Title I LAWS AND STATUTES

Chapter 1 Laws in Force and Construction of Statutes

Chapter Cross References



Section 1.010 Common law in force — effect on statutes — failure to render health care services, no common law cause of action.

Effective 28 Aug 2015

Title I LAWS AND STATUTES

1.010. Common law in force — effect on statutes — failure to render health care services, no common law cause of action. — 1. The common law of England and all statutes and acts of parliament made prior to the fourth year of the reign of James the First, of a general nature, which are not local to that kingdom and not repugnant to or inconsistent with the Constitution of the United States, the constitution of this state, or the statute laws in force for the time being, are the rule of action and decision in this state, any custom or usage to the contrary notwithstanding, but no act of the general assembly or law of this state shall be held to be invalid, or limited in its scope or effect by the courts of this state, for the reason that it is in derogation of, or in conflict with, the common law, or with such statutes or acts of parliament; but all acts of the general assembly, or laws, shall be liberally construed, so as to effectuate the true intent and meaning thereof.

2. The general assembly expressly excludes from this section the common law of England as it relates to claims arising out of the rendering of or failure to render health care services by a health care provider, it being the intent of the general assembly to replace those claims with statutory causes of action.

(RSMo 1939 § 645, A.L. 1957 p. 587, A.L. 2015 S.B. 239)

Prior revisions: 1929 § 645; 1919 § 7048; 1909 § 8047

(1953) Fact that statute changed a rule of common law does not require that it be strictly construed. Steggall v. Morris, 363 Mo. 1224, 258 S.W.2d 577.

(1977) Assuming doctrine of sovereign immunity was part of common law adopted by state of Missouri, supreme court has authority to alter or abrogate it and did so. Jones v. State Highway Commission (Mo.), 557 S.W.2d 225.



Section 1.020 Definitions.

Effective 28 Aug 2009

Title I LAWS AND STATUTES

1.020. Definitions. — As used in the statutory laws of this state, unless otherwise specially provided or unless plainly repugnant to the intent of the legislature or to the context thereof:

(1) "Certified mail" or "certified mail with return receipt requested", includes certified mail carried by the United States Postal Service, or any parcel or letter carried by an overnight, express, or ground delivery service that allows a sender or recipient to electronically track its location and provides record of the signature of the recipient;

(2) "County or circuit attorney" means prosecuting attorney;

(3) "Executor" includes administrator where the subject matter applies to an administrator;

(4) "General election" means the election required to be held on the Tuesday succeeding the first Monday of November, biennially;

(5) "Guardian", if used in a section in a context relating to property rights or obligations, means conservator of the estate as defined in chapter 475. "Guardianship", if used in a section in a context relating to rights and obligations other than property rights or obligations, means guardian of the person as defined in chapter 475;

(6) "Handicap" means a mental or physical impairment that substantially limits one or more major life activities, whether the impairment is congenital or acquired by accident, injury, or disease, and where the impairment is verified by medical findings;

(7) "Heretofore" means any time previous to the day when the statute containing it takes effect; and "hereafter" means the time after the statute containing it takes effect;

(8) "In vacation" includes any adjournment of court for more than one day whenever any act is authorized to be done by or any power given to a court, or judge thereof in vacation, or whenever any act is authorized to be done by or any power given to a clerk of any court in vacation;

(9) "Incompetent", if used in a section in a context relating to actual occupational ability without reference to a court adjudication of incompetency, means the actual ability of a person to perform in that occupation. "Incompetent", if used in a section in a context relating to the property rights and obligations of a person, means a disabled person as defined in chapter 475. "Incompetent", if used in a section in a context relating to the rights and obligations of a person other than property rights and obligations, means an incapacitated person as defined in chapter 475;

(10) "Justice of the county court" means commissioner of the county commission;

(11) "Month" and "year". "Month" means a calendar month, and "year" means a calendar year unless otherwise expressed, and is equivalent to the words year of our Lord;

(12) The word "person" may extend and be applied to bodies politic and corporate, and to partnerships and other unincorporated associations;

(13) "Personal property" includes money, goods, chattels, things in action and evidences of debt;

(14) "Place of residence" means the place where the family of any person permanently resides in this state, and the place where any person having no family generally lodges;

(15) "Preceding" and "following", when used by way of reference to any section of the statutes, mean the section next preceding or next following that in which the reference is made, unless some other section is expressly designated in the reference;

(16) "Property" includes real and personal property;

(17) "Real property" or "premises" or "real estate" or "lands" is coextensive with lands, tenements and hereditaments;

(18) "State", when applied to any of the United States, includes the District of Columbia and the territories, and the words "United States" includes such district and territories;

(19) "Under legal disability" includes persons within the age of minority or of unsound mind or imprisoned;

(20) "Ward", if used in a section in a context relating to the property rights and obligations of a person, means a protectee as defined in chapter 475. "Ward", if used in a section in a context relating to the rights and obligations of a person other than property rights and obligations, means a ward as defined in chapter 475;

(21) "Will" includes the words testament and codicil;

(22) "Written" and "in writing" and "writing word for word" includes printing, lithographing, or other mode of representing words and letters, but in all cases where the signature of any person is required, the proper handwriting of the person, or his mark, is intended.

(RSMo 1939 §§ 649, 650, 653, 655, A. 1949 S.B. 1001, A.L. 1957 p. 587, A.L. 1978 H.B. 971, H.B. 1634, A.L. 1983 S.B. 44 & 45, A.L. 1988 S.B. 655, A.L. 2009 H.B. 652)

Prior revisions: 1929 §§ 649, 650, 653, 655; 1919 §§ 7052, 7053, 7056, 7058; 1909 §§ 8051, 8052, 8055, 8057

CROSS REFERENCE:

Criminal code definitions, 556.061

(1965) St. Louis alderman held not “resident” of ward from which he had been elected and thereby forfeited office, although he had been born and raised in ward, was registered to vote there, spent his working day there, had living accommodations in ward above drug store operated by brothers and sister, and received his business mail and business phone calls there. He maintained home outside ward where he kept family and spent evenings and Sundays. Actual place of residence controls. State v. Mueller (A.), 388 S.W.2d 53.

(1971) Legislative body of which he is a member has exclusive right to determine elected representative's qualifications to hold or assume office and courts are without jurisdiction to determine issue of removal of residence from district. State v. Hickey (Mo.), 475 S.W.2d 617.



Section 1.025 Registered mail defined.

Effective 28 Aug 1958

Title I LAWS AND STATUTES

1.025. Registered mail defined. — As used in the statute laws of this state, "registered mail", when used with reference to the sending of notice or any article having no intrinsic value, includes certified mail as defined and certified under regulations of the United States Post Office Department.

(L. 1958 2d Ex. Sess. p. 173 § 1)



Section 1.028 English is the common language of Missouri.

Effective 28 Aug 1999

Title I LAWS AND STATUTES

1.028. English is the common language of Missouri. — The general assembly recognizes that English is the common language used in Missouri and recognizes that fluency in English is necessary for full integration into our common American culture for reading readiness.

(L. 1998 S.B. 583 & 645 § 1, A.L. 1999 H.B. 889)

CROSS REFERENCES:

Access to English language services, resettling of refugees and immigrants, grants provided, 660.025

Adult basic education program, English language services provided to nonnative speakers, 161.227

Grants provided for instruction in the English language, when, 161.223

Wills and estates, translation to English, when, 474.382



Section 1.030 Plural includes the singular — masculine includes feminine.

Effective 28 Aug 1957

Title I LAWS AND STATUTES

1.030. Plural includes the singular — masculine includes feminine. — 1. Whenever, in any statute, words importing the plural number are used in describing or referring to any matter, parties or persons, any single matter, party or person is included, although distributive words are not used.

2. When any subject matter, party or person is described or referred to by words importing the singular number or the masculine gender, several matters and persons, and females as well as males, and bodies corporate as well as individuals, are included.

(RSMo 1939 §§ 651, 652, A.L. 1957 p. 587)

Prior revisions: 1929 §§ 651, 652; 1919 §§ 7054, 7055; 1909 §§ 8053, 8054

(1992) Use of word “he” includes both male and female and because section 566.030, RSMo, encompasses the conduct of both males and females, there is no violation of the equal protection clauses of the United States or Missouri Constitutions. State v. Stokely, 842 S.W.2d 77 (Mo. en banc).



Section 1.035 Voter defined.

Effective 28 Aug 1973

Title I LAWS AND STATUTES

1.035. Voter defined. — Whenever the word "voter" is used in the laws of this state it shall mean registered voter, or legal voter.

(L. 1973 H.B. 20, et al. § 27)



Section 1.040 Computation of time.

Effective 28 Aug 1957

Title I LAWS AND STATUTES

1.040. Computation of time. — The time within which an act is to be done shall be computed by excluding the first day and including the last. If the last day is Sunday it shall be excluded.

(RSMo 1939 § 655, A. 1949 S.B. 1001, A.L. 1957 p. 587)

Prior revisions: 1929 § 655; 1919 § 7058; 1909 § 8057

CROSS REFERENCE:

Civil code of procedure for cases at law, periods of time prescribed by the code, 506.060

(1956) Where ninetieth day for filing mechanic's lien occurred on Decoration Day, May 30, which was Sunday, the time for filing under § 506.060 was extended until Tuesday, June 1, because Monday became the holiday under § 9.010. Herman v. Dixon (A.), 285 S.W.2d 716.

(1974) Computation of time clarified. Bowling v. Webb Gas Co., Inc. of Lebanon (Mo.), 505 S.W.2d 39.

(1974) Option given on January 21 and providing for seventy-five days to act and further providing that notification by mail deposited on or before expiration date would be sufficient was complied with by notice mailed April 5. Gottlieb v. LaBrunerie (A.), 514 S.W.2d 27.

(1986) This section is applicable to statutes only, not to city charter provisions. Friends of City Market v. Old Town Redevelopment, 714 S.W.2d 569 (Mo.App.).



Section 1.050 Majority may act for all.

Effective 28 Aug 1957

Title I LAWS AND STATUTES

1.050. Majority may act for all. — Words importing joint authority to three or more persons shall be construed as authority to a majority of the persons, unless otherwise declared in the law giving the authority.

(RSMo 1939 § 655, A. 1949 S.B. 1001, A.L. 1957 p. 587)

Prior revisions: 1929 § 655; 1919 § 7058; 1909 § 8057



Section 1.060 Powers of deputies.

Effective 28 Aug 1957

Title I LAWS AND STATUTES

1.060. Powers of deputies. — When a statute requires an act to be done, which by law an agent or deputy as well may do as the principal, the requisition is satisfied by the performance of the act by an authorized agent or deputy.

(RSMo 1939 § 655, A. 1949 S.B. 1001, A.L. 1957 p. 587)

Prior revisions: 1929 § 655; 1919 § 7058; 1909 § 8057



Section 1.070 Reference to provisions in revised statutes.

Effective 28 Aug 1957

Title I LAWS AND STATUTES

1.070. Reference to provisions in revised statutes. — 1. "RSMo" may be used as an abbreviation for the "Revised Statutes of Missouri" and "RSMo Supp.", when followed by the number of the year, means the Supplement to the Revised Statutes of Missouri published by the state after final adjournment of the session of the general assembly held in that year.

2. Whenever in the statute laws of this state a reference is made to several sections and the section numbers given in the reference are connected by the word "to", the reference includes both sections whose numbers are given and all intervening sections.

(1949 S.B. 1001 § 1.07, A.L. 1957 p. 587)



Section 1.080 County to include St. Louis — county clerk to include register of St. Louis.

Effective 28 Aug 1957

Title I LAWS AND STATUTES

1.080. County to include St. Louis — county clerk to include register of St. Louis. — Whenever the word "county" is used in any law, general in its character to the whole state, it includes the city of St. Louis, unless such construction is inconsistent with the evident intent of the law, or of some law specially applicable to such city. Whenever the county clerk is authorized or required to perform an act by a law which applies to the city of St. Louis as well as to the counties of the state, the register of the city of St. Louis is authorized or required to perform the act insofar as it is to be performed in the city.

(RSMo 1939 § 655, A. 1949 S.B. 1001, A.L. 1957 p. 587)

Prior revisions: 1929 § 655; 1919 § 7058; 1909 § 8057

CROSS REFERENCE:

County officers of St. Louis, duties required by law to include corresponding city officers, when, 105.260



Section 1.090 Words and phrases, how construed.

Effective 28 Aug 1957

Title I LAWS AND STATUTES

1.090. Words and phrases, how construed. — Words and phrases shall be taken in their plain or ordinary and usual sense, but technical words and phrases having a peculiar and appropriate meaning in law shall be understood according to their technical import.

(RSMo 1939 § 655, A. 1949 S.B. 1001, A.L. 1957 p. 587)

Prior revisions: 1929 § 655; 1919 § 7058; 1909 § 8057

(1967) When used in statutes the word “shall” is generally regarded as imperative or mandatory and must be given a compulsory meaning. Stanfield v. Swenson (A.) 381 F.2d 755.

(1991) If language of statute may be subject to more than one construction, the law favors the construction which is in harmony with reason and common sense and tends to avoid unreasonable and absurd results. Term “resident” means resident at time of commencement of appointed duties. Shands v. City of Kennett, 756 F.Supp. 420 (E.D. Mo.).



Section 1.092 Best interest of child, welfare policy of state.

Effective 28 Aug 1995

Title I LAWS AND STATUTES

1.092. Best interest of child, welfare policy of state. — The child welfare policy of this state is what is in the best interests of the child.

(L. 1995 H.B. 232 & 485 merged with S.B. 174)



Section 1.100 Population, how determined — effective date of census — change in population, effect of.

Effective 28 Aug 2017

Title I LAWS AND STATUTES

1.100. Population, how determined — effective date of census — change in population, effect of. — 1. The population of any political subdivision of the state for the purpose of representation or other matters including the ascertainment of the salary of any county officer for any year or for the amount of fees he may retain or the amount he is allowed to pay for deputies and assistants is determined on the basis of the last previous decennial census of the United States. For the purposes of this section the effective date of the 1960 decennial census of the United States is July 1, 1961, and the effective date of each succeeding decennial census of the United States is July first of each tenth year after 1961; except that for the purposes of ascertaining the salary of any county officer for any year or for the amount of fees he may retain or the amount he is allowed to pay for deputies and assistants the effective date of the 1960 decennial census of the United States is January 1, 1961, and the effective date of each succeeding decennial census is January first of each tenth year after 1961.

2. Any law which is limited in its operation to counties, cities or other political subdivisions having a specified population or a specified assessed valuation shall be deemed to include all counties, cities or political subdivisions which thereafter acquire such population or assessed valuation as well as those in that category at the time the law passed. Once a city, county, or political subdivision has come under the operation of such a law a subsequent change in population shall not remove that city, county, or political subdivision from the operation of that law regardless of whether the city, county, or political subdivision comes under the operation of the law after the law was passed. No person whose compensation is set by a statutory formula, which is based in part on a population factor, shall have his compensation reduced due solely to an increase in the population factor.

(RSMo 1939 §§ 654, 13430, A.L. 1945 p. 1550, A. 1949 S.B. 1001, A.L. 1957 p. 587, A.L. 1959 H.B. 304, A.L. 1971 H.B. 154, A.L. 2017 H.B. 451)

Prior revisions: 1929 §§ 654, 11808; 1919 §§ 7057, 11016; 1909 §§ 856, 10719

(1975) Held that this section clearly prevented St. Louis City from coming under law applicable to cities of 300,000 to 700,000 population. State ex rel. McNeal v. Roach (Mo.), 520 S.W.2d 69.

(1975) This section is applicable to population for the purpose of convening grand juries. State ex. rel. Woods v. Connett (Mo.), 525 S.W.2d 326.

(1981) Legislation enacted to address the class of which the City of St. Louis is the only member is not special legislation within the meaning of Article III, Section 40, of the Missouri Constitution. Boyd-Richardson Co. v. Leachman (Mo.), 615 S.W.2d 46.



Section 1.120 Reenactments, how construed.

Effective 28 Aug 1957

Title I LAWS AND STATUTES

1.120. Reenactments, how construed. — The provisions of any law or statute which is reenacted, amended or revised, so far as they are the same as those of a prior law, shall be construed as a continuation of such law and not as a new enactment.

(RSMo 1939 § 683, A. 1949 S.B. 1001, A.L. 1957 p. 587)

Prior revisions: 1929 § 683; 1919 § 7087; 1909 § 8086



Section 1.130 Effective date of laws.

Effective 28 Aug 1957

Title I LAWS AND STATUTES

1.130. Effective date of laws. — A law passed by the general assembly takes effect ninety days after the adjournment of the session at which it is enacted; but if the general assembly recesses for thirty days or more, it may prescribe by joint resolution that laws previously passed and not effective take effect ninety days from the beginning of the recess, subject to the following exceptions:

(1) A law necessary for the immediate preservation of the public peace, health or safety, which emergency is expressed in the body or preamble of the act and which is declared to be thus necessary by the general assembly, by a vote of two-thirds of its members elected to each house the vote to be taken by yeas and nays, and entered on the journal, or a law making an appropriation for the current expenses of the state government, for the maintenance of the state institutions or for the support of public schools, takes effect as of the hour and minute of its approval by the governor; which hour and minute may be endorsed by the governor on the bill at the time of its approval;

(2) In case the general assembly, as to a law not of the character herein specified, provides that the law takes effect on a date in the future subsequent to the expiration of the period of ninety days herein mentioned the law takes effect on the date thus fixed by the general assembly;

(3) In case the general assembly provides that any law takes effect as provided in subdivision (1) of this section, the general assembly may provide in such law that the operative date of the law or parts of the law takes effect on a date subsequent to the effective date of the law.

(RSMo 1939 § 659, A.L. 1945 p. 1114, A.L. 1957 p. 587)

Prior revisions: 1929 § 659; 1919 § 7067; 1909 § 8061

CROSS REFERENCE:

Effective date of constitutional amendments, Const. Art. XII § 2(b)

(1991) “Later in time” rule of statutory construction does not apply when sections are passed in the same legislative session and neither has an emergency clause. Berdella v. Pender, 821 S.W.2d 846 (Mo.banc).



Section 1.140 Severability of statute provisions.

Effective 28 Aug 1957

Title I LAWS AND STATUTES

1.140. Severability of statute provisions. — The provisions of every statute are severable. If any provision of a statute is found by a court of competent jurisdiction to be unconstitutional, the remaining provisions of the statute are valid unless the court finds the valid provisions of the statute are so essentially and inseparably connected with, and so dependent upon, the void provision that it cannot be presumed the legislature would have enacted the valid provisions without the void one; or unless the court finds that the valid provisions, standing alone, are incomplete and are incapable of being executed in accordance with the legislative intent.

(1949 S.B. 1001 § 1.14, A.L. 1957 p. 587)

CROSS REFERENCE:

Revisor may omit severability clauses from statutes, 3.030

(1951) If by striking out a void part of the statute, the remainder by reason of its generality will have a broader scope as to subject or territory and its operation would not be in accord with legislative intent, the whole could be made void by the invalidity of such part. Preisler v. Calcaterra, 362 Mo. 662, 243 S.W.2d 62.

(1951) Sections 295.090, 295.180 and 295.200 are severable from the remainder of this law (§§ 295.010 to 295.210) so that the constitutionality of such sections need not be determined in mandamus proceedings to compel payment of compensation of members of state board of mediation. Remainder of law provides a complete, sensible and valid enactment consistent with the state and federal constitutions and federal labor legislation, and therefore capable of being carried into execution as intended by the legislature. State ex rel. State Board of Mediation, 362 Mo. 798, 244 S.W.2d 75.

(1961) Where severance clause in use tax law stated that the legislature declared that if any exemption from taxation contained in the act was invalid under the constitution it intended to and thereby imposed the same tax on the exempted use as was imposed on the use of other property subject to the tax, held to prevent the act containing invalid exemptions from being wholly unconstitutional. Missouri Pacific Railroad Co. v. Morris (Mo.), 345 S.W.2d 52; Southwestern Bell Telephone Co. v. M.E. Morris (Mo.), 345 S.W.2d 62.

(1966) The absence of a severability clause is of no significance in a determination of whether an entire statute must fall because of invalidity of a portion of the statute. St. Louis County v. City of Florissant (Mo.), 406 S.W.2d 281.

(1998) License fee provision of ordinance regulating tobacco product sales, adopted without voter approval in violation of Hancock Amendment, was not so essentially and inseparably connected with other substantive provisions in ordinance that ordinance would not accomplish its purpose if license fee was eliminated, therefore the fee provision was severable, and savings clause indicated legislative intent to retain any provisions not violative of the constitution. Avanti Petroleum, Inc. v. St. Louis County, 974 S.W.2d 506 (Mo.App. E.D.)



Section 1.150 Repealing law repealed, former law not revived, when.

Effective 28 Aug 1957

Title I LAWS AND STATUTES

1.150. Repealing law repealed, former law not revived, when. — When a law repealing a former law, clause or provision is itself repealed, it does not revive the former law, clause or provision, unless it is otherwise expressly provided; nor shall any law repealing any former law, clause or provision abate, annul or in any wise affect any proceedings had or commenced under or by virtue of the law so repealed, but the same is as effectual and shall be proceeded on to final judgment and termination as if the repealing law had not passed, unless it is otherwise expressly provided.

(RSMo 1939 § 658, A.L. 1957 p. 587)

Prior revisions: 1929 § 658; 1919 § 7061; 1909 § 8060



Section 1.160 Effect of repeal of penal statute.

Effective 28 Aug 2005

Title I LAWS AND STATUTES

1.160. Effect of repeal of penal statute. — No offense committed and no fine, penalty or forfeiture incurred, or prosecution commenced or pending previous to or at the time when any statutory provision is repealed or amended, shall be affected by the repeal or amendment, but the trial and punishment of all such offenses, and the recovery of the fines, penalties or forfeitures shall be had, in all respects, as if the provision had not been repealed or amended, except that all such proceedings shall be conducted according to existing procedural laws.

(RSMo 1939 § 4861, A.L. 1957 p. 587, A.L. 1993 S.B. 180, A.L. 2005 H.B. 353)

Prior revisions: 1929 § 4468; 1919 § 3709; 1909 § 4920

(1972) Where defendant was convicted of possession of narcotic drug and sentenced to three years imprisonment, his appeal argued and submitted on September 27, 1971, but prior to submission on August 31, 1971, appellant filed “Alternative Motion for Reduction of Sentence” based upon an amendment, effective September 28, 1971, of statute which reduced punishment for his offense to confinement in county jail for not more than one year or fine of $1,000, or both, supreme court remanded cause for assessment of punishment and judgment under the law as amended. State v. Reiley (Mo.), 476 S.W.2d 473.

(1972) Where appellant's conviction and sentence for possession of marijuana occurred at a time when the first conviction for that offense was a felony regardless of amount of marijuana involved and while appeal was pending an amendment to the law to make possession of thirty-five grams or less a misdemeanor became effective, the cause was remanded for assessment of punishment under the law as amended. State v. Hawkins (Mo.), 482 S.W.2d 477.

(1974) Held that when license was reinstated prior to effective date of amendatory act providing for elimination of points on reinstatement the act could not be applied retroactively. Ritter v. Schaffner (A.), 504 S.W.2d 207.

(1990) Where statute specifying punishment in effect at time of defendant's arrest was subsequently repealed and new statute, providing for lesser punishment, became effective few days prior to trial, defendant was entitled to benefit of reduced punishment. State v. Wright, 797 S.W.2d 811 (Mo. App.).



Section 1.170 Repeal of law not to affect rights acquired thereunder.

Effective 28 Aug 1957

Title I LAWS AND STATUTES

1.170. Repeal of law not to affect rights acquired thereunder. — The repeal of any statutory provision does not affect any act done or right accrued or established in any proceeding, suit or prosecution had or commenced in any civil case previous to the time when the repeal takes effect; but every such act, right and proceeding remains as valid and effectual as if the provisions so repealed had remained in force.

(RSMo 1939 § 660, A.L. 1957 p. 587)

Prior revisions: 1929 § 660; 1919 § 7063; 1909 § 8062



Section 1.180 Actions pending, how affected by repeal of law.

Effective 28 Aug 1957

Title I LAWS AND STATUTES

1.180. Actions pending, how affected by repeal of law. — No action or plea pending at the time any statutory provisions are repealed shall be affected by the repeal; but the same shall proceed, in all respects, as if the statutory provisions had not been repealed, except that all proceedings had after the repeal becomes effective are governed by procedural rules and laws then in effect, insofar as they are applicable.

(RSMo 1939 § 662, A.L. 1957 p. 587)

Prior revisions: 1929 § 662; 1919 § 7065; 1909 § 8064



Section 1.190 Notices, how served.

Effective 28 Aug 1957

Title I LAWS AND STATUTES

1.190. Notices, how served. — Whenever any of the statutes of this state require or imply that a notice shall be given to any person concerning or affecting any right, property, claim, duty, matter or thing of any character or nature, unless the statutes expressly direct a different method of service, the delivery of a true copy of the notice to the person intended to be notified, or the leaving of a copy at his usual place of abode with some member of his family over the age of fifteen years, constitutes a valid and sufficient service of the notice.

(RSMo 1939 § 1437, A.L. 1957 p. 587)

Prior revisions: 1929 § 1273; 1919 § 9156; 1909 § 10185

CROSS REFERENCES:

Notice of taking depositions, how served, 492.180

Service of papers under civil code, 506.100



Section 1.200 Equality of citizens.

Effective 28 Aug 1957

Title I LAWS AND STATUTES

1.200. Equality of citizens. — In all cases proper for the cognizance of the civil authority of this state and the courts of judicature in the same, all the citizens of the United States are equally entitled to the privileges of law and justice with the citizens of this state.

(RSMo 1939 § 647, A.L. 1957 p. 587)

Prior revisions: 1929 § 647; 1919 § 7050; 1909 § 8049



Section 1.205 Life begins at conception — unborn child, defined — failure to provide prenatal care, no cause of action for.

Effective 28 Aug 1986

Title I LAWS AND STATUTES

1.205. Life begins at conception — unborn child, defined — failure to provide prenatal care, no cause of action for. — 1. The general assembly of this state finds that:

(1) The life of each human being begins at conception;

(2) Unborn children have protectable interests in life, health, and well-being;

(3) The natural parents of unborn children have protectable interests in the life, health, and well-being of their unborn child.

2. Effective January 1, 1988, the laws of this state shall be interpreted and construed to acknowledge on behalf of the unborn child at every stage of development, all the rights, privileges, and immunities available to other persons, citizens, and residents of this state, subject only to the Constitution of the United States, and decisional interpretations thereof by the United States Supreme Court and specific provisions to the contrary in the statutes and constitution of this state.

3. As used in this section, the term "unborn children" or "unborn child" shall include all unborn child or children or the offspring of human beings from the moment of conception until birth at every stage of biological development.

4. Nothing in this section shall be interpreted as creating a cause of action against a woman for indirectly harming her unborn child by failing to properly care for herself or by failing to follow any particular program of prenatal care.

(L. 1986 H.B. 1596)

CROSS REFERENCE:

Abortion regulations, Chap. 188

(1989) Where section by its terms does not regulate abortions or any other aspect of appellees' medical practice, it can be read simply to express a value judgment. The extent to which the statute might be used to interpret other state statutes or regulations is something that only the courts of Missouri can definitely decide. U. S. Supreme Court declined to rule on the constitutionality of the section unless the meaning of the section is applied to restrict the activities of a claimant in some concrete way. Webster v. Reproductive Health Services, 109 S.Ct. 3040.

(1992) Definition of “person” in this section, which includes unborn children is applicable to other statutes and court concludes that it applies at least to the involuntary manslaughter statute, section 565.024, RSMo. State v. Knapp, 843 S.W.2d 345 (Mo. en banc).

(1995) Statute sets out a canon of interpretation enacted by general assembly directing that time of conception and not viability is the determinative point at which legally protectable rights, privileges and immunities of an unborn child should be deemed to begin. Statute further sets out the intention of the general assembly that courts should read all Missouri statutes in pari materia with this section. Connor v. Monkem Co., Inc., 898 S.W.2d 89 (Mo. en banc).



Section 1.210 No imprisonment without authority of law.

Effective 28 Aug 1957

Title I LAWS AND STATUTES

1.210. No imprisonment without authority of law. — No person's body shall be imprisoned or restrained unless by authority of law.

(RSMo 1939 § 648, A.L. 1957 p. 587)

Prior revisions: 1929 § 648; 1919 § 7051; 1909 § 8050



Section 1.217 Cloning — use of state funds prohibited, definition.

Effective 28 Aug 1998

Title I LAWS AND STATUTES

1.217. Cloning — use of state funds prohibited, definition. — No state funds shall be used for research with respect to the cloning of a human person. For purposes of this section, the term "cloning" means the replication of a human person by taking a cell with genetic material and cultivating such cell through the egg, embryo, fetal and newborn stages of development into a new human person.

(L. 1998 S.B. 722 § 17)



Section 1.302 Religious freedom restoration act.

Effective 28 Aug 2003

Title I LAWS AND STATUTES

1.302. Religious freedom restoration act. — 1. A governmental authority may not restrict a person's free exercise of religion, unless:

(1) The restriction is in the form of a rule of general applicability, and does not discriminate against religion, or among religions; and

(2) The governmental authority demonstrates that application of the restriction to the person is essential to further a compelling governmental interest, and is not unduly restrictive considering the relevant circumstances.

2. As used in this section, "exercise of religion" shall be defined as an act or refusal to act that is substantially motivated by religious belief, whether or not the religious exercise is compulsory or central to a larger system of religious belief.

3. As used in this section "demonstrates" means meets the burden of going forward with the evidence and of persuasion.

(L. 2003 S.B. 12)



Section 1.307 Applicability of religious freedom restoration act — limitations — relevant circumstances defined.

Effective 28 Aug 2003

Title I LAWS AND STATUTES

1.307. Applicability of religious freedom restoration act — limitations — relevant circumstances defined. — 1. Section 1.302 and this section apply to all state and local laws, resolutions and ordinances and the implementation of such laws, resolutions, and ordinances, whether statutory or otherwise, and whether adopted before or after August 28, 2003.

2. Nothing in section 1.302 and this section shall be construed to authorize any government to burden any religious belief, except that nothing in these sections shall be construed to establish or eliminate a defense to a civil action or criminal prosecution based on a federal, state, or local civil rights law.

3. Nothing in section 1.302 and this section shall be construed as allowing any person to cause physical injury to another person, to possess a weapon otherwise prohibited by law, to fail to provide monetary support for a child or to fail to provide health care for a child suffering from a life-threatening condition.

4. "Relevant circumstances" may include legitimate penological interests needed to protect the safety and security of incarcerated persons and correctional facilities, but shall not include reasonable requests by incarcerated individuals for the opportunity to pray, reasonable access to clergy, use of religious materials that are not violent or profane, and reasonable dietary requests.

(L. 2003 S.B. 12)



Section 1.310 Big government get off my back act — certain federal mandates not subject to appropriations or statutory authorization — no user fees to be increased for five-year period.

Effective 28 Aug 2011

Title I LAWS AND STATUTES

1.310. Big government get off my back act — certain federal mandates not subject to appropriations or statutory authorization — no user fees to be increased for five-year period. — 1. This section shall be known and may be cited as the "Big Government Get Off My Back Act".

2. Any federal mandate compelling the state to enact, enforce, or administer a federal regulatory program shall be subject to authorization through appropriation or statutory enactment.

3. No user fees imposed by the state of Missouri shall increase for the five-year period beginning on August 28, 2009, unless such fee increase is to implement a federal program administered by the state or is a result of an act of the general assembly. For purposes of this section, "user fee" does not include employer taxes or contributions, assessments to offset the cost of examining insurance or financial institutions, any health-related taxes approved by the Center for Medicare and Medicaid Services, or any professional or occupational licensing fees set by a board of members of that profession or occupation and required by statute to be set at a level not to exceed the cost of administration.

4. For the five-year period beginning on August 28, 2009, any state agency proposing a rule as that term is defined in subdivision (6) of section 536.010, other than any rule promulgated as a result of a federal mandate, or to implement a federal program administered by the state or an act of the general assembly, shall either:

(1) Certify that the rule does not have an adverse impact on small businesses consisting of fewer than fifty full- or part-time employees; or

(2) Certify that the rule is necessary to protect the life, health or safety of the public; or

(3) Exempt any small business consisting of fewer than fifty full- or part-time employees from coverage.

5. The provisions of this section shall not be construed to prevent or otherwise restrict an agency from promulgating emergency rules pursuant to section 536.025, or from rescinding any existing rule pursuant to section 536.021.

(L. 2009 H.B. 191 § 1, A.L. 2011 H.B. 45)



Section 1.320 Promotion of responsible gun ownership — condemnation of unlawful transfer or use of firearms in criminal or unlawful activity.

Effective 28 Aug 2013

Title I LAWS AND STATUTES

1.320. Promotion of responsible gun ownership — condemnation of unlawful transfer or use of firearms in criminal or unlawful activity. — The general assembly of the state of Missouri strongly promotes responsible gun ownership, including parental supervision of minors in the proper use, storage, and ownership of all firearms, the prompt reporting of stolen firearms, and the proper enforcement of all state gun laws. The general assembly of the state of Missouri hereby condemns any unlawful transfer of firearms and the use of any firearm in any criminal or unlawful activity.

(L. 2013 H.B. 533 § 1)



Section 1.330 Health care, no requirement to participate, no penalties — purchase or sale of health insurance in private system not prohibited — definitions.

Effective 28 Aug 2010

Title I LAWS AND STATUTES

1.330. Health care, no requirement to participate, no penalties — purchase or sale of health insurance in private system not prohibited — definitions. — 1. No law or rule shall compel, directly or indirectly, any person, employer, or health care provider to participate in any health care system.

2. A person or employer may pay directly for lawful health care services and shall not be required by law or rule to pay penalties or fines for paying directly for lawful health care services. A health care provider may accept direct payment for lawful health care services and shall not be required by law or rule to pay penalties or fines for accepting direct payment from a person or employer for lawful health care services.

3. Subject to reasonable and necessary rules that do not substantially limit a person's options, the purchase or sale of health insurance in private health care systems shall not be prohibited by law or rule.

4. This section does not:

(1) Affect which health care services a health care provider or hospital is required to perform or provide;

(2) Affect which health care services are permitted by law;

(3) Prohibit care provided under workers' compensation as provided under state law;

(4) Affect laws or regulations in effect as of January 1, 2010;

(5) Affect the terms or conditions of any health care system to the extent that those terms and conditions do not have the effect of punishing a person or employer for paying directly for lawful health care services or a health care provider or hospital for accepting direct payment from a person or employer for lawful health care services.

5. As used in this section, the following terms shall mean:

(1) "Compel", any penalties or fines;

(2) "Direct payment or pay directly", payment for lawful health care services without a public or private third party, not including an employer, paying for any portion of the service;

(3) "Health care system", any public or private entity whose function or purpose is the management of, processing of, enrollment of individuals for or payment for, in full or in part, health care services or health care data or health care information for its participants;

(4) "Lawful health care services", any health-related service or treatment to the extent that the service or treatment is permitted or not prohibited by law or regulation that may be provided by persons or businesses otherwise permitted to offer such services; and

(5) "Penalties or fines", any civil or criminal penalty or fine, tax, salary or wage withholding or surcharge or any named fee with a similar effect established by law or rule by a government-established, -created or -controlled agency that is used to punish or discourage the exercise of rights protected under this section.

(L. 2010 H.B. 1764 Adopted by referendum, Proposition C, August 3, 2010)






Chapter 2 Session Laws and Journals

Chapter Cross References



Section 2.010 Original laws to be deposited in office of secretary of state.

Effective 28 Aug 1957

Title I LAWS AND STATUTES

2.010. Original laws to be deposited in office of secretary of state. — The original rolls of all laws and joint and concurrent resolutions passed by each general assembly shall, immediately after the passage thereof, be deposited in the office of the secretary of state, and every bill and resolution presented to the governor for his approval, and returned by him to the house in which it originated with his approval thereon, shall, immediately after such return, be deposited by the secretary of the senate, or by the chief clerk of the house, as the case may be, in the office of the secretary of state.

(RSMo 1939 § 663, A.L. 1957 p. 587)

Prior revisions: 1929 § 663; 1919 § 7066; 1909 § 8065

CROSS REFERENCE:

Public documents removed from secretary's office, how, 28.080



Section 2.020 Preservation of original rolls.

Effective 28 Aug 1957

Title I LAWS AND STATUTES

2.020. Preservation of original rolls. — As soon as practicable after the laws passed at any session of the general assembly are printed and delivered, the secretary of state shall cause the original rolls to be bound in a strong and substantial manner and properly labeled, and shall make therein a typewritten index referring to each act and the subject matter of the same and shall preserve the volumes thus bound safely in his office.

(RSMo 1939 § 664, A.L. 1945 p. 1112, A.L. 1957 p. 587)

Prior revisions: 1929 § 664; 1919 § 7067; 1909 § 8066



Section 2.030 Legislative research, printing and binding of laws.

Effective 28 Aug 2010

Title I LAWS AND STATUTES

2.030. Legislative research, printing and binding of laws. — The joint committee on legislative research shall annually collate and index, and may print and bind and/or produce in a web-based electronic format all laws and resolutions passed or adopted by the general assembly and all measures approved by the people since the last publication of the session laws. Any edition of the session laws published pursuant to this section is a part of the official laws and resolutions of the general assembly at which the laws and resolutions were passed.

(RSMo 1939 § 666, A.L. 1945 p. 1112, A.L. 1947 V. I p. 367, A.L. 1957 p. 587, A.L. 2004 S.B. 1211, A.L. 2010 H.B. 1965)

Prior revisions: 1929 § 666; 1919 § 7069; 1909 § 8068



Section 2.040 Duties of legislative research in printing and binding.

Effective 28 Aug 2004

Title I LAWS AND STATUTES

2.040. Duties of legislative research in printing and binding. — The joint committee on legislative research shall provide copies of all laws, measures and resolutions duly enacted by the general assembly and all amendments to the constitution and all measures approved by the people since the last publication of the session laws pursuant to section 2.030, giving the date of the approval or adoption thereof. The joint committee on legislative research shall headnote, collate, index the laws, resolutions and constitutional amendments, and compare the proof sheets of the printed copies with the original rolls. The revisor of statutes shall insert therein an attestation under the revisor's hand that the revisor has compared the laws, resolutions, constitutional amendments and measures therein contained with the original rolls and copies in the office of the secretary of state and that the same are true copies of such laws, measures, resolutions and constitutional amendments as the same appear in the original rolls in the office of the secretary of state. The joint committee on legislative research shall cause the completed laws, resolutions and constitutional amendments to be printed and bound.

(RSMo 1939 § 665, A.L. 1945 p. 1112; RSMo 1939 §§ 675, 676; A. 1949 S.B. 1002, A.L. 1957 p. 587, A.L. 1997 S.B. 459, A.L. 2004 S.B. 1211)

Prior revisions: 1929 §§ 665, 675, 676; 1919 §§ 7068, 7079, 7080; 1909 §§ 8067, 8078, 8079



Section 2.050 Distribution of session laws.

Effective 28 Aug 2004

Title I LAWS AND STATUTES

2.050. Distribution of session laws. — The complete printed copies of laws, resolutions, constitutional amendments and measures when printed and bound shall be delivered to the revisor of statutes who shall distribute one copy without cost to each member of the general assembly and one copy each, without cost, to every county circuit clerk, circuit judge, associate circuit judge, prosecuting attorney, and sheriff. One copy each, without cost, shall be delivered to other officers, institutions and agencies who are entitled to copies of the Revised Statutes of Missouri under section 3.130, if requested.

(RSMo 1939 §§ 667, 669, A.L. 1945 p. 1112; RSMo 1939 § 2076; A. 1949 S.B. 1002, A.L. 1957 p. 587, A.L. 1997 S.B. 459, A.L. 2004 S.B. 1211)

Prior revisions: 1929 §§ 667, 669, 1912; 1919 §§ 7070, 7072, 2416; 1909 §§ 8069, 8071, 3934

CROSS REFERENCE:

Laws and court reports destroyed by fire, replacement by secretary of state, 477.390



Section 2.060 Sale of laws.

Effective 28 Aug 2004

Title I LAWS AND STATUTES

2.060. Sale of laws. — The revisor of statutes may sell copies of the laws and resolutions, not required by this chapter to be distributed without charge, at actual cost of printing and binding, as determined by the joint committee on legislative research, plus the cost of delivery, and the money received therefor shall be paid to the director of revenue and deposited in the state treasury to the credit of the statutory revision fund.

(RSMo 1939 § 668, A.L. 1945 p. 1112; RSMo 1939 § 670; A. 1949 S.B. 1002, A.L. 1957 p. 587, A.L. 1961 p. 462, A.L. 1997 S.B. 459, A.L. 2004 S.B. 1211)

Prior revisions: 1929 §§ 668, 670; 1919 §§ 7071, 7073; 1909 §§ 8070, 8072



Section 2.070 Copies returned, when — penalty for failure.

Effective 28 Aug 1957

Title I LAWS AND STATUTES

2.070. Copies returned, when — penalty for failure. — If any county officer, members of the general assembly excepted, resigns, is removed from office, or the office vacated, he shall deliver the copies of all laws and revised statutes by him received to the clerk of the circuit court of the county in which he received the same, to be deposited in the clerk's office for use of his successor; and in case of the death of any of the officers, members of the general assembly excepted, the copies shall be delivered by his representative to the clerk; and for failure of an officer or his representative to return the copies for the space of three months, he shall forfeit the sum of five dollars, to be recovered by civil action, to the use of the county, before any associate circuit judge of the county.

(RSMo 1939 § 671, A. 1949 S.B. 1002, A.L. 1957 p. 587)

Prior revisions: 1929 § 671; 1919 § 7074; 1909 § 8073



Section 2.080 Journals of both houses compiled to preserve record of proceedings — number — distribution.

Effective 28 Aug 1996

Title I LAWS AND STATUTES

2.080. Journals of both houses compiled to preserve record of proceedings — number — distribution. — 1. Copies of the journals of the proceedings of each house of the general assembly shall be compiled under the superintendence and direction of the secretary of the senate and chief clerk of the house, in such number as may be determined to be necessary by the committee on legislative research, to be distributed as directed by the committee. After each session of the general assembly, the secretary of the senate and chief clerk of the house shall examine and correct the proof sheets of the journals of their respective chambers and prepare a table of the errata, if any errors have been made, and shall prepare an index of the journals. The secretary of the senate and chief clerk of the house shall develop and use a common indexing system for the journals.

2. Copies of the journals may be printed and bound into books, may be microphotographed, or may otherwise be copied so as to preserve the record of proceedings and to facilitate the use and storage of the journals.

(RSMo 1939 § 672, A.L. 1957 p. 587, A.L. 1981 H.B. 341, A.L. 1996 S.B. 837)

Prior revisions: 1929 § 672; 1919 § 7075; 1909 § 8074



Section 2.091 Bound journals, distributed how.

Effective 28 Aug 1996

Title I LAWS AND STATUTES

2.091. Bound journals, distributed how. — The secretary of the senate and chief clerk of the house shall deliver, upon request, one copy of the journal of their respective chambers to the judge of any court of record, any member of either house of the general assembly, the head of any state department, bureau or state institution, the state university, the Missouri state historical society and any public library in the state, two copies of each to the law library association of St. Louis, and three copies of each to the Library of Congress at Washington, D.C. The remaining copies shall be preserved, subject to the orders of the general assembly.

(L. 1961 p. 462 § 2.095, A.L. 1996 S.B. 837)

CROSS REFERENCE:

Journals to be furnished supreme court library, 180.040



Section 2.110 Constitution — printing and distribution.

Effective 28 Aug 1959

Title I LAWS AND STATUTES

2.110. Constitution — printing and distribution. — The secretary of state, as soon as practicable after the effective date of this section and every four years thereafter if during any such period any amendments have been adopted, shall reprint, issue and distribute forty-five thousand copies of the Constitution of the state of Missouri in the form contained in "Report No. 5" of the committee on legislative research, together with the amendments that have been adopted since the preceding publication.

(L. 1959 H.B. 355 § 1)






Chapter 3 Statutory Revision

Chapter Cross References



Section 3.010 Revised statutes to be published, when — costs.

Effective 28 Aug 2014

Title I LAWS AND STATUTES

3.010. Revised statutes to be published, when — costs. — Only upon the adoption of a concurrent resolution by the general assembly, the revised statutes of Missouri shall be printed, published and distributed in as many volumes as the committee on legislative research (herein called "the committee") shall determine, and such publication shall be under the direction and supervision of the committee. The annotations or supplements may be printed separately and without a concurrent resolution being adopted by the general assembly. The cost of printing, binding and delivery of such publication shall be paid from funds appropriated from the general revenue for that purpose.

(L. 1949 p. 545 § 3.01, A.L. 1959 S.B. 88, A.L. 2014 S.B. 621 merged with S.B. 643)



Section 3.020 Contents.

Effective 28 Aug 1959

Title I LAWS AND STATUTES

3.020. Contents. — The editions of the revised statutes hereby authorized shall contain:

(1) The Constitution of the United States;

(2) The constitution of this state;

(3) All statute laws of a general nature which are in force in the state of Missouri, including all general acts passed by the general assembly during its 1959 regular session;

(4) A full and accurate index of the statute laws and constitution of this state; and

(5) Such annotations, historical notes, supreme court rules and other information as the committee deems appropriate to include.

(L. 1949 p. 545 § 3.02, A.L. 1959 S.B. 88)

CROSS REFERENCES:

Departmental organization plans to be published, Reorganization Act of 1974, Appendix B, RSMo 1978

Reorganization of executive agencies, 26.530



Section 3.030 Parts of acts to be omitted.

Effective 28 Aug 1959

Title I LAWS AND STATUTES

3.030. Parts of acts to be omitted. — In preparing the revised statutes or any supplement or pocket part thereto for publication, the committee may omit the enacting clause of the several acts, and the titles of the several acts. Repealing, emergency and severability clauses also may be omitted.

(L. 1949 p. 545 § 3.03, A.L. 1959 S.B. 88)

CROSS REFERENCE:

Severability of statutes, when portion of statutes found unconstitutional remaining provisions remain valid, exceptions, 1.140



Section 3.040 Laws to be omitted.

Effective 28 Aug 1959

Title I LAWS AND STATUTES

3.040. Laws to be omitted. — No law relating to the bonded indebtedness of the state, no law of incorporation, no law for the appropriation of money, no memorial or joint resolution, no law or part of law of a private, local or temporary nature shall be published in the revised statutes or supplements or pocket parts thereto, but all such laws and provisions not expressly repealed shall continue in force or expire, according to their respective provisions or limitations.

(L. 1949 p. 545 § 3.04, A.L. 1959 S.B. 88)



Section 3.050 Arrangement — headnotes — numbering — source notes — index.

Effective 28 Aug 1959

Title I LAWS AND STATUTES

3.050. Arrangement — headnotes — numbering — source notes — index. — The committee may prefix to the statutory law a table of contents and shall prepare suitable headnotes or catch words to indicate briefly the subject matter of the several sections. The sections shall be numbered in such sequence as to permit insertion of additional legislation without changing the numbers. Notes shall be inserted to indicate the source of the various sections. The committee shall classify and arrange the entire body of statute laws in a logical order throughout the volumes, the arrangement to be such as will enable subjects of a kindred nature to be placed under one general head with necessary cross references. Notes of decisions of the courts, historical references and other material included in editions of the revised statutes of Missouri and supplements or pocket parts thereto shall be arranged in such manner as the committee finds will promote the usefulness thereof.

(L. 1949 p. 545 § 3.05, A.L. 1959 S.B. 88)



Section 3.060 Powers of committee in preparing editions.

Effective 28 Aug 1959

Title I LAWS AND STATUTES

3.060. Powers of committee in preparing editions. — 1. The committee, in preparing editions of the statutes and supplements or pocket parts thereto, shall not alter the sense, meaning, or effect of any legislative act; but may renumber sections and parts of sections thereof, change the wording of headnotes, rearrange sections, change reference numbers or words to agree with renumbered chapters or sections, substitute the word "chapter" for "act" or "article" and the like, substitute figures for written words and vice versa and change capitalization for the purpose of uniformity and correct manifest clerical or typographical errors.

2. It may:

(1) Correct therein all words misspelled in enrollment;

(2) Correct all manifest clerical errors, including punctuation, but no correction shall constitute an alteration of or a departure from the enrollment;

(3) Transfer sections or divide or combine sections so as to give to distinct subject matters a section number but without changing the meaning;

(4) Substitute therein the name of any agency, officer or instrumentality of the state or of a county to which powers, duties and responsibilities have been transferred by law, for the name of any other agency, officer or instrumentality of the state or of a county previously vested with the same powers and charged with the same duties and responsibilities;

(5) Supply any obvious omission or inaccuracy, which shall be identified in the text. In any such case the committee shall add a footnote calling attention to such omission or correction and explaining the reason therefor; and

(6) Substitute therein the abbreviations: "RSMo" for "Missouri Revised Statutes", and "RSMo Supp." for any cumulative supplement to the Missouri Revised Statutes.

(L. 1949 p. 545 § 3.06, A.L. 1959 S.B. 88)



Section 3.065 Section amended by several acts, how published — conflicts with revising acts, effect.

Effective 28 Aug 1969

Title I LAWS AND STATUTES

3.065. Section amended by several acts, how published — conflicts with revising acts, effect. — 1. If any section of the revised statutes, supplement or pocket part, or of any act of the general assembly is amended or reenacted by more than one act at the same session of the general assembly, the section may be incorporated in the revised statutes edition, supplement or pocket part as amended or altered by the several acts if the amendments, changes or alterations can be incorporated in the section in such manner as to make the section intelligible. In any such case the revisor of statutes shall insert a note at the end of the section explaining the insertions or omissions accomplished by the various enactments. If the section cannot be made intelligible by incorporation of the amendments the section as enacted by each of the several acts shall be published in full.

2. If any section of existing law affected by a revision act is amended, reenacted or repealed by other acts passed at the same regular or extra session of the general assembly, the revision act shall be given effect only to the extent that its provisions do not conflict with the changes made in the existing law by the other acts and, in accordance with this provision, the section shall be shown as repealed or incorporated in the statutes as amended or altered by the several acts passed affecting it. The revisor of statutes, in such cases, shall insert an explanatory note at the end of the section indicating the changes made in its provisions by the several enactments.

(L. 1959 S.B. 88, A.L. 1969 H.B. 685)

(1990) General rule in Missouri is that acts adopted in same session are to be construed in harmony, and if they cannot be construed in harmony, then more specific act takes precedence over general. Later in time rule for laws adopted in same session does not apply unless there are different effective dates. Date governor approves bill or date general assembly passes bill is not legally significant. Berdella v. Pender, 821 S.W.2d 846 (Mo. en banc).



Section 3.066 Statutes declared unconstitutional on procedural grounds, duties of the revisor — statute enjoined, revisor's duty to publish footnote.

Effective 28 Aug 2014

Title I LAWS AND STATUTES

3.066. Statutes declared unconstitutional on procedural grounds, duties of the revisor — statute enjoined, revisor's duty to publish footnote. — 1. When the Missouri supreme court or a federal court with competent jurisdiction makes a final ruling that a bill enacted by the Missouri general assembly or a Missouri state statute or any portion of a Missouri state statute contained in a bill enacted by the Missouri general assembly is unconstitutional on procedural grounds, the Missouri revisor of statutes shall:

(1) For a repealed statute or an amended statute contained in such bill, reprint the statute as it existed in the revised statutes of Missouri prior to the enactment of the bill that the court declared unconstitutional;

(2) For a new statute contained in such bill, remove the new statute from the revised statutes of Missouri, if necessary, and publish only a footnote calling attention to the ruling of the court explaining the reason for the removal of such statute from the revised statutes of Missouri.

2. When a state or federal court with competent jurisdiction issues a permanent order enjoining a bill enacted by the Missouri general assembly or a Missouri state statute or any portion of a Missouri state statute contained in a bill enacted by the Missouri general assembly as unconstitutional on procedural grounds, the Missouri attorney general shall notify the Missouri revisor of statutes of any such order and the Missouri revisor of statutes shall publish a footnote to each affected section calling attention to the ruling of the court on any official website of the committee on legislative research. Such footnote shall remain until such time as a final ruling is made by the Missouri supreme court or a federal court with competent jurisdiction, and at such time, the Missouri revisor shall remove such footnote and, if necessary, shall update such website in like manner as provided in subsection 1 of this section.

(L. 2004 S.B. 884 § 3.075, A.L. 2014 S.B. 621 merged with S.B. 643)



Section 3.070 Revisor of statutes — appointment — duties — office.

Effective 28 Aug 2014

Title I LAWS AND STATUTES

3.070. Revisor of statutes — appointment — duties — office. — The committee shall appoint and fix the compensation of a revisor of statutes and other attorneys and assistants necessary to the performance of its duties under this chapter. The compensation of the revisor of statutes and his or her assistants and expenses incurred in connection with the performance of their duties shall be paid from appropriations made for the committee on legislative research. The revisor of statutes shall be duly licensed to practice law in this state and serves at the pleasure of the committee. The revisor of statutes shall perform all duties required by the committee in connection with its duties under this chapter. He or she shall conform to all regulations prescribed for the internal operation of the committee and shall render such assistance to the general assembly in connection with pending or proposed legislation as required by the committee or by any law imposing duties on the committee. He or she is subject also in all respects to the law governing other persons appointed or employed by the committee. The division of facilities management, design and construction shall provide adequate office space in the capitol building for the revisor of statutes and the attorneys and employees associated with him or her.

(L. 1949 p. 545 § 3.07, A.L. 1959 S.B. 88, A.L. 2014 H.B. 1299 Revision)

CROSS REFERENCE:

Sunday sales law exemptions for St. Louis City, counties or areas, notation by revisor, 578.100, 578.106, 578.110



Section 3.080 Original rolls furnished revisor.

Effective 28 Aug 1959

Title I LAWS AND STATUTES

3.080. Original rolls furnished revisor. — The secretary of state shall deliver to the revisor of statutes the original rolls of all laws of a general nature which are necessary to enable the committee to incorporate in editions of the revised statutes or in supplements or pocket parts thereto all laws required to be included therein by this chapter. The revisor of statutes is responsible for the safekeeping of the original rolls while they are in his possession and shall, as soon as the comparisons required by this chapter are completed, return same to the secretary of state's office.

(L. 1949 p. 545 § 3.08, A.L. 1959 S.B. 88)



Section 3.090 Comparison of printed statutes with original rolls — certification — evidence of laws — publication on website.

Effective 28 Aug 2014

Title I LAWS AND STATUTES

3.090. Comparison of printed statutes with original rolls — certification — evidence of laws — publication on website. — 1. The revisor of statutes shall supervise the printing and publication of all editions of the revised statutes of Missouri and all supplements and pocket parts thereto. The revisor shall proofread and compare all copies of laws appearing in the revised statutes of Missouri and supplement or pocket parts thereto and supervise the correction thereof to ensure that all such copies are true and correct copies of the existing laws of this state according to the original rolls thereof with only such variations in the language thereof as are authorized by section 3.060.

2. When any volume of any edition of the revised statutes of Missouri, or any supplement or any edition of pocket parts thereto is printed and published the revisor of statutes shall certify that all laws printed therein have been examined and compared as required by this section and that the same are true and correct copies thereof as passed and remaining in the office of the secretary of state, and that the revised statutes, supplement or pocket part thereto, as thus published, and all laws as therein contained, are true copies of the existing laws of the state of Missouri, of a general nature. The revisor shall deposit a copy of each volume of the revised statutes, supplement or pocket part, so certified, in the secretary's office, which shall be prima facie evidence of such statutes. The certificate shall be printed in each copy of the revised statutes, supplement or pocket part, and every copy so printed containing the certificate may be used in evidence without other or further proof of authentication.

3. The revisor of statutes shall supervise the publication of the revised statutes on any official website of the committee on legislative research. Such supervision shall comply with the provisions of subsection 1 of this section to ensure that a true and correct copy of the existing laws of this state are placed on such website. However, the online version of the revised statutes on any official website of the committee on legislative research shall not be considered an official version of the revised statutes, unless the revisor of statutes chooses to certify it as such and places a certificate on the website. The revisor shall periodically update such website as new laws are enacted, including an update of the website on the effective date of any section that becomes law.

(L. 1949 p. 545 § 3.09, A.L. 1959 S.B. 88, A.L. 2014 S.B. 621 merged with S.B. 643)

(1974) Revised statutes are no more than prima facie evidence of a statute, and revisors, absent a legislative act amending a section, have no authority to change substantive meaning of a law. Protection Mutual Insurance Co. v. Kansas City (Mo.), 504 S.W.2d 127.



Section 3.100 Legislative research committee to determine character of publication.

Effective 28 Aug 1959

Title I LAWS AND STATUTES

3.100. Legislative research committee to determine character of publication. — The committee shall determine the style and size of type, the grade of paper and the type and method of binding to be used in publishing the revised statutes, annotations and all supplements and pocket parts thereto.

(L. 1949 p. 545 § 3.10, A.L. 1959 S.B. 88)



Section 3.110 Printing of statutes, how obtained.

Effective 28 Aug 1959

Title I LAWS AND STATUTES

3.110. Printing of statutes, how obtained. — The printing and publication of the revised statutes of Missouri, annotations thereto and supplements or pocket parts and the paper used therefor, shall be obtained through the state director of the division of purchasing, as otherwise provided by law.

(L. 1949 p. 545 § 3.09a, A.L. 1959 S.B. 88)



Section 3.120 Future revision — subcommittee on revision — advisory group.

Effective 28 Aug 1959

Title I LAWS AND STATUTES

3.120. Future revision — subcommittee on revision — advisory group. — 1. After publication of the revised statutes for the year 1959, the committee shall formulate and supervise plans and methods for the future revision, clarification, classification, codification, arrangement, annotation, indexing, printing, binding and publication of the revised statutes of Missouri, including annotations, supplements and pocket parts and all editions thereof, and make its report and recommendations thereon to the general assembly.

2. The committee shall establish a subcommittee on revision which shall conduct and supervise a continuing program of statute revision which is designed to correct defectively enacted or worded statutes without changing the substantive provisions thereof to the end that the statute publication may become a more accurate and authentic statement of the laws of the state. In connection with this program, the committee may select an advisory committee on statute revision, composed of four members of the Missouri Bar, who are known to be interested in the improvement of statute laws and may authorize the payment of the expenses incurred by such members while attending meetings with the committee, the subcommittee on revision or with the revisor of statutes. The subcommittee on revision shall present to each general assembly such revision bills as it finds appropriate to accomplish its purposes.

(L. 1949 p. 545 § 3.11, A.L. 1959 S.B. 88)

CROSS REFERENCE:

Revision bill, content, 23.045



Section 3.125 Supplements or pocket parts, publication — reports.

Effective 12 May 1976, see footnote

Title I LAWS AND STATUTES

3.125. Supplements or pocket parts, publication — reports. — 1. The committee may publish annual or biennial cumulative or noncumulative supplements or pocket parts to the revised statutes of Missouri in lieu of complete editions thereof except at such times as complete editions are published. Any supplement or edition of pocket parts is subject in all respects to the provisions of this law relating to the publication of an edition of the revised statutes and the committee has the same powers and duties with respect to the publication thereof. When funds for the printing thereof are duly appropriated by the general assembly, the committee shall cause to be classified, arranged, numbered and printed in either an edition of the revised statutes or in supplements or pocket parts thereto, in accordance with this chapter, all laws of a general nature adopted at any session of the general assembly.

2. The committee shall report to the general assembly whenever called upon, and shall prepare and submit to the general assembly such consolidation, revision and other matters relating to the statutes as can be completed from time to time.

(L. 1959 S.B. 88, A.L. 1976 H.B. 1770)

Effective 5-12-76



Section 3.130 Committee to determine number of copies — distribution.

Effective 28 Aug 2010

Title I LAWS AND STATUTES

3.130. Committee to determine number of copies — distribution. — Such number of copies of each volume of each edition of the revised statutes of Missouri and annotations thereto and such number of the supplements or pocket parts thereto as may be necessary to meet the demand as determined by the committee shall be printed and bound, and also produced in an electronic format, and delivered to the revisor of statutes, who shall execute and file a receipt therefor with the director of revenue. The revisor of statutes shall distribute the copies, in either version or combination, at the price determined by the committee under section 3.140.

(L. 1949 p. 545 § 3.12, A.L. 1953 p. 549, A.L. 1959 S.B. 88, A.L. 1971 S.B. 222, A.L. 1973 S.B. 263, A.L. 1976 H.B. 1770, A.L. 1978 H.B. 1634, A.L. 1992 H.B. 1849, A.L. 2004 S.B. 1211, A.L. 2010 H.B. 1965)



Section 3.140 Sale of revised statutes, procedure for — cost, how determined.

Effective 28 Aug 2010

Title I LAWS AND STATUTES

3.140. Sale of revised statutes, procedure for — cost, how determined. — The committee on legislative research may, through the revisor of statutes, sell copies of the revised statutes of Missouri, and any supplement or edition of pocket parts thereto, in print and/or in a web-based electronic format at a price to be determined by the committee, taking into account the cost of printing and binding, producing the statutes and maintaining the website, including the cost of delivery, and the money received therefor shall be paid to the director of revenue and deposited in the state treasury to the credit of the general revenue fund.

(L. 1949 p. 545 § 3.13, A.L. 1953 p. 549, A.L. 1959 S.B. 88, A.L. 1961 p. 463, A.L. 1976 H.B. 1770, A.L. 1977 S.B. 419, A.L. 2010 H.B. 1965)

(1996) The committee has the power to determine the form and price, which may include a profit, of the statutes, but cannot keep them from the public. Deaton v. Kidd, 932 S.W.2d 804 (Mo.App. W.D. 1996).



Section 3.142 Statutory revision fund, established, purposes.

Effective 28 May 1992, see footnote

Title I LAWS AND STATUTES

3.142. Statutory revision fund, established, purposes. — 1. There is hereby established in the state treasury a revolving fund known as the "Statutory Revision Fund", and which shall receive funds paid to the revisor of statutes for sales of the revised statutes of Missouri or any supplement thereto, whether in printed, electronic, magnetic, or other form and funds received for any other service for which there is a fee charged by the committee on legislative research. The committee on legislative research shall determine the form and any fees or charges for the statutes or services. The state treasurer shall be custodian of the fund and shall make disbursements from the fund for enhancing or producing the electronic form of the revised statutes in a computer readable form, enhancing the electronic* processing of computerized legislative drafting and such other purposes authorized by the joint committee on legislative research upon appropriation by the general assembly. Moneys in the fund may also be used at the direction of the committee on legislative research to provide the revised statutes of Missouri and any supplement thereto to public libraries of this state in a computer readable format for use by patrons of the libraries.

2. Any unexpended balance in the fund at the end of any biennium not to exceed twice the cost of providing the annual supplement to the revised statutes of Missouri is exempt from the provisions of section 33.080 relating to transfer of unexpended balances to the ordinary revenue fund.

(L. 1992 H.B. 1849 § 1)

Effective 5-28-92

*Word "electric" appears in original rolls.



Section 3.145 Temporary laws, how printed.

Effective 28 Aug 1977

Title I LAWS AND STATUTES

3.145. Temporary laws, how printed. — The committee on legislative research, through the revisor of statutes, shall cause all temporary laws to be printed in the revised statutes, and all supplements, with the termination date clearly shown. Appropriation bills shall not be printed.

(L. 1977 S.B. 419)



Section 3.150 Revisor of statutes to recodify court costs into one chapter.

Effective 28 Aug 1996

Title I LAWS AND STATUTES

3.150. Revisor of statutes to recodify court costs into one chapter. — Notwithstanding the provisions of this chapter to the contrary the revisor of statutes is hereby directed to codify all sections of law or portions of sections of law imposing court costs, fees, miscellaneous charges and surcharges imposed in connection with filing and prosecution of judicial cases, both civil and criminal, into one chapter of the revised statutes of Missouri. The revisor shall recodify those sections or portions of sections of existing law which impose such court costs, including, but not limited to, sections 56.310**, 56.765, 57.280, 57.290, 57.955, 66.110, 67.133**, 193.205, 193.265, 221.070, 221.120, 455.205*, 476.053*, 478.401*, 479.260, 479.261*, 482.345, 483.500, 483.505, 483.530, 483.535, 483.550, 483.580, 483.591*, 485.100*, 485.120*, 487.170*, 488.305, 488.605, 488.1005, 488.1010, 491.280, 491.420, 494.455, 494.480, 513.623, 517.151, 561.035*, 577.048*, 590.140* and 595.045, chapters 514 and 550, subsection 2 of sections 476.385 and 488.2205**, and any other sections or portions of sections of law which impose such court costs, both existing and future, into one chapter of the revised statutes which deals with court costs, which shall be titled to reflect that all sections relating to such court costs are contained within said chapter. From time to time, the revisor of statutes shall call upon the state courts administrator for assistance in determining what sections, or portions of sections, of law impose court costs for purposes of this section.

(L. 1996 S.B. 869)

*Transferred 2000:

455.205 now 488.445

476.053 now 488.027

478.401 now 488.447

479.261 subsec. 1 now 488.607

479.261 subsec. 2 now 43.545

483.591 now 488.2275

485.100 now 488.2250

485.120 now 488.2253

487.170 now 488.2300

561.035 now 488.5332

577.048 now 488.5334

590.140 now 488.5336

**The following sections have been repealed: Section 56.310 was repealed by S.B. 869, 1996. Section 67.133 was repealed by H.B. 613 merged with S.B. 466, 2003. Section 488.2205 was repealed by H.B. 1298 Revision, 2014.









Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

Chapter 7 State Boundaries

Section 7.001 Explanatory Note.

Effective 16 Oct 1981, see footnote

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

7.001. Explanatory Note. — Explanatory Note.—The boundaries of the state of Missouri have been fixed as follows:

The enabling act of Congress (March 6, 1820), authorizing the admittance of Missouri into the Union, described the boundaries of Missouri as follows: (Section 2, Act of Admission, RSMo 1959, Volume 5)

"Beginning in the middle of the Mississippi River, on the parallel of thirty-six degrees of north latitude; thence west, along that parallel of latitude, to the St. Francis River; thence up and following the course of that river, in the middle of the main channel thereof, to the parallel of latitude thirty-six degrees and thirty minutes; thence west along the same to a point where the said parallel is intersected by a meridian line passing through the middle of the mouth of the Kansas River, where the same empties into the Missouri River; thence from the point aforesaid, north, along the said meridian line, to the intersection of the parallel of latitude which passes through the rapids of the river Des Moines, making the said line to correspond with the Indian boundary line; thence east from the point of intersection last aforesaid, along the said parallel of latitude, to the middle of the channel of the main fork of the said river Des Moines; thence down and along the middle of the main channel of the said river Des Moines, to the mouth of the same, where it empties into the Mississippi River; thence due east to the middle of the main channel of the Mississippi River; thence down and following the course of the Mississippi River, in the middle of the main channel thereof, to the place of beginning."

The present counties of Atchison, Nodaway, Holt, Andrew, Buchanan and Platte, located in the northwestern corner of the state were not then included within the boundaries. These six counties were acquired by what is known as "The Platte Purchase", an act of Congress, approved June 7, 1836 (U.S. Statutes at Large, 34, entitled "An Act to extend the western boundary of the State of Missouri to the Missouri River"). In Cooley v. Golden, 52 Mo.App. 229, it was decided that this carried the western boundary of the state to the center of the channel of the Missouri River and that Missouri and Nebraska have concurrent jurisdiction over the river.

In 1849 a dispute arose between Missouri and Iowa as to the true location of the boundary line dividing the two states. An action was filed in the United States Supreme Court and it was determined that the northern boundary of Missouri was the Osage line as run by Sullivan in 1816, from the northwest corner made by him to the Des Moines River; and that a line extended due west from said northwest corner to the Missouri River was the proper northern boundary of the territory included in the Platte Purchase. (Missouri v. Iowa, 7 How. 660.)

In 1870 an action was filed in the Supreme Court of the United States to establish the boundary between the states of Missouri and Kentucky at a point on the Mississippi River, twenty miles below the mouth of the Ohio, known as Wolf Island. It was determined that the boundary line ran along the center of the main channel of the river, as the river had been in 1820 at the time Missouri was admitted into the Union. It was found that at that time the main channel of the Mississippi had been on the western side of Wolf Island. Thus, Wolf Island was within the Kentucky boundary. (Missouri v. Kentucky, 11 Wall. 395.)

Again in 1937, Missouri commenced suit against Iowa in the Supreme Court of the United States to determine the boundary between Clark County in the state of Missouri and Lee County in the state of Iowa. A stipulation was filed whereby it was proposed that the legislatures of Missouri and Iowa pass like bills, Missouri relinquishing to Iowa all jurisdiction to lands lying north and east of the Des Moines River then in Clark County, Missouri, and Iowa relinquishing to Missouri all lands lying south and west of the Des Moines River, then in Lee County, Iowa. Missouri and Iowa each passed such bill. (Laws of Missouri, 1939, p. 476; Iowa, 48th general assembly, chapter 304.) The acts were submitted to the Congress of the United States and approved August 10, 1939. (Pub. Res. No. 74, 76th Congress.)

A controversy over the boundary between Missouri and Kansas is made the subject of a 1949 act (Laws of Missouri 1949 page 311) wherein it is provided that "the center of the channel of the Missouri River, as its flow extends from its intersection with the fortieth parallel, north latitude, southward to the middle of the mouth of the Kansas or Kaw River" shall be the boundary between such states. The act was not to become operative unless Kansas enacted a similar law relinquishing sovereignty over lands lying on the Missouri side of the center of the channel, within two years from its effective date. The corresponding Kansas law appears in General Statutes of Kansas of 1949, sections 82a-521 to 82a-527.

In 1981, the 1st regular session of the 81st general assembly, by House Bill No. 147, acted to settle a boundary dispute with the state of Kansas concerning certain property in the vicinity of the French Bottoms near St. Joseph, Missouri. The general assembly ratified and affirmed a boundary survey which set the boundary line as the thalweg line (deep water line) of the channel of the Missouri River, abandoned by avulsion in April, 1952. The corresponding Kansas law appears in Kansas Statutes Annotated 1980 Supplement, sections 82a-527a and 82a-527b. Ratified by Congress by H.R. 4048. Signed by the President on October 16, 1981.

(L. 1939 S.B. 350, A.L. 1949 S.B 41, A.L. 1981 H.B. 147)

(1955) Where island, formed on Kansas side of Missouri river, as a result of a channel change during the flood of 1944, became attached to Holt County, Missouri, it became a part of Holt County under Laws 1949, p. 311, and corresponding Kansas and federal acts. Hall v. Hudgins (Mo.), 277 S.W.2d 637.



Section 7.002 Explanatory Note: Changes in the course of the Missouri River which serves as boundary between the states of Missouri and Nebraska necessitated this compact.

Effective 12 Jun 1997, see footnote

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

7.002. Explanatory Note: Changes in the course of the Missouri River which serves as boundary between the states of Missouri and Nebraska necessitated this compact. — That on and after the approval and consent of the Congress of the United States of America to this act and a similar or reciprocal act enacted by the legislature of the state of Nebraska, as hereinafter provided, the boundary line between the states of Missouri and Nebraska shall be as follows:

MISSOURI-NEBRASKA BOUNDARY COMPACT

ARTICLE I. Findings and Purposes

(a) The states of Missouri and Nebraska find that there are actual and potential disputes, controversies, criminal proceedings and litigation arising or which may arise out of the location of the boundary line between the states of Missouri and Nebraska; that the Missouri River constituting the boundary between the states has changed its course from time to time, and that the United States Army Corps of Engineers has established a main channel of such river for navigation and other purposes, which main channel is identified on maps jointly certified by the state surveyors of Missouri and Nebraska and identified as the "Missouri-Nebraska Boundary Maps", which maps are incorporated in this act and made part of this act by reference, and which maps shall be filed with the secretaries of state of Missouri and Nebraska.

(b) It is the principal purpose of the states of Missouri and Nebraska in executing the compact to establish an identifiable compromise boundary between the state of Missouri and the state of Nebraska for the entire distance thereof as of the effective date of the compact without interfering with or otherwise affecting private rights or titles to property, and the states of Nebraska and Missouri declare that further compelling purposes of the compact are:

(1) To create a friendly and harmonious interstate relationship;

(2) To avoid multiple exercise of sovereignty and jurisdiction including matters of taxation, judicial and police powers and exercise of administrative authority;

(3) To encourage settlement and disposition of pending litigation and criminal proceedings and avoid or minimize future disputes and litigation;

(4) To promote economic and political stability;

(5) To encourage the optimum mutual beneficial use of the Missouri River, its waters and its facilities;

(6) To establish a forum for settlement of future disputes;

(7) To place the boundary in a location which can be identified or located; and

(8) To express the intent and policy of the states that the common boundary be established within the confines of the Missouri River and both states shall continue to have access to and use of the waters of the river.

ARTICLE II. Establishment of Boundary

The permanent compromise boundary line between the states of Missouri and Nebraska shall be fixed at the center line of the main channel of the Missouri River as of the effective date of the compact, except for that land known as McKissick's Island as determined by the Supreme Court of the United States to be within the state of Nebraska in the case of Missouri v. Nebraska, 196 U.S. 23, and 197 U.S. 577, all of which is identified on maps jointly prepared and certified by the state surveyors of Missouri and Nebraska and identified as the "Missouri-Nebraska Boundary Compact Maps", incorporated in this act and made a part of this act by reference, and which maps shall be filed with the secretaries of state of Missouri and Nebraska. This center line of the main channel of the Missouri River between the states is also described in this act by metes and bounds on the "Missouri-Nebraska Boundary Compact Maps" incorporated in this act by reference and made a part of this act. This center line of the main channel of the Missouri River as described on such maps shall be referred to as the "compromise boundary".

ARTICLE III. Relinquishment of Sovereignty

The state of Missouri hereby relinquishes to the state of Nebraska all sovereignty over all lands lying on the Nebraska side of such compromise boundary and the state of Nebraska hereby relinquishes to the state of Missouri all sovereignty over all lands lying on the Missouri side of such compromise boundary except for that land known as McKissick's Island which is identified on the "Missouri-Nebraska Boundary Compact Maps" incorporated in this act by reference and made a part of this act.

ARTICLE IV. Pending Litigation

Nothing in the act shall be deemed or construed to affect any litigation pending in the courts of either of the states of Missouri or Nebraska as of the effective date of the compact concerning the title to any of the lands, sovereignty over which is relinquished by the state of Missouri to the state of Nebraska or by the state of Nebraska to the state of Missouri and any matter concerning the title to lands, sovereignty over which is relinquished by either state to the other, may be continued in the courts of the state where pending until the final determination thereof.

ARTICLE V. Public Records

(a) The public record of real estate titles, mortgages and other liens in the state of Missouri to any lands, the sovereignty over which is relinquished by the state of Missouri to the state of Nebraska, shall be accepted as evidence of record title to such lands, to and including the effective date of such relinquishment by the state of Missouri, by the courts of the state of Nebraska.

(b) The public record of real estate titles, mortgages and other liens in the state of Nebraska to any lands, the sovereignty over which is relinquished by the state of Nebraska to the state of Missouri, shall be accepted as evidence of record title to such lands, to and including the effective date of such relinquishment by the state of Nebraska, by the courts of the state of Missouri.

(c) As to lands, the sovereignty over which is relinquished, the recording officials of the counties of each state shall accept for filing documents of title using legal descriptions derived from the land descriptions of the other state. The acceptance of such documents for filing shall have no bearing upon the legal effect or sufficiency thereof.

ARTICLE VI. Taxes

(a) Taxes lawfully imposed by either Missouri or Nebraska may be levied and collected by such state or its authorized governmental subdivisions and agencies on land, jurisdiction over which is relinquished by the taxing state to the other, and any liens or other rights accrued or accruing, including the right of collection, shall be fully recognized and the county treasurers of the counties or other taxing authorities affected shall act as agents in carrying out the provisions of this article; provided, that all liens or other rights arising out of the imposition of taxes, accrued or accruing, shall be claimed or asserted within five years after the compact becomes effective and if not so claimed or asserted shall be forever barred.

(b) The lands, sovereignty over which is relinquished by the state of Missouri to the state of Nebraska, shall not thereafter be subject to the imposition of taxes in the state of Missouri from and after the effective date of the compact. The lands, sovereignty over which is relinquished by the state of Nebraska to the state of Missouri, shall not thereafter be subject to the imposition of taxes in the state of Nebraska from and after the effective date of the compact.

ARTICLE VII. Private Rights

(a) The compact shall not deprive any riparian owner of such riparian owner's rights based upon riparian law and the establishment of the compromise boundary between the states shall not in any way be deemed to change or affect the boundary line of riparian owners along the Missouri River as between such owners. The establishment of the compromise boundary shall not operate to limit such riparian owner's rights to accretions across such compromise boundary.

(b) No private individual or entity claims of title to lands along the Missouri River, over which sovereignty is relinquished by the compact, shall be prejudiced by the relinquishment of such sovereignty and any claims or possessory rights necessary to establish adverse possession shall not be terminated or limited by the fact that the jurisdiction over such lands may have been transferred by the compact. Neither state will assert any claim of title to abandoned beds of the Missouri River, lands along the Missouri River, or the bed of the Missouri River based upon any doctrine of state ownership of the beds or abandoned beds of navigable waters, as against any land owners or claimants claiming interest in real estate arising out of titles, muniments of title, or exercises of jurisdiction of or from the other state, which titles or muniments of title commenced prior to the effective date of this compact.

ARTICLE VIII. Readjustment of Boundary by Negotiation

If at any time after the effective date of the compact the Missouri River shall move or be moved by natural means or otherwise so that the flow thereof at any point along the course forming the boundary between the states occurs entirely within one of the states, each state at the request of the other, agrees to enter into and conduct negotiations in good faith for the purpose of readjusting the boundary at the place or places where such movement occurred consistent with the intent, policy and purpose hereof that the boundary will be placed within the Missouri River.

ARTICLE IX. Effective Date

(a) The compact shall become effective on the first day of January of the year after it is ratified by the general assembly of the state of Missouri and the legislature of the state of Nebraska and approved by the Congress of the United States.

(b) As of the effective date of the compact, the state of Missouri and the state of Nebraska shall relinquish sovereignty over the lands described in the compact and shall assume and accept sovereignty over such lands ceded to them as provided in the compact.

(c) In the event the compact is not approved by the general assembly of the state of Missouri and the legislature of the state of Nebraska on or before October 1, 1999, and approved by the Congress of the United States within three years from the date of such approval, the compact shall be inoperative and for all purposes shall be void.

ARTICLE X. Enforcement

Nothing in the compact shall be construed to limit or prevent either state from instituting or maintaining any action or proceeding, legal or equitable, in any court having jurisdiction, for the protection of any right under the compact or the enforcement of any of its provisions.

ARTICLE XI. Amendments

The compact shall remain in full force and effect unless amended in the same manner as that by which it was created.

(L. 1990 H.B. 1063, A.L. 1995 H.B. 35 merged with S.B. 123, A.L. 1997 S.B. 29)

Revisor's note: This compact was first approved by the General Assembly of the State of Missouri on April 18, 1990 and signed by the Governor of Missouri on May 9, 1990. The Legislature of the State of Nebraska took no action from 1990 through 1997. In 1998, Nebraska passed Legislative Bill 59 which was signed by the Governor of Nebraska on April 14, 1998, and became effective on July 15, 1998.

On November 12, 1999, HJR 54, which grants the consent of the United States Congress to the Missouri-Nebraska Boundary Compact, was signed into law by the President of the United States and became Public Law 106-101.



Section 7.200 Missouri boundary commission established, members.

Effective 09 Jul 1992, see footnote

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

7.200. Missouri boundary commission established, members. — There is hereby established the "Missouri Boundary Commission" consisting of the governor or his designee, the attorney general or his designee, the state land surveyor or his designee, two members of the senate appointed by the president pro tem of the senate, two members of the house of representatives appointed by the speaker of the house of representatives, and two persons from the general public appointed by the governor, with the advice and consent of the senate. The governor or his designee shall serve as chairman of the commission and shall be responsible for calling the meetings of the commission, managing any funds appropriated to the commission, providing clerical support to the commission, and administering sections 7.200 to 7.250.

(L. 1992 S.B. 571 § 1)

Effective 7-09-92



Section 7.210 Terms of office — successors — vacancies — expenses.

Effective 09 Jul 1992, see footnote

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

7.210. Terms of office — successors — vacancies — expenses. — The governor, attorney general, and state land surveyor or their designees and the members of the general assembly shall serve on the commission for a term equal to their terms of office. The appointed commissioners from the general public shall serve for the period of the active boundary negotiations for which the commission has been convened, subject to removal at any time by the governor. The successors to the office of governor, attorney general, and the state land surveyor shall, in addition to all other duties, assume the duties for each office pursuant to this section. The governor shall fill by appointment any vacancy due to the termination of a term of one of the appointed commissioners. All commissioners from the general public shall be reimbursed for their actual and necessary expenses incurred in the performance of their duties, but no commissioner shall receive any other compensation for his* services on the commission.

(L. 1992 S.B. 571 § 2)

Effective 7-09-92

*Word "their" appears in original rolls.



Section 7.220 Duties.

Effective 09 Jul 1992, see footnote

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

7.220. Duties. — The Missouri boundary commission shall represent the state of Missouri and may enter into negotiations with representatives from any state having common borders with the state of Missouri for the purpose of negotiating compacts with each of these states for the establishment of official boundaries between Missouri and each of these states.

(L. 1992 S.B. 571 § 3)

Effective 7-09-92



Section 7.230 Ratification necessary.

Effective 09 Jul 1992, see footnote

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

7.230. Ratification necessary. — Any compact negotiated by the Missouri boundary commission shall not be binding or obligatory on the state of Missouri or its citizens unless and until such compact has been ratified by the state legislatures of the states involved and approved by the Congress of the United States. The commission shall provide service as necessary during the period of state and congressional ratification.

(L. 1992 S.B. 571 § 4)

Effective 7-09-92



Section 7.240 Governor to convene commission.

Effective 28 Aug 2007

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

7.240. Governor to convene commission. — The Missouri boundary commission shall be convened by the governor when there is a need to conduct boundary negotiations with any adjoining state. The general public commission members shall be selected when the commission is convened for such negotiation.

(L. 1992 S.B. 571 § 5, A.L. 2007 S.B. 613 Revision)



Section 7.250 Dissolution of commission — dismissal of commission.

Effective 09 Jul 1992, see footnote

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

7.250. Dissolution of commission — dismissal of commission. — As soon as compact agreements to establish official boundaries with any state having common borders with the state of Missouri have been negotiated by the Missouri boundary commission, ratified by the state legislatures of the states involved, and approved by the Congress of the United States, and no other boundary negotiations or discussions are in progress, the Missouri boundary commission shall be dissolved until later reconvened by the governor. If the Missouri boundary commission has not negotiated a compact agreement to establish an official boundary with one or more of such states, which has been ratified by the state legislatures of the states involved and approved by the Congress of the United States, the Missouri boundary commission may be dismissed by the governor on a finding that further negotiation will not result in progress toward the establishment of an official boundary with any such state.

(L. 1992 S.B. 571 § 6)

Effective 7-09-92






Chapter 8 State Buildings and Lands

Chapter Cross References



Section 8.001 Second state capitol commission established.

Effective 28 Aug 2009

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.001. Second state capitol commission established. — The general assembly, recognizing the work of the original state capitol commission board established March 24, 1911, and the work of the capitol decoration commission established April 10, 1917, and seeking to assure the future preservation, improvement, expansion, renovation, restoration, and integrity of the capitol and to preserve the historical significance of the capitol hereby establishes the Missouri state capitol commission.

(L. 2001 S.B. 470, A.L. 2009 S.B. 480)



Section 8.003 Membership of commission, terms, meetings, annual report.

Effective 28 Aug 2009

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.003. Membership of commission, terms, meetings, annual report. — 1. The commission shall consist of eleven persons, as follows: the commissioner of the office of administration; one member of the senate from the majority party and one member of the senate from the minority party, appointed by the president pro tempore; one member of the house of representatives from the majority party and one member of the house of representatives from the minority party, appointed by the speaker of the house of representatives; one employee of the house of representatives appointed by the speaker of the house of representatives and one employee of the senate appointed by the president pro tempore; and four members appointed by the governor with the advice and consent of the senate. The lieutenant governor shall be an ex officio member of the commission.

2. The legislative members of the commission shall serve for the general assembly during which they are appointed and until their successors are selected and qualified.

3. The four members appointed by the governor shall be persons who have knowledge and background regarding the history of the state, the history and significance of the seat of state government and the capitol but shall not be required to be professionals in the subject area.

4. The terms of the four members appointed by the governor shall be four years and until their successors are appointed and qualified. Provided, however, that the first term of three public members shall be for two years, thereafter the terms shall be four years. There is no limitation on the number of terms any appointed member may serve. If a vacancy occurs the governor may appoint a member for the remaining portion of the unexpired term created by the vacancy. The governor may remove any member appointed by him or her for cause. The members of the commission shall be reimbursed for travel and other expenses actually and necessarily incurred in the performance of their duties by the office of administration.

5. At the first meeting of the commission and at yearly intervals thereafter, the members shall select from among themselves a chairman and a vice chairman.

6. The commission shall hold at least four regular meetings each year and such additional meetings as the chairman deems desirable at a place and time to be fixed by the chairman. Special meetings may be called by five members of the commission upon delivery of written notice to each member of the commission. Reasonable written notice of all meetings shall be given by the director to all members of the commission. Five members of the commission shall constitute a quorum. All actions of the commission shall be taken at meetings open to the public. Any member absent from six consecutive regular commission meetings for any cause whatsoever shall be deemed to have resigned and the vacancy shall be filled immediately in accordance with subsection 1 of this section.

7. The commission shall provide a report to the governor and the general assembly annually.

(L. 2001 S.B. 470, A.L. 2009 S.B. 480)



Section 8.007 Duties of the commission — state capitol commission fund created, lapse to general revenue prohibited — copyright and trademark permitted, when.

Effective 28 Aug 2009

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.007. Duties of the commission — state capitol commission fund created, lapse to general revenue prohibited — copyright and trademark permitted, when. — 1. The commission shall:

(1) Exercise general supervision of the administration of sections 8.001 to 8.007;

(2) Evaluate and approve capitol studies and improvement, expansion, renovation, and restoration projects to be paid for with funds appropriated from the state capitol commission fund;

(3) Evaluate and recommend courses of action on the restoration and preservation of the capitol, the preservation of historical significance of the capitol and the history of the capitol;

(4) Evaluate and recommend courses of action to ensure accessibility to the capitol for physically disabled persons;

(5) Advise, consult, and cooperate with the office of administration, the archives division of the office of the secretary of state, the historic preservation program within the department of natural resources, the division of tourism within the department of economic development and the historical society of Missouri in furtherance of the purposes of sections 8.001 to 8.007;

(6) Be authorized to cooperate or collaborate with other state agencies and not-for-profit organizations to publish books and manuals concerning the history of the capitol, its improvement or restoration;

(7) Before each September first, recommend options to the governor on budget allocation for improvements or restoration of the capitol premises;

(8) Encourage, participate in, or conduct studies, investigations, and research and demonstrations relating to improvement and restoration of the state capitol it may deem advisable and necessary for the discharge of its duties pursuant to sections 8.001 to 8.007;

(9) Hold hearings, issue notices of hearings and take testimony as the commission deems necessary; and

(10) Initiate planning efforts, subject to the appropriation of funds, for a centennial celebration of the laying of the capstone of the Missouri state capitol.

2. The "State Capitol Commission Fund" is hereby created in the state treasury. Any moneys received from sources other than appropriation by the general assembly, including from private sources, gifts, donations and grants, shall be credited to the state capitol commission fund and shall be appropriated by the general assembly.

3. The provisions of section 33.080 to the contrary notwithstanding, moneys in the second capitol commission fund shall not be transferred and placed to the credit of the general revenue fund. Moneys in the state capitol commission fund shall not be appropriated for any purpose other than those designated by the commission.

4. The commission is authorized to accept all gifts, bequests and donations from any source whatsoever. The commission may also apply for and receive grants consistent with the purposes of sections 8.001 to 8.007. All such gifts, bequests, donations and grants shall be used or expended upon appropriation in accordance with their terms or stipulations, and the gifts, bequests, donations or grants may be used or expended for the preservation, improvement, expansion, renovation, restoration and improved accessibility and for promoting the historical significance of the capitol.

5. The commission may copyright or obtain a trademark for any photograph, written work, art object, or any product created of the capitol or capitol grounds. The commission may grant access or use of any such works to other organizations or individuals for a fee, at its sole discretion, or waive all fees. All funds obtained through licensing fees shall be credited to the capitol commission fund in a manner similar to funds the commission receives as gifts, donations, and grants. The funds shall be used for repairs, refurbishing, or to create art, exhibits, decorations, or other beautifications or adornments to the capitol or its grounds.

(L. 2001 S.B. 470, A.L. 2007 S.B. 322, A.L. 2009 S.B. 480)



Section 8.010 Board of public buildings created — members — powers and duties.

Effective 28 Aug 2016

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.010. Board of public buildings created — members — powers and duties. — 1. The governor, attorney general and lieutenant governor constitute the board of public buildings. The governor is chairman and the lieutenant governor, secretary. The speaker of the house of representatives and the president pro tempore of the senate shall serve as ex officio members of the board but shall not have the power to vote. The board shall constitute a body corporate and politic. The board has general supervision and charge of the public property of the state at the seat of government, including the building located at 105 West Capitol Avenue in Jefferson City, and other duties imposed on it by law.

2. The commissioner of administration shall provide staff support to the board.

(RSMo 1939 § 10265, L. 1945 p. 1428 § 111, A. 1949 S.B. 1003, A.L. 1957 p. 726, A.L. 1961 p. 564, A.L. 1965 p. 126, A.L. 1995 H.B. 622, A.L. 2002 S.B. 1191 , A.L. 2016 H.B. 1577)

Prior revisions: 1929 § 9135; 1919 § 9261; 1909 § 2706

CROSS REFERENCES:

Additional authority of board, 33.305

Vending facilities, state property, 8.700 to 8.745



Section 8.012 Flags authorized to be displayed at all state buildings.

Effective 28 Aug 2013

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.012. Flags authorized to be displayed at all state buildings. — At all state buildings and upon the grounds thereof, the board of public buildings may accompany the display of the flag of the United States and the flag of this state with the display of the POW/MIA flag, which is designed to commemorate the service and sacrifice of the members of the Armed Forces of the United States who were prisoners of war or missing in action and with the display of the Honor and Remember flag as an official recognition and in honor of fallen members of the Armed Forces of the United States.

(L. 1994 H.B. 1545, A.L. 1999 H.B. 930, A.L. 2000 S.B. 961, A.L. 2013 S.B. 106 merged with S.B. 117)



Section 8.015 Senate accounts committee to control use of certain space and equipment in capitol.

Effective 28 Aug 1977

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.015. Senate accounts committee to control use of certain space and equipment in capitol. — The senate chamber, the senate committee rooms, the offices of the members of the senate on the third and fourth floors of the state capitol building and all other rooms and offices of the state capitol building designed for or assigned by the board of public buildings to the use of the members and officers of the senate, and all furniture, equipment and supplies therein, are reserved for the exclusive use of the members and officers of the senate. These rooms, together with the furniture, equipment and supplies therein, are in direct charge and control of the senate accounts committee. No use of any of said quarters other than by the senate, its members or officers shall be made except with the written consent of the senator or officer occupying the office rooms and upon the order of the accounts committee.

(L. 1977 S.B. 419 § 1)



Section 8.016 State capitol dome key, members of general assembly to be provided with — training required.

Effective 28 Aug 2010

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.016. State capitol dome key, members of general assembly to be provided with — training required. — 1. The commissioner of the office of administration shall provide each member of the senate and each member of the house of representatives with a key that accesses the dome of the state capitol.

2. The president pro tem of the senate and the speaker of the house of representatives shall be responsible for providing a training program for the members and staff of the general assembly regarding access to secured areas of the capitol building. They may consult with the office of administration and department of public safety when developing such program.

(L. 2010 H.B. 1868 merged with H.B. 2285 merged with S.B. 844)

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).



Section 8.017 House accounts committee to control use of certain space and equipment in capitol.

Effective 28 Aug 1977

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.017. House accounts committee to control use of certain space and equipment in capitol. — The house chamber, the house committee rooms, the offices of the members of the house on the third and fourth floors of the state capitol building and all other rooms and offices of the state capitol building designed for or assigned by the board of public buildings to the use of the members and officers of the house, and all furniture, equipment and supplies therein, are reserved for the exclusive use of the members and officers of the house of representatives. These rooms, together with the furniture, equipment and supplies therein, are in direct charge and control of the house accounts committee. No use of any of said quarters other than by the house of representatives, its members or officers shall be made except with the written consent of the representative or officer occupying the office rooms and upon the order of the accounts committee.

(L. 1977 S.B. 419 § 2)



Section 8.020 Governor's mansion preservation advisory commission created — qualifications and compensation of members.

Effective 28 Aug 1980

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.020. Governor's mansion preservation advisory commission created — qualifications and compensation of members. — 1. There is hereby created a "Governor's Mansion Preservation Advisory Commission".

2. The commission shall be composed of widows of former governors of Missouri. Each widow of a former governor who notifies the governor in writing that she desires to serve as a member of the commission shall be appointed by him to the advisory commission.

3. The members of the advisory commission shall meet at such times as requested by the governor of this state to consider ways and means of preserving the governor's mansion.

4. The members of the advisory commission shall upon written notice to the governor, in addition to their actual and necessary expenses incurred in attending meetings, receive for their services the sum of three thousand dollars per year.

(L. 1967 p. 89 § 1, A.L. 1980 H.B. 1266)



Section 8.051 Gift shop in state capitol — staff — items sold.

Effective 28 Aug 1990

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.051. Gift shop in state capitol — staff — items sold. — 1. The commissioner of administration shall establish a gift shop in the museum of the state capitol.

2. The commissioner shall contract with the licensing agent, as defined in section 8.700 to operate the capitol gift shop, as provided in section 8.705; provided, however, that the gift shop shall be staffed by persons who are legally blind or otherwise handicapped.

3. At least fifty percent of the items on sale in the gift shop will be items made, on consignment, by the sheltered workshops operating within the state. "Sheltered workshops" as used in this section shall be defined as in section 178.900.

(L. 1990 S.B. 527 § 1)



Section 8.110 Division of facilities management, design and construction created, duties.

Effective 28 Aug 2014

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.110. Division of facilities management, design and construction created, duties. — There is hereby created within the office of administration a "Division of Facilities Management, Design and Construction", which shall supervise the design, construction, renovations, maintenance, and repair of state facilities, except as provided in sections 8.015 and 8.017, and except those facilities belonging to the institutions of higher education, the highways and transportation commission, and the conservation commission, which shall be responsible to review all requests for appropriations for capital improvements. Except as otherwise provided by law, the director of the division of facilities management, design and construction shall be responsible for the management and operation of office buildings titled in the name of the governor. The director shall exercise all diligence to ensure that all facilities within his or her management and control comply with the designated building codes; that they are clean, safe and secure, and in proper repair; and that they are adequately served by all necessary utilities.

(RSMo 1939 §§ 10269, 10271, A. 1949 S.B. 1003, A.L. 1957 p. 726, A.L. 1965 p. 126, A.L. 1995 H.B. 622, A.L. 2007 S.B. 322, A.L. 2014 H.B. 1299 Revision)

Prior revisions: 1929 §§ 9139, 9141; 1919 §§ 9265, 9267; 1909 §§ 2710, 2712

CROSS REFERENCES:

Commissioner of administration to keep inventory of removable property, 34.140

Departments to keep inventories of property as prescribed by state auditor, 34.125



Section 8.115 Armed security guards for state-owned or leased facilities, not applicable to Cole County.

Effective 28 Aug 2014

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.115. Armed security guards for state-owned or leased facilities, not applicable to Cole County. — Notwithstanding the provisions of chapter 571, the office of administration, division of facilities management, design and construction, is authorized to provide armed security guards at state-owned or leased facilities except at the seat of government and within the county which contains the seat of government, either through qualified persons employed by the office of administration, or through the use of a contract with a properly licensed firm.

(L. 2002 S.B. 1119, A.L. 2014 H.B. 1299 Revision)



Section 8.150 Defacing state facilities, penalty — acts by minors, liability.

Effective 28 Aug 1990

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.150. Defacing state facilities, penalty — acts by minors, liability. — No person shall write or scribble on the walls or other parts of the facilities, or mark the same with pictures or deface the same in any manner under the penalty of not more than five hundred dollars to be recovered by civil action, before the circuit court of Cole County, in the name of the state. If the offense is committed by a person under the age of eighteen years, he and his parent or guardian, as the case may be, are liable to the penalty to be recovered as above directed.

(RSMo 1939 §§ 10279, 10280, A.L. 1957 p. 726, A.L. 1965 p. 126, A.L. 1976 S.B. 503, A.L. 1990 H.B. 1734)

Prior revisions: 1929 §§ 9149, 9150; 1919 §§ 9275, 9276; 1909 §§ 2720, 2721

CROSS REFERENCES:

Minors and parent, guardian to make restitution for damages or loss, 211.185

Minor's torts, parent, guardian and minor's liability, work accepted in lieu of payment, 537.045



Section 8.170 Shall prosecute for injuries.

Effective 28 Aug 1957

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.170. Shall prosecute for injuries. — The director shall prosecute, in the name of the state, for all trespasses and injuries of every kind done to the public buildings and other property, and shall attend to the suits relative to the same. The attorney general shall give counsel, or prosecute suits, when required by the director.

(RSMo 1939 § 10270, A.L. 1957 p. 726)

Prior revisions: 1929 § 9140; 1919 § 9266; 1909 § 2711



Section 8.172 Parking on capitol grounds, regulations — enforcement.

Effective 28 Aug 1995

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.172. Parking on capitol grounds, regulations — enforcement. — The commissioner of administration shall make rules and regulations for the regulation of traffic and parking at all parking space upon the capitol grounds and upon the grounds of other state buildings located within the capital city. The regulations shall be enforced by the Missouri capitol police.

(L. 1955 p. 765 § 1, A.L. 1957 p. 726, A.L. 1965 p. 126, A.L. 1995 H.B. 421 merged with H.B. 622)



Section 8.173 Joint committee on Capitol security created, members, duties, meetings.

Effective 28 Aug 2016

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.173. Joint committee on Capitol security created, members, duties, meetings. — 1. There is hereby created a “Joint Committee on Capitol Security”.

2. The committee shall be composed of the president pro tempore of the senate and the speaker of the house of representatives, or general assembly employees of their choosing. In addition, the president pro tempore shall appoint two senators, one each from the majority and minority party; and the speaker of the house of representatives shall appoint two representatives, one each from the majority and minority party. The appointment of each member shall continue, at the pleasure of the appointing authority, during the member’s term of office. The committee shall select a chairperson and a vicechairperson, one of whom shall be a member of the senate and one shall be a member of the house of representatives. The member of the committee serving as chairperson shall alternate between members of the house and senate every two years after the committee’s organization. A majority of the members shall constitute a quorum.

3. The committee shall take official testimony and make recommendations on the general supervision and security of the Missouri state capitol building, the state capitol parking garages, and any other state-owned buildings adjacent to or in the immediate vicinity of the state capitol building that house any offices of the general assembly or its staff. The committee may close their meetings under chapter 610 due to security concerns. The reports of this committee shall not be considered a public record under chapter 610 but may be released to such persons or entities that the committee, in its discretion, believes should receive such reports.

4. The committee shall meet at such times as the chairperson deems necessary to administer the duties bestowed upon it under this section, but shall meet at least annually.

5. The committee shall be staffed by legislative personnel as is deemed necessary to assist the committee in the performance of its duties.

6. The members of the committee shall serve without compensation but shall be reimbursed for actual and necessary expenses incurred in the performance of their official duties.

(L. 2016 H.B. 1577)



Section 8.175 Capitol parking garages under joint control of general assembly — employee parking when not in session, exceptions.

Effective 28 Aug 1990

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.175. Capitol parking garages under joint control of general assembly — employee parking when not in session, exceptions. — The parking garage located on the northeast capitol complex grounds and the parking garage located on the northwest capitol complex grounds shall be under the joint control and operation of both houses of the general assembly by their respective accounts committees. Those committees, working jointly, shall control parking in and use of those garages. A majority of the membership of each committee shall be necessary to reach decisions regarding the garages. When the general assembly is not in session all parking spaces in the parking garage located on the northwest capitol complex grounds, except two hundred thirty-six spaces assigned by the accounts committees, shall be available to state employees on a first-come, first-served basis.

(L. 1990 H.B. 1268 § 1)



Section 8.177 Missouri capitol police officers, powers and duties.

Effective 28 Aug 2005

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.177. Missouri capitol police officers, powers and duties. — 1. The director of the department of public safety shall employ Missouri capitol police officers for public safety at the seat of state government. Each Missouri capitol police officer, upon appointment, shall take and subscribe an oath of office to support the constitution and laws of the United States and the state of Missouri and shall receive a certificate of appointment, a copy of which shall be filed with the secretary of state, granting such police officers all the same powers of arrest held by other police officers to maintain order and preserve the peace in all state-owned or leased buildings, and the grounds thereof, at the seat of government and such buildings and grounds within the county which contains the seat of government.

2. The director of the department of public safety shall appoint a sufficient number of Missouri capitol police officers, with available appropriations, as appropriated specifically for the purpose designated in this subsection, so that the capitol grounds may be patrolled at all times, and that traffic and parking upon the capitol grounds and the grounds of other state buildings owned or leased within the capital city and the county which contains the seat of government may be properly controlled. Missouri capitol police officers may make arrests for the violation of parking and traffic regulations promulgated by the office of administration.

3. Missouri capitol police officers shall be authorized to arrest a person anywhere in the county that contains the state seat of government, when there is probable cause to believe the person committed a crime within capitol police jurisdiction or when a person commits a crime in the presence of an on-duty capitol police officer.

(L. 1995 H.B. 421 §§ 1, 2 merged with H.B. 622 § 2, A.L. 1997 H.B. 520, A.L. 2005 H.B. 353 (Repealed L. 2007 S.B. 322 § A), A.L. 2005 H.B. 487)

CROSS REFERENCES:

Personnel exempt from merit system, 36.030

Scholarship or grants for disabled personnel injured or survivors of personnel killed in the line of duty, 173.260



Section 8.178 Violation of parking regulations, penalty.

Effective 28 Aug 1995

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.178. Violation of parking regulations, penalty. — Any person who violates sections 8.172 to 8.174*, or section 8.177, or any of the traffic or parking regulations of the commissioner shall be punished as follows: Fines for traffic violations shall not, except as provided by section 301.143, exceed five dollars for overparking, fifteen dollars for double parking and fifty dollars for speeding, and the circuit court of Cole County has authority to enforce this law.

(L. 1955 p. 765 § 4, A.L. 1957 p. 726, A.L. 1978 H.B. 1634, A.L. 1995 H.B. 421 merged with H.B. 622)

*Section 8.174 was repealed by H.B. 622, 1995.



Section 8.180 Director to pay certain costs.

Effective 28 Aug 2014

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.180. Director to pay certain costs. — In all cases where a court or other officer performs any lawful service, at the instance of any director of the division of facilities management, design and construction in and about the collection of debts due the state, and the costs have not nor cannot be made out of the defendant, the director of the division of facilities management, design and construction shall pay the same fees that other plaintiffs are bound to pay for similar services, and no other.

(RSMo 1939 § 10282, A.L. 1957 p. 726, A.L. 1965 p. 126, A.L. 2014 H.B. 1299 Revision)

Prior revisions: 1929 § 9152; 1919 § 9278; 1909 § 2723



Section 8.200 Director may proceed against sheriff.

Effective 28 Aug 2014

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.200. Director may proceed against sheriff. — The director of the division of facilities management, design and construction shall proceed against any sheriff or peace officer who refuses to perform any duty, in the name of the state, in the same way and to the full extent that any other plaintiff in an action might or could do.

(RSMo 1939 § 10281, A. 1949 S.B. 1003, A.L. 1957 p. 726, A.L. 1965 p. 126, A.L. 2014 H.B. 1299 Revision)

Prior revisions: 1929 § 9151; 1919 § 9277; 1909 § 2722



Section 8.210 Duty of peace officers of Cole County.

Effective 28 Aug 1957

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.210. Duty of peace officers of Cole County. — Every conservator of the peace for the county of Cole shall, upon information on oath or of their own knowledge, cause any person committing waste, trespass or injury on state property at the seat of government to be brought before him by like process as in other criminal cases to cause the person to enter into recognizance with sufficient security for his appearance at the next term of the circuit court of the county, or to commit him to jail in default of his entering into recognizance.

(RSMo 1939 § 10277, A. 1949 S.B. 1003, A.L. 1957 p. 726)

Prior revisions: 1929 § 9147; 1919 § 9273; 1909 § 2718



Section 8.220 Amount expended for construction not to exceed appropriation.

Effective 28 Aug 1957

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.220. Amount expended for construction not to exceed appropriation. — Whenever the state of Missouri appropriates moneys for the erection of a public building designating the amount and naming a commission or board or any person to erect the building, or contract for the same, the commission, board or person shall not exceed the amount appropriated for the purpose in any manner, but shall strictly comply with the act appropriating the moneys. Any commission, board or person violating this section upon conviction shall be fined in a sum not exceeding five thousand dollars.

(RSMo 1939 §§ 14937, 14938, A.L. 1957 p. 726)

Prior revisions: 1929 §§ 13743, 13744; 1919 §§ 10385, 10386; 1909 §§ 1288, 1289



Section 8.231 Guaranteed energy cost savings contracts, definitions — bids required, when — proposal request to include what — contract, to whom awarded, to contain certain guarantees.

Effective 28 Aug 2002

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.231. Guaranteed energy cost savings contracts, definitions — bids required, when — proposal request to include what — contract, to whom awarded, to contain certain guarantees. — 1. For purposes of this section, the following terms shall mean:

(1) "Energy cost savings measure", a training program or facility alteration designed to reduce energy consumption or operating costs, and may include one or more of the following:

(a) Insulation of the building structure or systems within the building;

(b) Storm windows or doors, caulking or weather stripping, multiglazed windows or doors, heat absorbing or heat reflective glazed and coated window or door systems, additional glazing reductions in glass area, or other window and door system modifications that reduce energy consumption;

(c) Automated or computerized energy control system;

(d) Heating, ventilating or air conditioning system modifications or replacements;

(e) Replacement or modification of lighting fixtures to increase the energy efficiency of the lighting system without increasing the overall illumination of a facility, unless an increase in illumination is necessary to conform to the applicable state or local building code for the lighting system after the proposed modifications are made;

(f) Indoor air quality improvements to increase air quality that conforms to the applicable state or local building code requirements;

(g) Energy recovery systems;

(h) Cogeneration systems that produce steam or forms of energy such as heat, as well as electricity, for use primarily within a building or complex of buildings;

(i) Any life safety measures that provide long-term operating cost reductions and are in compliance with state and local codes;

(j) Building operation programs that reduce the operating costs; or

(k) Any life safety measures related to compliance with the Americans With Disabilities Act, 42 U.S.C. Section 12101, et seq., that provide long-term operating cost reductions and are in compliance with state and local codes;

(2) "Governmental unit", a state government agency, department, institution, college, university, technical school, legislative body or other establishment or official of the executive, judicial or legislative branches of this state authorized by law to enter into contracts, including all local political subdivisions such as counties, municipalities, public school districts or public service or special purpose districts;

(3) "Guaranteed energy cost savings contract", a contract for the implementation of one or more such measures. The contract shall provide that all payments, except obligations on termination of the contract before its expiration, are to be made over time and the energy cost savings are guaranteed to the extent necessary to make payments for the systems. Guaranteed energy cost savings contracts shall be considered public works contracts to the extent that they provide for capital improvements to existing facilities;

(4) "Operational savings", expenses eliminated and future replacement expenditures avoided as a result of new equipment installed or services performed;

(5) "Qualified provider", a person or business experienced in the design, implementation and installation of energy cost savings measures;

(6) "Request for proposals" or "RFP", a negotiated procurement.

2. No governmental unit shall enter into a guaranteed energy cost savings contract until competitive proposals therefor have been solicited by the means most likely to reach those contractors interested in offering the required services, including but not limited to direct mail solicitation, electronic mail and public announcement on bulletin boards, physical or electronic. The request for proposal shall include the following:

(1) The name and address of the governmental unit;

(2) The name, address, title and phone number of a contact person;

(3) The date, time and place where proposals shall be received;

(4) The evaluation criteria for assessing the proposals; and

(5) Any other stipulations and clarifications the governmental unit may require.

3. The governmental unit shall award a contract to the qualified provider that provides the lowest and best proposal which meets the needs of the unit if it finds that the amount it would spend on the energy cost savings measures recommended in the proposal would not exceed the amount of energy or operational savings, or both, within a fifteen-year period from the date installation is complete, if the recommendations in the proposal are followed. The governmental unit shall have the right to reject any and all bids.

4. The guaranteed energy cost savings contract shall include a written guarantee of the qualified provider that either the energy or operational cost savings, or both, will meet or exceed the costs of the energy cost savings measures, adjusted for inflation, within fifteen years. The qualified provider shall reimburse the governmental unit for any shortfall of guaranteed energy cost savings on an annual basis. The guaranteed energy cost savings contract may provide for payments over a period of time, not to exceed fifteen years, subject to appropriation of funds therefor.

5. The governmental unit shall include in its annual budget and appropriations measures for each fiscal year any amounts payable under guaranteed energy savings contracts during that fiscal year.

6. A governmental unit may use designated funds for any guaranteed energy cost savings contract including purchases using installment payment contracts or lease purchase agreements, so long as that use is consistent with the purpose of the appropriation.

7. Notwithstanding any provision of this section to the contrary, a not-for-profit corporation incorporated pursuant to chapter 355 and operating primarily for educational purposes in cooperation with public or private schools shall be exempt from the provisions of this section.

(L. 1997 S.B. 408 § 1, A.L. 2002 S.B. 810 merged with S.B. 1012)



Section 8.235 Office of administration to contract for guaranteed energy cost savings contracts by bid, criteria — use of funds by governmental units — procurement implementation date.

Effective 28 Aug 2004

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.235. Office of administration to contract for guaranteed energy cost savings contracts by bid, criteria — use of funds by governmental units — procurement implementation date. — 1. Notwithstanding subsection 3 of section 8.231 and section 34.040, the office of administration is hereby authorized to contract for guaranteed energy cost savings contracts by selecting a bid for proposal from a contractor or team of contractors using the following criteria:

(1) The specialized experience and technical competence of the firm or team with respect to the type of services required;

(2) The capacity and capability of the firm or team to perform the work in question, including specialized services, within the time limitations fixed for the completion of the project. The scope of work identified in the report of energy audit findings shall be developed and executed in a manner that best meets the needs of the governmental unit. For the purposes of this section and section 8.237, "best meets the needs of the* governmental unit" means, but is not limited to, on a cost-effective and timely basis but not otherwise inconsistent with the provisions provided herein; and

(3) The past record of performance of the firm or team with respect to such factors as control of costs, quality of work and ability to meet schedules.

2. The guaranteed energy cost saving contract shall otherwise be in accordance with the provisions of section 8.231.

3. Other state governmental units may procure these services in accordance with this section.

4. A governmental unit may use designated funds, bonds, or master lease for any guaranteed energy cost savings contract including purchases using installment payment contracts or lease purchase agreements, so long as that use is consistent with the purpose of the appropriation.

5. Other state governmental units shall participate in the procurement of these services, in accordance with sections 8.231 and 8.237 with implementation beginning on or prior to June 1, 2006.

(L. 2002 S.B. 810, A.L. 2004 H.B. 1599)

*Word "the" does not appear in original rolls.



Section 8.237 Office of administration to develop statewide plan of energy conservation and cost savings, state buildings and facilities — requirements — moneys to be used.

Effective 28 Aug 2004

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.237. Office of administration to develop statewide plan of energy conservation and cost savings, state buildings and facilities — requirements — moneys to be used. — 1. The office of administration shall develop a statewide plan of energy conservation and cost savings for the buildings and facilities of the state. The plan shall be designed to implement energy conservation and cost savings on a cost-effective basis. The office of administration shall divide the buildings and facilities of the state by its administrative agencies such that numerous qualified providers of varying capacity shall be eligible to submit requests for proposals or request for qualifications. The office of administration shall give preference to Missouri companies as provided for in sections 34.070 and 34.073 and relevant executive orders. Prior to the office of administration entering into such contract, it shall solicit sealed proposals from entities that best meet the needs of the governmental unit. Each governmental unit, as defined in section 8.231, prior to entering into a contract for the implementation of any significant energy conservation or facility improvement measure identified by the office of administration, shall meet the following requirements:

(1) Obtain a report of energy audit findings from the entity providing the energy conservation measures containing recommendations concerning the costs of installation, modifications, or remodeling, including costs of design, engineering, repairs, and financing; and

(2) The proposal shall guarantee to such governmental unit an amount of cost savings in energy or operating costs, as defined in section 8.231, if such installation, modification, or remodeling is performed by that entity.

2. For purposes of this section, "energy conservation and facility improvement measure" designed to reduce energy consumption, as defined in section 8.231, includes, but is not limited to, automated or computerized energy control and facility management systems or computerized maintenance management systems, replacement or modification of lighting fixtures and systems, energy recovery systems, water conservation, cogeneration systems, and window and door system modifications.

3. The entity shall contractually guarantee energy savings as appropriate and in a manner that meets the needs of the governmental unit.

4. With regard to energy cost savings in section 8.235 and this section, subject to appropriations, funding may be provided by the office of administration's revolving administrative trust fund, general revenue, or other appropriate fund source.

(L. 2004 H.B. 1599)



Section 8.238 Energy efficiency implementation — deposits into administrative trust fund — annual report, contents — authority of office of administration, rulemaking.

Effective 28 Aug 2005

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.238. Energy efficiency implementation — deposits into administrative trust fund — annual report, contents — authority of office of administration, rulemaking. — 1. This section shall be known as the "Energy Efficiency Implementation Act".

2. The office of administration shall identify and cause to be deposited into the office of administration revolving "Administrative Trust Fund" created in section 37.005 no more than two and one-half percent of the total cost savings realized as a result of implementing sections 8.231 to 8.237. "Cost savings" shall be defined as expenses eliminated and future replacement expenditures avoided as a direct result of implementing sections 8.231 to 8.237. The percentage of cost savings and the means of calculating such cost savings shall be determined by the commissioner of administration or his designated agent and shall be set forth in the performance contract.

3. At least annually, a report shall be prepared and forwarded to the governor, the speaker of the house of representatives and the president pro tem of the senate outlining the cost savings identified by the office of administration pursuant to subsection 2 of this section.

4. In order to advise the governor, and consistent with this section, the office of administration shall have authority to:

(1) Establish policies and procedures for facility management and valuation;

(2) Coordinate a state facility review;

(3) Implement a capital improvement plan;

(4) Solicit and evaluate state facility investment proposals;

(5) Establish performance measures for facility management operations; and

(6) Prepare annual reports and plans concerning operation savings.

5. Subject to appropriation from the general assembly, the office of administration may expend the cost savings and the interest thereon, if any, at such time or times as are necessary to offset all reasonable costs associated with the implementation of sections 8.231 to 8.237.

6. The provisions of section 33.080 requiring the transfer of unexpended funds to the general revenue fund of the state shall not apply to funds identified and not otherwise expended for the implementation of this section.

7. The office of administration shall have the authority, pursuant to chapter 536*, to promulgate rules regarding the implementation of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2005, shall be invalid and void.

(L. 2005 S.B. 122)

*Words "chapter 537" appear in original rolls.



Section 8.240 Board may acquire lands for state, how.

Effective 28 Aug 1965

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.240. Board may acquire lands for state, how. — The board of public buildings may acquire for the seat of government in the name of the state of Missouri, by gift, purchase, eminent domain or otherwise, real property necessary, useful or convenient for the use of the board of public buildings in the exercise of any power or authority which the board has. In the event the right of eminent domain is exercised it shall be exercised in the manner provided for the exercise of eminent domain by the state highways and transportation commission.

(L. 1949 p. 544 § 116a, A.L. 1957 p. 726, A.L. 1965 p. 126)



Section 8.241 Certain land in St. Louis City — restrictions.

Effective 28 Aug 2011

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.241. Certain land in St. Louis City — restrictions. — 1. In addition to other provisions of law relating to title to and conveyance of real property by the state, and notwithstanding any provisions of chapter 8 to the contrary, if the state should ever purchase or otherwise acquire ownership of real property located in a city not within a county as described in subsection 2 of this section, the state shall:

(1) Use, operate and maintain such property in full compliance with all applicable deed restrictions encumbering the property;

(2) Operate, maintain and use the property exclusively by the department of mental health for the purpose of housing no more than six employed and employable adults with an intellectual disability or developmental disability, and for no other purpose and by no other state agency, in whole or in part;

(3) Not sell or otherwise transfer ownership of the property, unless such property is sold or transferred solely for private, single-family residential use, which shall not be deemed to include, without limitation, any sale, transfer or conveyance of ownership of the property to any other state agency or department or program.

2. The property subject to the provisions of this section is more particularly described as follows: a parcel of real estate situated in Lot 20 in Block A of Compton Heights and in Block No. 1365 of the City of St. Louis, fronting 100 feet 0-3/8 inches on the North line of Longfellow Boulevard by a depth Northwardly on the east line of a 160 square foot and 159 feet 5 inches on the West line to the North line of said lot on which there is a frontage of 100 feet bounded East by Compton Avenue together with all improvements thereon, known as and numbered 3205 Longfellow Boulevard.

(L. 1990 S.B. 728 § 3, A.L. 2011 H.B. 555 merged with H.B. 648)



Section 8.250 Contracts for projects by state or certain subdivisions, bidding required, when — prohibition against dividing project into component parts.

Effective 28 Aug 2007

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.250. Contracts for projects by state or certain subdivisions, bidding required, when — prohibition against dividing project into component parts. — 1. "Project" for the purposes of this chapter means the labor or material necessary for the construction, renovation, or repair of improvements to real property so that the work, when complete, shall be ready for service for its intended purpose and shall require no other work to be a completed system or component.

2. All contracts for projects, the cost of which exceeds twenty-five thousand dollars, entered into by any city containing five hundred thousand inhabitants or more shall be let to the lowest, responsive, responsible bidder or bidders after notice and publication of an advertisement for five days in a daily newspaper in the county where the work is located, or at least twice over a period of ten days or more in a newspaper in the county where the work is located, and in two daily newspapers in the state which do not have less than fifty thousand daily circulation, and by such other means as are determined to be most likely to reach potential bidders.

3. All contracts for projects, the cost of which exceeds one hundred thousand dollars, entered into by an officer or agency of this state shall be let to the lowest, responsive, responsible bidder or bidders based on preestablished criteria after notice and publication of an advertisement for five days in a daily newspaper in the county where the work is located, or at least twice over a period of ten days or more in a newspaper in the county where the work is located and in one daily newspaper in the state which does not have less than fifty thousand daily circulation and by such other means as determined to be most likely to reach potential bidders. For all contracts for projects between twenty-five thousand dollars and one hundred thousand dollars, a minimum of three contractors shall be solicited with the award being made to the lowest responsive, responsible bidder based on preestablished criteria.

4. The number of such public bids shall not be restricted or curtailed, but shall be open to all persons complying with the terms upon which the bids are requested or solicited unless debarred for cause. No contract shall be awarded when the amount appropriated for same is not sufficient to complete the work ready for service.

5. Dividing a project into component labor or material allocations for the purpose of avoiding bidding or advertising provisions required by this section is specifically prohibited.

(RSMo 1939 § 14939, A.L. 1957 p. 726, A.L. 1995 H.B. 622, A.L. 2007 S.B. 322)

Prior revisions: 1929 § 13745; 1919 § 10387; 1909 § 1290

(1955) Section 8.250 is not applicable to street repairs in cities of the fourth class because that subject is specifically dealt with by § 88.703. Bauer v. City of Berkeley (A.), 282 S.W.2d 154.



Section 8.255 Standing contracts, advertisement and bids — director, duties — agency reports.

Effective 28 Aug 2007

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.255. Standing contracts, advertisement and bids — director, duties — agency reports. — 1. The director may authorize any agency of the state to establish standing contracts for the purpose of accomplishing construction, renovation, maintenance and repair projects not exceeding one hundred thousand dollars. Such contracts shall be advertised and bid in the same manner as contracts for work which exceeds one hundred thousand dollars, except that each contract shall allow for multiple projects, the cost of each of which does not exceed one hundred thousand dollars. Each contract shall be of a stated duration and shall have a stated maximum total expenditure. For job order contracts, the total expenditure per project shall not exceed three hundred thousand dollars.

2. The director, with full documentation, shall have the authority to authorize any agency to contract for any design or construction, renovation, maintenance, or repair work which in his judgment can best be procured directly by such agency. The director shall establish, by rule, the procedures which the agencies must follow to procure contracts for design, construction, renovation, maintenance or repair work. Each agency which procures such contracts pursuant to a delegation shall file an annual report as required by rule. The director shall provide general supervision over the process. The director may establish procedures by which such contracts are to be procured, either generally or in accordance with each authorization.

3. The director, in his sole discretion, may with full documentation approve a recommendation from a project designer that a material, product or system within a specification for construction, renovation or repair work be designated by brand, trade name or individual mark, when it is determined to be in the best interest of the state. The specification may include a preestablished price for purchase of the material, product or system where required by the director.

(L. 1995 H.B. 622, A.L. 2005 S.B. 462, A.L. 2007 S.B. 322)



Section 8.260 Appropriations of $100,000 or more for buildings, how paid out.

Effective 28 Aug 2014

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.260. Appropriations of $100,000 or more for buildings, how paid out. — All appropriations made by the general assembly amounting to one hundred thousand dollars or more for the construction, renovation, or repair of facilities shall be expended in the following manner:

(1) The agency requesting payment shall provide the commissioner of administration with satisfactory evidence that a bona fide contract, procured in accordance with all applicable procedures, exists for the work for which payment is requested;

(2) All requests for payment shall be approved by the architect or engineer registered to practice in the state of Missouri who designed the project or who has been assigned to oversee it;

(3) In order to guarantee completion of the contract, the agency or officer shall retain a portion of the contract value in accordance with the provisions of section 34.057;

(4) A contractor may be paid for materials delivered to the site or to a storage facility approved by the director of the division of facilities management, design and construction as having adequate safeguards against loss, theft or conversion.

­­

­

(RSMo 1939 § 14940, A.L. 1957 p. 726, A.L. 1965 p. 126, A.L. 1981 H.B. 165, A.L. 1995 H.B. 622, A.L. 2005 S.B. 462, A.L. 2014 H.B. 1299 Revision)

Prior revisions: 1929 § 13746; 1919 § 10388; 1909 § 1291

CROSS REFERENCE:

Bidding for construction of a minimum security correctional facility, 221.500



Section 8.270 Appropriations for less than $100,000, how paid out.

Effective 29 Jun 2005, see footnote

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.270. Appropriations for less than $100,000, how paid out. — If the amount appropriated is less than one hundred thousand dollars for constructing, renovating or for repairing, or for both building and repairing, no warrant shall be drawn on the state treasury payable out of the appropriation for any part thereof, until satisfactory evidence is furnished to the commissioner of administration that the work has been completed according to the contract, and not in excess of the amount appropriated therefor.

(RSMo 1939 § 14941, A.L. 1957 p. 726, A.L. 1965 p. 126, A.L. 1995 H.B. 622, A.L. 2005 S.B. 462)

Prior revisions: 1929 § 13747; 1919 § 10389; 1909 § 1292

Effective 6-29-05



Section 8.275 Third state building trust fund establishment and maintenance.

Effective 28 Aug 1985

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.275. Third state building trust fund establishment and maintenance. — 1. The "Third State Building Trust Fund" is hereby established in the state treasury. The fund shall consist of all moneys transferred to it from the third state building fund as provided in this section.

2. On the day in each fiscal year prior to the date upon which any appropriation from the third state building fund for such year would otherwise lapse, the commissioner of administration shall transfer from the third state building fund to the third state building trust fund an amount equal to the aggregate of all such balances. The commissioner shall maintain such accounts as may be necessary to preserve all balances so transferred for the benefit of those agencies or entities to which the appropriations were originally made, and nothing herein shall be construed so as to permit any amount so transferred to be appropriated to or otherwise spent for the benefit of any agency or entity other than that to which the appropriation was originally made. Unexpended balances in the third state building trust fund at the end of any fiscal year shall not be transferred to the general revenue fund or any other fund, the provisions of section 33.080 to the contrary notwithstanding.

3. Amounts appropriated from the third state building trust fund shall not be considered in determining allocations of appropriations required to be made from the third state building fund for any fiscal year.

4. Any interest or other earnings earned with respect to amounts transferred to the third state building trust fund shall be credited as earned to the third state building fund.

(L. 1983 S.B. 266 § 1, A.L. 1985 S.B. 304)



Section 8.280 Missouri products shall be used in construction or repair of public buildings.

Effective 28 Aug 1957

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.280. Missouri products shall be used in construction or repair of public buildings. — Every commission, board, committee, officer or other governing body of the state, charged with the construction or repair of public buildings, and every person acting as contracting or purchasing agent for any commission, board, committee, officer or other governing body of the state, shall purchase and use only the products of the mines, forests, and quarries of the state of Missouri, when they are found in marketable quantities in the state, and all materials contracted for shall be of the best quality, and preference shall be given to Missouri materials and labor where same are of a suitable character and can be obtained at reasonable market prices. Any contract for materials made in violation of this section is void and in the event of the construction or repair of public buildings where products of mines, forests and quarries other than as enumerated above are used, the commissioner of administration shall not approve, the state auditor shall not audit nor the state treasurer pay any warrants issued in payment of the construction.

(RSMo 1939 § 14618, A.L. 1957 p. 726)



Section 8.285 Policy on contracts for architectural, engineering, land surveying services.

Effective 28 Aug 1983

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.285. Policy on contracts for architectural, engineering, land surveying services. — It shall be the policy of the state of Missouri and political subdivisions of the state of Missouri to negotiate contracts for architectural, engineering and land surveying services on the basis of demonstrated competence and qualifications for the type of services required and at fair and reasonable prices.

(L. 1983 H.B. 322 § 1)



Section 8.287 Definitions.

Effective 28 Aug 1983

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.287. Definitions. — As used in sections 8.285 to 8.291 unless the context specifically requires otherwise:

(1) "Agency" means each agency of the state and each agency of a political subdivision thereof authorized to contract for architectural, engineering and land surveying services;

(2) "Architectural services" means any service as defined in section 327.091;

(3) "Engineering services" means any service as defined in section 327.181;

(4) "Firm" means any individual, firm, partnership, corporation, association or other legal entity permitted by law to practice the profession of architecture, engineering or land surveying and provide said services;

(5) "Land surveying services" means any service as defined in section 327.272;

(6) "Project" means any capital improvement project or any study, plan, survey or program activity of a state agency or political subdivision thereof, including development of new or existing programs.

(L. 1983 H.B. 322 § 2)



Section 8.289 Agencies using services to be furnished statement of firm's qualifications and performance data.

Effective 28 Aug 1983

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.289. Agencies using services to be furnished statement of firm's qualifications and performance data. — Present provisions of law notwithstanding, in the procurement of architectural, engineering or land surveying services, each agency which utilizes architectural, engineering or land surveying services shall encourage firms engaged in the lawful practice of their professions to annually submit a statement of qualifications and performance data to the agency. Whenever a project requiring architectural, engineering or land surveying services is proposed for an agency of the state or political subdivision thereof, the agency shall evaluate current statements of qualifications and performance data of firms on file together with those that may be submitted by other firms regarding the proposed project. In evaluating the qualifications of each firm the agency shall use the following criteria:

(1) The specialized experience and technical competence of the firm with respect to the type of services required;

(2) The capacity and capability of the firm to perform the work in question, including specialized services, within the time limitations fixed for the completion of the project;

(3) The past record of performance of the firm with respect to such factors as control of costs, quality of work, and ability to meet schedules;

(4) The firm's proximity to and familiarity with the area in which the project is located.

(L. 1983 H.B. 322 § 3)



Section 8.291 Negotiation for contract — not applicable for certain political subdivisions.

Effective 28 Aug 2007

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.291. Negotiation for contract — not applicable for certain political subdivisions. — 1. The agency shall list three highly qualified firms. The agency shall then select the firm considered best qualified and capable of performing the desired work and negotiate a contract for the project with the firm selected.

2. For a basis for negotiations the agency shall prepare a written description of the scope of the proposed services.

3. If the agency is unable to negotiate a satisfactory contract with the firm selected, negotiations with that firm shall be terminated. The agency shall then undertake negotiations with another of the qualified firms selected. If there is a failing of accord with the second firm, negotiations with such firm shall be terminated. The agency shall then undertake negotiations with the third qualified firm.

4. If the agency is unable to negotiate a contract with any of the selected firms, the agency shall reevaluate the necessary architectural, engineering or land surveying services, including the scope and reasonable fee requirements, again compile a list of qualified firms and proceed in accordance with the provisions of sections 8.285 to 8.291.

5. The provisions of sections 8.285 to 8.291 shall not apply to any political subdivision which adopts a qualification-based selection procedure commensurate with state policy for the procurement of architectural, engineering and land surveying services.

(L. 1983 H.B. 322 §§ 4, 5, 6, A.L. 2007 S.B. 322)



Section 8.293 Rulemaking, procedure.

Effective 28 Aug 1995

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.293. Rulemaking, procedure. — 1. No rule or portion of a rule promulgated under the authority of this chapter shall become effective until it has been approved by the joint committee on administrative rules in accordance with the procedures provided herein, and the delegation of the legislative authority to enact law by the adoption of such rules is dependent upon the power of the joint committee on administrative rules to review and suspend rules pending ratification by the senate and the house of representatives as provided herein.

2. Upon filing any proposed rule with the secretary of state, the filing agency shall concurrently submit such proposed rule to the committee, which may hold hearings upon any proposed rule or portion thereof at any time.

3. A final order of rulemaking shall not be filed with the secretary of state until thirty days after such final order of rulemaking has been received by the committee. The committee may hold one or more hearings upon such final order of rulemaking during the thirty-day period. If the committee does not disapprove such order of rulemaking within the thirty-day period, the filing agency may file such order of rulemaking with the secretary of state and the order of rulemaking shall be deemed approved.

4. The committee may, by majority vote of the members, suspend the order of rulemaking or portion thereof by action taken prior to the filing of the final order of rulemaking only for one or more of the following grounds:

(1) An absence of statutory authority for the proposed rule;

(2) An emergency relating to public health, safety or welfare;

(3) The proposed rule is in conflict with state law;

(4) A substantial change in circumstance since enactment of the law upon which the proposed rule is based.

5. If the committee disapproves any rule or portion thereof, the filing agency shall not file such disapproved portion of any rule with the secretary of state and the secretary of state shall not publish in the Missouri Register any final order of rulemaking containing the disapproved portion.

6. If the committee disapproves any rule or portion thereof, the committee shall report its findings to the senate and the house of representatives. No rule or portion thereof disapproved by the committee shall take effect so long as the senate and the house of representatives ratify the act of the joint committee by resolution adopted in each house within thirty legislative days after such rule or portion thereof has been disapproved by the joint committee.

7. Upon adoption of a rule as provided herein, any such rule or portion thereof may be suspended or revoked by the general assembly either by bill or, pursuant to Section 8, Article IV of the Constitution, by concurrent resolution upon recommendation of the joint committee on administrative rules. The committee shall be authorized to hold hearings and make recommendations pursuant to the provisions of section 536.037. The secretary of state shall publish in the Missouri Register, as soon as practicable, notice of the suspension or revocation.

(L. 1995 H.B. 622)



Section 8.294 State facility maintenance and operation fund created, administration.

Effective 28 Aug 1995

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.294. State facility maintenance and operation fund created, administration. — There is hereby created within the state treasury the "State Facility Maintenance and Operation Fund", which shall be funded annually by appropriation, and which shall contain moneys transferred or paid to the office of administration or the board of public buildings as operating expenses and for-rent expenses of state-owned facilities operated by the office of administration. The state treasurer shall be custodian of the fund and shall approve disbursements from the fund for maintenance, repair, and operating expenses of the facilities. The provisions of section 33.080 to the contrary notwithstanding, moneys in the fund shall not lapse, unless and only to the extent to which the unencumbered balance at the close of any fiscal year exceeds one-twelfth of the total amount appropriated, paid, or transferred to the fund during such fiscal year.

(L. 1995 H.B. 622 § 1)



Section 8.295 Facilities maintenance reserve fund, up to ten percent of moneys to be used for certain energy projects.

Effective 28 Aug 2008

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.295. Facilities maintenance reserve fund, up to ten percent of moneys to be used for certain energy projects. — Up to ten percent of the amount appropriated each year from the facilities maintenance reserve fund created in Section 27(b) of Article IV of the Missouri Constitution shall be expended on maintenance, repair, or renovation projects that are otherwise allowable under the constitution but that are also considered energy projects with a fifteen-year payback or less.

(L. 2008 S.B. 1181, et al.)



Section 8.310 Duties of director as to construction, repairs and purchases — exceptions.

Effective 28 Aug 2014

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.310. Duties of director as to construction, repairs and purchases — exceptions. — Any other provision of law to the contrary notwithstanding, no contracts shall be let for design, repair, renovation or construction without approval of the director of the division of facilities management, design and construction, and no claim for design, repair, construction or renovation projects under contract shall be accepted for payment by the commissioner of administration without approval by the director of the division of facilities management, design and construction; except that the department of conservation, the boards of curators of the state university and Lincoln University, the several boards of regents of the state colleges and the boards of trustees of the community colleges may contract for architectural and engineering services for the design and supervision of the construction, repair, maintenance or improvement of buildings or institutions and may contract for construction, repair, maintenance or improvement. The director of the division of facilities management, design and construction shall not be required to review any claim for payment under any such contract not originally approved by him or her. No claim under any contract executed by the department of conservation or an institution of higher learning, as provided above, shall be certified by the commissioner of administration unless the entity making the claim shall certify in writing that the payment sought is in accordance with the contract executed by the entity and that the underlying construction, repair, maintenance or improvement conforms with applicable regulations promulgated by the director pursuant to section 8.320.

(L. 1958 2d Ex. Sess. p. 183 § 7, A.L. 1965 p. 126, A.L. 1984 S.B. 691, A.L. 1987 H.B. 33, A.L. 1995 H.B. 622, A.L. 2014 H.B. 1299 Revision)



Section 8.315 Duties of director, capital improvement projects.

Effective 28 Aug 2014

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.315. Duties of director, capital improvement projects. — The director of facilities management, design and construction shall provide technical assistance to the director of the budget with regard to requests for capital improvement appropriations. The director shall review all capital improvement requests, including those made by the institutions of higher learning, the department of conservation or the highway commission, and shall recommend to the director of the budget and the governor those proposals which should be funded.

(L. 1995 H.B. 622, A.L. 2014 H.B. 1299 Revision)



Section 8.316 Division to promulgate method to calculate replacement cost of buildings owned by public institutions of higher education.

Effective 28 Aug 2014

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.316. Division to promulgate method to calculate replacement cost of buildings owned by public institutions of higher education. — The division of facilities management, design and construction shall promulgate a method to accurately calculate the replacement cost of all buildings owned by public institutions of higher education. The method shall be developed in cooperation with such institutions and shall include the necessary components and factors to accurately calculate a replacement cost. The division shall utilize a procedure to allow differences to be resolved and may include an alternative calculation where the original cost plus an inflation factor is utilized to determine a replacement cost value.

(L. 1995 H.B. 622, A.L. 2014 H.B. 1299 Revision)



Section 8.320 Director to prescribe conditions and procedures for repair and maintenance of buildings.

Effective 28 Aug 2014

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.320. Director to prescribe conditions and procedures for repair and maintenance of buildings. — The director of the division of facilities management, design and construction shall set forth reasonable conditions to be met and procedures to be followed in the repair, maintenance, operation, construction and administration of state facilities. The conditions and procedures shall be codified and filed with the secretary of state in accordance with the provisions of the constitution. No payment shall be made on claims resulting from work performed in violation of these conditions and procedures, as certified by the director of the division of facilities management, design and construction.

(L. 1958 2d Ex. Sess. p. 183 § 8, A.L. 1965 p. 126, A.L. 2014 H.B. 1299 Revision)



Section 8.325 Capital improvements, cost estimates, content requirements — rental quarters with defective conditions, reoccupation by state agencies, when.

Effective 28 Aug 2014

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.325. Capital improvements, cost estimates, content requirements — rental quarters with defective conditions, reoccupation by state agencies, when. — 1. In addition to providing the general assembly with estimates of the cost of completing a proposed capital improvement project, the division of facilities management, design and construction shall provide the general assembly, at the same time as the division submits the estimate of the capital improvement costs for the proposed capital improvement project, an estimate of the operating costs of such completed capital improvement project for its first full year of operation. Such estimate shall include, but not be limited to, an estimate of the cost of:

(1) Personnel directly related to the operation of the completed capital improvement project, such as janitors, security, and other persons who would provide necessary services for the completed project or facility;

(2) Utilities for the completed project or facility; and

(3) Any maintenance contracts which would be entered into in order to provide services for the completed project or facility, such as elevator maintenance, boiler maintenance, and other similar service contracts with private contractors to provide maintenance services for the completed project or facility.

2. The costs estimates required by this section shall clearly indicate the additional operating costs of the building or facility due to the completion of the capital improvement project where such proposed project is for an addition to an existing building or facility.

3. Any agency of state government which removes from rental quarters or state-owned buildings because of defective conditions or any other state personnel shall be prevented from reoccupation of those quarters for a period of three years unless such defective conditions are renovated within a reasonable time before reoccupation.

(L. 1990 H.B. 1152 § 1, A.L. 2014 H.B. 1299 Revision)



Section 8.330 Information as to condition of buildings, collection, availability.

Effective 28 Aug 2014

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.330. Information as to condition of buildings, collection, availability. — The director of the division of facilities management, design and construction may secure information and data relating to state facilities from all departments and agencies of the state and each department and agency shall furnish information and data when requested by the director of the division of facilities management, design and construction. All information and data collected by the director of the division of facilities management, design and construction is available at all times to the general assembly upon request.

(L. 1958 2d Ex. Sess. p. 183 § 9, A.L. 1965 p. 126, A.L. 2014 H.B. 1299 Revision)



Section 8.340 Director to keep file on state lands and condition of buildings.

Effective 28 Aug 2014

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.340. Director to keep file on state lands and condition of buildings. — The director of the division of facilities management, design and construction shall assemble and maintain complete files of information on the repair, utilization, cost and other data for all state facilities, including power plants, pump houses and similar facilities. He or she shall also assemble and maintain files containing a full legal description of all real estate owned by the state and blueprints of all state facilities.

(L. 1958 2d Ex. Sess. p. 183 § 4, A.L. 1965 p. 126, A.L. 2014 H.B. 1299 Revision)



Section 8.350 Director to deliver papers and property to successor.

Effective 28 Aug 2014

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.350. Director to deliver papers and property to successor. — The director of the division of facilities management, design and construction shall deliver to his or her successor all property and papers of every kind in his or her possession, relative to the affairs of state, make an inventory thereof, upon which he or she shall take a receipt of his or her successor, and deliver the same to the secretary of state.

(L. 1958 2d Ex. Sess. p. 183 § 10, A.L. 1965 p. 126, A.L. 2014 H.B. 1299 Revision)



Section 8.360 Inspection and report as to condition of buildings.

Effective 28 Aug 2014

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.360. Inspection and report as to condition of buildings. — The director of the division of facilities management, design and construction shall inspect all facilities and report to the general assembly at the commencement of each regular session on their condition, maintenance, repair and utilization.

(L. 1958 2d Ex. Sess. p. 183 § 6, A.L. 1965 p. 126, A.L. 2014 H.B. 1299 Revision)



Section 8.370 Definitions.

Effective 26 Feb 2003, see footnote

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.370. Definitions. — As used in sections 8.370 to 8.450 the following words and phrases mean:

(1) "Agency", any state department or any division or branch thereof, or any bureau, board, commission, institution, officer or office of the state of Missouri;

(2) "Board", the state board of public buildings;

(3) "Instrumentalities", any elected official of the state, state office, state agency or any individual who spends more than fifty percent of his time in work for the state that receives all or any part of its funds or compensation from appropriated funds of this state;

(4) "Net income and revenues", at the discretion of the board, any of the following: the income arising from the operation of a project remaining after providing for the costs of operation of the project and the costs of maintenance thereof; appropriations of the general assembly for the payment of bonds issued by the board for any project; or, in the case of energy retrofitting projects, the income arising from agreement between the board of public buildings and the department responsible for the operation of the facility;

(5) "Project", one or more office buildings or other structures, renovations, improvements and equipping of such buildings and structures and any other facilities for the use and occupancy of the agencies and instrumentalities of the state, including the department of corrections and human resources, the department of mental health and, at the discretion of the board, energy retrofitting projects in state-owned facilities or any eating facilities which may be rented to a desirable person, firm or corporation, upon proper bids, at the rental costs that the board determines to be reasonable and necessary under the provisions of sections 8.370 to 8.450;

(6) "Revenue bonds", bonds issued hereunder for the purposes herein authorized and payable, both as to principal and interest, solely and only out of net income and revenues relating to any project, and, in addition thereto, in the discretion of the board, out of the proceeds of any grant in aid of the project which may be received from any source.

(L. 1959 H.B. 241 § 1, A.L. 1967 p. 91, A.L. 1982 H.B. 1501, A.L. 1984 S.B. 690, A.L. 2003 H.B. 401)

Effective 2-26-03



Section 8.380 Board may acquire and erect buildings — condemnation — may lease to agencies of state and political subdivisions.

Effective 29 Jun 1999, see footnote

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.380. Board may acquire and erect buildings — condemnation — may lease to agencies of state and political subdivisions. — 1. The board of public buildings, after project approval by the committee on legislative research of the general assembly, may acquire, construct, erect, equip, furnish, operate, control, manage and regulate a project, as herein defined, if, in the judgment of the board, the project is necessary, advisable, and suitable for the use of the agencies and instrumentalities of the state. The limitation pertaining to population does not apply to energy retrofitting projects.

2. The board may use real property now or hereafter belonging to the state as a site for any such project, or acquire by purchase, lease, gift or otherwise the real or personal property that in the judgment of the board is necessary, advisable and suitable for such purpose.

3. In acquiring the property the board may condemn any and all rights or property, either public or private, of every kind and character, necessary for the purposes aforesaid, and in the exercise of such power of condemnation, it shall follow the procedure which is now or may hereafter be provided by law for the appropriation of land or other property taken for telegraph, telephone or railroad right-of-way.

4. When the board enters into a project authorized by sections 8.370 to 8.450, it shall provide for sufficient space to be included in the project to meet probable future requirements occasioned by the growth and expansion of the state government.

5. The board may lease to state agencies and instrumentalities of the state and other political subdivisions of the state under the same terms and conditions prescribed under section 8.390. Any such lease shall include a provision requiring the payment of a portion of the costs of operation and maintenance of the project under the formula prescribed under section 8.390.

(L. 1959 H.B. 241 § 2, A.L. 1967 p. 91, A.L. 1982 H.B. 1501, A.L. 1986 H.B. 1554 Revision, A.L. 1999 H.B. 450)

Effective 6-29-99



Section 8.390 State agencies to use buildings and pay rentals.

Effective 20 May 1982, see footnote

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.390. State agencies to use buildings and pay rentals. — 1. If the board of public buildings enters into a project authorized by sections 8.370 to 8.450, except energy retrofitting projects, it may require any or all of the agencies or instrumentalities of the state which occupy rented or leased quarters in the city in which the project is located to occupy quarters in the project and may require each such agency to contribute from time to time from funds appropriated for its support a proportion of the rentals necessary to be received from the project under the terms of the project contract determined by the board on the basis of the ratio which the number of square feet of floor space occupied by the agency or instrumentality bears to the total number of usable square feet of space in the entire project.

2. The board of public buildings may require any or all of the agencies or instrumentalities of the state to participate in the board's energy retrofitting projects and may require each such agency to contribute from time to time from funds appropriated for its support a proportional share of the costs of the energy retrofitting project necessary to be received under the terms of the project agreement.

(L. 1959 H.B. 241 § 3, A.L. 1961 p. 564, A.L. 1982 H.B. 1501)

Effective 5-20-82



Section 8.400 Board may issue revenue bonds, contents — bonds for retrofitting projects, use of proceeds — board may request annual appropriations to pay bonds and to restore reserve funds.

Effective 26 Feb 2003, see footnote

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.400. Board may issue revenue bonds, contents — bonds for retrofitting projects, use of proceeds — board may request annual appropriations to pay bonds and to restore reserve funds. — 1. For the purpose of providing funds for the acquisition, construction, erection, renovation, improving, equipment and furnishing of any such project, and for providing a site therefor, as herein provided, the board may issue and sell revenue bonds, as herein defined, in an amount not to exceed the estimated cost of the project, including costs necessarily incidental thereto. At the time of the issuance of the bonds, the board shall pledge the net income and revenues of the project to the payment of the bonds, both principal and interest, and, when applicable, shall covenant to fix, maintain and collect the reasonable rates and charges for the use of the project that in the judgment of the board will provide net income and revenues sufficient to pay the reasonable cost of operating and maintaining the project; to provide and maintain an interest and sinking fund in an amount adequate promptly to pay the principal of and interest on such bonds; to provide any required reserve fund; and to provide any required fund for depreciation. In addition to pledging such net income and revenues as herein provided, the board, in its discretion, may pledge to the payment of such bonds, both principal and interest, the proceeds of any grant in aid of such project which may be received from any source.

2. In case of energy retrofitting projects, bond sale proceeds shall be provided for the purpose of retrofitting existing state facilities. The board shall pledge the income received and interest charged therefor to the payments of the bonds as prescribed in subsection 1 of this section.

3. The board may issue bonds to provide funds to refinance the payment of general revenue fund temporary notes issued by the tobacco settlement financing authority.

4. The board may covenant to request annual appropriations in an amount sufficient to pay the principal, interest, and to restore any necessary reserve funds for any bonds issued by the board.

(L. 1959 H.B. 241 § 4, A.L. 1993 S.B. 80, et al., A.L. 2003 H.B. 401)

Effective 2-26-03



Section 8.410 Revenue bonds not obligations of state.

Effective 28 Aug 1959

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.410. Revenue bonds not obligations of state. — Any bonds issued under and pursuant to sections 8.370 to 8.450 shall not be deemed to be an indebtedness of the state of Missouri or of the board, or of the individual members of the board, and shall not be deemed to be an indebtedness within the meaning of any constitutional or statutory limitation upon the incurring of indebtedness.

(L. 1959 H.B. 241 § 5)



Section 8.420 Revenue bonds, form, effect, interest rates — approval by committee on legislative research — limitation on issuance of bonds for certain purposes (Callaway County).

Effective 28 Aug 2014

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.420. Revenue bonds, form, effect, interest rates — approval by committee on legislative research — limitation on issuance of bonds for certain purposes (Callaway County). — 1. Bonds issued under and pursuant to the provisions of sections 8.370 to 8.450 shall be of such denomination or denominations, shall bear such rate or rates of interest not to exceed fifteen percent per annum, and shall mature at such time or times within forty years from the date thereof, as the board determines. The bonds may be either serial bonds or term bonds.

2. Serial bonds may be issued with or without the reservation of the right to call them for payment and redemption in advance of their maturity, upon the giving of such notice, and with or without a covenant requiring the payment of a premium in the event of such payment and redemption prior to maturity, as the board determines.

3. Term bonds shall contain a reservation of the right to call them for payment and redemption prior to maturity at such time or times and upon the giving of such notice, and upon the payment of such premium, if any, as the board determines.

4. The bonds, when issued, shall be sold at public sale for the best price obtainable after giving such reasonable notice of such sale as may be determined by the board, but in no event shall such bonds be sold for less than ninety-eight percent of the par value thereof, and accrued interest. Any such bonds may be sold to the United States of America or to any agency or instrumentality thereof, at a price not less than par and accrued interest, without public sale and without the giving of notice as herein provided.

5. The bonds, when issued and sold, shall be negotiable instruments within the meaning of the law merchant and the negotiable instruments law, and the interest thereon shall be exempt from income taxes under the laws of the state of Missouri.

6. The board shall not issue revenue bonds pursuant to the provisions of sections 8.370 to 8.450 for one or more projects, as defined in section 8.370, in excess of a total par value of one billion one hundred seventy-five million dollars.

7. Any bonds which may be issued pursuant to the provisions of sections 8.370 to 8.450 shall be issued only for projects which have been approved by a majority of the house members and a majority of the senate members of the committee on legislative research of the general assembly, and the approval by the committee on legislative research required by the provisions of section 8.380 shall be given only in accordance with this provision. For the purposes of approval of a project, the total amount of bonds issued for purposes of energy retrofitting in state-owned facilities shall be treated as a single project.

8. Any bonds which may be issued due to the increase of the cap amount in subsection 6 of this section occurring on August 28, 2014, shall not be issued for construction of new buildings and shall only be used for repair or renovation of existing buildings and facilities, except that bonds may be issued for the construction of a new mental health facility in any county of the first classification with more than forty thousand but fewer than fifty thousand inhabitants and with a home rule city with more than twelve thousand one hundred but fewer than twelve thousand two hundred inhabitants as the county seat.

(L. 1959 H.B. 241 § 6, A.L. 1961 p. 564, A.L. 1976 S.B. 778, A.L. 1981 H.B. 732, A.L. 1982 H.B. 1501, A.L. 1984 S.B. 690, A.L. 1986 S.B. 457, et al. merged with H.B. 1554 Revision, A.L. 1999 H.B. 450, A.L. 2003 H.B. 401, A.L. 2006 S.B. 718, A.L. 2014 S.B. 723)



Section 8.430 Revenue bonds refunded, when — contents of refunding bonds.

Effective 28 Aug 1959

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.430. Revenue bonds refunded, when — contents of refunding bonds. — 1. The revenue bonds issued pursuant to the provisions of sections 8.370 to 8.450 may be refunded, in whole or in part, in any of the following circumstances:

(1) When any such bonds have by their terms become due and payable and there are not sufficient funds in the interest and sinking fund provided for their payment to pay such bonds and the interest thereon;

(2) When any such bonds are by their terms callable for payment and redemption in advance of their date of maturity and are duly called for payment and redemption;

(3) When any such bonds are voluntarily surrendered by the holder or holders thereof for exchange for refunding bonds.

2. For the purpose of refunding any bonds issued hereunder, including refunding bonds, the board may make and issue refunding bonds in the amount necessary to pay off and redeem the bonds to be refunded together with unpaid and past due interest thereon and any premium which may be due under the terms of the bonds, together also with the cost of issuing the refunding bonds, and may sell the same in like manner as is herein provided for the sale of revenue bonds, and with the proceeds thereof pay off, redeem and cancel the old bonds and coupons that have matured, or the bonds that have been called for payment and redemption, together with the past due interest and the premium, if any, due thereon, or the bonds may be issued and delivered in exchange for a like par value amount of bonds to refund which the refunding bonds were issued. No refunding bonds issued pursuant to the provisions of sections 8.370 to 8.450 shall be payable in more than forty years from the date thereof or shall bear interest at a rate in excess of six percent per annum.

3. The refunding bonds shall be payable from the same sources as were pledged to the payment of the bonds refunded thereby and, in the discretion of the board, may be payable from any other sources which under sections 8.370 to 8.450 may be pledged to the payment of revenue bonds issued hereunder. Bonds of two or more issues may be refunded by a single issue of refunding bonds.

(L. 1959 H.B. 241 § 7)



Section 8.440 Board may prescribe form and details of bonds — holder may enforce duties of board.

Effective 18 Jun 1991, see footnote

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.440. Board may prescribe form and details of bonds — holder may enforce duties of board. — The board may prescribe the form, details and incidents of the bonds, and make the covenants that in its judgment are advisable or necessary properly to secure the payment thereof; but the form, details, incidents and covenants shall not be inconsistent with any of the provisions of sections 8.370 to 8.450. Such bonds may have the seal of the board impressed thereon or affixed thereto or imprinted or otherwise reproduced thereon. If such bonds shall be authenticated by the bank or trust company acting as registrar for such bonds by the manual signature of a duly authorized officer or employee thereof, the duly authorized officers of the board executing and attesting such bonds, may all do so by facsimile signature provided such signatures have been duly filed as provided in the uniform facsimile signature of public officials law, sections 105.273 to 105.278, when duly authorized by resolution of the board and the provisions of section 108.175 shall not apply to such bonds. The holder or holders of any bond or bonds issued hereunder or of any coupons representing interest accrued thereon may, by proper civil action either at law or in equity, compel the board to perform all duties imposed upon it by the provisions of sections 8.370 to 8.450, including the making and collecting of sufficient rates and charges for the use of the project for which the bonds were issued, and also to enforce the performance of any and all other covenants made by the board in the issuance of the bonds.

(L. 1959 H.B. 241 § 8, A.L. 1991 S.B. 185)

Effective 6-18-91



Section 8.450 Two-thirds vote of board required for bonds.

Effective 28 Aug 1959

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.450. Two-thirds vote of board required for bonds. — Bonds may be issued under the provisions of sections 8.370 to 8.450 pursuant to a resolution adopted by the affirmative vote of two-thirds of the members of the board and no other proceedings shall be required therefor.

(L. 1959 H.B. 241 § 9)



Section 8.460 State office building authorized in Jefferson City — rented quarters — general assembly may move certain offices from Capitol building.

Effective 28 Aug 1967

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.460. State office building authorized in Jefferson City — rented quarters — general assembly may move certain offices from Capitol building. — 1. The board of public buildings may build an office building in the City of Jefferson to house state offices which are presently located in rented quarters within the county of Cole, and they shall remove as many offices from the State Capitol building as the general assembly deems necessary to provide adequate office space for its members.

2. The building may be paid for as provided by sections 8.370 to 8.450.

(L. 1967 p. 92 § 1)



Section 8.500 Citation.

Effective 07 Jun 2002, see footnote

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

*8.500. Citation. — Sections 8.500 to 8.565 shall be known and may be cited as the "Tobacco Settlement Financing Authority Act".

(L. 2002 S.B. 1191)

Effective 6-07-02

*Section terminates upon satisfaction of all outstanding notes and obligations. See section 8.589.



Section 8.505 Definitions.

Effective 07 Jun 2002, see footnote

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

*8.505. Definitions. — As used in sections 8.500 to 8.565, the following terms mean:

(1) "Authority", the tobacco settlement financing authority created by section 8.510;

(2) "Board", the governing board of the authority;

(3) "Bonds", bonds, notes, and other obligations and financing arrangements issued or entered into by the authority pursuant to sections 8.500 to 8.565;

(4) "Master settlement agreement", the master settlement agreement as defined in section 196.1000;

(5) "Net proceeds", the amount of proceeds remaining following each sale of bonds which are not required by the authority to establish and fund reserve funds, to fund capitalized interest on the bonds, and to pay the costs of issuance and other expenses and fees directly related to the authorization and issuance of bonds;

(6) "Program plan", the tobacco settlement program to provide funds for budget purposes to fund one-time expenditures, short-term revenue shortfalls, refund a portion of the general obligation indebtedness of the state and capital projects of any kind;

(7) "Sales agreement", any agreement authorized pursuant to sections 8.500 to 8.565 in which the state provides for the sale of a portion of the state's share to the authority;

(8) "State's share", all payments required to be made by tobacco product manufacturers to the state, and the state's rights to receive such payments, under the master settlement agreement;

(9) "Tax-exempt bonds", bonds issued by the authority that are accompanied by a written opinion of bond counsel to the authority that the interest on such bonds is excluded from the gross income of the recipients for federal income tax purposes;

(10) "Taxable bonds", bonds issued by the authority that are not accompanied by a written opinion of bond counsel to the authority that the interest on such bonds is excluded from the gross income of the recipients for federal income tax purposes; and

(11) "Tobacco securitization settlement trust fund", the tobacco securitization settlement trust fund created by section 8.550.

(L. 2002 S.B. 1191)

Effective 6-07-02

*Section terminates upon satisfaction of all outstanding notes and obligations. See section 8.589.



Section 8.510 Tobacco settlement financing authority created, purpose, restrictions.

Effective 07 Jun 2002, see footnote

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

*8.510. Tobacco settlement financing authority created, purpose, restrictions. — 1. There is hereby created the "Tobacco Settlement Financing Authority", which shall constitute a body corporate and politic. The staff of the office of administration shall also serve as staff of the authority under the supervision of the commissioner of administration.

2. The purposes of the authority include all of the following:

(1) To implement and administer the securitization of a portion of the state's share as provided in sections 8.500 to 8.565;

(2) To enter into sales agreements;

(3) To issue bonds and enter into funding options, consistent with sections 8.500 to 8.565, including refunding and refinancing its debt and obligations;

(4) To sell, pledge, or assign, as security or consideration, that a portion of the state's share sold to the authority pursuant to a sales agreement, to provide for and secure the issuance and repayment of its bonds;

(5) To invest funds available under sections 8.500 to 8.565;

(6) To enter into agreements with the state for the distribution of amounts due the state under any sales agreement; and

(7) To refund and refinance the authority's debts and obligations, and to manage its funds, obligations, and investments as necessary and if consistent with its purposes.

3. The authority shall not create any obligation of the state or any political subdivision of the state within the meaning of any constitutional or statutory debt limitation. The authority shall not undertake any activities other than those required to implement sections 8.500 to 8.565.

4. The authority shall not pledge the credit or taxing power of the state or any political subdivision of the state, or make its debts payable out of any moneys except those of the authority specifically pledged for their payment.

5. The authority shall not pledge or make its debts payable out of the moneys deposited in the tobacco securitization settlement trust fund.

(L. 2002 S.B. 1191)

Effective 6-07-02

*Section terminates upon satisfaction of all outstanding notes and obligations. See section 8.589.



Section 8.515 Powers of authority not restricted or limited — proceedings, notice or approval not required, when.

Effective 07 Jun 2002, see footnote

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

*8.515. Powers of authority not restricted or limited — proceedings, notice or approval not required, when. — Sections 8.500 to 8.565 shall not restrict or limit the powers that the authority has under any other law of the state, but is cumulative as to any such powers. A proceeding, notice, or approval is not required for the creation of the authority or the issuance of bonds, debt obligations or any instrument as security, except as provided in sections 8.500 to 8.565.

(L. 2002 S.B. 1191)

Effective 6-07-02

*Section terminates upon satisfaction of all outstanding notes and obligations. See section 8.589.



Section 8.520 Board to exercise powers, membership, meetings, no compensation.

Effective 07 Jun 2002, see footnote

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

*8.520. Board to exercise powers, membership, meetings, no compensation. — The powers of the authority are vested in and shall be exercised by a board consisting of three members: the governor, the lieutenant governor, and the attorney general. The speaker of the house of representatives and the president pro tempore of the senate shall serve as ex officio members of the board but shall not have the power to vote. The treasurer of the state may serve as an ex officio member of the authority but shall not have the power to vote. Two members of the board constitute a quorum. The members shall elect a chairperson, vice chairperson, and secretary, annually, and other officers as the members determine necessary. Meetings of the board shall be held at the call of the chairperson or when a majority of the members so request. The members of the board shall not receive compensation by reason of their membership on the board.

(L. 2002 S.B. 1191)

Effective 6-07-02

*Section terminates upon satisfaction of all outstanding notes and obligations. See section 8.589.



Section 8.525 No personal liability for board members, when.

Effective 07 Jun 2002, see footnote

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

*8.525. No personal liability for board members, when. — Members of the board and persons acting on the authority's behalf, while acting within the scope of their employment or agency, are not subject to personal liability resulting from carrying out the powers and duties conferred on them under sections 8.500 to 8.565.

(L. 2002 S.B. 1191)

Effective 6-07-02

*Section terminates upon satisfaction of all outstanding notes and obligations. See section 8.589.



Section 8.530 Powers of the authority.

Effective 07 Jun 2002, see footnote

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

*8.530. Powers of the authority. — The authority has all the general powers to the extent necessary to carry out its purposes and duties and to exercise its specific powers to the extent necessary, including but not limited to all of the following powers:

(1) The power to issue its bonds and to enter into other funding options as provided in sections 8.500 to 8.565;

(2) The power to sue and be sued in its own name;

(3) The power to make and execute agreements, contracts, and other instruments, with any public or private person, in accordance with sections 8.500 to 8.565;

(4) The power to hire and compensate legal counsel, financial advisors, investment bankers, and other persons as necessary to fulfill its purposes, following the solicitation of qualifications for such services and the evaluation thereof by the authority;

(5) The power to invest or deposit moneys of or held by the authority in such deposits or investments as the state may invest, and in obligations of states and their political subdivisions that are rated in one of the two highest rating categories by a nationally recognized bond rating agency;

(6) The power to create funds and accounts necessary to carry out its purposes;

(7) The power to procure insurance, other credit enhancements, and other financing arrangements, and to execute instruments and contracts and to enter into agreements convenient or necessary to facilitate financing arrangements of the authority and to fulfill the purposes of the authority under sections 8.500 to 8.565, including but not limited to such arrangements, instruments, contracts, and agreements as municipal bond insurance, liquidity facilities, forward purchase agreements, interest rate swaps, exchange or cap or floor agreements, and letters of credit;

(8) The power to accept appropriations from public entities for the purpose of securing debt obligations with a maturity of not more than one year issued pursuant to section 8.545 hereof;

(9) The power to adopt rules, consistent with sections 8.500 to 8.565, as the board determines necessary;

(10) The power to acquire, own, hold, administer, and dispose of personal property;

(11) The power to determine, in connection with the issuance of bonds, and subject to the sales agreement, the terms and other details of any financing, and the method of implementation of the financing;

(12) The power to make all expenditures which are incident and necessary to carry out its purposes and powers; and

(13) The power to perform any act not inconsistent with federal or state law necessary to carry out the purposes of the authority.

(L. 2002 S.B. 1191)

Effective 6-07-02

*Section terminates upon satisfaction of all outstanding notes and obligations. See section 8.589.



Section 8.535 Authority to sell or assign state's share of tobacco settlement.

Effective 07 Jun 2002, see footnote

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

*8.535. Authority to sell or assign state's share of tobacco settlement. — 1. (1) The governor or the governor's designee shall be authorized to sell and assign to the authority, pursuant to one or more sales agreements, not to exceed thirty percent of the state's share to implement sections 8.500 to 8.565; provided, the net proceeds of bonds issued to implement sections 8.500 to 8.565 shall not exceed six hundred million dollars. The attorney general shall assist the governor in the preparation, modification and review of all documentation as may be necessary to effect such a sale and to implement the provisions of sections 8.500 to 8.565.

(2) Any sales agreement shall be consistent with sections 8.500 to 8.565. The terms and conditions of the sale established in such sales agreement may include but are not limited to any of the following:

(a) A requirement that the state enforce and pay the expenses of enforcing the provisions of the master settlement agreement that require payment of the state's share that has been sold to the authority under a sales agreement which obligation shall constitute a material covenant of the state;

(b) A requirement that the state not agree to any amendment of the master settlement agreement that materially and adversely affects the authority's ability to receive the state's share that has been sold to the authority under a sales agreement;

(c) A statement that the net proceeds from the sale of bonds shall be deposited in the tobacco securitization settlement trust fund established under section 8.550 and that in no event shall the amounts in the trust fund be available or be applied for payment of bonds or any claim against the authority or any debt or obligation of the authority; and

(d) An agreement that the effective date of the sale is the date of receipt of the bond proceeds by the authority.

2. Any sales made under this section shall be irrevocable during the time when bonds are outstanding under sections 8.500 to 8.565, and shall be a part of the contractual obligation owed to the bondholders. The sale shall constitute and be treated as a true sale and absolute transfer of the property so transferred and not as a pledge or other security interest for any borrowing. The characterization of such a sale as an absolute transfer shall not be negated or adversely affected by the fact that only a portion of the state's share is being sold, or by the state's acquisition or retention of an ownership interest in the residual assets.

3. On or after the effective date of such sale, the state shall not have any right, title, or interest in the portion of the master settlement agreement sold and such portion shall be the property of the authority and not the state, and shall be owned, received, held, and disbursed by the authority or its trustee or assignee, and not the state.

4. On or before the effective date of the sale, the state shall notify the escrow agent or its assignee under the master settlement agreement of the sale and shall instruct the escrow agent or its assignee that subsequent to that date, all payments constituting the portion sold shall be made directly to the authority.

5. The authority shall report to the** board of public buildings on or before the date of the sale, advising it of the status of the sale, its terms, and conditions.

(L. 2002 S.B. 1191)

Effective 6-07-02

*Section terminates upon satisfaction of all outstanding notes and obligations. See section 8.589.

**Word "the" does not appear in original rolls.



Section 8.540 Issuance of bonds authorized, when.

Effective 07 Jun 2002, see footnote

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

*8.540. Issuance of bonds authorized, when. — Subject to the receipt of written approval of the board of public buildings, the authority may issue taxable bonds or tax-exempt bonds to provide for the implementation of sections 8.500 to 8.565 and may proceed with a securitization to maximize the transference of benefits and risks associated with the master settlement agreement.

(L. 2002 S.B. 1191)

Effective 6-07-02

*Section terminates upon satisfaction of all outstanding notes and obligations. See section 8.589.



Section 8.545 Proceeds of bonds to be deposited in the tobacco securitization settlement trust fund, use of moneys — issuance of bonds, requirements.

Effective 07 Jun 2002, see footnote

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

*8.545. Proceeds of bonds to be deposited in the tobacco securitization settlement trust fund, use of moneys — issuance of bonds, requirements. — 1. The net proceeds from bonds issued by the authority shall be deposited in the tobacco securitization settlement trust fund and applied to the governmental purposes provided in section 8.550 hereof. The net proceeds from such bonds may be used to implement sections 8.500 to 8.565 and carry out the program plan. In connection with the issuance of bonds and subject to the terms of the sales agreement, the authority shall determine the terms and other details of the financing and the method of implementation of sections 8.500 to 8.565. Bonds issued pursuant to this section may be secured by a pledge of the authority's interest in any sales agreement and any other sources available to the authority with the exception of moneys in the tobacco securitization settlement trust fund. The authority shall also have the power to issue refunding bonds, including advance refunding bonds, for the purpose of refunding previously issued bonds, and shall have the power to issue any other types of bonds, debt obligations, and financing arrangements necessary to fulfill the purposes of sections 8.500 to 8.565, including but not limited to the issuance of debt obligations with a maturity of not more than one year from the date of issue for the purpose of preserving any expenditure of moneys from the state general revenue fund for reimbursement from the proceeds of any bonds to be issued pursuant to sections 8.500 to 8.565. The state may transfer to the authority funds designated in the state's budget for such expenditure for the purpose of securing such debt obligations. Such debt obligations may also be secured by a covenant of the authority to issue bonds under sections 8.500 to 8.565. The purpose for the issuance of such debt obligations and the transfer of such moneys shall be to maximize the utilization of tax-exempt bonds by the authority.

2. The authority may issue its bonds in principal amounts which, in the opinion of the authority, are necessary to provide sufficient funds for achievement of its purposes, the payment of interest on its bonds, the establishment of reserves to secure the bonds, the costs of issuance of its bonds, and all other expenditures of the authority incident to and necessary to carry out its purposes or powers. The bonds are investment securities and negotiable instruments within the meaning of and for the purposes of the uniform commercial code.

3. Bonds issued by the authority are special obligations of the authority payable solely and only out of the moneys, assets, or revenues pledged by the authority and are not a general obligation or indebtedness of the authority or an obligation or indebtedness of the state or any political subdivision of the state. The authority shall not pledge the credit or taxing power of the state or any political subdivision of the state, or create a debt or obligation of the state, or make its debts payable out of any moneys except those of the authority specifically pledged to such purpose, and shall exclude from any such pledge those moneys deposited in the tobacco securitization settlement trust fund.

4. Bonds issued by the authority shall state on their face that they are special obligations payable both as to principal and interest solely out of the assets of the authority pledged for their purpose and do not constitute an indebtedness of the state or any political subdivision of the state; are secured solely by and payable solely from assets of the authority pledged for such purpose; constitute neither a general, legal, or moral obligation of the state or any of its political subdivisions; and that the state has no obligation or intention to satisfy any deficiency or default of any payment of the bonds.

5. Any amount pledged by the authority to be received under the master settlement agreement shall be valid and binding at the time the pledge is made. Amounts so pledged and then or thereafter received by the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act. The lien of any such pledge shall be valid and binding as against all parties having claims of any kind against the authority, whether such parties have notice of the lien. Notwithstanding any other provision to the contrary, the resolution of the authority or any other instrument by which a pledge is created need not be recorded or filed to perfect such pledge.

6. The bonds shall comply with all of the following:

(1) The bonds shall be in a form, issued in denominations, executed in a manner, and payable over terms, not to exceed forty-five years, and with rights of redemption, as the board prescribes in the resolution authorizing their issuance;

(2) The bonds shall be fully negotiable instruments under the laws of the state. The sale of bonds issued pursuant to this section may be completed on a negotiated or competitive basis, but in no event shall such bonds be sold for less than ninety-five percent of the par value thereof, plus accrued interest;

(3) The aggregate costs of issuance of any bonds or other obligations issued by the authority (excluding insurance or other credit enhancement) shall not exceed one and one-half percent of the aggregate principal amount of the bonds, if the aggregate principal amount is equal to or greater than three hundred million dollars, or two percent of the aggregate principal amount of the bonds, if the aggregate principal amount is less than three hundred million dollars. The authority shall not procure insurance or other credit enhancement for the bonds unless the underwriter or the authority's financial advisor certifies that the present value of the premium paid for such insurance or credit enhancement is less than the present value of the interest expected to be saved as a result of the insurance or credit enhancement; and

(4) The bonds shall be subject to the terms, conditions, and covenants providing for the payment of the principal, redemption premiums, if any, interest which may be fixed or variable during any period the bonds are outstanding, and other terms, conditions, covenants, and protective provisions safeguarding payment, not inconsistent with sections 8.500 to 8.565 and as determined by resolution of the board authorizing their issuance.

7. All banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, insurance companies and associations, and all executors, administrators, guardians, trustees, and other fiduciaries legally may invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds issued pursuant to sections 8.500 to 8.565. Interest on the authority's bonds shall be exempt from Missouri taxation in the state of Missouri for all purposes except the state estate tax.

8. Following the approval of the board of public buildings, bonds may be issued by the authority pursuant to the provisions of sections 8.500 to 8.565 pursuant to a resolution adopted by the affirmative vote of two-thirds of the members of the board and no other proceedings shall be required therefor. However, a resolution authorizing the issuance of bonds may delegate to an officer of the authority the power to negotiate and fix the details of an issue of bonds by an appropriate certificate of the authorized officer.

9. The state reserves the right at any time to alter, amend, repeal, or otherwise change the structure, organization, programs, or activities of the authority, including the power to terminate the authority, except that a law shall not be enacted that impairs any obligation made pursuant to a sales agreement or any contract entered into by the authority with or on behalf of the holders of the bonds.

(L. 2002 S.B. 1191)

Effective 6-07-02

*Section terminates upon satisfaction of all outstanding notes and obligations. See section 8.589.



Section 8.550 Tobacco securitization settlement trust fund established, source of fund moneys, uses — qualified tax-exempt expenditure account and taxable expenditure account authorized.

Effective 07 Jun 2002, see footnote

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

*8.550. Tobacco securitization settlement trust fund established, source of fund moneys, uses — qualified tax-exempt expenditure account and taxable expenditure account authorized. — 1. A tobacco securitization settlement trust fund is established, separate and apart from all other public moneys or funds of the state, under the control of the authority. The fund shall consist of moneys paid to the authority and not pledged to the payment of bonds or otherwise obligated or any other moneys deposited to the fund by the authority. Such moneys shall include but are not limited to payments received from the master settlement agreement which are not pledged to the payment of bonds or which are subsequently released from a pledge to the payment of any bonds; payments which, in accordance with any sales agreement with the state, are to be paid to the state and not pledged to the bonds, including that portion of the proceeds of any bonds designated for purchase of a portion of the state's share, which are designated for deposit in the fund, together with all interest, dividends, and rents on the bonds; and all securities or investment income and other assets acquired by and through the use of the moneys belonging to the fund and any other moneys deposited in the fund. Moneys in the fund are to be used solely and only as provided in this section, and shall not be used for any other purpose. Such moneys shall not be available for the payment of any claim against the authority or any debt or obligation of the authority.

2. There shall be established within the tobacco securitization settlement trust fund a "qualified tax-exempt expenditure account" and a "taxable expenditure account". The net proceeds of all tax-exempt bonds shall be deposited in the qualified tax-exempt expenditure account. The net proceeds of all taxable bonds shall be deposited in the taxable expenditure account. Moneys deposited in the qualified tax-exempt expenditure account shall be used to pay or reimburse the state for expenditures which are permissible under federal tax law governing tax-exempt bonds. Upon such reimbursement or use such moneys shall be transferred by the authority to the state treasurer for deposit in the state general revenue fund and applied as provided in subsection 4 of this section or to such other fund as may be provided by law. Moneys deposited in the taxable expenditure account shall, upon direction of the authority, be transferred to the state treasurer for deposit in the state general revenue fund or to such other fund as may be provided by law.

3. For the purpose of maximizing the amount of tax-exempt bonds to be issued, the governor or an authorized designee may evidence in writing the state's intent to finance any state expenditure from the proceeds of bonds either by directly funding such expenditure or through reimbursement of amounts originally funded from another source. An allocation of proceeds of bonds to finance any expenditure originally funded from another source may be evidenced by a written statement signed by the governor or an authorized designee. Upon such allocation, the amount allocated shall be deposited to the general revenue fund of the state and thereafter may be appropriated for any purpose. The treasurer of the authority shall act as custodian and trustee of the tobacco securitization settlement trust fund and shall administer the fund as directed by the authority. The treasurer of the authority shall do all of the following: hold, invest and disburse funds; sell any securities or other property held by the fund and reinvest the proceeds as directed by the authority, when deemed advisable by the authority for the protection of the fund or the preservation of the value of the investment; subscribe, at the direction of the authority, for the purchase of securities for future delivery in anticipation of future income; and pay for securities, as directed by the authority, upon the receipt of the purchasing entity's paid statement or paid confirmation of purchase. Any sale of securities or other property held by the fund under this subsection shall only be made with the advice of the board in the manner and to the extent provided in sections 8.500 to 8.565 with regard to the purchase of investments.

4. All moneys paid to or deposited in the fund are available to the authority to be used in accordance with sections 8.500 to 8.565, including but not limited to all of the following:

(1) For payment of amounts due to the state pursuant to the terms of the sales agreements entered into between the state and the authority;

(2) For purposes of paying or reimbursing the state for expenditures which are permissible under federal tax law governing tax-exempt bonds; provided, such moneys are transferred at the time of such payment or reimbursement to the state treasurer for deposit in the state general revenue fund and used by the state treasurer solely to pay the costs of implementing the program plan;

(3) For transfer to the state general revenue fund for the payment of the costs of implementing the program plan;

(4) To make interim transfers to the state as provided in subsection 5 of this section; and

(5) For payment of any other costs other than the payment of bonds approved by the authority to implement sections 8.500 to 8.565.

5. Prior to disbursement of the moneys in the tobacco securitization settlement trust fund in accordance with subsection 4 of this section, the authority shall have the power to transfer moneys in the fund to the state general revenue fund for the purposes of funding the program plan on an interim basis, provided the state agrees to reimburse the tobacco securitization settlement trust fund before the date such moneys are expected to be expended by the authority.

6. No more than one hundred seventy-five million dollars of the net proceeds of bonds authorized by sections 8.500 to 8.565 may be applied to the payment of the costs of the program plan during any fiscal year; provided, amounts not so applied during a prior fiscal year may be carried over and applied to costs of implementing the program plan during the next successive fiscal year.

(L. 2002 S.B. 1191)

Effective 6-07-02

*Section terminates upon satisfaction of all outstanding notes and obligations. See section 8.589.



Section 8.552 Authority to determine deposit and withdrawal of moneys.

Effective 07 Jun 2002, see footnote

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

*8.552. Authority to determine deposit and withdrawal of moneys. — Moneys of the authority, except as otherwise provided in sections 8.500 to 8.565 or specified in a trust indenture or resolution pursuant to which the bonds are issued, shall be paid to the authority and shall be deposited in such manner as shall be determined by the authority. The moneys shall be withdrawn on the order of the authority or its designee. All moneys of the authority or moneys held by the authority shall be invested and held in the name of the authority, whether they are held for the benefit, security, or future payment to holders of bonds or to the state.

(L. 2002 S.B. 1191)

Effective 6-07-02

*Section terminates upon satisfaction of all outstanding notes and obligations. See section 8.589.



Section 8.555 Exemption from competitive bidding requirements of the state.

Effective 07 Jun 2002, see footnote

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

*8.555. Exemption from competitive bidding requirements of the state. — The authority and contracts entered into by the authority in carrying out its public and essential governmental functions are exempt from the laws of the state which provide for competitive bids.

(L. 2002 S.B. 1191)

Effective 6-07-02

*Section terminates upon satisfaction of all outstanding notes and obligations. See section 8.589.



Section 8.557 Annual report to the general assembly to be submitted, content.

Effective 07 Jun 2002, see footnote

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

*8.557. Annual report to the general assembly to be submitted, content. — The authority shall submit to the general assembly, annually, a report covering its operations and accomplishments, receipts and expenditures, assets and liabilities, a schedule of its bonds outstanding and any other information the authority deems necessary.

(L. 2002 S.B. 1191)

Effective 6-07-02

*Section terminates upon satisfaction of all outstanding notes and obligations. See section 8.589.



Section 8.560 No bankruptcy petition may be filed, when.

Effective 07 Jun 2002, see footnote

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

*8.560. No bankruptcy petition may be filed, when. — Prior to the date which is three hundred sixty-six days after which the authority no longer has any bonds outstanding, the authority is prohibited from filing a voluntary petition pursuant to chapter 9 of the federal bankruptcy code or such corresponding chapter or section as may, from time to time, be in effect, and a public official or organization, entity, or other person shall not authorize the authority to be or become a debtor pursuant to chapter 9 or any successor or corresponding chapter or sections during such periods. The provisions of this section shall be part of any contractual obligation owed to the holders of bonds issued under sections 8.500 to 8.565 and shall not subsequently be modified by state law during the period of the contractual obligation.

(L. 2002 S.B. 1191)

Effective 6-07-02

*Section terminates upon satisfaction of all outstanding notes and obligations. See section 8.589.



Section 8.565 Dissolution of authority, when — transfer of assets upon dissolution.

Effective 07 Jun 2002, see footnote

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

*8.565. Dissolution of authority, when — transfer of assets upon dissolution. — The authority shall dissolve no later than two years from the date of final payment of all outstanding bonds and the satisfaction of all outstanding obligations of the authority, except to the extent necessary to remain in existence to fulfill any outstanding covenants or provisions with bondholders or third parties made in accordance with sections 8.500 to 8.565. Upon dissolution of the authority, all assets of the authority shall be transferred to the state and shall be deposited in the state's general revenue fund, and the authority shall execute any necessary assignments or instruments, including any assignment of any right, title, or ownership to the state for receipt of payments under the master settlement agreement.

(L. 2002 S.B. 1191)

Effective 6-07-02

*Section terminates upon satisfaction of all outstanding notes and obligations. See section 8.589.



Section 8.570 Issuance of bonds by board of public buildings, use of proceeds.

Effective 07 Jun 2002, see footnote

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

*8.570. Issuance of bonds by board of public buildings, use of proceeds. — The board of public buildings may issue bonds payable from not more than thirty percent of the state's share; provided, and the maximum amount of the state's share sold by the authority pursuant to section 8.535 and by the board of public buildings pursuant to this section shall collectively not exceed thirty percent of the state's share. The proceeds from bonds issued by the board of public buildings under this section may be deposited directly to the general revenue fund or deposited to the "Tobacco Bond Proceeds Fund" hereby created and then transferred to the general revenue fund. Repayment of any bonds issued pursuant to this section may be made solely from such portion of the state's share, an appropriation specifically authorized for such purpose or from any appropriation from the state's share for any other purpose.

(L. 2002 S.B. 1191)

Effective 6-07-02

*Section terminates upon satisfaction of all outstanding notes and obligations. See section 8.589.



Section 8.572 Bond issuance not deemed indebtedness of the state or board of public buildings.

Effective 07 Jun 2002, see footnote

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

*8.572. Bond issuance not deemed indebtedness of the state or board of public buildings. — Any bonds issued by the board of public buildings pursuant to sections 8.570 to 8.590 shall not be deemed to be an indebtedness of the state of Missouri or of the board of public buildings, or of the individual members of the board of public buildings, and shall not be deemed to be an indebtedness within the meaning of any constitutional or statutory limitation upon the incurring of indebtedness.

(L. 2002 S.B. 1191)

Effective 6-07-02

*Section terminates upon satisfaction of all outstanding notes and obligations. See section 8.589.



Section 8.575 Bond requirements.

Effective 07 Jun 2002, see footnote

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

*8.575. Bond requirements. — Bonds issued pursuant to the provisions of sections 8.570 to 8.590 shall be of such denomination or denominations, shall bear such rate or rates of interest not to exceed fifteen percent per annum, and shall mature at such time or times within forty-five years from the date thereof, as the board of public buildings determines. The bonds may be either serial bonds or term bonds. The sale of bonds issued pursuant to this section may be completed on a negotiated or competitive basis, but in no event shall such bonds be sold for less than ninety-five percent of the par value thereof, and accrued interest. The bonds, when issued and sold, shall be negotiable instruments within the meaning of the law merchant and the negotiable instruments law, and the interest thereon shall be exempt from income taxes pursuant to the laws of the state.

(L. 2002 S.B. 1191)

Effective 6-07-02

*Section terminates upon satisfaction of all outstanding notes and obligations. See section 8.589.



Section 8.580 Refunding of bonds, when, procedure.

Effective 07 Jun 2002, see footnote

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

*8.580. Refunding of bonds, when, procedure. — 1. Bonds issued by the board of public buildings pursuant to the provisions of sections 8.570 to 8.590 may be refunded, in whole or in part, at any time whenever the board of public buildings determines that such a refunding is in the best interest of the state or the board of public buildings.

2. For the purpose of refunding any bonds issued hereunder, including refunding bonds, the board of public buildings may make and issue refunding bonds in the amount necessary to pay off and redeem the bonds to be refunded together with unpaid and past due interest thereon and any premium which may be due under the terms of the bonds, together also with the cost of issuing the refunding bonds, and may sell the same in like manner as is herein provided for the sale of bonds being refunded. Refunding bonds issued pursuant to sections 8.500 to 8.590 shall be payable in not more than forty years from the date thereof and shall bear interest at a rate not to exceed fifteen percent per annum.

3. The refunding bonds shall be payable from the same sources as were pledged to the payment of the bonds refunded thereby and in the discretion of the board of public buildings may be payable from any other sources which pursuant to sections 8.500 to 8.590 may be pledged to the payment of revenue bonds issued hereunder. Bonds of two or more issues may be refunded by a single issue of refunding bonds.

(L. 2002 S.B. 1191)

Effective 6-07-02

*Section terminates upon satisfaction of all outstanding notes and obligations. See section 8.589.



Section 8.585 Form details and incidents of bonds to be prescribed by board of public buildings.

Effective 07 Jun 2002, see footnote

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

*8.585. Form details and incidents of bonds to be prescribed by board of public buildings. — The board of public buildings may prescribe the form details and incidents of the bonds, and make the covenants that in its judgment are advisable or necessary properly to secure the payment thereof; but the form, details, incidents and covenants shall not be inconsistent with any of the provisions of sections 8.570 to 8.590. Such bonds may have the seal of the board of public buildings impressed thereon or affixed thereto or imprinted or otherwise reproduced thereon. If such bonds shall be authenticated by the bank or trust company acting as registrar for such bonds by the manual signature of a duly authorized officer or employee thereof, the duly authorized officers of the board of public buildings executing and attesting such bonds, may all do so by facsimile signature of public officials law, sections 105.273 to 105.278, when duly authorized by resolution of the board of public buildings and the provisions of section 108.175 shall not apply to such bonds. The holder or holders of any bond or bonds issued hereunder or of any coupons representing interest accrued thereon may, by proper civil action either at law or in equity, compel the board of public buildings to perform all duties imposed upon it and also to enforce the performance of any and all other covenants made by the board of public buildings in the issuance of the bonds.

(L. 2002 S.B. 1191)

Effective 6-07-02

*Section terminates upon satisfaction of all outstanding notes and obligations. See section 8.589.



Section 8.589 Termination date for sections 8.500 to 8.590 — office of administration to notify revisor of statutes of date.

Effective 26 Feb 2003, see footnote

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

*8.589. Termination date for sections 8.500 to 8.590 — office of administration to notify revisor of statutes of date. — The provisions of sections 8.500 to 8.590 shall terminate upon the satisfaction of all outstanding notes and obligations issued pursuant to such sections. The commissioner of the office of administration shall notify the revisor of statutes when all outstanding notes and obligations have been satisfied.

(L. 2003 H.B. 401 § 1)

Effective 2-26-03

*Section terminates upon satisfaction of all outstanding notes and obligations. See section 8.589.



Section 8.590 Resolution of board of public buildings required for issuance of bonds.

Effective 07 Jun 2002, see footnote

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

*8.590. Resolution of board of public buildings required for issuance of bonds. — Bonds may be issued pursuant to the provisions of sections 8.580 to 8.598 pursuant to a resolution adopted by the affirmative vote of two-thirds of the members of the board of public buildings and no other proceedings shall be required therefor.

(L. 2002 S.B. 1191)

Effective 6-07-02

*Section terminates upon satisfaction of all outstanding notes and obligations. See section 8.589.



Section 8.591 Limitation on authority to sell bonds.

Effective 26 Feb 2003, see footnote

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.591. Limitation on authority to sell bonds. — The tobacco settlement financing authority and the board of public buildings shall have no further authority to issue bonds and notes pursuant to the provisions of sections 8.500 to 8.590 upon the effective date of February 26, 2003.

(L. 2003 H.B. 401 § 8.601)

Effective 2-26-03



Section 8.592 Issuance of notes, maturity dates — transfer of funds to secure notes.

Effective 07 Jun 2002, see footnote

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.592. Issuance of notes, maturity dates — transfer of funds to secure notes. — The board of public buildings shall have the power to issue notes with a maturity of not more than one year from the date of issue for the purpose of preserving any expenditure of moneys from the state general revenue fund for reimbursement from the proceeds of any bonds issued pursuant to sections 8.500 to 8.565. The state may transfer to the board of public buildings funds designated in the state's budget for such expenditure for the purpose of securing such notes. The purpose for the issuance of such notes and the transfer of such moneys shall be to maximize the utilization of tax-exempt bonds by the tobacco settlement financing authority.

(L. 2002 S.B. 1191)

Effective 6-07-02



Section 8.595 Liberal construction of act.

Effective 07 Jun 2002, see footnote

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.595. Liberal construction of act. — Sections 8.500 to 8.590, being deemed necessary for the public health, welfare, peace and safety, shall be liberally construed to effect its purpose.

(L. 2002 S.B. 1191)

Effective 6-07-02



Section 8.610 Standards for all public facilities and buildings using state or political subdivision funds.

Effective 28 Aug 1989

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.610. Standards for all public facilities and buildings using state or political subdivision funds. — The principles, standards and specifications set forth in sections 8.610 to 8.650 shall apply to all public parks, recreation areas, rest areas, parking spaces, parking lots, curbs, sidewalks, public accommodations, buildings and facilities for public use and assembly that are constructed, renovated, purchased or leased in whole or in part with the use of state funds or the funds of any political subdivision of this state.

(L. 1973 H.B. 77, A.L. 1977 H.B. 130, A.L. 1989 H.B. 493)



Section 8.620 Renovations by political subdivisions — specifications to make accessible and usable by physically disabled — standards to be met.

Effective 28 Aug 1989

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.620. Renovations by political subdivisions — specifications to make accessible and usable by physically disabled — standards to be met. — 1. In all renovation undertaken by a political subdivision of this state, and at the discretion of the governing body of the political subdivision, the standard specifications for making such public improvements accessible to and usable by the physically disabled shall be either the American National Standards Institute, Inc., (ANSI) specifications or the specifications set out in this section.

2. Public walks shall be at least forty-eight inches wide and shall have a gradient not greater than five percent unless the parallel and adjacent public thoroughfare gradient exceeds such percentage in which case the gradient to be constructed shall conform to the gradient of such parallel and adjacent public thoroughfare. These walks shall be of a continuing common surface, not interrupted by steps or abrupt change in level. Wherever walks cross other walks, driveways, or parking areas, they shall blend to a common level. Wherever a public door swings out onto a walk, ramp or platform, there shall be provided a walk area which extends at least three feet beyond the swing of the door. The walk area outside any public doorway shall be at the same level as the area inside the door and shall extend a minimum of one foot beyond each side of the door.

3. Where parking is provided, there shall be a walk or ramp, not interrupted by steps or curbs, from at least one parking area to the building or facility.

4. Where public ramps with gradients are necessary or desired, they shall conform to the following specifications:

(1) The slope shall not exceed one foot in twelve feet, or eight and thirty-three hundredths percent or four degrees fifty minutes;

(2) The handrails on at least one side shall be at least thirty-two inches in height, extended at least one foot beyond the top and bottom of ramp;

(3) The width shall be at least thirty-two inches, clear measurement;

(4) The surface shall be nonslip;

(5) The bottom of ramp shall have a level run of at least six feet;

(6) The ramps shall provide level platforms at thirty-foot intervals and at turns in the ramp.

5. At least one public entrance shall be provided which is accessible to persons in wheelchairs. Wherever a public elevator is provided, it shall be accessible to this entrance. The floor, walk or platform at the doorway of this entrance shall be level for a distance of at least five feet from each approach and shall extend at least one foot beyond each side of the door.

6. Public doors shall have a clear opening of not less than thirty-two inches when open and shall be operable in a single effort.

7. Steps in public stairs reasonably expected to be used by persons with physical handicaps shall not have protruding nosings, except that this shall not preclude the use of inclined risers (a smooth diagonal) which may project a maximum of one and one-half inches over the tread below. Stairs shall have handrails on each side at least thirty-two inches high as measured from the tread at the face of the riser. At least one handrail shall extend eighteen inches beyond the top step and beyond the bottom step unless such extension shall itself be a hazard. Where possible, such extensions shall be made on the side of a continuing wall. Steps shall have risers not to exceed seven inches and shall be designed to conform with recognized step formulas.

8. Floors shall have a nonslip surface wherever practicable. The level of the floors shall be common throughout the same story or shall be connected by at least one ramp or by elevator access.

9. Public toilets shall be arranged to allow traffic and use of persons in wheelchairs and shall provide at least one toilet stall which is a* minimum of thirty-six inches wide and fifty-six inches long, has a door, if doors are used, that is thirty-two inches wide and swings out, and has handrails on each side which are thirty-three inches above the floor.

10. Where public elevators are provided, they shall be accessible to, and usable by, the physically handicapped at levels normally used by the general public, designed to allow for wheelchair traffic.

11. Practicable design and engineering arrangements shall be made to obviate hazards to individuals with physical disabilities.

12. Renovations to public parks, recreational areas and rest areas shall be planned and executed in a manner that will enable handicapped persons and senior citizens to share, as fully as practicable, in the enjoyment of these areas and facilities. Opportunities to participate in fishing, picnicking, sunbathing and other outdoor recreational pursuits shall be provided as fully as practicable. Facilities shall be equipped with such devices as are necessary for appropriate use by handicapped and senior citizens.

(L. 1973 H.B. 77, A.L. 1989 H.B. 493)

*Word "a" does not appear in original rolls.

CROSS REFERENCE:

Cities, handicap access requirements, 71.365



Section 8.622 Renovation and new construction by state or new construction by political subdivision to be accessible and usable by the disabled — standards.

Effective 28 Aug 1989

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.622. Renovation and new construction by state or new construction by political subdivision to be accessible and usable by the disabled — standards. — In all renovation and new construction undertaken by this state, and in all new construction undertaken by any political subdivision of this state, the standard specifications for making such public improvements accessible to and usable by the physically disabled shall be the specifications most recently published by the American National Standards Institute, Inc. (ANSI).

(L. 1989 H.B. 493)



Section 8.623 Repair, maintenance or new construction by state using federal funds, standards — Missouri to hold United States harmless from damages.

Effective 28 Aug 1989

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.623. Repair, maintenance or new construction by state using federal funds, standards — Missouri to hold United States harmless from damages. — Any repair, maintenance, renovation or new construction of any building, facility, or other property of the state of Missouri undertaken after August 28, 1989, involving the use of federal funds or other federal assistance shall, whenever practicable, conform to the standards of sections 8.610 to 8.650, and any agency or entity of the state of Missouri authorizing such repair,* maintenance, renovation or new construction may enter into an agreement with the federal government or any agency thereof whereby the state of Missouri would hold harmless or hold free the government of the United States from any damages which may result from the repair, maintenance, renovation or new construction.

(L. 1973 H.B. 77, A.L. 1989 H.B. 493)

*Word "or" appears here in original rolls.



Section 8.630 Who shall enforce.

Effective 28 Aug 1973

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.630. Who shall enforce. — The responsibility for enforcement of sections 8.610 to 8.650 shall be as follows:

(1) Where state school funds are utilized, the state department of elementary and secondary education; or

(2) Where state funds are utilized, the division, agency or instrumentality of the state having jurisdictional control of the design function of the work; or

(3) Where funds of counties, municipalities or other political subdivisions are utilized, the governing bodies thereof.

(L. 1973 H.B. 77)



Section 8.640 Exempt buildings and facilities.

Effective 28 Aug 1989

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.640. Exempt buildings and facilities. — The provisions of sections 8.610 to 8.650 shall not apply to any building or facility for which the contract for planning or design was awarded prior to August 28, 1989.

(L. 1973 H.B. 77, A.L. 1989 H.B. 493)



Section 8.650 Deviations from standards, when permitted.

Effective 28 Aug 2011

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.650. Deviations from standards, when permitted. — 1. Deviations from the standards set forth in sections 8.620 and 8.622 may be permitted where conformance to such standards is impractical and where the method, material, and dimension used in lieu thereof does not create a hazard.

2. Permission to deviate from the standards set forth in sections 8.620 and 8.622 may be granted only by the commissioner of administration after consulting with the governor's council on disability established in section 37.735. Application to deviate from the standards may be submitted by the owner of the building only. Applications shall be submitted in such written forms as the commissioner may require.

3. The commissioner shall maintain a codified listing of all applications received. The listing shall indicate the action taken by the commissioner on each application.

(L. 1973 H.B. 77, A.L. 1989 H.B. 493, A.L. 2011 H.B. 464)



Section 8.655 Wheelchair accessibility sign, display required, when.

Effective 28 Aug 1975

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.655. Wheelchair accessibility sign, display required, when. — All buildings and facilities which are constructed pursuant to the standards, principles and specifications set forth in sections 8.610 to 8.650, and any other building or facility which provides access for physically disabled persons shall prominently display at the main entrance to the building or facility the international wheelchair accessibility symbol.

(L. 1975 H.B. 270 § 1)



Section 8.657 Construction companies domiciled outside state — requirements.

Effective 28 Aug 1990

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.657. Construction companies domiciled outside state — requirements. — No construction corporation, partnership, company or contractor domiciled outside the state of Missouri may be awarded a contract by this state or any of its political subdivisions for a construction project until he has complied with all requirements of sections 351.572 to 351.604, if the entity is a foreign corporation, sections 359.491 to 359.501 if the entity is a foreign limited partnership, or, in all other cases, sections 417.200 to 417.210.

(L. 1985 H.B. 117 § 2, A.L. 1990 H.B. 1432)



Section 8.660 Definitions.

Effective 26 Feb 2003, see footnote

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.660. Definitions. — As used in sections 8.660 to 8.670 the following words and phrases mean:

(1) "Agency", any state educational institution as defined by section 176.010 of the state of Missouri;

(2) "Board", the state board of public buildings;

(3) "Instrumentalities", any elected official of the state, state office, state agency or any individual who spends more than fifty percent of his time in work for the state that receives all or any part of its funds or compensation from appropriated funds of this state;

(4) "Net income and revenues", at the discretion of the board, any of the following: the income arising from the operation of a project remaining after providing for the costs of operation of the project and the costs of maintenance thereof; appropriations of the general assembly for the payment of bonds issued by the board for any project; or, in the case of energy retrofitting projects, the income arising from agreement between the board of public buildings and the department responsible for the operation of the facility;

(5) "Project", one or more office buildings or other structures, renovations, improvements and equipping of such buildings and structures and any other facilities for the use and occupancy of the agencies and instrumentalities of the state, and energy retrofitting projects in state-owned facilities or any eating facilities upon proper bids, at the rental costs that the board determines to be reasonable and necessary under the provisions of sections 8.660 to 8.670;

(6) "Revenue bonds", bonds issued hereunder for the purposes herein authorized and payable, both as to principal and interest, solely and only out of net income and revenues relating to any project, and, in addition thereto, in the discretion of the board, out of the proceeds of any grant in aid of the project which may be received from any source.

(L. 2003 H.B. 401 § 8.625)

Effective 2-26-03



Section 8.661 Board of public buildings, with approval of the committee on legislative research, to proceed with projects — powers and duties.

Effective 26 Feb 2003, see footnote

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.661. Board of public buildings, with approval of the committee on legislative research, to proceed with projects — powers and duties. — 1. The board of public buildings, after project approval by the committee on legislative research of the general assembly, may acquire, construct, erect, equip, furnish, operate, control, manage and regulate a project, as herein defined, if, in the judgment of the board, the project is necessary, advisable, and suitable for the use of the agencies and instrumentalities of the state.

2. The board may use real property now or hereafter belonging to the state as a site for any such project, or acquire by purchase, lease, gift or otherwise the real or personal property that in the judgment of the board is necessary, advisable and suitable for such purpose.

3. In acquiring the property the board may condemn any and all rights or property, either public or private, of every kind and character, necessary for the purposes aforesaid, and in the exercise of such power of condemnation, it shall follow the procedure which is now or may hereafter be provided by law for the appropriation of land or other property taken for telegraph, telephone or railroad right-of-way.

4. When the board enters into a project authorized by sections 8.660 to 8.670, it shall provide for sufficient space to be included in the project to meet probable future requirements occasioned by the growth and expansion of the agency.

5. The board may lease to state agencies and instrumentalities of the state and other political subdivisions of the state under the same terms and conditions prescribed under section 8.662. Any such lease shall include a provision requiring the payment of a portion of the costs of operation and maintenance of the project under the formula prescribed under section 8.662.

(L. 2003 H.B. 401 § 8.628)

Effective 2-26-03



Section 8.662 Agencies of state may be required to occupy quarters in the project — agencies may be required to contribute from funds appropriated to share in cost of energy retrofitting.

Effective 26 Feb 2003, see footnote

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.662. Agencies of state may be required to occupy quarters in the project — agencies may be required to contribute from funds appropriated to share in cost of energy retrofitting. — 1. If the board of public buildings enters into a project authorized by sections 8.660 to 8.670, except energy retrofitting projects, it may require any or all of the agencies or instrumentalities of the state which occupy rented or leased quarters in the city in which the project is located to occupy quarters in the project and may require each such agency to contribute from time to time from funds appropriated for its support a proportion of the rentals necessary to be received from the project under the terms of the project contract determined by the board on the basis of the ratio which the number of square feet of floor space occupied by the agency or instrumentality bears to the total number of usable square feet of space in the entire project.

2. The board of public buildings may require any or all of the agencies or instrumentalities of the state to participate in the board's energy retrofitting projects and may require each such agency to contribute from time to time from funds appropriated for its support a proportional share of the costs of energy retrofitting project necessary to be received under the terms of the project agreement.

(L. 2003 H.B. 401 § 8.631)

Effective 2-26-03



Section 8.663 Board may issue and sell revenue bonds to establish and maintain an interest and sinking fund — request for appropriation authorized.

Effective 26 Feb 2003, see footnote

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.663. Board may issue and sell revenue bonds to establish and maintain an interest and sinking fund — request for appropriation authorized. — 1. For the purpose of providing funds for the acquisition, construction, erection, renovation, improving, equipment, and furnishing of any such project, and for providing a site therefor, as herein provided, the board may issue and sell revenue bonds, as herein defined, in an amount not to exceed the estimated cost of the project, including costs necessarily incidental thereto. At the time of the issuance of the bonds, the board shall pledge the net income and revenues of the project to the payment of the bonds, both principal and interest, and, when applicable, shall covenant to fix, maintain and collect the reasonable rates and charges for the use of the project that in the judgment of the board will provide net income and revenues sufficient to pay the reasonable cost of operating and maintaining the project; to provide and maintain an interest and sinking fund in an amount adequate promptly to pay the principal of and interest on such bonds; to provide any required reserve fund; and to provide any required fund for depreciation. In addition to pledging such net income and revenues as herein provided, the board, in its discretion, may pledge to the payment of such bonds, both principal and interest, the proceeds of any grant in aid of such project which may be received from any source.

2. In case of energy retrofitting projects, bond sale proceeds shall be provided for the purpose of retrofitting existing state facilities. The board shall pledge the income received and interest charged therefor to the payments of the bonds as prescribed in subsection 1 of this section.

3. The board may covenant to request annual appropriations in an amount sufficient to pay the principal, interest, and any necessary reserve funds for any bonds issued by the board.

(L. 2003 H.B. 401 § 8.634)

Effective 2-26-03



Section 8.664 Bonds not an obligation of the state or board.

Effective 26 Feb 2003, see footnote

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.664. Bonds not an obligation of the state or board. — Any bonds issued under and pursuant to sections 8.660 to 8.670 shall not be deemed to be an indebtedness of the state of Missouri or of the board, or of the individual members of the board, and shall not be deemed to be an indebtedness within the meaning of any constitutional or statutory limitation upon the incurring of indebtedness.

(L. 2003 H.B. 401 § 8.637)

Effective 2-26-03



Section 8.665 Board to determine rate, not to exceed fifteen percent, and maturity date — bonds may be either serial or term — limitation.

Effective 28 Aug 2014

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.665. Board to determine rate, not to exceed fifteen percent, and maturity date — bonds may be either serial or term — limitation. — 1. Bonds issued under and pursuant to the provisions of sections 8.660 to 8.670 shall be of such denomination or denominations, shall bear such rate or rates of interest not to exceed fifteen percent per annum, and shall mature at such time or times within forty years from the date thereof, as the board determines. The bonds may be either serial bonds or term bonds.

2. Serial bonds may be issued with or without the reservation of the right to call them for payment and redemption in advance of their maturity, upon the giving of such notice, and with or without a covenant requiring the payment of a premium in the event of such payment and redemption prior to maturity, as the board determines.

3. Term bonds shall contain a reservation of the right to call them for payment and redemption prior to maturity at such time or times and upon the giving of such notice, and upon the payment of such premium, if any, as the board determines.

4. The bonds, when issued, shall be sold at public sale for the best price obtainable after giving such reasonable notice of such sale as may be determined by the board, but in no event shall such bonds be sold for less than ninety-eight percent of the par value thereof, and accrued interest. Any such bonds may be sold to the United States of America or to any agency or instrumentality thereof, at a price not less than par and accrued interest, without public sale and without the giving of notice as herein provided.

5. The bonds, when issued and sold, shall be negotiable instruments within the meaning of the law merchant and the negotiable instruments law, and the interest thereon shall be exempt from income taxes under the laws of the state of Missouri.

6. The board shall not issue revenue bonds pursuant to the provisions of sections 8.660 to 8.670 for one or more projects, as defined in section 8.660, in excess of a total par value of three hundred seventy million dollars.

7. Any bonds which may be issued pursuant to the provisions of sections 8.660 to 8.670 shall be issued only for projects which have been approved by a majority of the house members and a majority of the senate members of the committee on legislative research of the general assembly, and the approval by the committee on legislative research required by the provisions of section 8.661 shall be given only in accordance with this provision. For the purposes of approval of a project, the total amount of bonds issued for purposes of energy retrofitting in state-owned facilities shall be treated as a single project.

8. The provisions of sections 8.660 to 8.670 shall terminate upon the satisfaction of all outstanding bonds, notes and obligations issued pursuant to such sections. The commissioner of the office of administration shall notify the revisor of statutes when all outstanding bonds, notes, and obligations have been satisfied.

9. Any bonds which may be issued due to the increase of the cap amount in subsection 6 of this section occurring on August 28, 2014, shall not be issued for construction of new buildings and shall only be used for repair or renovation of existing buildings and facilities.

(L. 2003 H.B. 401 § 8.640, A.L. 2014 S.B. 723)



Section 8.667 Refunding of bonds authorized.

Effective 26 Feb 2003, see footnote

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.667. Refunding of bonds authorized. — 1. The revenue bonds issued pursuant to the provisions of sections 8.660 to 8.670 may be refunded, in whole or in part, in any of the following circumstances:

(1) When any such bonds have by their terms become due and payable and there are not sufficient funds in the interest and sinking fund provided for their payment to pay such bonds and the interest thereon;

(2) When any such bonds are by their terms callable for payment and redemption in advance of their date of maturity and are duly called for payment and redemption;

(3) When any such bonds are voluntarily surrendered by the holder or holders thereof for exchange for refunding bonds.

2. For the purpose of refunding any bonds issued hereunder, including refunding bonds, the board may make and issue refunding bonds in the amount necessary to pay off and redeem the bonds to be refunded together with unpaid and past due interest thereon and any premium which may be due under the terms of the bonds, together also with the cost of issuing the refunding bonds, and may sell the same in like manner as is herein provided for the sale of revenue bonds, and with the proceeds thereof pay off, redeem and cancel the old bonds and coupons that have matured, or the bonds that have been called for payment and redemption, together with the past due interest and the premium, if any, due thereon, or the bonds may be issued and delivered in exchange for a like par value amount of bonds to refund which the refunding bonds were issued. No refunding bonds issued pursuant to the provisions of sections 8.660 to 8.670 shall be payable in more than forty years from the date thereof or shall bear interest at a rate in excess of six percent per annum.

3. The refunding bonds shall be payable from the same sources as were pledged to the payment of the bonds refunded thereby and, in the discretion of the board, may be payable from any other sources which under sections 8.660 to 8.670 may be pledged to the payment of revenue bonds issued hereunder. Bonds of two or more issues may be refunded by a single issue of refunding bonds.

(L. 2003 H.B. 401 § 8.643)

Effective 2-26-03



Section 8.668 Board to prescribe details and incidents of the bonds and make necessary covenants.

Effective 26 Feb 2003, see footnote

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.668. Board to prescribe details and incidents of the bonds and make necessary covenants. — The board may prescribe the form, details and incidents of the bonds, and make the covenants that in its judgment are advisable or necessary properly to secure the payment thereof; but the form, details, incidents and covenants shall not be inconsistent with any of the provisions of sections 8.660 to 8.670. Such bonds may have the seal of the board impressed thereon or affixed thereto or imprinted or otherwise reproduced thereon. If such bonds shall be authenticated by the bank or trust company acting as registrar for such bonds by the manual signature of a duly authorized officer or employee thereof, the duly authorized officers of the board executing and attesting such bonds may all do so by facsimile signature provided such signatures have been duly filed as provided in the uniform facsimile signature of public officials law, sections 105.273 to 105.278, when duly authorized by resolution of the board and the provisions of section 108.175 shall not apply to such bonds. The holder or holders of any bond or bonds issued hereunder or of any coupons representing interest accrued thereon may, by proper civil action either at law or in equity, compel the board to perform all duties imposed upon it by the provisions of sections 8.660 to 8.670, including the making and collecting of sufficient rates and charges for the use of the project for which the bonds were issued, and also to enforce the performance of any and all other covenants made by the board in the issuance of the bonds.

(L. 2003 H.B. 401 § 8.646)

Effective 2-26-03



Section 8.670 Resolution of board required for issuance of bonds.

Effective 26 Feb 2003, see footnote

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.670. Resolution of board required for issuance of bonds. — Bonds may be issued under the provisions of sections 8.660 to 8.670 pursuant to a resolution adopted by the affirmative vote of two-thirds of the members of the board and no other proceedings shall be required therefor.

(L. 2003 H.B. 401 § 8.649)

Effective 2-26-03



Section 8.675 Construction management services defined.

Effective 28 Aug 1993

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.675. Construction management services defined. — As used in sections 8.675 to 8.687, the following terms mean:

(1) "Construction management services" includes:

(a) Services provided in the planning and design phases of the project including, but not limited to, consulting with, advising, assisting and making recommendations to the public owner and architect, engineer or registered landscape architect on all aspects of planning for project construction; reviewing all plans and specifications as they are being developed and making recommendations with respect to construction feasibility, availability of material and labor, time requirements for procurement and construction, and projected costs; making, reviewing and refining budget estimates based on the public owner's program and other available information; making recommendations to the public owner and the architect or engineer regarding the division of work in the plans and specifications to facilitate the bidding and awarding of contracts; soliciting the interest of capable contractors and assisting the owner in taking bids on the project; analyzing the bids received and awarding contracts; and preparing and monitoring a progress schedule during the design phase of the project and preparation of a proposed construction schedule; and

(b) Services provided in the construction phase of the project including, but not limited to, maintaining competent supervisory staff to coordinate and provide general direction of the work and progress of the contractors on the project; observing the work as it is being performed for general conformance with working drawings and specifications; establishing procedures for coordinating among the public owner, architect or engineer, contractors and construction manager with respect to all aspects of the project and implementing such procedures; maintaining job site records and making appropriate progress reports; implementing labor policy in conformance with the requirements of the public owner; reviewing the safety and equal opportunity programs of each contractor for conformance with the public owner's policy and making recommendations; reviewing and processing all applications for payment by involved contractors and material suppliers in accordance with the terms of the contract; making recommendations for and processing requests for changes in the work and maintaining records of change orders; scheduling and conducting job meetings to ensure orderly progress of the work; developing and monitoring a project progress schedule, coordinating and expediting the work of all contractors and providing periodic status reports to the owner and the architect or engineer; and, establishing and maintaining a cost control system and conducting meetings to review costs;

(2) "Construction manager", any person providing construction management services for a public owner;

(3) "Public owner", any public body, as defined in section 290.210.

(L. 1993 S.B. 241 § 1 subsec. 1)



Section 8.677 Construction management services to be used when.

Effective 28 Aug 1993

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.677. Construction management services to be used when. — The appropriate officer, board or agency of a public owner may elect to engage the construction management services of a construction manager when planning, designing and constructing a building or structure or when improving, altering or repairing a building or structure. Construction management services may be used by the public owner in the preconstruction phase or the construction phase of public works project or in both phases of the project.

(L. 1993 S.B. 241 § 1 subsec. 2)



Section 8.679 Contract required, procedure to solicit proposals, advertising required in county where work located, open bidding.

Effective 28 Aug 1993

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.679. Contract required, procedure to solicit proposals, advertising required in county where work located, open bidding. — When, in the discretion of the public owner, it is determined that a public works project should be performed with a negotiated contract for construction management services, such public owner shall advertise and solicit proposals from qualified construction managers in the following manner: If the total cost for the erection or construction of any building or structure or the improvement, alteration or repair of a building or structure exceeds five hundred thousand dollars, the public owner shall request and solicit proposals by advertising for ten days in one newspaper of general circulation in the county where the work is located. If the cost of the work contemplated exceeds one million five hundred thousand dollars, proposals shall be solicited by advertisement for ten days in two daily newspapers in the state which have not less than fifty thousand daily circulation in addition to the advertisement in the county where the work is located. The number of such proposals shall not be restricted or curtailed, but shall be open to all construction managers complying with the terms upon which the proposals are requested.

(L. 1993 S.B. 241 § 1 subsec. 3)



Section 8.681 Proposals, how selected — reevaluation, when — new solicitation of proposals.

Effective 28 Aug 1993

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.681. Proposals, how selected — reevaluation, when — new solicitation of proposals. — When selecting a construction manager for a project, the public owner shall consider the following for each construction manager who has submitted a proposal: fees for overhead and profit; reimbursable costs for reimbursable items as defined in the public owner's request for proposal; qualifications; demonstration of ability to perform projects comparable in design, scope and complexity; demonstration of good faith efforts to achieve compliance with federal, state and local affirmative action requirements; references of owners for whom construction management has been performed; financial strength; qualifications of in-house personnel who will manage the project; and the demonstration of successful management systems which have been employed for the purposes of estimating, scheduling and cost controls. The public owner may negotiate a contract for construction management services with any construction manager thus selected. If the public owner is unable to negotiate a contract for the type of services required with any of the construction managers selected for a project at a price determined by the public owner to be fair and reasonable, the public owner shall reevaluate the necessary construction management services, including the scope and reasonable fee requirements, and again advertise and solicit proposals from construction managers complying with the terms of the revised requests for proposal.

(L. 1993 S.B. 241 § 1 subsec. 4)



Section 8.683 Duties of successful construction manager obtaining contract.

Effective 28 Aug 1993

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.683. Duties of successful construction manager obtaining contract. — Upon award of a construction management services contract, the successful construction manager shall contract with the public owner to furnish his skill and judgment in cooperation with, and reliance upon, the services of the project architect or engineer. The construction manager shall furnish business administration, management of the construction process and other specified services to the public owner and shall perform in an expeditious and economical manner consistent with the interest of the public owner. Should the public owner determine it to be in the public's best interest, the construction manager may provide or perform basic services for which reimbursement is provided in the general conditions to the construction management services contract. The construction manager shall not, however, be permitted to bid on or perform any of the actual construction on a public works project in which he is acting as construction manager, nor shall any construction firm which controls, is controlled by, or shares common ownership or control with, the construction manager be allowed to bid on or perform work on such project. The actual construction work on the project shall be awarded by competitive bidding as provided by law. All successful bidders shall contract directly with the public owner, but shall perform at the direction of the construction manager unless otherwise provided in the construction manager's contract with the public owner. All successful bidders shall provide payment and performance bonds to the public owner. All successful bidders shall meet all the obligations of a prime contractor to whom a contract is awarded, pertaining to the payment of prevailing wages pursuant to sections 290.210 to 290.340. In addition, all nonresident employers shall meet the bonding and registration requirements of sections 285.230 to 285.234.

(L. 1993 S.B. 241 § 1 subsec. 5)



Section 8.685 Prohibited conduct by construction management service, effect.

Effective 28 Aug 1993

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.685. Prohibited conduct by construction management service, effect. — No construction management services contract may be awarded by a public owner on a negotiated basis as provided herein if the construction manager, or a firm that controls, is controlled by, or shares common ownership or control with the construction manager, guarantees, warrants, or otherwise assumes financial responsibility for the work of others on the project; or provides the public owner with a guaranteed maximum price for the work of others on the project; or furnishes or guarantees a performance or payment bond for other contractors on the project. In any such case, the contract for construction management services shall be let by competitive bidding as in the case of contracts for construction work.

(L. 1993 S.B. 241 § 1 subsec. 6)



Section 8.687 Bond not required for construction manager — law not applicable if construction done by public employees.

Effective 28 Aug 1993

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.687. Bond not required for construction manager — law not applicable if construction done by public employees. — 1. A construction manager shall not be deemed a "contractor" for the purposes of section 107.170.

2. Nothing contained in sections 8.675 to 8.687 shall apply to a public body doing work when the construction is done by employees of the public body.

(L. 1993 S.B. 241 § 1 subsecs. 7, 8)



Section 8.700 Definitions.

Effective 28 Aug 2014

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.700. Definitions. — As used in sections 8.700 to 8.745, unless the context clearly indicates otherwise, the following terms mean:

(1) "Blind person", a person who, after examination by a physician skilled in diseases of the eye or by an optometrist, whichever such person shall select, has been determined to have not more than 20/200 central visual acuity in the better eye with correcting lenses, or an equally disabling loss of the visual field as evidenced by a limitation to the field of vision in the better eye to such a degree that its widest diameter subtends an angle of no greater than 20`;

(2) "Licensing agent", the rehabilitation services for the blind of the family support division;

(3) "Vending facility", a location which may sell, at wholesale or retail, food or food products, beverages, confections, newspapers, books, periodicals, tobacco products and other articles or services dispensed automatically or manually and prepared on or off the premises in accordance with applicable health laws. A "vending facility" may consist, exclusively or in appropriate combination, of automatic vending machines, cafeterias, snack bars, cart service, shelters, counters and such appropriate equipment as the licensing agent may by regulation prescribe as being necessary for the sale of the articles or services described in this subdivision. A vending facility may encompass more than one building.

(L. 1981 S.B. 165 § 1, A.L. 2014 H.B. 1299 Revision)



Section 8.705 Blind persons to have priority in operation of vending facilities — state property defined — exceptions.

Effective 28 Aug 1985

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.705. Blind persons to have priority in operation of vending facilities — state property defined — exceptions. — 1. Blind persons shall be authorized to operate vending facilities on any state property within this state in a fair and uniform manner.

2. With respect to vending facilities on state property, priority shall be given to blind persons. As used in sections 8.700 to 8.745, "state property" means all real property, or part thereof, owned, leased, rented, or otherwise controlled or occupied by any department, agency or body of this state, including roadside rest areas, except the department of mental health, but does not include any of the following:

(1) A building in which less than one hundred state employees are, or will be, located during normal working hours;

(2) A building in which less than fifteen thousand square feet of interior floor space is to be used for state government purposes or in which services are to be provided to the public;

(3) A building to be occupied by state government employees for less than three years.

(L. 1981 S.B. 165 § 2, A.L. 1985 S.B. 397)



Section 8.710 Rules, bureau of the blind to develop, procedure.

Effective 28 Aug 1995

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.710. Rules, bureau of the blind to develop, procedure. — The licensing agent shall develop rules designed to implement and assure the priority established by sections 8.700 to 8.745 and such other rules as are necessary to carry out the provisions of sections 8.700 to 8.745. No rule or portion of a rule promulgated under the authority of sections 8.700 to 8.745 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1981 S.B. 165 § 3, Repealed L. 1995 H.B. 622 and A.L. 1995 S.B. 3)



Section 8.715 Construction or installation of vending facility, procedure — costs — objections — application to board of public buildings, when.

Effective 28 Aug 1981

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.715. Construction or installation of vending facility, procedure — costs — objections — application to board of public buildings, when. — Whenever feasible, one or more vending facilities shall be established on all state property to the extent that any such facility would not adversely affect the interests of the state. Any limitation on the placement or operation of a vending facility based on a finding that such placement or operation would adversely affect the interests of the state shall be fully justified in writing to the licensing agent. The licensing agent may construct and install or permit the construction and installation of a vending facility on any property owned or occupied by the state and shall notify the department, agency or institution charged with the operation of the property of its intentions. If the state department, agency or institution charged with the operation of the property disapproves of the construction or installations, it may notify the licensing agent in writing of its objections within ten days of notification by the licensing agent of the licensing agent's intention. The licensing agent and the state department, agency or institution charged with the operation shall consult and attempt to reach a mutually satisfactory agreement as to the proposed changes in the property. If agreement is not reached within thirty days of the time of receipt of the notification of disapproval, the licensing agent may apply to the board of public buildings for approval. The board of public buildings shall grant or refuse to grant approval within thirty days. If the board of public buildings takes no action within the specified time, it shall be deemed to have approved the proposed changes. Whenever approval for the proposed construction or installation is granted by either the state department, agency or institution charged with operation of the property or the board of public buildings, the licensing agent may proceed with construction or installation. In the case of leased space, cost shall be shared by agencies occupying such space as determined by the licensing agent.

(L. 1981 S.B. 165 § 4)



Section 8.720 Plans, changes in state property, notice to licensing agent, when — objection procedure, effect.

Effective 28 Aug 1981

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.720. Plans, changes in state property, notice to licensing agent, when — objection procedure, effect. — Each department, agency and institution of the state shall provide notice to the licensing agent of its plans for occupation, acquisition, renovation or relocation of property adequate to permit the licensing agent to determine whether such property includes a satisfactory site or sites for a vending facility. The licensing agent may notify, in writing, the department, agency or institution of objections to its proposed occupation, acquisition, renovation or relocation within ten days of receipt of notification by the department, agency or institution. The licensing agent and the department, agency or institution shall consult and try to reach a mutually satisfactory agreement. If agreement is not reached within thirty days the licensing agency may seek review by the board of public buildings of the proposed occupation, acquisition, renovation or relocation. The board of public buildings shall refuse to grant permission to the department, agency or institution to proceed with the occupation, location, acquisition, renovation or relocation if location of vending facilities is feasible and not included. The board of public buildings shall act within thirty days; if it does not, the proposed occupation, acquisition, renovation or relocation shall be deemed disapproved.

(L. 1981 S.B. 165 § 5)



Section 8.725 Sites for vending facilities required, exception — satisfactory site defined — not applicable to certain existing operations.

Effective 28 Aug 1981

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.725. Sites for vending facilities required, exception — satisfactory site defined — not applicable to certain existing operations. — 1. After January 1, 1982, no department, agency or institution of this state shall undertake to acquire by ownership, rent or lease, or to otherwise occupy, in whole or in part, any property unless such property includes a satisfactory site or sites for the location and operation of a vending facility by a blind person or that, if a building is to be constructed, substantially altered or renovated, or, in the case of a building that is already occupied on such date by such department, agency or institution, is to be substantially altered or renovated for use by such department, agency or institution, the design for such construction, substantial alteration or renovation includes a satisfactory site or sites for the location and operation of a vending facility by a blind person.

2. The provisions of this section shall not apply when the number of people using the property is or will be insufficient to support a vending facility.

3. For the purpose of this section, the term "satisfactory site" means an area determined to have sufficient space, electrical and plumbing outlets, and such other facilities as the licensing agent may prescribe by rule for the location and operation of a vending facility by a blind person.

4. The provisions of this section shall not apply to existing employee-operated, nonprofit organizations operating vending facilities that include manual cafeteria operations on state property, nor shall this section be construed to require that such employee-operated, nonprofit organizations shall discontinue operating vending facilities that include manual cafeteria operations on state property as of September 28, 1981.

(L. 1981 S.B. 165 § 6)



Section 8.730 Income must be adequate to establish facility.

Effective 28 Aug 1981

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.730. Income must be adequate to establish facility. — The licensing agent shall not cause or permit the establishment or placement of any blind vendor in a vending facility unless it is first determined that the facility produces or is likely to produce within a reasonable time an adequate net income for a blind vendor.

(L. 1981 S.B. 965 § 7)



Section 8.735 Licenses or permits to be issued without charge.

Effective 28 Aug 1981

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.735. Licenses or permits to be issued without charge. — The blind vendor of each vending facility shall be subject to the provisions of any ordinance or order of the city or county in which the facility is located requiring a license or permit for the conduct of such business, but any such license or permit shall be issued free of charge to a blind person authorized to operate a vending facility by the licensing agent.

(L. 1981 S.B. 165 § 8)



Section 8.740 Health and sanitation regulations, exception, guide dogs permitted.

Effective 28 Aug 1981

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.740. Health and sanitation regulations, exception, guide dogs permitted. — The blind vendor of each vending facility is subject to the provisions of any ordinance or order of the city or county in which the facility is located relating to sanitation or health standards for such facility; except that, blind persons who are authorized to operate vending facilities under the provisions of sections 8.700 to 8.745 may keep their guide dogs with them on the property while operating the vending facilities.

(L. 1981 S.B. 165 § 9)



Section 8.745 Hearings and review of decisions, procedure — appeals.

Effective 28 Aug 1981

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.745. Hearings and review of decisions, procedure — appeals. — Any blind vendor who is dissatisfied with any action arising from the operation or administration of the provisions of sections 8.700 to 8.745 or with any decision of the licensing agent made pursuant to sections 8.700 to 8.745 shall seek review of the action or decision by the administrative hearing commission and shall have standing before the courts of this state to seek review of the action or decision after having sought review by the administrative hearing commission.

(L. 1981 S.B. 165 § 10)



Section 8.800 Definitions.

Effective 28 Aug 2014

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.800. Definitions. — As used in sections 8.800 to 8.825, the following terms mean:

(1) "Builder", the prime contractor that hires and coordinates building subcontractors or if there is no prime contractor, the contractor that completes more than fifty percent of the total construction work performed on the building. Construction work includes, but is not limited to, foundation, framing, wiring, plumbing and finishing work;

(2) "Department", the department of natural resources;

(3) "Designer", the architect, engineer, landscape architect, builder, interior designer or other person who performs the actual design work or is under the direct supervision and responsibility of the person who performs the actual design work;

(4) "District heating and cooling systems", heat pump systems which use waste heat from factories, sewage treatment plants, municipal solid waste incineration, lighting and other heat sources in office buildings or which use ambient thermal energy from sources including temperature differences in rivers to provide regional heating or cooling;

(5) "Division", the division of facilities management, design and construction;

(6) "Energy efficiency", the increased productivity or effectiveness of energy resources use, the reduction of energy consumption, or the use of renewable energy sources;

(7) "Gray water", all domestic wastewater from a state building except wastewater from urinals, toilets, laboratory sinks, and garbage disposals;

(8) "Life cycle costs", the costs associated with the initial construction or renovation and the proposed energy consumption, operation and maintenance costs over the useful life of a state building or over the first twenty-five years after the construction or renovation is completed;

(9) "Public building", a building owned or operated by a governmental subdivision of the state, including, but not limited to, a city, county or school district;

(10) "Renewable energy source", a source of thermal, mechanical or electrical energy produced from solar, wind, low-head hydropower, biomass, hydrogen or geothermal sources, but not from the incineration of hazardous waste, municipal solid waste or sludge from sewage treatment facilities;

(11) "State agency", a department, commission, authority, office, college or university of this state;

(12) "State building", a building owned by this state or an agency of this state;

(13) "Substantial renovation" or "substantially renovated", modifications that will affect at least fifty percent of the square footage of the building or modifications that will cost at least fifty percent of the building's fair market value.

(L. 1993 H.B. 195 § 1, A.L. 2008 S.B. 1181, et al., A.L. 2014 H.B. 1299 Revision)



Section 8.803 Financing of energy efficiency projects in state buildings, bond issues authorized, procedure.

Effective 28 Aug 1993

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.803. Financing of energy efficiency projects in state buildings, bond issues authorized, procedure. — The board of public buildings, in accordance with section 8.400, or the state environmental improvement and energy resources authority, in accordance with sections 260.005 to 260.125 may authorize the sale of bonds or participate in other appropriate financing arrangements to fund energy efficiency projects in state buildings. All energy efficiency projects for state buildings proposed for funding by the environmental improvement and energy resources authority pursuant to sections 8.800 to 8.825 and the anticipated amount of the bond issues or other financing arrangement to fund such projects shall be specifically approved by the joint committee on capital improvements oversight within forty-five days of notification to the committee. If the committee does not meet within forty-five days, the projects shall stand approved.

(L. 1993 H.B. 195 § 2 subsec. 1)



Section 8.805 Energy savings in state building projects beyond financing obligation, how deposited — criteria to be established for projected savings — report due when.

Effective 28 Aug 1993

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.805. Energy savings in state building projects beyond financing obligation, how deposited — criteria to be established for projected savings — report due when. — 1. For the first three years of each completed energy efficiency project for state buildings, to the extent that there are energy savings beyond payment of the financing obligation, required reserves and other expenses associated with project financing, one-half of the energy savings shall be placed in the energy analyses account, created in section 8.807, and one-half shall revert to the general revenue fund. The division, in conjunction with the department, shall establish criteria for determining projected savings from energy efficiency projects in state buildings. The division, in conjunction with all state agencies, shall establish criteria for determining the actual savings which result from a specific energy efficiency project.

2. Beginning January 15, 1997, and annually thereafter, the office of administration and the department of natural resources shall file a joint report to the house committee on energy and environment, the senate committee on energy and environment, or their successor committees, and the governor on the identification of, planning for and implementation of energy efficiency projects in state buildings.

(L. 1993 H.B. 195 § 2 subsecs. 2, 3)



Section 8.807 Energy analyses account established, purpose, administration, account not to lapse into general revenue.

Effective 28 Aug 1993

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.807. Energy analyses account established, purpose, administration, account not to lapse into general revenue. — 1. The state treasurer shall establish, maintain and administer a special trust fund to be administered by the department and to be known as the "Energy Analyses Account", from which the department shall use moneys to carry out the energy analyses of state buildings pursuant to sections 8.815 and 8.817.

2. All moneys duly authorized and appropriated by the general assembly, all moneys received from federal funds, gifts, bequests, donations, any other moneys so designated, all moneys received pursuant to subsection 1 of section 8.805, and all interest earned on and income generated from moneys in the fund shall immediately be paid to and deposited in the energy analyses account.

3. The full balance, or any portion thereof, of the energy analyses account shall be available to be used by the department to carry out the activities required in sections 8.815 and 8.817, subject to appropriation.

4. Except as otherwise provided in sections 8.800 to 8.825, the provisions of section 33.080 requiring the transfer of unexpended funds to the ordinary revenue funds of the state, shall not apply to funds in the energy analyses account.

(L. 1993 H.B. 195 § 3)



Section 8.810 State building construction or substantial renovation — analysis required, content — division of design and construction not to let contracts without considering — projection of energy savings required, when.

Effective 28 Aug 2008

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.810. State building construction or substantial renovation — analysis required, content — division of design and construction not to let contracts without considering — projection of energy savings required, when. — 1. In addition to all other requirements imposed by law, the director of the division shall require, for construction of a state building or substantial renovation of an existing state building when major energy systems are involved, that a design professional submit an analysis which meets the design program's space and use requirements and reflects the lowest life cycle cost possible in light of existing commercially available technology. The analysis, using existing commercially available technology, shall include, but shall not be limited to, designs which use renewable energy sources, earth-sheltered construction, systems to recover and use waste heat, thermal storage heat pump systems, ambient thermal energy, district heating and cooling systems, devices to reduce water consumption, and plumbing systems to recover gray water for appropriate reuse.

2. The director of the division shall not let a contract after January 1, 1996, for construction of a state building or substantial renovation of an existing state building when major energy systems are involved before completing an evaluation of the design documents and construction documents based upon life cycle cost factors and the minimum energy efficiency standard established in subsection 1 of section 8.812.

3. Any design documents submitted to the division under this section shall, in addition to any other requirements under law, include a projection of the energy savings that will result from the design features that are employed in order to comply with the minimum energy efficiency standard established in subsection 1 of section 8.812.

(L. 1993 H.B. 195 § 4 subsecs. 1, 2, A.L. 2008 S.B. 1181, et al.)



Section 8.812 Minimum energy efficiency standards for state buildings established by rule — compliance required — exemption, when.

Effective 28 Aug 2008

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.812. Minimum energy efficiency standards for state buildings established by rule — compliance required — exemption, when. — 1. By January 1, 2009, the department shall establish, by rule, a minimum energy efficiency standard for construction of a state building over five thousand square feet, substantial renovation of a state building over five thousand square feet when major energy systems are involved or a building over five thousand square feet which the state or state agency considers for acquisition or lease. Such standard shall be at least as stringent as the International Energy Conservation Code 2006, or the latest version thereof.

2. All design which is initiated on or after July 1, 2009, for construction of a state building over five thousand square feet or substantial renovation of a state building over five thousand square feet when major energy systems are involved or any building over five thousand square feet which the state or state agency considers for acquisition or lease after July 1, 2009, shall meet applicable provisions of the minimum energy efficiency standard.

3. The commissioner of the office of administration may exempt any building from the requirements of subsection 2 of this section:

(1) When compliance with the minimum energy efficiency standard may compromise the safety of the building or any of its occupants; or

(2) When the cost of compliance is expected to exceed the projected energy cost savings gained.

(L. 1993 H.B. 195 § 4 subsecs. 3, 4, A.L. 2008 S.B. 1181, et al.)



Section 8.815 Voluntary work group of persons and interest groups with expertise in energy efficiency to be established, duties.

Effective 28 Aug 2008

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.815. Voluntary work group of persons and interest groups with expertise in energy efficiency to be established, duties. — The department and the division shall establish a voluntary working group of persons and interest groups with expertise in energy efficiency, including, but not limited to, such persons as electrical engineers, mechanical engineers, builders, contractors, architects, landscape architects, interior designers, nonprofit organizations, persons affiliated with gas or electric utilities, and persons with expertise in solar and renewable energy forms. The voluntary working group shall advise the department on the development of the energy efficiency standard and shall assist the department in implementation of the standard by recommending, reviewing and coordinating education programs for designers, builders, businesses and other interested persons to facilitate incorporation of the standard into existing practices.

(L. 1993 H.B. 195 § 5 subsec. 1, A.L. 2008 S.B. 1181, et al.)



Section 8.817 Analysis of all state buildings for energy efficiency, annual report due when — filed with whom.

Effective 28 Aug 1993

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.817. Analysis of all state buildings for energy efficiency, annual report due when — filed with whom. — The department shall analyze all state buildings for energy efficiency as funds become available, using criteria promulgated by the department by rule incorporating state-of-the-art technology. The results of the analyses shall be submitted by May fifteenth each year to the commissioner of administration, the governor and the general assembly until all state building analyses are completed. The results of the analysis of each state building shall be submitted to the state agency which owns or operates that state building as well.

(L. 1993 H.B. 195 § 5 subsec. 2)



Section 8.820 Baseline for energy consumption and costs for all buildings owned or leased by state.

Effective 28 Aug 1993

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.820. Baseline for energy consumption and costs for all buildings owned or leased by state. — The division, in conjunction with the department, shall compile data on energy consumption and energy costs for all buildings owned or leased by the state or a state agency to establish a baseline for energy consumption and expenditures in buildings owned or leased by the state or a state agency using existing data to the maximum extent possible.

(L. 1993 H.B. 195 § 6 subsec. 1)



Section 8.823 Division to recommend energy efficiency projects.

Effective 28 Aug 1993

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.823. Division to recommend energy efficiency projects. — The division shall recommend funding of energy efficiency projects in state buildings. The division shall use energy efficiency analyses provided by the department and review criteria established by the division with the purpose of achieving the maximum reduction in energy usage consistent with the constraints of prudent cost justification.

(L. 1993 H.B. 195 § 6 subsec. 2)



Section 8.825 Department to provide energy efficiency practices information to persons in construction or maintenance of state buildings.

Effective 28 Aug 1993

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.825. Department to provide energy efficiency practices information to persons in construction or maintenance of state buildings. — The department shall make available energy efficiency practices information to be used by individuals involved in the design, construction, retrofitting and maintenance of public buildings and state buildings.

(L. 1993 H.B. 195 § 7)



Section 8.830 Definitions.

Effective 28 Aug 2014

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.830. Definitions. — For purposes of sections 8.830 to 8.851, the following terms mean:

(1) "Department", the department of natural resources;

(2) "Director", the director of the department of natural resources;

(3) "Division", the division of facilities management, design and construction;

(4) "Public building", a building owned or operated by a governmental subdivision of the state, including, but not limited to, a city, county or school district;

(5) "State building", a building owned or operated by the state, a state agency or department, a state college or a state university.

(L. 1993 S.B. 80, et al. § 5, A.L. 2014 H.B. 1299 Revision)



Section 8.833 Bond issues authorized for energy efficiency and energy retrofitting projects in state buildings — priority assigned by office of administration.

Effective 28 Aug 1993

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.833. Bond issues authorized for energy efficiency and energy retrofitting projects in state buildings — priority assigned by office of administration. — The board of public buildings, in accordance with section 8.400, or the state environmental improvement and energy resources authority, in accordance with sections 260.005 to 260.125, may authorize the sale of bonds and the expenditure of the proceeds from that sale for energy efficiency and energy retrofitting projects in state buildings as recommended by the office of administration. The office of administration shall determine the scope, content and priority of each project. The office of administration shall assign a priority to each project based on a ranking of the payback period and energy cost reduction.

(L. 1993 S.B. 80, et al. § 6 subsec. 1)



Section 8.837 Minimum energy standard to be developed by rule for certain new or renovated state buildings.

Effective 28 Aug 2008

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.837. Minimum energy standard to be developed by rule for certain new or renovated state buildings. — 1. By January 1, 2009, the department shall establish, by rule, a minimum energy efficiency standard for new and substantially renovated state buildings over five thousand square feet which shall be at least as stringent as the International Energy Conservation Code 2006, or the latest version thereof.

2. All new or substantially renovated state buildings over five thousand square feet for which design of such construction or renovation is initiated on or after July 1, 2009, shall meet applicable provisions of the minimum energy efficiency standard.

(L. 1993 S.B. 80, et al. § 7, A.L. 2008 S.B. 1181, et al.)



Section 8.840 Energy efficiency rating system to be provided by rule — rating system to be applied to all buildings before acquiring or leasing.

Effective 28 Aug 1993

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.840. Energy efficiency rating system to be provided by rule — rating system to be applied to all buildings before acquiring or leasing. — 1. The department shall establish, by rule, a state building energy efficiency rating system by July 1, 1994.

2. Each building considered for acquisition or lease by the state shall be rated by the department pursuant to the energy efficiency rating system provided in subsection 1 of this section. The division or state agency that proposes to operate the building shall consider and compare the energy efficiency rating and economic efficiency of each building under consideration before contracting for acquisition or lease.

(L. 1993 S.B. 80, et al. § 8)



Section 8.843 Interagency advisory committee on energy cost reduction and savings, members, duties.

Effective 28 Aug 2014

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.843. Interagency advisory committee on energy cost reduction and savings, members, duties. — There is hereby established an interagency advisory committee on energy cost reduction and savings. The committee shall consist of the commissioner of administration, the director of the division of facilities management, design and construction, the director of the department of natural resources, the director of the environmental improvement and energy resources authority, the director of the division of energy, the director of the department of transportation, the director of the department of conservation and the commissioner of higher education. The committee shall advise the department on the development of the minimum energy efficiency standard and state building energy efficiency rating system and shall assist the office of administration in implementing sections 8.833 and 8.835.

(L. 1993 S.B. 80, et al. § 9, A.L. 1999 S.B. 268, A.L. 2014 H.B. 1299 Revision)



Section 8.845 Division to compile data on energy consumption and costs and develop baseline use of data.

Effective 28 Aug 1993

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.845. Division to compile data on energy consumption and costs and develop baseline use of data. — The division, in conjunction with the department, shall compile data on energy consumption and energy costs for all state buildings to establish by July 1, 1994, a baseline for energy consumption and expenditures in state buildings using existing data to the maximum extent possible. The office of administration shall use these data when selecting and prioritizing projects pursuant to sections 8.833 and 8.835. The office of administration shall use energy efficiency analyses provided by the department and review criteria established by the division to develop its recommendations.

(L. 1993 S.B. 80, et al. § 10)



Section 8.847 Department to make energy efficiency practices information available for construction, retrofitting and maintenance of state and public buildings.

Effective 28 Aug 1993

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.847. Department to make energy efficiency practices information available for construction, retrofitting and maintenance of state and public buildings. — The department shall make available energy efficiency practices information to be used by individuals involved in the design, construction, retrofitting and maintenance of public and state buildings. The division shall immediately adopt and implement those energy efficiency practices for the purchase and replacement of electrical and mechanical equipment where the simple energy savings payback period is five years or less.

(L. 1993 S.B. 80, et al. § 11)



Section 8.849 Federal petroleum violation escrow fund to be used to fund projects.

Effective 28 Aug 1993

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.849. Federal petroleum violation escrow fund to be used to fund projects. — The department shall authorize the use of available federal petroleum violation escrow funds for the administration of sections 8.830 to 8.851. Such funds may be used by the department, or by the office of administration if authorized by the department.

(L. 1993 S.B. 80, et al. § 12)



Section 8.851 Quality of indoor air not to be sacrificed for increased energy efficiency.

Effective 28 Aug 1993

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.851. Quality of indoor air not to be sacrificed for increased energy efficiency. — No provision of sections 8.830 to 8.851 or any rule promulgated thereunder shall sacrifice the quality of indoor air in the pursuit of increased energy efficiency.

(L. 1993 S.B. 80, et al. § 13)



Section 8.890 Access to public land for horse and mule use, no denial on certain trails and roads, exception.

Effective 28 Aug 2009

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.890. Access to public land for horse and mule use, no denial on certain trails and roads, exception. — Access to public land owned, managed, or funded by the state of Missouri for horse and mule use shall not be denied on trails and roads that are currently designated by the state as land upon which horses or mules can be ridden, except that access can be denied where conditions are not suitable because of public safety concerns, necessary maintenance, or for reasons related to the mission of the agency that owns or manages the land so long as a written statement is posted at the trailhead stating the cause and estimated duration of the closure. Nothing in this section shall cause horses or mules to be excluded from inclusion in the development of new trails on Missouri public lands.

(L. 2009 H.B. 250)



Section 8.900 Memorial for workers killed or disabled on the job — fund established, investment, fund not to lapse into general revenue.

Effective 28 Aug 2011

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.900. Memorial for workers killed or disabled on the job — fund established, investment, fund not to lapse into general revenue. — 1. A permanent memorial for workers who were killed on the job in Missouri or who suffered an on-the-job injury that resulted in a permanent disability shall be established and located on the grounds of the state capitol.

2. There is hereby established in the state treasury the "Workers Memorial Fund". Gifts, grants and devises may be deposited in the workers memorial fund. Notwithstanding the provisions of section 33.080, moneys in the fund shall not revert to general revenue. The state treasurer shall invest the moneys from the fund in the same manner as other state funds are invested. Interest accruing to the fund shall be deposited in the fund and shall not be transferred to the general revenue fund.

(L. 2000 H.B. 1428, A.L. 2011 H.B. 464)



Section 8.910 Alex M. Petrovic Reading Room designated at a building of the Missouri State Archives.

Effective 28 Aug 2005

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.910. Alex M. Petrovic Reading Room designated at a building of the Missouri State Archives. — The secretary of state shall designate a reading room in one of the buildings comprising the Missouri state archives as the "Alex M. Petrovic Reading Room" in honor and recognition of Missouri state representative Alex M. Petrovic who introduced House Bill No. 294 in the seventy-third general assembly which, upon its passage and approval, established the division of records management and archives services in the secretary of state's office and created the Missouri state archives.

(L. 2005 H.B. 219)



Section 8.912 Designates the department of agriculture building as the George Washington Carver Building.

Effective 28 Aug 2007

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.912. Designates the department of agriculture building as the George Washington Carver Building. — The state office building for the department of agriculture located at 1616 Missouri Boulevard in Jefferson City shall be designated as the "George Washington Carver Building" in honor of George Washington Carver who was a trailblazer in the field of agricultural science, technology, and philanthropy.

(L. 2007 H.B. 62)



Section 8.922 United States and state flags flown on state property, manufacture in United States required.

Effective 28 Aug 2008

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

8.922. United States and state flags flown on state property, manufacture in United States required. — Any Missouri or American flag flown on state property located in Missouri shall be manufactured in the United States of America.

(L. 2008 H.B. 1784)






Chapter 9 Public Holidays

Chapter Cross References



Section 9.010 Public holidays.

Effective 28 Aug 1986

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

9.010. Public holidays. — The first day of January, the third Monday of January, the twelfth day of February, the third Monday in February, the eighth day of May, the last Monday in May, the fourth day of July, the first Monday in September, the second Monday in October, the eleventh day of November, the fourth Thursday in November, and the twenty-fifth of December, are declared and established public holidays; and when any of such holidays falls upon Sunday, the Monday next following shall be considered the holiday. There shall be no holiday for state employees on the fourth Monday of October.

(RSMo 1939 § 15310, A.L. 1957 p. 725, A.L. 1969 p. 85, A.L. 1973 H.B. 228, A.L. 1979 S.B. 101, A.L. 1986 H.B. 1353)

Prior revisions: 1929 § 14222; 1919 § 5848; 1909 § 6701



Section 9.015 Federal holidays, no ban or restriction on, when.

Effective 11 Oct 2013, see footnote

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

*9.015. Federal holidays, no ban or restriction on, when. — No state or local governmental entity, public building, public park, public school, or public setting or place shall ban or otherwise restrict the practice, mention, celebration, or discussion of any federal holiday.

(L. 2013 H.B. 278)

*Effective 10-11-13, see § 21.250. H.B. 278 was vetoed July 1, 2013. The veto was overridden on September 11, 2013.



Section 9.020 Designation of certain holidays.

Effective 28 Aug 1986

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

9.020. Designation of certain holidays. — In each year the third Monday of January is known as "Martin Luther King Day" and the twelfth day of February is known as "Lincoln Day" and the thirteenth day of April is known as "Jefferson Day" and the second Monday in October is known as "Columbus Day".

(L. 1957 p. 725, A.L. 1971 S.B. 163, A.L. 1979 S.B. 101, A.L. 1986 H.B. 1353)



Section 9.030 Governor to proclaim Jefferson Day.

Effective 28 Aug 1957

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

9.030. Governor to proclaim Jefferson Day. — The governor shall annually issue a proclamation setting apart April thirteenth as "Jefferson Day", and recommending that it be observed by the people with appropriate exercises in the public schools and otherwise to the end that the memory of the public service and the humanitarian principles of Thomas Jefferson may be perpetuated.

(RSMo 1939 § 15314, A.L. 1957 p. 725)



Section 9.035 May 8, Truman Day.

Effective 28 Aug 1967

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

9.035. May 8, Truman Day. — The governor shall issue annually a proclamation setting apart the eighth day of May as "Truman Day" and recommending to the people of the state that the day be appropriately observed in honor of and out of respect for Harry S Truman, the thirty-third president of the United States, a distinguished public servant and the only Missourian ever to be elected to this high office.

(L. 1967 p. 93)



Section 9.040 Missouri Day, third Wednesday of October — how observed.

Effective 28 Aug 1969

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

9.040. Missouri Day, third Wednesday of October — how observed. — The third Wednesday of October of each year is known and designated as "Missouri Day" and is set apart as a day commemorative of Missouri history to be observed by the teachers and pupils of schools with the appropriate exercises. The people of the state of Missouri, and the educational, commercial, political, civic, religious and fraternal organizations of the state of Missouri are requested to devote some part of the day to the methodical consideration of the products of the mines, fields, and forests of the state and to the consideration of the achievements of the sons and daughters of Missouri in commerce, literature, statesmanship, science and art, and in other departments of activity in which the state has rendered service to mankind.

(RSMo 1939 § 15316, A.L. 1957 p. 725, A.L. 1969 S.B. 70)

Prior revisions: 1929 § 14226; 1919 § 5852



Section 9.042 April 15, Jackie Robinson Day.

Effective 28 Aug 2015

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

9.042. April 15, Jackie Robinson Day. — April fifteenth of each year shall be designated as "Jackie Robinson Day" in Missouri. The citizens of this state are encouraged to observe the day in honor of Jackie Robinson, the first African-American to play major league baseball.

(L. 2015 H.B. 859)



Section 9.043 July 1, Lucile Bluford Day.

Effective 28 Aug 2016

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

9.043. July 1, Lucile Bluford Day. — July first is hereby designated as "Lucile Bluford Day" in the state of Missouri. The citizens of this state are encouraged to appropriately observe the day in honor of Lucile Bluford, a journalist and civil rights activist who successfully sued to end segregation in the University of Missouri journalism program and whose long and distinguished career at The Kansas City Call contributed to it becoming one of the largest and most important Black newspapers in the nation.

(L. 2016 H.B. 1559)



Section 9.045 First full week of March, Multiple Sclerosis Awareness Week.

Effective 28 Aug 2015

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

9.045. First full week of March, Multiple Sclerosis Awareness Week. — The first full week of March is hereby designated as "Multiple Sclerosis Awareness Week" in the state of Missouri. The citizens of this state are encouraged to participate in appropriate activities and events to increase awareness of multiple sclerosis.

(L. 2015 H.B. 861)



Section 9.050 May 1, Law Day.

Effective 28 Aug 1961

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

9.050. May 1, Law Day. — In order to rededicate Missourians to the principles of the democratic form of government; to emphasize that ours is a government of law and not of men; and to further our philosophy that, "The Welfare of the People shall be the Supreme Law", May first of each year shall be designated as "Law Day U.S.A." It is not the purpose of this section to declare another legal holiday, but a day to solemnly declare allegiance to the principles of democracy, and respect for law.

(L. 1961 p. 565 §§ 1, 2)



Section 9.060 June 14, Flag Day.

Effective 28 Aug 1986

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

9.060. June 14, Flag Day. — The governor shall annually issue a proclamation setting apart June fourteenth as "Flag Day" and recommending to the people of the state that the day be appropriately observed in honor of and out of respect to the flag of the United States of America.

(L. 1986 H.B. 1368 § 1)



Section 9.070 April 9, Prisoners of War Remembrance Day.

Effective 28 Aug 1987

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

9.070. April 9, Prisoners of War Remembrance Day. — April ninth of every year shall be known and designated as "Prisoners of War Remembrance Day". It shall be a day on which to commemorate the sacrifices of those persons who suffered captivity in foreign lands while in the service of their country. The teachers and students of the schools of this state shall observe the day with appropriate exercises. All citizens of this state are requested to devote some portion of prisoners of war remembrance day to solemn contemplation on the plight of the men and women of this country who have been held prisoners of war.

(L. 1987 H.B. 864 § 1)



Section 9.072 POW/MIA Recognition Day observed, when.

Effective 28 Aug 1999

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

9.072. POW/MIA Recognition Day observed, when. — The third Friday of September of each year shall be known and is designated as "POW/MIA Recognition Day", and is set apart as a day acknowledging with special gratitude and profound respect those who paid for our freedom with their own freedom, and as a day for remembering with deep sorrow those whose fate has never been resolved. The people of the state of Missouri, and the educational, commercial, political, civic, religious and fraternal organizations of the state of Missouri are requested to devote some part of the day to solemn contemplation on the plight of those Americans who were held, and those who may still be held, as prisoners of war throughout our history and who endured the indignities and brutality of captivity without surrendering their devotion to duty, honor and country, and to remembering with compassion and concern the families who persevere in their quest to know the fate of their missing loved ones. The state of Missouri reaffirms its commitment to continue efforts to obtain the fullest possible accounting for every American, especially every Missourian, missing in service to our country, and pledge to their families to search unceasingly for information about those who have died and those whose remains have not been recovered.

(L. 1999 H.B. 528 § 9.130)



Section 9.074 Silver Star Families of America Day designated on May 1st.

Effective 28 Aug 2009

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

9.074. Silver Star Families of America Day designated on May 1st. — May first of every year shall be known and designated as "Silver Star Families of America Day". It shall be a day on which to honor the wounded soldiers of this state and the efforts of the Silver Star Families of America to honor the wounded members of the United States Armed Forces. The Silver Star Families of America has worked tirelessly since its inception to distribute silver star banners, flags, and care packages to wounded service members and their families to ensure that the people of this state and nation remember the blood sacrifice made by those service members.

(L. 2009 H.B. 427 merged with H.B. 678)



Section 9.080 Korean War Veterans Day, how observed.

Effective 28 Aug 1989

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

9.080. Korean War Veterans Day, how observed. — In recognition of the courage and unwavering patriotism of those valiant men and women of the Armed Forces of the United States who served during the Korean War, July twenty-seventh of each year is hereby designated as "Korean War Veterans Day". The governor is authorized and requested to issue a proclamation each year calling upon the people of the state of Missouri to honor the men and women of the Armed Forces of the United States who fought for their country during the Korean War, and to observe that day with appropriate honors, ceremonies and prayers.

(L. 1989 H.B. 911 § 1)



Section 9.085 Vietnam Veterans Day designated, when.

Effective 28 Aug 2012

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

9.085. Vietnam Veterans Day designated, when. — In recognition of the courage and unwavering patriotism of those valiant men and women of the Armed Forces of the United States who served during the Vietnam Conflict, March thirtieth of each year shall be known and designated as "Vietnam Veterans Day" in Missouri. The citizens of the state of Missouri are encouraged to observe the day with appropriate events, activities, and remembrances in honor of the veterans who bravely fought, served, and sacrificed during the Vietnam Conflict and returned home to no parades, ceremonies, or public celebrations to welcome them in gratitude for their courageous service given and sacrifices made on behalf of our nation.

(L. 2012 H.B. 1128)



Section 9.086 Veterans of Operation Iraq/Enduring Freedom Day designated, when.

Effective 28 Aug 2012

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

9.086. Veterans of Operation Iraq/Enduring Freedom Day designated, when. — In recognition of the courage and unwavering patriotism of those valiant men and women of the Armed Forces of the United States who served in Operation Iraqi Freedom, Operation Enduring Freedom, Operation Desert Storm, and all future military operations within the Iraq and Afghanistan regions, March twenty-sixth of each year shall be known and designated as "Veterans of Operation Iraq/Enduring Freedom Day" in Missouri. The citizens of the state of Missouri are encouraged to observe the day with appropriate events, activities, and remembrances in honor of the veterans who bravely fought, served, and sacrificed during the military operations in Iraq and Afghanistan and in gratitude for their courageous service given and sacrifices made on behalf of our nation.

(L. 2012 H.B. 1128)



Section 9.100 Arbor Day to be first Friday in April, how observed.

Effective 28 Aug 1990

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

9.100. Arbor Day to be first Friday in April, how observed. — The first Friday in April of each year is hereby set apart as Arbor Day for this state, and all communities, state agencies, schools, youth groups and commercial interests are requested to observe the same by encouraging the planting of trees, shrubs, and flowers. Each planting shall benefit the air, water, soil, wildlife and human habitation, and the day should be marked by ceremonies or dedications to remind Missouri citizens of the importance of trees in cities and forests in the state.

(L. 1990 H.B. 1599 § 1)

(Source: RSMo 1959 § 163.040; L. 1963 p. 200 § 11-7)



Section 9.105 Bird appreciation day observed, when.

Effective 28 Aug 2001

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

9.105. Bird appreciation day observed, when. — The twenty-first of March shall be designated as "Bird Appreciation Day" to be observed by elementary and secondary schools, cities, state agencies and civic organizations with activities designed to enhance the knowledge and appreciation of Missouri birds.

(L. 2001 S.B. 58)



Section 9.110 Pearl Harbor Remembrance Day designated.

Effective 28 Aug 1996

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

9.110. Pearl Harbor Remembrance Day designated. — 1. December seventh of every year shall be known and designated as "Pearl Harbor Remembrance Day". It shall be a day on which to commemorate the sacrifice of more than two thousand citizens of the United States who were killed and more than one thousand citizens who were wounded when the Imperial Japanese Navy and Air Force attacked units of the Armed Forces of the United States stationed at Pearl Harbor, Hawaii. The teachers and students of this state shall observe this day with appropriate exercises. All citizens of this state are requested to devote some portion of Pearl Harbor Remembrance Day to solemn contemplation of the selfless sacrifice made by those who gave their lives for their country in the attack on Pearl Harbor on December 7, 1941.

2. All agencies of this state and all political subdivisions of this state shall fly the flag of the United States at half-staff each December seventh in honor of the individuals who died as a result of their service at Pearl Harbor.

(L. 1996 H.B. 1076)



Section 9.115 Patriots Day, April 19 — how observed.

Effective 28 Aug 2002

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

9.115. Patriots Day, April 19 — how observed. — April nineteenth of every year shall be known and designated as "Patriots Day". It shall be a day on which to commemorate the day of the "shot heard 'round the world" and the beginning of the American Revolution. The teachers and students of the schools of this state shall observe the day with appropriate exercises. All citizens of this state are requested to devote some portion of patriots day to solemn contemplation on the selfless sacrifice made by those who fought and gave their lives for our nation's independence.

(L. 2002 H.B. 1519)



Section 9.120 Week of May 15, Peace Officers Memorial Week.

Effective 28 Aug 2015

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

9.120. Week of May 15, Peace Officers Memorial Week. — May fifteenth of every year shall be known and designated as "Missouri's Peace Officers Memorial Day", and the week in which that date falls shall be known and designated as "Missouri's Peace Officers Memorial Week". It shall be a day and week on which to commemorate the sacrifices of the federal, state, county and municipal peace officers who have been killed or disabled in the performance of their duties. The United States flag and the Missouri state flag shall be flown at half-staff on all government buildings on Missouri's peace officers memorial day.

(L. 1996 H.B. 1168 § 1, A.L. 2015 H.B. 404)



Section 9.130 Emergency Services Day observed, September 11.

Effective 28 Aug 2002

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

9.130. Emergency Services Day observed, September 11. — The eleventh day of September of each year shall be known as "Emergency Services Day" and shall be set apart as a day of acknowledging, with special gratitude and profound respect, all public safety personnel, including police, firefighters, ambulance personnel, emergency dispatchers, and corrections officers. The people of this state and all of its political subdivisions are hereby requested to:

(1) Devote some part of such day to recognizing their respective public safety personnel;

(2) Make an effort to urge the citizens of their communities to cooperate with police agencies in the reporting of crimes; and

(3) Cooperate with fire agencies by checking their smoke detectors to assure that such detectors are functional.

(L. 1999 H.B. 893 § 1, A.L. 2002 S.B. 726)



Section 9.132 Emergency Personnel Appreciation Day, September 11 — how observed.

Effective 28 Aug 2002

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

9.132. Emergency Personnel Appreciation Day, September 11 — how observed. — September eleventh of every year shall be known and designated as "Emergency Personnel Appreciation Day". It shall be set apart as a day of acknowledging, with special gratitude and profound respect, all emergency personnel, including police, firefighters, ambulance personnel, and emergency dispatchers. All citizens of this state are requested to devote some portion of emergency personnel appreciation day to recognition and solemn contemplation of the sacrifices undertaken by emergency personnel in performance of their duties.

(L. 2002 H.B. 1668)



Section 9.134 United States flag and state flag to be flown at half-staff on September 11.

Effective 28 Aug 2006

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

9.134. United States flag and state flag to be flown at half-staff on September 11. — The United States flag and the Missouri state flag shall be flown at half-staff on all government buildings on each September eleventh in honor of the individuals who died as a result of the terrorist attacks against the United States on September 11, 2001.

(L. 2006 H.B. 983)



Section 9.135 United States flag and state flag to be flown at half-staff when a Missouri resident in the military dies in the line of duty.

Effective 28 Aug 2008

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

9.135. United States flag and state flag to be flown at half-staff when a Missouri resident in the military dies in the line of duty. — The United States flag and the Missouri state flag shall be flown at half-staff on all government buildings for one full day whenever a Missouri resident, who was a resident at the time of enlistment in military service or at time of death, is killed in the line of duty during service in the military forces of this state or the United States. The Missouri veterans commission shall make ongoing reasonable efforts to determine if any residents have been killed in the line of duty, and shall notify the governor of any such death. The governor, who shall determine the day on which the resident shall be honored, shall then notify the office of administration.

(L. 2008 S.B. 806)



Section 9.136 POW/MIA flag, display of encouraged on certain dates.

Effective 28 Aug 2006

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

9.136. POW/MIA flag, display of encouraged on certain dates. — All government buildings, businesses, and citizens of the state of Missouri are encouraged to display the POW/MIA flag, which is designed to commemorate the service and sacrifice of the members of the Armed Forces of the United States who were prisoners of war or missing in action, on Memorial Day, the Fourth of July, September eleventh, and Veterans Day.

(L. 2006 H.B. 984)



Section 9.137 Missouri school read-in day designated for second Friday in March.

Effective 28 Aug 2011

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

9.137. Missouri school read-in day designated for second Friday in March. — The second Friday in March shall be set apart and designated as "Missouri School Read-In Day". It is recommended to the people of the state that the day be appropriately observed through activities that will bring about an increased awareness of the importance and benefits of reading and encourage greater emphasis on reading, both in the school and in the home. Missouri school read-in day recognizes that reading proficiency is a major factor in determining a child's success in school, regardless of the socioeconomic status, race, ethnic background, or educational level of the child and the child's family.

(L. 2011 H.B. 795)



Section 9.138 Math, engineering, technology and science week designated — governor to proclaim.

Effective 28 Aug 2009

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

9.138. Math, engineering, technology and science week designated — governor to proclaim. — The governor shall annually issue a proclamation setting apart the first week of March as "Math, Engineering, Technology and Science (METS) Week", and recommending to the people of the state that the week be appropriately observed through activities that will result in an increased awareness of the importance of advancing community interest in math, engineering, technology, and science programs, and promote METS careers statewide in order to advance Missouri's workforce. The proclamation shall also recommend that the week be observed with appropriate activities in public schools. Public and private involvement in METS week demonstrates that fostering and encouraging interest in the sciences is a major factor in determining growth and success in school and will help students develop a focus on technology-based careers after graduation.

(L. 2009 H.B. 506)



Section 9.139 Parent and Family Involvement in Education Week to be designated, second week of September.

Effective 28 Aug 2008

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

9.139. Parent and Family Involvement in Education Week to be designated, second week of September. — The governor shall annually issue a proclamation setting apart the second week of September as "Parent and Family Involvement in Education Week", and recommending to the people of the state that the week be appropriately observed through activities that will bring about an increased awareness of the importance and benefits of parent and family involvement in education and encourage greater involvement of parents and families in their children's education, both in the school and in the home. The parent and family involvement in education week recognizes that parent and family involvement in a child's education is a major factor in determining success in school, regardless of the socio-economic status, race, or ethnic background of the family, or the education level of the parents.

(L. 2008 H.B. 2213)



Section 9.140 Missouri Lifelong Learning Month observed.

Effective 28 Aug 2001

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

9.140. Missouri Lifelong Learning Month observed. — The governor shall annually issue a proclamation making the month of February "Missouri Lifelong Learning Month", and recommending that it be observed by the people with appropriate activities in the public schools and otherwise to promote public awareness of the importance of ongoing education throughout each person's lifetime.

(L. 2001 H.B. 218 merged with S.B. 201)



Section 9.141 Bill of Rights Day established.

Effective 28 Aug 2002

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

9.141. Bill of Rights Day established. — December fifteenth is hereby established as the "Bill of Rights Day" in Missouri to provide an opportunity for the people of Missouri to reflect upon the meaning, importance and uniqueness of this document. The people of the state, offices of government, and all civic organizations in the state are requested to devote a part of the day to the bill of rights. The bill of rights should be read in public schools and the day should be remembered with appropriate exercises. The bill of rights should be read in all courtrooms that meet or convene and the bill of rights shall be read in both chambers of the general assembly on the first legislative day after bill of rights day.

(L. 2002 S.B. 831)



Section 9.144 Third week of February, Engineer Awareness Week.

Effective 28 Aug 2015

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

9.144. Third week of February, Engineer Awareness Week. — The third week of February is hereby designated as "Engineer Awareness Week" in the state of Missouri. The citizens of this state are encouraged to observe the week with appropriate activities and events to promote the engineering discipline to students, expand public recognition of the engineering profession, and celebrate engineering accomplishments.

(L. 2015 H.B. 361)



Section 9.145 Missouri safe boating week designated for the first full week of May before Memorial Day.

Effective 28 Aug 2015

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

9.145. Missouri safe boating week designated for the first full week of May before Memorial Day. — The first full week of May before Memorial Day is hereby designated as "Missouri Safe Boating Week". The citizens of this state are encouraged to observe the week with appropriate activities and events.

(L. 2015 H.B. 402)



Section 9.149 PKS day designated for December 4.

Effective 28 Aug 2013

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

9.149. PKS day designated for December 4. — December fourth shall be designated as "PKS Day" in Missouri. Pallister-Killian Mosaic Syndrome, commonly known as Pallister-Killian Syndrome or PKS, is a disorder usually caused by the presence of an abnormal extra chromosome and is characterized by vision and hearing impairments, seizure disorders, and early childhood intellectual disability, distinctive facial features, sparse hair, areas of unusual skin coloring, weak muscle tone, and other birth defects. It is recommended to the people of the state that this day be appropriately observed by participating in awareness and educational activities on the symptoms and impact of Pallister-Killian Syndrome and to support programs of research, education, and community service.

(L. 2013 S.B. 33 merged with S.B. 72)



Section 9.151 May 7, ROHHAD Awareness Day.

Effective 28 Aug 2015

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

9.151. May 7, ROHHAD Awareness Day. — May seventh of every year shall be designated as "ROHHAD Awareness Day" in Missouri. Rapid-onset obesity with hypothalamic dysfunction, hypoventilation and autonomic dysregulation (ROHHAD) presenting in childhood is a rare syndrome characterized by rapid-onset obesity in the first ten years of life, impairment of the autonomic nervous system, and later onset of reduced lung function. The cause of ROHHAD is unknown and currently there is no cure. Early diagnosis and proper management may help to avoid catastrophic consequences. It is recommended to the people of the state that this day be appropriately observed by participating in awareness and educational activities on the symptoms and impact of ROHHAD and to support programs which advance treatment, assist in the discovery of a cure, enhance the quality of life of children with ROHHAD, and ease the financial burden of families of children suffering from ROHHAD.

(L. 2015 H.B. 1116)



Section 9.154 Show-Me Compassionate Medical Education Day designated.

Effective 07 Jul 2017, see footnote

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

9.154. Show-Me Compassionate Medical Education Day designated. — 1. August 28, 2017, and thereafter the date designated by the show-me compassionate medical education research project committee established in section 191.596, shall be designated as “Show-Me Compassionate Medical Education Day” in Missouri. The citizens of the state of Missouri are encouraged to participate in appropriate activities and events to increase awareness regarding medical education, medical student well-being, and measures that have been shown to be effective, are currently being evaluated for effectiveness, and are being proposed for effectiveness in positively impacting medical student well-being and education.

2. The director of the department of mental health shall notify the revisor of statutes of the date selected by the show-me compassionate medical education research project committee for the show-me compassionate medical education day.

(L. 2017 S.B. 52)

Effective 7-07-17

CROSS REFERENCE:

Show-Me Compassionate Medical Education Act, 191.594, 191.596



Section 9.155 Pancreatic cancer awareness month designated for the month of November.

Effective 28 Aug 2013

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

9.155. Pancreatic cancer awareness month designated for the month of November. — The month of November shall be designated as "Pancreatic Cancer Awareness Month" in Missouri. The citizens of the state of Missouri are encouraged to participate in appropriate activities and events to increase awareness of pancreatic cancer, which is incurable and has a low rate of survival due to the advanced stage of the disease when symptoms typically present themselves.

(L. 2013 H.B. 68)



Section 9.156 Dress in Blue for Colon Cancer Awareness Day designated for the first Friday in March.

Effective 28 Aug 2011

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

9.156. Dress in Blue for Colon Cancer Awareness Day designated for the first Friday in March. — The first Friday in March of each year shall be known and designated as "Dress in Blue for Colon Cancer Awareness Day". It is recommended to the people of the state that the day be appropriately observed by wearing blue and through activities which will increase awareness of colon cancer.

(L. 2011 H.B. 182)



Section 9.157 July 3, Organ Donor Recognition Day.

Effective 28 Aug 2015

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

9.157. July 3, Organ Donor Recognition Day. — July third of each year shall be known and designated as "Organ Donor Recognition Day". It is recommended to the people of the state that the day be appropriately observed through activities which will increase awareness of organ donation.

(L. 2015 H.B. 88)



Section 9.160 Alzheimer's Awareness Day proclaimed, second Tuesday in March.

Effective 28 Aug 2001

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

9.160. Alzheimer's Awareness Day proclaimed, second Tuesday in March. — The governor shall annually issue a proclamation setting apart the second Tuesday of March as "Alzheimer's Awareness Day", and recommending to the people of the state that the day be appropriately observed through activities which will increase awareness of Alzheimer's disease and related dementias.

(L. 2001 H.B. 603)



Section 9.161 Emancipation Day established.

Effective 28 Aug 2003

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

9.161. Emancipation Day established. — 1. June nineteenth, known as Juneteenth, of each year shall be known and is designated as "Emancipation Day" to provide an opportunity for the people of Missouri to reflect upon the United States of America's passion for freedom as exemplified in the Constitution of the United States, the Bill of Rights, and the Emancipation Proclamation, and to reflect upon the significance and particularity of the Emancipation Proclamation and its role in ending slavery in the United States. To celebrate that Juneteenth commemorates the spirit and quest of African-American freedom emphasizing education, art, and intellectual achievement, through reflection, rejoicing, and manifestation of a more substantive economic and just citizenry, the people of the state, offices of government, and all educational, commercial, political, civic, religious, and fraternal organizations in the state are requested to devote some part of the day to remember the proclamation that began the full realization for all people in the United States of the self-evident truth, as stated in the Declaration of Independence of the United States, that all men are created equal, by:

(1) Celebrating the abolishment of slavery, accomplished by ratification of the thirteenth amendment to the Constitution of the United States, as the former slaves celebrated on June 19, 1865, upon learning the message of freedom from Major General Gordon Granger of the Union Army in Galveston, Texas, which celebration, known as "Juneteenth", is the oldest known celebration of the ending of slavery; and

(2) Reaffirming their commitment to achieving equal justice and opportunity for all citizens.

2. There is hereby established the "Missouri Juneteenth Heritage and Jazz Festival and Memorial". Any funds appropriated by the general assembly for this event shall be used to establish a statewide festival and monument to commemorate the struggles and hardships endured by those who had been enslaved.

(L. 2003 H.B. 640)



Section 9.162 December 4, Alpha Phi Alpha Day.

Effective 28 Aug 2015

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

9.162. December 4, Alpha Phi Alpha Day. — 1. December fourth is hereby designated as "Alpha Phi Alpha Day" in the state of Missouri. The citizens of this state are encouraged to observe the day with appropriate activities and events to commemorate the founding of the first black intercollegiate Greek-letter fraternity established for African-Americans.

2. Alpha Phi Alpha Fraternity, Inc., was founded on Tuesday, December 4, 1906, at Cornell University in Ithaca, New York. Given racial attitudes in 1906, the accomplishments of the original founding members, Dr. Henry Arthur Callis, Charles Henry Chapman, Eugene Kinckle Jones, George Biddle Kelley, Nathaniel Allison Murray, Robert Harold Ogle, and Vertner Woodson Tandy, known as the "Seven Jewels" were monumental. These men were determined to bind themselves together to ensure that each would survive the racially hostile environment. In coming together with the simple act of founding the Alpha Phi Alpha fraternity, these men set outstanding examples of scholarship, leadership, and tenacity.

3. Today, Alpha Phi Alpha and its more than two hundred ninety thousand members and more than seven hundred thirty chapters over five continents continues its commitment to members of the fraternity and the African-American community by dedicating itself to fostering the spirit of brotherhood, training a new generation of leaders, building the technological capacity of members, bringing consistency to the implementation of the fraternity's national programs, and ensuring that chapters have the necessary preparation to implement fraternal incentives and day-to-day operations. The fraternity aims are manly deeds, scholarship, and love for all mankind, and its motto is "First of All, Servants of All, We Shall Transcend All.".

4. Famous Alpha Phi Alpha members include W.E.B. DuBois, civil rights activist and founder of the NAACP; Duke Ellington, jazz musician; Fredrick Douglas, author, abolitionist, and civil rights activist; Thurgood Marshall, former United States Supreme Court Justice and manager of the landmark United States Supreme Court case Brown v. Board of Education which declared segregation unconstitutional; Jesse Owens, Olympic gold medalist; Emanuel Cleaver II, United States Representative from Missouri; and Dr. Martin Luther King, Jr., civil rights activist and the fraternity's most recognized member.

5. The Beta Lambda Chapter, chartered in Kansas City, Missouri, in 1919, is Alpha Phi Alpha fraternity's second-oldest alumni chapter and the first established west of the Mississippi River.

(L. 2015 H.B. 567)



Section 9.163 Rosa Parks Day to be proclaimed annually on February 4.

Effective 28 Aug 2006

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

9.163. Rosa Parks Day to be proclaimed annually on February 4. — The governor shall issue annually a proclamation setting apart the fourth day of February as "Rosa Parks Day" and recommending to the people of the state that the day be appropriately observed in honor of and out of respect for Rosa Parks, an African-American woman who refused to give up her bus seat to a white man, an act of defiance that opened a decisive chapter in the civil rights movement in the United States.

(L. 2006 H.B. 1256)



Section 9.164 Walk & bike to school month and day designated.

Effective 28 Aug 2011

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

9.164. Walk & bike to school month and day designated. — The month of October shall be set apart as "Walk & Bike to School Month" and the first Wednesday of October shall be set apart as "Walk & Bike to School Day" in Missouri to improve the safety of students walking and bicycling to school, encourage more children to safely walk and bicycle to school, and promote the benefits of walking and cycling to school, including physical activity and better student health and physical fitness, improved academics, reduced congestion and pollution, and more livable communities.

(L. 2011 S.B. 180)



Section 9.165 Missouri bicycle month and day designation

Effective 28 Aug 2011

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

9.165. Missouri bicycle month and day designation — The month of May shall be set apart as "Missouri Bicycle Month", the third Friday of May shall be set apart as "Bike to Work Day", and the week of bike to work day shall be set apart as "Bike to Work Week" in Missouri to promote bicycling as a viable and environmentally sound form of transportation and a source of healthful recreation, promote bicycle safety and encourage all users to safely share the road, promote Missouri as a great destination for bicycle tourism, and promote the benefits of bicycling for health, physical fitness, family togetherness, economic development, and creating a vibrant, healthy, and livable state.

(L. 2011 S.B. 180)



Section 9.167 Girl Scout Day to be proclaimed on March 12.

Effective 28 Aug 2010

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

9.167. Girl Scout Day to be proclaimed on March 12. — The governor shall annually issue a proclamation setting apart the twelfth day of March as "Girl Scout Day", and recommending to the people of the state that the day be appropriately observed in recognition of the Girl Scout program which seeks to promote the social welfare of young women, build self-esteem, and teach values such as honesty, fairness, courage, compassion, character, sisterhood, confidence, and citizenship through activities including camping, community service, learning first aid, and earning badges by acquiring practical skills.

(L. 2010 S.B. 649)



Section 9.172 Teen dating violence awareness month, February designated as.

Effective 28 Aug 2016

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

9.172. Teen dating violence awareness month, February designated as. — The month of February is hereby designated as “Teen Dating Violence Awareness Month” in the state of Missouri. One in three teens in the United States will experience physical, sexual, or emotional abuse by someone with whom they are in a relationship before they become adults. The citizens of this state are encouraged to observe the month with appropriate activities and events to raise awareness of abuse in teen relationships.

(L. 2016 S.B. 921)



Section 9.173 Child abuse prevention month designated for the month of April.

Effective 28 Aug 2011

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

9.173. Child abuse prevention month designated for the month of April. — The month of April is hereby designated as "Child Abuse Prevention Month" in the state of Missouri. The citizens of this state are encouraged to observe the month with appropriate activities and events to increase awareness of the prevalence and warning signs of child abuse and the prevention methods and measures available to reduce the incidence of child abuse in this state.

(L. 2011 H.B. 749)



Section 9.174 Motorcycle awareness month designated for the month of May.

Effective 28 Aug 2013

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

9.174. Motorcycle awareness month designated for the month of May. — The month of May is hereby designated as "Motorcycle Awareness Month" in the state of Missouri. The citizens of this state are encouraged to observe the month with appropriate activities and events.

(L. 2013 S.B. 72)



Section 9.179 Medical radiation safety awareness day designated for March 27.

Effective 28 Aug 2014

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

9.179. Medical radiation safety awareness day designated for March 27. — March twenty-seventh of each year shall be designated as "Medical Radiation Safety Awareness Day" in Missouri. The citizens of this state and our health care professionals' community are encouraged to observe the day with activities designed to educate and enhance the awareness of not only the benefits of radiographic medical procedures, but the potential dangers of overexposure to radiation during diagnostic imaging and radiation therapy as well in order to reduce the frequency of adverse events and allow our citizens to make informed decisions about their medical care.

(L. 2014 S.B. 527)



Section 9.183 Epilepsy awareness month designated for the month of November.

Effective 28 Aug 2015

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

9.183. Epilepsy awareness month designated for the month of November. — The month of November shall be designated as "Epilepsy Awareness Month" in Missouri. The citizens of the state of Missouri are encouraged to participate in appropriate activities and events to increase awareness of epilepsy and its related symptoms.

(L. 2015 H.B. 400)



Section 9.185 Second Monday of April, Missouri Lineworker Appreciation Day.

Effective 28 Aug 2015

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

9.185. Second Monday of April, Missouri Lineworker Appreciation Day. — The second Monday in April of each year shall be set apart and designated as "Missouri Lineworker Appreciation Day". It is recommended to the people of the state that the day be appropriately observed through activities that will bring about an increased awareness of the profession and contributions of lineworkers.

(L. 2015 H.B. 1119)



Section 9.190 Respiratory syncytial virus (RSV) awareness week designated for the last week of October.

Effective 28 Aug 2013

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

9.190. Respiratory syncytial virus (RSV) awareness week designated for the last week of October. — The last full week in October is hereby designated as "Respiratory Syncytial Virus (RSV) Awareness Week" in the state of Missouri. The citizens of this state are encouraged to observe the week with appropriate activities and events.

(L. 2013 H.B. 68)



Section 9.220 October 16, Walt Disney — 'A Day to Dream' Day.

Effective 28 Aug 2015

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

9.220. October 16, Walt Disney — 'A Day to Dream' Day. — October sixteenth of each year shall be known and designated as "Walt Disney - 'A Day to Dream' Day". The citizens of this state are encouraged to participate in appropriate activities and events to commemorate the life and accomplishments of Walt Disney.

(L. 2015 H.B. 874)



Section 9.230 Twenty-second week of year, 22q Awareness Week.

Effective 28 Aug 2015

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

9.230. Twenty-second week of year, 22q Awareness Week. — The twenty-second week of each year is hereby designated as "22q Awareness Week" in the state of Missouri. The citizens of this state are encouraged to observe the week with appropriate activities and events to increase awareness of individuals with a chromosome 22q11.2 deletion.

(L. 2015 H.B. 778)






Chapter 10 State Emblems

Section 10.010 Official state bird.

Effective 28 Aug 1957

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

10.010. Official state bird. — The native "bluebird" (Sialia Sialis) is selected for and shall be known as the official bird of the state of Missouri.

(RSMo 1939 § 15439, RSMo 1949 § 10.070, A.L. 1957 p. 726)

Prior revision: 1929 § 14314



Section 10.012 Bobwhite quail, official state game bird.

Effective 28 Aug 2007

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

10.012. Bobwhite quail, official state game bird. — The "bobwhite quail" (Colinus virginianus) is selected for and shall be known as the official game bird of the state of Missouri.

(L. 2007 H.B. 576)



Section 10.020 Flag, official — design of — original design — where kept.

Effective 28 Aug 1957

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

10.020. Flag, official — design of — original design — where kept. — The official flag of the state of Missouri is rectangular in shape and its vertical width is to the horizontal length as seven is to twelve. It has one red, one white and one blue horizontal stripe of equal width; the red is at the top and the blue at the bottom. In the center of the flag there is a band of blue in the form of a circle enclosing the coat of arms in the colors as established by law on a white ground. The width of the blue band is one-fourteenth of the vertical width of the flag and the diameter of the circle is one-third of the horizontal length of the flag. In the blue band there are set at equal distances from each other twenty-four five-pointed stars. The original copy of the design shall be kept in the office of the secretary of state. The flag shall conform to the design set out on page xxii.

(RSMo 1939 § 15438, RSMo 1949 § 10.080, A.L. 1957 p. 726)

Prior revisions: 1929 § 14313; 1919 § 11609

CROSS REFERENCE:

Flag desecration, penalty, 578.095



Section 10.030 State floral emblem.

Effective 28 Aug 1957

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

10.030. State floral emblem. — The hawthorn, the blossom of the tree commonly called the "red haw" or "wild haw" and scientifically designated as crataegus, is declared to be the floral emblem of Missouri, and the state department of agriculture shall recognize it as such and encourage its cultivation on account of the beauty of its flower, fruit and foliage.

(RSMo 1939 § 15440, RSMo 1949 § 10.090, A.L. 1957 p. 726)

Prior revision: 1929 § 14315



Section 10.040 State arboreal emblem.

Effective 28 Aug 1957

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

10.040. State arboreal emblem. — The flowering dogwood scientifically designated as Cornus Florida L. is declared to be the arboreal emblem of Missouri and the state department of agriculture shall recognize it as the official state tree and encourage its cultivation on account of the beauty of its flower and foliage.

(L. 1955 p. 769 § 1, A.L. 1957 p. 726)



Section 10.045 State lithologic emblem.

Effective 28 Aug 1967

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

10.045. State lithologic emblem. — The rock "mozarkite" is the official rock and lithologic emblem of Missouri.

(L. 1967 p. 93 § 1)



Section 10.047 State mineral.

Effective 28 Aug 1967

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

10.047. State mineral. — The mineral "galena" is the official mineral of Missouri.

(L. 1967 p. 93 § 1)



Section 10.050 State song.

Effective 28 Aug 1957

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

10.050. State song. — The song "Missouri Waltz", arranged by Frederick Knight Logan from a melody by John Valentine Eppel, with lyrics by J. R. Shannon, is the official state song of Missouri.

(L. 1949 p. 275 § 1, RSMo 1949 § 10.100, A.L. 1957 p. 726)



Section 10.060 Seal of state — device.

Effective 28 Aug 1957

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

10.060. Seal of state — device. — The device for an armorial achievement for the state of Missouri is as follows: Arms, parted per pale, on the dexter side; gules, the white or grizzly bear of Missouri, passant guardant, proper on a chief engrailed; azure, a crescent argent; on the sinister side, argent, the arms of the United States, the whole within a band inscribed with the words "UNITED WE STAND, DIVIDED WE FALL". For the crest, over a helmet full-faced, grated with six bars; or, a cloud proper, from which ascends a star argent, and above it a constellation of twenty-three smaller stars, argent, on an azure field, surrounded by a cloud proper. Supporters on each side, a white or grizzly bear of Missouri, rampant, guardant proper, standing on a scroll, inscribed with the motto, "Salus populi suprema lex esto", and under the scroll the numerical letters MDCCCXX. And the great seal of the state shall be so engraved as to present by its impression the device of the armorial achievement aforesaid, surrounded by a scroll inscribed with the words, "THE GREAT SEAL OF THE STATE OF MISSOURI", in roman capitals, which seal shall be in a circular form and not more than two and a half inches in diameter.

(RSMo 1939 § 15437, RSMo 1949 § 10.110, A.L. 1957 p. 726)

Prior revisions: 1929 § 14312; 1919 § 11608; 1909 § 11180



Section 10.070 State insect.

Effective 28 Aug 1985

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

10.070. State insect. — The native "honey bee", scientifically designated as apis mellifera, is selected for and shall be known as the official insect of the state of Missouri.

(L. 1985 H.B. 281 § 1)



Section 10.080 State musical instrument.

Effective 28 Aug 1987

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

10.080. State musical instrument. — The fiddle is selected for and shall be known as the official musical instrument of the state of Missouri.

(L. 1987 H.B. 630 § 1)



Section 10.090 State fossil.

Effective 28 Aug 1989

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

10.090. State fossil. — The fossilized remains of Crinoidea, scientifically designated as Delocrinus Missouriensis, is declared to be the official state fossil of Missouri.

(L. 1989 H.B. 515 § 1)



Section 10.095 State dinosaur.

Effective 28 Aug 2004

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

10.095. State dinosaur. — The Hypsibema missouriensis dinosaur is hereby selected for, and shall be known as, the official dinosaur of the state of Missouri.

(L. 2004 H.B. 1209)



Section 10.100 State tree nut — black walnut.

Effective 28 Aug 1990

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

10.100. State tree nut — black walnut. — The nut produced by the black walnut tree (Juglans nigra) known as the "Eastern Black Walnut", is selected for and shall be known as the official tree nut of the state of Missouri.

(L. 1990 S.B. 749)



Section 10.110 Official animal.

Effective 28 Aug 1995

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

10.110. Official animal. — The Missouri Mule, known for its strength, hardiness, intelligence and even temper, is selected for and shall be known as the official animal of the state of Missouri.

(L. 1995 H.B. 84 & 98)



Section 10.112 Old Drum designated as the historical dog of Missouri.

Effective 28 Aug 2017

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

10.112. Old Drum designated as the historical dog of Missouri. — The dog known as “Old Drum”, whose death became the subject of an 1870 Missouri Supreme Court case and the delivery of a famous speech as the closing argument to the case known as the “Eulogy to Old Drum”, is designated as the historical dog of the state of Missouri.

(L. 2017 S.B. 376)



Section 10.113 Jim the Wonder Dog designated as Missouri's wonder dog.

Effective 28 Aug 2017

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

10.113. Jim the Wonder Dog designated as Missouri's wonder dog. — The dog known as “Jim the Wonder Dog” is designated as Missouri’s wonder dog.

(L. 2017 S.B. 376)



Section 10.115 Official state exercise — jumping jacks.

Effective 28 Aug 2014

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

10.115. Official state exercise — jumping jacks. — The exercise commonly known and referred to as "jumping jacks", which was invented by Missouri-born General John J. Pershing as a drill exercise for cadets when he was a tactical officer at West Point in the late 1800s, is selected for and shall be known as the official exercise of the state of Missouri.

(L. 2014 H.B. 1603)



Section 10.120 State folk dance.

Effective 28 Aug 1995

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

10.120. State folk dance. — 1. As used in this section, the term "square dance" means an American folk dance which is called, cued or prompted to the dancers and includes square, rounds, clogging, contra, line and heritage dances.

2. The dance commonly known and referred to as the "Square Dance" is selected for and shall be known as the "American Folk Dance of the State of Missouri".

(L. 1995 H.B. 84 & 98)



Section 10.125 Crayfish, official state invertebrate.

Effective 28 Aug 2007

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

10.125. Crayfish, official state invertebrate. — The crayfish, also called crawfish and crawdad, is selected for, and shall be known as, the official invertebrate of the state of Missouri.

(L. 2007 H.B. 351)



Section 10.130 Paddlefish state aquatic animal.

Effective 28 Aug 1997

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

10.130. Paddlefish state aquatic animal. — The paddlefish or spoonbill, scientifically designated as Polyodon spathula, is hereby selected for, and shall be known as, the official aquatic animal of the state of Missouri.

(L. 1997 H.B. 700)



Section 10.135 Channel catfish state fish.

Effective 28 Aug 1997

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

10.135. Channel catfish state fish. — The channel catfish, scientifically designated as Ictalurus punctatus, is hereby selected for, and shall be known as, the official fish of the state of Missouri.

(L. 1997 H.B. 700)



Section 10.140 Missouri Fox Trotting Horse, official state horse.

Effective 28 Aug 2002

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

10.140. Missouri Fox Trotting Horse, official state horse. — The Missouri Fox Trotting Horse is hereby selected for, and shall be known as, the official state horse of the state of Missouri.

(L. 2002 H.B. 1141, et al. merged with H.B. 1988)



Section 10.141 Purple martin capital of the state, city of Adrian.

Effective 28 Aug 2003

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

10.141. Purple martin capital of the state, city of Adrian. — The city of Adrian is declared to be and shall be known as the purple martin capital of the state of Missouri.

(L. 2003 H.B. 463)



Section 10.150 Big bluestem, official state grass.

Effective 28 Aug 2007

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

10.150. Big bluestem, official state grass. — The Missouri native grass (Andropogon gerardii) known as "Big Bluestem" is selected for, and shall be known as, the official grass of the state of Missouri.

(L. 2007 H.B. 680)



Section 10.160 State grape.

Effective 28 Aug 2003

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

10.160. State grape. — The Norton/Cynthiana grape, designated as Vitis aestivalis, is hereby selected for, and shall be known as, the official state grape of the state of Missouri.

(L. 2003 S.B. 651)



Section 10.170 State amphibian — North American bullfrog.

Effective 28 Aug 2005

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

10.170. State amphibian — North American bullfrog. — The North American Bullfrog, scientifically designated as Rana catesbeiana, is selected for and shall be known as the official amphibian of the state of Missouri.

(L. 2005 H.B. 33)



Section 10.175 Three-toed box turtle, official state reptile.

Effective 28 Aug 2007

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

10.175. Three-toed box turtle, official state reptile. — The three-toed box turtle, scientifically designated as Terrapene carolina triunguis, is selected for and shall be known as the official reptile of the state of Missouri.

(L. 2007 H.B. 272)



Section 10.180 Ice cream cone, official dessert.

Effective 28 Aug 2008

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

10.180. Ice cream cone, official dessert. — The ice cream cone is selected for and shall be known as the official dessert of the state of Missouri.

(L. 2008 S.B. 991)



Section 10.185 Blue ribbon recognized as the official state symbol for child abuse prevention.

Effective 28 Aug 2011

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

10.185. Blue ribbon recognized as the official state symbol for child abuse prevention. — The blue ribbon is hereby recognized as the official state symbol for child abuse prevention in the state of Missouri.

(L. 2011 H.B. 749)






Chapter 11 Missouri Manual and Official Publications

Section 11.010 Official manual.

Effective 28 Aug 2013

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

11.010. Official manual. — The official manual, commonly known as the "Blue Book", compiled and electronically published by the secretary of state on its official website is the official manual of this state, and it is unlawful for any officer or employee of this state except the secretary of state or a designated employee of the secretary of state, or any board, or department or any officer or employee thereof, to cause to be printed, at state expense, any duplication or rearrangement of any part of the manual. It is also unlawful for the secretary of state to publish, or permit to be published in the manual any duplication, or rearrangement of any part of any report, or other document, required to be printed at the expense of the state which has been submitted to and rejected by him or her as not suitable for publication in the manual.

(RSMo 1939 § 15001, A.L. 1957 p. 726, A.L. 2010 H.B. 1965, A.L. 2013 S.B. 99)

Prior revision: 1929 § 13808



Section 11.020 State manual — contents — electronic distribution.

Effective 28 Aug 2010

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

11.020. State manual — contents — electronic distribution. — The secretary of state shall biennially, as soon as practicable after the organization of each general assembly, prepare and electronically publish the Missouri manual, to contain historical, official, political, statistical and other information in regard to the national and state governments, such as is found in the manuals of 1907 and 1908. The manual shall be accessible via the official website of the secretary of state.

(RSMo 1939 § 15000, A.L. 1945 p. 1415, A. 1949 S.B. 1004, A.L. 1953 p. 675, A.L. 1957 p. 726, A.L. 2010 H.B. 1965)

Prior revisions: 1929 § 13807; 1919 § 7078; 1909 § 8077



Section 11.025 Printing of official manual.

Effective 28 Aug 2013

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

11.025. Printing of official manual. — Notwithstanding any other provision of law, the secretary of state may enter into an agreement directly with a nonprofit organization for such nonprofit organization to print and distribute copies of the official manual. The secretary of state shall provide to the organization the electronic version of the official manual prepared and published under this chapter. The nonprofit organization shall charge a fee for a copy of the official manual to cover the cost of production and distribution.

(L. 2013 S.B. 99)



Section 11.030 State manual information on state officers and employees.

Effective 28 Aug 1994

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

11.030. State manual information on state officers and employees. — There shall be published in the manual the name, salary and home or office address of every officer and employee of this state, and it is unlawful for any officer of this state to pay or authorize the payment of a salary to any appointee or employee until such person files with the secretary of state, for publication in the manual, the name, salary, and home or office address of the employee.

(RSMo 1939 § 15002, A.L. 1941 p. 690, A.L. 1957 p. 726, A.L. 1985 S.B. 383, A.L. 1994 H.B. 1248 & 1048)

Prior revision: 1929 § 13809



Section 11.040 State manual — determination of suitable material for.

Effective 28 Aug 1957

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

11.040. State manual — determination of suitable material for. — Before any statistical or other general information is published in any official publication at state expense, the manuscript therefor shall be submitted to the secretary of state for his examination, and if he considers the same suitable material for publication in the official manual, he may prohibit the publication thereof in any other publication, or public document. If he considers the manuscript not suitable material for publication in the official manual, he shall stamp or endorse thereon, over his signature and the date of the endorsement "not suitable material for publication in the official manual" and thereafter, if there is no other legal objection thereto, and if the manuscript is not a duplication of any part of the official manual or any other official report or document, authorized to be printed at state expense, it may, if authorized by law, be printed in any official report or document published by the officer submitting same to the secretary of state for his approval or rejection.

(RSMo 1939 § 15008, A.L. 1957 p.726)

Prior revision: 1929 § 13815



Section 11.050 Official publications — filing of manuscripts.

Effective 28 Aug 1957

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

11.050. Official publications — filing of manuscripts. — The secretary of state shall file a copy of every manuscript, and a copy of the endorsement thereon, and the further notation indicating the name of the official publication, or document in which the same may legally be published.

(RSMo 1939 § 15009, A.L. 1957 p. 726)

Prior revision: 1929 § 13816



Section 11.060 Official publications — reference to other publications.

Effective 28 Aug 1957

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

11.060. Official publications — reference to other publications. — If in the compilation of any report or official document, it is necessary to direct the attention of the reader to any matter published in any other official report, or document, of whatsoever office or department, covering any prior period, it shall be done by citing the report, or document, by its proper title and indicating the number of the page at which the matter may be found.

(RSMo 1939 § 15011, A.L. 1957 p. 726)

Prior revision: 1929 § 13818



Section 11.070 Duplication of official publications unlawful.

Effective 28 Aug 1957

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

11.070. Duplication of official publications unlawful. — It is unlawful for anyone to cause to be printed at state expense, any part, or any rearrangement of any part, of the official manual or any other public document required by law to be printed by any other department or office of this state.

(RSMo 1939 §§ 15003, 15007, 15010, A. 1949 S.B. 1004, A.L. 1957 p. 726)

Prior revision: 1929 §§ 13810, 13814, 13817



Section 11.080 Other publications required by law not affected.

Effective 28 Aug 1957

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

11.080. Other publications required by law not affected. — No provision of this chapter prevents or prohibits the publication in pamphlet form by any officer of this state charged with such duty of the law pertaining to corporations, roads, schools, or any other subject, when the publication thereof is specifically required by law.

(RSMo 1939 § 15013, A.L. 1957 p. 726)

Prior revision: 1929 § 13820



Section 11.090 Inmates of penal and eleemosynary institutions — names not to be published.

Effective 28 Aug 1957

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

11.090. Inmates of penal and eleemosynary institutions — names not to be published. — It is unlawful to print in the report of any penal or eleemosynary institution in this state, the names of the persons received and confined therein, or discharged therefrom.

(RSMo 1939 § 15012, A.L. 1957 p. 726)

Prior revision: 1929 § 13819






Chapter 12 Acquisition of Land by United States Government

Chapter Cross References



Section 12.010 Consent given United States to acquire land by purchase for certain purposes — exceptions, when.

Effective 28 Aug 2000

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

12.010. Consent given United States to acquire land by purchase for certain purposes — exceptions, when. — The consent of the state of Missouri is given in accordance with the seventeenth clause, eighth Section of the first Article of the Constitution of the United States to the acquisition by the United States by purchase or grant of any land in this state acquired for the purpose of establishing and maintaining post offices, internal revenue and other government offices, hospitals, sanatoriums, fish hatcheries, and land for reforestation, recreational and agricultural uses; but land acquired by eminent domain or condemnation for the purpose of reforestation, Native American/Indian gaming, recreational or agricultural uses shall only be acquired with statutory authorization of the general assembly. Land used exclusively for the erection of hospitals by the United States may also be acquired by condemnation.

(RSMo 1939 § 12691, A.L. 1949 p. 316, A. 1949 S.B. 1005, A.L. 1957 p. 726, A.L. 2000 H.B. 1082)

Prior revisions: 1929 § 11072; 1919 § 6923; 1909 § 7927

CROSS REFERENCE:

United States granted authority to establish parks in the state, 95.525

(1960) State law could not in consent statute require a dedication of property acquired by the United States so as to limit the right to its future disposal and consent statute as to Old Post Office Building in St. Louis did not attempt to do so. United States v. Sixteen Parcels of Land, etc., 281 F.2d 271.



Section 12.020 Jurisdiction given with reservations.

Effective 28 Aug 1957

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

12.020. Jurisdiction given with reservations. — The jurisdiction of the state of Missouri in and over all land acquired as provided in section 12.010 is granted and ceded to the United States so long as the United States owns the land; except that there is reserved to the state of Missouri, unimpaired, full authority to serve and execute all process, civil and criminal, issued under the authority of the state within the lands or the buildings.

(RSMo 1939 § 12693, A.L. 1957 p. 726)

Prior revisions: 1929 § 11073; 1919 § 6923; 1909 § 7927



Section 12.025 Jurisdiction ceded to United States within Ozark National Scenic Riverways, and certain other property, exceptions.

Effective 28 Aug 1971

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

12.025. Jurisdiction ceded to United States within Ozark National Scenic Riverways, and certain other property, exceptions. — 1. Jurisdiction concurrent with that of the state of Missouri in and over land which is now, or may hereafter be, owned and used by the United States as an honor farm in connection with the operation of a federal penitentiary is hereby ceded to the United States for so long as the United States shall own and so use the land.

2. Jurisdiction concurrent with that of the state of Missouri is hereby ceded to the United States within the area comprising the "Ozark National Scenic Riverways" for so long as this area is administered and maintained by the United States.

3. Provided that no part of this section shall apply to the White River watershed.

4. Provided further that no part of this section shall apply to the Osage and St. Francois River watersheds.

(L. 1965 p. 131 § 1, A.L. 1971 S.B. 326)



Section 12.027 United States to have concurrent jurisdiction over crimes and offenses in certain national parks and historic sites.

Effective 28 Aug 1996

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

12.027. United States to have concurrent jurisdiction over crimes and offenses in certain national parks and historic sites. — 1. Concurrent legislative jurisdiction over crimes and offenses under the laws of the state is ceded to the United States over and within all the lands and lands acquired after August 28, 1996, dedicated to national park purposes in the following tracts:

(1) The George Washington Carver National Monument;

(2) The Jefferson National Expansion Memorial National Historic Site;

(3) The Wilson's Creek National Battlefield;

(4) The Harry S Truman National Historic Site; and

(5) The Ulysses S. Grant National Historic Site.

2. The concurrent jurisdiction ceded by subsection 1 of this section* is vested upon acceptance by the United States by and through its appropriate officials and shall continue so long as the lands within the designated areas are dedicated to park purposes.

3. The governor is hereby authorized and empowered to execute all proper conveyances in the cession herein granted, upon request of the United States by and through its appropriate officials.

4. The state of Missouri retains concurrent jurisdiction, both civil and criminal, with the United States over all lands affected by the provisions of this section.

(L. 1982 H.B. 1768 § 1, A.L. 1983 H.B. 745, A.L. 1996 H.B. 1248)

*Words "of this section" do not appear in original rolls.



Section 12.028 Governor may accept cession of jurisdiction in federal enclaves.

Effective 28 Aug 1990

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

12.028. Governor may accept cession of jurisdiction in federal enclaves. — By appropriate executive order, the governor may accept on behalf of the state full or partial cession or retrocession of federal jurisdiction, criminal or civil, over any lands, except Indian lands, in federal enclaves within the state where such cession or retrocession has been offered by appropriate federal authority. An executive order accepting a cession or retrocession of jurisdiction shall be filed in the office of the secretary of state and in the office of the recorder of the county in which the affected real estate is located.

(L. 1990 S.B. 728 § 4)



Section 12.030 Consent given United States to acquire land by purchase or condemnation for certain purposes.

Effective 28 Aug 1978

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

12.030. Consent given United States to acquire land by purchase or condemnation for certain purposes. — The consent of the state of Missouri is given, in accordance with the seventeenth clause, eighth Section of the first Article of the Constitution of the United States, to the acquisition by the United States by purchase, condemnation, or otherwise, of any land in this state as sites for customhouses, courthouses, post offices, arsenals, forts and other needful buildings required for military purposes.

(L. 1947 V. I p. 366 § 1, A.L. 1955 p. 768 § 1, A.L. 1957 p. 726, A.L. 1978 H.B. 1613)



Section 12.040 Exclusive jurisdiction ceded to United States — reserving right of taxation and right to serve processes.

Effective 28 Aug 1978

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

12.040. Exclusive jurisdiction ceded to United States — reserving right of taxation and right to serve processes. — Exclusive jurisdiction in and over any land acquired as set out in section 12.030 or otherwise lawfully acquired and held for any of the purposes set out in section 12.030 by the United States, is ceded to the United States for all purposes, saving and reserving, however, to the state of Missouri the right of taxation to the same extent and in the same manner as if this cession had not been made; and further saving and reserving to the state of Missouri the right to serve thereon any civil or criminal process issued under the authority of the state, in any action on account of rights acquired, obligations incurred, or crimes committed in this state, outside the boundaries of the land but the jurisdiction ceded to the United States continues no longer than the United States owns the land and uses the same for the purposes set out in section 12.030.

(L. 1947 V. I p. 366 § 2, A.L. 1955 p. 768 § 2, A.L. 1957 p. 726, A.L. 1978 H.B. 1613)

(1974) Held that reservation of right to tax includes political subdivision so that earnings tax levy by city was valid. Kansas City v. Querry (Mo.), 511 S.W.2d 790.



Section 12.050 United States may acquire areas of land or water necessary for migratory-bird reservations, when.

Effective 28 Aug 1957

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

12.050. United States may acquire areas of land or water necessary for migratory-bird reservations, when. — Consent of the state of Missouri is given to the acquisition by the United States by purchase, gift, devise or lease of such areas of land or water, or of land and water in Missouri as the United States deems necessary for the establishment of migratory-bird reservations in accordance with the act of Congress approved February 18, 1929, entitled "An Act to more effectively meet the obligations of the United States under the migratory-bird treaty with Great Britain by lessening the dangers threatening migratory game birds from drainage and other causes by the acquisition of areas of land and of water to furnish in perpetuity reservations for the adequate protection of such birds; and authorizing appropriations for the establishment of such areas, their maintenance and improvement and for other purposes", (16 U.S.C.A. § 715 et seq.) reserving, however, to the state of Missouri, full and complete jurisdiction and authority over all such areas not incompatible with the administration, maintenance, protection and control thereof by the United States under the terms of the act of Congress; but acquisition and the operation of any such areas are subject to the approval of the state conservation commission.

(RSMo 1939 § 8971, A.L. 1945 p. 664 § 14, A. 1949 S.B. 1005, A.L. 1957 p. 726)

Prior revision: 1929 § 8315



Section 12.070 Sums received from United States shall be expended, how.

Effective 28 Aug 1957

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

12.070. Sums received from United States shall be expended, how. — All sums of money received from the United States under an act of Congress, approved May 23, 1908, being an act providing for the payment to the states of twenty-five percent of all money received from the national forest reserves in the states to be expended as the legislature may prescribe for the benefit of the public schools and public roads of the county or counties in which the forest reserve is situated (16 U.S.C.A. § 500) shall be expended as follows: Seventy-five percent for the public schools and twenty-five percent for roads in the counties in which national forests are situated. The funds shall be used to aid in maintaining the schools and roads of those school districts that lie or are situated partly or wholly within or adjacent to the national forest in the county. The distribution to each county from the proceeds received on account of a national forest within its boundaries shall be in the proportion that the area of the national forest in the county bears to the total area of the forest in the state, as of June thirtieth of the fiscal year for which the money is received.

(RSMo 1939 § 12695, A.L. 1957 p. 726)

(1982) Due to legislative silence as to method of distributing forest reserve funds, county court can determine, in its discretion, that any of eligible school districts could be excluded from distribution of national forest reserve funds. Eminence R-1 School District v. Hodge (Mo.), 635 S.W.2d 10.



Section 12.080 County commission shall direct expenditures.

Effective 28 Aug 1957

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

12.080. County commission shall direct expenditures. — All sums of money received from the United States, or any department thereof under an act of Congress approved August 18, 1941, being an act providing for the payment to the several states of seventy-five percent of all moneys received for leases of land situated in the various states to which the United States owns fee simple title under the Flood Control Act of May 15, 1928, as amended and supplemented (33 U.S.C.A. § 701c-3), to be expended as the general assembly may prescribe for the benefit of the public schools and public roads of the county in which the government land is situated, or for defraying any of the expenses of county government in the county, including public obligations of levee and drainage districts for flood control and drainage improvements, or as provided by any acts of Congress authorizing the distribution of income or revenue from lands owned by the United States of America or any of its departments, bureaus or commissions or any agency of the United States of America, to states or counties or as provided by any amendments to those acts, shall be expended as the county commission of the county entitled to receive the funds directs in accordance with the provisions and regulations provided by the acts of Congress for distribution to states and counties.

(RSMo 1939 § 12696, A.L. 1955 p. 766, A.L. 1957 p. 726)



Section 12.090 Duty of commissioner of administration.

Effective 28 Aug 1957

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

12.090. Duty of commissioner of administration. — Within a reasonable time after receipt of the money from the federal government, the commissioner of administration shall cause a warrant to issue on the state treasurer payable to the county treasurer of each county as set forth in sections 12.070 and 12.080 which sum shall be paid out of the state treasury from the amounts received from the federal government pursuant to the acts of Congress. The county treasurer shall credit the funds in a special account, to be expended as provided in section 12.100.

(RSMo 1939 § 12697, A. 1949 S.B. 1005, A.L. 1957 p. 726)



Section 12.100 County commission to use funds in maintaining schools and roads.

Effective 28 Aug 1957

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

12.100. County commission to use funds in maintaining schools and roads. — The county commission of each county receiving any such moneys shall use the funds to aid in maintaining the schools and roads and for defraying any of the expenses of the county in accordance with the provisions set forth in sections 12.070 and 12.080. The county commission shall allow to the school districts and for roads an amount based upon their respective levies equal to that which would ordinarily be allowed to them out of taxes from property owned by the United States if the property were privately owned before using any of the moneys for defraying other expenses of the county.

(RSMo 1939 § 12698, A.L. 1955 p. 766, A.L. 1957 p. 726)






Chapter 14 Collection of United States Revenue

Section 14.010 Notices of federal tax liens, filing — other federal liens on real property, filing.

Effective 16 Jun 1988, see footnote

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

14.010. Notices of federal tax liens, filing — other federal liens on real property, filing. — 1. Notices of liens for internal revenue taxes payable to the United States of America and certificates discharging such liens shall be filed in the office of the recorder of deeds or in the office of the clerk of the circuit court as ex officio recorder of deeds of the county within which the property subject to the liens is situated.

2. Notices of liens upon real property for obligations payable to the United States and certificates and notices affecting the liens shall be filed in the office of the recorder of deeds of the county in which the real property subject to the liens is situated.

3. All federal lien notices, which under any act of Congress or any regulation adopted thereto are required to be filed in the same manner as notices of federal tax liens, shall be filed and discharged in accordance with the provisions of sections 14.010 to 14.040.

(RSMo 1939 § 3617, A.L. 1957 p. 726, A.L. 1988 S.B. 572)

Prior revision: 1929 § 3227

Effective 6-16-88

Revisor's note: Sections 14.010 to 14.050 are similar to provisions of the Uniform Federal Tax Lien Registration Act.



Section 14.020 Notices to be entered in federal tax lien index.

Effective 28 Aug 1957

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

14.020. Notices to be entered in federal tax lien index. — When a notice of such tax lien is filed, the recorder or clerk shall forthwith enter the same in an alphabetical federal tax lien index to be provided by the county commission, showing on one line the name and residence of the taxpayer named in such notice, the collector's serial number of such notice, the date and hour of filing and the amount of tax and penalty assessed. He shall file and keep all original notices so filed in numerical order in a file to be provided by the county commission and designated "federal tax lien notices".

(RSMo 1939 § 3618, A.L. 1957 p. 726)

Prior revision: 1929 § 3228



Section 14.030 Certificate of discharge to be filed with notice.

Effective 28 Aug 1957

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

14.030. Certificate of discharge to be filed with notice. — When a certificate of discharge of any tax lien issued by the collector of internal revenue or other proper officer is filed in the office of the recorder or clerk where the original notice of lien is filed, said recorder or clerk shall enter the same with the date of filing in said federal tax lien index on the line where the notice of the lien so discharged is entered and permanently attach the original certificate of discharge to the original notice of lien.

(RSMo 1939 § 3619, A.L. 1957 p. 726)

Prior revision: 1929 § 3229



Section 14.040 Compensation for filing and indexing.

Effective 01 Jul 1997, see footnote

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

14.040. Compensation for filing and indexing. — The recorder shall receive three dollars for filing and indexing each notice of lien and one dollar and fifty cents for filing and indexing each certificate of discharge.

(RSMo 1939 § 3620, A.L. 1957 p. 726, A.L. 1972 H.B. 1377, A.L. 1996 S.B. 869)

Prior revision: 1929 § 3230

Effective 7-01-97



Section 14.050 Sections 14.010 to 14.050 passed to conform to section 3186, Revised Statutes of United States.

Effective 28 Aug 1957

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

14.050. Sections 14.010 to 14.050 passed to conform to section 3186, Revised Statutes of United States. — Sections 14.010 to 14.050 are passed for the purpose of authorizing the filing of notices of liens in accordance with the provisions of section 3186 of the Revised Statutes of the United States as amended by the act of March 4, 1913, 37 Statutes at Large, page 1016 (26 U.S.C.A. § 3672).

(RSMo 1939 § 3621, A.L. 1957 p. 726)

Prior revision: 1929 § 3231



Section 14.060 Collectors of United States revenue may sue, where and with what effect.

Effective 28 Aug 1957

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

14.060. Collectors of United States revenue may sue, where and with what effect. — Collectors of the United States revenue in this state may sue in the several courts of the state, in accordance with and within the limits of their respective jurisdictions, all persons who refuse or neglect to pay to the collectors the amount of revenue by them due and owing, according to the provisions of any act of the Congress of the United States, in the same manner and with the like effect as if the debts and obligations claimed and sued on were undertaken and contracted in this state, under the laws thereof.

(RSMo 1939 § 13368, A.L. 1957 p. 726)

Prior revisions: 1929 § 11746; 1919 § 2136; 1909 § 2699



Section 14.070 Venue of actions for federal taxes or penalties.

Effective 28 Aug 1957

Title II SOVEREIGNTY, JURISDICTION AND EMBLEMS

14.070. Venue of actions for federal taxes or penalties. — Suits for the collection of the United States internal revenue, or for penalties for violating any of the provisions of an act of the Congress of the United States, entitled "An act to provide internal revenue to support the government and to pay the interest on the public debt" (or any amendments which may have been or may be made to said act) may be brought in the several courts of this state, in like manner and effect as suits under the laws of this state.

(RSMo 1939 § 13369, A.L. 1957 p. 726)

Prior revisions: 1929 § 11747; 1919 § 2137; 1909 § 2700









Title III LEGISLATIVE BRANCH

Chapter 18 Energy Compact

Section 18.060 Southern states energy compact.

Effective 28 Aug 1992

Title III LEGISLATIVE BRANCH

18.060. Southern states energy compact. — The Southern States Energy Compact is enacted into law and entered into by this state as a party, and is of full force and effect between the state and any other states joining therein in accordance with the terms of the compact, which said compact is substantially as follows:

(1) POLICY AND PURPOSE.—The party states recognize that the proper employment and conservation of energy and employment of energy-related facilities, materials and products within the context of a responsible regard for the environment, can assist substantially in the industrialization of the south and the development of a balanced economy for the region. They also recognize that optimum benefit from an acquisition of energy resources and facilities requires systematic encouragement, guidance and assistance from the party states on a cooperative basis. It is the policy of the party states to undertake such cooperation on a continuing basis; it is the purpose of this compact to provide the instruments and framework for such a cooperative effort to improve the economy of the south and contribute to the individual and community well-being of the people of this region.

(2) BOARD.—

(a) There is hereby created an agency of the party states to be known as the southern states energy board (hereinafter called the board). The board shall be composed of three members from each party state designated or appointed in accordance with the law of the state which they represent* and serving and subject to removal in accordance with such law. Any member of the board may provide for the discharge of his duties and the performance of his functions thereon (either for the duration of his membership or for any less period of time) by a deputy or assistant, if the laws of his state make specific provision therefor. The federal government may be represented without vote if provision is made by federal law for such representation.

(b) Each party state shall be entitled to one vote on the board, to be determined by majority vote of the members from the party state present and voting on any question. No action of the board shall be binding unless taken at a meeting at which a majority of all party states are represented and unless a majority of the total number of votes are cast in favor thereof.

(c) The board shall have a seal.

(d) The board shall elect annually, from among its members, a chairman, a vice chairman, and a treasurer. The board shall appoint an executive director who shall serve at its pleasure and who shall also act as secretary, and who, together with the treasurer, shall be bonded in such amounts as the board may require.

(e) The executive director, with approval of the board, shall appoint and remove or discharge such personnel as may be necessary for the performance of the board's functions irrespective of the civil service, personnel or other merit system laws of any of the party states.

(f) The board may establish and maintain, independently or in conjunction with any one or more of the party states, a suitable retirement system for its full-time employees. Employees of the board shall be eligible for Social Security coverage in respect of old age and survivors' insurance, provided that the board takes such steps as may be necessary pursuant to federal law to participate in such program of insurance as a governmental agency or unit. The board may establish and maintain or participate in such additional programs of employee benefits as may be appropriate.

(g) The board may borrow, accept or contract for the services of personnel from any state or the United States or any subdivision or agency thereof, from any interstate agency, or from any institution, person, firm or corporation.

(h) The board may accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials and services (conditional or otherwise) from any state or the United States or from any institution, person, firm or corporation, and may receive, utilize and dispose of the same.

(i) The board may establish and maintain such facilities as may be necessary for the transacting of its business. The board may acquire, hold and convey real and personal property and any interest therein.

(j) The board shall adopt by-laws, rules and regulations for the conduct of its business, and shall have the power to amend and rescind these by-laws, rules and regulations. The board shall publish its by-laws, rules and regulations in convenient form and shall also file a copy of any amendment thereto with the appropriate agency or officer in each of the party states.

(k) The board annually shall make to the governor of each party state a report covering the activities of the board for the preceding year, and embodying such recommendations as may have been adopted by the board, which report shall be transmitted to the legislature of said state. The board may issue such additional reports as it may deem desirable.

(3) FINANCES.—

(a) The board shall submit to the executive head or designated officer or officers of each state a budget of its estimated expenditures for such period as may be required by the laws of that jurisdiction for presentation to the legislature thereof.

(b) Each of the board's budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states. One-half of the total amount of each budget of estimated expenditures shall be apportioned among the party states in equal shares; one quarter of each such budget shall be apportioned among the party states in accordance with the ratio of their populations to the total population of the entire group of party states based on the latest official decennial census; and one quarter of each such budget shall be apportioned among the party states on the basis of the relative average per capita income of the inhabitants in each of the party states based on the latest computations published by the federal census-taking agency. Subject to appropriation by their respective legislatures, the board shall be provided with such funds by each of the party states as are necessary to provide the means of establishing and maintaining facilities, a staff of personnel, and such activities as may be necessary to fulfill the powers and duties imposed upon and entrusted to the board.

(c) The board may meet any of its obligations in whole or in part with funds available to it under subsection (2)(h), provided that the board takes specific action setting aside such funds prior to the incurring of any obligation to be met in whole or in part in this manner. Except where the board makes use of funds available to it under subsection (2)(h), the board shall not incur any obligation prior to the allotment of funds by the party jurisdiction adequate to meet the same.

(d) The board shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the board shall be subject to the audit and accounting procedures established under its by-laws. However, all receipts and disbursements of funds handled by the board shall be audited yearly by a qualified public accountant and the report of the audit shall be included in and become part of the annual report of the board.

(e) The accounts of the board shall be open at any reasonable time for inspection.

(4) ADVISORY COMMITTEES.—The board may establish such advisory and technical committees as it may deem necessary, membership on which to include but not to be limited to private citizens, expert and lay personnel, representatives of industry, labor, commerce, agriculture, civic associations, medicine, education, voluntary health agencies and officials of local, state and federal government, and may cooperate with and use the services of any such committees and the organizations which they represent in furthering any of its activities under this compact.

(5) POWERS.—The board shall have the power to:

(a) Ascertain and analyze on a continuing basis the position of the south with respect to energy, energy-related industries, and environmental concerns.

(b) Encourage the development, conservation and responsible use of energy and energy-related facilities, installations and products as part of a balanced economy and healthy environment.

(c) Collect, correlate and disseminate information relating to civilian uses of energy and energy-related materials and products.

(d) Conduct, or cooperate in conducting, programs of training for state and local personnel engaged in any aspects of

1. Energy, environment, and application of energy, environmental, and related concerns to industry, medicine or education or the promotion or regulation thereof.

2. The formulation or administration of measures designed to promote safety in any matter related to the development, use or disposal of energy and energy-related materials, products, installations or wastes.

(e) Organize and conduct, or assist and cooperate in organizing and conducting, demonstrations of energy product, material or equipment use and disposal and of proper techniques or processes for the application of energy resources to the civilian economy or general welfare.

(f) Undertake such nonregulatory functions with respect to sources of radiation as may promote the economic development and general welfare of the region.

(g) Study industrial, health, safety and other standards, laws, codes, rules, regulations and administrative practices in or related to energy and environmental fields.

(h) Recommend such changes in, or amendments or additions to the laws, codes, rules, regulations, administrative procedures and practices or ordinances of the party states in any of the fields of its interest and competence as in its judgment may be appropriate. Any such recommendation shall be made in the case of Florida, through the Florida nuclear commission.

(i) Prepare, publish and distribute (with or without charge), such reports, bulletins, newsletters or other material as it deems appropriate.

(j) Cooperate with the United States Department of Energy or any agency successor thereto, any other officer or agency of the United States, and any other governmental unit or agency or officer thereof, and with any private persons or agencies in any of the fields of its interest.

(k) Act as licensee of the United States government or any party state with respect to the conduct of any research activity requiring such license and operate such research facility or undertake any program pursuant thereto.

(l) Ascertain from time to time such methods, practices, circumstances and conditions as may bring about the prevention and control of energy and environmental incidents in the area comprising the party states to coordinate the nuclear environmental, and other energy-related incident prevention and control plans and the work relating thereto of the appropriate agencies of the party states and to facilitate the rendering of aid by the party states to each other in coping with energy and environmental incidents. The board may formulate and, in accordance with need from time to time, revise a regional plan or regional plans for coping with energy and environmental incidents within the territory of the party states as a whole or within any subregion or subregions of the geographic areas covered by this compact.

(6) SUPPLEMENTARY AGREEMENTS.—

(a) To the extent that the board has not undertaken an activity or project which would be within its power under the provisions of this compact, any two or more of the party states (acting by their duly constituted administrative officials) may enter into supplementary agreements for the undertaking and continuance of such an activity or project. Any such agreement shall specify its purpose or purposes, its duration and the procedure for termination thereof or withdrawal therefrom, the method of financing and allocating the costs of the activity or project and such other matters as may be necessary or appropriate. No such supplementary agreement entered into pursuant to this act shall become effective prior to its submission to and approval by the board. The board shall give such approval unless it finds that the supplementary agreement or activity or project contemplated thereby is inconsistent with the provisions of this compact or a program or activity conducted by or participated in by the board.

(b) Unless all of the party states participate in a supplementary agreement, any costs thereof shall be borne separately by the states party thereto. However, the board may administer or otherwise assist in the operation of any supplementary agreement.

(c) No party to a supplementary agreement entered into pursuant to this act shall be relieved thereby of any obligation or duty assumed by said party state under or pursuant to this compact, except that timely and proper performance of such obligation or duty by means of the supplementary agreement may be offered as performance pursuant to the compact.

(7) OTHER LAWS AND REGULATIONS.—Nothing in this compact shall be construed to:

(a) Permit or require any person or other entity to avoid or refuse compliance with any law, rule, regulation, order or ordinance of a party state or subdivision thereof now or hereafter made, enacted or in force.

(b) Limit, diminish or otherwise impair jurisdiction exercised by the United States Department of Energy, any agency successor thereto, or any other federal department, agency or officer pursuant to and in conformity with any valid and operative act of Congress.

(c) Alter the relations between the respective internal responsibilities of the government of a party state and its subdivisions.

(d) Permit or authorize the board to exercise any regulatory authority or to own or operate any nuclear reactor for the generation of electric energy; nor shall the board own or operate any facility or installation for industrial or commercial purposes.

(8) ELIGIBLE PARTIES, ENTRY INTO FORCE AND WITHDRAWAL.—

(a) Any or all of the states of Alabama, Arkansas, Delaware, Florida, Georgia, Kentucky, Louisiana, Maryland, Missouri, Mississippi, North Carolina, Oklahoma, South Carolina, Tennessee, Texas, Virginia, West Virginia, the Commonwealth of Puerto Rico, and the United States Virgin Islands shall be eligible to become party to this compact.

(b) As to any eligible party state, this compact shall become effective when its legislature shall have enacted the same into law; provided that it shall not become initially effective until enacted into law by seven states.

(c) Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall become effective until the governor of the withdrawing state shall have sent formal notice in writing to the governor of each other party state informing said governors of the action of the legislature in repealing the compact and declaring an intention to withdraw.

(9) SEVERABILITY AND CONSTRUCTION.—The provisions of this compact and of any supplementary agreement entered into hereunder shall be severable and if any phrase, clause, sentence or provision of this compact or such supplementary agreement is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact or such supplementary agreement and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact or any supplementary agreement entered into hereunder shall be held contrary to the constitution of any state participating therein, the compact or such supplementary agreement shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters. The provisions of this compact and of any supplementary agreement entered into pursuant hereto shall be liberally construed to effectuate the purposes thereof.

(L. 1965 p. 515 § 324.060, A.L. 1992 S.B. 563)

*Words "he represents" appear in original rolls.



Section 18.065 Southern states energy board members, appointment, expenses.

Effective 28 Aug 1995

Title III LEGISLATIVE BRANCH

18.065. Southern states energy board members, appointment, expenses. — The three members of the southern states energy board from the state of Missouri shall be the governor or his designee, one member of the senate appointed by the president pro tem of the senate, and one member of the house of representatives appointed by the speaker of the house of representatives. Any necessary expenses associated therewith shall be paid out of the funds appropriated to the respective appointing authority.

(L. 1995 H.B. 574)



Section 18.070 Supplemental agreements dependent upon appropriations — state agencies to cooperate with board.

Effective 28 Aug 1995

Title III LEGISLATIVE BRANCH

18.070. Supplemental agreements dependent upon appropriations — state agencies to cooperate with board. — 1. Any supplementary agreement entered into under paragraph (6) of the compact in section 18.060 requiring the expenditure of funds shall not become effective as to Missouri until the required funds are appropriated by the legislature.

2. The department, agencies and officers of this state and its subdivisions are authorized to cooperate with the board in the furtherance of any of its activities pursuant to the compact, provided such proposed activities have been made known to, and have the approval of the governor.

(L. 1965 p. 515 § 324.070, A.L. 1992 S.B. 563, A.L. 1995 H.B. 574)






Chapter 21 General Assembly

Chapter Cross References



Section 21.010 Meeting of the general assembly.

Effective 28 Aug 1974

Title III LEGISLATIVE BRANCH

21.010. Meeting of the general assembly. — The general assembly shall meet on the first Wednesday after the first Monday in January in the year 1971, and on the corresponding day in January every year thereafter; and at twelve o'clock of the day fixed by law for the convening of the legislature in odd-numbered years, the secretary of state, or, in case of his death, absence or inability to act, some other person designated by the governor shall call the house of representatives together and preside over its deliberations until a temporary organization is effected.

(RSMo 1939 § 12852, A.L. 1957 p. 595, A.L. 1974 S.B. 569)

Prior revisions: 1929 § 11226; 1919 § 7101; 1909 § 8100



Section 21.020 Joint meeting of senate and house, where held.

Effective 28 Aug 1957

Title III LEGISLATIVE BRANCH

21.020. Joint meeting of senate and house, where held. — If by the laws or constitution of this state, a joint meeting of the senate and house of representatives is required, they shall assemble, with their clerks, on the day and at the hour agreed on for that purpose, in the hall of the house of representatives.

(RSMo 1939 § 12879, A.L. 1957 p. 595)

Prior revisions: 1929 § 11254; 1919 § 7137; 1909 § 8133



Section 21.030 What officer shall preside — contempt — rules.

Effective 28 Aug 1957

Title III LEGISLATIVE BRANCH

21.030. What officer shall preside — contempt — rules. — When assembled, the president of the senate shall preside, and the meeting shall be governed by the standing rules adopted for that purpose by the concurrence of both houses; they may punish any person, other than a member, for disorderly or contemptuous behavior in their presence, by fine and imprisonment, in the manner and to the extent either house may punish for like conduct before them by the constitution of this state.

(RSMo 1939 § 12880, A.L. 1957 p. 595)

Prior revisions: 1929 § 11255; 1919 § 7138; 1909 § 8134

CROSS REFERENCES:

General assembly, powers and duties, appointment of officers, Const. Art. III § 18

Lieutenant governor, ex officio president of senate, Const. Art. IV § 10

Signing of bills by presiding officers, Const. Art. III § 30

Tie vote for office, how decided, 115.517



Section 21.040 Members of either house may be punished for contempt.

Effective 28 Aug 1957

Title III LEGISLATIVE BRANCH

21.040. Members of either house may be punished for contempt. — Any member of either house who is guilty of disorderly behavior in the presence of a joint meeting may be punished by the house of which he is a member, in the same manner as if the offense were committed in the presence of the house.

(RSMo 1939 § 12881, A.L. 1957 p. 595)

Prior revisions: 1929 § 11256; 1919 § 7139; 1909 § 8135

CROSS REFERENCE:

Powers of general assembly, Const. Art. III § 18



Section 21.050 Presiding officer may order detention of person disturbing meeting.

Effective 28 Aug 1957

Title III LEGISLATIVE BRANCH

21.050. Presiding officer may order detention of person disturbing meeting. — If any person, whether a member or not, is guilty of any disorder in the presence of either house, or a committee of the whole of either house, or in joint meeting of both houses, while in session, the presiding officer of the house or joint meeting, or chairman of the committee of the whole, may order the person into custody; and the sergeant at arms or the doorkeeper shall immediately take the person into custody and detain him until the further order of the house, joint meeting or the house to which the committee of the whole belongs.

(RSMo 1939 § 12882, A.L. 1957 p. 595)

Prior revisions: 1929 § 11257; 1919 § 7140; 1909 § 8136

CROSS REFERENCE:

Powers of general assembly to punish for contempt, Const. Art. III § 18



Section 21.060 Majority necessary to a choice in elections.

Effective 28 Aug 1957

Title III LEGISLATIVE BRANCH

21.060. Majority necessary to a choice in elections. — In all elections made by either house, or by joint vote of both houses, the vote of a majority of the members present is necessary to a choice. When an election is by joint vote, the president of the senate shall grant the person elected a certificate, which, in all cases where a commission is required, is sufficient to authorize the granting of a commission.

(RSMo 1939 § 12889, A.L. 1957 p. 595)

Prior revisions: 1929 § 11264; 1919 § 7146; 1909 § 8142



Section 21.070 Qualifications of senators.

Effective 28 Aug 1978

Title III LEGISLATIVE BRANCH

21.070. Qualifications of senators. — Each senator shall be thirty years of age, and next before the day of his election shall have been a voter of the state for three years and a resident of the district which he is chosen to represent for one year, if such district shall have been so long established, and if not then of the district or districts from which the same shall have been taken.

(RSMo 1939 § 12853, A.L. 1945 p. 1119, A.L. 1957 p. 595, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 11227; 1919 § 7102; 1909 § 8101

CROSS REFERENCE:

Senators, qualifications of, Const. Art III § 6

(1972) The equal protection clause of the Fourteenth Amendment to the Constitution of the United States does not eliminate the right of the State of Missouri to establish and enforce the one-year residency in the district requirement as a condition to serve as State Senator. State ex rel. Gralike v. Walsh (Mo.), 483 S.W.2d 70.



Section 21.080 Qualifications of representatives.

Effective 28 Aug 1978

Title III LEGISLATIVE BRANCH

21.080. Qualifications of representatives. — Each representative shall be twenty-four years of age, and next before the day of his election shall have been a voter for two years and a resident of the county or district which he is chosen to represent for one year, if such county or district shall have been so long established, and if not then of the county or district from which the same shall have been taken.

(RSMo 1939 § 12854, A.L. 1945 p. 1119, A.L. 1957 p. 595, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 11228; 1919 § 7103; 1909 § 8102

CROSS REFERENCE:

Representatives, qualifications of, Const. Art. III § 4

(1990) The minimum age requirement for state representatives should be evaluated under the rational relationship standard of equal protection review. The age requirement rationally furthers the state's legitimate interest in ensuring mature and experienced legislators, and appellant's age should be calculated from his date of birth, rather than his date of conception. Stiles v. Blunt, 912 F.2d 260 (8th Cir.).



Section 21.090 Vacancy, how filled.

Effective 28 Aug 1957

Title III LEGISLATIVE BRANCH

21.090. Vacancy, how filled. — If any member elected to either house of the general assembly resigns in the recess thereof, he shall address and transmit his resignation, in writing, to the governor; and when any member resigns during any session, he shall address his resignation, in writing, to the presiding officer of the house of which he is a member, which shall be entered on the journal; in which case, and in all cases of vacancies happening, or being declared, during any session of the general assembly, by death, expulsion or otherwise, the presiding officer of the house in which the vacancy happens shall immediately notify the governor thereof.

(RSMo 1939 § 12858, A.L. 1957 p. 595)

Prior revisions: 1929 § 11233; 1919 § 7108; 1909 § 8107



Section 21.110 Governor shall issue writs of election, when.

Effective 28 Aug 1957

Title III LEGISLATIVE BRANCH

21.110. Governor shall issue writs of election, when. — If the governor receives any resignation or notice of vacancy, or if he is satisfied of the death of any member of either house, during the recess, he shall, without delay, issue a writ of election to supply the vacancy.

(RSMo 1939 § 12859, A.L. 1957 p. 595)

Prior revisions: 1929 § 11234; 1919 § 7109; 1909 § 8108

CROSS REFERENCE:

Writs of election to fill vacancies, Const. Art. III § 14



Section 21.120 Writs of election, how directed.

Effective 28 Aug 1978

Title III LEGISLATIVE BRANCH

21.120. Writs of election, how directed. — If any vacancy happens in the senate, for a district composed of more than one county, the writ of election shall be directed to the election authority of the county first named in the report establishing the district; and if the vacancy happens in a senatorial district, which has been divided or altered after the general election next preceding the occurrence of the vacancy, the writ of election shall be directed to the election authority of the county first named in the old district and if any vacancy happens in either house, for any county which has been divided after the general election next preceding the occurrence of the vacancy, the writ of election shall be directed to the election authority of the old county.

(RSMo 1939 § 12860, A.L. 1957 p. 595, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 11235; 1919 § 7110; 1909 § 8109



Section 21.130 Duty of election authority on receipt of writ.

Effective 28 Aug 1978

Title III LEGISLATIVE BRANCH

21.130. Duty of election authority on receipt of writ. — The election authority to whom any writ of election is delivered shall cause the election to supply the vacancy to be held within the limits composing the county or district at the time of the next preceding general election, and shall issue its proclamation or notice for holding the election accordingly, and transmit a copy thereof, together with a copy of the writ, to* the election authority of each of the counties within which any part of the old county or district lies, who shall cause copies of the notice to be put up, and the election to be held accordingly, in the parts of their respective counties as composed a part of the old county or district for which the election is to be held, at the last preceding general election; and the returns shall be made and the certificate of election granted in all things as if no division had taken place.

(RSMo 1939 § 12861, A.L. 1957 p. 595, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 11236; 1919 § 7111; 1909 § 8110

*Word "to" does not appear in original rolls.

CROSS REFERENCE:

Notice of election, 115.127

(1992) Phrase “shall be elected” in Art. 3, Section 7, Mo. Const., refers only to general elections and does not conflict with statute requiring special election to fill vacancy to be held within limits composing district at time of “next preceding general election.” State ex rel. Mathewson v. Board of Election Commissioners of St. Louis County, 841 S.W.2d 633 (Mo. en banc).



Section 21.140 Compensation of members — additional compensation of officers — mileage allowance.

Effective 01 Jan 1985, see footnote

Title III LEGISLATIVE BRANCH

21.140. Compensation of members — additional compensation of officers — mileage allowance. — Each senator and representative shall receive from the treasury an annual salary of eighteen thousand seventy-eight dollars plus any salary adjustment provided pursuant to section 105.005. The speaker of the house and the president pro tem of the senate shall each receive as additional annual compensation the amount of two thousand five hundred dollars, and the speaker pro tem of the house and the majority and minority floor leaders of the house and senate shall each receive as additional annual compensation the amount of one thousand five hundred dollars. Upon certification by the president and secretary of the senate and by the speaker and clerk of the house of representatives as to the respective members thereof, the commissioner of administration shall audit and the state treasurer shall pay such compensation. Senators and representatives shall receive, weekly, a mileage allowance as provided by law for state employees, in going to their place of meeting in Jefferson City from their place of residence, and returning from their place of meeting in Jefferson City to their place of residence while the legislature is in session, on the most usual route, if the senator or representative does travel to Jefferson City during that week.

(L. 1945 p. 1124 § 1, A.L. 1957 p. 595, A.L. 1961 Ex. Sess. H.B. 1 p. 723, A.L. 1967 p. 95, A.L. 1973 H.B. 616, A.L. 1977 H.B. 519, A.L. 1980 H.B. 1266, A.L. 1984 S.B. 528)

Effective 1-01-85

Revisor's note: Salary adjustment index is printed, as required by § 105.005, in Appendix E.



Section 21.145 Member's daily expense allowance — when paid.

Effective 28 Aug 1999

Title III LEGISLATIVE BRANCH

21.145. Member's daily expense allowance — when paid. — Each senator or representative shall be reimbursed from the state treasury for actual and necessary expenses in an amount equal to eighty percent of the federal per diem established by the Internal Revenue Service for Jefferson City for each day on which the journal of the senate or house, respectively, shows the presence of such senator or representative. Upon certification by the president and secretary of the senate and by the speaker and chief clerk of the house of representatives as to the respective members thereof, the commissioner of administration shall approve and the state treasurer shall pay monthly such expense allowance.

(L. 1973 H.B. 616, A.L. 1977 S.B. 372, A.L. 1997 S.B. 299, A.L. 1999 H.B. 368)



Section 21.150 Legislative employees — compensation, how set — rejection of rates by legislature, effect of.

Effective 28 Aug 1973

Title III LEGISLATIVE BRANCH

21.150. Legislative employees — compensation, how set — rejection of rates by legislature, effect of. — 1. Within five days after September 28, 1973, and on December fifteenth of each even-numbered year thereafter, the accounts committee of the house of representatives and the accounts committee of the senate shall establish rates of pay for secretary and assistant secretary of the senate, the chief clerk and assistant chief clerk of the house, the engrossing clerks, enrolling clerks, reading clerks, chaplains, sergeants-at-arms, doorkeepers, and all other stenographic, clerical or administrative and technical employees of both houses. Such rates of pay shall be the same as the established rate of pay for persons employed under the direction and established policies of the personnel division of the office of administration for comparable duties. Such rates of pay shall not be established until the accounts committee has examined the rates of pay for the various categories then in effect within the personnel division of the office of administration. Such rates of pay shall become effective for those employees, initially, on September 28, 1973, and on the fifteenth day of January of each odd-numbered year thereafter unless a majority of both houses shall by concurrent resolution reject such rates of pay, initially, within ten legislative days after September 28, 1973, or by the January fifteenth next following each establishment thereafter. If rejected the new rates of pay shall not be paid and the rates of pay last recommended by the personnel division shall be continued as if a new rate had not been set until a different rate is established as provided in this section.

2. If the rates of pay initially set as provided in this section are rejected, the secretary of the senate and the chief clerk of the house of representatives shall each receive not to exceed fifteen dollars per day compensation for his services during a session of the general assembly. The assistant secretary, assistant chief clerk, the engrossing clerks*, enrolling clerks, reading clerks, chaplains, sergeants-at-arms, doorkeepers, and for all other stenographic, clerical or administrative and technical employees of both houses shall not exceed fourteen dollars per day.

(RSMo 1939 §§ 12863, 12864, A.L. 1943 p. 631, A.L. 1945 p. 1116, A.L. 1949 p. 319, A.L. 1953 p. 551, A.L. 1957 p. 595, A.L. 1959 H.B. 57, A.L. 1961 p. 478, A.L. 1967 p. 96, A.L. 1973 S.B. 161)

Prior revisions: 1929 §§ 11238, 11239; 1919 §§ 7113, 7114; 1909 §§ 8112, 8113

*Word "clerk" appears in original rolls.



Section 21.155 Legislative employees, number, how determined.

Effective 28 Aug 1973

Title III LEGISLATIVE BRANCH

21.155. Legislative employees, number, how determined. — 1. The accounts committee of the senate and the accounts committee of the house of representatives shall each, on January fifteenth of each year, set the total number of employees for their respective houses, taking into account the rates of pay set as provided in section 21.150 and the appropriations made therefor.

2. During any session of a general assembly, each representative may employ one stenographer or secretary, and the remainder of the officers and employees of the house of representatives, except the elective officers thereof, shall be selected or appointed by the members of the majority party of the house of representatives.

3. During any session of a general assembly, each senator may employ one stenographer or secretary, and the accounts committee of the senate, as provided in this section, may employ and assign such other employees as may be necessary for the operation of the senate.

4. The senate and house of representatives may each, by resolution, continue in employment at their regular salaries, such number of efficient employees of each body after any adjournment of a regular session or sine die adjournment of the general assembly as may be necessary for operation of their respective houses, and the resolutions shall also set the terms of such employment. All employees assigned to individual members of the general assembly or to committees shall be divided between the majority and minority parties in proportion to the number of members of each party in the respective bodies.

(L. 1973 S.B. 161)



Section 21.160 Legislative furniture and equipment, how inventoried — employment of custodians authorized.

Effective 28 Aug 1977

Title III LEGISLATIVE BRANCH

21.160. Legislative furniture and equipment, how inventoried — employment of custodians authorized. — The senate accounts committee and house accounts committee shall cause all legislative furniture and equipment in their respective custody to be marked so that it can be identified for inventory and to protect the furniture and equipment. Each committee shall maintain an inventory of all furniture and equipment and may employ necessary custodians and janitors to keep their respective legislative quarters, furniture and equipment in good condition.

(L. 1977 S.B. 419 § 3)



Section 21.170 Expense of serving process — witnesses' fees.

Effective 28 Aug 1957

Title III LEGISLATIVE BRANCH

21.170. Expense of serving process — witnesses' fees. — The sergeant at arms or other officer of each house of the general assembly is entitled to receive his actual expenses incurred in the service of all writs and process. Each witness attending either house, or a committee thereof, or a joint meeting of both houses, being summoned, shall have the same fees and traveling allowance as are allowed by law to witnesses for their attendance before circuit courts of this state, to be paid as other costs.

(RSMo 1939 § 12866, A.L. 1957 p. 595)

Prior revisions: 1929 § 11241; 1919 § 7116; 1909 § 8115



Section 21.180 No allowance, except per diem.

Effective 28 Aug 1957

Title III LEGISLATIVE BRANCH

21.180. No allowance, except per diem. — No allowance or emolument for any purpose shall be paid to any officer, agent, servant or employee of either house of the general assembly, or of any committee thereof, except the per diem provided by law.

(RSMo 1939 § 12867, A. 1949 H.B. 2156, A.L. 1957 p. 595)

Prior revisions: 1929 § 11242; 1919 § 7117; 1909 § 8116



Section 21.183 Freshman tour of state institutions by newly elected members — expenses.

Effective 28 Aug 2000

Title III LEGISLATIVE BRANCH

21.183. Freshman tour of state institutions by newly elected members — expenses. — 1. The chairman of the senate appropriations committee and house budget committee shall arrange for and supervise a schedule for the personal visitation and inspection of state-supported institutions by persons elected to membership in the general assembly for the first time.

2. The schedule of visits and inspection of state institutions by newly elected senators shall be arranged for and supervised by the chairman of the senate appropriations committee and those for newly elected members of the house of representatives by the chairman of the house budget committee.

3. The staff of the committee on legislative research shall furnish to the chairmen of the respective appropriations and budget committees such research, secretarial and clerical assistance as they require and such staff personnel as may be requested to accompany the members on trips of inspection to the several state institutions.

4. All persons making these visits and inspections as provided in this section are entitled to reimbursement for the actual and necessary expenses incurred to be paid out of the senate or house contingent funds, as the case may be.

(L. 1957 p. 612 § 1, A.L. 2000 H.B. 1376)



Section 21.187 Freshman tour, attendance of members at legislative conference for new members — expenses, how paid.

Effective 28 Aug 1957

Title III LEGISLATIVE BRANCH

21.187. Freshman tour, attendance of members at legislative conference for new members — expenses, how paid. — In addition to the reimbursement of expenses allowed by section 21.183, all members of the general assembly may be reimbursed for necessary and actual expenses incurred in attending any legislative conference held for the benefit and instruction of newly elected members of the general assembly which may be sponsored by the university of Missouri or by the general assembly or any agency thereof, or under the joint sponsorship of the university and the general assembly or an agency thereof. The expenses of senators and representatives, as provided herein, shall be paid out of the contingent funds of the senate and house, respectively.

(L. 1957 p. 612 § 2)



Section 21.200 Expenses of visiting committees.

Effective 28 Aug 1957

Title III LEGISLATIVE BRANCH

21.200. Expenses of visiting committees. — No member of any committee shall be allowed any pay by the committee on accounts or by resolution for visiting any institution or place, except actual necessary expenses incurred in the discharge of his duties on the committee, which amount shall be certified by the chairman of the visiting committee before allowance.

(RSMo 1939 § 12869, A.L. 1957 p. 595)

Prior revisions: 1929 § 11244; 1919 § 7119; 1909 § 8118



Section 21.210 Allowance of accounts.

Effective 28 Aug 1957

Title III LEGISLATIVE BRANCH

21.210. Allowance of accounts. — When any member, officer or employee of either house presents his account for his compensation, and the same is allowed, according to the rules of the house to which he belongs, a certificate shall be granted, specifying the amount and on what account, and directing that the same be paid out of appropriations made for the pay of the general assembly. The certificate, in the case of a member or officer of the senate, shall be signed by the president and attested by the secretary; and, in case of a member or officer of the house of representatives, it shall be signed by the speaker and attested by the chief clerk; and, upon the presentation of the certificate to the commissioner of administration, a warrant on the treasurer for the amount shall be issued.

(RSMo 1939 § 12870, A. 1949 S.B. 1006, A.L. 1957 p. 595)

Prior revisions: 1929 § 11245; 1919 § 7128; 1909 § 8124



Section 21.220 Expenses paid out of what fund.

Effective 28 Aug 1957

Title III LEGISLATIVE BRANCH

21.220. Expenses paid out of what fund. — All costs and expenses of proceedings, including the necessary expenses of any officer in executing any writ or process of either house or of a joint meeting, and all witness fees, shall be paid:

(1) By the party charged, if so adjudged, and payment may be enforced by execution; or

(2) Out of the contingent fund of the house in which the proceedings are held; or

(3) In case of a joint meeting out of the contingent funds of both houses as the houses by concurrent resolution provide.

(RSMo 1939 § 12871, A.L. 1957 p. 595)

Prior revisions: 1929 § 11246; 1919 § 7129; 1909 § 8125



Section 21.230 Contingent expenses, how controlled.

Effective 28 Aug 1957

Title III LEGISLATIVE BRANCH

21.230. Contingent expenses, how controlled. — Each house shall control its own contingent expenses; and when any accounts properly chargeable to the house of representatives are adjusted and allowed according to the rules of that house a certificate shall be granted, signed by the speaker and attested by the chief clerk; and when any account or demand for contingent expenses of the senate is allowed according to the rules of that house a certificate shall be granted, signed by the president and attested by the secretary.

(RSMo 1939 § 12872, A.L. 1957 p. 595)

Prior revisions: 1929 § 11247; 1919 § 7130; 1909 § 8126



Section 21.232 Printing, other services for house of representatives — costs how paid — disposition of balance.

Effective 28 Aug 1982

Title III LEGISLATIVE BRANCH

21.232. Printing, other services for house of representatives — costs how paid — disposition of balance. — 1. The house of representatives shall establish a revolving fund which shall be funded annually by appropriation, and which shall receive funds paid or transferred to the house of representatives for printing, duplicating, surplus property, refunds from vendors, personal reimbursements, or any other service for which there is a fee charged by the house of representatives. The state treasurer shall be custodian of the fund and shall make disbursements from the fund for those things authorized by the house of representatives accounts committee as provided by rules of the house of representatives and as appropriated by the general assembly and expended as provided in section 21.230.

2. An unexpended balance in the fund at the end of the biennium not exceeding five thousand dollars is exempt from the provisions of section 33.080 relating to transfer of unexpended balances to the ordinary revenue fund.

(L. 1979 H.B. 601 §§ 1, 2, A.L. 1982 S.B. 833)



Section 21.235 Printing, other services for the senate — costs how paid — disposition of balance.

Effective 28 Aug 1982

Title III LEGISLATIVE BRANCH

21.235. Printing, other services for the senate — costs how paid — disposition of balance. — 1. The senate shall establish a revolving fund which shall be funded annually by appropriation and which shall receive funds paid or transferred to the senate for printing, duplicating, postage, computer services, surplus property, refunds from vendors, personal reimbursements, or any other goods or services for which there is a fee charged by the senate. The state treasurer shall be custodian of the fund and shall make disbursements from the fund for those things authorized by the senate committee on accounts, assignments and clerical force as provided by rules of the senate and as appropriated by the general assembly and expended as provided in section 21.230.

2. An unexpended balance in the fund at the end of the biennium not exceeding five thousand dollars is exempt from the provisions of section 33.080 relating to the transfer of unexpended balances to the ordinary revenue fund.

(L. 1982 S.B. 833 § 1)



Section 21.240 Joint expenses, how controlled.

Effective 28 Aug 1957

Title III LEGISLATIVE BRANCH

21.240. Joint expenses, how controlled. — All joint expenses shall be controlled by their concurrent vote and shall be ascertained and adjusted according to their joint rules, and a certificate shall be issued, signed by the president and countersigned by the secretary of the senate, which specifies the amount due, on what account and the fund out of which it is to be paid. On the delivery of the certificate to the commissioner of administration, a warrant shall issue as in case of other demands against the state.

(RSMo 1939 § 12873, A. 1949 S.B. 1006, A.L. 1957 p. 595)

Prior revisions: 1929 § 11248; 1919 § 7131; 1909 § 8127



Section 21.250 Statutes, how authenticated when passed over veto, effective, when.

Effective 28 Aug 2003

Title III LEGISLATIVE BRANCH

21.250. Statutes, how authenticated when passed over veto, effective, when. — When a bill that has passed both houses of the general assembly is returned by the governor without his signature, and with objections thereto, and upon a reconsideration, passes both houses by the constitutional majority, it shall be authenticated as having become a law, by a certificate endorsed thereon, or attached thereto, in the following form:

This bill having been returned by the governor, with his objections thereto and, after reconsideration, having passed both houses by the constitutional majority, it has become a law, this ______ day of ______

­­

­

(RSMo 1939 § 657, A.L. 1957 p. 595, A.L. 2003 S.B. 143)

Prior revisions: 1929 § 657; 1919 § 7060; 1909 § 8059

CROSS REFERENCE:

Veto, procedure after, Const. Art. III § 32



Section 21.260 Appropriations to be itemized.

Effective 28 Aug 1957

Title III LEGISLATIVE BRANCH

21.260. Appropriations to be itemized. — Appropriations for the operation and maintenance of departments shall be separately itemized; and separate appropriations shall be made for each item of extraordinary operation and maintenance expenditure and for each major capital expenditure. Every appropriation law shall distinctly specify the amount and purpose of the appropriation without reference to any other law to fix the amount or purpose.

(RSMo 1939 § 10902, A.L. 1945 p. 1428 § 55, A.L. 1957 p. 595)

CROSS REFERENCES:

Appropriations, limitations on, Const. Art. IV § 23

Appropriations, order of, Const. Art. III § 36

Governor's budget, limitation on power of appropriation Const. Art. III § 36



Section 21.270 Governor to return bills when general assembly recesses for more than fifteen and less than thirty days.

Effective 28 Aug 1957

Title III LEGISLATIVE BRANCH

21.270. Governor to return bills when general assembly recesses for more than fifteen and less than thirty days. — When the general assembly recesses for more than fifteen days and less than thirty days all bills and joint resolutions passed by both houses and presented to the governor for consideration shall be returned within fifteen days after presentation to the office of the secretary of the senate or chief clerk of the house, according to the origin of the bill or joint resolution, with his approval or reasons for disapproval. The office of the secretary of the senate and the office of the chief clerk of the house shall be kept open during the period of recess to receive any bills and joint resolutions from the governor. The secretary of the senate or chief clerk of the house shall present all bills and joint resolutions received from the governor to the house of origin when the house convenes in session after the recess.

(L. 1945 p. 1118 § 1, A.L. 1957 p. 595)

CROSS REFERENCES:

Procedure on failure of governor to return bill, Const. Art. III § 31

Return of bills, during session, upon recess of more than 30 days and upon adjournment, Const. Art. III § 31



Section 21.280 Local laws, how passed.

Effective 28 Aug 1957

Title III LEGISLATIVE BRANCH

21.280. Local laws, how passed. — No local or special law shall be passed by the legislature of Missouri, unless notice of the intention to apply therefor is published as provided in section 21.290.

(RSMo 1939 § 12874, A.L. 1957 p. 595)

Prior revisions: 1929 § 11249; 1919 § 7132; 1909 § 8128

CROSS REFERENCES:

Local and special laws, indirect enactment, repeal, Const. Art. III § 41

Local and special laws, limitations on passage, Const. Art. III § 40



Section 21.290 Notice.

Effective 28 Aug 1957

Title III LEGISLATIVE BRANCH

21.290. Notice. — Notice of intention to apply for the enactment of local or special laws shall be published in each county or incorporated city or town to be affected by the local or special law, by advertisement in some newspaper, if one is published in the county or incorporated city or town, and if there is no newspaper published in the county or incorporated city or town, by posting ten written or printed handbills in ten public places in the county or incorporated city or town, one of which shall be posted on the courthouse door.

(RSMo 1939 § 12875, A.L. 1957 p. 595)

Prior revisions: 1929 § 11250; 1919 § 7133; 1909 § 8129

CROSS REFERENCE:

Local or special laws, published notice of before introduction, Const. Art. III § 42



Section 21.300 By whom signed, where published.

Effective 28 Aug 1957

Title III LEGISLATIVE BRANCH

21.300. By whom signed, where published. — The notice shall state the substance of the contemplated law, shall be signed by ten householders of the county or incorporated city or town where the notice is published and shall be inserted in four separate publications of the newspaper. The first insertion shall be at least thirty days prior to the introduction of the contemplated bill. Notice given by handbills shall be posted at least thirty days prior to the introduction of the contemplated bill and notice shall be recited in the bill, according to its tenor.

(RSMo 1939 § 12876, A.L. 1957 p. 595)

Prior revisions: 1929 § 11251; 1919 § 7134; 1909 § 8130



Section 21.310 Proof of publication.

Effective 28 Aug 1957

Title III LEGISLATIVE BRANCH

21.310. Proof of publication. — The proof of the publication of the notice shall be made by the affidavit of the publisher of the newspaper in which the notice is published, to which shall be attached a copy of the notice. The proof of notice published by handbills shall be made by the affidavit of some person who signed the notice to which shall be attached a copy of the notice.

(RSMo 1939 § 12877, A.L. 1957 p. 595)

Prior revisions: 1929 § 11252; 1919 § 7135; 1909 § 8131

CROSS REFERENCE:

Proof of publication filed with general assembly, Const. Art. III § 42



Section 21.320 Notice to be attached to bill.

Effective 28 Aug 1957

Title III LEGISLATIVE BRANCH

21.320. Notice to be attached to bill. — A copy of the notice required by this chapter, duly authenticated and proved as set forth in section 21.310, shall be attached to the bill before its introduction and shall be once read in the senate and house of representatives before the bill is put upon its passage.

(RSMo 1939 § 12878, A.L. 1957 p. 595)

Prior revisions: 1929 § 11253; 1919 § 7136; 1909 § 8132



Section 21.330 Mechanical roll call for house authorized.

Effective 28 Aug 1957

Title III LEGISLATIVE BRANCH

21.330. Mechanical roll call for house authorized. — The vote of the members of the house of representatives may be taken and recorded by mechanical means in all cases where a vote by roll call is required by the constitution or ordered by members of the house.

(L. 1947 V. I p. 368 § 1, A.L. 1957 p. 595)

CROSS REFERENCE:

Legislative journals--demand for yeas and nays--manner and record of vote, Const. Art. III § 26



Section 21.340 Requirements for mechanical roll call.

Effective 28 Aug 1957

Title III LEGISLATIVE BRANCH

21.340. Requirements for mechanical roll call. — The mechanical equipment installed and used for the purpose of taking and recording the votes of the members of the house shall be so constructed as to employ and use a roll call sheet, arranged in four separate columns, and to show in the first column, by perforation opposite their respective names, the names of the members voting yea; in the second column, by perforation opposite their respective names, the names of the members voting nay; in the third column, by perforation opposite their respective names, the names of the members voting present; and in the fourth column, by perforation opposite their respective names, the names of the members absent, and to show a printed total of the number recorded, by perforation, in each of the columns. The mechanical equipment shall provide for the use of readily obtainable roll call sheets, and for the immediate substitution of the names of new members elected to fill vacancies in the original membership.

(L. 1947 V. I p. 368 § 2, A.L. 1957 p. 595)



Section 21.350 Visual record board required.

Effective 28 Aug 1957

Title III LEGISLATIVE BRANCH

21.350. Visual record board required. — There shall be installed as a part of the mechanical equipment visual record boards, in positions in the house chamber that enable all members of the house, and persons present in the house galleries, to see how each member of the house voted on any question upon which the vote was taken by means of the mechanical equipment. The visual record boards shall show the name of each member of the house present and voting and how each member voted whether yea, nay or present.

(L. 1947 V. I p. 368 § 3, A.L. 1957 p. 595)



Section 21.360 Voting for another member — penalty.

Effective 28 Aug 1957

Title III LEGISLATIVE BRANCH

21.360. Voting for another member — penalty. — Any member of the house of representatives who through the medium of any voting station, records the vote of another member, or who authorizes another member, or other person, to record his vote, and any person, other than a member of the house, who through the medium of a voting station, records the vote of any member is guilty of a felony, and upon conviction shall be punished by imprisonment in the penitentiary for a term of not less than three nor more than ten years.

(L. 1947 V. I p. 368 § 5, A.L. 1957 p. 595)



Section 21.370 Oaths, by whom administered.

Effective 28 Aug 1957

Title III LEGISLATIVE BRANCH

21.370. Oaths, by whom administered. — The president of the senate and the speaker of the house of representatives may administer all oaths and affirmations to the officers of their respective houses, to swear in the members of their respective houses, after first having taken the oath of office prescribed by law themselves; and the president of the senate, speaker of the house of representatives, the chairman of the committee of the whole, or the chairman of any standing, select or special committee of either house, may administer oaths and affirmations to witnesses in any case under their examination.

(RSMo 1939 § 12890, A.L. 1957 p. 595)

Prior revisions: 1929 § 11265; 1919 § 7147; 1909 § 8143

CROSS REFERENCE:

Oath of office of members of assembly — form — effect of refusal to take oath and conviction of violation, Const. Art. III § 15



Section 21.380 Depositions.

Effective 28 Aug 1957

Title III LEGISLATIVE BRANCH

21.380. Depositions. — In cases not otherwise provided for by law, depositions may be taken and read in either house, or before a committee thereof, or before both houses in joint meeting, in all cases where the taking and reading depositions would be allowed in any case pending before any court of law.

(RSMo 1939 § 12885, A.L. 1957 p. 595)

Prior revisions: 1929 § 11260; 1919 § 7142; 1909 § 8138



Section 21.390 Presiding officer may issue commission to take depositions.

Effective 28 Aug 1957

Title III LEGISLATIVE BRANCH

21.390. Presiding officer may issue commission to take depositions. — When necessary, the presiding officer of the house in which they are required, or of a joint meeting, may issue commissions to take such depositions as a court at law; and the proceedings, in taking and returning depositions, shall be the same as are prescribed by law for taking depositions to be read in any court of law.

(RSMo 1939 § 12886, A.L. 1957 p. 595)

Prior revisions: 1929 § 11261; 1919 § 7143; 1909 § 8139



Section 21.400 Subpoenas shall be issued — attested, how.

Effective 28 Aug 2011

Title III LEGISLATIVE BRANCH

21.400. Subpoenas shall be issued — attested, how. — Subpoenas for witnesses and the production of records shall be issued at the request of any member of the senate or the house of representatives, or the party accused, or any member of any committee; and all process awarded by the senate or house of representatives, and subpoenas and other process for witnesses whose attendance is required by either the senate or the house, or before any committee, shall be under the hand of the president pro tem, or the speaker and attested by the secretary or chief clerk, as the case may be, and shall be executed by the sergeant at arms of such house, or by a special messenger appointed for that purpose.

(RSMo 1939 § 12888, A.L. 1957 p. 595, A.L. 2011 S.B. 68)

Prior revisions: 1929 § 11263; 1919 § 7145; 1909 § 8141



Section 21.410 Writs and process may be issued.

Effective 28 Aug 1957

Title III LEGISLATIVE BRANCH

21.410. Writs and process may be issued. — Each house, or both houses in joint meeting, may cause to be issued necessary writs and process to summon and compel any person charged with any offense, whereof they have jurisdiction, to appear before them or any committee, and carry into execution their orders and sentences, and to summon and compel the attendance of witnesses in as full a manner as any court of law, and with like effect.

(RSMo 1939 § 12887, A.L. 1957 p. 595)

Prior revisions: 1929 § 11262; 1919 § 7144; 1909 § 8140



Section 21.420 Lobbyists not to go upon the floor of the house or senate — penalty.

Effective 28 Aug 1957

Title III LEGISLATIVE BRANCH

21.420. Lobbyists not to go upon the floor of the house or senate — penalty. — It is unlawful for any person employed for a pecuniary consideration to act as legislative counsel or legislative agent for any person, corporation or association, to go upon the floor of either house of the legislature, reserved for the members while in session, except upon the invitation of the house. Any person violating the provisions of this section is punishable by imprisonment in the county jail not less than ten days nor more than twelve months, and by a fine of not less than one hundred dollars nor more than five hundred dollars.

(RSMo 1939 § 12883, A.L. 1957 p. 595)

Prior revisions: 1929 § 11258; 1919 § 7155; 1909 § 8151



Section 21.430 Disturbance of committee, how punished.

Effective 28 Aug 1957

Title III LEGISLATIVE BRANCH

21.430. Disturbance of committee, how punished. — If any person, whether a member or not, disturbs the proceedings of any committee of either house, or is guilty of disorder in their presence, the house appointing the committee may punish the person as if the like offense were committed in the presence of the house; and if the disorder or offense is committed before a joint committee of both houses, the president of the senate shall issue process, and both houses in joint meeting proceed thereon.

(RSMo 1939 § 12884, A.L. 1957 p. 595)

Prior revisions: 1929 § 11259; 1919 § 7141; 1909 § 8137



Section 21.487 Public institutions of higher education funding formula, joint committee to develop and implement.

Effective 30 May 2012, see footnote

Title III LEGISLATIVE BRANCH

21.487. Public institutions of higher education funding formula, joint committee to develop and implement. — The joint committee on education shall develop a comprehensive funding formula for Missouri public institutions of higher education by December 31, 2013. The general assembly shall implement a funding formula beginning in fiscal year 2015.

(L. 2012 H.B. 1731 § 2)

Effective 5-30-12

CROSS REFERENCE:

Nonseverability clause, 313.836



Section 21.505 Reimbursement of political subdivisions for loss of tax on certain goods, how computed — duties of director of revenue and of state tax commission.

Effective 28 Aug 1984

Title III LEGISLATIVE BRANCH

21.505. Reimbursement of political subdivisions for loss of tax on certain goods, how computed — duties of director of revenue and of state tax commission. — The state tax commission shall certify the assessed valuation of all household goods, furniture, wearing apparel and articles of personal adornment for the calendar year 1973 for each county and each political subdivision therein to the director of revenue of the state of Missouri. The director of revenue shall apply the valuation so certified to the rate of personal property tax levied for the calendar year 1973 in each such political subdivision and shall certify the result of this calculation to the house and senate appropriations committees of the Missouri general assembly. The general assembly shall annually thereafter use the same 1973 results of the calculation by the director of revenue as the basis for the appropriation of money from general revenue to the various political subdivisions for approximate reimbursement of revenue lost because of the exemption from taxation of household goods, furniture, wearing apparel and articles of personal use and adornment.

(L. 1974 S.B. 333 § 2, A.L. 1984 H.B. 1087)



Section 21.520 Reports of receipts and expenditures required, when, to whom — restrictions on certain expenditures.

Effective 01 Jul 1978, see footnote

Title III LEGISLATIVE BRANCH

21.520. Reports of receipts and expenditures required, when, to whom — restrictions on certain expenditures. — Beginning July 1, 1978, all departments of state government and each government entity operating programs for which appropriations are made shall provide the oversight division of the committee on legislative research and the appropriations committees of the house and senate with the following information on a monthly basis: Expenditures by account number assigned by the office of administration, division of accounting, in the chart of accounts and index for fiscal year 1979 appropriations and each fiscal year thereafter; federal fund expenditures by grant and purpose together with the public law number authorizing such expenditures and the grant identifier number; notification of termination of any federal grant and disposition of any employees employed under such grant. In the event state funds are appropriated for purposes for which a federal grant is anticipated and the grant is not made, such state funds may not be used for other purposes. In the event federal funds are terminated during federal fiscal year 1979 and each fiscal year thereafter, state funds appropriated to match such federal funds may not be used for other purposes and the state funds shall lapse if not used for their designated purpose.

(L. 1978 H.B. 1218 § 4)

Effective 7-01-78



Section 21.525 Institutions of higher education to report.

Effective 01 Jul 1978, see footnote

Title III LEGISLATIVE BRANCH

21.525. Institutions of higher education to report. — Notwithstanding the provisions of sections 21.520, 21.525, and 33.543, 33.546, 33.563, nothing contained herein, except provisions of section 21.520 above, shall be construed to apply to institutions of higher education in this state.

(L. 1978 H.B. 1218 § 5)

Effective 7-01-78



Section 21.527 Contracts or leases of facilities by state agencies or state institutions of higher education to be first approved by general assembly.

Effective 28 Aug 1989

Title III LEGISLATIVE BRANCH

21.527. Contracts or leases of facilities by state agencies or state institutions of higher education to be first approved by general assembly. — No department of state government or state institution of higher education supported in whole or in part by appropriations made by the general assembly shall contract for the lease or use any facility financed in whole or in part by revenue bonds issued by the health and educational facilities authority of the state of Missouri, as authorized by the provisions of chapter 360, or no board of regents or board of governors of any state college or university shall enter into any agreement as authorized by the provisions of section 177.088, the debt service of which is secured by a pledge of future appropriations to be made by the general assembly, until the project or facility and the total cost thereof, including furnishings and equipment, has been approved by the general assembly, any other provision of law to the contrary notwithstanding.

(L. 1989 H.B. 493 § 1)



Section 21.550 Definition.

Effective 28 Aug 1983

Title III LEGISLATIVE BRANCH

21.550. Definition. — The phrase "state and local public employee retirement systems", as used in sections 21.550 to 21.564*, unless a different meaning is plainly required by the context, shall mean: any retirement system established by the state of Missouri or any political subdivision or instrumentality of the state for the purpose of providing retirement plan benefits for elected or appointed public officials or employees of the state of Missouri or any political subdivision of the state.

(L. 1983 S.B. 393 § A)

*Section 21.564 was repealed by H.B. 1882, 2014.



Section 21.553 Joint committee on public retirement established — membership — terms.

Effective 28 Aug 1983

Title III LEGISLATIVE BRANCH

21.553. Joint committee on public retirement established — membership — terms. — 1. There is established a permanent joint committee of the general assembly to be known as the "Joint Committee on Public Employee Retirement" to be comprised of six members of the senate and six members of the house of representatives. The senate members shall be appointed by the president pro tem of the senate and the house members shall be appointed by the speaker of the house. The appointment of members shall continue during their term of office as members of the general assembly or until a successor has been duly appointed to fill their place when their term of office as members of the general assembly has expired.

2. No political party shall be represented on the committee by more than three members from the senate nor by more than three members from the house.

(L. 1983 S.B. 393 § 1)



Section 21.555 Meeting of committee — quorum — officers, qualifications, expenses and per diem.

Effective 28 Aug 1985

Title III LEGISLATIVE BRANCH

21.555. Meeting of committee — quorum — officers, qualifications, expenses and per diem. — 1. The joint committee on public employee retirement shall meet within ten days after its creation and organize by selecting a chairman and a vice chairman, one of whom shall be a member of the senate and the other a member of the house of representatives.

2. The committee shall regularly meet at least quarterly.

3. A majority of the members of the committee shall constitute a quorum.

4. The members of the committee shall serve without compensation but shall be reimbursed for actual and necessary expenses incurred in the performance of their official duties.

(L. 1983 S.B. 393 § 2, A.L. 1985 H.B. 695)



Section 21.557 Personnel and actuarial assistance authorized — compensation, how paid.

Effective 28 Aug 2014

Title III LEGISLATIVE BRANCH

21.557. Personnel and actuarial assistance authorized — compensation, how paid. — The committee may employ such personnel and actuarial assistance as it deems necessary to carry out its duties and prepare required reports. The compensation of such personnel and the expenses of the committee shall be paid from moneys appropriated to the committee or from the joint contingent fund as approved.

(L. 1983 S.B. 393 § 3, A.L. 2014 H.B. 1882)



Section 21.559 Powers and duties of joint committee.

Effective 28 Aug 1985

Title III LEGISLATIVE BRANCH

21.559. Powers and duties of joint committee. — The committee shall:

(1) Make a continuing study and analysis of all state and local government retirement systems;

(2) Devise a standard reporting system to obtain data on each public employee retirement system that will provide information on each system's financial and actuarial status at least biennially;

(3) Determine from its study and analysis the need for changes in statutory law;

(4) Make any other recommendation to the general assembly necessary to provide adequate retirement benefits to state and local government employees within the ability of taxpayers to support their future costs.

(L. 1983 S.B. 393 § 4, A.L. 1985 H.B. 695)



Section 21.561 Retirement systems, state and local to cooperate.

Effective 28 Aug 2014

Title III LEGISLATIVE BRANCH

21.561. Retirement systems, state and local to cooperate. — 1. All state and local public employee retirement systems shall cooperate with and assist the committee in the performance of its duties and shall make available all books, records and information requested.

2. If any state or local public employee retirement system does not comply with the committee's request for books, records, or information, or does not cooperate and assist the committee as provided in subsection 1 of this section, then the committee may request the staff or board members of any state or local public employee retirement system to testify before the committee regarding noncompliance with this section.

3. The committee may subpoena witnesses, take testimony under oath, and compel the production of records.

(L. 1983 S.B. 393 § 5, A.L. 2014 H.B. 1882)



Section 21.562 Cost-of-living increases in pension benefits or other increases in payments beyond prior year, notice of to committee, when — evidence of actuarial soundness, when.

Effective 28 Aug 2014

Title III LEGISLATIVE BRANCH

21.562. Cost-of-living increases in pension benefits or other increases in payments beyond prior year, notice of to committee, when — evidence of actuarial soundness, when. — 1. All state or local public employee retirement systems shall notify the committee within seven calendar days when the governing body thereof which determines the amount and type of plan benefits to be paid takes final action providing any new or additional payments beyond the plan provisions of the prior plan year of periodic cost-of-living increases in pension and retirement benefits for its retired officers and employees and spouses of deceased officers and employees.

2. If so requested at any time by the committee, any state or local public employee retirement system providing such periodic cost-of-living increases shall provide satisfactory evidence of its actuarial soundness.

(L. 1985 H.B. 695, A.L. 2014 H.B. 1882)



Section 21.563 Report, contents — submitted when.

Effective 28 Aug 2014

Title III LEGISLATIVE BRANCH

21.563. Report, contents — submitted when. — The committee shall compile a full report of its activities for submission to the general assembly. The report shall be submitted not later than the annual first quarterly meeting of the joint committee on public employee retirement each year in which the general assembly convenes in regular session and shall include any recommendations which the committee may have for legislative action, as well as any recommendations to retirement system boards of management. The report shall also include an analysis and statement of the manner in which statutory provisions relating to public employee retirement programs are being executed.

(L. 1983 S.B. 393 § 6, A.L. 2014 H.B. 1882)



Section 21.600 Definitions.

Effective 28 Aug 1971

Title III LEGISLATIVE BRANCH

21.600. Definitions. — As used in sections 21.600 to 21.620, unless the context clearly indicates otherwise, the following terms mean:

(1) "Bill", proposed legislation drafted in the form of an act or joint resolution for introduction into either the house of representatives or the senate of the general assembly of Missouri;

(2) "Filing period", that period of time commencing on December first next preceding the opening day of the annual session for which the bill is filed and continuing up to but not including the opening day;

(3) "Opening day", the first Wednesday after the first Monday in January of each year as fixed by the Missouri constitution for the convening of regular sessions of the general assembly.

(L. 1971 H.B. 156 § 1)



Section 21.605 Senate bills, how filed — immediate printing — what rules apply.

Effective 28 Aug 1971

Title III LEGISLATIVE BRANCH

21.605. Senate bills, how filed — immediate printing — what rules apply. — A member or a member-elect of the senate may file a bill by mail or in person, according to appropriate rules of the senate, with the secretary of the senate at any time during the filing period. Upon receiving a bill filed during the filing period preceding a regular session of the general assembly in an odd-numbered year, the secretary of the senate shall immediately have the bill printed and made available according to the rules and practices of the general assembly next preceding that for which the bill is filed and those bills received during the filing period preceding a regular session in an even-numbered year shall be printed and made available according to the then effective rules of that general assembly.

(L. 1971 H.B. 156 § 2)



Section 21.610 House bills, how filed — immediate printing — what rules apply.

Effective 28 Aug 1971

Title III LEGISLATIVE BRANCH

21.610. House bills, how filed — immediate printing — what rules apply. — A member or member-elect of the house of representatives may file a bill by mail or in person, according to appropriate rules of the house of representatives, with the clerk of the house at any time during the filing period. Upon receiving a bill filed during the filing period preceding a regular session of the general assembly in odd-numbered years, the clerk of the house shall immediately have the bill printed and made available according to the rules and practices of the general assembly next preceding that for which the bill is filed and those bills received during the filing period preceding a regular session in an even-numbered year shall be printed and made available according to the then effective rules of that general assembly.

(L. 1971 H.B. 156 § 3)



Section 21.615 Automatic introduction of filed bills.

Effective 28 Aug 1971

Title III LEGISLATIVE BRANCH

21.615. Automatic introduction of filed bills. — Bills filed during the filing period with the secretary of the senate or clerk of the house shall be automatically introduced on the opening day of that session of the general assembly which next succeeds the last day of the filing period in which the bills were filed.

(L. 1971 H.B. 156 § 4)



Section 21.620 Expenses, how paid.

Effective 28 Aug 1971

Title III LEGISLATIVE BRANCH

21.620. Expenses, how paid. — The expenses of filing and printing of bills pursuant to sections 21.600 to 21.620 shall be paid out of the regular appropriation made to each house for the printing of bills and approved according to the rules or practices of the senate or house of representatives, as the case may be.

(L. 1971 H.B. 156 § 5)



Section 21.750 Firearms legislation preemption by general assembly, exceptions — limitation on civil recovery against firearms or ammunitions manufacturers, when, exception.

Effective 28 Aug 2014

Title III LEGISLATIVE BRANCH

*21.750. Firearms legislation preemption by general assembly, exceptions — limitation on civil recovery against firearms or ammunitions manufacturers, when, exception. — 1. The general assembly hereby occupies and preempts the entire field of legislation touching in any way firearms, components, ammunition and supplies to the complete exclusion of any order, ordinance or regulation by any political subdivision of this state. Any existing or future orders, ordinances or regulations in this field are hereby and shall be null and void except as provided in subsection 3 of this section.

2. No county, city, town, village, municipality, or other political subdivision of this state shall adopt any order, ordinance or regulation concerning in any way the sale, purchase, purchase delay, transfer, ownership, use, keeping, possession, bearing, transportation, licensing, permit, registration, taxation other than sales and compensating use taxes or other controls on firearms, components, ammunition, and supplies except as provided in subsection 3 of this section.

3. (1) Except as provided in subdivision (2) of this subsection, nothing contained in this section shall prohibit any ordinance of any political subdivision which conforms exactly with any of the provisions of sections 571.010 to 571.070, with appropriate penalty provisions, or which regulates the open carrying of firearms readily capable of lethal use or the discharge of firearms within a jurisdiction, provided such ordinance complies with the provisions of section 252.243. No ordinance shall be construed to preclude the use of a firearm in the defense of person or property, subject to the provisions of chapter 563.

(2) In any jurisdiction in which the open carrying of firearms is prohibited by ordinance, the open carrying of firearms shall not be prohibited in accordance with the following:

(a) Any person with a valid concealed carry endorsement or permit who is open carrying a firearm shall be required to have a valid concealed carry endorsement or permit from this state, or a permit from another state that is recognized by this state, in his or her possession at all times;

(b) Any person open carrying a firearm in such jurisdiction shall display his or her concealed carry endorsement or permit upon demand of a law enforcement officer;

(c) In the absence of any reasonable and articulable suspicion of criminal activity, no person carrying a concealed or unconcealed firearm shall be disarmed or physically restrained by a law enforcement officer unless under arrest; and

(d) Any person who violates this subdivision shall be subject to the penalty provided in section 571.121.

4. The lawful design, marketing, manufacture, distribution, or sale of firearms or ammunition to the public is not an abnormally dangerous activity and does not constitute a public or private nuisance.

5. No county, city, town, village or any other political subdivision nor the state shall bring suit or have any right to recover against any firearms or ammunition manufacturer, trade association or dealer for damages, abatement or injunctive relief resulting from or relating to the lawful design, manufacture, marketing, distribution, or sale of firearms or ammunition to the public. This subsection shall apply to any suit pending as of October 12, 2003, as well as any suit which may be brought in the future. Provided, however, that nothing in this section shall restrict the rights of individual citizens to recover for injury or death caused by the negligent or defective design or manufacture of firearms or ammunition.

6. Nothing in this section shall prevent the state, a county, city, town, village or any other political subdivision from bringing an action against a firearms or ammunition manufacturer or dealer for breach of contract or warranty as to firearms or ammunition purchased by the state or such political subdivision.

(L. 1984 H.B. 928 § 1, A.L. 2003 S.B. 13, A.L. 2007 S.B. 225, A.L. 2014 S.B. 656)

*Effective 10-10-14, see § 21.250. S.B. 656 was vetoed July 14, 2014. The veto was overridden on September 10, 2014.

(1994) City may enact ordinance regulating carrying of firearm capable of lethal use. City of Cape Girardeau v. Joyce, 884 S.W.2d 33 (Mo.App. E.D.).



Section 21.760 (Transferred 2013; now 29.351)

Effective 28 Aug 2013

Title III LEGISLATIVE BRANCH



Section 21.771 Joint committee established, members, duties, meetings — expiration date.

Effective 28 Aug 2017

Title III LEGISLATIVE BRANCH

21.771. Joint committee established, members, duties, meetings — expiration date. — 1. There is established a joint committee of the general assembly to be known as the “Joint Committee on Child Abuse and Neglect” to be composed of seven members of the senate and seven members of the house of representatives. The senate members of the joint committee shall be appointed by the president pro tem and minority floor leader of the senate and the house members shall be appointed by the speaker and minority floor leader of the house of representatives. The appointment of each member shall continue during the member’s term of office as a member of the general assembly or until a successor has been appointed to fill the member’s place. No party shall be represented by more than four members from the house of representatives nor more than four members from the senate. A majority of the committee shall constitute a quorum, but the concurrence of a majority of the members shall be required for the determination of any matter within the committee’s duties.

2. The joint committee shall:

(1) Make a continuing study and analysis of the state child abuse and neglect reporting and investigation system;

(2) Devise a plan for improving the structured decision making regarding the removal of a child from a home;

(3) Determine the additional personnel and resources necessary to adequately protect the children of this state and improve their welfare and the welfare of families;

(4) Address the need for additional foster care homes and to improve the quality of care provided to abused and neglected children in the custody of the state;

(5) Determine from its study and analysis the need for changes in statutory law;

(6) Make any other recommendation to the general assembly necessary to provide adequate protections for the children of our state; and

(7) Make recommendations on how to improve abuse and neglect proceedings including examining the role of the judge, children’s division, the juvenile officer, the guardian ad litem, and the foster parents.

3. The joint committee shall meet within thirty days after its creation and organize by selecting a chairperson and a vice chairperson, one of whom shall be a member of the senate and the other a member of the house of representatives. The chairperson shall alternate between members of the house and senate every two years after the committee’s organization.

4. The committee shall meet at least quarterly. The committee may meet at locations other than Jefferson City when the committee deems it necessary.

5. The committee shall be staffed by legislative personnel as is deemed necessary to assist the committee in the performance of its duties.

6. The members of the committee shall serve without compensation but shall be entitled to reimbursement for actual and necessary expenses incurred in the performance of their official duties.

7. It shall be the duty of the committee to compile a full report of its activities for submission to the general assembly. The report shall be submitted not later than the fifteenth of January of each year in which the general assembly convenes in regular session and shall include any recommendations which the committee may have for legislative action as well as any recommendations for administrative or procedural changes in the internal management or organization of state or local government agencies and departments. Copies of the report containing such recommendations shall be sent to the appropriate directors of state or local government agencies or departments included in the report.

8. The provisions of this section shall expire on January 15, 2023.

(L. 2012 S.B. 628 merged with S.B. 636, A.L. 2014 H.B. 1092 merged with S.B. 869, A.L. 2017 S.B. 160)

Expires 1-15-23



Section 21.782 Joint committee on eating disorders established, members, duties, report.

Effective 28 Aug 2014

Title III LEGISLATIVE BRANCH

21.782. Joint committee on eating disorders established, members, duties, report. — 1. There is hereby established a joint committee of the general assembly, which shall be known as the "Joint Committee on Eating Disorders", which shall be composed of three members of the senate, three members of the house of representatives, and three members appointed by the governor. The senate members of the committee shall be appointed by the president pro tempore of the senate and the house members by the speaker of the house of representatives. There shall be at least one member from the minority party of the senate and at least one member from the minority party of the house of representatives. The governor shall appoint three members, with at least one member representing the insurance industry and at least one member representing an eating disorder advocacy group.

2. The committee shall select a chairperson and a vice-chairperson, one of whom shall be a member of the senate and one a member of the house of representatives. A majority of the members shall constitute a quorum. Meetings of the committee may be called at such time and place as the chairperson or chairperson designate.

3. The committee shall:

(1) Review issues pertaining to the regulation of insurance and other matters impacting the lives of those diagnosed with an eating disorder by taking public testimony from interested parties;

(2) Consider and review the actuarial analysis conducted under section 376.1192; and

(3) Make recommendations to the general assembly for legislative action.

4. By December 31, 2014, the committee shall provide a report to the members of the general assembly and the governor. The report shall include recommendations for legislation pertaining to the regulation of insurance and other matters impacting the lives of those diagnosed with an eating disorder.

(L. 2014 S.B. 754 § 2)



Section 21.795 Joint committee on transportation oversight, members, quorum — report, when, contents — meetings, examination of reports, records required to be submitted.

Effective 28 Aug 2012

Title III LEGISLATIVE BRANCH

21.795. Joint committee on transportation oversight, members, quorum — report, when, contents — meetings, examination of reports, records required to be submitted. — 1. There is established a permanent joint committee of the general assembly to be known as the "Joint Committee on Transportation Oversight" to be composed of seven members of the standing transportation committees of both the senate and the house of representatives and three nonvoting ex officio members. Of the fourteen members to be appointed to the joint committee, the seven senate members of the joint committee shall be appointed by the president pro tem of the senate and minority leader of the senate and the seven house members shall be appointed by the speaker of the house of representatives and the minority floor leader of the house of representatives. The seven senate members shall be composed, as nearly as may be, of majority and minority party members in the same proportion as the number of majority and minority party members in the senate bears to the total membership of the senate. No major party shall be represented by more than four members from the house of representatives. The ex officio members shall be the state auditor, the director of the oversight division of the committee on legislative research, and the commissioner of the office of administration or the designee of such auditor, director or commissioner. The joint committee shall be chaired jointly by both chairs of the senate and house transportation committees. A majority of the committee shall constitute a quorum, but the concurrence of a majority of the members, other than the ex officio members, shall be required for the determination of any matter within the committee's duties.

2. The department of transportation shall submit a written report prior to December thirty-first of each year to the governor and the lieutenant governor. The report shall be posted to the department's internet website so that general assembly members may elect to access a copy of the report electronically. The written report shall contain the following:

(1) A comprehensive financial report of all funds for the preceding state fiscal year which shall include a report by independent certified public accountants, selected by the commissioner of the office of administration, attesting that the financial statements present fairly the financial position of the department in conformity with generally accepted government accounting principles. This report shall include amounts of:

(a) State revenues by sources, including all new state revenue derived from highway users which results from action of the general assembly or voter-approved measures taken after August 28, 2003, and projects funded in whole or in part from such new state revenue, and amounts of federal revenues by source;

(b) Any other revenues available to the department by source;

(c) Funds appropriated, the amount the department has budgeted and expended for the following: contracts, right-of-way purchases, preliminary and construction engineering, maintenance operations and administration;

(d) Total state and federal revenue compared to the revenue estimate in the fifteen-year highway plan as adopted in 1992. All expenditures made by, or on behalf of, the department for personal services including fringe benefits, all categories of expense and equipment, real estate and capital improvements shall be assigned to the categories listed in this subdivision in conformity with generally accepted government accounting principles;

(2) A detailed explanation of the methods or criteria employed to select construction projects, including a listing of any new or reprioritized projects not mentioned in a previous report, and an explanation as to how the new or reprioritized projects meet the selection methods or criteria;

(3) The proposed allocation and expenditure of moneys and the proposed work plan for the current fiscal year, at least the next four years, and for any period of time expressed in any public transportation plan approved by either the general assembly or by the voters of Missouri. This proposed allocation and expenditure of moneys shall include the amounts of proposed allocation and expenditure of moneys in each of the categories listed in subdivision (1) of this subsection;

(4) The amounts which were planned, estimated and expended for projects in the state highway and bridge construction program or any other projects relating to other modes of transportation in the preceding state fiscal year and amounts which have been planned, estimated or expended by project for construction work in progress;

(5) The current status as to completion, by project, of the fifteen-year road and bridge program adopted in 1992. The first written report submitted pursuant to this section shall include the original cost estimate, updated estimate and final completed cost by project. Each written report submitted thereafter shall include the cost estimate at the time the project was placed on the most recent five-year highway and bridge construction plan and the final completed cost by project;

(6) The reasons for cost increases or decreases exceeding five million dollars or ten percent relative to cost estimates and final completed costs for projects in the state highway and bridge construction program or any other projects relating to other modes of transportation completed in the preceding state fiscal year. Cost increases or decreases shall be determined by comparing the cost estimate at the time the project was placed on the most recent five-year highway and bridge construction plan and the final completed cost by project. The reasons shall include the amounts resulting from inflation, department-wide design changes, changes in project scope, federal mandates, or other factors;

(7) Specific recommendations for any statutory or regulatory changes necessary for the efficient and effective operation of the department;

(8) An accounting of the total amount of state, federal and earmarked federal highway funds expended in each district of the department of transportation; and

(9) Any further information specifically requested by the joint committee on transportation oversight.

3. Prior to February fifteenth of each year, the committee shall hold an annual meeting and call before its members, officials or employees of the state highways and transportation commission or department of transportation, as determined by the committee, for the sole purpose of receiving and examining the report required pursuant to subsection 2 of this section. The committee shall not have the power to modify projects or priorities of the state highways and transportation commission or department of transportation. The committee may make recommendations to the state highways and transportation commission or the department of transportation. Disposition of those recommendations shall be reported by the commission or the department to the joint committee on transportation oversight.

4. In addition to the annual meeting required by subsection 3 of this section, the committee shall meet two times each year. The co-chairs of the committee shall establish an agenda for each meeting that may include, but not be limited to, the following items to be discussed with the committee members throughout the year during the scheduled meeting:

(1) Presentation of a prioritized plan for all modes of transportation;

(2) Discussion of department efficiencies and expenditure of cost-savings within the department;

(3) Presentation of a status report on department of transportation revenues and expenditures, including a detailed summary of projects funded by new state revenue as provided in paragraph (a) of subdivision (1) of subsection 2 of this section; and

(4) Implementation of any actions as may be deemed necessary by the committee as authorized by law. The co-chairs of the committee may call special meetings of the committee with ten days' notice to the members of the committee, the director of the department of transportation, and the department of transportation.

5. The committee shall also review all applications for the development of specialty plates submitted to it by the department of revenue. The committee shall approve such application by a majority vote. The committee shall approve any application unless the committee receives:

(1) A signed petition from five house members or two senators that they are opposed to the approval of the proposed license plate and the reason for such opposition;

(2) Notification that the organization seeking authorization to establish a new specialty license plate has not met all the requirements of section 301.3150;

(3) A proposed new specialty license plate containing objectionable language or design;

(4) A proposed license plate not meeting the requirements of any reason promulgated by rule.

­­

­

6. The committee shall submit records of its meetings to the secretary of the senate and the chief clerk of the house of representatives in accordance with sections 610.020 and 610.023.

(L. 1998 H.B. 1681 & 1342 merged with S.B. 883, A.L. 2003 H.B. 668, A.L. 2004 S.B. 1233, et al., A.L. 2009 H.B. 683 merged with H.B. 752, A.L. 2012 H.B. 1402)

(2009) Messages on specialty license plates communicate private, not government, speech; specialty plate program allows the State to engage in viewpoint discrimination and thus violates the First Amendment. Roach v. Stouffer, 560 F.3d 860 (8th Cir.).



Section 21.805 Joint committee on the life sciences established, members, appointment, duties, meetings, report.

Effective 28 Aug 2003

Title III LEGISLATIVE BRANCH

21.805. Joint committee on the life sciences established, members, appointment, duties, meetings, report. — 1. There is hereby established a joint committee of the general assembly to be known as the "Joint Committee on the Life Sciences" to be composed of seven members of the senate and seven members of the house of representatives. The senate members of the joint committee shall be appointed by the president pro tem and the minority floor leader of the senate, and the house members of the joint committee shall be appointed by the speaker and the minority floor leader of the house of representatives. The appointment of each member shall continue during the member's term of office or until a successor has been appointed to fill the member's place when his or her term of office as a member of the general assembly has expired. No party shall be represented by more than four members from the house of representatives or more than four members from the senate. A majority of the joint committee shall constitute a quorum, but the concurrence of a majority of the members shall be required for the determination of any matter within the joint committee's duties.

2. The joint committee shall be charged with making recommendations to the full general assembly in the following areas:

(1) Legislative implementation of Missouri's strategic plan for life sciences, or successor plans;

(2) Executive branch actions and policies necessary to nurture and support life sciences research and commercialization;

(3) State investments necessary to nurture and support life sciences research and commercialization;

(4) Changes necessary in Missouri's tax system to nurture and support life sciences research and commercialization;

(5) Laws and policies necessary to eliminate barriers to life sciences research and commercialization and to encourage the start-up of new life sciences companies in Missouri;

(6) Laws and policies necessary to encourage the retention and recruitment of existing life sciences companies in Missouri;

(7) Laws and policies necessary to encourage the recruitment of expert life scientists to Missouri;

(8) Coordination of Missouri's existing scientific resources, including Missouri's colleges and universities; and

(9) Any other legislative action necessary to nurture and support life sciences research and commercialization in Missouri.

3. The joint committee shall meet within thirty days after its creation and organize by selecting a chairperson and vice chairperson, one of whom shall be a member of the senate and the other a member of the house of representatives. The chairpersonship shall alternate between members of the house and senate every two years after the joint committee's organization.

4. The joint committee shall meet at least quarterly and may meet at locations other than Jefferson City when the joint committee deems it necessary.

5. The joint committee shall be staffed by legislative personnel as is deemed necessary to assist the joint committee in the performance of its duties.

6. The members of the joint committee shall serve without compensation but shall be reimbursed for actual and necessary expenses incurred in the performance of their official duties.

7. The joint committee shall compile a full report of its activities for submission to the general assembly. The report shall be submitted not later than the fifteenth of January of each year in which the general assembly convenes in regular session and shall include any recommendations which the joint committee may have for legislative action as well as any recommendations for administrative or procedural changes in the internal management or organization of state government agencies and departments. Copies of the report containing such recommendations shall be sent to the appropriate directors of state departments and agencies included in the report.

8. All state departments, agencies, boards, and commissions shall cooperate with and assist the joint committee in the performance of its duties and shall make available all information requested.

(L. 2003 H.B. 465 merged with S.B. 511)

CROSS REFERENCES:

Board of life sciences research established, powers and duties, 196.1103 to 196.1130

Life sciences research trust fund established, 196.1100



Section 21.810 Joint committee on tax policy established, members, appointment, duties.

Effective 28 Aug 2004

Title III LEGISLATIVE BRANCH

21.810. Joint committee on tax policy established, members, appointment, duties. — 1. There is established a permanent joint committee of the general assembly to be known as the "Joint Committee on Tax Policy" which shall be composed of five members of the senate, appointed by the president pro tem of the senate, and five members of the house of representatives, appointed by the speaker of the house of representatives. A majority of the members of the committee shall constitute a quorum. The members shall annually select one of the members to be the chair and one of the members to be the vice chair. The speaker of the house of representatives and the president pro tem of the senate shall appoint the respective majority members. The minority leader of the house and the minority leader of the senate shall appoint the respective minority members. The members shall receive no additional compensation, but shall be reimbursed for actual and necessary expenses incurred by them in the performance of their duties. No major party shall be represented on the committee by more than three members from the senate nor by more than three members from the house. The committee is authorized to meet and act year round and to employ the necessary personnel within the limits of appropriations. The staff of the committee on legislative research, house research, and senate research shall provide necessary clerical, research, fiscal, and legal services to the committee, as the committee may request.

2. It shall be the duty of the committee:

(1) To make a continuing study and analysis of the current and proposed tax policy of this state as it relates to:

(a) Fairness and equity;

(b) True economic impact;

(c) Burden on individuals and businesses;

(d) Effectiveness of tax expenditures;

(e) Impact on political subdivisions of this state;

(f) Agreements and contracts with the federal government, other states and territories, political subdivisions, and private entities relating to the collection and administration of state and local taxes and fees;

(g) Compliance with the state and United States Constitution and federal and international law; and

(h) The effects of interstate commerce;

(2) To make a continuing study and review of the department of revenue, the department of economic development, the state tax commission, and any other state agency, commission, or state executive office responsible for the administration of tax policies;

(3) To study the effects of the coupling or decoupling with the federal income tax code as it relates to the state income tax;

(4) To make recommendations, as and when the committee deems fit, to the general assembly for legislative action or to report findings and to the departments, commissions, and offices for administrative or procedural changes;

(5) To study the effects of a sales tax holiday; and

(6) To examine and assess the public benefit of any tax credit program that is the subject of an audit by the state auditor pursuant to section 620.1300 and provide a report to the general assembly and the governor with the committee's findings and recommendations, if any, regarding such tax credit program within six months of receiving the audit report.

3. All state departments, commissions, and offices responsible for the administration of tax policies shall cooperate with and assist the committee in the performance of its duties and shall make available all books, records and information requested, except individually identifiable information regarding a specific taxpayer. The committee may also consult with public and private universities and academies, public and private organizations, and private citizens in the performance of its duties. The committee may contract with public and private entities, within the limits of appropriation, for analysis and study of current or proposed changes to state and local tax policy. The committee shall have the power to subpoena witnesses, take testimony under oath, compel the attendance of witnesses, the giving of testimony and the production of records.

(L. 2003 H.B. 600 merged with S.B. 11, A.L. 2004 S.B. 1099)



Section 21.820 Joint committee on government accountability established, members, duties, meetings, staff, report.

Effective 28 Aug 2004

Title III LEGISLATIVE BRANCH

21.820. Joint committee on government accountability established, members, duties, meetings, staff, report. — 1. There is established a joint committee of the general assembly to be known as the "Joint Committee on Government Accountability" to be composed of seven members of the senate and seven members of the house of representatives. The senate members of the joint committee shall be appointed by the president pro tem and minority floor leader of the senate and the house members shall be appointed by the speaker and minority floor leader of the house of representatives. Each member shall be appointed for a term of two years or until a successor has been appointed to fill the member's place when his or her term has expired. Members may be reappointed to the joint committee. No party shall be represented by more than four members from the house of representatives nor more than four members from the senate. A majority of the committee shall constitute a quorum, but the concurrence of a majority of the members shall be required for the determination of any matter within the committee's duties.

2. The joint committee shall:

(1) Make a continuing study and analysis of inefficiencies, fraud and misconduct in state government;

(2) Determine the appropriate method of obtaining data on each entity of state government that will provide relevant information at least biennially for the identification of potential and actual inefficiencies in each state entity's function, duties, and performance;

(3) Determine from its study and analysis the need for changes in statutory law, rules, or policies; and

(4) Make any other recommendation to the general assembly necessary to reduce inefficiencies in state government;

(5) Identify and acknowledge government agencies and officials who perform functions in an efficient and effective manner.

3. The joint committee shall meet within thirty days after its creation and organize by selecting a chairperson and a vice chairperson, one of whom shall be a member of the senate and the other a member of the house of representatives. The chairperson shall alternate between members of the house and senate every two years after the committee's organization.

4. The committee shall meet at least four times a year. The committee may meet at locations other than Jefferson City when the committee deems it necessary.

5. The committee shall be staffed by legislative personnel as is deemed necessary to assist the committee in the performance of its duties.

6. The members of the committee shall serve without compensation but shall be entitled to reimbursement from the joint contingent fund for actual and necessary expenses incurred in the performance of their official duties.

7. It shall be the duty of the committee to compile a full report of its activities for submission to the general assembly. The report shall be submitted not later than the fifteenth of January of each year in which the general assembly convenes in regular session and shall include any recommendations which the committee may have for legislative action as well as any recommendations for administrative or procedural changes in the internal management or organization of state government agencies and departments. Copies of the report containing such recommendations shall be sent to the appropriate directors of state or local government agencies or departments included in the report.

(L. 2004 H.B. 1599)



Section 21.880 Joint committee established, members, meetings, duties, report — permanent subcommittee on the Missouri criminal code — staff assistance — compensation.

Effective 28 Aug 2014

Title III LEGISLATIVE BRANCH

21.880. Joint committee established, members, meetings, duties, report — permanent subcommittee on the Missouri criminal code — staff assistance — compensation. — 1. There is hereby established a permanent joint committee of the general assembly, which shall be known as the "Joint Committee on the Justice System" and shall be composed of the following members:

(1) The chairs of the senate and house committees on the judiciary;

(2) The ranking minority members of the senate and house committees on the judiciary;

(3) Two members of the senate appointed by the president pro tempore of the senate, one of whom shall be a member of the senate committee on appropriations;

(4) The chair of the house committee with jurisdiction over matters relating to criminal laws, law enforcement, and public safety;

(5) The chair of the house committee with jurisdiction over matters relating to state correctional institutions;

(6) A member of the senate appointed by the minority floor leader of the senate;

(7) A member of the house of representatives appointed by the minority floor leader of the house of representatives;

(8) Three nonvoting ex officio members who shall be the chief justice of the Missouri supreme court, the state auditor, and the attorney general, or their designees.

2. No more than three members from each house shall be of the same political party.

3. The joint committee shall meet within thirty days after its creation and organize by selecting a chair and vice chair, one of whom shall be the senate judiciary chair and one of whom shall be the house judiciary chair. The positions of chair and vice chair shall alternate every two years thereafter between the senate and house. After its organization, the committee shall meet regularly, at least twice a year, at such time and place as the chair designates, including locations other than Jefferson City. A majority of the members of the committee shall constitute a quorum, but the concurrence of a majority of the members, other than the ex officio members, shall be required for the determination of any matter within the committee's duties.

4. In order to promote the effective administration of justice and public safety, it shall be the duty of the joint committee to:

(1) Review and monitor:

(a) The state's justice system;

(b) The state's criminal laws, law enforcement, and public safety;

(c) The state's correctional institutions and penal and correctional issues; and

(d) All state government efforts related to terrorism, bioterrorism, and homeland security;

(2) Receive reports from the judicial branch, state or local government agencies or departments, and any entities attached to them for administrative purposes;

(3) Conduct an ongoing study and analysis of the state's justice system and related issues;

(4) Determine the need for changes in statutory law, rules, policies, or procedures;

(5) Make any recommendations to the general assembly for legislative action; and

(6) Perform other duties authorized by concurrent resolution of the general assembly.

5. By January 15, 2016, and every year thereafter, it shall be the duty of the joint committee to file with the general assembly a report of its activities, along with any findings or recommendations the committee may have for legislative action.

6. The joint committee shall establish a permanent subcommittee on the Missouri criminal code, which shall conduct and supervise a continuing program of revision designed to maintain the cohesiveness, consistency, and effectiveness of the criminal laws of the state. In connection with this program, the committee may select an advisory committee on the Missouri criminal code, composed of a representative of the Missouri supreme court, a representative of the office of the attorney general, and other individuals known to be interested in the improvement of the state's criminal laws, and may authorize the payment of any actual and necessary expenses incurred by such members while attending meetings with the committee or the subcommittee on the Missouri criminal code. The subcommittee on the Missouri criminal code shall present to the general assembly in each tenth year such criminal code revision bills as it finds appropriate to accomplish its purpose.

7. The joint committee may make reasonable requests for staff assistance from the research and appropriations staffs of the senate and house and the joint committee on legislative research, and may employ such personnel as it deems necessary to carry out the duties imposed by this section, within the limits of any appropriation for such purpose. In the performance of its duties, the committee may request assistance or information from all branches of government and state departments, agencies, boards, commissions, and offices.

8. The members of the committee shall serve without compensation, but any actual and necessary expenses incurred in the performance of the committee's official duties by the joint committee, its members, and any staff assigned to the committee shall be paid from the joint contingent fund.

(L. 2014 H.B. 1231 merged with S.B. 621)



Section 21.930 Fund created, certain general revenue collections to be deposited, use of moneys — certain refunds to be paid in full, when.

Effective 28 Aug 2014

Title III LEGISLATIVE BRANCH

21.930. Fund created, certain general revenue collections to be deposited, use of moneys — certain refunds to be paid in full, when. — 1. There is hereby created in the state treasury the "Surplus Revenue Fund", which shall consist of money collected under subsection 2 of this section. The state treasurer shall be custodian of the fund. In accordance with sections 30.170 and 30.180, the state treasurer may approve disbursements. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

2. If, during the two-year fiscal period beginning July 1, 2013, and ending June 30, 2015, Missouri general revenue collections net of refunds exceed sixteen billion eight hundred thirty-four million dollars, the state treasurer shall deposit from moneys that otherwise would have been deposited into the general revenue fund an amount not to exceed two hundred fifteen million dollars. Moneys in the surplus revenue fund shall be subject to appropriation by the general assembly.

3. Notwithstanding any other provision of law to the contrary, refunds owed to Missouri taxpayers for the two-year fiscal period beginning July 1, 2013, and ending June 30, 2015, shall be paid in full on or before June 30, 2015.

(L. 2014 H.B. 2077)






Chapter 23 Committee on Legislative Research

Chapter Cross References



Section 23.010 Establishing a committee on legislative research — members — appointment — discharge.

Effective 28 Aug 1984

Title III LEGISLATIVE BRANCH

23.010. Establishing a committee on legislative research — members — appointment — discharge. — A permanent joint committee of the general assembly known as the "Committee on Legislative Research", to be comprised of the chairman of the senate appropriations committee and nine other members of the senate and the chairman of the house budget committee and nine other members of the house of representatives, is established and its offices are in the capitol building, Jefferson City, Missouri. The senate members of the committee shall be appointed by the president pro tem of the senate and the house members shall be appointed by the speaker of the house and appointment of each member shall continue during his term of office as a member of the general assembly, or until a successor is appointed to fill the place of any committee member whose term of office has expired. No major party shall be represented by more than six members from the house nor more than six from the senate on the committee. The general assembly, by a majority vote of the elected members, may discharge any or all of the members of the committee at any time and select their successors.

(RSMo 1939 § 14737, A.L. 1943 p. 632, A.L. 1945 p. 1136, A.L. 1957 p. 595, A.L. 1984 H.B. 1087)



Section 23.020 Duties of committee.

Effective 28 Aug 1957

Title III LEGISLATIVE BRANCH

23.020. Duties of committee. — The committee shall perform the following services for the members of the general assembly:

(1) Provide a research and reference service on legislative problems;

(2) Upon written request, make investigation into legislative and governmental institutions of this state or other states to aid the general assembly;

(3) Upon written request, assist and cooperate with any interim legislative committee or commission created by the general assembly;

(4) Upon written request, draft or aid in drafting bills, resolutions, memorials and amendments and render any other service in connection therewith for any member of the general assembly.

(L. 1943 p. 632 § 14743A, A.L. 1957 p. 595)

CROSS REFERENCE:

Revision of statutes, duties of committee, Chap. 3



Section 23.030 Legislative library — reference service.

Effective 28 Aug 1957

Title III LEGISLATIVE BRANCH

23.030. Legislative library — reference service. — The legislative library room located on the third floor of the capitol building and in a northerly position between the senate chamber and the house chamber is set aside as a legislative library quarters under the direction and control of the committee on legislative research. Out of an appropriation made for that purpose, the committee on legislative research shall maintain a reference service which shall be available to the general assembly and the public. This service may include the following specific functions:

(1) Maintain a legislative library and purchase for the library any printed or written reference material relating to problems of the state or political subdivisions as would in the judgment of the committee aid the members of the general assembly;

(2) Secure and file copies of all bills, resolutions, amendments, memorials, reports of committees, journals and other documents printed by order of either house of the general assembly; and collect, catalogue and index material as soon as practicable after it has been printed;

(3) Keep an index or digest of the action on each bill, resolution, and memorial by either body of the general assembly and the governor, the digest to be printed and distributed at intervals the committee deems practicable.

(RSMo 1939 § 14743, A.L. 1943 p. 632, A.L. 1957 p. 595)



Section 23.040 Service concerning bills.

Effective 28 Aug 1957

Title III LEGISLATIVE BRANCH

23.040. Service concerning bills. — From the time the general assembly of the state convenes until it is adjourned finally, the committee on legislative research, through its representatives, shall give consideration to and service concerning any bill before the general assembly requested by any member of the senate or the house of representatives or any committee of the general assembly having the bills before it for consideration. This service shall continue after adjournment and during any recess or vacation. Employees of the committee shall not oppose or urge legislation but, upon request, shall assist members of the general assembly as to bills, resolutions and measures, draft them in proper form and furnish to members any available information upon matters which fall within the scope of the duties of the committee.

(RSMo 1939 § 14745, A.L. 1943 p. 632, A.L. 1957 p. 595)



Section 23.045 Revision bill, content.

Effective 28 May 1992, see footnote

Title III LEGISLATIVE BRANCH

23.045. Revision bill, content. — Any bill denominated as a revision bill by the committee shall contain only that subject matter approved by the committee and additional material may not be amended thereto, unless needed as a technical correction.

(L. 1992 H.B. 1849 § 2)

Effective 5-28-92



Section 23.050 Committee empowered to obtain information concerning state departments and institutions — assemble information and make report.

Effective 28 Aug 1957

Title III LEGISLATIVE BRANCH

23.050. Committee empowered to obtain information concerning state departments and institutions — assemble information and make report. — 1. The committee may obtain information upon the needs, organization, functioning, efficiency and financial status of any department of state government or of any institution or agency which is supported in whole or in part by revenue of the state; collect and assemble information concerning the revenue of the state and the tax resources of the state and upon questions of statewide interest which may reasonably become subjects of legislative action or of legislative consideration; make available such information as is requested by any member or member-elect of the general assembly.

2. The committee shall compile a report of its activities and a detailed account of its expenditures for submission to the general assembly, which report shall be completed at least thirty days prior to the convening of each regular session of the general assembly. The report shall be mailed to the post-office address of each member of the present and forthcoming general assembly and a copy of the report shall be submitted to each state elective officer. The report shall include any recommendations for legislative action as well as any recommendations which the committee desires to make concerning the efficient and economical operation of the state government.

(L. 1943 p. 632 § 14745A, A.L. 1957 p. 595)



Section 23.060 Legislative library, material available to whom — procuring information from other state agencies.

Effective 28 Aug 1988

Title III LEGISLATIVE BRANCH

23.060. Legislative library, material available to whom — procuring information from other state agencies. — The material, including books and other publications of the research library maintained by the committee, is available to the members of the general assembly. All officers of the state, all departments, commissions and bureaus of the state, and all persons connected therewith, the University of Missouri, the teachers' colleges and all agencies of the state which are supported in whole or in part by state funds shall give the committee, or its duly authorized representatives, complete access to their records and full information and all reasonable assistance in any matter of research or investigation which, in the judgment of the committee, requires recourse to them or to data within their knowledge or control; but this section does not compel the disclosure of any records or information which is declared to be privileged or confidential by any other law of this state, unless the committee is specifically authorized to procure the information by a concurrent resolution adopted by the general assembly.

(RSMo 1939 § 14744, A.L. 1943 p. 632, A.L. 1957 p. 595, A.L. 1988 S.B. 519)



Section 23.070 Committee on legislative research, officers, how selected — director, duties of — meetings, when held, quorum, number required for.

Effective 28 Aug 1985

Title III LEGISLATIVE BRANCH

23.070. Committee on legislative research, officers, how selected — director, duties of — meetings, when held, quorum, number required for. — The committee on legislative research shall meet within ten days after the convening of each general assembly and organize by selecting a chairman and a vice chairman, one of whom shall be a member of the senate and one of whom shall be a member of the house of representatives. Until January of 1985, the chairman shall be a member of the house. In 1985 the chairman shall be a member of the senate. In 1987 the chairman shall be a member of the house. The chairmanship shall alternate between members of the senate and house each two years after 1987. The director shall serve as secretary to the committee on legislative research. Unless otherwise directed by the committee, he shall keep the records of the committee and be subject to the jurisdiction and order of the committee during the vacation or recess of the general assembly. The regular meeting place of the committee shall be in Jefferson City, Missouri, and after its inception and organization it shall regularly meet at least once every three months. A majority of the members of the committee shall constitute a quorum and a majority of a quorum may act for the entire committee. Special meetings of the committee may be called at such time and place within the state as the chairman thereof designates.

(RSMo 1939 § 14738, A.L. 1943 p. 632, A.L. 1945 p. 1126, A.L. 1957 p. 595, p. 614, A.L. 1977 S.B. 419, A.L. 1984 H.B. 1087, A.L. 1985 S.B. 354)



Section 23.080 Director of committee on legislative research — how employed, compensation, qualifications — staff — oversight division supervision — library expenditures authorized.

Effective 28 Aug 1985

Title III LEGISLATIVE BRANCH

23.080. Director of committee on legislative research — how employed, compensation, qualifications — staff — oversight division supervision — library expenditures authorized. — 1. The committee may regularly employ and fix the compensation of a director of research who is competent to assume administration of the necessary activities of the committee under the direction of the committee. The committee may also employ other attorneys, research assistants, clerks and other persons as it deems necessary within the limits of the appropriation made therefor to carry out the provisions of this chapter or to provide assistance for the members and committees of the general assembly. Except for those employees assigned to the oversight division, all employees of the committee shall be under the supervision of the director of research, and he shall, as directed by the committee, assign and supervise all work projects of those employees and keep all necessary personnel records for those employees and others of the committee if so directed. All employees of the oversight division shall be under the supervision of the director of the oversight division, and he shall, as directed by the subcommittee, assign and supervise all work projects of the employees of that division.

2. The committee may provide necessary legal reports and other publications to be kept in the library of the committee and pay for same out of any appropriations made to the committee. The secretary of state and the revisor of statutes shall furnish the librarian, without charge, the number of Missouri statutes and session laws as is desired by the committee to enable it to exchange the statutes and session laws for those of other states.

(RSMo 1939 § 14746, A.L. 1943 p. 632, A.L. 1957 p. 595, A.L. 1977 S.B. 419, A.L. 1985 S.B. 354)



Section 23.090 Legislative library and other space under control of committee on legislative research.

Effective 28 Aug 1977

Title III LEGISLATIVE BRANCH

23.090. Legislative library and other space under control of committee on legislative research. — The committee on legislative research has charge and control of the legislative library and all other space within the capitol assigned to it.

(RSMo 1939 § 14739, A.L. 1943 p. 632, A.L. 1957 p. 595, A.L. 1977 S.B. 419)



Section 23.140 Fiscal notes required for legislation — exceptions — contents — interference with staff prohibited — cooperation of agencies — changes in fiscal notes, hearings, procedure.

Effective 28 Aug 2012

Title III LEGISLATIVE BRANCH

23.140. Fiscal notes required for legislation — exceptions — contents — interference with staff prohibited — cooperation of agencies — changes in fiscal notes, hearings, procedure. — 1. Legislation, with the exception of appropriation bills, introduced into either house of the general assembly shall, before being acted upon, be submitted to the oversight division of the committee on legislative research for the preparation of a fiscal note. The staff of the oversight division shall prepare a fiscal note, examining the items contained in subsection 2 and such additional items as may be provided either by joint rule of the house and senate or by resolution adopted by the committee or the oversight subcommittee.

2. The fiscal note shall state:

(1) The cost of the proposed legislation to the state for the next two fiscal years;

(2) Whether or not the proposed legislation will establish a program or agency that will duplicate an existing program or agency;

(3) Whether or not there is a federal mandate for the program or agency;

(4) Whether or not the proposed program or agency will have significant direct fiscal impact upon any political subdivision of the state;

(5) Whether or not any new physical facilities will be required; and

(6) Whether or not the proposed legislation will have an economic impact on small businesses. For the purpose of this subdivision "small business" means a corporation, partnership, sole proprietorship or other business entity, including its affiliates, that:

(a) Is independently owned and operated; and

(b) Employs fifty or fewer full-time employees.

3. The fiscal note for a bill shall accompany the bill throughout its course of passage. No member of the general assembly, lobbyist or persons other than oversight division staff members shall participate in the preparation of any fiscal note unless the communication is in writing, with a duplicate to be filed with the fiscal note or unless requested for information by the fiscal analyst preparing the note. Violations of this provision shall be reported to the chairman of the legislative research committee and subject the fiscal note and proposed bill to subcommittee review. Once a fiscal note has been signed and approved by the director of the oversight division, the note shall not be changed or revised without prior approval of the chairman of the legislative research committee, except to reflect changes made in the bill it accompanies, or to correct patent typographical, clerical or drafting errors that do not involve changes of substance, nor shall substitution be made therefor. Appeals to revise, change or to substitute a fiscal note shall be made in writing by a member of the general assembly to the chairman of the legislative research committee and a hearing before the committee or subcommittee shall be granted as soon as possible. Any member of the general assembly, upon presentation of new or additional material, may, within three legislative days after the hearing on the request to revise, change or substitute a fiscal note, request one rehearing before the full committee to further consider the requested change. The subcommittee, if satisfied that new or additional material has been presented, may recommend such rehearing to the full committee, and the rehearing shall be held as soon as possible thereafter.

4. The director of the division, hereinafter provided for, or the director's designees, shall seek information and advice from the affected department, division or agency of state government and shall call upon the research staffs of the house of representatives and of the senate, and upon the staffs of the house and senate appropriations committees for assistance in carrying out fiscal notes and evaluations of programs selected by the committee, during the interim, and each staff shall supply such information or advice as it deems appropriate in response to the inquiry. The state auditor shall, upon request, cooperate and provide assistance in the conduct of audits and the preparation of reports made in connection therewith.

(L. 1984 H.B. 1087, A.L. 1985 S.B. 354, A.L. 1996 H.B. 1123, A.L. 2012 H.B. 1029)



Section 23.150 Oversight division organized, duties — subcommittee may be formed — number appointed, qualifications, powers and duties — oversight director and staff employed, qualifications.

Effective 28 Aug 2012

Title III LEGISLATIVE BRANCH

23.150. Oversight division organized, duties — subcommittee may be formed — number appointed, qualifications, powers and duties — oversight director and staff employed, qualifications. — 1. The committee on legislative research shall organize an oversight division to prepare fiscal notes and to conduct program evaluations of state agencies, including program evaluations involving budget transparency and accountability. The committee may form a subcommittee of not less than six members to provide direct supervision of the personnel and practices of the division. The subcommittee shall consist of one-half of the members appointed by the chair from the house which he or she represents and one-half of the members appointed by the vice chair from the house which he or she represents.

2. Within the limits of the appropriations made for this division, the committee shall employ a director of the oversight division and other personnel as it deems necessary. The director shall be qualified by training and experience to conduct such evaluations, and he or she shall be directly responsible for those activities. The director of the oversight division, with the consent of the joint committee, may employ personnel necessary to carry out the duties prescribed in this chapter. Persons employed to work in the oversight division shall be professional persons possessing a wide knowledge and demonstrated expertise in governmental programming and financial planning, in conducting program review evaluations and analytic studies, and of federal, state, and local government budgetary processes, laws and regulations of the state of Missouri.

(L. 1984 H.B. 1087, A.L. 1985 S.B. 354, A.L. 2012 H.B. 1029)

CROSS REFERENCE:

Federal mandate auditor, director of oversight to serve, duties, 33.825 to 33.829

(1997) Section declared unconstitutional pursuant to article II, section 1 and article IV, section 13 of the Missouri Constitution. State Auditor v. Joint Committee on Legislative Research, 956 S.W.2d 228 (Mo.banc).



Section 23.153 Record kept by staff member on persons initiating inquiries or attempting to influence content of fiscal note — penalty.

Effective 28 Aug 1984

Title III LEGISLATIVE BRANCH

23.153. Record kept by staff member on persons initiating inquiries or attempting to influence content of fiscal note — penalty. — 1. As part of the preparation of any fiscal note for any proposed piece of legislation, the staff member of the oversight division assigned to prepare that note shall maintain a log, which shall be a public record as defined in chapter 610. That log shall contain a record of any contact initiated by any other person who either inquires regarding the content of the fiscal note or who attempts to influence the preparation of the fiscal note. The log shall contain, at a minimum, the name and position of the person initiating the contact, the time and date of the contact, the number of the fiscal note and the number of the proposed piece of legislation, and a narrative summary of the comments made by the person who initiated the contact.

2. Violation of the provisions of this section is a class A misdemeanor.

(L. 1984 H.B. 1087)



Section 23.156 Oath required, oversight division employees — violation, penalty.

Effective 28 Aug 2010

Title III LEGISLATIVE BRANCH

23.156. Oath required, oversight division employees — violation, penalty. — 1. Every employee of the oversight division of the joint committee on legislative research shall, before entering upon his or her duties, take and file in the offices of the secretary of the senate and the chief clerk of the house of representatives an oath:

(1) To support the constitution of the state, to faithfully demean himself or herself in office;

(2) To not disclose to any unauthorized person any information furnished by any state department, state agency, political subdivision, or instrumentality of the state; and

(3) To not accept as presents or emoluments any pay, directly or indirectly, for the discharge of any act in the line of his or her duty other than the remuneration fixed and accorded to the employee by law.

2. For any violation of his or her oath of office or of any duty imposed upon him or her by this section, any employee shall be guilty of a class A misdemeanor.

(L. 2010 H.B. 1868 merged with H.B. 2226, et al.)



Section 23.160 Definition of program evaluation.

Effective 28 Aug 2012

Title III LEGISLATIVE BRANCH

23.160. Definition of program evaluation. — 1. As used in this chapter, the term "program evaluation" means a study which determines and evaluates program performance according to program objectives, responsibilities, and duties as set forth by statute or regulation. Program evaluations, in accordance with generally accepted program evaluation standards, shall determine:

(1) Whether the program is being performed and administered as authorized or required by law, and whether this action conforms with statutory intent;

(2) Whether the objectives and intended benefits are being achieved, and whether the absence of such achievements suggest the need for correction or additional legislation;

(3) Benefits derived from any program in relation to the expenditures made therefor; and

(4) Whether the program duplicates, overlaps, or conflicts with any other state program.

2. As used in this chapter, the term "resources" includes appropriated funds, federal funds, grants, and personnel, and also includes equipment and space, whether assigned, owned or leased.

3. As used in this chapter, the term "agency" includes each department and office within the executive branch of government and each identifiable unit thereof, including institutions of higher learning, and each identifiable unit of the legislative and judicial branches of government.

(L. 1984 H.B. 1087, A.L. 2012 H.B. 1029)

(1997) Section declared unconstitutional pursuant to article II, section 1 and article IV, section 13 of the Missouri Constitution. State Auditor v. Joint Committee on Legislative Research, 956 S.W.2d 228 (Mo.banc).



Section 23.170 Evaluations, procedures to require or request — inspection of agency records, exceptions — time limitation for evaluations — presentation of completed evaluations, when.

Effective 28 Aug 2012

Title III LEGISLATIVE BRANCH

23.170. Evaluations, procedures to require or request — inspection of agency records, exceptions — time limitation for evaluations — presentation of completed evaluations, when. — 1. The oversight division of the committee on legislative research shall, pursuant to a duly adopted concurrent resolution of the general assembly, or pursuant to a resolution adopted by the committee on legislative research, conduct program evaluations of agencies as directed by any such resolution.

2. The staff of any agency subject to a program evaluation shall fully cooperate with the staff of the oversight division and shall provide all necessary information and assistance for such an evaluation. All records of an agency, unless otherwise expressly declared by law to be confidential, may be inspected by the oversight division staff while conducting the evaluation, and the agency subject to the evaluation shall afford the oversight division staff with ample opportunity to observe agency operations.

3. All evaluations shall be completed within one year unless an extension is authorized by the committee, but progress reports shall be made to the committee at least quarterly.

4. Any member of the general assembly and any committee of either house of the general assembly may submit requests for program evaluations to the committee on legislative research, and any agency may request an evaluation of its operations. The director of the division shall present program evaluations completed during the previous legislative interim period to appropriate committees of each chamber during early hearings of those committees at the next regular session.

(L. 1984 H.B. 1087, A.L. 1985 S.B. 354, A.L. 2012 H.B. 1029)

(1997) Section declared unconstitutional pursuant to article II, section 1 and article IV, section 13 of the Missouri Constitution. State Auditor v. Joint Committee on Legislative Research, 956 S.W.2d 228 (Mo.banc).



Section 23.180 Powers of committee.

Effective 28 Aug 2012

Title III LEGISLATIVE BRANCH

23.180. Powers of committee. — The committee may:

(1) Subpoena and examine witnesses by subpoena issued under the hand of the speaker of the house or the president pro tem of the senate and may require the appearance of any person and the production of any paper or document in the same manner;

(2) Cause witnesses appearing before the committee or its staff to give testimony under oath;

(3) Require that testimony given or a record of the proceedings of any hearing be recorded by an official court reporter or other competent person, under oath, in writing or by electronic, magnetic, or mechanical sound or video recording devices. Any such transcript or record, when certified by the reporter or recorder, shall be prima facie a correct statement of the testimony or proceedings.

(L. 1984 H.B. 1087, A.L. 2012 H.B. 1029)



Section 23.190 Recommendations made to agency — response procedure for agency — evaluation reports, distribution, charge for public — review of agency in one year, report.

Effective 28 Aug 2012

Title III LEGISLATIVE BRANCH

23.190. Recommendations made to agency — response procedure for agency — evaluation reports, distribution, charge for public — review of agency in one year, report. — 1. In making program evaluations the division shall make recommendations and suggestions, in writing, to the personnel of the agency being evaluated. Such personnel shall be given an opportunity to respond, in writing, to those recommendations and suggestions. Thereafter, as soon as practicable after completion of the evaluation, the committee shall issue a public report of the evaluation. The report shall contain recommendations for changes in practices and policies as well as recommendations for changes in statutes and regulations, and shall contain the response of the agency involved. Each report shall be a public record and shall be signed by the committee chair. Each report shall be presented to the governor and the agency involved. Copies may be made available to members of the general assembly and to the general public. The committee may charge a fee to recover publication costs for copies made available to the general public.

2. One year after completion of each evaluation, the oversight division shall review the operations of the agency evaluated to determine whether or not there has been substantial compliance with the recommendations contained in the report, and if not, a further review shall be conducted at the end of another year. In each instance a further report shall be made and distributed in the same manner as an initial report is made and distributed.

(L. 1984 H.B. 1087, A.L. 2012 H.B. 1029)



Section 23.195 Register of all state bonds and evidence of indebtedness — content of register — report by division to general assembly, when, purpose — copies delivered to whom — all state agencies and state auditor to furnish information.

Effective 28 Aug 1995

Title III LEGISLATIVE BRANCH

23.195. Register of all state bonds and evidence of indebtedness — content of register — report by division to general assembly, when, purpose — copies delivered to whom — all state agencies and state auditor to furnish information. — 1. The oversight division of the committee on legislative research shall maintain a register of all state bonds or other evidences of indebtedness of all state agencies and of entities of the state given authority by law to incur indebtedness, whether or not the indebtedness is a liability of the state, including lease purchase agreements of at least ten thousand dollars for personal property which have been issued or entered into by the state of Missouri or by any state agency, authority or institution. Indebtedness compiled in the register shall include but not be limited to that incurred by the third state building fund, the higher education loan authority, the agriculture and small business revenue authority, the health and education facilities authority, the Missouri economic development commission, the environment improvement authority, the state-supported educational institutions of higher learning, the bi-state development authority, the several interstate bridge authorities, and any metro transportation districts. The register shall contain all the details concerning the issuance and retirement of such bonds or other evidence of indebtedness, including, but not limited to, the date of issuance and maturity, the name of the issuing state agency, terms and costs of any lease purchase agreement if applicable, the rate of interest, the manner of redemption, the purpose for which issued, and, if retired, the date and manner of retirement.

2. The oversight division shall report on the total bonded and other indebtedness including lease purchase agreements of this state and its various agencies, entities, and institutions to the individual members of the general assembly on or before January fifteenth of each year. Copies of the report shall also be delivered to the governor, state auditor, state treasurer, and the state librarian. Copies shall be made available to other interested parties. Such report shall contain sufficient data and information to enable the members of the general assembly to determine the amount of indebtedness outstanding for each purpose for which bonded and other indebtedness has been incurred and the total amount of money which will be necessary to fully repay all principal and interest due on such bonded or other indebtedness or to fulfill the terms of any lease purchase agreement; including, but not limited to, a summary of all pertinent information contained in the register required by subsection 1 of this section.

3. Inclusion of any indebtedness in this register shall not be construed that the indebtedness is, or is not, state indebtedness.

4. The state auditor and each state agency and entity shall cooperate fully with the oversight division in collecting information for this register, and shall provide information as requested for inclusion therein.

(L. 1989 H.B. 493 § 2, A.L. 1995 H.B. 574)



Section 23.205 Annual report by committee on laws which expire, sunset, terminate or become ineffective in two years.

Effective 28 Aug 2003

Title III LEGISLATIVE BRANCH

23.205. Annual report by committee on laws which expire, sunset, terminate or become ineffective in two years. — The joint committee on legislative research shall file a report with the general assembly by January third of each year which provides a detailed listing of all statutes which expire, sunset, terminate, or otherwise become ineffective by their own provisions within the next two years.

(L. 2003 S.B. 548)



Section 23.250 Title.

Effective 28 Aug 2003

Title III LEGISLATIVE BRANCH

23.250. Title. — Sections 23.250 to 23.298 shall be known and may be cited as the "Missouri Sunset Act".

(L. 2003 S.B. 299 & 40)



Section 23.253 New programs to sunset, when — definitions — reauthorized programs, effect of — review of programs, when.

Effective 28 Aug 2003

Title III LEGISLATIVE BRANCH

23.253. New programs to sunset, when — definitions — reauthorized programs, effect of — review of programs, when. — 1. As used in sections 23.250 to 23.298, the following terms mean:

(1) "Agency", any department, division, or agency of the state responsible for the administration of a program;

(2) "Committee", the committee on legislative research established in Section 35, Article III, Constitution of Missouri and section 23.010;

(3) "Program", a distinct and coherent set of activities authorized by the general assembly through the legislative process intended to affect a clearly definable target group, problem, or issue and which can be appropriated through the budget process or nonappropriated, as in the case of tax credits;

(4) "Sunset", the termination of legislative authorization of a program.

2. After August 28, 2003, any new program authorized by the general assembly shall sunset not more than six years after its effective date unless reauthorized by an act of the general assembly. No funds may be expended on a program after its authorization has terminated. Legislation passed after August 28, 2003, shall indicate whether it contains a program subject to the Missouri sunset act. Any such program shall have a sunset clause clearly indicating the date of termination without reauthorization.

3. Any program reauthorized by the general assembly pursuant to this section shall include a provision specifying that the program shall sunset at a date not more than twelve years from the effective date of the program's reauthorization.

4. Any program to which money was appropriated prior to August 28, 2003, may at any time be subject to review of the committee by a majority vote of its members for the purpose of recommending to the general assembly its continuation or sunset. The committee shall conduct public hearings concerning but not limited to the application to the program of the criteria provided in section 23.268, and shall issue a report pursuant to subsection 1 of section 23.271. The committee may recommend to the general assembly by a majority vote of its members that a program under review, to which money was appropriated prior to August 28, 2003, be sunset, continued, or reorganized. The committee shall submit such recommendation to all members of the general assembly within thirty calendar days of the vote in which such recommendation is made.

(L. 2003 S.B. 299 & 40)



Section 23.256 Information to be reported by agencies to joint committee on legislative research, when.

Effective 28 Aug 2003

Title III LEGISLATIVE BRANCH

23.256. Information to be reported by agencies to joint committee on legislative research, when. — Before October thirtieth of the second calendar year prior to the year in which a state program subject to sections 23.250 to 23.298 is scheduled to sunset, the agency shall report to the committee:

(1) Information regarding the application to the program of the criteria in section 23.268; and

(2) Any other information that the agency considers appropriate or that is requested by the committee.

(L. 2003 S.B. 299 & 40)



Section 23.259 Sunsetting of programs, duties of the committee.

Effective 28 Aug 2003

Title III LEGISLATIVE BRANCH

23.259. Sunsetting of programs, duties of the committee. — 1. Before September first of the calendar year prior to the year in which a program subject to sections 23.250 to 23.298 is scheduled to sunset, the committee shall:

(1) Review and take action necessary to verify the reports submitted by the agency pursuant to section 23.256;

(2) Consult with the budget committee of the house of representatives, the appropriations committee of the senate, the office of budget and planning, the state auditor, and the state treasurer on the application to the agency of the criteria provided in section 23.268; and

(3) Conduct a performance evaluation of the program based on the criteria provided in section 23.268 and prepare a written report.

2. The written report prepared by the committee pursuant to subdivision (3) of subsection 1 of this section shall be deemed a public record.

(L. 2003 S.B. 299 & 40)



Section 23.262 Public hearings conducted for sunsetting programs, when.

Effective 28 Aug 2003

Title III LEGISLATIVE BRANCH

23.262. Public hearings conducted for sunsetting programs, when. — 1. Between September first and December first of the calendar year prior to the year in which a program subject to sections 23.250 to 23.298 is scheduled to sunset, the committee shall conduct public hearings concerning but not limited to the application to the program of the criteria provided in section 23.268.

2. The committee may hold the public hearings prior to September first if the evaluation of the program required in subdivision (3) of subsection 1 of section 23.259* is complete and available to the public.

(L. 2003 S.B. 299 & 40)

*Section "23.268" appears in original rolls.



Section 23.265 Report to general assembly on sunsetting programs, content — presentation by oversight division.

Effective 28 Aug 2012

Title III LEGISLATIVE BRANCH

23.265. Report to general assembly on sunsetting programs, content — presentation by oversight division. — 1. At the beginning of each regular session of the general assembly, the committee shall present to the general assembly and the governor a report on the programs scheduled to be sunset.

2. In the report, the committee shall include:

(1) Its specific findings regarding each of the criteria prescribed by section 23.268;

(2) Its recommendations based on the matters prescribed by section 23.271; and

(3) Any other information the committee deems necessary for a complete evaluation of the program.

3. The director of the oversight division shall present such reports to the house budget committee and the senate appropriations committee at such time as requested by the chairs of such committees.

(L. 2003 S.B. 299 & 40, A.L. 2012 H.B. 1029)



Section 23.268 Criteria considered by committee.

Effective 28 Aug 2003

Title III LEGISLATIVE BRANCH

23.268. Criteria considered by committee. — The committee and its staff shall consider the following criteria in determining whether a public need exists for the continuation of a program, or for the performance of the functions of the program:

(1) The efficiency with which the program operates;

(2) An identification of the objectives intended for the program and the problem or need that the program was intended to address, the extent to which the objectives have been achieved, and any activities of the agency in addition to those granted by statute and the authority for such activities;

(3) An assessment of less restrictive or alternative methods of performing any rule or regulation that the agency performs that could adequately protect the public;

(4) The extent to which the jurisdiction of the agency and the programs administered by the agency overlap or duplicate those of other agencies and the extent to which the programs administered by the agency can be consolidated with the programs of other state agencies;

(5) Whether the agency has recommended to the general assembly statutory changes calculated to be of benefit to the public rather than to an occupation, business, or institution that the agency regulates;

(6) The promptness and effectiveness with which the agency disposes of complaints concerning persons affected by the program;

(7) The extent to which the agency has encouraged participation by the public in making rules and decisions as opposed to participation solely by those it regulates and the extent to which the public participation has resulted in rules compatible with the objectives of the program;

(8) The extent to which the agency has complied with applicable requirements of:

(a) An agency of the United States or this state regarding equality of employment opportunity and the rights and privacy of individuals; and

(b) State law and applicable rules of any state agency regarding purchasing goals and programs for historically underutilized businesses;

(9) The extent to which changes are necessary in the enabling statutes of the program so that the agency can adequately comply with the criteria established in this section;

(10) The extent to which the agency issues and enforces rules relating to potential conflicts of interest of its employees;

(11) The extent to which the agency complies with chapter 610 and follows records management practices that enable the agency to respond efficiently to requests for public information; and

(12) The effect of federal intervention or loss of federal funds if the program is sunset.

(L. 2003 S.B. 299 & 40)



Section 23.271 Program reports, content — portions of report to be submitted to state auditor.

Effective 28 Aug 2003

Title III LEGISLATIVE BRANCH

23.271. Program reports, content — portions of report to be submitted to state auditor. — 1. In its report on a program, the committee shall:

(1) Make recommendations on the sunset, continuation, or reorganization of each affected program and on the need for the performance of the functions of the program;

(2) Make recommendations on the consolidation, transfer, or reorganization of programs within state agencies not under review when the programs duplicate functions performed in programs under review;

(3) Recommend appropriation levels for each program for which sunset or reorganization is recommended pursuant to subdivision (1) or (2) of this subsection; and

(4) Include drafts of legislation necessary to carry out the committee's recommendations pursuant to subdivisions (1) and (2) of this subsection.

2. On the date the committee presents its report to the general assembly pursuant to section 23.265, the committee shall present to the state auditor the committee's recommendations that do not require a statutory change to be put into effect. The state auditor shall examine the recommendations and shall prepare, as part of the next scheduled audit of the program, a report on the manner in which the agency has implemented the recommendations.

(L. 2003 S.B. 299 & 40)



Section 23.274 Exemption for certain agencies, when.

Effective 28 Aug 2003

Title III LEGISLATIVE BRANCH

23.274. Exemption for certain agencies, when. — 1. In the two-year period preceding the date scheduled for the sunset of a program pursuant to sections 23.250 to 23.298, the committee may exempt certain agencies from the requirements of sections 23.250 to 23.298 relating to staff reports, hearings, and evaluations.

2. The committee shall only exempt programs that have been inactive for a period of two years preceding the date the program is scheduled to sunset.

3. The committee's action in exempting programs pursuant to this section shall be done by an affirmative record vote of all members of the committee.

(L. 2003 S.B. 299 & 40)



Section 23.277 Monitoring of legislation during session.

Effective 28 Aug 2003

Title III LEGISLATIVE BRANCH

23.277. Monitoring of legislation during session. — During each regular or special session of the general assembly, the staff of the committee shall monitor legislation affecting programs that have undergone sunset review and shall periodically report to the members of the committee on proposed changes which would modify prior recommendations of the committee.

(L. 2003 S.B. 299 & 40)



Section 23.280 Sunset act not to prohibit certain activities of the general assembly.

Effective 28 Aug 2003

Title III LEGISLATIVE BRANCH

23.280. Sunset act not to prohibit certain activities of the general assembly. — Sections 23.250 to 23.298 shall not prohibit the general assembly from:

(1) Terminating a program at a date earlier than that provided in sections 23.250 to 23.298; or

(2) Considering any other legislation relative to a program subject to sections 23.250 to 23.298.

(L. 2003 S.B. 299 & 40)



Section 23.283 Sunset program to continue until when, procedures for terminated programs.

Effective 28 Aug 2003

Title III LEGISLATIVE BRANCH

23.283. Sunset program to continue until when, procedures for terminated programs. — 1. A program that is sunset may continue in existence until September first of the following year to conclude its business. Unless the law provides otherwise, sunset does not reduce or otherwise limit the powers and authority of the agency during the concluding year. A program is terminated and shall cease all activities at the expiration of the one-year period. Unless the law provides otherwise, all rules adopted by the state agency shall expire at the expiration of the one-year period.

2. Any unobligated and unexpended appropriations of a sunset program lapse on September first of the year after sunset.

3. Except as provided by subsection 5 of this section or as otherwise provided by law, all moneys in a dedicated fund of a program that sunsets on September first of the year after sunset shall be transferred to the credit of the general revenue fund. Any law or portion of a law dedicating the moneys to a specific fund of a program that sunsets shall become void on September first of the year after sunset.

4. Unless the governor designates an appropriate state agency as prescribed in subsection 5 of this section, property and records in the custody of an agency administering a sunset program on September first of the year after sunset shall be transferred to the office of administration. If the governor designates an appropriate state agency, the property and records shall be transferred to the designated state agency.

5. In recognition of the state's continuing obligation to pay bonded indebtedness and all other obligations, including lease, contract, and other written obligations, incurred by a program pursuant to sections 23.250 to 23.298, sections 23.250 to 23.298 shall not impair or impede payment of bonded indebtedness and all other obligations, including lease, contract, and other written obligations, in accordance with their terms. If an agency has outstanding bonded indebtedness or other outstanding obligations for a sunset program, including lease, contract, or other written obligations, the bonds and all other such obligations remain valid and enforceable in accordance with their terms and subject to all applicable terms and conditions of the laws and proceedings authorizing the bonds and all other such obligations. The governor shall designate an appropriate state agency to continue to carry out all covenants contained in the bonds and all other such obligations, and the proceedings authorizing them, including the issuance of bonds, and the performance of all other such obligations to complete the construction of projects or the performance of other such obligations. The designated state agency shall provide payment from the sources of payment of the bonds in accordance with the terms of the bonds and shall provide payment from the sources of payment from all other such obligations in accordance with their terms, whether from taxes, revenues, or otherwise, until the bonds and interest on the bonds are paid in full and are performed and paid in full. If the proceedings so provide, all funds established by law or proceedings authorizing the bonds or authorizing other such obligations shall remain with the state treasurer or previously designated trustees. If the proceedings do not provide that the funds remain with the state treasurer or previously designated trustees, the funds shall be transferred to the designated state agency.

(L. 2003 S.B. 299 & 40)



Section 23.292 State agencies and officers to provide assistance to committee, when.

Effective 28 Aug 2003

Title III LEGISLATIVE BRANCH

23.292. State agencies and officers to provide assistance to committee, when. — 1. The committee may request the assistance of state agencies and officers to assist in gathering information pursuant to the committee objective.

2. In carrying out its functions pursuant to sections 23.250 to 23.298, the committee or its designated staff member may inspect the records, documents, and files of any state agency.

(L. 2003 S.B. 299 & 40)



Section 23.295 Division of workforce development to assist displaced employees.

Effective 28 Aug 2003

Title III LEGISLATIVE BRANCH

23.295. Division of workforce development to assist displaced employees. — If an employee is displaced because a program is sunset, reorganized, or continued, the state agency and the division of workforce development in the department of economic development shall make a reasonable effort to relocate the displaced employee.

(L. 2003 S.B. 299 & 40)



Section 23.298 Rights and duties not affected by sunsetting of programs.

Effective 28 Aug 2003

Title III LEGISLATIVE BRANCH

23.298. Rights and duties not affected by sunsetting of programs. — Except as otherwise expressly provided, sunset of a program does not affect the rights and duties that matured, penalties incurred or imposed, civil or criminal liabilities that arose, or proceedings initiated before the effective date of the sunset.

(L. 2003 S.B. 299 & 40)









Title IV EXECUTIVE BRANCH

Chapter 26 Governor and Lieutenant Governor

Chapter Cross References



Section 26.010 Salaries of governor and lieutenant governor.

Effective 01 Jan 1993, see footnote

Title IV EXECUTIVE BRANCH

26.010. Salaries of governor and lieutenant governor. — As total compensation for all duties to be performed by them, the governor shall receive an annual salary of seventy-five thousand dollars plus any salary adjustment provided pursuant to section 105.005, and the lieutenant governor shall receive an annual salary of forty-five thousand dollars plus any salary adjustment provided pursuant to section 105.005. The salaries shall be paid at the times and in the manner provided by law.

(RSMo 1939 § 13397, A.L. 1943 p. 869 § 1, A. 1949 S.B. 1008, A.L. 1955 p. 574, A.L. 1967 p. 97, A.L. 1977 H.B. 520, A.L. 1984 S.B. 528, A.L. 1992 S.B. 676 Adopted by referendum, Proposition C, November 3, 1992)

Prior revisions: 1929 § 11775; 1919 § 10985

Effective 1-01-93

Revisor's note: Salary adjustment index is printed, as required by §105.005, in Appendix E.

CROSS REFERENCE:

Lieutenant governor to discharge governor's duties, when, Const. Art. IV, Sec. ll(b)

(1991) Lieutenant governor not entitled to be paid compensation at the salary level of governor based on governor's presence or absence from the state but based only upon serving as acting governor. State ex rel. Ashcroft v. Blunt, 813 S.W.2d 849 (Mo. en banc.).

(1991) Where powers, duties and emolument of governor shall devolve upon lieutenant governor upon absence from state or other disability of the governor, absence from the state does not mean physical absence of governor but means effective absence which effectively debilitates or prevents governor from exercising the duties of his office. State ex rel. Ashcroft v. Blunt, 813 S.W.2d 849 (Mo. en banc).



Section 26.015 Terms of office.

Effective 28 Aug 1979

Title IV EXECUTIVE BRANCH

26.015. Terms of office. — The governor and lieutenant governor shall hold their offices for a term of four years beginning at 12:00 noon on the second Monday in January next after their election and until their successors are elected and qualified.

(L. 1959 H.B. 121, A.L. 1979 H.B. 136)



Section 26.020 Secretarial and clerical assistants of governor and lieutenant governor and their compensation.

Effective 28 Aug 1949

Title IV EXECUTIVE BRANCH

26.020. Secretarial and clerical assistants of governor and lieutenant governor and their compensation. — Within the limits of appropriations for such purpose, the governor may employ and fix the compensation of such legal and clerical assistants as may be necessary for the efficient conduct of his office. The lieutenant governor may likewise employ and fix the compensation of a secretary.

(RSMo 1939 § 13390, A.L. 1943 p. 870, A. 1949 S.B. 1008)

Prior revisions: 1929 § 11768; 1919 § 10978; 1909 § 10681



Section 26.030 Governor may veto appropriations — extent — exceptions.

Effective 28 Aug 1959

Title IV EXECUTIVE BRANCH

26.030. Governor may veto appropriations — extent — exceptions. — The governor may veto any item or portion of any item of any appropriation bill or the whole thereof; except that the governor shall not reduce any appropriation for free public schools or for the payment of principal and interest on the public debt.

(RSMo 1939 § 10905, A.L. 1945 p. 1428 § 58, A.L. 1959 H.B. 121)

See also Const. Art. IV § 26.



Section 26.040 Governor may purchase lands at sales under proceedings to which state is party.

Effective 28 Aug 1959

Title IV EXECUTIVE BRANCH

26.040. Governor may purchase lands at sales under proceedings to which state is party. — The governor may attend, in person or by his duly authorized agent, all sales of real estate made by any sheriff under any distress warrant issued by the state director of revenue, or sales made pursuant to executions issued on any judgment, wherein the state of Missouri is a party litigant or is in any wise interested, and buy in the property, if he considers it necessary and expedient, in the name of the state, for its use and benefit, and take proper deed therefor. In such cases, he may credit the sheriff or other officer making the sale with the amount of the bid made on the distress warrant or execution.

(RSMo 1939 § 12699, A.L. 1959 H.B. 121)

Prior revisions: 1929 § 11075; 1919 § 6939; 1909 § 7943



Section 26.050 Governor may sell such lands and execute deed.

Effective 28 Aug 1939

Title IV EXECUTIVE BRANCH

26.050. Governor may sell such lands and execute deed. — Whenever any property is bid off by him for the state, he shall have the power to sell the same to any person or persons desiring to buy the same from the state, on such terms and conditions as he may think wise and conducive to the best interests of the state, and on behalf of the state, to execute proper deeds therefor to the purchaser or purchasers. Such deed or deeds executed by him shall be countersigned by the secretary of state, and have thereto attached the great seal of the state, and shall be by him duly acknowledged before some officer authorized to take acknowledgments of deeds.

(RSMo 1939 § 12700)

Prior revisions: 1929 § 11076; 1919 § 6940; 1909 § 7944

CROSS REFERENCE:

Powers and duties, office of administration, sale of state property, 37.005



Section 26.055 Governor may convey lands acquired at sale under distress warrant.

Effective 28 Aug 1951

Title IV EXECUTIVE BRANCH

26.055. Governor may convey lands acquired at sale under distress warrant. — The governor shall have the authority and he is hereby empowered to reconvey or sell in the same manner as provided in section 26.050 any real estate which has heretofore been purchased by the state, and in her name, at any sheriff's sale made under and by authority of any distress warrant heretofore issued by the state auditor.

(L. 1951 p. 545)



Section 26.060 Governor to select auditors.

Effective 28 Aug 1939

Title IV EXECUTIVE BRANCH

26.060. Governor to select auditors. — The governor may at any time, when in his judgment the public interest of the state will be conserved, select competent auditors or accountants to audit the accounts of any department, office, commission, board, bureau, institution, or any subdivision of the state; also road districts, school districts, townships, municipalities and counties receiving for or from the state any money.

(RSMo 1939 § 13105)



Section 26.070 Officials shall permit audit.

Effective 28 Aug 1939

Title IV EXECUTIVE BRANCH

26.070. Officials shall permit audit. — It shall be the duty of every public official, agent or employee of the state, and every official and employee of any county, municipality, township, school district or road district to permit such auditor or accountant to have access to the accounts, records, documents, vouchers and papers in the care or custody or under the control of any public official, or any employee of the state or any subdivision thereof upon any subject relating to the condition, management and expenses of the office, department, board, bureau, commission or institution being audited.

(RSMo 1939 § 13106)



Section 26.080 Penalty for refusal to permit audit.

Effective 28 Aug 1959

Title IV EXECUTIVE BRANCH

26.080. Penalty for refusal to permit audit. — Any public official, agent or employee of the state or any subdivision thereof, including road districts, school districts, townships, municipalities and counties, who violates the provisions of section 26.070 or refuses to comply with sections 26.060 to 26.090 is guilty of a misdemeanor.

(RSMo 1939 § 13106, A.L. 1959 H.B. 121)



Section 26.090 Expense of audit.

Effective 28 Aug 1959

Title IV EXECUTIVE BRANCH

26.090. Expense of audit. — The expense of any audit ordered by the governor under sections 26.060 to 26.090 shall be borne out of an auditing fund to be appropriated by the general assembly to be used by the governor for that purpose.

(RSMo 1939 § 13108, A.L. 1959 H.B. 121)



Section 26.101 Use of facsimile signature by governor authorized.

Effective 28 Aug 1957

Title IV EXECUTIVE BRANCH

26.101. Use of facsimile signature by governor authorized. — A facsimile of the governor's signature applied at his direction and under his supervision shall be deemed the governor's handwritten signature for all purposes.

(L. 1957 p. 499 § 1)



Section 26.130 Governor may designate state agency to investigate and promote state's interests in connection with federal projects in Missouri.

Effective 28 Aug 1945

Title IV EXECUTIVE BRANCH

26.130. Governor may designate state agency to investigate and promote state's interests in connection with federal projects in Missouri. — 1. The governor is authorized to designate such state department or other state agency as in his opinion would best serve the interests of the state in relation to the subject at hand as the official agency of the state of Missouri, to cooperate or negotiate with the chief of engineers or other authorities as designated in Public Law 534, 78th Congress (58 Statutes at Large c. 665), or any amendments thereto.

2. Such agency or department as may be designated by the governor shall have authority to investigate, cooperate and protect the state's interests subject to the advice and approval of the governor. Such agency or department shall have power to promote the state's interests, and shall keep the governor advised of all developments in relation to such act authorizing the construction of certain public works on rivers and harbors for flood control and for other purposes as may affect Missouri under Public Law 534, 78th Congress (58 Statutes at Large c. 665), or any amendments thereto. Such agency or department shall make reports to the governor, general assembly and other state agencies upon request, stating its findings and recommendations when requested by the governor or such other state agencies, and whenever the general assembly is in session.

(L. 1945 p. 939 § 1)



Section 26.135 Governor may accept retrocession of jurisdiction over federal land, when.

Effective 28 Aug 1976

Title IV EXECUTIVE BRANCH

26.135. Governor may accept retrocession of jurisdiction over federal land, when. — The governor may accept on behalf of the state of Missouri, retrocession of full or partial jurisdiction over land owned by the United States within the boundaries of the state of Missouri as provided by Public Law 93-82, as passed by Congress on August 2, 1973. Retrocession of jurisdiction shall be effected upon written notice to the governor by the principal officer of the federal agency having supervision and control over the land. Documents concurring the retrocession shall be filed in the office of the secretary of state, and in the office of the recorder of deeds of the county in which the lands are located.

(L. 1976 H.B. 1526 § 1)



Section 26.140 Identification cards for consular officers — vehicle identification plates — unauthorized use a misdemeanor.

Effective 28 Aug 1985

Title IV EXECUTIVE BRANCH

26.140. Identification cards for consular officers — vehicle identification plates — unauthorized use a misdemeanor. — Whenever any consular officer shall have registered as such with the Department of State of the United States and has been issued an* exequatur or a diplomatic note by the Department of State, the governor shall issue or cause to be issued to such consular officer an identification card with a short statement of his rights and privileges as such, identifying him as a consular officer for the country he represents. "Consular officers", as used in this section, shall be deemed to include consuls general, consuls, vice consuls, consular agents, honorary consuls and none other. Such consular officers are authorized to use a motor vehicle identification plate identifying him as an official consular officer. Any person other than a consular officer using such vehicle identification plate shall be guilty of a misdemeanor.

(L. 1955 p. 575 § 1, A.L. 1985 H.B. 336)

*Word "an" does not appear in original rolls.



Section 26.215 Transition funds and facilities for governor and lieutenant governor.

Effective 28 Aug 1977

Title IV EXECUTIVE BRANCH

26.215. Transition funds and facilities for governor and lieutenant governor. — 1. In each year in which a governor or lieutenant governor of this state is elected and the governor or the lieutenant governor so elected is not the incumbent at the time of the election, funds and facilities for that governor-elect and lieutenant governor-elect, to be used by each of them in preparing an orderly transition of administrations, shall be provided.

2. The legislature shall appropriate to the commissioner of administration funds to be used only for the purpose of these transitions and to be expended during the transition period, but in no event shall the amount so appropriated exceed one hundred thousand dollars for the governor-elect and five thousand dollars for the lieutenant governor-elect for any such transition and all funds not expended for this purpose during the transition period shall revert to general revenue.

(L. 1977 H.B. 493 & 458)



Section 26.220 Governor and lieutenant governor transition period defined.

Effective 28 Aug 1977

Title IV EXECUTIVE BRANCH

26.220. Governor and lieutenant governor transition period defined. — The transition period shall begin on the fifteenth day of November following the election of a governor or lieutenant governor who is not an incumbent and shall end when that governor-elect or lieutenant governor-elect has taken the oath of office.

(L. 1977 H.B. 493 & 458)



Section 26.225 Transition facilities to be provided for governor and lieutenant governor.

Effective 28 Aug 1977

Title IV EXECUTIVE BRANCH

26.225. Transition facilities to be provided for governor and lieutenant governor. — 1. The commissioner of administration shall provide office space and equipment for the governor-elect and the lieutenant governor-elect and their staff during the transition period. The facilities provided shall be located at the seat of government and shall be suitable for the purpose and capable of adequately housing the transition staff of the governor-elect and the lieutenant governor-elect. The facilities provided for the staffs of the governor-elect and the lieutenant governor-elect shall be separate facilities.

2. The commissioner of administration shall furnish the transition facilities with adequate telephone service, office furniture and office machines including but not limited to typewriters, adding machines and duplicating equipment.

3. The transition period office space may be located in state-owned buildings or in leased property. All salaries, expenses, rentals and equipment purchase and repairs shall be made only from funds appropriated for the purpose of these transitions.

(L. 1977 H.B. 493 & 458)



Section 26.301 Member of board or commission who moves out of state deemed to have vacated position.

Effective 28 Aug 1996

Title IV EXECUTIVE BRANCH

26.301. Member of board or commission who moves out of state deemed to have vacated position. — Except as otherwise specifically provided by law, all members of boards and commissions appointed by the governor shall, at the time of their appointment, be residents of the state of Missouri. Except as otherwise specifically provided by law, members of boards and commissions appointed by the governor who move from the state during their term on said boards and commissions shall be deemed to have vacated their position on said boards and commissions, and the governor shall appoint a person to the unexpired term as provided by law.

(L. 1996 S.B. 876)



Section 26.500 Governor may submit plans for reorganization of executive agencies.

Effective 28 Aug 1967

Title IV EXECUTIVE BRANCH

26.500. Governor may submit plans for reorganization of executive agencies. — Within the first thirty days of any regular legislative session, the governor may submit to both houses of the legislature, at the same time, one or more formal and specific plans for the reorganization of executive agencies of state government.

(L. 1967 p. 98 § 1)

(2003) Section authorized executive agency reorganization plan creating the Family Support Division of the Department of Social Services. State ex rel. Department of Social Services v. K.L.D., 118 S.W.3d 283 (Mo.App.W.D.).



Section 26.510 Plans, when effective — disapproval by resolution, when.

Effective 28 Aug 1967

Title IV EXECUTIVE BRANCH

26.510. Plans, when effective — disapproval by resolution, when. — A reorganization plan so submitted shall become effective by executive order not sooner than ninety days after the final adjournment of the session of the legislature to which it is submitted, unless it is disapproved within sixty days of its submission to a regular session by a senate or house resolution adopted by a majority vote of the respective elected members thereof.

(L. 1967 p. 98 § 2)



Section 26.520 Plan submitted to vote, when.

Effective 28 Aug 1967

Title IV EXECUTIVE BRANCH

26.520. Plan submitted to vote, when. — The presiding officer of the house in which a resolution disapproving a reorganization plan has been introduced, unless the resolution has been previously accepted or rejected by that house, shall submit it to a vote of the membership not sooner than ten days or later than sixty days after the submission by the governor of the reorganization plan to which the resolution pertains.

(L. 1967 p. 98 § 3)



Section 26.530 Approved plan to have effect of law, published how.

Effective 28 Aug 1967

Title IV EXECUTIVE BRANCH

26.530. Approved plan to have effect of law, published how. — A reorganization plan not disapproved by one or the other house of the legislature in the manner set forth in section 26.510 shall be considered for all purposes as the equivalent in force, effect and intent of a public act of the state upon its taking effect by executive order as set forth in section 26.510, and it shall be published together with the laws adopted by the general assembly at the session in which the plan is submitted.

(L. 1967 p. 98 § 4)



Section 26.540 Plans limited to certain matters.

Effective 28 Aug 1967

Title IV EXECUTIVE BRANCH

26.540. Plans limited to certain matters. — Reorganization plans shall relate only to abolishing or combining agencies in the executive branch of the state government or to changing the organization thereof or the assignment of functions thereto. Each plan shall contain such provisions as are necessary to assure the uninterrupted conduct of the governmental services and functions affected by the proposed reorganization plan.

(L. 1967 p. 98 § 5)






Chapter 27 Attorney General

Chapter Cross References



Section 27.010 Attorney general, election, term of office, begins when — compensation.

Effective 28 Aug 1987

Title IV EXECUTIVE BRANCH

27.010. Attorney general, election, term of office, begins when — compensation. — The attorney general for the state of Missouri shall be elected at each general election at which a governor and other state officers are elected, and his term shall begin at 12:00 noon on the second Monday in January next succeeding his election, and shall continue for four years, or until his successor is elected and qualified. The attorney general shall reside at the seat of government and keep his office in the supreme court building, and receive an annual salary of sixty-five thousand dollars plus any salary adjustment provided pursuant to section 105.005, payable out of the state treasury. The salary shall constitute the total compensation for all duties to be performed by him and there shall be no further payments made to or accepted by him for the performance of any duty now required of him under any existing law. The attorney general shall devote his full time to his office, and, except in the performance of his official duties, shall not engage in the practice of law.

(RSMo 1939 § 12897, A.L. 1943 p. 869 § 1, A. 1949 S.B. 1010, A.L. 1955 p. 573, A.L. 1967 p. 97, A.L. 1977 H.B. 520, A.L. 1980 H.B. 1266, A.L. 1984 S.B. 528, A.L. 1987 H.B. 456)

Prior revisions: 1929 § 11272; 1919 § 692; 1909 § 966

Revisor's note: Salary adjustment index is printed, as required by § 105.005, in Appendix E.



Section 27.020 Assistants and other personnel — qualifications — compensation.

Effective 28 Aug 1949

Title IV EXECUTIVE BRANCH

27.020. Assistants and other personnel — qualifications — compensation. — 1. The attorney general is hereby authorized to appoint such assistant attorneys general as may be necessary to properly perform the duties of his office and shall fix the compensation of such assistants within the limits of the amount appropriated by the general assembly. Said assistant attorneys general shall hold their office at the pleasure of the attorney general, shall possess the same qualifications as the attorney general, and before entering upon the discharge of their duties shall each take and subscribe to an oath to support the Constitution of the United States and of the state of Missouri and to faithfully demean themselves in office. It shall be their duty to assist the attorney general in his official duties with power and authority under his direction to represent him in the discharge of all the duties of his office.

2. The attorney general may, at the request of any officer, department, board, bureau, commission or agency of the state, assign assistant attorneys general to perform the duties prescribed by law before or upon behalf of such officer, department, board, bureau, commission or agency and may, upon request as aforesaid, from time to time reassign such assistants.

3. The attorney general is also authorized to appoint a chief clerk, stenographers, typists, clerks, investigators and such other employees as shall be necessary to properly perform the duties of his office and shall fix the compensation of persons thus employed within the limits of the amount appropriated by the general assembly. Said employees shall serve during the pleasure of the attorney general. The assistant attorneys general and the chief clerk, stenographers, typists, clerks, investigators and other employees shall be paid in the same manner and at the same time as the attorney general. The compensation and expenses of said assistants and employees may be paid out of any state or federal funds appropriated to said department for such purposes.

(RSMo 1939 § 12902, A.L. 1949 p. 227)

Prior revisions: 1929 § 11277; 1919 § 697; 1909 § 971

(1988) Attorney general was authorized to terminate an assistant attorney general at any time and was not required to adopt a post-discharge hearing procedure. Where more than one statute deals with the same subject, the statutes should be harmonized when reasonable but to the extent of any discord between them, the definite prevails. (Mo. App. W.D.) Wood v. Webster, 772 S.W.2d 1.



Section 27.030 To aid prosecuting and circuit attorneys, when.

Effective 28 Aug 1939

Title IV EXECUTIVE BRANCH

27.030. To aid prosecuting and circuit attorneys, when. — When directed by the governor, the attorney general, or one of his assistants, shall aid any prosecuting or circuit attorney in the discharge of their respective duties in the trial courts and in examinations before grand juries, and when so directed by the trial court, he may sign indictments in lieu of the prosecuting attorney.

(RSMo 1939 § 12898)

Prior revisions: 1929 § 11273; 1919 § 693; 1909 § 967



Section 27.040 Opinions to be given, when.

Effective 28 Aug 1939

Title IV EXECUTIVE BRANCH

27.040. Opinions to be given, when. — When required, he shall give his opinion, in writing, without fee, to the general assembly, or to either house, and to the governor, secretary of state, auditor, treasurer, commissioner of education, grain warehouse commissioner, director of the department of insurance, financial institutions and professional registration, the director of the division of finance, and the head of any state department, or any circuit or prosecuting attorney upon any question of law relative to their respective offices or the discharge of their duties.

(RSMo 1939 § 12899)

Prior revisions: 1929 § 11274; 1919 § 694; 1909 § 968

(1974) Opinions of the attorney general are entitled to no more weight than that given the opinion of any other competent attorney. Gershman Investment Corp. v. Danforth (Mo.), 517 S.W.2d 33.



Section 27.050 To appear in supreme court and court of appeals, when.

Effective 01 Jan 1972, see footnote

Title IV EXECUTIVE BRANCH

27.050. To appear in supreme court and court of appeals, when. — The attorney general shall appear on behalf of the state in the court of appeals and in the supreme court and have the management of and represent the state in all appeals to which the state is a party other than misdemeanors and those cases in which the name of the state is used as nominal plaintiff in the trial court.

(RSMo 1939 § 12900, A.L. 1959 H.B. 120, A.L. 1971 H.B. 779)

Prior revisions: 1929 § 11275; 1919 § 695; 1909 § 969

Effective 1-01-72



Section 27.060 To represent state in other cases.

Effective 28 Aug 1939

Title IV EXECUTIVE BRANCH

27.060. To represent state in other cases. — The attorney general shall institute, in the name and on the behalf of the state, all civil suits and other proceedings at law or in equity requisite or necessary to protect the rights and interests of the state, and enforce any and all rights, interests or claims against any and all persons, firms or corporations in whatever court or jurisdiction such action may be necessary; and he may also appear and interplead, answer or defend, in any proceeding or tribunal in which the state's interests are involved.

(RSMo 1939 § 12901)

Prior revisions: 1929 § 11276; 1919 § 696; 1909 § 970

CROSS REFERENCES:

Declaratory judgments--to be served copy of proceedings, when, 527.110

Delinquent taxes, to assist state director of revenue in collecting, 136.150

Division of workers' compensation, legal advice to, 287.620

State highways and transportation commission, to advise, 226.070

(1951) Proceeding to oust county treasurer from office involved public interest and was properly brought by attorney general. State ex rel. Taylor v. Cumpton, 362 Mo. 199, 240 S.W.2d 877.

(1958) Attorney general is not the attorney for a trustee of a public charitable trust, but such trustee has right to be represented by attorney of his own choosing. Murphey v. Dalton (Mo.), 314 S.W.2d 726.



Section 27.070 Shall file and index opinions.

Effective 28 Aug 1939

Title IV EXECUTIVE BRANCH

27.070. Shall file and index opinions. — The attorney general shall keep in his office and provide for his official use, and that of his successors, indexed copies of all opinions delivered by him during his term.

(RSMo 1939 § 12905)

Prior revisions: 1929 § 11280; 1919 § 700; 1909 § 974



Section 27.080 Court costs fund — creation — purpose — payments to and from.

Effective 28 Aug 1949

Title IV EXECUTIVE BRANCH

27.080. Court costs fund — creation — purpose — payments to and from. — There is hereby created a revolving fund for the department of attorney general to be known as "The Attorney General's Court Costs Fund", which shall consist of money transferred by the general assembly of the state of Missouri from the general revenue fund to be credited to such fund, and any money paid into the state treasury and required by law to be credited to such fund. This fund shall be kept separate and apart from all other moneys in the state treasury and shall be paid out by the state treasurer upon warrants issued by the state auditor as certified to by the commissioner of administration, upon verified vouchers of the attorney general. Such money, after appropriation pursuant to law, shall be available only for the making of deposits and the payment of court costs incurred in any litigation, suit or hearing pending or which may hereafter be pending in any state or federal court or tribunal in which it is the duty of the attorney general to prosecute, defend or appear; provided, however, that such deposits and costs as may be awarded or refunded to the state at the termination of any such litigation, suit or hearing shall be deposited in the state treasury to the credit of the attorney general's court costs fund.

(RSMo 1939 § 12903, A.L. 1949 p. 227)

Prior revisions: 1929 § 11278; 1919 § 698; 1909 § 972



Section 27.090 Transition funds and facilities for attorney general, when provided.

Effective 28 Aug 1977

Title IV EXECUTIVE BRANCH

27.090. Transition funds and facilities for attorney general, when provided. — 1. In each year in which an attorney general of this state is elected and when the attorney general so elected is not the incumbent at the time of the election, funds and facilities for the attorney general-elect to be used by him in preparing an orderly transition of administration shall be provided.

2. The legislature shall appropriate to the commissioner of administration, funds to be used only for the purpose of this transition and to be expended during the transition period but in no event shall the amount so appropriated exceed ten thousand dollars for any such transition and all funds not expended for this purpose during the transition shall revert to general revenue.

(L. 1977 H.B. 493 & 458)



Section 27.095 Attorney general's transition period defined.

Effective 28 Aug 1977

Title IV EXECUTIVE BRANCH

27.095. Attorney general's transition period defined. — The "transition period" shall begin on the fifteenth day of November following the election of an attorney general who is not an incumbent and shall end when that attorney general-elect has taken the oath of office.

(L. 1977 H.B. 493 & 458)



Section 27.100 Facilities to be provided for attorney general.

Effective 28 Aug 1977

Title IV EXECUTIVE BRANCH

27.100. Facilities to be provided for attorney general. — 1. The commissioner of administration shall provide office space and equipment for the attorney general-elect and his staff during the transition period. The facilities provided shall be located at the seat of government and shall be suitable for the purpose and capable of adequately housing the attorney general-elect and his staff.

2. The commissioner of administration shall furnish the transition facility with adequate telephone service, office furniture and office machines including but not limited to typewriters, adding machines and duplicating equipment.

3. The transition period office space may be located in state-owned buildings or in leased property. All salaries, expenses, rentals and equipment purchase and repairs shall be made only from funds appropriated for the purpose of this transition.

(L. 1977 H.B. 493 & 458)



Section 27.105 Attorney general's duty to enforce provisions of Chapter 572.

Effective 01 Jan 2017, see footnote

Title IV EXECUTIVE BRANCH

27.105. Attorney general's duty to enforce provisions of Chapter 572. — The attorney general shall have a concurrent duty to enforce the provisions of chapter 572.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Transferred 2014; formerly 572.110; Effective 1-01-17






Chapter 28 Secretary of State

Chapter Cross References



Section 28.005 Secretary of state, term of office, term begins, when.

Effective 28 Aug 1987

Title IV EXECUTIVE BRANCH

28.005. Secretary of state, term of office, term begins, when. — The secretary of state shall hold office for a term of four years beginning at 12:00 noon on the second Monday in January next after his or her election and until a successor is elected and qualified.

(L. 1987 H.B. 456)



Section 28.010 Salary of secretary of state.

Effective 01 Jan 1985, see footnote

Title IV EXECUTIVE BRANCH

28.010. Salary of secretary of state. — The secretary of state shall receive an annual salary of sixty thousand dollars plus any salary adjustment provided pursuant to section 105.005, payable out of the state treasury as full compensation for all duties to be performed by him.

(L. 1943 p. 869 § 1, A. 1949 S.B. 1011, A.L. 1955 p. 574, A.L. 1967 p. 97, A.L. 1972 S.B. 615, A.L. 1977 H.B. 520, A.L. 1980 H.B. 1266, A.L. 1984 S.B. 528)

Effective 1-01-85

Revisor's note: Salary adjustment index is printed, as required by § 105.005, in Appendix E.



Section 28.020 Oath of office and bond.

Effective 28 Aug 1945

Title IV EXECUTIVE BRANCH

28.020. Oath of office and bond. — The secretary of state, before entering upon the duties of his office, shall take and subscribe an oath or affirmation to support the Constitution of the United States and of this state, and to demean himself faithfully in office, which shall be endorsed upon his commission, and enter into bond, with security to be approved by the governor, to the state of Missouri, in the sum of ten thousand dollars, conditioned that he will well and truly perform the duties of secretary of state; which bond shall be attested by the governor, and deposited in the office of the governor.

(RSMo 1939 § 12994, A.L. 1945 p. 1724)

Prior revisions: 1929 § 11369; 1919 § 11610; 1909 § 11181



Section 28.025 Day care centers for employees' children, procedure to establish, licensing, costs.

Effective 28 Aug 1990

Title IV EXECUTIVE BRANCH

28.025. Day care centers for employees' children, procedure to establish, licensing, costs. — 1. Employees of the Missouri secretary of state may organize and file with the secretary of state an application as a not-for-profit corporation for the purpose of establishing a child day care center. The corporation so formed may enter into an agreement with the commissioner of administration for the lease of appropriate space for use as the child day care center. The space for the center may be made available to the corporation at a rate to be established by the commissioner of administration.

2. The corporation may provide child day care on property leased from the commissioner of administration. The child day care center established by the corporation shall be licensed under the provisions of sections 210.201 to 210.245. The operation of the day care center shall be paid for by fees or charges, established by the corporation, and collected from those who use its services. The corporation may receive any private donations or* grants from agencies of the federal government intended for the support of the child day care center.

(L. 1990 H.B. 1377)

*Word "of" appears in original rolls.



Section 28.030 Appointment of clerks, employees — compensation.

Effective 28 Aug 1961

Title IV EXECUTIVE BRANCH

28.030. Appointment of clerks, employees — compensation. — The secretary of state is authorized to appoint, and, within the limits of the appropriations to his department, to fix the compensation of such clerks and employees as may be necessary in the performance of the duties of his office. He shall designate one employee as deputy secretary of state, who shall have resided in this state at least two years prior to his appointment, and who shall possess all the powers and perform any of the duties prescribed by law to be performed by the secretary of state, when and for such periods of time as the secretary of state may designate. The secretary of state and his sureties on his official bond shall be responsible for the official acts of the deputy secretary of state, and whenever he signs the name of the secretary of state, under authority of law, or in any official capacity, he shall add thereafter his own name as the deputy secretary of state.

(RSMo 1939 § 12998, A.L. 1945 p. 1724, A.L. 1947 V. I p. 516, A.L. 1961 p. 408)

Prior revisions: 1929 § 11373; 1919 § 11614; 1909 § 11185



Section 28.035 Help America Vote Act of 2002, secretary of state to be chief state election official for — procedures for election complaints to be established — rulemaking authority.

Effective 28 Aug 2003

Title IV EXECUTIVE BRANCH

28.035. Help America Vote Act of 2002, secretary of state to be chief state election official for — procedures for election complaints to be established — rulemaking authority. — 1. The secretary of state shall be the chief state election official responsible for the administration and coordination of state responsibilities pursuant to the Help America Vote Act of 2002. The secretary is authorized to appoint members to commissions, develop and submit plans, set voting systems standards and compliance deadlines, and any other activities reasonably necessary to comply with the Help America Vote Act of 2002.

2. The office of the secretary of state shall be designated as the single office which shall be responsible for providing information regarding voter registration procedures and absentee ballot procedures to be used by absent uniformed services voters and overseas voters, as defined in section 115.279, with respect to elections for federal office.

3. The secretary of state shall establish state-based administrative complaint procedures to remedy grievances concerning a violation of Title III of the Help America Vote Act of 2002. These procedures shall:

(1) Require complaints to be in writing and notarized, and signed and sworn by the person filing the complaint;

(2) Allow complaints to be consolidated;

(3) At the request of the complainant, require a hearing on the record which may be conducted exclusively by written testimony and information;

(4) Provide an appropriate remedy for any substantiated violation of Title III of the Help America Vote Act of 2002;

(5) Dismiss the complaint and publish the results of the procedures when there is a determination of no violation;

(6) Require a final determination with respect to the complaint before the expiration of the ninety-day period which begins on the date the complaint is filed, unless the complainant consents to a longer period for making such a determination; and

(7) If the final determination is not completed within ninety days, resolve the complaint within sixty days under alternative dispute resolution procedures. The record and any other materials from proceedings conducted pursuant to this subsection shall be made available for use under the alternative dispute resolution procedures.

4. The secretary of state is authorized to promulgate rules to execute this section. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to chapter 536.

(L. 2003 H.B. 511)



Section 28.040 Custodian of state seal, records and documents — appointment of state librarian.

Effective 01 Jul 1993, see footnote

Title IV EXECUTIVE BRANCH

28.040. Custodian of state seal, records and documents — appointment of state librarian. — 1. He shall keep his office at the seat of government; have the safekeeping of the seal of state and of all public records, including surety bonds, except those for which other provisions are made by law, rolls, documents, acts, resolutions and orders of the general assembly; keep a register of all commissions issued, the official acts of the governor and, when necessary, attest the same.

2. He shall appoint a state librarian who shall administer the state library, all state library service programs, distribution of funds, and personnel actions shall be made on a nonpartisan basis.

(RSMo 1939 § 12995, A.L. 1945 p. 1724, A.L. 1959 H.B. 119, A.L. 1991 S.B. 197)

Prior revisions: 1929 § 11370; 1919 § 11611; 1909 § 11182

Effective 7-01-93

CROSS REFERENCES:

Cities and towns, alphabetical list of, to be kept, 71.040

Cities and towns, name change to be filed before adoption, 71.030, 71.070

Laws, originals to be deposited, 2.010

State seal, custody and use of, Const. Art. IV § 14



Section 28.050 Seal to be affixed, when — exceptions.

Effective 28 Aug 1945

Title IV EXECUTIVE BRANCH

28.050. Seal to be affixed, when — exceptions. — He shall affix the seal of the state to and countersign all commissions and other official acts required by law to be issued or done by the governor, his approbation or disapprobation of the acts of the general assembly excepted, and all other instruments, when required or authorized by the governor, or by law.

(RSMo 1939 § 12996, A.L. 1945 p. 1724)

Prior revisions: 1929 § 11371; 1919 § 11612; 1909 § 11183

CROSS REFERENCES:

Amendments to constitution, authentication, 2.040

Laws, bills passed over governor's veto, authentication, 21.250



Section 28.060 Records of commissions and appointments.

Effective 28 Aug 1945

Title IV EXECUTIVE BRANCH

28.060. Records of commissions and appointments. — He shall keep in his office an abstract of all commissions issued and appointments made by the governor, and shall register therein the substance of each commission, specifying the name of the person appointed, the office conferred, the district or county for which the appointment is made, and the term of office; and when any office shall become vacant he shall enter, in a space to be left for that purpose, a memorandum of such vacancy and the occasion thereof, with a reference to any evidence deposited in his office.

(RSMo 1939 § 13003, A.L. 1945 p. 1724)

Prior revisions: 1929 § 11378; 1919 § 11619; 1909 § 11190

CROSS REFERENCE:

Notaries public, Chap. 486



Section 28.070 Public inspection of records.

Effective 28 Aug 1959

Title IV EXECUTIVE BRANCH

28.070. Public inspection of records. — The governor and the members of either house of the general assembly, or committees thereof, shall have free access to his office for the inspection and examination of all books, papers, records and proceedings. All public records on file in his office are subject to inspection by any person during regular office hours and when inspection will not interfere with the orderly performance of duties.

(RSMo 1939 § 13001, A.L. 1945 p. 1724, A.L. 1959 H.B. 119)

Prior revisions: 1929 § 11376; 1919 § 11617; 1909 § 11188



Section 28.080 No original document to be taken from office.

Effective 28 Aug 1959

Title IV EXECUTIVE BRANCH

28.080. No original document to be taken from office. — He shall not permit any original roll, paper or public document filed in his office to be taken out of it unless called for by a resolution of either or both houses of the general assembly, or for the examination of the chief executive or for publication when required by law.

(RSMo 1939 § 13002, A.L. 1945 p. 1724, A.L. 1959 H.B. 119)

Prior revisions: 1929 § 11377; 1919 § 11618; 1909 § 11189



Section 28.090 To make copies of official acts.

Effective 28 Aug 1945

Title IV EXECUTIVE BRANCH

28.090. To make copies of official acts. — He shall make out and deliver to every person requiring the same copies of any act, resolution, order of the general assembly, commission or other official act of the governor, roll, record, document, paper, bond or recognizance, deposited in his office by law, and shall certify such copies, under his hand, and affix thereto the seal of his office; and such copies shall be admitted as evidence in all courts of this state.

(RSMo 1939 § 12997, A.L. 1945 p. 1724)

Prior revisions: 1929 § 11372; 1919 § 11613; 1909 § 11184

CROSS REFERENCES:

Trademarks, registration of, Chap. 417

Vessels, bottling liquids, registration of, 417.260



Section 28.095 Facsimile signature authorized.

Effective 28 Aug 1967

Title IV EXECUTIVE BRANCH

28.095. Facsimile signature authorized. — A facsimile of the signature of the secretary of state, applied at his direction and under his supervision, is deemed the signature of the secretary of state for all purposes.

(L. 1967 p. 99 § 1)

CROSS REFERENCE:

Uniform facsimile signature of public officials law, 105.273 to 105.278



Section 28.110 Registration of land.

Effective 28 Aug 1945

Title IV EXECUTIVE BRANCH

28.110. Registration of land. — The secretary of state shall perform all the duties required by law to be performed on behalf of the state with respect to registration of lands, issuance of patents and other authentication of title to saline or swamplands.

(RSMo 1939 § 12999, A.L. 1945 p. 1724)

Prior revisions: 1929 § 11374; 1919 § 11615; 1909 § 11186

CROSS REFERENCES:

Patents, when issued, authentication, 446.180

Right-of-way through state lands, 388.380

Swampland--duty to act as agent, 241.030



Section 28.120 Letters and documents, retention and destruction.

Effective 28 Aug 1983

Title IV EXECUTIVE BRANCH

28.120. Letters and documents, retention and destruction. — He shall file and safely keep all official letters and other public documents directed to or received by him. He shall file, retain, store and destroy those documents in accordance with the state and local records law.

(RSMo 1939 § 13000, A.L. 1945 p. 1724, A.L. 1959 H.B. 119, A.L. 1983 H.B. 713 Revision)

Prior revisions: 1929 § 11375; 1919 § 11616; 1909 § 11187

CROSS REFERENCE:

Public and business records, duties, Chap. 109



Section 28.130 Reports.

Effective 28 Aug 1959

Title IV EXECUTIVE BRANCH

28.130. Reports. — He shall report to the general assembly, either branch thereof, or to the governor, at the times and covering the matters requested.

(RSMo 1939 § 13005, A.L. 1945 p. 1724, A.L. 1959 H.B. 119)

Prior revisions: 1929 § 11383; 1919 § 11624; 1909 § 11195



Section 28.160 State entitled to certain fees — technology trust fund account established — additional fee, notary commissions — appropriation of funds, purpose — fees not collected, when.

Effective 28 Aug 2002

Title IV EXECUTIVE BRANCH

28.160. State entitled to certain fees — technology trust fund account established — additional fee, notary commissions — appropriation of funds, purpose — fees not collected, when. — 1. The state shall be entitled to fees for services to be rendered by the secretary of state as follows:

­

­

2. There is hereby established the "Secretary of State's Technology Trust Fund Account" which shall be administered by the state treasurer. All yield, interest, income, increment, or gain received from time deposit of moneys in the state treasury to the credit of the secretary of state's technology trust fund account shall be credited by the state treasurer to the account. The provisions of section 33.080 to the contrary notwithstanding, moneys in the fund shall not be transferred and placed to the credit of general revenue until the amount in the fund at the end of a biennium exceeds five million dollars. In any such biennium the amount in the fund in excess of five million dollars shall be transferred to general revenue.

3. The secretary of state may collect an additional fee of ten dollars for the issuance of new and renewal notary commissions which shall be deposited in the state treasury and credited to the secretary of state's technology trust fund account.

4. The secretary of state may ask the general assembly to appropriate funds from the technology trust fund for the purposes of establishing, procuring, developing, modernizing and maintaining:

(1) An electronic data processing system and programs capable of maintaining a centralized database of all registered voters in the state;

(2) Library services offered to the citizens of this state;

(3) Administrative rules services, equipment and functions;

(4) Services, equipment and functions relating to securities;

(5) Services, equipment and functions relating to corporations and business organizations;

(6) Services, equipment and functions relating to the Uniform Commercial Code;

(7) Services, equipment and functions relating to archives;

(8) Services, equipment and functions relating to record services; and

(9) Services, equipment and functions relating to state and local elections.

5. Notwithstanding any provision of this section to the contrary, the secretary of state shall not collect fees, for processing apostilles, certifications and authentications prior to the placement of a child for adoption, in excess of one hundred dollars per child per adoption, or per multiple children to be adopted at the same time.

(RSMo 1939 § 13427, A.L. 1978 S.B. 755, A.L. 1988 H.B. 1068, A.L. 1991 S.B. 197, A.L. 1993 H.B. 170, A.L. 1994 S.B. 635, A.L. 2002 H.B. 1776 merged with S.B. 675 merged with S.B. 923, et al.)

Prior revisions: 1929 § 11805; 1919 § 11013; 1909 § 10716



Section 28.163 One-time increase, amounts.

Effective 28 Aug 1994

Title IV EXECUTIVE BRANCH

28.163. One-time increase, amounts. — The secretary of state may, by administrative rule, provide for a one-time increase not to exceed the amounts specified in sections 347.740, 351.127, 355.023, 356.233, 359.653, 400.9-528*, and 417.018.

(L. 1994 S.B. 635)

*Republished in 2017 due to statutory reference to 400.9-508 changed to 400.9-528 to comply with section 3.060. Section 400.9-508 was transferred to section 400.9-528 in 2001.



Section 28.170 Fees to be paid to director of revenue.

Effective 28 Aug 1978

Title IV EXECUTIVE BRANCH

28.170. Fees to be paid to director of revenue. — Before the secretary of state performs a duty or service required by law for which a fee is charged, the person requesting the service shall produce to the secretary of state the receipt of the state director of revenue showing that the fee has been paid to him or shall submit the fee to the secretary of state for transmittal to the state director of revenue.

(RSMo 1939 § 13428, A.L. 1947 V. I p. 484, A.L. 1959 H.B. 119, A.L. 1978 S.B. 755)

Prior revisions: 1929 § 11806; 1919 § 11014; 1909 § 10717



Section 28.190 Vacancy — governor's duties.

Effective 28 Aug 1949

Title IV EXECUTIVE BRANCH

28.190. Vacancy — governor's duties. — In case of death, resignation, removal from office, impeachment or vacancy from any cause in the office of secretary of state, the governor shall immediately appoint a qualified person to fill such vacancy for the remainder of the term in which such vacancy occurred and until his successor is elected or appointed, commissioned and qualified; and the governor shall take charge of the office and superintend its business until such person is appointed, commissioned and qualified; except that in case of impeachment, the governor shall appoint a qualified person to serve only until such impeachment is determined, when the suspended officer, if acquitted, shall be reinstated in office, or if the suspended officer is convicted, a new appointment shall be made by the governor as in the case of other vacancies.

(RSMo 1939 § 13009, A.L. 1945 p. 1724, A. 1949 S.B. 1011)

Prior revisions: 1929 § 11387; 1919 § 11628; 1909 § 11199



Section 28.200 Penalty for neglect of duty.

Effective 28 Aug 1945

Title IV EXECUTIVE BRANCH

28.200. Penalty for neglect of duty. — If the secretary of state shall at any time neglect or refuse to perform any of the duties enjoined on him by law, he shall pay to the person aggrieved a sum not less than one hundred dollars nor more than five hundred dollars, to be recovered by civil action.

(RSMo 1939 § 13008, A.L. 1945 p. 1724)

Prior revisions: 1929 § 11386; 1919 § 11627; 1909 § 11198



Section 28.300 Transition funds for secretary of state, when.

Effective 28 Aug 1977

Title IV EXECUTIVE BRANCH

28.300. Transition funds for secretary of state, when. — 1. In each year in which a secretary of state of this state is elected and when the secretary of state so elected is not the incumbent at the time of the election, funds and facilities for the secretary of state-elect to be used by him in preparing an orderly transition of administration shall be provided.

2. The legislature shall appropriate to the commissioner of administration, funds to be used only for the purpose of this transition and to be expended during the transition period but in no event shall the amount so appropriated exceed ten thousand dollars for any such transition and all funds not expended for this purpose during the transition period shall revert to general revenue.

(L. 1977 H.B. 493 & 458)



Section 28.305 Secretary of state's transition period defined.

Effective 28 Aug 1977

Title IV EXECUTIVE BRANCH

28.305. Secretary of state's transition period defined. — The "transition period" shall begin on the fifteenth day of November following the election of a secretary of state who is not an incumbent and shall end when that secretary of state-elect has taken the oath of office.

(L. 1977 H.B. 493 & 458)



Section 28.310 Transition facilities to be provided for secretary of state.

Effective 28 Aug 1977

Title IV EXECUTIVE BRANCH

28.310. Transition facilities to be provided for secretary of state. — 1. The commissioner of administration shall provide office space and equipment for the secretary of state-elect and his staff during the transition period. The facilities provided shall be located at the seat of government and shall be suitable for the purpose and capable of adequately housing the secretary of state-elect and his staff.

2. The commissioner of administration shall furnish the transition facility with adequate telephone service, office furniture and office machines including but not limited to typewriters, adding machines and duplicating equipment.

3. The transition period office space may be located in state-owned buildings or in leased property. All salaries, expenses, rentals and equipment purchase and repairs shall be made only from funds appropriated for the purpose of this transition.

(L. 1977 H.B. 493 & 458)



Section 28.684 Credit or debit cards may be accepted for payment of taxes and fees — secretary of state to establish a revenue collection center for prepaid accounts — refund, procedure.

Effective 28 Aug 1998

Title IV EXECUTIVE BRANCH

28.684. Credit or debit cards may be accepted for payment of taxes and fees — secretary of state to establish a revenue collection center for prepaid accounts — refund, procedure. — The secretary of state may accept credit or debit cards and establish a new revenue collection center for prepaid accounts for the payment of required taxes and fees. The secretary of state shall work with the state treasurer and the office of administration in connection with such payments. No person establishing a prepayment account pursuant to this section shall be entitled to payment of any interest on such account. Funds in prepayment accounts shall be refundable upon the order of the person or persons authorized to transfer money from such an account.

(L. 1998 S.B. 680 §§ 29, 31 merged with S.B. 844 § 2)



Section 28.700 Electronic facsimile filings for documents filed with secretary of state's office, rulemaking authority.

Effective 01 Jul 2001, see footnote

Title IV EXECUTIVE BRANCH

28.700. Electronic facsimile filings for documents filed with secretary of state's office, rulemaking authority. — The secretary of state may adopt rules to authorize the electronic facsimile filing of any document filed with the secretary under any provision administered by the secretary. The rules may set forth standards for the acceptance of a form of signature other than the proper handwriting of a person. A signature or document filed by electronic facsimile in accordance with rules promulgated pursuant to this section shall be prima facie evidence for all purposes that the document actually was signed by the person whose signature appears on the facsimile.

(L. 2001 S.B. 288 § 1)

Effective 7-01-01






Chapter 29 State Auditor

Chapter Cross References



Section 29.005 Definitions.

Effective 28 Aug 2013

Title IV EXECUTIVE BRANCH

29.005. Definitions. — As used in this chapter, the following terms mean:

(1) "Accounting system", the total structure of records and procedures which discover, record, classify, and report information on the financial position and operating results of a governmental unit or any of its funds, balanced account groups, and organizational components;

(2) "Audit", an independent, objective assessment of the stewardship, performance, or cost of government policies, programs, or operations, depending upon the type and scope of the audit. All audits shall conform to the standards established by the comptroller general of the United States for audits of government entities, organizations, programs, activities, and functions as presented in the publication Government Auditing Standards;

(3) "Federal agency", any department, agency, or instrumentality of the federal government and any federally owned or controlled corporation;

(4) "Financial audits", audits providing an independent assessment of whether an entity's reported financial information is presented fairly in accordance with recognized criteria. Financial audits shall consist of the following:

(a) Financial statement audits that shall:

a. Provide or disclaim an opinion about whether an entity's financial statements are presented fairly in all material respects in conformity with accounting principles generally accepted in the United States or with another applicable financial reporting framework; or

b. Report on internal control deficiencies and on compliance with provisions of laws, regulations, contracts, and grant agreements, as those controls and provisions relate to financial transactions, systems, and processes; or

(b) Other financial audits of various scopes which may include, but not be limited to:

a. Reporting on specified elements, accounts, or items of a financial statement; and

b. Auditing compliance with requirements related to federal award expenditures and other governmental financial assistance in conjunction with a financial statement audit;

(5) "Internal control", the plans, policies, methods, and procedures used to meet an entity's or organization's mission, goals, and objectives. Internal control shall include the processes and procedures for planning, organizing, directing, and controlling operations, as well as management's system for measuring, reporting, and monitoring performance;

(6) "Performance audits", audits that provide findings or conclusions based on an evaluation of sufficient, appropriate evidence against identified criteria. Performance audit objectives shall include, but not be limited to, the following:

(a) Effectiveness and results. This objective may measure the extent to which an entity, organization, activity, program, or function is achieving its goals and objectives;

(b) Economy and efficiency. This objective shall assess the costs and resources used to achieve results of an entity, organization, activity, program, or function;

(c) Internal control. This objective shall assess one or more components of an entity's internal control system, which is designed to provide reasonable assurance of achieving effective and efficient operations, reliable financial and performance reporting, or compliance with applicable legal requirements; and

(d) Compliance. This objective shall assess compliance with criteria established by provisions of laws, regulations, contracts, and grant agreements or by other requirements that could affect the acquisition, protection, use, and disposition of an entity's resources and the quantity, quality, timeliness, and cost of services the entity produces and delivers;

(7) "State agency", any department, institution, board, commission, committee, division, bureau, officer, or official which shall include any institution of higher education, mental or specialty hospital, community college, or circuit court and divisions of the circuit court.

(L. 2013 H.B. 116)



Section 29.010 Salary of auditor.

Effective 01 Jan 1987, see footnote

Title IV EXECUTIVE BRANCH

29.010. Salary of auditor. — The state auditor shall receive an annual salary in an amount equal to the salary of the secretary of state provided pursuant to section 28.010, to be paid at the time and in the manner provided by law. Such salary shall constitute the total compensation for all duties to be performed by him and there shall be no further payments made to or accepted by him for the performance of any duty now required of him under any existing law.

(L. 1943 p. 869 § 1, A. 1949 S.B. 1012, A.L. 1955 p. 573, A.L. 1967 p. 97, A.L. 1977 H.B. 520, A.L. 1984 S.B. 528)

Effective 1-01-87

Revisor's note: Salary adjustment index is printed, as required by § 105.005, in Appendix E.



Section 29.015 State auditor, term of office, term begins, when.

Effective 28 Aug 1987

Title IV EXECUTIVE BRANCH

29.015. State auditor, term of office, term begins, when. — The state auditor shall hold office for a term of four years beginning at 12:00 noon on the second Monday in January next after his or her election and until a successor is elected and qualified.

(L. 1987 H.B. 456)



Section 29.020 Oath of office and bond — penalty.

Effective 28 Aug 1945

Title IV EXECUTIVE BRANCH

29.020. Oath of office and bond — penalty. — The state auditor shall not have possession or control of his office until he has taken the oath of office prescribed by the constitution, and caused the same to be endorsed on his commission, nor until he shall give the official bond required in section 29.030; and if he shall attempt under color of law to do or perform any official act or duty before complying with the provisions of this section, he shall forfeit five thousand dollars for the use of the state, to be recovered before any court of competent jurisdiction, without power in anyone to remit such forfeiture.

(RSMo 1939 § 13011, A.L. 1945 p. 584 § 1)

Prior revisions: 1929 § 11389; 1919 § 13286; 1909 § 11798



Section 29.030 Bond — approved and filed.

Effective 28 Aug 1945

Title IV EXECUTIVE BRANCH

29.030. Bond — approved and filed. — Immediately after his election or appointment, the state auditor shall execute and deliver to the governor a bond to the state in the sum of fifty thousand dollars, to be approved by the governor, conditioned for the faithful performance of all the duties required or which may be required of him by law, whether as state auditor or in any capacity in which he may be required to act ex officio by virtue of being state auditor; which bond shall be renewed every two years, and as much oftener as the governor may require. The state auditor's bond shall be a surety bond and entered into with a surety company or companies authorized to do business in this state. The cost of said bonds shall be paid by the state. If the governor be in doubt as to the solvency of the surety company or companies on the bond of the state auditor, he may require further evidence of the solvency of such surety company or companies. After the legality of said bond shall have been passed upon by the attorney general it shall be submitted to the governor for his approval. If the governor approve the bond, he shall endorse thereon such approval and its date, and deliver the same to the secretary of state to be filed and recorded in his office.

(RSMo 1939 § 13012, A.L. 1945 p. 584 § 2)

Prior revisions: 1929 § 11390; 1919 § 13287; 1909 § 11799



Section 29.040 Deputy state auditor — oath and appointment.

Effective 28 Aug 1961

Title IV EXECUTIVE BRANCH

29.040. Deputy state auditor — oath and appointment. — The state auditor shall have the power to appoint a deputy state auditor who shall be thoroughly competent to perform all the duties prescribed by law to be performed by the state auditor. Such appointment, with the oath of office endorsed thereon, shall be filed in the office of the secretary of state before the deputy state auditor enters upon his duties. The deputy state auditor, when appointed, may perform the duties of the office, but the state auditor and his sureties on his official bond, shall be liable for the official acts, misfeasance or defalcation of the deputy state auditor.

(RSMo 1939 § 13017, A.L. 1945 p. 584 § 5, A.L. 1961 p. 409)

Prior revisions: 1929 § 11395; 1919 § 13292; 1909 § 11804



Section 29.050 Surety company on bond responsible for acts of deputy state auditor.

Effective 28 Aug 1961

Title IV EXECUTIVE BRANCH

29.050. Surety company on bond responsible for acts of deputy state auditor. — The surety company or companies on the state auditor's bond shall be held responsible for all acts of the state auditor and the deputy state auditor until his successor is elected or appointed, commissioned and qualified; provided, that if a new bond be given by the state auditor and the new bond is approved by the governor, then the sureties on the first bond shall only be held liable for all acts or omissions of the state auditor and the deputy state auditor occurring prior to the giving and approving of the new bond.

(RSMo 1939 § 13018, A.L. 1945 p. 584 § 7, A.L. 1961 p. 409)

Prior revisions: 1929 § 11396; 1919 § 13293; 1909 § 11805



Section 29.060 Appointment of other employees.

Effective 28 Aug 1945

Title IV EXECUTIVE BRANCH

29.060. Appointment of other employees. — The state auditor is authorized to appoint, and within the limits of his appropriation to fix the compensation of such auditors, accountants, supervisors, examiners, clerks and other employees as may be necessary in the performance of his duties under the law.

(L. 1945 p. 584 § 6)



Section 29.070 Examiners — oath and bond.

Effective 28 Aug 1945

Title IV EXECUTIVE BRANCH

29.070. Examiners — oath and bond. — Every examiner appointed by the state auditor shall, before entering upon the duties of his appointment, take and file in the office of the secretary of state an oath to support the constitution of the state, to faithfully demean himself in office, to make fair and impartial examinations, and that he will not accept as presents or emoluments any pay, directly or indirectly, for the discharge of any act in the line of his duty other than the remuneration fixed and accorded to him by law, and that he will not reveal the condition of any office examined by him or any information secured in the course of any examination of any office to anyone except the state auditor, and every examiner shall enter into a bond, payable to the state of Missouri, in the sum of ten thousand dollars, to be approved by the state auditor and deposited in the office of the state treasurer conditioned that he will faithfully perform his duties as such examiner, and in case any such examiner shall knowingly report any officer as being a defaulter or as not being a defaulter, and knowing the same to be otherwise, and any person be injured thereby, such person shall have a right of action on such bond for his injuries; such action shall be brought in the name of the state and at the relation of the injured party.

(RSMo 1939 § 13101, A.L. 1945 p. 584 § 30)

Prior revisions: 1929 § 11485; 1919 § 13309



Section 29.080 Examiners — violation of oath — penalty.

Effective 28 Aug 1945

Title IV EXECUTIVE BRANCH

29.080. Examiners — violation of oath — penalty. — For any violation of his oath of office or of any duty imposed upon him by this chapter, any examiner shall be guilty of a felony, and upon conviction shall be punished by imprisonment in the penitentiary for a term not exceeding five years, or by a fine not less than one hundred dollars or by imprisonment in the county jail for not less than one nor more than twelve months, or by both such fine and imprisonment.

(RSMo 1939 § 13102, A.L. 1945 p. 584 § 31)

Prior revisions: 1929 § 11486; 1919 § 13310



Section 29.100 Rules and regulations — promulgation, procedure.

Effective 28 Aug 1995

Title IV EXECUTIVE BRANCH

29.100. Rules and regulations — promulgation, procedure. — The state auditor shall make and promulgate reasonable rules and regulations for the administration and enforcement of his powers and duties pursuant to the provisions of this chapter and chapter 536. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1945 p. 584 § 34, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 29.110 Auditor may administer oath.

Effective 28 Aug 1945

Title IV EXECUTIVE BRANCH

29.110. Auditor may administer oath. — The state auditor or such person or persons in his department as he may designate in writing shall have power to administer all oaths and affirmations required or allowed by law, in matters touching the duties of his office.

(RSMo 1939 § 13068, A.L. 1945 p. 584 § 18)

Prior revisions: 1929 § 11451; 1919 § 13357; 1909 § 11858



Section 29.120 Seal.

Effective 28 Aug 1945

Title IV EXECUTIVE BRANCH

29.120. Seal. — The state auditor shall keep a seal of office which shall be used to authenticate all writings, papers and documents certified from his office.

(RSMo 1939 § 13019, A.L. 1945 p. 584 § 8)

Prior revisions: 1929 § 11397; 1919 § 13294; 1909 § 11806



Section 29.130 Free access to other offices.

Effective 28 Aug 1945

Title IV EXECUTIVE BRANCH

29.130. Free access to other offices. — The state auditor shall have free access to all offices of this state for the inspection of such books, accounts and papers as concern any of his duties.

(RSMo 1939 § 13057, A.L. 1945 p. 584 § 9)

Prior revisions: 1929 § 11433; 1919 § 13339; 1909 § 11840



Section 29.150 Records not to duplicate those of commissioner of administration — retention and destruction, duties.

Effective 28 Aug 1983

Title IV EXECUTIVE BRANCH

29.150. Records not to duplicate those of commissioner of administration — retention and destruction, duties. — The state auditor is authorized to keep such records as may be necessary for the proper performance of his duties; provided, however, that he shall not keep any original records which duplicate the records kept by the commissioner of administration. He shall file, retain, store and destroy those records in accordance with the state and local records law.

(L. 1945 p. 584 § 26, A.L. 1983 H.B. 713 Revision)

CROSS REFERENCE:

Records retention and destruction, duties, Chap. 109



Section 29.170 To furnish forms for reports of county officers.

Effective 28 Aug 1961

Title IV EXECUTIVE BRANCH

29.170. To furnish forms for reports of county officers. — The state auditor shall make out blank forms of returns and reports required by law to be made to his office by clerks of courts and other county officers, and transmit them with directions, if necessary, to the clerks and officers who shall make their returns and reports in conformity thereto.

(RSMo 1939 § 13069, A.L. 1945 p. 584 § 19, A.L. 1961 p. 409)

Prior revisions: 1929 § 11452; 1919 § 13358; 1909 § 11859



Section 29.185 Conducting of audits, requirements.

Effective 28 Aug 2013

Title IV EXECUTIVE BRANCH

29.185. Conducting of audits, requirements. — When conducting an audit under this chapter, the audit objectives as defined in the standards established by the comptroller general of the United States shall determine the type of audit to be conducted which may include financial and performance audits. Neither the audit type nor the audit objectives shall be mutually exclusive. An audit may include either financial or performance audit objectives or one or more objectives from both types of audits. A performance audit may include one primary objective, such as economy and efficiency, or a combination of objectives, such as internal control and compliance.

(L. 2013 H.B. 116)



Section 29.190 To prescribe uniform method and plan of publishing the financial statements for counties.

Effective 28 Aug 2013

Title IV EXECUTIVE BRANCH

29.190. To prescribe uniform method and plan of publishing the financial statements for counties. — The state auditor shall prescribe a uniform method and plan of publishing the county financial statement each year for the information of the public. Such statement or statements shall set forth the true financial condition of the county, the revenues and receipts, expenditures and disbursements for the year as compared with the budget for the year, the bonded debt and other liabilities at the close of the year, the total salaries, fees and all other emoluments received by all county officers, and such other information as shall be prescribed by the state auditor. The form of such statements shall follow the recognized governmental reporting practices.

(RSMo 1939 § 13095, A.L. 1945 p. 584 § 24, A. 1949 S.B. 1012, A.L. 2013 H.B. 116)

Prior revisions: 1929 § 11479; 1919 § 13303



Section 29.200 Audits to be conducted at discretion of auditor or request of governor — auditor's duties.

Effective 28 Aug 2013

Title IV EXECUTIVE BRANCH

29.200. Audits to be conducted at discretion of auditor or request of governor — auditor's duties. — 1. Except as provided under subsection 2 of this section, all audits conducted under this chapter may be made at the discretion of the auditor without advance notice to the organization being audited. An audit also shall be conducted upon the request of the governor as provided under section 26.060, and the expenses for any such audit conducted upon the request of the governor shall be paid as provided in section 26.090.

2. The auditor, on his or her initiative and as often as he or she deems necessary, to the extent deemed practicable and consistent with the overall responsibility as contained in this chapter, shall make or cause to be made audits of all or any part of the activities of the state agencies.

3. The auditor shall make, or cause to be made, audits of all or any parts of political subdivisions and other entities as authorized in this chapter or any other law of this state.

4. In selecting audit areas and in evaluating current audit activity, the auditor may, at his or her discretion, consider and utilize, in whole or in part, the relevant audit coverage and applicable reports of the audit staffs of the various state agencies, independent contractors, and federal agencies.

5. The auditor shall be authorized to contract with federal audit agencies, or any governmental agency, on a cost-reimbursement basis, to perform audits of federal grant programs administered by the state departments and institutions in accordance with agreements negotiated between the auditor and the contracting federal audit agencies or any governmental agency. In instances where the grantee state agency shall subgrant such federal funds to local governments, regional councils of government, other local groups, or private or semiprivate institutions or agencies, the auditor shall have the authority to examine the books and records of these subgrantees to the extent necessary to determine eligibility and proper use in accordance with state and federal laws and regulations. The auditor shall charge and collect from the contracting federal audit agencies, or any governmental agencies, the actual cost of all the audits of the grants and programs that are conducted by the auditor under the contract. Amounts collected under these arrangements shall be deposited into the state treasury and be credited to the state auditor-federal fund and shall be available to hire sufficient personnel to perform these contracted audits and to pay for related travel, supplies, and other necessary expenses.

6. In the auditor's reports of audits and reports of special investigations, the auditor shall make any comments, suggestions, or recommendations deemed appropriate concerning any aspect of such agency's activities and operations.

7. The auditor shall audit the state treasury at least once annually.

8. The auditor may examine the banking accounts and records of the state treasurer, state agency, or any political subdivision at any bank or financial institution provided that the bank or financial institution shall not be required to produce the requested accounts or records until the auditor, treasurer, state agency, or political subdivision reimburses the reasonable document production costs of the bank or financial institution.

9. The auditor may, as often as the auditor deems necessary, conduct a detailed review of the bookkeeping and accounting systems in use in the various state agencies that are supported partially or entirely by state funds. Such examinations shall be for the purpose of evaluating the adequacy of systems in use by such agencies. In instances where the auditor determines that existing systems are outmoded, inefficient, or otherwise inadequate, the auditor shall recommend changes to the state agency and notify the general assembly of the recommended changes.

10. The auditor shall, through appropriate tests, determine the propriety of the data presented in the state comprehensive annual financial report, and shall express the auditor's opinion in accordance with generally accepted government auditing standards.

11. The auditor shall provide a report to the governor, attorney general, and other appropriate officials of facts in the auditor's possession which pertain to the apparent violation of penal statutes or apparent instances of malfeasance, misfeasance, or nonfeasance by an officer or employee.

12. At the conclusion of an audit, the auditor or the auditor's designated representative shall supply a copy of a draft report of the audit to, and discuss such draft with, the official, or that official's designated representative, whose office is subject to audit. On any audit of a state agency or political subdivision of the state, the auditee shall provide responses to any recommendations contained in the draft report within thirty days from the receipt of the draft report.

13. The auditor shall notify the general assembly, the governor, the director of each agency audited, and other persons as the auditor deems appropriate that an audit report has been published, its subject and title, and the locations, including state libraries, at which the report is available. The auditor then shall distribute copies of the report only to those who request a report. The copies shall be available in written form or available on the official website of the auditor. The auditor may charge a reasonable fee for providing a written copy of an audit report. The auditor also shall file a copy of the audit report in the auditor's office; this copy shall be a permanent public record. Nothing in this subsection shall be construed to authorize or permit the publication of information that is otherwise prohibited by law from being disclosed.

14. Nothing in this chapter shall be construed to infringe upon or deprive the legislative, executive, or judicial branches of state government of any rights, powers, or duties vested in or imposed upon them by statute or the constitution of this state.

15. Nothing in this chapter shall be construed by the courts of this state in a manner inconsistent with Article II of the Constitution of Missouri.

16. The auditor shall be responsible for receiving reports of allegations of improper governmental activities as provided in section 29.221. The auditor shall adopt policies and procedures necessary to provide for the investigation or referral of such allegations.

17. In accordance with the state's records retention schedule, the auditor shall maintain a complete file of all audit reports and reports of other examinations, investigations, surveys, and reviews issued under the auditor's authority. Audit workpapers and other evidence and related supportive material directly pertaining to the work of the auditor's office shall be retained according to an agreement between the auditor and the state archives. To promote intergovernmental cooperation and avoid unnecessary duplication of audit effort, pertinent workpapers and other supportive material related to issued audit reports may be, at the discretion of the auditor and unless otherwise prohibited by law, made available for inspection by duly authorized representatives of the state and federal government who desire access to, and inspection of, such records in connection with a matter officially before them, including criminal investigations. Except as provided in this section, audit workpapers and related supportive material shall be kept confidential, including any interpretations, advisory opinions, or other information or materials used and relied on in performing the audit.

(RSMo 1939 §§ 13094, 13096, A.L. 1945 p. 584 §§ 20, 21, 25, A. 1949 S.B. 1012, A.L. 1961 p. 409, A.L. 2013 H.B. 116)

Prior revisions: 1929 §§ 11478, 11480; 1919 §§ 13302, 13304

(1974) Held that state auditor's duty to postaudit the accounts of the department of revenue does not require or authorize identification of individual tax returns and there is no conflict between the confidentiality statutes and the auditor's constitutional duty. Director of Revenue v. State Auditor (Mo.), 511 S.W.2d 779.



Section 29.205 Power to audit school districts.

Effective 28 Aug 2012

Title IV EXECUTIVE BRANCH

29.205. Power to audit school districts. — Notwithstanding any provision of law to the contrary, the state auditor shall have the power to audit any school district or charter school within the state in the same manner as the auditor may audit any agency of the state.

(L. 2008 S.B. 1066 § 1, A.L. 2012 S.B. 576)



Section 29.210 To audit state transportation department — expenses of, how paid.

Effective 28 Aug 2013

Title IV EXECUTIVE BRANCH

29.210. To audit state transportation department — expenses of, how paid. — Whenever the state auditor conducts an audit of the state highways and transportation commission and the state transportation department, salaries of auditors, examiners, clerks, stenographers and other employees of the state auditor making such audit and all expenses incurred in making such audit shall be paid monthly by the state highways and transportation commission and the state transportation department out of moneys appropriated to the state highways and transportation commission and the state transportation department, when such payrolls and expense accounts for such purposes are certified to the state highways and transportation commission and the state transportation department by the state auditor.

(L. 1949 p. 232 § 21a, A.L. 2013 H.B. 116)



Section 29.216 Public employee retirement and health care systems, audit of, when.

Effective 28 Aug 2013

Title IV EXECUTIVE BRANCH

29.216. Public employee retirement and health care systems, audit of, when. — The state auditor may make, or cause to be made, audits of any public employee retirement or public employee health care system operating within the state, which shall include but not be limited to a public employee retirement or public employee health care system established under sections 70.600 to 70.755 and chapters 50, 56, 103, 104, and 169.

(L. 2013 H.B. 116)



Section 29.221 Reports of improper governmental activities, auditor's duties.

Effective 28 Aug 2013

Title IV EXECUTIVE BRANCH

29.221. Reports of improper governmental activities, auditor's duties. — 1. The auditor shall provide various means to receive reports of allegations of improper governmental activities, which shall include a telephone hotline, electronic mail, and internet access. The auditor shall periodically publicize the hotline telephone number, electronic mail address, internet website address, and any other means by which the auditor may receive reports of allegations of improper governmental activities. Individuals who make a report under this section may choose to remain anonymous until the individual affirmatively consents to having the individual's identity disclosed.

2. The auditor shall receive and initially review reports of allegations of improper governmental activities of state agencies, political subdivisions, or state or political subdivision officers or employees within the scope of authority set forth in this section, including misappropriation, mismanagement, waste of resources, fraud, or violations of state or federal law, rule or regulation. After conducting an initial review, the auditor may investigate those allegations the auditor deems to be credible. When the auditor believes that an allegation of improper governmental activity is outside the authority set forth in this section, the auditor shall refer the allegation to the appropriate state agency responsible for the enforcement or administration of the matter for investigation. When the auditor believes that an allegation of improper governmental activity involves matters set forth in this subsection, those matters shall be referred as follows:

(1) Allegations of criminal misconduct to either the attorney general or the prosecuting attorney for the county where the alleged misconduct occurred;

(2) Allegations of violations of sections 105.450 to 105.496 to the Missouri ethics commission;

(3) Allegations of violations of chapter 115 to the appropriate election authority or the secretary of state.

(L. 2013 H.B. 116)



Section 29.230 State auditor to audit county offices, when — political subdivisions by petition, requirements, costs — petition audit revolving trust fund created, administration — rescinding of signature, when.

Effective 28 Aug 2015

Title IV EXECUTIVE BRANCH

29.230. State auditor to audit county offices, when — political subdivisions by petition, requirements, costs — petition audit revolving trust fund created, administration — rescinding of signature, when. — 1. In every county which does not elect a county auditor, the state auditor shall audit, without cost to the county, at least once during the term for which any county officer is chosen, the accounts of the various county officers supported in whole or in part by public moneys.

2. The state auditor shall audit any political subdivision of the state, including counties having a county auditor, if requested to do so by a petition submitted by a person who resides or owns real property within the boundaries or area of service of the political subdivision and such petition is submitted to the state auditor within one year from requesting the petition from the state auditor and is signed by the requisite percent of the qualified voters of the political subdivision. The requisite percent of qualified voters to cause such an audit to be conducted shall be determined as follows:

(1) If the number of qualified voters of the political subdivision determined on the basis of the votes cast in the last gubernatorial election held prior to the filing of the petition is less than one thousand, twenty-five percent of the qualified voters of the political subdivision determined on the basis of the registered voters eligible to vote at the last gubernatorial election held prior to the filing of the petition;

(2) If the number of qualified voters of the political subdivision determined on the basis of the votes cast in the last gubernatorial election held prior to the filing of the petition is one thousand or more but less than five thousand, fifteen percent of the qualified voters of the political subdivision determined on the basis of the votes cast in the last gubernatorial election held prior to the filing of the petition, provided that the number of qualified voters signing such petition is not less than two hundred;

(3) If the number of qualified voters of the political subdivision determined on the basis of the votes cast in the last gubernatorial election held prior to the filing of the petition is five thousand or more but less than fifty thousand, ten percent of the qualified voters of the political subdivision determined on the basis of the votes cast in the last gubernatorial election held prior to the filing of the petition, provided that the number of qualified voters signing such petition is not less than seven hundred fifty;

(4) If the number of qualified voters of the political subdivision determined on the basis of the votes cast in the last gubernatorial election held prior to the filing of the petition is fifty thousand or more, five percent of the qualified voters of the political subdivision determined on the basis of the votes cast in the last gubernatorial election held prior to the filing of the petition, provided that the number of qualified voters signing such petition is not less than five thousand.

3. The political subdivision shall pay the actual cost of audit. The petition that requests an audit of a political subdivision shall state on its face the estimated cost of the audit and that it will be paid by the political subdivision being audited. The estimated cost of the audit shall be provided by the state auditor within sixty days of such request. The costs of the audit may be billed and paid on an interim basis with individual billing periods to be set at the state auditor's discretion. Moneys held by the state on behalf of a political subdivision may be used to offset unpaid billings for audit costs of the political subdivision. All moneys received by the state in payment of the costs of petition audits shall be deposited in the state treasury and credited to the "Petition Audit Revolving Trust Fund" which is hereby created with the state treasurer as custodian. The general assembly may appropriate additional moneys to the fund as it deems necessary. The state auditor shall administer the fund and approve all disbursements, upon appropriation, from the fund to apply to the costs of performing petition audits. The provisions of section 33.080 to the contrary notwithstanding, money in the fund shall not be transferred and placed to the credit of general revenue until the amount in the fund at the end of any biennium exceeds one million dollars. The amount in the fund which shall lapse is the amount which exceeds one million dollars. No political subdivision shall be audited by petition more than once in any three calendar or fiscal years.

4. Any person who allegedly signed or has signed the original petition may submit a sworn statement to the state auditor that the person did not sign such petition or that the person wishes to rescind such signature. Such statement shall be required to be made within ten days from submission of the petition to the state auditor. If such statement is timely filed, such signature shall be withdrawn and shall not count in the determination of the number of qualified voters necessary to compel an audit under subsection 2 of this section.

(RSMo 1939 § 13094, A.L. 1945 p. 584 § 21, A. 1949 S.B. 1012, A.L. 1961 p. 409, A.L. 1981 H.B. 338 & 260, A.L. 1987 H.B. 281, A.L. 1999 H.B. 789, A.L. 2013 H.B. 116, A.L. 2015 S.B. 87)



Section 29.235 Authority of auditor and authorized agents.

Effective 28 Aug 2013

Title IV EXECUTIVE BRANCH

29.235. Authority of auditor and authorized agents. — 1. The auditor and the auditor's authorized agents are authorized to:

(1) Examine all books, accounts, records, reports, vouchers of any state agency or entity subject to audit, insofar as they are necessary to conduct an audit under this chapter, provided that the auditor complies with state and federal financial privacy requirements prior to accessing financial records including provisions presented in chapter 408 and provided that the auditor or other public entity reimburses the reasonable documentation and production costs relating to compliance with examination by the auditor or auditor's authorized agents that pertain to:

(a) Amounts received under a grant or contract from the federal government or the state or its political subdivisions;

(b) Amounts received, disbursed, or otherwise handled on behalf of the federal government or the state;

(2) Examine and inspect all property, equipment, and facilities in the possession of any state agency, political subdivision, or quasi-governmental entity that were furnished or otherwise provided through grant, contract, or any other type of funding by the state of Missouri or the federal government; and

(3) Review state tax returns, except such review shall be limited to matters of official business, and the auditor's report shall not violate the confidentiality provisions of tax laws. Notwithstanding confidentiality provisions of tax laws to the contrary, the auditor may use or disclose information related to overdue tax debts in support of the auditor's statutory mission.

2. All contracts or agreements entered into as a result of the award of a grant by state agencies or political subdivisions shall include, as a necessary part, a clause describing the auditor's access as provided under this section.

3. The auditor may obtain the services of certified public accountants, qualified management consultants, or other professional persons and experts as the auditor deems necessary or desirable to carry out the duties and functions assigned under this chapter. Unless otherwise authorized by law, no state agency shall enter into any contract for auditing services without consultation with, and the prior written approval of, the auditor.

4. (1) Insofar as necessary to conduct an audit under this chapter, the auditor or the auditor's authorized representatives shall have the power to subpoena witnesses, to take testimony under oath, to cause the deposition of witnesses residing within or without the state to be taken in a manner prescribed by law, and to assemble records and documents, by subpoena or otherwise. The subpoena power granted by this section shall be exercised only at the specific written direction of the auditor or the auditor's chief deputy.

(2) If any person refuses to comply with a subpoena, the auditor shall seek to enforce the subpoena before a court of competent jurisdiction to require the attendance and testimony of witnesses and the production of books, papers, correspondence, memoranda, contracts, agreements, and other records. Such court may issue an order requiring such person to appear before the auditor or officers designated by the auditor to produce records or to give testimony relating to the matter under investigation or in question. Any failure to comply with such order of the court may be punished by such court as contempt.

(RSMo 1939 §§ 13094, 13096, A.L. 1945 p. 584 §§ 20, 21, 25, A. 1949 S.B. 1012, A.L. 1961 p. 409, A.L. 1991 S.B. 395, A.L. 2013 H.B. 116)

Prior revisions: 1929 §§ 11478, 11480; 1919 §§ 13302, 13304



Section 29.240 Continuous audit of accounts in commissioner of administration's office.

Effective 28 Aug 1959

Title IV EXECUTIVE BRANCH

29.240. Continuous audit of accounts in commissioner of administration's office. — The state auditor shall have free access to the office, books, accounts and papers of the commissioner of administration for the inspection thereof and may conduct a continuous audit of the books, accounts and papers. He may assign employees to conduct the continuous audit in the office of the commissioner of administration and the commissioner of administration shall afford the employees every reasonable facility.

(L. 1945 p. 584 § 23, A.L. 1959 S.B. 5)



Section 29.250 False, misleading, or unfounded reports, penalty — failure to comply with chapter, penalty — report of violations.

Effective 28 Aug 2013

Title IV EXECUTIVE BRANCH

29.250. False, misleading, or unfounded reports, penalty — failure to comply with chapter, penalty — report of violations. — 1. Any person who willfully makes or causes to be made, to the state auditor or the auditor's designated representatives, any false, misleading, or unfounded report for the purpose of interfering with the performance of any audit, special review, or investigation, or to hinder or obstruct the auditor or the auditor's designated representatives in the performance of duties, shall be guilty of a class A misdemeanor.

2. Any person or entity affected by this chapter who shall refuse or fail to comply with the provisions of this chapter shall be deemed guilty of a class A misdemeanor. Refusing or failing to comply with the provisions of this chapter shall include but not be limited to any person or entity failing to submit their books, papers and concerns to the inspection of the state auditor, or any of the auditor's examiners, or if anyone connected with the official duties of the state, county, institution, or political subdivision of the state, shall refuse to submit to be examined upon oath.

3. The state auditor shall report any violation of subsection 1 or 2 of this section to the prosecuting attorney, who shall institute such action or proceedings against such person or entity as the prosecutor may deem proper.

(RSMo 1939 § 13100, A.L. 1945 p. 584 § 29, A.L. 2013 H.B. 116)

Prior revisions: 1929 § 11484; 1919 § 13308



Section 29.260 Officers to have recourse to law.

Effective 28 Aug 2013

Title IV EXECUTIVE BRANCH

29.260. Officers to have recourse to law. — The provisions of this chapter shall not preclude any officer or officers in charge of the offices and institutions mentioned in this chapter from having proper recourse in the courts of law in this state.

(RSMo 1939 § 13104, A.L. 1945 p. 584 § 33, A.L. 2013 H.B. 116)

Prior revisions: 1929 § 11488; 1919 § 13312



Section 29.280 Vacancy — governor to fill.

Effective 28 Aug 1945

Title IV EXECUTIVE BRANCH

29.280. Vacancy — governor to fill. — When a vacancy occurs in the office of state auditor the governor shall immediately appoint an auditor to fill such vacancy for the residue of the term in which the vacancy occurred, and until his successor is elected or appointed, commissioned and qualified.

(RSMo 1939 § 13016, A.L. 1945 p. 584 § 4)

Prior revisions: 1929 § 11394; 1919 § 13291; 1909 § 11803



Section 29.351 Audit of state auditor's office, when — procedure — cost, how paid.

Effective 28 Aug 2013

Title IV EXECUTIVE BRANCH

29.351. Audit of state auditor's office, when — procedure — cost, how paid. — 1. During the regular legislative session which convenes in an odd-numbered year, the general assembly shall, by concurrent resolution, employ an independent certified public accountant or certified public accounting firm to conduct an audit examination of the accounts, functions, programs, and management of the state auditor's office. The audit examination shall be made in accordance with generally accepted auditing standards, including such reviews and inspections of books, records and other underlying data and documents as are necessary to enable the independent certified public accountant performing the audit to reach an informed opinion on the condition and performance of the accounts, functions, programs, and management of the state auditor's office. Upon completion of the audit, the independent certified public accountant shall make a written report of his findings and conclusions, and shall supply each member of the general assembly, the governor, and the state auditor with a copy of the report. The cost of the audit and report shall be paid out of the joint contingent fund of the general assembly.

2. The commissioner of administration shall bid these services, at the direction of the general assembly, pursuant to state purchasing laws.

(L. 1989 H.B. 36 §§ 1, 2, A.L. 2013 H.B. 116)

Transferred 2013; formerly 21.760



Section 29.380 Solid waste management districts, authority to audit, when.

Effective 28 Aug 2015

Title IV EXECUTIVE BRANCH

29.380. Solid waste management districts, authority to audit, when. — 1. The state auditor shall have the authority to audit solid waste management districts created under section 260.305 in the same manner as the auditor may audit any agency of the state.

2. Beginning August 28, 2015, the state auditor may conduct audits of solid waste management districts as he or she deems necessary. The state auditor may request reimbursement from the district for the costs of conducting the audit. If the auditor requests such reimbursement, the solid waste management district shall reimburse the auditor for the costs of conducting the audit and the moneys shall be deposited in the petition audit revolving trust fund created under section 29.230. Such reimbursement shall be limited to two percent of the solid waste management district's annual monetary allocation.

(L. 2012 H.B. 1251, A.L. 2015 H.B. 92 merged with S.B. 445)



Section 29.400 Transition funds and facilities for auditor.

Effective 28 Aug 1977

Title IV EXECUTIVE BRANCH

29.400. Transition funds and facilities for auditor. — 1. In each year in which an auditor of this state is elected and when the auditor so elected is not the incumbent at the time of the election, funds and facilities for the auditor-elect to be used by him in preparing an orderly transition of administration shall be provided.

2. The legislature shall appropriate to the commissioner of administration, funds to be used only for the purpose of this transition and to be expended during the transition period but in no event shall the amount so appropriated exceed ten thousand dollars for any such transition and all funds not expended for this purpose during the transition period shall revert to general revenue.

(L. 1977 H.B. 493 & 458)



Section 29.405 Auditor's transition period defined.

Effective 28 Aug 1977

Title IV EXECUTIVE BRANCH

29.405. Auditor's transition period defined. — The transition period shall begin on the fifteenth day of November following the election of an auditor who is not an incumbent and shall end when that auditor-elect has taken the oath of office.

(L. 1977 H.B. 493 & 458)



Section 29.410 Transition facilities to be provided for auditor.

Effective 28 Aug 1977

Title IV EXECUTIVE BRANCH

29.410. Transition facilities to be provided for auditor. — 1. The commissioner of administration shall provide office space and equipment for the auditor-elect and his staff during the transition period. The facilities provided shall be located at the seat of government and shall be suitable for the purpose and capable of adequately housing the auditor-elect and his staff.

2. The commissioner of administration shall furnish the transition facility with adequate telephone service, office furniture and office machines including but not limited to typewriters, adding machines and duplicating equipment.

3. The transition period office space may be located in state-owned buildings or in leased property. All salaries, expenses, rentals and equipment purchase and repairs shall be made only from funds appropriated for the purpose of this transition*.

(L. 1977 H.B. 493 & 458)

*Word "transaction" appears in original rolls.






Chapter 30 State Treasurer

Chapter Cross References



Section 30.005 State treasurer, term of office, term begins, when.

Effective 28 Aug 1987

Title IV EXECUTIVE BRANCH

30.005. State treasurer, term of office, term begins, when. — The state treasurer shall hold office for a term of four years beginning at 12:00 noon on the second Monday in January next after his or her election and until a successor is elected and qualified.

(L. 1987 H.B. 456)



Section 30.010 Salary of treasurer.

Effective 01 Jan 1985, see footnote

Title IV EXECUTIVE BRANCH

30.010. Salary of treasurer. — The state treasurer shall receive an annual salary of sixty thousand dollars plus any salary adjustment provided pursuant to section 105.005, to be paid at the time and in the manner provided by law. Such salary shall constitute the total compensation for all duties to be performed by him and there shall be no further payment made to or accepted by him for the performance of any duty now required of him under any existing law.

(L. 1943 p. 869 § 1, A. 1949 S.B. 1013, A.L. 1955 p. 572, A.L. 1967 p. 97, A.L. 1977 H.B. 520, A.L. 1984 S.B. 528)

Effective 1-01-85

Revisor's note: Salary adjustment index is printed, as required by § 105.005, in Appendix E.



Section 30.020 Bond — approval.

Effective 28 Aug 1959

Title IV EXECUTIVE BRANCH

30.020. Bond — approval. — 1. Immediately after his election or appointment, the state treasurer shall execute and deliver to the governor a surety bond to the state in the sum of five hundred thousand dollars to be approved by the governor and conditioned for the faithful performance of all his duties as state treasurer or ex officio, and for the safety of the state funds and securities in his custody or under his control.

2. If the bond is furnished by a corporate surety company the premium shall be paid by the state. The governor shall require the corporate surety to be duly licensed and authorized to do business in this state.

3. If the bond is a personal bond, it shall be renewed every two years or oftener if the governor requires and the safety of the public moneys and securities demands. Each personal surety shall subscribe and swear to a statement to be duly attested and endorsed on or attached to the bond, that he believes he is worth a certain stated sum, over and above all liabilities and exemptions, and any other particulars the governor requires.

4. After the legality of the bond has been passed upon by the attorney general, it shall be submitted to the governor for his approval. If the governor approves the bond, he shall endorse the approval and its date thereon and deliver the bond, with the affidavit of the surety if a personal bond, to the secretary of state to be filed and recorded in his office. If the governor doubts the solvency of any of the bondsmen, he may require further evidence of solvency before he approves the bond.

(RSMo 1939 § 13012, A.L. 1945 p. 1977 § 2, A.L. 1959 H.B. 117)

Prior revisions: 1929 § 11390; 1919 § 13287; 1909 § 11799



Section 30.030 Bond not approved, forfeiture of office — governor to take possession.

Effective 28 Aug 1959

Title IV EXECUTIVE BRANCH

30.030. Bond not approved, forfeiture of office — governor to take possession. — If the state treasurer fails to give the bond required in section 30.020 within sixty days after he receives his certificate of election or appointment or fails to renew the bond in accordance with the provisions of section 30.020 within thirty days after the time prescribed by law for renewal, or if the bond is not approved by the governor, then twenty days after the refusal of the governor to approve the bond, his office shall be ipso facto forfeited and the governor shall take possession and supervise the business of the office until the vacancy is filled in the manner prescribed in section 30.070.

(RSMo 1939 § 13013, A.L. 1945 p. 1977 § 3, A.L. 1959 H.B. 117)

Prior revisions: 1929 § 11391; 1919 § 13288; 1909 § 11800



Section 30.040 Oath of office — bond — penalty for noncompliance.

Effective 28 Aug 1945

Title IV EXECUTIVE BRANCH

30.040. Oath of office — bond — penalty for noncompliance. — The treasurer shall not have possession or control of his office until he has taken the oath of office prescribed by the constitution and caused the same to be endorsed on his commission, and given the official bond required in section 30.020; and if he shall attempt under color of law to do or perform any official act or duty before complying with the provisions of this section, he shall forfeit five thousand dollars for the use of the state, to be recovered before any court of competent jurisdiction, without power in anyone to remit such forfeiture.

(RSMo 1939 § 13011, A.L. 1945 p. 1977 § 1)

Prior revisions: 1929 § 11389; 1919 § 13286; 1909 § 11798



Section 30.050 Governor to examine bond — may require new bond.

Effective 28 Aug 1945

Title IV EXECUTIVE BRANCH

30.050. Governor to examine bond — may require new bond. — It shall be the duty of the governor, at least once in every six months, to examine the official bond of the state treasurer as to its solvency, and if the solvency of such bond has become impaired from any cause, he shall require such treasurer to give a new bond, or such additional security as may be deemed necessary to make the said bond good and sufficient for the security of the trusts reposed in such treasurer; and if such treasurer fail or refuse to give such new bond or furnish such additional security within thirty days after he shall be so required, his office shall thereby become forfeited, and the governor shall take charge of the same, as in section 30.030 provided in case of failure of the treasurer to give bond within the time in said section specified.

(RSMo 1939 § 13014, A.L. 1945 p. 1977 § 4)

Prior revisions: 1929 § 11392; 1919 § 13289; 1909 § 11801



Section 30.060 Vacancy — governor's duties.

Effective 28 Aug 1945

Title IV EXECUTIVE BRANCH

30.060. Vacancy — governor's duties. — In case of death, resignation, removal from office, impeachment or vacancy from any cause, in the office of the state treasurer, the governor shall take charge of such office and superintend the business thereof until a successor is appointed, commissioned and qualified except in case of impeachment, when no appointment shall be made until a determination of the matter is had, when, in the event of an acquittal, the suspended officer shall be reinstated in office.

(RSMo 1939 § 13015, A.L. 1945 p. 1977 § 5)

Prior revisions: 1929 § 11393; 1919 § 13290; 1909 § 11802



Section 30.070 Vacancy — governor to fill.

Effective 28 Aug 1945

Title IV EXECUTIVE BRANCH

30.070. Vacancy — governor to fill. — When a vacancy occurs in the office of state treasurer, the governor shall immediately appoint a state treasurer to fill such vacancy for the residue of the term in which the vacancy occurred, and until his successor is elected or appointed, commissioned and qualified.

(RSMo 1939 § 13016, A.L. 1945 p. 1977 § 6)

Prior revisions: 1929 § 11394; 1919 § 13291; 1909 § 11803



Section 30.080 Vacated office — accounts settled.

Effective 28 Aug 1945

Title IV EXECUTIVE BRANCH

30.080. Vacated office — accounts settled. — Immediately after the appointment and qualification of a state treasurer, made to fill any vacancy occurring in said office, or the resumption of his duties by said officer, after the removal of any disability or temporary suspension therefrom the general assembly if in session, or, if such assembly be not in session, then the governor, shall cause a settlement to be made of the accounts of the former state treasurer, or any such office ad interim, remaining unsettled, and ascertain what balance, if any, is due the state or such officer, as the case may be.

(RSMo 1939 § 13064, A.L. 1945 p. 1977 § 28)

Prior revisions: 1929 § 11447; 1919 § 13353; 1909 § 11854



Section 30.090 Certificate of settlement to persons entitled thereto.

Effective 28 Aug 1945

Title IV EXECUTIVE BRANCH

30.090. Certificate of settlement to persons entitled thereto. — If the general assembly shall be in session when such settlement is made, it shall cause to be made out and delivered to the person entitled thereto a certificate of such settlement, showing the balance of moneys, securities and effects for which he is accountable, and what has been delivered to his successor.

(RSMo 1939 § 13065, A.L. 1945 p. 1977 § 29)

Prior revisions: 1929 § 11448; 1919 § 13354; 1909 § 11855



Section 30.100 Duplicate certificates — one to governor.

Effective 28 Aug 1945

Title IV EXECUTIVE BRANCH

30.100. Duplicate certificates — one to governor. — If the general assembly shall not be in session when such settlement is made, the persons appointed by the governor to make such settlement shall make out duplicate certificates of such settlement, showing what is required to be shown in the provisions of section 30.090, one of which shall be delivered to the person entitled thereto, and the other to the governor, to be laid before the general assembly at its next session.

(RSMo 1939 § 13066, A.L. 1945 p. 1977 § 30)

Prior revisions: 1929 § 11449; 1919 § 13355; 1909 § 11856



Section 30.110 Certificate — action of general assembly.

Effective 28 Aug 1945

Title IV EXECUTIVE BRANCH

30.110. Certificate — action of general assembly. — When the certificate mentioned in section 30.100 shall be laid before the general assembly, if it approve the same, it shall cause the proper entries to be made in the books of the state treasurer, and if it disapprove thereof, it shall cause another settlement to be made.

(RSMo 1939 § 13067, A.L. 1945 p. 1977 § 31)

Prior revisions: 1929 § 11450; 1919 § 13356; 1909 § 11857



Section 30.120 Treasurer to appoint assistant treasurer and other clerical employees — fix compensation — liable for acts of assistant treasurer.

Effective 28 Aug 1963

Title IV EXECUTIVE BRANCH

30.120. Treasurer to appoint assistant treasurer and other clerical employees — fix compensation — liable for acts of assistant treasurer. — The state treasurer shall have the power to appoint and fix the compensation of one assistant treasurer and the clerks and other employees that are necessary in the performance of his duties under the law. Each appointment, with the oath of office endorsed thereon, shall be filed in the office of the secretary of state, before the appointee enters upon his duties. The assistant treasurer shall be competent to perform and, when appointed, may perform the duties of the office. The treasurer, and his sureties on his official bond, shall be liable for the official acts, misfeasance or defalcation of the assistant treasurer.

(RSMo 1939 § 13017, A.L. 1945 p. 1977 § 7, A.L. 1963 p. 100)

Prior revisions: 1929 § 11395; 1919 § 13292; 1909 § 11804



Section 30.130 Liability of bond surety.

Effective 28 Aug 1963

Title IV EXECUTIVE BRANCH

30.130. Liability of bond surety. — The surety of any treasurer shall be held responsible for all acts of his principal and the assistant treasurer until a successor to the office of state treasurer is elected or appointed, commissioned and qualified; except, that if a new bond is given by the state treasurer in accordance with the provisions of this chapter, and the new bond is approved by the governor, as in this chapter provided, then the surety on the first bond shall only be held liable for all acts or omissions of his principal and the assistant treasurer occurring prior to the giving and approving of the new bond.

(RSMo 1939 § 13018, A.L. 1945 p. 1977 § 8, A.L. 1963 p. 100)

Prior revisions: 1929 § 11396; 1919 § 13293; 1909 § 11805



Section 30.140 Seal.

Effective 28 Aug 1945

Title IV EXECUTIVE BRANCH

30.140. Seal. — The state treasurer shall keep a seal of office, which shall be used to authenticate all writings, papers and documents certified from his office.

(RSMo 1939 § 13019, A.L. 1945 p. 1977 § 9)

Prior revisions: 1929 § 11397; 1919 § 13294; 1909 § 11806



Section 30.150 Treasurer may administer oath.

Effective 28 Aug 1945

Title IV EXECUTIVE BRANCH

30.150. Treasurer may administer oath. — The state treasurer shall have power to administer all oaths and affirmations required or allowed by law, in matters touching the duties of his office.

(RSMo 1939 § 13068, A.L. 1945 p. 1977 § 32)

Prior revisions: 1929 § 11451; 1919 § 13357; 1909 § 11858



Section 30.160 Duplicate receipts — one to commissioner of administration.

Effective 28 Aug 1945

Title IV EXECUTIVE BRANCH

30.160. Duplicate receipts — one to commissioner of administration. — The treasurer shall give duplicate receipts, under the seal of his office, for all sums of money which shall be paid into the treasury, and he shall file or cause the duplicate receipt to be filed with the commissioner of administration, who thereupon shall credit the person named in the receipt, and charge the treasurer with the amount.

(RSMo 1939 § 13050, A.L. 1945 p. 1977 § 16)

Prior revisions: 1929 § 11426; 1919 § 13332; 1909 § 11833



Section 30.170 State moneys, withdrawal from depositaries and disbursal — accounts.

Effective 28 Aug 1957

Title IV EXECUTIVE BRANCH

30.170. State moneys, withdrawal from depositaries and disbursal — accounts. — The state treasurer shall receive and keep, as provided by law, all the moneys of the state not expressly required by law to be received and kept by some other person; disburse the state moneys upon warrants drawn on the treasury according to law, and within the time limited in the constitution, and not otherwise, except that no warrant shall be required when the state treasurer is withdrawing state moneys from a bank account, demand or time, either for the purpose of transferring such moneys to another bank account, demand or time, or for the purpose of investing such moneys in obligations of the United States as authorized by law; keep a just and true account of all funds and appropriations made therefrom by law, and the disbursements made thereunder.

(RSMo 1939 § 13047, A.L. 1945 p. 1977 § 13, A. 1949 S.B. 1013, A.L. 1957 p. 484)

Prior revisions: 1929 § 11425; 1919 § 13331; 1909 § 11832



Section 30.180 Warrants, how paid.

Effective 28 Aug 1990

Title IV EXECUTIVE BRANCH

30.180. Warrants, how paid. — Whenever a warrant is presented to the state treasurer, he shall certify it for payment from a designated depositary of state funds if the warrant is properly drawn against a legal appropriation, and does not exceed the amount thereof.

(RSMo 1939 § 13054, A.L. 1945 p. 1977 § 20, A.L. 1957 p. 484, A.L. 1957 p. 493, A.L. 1990 S.B. 838)

Prior revisions: 1929 § 11429; 1919 § 13335; 1909 § 11836



Section 30.200 Treasurer's checks valid for twelve months — duplicates — treasurer to cooperate with law enforcement agencies.

Effective 28 Aug 1988

Title IV EXECUTIVE BRANCH

30.200. Treasurer's checks valid for twelve months — duplicates — treasurer to cooperate with law enforcement agencies. — 1. Outstanding checks or drafts drawn by the treasurer, if not presented for payment within twelve months from the date of issuance, shall be void and the state treasurer shall print or cause to be printed upon all checks, drafts or evidence of payment due, the following:

"Void if not presented for payment within twelve months from the date of issue."

­­

­

2. The treasurer is authorized to cooperate with all state and federal law enforcement agencies, all prosecuting attorneys and the circuit attorney of the city of St. Louis, or federal postal authorities, for the purpose of investigating any and all irregularities or alleged forgeries of checks or drafts issued by him. The cooperation may include the granting of temporary custody of all pertinent checks and records to state or federal law enforcement agencies, prosecuting attorneys and the circuit attorney of the city of St. Louis, or federal postal authorities, if in the discretion of the treasurer cooperation is necessary to accomplish a proper investigation.

(L. 1945 p. 1977 § 13, A. 1949 S.B. 1013, A.L. 1976 H.B. 1254, A.L. 1983 H.B. 389, A.L. 1988 H.B. 1260)



Section 30.205 Signature of treasurer may be printed by data processing system on checks and drafts — security measures to be taken.

Effective 28 Aug 1993

Title IV EXECUTIVE BRANCH

30.205. Signature of treasurer may be printed by data processing system on checks and drafts — security measures to be taken. — 1. The state treasurer may develop and implement an advanced function printing data processing system whereby the signature of the state treasurer is printed simultaneously with the production of drafts or checks. Whenever the signature of the state treasurer is required or permitted by law to be placed upon checks or drafts, such advanced function printing data processing system may be used by the state treasurer in lieu of other procedures used to place such signature upon checks or drafts, including, but not limited to, the facsimile signature of public officials law, sections 105.273 to 105.278.

2. Before implementing any advance function printing data processing system pursuant to subsection 1 of this section, the state treasurer shall take all necessary and reasonable precautions to assure that adequate physical and electronic security procedures are in place at any data processing center using such a data processing system and all necessary and reasonable measures are in place to preserve and protect the separation of duties of the state treasurer and commissioner of administration as provided by law.

(L. 1993 H.B. 732)



Section 30.210 Treasurer to have access to books of other offices.

Effective 28 Aug 1949

Title IV EXECUTIVE BRANCH

30.210. Treasurer to have access to books of other offices. — The state treasurer shall have free access to all other offices of this state, for the inspection of such books, accounts and papers as concern any of his duties.

(RSMo 1939 § 13057, A.L. 1945 p. 1977 § 23, A. 1949 S.B. 1013)

Prior revisions: 1929 § 11433; 1919 § 13339; 1909 § 11840



Section 30.230 Immediate deposit in demand deposits.

Effective 06 Jun 1989, see footnote

Title IV EXECUTIVE BRANCH

30.230. Immediate deposit in demand deposits. — Immediately upon receipt of state moneys the state treasurer shall deposit all state moneys in the state treasury to the credit of the state on demand deposit in banking institutions selected by him and approved by the governor and the state auditor and thereafter withdraw such moneys as authorized by law.

(RSMo 1939 § 13090, A.L. 1945 p. 1977 § 40, A.L. 1957 p. 484, A.L. 1989 S.B. 444)

Prior revisions: 1929 § 11473; 1919 § 13383; 1909 § 11884

Effective 6-06-89



Section 30.240 Moneys and credits, how held and disbursed — interest, how credited.

Effective 28 Aug 1982

Title IV EXECUTIVE BRANCH

30.240. Moneys and credits, how held and disbursed — interest, how credited. — The state treasurer shall hold all state moneys, all deposits thereof, time as well as demand, and all obligations of the United States government in which such moneys are placed for the benefit of the respective funds to which they belong and disburse the same as authorized by law. Unless otherwise provided by law, all yield, interest, income, increment, or gain received from the time deposit of state moneys or their investment in obligations of the United States government shall be credited by the state treasurer to the general revenue.

(RSMo 1939 § 13082, A.L. 1945 p. 1977 § 34, A.L. 1945 p. 1990 § 34, A.L. 1957 p. 484, A.L. 1982 S.B. 497)

Prior revisions: 1929 § 11465; 1919 § 13375; 1909 § 11876

(1973) This section requires state treasurer to hold investments made from state road fund for the benefit of that fund, and includes interest from such investments in view of Art. IV, § 30(b), Constitution of Missouri. State Highway Commission v. Spainhower (Mo.). 504 S.W.2d 121.



Section 30.245 Central check mailing fund created — treasurer to administer.

Effective 28 Aug 1978

Title IV EXECUTIVE BRANCH

30.245. Central check mailing fund created — treasurer to administer. — There is hereby created a "Central Check Mailing Service Revolving Fund" within the state treasury, which shall be administered by the state treasurer. The state treasurer shall be custodian of the fund and shall receive funds paid or transferred to his office by state departments or agencies for centralized check mailing services rendered by the state treasurer. The commissioner of administration shall approve disbursements from the fund at the request of the state treasurer, or his designee, to purchase goods and services which will be utilized in providing a centralized check mailing service. The central check mailing service revolving fund shall be funded annually by appropriation, and any unencumbered balance in excess of fifty thousand dollars remaining at the end of each fiscal year shall revert to the general revenue fund in accordance with other provisions of law.

(L. 1978 H.B. 1219 §1)



Section 30.250 Contract with depositary, terms and conditions.

Effective 13 May 2005, see footnote

Title IV EXECUTIVE BRANCH

30.250. Contract with depositary, terms and conditions. — 1. The state treasurer shall enter into a written contract with each depositary setting forth the conditions and terms upon which the moneys of the state are deposited therewith and containing among its provisions and conditions the following:

(1) The amount of the moneys of the state to be entrusted to each depositary;

(2) With respect to demand deposits, the time such contract shall continue with the right reserved to each the state treasurer and the depositary to terminate the contract at any time upon giving ninety days' notice to the other party of his or her or its intention to do so;

(3) With respect to time deposits, the conditions as to time and notice which need be given in regard to withdrawals and the rate of interest which the depositary shall be obligated to pay;

(4) Provisions requiring that the depositary shall:

(a) Safely keep such deposits;

(b) Pay demand deposits on the state treasurer's demand therefor; and

(c) Pay time deposits only in accordance with the contract with the depositary;

(5) That such depositary shall secure the state moneys with the amount and character of securities provided for in section 30.270, such securities to be held at the expense of the depositary;

(6) That no item of security deposited by a depositary under the terms of the contract shall be withdrawn without the written consent of the state treasurer; and that otherwise the representatives of the state of Missouri shall have the rights prescribed by sections 30.270 and 30.280;

(7) That the depositary shall, at times specified by the state treasurer, render a statement showing the daily activity in the account;

(8) That in the event the depositary shall default in any manner in performing any of the terms and conditions of the contract, or shall fail to keep safely the moneys of the state deposited with it, the state treasurer shall be authorized forthwith without notice, advertisement or demand, and at public or private sale, to convert into money the securities deposited, or as many of them as may be necessary to pay the whole amount of the state deposits in such depositary; and

(9) The contract for state funds may be for a period of up to five years.

2. Upon the execution of such contracts the state treasurer shall deliver a copy thereof to the governor, a copy thereof to the state auditor, a copy thereof to the depositary, shall file another copy with the secretary of state, and shall retain the contract in his own office.

(RSMo 1939 § 13087, A.L. 1945 p. 1977 § 35, A. 1949 S.B. 1013, A.L. 1957 p. 484, A.L. 1973 S.B. 89, A.L. 1983 H.B. 389, A.L. 1988 H.B. 1260, A.L. 2005 S.B. 270)

Prior revisions: 1929 § 11470; 1919 § 13380; 1909 § 11881

Effective 5-13-05



Section 30.255 Deposit of funds, duties.

Effective 28 Aug 1998

Title IV EXECUTIVE BRANCH

30.255. Deposit of funds, duties. — Beginning July 1, 1999, the state treasurer shall, when making a new deposit of state funds, continuing an existing demand deposit of state funds, or renewing an existing time deposit of state funds beyond the expiration date of the deposit in any financial institution, review and consider the depository institution's lending record, giving consideration to, among other factors, whether:

(1) The institution has been given by the appropriate federal regulatory agency a written evaluation of the institution's record of meeting the credit needs of its entire community, including low and moderate income neighborhoods, pursuant to the federal Community Reinvestment Act of 1977, as amended, 12 U.S.C. 2905; and

(2) The most recent evaluation of the institution includes a rating of "needs to improve record of meeting community credit needs" or "substantial noncompliance of meeting community credit needs", or categories substantially comparable if said federal law is amended. In the event that a financial institution is not required to comply with the Community Reinvestment Act, the state treasurer shall not use that fact, either favorably* or negatively, in depositing, continuing a demand deposit, or reissuing a demand deposit of state funds.

(L. 1998 S.B. 792)

*Word "favorable" appears in original rolls.



Section 30.260 Investment policy required — time and demand deposits — investments — interest rates.

Effective 28 Aug 2011

Title IV EXECUTIVE BRANCH

30.260. Investment policy required — time and demand deposits — investments — interest rates. — 1. The state treasurer shall prepare, maintain and adhere to a written investment policy which shall include an asset allocation plan which limits the total amount of state moneys which may be invested in any particular investment authorized by Section 15, Article IV of the Missouri Constitution. Such asset allocation plan shall also set diversification limits, as applicable, which shall include a restriction limiting the total amount of time deposits of state moneys, not including linked deposits, placed with any one single banking institution to be no greater than ten percent of all time deposits of state moneys. The state treasurer shall present a copy of such policy to the governor, commissioner of administration, state auditor and general assembly at the commencement of each regular session of the general assembly or at any time the written investment policy is amended.

2. The state treasurer shall determine by the exercise of the treasurer's best judgment the amount of state moneys that are not needed for current operating expenses of the state government and shall keep on demand deposit in banking institutions in this state selected by the treasurer and approved by the governor and state auditor the amount of state moneys which the treasurer has so determined are needed for current operating expenses of the state government and disburse the same as authorized by law.

3. Within the parameters of the state treasurer's written investment policy, the state treasurer shall place the state moneys which the treasurer has determined are not needed for current operations of the state government on time deposit drawing interest in banking institutions in this state selected by the treasurer and approved by the governor and the state auditor, or place them outright or, if applicable, by repurchase agreement in obligations described in Section 15, Article IV, Constitution of Missouri, as the treasurer in the exercise of the treasurer's best judgment determines to be in the best overall interest of the people of the state of Missouri, giving due consideration to:

(1) The preservation of such state moneys;

(2) The benefits to the economy and welfare of the people of Missouri when such state money is invested in banking institutions in this state that, in turn, provide additional loans and investments in the Missouri economy and generate state taxes from such initial investments and the loans and investments created by the banking institutions, compared to the removal or withholding from banking institutions in the state of all or some such state moneys and investing same in obligations authorized in Section 15, Article IV of the Missouri Constitution;

(3) The liquidity needs of the state;

(4) The aggregate return in earnings and taxes on the deposits and the investment to be derived therefrom; and

(5) All other factors which to the treasurer as a prudent state treasurer seem to be relevant to the general public welfare in the light of the circumstances at the time prevailing. The state treasurer may also place state moneys which are determined not needed for current operations of the state government in linked deposits as provided in sections 30.750 to 30.765.

4. Except for state moneys deposited in linked deposits as provided in sections 30.750 to 30.860, the rate of interest payable by all banking institutions on time deposits of state moneys shall be set under subdivisions (1) to (5) of this subsection and subsections 6 and 7 of this section. The rate shall never exceed the maximum rate of interest which by federal law or regulation a bank which is a member of the Federal Reserve System may from time to time pay on a time deposit of the same size and maturity. The rate of interest payable by all banking institutions on time deposits of state moneys is as follows:

(1) Beginning January 1, 2010, the rate of interest payable by a banking institution on up to seven million dollars of time deposits of state moneys shall be the same as the average rate paid during the week next preceding the week in which the deposit was made for United States of America treasury securities maturing and becoming payable closest to the time of termination of the deposit, as determined by the state treasurer, adjusted to the nearest one-tenth of a percent. In the case of a banking institution that holds more than seven million dollars of time deposits of state moneys, the rate of interest payable on deposits in excess of seven million dollars of time deposits of state moneys shall be set at the market rate as determined in subsection 6 of this section;

(2) Beginning January 1, 2011, the rate of interest payable by a banking institution on up to five million dollars of time deposits of state moneys shall be the same as the average rate paid during the week next preceding the week in which the deposit was made for United States of America treasury securities maturing and becoming payable closest to the time of termination of the deposit, as determined by the state treasurer, adjusted to the nearest one-tenth of a percent. In the case of a banking institution that holds more than five million dollars of time deposits of state moneys, the rate of interest payable on deposits in excess of five million dollars of time deposits of state moneys shall be set at the market rate as determined in subsection 6 of this section;

(3) Beginning January 1, 2012, the rate of interest payable by a banking institution on up to three million dollars of time deposits of state moneys shall be the same as the average rate paid during the week next preceding the week in which the deposit was made for United States of America treasury securities maturing and becoming payable closest to the time of termination of the deposit, as determined by the state treasurer, adjusted to the nearest one-tenth of a percent. In the case of a banking institution that holds more than three million dollars of time deposits of state moneys, the rate of interest payable on deposits in excess of three million dollars of time deposits of state moneys shall be set at the market rate as determined in subsection 6 of this section;

(4) Beginning January 1, 2013, the rate of interest payable by a banking institution on up to one million dollars of time deposits of state moneys shall be the same as the average rate paid during the week next preceding the week in which the deposit was made for United States of America treasury securities maturing and becoming payable closest to the time of termination of the deposit, as determined by the state treasurer, adjusted to the nearest one-tenth of a percent. In the case of a banking institution that holds more than one million dollars of time deposits of state moneys, the rate of interest payable on deposits in excess of one million dollars of time deposits of state moneys shall be set at the market rate as determined in subsection 6 of this section;

(5) Beginning January 1, 2014, the rate of interest payable by a banking institution on all time deposits of state moneys shall be set at the market rate as determined in subsection 6 of this section.

5. Notwithstanding subdivisions (1) to (5) of subsection 4 of this section, for any new time deposits of state moneys placed after January 1, 2010, with a term longer than eighteen months, the rate of interest payable by a banking institution shall be set at the market rate as determined in subsection 6 of this section.

6. Market rate shall be determined no less frequently than once a month by the director of investments in the office of state treasurer. The process for determining a market rate shall include due consideration of prevailing rates offered for certificates of deposit by well-capitalized Missouri financial institutions, the advance rate established by the Federal Home Loan Bank of Des Moines for member institutions and the costs of collateralization, as well as an evaluation of the credit risk associated with other authorized securities under Section 15, Article IV, of the Missouri Constitution. Banking institutions may also offer a higher rate than the market rate for any time deposit placed with the state treasurer in excess of the total amount of state moneys set at the United States of America treasury securities maturing and becoming payable closest to the time of termination of the deposit indicated in subdivisions (1) to (5) of subsection 4 of this section.

7. Within the parameters of the state treasurer's written investment policy, the state treasurer may subscribe for or purchase outright or by repurchase agreement investments of the character described in subsection 3 of this section which the treasurer, in the exercise of the treasurer's best judgment, believes to be the best for investment of state moneys at the time and in payment therefor may withdraw moneys from any bank account, demand or time, maintained by the treasurer without having any supporting warrant of the commissioner of administration. The state treasurer may bid on subscriptions for such obligations in accordance with the treasurer's best judgment. The state treasurer shall provide for the safekeeping of all such obligations so acquired in the same manner that securities pledged to secure the repayment of state moneys deposited in banking institutions are kept by the treasurer pursuant to law. The state treasurer may hold any such obligation so acquired by the treasurer until its maturity or prior thereto may sell the same outright or by reverse repurchase agreement provided the state's security interest in the underlying security is perfected or temporarily exchange such obligation for cash or other authorized securities of at least equal market value with no maturity more than one year beyond the maturity of any of the traded obligations, for a negotiated fee as the treasurer, in the exercise of the treasurer's best judgment, deems necessary or advisable for the best interest of the people of the state of Missouri in the light of the circumstances at the time prevailing. The state treasurer may pay all costs and expenses reasonably incurred by the treasurer in connection with the subscription, purchase, sale, collection, safekeeping or delivery of all such obligations at any time acquired by the treasurer.

8. As used in this chapter, except as more particularly specified in section 30.270, obligations of the United States shall include securities of the United States Treasury, and United States agencies or instrumentalities as described in Section 15, Article IV, Constitution of Missouri. The word "temporarily" as used in this section shall mean no more than six months.

(RSMo 1939 § 13084, A.L. 1945 p. 1977 § 36, A.L. 1957 p. 484, A.L. 1973 S.B. 89, A.L. 1983 H.B. 389, A.L. 1986 H.B. 1107, A.L. 1988 H.B. 1260, A.L. 1997 S.B. 449, A.L. 2002 S.B. 895, A.L. 2005 S.B. 270, A.L. 2009 H.B. 883, A.L. 2011 H.B. 109)

Prior revisions: 1929 § 11467; 1919 § 13377; 1909 § 11878

CROSS REFERENCES:

Bi-state development agency, bonds of, investment in authorized, 70.377

Savings accounts in insured savings and loan association, investment in authorized, 369.194



Section 30.270 Security for safekeeping of state funds.

Effective 28 Aug 2012

Title IV EXECUTIVE BRANCH

30.270. Security for safekeeping of state funds. — 1. For the security of the moneys deposited by the state treasurer pursuant to the provisions of this chapter, the state treasurer shall, from time to time, submit a list of acceptable securities to be approved by the governor and state auditor if satisfactory to them, and the state treasurer shall require of the selected and approved banks or financial institutions as security for the safekeeping and payment of deposits, securities from the list provided for in this section, which list shall include only securities of the following kind and character, unless it is determined by the state treasurer that the use of such securities as collateral may place state public funds at undue risk:

(1) Bonds or other obligations of the United States;

(2) Bonds or other obligations of the state of Missouri including revenue bonds issued by state agencies or by state authorities created by legislative enactment;

(3) Bonds or other obligations of any city in this state having a population of not less than two thousand;

(4) Bonds or other obligations of any county in this state;

(5) Approved registered bonds or other obligations of any school district, including certificates of participation and leasehold revenue bonds, situated in this state;

(6) Approved registered bonds or other obligations of any special road district in this state;

(7) State bonds or other obligations of any state;

(8) Notes, bonds, debentures or other similar obligations issued by the farm credit banks or agricultural credit banks or any other obligations issued pursuant to the provisions of an act of the Congress of the United States known as the Farm Credit Act of 1971, and acts amendatory thereto;

(9) Bonds of the federal home loan banks;

(10) Any bonds or other obligations guaranteed as to payment of principal and interest by the government of the United States or any agency or instrumentality thereof;

(11) Bonds of any political subdivision established pursuant to the provisions of Section 30, Article VI of the Constitution of Missouri;

(12) Tax anticipation notes issued by any county of the first classification;

(13) A surety bond issued by an insurance company licensed pursuant to the laws of the state of Missouri whose claims-paying ability is rated in the highest category by at least one nationally recognized statistical rating agency. The face amount of such surety bond shall be at least equal to the portion of the deposit to be secured by the surety bond;

(14) An irrevocable standby letter of credit issued by a Federal Home Loan Bank;

(15) Out-of-state municipal bonds, including certificates of participation and leasehold revenue bonds, provided such bonds are rated in the highest category by at least one nationally recognized statistical rating agency;

(16) (a) Mortgage securities that are individual loans that include negotiable promissory notes and the first lien deeds of trust securing payment of such notes on one to four family real estate, on commercial real estate, or on farm real estate located in Missouri or states adjacent to Missouri, provided such loans:

a. Are underwritten to conform to standards established by the state treasurer, which are substantially similar to standards established by the Federal Home Loan Bank of Des Moines, Iowa, and any of its successors in interest that provide funding for financial institutions in Missouri;

b. Are offered by a financial institution in which a senior executive officer certifies under penalty of perjury that such loans are compliant with the requirements of the Federal Home Loan Bank of Des Moines, Iowa, when such loans are pledged by such bank;

c. Are offered by a financial institution that is well capitalized; and

d. Are not construction loans, are not more than ninety days delinquent, have not been classified as substandard, doubtful, or subject to loss, are one hundred percent owned by the financial institution, are otherwise unencumbered and are not being temporarily warehoused in the financial institution for sale to a third party. Any disqualified mortgage securities shall be removed as collateral within ninety days of disqualification or the state treasurer may disqualify such collateral as collateral for state funds;

(b) The state treasurer may promulgate regulations and provide such other forms or agreements to ensure the state maintains a first priority position on the deeds of trust and otherwise protect and preserve state funds. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2005, shall be invalid and void;

(c) A status report on all such mortgage securities shall be provided to the state treasurer on a calendar monthly basis in the manner and format prescribed by the state treasurer by the financial institutions pledging such mortgage securities and also shall certify their compliance with subsection 2 for such mortgage securities;

(d) In the alternative to paragraph (a) of this subdivision, a financial institution may provide a blanket lien on all loans secured by one to four family real estate, all loans secured by commercial real estate, all loans secured by farm real estate, or any combination of these categories, provided the financial institution secures such blanket liens with real estate located in Missouri and states adjacent to Missouri and otherwise complies with paragraphs (b) and (c) of this subdivision;

(e) The provisions of paragraphs (a) to (d) of this subdivision are not authorized for any Missouri political subdivision, notwithstanding the provisions of chapter 110 to the contrary;

(f) As used in this subdivision, the term "unencumbered" shall mean mortgage securities pledged for state funds as provided in subsection 1 of this section, and not subject to any other express claims by any third parties, including but not limited to a blanket lien on the bank assets by the Federal Home Loan Bank, a depositary arrangement when securities are loaned and repurchased daily or otherwise, or the depositary has pledged its stock and assets for a loan to purchase another depositary or otherwise; and

(g) As used in this subdivision, the term "well capitalized" shall mean a banking institution that according to its most recent report of condition and income or thrift financial report, publicly available as applicable, qualifies as well capitalized under the uniform capital requirements established by the federal banking regulators or as determined by state banking regulators under substantially similar requirements;

(17) Any investment that the state treasurer may invest in as provided in Article IV, Section 15 of the Missouri Constitution, and subject to the state treasurer's written investment policy in section 30.260, that is not otherwise provided for in this section, provided the banking institution or eligible lending institution as defined in subdivision (10) of section 30.750 is well capitalized, as defined in subdivision (16) of this subsection. The provisions of this subdivision are not authorized for political subdivisions, notwithstanding the provisions of chapter 110 to the contrary.

2. Securities deposited shall be in an amount valued at market equal at least to one hundred percent of the aggregate amount on time deposit as well as on demand deposit with the particular financial institution less the amount, if any, which is insured either by the Federal Deposit Insurance Corporation or by the National Credit Unions Share Insurance Fund. Furthermore, for a well-capitalized banking institution, securities authorized in this section that are:

(1) Mortgage securities on loans secured on one to four family real estate appraised to reflect the market value at the time of the loan and deposited as collateral shall not exceed one hundred twenty-five percent of the aggregate amount of time deposits and demand deposits;

(2) Mortgage securities on loans secured on commercial real estate or on farm real estate appraised to reflect the market value at the time of the loan and deposited as collateral shall not exceed the collateral requirements of the Federal Home Loan Bank of Des Moines, Iowa;

(3) United States Treasury securities and United States Federal Agency debentures issued by Fannie Mae, Freddie Mac, the Federal Home Loan Bank, or the Federal Farm Credit Bank valued at market and deposited as collateral shall not exceed one hundred five percent of the aggregate amount of time deposits and demand deposits. All other securities, except as noted elsewhere in this section, valued at market and deposited as collateral shall not exceed one hundred fifteen percent of the aggregated amount of the time deposits and demand deposits; and

(4) Securities that are surety bonds and letters of credit authorized as collateral need only collateralize one hundred percent of the aggregate amount of time deposits and demand deposits.

3. The securities or book entry receipts shall be delivered to the state treasurer and receipted for by the state treasurer and retained by the treasurer or by financial institutions that the governor, state auditor and treasurer agree upon. The state treasurer shall from time to time inspect the securities and book entry receipts and see that they are actually held by the state treasury or by the financial institutions selected as the state depositaries. The governor and the state auditor may inspect or request an accounting of the securities or book entry receipts, and if in any case, or at any time, the securities are not satisfactory security for deposits made as provided by law, they may require additional security to be given that is satisfactory to them.

4. Any securities deposited pursuant to this section may from time to time be withdrawn and other securities described in the list provided for in subsection 1 of this section may be substituted in lieu of the withdrawn securities with the consent of the treasurer; but a sufficient amount of securities to secure the deposits shall always be held by the treasury or in the selected depositaries.

5. If a financial institution of deposit fails to pay a deposit, or any part thereof, pursuant to the terms of its contract with the state treasurer, the state treasurer shall forthwith convert the securities into money and disburse the same according to law.

6. Any financial institution making deposits of bonds with the state treasurer pursuant to the provisions of this chapter may cause the bonds to be endorsed or stamped as it deems proper, so as to show that they are deposited as collateral and are not transferable except upon the conditions of this chapter or upon the release by the state treasurer.

(RSMo 1939 § 13086, A.L. 1945 p. 1977 § 37, A.L. 1945 p. 1990 § 37, A.L. 1957 p. 484, A.L. 1959 H.B. 117, A.L. 1965 p. 137, A.L. 1969 p. 89, A.L. 1973 S.B. 89, A.L. 1975 S.B. 257, A.L. 1979 H.B. 588, A.L. 1983 H.B. 389, A.L. 1987 H.B. 694, A.L. 1988 H.B. 1260, A.L. 1993 H.B. 105 & 480, A.L. 1998 H.B. 1707, A.L. 2003 S.B. 346, A.L. 2005 S.B. 270, A.L. 2009 H.B. 883, A.L. 2012 H.B. 1308)

Prior revisions: 1929 § 11469; 1919 § 13379; 1909 § 11880



Section 30.280 Accounts, how kept.

Effective 28 Aug 1957

Title IV EXECUTIVE BRANCH

30.280. Accounts, how kept. — The state treasurer shall keep separate accounts of the funds of the state showing the name of the fund, the moneys belonging to it, deposits, time as well as demand, and obligations of the United States government in which the moneys of each particular fund have been placed and all yield, interest, income, increment or gain received on the moneys. The state treasurer may require any depositary of state moneys to keep separate accounts showing the name of each fund to which the moneys belong.

(RSMo 1939 § 13088, A.L. 1945 p. 1977 § 38, A.L. 1957 p. 484)

Prior revisions: 1929 § 11471; 1919 § 13381; 1909 § 11882



Section 30.286 Authority to enter into agreements for certain services.

Effective 13 May 2005, see footnote

Title IV EXECUTIVE BRANCH

30.286. Authority to enter into agreements for certain services. — In addition to the other powers authorized in this chapter, the state treasurer may enter into one or more agreements with one or more vendors, banking institutions, agents, consulting firms, or not-for-profit private businesses for the provisions of services relating to the state treasurer's duties as described in this chapter and the Missouri Constitution, including but not limited to collateral tracking and management, custodial banking and other banking services, securities lending, investment advisory services, and other general consulting services as required for a period of years. Such businesses shall be required to demonstrate their ability to manage confidential information, to purchase fidelity bonds on the employees of such businesses, purchase other bonds and insurance as needed for the services provided, and to certify adequately the accuracy of reports required from time to time.

(L. 2005 S.B. 270)

Effective 5-13-05



Section 30.290 Liability of treasurer and depositaries.

Effective 28 Aug 1957

Title IV EXECUTIVE BRANCH

30.290. Liability of treasurer and depositaries. — 1. The state treasurer shall not be responsible for any moneys or bonds deposited in a bank, banks or banking institutions or safe depositary under the provisions of this chapter while the same remain there deposited with the consent of the governor and state auditor, but the state treasurer shall be chargeable with the safekeeping, management and disbursement of the bonds deposited with him as security for deposits of state moneys, and with the proceeds arising from any sale thereof under the provisions of this chapter, and his sureties on his official bond shall be held liable for any default in the faithful performance of any duty required of said treasurer under or by virtue of any of the provisions of this chapter.

2. Neither the state treasurer nor the sureties on his official bond shall be liable for any loss to any fund of the state occasioned by the sale of any obligation of the United States government acquired by the state treasurer pursuant to law at a price which does not restore to the fund the cost of such obligation where such sale was made by the state treasurer in the good faith exercise of the power of sale reposing in him by law. Good faith compliance by the state treasurer with subsection 2 of section 30.260 shall be a full justification for the action of the state treasurer in the investment of state moneys although different action by the state treasurer would have yielded a greater return on the state moneys.

3. Depositaries of state moneys shall not be liable for any default in the faithful performance of any duty imposed upon the state treasurer by law in regard to any withdrawal of moneys from any bank account, demand or time, maintained by him.

(RSMo 1939 § 13092, A.L. 1945 p. 1977 § 42, A.L. 1957 p. 484)

Prior revisions: 1929 § 11476; 1919 § 13386; 1909 § 11887



Section 30.300 Reports of treasurer and depositaries to governor, when — governor to compare.

Effective 28 Aug 1997

Title IV EXECUTIVE BRANCH

30.300. Reports of treasurer and depositaries to governor, when — governor to compare. — 1. It shall be the duty of the state treasurer to report to the governor in writing, under oath, on or before the fifth day of every month:

(1) The amount of money received by the treasurer during the previous month;

(2) The amount paid out during the same period;

(3) The balances on hand to the credit of the several funds; and

(4) The amount of actual money in the treasurer's vault on the evening of the last day of the previous month and on deposit, time as well as demand, in what bank or banks and the sum in each type deposit in each bank, a description of the investments authorized by the Constitution of Missouri held by the treasurer for the account of the several funds including the cost of the obligation, how and when acquired, its maturity date, the rate of interest it pays or yields and a breakdown of the current total amount invested in each category of investment authorized by the Constitution of Missouri.

2. It shall be the duty of every depositary of state moneys to transmit to the governor, on demand, a true statement of account, showing the several deposits, time as well as demand, made by the treasurer and the dates thereof during the previous month, the balance on hand at the end of such month, including the interest, if any, which may have accrued on the time deposits.

3. The governor, without delay, shall compare the several reports and statements and ascertain whether the state treasurer has invested the money which came into the treasurer's hands within the requirements of section 30.260, and at the proper date, and whether the treasurer has drawn out only such sums as are the equivalent of the warrants issued, except as otherwise permitted by law.

(RSMo 1939 § 13055, A.L. 1945 p. 1977 § 21, A.L. 1957 p. 484, A.L. 1988 H.B. 1260, A.L. 1997 S.B. 449)

Prior revisions: 1929 § 11430; 1919 § 13336; 1909 § 11837



Section 30.330 Official records, retention and destruction, duties.

Effective 28 Aug 1983

Title IV EXECUTIVE BRANCH

30.330. Official records, retention and destruction, duties. — The state treasurer shall keep such records as may be necessary for the proper performance of his duties. He shall file, retain, store and destroy those records in accordance with the state and local records law.

(RSMo 1939 § 13058, A.L. 1945 p. 1977 § 24, A.L. 1983 H.B. 713 Revision)

Prior revisions: 1929 § 11434; 1919 § 13340; 1909 § 11841

CROSS REFERENCE:

Records retention and destruction, duties, Chap. 109



Section 30.350 Monthly reports to commissioner of administration.

Effective 28 Aug 1997

Title IV EXECUTIVE BRANCH

30.350. Monthly reports to commissioner of administration. — The state treasurer shall make monthly reports to the commissioner of administration under oath and more often* if requested, showing the receipts and disbursements for each month, the balance on hand and where the same is held and deposited and whether on demand or time deposit, a description of the investments authorized by the Constitution of Missouri held by the treasurer for the account of the several funds, including the cost of the obligation, how and when acquired, its maturity date, the rate of interest it pays or yields, and a breakdown of the current total amount invested in each category of investment authorized by the Constitution of Missouri.

(RSMo 1939 § 13047, A.L. 1945 p. 1977 § 13, A. 1949 S.B. 1013, A.L. 1957 p. 484, A.L. 1997 S.B. 449)

Prior revisions: 1929 § 11425; 1919 § 13331; 1909 § 11832

*Word "oftener" appears in original rolls.



Section 30.360 Quarterly statements.

Effective 28 Aug 1945

Title IV EXECUTIVE BRANCH

30.360. Quarterly statements. — The state treasurer shall keep a separate account of the funds and the number and amount of warrants received and from whom, and shall publish, in such manner as the governor may designate, quarterly statements showing the amount of state moneys, and where the same are kept or deposited. A copy of each such publication shall, as soon as made, be filed in the offices of the governor, commissioner of administration, auditor and attorney general, respectively.

(RSMo 1939 § 13089, A.L. 1945 p. 1977 § 39)

Prior revisions: 1929 § 11472; 1919 § 13382; 1909 § 11883



Section 30.370 Report to general assembly.

Effective 06 Jun 1989, see footnote

Title IV EXECUTIVE BRANCH

30.370. Report to general assembly. — The state treasurer, at the commencement of each regular session of the general assembly, shall prepare and report the amounts claimed under the provisions of section 30.200. He also shall give information in writing to either house of the general assembly whenever required upon any subject connected with the treasury or touching any duty of his office, and perform all such duties as may be required of him by law.

(RSMo 1939 § 13047, A.L. 1945 p. 1977 § 13, A. 1949 S.B. 1013, A.L. 1959 S.B. 41, A.L. 1989 S.B. 444)

Prior revisions: 1929 § 11425; 1919 § 13331; 1909 § 11832

Effective 6-06-89



Section 30.380 Failure to report — penalty.

Effective 28 Aug 1945

Title IV EXECUTIVE BRANCH

30.380. Failure to report — penalty. — If the state treasurer shall fail to make any report as required by law, he shall forfeit and pay to the state the sum of five hundred dollars for every such failure, to be recovered by civil action, and it shall be the duty of the attorney general to bring such action whenever he shall be informed that such officer failed to comply with such provisions.

(RSMo 1939 § 13052, A.L. 1945 p. 1977 § 18)

Prior revisions: 1929 § 11427; 1919 § 13333; 1909 § 11834



Section 30.390 Failure of depositary to make proper statement — penalty.

Effective 28 Aug 1945

Title IV EXECUTIVE BRANCH

30.390. Failure of depositary to make proper statement — penalty. — Should any depositary fail to make a statement in manner and at the time required by law, or should such statement be false, such depositary shall forfeit one thousand dollars to the state, for the benefit of the state school fund, to be collected as other fines and forfeitures are collected by law.

(RSMo 1939 § 13056, A.L. 1945 p. 1977 § 22)

Prior revisions: 1929 § 11432; 1919 § 13338; 1909 § 11839



Section 30.400 Treasurer not to loan money — penalty — attorney general to prosecute.

Effective 28 Aug 1957

Title IV EXECUTIVE BRANCH

30.400. Treasurer not to loan money — penalty — attorney general to prosecute. — The making of profit by the state treasurer out of any moneys in the state treasury belonging to the state, the custody of which the state treasurer shall be charged with, by loaning, depositing or otherwise using or disposing of the same in any manner whatever, or the removal by the state treasurer, or by his consent, of such moneys, or any part thereof, or any bonds deposited by any bank in compliance with the provisions of this chapter, or of United States obligations in which he has invested state moneys, out of the vaults of the treasury department in the state capitol, except for the payment of warrants legally drawn, or for the purpose of depositing the same in the bank or banks selected as depositaries under the provisions of this chapter, or for investing in United States obligations as provided by law, or for returning or disposing of said bonds or obligations according to law, shall be deemed a felony, and, on conviction thereof, subject him to punishment by imprisonment in the penitentiary for a term of not less than two years, and he shall also be liable under and upon his official bond for all profits realized from any such unlawful using of said funds; and it shall be the duty of the attorney general to enter and prosecute to final determination all suits for a violation of any of the provisions of this chapter.

(RSMo 1939 § 13091, A.L. 1945 p. 1977 § 41, A.L. 1957 p. 484)

Prior revisions: 1929 § 11475; 1919 § 13385; 1909 § 11886



Section 30.410 Refusal to pay lawful warrant — penalty.

Effective 28 Aug 1945

Title IV EXECUTIVE BRANCH

30.410. Refusal to pay lawful warrant — penalty. — If the state treasurer shall willfully and unlawfully refuse to pay any warrant lawfully drawn upon the treasury, when there is money in the fund upon which the warrant is drawn to pay the same, he shall forfeit and pay to the holder thereof fourfold the amount of such warrant, to be recovered by civil action against the treasurer and his sureties on the official bond, or otherwise, according to law; and the treasurer shall be deemed guilty of a misdemeanor in office.

(RSMo 1939 § 13060, A.L. 1945 p. 1977 § 25)

Prior revisions: 1929 § 11436; 1919 § 13342, 1909 § 11843



Section 30.440 No deposits in bank in which officers hold stock.

Effective 28 Aug 1957

Title IV EXECUTIVE BRANCH

30.440. No deposits in bank in which officers hold stock. — No state moneys may be deposited on either time or demand deposit in any banking institution in this state of which bank any one or more of the state treasurer, the governor, or the state auditor is at the time the owner of any of the outstanding shares of capital stock of any class of such bank or is an officer or employee thereof.

(L. 1957 p. 484)



Section 30.500 Transition funds and facilities for treasurer.

Effective 28 Aug 1977

Title IV EXECUTIVE BRANCH

30.500. Transition funds and facilities for treasurer. — 1. In each year in which a treasurer of this state is elected and when the treasurer so elected is not the incumbent at the time of the election, funds and facilities for the treasurer-elect to be used by him in preparing an orderly transition of administration shall be provided.

2. The legislature shall appropriate to the commissioner of administration, funds to be used only for the purpose of this transition and to be expended during the transition period but in no event shall the amount so appropriated exceed ten thousand dollars for any such transition and all funds not expended for this purpose during the transition period shall revert to general revenue.

(L. 1977 H.B. 493 & 458)



Section 30.505 Treasurer's transition period defined.

Effective 28 Aug 1977

Title IV EXECUTIVE BRANCH

30.505. Treasurer's transition period defined. — The transition period shall begin on the fifteenth day of November following the election of a treasurer who is not an incumbent and shall end when that treasurer-elect has taken the oath of office.

(L. 1977 H.B. 493 & 458)



Section 30.510 Transition facilities to be provided for treasurer.

Effective 28 Aug 1977

Title IV EXECUTIVE BRANCH

30.510. Transition facilities to be provided for treasurer. — 1. The commissioner of administration shall provide office space and equipment for the treasurer-elect and his staff during the transition period. The facilities provided shall be located at the seat of government and shall be suitable for the purpose and capable of adequately housing the treasurer-elect and his staff.

2. The commissioner of administration shall furnish the transition facility with adequate telephone service, office furniture and office machines including but not limited to typewriters, adding machines and duplicating equipment.

3. The transition period office space may be located in state-owned buildings or in leased property. All salaries, expenses, rentals and equipment purchase and repairs shall be made only from funds appropriated for the purpose of this transition.

(L. 1977 H.B. 493 & 458)



Section 30.600 Certain business documents deemed closed records.

Effective 28 Aug 1994

Title IV EXECUTIVE BRANCH

30.600. Certain business documents deemed closed records. — Records and documents submitted to the state treasurer relating to financial investments in a business, sales figures or projections or other business results or business plan information, the disclosure of which may have a negative impact on the competitiveness of the business, shall be deemed a "closed record" as such term is defined in section 610.010 to 610.030.

(L. 1994 H.B. 1681)



Section 30.605 State treasurer's general operations fund created, use of moneys.

Effective 13 May 2005, see footnote

Title IV EXECUTIVE BRANCH

30.605. State treasurer's general operations fund created, use of moneys. — 1. There is hereby created in the state treasury the "State Treasurer's General Operations Fund" which shall receive deposits, make disbursements and be administered in compliance with the provisions of this section.

2. Subject to appropriation, moneys in the state treasurer's general operations fund shall be used solely to pay for personal service, equipment and other expenses of the state treasurer related to the state treasurer's constitutional and statutory responsibilities, exclusive of any personal service, equipment and other expenses attributable to positions wholly dedicated to the functions described in chapter 447. The commissioner of administration shall review and approve all requests of the state treasurer of disbursements from the state treasurer's general operations fund for compliance with the provisions of this section. Nothing in this section shall be deemed to prevent the general assembly from making appropriations to the state treasurer from other permissible sources.

3. Notwithstanding any other provisions of law to the contrary, moneys shall be deposited in the state treasurer's general operations fund and administered in accordance with the following provisions:

(1) On a daily basis, the state treasurer shall apportion any interest or other increment derived from the investment of funds in an amount proportionate to the average daily balance of funds in the state treasury. The state treasurer shall use a method in accordance with generally accepted accounting principles in apportioning and distributing that interest or increment. Prior to distributing that interest or increment, the state treasurer shall deduct the costs incurred by the state treasurer in administering this chapter in proportion to the average daily balance of the amounts deposited to each fund in the state treasury. The state treasurer shall then deposit the identified portion of the daily interest receipts in the state treasurer's general operations fund. All other remaining interest received on the investment of state funds shall be allocated and deposited to funds within the state treasury as required by law;

(2) The total costs for personal service, equipment and other expenses of the state treasurer related to the state treasurer's constitutional and statutory responsibilities, exclusive of any personal service, equipment and other expenses attributable to positions wholly dedicated to the functions described in chapter 447, and any banking fees and other banking-related costs, shall not exceed fifteen basis points, or fifteen-hundredths of one percent, of the total of the average daily fund balance of funds within the state treasury.

4. Notwithstanding the provisions of section 33.080, moneys in the state treasurer's general operations fund shall not lapse to the general revenue fund at the end of the biennium unless and only to the extent to which the amount in the fund exceeds the annual appropriations from the fund for the current fiscal year.

5. The provisions of this section shall not be applicable to the state road fund created in section 226.220, the motor fuel tax fund created in section 142.345, the state highways and transportation department fund created in section 226.200, the state transportation fund created in section 226.225, and the state road bond fund created pursuant to Article IV, Section 30(b), Constitution of Missouri.

(L. 2005 S.B. 270 § 1)

Effective 5-13-05



Section 30.610 Treasurer's information fund established, purpose — transfer of balance, annual report.

Effective 28 Aug 1994

Title IV EXECUTIVE BRANCH

30.610. Treasurer's information fund established, purpose — transfer of balance, annual report. — 1. All funds received by the state treasurer from governmental entities or the general public for the preparation, reproduction or dissemination of information or publications of the state treasurer shall be deposited in the state treasury to the credit of the "Treasurer's Information Fund" which is hereby established. Moneys in the fund shall be used to pay for personal service, equipment and other expenses of the treasurer necessary for the preparation, reproduction or dissemination of information or publications of the state treasurer or to refund any overpayment received for such information or publications, but for no other purpose. The commissioner of administration shall review and approve all requests of the treasurer for disbursements from the fund for compliance with the provisions of this section.

2. An unencumbered balance in the treasurer's information fund at the end of the fiscal year, not exceeding twenty-five thousand dollars, shall be exempt from the provisions of section 33.080 relating to the transfer of unexpended fund balances to the general revenue fund. Notwithstanding the preceding provision of this subsection, interest earnings on the treasurer's information fund shall be credited, at all times, to the general revenue fund.

3. The treasurer shall prepare an annual report of all receipts and expenditures of the treasurer's information fund and shall submit the report to the house budget committee and the senate appropriations committee.

(L. 1994 H.B. 1681)



Section 30.750 Definitions.

Effective 28 Aug 2011

Title IV EXECUTIVE BRANCH

30.750. Definitions. — As used in sections 30.750 to 30.765, the following terms mean:

(1) "Eligible agribusiness", a person engaged in the processing or adding of value to agricultural products produced in Missouri;

(2) "Eligible alternative energy consumer", an individual who wishes to borrow moneys for the purchase, installation, or construction of facilities or equipment related to the production of fuel or power primarily for the individual's own use from energy sources other than fossil fuels, including but not limited to solar, hydroelectric, wind, and qualified biomass;

(3) "Eligible alternative energy operation", a business enterprise engaged in the production of fuel or power from energy sources other than fossil fuels, including but not limited to solar, hydroelectric, wind, and qualified biomass. Such business enterprise shall conform to the characteristics of paragraphs (a), (b), and (d) of subdivision (6) of this section;

(4) "Eligible beginning farmer":

(a) For any beginning farmer who seeks to participate in the linked deposit program alone, a farmer who:

a. Is a Missouri resident;

b. Wishes to borrow for a farm operation located in Missouri;

c. Is at least eighteen years old; and

d. In the preceding five years has not owned, either directly or indirectly, farm land greater than fifty percent of the average size farm in the county where the proposed farm operation is located or farm land with an appraised value greater than four hundred fifty thousand dollars. A farmer who qualifies as an eligible farmer under this provision may utilize the proceeds of a linked deposit loan to purchase agricultural land, farm buildings, new and used farm equipment, livestock and working capital;

(b) For any beginning farmer who is participating in both the linked deposit program and the beginning farmer loan program administered by the Missouri agriculture and small business development authority, a farmer who:

a. Qualifies under the definition of a beginning farmer utilized for eligibility for federal tax-exempt financing, including the limitations on the use of loan proceeds; and

b. Meets all other requirements established by the Missouri agriculture and small business development authority;

(5) "Eligible facility borrower", a borrower qualified under section 30.860 to apply for a reduced-rate loan under sections 30.750 to 30.765;

(6) "Eligible farming operation", any person engaged in farming in an authorized farm corporation, family farm, or family farm corporation as defined in section 350.010 that has all of the following characteristics:

(a) Is headquartered in this state;

(b) Maintains offices, operating facilities, or farming operations and transacts business in this state;

(c) Employs less than ten employees;

(d) Is organized for profit;

(7) "Eligible governmental entity", any political subdivision of the state seeking to finance capital improvements, capital outlay, or other significant programs through an eligible lending institution;

(8) "Eligible higher education institution", any approved public or private institution as defined in section 173.205*;

(9) "Eligible job enhancement business", a new, existing, or expanding firm operating in Missouri, or as a condition of accepting the linked deposit, will locate a facility or office in Missouri associated with said linked deposit, which employs ten or more employees in Missouri on a yearly average and which, as nearly as possible, is able to establish or retain at least one job in Missouri for each fifty thousand dollars received from a linked deposit loan except when the applicant can demonstrate significant costs for equipment, capital outlay, or capital improvements associated with the physical expansion, renovation, or modernization of a facility or equipment. In such cases, the maximum amount of the linked deposit shall not exceed fifty thousand dollars per job created or retained plus the initial cost of the physical expansion, renovation or capital outlay;

(10) "Eligible lending institution", a financial institution that is eligible to make commercial or agricultural or student loans or discount or purchase such loans, is a public depository of state funds or obtains its funds through the issuance of obligations, either directly or through a related entity, eligible for the placement of state funds under the provisions of Section 15, Article IV, Constitution of Missouri, and agrees to participate in the linked deposit program;

(11) "Eligible livestock operation", any person engaged in production of livestock or poultry in an authorized farm corporation, family farm, or family farm corporation as defined in section 350.010;

(12) "Eligible locally owned business", any person seeking to establish a new firm, partnership, cooperative company, or corporation that shall retain at least fifty-one percent ownership by residents in a county in which the business is headquartered, that consists of the following characteristics:

(a) The county has a median population of twelve thousand five hundred or less; and

(b) The median income of residents in the county are equal to or less than the state median income; or

(c) The unemployment rate of the county is equal to or greater than the state's unemployment rate;

(13) "Eligible marketing enterprise", a business enterprise operating in this state which is in the process of marketing its goods, products or services within or outside of this state or overseas, which marketing is designed to increase manufacturing, transportation, mining, communications, or other enterprises in this state, which has proposed its marketing plan and strategy to the department of economic development and which plan and strategy has been approved by the department for purposes of eligibility pursuant to sections 30.750 to 30.765. Such business enterprise shall conform to the characteristics of paragraphs (a), (b) and (d) of subdivision (6) of this section and also employ less than twenty-five employees;

(14) "Eligible multitenant development enterprise", a new enterprise that develops multitenant space for targeted industries as determined by the department of economic development and approved by the department for the purposes of eligibility pursuant to sections 30.750 to 30.765;

(15) "Eligible residential property developer", an individual who purchases and develops a residential structure of either two or four units, if such residential property developer uses and agrees to continue to use, for at least the five years immediately following the date of issuance of the linked deposit loan, one of the units as his principal residence or if such person's principal residence is located within one-half mile from the developed structure and such person agrees to maintain the principal residence within one-half mile of the developed structure for at least the five years immediately following the date of issuance of the linked deposit loan;

(16) "Eligible residential property owner", a person, firm or corporation who purchases, develops or rehabilitates a multifamily residential structure;

(17) "Eligible small business", a person engaged in an activity with the purpose of obtaining, directly or indirectly, a gain, benefit or advantage and which conforms to the characteristics of paragraphs (a), (b) and (d) of subdivision (6) of this section, and also employs less than one hundred employees;

(18) "Eligible student borrower", any person attending, or the parent of a dependent undergraduate attending, an eligible higher education institution in Missouri who may or may not qualify for need-based student financial aid calculated by the federal analysis called Congressional Methodology Formula pursuant to 20 U.S.C. 1078, as amended (the Higher Education Amendments of 1986);

(19) "Eligible water supply system", a water system which serves fewer than fifty thousand persons and which is owned and operated by:

(a) A public water supply district established pursuant to chapter 247; or

(b) A municipality or other political subdivision; or

(c) A water corporation; and which is certified by the department of natural resources in accordance with its rules and regulations to have suffered a significant decrease in its capacity to meet its service needs as a result of drought;

(20) "Farming", using or cultivating land for the production of agricultural crops, livestock or livestock products, forest products, poultry or poultry products, milk or dairy products, or fruit or other horticultural products;

(21) "Linked deposit", a certificate of deposit, or in the case of production credit associations, the subscription or purchase outright of obligations described in Section 15, Article IV, Constitution of Missouri, placed by the state treasurer with an eligible lending institution at rates otherwise provided by law in section 30.758, provided the institution agrees to lend the value of such deposit, according to the deposit agreement provided in sections 30.750 to 30.765, to eligible multitenant development enterprises, eligible small businesses, eligible alternative energy operations, eligible alternative energy consumers, eligible locally owned businesses, farming operations, eligible job enhancement businesses, eligible marketing enterprises, eligible residential property developers, eligible residential property owners, eligible governmental entities, eligible agribusinesses, eligible beginning farmers, eligible livestock operations, eligible student borrowers, eligible facility borrowers, or eligible water supply systems at below the present borrowing rate applicable to each multitenant development enterprise, small business, alternative energy operation, alternative energy consumer, farming operation, eligible job enhancement business, eligible marketing enterprise, eligible residential property developer, eligible residential property owner, eligible governmental entity, eligible agribusiness, eligible beginning farmer, eligible livestock operation, eligible student borrower, or supply system at the time of the deposit of state funds in the institution;

(22) "Market rate", the interest rate more specifically described in subsection 6 of section 30.260;

(23) "Professional forester", any individual who holds a bachelor of science degree in forestry from a regionally accredited college or university with a minimum of two years of professional forest management experience;

(24) "Qualified biomass", any agriculture-derived organic material or any wood-derived organic material harvested in accordance with a site-specific forest management plan focused on long-term forest sustainability developed by a professional forester and qualified, in consultation with the conservation commission, by the agriculture and small business development authority;

(25) "Water corporation", as such term is defined in section 386.020;

(26) "Water system", as such term is defined in section 386.020.

(L. 1986 H.B. 1107 § 1, A.L. 1987 H.B. 294, A.L. 1988 H.B. 1260, A.L. 1989 S.B. 444, A.L. 1991 H.B. 51, et al., A.L. 1992 S.B. 661 & 620, A.L. 1993 H.B. 566, A.L. 1994 H.B. 1248 & 1048 merged with H.B. 1681, A.L. 1997 H.B. 557, A.L. 2004 S.B. 1155, A.L. 2005 S.B. 270, A.L. 2006 S.B. 1017, A.L. 2007 H.B. 741, A.L. 2008 S.B. 1181, et al., A.L. 2009 H.B. 883, A.L. 2011 H.B. 109)

*Section 173.205 was repealed by S.B. 389, 2007.



Section 30.753 Treasurer's authority to invest in linked deposits, limitations.

Effective 28 Aug 2009

Title IV EXECUTIVE BRANCH

30.753. Treasurer's authority to invest in linked deposits, limitations. — 1. The state treasurer may invest in linked deposits; however, the total amount so deposited at any one time shall not exceed, in the aggregate, seven hundred twenty million dollars. No more than three hundred thirty million dollars of the aggregate deposit shall be used for linked deposits to eligible farming operations, eligible locally owned businesses, eligible agribusinesses, eligible beginning farmers, eligible livestock operations, and eligible facility borrowers, no more than one hundred ten million of the aggregate deposit shall be used for linked deposits to small businesses, no more than twenty million dollars shall be used for linked deposits to eligible multitenant development enterprises, and no more than twenty million dollars of the aggregate deposit shall be used for linked deposits to eligible residential property developers and eligible residential property owners, no more than two hundred twenty million dollars of the aggregate deposit shall be used for linked deposits to eligible job enhancement businesses and no more than twenty million dollars of the aggregate deposit shall be used for linked deposit loans to eligible water systems. Linked deposit loans may be made to eligible student borrowers, eligible alternative energy operations, eligible alternative energy consumers, and eligible governmental entities from the aggregate deposit. If demand for a particular type of linked deposit exceeds the initial allocation, and funds initially allocated to another type are available and not in demand, the state treasurer may commingle allocations among the types of linked deposits.

2. The minimum deposit to be made by the state treasurer to an eligible lending institution for eligible job enhancement business loans shall be ninety thousand dollars. Linked deposit loans for eligible job enhancement businesses may be made for the purposes of assisting with relocation expenses, working capital, interim construction, inventory, site development, machinery and equipment, or other expenses necessary to create or retain jobs in the recipient firm.

(L. 1986 H.B. 1107 § 2, A.L. 1987 H.B. 294, A.L. 1988 H.B. 1260, A.L. 1989 S.B. 444, A.L. 1991 H.B. 51, et al., A.L. 1993 H.B. 566, A.L. 1998 S.B. 852 & 913, A.L. 2004 S.B. 1155, A.L. 2005 S.B. 270, A.L. 2007 H.B. 741, A.L. 2008 S.B. 1181, et al., A.L. 2009 H.B. 883)



Section 30.756 Lending institution receiving linked deposits, requirements and limitations — false statements as to use for loan, penalty — eligible student borrowers — eligibility, student renewal loans, repayment method — priority for reduced-rate loans.

Effective 28 Aug 2009

Title IV EXECUTIVE BRANCH

30.756. Lending institution receiving linked deposits, requirements and limitations — false statements as to use for loan, penalty — eligible student borrowers — eligibility, student renewal loans, repayment method — priority for reduced-rate loans. — 1. An eligible lending institution that desires to receive a linked deposit shall accept and review applications for linked deposit loans from eligible multitenant enterprises, eligible farming operations, eligible alternative energy consumers, eligible alternative energy operations, eligible locally owned businesses, eligible small businesses, eligible job enhancement businesses, eligible marketing enterprises, eligible agribusinesses, eligible beginning farmers, eligible livestock operations, eligible residential property developers, eligible residential property owners, eligible governmental entities, eligible student borrowers, eligible facility borrowers, and eligible water supply systems. An eligible residential property owner shall certify on his or her loan application that the reduced rate loan will be used exclusively to purchase, develop or rehabilitate a multifamily residential property. The lending institution shall apply all usual lending standards to determine the creditworthiness of each eligible multitenant enterprise, eligible farming operation, eligible alternative energy operation, eligible alternative energy consumer, eligible locally owned business, eligible small business, eligible job enhancement business, eligible marketing enterprise, eligible residential property developer, eligible residential property owner, eligible governmental entities, eligible agribusiness, eligible beginning farmer, eligible livestock operation, eligible student borrower, eligible facility borrower, or eligible water supply system. No linked deposit loan made to any eligible multitenant development enterprise, eligible farming operation, eligible alternative energy operation, eligible alternative energy consumer, eligible locally owned business, eligible livestock operation, eligible agribusiness, eligible beginning farmer, eligible job enhancement business, eligible marketing enterprise, eligible residential property developer, eligible residential property owner, eligible governmental entity, eligible student borrower, eligible water supply system, or eligible small business shall exceed a dollar limit determined by the state treasurer in the state treasurer's best judgment, except as otherwise limited. Any link deposit loan made to an eligible facility borrower shall be in accordance with the loan amount and loan term requirements in section 30.860.

2. An eligible farming operation, small business or job enhancement business shall certify on its loan application that the reduced rate loan will be used exclusively for necessary production expenses or the expenses listed in subsection 2 of section 30.753 or the refinancing of an existing loan for production expenses or the expenses listed in subsection 2 of section 30.753 of an eligible farming operation, small business or job enhancement business. Whoever knowingly makes a false statement concerning such application is guilty of a class A misdemeanor. An eligible water supply system shall certify on its loan application that the reduced rate loan shall be used exclusively to pay the costs of upgrading or repairing an existing water system, constructing a new water system, or making other capital improvements to a water system which are necessary to improve the service capacity of the system.

3. In considering which eligible farming operations should receive reduced-rate loans, the eligible lending institution shall give priority to those farming operations which have suffered reduced yields due to drought or other natural disasters and for which the receipt of a reduced-rate loan will make a significant contribution to the continued operation of the recipient farming operation.

4. The eligible financial institution shall forward to the state treasurer a linked deposit loan package, in the form and manner as prescribed by the state treasurer. The package shall include such information as required by the state treasurer, including the amount of each loan requested. The institution shall certify that each applicant is an eligible multitenant development enterprise, eligible farming operation, eligible alternative energy operation, eligible alternative energy consumer, eligible locally owned business, eligible small business, eligible job enhancement business, eligible marketing enterprise, eligible residential property developer, eligible residential property owner, eligible governmental entity, eligible agribusiness, eligible beginning farmer, eligible livestock operation, eligible student borrower, eligible facility borrower, or eligible water supply system, and shall, for each eligible multitenant development enterprise, eligible farming operation, eligible alternative energy operation, eligible alternative energy consumer, eligible small business, eligible job enhancement business, eligible marketing enterprise, eligible residential property developer, eligible residential property owner, eligible governmental entity, eligible agribusiness, eligible beginning farmer, eligible livestock operation, eligible student borrower, eligible facility borrower, or eligible water supply system, certify the present borrowing rate applicable.

5. The eligible lending institution shall be responsible for determining if a student borrower is an eligible student borrower. A student borrower shall be eligible for an initial or renewal reduced-rate loan only if, at the time of the application for the loan, the student is a citizen or permanent resident of the United States, a resident of the state of Missouri as defined by the coordinating board for higher education, is enrolled or has been accepted for enrollment in an eligible higher education institution, and establishes that the student has financial need. In considering which eligible student borrowers may receive reduced-rate loans, the eligible lending institution may give priority to those eligible student borrowers whose income, or whose family income, if the eligible student borrower is a dependent, is such that the eligible student borrower does not qualify for need-based student financial aid pursuant to 20 U.S.C. 1078, as amended (the Higher Education Amendments of 1986). The eligible lending institution shall require the eligible student borrower to document that the student has applied for and has obtained all need-based student financial aid for which the student is eligible prior to application for a reduced-rate loan pursuant to this section. In no case shall the combination of all financial aid awarded to any student in any particular enrollment period exceed the total cost of attendance at the institution in which the student is enrolled. No eligible lending institution shall charge any additional fees, including but not limited to an origination, service or insurance fee on any loan agreement under the provisions of sections 30.750 to 30.765.

6. The eligible lending institution making an initial loan to an eligible student borrower may make a renewal loan or loans to the student. The total of such reduced-rate loans from eligible lending institutions made pursuant to this section to any individual student shall not exceed the cumulative totals established by 20 U.S.C. 1078, as amended. An eligible student borrower shall certify on his or her loan application that the reduced-rate loan shall be used exclusively to pay the costs of tuition, incidental fees, books and academic supplies, room and board and other fees directly related to enrollment in an eligible higher education institution. The eligible lending institution shall make the loan payable to the eligible student borrower and the eligible higher education institution as co-payees. The method of repayment of the loan shall be the same as for repayment of loans made pursuant to sections 173.095 to 173.186.

7. Beginning August 28, 2005, in considering which eligible multitenant enterprise, eligible farming operation, eligible alternative energy operation, eligible alternative energy consumer, eligible locally owned business, eligible small business, eligible job enhancement business, eligible marketing enterprise, eligible residential property developer, eligible residential property owner, eligible governmental entity, eligible agribusiness, eligible beginning farmer, eligible livestock operation, eligible student borrower, eligible facility borrower, or eligible water supply system should receive reduced-rate loans, the eligible lending institution shall give priority to an eligible multitenant enterprise, eligible farming operation, eligible alternative energy operation, eligible alternative energy consumer, eligible locally owned business, eligible small business, eligible job enhancement business, eligible marketing enterprise, eligible residential property developer, eligible residential property owner, eligible governmental entity, eligible agribusiness, eligible beginning farmer, eligible livestock operation, eligible student borrower, eligible facility borrower, or eligible water supply system that has not previously received a reduced-rate loan through the linked deposit program. However, nothing shall prohibit an eligible lending institution from making a reduced-rate loan to any entity that previously has received such a loan, if such entity otherwise qualifies for such a reduced-rate loan.

(L. 1986 H.B. 1107 § 3, A.L. 1987 H.B. 294, A.L. 1988 H.B. 1260, A.L. 1989 S.B. 444, A.L. 1991 H.B. 51, et al., A.L. 1993 H.B. 566, A.L. 1994 H.B. 1248 & 1048 merged with H.B. 1681, A.L. 1997 H.B. H.B. 557, A.L. 2004 S.B. 1155, A.L. 2005 S.B. 270, A.L. 2007 H.B. 741, A.L. 2008 S.B. 1181, et al., A.L. 2009 H.B. 883)



Section 30.758 Loan package acceptance or rejection — loan agreement requirements — linked deposit at reduced market interest rate, when.

Effective 28 Aug 2011

Title IV EXECUTIVE BRANCH

30.758. Loan package acceptance or rejection — loan agreement requirements — linked deposit at reduced market interest rate, when. — 1. The state treasurer may accept or reject a linked deposit loan package or any portion thereof.

2. The state treasurer shall make a good faith effort to ensure that the linked deposits are placed with eligible lending institutions to make linked deposit loans to minority- or female-owned eligible multitenant enterprises, eligible farming operations, eligible alternative energy operations, eligible alternative energy consumers, eligible locally owned businesses, eligible small businesses, eligible job enhancement businesses, eligible marketing enterprises, eligible residential property developers, eligible residential property owners, eligible governmental entities, eligible agribusinesses, eligible beginning farmers, eligible livestock operations, eligible student borrowers, eligible facility borrowers, or eligible water supply systems. Results of such effort shall be included in the linked deposit review committee's annual report to the governor.

3. Upon acceptance of the linked deposit loan package or any portion thereof, the state treasurer may place linked deposits with the eligible lending institution as follows: when market rates are five percent or above, the state treasurer shall reduce the market rate by up to three percentage points to obtain the linked deposit rate; when market rates are less than five percent, the state treasurer shall reduce the market rate by up to sixty percent to obtain the linked deposit rate. All linked deposit rates are determined and calculated by the state treasurer. When necessary, the treasurer may place linked deposits prior to acceptance of a linked deposit loan package.

4. The eligible lending institution shall enter into a deposit agreement with the state treasurer, which shall include requirements necessary to carry out the purposes of sections 30.750 to 30.765. The deposit agreement shall specify the length of time for which the lending institution will lend funds upon receiving a linked deposit, and the original deposit plus renewals shall not exceed five years, except as otherwise provided in this chapter. The agreement shall also include provisions for the linked deposit of a linked deposit for an eligible facility borrower, eligible multitenant enterprise, eligible farming operation, eligible alternative energy operation, eligible alternative energy consumer, eligible locally owned business, eligible small business, eligible marketing enterprise, eligible residential property developer, eligible residential property owner, eligible governmental entity, eligible agribusiness, eligible beginning farmer, eligible livestock operation, eligible student borrower or job enhancement business. Interest shall be paid at the times determined by the state treasurer.

5. The period of time for which such linked deposit is placed with an eligible lending institution shall be neither longer nor shorter than the period of time for which the linked deposit is used to provide loans at reduced interest rates. The agreement shall further provide that the state shall receive market interest rates on any linked deposit or any portion thereof for any period of time for which there is no corresponding linked deposit loan outstanding to an eligible multitenant enterprise, eligible farming operation, eligible alternative energy operation, eligible alternative energy consumer, eligible locally owned business, eligible small business, eligible job enhancement business, eligible marketing enterprise, eligible residential property developer, eligible residential property owner, eligible governmental entity, eligible agribusiness, eligible beginning farmer, eligible livestock operation, eligible student borrower, eligible facility borrower, or eligible water supply system, except as otherwise provided in this subsection. Within thirty days after the annual anniversary date of the linked deposit, the eligible lending institution shall repay the state treasurer any linked deposit principal received from borrowers in the previous yearly period and thereafter repay such principal within thirty days of the yearly anniversary date calculated separately for each linked deposit loan, and repaid at the linked deposit rate. Such principal payment shall be accelerated when more than thirty percent of the linked deposit loan is repaid within a single monthly period. Any principal received and not repaid, up to the point of the thirty percent or more payment, shall be repaid within thirty days of that payment at the linked deposit rate. Finally, when the linked deposit is tied to a revolving line of credit agreement between the banking institution and its borrower, the full amount of the line of credit shall be excluded from the repayment provisions of this subsection.

(L. 1986 H.B. 1107 § 4, A.L. 1987 H.B. 294, A.L. 1988 H.B. 1260, A.L. 1989 S.B. 444, A.L. 1991 H.B. 51, et al., A.L. 1992 S.B. 661 & 620, A.L. 1993 H.B. 566, A.L. 1994 H.B. 1248 & 1048 merged with H.B. 1681, A.L. 1997 H.B. 557, A.L. 2004 S.B. 1155, A.L. 2005 S.B. 270, A.L. 2007 H.B. 741, A.L. 2008 S.B. 1181, et al., A.L. 2009 H.B. 883, A.L. 2011 H.B. 109)



Section 30.760 Loans to be at fixed rate of interest set by rules — records of loans to be segregated — penalty for violations — state treasurer, powers and duties.

Effective 28 Aug 2009

Title IV EXECUTIVE BRANCH

30.760. Loans to be at fixed rate of interest set by rules — records of loans to be segregated — penalty for violations — state treasurer, powers and duties. — 1. Upon the placement of a linked deposit with an eligible lending institution, such institution is required to lend such funds to each approved eligible multitenant enterprise, eligible farm operation, eligible alternative energy operation, eligible alternative energy consumer, eligible locally owned business, eligible small business, eligible job enhancement business, eligible marketing enterprise, eligible residential property developer, eligible residential property owner, eligible governmental entity, eligible agribusiness, eligible beginning farmer, eligible livestock operation, eligible student borrower, eligible facility borrower, or eligible water supply system listed in the linked deposit loan package required by section 30.756 and in accordance with the deposit agreement required by section 30.758. The loan shall be at a fixed rate of interest reduced by the amount established under subsection 3 of section 30.758 to each eligible multitenant enterprise, eligible farming operation, eligible alternative energy operation, eligible alternative energy consumer, eligible locally owned business, eligible small business, eligible job enhancement business, eligible marketing enterprise, eligible residential property developer, eligible residential property owner, eligible governmental entity, eligible agribusiness, eligible beginning farmer, eligible livestock operation, eligible student borrower, eligible facility borrower, or eligible water supply system as determined pursuant to rules and regulations promulgated by the state treasurer under the provisions of chapter 536, including emergency rules issued pursuant to section 536.025. In addition, the loan agreement shall specify that the eligible multitenant enterprise, eligible farming operation, eligible alternative energy operation, eligible alternative energy consumer, eligible locally owned business, eligible small business, eligible job enhancement business, eligible marketing enterprise, eligible residential property developer, eligible residential property owner, eligible governmental entity, eligible agribusiness, eligible beginning farmer, eligible livestock operation, eligible student borrower, eligible facility borrower, or eligible water supply system shall use the proceeds as required by sections 30.750 to 30.765, and that in the event the loan recipient does not use the proceeds in the manner prescribed by sections 30.750 to 30.765, the remaining proceeds shall be immediately returned to the lending institution and that any proceeds used by the loan recipient shall be repaid to the lending institution as soon as practicable. All records and documents pertaining to the programs established by sections 30.750 to 30.765 shall be segregated by the lending institution for ease of identification and examination. A certification of compliance with this section in the form and manner as prescribed by the state treasurer shall be required of the eligible lending institution. Any lender or lending officer of an eligible lending institution who knowingly violates the provisions of sections 30.750 to 30.765 is guilty of a class A misdemeanor.

2. The state treasurer shall take any and all steps necessary to implement the linked deposit program and monitor compliance of eligible multitenant enterprises, eligible lending institutions, eligible farming operations, eligible alternative energy operations, eligible alternative energy consumers, eligible locally owned businesses, eligible small businesses, eligible job enhancement businesses, eligible marketing enterprises, eligible residential property developers, eligible residential property owners, eligible governmental entities, eligible agribusinesses, eligible beginning farmers, eligible livestock operations, eligible facility borrowers, or eligible water supply systems.

(L. 1986 H.B. 1107 § 5, A.L. 1987 H.B. 294, A.L. 1988 H.B. 1260, A.L. 1989 S.B. 444, A.L. 1991 H.B. 51, et al., A.L. 1992 S.B. 661 & 620, A.L. 1993 H.B. 566, A.L. 2004 S.B. 1155, A.L. 2005 S.B. 270, A.L. 2007 H.B. 741, A.L. 2008 S.B. 1181, et al., A.L. 2009 H.B. 883)



Section 30.763 Linked deposit review committee established — members, appointment, qualifications — meetings, quorum — duties and powers — reports, due when.

Effective 28 Aug 1988

Title IV EXECUTIVE BRANCH

30.763. Linked deposit review committee established — members, appointment, qualifications — meetings, quorum — duties and powers — reports, due when. — 1. There is hereby established the "Linked Deposits Review Committee". The committee shall consist of four appointed members and two ex officio members. The ex officio members shall be the director of the department of economic development and the director of the department of agriculture. The appointed members shall be one member of the house of representatives appointed by the speaker of the house; one member of the senate appointed by the president pro tem of the senate; and two members appointed by the governor, with the advice and consent of the senate, one of whom shall be a banker and one of whom shall be an active farmer.

2. Within thirty days after appointment of the committee the members shall meet and select one of their members as chairman. The committee shall meet as often as necessary to provide timely and appropriate review of the implementation and operation of the linked deposits program established by sections 30.750 to 30.765. Meetings shall be held on the call of the chairman or upon the request of four members of the committee. A majority of the committee shall constitute a quorum for the transaction of business. The committee shall serve in a review and oversight capacity for all matters relating to the linked deposits program established by sections 30.750 to 30.765. The committee may examine all aspects of the linked deposits program established by sections 30.750 to 30.765, including, but not limited to, the program's administration, operation and effectiveness. All records of the state treasurer's office related to the linked deposits program shall be made available to the committee.

3. The committee shall report its findings to the governor, the speaker of the house of representatives, and the president pro tem of the senate. The first report of the committee shall be made on or before December 31, 1986, and shall cover the period from February 20, 1986, to September 30, 1986. A subsequent report for each year shall be made on or before December thirty-first of each year and shall cover the period from October first to September thirtieth of that year.

(L. 1986 H.B. 1107 § 6, A.L. 1988 H.B. 1260)



Section 30.765 State and state treasurer not liable on loans — default on a loan not to affect deposit agreement with state.

Effective 28 Aug 2009

Title IV EXECUTIVE BRANCH

30.765. State and state treasurer not liable on loans — default on a loan not to affect deposit agreement with state. — The state and the state treasurer are not liable to any eligible lending institution in any manner for payment of the principal or interest on the loan to an eligible multitenant enterprise, eligible farm operation, eligible alternative energy operation, eligible alternative energy consumer, eligible locally owned business, eligible small business, eligible job enhancement business, eligible marketing enterprise, eligible residential property developer, eligible residential property owner, eligible governmental entity, eligible agribusiness, eligible beginning farmer, eligible livestock operation, eligible student borrower, eligible facility borrower, or eligible water supply system. Any delay in payments or default on the part of an eligible multitenant enterprise, eligible farming operation, eligible alternative energy operation, eligible alternative energy consumer, eligible locally owned business, eligible small business, eligible job enhancement business, eligible marketing enterprise, eligible residential property developer, eligible residential property owner, eligible governmental entity, eligible agribusiness, eligible beginning farmer, eligible livestock operation, eligible student borrower, eligible facility borrower, or eligible water supply system does not in any manner affect the deposit agreement between the eligible lending institution and the state treasurer.

(L. 1986 H.B. 1107 § 7, A.L. 1987 H.B. 294, A.L. 1988 H.B. 1260, A.L. 1989 S.B. 444, A.L. 1991 H.B. 51, et al., A.L. 1993 H.B. 566, A.L. 2004 S.B. 1155, A.L. 2005 S.B. 270, A.L. 2007 H.B. 741, A.L. 2008 S.B. 1181, et al., A.L. 2009 H.B. 883)



Section 30.800 Definitions.

Effective 28 Aug 2006

Title IV EXECUTIVE BRANCH

30.800. Definitions. — As used in sections 30.800 to 30.850, the following terms shall mean:

(1) "Eligible guaranteed agribusiness", a person, corporation or other business entity engaged in the processing or adding of value to agricultural products produced in Missouri, which is located in Missouri, and which has received a loan guarantee pursuant to the provisions of sections 348.400 to 348.415;

(2) "Eligible guaranteed livestock operation", a person engaged in the production of livestock or poultry in Missouri in an authorized farm corporation, family farm, or family farm corporation as defined in section 350.010, who has received a single-purpose animal facilities loan guarantee pursuant to the provisions of sections 348.185 to 348.225;

(3) "Eligible guaranteed vermiculture operation", a person, corporation, or other business entity engaged in the raising of earthworms under a controlled environment which is located in Missouri and which has received a single-purpose animal facilities loan guarantee under sections 348.185 to 348.225.

(L. 1997 H.B. 557, A.L. 2006 H.B. 1739)



Section 30.810 Application of linked deposits law.

Effective 28 Aug 2011

Title IV EXECUTIVE BRANCH

30.810. Application of linked deposits law. — Except for specific provisions to the contrary in sections 30.800 to 30.850, all definitions, requirements, responsibilities, rights, remedies and other matters set forth in sections 30.750 to 30.765 shall apply to linked deposits and linked deposit loans to eligible guaranteed agribusinesses, eligible guaranteed livestock operations, and eligible guaranteed vermiculture operations.

(L. 1997 H.B. 557, A.L. 2006 H.B. 1739, A.L. 2011 H.B. 109)



Section 30.820 Limitations on linked deposit loans.

Effective 28 Aug 2006

Title IV EXECUTIVE BRANCH

30.820. Limitations on linked deposit loans. — A linked deposit loan to an eligible guaranteed agribusiness, an eligible guaranteed livestock operation, or an eligible guaranteed vermiculture operation may not exceed two hundred fifty thousand dollars, and no service of separate loans to such entities may be made which exceeds such limit.

(L. 1997 H.B. 557, A.L. 2006 H.B. 1739)



Section 30.830 Program funding limitation.

Effective 28 Aug 2006

Title IV EXECUTIVE BRANCH

30.830. Program funding limitation. — The state treasurer may utilize up to sixty million dollars of the three hundred thirty million dollar linked deposit allocation for agriculture set forth in subsection 1 of section 30.753 for linked deposits for eligible guaranteed agribusinesses, eligible guaranteed livestock operations, and eligible guaranteed vermiculture operations.

(L. 1997 H.B. 557, A.L. 2005 S.B. 270, A.L. 2006 H.B. 1739)



Section 30.840 Renewal.

Effective 28 Aug 2006

Title IV EXECUTIVE BRANCH

30.840. Renewal. — The state treasurer may renew a linked deposit for an eligible guaranteed agribusiness, an eligible guaranteed livestock operation, or an eligible guaranteed vermiculture operation for additional, up to five-year, terms, not to exceed ten years.

(L. 1997 H.B. 557, A.L. 2005 S.B. 270, A.L. 2006 H.B. 1739)



Section 30.850 Use of proceeds.

Effective 28 Aug 2006

Title IV EXECUTIVE BRANCH

30.850. Use of proceeds. — The proceeds of a linked deposit loan to an eligible guaranteed agribusiness, an eligible guaranteed livestock operation, or an eligible guaranteed vermiculture operation shall be used exclusively for necessary production expenses as set forth in subsection 2 of section 30.753.

(L. 1997 H.B. 557, A.L. 2006 H.B. 1739)



Section 30.860 Development facilities and renewable fuel production facilities, certificates of qualifications issued, when — factors considered — rulemaking authority.

Effective 28 Aug 2011

Title IV EXECUTIVE BRANCH

30.860. Development facilities and renewable fuel production facilities, certificates of qualifications issued, when — factors considered — rulemaking authority. — 1. As used in this section, the following terms mean:

(1) "Agricultural commodity", any agricultural product that has been produced for purpose of sale or exchange, except for animals whose principal use may be construed as recreational or as a pet;

(2) "Authority", the Missouri agricultural and small business development authority organized under sections 348.005 to 348.180;

(3) "Borrower", any partnership, corporation, cooperative, or limited liability company organized or incorporated under the laws of this state consisting of not less than twelve members for the purpose of owning or operating within this state a development facility or a renewable fuel production facility in which producer members:

(a) Hold a majority of the governance or voting rights of the entity and any governing committee;

(b) Control the hiring and firing of management; and

(c) Deliver agricultural commodities or products to the entity for processing, unless processing is required by multiple entities;

(4) "Development facility", a facility producing either a good derived from an agricultural commodity or using a process to produce a good derived from an agricultural product;

(5) "Eligible facility borrower", a development facility or renewal fuel production facility borrower qualified by the authority under this section to apply for a reduced-rate loan under sections 30.750 to 30.765;

(6) "Renewable fuel production facility", a facility producing an energy source that is derived from a renewable, domestically grown organic compound capable of powering machinery, including an engine or power plant, and any by-product derived from such energy source.

2. The authority shall accept applications and issue certificates of qualification as an eligible facility borrower to development facilities and renewable fuel production facilities for purposes of applying for reduced-rate loans under sections 30.750 to 30.765 to finance new costs or refinance existing debt associated with such facilities. The authority may charge for each certificate of qualification a one-time fee in an amount not to exceed the actual cost of issuance of the certificate.

3. In determining whether a facility will qualify as an eligible facility borrower, the authority shall consider the following factors:

(1) The borrower's ability to repay the loan;

(2) The general economic conditions of the area in which the agricultural property will be or is located;

(3) The prospect of success of the particular project for which the loan is sought; and

(4) Such other factors as the authority may establish by rule.

4. No reduced rate loan made to an eligible facility borrower under sections 30.750 to 30.765 shall:

(1) Exceed seventy million dollars for any single eligible facility borrower;

(2) Exceed seventy percent of the total anticipated cost of the development facility or renewable fuel production facility or, in the case of refinancing existing debt, ninety percent of the fair market value of the development facility or renewable fuel production facility;

(3) Exceed a loan term of five years, except that such loan may be extended up to two additional loan periods of five years each for a maximum total loan term of fifteen years; and

(4) When a banking institution or an eligible lending institution extends credit under the provisions of this section and provides the lead in underwriting the credit, it may enter into a participation agreement, sell part of the loan to third parties, syndicate the loan, or make other written arrangement with financial intermediaries, provided that at all times any financial intermediary, participant, purchaser, or other party obtaining a legal or equitable interest in the loan otherwise qualifies for linked deposit loans and fully collateralizes those loans as required by this chapter.

5. The state treasurer may contract with other parties as permitted in section 30.286 and consult with the authority to implement this section. However, the state treasurer shall make the final determination on the placement of linked deposits of state funds in banking institutions or eligible lending institutions as permitted by the constitution.

6. The state treasurer shall promulgate rules to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2005, shall be invalid and void.

7. The provisions of sections 23.250 to 23.298 shall not apply to the provisions of this section.

(L. 2005 S.B. 270, A.L. 2011 H.B. 109)



Section 30.900 Revenue sharing trust fund created — appropriations from, period of, limitations on — fund audited, how.

Effective 05 Jun 1973, see footnote

Title IV EXECUTIVE BRANCH

30.900. Revenue sharing trust fund created — appropriations from, period of, limitations on — fund audited, how. — 1. There is hereby created in the treasury a fund to be known as "The Revenue Sharing Trust Fund". All funds received by this state from the federal government under the provisions of the State and Local Fiscal Assistance Act of 1972 (Title I, Public Law 92-512) shall be deposited in this fund together with any interest or other earnings on the principal of this fund and no expenditure shall be made from this fund for any purpose prohibited by the State and Local Assistance Act of 1972 and no expenditure shall be made except by an appropriation made in the same manner as from general revenue.

2. Other provisions of law notwithstanding, appropriations shall not be made transferring funds from this fund to other funds nor shall funds from this fund lapse into other funds. Appropriations from this fund may be made for periods of two years.

3. The state auditor shall audit and report on the expenditure of money from this fund in the same manner as other state funds.

(L. 1973 S.B. 16 § 1)

Effective 6-05-73



Section 30.950 Definitions — written investment policy required — state treasurer's duty.

Effective 28 Aug 1997

Title IV EXECUTIVE BRANCH

30.950. Definitions — written investment policy required — state treasurer's duty. — 1. As used in this section, the following terms shall mean:

(1) "Derivative securities", a financial instrument, contract or obligation which has a value or return based upon or linked to another asset or index, or both, separate from the financial instrument, contract or obligation itself;

(2) "Governing body", the board, body or persons in which the powers of a political subdivision as a body corporate, or otherwise, are vested;

(3) "Leveraging", using current assets as collateral to purchase other assets;

(4) "Political subdivision", any agency or unit of this state;

(5) "Speculation", contracting to sell securities not yet acquired in order to purchase other securities for purposes of speculating on developments or trends in the market.

2. Every political subdivision of this state which is responsible for the management and investment of public funds and which has existing authority to invest such funds in a manner other than in depositary accounts at financial institutions in this state shall promulgate, formally adopt and comply with a written investment policy containing, but not be limited to, the following components:

(1) A commitment to the principles of safety, liquidity and yield, in that order, when managing public funds;

(2) A prohibition on the purchase of derivative securities, either directly or through a repurchase agreement;

(3) A prohibition on the use of leveraging whether through a reverse repurchase agreement or otherwise;

(4) A prohibition on the use of public funds for speculation;

(5) A requirement that on a regular basis the investments of the political subdivision shall be revalued to reflect prevailing market prices;

(6) A requirement that investments which are downgraded below the minimum acceptable rating levels shall be reviewed for possible sale within a reasonable time period; and

(7) A requirement that the current status and performance of the investments of the political subdivision be reported regularly to the governing body of the political subdivision.

3. The state treasurer shall prepare a model form of an investment policy reflecting the principles set forth herein which shall be made available to political subdivisions in the state. Any political subdivision which formally adopts such a model investment policy shall be deemed to be in compliance with the requirements of this section.

4. Notwithstanding any other law to the contrary, any political subdivision of the state which manages and invests public funds, but does not promulgate, formally adopt and comply with a written investment policy as described herein shall have its investment authority limited to those investments authorized by law as of January 1, 1997. Except for those political subdivisions authorized by law to place public funds in the investments authorized by Section 15, Article IV of the Constitution of Missouri, and only then if the political subdivision complies with the requirements of this section, nothing in this section shall be deemed to expand the investment authority of a political subdivision beyond that currently permitted by law.

5. Any written investment policy promulgated and adopted in accordance with this section shall be deemed a public record.

(L. 1997 S.B. 449)



Section 30.1010 Fund created, moneys to be deposited in fund.

Effective 26 Mar 2009, see footnote

Title IV EXECUTIVE BRANCH

30.1010. Fund created, moneys to be deposited in fund. — There is hereby created in the state treasury the "Federal Budget Stabilization Fund", which, provisions of law to the contrary notwithstanding, shall consist of all moneys, except those specifically allocable to the funds established under the provisions of sections 288.290, 288.300, and 644.122, received in the state treasury due to the American Recovery and Reinvestment Act of 2009 as enacted by the 111th United States Congress, which are intended to assist states in budget stabilization. The state treasurer shall be custodian of the fund and may approve disbursements from the fund in accordance with sections 30.170 and 30.180. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

(L. 2009 S.B. 313)

Effective 3-26-09



Section 30.1014 Fund created, moneys to be deposited in fund.

Effective 26 Mar 2009, see footnote

Title IV EXECUTIVE BRANCH

30.1014. Fund created, moneys to be deposited in fund. — There is hereby created in the state treasury the "Federal Stimulus Fund", which, provisions of law to the contrary notwithstanding, shall consist of all moneys except those specifically allocable to the funds established under the provisions of sections 288.290, 288.300, and 644.122, received in the state treasury pursuant to the American Recovery and Reinvestment Act of 2009, as enacted by the 111th United States Congress, which are intended to stimulate the economy and are not otherwise allocable to the federal budget stabilization fund under section 30.1010. The state treasurer shall be custodian of the fund and may approve disbursements from the fund in accordance with sections 30.170 and 30.180. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

(L. 2009 S.B. 313)

Effective 3-26-09



Section 30.1015 Federal funds, authority of state treasurer to create and redesignate funds.

Effective 26 Mar 2009, see footnote

Title IV EXECUTIVE BRANCH

30.1015. Federal funds, authority of state treasurer to create and redesignate funds. — The state treasurer is hereby authorized to create or redesignate funds as necessary to avoid conflict with provisions of federal law prohibiting commingling of certain funds derived from the American Recovery and Reinvestment Act of 2009, as enacted by the 111th United States Congress.

(L. 2009 S.B. 313 §1)

Effective 3-26-09






Chapter 31 Funds of Eleemosynary, Educational and Penal Institutions

Section 31.030 Moneys due state institutions to be paid to whom.

Effective 28 Aug 1967

Title IV EXECUTIVE BRANCH

31.030. Moneys due state institutions to be paid to whom. — Hereafter, whenever, under any law of this state, or any rule or regulation made under the authority of any law of this state, any county, municipality, guardian, trustee or person is required to pay any sum or sums of money for the support of any person confined in any penal institution, or in any state hospital, reform, industrial or other eleemosynary institution belonging to this state, or established or maintained by this state, or is required to pay any sum for the maintenance, use or benefit of any such institution, the same shall be paid to the state director of revenue and deposited in the state treasury and placed to the credit of the fund to which they respectively belong so the money derived from each institution may be placed to the credit of the fund provided by section 31.010 for that institution. If no special fund is in existence to which such funds must be credited, they shall be credited to the general revenue fund, and state fiscal reports shall show separately the amount received from each such institution.

(RSMo 1939 § 9365, A.L. 1949 p. 273, A.L. 1967 p. 99)

Prior revisions: 1929 § 8668; 1919 § 12311; 1909 § 1443



Section 31.040 State institutions to furnish statements of amounts due to department of health and senior services or department of mental health.

Effective 01 Apr 1996, see footnote

Title IV EXECUTIVE BRANCH

31.040. State institutions to furnish statements of amounts due to department of health and senior services or department of mental health. — The business manager, under the direction of the superintendent of each of the state hospitals, mental health centers and the state school shall furnish to the department of health and senior services or the department of mental health, as appropriate, statements of amounts due to the institution from the various counties, municipalities, guardians, trustees or persons, in accordance with rules and regulations established by the department of health and senior services or the department of mental health, as appropriate. The department of health and senior services or the department of mental health, as appropriate, shall notify the proper authority or person in advance when any installment for the support of an inmate in any of the institutions is due. All moneys arising from the sale of livestock, produce, or other commodities produced by the institution and from the sale of any other property shall be deposited in the state treasury to the credit of the general revenue fund. State fiscal reports shall show separately the amount received from each institution.

(L. 1947 V. I p. 292 § 4, A.L. 1963 p. 100, A.L. 1967 p. 99, A.L. 1971 H.B. 581, A.L. 1986 S.B. 669, et al., A.L. 1996 S.B. 540)

Effective 4-01-96



Section 31.050 Patient in state hospital may be returned upon support payment neglect.

Effective 28 Aug 1965

Title IV EXECUTIVE BRANCH

31.050. Patient in state hospital may be returned upon support payment neglect. — Whenever any person has been received as a patient of any institution or hospital of the department of mental health, and thereafter the county, municipality, guardian, trustee or person responsible for the support of the patient neglects or refuses to pay, within the time and in the manner required by law or the rules and regulations of the department of revenue, any installment required to be paid for the support of the patient, the superintendent of the institution or hospital may return the patient to the sheriff of the county or municipality or to the guardian, trustee or person responsible for the payment of the installment, and at the expense of the county, municipality, guardian, trustee or person. No such patient shall be so returned until the department of mental health has notified the county or municipality or guardian, trustee or person responsible for the support of such patient in writing that there exists a shortage in payment of such support and that unless the same is paid within thirty days such patient will be so returned.

(RSMo 1939 § 9369, A.L. 1947 V. I p. 292 § 5, A.L. 1957 p. 499, A.L. 1963 p. 100, A.L. 1965 p. 139)

Prior revisions: 1929 § 8672; 1919 § 12315; 1909 § 1447



Section 31.060 Revolving fund for incidental expenses of state hospitals.

Effective 28 Aug 1995

Title IV EXECUTIVE BRANCH

31.060. Revolving fund for incidental expenses of state hospitals. — Upon a request from the director of the department of health and senior services, mental health or social services, as the case may be, the commissioner of administration shall draw a warrant payable to the revolving fund custodian of each state-operated facility, in an amount to be specified by the director of the department of health and senior services, mental health or social services, as the case may be, not to exceed; however, the sum of eight thousand dollars for each such facility. The sum so specified shall be placed in the hands of the custodian as a revolving fund to be used in the payment of the incidental expenses of the facility for which the custodian has been appointed. Such incidental expenses may include approved operating costs of the facilities, expenditures for patient or resident activities and the payment of costs incurred in returning nonresident patients to their state of residence. All expenditures shall be made in accordance with rules and regulations established by the commissioner of administration.

(L. 1947 V. I p. 292 § 6, A.L. 1957 p. 499, A.L. 1963 p. 100, A.L. 1971 H.B. 581, A.L. 1995 S.B. 454)



Section 31.100 Reference to abolished funds, meaning of.

Effective 28 Aug 1967

Title IV EXECUTIVE BRANCH

31.100. Reference to abolished funds, meaning of. — All references to any fund no longer in existence shall mean general revenue.

(L. 1967 p. 99 § A subsec. 3)






Chapter 32 Department of Revenue

Chapter Cross References



Section 32.010 Director appointed, how.

Effective 01 Jan 1978, see footnote

Title IV EXECUTIVE BRANCH

32.010. Director appointed, how. — The department of revenue is in charge of the director of revenue. The director shall be appointed by the governor, by and with the advice and consent of the senate, and shall serve at the pleasure of the governor.

(L. 1945 p. 1428 § 1, A.L. 1955 p. 571, A.L. 1957 p. 497, A.L. 1959 H.B. 115, A.L. 1967 p. 100, A.L. 1977 H.B. 841)

Effective 1-01-78

CROSS REFERENCE:

For compensation of department head, 105.950



Section 32.028 Department created — powers, duties.

Effective 02 May 1974, see footnote

Title IV EXECUTIVE BRANCH

32.028. Department created — powers, duties. — 1. There is hereby created a department of revenue in charge of a director appointed by the governor, by and with the advice and consent of the senate. The department shall collect all taxes and fees payable to the state as provided by law.

2. The powers, duties and functions of the department of revenue, chapter 32 and others, are transferred by type I transfer to the department of revenue. All powers, duties and function of the collector of revenue are transferred to the director of the department by type I transfer and the position of collector of revenue is abolished.

3. The powers, duties and functions of the state tax commission, chapter 138 and others, are transferred by type III transfer to the department of revenue.

4. All of the powers, duties and functions of the state tax commission relating to administration of the corporation franchise tax, chapter 152, and others, are transferred by type I transfer to the department of revenue; provided, however, that the provision of section 138.430 relating to appeals from decisions of the director of revenue shall apply to these taxes.

5. All the powers, duties and functions of the highway reciprocity commission, chapter 301, are transferred by type II transfer to the department of revenue.

(L. 1973 1st Ex. Sess. S.B. 1 § 12)

Effective 5-02-74

CROSS REFERENCE:

Highway reciprocity commission abolished, duties and functions transferred to highways and transportation commission, 226.008



Section 32.029 Paperless documents and forms act — department to make documents and forms available electronically — limitations.

Effective 28 Aug 2014

Title IV EXECUTIVE BRANCH

32.029. Paperless documents and forms act — department to make documents and forms available electronically — limitations. — 1. This act shall be known and may be cited as the "Paperless Documents and Forms Act".

2. Beginning no later than January 1, 2015, the department of revenue shall, by January 1, 2021, develop and implement a method by which all documents and forms provided to the public by the department, as well as any records, reports, returns, or other documents required by the department relating to taxes imposed under chapters 142, 143, 144, and 149, and fees imposed under sections 260.262 and 260.273, are available in an electronic format online and are capable of electronic submission to the department. This section shall not be construed to prohibit the submission of paper forms to the department or to require the department to allow electronic filing of a form that requires a notary or authorization by a third party in order to be effective, or when any other document associated with the form, either expressly or by implication, requires a third party to notarize, authorize, or issue the document. Notwithstanding any other provision of law to the contrary, no electronic form shall be invalid solely because a paper version of the form has been incorporated or otherwise referenced in a rule.

3. This section shall not authorize the creation of state-run electronic tax filing of individual income tax returns.

(L. 2014 H.B. 1081)



Section 32.030 Oath of office and bond of director.

Effective 28 Aug 1945

Title IV EXECUTIVE BRANCH

32.030. Oath of office and bond of director. — Before taking office, the director of revenue shall take and subscribe an oath or affirmation to support the Constitution of the United States and of this state, and to demean himself faithfully in office. He shall also deposit with the secretary of state a bond, with sureties to be approved by the governor, in the amount of five hundred thousand dollars payable to the state of Missouri, conditioned on the faithful performance of the duties of his office and the satisfactory accounting of all moneys received by him. The premium of said bond shall be paid out of the appropriation for the department of revenue.

(L. 1945 p. 1428 § 2)



Section 32.040 Headquarters in Jefferson City — branch offices.

Effective 28 Aug 1959

Title IV EXECUTIVE BRANCH

32.040. Headquarters in Jefferson City — branch offices. — The board of public buildings shall provide the director of revenue and the department of revenue with suitable quarters in the City of Jefferson. The director of revenue shall establish and maintain permanent branch offices in the cities of St. Louis and Kansas City, and may select additional places in the state for special full-time or temporary offices.

(L. 1945 p. 1428 § 7, A.L. 1959 H.B. 115)



Section 32.042 Director of revenue may be served, how — proof of service.

Effective 28 Aug 1996

Title IV EXECUTIVE BRANCH

32.042. Director of revenue may be served, how — proof of service. — Service of a summons and petition upon the director of the department of revenue may be made in the manner provided by subsections 4 and 5 of section 506.150, provided that in lieu of the acknowledgment provided by said section, service may be made by certified mail, return receipt requested, and such receipt when returned indicating delivery of such mail shall serve as proof of service.

(L. 1996 S.B. 869)



Section 32.050 Powers and duties of director.

Effective 28 Aug 1965

Title IV EXECUTIVE BRANCH

32.050. Powers and duties of director. — 1. The director of revenue shall:

(1) Prepare estimates of the requirements for appropriation for the department of revenue and for each division thereof which is under his supervision;

(2) Procure, either through the division of purchasing, or by other means authorized by law, supplies, material, equipment or contractual services for the department of revenue and for each division in the department;

(3) Prescribe, as far as practicable, a central system for payroll in the department of revenue;

(4) Prepare and submit to each regular session of the general assembly and to the governor a report of the activities of the department, including the activities of each division of the department;

(5) Prescribe a seal for the department of revenue.

2. With respect to all divisions in the department, the director shall:

(1) Order and supervise the exchange among the several divisions of employees, quarters, facilities and equipment, and to this end the heads of the respective divisions subject to the approval of the director of revenue, shall cooperate with each other in the use of employees, quarters, facilities and equipment and with the director of revenue;

(2) Coordinate, consolidate and arrange the functions, procedures and facilities of the several divisions as is necessary to bring about economy and efficiency in the operation of the department of revenue and each division of the department;

(3) Decide questions of policy of the department of revenue and each of its divisions;

(4) Decide any question arising in the interpretation or carrying out of chapters 32 and 136 between:

(a) The director of revenue and any other officer or employee in the department of revenue;

(b) The director of revenue and any officer or employee of any other state department;

(c) Officers and employees of any of the state departments. The decision of the director of revenue is final;

(5) Administer the provisions of chapters 32 and 136 and in case of any conflict in powers and duties between the director of revenue and any other administrator, director, officer or employee in the department of revenue and its several divisions, the powers and duties of the director of revenue are paramount;

(6) Approve all rules and regulations promulgated by all administrators, directors, officers or employees who have the authority under the provisions of chapters 32 and 136 to make rules and regulations;

(7) Receive all appropriations to the department of revenue for the use of the department of revenue and its several divisions and is responsible for the disbursement and expenditure thereof.

3. The director of revenue may:

(1) Initiate, order and direct the arrangement and rearrangement of the employees, quarters, facilities and equipment in the department of revenue and each division of the department which is under his supervision;

(2) Employ and remove assistants, clerks and other employees in the department of revenue and each of the divisions of the department which are under his supervision as the work of the department and its divisions require, and fix their compensation within the limits of the appropriation.

(L. 1945 p. 1428 § 4, A.L. 1947 V. I p. 479, A.L. 1957 p. 495, A.L. 1958 2d Ex. Sess. p. 170, A.L. 1965 p. 126)

CROSS REFERENCES:

Delinquencies, contracts to collect with attorneys and collection agencies, 140.850

Fund commissioners, member of board, 33.300

Gifts to public school fund, 166.071 to 166.121

Gross receipt taxes, city of St. Louis, powers and duties, 92.073

Seminary fund, duty to collect amounts due, 172.661



Section 32.052 Employers failing to pay withholding taxes, sales or use taxes — director's duty to notify — procedure to pay, deposit to be made to special fund — continued failure to comply deemed intent to defraud.

Effective 28 Aug 1990

Title IV EXECUTIVE BRANCH

32.052. Employers failing to pay withholding taxes, sales or use taxes — director's duty to notify — procedure to pay, deposit to be made to special fund — continued failure to comply deemed intent to defraud. — 1. The provisions of this section shall apply to the following: employer withholding tax as provided in sections 143.191 to 143.265, and sales and use tax, including local sales taxes, as provided in chapter 144.

2. If the director of revenue determines that any person required to collect, account for, and pay over any tax described in subsection 1 of this section has, at the time and in the manner prescribed by law or regulations, failed to collect, truthfully account for, or pay over any such tax, the director may notify such person in accordance with subsection 4 of this section and such person shall:

(1) Collect, at the times and in the manner provided by law and regulations, all of the taxes described in subsection 1 of this section which become collectible by him after receipt of such notice;

(2) Deposit the taxes so collected, not later than the end of the second business day after collection, with a financial institution approved by the director of revenue, in a separate account established in accordance with subsection 3 of this section; and

(3) Keep in such account the taxes so deposited until payment thereof is made to the state of Missouri as required by the law and regulations in respect to such taxes.

3. The separate account referred to in subsection 2 of this section shall be established under the designation, "(Name of person required to establish account), Trustee, Special Fund in Trust for the State of Missouri under Chapter 32, RSMo". The taxes deposited in such account shall constitute a fund in trust for the state of Missouri payable only to the director of revenue on demand of the trustee. At no time shall the amount of funds so deposited in such account exceed the maximum federally insured limit. It shall be the duty of such person upon whom such notice is served to notify the director of revenue in writing the name and address of the financial institution wherein such account is proposed to be kept.

4. Notice to any person requiring his compliance with the provisions of this section shall be in writing and shall be hand delivered by the director of revenue or sent by certified mail to the last mailing address provided by the taxpayer.

5. The director of revenue may relieve a person from the requirement to comply with the provisions of this section whenever he is satisfied that such person will comply with the tax laws of this state. Such notice of cancellation shall be made in writing and shall take effect at such time as is specified in the written notice of cancellation.

6. Failure to comply with use of the trust account as required by this section shall be presumed to be a willful failure to truthfully account for and pay over the tax with intent to defraud.

(L. 1990 H.B. 960 § 4)



Section 32.053 Policy change by department effecting particular class of person to be applied prospectively.

Effective 28 Aug 1995

Title IV EXECUTIVE BRANCH

32.053. Policy change by department effecting particular class of person to be applied prospectively. — Any final decision of the department of revenue which is a result of a change in policy or interpretation by the department effecting a particular class of person subject to such decision shall only be applied prospectively.

(L. 1995 S.B. 374 § 1 subsec. 2)



Section 32.055 Sale of motor vehicle registration lists and personal information prohibited, may be disclosed to whom.

Effective 28 Aug 2000

Title IV EXECUTIVE BRANCH

32.055. Sale of motor vehicle registration lists and personal information prohibited, may be disclosed to whom. — Subject to the provisions of sections 32.090 and 32.091, the director of revenue shall not sell lists of motor vehicle registrations or other personal information held by the department of revenue for the purposes of bulk distribution for surveys, marketing and solicitations. Individual motor vehicle registration records and other personal information held by the department of revenue may be disclosed to any person or organization organized under an act of the Congress of the United States in accordance with the fee limitations as provided in section 610.026.

(L. 1969 H.B. 973 § 1, A.L. 1997 S.B. 19, A.L. 2000 H.B. 1797)



Section 32.056 Confidentiality of motor vehicle or driver registration records of county, state or federal parole officers, federal pretrial officers, or members of the state or federal judiciary.

Effective 28 Aug 2013

Title IV EXECUTIVE BRANCH

32.056. Confidentiality of motor vehicle or driver registration records of county, state or federal parole officers, federal pretrial officers, or members of the state or federal judiciary. — Except for uses permitted under 18 U.S.C. Section 2721(b)(1), the department of revenue shall not release the home address of or any information that identifies any vehicle owned or leased by any person who is a county, state or federal parole officer, a federal pretrial officer, a peace officer pursuant to section 590.010, a person vested by Article V, Section 1 of the Missouri Constitution with the judicial power of the state, a member of the federal judiciary, or a member of such person's immediate family contained in the department's motor vehicle or driver registration records, based on a specific request for such information from any person. Any such person may notify the department of his or her status and the department shall protect the confidentiality of the home address and vehicle records on such a person and his or her immediate family as required by this section. This section shall not prohibit the department from releasing information on a motor registration list pursuant to section 32.055 or from releasing information on any officer who holds a class A, B or C commercial driver's license pursuant to the Motor Carrier Safety Improvement Act of 1999, as amended, 49 U.S.C. 31309.

(L. 1996 H.B. 773 § 1, A.L. 2001 H.B. 80 merged with H.B. 144 & 46 merged with S.B. 4, A.L. 2012 S.B. 628 merged with S.B. 636, A.L. 2013 H.B. 374 & 434 merged with S.B. 100)



Section 32.057 Confidentiality of tax returns and department records — exceptions — penalty for violation.

Effective 01 Jan 2017, see footnote

Title IV EXECUTIVE BRANCH

32.057. Confidentiality of tax returns and department records — exceptions — penalty for violation. — 1. Except as otherwise specifically provided by law, it shall be unlawful for the director of revenue, any officer, employee, agent or deputy or former director, officer, employee, agent or deputy of the department of revenue, any person engaged or retained by the department of revenue on an independent contract basis, any person to whom authorized or unauthorized disclosure is made by the department of revenue, or any person who lawfully or unlawfully inspects any report or return filed with the department of revenue or to whom a copy, an abstract or a portion of any report or return is furnished by the department of revenue to make known in any manner, to permit the inspection or use of or to divulge to anyone any information relative to any such report or return, any information obtained by an investigation conducted by the department in the discharge of official duty, or any information received by the director in cooperation with the United States or other states in the enforcement of the revenue laws of this state. Such confidential information is limited to information received by the department in connection with the administration of the tax laws of this state.

2. Nothing in this section shall be construed to prohibit:

(1) The disclosure of information, returns, reports, or facts shown thereby, as described in subsection 1 of this section, by any officer, clerk or other employee of the department of revenue charged with the custody of such information:

(a) To a taxpayer or the taxpayer's duly authorized representative under regulations which the director of revenue may prescribe;

(b) In any action or proceeding, civil, criminal or mixed, brought to enforce the revenue laws of this state;

(c) To the state auditor or the auditor's duly authorized employees as required by subsection 4 of this section;

(d) To any city officer designated by ordinance of a city within this state to collect a city earnings tax, upon written request of such officer, which request states that the request is made for the purpose of determining or enforcing compliance with such city earnings tax ordinance and provided that such information disclosed shall be limited to that sufficient to identify the taxpayer, and further provided that in no event shall any information be disclosed that will result in the department of revenue being denied such information by the United States or any other state. The city officer requesting the identity of taxpayers filing state returns but not paying city earnings tax shall furnish to the director of revenue a list of taxpayers paying such earnings tax, and the director shall compare the list submitted with the director's records and return to such city official the name and address of any taxpayer who is a resident of such city who has filed a state tax return but who does not appear on the list furnished by such city. The director of revenue may set a fee to reimburse the department for the costs reasonably incurred in providing this information;

(e) To any employee of any county or other political subdivision imposing a sales tax which is administered by the state department of revenue whose office is authorized by the governing body of the county or other political subdivision to receive any and all records of the state director of revenue pertaining to the administration, collection and enforcement of its sales tax. The request for sales tax records and reports shall include a description of the type of report requested, the media form including electronic transfer, computer tape or disk, or printed form, and the frequency desired. The request shall be made by annual written application and shall be filed with the director of revenue. The director of revenue may set a fee to reimburse the department for the costs reasonably incurred in providing this information. Such city or county or any employee thereof shall be subject to the same standards for confidentiality as required for the department of revenue in using the information contained in the reports;

(f) To the director of the department of economic development or the director's duly authorized employees in discharging the director's official duties to certify taxpayers eligibility to claim state tax credits as prescribed by statutes;

(g) To any employee of any political subdivision, such records of the director of revenue pertaining to the administration, collection and enforcement of the tax imposed in chapter 149 as are necessary for ensuring compliance with any cigarette or tobacco tax imposed by such political subdivision. The request for such records shall be made in writing to the director of revenue, and shall include a description of the type of information requested and the desired frequency. The director of revenue may charge a fee to reimburse the department for costs reasonably incurred in providing such information;

(2) The publication by the director of revenue or of the state auditor in the audit reports relating to the department of revenue of:

(a) Statistics, statements or explanations so classified as to prevent the identification of any taxpayer or of any particular reports or returns and the items thereof;

(b) The names and addresses without any additional information of persons who filed returns and of persons whose tax refund checks have been returned undelivered by the United States Post Office;

(3) The director of revenue from permitting the Secretary of the Treasury of the United States or the Secretary's delegates, the proper officer of any state of the United States imposing a tax equivalent to any of the taxes administered by the department of revenue of the state of Missouri or the appropriate representative of the multistate tax commission to inspect any return or report required by the respective tax provision of this state, or may furnish to such officer an abstract of the return or report or supply the officer with information contained in the return or disclosed by the report of any authorized investigation. Such permission, however, shall be granted on condition that the corresponding revenue statute of the United States or of such other state, as the case may be, grants substantially similar privileges to the director of revenue and on further condition that such corresponding statute gives confidential status to the material with which it is concerned;

(4) The disclosure of information, returns, reports, or facts shown thereby, by any person on behalf of the director of revenue, in any action or proceeding to which the director is a party or on behalf of any party to any action or proceeding pursuant to the revenue laws of this state when such information is directly involved in the action or proceeding, in either of which events the court may require the production of, and may admit in evidence, so much of such information as is pertinent to the action or proceeding and no more;

(5) The disclosure of information, returns, reports, or facts shown thereby, by any person to a state or federal prosecuting official, including, but not limited to, the state and federal attorneys general, or the official's designees involved in any criminal, quasi-criminal, or civil investigation, action or proceeding pursuant to the laws of this state or of the United States when such information is pertinent to an investigation, action or proceeding involving the administration of the revenue laws or duties of public office or employment connected therewith;

(6) Any school district from obtaining the aggregate amount of the financial institution tax paid pursuant to chapter 148 by financial institutions located partially or exclusively within the school district's boundaries, provided that the school district request such disclosure in writing to the department of revenue;

(7) The disclosure of records which identify all companies licensed by this state pursuant to the provisions of subsections 1 and 2 of section 149.035. The director of revenue may charge a fee to reimburse the department for the costs reasonably incurred in providing such records;

(8) The disclosure to the commissioner of administration pursuant to section 34.040 of a list of vendors and their affiliates who meet the conditions of section 144.635, but refuse to collect the use tax levied pursuant to chapter 144 on their sales delivered to this state;

(9) The disclosure to the public of any information, or facts shown thereby regarding the claiming of a state tax credit by a member of the Missouri general assembly or any statewide elected public official.

3. Any person violating any provision of subsection 1 or 2 of this section shall, upon conviction, be guilty of a class E felony.

4. The state auditor or the auditor's duly authorized employees who have taken the oath of confidentiality required by section 29.070 shall have the right to inspect any report or return filed with the department of revenue if such inspection is related to and for the purpose of auditing the department of revenue; except that, the state auditor or the auditor's duly authorized employees shall have no greater right of access to, use and publication of information, audit and related activities with respect to income tax information obtained by the department of revenue pursuant to chapter 143 or federal statute than specifically exists pursuant to the laws of the United States and of the income tax laws of the state of Missouri.

(L. 1979 H.B. 296, A.L. 1980 S.B. 910, A.L. 1983 1st Ex. Sess. H.B. 10, A.L. 1993 S.B. 194, A.L. 1994 H.B. 1248 & 1048 merged with S.B. 685, A.L. 1996 H.B. 1098, A.L. 2003 H.B. 600, A.L. 2004 S.B. 1099, A.L. 2008 H.B. 2058, A.L. 2014 S.B. 491)

Effective 1-01-17

CROSS REFERENCE:

Income tax refund setoff, limited waiver of confidentiality, 143.788

(1980) Statute does not limit discovery, as to records of Department of Revenue, to information pertaining to taxpayer who is party to suit, but, rather, statute was enacted to provide uniform confidentiality for all taxes administered by Department and to prevent unauthorized disclosure of confidential information, but was not intended to impede justice by prohibiting production of necessary records in judicial proceedings. State ex rel. Von Hoffman Press, Inc. V. Saitz(A.), 607 S.W.2d 219.



Section 32.059 Contracts prohibiting agents from employing lobbyists not binding and prohibited.

Effective 28 Aug 1997

Title IV EXECUTIVE BRANCH

32.059. Contracts prohibiting agents from employing lobbyists not binding and prohibited. — Any other provision of the law to the contrary notwithstanding, no contractual provision between the department of revenue and its agents which prohibits said agent from employing a lobbyist shall be binding on said agent, and no subsequent contract shall contain such a provision.

(L. 1997 H.B. 459 § 1)



Section 32.060 Annual report, contents.

Effective 28 Aug 1961

Title IV EXECUTIVE BRANCH

32.060. Annual report, contents. — The director of the department of revenue shall prepare, in consultation with the commissioner of administration and state treasurer, a combined financial report for each fiscal year and submit such report to the governor and the members of the general assembly within sixty days after the close of the fiscal year. This report shall contain an interpretative summary of the financial status of the state, including a statement of the income into each fund, sources of income, unencumbered balances in each fund, programs for which expenditures were made, unencumbered balances by appropriations, and estimates of revenue for the coming fiscal year from the various sources. The report also shall show the state's indebtedness, its total unencumbered balance, portions of such balance as may be invested, and the depositaries in which state funds are located, together with the type of deposit, and such other information as may be included at the discretion of the director of revenue or the governor.

(RSMo 1939 § 13022, A.L. 1945 p. 1428 § 6, A.L. 1959 S.B. 40, A.L. 1961 p. 411)

Prior revisions: 1929 § 11400; 1919 § 13297; 1909 § 11809



Section 32.063 Credit cards may be accepted by department for payment of taxes and fees — director may establish fee for use.

Effective 28 Aug 2009

Title IV EXECUTIVE BRANCH

32.063. Credit cards may be accepted by department for payment of taxes and fees — director may establish fee for use. — 1. The director of revenue and the director's employees or agents may accept credit cards in payment of taxes and fees. The type of credit cards accepted shall be at the discretion of the director.

2. In addition to other fees provided by law, the director of revenue and the director's employees or agents may set a fee to be added to each credit card transaction equal to the charge paid by the state or the taxpayer for the use of the credit card by the taxpayer. No other fees shall be imposed other than those herein authorized.

(L. 1990 S.B. 768 § 1, A.L. 1992 S.B. 589, A.L. 2009 H.B. 683)



Section 32.065 Interest rates for certain taxes, director to set, when, how — failure of director to set rates, rates to be used.

Effective 28 Aug 1995

Title IV EXECUTIVE BRANCH

32.065. Interest rates for certain taxes, director to set, when, how — failure of director to set rates, rates to be used. — 1. The annual rate established under this section shall be such adjusted rate as is established by the director of revenue under subsection 2 of this section.

2. The director shall establish an adjusted rate of interest for the purpose of subsection 1 not later than October twenty-second of any year if the adjusted prime rate charged by banks during September of that year, rounded to the nearest full percent, is at least a full percentage point more or less than the interest rate which is then in effect. Any such adjusted rate of interest shall be equal to the adjusted prime rate charged by banks, rounded to the nearest full percent, and shall become effective on January first of the immediately succeeding year.

3. For purposes of subsection 2, the term "adjusted prime rate charged by banks" means the average predominant prime rate quoted by commercial banks to large businesses, as determined by the Board of Governors of the Federal Reserve System.

4. The annual rate provided in subsection 1 of this section shall apply not later than January 1, 1984, to amounts outstanding on that date or arising thereafter; provided, however, prior to January 1, 1984, the director of revenue may, by rule, implement and apply in lieu of any of the interest rates for any specific tax or taxes provided for in the following sentence, the annual rate provided in subsection 1 for amounts outstanding on the effective date of the implementing rule. If the director of revenue does not implement the use of the annual rate provided in subsection 1 prior to January 1, 1984, for any particular tax, sections 142.180, 142.561, 143.731, 143.761, 144.170, 146.060, 148.050, 148.060, 148.160, 148.180, 148.300*, 148.530* and 149.051, RSMo 1978, and section 147.120, RSMo Supp. 1981, shall continue to be applied to amounts outstanding prior to January 1, 1984, with respect to determining interest and other amounts due for periods before January 1, 1984.

(L. 1982 H.B. 1351, et al., A.L. 1986 S.B. 669, et al., A.L. 1995 S.B. 374)

*Sections 148.300 and 148.530 were repealed by H.B. 713 § 1, 1983.



Section 32.067 Department of revenue information fund created — purpose — deposit.

Effective 25 Jun 1987, see footnote

Title IV EXECUTIVE BRANCH

32.067. Department of revenue information fund created — purpose — deposit. — 1. All moneys received by the Missouri department of revenue for the dissemination of information and publications to individuals, businesses, federal, state and local governments shall be deposited in the state treasury to the credit of the "Department of Revenue Information Fund" which is hereby created. The state treasurer shall be custodian of the fund and shall make disbursements from the funds requested by the Missouri director of revenue for personal services, expenses, and equipment required to prepare and disseminate requested information and to refund overpayments for such information and publications to individuals and organizations and for no other purpose.

2. At the end of each state fiscal year after August 13, 1986, the Missouri director of revenue shall:

(1) Determine the amount of all moneys derived from highway users as an incident to their use or right to use the highways of the state which were deposited into the department of revenue information fund;

(2) Determine the amount of the disbursements from the department of revenue information fund which were made to produce the moneys referred to in subdivision (1) of this subsection;

(3) Subtract the amount of disbursements from the income figure referred to in subdivision (1) of this subsection and deliver this figure to the state treasurer.

3. The state treasurer shall transfer an amount of money equal to the figure provided by the director of revenue from the department of revenue information fund to the state highway department fund. An unexpended balance in the department of revenue information fund at the end of the biennium not exceeding twenty-five thousand dollars is exempt from the provisions of section 33.080 relating to transfer of unexpended balances to the ordinary revenue fund.

(L. 1985 H.B. 842 § 2, A.L. 1986 S.B. 669, et al., A.L. 1987 H.B. 89)

Effective 6-25-87



Section 32.068 Annual rate of interest to be calculated, director of revenue to apply rate, when.

Effective 19 Jun 2002, see footnote

Title IV EXECUTIVE BRANCH

32.068. Annual rate of interest to be calculated, director of revenue to apply rate, when. — 1. The state treasurer shall calculate an annual rate of interest pursuant to this section and provide the calculated rate of interest to the director of revenue as determined by subsection 2 of this section.

2. Each calendar quarter the state treasurer shall calculate the annual rate of interest. The rate of interest shall be equal to the previous twelve-month annualized average rate of return on all funds invested by the state treasurer, rounded to the nearest one-tenth of one percent. The state treasurer shall provide such calculated rate to the director of revenue not later than thirty days prior to the end of each calendar quarter. The director of revenue shall apply the calculated rate of interest to all applicable situations during the next calendar quarter after the release of the calculated rate of interest.

3. Beginning January 1, 2003, the director of revenue shall apply the calculated rate of interest as determined by this section to all applicable situations.

4. In fiscal year 2003, the commissioner of administration shall estimate the amount of any additional state revenue received pursuant to this section and shall transfer an equivalent amount of general revenue to the schools of the future fund created in section 163.005.

(L. 2002 S.B. 1248)

Effective 6-19-02



Section 32.069 Interest allowed and paid on refund or overpayment of interest paid in excess of annual interest rate.

Effective 28 Aug 2015

Title IV EXECUTIVE BRANCH

32.069. Interest allowed and paid on refund or overpayment of interest paid in excess of annual interest rate. — 1. Notwithstanding any other provision of law to the contrary, interest shall be allowed and paid on any refund or overpayment at the rate determined by section 32.068 only if the overpayment is not refunded within one hundred twenty days from the latest of the following dates:

(1) The last day prescribed for filing a tax return or refund claim, without regard to any extension of time granted;

(2) The date the return, payment, or claim is filed; or

(3) The date the taxpayer files for a credit or refund and provides accurate and complete documentation to support such claim.

2. Notwithstanding any other provision of law to the contrary, interest shall be allowed and paid on any refund or overpayment at the rate determined by section 32.068 only if the overpayment in the case of taxes imposed by sections 143.011 and 143.041 is not refunded within forty-five days from the date the return or claim is filed.

(L. 2002 S.B. 1248, A.L. 2007 S.B. 613 Revision, A.L. 2010 H.B. 1408 & 1514, A.L. 2015 H.B. 517 & 754)



Section 32.075 Audit of tax records by political subdivisions — costs — joint audits, when — taxpayer's audit limitation.

Effective 01 Jan 1984, see footnote

Title IV EXECUTIVE BRANCH

32.075. Audit of tax records by political subdivisions — costs — joint audits, when — taxpayer's audit limitation. — 1. The director of revenue, under rules prescribed by him, may delegate to any political subdivision by cooperative agreement the auditing of records incident to the administration, collection, and operation of any tax imposed by that political subdivision under the authority of the sections set forth in subsection 4 of this section.

2. Once the director of revenue has approved a cooperative agreement made under this section, the state shall pay to each political subdivision which performs an audit in accordance with such agreement the one percent collection fee retained by the state, or an agreed upon portion thereof.

3. The director of revenue shall maintain supervisory control over any such function or functions delegated by cooperative agreement and may require such information, reports, and documents, or the modification or termination of such agreement as may be necessary for the performance of the duties imposed upon the director of revenue.

4. This section shall apply to taxes authorized by sections 66.600 to 66.635, * 67.500 to 67.545, * 67.550 to 67.580, *67.600 to 67.640, * 92.400 to 92.420, * 94.500 to 94.570, and * 94.600 to 94.655.

5. No audit authorized by this section shall be undertaken by any political subdivision without the specific approval of the director of revenue. All audits so approved shall be conducted at the location where the taxpayer's records are maintained. The director of revenue may authorize a joint audit by the state and one or more political subdivisions and may use the results of such joint audit for enforcing and collecting both state and local taxes. The director shall not authorize more than one audit of the same taxpayer in any one year under this section.

(L. 1983 1st Ex. Sess. H.B. 10)

Effective 1-01-84

*Word "sections" appears in original rolls.



Section 32.080 Reproduction of drivers' licenses, tax reports, returns and related documents by department — destruction of originals permitted when — electronic filings, issuances or renewals authorized — confidentiality — admissibility — period of preservation of reproduced records — electronic filing authorized admissible in evidence, procedure.

Effective 28 Aug 2000

Title IV EXECUTIVE BRANCH

32.080. Reproduction of drivers' licenses, tax reports, returns and related documents by department — destruction of originals permitted when — electronic filings, issuances or renewals authorized — confidentiality — admissibility — period of preservation of reproduced records — electronic filing authorized admissible in evidence, procedure. — 1. Notwithstanding other provisions of law, the director of revenue may destroy motor vehicle, driver's license, or tax reports, returns and other related documents at any time if such reports, returns, and other related documents have been photographed, microphotographed, electronically generated, electronically recorded, photostated, reproduced on film or other process capable of producing a clear, accurate and permanent copy of the original. Such film or reproducing material shall be of durable material and the device used to reproduce the records, reports, returns, and other related documents on film or material shall be such as to accurately reproduce and perpetuate the original records, reports, returns and other documents in all details.

2. The reproductions so made may be used as permanent records of the original. When microfilm or a similar reproduction is used as a permanent record by the director of revenue, one copy shall be stored in a fireproof vault and other copies may be made for use by any person entitled thereto. All reproductions shall retain the same confidentiality as is provided in the law regarding the original record.

3. Such photostatic copy, photograph, microphotograph, electronically generated, electronically recorded, or other process copy shall be deemed to be an original record for all purposes, and shall be admissible in evidence in all courts or administrative agencies. A transcript, exemplification or certified copy of any motor vehicle, driver's license or tax reports, records, returns and other related documents made from such photostatic copy, photograph, microphotograph, electronically generated, electronically recorded, or other process copy shall, for all purposes be deemed to be a transcript, exemplification or certified copy of the original and shall be admissible in evidence in all courts or administrative agencies. No document shall be admissible under this section unless the offeror shall comply with section 490.692.

4. Reproductions made of motor vehicle, driver's license, or tax reports, returns and related documents hereunder shall be preserved for four years and thereafter until the director of revenue orders them to be destroyed.

5. Notwithstanding other provisions of law, the department of revenue may allow the electronic filing, issuance or renewal of any motor vehicle, driver's license, or tax records, reports, returns and other related documents. All restrictions imposed by law that apply to the disclosure of information by the department of revenue shall also apply to any persons or entities contracting with the director of the department of revenue to provide electronic filing, issuance or renewal services. Notwithstanding other provisions of law, any online access or access via other electronic means granted to such persons or entities may be limited to the persons or entities providing such electronic filing, issuance or renewal services.

6. A transcript, exemplification or certified copy of any electronically filed motor vehicle, driver's license or tax reports, records, returns and other related document upon certification of the director of revenue shall be admissible in evidence in all courts or administrative agencies without further proof. "Records, reports, returns, and other related documents" include, but are not limited to, papers, documents, facsimile information, microphotographic process, electronically generated or electronically recorded information, deposited or filed with the department of revenue.

7. Notwithstanding other provisions of law, the department of revenue may determine alternative methods for the signing, subscribing or verifying of a record, report, return, application, driver's license, or other related document that shall have the same validity and consequences as the actual signing by the person providing the record, report, return, or related document.

8. The director of revenue may renew motor vehicle registrations by electronic means when the information, fees and documents required by chapters 301, 303 and 307 to accompany such application are provided to the director electronically in a format prescribed by the director of revenue.

9. The director of revenue may prescribe rules and regulations for the effective administration of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is promulgated pursuant to the authority delegated in this section shall become effective only if it has been promulgated pursuant to the provisions of chapter 536. Nothing in this section shall be interpreted to repeal or affect the validity of any rule filed or adopted prior to July 1, 2000, if it fully complied with the provisions of chapter 536. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after July 1, 2000, shall be invalid and void.

(L. 1986 S.B. 669, et al. § 5, A.L. 1995 S.B. 374, A.L. 1999 H.B. 795, S.B. 19, A.L. 2000 H.B. 1797)

CROSS REFERENCE:

Electronic notification permitted for driver's licenses, motor vehicle licenses, and collection of taxes, when, 32.400



Section 32.085 Local sales taxes, collection of — definitions.

Effective 28 Aug 2001

Title IV EXECUTIVE BRANCH

32.085. Local sales taxes, collection of — definitions. — The following words or phrases as used in this section and section 32.087 shall have the following meaning unless a different meaning clearly appears from the context:

(1) "Boat" shall only include motorboats and vessels as the terms "motorboat" and "vessel" are defined in section 306.010;

(2) "Farm machinery" means new or used farm tractors, cultivating and harvesting equipment which ordinarily is attached thereto, combines, cornpickers, cottonpickers, farm trailers, and such other new or used farm equipment or machinery which are used exclusively for agricultural purposes as the director of revenue may exempt by rule or regulation of the department of revenue;

(3) "Local sales tax" shall mean any tax levied, assessed, or payable under the local sales tax law;

(4) "Local sales tax law" shall refer specifically to sections 66.600 to 66.630, * 67.391 to 67.395, * 67.500 to 67.545, * 67.547, * 67.548, * 67.550 to 67.570, * 67.581, * 67.582, * 67.583, * 67.590 to 67.594, * 67.700 to 67.727, * 67.729, * 67.730 to 67.739, * 67.782, * 67.1712 to 67.1715, * 92.400 to 92.421, * 94.500 to 94.550, * 94.577, * 94.600 to 94.655, and * 94.700 to 94.755, and any provision of law hereafter enacted authorizing the imposition of a sales tax by a political subdivision of this state; provided that such sales tax applies to all transactions which are subject to the taxes imposed under the provisions of sections 144.010 to 144.525;

(5) "Taxing entity" shall refer specifically to any political subdivision of this state which is authorized by the local sales tax law to impose one or more local sales taxes.

(L. 1991 H.B. 29 § 1, A.L. 2001 S.B. 203)

*Word "section" or "sections" appear in original rolls.



Section 32.087 Local sales taxes, procedures and duties of director of revenue, generally — effective date of tax — duty of retailers and director of revenue — exemptions — discounts allowed — penalties — motor vehicle and boat sales, mobile telecommunications services — bond required — annual report of director, contents — delinquent payments — reapproval, effect, procedures.

Effective 28 Aug 2016

Title IV EXECUTIVE BRANCH

32.087. Local sales taxes, procedures and duties of director of revenue, generally — effective date of tax — duty of retailers and director of revenue — exemptions — discounts allowed — penalties — motor vehicle and boat sales, mobile telecommunications services — bond required — annual report of director, contents — delinquent payments — reapproval, effect, procedures. — 1. Within ten days after the adoption of any ordinance or order in favor of adoption of any local sales tax authorized under the local sales tax law by the voters of a taxing entity, the governing body or official of such taxing entity shall forward to the director of revenue by United States registered mail or certified mail a certified copy of the ordinance or order. The ordinance or order shall reflect the effective date thereof.

2. Any local sales tax so adopted shall become effective on the first day of the second calendar quarter after the director of revenue receives notice of adoption of the local sales tax, except as provided in subsection 18 of this section, and shall be imposed on all transactions on which the Missouri state sales tax is imposed.

3. Every retailer within the jurisdiction of one or more taxing entities which has imposed one or more local sales taxes under the local sales tax law shall add all taxes so imposed along with the tax imposed by the sales tax law of the state of Missouri to the sale price and, when added, the combined tax shall constitute a part of the price, and shall be a debt of the purchaser to the retailer until paid, and shall be recoverable at law in the same manner as the purchase price. The combined rate of the state sales tax and all local sales taxes shall be the sum of the rates, multiplying the combined rate times the amount of the sale.

4. The brackets required to be established by the director of revenue under the provisions of section 144.285 shall be based upon the sum of the combined rate of the state sales tax and all local sales taxes imposed under the provisions of the local sales tax law.

5. (1) The ordinance or order imposing a local sales tax under the local sales tax law shall impose a tax upon all transactions upon which the Missouri state sales tax is imposed to the extent and in the manner provided in sections 144.010 to 144.525, and the rules and regulations of the director of revenue issued pursuant thereto; except that the rate of the tax shall be the sum of the combined rate of the state sales tax or state highway use tax and all local sales taxes imposed under the provisions of the local sales tax law.

(2) Notwithstanding any other provision of law to the contrary, local taxing jurisdictions, except those in which voters have approved a local use tax under section 144.757, shall have placed on the ballot on or after the general election in November 2014, but no later than the general election in November 2018, whether to repeal application of the local sales tax to the titling of motor vehicles, trailers, boats, and outboard motors that are subject to state sales tax under section 144.020 and purchased from a source other than a licensed Missouri dealer. The ballot question presented to the local voters shall contain substantially the following language:

­

­

(3) If the ballot question set forth in subdivision (2) of this subsection receives a majority of the votes cast in favor of the proposal, or if the local taxing jurisdiction fails to place the ballot question before the voters on or before the general election in November 2018, the local taxing jurisdiction shall cease applying the local sales tax to the titling of motor vehicles, trailers, boats, and outboard motors that were purchased from a source other than a licensed Missouri dealer.

(4) In addition to the requirement that the ballot question set forth in subdivision (2) of this subsection be placed before the voters, the governing body of any local taxing jurisdiction that had previously imposed a local use tax on the use of motor vehicles, trailers, boats, and outboard motors may, at any time, place a proposal on the ballot at any election to repeal application of the local sales tax to the titling of motor vehicles, trailers, boats, and outboard motors purchased from a source other than a licensed Missouri dealer. If a majority of the votes cast by the registered voters voting thereon are in favor of the proposal to repeal application of the local sales tax to such titling, then the local sales tax shall no longer be applied to the titling of motor vehicles, trailers, boats, and outboard motors purchased from a source other than a licensed Missouri dealer. If a majority of the votes cast by the registered voters voting thereon are opposed to the proposal to repeal application of the local sales tax to such titling, such application shall remain in effect.

(5) In addition to the requirement that the ballot question set forth in subdivision (2) of this subsection be placed before the voters on or after the general election in November 2014, and on or before the general election in November 2018, whenever the governing body of any local taxing jurisdiction imposing a local sales tax on the sale of motor vehicles, trailers, boats, and outboard motors receives a petition, signed by fifteen percent of the registered voters of such jurisdiction voting in the last gubernatorial election, and calling for a proposal to be placed on the ballot at any election to repeal application of the local sales tax to the titling of motor vehicles, trailers, boats, and outboard motors purchased from a source other than a licensed Missouri dealer, the governing body shall submit to the voters of such jurisdiction a proposal to repeal application of the local sales tax to such titling. If a majority of the votes cast by the registered voters voting thereon are in favor of the proposal to repeal application of the local sales tax to such titling, then the local sales tax shall no longer be applied to the titling of motor vehicles, trailers, boats, and outboard motors purchased from a source other than a licensed Missouri dealer. If a majority of the votes cast by the registered voters voting thereon are opposed to the proposal to repeal application of the local sales tax to such titling, such application shall remain in effect.

(6) Nothing in this subsection shall be construed to authorize the voters of any jurisdiction to repeal application of any state sales or use tax.

(7) If any local sales tax on the titling of motor vehicles, trailers, boats, and outboard motors purchased from a source other than a licensed Missouri dealer is repealed, such repeal shall take effect on the first day of the second calendar quarter after the election. If any local sales tax on the titling of motor vehicles, trailers, boats, and outboard motors purchased from a source other than a licensed Missouri dealer is required to cease to be applied or collected due to failure of a local taxing jurisdiction to hold an election pursuant to subdivision (2) of this subsection, such cessation shall take effect on March 1, 2019.

(8) Notwithstanding any provision of law to the contrary, if any local sales tax on the titling of motor vehicles, trailers, boats, and outboard motors purchased from a source other than a licensed Missouri dealer is repealed after the general election in November 2014, or if the taxing jurisdiction failed to present the ballot to the voters at a general election on or before November 2018, then the governing body of such taxing jurisdiction may, at any election subsequent to the repeal or after the general election in November 2018, if the jurisdiction failed to present the ballot to the voters, place before the voters the issue of imposing a sales tax on the titling of motor vehicles, trailers, boats, and outboard motors that are subject to state sales tax under section 144.020 that were purchased from a source other than a licensed Missouri dealer. The ballot question presented to the local voters shall contain substantially the following language:

­

­

(9) If any local sales tax on the titling of motor vehicles, trailers, boats, and outboard motors purchased from a source other than a licensed Missouri dealer is adopted, such tax shall take effect and be imposed on the first day of the second calendar quarter after the election.

6. On and after the effective date of any local sales tax imposed under the provisions of the local sales tax law, the director of revenue shall perform all functions incident to the administration, collection, enforcement, and operation of the tax, and the director of revenue shall collect in addition to the sales tax for the state of Missouri all additional local sales taxes authorized under the authority of the local sales tax law. All local sales taxes imposed under the local sales tax law together with all taxes imposed under the sales tax law of the state of Missouri shall be collected together and reported upon such forms and under such administrative rules and regulations as may be prescribed by the director of revenue.

7. All applicable provisions contained in sections 144.010 to 144.525 governing the state sales tax and section 32.057, the uniform confidentiality provision, shall apply to the collection of any local sales tax imposed under the local sales tax law except as modified by the local sales tax law.

8. All exemptions granted to agencies of government, organizations, persons and to the sale of certain articles and items of tangible personal property and taxable services under the provisions of sections 144.010 to 144.525, as these sections now read and as they may hereafter be amended, it being the intent of this general assembly to ensure that the same sales tax exemptions granted from the state sales tax law also be granted under the local sales tax law, are hereby made applicable to the imposition and collection of all local sales taxes imposed under the local sales tax law.

9. The same sales tax permit, exemption certificate and retail certificate required by sections 144.010 to 144.525 for the administration and collection of the state sales tax shall satisfy the requirements of the local sales tax law, and no additional permit or exemption certificate or retail certificate shall be required; except that the director of revenue may prescribe a form of exemption certificate for an exemption from any local sales tax imposed by the local sales tax law.

10. All discounts allowed the retailer under the provisions of the state sales tax law for the collection of and for payment of taxes under the provisions of the state sales tax law are hereby allowed and made applicable to any local sales tax collected under the provisions of the local sales tax law.

11. The penalties provided in section 32.057 and sections 144.010 to 144.525 for a violation of the provisions of those sections are hereby made applicable to violations of the provisions of the local sales tax law.

12. (1) For the purposes of any local sales tax imposed by an ordinance or order under the local sales tax law, all sales, except the sale of motor vehicles, trailers, boats, and outboard motors required to be titled under the laws of the state of Missouri, shall be deemed to be consummated at the place of business of the retailer unless the tangible personal property sold is delivered by the retailer or his agent to an out-of-state destination. In the event a retailer has more than one place of business in this state which participates in the sale, the sale shall be deemed to be consummated at the place of business of the retailer where the initial order for the tangible personal property is taken, even though the order must be forwarded elsewhere for acceptance, approval of credit, shipment or billing. A sale by a retailer’s agent or employee shall be deemed to be consummated at the place of business from which he works.

(2) For the purposes of any local sales tax imposed by an ordinance or order under the local sales tax law, the sales tax upon the titling of all motor vehicles, trailers, boats, and outboard motors shall be imposed at the rate in effect at the location of the residence of the purchaser, and remitted to that local taxing entity, and not at the place of business of the retailer, or the place of business from which the retailer’s agent or employee works.

(3) For the purposes of any local tax imposed by an ordinance or under the local sales tax law on charges for mobile telecommunications services, all taxes of mobile telecommunications service shall be imposed as provided in the Mobile Telecommunications Sourcing Act, 4 U.S.C. Sections 116 through 124, as amended.

13. Local sales taxes shall not be imposed on the seller of motor vehicles, trailers, boats, and outboard motors required to be titled under the laws of the state of Missouri, but shall be collected from the purchaser by the director of revenue at the time application is made for a certificate of title, if the address of the applicant is within a taxing entity imposing a local sales tax under the local sales tax law.

14. The director of revenue and any of his deputies, assistants and employees who have any duties or responsibilities in connection with the collection, deposit, transfer, transmittal, disbursement, safekeeping, accounting, or recording of funds which come into the hands of the director of revenue under the provisions of the local sales tax law shall enter a surety bond or bonds payable to any and all taxing entities in whose behalf such funds have been collected under the local sales tax law in the amount of one hundred thousand dollars for each such tax; but the director of revenue may enter into a blanket bond covering himself and all such deputies, assistants and employees. The cost of any premium for such bonds shall be paid by the director of revenue from the share of the collections under the sales tax law retained by the director of revenue for the benefit of the state.

15. The director of revenue shall annually report on his management of each trust fund which is created under the local sales tax law and administration of each local sales tax imposed under the local sales tax law. He shall provide each taxing entity imposing one or more local sales taxes authorized by the local sales tax law with a detailed accounting of the source of all funds received by him for the taxing entity. Notwithstanding any other provisions of law, the state auditor shall annually audit each trust fund. A copy of the director’s report and annual audit shall be forwarded to each taxing entity imposing one or more local sales taxes.

16. Within the boundaries of any taxing entity where one or more local sales taxes have been imposed, if any person is delinquent in the payment of the amount required to be paid by him under the local sales tax law or in the event a determination has been made against him for taxes and penalty under the local sales tax law, the limitation for bringing suit for the collection of the delinquent tax and penalty shall be the same as that provided in sections 144.010 to 144.525. Where the director of revenue has determined that suit must be filed against any person for the collection of delinquent taxes due the state under the state sales tax law, and where such person is also delinquent in payment of taxes under the local sales tax law, the director of revenue shall notify the taxing entity in the event any person fails or refuses to pay the amount of any local sales tax due so that appropriate action may be taken by the taxing entity.

17. Where property is seized by the director of revenue under the provisions of any law authorizing seizure of the property of a taxpayer who is delinquent in payment of the tax imposed by the state sales tax law, and where such taxpayer is also delinquent in payment of any tax imposed by the local sales tax law, the director of revenue shall permit the taxing entity to join in any sale of property to pay the delinquent taxes and penalties due the state and to the taxing entity under the local sales tax law. The proceeds from such sale shall first be applied to all sums due the state, and the remainder, if any, shall be applied to all sums due such taxing entity.

18. If a local sales tax has been in effect for at least one year under the provisions of the local sales tax law and voters approve reimposition of the same local sales tax at the same rate at an election as provided for in the local sales tax law prior to the date such tax is due to expire, the tax so reimposed shall become effective the first day of the first calendar quarter after the director receives a certified copy of the ordinance, order or resolution accompanied by a map clearly showing the boundaries thereof and the results of such election, provided that such ordinance, order or resolution and all necessary accompanying materials are received by the director at least thirty days prior to the expiration of such tax. Any administrative cost or expense incurred by the state as a result of the provisions of this subsection shall be paid by the city or county reimposing such tax.

(L. 1991 H.B. 29 § 2, A.L. 1994 S.B. 477, et al., A.L. 2002 H.B. 1890, A.L. 2004 S.B. 1394, A.L. 2013 H.B. 184 merged with S.B. 23 merged with S.B. 99, A.L. 2016 H.B. 2140)

CROSS REFERENCE:

Nonseverability clause, 144.008



Section 32.088 Task force on local taxation of certain motorized vehicles established, members, goals, duties, report, expiration date.

Effective 28 Aug 2016, see footnote

Title IV EXECUTIVE BRANCH

32.088. Task force on local taxation of certain motorized vehicles established, members, goals, duties, report, expiration date. — 1. There is hereby created the “Missouri Task Force on Fair, Nondiscriminatory Local Taxation Concerning Motor Vehicles, Trailers, Boats, and Outboard Motors” to consist of the following members:

(1) The following six members of the general assembly:

(a) Three members of the house of representatives, with no more than two members from the same political party and each member to be appointed by the speaker of the house of representatives; and

(b) Three members of the senate, with no more than two members from the same political party and each member to be appointed by the president pro tempore of the senate;

(2) The director of the department of revenue or the director's designee;

(3) Two Missouri motor vehicle dealers, with one to be appointed by the speaker of the house of representatives and one to be appointed by the president pro tempore of the senate;

(4) Two representatives from Missouri county governments, with one to be appointed by the speaker of the house of representatives and one to be appointed by the president pro tempore of the senate;

(5) Two representatives from Missouri city governments, with one to be appointed by the speaker of the house of representatives and one to be appointed by the president pro tempore of the senate; and

(6) One Missouri marine dealer, to be appointed by the speaker of the house of representatives.

2. The task force shall meet within thirty days after its creation and organize by selecting a chair and a vice chair, one of whom shall be a member of the senate and the other of whom shall be a member of the house of representatives. The chair shall designate a person to keep the records of the task force. A majority of the task force constitutes a quorum and a majority vote of a quorum is required for any action.

3. The task force shall meet at least quarterly. However, the task force shall meet at least monthly during each term of the general assembly. Meetings may be held by telephone or video conference at the discretion of the chair.

4. Members shall serve on the task force without compensation but may, subject to appropriation, be reimbursed for actual and necessary expenses incurred in the performance of their official duties as members of the task force.

5. The goals of the task force shall address:

(1) The disparity in taxation that resulted from the Missouri Supreme Court's decision in Street v. Director of Revenue, 361 S.W.3d 355 (Mo. en banc 2012), concerning the local taxation of motor vehicles, boats, trailers, and outboard motors if purchased from a source other than a licensed Missouri dealer;

(2) The need for local jurisdictions to continue to receive revenue to provide vital services restored by S.B. 23, effective July 5, 2013; and

(3) The need to avoid placing Missouri dealers of motor vehicles, outboard motors, boats, and trailers at a competitive disadvantage to non-Missouri dealers of motor vehicles, outboard motors, boats, and trailers.

6. The task force shall:

(1) Review evidence regarding the methods to address the goals of the task force;

(2) Review the methods used by other states to address the goals of the task force;

(3) Review the impact of the disparity of treatment on Missouri dealers; and

(4) Develop legislation that will not discriminate against Missouri dealers and will safeguard local revenue to provide vital local services.

7. On or before December 31, 2017, the task force shall submit a report on its findings to the governor and general assembly. The report shall include any dissenting opinions in addition to any majority opinions.

8. The task force shall expire on January 1, 2018, or upon submission of a report under subsection 7 of this section, whichever is earlier.

(L. 2016 H.B. 2140)

Expires 1-01-18 or upon submission of report under subsection 7, whichever is earlier.



Section 32.090 Department to keep copies of records — records to be made available to public, when — disclosure of personal information, when.

Effective 28 Aug 2000

Title IV EXECUTIVE BRANCH

32.090. Department to keep copies of records — records to be made available to public, when — disclosure of personal information, when. — 1. The department of revenue shall keep a record of each application or other document filed with it and each certificate or other official document issued by it.

2. Except as otherwise provided by law, all records of the department of revenue are public records and shall be made available to the public according to procedures established by the department.

3. Personal information obtained by the department shall not be disclosed to any person requesting such personal information except as provided in section 32.091.

(L. 1997 S.B. 19 § 1, A.L. 2000 H.B. 1797)



Section 32.091 Definitions — disclosure of individual motor vehicle records, when — certain disclosures prohibited without express consent — disclosure pursuant to United States law — disclosure for purposes of public safety — certain information not to be collected, when.

Effective 28 Aug 2001

Title IV EXECUTIVE BRANCH

32.091. Definitions — disclosure of individual motor vehicle records, when — certain disclosures prohibited without express consent — disclosure pursuant to United States law — disclosure for purposes of public safety — certain information not to be collected, when. — 1. As used in sections 32.090 and 32.091, the following terms mean:

(1) "Motor vehicle record", any record that pertains to a motor vehicle operator's permit, motor vehicle title, motor vehicle registration or identification card issued by the department of revenue;

(2) "Person", an individual, organization or entity, but does not include a state or agency thereof;

(3) "Personal information", information that identifies an individual, including an individual's photograph, Social Security number, driver identification number, name, address, but not the five-digit zip code, telephone number, and medical or disability information, but does not include information on vehicular accidents, driving violations and driver's status.

2. The department of revenue may disclose individual motor vehicle records pursuant to Section 2721(b)(11) of Title 18 of the United States Code and may disclose motor vehicle records in bulk pursuant to Section 2721(b)(12) of Title 18 of the United States Code, as amended by Public Law 106-69, Section 350, only if the department has obtained the express consent of the person to whom such personal information pertains.

3. Notwithstanding any other provisions of law to the contrary, the department of revenue shall not disseminate a person's driver's license photograph, Social Security number and medical or disability information from a motor vehicle record, as defined in Section 2725(1) of Title 18 of the United States Code without the express consent of the person to whom such information pertains, except for uses permitted under Sections 2721(b)(1), 2721(b)(4), 2721(b)(6) and 2721(b)(9) of Title 18 of the United States Code.

4. The department of revenue shall disclose any motor vehicle record or personal information permitted to be disclosed pursuant to Sections 2721(b)(1) to 2721(b)(10) and 2721(b)(13) to 2721(b)(14) of Title 18 of the United States Code except for the personal information described in subsection 3 of this section.

5. Pursuant to Section 2721(b)(14) of Title 18 of the United States Code, any person who has a purpose to disseminate to the public a newspaper, book, magazine, broadcast or other similar form of public communication, including dissemination by computer or other electronic means, may request the department to provide individual or bulk motor vehicle records, such dissemination being related to the operation of a motor vehicle or to public safety. Upon receipt of such request, the department shall release the requested motor vehicle records.

6. This section is not intended to limit media access to any personal information when such access is provided by agencies or entities in the interest of public safety and is otherwise authorized by law.

7. The department of revenue shall not collect from persons applying for any driver's license issued by the department any information by which such persons can be individually identified, unless the department has specific statutory authorization to collect such information; nor shall the department of revenue include on any driver's license, in print, magnetic, digital, or any other format, any information by which an individual may be identified, unless the department has specific statutory authorization to include such information.

(L. 1997 S.B. 19 § 2, A.L. 2000 H.B. 1797, A.L. 2001 H.B. 897 merged with S.B. 540)



Section 32.095 Motor vehicle dealer to act as agent of department, purpose — rulemaking authority.

Effective 28 Aug 2009

Title IV EXECUTIVE BRANCH

32.095. Motor vehicle dealer to act as agent of department, purpose — rulemaking authority. — 1. Beginning January 1, 2012, the director of the department of revenue may select or appoint any motor vehicle dealer, as such term is defined in chapter 301, to act as an agent of the department of revenue for the purpose of titling and registering motor vehicles under chapter 301. Such motor vehicle dealers shall only act as an agent under this section for an initial sale or lease of a motor vehicle, but shall not act as an agent under this section for any subsequent registration under chapter 301 or 306.

2. The director of revenue may promulgate rules to administer the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2009, shall be invalid and void.

(L. 2009 H.B. 683)



Section 32.096 Electronic release of liens filed electronically — rulemaking authority.

Effective 28 Aug 2015

Title IV EXECUTIVE BRANCH

32.096. Electronic release of liens filed electronically — rulemaking authority. — 1. The director of revenue may adopt rules and regulations that authorize a lienholder to electronically release a lien on property titled with the department of revenue. Only liens filed electronically with the department may be released electronically. Once the lien has been released, the department shall electronically confirm receipt of such release.

2. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2015, shall be invalid and void.

(L. 2015 H.B. 524)



Section 32.100 Short title.

Effective 01 Jan 1978, see footnote

Title IV EXECUTIVE BRANCH

32.100. Short title. — Sections 32.100 to 32.125 shall be known and may be cited as the "Neighborhood Assistance Act".

(L. 1977 S.B. 375 § 1)

Effective 1-01-78



Section 32.105 Definitions.

Effective 28 Aug 2009

Title IV EXECUTIVE BRANCH

32.105. Definitions. — As used in sections 32.100 to 32.125, the following terms mean:

(1) "Affordable housing assistance activities", money, real or personal property, or professional services expended or devoted to the construction, or rehabilitation of affordable housing units;

(2) "Affordable housing unit", a residential unit generally occupied by persons and families with incomes at or below the levels described in this subdivision and bearing a cost to the occupant no greater than thirty percent of the maximum eligible household income for the affordable housing unit. In the case of owner-occupied units, the cost to the occupant shall be considered the amount of the gross monthly mortgage payment, including casualty insurance, mortgage insurance, and taxes. In the case of rental units, the cost to the occupant shall be considered the amount of the gross rent. The cost to the occupant shall include the cost of any utilities, other than telephone. If any utilities are paid directly by the occupant, the maximum cost that may be paid by the occupant is to be reduced by a utility allowance prescribed by the commission. For rental units, persons or families are eligible occupants of affordable housing units if the household combined, adjusted gross income as defined by the commission is equal to or less than the following percentages of the median family income for the geographic area in which the residential unit is located, or the median family income for the state of Missouri, whichever is larger; ("geographic area", as used in this subdivision, means the metropolitan area or county designated as an area by the federal Department of Housing and Urban Development under Section 8 of the United States Housing Act of 1937, as amended, for purposes of determining fair market rental rates):

­

­

­­

­

­

­

(3) "Business firm", person, firm, a partner in a firm, corporation or a shareholder in an S corporation doing business in the state of Missouri and subject to the state income tax imposed by the provisions of chapter 143, including any charitable organization that is exempt from federal income tax and whose Missouri unrelated business taxable income, if any, would be subject to the state income tax imposed under such chapter, or a corporation subject to the annual corporation franchise tax imposed by the provisions of chapter 147, or an insurance company paying an annual tax on its gross premium receipts in this state, or other financial institution paying taxes to the state of Missouri or any political subdivision of this state pursuant to the provisions of chapter 148, or an express company which pays an annual tax on its gross receipts in this state;

(4) "Commission", the Missouri housing development commission;

(5) "Community services", any type of counseling and advice, emergency assistance or medical care furnished to individuals or groups in the state of Missouri or transportation services at below-cost rates as provided in sections 208.250 to 208.275*;

(6) "Crime prevention", any activity which aids in the reduction of crime in the state of Missouri;

(7) "Defense industry contractor", a person, corporation or other entity which will be or has been negatively impacted as a result of its status as a prime contractor of the Department of Defense or as a second or third tier contractor. A "second tier contractor" means a person, corporation or other entity which contracts to perform manufacturing, maintenance or repair services for a prime contractor of the Department of Defense, and a "third tier contractor" means a person, corporation or other entity which contracts with a person, corporation or other entity which contracts with a prime contractor of the Department of Defense;

(8) "Doing business", among other methods of doing business in the state of Missouri, a partner in a firm or a shareholder in an S corporation shall be deemed to be doing business in the state of Missouri if such firm or S corporation, as the case may be, is doing business in the state of Missouri;

(9) "Economic development", the acquisition, renovation, improvement, or the furnishing or equipping of existing buildings and real estate in distressed or blighted areas of the state when such acquisition, renovation, improvement, or the furnishing or equipping of the business development projects will result in the creation or retention of jobs within the state. Only neighborhood organizations, as defined in subdivision (13) of this section, may apply to conduct economic development projects. Prior to the approval of an economic development project, the neighborhood organization shall enter into a contractual agreement with the department of economic development. Credits approved for economic development projects may not exceed six million dollars from within any one fiscal year's allocation. Neighborhood assistance program tax credits for economic development projects and affordable housing assistance as defined in section 32.111 may be transferred, sold or assigned by a notarized endorsement thereof naming the transferee;

(10) "Education", any type of scholastic instruction or scholarship assistance to an individual who resides in the state of Missouri that enables the individual to prepare himself or herself for better opportunities or community awareness activities rendered by a statewide organization established for the purpose of archeological education and preservation;

(11) "Homeless assistance pilot project", the program established pursuant to section 32.117;

(12) "Job training", any type of instruction to an individual who resides in the state of Missouri that enables the individual to acquire vocational skills so that the individual can become employable or be able to seek a higher grade of employment;

(13) "Neighborhood organization", any organization performing community services or economic development activities in the state of Missouri and:

(a) Holding a ruling from the Internal Revenue Service of the United States Department of the Treasury that the organization is exempt from income taxation pursuant to the provisions of the Internal Revenue Code; or

(b) Incorporated in the state of Missouri as a not-for-profit corporation pursuant to the provisions of chapter 355; or

(c) Designated as a community development corporation by the United States government pursuant to the provisions of Title VII of the Economic Opportunity Act of 1964;

(14) "Physical revitalization", furnishing financial assistance, labor, material, or technical advice to aid in the physical improvement or rehabilitation of any part or all of a neighborhood area;

(15) "S corporation", a corporation described in Section 1361(a)(1) of the United States Internal Revenue Code and not subject to the taxes imposed by section 143.071 by reason of section 143.471;

(16) "Workfare renovation project", any project initiated pursuant to sections 215.340 to 215.355*.

(L. 1977 S.B. 375 § 2, A.L. 1980 H.B. 1349 & 1577, A.L. 1982 H.B. 1353, A.L. 1985 H.B. 305, A.L. 1989 H.B. 378, A.L. 1990 H.B. 960, A.L. 1991 S.B. 185, A.L. 1992 S.B. 661 & 620, A.L. 1993 H.B. 566 merged with S.B. 376, A.L. 1994 H.B. 1248 & 1048, A.L. 1996 H.B. 1237, A.L. 1998 H.B. 1052 merged with H.B. 1201, A.L. 2000 S.B. 894, A.L. 2004 S.B. 1155, A.L. 2007 1st Ex. Sess H.B. 1, A.L. 2008 H.B. 2058 merged with S.B. 718, A.L. 2009 H.B. 191 merged with H.B. 802)

*The following sections have been repealed: Section 208.275 was repealed by H.B. 1064 merged with S.B. 1245, 2014. Sections 215.340 to 215.355 were repealed by H.B. 1965, 2010.



Section 32.110 Firms providing neighborhood assistance to receive tax credits.

Effective 28 Aug 2004

Title IV EXECUTIVE BRANCH

32.110. Firms providing neighborhood assistance to receive tax credits. — Any business firm which engages in the activities of providing physical revitalization, economic development, job training or education for individuals, community services, or crime prevention in the state of Missouri shall receive a tax credit as provided in section 32.115 if the director of the department of economic development annually approves the proposal of the business firm; except that, no proposal shall be approved which does not have the endorsement of the agency of local government within the area in which the business firm is engaging in such activities which has adopted an overall community or neighborhood development plan that the proposal is consistent with such plan. The proposal shall set forth the program to be conducted, the neighborhood area to be served, why the program is needed, the estimated amount to be contributed to the program and the plans for implementing the program. If, in the opinion of the director of the department of economic development, a business firm's contribution can more consistently with the purposes of sections 32.100 to 32.125 be made through contributions to a neighborhood organization as defined in subdivision (13) of section 32.105, tax credits may be allowed as provided in section 32.115. The director of the department of economic development is hereby authorized to promulgate rules and regulations for establishing criteria for evaluating such proposals by business firms for approval or disapproval and for establishing priorities for approval or disapproval of such proposals by business firms with the assistance and approval of the director of the department of revenue. The total amount of tax credit granted for programs approved pursuant to sections 32.100 to 32.125 shall not exceed fourteen million dollars in fiscal year 1999 and twenty-six million dollars in fiscal year 2000, and any subsequent fiscal year, except as otherwise provided for proposals approved pursuant to section 32.111, 32.112 or 32.117. All tax credits authorized pursuant to the provisions of sections 32.100 to 32.125 may be used as a state match to secure additional federal funding.

(L. 1977 S.B. 375 § 3, A.L. 1980 H.B. 1349 & 1577, A.L. 1989 H.B. 378, A.L. 1990 H.B. 960, A.L. 1998 S.B. 827, A.L. 1999 S.B. 20, A.L. 2000 S.B. 894, A.L. 2004 S.B. 1155)

CROSS REFERENCE:

Tax Credit Accountability Act of 2004, additional requirements, 135.800 to 135.830



Section 32.111 Affordable housing assistance activities and affordable housing units, market rate housing in distressed communities, or workfare renovation projects, business firms proposing to provide, procedure for approval and tax credit — restricted use of property to create a lien.

Effective 01 Jan 2000, see footnote

Title IV EXECUTIVE BRANCH

32.111. Affordable housing assistance activities and affordable housing units, market rate housing in distressed communities, or workfare renovation projects, business firms proposing to provide, procedure for approval and tax credit — restricted use of property to create a lien. — Any business firm which engages in providing affordable housing assistance activities or market rate housing in distressed communities as defined in section 135.530 in the state of Missouri shall receive a tax credit as provided in section 32.115 if the commission or its delegate approves a proposal submitted by one or more business firms for the provision of affordable housing units or market rate housing in distressed communities or in accordance with the requirements of participation in the workfare renovation project in sections 215.340 to 215.355. The proposal shall set forth the program of affordable housing to be conducted, the location and number of affordable housing units, the neighborhood area to be served, why the program is needed, the time period for which affordable housing units shall be provided, the estimated amount to be invested in the program, plans for implementing the program and a list of the business firms proposing to provide affordable housing assistance activities which are part of the proposal. The same type of information shall be provided in proposals for market rate housing in distressed communities. In the case of rental units of affordable housing, but not market rate housing in distressed communities, all proposals approved by the commission shall require a land use restriction agreement stating the provision of affordable housing on such property for a time period deemed reasonable by the commission. In the case of owner-occupied units of affordable housing, all proposals approved by the commission shall require a land use restriction agreement for a time period deemed reasonable by the commission requiring any subsequent owner, except a lender with a security interest in the property, to be an owner occupant whose income at the time of acquisition is at or below the level described in section 32.105, and further requiring the acquisition price to any subsequent owner shall not exceed by more than a five percent annual appreciation the acquisition price to the original, eligible owner at the time tax credits are first claimed. The land use restriction agreement shall constitute a lien as described in subdivision (4) of subsection 3 of section 32.115. The restriction shall be approved by the property owner and shall be binding on any subsequent owner of the property unless otherwise approved by the commission. In approving a proposal, the commission may authorize the use of tax credits by one or more of the business firms listed in the proposal and shall establish specific requirements regarding the degree of completion of affordable housing assistance activities or market rate housing activities in distressed communities necessary to be eligible for tax credits provided pursuant to this section. If, in the opinion of the commission or its delegate, a business firm's investment can more consistently with the purposes of this section be made through a neighborhood organization, tax credits may be allowed as provided in this section. The commission may approve requests for multiyear credit commitments provided eligibility is maintained. The commission or its delegate is hereby authorized to promulgate rules and regulations for establishing criteria for evaluating such proposals by business firms for approval or disapproval, for establishing housing priorities for approval or disapproval of such proposals by business firms, and for the certification of eligibility for tax credits authorized pursuant to this section. The decision of the commission or its delegate to approve or disapprove a proposal pursuant to this section shall be in writing, and if approved, the maximum credit allowable to the business firm shall be stated. A copy of the decision of the commission or its delegate shall be transmitted to the director of revenue and to the governor. A copy of the certification approved by the commission and a statement of the total amount of credits approved by the commission, the amount of credits previously taken by the taxpayer and the amount being claimed for the current tax year shall be filed in a manner and form designated by the director of revenue for any tax year in which a tax credit is being claimed.

(L. 1990 H.B. 960, A.L. 1993 S.B. 376, A.L. 1996 H.B. 1237, A.L. 1998 H.B. 1052, A.L. 1999 S.B. 20)

Effective 1-01-00

CROSS REFERENCE:

Tax Credit Accountability Act of 2004, additional requirements, 135.800 to 135.830



Section 32.112 Tax credit for businesses making contribution to neighborhood organization — proposal required, content — rules authorized — approval or disapproval by commission to be filed — approval to contain maximum tax credit allowed.

Effective 01 Jan 2000, see footnote

Title IV EXECUTIVE BRANCH

32.112. Tax credit for businesses making contribution to neighborhood organization — proposal required, content — rules authorized — approval or disapproval by commission to be filed — approval to contain maximum tax credit allowed. — Any business firm which makes a contribution to a neighborhood organization, a significant part of whose activities consist of affordable housing assistance activities or market rate housing in distressed communities as defined in section 135.530 in the state of Missouri, shall receive a tax credit as provided in section 32.115 if the commission approves a proposal submitted by one or more business firms for the general operating assistance of such neighborhood organization. The proposal shall set forth the activities of the neighborhood organization, including the affordable housing assistance activities or market rate housing in distressed communities, the neighborhood area to be served, why the activities are needed, the estimated amount to be contributed to the neighborhood organization, and a list of the business firms proposing to make the contributions. The commission is hereby authorized to promulgate rules and regulations pursuant to section 536.024 for establishing criteria for evaluating such proposals by business firms for approval or disapproval, and for the certification of eligibility for tax credits authorized pursuant to this section. The decision of the commission to approve or disapprove a proposal pursuant to this section shall be in writing and, if approved, the maximum credit allowable to the business firm shall be stated. A copy of the decision of the commission shall be transmitted to the director of revenue and to the governor. A copy of the certification approved by the commission and a statement of the total amount of credits approved, the amount of credits previously taken by the taxpayer and the amount being claimed for the current tax year shall be filed in a manner and form designated by the director of revenue for any tax year in which a tax credit is being claimed.

(L. 1996 H.B. 1237, A.L. 1999 S.B. 20)

Effective 1-01-00

CROSS REFERENCE:

Tax Credit Accountability Act of 2004, additional requirements, 135.800 to 135.830



Section 32.115 Tax credits authorized, order in which applied — amount allowed annually, exceeded when — upper limit set — carry-over permitted, enforceability — credit limit for amount contributed, carry-over, total amount of credit allowed.

Effective 01 Jan 2000, see footnote

Title IV EXECUTIVE BRANCH

32.115. Tax credits authorized, order in which applied — amount allowed annually, exceeded when — upper limit set — carry-over permitted, enforceability — credit limit for amount contributed, carry-over, total amount of credit allowed. — 1. The department of revenue shall grant a tax credit, to be applied in the following order until used, against:

(1) The annual tax on gross premium receipts of insurance companies in chapter 148;

(2) The tax on banks determined pursuant to subdivision (2) of subsection 2 of section 148.030;

(3) The tax on banks determined in subdivision (1) of subsection 2 of section 148.030;

(4) The tax on other financial institutions in chapter 148;

(5) The corporation franchise tax in chapter 147;

(6) The state income tax in chapter 143; and

(7) The annual tax on gross receipts of express companies in chapter 153.

2. For proposals approved pursuant to section 32.110:

(1) The amount of the tax credit shall not exceed fifty percent of the total amount contributed during the taxable year by the business firm or, in the case of a financial institution, where applicable, during the relevant income period in programs approved pursuant to section 32.110;

(2) Except as provided in subsection 2 or 5 of this section, a tax credit of up to seventy percent may be allowed for contributions to programs where activities fall within the scope of special program priorities as defined with the approval of the governor in regulations promulgated by the director of the department of economic development;

(3) Except as provided in subsection 2 or 5 of this section, the tax credit allowed for contributions to programs located in any community shall be equal to seventy percent of the total amount contributed where such community is a city, town or village which has fifteen thousand or less inhabitants as of the last decennial census and is located in a county which is either located in:

(a) An area that is not part of a standard metropolitan statistical area;

(b) A standard metropolitan statistical area but such county has only one city, town or village which has more than fifteen thousand inhabitants; or

(c) A standard metropolitan statistical area and a substantial number of persons in such county derive their income from agriculture.

­­

­

(4) Such tax credit allocation, equal to seventy percent of the total amount contributed, shall not exceed four million dollars in fiscal year 1999 and six million dollars in fiscal year 2000 and any subsequent fiscal year. When the maximum dollar limit on the seventy percent tax credit allocation is committed, the tax credit allocation for such programs shall then be equal to fifty percent credit of the total amount contributed. Regulations establishing special program priorities are to be promulgated during the first month of each fiscal year and at such times during the year as the public interest dictates. Such credit shall not exceed two hundred and fifty thousand dollars annually except as provided in subdivision (5) of this subsection. No tax credit shall be approved for any bank, bank and trust company, insurance company, trust company, national bank, savings association, or building and loan association for activities that are a part of its normal course of business. Any tax credit not used in the period the contribution was made may be carried over the next five succeeding calendar or fiscal years until the full credit has been claimed. Except as otherwise provided for proposals approved pursuant to section 32.111, 32.112 or 32.117, in no event shall the total amount of all other tax credits allowed pursuant to sections 32.100 to 32.125 exceed thirty-two million dollars in any one fiscal year, of which six million shall be credits allowed pursuant to section 135.460. If six million dollars in credits are not approved, then the remaining credits may be used for programs approved pursuant to sections 32.100 to 32.125;

(5) The credit may exceed two hundred fifty thousand dollars annually and shall not be limited if community services, crime prevention, education, job training, physical revitalization or economic development, as defined by section 32.105, is rendered in an area defined by federal or state law as an impoverished, economically distressed, or blighted area or as a neighborhood experiencing problems endangering its existence as a viable and stable neighborhood, or if the community services, crime prevention, education, job training, physical revitalization or economic development is limited to impoverished persons.

3. For proposals approved pursuant to section 32.111:

(1) The amount of the tax credit shall not exceed fifty-five percent of the total amount invested in affordable housing assistance activities or market rate housing in distressed communities as defined in section 135.530 by a business firm. Whenever such investment is made in the form of an equity investment or a loan, as opposed to a donation alone, tax credits may be claimed only where the loan or equity investment is accompanied by a donation which is eligible for federal income tax charitable deduction, and where the total value of the tax credits herein plus the value of the federal income tax charitable deduction is less than or equal to the value of the donation. Any tax credit not used in the period for which the credit was approved may be carried over the next ten succeeding calendar or fiscal years until the full credit has been allowed. If the affordable housing units or market rate housing units in distressed communities for which a tax is claimed are within a larger structure, parts of which are not the subject of a tax credit claim, then expenditures applicable to the entire structure shall be reduced on a prorated basis in proportion to the ratio of the number of square feet devoted to the affordable housing units or market rate housing units in distressed communities, for purposes of determining the amount of the tax credit. The total amount of tax credit granted for programs approved pursuant to section 32.111 for the fiscal year beginning July 1, 1991, shall not exceed two million dollars, to be increased by no more than two million dollars each succeeding fiscal year, until the total tax credits that may be approved reaches ten million dollars in any fiscal year;

(2) For any year during the compliance period indicated in the land use restriction agreement, the owner of the affordable housing rental units for which a credit is being claimed shall certify to the commission that all tenants renting claimed units are income eligible for affordable housing units and that the rentals for each claimed unit are in compliance with the provisions of sections 32.100 to 32.125. The commission is authorized, in its discretion, to audit the records and accounts of the owner to verify such certification;

(3) In the case of owner-occupied affordable housing units, the qualifying owner occupant shall, before the end of the first year in which credits are claimed, certify to the commission that the occupant is income eligible during the preceding two years, and at the time of the initial purchase contract, but not thereafter. The qualifying owner occupant shall further certify to the commission, before the end of the first year in which credits are claimed, that during the compliance period indicated in the land use restriction agreement, the cost of the affordable housing unit to the occupant for the claimed unit can reasonably be projected to be in compliance with the provisions of sections 32.100 to 32.125. Any succeeding owner occupant acquiring the affordable housing unit during the compliance period indicated in the land use restriction agreement shall make the same certification;

(4) If at any time during the compliance period the commission determines a project for which a proposal has been approved is not in compliance with the applicable provisions of sections 32.100 to 32.125 or rules promulgated therefor, the commission may within one hundred fifty days of notice to the owner either seek injunctive enforcement action against the owner, or seek legal damages against the owner representing the value of the tax credits, or foreclose on the lien in the land use restriction agreement, selling the project at a public sale, and paying to the owner the proceeds of the sale, less the costs of the sale and less the value of all tax credits allowed herein. The commission shall remit to the director of revenue the portion of the legal damages collected or the sale proceeds representing the value of the tax credits. However, except in the event of intentional fraud by the taxpayer, the proposal's certificate of eligibility for tax credits shall not be revoked.

4. For proposals approved pursuant to section 32.112, the amount of the tax credit shall not exceed fifty-five percent of the total amount contributed to a neighborhood organization by business firms. Any tax credit not used in the period for which the credit was approved may be carried over the next ten succeeding calendar or fiscal years until the full credit has been allowed. The total amount of tax credit granted for programs approved pursuant to section 32.112 shall not exceed one million dollars for each fiscal year.

5. The total amount of tax credits used for market rate housing in distressed communities pursuant to sections 32.100 to 32.125 shall not exceed thirty percent of the total amount of all tax credits authorized pursuant to sections 32.111 and 32.112.

(L. 1977 S.B. 375 § 4, A.L. 1980 H.B. 1349 & 1577, A.L. 1982 H.B. 1353, A.L. 1985 H.B. 305, A.L. 1986 S.B. 669, et al., A.L. 1989 H.B. 378, A.L. 1990 H.B. 960, A.L. 1993 H.B. 566 merged with S.B. 376, A.L. 1995 H.B. 174, et al., A.L. 1996 H.B. 1237, A.L. 1998 S.B. 827, A.L. 1999 S.B. 20)

Effective 1-01-00



Section 32.117 Homelessness assistance projects — business firms proposing to provide, approval required — location of project requirements — tax credit, amount.

Effective 01 Oct 1990, see footnote

Title IV EXECUTIVE BRANCH

32.117. Homelessness assistance projects — business firms proposing to provide, approval required — location of project requirements — tax credit, amount. — 1. Any business firm which engages in the activity of providing a homeless assistance project for low-income persons in the state of Missouri shall receive a tax credit as provided in section 32.115, if the division of community development within the department of economic development annually approves the proposal of the business firm. The proposal shall only be approved if the project is located in a city with a population of four hundred thousand or more inhabitants which is located in more than one county and which serves a mix of rural and urban counties.

2. For purposes of this section "low-income persons" shall mean families or persons with incomes of fifty percent or less of median income adjusted for family size as allowed by the Department of Housing and Urban Development (HUD) under section 8.

3. The purpose of a homeless assistance project shall be to serve low-income families or persons who are experiencing economic crisis caused by one or more of the following:

(1) Loss of employment;

(2) Medical disability or emergency;

(3) Loss or delay of some form of public assistance benefits;

(4) Natural disaster;

(5) Substantial change in household composition;

(6) Victimization by criminal activity;

(7) Illegal action by a landlord;

(8) Displacement by government or private action; or

(9) Some other condition which constitutes a hardship.

4. The amount of the tax credit shall not exceed fifty-five percent of the value of the proposal benefits, which shall include one or more of the following types of benefits to low-income persons in order to be eligible:

(1) Payment of rent or mortgage for not more than three months during any twelve-month period;

(2) Payment to a landlord of a rent deposit or a security deposit for not more than two months during any twelve-month period;

(3) Case management services which shall include support services such as child care, education resource assistance, job resource assistance, counseling, and resource and referral;

(4) Outreach services to low-income persons to prevent homelessness;

(5) Transitional housing facilities with support services.

5. The homeless assistance program shall give priority to the following types of low-income families or individuals:

(1) Families with minor children who are in imminent danger of removal from the family because of a lack of suitable housing accommodation;

(2) Single parent household;

(3) Other households with children;

(4) Households with a disabled household member or a household member who is at least sixty-five years of age;

(5) All other households.

6. The organization implementing a homeless assistance program pursuant to this section shall make annual reports identifying the goal of the program, the number of recipients served, the type of services rendered, and moneys expended to provide the program. The program report shall be submitted to the governor, speaker of the house of representatives and the president pro tem of the senate. These reports shall also be available to the general public upon request.

7. For each of the fiscal years beginning on July 1, 1991, and July 1, 1992, one million dollars in tax credits may be allowed to be used for the homeless assistance pilot project, pursuant to this section.

(L. 1990 H.B. 960)

Effective 10-01-90



Section 32.120 Director's decisions to be in writing — director to determine amount of credit.

Effective 28 Aug 1989

Title IV EXECUTIVE BRANCH

32.120. Director's decisions to be in writing — director to determine amount of credit. — The decision of the director of the department of economic development to approve or disapprove a proposal pursuant to section 32.110 shall be in writing, and if he approves the proposal, he shall state the maximum credit allowable to the business firm. A copy of the decision of the director of the department of economic development shall be transmitted to the director of revenue and to the governor.

(L. 1977 S.B. 375 § 5, A.L. 1980 H.B. 1349 & 1577, A.L. 1989 H.B. 378)



Section 32.125 Rules and regulations, promulgation, procedures.

Effective 28 Aug 1995

Title IV EXECUTIVE BRANCH

32.125. Rules and regulations, promulgation, procedures. — No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1977 S.B. 375 § 6, A.L. 1981 S.B. 200, A.L. 1990 H.B. 960, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3 and A.L. 1995 S.B. 374, A.L. 2011 H.B. 315)



Section 32.200 Multistate tax compact.

Effective 28 Aug 1967

Title IV EXECUTIVE BRANCH

32.200. Multistate tax compact. — The "Multistate Tax Compact" is hereby enacted into law and entered into with all jurisdictions legally joining therein, in the form substantially as follows:

MULTISTATE TAX COMPACT

Article I

The purposes of this compact are to:

1. Facilitate proper determination of state and local tax liability of multistate taxpayers, including the equitable apportionment of tax bases and settlement of apportionment disputes.

2. Promote uniformity or compatibility in significant components of tax systems.

3. Facilitate taxpayer convenience and compliance in the filing of tax returns and in other phases of tax administration.

4. Avoid duplicative taxation.

Article II

As used in this compact:

1. "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or any territory or possession of the United States.

2. "Subdivision" means any governmental unit or special district of a state.

3. "Taxpayer" means any corporation, partnership, firm, association, governmental unit or agency or person acting as a business entity in more than one state.

4. "Income tax" means a tax imposed on or measured by net income including any tax imposed on or measured by an amount arrived at by deducting expenses from gross income, one or more forms of which expenses are not specifically and directly related to particular transactions.

5. "Capital stock tax" means a tax measured in any way by the capital of a corporation considered in its entirety.

6. "Gross receipts tax" means a tax, other than a sales tax, which is imposed on or measured by the gross volume of business, in terms of gross receipts or in other terms, and in the determination of which no deduction is allowed which would constitute the tax an income tax.

7. "Sales tax" means a tax imposed with respect to the transfer for a consideration of ownership, possession or custody of tangible personal property or the rendering of services measured by the price of the tangible personal property transferred or services rendered and which is required by state or local law to be separately stated from the sales price by the seller, or which is customarily separately stated from the sales price, but does not include a tax imposed exclusively on the sale of a specifically identified commodity or article or class of commodities or articles.

8. "Use tax" means a nonrecurring tax, other than a sales tax, which

(a) is imposed on or with respect to the exercise or enjoyment of any right or power over tangible personal property incident to the ownership, possession or custody of that property or the leasing of that property from another including any consumption, keeping, retention, or other use of tangible personal property; and

(b) is complementary to a sales tax.

9. "Tax" means an income tax, capital stock tax, gross receipts tax, sales tax, use tax, and any other tax which has a multistate impact, except that the provisions of articles III, IV and V of this compact shall apply only to the taxes specifically designated therein and the provisions of article IX of this compact shall apply only in respect to determinations pursuant to article IV.

Article III

1. Any taxpayer subject to an income tax whose income is subject to apportionment and allocation for tax purposes pursuant to the laws of a party state or pursuant to the laws of subdivisions in two or more party states may elect to apportion and allocate his income in the manner provided by the laws of such state or by the laws of such states and subdivisions without reference to this compact, or may elect to apportion and allocate in accordance with article IV. This election for any tax year may be made in all party states or subdivisions thereof or in any one or more of the party states or subdivisions thereof without reference to the election made in the others. For the purposes of this paragraph, taxes imposed by subdivisions shall be considered separately from state taxes and the apportionment and allocation also may be applied to the entire tax base. In no instance wherein article IV is employed for all subdivisions of a state may the sum of all apportionments and allocations to subdivisions within a state be greater than the apportionment and allocation that would be assignable to that state if the apportionment or allocation were being made with respect to a state income tax.

2. Each party state or any subdivision thereof which imposes an income tax shall provide by law that any taxpayer required to file a return, whose only activities within the taxing jurisdiction consist of sales and do not include owning or renting real estate or tangible personal property, and whose dollar volume of gross sales made during the tax year within the state or subdivision, as the case may be, is not in excess of $100,000 may elect to report and pay any tax due on the basis of a percentage of such volume, and shall adopt rates which shall produce a tax which reasonably approximates the tax otherwise due. The multistate tax commission, not more than once in five years, may adjust the $100,000 figure in order to reflect such changes as may occur in the real value of the dollar, and such adjusted figure, upon adoption by the commission, shall replace the $100,000 figure specifically provided herein. Each party state and subdivision thereof may make the same election available to taxpayers additional to those specified in this paragraph.

3. Nothing in this article relates to the reporting or payment of any tax other than an income tax.

Article IV

1. As used in this article, unless the context otherwise requires:

(1) "Business income" means income arising from transactions and activity in the regular course of the taxpayer's trade or business and includes income from tangible and intangible property if the acquisition, management, and disposition of the property constitute integral parts of the taxpayer's regular trade or business operations.

(2) "Commercial domicile" means the principal place from which the trade or business of the taxpayer is directed or managed.

(3) "Compensation" means wages, salaries, commissions and any other form of remuneration paid to employees for personal services.

(4) "Financial organization" means any bank, trust company, savings bank, industrial bank, land bank, safe deposit company, private banker, savings and loan association, credit union, cooperative bank, small loan company, sales finance company, investment company, or any type of insurance company.

(5) "Nonbusiness income" means all income other than business income.

(6) "Public utility" means any business entity

(a) which owns or operates any plant, equipment, property, franchise, or license for the transmission of communications, transportation of goods or persons, except by pipeline, or the production, transmission, sale, delivery, or furnishing of electricity, water or steam; and

(b) whose rates of charges for goods or services have been established or approved by a federal, state or local government or governmental agency.

(7) "Sales" means all gross receipts of the taxpayer not allocated under paragraphs of this article.

(8) "State" means any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, any territory or possession of the United States, and any foreign country or political subdivision thereof.

(9) "This state" means the state in which the relevant tax return is filed or, in the case of application of this article, to the apportionment and allocation of income for local tax purposes, the subdivision or local taxing district in which the relevant tax return is filed.

2. Any taxpayer having income from business activity which is taxable both within and without this state, other than activity as a financial organization or public utility or the rendering of purely personal services by an individual, shall allocate and apportion his net income as provided in this article. If a taxpayer has income from business activity as a public utility but derives the greater percentage of his income from activities subject to this article, the taxpayer may elect to allocate and apportion his entire net income as provided in this article.

3. For purposes of allocation and apportionment of income under this article, a taxpayer is taxable in another state if

(1) in that state he is subject to a net income tax, a franchise tax measured by net income, a franchise tax for the privilege of doing business, or a corporate stock tax; or

(2) that state has jurisdiction to subject the taxpayer to a net income tax regardless of whether, in fact, the state does or does not.

4. Rents and royalties from real or tangible personal property, capital gains, interest, dividends or patent or copyright royalties, to the extent that they constitute nonbusiness income, shall be allocated as provided in paragraphs 5 through 8 of this article.

5. (1) Net rents and royalties from real property located in this state are allocable to this state.

(2) Net rents and royalties from tangible personal property are allocable to this state:

(a) if and to the extent that the property is utilized in this state; or

(b) in their entirety if the taxpayer's commercial domicile is in this state and the taxpayer is not organized under the laws of or taxable in the state in which the property is utilized.

(3) The extent of utilization of tangible personal property in a state is determined by multiplying the rents and royalties by a fraction, the numerator of which is the number of days of physical location of the property in the state during the rental or royalty period in the taxable year and the denominator of which is the number of days of physical location of the property everywhere during all rental or royalty periods in the taxable year. If the physical location of the property during the rental or royalty period is unknown or unascertainable by the taxpayer, tangible personal property is utilized in the state in which the property was located at the time the rental or royalty payer obtained possession.

6. (1) Capital gains and losses from sales of real property located in this state are allocable to this state.

(2) Capital gains and losses from sales of tangible personal property are allocable to this state if

(a) the property had a situs in this state at the time of the sale; or

(b) the taxpayer's commercial domicile is in this state and the taxpayer is not taxable in the state in which the property had a situs.

(3) Capital gains and losses from sales of intangible personal property are allocable to this state if the taxpayer's commercial domicile is in this state.

7. Interest and dividends are allocable to this state if the taxpayer's commercial domicile is in this state.

8. (1) Patent and copyright royalties are allocable to this state:

(a) if and to the extent that the patent or copyright is utilized by the payer in this state; or

(b) if and to the extent that the patent copyright is utilized by the payer in a state in which the taxpayer is not taxable and the taxpayer's commercial domicile is in this state.

(2) A patent is utilized in a state to the extent that it is employed in production, fabrication, manufacturing, or other processing in the state or to the extent that a patented product is produced in the state. If the basis of receipts from patent royalties does not permit allocation to states or if the accounting procedures do not reflect states of utilization, the patent is utilized in the state in which the taxpayer's commercial domicile is located.

(3) A copyright is utilized in a state to the extent that printing or other publication originates in the state. If the basis of receipts from copyright royalties does not permit allocation to states or if the accounting procedures do not reflect states of utilization, the copyright is utilized in the state in which the taxpayer's commercial domicile is located.

9. All business income shall be apportioned to this state by multiplying the income by a fraction, the numerator of which is the property factor plus the payroll factor plus the sales factor, and the denominator of which is three.

10. The property factor is a fraction, the numerator of which is the average value of the taxpayer's real and tangible personal property owned or rented and used in this state during the tax period and the denominator of which is the average value of all the taxpayer's real and tangible personal property owned or rented and used during the tax period.

11. Property owned by the taxpayer is valued at its original cost. Property rented by the taxpayer is valued at eight times the net annual rental rate. Net annual rental rate is the annual rental rate paid by the taxpayer less any annual rental rate received by the taxpayer from subrentals.

12. The average value of property shall be determined by averaging the values at the beginning and ending of the tax period but the tax administrator may require the averaging of monthly values during the tax period if reasonably required to reflect properly the average value of the taxpayer's property.

13. The payroll factor is a fraction, the numerator of which is the total amount paid in this state during the tax period by the taxpayer for compensation and the denominator of which is the total compensation paid everywhere during the tax period.

14. Compensation is paid in this state if:

(1) the individual's service is performed entirely within the state;

(2) the individual's service is performed both within and without the state, but the service performed without the state is incidental to the individual's service within the state; or

(3) some of the service is performed in the state; and

(a) the base of operations or, if there is no base of operations, the place from which the service is directed or controlled is in the state; or

(b) the base of operations or the place from which the service is directed or controlled is not in any state in which some part of the service is performed, but the individual's residence is in this state.

15. The sales factor is a fraction, the numerator of which is the total sales of the taxpayer in this state during the tax period, and the denominator of which is the total sales of the taxpayer everywhere during the tax period.

16. Sales of tangible personal property are in this state if:

(1) the property is delivered or shipped to a purchaser, other than the United States government, within this state regardless of the f.o.b. point or other conditions of the sale; or

(2) the property is shipped from an office, store, warehouse, factory, or other place of storage in this state; and

(a) the purchaser is the United States government; or

(b) the taxpayer is not taxable in the state of the purchaser.

17. Sales, other than sales of tangible personal property, are in this state if:

(1) the income-producing activity is performed in this state; or

(2) the income-producing activity is performed both in and outside this state and a greater proportion of the income-producing activity is performed in this state than in any other state, based on costs of performance.

18. If the allocation and apportionment provisions of this article do not fairly represent the extent of the taxpayer's business activity in this state, the taxpayer may petition for or the tax administrator may require, in respect to all or any part of the taxpayer's business activity, if reasonable:

(1) separate accounting;

(2) the exclusion of any one or more of the factors;

(3) the inclusion of one or more additional factors which will fairly represent the taxpayer's business activity in this state; or

(4) the employment of any other method to effectuate an equitable allocation and apportionment of the taxpayer's income.

Article V

1. Each purchaser liable for a use tax on tangible personal property shall be entitled to full credit for the combined amount or amounts of legally imposed sales or use taxes paid by him with respect to the same property to another state and any subdivision thereof. The credit shall be applied first against the amount of any use tax due the state, and any unused portion of the credit shall then be applied against the amount of any use tax due a subdivision.

2. Whenever a vendor receives and accepts in good faith from a purchaser a resale or other exemption certificate or other written evidence of exemption authorized by the appropriate state or subdivision taxing authority, the vendor shall be relieved of liability for a sales or use tax with respect to the transaction.

Article VI

1. (a) The multistate tax commission is hereby established. It shall be composed of one "member" from each party state who shall be the head of the state agency charged with the administration of the types of taxes to which this compact applies. If there is more than one such agency the state shall provide by law for the selection of the commission member from the heads of the relevant agencies. State law may provide that a member of the commission be represented by an alternate but only if there is on file with the commission written notification of the designation and identity of the alternate. The attorney general of each party state or his designee, or other counsel if the laws of the party state specifically provide, shall be entitled to attend the meetings of the commission, but shall not vote. Such attorneys general, designees, or other counsel shall receive all notices of meetings required under paragraph 1 (e) of this article.

(b) Each party state shall provide by law for the selection of representatives from its subdivisions affected by this compact to consult with the commission member from that state.

(c) Each member shall be entitled to one vote. The commission shall not act unless a majority of the members are present, and no action shall be binding unless approved by a majority of the total number of members.

(d) The commission shall adopt an official seal to be used as it may provide.

(e) The commission shall hold an annual meeting and such other regular meetings as its bylaws may provide and such special meetings as its executive committee may determine. The commission bylaws shall specify the dates of the annual and any other regular meetings, and shall provide for the giving of notice of annual, regular and special meetings. Notices of special meetings shall include the reasons therefor and an agenda of the items to be considered.

(f) The commission shall elect annually, from among its members, a chairman, a vice chairman and a treasurer. The commission shall appoint an executive director who shall serve at its pleasure, and it shall fix his duties and compensation. The executive director shall be secretary of the commission. The commission shall make provision for the bonding of such of its officers and employees as it may deem appropriate.

(g) Irrespective of the civil service, personnel or other merit system laws of any party state, the executive director shall appoint or discharge such personnel as may be necessary for the performance of the functions of the commission and shall fix their duties and compensation. The commission bylaws shall provide for personnel policies and programs.

(h) The commission may borrow, accept or contract for the services of personnel from any state, the United States, or any other governmental entity.

(i) The commission may accept for any of its purposes and functions any and all donations and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any governmental entity, and may utilize and dispose of the same.

(j) The commission may establish one or more offices for the transacting of its business.

(k) The commission shall adopt bylaws for the conduct of its business. The commission shall publish its bylaws in convenient form, and shall file a copy of the bylaws and any amendments thereto with the appropriate agency or officer in each of the party states.

(l) The commission annually shall make to the governor and legislature of each party state a report covering its activities for the preceding year. Any donation or grant accepted by the commission or services borrowed shall be reported in the annual report of the commission, and shall include the nature, amount and conditions, if any, of the donation, gift, grant or services borrowed and the identity of the donor or lender. The commission may make additional reports as it may deem desirable.

2. (a) To assist in the conduct of its business when the full commission is not meeting, the commission shall have an executive committee of seven members, including the chairman, vice chairman, treasurer and four other members elected annually by the commission. The executive committee, subject to the provisions of this compact and consistent with the policies of the commission, shall function as provided in the bylaws of the commission.

(b) The commission may establish advisory and technical committees, membership on which may include private persons and public officials, in furthering any of its activities. Such committees may consider any matter of concern to the commission, including problems of special interest to any party state and problems dealing with particular types of taxes.

(c) The commission may establish such additional committees as its bylaws may provide.

3. In addition to powers conferred elsewhere in this compact, the commission shall have power to:

(a) Study state and local tax systems and particular types of state and local taxes.

(b) Develop and recommend proposals for an increase in uniformity or compatibility of state and local tax laws with a view toward encouraging the simplification and improvement of state and local tax law and administration.

(c) Compile and publish information as in its judgment would assist the party states in implementation of the compact and taxpayers in complying with state and local tax laws.

(d) Do all things necessary and incidental to the administration of its functions pursuant to this compact.

4. (a) The commission shall submit to the governor or designated officer or officers of each party state a budget of its estimated expenditures for such period as may be required by the laws of that state for presentation to the legislature thereof.

(b) Each of the commission's budgets of estimated expenditures shall contain specific recommendations of the amounts to be appropriated by each of the party states. The total amount of appropriations requested under any such budget shall be apportioned among the party states as follows: one-tenth in equal shares; and the remainder in proportion to the amount of revenue collected by each party state and its subdivisions from income taxes, capital stock taxes, gross receipts taxes, sales and use taxes. In determining such amounts, the commission shall employ such available public sources of information as, in its judgment, present the most equitable and accurate comparisons among the party states. Each of the commission's budgets of estimated expenditures and requests for appropriations shall indicate the sources used in obtaining information employed in applying the formula contained in this paragraph.

(c) The commission shall not pledge the credit of any party state. The commission may meet any of its obligations in whole or in part with funds available to it under paragraph 1 (i) of this article; provided that the commission takes specific action setting aside such funds prior to incurring any obligation to be met in whole or in part in such manner. Except where the commission makes use of funds available to it under paragraph 1 (i), the commission shall not incur any obligation prior to the allotment of funds by the party states adequate to meet the same.

(d) The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be subject to the audit and accounting procedures established under its bylaws. All receipts and disbursements of funds handled by the commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the commission.

(e) The accounts of the commission shall be open at any reasonable time for inspection by duly constituted officers of the party states and by any persons authorized by the commission.

(f) Nothing contained in this article shall be construed to prevent commission compliance with laws relating to audit or inspection of accounts by or on behalf of any government contributing to the support of the commission.

Article VII

1. Whenever any two or more party states, or subdivisions of party states, have uniform or similar provisions of law relating to an income tax, capital stock tax, gross receipts tax, sales or use tax, the commission may adopt uniform regulations for any phase of the administration of such law, including assertion of jurisdiction to tax, or prescribing uniform tax forms. The commission may also act with respect to the provisions of article IV of this compact.

2. Prior to the adoption of any regulation, the commission shall:

(a) As provided in its bylaws, hold at least one public hearing on due notice to all affected party states and subdivisions thereof and to all taxpayers and other persons who have made timely request of the commission for advance notice of its regulation-making proceedings.

(b) Afford all affected party states and subdivisions and interested persons an opportunity to submit relevant written data and views, which shall be considered fully by the commission.

3. The commission shall submit any regulations adopted by it to the appropriate officials of all party states and subdivisions to which they might apply. Each such state and subdivision shall consider any such regulation for adoption in accordance with its own laws and procedures.

Article VIII*

1. This article shall be in force only in those party states that specifically provide therefor by statute.

2. Any party state or subdivision thereof desiring to make or participate in an audit of any accounts, books, papers, records or other documents may request the commission to perform the audit on its behalf. In responding to the request, the commission shall have access to and may examine, at any reasonable time, such accounts, books, papers, records, and other documents and any relevant property or stock of merchandise. The commission may enter into agreements with party states or their subdivisions for assistance in performance of the audit. The commission shall make charges, to be paid by the state or local government or governments for which it performs the service, for any audits performed by it in order to reimburse itself for the actual costs incurred in making the audit.

3. The commission may require the attendance of any person within the state where it is conducting an audit or part thereof at a time and place fixed by it within such state for the purpose of giving testimony with respect to any account, book, paper, document, other record, property or stock of merchandise being examined in connection with the audit. If the person is not within the jurisdiction, he may be required to attend for such purpose at any time and place fixed by the commission within the state of which he is a resident; provided that such state has adopted this article.

4. The commission may apply to any court having power to issue compulsory process for orders in aid of its powers and responsibilities pursuant to this article and any and all such courts shall have jurisdiction to issue such orders. Failure of any person to obey any such order shall be punishable as contempt of the issuing court. If the party or subject matter on account of which the commission seeks an order is within the jurisdiction of the court to which application is made, such application may be to a court in the state or subdivision on behalf of which the audit is being made or a court in the state in which the object of the order being sought is situated. The provisions of this paragraph apply only to courts in a state that has adopted this article.

5. The commission may decline to perform any audit requested if it finds that its available personnel or other resources are insufficient for the purpose or that, in the terms requested, the audit is impracticable of satisfactory performance. If the commission, on the basis of its experience, has reason to believe that an audit of a particular taxpayer, either at a particular time or on a particular schedule, would be of interest to a number of party states or their subdivisions, it may offer to make the audit or audits, the offer to be contingent on sufficient participation therein as determined by the commission.

6. Information obtained by any audit pursuant to this article shall be confidential and available only for tax purposes to party states, their subdivisions or the United States. Availability of information shall be in accordance with the laws of the states or subdivisions on whose account the commission performs the audit, and only through the appropriate agencies or officers of such states or subdivisions. Nothing in this article shall be construed to require any taxpayer to keep records for any period not otherwise required by law.

7. Other arrangements made or authorized pursuant to law for cooperative audit by or on behalf of the party states or any of their subdivisions are not superseded or invalidated by this article.

8. In no event shall the commission make any charge against a taxpayer for an audit.

9. As used in this article, "tax" in addition to the meaning ascribed to it in article II, means any tax or license fee imposed in whole or in part for revenue purposes.

Article IX

1. Whenever the commission finds a need for settling disputes concerning apportionments and allocations by arbitration, it may adopt a regulation placing this article in effect, notwithstanding the provisions of article VII.

2. The commission shall select and maintain an arbitration panel composed of officers and employees of state and local governments and private persons who shall be knowledgeable and experienced in matters of tax law and administration.

3. Whenever a taxpayer who has elected to employ article IV, or whenever the laws of the party state or subdivision thereof are substantially identical with the relevant provisions of article IV, the taxpayer, by written notice to the commission and to each party state or subdivision thereof that would be affected, may secure arbitration of an apportionment or allocation, if he is dissatisfied with the final administrative determination of the tax agency of the state or subdivision with respect thereto on the ground that it would subject him to double or multiple taxation by two or more party states or subdivisions thereof. Each party state and subdivision thereof hereby consents to the arbitration as provided herein, and agrees to be bound thereby.

4. The arbitration board shall be composed of one person selected by the taxpayer, one by the agency or agencies involved, and one member of the commission's arbitration panel. If the agencies involved are unable to agree on the person to be selected by them, such person shall be selected by lot from the total membership of the arbitration panel. The two persons selected for the board in the manner provided by the foregoing provisions of this paragraph shall jointly select the third member of the board. If they are unable to agree on the selection, the third member shall be selected by lot from among the total membership of the arbitration panel. No member of a board selected by lot shall be qualified to serve if he is an officer or employee or is otherwise affiliated with any party to the arbitration proceeding. Residence within the jurisdiction of a party to the arbitration proceeding shall not constitute affiliation within the meaning of this paragraph.

5. The board may sit in any state or subdivision party to the proceeding, in the state of the taxpayer's incorporation, residence or domicile, in any state where the taxpayer does business, or in any place that it finds most appropriate for gaining access to evidence relevant to the matter before it.

6. The board shall give due notice of the times and places of its hearings. The parties shall be entitled to be heard, to present evidence, and to examine and cross-examine witnesses. The board shall act by majority vote.

7. The board shall have power to administer oaths, take testimony, subpoena and require the attendance of witnesses and the production of accounts, books, papers, records, and other documents, and issue commissions to take testimony. Subpoenas may be signed by any member of the board. In case of failure to obey a subpoena, and upon application by the board, any judge of a court of competent jurisdiction of the state in which the board is sitting or in which the person to whom the subpoena is directed may be found may make an order requiring compliance with the subpoena, and the court may punish failure to obey the order as a contempt. The provisions of this paragraph apply only in states that have adopted this article.

8. Unless the parties otherwise agree the expenses and other costs of the arbitration shall be assessed and allocated among the parties by the board in such manner as it may determine. The commission shall fix a schedule of compensation for members of arbitration boards and of other allowable expenses and costs. No officer or employee of a state or local government who serves as a member of a board shall be entitled to compensation therefor unless he is required on account of his service to forego the regular compensation attaching to his public employment, but any such board member shall be entitled to expenses.

9. The board shall determine the disputed apportionment or allocation and any matters necessary thereto. The determinations of the board shall be final for purposes of making the apportionment or allocation, but for no other purpose.

10. The board shall file with the commission and with each tax agency represented in the proceeding: the determination of the board; the board's written statement of its reasons therefor; the record of the board's proceedings; and any other documents required by the arbitration rules of the commission to be filed.

11. The commission shall publish the determinations of boards together with the statements of the reasons therefor.

12. The commission shall adopt and publish rules of procedure and practice and shall file a copy of such rules and of any amendment thereto with the appropriate agency or officer in each of the party states.

13. Nothing contained herein shall prevent at any time a written compromise of any matter or matters in dispute, if otherwise lawful, by the parties to the arbitration proceeding.

Article X

1. This compact shall enter into force when enacted into law by any seven states. Thereafter, this compact shall become effective as to any other state upon its enactment thereof. The commission shall arrange for notification of all party states whenever there is a new enactment of the compact.

2. Any party state may withdraw from this compact by enacting a statute repealing the same. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

3. No proceeding commenced before an arbitration board prior to the withdrawal of a state and to which the withdrawing state or any subdivision thereof is a party shall be discontinued or terminated by the withdrawal, nor shall the board thereby lose jurisdiction over any of the parties to the proceeding necessary to make a binding determination therein.

Article XI

Nothing in this compact shall be construed to:

(a) Affect the power of any state or subdivision thereof to fix rates of taxation, except that a party state shall be obligated to implement article III 2 of this compact.

(b) Apply to any tax or fixed fee imposed for the registration of a motor vehicle or any tax on motor fuel, other than a sales tax; provided that the definition of "tax" in article VIII 9 may apply for the purposes of that article and the commission's powers of study and recommendation pursuant to article VI 3 may apply.

(c) Withdraw or limit the jurisdiction of any state or local court or administrative officer or body with respect to any person, corporation or other entity or subject matter, except to the extent that such jurisdiction is expressly conferred by or pursuant to this compact upon another agency or body.

(d) Supersede or limit the jurisdiction of any court of the United States.

Article XII

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the state affected as to all severable matters.

(L. 1967 p. 102 § 1)

*Article VIII adopted in this state, 32.205

(1980) The Multistate Tax Compact has altered the focus of an inquiry from the search for the source of income to a simple showing of the tax liability in another state. M. V. Marine Co. v. State Tax Commission (Mo.), 606 S.W.2d 644.



Section 32.205 Article VIII adopted in this state.

Effective 28 Aug 1974

Title IV EXECUTIVE BRANCH

32.205. Article VIII adopted in this state. — Article VIII of the multistate tax compact shall be in force in and with respect to the state of Missouri.

(L. 1974 H.B. 1290 §1)



Section 32.210 Compact to apply to all state and local taxes.

Effective 28 Aug 1974

Title IV EXECUTIVE BRANCH

32.210. Compact to apply to all state and local taxes. — The provisions of the compact shall apply to any tax levied by the state of Missouri or its political subdivisions.

(L. 1967 p. 102 § 2, A.L. 1974 H.B. 1291)



Section 32.220 Governor to appoint member to commission.

Effective 28 Aug 1967

Title IV EXECUTIVE BRANCH

32.220. Governor to appoint member to commission. — The governor, with the advice and consent of the senate, shall appoint the member of the multistate tax commission to represent this state, from among the persons made eligible by article VI 1(a) of the compact.

(L. 1967 p. 102 § 3)



Section 32.230 Alternate may represent member on commission — how selected.

Effective 28 Aug 1967

Title IV EXECUTIVE BRANCH

32.230. Alternate may represent member on commission — how selected. — The member representing this state on the multistate tax commission may be represented thereon by an alternate designated by him. Any such alternate shall be a principal deputy or assistant of the member of the commission in the agency which the member heads.

(L. 1967 p. 102 § 4)



Section 32.240 Governor to appoint three representatives of subdivisions — to consult with commission member.

Effective 28 Aug 1967

Title IV EXECUTIVE BRANCH

32.240. Governor to appoint three representatives of subdivisions — to consult with commission member. — The governor, after consultation with representatives of local governments, shall, with the advice and consent of the senate, appoint three persons who are representative of subdivisions affected or likely to be affected by the multistate tax compact. The member of the commission representing this state, and any alternate designated by him, shall consult regularly with these appointees, in accordance with article VI 1 (b) of the compact.

(L. 1967 p. 102 § 6)



Section 32.300 Department to implement internet motor vehicle license renewal system for certain counties and filing and payment system for state taxes for all taxpayers, deadlines.

Effective 28 Aug 2000

Title IV EXECUTIVE BRANCH

32.300. Department to implement internet motor vehicle license renewal system for certain counties and filing and payment system for state taxes for all taxpayers, deadlines. — In a county where personal property tax records are accessible via computer, and when proof of motor vehicle liability insurance, safety inspections and emission inspections where required are verifiable by computer, the department of revenue shall design and implement a motor vehicle license renewal system which may be used through the department's internet website connection. The online license renewal system shall be available no later than January 1, 2002. The department of revenue shall also design and implement an online system allowing the filing and payment of Missouri state taxes through the department's internet website connection. The online tax filing and payment system shall be available for the payment of Missouri state taxes for tax years beginning on or after January 1, 2002.

(L. 2000 H.B. 1797)



Section 32.375 Dispute over collection or remittance of sales or use tax — abatement allowed, when — administrative review.

Effective 01 Jul 2002, see footnote

Title IV EXECUTIVE BRANCH

32.375. Dispute over collection or remittance of sales or use tax — abatement allowed, when — administrative review. — 1. Notwithstanding any provision of law to the contrary, in any dispute regarding the potential liability of a taxpayer for collection and remittance or payment of sales or use tax or related interest, additions to tax or penalties, the director of revenue may, at the request of the taxpayer, consider the reasons for the taxpayer's failure to pay the amounts in dispute.

2. The director may abate all or any portion of any amount assessed or decide to not assess any such amount pursuant to this section if the director determines:

(1) The taxpayer took reasonable steps to determine whether the amounts were owed;

(2) Based on information reasonably available to the taxpayer, the taxpayer reasonably believed that the transactions at issue were not subject to tax and that the amounts in dispute were not owed;

(3) At the time of the transactions at issue, the department of revenue had not issued either:

(a) A regulation that indicated that the transactions at issue were subject to tax; or

(b) Any other written or oral communication that the taxpayer knew of or should have known of stating that the transactions at issue were subject to tax; and

(4) In the discretion of the director, such abatement is in the best interest of the state and will not undermine compliance by taxpayers with the tax laws of this state.

3. If the director determines that any amounts may be abated pursuant to this section, as consideration for the abatement, the taxpayer shall agree that:

(1) The taxpayer shall bear his or her own costs, including any attorney fees;

(2) During the three-year period beginning with the date of the agreement, the taxpayer shall comply with all sales and use tax obligations arising from the type of transactions that were the basis of the amounts that are the subject of the agreement and the taxpayer shall not challenge or protest any such sales or use tax obligations arising during the three-year period; except that any final decision of a court of competent jurisdiction finding such transactions to be nontaxable and any statutory changes that become effective during the three-year period shall apply to the taxpayer notwithstanding any provision of the agreement; and

(3) The taxpayer shall not contest in court or otherwise any amount of the liability sought to be abated.

4. If due to a disagreement concerning the amount to be abated the taxpayer does not agree to the terms provided by subsection 3 of this section or if the director determines the amounts in dispute should not be abated, the director shall issue a final decision setting forth the director's determination. Within sixty days after the date on which the director's decision is delivered in person or is mailed to the taxpayer, whichever is earlier, the taxpayer may file a petition for review of the final decision with the administrative hearing commission.

5. On petition for review before the administrative hearing commission, the commission shall consider whether the director's determination was reasonable based on the factors set forth in subsection 2 of this section. The commission may:

(1) Issue an order to the director stating an amount to be abated by the director, if the commission finds the director's decision unreasonable; or

(2) Issue an order denying the relief sought by the taxpayer, if the commission finds the director's determination reasonable.

6. The provisions of subsection 3 of this section shall apply to any abatement ordered by the commission.

7. A decision of the administrative hearing commission pursuant to this section shall not be subject to appeal or petition for review by the taxpayer or the director.

(L. 2002 H.B. 1150, et al.)

Effective 7-01-02



Section 32.378 Compromise of taxes, interest, penalties, or additions to the tax, when — taxpayer agreements and duties — statute of limitations if compromise agreed upon — director's duties — rulemaking authority.

Effective 01 Jul 2002, see footnote

Title IV EXECUTIVE BRANCH

32.378. Compromise of taxes, interest, penalties, or additions to the tax, when — taxpayer agreements and duties — statute of limitations if compromise agreed upon — director's duties — rulemaking authority. — 1. In addition to the authority granted to the director of revenue and the administrative hearing commission pursuant to section 32.375, the director of revenue may agree to compromise any tax, interest, penalties or additions to tax assessed or collected by the director of revenue on any of the following grounds:

(1) Doubt as to liability, which exists in any case where there is a genuine dispute as to the existence or amount of the correct tax liability under the law;

(2) Doubt as to collectibility, which exists in any case where the amount assessed including interest, additions to tax and penalties exceeds the taxpayer's ability to pay as defined by regulations promulgated by the director of revenue; or

(3) To promote effective tax administration which means that compromise of the liability will not undermine compliance by taxpayers with the tax laws and that:

(a) Collection of the full liability will result in severe economic hardship to the taxpayer; or

(b) Regardless of the taxpayer's financial circumstances, exceptional circumstances exist such that collection of the full liability will be detrimental to voluntary compliance by taxpayers. Such exceptional circumstances include, but are not limited to, instances where the taxpayer's failure to pay the taxes assessed is the result of circumstances beyond the reasonable control of the taxpayer and is not the result of negligence on the part of the taxpayer, or instances where a reasonable person would not have expected the assessment based on previous policy of the department of revenue or information provided to the taxpayer by the department of revenue.

2. As part of the consideration for any compromise of taxes that is based on subdivision (2) or (3) of subsection 1 of this section, the taxpayer shall agree:

(1) That the state of Missouri shall keep all payments and other credits applied to the tax, interest, penalties or additions to tax for the periods covered by the offer;

(2) That the state of Missouri shall keep any and all amounts otherwise due the taxpayer as a result of overpayments of any tax or other liability, including interest, additions to tax and penalties, for periods ending before or as of the end of the calendar year in which the offer is accepted; except that the state shall not keep any amounts that, together with amounts already paid on the compromise, exceed the liability compromised;

(3) That the taxpayer shall have no right to contest in court or otherwise the amount of the liability compromised;

(4) That the taxpayer shall bear his or her own costs, including any attorney fees;

(5) That during the three-year period beginning with the date of the compromise, the taxpayer shall comply with all tax obligations arising from issues or transactions related to the issues or transactions that were the basis of the tax that is the subject of the compromise and that the taxpayer shall not challenge or protest any such tax obligations arising during the three-year period; however, any statutory changes that become effective during the three-year period shall apply to the taxpayer notwithstanding this provision of the compromise;

(6) That if there is a default in payment of any principal or interest due under terms of the agreement of compromise, or if the taxpayer fails to comply with the provisions of the agreement set forth in subdivision (5) of this subsection, the director of revenue may:

(a) Proceed immediately by suit to collect the entire unpaid balance of the amount agreed upon; or

(b) Proceed immediately by suit to collect as liquidated damages an amount equal to the liability compromised, minus any payments already received under the terms of the agreement, with interest on the unpaid balance from the date of default; or

(c) Disregard the amount of the compromise and apply all amounts previously paid under the agreement against the amount of the liability compromised and assess and collect by levy or suit the balance of the liability. If the director chooses this option, the taxpayer shall have the right to contest in court or otherwise the amount of the liability compromised.

3. The director's remedies under this section are cumulative and the director may pursue any combination of such remedies together or consecutively until the entire liability is paid. No action or inaction by the director shall constitute a waiver or election not to pursue any remedy granted by this section.

4. The taxpayer requesting to compromise payment of taxes, interest, additions to tax, or penalties shall provide any information reasonably requested by the director in order that the director may determine that the offer is made in good faith.

5. If compromise of taxes is agreed upon, any statute of limitations applicable to the assessment and collection of the liability compromised shall be tolled during the period beginning on the date of the compromise and ending one year after the last payment is due pursuant to the agreement.

6. The director's decision to reject or accept an offer of compromise under this section shall be based on consideration of all the facts and circumstances, including the taxpayer's record of overall compliance with the tax laws. Notwithstanding any provision of law to the contrary, the director's decision shall not be subject to review by the administrative hearing commission or any court.

7. The director shall prescribe guidelines for employees of the Missouri department of revenue to determine whether an offer-in-compromise is adequate and should be accepted to resolve a dispute.

8. The director shall establish procedures for an independent administrative review of any rejection of a proposed offer-in-compromise made by a taxpayer pursuant to this section before such rejection is communicated to the taxpayer.

9. The provisions of this section shall not apply to the resolution of any dispute of tax liability in accordance with section 32.375.

10. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2002, shall be invalid and void.

(L. 2002 H.B. 1150, et al.)

Effective 7-01-02



Section 32.381 Detrimental reliance by taxpayer, effect of.

Effective 01 Jul 2002, see footnote

Title IV EXECUTIVE BRANCH

32.381. Detrimental reliance by taxpayer, effect of. — In the event the department of revenue enters into an agreement with a taxpayer and said agreement exceeds the department's statutory authority and the taxpayer has relied to his detriment, the department shall be permitted to honor said contract. This section shall only apply to cases where the department has collected sales tax that was not owed by the taxpayer.

(L. 2002 H.B. 1150, et al.)

Effective 7-01-02



Section 32.383 Tax amnesty period established, when — procedure — ineligibility for future tax amnesty, time period — expiration date.

Effective 28 Aug 2015, see footnote

Title IV EXECUTIVE BRANCH

32.383. Tax amnesty period established, when — procedure — ineligibility for future tax amnesty, time period — expiration date. — 1. Notwithstanding the provisions of any other law to the contrary, with respect to taxes administered by the department of revenue under this chapter and chapters 143, 144, and 147, an amnesty from the assessment or payment of all penalties, additions to tax, and interest shall apply with respect to unpaid taxes or taxes due and owing reported and paid in full from September 1, 2015, to November 30, 2015, regardless of whether previously assessed, except for penalties, additions to tax, and interest paid before September 1, 2015. The amnesty shall apply only to tax liabilities due or due but unpaid on or before December 31, 2014, and shall not extend to any taxpayer who at the time of payment is a party to any criminal investigations or to any civil or criminal litigation that is pending in any court of the United States or this state for nonpayment, delinquency, or fraud in relation to any state tax imposed by this state.

2. Upon written application by the taxpayer, on forms prescribed by the director of revenue, and upon compliance with the provisions of this section, the department of revenue shall not seek to collect any penalty, addition to tax, or interest that may be applicable. The department of revenue shall not seek civil or criminal prosecution for any taxpayer for the taxable period for which the amnesty has been granted unless subsequent investigation or audit shows that the taxpayer engaged in fraudulent or criminal conduct in applying for amnesty.

3. Amnesty shall be granted only to those taxpayers who have applied for amnesty within the period stated in this section, who have filed a tax return for each taxable period for which amnesty is requested, who have paid the entire balance by November 30, 2015, and who agree to comply with state tax laws for the next eight years from the date of the agreement. No taxpayer shall be entitled to a waiver of any penalty, addition to tax, or interest under this section unless full payment of the tax due is made in accordance with rules established by the director of revenue.

4. All taxpayers granted amnesty under this section shall in good faith comply with this state's tax laws for the eight years following the date of the amnesty agreement. If any such taxpayer fails to comply with all of this state's tax laws at any time during the eight years following the date of the agreement, all penalties, additions to tax, and interest that were waived under the amnesty agreement shall become due and owing immediately.

5. If a taxpayer is granted amnesty under this section, such taxpayer shall not be eligible to participate in any future amnesty for the same type of tax.

6. If a taxpayer elects to participate in the amnesty program established in this section as evidenced by full payment of the tax due as established by the director of revenue, that election shall constitute an express and absolute relinquishment of all administrative and judicial rights of appeal. No tax payment received under this section shall be eligible for refund or credit.

7. Nothing in this section shall be interpreted to disallow the department of revenue to adjust a taxpayer's tax return as a result of any state or federal audit.

8. All tax payments received as a result of the amnesty program established in this section, other than revenues earmarked by the Constitution of Missouri, this state's statutes, or subsection 9 of this section, shall be deposited in the tax amnesty fund created in subsection 9 of this section. Moneys in the fund shall only be expended for the following except that any excess moneys not used for such purposes shall be deposited into the state general revenue fund:

(1) An increase in the rate of reimbursement to MO HealthNet providers for the fiscal year ending June 30, 2016, above the rate in effect for the fiscal year ending June 30, 2015; and

(2) An increase in the number of adults receiving dental coverage under MO HealthNet in the fiscal year ending June 30, 2016, above the number of adults receiving dental coverage in the fiscal year ending June 30, 2015.

9. There is hereby created in the state treasury the "Tax Amnesty Fund", which shall consist of money collected under this section. The state treasurer shall be custodian of the fund and may approve disbursements from the fund in accordance with sections 30.170 and 30.180. Upon appropriation, money in the fund shall be used solely for the purpose provided in subsection 8 of this section. Any moneys remaining in the fund at the end of the biennium shall revert to the credit of the general revenue fund. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

10. The department of revenue may enter into an agreement with a third-party vendor to provide collection services for eligible delinquent tax liabilities that the department has undertaken to collect under this section, and to assist with the administration of the amnesty program under which contingency and other fees may be payable to such approved vendor out of the revenues from the amnesty program.

11. The department may promulgate rules or issue administrative guidelines as are necessary to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2015, shall be invalid and void.

12. This section shall expire on December 31, 2023.

(L. 2015 H.B. 384)

Expires 12-31-23



Section 32.385 Offset of indebtedness agreements with the federal government — definitions — director's powers — certification, contents — federal official's powers — refunds — reciprocal agreements.

Effective 28 Aug 2015

Title IV EXECUTIVE BRANCH

32.385. Offset of indebtedness agreements with the federal government — definitions — director's powers — certification, contents — federal official's powers — refunds — reciprocal agreements. — 1. As used in this section, the following terms shall mean:

(1) "Federal official", a unit or official of the federal government charged with the collection of nontax liabilities payable to the federal government under 31 U.S.C. Section 3716, as amended;

(2) "Nontax liability due the state", a liability certified to the director of revenue by a state agency and shall include, but shall not be limited to, fines, fees, penalties, and other nontax assessments imposed by or payable to any state agency that is finally determined to be due and owing;

(3) "Offset agreement", the agreement authorized by this section;

(4) "Person", an individual, partnership, society, association, joint stock company, corporation, public corporation, or any public authority, estate, receiver, trustee, assignee, referee, and any other person acting in a fiduciary or representative capacity whether appointed by a court or otherwise, and any combination of the foregoing;

(5) "Refund", an amount described as a refund of tax under the provisions of the state tax law that authorized its payment;

(6) "State agency", any department, division, board, commission, office, or other agency of the state of Missouri;

(7) "Vendor payment", any payment, other than a refund, made by the state to any person or entity, and shall include but shall not be limited to any expense reimbursement to an employee of the state; but shall not include a person's salary, wages, or pension.

2. The director of revenue and the commissioner of administration may jointly enter into a reciprocal collection and offset of indebtedness agreement with the federal government, under which the federal government will offset from federal payments to vendors, contractors, and taxpayers debt owed to the state of Missouri, and the state will offset from state tax refunds and from payments otherwise due to vendors and contractors providing goods or services to state departments, agencies, or other state agencies nontax debt owed to the federal government.

3. Under the offset agreement, the director of revenue may:

(1) Certify to a federal official the existence of a person's delinquent tax or nontax liability due the state owed by the person to any state agency;

(2) Request that the federal official withhold any eligible vendor payment to which the person is entitled; and

(3) Provide for the payment of the amount withheld to the state.

4. A certification by a state agency to the director of revenue and by the director of revenue to the federal official under the offset agreement shall include:

(1) The full name and address of the person and any other names known to be used by the person;

(2) The Social Security number or tax identification number;

(3) The amount of the tax or nontax liability;

(4) A statement that the debt is past due and legally enforceable in the amount certified; and

(5) Any other information required by federal statute or regulation applicable to the collection of the debt by offset of federal payments.

5. Under the offset agreement, a federal official may:

(1) Certify to the state of Missouri the existence of a person's delinquent nontax liability owed by the person to the federal government;

(2) Request that the state of Missouri withhold any refund and vendor payment to which the person is entitled;

(3) Certify and request the state of Missouri to withhold a refund or vendor payment only if the laws of the United States:

(a) Allow the state of Missouri to enter into a reciprocal agreement with the United States, under which the federal official would be authorized to offset federal payments to collect delinquent tax and nontax debts owed to the state; and

(b) Provide for the payment of the amount withheld to the state;

(4) Retain a portion of the proceeds of any collection setoff as provided under the offset agreement.

6. Under the offset agreement, a certification by a federal official to the state of Missouri shall include:

(1) The full name of the person and any other names known to be used by the person;

(2) The Social Security number or federal tax identification number;

(3) The amount of the nontax liability; and

(4) A statement that the debt is past due and legally enforceable in the amount certified.

7. If a person for whom a certification is received from a federal official is due a refund of Missouri tax or a vendor payment, the agreement may provide that the state of Missouri shall:

(1) Withhold a refund or vendor payment that is due a person whose name has been certified by a federal official;

(2) In accordance with the provisions of the offset agreement, notify the person of the amount withheld in satisfaction of a liability certified by a federal official;

(3) Pay to the federal official the lesser of:

(a) The entire refund or vendor payment; or

(b) The amount certified; and

(4) Pay any refund or vendor payment in excess of the certified amount to the person.

8. Notwithstanding any other provisions of law to the contrary, the director of revenue and the commissioner of administration shall have the authority to enter into reciprocal agreements with any other state which extends a like comity to this state to offset from state tax refunds and from payments otherwise due to vendors and contractors providing goods or services to state departments, agencies, or other state agencies nontax debt for debts due the other state that extends a like comity to this state.

(L. 2015 H.B. 384)



Section 32.400 Department may use electronic means to notify persons regarding licensing and tax collection, requirements.

Effective 28 Aug 2014

Title IV EXECUTIVE BRANCH

32.400. Department may use electronic means to notify persons regarding licensing and tax collection, requirements. — 1. For the purposes of this section, "electronic means" shall mean, but is not limited to, electronic mail or a secure site maintained by the state of Missouri for such purpose.

2. Notwithstanding any other provision of law, the director of the department of revenue may notify persons and their authorized representative using electronic means to fulfill the duties and functions of the department of revenue relating to the administration of motor vehicle licensing, driver licensing, and collection of all taxes and fees payable to the state as provided by law. Any statutory requirements for the department of revenue to provide notification to any person are satisfied by electronic means when the person has agreed to such notification and the electronic notification is sent by the electronic means specified by the person.

3. The requirement of certified mailing as used in those sections relating to the administration of motor vehicle licensing, driver licensing, and collection of all taxes and fees payable to the state as provided by law is satisfied by use of electronic means if the taxpayer or license holder has agreed to such notification and the electronic notification is sent by the electronic means specified by the person.

4. The director of the department of revenue may promulgate rules and regulations to administer the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2014, shall be invalid and void.

(L. 2014 H.B. 1081)






Chapter 33 State Financial Administration

Chapter Cross References



Section 33.030 Powers and duties.

Effective 28 Aug 1959

Title IV EXECUTIVE BRANCH

33.030. Powers and duties. — The division of the budget shall:

(1) Assist the director of revenue in preparing estimates and information concerning receipts and expenditures of all state agencies as required by the governor and general assembly.

(2) Certify approval of the incurring of every obligation for the payment of money and that the expenditure is within the purpose of the appropriation and that there is in the appropriation an unencumbered balance sufficient to pay it. As a prerequisite to certification, the commissioner of administration shall ascertain that the obligation to be incurred is within the work program and budget allotment.

(3) Preapprove all claims and accounts and certify them to the state treasurer for payment. As a prerequisite to his preapproval of claims and accounts, the commissioner of administration shall ascertain that the claims and accounts are regular and correct.

(4) Prepare and report to the governor or to the general assembly or either house thereof when requested any financial data or statistics which he or it requires, such as monthly or quarterly estimates of the state's income and cost figures on the current operations of departments, institutions or agencies.

(L. 1945 p. 1428 § 36, A.L. 1959 S.B. 5)

CROSS REFERENCES:

Blind pensions, duty of commissioner of administration, 209.090

Commissioner of administration to head division of budget, be successor to comptroller, 37.010



Section 33.035 Readvancement of federal funds, preapproval not required.

Effective 28 Aug 1967

Title IV EXECUTIVE BRANCH

33.035. Readvancement of federal funds, preapproval not required. — When the governor and the President of the United States declare a disaster has occurred in the state and federal funds are provided under Public Law 81-875 or any other law, the federal funds advanced for a portion of the amount of the approved application may be readvanced to the applicant in accordance with the terms of the offer. The division of the budget is not required to preapprove the claims and accounts as a prerequisite to readvancing the federal funds as required by subdivision (3) of section 33.030. The commissioner of administration shall ascertain that the claims and accounts are regular and correct prior to the payment of the final portion of the approved amount of the claim.

(L. 1967 p. 113 § 1)



Section 33.040 Commissioner of administration to certify accounts before expenditures are made — records of appropriations and allotments.

Effective 28 Aug 1959

Title IV EXECUTIVE BRANCH

33.040. Commissioner of administration to certify accounts before expenditures are made — records of appropriations and allotments. — 1. No expenditure shall be made and no obligation incurred by any department without certification by the commissioner of administration pursuant to the provisions of section 33.030.

2. At the time of issuance, each certification shall be entered on the general accounting books by the commissioner of administration as an encumbrance on the appropriation and on the allotment. If the obligation is not incurred after the certification has been entered on the general accounting books as an encumbrance on the appropriation and on the allotment, the certification shall be removed from the general accounting books as an encumbrance on the appropriation and on the allotment. Any officer or employee of the state who makes any expenditure or incurs any obligation without first securing the certifications from the commissioner of administration is personally liable and liable on his bond for the amount of the expenditure or obligation. To prevent inconvenience and delay, the commissioner of administration may establish a system for certification of emergency or anticipated minor obligations and expenditures and nonbudgetary expenditures.

(RSMo 1939 § 10907, A.L. 1945 p. 1428 § 60, A.L. 1959 S.B. 5)



Section 33.050 Allocation of money — certification.

Effective 28 Aug 1959

Title IV EXECUTIVE BRANCH

33.050. Allocation of money — certification. — When any money in the state treasury has been allocated or apportioned to the several counties or other political subdivisions of the state by an officer or board authorized to allocate or apportion the money, the allocation or apportionment shall be certified to the commissioner of administration by the officer or board making it.

(L. 1945 p. 1428 § 61, A.L. 1959 S.B. 5)

CROSS REFERENCES:

Costs in criminal cases, state pays, when, 550.020

State property, state to pay tax bills for local public improvements, 88.900



Section 33.060 Commissioner of administration custodian of all account books of the state.

Effective 28 Aug 1959

Title IV EXECUTIVE BRANCH

33.060. Commissioner of administration custodian of all account books of the state. — The commissioner of administration shall keep the general accounting books of the state, and be the keeper of all public account books, accounts, vouchers, documents, and all papers relating to the accounts and contracts of the state, and its revenue, debt and fiscal affairs, including an account of all moneys received by the state from any source and of every separate fund in the treasury authorized by law.

(L. 1945 p. 1428 § 37, A. 1949 S.B. 1015, A.L. 1959 S.B. 5)

CROSS REFERENCES:

Appropriations, limitations on, 21.260, 26.030

Settlement of accounts, duty of officers receiving moneys due state, 105.060 to 105.130, 139.300, 140.750

State treasurer, monthly reports to be made to commissioner of administration, 30.350



Section 33.065 Obligations incurred, when.

Effective 28 Aug 2010

Title IV EXECUTIVE BRANCH

33.065. Obligations incurred, when. — No appropriation shall confer authority to incur an obligation after the termination of the fiscal year to which it relates.

(L. 1959 S.B. 184 § 1, A.L. 1980 S.B. 517, A.L. 2010 H.B. 1965)



Section 33.080 Receipts deposited when, appropriated when — funds lapse when, exceptions, report — violation, a misdemeanor — transfer to rebuild damaged infrastructure fund.

Effective 05 Jul 2013, see footnote

Title IV EXECUTIVE BRANCH

*33.080. Receipts deposited when, appropriated when — funds lapse when, exceptions, report — violation, a misdemeanor — transfer to rebuild damaged infrastructure fund. — 1. All fees, funds and moneys from whatsoever source received by any department, board, bureau, commission, institution, official or agency of the state government by virtue of any law or rule or regulation made in accordance with any law, excluding all funds received and disbursed by the state on behalf of counties and cities, towns and villages shall, by the official authorized to receive same, and at stated intervals of not more than thirty days, be placed in the state treasury to the credit of the particular purpose or fund for which collected, and shall be subject to appropriation by the general assembly for the particular purpose or fund for which collected during the biennium in which collected and appropriated. The unexpended balance remaining in all such funds (except such unexpended balance as may remain in any fund authorized, collected and expended by virtue of the provisions of the constitution of this state) shall at the end of the biennium and after all warrants on same have been discharged and the appropriation thereof has lapsed, be transferred and placed to the credit of the general revenue fund of the state by the state treasurer. Any official or any person who shall willfully fail to comply with any of the provisions of this section, and any person who shall willfully violate any provision hereof, shall be deemed guilty of a misdemeanor; provided, that all such money received by the curators of the University of Missouri except those funds required by law or by instrument granting the same to be paid into the seminary fund of the state, is excepted herefrom, and in the case of other state educational institutions there is excepted herefrom, gifts or trust funds from whatever source; appropriations; gifts or grants from the federal government, private organizations and individuals; funds for or from student activities; farm or housing activities; and other funds from which the whole or some part thereof may be liable to be repaid to the person contributing the same; and hospital fees. All of the above excepted funds shall be reported in detail quarterly to the governor and biennially to the general assembly.

2. Notwithstanding any provision of law to the contrary concerning the transfer of funds, ten million dollars shall be transferred from the insurance dedicated fund established under section 374.150, and placed to the credit of the rebuild damaged infrastructure fund created in section 33.295 on July 1, 2013.

(RSMo 1939 § 13051, A.L. 1945 p. 1977 § 17, A.L. 1959 H.B. 390, A.L. 1999 H.B. 516, A.L. 2003 S.B. 675, A.L. 2006 S.B. 583, A.L. 2013 H.B. 1035 merged with S.B. 23)

Effective 7-05-13 (S.B. 23); 9-11-13 (H.B. 1035)

*H.B. 1035 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.

*Revisor's Note: Article III, Sections 29 and 32 of the Missouri Constitution, and Sections 1.130 and 21.250, RSMo, do not specifically address the effective date of a section subject to an emergency clause which is overridden by the general assembly.

CROSS REFERENCE:

State funds, see list in General Index under heading STATE FUNDS



Section 33.085 Application for federal funds, copy to certain state officials.

Effective 28 Aug 1967

Title IV EXECUTIVE BRANCH

33.085. Application for federal funds, copy to certain state officials. — 1. If a state agency makes application for participation in and for grants of federal funds under federal law, the agency shall at the time of the application furnish a copy thereof to the director of the budget, the legislative fiscal officer, the chairman of the senate appropriations committee and the chairman of the house appropriations committee and the minority floor leader of the senate and the house of representatives. Unless the application contains a description of the state program which is the basis for the application, a description of the program shall be annexed to the copy of the application.

2. If any application is changed in any respect, a copy of the change shall be furnished to each of the six officers.

3. A progress report on each application shall be furnished to each of the six officers by the agency at least twice each year.

4. A final report as to the final disposition of each application shall also be furnished to each of the six officers.

(L. 1967 p. 114 § 1)



Section 33.087 Grant of federal funds of one million dollars or more, certain information to be made available to public — rulemaking authority.

Effective 28 Aug 2013

Title IV EXECUTIVE BRANCH

33.087. Grant of federal funds of one million dollars or more, certain information to be made available to public — rulemaking authority. — 1. Every department and division of the state that receives any grant of federal funds of one million dollars or more shall document and make the following information easily available to the public on the Missouri accountability portal established in section 37.850:

(1) Any amount of funds it receives from the federal government;

(2) The name of the federal agency disbursing the funds;

(3) The purpose for which the funds are being received;

(4) The name of any state agency to which any portion of the funds are transferred by the initial receiving department or division, the amount transferred, and the purpose for which those funds are transferred; and

(5) The information provided to the department or division pursuant to subsection 2 of this section.

2. If a department or division receives a grant of federal funds and transfers a portion of such funds to another department or division, the department or division receiving the transferred funds shall report to the department or division from which the funds were transferred an accounting of how the transferred funds were used and any statistical impact that can be discerned as a result of such usage.

3. All information referred to in subsection 1 of this section shall be updated within thirty days of any receipt or transferal of funds.

4. The office of administration shall promulgate rules to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2013*, shall be invalid and void.

(L. 2013 H.B. 116)

*H.B. 116, 2013, contained numerous sections effective August 28, 2013, except section 208.1050 which became effective July 12, 2013.



Section 33.090 Rules concerning travel and subsistence — rules, generally, promulgation, procedure.

Effective 28 Aug 1995

Title IV EXECUTIVE BRANCH

33.090. Rules concerning travel and subsistence — rules, generally, promulgation, procedure. — The commissioner of administration shall be empowered to promulgate rules and regulations governing the incurring and payment of reasonable and necessary travel and subsistence expenses actually incurred on behalf of the state. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1945 p. 1428 § 39, A.L. 1977 S.B. 75, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)

(1973) Rules adopted pursuant to this section are “legislative rules” and should be accorded the force and effect of law until invalidated by judicial decision or repealed or amended by legislative enactment. State ex rel. Danforth v. Riley (A.), 499 S.W.2d 40.



Section 33.095 Mileage allowance, employees of state and certain counties.

Effective 28 Aug 1969

Title IV EXECUTIVE BRANCH

33.095. Mileage allowance, employees of state and certain counties. — Other provisions of law notwithstanding, in every instance where an officer or employee of the state or any county, except first class counties with a charter form of government, is paid a mileage allowance or reimbursement, the allowance or reimbursement shall be computed at the rate of ten cents per mile unless a higher rate is specifically authorized by statute or order of the commissioner of administration.

(L. 1969 H.B. 49 § 1)

CROSS REFERENCE:

Higher mileage allowance to be paid by county, when, 50.333



Section 33.100 Salaries to be paid, how and when.

Effective 28 Aug 1980

Title IV EXECUTIVE BRANCH

33.100. Salaries to be paid, how and when. — The salaries of all elective and appointive officers and employees of the state shall be paid out of the state treasury, in semimonthly or monthly installments as designated by the commissioner of administration. The accounts and names of the officers and employees shall be presented to the commissioner of administration and a warrant therefor upon the state treasury shall be issued to be paid out of the appropriation made for such purpose. The accounts of the officers and employees shall be stated in their names, respectively, and the correctness thereof shall be certified to by the officers, respectively, in whose employment they are.

(RSMo 1939 § 13391, A. 1949 S.B. 1015, A.L. 1980 H.B. 1266)

Prior revisions: 1929 § 11769; 1919 § 10979; 1909 § 10682



Section 33.101 Employees may request monthly pay.

Effective 28 Aug 1980

Title IV EXECUTIVE BRANCH

33.101. Employees may request monthly pay. — This act* shall not apply to any state employee desiring to be paid by the month.

(L. 1980 H.B. 1266 § B)

*"This act" (H.B. 1266, 1980) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 33.102 Deceased employee's unused vacation, compensation for, to whom paid.

Effective 28 Aug 1967

Title IV EXECUTIVE BRANCH

33.102. Deceased employee's unused vacation, compensation for, to whom paid. — Whenever the employment of any employee of this state shall be terminated by death, there shall be paid to such employee's designated beneficiary or to his estate compensation for the number of days of unused vacation to which said employee was entitled at the time of his death as fixed by the laws, rules, and regulations then in effect regarding such employment.

(L. 1967 p. 114 § 1)



Section 33.103 Deductions authorized to be made from state employees' compensation — debts owed to state, child support payments, tuition programs, cafeteria plan, requirements.

Effective 10 Jul 2008, see footnote

Title IV EXECUTIVE BRANCH

33.103. Deductions authorized to be made from state employees' compensation — debts owed to state, child support payments, tuition programs, cafeteria plan, requirements. — 1. Whenever the employees of any state department, division or agency establish any voluntary retirement plan, or participate in any group hospital service plan, group life insurance plan, medical service plan or other such plan, or if they are members of an employee collective bargaining organization, or if they participate in a group plan for uniform rental, the commissioner of administration may deduct from such employees' compensation warrants the amount necessary for each employee's participation in the plan or collective bargaining dues, provided that such dues deductions shall be made only from those individuals agreeing to such deductions. Before such deductions are made, the person in charge of the department, division or agency shall file with the commissioner of administration an authorization showing the names of participating employees, the amount to be deducted from each such employee's compensation, and the agent authorized to receive the deducted amounts. The amount deducted shall be paid to the authorized agent in the amount of the total deductions by a warrant issued as provided by law.

2. The commissioner of administration may, in the same manner, deduct from any state employee's compensation warrant:

(1) Any amount authorized by the employee for the purchase of shares in a state employees' credit union in Missouri;

(2) Any amount authorized by the employee for contribution to a fund resulting from a united, joint community-wide solicitation or to a fund resulting from a nationwide solicitation by charities rendering services or otherwise fulfilling charitable purposes if the fund is administered in a manner requiring public accountability and public participation in policy decisions;

(3) Any amount authorized by the employee for the payment of dues in an employee association;

(4) Any amount determined to be owed by the employee to the state in accordance with guidelines established by the commissioner of administration which shall include notice to the employee and an appeal process;

(5) Any amount voluntarily assigned by the employee for payment of child support obligations determined pursuant to chapter 452 or 454;

(6) Any amount authorized by the employee for contributions to any qualified state tuition program pursuant to Section 529 of the Internal Revenue Code of 1986, as amended, sponsored by the state of Missouri; and

(7) Any amount for cafeteria plan administrative fees under subdivision (4) of subsection 3 of this section.

3. The commissioner of administration may establish a cafeteria plan in accordance with Section 125 of Title 26 United States Code for state employees. The commissioner of administration must file a written plan document to be filed in accordance with chapter 536. Employees must be furnished with a summary plan description one hundred twenty days prior to the effective date of the plan. In connection with such plans, the commissioner may:

(1) Include as an option in the plan any employee benefit, otherwise available to state employees, administered by a statutorily created retirement system;

(2) Provide and administer, or select companies on the basis of competitive bids or proposals to provide or administer, any group insurance, or other plan which may be included as part of a cafeteria plan, provided such plan is not duplicative of any other plan, otherwise available to state employees, administered by a statutorily created retirement system;

(3) Include as an option in the plan any other product eligible under Section 125 of Title 26 of the United States Code the selection of which may be solicited by a vendor on site in state facilities, subject to regulations promulgated by the office of administration, and including payment to the state by vendors providing those products for the cost of administering those deductions, as set by the office of administration; and

(4) Reduce each employee's compensation warrant by the amount necessary for each employee's participation in the cafeteria plan, except for those individual employees who affirmatively elect not to participate in the cafeteria plan. No such reduction in salary for the purpose of participation in a cafeteria plan shall have the effect of reducing the compensation amount used in calculating the state employee's retirement benefit under a statutorily created retirement system or reducing the compensation amount used in calculating the state employee's compensation or wages for purposes of any workers' compensation claim governed by chapter 287.

4. Employees may authorize deductions as provided in this section in writing or by electronic enrollment.

(L. 1951 p. 544 § 1, A.L. 1969 p. 92, A.L. 1975 H.B. 227, A.L. 1977 H.B. 333, A.L. 1987 S.B. 314, A.L. 1989 H.B. 493, A.L. 1990 S.B. 744, A.L. 1993 H.B. 609, A.L. 1997 H.B. 652, A.L. 1998 S.B. 642, A.L. 1999 S.B. 460, A.L. 2004 H.B. 959, A.L. 2005 S.B. 133, A.L. 2008 S.B. 1140)

Effective 7-10-08



Section 33.110 Fiscal year defined — reports to general assembly.

Effective 28 Aug 1945

Title IV EXECUTIVE BRANCH

33.110. Fiscal year defined — reports to general assembly. — The fiscal year of the state shall commence on July first and terminate on June thirtieth following, and the books, accounts and reports of the public officers shall be made to conform thereto; and all reports required by law to be made to the general assembly shall be made during the first twenty days after the meeting of the general assembly.

(RSMo 1939 § 13020, A.L. 1945 p. 1977 § 10)

Prior revisions: 1929 § 11398; 1919 § 13295; 1909 § 11808



Section 33.120 Claims against state to be presented to commissioner of administration within two years — exception, reduced rate for certain claims.

Effective 28 Aug 1997

Title IV EXECUTIVE BRANCH

33.120. Claims against state to be presented to commissioner of administration within two years — exception, reduced rate for certain claims. — 1. Persons having claims against the state shall exhibit the same, with the evidence in support thereof, to the commissioner of administration, for the commissioner's approval, within two years after such claims shall accrue, and not thereafter.

2. Any claim against the state for an item subject to statutory reimbursement which accrues during a fiscal year in which the governor reduces an allotment of appropriations pursuant to section 33.290 shall be paid at such reduced rate regardless of the fiscal year in which the claim is submitted, if such claim is for an item identified by the governor as being subject to reduction.

(RSMo 1939 § 13038, A.L. 1945 p. 1428 § 40, A.L. 1997 S.B. 240)

Prior revisions: 1929 § 11416; 1919 § 13322; 1909 § 11823



Section 33.130 Setoff in suits brought by state allowed, when.

Effective 28 Aug 1945

Title IV EXECUTIVE BRANCH

33.130. Setoff in suits brought by state allowed, when. — In all suits brought in behalf of the state, no debt or claim shall be allowed against the state as a setoff, but such as have been exhibited to the commissioner of administration, and by him approved or disapproved, except only in cases where it shall be proved, to the satisfaction of the court, that the defendant, at the time of his trial, is in possession of vouchers which he could not produce to the commissioner of administration, or that he was prevented from exhibiting the claim to the commissioner of administration by absence from the state, sickness or unavoidable accident.

(RSMo 1939 § 13039, A.L. 1945 p. 1428 § 41)

Prior revisions: 1929 § 11417; 1919 § 13323; 1909 § 11824



Section 33.140 Examination of witnesses and issuance of subpoenas.

Effective 28 Aug 1945

Title IV EXECUTIVE BRANCH

33.140. Examination of witnesses and issuance of subpoenas. — Whenever the commissioner of administration may think it necessary to the proper settlement of any account, he may examine the parties, witnesses and others, on oath or affirmation, touching any matter material to be known in the settlement of such account, and for this purpose may issue subpoenas, and compel witnesses to attend before him and give evidence, in the same manner and by the same means allowed by law to courts of record.

(RSMo 1939 § 13040, A.L. 1945 p. 1428 § 42)

Prior revisions: 1929 § 11418; 1919 § 13324; 1909 § 11825



Section 33.150 Preserve all accounts and vouchers — destroy, when.

Effective 28 Aug 2015

Title IV EXECUTIVE BRANCH

33.150. Preserve all accounts and vouchers — destroy, when. — The original of all accounts, vouchers and documents approved or to be approved by the commissioner of administration shall be preserved in his office; and copies thereof shall be given without charge to any person, county, city, town, township and school or special road district interested therein, that may require the same for the purpose of being used as evidence in the trial of the cause, and like copies shall be furnished to any corporation or association requiring the same, under tender of the fees allowed by law; provided, that the commissioner of administration may destroy or dispose in the manner provided by law of all paid accounts, vouchers and duplicate receipts of the state treasurer and other documents which may have been on file in the office of the commissioner of administration or his predecessor as custodian of such documents for a period of five years or longer, except such documents as may at the time be the subject of litigation or dispute.

(RSMo 1939 § 13041, A.L. 1945 p. 1428 § 43, A.L. 2015 S.B. 58)

Prior revisions: 1929 § 11419; 1919 § 13325; 1909 § 11826



Section 33.155 Employees' compensation, direct deposit, electronic transfer of funds — treasurer and commissioner of administration — duties, powers.

Effective 28 Aug 1990

Title IV EXECUTIVE BRANCH

33.155. Employees' compensation, direct deposit, electronic transfer of funds — treasurer and commissioner of administration — duties, powers. — 1. The commissioner of administration and the state treasurer may establish an electronic funds transfer system to transfer directly into payees' accounts in financial institutions in payment of any account allowed against the state.

2. A single transfer may contain payments to multiple payees.

3. The commissioner of administration and the state treasurer, by joint rules, shall establish the standards and procedures for administering the system.

(L. 1990 S.B. 838)



Section 33.160 Form of warrant.

Effective 28 Aug 1990

Title IV EXECUTIVE BRANCH

33.160. Form of warrant. — In all cases of accounts allowed against the state, and in all cases of grants, salaries, pay and expenses allowed by law, the commissioner of administration shall fill in on a form of warrant the amount due and other necessary information. The form of the warrant thus filled in by the commissioner of administration shall be transmitted with the commissioner of administration's certification to the state treasurer. Except when payments are authorized by law to be electronically transferred, the warrant shall be in such form that a single instrument shall serve as the warrant and the state treasurer's draft or check, and shall be so designed that it is a nonnegotiable warrant when signed by the commissioner of administration and becomes a negotiable check or draft after it has been signed by the state treasurer.

(RSMo 1939 § 13042, A.L. 1945 p. 1428 § 43a, A.L. 1957 p. 493, A.L. 1959 S.B. 5, A.L. 1990 S.B. 838)

Prior revisions: 1929 § 11420; 1919 § 13326; 1909 § 11827



Section 33.170 No warrant to be drawn or paid unless money appropriated for payment.

Effective 28 Aug 1949

Title IV EXECUTIVE BRANCH

33.170. No warrant to be drawn or paid unless money appropriated for payment. — No claim or account shall be preapproved by the commissioner of administration, nor shall any warrant be paid by the state treasurer, unless the money has been previously appropriated by law; nor shall the whole amount drawn for or paid, under any one head, ever exceed the amount appropriated by law for that purpose.

(RSMo 1939 § 13043, A.L. 1945 p. 1428 § 44, A.L. 1945 p. 1977 § 11, A. 1949 S.B. 1015)

Prior revisions: 1929 § 11421; 1919 § 13327; 1909 § 11828

CROSS REFERENCES:

Appropriations, limitations on, 21.260, 26.030

Withdrawals from state treasury, limitations on, duty of commissioner of administration, Const. Art. III § 36, Art. IV § 28



Section 33.180 In certain cases of contest, salary to be retained by state until rights determined.

Effective 28 Aug 1959

Title IV EXECUTIVE BRANCH

33.180. In certain cases of contest, salary to be retained by state until rights determined. — 1. If any office, elective or appointive, the emoluments of which are required to be paid out of the state treasury, is contested or disputed by two or more persons claiming the right thereto in any legal proceeding, then no claim shall be certified, nor any warrant drawn by the commissioner of administration nor paid by the treasurer, for the salary by law attached to the office until the right to the office is legally determined between the persons claiming the right.

2. If the person to whom the commission for the office has been issued delivers to the party contesting his right to the office a good and sufficient bond in double the amount of the annual salary of the office, conditioned that if, upon final determination of the rights of the contestants, it is decided that the obligor is not, and the obligee therein is, entitled to the office in controversy, he shall pay over to the obligee the amount of salary therefor drawn by him as the officer, together with ten percent interest thereon from the date of the receipt of each installment received by him, then, notwithstanding the provisions of this law, a claim may be certified and a warrant drawn by the commissioner of administration and paid by the treasurer, to the person holding the commission for the amount of his salary as it becomes due.

3. Any person contesting the election of any officer shall give notice of the contest to the commissioner of administration and no contest shall be heard or determined until he satisfies the tribunal trying the contest that the notice has been given.

(RSMo 1939 § 13045, A.L. 1945 p. 1428 § 45, A.L. 1945 p. 1977 § 12, A. 1949 S.B. 1015, A.L. 1959 S.B. 5)

Prior revisions: 1929 § 11423; 1919 § 13329; 1909 § 11830



Section 33.190 Lost or destroyed state check, procedure to replace — falsification, penalty.

Effective 10 May 1994, see footnote

Title IV EXECUTIVE BRANCH

33.190. Lost or destroyed state check, procedure to replace — falsification, penalty. — 1. If a state check is lost or destroyed, the payee of such check shall prepare and file with the state treasurer an affidavit under oath setting forth the facts pertaining to such loss or destruction. Such affidavit shall constitute a request for the issuance of a replacement check if the issuance of a replacement check is deemed appropriate. If a state payroll check is lost or destroyed prior to delivery to the payee, a person responsible for that payroll may prepare and file with the state treasurer an affidavit under oath setting forth the facts pertaining to such loss or destruction. Such affidavit shall constitute a request for the issuance of a replacement check if the issuance of a replacement check is deemed appropriate. If the check was endorsed and delivered to a third party other than to a bank, trust company, savings and loan association, or building and loan association which made and preserved photographic or microfilm record of the check, during the normal course of business prior to its loss or destruction, the third party who was in possession of the check at the time of its loss or destruction may prepare and file with the state treasurer an affidavit under oath setting forth the fact of endorsement and delivery of the check and the facts pertaining to the loss or destruction. Such affidavit shall constitute a request for the issuance of a replacement check if the issuance of a replacement check is deemed appropriate. If the check was endorsed and delivered to a bank, trust company, savings and loan association, or building and loan association which made and preserved a photographic or microfilm copy of the check, the treasurer may accept such copy as proof that the check was in lawful possession of the bank, trust company, savings and loan association, or building and loan association at the time of the loss or destruction and the treasurer may pay the check on the photographic copy after issuing a stop-payment order on the original check and receiving acknowledgment of the stop-payment order from the bank dispensing state funds in payment of such check, or by otherwise ensuring that the original check will not be paid.

2. The state treasurer shall, after receipt of the affidavit or statement and copy, and upon a determination by the state treasurer that the lost or destroyed check has not been presented to the treasurer for payment, issue a stop-payment order for the lost or destroyed check to the bank depositary on which the lost or destroyed check is drawn, and shall reissue a replacement check to the payee of the check which has been lost or destroyed or to the payee of the check and the third party to whom the check was endorsed and delivered.

3. Any person who shall knowingly make false affidavit for the purpose of procuring a replacement check, or shall procure a replacement check by false representation, or shall negotiate any check for which the person has caused a replacement check to be issued, or who negotiates any replacement check procured by false affidavit or false representation, shall be guilty of stealing and shall be tried under the general criminal laws of this state pertaining to such offenses and upon conviction shall be punished in accordance with the general law.

(RSMo 1939 § 13079, A.L. 1945 p. 1428 § 45a, A.L. 1959 S.B. 5, A.L. 1972 H.B. 1047, A.L. 1980 H.B. 1667, A.L. 1983 H.B. 389, A.L. 1988 H.B. 1260, A.L. 1989 S.B. 444, A.L. 1994 H.B. 1553 merged with S.B. 684)

Prior revisions: 1929 § 11462; 1919 § 13368; 1909 § 11869



Section 33.195 Proceeds of unpaid check returned to fund and appropriation on which drawn.

Effective 28 Aug 1957

Title IV EXECUTIVE BRANCH

33.195. Proceeds of unpaid check returned to fund and appropriation on which drawn. — If a warrant or check in payment therefor cannot be delivered or if the commissioner of administration finds that, for any reason, the warrant or check cannot legally be paid, the amount thereof shall be removed as an encumbrance against the appropriation and allotment on which the warrant is drawn and appropriate entries shall be made on the general accounting books to restore the amount of the warrant or check to the fund on which it is drawn and to the appropriation and allotment thereof.

(L. 1957 p. 495)



Section 33.200 Penalty for certification of unauthorized claims.

Effective 28 Aug 1959

Title IV EXECUTIVE BRANCH

33.200. Penalty for certification of unauthorized claims. — If the commissioner of administration knowingly certifies any claims or accounts for payment, not authorized by law, he shall, upon conviction, be punished by imprisonment in the penitentiary for not less than two years nor more than five years.

(RSMo 1939 § 13059, A.L. 1945 p. 1428 § 46, A. 1949 S.B. 1015, A.L. 1959 S.B. 5)

Prior revisions: 1929 § 11435; 1919 § 13341; 1909 § 11842



Section 33.202 Penalties assessed by state agencies for late fees or reports, authorized, when.

Effective 28 Aug 1986

Title IV EXECUTIVE BRANCH

33.202. Penalties assessed by state agencies for late fees or reports, authorized, when. — Where a delay in submitting a fee, application, report or other form to a state agency may result in the assessment of penalties or interest by such agency, no penalty or interest may be assessed for any period during which the proper fee, or properly completed application, report or form was in the possession of the state agency in a timely manner, or for any period of delay not attributable to the reasonable and practical processing of the application, report or form by the state agency.

(L. 1986 H.B. 1320 § 1)



Section 33.210 Budget director to assist governor in preparation of budget — performance-based budgeting system to be developed.

Effective 28 Aug 2003

Title IV EXECUTIVE BRANCH

33.210. Budget director to assist governor in preparation of budget — performance-based budgeting system to be developed. — 1. The director of the budget shall assist the governor in the preparation of the budget and in his other duties in relation thereto.

2. The budget director shall develop and implement a performance-based budgeting system that establishes goals and objectives, provides detailed measures of program and fund performance against attainment of planned outcomes, and provides for program evaluations. The governor may consider all outcome measures used for each program and fund as compared with the attainment of the established goals and objectives of each program or fund for the past three fiscal years in preparing budget recommendations pursuant to section 33.270. Such outcome measures and attainment of established goals and objectives for each program and fund shall be considered by the general assembly in approving appropriation levels for each program and fund.

(L. 1945 p. 1428 § 48, A.L. 2003 S.B. 299 & 40)



Section 33.220 Each department to submit estimates of money requirements.

Effective 28 Aug 1971

Title IV EXECUTIVE BRANCH

33.220. Each department to submit estimates of money requirements. — On or before October first in each year preceding the annual session of the general assembly, each department shall submit to the budget director estimates of its requirements for appropriations for the year commencing on the first day of July next. Such estimates shall be on forms prescribed by the budget director. Such forms shall provide, as nearly as practicable, for a uniform presentation and classification of estimates. Blank copies of forms on which estimates shall be submitted shall be sent by the budget director to each department on or before September first of each such year. Estimates shall be submitted for each subdepartment, division or bureau of each department down to the smallest organization unit and for the department as a whole. Separate estimates shall be submitted for each fiscal year. Separate estimates shall also be submitted for each fund from which requested appropriations are to be made, and on another form such estimates shall be consolidated to show total estimates from all funds. All such estimates shall be so subdivided and classified as to show all estimated expenditures for all purposes in such detail as may be required by the budget director. All estimates for federal funds shall include the amount of federal funds required, the federal program number of each federally funded program the department plans to administer, the amount, if any, of state funds required for each program, a description adequate to give the members of the legislature knowledge of the objectives of each program and such other information as may be required by the budget director. Estimates shall show separately the requirements for ordinary expenditures for operation and maintenance, extraordinary expenditures for operation and maintenance, and capital expenditures. Each estimate for extraordinary expenditure and for capital expenditure shall be explained in detail. The estimates shall be accompanied by such reports, data or other explanatory matter as the department may care to submit.

(RSMo 1939 § 10896, A.L. 1945 p. 1428 § 49, A.L. 1971 S.B. 319)



Section 33.230 Estimates to show expenditures of preceding biennium.

Effective 28 Aug 1945

Title IV EXECUTIVE BRANCH

33.230. Estimates to show expenditures of preceding biennium. — The estimate forms shall contain a sufficient number of columns to provide for the estimates for the two fiscal years of the biennium and in addition thereto for the expenditures of the two fiscal years of the preceding biennium. Such expenditures shall be entered on the forms by the budget director and shall show the actual expenditures of the first fiscal year of the current biennium and the estimated expenditure for the second fiscal year of the current biennium. In preparing such estimates for the second fiscal year, the budget director may require the assistance of any department. Such forms shall also provide a column in which the recommendation of the governor may be entered.

(RSMo 1939 § 10897, A.L. 1945 p. 1428 § 50)



Section 33.240 Estimates of anticipated revenue to be furnished.

Effective 28 Aug 1945

Title IV EXECUTIVE BRANCH

33.240. Estimates of anticipated revenue to be furnished. — The budget director shall prepare estimates of revenue for each fund for each fiscal year of the biennium to which the budget applies, so classified as to show in detail the amounts expected to be received from each source. He may require each department collecting or receiving any revenues or earnings from any source to submit to him its estimates of expected revenue or earnings from each source as an aid to him in preparing revenue estimates. In parallel columns with such estimates, he shall show the actual revenues for each fund and source in the first fiscal year of the current biennium and the estimated revenues for the second fiscal year of the current biennium.

(RSMo 1939 § 10898, A.L. 1945 p. 1428 § 51)



Section 33.250 Governor shall consider estimates and prepare recommendations — public hearing — final hearing.

Effective 28 Aug 1945

Title IV EXECUTIVE BRANCH

33.250. Governor shall consider estimates and prepare recommendations — public hearing — final hearing. — The budget director shall check all estimates submitted to see that all information required is included and may require any additional information from any department. He shall then submit all estimates to the governor, who may either himself or through the budget director call in any officer of any department to consider the estimates of such department and may order any further investigation of any item. The governor shall then prepare his tentative recommendations on each of the estimates and may hold such further conferences with any officer as he may wish. After the preparation of such recommendations they, or a summary thereof, shall be made public and a public hearing thereon may be held by the governor at which any person may appear and make suggestions as to any item or items or concerning the budget as a whole. After such hearing, the governor shall prepare his final budget for submission to the general assembly.

(RSMo 1939 § 10899, A.L. 1945 p. 1428 § 52)



Section 33.260 Powers of governor-elect relative to budget.

Effective 28 Aug 1945

Title IV EXECUTIVE BRANCH

33.260. Powers of governor-elect relative to budget. — In any year in which a governor-elect assumes office the budget shall be the budget of the new governor and shall be submitted to the general assembly by him. The division of the budget shall render to the governor-elect all possible assistance in the preparation of the budget. The governor and the departments, institutions or agencies of the state shall furnish the governor-elect estimates and other budget information, in order that the governor-elect may discharge effectively his budget responsibilities upon assuming office.

(RSMo 1939 § 10900, A.L. 1945 p. 1428 § 53)



Section 33.270 Budget to legislature in printed form — contents.

Effective 28 Aug 2003

Title IV EXECUTIVE BRANCH

33.270. Budget to legislature in printed form — contents. — The budget shall be submitted to the general assembly in printed form. Such budget shall be in two parts:

(1) A budget message outlining the fiscal policy of the state for the biennium and describing the important features of the budget plan; giving a summary of the budget setting forth aggregate figures of proposed revenues and expenditures and the balanced relations between the proposed revenues and expenditures and the total expected income and other means of financing the budget compared with the corresponding figures for the preceding biennium; including explanatory schedules classifying proposed expenditures by organization units, objects and funds; giving estimated statements of assets and liabilities as of the close of the preceding biennium and of the budget biennium; explaining any proposed major increases in revenue from any existing source or any new source of revenue proposed, and giving any further information or making any suggestions;

(2) The detailed budget estimates of revenues and expenditures for each fund as provided for in this act showing the recommendations of the governor on each, compared with the figures for each of the fiscal years of the preceding biennium, including all outcome measures used for each program and fund as compared with the attainment of the established goals and objectives of each program and fund for the past three fiscal years and projected outcome measures for each program and fund for the current fiscal year and the next two fiscal years, the most recent reports done by the state auditor's office and any evaluations done by the oversight division of the committee on legislative research for each fund and program and giving an explanation of each major change in the recommendations from the revenues and expenditures in the previous biennium.

(RSMo 1939 § 10901, A.L. 1945 p. 1428 § 54, A.L. 2003 S.B. 299 & 40)



Section 33.280 Budget submitted to legislature within thirty days.

Effective 28 Aug 1945

Title IV EXECUTIVE BRANCH

33.280. Budget submitted to legislature within thirty days. — The budget shall be submitted to the general assembly within thirty days after the general assembly convenes in each regular session. Copies of the budget shall be available for public distribution.

(RSMo 1939 § 10903, A.L. 1945 p. 1428 § 56)



Section 33.282 Tax expenditure budget, content, submitted when — cost — benefit analysis, contents — department reports on tax credits, exemptions, deductions or preferences, failure to file.

Effective 28 Aug 1995

Title IV EXECUTIVE BRANCH

33.282. Tax expenditure budget, content, submitted when — cost — benefit analysis, contents — department reports on tax credits, exemptions, deductions or preferences, failure to file. — 1. Subject to appropriation the office of administration shall develop a tax expenditure budget for submission to the general assembly in conjunction with the submission of the state budget as required in section 33.280. The tax expenditure budget shall indicate, on an annual basis, the reduction in revenue collections for each fiscal year as a result of each deduction, exemption, credit or other tax preference as may be authorized by law, and shall indicate, where appropriate, the tax source of each state-funded program. Periodically the tax expenditure budget shall include a cost-benefit analysis of the following:

(1) The neighborhood assistance program, sections 32.100 to 32.125;

(2) Tax increment financing, sections 99.800 to 99.865;

(3) Export and infrastructure funding, sections 100.250 to 100.297;

(4) Credit for new expanded business facility, sections 135.100 to 135.150;

(5) Enterprise zones, sections 135.200 to 135.256;

(6) Main street program, sections 251.470 to 251.485;

(7) Economic development districts, sections 251.500 to 251.510;

(8) Rural economic development, sections 620.155 to 620.165;

(9) Export development, sections 620.170 to 620.174;

(10) Small business incubator program, section 620.495; and

(11) Other programs as may be practical.

­­

­

2. On or before October first of each year each state department authorized by law to offer deductions, exemptions, credits or other tax preferences shall submit to the budget director the estimated amount of such tax expenditures for the fiscal year beginning July first of the following year and a cost/benefit analysis of such tax expenditures for the preceding fiscal year. Such estimates and analysis shall be in the manner and form prescribed by the budget director and shall be submitted by the budget director to the chairman of the senate appropriations committee and the chairman of the house budget committee by January first of each year.

3. No new tax credits, except the senior citizens property tax credit as referenced in chapter 135, shall be issued or certified for any tax year beginning after July first of the following year unless the estimate of such credits have been reviewed and approved by a majority of the senate appropriations committee and the house budget committee.

(L. 1988 H.B. 1054, et al. § 2, A.L. 1993 H.B. 566, A.L. 1995 H.B. 414)



Section 33.288 Contingent transfer of funds to budget reserve fund — abolishment of cash operating reserve fund and budget stabilization fund — contingent effective date.

Effective 30 Jun 2001, see footnote

Title IV EXECUTIVE BRANCH

33.288. Contingent transfer of funds to budget reserve fund — abolishment of cash operating reserve fund and budget stabilization fund — contingent effective date. — 1. On June thirtieth following the adoption of a constitutional amendment to create the budget reserve fund, all moneys in the cash operating reserve fund and the budget stabilization fund shall be transferred to the budget reserve funds and both the cash operating reserve fund and the budget stabilization fund shall be abolished.

2. The provisions of this act* shall become effective on June thirtieth following the adoption of a constitutional amendment creating the budget reserve fund and not otherwise.

(L. 1999 S.B. 403 §§ 33.288, B)

Effective 6-30-01

*"This act" (S.B. 403, 1999) contained sections 33.285, 33.288 and 33.577; sections 33.285 and 33.577 were repealed by H.B. 1965, 2010.

Revisor's note: Article IV, Section 27(a), was amended November 7, 2000, to create the budget reserve fund.



Section 33.290 Work program and requested allotments of appropriations.

Effective 28 Aug 1945

Title IV EXECUTIVE BRANCH

33.290. Work program and requested allotments of appropriations. — Within two weeks after the approval of the appropriation acts by the governor, each department shall submit to the budget director a work program and requested allotments of appropriations by quarterly periods for the first fiscal year of the biennium. Such requested allotments shall show how the department proposes to classify its expenditures for various purposes and objects of expenditure within each such quarterly period for the fiscal year. Such allotment requests and the allotments as approved shall be in such form and in such detail as the budget director shall direct. Such allotments shall be subject to approval by the governor in such detail as he may determine except that the allotments of the departments not directly under the control of the governor shall be subject to approval only as to the total allotment for each quarter. At the end of any quarterly period any department may make changes in the allotments for the remaining periods upon approval of the governor. At the end of any quarterly period the governor may revise the allotments of any department, and if it shall appear that revenues in any fund for the fiscal year will fall below the estimated revenues for such fund to such extent that the total revenues of such fund will be less than the appropriations from such fund, then and in such case, the governor shall reduce the allotments of appropriations from such fund to any department or departments so that the total of the allotments for the fiscal year will not exceed the total estimated revenue of the fund at any such time. Each such department shall in its requested allotments set aside three percent of the appropriations as a reserve fund which shall be subject to expenditure only with approval of the governor; provided, that this shall not apply to amounts for personal service to pay salaries fixed by law. On or before June first of the first fiscal year of the biennium, similar work programs and requested allotments of the appropriation for the second fiscal year of the biennium shall be submitted to the budget director. Such requests and allotments shall be subject to the same approval, limitations and changes as those for the first year.

(RSMo 1939 § 10906, A.L. 1945 p. 1428 § 59)



Section 33.295 Program established, purpose — fund created, use of moneys — expiration date.

Effective 05 Jul 2013, see footnote

Title IV EXECUTIVE BRANCH

*33.295. Program established, purpose — fund created, use of moneys — expiration date. — 1. There is hereby established the "Rebuild Damaged Infrastructure Program" to provide funding for the reconstruction, replacement, or renovation of, or repair to, any infrastructure damaged by a presidentially declared natural disaster, including, but not limited to, the physical components of interrelated systems providing essential commodities and services to the public which includes transportation, communication, sewage, water, and electric systems as well as public elementary and secondary school buildings.

2. There is hereby created in the state treasury the "Rebuild Damaged Infrastructure Fund", which shall consist of money appropriated or collected under this section. Any amount to be transferred to the fund on July 1, 2013, pursuant to subsection 2 of section 33.080 and subsection 2 of section 360.045, in excess of fifteen million dollars shall instead be transferred to the state general revenue fund. The state treasurer shall be custodian of the fund and may approve disbursements from the fund in accordance with sections 30.170 and 30.180. Upon appropriation, money in the fund shall be used solely for the purposes of this section. Any moneys remaining in the fund at the end of the biennium shall revert to the credit of the general revenue fund. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

3. No money in the fund shall be expended for the reconstruction, replacement, or renovation of, or repair to, any infrastructure damaged by a presidentially declared natural disaster when such reconstruction, replacement, renovation, or repair is eligible for funding by the United States Department of Housing and Urban Development through a 2013 supplemental disaster allocation of community development block grant funds.

4. The provisions of this section shall expire on June 30, 2014.

(L. 2013 H.B. 1035 merged with S.B. 23)

Effective 7-05-13 (S.B. 23); 9-11-13 (H.B. 1035)

Expires 6-30-14

*H.B. 1035 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.

*Revisor's Note: Article III, Sections 29 and 32 of the Missouri Constitution, and Sections 1.130 and 21.250, RSMo, do not specifically address the effective date of a section subject to an emergency clause which is overridden by the general assembly.



Section 33.300 Board of fund commissioners — members — officers — duties.

Effective 28 Aug 2013

Title IV EXECUTIVE BRANCH

33.300. Board of fund commissioners — members — officers — duties. — The governor, lieutenant governor, attorney general, state treasurer, and commissioner of administration constitute the board of fund commissioners, of which the governor is president and the state treasurer, secretary. The board shall direct the payment of interest on the state debt, the redemption, issue and cancellation of bonds of the state, and perform all acts required of it by law.

(RSMo 1939 § 13110, A.L. 1945 p. 1428 § 86, A.L. 1961 p. 411, A.L. 1977 H.B. 178, A.L. 1992 S.B. 676 Adopted by Referendum, Proposition C, November 3, 1992, A.L. 2013 H.B. 116)

Prior revisions: 1929 § 11490; 1919 § 13389; 1909 § 11890



Section 33.305 Board of fund commissioners and board of public buildings, additional authority.

Effective 28 Aug 2004

Title IV EXECUTIVE BRANCH

33.305. Board of fund commissioners and board of public buildings, additional authority. — 1. "Public entity", as used in this section, shall mean the board of fund commissioners of the state and the state board of public buildings.

2. Any public entity as defined in subsection 1 of this section may:

(1) Execute and perform any obligations under any instruments, contracts, or agreements convenient or necessary to incur obligations with interest calculated at a fixed or variable rate, provided that no more than twenty percent of the debt of the public entity to be outstanding on the day after the issuance of any variable rate debt shall be variable rate debt; and

(2) Obtain without any requirement for bidding, but with compliance with the public entity's policies, credit enhancement or other financing arrangements and execute and perform any obligations under any related contracts and agreements convenient or necessary to facilitate such enhancement or financing arrangements including but not limited to arrangements such as municipal bond insurance; surety bonds; liquidity facilities; forward agreements; tender agreements; remarketing agreements; option agreements; interest rate swap, exchange, cap, lock or floor agreements; letters of credit; and purchase agreements.

3. All financial arrangements entered into under the provisions of this section shall be fully enforceable as valid and binding contracts as and to the extent provided herein and by other applicable law.

4. Nothing in this section shall be applied or interpreted to diminish the power any public entity may otherwise have under any other provisions of law.

(L. 2004 H.B. 959 § 1)



Section 33.315 Leasehold revenue bonds, federal desegregation, board of fund commissioners to determine whether redemption is financially feasible.

Effective 28 Aug 2004

Title IV EXECUTIVE BRANCH

33.315. Leasehold revenue bonds, federal desegregation, board of fund commissioners to determine whether redemption is financially feasible. — The board of fund commissioners shall determine whether any governmental entity has sufficient fund balances to redeem leasehold revenue bonds obligated under a federal desegregation action. If the board of fund commissioners determines that any governmental entity has sufficient fund balances to redeem or otherwise pay off such leasehold revenue bonds, the state board of education shall certify, under subdivision (5) of subsection 2 of section 160.415, that no amount is needed by such governmental entity to repay such bonds.

(L. 2004 H.B. 795, et al. § 2)



Section 33.320 Fund commissioners to keep record of proceedings.

Effective 28 Aug 1945

Title IV EXECUTIVE BRANCH

33.320. Fund commissioners to keep record of proceedings. — The board of fund commissioners shall keep a record of their proceedings, provide a seal with such device thereon as they may select, and the official acts of the board shall be authenticated by the signatures of the president and secretary with the seal attached.

(RSMo 1939 § 13124, A.L. 1945 p. 1428 § 107)

Prior revisions: 1929 § 11504; 1919 § 13403; 1909 § 11904



Section 33.330 Renewal of defaced or mutilated bonds.

Effective 28 Aug 1945

Title IV EXECUTIVE BRANCH

33.330. Renewal of defaced or mutilated bonds. — When any bond or bonds or coupons issued by the state shall be so defaced or mutilated as to become unsuitable for negotiation or are in a condition to be lost by further keeping, the owner or owners of such bond or bonds or coupons may have the same renewed on application to the board of fund commissioners.

(RSMo 1939 § 13070, A.L. 1945 p. 1428 § 87)

Prior revisions: 1929 § 11453; 1919 § 13359; 1909 § 11860



Section 33.340 Defaced bonds to be surrendered to board of fund commissioners before renewed.

Effective 28 Aug 1945

Title IV EXECUTIVE BRANCH

33.340. Defaced bonds to be surrendered to board of fund commissioners before renewed. — Before such bond or bonds or coupons shall be renewed it shall be the duty of such owner or owners to surrender to the board of fund commissioners such mutilated or defaced bonds or coupons, accompanied by an application for such renewal, setting forth the number, date, amount and object of issue of such bonds or coupons.

(RSMo 1939 § 13071, A.L. 1945 p. 1428 § 88)

Prior revisions: 1929 § 11454; 1919 § 13360; 1909 § 11861



Section 33.350 Commissioners to examine into validity of defaced bonds.

Effective 28 Aug 1945

Title IV EXECUTIVE BRANCH

33.350. Commissioners to examine into validity of defaced bonds. — It shall be the duty of the board of fund commissioners to compare the bond or bonds or coupons so surrendered with the register of bonds in the office of the fund commissioners, and if satisfied that the original bonds or coupons, according to said register, have been surrendered for renewal, bonds or coupons of a similar character with those surrendered shall be issued, signed and registered, in conformity to the several acts under which the original bonds or coupons were issued, respectively.

(RSMo 1939 §§ 13072, 13111, A.L. 1945 p. 1428 § 89)

Prior revisions: 1929 §§ 11455, 11491; 1919 §§ 13361, 13390; 1909 §§ 11862, 11891



Section 33.360 Endorsement of surrendered bonds.

Effective 28 Aug 1977

Title IV EXECUTIVE BRANCH

33.360. Endorsement of surrendered bonds. — The state treasurer shall endorse the bond or bonds or coupons surrendered with the words:

Cancelled and duplicate issued this ______ day of ______ A.D. ______ ,

­­

­

(RSMo 1939 § 13073, A.L. 1945 p. 1428 § 90, A.L. 1977 H.B. 178)

Prior revisions: 1929 § 11456; 1919 § 13362; 1909 § 11863



Section 33.370 Endorsement of duplicate bonds.

Effective 28 Aug 1945

Title IV EXECUTIVE BRANCH

33.370. Endorsement of duplicate bonds. — Said duplicate bonds or coupons shall be endorsed when registered and before delivery, as follows:

This duplicate bond or coupon is issued in the place of the original bond or coupon of like number and amount, this day surrendered to the state of Missouri and cancelled.

(RSMo 1939 § 13074, A.L. 1945 p. 1428 § 91)

Prior revisions: 1929 § 11457; 1919 § 13363; 1909 § 11864



Section 33.380 Lost bonds or coupons — application for renewal.

Effective 28 Aug 1945

Title IV EXECUTIVE BRANCH

33.380. Lost bonds or coupons — application for renewal. — Whenever any state bond or bonds or coupons shall be lost, stolen or destroyed, the owner or owners thereof may make application to the board of fund commissioners for a renewal thereof. Such application shall be verified by affidavit stating the fact of such loss, and the cause and circumstances of the same, how, when and where such loss occurred.

(RSMo 1939 § 13075, A.L. 1945 p. 1428 § 92)

Prior revisions: 1929 § 11458; 1919 § 13364; 1909 § 11865



Section 33.390 Bond to accompany statement — nature and amount of obligation.

Effective 28 Aug 1945

Title IV EXECUTIVE BRANCH

33.390. Bond to accompany statement — nature and amount of obligation. — The said application shall also be accompanied by a bond, to be given by such owner or owners, on unencumbered real estate within this state, or bonds of the United States or of the state of Missouri, or indemnity or surety bond in double the amount of the principal and unpaid interest of said bond or bonds at the time of application, conditioned to save the state harmless from all damages or loss by reason of such issue of duplicates or warrants, which said bonds shall be approved by the board of fund commissioners, and shall be filed in the office of the fund commissioners; and suit may be brought upon said bond in behalf of the state at any time within ten years after the original bond or coupons shall be presented for payment.

(RSMo 1939 § 13076, A.L. 1945 p. 1428 § 93)

Prior revisions: 1929 § 11459; 1919 § 13365; 1909 § 11866



Section 33.400 Commissioners to issue duplicate bonds or coupons, when.

Effective 28 Aug 1945

Title IV EXECUTIVE BRANCH

33.400. Commissioners to issue duplicate bonds or coupons, when. — Whenever application is made for reissue of lost bonds or coupons, and proper bond has been given by the applicant and approved by the board of fund commissioners, the board of fund commissioners shall examine the matter, and if they are satisfied that said bonds or coupons have been destroyed, lost or stolen, then they shall order duplicate bonds or coupons of like number, date and amount of the original bonds or coupons to be issued, or they may, in their discretion, order a warrant for the amount of such bonds or coupons to be drawn on the appropriation made by the general assembly for state sinking fund or state interest fund, for the payment of the same. When bonds are issued, coupons shall be attached thereto of the same character and in the same number as was on the original bonds at the time of their loss, destruction or theft.

(RSMo 1939 § 13112, A.L. 1945 p. 1428 § 94)

Prior revisions: 1929 § 11492; 1919 § 13391; 1909 § 11892



Section 33.410 Issuance of duplicate bonds.

Effective 28 Aug 1945

Title IV EXECUTIVE BRANCH

33.410. Issuance of duplicate bonds. — Said duplicate bonds or coupons shall be issued, signed and registered in conformity to the several acts under which the original bonds or coupons were issued, respectively.

(RSMo 1939 § 13077, A.L. 1945 p. 1428 § 95)

Prior revisions: 1929 § 11460; 1919 § 13366; 1909 § 11867



Section 33.420 Endorsement of duplicate bonds.

Effective 28 Aug 1945

Title IV EXECUTIVE BRANCH

33.420. Endorsement of duplicate bonds. — Said duplicate bonds or coupons shall be endorsed, when registered, and before the delivery, as follows:

This duplicate bond (or coupon) is issued in the place of the original bond (or coupon) of like number and amount, proved to be lost or destroyed.

(RSMo 1939 § 13078, A.L. 1945 p. 1428 § 96)

Prior revisions: 1929 § 11461; 1919 § 13367; 1909 § 11868



Section 33.440 Commissioners to select fiscal agent.

Effective 28 Aug 1945

Title IV EXECUTIVE BRANCH

33.440. Commissioners to select fiscal agent. — It shall be the duty of the fund commissioners to select, from time to time, some bank as fiscal agent, where all of the interest on the bonded debt of the state shall be paid, except interest on the state school and seminary bonds or state certificates of indebtedness, the interest on which shall be paid directly out of the state treasury; and whenever a change shall be made in the state's fiscal agent, the board shall immediately notify the holders of said bonds of such new selection by publication in two metropolitan daily newspapers.

(RSMo 1939 § 13114, A.L. 1945 p. 1428 § 98)

Prior revisions: 1929 § 11494; 1919 § 13393; 1909 § 11894



Section 33.450 Fiscal agent to furnish board with statement.

Effective 28 Aug 1945

Title IV EXECUTIVE BRANCH

33.450. Fiscal agent to furnish board with statement. — The said board of fund commissioners shall require the bank selected as the fiscal agent of the state to furnish the board a statement of the amount of money received by said bank for the payment of interest on the bonds of the state, as aforesaid. The said bank shall open an account with the board of fund commissioners, crediting them with the amount received, and charging them with the bonds and coupons paid by it for the state, and its commissions, which commissions shall not exceed one-tenth of one percent of the amount paid by it.

(RSMo 1939 § 13115, A.L. 1945 p. 1428 § 99)

Prior revisions: 1929 § 11495; 1919 § 13394; 1909 § 11895



Section 33.460 Duty of fund commissioners to make requisition for amount of interest.

Effective 18 Jun 1991, see footnote

Title IV EXECUTIVE BRANCH

33.460. Duty of fund commissioners to make requisition for amount of interest. — The fund commissioners, at the times provided by law before any state bonds or interest thereon becomes due, shall requisition the amount necessary to pay the bonds or interest and the necessary expenses to be incurred in transmitting the moneys; whereupon the commissioner of administration shall certify the amount and a warrant shall be issued upon the state treasury payable out of the current appropriation made by the general assembly for the payment of the bonds and interest. If there is not sufficient money in the treasury belonging to the fund to pay the warrant, then the deficiency shall be paid out of any other moneys in the treasury belonging to the general revenue fund. The warrant shall be delivered to the state treasurer, who shall transmit the amount of money therein specified to the state's fiscal agent, with instructions to place the money to the credit of the board of fund commissioners for payment of interest, or principal, of the bonded indebtedness of the state.

(RSMo 1939 § 13116, A.L. 1945 p. 1428 § 100, A.L. 1961 p. 411, A.L. 1991 S.B. 185)

Prior revisions: 1929 § 11496; 1919 § 13395; 1909 § 11896

Effective 6-18-91



Section 33.470 Fiscal agent to furnish commissioners copy of account between bank and fund commissioners.

Effective 28 Aug 1961

Title IV EXECUTIVE BRANCH

33.470. Fiscal agent to furnish commissioners copy of account between bank and fund commissioners. — The board of fund commissioners shall require the bank selected as state's fiscal agent to transmit to them, within thirty days after payment of any installment of interest or bonds, an exact copy of the account between the bank and the fund commissioners, with an abstract of the coupons or bonds taken up by the bank, and the coupons or bonds. The abstract and coupons or bonds shall be carefully compared by the fund commissioners, and if correct, the fund commissioners shall certify to the fiscal agent the correctness of the abstract, and credit the fiscal agent with the amount of bonds or coupons paid, as shown by the abstract.

(RSMo 1939 § 13117, A.L. 1945 p. 1428 § 101, A.L. 1961 p. 411)

Prior revisions: 1929 § 11497; 1919 § 13396; 1909 § 11897



Section 33.520 Deposits may be withdrawn.

Effective 28 Aug 1945

Title IV EXECUTIVE BRANCH

33.520. Deposits may be withdrawn. — If at any time the board of fund commissioners shall be of the opinion that the safety of state moneys requires immediate withdrawal from state depositary, or the state's fiscal agent, they shall direct such withdrawal to be made, and the state treasurer shall forthwith obey such order.

(RSMo 1939 § 13123, A.L. 1945 p. 1428 § 106)

Prior revisions: 1929 § 11503; 1919 § 13402; 1909 § 11903



Section 33.530 Treasurer to keep cancelled bonds and coupons.

Effective 18 Jun 1991, see footnote

Title IV EXECUTIVE BRANCH

33.530. Treasurer to keep cancelled bonds and coupons. — The state treasurer shall keep in his office all cancelled bonds and coupons of the board of fund commissioners. All cancelled bonds and coupons of the board shall be bound or otherwise secured in such manner as to provide adequate safekeeping records.

(RSMo 1939 § 13046, A.L. 1945 p. 1428 § 108, A.L. 1977 H.B. 178, A.L. 1991 S.B. 185)

Prior revisions: 1929 § 11424; 1919 § 13330; 1909 § 11831

Effective 6-18-91



Section 33.540 Treasurer to keep redeemed bond register.

Effective 28 Aug 1977

Title IV EXECUTIVE BRANCH

33.540. Treasurer to keep redeemed bond register. — All bonds purchased or paid under the laws of this state shall be deposited with the state treasurer, who shall immediately proceed, in the presence of the fund commissioners, to cancel the bonds and all attached coupons by punching in a manner to preclude the possibility of negotiation, use or sale. He shall register the cancelled bonds in a well-bound book kept for that purpose, designated "the redeemed bond register". The bonds shall be registered by their numbers, dates, series and amounts, the date of their payment or purchase, to whom paid or from whom purchased, and under what law it was done.

(RSMo 1939 § 13080, A.L. 1945 p. 1428 § 109, A.L. 1961 p. 411, A.L. 1977 H.B. 178)

Prior revisions: 1929 § 11463; 1919 § 13373; 1909 § 11874



Section 33.541 Refunding bonds, when, requirements, powers of the board.

Effective 28 Aug 1987

Title IV EXECUTIVE BRANCH

33.541. Refunding bonds, when, requirements, powers of the board. — 1. The general obligation bonds issued pursuant to Section 37 of Article III of the Missouri Constitution may be refunded in whole or in part, in any of the following circumstances:

(1) When any such bonds are by their terms callable for payment and redemption in advance of their date of maturity and are duly called for payment and redemption; or

(2) When any such bonds are voluntarily surrendered by the holder or holders thereof in exchange for refunding bonds; or

(3) When rates of interest make it favorable to refund any bonds issued, otherwise when the board deems it advisable and in the best interest of the state to refund any bonds.

2. For the purpose of refunding any bonds issued pursuant to Section 37 of Article III of the Missouri Constitution, sections 33.300 to 33.540, and this section, including refunding bonds, the board may:

(1) Make and issue refunding bonds in the amount necessary to pay off and redeem the bonds to be refunded in advance of their maturity or redemption, or as the same mature or are called for redemption, together with unpaid and past due interest thereon and any premium which may be due under the terms of the bonds, together also with the cost of issuing the refunding bonds;

(2) Sell refunding bonds in the manner provided in sections 33.300 to 33.540, for the sale of general obligation bonds;

(3) Use the proceeds from the sale of refunding bonds to pay off, redeem and cancel the old bonds and coupons in advance of their maturity or redemption or as the same mature or are called for redemption, together with the past due interest and the premium, if any, due thereon, or the bonds may be issued and delivered in exchange for a like par value amount of bonds to refund which the refunding bonds were issued. No refunding bonds issued pursuant to Section 37 of Article III of the Missouri Constitution shall be payable in more than twenty-five years from the date thereof or shall bear interest at a rate or rates exceeding the rate permitted by law.

3. Payment of the refunding bonds and the interest thereon shall be secured by a pledge of the full faith, credit and resources of the state of Missouri. Bonds of two or more issues may be refunded by a single issue of refunding bonds.

4. Refunding bonds may be issued by the board pursuant to this section without further authorization of the general assembly. Any refunding bonds issued pursuant to this section shall not create an additional debt or liability for the purpose of calculating the limitation on the amount of bonds which the board may issue imposed by Section 37 of Article III of the Missouri Constitution.

(L. 1986 S.B. 457, et al., A.L. 1987 H.B. 870)



Section 33.543 General revenue fund created.

Effective 01 Jul 1978, see footnote

Title IV EXECUTIVE BRANCH

33.543. General revenue fund created. — There is hereby created in the state treasury the "General Revenue Fund". All moneys received by this state shall be deposited in the state treasury to the credit of the general revenue fund, unless required by statute or constitutional provision to be deposited in some other specifically named fund.

(L. 1978 H.B. 1218 § 1)

Effective 7-01-78



Section 33.546 Federal grant program fund created — deposits and disbursements — lapse.

Effective 01 Jul 1978, see footnote

Title IV EXECUTIVE BRANCH

33.546. Federal grant program fund created — deposits and disbursements — lapse. — 1. There is hereby created in the state treasury the "Federal Grant Program Fund". All moneys received from the federal government as grants shall be deposited in the state treasury to the credit of the federal grant program fund except those funds which are required by the constitution or statutes of this state to be placed in a restricted use fund.

2. All money received by any agency to cover indirect or reimbursable costs shall be deposited in the treasury to the credit of the appropriate fund.

3. Notwithstanding the provisions of section 33.080, moneys in the federal grant program fund shall not lapse.

4. No money shall be withdrawn from the federal grant program fund except by appropriation.

(L. 1978 H.B. 1218 § 2)

Effective 7-01-78



Section 33.550 Director of revenue authorized to accept gifts.

Effective 28 Aug 1947

Title IV EXECUTIVE BRANCH

33.550. Director of revenue authorized to accept gifts. — Whenever any devise, bequest, donation, gift or assignment of money, bonds or choses in action, or of any property, real, personal or mixed, shall be made or offered to be made to this state, the director of revenue shall be and is hereby authorized to receive and accept the same on such terms, conditions and limitations as may be agreed upon between the grantor, donor or assignor of said property and said official, so that the right and title to such property shall pass to and vest in this state, and all such property so vested in this state and the proceeds thereof when collected may be appropriated for educational purposes, or for such other purposes as the legislature may direct.

(RSMo 1939 § 643, A.L. 1947 V. I p. 296)

Prior revisions: 1929 § 643; 1919 § 5333



Section 33.560 Collection — suits for — other proceedings — by whom instituted — compensation of counsel.

Effective 28 Aug 1939

Title IV EXECUTIVE BRANCH

33.560. Collection — suits for — other proceedings — by whom instituted — compensation of counsel. — Whenever it shall be necessary to protect the right or title of the state to any property so received or derived as aforesaid, or to collect or reduce into possession any such bonds, notes, bills, or chose in action or other property, the attorney general shall institute and prosecute necessary proceedings in any court of competent jurisdiction, and shall employ such counsel as he may deem necessary to assist in the institution and prosecution of such proceedings, who shall, for services thus rendered, be entitled to reasonable compensation out of the amounts recovered or collected in such proceedings.

(RSMo 1939 § 644)

Prior revisions: 1929 § 644; 1919 § 5334

CROSS REFERENCE:

Insolvency, priority of state's lien, 430.330, 430.340

(1965) Employee of attorney general with authority only as an investigator of tax matters who participated in taking of depositions was not empowered to waive state's immunity. State v. Hall (Mo.), 389 S.W.2d 798.



Section 33.563 State institutions gift trust fund created.

Effective 01 Jul 1978, see footnote

Title IV EXECUTIVE BRANCH

33.563. State institutions gift trust fund created. — There is hereby created in the treasury the "State Institutions Gift Trust Fund". Unless otherwise provided, all moneys derived from gifts, bequests or donations to or for the use of any state agency or state institution shall be deposited in the treasury to the credit of the state institutions gift trust fund and shall be appropriated for the purposes of carrying out the objects for which the gift, bequest or donation was made.

(L. 1978 H.B. 1218 § 3)

Effective 7-01-78



Section 33.564 International promotions revolving fund established — purpose — promotions, defined — state treasurer's powers and duties — fund not to lapse.

Effective 28 Aug 1998

Title IV EXECUTIVE BRANCH

33.564. International promotions revolving fund established — purpose — promotions, defined — state treasurer's powers and duties — fund not to lapse. — 1. A special revolving fund to be known as the "International Promotions Revolving Fund" is hereby established within the state treasury. It shall consist of any fees, gifts, contributions, grants or bequests received by the fund from federal, private or other sources. No appropriations from the state's general revenue fund shall be made by the general assembly to the international promotions revolving fund.

2. The state treasurer shall be the custodian of the fund and shall make disbursements from it as provided for in appropriations. The purpose of the international promotions revolving fund is to enable the state to represent Missouri corporations and businesses at international promotions. For the purposes of this section, "promotions" shall mean trade shows, catalog shows, trade missions, foreign missions to Missouri, seminars, conferences, promotional catalogs and market research reports. Moneys appropriated from the fund shall be used for the payment of registration fees, travel expenses, support of staff, fees for translators, the costs of transportation in foreign countries and other necessary expenses associated with attendance at international promotions.

3. Any moneys remaining in the international promotions revolving fund at the end of any fiscal year shall not lapse to the general revenue fund, as provided for in section 33.080, but shall remain in the international promotions revolving fund.

(L. 1990 S.B. 633 §§ 1, 2, 3, A.L. 1994 H.B. 1248 & 1048, A.L. 1998 S.B. 828)



Section 33.700 Fund created, amount limited.

Effective 28 Aug 1967

Title IV EXECUTIVE BRANCH

33.700. Fund created, amount limited. — There is created "The Governmental Emergency Fund" which shall consist of all moneys appropriated, transferred or otherwise credited to it by law not to exceed the sum of one hundred fifty thousand dollars per annum.

(L. 1967 p. 115 § 1)



Section 33.710 Committee, composition — expenses — officers.

Effective 28 Aug 2015

Title IV EXECUTIVE BRANCH

33.710. Committee, composition — expenses — officers. — 1. There is created "The Governmental Emergency Fund Committee" consisting of the governor, the commissioner of administration as ex officio comptroller, the chairman and ranking minority member of the senate appropriations committee, the chairman and ranking minority member of the house budget committee, or its successor committee, and the director of the department of revenue who shall serve as consultant to the committee without vote.

2. The members of the committee shall serve without compensation but shall be reimbursed for actual and necessary expenses incurred by them in the performance of their official duties.

3. The committee shall elect from among its members a chair and vice chair and such other officers as it deems necessary.

(L. 1967 p. 115 § 2, A.L. 2014 H.B. 1299 Revision, A.L. 2015 S.B. 58)



Section 33.720 Funds to be allocated for certain purposes.

Effective 28 Aug 1967

Title IV EXECUTIVE BRANCH

33.720. Funds to be allocated for certain purposes. — The moneys in the fund are subject to allocation and expenditure in the manner prescribed in sections 33.700 to 33.730 and only to meet emergency and unanticipated requirements necessary to insure the proper functioning of state government and to render essential state services when the general assembly is not in session and which were not foreseeable or predictable at the time of the preparation and adoption of the budget and the passage of appropriation measures during the session of the general assembly next preceding the occurrence of the emergency and for which moneys, other than from this fund, are not available or are insufficient.

(L. 1967 p. 115 § 3)



Section 33.730 Requests for allocation, how made — allocations, vote required.

Effective 28 Aug 1971

Title IV EXECUTIVE BRANCH

33.730. Requests for allocation, how made — allocations, vote required. — 1. Requests by a state department or agency for the allocation and expenditure of money from the fund shall be made by the administrative head of the department or agency in writing to the governor and to the chairman of the governmental emergency fund committee who shall transmit the request to the committee.

2. The request shall recite the existence of the circumstances which are deemed to require the requested allocation and expenditure from the fund, the amount necessary to meet the emergency and such other information as the committee may by rule or regulation require.

3. No allocation or expenditure of money from the fund shall be made except after authorization by a majority vote of the full membership of the governmental emergency fund committee and only for the specific purpose authorized by the committee. Upon approval of any allocation and expenditure from the fund, the committee shall certify to the commissioner of administration the amount and purposes allowed.

(L. 1967 p. 115 § 4, A.L. 1971 S.B. 163)



Section 33.750 (Transferred 2014; now 37.013)

Effective 28 Aug 2014

Title IV EXECUTIVE BRANCH



Section 33.752 (Transferred 2014; now 37.014)

Effective 28 Aug 2014

Title IV EXECUTIVE BRANCH



Section 33.756 (Transferred 2014; now 37.016)

Effective 28 Aug 2014

Title IV EXECUTIVE BRANCH



Section 33.800 Procedure to be established for performance-based review of state agencies.

Effective 28 Aug 2003

Title IV EXECUTIVE BRANCH

33.800. Procedure to be established for performance-based review of state agencies. — The chairman of the house budget committee, the chairman of the senate appropriations committee and the commissioner of administration shall develop budget review procedures to provide for a performance-based review of state agency budgets. Such procedures shall be jointly adopted by the budget committee of the house, the appropriations committee of the senate and the office of administration.

(L. 1994 H.B. 1109, et al. § 1, A.L. 2003 S.B. 299 & 40)



Section 33.803 Performance-based review procedure — selection of department or agency, how determined.

Effective 28 Aug 2003

Title IV EXECUTIVE BRANCH

33.803. Performance-based review procedure — selection of department or agency, how determined. — 1. Performance-based review procedures shall be designed to:

(1) Operate on a defined rotating basis requiring the performance-based review of specified departments or agencies in a particular fiscal year; or

(2) Provide for random review of specific departments or agencies on the basis of perceived needs and requirements of the state budget.

2. Performance-based review shall be required by the budget and appropriations committees and the selection of the department or agency or program shall be made on a rotating basis, with a majority concurrence of the chairman of the house budget committee, the chairman of the senate appropriations committee and the director of the division of budget and planning; provided that, every department, division, or agency shall be reviewed at least once every five years after January 1, 2005. The chair of the house budget committee, the chair of the senate appropriations committee, and the director of the division of budget and planning shall decide what the review will cover, which may include the:

(1) Entire budget of the department or agency;

(2) Budget subclasses as detailed by the office of administration; or

(3) Selected programs; and

(4) Outcome measures used for programs and funds within the department, division, or agency.

3. Where similar programs or services are provided by more than one department or agency, the performance-based review procedures may provide for a review and investigation of the program or service level on an interagency or interdepartmental basis in an effort to consolidate such programs or services.

(L. 1994 H.B. 1109, et al. § 2, A.L. 2003 S.B. 299 & 40)



Section 33.805 Department or agency selected for performance-based review, appropriation requests, procedure, duties of agency.

Effective 28 Aug 2003

Title IV EXECUTIVE BRANCH

33.805. Department or agency selected for performance-based review, appropriation requests, procedure, duties of agency. — 1. Any department or agency selected for a performance-based review under procedures adopted pursuant to the provisions of sections 33.800 to 33.810 shall present its appropriation request in a manner prescribed by the budget and appropriation committees so that all programs or services can be reviewed, to the extent practicable, on the basis of a cost/benefit evaluation, and shall contain, to the extent requested, a detailed itemization of all existing and anticipated expenditures which are to be allocated to each program, service or function for the year of the appropriation request.

2. All departments and agencies shall submit their respective appropriations requests in a uniform manner as prescribed by procedures prescribed pursuant to section 33.800.

(L. 1994 H.B. 1109, et al. § 3, A.L. 2003 S.B. 299 & 40)



Section 33.807 Access to all records and assistance to house and senate committees, exceptions.

Effective 28 Aug 2003

Title IV EXECUTIVE BRANCH

33.807. Access to all records and assistance to house and senate committees, exceptions. — All officers and employees of the state, all departments, boards, commissions, bureaus and other agencies and institutions of the state which are supported, in whole or in part, by appropriations from the state shall furnish the budget committee of the house of representatives and the appropriations committee of the senate with complete access to their records and full information and assistance in any matter of research or investigation in connection with a performance-based review. This section shall not be construed to compel the disclosure of any records or information which is declared to be privileged or confidential under any law of this state or the United States or by an order of a court of competent jurisdiction.

(L. 1994 H.B. 1109, et al. § 4, A.L. 2003 S.B. 299 & 40)



Section 33.810 Analysis team to be formed, members selection — expenses, how paid — duties of team — review to begin and end when.

Effective 28 Aug 2003

Title IV EXECUTIVE BRANCH

33.810. Analysis team to be formed, members selection — expenses, how paid — duties of team — review to begin and end when. — When any department or agency is selected for a performance-based review pursuant to the provisions of sections 33.800 to 33.810, an analysis team shall be formed to consist of a budget analyst of the senate appropriations committee selected by the chairman of the senate appropriations committee, a budget analyst of the house budget committee selected by the chairman of the house budget committee, a budget analyst who is employed by the office of administration designated by the commissioner of administration, and an employee of the department or agency subject to the performance-based review selected by the chief administrative officer of that department or agency. Upon request of the chairmen of the legislative committees, the oversight division of the joint committee on legislative research shall assist the analysis team and provide such services as may be required. Members of the team shall receive no additional compensation for their services, but may be reimbursed for their actual and necessary expenses connected with the performance of their duties out of the joint legislative contingent fund. The team shall perform such functions, analysis and other duties as are specified in the performance-based review procedures established pursuant to the provisions of section 33.800. The team shall begin the performance-based review no sooner than the final approval of the appropriations bills by the governor and complete the review no later than December thirty-first of the same year.

(L. 1994 H.B. 1109, et al. § 5, A.L. 2003 S.B. 299 & 40)



Section 33.812 Federal assistance, acceptance by state agency prior to submission of its application to house and senate committees — exceptions.

Effective 28 Aug 1994

Title IV EXECUTIVE BRANCH

33.812. Federal assistance, acceptance by state agency prior to submission of its application to house and senate committees — exceptions. — 1. Prior to the acceptance of any new financial assistance or grants from the federal government, or agency thereof, by or on behalf of the state agency thereof, a copy of such application shall be submitted to the members of the budget committee of the house of representatives, the members of the appropriations committee of the senate and the office of administration unless notification of the new assistance or grant was provided through the agency's budget request.

2. The provisions of subsection 1 of this section shall not apply to publicly supported two- and four-year institutions of higher education unless the federal grant or assistance requires the state to appropriate state funds as a condition that must be met for expenditure of the federal grant or assistance.

(L. 1994 H.B. 1109, et al. § 6)



Section 33.825 Citation of law.

Effective 28 Aug 1994

Title IV EXECUTIVE BRANCH

33.825. Citation of law. — Sections 33.825 to 33.831 shall be known and may be cited as the "Federal Mandate Auditor Act".

(L. 1994 H.B. 1109, et al. § 7)



Section 33.827 Definitions.

Effective 28 Aug 1994

Title IV EXECUTIVE BRANCH

33.827. Definitions. — As used in sections 33.825 to 33.831, the following terms mean:

(1) "Congressional delegation", all members of the United States Senate and House of Representatives from Missouri;

(2) "State", all agencies of the state including independent agencies, state colleges and universities; and

(3) "Unfunded federal mandate", a provision of a federal law or regulation that raises state or local government costs without providing the corresponding funding.

(L. 1994 H.B. 1109, et al. § 8)



Section 33.829 Director of oversight to be federal mandate auditor.

Effective 28 Aug 1994

Title IV EXECUTIVE BRANCH

33.829. Director of oversight to be federal mandate auditor. — The director of the oversight division of the committee on legislative research shall be the federal mandate auditor.

(L. 1994 H.B. 1109, et al. § 9)






Chapter 34 State Purchasing and Printing

Chapter Cross References



Section 34.010 Definitions.

Effective 28 Aug 2004

Title IV EXECUTIVE BRANCH

34.010. Definitions. — 1. The term "department" as used in this chapter shall be deemed to mean department, office, board, commission, bureau, institution, or any other agency of the state, except the legislative and judicial departments.

2. The term "lowest and best" in determining the lowest and best award, cost, and other factors are to be considered in the evaluation process. Factors may include, but are not limited to, value, performance, and quality of a product.

3. The term "Missouri product" refers to goods or commodities which are manufactured, mined, produced, or grown by companies in Missouri, or services provided by such companies.

4. The term "negotiation" as used in this chapter means the process of selecting a contractor by the competitive methods described in this chapter, whereby the commissioner of administration can establish any and all terms and conditions of a procurement contract by discussion with one or more prospective contractors.

5. The term "purchase" as used in this chapter shall include the rental or leasing of any equipment, articles or things.

6. The term "supplies" used in this chapter shall be deemed to mean supplies, materials, equipment, contractual services and any and all articles or things, except for utility services regulated under chapter 393 or as in this chapter otherwise provided.

7. The term "value" includes but is not limited to price, performance, and quality. In assessing value, the state purchaser may consider the economic impact to the state of Missouri for Missouri products versus the economic impact of products generated from out of state. This economic impact may include the revenues returned to the state through tax revenue obligations.

(RSMo 1939 § 14599, A.L. 1945 p. 1428 § 73, A.L. 1965 p. 142, A.L. 1995 H.B. 562, A.L. 2004 S.B. 1249)

CROSS REFERENCE:

Commissioner of administration to head division of purchasing, 37.010



Section 34.030 Commissioner to purchase all supplies and lands — requirements for certain land purchases.

Effective 28 Aug 2017

Title IV EXECUTIVE BRANCH

34.030. Commissioner to purchase all supplies and lands — requirements for certain land purchases. — 1. The commissioner of administration shall purchase all supplies for all departments of the state, except as in this chapter otherwise provided. The commissioner of administration shall negotiate all leases and purchase all lands, except for such departments as derive their power to acquire lands from the constitution of the state.

2. When the commissioner of administration contracts to purchase lands on behalf of any department of the state that will be owned and managed by such department or when the department of natural resources contracts to purchase lands that will be owned or managed by the department of natural resources, and such lands exceed sixty or more acres in a single transaction or such purchase price exceeds two hundred fifty thousand dollars in a single transaction, the respective department shall:

(1) Provide public notice on its departmental website and to each publicly elected official that represents all or part of the county in which the land to be purchased is located at least sixty days prior to the department of natural resources purchasing such land or the commissioner of administration purchasing such land on behalf of a department;

(2) Provide public notice in one newspaper with a circulation of more than five hundred customers and qualified under section 493.050 in every county in which the department of natural resources intends to purchase land or the commissioner of administration intends to purchase private land on behalf of a department. Such public notice shall be published once per week in such newspaper for a minimum of two weeks prior to such land purchase; and

(3) Hold a public hearing in every county in which the department of natural resources intends to purchase land or the commissioner of administration intends to purchase land on behalf of a department. The department shall provide public notice of the public hearing on its departmental website and in writing to each publicly elected official who represents all or part of the county in which the land to be purchased is located at least fourteen calendar days prior to the hearing. The department shall also publish a public notice of the public hearing in at least one newspaper with a circulation of more than five hundred customers and qualified under section 493.050 in the county in which the land to be purchased is located. The public notice shall be published once per week in such newspaper or newspapers for a minimum of two weeks prior to the public hearing.

(RSMo 1939 § 14590, A.L. 1945 p. 1428 § 64, A.L. 2017 S.B. 35)

CROSS REFERENCES:

Contracts, advertisement of bids for construction work, 8.250

Printing or copying equipment, contracts or leases approval required, 37.350



Section 34.031 Recycled products, preference for products made from solid waste — elimination of purchase of products made from polystyrene foam — commissioner of administration, duties — report.

Effective 28 Aug 2014

Title IV EXECUTIVE BRANCH

34.031. Recycled products, preference for products made from solid waste — elimination of purchase of products made from polystyrene foam — commissioner of administration, duties — report. — 1. The commissioner of administration, in consultation with the environmental improvement and energy resources authority of the department of natural resources, shall give full consideration to the purchase of products made from materials recovered from solid waste and to the reduction and ultimate elimination of purchases of products manufactured in whole or in part of thermoformed or other extruded polystyrene foam manufactured using any fully halogenated chlorofluorocarbon (CFC). Products that utilize recovered materials of a price and quality comparable to products made from virgin materials shall be sought and purchased, with particular emphasis on recycled oil, retread tires, compost materials and recycled paper products. The commissioner shall exercise a preference for such products if their use is technically feasible and, where a bid is required, their price is equal to, or less than, the price of items which are manufactured or produced from virgin materials. Products that would be inferior, violate safety standards or violate product warranties if the provisions of this section are followed may be excluded from the provisions of this section.

2. The commissioner of administration shall:

(1) Review the procurement specifications in order to eliminate discrimination against the procurement of recycled products;

(2) Review and modify the contract specifications for paper products and increase the minimum required percentage of recycled paper in each product as follows:

(a) Forty percent recovered materials for newsprint;

(b) Eighty percent recovered materials for paperboard;

(c) Fifty percent waste paper in high grade printing and writing paper;

(d) Five to forty percent in tissue products;

(3) Support federal incentives and policy guidelines designed to promote these goals;

(4) Develop and implement a cooperative procurement policy to facilitate bulk order purchases and to increase availability of recycled products. The policy shall be distributed to all state agencies and shall be made available to political subdivisions of the state;

(5) Conduct a survey using existing staff of those items customarily required by the state that are manufactured in whole or part from polystyrene plastic, and report its findings, together with an analysis of environmentally acceptable alternatives thereto, prepared in collaboration with the department of natural resources, to the general assembly and every state agency within six months of August 28, 1995.

3. Notwithstanding the provisions of this section, no state agency may purchase any food or beverage containers or wrapping manufactured from any polystyrene foam manufactured using any fully halogenated chlorofluorocarbon (CFC) found by the United States Environmental Protection Agency (EPA) to be an ozone-depleting chemical.

4. No state agency may purchase any items made in whole or part of thermoformed or other extruded polystyrene foam manufactured using any fully halogenated chlorofluorocarbon (CFC) found by the United States Environmental Protection Agency (EPA) to be an ozone-depleting chemical without approval from the commissioner of administration. Approval shall not be granted unless the purchasing agency demonstrates to the satisfaction of the director of the department of natural resources and the commissioner that there is no environmentally more acceptable alternatives or the quality of such alternatives is not adequate for the purpose intended.

5. For each paper product type and corresponding recycled paper content standard pursuant to subdivision (2) of subsection 2 of this section, attainment goals for the percentage of paper products to be purchased that utilize post-consumer recovered materials shall be:

(1) Ten percent in 1991 and 1992;

(2) Twenty-five percent in 1993 and 1994;

(3) Forty percent in 1995; and

(4) Sixty percent by 2000.

6. In the review of capital improvement projects for buildings and facilities of state government, the commissioner of administration shall direct the division of facilities management, design and construction to give full consideration to alternatives which use solid waste, as defined in section 260.200, as a fuel for energy production or which use products composed of materials recovered from solid waste.

7. The commissioner of administration, in consultation with the environmental improvement and energy resources authority of the department of natural resources, shall prepare and provide by January first of each year an annual report summarizing past activities and accomplishments of the program and proposed goals of the program including projections for each affected agency. The report shall also include a list of products utilizing recovered materials that could substitute for products currently purchased and a schedule of amounts purchased of products utilizing recovered materials compared to purchases of similar products utilizing virgin materials for the period covered by the annual report.

8. The office of administration, department of natural resources and department of economic development shall cooperate jointly and share to the greatest extent possible, information and other resources to promote:

(1) Producers or potential producers of secondary material goods to expand or develop their product lines;

(2) Increased demand for secondary materials recovered in Missouri; and

(3) Increased demand by state government for products which contain secondary materials recovered in Missouri.

9. The commissioner of administration may increase minimum recycled content percentages for paper products, minimum recycled content percentages for other recycled products and establish minimum post-consumer content as such products become available. The preference provided in subsection 1 of this section shall apply to the minimum standards established by the commissioner.

(L. 1986 S.B. 475, A.L. 1989 H.B. 438, et al., A.L. 1990 S.B. 530, A.L. 1995 H.B. 562, A.L. 2014 H.B. 1299 Revision)



Section 34.032 Recycled paper to be used, when — recyclable products to be collected by all state agencies — sale proceeds to fund utilicare.

Effective 28 Aug 1989

Title IV EXECUTIVE BRANCH

34.032. Recycled paper to be used, when — recyclable products to be collected by all state agencies — sale proceeds to fund utilicare. — 1. The provisions of section 34.040 to the contrary notwithstanding, each department and agency of the state government, including the general assembly, shall purchase, in the manner provided by law, and use recycled paper when recycled paper can be obtained that is comparable to the quality presently used by the department or agency and if the price is competitive. For the purposes of this section, "competitive" means a price within ten percent of the price of items which are manufactured or produced from virgin materials. Attainment goals for the percentage of paper products to be purchased that utilize post-consumer recovered materials shall be:

(1) Ten percent in 1991 and 1992;

(2) Twenty-five percent in 1993 and 1994;

(3) Forty percent in 1995; and

(4) Sixty percent by 2000.

2. Each department and agency of state government shall also purchase a minimum of fifteen percent recycled motor oil for use in motor vehicles.

3. Each department and agency of state government shall cause to be recycled:

(1) A minimum of twenty-five percent of paper products used or fifty percent of the paper disposed of, whichever is greater;

(2) Seventy-five percent of all used motor oil.

4. Each department and state agency shall, to the maximum extent practicable, separate plastics, paper, metals and other recyclable items by July 1, 1990.

5. By January 1, 1990, each department and state agency shall develop, in cooperation with the office of administration, and implement a policy for recycling and waste reduction. Each department and agency shall collect and recycle waste paper and empty aluminum beverage containers generated by employee activity. The office of the governor and the general assembly shall implement a policy for recycling and waste reduction and shall collect and recycle waste paper and aluminum beverage containers generated within its facilities. Recycling programs for agency offices located outside of the city of Jefferson may be coordinated through the office of administration or operated locally provided that the office of administration reviews and approves such programs. Proceeds from the sale of recycled materials may be used to offset costs of the recycling program. Any moneys found by the office of administration to be in excess of costs incurred shall be transferred to the department of social services to be used by the heating assistance program pursuant to sections 660.100 to 660.135.

6. The department of higher education, in cooperation with the office of administration and state colleges and universities, shall develop and distribute guidelines for waste reduction and the collection of recyclable materials generated in classrooms, administrative offices, dormitories, cafeterias and similar campus locations.

7. Bid specifications for solid waste management services issued by any department or agency of state government shall be designed to meet the objectives of sections 260.255 to 260.325, encourage small businesses to engage and compete in the delivery of waste management services and to minimize the long run cost of managing solid waste. Bid specifications shall enumerate the minimum components and minimum quantities of waste products which shall be recycled by the successful bidder. Bids for solid waste management services to state departments and agencies located within the seat of government shall be issued in units in order to maximize opportunities for small business to provide solid waste management services to the state. Each department and agency shall designate one person in an existing position to serve as a solid waste management coordinator to ensure that the agency and the office of administration cooperate to meet the requirements of this section.

(L. 1973 H.B. 384 § 1, A.L. 1989 H.B. 438, et al.)



Section 34.040 Purchases to be made on competitive bids, when, how — standard specifications, when — exception — failure to pay taxes, effect of.

Effective 14 Jul 2015, see footnote

Title IV EXECUTIVE BRANCH

34.040. Purchases to be made on competitive bids, when, how — standard specifications, when — exception — failure to pay taxes, effect of. — 1. All purchases in excess of three thousand dollars shall be based on competitive bids, except as otherwise provided in this chapter.

2. On any purchase where the estimated expenditure shall be twenty-five thousand dollars or over, except as provided in subsection 6 of this section, the commissioner of administration shall:

(1) Advertise for bids in at least two daily newspapers of general circulation in such places as are most likely to reach prospective bidders and may advertise in at least two weekly minority newspapers and may provide such information through an electronic medium available to the general public at least five days before bids for such purchases are to be opened. Other methods of advertisement, which may include minority business purchase councils, however, may be adopted by the commissioner of administration when such other methods are deemed more advantageous for the supplies to be purchased;

(2) Post a notice of the proposed purchase in his or her office; and

(3) Solicit bids by mail or other reasonable method generally available to the public from prospective suppliers. All bids for such supplies shall be mailed or delivered to the office of the commissioner of administration so as to reach such office before the time set for opening bids.

3. The contract shall be let to the lowest and best bidder. The commissioner of administration shall have the right to reject any or all bids and advertise for new bids, or purchase the required supplies on the open market if they can be so purchased at a better price. When bids received pursuant to this section are unreasonable or unacceptable as to terms and conditions, noncompetitive, or the low bid exceeds available funds and it is determined in writing by the commissioner of administration that time or other circumstances will not permit the delay required to resolicit competitive bids, a contract may be negotiated pursuant to this section, provided that each responsible bidder who submitted such bid under the original solicitation is notified of the determination and is given a reasonable opportunity to modify their bid and submit a best and final bid to the state. In cases where the bids received are noncompetitive or the low bid exceeds available funds, the negotiated price shall be lower than the lowest rejected bid of any responsible bidder under the original solicitation.

4. The director of the department of revenue shall follow bidding procedures as contained in this chapter and may promulgate rules necessary to establish such procedures. No points shall be awarded on a request for proposal for a contract license office to a bidder for a return-to-the-state provision offer.

5. All bids shall be based on standard specifications wherever such specifications have been approved by the commissioner of administration. The commissioner of administration shall make rules governing the delivery, inspection, storage and distribution of all supplies so purchased and governing the manner in which all claims for supplies delivered shall be submitted, examined, approved and paid. The commissioner shall determine the amount of bond or deposit and the character thereof which shall accompany bids or contracts.

6. The department of natural resources may, without the approval of the commissioner of administration required pursuant to this section, enter into contracts of up to five hundred thousand dollars to abate illegal waste tire sites pursuant to section 260.276 when the director of the department determines that urgent action is needed to protect public health, safety, natural resources or the environment. The department shall follow bidding procedures pursuant to this section and may promulgate rules necessary to establish such procedures. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 1999, shall be invalid and void.

7. The commissioner of administration and other agencies to which the state purchasing law applies shall not contract for goods or services with a vendor if the vendor or an affiliate of the vendor makes sales at retail of tangible personal property or for the purpose of storage, use, or consumption in this state but fails to collect and properly pay the tax as provided in chapter 144. For the purposes of this section, "affiliate of the vendor" shall mean any person or entity that is controlled by or is under common control with the vendor, whether through stock ownership or otherwise.

(RSMo 1939 § 14591, A.L. 1945 p. 1428 § 65, A.L. 1983 H.B. 384, A.L. 1990 S.B. 808 & 672, A.L. 1995 H.B. 562, A.L. 1999 H.B. 603, A.L. 2003 H.B. 600, A.L. 2015 H.B. 137)

Effective 7-14-15

CROSS REFERENCE:

Bidding for construction of a minimum security correctional facility, 221.500



Section 34.042 Competitive bidding may be waived for competitive proposals, when — procedure — contract to be let to the lowest and best offeror.

Effective 28 Aug 1995

Title IV EXECUTIVE BRANCH

34.042. Competitive bidding may be waived for competitive proposals, when — procedure — contract to be let to the lowest and best offeror. — 1. When the commissioner of administration determines that the use of competitive bidding is either not practicable or not advantageous to the state, supplies may be procured by competitive proposals. The commissioner shall state the reasons for such determination, and a report containing those reasons shall be maintained with the vouchers or files pertaining to such purchases. All purchases in excess of five thousand dollars to be made under this section shall be based on competitive proposals.

2. On any purchase where the estimated expenditure shall be twenty-five thousand dollars or over, the commissioner of administration shall:

(1) Advertise for proposals in at least two daily newspapers of general circulation in such places as are most likely to reach prospective offerors and may advertise in at least two weekly minority newspapers and may provide such information through an electronic medium available to the general public at least five days before proposals for such purchases are to be opened. Other methods of advertisement, however, may be adopted by the commissioner of administration when such other methods are deemed more advantageous for the supplies to be purchased;

(2) Post notice of the proposed purchase; and

(3) Solicit proposals by mail or other reasonable method generally available to the public from prospective offerors.

­­

­

3. The contract shall be let to the lowest and best offeror as determined by the evaluation criteria established in the request for proposal and any subsequent negotiations conducted pursuant to this subsection. In determining the lowest and best offeror, as provided in the request for proposals and under rules promulgated by the commissioner of administration, negotiations may be conducted with responsible offerors who submit proposals selected by the commissioner of administration on the basis of reasonable criteria for the purpose of clarifying and assuring full understanding of and responsiveness to the solicitation requirements. Those offerors shall be accorded fair and equal treatment with respect to any opportunity for negotiation and subsequent revision of proposals. Revisions may be permitted after submission and before award for the purpose of obtaining best and final offers. In conducting negotiations there shall be no disclosure of any information derived from proposals submitted by competing offerors. The commissioner of administration shall have the right to reject any or all proposals and advertise for new proposals or purchase the required supplies on the open market if they can be so purchased at a better price.

4. The commissioner shall make available, upon request, to any members of the general assembly, information pertaining to competitive proposals, including the names of bidders and the amount of each bidder's offering for each contract.

(L. 1990 S.B. 808 & 672 § 4, A.L. 1995 H.B. 562)



Section 34.043 Competitive bidding — waiver of permitted, when.

Effective 28 Aug 1990

Title IV EXECUTIVE BRANCH

34.043. Competitive bidding — waiver of permitted, when. — The commissioner of administration may waive competitive bids for the purchase of supplies for the purpose of resale to the general public in concession operations controlled by the state.

(L. 1990 S.B. 808 & 672 § 5)



Section 34.044 One source of supplies, waiver of competitive bids and proposals — recession of waiver, when — single source exists, when — advertising waived, when.

Effective 28 Aug 1995

Title IV EXECUTIVE BRANCH

34.044. One source of supplies, waiver of competitive bids and proposals — recession of waiver, when — single source exists, when — advertising waived, when. — 1. The commissioner of administration may waive the requirement of competitive bids or proposals for supplies when the commissioner has determined in writing that there is only a single feasible source for the supplies. Immediately upon discovering that other feasible sources exist, the commissioner shall rescind the waiver and proceed to procure the supplies through the competitive processes as described in this chapter. A single feasible source exists when:

(1) Supplies are proprietary and only available from the manufacturer or a single distributor; or

(2) Based on past procurement experience, it is determined that only one distributor services the region in which the supplies are needed; or

(3) Supplies are available at a discount from a single distributor for a limited period of time.

2. On any single feasible source purchase where the estimated expenditure shall be five thousand dollars or over, the commissioner of administration shall post notice of the proposed purchase. Where the estimated expenditure is twenty-five thousand dollars or over, the commissioner of administration shall also advertise the commissioner's intent to make such purchase in at least two daily newspapers of general circulation in such places as are most likely to reach prospective bidders or offerors and may provide such information through an electronic medium available to the general public at least five days before the contract is to be let. Other methods of advertisement, however, may be adopted by the commissioner of administration when such other methods are deemed more advantageous for the supplies to be purchased. The requirement for advertising may be waived, if not feasible, due to the supplies being available at a discount for only a limited period of time.

(L. 1995 H.B. 562)



Section 34.045 Emergency procurement, waiver of competitive bids or proposals.

Effective 28 Aug 1995

Title IV EXECUTIVE BRANCH

34.045. Emergency procurement, waiver of competitive bids or proposals. — The commissioner of administration may waive the requirement of competitive bids or proposals for supplies when the commissioner of administration has determined that there exists a threat to life, property, public health or public safety or when immediate expenditure is necessary for repairs to state property in order to protect against further loss of, or damage to, state property, to prevent or minimize serious disruption in state services or to ensure the integrity of state records. Emergency procurements shall be made with as much competition as is practicable under the circumstances.

(L. 1995 H.B. 562)



Section 34.046 Contract directly with other governmental entities for purchase of supplies.

Effective 28 Aug 1995

Title IV EXECUTIVE BRANCH

34.046. Contract directly with other governmental entities for purchase of supplies. — The commissioner of administration may contract directly with other governmental entities for the purchase of supplies. The commissioner of administration may also participate in, sponsor, conduct or administer a cooperative purchasing agreement whereby supplies are procured in accordance with a contract established by another governmental entity provided that such contract was established in accordance with the laws and regulations applicable to the establishing governmental entity.

(L. 1995 H.B. 562)



Section 34.047 Information technology purchases, online bidding/vendor registration system to be used for notice, when.

Effective 28 Aug 2010

Title IV EXECUTIVE BRANCH

34.047. Information technology purchases, online bidding/vendor registration system to be used for notice, when. — Notwithstanding any provision in section 34.040, section 34.100, or any other law to the contrary, departments shall have the authority to purchase products and services related to information technology when the estimated expenditure of such purchase shall not exceed seventy-five thousand dollars, the length of any contract or agreement does not exceed twelve months, the department complies with the informal methods of procurement established in section 34.040, and 1 CSR 40-1.050(1) for expenditures of less than twenty-five thousand dollars, and the department posts notice of such proposed purchase on the online bidding/vendor registration system maintained by the office of administration. For the purposes of this section, "information technology" shall mean any computer or electronic information equipment or interconnected system that is used in the acquisition, storage, manipulation, management, movement, control, display, switching, interchange, transmission, or reception of information, including audio, graphic, and text.

(L. 2010 H.B. 1868)



Section 34.048 General Services Administration vendors, purchase of supplies authorized.

Effective 28 Aug 2010

Title IV EXECUTIVE BRANCH

34.048. General Services Administration vendors, purchase of supplies authorized. — In any contract for purchasing supplies as defined in section 34.010 not exceeding the threshold for competitive bids set forth under section 34.040, the office of administration shall not prevent any department, office, board, commission, bureau, institution, political subdivision, or any other agency of the state from purchasing supplies from an authorized General Services Administration vendor including "GSA Advantage", "GSA e-Buy", or successor sources.

(L. 2010 H.B. 1868 § 1 merged with S.B. 844)

(2012) This section and section 37.900 relating to procurement severed from the remainder of Senate Bill 844 and remain valid. The remainder of Senate Bill 844 declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).



Section 34.050 Regulations for purchase of supplies — rules generally, promulgation, procedure.

Effective 28 Aug 1995

Title IV EXECUTIVE BRANCH

34.050. Regulations for purchase of supplies — rules generally, promulgation, procedure. — The commissioner of administration shall make and adopt such rules and regulations, not contrary to the provisions of this chapter, for the purchase of supplies and prescribing the purchasing policy of the state as may be necessary. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(RSMo 1939 § 14596, A.L. 1945 p. 1428 § 70, A.L. 1993 S.B. 52, A.L. 1995 H.B. 562 merged with S.B. 3)



Section 34.055 State to pay late charges for supplies and services, when, rate — vendor to apply, exception — energy assistance program for persons of low income, recipients exempt from interest charges.

Effective 28 Aug 1990

Title IV EXECUTIVE BRANCH

34.055. State to pay late charges for supplies and services, when, rate — vendor to apply, exception — energy assistance program for persons of low income, recipients exempt from interest charges. — 1. Except as otherwise provided in section 34.057, all invoices for supplies and services purchased by the state, duly approved and processed, shall be subject to interest charges or late payment charges as provided in this section.

2. After the forty-fifth day following the later of the date of delivery of the supplies and services or the date upon which the invoice is duly approved and processed, interest retroactive to the thirtieth day shall be paid on any unpaid balance, except balances for services provided by a gas corporation, electrical corporation, water corporation, or sewer corporation which has received authorization from the public service commission to impose late payment charges on delinquent utility bills, upon application of the vendor thereof. The rate of such interest shall be three percentage points above the average predominant prime rate quoted by commercial banks to large businesses, as determined by the Board of Governors of the Federal Reserve System.

3. The state shall be liable for late payment charges on any delinquent bill for services purchased by the state from a gas corporation, electrical corporation, water corporation, or sewer corporation which has received authorization from the public service commission to impose late payment charges on delinquent utility bills. The rate of such late payment charges shall be as established for each such corporation by order of the public service commission, but bills rendered to the state shall not be considered delinquent until thirty days after rendition of the bill by the corporation.

4. Any such interest charges or late payment charges shall be paid from appropriations which were made for the fiscal year in which the supplies or services were delivered to the respective departments purchasing such supplies or services. The commissioner of administration shall be responsible for the timely implementation of this section and all officers, departments, institutions and agencies of state government shall fully cooperate with the commissioner of administration in the implementation of this section. No late payment penalty shall be assessed against, nor payable by, the state unless pursuant to the provisions of this section.

5. Notwithstanding any other provision of this section, recipients of funds from the low-income energy assistance program shall be exempt from interest charges imposed by such section for the duration of the recipient's participation in the program.

(L. 1985 S.B. 90, A.L. 1987 S.B. 411, A.L. 1990 S.B. 808 & 672)



Section 34.057 Public works contracts — prompt payment by public owner to contractor, engineer, architect, or surveyor — prompt payment by contractor to subcontractor — progress payments — retainage — late payment charges — withholding of payments.

Effective 28 Aug 2014

Title IV EXECUTIVE BRANCH

34.057. Public works contracts — prompt payment by public owner to contractor, engineer, architect, or surveyor — prompt payment by contractor to subcontractor — progress payments — retainage — late payment charges — withholding of payments. — 1. Unless contrary to any federal funding requirements or unless funds from a state grant are not timely received by the contracting public municipality but notwithstanding any other law to the contrary, all public works contracts made and awarded by the appropriate officer, board or agency of the state or of a political subdivision of the state or of any district therein, including any municipality, county and any board referred to as the public owner, for construction, reconstruction or alteration of any public works project, shall provide for prompt payment by the public owner to the contractor, and any professional engineer, architect, landscape architect, or land surveyor, as well as prompt payment by the contractor to the subcontractor and material supplier in accordance with the following:

(1) A public owner shall make progress payments to the contractor and any professional engineer, architect, landscape architect, or land surveyor on at least a monthly basis as the work progresses, or, on a lump sum basis according to the terms of the lump sum contract. Except in the case of lump sum contracts, payments shall be based upon estimates prepared at least monthly of work performed and material delivered, as determined by the project architect or engineer. Retainage withheld on any construction contract or subcontract for public works projects shall not exceed five percent of the value of the contract or subcontract. If the contractor is not required to obtain a bond under section 107.170 because the cost of the public works contract is not estimated to exceed fifty thousand dollars, the public owner may withhold retainage on the public works project in an amount not to exceed ten percent of the value of the contract or subcontract. The public owner shall pay the contractor the amount due, less a retainage, within thirty days following the latter of the following:

(a) The date of delivery of materials or construction services purchased;

(b) The date, as designated by the public owner, upon which the invoice is duly delivered to the person or place designated by the public owner; or

(c) In those instances in which the contractor approves the public owner's estimate, the date upon which such notice of approval is duly delivered to the person or place designated by the public owner;

(2) Payments shall be considered received within the context of this section when they are duly posted with the United States Postal Service or other agreed upon delivery service or when they are hand-delivered to an authorized person or place as agreed to by the contracting parties;

(3) If, in the discretion of the owner and the project architect or engineer and the contractor, it is determined that a subcontractor's performance has been completed and the subcontractor can be released prior to substantial completion of the public works contract without risk to the public owner, the contractor shall request such adjustment in retainage, if any, from the public owner as necessary to enable the contractor to pay the subcontractor in full. The public owner may reduce or eliminate retainage on any contract payment if, in the public owner's opinion, the work is proceeding satisfactorily. If retainage is released and there are any remaining minor items to be completed, an amount equal to one hundred fifty percent of the value of each item as determined by the public owner's duly authorized representatives shall be withheld until such item or items are completed;

(4) The public owner shall pay at least ninety-eight percent of the retainage, less any offsets or deductions authorized in the contract or otherwise authorized by law, to the contractor. The contractor shall pay the subcontractor or supplier after substantial completion of the contract work and acceptance by the public owner's authorized contract representative, or as may otherwise be provided by the contract specifications for state highway, road or bridge projects administered by the state highways and transportation commission. Such payment shall be made within thirty days after acceptance, and the invoice and all other appropriate documentation and certifications in complete and acceptable form are provided, as may be required by the contract documents. If the public owner or the owner's representative determines the work is not substantially completed and accepted, then the owner or the owner's representative shall provide a written explanation of why the work is not considered substantially completed and accepted within fourteen calendar days to the contractor, who shall then provide such notice to the subcontractor or suppliers responsible for such work. If such written explanation is not given by the public body, the public body shall pay at least ninety-eight percent of the retainage within thirty calendar days. If at that time there are any remaining minor items to be completed, an amount equal to one hundred fifty percent of the value of each item as determined by the public owner's representative shall be withheld until such items are completed;

(5) All estimates or invoices for supplies and services purchased, approved and processed, or final payments, shall be paid promptly and shall be subject to late payment charges provided in this section. Except as provided in subsection 4 of this section, if the contractor has not been paid within thirty days as set forth in subdivision (1) of subsection 1 of this section, the contracting agency shall pay the contractor, in addition to the payment due him, interest at the rate of one and one-half percent per month calculated from the expiration of the thirty-day period until fully paid;

(6) When a contractor receives any payment, the contractor shall pay each subcontractor and material supplier in proportion to the work completed by each subcontractor and material supplier his application less any retention not to exceed five percent. If the contractor receives less than the full payment due under the public construction contract, the contractor shall be obligated to disburse on a pro rata basis those funds received, with the contractor, subcontractors and material suppliers each receiving a prorated portion based on the amount of payment. When, however, the public owner does not release the full payment due under the contract because there are specific areas of work or materials he is rejecting or because he has otherwise determined such areas are not suitable for payment then those specific subcontractors or suppliers involved shall not be paid for that portion of the work rejected or deemed not suitable for payment; provided the public owner or the owner's representative gives a written explanation to the contractor, subcontractor, or supplier involved as to why the work or supplies were rejected or deemed not suitable for payment, and all other subcontractors and suppliers shall be paid in full;

(7) If the contractor, without reasonable cause, fails to make any payment to his subcontractors and material suppliers within fifteen days after receipt of payment under the public construction contract, the contractor shall pay to his subcontractors and material suppliers, in addition to the payment due them, interest in the amount of one and one-half percent per month, calculated from the expiration of the fifteen-day period until fully paid. This subdivision shall also apply to any payments made by subcontractors and material suppliers to their subcontractors and material suppliers and to all payments made to lower tier subcontractors and material suppliers throughout the contracting chain;

(8) The public owner shall make final payment of all moneys owed to the contractor, including any retainage withheld under subdivision (4) of this subsection, less any offsets or deductions authorized in the contract or otherwise authorized by law, within thirty days of the due date. Final payment shall be considered due upon the earliest of the following events:

(a) Completion of the project and filing with the owner of all required documentation and certifications, in complete and acceptable form, in accordance with the terms and conditions of the contract;

(b) The project is certified by the architect or engineer authorized to make such certification on behalf of the owner as having been completed, including the filing of all documentation and certifications required by the contract, in complete and acceptable form; or

(c) The project is certified by the contracting authority as having been completed, including the filing of all documentation and certifications required by the contract, in complete and acceptable form.

2. Nothing in this section shall prevent the contractor or subcontractor, at the time of application or certification to the public owner or contractor, from withholding such applications or certifications to the owner or contractor for payment to the subcontractor or material supplier. Amounts intended to be withheld shall not be included in such applications or certifications to the public owner or contractor. Reasons for withholding such applications or certifications shall include, but not be limited to, the following: unsatisfactory job progress; defective construction work or material not remedied; disputed work; failure to comply with other material provisions of the contract; third-party claims filed or reasonable evidence that a claim will be filed; failure of the subcontractor to make timely payments for labor, equipment and materials; damage to a contractor or another subcontractor or material supplier; reasonable evidence that the contract cannot be completed for the unpaid balance of the subcontract sum or a reasonable amount for retention, not to exceed the initial percentage retained by the owner.

3. Should the contractor determine, after application or certification has been made and after payment has been received from the public owner, or after payment has been received by a contractor based upon the public owner's estimate of materials in place and work performed as provided by contract, that all or a portion of the moneys needs to be withheld from a specific subcontractor or material supplier for any of the reasons enumerated in this section, and such moneys are withheld from such subcontractor or material supplier, then such undistributed amounts shall be specifically identified in writing and deducted from the next application or certification made to the public owner or from the next estimate by the public owner of payment due the contractor, until a resolution of the matter has been achieved. Disputes shall be resolved in accordance with the terms of the contract documents. Upon such resolution the amounts withheld by the contractor from the subcontractor or material supplier shall be included in the next application or certification made to the public owner or the next estimate by the public owner and shall be paid promptly in accordance with the provisions of this section. This subsection shall also apply to applications or certifications made by subcontractors or material suppliers to the contractor and throughout the various tiers of the contracting chain.

4. The contracts which provide for payments to the contractor based upon the public owner's estimate of materials in place and work performed rather than applications or certifications submitted by the contractor, the public owner shall pay the contractor within thirty days following the date upon which the estimate is required by contract to be completed by the public owner, the amount due less a retainage not to exceed five percent. All such estimates by the public owner shall be paid promptly and shall be subject to late payment charges as provided in this subsection. After the thirtieth day following the date upon which the estimate is required by contract to be completed by the public owner, the contracting agency shall pay the contractor, in addition to the payment due him, interest at a rate of one and one-half percent per month calculated from the expiration of the thirty-day period until fully paid.

5. The public owner shall pay or cause to be paid to any professional engineer, architect, landscape architect, or land surveyor the amount due within thirty days following the receipt of an invoice prepared and submitted in accordance with the contract terms. In addition to the payment due, the contracting agency shall pay interest at the rate of one and one-half percent per month calculated from the expiration of the thirty-day period until fully paid.

6. Nothing in this section shall prevent the owner from withholding payment or final payment from the contractor, or a subcontractor or material supplier. Reasons for withholding payment or final payment shall include, but not be limited to, the following: liquidated damages; unsatisfactory job progress; defective construction work or material not remedied; disputed work; failure to comply with any material provision of the contract; third party claims filed or reasonable evidence that a claim will be filed; failure to make timely payments for labor, equipment or materials; damage to a contractor, subcontractor or material supplier; reasonable evidence that a subcontractor or material supplier cannot be fully compensated under its contract with the contractor for the unpaid balance of the contract sum; or citation by the enforcing authority for acts of the contractor or subcontractor which do not comply with any material provision of the contract and which result in a violation of any federal, state or local law, regulation or ordinance applicable to that project causing additional costs or damages to the owner.

7. Nothing in this section shall be construed to require direct payment by a public owner to a subcontractor or supplier, except in the case of the default, as determined by a court, of the contractor on the contract with the public owner where no performance or payment bond is required or where the surety fails to execute its duties, as determined by a court.

8. Notwithstanding any other provisions in this section to the contrary, no late payment interest shall be due and owing for payments which are withheld in good faith for reasonable cause pursuant to subsections 2, 5, and 6 of this section. If it is determined by a court of competent jurisdiction that a payment which was withheld pursuant to subsections 2, 5, and 6 of this section was not withheld in good faith for reasonable cause, the court may impose interest at the rate of one and one-half percent per month calculated from the date of the invoice and may, in its discretion, award reasonable attorney fees to the prevailing party. In any civil action or part of a civil action brought pursuant to this section, if a court determines after a hearing for such purpose that the cause was initiated, or a defense was asserted, or a motion was filed, or any proceeding therein was done frivolously and in bad faith, the court shall require the party who initiated such cause, asserted such defense, filed such motion, or caused such proceeding to be had to pay the other party named in such action the amount of the costs attributable thereto and reasonable expenses incurred by such party, including reasonable attorney fees.

(L. 1990 S.B. 808 & 672 § 1, A.L. 2014 S.B. 529)



Section 34.058 Public works contract, defined — certain contract clauses against public policy — exceptions.

Effective 28 Aug 1990

Title IV EXECUTIVE BRANCH

34.058. Public works contract, defined — certain contract clauses against public policy — exceptions. — 1. As used in this section, the term "public works contract" means a contract of the state, county, city and other political subdivisions of the state, except the Missouri transportation department, for the construction, alteration, repair, or maintenance of any building, structure, highway, bridge, viaduct, pipeline, public works, or any other works dealing with construction, which shall include, but need not be limited to, moving, demolition, or excavation performed in conjunction with such work.

2. Any clause in a public works contract that purports to waive, release, or extinguish the rights of a contractor to recover costs or damages, or obtain an equitable adjustment, for delays in performing such contract, if such delay is caused in whole, or in part, by acts or omissions within the control of the contracting public entity or persons acting on behalf thereof, is against public policy and is void and unenforceable.

3. Subsection 2 of this section is not intended to render void any contract provision of a public works contract that:

(1) Precludes a contractor from recovering that portion of delay costs caused by the acts or omissions of the contractor or its agents;

(2) Requires notice of any delay by the party responsible for such delay;

(3) Provides for reasonable liquidated damages; or

(4) Provides for arbitration or any other procedure designed to settle contract disputes.

(L. 1990 S.B. 808 & 672 § 2)



Section 34.059 Surety bonds required for public works contracts or construction, public entity cannot require they be obtained from particular insurance or surety company.

Effective 28 Aug 2003

Title IV EXECUTIVE BRANCH

34.059. Surety bonds required for public works contracts or construction, public entity cannot require they be obtained from particular insurance or surety company. — 1. No public entity, nor any officer, agent or employee acting or purporting to act on behalf of such public entity, shall require a bidder, proposer, or contractor to obtain or procure any surety bond, including but not limited to bid bonds, payment bonds and performance bonds, from a particular insurance or surety company, producer, agent, or broker in connection with any contract for the construction of public works.

2. Any provision in a public works contract, bidding documents, request for proposals, or similar document in conflict herewith shall be void as contrary to the public policy.

3. As used in this section, the terms "public entity" and "public works" shall be given the definition set forth in section 107.170.

(L. 2003 H.B. 314)



Section 34.060 Requests for bids on supplies and materials to be in general terms — to recite preference for Missouri products.

Effective 28 Aug 1995

Title IV EXECUTIVE BRANCH

34.060. Requests for bids on supplies and materials to be in general terms — to recite preference for Missouri products. — Except as provided in section 34.044, all requests for bids and proposals for supplies to be purchased shall be made in general terms and by general specifications and not by brand, trade name or other individual mark, provided such article to be purchased can be definitely described without the designation of such brand, trade name or other individual mark. All such requests and bids shall contain therein a paragraph in easily legible print, reading as follows: "By virtue of statutory authority, a preference will be given to materials, products, supplies, provisions and all other articles produced, manufactured, made or grown within the state of Missouri.".

(RSMo 1939 § 14617, A.L. 1995 H.B. 562)



Section 34.070 Preference to Missouri products and firms.

Effective 28 Aug 2012

Title IV EXECUTIVE BRANCH

34.070. Preference to Missouri products and firms. — In making purchases, the commissioner of administration or any agent of the state with purchasing power shall give preference to all commodities and tangible personal property manufactured, mined, produced, processed, or grown within the state of Missouri, to all new generation processing entities defined in section 348.432, except new generation processing entities that own or operate a renewable fuel production facility or that produce renewable fuel, and to all firms, corporations or individuals doing business as Missouri firms, corporations or individuals, when quality is equal or better and delivered price is the same or less. The commissioner of administration or any agent of the state with purchasing power may also give such preference whenever competing bids, in their entirety, are comparable. For purposes of this section, "commodities" shall include forest products and bricks or any agricultural product that has been processed or otherwise had value added to it in this state.

(RSMo 1939 § 14600, A.L. 1945 p. 1428 § 74, A.L. 1965 p. 144, A.L. 2003 S.B. 11, A.L. 2004 S.B. 1249, A.L. 2009 H.B. 745, A.L. 2012 H.B. 1231)



Section 34.071 Commodities defined.

Effective 28 Aug 2000

Title IV EXECUTIVE BRANCH

34.071. Commodities defined. — Soy diesel, soy oil products and ethanol shall be considered commodities for purposes of section 34.070.

(L. 2000 H.B. 1142 § 1)



Section 34.073 Missouri businesses, performance of jobs or services, preference, when.

Effective 28 Aug 2003

Title IV EXECUTIVE BRANCH

34.073. Missouri businesses, performance of jobs or services, preference, when. — 1. In letting contracts for the performance of any job or service, all agencies, departments, institutions, and other entities of this state and of each political subdivision of this state shall give preference to all firms, corporations, or individuals doing business as Missouri firms, corporations, or individuals, or which maintain Missouri offices or places of business, when the quality of performance promised is equal or better and the price quoted is the same or less. The commissioner of administration may also give such preference whenever competing bids, in their entirety, are comparable.

2. Notwithstanding the requirements of subsection 1 of this section, the commissioner of administration shall give further preference as required by section 34.076.

(L. 1983 H.B. 22 § 1, A.L. 2003 S.B. 11)



Section 34.074 Disabled veterans, state and political subdivision contracts, preference to be given, when — rulemaking authority.

Effective 28 Aug 2010

Title IV EXECUTIVE BRANCH

34.074. Disabled veterans, state and political subdivision contracts, preference to be given, when — rulemaking authority. — 1. As used in this section, the term "service-disabled veteran" means any individual who is disabled as certified by the appropriate federal agency responsible for the administration of veterans' affairs.

2. As used in this section, the term "service-disabled veteran business" means a business concern:

(1) Not less than fifty-one percent of which is owned by one or more service-disabled veterans or, in the case of any publicly owned business, not less than fifty-one percent of the stock of which is owned by one or more service-disabled veterans; and

(2) The management and daily business operations of which are controlled by one or more service-disabled veterans.

3. In letting contracts for the performance of any job or service, all agencies, departments, institutions, and other entities of this state and of each political subdivision of this state shall give a three-point bonus preference to service-disabled veteran businesses doing business as Missouri firms, corporations, or individuals, or which maintain Missouri offices or places of business.

4. In implementing the provisions of subsection 3 of this section, the following shall apply:

(1) The commissioner of administration shall have the goal of three percent of all such contracts described in subsection 3 of this section to be let to such veterans;

(2) If no or an insufficient number of such veterans doing business in this state submit a bid or proposal for a contract let by an agency, department, institution, or other entity of the state or a political subdivision, such goal shall not be required and the provisions of subdivision (1) of this subsection shall not apply;

(3) The commissioner of administration may promulgate rules in order to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or disapprove and annul a rule subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2010, shall be invalid and void.

(L. 2008 H.B. 1313, A.L. 2010 H.B. 1524 & 2260)



Section 34.076 Out-of-state contractors or products for public works, requirements, exceptions.

Effective 28 Aug 1995

Title IV EXECUTIVE BRANCH

34.076. Out-of-state contractors or products for public works, requirements, exceptions. — 1. To the extent permitted by federal laws and regulations, whenever the state of Missouri, or any department, agency or institution thereof or any political subdivision shall let for bid any contract to a contractor for any public works or product, the contractor or bidder domiciled outside the boundaries of the state of Missouri shall be required, in order to be successful, to submit a bid the same percent less than the lowest bid submitted by a responsible contractor or bidder domiciled in Missouri as would be required for such a Missouri domiciled contractor or bidder to succeed over the bidding contractor or bidder domiciled outside Missouri on a like contract or bid being let in the person's domiciliary state and, further, the contractor or bidder domiciled outside the boundaries of Missouri shall be required to submit an audited financial statement as would be required of a Missouri domiciled contractor or bidder on a like contract or bid being let in the domiciliary state of that contractor or bidder.

2. Subsection 1 of this section shall not apply to any contractor who is qualified for bidding purposes with the department of transportation and submits a successful bid wherein part of or all funds are furnished by the United States.

3. Subsection 1 of this section shall not apply to any public works or product transportation where the bid is less than five thousand dollars.

(L. 1983 H.B. 22 § 2, A.L. 1995 H.B. 562)



Section 34.080 Institutions to use coal from Missouri or adjoining states, when — institution defined.

Effective 28 Aug 1992

Title IV EXECUTIVE BRANCH

34.080. Institutions to use coal from Missouri or adjoining states, when — institution defined. — 1. That the board of trustees or other officer or officers in charge of every institution in the state of Missouri which is supported in whole or in part by public funds, and who are required to purchase coal for fuel purposes in the operation of any such institution, shall be required to purchase and use coal which is mined in the state of Missouri or an adjoining state, if the cost of coal mined in the state of Missouri or an adjoining state is not greater than the cost of coal mined in any other state or states, including the cost of transportation.

2. The term "institution" shall be construed to include all institutions supported by public funds of the state, but shall not include municipal corporations, political subdivisions or public schools.

(RSMo 1939 §§ 14619, 14620, A.L. 1992 S.B. 606)



Section 34.090 Laws requiring purchase from state institutions to be given effect.

Effective 28 Aug 1945

Title IV EXECUTIVE BRANCH

34.090. Laws requiring purchase from state institutions to be given effect. — If any law shall provide that the state shall purchase for its own use the products manufactured by any institution of the state or shall give preference to the products of any such institution, the provisions of this chapter shall be deemed modified to permit the commissioner of administration to purchase such products or give such preference in any manner prescribed by such law.

(RSMo 1939 § 14601, A.L. 1945 p. 1428 § 75)



Section 34.100 Direct purchases and emergency purchases, when authorized, procedure.

Effective 28 Aug 1995

Title IV EXECUTIVE BRANCH

34.100. Direct purchases and emergency purchases, when authorized, procedure. — The commissioner of administration may, when in the commissioner's best judgment it is in the best interests of the state, delegate the commissioner's procurement authority pursuant to this chapter to an individual department; provided, however, that each instance of single feasible source purchasing authority in excess of five thousand dollars under section 34.044 must be specifically delegated by the commissioner. The delegation may allow departments to negotiate in accordance with section 34.042 the purchase of services for patients, residents or clients with funds appropriated for this purpose. In accepting this delegated authority the department acknowledges its ability to, and agrees to, fulfill all of the requirements of this chapter in making purchases and entering into contracts and keeping records. No claim for payment based upon any purchase under this section shall be certified by the commissioner unless accompanied by such documentation of compliance with the provisions of this chapter as the commissioner may require. Any department that fails to fulfill all such requirements may have its delegated authority rescinded by the commissioner of administration.

(L. 1945 p. 1428 § 67, A.L. 1983 H.B. 384, A.L. 1995 H.B. 562)



Section 34.110 Acceptance of gifts to state — purchase of surplus war materials.

Effective 28 Aug 2010

Title IV EXECUTIVE BRANCH

34.110. Acceptance of gifts to state — purchase of surplus war materials. — The commissioner of administration may enter into any contract with the United States of America or with any agency thereof for the purpose of accepting gifts and for the purchase of surplus war materials for cash, credit or other property with or without warranty and upon such other terms and conditions as the agency deems proper without regard to the provisions of the law which require:

(1) The posting of notices or public advertising for bids or of expenditures;

(2) The inviting or receiving of competitive bids;

(3) The delivery of purchases before payment.

(L. 1945 p. 1428 § 66, A.L. 2010 H.B. 1965)



Section 34.115 Return of gifts made to state to donor, when, how — donation of motor vehicles to assist military veterans, return of title, when.

Effective 23 May 2001, see footnote

Title IV EXECUTIVE BRANCH

34.115. Return of gifts made to state to donor, when, how — donation of motor vehicles to assist military veterans, return of title, when. — 1. The commissioner of administration, without charge therefor and without proceeding in the manner required for the disposal of surplus property, may return title to personal property to the person who, or entity which, donated the personal property to the state if the person who, or entity which, donated the personal property intends to donate to the state newer or superior personal property of the same type and intends to replace the function of the old personal property.

2. For a donation of a motor vehicle to assist military veterans made by a nonprofit organization to the state, the commissioner of administration, without charge therefor and without proceeding in the manner required for the disposal of surplus property, shall, upon request, return title to such motor vehicle to the donor of the motor vehicle to the state if the donor intends to donate to the state a newer or superior motor vehicle of the same type to replace the function of the old motor vehicle.

(L. 1983 S.B. 402, A.L. 2001 H.B. 207)

Effective 5-23-01



Section 34.120 Departments to report supplies on hand, records of purchase.

Effective 28 Aug 1995

Title IV EXECUTIVE BRANCH

34.120. Departments to report supplies on hand, records of purchase. — Each department shall make such reports of supplies on hand, or which may be needed, as the commissioner of administration may direct. All reports, bids, specifications and contracts, and all records of purchases and sales of any kind, made by the commissioner of administration shall be maintained by the commissioner of administration and shall be open to inspection by the public as prescribed in section 610.021. After having kept any papers or records referred to in this section for a period of five years the commissioner of administration may destroy or otherwise dispose of said records.

(RSMo 1939 § 14597, A.L. 1945 p. 1428 § 71, A.L. 1947 V. II p. 342, A.L. 1995 H.B. 562)



Section 34.125 Departments to keep inventories of nonexpendable property.

Effective 28 Aug 1977

Title IV EXECUTIVE BRANCH

34.125. Departments to keep inventories of nonexpendable property. — Each state department, including each of the agencies therein, shall identify each nonexpendable property item in its possession worth at least the amount prescribed by the state auditor by make, model, serial number and acquisition cost and by affixing a numbered tag or a similar marking to it. The head of each department shall be responsible for the proper use and retention of this property. Each department shall keep currently an inventory of all this property in the form which shall be prescribed for such an inventory by the state auditor.

(L. 1965 p. 144 § 1, A.L. 1977 H.B. 720)



Section 34.140 Inventory of removable equipment, when — transfer of supplies between departments, when — distribution to certain donees, definitions, procedure — sale by auction, sealed bid — sidearms and badges, who may purchase, when.

Effective 28 Aug 1999

Title IV EXECUTIVE BRANCH

34.140. Inventory of removable equipment, when — transfer of supplies between departments, when — distribution to certain donees, definitions, procedure — sale by auction, sealed bid — sidearms and badges, who may purchase, when. — 1. The commissioner of administration may require an inventory to be made when necessary of all removable equipment owned by the state.

2. The commissioner of administration shall have the power to transfer supplies from any department where they are not needed to any other department where they are needed and to direct that proper charges and credits be made on the inventories of the departments concerned.

3. The commissioner of administration may distribute surplus or unneeded supplies or property to volunteer fire protection associations, as defined in section 320.300, to fire protection districts, to fire departments and to eligible donees, as that term is defined in connection with the federal surplus property program, in the same manner as provided for the distribution of federal surplus property. The commissioner of administration may distribute surplus or unneeded supplies or property to an organization registered as a 501(c)3 not-for-profit, public service corporation which provides training to fire departments, emergency medical technicians and police officers in search and recovery techniques, water rescue, ice rescue and watercraft operation in the same manner as provided for the distribution of federal surplus property.

4. The commissioner of administration may sell surplus or unneeded supplies or property which are not transferred to state agencies or distributed to eligible donees to the general public by auction, sealed bid.

5. A uniformed employee of the Missouri state highway patrol, with the approval of the superintendent, may purchase upon retirement, by reason of length of service or disability or by the member's next of kin in case of death, the service pistol, off-duty sidearm and badge carried by such member immediately prior to retirement. The purchase price for the service pistol, off-duty sidearm and badge shall be equal to the replacement cost thereof.

(RSMo 1939 § 14595, A.L. 1945 p. 1428 § 69, A.L. 1982 S.B. 628, A.L. 1983 H.B. 384, A.L. 1990 H.B. 1120, A.L. 1991 H.B. 45, A.L. 1997 H.B. 318, A.L. 1998 H.B. 898, A.L. 1999 H.B. 861)



Section 34.150 Violation by any department renders contract void — liability of head of department.

Effective 28 Aug 1995

Title IV EXECUTIVE BRANCH

34.150. Violation by any department renders contract void — liability of head of department. — Whenever any department or agency of the state government shall purchase or contract for any supplies, materials, equipment or contractual services contrary to the provisions of this chapter or the rules and regulations made thereunder, such order or contract shall be void and of no effect. The head of such department or agency shall be personally liable for the costs of any order or contract the head of such department or agency knowingly authorized in violation of this chapter and, if already paid for out of state funds, the amount thereof may be recovered in the name of the state in an appropriate action instituted therefor.

(RSMo 1939 § 14598, A.L. 1945 p. 1428 § 72, A.L. 1995 H.B. 562)



Section 34.160 Commissioner not to be interested in concern making bids for furnishing supplies or printing — penalty for violation.

Effective 28 Aug 1945

Title IV EXECUTIVE BRANCH

34.160. Commissioner not to be interested in concern making bids for furnishing supplies or printing — penalty for violation. — The commissioner of administration shall not be interested in any manner in any person, firm or corporation making bids for furnishing supplies or printing to the state or any subdivision or department thereof. He shall not receive nor accept, directly or indirectly, from any person, firm or corporation who may bid for furnishing, or receive a contract to furnish, any supplies or printing of any kind to the state, any rebate, gift or other valuable thing. Acceptance of any such rebate, gift or other valuable thing by the commissioner of administration shall be deemed a felony and on conviction thereof he shall be punished by imprisonment in the state penitentiary for not less than two nor more than five years, or by fine of not less than five hundred dollars nor more than two thousand dollars, or by both such fine and imprisonment.

(RSMo 1939 § 14589, A.L. 1945 p. 1428 § 63)



Section 34.165 Commissioner to give bidding preference to the blind, when — authority to make rules — auditor may examine records, when.

Effective 28 Aug 2007

Title IV EXECUTIVE BRANCH

34.165. Commissioner to give bidding preference to the blind, when — authority to make rules — auditor may examine records, when. — 1. In making purchases for this state, its governmental agencies or political subdivisions, the commissioner of administration shall give a bidding preference consisting of a ten-point bonus on bids for products and services manufactured, produced or assembled in qualified nonprofit organizations for the blind established pursuant to the provisions of 41 U.S.C. Sections 46 to 48c, as amended and in sheltered workshops holding a certificate of approval from the department of elementary and secondary education pursuant to section 178.920 if the participating nonprofit organization provides the greater of two percent or five thousand dollars of the total contract value of bids for purchase not exceeding ten million dollars.

2. An affidavit signed by the director or manager and the board president of a participating nonprofit organization shall be provided to the purchasing agency by the contractor at the completion of the contract or within thirty days of the first anniversary of the contract, whichever first occurs, verifying compliance.

3. The commissioner of administration shall make such rules and regulations regarding specifications, quality standards, time of delivery, performance and other relevant matters as shall be necessary to carry out the purpose of this section. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

4. At the request of the commissioner of administration, the state auditor may examine all records, books and data of any qualified nonprofit organization for the blind to determine the costs of manufacturing products or rendering services and the manner and efficiency of production and administration of such nonprofit organization with relation to any product or services purchased by this state, its governmental agencies or political subdivisions and to furnish the results of such examination to the commissioner for appropriate action.

(L. 1997 H.B. 107 § 1, A.L. 2007 H.B. 352)



Section 34.170 Commissioner to purchase all state printing — exceptions.

Effective 28 Aug 1995

Title IV EXECUTIVE BRANCH

34.170. Commissioner to purchase all state printing — exceptions. — The commissioner of administration shall purchase all public printing and binding of the state, including that of all executive and administrative departments, bureaus, commissions, institutions and agencies, and the supreme court. All state officers shall order all of their printing and binding through the commissioner of administration, except as otherwise provided by this section. The commissioner of administration may authorize any state agency or department and any penal, eleemosynary or educational institution to procure or produce all or any part of its own printing and binding. Notwithstanding any other provision of law to the contrary, the commissioner of administration may establish and operate one or more printing or copy centers to produce printing for state agencies.

(L. 1945 p. 1428 § 76, A.L. 1959 H.B. 113, A.L. 1983 H.B. 384, A.L. 1995 H.B. 562)



Section 34.175 Soybean-based ink to be used for state printing, when — logo requirement — effective when.

Effective 28 Aug 1995

Title IV EXECUTIVE BRANCH

34.175. Soybean-based ink to be used for state printing, when — logo requirement — effective when. — 1. Notwithstanding the provisions of sections 34.170 to 34.192 to the contrary, all printing done by any department, agency, or institution or entity of the state, whether performed internally or contracted for, shall use soybean-based inks, so long as the cost of using such inks is no more than ten percent greater than the cost of other comparable inks. The commissioner of administration shall specify on any contract for printing let out for competitive bids whether the printing is required to be done with soybean-based inks.

2. Where it is cost-efficient and practicable, any document which has been printed with soybean-based inks shall contain somewhere on the document the official "soybean-based ink" logo.

(L. 1990 H.B. 1064 §§ 1, A, A.L. 1995 H.B. 562)



Section 34.180 To determine form of printed matter — exceptions.

Effective 28 Aug 1995

Title IV EXECUTIVE BRANCH

34.180. To determine form of printed matter — exceptions. — The commissioner of administration shall advise and assist state agencies with the planning, design and layout for any printed matter, so the same may be produced in the most economical and effective manner. The form, style, spacing of lines, the kind of binding, the method and material of all public printing, when not otherwise prescribed by law, shall be determined by the commissioner of administration, in consultation with the requesting agency, having proper regard for economy and workmanship and the purpose for which the work is needed, except that (1) the form of legislative printing may be prescribed by the general assembly, and (2) after consultation with the commissioner of administration, the clerk of the supreme court may determine the typography of work done for the courts and the board of curators of the University of Missouri and the boards of regents of the state colleges may determine the typography of work done for their respective institutions. The commissioner of administration shall standardize as many items of printing as are deemed practicable and shall from time to time prepare instructions to the using agencies describing the standards adopted.

(L. 1945 p. 1428 § 78, A.L. 1959 H.B. 113, A.L. 1995 H.B. 562)



Section 34.190 Determine size and number of reports to be printed.

Effective 28 Aug 1995

Title IV EXECUTIVE BRANCH

34.190. Determine size and number of reports to be printed. — The commissioner of administration shall, except as otherwise directed by the general assembly, have the power to determine the number of copies and number of pages of subject material in each document printed under the commissioner's supervision. The number of reports ordered shall not in any case exceed the probable and reasonable demands of the state therefor. Each state agency, before submitting any report to the commissioner of administration for printing, shall carefully edit such report, consolidating statistical tables, condensing or summarizing where possible and eliminating all matter which is of interest to individuals chiefly and not important information concerning public affairs.

(L. 1945 p. 1428 § 84, A.L. 1995 H.B. 562)

CROSS REFERENCE:

Secretary of state to review manuscripts before printing, 11.040



Section 34.192 Reports, method of preparation — minimization of volume of printed material produced.

Effective 28 Aug 1993

Title IV EXECUTIVE BRANCH

34.192. Reports, method of preparation — minimization of volume of printed material produced. — 1. Any report submitted to the commissioner of administration pursuant to section 34.190 shall be prepared and printed using both sides of the paper.

2. When a state department or agency is required to send a report to the general assembly, a copy of the report shall be sent to the president pro tem of the senate, the speaker of the house and shall be filed with the legislative library. Each member of the general assembly shall be notified that the report is available and a copy shall be furnished without charge upon request of any member. If such report is less than two pages in length, the report shall be furnished to each member in lieu of a notice. There shall be no cost to the member for a copy of a report furnished pursuant to this subsection.

3. The state courts administrator, each department and agency of the executive branch and the general assembly shall develop and implement policies which minimize the volume of printed material produced. At a minimum, the general assembly and each of the state's courts, departments and agencies shall ensure that documents are printed on both sides and that publication and distribution policies are periodically reviewed to ensure that unnecessary printing and distribution of documents is minimized.

(L. 1993 S.B. 80, et al. § 14)



Section 34.203 Citation of law.

Effective 28 Aug 2007

Title IV EXECUTIVE BRANCH

34.203. Citation of law. — The provisions of sections 34.203 to 34.216* shall be known and may be cited as the "Fairness in Public Construction Act".

(L. 2007 S.B. 339)

*Section 34.216 was repealed by S.B. 182, 2017.



Section 34.206 Purpose statement.

Effective 28 Aug 2007

Title IV EXECUTIVE BRANCH

34.206. Purpose statement. — The purpose of sections 34.203 to 34.216* is to fulfill the state's proprietary objectives in maintaining and promoting the economical, nondiscriminatory, and efficient expenditures of public funds in connection with publicly funded or assisted construction projects. Nothing in sections 34.203 to 34.216* shall prohibit employers or other parties covered by the National Labor Relations Act from entering into agreements or engaging in any other activity arguably protected by law, nor shall any aspect of sections 34.203 to 34.216* be interpreted in such a way as to interfere with the labor relations of parties covered by the National Labor Relations Act.

(L. 2007 S.B. 339)

*Section 34.216 was repealed by S.B. 182, 2017.



Section 34.209 Requirements for certain contracts for construction, repair, remodeling, or demolition of facilities.

Effective 28 Aug 2017

Title IV EXECUTIVE BRANCH

34.209. Requirements for certain contracts for construction, repair, remodeling, or demolition of facilities. — 1. The state, any agency of the state, any political subdivision of the state, or any instrumentality thereof, when engaged in procuring or letting contracts for construction, repair, remodeling, or demolition of a facility shall ensure that bid specification, project agreements, and other controlling documents entered into, required, or subject to approval by the state, agency, political subdivision, or instrumentality do not:

(1) Require or prohibit bidders, offerors, contractors, or subcontractors to enter into or adhere to agreements with one or more labor organizations on the same or related projects; or

(2) Discriminate against, encourage, or give preferential treatment to bidders, offerors, contractors, or subcontractors for:

(a) Entering or refusing to enter agreements with one or more labor organizations on the same or related construction projects; or

(b) Remaining or refusing to remain signatory with one or more labor organizations on the same or related construction projects.

2. Nothing in this section shall be construed to prohibit the state, any agency of the state, any political subdivision of the state, or any instrumentality thereof from requiring bidders, offerors, contractors, or subcontractors, as a condition of receiving work or submitting a bid, to test its workers and employees for the presence of illegal drugs.

(L. 2007 S.B. 339, A.L. 2017 S.B. 182)



Section 34.212 Grants, tax abatements or tax credits, and cooperative agreements for construction projects prohibited, when.

Effective 28 Aug 2017

Title IV EXECUTIVE BRANCH

34.212. Grants, tax abatements or tax credits, and cooperative agreements for construction projects prohibited, when. — 1. The state, any agency of the state, any political subdivision of the state, or any instrumentality thereof shall not issue or award grants, tax abatements, or tax credits or enter into cooperative agreements for construction projects or for the improvement, maintenance, or renovation of real property or fixtures, a condition of which requires that bid specifications, project agreements, or other controlling documents pertaining to the grant, tax abatement, tax credit, or cooperative agreement contain any of the elements specified in section 34.209.

2. The state, any agency of the state, any political subdivision, or any instrumentality thereof shall exercise such authority as may be required to preclude a grant, tax abatement, or tax credit recipient or party to a cooperative agreement from imposing any of the elements specified in section 34.209 in connection with any grant or cooperative agreement awarded or entered into. Nothing in sections 34.203 to 34.217 shall prohibit contractors or subcontractors from voluntarily entering into agreements described in section 34.209.

(L. 2007 S.B. 339, A.L. 2017 S.B. 182)



Section 34.217 Nonseverability clause.

Effective 28 Aug 2007

Title IV EXECUTIVE BRANCH

34.217. Nonseverability clause. — Notwithstanding the provisions of section 1.140, the provisions of sections 290.095 and 290.250 and sections 34.203 to 34.216* shall not be severable. In the event a court of competent jurisdiction rules that any part of this act** is unenforceable, the entire act** shall be rendered null and void.

(L. 2007 S.B. 339 § 1)

*Section 34.216 was repealed by S.B. 182, 2017.

**This "act" (S.B. 339, 2007) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 34.218 Violations, remedies — investigation of complaints.

Effective 28 Aug 2017

Title IV EXECUTIVE BRANCH

34.218. Violations, remedies — investigation of complaints. — 1. Any entity which violates the provisions of sections 34.203 to 34.217 shall be liable to the person affected for such equitable relief as may be appropriate, including reasonable attorney's fees.

2. Any entity which violates the provisions of sections 34.203 to 34.217 shall not be eligible for any state funding or tax credits issued by the state for two years.

3. The prosecuting attorney or circuit attorney with jurisdiction over the location where a violation of sections 34.203 to 34.217 occurs, or the attorney general of this state, shall investigate complaints of violation of such sections, and use all means at their command to ensure the effective enforcement of this section.

(L. 2017 S.B. 182)



Section 34.350 Missouri domestic product procurement act — law, how cited — definitions.

Effective 28 Aug 1987

Title IV EXECUTIVE BRANCH

34.350. Missouri domestic product procurement act — law, how cited — definitions. — 1. Sections 34.350 to 34.359 shall be known and may be cited as the "Missouri Domestic Products Procurement Act".

2. For the purposes of sections 34.350 to 34.359, the following words mean:

(1) "Public agency", the state of Missouri, its departments, agencies, boards, commissions, and institutions, and all political subdivisions, including school districts;

(2) "United States", the United States of America, the District of Columbia, and all territories and possessions subject to the jurisdiction of the United States.

(L. 1987 S.B. 74 §§ 1, 2)



Section 34.353 All public agencies and political subdivisions to purchase or lease only goods or commodities produced in the United States, exceptions, procedure.

Effective 28 Aug 1995

Title IV EXECUTIVE BRANCH

34.353. All public agencies and political subdivisions to purchase or lease only goods or commodities produced in the United States, exceptions, procedure. — 1. Each contract for the purchase or lease of manufactured goods or commodities by any public agency, and each contract made by a public agency for construction, alteration, repair, or maintenance of any public works shall contain a provision that any manufactured goods or commodities used or supplied in the performance of that contract or any subcontract thereto shall be manufactured or produced in the United States.

2. This section shall not apply where the purchase, lease, or contract involves an expenditure of less than twenty-five thousand dollars. This section shall not apply when only one line of a particular good or product is manufactured or produced in the United States.

3. This section shall not apply where the executive head of the public agency certifies in writing that:

(1) The specified products are not manufactured or produced in the United States in sufficient quantities to meet the agency's requirements or cannot be manufactured or produced in the United States within the necessary time in sufficient quantities to meet the agency's requirements;

(2) Obtaining the specified products manufactured or produced in the United States would increase the cost of the contract by more than ten percent;

(3) The specified products are to be purchased or leased by a state-supported four-year institute of higher education and such certification as required by subdivision (1) or (2) of this subsection has been made within the last three years;

(4) The specified products are to be purchased or leased by a publicly supported institution and such certification as required by subdivision (1) or (2) of this subsection has been made within the last three years; or

(5) The political subdivision has adopted a formal written policy to encourage the purchase of products manufactured or produced in the United States.

4. The certificate required by this section shall specify the nature of the contract, the product being purchased or leased, the names and addresses of the United States manufacturers and producers contacted by the public agency or the project architect or engineer, and an indication that such manufacturers or producers could not supply sufficient quantities or that the price of the products would increase the cost of the contract by more than ten percent.

5. Certificates required by this section shall be maintained by the public agency for a period of three years.

(L. 1987 S.B. 74 § 3, A.L. 1995 H.B. 562)



Section 34.355 Vendor to furnish proof of compliance — misrepresentation of facts, penalty.

Effective 28 Aug 1987

Title IV EXECUTIVE BRANCH

34.355. Vendor to furnish proof of compliance — misrepresentation of facts, penalty. — No public agency may authorize, provide for, or make any payment to any vendor or contractor upon any contract in violation of section 34.353. At time of bid and before any public agency authorizes, provides, or makes payment to any vendor or contractor upon any contract to which section 34.353 or 34.359 applies, the vendor or contractor shall provide proof of compliance with section 34.353 and, if applicable, section 34.359. Any vendor or contractor who knowingly misrepresents any material fact to the public agency concerning the origin of any manufactured goods or commodities shall be guilty of a class A misdemeanor.

(L. 1987 S.B. 74 § 4)



Section 34.359 Treaties and law of the United States to supersede.

Effective 28 Aug 1987

Title IV EXECUTIVE BRANCH

34.359. Treaties and law of the United States to supersede. — Nothing in sections 34.350 to 34.359 is intended to contravene any existing treaty, law, agreement, or regulation of the United States. All contracts under sections 34.350 to 34.359 shall be entered into in accordance with existing treaty, law, agreement, or regulation of the United States including all treaties entered into between foreign countries and the United States regarding export-import restrictions and international trade and shall not be in violation of sections 34.350 to 34.359 to the extent of such accordance.

(L. 1987 S.B. 74 § 6)



Section 34.363 Listing of Missouri products, office of administration to compile and provide access — state agencies to make good faith search for Missouri companies to provide products and services.

Effective 28 Aug 2004

Title IV EXECUTIVE BRANCH

34.363. Listing of Missouri products, office of administration to compile and provide access — state agencies to make good faith search for Missouri companies to provide products and services. — 1. The commissioner of the office of administration shall compile a listing of Missouri products and provide access to such listing to all state government agencies, public institutions of higher education, and other interested parties. The commissioner of the office of administration shall also make efforts to identify and give notice of state government bidding opportunities to Missouri manufacturers or service providers. Further, the commissioner of the office of administration shall ensure state agencies follow the requirements of this section and the Missouri preference provisions set forth in this chapter.

2. State government agencies shall make a good faith search of Missouri companies that provide Missouri manufactured products or services.

3. Upon request of a Missouri company who applied for but was not awarded the state contract, the state department which awarded the contract shall prepare a written explanation within twenty days of the award explaining why the Missouri manufacturer or service provider did not receive the award.

(L. 2004 S.B. 1249)



Section 34.375 Purchasing agents for governmental agencies to give preference to food and beverages containing higher levels of calcium, exceptions.

Effective 28 Aug 2003

Title IV EXECUTIVE BRANCH

34.375. Purchasing agents for governmental agencies to give preference to food and beverages containing higher levels of calcium, exceptions. — 1. This section shall be known and may be cited as the "Missouri Calcium Initiative".

2. The purchasing agent for any governmental entity that purchases food or beverages to be processed or served in a building or room owned or operated by such governmental entity shall give preference to foods and beverages that:

(1) Contain a higher level of calcium than products of the same type and nutritional quality; and

(2) Are equal to or lower in price than products of the same type and nutritional quality.

3. Notwithstanding the provisions of subsection 2 of this section to the contrary, if a state institution determines that a high calcium food or beverage that is preferred pursuant to subsection 2 of this section will interfere with the proper treatment and care of a patient of such institution, the purchasing agent shall not be required to purchase the high calcium food or beverage for such patient.

4. The requirements of this section shall be in addition to any requirements placed upon a governmental entity by the United States Department of Agriculture under the National School Lunch Program or the School Breakfast Program.

5. For purposes of this section, "governmental entity" means the state of Missouri, its departments, agencies, boards, commissions and institutions, and all school districts of the state. Governmental entity does not include political subdivisions of the state.

6. Notwithstanding the provisions of this section to the contrary, a purchasing agent who has entered into a contract with a supplier before July 1, 2003, to purchase food and beverages shall not be required to purchase high calcium foods and beverages if purchasing such products would change the terms of the contract.

(L. 2003 H.B. 202)



Section 34.376 Citation of act — definitions.

Effective 28 Aug 2011

Title IV EXECUTIVE BRANCH

34.376. Citation of act — definitions. — 1. Sections 34.376 to 34.380 may be known as the "Transparency in Private Attorney Contracts Act".

2. As used in sections 34.376 to 34.380, the following terms shall mean:

(1) "Government attorney", an attorney employed by the state as an assistant attorney general;

(2) "Private attorney", any private attorney or law firm;

(3) "State", the state of Missouri, in any action instituted by the attorney general pursuant to section 27.060.

(L. 2011 H.B. 111 merged with S.B. 59)



Section 34.378 Contingent fee contracts, limitations — written proposals, when — standard addendum — posting of contracts on website — record-keeping requirements — report, contents.

Effective 28 Aug 2011

Title IV EXECUTIVE BRANCH

34.378. Contingent fee contracts, limitations — written proposals, when — standard addendum — posting of contracts on website — record-keeping requirements — report, contents. — 1. The state shall not enter into a contingency fee contract with a private attorney unless the attorney general makes a written determination prior to entering into such a contract that contingency fee representation is both cost effective and in the public interest. Any written determination shall include specific findings for each of the following factors:

(1) Whether there exists sufficient and appropriate legal and financial resources within the attorney general's office to handle the matter;

(2) The time and labor required; the novelty, complexity, and difficulty of the questions involved; and the skill requisite to perform the attorney services properly;

(3) The geographic area where the attorney services are to be provided; and

(4) The amount of experience desired for the particular kind of attorney services to be provided and the nature of the private attorney's experience with similar issues or cases.

2. If the attorney general makes the determination described in subsection 1 of this section, the attorney general shall request written proposals from private attorneys to represent the state, unless the attorney general determines that requesting proposals is not feasible under the circumstances and sets forth the basis for this determination in writing. If a request for proposals is issued, the attorney general shall choose the lowest and best bid or request the office of administration establish an independent panel to evaluate the proposals and choose the lowest and best bid.

3. The state shall not enter into a contract for contingency fee attorney services unless the following requirements are met throughout the contract period and any extensions to the contract:

(1) The government attorneys shall retain complete control over the course and conduct of the case;

(2) A government attorney with supervisory authority shall oversee the litigation;

(3) The government attorneys shall retain veto power over any decisions made by outside counsel;

(4) A government attorney with supervisory authority for the case shall attend all settlement conferences; and

(5) Decisions regarding settlement of the case shall be reserved exclusively to the discretion of the attorney general.

4. The attorney general shall develop a standard addendum to every contract for contingent fee attorney services that shall be used in all cases, describing in detail what is expected of both the contracted private attorney and the state, including, without limitation, the requirements listed in subsection 3* of this section.

5. Copies of any executed contingency fee contract and the attorney general's written determination to enter into a contingency fee contract with the private attorney shall be posted on the attorney general's website for public inspection within five business days after the date the contract is executed and shall remain posted on the website for the duration of the contingency fee contract, including any extensions or amendments to the contract. Any payment of contingency fees shall be posted on the attorney general's website within fifteen days after the payment of such contingency fees to the private attorney and shall remain posted on the website for at least three hundred sixty-five days.

6. Any private attorney under contract to provide services to the state on a contingency fee basis shall, from the inception of the contract until at least four years after the contract expires or is terminated, maintain detailed current records, including documentation of all expenses, disbursements, charges, credits, underlying receipts and invoices, and other financial transactions that concern the provision of such attorney services. The private attorney shall maintain detailed contemporaneous time records for the attorneys and paralegals working on the matter in increments of no greater than one-tenth of an hour and shall promptly provide these records to the attorney general, upon request. Any request under chapter 610 for inspection and copying of such records shall be served upon and responded to by the attorney general's office.

7. By February first of each year, the attorney general shall submit a report to the president pro tem of the senate and the speaker of the house of representatives describing the use of contingency fee contracts with private attorneys in the preceding calendar year. At a minimum, the report shall:

(1) Identify all new contingency fee contracts entered into during the year and all previously executed contingency fee contracts that remain current during any part of the year, and for each contract describe:

(a) The name of the private attorney with whom the department has contracted, including the name of the attorney's law firm;

(b) The nature and status of the legal matter;

(c) The name of the parties to the legal matter;

(d) The amount of any recovery; and

(e) The amount of any contingency fee paid;

(2) Include copies of any written determinations made under subsections 1 and 2 of this section.

(L. 2011 H.B. 111 merged with S.B. 59)

*Words "subsection 4" appear in original rolls.



Section 34.380 Contractual authority not expanded.

Effective 28 Aug 2011

Title IV EXECUTIVE BRANCH

34.380. Contractual authority not expanded. — Nothing in sections 34.376 to 34.380 shall be construed to expand the authority of any state agency or state agent to enter into contracts where no such authority previously existed.

(L. 2011 H.B. 111 merged with S.B. 59)






Chapter 36 State Personnel Law (Merit System)

Chapter Cross References



Section 36.010 Citation of law.

Effective 28 Aug 1979

Title IV EXECUTIVE BRANCH

36.010. Citation of law. — This chapter, together with any subsequent amendments thereto, shall be known and may be referred to as "The State Personnel Law".

(L. 1945 p. 1157 § 1, A.L. 1979 H.B. 673)



Section 36.020 Definitions.

Effective 28 Aug 1996

Title IV EXECUTIVE BRANCH

36.020. Definitions. — Unless the context clearly requires otherwise, the following terms mean:

(1) "Agency", "state agency" or "agency of the state", each department, board, commission or office of the state except for offices of the elected officials, the general assembly, the judiciary and academic institutions;

(2) "Appointing authority", an officer or agency subject to this chapter having power to make appointments;

(3) "Board", the personnel advisory board as established by section 36.050;

(4) "Broad classification band", a grouping of positions with similar levels of responsibility or expertise;

(5) "Class" or "class of positions", a group of positions subject to this chapter sufficiently alike in duties, authority and responsibilities to justify the same qualifications and the same schedule of pay to all positions in the group;

(6) "Director", the director of the division of personnel of the office of administration;

(7) "Disabled veteran", a veteran who has served on active duty in the Armed Forces at any time who receives compensation as a result of a service-connected disability claim allowed by the federal agency responsible for the administration of veteran's affairs, or who receives disability retirement or disability pension benefits from a federal agency as a result of such a disability or a National Guard veteran who was permanently disabled as a result of active service to the state at the call of the governor;

(8) "Division of service" or "division", a state department or any division or branch of the state, or any agency of the state government, all the positions and employees in which are under the same appointing authority;

(9) "Eligible", a person whose name is on a register or who has been determined to meet the qualifications for a class or position;

(10) "Open competitive examination", a test for positions in a particular class, admission to which is not limited to persons employed in positions subject to this chapter;

(11) "Promotional examination", a test for positions in a particular class, admission to which is limited to employees with regular status in positions subject to this chapter;

(12) "Public hearing", a hearing held after public notice at which any person has a reasonable opportunity to be heard;

(13) "Register of eligibles", a list of persons who have been found qualified by an open competitive examination for appointment to a position;

(14) "Regular employee", an employee who has successfully completed a probationary period as provided in section 36.250;

(15) "Reinstatement register", a list of persons who have been regular employees and who have been laid off in good standing due to lack of work or funds, or other similar cause, or who have been demoted in lieu of layoff;

(16) "State equal employment opportunity officer", the individual designated by the governor or the commissioner of administration as having responsibility for monitoring the compliance of the state as an employer with applicable equal employment opportunity law and regulation and for leadership in efforts to establish a state workforce which reflects the diversity of Missouri citizens at all levels of employment;

(17) "Surviving spouse", the unmarried surviving spouse of a disabled veteran or any person who was killed while on active duty in the Armed Forces of the United States or an unmarried surviving spouse of a National Guard veteran who was killed as a result of active service to the state at the call of the governor;

(18) "Veteran", any person who is a citizen of this state who has been separated under honorable conditions from the Armed Forces of the United States who served on active duty during peacetime or wartime for at least six consecutive months, unless released early as a result of a service-connected disability or a reduction in force at the convenience of the government, or any member of a reserve or National Guard component who has satisfactorily completed at least six years of service or who was called or ordered to active duty by the President and participated in any campaign or expedition for which a campaign badge or service medal has been authorized.

(L. 1945 p. 1157 § 3, A. 1949 S.B. 1018, A.L. 1959 H.B. 111, A.L. 1973 1st Ex. Sess. H.B. 8, A.L. 1979 H.B. 673, A.L. 1995 H.B. 114, A.L. 1996 H.B. 1146)



Section 36.030 Personnel, administration of merit system — agencies affected — exemptions — employee suggestions, awards authorized.

Effective 28 Aug 2014

Title IV EXECUTIVE BRANCH

36.030. Personnel, administration of merit system — agencies affected — exemptions — employee suggestions, awards authorized. — 1. A system of personnel administration based on merit principles and designed to secure efficient administration is established for all offices, positions and employees, except attorneys, of the department of social services, the department of corrections, the department of health and senior services, the department of natural resources, the department of mental health, the division of personnel and other divisions and units of the office of administration, the division of employment security, mine safety and on-site consultation sections of the division of labor standards and administration operations of the department of labor and industrial relations, the division of tourism and division of workforce development, the Missouri housing development commission, and the office of public counsel of the department of economic development, the Missouri veterans commission, capitol police and state emergency management agency of the department of public safety, such other agencies as may be designated by law, and such other agencies as may be required to maintain personnel standards on a merit basis by federal law or regulations for grant-in-aid programs; except that, the following offices and positions of these agencies are not subject to this chapter and may be filled without regard to its provisions:

(1) Other provisions of the law notwithstanding, members of boards and commissions, departmental directors, five principal assistants designated by the departmental directors, division directors, and three principal assistants designated by each division director; except that, these exemptions shall not apply to the division of personnel;

(2) One principal assistant for each board or commission, the members of which are appointed by the governor or by a director of the department;

(3) Chaplains and attorneys regularly employed or appointed in any department or division subject to this chapter, except as provided in section 36.031;

(4) Persons employed in work assignments with a geographic location principally outside the state of Missouri and other persons whose employment is such that selection by competitive examination and standard classification and compensation practices are not practical under all the circumstances as determined by the board by rule;

(5) Patients or inmates in state charitable, penal and correctional institutions who may also be employees in the institutions;

(6) Persons employed in an internship capacity in a state department or institution as a part of their formal training, at a college, university, business, trade or other technical school; except that, by appropriate resolution of the governing authorities of any department or institution, the personnel division may be called upon to assist in selecting persons to be appointed to internship positions;

(7) The administrative head of each state medical, penal and correctional institution, as warranted by the size and complexity of the organization and as approved by the board;

(8) Deputies or other policy-making assistants to the exempt head of each division of service, as warranted by the size or complexity of the organization and in accordance with the rules promulgated by the personnel advisory board;

(9) Special assistants as designated by an appointing authority; except that, the number of such special assistants shall not exceed one percent of a department's total authorized full-time equivalent workforce;

(10) Merit status shall be retained by present incumbents of positions identified in this section which have previously been subject to this chapter.

2. All positions in the executive branch transferred to coverage pursuant to this chapter where incumbents of such positions have at least twelve months' prior service on the effective date of such transfer shall have incumbency preference and shall be permitted to retain their positions, provided they meet qualification standards acceptable to the division of personnel of the office of administration. An employee with less than twelve months of prior service on the effective date of such transfer or an employee who is appointed to such position after the effective date of such transfer and prior to the classification and allocation of the position by the division of personnel shall be permitted to retain his or her position, provided he or she meets acceptable qualification standards and subject to successful completion of a working test period which shall not exceed twelve months of total service in the position. After the allocation of any position to an established classification, such position shall thereafter be filled only in accordance with all provisions of this chapter.

3. The system of personnel administration governs the appointment, promotion, transfer, layoff, removal and discipline of employees and officers and other incidents of employment in divisions of service subject to this chapter, and all appointments and promotions to positions subject to this chapter shall be made on the basis of merit and fitness.

4. To encourage all state employees to improve the quality of state services, increase the efficiency of state work operations, and reduce the costs of state programs, the director of the division of personnel shall establish employee recognition programs, including a statewide employee suggestion system. The director shall determine reasonable rules and shall provide reasonable standards for determining the monetary awards, not to exceed five thousand dollars, under the employee suggestion system. Awards shall be made from funds appropriated for this purpose.

5. At the request of the senate or the house of representatives, the commissioner of administration shall submit a report on the employee suggestion award program described in subsection 4 of this section.

(L. 1945 p. 1157 § 2, A.L. 1947 V. I p. 375, A.L. 1959 H.B. 111, A.L. 1973 1st Ex. Sess. H.B. 8, A.L. 1979 H.B. 673, A.L. 1989 S.B. 135, A.L. 1990 H.B. 1452, A.L. 1996 H.B. 1146, A.L. 2007 H.B. 461, A.L. 2014 H.B. 1299 Revision)



Section 36.031 Applicability of merit system — director of personnel to notify affected agencies.

Effective 28 Aug 2010

Title IV EXECUTIVE BRANCH

36.031. Applicability of merit system — director of personnel to notify affected agencies. — Any provision of law to the contrary notwithstanding, except for the elective offices, institutions of higher learning, the department of transportation, the department of conservation, those positions in the Missouri state highway patrol the compensation of which is established by subdivision (2) of subsection 2 of section 43.030 and section 43.080, those positions in the division of finance and the division of credit unions compensated through a dedicated fund obtained from assessments and license fees under sections 361.170 and 370.107, and those positions for which the constitution specifically provides the method of selection, classification, or compensation, and the positions specified in subsection 1 of section 36.030, but including attorneys, those departments, agencies and positions of the executive branch of state government which have not been subject to these provisions of the state personnel law shall be subject to the provisions of sections 36.100, 36.110, 36.120 and 36.130, and the regulations adopted pursuant to sections 36.100, 36.110, 36.120 and 36.130 which relate to the preparation, adoption and maintenance of a position classification plan, the establishment and allocation of positions within the classification plan and the use of appropriate class titles in official records, vouchers, payrolls and communications. Any provision of law which confers upon any official or agency subject to the provisions of this section the authority to appoint, classify or establish compensation for employees shall mean the exercise of such authority subject to the provisions of this section. This section shall not extend coverage of any section of this chapter, except those specifically named in this section, to any agency or employee. In accordance with sections 36.100, 36.110, 36.120 and 36.130, and after consultation with appointing authorities, the director of the division of personnel shall conduct such job studies and job reviews and establish such additional new and revised job classes as the director finds necessary for appropriate classification of the positions involved. Such classifications and the allocation of positions to classes shall be maintained on a current basis by the division of personnel. The director of the division of personnel shall, at the same time, notify all affected agencies of the appropriate assignment of each job classification to one of the salary ranges within the pay plan then applicable to merit system agencies. The affected agencies and employees in the classifications set pursuant to this section shall be subject to the pay plan and rates of compensation established and administered in accordance with the provisions of this section, and the regulations adopted pursuant to this section, on the same basis as for merit agency employees. In addition, any elected official, institution of higher learning, the department of transportation, the department of conservation, the general assembly, or any judge who is the chief administrative officer of the judicial branch of state government may request the division of personnel to study salaries within the requestor's office, department or branch of state government for classification purposes.

(L. 1990 H.B. 1452 § 54.320 subsec. 3, A.L. 1996 H.B. 1146, A.L. 2005 H.B. 379 merged with S.B. 318, A.L. 2007 H.B. 461, A.L. 2010 H.B. 1868)



Section 36.040 Personnel division, head, functions — administration of law, equal opportunity law.

Effective 28 Aug 1996

Title IV EXECUTIVE BRANCH

36.040. Personnel division, head, functions — administration of law, equal opportunity law. — 1. The division of personnel of the office of administration, the administrative head of which is the personnel director, shall administer this chapter and render the services to the departments and divisions subject to the provisions of this chapter that are necessary and desirable to assist the officials in discharging their responsibility for maintaining and increasing the effectiveness of personnel administration. The division shall provide consultation and expertise in personnel management to all agencies to assist in the accomplishment of the missions of such agencies.

2. The division shall administer this chapter in a manner which complies with equal opportunity law and shall consult with the state equal employment opportunity officer in various aspects of the administration of this chapter to ensure such compliance. In particular, the division shall consult with the state equal employment opportunity officer regarding the classification plan, the pay plan, qualifications for admittance to examinations, noncompetitive registration and selection procedures, waiver of competitive examinations, noncompetitive promotions, alternative promotional procedures, alternatives for filling vacancies, and layoff actions, for the purpose of ensuring compliance with equal opportunity law and regulations and on developed plans to establish a state workforce which reflects the diversity of Missouri citizens at all levels of employment.

(L. 1945 p. 1157 § 4, A.L. 1959 H.B. 111, A.L. 1971 H.B. 384, A.L. 1996 H.B. 1146)



Section 36.050 Advisory board, members, appointment, terms, removal, compensation.

Effective 28 Aug 2010

Title IV EXECUTIVE BRANCH

36.050. Advisory board, members, appointment, terms, removal, compensation. — 1. The personnel advisory board and its functions, duties and powers prescribed in this chapter is transferred by type III transfer to the office of administration.

2. The personnel advisory board shall consist of seven members. Four members of the board shall be public members, citizens of the state who are not state employees or officials, of good character and reputation, who are known to be in sympathy with the application of merit principles to public employment. Two members shall be employees of state agencies covered by section 36.030 or section 36.031, one a member of executive management, and one a nonmanagement employee. The state equal employment opportunity officer shall be a member of the board. No member of the board, during the member's term of office, or for at least one year prior thereto, shall be a member of any local, state or national committee of a political party or an officer or member of a committee in any partisan political club or organization, or hold, or be a candidate for, a partisan public office. An employee member who leaves state employment or otherwise fails to further qualify for the appointment shall vacate the position.

3. The members of the board shall be appointed by the governor by and with the advice and consent of the senate. The three current members of the board serving terms which expire July 31, 1998, July 31, 2000, and July 31, 2002, shall continue to serve for the terms for which they were previously appointed. One new public member shall be appointed for a term ending July 31, 1998, one employee member shall be appointed for a term ending July 31, 2000, and one employee member shall be appointed for a term ending July 31, 2002. Thereafter, appointments of all members shall be for terms of six years. Any vacancy shall be filled by an appointment for the unexpired term. Each member of the board shall hold office until such member's successor is appointed and qualified.

4. A member of the board is removable by the governor only for just cause, after being given a written notice setting forth in substantial detail the charges against the member and an opportunity to be heard publicly on the charges before the governor. A copy of the charges and a transcript of the record of the hearing shall be filed with the secretary of state.

5. Each public member of the board shall be paid an amount for each day devoted to the work of the board which shall be determined by the commissioner of administration and filed with the reorganization plan of the office of administration; provided, however, that such amount shall not exceed that paid to members of boards and commissions with comparable responsibilities. All board members are entitled to reimbursement for necessary travel and other expenses pertaining to the duties of the board. Duties performed for the board by any employee member of the board shall be considered duties in connection with the appointment of the individual, and such employee member shall suffer no loss of regular compensation by reason of performance of such duties.

6. The board shall elect from among its membership a chairman and vice chairman, who shall act as chairman in the chairman's absence. It shall meet at the times and places specified by call of the chairman, the governor, or the director. At least one meeting shall be held every three months. All regular meetings are open to the public. Notice of each meeting shall be given in writing to each member by the director. Two members shall constitute a quorum until January 1, 1997, thereafter, four members shall constitute a quorum for the transaction of official business.

7. To assist in the performance of its duties the board may employ staff from funds appropriated for this purpose; provided, however, that this provision shall not be interpreted to limit the ability of the personnel director to provide assistance to the board.

(L. 1945 p. 1157 § 5, A. 1949 S.B. 1018, A.L. 1959 H.B. 111, A.L. 1971 S.B. 327, A.L. 1973 1st Ex. Sess. H.B. 8, A.L. 1979 H.B. 673, A.L. 1996 H.B. 1146, A.L. 2010 H.B. 1868)



Section 36.060 Duties of board — rules generally, promulgation, procedure.

Effective 28 Aug 2010

Title IV EXECUTIVE BRANCH

36.060. Duties of board — rules generally, promulgation, procedure. — 1. In addition to the duties imposed upon it elsewhere in this chapter, it shall be the duty of the board:

(1) To make any investigation which it may consider desirable concerning the administration of personnel subject to this law;

(2) To hold regular meetings with appointing authorities to propose methods of resolving general personnel problems;

(3) To make annual reports, and such special reports as it considers desirable, to the governor and the general assembly regarding personnel administration in the state service and recommendations there. These special reports shall evaluate the effectiveness of the personnel division and the appointing authority in their operations under this law;

(4) To make such suggestions and recommendations to the governor and the director relating to the state's employment policies as will promote morale, efficiency and uniformity in compensation of the various employees in the state service;

(5) To promulgate rules and regulations to ensure that no applicant or employee is discriminated against on the basis of race, creed, color, religion, national origin, sex, ancestry or handicap.

2. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1945 p. 1157 § 6, A.L. 1971 S.B. 327, A.L. 1979 H.B. 673, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 2010 H.B. 1868)



Section 36.070 Rules and regulations, authorized, procedure.

Effective 28 Aug 1995

Title IV EXECUTIVE BRANCH

36.070. Rules and regulations, authorized, procedure. — 1. The board shall have power to prescribe such rules and regulations not inconsistent with the provisions of this chapter as it deems suitable and necessary to carry out the provisions of this chapter. Such rules and regulations shall be effective when filed with the secretary of state as provided by law.

2. The board shall prescribe by rule the procedures for employment and promotion in accordance with the provisions of this chapter.

3. The board shall determine by rule the procedures for and causes of disciplinary actions including termination, demotion and suspension of employees subject to this chapter which regulations shall be consistent with the provisions of this law.

(L. 1945 p. 1157 § 9, A.L. 1979 H.B. 673, A.L. 1995 S.B. 3)

(1981) In a workers' compensation hearing, the Labor and Industrial Relations Commission and its referees are limited to ascertaining the facts from the record presented by the parties and applying the workers' compensation law to the facts, and may not take official notice of facts not judicially cognizable. Stegeman v. St. Francis Xavier Parish (Mo.), 611 S.W.2d 204.



Section 36.080 Director — appointment — salary — removal — prohibited activities.

Effective 28 Aug 1979

Title IV EXECUTIVE BRANCH

36.080. Director — appointment — salary — removal — prohibited activities. — 1. The director shall be a person who is experienced in the principles and methods of personnel administration, who is familiar with and in sympathy with the application of merit principles and efficient methods of public administration. He shall be appointed for a term of four years beginning on July first following the election of a governor, which term may be renewed at its expiration at the option of the governor; except that the provisions of this section shall not apply to the incumbent personnel director on September 28, 1979, who shall retain such merit system status as has been previously attained.

2. The personnel director shall not during his term of office, or for one year prior thereto:

(1) Be a member of any local, state or national committee of a political party;

(2) Be a member of any partisan political club or organization;

(3) Actively participate in any partisan political campaign; or

(4) Hold or be a candidate for any partisan public office.

3. Upon an impending or actual vacancy in the position of director, the board shall publicly solicit applications for the position and prepare and submit to the governor a list of the five most qualified applicants. In the course of preparing such a list the board may engage the services of persons experienced in personnel administration as consultants to assist it in examining and determining the best qualified available persons for appointment as director. The board shall be authorized to pay, out of the funds appropriated to it, the necessary travel and other expenses of any consultants engaged under the provisions of this section, and may also defray the travel expenses of candidates for the position who are requested to report for an interview.

4. The provisions of subdivision (2) of subsection 5 of section 1 of the Reorganization Act of 1974 notwithstanding, the total compensation of any director appointed after September 28, 1979, shall not exceed the statutory salary of department heads.

5. The provisions of subsection 8 of section 15 of the Reorganization Act of 1974 notwithstanding, the governor shall appoint to the position of director, without regard to his political affiliation and subject to the advice and consent of the senate, one of the persons named on the list submitted by the board.

6. The director may be removed by the board for just cause after being given a notice setting forth in substantial detail the charges before the board. A copy of the charges and a transcript of the record of the hearing shall be filed with the secretary of state.

(L. 1945 p. 1157 § 7, A. 1949 S.B. 1018, A.L. 1955 p. 575, A.L. 1963 p. 103, A.L. 1967 p. 116, A.L. 1971 S.B. 152, A.L. 1979 H.B. 673)



Section 36.090 Duties of personnel director.

Effective 28 Aug 1979

Title IV EXECUTIVE BRANCH

36.090. Duties of personnel director. — 1. The director, as executive head of the personnel division, shall direct and supervise all its administrative and technical activities. In addition to the duties imposed upon him elsewhere in this chapter, it shall be his duty:

(1) To require the development of effective personnel administration and to make available the facilities of the division to this end;

(2) To develop in cooperation with appointing authorities a management training program, a recruiting program, and a system of performance appraisals, and to assist appointing authorities in the setting of productivity goals.

2. The director shall assist the board in the performance of its functions and attend board meetings.

3. The director shall:

(1) Establish and maintain a roster of all officers and employees subject to this law, in which there shall be set forth, as to each employee, a record of the class title of the position held; the salary or pay; any change in class title, pay or status, and such other data as may be deemed desirable to produce significant facts pertaining to personnel administration;

(2) Appoint, under the provisions of this chapter, and, with the approval of the board, fix the compensation of such experts and special assistants as may be necessary to carry out effectively the provisions of this chapter, such employees to be selected upon the basis of merit and fitness and as other employees subject to this law unless otherwise directed under the provisions of this chapter;

(3) Investigate the effects of this law, the rules promulgated under this law and the operation of the merit system and report his finding and recommendations to the board and the governor;

(4) Make annual reports concerning the work of the division, problems in personnel management, and actions taken or to be taken by the division to resolve those problems;

(5) Perform any other lawful act which he may consider necessary or desirable to carry out the purposes and provisions of this law.

4. The director shall appoint, in full conformity with all the provisions of this chapter, a deputy or deputies. In case of the absence of the director or his inability from any cause to discharge the powers and duties of his office, such powers and duties shall devolve upon his deputy.

(L. 1945 p. 1157 § 8, A.L. 1979 H.B. 673)



Section 36.100 Director to prepare position classification plans.

Effective 28 Aug 1996

Title IV EXECUTIVE BRANCH

36.100. Director to prepare position classification plans. — 1. The director shall ascertain the duties, authority and responsibilities of all positions subject to this chapter. After consultation with the appointing authorities, the director shall prepare and recommend to the board, and maintain on a continuing basis, a position classification plan, which shall group all positions in the classified service in classes, based on their duties, authority and responsibilities. Except as provided in subsection 2 of this section, the position classification plan shall set forth, for each class of positions, a class title and a statement of the duties, authority and responsibilities thereof, and the qualifications that are necessary or desirable for the satisfactory performance of the duties of the class; provided, that no plan shall be adopted which prohibits the substitution of experience for education for each class of positions, except that, the board may determine that there is no equivalent substitution in particular cases. Classifications should be sufficiently broad in scope to include as many comparable positions as possible both on an intra- and inter-departmental basis, including both merit and nonmerit agencies.

2. The classification plan may group management positions with similar levels of responsibility or expertise into broad classification bands.

3. The director shall require an initial and ongoing review of the number of classifications in each division of service and shall, in consultation with the agencies, eliminate and combine classes when possible, taking into consideration the recruitment, examination, selection and compensation of personnel in the various classes.

(L. 1945 p. 1157 § 11, A.L. 1965 p. 144, A.L. 1979 H.B. 673, A.L. 1996 H.B. 1146)



Section 36.110 Allocation of positions to appropriate classes, delegation of allocation authority — right of employees to be heard.

Effective 28 Aug 1996

Title IV EXECUTIVE BRANCH

36.110. Allocation of positions to appropriate classes, delegation of allocation authority — right of employees to be heard. — After consultation with appointing authorities, the director shall allocate each position in the classified service to the appropriate class therein on the basis of its duties, authority and responsibilities. The director may delegate allocation authority to the appointing authorities for positions in classes in their divisions of service within standards and limits which have been developed in consultation with and agreed to by the appointing authorities. Any employee affected by the allocation of a position to a class, whether by the director or by the appointing authority, shall, after filing with the director a written statement setting forth reasons for requesting a consideration thereof, be given a reasonable opportunity to be heard thereon by the director.

(L. 1945 p. 1157 § 12, A.L. 1996 H.B. 1146)



Section 36.120 Changes in or reallocation of positions.

Effective 28 Aug 1996

Title IV EXECUTIVE BRANCH

36.120. Changes in or reallocation of positions. — 1. Before establishing a new position in divisions of the service subject to this chapter, or before making any permanent and substantial change of the duties, authority or responsibilities of a position subject to this chapter, an appointing authority shall notify the director in writing of the appointing authority's intention to do so, except where the positions may be allocated by the appointing authority.

2. The director may at any time allocate any new position to a class, or change the allocation of any position to a class, or recommend to the board changes in the classification plan. Any change in the classification plan recommended by the director shall take effect when approved by the board, or on the ninetieth day after it is recommended to the board if prior thereto the board has not approved it. In case of necessity requiring the immediate establishment of a new class, the director may establish such a class on an interim basis pending approval of the class by the board as recommended by the director.

3. When the allocation of a position to a class is changed, the director shall notify the appointing authority. If allocation authority is delegated, the appointing authority shall notify the director of any changes in the allocation. If the position is filled at the time of reallocation to a class, the appointing authority shall immediately notify the incumbent of the position regarding the allocation change. If the incumbent does not agree with the new allocation, the incumbent may, under conditions specified in the rules, submit to the director a request for a review of the allocation of the position.

4. If any change is made in the classification plan by which a class of positions is divided, altered, or abolished, or classes are combined, the director shall forthwith reallocate the positions affected to their appropriate classes in the amended classification plan. An employee who is occupying a position reallocated to a different class shall, subject to the regulations, be given the same status in the new class as previously held in the class from which his or her position is reallocated. The director may require that the employee achieve a satisfactory grade on a noncompetitive test of fitness for the class to which his or her position has been reallocated.

5. After a class of positions has been approved by the board, the director is authorized to make such changes in the class title or in the statement of duties and qualifications for the class as the director finds necessary for current maintenance of the classification plan; provided, however, that changes which materially affect the nature and level of a class or which involve a change in salary range for the class shall be approved by the board.

(L. 1945 p. 1157 § 13, A.L. 1979 H.B. 673, A.L. 1996 H.B. 1146)



Section 36.130 Appointments subject to approval of director.

Effective 28 Aug 1945

Title IV EXECUTIVE BRANCH

36.130. Appointments subject to approval of director. — Following the adoption of the classification plan and the allocation of classes therein of positions in the classified service, the class titles set forth therein shall be used to designate such positions in all official records, vouchers, payrolls, and communications. No person shall be appointed to, or employed in, a position in divisions of the service subject to this law under a class title which has not been approved by the director as appropriate to the duties to be performed.

(L. 1945 p. 1157 § 14)



Section 36.140 Director to prepare pay plan.

Effective 28 Aug 1996

Title IV EXECUTIVE BRANCH

36.140. Director to prepare pay plan. — 1. After consultation with appointing authorities and the state fiscal officers, and after a public hearing, the director shall prepare and recommend to the board a pay plan for all classes subject to this chapter. The pay plan shall include, for each class of positions, a minimum and a maximum rate, and such provision for intermediate rates as the director considers necessary or equitable. The pay plan may include provision for grouping of management positions with similar levels of responsibility or expertise into broad classification bands for purposes of determining compensation and for such salary differentials and other pay structures as the director considers necessary or equitable. In establishing the rates, the director shall give consideration to the experience in recruiting for positions in the state service, the rates of pay prevailing in the state for the services performed, and for comparable services in public and private employment, living costs, maintenance, or other benefits received by employees, and the financial condition and policies of the state. These considerations shall be made on a statewide basis and shall not make any distinction based on geographical areas or urban and rural conditions. The pay plan shall take effect when approved by the board and the governor, and each employee appointed to a position subject to this chapter after the adoption of the pay plan shall be paid according to the provisions of the pay plan for the position in which he or she is employed; provided, that the commissioner of administration certifies that there are funds appropriated and available to pay the adopted pay plan. The pay plan shall also be used as the basis for preparing budget estimates for submission to the legislature insofar as such budget estimates concern payment for services performed in positions subject to this chapter. Amendments to the pay plan may be recommended by the director from time to time as circumstances require and such amendments shall take effect when approved as provided by this section. The conditions under which employees may be appointed at a rate above the minimum provided for the class, or advance from one rate to another within the rates applicable to their positions, shall be determined by the regulations.

2. Any change in the pay plan shall be made on a uniform statewide basis. No employee in a position subject to this chapter shall receive more or less compensation than another employee solely because of the geographical area in which the employee lives or works.

(L. 1945 p. 1157 § 15, A.L. 1957 p. 498, A.L. 1973 H.B. 133, A.L. 1996 H.B. 1146)



Section 36.150 Appointments and promotions, how made — no discrimination permitted — political activities prohibited — violations, cause for dismissal.

Effective 28 Aug 2010

Title IV EXECUTIVE BRANCH

36.150. Appointments and promotions, how made — no discrimination permitted — political activities prohibited — violations, cause for dismissal. — 1. Every appointment or promotion to a position covered by this chapter shall be made on the basis of merit as provided in this chapter. Demotions in and dismissals from employment shall be made for cause under rules and regulations of the board uniformly applicable to all positions of employment. No appointment, promotion, demotion or dismissal shall be made because of favoritism, prejudice or discrimination. The regulations shall prohibit discrimination in other phases of employment and personnel administration and shall provide such remedy as is required by federal merit system standards for grant-in-aid programs.

2. Political endorsements shall not be considered in connection with any such appointment.

3. No person shall use or promise to use, directly or indirectly, for any consideration whatsoever, any official authority or influence to secure or attempt to secure for any person an appointment or advantage in appointment to any such position or an increase in pay, promotion or other advantage in employment.

4. No person shall in any manner levy or solicit any financial assistance or subscription for any political party, candidate, political fund, or publication, or for any other political purpose, from any employee in a position subject to this chapter, and no such employee shall act as agent in receiving or accepting any such financial contribution, subscription, or assignment of pay. No person shall use, or threaten to use, coercive means to compel an employee to give such assistance, subscription, or support, nor in retaliation for the employee's failure to do so.

5. No such employee shall be a candidate for nomination or election to any partisan public office or nonpartisan office in conflict with that employee's duties unless such person resigns, or obtains a regularly granted leave of absence, from such person's position.

6. No person elected to partisan public office shall, while holding such office, be appointed to any position covered by this chapter.

7. Any officer or employee in a position subject to this chapter who purposefully violates any of the provisions of this section shall forfeit such office or position. If an appointing authority finds that such a violation has occurred, or is so notified by the director, this shall constitute cause for dismissal pursuant to section 36.390 and a final determination by the administrative hearing commission as to the occurrence of a violation.

(L. 1945 p. 1157 § 43, A. 1949 S.B. 1018, A.L. 1973 1st Ex. Sess. H.B. 8, A.L. 1979 H.B. 673, A.L. 1993 S.B. 31, A.L. 1998 H.B. 927, A.L. 2010 H.B. 1868)

(1994) Statute does not violate equal protection clause, Art. I, Sec. 2, Mo. Const., where state had legitimate interest in maintaining public confidence in impartial civil service by prohibiting merit employees from being candidates for any partisan political office. Asher v. Lombardi, 877 S.W.2d 628 (Mo. en banc).



Section 36.152 Definitions.

Effective 28 Aug 1998

Title IV EXECUTIVE BRANCH

36.152. Definitions. — For the purposes of sections 36.152 to 36.159, the following terms mean:

(1) "Contribution", as defined in chapter 130;

(2) "Employee", any individual holding a position subject to the provisions of this chapter in an executive agency of the state;

(3) "Partisan political office", any office for which any candidate is nominated or elected as representing a party pursuant to chapter 115.

(L. 1998 H.B. 927)



Section 36.155 Political activities by state employees permitted — prohibited activities.

Effective 28 Aug 1998

Title IV EXECUTIVE BRANCH

36.155. Political activities by state employees permitted — prohibited activities. — 1. An employee may take part in the activities of political parties and political campaigns.

2. An employee may not:

(1) Use the employee's official authority or influence for the purpose of interfering with the results of an election;

(2) Knowingly solicit, accept or receive a political contribution from any person who is a subordinate employee of the employee;

(3) Run for the nomination, or as a candidate for election, to a partisan political office; or

(4) Knowingly solicit or discourage the participation in any political activity of any person who has an application for any compensation, grant, contract, ruling, license, permit or certificate pending before the employing department of such employee or is the subject of, or a participant in, an ongoing audit, investigation or enforcement action being carried out by the employing department of such employee.

3. An employee retains the right to vote as the employee chooses and to express the employee's opinion on political subjects and candidates.

(L. 1998 H.B. 927)



Section 36.157 Prohibitions on political activities by state employees.

Effective 28 Aug 1998

Title IV EXECUTIVE BRANCH

36.157. Prohibitions on political activities by state employees. — An employee may not engage in political activity:

(1) While on duty;

(2) In any room or building occupied in the discharge of official duties;

(3) By utilizing any state resources or facilities;

(4) While wearing a uniform or official insignia identifying the office or position of the employee; or

(5) When using any vehicle owned or leased by the state or any agency or instrumentality of the state.

(L. 1998 H.B. 927)



Section 36.159 State employee not to be coerced into political activity — penalty.

Effective 28 Aug 1998

Title IV EXECUTIVE BRANCH

36.159. State employee not to be coerced into political activity — penalty. — It shall be unlawful for any person to intimidate, threaten, command or coerce any employee of the state to engage in, or not to engage in, any political activity, including, but not limited to, voting, or refusing to vote, for any candidate or measure in any election, making, or refusing to make, any political contribution or working, or refusing to work, on behalf of any candidate. No employee of this state shall discriminate against, discipline or otherwise create a preference for or against any employee subject to such person's authority as a consequence of such employee's political belief or expression of such belief. Any person who violates the provisions of this section is guilty of a class three election offense as established in section 115.635, punishable by a term of imprisonment for not more than one year and a fine of not more than two thousand five hundred dollars, or both such fine and imprisonment. Any person convicted of a violation of this section shall lose such person's position in the agency.

(L. 1998 H.B. 927)



Section 36.160 Interference with fair examination or ratings — misdemeanor.

Effective 28 Aug 1945

Title IV EXECUTIVE BRANCH

36.160. Interference with fair examination or ratings — misdemeanor. — 1. No person shall make any false statement, certificate, mark, rating or report with regard to any test, certification or appointment made under any provision of this chapter or in any manner commit or attempt to commit any fraud preventing the impartial execution of this law and the regulations.

2. No person shall, directly or indirectly, give, render, pay, offer, solicit or accept any money, service or other valuable consideration for or on account of any appointment, proposed appointment, promotion or proposed promotion to, or any advantage in, a position subject to this law.

3. No employee of the personnel division, examiner, or other person shall defeat, deceive or obstruct any person in this right to examination, eligibility, certification or appointment under this law, or furnish to any person any special or secret information for the purpose of affecting the rights or prospects of any person with respect to employment in a division of service subject to this law. Any person who shall violate any provision of this section shall be guilty of a misdemeanor.

(L. 1945 p. 1157 § 44)



Section 36.170 Examinations, how conducted — agencies may administer — exceptions — provisions for persons with disabilities.

Effective 28 Aug 1996

Title IV EXECUTIVE BRANCH

36.170. Examinations, how conducted — agencies may administer — exceptions — provisions for persons with disabilities. — 1. The director shall from time to time conduct such open competitive and promotional examinations as the director considers necessary. The examinations shall be of such character as to determine the relative qualifications, fitness and ability of the persons tested to perform the duties of the class for which a register is to be established. No question shall be so framed as to elicit information concerning the political or religious opinions or affiliations of an applicant.

2. Agencies may request authority from the director to administer examinations for all positions, in accordance with rules adopted by the board. When such a request is approved, the director, in accordance with rules established by the board, shall establish standards and guidelines to be followed.

3. Pursuant to rules promulgated by the board, appointing authorities may request that the division of personnel administer promotional examinations limited to those already employed by the state or within the department or division of service involved.

4. All examinations conducted by the director shall be conducted in a location which is fully accessible to persons with disabilities or if such a facility is not available in a given location for such regular examinations, a special examination will be arranged upon request of an applicant with a disability in a facility which is fully accessible.

(L. 1945 p. 1157 § 20, A.L. 1979 H.B. 673, A.L. 1984 S.B. 464, A.L. 1996 H.B. 1146)



Section 36.180 Director to determine eligibility of candidates for examination — reader for blind, interpreter for hearing impaired.

Effective 28 Aug 1996

Title IV EXECUTIVE BRANCH

36.180. Director to determine eligibility of candidates for examination — reader for blind, interpreter for hearing impaired. — 1. The standards of education or experience in the classification plan for each class shall be established on the basis of specified knowledge, skills and abilities. Admission to examinations shall be open to all persons who possess the qualifications and who may be lawfully appointed to a position in the class for which a register is to be established. The regulations may also require that applicants achieve at least a satisfactory grade in each progressive part of the examination in order to be admitted to subsequent parts of the examination or to receive a final passing score.

2. To ensure competitive equality between the hearing impaired or the blind and persons not so disabled, the applicant may request from the director the furnishing of a certified interpreter for the hearing impaired or an amanuensis or a reader for the blind when necessary, and the furnishing of a place to take such examination, or such other similar prerequisites to ensure equality in such examination.

3. The director may reject the application of any person for admission to an examination, strike the name of any person from the register, refuse to certify the name of any person, or withdraw the certification of a person if the director finds that the person lacks any of the qualifications, has been convicted of a crime which raises questions about his or her qualifications, has been dismissed from the public service for delinquency, has made a false statement of a material fact or practiced or attempted to practice any fraud or deception, in his or her application or examination or in attempting to secure appointment.

4. The director may take such action as is authorized in subsection 3 of this section if the director finds the person has a health condition or disability which would clearly prohibit the person from performing the duties required for the position for which the applicant has applied.

(L. 1945 p. 1157 § 21, A.L. 1965 p. 145, A.L. 1979 H.B. 673, A.L. 1984 S.B. 464, A.L. 1996 H.B. 1146)



Section 36.190 Notice of examination — information to be given in notice — how given.

Effective 28 Aug 1996

Title IV EXECUTIVE BRANCH

36.190. Notice of examination — information to be given in notice — how given. — 1. The director shall give public notice of each open competitive and promotional examination sufficiently in advance of such examination and sufficiently widespread in scope to afford persons who are interested in participating in the examination a reasonable opportunity to apply. The time elapsing between the official announcement of an examination and the holding of such examination shall be not less than two calendar weeks, except that a lesser period of advance notice may be permissible under the regulations when the examination is conducted under the provisions of subsection 3 of section 36.320 or when the needs of the service pursuant to subsection 1 of section 36.260 require special notices.

2. Each official notice of an examination shall state the title, duties, pay and qualifications of positions for which the examination is to be held; the time, place and manner of making application for admission to such examination; and any other information which the director considers pertinent and useful.

3. The director shall ensure that the official announcement of an examination is given the widest distribution necessary to inform qualified persons that the examination is being given. The director may use any means that the director considers necessary to inform qualified persons about the examination. These include, but are not limited to, paid advertisements in newspapers, periodicals, electronic media and announcements to educational institutions. The director may also publish a periodic bulletin containing information about examinations to be sent to subscribers at a price approximating the cost of publication.

(L. 1945 p. 1157 § 22, A.L. 1979 H.B. 673, A.L. 1996 H.B. 1146)



Section 36.200 Rating of examination — notice of results — correction in rating does not invalidate previous appointment.

Effective 28 Aug 1979

Title IV EXECUTIVE BRANCH

36.200. Rating of examination — notice of results — correction in rating does not invalidate previous appointment. — The methods for rating the various parts of the examinations and the minimum satisfactory grade shall be determined by the regulations. Each person who takes any examination shall be given written notice as to whether he passed or failed the examination, and he shall be entitled to inspect his ratings and examination papers, but examination papers shall not be open to the general public. A manifest error in rating an examination which affects the relative ranking of persons shall be corrected if called to the attention of the director within thirty days after the establishment of the register, but such correction shall not invalidate any appointment previously made from such a register unless it is established that the error was made in bad faith and with intent to deprive a person of certification.

(L. 1945 p. 1157 § 23, A.L. 1979 H.B. 673)



Section 36.210 No competitive examinations for certain positions, alternative promotional procedures.

Effective 28 Aug 1996

Title IV EXECUTIVE BRANCH

36.210. No competitive examinations for certain positions, alternative promotional procedures. — Other provision of the law to the contrary notwithstanding, special procedures for the examination and selection of personnel are authorized as follows:

(1) For positions involving unskilled or semiskilled labor, or domestic, attendant, custodial or comparable work, when the character or place of the work makes it impracticable to supply the needs of the service by appointments made in accordance with the procedure prescribed in other provisions of this chapter, the director, in accordance with the regulations, shall authorize the use of such other procedures as the director determines to be appropriate in order to meet the needs of the service, while assuring the selection of such employees on the basis of merit and fitness. Such procedures, subject to the regulations, may include the testing of applicants and maintenance of registers of eligibles by localities; the testing of applicants, singly or in groups, at periodic intervals, at the place of employment or elsewhere, after such notice as the director considers adequate; the registration of applicants who pass a noncompetitive examination or submit satisfactory evidence of their qualifications, and appointment of registered applicants; or any variation or combination of the foregoing or other suitable methods. When the director finds noncompetitive registration and selection procedures to be appropriate, the director is hereby authorized to delegate to each appointing authority the responsibility for such registration and for selection and appointment of registered applicants. When such delegation is made, the director shall establish the necessary guidelines and standards for appointing authorities and shall require such reports and perform such audits as the director deems necessary to ensure compliance with these guidelines and standards.

(2) The regulations may prescribe the conditions under which interns, trainees, and participants in special state or federal training, rehabilitation, and employment programs who successfully complete a period of internship or training may be appointed to a permanent position subject to this chapter after passing a noncompetitive qualifying examination.

(3) The board may, in accordance with the regulations, waive competitive examinations for a class or position if* it finds that the supply of qualified applicants is generally insufficient to justify competitive examinations and provide meaningful competition in the selection of employees. A request that competitive examination be waived for a particular class or position pursuant to this provision may be made to the board by the director or an appointing authority. The board shall review determinations pursuant to this provision at least annually. Upon waiving such examinations, the regulations of the board shall provide for the registration and appointment of applicants who present satisfactory evidence of their qualifications.

(4) Upon the approval of the director in accordance with the regulations of the board, appointing authorities may promote employees on the basis of a qualifying noncompetitive examination. Such noncompetitive promotions may be approved in, but are not necessarily limited to, situations in which the promotion represents a normal progression to the next higher level within an established occupational job series, or where the director determines that an employee has been an assistant, understudy or trainee for the position involved or otherwise has had such specific experience or training that a noncompetitive promotion to the position in question is to the best interests of the state service.

(5) Appointing authorities may request, pursuant to regulations established by the board, to conduct alternative promotional procedures for positions and classes in their divisions of service. The board shall approve such alternative procedures which it finds to be in keeping with merit principles and the best interest of the state service. Upon approval, the appointing authority shall be responsible to conduct promotional procedures in accordance with the board's approval and without favoritism, prejudice or discrimination. The board may withdraw approval pursuant to this provision if it finds that this responsibility has not been met.

(6) Where appropriate, the director may establish registers by locality for selected classes.

(L. 1945 p. 1157 § 30, A.L. 1953 p. 512, A.L. 1979 H.B. 673, A.L. 1996 H.B. 1146)

*Word "of" appears in original rolls.



Section 36.220 Preference ratings for veterans.

Effective 28 Aug 1979

Title IV EXECUTIVE BRANCH

36.220. Preference ratings for veterans. — 1. In any competitive examination given for the purpose of establishing a register of eligibles, veterans, disabled veterans, surviving spouses and spouses of disabled veterans shall be given preference in appointment and examination in the following manner:

(1) A veteran, or the surviving spouse of any veteran whose name appears on a register of eligibles who made a passing grade, shall have five points added to his or her final grade, and his or her rank on the register shall be determined on the basis of this augmented grade.

(2) The spouse of a disabled veteran, whose name appears on a register of eligibles and who made a passing grade, shall have five points added to his or her final grade, and his or her rank on the register shall be determined on the basis of this augmented grade. This preference shall be given only if the veteran is not employed in the state service and the disability renders him or her unqualified for entrance into the state service.

(3) A disabled veteran, whose name appears on a register of eligibles and who made a passing grade, shall have ten points added to his or her final grade, and his or her rank on the register shall be determined on the basis of this augmented grade.

2. Any person who has been honorably discharged from the Armed Forces of the United States shall receive appropriate credit for any training or experience gained therein in any examination if the training or experience is related to the duties of the class of positions for which the examination is given.

(L. 1945 p. 1157 § 24, A.L. 1957 p. 494, A.L. 1959 H.B. 111, A.L. 1979 H.B. 673)



Section 36.225 Competitive examination, parental preference — eligibility, effect.

Effective 28 Aug 1995

Title IV EXECUTIVE BRANCH

36.225. Competitive examination, parental preference — eligibility, effect. — 1. In any competitive examination given for the purpose of establishing a register of eligibles, a parental preference shall be given to persons who were previously employed by the state but terminated such employment to care for young children. This preference shall be given only for persons who were full-time homemakers and caretakers of children under the age of ten and were not otherwise gainfully employed for a period of at least two years.

2. If the name of a person eligible for a parental preference appears on a register of eligibles who made a passing grade, such person shall have five points added to the final grade, and the rank of such person on the register shall be determined on the basis of this augmented grade.

(L. 1995 H.B. 429)



Section 36.240 Appointing authorities, procedure to fill vacancies — laid-off or demoted personnel given preference, when.

Effective 28 Aug 1996

Title IV EXECUTIVE BRANCH

36.240. Appointing authorities, procedure to fill vacancies — laid-off or demoted personnel given preference, when. — 1. Whenever an appointing authority proposes to fill one or more vacancies in a class of positions subject to this chapter, the appointing authority shall submit to the director, as far in advance of the desired appointment date as possible, a requisition for the certification of eligible persons from an appropriate register. The requisition shall contain information as required by the director. The appointing authority, subject to conditions specified in the regulations, may also designate special requirements of domicile or the possession of special skills. If the director finds that such requirements would contribute substantially to effective performance of the duties involved, certification may be limited to persons on the register who meet such requirements.

2. When vacancies to be filled are in a class from which employees have been laid off, or demoted in lieu of layoff, certification shall be limited to previous employees until all employees of a division of service on the appropriate reinstatement register have been reinstated in order of rank on the register. Thereafter, certification from reinstatement and other registers shall be in accordance with the provisions of this section and the regulations of the board.

3. Upon a request for certification, the director shall certify for selection the names of the top fifteen ranking available eligibles or the names of available eligibles comprising the top ranking fifteen percent of available eligibles, whichever is greater, plus such additional eligibles as have a final rating equal to that of the last certified eligible. Upon request of the appointing authority, the director may also certify, for each additional vacancy to be filled from the same certification, the next five ranking available eligibles plus such additional eligibles as have a final rating equal to that of the last certified eligible.

4. If the director finds that the nature of the examination process and the type of positions involved justify alternative procedures for filling vacancies, the board may by rule prescribe such procedures which may include certification by broad category of examination rating or within a specified range of scores.

5. When a position in divisions of the service subject to this chapter is limited in duration, certification may be limited to the highest ranking eligible who will accept employment under such conditions. A person appointed to a position under such conditions shall retain his or her relative position on the register and shall be eligible for certification to a permanent position in the regular order until the register itself has expired. If a temporary position is limited to less than ninety calendar days' duration, the appointing authority may fill the position by temporary appointment in the manner provided in section 36.270.

6. The rules shall prescribe the conditions under which the name of an eligible who has been certified to and considered for appointment by an appointing authority but has not been appointed may be withheld from further certification to such appointing authority. The eligible shall be entitled to retain his or her place on the eligible register during the life of the register, and shall be certified in the order of his or her rank to other vacancies in the class under other appointing authorities.

7. Eligibles who are not available for appointment when offered certification shall be granted a waiver of certification upon their request. Eligibles who do not respond within a reasonable period to a notice of certification may at the discretion of the director be dropped from the eligible register.

8. Any person who has obtained regular status in a class of positions subject to subsection 1 of section 36.030 and who has resigned from state service in good standing or who has accepted demotion or transfer for personal reasons may be reemployed without competitive certification in the same or comparable class at the discretion of the appointing authority and under conditions specified in the regulations. Any person who has successfully served at least one year in a position not subject to subsection 1 of section 36.030, but which is subject to section 36.031, and who has resigned from state service in good standing or who has accepted demotion or transfer for personal reasons, may be reemployed without competitive certification in the same or comparable class at the discretion of the appointing authority and under conditions specified in the regulations, provided he or she possesses the qualifications and has successfully completed a noncompetitive examination for the class involved. No one shall be reemployed pursuant to this section until reinstatement has first been offered to all eligibles on the reinstatement register for the class and division of service involved.

9. Preference in certification and appointment from promotional registers or registers of eligibles under conditions specified in the regulations, may be given to employees of the division of service in which the vacancy occurs.

(L. 1945 p. 1157 § 25, A.L. 1973 1st Ex. Sess. H.B. 8, A.L. 1979 H.B. 673, A.L. 1996 H.B. 1146)



Section 36.250 Probationary periods.

Effective 28 Aug 1996

Title IV EXECUTIVE BRANCH

36.250. Probationary periods. — 1. Every person appointed to a permanent position subject to this chapter shall be required to successfully complete a working test during a probationary period which shall be of sufficient length to enable the appointing authority to observe the employee's ability to perform the various duties pertaining to the position.

2. The board shall by regulation establish the standards governing normal length of the probationary period for different classes of positions. The regulations shall specify the criteria for reducing or lengthening the probationary period for individuals within the various classes. The minimum probationary period shall be three months. The maximum probationary period shall be eighteen months for top professional personnel and personnel with substantial supervisory or administrative responsibilities, and twelve months for all others. However, a probationary period shall not be required for an employee reinstated within two years after layoff or demotion in lieu of layoff by the same division of service.

3. Prior to the expiration of an employee's probationary period, the appointing authority shall notify the director and the employee in writing whether the services of the employee have been satisfactory and whether the appointing authority will continue the employee in the employee's position. No employee shall be paid for work performed after the expiration of the employee's probationary period unless the appointing authority has notified the director and the employee that the employee will be given a regular appointment or, if applicable, have the probationary period extended.

4. At any time during the probationary period the appointing authority may remove an employee if, in the opinion of the appointing authority, the working test indicates that the employee is unable or unwilling to perform the duties of the position satisfactorily. Upon removal, the appointing authority shall forthwith report to the director and to the employee removed, in writing, the appointing authority's action and the reason thereof. No more than three employees shall be removed successively from the same position during their probationary periods without the approval of the director. An employee who is found by the director to have been appointed through fraud shall be removed within ten days of notification of the appointing authority.

5. If an employee is removed from the employee's position during, or at the end of, the employee's probationary period, and the director determines that the employee is suitable for appointment to another position, the employee's name shall be restored to the register from which it was certified. An employee appointed from a promotional register who does not successfully complete the employee's probationary period shall, if otherwise eligible for retention in employment, be reinstated in a position in the class occupied by the employee immediately prior to the employee's promotion or in a comparable class.

(L. 1945 p. 1157 § 26, A.L. 1979 H.B. 673, A.L. 1996 H.B. 1146)



Section 36.260 Provisional appointments — approval of director — for what period.

Effective 28 Aug 1996

Title IV EXECUTIVE BRANCH

36.260. Provisional appointments — approval of director — for what period. — 1. When an appointing authority finds it essential to fill a vacancy in a position subject to this chapter, and, with at least thirty days' notice of the vacancy, the director is unable to certify the names of at least ten available eligibles, the director may authorize the appointing authority to fill the vacancy by means of a provisional appointment. The appointing authority shall forthwith submit a statement containing the name of a person nominated by the appointing authority for provisional appointment to the position, which statement shall contain a description of the qualifications of training and experience possessed by that person, and such other information as may be required by the regulations. If such nominee is found by the director to possess experience and training which meet the qualifications for the position, the director may approve the provisional appointment.

2. No provisional appointment shall be made without the approval of the director.

3. The duration of a provisional appointment shall be the same as the duration of the probationary period established for the position. A provisional appointee who successfully completes the working test of the probationary period may receive a regular appointment without examination.

(L. 1945 p. 1157 § 27, A.L. 1996 H.B. 1146)



Section 36.270 Emergency appointments.

Effective 28 Aug 1979

Title IV EXECUTIVE BRANCH

36.270. Emergency appointments. — When an emergency makes it necessary to fill a position subject hereto immediately in order to prevent stoppage of public business, or loss, hazard, or serious inconvenience to the public, and it is impracticable to fill such a position under any other provision of this chapter, an appointing authority or a properly authorized subordinate employee may appoint any qualified person to such a position without prior approval of the director. Any such person shall be employed only during such an emergency, and any such appointment shall expire automatically ninety calendar days from the date of the appointment. The appointing authority shall report each emergency appointment to the director as soon as possible after date of such appointment and the report shall contain the name of the person appointed, the date of appointment, and the reasons which made the appointment necessary. No individual may be given more than one such appointment in any twelve-month period in the same division of service.

(L. 1945 p. 1157 § 28, A.L. 1979 H.B. 673)



Section 36.280 Transfer of employees — noncompetitive examination required when.

Effective 28 Aug 2010

Title IV EXECUTIVE BRANCH

36.280. Transfer of employees — noncompetitive examination required when. — 1. An appointing authority may at any time assign an employee from one position to another position in the same class in the appointing authority's division; except that, transfers of employees made because of a layoff, or shortage of work or funds which might require a layoff, shall be governed by the regulations. Upon making such an assignment the appointing authority shall forthwith give written notice of the appointing authority's action to the director. A transfer of an employee from a position in one division to a position in the same class in another division may be made with the approval of the director and of the appointing authorities of both divisions. No employee shall be transferred from a position in one class to a position in another class of a higher rank or for which there are substantially dissimilar requirements for appointment unless the employee is appointed to such latter position after certification of the employee's name from a register in accordance with the provisions of this chapter. Any change of an employee from a position in one class to a position in a class of lower rank shall be considered a demotion and shall be made only in accordance with the procedure prescribed by section 36.380 for cases of dismissal. An employee thus involuntarily demoted shall have the right to appeal to the administrative hearing commission pursuant to section 36.390.

2. An employee who has successfully served at least one year in a position not subject to subsection 1 of section 36.030, but which is subject to section 36.031, may be transferred to a position subject to subsection 1 of section 36.030 in the same class with the approval of the director and of the appointing authorities of both divisions, provided he or she possesses the qualifications and has successfully completed a noncompetitive examination for the position involved.

(L. 1945 p. 1157 § 29, A.L. 1979 H.B. 673, A.L. 1996 H.B. 1146, A.L. 2010 H.B. 1868)



Section 36.290 Effect of transfer or promotion to an exempt position.

Effective 28 Aug 1945

Title IV EXECUTIVE BRANCH

36.290. Effect of transfer or promotion to an exempt position. — Any person in a position subject to this law who may be transferred or promoted to a position exempted under section 36.030, may, by action of the board, at the conclusion of his occupancy of such position, be restored to his previous status under this law.

(L. 1945 p. 1157 § 10)



Section 36.300 Vacancies, how filled.

Effective 28 Aug 1996

Title IV EXECUTIVE BRANCH

36.300. Vacancies, how filled. — Vacancies in the divisions of the service subject thereto shall be filled only by:

(1) Appointment of an eligible certified by the director pursuant to section 36.240;

(2) Provisional appointment pursuant to section 36.260;

(3) Emergency appointment pursuant to section 36.270;

(4) Transfer or demotion of a regular employee pursuant to section 36.280;

(5) Promotion pursuant to section 36.210 or 36.240;

(6) Reemployment as provided in section 36.240; or

(7) Other appointment authorized in this chapter.

(L. 1945 p. 1157 § 17, A.L. 1973 1st Ex. Sess. H.B. 8, A.L. 1979 H.B. 673, A.L. 1996 H.B. 1146)



Section 36.310 Reinstatement register.

Effective 28 Aug 1973

Title IV EXECUTIVE BRANCH

36.310. Reinstatement register. — The director shall establish and maintain reinstatement registers, which shall contain the names of persons who have been regular employees and who have been laid off in good standing, or demoted in lieu of layoff, due to shortage of work or funds, or the abolition of a position or material change in duties or organization. The order in which names shall be placed on a reinstatement register, and the length of time for which a name shall remain on such register, shall be established by the regulations. The director may remove the name of a person from a reinstatement register, or refuse to certify his name for a position if he finds, after giving him notice and an opportunity to be heard, that such person is not qualified to perform satisfactorily the necessary duties.

(L. 1945 p. 1157 § 18, A.L. 1973 1st Ex. Sess. H.B. 8)



Section 36.320 Promotional register.

Effective 28 Aug 1996

Title IV EXECUTIVE BRANCH

36.320. Promotional register. — 1. The director shall establish and maintain such promotional registers and registers of eligibles for the various classes of positions subject to this chapter as the director deems necessary or desirable to meet the needs of the service. On each promotional register and register of eligibles, the eligibles shall be ranked in the order of their ratings given for the purpose of establishing or replenishing such a register.

2. The time during which a promotional register or register of eligibles remains in force shall be one year from the date on which it is officially established by the director; except that, before the expiration of a register, the director may by order extend the time during which such register remains in force when the needs of the service so require. In no event shall the total period during which a register is in force exceed three years from the date on which the register was originally established. The director may consolidate or cancel promotional registers and registers of eligibles as the needs of the service require, and as authorized by the regulations.

3. In circumstances where there is a continuous need for substantial numbers of eligibles for a certain class of positions, the director may, after first establishing such a register, replenish the register from time to time by inserting the names of additional eligibles who are found to be qualified on the basis of determinations similar to those used as a basis for establishing the original register. The method for establishing, replenishing, and cancelling such a register shall be determined by the regulations.

(L. 1945 p. 1157 § 19, A. 1949 S.B. 1018, A.L. 1996 H.B. 1146)



Section 36.330 Director to certify employment rights of state and of employees.

Effective 28 Aug 1996

Title IV EXECUTIVE BRANCH

36.330. Director to certify employment rights of state and of employees. — 1. No state disbursing or auditing officer shall make or approve or take any part in making or approving any payment for personal service to any person employed in a division of service subject to this chapter unless such person is and employed in accordance with the provisions of this chapter and the regulations adopted pursuant to this chapter. Changes in employment conditions or status which are governed by this chapter and the regulations adopted pursuant to this chapter shall be subject to the same conditions. The director shall establish the procedures necessary to secure compliance with this section.

2. Any sum paid contrary to any provision of this chapter or of any regulations adopted pursuant to this chapter may be recovered for the state in an action maintained by any citizen of Missouri, from any officer who made, approved or authorized such payment or who signed or countersigned a voucher, payroll, check or warrant for such payment, or from the sureties on the official bond of any such officer. All moneys recovered in any such action shall be paid into the state treasury. Any citizen of Missouri may maintain a suit to restrain a disbursing officer from making any payment in contravention of any provision of this chapter, or of any regulations adopted pursuant to this chapter.

3. If the director wrongfully withholds certification of any employee pursuant to this section, such employee may maintain a proceeding to compel the director to make the appropriate certification.

(L. 1945 p. 1157 § 34, A.L. 1979 H.B. 673, A.L. 1996 H.B. 1146)



Section 36.340 Director to establish system of service reports.

Effective 28 Aug 1945

Title IV EXECUTIVE BRANCH

36.340. Director to establish system of service reports. — In cooperation with appointing authorities the director shall establish a system of service reports, which shall take into consideration, among other things, the employee's conduct, performance, and output. In such manner and with such weight as shall be provided in the regulations, ratings assigned to such service reports shall be considered in determining salary increases and decreases within the limits established by law and by the pay plan; as a factor in promotional examinations; as a factor in determining the order of layoff when forces must be reduced because of lack of work or funds, and the order in which names are to be placed on reinstatement registers; and as a means of discovering employees who should be demoted, transferred or dismissed. In such manner and at such time as the regulations may require, each appointing authority shall report to the director on the services of employees in his division. Any employee shall be given reasonable opportunity to inspect the records of the department which show the ratings assigned to his service reports.

(L. 1945 p. 1157 § 31)



Section 36.350 Sick and annual leaves — regulations to apply to all state agencies.

Effective 28 Aug 1979

Title IV EXECUTIVE BRANCH

36.350. Sick and annual leaves — regulations to apply to all state agencies. — The regulations shall provide for the hours of work, holidays, attendance, and leaves of absence in the various classes of positions subject to this law. They shall contain provisions for annual leave, sick leave, and special leaves of absence, with or without pay, or with reduced pay, and may allow special extended leaves for employees disabled through injury or illness arising out of their employment, and the accumulation of annual leave and sick leave. Such regulations shall apply in all state agencies.

(L. 1945 p. 1157 § 32, A.L. 1979 H.B. 673)

CROSS REFERENCES:

Military leave for public employees, 105.270

Sick leave unused to be included in years of service, 104.601



Section 36.360 Layoffs.

Effective 28 Aug 1996

Title IV EXECUTIVE BRANCH

36.360. Layoffs. — In accordance with the regulations, an appointing authority may lay off an employee in a position subject to this chapter whenever the appointing authority deems it necessary by reason of shortage of work or funds, or the abolition of a position or other material change in duties or organization. No regular employee shall be laid off while a person is employed on a provisional or temporary basis in the same class in that division. The seniority and ability of employees to do the remaining work shall be considered, in such manner as the regulations shall provide, among the factors in determining the order of layoffs. The appointing authority shall give written notice to the director of every proposed layoff a reasonable time before the effective date thereof, and the director shall take such action relating thereto as the director considers necessary to secure compliance with the regulations. The name of every regular employee so laid off shall be placed on the appropriate reinstatement register.

(L. 1945 p. 1157 § 35, A.L. 1996 H.B. 1146)



Section 36.370 Suspension of employees — exception for National Guard members, when — appeal from suspension authorized.

Effective 28 Aug 2010

Title IV EXECUTIVE BRANCH

36.370. Suspension of employees — exception for National Guard members, when — appeal from suspension authorized. — 1. An appointing authority may, for disciplinary purposes, suspend without pay any employee in his division for such length of time as he considers appropriate, not exceeding twenty working days in any twelve-month period except that this limitation shall not apply in the event of a terminal suspension given in conjunction with a dismissal. In case of a suspension, the director shall be furnished with a statement in writing specifically setting forth the reasons for such suspension. Upon request, a copy of such statement shall be furnished to such employee. With the approval of the director, any employee may be suspended for a longer period pending the investigation or trial of any charges against him. Any regular employee who is suspended for more than five working days shall have the right to appeal to the administrative hearing commission as provided under section 36.390.

2. An appointing authority may not suspend without pay any employee in his division who is a member of the National Guard and is engaged in the performance of duty or training in the service of this state at the call of the governor and as ordered by the adjutant general, but shall grant a leave of absence from duty without loss of time, pay, regular leave, impairment of efficiency rating, or of any other rights or benefits, to which otherwise entitled, and shall pay that employee his salary or compensation for the entire period of absence for that purpose.

(L. 1945 p. 1157 § 36, A.L. 1973 1st Ex. Sess. H.B. 8, A.L. 1979 H.B. 673, A.L. 2010 H.B. 1868)



Section 36.380 Dismissal of employee — notice, how given — approval for reemployment, when.

Effective 28 Aug 2010

Title IV EXECUTIVE BRANCH

36.380. Dismissal of employee — notice, how given — approval for reemployment, when. — An appointing authority may dismiss for cause any employee in his division occupying a position subject hereto when he considers that such action is required in the interests of efficient administration and that the good of the service will be served thereby. No dismissal of a regular employee shall take effect unless, prior to the effective date thereof, the appointing authority gives to such employee a written statement setting forth in substance the reason therefor and files a copy of such statement with the director. When it is not practicable to give the notice of dismissal to an employee in person, it may be sent to the employee by certified or registered mail, return receipt requested, at his last mailing address as shown in the personnel records of the appointing authority. Proof of refusal of the employee to accept delivery or the inability of postal authorities to deliver such mail shall be accepted as evidence that the required notice of dismissal has been given. If the director determines that the statement of reasons for the dismissal given by the appointing authority shows that such dismissal does not reflect discredit on the character or conduct of the employee, he may, upon request of the employee, approve reemployment under section 36.240, in any class in which the employee has held regular status. Any regular employee who is dismissed shall have the right to appeal to the administrative hearing commission as provided under section 36.390.

(L. 1945 p. 1157 § 37, A.L. 1973 1st Ex. Sess. H.B. 8, A.L. 1977 S.B. 98, A.L. 2010 H.B. 1868)

(1976) Held, a nonprobationary employee is entitled to a “due process” hearing prior to discharge. Employee has a property interest in his employment which is protected under the fourteenth amendment. Kennedy v. Robb (CAMo.), 547 F.2d 408.



Section 36.390 Right of appeal, procedure, regulation — nonmerit agencies may adopt — dismissal appeal procedure — nonmerit agencies, not adopting, to establish similar system, exceptions.

Effective 28 Aug 2010

Title IV EXECUTIVE BRANCH

36.390. Right of appeal, procedure, regulation — nonmerit agencies may adopt — dismissal appeal procedure — nonmerit agencies, not adopting, to establish similar system, exceptions. — 1. An applicant whose request for admission to any examination has been rejected by the director may appeal to the administrative hearing commission in writing within fifteen days of the mailing of the notice of rejection by the director, and in any event before the holding of the examination. The commission's decision on all matters of fact shall be final.

2. Applicants may be admitted to an examination pending a consideration of the appeal, but such admission shall not constitute the assurance of a passing grade in education and experience.

3. Any applicant who has taken an examination and who feels that he or she has not been dealt with fairly in any phase of the examination process may request that the director review his or her case. Such request for review of any examination shall be filed in writing with the director within fifteen days after the date on which notification of the results of the examination was mailed to the applicant. A candidate may appeal the decision of the director in writing to the administrative hearing commission. This appeal shall be filed with the administrative hearing commission within fifteen days after date on which notification of the decision of the director was mailed to the applicant. The commission's decision with respect to any changes shall be final, and shall be entered in the minutes. A correction in the rating shall not affect a certification or appointment which may have already been made from the register.

4. An eligible whose name has been removed from a register for any of the reasons specified in section 36.180 or in section 36.240 may appeal to the administrative hearing commission for reconsideration. Such appeal shall be filed in writing with the administrative hearing commission within fifteen days after the date on which notification was mailed to the eligible. The commission, after investigation, shall make its decision which shall be recorded in the minutes and the eligible shall be notified accordingly by the director.

5. Any regular employee who is dismissed or involuntarily demoted for cause or suspended for more than five working days may appeal in writing to the administrative hearing commission within thirty days after the effective date thereof, setting forth in substance the employee's reasons for claiming that the dismissal, suspension or demotion was for political, religious, or racial reasons, or not for the good of the service.

6. The provisions for appeals provided in subsection 5 of this section for dismissals of regular merit employees may be adopted by nonmerit agencies of the state for any or all employees of such agencies.

7. Agencies not adopting the provisions for appeals provided in subsection 5 of this section shall adopt dismissal procedures substantially similar to those provided for merit employees. However, these procedures need not apply to employees in policy-making positions, or to members of military or law enforcement agencies.

8. Hearings under this section shall be deemed to be a contested case and the procedures applicable to the processing of such hearings and determinations shall be those established by chapter 536. Decisions of the administrative hearing commission shall be final and binding subject to appeal by either party. Final decisions of the administrative hearing commission pursuant to this subsection shall be subject to review on the record by the circuit court pursuant to chapter 536.

(L. 1945 p. 1157 § 37, A.L. 1973 1st Ex. Sess. H.B. 8, A.L. 1977 S.B. 98, A.L. 1979 H.B. 673, A.L. 1996 H.B. 1146, A.L. 2005 S.B. 149, A.L. 2010 H.B. 1868)

(1986) This section requires the board to calculate back pay to date of wrongful discharge, but allows board to adjust such backpay by rule of “avoidable consequences” and by an amount for costs and reasonable attorneys' fees. DeSilva v. Director of Div. of Aging, 714 S.W.2d 690 (Mo.App.).

(1988) Attorney general was authorized to terminate an assistant attorney general at any time and was not required to adopt a postdischarge hearing procedure. Where more than one statute deals with the same subject, the statutes should be harmonized when reasonable but to the extent of any discord between them, the definite prevails. (Mo.App.) Wood v. Webster, 772 S.W.2d 1.

(1995) Secretary of state is an administrative officer of the state and is authorized by law to make rules and to adjudicate contested cases. Where agency is not defined for purposes of this chapter, court looked to definitions in chapter 536, RSMo, the administrative procedures act, and found the secretary of state's office is a state agency and is required to establish procedures for dismissals of nonmerit employees in compliance with procedures for dismissal of merit employees or to adopt similar appeal procedures. Laws v. Secretary of State, 895 S.W.2d 43 (Mo. App. W.D.).

(1996) Secretary of State's office is an agency within the meaning of this section. Pace v. Moriarty, 83 F.3d 261 (8th Cir.).



Section 36.400 Powers of commission to administer oaths and issue subpoenas.

Effective 28 Aug 2010

Title IV EXECUTIVE BRANCH

36.400. Powers of commission to administer oaths and issue subpoenas. — The administrative hearing commission, each commissioner and the director shall have power to administer oaths, subpoena witnesses, and compel the production of books and papers pertinent to any investigation or hearing authorized by this law. Any person who shall fail to appear in response to a subpoena or to answer any question or produce any books or papers pertinent to any such investigation or hearing, or who shall knowingly give false testimony therein, shall be guilty of a misdemeanor.

(L. 1945 p. 1157 § 39, A.L. 2010 H.B. 1868)



Section 36.410 Failure of employee to testify — penalty.

Effective 28 Aug 1945

Title IV EXECUTIVE BRANCH

36.410. Failure of employee to testify — penalty. — If any employee in a position subject to this law shall willfully refuse or fail to appear before any court or judge, any legislative committee, or any officer, board or body authorized to conduct any hearing or inquiry, or having appeared shall refuse to testify or answer any question relating to the affairs or government of the state or the conduct of any state officer or employee on the ground that his testimony or answers would tend to incriminate him, or shall refuse to waive immunity from prosecution on account of any matter about which he may be asked to testify at any such hearing or inquiry, he shall forfeit his position and shall not be eligible for appointment to any position under the provisions of this chapter.

(L. 1945 p. 1157 § 40)



Section 36.420 Records open for public inspection.

Effective 28 Aug 1945

Title IV EXECUTIVE BRANCH

36.420. Records open for public inspection. — The records of the personnel division, except such records as the regulations may require to be held confidential for reasons of public policy, shall be public records and shall be open to public inspection, subject to regulations as to the time and manner of inspection which may be prescribed by the board.

(L. 1945 p. 1157 § 42)



Section 36.430 Use of public buildings.

Effective 28 Aug 1945

Title IV EXECUTIVE BRANCH

36.430. Use of public buildings. — All officers and employees of the state and of municipalities and political subdivisions of the state shall allow the personnel division the reasonable use of public buildings under their control, and furnish heat, light and furniture, for any examination, hearing or investigation authorized by this law. The personnel division shall pay to a municipality or political subdivision the reasonable cost of any such facilities furnished by it.

(L. 1945 p. 1157 § 41)



Section 36.440 Compliance with law.

Effective 28 Aug 1945

Title IV EXECUTIVE BRANCH

36.440. Compliance with law. — 1. All officers and employees of the state under the provisions of this chapter shall comply with and aid in all proper ways in carrying out the provisions of this chapter and the regulations adopted thereunder. All officers and employees shall furnish any records or information which the director or the board may request for any purpose of this law.

2. A state officer or employee under the provisions of this chapter who shall fail to comply with any provision of this chapter or of any regulation adopted thereunder shall be subject to all penalties and remedies now or hereafter provided by law for the failure of a public officer or employee to do any act required of him by law. The director may maintain such action or proceeding at law or in equity as he considers necessary or appropriate to secure compliance with this law and the regulations adopted thereunder.

(L. 1945 p. 1157 § 46)



Section 36.450 Costs of administration, paid how.

Effective 28 Aug 1979

Title IV EXECUTIVE BRANCH

36.450. Costs of administration, paid how. — The costs incurred in the administration of this law shall be paid from the general revenue fund of this state; provided, however, that the director shall, and he is hereby authorized to, enter into agreements with agencies of the federal or state government which control grants of money to the state for the administration of state laws enacted pursuant to the federal Social Security Act or other federal laws or regulations whereby the actual costs incurred in connection with the examination, selection, promotion, transfer or discipline of employees of divisions of the service charged with the administration of said laws shall be paid, in whole or in part, from funds granted for the administration of such laws.

(L. 1945 p. 1157 § 46a, A.L. 1979 H.B. 673)



Section 36.460 Violation by employee — penalty.

Effective 28 Aug 1945

Title IV EXECUTIVE BRANCH

36.460. Violation by employee — penalty. — Any person holding any position of employment covered by the provisions of this chapter who shall willfully violate any provision hereof shall forfeit his or her position as well as his or her eligibility rating and for a period of at least five years from and after the date of such violation shall be ineligible for appointment to or employment in any position covered by this law.

(L. 1945 p. 1157 § 47)



Section 36.470 Merit system employees entitled to service letter, when — refusal, penalty.

Effective 28 Aug 1971

Title IV EXECUTIVE BRANCH

36.470. Merit system employees entitled to service letter, when — refusal, penalty. — 1. Whenever any employee of the state of Missouri, who is employed under the provisions of this chapter, is discharged from or shall voluntarily quit such employment, the head of the department or division employing the employee shall upon written request of the employee, if the employment has been for a period of at least ninety days, issue to the employee, upon his written request therefor, a letter setting forth the nature and character of service rendered by the employee, the duration thereof, and truly stating for what cause, if any, the employee has been discharged from or has quit such employment.

2. The head of a department or division affected by this section, who refuses to comply with this section, is guilty of a misdemeanor, and upon conviction thereof shall be punished by a fine not to exceed one hundred dollars.

3. There shall be no civil liability for refusing or failing to furnish the letter herein provided except for willful and malicious refusal to furnish such letter.

(L. 1971 S.B. 31 § 1)



Section 36.500 Personnel division to perform personnel studies and services as directed by commissioner.

Effective 15 Jan 1973, see footnote

Title IV EXECUTIVE BRANCH

36.500. Personnel division to perform personnel studies and services as directed by commissioner. — The personnel division shall collect information, provide services, make studies and analyses as directed by the commissioner of administration of personnel covered by the provisions of this chapter and other systems in the executive branch of state government and to perform any other service as directed by the commissioner or the governor to promote uniformity in employment conditions and compensation of state employees, provide aid to departments in personnel matters and to develop a career system of state service that will enable the state to utilize all its personnel in as efficient and effective a manner as possible without restrictions of department, agency or other entity of the executive branch of state government.

(L. 1971 H.B. 384)

Effective 1-15-73



Section 36.510 Director's duties for all state agencies — strikes by merit system employees.

Effective 28 Aug 1996

Title IV EXECUTIVE BRANCH

36.510. Director's duties for all state agencies — strikes by merit system employees. — 1. In addition to other duties specified elsewhere in this chapter, it shall be the duty of the director to perform the following functions in all agencies of state government:

(1) Develop, initiate and implement a central training program for personnel in agencies of state government and encourage and assist in the development of such specialized training activities as can best be administered internally by such individual agencies;

(2) Establish a management trainee program and prescribe rules for the establishment of a career executive service for the state;

(3) Formulate for approval of the board regulations regarding mandatory training for persons employed in management positions in state agencies;

(4) Institute, coordinate and direct a statewide program for recruitment of personnel in cooperation with appointing authorities in state agencies;

(5) Assist all state departments in setting productivity goals and in implementing a standard system of performance appraisals;

(6) Establish and direct a central labor relations function for the state which shall coordinate labor relations activities in individual state agencies, including participation in negotiations and approval of agreements relating to uniform wages, benefits and those aspects of employment which have fiscal impact on the state; and

(7) Formulate rules for approval of the board and establish procedures and standards relating to position classification and compensation of employees which are designed to secure essential uniformity and comparability among state agencies.

2. Any person who is employed in a position subject to merit system regulations and who engaged in a strike or labor stoppage shall be subject to the penalties provided by law.

(L. 1979 H.B. 673, A.L. 1996 H.B. 1146)






Chapter 37 Office of Administration

Chapter Cross References



Section 37.005 Powers and duties, generally.

Effective 28 Aug 2017

Title IV EXECUTIVE BRANCH

37.005. Powers and duties, generally. — 1. Except as provided herein, the office of administration shall be continued as set forth in house bill 384, seventy-sixth general assembly and shall be considered as a department within the meaning used in the Omnibus State Reorganization Act of 1974. The commissioner of administration shall appoint directors of all major divisions within the office of administration.

2. The commissioner of administration shall be a member of the governmental emergency fund committee as ex officio comptroller and the director of the department of revenue shall be a member in place of the director of the division of facilities management, design and construction.

3. The office of administration is designated the “Missouri State Agency for Surplus Property” as required by Public Law 152, eighty-first Congress as amended, and related laws for disposal of surplus federal property. All the powers, duties and functions vested by sections 37.075 and 37.080, and others, are transferred by type I transfer to the office of administration as well as all property and personnel related to the duties. The commissioner shall integrate the program of disposal of federal surplus property with the processes of disposal of state surplus property to provide economical and improved service to state and local agencies of government. The governor shall fix the amount of bond required by section 37.080. All employees transferred shall be covered by the provisions of chapter 36 and the Omnibus State Reorganization Act of 1974.

4. The commissioner of administration shall replace the director of revenue as a member of the board of fund commissioners and assume all duties and responsibilities assigned to the director of revenue by sections 33.300 to 33.540 relating to duties as a member of the board and matters relating to bonds and bond coupons.

5. All the powers, duties and functions of the administrative services section, section 33.580* and others, are transferred by a type I transfer to the office of administration and the administrative services section is abolished.

6. The commissioner of administration shall, in addition to his or her other duties, cause to be prepared a comprehensive plan of the state’s field operations, buildings owned or rented and the communications systems of state agencies. Such a plan shall place priority on improved availability of services throughout the state, consolidation of space occupancy and economy in operations.

7. The commissioner of administration shall from time to time examine the space needs of the agencies of state government and space available and shall, with the approval of the board of public buildings, assign and reassign space in property owned, leased or otherwise controlled by the state. Any other law to the contrary notwithstanding, upon a determination by the commissioner that all or part of any property is in excess of the needs of any state agency, the commissioner may lease such property to a private or government entity. Any revenue received from the lease of such property shall be deposited into the fund or funds from which moneys for rent, operations or purchase have been appropriated. The commissioner shall establish by rule the procedures for leasing excess property.

8. The commissioner of administration is hereby authorized to coordinate and control the acquisition and use of network, telecommunications, and data processing services in the executive branch of state government. For this purpose, the office of administration will have authority to:

(1) Develop and implement a long-range computer facilities plan for the use of network, telecommunications, and data processing services in Missouri state government. Such plan may cover, but is not limited to, operational standards, standards for the establishment, function and management of service centers, coordination of the data processing education, and planning standards for application development and implementation;

(2) Approve all additions and deletions of network, telecommunications, and data processing services hardware, software, and support services, and service centers;

(3) Establish standards for the development of annual data processing application plans for each of the service centers. These standards shall include review of post-implementation audits. These annual plans shall be on file in the office of administration and shall be the basis for equipment approval requests;

(4) Review of all state network, telecommunications, and data processing services applications to assure conformance with the state information systems plan, and the information systems plans of state agencies and service centers;

(5) Establish procurement procedures for network, telecommunications, and data processing services hardware, software, and support service;

(6) Establish a charging system to be used by all service centers when performing work for any agency;

(7) Establish procedures for the receipt of service center charges and payments for operation of the service centers.

­­

­

9. Except as provided in subsection 12 of this section, the fee title to all real property now owned or hereafter acquired by the state of Missouri, or any department, division, commission, board or agency of state government, other than real property owned or possessed by the state highways and transportation commission, conservation commission, state department of natural resources, and the University of Missouri, shall on May 2, 1974, vest in the governor. The governor may not convey or otherwise transfer the title to such real property, unless such conveyance or transfer is first authorized by an act of the general assembly. The provisions of this subsection requiring authorization of a conveyance or transfer by an act of the general assembly shall not, however, apply to the granting or conveyance of an easement for any purpose to any political subdivision of the state; a rural electric cooperative as defined in chapter 394; a public utility, except a railroad, as defined in chapter 386; or to accommodate utility service, including electrical, gas, steam, water, sewer, telephone, internet, or similar utility service, extended upon or provided to state property or facilities; to accommodate rights of access, ingress and egress on or to any state property or facilities; or to facilitate the construction, location, relocation, or use of any common elements of condominium property if the state is a unit owner within the condominium development. The governor, with the approval of the board of public buildings, may, upon the request of any state department, agency, board or commission not otherwise being empowered to make its own transfer or conveyance of any land belonging to the state of Missouri which is under the control and custody of such department, agency, board or commission, grant or convey without further legislative action, for such consideration as may be agreed upon, easements across, over, upon or under any such state land to any political subdivision of the state; a rural electric cooperative as defined in chapter 394; a public utility, except a railroad, as defined in chapter 386; or to accommodate utility service, including electrical, gas, steam, water, sewer, telephone, internet, or similar utility service, extended upon or provided to state property or facilities; to accommodate rights of access, ingress and egress on or to state property or facilities; or to facilitate the construction, location, relocation, or use of any common elements of condominium property if the state is a unit owner within the condominium development. The easement shall be for the purpose of promoting the general health, welfare and safety of the public and shall include the right of access, ingress or egress for the purpose of constructing, maintaining or removing any street, roadway, sidewalk, public right-of-way or thoroughfare, pipeline, power line, gas line, water or steam line, telephone line, internet cable, sewer line, or other similar installation or any equipment or appurtenances necessary to the operation thereof; except that, a railroad as defined in chapter 386 shall not be included in the provisions of this subsection unless such conveyance or transfer is first authorized by an act of the general assembly. The easement shall be for such consideration as may be agreed upon by the parties and approved by the board of public buildings. The attorney general shall approve the form of the instrument of conveyance. The commissioner of administration shall prepare management plans for such properties in the manner set out in subsection 7 of this section.

10. The commissioner of administration shall administer a revolving “Administrative Trust Fund” which shall be established by the state treasurer which shall be funded annually by appropriation and which shall contain moneys transferred or paid to the office of administration in return for goods and services provided by the office of administration to any governmental entity or to the public. The state treasurer shall be the custodian of the fund, and shall approve disbursements from the fund for the purchase of goods or services at the request of the commissioner of administration or the commissioner’s designee. The provisions of section 33.080 notwithstanding, moneys in the fund shall not lapse, unless and then only to the extent to which the unencumbered balance at the close of any fiscal year exceeds one-eighth of the total amount appropriated, paid, or transferred to the fund during such fiscal year, and upon approval of the oversight division of the joint committee on legislative research. The commissioner shall prepare an annual report of all receipts and expenditures from the fund.

11. All the powers, duties and functions of the department of community affairs relating to statewide planning are transferred by type I transfer to the office of administration.

12. The titles which are vested in the governor by or pursuant to this section to real property assigned to any of the educational institutions referred to in section 174.020 on June 15, 1983, are hereby transferred to and vested in the board of regents of the respective educational institutions, and the titles to real property and other interests therein hereafter acquired by or for the use of any such educational institution, notwithstanding provisions of this section, shall vest in the board of regents of the educational institution. The board of regents may not convey or otherwise transfer the title to or other interest in such real property unless the conveyance or transfer is first authorized by an act of the general assembly, except as provided in section 174.042, and except that the board of regents may grant easements over, in and under such real property without further legislative action.

13. Notwithstanding any provision of subsection 12 of this section to the contrary, the board of governors of Missouri Western State University, University of Central Missouri, Missouri State University, or Missouri Southern State University, or the board of regents of Southeast Missouri State University, Northwest Missouri State University, or Harris-Stowe State University, or the board of curators of Lincoln University may convey or otherwise transfer for fair market value, except in fee simple, the title to or other interest in such real property without authorization by an act of the general assembly.

14. All county sports complex authorities, and any sports complex authority located in a city not within a county, in existence on August 13, 1986, and organized under the provisions of sections 64.920 to 64.950, are assigned to the office of administration, but such authorities shall not be subject to the provisions of subdivision (4) of subsection 6 of section 1 of the Omnibus State Reorganization Act of 1974, Appendix B, RSMo, as amended.

15. All powers, duties, and functions vested in the administrative hearing commission, sections 621.015 to 621.205 and others, are transferred to the office of administration by a type III transfer.

(L. 1973 1st Ex. Sess. S.B. 1 § 15, A.L. 1983 H.B. 353 § 15, A.L. 1986 S.B. 426, A.L. 1987 S.B. 320, A.L. 1991 S.B. 357, A.L. 1996 H.B. 1359, A.L. 1997 H.B. 520 merged with S.B. 340, A.L. 2006 S.B. 1122, A.L. 2008 S.B. 1140, A.L. 2010 H.B. 1965, A.L. 2011 H.B. 137, A.L. 2012 S.B. 562, A.L. 2014 H.B. 1206 merged with H.B. 1299 Revision, A.L. 2017 S.B. 421)

*Section 33.580 was repealed by H.B. 1521 § 1 Revision, 1984.



Section 37.007 Credit card, debit card, and other electronic payments, statewide system for all state agencies and departments.

Effective 28 Aug 2012

Title IV EXECUTIVE BRANCH

37.007. Credit card, debit card, and other electronic payments, statewide system for all state agencies and departments. — Within six months of August 28, 2012, the commissioner of the office of administration shall develop and implement a statewide system or contract with any third party to allow all state agencies and departments to accept payments made by a credit card, debit card, or other electronic method designated by the commissioner. State agencies and departments shall not incur any additional fees for utilizing such payment methods.

(L. 2012 H.B. 1094)



Section 37.010 Commissioner of administration, compensation, oath of office, duties — vacancy, governor to serve.

Effective 28 Aug 2014

Title IV EXECUTIVE BRANCH

37.010. Commissioner of administration, compensation, oath of office, duties — vacancy, governor to serve. — 1. The governor, by and with the advice and consent of the senate, shall appoint a commissioner of administration, who shall head the "Office of Administration" which is hereby created. The commissioner of administration shall receive a salary as provided by law and shall also receive his or her actual and necessary expenses incurred in the discharge of his or her official duties. Before taking office, the commissioner of administration shall take and subscribe an oath or affirmation to support the Constitution of the United States and of this state, and to demean himself or herself faithfully in office. The commissioner shall also deposit with the governor a bond, with sureties to be approved by the governor, in the amount to be determined by the governor payable to the state of Missouri, conditioned on the faithful performance of the duties of his or her office. The premium of this bond shall be paid out of the appropriation for the office of the governor.

2. The governor shall appoint the commissioner of administration with the advice and consent of the senate. The commissioner shall be at least thirty years of age and must have been a resident and qualified voter of this state for the five years next preceding his appointment. He or she must be qualified by training and experience to assume the managerial and administrative functions of the office of commissioner of administration.

3. The commissioner of administration shall, by virtue of his or her office, without additional compensation, head the division of budget, the division of purchasing, the division of facilities management, design and construction, and the information technology services division. Whenever provisions of the constitution grant powers, impose duties or make other reference to the comptroller, they shall be construed as referring to the commissioner of administration.

4. The commissioner of administration shall provide the governor with such assistance in the supervision of the executive branch of state government as the governor requires and shall perform such other duties as are assigned to him or her by the governor or by law. The commissioner of administration shall work with other departments of the executive branch of state government to promote economy, efficiency and improved service in the transaction of state business. The commissioner of administration, with the approval of the governor, shall organize the work of the office of administration in such manner as to obtain maximum effectiveness of the personnel of the office. He may consolidate, abolish or reassign duties of positions or divisions combined within the office of administration, except for the division of personnel. He or she may delegate specific duties to subordinates. These subordinates shall take the same oath as the commissioner and shall be covered by the bond of the director or by separate bond as required by the governor.

5. The personnel division, personnel director and personnel advisory board as provided in chapter 36 shall be in the office of administration. The personnel director and employees of the personnel division shall perform such duties as directed by the commissioner of administration for personnel work in agencies and departments of state government not covered by the merit system law to upgrade state employment and to improve the uniform quality of state employment.

6. The commissioner of administration shall prepare a complete inventory of all real estate, buildings and facilities of state government and an analysis of their utilization. Each year he or she shall formulate and submit to the governor a long-range plan for the ensuing five years for the repair, construction and rehabilitation of all state properties. The plan shall set forth the projects proposed to be authorized in each of the five years with each project ranked in the order of urgency of need from the standpoint of the state as a whole and shall be upgraded each year. Project proposals shall be accompanied by workload and utilization information explaining the need and purpose of each. Departments shall submit recommendations for capital improvement projects and other information in such form and at such times as required by the commissioner of administration to enable him or her to prepare the long-range plan. The commissioner of administration shall prepare the long-range plan together with analysis of financing available and suggestions for further financing for approval of the governor who shall submit it to the general assembly. The long-range plan shall include credible estimates for operating purposes as well as capital outlay and shall include program data to justify need for the expenditures included. The long-range plan shall be extended, revised and resubmitted in the same manner to accompany each executive budget. The appropriate recommendations for the period for which appropriations are to be made shall be incorporated in the executive budget for that period together with recommendations for financing. Each revised long-range plan shall provide a report on progress in the repair, construction and rehabilitation of state properties and of the operating purposes program for the preceding fiscal period in terms of expenditures and meeting program goals.

7. All employees of the office of administration, except the commissioner and not more than three other executive positions designated by the governor in an executive order, shall be subject to the provisions of chapter 36. The commissioner shall appoint all employees of the office of administration and may discharge the employees after proper hearing, provided that the employment and discharge conform to the practices governing selection and discharge of employees in accordance with the provisions of chapter 36.

8. The office of the commissioner of administration shall be in Jefferson City.

9. In case of death, resignation, removal from office or vacancy from any cause in the office of commissioner of administration, the governor shall take charge of the office and superintend the business thereof until a successor is appointed, commissioned and qualified.

(L. 1971 H.B. 384, A.L. 1977 H.B. 841, A.L. 2014 H.B. 1299 Revision)

CROSS REFERENCES:

Bidding for construction of a minimum security correctional facility, 221.500

Commissioner's power and duties, 37.005

Compensation of department heads, 105.950

State legal expense fund, duties, 105.711, 105.721



Section 37.012 Commissioner may provide cooperative purchasing services — when.

Effective 28 Aug 1990

Title IV EXECUTIVE BRANCH

37.012. Commissioner may provide cooperative purchasing services — when. — The commissioner of administration may provide cooperative purchasing services to quasi-public governmental bodies, as defined in section 610.010, in the same manner as those services are provided to political subdivisions pursuant to section 67.360. However, this section shall not authorize the cooperative purchasing of investment and banking services.

(L. 1990 S.B. 808 & 672 § 3)



Section 37.013 Definitions.

Effective 28 Aug 2014

Title IV EXECUTIVE BRANCH

37.013. Definitions. — As used in this section and section 37.014:

(1) "Commission" refers to the Missouri minority business advocacy commission established under section 37.014;

(2) "Contract" means any contract awarded by a state agency for construction projects or the procurement of goods or services, including professional services;

(3) "Minority business enterprise" or "minority business" means an individual, partnership, corporation, or joint venture of any kind that is owned and controlled by one or more persons who are:

(a) United States citizens; and

(b) Members of a racial minority group;

(4) "Owned and controlled" means having:

(a) Ownership of at least fifty-one percent of the enterprise, including corporate stock of a corporation;

(b) Control over the management and day-to-day operations of the business; and

(c) An interest in the capital, assets, and profits and losses of the business proportionate to the percentage of ownership;

(5) "Racial minority group" means:

(a) Blacks;

(b) American Indians;

(c) Hispanics;

(d) Asian Americans; and

(e) Other similar racial minority groups;

(6) "State agency" refers to an authority, board, branch, commission, committee, department, division, or other instrumentality of the executive branch of state government.

(L. 1984 S.B. 468 § 1, A.L. 1993 H.B. 566, A.L. 2014 H.B. 1299 Revision)

Transferred 2014; formerly 33.750



Section 37.014 Minority business advocacy commission established — members — qualifications — terms — vacancy — per diem and expenses — meetings — duties — staff.

Effective 28 Aug 2014

Title IV EXECUTIVE BRANCH

37.014. Minority business advocacy commission established — members — qualifications — terms — vacancy — per diem and expenses — meetings — duties — staff. — 1. There is hereby established the "Missouri Minority Business Advocacy Commission". The commission shall consist of nine members:

(1) The director of the department of economic development;

(2) The commissioner of the office of administration;

(3) Three minority business persons, appointed by the governor, one of whom shall be designated chairman of the commission;

(4) Two members of the house of representatives appointed by the speaker of the house of representatives;

(5) Two members of the senate appointed by the president pro tempore of the senate.

­­

­

2. Each member appointed by the governor shall receive as compensation a per diem of up to thirty-five dollars for each day devoted to the affairs of the commission and be reimbursed for his or her actual and necessary expenses incurred in the discharge of his or her official duties.

3. Each legislative member of the commission is entitled to receive the same per diem, mileage, and travel allowances paid to members of the general assembly serving on interim committees. The allowances specified in this subsection shall be paid from the amounts appropriated for that purpose.

4. The commission shall meet at least three times each year and at other times as the chairman deems necessary.

5. The duties of the commission shall include, but not be limited to, the following:

(1) Identify minority businesses in the state;

(2) Assess the needs of minority businesses;

(3) Initiate aggressive programs to assist minority businesses in obtaining state contracts and federal agency procurements;

(4) Give special publicity to procurement, bidding, and qualifying procedures;

(5) Include minority businesses on solicitation mailing lists;

(6) Make recommendations regarding policies, programs and procedures to be implemented by the commissioner of the office of administration;

(7) Prepare and maintain timely data on minority business qualified to bid on state and federal procurement projects;

(8) Prepare a review of the commission and the various affected departments of government to be submitted to the governor and the general assembly on March first and October first of each year, evaluating progress made in the areas defined in this subsection;

(9) Provide a focal point and assist and counsel minority small businesses in their dealings with federal, state and local governments regarding the obtaining of business licenses and permits, including, but not limited to, providing ready access to information regarding government requirements which affect minority small business;

(10) Analyze current legislation and regulation as it affects minority business for the purpose of determining methods of elimination or simplification of unnecessary regulatory requirements;

(11) Assist minority businesses in obtaining available technical and financial assistance;

(12) Initiate and encourage minority business education programs, including programs in cooperation with various public and private educational institutions;

(13) Receive complaints and recommendations concerning policies and activities of federal, state and local governmental agencies which affect minority small businesses, and develop, in cooperation with the agency involved, proposals for changes in policies or activities to alleviate any unnecessary adverse effects to minority small business.

6. The office of administration shall furnish administrative support and staff for the effective operation of the commission.

(L. 1984 S.B. 468 § 2, A.L. 1993 H.B. 566, A.L. 2014 H.B. 1299 Revision)

Transferred 2014; formerly 33.752



Section 37.016 Minority business advocacy commission to confer with division of tourism on rules.

Effective 28 Aug 2014

Title IV EXECUTIVE BRANCH

37.016. Minority business advocacy commission to confer with division of tourism on rules. — The minority business advocacy commission shall consult with the tourism commission in establishing rules and regulations for African-American and other minority business participation.

(L. 1993 H.B. 188 § 2, A.L. 2014 H.B. 1299 Revision)

Transferred 2014; formerly 33.756



Section 37.020 Definitions — socially and economically disadvantaged small business concerns — plan to increase and maintain participation — study — oversight review committee, members.

Effective 28 Aug 2014

Title IV EXECUTIVE BRANCH

37.020. Definitions — socially and economically disadvantaged small business concerns — plan to increase and maintain participation — study — oversight review committee, members. — 1. As used in this section, the following words and phrases mean:

(1) "Certification", the determination, through whatever procedure is used by the office of administration, that a legal entity is a socially and economically disadvantaged small business concern for purposes of this section;

(2) "Department", the office of administration and any public institution of higher learning in the state of Missouri;

(3) "Minority business enterprise", a business that is:

(a) A sole proprietorship owned and controlled by a minority;

(b) A partnership or joint venture owned and controlled by minorities in which at least fifty-one percent of the ownership interest is held by minorities and the management and daily business operations of which are controlled by one or more of the minorities who own it; or

(c) A corporation or other entity whose management and daily business operations are controlled by one or more minorities who own it, and which is at least fifty-one percent owned by one or more minorities, or if stock is issued, at least fifty-one percent of the stock is owned by one or more minorities;

(4) "Socially and economically disadvantaged individuals", individuals, regardless of gender, who have been subjected to racial, ethnic, or sexual prejudice or cultural bias because of their identity as a member of a group without regard to their individual qualities and whose ability to compete in the free enterprise system has been impaired due to diminished capital and credit opportunities as compared to others in the same business area. In determining the degree of diminished credit and capital opportunities the office of administration shall consider, but not be limited to, the assets and net worth of such individual;

(5) "Socially and economically disadvantaged small business concern", any small business concern:

(a) Which is at least fifty-one percentum owned by one or more socially and economically disadvantaged individuals; or, in the case of any publicly owned business, at least fifty-one percentum of the stock of which is owned by one or more socially and economically disadvantaged individuals; and

(b) Whose management and daily business operations are controlled by one or more of such individuals;

(6) "Women's business enterprise", a business that is:

(a) A sole proprietorship owned and controlled by a woman;

(b) A partnership or joint venture owned and controlled by women in which at least fifty-one percent of the ownership interest is held by women and the management and daily business operations of which are controlled by one or more of the women who own it; or

(c) A corporation or other entity whose management and daily business operations are controlled by one or more women who own it, and which is at least fifty-one percent owned by women, or if stock is issued, at least fifty-one percent of the stock is owned by one or more women.

2. The office of administration, in consultation with each department, shall establish and implement a plan to increase and maintain the participation of certified socially and economically disadvantaged small business concerns or minority business enterprises, directly or indirectly, in contracts for supplies, services, and construction contracts, consistent with goals determined after an appropriate study conducted to determine the availability of socially and economically disadvantaged small business concerns and minority business enterprises in the marketplace. The commissioner of administration shall appoint an oversight review committee to oversee and review the results of such study. The committee shall be composed of nine members, four of whom shall be members of business, three of whom shall be from staff of selected departments, one of whom shall be a member of the house of representatives, and one of whom shall be a member of the senate.

3. The goals to be pursued by each department under the provisions of this section shall be construed to overlap with those imposed by federal law or regulation, if any, shall run concurrently therewith and shall be in addition to the amount required by federal law only to the extent the percentage set by this section exceeds those required by federal law or regulations.

(L. 1990 S.B. 808 & 672 § 6, A.L. 2014 H.B. 1299 Revision)



Section 37.023 Women's and minority business enterprises certifications, rules authorized.

Effective 28 Aug 1995

Title IV EXECUTIVE BRANCH

37.023. Women's and minority business enterprises certifications, rules authorized. — The office of administration shall promulgate rules for a plan to certify women's and minority business enterprises as defined in section 37.020.

(L. 1995 H.B. 562)



Section 37.070 Transparency policy — public availability of data — broad interpretation of sunshine law requests — breach of the public trust, when.

Effective 11 Jul 2011, see footnote

Title IV EXECUTIVE BRANCH

37.070. Transparency policy — public availability of data — broad interpretation of sunshine law requests — breach of the public trust, when. — 1. It shall be the policy of each state department to carry out its mission with full transparency to the public. Any data collected in the course of its duties shall be made available to the public in a timely fashion. Data, reports, and other information resulting from any activities conducted by the department in the course of its duties shall be easily accessible by any member of the public.

2. Each department shall broadly interpret any request for information under section 610.023:

(1) Even if such request for information does not use the words "sunshine request", "open records request", "public records request", or any such similar wording;

(2) Even if the communication is simply an inquiry as to the availability or existence of data or information; and

(3) Regardless of the format in which the communication is made, including electronic mail, facsimile, internet, postal mail, in person, telephone, or any other format.

3. Any failure by a department to release information shall, in addition to any other applicable violation of law, be considered a violation of the department's policy under this section and shall constitute a breach of the public's trust.

4. This section shall not be construed to limit or exceed the requirements of the provisions in chapter 610, nor shall this section require different treatment of a record considered closed or confidential under section 610.021 than what is required under that section.

(L. 2011 H.B. 89 § 37.970)

Effective 7-11-11

CROSS REFERENCE:

Nonseverability clause, 640.099



Section 37.075 Federal surplus property — office of administration as agency for distribution.

Effective 28 Aug 1963

Title IV EXECUTIVE BRANCH

37.075. Federal surplus property — office of administration as agency for distribution. — 1. The office of administration is designated as the "Missouri State Agency for Surplus Property". It may acquire, warehouse, and distribute federal surplus property to any and all eligible departments and agencies of the state and local government, and to any and all other institutions and organizations eligible to receive surplus property under Public Law 152, 81st Congress, as amended, and under any other laws enacted by the Congress of the United States which provide for the disposal of United States government surplus property, and may otherwise cooperate with the federal government in the transfer of government surplus property.

2. The state agency for surplus property may take any action necessary for the accomplishment of the purposes of this section and section 37.080 and it may make the certifications and enter into the agreements for and on behalf of the state which are necessary or appropriate under the controlling federal statutes and regulations, and may make regulations necessary for the disposal of surplus properties.

(L. 1963 p. 200 § 2-19)

(Source: RSMo 1959 § 160.173)



Section 37.076 Federal surplus property fund established, purpose — investment — not to lapse into general revenue.

Effective 02 Jul 1990, see footnote

Title IV EXECUTIVE BRANCH

37.076. Federal surplus property fund established, purpose — investment — not to lapse into general revenue. — There is established in the state treasury a fund to be known as the "Federal Surplus Property Fund". All fees or other moneys received by the state agency for surplus property from the acquisition, warehousing, distribution, sale, transfer or other disposition of federal surplus property shall be deposited to the federal surplus property fund. Notwithstanding the provisions of section 33.080 to the contrary, moneys in such fund shall not be transferred to the general revenue fund at the end of the biennium. Moneys in the fund shall not exceed the amount specified pursuant to the state agency plan of operation as approved by the General Services Administration, or its successor organization. Moneys in the fund not currently needed may be invested by the state treasurer and any income therefrom shall be deposited to the credit of the federal surplus property fund.

(L. 1990 S.B. 816 § 2)

Effective 7-02-90



Section 37.078 Recycling of waste, agency to promote, annual report.

Effective 28 Aug 1986

Title IV EXECUTIVE BRANCH

37.078. Recycling of waste, agency to promote, annual report. — The state agency for surplus property shall review its procedures and policies and make necessary changes to promote the recycling of paper, oil and other materials which might otherwise be disposed of as waste which result from activities of state government. The state agency for surplus property shall assist other state agencies and departments in implementing recycling programs, shall support federal incentives and policies designed to promote these same goals, and shall prepare and provide upon request an annual report summarizing its plans and activities pursuant to this section.

(L. 1986 S.B. 475)



Section 37.079 Report by commissioner on surplus property agency, content.

Effective 02 Jul 1990, see footnote

Title IV EXECUTIVE BRANCH

37.079. Report by commissioner on surplus property agency, content. — The commissioner of administration shall report annually in writing to the appropriations committees of the general assembly regarding the operation of the Missouri state agency for surplus property, as defined in section 37.075. The report shall be submitted by the commissioner as part of the appropriations process for the annual budget of the office of administration and shall contain financial information relating to the operation of the state agency for surplus property for the preceding fiscal year, including, but not limited to, the types and value of property acquired as determined by the agency, the costs for transportation of the property expended by the agency, the overhead of the agency as a dollar value and as a percentage of property acquired, the method by which such overhead is calculated, the value of the property distributed to qualified entities eligible to receive surplus property pursuant to federal law, the value of the property distributed to departments and agencies of the state, the value of and income derived from the property disposed of to nonqualified entities by sealed bid, the value of the property distributed or disposed of by other means, and the salaries paid and actual expenses and costs incurred during operation of the state agency for surplus property.

(L. 1990 S.B. 816 § 1)

Effective 7-02-90



Section 37.080 Fees for expenses of distributing surplus property — use — commissioner to give bond.

Effective 28 Aug 1963

Title IV EXECUTIVE BRANCH

37.080. Fees for expenses of distributing surplus property — use — commissioner to give bond. — 1. The state agency for surplus property may charge fees in an amount necessary for the reimbursement of freight, handling, warehousing, transferring, and accounting for surplus property handled by it. Moneys so collected shall be used for the operation and maintenance of the state agency for surplus property and for no other purpose. Any moneys found by the agency to be in excess of the costs incurred may be refunded within the fiscal period to the parties from whom the moneys were received.

2. The commissioner of the office of administration shall receive and keep all moneys collected under this section and shall disburse them under the direction of the state agency for surplus property in accordance with this law. He shall give a bond in an amount fixed and approved by the office of administration for the safekeeping and faithful administration of the funds. The premium of the bond shall be paid from funds received under this law.

(L. 1963 p. 200 § 2-20)

(Source: RSMo 1959 § 160.175)



Section 37.090 Deposit of funds received from sale of surplus property — administration and use of funds.

Effective 28 Aug 1978

Title IV EXECUTIVE BRANCH

37.090. Deposit of funds received from sale of surplus property — administration and use of funds. — The moneys received by the state from the sale of surplus property shall be deposited in the state treasury to the credit of the "Missouri State Surplus Property Clearing Fund", hereby created. The account shall be administered by the commissioner of administration. When appropriated the funds in the surplus property clearing account shall be used for the purpose of paying the costs of conducting surplus property sales. The commissioner of administration shall distribute all funds received in excess of the costs of the sale to the fund which purchased the item sold.

(L. 1978 H.B. 1550 § 1)

CROSS REFERENCE:

Missouri state surplus property clearing fund abolished subject to exemption, 33.571



Section 37.100 Duties of office.

Effective 28 Aug 1965

Title IV EXECUTIVE BRANCH

37.100. Duties of office. — 1. The office of administration shall carry on a continuing examination of the administrative operations of the government of the state for the purpose of recommending, where necessary, to the heads of the several administrative agencies in the executive branch of state government improvements in the organization and in the technical aspects of the procedures and methods used by the agencies.

2. To this end the office shall:

(1) Give technical advice on problems of administration, methods and procedures, to the extent that its staff and budget will permit, upon request of the head of the agency;

(2) On its own initiative or at the direction of the commissioner of administration or the governor recommend improvements in administration, methods and procedures to an administrative agency.

(L. 1965 p. 141 § 3)



Section 37.110 Information technology services division established.

Effective 28 Aug 2014

Title IV EXECUTIVE BRANCH

37.110. Information technology services division established. — The commissioner of administration shall establish the information technology services division within the office, and this division shall make recommendations and suggestions to all agencies and departments, and to the general assembly. No state data processing equipment shall be added or disposed of by any state agency by sale, lease or otherwise without the approval of this unit.

(L. 1965 p. 141 § 5, A.L. 2014 H.B. 1299 Revision)



Section 37.120 Central mail handling unit.

Effective 28 Aug 1965

Title IV EXECUTIVE BRANCH

37.120. Central mail handling unit. — The commissioner of administration shall establish a central mail handling unit. This unit shall bring together such equipment as may be necessary to operate the facility, and all interoffice and regular postal mail for the capitol area shall be handled by this unit.

(L. 1965 p. 141 § 7)



Section 37.130 Demographic and statistical unit, duties of.

Effective 28 Aug 1972

Title IV EXECUTIVE BRANCH

37.130. Demographic and statistical unit, duties of. — The commissioner of administration shall establish a demographic and statistical unit. This unit shall be responsible for the coordination and preparation of all official population estimates and projections required by state agencies, commissions and local governmental units. The unit shall maintain a processing center for information from each federal census and shall be the responsible agency for federally sponsored programs and federal-state cooperative programs within the areas of demographic analysis. In addition the unit shall provide requested assistance in all reapportionment matters. All agencies of the state shall submit to the office of administration, upon request, any information required for the performance of the duties required under this law.

(L. 1972 H.B. 1148)



Section 37.135 Federal census on precinct-to-precinct basis, when, cost.

Effective 28 Aug 1983

Title IV EXECUTIVE BRANCH

37.135. Federal census on precinct-to-precinct basis, when, cost. — So long as this state is divided into precincts for election purposes, whenever this state is allowed or offered the option to have a federal census taken on a precinct-by-precinct basis, the commissioner of administration shall have the authority and duty to take the necessary steps to contract with the federal government and pay within the limits of moneys appropriated for that purpose any sums of money required to have the federal census taken on a precinct-by-precinct basis.

(L. 1983 S.B. 234)



Section 37.350 Copying machines or printing equipment, purchase, lease or rental, approval by commissioner required, exception.

Effective 28 Aug 1995

Title IV EXECUTIVE BRANCH

37.350. Copying machines or printing equipment, purchase, lease or rental, approval by commissioner required, exception. — Notwithstanding any other provision of law, no agency shall purchase, lease or rent any copy machine or printing equipment until the purchase, lease or rental agreement has been approved by the commissioner of administration, nor shall the purchasing division approve, on behalf of any agency, any such purchase, lease or rental agreement. The commissioner of administration may waive the commissioner's approval authority for any specific level or type of equipment that may be requested by state agencies.

(L. 1983 H.B. 96, et al., A.L. 1995 H.B. 562)



Section 37.410 Fund created, purpose, payments authorized, when.

Effective 09 Jun 2003, see footnote

Title IV EXECUTIVE BRANCH

37.410. Fund created, purpose, payments authorized, when. — 1. There is hereby created a "State Property Preservation Fund" which shall consist of moneys appropriated to the fund by the general assembly for the purpose of repairing or replacing state-owned or leased property damaged from natural or man-made events.

2. Moneys appropriated for the purposes of this section and section 37.413 shall be available for the payment of any property loss for covered state-owned or leased buildings provided:

(1) A notice of coverage is issued by the commissioner of administration for such property; and

(2) The state is obligated to provide evidence of insurance for such property pursuant to a properly executed agreement, contract, or covenant.

3. The aggregate of payments from the state property preservation fund or other funds appropriated for this purpose shall not exceed the amounts necessary to repair or restore the covered property to its condition prior to the covered loss or for the defeasance of outstanding debt secured by the property. No payment shall be made from the state property preservation fund or other funds appropriated for this purpose unless and until the benefits provided to pay the claim by any other policy of property insurance have been exhausted.

4. The provisions of section 33.080 notwithstanding, any moneys remaining to the credit of the state property preservation fund at the end of an appropriation period shall not be transferred to general revenue.

(L. 2003 S.B. 243)

Effective 6-09-03



Section 37.413 Moneys appropriated from fund deemed to satisfy state's property insurance requirements for state buildings.

Effective 09 Jun 2003, see footnote

Title IV EXECUTIVE BRANCH

37.413. Moneys appropriated from fund deemed to satisfy state's property insurance requirements for state buildings. — Moneys appropriated for the purposes of section 37.410 and this section shall be deemed as satisfying all provisions contained in any agreement, contract, or covenant requiring the state to purchase or maintain property insurance on state-owned or leased buildings and their contents.

(L. 2003 S.B. 243)

Effective 6-09-03



Section 37.450 State vehicle fleet manager position created, appointment, duties — definitions — fee paid by each state agency.

Effective 11 Jul 2002, see footnote

Title IV EXECUTIVE BRANCH

37.450. State vehicle fleet manager position created, appointment, duties — definitions — fee paid by each state agency. — 1. As used in this section, the following terms shall mean:

(1) "Commissioner", the commissioner of administration;

(2) "Fleet manager", the state vehicle fleet manager created pursuant to subsection 2 of this section;

(3) "State vehicle fleet", all vehicles used by the state or titled to the state for the purpose of conducting state business; and

(4) "Vehicle", as defined in section 301.010.

2. There is hereby created within the office of administration the position of state vehicle fleet manager. The fleet manager shall be appointed by the commissioner of administration pursuant to the provisions of chapter 36.

3. The fleet manager shall institute and supervise a state fleet vehicle tracking system in which the cost of owning and operating each state vehicle is documented by the agency owning the vehicle. All state agencies shall report the purchase and the sale of any vehicle to the fleet manager and provide any additional information requested by the fleet manager in the format, manner and frequency determined by the office of administration. The fleet manager shall have the authority to suspend any agency's use of its credits established pursuant to section 37.452 if the agency does not comply with the requirements of this section or section 307.402 until he or she is satisfied that such compliance is achieved.

4. The fleet manager shall submit an annual report to the speaker of the house of representatives, the president pro tempore of the senate and the governor before January thirty-first of each year. The fleet manager's report shall consist of the status of the state vehicle fleet and any recommendations for improvements and changes necessary for more efficient management of the fleet.

5. The office of administration shall establish guidelines for determining the most cost-effective and reasonable mode of travel under the circumstances for single trips from the following options: passenger rail, vehicle rental, fleet checkout and reimbursement for personal car use.

6. The commissioner shall issue policies governing the acquisition, assignment, use, replacement and maintenance of state-owned vehicles.

7. Each agency shall pay a state vehicle fleet fee, as determined by the office of administration, for each vehicle it owns for the purpose of funding the state fleet vehicle tracking system and for other administrative expenses incurred in management of the state vehicle fleet. Any agency that owns at least one thousand vehicles shall receive a credit against the state vehicle fleet fee for the internal fleet management services performed by such agency, provided such agency furnishes all information required by the fleet manager.

8. State agencies shall be responsible for ensuring that state vehicles are used only for state business and not for private purposes.

(L. 2002 H.B. 1270 and H.B. 2032)

Effective 7-11-02



Section 37.452 Sale of surplus vehicles, proceeds to go to owning state agency, exceptions — moneys to be used for purchase of vehicles only.

Effective 11 Jul 2002, see footnote

Title IV EXECUTIVE BRANCH

37.452. Sale of surplus vehicles, proceeds to go to owning state agency, exceptions — moneys to be used for purchase of vehicles only. — Provisions of section 37.090 notwithstanding, all proceeds generated by the sale of a surplus vehicle, except proceeds generated from the department of transportation, the department of conservation, the Missouri state highway patrol and all state colleges and universities may be deposited in the state treasury to the credit of the office of administration revolving administrative trust fund and credited to the state agency owning the vehicle at the time of sale. Upon appropriation, moneys credited to agencies from the sale of surplus state fleet vehicles shall be used solely for the purchase of vehicles for the respective agency.

(L. 2002 H.B. 1270 and H.B. 2032)

Effective 7-11-02



Section 37.455 Ethanol-blended fuel, requirements for state vehicle fleet.

Effective 01 Jan 2008, see footnote

Title IV EXECUTIVE BRANCH

37.455. Ethanol-blended fuel, requirements for state vehicle fleet. — The commissioner of administration shall ensure that no less than seventy percent of new purchases for the state vehicle fleet are flexible fuel vehicles that can operate on fuel blended with eighty-five percent ethanol.

(L. 2007 S.B. 54 § 1)

Effective 1-01-08



Section 37.503 National accreditation recognized as equivalent to state licensure.

Effective 28 Aug 1994

Title IV EXECUTIVE BRANCH

37.503. National accreditation recognized as equivalent to state licensure. — When a not-for-profit human services organization providing habilitative and rehabilitative services to people with disabilities in the state of Missouri has been accredited by the Commission on Accreditation of Rehabilitation Facilities or the Accreditation Council on Services for People with Disabilities, that specific accreditation shall be recognized in lieu of and as an equivalent to any state licensure or certification requirements by all state agencies when purchasing services on behalf of persons with disabilities.

(L. 1994 H.B. 1547 & 961 § 9)



Section 37.650 Office of taxpayer advocate established — appointment, term, duties — annual report.

Effective 28 Aug 2015

Title IV EXECUTIVE BRANCH

37.650. Office of taxpayer advocate established — appointment, term, duties — annual report. — 1. There is hereby established within the department of revenue the "Office of Taxpayer Advocate", for the purpose of providing independent assistance to taxpayers.

2. The office shall be administered by the taxpayer advocate, who shall be appointed by the governor with the advice and consent of the senate. The taxpayer advocate shall hold office for a term of six years and shall continue to hold office until a successor has been duly appointed. The advocate shall act independently of the department of revenue in the performance of his or her duties. The department of revenue shall provide administrative support and staff as deemed necessary.

3. The office shall have the authority:

(1) To communicate with any taxpayer regarding any tax issues that the taxpayer is experiencing;

(2) To communicate with any employees of the department of revenue regarding a taxpayer's tax issues; and

(3) To have access to any records held by any department or agency regarding a taxpayer's tax issues.

4. For any information obtained from a state agency or entity under this section, the office of taxpayer advocate shall be subject to the same disclosure restrictions and confidentiality requirements that apply to the state agency or entity providing such information to the office of taxpayer advocate. For information obtained directly by the office of taxpayer advocate under this section, the office of taxpayer advocate shall be subject to the same disclosure restrictions and confidentiality requirements that apply to the department of revenue.

5. The office shall annually submit to the governor and the general assembly a detailed report on the work of the office of the taxpayer advocate. Such report shall include, but not be limited to, the number of taxpayer cases handled by the office and the disposition of such cases. The report shall also include any recommendation for changes in tax laws or the operation of the department of revenue. The report filed by the office shall not be subject to review by any executive branch official.

(L. 2015 H.B. 384)



Section 37.700 Definitions.

Effective 28 Aug 2004

Title IV EXECUTIVE BRANCH

37.700. Definitions. — As used in sections 37.700 to 37.730, the following terms mean:

(1) "Office", the office of the child advocate for children's protection and services within the office of administration, which shall include the child advocate and staff;

(2) "Recipient", any child who is receiving child welfare services from the department of social services or its contractors, or services from the department of mental health.

(L. 2004 H.B. 1453)



Section 37.705 Office established — appointment of child advocate.

Effective 28 Aug 2004

Title IV EXECUTIVE BRANCH

37.705. Office established — appointment of child advocate. — 1. There is hereby established within the office of administration the "Office of Child Advocate for Children's Protection and Services", for the purpose of assuring that children receive adequate protection and care from services, programs offered by the department of social services, or the department of mental health, or the juvenile court. The child advocate shall report directly to the commissioner of the office of administration.

2. The office shall be administered by the child advocate, who shall be appointed jointly by the governor and the chief justice of the Missouri supreme court with the advice and consent of the senate. The child advocate shall hold office for a term of six years and shall continue to hold office until a successor has been duly appointed. The advocate shall act independently of the department of social services, the department of mental health, and the juvenile court in the performance of his or her duties. The office of administration shall provide administrative support and staff as deemed necessary.

(L. 2004 H.B. 1453)



Section 37.710 Access to information — authority of office — confidentiality of information.

Effective 28 Aug 2014

Title IV EXECUTIVE BRANCH

37.710. Access to information — authority of office — confidentiality of information. — 1. The office shall have access to the following information:

(1) The names and physical location of all children in protective services, treatment, or other programs under the jurisdiction of the children's division, the department of mental health, and the juvenile court;

(2) All written reports of child abuse and neglect; and

(3) All current records required to be maintained pursuant to chapters 210 and 211.

2. The office shall have the authority:

(1) To communicate privately by any means possible with any child under protective services and anyone working with the child, including the family, relatives, courts, employees of the department of social services and the department of mental health, and other persons or entities providing treatment and services;

(2) To have access, including the right to inspect, copy and subpoena records held by the clerk of the juvenile or family court, juvenile officers, law enforcement agencies, institutions, public or private, and other agencies, or persons with whom a particular child has been either voluntarily or otherwise placed for care, or has received treatment within this state or in another state;

(3) To work in conjunction with juvenile officers and guardians ad litem;

(4) To file any findings or reports of the child advocate regarding the parent or child with the court, and issue recommendations regarding the disposition of an investigation, which may be provided to the court and to the investigating agency;

(5) To file amicus curiae briefs on behalf of the interests of the parent or child, or to file such pleadings necessary to intervene on behalf of the child at the appropriate judicial level using the resources of the office of the attorney general;

(6) To initiate meetings with the department of social services, the department of mental health, the juvenile court, and juvenile officers;

(7) To take whatever steps are appropriate to see that persons are made aware of the services of the child advocate's office, its purpose, and how it can be contacted;

(8) To apply for and accept grants, gifts, and bequests of funds from other states, federal, and interstate agencies, and independent authorities, private firms, individuals, and foundations to carry out his or her duties and responsibilities. The funds shall be deposited in a dedicated account established within the office to permit moneys to be expended in accordance with the provisions of the grant or bequest;

(9) Subject to appropriation, to establish as needed local panels on a regional or county basis to adequately and efficiently carry out the functions and duties of the office, and address complaints in a timely manner; and

(10) To mediate between alleged victims of sexual misconduct and school districts or charter schools as provided in subsection 1 of section 160.262.

3. For any information obtained from a state agency or entity under sections 37.700 to 37.730, the office of child advocate shall be subject to the same disclosure restrictions and confidentiality requirements that apply to the state agency or entity providing such information to the office of child advocate. For information obtained directly by the office of child advocate under sections 37.700 to 37.730, the office of child advocate shall be subject to the same disclosure restrictions and confidentiality requirements that apply to the children's division regarding information obtained during a child abuse and neglect investigation resulting in an unsubstantiated report.

(L. 2004 H.B. 1453, A.L. 2011 S.B. 54, A.L. 2013 H.B. 505, A.L. 2014 H.B. 1092 merged with S.B. 869)



Section 37.715 Complaint procedures — annual report, contents.

Effective 28 Aug 2004

Title IV EXECUTIVE BRANCH

37.715. Complaint procedures — annual report, contents. — 1. The office shall establish and implement procedures for receiving, processing, responding to, and resolving complaints made by or on behalf of children who are recipients of the services of the departments of social services and mental health, and the juvenile court. Such procedures shall address complaints relating to the actions, inactions, or decisions of providers or their representatives, public or private child welfare agencies, social service agencies, or the courts which may adversely affect the health, safety, welfare, or rights of such recipient.

2. The office shall establish and implement procedures for the handling and, whenever possible, the resolution of complaints.

3. The office shall have the authority to make the necessary inquiries and review relevant information and records as the office deems necessary.

4. The office may recommend to any state or local agency changes in the rules adopted or proposed by such state or local agency which adversely affect or may adversely affect the health, safety, welfare, or civil or human rights of any recipient. The office shall make recommendations on changes to any current policies and procedures. The office shall analyze and monitor the development and implementation of federal, state and local laws, regulations and policies with respect to services in the state and shall recommend to the department, courts, general assembly, and governor changes in such laws, regulations and policies deemed by the office to be appropriate.

5. The office shall inform recipients, their guardians or their families of their rights and entitlements under state and federal laws and regulations through the distribution of educational materials.

6. The office shall annually submit to the governor, the general assembly, and the Missouri supreme court a detailed report on the work of the office of the child advocate for children's protection and services. Such report shall include, but not be limited to, the number of complaints received by the office, the disposition of such complaints, the number of recipients involved in complaints, the state entities named in complaints and whether such complaints were found to be substantiated, and any recommendations for improving the delivery of services to reduce complaints or improving the function of the office of the child advocate for children's protection and services.

(L. 2004 H.B. 1453)



Section 37.719 Independent review, when, procedures — recommendations, findings submitted.

Effective 28 Aug 2015

Title IV EXECUTIVE BRANCH

37.719. Independent review, when, procedures — recommendations, findings submitted. — 1. The office shall have the authority to and may conduct an independent review of any entity within a county that has experienced three or more review requests in a calendar year including, but not limited to, children's division, the juvenile office, or guardian ad litem. The office shall establish and implement procedures for reviewing any such entity.

2. The office shall have the authority to make the necessary inquiries and review relevant information and records as the office deems necessary in order to conduct such reviews.

3. The office may make recommendations on changes to any entity's policies and procedures based on the results of the review in order to improve the delivery of services or the function of the entity. Upon completing a review under the provisions of this section, the office shall submit any findings and recommendations to the children's division and the office of state courts administrator.

(L. 2015 S.B. 341)



Section 37.725 Files may be disclosed at discretion of child advocate, exceptions — privileged information — penalty for disclosure of confidential material.

Effective 28 Aug 2004

Title IV EXECUTIVE BRANCH

37.725. Files may be disclosed at discretion of child advocate, exceptions — privileged information — penalty for disclosure of confidential material. — 1. Any files maintained by the advocate program shall be disclosed only at the discretion of the child advocate; except that the identity of any complainant or recipient shall not be disclosed by the office unless:

(1) The complainant or recipient, or the complainant's or recipient's legal representative, consents in writing to such disclosure; or

(2) Such disclosure is required by court order.

2. Any statement or communication made by the office relevant to a complaint received by, proceedings before, or activities of the office and any complaint or information made or provided in good faith by any person shall be absolutely privileged and such person shall be immune from suit.

3. Any representative of the office conducting or participating in any examination of a complaint who knowingly and willfully discloses to any person other than the office, or those persons authorized by the office to receive it, the name of any witness examined or any information obtained or given during such examination is guilty of a class A misdemeanor. However, the office conducting or participating in any examination of a complaint shall disclose the final result of the examination with the consent of the recipient.

4. The office shall not be required to testify in any court with respect to matters held to be confidential in this section except as the court may deem necessary to enforce the provisions of sections 37.700 to 37.730, or where otherwise required by court order.

(L. 2004 H.B. 1453)



Section 37.730 Immunity from liability, when.

Effective 28 Aug 2004

Title IV EXECUTIVE BRANCH

37.730. Immunity from liability, when. — 1. Any employee or an unpaid volunteer of the office shall be treated as a representative of the office. No representative of the office shall be held liable for good faith performance of his or her official duties under the provisions of sections 37.700 to 37.730 and such representative shall be immune from suit for the good faith performance of such duties. Every representative of the office shall be considered a state employee under section 105.711.

2. No reprisal or retaliatory action shall be taken against any recipient or employee of the departments or courts for any communication made or information given to the office. Any person who knowingly or willfully violates the provisions of this subsection is guilty of a class A misdemeanor.

(L. 2004 H.B. 1453)



Section 37.735 Council assigned to office of administration, members, chairperson — executive director, funding — appointment of members, terms, qualifications — meetings.

Effective 28 Aug 2011

Title IV EXECUTIVE BRANCH

37.735. Council assigned to office of administration, members, chairperson — executive director, funding — appointment of members, terms, qualifications — meetings. — 1. The "Governor's Council on Disability" is hereby assigned to the office of administration.

2. The council shall consist of a chairperson, twenty members, and an executive director.

3. The chairperson shall be appointed by the governor with the advice and consent of the senate. The members of the council shall be appointed by the governor. Recruitment and appointment of members to the council shall provide for representation of various ethnic, age, gender, and physical and mental disability groups.

4. The funds necessary for the executive director and such other personnel as necessary shall be appropriated through the office of administration. The executive director shall serve under the supervision of the committee chairman. The executive director shall be exempted from the state merit system.

5. All members shall be appointed for four-year terms. Vacancies occurring in the membership of the council for any reason shall be filled by appointment by the governor for the unexpired term. Upon expiration of their terms, members of the council shall continue to hold office until the appointment and qualification of their successors. No person shall be appointed for more than two consecutive terms, except that a person appointed to fill a vacancy may serve for two additional successive terms. The governor may remove a member for cause.

6. Members of the council shall be chosen to meet the following criteria:

(1) The majority of the council shall be comprised of people with disabilities, representing the various disability groups. The remaining positions shall be filled by family members of people with disabilities, persons who represent other disability-related groups, and other advocates. A person considered to have a disability shall meet the federal definition of disability as defined by P.L. 101-336;

(2) The council shall include at least one member from each congressional district;

(3) Members of the council shall be knowledgeable about disability-related issues and have demonstrated a commitment to full participation of people with disabilities in all aspects of community life.

7. The chairperson of the council shall serve without compensation but shall be reimbursed for actual and necessary travel and other expenses incurred in the performance of the duties as chairperson of the council on disability. The members of the council shall serve without compensation but may be reimbursed for their actual and necessary expenses incurred in attending all meetings provided for by sections 37.735 to 37.745.

8. The council shall meet at least once each calendar quarter to conduct its business. The executive director shall give notice to each member of the time and place of each meeting of the council at least ten days before the scheduled date of the meeting, and notice of any special meeting shall state the specific matters to be considered in the special meeting which is not a regular quarterly meeting.

9. The chairperson, with the advice and consent of the council, shall appoint an executive director who shall serve as a nonvoting member and executive officer of the council. The executive director shall serve under the supervision of the chairperson of the council. The executive director shall be a person who is knowledgeable about disability-related issues and has demonstrated a commitment to full participation of people with disabilities in all aspects of community life.

10. The director of each state department shall designate at least one employee who shall act as a liaison with the council.

(L. 2011 H.B. 464)



Section 37.740 Duties of the council.

Effective 28 Aug 2011

Title IV EXECUTIVE BRANCH

37.740. Duties of the council. — The governor's council on disability shall:

(1) Act in an advisory capacity to all state agencies and have direct input to all divisions of the office of administration on policies and practices which impact people with disabilities. Input shall include policies and practices affecting personnel, purchasing, design and construction of new facilities, facilities management, budget and planning and general services. In the administration of its duties, the governor's council on disability in cooperation with the office of administration shall offer technical assistance to help all departments, divisions and branches of state government comply with applicable state and federal law regarding persons with disabilities;

(2) Work and cooperate with other state commissions, councils or committees pertaining to disabilities and other national, state and local entities to create public policies and encourage system changes which eliminate barriers to people with disabilities;

(3) Advocate for public policies and practices which:

(a) Promote employment of people with disabilities;

(b) Expand opportunities in all aspects of life; and

(c) Promote awareness of and compliance with various federal, state and local laws dealing with disabilities;

(4) Gather input from disability-related organizations and the public on disability-related issues and report the results of this information in council reports to the governor;

(5) Accept grants, private gifts, and bequests, to be used to achieve the purposes of sections 37.735 to 37.745;

(6) Promulgate those bylaws necessary for the efficient operation of the council;

(7) Prepare an annual report to be presented to the governor not later than January first of each year.

(L. 2011 H.B. 464)



Section 37.745 Funding sources.

Effective 28 Aug 2011

Title IV EXECUTIVE BRANCH

37.745. Funding sources. — The governor's council on disability may receive funds and property by gift, devise, bequest or otherwise and may solicit funds to be used in carrying out the purposes of sections 37.735 to 37.745.

(L. 2011 H.B. 464)



Section 37.800 Automated telephone answering systems, caller to be given option of speaking to a live operator, when.

Effective 28 Aug 2007

Title IV EXECUTIVE BRANCH

37.800. Automated telephone answering systems, caller to be given option of speaking to a live operator, when. — 1. This section shall be known and may be cited as the "The Human Voice Contact Act".

2. A state agency that uses automated telephone answering equipment to answer incoming telephone calls shall, during normal business hours of the agency, provide the caller with the option of speaking to a live operator. This section shall not apply to field offices, telephone lines dedicated as hotlines for emergency services, telephone lines dedicated to providing general information, and any system that is designed to permit an individual to conduct a complete transaction with the state agency over the telephone solely by pressing one or more touch-tone telephone keys in response to automated prompts. As used in this section, "state agency" refers to each board, commission, department, officer or other administrative office or unit of the state other than the general assembly, the courts, the governor, or a political subdivision of the state, existing under the constitution or statute.

(L. 2007 S.B. 308)



Section 37.850 Portal to be maintained — database, contents, updating.

Effective 28 Aug 2013

Title IV EXECUTIVE BRANCH

37.850. Portal to be maintained — database, contents, updating. — 1. The commissioner of administration shall maintain the Missouri accountability portal established in executive order 07-24 as a free, internet-based tool allowing citizens to demand fiscal discipline and responsibility.

2. The Missouri accountability portal shall consist of an easy-to-search database of financial transactions related to the purchase of goods and services and the distribution of funds for state programs; all bonds issued by any public institution of higher education or political subdivision of this state or its designated authority after August 28, 2013; all obligations issued or incurred pursuant to section 99.820 by any political subdivision of this state or its designated authority; and the revenue stream pledged to repay such bonds or obligations; and all debt incurred by any public charter school.

3. The Missouri accountability portal shall be updated each state business day and maintained as the primary source of information about the activity of Missouri's government.

4. Upon the conducting of a withholding or a release of funds, the governor shall submit a report stating all amounts withheld from the state's operating budget for the current fiscal year, as authorized by Article IV, Section 27 of the Missouri Constitution which shall be:

(1) Conspicuously posted on the accountability portal website;

(2) Searchable by the amounts withheld or released from each individual fund; and

(3) Searchable by the total amount withheld or released from the operating budget.

5. Every political subdivision of the state, including public institutions of higher education but excluding school districts, shall supply all information described in subsection 2 of this section to the office of administration within seven days of issuing or incurring such corresponding bond or obligation. For all such bonds or obligations issued or incurred prior to August 28, 2013*, every such political subdivision and public institution of higher education shall have ninety days to supply such information to the office of administration.

6. Every school district and public charter school shall supply all information described in subsection 2 of this section to the department of elementary and secondary education within seven days of issuing such bond, or incurring such debt. The department of elementary and secondary education shall have forty-eight hours to deliver such information to the office of administration. For all such bonds issued or debt incurred prior to August 28, 2013*, every school district and public charter school shall have ninety days to supply such information to the department of elementary and secondary education. The department of elementary and secondary education shall have forty-eight hours to deliver such information to the office of administration.

(L. 2009 H.B. 191, A.L. 2013 H.B. 116)

*H.B. 116, 2013, contained numerous sections effective August 28, 2013, except section 208.1050 which became effective July 12, 2013.

CROSS REFERENCE:

Grants of federal funds in excess of $1 million to be included in portal, 33.087



Section 37.900 Statewide elected officials may request determination of lowest and best bidder, procedure.

Effective 28 Aug 2010

Title IV EXECUTIVE BRANCH

37.900. Statewide elected officials may request determination of lowest and best bidder, procedure. — 1. Any statewide elected official may request the office of administration to determine the lowest and best bidder with respect to any contract for purchasing, printing, or services for which the official has the authority to contract.

2. The official shall submit the original request for proposal and any pertinent information explaining the evaluation criteria established in the request and any additional information the official deems necessary.

3. The office of administration shall not be required to inquire of or negotiate with any offeror submitting a bid and shall only be required to reply to the elected official within forty-five days after the submission of the request by naming the offeror the office of administration determines to be the lowest and best bidder based on all submitted documents.

(L. 2010 H.B. 1868 merged with S.B. 844)

(2012) This section and section 34.048 relating to procurement severed from the remainder of Senate Bill 844 and remain valid. The remainder of Senate Bill 844 declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).



Section 37.920 Trust fund created for information technology expenses, use of moneys.

Effective 28 Aug 2012

Title IV EXECUTIVE BRANCH

37.920. Trust fund created for information technology expenses, use of moneys. — 1. There is hereby created in the state treasury the "Missouri Revolving Information Technology Trust Fund" which shall contain moneys transferred or paid to the office of administration by any state agency in return for information technology expenses which may be incurred to ensure the proper use and operation of any information technology equipment, software, or systems.

2. The state treasurer shall be custodian of the fund and may approve disbursement from the fund in accordance with sections 30.170 and 30.180. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

(L. 2012 H.B. 1094)









Title V MILITARY AFFAIRS AND POLICE

Chapter 40 Military Justice

Chapter Cross References



Section 40.005 Definitions — law applicable to all state military forces not in federal service.

Effective 28 Aug 1986

Title V MILITARY AFFAIRS AND POLICE

40.005. Definitions — law applicable to all state military forces not in federal service. — 1. As used in sections 40.005 to 40.490, unless the context clearly otherwise requires:

(1) "Accuser" means a person who signs and swears to charges, any person who directs that charges nominally be signed and sworn to by another, and any person who has an interest other than an official interest in the prosecution of the accused;

(2) "Active state duty" means:

(a) Inactive duty training and active duty for training to include all duty and training performed under Title 32, United States Code Sections 316, 502, 503, 504, and 505, Title 37 United States Code Section 206, 301, 309, 402, or 1002, to wit: unit training assemblies and split unit training assemblies; equivalent training in lieu of unit training assemblies; aerial flight duty; training or duty such as additional training assemblies, additional training or other duty without pay; full-time training or other full-time duty; detail of rifle instructors for civilians; participation in training and encampments, maneuvers, outdoor target practice, or other exercises, and other duty or training performed under Title 32 U.S.C. 502(f), either with or without pay; participation in encampments, maneuvers, outdoor target practice, or other exercises for field or coast-defense instruction, independently of, or in connection with, the Army; attendance at active component schools, conducting or attending National Guard schools, or participation in small arms competition; and attendance at service schools and routine practical instruction while attached to an active component; including travel to and from such duties; and

(b) When ordered to active state duty by the governor under authority vested in the governor by law, including travel to and from such duty;

(3) "Commanding officer" includes only commissioned officers;

(4) "Convening authority" includes, in addition to the person who convened the court, a commissioned officer commanding for the time being, or a successor in command;

(5) "Costs" include service fees, witness fees, mileage, depositions, and costs of confinement as those costs are enumerated in section 40.480 and as provided by law;

(6) "Duty status" includes active state duty and any other type of state military duty, including travel to and from such duty;

(7) "Enlisted member" means any person serving in an enlisted grade;

(8) "Grade" means a step or degree, in a graduated scale of office or military rank, that is established and designated as a grade by law or regulation;

(9) "Hostile force" means enemy, rioters, looters, dissidents, and others opposing or interfering with law and order;

(10) "Military" refers to any or all of the Armed Forces;

(11) "Military court" means a court-martial or a court of inquiry;

(12) "Military judge" means an official of a general or special court-martial detailed in accordance with section 40.095;

(13) "Officer" means commissioned or warrant officer;

(14) "Rank" means the order of precedence among members of the state military forces;

(15) "State judge advocate" means the commissioned officer responsible for supervising the administration of the military justice in the state military forces, who shall be the military staff judge advocate to the governor;

(16) "State military forces" means the National Guard of this state, as defined in Sections 101(3) and 109 of Title 32, United States Code, and any other military force organized under the laws of this state;

(17) "Superior commissioned officer" means a commissioned officer superior in rank or command.

2. Sections 40.005 to 40.490 apply to all members of the state military forces who are not in federal service.

(L. 1984 H.B. 1035 §§ 1, 2, A.L. 1986 H.B. 1505)



Section 40.007 Discharge obtained by fraud — desertion — separation from service while proceedings are pending, jurisdiction of court.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.007. Discharge obtained by fraud — desertion — separation from service while proceedings are pending, jurisdiction of court. — 1. Each person subject to sections 40.005 to 40.490 discharged from the state military forces who is later charged with having fraudulently obtained a discharge shall be subject to section 40.141, shall be subject to trial by court-martial on that charge and shall, after apprehension, be subject to sections 40.005 to 40.490 while in the custody of the military for that trial. Upon conviction of that charge such person is subject to trial by court-martial for all offenses under sections 40.005 to 40.490 committed before the fraudulent discharge.

2. No person who has deserted from the state military forces may be relieved from amenability to the jurisdiction of sections 40.005 to 40.490 by virtue of a separation from any subsequent period of service.

3. The fact that any person charged with an offense under sections 40.005 to 40.490 is separated from the service while proceedings are pending or while undergoing sentence shall not affect the jurisdiction of any court-martial.

(L. 1984 H.B. 1035 § 3)



Section 40.010 Dismissal of commissioned officer, by governor — right to trial, procedure — discharge substituted for dismissal, when — reappointment — no right to trial, when.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.010. Dismissal of commissioned officer, by governor — right to trial, procedure — discharge substituted for dismissal, when — reappointment — no right to trial, when. — 1. Any commissioned officer subject to sections 40.005 to 40.490, dismissed by order of the governor, may make a written application for trial by court-martial setting forth, under oath, that he has been wrongfully dismissed. In such event, the governor, as soon as practicable, shall convene a general court-martial to try such officer on the charges on which he was dismissed. A court-martial so convened shall have jurisdiction to try the dismissed officer on such charge, and he shall be considered to have waived the right to plead any statute of limitations applicable to any offense with which he is charged. The court-martial may, as part of its sentence, adjudge the affirmance of the dismissal, but if the court-martial acquits the accused or if the sentence adjudged, as finally approved or affirmed, does not include dismissal, the adjutant general shall substitute for the dismissal ordered by the governor a form of discharge authorized for administrative issue.

2. If the governor fails to convene a general court-martial within six months from the presentation of an application for trial under this section, the adjutant general shall substitute for the dismissal ordered by the governor a form of discharge authorized for administrative issue.

3. If a discharge is substituted for a dismissal under sections 40.005 to 40.490, the governor alone may reappoint the officer to the grade and rank as that former officer would have attained had the officer not been dismissed. The reappointment of such a former officer may be made only if a vacancy is available under applicable tables of organization. All the time between the dismissal and the reappointment shall be considered as actual service for all state purposes.

4. If an officer is discharged from the state military forces by administrative action or by board proceedings under law or is dropped from the rolls by order of the governor, the officer has no right to trial under this section.

(L. 1984 H.B. 1035 § 4)



Section 40.015 Jurisdiction of military courts.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.015. Jurisdiction of military courts. — 1. Sections 40.005 to 40.490 apply throughout this state. Such sections also apply to all persons otherwise subject to sections 40.005 to 40.490 while they are serving outside the state, and while they are going to and returning from such service outside the state, in the same manner and to the same extent as if they were serving inside the state.

2. Courts-martial and courts of inquiry may be convened and held in units of the state military forces while those units are serving outside the state with the same jurisdiction and powers as to persons subject to sections 40.005 to 40.490 as if the proceedings were held inside the state, and offenses committed outside the state may be tried and punished either inside or outside the state.

(L. 1984 H.B. 1035 § 5)



Section 40.017 State judge advocate, appointment, qualifications — assistant judge advocates, appointment, qualifications, restrictions.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.017. State judge advocate, appointment, qualifications — assistant judge advocates, appointment, qualifications, restrictions. — 1. The adjutant general shall appoint a judge advocate officer of the state military forces as state judge advocate. To be eligible for appointment, such officer shall have been a member of the Missouri Bar for at least five years, and shall have satisfactorily completed all educational requirements for active military service as a field grade judge advocate general corps officer or Air National Guard equivalent.

2. The adjutant general may appoint as many assistant state judge advocates as he considers necessary. To be eligible for appointment, assistant state judge advocates must be officers of the state military forces and members of the Missouri Bar.

3. The state judge advocate or his assistants shall make inspections in the field in supervision of the administration of military justice.

4. Convening authorities shall at all times communicate directly with their staff judge advocates or legal officer in matters relating to the administration of military justice; and the staff judge advocate or legal officer of any command is entitled to communicate directly with the staff judge advocate or legal officer of a superior or subordinate command, or with the state judge advocate.

5. No person who has acted as member, military judge, trial counsel, assistant trial counsel, defense counsel, assistant defense counsel, or investigating officer, or who has been a witness for either the prosecution or defense, in any case may later act as staff judge advocate or legal officer to any reviewing authority upon the same case.

(L. 1984 H.B. 1035 § 6)



Section 40.020 Apprehension defined — authority to apprehend, when.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.020. Apprehension defined — authority to apprehend, when. — 1. "Apprehension" is the taking of a person subject to sections 40.005 to 40.490 into custody.

2. Any person authorized by sections 40.005 to 40.490 or by regulations issued under those sections, to apprehend persons subject to sections 40.005 to 40.490, any marshal of a court-martial appointed pursuant to the provisions of sections 40.005 to 40.490, and any peace officer authorized to do so by law, may do so upon reasonable belief that an offense under sections 40.005 to 40.490 has been committed and that the person apprehended committed it.

3. Commissioned officers, warrant officers, and noncommissioned officers have authority to quell quarrels, frays, and disorders among persons subject to sections 40.005 to 40.490 and to apprehend persons subject to sections 40.005 to 40.490 who take part therein.

(L. 1984 H.B. 1035 § 7)



Section 40.023 Absent without leave, authority to apprehend — offender outside state, procedure.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.023. Absent without leave, authority to apprehend — offender outside state, procedure. — Any civil officer having authority to apprehend offenders under the laws of the United States or of a state, territory, commonwealth, or possession, or the District of Columbia, or any military officer subject to sections 40.005 to 40.490 who has been authorized by the governor by regulation may summarily apprehend any person subject to sections 40.005 to 40.490 who is absent without leave from the state military forces and deliver him into the custody of the state military forces. If an offender is apprehended outside the state, his return to the area must be in accordance with normal extradition procedures or reciprocal agreement.

(L. 1984 H.B. 1035 § 8)



Section 40.025 Arrest — confinement — definitions — probable cause required — procedure — enlisted member — commissioned officer.

Effective 28 Aug 1986

Title V MILITARY AFFAIRS AND POLICE

40.025. Arrest — confinement — definitions — probable cause required — procedure — enlisted member — commissioned officer. — 1. "Arrest" is the restraint of a person by an order, not imposed as a punishment for an offense, directing the person to remain within certain specified limits. "Confinement" is the physical restraint of a person.

2. An enlisted member may be ordered into arrest or confinement by any commissioned officer by an order, oral or written, delivered in person or through other persons subject to sections 40.005 to 40.490 or through any person authorized by sections 40.005 to 40.490 to apprehend persons. A commanding officer may authorize warrant officers or noncommissioned officers to order enlisted members of his command or subject to his authority into arrest or confinement.

3. A commissioned officer or warrant officer may be ordered apprehended or into arrest or confinement only by a commanding officer to whose authority he is subject, by an order, oral or written, delivered in person or by another commissioned officer. The authority to order such persons apprehended or into arrest or confinement may not be delegated.

4. No person may be ordered apprehended or into arrest or confinement except upon probable cause, and a written record of the facts and circumstances upon which probable cause was made shall be kept.

5. This section does not limit the authority of persons authorized to apprehend offenders to secure the custody of an alleged offender until proper authority may be notified.

(L. 1984 H.B. 1035 § 9, A.L. 1986 H.B. 1505)



Section 40.030 Orders for arrest and confinement, when — certain offenses, confinement not required — defendant's rights — power to issue warrants — bail, when.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.030. Orders for arrest and confinement, when — certain offenses, confinement not required — defendant's rights — power to issue warrants — bail, when. — 1. Any person subject to sections 40.005 to 40.490 charged with an offense under sections 40.005 to 40.490 may be ordered into arrest or confinement, as circumstances may require; but when charged only with an offense normally tried by a summary court-martial, such person shall not ordinarily be placed in confinement. When any person subject to sections 40.005 to 40.490 is placed in arrest or confinement prior to trial, immediate steps shall be taken to inform the person of the specific wrong of which he is accused and to try him or to dismiss the charges and release him.

2. The convening authority of any court-martial shall have the power to issue warrants of apprehension directed to the sheriff or police officer within the proper county to apprehend persons subject to sections 40.005 to 40.490 charged with an offense under sections 40.005 to 40.490 and to deliver such persons into the custody of the state military forces.

3. In cases where the unit of which the accused is a member is not in a status of active state duty or engaged in annual field training, such accused, if apprehended or ordered into confinement prior to or during trial by a military court, may be admitted to bail by the officer exercising special court-martial jurisdiction over him or by a superior commanding officer, or the adjutant general.

(L. 1984 H.B. 1035 § 10)



Section 40.035 Confinement, where.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.035. Confinement, where. — Persons confined other than in a military institution, whether before, during or after trial by a military court, shall be confined in municipal, county or state confinement facilities designated by the governor or by such person as the governor may authorize to act.

(L. 1984 H.B. 1035 § 11)



Section 40.036 Jails and prisons required to keep prisoners, when — official's duties.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.036. Jails and prisons required to keep prisoners, when — official's duties. — 1. No provost marshal, commander of a guard, warden, keeper, or officer of a city or county jail or any other jail, penitentiary, or prison designated under section 40.035 may refuse to receive or keep any prisoner committed to his charge, when the committing person furnishes a statement, signed by him, of the offense charged against the prisoner.

2. Every commander of a guard, warden, keeper, or officer of a city or county jail or of any other jail, penitentiary, or prison designated under section 40.035, to whose charge a prisoner is committed shall, within twenty-four hours after that commitment or as soon as he is relieved from guard, report to the commanding officer of the prisoner the name of the prisoner, the offense charged against the prisoner, and the name of the person who ordered or authorized the commitment.

(L. 1984 H.B. 1035 § 12)



Section 40.038 Confinement requirements — other punishment prohibited — exception.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.038. Confinement requirements — other punishment prohibited — exception. — Subject to section 40.180, no person, while being held for trial or the result of trial, may be subjected to punishment or penalty other than arrest or confinement upon the charges pending against him, nor shall the arrest or confinement imposed upon the person be any more rigorous than the circumstances require to insure his presence, but the person may be subjected to the same treatment and discipline as persons confined under the authority of this state or its political subdivisions.

(L. 1984 H.B. 1035 § 13)



Section 40.040 Civil offenses, delivery to civil authority for trial — offender also sentenced to court-martial to be returned to military, when.

Effective 28 Aug 1986

Title V MILITARY AFFAIRS AND POLICE

40.040. Civil offenses, delivery to civil authority for trial — offender also sentenced to court-martial to be returned to military, when. — 1. Under such regulations as may be prescribed under sections 40.005 to 40.490, a person subject to sections 40.005 to 40.490 who is on active state duty who is accused of an offense against civil authority may be delivered, upon request, to the civil authority for trial.

2. When delivery under this section is made to any civil authority of a person undergoing sentence of a court-martial and the delivery, if followed by conviction in a civil tribunal, interrupts the execution of the sentence of the court-martial, and the offender, after having answered to the civil authorities for the offense, shall, upon the request of competent military authority, be returned to military custody for the completion of such sentence of the court-martial.

(L. 1984 H.B. 1035 § 14, A.L. 1986 H.B. 1505)



Section 40.043 Disciplinary punishment for minor offenses, no court-martial required — appeal procedure — right of accused to trial by court-martial.

Effective 12 Jun 1991, see footnote

Title V MILITARY AFFAIRS AND POLICE

40.043. Disciplinary punishment for minor offenses, no court-martial required — appeal procedure — right of accused to trial by court-martial. — 1. Under such regulations as the governor may prescribe, any commanding officer may, in addition to or in lieu of admonition or reprimand, impose one of the following disciplinary punishments for minor offenses without the intervention of a court-martial:

(1) Upon an officer of his command:

(a) Withholding of privileges for not more than two consecutive weeks;

(b) Restriction to certain specified limits, with or without suspension from duty, for not more than two consecutive weeks; or

(c) If imposed by the governor, the adjutant general, or the commanding officer of a division, wing, brigade, battalion, group, or similar organization, a fine or forfeiture of pay and allowances of not more than one hundred fifty dollars;

(2) Upon other military personnel of his command:

(a) Withholding of privileges for not more than two consecutive weeks;

(b) Restriction to certain specified limits, with or without suspension from duty, for not more than two consecutive weeks;

(c) Extra duties for not more than fourteen days, which need not be consecutive, and for not more than two hours per day, holidays included;

(d) Reduction to next inferior grade if the grade from which demoted was established by the command or an equivalent or lower command; or

(e) If imposed by an officer exercising special court-martial jurisdiction over the offender, a fine or forfeiture of pay and allowances of not more than fifty dollars.

2. The governor may, by regulation, place limitations on the powers granted by this section with respect to the kind and amount of punishment authorized and the categories of commanding officers authorized to exercise those powers.

3. An officer in charge may, for minor offenses, impose on enlisted members assigned to the unit or element of which the officer is in charge, such of the punishments authorized to be imposed by commanding officers as the governor may by regulation specifically prescribe, as provided in subsections 1 and 2 of this section.

4. Except where punishment has been imposed by the governor, a person punished under this section who considers his punishment unjust or disproportionate to the offense may, through the proper channel, appeal to the next superior authority. The appeal shall be promptly forwarded and decided, but the person punished may in the meantime be required to undergo the punishment adjudged. The officer who imposes the punishment, his successor in command, and superior authority may suspend, set aside, or remit any part or amount of the punishment and restore all rights, privileges and property affected.

5. The imposition and enforcement of disciplinary punishment under this section for any act or omission is not a bar to trial by court-martial for a serious crime or offense growing out of the same act or omission, and not properly punishable under this section; but the fact that a disciplinary punishment has been enforced may be shown by the accused upon trial, and when so shown shall be considered in determining the measure of punishment to be adjudged in the event of a finding of guilty.

6. Whenever a punishment of forfeiture of pay and allowances is imposed under this section, the forfeiture may apply to pay or allowances accruing on or after the date that punishment is imposed and to any pay and allowances accrued before that date.

7. Any punishment authorized by this section which is measured in terms of days shall, when served in a status other than annual field training, be construed to mean succeeding active service days.

(L. 1984 H.B. 1035 § 15, A.L. 1991 S.B. 358)

Effective 6-12-91



Section 40.050 Personnel serving on courts for courts-martial — branches of National Guard, jurisdiction.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.050. Personnel serving on courts for courts-martial — branches of National Guard, jurisdiction. — 1. The three kinds of courts-martial in the state military forces are:

(1) General courts-martial, consisting of:

(a) A military judge and not less than twelve members; or

(b) Only a military judge, if before the court is assembled the accused, knowing the identity of the military judge and after consultation with defense counsel, requests in writing a court composed only of a military judge and the military judge approves;

(2) Special courts-martial, consisting of:

(a) Not less than twelve members;

(b) A military judge and not less than twelve members; or

(c) Only a military judge, if one has been detailed to the court, and the accused under the same conditions as those prescribed in paragraph (b) of subdivision (1) of this subsection so requests;

(3) Summary courts-martial, consisting of one commissioned officer.

2. The Army National Guard and the Air National Guard each has court-martial jurisdiction over all persons subject to sections 40.005 to 40.490. The exercise of jurisdiction by the Army National Guard over Air Guard personnel, or the Air National Guard over Army Guard personnel shall be in accordance with regulations prescribed by the governor.

(L. 1984 H.B. 1035 § 16)



Section 40.055 General courts-martial, jurisdiction — punishment.

Effective 28 Aug 1986

Title V MILITARY AFFAIRS AND POLICE

40.055. General courts-martial, jurisdiction — punishment. — General courts-martial have jurisdiction to try persons subject to sections 40.005 to 40.490 for any offense made punishable by sections 40.005 to 40.490 and may, under such limitations as the governor may prescribe, adjudge any of the following punishments:

(1) A fine of not more than two hundred dollars, or confinement not more than three months, or both;

(2) Forfeiture of pay and allowances for a period not exceeding six months;

(3) A reprimand;

(4) Dismissal, dishonorable or bad conduct discharge;

(5) Reduction of a noncommissioned officer to any lower enlisted grade; or

(6) Any combination of these punishments; and

(7) Costs.

(L. 1984 H.B. 1035 § 17, A.L. 1986 H.B. 1505)



Section 40.060 Special courts-martial, jurisdiction — punishment — exceptions.

Effective 28 Aug 1986

Title V MILITARY AFFAIRS AND POLICE

40.060. Special courts-martial, jurisdiction — punishment — exceptions. — Special courts-martial shall have jurisdiction to try persons subject to sections 40.005 to 40.490, except commissioned officers for any offense made punishable by sections 40.005 to 40.490 and may, under such limitations as the governor may prescribe, adjudge any of the following punishments:

(1) A fine of not more than one hundred dollars;

(2) Forfeiture of pay and allowances for a period not exceeding six months;

(3) A reprimand;

(4) Reduction of a noncommissioned officer to any lower enlisted grade;

(5) A bad conduct discharge; or

(6) Any combination of these punishments; and

(7) Costs.

(L. 1984 H.B. 1035 § 18, A.L. 1986 H.B. 1505)



Section 40.065 Summary courts-martial, jurisdiction — punishment — objection by accused, trial by general or special courts-martial.

Effective 28 Aug 1986

Title V MILITARY AFFAIRS AND POLICE

40.065. Summary courts-martial, jurisdiction — punishment — objection by accused, trial by general or special courts-martial. — 1. Summary courts-martial have jurisdiction to try enlisted persons subject to sections 40.005 to 40.490 for any offense made punishable by sections 40.005 to 40.490 and may, under such limitations as the governor may prescribe, adjudge any of the following punishments:

(1) A fine of not more than twenty-five dollars for a single offense;

(2) A forfeiture of pay and allowances for no more than two-thirds of one month's pay; or

(3) Reduction to the next lower grade; and

(4) Costs.

2. No person with respect to whom summary courts-martial have jurisdiction may be brought to trial before a summary court-martial if he objects thereto. If objection to trial by summary court-martial is made by an accused, trial shall be ordered by special or general court-martial as may be appropriate.

(L. 1984 H.B. 1035 § 19, A.L. 1986 H.B. 1505)



Section 40.070 Discharges or dismissals by courts-martial, requirements — governor's approval required.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.070. Discharges or dismissals by courts-martial, requirements — governor's approval required. — A dishonorable discharge, bad conduct discharge, punitive discharge or dismissal may not be adjudged by any court-martial unless a complete written record of the proceedings and testimony before the court has been made, nor shall such sentence be executed until approved by the governor.

(L. 1984 H.B. 1035 § 20)



Section 40.075 Sentence to confinement at one dollar a day instead of fine — limitations.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.075. Sentence to confinement at one dollar a day instead of fine — limitations. — Subject to the limitations of sections 40.055 to 40.065, a court-martial may, instead of imposing a fine, sentence to confinement for not more than one day for each dollar of the authorized fine.

(L. 1984 H.B. 1035 § 21)



Section 40.079 Jurisdiction of courts-martial — accused of civil offense, release to civil authorities — accused of both civil and military offenses, released to civil authorities, when.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.079. Jurisdiction of courts-martial — accused of civil offense, release to civil authorities — accused of both civil and military offenses, released to civil authorities, when. — The jurisdiction of a court-martial is limited to the trial of persons accused of military offenses as described in sections 40.005 to 40.490. Persons subject to sections 40.005 to 40.490 who are accused of offenses cognizable by the civil courts of this state or any other state where the military forces are present in that state may, upon accusation, be promptly surrendered to civil authorities for disposition, urgencies of the service considered. If the person is accused of both a military offense under sections 40.005 to 40.490 and a civil offense by the civil authorities, the person shall be released to the civil authorities if the crime for which he is accused by the civil authorities carries a penalty in excess of the maximum penalty provided by sections 40.005 to 40.490.

(L. 1984 H.B. 1035 § 22)



Section 40.083 Convening general courts-martial, persons authorized.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.083. Convening general courts-martial, persons authorized. — 1. General courts-martial may be convened by any of the following:

(1) The governor;

(2) The adjutant general;

(3) The commanding officer of a division, a separate brigade, or a separate wing;

(4) Any other commanding officer in any of the state military forces when empowered by the governor.

2. When any such commanding officer is an accuser, the court shall be convened by superior competent authority, and may in any case be convened by such authority when deemed desirable by such authority.

(L. 1984 H.B. 1035 § 23)



Section 40.085 Convening special courts-martial, persons authorized.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.085. Convening special courts-martial, persons authorized. — In the state military forces any person authorized to convene a general court-martial, the commanding officer of a garrison, fort, post, camp, station, air base, auxiliary air base, or other place where troops are on duty, or of a brigade, regiment, wing, group, separate battalion, separate squadron, or other detached command, may convene special courts-martial. When any such officer is an accuser, the court shall be convened by superior competent authority and may, in any case, be convened by such authority when deemed advisable by him.

(L. 1984 H.B. 1035 § 24)



Section 40.088 Convening summary courts-martial, persons authorized.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.088. Convening summary courts-martial, persons authorized. — 1. In the state military forces any person authorized to convene a general or special court-martial, the commanding officer of a garrison, fort, post, camp, station, air base, auxiliary air base, or other place where troops are on duty, or of a brigade, regiment, wing, group, separate battalion, separate squadron, or other detached command, may convene a summary court-martial.

2. When only one commissioned officer is present with a command or detachment he shall be the summary court-martial of that command or detachment and shall hear and determine all summary court-martial cases brought before him. Summary courts-martial may, however, be convened in any case by superior competent authority when considered desirable by him.

(L. 1984 H.B. 1035 § 25)



Section 40.090 Eligibility to serve on courts-martial — members, how determined — unit, defined — ineligible persons.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.090. Eligibility to serve on courts-martial — members, how determined — unit, defined — ineligible persons. — 1. Any commissioned officer of or on duty with the state military forces is eligible to serve on all courts-martial for the trial of any person who may lawfully be brought before such courts for trial.

2. Any warrant officer of or on duty with the state military forces is eligible to serve on general and special courts-martial for the trial of any person, other than a commissioned officer, who may lawfully be brought before such court for trial.

3. (1) Any enlisted member of the state military forces who is not a member of the same unit as the accused is eligible to serve on general and special courts-martial for the trial of any enlisted member who may lawfully be brought before such courts for trial, but he shall serve as a member of court only if before the conclusion of a session called by the military judge under section 40.130 prior to trial or, in the absence of such a session, before the court is assembled for the trial of the accused, the accused personally has requested in writing that enlisted members serve on it. After such a request, the accused may not be tried by a general or special court-martial the membership of which does not include enlisted members in a number comprising at least one-half of the total membership of the court, unless eligible members cannot be obtained on account of physical conditions or military exigencies. If such members cannot be obtained, the court may be convened and the trial held without them, but the convening authority shall make a detailed written statement, to be appended to the record, stating why they could not be obtained.

(2) In this section, the word "unit" means any regularly organized body of the state military forces not larger than a company, a squadron, or a corresponding body.

4. (1) No person subject to sections 40.005 to 40.490 may be tried by a court-martial any member of which is junior to such person in rank or grade.

(2) When convening a court-martial, the convening authority shall detail as members thereof such members as, in his opinion, are best qualified for the duty by reason of age, education, training, experience, length of service, and judicial temperament. No member is eligible to serve as a member of a general or special court-martial when he is the accuser or a witness for the prosecution or has acted as investigating officer or as counsel in the same case.

(L. 1984 H.B. 1035 § 26)



Section 40.095 Military judge — appointment — qualifications — duties — restrictions.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.095. Military judge — appointment — qualifications — duties — restrictions. — 1. The authority convening a general or special court-martial shall detail a military judge thereto. A military judge shall preside over each open session of the court-martial to which the judge had been detailed.

2. A military judge shall be a commissioned officer of the National Guard or a retired officer of the reserve components of the Armed Forces of the United States, shall be a member of the Missouri Bar and shall be certified to be qualified for such duty by the state judge advocate. The state judge advocate may recommend to the adjutant general that the adjutant general order to active duty retired personnel of the United States Armed Forces who are qualified to act as military judges.

3. No person is eligible to act as military judge in a case if the person is the accuser or a witness for the prosecution or has acted as investigation officer or a counsel in the same case.

4. Neither the convening authority nor any member of his staff shall prepare or review any report concerning the effectiveness, fitness or efficiency of a military judge which relates to the judge's performance of duty as such. A commissioned officer who is certified to be qualified for duty as a military judge of a court-martial may perform such duties only when he is assigned and directly responsible to the state judge advocate and may perform duties of a judicial or nonjudicial nature other than those relating to the primary duty as a military judge of a court-martial when such duties are assigned to him by or with the approval of the state judge advocate. The military judge of a court-martial may not consult with the members of the court on the form of the findings, except in the presence of the accused, trial counsel, and defense counsel, nor may the judge vote with the members of the court.

(L. 1984 H.B. 1035 § 27)



Section 40.098 Trial counsel and defense counsel appointed, when — qualifications — restrictions.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.098. Trial counsel and defense counsel appointed, when — qualifications — restrictions. — 1. For each general and special court-martial the authority convening the court shall detail trial counsel and defense counsel, and such assistants as he considers appropriate. No person who has acted as investigating officer, military judge, or court member in any case shall act later as trial counsel, assistant trial counsel, or, unless expressly requested by the accused, as defense counsel or assistant defense counsel in the same case. No person who has acted for the prosecution shall act later in the same case for the defense, nor shall any person who has acted for the defense act later in the same case for the prosecution.

2. Trial counsel or defense counsel detailed for a court-martial:

(1) Must be an officer of the military forces, who is a graduate of an accredited law school and a member of the Missouri Bar, or must be a member of the bar of a federal court or of the highest court of a state; and

(2) Must be certified as competent to perform such duties by the state judge advocate.

(L. 1984 H.B. 1035 § 28)



Section 40.100 Court reporters, appointment, when.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.100. Court reporters, appointment, when. — Under such regulations as the governor may prescribe, the convening authority of a general or special court-martial or court of inquiry shall detail or employ qualified court reporters, who shall record the proceedings of and testimony taken before that court. Under like regulations, the convening authority of a military court may detail or employ interpreters who shall interpret for the court.

(L. 1984 H.B. 1035 § 29)



Section 40.105 Members of general and special courts-martial required to be present, exceptions — members or military judge replaced, procedure.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.105. Members of general and special courts-martial required to be present, exceptions — members or military judge replaced, procedure. — 1. No member of a general or special court-martial shall be absent or excused after court has been assembled for the trial of the accused except for physical disability or as the result of a challenge or by order of the convening authority for good cause.

2. Whenever a general court-martial, other than one composed of a military judge only, is reduced below twelve members, the trial shall not proceed unless the convening authority details new members sufficient in number to provide not less than twelve members. When the new members have been sworn, the trial may proceed after the recorded testimony of each witness previously examined has been read to the court in the presence of the military judge, the accused, and counsel for both sides.

3. Whenever a special court-martial is reduced below twelve members, the trial shall not proceed unless the convening authority appoints new members sufficient in number to provide not less than twelve members. When such new members have been sworn, the trial shall proceed with the new members present as if no evidence has previously been introduced at the trial, unless a verbatim record of the evidence previously introduced before the member of the court or a stipulation thereof is read to the court in the presence of the military judge, if any, the accused, and counsel for both sides.

4. If the military judge of a court-martial composed of a military judge only is unable to proceed with the trial because of physical disability, as a result of a challenge, or for other good cause, the trial shall proceed, subject to any applicable conditions of section 40.050, after the detail of a new military judge as if no evidence had previously been introduced, unless a verbatim record of the evidence previously introduced or a stipulation thereof is read in court in the presence of the new military judge, the accused, and counsel for both sides.

(L. 1984 H.B. 1035 § 30)



Section 40.108 Charges — contents — oath — accused to be informed.

Effective 28 Aug 1986

Title V MILITARY AFFAIRS AND POLICE

40.108. Charges — contents — oath — accused to be informed. — 1. Charges and specifications shall constitute an information and shall be signed by a person subject to sections 40.005 to 40.490 under oath before a person authorized by sections 40.005 to 40.490 to administer oaths and shall state:

(1) That the signer has personal knowledge of, or has investigated, the matters set forth therein; and

(2) That they are true in fact to the best of his knowledge and belief.

2. Upon the preferring of charges, the proper authority shall take immediate steps to determine what disposition should be made thereof in the interest of justice and discipline, and the person accused shall be informed of the charges against him as soon as practicable.

(L. 1984 H.B. 1035 § 31, A.L. 1986 H.B. 1505)



Section 40.112 Compelling self-incrimination prohibited — accused person's rights — violations not admitted in evidence.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.112. Compelling self-incrimination prohibited — accused person's rights — violations not admitted in evidence. — 1. No person subject to sections 40.005 to 40.490 shall compel any person to incriminate himself or to answer any question, the answer to which may tend to incriminate the person.

2. No person subject to sections 40.005 to 40.490 shall interrogate or request any statement from an accused or a person suspected of an offense without first informing him of the nature of the accusation and advising him that he does not have to make any statement regarding the offense of which he is accused or suspected, that any statement made by him can and will be used as evidence against him in a trial by court-martial, that he has a right to consult with a lawyer, and that he has a right to have a lawyer present during questioning, as well as other constitutional safeguards provided for an accused person or a person suspected of an offense.

3. No person subject to sections 40.005 to 40.490 shall compel any person to make a statement or produce evidence before any military tribunal if the statement or evidence is not material to the issue and may tend to degrade the person.

4. No statement obtained from any person in violation of this section, or through the use of coercion, unlawful influence or unlawful inducement shall be received in evidence against the person in a trial by court-martial.

5. The requirements of this section are binding on all persons administering sections 40.005 to 40.490 but failure to follow them does not divest a military court of jurisdiction.

(L. 1984 H.B. 1035 § 32)



Section 40.114 Impartial investigation of charges required — accused person's rights — demand for further investigation, procedure.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.114. Impartial investigation of charges required — accused person's rights — demand for further investigation, procedure. — 1. No charge or specification may be referred to a general court-martial for trial until a thorough and impartial investigation of all the matters set forth therein has been made. This investigation shall include inquiry as to the truth of the matter set forth in the charges, consideration of the form of charges, and a recommendation as to the disposition which should be made of the case in the interest of justice and discipline.

2. The accused shall be advised of the charges against him and of the right to be represented at that investigation by counsel. Upon the accused's own request he shall be represented by civilian counsel if provided by the accused, or military counsel of the accused's own selection if such counsel is reasonably available, or by counsel detailed by the state judge advocate. At that investigation full opportunity shall be given to the accused to cross-examine witnesses against the accused if they are available and to present anything the accused may desire in his own behalf, either in defense or mitigation, and the investigating officer shall examine available witnesses requested by the accused. If the charges are forwarded after the investigation, they shall be accompanied by a statement of the substance of the testimony taken on both sides and a copy thereof shall be given to the accused.

3. If an investigation of the subject matter of an offense has been conducted before the accused is charged with the offense, and if the accused was present at the investigation and afforded the opportunities for representation, cross-examination, and presentation prescribed in subsection 2 of this section, no further investigation of that charge is necessary under this section unless it is demanded by the accused after he is informed of the charge. A demand for further investigation entitles the accused to recall witnesses for further cross-examination and to offer any new evidence in his own behalf.

4. The requirements of this section are binding on all persons administering sections 40.005 to 40.490 but failure to follow them does not divest a military court of jurisdiction.

(L. 1984 H.B. 1035 § 33)



Section 40.117 Charges forwarded to officer exercising general court-martial jurisdiction, when — delay requirements.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.117. Charges forwarded to officer exercising general court-martial jurisdiction, when — delay requirements. — When a person is held for trial by general court-martial the commanding officer shall, within eight days after the accused is ordered into arrest or confinement, if practicable, forward the charges, together with the investigation and allied papers, to the officer exercising general court-martial jurisdiction. If that is not practicable, the commanding officer shall report in writing to such officer the reasons for delay.

(L. 1984 H.B. 1035 § 34)



Section 40.119 Referring charges for trial requirements to be met in general court-martial.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.119. Referring charges for trial requirements to be met in general court-martial. — 1. Before directing the trial of any charge by general court-martial, the convening authority shall refer it to the state judge advocate for consideration and advice. The convening authority may not refer a charge to a general court-martial for trial unless he has found that the charge alleges an offense under sections 40.005 to 40.490 and is warranted by evidence indicated in the report of the investigation.

2. If the charges or specifications are not formally correct or do not conform to the substance of the evidence contained in the report of the investigating officer, formal corrections, and such changes in the charges and specifications as are needed to make them conform to the evidence shall be made.

(L. 1984 H.B. 1035 § 35)



Section 40.121 Copy of charges served on accused by trial counsel — time requirement before he can be brought to trial.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.121. Copy of charges served on accused by trial counsel — time requirement before he can be brought to trial. — The trial counsel to whom court-martial charges are referred for trial shall cause to be served upon the accused a copy of the charges upon which trial is to be had. In time of peace, no person shall, against his objection, be brought to trial, or be required to participate by himself or counsel in a session called by the military judge under section 40.130 in a general court-martial case within a period of five days after the service of the charges upon him, or in a special court-martial within a period of three days after the service of the charges upon him.

(L. 1984 H.B. 1035 § 36)



Section 40.124 Procedure in military courts.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.124. Procedure in military courts. — The procedure, including modes of proof, in cases before military courts and other military tribunals may be prescribed by the governor by regulations, which shall apply the principles of law and the rules of evidence generally recognized in the trial of criminal cases in the courts of this state, but which shall not be contrary to or inconsistent with sections 40.005 to 40.490.

(L. 1984 H.B. 1035 § 37)



Section 40.126 Attempts to influence or coerce court prohibited — exceptions.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.126. Attempts to influence or coerce court prohibited — exceptions. — 1. No authority convening a general, special, or summary court-martial nor any other commanding officer, or officer serving on the staff thereof, shall censure, reprimand or admonish the court or any member, military judge or counsel thereof, with respect to the findings or sentence adjudged by the court, or with respect to any other exercise of its or his functions in the conduct of the proceeding. No person subject to sections 40.005 to 40.490 may attempt to coerce or, by any unauthorized means, influence the action of a court-martial or any other military tribunal or any member thereof, in reaching the findings or sentence in any case, or the action of any convening, approving or reviewing authority with respect to his judicial acts. The foregoing provisions shall not apply to:

(1) General instructional or informational courses in military justice, if such courses are designed solely for the purpose of instructing members of a command in the substantive and procedural aspects of courts-martial; or

(2) Statements and instructions given in open court by the military judge or counsel.

2. In the preparation of an effectiveness, fitness or efficiency report, or any other report or document used in whole or in part for the purpose of determining whether a member of the state military forces is qualified to be advanced in grade or in determining the assignment or transfer of a member of the state military forces or in determining whether a member of the state military forces should be retained on duty, no person subject to sections 40.005 to 40.490 may in preparing any such report:

(1) Consider or evaluate the performance of duty of any such member as a member, military judge or trial counsel of a court-martial; or

(2) Give a less favorable rating or evaluation of any member of the state military forces because of the zeal with which such member as defense counsel represented any accused before a court-martial. This subsection is not applicable to evaluations made by the state judge advocate of the performance of personnel under his supervision.

(L. 1984 H.B. 1035 § 38)



Section 40.128 Trial counsel, duties — defense counsel, duties — accused's right to provide civilian counsel or choose military — assistant counsels, duties.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.128. Trial counsel, duties — defense counsel, duties — accused's right to provide civilian counsel or choose military — assistant counsels, duties. — 1. The trial counsel of a general or special court-martial shall prosecute in the name of the state of Missouri and shall, under the direction of the court, prepare the record of the proceedings.

2. The accused has the right to be represented in his defense before a general or special court-martial by civilian counsel if provided by the accused, or by military counsel of his own selection if reasonably available, or by the defense counsel detailed under section 40.098. Should the accused have counsel of his own selection, the defense counsel, and assistant defense counsel, if any, who were detailed, shall, if the accused so desires, act as the accused's associate counsel; otherwise they shall be excused by the military judge.

3. In every court-martial proceeding, the defense counsel may, in the event of conviction, forward for attachment to the record of proceedings a brief of such matters the defense counsel feels should be considered in behalf of the accused on review, including any objection to the contents of the record which he considers appropriate.

4. An assistant trial counsel of a general court-martial may, under the direction of the trial counsel or when he is qualified to be a trial counsel as required by section 40.098, perform any duty imposed by law, regulation, or the custom of the service upon the trial counsel of the court. An assistant trial counsel of a special court-martial may perform any duty of the trial counsel.

5. An assistant defense counsel of a general or special court-martial may, under the direction of the defense counsel or when he is qualified to be the defense counsel as required by section 40.098, perform any duty imposed by law, regulation, or the custom of the service upon counsel for the accused.

(L. 1984 H.B. 1035 § 39)



Section 40.130 Pretrial motions, arraignment, pleas, court in session without members — proceedings to be in presence of accused and counsel — exceptions, vote and deliberations of members.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.130. Pretrial motions, arraignment, pleas, court in session without members — proceedings to be in presence of accused and counsel — exceptions, vote and deliberations of members. — 1. At any time after the service of charges which have been referred for trial to a court-martial composed of a military judge and members, the military judge may, subject to section 40.121 call the court into session without the presence of the members for the purpose of:

(1) Hearing and determining motions raising defenses or objections which are capable of determination without trial of the issues raised by a plea of not guilty;

(2) Hearing and ruling upon any matter which may be ruled upon by the military judge whether or not the matter is appropriate for later consideration or decision by the members of the court;

(3) Holding the arraignment and receiving the pleas of the accused; and

(4) Performing any other procedural function which may be performed by the military judge under sections 40.005 to 40.490 or under rules prescribed pursuant to section 40.124 and which does not require the presence of the members of the court. These proceedings shall be conducted in the presence of the accused, the defense counsel, and the trial counsel and shall be made part of the record.

2. When the members of a court-martial deliberate or vote, only the members may be present. All other proceedings, including any other consultation of the members of the court with counsel or the military judge, shall be made a part of the record and shall be in the presence of the accused, the defense counsel, the trial counsel, and, in cases in which a military judge has been detailed to the court, the military judge.

(L. 1984 H.B. 1035 § 40)



Section 40.133 Continuances, granted, when.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.133. Continuances, granted, when. — A military judge or a summary court may, for reasonable cause, grant a continuance to any party for such time, and as often, as may appear to be just.

(L. 1984 H.B. 1035 § 41)



Section 40.135 Challenges, general or special court-martial.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.135. Challenges, general or special court-martial. — 1. The military judge and members of a general or special court-martial may be challenged by the accused or the trial counsel for cause stated to the court. The military judge shall determine the relevancy and validity of challenges for cause, and shall not receive a challenge to more than one person at a time. Challenges by the trial counsel shall ordinarily be presented and decided before those by the accused are offered.

2. Each accused and the trial counsel is entitled to two peremptory challenges, but the military judge may not be challenged except for cause.

(L. 1984 H.B. 1035 § 42)



Section 40.138 Oath required for all judges, members, counsel, reporters, interpreters.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.138. Oath required for all judges, members, counsel, reporters, interpreters. — 1. Before performing their respective duties, military judges, members of general and special courts-martial, trial counsel, assistant trial counsel, defense counsel, assistant defense counsel, reporters, and interpreters shall take an oath to perform their duties faithfully. The form of the oath, the time and place of the taking thereof, the manner of recording the same, and whether the oath shall be taken for all cases in which these duties are to be performed or for a particular case, shall be as prescribed in regulations of the governor. These regulations may provide that an oath to perform faithfully duties as a military judge, trial counsel, assistant trial counsel, defense counsel, or assistant defense counsel may be taken at any time by any judge advocate or other person certified to be qualified or competent for the duty, and if such an oath is taken it need not again be taken at the time the judge advocate or other person is detailed to that duty.

2. Each witness before a military court shall be examined on oath or affirmation.

(L. 1984 H.B. 1035 § 43)



Section 40.141 Time limitation to bring action — war time, certain offenses no limitation — computation.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.141. Time limitation to bring action — war time, certain offenses no limitation — computation. — 1. A person charged with sedition, mutiny, or aiding a hostile force, or desertion or absence without leave in time of war may be tried and punished at any time without limitation.

2. Except as otherwise provided in this section, a person charged with desertion in time of peace or with the offense punishable under section 40.398 is not liable to be tried by court-martial if the offense was committed more than three years before the receipt of sworn charges and specifications by an officer exercising summary court-martial jurisdiction over the command.

3. Except as otherwise provided in this section, a person charged with any offense is not liable to be tried by court-martial or punished under section 40.043 if the offense was committed more than two years before the receipt of sworn charges and specifications by an officer exercising summary court-martial jurisdiction over the command or before the imposition of punishment under section 40.043.

4. Periods in which the accused was absent from territory in which the state has the authority to apprehend him, or in the custody of civil authorities, or in the hands of a hostile force, shall be excluded in computing the period of limitation prescribed in this section.

(L. 1984 H.B. 1035 § 44)



Section 40.144 Res judicata to apply, when — exception not a bar to civilian prosecution.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.144. Res judicata to apply, when — exception not a bar to civilian prosecution. — 1. No person subject to sections 40.005 to 40.490 shall, without his consent, be tried a second time for the same offense in a military court convened under sections 40.005 to 40.490. Prosecution under sections 40.005 to 40.490 shall not bar prosecution by civil authorities for a crime or offense growing out of the same act or omission committed in violation of the laws of the civil jurisdiction, unless prohibited by res judicata or double jeopardy.

2. No proceeding in which an accused has been found guilty by a court-martial upon any charge or specification is a trial in the sense of this section until the finding of guilty has become final after review of the case has been fully completed. However, a proceeding which, after the introduction of evidence but before a finding, is dismissed or terminated by the convening authority, or on motion of the prosecution for failure of available evidence or witnesses without any fault of the accused, is a trial in the sense of this section.

(L. 1984 H.B. 1035 § 45)



Section 40.148 Not guilty plea, entered when.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.148. Not guilty plea, entered when. — 1. A plea of not guilty shall be entered in the record, and the court shall proceed as though the accused had pleaded not guilty, if after arraignment before a court-martial:

(1) An accused makes an irregular pleading;

(2) After a plea of guilty an accused sets up a matter inconsistent with the plea;

(3) It appears that an accused has entered a plea of guilty improvidently or through lack of understanding of its meaning or effect; or

(4) An accused fails or refuses to plead.

2. With respect to any charge or specification to which a plea of guilty has been made by the accused and accepted by the military judge or summary court, a finding of guilty of the charge or specification may be entered immediately without vote. This finding shall constitute the finding of the court unless the plea of guilty is withdrawn prior to the announcement of the sentence, in which event the proceedings shall continue as though the accused had pleaded not guilty.

(L. 1984 H.B. 1035 § 46)



Section 40.150 Witnesses and evidence, authority to obtain.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.150. Witnesses and evidence, authority to obtain. — 1. The trial counsel, the defense counsel, and the court-martial shall have equal opportunity to obtain witnesses and other evidence in accordance with such regulations as the governor may prescribe.

2. Process issued in court-martial cases to compel witnesses to appear and testify and to compel the production of other evidence shall be similar to that which the courts of this state having criminal jurisdiction may lawfully issue and shall run to any part of the state and to any other state or territory, district or possession in which the court-martial may be sitting.

(L. 1984 H.B. 1035 § 47)



Section 40.153 Witness, willful failure to appear or to produce evidence, penalty — prosecutor shall prosecute.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.153. Witness, willful failure to appear or to produce evidence, penalty — prosecutor shall prosecute. — 1. Any person not subject to sections 40.005 to 40.490 is guilty of a class C misdemeanor who:

(1) Has been duly subpoenaed to appear as a witness or to produce books and records before a military court or before any military or civil officer designated to take a deposition to be read in evidence before such a court;

(2) Has been duly paid or tendered the fees and mileage of a witness at the rates allowed to witnesses attending the circuit courts of this state; and

(3) Willfully neglects or refuses to appear, or refuses to qualify as a witness or to testify or to produce any evidence which that person may have been legally subpoenaed to produce.

2. Upon the certification of the facts under subsection 1 of this section by the military judge or summary court officer to the prosecuting attorney of the county where the offense occurred, the prosecuting attorney shall prosecute.

(L. 1984 H.B. 1035 § 48)



Section 40.155 Contempt, authority of military court — penalties.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.155. Contempt, authority of military court — penalties. — 1. A military court may punish for contempt any person subject to sections 40.005 to 40.490 who uses any menacing word, sign, or gesture in its presence, or who disturbs its proceedings by any riot or disorder. Such punishment may not exceed confinement for thirty days or a fine of one hundred dollars, or both.

2. Any person other than a member of the National Guard who shall resort to disorderly, contemptuous or insolent behavior in, or use any insulting or indecorous language or expressions to or before, any military court, or any member of either of such courts, in open court, to interrupt the proceedings or to impair the authority of such courts, shall be guilty of a class C misdemeanor and may be arrested by the order of the president of the court, and at once delivered to the civil authorities for prosecution as provided in subsection 2 of section 40.153.

(L. 1984 H.B. 1035 § 49)



Section 40.157 Depositions authorized, when — procedure — exception — admitted into evidence, when.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.157. Depositions authorized, when — procedure — exception — admitted into evidence, when. — 1. At any time after charges have been signed, as provided in section 40.108, any party may take oral or written depositions unless the military judge or an authority competent to convene a court-martial for the trial of those charges forbids it for good cause. If a deposition is to be taken before charges are referred for trial, such an authority shall designate commissioned officers to represent the prosecution and the defense and may authorize those officers to take the deposition of any witness.

2. The party at whose instance a deposition is to be taken shall give to every other party reasonable written notice of the time and place for taking the deposition.

3. Depositions may be taken before and authenticated by any military or civil officer authorized by the laws of this state or by the laws of the place where the deposition is taken to administer oaths.

4. A duly authenticated deposition taken upon reasonable notice to the other parties, so far as otherwise admissible under the rules of evidence, may be read in evidence before any court-martial or in any proceeding before a court of inquiry, if it appears:

(1) That the witness is dead; or

(2) That the witness is out of the state and the witness' appearance cannot be obtained, unless it appears that the absence of the witness was procured by the party offering the deposition; or

(3) That the witness is unable to attend or testify because of sickness, infirmity, imprisonment, military necessity, age, or nonamenability to process, or other reasonable cause; or

(4) That the party offering the deposition has been unable to procure the attendance of the witness by subpoena or other process.

(L. 1984 H.B. 1035 § 50)



Section 40.160 Sworn testimony in court of inquiry, record admissible in evidence, when — exception.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.160. Sworn testimony in court of inquiry, record admissible in evidence, when — exception. — 1. In any case not extending to the dismissal of a commissioned officer, the sworn testimony, contained in the duly authenticated record of proceedings of a court of inquiry, of a person whose oral testimony cannot be obtained, may, if otherwise admissible under the rules of evidence, be read in evidence by any party before a court-martial if the accused was a party before the court of inquiry and if the same issue was involved or if the accused consents to the introduction of such evidence.

2. Such testimony may be read in evidence only by the defense in cases extending to the dismissal of a commissioned officer.

3. Such testimony may also be read in evidence before a court of inquiry or a military board.

(L. 1984 H.B. 1035 § 51)



Section 40.165 Voting by members, procedure, general or special court-martial — instructions, content — exceptions — judge to rule on all questions of law.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.165. Voting by members, procedure, general or special court-martial — instructions, content — exceptions — judge to rule on all questions of law. — 1. Voting by members of a general or special court-martial on the findings and on the sentence shall be by secret written ballot. The junior member of the court shall in each case count the votes. The count shall be checked by the president, who shall forthwith announce the result of the ballot to the members of the court.

2. The military judge and, except for questions of challenge, the presiding officer of a court-martial without a military judge shall rule upon all questions of law and all interlocutory questions arising during the proceedings. Any such ruling made by the military judge upon any question of law or any interlocutory question other than the factual issue of mental responsibility of the accused, or by the presiding officer of a court-martial without a military judge upon any question of law other than a motion for a finding of not guilty, constitutes the ruling of the court.

3. Before a vote is taken on the findings, the military judge shall in the presence of the accused and counsel, instruct the members of the court as to the elements of the offense and charge them:

(1) That the accused must be presumed to be innocent until guilt is established by legal and competent evidence beyond reasonable doubt;

(2) That in the case being considered, if there is a reasonable doubt as to the guilt of the accused, the doubt must be resolved in favor of the accused and he must be acquitted;

(3) That, if there is a reasonable doubt as to the degree of guilt, the finding must be in a lower degree as to which there is no reasonable doubt; and

(4) That the burden of proof of establishing the guilt of the accused beyond reasonable doubt is upon the prosecution.

4. Subsections 1, 2, and 3 of this section do not apply to a court-martial composed of a military judge only. The military judge of such a court-martial shall determine all questions of law and fact arising during the proceedings and, if the accused is convicted, adjudge and impose appropriate sentence. The military judge of such a court-martial shall make a general finding and shall in addition on request find the facts specially. If an opinion or memorandum of decision is filed, it will be sufficient if the findings of fact appear therein.

(L. 1984 H.B. 1035 § 52)



Section 40.168 Conviction to be by concurrence, exception — general court-martial majority, when — tie vote on challenge, effect.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.168. Conviction to be by concurrence, exception — general court-martial majority, when — tie vote on challenge, effect. — 1. No person may be convicted of an offense, except by the concurrence of all of the members present at the time the vote is taken unless such person enters a guilty plea.

2. All sentences shall be determined by the concurrence of all of the members present at the time that the vote is taken.

3. All other questions to be decided by the members of a general court-martial shall be determined by a majority vote, but a determination to reconsider a finding of guilty or to reconsider a sentence with a view toward decreasing it may be made by a lesser vote which indicates a different result would be obtained. A tie vote on a challenge disqualifies the member challenged.

(L. 1984 H.B. 1035 § 53)



Section 40.170 Sentence and findings announced, when.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.170. Sentence and findings announced, when. — A court-martial shall announce its findings and sentence to the parties as soon as determined.

(L. 1984 H.B. 1035 § 54)



Section 40.173 Record of proceedings authentication — verbatim, record not required when — copy to be furnished accused, when.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.173. Record of proceedings authentication — verbatim, record not required when — copy to be furnished accused, when. — 1. Each general court-martial shall keep a separate record of the proceedings of the trial of each case brought before it and the record shall be authenticated by the signature of the military judge. If the record cannot be authenticated by the military judge by reason of the judge's death, disability, or absence, it shall be authenticated by the signature of the trial counsel or by a member of the court-martial if the trial counsel is unable to authenticate it by reason of his death, disability, or absence. If the proceedings have resulted in an acquittal of all charges and specifications or in a sentence not including discharge and not in excess of that which may otherwise be adjudged by a special court-martial, the record need not contain a verbatim account of the proceedings and testimony before the court, but shall contain such matters as the governor may by regulation prescribe.

2. Each special and summary courts-martial shall keep a separate record of the proceedings in each case, which record shall contain such matter and shall be authenticated in such manner as the governor may by regulation prescribe.

3. A copy of the record of the proceedings of each general and special court-martial shall be given to the accused as soon as it is authenticated. If a verbatim record of trial by general court-martial is not required by subsection l of this section, but has been made, the accused may buy such a record under such regulations as the governor may prescribe.

(L. 1984 H.B. 1035 § 55)



Section 40.175 Cruel and unusual punishment prohibited.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.175. Cruel and unusual punishment prohibited. — Punishment by flogging, or by branding, or marking or tattooing on the body, or any other cruel or unusual punishment, may not be adjudged by any court-martial or inflicted upon any person subject to sections 40.005 to 40.490. The use of irons, single or double, except for the purpose of safe custody, is prohibited.

(L. 1984 H.B. 1035 § 56)



Section 40.178 Punishment, governor may prescribe limits.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.178. Punishment, governor may prescribe limits. — The punishment which a court-martial may direct for any offense may not exceed such limits as the governor may prescribe for that offense subject to the limits prescribed by sections 40.005 to 40.490.

(L. 1984 H.B. 1035 § 57)



Section 40.180 Sentence, forfeiture of pay or allowance, effective when — confinement, begins to run, when, exceptions, how computed — defer service of sentence, when.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.180. Sentence, forfeiture of pay or allowance, effective when — confinement, begins to run, when, exceptions, how computed — defer service of sentence, when. — 1. Whenever a sentence of a court-martial as lawfully adjudged and approved includes a forfeiture of pay or allowances in addition to confinement not suspended or deferred, the forfeiture may apply to pay or allowances accrued before that date.

2. Any period of confinement included in a sentence of a court-martial begins to run from the date the sentence is adjudged by the court-martial but periods during which the sentence to confinement is suspended or deferred shall be excluded in computing the service of the term of confinement. Regulations prescribed by the governor may provide that sentences of confinement may not be executed until approved by designated officers.

3. All other sentences of courts-martial are effective on the date ordered executed.

4. On application by an accused who is under sentence to confinement that has not been ordered executed, the convening authority or, if the accused is no longer under the convening authority's jurisdiction, the officer exercising general court-martial jurisdiction over the command to which the accused is currently assigned, may in sole discretion defer service of the sentence to confinement. The deferment shall terminate when the sentence is ordered executed. The deferment may be rescinded at any time by the officer who granted it or, if the accused is no* longer under the officer's jurisdiction, by the officer exercising general court-martial jurisdiction over the command to which the accused is currently assigned.

(L. 1984 H.B. 1035 § 58)

*Word "not" appears in original rolls.



Section 40.183 Sentence of confinement, where served — hard labor may be required — fee for keeping prisoner authorized.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.183. Sentence of confinement, where served — hard labor may be required — fee for keeping prisoner authorized. — 1. A sentence of confinement adjudged by a military court, whether or not the sentence includes discharge or dismissal, and whether or not the discharge or dismissal has been executed, may be carried into execution by confinement in any place of confinement under the control of any of the forces of the state military forces or in any jail, penitentiary, or prison designed for the purpose. Persons so confined in a jail, penitentiary, or prison are subject to the same discipline and treatment as persons confined or committed to the jail, penitentiary, or prison by the courts of this state or of any political subdivision.

2. The omission of the words "hard labor" from any sentence or punishment of a court-martial adjudging confinement does not deprive the authority executing that sentence or punishment of the power to require hard labor as a part of the punishment.

3. The keepers, officers, and wardens of city or county jails and of other jails, penitentiaries, or prisons designated by the governor, or by such person as the governor may authorize to act under section 40.035, shall receive persons ordered into confinement before trial and persons committed to confinement by a military court and shall confine them according to law. Any such keeper may require payment of a reasonable fee for so receiving or confining a person to be paid upon requisition of the office of the adjutant general after confinement.

(L. 1984 H.B. 1035 § 59)



Section 40.185 Sentence, convening authority may approve, suspend or commute.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.185. Sentence, convening authority may approve, suspend or commute. — Except as provided in section 40.183, a court-martial sentence, unless suspended, may be ordered executed by the convening authority when approved by that authority. The convening authority shall approve the sentence or such part, amount, or commuted form of the sentence as he sees fit, and may suspend the execution of the sentence as approved by him.

(L. 1984 H.B. 1035 § 60)



Section 40.190 Trial record review by reviewing authority.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.190. Trial record review by reviewing authority. — After a trial by court-martial the record shall be forwarded to the convening authority, as reviewing authority, and action thereon may be taken by the person who convened the court, a commissioned officer commanding for the time being in the absence of the convening authority, a successor in command, any officer exercising general court-martial jurisdiction, or by the governor.

(L. 1984 H.B. 1035 § 61)



Section 40.193 Opinion on general court-martial — drafted by whom — acquittal, limitations.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.193. Opinion on general court-martial — drafted by whom — acquittal, limitations. — The convening authority shall refer the record of each general court-martial to his staff judge advocate or legal officer, who shall submit his written opinion thereon to the convening authority. If there is no qualified staff judge advocate or legal officer available, the state judge advocate shall assign a judge advocate officer for such purpose. If the final action of the court has resulted in an acquittal of all charges and specifications, the opinion shall be limited to questions of jurisdiction.

(L. 1984 H.B. 1035 § 62)



Section 40.195 Record returned for reconsideration, when.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.195. Record returned for reconsideration, when. — 1. If a specification before a court-martial has been dismissed on motion and the ruling does not amount to a finding of not guilty, the convening authority may return the record to the court for reconsideration of the ruling and any further appropriate action.

2. Where there is an apparent error or omission in the record or where the record shows improper or inconsistent action by a court-martial with respect to a finding or sentence which can be rectified without material prejudice to the substantial rights of the accused, the convening authority may return the record to the court for appropriate action. In no case, however, may the record be returned:

(1) For reconsideration of a finding of not guilty, or a ruling which amounts to a finding of not guilty;

(2) For reconsideration of a finding of not guilty of any charge, unless the record shows a finding of guilty under a specification laid under that charge, which sufficiently alleges a violation of sections 40.005 to 40.490; or

(3) For increasing the severity of the sentence unless the sentence prescribed for the offense is mandatory.

(L. 1984 H.B. 1035 § 63)



Section 40.198 Rehearing limitations — dismissal of charges, when.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.198. Rehearing limitations — dismissal of charges, when. — 1. If the convening authority disapproves the findings and sentence of a court-martial that authority may, except where there is lack of sufficient evidence in the record to support the findings, order a rehearing. In such a case the convening authority shall state the reasons for disapproval. If he disapproves the findings and sentence and does not order a rehearing, the convening authority shall dismiss the charges.

2. Each rehearing shall take place before a court-martial composed of members not members of the court-martial which first heard the case. Upon a rehearing the accused shall not be tried for any offense of which he was found not guilty by the first court-martial, and no sentence in excess of or more severe than the original sentence may be imposed, unless the sentence is based upon a finding of guilty of an offense not considered upon the merits in the original proceedings, or unless the sentence prescribed for the offense is mandatory.

(L. 1984 H.B. 1035 § 64)



Section 40.200 Sentence, approval by convening authority — powers.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.200. Sentence, approval by convening authority — powers. — In acting on the findings and sentence of a court-martial, the convening authority may approve only such findings of guilty, and the sentence or such part or amount of the sentence, as he finds correct in law and fact and as the convening authority in his discretion determines should be approved. Unless he indicates otherwise, approval of the sentence is approval of the findings and sentence.

(L. 1984 H.B. 1035 § 65)



Section 40.203 Review — prohibited, when — general court-martial — bad conduct discharge, special court-martial — all other special and summary courts-martial.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.203. Review — prohibited, when — general court-martial — bad conduct discharge, special court-martial — all other special and summary courts-martial. — 1. When the governor has taken final action in a court-martial case in which he is the convening authority, there shall be no further review.

2. When a convening authority other than the governor has taken final action in a general court-martial case, he shall forward the entire record, including his action thereon and the opinion or opinions of the staff judge advocate or legal officer, to the state judge advocate.

3. Where the sentence of a special court-martial as approved by the convening authority includes a bad conduct discharge, whether or not suspended, the record shall be forwarded to the officer exercising general court-martial jurisdiction over the command to be reviewed in the same manner as a record of trial by a general court-martial. If the sentence as approved by an officer exercising general court-martial jurisdiction includes a bad conduct discharge, whether or not suspended, the record shall be forwarded to the state judge advocate.

4. All other special and summary court-martial records shall be reviewed by a judge advocate of the Army National Guard or Air National Guard and shall be transmitted and disposed of as the adjutant general may prescribe by regulations.

(L. 1984 H.B. 1035 § 66)



Section 40.205 Record of trial examined by judge advocate — board of review to review, when.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.205. Record of trial examined by judge advocate — board of review to review, when. — Every record of trial by general court-martial in which there has been a finding of guilty and a sentence, and every record of trial by special court-martial in which the sentence as approved by an officer exercising general court-martial jurisdiction includes a bad conduct discharge, shall be examined in the office of the state judge advocate. If the state judge advocate so directs, the record shall be reviewed by a board of review in accordance with section 40.208.

(L. 1984 H.B. 1035 § 67)



Section 40.208 Boards of review — appointment — membership — qualifications — powers and duties.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.208. Boards of review — appointment — membership — qualifications — powers and duties. — 1. The state judge advocate may constitute one or more boards of review, each composed of not less than three commissioned officers, each of whom shall be a member of the Missouri Bar and one of whom shall be a judge advocate of the Army or Air National Guard.

2. In a case referred to it, the board of review may act only with respect to the findings and sentence as approved by the convening authority. It may affirm only such findings of guilty, and the sentence or such part or amount of the sentence, as it finds correct in law and fact and determines, on the basis of the entire record, should be approved. In considering the record it shall have authority to weigh the evidence, judge the credibility of witnesses, and determine controverted questions of fact, recognizing that the trial court saw and heard the witnesses.

3. If the board of review sets aside the findings and sentence, it may, except where the setting aside is based on lack of sufficient evidence in the record to support the findings, order a rehearing. If it sets aside the findings and sentence and does not order a rehearing, it shall order that the charges be dismissed.

4. The state judge advocate shall, unless there is to be further action by the governor, instruct the convening authority to take action in accordance with the decision of the board of review. If the board of review has ordered a rehearing but the convening authority finds a rehearing impracticable, he may dismiss the charges.

5. In the event one or more boards of review are constituted in accordance with this section, the state judge advocate shall prescribe uniform rules of procedure for proceedings in and before such board or boards of review.

(L. 1984 H.B. 1035 § 68)



Section 40.210 Error of law, findings or sentence not incorrect unless prejudicial to rights of accused.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.210. Error of law, findings or sentence not incorrect unless prejudicial to rights of accused. — 1. A finding or sentence of a court-martial may not be held incorrect on the ground of an error of law unless the error materially prejudices the substantial rights of the accused.

2. Any reviewing authority with the power to approve or affirm a finding of guilty may approve or affirm so much of the finding as includes a lesser included offense.

(L. 1984 H.B. 1035 § 69)



Section 40.214 Appeals, when — accused's right to civilian counsel provided by him or military counsel — appellate military counsel, qualifications.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.214. Appeals, when — accused's right to civilian counsel provided by him or military counsel — appellate military counsel, qualifications. — Upon review of the record of trial by general court-martial in which there has been a finding of guilty and a sentence and upon review of the record of trial by special court-martial in which the sentence as approved by an officer exercising general court-martial jurisdiction includes a bad conduct discharge, the accused shall have the right to be represented before the state judge advocate or the board of review, as the case may be, by military counsel if requested by him or by civilian counsel if provided by him. Appellate military counsel shall be a commissioned officer of the state military forces and shall be a member of the Missouri Bar.

(L. 1984 H.B. 1035 § 70)



Section 40.216 Sentence approval by governor required, when — governor's powers — sentence approval by convening authority, powers.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.216. Sentence approval by governor required, when — governor's powers — sentence approval by convening authority, powers. — 1. No sentence extending to the dismissal of a commissioned officer or dishonorable discharge or bad conduct discharge shall be executed until approved by the governor. He shall approve the sentence or such part, amount, or commuted form of the sentence as he sees fit, and may suspend the execution of the sentence or any part of the sentence, as approved by him.

2. All other court-martial sentences, unless suspended, may be ordered executed by the convening authority when approved by him. The convening authority may suspend the execution of any sentence.

(L. 1984 H.B. 1035 § 71)



Section 40.218 Probationer, violations — hearing, rights of probationer to counsel — procedure.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.218. Probationer, violations — hearing, rights of probationer to counsel — procedure. — 1. Prior to the vacation of the suspension of a special court-martial sentence which as approved includes a bad conduct discharge, or of any general court-martial sentence, the officer having special court-martial jurisdiction over the probationer shall hold a hearing on the alleged violation of probation. The probationer shall be represented at the hearing by counsel if he so desires.

2. The record of the hearing and the recommendation of the officer having special court-martial jurisdiction shall be forwarded for action to the officer exercising general court-martial jurisdiction. If he vacates the suspension, any unexecuted part of the sentence except a dismissal shall be executed.

3. The suspension of any other sentence may be vacated by any authority competent to convene, for the command in which the accused is serving or assigned, a court of the kind that imposed the sentence.

(L. 1984 H.B. 1035 § 72)



Section 40.220 New trial, petition by accused when, grounds — time limitation.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.220. New trial, petition by accused when, grounds — time limitation. — At any time within two years after approval by the convening authority of a court-martial sentence which extends to dismissal, dishonorable or bad conduct discharge, the accused may petition the governor for a new trial on ground of newly discovered evidence or fraud on the court-martial.

(L. 1984 H.B. 1035 § 73)



Section 40.225 Sentence, unexecuted portion — powers to remit or suspend, exception — discharge or dismissal ordered by governor, when.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.225. Sentence, unexecuted portion — powers to remit or suspend, exception — discharge or dismissal ordered by governor, when. — 1. A convening authority may remit or suspend any part or amount of the unexecuted part of any sentence, including all uncollected forfeitures, other than a sentence approved by the governor.

2. The governor may, for good cause, substitute an administrative form of discharge for a discharge or dismissal executed in accordance with the sentence of a court-martial.

(L. 1984 H.B. 1035 § 74)



Section 40.228 Sentence set aside or disapproved all rights restored, exception — dishonorable or bad-conduct discharge not sustained, effect — dismissal not sustained, effect.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.228. Sentence set aside or disapproved all rights restored, exception — dishonorable or bad-conduct discharge not sustained, effect — dismissal not sustained, effect. — 1. Under such regulations as the governor may prescribe, all rights, privileges, and property affected by an executed part of a court-martial sentence which has been set aside or disapproved, except an executed dismissal or discharge, shall be restored unless a new trial or rehearing is ordered and such executed part is included in a sentence imposed upon a new trial or rehearing.

2. When a previously executed sentence of dishonorable or bad conduct discharge is not sustained on a new trial, the adjutant general shall substitute therefor a form of discharge authorized for administrative issuance unless the accused is to serve out the remainder of his enlistment.

3. When a previously executed sentence of dismissal is not sustained on a new trial, the adjutant general shall substitute therefor a form of discharge authorized for administrative issue, and the commissioned officer dismissed by that sentence may be reappointed by the governor alone to such commissioned grade and with such rank as in the opinion of the governor that former officer would have attained had that officer not been dismissed. The reappointment of such a former officer may be made if a position vacancy is available under applicable tables of organization. All time between the dismissal and reappointment shall be considered as service for all purposes.

(L. 1984 H.B. 1035 § 75)



Section 40.230 Sentences, proceedings, findings are final, exception — appeal on questions of law to state and federal courts.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.230. Sentences, proceedings, findings are final, exception — appeal on questions of law to state and federal courts. — The proceedings, findings and sentences of court-martial as reviewed and approved, as required by sections 40.005 to 40.490, and all dismissals and discharges carried into execution under sentences by courts-martial following review and approval, as required by sections 40.005 to 40.490, are final and conclusive. Orders publishing the proceedings of courts-martial and all action taken pursuant to those proceedings are binding upon all departments, courts, agencies, and officers of the state subject only to action upon a petition for a new trial or action by the governor as provided in sections 40.220 and 40.225; provided, however, that nothing in sections 40.005 to 40.490 shall be construed to prevent petition to appropriate state or federal courts for relief on questions of law.

(L. 1984 H.B. 1035 § 76)



Section 40.231 Appeals from final decisions, how made.

Effective 28 Aug 1986

Title V MILITARY AFFAIRS AND POLICE

40.231. Appeals from final decisions, how made. — Appeals from final decisions in all courts-martial shall be made pursuant to Article V, Section 3 of the Constitution of this State.

(L. 1986 H.B. 1505)



Section 40.234 Duty status required for conviction on certain offenses.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.234. Duty status required for conviction on certain offenses. — No person may be tried or punished for any offense provided for in sections 40.237 to 40.415, unless it was committed while the person was in a duty status.

(L. 1984 H.B. 1035 § 77)



Section 40.237 Principal in actions defined.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.237. Principal in actions defined. — Any person subject to sections 40.005 to 40.490 is a "principal" who:

(1) Commits an offense punishable by sections 40.005 to 40.490, or aids, abets, counsels, commands, or procures its commission; or

(2) Causes an act to be done which if directly performed by the person would be punishable by sections 40.005 to 40.490.

(L. 1984 H.B. 1035 § 78)



Section 40.240 Assists offender, how punished.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.240. Assists offender, how punished. — Any person subject to sections 40.005 to 40.490 who, knowing that an offense punishable by sections 40.005 to 40.490 has been committed, receives, comforts, or assists the offender in order to hinder or prevent the offender's apprehension, trial, or punishment shall be punished as a court-martial may direct.

(L. 1984 H.B. 1035 § 79)



Section 40.245 Attempt to commit offense may be part of offense.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.245. Attempt to commit offense may be part of offense. — An accused may be found guilty of an offense necessarily included in the offense charged or of an attempt to commit either the offense charged or an offense necessarily included therein.

(L. 1984 H.B. 1035 § 80)



Section 40.250 Attempt to commit offense even though failing in commission is offense, when.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.250. Attempt to commit offense even though failing in commission is offense, when. — 1. An act, done with specific intent to commit an offense under sections 40.005 to 40.490, amounting to more than mere preparation and tending, even though failing, to effect its commission, is an attempt to commit that offense.

2. Any person subject to sections 40.005 to 40.490 who attempts to commit any offense punishable by sections 40.005 to 40.490 shall be punished as a court-martial may direct, unless otherwise specifically prescribed.

3. Any person subject to sections 40.005 to 40.490 may be convicted of an attempt to commit an offense although it appears on the trial that the offense was consummated.

(L. 1984 H.B. 1035 § 81)



Section 40.255 Conspirators, deemed to have committed offense, when.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.255. Conspirators, deemed to have committed offense, when. — Any person subject to sections 40.005 to 40.490 who conspires with any other person to commit an offense under sections 40.005 to 40.490 shall, if one or more of the conspirators does an act to effect the object of the conspiracy, be punished as a court-martial may direct.

(L. 1984 H.B. 1035 § 82)



Section 40.260 Advising or soliciting — desertion — mutiny — misbehavior before a hostile force — sedition — offense performed, punishment — not performed, punishment.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.260. Advising or soliciting — desertion — mutiny — misbehavior before a hostile force — sedition — offense performed, punishment — not performed, punishment. — 1. Any person subject to sections 40.005 to 40.490 who solicits or advises another or others to desert in violation of section 40.273 or mutiny in violation of section 40.307 shall, if the offense solicited or advised is attempted or committed, be punished with the punishment provided for the commission of the offense, but, if the offense solicited or advised is not committed or attempted, the person shall be punished as a court-martial may direct.

2. Any person subject to sections 40.005 to 40.490 who solicits or advises another or others to commit an act of misbehavior before a hostile force in violation of section 40.325 or sedition in violation of section 40.307 shall, if the offense solicited or advised is committed, be punished with the punishment provided for the commission of the offense, but, if the offense solicited or advised is not committed, the person shall be punished as a court-martial may direct.

(L. 1984 H.B. 1035 § 83)



Section 40.265 False representation to procure enlistment — appointment — separation — court-martial proceedings.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.265. False representation to procure enlistment — appointment — separation — court-martial proceedings. — Any person who:

(1) Procures his own enlistment or appointment in the state military forces by knowingly false representation or deliberate concealment as to the person's qualifications for that enlistment or appointment and receives pay or allowances thereunder; or

(2) Procures his own separation from the state military forces by knowingly false representation or deliberate concealment as to the person's eligibility for that separation shall be punished as a court-martial may direct.

(L. 1984 H.B. 1035 § 84)



Section 40.270 Ineligible persons — enlisted, appointed, or separated from service, person effecting — court-martial.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.270. Ineligible persons — enlisted, appointed, or separated from service, person effecting — court-martial. — Any person subject to sections 40.005 to 40.490 who effects an enlistment or appointment in or a separation from the state military forces of any person who is known to that person to be ineligible for that enlistment, appointment, or separation because it is prohibited by law, regulation, or order shall be punished as a court-martial may direct.

(L. 1984 H.B. 1035 § 85)



Section 40.273 Desertion, defined — punishment by court-martial.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.273. Desertion, defined — punishment by court-martial. — 1. Any member of the state military forces who:

(1) Without authority goes or remains absent from the member's unit, organization, or place of duty with intent to remain away therefrom permanently;

(2) Quits his unit, organization or place of duty with intent to avoid hazardous duty or to shirk important service; or

(3) Without being regularly separated from one of the state military forces enlists or accepts an appointment in the same or another one of the state military forces, or in one of the Armed Forces of the United States, without fully disclosing the fact

­­

­

2. Any commissioned officer of the state military forces who, after tender of resignation and before notice of its acceptance, quits his post or proper duties without leave and with intent to remain away therefrom permanently is guilty of desertion.

3. Any person found guilty of desertion or attempt to desert shall be punished as a court-martial may direct.

(L. 1984 H.B. 1035 § 86)



Section 40.276 Absent from place of duty — court-martial.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.276. Absent from place of duty — court-martial. — Any person subject to sections 40.005 to 40.490 shall be punished as a court-martial may direct who, without authority:

(1) Fails to go to the person's appointed place of duty at the time prescribed;

(2) Goes from that place; or

(3) Absents himself or remains absent from the person's unit, organization, or place of duty at which he is required to be at the time prescribed.

(L. 1984 H.B. 1035 § 87)



Section 40.278 Missing ship, aircraft or unit — court-martial.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.278. Missing ship, aircraft or unit — court-martial. — Any person subject to sections 40.005 to 40.490 who through neglect or design misses the movement of a ship, aircraft, or unit with which the person is required in the course of duty to move shall be punished as a court-martial may direct.

(L. 1984 H.B. 1035 § 88)



Section 40.280 Contemptuous words, used against certain officials — court-martial.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.280. Contemptuous words, used against certain officials — court-martial. — Any person subject to sections 40.005 to 40.490 who uses contemptuous words against the President of the United States, Vice President of the United States, Congress, Secretary of Defense, or a secretary of a department, the governor of the state of Missouri, the Missouri general assembly or the adjutant general of the state of Missouri, the governor or the legislature of any state, territory or other possession of the United States in which he is on duty or present shall be punished as a court-martial may direct.

(L. 1984 H.B. 1035 § 89)



Section 40.285 Disrespect to superior commissioned officer — court-martial.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.285. Disrespect to superior commissioned officer — court-martial. — Any person subject to sections 40.005 to 40.490 who behaves with disrespect toward his superior commissioned officer shall be punished as a court-martial may direct.

(L. 1984 H.B. 1035 § 90)



Section 40.290 Violence or willfully disobeying command of superior commissioned officer.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.290. Violence or willfully disobeying command of superior commissioned officer. — Any person subject to sections 40.005 to 40.490 shall be punished as a court-martial may direct who:

(1) Strikes the person's superior commissioned officer or draws or lifts up any weapon or offers any violence against the superior commissioned officer while the officer is in the execution of his office; or

(2) Willfully disobeys a lawful command of his superior commissioned officer.

(L. 1984 H.B. 1035 § 91)



Section 40.295 Strikes, assaults or willfully disobeys, warrant officer — noncommissioned officer — petty officer, court-martial, when.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.295. Strikes, assaults or willfully disobeys, warrant officer — noncommissioned officer — petty officer, court-martial, when. — Any warrant officer or enlisted member shall be punished as a court-martial may direct who:

(1) Strikes or assaults a warrant officer, noncommissioned officer or petty officer, while that officer is in the execution of his office;

(2) Willfully disobeys the lawful order of a warrant officer, noncommissioned officer, or petty officer; or

(3) Treats with contempt or is disrespectful in language or deportment toward a warrant officer, noncommissioned officer, or petty officer, while that officer is in the execution of his office.

(L. 1984 H.B. 1035 § 92)



Section 40.300 Orders — failure or dereliction in obeying — court-martial.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.300. Orders — failure or dereliction in obeying — court-martial. — Any person subject to sections 40.005 to 40.490 shall be punished as a court-martial may direct who:

(1) Violates or fails to obey any lawful general order or regulation;

(2) Having knowledge of any other lawful order issued by a member of the state military forces which it is the person's duty to obey, fails to obey the order; or

(3) Is derelict in the performance of his duties.

(L. 1984 H.B. 1035 § 93)



Section 40.305 Cruelty or maltreatment of persons subject to his orders — court-martial.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.305. Cruelty or maltreatment of persons subject to his orders — court-martial. — Any person subject to sections 40.005 to 40.490 who is guilty of cruelty toward, or oppression or maltreatment of, any person subject to his orders shall be punished as a court-martial may direct.

(L. 1984 H.B. 1035 § 94)



Section 40.307 Mutiny — sedition — attempted mutiny or sedition — failure to suppress or inform — offenses, court-martial.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.307. Mutiny — sedition — attempted mutiny or sedition — failure to suppress or inform — offenses, court-martial. — 1. Any person subject to sections 40.005 to 40.490 who:

(1) With intent to usurp or override lawful military authority, refuses, in concert with any other person, to obey orders or otherwise do his duty or creates any violence or disturbance is guilty of mutiny;

(2) With intent to cause the overthrow or destruction of lawful civil authority, creates, in concert with any other person, revolt, violence, or other disturbance against that authority is guilty of sedition;

(3) Fails to do his utmost to prevent and suppress a mutiny or sedition being committed in the person's presence, or fails to take all reasonable means to inform his superior commissioned officer or commanding officer of a mutiny or sedition which the person knows or has reason to believe is taking place, is guilty of a failure to suppress or report a mutiny or sedition.

2. A person who is found guilty of attempted mutiny, mutiny, sedition, or failure to suppress or report a mutiny or sedition shall be punished as a court-martial may direct.

(L. 1984 H.B. 1035 § 95)



Section 40.310 Arrest, resists or breaks — escape from confinement — court-martial.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.310. Arrest, resists or breaks — escape from confinement — court-martial. — Any person subject to sections 40.005 to 40.490 who resists apprehension or breaks arrest or who escapes from physical custody, restraint, or confinement lawfully imposed shall be punished as a court-martial may direct.

(L. 1984 H.B. 1035 § 96)



Section 40.312 Escape by neglect or improper release of prisoners — court-martial.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.312. Escape by neglect or improper release of prisoners — court-martial. — Any person subject to sections 40.005 to 40.490 who, without proper authority, releases any prisoner committed to his charge, or who through neglect or design suffers any such prisoner to escape, shall be punished as a court-martial may direct.

(L. 1984 H.B. 1035 § 97)



Section 40.315 False apprehension, arrest, confinement — court-martial.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.315. False apprehension, arrest, confinement — court-martial. — Any person subject to sections 40.005 to 40.490 who, except as provided by law or regulation, apprehends, arrests, restrains, or confines any person shall be punished as a court-martial may direct.

(L. 1984 H.B. 1035 § 98)



Section 40.320 Delay in case — failure to enforce regulation of proceedings — court-martial.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.320. Delay in case — failure to enforce regulation of proceedings — court-martial. — Any person subject to sections 40.005 to 40.490 shall be punished as a court-martial may direct who:

(1) Is responsible for unnecessary delay in the disposition of any case of a person accused of an offense under sections 40.005 to 40.490; or

(2) Knowingly and intentionally fails to enforce or comply with any provision of sections 40.005 to 40.490 regulating the proceedings before, during, or after trial of an accused.

(L. 1984 H.B. 1035 § 99)



Section 40.325 Hostile force, in presence of, commits certain offenses — court-martial.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.325. Hostile force, in presence of, commits certain offenses — court-martial. — Any person subject to sections 40.005 to 40.490 shall be punished as a court-martial may direct who before or in the presence of a hostile force:

(1) Runs away;

(2) Shamefully abandons, surrenders, or delivers up any command, unit, place or military property which it is the person's duty to defend;

(3) Through disobedience, neglect, or intentional misconduct endangers the safety of any such command, unit, place, or military property;

(4) Casts away his arms or ammunition;

(5) Is guilty of cowardly conduct;

(6) Quits his place of duty to plunder or pillage;

(7) Causes false alarms in any command, unit, or place under control of the Armed Forces of the United States or the state military forces;

(8) Willfully fails to do his utmost to encounter, engage, capture, or destroy any hostile force, combatants, vessels, aircraft, or any other thing, which it is the person's duty so to encounter, engage, capture, or destroy; or

(9) Does not afford all practicable relief and assistance to any troops, combatants, vessels, or aircraft of the Armed Forces belonging to the United States or their allies, to this state or to any other state, when engaged in battle or suppression of civil disorders.

(L. 1984 H.B. 1035 § 100)



Section 40.328 Attempts to compel officer to surrender to enemy or to strike colors without proper authority — court-martial.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.328. Attempts to compel officer to surrender to enemy or to strike colors without proper authority — court-martial. — Any person subject to sections 40.005 to 40.490 who compels or attempts to compel a commander of any place, vessel, aircraft, or other military property, or of any body of members of this state's or any other state's military forces to give it up to an enemy or to abandon it, or who strikes the colors or flag to an enemy without proper authority, shall be punished as a court-martial may direct.

(L. 1984 H.B. 1035 § 101)



Section 40.330 Parole or countersign giving to person not entitled or giving improperly to entitled person — court-martial.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.330. Parole or countersign giving to person not entitled or giving improperly to entitled person — court-martial. — Any person subject to sections 40.005 to 40.490 who discloses the parole or countersign to any person not entitled to receive it, or who gives to another who is entitled to receive and use the parole or countersign a different parole or countersign from that which, to the person's knowledge, he was authorized and required to give, shall be punished as a court-martial may direct.

(L. 1984 H.B. 1035 § 102)



Section 40.335 Forcing a safeguard, court-martial.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.335. Forcing a safeguard, court-martial. — Any person subject to sections 40.005 to 40.490 who forces a safeguard shall be punished as a court-martial may direct.

(L. 1984 H.B. 1035 § 103)



Section 40.340 Public property, duty to secure when taken from hostile forces — failure to turn over to proper authority — court-martial.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.340. Public property, duty to secure when taken from hostile forces — failure to turn over to proper authority — court-martial. — 1. All persons subject to sections 40.005 to 40.490 shall secure all public property taken from the hostile force for the service of the United States, or the state of Missouri, and shall give notice and turn over to the proper authority without delay all captured or abandoned property in their possession, custody, or control.

2. Any person subject to sections 40.005 to 40.490 shall be punished as a court-martial may direct who:

(1) Fails to carry out the duties prescribed in subsection 1 of this section;

(2) Buys, sells, trades, or in any way deals in or disposes of captured or abandoned property, whereby that person receives or expects any profit, benefit, or advantage to himself or another directly or indirectly connected with himself; or

(3) Engages in looting or pillaging.

(L. 1984 H.B. 1035 § 104)



Section 40.350 Hostile forces, aid — court-martial.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.350. Hostile forces, aid — court-martial. — Any person subject to sections 40.005 to 40.490 shall be punished as a court-martial may direct who:

(1) Aids, or attempts to aid the hostile force with arms, ammunition, supplies, money, or other things; or

(2) Without proper authority, knowingly harbors or protects or gives intelligence to, or communicates or corresponds with or holds any intercourse with the hostile force, either directly or indirectly.

(L. 1984 H.B. 1035 § 105)



Section 40.355 Hostile forces, capture — conduct improper — court-martial.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.355. Hostile forces, capture — conduct improper — court-martial. — Any person subject to sections 40.005 to 40.490 shall be punished as a court-martial may direct who, while in the hands of a hostile force in time of war or civil disturbance:

(1) For the purpose of securing favorable treatment by the person's captors, acts without proper authority in a manner contrary to law, custom, or regulation, to the detriment of others of whatever nationality held by a hostile force as civilian or military prisoners; or

(2) While in a position of authority over such persons maltreats them without justifiable cause.

(L. 1984 H.B. 1035 § 106)



Section 40.360 Signs official documents with intent to deceive — court-martial.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.360. Signs official documents with intent to deceive — court-martial. — Any person subject to sections 40.005 to 40.490 who, with intent to deceive, signs any false record, return, regulation, order, or other official document, knowing it to be false, or makes any other false official statement knowing it to be false, shall be punished as a court-martial may direct.

(L. 1984 H.B. 1035 § 107)



Section 40.365 Military property — sells, neglects, damages, destroys, loses — court-martial.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.365. Military property — sells, neglects, damages, destroys, loses — court-martial. — Any person subject to sections 40.005 to 40.490 shall be punished as a court-martial may direct who, without proper authority:

(1) Sells or otherwise disposes of;

(2) Willfully or through neglect damages, destroys, or loses; or

(3) Willfully or through neglect suffers to be damaged, destroyed, sold, or wrongfully disposed any military property of the United States or of this state.

(L. 1984 H.B. 1035 § 108)



Section 40.370 Property, not military — willfully, recklessly wastes or spoils — court-martial.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.370. Property, not military — willfully, recklessly wastes or spoils — court-martial. — Any person subject to sections 40.005 to 40.490 who, while in a duty status, willfully or recklessly wastes, spoils, or otherwise willfully and wrongfully destroys or damages any property other than military property of the United States or of this state shall be punished as a court-martial may direct.

(L. 1984 H.B. 1035 § 109)



Section 40.375 Hazarding vessels of the United States or state, causing to be hazarded — court-martial.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.375. Hazarding vessels of the United States or state, causing to be hazarded — court-martial. — 1. Any person subject to sections 40.005 to 40.490 who willfully and wrongfully hazards or suffers to be hazarded any vessel of the Armed Forces of the United States or of the state military forces shall be punished as a court-martial may direct.

2. Any person subject to sections 40.005 to 40.490 who negligently hazards or suffers to be hazarded any vessel of the Armed Forces of the United States or of the state military forces shall be punished as a court-martial may direct.

(L. 1984 H.B. 1035 § 110)



Section 40.380 Leaving post while on duty — use of drugs, drunkenness, sleeping on duty — court-martial.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.380. Leaving post while on duty — use of drugs, drunkenness, sleeping on duty — court-martial. — Any person subject to sections 40.005 to 40.490 who is found drunk, under the influence of any intoxicant, narcotic, barbiturate or somnifacient or similar substance, on duty or sleeping upon his post, or who leaves that post before he is regularly relieved, shall be punished as a court-martial may direct.

(L. 1984 H.B. 1035 § 111)



Section 40.385 Fighting — promoting a fight or duel, failure to report — court-martial.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.385. Fighting — promoting a fight or duel, failure to report — court-martial. — Any person subject to sections 40.005 to 40.490 who fights or promotes, or is concerned in or connives at fighting a duel, or who, having knowledge of a challenge sent or about to be sent, fails to report the fact promptly to the proper authority, shall be punished as a court-martial may direct.

(L. 1984 H.B. 1035 § 112)



Section 40.387 Avoiding work, duty or service — court-martial.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.387. Avoiding work, duty or service — court-martial. — Any person subject to sections 40.005 to 40.490 shall be punished as a court-martial may direct who for the purpose of avoiding work, duty or service in the state military forces:

(1) Feigns illness, physical disablement, mental lapse or derangement; or

(2) Intentionally inflicts self-injury.

(L. 1984 H.B. 1035 § 113)



Section 40.390 Riot or breach of the peace, causing or participating — court-martial.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.390. Riot or breach of the peace, causing or participating — court-martial. — Any person subject to sections 40.005 to 40.490 who causes or participates in any riot or breach of the peace shall be punished as a court-martial may direct.

(L. 1984 H.B. 1035 § 114)



Section 40.395 Provocative gestures or words, constituting a threat of violence — court-martial.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.395. Provocative gestures or words, constituting a threat of violence — court-martial. — Any person subject to sections 40.005 to 40.490 who uses provoking or reproachful words or gestures constituting an immediate threat to violence toward any other person subject to sections 40.005 to 40.490 shall be punished as a court-martial may direct.

(L. 1984 H.B. 1035 § 115)



Section 40.398 Perjury — giving a false oath or false testimony in a matter of inquiry — court-martial.

Effective 28 Aug 1986

Title V MILITARY AFFAIRS AND POLICE

40.398. Perjury — giving a false oath or false testimony in a matter of inquiry — court-martial. — Any person subject to sections 40.005 to 40.490 who in a judicial proceeding or in a course of justice conducted under sections 40.005 to 40.495 and section 545.010 willfully and corruptly gives, upon a lawful oath or in any form allowed by law to be substituted for an oath, any false testimony material to the issue or matter of inquiry is guilty of perjury and shall be punished as a court-martial may direct.

(L. 1984 H.B. 1035 § 116, A.L. 1986 H.B. 1505)



Section 40.400 False claims against United States or state — forgery or counterfeiting signatures — property or money, failure to deliver with intent to defraud — court-martial.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.400. False claims against United States or state — forgery or counterfeiting signatures — property or money, failure to deliver with intent to defraud — court-martial. — Any person subject to sections 40.005 to 40.490 shall, upon conviction, be punished as a court-martial may direct:

(1) Who, knowing it to be false or fraudulent:

(a) Makes any claim against the United States, this state, or any officer thereof; or

(b) Presents to any person in the civil or military service thereof, for approval or payment any claim against the United States, this state or any officer thereof;

(2) Who, for the purpose of obtaining the approval, allowance, or payment of any claim against the United States, this state, or any officer thereof:

(a) Makes or uses any writing or other paper knowing it to contain any false or fraudulent statements;

(b) Makes any oath to any fact or to any writing or other paper knowing the oath to be false; or

(c) Forges or counterfeits any signature upon any writing or other paper, or uses any such signature knowing it to be forged or counterfeited; or

(3) Who, having charge, possession, custody, or control of any money, or other property of the United States or this state, furnished or intended for the Armed Forces of the United States or the state military forces, knowingly delivers to any person having authority to receive it, any amount thereof less than that for which the person receives a certificate or receipt; or

(4) Who, being authorized to make or deliver any paper certifying the receipt of any property of the United States or this state, furnished or intended for the Armed Forces of the United States or the state military forces, makes or delivers to any person such writing without having full knowledge of the truth of the statements therein contained and with intent to defraud the United States or this state.

(L. 1984 H.B. 1035 § 117)



Section 40.405 Larceny or wrongful appropriation of property — court-martial.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.405. Larceny or wrongful appropriation of property — court-martial. — 1. Any person subject to sections 40.005 to 40.490 who wrongfully takes, obtains, or withholds, by any means, from the possession of the owner or of any other person any money, personal property, or article of value of any kind:

(1) With intent permanently to deprive or defraud another person of the use and benefit of property or to appropriate it to his own use or the use of any person other than the owner, steals that property and is guilty of larceny; or

(2) With intent temporarily to deprive or defraud another person of the use and benefit of property or to appropriate it to his own use or the use of any person other than the owner, is guilty of wrongful appropriation.

2. Any person found guilty of larceny or wrongful appropriation shall be punished as a court-martial may direct.

(L. 1984 H.B. 1035 § 118)



Section 40.408 Officer's conduct, unbecoming to an officer and a gentleman — court-martial.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.408. Officer's conduct, unbecoming to an officer and a gentleman — court-martial. — Any commissioned officer who is convicted of conduct unbecoming an officer and a gentleman shall be punished as a court-martial may direct.

(L. 1984 H.B. 1035 § 119)



Section 40.410 Neglecting or prejudicing discipline of the military — bringing discredit to state military services — exceptions, court-martial.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.410. Neglecting or prejudicing discipline of the military — bringing discredit to state military services — exceptions, court-martial. — Though not specifically mentioned in sections 40.005 to 40.490, all disorders and neglects to the prejudice of good order and discipline in the state military forces, and all conduct of a nature to bring discredit upon the state military forces, of which persons subject to sections 40.005 to 40.490 may be guilty, shall be taken cognizance of by a general, special, or summary court-martial, according to the nature and degree of the offense, and shall be punished at the discretion of that court. However, cognizance may not be taken of, and jurisdiction may not be extended to, the crimes of murder, manslaughter, rape, robbery, maiming, sodomy, arson, extortion, assault, burglary, housebreaking, or other offenses not included in this section, jurisdiction of which is reserved to civil courts.

(L. 1984 H.B. 1035 § 120)



Section 40.415 Military property, purchasing or receiving in pawn or pledge — court-martial.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.415. Military property, purchasing or receiving in pawn or pledge — court-martial. — If any person shall knowingly and willfully purchase, or receive in pawn or pledge any military property of the state of Missouri or of the United States in use by the state of Missouri, he shall be punished as a court-martial may direct.

(L. 1984 H.B. 1035 § 121)



Section 40.420 Courts of inquiry, duties, how convened — members of court — counsel, appointment — parties to inquiry, how determined, procedure — records.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.420. Courts of inquiry, duties, how convened — members of court — counsel, appointment — parties to inquiry, how determined, procedure — records. — 1. Courts of inquiry to investigate any matter may be convened by the governor or by any other person designated by the governor for that purpose, whether or not the persons involved have requested such an inquiry.

2. A court of inquiry consists of three or more commissioned officers. For each court of inquiry the convening authority shall also appoint counsel for the court.

3. Any person subject to sections 40.005 to 40.490 whose conduct is subject to inquiry shall be designated as a party. Any person subject to sections 40.005 to 40.490 or employed in the division of military affairs who has a direct interest in the subject of inquiry has the right to be designated as a party upon request to the court. Any person designated as a party shall be given due notice and has the right to be present, to be represented by counsel, to cross-examine witnesses, and to introduce evidence.

4. Members of a court of inquiry may be challenged by a party, but only for cause stated to the court.

5. The members, counsel, the reporter, and interpreters of courts of inquiry shall take an oath or affirmation to faithfully perform their duties.

6. Witnesses may be summoned to appear and testify and be examined before courts of inquiry, as provided for courts-martial.

7. Courts of inquiry shall make findings of fact but may not express opinions or make recommendations unless required to do so by the convening authority.

8. Each court of inquiry shall keep a record of its proceedings, which shall be authenticated by the signatures of the president and counsel for the court and forwarded to the convening authority. If the record cannot be authenticated by the president, it shall be signed by a member in lieu of the president. If the record cannot be authenticated by the counsel for the court, it shall be signed by a member in lieu of the counsel.

(L. 1984 H.B. 1035 § 122)



Section 40.425 Oaths, persons having authority to administer.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.425. Oaths, persons having authority to administer. — 1. The following members of the state military forces may administer oaths for the purposes of military administration, including military justice:

(1) The state judge advocate and all assistant state judge advocates;

(2) All summary courts-martial;

(3) All adjutants, assistant adjutants, acting adjutants, and personnel adjutants;

(4) All staff judge advocates and legal officers;

(5) All other persons designated by law or regulation.

2. The following persons in the state military forces shall have authority to administer oaths necessary in the performance of their duties:

(1) The president, military judge, trial counsel, and assistant trial counsel for all general and special courts-martial;

(2) The president and the counsel for the court of any court of inquiry;

(3) All officers designated to take a deposition;

(4) All persons detailed to conduct an investigation;

(5) All other persons designated by law or regulation.

3. The signature without seal of any such person, together with the title of his office, is prima facie evidence of his authority.

(L. 1984 H.B. 1035 § 123)



Section 40.430 Military justice — certain sections explained to enlisted members, when — complete text to be available on request.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.430. Military justice — certain sections explained to enlisted members, when — complete text to be available on request. — Subsection 2 of section 40.005, sections 40.007, 40.020 to 40.040, 40.043, 40.090, 40.098, 40.126, 40.175, 40.234 to 40.415 and 40.430 to 40.440, as well as those required sections of the United States code of military justice, shall be carefully explained to every enlisted member at the time of the member's enlistment or transfer or induction into the state military forces or within thirty days thereafter. They shall also be explained to each unit of the state military forces as the adjutant general may direct. A complete text of sections 40.005 to 40.490 and of the regulations prescribed by the governor thereunder shall be made available to any member of the state military forces, upon the member's request, for his personal examination.

(L. 1984 H.B. 1035 § 124)



Section 40.435 Complaints against commanding officer, procedure.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.435. Complaints against commanding officer, procedure. — Any member of the state military forces who believes himself wronged by the member's commanding officer, and who, upon due application to that commanding officer, is refused redress, may complain to any superior commissioned officer, who shall forward the complaint to the governor or adjutant general, who shall examine such complaint and take proper measures for redressing the wrong.

(L. 1984 H.B. 1035 § 125)



Section 40.440 Property of person damaged or taken, board convened to investigate, procedure.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.440. Property of person damaged or taken, board convened to investigate, procedure. — 1. Whenever complaint is made to any commanding officer that willful damage has been done to the property of any person or that the person's property has been wrongfully taken by members of the state military forces, the person may, subject to such regulations as the governor may prescribe, convene a board to investigate the complaint. The board shall consist of from one to three commissioned officers and, for the purpose of that investigation, it has power to summon witnesses and examine them upon oath or affirmation, to receive depositions or other documentary evidence, and to assess the damages sustained against the responsible parties. The assessment of damages made by the board is subject to the approval of the commanding officer, and in the amount approved by the commanding officer shall be charged against the pay of the offenders. The order of the commanding officer directing charges herein authorized is conclusive, except as provided in subsection 3 of this section, on any disbursing officer for the payment by him to the injured parties of the damages so assessed and approved.

2. If the offenders cannot be ascertained, but the organization or detachment to which they belong is known, charges totaling the amount of damages assessed and approved may be paid to the injured parties from the funds of the units of the state military forces to which the offenders belonged.

3. Any person subject to sections 40.005 to 40.490 who is accused of causing willful damage to property has the right to be represented by counsel, to summon witnesses in the person's behalf, and to cross-examine those appearing against him. The accused has the right of appeal to the next higher commander.

(L. 1984 H.B. 1035 § 126)



Section 40.445 Processes and sentences of courts-martial executed by civil officers, fees, how paid.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.445. Processes and sentences of courts-martial executed by civil officers, fees, how paid. — In the state military forces not in federal service, the processes and sentences of its courts-martial shall be executed by the civil officers prescribed by the laws of this state or regulations adopted under sections 40.005 to 40.490. Fees for serving processes provided for in sections 40.005 to 40.490 shall be the same as prescribed by law for similar processes of a civil nature, and shall upon proper vouchers being filed, be paid by the adjutant general in the usual manner.

(L. 1984 H.B. 1035 § 127)



Section 40.450 Process or mandates, authority to issue.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.450. Process or mandates, authority to issue. — 1. Military courts may issue any process or mandate necessary to carry into effect their powers. Such a court may issue subpoenas and subpoenas duces tecum and enforce by attachment attendance of witnesses and production of books and records, when it is within the state and the witnesses, books and records sought are also so located.

2. Process and mandates may be issued by summary courts-martial, provost courts, or the president or military judge of other military courts and may be directed to and may be executed by the marshals of the military court or any peace officer and shall be in such form as may be prescribed by regulations issued under sections 40.005 to 40.490.

3. All officers to whom process or mandates may be so directed shall execute them and make return of their acts thereunder according to the requirements of those documents.

(L. 1984 H.B. 1035 § 128)



Section 40.455 Fines and costs imposed by military court, how paid.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.455. Fines and costs imposed by military court, how paid. — Fines and costs imposed by a military court may be paid to it or to an officer executing its process. The amount of such a fine may be noted upon any state roll or account for pay of the delinquent and deducted from any pay or allowance due or thereafter to become due him, until the fine is liquidated. Any sum so deducted shall be turned into the military court which imposed the fine. Any officer collecting a fine or penalty imposed by a military court upon an officer or enlisted person shall pay it within thirty days to the judge advocate, who shall transmit the same to the adjutant general. The adjutant general shall, monthly, deposit all fines and penalties so received with the state treasurer, to be credited to the general revenue fund of the state.

(L. 1984 H.B. 1035 § 129)



Section 40.460 Civilian officers to execute required duties, failure to perform, penalty.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.460. Civilian officers to execute required duties, failure to perform, penalty. — The neglect or refusal of any sheriff, police officer, jail warden or magistrate to execute any process, or to make proper return of all fines and penalties collected, or to receive in custody any prisoner, shall be deemed a class C misdemeanor and shall subject the offender to a prosecution by the proper prosecuting attorney.

(L. 1984 H.B. 1035 § 130)



Section 40.465 Actions against convening authority or member of court, prohibited, when.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.465. Actions against convening authority or member of court, prohibited, when. — No person may bring a civil or criminal action or proceeding against the convening authority or a member of a military court or officer or person acting under its authority or reviewing its proceedings because of the approval, imposition, or execution of any sentence or the imposition or collection of a fine or penalty, or the execution of any process or mandate of a military court.

(L. 1984 H.B. 1035 § 131)



Section 40.470 Jurisdiction presumed, burden of proof.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.470. Jurisdiction presumed, burden of proof. — The jurisdiction of the military courts and boards established by sections 40.005 to 40.490 shall be presumed and the burden of proof rests on any person seeking to oust those courts or boards of jurisdiction in any action or proceeding.

(L. 1984 H.B. 1035 § 132)



Section 40.475 Governor's powers to delegate authority — exception.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.475. Governor's powers to delegate authority — exception. — The governor may delegate any authority vested in him under sections 40.005 to 40.490, and may provide for the subdelegation of any such authority, except the power given him by section 40.083.

(L. 1984 H.B. 1035 § 133)



Section 40.480 Purpose of military laws.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.480. Purpose of military laws. — Sections 40.005 to 40.490 shall be so construed as to effectuate their general purpose and, so far as practicable, to make the law uniform with the law of the United States, especially as embodied in the Uniform Code of Military Justice.

(L. 1984 H.B. 1035 § 134)



Section 40.485 Expenses, per diems, transportation for military personnel and civilians required to participate, how paid.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.485. Expenses, per diems, transportation for military personnel and civilians required to participate, how paid. — Military judges, military counsel and members of courts-martial and courts of inquiry shall be allowed transportation and per diem pay as per military grade for time actually employed in the duties assigned them. Transportation shall be furnished to all prosecutors, prisoners, witnesses, sheriffs and police officers to and from the place or places designated for the meetings of such courts. The per diem pay for civilian witnesses shall be the same as in civil courts of law and for military personnel the amount as provided by law and regulation. The fees of sheriffs for serving the processes provided for in sections 40.005 to 40.490 shall be the same as prescribed by law for similar processes of a civil nature and shall, upon proper vouchers being filed, be paid by the adjutant general in the usual manner.

(L. 1984 H.B. 1035 § 135)



Section 40.490 Reemployment rights of persons ordered to active duty — attorney general to enforce rights.

Effective 28 Aug 2017

Title V MILITARY AFFAIRS AND POLICE

40.490. Reemployment rights of persons ordered to active duty — attorney general to enforce rights. — Members of the state military forces of this state who are ordered to active state duty by the governor, any Missouri employee who is a member of the National Guard of another state and who is called into active state duty by the governor of that state, or any member of any reserve component of the Armed Forces of the United States who is called to active duty shall, upon being relieved from such duty, be entitled to the same reemployment rights provided by Title 38 of the United States Code, the Revised Statutes of Missouri, and all amendments thereto. The attorney general shall enforce the reemployment rights contained in this section for members of the state military forces who are ordered to active state duty by the governor.

(L. 1984 H.B. 1035 § 136, A.L. 1995 S.B. 207, A.L. 2017 S.B. 108)



Section 40.495 Severability of sections.

Effective 28 Aug 1984

Title V MILITARY AFFAIRS AND POLICE

40.495. Severability of sections. — Sections 40.005 to 40.490 and every part thereof are hereby declared to be independent sections or part of a section, and if any section, subsection, sentence, clause, or phrase of sections 40.005 to 40.490 shall for any reason be held unconstitutional, the validity of the remaining sections, subsections, sentences, clauses, or phrases shall not be affected thereby.

(L. 1984 H.B. 1035 § 137)






Chapter 41 Military Forces

Chapter Cross References



Section 41.010 Title of law — purpose.

Effective 28 Aug 1951

Title V MILITARY AFFAIRS AND POLICE

41.010. Title of law — purpose. — It is the intent of this chapter, which shall hereafter be known as the "Missouri Military Code", to provide for the state militia and for the organization, equipment, regulations and functions thereof to conform as nearly as practicable to the laws and regulations for the formation and government of the Armed Forces of the United States.

(L. 1951 p. 654 § 1)



Section 41.020 Federal law applicable, when.

Effective 28 Aug 1951

Title V MILITARY AFFAIRS AND POLICE

41.020. Federal law applicable, when. — All acts of the Congress of the United States providing for the administration, control, equipment, government and organization of the Armed Forces of the United States, together with the rules and regulations promulgated thereunder, now in effect and hereafter enacted or promulgated, may by appropriate rules and regulations be adopted by the governor for the operation and regulation of the militia of the state insofar as the same are not inconsistent with rights reserved to this state under the constitution of the state and provisions of this code.

(L. 1951 p. 654 § 2)



Section 41.025 POW and MIA designations recognized.

Effective 28 Aug 2010

Title V MILITARY AFFAIRS AND POLICE

41.025. POW and MIA designations recognized. — The state of Missouri hereby recognizes the designations of Prisoner of War (POW) and Missing in Action (MIA) as valid descriptions of casualty status and category classification for military personnel.

(L. 2010 H.B. 1524 & 2260)



Section 41.030 Definitions.

Effective 28 Aug 2010

Title V MILITARY AFFAIRS AND POLICE

41.030. Definitions. — 1. The word "militia" as used in this code means all the active and potential military forces of the state, whether organized or unorganized.

2. Whenever reference is made in the articles of Uniform Code of Military Justice to the "military service" or to the "Armed Forces" of the United States the reference is deemed to include the military service and militia of this state.

3. "Primary next of kin" are, in order of precedence, surviving spouse, eldest child, father or mother, eldest brother or sister, or eldest grandchild.

(L. 1951 p. 654 §§ 3, 4, A.L. 1961 p. 479, A.L. 2010 H.B. 1524 & 2260)



Section 41.033 Antiterrorism fund created, purpose — reversion to general revenue prohibited — governor to direct expenditures — antiterrorism activities defined.

Effective 28 Aug 2003

Title V MILITARY AFFAIRS AND POLICE

41.033. Antiterrorism fund created, purpose — reversion to general revenue prohibited — governor to direct expenditures — antiterrorism activities defined. — 1. The "Antiterrorism Fund" is hereby established within the state treasury. The state treasurer shall be custodian of the fund, in accordance with sections 30.170 and 30.180, and shall make disbursements from said fund for the purposes enumerated in subsection 2 of this section. All contributions derived from section 301.3123, private donations and grants, or any appropriations made by the general assembly, shall be placed in the antiterrorism fund. Notwithstanding the provisions of section 33.080 to the contrary, moneys in the antiterrorism fund shall not revert to the general revenue fund. Interest accruing to the antiterrorism fund shall be part of the fund.

2. The antiterrorism fund shall, upon appropriation, be used by the Missouri office of homeland security for antiterrorism activities. Expenditures from the fund shall be made upon the direction of the governor for antiterrorism activities. As used in this section, the term "antiterrorism activities" means activities related to the prevention, detection, and emergency response to terrorism that are undertaken by state and local law enforcement, fire protection, and public health agencies. The funds provided for these activities, to the extent that funds are available, shall be used exclusively for purposes directly related to fighting terrorism. Eligible activities include, but are not limited to, hiring support staff to perform administrative tasks, hiring and training additional law enforcement, fire protection, and public health personnel, response training for existing and additional law enforcement, fire protection, and public health personnel, and hazardous materials and other equipment expenditures.

(L. 2003 S.B. 4)



Section 41.040 Military division of executive department — what constitutes.

Effective 28 Aug 1951

Title V MILITARY AFFAIRS AND POLICE

41.040. Military division of executive department — what constitutes. — The militia of the state of Missouri, which includes the adjutant general and his office, constitutes the military division of the executive department of the state government, under the direct control of the governor.

(L. 1951 p. 654 § 5)

CROSS REFERENCE:

Commander in chief of militia, Const. Art. IV § 6



Section 41.050 State militia, members.

Effective 28 Aug 2012

Title V MILITARY AFFAIRS AND POLICE

41.050. State militia, members. — The militia of the state shall include all able-bodied citizens and all other able-bodied residents, who, in the case of the unorganized militia and the Missouri reserve military force, shall be more than seventeen years of age and not more than sixty-four, and such other persons as may upon their own application be enrolled or commissioned therein, and who, in the case of the organized militia, shall be within the age limits and possess the physical and mental qualifications prescribed by law or regulations for the reserve components of the Armed Forces of the United States, except that this section shall not be construed to require militia service of any persons specifically exempted by the laws of the United States or the state of Missouri. The maximum age requirement may be waived by the adjutant general on a case-by-case basis.

(L. 1951 p. 654 § 7, A.L. 2012 H.B. 1105)



Section 41.060 Militia service, persons exempt.

Effective 28 Aug 1951

Title V MILITARY AFFAIRS AND POLICE

41.060. Militia service, persons exempt. — The following persons shall be exempt from militia service:

(1) Persons exempt from militia service by the laws of the United States;

(2) Regular or duly ordained ministers of religion, or duly elected church officials regularly conducting church services, or those recognized by their church as devoting the major portion of their time to the practice of religion;

(3) Students preparing for the ministry in recognized theological or divinity schools.

(L. 1951 p. 654 § 8)



Section 41.070 Organized and unorganized militia.

Effective 28 Aug 1951

Title V MILITARY AFFAIRS AND POLICE

41.070. Organized and unorganized militia. — 1. The militia of the state is divided into two classes, the organized militia and the unorganized militia.

2. The organized militia shall consist of the following:

(1) Such elements of the land and air forces of the National Guard of the United States as are allocated to the state by the President or the Secretary of Army or Air, and accepted by the state, hereinafter to be known as the National Guard and the Air National Guard;

(2) Such elements of the reserve naval forces of the United States as are allocated to the state by the President or the Secretary of the Navy, and accepted by the state, hereinafter called the naval militia; and the

(3) Missouri reserve military force, when organized.

3. The unorganized militia shall consist of all persons liable to serve in the militia but not commissioned or enlisted in the organized militia.

(L. 1951 p. 654 § 6)



Section 41.080 Military forces, how organized — oath.

Effective 28 Aug 1953

Title V MILITARY AFFAIRS AND POLICE

41.080. Military forces, how organized — oath. — 1. The National Guard, the Air National Guard and the naval militia will be organized in accordance with the allocations therefor accepted from the federal government.

2. The National Guard, the Air National Guard and the naval militia shall be organized as prescribed in the tables of organization and instructions applicable to those elements of the organized militia of the United States as are allocated to the state.

3. The reserve military force when organized shall be of the strength and composition prescribed by the governor, and before entering upon such services every member shall take and subscribe to the following oath:

"I, ______, do solemnly swear that I will support and defend the Constitution of the United States and the state of Missouri against all enemies, foreign and domestic; that I will bear true faith and allegiance to the same; that I will obey the orders of the governor of Missouri and the officers appointed over me, according to law; and I take this obligation freely, without any mental reservation or purpose of evasion, and that I will well and faithfully discharge my duties as a member of the organized militia of the state of Missouri upon which I am about to enter, so help me God."

(RSMo 1939 § 15029, A.L. 1951 p. 654 § 33, A.L. 1953 p. 561)

Prior revisions: 1929 § 13836; 1919 § 7364



Section 41.090 Rules and regulations.

Effective 28 Aug 1951

Title V MILITARY AFFAIRS AND POLICE

41.090. Rules and regulations. — The governor shall make and publish such regulations governing the organization, discipline and training of the militia of the state as may be necessary to the efficiency thereof, and such regulations shall have the authority of law, provided that in the case of the National Guard, or Air National Guard and naval militia, regulations promulgated by the governor shall conform to the statutes and regulations of the United States concerning the same.

(RSMo 1939 § 15059, A.L. 1951 p. 654 § 18)

Prior revisions: 1929 § 13866; 1919 § 7381



Section 41.100 Governor may reorganize, when.

Effective 28 Aug 1951

Title V MILITARY AFFAIRS AND POLICE

41.100. Governor may reorganize, when. — Whenever in his judgment the efficiency of the militia will be increased thereby, or in the case of the National Guard, Air National Guard and naval militia to make same conform to any tables of organization or a system of training prescribed by laws of the United States or by regulations promulgated thereunder for the organization and training of the National Guard, Air National Guard or of the naval militia, the governor may organize, reorganize, change, consolidate or disband any organization, staff corps, department or detachment of the organized militia.

(RSMo 1939 § 15023, A.L. 1951 p. 654 § 19)

Prior revisions: 1929 § 13830; 1919 § 7358



Section 41.110 Reserve forces — organization, discipline, government.

Effective 28 Aug 1951

Title V MILITARY AFFAIRS AND POLICE

41.110. Reserve forces — organization, discipline, government. — The organization, discipline and government of the reserve forces and the rights and benefits of the members thereof shall be the same as prescribed by this act for the organized reserve forces and for the National Guard and Air National Guard with such general exceptions as the governor, upon the recommendation of the military council, shall authorize.

(RSMo 1939 § 15021, A.L. 1951 p. 654 § 91)

Prior revisions: 1929 § 13828; 1919 § 7356



Section 41.120 Governor, commander in chief of militia.

Effective 28 Aug 1951

Title V MILITARY AFFAIRS AND POLICE

41.120. Governor, commander in chief of militia. — The governor of the state, by virtue of his office, is the commander in chief of the militia of the state, except such portion thereof as may at times be in the service of the United States.

(RSMo 1939 § 15015, A.L. 1951 p. 654 § 9)

Prior revisions: 1929 § 13822; 1919 § 7350



Section 41.130 Honorary staff members, governor may appoint.

Effective 28 Aug 1951

Title V MILITARY AFFAIRS AND POLICE

41.130. Honorary staff members, governor may appoint. — The governor may appoint an honorary staff to consist of such number of honorary aides with the brevet title of military colonel or naval captain as he may desire.

(RSMo 1939 § 15015, A.L. 1951 p. 654 § 10)

Prior revisions: 1929 § 13822; 1919 § 7350



Section 41.140 Adjutant general — appointment — compensation — bond.

Effective 28 Aug 1980

Title V MILITARY AFFAIRS AND POLICE

41.140. Adjutant general — appointment — compensation — bond. — 1. There shall be an adjutant general of the state appointed by the governor by and with the advice and consent of the senate who, at the time of his appointment, has not less than ten years of previous military service as a commissioned officer with the military forces of this state, or the United States, or in any or all of such services combined, five years of the service being in field grade. His appointment as adjutant general shall not vacate his commission in the organized militia if the person appointed holds such commission.

2. The adjutant general shall have the rank designated by the governor and shall receive eighteen thousand dollars per annum. He shall make bond before entering upon the duties of his office in the sum of twenty thousand dollars, conditioned upon the faithful performance of his duties, to be approved by and filed in the office of the governor.

(RSMo 1939 § 15016, A.L. 1951 p. 654 §§ 21, 22, A.L. 1953 p. 561, A.L. 1961 p. 481, A.L. 1967 p. 118, A.L. 1971 H.B. 600, A.L. 1980 H.B. 1266)

Prior revisions: 1929 § 13823; 1919 § 7351

CROSS REFERENCE:

Assigned to department of public safety, 650.005



Section 41.150 Assistant adjutants general — appointment — duties.

Effective 28 Aug 2009

Title V MILITARY AFFAIRS AND POLICE

41.150. Assistant adjutants general — appointment — duties. — The adjutant general may assign the number of assistant adjutants general that are authorized by National Guard Bureau rules and regulations from the ground forces and the air forces of this state. The assistant adjutants general shall, if they qualify therefor*, hold military rank as may be authorized and approved for the positions by the National Guard Bureau of the United States. The assistant adjutants general, at the time of their appointment, shall have not less than ten years of military service as a commissioned officer with the military forces of this state, another state or territory, the District of Columbia or the United States, or in any or all such services combined, five years of the service being in field grade. The assistant adjutants general shall serve at the pleasure of the adjutant general and perform such duties as are assigned by the adjutant general. During any period when the adjutant general is unable to perform such duties, the senior assistant adjutant general may, under the direction of the governor, perform the duties of the adjutant general.

(L. 1951 p. 654 § 24, A.L. 1953 p. 561, A.L. 1961 p. 479, A.L. 2002 H.B. 2047, A.L. 2006 S.B. 964, A.L. 2009 H.B. 427 merged with H.B. 861)

*Word "therefore" appears in original rolls.



Section 41.160 Adjutant general — duties.

Effective 28 Aug 1999

Title V MILITARY AFFAIRS AND POLICE

41.160. Adjutant general — duties. — 1. The adjutant general shall be the military secretary and chief of staff to the commander in chief and the administrative head of the military establishment of the state.

2. The adjutant general shall, under direction of the governor, be charged with the supervision of all matters pertaining to the administration, discipline, mobilization, organization and training of the organized militia of the state.

3. The adjutant general shall perform all duties required of the adjutant general by the laws of the United States and of the state, and the regulations issued pursuant to such laws, now or hereafter promulgated, and such duties as pertain to the function of the chief of staff.

4. The adjutant general shall supervise the preparation and submission of all returns and reports pertaining to the militia of the state as may be required by the United States.

5. The adjutant general shall be the channel of military correspondence with the governor and shall have custody of all military records, correspondence and other military documents.

6. The adjutant general shall make an annual report to the governor at such time as the governor may require, setting forth the transaction of the office of the adjutant general, the strength and condition of the organized militia, including results of latest federal inspections, and such other matters as the adjutant general may deem important or may be requested by the governor.

7. The adjutant general shall record, authenticate and communicate to troops and individuals of the militia all orders, instructions and regulations.

8. The adjutant general shall cause to be procured, printed and circulated to those concerned all books, blank forms, laws, regulations or other publications governing the militia needful to the proper administration, operation and training thereof or to carry into effect the provisions of this code.

9. The adjutant general shall collect and maintain the personnel records of the organized militia, to include all records of the Missouri National Guard not in federal service, and shall keep on file in the office of the adjutant general complete records of the enrollment, commissions and service of all officers and enlisted members thereof.

10. The adjutant general shall have an appropriate seal of office and affix its impression to all certificates of record issued from the office of the adjutant general.

11. The adjutant general shall perform such other military duties, not otherwise assigned, as may be ordered by the governor.

12. The adjutant general shall direct the inspector general of state headquarters to conduct an annual inspection of the state militia fiscal and property account.

13. The adjutant general shall have control of all armories that are owned, erected, purchased, leased or provided by the state. The adjutant general, in the name of the state of Missouri, may acquire by purchase and may receive by donation or dedication any property which may be used for military purposes. For the control and management of armories described in this section, the adjutant general may establish armory boards, the personnel of which shall serve without pay. Such boards, subject to the direction of the adjutant general, shall control, manage and supervise all activities in such armories and may rent such armories to persons or organizations not connected with the organized militia. All moneys received from the rental of such armories shall be credited to the adjutant general's revolving fund, or to such political subdivisions as such armory boards, subject to the direction of the adjutant general, may direct.

(L. 1951 p. 654 § 23, A.L. 1982 S.B. 715, A.L. 1991 S.B. 358, A.L. 1999 H.B. 326)



Section 41.170 Adjutant general — records — duties.

Effective 28 Aug 1959

Title V MILITARY AFFAIRS AND POLICE

41.170. Adjutant general — records — duties. — The adjutant general shall compile and maintain from the original muster rolls in his office and such additional sources as he can command, a complete alphabetical list of those persons who served in the wars of the United States, who at time of entry into service were residents of the state or territory of Missouri, and including the War of 1812, the Mexican War, the Indian Wars, the war between the states, the Spanish-American War, the Philippine War, Mexican Border Service, World War I, World War II, and any subsequent war, and shall include therein the military history of each person as complete as can be obtained. In his office shall likewise be kept the colors, standards and battle flags of the troops. He shall furnish a certificate of war service, on request, without charge to any veteran or lineal descendant of a veteran.

(RSMo 1939 §§ 15016, 15077, 15078, A.L. 1951 p. 654, § 26, A.L. 1959 H.B. 110 § 41.230)

Prior revision: 1929 §§ 13823, 13884, 13885



Section 41.180 Commissioner of war service records — appointment — compensation.

Effective 28 Aug 1951

Title V MILITARY AFFAIRS AND POLICE

41.180. Commissioner of war service records — appointment — compensation. — The adjutant general shall appoint a commissioner of war service records and such additional clerical and stenographic help as may be necessary to the compilation and maintenance of the records and issuance of certificates provided for in the preceding section. The commissioner of war service records shall receive such salary as the adjutant general determines. The commissioner and all appointees employed in performing duties provided for in the preceding section shall be war veterans who entered service from this state and who are residents of the state at time of such appointment.

(RSMo 1939 § 15016, A.L. 1951 p. 654 § 27)

Prior revisions: 1929 § 13823; 1919 § 7351



Section 41.190 Clerical personnel — appointment — compensation.

Effective 28 Aug 1951

Title V MILITARY AFFAIRS AND POLICE

41.190. Clerical personnel — appointment — compensation. — The adjutant general may assign such additional officers, and employ such clerical, janitorial, messenger, stenographic and technical assistance as may be necessary to the proper conduct of his office. Such officers and employees shall receive salaries in amounts as fixed by the adjutant general, within the limits of appropriations made for such salaries.

(L. 1951 p. 654 § 25)



Section 41.200 Exhibits of equipment and property.

Effective 28 Aug 1951

Title V MILITARY AFFAIRS AND POLICE

41.200. Exhibits of equipment and property. — The adjutant general may exhibit, at such times and places as he may see fit, the equipment and property of the organized militia and may give demonstrations thereof with the aid of personnel selected therefor.

(L. 1951 p. 654 § 28)



Section 41.206 Missouri Youth Challenge Academy authorized, purpose — rulemaking authority.

Effective 27 May 2010, see footnote

Title V MILITARY AFFAIRS AND POLICE

41.206. Missouri Youth Challenge Academy authorized, purpose — rulemaking authority. — 1. The adjutant general may establish the "Missouri Youth Challenge Academy" in order to provide positive interventions in the lives of at-risk high school-age youth. The academy will utilize residential military-based training and supervised work experience to build life skills of high school dropouts. Academy participants will receive training that focuses on responsible citizenship, life-coping skills, academic skills, job training and placement, physical fitness, services to the community, personal development, group skills, professional values, and additional subjects as directed by the adjutant general.

2. Rules necessary to administer and implement this section may be established by the adjutant general. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2010, shall be invalid and void.

(L. 2010 H.B. 1524 & 2260 merged with H.B. 2262 & 2264)

Effective 5-27-10



Section 41.207 Missouri Youth Challenge Foundation Fund created, use of moneys.

Effective 27 May 2010, see footnote

Title V MILITARY AFFAIRS AND POLICE

41.207. Missouri Youth Challenge Foundation Fund created, use of moneys. — The "Missouri Youth Challenge Foundation Fund" is hereby created in the state treasury and shall consist of all gifts, donations, appropriations, transfers, and bequests to the fund. The adjutant general shall have the power to make grants from the fund to support the Missouri youth challenge academy as specified in section 41.206. The provisions of section 33.080 requiring all unexpended balances remaining in various state funds to be transferred and placed to the credit of the general revenue fund of the state at the end of each biennium shall not apply to the Missouri youth challenge foundation fund. Interest and moneys earned on the fund shall be credited to the fund. Moneys in the fund shall be used for the sole purpose of funding the Missouri youth challenge academy established under section 41.206.

(L. 2010 H.B. 1524 & 2260 merged with H.B. 2262 & 2264)

Effective 5-27-10



Section 41.210 Adjutant general's revolving fund — disbursements — exemption from transfer to general revenue.

Effective 30 Apr 1982, see footnote

Title V MILITARY AFFAIRS AND POLICE

41.210. Adjutant general's revolving fund — disbursements — exemption from transfer to general revenue. — 1. There is hereby created in the state treasury the "Adjutant General's Revolving Fund", which shall be administered by the adjutant general. All funds received by the adjutant general from persons or organizations not connected with the organized militia for rental of armories pursuant to section 41.160 shall be credited to the fund. The state treasurer is the custodian of the fund and shall approve disbursements from the fund at the request of the adjutant general.

2. Any unexpended balance in the fund at the end of the fiscal year shall be exempt from the provisions of section 33.080 relating to the transfer of unexpended balances to the general revenue fund.

(L. 1951 p. 654 §§ 30, 31, A.L. 1982 S.B. 715)

Effective: 4-30-82



Section 41.212 National Guard training site fund established — purpose — unexpended balance exempt from transfer to general revenue.

Effective 10 May 1994, see footnote

Title V MILITARY AFFAIRS AND POLICE

41.212. National Guard training site fund established — purpose — unexpended balance exempt from transfer to general revenue. — 1. There is hereby created in the state treasury the "Missouri National Guard Training Site Fund", which shall be administered by the adjutant general. All funds received by the adjutant general from fees charged for the use of National Guard training sites by persons or organizations not connected with the organized militia shall be transmitted to the director of revenue for deposit in the fund and shall, upon appropriation by the general assembly, be used by the adjutant general for the sole purpose of training site facility operating costs associated with such use. The state treasurer is the custodian of the fund and shall issue warrants from the fund at the request of the adjutant general after approval for payment is made by the commissioner of administration.

2. Any unexpended balance in the fund at the end of the fiscal year shall be exempt from the provisions of section 33.080 relating to the transfer of unexpended balances to the general revenue fund.

(L. 1994 S.B. 460)

Effective 5-10-94



Section 41.214 Missouri National Guard trust fund, established, disbursements.

Effective 28 Aug 1998

Title V MILITARY AFFAIRS AND POLICE

41.214. Missouri National Guard trust fund, established, disbursements. — 1. There is established in the state treasury a special trust fund, to be known as the "Missouri National Guard Trust Fund". The state treasurer shall credit to and deposit in the Missouri National Guard trust fund all amounts received pursuant to section 143.1003 and section 313.835, and any other amounts which may be received from grants, gifts, bequests, the federal government or other sources granted or given for this specific purpose.

2. The state treasurer shall invest moneys in the Missouri National Guard trust fund in the same manner as surplus state funds are invested pursuant to section 30.260. All earnings resulting from the investment of moneys in the Missouri National Guard trust fund shall be credited to the Missouri National Guard trust fund.

3. Until the amount in the Missouri National Guard trust fund exceeds one million dollars, not more than one-half of the money deposited in the Missouri National Guard trust fund each year, plus all earnings from the investment of moneys in the trust fund credited during the previous fiscal year, shall be available for disbursement by the office of the adjutant general in accordance with sections 41.010 to 41.1000 and section 143.1003. When the state treasurer certifies that the assets in the Missouri National Guard trust fund exceed one million dollars, then, from that time on, all credited earnings plus all future annual deposits to the fund shall be available for disbursement by the office of the adjutant general within the limits of appropriations and for the purposes provided by sections 41.010 to 41.1000, section 143.1003 and section 173.239. The general assembly may appropriate moneys annually from the Missouri National Guard trust fund to the department of revenue to offset costs incurred for collecting and transferring funds pursuant to section 143.1003. Moneys appropriated to the department of revenue for such costs shall be reasonable and shall not exceed five percent of the revenues credited to the fund pursuant to subsections 1 and 2 of this section during the preceding fiscal year.

4. Except as provided in subsection 5 of this section, funds appropriated by the general assembly from the Missouri National Guard trust fund shall only be used by the office of the adjutant general for purposes authorized pursuant to sections 41.010 to 41.1000, section 143.1003, and section 173.239.

5. Funds received from gifts, bequests, contributions, other than contributions made pursuant to section 143.1003, grants and federal funds may, subject to appropriation, be used and expended by the office of the adjutant general for such purposes as may be specified in any requirements, terms or conditions attached thereto or, in the absence of any specific requirements, terms or conditions, as the office of the adjutant general may determine for any lawful purpose.

6. The provisions of section 33.080 requiring all unexpended balances remaining in various state funds to be transferred and placed to the credit of the general revenue fund of this state at the end of each biennium shall not apply to the Missouri National Guard trust fund.

(L. 1998 H.B. 1519 & 1165)

CROSS REFERENCES:

Donation of a portion of income tax refund to the Missouri National Guard trust fund, 143.1003

Gaming commission fund to transfer moneys to the Missouri national guard trust fund, when, amount, 313.835



Section 41.215 (Transferred 2004; now 143.1003)

Effective 28 Aug 2004

Title V MILITARY AFFAIRS AND POLICE



Section 41.216 Grants and financial assistance from the Missouri military family relief fund, who may authorize — rulemaking authority.

Effective 28 Aug 2014

Title V MILITARY AFFAIRS AND POLICE

41.216. Grants and financial assistance from the Missouri military family relief fund, who may authorize — rulemaking authority. — 1. Subject to appropriation and upon the recommendation of a panel consisting of a sergeant major of the Missouri National Guard, a sergeant major of a reserve component or its equivalent, and a representative of the Missouri veterans commission who shall establish criteria for the grants by the promulgation of rules and regulations, the adjutant general shall have the power to make grants or provide other financial assistance or services from the Missouri military family relief fund to families of persons who are members of the Missouri National Guard or Missouri residents who are members of the reserves of the Armed Forces of the United States.

2. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2005, shall be invalid and void.

(L. 2005 H.B. 437, A.L. 2010 H.B. 1524 & 2260, A.L. 2014 H.B. 1724)



Section 41.218 Missouri military family relief fund created, use of moneys.

Effective 28 Aug 2005

Title V MILITARY AFFAIRS AND POLICE

41.218. Missouri military family relief fund created, use of moneys. — The "Missouri Military Family Relief Fund" is hereby created in the state treasury and shall consist of all gifts, donations, appropriations, transfers, and bequests to the fund. The adjutant general shall have the power to make grants from the fund, as specified under subsection 1 of section 41.216. Notwithstanding the provisions of section 33.080 to the contrary, moneys in the Missouri military family relief fund shall not be transferred to the credit of the general revenue fund at the end of the biennium. Interest and moneys earned on the fund shall be credited to the fund. Moneys in the fund shall be used for the purpose of funding the provisions of section 41.216.

(L. 2005 H.B. 437)



Section 41.220 Military council — duties — meetings.

Effective 28 Aug 1972

Title V MILITARY AFFAIRS AND POLICE

41.220. Military council — duties — meetings. — 1. There shall be a military council consisting of the adjutant general as president of the council, general officers, the commanding officers of all brigades, wings, or groups, and any other officer or officers the adjutant general may deem desirable or necessary, and an officer appointed by the adjutant general from his office to act as recorder without vote. The senior United States Army and United States Air Force advisors on duty with the organized state militia, the comptroller of the state military forces and the United States Property and Fiscal Officer shall be ex officio members without vote. The adjutant general shall appoint the members of the military council on general orders annually. These orders will be amended as necessary. Members of the military council shall receive actual and necessary expenses for attending meetings thereof.

2. It shall be the duty of this council to act in an advisory capacity to the commander in chief on all matters placed before it by the governor, the adjutant general or any member of the council and to submit recommendations thereon to the governor, which shall become effective only upon his approval. The military council shall determine and authorize the number of regular and temporary employees necessary to the administration and supply of the military forces and fix the pay and allowances of the employees within the limitations of appropriations. It shall be the further duty of the council to make recommendations on the needs of the militia for legislative appropriations, and no request for appropriations of public money for the support of the militia, other than a request by the governor or by a member of the general assembly, shall be made without the recommendation of the council being noted thereon for the information of the governor and the legislature. All appropriations made for military purposes shall be apportioned and expended by the council. Vouchers and accounts covering the expenditure of funds and appropriations for the support of the militia shall be approved and paid only when fully itemized, certified and approved by the president of the council.

3. The council shall meet quarterly at the City of Jefferson at such time as the president shall designate. Special meetings may be called by the governor or the president of the council at any time or place designated. A majority of the members of the council on duty within the state shall constitute a quorum for the transaction of its business. The council shall keep full and detailed records of its proceedings. The president of the council in an unusual emergency is authorized to poll the members of the military council and require them to cast their vote through whatever means of communications are available to them and the action taken in that manner shall have the same force and effect as a quarterly or special meeting when the poll will expedite recommendations on and furnish advice in the conduct of the affairs of the militia of this state to a better state of preparedness.

(RSMo 1939 § 15017, A.L. 1951 p. 654 § 32, A.L. 1972 H.B. 599)

Prior revisions: 1929 § 13824; 1919 § 7352



Section 41.230 Federal property disbursing officer — duties — compensation.

Effective 28 Aug 1951

Title V MILITARY AFFAIRS AND POLICE

41.230. Federal property disbursing officer — duties — compensation. — 1. There shall be a United States property and disbursing officer to be appointed or assigned as may be provided in federal regulations for the government of the National Guard and Air National Guard of the United States.

2. He shall be provided with adequate office facilities located at Jefferson City or at the site of the principal military warehouses or training grounds for the National Guard as will in the judgment of the adjutant general best serve the needs of the organized militia.

3. Said United States property and disbursing officer shall secure, receive, disburse, issue and account for all United States funds, arms, uniforms, equipment and supplies as are requested by the governor for use of the organized militia. He shall maintain complete and accurate records, in the manner prescribed by federal regulations, of all funds and property granted or loaned to the state for use of the organized militia and such records shall constitute the official records of the federally owned military property for which the state shall be responsible to the United States. He shall perform such additional duties and exercise such powers and authority as may be vested in him by federal regulations, or as may be assigned by the adjutant general. He shall be provided such assistants, clerical, stenographic, shop, technical and warehouse personnel as may be necessary to the proper discharge of his duties.

4. Officer personnel and other employees shall receive such salaries as the adjutant general determines; provided that state funds shall be used for salaries or other expense of the office of the United States property and disbursing officer only to the extent federal funds therefor are not available.

(RSMo 1939 § 15016, A.L. 1951 p. 654 § 29)

Prior revisions: 1929 § 13823; 1919 § 7351



Section 41.240 Officers — appointment — oath.

Effective 28 Aug 1953

Title V MILITARY AFFAIRS AND POLICE

41.240. Officers — appointment — oath. — 1. All officers shall be appointed upon recommendations submitted through military channels and shall be commissioned by the governor. All appointments of officers shall be made and all vacancies shall be filled in the manner provided by the laws and regulations of the United States Armed Forces, applicable to the branch of service concerned, provided that the appointment of general officers shall be by and with the advice and consent of the senate.

2. All officers, commissioned, warrant and flight, shall take the oath of office prescribed by the laws of the United States relating to the appointment and recognition of federally recognized officers of the organized militia and in addition thereto any other oath prescribed by law.

(RSMo 1939 §§ 15027, 15029, 15061, 15093, A.L. 1951 p. 654 §§ 38, 39, A.L. 1953 p. 561)

Prior revisions: 1929 §§ 13834, 13836, 13868, 13892; 1919 §§ 7362, 7364, 7383, 9135



Section 41.250 Warrant and flight officers — appointment.

Effective 28 Aug 1951

Title V MILITARY AFFAIRS AND POLICE

41.250. Warrant and flight officers — appointment. — Warrant and flight officers in the organized militia shall be appointed by the governor. The classes of persons from which warrant and flight officers may be appointed shall conform to the qualifications and requirements of the laws and regulations of the United States Armed Forces.

(L. 1951 p. 654 § 47)



Section 41.260 Reserve forces — selection of officers.

Effective 28 Aug 1951

Title V MILITARY AFFAIRS AND POLICE

41.260. Reserve forces — selection of officers. — Officers of such reserve forces shall be appointed in the manner prescribed by this chapter for the appointment of officers in the organized militia. Officers may hold commissions in both the National Guard and the reserve forces at the same time and the acceptance of one shall not have the effect of vacating the other. The reserve forces shall be under the command of the commanding general designated by the governor by and with the advice and consent of the senate.

(RSMo 1939 § 15020, A.L. 1951 p. 654 § 90)

Prior revisions: 1929 § 13827; 1919 § 7355



Section 41.270 Officers' bonds.

Effective 28 Aug 1951

Title V MILITARY AFFAIRS AND POLICE

41.270. Officers' bonds. — All officers of the organized militia shall give bonds and security as may be required and within the time prescribed by the adjutant general to secure the state against loss on account of misuse or misapplication of state or company property or funds, or property or funds of the United States in use by the state. Such bonds shall be conditioned upon the faithful performance of all duties and the accounting for all property and moneys, including organization funds, for which the obligee is responsible or accountable. The adjutant general may, in lieu of the foregoing, enter into an agreement, conditioned in like terms and for the same purpose, with a qualified surety company to bond all officers of the organized militia without specifically naming them. The premiums on bonds shall be charged to funds appropriated for the support of the organized militia.

(L. 1951 p. 654 § 40)



Section 41.280 Officer's accountability for property — suit for recovery, how brought.

Effective 28 Aug 1951

Title V MILITARY AFFAIRS AND POLICE

41.280. Officer's accountability for property — suit for recovery, how brought. — 1. An officer receiving public property for military purposes shall be accountable for the article so received by him until the same is disposed of by law or the orders of the governor, and until his accounts be examined and found correct the accountability of such officer or his estate shall not be affected in any way by resignation, discharge, change in official position or death.

2. Upon the death or desertion of any officer responsible for public property, his immediate superior officer shall at once cause the property for which such officer was responsible to be collected and a correct inventory to be made, which shall at once be forwarded to the governor.

3. Suits for the recovery of any property mentioned in this chapter, or for the value thereof or damages thereto, may be brought in any court of competent jurisdiction in this state in the name of the state of Missouri to the use of the officer or soldier entitled to recovery of same; any amount so recovered in money shall be paid into the treasury of the state for the benefit of the fund applicable to the purposes of the state militia.

(RSMo 1939 §§ 15070, 15071, 15072; A.L. 1951 p. 654 § 41)

Prior revisions: 1929 §§ 13877, 13878, 13879; 1919 §§ 7392, 7393, 7394



Section 41.290 Assignment or transfer of officers.

Effective 28 Aug 1951

Title V MILITARY AFFAIRS AND POLICE

41.290. Assignment or transfer of officers. — Officers, warrant officers and flight officers of the organized militia may be assigned or transferred to or from organizations, departments or arms and services under the procedure provided in regulations governing the Armed Forces of the United States.

(L. 1951 p. 654 § 48)



Section 41.300 Officers — resignation — acceptance refused, when.

Effective 28 Aug 1951

Title V MILITARY AFFAIRS AND POLICE

41.300. Officers — resignation — acceptance refused, when. — An officer who desires to resign shall submit his resignation to the governor, whose action thereon shall be final. The governor may refuse to accept the resignation when the officer is under investigation, under charges, awaiting results of trial, absent without leave, absent in the hands of civil authorities, in default with respect to state or federal funds or property, in time of war or when war is imminent, in time of civil stress or emergency or on account of exigencies of the service.

(L. 1951 p. 654 § 53)



Section 41.310 Officers — retirement.

Effective 28 Aug 1961

Title V MILITARY AFFAIRS AND POLICE

41.310. Officers — retirement. — 1. Officers, warrant and flight officers and enlisted persons shall be retired from active service and placed on the retired list upon attaining the retirement age of their grade, as fixed in regulations governing the Armed Forces of the United States, or by reason of physical disability retirement while serving with the Armed Forces of the United States. Any officer, warrant or flight officer or enlisted person who has served for ten years in the organized militia may upon his own application and approval by the governor be placed upon the retired list without cost to the state. Any officers retired after fifteen years of satisfactory service may be considered and retired in one grade higher than the highest grade held during their period of active service without cost to the state. Service in the Armed Forces of the United States in time of war shall be computed as state service for the purpose of this section.

2. The governor may detail, with their own consent, officers of the retired list to active duty and return them to the retired list in his discretion. Officers retired for age shall not be detailed to command troops, but only to perform duties of staff corps or department, or to sit on boards, except in time of war or other emergency, or imminent danger thereof, when retired officers may be detailed by the governor, without their consent, to perform any military duty designated by him.

(RSMo 1939 §§ 15030, 15103, A.L. 1951 p. 654 §§ 49, 50, A.L. 1953 p. 561, A.L. 1961 p. 479)

Prior revisions: 1929 §§ 13810, 13903; 1919 § 9146



Section 41.320 Officers — separation from service — reasons.

Effective 28 Aug 1951

Title V MILITARY AFFAIRS AND POLICE

41.320. Officers — separation from service — reasons. — In addition to retirement as provided in section 41.310, an officer may be separated from the service by reason of death, resignation, discharge for inefficiency, discharge for physical disqualification, absence without leave, dismissal by sentence of a general court-martial or withdrawal of federal recognition.

(RSMo 1939 § 15031, A.L. 1951 p. 654 § 51)

Prior revisions: 1929 § 13838; 1919 § 7366



Section 41.330 Officer dismissed from service, how.

Effective 28 Aug 1951

Title V MILITARY AFFAIRS AND POLICE

41.330. Officer dismissed from service, how. — An officer may be dismissed from the service only by a sentence of a general court-martial, which sentence is approved by the governor.

(L. 1951 p. 654 § 57)



Section 41.340 Officer's commission — vacated, how.

Effective 28 Aug 1951

Title V MILITARY AFFAIRS AND POLICE

41.340. Officer's commission — vacated, how. — The commission of an officer shall be vacated only by death, by acceptance by proper authority of resignation by discharge on account of inefficiency, for physical disqualification, when dropped from the rolls for an absence without leave for thirty days, by dismissal pursuant to sentence of a general court-martial or withdrawal of federal recognition.

(RSMo 1939 § 15032, A.L. 1951 p. 654 § 52)

Prior revisions: 1929 § 13839; 1919 § 7367



Section 41.350 Absence without leave — penalty.

Effective 28 Aug 1951

Title V MILITARY AFFAIRS AND POLICE

41.350. Absence without leave — penalty. — An officer absent without leave for a period of thirty days may, with approval of the governor, have his commission terminated.

(L. 1951 p. 654 § 56)



Section 41.360 Efficiency board — appointment — duties.

Effective 28 Aug 1951

Title V MILITARY AFFAIRS AND POLICE

41.360. Efficiency board — appointment — duties. — An efficiency board may be appointed at any time to determine the moral character, capacity and general fitness of an officer. The board shall be appointed by order of the governor and shall consist of three commissioned officers, senior in rank to the officer under investigation. The findings and recommendations of the board shall be transmitted to the governor, who shall approve or disapprove. If the approved findings are unfavorable to the officer, his commission shall be terminated.

(RSMo 1939 § 15031, A.L. 1951 p. 654 § 54)

Prior revisions: 1929 § 13838; 1919 § 7366



Section 41.370 Medical board, duties.

Effective 28 Aug 1951

Title V MILITARY AFFAIRS AND POLICE

41.370. Medical board, duties. — A medical board consisting of three officers may be appointed at any time by the governor to determine the physical fitness of any officer. The findings and recommendations of the board shall be transmitted to the governor. If the officer is found to be physically unfit for service and the finding is approved by the governor, he shall either be ordered retired from active service or his commission shall be terminated.

(L. 1951 p. 654 § 55)



Section 41.380 Noncommissioned officers — appointment, how made.

Effective 28 Aug 1951

Title V MILITARY AFFAIRS AND POLICE

41.380. Noncommissioned officers — appointment, how made. — Appointments to all grades above the lowest grade shall conform to the tables of organization. All such appointments shall be made in accordance with the regulations governing the Armed Forces of the United States.

(L. 1951 p. 654 § 60)



Section 41.390 Enlisted men — qualifications — term — oath — penalty for false statements.

Effective 28 Aug 1983

Title V MILITARY AFFAIRS AND POLICE

41.390. Enlisted men — qualifications — term — oath — penalty for false statements. — 1. The qualifications for enlistment and reenlistment in the organized militia shall be determined as set forth in section 41.050. The term of enlistment and form of oath shall at all times conform to the requirements of the laws of the United States and of this state and the regulations from time to time promulgated for the governing of the Armed Forces of the United States and of this state.

2. Every person who enlists or reenlists shall sign the enlistment papers and take the oath required by the laws and regulations of this state and the United States. Such oath may be administered by any commissioned officer or warrant officer of the organized militia of this state or of the Armed Forces of the United States. Any willful false statement so sworn to is perjury.

(L. 1951 p. 654 §§ 58, 59, A.L. 1983 H.B. 73)



Section 41.400 Enlisted men — transfers.

Effective 28 Aug 1951

Title V MILITARY AFFAIRS AND POLICE

41.400. Enlisted men — transfers. — Enlisted men may be transferred to or from organizations, departments or arms and services as provided in regulations for the governing of the Armed Forces of the United States.

(RSMo 1939 § 15034, A.L. 1951 p. 654 § 61)

Prior revisions: 1929 § 13841; 1919 § 7369



Section 41.410 Enlisted men — discharge — separation from service.

Effective 28 Aug 1951

Title V MILITARY AFFAIRS AND POLICE

41.410. Enlisted men — discharge — separation from service. — 1. The discharge of an enlisted man from the organized militia shall be effected by order of the governor, as may be authorized or prescribed by the laws and regulations for the government of the Armed Forces of the United States or under such regulations as may be prescribed by the governor.

2. No person who has been separated from the militia service of this state or the Armed Forces of the United States under dishonorable conditions shall be permitted to again enter the organized militia of the state.

(RSMo 1939 § 15036, A.L. 1951 p. 654 §§ 62, 63)

Prior revisions: 1929 § 13843; 1919 § 7370



Section 41.420 Discharges shall be recorded and copies of records furnished without fee.

Effective 28 Aug 1951

Title V MILITARY AFFAIRS AND POLICE

41.420. Discharges shall be recorded and copies of records furnished without fee. — 1. Recorders of deeds of all counties and the city of St. Louis shall, without charging any fee, record the discharge of any person who is the holder of a discharge from the militia upon demand by the holder thereof of the recorder for the county, or city, in which the holder is then a resident.

2. Whenever a certified copy or copies of any public record in the state of Missouri are required to perfect a claim upon the government of the United States or the state of Missouri of any member of the organized militia or the Armed Forces of the United States in service or honorably discharged, or any dependent or legal representative of such member, such copies shall upon request be furnished by the custodian of such records without any fee or compensation therefor. Any person violating the provisions of this section is guilty of a misdemeanor.

(RSMo 1939 §§ 15077, 15078, A.L. 1951 p. 654 §§ 76, 77)

Prior revision: 1929 §§ 13884, 13885



Section 41.430 Officers and enlisted personnel, compensation and allowances for active duty.

Effective 28 Aug 1993

Title V MILITARY AFFAIRS AND POLICE

41.430. Officers and enlisted personnel, compensation and allowances for active duty. — Officers, warrant officers and enlisted personnel of the organized militia on active duty in the service of the state shall receive as compensation the same pay, longevity and allowances as are or may be provided for members of like grade and branch of service in the Armed Forces of the United States. Members of the organized militia serving on active duty shall receive as a minimum the daily rate equivalent to the grade level of E5 with maximum longevity and with dependents.

(RSMo 1939 §§ 15066, 15089, A.L. 1951 p. 654 §§ 64, 65, A.L. 1967 p. 118, A.L. 1973 H.B. 499, A.L. 1980 H.B. 1284, A.L. 1993 S.B. 86)

Prior revisions: 1929 §§ 13873, 13888; 1919 §§ 7388, 9131



Section 41.435 Reenlistment bonus may be paid.

Effective 28 Aug 1998

Title V MILITARY AFFAIRS AND POLICE

41.435. Reenlistment bonus may be paid. — 1. The adjutant general of the state of Missouri may pay out of funds appropriated for purpose as provided in this section to each individual who reenlists or extends his or her enlistment in the Missouri National Guard the sum equivalent to one month active base pay for each year of such reenlistment or extension. Persons who have performed other prior military service shall not be eligible for such payments. The maximum payment made to any individual for any one reenlistment or extension shall be the sum equivalent to three months' active base pay, payable in sums of one month active base pay at the beginning of each year of service. No such payment shall be made until the individual satisfactorily completes all requirements established by the appropriate state and federal authorities for reenlistment or extension. Any reenlistment or extension in the Missouri National Guard must be accomplished within thirty days of the expiration of the preceding enlistment in order for an individual to be eligible for this payment. Any member of the Missouri National Guard who fails for any reason, except death or disability, to complete the period of reenlistment or extension for which he or she has received a payment pursuant to the provisions of this section shall be required to repay that part of the payment represented by the uncompleted portion of the reenlistment or extension contract.

2. The adjutant general shall administer the provisions of this section.

3. The provisions of this section shall terminate upon the resumption of inductions by the federal government under the provisions of the Universal Military Training and Service Act.

(L. 1977 S.B. 124 § 1, A.L. 1982 S.B. 715, A.L. 1998 H.B. 1519 & 1165)



Section 41.440 Active duty — expenses allowed.

Effective 28 Aug 1951

Title V MILITARY AFFAIRS AND POLICE

41.440. Active duty — expenses allowed. — 1. Whenever an officer, warrant officer, flight officer or enlisted person of the organized militia is on active duty in the state service under circumstances involving travel without troops, he shall receive, in addition to his pay, the necessary and actual expenses incident to such duty for the period of absence from his home station, in accordance with instructions prescribed by the adjutant general and approved by the commissioner of administration.

2. Whenever an officer, warrant officer, flight officer or enlisted person of the Armed Forces of the United States detailed to the state as an instructor of organized militia or in any other capacity with the organized militia is requested by authority of the governor to perform special duty involving travel not directed by the federal government, such officer, warrant officer, flight officer or enlisted person shall receive the actual expenses incident to such duty and travel for the period of his absence from his home station, in accordance with instructions prescribed by the adjutant general and approved by the commissioner of administration.

(L. 1951 p. 654 § 66)



Section 41.450 Military forces, how equipped.

Effective 28 Aug 1951

Title V MILITARY AFFAIRS AND POLICE

41.450. Military forces, how equipped. — Arms, uniforms and equipment for the federally recognized components of the organized militia shall be provided as prescribed in applicable tables of equipment and tables of organization of the United States Armed Forces. The Missouri reserve military force, when organized, shall be armed, uniformed and equipped as prescribed by the governor.

(RSMo 1939 § 15067, A.L. 1951 p. 654 § 36)

Prior revisions: 1929 § 13874; 1919 § 7389



Section 41.460 Discipline and training.

Effective 28 Aug 1951

Title V MILITARY AFFAIRS AND POLICE

41.460. Discipline and training. — The system of discipline and training for the federally recognized components of the organized militia shall conform generally to that of the United States Armed Forces except as otherwise provided in this military code. The system of discipline and training for the Missouri reserve military force, when organized, shall be as prescribed by the governor.

(L. 1951 p. 654 § 37)



Section 41.470 Order to training or special duty — pay and allowances — adjutant general, orders effective — pay, eligibility.

Effective 12 Jun 1991, see footnote

Title V MILITARY AFFAIRS AND POLICE

41.470. Order to training or special duty — pay and allowances — adjutant general, orders effective — pay, eligibility. — 1. Members of the organized militia, or any portion or individual thereof, may be ordered to active duty to perform military training or special duty, or to participate in small arms gunnery competitions in this state or in any other state or territory or the District of Columbia, or in any fort, camp, air base, installation or reservation of the United States. Cruise duty ordered for the naval militia may be required to be performed on United States vessels.

2. Notwithstanding any provisions of this chapter to the contrary, an officer, warrant officer, flight officer, or enlisted person of the organized militia may be ordered to perform any of the types of military duty prescribed in this chapter or chapter 40 pursuant to orders issued by competent military, either without his consent, but with the pay and allowances provided by law, or with his consent, with or without pay and allowances, provided that, necessary traveling expenses, subsistence and per diem allowances may be furnished to such members in accordance with instructions prescribed by the adjutant general and approved by the commissioner of administration.

3. With the approval of the governor, the adjutant general shall administer the provisions of this section and effect orders to active duty. Orders shall be effective as orders of the governor to active duty for purposes of section 40.490.

4. Members of the organized militia shall not receive from the state the pay and allowances otherwise provided by law for active duty under this section when eligible for pay and allowances from federal funds, nor are they entitled to paid leaves of absence while on duty under this section for purposes of section 105.270.

(L. 1951 p. 654 § 11, A.L. 1991 S.B. 358)

Effective 6-12-91



Section 41.475 Authorization to request volunteers for counter-drug activities — delegation of authority to adjutant general.

Effective 12 Jun 1991, see footnote

Title V MILITARY AFFAIRS AND POLICE

41.475. Authorization to request volunteers for counter-drug activities — delegation of authority to adjutant general. — 1. The governor is hereby authorized to request volunteers of the organized militia to assist federal law enforcement authorities within or outside the state, or to assist federal, state or local law enforcement authorities within this state, and order such volunteers to duty for the purpose of providing assistance in drug interdiction and counter-drug activities and operation and maintenance of equipment and facilities for such purposes pursuant to plans adopted and funding assistance received under the provisions of 32 U.S.C. 112.

2. The governor may delegate the authority conferred by this section to the adjutant general, but the governor shall retain sole authority to approve any and all plans submitted to the Secretary of Defense under 32 U.S.C. 112. The adjutant general shall ensure that all directives and policies of the Department of Defense and National Guard Bureau are followed. Personnel assisting in such activities shall obey and execute the instructions of the civil authorities charged by law with responsibility for law enforcement.

(L. 1991 S.B. 358)

Effective 6-12-91



Section 41.480 Organized militia when called to duty — martial law.

Effective 28 Aug 1951

Title V MILITARY AFFAIRS AND POLICE

41.480. Organized militia when called to duty — martial law. — 1. The governor may, when in his opinion the circumstances so warrant, call out the organized militia or any portion or individual thereof to execute the laws, suppress actual and prevent threatened insurrection and repel invasion. The governor, if in his judgment the maintenance of law and order will thereby be promoted, may by proclamation declare martial law throughout the state or any part thereof.

2. The governor may, when in his opinion circumstances so warrant, call out the organized militia or any portion thereof as he deems necessary to provide emergency relief to a distressed area in the event of earthquake, flood, tornado or other actual or threatened public catastrophe creating conditions of distress or hazard to public health and safety beyond the capacities of local or other established agencies.

(RSMo 1939 §§ 15018, 15022, 15039, A.L. 1951 p. 654 §§ 12, 13)

Prior revisions: 1929 §§ 13825, 13829, 13846; 1919 §§ 7353, 7357, 7374



Section 41.490 Reserve military force — powers of governor.

Effective 28 Aug 1961

Title V MILITARY AFFAIRS AND POLICE

41.490. Reserve military force — powers of governor. — The governor shall have the power to organize from the unorganized militia of Missouri a reserve military force for duty within or without the state to supplement the Missouri National Guard or replace it when it is mobilized in federal service. The Missouri reserve military force may be used to execute the laws, suppress insurrections, repel invasion, suppress lawlessness, and provide emergency relief to distressed areas in the event of earthquake, flood, tornado, or actual or threatened enemy attack or public catastrophe creating conditions of distress or hazard to public health and safety beyond the capacity of local or established agencies. The force shall consist of such organized troops, auxiliary troops, staff corps and departments as the governor deems necessary. The governor shall prescribe the strength and composition of the various units of the same, uniform and insignia and the qualifications of its members, and shall have the power to grant a discharge therefrom for any reason deemed by him sufficient.

(RSMo 1939 § 15019, A.L. 1951 p. 654 § 89, A.L. 1953 p. 561, A.L. 1961 p. 479)

Prior revisions: 1929 § 13826; 1919 § 7354



Section 41.500 Reserve forces — called to duty, when.

Effective 28 Aug 1951

Title V MILITARY AFFAIRS AND POLICE

41.500. Reserve forces — called to duty, when. — The governor may call out the reserve forces, or any part of the same, to execute the laws, to suppress insurrections, repel invasion, and suppress lawlessness and provide emergency relief to distressed areas in the event of earthquake, flood, tornado, or other actual or threatened public catastrophe creating conditions of distress or hazard to public health and safety beyond the capacities of local or other established agencies, under the same circumstances and in the same manner as is in this chapter provided for the use of the National Guard, the Air National Guard and the organized militia in such emergencies, and when so placed on duty, the reserve forces shall have the same status, power and authority conferred upon the National Guard, the Air National Guard and the organized militia by this chapter.

(RSMo 1939 § 15022, A.L. 1951 p. 654 § 92)

Prior revisions: 1929 § 13829; 1919 § 7357



Section 41.510 Refusal to obey orders — penalty.

Effective 28 Aug 1953

Title V MILITARY AFFAIRS AND POLICE

41.510. Refusal to obey orders — penalty. — It shall be lawful for the commanding officer of any organization under the provisions of this military code to arrest, or cause to be arrested, any officer, warrant officer or enlisted person of his command, wherever he may be found, who shall neglect or refuse to turn out with his command when ordered to do so under the provisions of this military code, and to confine such officer, warrant officer or enlisted person under guard until such time as he can be tried for such offenses according to law. Any member of the militia who shall neglect or refuse to obey any order lawfully issued as provided herein, or who shall hinder, interfere with or prevent any officer or personnel of his command from performing such duty, or in any manner by neglect prevent the execution of the law, shall be guilty of a misdemeanor.

(RSMo 1939 § 15039, A.L. 1951 p. 654 § 14, A.L. 1953 p. 561)

Prior revisions: 1929 § 13846; 1919 § 7374



Section 41.520 Governor may suspend code, when.

Effective 28 Aug 1951

Title V MILITARY AFFAIRS AND POLICE

41.520. Governor may suspend code, when. — In case of insurrection, invasion, tumult, riot, breach of the peace, public calamity or catastrophe, or imminent danger thereof, or in the event any emergency in which all or any part of the organized militia is actively engaged in service upon order of the governor, the governor may suspend any and all provisions of this military code or other laws of the state which require advertisement for bids for purchase of supplies and employment of service.

(L. 1951 p. 654 § 17)



Section 41.530 Governor shall order militia into federal service, when.

Effective 28 Aug 1951

Title V MILITARY AFFAIRS AND POLICE

41.530. Governor shall order militia into federal service, when. — Whenever the militia or any part thereof is called, ordered or drafted under the constitution and laws of the United States, the governor shall order for service the National Guard, Air National Guard and the naval militia or such part thereof as may be required.

(L. 1951 p. 654 § 20)



Section 41.540 Organized militia in federal service — retention of designations.

Effective 28 Aug 1951

Title V MILITARY AFFAIRS AND POLICE

41.540. Organized militia in federal service — retention of designations. — During the absence of organizations of the organized militia in the service of the United States, their state or federal designations shall not be given to new organizations.

(L. 1951 p. 654 § 34)



Section 41.550 Credit for time in federal service.

Effective 28 Aug 1951

Title V MILITARY AFFAIRS AND POLICE

41.550. Credit for time in federal service. — For all purposes under this code, officers, warrant officers, flight officers and enlisted personnel of the organized militia who entered the active service of the United States in time of war or under an order or a call or draft by the President, or who hereafter enter such service under like conditions, shall be entitled to credit for time so served as if such service had been rendered in the state forces.

(L. 1951 p. 654 § 35)



Section 41.560 Meritorious service medal.

Effective 28 Aug 2010

Title V MILITARY AFFAIRS AND POLICE

41.560. Meritorious service medal. — The governor is hereby authorized, upon recommendation of the adjutant general of Missouri, to present, in the name of the state of Missouri, a meritorious service medal, which shall be of suitable design, as may be determined by the governor, to individuals who have done and performed valorous or meritorious military service which reflects honorably and creditably upon the state of Missouri. Not more than one meritorious military service medal shall be awarded or presented under the provisions of this section to any one person, nor shall such medal be awarded to or retained by any person whose entire service subsequent to the valorous or meritorious military service shall not have been honorable. In the event of the death of any person during or subsequent to the meritorious military service, who, in the opinion of the governor, as recommended by the adjutant general of Missouri, would be entitled to a meritorious military service medal, the same may be presented to the surviving primary next of kin.

(RSMo 1939 § 15080, A.L. 1951 p. 654 § 78, A.L. 1967 p. 119, A.L. 2010 H.B. 1524 & 2260)



Section 41.570 Conspicuous service medal.

Effective 28 Aug 1951

Title V MILITARY AFFAIRS AND POLICE

41.570. Conspicuous service medal. — The governor is hereby authorized to present, in the name of the state of Missouri, a conspicuous service medal which shall be of suitable design as may be determined by the governor, to individuals designated by him who have done and performed distinguished and conspicuous service or services either civil or military which reflect honorably and creditably upon the state of Missouri.

(RSMo 1939 § 15079, A.L. 1951 p. 654 § 79)



Section 41.572 Legion of merit medal.

Effective 28 Aug 2010

Title V MILITARY AFFAIRS AND POLICE

41.572. Legion of merit medal. — The governor is hereby authorized, upon recommendation of the adjutant general of Missouri, to present, in the name of the state of Missouri, a legion of merit medal, which shall be of suitable design, as may be determined by the governor, to individuals who have exceptionally meritorious conduct in the performance of outstanding military service and achievement reflecting honorably and creditably upon the state of Missouri. Not more than one Missouri legion of merit medal shall be awarded or presented under the provisions of this section to any one person, nor shall such medal be awarded to or retained by any person whose entire military service subsequent to the exceptionally meritorious conduct in the performance of outstanding military service and achievement shall not have been honorable. In the event of the death of any person during or subsequent to the exceptionally meritorious conduct in the performance of outstanding military service and achievement who, in the opinion of the governor, as recommended by the adjutant general of Missouri, would be entitled to a legion of merit medal, the same may be presented to the surviving primary next of kin.

(L. 2010 H.B. 1524 & 2260)



Section 41.578 Missouri adjutant general staff identification badge.

Effective 28 Aug 2010

Title V MILITARY AFFAIRS AND POLICE

41.578. Missouri adjutant general staff identification badge. — The adjutant general of Missouri is hereby authorized to present, in the name of the state of Missouri, a Missouri adjutant general staff identification badge, which is of suitable design as may be determined by the adjutant general of Missouri, and is neither an award nor decoration, but is a distinguished mark of service on the adjutant general's staff. This visible sign of professional growth associated with the important duties and responsibilities of the adjutant general's staff is not automatic, but is based on demonstrated outstanding performance of duty and approval by the adjutant general of Missouri. Not more than one Missouri adjutant general staff identification badge shall be presented under the provisions of this section to any one person, nor shall such badge be awarded to or retained by any person whose service shall not have been honorable. In the event of the death of any person during or subsequent to their service which, in the opinion of the adjutant general of Missouri, would be entitled to the Missouri adjutant general staff identification badge, the same may be presented to the surviving primary next of kin.

(L. 2010 H.B. 1524 & 2260)



Section 41.580 Long service ribbon.

Effective 30 Apr 1982, see footnote

Title V MILITARY AFFAIRS AND POLICE

41.580. Long service ribbon. — 1. Any person who is now or may hereafter become a member of the organized militia, and who has served at least ten years as such, may be designated by the adjutant general of Missouri, with the approval of the governor, as entitled to a ribbon for long and faithful service to be known as the "long service ribbon", provided such service need not be continuous and service rendered in any of the Armed Forces of the United States as a result of or in connection with membership in the organized militia of Missouri shall be considered as a part of such service. Long service ribbons shall be of such form and design as may be selected by the adjutant general of the state and shall be authorized ten, fifteen, and twenty years' service.

2. A hawthorn cluster to conform to the official floral emblem of this state to be worn on the long service ribbon shall be awarded as follows: A bronze cluster for twenty-five years' service, a silver cluster for thirty years' service and a gold cluster for thirty-five years' service or more.

(RSMo 1939 § 15081, A.L. 1951 p. 654 § 80, A.L. 1982 S.B. 715)

Effective 4-30-82



Section 41.582 Missouri Iraq campaign ribbon.

Effective 28 Aug 2010

Title V MILITARY AFFAIRS AND POLICE

41.582. Missouri Iraq campaign ribbon. — The governor is hereby authorized, upon recommendation of the adjutant general of Missouri, to present, in the name of the state of Missouri, a Missouri Iraq campaign ribbon, which shall be of suitable design, as may be determined by the governor, to members of the Missouri National Guard who have served in direct support of Operation Iraqi Freedom. The area of eligibility encompasses all land area of the country of Iraq, and the contiguous water area out to twelve nautical miles, and all air spaces above the land area of Iraq and above the contiguous water area out to twelve nautical miles. The period of eligibility is on or after March 19, 2003, to a future date to be determined by the adjutant general of Missouri or the cessation of Operation Iraqi Freedom. Not more than one Missouri Iraq campaign ribbon shall be awarded or presented under the provisions of this section to any one person, nor shall such ribbon be awarded to or retained by any person whose entire service subsequent to the service in direct support of Operation Iraqi Freedom shall not have been honorable. In the event of the death of any person during or subsequent to their service in direct support of Operation Iraqi Freedom who, in the opinion of the governor, as recommended by the adjutant general of Missouri, would be entitled to the Missouri Iraq campaign ribbon, the same may be presented to the surviving primary next of kin.

(L. 2010 H.B. 1524 & 2260)



Section 41.584 Missouri Afghanistan campaign ribbon.

Effective 28 Aug 2010

Title V MILITARY AFFAIRS AND POLICE

41.584. Missouri Afghanistan campaign ribbon. — The governor is hereby authorized, upon recommendation of the adjutant general of Missouri, to present, in the name of the state of Missouri, a Missouri Afghanistan campaign ribbon, which shall be of suitable design, as may be determined by the governor, to members of the Missouri National Guard who have served in direct support of Operation Enduring Freedom. The area of eligibility encompasses all land area of the country of Afghanistan and all air spaces above the land. The period of eligibility is on or after October 7, 2001, to a future date to be determined by the adjutant general of Missouri or the cessation of Operation Enduring Freedom. Not more than one Missouri Afghanistan campaign ribbon shall be awarded or presented under the provisions of this section to any one person, nor shall such ribbon be awarded to or retained by any person whose entire service subsequent to their service in direct support of Operation Enduring Freedom shall not have been honorable. In the event of the death of any person during or subsequent to their service in direct support of Operation Enduring Freedom who, in the opinion of the governor, as recommended by the adjutant general of Missouri, would be entitled to the Missouri Afghanistan campaign ribbon, the same may be presented to the surviving primary next of kin.

(L. 2010 H.B. 1524 & 2260)



Section 41.586 Missouri Kosovo campaign ribbon.

Effective 28 Aug 2010

Title V MILITARY AFFAIRS AND POLICE

41.586. Missouri Kosovo campaign ribbon. — The governor is hereby authorized, upon recommendation of the adjutant general of Missouri, to present, in the name of the state of Missouri, a Missouri Kosovo campaign ribbon, which shall be of suitable design, as may be determined by the governor, to members of the Missouri National Guard who, after March 24, 1999, participated in or served in direct support of Kosovo Operations: Allied Force; Joint Guardian; Allied Harbour; Sustain Hope/Shining Hope; Noble Anvil; or Kosovo Task Forces: Hawk; Saber; or Hunter within the Kosovo air campaign or Kosovo defense campaign areas of eligibility described as follows:

(1) Kosovo air campaign, the Kosovo air campaign began on March 24, 1999, and ended on June 10, 1999. The area of eligibility for the air campaign includes the total land area and air space of Serbia (including Kosovo), Montenegro, Albania, Macedonia, Bosnia, Croatia, Hungary, Romania, Greece, Bulgaria, Italy, and Slovenia; and the waters and air space of the Adriatic and Ionian Sea north of the thirty-ninth north latitude;

(2) Kosovo defense campaign, the Kosovo defense campaign began on June 11, 1999, to a date to be determined. The area of eligibility for the defense campaign includes the total land area and air space of Serbia (including Kosovo), Montenegro, Albania, Macedonia, and the waters and air space of the Adriatic Seas within twelve nautical miles of the Montenegro, Albania, and Croatia coastlines south of forty-two degrees and fifty-two minutes north latitude.

­­

­

(L. 2010 H.B. 1524 & 2260)



Section 41.588 Missouri Vietnam campaign ribbon.

Effective 28 Aug 2010

Title V MILITARY AFFAIRS AND POLICE

41.588. Missouri Vietnam campaign ribbon. — The governor is hereby authorized, upon recommendation of the adjutant general of Missouri, to present, in the name of the state of Missouri, a Missouri Vietnam campaign ribbon, which shall be of suitable design, as may be determined by the governor, to members of the Missouri National Guard who served on active duty in the United States military service at any time beginning February 28, 1961, through May 7, 1975. Not more than one Missouri Vietnam campaign ribbon shall be awarded or presented under the provisions of this section to any one person, nor shall such ribbon be awarded to or retained by any person whose entire service subsequent to their service described above shall not have been honorable. In the event of the death of any person during or subsequent to their service as described above who, in the opinion of the governor, as recommended by the adjutant general of Missouri, would be entitled to the Missouri Vietnam campaign ribbon, the same may be presented to the surviving primary next of kin.

(L. 2010 H.B. 1524 & 2260)



Section 41.592 Missouri National Guard first sergeant ribbon.

Effective 28 Aug 2010

Title V MILITARY AFFAIRS AND POLICE

41.592. Missouri National Guard first sergeant ribbon. — The adjutant general of Missouri is hereby authorized to present, in the name of the state of Missouri, a Missouri National Guard first sergeant ribbon, which shall be of suitable design, as may be determined by the governor, to individual members of the Missouri National Guard who have been assigned to a unit first sergeant position for a period of three years and have been recommended by their squadron or company commander. In order to qualify for the award the individual must have demonstrated exceptional and honorable leadership qualities and dedication as a first sergeant. This award shall be granted for those individuals who have previously served as first sergeants provided their service demonstrated exceptional and honorable leadership.

(L. 2010 H.B. 1524 & 2260 § 1)



Section 41.594 Governor's unit citation.

Effective 28 Aug 2010

Title V MILITARY AFFAIRS AND POLICE

41.594. Governor's unit citation. — The governor is hereby authorized, upon the recommendation of the adjutant general of Missouri, to present in the name of the state of Missouri, a governor's unit citation, which shall be of suitable design, as may be determined by the governor, to units, teams, or task forces of the Missouri national guard which served during state emergency duty or federal deployments with outstanding honor and distinction, or whose service resulted in the preservation of life and property. Individuals assigned or attached to the units, teams, or task forces will be authorized to wear the governor's unit citation ribbon. This award will be granted to those units, teams, or task forces whose service or deployments occurred after September 11, 2001.

(L. 2010 H.B. 1524 & 2260 § 2)



Section 41.595 Missouri National Guard overseas training ribbon, eligibility.

Effective 28 Aug 2012

Title V MILITARY AFFAIRS AND POLICE

41.595. Missouri National Guard overseas training ribbon, eligibility. — The adjutant general of Missouri is hereby authorized to present, in the name of the state of Missouri, a Missouri National Guard overseas training ribbon, which shall be of suitable design, as may be determined by the governor, to individual members of the Missouri National Guard who have participated for training, either with a unit or as an individual, outside of the continental United States border for ten or more cumulative days. The period of eligibility is on or after July 11, 1984, to a future date to be determined by the adjutant general of Missouri. For each additional award, the respective number will be fastened to the ribbon, starting with two.

(L. 2012 H.B. 1128)



Section 41.596 Missouri National Guard state partnership program ribbon, eligibility.

Effective 28 Aug 2012

Title V MILITARY AFFAIRS AND POLICE

41.596. Missouri National Guard state partnership program ribbon, eligibility. — The adjutant general of Missouri is hereby authorized to present, in the name of the state of Missouri, a Missouri National Guard state partnership program ribbon, which shall be of suitable design, as may be determined by the governor, to members of the Missouri National Guard who have participated on a state partnership program mission, either with a unit or as an individual, to countries to which Missouri has a federally recognized partnership. The area of eligibility encompasses all land area of the country, the contiguous water area out to twelve nautical miles, and all air spaces above the land area and above the contiguous water area out to twelve nautical miles. The period of eligibility is on or after February 13, 1996, to a future date to be determined by the adjutant general of Missouri or the cessation of the state partnership program. Not more than one Missouri state partnership program ribbon shall be awarded or presented under the provisions of this section for succeeding participation in the same country. A bronze star shall be awarded for each additional country.

(L. 2012 H.B. 1128)



Section 41.597 Order of the minuteman award, eligibility — limitation on number awarded.

Effective 28 Aug 2012

Title V MILITARY AFFAIRS AND POLICE

41.597. Order of the minuteman award, eligibility — limitation on number awarded. — The governor is hereby authorized, upon recommendation of the adjutant general of Missouri, to present, in the name of the state of Missouri, the order of the minuteman award. The order of the minuteman award shall be awarded to those individuals, military or civilian, who have distinguished themselves by exceptionally meritorious services and achievements to the state of Missouri or the Missouri National Guard and the office of the adjutant general. The order of the minuteman award shall consist of a medal, ribbon, lapel pin, and citation or plaque. The order of the minuteman award is the only state military decoration to be worn around the neck rather than pinned to a uniform. Not more than one order of the minuteman award shall be awarded or presented under the provisions of this section to any one person and no more than five order of the minuteman awards shall be issued in a calendar year. In the event of the death of any person who would be entitled to the order of the minuteman award, the same may be presented to the surviving primary next of kin. The order of the minuteman award, ribbon, lapel pin, certificate, and plaque shall be of such form and design as determined by the adjutant general of the state.

(L. 2012 H.B. 1128)



Section 41.655 Planning and zoning for unincorporated areas near military bases — airport hazard area zoning required (Johnson County).

Effective 28 Aug 2007

Title V MILITARY AFFAIRS AND POLICE

41.655. Planning and zoning for unincorporated areas near military bases — airport hazard area zoning required (Johnson County). — 1. The governing body or county planning commission, if any, of any county of the second classification with more than forty-eight thousand two hundred but fewer than forty-eight thousand three hundred inhabitants shall provide for the planning, zoning, subdivision and building within all or any portion of the unincorporated area extending three thousand feet outward from the boundaries of any military base located in such county and the area within the perimeter of accident potential zones one and two. As used in this section, the term "accident potential zones one and two" means any land area identified in the current Air Installation Compatible Use Zone Report at the north and south ends of the clear zone of a military installation located in any county of the second classification with more than forty-eight thousand two hundred but fewer than forty-eight thousand three hundred inhabitants and which is in significant danger of aircraft accidents by being beneath that airspace where the potential for aircraft accidents is most likely to occur.

2. The governing body of any county of the second classification with more than forty-eight thousand two hundred but fewer than forty-eight thousand three hundred inhabitants may adopt, administer, and enforce airport hazard area zoning regulations that are substantially similar to the airport hazard area zoning regulations in sections 67.1200 to 67.1222, subject to any exceptions listed in this section. Such exceptions are as follows:

(1) All definitions in section 67.1200 shall apply, except that any reference to a political subdivision in sections 67.1200 to 67.1222 shall be construed to include any county of the second classification with more than forty-eight thousand two hundred but fewer than forty-eight thousand three hundred inhabitants;

(2) Sections 67.1207 and 67.1212 shall not apply;

(3) The county shall employ any existing airport planning commission or airport zoning commission as created in section 67.1210, or shall form such commission, with the following exceptions:

(a) The commission shall consist of five members as follows:

a. Three residents of the county, with at least two of such county residents residing in the township containing the military base;

b. The presiding county commissioner or such commissioner's designee; and

c. The county road commissioner;

(b) The commission may appoint an ex officio military liaison from the Armed Forces of the United States who is stationed at the military base;

(c) The terms of office of each member under this section shall be identical to the terms of office in section 67.1210, with the member chosen to serve as chair serving for an initial term of two years. The commission shall elect its chairman;

(4) Sections 67.1214 to 67.1218, and section 67.1222 shall apply in their entirety, except that any reference to a municipality in such sections shall be construed to include any county of the second classification with more than forty-eight thousand two hundred but fewer than forty-eight thousand three hundred inhabitants;

(5) Section 67.1220 shall apply in its entirety, except that the board of variance shall consist of three members as follows:

(a) Three residents of the county, with at least two of such county residents residing in the township containing the military base;

(b) The board shall elect its chairman.

(L. 2005 H.B. 348 § 41.1013 merged with S.B. 252 § 41.1013, A.L. 2007 S.B. 22)



Section 41.670 Armories — free use of — exempt from taxation, when.

Effective 28 Aug 1951

Title V MILITARY AFFAIRS AND POLICE

41.670. Armories — free use of — exempt from taxation, when. — 1. Upon the application of any post, chapter or other society composed of veterans of any war in which the forces of this state have participated, the officer in charge of any armory owned or leased by the state may permit the use of such armory for the meeting of such veteran organizations without charge, on dates when the same is not in use for military purposes.

2. All armories owned by this state or by any organization of the militia of this state, and all buildings leased by the state for military purposes, shall be exempt from taxation for all purposes during the period of such ownership.

(RSMo 1939 §§ 15063, 15064, A.L. 1951 p. 654 §§ 45, 46)

Prior revisions: 1929 §§ 13870, 13871; 1919 §§ 7385, 7386



Section 41.672 William E. "Bud" Lewis Armory.

Effective 28 Aug 2003

Title V MILITARY AFFAIRS AND POLICE

41.672. William E. "Bud" Lewis Armory. — The De Soto armory shall be designated as the "William E. 'Bud' Lewis" armory.

(L. 2003 H.B. 292)



Section 41.674 Lawrence A. Witt National Guard Armory designated in Lawrence County.

Effective 28 Aug 2005

Title V MILITARY AFFAIRS AND POLICE

41.674. Lawrence A. Witt National Guard Armory designated in Lawrence County. — The active National Guard armory located in or nearest to Pierce City, Lawrence County, shall be designated as the "Lawrence A. Witt" National Guard armory.

(L. 2005 H.B. 236)



Section 41.680 Members of organized militia exempt from civil process, when.

Effective 28 Aug 1989

Title V MILITARY AFFAIRS AND POLICE

41.680. Members of organized militia exempt from civil process, when. — No person belonging to, or on duty with, the organized militia of the state, or engaged in the performance of militia duty on call of the governor, shall be arrested on any civil process while going to, remaining at or returning from any place at which he may be required to attend for militia duty.

(RSMo 1939 §§ 15038, 15062, A.L. 1951 p. 654 §§ 71, 72, A.L. 1989 S.B. 127, et al.)

Prior revisions: 1929 §§ 13845, 13869; 1919 §§ 7373, 7384



Section 41.690 Conservators of the peace.

Effective 28 Aug 1951

Title V MILITARY AFFAIRS AND POLICE

41.690. Conservators of the peace. — Every commissioned officer, warrant officer and enlisted person acting under the order of the governor, or of any officer, civil or military, authorized by law to call out the organized militia or any part thereof, as provided in this military code, shall have the same rights and immunities as other conservators of the peace under the provisions of the laws of the state.

(RSMo 1939 § 15039, A.L. 1951 p. 654 § 15)

Prior revisions: 1929 § 13846; 1919 § 7374



Section 41.700 Organized militia not liable for acts done in performance of duty.

Effective 28 Aug 1951

Title V MILITARY AFFAIRS AND POLICE

41.700. Organized militia not liable for acts done in performance of duty. — Whenever any portion of the organized militia is called into active service to execute the laws, engage in disaster relief, suppress actual or prevent threatened insurrection or repel invasion, the commanding officer shall use his own discretion with respect to the propriety of attacking or firing upon any mob or unlawful assembly. His honest and reasonable judgment in the exercise of his duty shall be full protection, civilly and criminally, for any act or acts done while on duty; and no member of the organized militia in the active service of the state shall be liable civilly or criminally for any act or acts done by him in the performance of his duty.

(L. 1951 p. 654 § 69)



Section 41.710 Blank cartridges not to be fired, when — penalty.

Effective 28 Aug 1951

Title V MILITARY AFFAIRS AND POLICE

41.710. Blank cartridges not to be fired, when — penalty. — No member of the militia called out to sustain the civil authorities shall issue any order for the firing of blank cartridges upon any mob or assembly or under any pretense, or in compliance with any order, fire blank cartridges upon any mob or unlawful assembly under penalty of being dishonorably dismissed, or discharged.

(L. 1951 p. 654 § 70)



Section 41.720 Resisting militia — penalty.

Effective 28 Aug 1951

Title V MILITARY AFFAIRS AND POLICE

41.720. Resisting militia — penalty. — After the proclamation by the governor as authorized by section 41.480, any person who resists or aids in resisting the execution of process in any area declared to be in a state of actual or threatened insurrection, or who aids or attempts the rescue or escape of another from lawful custody or confinement or who resists or aids in resisting any force ordered out by the governor to execute the laws, to suppress actual and prevent threatened insurrection or to repel invasion shall be guilty of a felony punishable by imprisonment in the state penitentiary for a term not less than two years.

(L. 1951 p. 654 § 16)



Section 41.730 Militia, discrimination and interference with prohibited — penalty.

Effective 28 Aug 1951

Title V MILITARY AFFAIRS AND POLICE

41.730. Militia, discrimination and interference with prohibited — penalty. — 1. No person shall discriminate against any member of the organized militia or of the Armed Forces of the United States because of his membership therein.

2. No person shall prohibit or refuse entrance to any member of the organized militia of this state or of the Armed Forces of the United States into any public entertainment or place of amusement because such member is wearing the uniform of the organization to which he belongs.

3. No employer or officer or agent of any corporation, company or firm, or other person, shall discharge any person from employment because of being a member of the organized militia of this state or hinder or prevent him from performing any militia service he may be called upon to perform by proper authority or dissuade any person from enlistment in the organized militia by threat or injury to him in respect to his employment, trade or business, in case of his enlistment. Any person violating any of the provisions of this section is guilty of a misdemeanor.

(L. 1951 p. 654 § 73)



Section 41.740 Militia — right-of-way on streets or highways — penalty for obstructing.

Effective 28 Aug 1951

Title V MILITARY AFFAIRS AND POLICE

41.740. Militia — right-of-way on streets or highways — penalty for obstructing. — The commanding officer of any portion of the organized militia or his representative performing any militia duty in any street or highway may require persons in such street or highway to yield the right-of-way to such militia, except that the carriage of the United States mail, the legitimate functions of the police and fire apparatus, shall not be interfered with thereby. Any person who hinders, delays or obstructs any portion of such militia performing any militia duty, or who attempts to do so, is guilty of a misdemeanor.

(RSMo 1939 § 15038, A.L. 1951 p. 654 § 74)

Prior revisions: 1929 § 13845; 1919 § 7373



Section 41.750 Campground or armory — intrusion — penalty.

Effective 28 Aug 1951

Title V MILITARY AFFAIRS AND POLICE

41.750. Campground or armory — intrusion — penalty. — The commanding officer or his representative may place under arrest any person who trespasses upon any campground, parade ground, field exercise, armory or other place devoted to militia duty, or who in any way or manner interrupts or molests the orderly discharge of militia duty, or who disturbs or prevents the passage of troops going to or returning from any duty. Any person committing such offense is guilty of a misdemeanor and, if arrested, shall be delivered to the civil authorities for trial.

(RSMo 1939 § 15038, A.L. 1951 p. 654 § 75)

Prior revisions: 1929 § 13845; 1919 § 7373



Section 41.753 Definitions — military installation commander's search and seizure powers — organized militia members, rights and immunities.

Effective 28 Aug 1996

Title V MILITARY AFFAIRS AND POLICE

41.753. Definitions — military installation commander's search and seizure powers — organized militia members, rights and immunities. — 1. As used in this section, the following terms mean:

(1) "Commanding officer", the installation commander or officer in charge of any military facility; and

(2) "Military facility", any place under temporary or primary control of the militia which is devoted to military duty, including any campground, parade ground, exercise field, armory, fort, compound, training sites or military base.

2. When, in the determination of the commanding officer or such commanding officer's representative, an emergency situation or exigent circumstance exists upon any military facility, the commanding officer may direct the exercise of any and all powers of search and seizure within the military facility upon any person or property found to be within the military facility.

3. Incoming nonmilitary persons shall not be searched over their objection, but may be denied the right of entry upon refusal to consent to search. All persons entering facilities shall be advised in advance by a sign prominently displayed that they are liable to search upon entry, and while within the confines of the military facility or upon exit. Any person who enters upon or within any military facility shall be deemed to have given consent to be searched pursuant to the authority granted in this section.

4. Members of the organized militia in active service shall have the same rights and immunities as other conservators of the peace pursuant to the laws of the state in the performance of their duty in reliance on the authority granted in this section.

(L. 1996 H.B. 1295)



Section 41.780 Uniform not to be worn by unauthorized person — penalty.

Effective 28 Aug 1951

Title V MILITARY AFFAIRS AND POLICE

41.780. Uniform not to be worn by unauthorized person — penalty. — Any person not a member of the militia of this state wearing the uniform of the same, or any part thereof, shall be guilty of a misdemeanor.

(RSMo 1939 § 15074, A.L. 1951 p. 654 § 44)

Prior revisions: 1929 § 13881; 1919 § 7396



Section 41.790 Violation of code — penalty.

Effective 28 Aug 1951

Title V MILITARY AFFAIRS AND POLICE

41.790. Violation of code — penalty. — Any person who shall violate any of the provisions of the military code for which no punishment has been provided is guilty of a misdemeanor.

(L. 1951 p. 654 § 94)



Section 41.890 Military personnel to hold Missouri resident status, when.

Effective 11 May 2005, see footnote

Title V MILITARY AFFAIRS AND POLICE

41.890. Military personnel to hold Missouri resident status, when. — For the purposes of student resident status, military personnel, when stationed within the state under military orders, their spouses, and their unemancipated children under twenty-four years of age who enroll in a Missouri community college, Missouri college, or Missouri state university shall be regarded as holding Missouri resident status.

(L. 2005 H.B. 348 § 41.1016 merged with S.B. 252 § 41.1016)

Effective 5-11-05 (S.B. 252); 6-22-05 (H.B. 348)



Section 41.900 Organized militia on active duty by governor's order covered by workers' compensation.

Effective 28 Aug 1967

Title V MILITARY AFFAIRS AND POLICE

41.900. Organized militia on active duty by governor's order covered by workers' compensation. — Chapter 287, dealing with workers' compensation, applies to members of the Missouri organized militia when ordered to active state duty by the governor. The state of Missouri shall have the option to become a self-insurer or to purchase insurance in companies licensed to write workers' compensation insurance in this state. If the state of Missouri elects to become a self-insurer the attorney general shall represent the state in actions brought under sections 41.900 to 41.940.

(L. 1967 p. 119 § 1)



Section 41.910 Adjutant general may elect to purchase insurance or be self-insurer.

Effective 28 Aug 1967

Title V MILITARY AFFAIRS AND POLICE

41.910. Adjutant general may elect to purchase insurance or be self-insurer. — The adjutant general may exercise the option to self-insure or to purchase insurance in the best interest of the state and may do what is necessary to carry out the purposes of sections 41.900 to 41.940.

(L. 1967 p. 119 § 2)



Section 41.920 Tort liability denied.

Effective 28 Aug 1967

Title V MILITARY AFFAIRS AND POLICE

41.920. Tort liability denied. — Sections 41.900 to 41.940 shall not be construed so as to acknowledge or create tort liability, or to impose any duty other than that of complying with chapter 287.

(L. 1967 p. 119 § 3)



Section 41.930 Average earnings, how determined.

Effective 30 Apr 1982, see footnote

Title V MILITARY AFFAIRS AND POLICE

41.930. Average earnings, how determined. — The average earnings of a member, for purposes of sections 41.900 to 41.940, shall be his civilian earnings, current military earnings or the compensation paid under the provisions of section 41.430, whichever is greater.

(L. 1967 p. 119 § 4, A.L. 1982 S.B. 715)

Effective 4-30-82



Section 41.940 Amount of federal benefits to be deducted from state payments — authorization required.

Effective 12 Jun 1991, see footnote

Title V MILITARY AFFAIRS AND POLICE

41.940. Amount of federal benefits to be deducted from state payments — authorization required. — If a member or his dependents receive federal compensation due to an injury or disease which is covered by chapter 287, the amount of the federal compensation shall be deducted from the amount otherwise due from the state of Missouri. Before any claim is processed pursuant to chapter 287, a member shall sign an authorization consenting to the release of any information pertaining to federal compensation paid for an injury or disease covered under chapter 287.

(L. 1967 p. 119 § 5, A.L. 1991 S.B. 358)

Effective 6-12-91



Section 41.942 Leave of absence without loss of status or benefits for government employees, when, evidence required, procedure.

Effective 12 Jun 1991, see footnote

Title V MILITARY AFFAIRS AND POLICE

41.942. Leave of absence without loss of status or benefits for government employees, when, evidence required, procedure. — 1. Notwithstanding the provisions of subsection 1 of section 105.270, any officer or employee of this state, or of any department or agency of this state, or of any county, municipality, school district or other political subdivision, and any other public employee of this state, who is or may become a member of the National Guard or of any reserve component of the Armed Forces of the United States and who is engaged in the performance of duty in the service of the United States under competent orders for an extended and indefinite period of time, shall be entitled to leave of absence from his respective duties as a public officer or employee until such military service is completed without loss of position, seniority, accumulated leave, impairment of performance appraisal, pay status, work schedule including shift, working days and days off assigned to the officer or employee at the time leave commences, and any other right or benefit to which the officer or employee is entitled, and no retirement benefit shall be diminished or eliminated because of such service.

2. The officer or employee shall file with the appointing authority or supervising agency an official order from the appropriate military authority as evidence of such duty for which the leave of absence is granted.

(L. 1991 S.B. 243 § 1 merged with S.B. 358 § 1)

Effective 5-28-91 (S.B. 243) 6-12-91 (S.B. 358)



Section 41.944 Certain military service, termination of lease — requirements.

Effective 12 Jun 1991, see footnote

Title V MILITARY AFFAIRS AND POLICE

41.944. Certain military service, termination of lease — requirements. — 1. Any member of the Armed Forces of the United States who is on active duty, and any member of the Missouri Army or Air National Guard serving on full-time duty or as a civil service technician with a Missouri Army or Air National Guard unit who is a tenant under a lease of a residential dwelling may, pursuant to subsection 2 of this section, terminate such lease with the member's lessor if the member:

(1) Receives permanent change of station orders transferring the member to another duty station;

(2) Receives temporary duty orders in excess of ninety days duration assigning the member to another location which is at least twenty-five miles from the site of the leased residential premises;

(3) Is discharged or released from active duty with the Armed Forces of the United States or from the member's full-time duty or technician status with the Missouri Army or Air National Guard; or

(4) Is ordered to reside in government supplied quarters.

2. Lessees who qualify to terminate a residential lease agreement pursuant to subsection 1 of this section shall do so by serving the lessor written notice of termination to be effective on a date stated thereon, which shall not be less than fifteen days after the date of such service. Prior to the termination date, the lessee shall furnish the lessor with a copy of the official orders or a signed letter confirming the orders from the lessee's commanding officer.

3. The final lease payment due under the terminated lease shall be provided by the effective date of termination and shall be payable at such time as would have otherwise been required by the terms of the lease. The lessee shall be entitled to the full return of any security deposit and pet deposit, if any, if such member has otherwise complied with the requirements of the lease and of section 535.300.

(L. 1991 S.B. 358 § 2)

Effective 6-12-91



Section 41.946 Licensure or certification by state, continuing education — exemption from requirements for active military service.

Effective 12 Jun 1991, see footnote

Title V MILITARY AFFAIRS AND POLICE

41.946. Licensure or certification by state, continuing education — exemption from requirements for active military service. — Notwithstanding any other provision of law, any person licensed or certified to practice a trade or profession by the state of Missouri or any branch or agency thereof which requires an annual period of continuing education or training as a condition of continued or renewed licensing or certification, and who is or becomes a member of the National Guard or of any reserve component of the Armed Forces of the United States who is called to full-time active duty in the service of the United States under competent orders shall, during the period of full-time active duty, be exempted from any such requirement for continuing education or training without his status, license, certification or right to practice his trade or profession being affected and shall not be required, upon returning from full-time active duty, to make up or retake any training or education for which he was exempt under the provisions of this section.

(L. 1991 S.B. 358 § 3)

Effective 6-12-91



Section 41.948 Student of higher education called to active military service — option for refund or incomplete grade — requirements — rules and regulations, promulgation, procedure.

Effective 28 Aug 2002

Title V MILITARY AFFAIRS AND POLICE

41.948. Student of higher education called to active military service — option for refund or incomplete grade — requirements — rules and regulations, promulgation, procedure. — 1. In the 1990-91 academic year and in any subsequent academic year, when any person who is enrolled as a student in a public higher education institution in Missouri is called into service of the United States pursuant to 32 U.S.C. 502(f)(1), section 41.470 or 41.480 or the authority of 10 U.S.C. 12301(d) or 10 U.S.C. 12304 or any such subsequent call or order by the President or the Congress, to active service in the Armed Forces of the United States, whether voluntarily or involuntarily, not including active service for training, prior to the completion of the semester, or similar grading period, that person shall be eligible for either:

(1) A complete refund of all tuition and incidental fees charged for enrollment at that institution for that semester, or similar grading period; or

(2) The awarding of a grade of "incomplete" pursuant to this section.

2. If such person has been awarded a scholarship to be used to pursue an academic program in any public higher education institution in Missouri and such person is unable to complete the academic term for which the scholarship is granted, that person shall be awarded that scholarship at any subsequent academic term, provided that the person returns to the academic program at the same institution at the beginning of the next academic term after the completion of active military service.

3. If the person chooses the option described in subdivision (1) of subsection 1 of this section, such person may request that the official transcript indicate the courses from which such person has withdrawn and the reason for the withdrawal, or such person may request that all course titles be expunged from such person's record. Choosing the option of a refund shall not affect the person's official academic record or standing at the public higher education institution.

4. If the person chooses the option described in subdivision (2) of subsection 1 of this section, such person shall complete the course work to the satisfaction of the course instructor and the institution. The grade of incomplete shall be converted to a failing grade if the person does not apply to complete the course work within six months of discharge or release from active military service. In the event the person cannot comply for medical reasons related to the active military service, such person shall apply to complete the course work within three months of the end of the period of convalescence. Choosing the option of taking a grade of incomplete shall not affect the person's official academic record or standing at the public institution of higher education, unless the person fails to complete the course work. At the time the grade of incomplete is converted to a final grade, the person may choose either to have the grade of incomplete expunged from his official record or to have the grade of incomplete remain with the final grade and the reason for the grade of incomplete.

5. The coordinating board for higher education shall promulgate rules for the implementation of this section. For the purposes of this section, the term "public higher education institution" shall include public community colleges and state-supported institutions of higher education.

6. Notwithstanding any other provisions of this section to the contrary, nothing in this section shall be construed to prevent the governing body of any public higher education institution from enacting an academic policy more lenient in nature than the provisions of subsections 1 to 4 of this section.

7. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2002, shall be invalid and void.

(L. 1991 S.B. 358 § 4, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 2002 H.B. 2047)



Section 41.950 Members of military forces called to active duty — relieved from certain provisions of law.

Effective 28 Aug 2011

Title V MILITARY AFFAIRS AND POLICE

41.950. Members of military forces called to active duty — relieved from certain provisions of law. — 1. Any resident of this state who is a member of the National Guard or of any reserve component of the Armed Forces of the United States or who is a member of the United States Army, the United States Navy, the United States Air Force, the United States Marine Corps, the United States Coast Guard or an officer of the United States Public Health Service detailed by proper authority for duty with any branch of the United States Armed Forces described in this section and who is engaged in the performance of active duty in the military service of the United States in a military conflict in which reserve components have been called to active duty under the authority of 10 U.S.C. 672(d) or 10 U.S.C. 673b or any such subsequent call or order by the President or Congress for any period of thirty days or more shall be relieved from certain provisions of state law, as follows:

(1) No person performing such military service who owns a motor vehicle shall be required to maintain financial responsibility on such motor vehicle as required under section 303.025 until such time as that person completes such military service, unless any person shall be operating such motor vehicle while the vehicle owner is performing such military service;

(2) No person failing to renew his or her driver's license while performing such military service shall be required to take a complete examination as required under section 302.173 when renewing his or her license within ninety days after completing such military service and reestablishing residence within the state;

(3) Any motor vehicle registration required under chapter 301 that expires for any person performing such military service may be renewed by such person within sixty days of completing such military service without being required to pay a delinquent registration fee; however, such motor vehicle shall not be operated while the person is performing such military service unless the motor vehicle registration is renewed;

(4) Any person enrolled by the supreme court of Missouri or licensed, registered or certified under chapter 168, 256, 317, 324, 325, 326, 327, 328, 329, 330, 331, 332, 333, 334, 335, 336, 337, 338, 339, 340, 341, 342, 343, 344, 345, 346, 375, 640 or 644, and interpreters licensed under sections 209.319 to 209.339, whose license, registration or certification expires while performing such military service, may renew such license, registration or certification within sixty days of completing such military service without penalty;

(5) In the case of corporate registration reports, franchise tax reports or other reports required to be filed with the office of secretary of state, where the filing of such report would be delayed because of a person performing such military service, such reports shall be filed without penalty within one hundred twenty days of the completion of such military service;

(6) No person performing such military service who is subject to a criminal summons for a traffic violation shall be subject to nonappearance sanctions for such violation until after one hundred eighty days after the completion of such military service;

(7) No person performing such military service who is required under state law to file financial disclosure reports shall be required to file such reports while performing such military service; however, such reports covering that period of time that such military service is performed shall be filed within one hundred eighty days after the completion of such military service;

(8) Any person with an indebtedness, liability or obligation for state income tax or property tax on personal or real property who is performing such military service or a spouse of such person filing a combined return or owning property jointly shall be granted an extension to file any papers or to pay any obligation until one hundred eighty days after the completion of such military service or continuous hospitalization as a result of such military service notwithstanding the provisions of section 143.991 to the contrary and shall be allowed to pay such tax without penalty or interest if paid within the one hundred eighty-day period;

(9) Notwithstanding other provisions of the law to the contrary, for the purposes of this section, interest shall be allowed and paid on any overpayment of tax imposed by sections 143.011 to 143.998 at the rate of six percent per annum from the original due date of the return or the date the tax was paid, whichever is later;

(10) No state agency, board, commission or administrative tribunal shall take any administrative action against any person performing such military service for that person's failure to take any required action or meet any required obligation not already provided for in subdivisions (1) to (8) of this subsection until one hundred eighty days after the completion of such military service, except that any agency, board, commission or administrative tribunal affected by this subdivision may, in its discretion, extend the time required to take such action or meet such obligation beyond the one hundred eighty-day period;

(11) Any disciplinary or administrative action or proceeding before any state agency, board, commission or administrative tribunal where the person performing such military service is a necessary party, which occurs during such period of military service, shall be stayed by the administrative entity before which it is pending until sixty days after the end of such military service.

2. Upon completing such military service, the person shall provide the appropriate agency, board, commission or administrative tribunal an official order from the appropriate military authority as evidence of such military service.

3. The provisions of this section shall apply to any individual described in subsection 1 of this section who performs such military service on or after August 2, 1990.

(L. 1991 S.B. 358 § 5, A.L. 2007 H.B. 780 merged with S.B. 272, A.L. 2009 H.B. 481, A.L. 2011 H.B. 204)



Section 41.955 Lease of National Guard property authorized, purpose — contents of lease.

Effective 10 May 1994, see footnote

Title V MILITARY AFFAIRS AND POLICE

41.955. Lease of National Guard property authorized, purpose — contents of lease. — 1. The commissioner of administration is hereby authorized to lease property owned by the state and under the control of the National Guard to organizations or activities which are compatible with the Armed Forces of the United States and which support the mission of the Missouri National Guard for the purpose of the construction of a building or buildings at the Missouri National Guard training site, Algoa, at no expense to the state of Missouri. The property to be leased shall be further described as follows:

A section of land 350 acres, more or less, - Plat numbers 1 and 2 as noted in Cole County Plat Book Number 1, said land specifications being incorporated herein, and the western half of Plat No. 3 as noted in the aforementioned page from Cole County Plat Book Number 1.

2. The lease may provide for a term as long as fifty years and may provide for renewal periods. The rental payment shall be as agreed by the parties. The lease shall provide that any improvements on the property shall become the property of the state upon termination of the lease.

(L. 1994 S.B. 460)

Effective 5-10-94



Section 41.958 Honor detail, training — rules.

Effective 28 Aug 1998

Title V MILITARY AFFAIRS AND POLICE

41.958. Honor detail, training — rules. — 1. When requested by the commander of any recognized veterans' organization, military commander or by any friend or relative of a deceased person or the director of a funeral home for any deceased person who served in the Armed Forces of the United States during a time of war or is otherwise entitled to military honors at the person's burial, internment or memorial service, the adjutant general shall, subject to appropriation, order the appropriate requested uniformed honor detail to attend and render the appropriate services or request and coordinate the appropriate detail with a recognized veterans' organization. Subject to appropriation, the adjutant general shall ensure that appropriate service records are collected authorizing the honor detail, shall ensure that the honor detail meets the appropriate military requirements for uniform and conduct, shall ensure that if a recognized veterans' organization renders the services, the organization is compensated for services through the Missouri National Guard trust fund, shall provide assistance in training honor details for recognized veterans' organizations, and shall serve as the coordinator for military funerals and such details when requested. The amount paid veterans' organizations shall be determined by the adjutant general. The amount authorized by this section shall be paid from funds appropriated from the Missouri National Guard trust fund.

2. The adjutant general shall promulgate rules to administer the provisions of this section. No rule or portion of a rule promulgated pursuant to the authority of this section shall be effective unless it has been promulgated pursuant to the provisions of chapter 536.

(L. 1998 H.B. 1519 & 1165)

CROSS REFERENCE:

General assembly may appropriate money from veterans' commission capital improvement trust fund to Missouri National Guard trust fund to support honor details, 313.835



Section 41.960 Office of air search and rescue, authorized.

Effective 28 Aug 1979

Title V MILITARY AFFAIRS AND POLICE

41.960. Office of air search and rescue, authorized. — There is hereby created within the military division of the executive department, office of adjutant general, an "Office of Air Search and Rescue". The duly appointed commanding officer of the Civil Air Patrol, Missouri Wing, shall be ex officio head of the office.

(L. 1979 S.B. 310 § 1)



Section 41.962 Purpose.

Effective 28 Aug 1979

Title V MILITARY AFFAIRS AND POLICE

41.962. Purpose. — The office of air search and rescue may, upon direction of the adjutant general, fully cooperate or contract with any department or agency of the state of Missouri, or with the United States government, or any department or agency thereof, or with any public or private hospital, for the purposes of providing communications, rescue work, mercy missions, aerial observations, or any other functions within the scope of the activity of the air search and rescue, and may encourage the development of aeronautical resources of the state and aid in an educational program related to aviation.

(L. 1979 S.B. 310 § 2)



Section 41.964 Funds, limitations.

Effective 28 Aug 1979

Title V MILITARY AFFAIRS AND POLICE

41.964. Funds, limitations. — The office shall expend from funds for the purpose as appropriated by the general assembly and approved by the adjutant general sums needed to defray expenses incurred in rescue work, mercy missions, maintenance of an office, development of the aeronautical resources of the state, educational programs related to aviation, and air search and rescue, and for the upkeep of communications systems which have been, or are in the process of being, installed throughout the state. Only such sums shall be expended on communications systems as will be necessary for the procurement or replacement of equipment and not otherwise obtainable by grant or gift from any other source.

(L. 1979 S.B. 310 § 3)



Section 41.966 Acceptance of gifts, grants, loans, authorized.

Effective 28 Aug 1979

Title V MILITARY AFFAIRS AND POLICE

41.966. Acceptance of gifts, grants, loans, authorized. — The office of air search and rescue may, with the consent of the adjutant general, accept and expend any grant of funds as appropriated by the general assembly, and may accept services, equipment, supplies or materials by way of gift, grant or loan for the purposes of encouraging the development of aeronautical resources of the state, for aiding in an educational program related to aviation, and for supporting the program of air search and rescue.

(L. 1979 S.B. 310 § 4)



Section 41.970 Civil air patrol, use in support of National Guard missions — definitions — procedure for activation.

Effective 28 Aug 2007

Title V MILITARY AFFAIRS AND POLICE

41.970. Civil air patrol, use in support of National Guard missions — definitions — procedure for activation. — 1. As used in this section, the following terms shall mean:

(1) "Civil air patrol", the civilian auxiliary of the United States Air Force established by the United States Congress in 36 U.S.C. Section 40301, et seq. and 10 U.S.C. Section 9441, et seq. Civil air patrol missions include search and rescue, disaster relief, and aerial reconnaissance;

(2) "Office of air search and rescue", as established by section 41.960, within military division of the executive department, office of adjutant general, the wing commander of Missouri wing, civil air patrol; Missouri wing emergency service personnel; and others as necessary for duties assigned to the office.

2. The civil air patrol may be used to support National Guard missions in support of civil authorities or in support of noncombatant National Guard missions, and to support state agencies under memorandums of understanding (MOU) or agreements established between the agencies and the civil air patrol.

3. Requests for activation or support of the civil air patrol shall be made to the commander of the Missouri wing of the civil air patrol. Missions shall be in accordance with laws and regulations applicable to the United States Air Force and the civil air patrol. Prior to activation of the civil air patrol, the adjutant general or the Missouri civil air patrol wing commander shall apply to the Air Force Rescue Coordination Center, the Air Force National Security Emergency Preparedness Agency, or the civil air patrol national operations center for federal mission status and funding.

4. If an operation or mission of the civil air patrol is granted funded federal mission status and assigned an accompanying federal mission number, the following shall apply:

(1) The operation or mission shall be funded by the federal government;

(2) When training or operating under a federal mission number, the members of the civil air patrol shall be considered federal employees for the purposes of tort claims and workers' compensation arising from the performance of the mission or any actions incident to the performance of the mission.

5. If an operation or mission of the civil air patrol is not granted federal mission status and is not assigned an accompanying federal mission number, the following shall apply:

(1) Except for missions and operations supporting the department of public safety or the office of adjutant general, all requests for activation and authorization for any mission or operation of the civil air patrol on behalf of state agencies shall first be approved by the department director of the requesting agency, the adjutant general and the commissioner of administration;

(2) Operations and administration of the civil air patrol relating to missions within the state and for state agencies not qualifying for funded federal mission status shall be funded by the state from moneys appropriated to the requesting state agency for that purpose;

(3) When performing a mission within the state and for state agencies that do not qualify for funded federal mission status, members of the civil air patrol shall be considered state employees for purposes of the state legal expense fund as provided under section 105.711 and for purposes of workers' compensation coverage, as provided under section 105.810;

(4) The procedures in this section apply to any civil air patrol personnel and aircraft from any state that are flying or otherwise supporting missions for Missouri state agencies;

(5) Notwithstanding the provisions of this section to the contrary, emergency operations or missions as determined by the commander of the Missouri wing of the civil air patrol and approved by the adjutant general may be conducted pending funding authorization for federal, state, or other sources.

(L. 2007 H.B. 619 & 118)



Section 41.1000 Civil air patrol, members who are state employees, leave to be granted — members generally, not subject to discharge from employment due to membership.

Effective 01 Jul 2011, see footnote

Title V MILITARY AFFAIRS AND POLICE

41.1000. Civil air patrol, members who are state employees, leave to be granted — members generally, not subject to discharge from employment due to membership. — 1. Except as otherwise provided in this subsection, any employee of the state of Missouri who is or may become a member of the civil air patrol and has qualified for a civil air patrol emergency service specialty rating or who is certified to fly counter narcotics missions except members of the Missouri National Guard may be granted leave of absence from their respective duties, without loss of time, pay, regular leave, impairment of efficiency rating or of any other rights or benefits to which such person would otherwise be entitled, for periods during which such person is engaged in the performance of civil air patrol emergency service duty or counter narcotics missions. Leave for such service shall be for not more than fifteen working days in any state fiscal year, or without regard to length of time when responding to a state or nationally declared emergency or disaster in the state of Missouri. The employee shall be released from work upon request from the Missouri wing commander or the wing commander's designated representative. The appointing authority shall compensate an employee granted leave pursuant to this section at the employee's regular rate of pay for regular work hours during which the employee is absent from the employee's regular place of employment for the state of Missouri. Any leave granted pursuant to this section shall not affect the employee's leave status.

2. Before any payment of salary is made covering the period of the leave the employee shall file with the appointing authority or supervising agency evidence that such employee participated in emergency services duty or a counter narcotics mission from the wing commander, or the wing commander's designated representative. In addition to the evidence required by this subsection, such employee shall provide to the employee's immediate supervisor a Drug Enforcement Agency/Civil Air Patrol (DEA/CAP) mission number.

3. No member of the civil air patrol shall be discharged from employment because of being a member of the civil air patrol or holding a civil air patrol emergency services specialty rating, nor otherwise discriminated against or dissuaded from joining or continuing such person's service in the civil air patrol by threat or injury to such person in respect to such person's employment.

4. Any employee of an employer with fifty or more employees who is or may become a member of the civil air patrol and has qualified for a civil air patrol emergency service specialty or who is certified to fly counter narcotics missions shall be granted a leave of absence from their respective duties, without loss of time, regular leave, or of any other rights or benefits to which the employee would otherwise be entitled, for periods during which the employee is engaged in the performance of civil air patrol emergency service duty or counter narcotics missions. Leave for such service shall be for no more than fifteen working days in any calendar year, or without regard to the length of time when responding to a state or nationally declared emergency in the state of Missouri. The employer shall not be obligated to pay a salary to the employee during this leave of absence. The employer shall have the right to request that the employee be exempted from responding to a specific mission and the Missouri wing commander shall honor such request.

5. The attorney general shall enforce the rights contained in this section for members of the civil air patrol.

(L. 1996 H.B. 1131 § 1, A.L. 1997 S.B. 261, A.L. 2011 S.B. 36)

Effective 7-01-11



Section 41.1005 State employee leave for Coast Guard duty, when limitations — salary, leave benefit — attorney general to enforce.

Effective 28 Aug 2012

Title V MILITARY AFFAIRS AND POLICE

41.1005. State employee leave for Coast Guard duty, when limitations — salary, leave benefit — attorney general to enforce. — 1. Except as otherwise provided in this subsection, any employee of the state of Missouri who is or may become a member of the United States Coast Guard Auxiliary may be granted leave of absence from their respective duties, without loss of time, pay, regular leave, impairment of efficiency rating or of any other rights or benefits to which such person would otherwise be entitled, for periods during which such person is engaged in the performance of the United States Coast Guard or United States Coast Guard Auxiliary duties, including travel related to such duties, when authorized by the appropriate United States Coast Guard order issuing authority or such person's designated representative. Leave for such service shall be for not more than fifteen working days in any state fiscal year, or without regard to length of time when responding to a state or nationally declared emergency or disaster in the state of Missouri or upon any navigable waterway within or adjacent to the state of Missouri. The employee shall be released from work upon request from the member's appropriate United States Coast Guard authority or such member's designated representative. The state of Missouri or the employee's appointing authority thereof shall compensate an employee granted leave under this section at the employee's regular rate of pay for regular work hours during which the employee is absent from the employee's regular place of employment for the state of Missouri. Any leave granted under this section shall not affect the employee's leave status.

2. Before any payment of salary is made covering the period of the leave, the employee shall file with the appointing authority or supervising agency evidence that such employee participated in emergency services duty or other United States Coast Guard or United States Coast Guard Auxiliary duties from the appropriate Coast Guard or Coast Guard Auxiliary authority.

3. No member of the United States Coast Guard Auxiliary shall be discharged from employment because of being a member of the United States Coast Guard Auxiliary or holding any office, position, or appointment under the United States Coast Guard Auxiliary, nor otherwise discriminated against or dissuaded from joining or continuing such person's service in the United States Coast Guard Auxiliary by threat or injury to such person in respect to such person's employment, or of any other rights or benefits to which the employee would otherwise be entitled.

4. Any employee of an employer with fifty or more employees who is or may become a member of the United States Coast Guard Auxiliary shall be granted a leave of absence from their respective duties, without loss of time, regular leave, or of any other rights or benefits to which the employee would otherwise be entitled, for periods during which the employee is engaged in the performance of United States Coast Guard or United States Coast Guard Auxiliary duties, including travel related to such duties, when authorized by the Director of Auxiliary (DIRAUX) or other appropriate United States Coast Guard authority. Leave for such service shall be for no more than fifteen working days in any calendar year, or without regard to the length of time when responding to a state or nationally declared emergency in the state of Missouri or upon any navigable waterway within or adjacent to the state of Missouri. The employer shall not be obligated to pay a salary to the employee during this leave of absence. The employer shall have the right to request that the employee be exempted from responding to a specific mission and the member's supervising Director of Auxiliary or other appropriate United States Coast Guard or United States Coast Guard Auxiliary authority shall honor such request.

5. The attorney general shall enforce the rights contained in this section for members of the United States Coast Guard Auxiliary.

(L. 2012 H.B. 1315 )



Section 41.1010 Missouri military preparedness and enhancement commission established, purpose, members, duties.

Effective 28 Aug 2008

Title V MILITARY AFFAIRS AND POLICE

41.1010. Missouri military preparedness and enhancement commission established, purpose, members, duties. — 1. There is hereby established the "Missouri Military Preparedness and Enhancement Commission". The commission shall have as its purpose the design and implementation of measures intended to protect, retain, and enhance the present and future mission capabilities at the military posts or bases within the state. The commission shall consist of nine members:

(1) Five members to be appointed by the governor;

(2) Two members of the house of representatives, one appointed by the speaker of the house of representatives, and one appointed by the minority floor leader;

(3) Two members of the senate, one appointed by the president pro tempore, and one appointed by the minority floor leader;

(4) The director of the department of economic development or the director's designee, ex officio;

(5) The chairman of the Missouri veterans' commission or the chairman's designee, ex officio.

­­

­

2. Members of the commission shall be reimbursed for the actual and necessary expenses incurred in the discharge of the member's official duties.

3. A chair of the commission shall be selected by the members of the commission.

4. The commission shall meet at least quarterly and at such other times as the chair deems necessary.

5. The commission shall be funded by an appropriation limited to that purpose. Any expenditure constituting more than ten percent of the commission's annual appropriation shall be based on a competitive bid process.

6. The commission shall:

(1) Advise the governor and the general assembly on military issues and economic and industrial development related to military issues;

(2) Make recommendations regarding:

(a) Developing policies and plans to support the long-term viability and prosperity of the military, active and retiree, and civilian military employees, in this state, including promoting strategic regional alliances that may extend over state lines;

(b) Developing methods to improve private and public employment opportunities for former members of the military and their families residing in this state; and

(c) Developing methods to assist defense-dependent communities in the design and execution of programs that enhance a community's relationship with military installations and defense-related businesses;

(3) Provide information to communities, the general assembly, the state's congressional delegation, and state agencies regarding federal actions affecting military installations and missions;

(4) Serve as a clearinghouse for:

(a) Defense economic adjustment and transition information and activities; and

(b) Information concerning the following:

a. Issues related to the operating costs, missions, and strategic value of federal military installations located in the state;

b. Employment issues for communities that depend on defense bases and in defense-related businesses; and

c. Defense strategies and incentive programs that other states are using to maintain, expand, and attract new defense contractors;

(5) Provide assistance to communities that have experienced a defense-related closure or realignment;

(6) Assist communities in the design and execution of programs that enhance a community's relationship with military installations and defense-related businesses, including regional alliances that may extend over state lines;

(7) Assist communities in the retention and recruiting of defense-related businesses, including fostering strategic regional alliances that may extend over state lines;

(8) Prepare a biennial strategic plan that:

(a) Fosters the enhancement of military value of the contributions of Missouri military installations to national defense strategies;

(b) Considers all current and anticipated base realignment and closure criteria; and

(c) Develops strategies to protect the state's existing military missions and positions the state to be competitive for new and expanded military missions;

(9) Encourage economic development in this state by fostering the development of industries related to defense affairs.

7. The commission shall prepare and present an annual report to the governor and the general assembly by December thirty-first of each year.

8. The department of economic development shall furnish administrative support and staff for the effective operation of the commission.

(L. 2005 H.B. 348 merged with S.B. 252, A.L. 2008 H.B. 1678)



Section 41.1012 Office of military advocate established, purpose — advocate appointment — department to provide administrative support.

Effective 28 Aug 2015

Title V MILITARY AFFAIRS AND POLICE

41.1012. Office of military advocate established, purpose — advocate appointment — department to provide administrative support. — 1. There is hereby established in the Missouri department of economic development the "Office of Military Advocate", for the purpose of advocating for the military services and military bases in Missouri, creating a long-term plan on military sustainability, and helping to fulfill the statutory mission of the Missouri military preparedness and enhancement commission. The military advocate shall report directly to the director of the department of economic development and will provide support and coordination to the Missouri military preparedness and enhancement commission.

2. The office shall be administered by the military advocate who shall be appointed by the governor with the advice and consent of the senate. The military advocate shall hold office for a term of six years and shall continue to hold the office until a successor has been duly appointed. The department of economic development shall provide administrative support and staff as deemed necessary to assist the military advocate and to fulfill the statutory mission of the Missouri military preparedness and enhancement commission.

(L. 2015 H.B. 1070)






Chapter 42 Veterans' Affairs

Chapter Cross References



Section 42.002 Definitions.

Effective 28 Aug 1989

Title V MILITARY AFFAIRS AND POLICE

42.002. Definitions. — As used in sections 42.002 to 42.135 and section 143.1001 unless the context clearly indicates otherwise, the following terms mean:

(1) "Commission", the Missouri veterans' commission created by section 42.007;

(2) "Executive director", the executive director of the Missouri veterans' commission, or his designee, under section 42.012;

(3) "Missouri veterans' cemeteries", the property and facilities established and maintained pursuant to section 42.012;

(4) "Missouri veterans' homes", the facilities established and maintained pursuant to section 42.100;

(5) "Veteran", any person defined as a veteran by the United States Department of Veterans' Affairs or its successor agency.

(L. 1989 H.B. 850)



Section 42.007 Missouri veterans' commission established in the department of public safety — members, qualifications, appointment, terms, vacancies, expenses — officers, terms — meetings — powers and duties, staff — volunteers deemed unpaid employees, consequences.

Effective 28 Aug 2009

Title V MILITARY AFFAIRS AND POLICE

42.007. Missouri veterans' commission established in the department of public safety — members, qualifications, appointment, terms, vacancies, expenses — officers, terms — meetings — powers and duties, staff — volunteers deemed unpaid employees, consequences. — 1. There is hereby established within the department of public safety the "Missouri Veterans' Commission", such commission to be a type III agency within the department of public safety under the Omnibus State Reorganization Act of 1974. All duties and activities carried on by the division of veterans' affairs on August 28, 1989, shall be vested in such commission as provided by the Omnibus Reorganization Act of 1974.

2. The commission shall be composed of nine members. Two members shall be members of the senate, one appointed by the president pro tem of the senate and one appointed by the senate minority floor leader, two members shall be members of the house of representatives, one appointed by the speaker of the house of representatives and one appointed by the house minority floor leader, and in appointing such members, preference shall be given to current or former members of the military and their spouses, parents, and children. Members appointed from the house of representatives and the senate shall be appointed for a two-year term or until a successor is appointed and may be reappointed to the commission. Five members, who shall be veterans appointed by the governor, with the advice and consent of the senate, for a four-year term; except that initial appointments to the commission shall consist of two veterans to serve four-year terms, two veterans to serve three-year terms, and one veteran to serve a two-year term. In addition, the chair of the Missouri military preparedness and enhancement commission or the chair's designee shall be an ex officio member of the commission.

3. The governor shall make appointments to the commission from lists of nominees recommended by each of the statewide veterans' organizations incorporated in this state, chartered by Congress, or authorized under Title 38, United States Code. Vacancies shall be filled by appointment made in the same manner as the original appointments. A member of the commission, not a member of the senate or house of representatives, shall be a resident of the state of Missouri but shall not be an employee of the state. Members of the commission shall not be compensated for their services, but shall be reimbursed from funds appropriated therefor for actual and necessary expenses incurred in the performance of their duties.

4. The commission shall organize by electing one member as chairman and another as vice chairman. Such officers shall serve for a term of two years. The commission shall meet no fewer than four times per calendar year, at the call of the chairman, and at times and places established by the chairman by written notice. The commission's executive director shall serve as secretary to the commission.

5. The commission shall aid and assist all veterans and their dependents and legal representatives, who are legal Missouri residents or who live in the state of Missouri, in all matters relating to the rights of veterans under the laws of the United States and under the rules and regulations of federal agencies, boards, commissions and other authorities which are in any manner concerned with the interest and welfare of veterans and their dependents. In addition to any other duties imposed by sections 42.002 to 42.135 and sections 143.1001 and 173.234, the commission shall:

(1) Disseminate by all means available information concerning the rights of veterans and their dependents;

(2) Provide aid and assistance to all veterans, their dependents and legal representatives in preparing, presenting and prosecuting claims for compensation, education, pensions, insurance benefits, hospitalization, rehabilitation and all other matters in which a veteran may have a claim against the United States or any state arising out of or connected with service in the military forces of the United States;

(3) Prosecute all claims listed in subdivision (2) of this subsection to conclusion, when so authorized and empowered by a veteran, his survivors or legal representatives;

(4) Cooperate with the United States Employment Service, the United States Department of Veterans' Affairs and all federal and state offices legally concerned with and interested in the welfare of veterans and their dependents;

(5) Arrange for and accept through such mutual arrangements as may be made the volunteer services, equipment, facilities, properties, supplies, funds and personnel of all federal, welfare, civic and service organizations, and other organized groups and individuals which are in furtherance of the purposes of sections 42.002 to 42.135 and section 143.1001;

(6) Volunteers shall be deemed unpaid employees and shall be accorded the protection of the legal expense fund and liability provisions. Reimbursement for transportation and other necessary expenses may be furnished to those volunteers whose presence on special assignment is determined to be necessary by the commission. Such expenses shall be reimbursed from the regular appropriations of the commission. Volunteers may utilize state vehicles in the performance of commission-related duties, subject to those rules and regulations governing use of state vehicles by paid staff;

(7) Establish, maintain and operate offices throughout this state as necessary to carry out the purposes of sections 42.002 to 42.135 and section 143.1001;

(8) Provide to the executive director of the commission all appropriate authority for the execution of the duties of the commission under this chapter;

(9) Employ such staff as necessary for performance of the duties and purposes of this chapter.

6. The commission shall make all rules and regulations necessary for the management and administration of its veteran service programs and cemeteries. All rules and regulations shall be consistent with the provisions of sections 42.002 to 42.135, and sections 143.1001 and 173.234. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this subsection shall become effective only if it complies with and is subject to all provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2009, shall be invalid and void.

(L. 1989 H.B. 850, A.L. 1996 S.B. 787, A.L. 2008 H.B. 1678, A.L. 2009 H.B. 427)



Section 42.010 Veterans' cemeteries establishment, commission's duties — cemeteries to be limited to veterans and eligible dependents.

Effective 28 Aug 1998

Title V MILITARY AFFAIRS AND POLICE

42.010. Veterans' cemeteries establishment, commission's duties — cemeteries to be limited to veterans and eligible dependents. — The Missouri veterans' commission shall apply to the federal government for grants to construct and maintain veterans' cemeteries in accordance with the federal aid program to states for the establishment, expansion and improvement of veterans' cemeteries, 38 U.S.C. 2408. If the federal agency approves an application for a grant and approves the acquisition of suitable real property for the establishment of a veterans' cemetery, subject to appropriation by the general assembly from the veterans' commission capital improvement trust fund established in section 313.835, the Missouri veterans' commission shall establish veterans' cemeteries. Such cemeteries shall be solely for the burial of veterans and eligible dependents as defined by the Department of Veterans Affairs or a successor federal agency, and located as determined by the Missouri veterans' commission and as funds become available.

(L. 1996 H.B. 832 § 1, A.L. 1998 H.B. 1718)



Section 42.012 Executive director, qualifications — appointment — compensation — powers and duties.

Effective 28 Aug 1998

Title V MILITARY AFFAIRS AND POLICE

42.012. Executive director, qualifications — appointment — compensation — powers and duties. — 1. The commission shall have as its chief administrative officer an executive director, who shall be in charge of the staff of the commission and responsible for execution of the duties vested in the commission pursuant to this chapter. The executive director shall have served in military forces of the United States and have been honorably discharged therefrom. The executive director shall be appointed by and serve at the pleasure of the commission, and the commission shall fix his or her compensation as provided by law.

2. In carrying out the purposes and duties of the commission pursuant to this chapter, the executive director shall:

(1) Exercise for the commission the powers and duties of an appointing authority pursuant to chapter 36 to employ, with the consent of the commission, a staff composed of such professional, technical and clerical personnel as necessary to carry out the purposes of the commission and set compensation for such staff within the appropriations made for that purpose; provided, that no person shall be employed as an administrative assistant or as a veterans' service officer who has not served in the military forces of the United States and been honorably discharged therefrom. All members of the staff of the commission, except the executive director and his or her deputy, shall be employed pursuant to the provisions of the state merit system law, chapter 36;

(2) Accept appointment as the attorney in fact by proper written power of attorney executed by veterans or their dependents or legal representatives as necessary to accomplish the purposes of sections 42.002 to 42.135 and section 143.1001;

(3) Accept, in carrying out the purposes of sections 42.002 to 42.135 and section 143.1001, and for no other purpose, grants of services, personnel or money from any federal agency or any political subdivision of the state desiring to participate in the work of the executive director;

(4) Accept and distribute any federal or state funds which are available for veterans of the military forces of the United States, and, if a bond is required as a condition to securing such funds, to execute the bond required;

(5) Have access to all pertinent records of state agencies, not designated as confidential records pursuant to any law of this state, and political subdivisions of this state, that may be of assistance in accomplishing the purposes of sections 42.002 to 42.135 and section 143.1001. Upon the written request of the executive director, the person in charge of any such record shall furnish the executive director, without charge, authenticated or certified copies of the records requested;

(6) Have control of all veterans' cemeteries that are owned, purchased, leased, or provided by the state solely for the burial of veterans and eligible dependents as defined by the Department of Veterans Affairs or a successor federal agency. In the name of the state of Missouri, the executive director may acquire by purchase and may receive by donation or dedication any property which may be used for veterans' cemetery purposes. The executive director shall accept and receive any federal or state funds which are available for veterans' cemetery purposes.

3. The executive director shall have a seal of office and may administer oaths and acknowledge powers of attorney in favor of himself or herself, or any veterans' organization chartered by act of Congress of the United States.

(L. 1989 H.B. 850, A.L. 1998 H.B. 1718)



Section 42.027 Services to veterans to be free of charge — violation, penalty.

Effective 28 Aug 1989

Title V MILITARY AFFAIRS AND POLICE

42.027. Services to veterans to be free of charge — violation, penalty. — The commission, its members, the executive director and all other commission employees shall not, for themselves, accept, receive or charge any money, article or thing of value for the performance of any service rendered to veterans, their dependents or legal representatives, at any time or in any manner. Any person who violates this section is guilty of a class A misdemeanor.

(L. 1989 H.B. 850)



Section 42.035 Homeless veterans may use address of charitable or religious organization to receive state or federal assistance, when.

Effective 28 Aug 2006

Title V MILITARY AFFAIRS AND POLICE

42.035. Homeless veterans may use address of charitable or religious organization to receive state or federal assistance, when. — Notwithstanding any other provision of law a veteran who is homeless may use the post office box or voice mail address of any charitable organization or religious organization as those terms are defined in section 407.453, or fraternal or veterans' organization, provided that the legitimate purpose of such organization is to provide charitable, religious, fraternal, veterans services and provided that such organization has been providing such legitimate services for a period of at least ten years, as a substitute address on any applications or forms which are necessary to receive any type of assistance from the state or federal government and which require an address or voice mail address, so long as the charitable or religious organization is willing to provide such post office box or voice mail address to the homeless veteran for his or her use.

(L. 2006 H.B. 1552)



Section 42.045 Missouri designated as a Purple Heart State.

Effective 28 Aug 2015

Title V MILITARY AFFAIRS AND POLICE

42.045. Missouri designated as a Purple Heart State. — In order to honor our combat wounded veterans for their service and sacrifice, Missouri shall hereby be designated as a "Purple Heart State".

(L. 2015 H.B. 403)



Section 42.100 Missouri veterans' homes — commission to maintain — rules and regulations.

Effective 28 Aug 1989

Title V MILITARY AFFAIRS AND POLICE

42.100. Missouri veterans' homes — commission to maintain — rules and regulations. — 1. The commission shall maintain such facilities for the care of veterans who require institutional health care services as shall be funded by appropriations of the general assembly. Such facilities shall be known as "Missouri Veterans' Homes".

2. The commission shall make all rules and regulations necessary for the management and administration of the homes and for the admission and discharge of residents of the homes. All rules and regulations pertaining to the admission and discharge of residents shall be consistent with the provisions of sections 42.002 to 42.135 and section 143.1001.

(L. 1977 H.B. 478 § 2, A.L. 1985 H.B. 140, A.L. 1989 H.B. 850)



Section 42.105 Admission, veterans' home, qualifications, preference — spouses residing in home on August 28, 1989, not required to vacate.

Effective 28 Aug 1999

Title V MILITARY AFFAIRS AND POLICE

42.105. Admission, veterans' home, qualifications, preference — spouses residing in home on August 28, 1989, not required to vacate. — Citizens of the state of Missouri who meet the criteria established by the United States Department of Veterans' Affairs, or its successor organization, for veteran status or who have an honorable discharge from the National Guard, with preference given to the Missouri National Guard, and who require institutional health care services shall be entitled to admission into a Missouri veterans' home. No spouse of a qualified veteran shall be required to vacate the premises of a Missouri veterans' home if the spouse was a resident of the home on August 28, 1989.

(L. 1977 H.B. 478 § 3, A.L. 1985 H.B. 140, A.L. 1989 H.B. 850, A.L. 1998 H.B. 1519 & 1165, A.L. 1999 S.B. 169)



Section 42.110 Residents of homes to pay for care, when — amount of payment, how determined.

Effective 28 Aug 1989

Title V MILITARY AFFAIRS AND POLICE

42.110. Residents of homes to pay for care, when — amount of payment, how determined. — Each resident of Missouri veterans' homes who has a regular source of income or other financial means shall make monthly payments by the tenth of each month to defray, or partially defray, the cost of maintaining residence at the home. The amount to be paid shall be determined by the executive director with the approval of the commission, who, in making the determination, shall take into consideration the income or other financial means of the resident, and the cost of the care provided. No charge to any resident shall be more than the averaged cost of the care provided.

(L. 1977 H.B. 478 § 4, A.L. 1985 H.B. 140, A.L. 1989 H.B. 850)



Section 42.115 Grants, gifts, bequests, authority to receive — sale of property real and personal, procedure.

Effective 28 Aug 1989

Title V MILITARY AFFAIRS AND POLICE

42.115. Grants, gifts, bequests, authority to receive — sale of property real and personal, procedure. — The commission may receive any grant or devise of land, or any gift or bequest of money or other personal property made to a Missouri veterans' home, as an endowment of the Missouri veterans' homes, thereby vesting title to any such property in the governor of the state of Missouri for the sole use and benefit of the homes. The governor, upon authorization by the general assembly, may sell, convey, or otherwise convert into money any such real property for the use and benefit of the Missouri veterans' homes. Any property other than real property which the executive director deems unusable by or in excess of the current needs of Missouri veterans' homes may be disposed of to the highest bidder through the Missouri state agency for surplus property. All income derived from the disposition of property, real or personal, under this section shall be deposited in the state treasury to the credit of the Missouri veterans' homes fund.

(L. 1977 H.B. 478 § 5, A.L. 1985 H.B. 140, A.L. 1989 H.B. 850)



Section 42.121 Funds deposited in the Missouri veterans' homes fund, purpose — fund not to lapse into general revenue.

Effective 28 Aug 2010

Title V MILITARY AFFAIRS AND POLICE

42.121. Funds deposited in the Missouri veterans' homes fund, purpose — fund not to lapse into general revenue. — 1. There is hereby established in the state treasury the "Missouri Veterans' Homes Fund". All moneys received by the Missouri veterans' homes or any officer thereof from any source whatsoever shall be transmitted promptly to the director of revenue by the commission for deposit in the state treasury to the credit of the Missouri veterans' homes fund, which fund and all interest earned shall be maintained solely for the use of the Missouri veterans' homes. All interest earned from deposit of money in the Missouri veterans' homes fund shall be deposited to the credit of the Missouri veterans' homes fund and shall not be credited to general revenue.

2. The unexpended balance in the Missouri veterans' homes fund at the end of the biennium shall not be transferred to the ordinary revenue fund of the state treasury and shall be exempt from the provisions of section 33.080 relating to transfer of funds to the ordinary revenue funds of the state by the state treasurer.

(L. 1989 H.B. 850, A.L. 2010 H.B. 1965)

CROSS REFERENCE:

Gaming commission fund to transfer moneys to the Missouri veterans' homes fund, when, 313.835



Section 42.127 Veterans' homes to participate in federal per diem grant program — license issued by commission to operate as veterans' home.

Effective 28 Aug 1989

Title V MILITARY AFFAIRS AND POLICE

42.127. Veterans' homes to participate in federal per diem grant program — license issued by commission to operate as veterans' home. — All Missouri veterans' homes shall participate in the state veterans' homes per diem grant program administered by the United States Department of Veterans' Affairs. Upon approval by the United States Department of Veterans' Affairs to participate in the per diem program, the commission shall issue a license to operate such facility as a Missouri veterans' home.

(L. 1989 H.B. 850)



Section 42.130 Nursing home licensing requirements not to apply to veterans' homes.

Effective 28 Aug 1989

Title V MILITARY AFFAIRS AND POLICE

42.130. Nursing home licensing requirements not to apply to veterans' homes. — In addition to those entities specified in section 198.012, the provisions of sections 198.003 to 198.136 shall not apply to the Missouri veterans' homes.

(L. 1989 H.B. 850)



Section 42.135 Veterans' trust fund established — state treasurer's duties — investment — disbursement, purpose — unexpended balance not to lapse into general revenue.

Effective 28 Aug 1993

Title V MILITARY AFFAIRS AND POLICE

42.135. Veterans' trust fund established — state treasurer's duties — investment — disbursement, purpose — unexpended balance not to lapse into general revenue. — 1. There is established in the state treasury a special trust fund, to be known as the "Veterans' Trust Fund". The state treasurer shall credit to and deposit in the veterans' trust fund all amounts received under section 143.1001, and any other amounts which may be received from grants, gifts, bequests, the federal government, or other sources granted or given for this specific purpose.

2. The state treasurer shall invest moneys in the veterans' trust fund in the same manner as surplus state funds are invested pursuant to section 30.260. All earnings resulting from the investment of moneys in the veterans' trust fund shall be credited to the veterans' trust fund.

3. Until the amount in the veterans' trust fund exceeds one million dollars, not more than one-half of the money deposited in the veterans' trust fund each year from contributions made under section 143.1001 plus all earnings from the investment of moneys in the trust fund credited during the previous fiscal year, shall be available for disbursement by the commission in accordance with sections 42.002 to 42.135 and section 143.1001. When the state treasurer certifies that the assets in the veterans' trust fund exceed one million dollars, then, from that time on, all credited earnings plus all future annual deposits to the fund from contributions made under section 143.1001 shall be available for disbursement by the commission within the limits of appropriations and for the purposes provided by sections 42.002 to 42.135 and section 143.1001. The general assembly may appropriate moneys annually from the veterans' trust fund to the department of revenue to offset costs incurred for collecting and transferring funds under section 143.1001. Moneys appropriated to the department of revenue for such costs shall be reasonable and shall not exceed five percent of the revenues credited to the fund pursuant to subsections 1 and 2 of this section during the preceding fiscal year.

4. Except as provided in subsection 5 of this section, funds appropriated by the general assembly from the veterans' trust fund shall only be used by the commission for purposes authorized under sections 42.002 to 42.135 and section 143.1001, and shall not be used to supplant any existing program or service.

5. Funds received from gifts, bequests, contributions other than contributions made pursuant to section 143.1001, grants, and federal funds may be used and expended by the commission for such purposes as may be specified in any requirements, terms or conditions attached thereto or, in the absence of any specific requirements, terms or conditions, as the commission may determine for any lawful purpose.

6. The provisions of section 33.080 requiring all unexpended balances remaining in various state funds to be transferred and placed to the credit of the ordinary revenue fund of this state at the end of each biennium shall not apply to the veterans' trust fund.

(L. 1989 H.B. 850, A.L. 1993 H.B. 592)

CROSS REFERENCE:

Donation of a portion of income tax refund to veterans' trust fund, 143.1001



Section 42.140 (Transferred 2004; now 143.1001)

Effective 28 Aug 2004

Title V MILITARY AFFAIRS AND POLICE



Section 42.170 World War II medallion, medal and certificate, to whom awarded.

Effective 28 Aug 2014

Title V MILITARY AFFAIRS AND POLICE

42.170. World War II medallion, medal and certificate, to whom awarded. — 1. Every veteran who honorably served on active duty in the United States military service at any time beginning December 7, 1941, and ending December 31, 1946, shall be entitled to receive a medallion, medal and a certificate of appreciation pursuant to sections 42.170 to 42.185, provided that:

(1) Such veteran is a legal resident of this state or was a legal resident of this state at the time he or she entered or was discharged from military service or at the time of his or her death or such veteran served in a unit of the Missouri National Guard regardless of whether such veteran is or ever was a legal resident of this state; and

(2) Such veteran was honorably separated or discharged from military service or is still in active service in an honorable status, or was in active service in an honorable status at the time of his or her death.

2. The medallion, medal and the certificate shall be awarded regardless of whether or not such veteran served within the United States or in a foreign country. The medallion, medal and the certificate shall be awarded regardless of whether or not such veteran was under eighteen years of age at the time of enlistment. For purposes of sections 42.170 to 42.185, "veteran" means any person defined as a veteran by the United States Department of Veterans Affairs or its successor agency.

(L. 2000 S.B. 961 § 42.180, A.L. 2002 H.B. 1398, A.L. 2005 H.B. 163, et al., A.L. 2014 S.B. 600)



Section 42.175 Adjutant general to administer awards — disposition of deceased applicant's awards.

Effective 22 Jun 2005, see footnote

Title V MILITARY AFFAIRS AND POLICE

42.175. Adjutant general to administer awards — disposition of deceased applicant's awards. — 1. Except as otherwise provided in sections 42.170 to 42.185, the adjutant general of the state of Missouri shall administer sections 42.170 to 42.185, and may adopt all rules and regulations necessary to administer the provisions of sections 42.170 to 42.185. No rule or portion of a rule promulgated pursuant to sections 42.170 to 42.185 shall become effective unless promulgated pursuant to chapter 536.

2. The adjutant general shall determine as expeditiously as possible the persons who are entitled to a medallion, medal and a certificate pursuant to sections 42.170 to 42.185 and distribute the medallions, medals and the certificates as provided in sections 42.170 to 42.185. Applications for the medallion, medal and the certificate shall be filed with the office of the adjutant general at any time after January 1, 2001, on forms prescribed and furnished by the adjutant general's office. The adjutant general shall approve all applications that are in order, and shall cause a medallion, medal and a certificate to be prepared for each approved veteran in the form created by the veterans' commission pursuant to section 42.180. The medallion, medal, and certificates shall be awarded until the supply of medallions, medals, and certificates is exhausted. The adjutant general shall notify the general assembly when such supply totals less than one hundred.

3. The following persons may apply for a medallion, medal and certificate pursuant to sections 42.170 to 42.185:

(1) Any veteran who is entitled to a medallion, medal and certificate pursuant to sections 42.170 to 42.185;

(2) Any spouse or eldest living survivor of a veteran who is entitled to a medallion, medal and certificate pursuant to sections 42.170 to 42.185 but who died prior to having made application for such medallion, medal and certificate.

4. If any spouse or eldest living survivor applies for the medallion, medal and certificate pursuant to subsection 3 of this section or if any veteran dies after applying for a medallion or medal and a certificate pursuant to sections 42.170 to 42.185 and such veteran would have been entitled to the medallion, medal and the certificate, the adjutant general shall give the medallion, medal and the certificate to the spouse or eldest living survivor of the deceased veteran.

5. If the adjutant general disallows any veteran's claim to a medallion, medal and a certificate pursuant to sections 42.170 to 42.185, a statement of the reason for the disallowance shall be filed with the application and notice of this disallowance shall be mailed to the applicant at the applicant's last known address.

(L. 2000 S.B. 961 § 42.185, A.L. 2002 H.B. 1398 merged with H.B. 1399, A.L. 2003 S.B. 219, A.L. 2005 H.B. 163, et al.)

Effective 6-22-05



Section 42.180 Veterans' commission to design awards, may solicit designs from interested groups.

Effective 28 Aug 2000

Title V MILITARY AFFAIRS AND POLICE

42.180. Veterans' commission to design awards, may solicit designs from interested groups. — The veterans' commission shall design the form of the medallion, medal, and the certificate and forward the approved designs to the adjutant general for distribution pursuant to sections 42.170 to 42.185. It is the intent of the general assembly to create statewide involvement in the design of these symbols in recognition of this historic endeavor. Therefore, in designing the forms, the veterans' commission may solicit potential designs from elementary and secondary schools, veterans' groups, civic organizations or any other interested party, and may select the best design from among such solicited designs, or may select another design.

(L. 2000 S.B. 961 § 42.190)



Section 42.185 World War II veterans' recognition award fund.

Effective 28 Aug 2000

Title V MILITARY AFFAIRS AND POLICE

42.185. World War II veterans' recognition award fund. — 1. The "World War II Veterans' Recognition Award Fund" is hereby created in the state treasury, and shall consist of all gifts, donations and bequests to the fund. The fund shall be administered by the adjutant general. Notwithstanding the provisions of section 33.080 to the contrary, moneys in the World War II veterans' recognition award fund shall not be transferred to the credit of the general revenue fund at the end of the biennium. Interest and moneys earned on the fund shall be credited to the fund.

2. Moneys in the fund shall be used solely to promote the solicitation for designs for, aid in the manufacture of and aid in the distribution of the medallion, medal and the certificate.

3. When all allowed medallions, medals and certificates have been distributed, the fund shall automatically be terminated. Any balance remaining in the fund after all such distributions shall be transferred to the veterans' commission capital improvement trust fund created in section 313.835.

(L. 2000 S.B. 961 § 42.195)



Section 42.190 Jubilee of Liberty replica medal for D-Day veterans, general assembly to appropriate for.

Effective 12 Jul 2000, see footnote

Title V MILITARY AFFAIRS AND POLICE

42.190. Jubilee of Liberty replica medal for D-Day veterans, general assembly to appropriate for. — The general assembly shall appropriate moneys to cover the cost of providing every eligible Missouri World War II veteran of the June 6, 1944, D-Day invasion of Europe with a replica of the fiftieth anniversary Jubilee of Liberty medal issued by France in 1994.

(L. 2000 S.B. 961 § 1)

Effective 7-12-00



Section 42.200 Program established, criteria — veteran defined.

Effective 28 Aug 2014

Title V MILITARY AFFAIRS AND POLICE

42.200. Program established, criteria — veteran defined. — 1. There is hereby created within the state adjutant general's office the "Korean Conflict Medallion Program". Every veteran who honorably served on active duty in the United States military service at any time beginning June 27, 1950, and ending January 31, 1955, shall be entitled to receive a Korean Conflict medallion, medal, and a certificate of appreciation pursuant to sections 42.200 to 42.206, provided that:

(1) Such veteran is a legal resident of this state or was a legal resident of this state at the time he or she entered or was discharged from military service or at the time of his or her death or such veteran served in a unit of the Missouri National Guard regardless of whether such veteran is or ever was a legal resident of this state; and

(2) Such veteran was honorably separated or discharged from military service or is still in active service in an honorable status, or was in active service in an honorable status at the time of his or her death.

2. The Korean Conflict medallion, medal, and a certificate shall be awarded regardless of whether or not such veteran served within the United States or in a foreign country. The medallion, medal, and the certificate shall be awarded regardless of whether or not such veteran was under eighteen years of age at the time of enlistment. For purposes of sections 42.200 to 42.206, "veteran" means any person defined as a veteran by the United States Department of Veterans Affairs or its successor agency.

(L. 2003 S.B. 219, A.L. 2005 H.B. 163, et al., A.L. 2014 S.B. 600)



Section 42.202 Adjutant general to administer program, rulemaking authority — application procedure — disallowance, procedure.

Effective 22 Jun 2005, see footnote

Title V MILITARY AFFAIRS AND POLICE

42.202. Adjutant general to administer program, rulemaking authority — application procedure — disallowance, procedure. — 1. Except as otherwise provided in sections 42.200 to 42.206, the adjutant general of the state of Missouri shall administer the provisions of sections 42.200 to 42.206, and may adopt all rules and regulations necessary to administer the provisions of sections 42.200 to 42.206. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in sections 42.200 to 42.206 shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. Sections 42.200 to 42.206 and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2003, shall be invalid and void.

2. The adjutant general shall determine as expeditiously as possible the persons who are entitled to a Korean Conflict medallion, medal, and a certificate pursuant to sections 42.200 to 42.206 and distribute the medallions, medals, and the certificates as provided in sections 42.200 to 42.206. Applications for the Korean Conflict medallion, medal, and the certificate shall be filed with the office of the adjutant general at any time after January 1, 2004, on forms prescribed and furnished by the adjutant general's office. The adjutant general shall approve all applications that are in order, and shall cause a Korean Conflict medallion, medal, and a certificate to be prepared for each approved veteran in the form created by the veterans' commission pursuant to section 42.204. The medallion, medal, and certificates shall be awarded until the supply of medallions, medals, and certificates is exhausted. The adjutant general shall notify the general assembly when such supply totals less than one hundred.

3. The following persons may apply for a Korean Conflict medallion, medal, and a certificate pursuant to sections 42.200 to 42.206:

(1) Any veteran who is entitled to a Korean Conflict medallion, medal, and a certificate pursuant to sections 42.200 to 42.206;

(2) Any spouse or eldest living survivor of a deceased veteran who would be entitled to a Korean Conflict medallion, medal, and a certificate pursuant to sections 42.200 to 42.206 but who died prior to having made application for such medallion, medal, and certificate.

4. If any spouse or eldest living survivor applies for the Korean Conflict medallion, medal, and certificate pursuant to subsection 3 of this section or if any veteran dies after applying for a Korean Conflict medallion, medal, and a certificate pursuant to sections 42.200 to 42.206 and such veteran would have been entitled to the Korean Conflict medallion, medal, and the certificate, the adjutant general shall give the Korean Conflict medallion, medal, and the certificate to the spouse or eldest living survivor of the deceased veteran.

5. If the adjutant general disallows any veteran's claim to a Korean Conflict medallion, medal, and a certificate pursuant to sections 42.200 to 42.206, a statement of the reason for the disallowance shall be filed with the application and notice of this disallowance shall be mailed to the applicant at the applicant's last known address.

(L. 2003 S.B. 219, A.L. 2005 H.B. 163, et al.)

Effective 6-22-05



Section 42.204 Veterans' commission to design form of medallions, medals and certificates.

Effective 26 Jun 2003, see footnote

Title V MILITARY AFFAIRS AND POLICE

42.204. Veterans' commission to design form of medallions, medals and certificates. — The veterans' commission shall design the form of the Korean Conflict medallion, medal, and the certificate and forward the approved designs to the adjutant general for distribution pursuant to sections 42.200 to 42.206. It is the intent of the general assembly to create statewide involvement in the design of these symbols in recognition of this historic endeavor. Therefore, in designing the forms, the veterans' commission may solicit potential designs from elementary and secondary schools, veterans' groups, civic organizations, or any other interested party, and may select the best design from among such solicited designs, or may select another design.

(L. 2003 S.B. 219)

Effective 6-26-03



Section 42.206 Korean Conflict veterans' recognition award fund created, use of moneys — automatic termination of fund, when.

Effective 26 Jun 2003, see footnote

Title V MILITARY AFFAIRS AND POLICE

42.206. Korean Conflict veterans' recognition award fund created, use of moneys — automatic termination of fund, when. — 1. The "Korean Conflict Veterans' Recognition Award Fund" is hereby created in the state treasury, and shall consist of all gifts, donations, and bequests to the fund. The fund shall be administered by the adjutant general. Notwithstanding the provisions of section 33.080 to the contrary, moneys in the Korean Conflict veterans' recognition award fund shall not be transferred to the credit of the general revenue fund at the end of the biennium. Interest and moneys earned on the fund shall be credited to the fund.

2. Moneys in the fund shall be used solely to promote the solicitation for designs for, aid in the manufacture of, and aid in the distribution of the medallion, medal, and the certificate.

3. When all allowed Korean Conflict medallions, medals, and certificates have been distributed, the fund shall automatically be terminated. Any balance remaining in the fund after all such distributions shall be transferred to the veterans' commission capital improvement trust fund created in section 313.835.

(L. 2003 S.B. 219)

Effective 6-26-03



Section 42.220 Vietnam War medallion program created — eligibility — veteran defined.

Effective 28 Aug 2014

Title V MILITARY AFFAIRS AND POLICE

42.220. Vietnam War medallion program created — eligibility — veteran defined. — 1. There is hereby created within the state adjutant general's office the "Vietnam War Medallion Program". Every veteran who honorably served on active duty in the United States military service at any time beginning February 28, 1961, and ending May 7, 1975, shall be entitled to receive a Vietnam War medallion, medal, and a certificate of appreciation under sections 42.220 to 42.226, provided that:

(1) Such veteran is a legal resident of this state or was a legal resident of this state at the time he or she entered or was discharged from military service or at the time of his or her death or such veteran served in a unit of the Missouri National Guard regardless of whether such veteran is or ever was a legal resident of this state; and

(2) Such veteran was honorably separated or discharged from military service or is still in active service in an honorable status, or was in active service in an honorable status at the time of his or her death.

2. The Vietnam War medallion, medal, and a certificate shall be awarded regardless of whether or not such veteran served within the United States or in a foreign country. The medallion, medal, and the certificate shall be awarded regardless of whether or not such veteran was under eighteen years of age at the time of enlistment. For purposes of sections 42.220 to 42.226, "veteran" means any person defined as a veteran by the United States Department of Veterans Affairs or its successor agency.

(L. 2006 H.B. 978, A.L. 2014 S.B. 600)



Section 42.222 Adjutant general to administer program — rulemaking authority — eligibility determination — who may apply — disallowance, statement required.

Effective 28 Aug 2006

Title V MILITARY AFFAIRS AND POLICE

42.222. Adjutant general to administer program — rulemaking authority — eligibility determination — who may apply — disallowance, statement required. — 1. Except as otherwise provided in sections 42.220 to 42.226, the adjutant general of the state of Missouri shall administer the provisions of sections 42.220 to 42.226, and may adopt all rules and regulations necessary to administer the provisions of sections 42.220 to 42.226. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in sections 42.220 to 42.226 shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. Sections 42.220 to 42.226 and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2006, shall be invalid and void.

2. The adjutant general shall determine as expeditiously as possible the persons who are entitled to a Vietnam War medallion, medal, and a certificate under sections 42.220 to 42.226 and distribute the medallions, medals, and the certificates as provided in sections 42.220 to 42.226. Applications for the Vietnam War medallion, medal, and the certificate shall be filed with the office of the adjutant general at any time after January 1, 2007, on forms prescribed and furnished by the adjutant general's office. The adjutant general shall approve all applications that are in order, and shall cause a Vietnam War medallion, medal, and a certificate to be prepared for each approved veteran in the form created by the veterans' commission under section 42.224. The medallions, medals, and certificates shall be awarded until the supply of medallions, medals, and certificates is exhausted. The adjutant general shall notify the general assembly when such supply totals less than one hundred.

3. The following persons may apply for a Vietnam War medallion, medal, and a certificate under sections 42.220 to 42.226:

(1) Any veteran who is entitled to a Vietnam War medallion, medal, and a certificate under sections 42.220 to 42.226;

(2) Any spouse or eldest living survivor of a deceased veteran who would be entitled to a Vietnam War medallion, medal, and a certificate under sections 42.220 to 42.226 but who died prior to having made application for such medallion, medal, and certificate.

4. If any spouse or eldest living survivor applies for the Vietnam War medallion, medal, and certificate under subsection 3 of this section or if any veteran dies after applying for a Vietnam War medallion, medal, and a certificate under sections 42.220 to 42.226 and such veteran would have been entitled to the Vietnam War medallion, medal, and the certificate, the adjutant general shall give the Vietnam War medallion, medal, and the certificate to the spouse or eldest living survivor of the deceased veteran.

5. If the adjutant general disallows any veteran's claim to a Vietnam War medallion, medal, and a certificate under sections 42.220 to 42.226, a statement of the reason for the disallowance shall be filed with the application and notice of this disallowance shall be mailed to the applicant at the applicant's last known address.

(L. 2006 H.B. 978)



Section 42.224 Design of medallion by veterans commission.

Effective 28 Aug 2006

Title V MILITARY AFFAIRS AND POLICE

42.224. Design of medallion by veterans commission. — The veterans commission shall design the form of the Vietnam War medallion, medal, and the certificate and forward the approved designs to the adjutant general for distribution under sections 42.220 to 42.226. It is the intent of the general assembly to create statewide involvement in the design of these symbols in recognition of this historic endeavor. Therefore, in designing the forms, the veterans commission may solicit potential designs from elementary and secondary schools, veterans' groups, civic organizations, or any other interested party, and may select the best design from among such solicited designs, or may select another design.

(L. 2006 H.B. 978)



Section 42.226 Fund created, use of moneys — termination, when.

Effective 28 Aug 2006

Title V MILITARY AFFAIRS AND POLICE

42.226. Fund created, use of moneys — termination, when. — 1. The "Vietnam War Veterans' Recognition Award Fund" is hereby created in the state treasury, and shall consist of all gifts, donations, and bequests to the fund and all funds transferred to the veterans' commission capital improvement trust fund from any remaining balances in the World War II veterans' recognition award fund and the Korean Conflict veterans' recognition award fund. The fund shall be administered by the adjutant general. Notwithstanding the provisions of section 33.080 to the contrary, moneys in the Vietnam veterans' recognition award fund shall not be transferred to the credit of the general revenue fund at the end of the biennium. Interest and moneys earned on the fund shall be credited to the fund.

2. Moneys in the fund shall be used solely to promote the solicitation for designs for, aid in the manufacture of, and aid in the distribution of the medallion, medal, and the certificate.

3. When all allowed Vietnam War medallions, medals, and certificates have been distributed, the fund shall automatically be terminated. Any balance remaining in the fund after all such distributions shall be transferred to the veterans' commission capital improvement trust fund created in section 313.835.

(L. 2006 H.B. 978)



Section 42.300 Fund created, use of moneys — interest — appropriation of moneys to another fund — audit of fund.

Effective 30 May 2012, see footnote

Title V MILITARY AFFAIRS AND POLICE

42.300. Fund created, use of moneys — interest — appropriation of moneys to another fund — audit of fund. — 1. There is hereby created in the state treasury the "Veterans Commission Capital Improvement Trust Fund" which shall consist of money collected under section 313.835. The state treasurer shall administer the veterans commission capital improvement trust fund, and the moneys in such fund shall be used solely, upon appropriation, by the Missouri veterans commission for:

(1) The construction, maintenance or renovation or equipment needs of veterans' homes in this state;

(2) The construction, maintenance, renovation, equipment needs and operation of veterans' cemeteries in this state;

(3) Fund transfers to Missouri veterans' homes fund established under the provisions of section 42.121, as necessary to maintain solvency of the fund;

(4) Fund transfers to any municipality with a population greater than four hundred thousand and located in part of a county with a population greater than six hundred thousand in this state which has established a fund for the sole purpose of the restoration, renovation and maintenance of a memorial or museum or both dedicated to World War I. Appropriations from the veterans commission capital improvement trust fund to such memorial fund shall be provided only as a one-time match for other funds devoted to the project and shall not exceed five million dollars. Additional appropriations not to exceed ten million dollars total may be made from the veterans commission capital improvement trust fund as a match to other funds for the new construction or renovation of other facilities dedicated as veterans' memorials in the state. All appropriations for renovation, new construction, reconstruction, and maintenance of veterans' memorials shall be made only for applications received by the Missouri veterans commission prior to July 1, 2004;

(5) The issuance of matching fund grants for veterans' service officer programs to any federally chartered veterans' organization or municipal government agency that is certified by the Veterans Administration to process veteran claims within the Veterans Administration System; provided that such veterans' organization has maintained a veterans' service officer presence within the state of Missouri for the three-year period immediately preceding the issuance of any such grant. A total of one million five hundred thousand dollars in grants shall be made available annually for service officers and joint training and outreach between veterans' service organizations and the Missouri veterans commission with grants being issued in July of each year. Application for the matching grants shall be made through and approved by the Missouri veterans commission based on the requirements established by the commission;

(6) For payment of Missouri National Guard and Missouri veterans commission expenses associated with providing medals, medallions and certificates in recognition of service in the Armed Forces of the United States during World War II, the Korean Conflict, and the Vietnam War under sections 42.170 to 42.226. Any funds remaining from the medals, medallions and certificates shall not be transferred to any other fund and shall only be utilized for the awarding of future medals, medallions, and certificates in recognition of service in the Armed Forces;

(7) Fund transfers totaling ten million dollars to any municipality with a population greater than three hundred fifty thousand inhabitants and located in part in a county with a population greater than six hundred thousand inhabitants and with a charter form of government, for the sole purpose of the construction, restoration, renovation and maintenance of a memorial or museum or both dedicated to World War I; and

(8) The administration of the Missouri veterans commission.

2. Any interest which accrues to the fund shall remain in the fund and shall be used in the same manner as moneys which are transferred to the fund under this section. Notwithstanding the provisions of section 33.080 to the contrary, moneys in the veterans commission capital improvement trust fund at the end of any biennium shall not be transferred to the credit of the general revenue fund.

3. Upon request by the veterans commission, the general assembly may appropriate moneys from the veterans commission capital improvement trust fund to the Missouri National Guard trust fund to support the activities described in section 41.958.

4. The state auditor shall conduct an audit of all moneys in the veterans commission capital improvement trust fund every year beginning January 1, 2011, and ending on December 31, 2013. The findings of each audit shall be distributed to the general assembly, governor, and lieutenant governor no later than ten business days after the completion of such audit.

(L. 2010 H.B. 1893, A.L. 2012 H.B. 1731)

Effective 5-30-12

CROSS REFERENCE:

Nonseverability clause, 313.836



Section 42.310 Operation Iraqi Freedom and Operation New Dawn medallion, medal and certificate, to whom awarded.

Effective 28 Aug 2014

Title V MILITARY AFFAIRS AND POLICE

42.310. Operation Iraqi Freedom and Operation New Dawn medallion, medal and certificate, to whom awarded. — 1. There is hereby created within the state adjutant general's office the "Operation Iraqi Freedom and Operation New Dawn Medallion Program". Every veteran who honorably served on active duty in the United States military service at any time beginning March 19, 2003, and ending December 15, 2011, shall be entitled to receive an Operation Iraqi Freedom and Operation New Dawn medallion, medal, and certificate of appreciation under this section, provided that:

(1) Such veteran is a legal resident of this state or was a legal resident of this state at the time he or she entered or was discharged from military service or at the time of his or her death or such veteran served in a unit of the Missouri National Guard regardless of whether such veteran is or ever was a legal resident of this state; and

(2) Such veteran was honorably separated or discharged from military service, is still in active service in an honorable status, or was in active service in an honorable status at the time of his or her death.

2. The Operation Iraqi Freedom and Operation New Dawn medallion, medal, and certificate shall be awarded regardless of whether such veteran served within the United States or in a foreign country. The medallion, medal, and certificate shall be awarded regardless of whether such veteran was under eighteen years of age at the time of enlistment. For purposes of this section, "veteran" means any person defined as a veteran by the United States Department of Veterans Affairs or its successor agency.

(L. 2014 S.B. 600)



Section 42.315 Operation Desert Shield and Operation Desert Storm medallion, medal and certificate, to whom awarded.

Effective 28 Aug 2014

Title V MILITARY AFFAIRS AND POLICE

42.315. Operation Desert Shield and Operation Desert Storm medallion, medal and certificate, to whom awarded. — 1. There is hereby created within the state adjutant general's office the "Operation Desert Shield and Operation Desert Storm Medallion Program". Every veteran who honorably served on active duty in the United States military service at any time beginning August 7, 1990, and ending June 7, 1991, shall be entitled to receive an Operation Desert Shield and Operation Desert Storm medallion, medal, and certificate of appreciation under this section, provided that:

(1) Such veteran is a legal resident of this state or was a legal resident of this state at the time he or she entered or was discharged from military service or at the time of his or her death or such veteran served in a unit of the Missouri National Guard regardless of whether such veteran is or ever was a legal resident of this state; and

(2) Such veteran was honorably separated or discharged from military service, is still in active service in an honorable status, or was in active service in an honorable status at the time of his or her death.

2. The Operation Desert Shield and Operation Desert Storm medallion, medal, and certificate shall be awarded regardless of whether such veteran served within the United States or in a foreign country. The medallion, medal, and the certificate shall be awarded regardless of whether such veteran was under eighteen years of age at the time of enlistment. For purposes of this section, "veteran" means any person defined as a veteran by the United States Department of Veterans Affairs or its successor agency.

(L. 2014 S.B. 600)






Chapter 43 Highway Patrol, State

Chapter Cross References



Section 43.010 Definitions.

Effective 09 May 2007, see footnote

Title V MILITARY AFFAIRS AND POLICE

43.010. Definitions. — As used in this chapter, the following terms shall have the meanings indicated:

(1) "Members of the patrol", the superintendent, lieutenant colonel, majors, captains, director of radio, lieutenants, sergeants, corporals, and troopers of the Missouri state highway patrol;

(2) "MULES", Missouri uniform law enforcement system, a statewide-computerized communications system provided by the patrol designed to provide services, information, and capabilities to the law enforcement and criminal justice community in the state of Missouri;

(3) "Patrol", the Missouri state highway patrol;

(4) "Peace officers", sheriffs, police officers and other peace officers of this state;

(5) "Radio personnel", those employees of the patrol engaged in the construction, operation, and maintenance of the patrol radio system.

(RSMo 1939 § 8347, A.L. 1943 p. 652, A.L. 1949 p. 293 and L. 1949 p. 292 § 8348A, A. 1949 H.B. 2164, A.L. 1971 S.B. 163, A.L. 2005 H.B. 353, A.L. 2007 H.B. 405)

Effective 5-09-07



Section 43.020 State highway patrol created.

Effective 28 Aug 1971

Title V MILITARY AFFAIRS AND POLICE

43.020. State highway patrol created. — There is hereby created a force consisting of a superintendent and other officers, sergeants, corporals, patrolmen, and radio personnel, as herein provided, to be known as "Missouri State Highway Patrol", which shall be vested with the powers and duties specified in this chapter and all powers necessary to enable the members of the patrol to fully and effectively carry out the purposes of this chapter but the powers and duties hereby conferred on the members of such patrol shall be supplementary to and in no way a limitation on the powers and duties of sheriffs, police officers, or other peace officers of this state.

(RSMo 1939 § 8346, A.L. 1949 p. 293, A.L. 1971 S.B. 163)



Section 43.025 Primary purpose of highway patrol.

Effective 28 Aug 1983

Title V MILITARY AFFAIRS AND POLICE

43.025. Primary purpose of highway patrol. — 1. The primary purpose of the highway patrol is to enforce the traffic laws and promote safety upon the highways. As near as practicable all personnel of the patrol shall be used for carrying out these purposes.

2. As near as practicable, all personnel of the patrol shall be utilized in carrying out the provisions of sections 43.350 to 43.380.

(L. 1957 p. 619 § 43.130, A.L. 1969 H.B. 670, A.L. 1983 S.B. 294)



Section 43.030 Superintendent — qualifications, appointment, powers.

Effective 28 Aug 2007

Title V MILITARY AFFAIRS AND POLICE

43.030. Superintendent — qualifications, appointment, powers. — 1. The superintendent of the Missouri state highway patrol shall be appointed from the uniformed membership of the patrol by the governor by and with the advice and consent of the senate. The superintendent shall hold office at the pleasure of the governor. The superintendent shall be a citizen of the United States and a resident taxpaying citizen of this state for a period of three years previous to being appointed as superintendent and shall be at least thirty years of age. The superintendent shall maintain an office in Jefferson City.

2. The superintendent of the Missouri state highway patrol shall:

(1) Have command of the patrol and perform all duties imposed on the superintendent and exercise all of the powers and authority conferred upon the superintendent by the provisions of this chapter and the requirements of chapter 650;

(2) Within available appropriations, establish an equitable pay plan for the members of the highway patrol and radio personnel taking into consideration ranks and length of service.

(RSMo 1939 § 8348, A.L. 1945 p. 978, A. 1949 H.B. 2164, A.L. 1994 H.B. 1437 & 1148, A.L. 1998 H.B. 1681 & 1342 merged with S.B. 883, A.L. 2007 H.B. 41 merged with H.B. 405)

Effective 5-09-07 (H.B. 405); 8-28-07 (H.B. 41)

CROSS REFERENCES:

Actions of superintendent subject to approval by department of public safety, 650.005

Appointment of superintendent, 650.005



Section 43.032 Federal immigration law enforcement, patrol members to be designated for training.

Effective 28 Aug 2008

Title V MILITARY AFFAIRS AND POLICE

43.032. Federal immigration law enforcement, patrol members to be designated for training. — Subject to appropriation, the superintendent of the Missouri state highway patrol shall designate that some or all members of the highway patrol be trained in accordance with a memorandum of understanding between the state of Missouri and the United States Department of Homeland Security concerning the enforcement of federal immigration laws during the course of their normal duties in the state of Missouri, in accordance with 8 U.S.C. Section 1357(g). The superintendent shall have the authority to negotiate the terms of such memorandum. The memorandum shall be signed by the superintendent of the highway patrol, the governor, and the director of the department of public safety.

(L. 2008 H.B. 1549, et al.)



Section 43.040 Lieutenant colonel and majors — appointment, qualifications.

Effective 28 Aug 2010

Title V MILITARY AFFAIRS AND POLICE

43.040. Lieutenant colonel and majors — appointment, qualifications. — The superintendent shall appoint from the membership of the patrol one lieutenant colonel and six majors, who shall have the same qualifications as the superintendent, and who may be relieved of the rank of lieutenant colonel or major, as the case may be, and the duties of the position by the superintendent at his pleasure.

(L. 1949 p. 292 § 8348A, A. 1949 H.B. 2164, A.L. 1957 p. 619, A.L. 1965 p. 149, A.L. 1978 S.B. 772, A.L. 2010 H.B. 1868)



Section 43.050 Officers and other personnel, numbers authorized — exceptions — enforcement of gaming activities, when — discrimination prohibited.

Effective 28 Aug 2010

Title V MILITARY AFFAIRS AND POLICE

43.050. Officers and other personnel, numbers authorized — exceptions — enforcement of gaming activities, when — discrimination prohibited. — 1. The superintendent may appoint not more than thirty-four captains and one director of radio, each of whom shall have the same qualifications as the superintendent, nor more than sixty-eight lieutenants, and such additional force of sergeants, corporals and patrolmen, so that the total number of members of the patrol shall not exceed one thousand sixty-four officers and patrolmen and such numbers of radio personnel as the superintendent deems necessary.

2. In case of a national emergency the superintendent may name additional patrolmen and radio personnel in a number sufficient to replace, temporarily, patrolmen and radio personnel called into military services.

3. The superintendent may enter into an agreement with the Missouri gaming commission to enforce any law, rule, or regulation, conduct background investigations under the laws of this state, and enforce the regulations of licensed gaming activities governed by chapter 313. A notice of either party to terminate or modify the provisions of such agreement shall be in writing and executed not less than one year from the effective date of the termination or modification, unless mutually agreed upon by the superintendent and the Missouri gaming commission. Members of the patrol hired in conjunction with any agreement with the Missouri gaming commission shall not be subject to the personnel cap referenced in subsection 1 of this section. If such agreement is subsequently terminated or modified to reduce the number of personnel used in such agreement, those members affected by such termination or modification shall not be subject to the personnel cap referenced in subsection 1 of this section for a period of five years.

4. Member positions of the patrol originally acquired in conjunction with the community-oriented policing services federal grant or members assigned to fulfill the duties established in sections 43.350 to 43.380 shall not be subject to the personnel cap referenced in subsection 1 of this section.

5. Applicants shall not be discriminated against because of race, creed, color, national origin or sex.

(RSMo 1939 § 8349, A.L. 1943 p. 652, A.L. 1945 p. 978, A.L. 1949 p. 293, A.L. 1951 p. 651, A.L. 1953 p. 565, A.L. 1955 p. 615, A.L. 1957 p. 619, A.L. 1961 p. 482, A.L. 1965 p. 149, A.L. 1967 pp. 120, 121, A.L. 1973 H.B. 539, A.L. 1975 H.B. 695, A.L. 1978 S.B. 772, A.L. 1985 H.B. 671, A.L. 1992 S.B. 550, A.L. 1993 H.B. 220, A.L. 1996 S.B. 578, A.L. 1999 S.B. 309, A.L. 2005 H.B. 618, A.L. 2007 H.B. 41, A.L. 2010 H.B. 1868)



Section 43.060 Qualifications, patrol and radio personnel — limitations on activities, exceptions — school board membership permitted — secondary employment permitted.

Effective 28 Aug 2009

Title V MILITARY AFFAIRS AND POLICE

43.060. Qualifications, patrol and radio personnel — limitations on activities, exceptions — school board membership permitted — secondary employment permitted. — 1. Patrolmen and radio personnel shall not be less than twenty-one years of age. No person shall be appointed as superintendent or member of the patrol or as a member of the radio personnel who has been convicted of a felony or any crime involving moral turpitude, or against whom any indictment or information may then be pending charging the person with having committed a crime, nor shall any person be appointed who is not of good character or who is not a citizen of the United States and who at the time of appointment is not a citizen of the state of Missouri; or who has not completed a high school program of education under chapter 167, or who has not obtained a General Educational Development (GED) certificate, and who has not obtained advanced education and experience as approved by the superintendent, or who does not possess ordinary physical strength, and who is not able to pass the physical and mental examination that the superintendent prescribes.

2. Except as provided in subsections 3 and 4 of this section, no member of the patrol shall hold any other commission or office, elective or appointive, while a member of the patrol, except that the superintendent may authorize specified members to accept federal commissions providing investigative and arrest authority to enforce federal statutes while working with or at the direction of a federal law enforcement agency. No member of the patrol shall accept any other employment, compensation, reward, or gift other than regular salary and expenses as herein provided except with the written permission of the superintendent. No member of the patrol shall perform any police duty connected with the conduct of any election, nor shall any member of the patrol at any time or in any manner electioneer for or against any party ticket, or any candidate for nomination or election to office on any party ticket, nor for or against any proposition of any kind or nature to be voted upon at any election.

3. Members of the patrol shall be permitted to be candidates for and members or directors of the school board in any school district where they meet the requirements for that position as set forth in chapter 162. Members of the patrol who become school board directors or members within the state shall be permitted to receive benefits or compensation for their service to the school board as provided by chapter 162.

4. The superintendent may, by general order, set forth the circumstances under which members of the patrol may, in addition to their duties as members of the patrol, be engaged in secondary employment.

(RSMo 1939 § 8352, A.L. 1943 p. 652, A.L. 1949 p. 293, A.L. 1969 H.B. 173, A.L. 1983 H.B. 268, A.L. 1985 H.B. 671, A.L. 1992 S.B. 550, A.L. 1993 H.B. 198, A.L. 1994 H.B. 1037 merged with H.B. 1437 & 1148, A.L. 2004 S.B. 859, A.L. 2006 H.B. 1393 merged with S.B. 981, A.L. 2009 S.B. 47)



Section 43.080 Service salary increases — annual salary schedule submitted to governor and general assembly, contents — service defined.

Effective 28 Sep 2003, see footnote

Title V MILITARY AFFAIRS AND POLICE

43.080. Service salary increases — annual salary schedule submitted to governor and general assembly, contents — service defined. — The superintendent is authorized and empowered to prescribe policies providing for increases in the salaries of members of the highway patrol. Each year, prior to January first, the superintendent shall submit a salary schedule report to the governor, speaker of the house of representatives, and the president pro tem of the senate. The salary schedule report prepared by the superintendent shall include, in addition to other matters deemed pertinent to the superintendent, a comparison of the salaries of police officers of the three largest police departments in the state. The governor may make additional recommendations to the report and forward them to the speaker of the house of representatives and the president pro tem of the senate. The speaker of the house of representatives and the president pro tem of the senate may assign the salary schedule report to the appropriate standing committees to review the salary comparisons to ensure that parity in the salary of members of the highway patrol and officers of the three largest police departments is maintained. The superintendent of the highway patrol shall testify before the appropriate committee on the salary schedule report if called upon by such committee. The "service" of a member of the patrol, who has served in the Armed Forces of the United States and who has subsequently been reinstated as a member of the patrol within ninety days after receiving a discharge other than dishonorable from the Armed Forces of the United States, shall be considered service with the patrol as a member of the patrol rendered since last becoming a member prior to entrance into the Armed Forces of the United States; except that no member shall be entitled to any credit, privilege or benefit provided by this chapter if such member voluntarily extends or participates in an extension of the period of service, whether by reenlistment, waiver of discharge, acceptance of commission or any other action, with the Armed Forces beyond the period of service for which such member was originally commissioned, enlisted, inducted or called.

(RSMo 1939 § 8351, A.L. 1945 p. 976, A. 1949 H.B. 2003, A.L. 1994 H.B. 1437 & 1148, A.L. 2003 S.B. 212 & 220 merged with S.B. 468)



Section 43.090 Clerical force — offices and equipment — radio station.

Effective 28 Aug 2007

Title V MILITARY AFFAIRS AND POLICE

43.090. Clerical force — offices and equipment — radio station. — The superintendent shall employ such clerical force, radio operators, and other subordinates, and shall provide such office equipment, stationery, postage supplies, communication and telephone facilities as he or she shall deem necessary for general headquarters located at Jefferson City, Missouri, and shall also provide offices, equipment, stationery, postage, clerical force, communication, telephone, and other subordinates for the headquarters of each troop or division of the patrol. The state highway patrol communications division shall be under the control of and at the service of the superintendent for such regular and emergency communications and service as the superintendent may require.

(RSMo 1939 § 8365, A.L. 1943 p. 652, A.L. 1949 p. 293, A.L. 2007 H.B. 41 merged with H.B. 405)

Effective 5-09-07 (H.B. 405); 8-28-07 (H.B. 41)



Section 43.100 Salaries and expenses for highway work, how paid.

Effective 28 Aug 1980

Title V MILITARY AFFAIRS AND POLICE

43.100. Salaries and expenses for highway work, how paid. — All expenses of members of the patrol and all expenditures for vehicles, equipment, arms, ammunition, supplies and all other expenditures for the operation and maintenance of the patrol in the enforcement of any state motor vehicle law or in the regulation of traffic on highways maintained and constructed by the state highways and transportation commission under the duties described in section 43.160 shall be paid monthly, except salaries of members of the patrol and salaries of subordinates and clerical force which shall be paid in semimonthly or monthly installments as designated by the commissioner of administration, and shall be paid by the state treasurer out of the proceeds of state motor vehicle fees and license taxes and state taxes on the sale or use of motor vehicle fuels as provided in Section 30(b) of Article IV of the constitution of this state upon warrants drawn by the state auditor based upon bills of particular and vouchers certified by the officer or employee designated by the commission.

(L. 1943 p. 652 § 8365a, A.L. 1980 H.B. 1266)



Section 43.110 Travel expenses of patrol, how paid — fees.

Effective 09 May 2007, see footnote

Title V MILITARY AFFAIRS AND POLICE

43.110. Travel expenses of patrol, how paid — fees. — The necessary expenses of the members of the patrol in the performance of their duties shall be paid by the state when such members are away from their places of residence or from the troop or division to which they are assigned, subject to the approval of the superintendent. No fee shall be allowed to any person or officer for the arrest and transportation of persons arrested and transported by members of the patrol, and no witness fees shall be granted or allowed members of the patrol in criminal cases. Witness fees for members of the patrol in civil cases, and for testifying in federal court, shall be the same as provided by law, and shall be claimed and collected by members of the patrol, and promptly transmitted to the fund from which the member or employee is funded.

(RSMo 1939 § 8357, A.L. 1943 p. 652, A.L. 1947 V. I p. 322, A.L. 2007 H.B. 405)

Effective 5-09-07

CROSS REFERENCE:

Officers not to receive witness fees, 550.160



Section 43.120 Superintendent to regulate patrol — rank, appointment — officers to act in superintendent's absence — to compile criminal data.

Effective 09 May 2007, see footnote

Title V MILITARY AFFAIRS AND POLICE

43.120. Superintendent to regulate patrol — rank, appointment — officers to act in superintendent's absence — to compile criminal data. — 1. The superintendent shall prescribe rules for instruction and discipline and make all administrative rules and regulations and fix the hours of duty for the members of the patrol. The superintendent shall divide the state into troops and assign members of the patrol to such troops in the manner as deemed proper to carry out the purposes of this chapter. The superintendent may call members of the patrol from one troop to another.

2. The superintendent shall appoint the lieutenant colonel and five majors from within the membership. Such individuals shall serve at the superintendent's pleasure and shall return to their previously held rank after being relieved of their position duties by the present or incoming superintendent. The superintendent shall classify and rank through promotions the majors, the director of radio, captains, lieutenants, sergeants, corporals, troopers, and radio personnel from the next lower grade after not less than one year of service satisfactorily performed therein.

3. In case of the absence of the superintendent, or at the time the superintendent designates, the lieutenant colonel shall assume the duties of the superintendent. In the absence of both the superintendent and the lieutenant colonel, a major shall be designated by the superintendent or by the lieutenant colonel. In case of the disability of the superintendent and the lieutenant colonel, the governor may designate a major as acting superintendent and when so designated, the acting superintendent shall have all the powers and duties of the superintendent.

4. The superintendent shall collect, compile and keep available for the use of peace officers of the state the information as is deemed necessary for the detection of crime and identification of criminals. The superintendent shall have the authority to direct members and other employees of the patrol to carry out any public safety duty or service authorized or appropriated by the general assembly.

5. The superintendent is responsible for establishing policy, procedures, and regulations in cooperation with the law enforcement and criminal justice community in protecting the integrity of the MULES system. The superintendent shall be responsible for the administration and enforcement of all MULES policies and regulations consistent with state and federal rules, policy, and law by which the MULES system operates.

(RSMo 1939 § 8354, A.L. 1943 p. 652, A.L. 1949 p. 293 and L. 1949 p. 292 § 8348A, A. 1949 H.B. 2164, A.L. 1957 p. 619, A.L. 1982 H.B. 1720, et al., A.L. 1994 H.B. 1437 & 1148, A.L. 2005 H.B. 353, A.L. 2007 H.B. 405)

Effective 5-09-07

CROSS REFERENCE:

Bertillon system of identification of convicts, 217.315 to 217.325



Section 43.130 Uniforms — allowance to members — vehicles and equipment.

Effective 28 Aug 1978

Title V MILITARY AFFAIRS AND POLICE

43.130. Uniforms — allowance to members — vehicles and equipment. — 1. The superintendent shall prescribe a distinctive style of uniform and badge for members of the patrol to be made of the material and of the color he specifies, and it shall be unlawful for any person to wear the prescribed uniform or badge, or any distinctive part thereof, except on order of the superintendent. The uniform shall be purchased at the times the superintendent requires, and the superintendent shall fix a uniform allowance for such purpose for each member of the patrol.

2. The members of the patrol shall, at the expense of the state, be furnished with the vehicles, equipment, arms, ammunition, supplies and insignia of office as the superintendent deems necessary, all of which shall remain the property of the state and be strictly accounted for by each member of the patrol. All such vehicles and equipment shall be distinctively marked, and all vehicles used by members of the patrol shall be distinctively lighted at night.

3. Members of the patrol shall wear their uniform and insignia of office at all times when on duty, unless otherwise designated by the superintendent.

(RSMo 1939 § 8355, A.L. 1943 p. 652, A.L. 1949 p. 293, A.L. 1957 p. 619, A.L. 1978 H.B. 1048)



Section 43.140 Members' oaths.

Effective 09 May 2007, see footnote

Title V MILITARY AFFAIRS AND POLICE

43.140. Members' oaths. — The members of the patrol, before entering upon the discharge of their duties, shall each take and subscribe an oath to support the constitution and laws of the United States and the state of Missouri and to faithfully demean themselves in office in the form prescribed by Section 11, Article VII, of the constitution of this state and they shall each faithfully perform the duties of their respective offices and safely keep and account for all moneys and property received by them.

(RSMo 1939 § 8356, A.L. 1943 p. 652, A.L. 1949 p. 293 and L. 1949 p. 292 § 8348A, A. 1949 H.B. 2164, A.L. 2007 H.B. 405)

Effective 5-09-07



Section 43.150 Removal or discipline of members of patrol, procedure.

Effective 28 Aug 1999

Title V MILITARY AFFAIRS AND POLICE

43.150. Removal or discipline of members of patrol, procedure. — 1. After a probation period of one year the members of the patrol shall be subject to removal, reduction in rank or suspension of more than three days only for cause after a formal charge has been filed in writing before or by the superintendent and upon a finding by a majority of a board of six members randomly selected from troops or divisions other than that of the accused. The board shall be composed of six unbiased members including one nonvoting captain, one sergeant and four members of the same rank as the accused member. The randomly selected captain shall serve as presiding officer at the hearing. Within thirty days after the petition is filed, unless the accused consents to an extension of time, the board shall conduct a hearing and report to the superintendent the finding by the majority of the board, whether the charges are true and what discipline, if any, should be imposed. All lawful rules, regulations, and orders of the superintendent shall be obeyed by the members of the patrol who shall be subject to dismissal as provided or to one or more of the following:

(1) Suspension not to exceed thirty days;

(2) Fine;

(3) Reduction in rank; or

(4) Disciplinary transfer at the member's expense;

­­

­

2. Subject to the exceptions set forth in subsection 3, if a complaint is filed against a member, the member will be provided a copy of the complaint promptly after the complaint is filed by or received by the patrol. Unless the member consents in writing to an earlier time, the member will not be interrogated by the patrol or ordered to respond in writing in connection with the complaint until forty-eight hours after the member has received a copy of the complaint. The member will be entitled to reasonable opportunity to have counsel present during any interrogation related to the complaint. Prior to the superintendent or the patrol making an initial recommendation of discipline, the member shall be entitled to a copy of any investigation reports and any other written or recorded information or other evidence reviewed by the patrol which relates to the complaint; and the member will be afforded an opportunity to present a written response thereto.

3. Notwithstanding any provisions in the preceding subsection, the superintendent may postpone notifying the member that a complaint has been filed and may withhold the complaint and part or all of the investigation report and other evidence if the superintendent determines that such disclosures will seriously interfere with the investigation regarding that complaint or any other investigation being conducted by the patrol or will likely jeopardize the health or safety of any person. Nothing in this subsection shall be construed to limit the rights of parties to discovery in civil or criminal litigation.

(RSMo 1939 § 8353, A.L. 1949 p. 293, A.L. 1955 p. 615, A.L. 1992 S.B. 550, A.L. 1998 S.B. 659, A.L. 1999 H.B. 661)

(1987) Hearing board's dismissal of state highway patrolman was within its discretion in proceeding pursuant to this section. Gamble v. Hoffman, 732 S.W.2d 890 (Mo. banc).



Section 43.160 Duties of the patrol on highways.

Effective 28 Aug 1945

Title V MILITARY AFFAIRS AND POLICE

43.160. Duties of the patrol on highways. — It shall be the duty of the patrol to police the highways constructed and maintained by the commission; to regulate the movement of traffic thereon; to enforce thereon the laws of this state relating to the operation and use of vehicles on the highways; to enforce and prevent thereon the violation of the laws relating to the size, weight and speed of commercial motor vehicles and all laws designed to protect and safeguard the highways constructed and maintained by the commission. It shall be the duty of the patrol whenever possible to determine persons causing or responsible for the breaking, damaging or destruction of any improved hard surfaced roadway, structure, sign markers, guard rail, or any other appurtenance constructed or maintained by the commission and to arrest persons criminally responsible therefor and to bring them before the proper officials for prosecution. It shall be the duty of the patrol to cooperate with such state official as may be designated by law in the collection of all state revenue derived from highway users as an incident to their use or right to use the highways of the state, including all license fees and taxes upon motor vehicles, trailers, and motor vehicle fuels, and upon, with respect to, or on the privilege of the manufacture, receipt, storage, distribution, sale or use thereof (except the sales tax on motor vehicles and trailers, and all property taxes).

(RSMo 1939 § 8358, A.L. 1945 p. 977)

(1966) Missouri state troopers were well within their rights in making check on automobile which corresponded with stolen vehicle report and the halting and check of driver did not constitute an arrest so as to bring into play all requirements of probable cause. Rodgers v. United States, 362 F.2d 358.



Section 43.170 Must stop on signal of member of patrol — penalty.

Effective 28 Aug 1939

Title V MILITARY AFFAIRS AND POLICE

43.170. Must stop on signal of member of patrol — penalty. — It shall be the duty of the operator or driver of any vehicle or the rider of any animal traveling on the highways of this state to stop on signal of any member of the patrol and to obey any other reasonable signal or direction of such member of the patrol given in directing the movement of traffic on the highways. Any person who willfully fails or refuses to obey such signals or directions or who willfully resists or opposes a member of the patrol in the proper discharge of his duties shall be guilty of a misdemeanor and on conviction thereof shall be punished as provided by law for such offenses.

(RSMo 1939 § 8361)

(1993) Statute does not apply to law enforcement officers, other than members of the highway patrol. The failure to stop on a signal from other law enforcement officers is not, in and of itself, a crime. State v. Dossett, 851 S.W.2d 750 (Mo. App. W.D.).



Section 43.180 Powers of patrol members — investigation of crime, how paid for.

Effective 13 May 1988, see footnote

Title V MILITARY AFFAIRS AND POLICE

43.180. Powers of patrol members — investigation of crime, how paid for. — The members of the state highway patrol, with the exception of the director of radio and radio personnel, shall have full power and authority as now or hereafter vested by law in peace officers when working with and at the special request of the sheriff of any county, or the chief of police of any city, or under the direction of the superintendent of the state highway patrol, or in the arrest of anyone violating any law in their presence or in the apprehension and arrest of any fugitive from justice on any felony violation. The members of the state highway patrol shall have full power and authority to make investigations connected with any crime of any nature. The expense for the patrol's operation under this section shall be paid monthly by the state treasurer chargeable to the general revenue fund.

(L. 1943 p. 652 § 8358a, A.L. 1949 p. 293, A.L. 1988 S.B. 423)

Effective 5-13-88

(1967) The Missouri state highway patrol has the power of investigation, arrest, search and seizure on Missouri highways. Gullett v. United States (A.), 387 F.2d 307.



Section 43.190 Authority to arrest, pursue violators.

Effective 28 Aug 1949

Title V MILITARY AFFAIRS AND POLICE

43.190. Authority to arrest, pursue violators. — The members of the patrol, with the exception of the director of radio and radio personnel, are hereby declared to be officers of the state of Missouri and shall be so deemed and taken in all courts having jurisdiction of offenses against the laws of this state. The members of the patrol shall have the powers now or hereafter vested by law in peace officers except the serving or execution of civil process. The members of the patrol shall have authority to arrest without writ, rule, order or process any person detected by him in the act of violating any law of this state. When a member of the patrol is in pursuit of a violator or suspected violator and is unable to arrest such violator or suspected violator within the limits of the district or territory over which the jurisdiction of such member of the patrol extends, he shall be and is hereby authorized to continue in pursuit of such violator or suspected violator into whatever part of this state may be reasonably necessary to effect the apprehension and arrest of the same and to arrest such violator or suspected violator wherever he may be overtaken.

(RSMo 1939 § 8359, A.L. 1949 p. 293)

(1953) Highway patrolman, being an officer of the state, has the right to arrest without warrant a person whom he has probable cause to believe guilty of felony. State v. Campbell (Mo.), 262 S.W.2d 5.



Section 43.195 Authority to arrest upon reasonable grounds for motor vehicle violations.

Effective 28 Aug 1965

Title V MILITARY AFFAIRS AND POLICE

43.195. Authority to arrest upon reasonable grounds for motor vehicle violations. — Any member of the Missouri state highway patrol may arrest on view, and without a warrant, any person he sees violating or who he has reasonable grounds to believe has violated any law of this state relating to the operation of motor vehicles.

(L. 1965 p. 150 § 1)



Section 43.200 Search and seizure powers of highway patrol — authority to serve warrants, participation of sheriff — instruction of officers.

Effective 28 Aug 2009

Title V MILITARY AFFAIRS AND POLICE

43.200. Search and seizure powers of highway patrol — authority to serve warrants, participation of sheriff — instruction of officers. — 1. The members of the patrol shall have the right and power of search and seizure to take from any person under arrest or about to be arrested deadly or dangerous weapons in the possession of such person, and to search and seize on a public highway of this state, or off the public highways of this state as an incident to an arrest made following a hot pursuit from a public highway.

2. When ordered to any county or municipality in this state by the governor because of civil disorder, members of the patrol during that time may exercise all powers of search and seizure in the same manner and to the same extent as any sheriff in this state.

3. The members of the highway patrol may request that the prosecuting or circuit attorney apply for, and members of the highway patrol may serve, search warrants anywhere within the state of Missouri, provided the sheriff of the county in which the warrant is to be served, or his designee, shall be notified upon application by the applicant of the search warrant except for offenses pertaining to driving while intoxicated. The sheriff or his or her designee shall participate in serving the search warrant except for offenses pertaining to driving while intoxicated and the investigation of motor vehicle traffic accidents. Any designee of the sheriff shall be a deputy sheriff or other person certified as a peace officer under chapter 590. The sheriff shall always have a designee available.

4. The superintendent of the highway patrol shall see that every member of the highway patrol is thoroughly instructed in the powers of police officers to arrest for misdemeanors and felonies and to search and seize in order that no person or citizen traveling in this state shall be hindered, stopped, or arrested or his person or property searched or seized without constitutional grounds existing therefor.

(RSMo 1939 § 8362, A.L. 1958 2d Ex. Sess. p. 174, A.L. 1969 3d Ex. Sess. H.B. 18, A.L. 1985 H.B. 671, A.L. 1992 H.B. 852, A.L. 1995 H.B. 461, A.L. 2009 H.B. 685)

CROSS REFERENCE:

Animal protection, highway patrol's powers and duties, 578.030

(1984) The fact that members of the Missouri State Highway Patrol had no authority to conduct a search and seizure beyond the jurisdiction of state highways was irrelevant in a federal trial charging possession of marijuana with intent to distribute, since the actions of state officers are to be judged as if they were federal officers. United States v. Eng (8th Cir.) 753 F.2d 683.



Section 43.210 Person arrested to be dealt with according to law.

Effective 28 Aug 1939

Title V MILITARY AFFAIRS AND POLICE

43.210. Person arrested to be dealt with according to law. — Any person arrested by a member of the patrol shall forthwith be taken by such member before the court or associate circuit judge having jurisdiction of the crime whereof such person so arrested is charged there to be dealt with according to law.

(RSMo 1939 § 8360)



Section 43.220 No authority to exceed duties authorized in this chapter.

Effective 28 Aug 2007

Title V MILITARY AFFAIRS AND POLICE

43.220. No authority to exceed duties authorized in this chapter. — Neither the governor nor the superintendent shall have any power, right or authority to command, order or direct any member of the patrol to perform any duty or service not authorized under state statute.

(RSMo 1939 § 8363, A.L. 2007 H.B. 41)



Section 43.250 Law enforcement officers to file accident reports with patrol, when.

Effective 28 Aug 2004

Title V MILITARY AFFAIRS AND POLICE

43.250. Law enforcement officers to file accident reports with patrol, when. — Every law enforcement officer who investigates a vehicle accident resulting in injury to or death of a person, or total property damage to an apparent extent of five hundred dollars or more to one person, or who otherwise prepares a written or computer-generated report as a result of an investigation either at the time of and at the scene of the accident or thereafter by interviewing the participants or witnesses, shall forward a report of such accident to the superintendent of the Missouri state highway patrol within ten days after his or her investigation of the accident, except that upon the approval of the superintendent of the Missouri state highway patrol the report may be forwarded at a time and/or in a form other than as required in this section.

(L. 1973 H.B. 536 § 1, A.L. 1979 H.B. 167, A.L. 2004 H.B. 1660)



Section 43.251 Report forms — how provided, contents — approval by superintendent.

Effective 28 Aug 2014

Title V MILITARY AFFAIRS AND POLICE

43.251. Report forms — how provided, contents — approval by superintendent. — 1. The state highways and transportation commission shall prepare and upon request supply to police departments, sheriffs, and other appropriate agencies or individuals forms for written accident reports as required by section 43.250 and this section. Reports shall call for sufficiently detailed information to disclose, with reference to a vehicle accident, the cause, conditions then existing and the persons and vehicles involved.

2. Every written or computer-generated accident report required to be made shall be submitted on the appropriate form or in the appropriate computer format approved by the superintendent of the Missouri state highway patrol and shall contain all the information required therein unless not available.

(L. 1973 H.B. 536 § 2, A.L. 2004 H.B. 1660, A.L. 2014 H.B. 1299 Revision)



Section 43.252 Highway patrol traffic records fund created, moneys to be deposited into fund.

Effective 28 Aug 2003

Title V MILITARY AFFAIRS AND POLICE

43.252. Highway patrol traffic records fund created, moneys to be deposited into fund. — All moneys received by the superintendent of the Missouri highway patrol for the copying of reports, photographs, and other related materials of highway patrol-investigated motor vehicle accidents and for requests for specialized statistical computer analysis of motor vehicle accident investigation data shall be deposited in the state treasury to the credit of the "Highway Patrol Traffic Records Fund" which is hereby created. Notwithstanding the provisions of section 33.080 to the contrary, if the moneys collected and deposited into the fund are not totally expended annually by the highway patrol at the end of the biennium, such unexpended moneys in such fund shall remain in the fund and shall not revert to the state general revenue fund.

(L. 2003 S.B. 675)



Section 43.260 Sale of patrol's surplus motor vehicles and watercraft — preferences to political subdivisions.

Effective 28 Aug 2012

Title V MILITARY AFFAIRS AND POLICE

43.260. Sale of patrol's surplus motor vehicles and watercraft — preferences to political subdivisions. — Notwithstanding other provisions of law to the contrary, the Missouri state highway patrol is hereby authorized to sell surplus highway patrol motor vehicles, watercraft, watercraft motors, and trailers. Sales to municipal, county, political subdivisions or state governmental agencies shall be given preference over sales to the general public. Vehicles, watercraft, watercraft motors, and trailers may be offered for sale only after approval is given in writing by the commissioner of administration and an evaluation is made of each asset and a price determined by the commissioner of administration. The highway patrol shall accept not less than the amount authorized by the commissioner of administration for the sale of vehicles, watercraft, watercraft motors, and trailers.

(L. 1983 S.B. 345 § 1, A.L. 1988 S.B. 423, A.L. 1998 H.B. 1562, A.L. 2012 H.B. 1424)



Section 43.265 Motor vehicle, aircraft, and watercraft revolving fund, purpose — exempt from transfer to general revenue.

Effective 28 Aug 2013

Title V MILITARY AFFAIRS AND POLICE

43.265. Motor vehicle, aircraft, and watercraft revolving fund, purpose — exempt from transfer to general revenue. — There is hereby created in the state treasury the "Highway Patrol's Motor Vehicle, Aircraft, and Watercraft Revolving Fund", which shall be administered by the superintendent of the highway patrol. All funds received by the highway patrol from:

(1) Any source for purchase and maintenance of highway patrol motor vehicles, watercraft, watercraft motors, and trailers;

(2) Any source for reimbursement of costs associated with the official use of highway patrol vehicles;

(3) Any source for restitution for damage to or loss of a highway patrol vehicle or aircraft;

(4) Any other source for the purchase and maintenance of highway patrol aircraft or aircraft parts; and

(5) Government agencies for the reimbursement of costs associated with aircraft flights flown on their behalf by the highway patrol;

­­

­

(L. 1983 S.B. 345 § 2, A.L. 1995 H.B. 440, A.L. 1997 H.B. 697, A.L. 2001 H.B. 163, A.L. 2012 H.B. 1424, A.L. 2013 S.B. 236)



Section 43.270 Criminal justice network and technology revolving fund, purpose.

Effective 28 Aug 1997

Title V MILITARY AFFAIRS AND POLICE

43.270. Criminal justice network and technology revolving fund, purpose. — There is hereby created in the state treasury the "Criminal Justice Network and Technology Revolving Fund", which will be administered by the superintendent of the highway patrol. All funds associated with the criminal justice network received by the highway patrol shall be credited to the fund. The state treasurer is the custodian of the fund and shall approve disbursements from the fund subject to appropriation and as provided by law and the constitution of this state at the request of the superintendent of the highway patrol. The balances from this fund shall be used for the procurement of telecommunications and computer equipment, services, and software associated with connection to the criminal justice network. Any unexpended balance in the fund at the end of the fiscal year shall be exempt from the provisions of section 33.080 relating to the transfer of unexpended balances to the general revenue fund. All funds associated with MULES in the office of administration's revolving administrative trust fund shall be transferred to the criminal justice network and technology revolving fund on August 28, 1997.

(L. 1997 H.B. 697 § 1)



Section 43.300 Division created.

Effective 28 Aug 2005

Title V MILITARY AFFAIRS AND POLICE

43.300. Division created. — Notwithstanding the provisions of subsection 1 of section 43.025, there is hereby created within the Missouri state highway patrol a "Governor's Security Division".

(L. 2005 H.B. 353)



Section 43.310 Director, appointed by superintendent — responsibility.

Effective 28 Aug 2005

Title V MILITARY AFFAIRS AND POLICE

43.310. Director, appointed by superintendent — responsibility. — The superintendent of the Missouri state highway patrol shall appoint from the membership of the patrol, a director of the governor's security division who shall be responsible for the operation of the division.

(L. 2005 H.B. 353)



Section 43.320 Assignment of highway patrol members to division — allocation of costs.

Effective 28 Aug 2005

Title V MILITARY AFFAIRS AND POLICE

43.320. Assignment of highway patrol members to division — allocation of costs. — 1. The superintendent of the Missouri state highway patrol may assign highway patrol members under the superintendent's command to serve in the governor's security division on a permanent or temporary basis.

2. All salaries, expenses and other costs relating to the assignment of Missouri state highway patrol members to the governor's security division shall be paid within the limits of appropriations from general revenue, or from such other funding as may be authorized by the general assembly.

(L. 2005 H.B. 353)



Section 43.330 Duties of director.

Effective 28 Aug 2005

Title V MILITARY AFFAIRS AND POLICE

43.330. Duties of director. — 1. The director of the governor's security division shall provide transportation, security, and protection for the governor and the governor's immediate family.

2. At the discretion of the superintendent, the director of the governor's security division may also provide transportation, security, and protection for other public officials.

(L. 2005 H.B. 353)



Section 43.350 Division established.

Effective 28 Aug 1983

Title V MILITARY AFFAIRS AND POLICE

43.350. Division established. — Notwithstanding the provisions of subsection 1 of section 43.025, there is hereby created within the Missouri state highway patrol a "Division of Drug and Crime Control".

(L. 1983 S.B. 294 § 1)



Section 43.360 Director — appointment, qualification, duties.

Effective 28 Aug 1983

Title V MILITARY AFFAIRS AND POLICE

43.360. Director — appointment, qualification, duties. — The superintendent of the Missouri state highway patrol shall appoint from the membership of the patrol, a director of the division of drug and crime control who shall be responsible for the operation of the division.

(L. 1983 S.B. 294 § 2)



Section 43.370 Personnel, compensation, expenses.

Effective 28 Aug 1983

Title V MILITARY AFFAIRS AND POLICE

43.370. Personnel, compensation, expenses. — 1. The superintendent of the Missouri state highway patrol may assign highway patrol members under his command to serve in the division of drug and crime control on a permanent or temporary basis.

2. All salaries, expenses and other costs relating to the assignment of Missouri state highway patrol members to the division of drug and crime control shall be paid within the limits of appropriations from general revenue, or from such other funding as may be authorized by the general assembly.

(L. 1983 S.B. 294 § 3)



Section 43.380 Investigations, powers, procedure.

Effective 28 Aug 1983

Title V MILITARY AFFAIRS AND POLICE

43.380. Investigations, powers, procedure. — 1. The director of the division of drug and crime control shall initiate the investigation of any suspected crime or criminal activity within this state at the request of the attorney general, when the attorney general has authority to initiate legal action with respect to the matter to be investigated, or at the request of any chief of police, prosecuting attorney, sheriff or the superintendent of the Missouri state highway patrol.

2. If the attorney general or the superintendent of the highway patrol request the director of the division of drug and crime control to undertake any investigation under this section other than a drug-related investigation, the director shall notify as soon as practical the chief of police, prosecuting attorney, or sheriff having jurisdiction in the area in which the pending investigation will be conducted of such pending investigation unless such official is a subject in the investigation or is implicated or allegedly involved in the investigation.

(L. 1983 S.B. 294 § 4)



Section 43.390 Division created — director appointment — powers of officers — salaries, expenses and compensation.

Effective 28 Aug 2010

Title V MILITARY AFFAIRS AND POLICE

43.390. Division created — director appointment — powers of officers — salaries, expenses and compensation. — 1. Notwithstanding the provisions of subsection 1 of section 43.025, there is hereby created within the Missouri state highway patrol a "Division of Water Patrol".

2. The superintendent of the Missouri state highway patrol shall appoint a director of the division of water patrol who shall be responsible for the operation of the division.

3. The superintendent of the Missouri state highway patrol may assign highway patrol members under the superintendent's command to serve in the division of water patrol on a permanent or temporary basis.

4. All officers assigned to the division of water patrol shall be vested with the powers prescribed in sections 306.165, 306.167, and 306.168.

5. All salaries, expenses, and other costs relating to the assignment of Missouri state highway patrol members to the division of water patrol shall be paid within the limits of appropriations from general revenue, the Missouri state water patrol* fund established in section 306.185, or from such other funding as may be authorized by the general assembly.

(L. 2010 H.B. 1868)

*"Missouri state water patrol" changed to "water patrol division" by 306.010, 2010.



Section 43.400 Definitions.

Effective 28 Aug 2003

Title V MILITARY AFFAIRS AND POLICE

43.400. Definitions. — As used in sections 43.400 to 43.410, the following terms mean:

(1) "Missing child" or "missing juvenile", any person who is under the age of seventeen years, whose temporary or permanent residence is in the state of Missouri or who is believed to be within the state of Missouri, whose location has not been determined, and who has been reported as missing to a law enforcement agency;

(2) "Missing child report", a report prepared on a standard form supplied by the Missouri state highway patrol for the use by private citizens and law enforcement agencies to report missing children or missing juvenile information to the Missouri state highway patrol;

(3) "Missing person", a person who is missing and meets one of the following characteristics:

(a) Is physically or mentally disabled to the degree that the person is dependent upon an agency or another individual;

(b) Is missing under circumstances indicating that the missing person's safety may be in danger;

(c) Is missing under involuntary or unknown circumstances; subject to the provisions of (a), (b), (d), (e), and (f) of this subsection;

(d) Is a child or juvenile runaway from the residence of a parent, legal guardian, or custodian;

(e) Is a child and is missing under circumstances indicating that the person was or is in the presence of or under the control of a party whose presence or control was or is in violation of a permanent or temporary court order and fourteen or more days have elapsed, during which time the party has failed to file any pleading with the court seeking modification of the permanent or temporary court order;

(f) Is missing under circumstances indicating that the person was or is in the presence of or under the control of a party whose presence or control was or is in violation of a permanent or temporary court order and there are reasonable grounds to believe that the person may be taken outside of the United States;

(4) "Patrol", the Missouri state highway patrol;

(5) "Registrar", the state registrar of vital statistics.

(L. 1985 H.B. 366, et al. § 5, A.L. 1988 H.B. 1272, et al., A.L. 2003 S.B. 30)



Section 43.401 Reports, information to be included, entry of data into computer systems — patrol to be notified, when — report to be maintained as record during investigation.

Effective 28 Aug 1994

Title V MILITARY AFFAIRS AND POLICE

43.401. Reports, information to be included, entry of data into computer systems — patrol to be notified, when — report to be maintained as record during investigation. — 1. The reporting of missing persons by law enforcement agencies, private citizens, and the responsibilities of the patrol in maintaining accurate records of missing persons are as follows:

(1) A person may file a complaint of a missing person with a law enforcement agency having jurisdiction. The complaint shall include, but need not be limited to, the following information:

(a) The name of the complainant;

(b) The relationship of the complainant to the missing person;

(c) The name, age, address, and all identifying characteristics of the missing person;

(d) The length of time the person has been missing;

(e) All other information deemed relevant by either the complainant or the law enforcement agency;

(2) A report of the complaint of a missing person shall be immediately entered into the Missouri uniform law enforcement system (MULES) and the National Crime Information Center (NCIC) system by the law enforcement agency receiving the complaint, and disseminated to other law enforcement agencies who may come in contact with or be involved in the investigation or location of a missing person;

(3) A law enforcement agency with which a complaint of a missing child has been filed shall prepare, as soon as practicable, a standard missing child report. The missing child report shall be maintained as a record by the reporting law enforcement agency during the course of an active investigation;

(4) Upon the location of a missing person, or the determination by the law enforcement agency of jurisdiction that the person is no longer missing, the law enforcement agency which reported the missing person shall immediately remove the record of the missing person from the MULES and NCIC files.

2. No law enforcement agency shall prevent an immediate active investigation on the basis of an agency rule which specifies an automatic time limitation for a missing person investigation.

(L. 1988 H.B. 1272, et al., A.L. 1994 S.B. 661)



Section 43.402 Missing persons unit established, duties.

Effective 28 Aug 1990

Title V MILITARY AFFAIRS AND POLICE

43.402. Missing persons unit established, duties. — The superintendent of the patrol shall organize a missing persons unit within the patrol, which unit shall be the central repository for this state for information regarding missing persons. The head of this missing person unit shall, with the approval of the superintendent of the patrol, establish the services deemed necessary to aid in the location of missing persons including, but not limited to, the following:

(1) Collecting and disseminating information regarding missing persons in order to assist in locating such persons;

(2) Establishing a system of interstate and intrastate communication of information relating to children determined to be missing by the parent, guardian, or legal custodian of the child, or by a law enforcement agency;

(3) Providing a centralized file for the exchange of information on missing children with appropriate private or federal agencies which serve as national coordinators of missing children incidents;

(4) Assisting in the investigation of reports of missing persons by a uniformed or commissioned member of the patrol.

(L. 1988 H.B. 1272, et al., A.L. 1990 H.B. 1370, et al.)



Section 43.403 Responsibilities of other agencies.

Effective 28 Aug 1988

Title V MILITARY AFFAIRS AND POLICE

43.403. Responsibilities of other agencies. — The director of the department of social services, the director of the department of mental health, school districts, and juvenile courts, shall establish appropriate procedures to ensure that all possible instances of missing children are reported to the appropriate law enforcement agency or the highway patrol as required by sections 43.400 to 43.409.

(L. 1988 H.B. 1272, et al.)



Section 43.404 Parent or guardian may report missing child, when, duty to notify patrol when child located.

Effective 28 Aug 1988

Title V MILITARY AFFAIRS AND POLICE

43.404. Parent or guardian may report missing child, when, duty to notify patrol when child located. — Any parent, guardian, or legal custodian may submit a missing child report to the patrol on any child whose whereabouts are unknown, regardless of the circumstances, subsequent to the reporting of such to the appropriate law enforcement agency within the county in which the child became missing. Each of the reports so made by any parent, guardian, or legal custodian shall be included in the records of the patrol concerning the missing child in question. The parent, guardian, or legal custodian responsible for notifying the patrol or a law enforcement agency of a missing child shall immediately notify such agency or the patrol when the location of the child reported missing has been determined.

(L. 1988 H.B. 1272, et al.)



Section 43.405 False reports, penalty.

Effective 28 Aug 1988

Title V MILITARY AFFAIRS AND POLICE

43.405. False reports, penalty. — A person who knowingly makes a false report of a missing person, or knowingly makes a false statement in any such report, to a law enforcement agency is guilty of a class A misdemeanor.

(L. 1988 H.B. 1272, et al.)



Section 43.406 Missing children, patrol may notify registrar of vital statistics and last known school attended.

Effective 28 Aug 1988

Title V MILITARY AFFAIRS AND POLICE

43.406. Missing children, patrol may notify registrar of vital statistics and last known school attended. — 1. Upon receipt of a report of a missing child, the patrol may notify the state registrar of vital statistics of the disappearance and may provide the registrar with information concerning the identity of the missing child.

2. If the patrol has reason to believe that a missing child has been enrolled in a specific Missouri elementary or secondary school, the patrol shall notify the last such known school of the disappearance.

3. The patrol shall by rule determine the manner and form of notices and information required by sections 43.406 to 43.409.

(L. 1988 H.B. 1272, et al.)



Section 43.407 Birth certificate records of missing children to be flagged at request of patrol.

Effective 28 Aug 1988

Title V MILITARY AFFAIRS AND POLICE

43.407. Birth certificate records of missing children to be flagged at request of patrol. — 1. Upon notification by the patrol that a child born in this state is missing, the registrar shall mark the birth certificate record of that child in such a manner that whenever a copy of the birth certificate or information regarding the birth record is requested, the registrar shall be alerted to the fact that the certificate is that of a missing child.

2. In response to any inquiry, the registrar may provide a copy of a birth certificate or information concerning the birth record of any child whose record is marked pursuant to this section, but shall proceed as follows:

(1) When a copy of the birth certificate of a child whose record has been marked is requested in person, the registrar's personnel accepting the request shall immediately notify his supervisor. The person making the request shall complete a form supplying his name, address, telephone number, Social Security number and relationship to the missing child and the name, address and birth date of the missing child. The driver's license of the person making the request, if available, shall be photocopied and returned to him. The registrar's personnel shall note the physical description of the person making the request, and, upon the latter's departure from the registrar's office, the supervisor shall immediately notify the missing persons unit of the highway patrol as to the request and the information obtained pursuant to this subsection. The registrar shall retain the form completed by the person making the request.

(2) When a copy of the birth certificate of a child whose record has been marked is requested in writing, the registrar's personnel receiving the request shall immediately notify his supervisor. The supervisor shall immediately notify the missing persons unit of the highway patrol as to the request and shall provide a copy of the written request. The registrar shall retain the original written request.

(L. 1988 H.B. 1272, et al.)



Section 43.408 School records of missing children to be flagged at request of patrol.

Effective 28 Aug 1988

Title V MILITARY AFFAIRS AND POLICE

43.408. School records of missing children to be flagged at request of patrol. — 1. Upon notification by the patrol of a child's disappearance, a school in which the child is currently or was previously enrolled shall mark the record of that child in such a manner that whenever a copy of or information regarding the record is requested, the school shall be alerted to the fact that the record is that of a missing child. The school shall immediately report to the missing persons unit of the highway patrol any request concerning marked records or knowledge as to the whereabouts of any missing child.

2. Within fourteen days after enrolling a transfer student, the elementary or secondary school personnel shall request directly from the student's previous school a certified copy of his record. The requesting school shall exercise due diligence in obtaining the copy of the record requested. Any elementary or secondary school requested to forward a copy of a transferring student's record to the new school shall comply unless the record has been marked pursuant to subsection 1 of this section, in which case the copy shall not be forwarded and the requested school shall notify the missing persons unit of the highway patrol of the request.

(L. 1988 H.B. 1272, et al.)



Section 43.409 Registrar and school to be notified when missing child is located.

Effective 28 Aug 1988

Title V MILITARY AFFAIRS AND POLICE

43.409. Registrar and school to be notified when missing child is located. — Upon learning of the recovery of a missing child, the patrol shall notify the registrar and any school previously informed of the child's disappearance. Thereupon, both the registrar and the school shall remove the mark from the child's records.

(L. 1988 H.B. 1272, et al.)



Section 43.410 Coroner to furnish fingerprints and dental records of certain deceased to highway patrol — duties of patrol — medical and dental records of missing child to be furnished to patrol.

Effective 28 Aug 1985

Title V MILITARY AFFAIRS AND POLICE

43.410. Coroner to furnish fingerprints and dental records of certain deceased to highway patrol — duties of patrol — medical and dental records of missing child to be furnished to patrol. — 1. Every county coroner or medical examiner promptly shall furnish the Missouri state highway patrol with copies of fingerprints on standardized fingerprint cards, personal descriptions and other identifying data, including date and place of death, of all deceased persons whose deaths are in a classification requiring inquiry by the coroner or medical examiner where the deceased is not identified or the coroner or medical examiner is not satisfied with the decedent's identification. In any case where it is not physically possible to furnish prints of the ten fingers of the deceased, prints or partial prints of any fingers with other identifying data shall be forwarded by the county coroner or medical examiner to the highway patrol.

2. In addition to the foregoing provisions of this section, the county coroner or medical examiner shall cause a dentist to carry out a dental examination of the deceased. The coroner or medical examiner shall forward the dental records to the Missouri state highway patrol on a form supplied by the highway patrol for such purpose.

3. The Missouri state highway patrol shall compare the fingerprints received from the county coroner or medical examiner to fingerprints on file with the Missouri state highway patrol or with other law enforcement agencies for purposes of attempting to determine the identity of the deceased. Other descriptive data supplied with the fingerprints shall also be compared to records concerning missing persons. The highway patrol shall submit the results of the comparisons to the appropriate coroner or medical examiner and if a tentative or positive identification is made, to the law enforcement authority which submitted the report of the missing person.

4. When any person makes a report of a missing child to a law enforcement authority, the authority shall request a member of the family or next of kin of the missing child to authorize the release of the medical and dental records of the person reported missing to the law enforcement agency making the initial report and to the Missouri state highway patrol.

5. The Missouri state highway patrol shall compare the dental records received from the coroner or medical examiner to dental records of missing children on file with the highway patrol or other law enforcement agency. The department shall submit the results of the comparison to the coroner or medical examiner and if a tentative or positive identification is made, to the law enforcement authority which submitted the report of the missing child.

(L. 1985 H.B. 366, et al. § 6)



Section 43.500 Definitions.

Effective 28 Aug 2009

Title V MILITARY AFFAIRS AND POLICE

43.500. Definitions. — As used in sections 43.500 to 43.543, the following terms mean:

(1) "Administration of criminal justice", performance of any of the following activities: detection, apprehension, detention, pretrial release, post-trial release, prosecution, adjudication, correctional supervision, or rehabilitation of accused persons or criminal offenders. The administration of criminal justice shall include criminal identification activities and the collection, storage, and dissemination of criminal history information, including fingerprint searches, photographs, and other unique biometric identification;

(2) "Central repository", the division within the Missouri state highway patrol responsible for compiling and disseminating complete and accurate criminal history records and for compiling, maintaining, and disseminating criminal incident and arrest reports and statistics;

(3) "Committee", criminal records and justice information advisory committee;

(4) "Comparable ordinance violation", a violation of an ordinance having all the essential elements of a statutory felony or a class A misdemeanor;

(5) "Criminal history record information", information collected by criminal justice agencies on individuals consisting of identifiable descriptions and notations of arrests, detentions, indictments, informations, or other formal criminal charges, and any disposition arising therefrom, sentencing, correctional supervision, and release;

(6) "Final disposition", the formal conclusion of a criminal proceeding at whatever stage it occurs in the criminal justice system;

(7) "Missouri charge code", a unique number assigned by the office of state courts administrator to an offense for tracking and grouping offenses. Beginning January 1, 2005, the complete charge code shall consist of digits assigned by the office of state courts administrator, the two-digit national crime information center modifiers and a single digit designating attempt, accessory, or conspiracy. The only exception to the January 1, 2005, date shall be the courts that are not using the statewide court automation case management pursuant to section 476.055; the effective date will be as soon thereafter as economically feasible for all other courts;

(8) "State offense cycle number", a unique number, supplied by or approved by the Missouri state highway patrol, on the state criminal fingerprint card. The offense cycle number, OCN, is used to link the identity of a person, through unique biometric identification, to one or many offenses for which the person is arrested or charged. The OCN will be used to track an offense incident from the date of arrest to the final disposition when the offender exits from the criminal justice system;

(9) "Unique biometric identification", automated methods of recognizing and identifying an individual based on a physiological characteristic. Biometric identification methods may include but are not limited to facial recognition, fingerprints, palm prints, hand geometry, iris recognition, and retinal scan.

(L. 1986 H.B. 873 & 874 § 1, A.L. 2003 S.B. 184, A.L. 2009 H.B. 62)



Section 43.503 Arrest, charge and disposition of misdemeanors and felonies to be sent to highway patrol — procedure for certain juveniles.

Effective 28 Aug 2009

Title V MILITARY AFFAIRS AND POLICE

43.503. Arrest, charge and disposition of misdemeanors and felonies to be sent to highway patrol — procedure for certain juveniles. — 1. For the purpose of maintaining complete and accurate criminal history record information, all police officers of this state, the clerk of each court, the department of corrections, the sheriff of each county, the chief law enforcement official of a city not within a county and the prosecuting attorney of each county or the circuit attorney of a city not within a county shall submit certain criminal arrest, charge, and disposition information to the central repository for filing without undue delay in the form and manner required by sections 43.500 to 43.543.

2. All law enforcement agencies making misdemeanor and felony arrests as determined by section 43.506 shall furnish without undue delay, to the central repository, fingerprints, photograph, and if available, any other unique biometric identification collected, charges, appropriate charge codes, and descriptions of all persons who are arrested for such offenses on standard fingerprint forms supplied or approved by the highway patrol or electronically in a format and manner approved by the highway patrol and in compliance with the standards set by the Federal Bureau of Investigation in its Automated Fingerprint Identification System or its successor program. All such agencies shall also notify the central repository of all decisions not to refer such arrests for prosecution. An agency making such arrests may enter into arrangements with other law enforcement agencies for the purpose of furnishing without undue delay such fingerprints, photograph, and if available, any other unique biometric identification collected, charges, appropriate charge codes, and descriptions to the central repository upon its behalf.

3. In instances where an individual less than seventeen years of age and not currently certified as an adult is taken into custody for an offense which would be a felony if committed by an adult, the arresting officer shall take fingerprints for the central repository. These fingerprints shall be taken on fingerprint cards supplied by or approved by the highway patrol or transmitted electronically in a format and manner approved by the highway patrol and in compliance with the standards set by the Federal Bureau of Investigation in its Automated Fingerprint Identification System or its successor program. The fingerprint cards shall be so constructed that the name of the juvenile should not be made available to the central repository. The individual's name and the unique number associated with the fingerprints and other pertinent information shall be provided to the court of jurisdiction by the agency taking the juvenile into custody. The juvenile's fingerprints and other information shall be forwarded to the central repository and the courts without undue delay. The fingerprint information from the card shall be captured and stored in the automated fingerprint identification system operated by the central repository. In the event the fingerprints are found to match other tenprints or unsolved latent prints, the central repository shall notify the submitting agency who shall notify the court of jurisdiction as per local agreement. Under section 211.031, in instances where a juvenile over fifteen and one-half years of age is alleged to have violated a state or municipal traffic ordinance or regulation, which does not constitute a felony, and the juvenile court does not have jurisdiction, the juvenile shall not be fingerprinted unless certified as an adult.

4. Upon certification of the individual as an adult, the certifying court shall order a law enforcement agency to immediately fingerprint and photograph the individual and certification papers will be forwarded to the appropriate law enforcement agency with the order for fingerprinting. The law enforcement agency shall submit such fingerprints, photograph, and certification papers to the central repository within fifteen days and shall furnish the offense cycle number associated with the fingerprints to the prosecuting attorney or the circuit attorney of a city not within a county and to the clerk of the court ordering the subject fingerprinted. If the juvenile is acquitted of the crime and is no longer certified as an adult, the prosecuting attorney shall notify within fifteen days the central repository of the change of status of the juvenile. Records of a child who has been fingerprinted and photographed after being taken into custody shall be closed records as provided under section 610.100 if a petition has not been filed within thirty days of the date that the child was taken into custody; and if a petition for the child has not been filed within one year of the date the child was taken into custody, any records relating to the child concerning the alleged offense may be expunged under the procedures in sections 610.122 to 610.126.

5. The prosecuting attorney of each county or the circuit attorney of a city not within a county or the municipal prosecuting attorney shall notify the central repository on standard forms supplied by the highway patrol or in a manner approved by the highway patrol of his or her decision to not file a criminal charge on any charge referred to such prosecuting attorney or circuit attorney for criminal charges. All records forwarded to the central repository and the courts by prosecutors or circuit attorneys as required by sections 43.500 to 43.530 shall include the state offense cycle number of the offense, the charge code for the offense, and the originating agency identifier number of the reporting prosecutor, using such numbers as assigned by the highway patrol.

6. The clerk of the courts of each county or city not within a county or municipal court clerk shall furnish the central repository, on standard forms supplied by the highway patrol or in a manner approved by the highway patrol, with a record of all charges filed, including all those added subsequent to the filing of a criminal court case, amended charges, and all final dispositions of cases for which the central repository has a record of an arrest or a record of fingerprints reported pursuant to sections 43.500 to 43.506. Such information shall include, for each charge:

(1) All judgments of not guilty, acquittals on the ground of mental disease or defect excluding responsibility, judgments or pleas of guilty including the sentence, if any, or probation, if any, pronounced by the court, nolle pros, discharges, releases and dismissals in the trial court;

(2) Court orders filed with the clerk of the courts which reverse a reported conviction or vacate or modify a sentence;

(3) Judgments terminating or revoking a sentence to probation, supervision or conditional release and any resentencing after such revocation; and

(4) The offense cycle number of the offense, and the originating agency identifier number of the sentencing court, using such numbers as assigned by the highway patrol.

7. The clerk of the courts of each county or city not within a county shall furnish, to the department of corrections or department of mental health, court judgment and sentence documents and the state offense cycle number and the charge code of the offense which resulted in the commitment or assignment of an offender to the jurisdiction of the department of corrections or the department of mental health if the person is committed pursuant to chapter 552. This information shall be reported to the department of corrections or the department of mental health at the time of commitment or assignment. If the offender was already in the custody of the department of corrections or the department of mental health at the time of such subsequent conviction, the clerk shall furnish notice of such subsequent conviction to the appropriate department by certified mail, return receipt requested, or in a manner and format mutually agreed to, within fifteen days of such disposition.

8. Information and fingerprints, photograph and if available, * any other unique biometric identification collected, forwarded to the central repository, normally obtained from a person at the time of the arrest, may be obtained at any time the subject is in the criminal justice system or committed to the department of mental health. A law enforcement agency or the department of corrections may fingerprint, photograph, and capture any other unique biometric identification of the person unless collecting other unique biometric identification of the person is not financially feasible for the law enforcement agency, and obtain the necessary information at any time the subject is in custody. If at the time of any court appearance, the defendant has not been fingerprinted and photographed for an offense in which a fingerprint and photograph is required by statute to be collected, maintained, or disseminated by the central repository, the court shall order a law enforcement agency or court marshal to fingerprint and photograph immediately the defendant. The order for fingerprints shall contain the offense, charge code, date of offense, and any other information necessary to complete the fingerprint card. The law enforcement agency or court marshal shall submit such fingerprints, photograph, and if available, any other unique biometric identification collected, to the central repository without undue delay and within thirty days and shall furnish the offense cycle number associated with the fingerprints to the prosecuting attorney or the circuit attorney of a city not within a county and to the court clerk of the court ordering the subject fingerprinted.

9. The department of corrections and the department of mental health shall furnish the central repository with all information concerning the receipt, escape, execution, death, release, pardon, parole, commutation of sentence, granting of executive clemency, legal name change, or discharge of an individual who has been sentenced to that department's custody for any offenses which are mandated by law to be collected, maintained or disseminated by the central repository. All records forwarded to the central repository by the department as required by sections 43.500 to 43.543 shall include the offense cycle number of the offense, and the originating agency identifier number of the department using such numbers as assigned by the highway patrol.

(L. 1986 H.B. 873 & 874 § 2, A.L. 1990 H.B. 974, A.L. 1992 S.B. 638, A.L. 1993 S.B. 180, A.L. 1995 H.B. 174, et al., A.L. 1998 H.B. 1095, A.L. 2001 S.B. 267, A.L. 2003 S.B. 184, A.L. 2004 H.B. 1453, A.L. 2009 H.B. 62)

*Word "and" appears in original rolls.



Section 43.504 Access to central repository by private entities responsible for probation services — restrictions.

Effective 28 Aug 1993

Title V MILITARY AFFAIRS AND POLICE

43.504. Access to central repository by private entities responsible for probation services — restrictions. — Notwithstanding section 610.120, the sheriff of any county, the sheriff of the city of St. Louis, and the judges of the circuit courts of this state may make available, for review, information obtained from the central repository to private entities responsible for probation supervision pursuant to sections 559.600 to 559.615. When the term of probation is completed or when the material is no longer needed for purposes related to the probation, it shall be returned to the court or destroyed. The private entities shall not use or make this information available to any other person for any other purpose.

(L. 1993 S.B. 180)



Section 43.505 Uniform crime reporting system established — duties of department — violations, penalty.

Effective 28 Aug 2000

Title V MILITARY AFFAIRS AND POLICE

43.505. Uniform crime reporting system established — duties of department — violations, penalty. — 1. The department of public safety is hereby designated as the central repository for the collection, maintenance, analysis and reporting of crime incident activity generated by law enforcement agencies in this state. The department shall develop and operate a uniform crime reporting system that is compatible with the national uniform crime reporting system operated by the Federal Bureau of Investigation.

2. The department of public safety shall:

(1) Develop, operate and maintain an information system for the collection, storage, maintenance, analysis and retrieval of crime incident and arrest reports from Missouri law enforcement agencies;

(2) Compile the statistical data and forward such data as required to the Federal Bureau of Investigation or the appropriate Department of Justice agency in accordance with the standards and procedures of the national system;

(3) Provide the forms, formats, procedures, standards and related training or training assistance to all law enforcement agencies in the state as necessary for such agencies to report incident and arrest activity for timely inclusion into the statewide system;

(4) Annually publish a report on the nature and extent of crime and submit such report to the governor and the general assembly. Such report and other statistical reports shall be made available to state and local law enforcement agencies and the general public through an electronic or manual medium;

(5) Maintain the privacy and security of information in accordance with applicable state and federal laws, regulations and orders; and

(6) Establish such rules and regulations as are necessary for implementing the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2000, shall be invalid and void.

3. Every law enforcement agency in the state shall:

(1) Submit crime incident reports to the department of public safety on forms or in the format prescribed by the department; and

(2) Submit any other crime incident information which may be required by the department of public safety.

4. Any law enforcement agency that violates this section may be ineligible to receive state or federal funds which would otherwise be paid to such agency for law enforcement, safety or criminal justice purposes.

(L. 2000 H.B. 1677, et al.)



Section 43.506 Crimes to be reported, exceptions — method of reporting — repository of latent prints.

Effective 28 Aug 2009

Title V MILITARY AFFAIRS AND POLICE

43.506. Crimes to be reported, exceptions — method of reporting — repository of latent prints. — 1. Those offenses considered reportable for the purposes of sections 43.500 to 43.543 include all felonies; class A misdemeanors; all violations for driving under the influence of drugs or alcohol; any offense that can be enhanced to a class A misdemeanor or higher for subsequent violations; and comparable ordinance violations consistent with the reporting standards established by the National Crime Information Center, Federal Bureau of Investigation, for the Federal Interstate Identification Index System; and all cases arising under chapter 566. The following types of offenses shall not be considered reportable for the purposes of sections 57.403, 43.500 to 43.543, and 595.200 to 595.218: nonspecific charges of suspicion or investigation, general traffic violations and all misdemeanor violations of the state wildlife code. All offenses considered reportable shall be reviewed annually and noted in the Missouri charge code manual established in section 43.512. All information collected pursuant to sections 43.500 to 43.543 shall be available only as set forth in section 610.120.

2. Law enforcement agencies, court clerks, prosecutors and custody agencies may report required information by electronic medium either directly to the central repository or indirectly to the central repository via other criminal justice agency computer systems in the state with the approval of the highway patrol, based upon standards established by the advisory committee.

3. In addition to the repository of fingerprint records for individual offenders and applicants, the central repository of criminal history and identification records for the state shall maintain a repository of latent prints, palm prints and other unique biometric identification submitted to the repository.

(L. 1986 H.B. 873 & 874 § 3, A.L. 1989 S.B. 215 & 58, A.L. 1991 H.B. 566, A.L. 1996 H.B. 1169 & 1271 merged with S.B. 722, A.L. 2003 S.B. 184, A.L. 2009 H.B. 62)

CROSS REFERENCE:

Arrest records, open records law, certain records closed when, exceptions, 610.100 to 610.120



Section 43.507 Disclosure of criminal history information, who may receive.

Effective 28 Aug 1989

Title V MILITARY AFFAIRS AND POLICE

43.507. Disclosure of criminal history information, who may receive. — All criminal history information, in the possession or control of the central repository, except criminal intelligence and investigative information, may be made available to qualified persons and organizations for research, evaluative and statistical purposes under written agreements reasonably designed to ensure the security and confidentiality of the information and the protection of the privacy interests of the individuals who are subjects of the criminal history. Prior to such information being made available, information that uniquely identifies the individual shall be deleted. Organizations receiving such criminal history information shall not reestablish the identity of the individual and associate it with the criminal history information being provided.

(L. 1989 S.B. 215 & 58)



Section 43.509 Rulemaking authority, department of public safety — rulemaking procedure.

Effective 28 Aug 2005

Title V MILITARY AFFAIRS AND POLICE

43.509. Rulemaking authority, department of public safety — rulemaking procedure. — The director of the department of public safety shall, in accordance with the provisions of chapter 536, establish such rules and regulations as are necessary to implement the provisions of sections 43.500 to 43.543. All collection and dissemination of criminal history information shall be in compliance with chapter 610 and applicable federal laws or regulations. Such rules shall relate to the collection of criminal history information from or dissemination of such information to criminal justice, noncriminal justice, and private agencies or citizens both in this and other states. No rule or portion of a rule promulgated under the authority of sections 43.500 to 43.543 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1986 H.B. 873 & 874 § 4, A.L. 1994 H.B. 1437 & 1148, A.L. 1995 S.B. 3, A.L. 2005 H.B. 353)



Section 43.512 Charge code manual, publication, use.

Effective 28 Aug 1986

Title V MILITARY AFFAIRS AND POLICE

43.512. Charge code manual, publication, use. — The central repository, with the approval of the supreme court, shall publish and make available to criminal justice officials, a standard manual of codes for all offenses in Missouri. The manual of codes shall be known as the "Missouri Charge Code Manual", and shall be used by all criminal justice agencies for reporting information required by sections 43.500 to 43.530.

(L. 1986 H.B. 873 & 874 § 5)



Section 43.515 Rulemaking authority, highway patrol criminal record division.

Effective 28 Aug 1986

Title V MILITARY AFFAIRS AND POLICE

43.515. Rulemaking authority, highway patrol criminal record division. — The central repository, with the approval of the attorney general, shall publish regulations governing the security and privacy of criminal history record information as required by this state and by federal law or regulation.

(L. 1986 H.B. 873 & 874 § 6)



Section 43.518 Criminal records and justice information advisory committee, established — purpose — members — meetings, quorum — minutes, distribution, filing of.

Effective 28 Aug 2015

Title V MILITARY AFFAIRS AND POLICE

43.518. Criminal records and justice information advisory committee, established — purpose — members — meetings, quorum — minutes, distribution, filing of. — 1. There is hereby established within the department of public safety a "Criminal Records and Justice Information Advisory Committee" whose purpose is to:

(1) Recommend general policies with respect to the philosophy, concept and operational principles of the Missouri criminal history record information system established by sections 43.500 to 43.530, in regard to the collection, processing, storage, dissemination and use of criminal history record information maintained by the central repository;

(2) Assess the current state of electronic justice information sharing; and

(3) Recommend policies and strategies, including standards and technology, for promoting electronic justice information sharing, and coordinating among the necessary agencies and institutions; and

(4) Provide guidance regarding the use of any state or federal funds appropriated for promoting electronic justice information sharing.

2. The committee shall be composed of the following officials or their designees: the director of the department of public safety; the director of the department of corrections; the attorney general; the director of the Missouri office of prosecution services; the president of the Missouri prosecutors association; the president of the Missouri court clerks association; the chief clerk of the Missouri state supreme court; the state courts administrator; the chair of the state judicial record committee; the chair of the court automation committee; the presidents of the Missouri peace officers association; the Missouri Sheriffs Association; the Missouri Police Chiefs Association or their successor agency; the superintendent of the Missouri highway patrol; the chiefs of police of agencies in jurisdictions with over two hundred thousand population; except that, in any county of the first class having a charter form of government, the chief executive of the county may designate another person in place of the police chief of any countywide police force, to serve on the committee; and, at the discretion of the director of public safety, as many as three other representatives of other criminal justice records systems or law enforcement agencies may be appointed by the director of public safety. The director of the department of public safety will serve as the permanent chairman of this committee.

3. The committee shall meet as determined by the director but not less than semiannually to perform its duties. A majority of the appointed members of the committee shall constitute a quorum.

4. No member of the committee shall receive any state compensation for the performance of duties associated with membership on this committee.

5. Official minutes of all committee meetings will be prepared by the director, promptly distributed to all committee members, and filed by the director for a period of at least five years.

(L. 1986 H.B. 873 & 874 §7, A.L. 2002 H.B. 1895, A.L. 2013 H.B. 215 merged with H.B. 374 & 434 merged with S.B. 100, A.L. 2015 S.B. 58)



Section 43.524 Requests for delayed compliance, how made, when.

Effective 28 Aug 1986

Title V MILITARY AFFAIRS AND POLICE

43.524. Requests for delayed compliance, how made, when. — 1. Records required to be filed with the central repository under the provisions of sections 43.500 to 43.530 shall be filed beginning January 1, 1988. The moneys in the fund as set forth in section 43.530 shall be subject to appropriation by the general assembly for the particular purpose for which collected. On January 1, 1987, the central repository as defined in subdivision (1) of section 43.500 shall begin to charge the fees set forth in section 43.530.

2. An agency required to comply with the provisions of sections 43.500 to 43.530 may request a delay for compliance with sections 43.500 to 43.530 on the basis of technical restraints, and shall submit with the request for delayed compliance a description of the restraint and the earliest date possible for resolution of the restraint.

3. The director of the department of public safety shall submit the request for delayed compliance to the criminal records advisory committee for review and approval within thirty days of receipt and advise the requesting agency of the committee recommendation within sixty days of the receipt of the request.

4. All such requests for delayed compliance must be submitted to the director of the department of public safety no later than October 1, 1986, and no delay may be granted which extends the date for compliance past January 1, 1989.

(L. 1986 H.B. 873 & 874 § 9)



Section 43.527 Payment for records, exceptions.

Effective 28 Aug 2003

Title V MILITARY AFFAIRS AND POLICE

43.527. Payment for records, exceptions. — For purposes of sections 43.500 to 43.543 all federal and nonstate of Missouri agencies and persons shall pay for criminal records checks, fingerprint searches, and any of the information as defined in subdivision (4) of section 43.500, when such information is not related to the administration of criminal justice. There shall be no charge for information supplied to criminal justice agencies for the administration of criminal justice. For purposes of sections 43.500 to 43.543 the administration of criminal justice is defined in subdivision (1) of section 43.500 and shall be available only as set forth in section 610.120.

(L. 1986 H.B. 873 & 874 § 10, A.L. 2003 S.B. 184)



Section 43.530 Fees, method of payment — criminal record system fund, established — fund not to lapse.

Effective 28 Aug 2007

Title V MILITARY AFFAIRS AND POLICE

43.530. Fees, method of payment — criminal record system fund, established — fund not to lapse. — 1. For each request requiring the payment of a fee received by the central repository, the requesting entity shall pay a fee of not more than nine dollars per request for criminal history record information not based on a fingerprint search. In each year beginning on or after January 1, 2010, the superintendent may increase the fee paid by requesting entities by an amount not to exceed one dollar per year, however, under no circumstance shall the fee paid by requesting entities exceed fifteen dollars per request.

2. For each request requiring the payment of a fee received by the central repository, the requesting entity shall pay a fee of not more than twenty dollars per request for criminal history record information based on a fingerprint search, unless the request is required under the provisions of subdivision (6) of section 210.481, section 210.487, or section 571.101, in which case the fee shall be fourteen dollars.

3. A request made under subsections 1 and 2 of this section shall be limited to check and search on one individual. Each request shall be accompanied by a check, warrant, voucher, money order, or electronic payment payable to the state of Missouri-criminal record system or payment shall be made in a manner approved by the highway patrol. The highway patrol may establish procedures for receiving requests for criminal history record information for classification and search for fingerprints, from courts and other entities, and for the payment of such requests. There is hereby established by the treasurer of the state of Missouri a fund to be entitled as the "Criminal Record System Fund". Notwithstanding the provisions of section 33.080 to the contrary, if the moneys collected and deposited into this fund are not totally expended annually for the purposes set forth in sections 43.500 to 43.543, the unexpended moneys in such fund shall remain in the fund and the balance shall be kept in the fund to accumulate from year to year.

(L. 1986 H.B. 873 & 874 § 11, A.L. 1993 S.B. 180, A.L. 2003 H.B. 613 merged with S.B. 184, A.L. 2004 H.B. 1453, A.L. 2005 H.B. 487, A.L. 2007 H.B. 41 merged with S.B. 84)



Section 43.531 Criminal history information to be available to qualified persons and organizations.

Effective 28 Aug 1989

Title V MILITARY AFFAIRS AND POLICE

43.531. Criminal history information to be available to qualified persons and organizations. — For the protection of children, all criminal history information, in the possession or the control of the Missouri criminal records repository, except criminal intelligence and investigative information, may be made available to qualified persons and organizations for research, evaluative and statistical purposes under written agreements reasonably designed to ensure the security and confidentiality of the information and the protection of the privacy interests of the individuals who are the subjects of the criminal history. Prior to such information being made available, information that uniquely identifies the individual must be deleted. Organizations receiving such criminal history information shall not reestablish the identity* of the individual and associate it with the criminal history information being provided. The provisions of section 610.120 shall not apply to depersonalized criminal history information releases for research purposes.

(L. 1989 H.B. 502, et al. § 7)

*Word "identify" appears in original rolls.



Section 43.532 Use of records, limitations — authority of central records repository to retain information — unlawful obtaining of information, penalty.

Effective 28 Aug 2003

Title V MILITARY AFFAIRS AND POLICE

43.532. Use of records, limitations — authority of central records repository to retain information — unlawful obtaining of information, penalty. — 1. Criminal history and identification records obtained from the central repository shall be used solely for the purpose for which they were obtained. The subject of the record shall be afforded the opportunity to challenge the correctness, accuracy, or completeness of a criminal history record.

2. The central records repository shall have authority to engage in the practice of collecting, assembling, or disseminating criminal history record information for the purpose of retaining manually or electronically stored criminal history information. Any person obtaining criminal history record information from the central repository under false pretense, or who advertises or engages in the practice of collecting, assembling, and disseminating as a business enterprise, other than for the purpose of furnishing criminal history information to the authorized requester for its intended purpose, is guilty of a class A misdemeanor.

(L. 2003 S.B. 184)



Section 43.533 Toll-free number for information on registered sexual offenders, contents, procedure, publication — rulemaking authority.

Effective 05 Jun 2006, see footnote

Title V MILITARY AFFAIRS AND POLICE

43.533. Toll-free number for information on registered sexual offenders, contents, procedure, publication — rulemaking authority. — 1. The highway patrol shall, subject to appropriation, operate a toll-free telephone number in order to disseminate registration information provided by individuals who are required to register under sections 589.400 to 589.425, and receive information from persons regarding the residency of a registered sexual offender. The information available via the telephone number shall include only information that offenders are required to provide under section 589.407. When the highway patrol provides such information regarding a sexual offender, the patrol personnel shall advise the person making the inquiry that positive identification of a person believed to be a sexual offender cannot be established unless a fingerprint comparison is made, and that it is illegal to use such information regarding a registered sexual offender to facilitate the commission of a crime. The toll-free telephone number shall be published on the highway patrol's sexual offender registry website maintained under section 43.650.

2. The patrol shall promulgate rules to effect the enforcement of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2006, shall be invalid and void.

(L. 2006 H.B. 1698, et al.)

Effective 6-05-06



Section 43.535 Municipal and county government, MULES criminal record review permitted, fee — fingerprinting, when — confidentiality.

Effective 28 Aug 2005

Title V MILITARY AFFAIRS AND POLICE

43.535. Municipal and county government, MULES criminal record review permitted, fee — fingerprinting, when — confidentiality. — 1. Law enforcement agencies within the state of Missouri may perform a Missouri criminal record review for only open records through the MULES system for the purpose of hiring of municipal or county governmental employees. For each request, other than those related to the administration of criminal justice, the requesting entity shall pay a fee to the central repository, pursuant to section 43.530. For purposes of this section, "requesting entity" shall not be the law enforcement agency unless the request is made by the law enforcement agency for purposes of hiring law enforcement personnel.

2. Municipalities and counties may, by local or county ordinance, require the fingerprinting of applicants or licensees in specified occupations for the purpose of receiving criminal history record information by local or county officials. A copy of the ordinance must be forwarded for approval to the Missouri state highway patrol prior to the submission of fingerprints to the central repository. The local or county law enforcement agency shall submit a set of fingerprints of the applicant or licensee, accompanied with the appropriate fees, to the central repository for the purpose of checking the person's criminal history. The set of fingerprints shall be used to search the Missouri criminal records repository and shall be submitted to the Federal Bureau of Investigation to be used for searching the federal criminal history files if necessary. The fingerprints shall be submitted on forms and in the manner prescribed by the Missouri state highway patrol. Notwithstanding the provisions of section 610.120, all records related to any criminal history information discovered shall be accessible and available to the municipal or county officials making the record request.

3. All criminal record check information shall be confidential and any person who discloses the information beyond the scope allowed is guilty of a class A misdemeanor.

(L. 2005 H.B. 353)



Section 43.540 Criminal record review — definitions — patrol to conduct review, when, procedure, confidentiality, violation, penalty — patrol to provide forms.

Effective 28 Aug 2004

Title V MILITARY AFFAIRS AND POLICE

43.540. Criminal record review — definitions — patrol to conduct review, when, procedure, confidentiality, violation, penalty — patrol to provide forms. — 1. As used in this section, the following terms mean:

(1) "Authorized state agency", a division of state government or an office of state government designated by the statutes of Missouri to issue or renew a license, permit, certification, or registration of authority to a qualified entity;

(2) "Care", the provision of care, treatment, education, training, instruction, supervision, or recreation;

(3) "Missouri criminal record review", a review of criminal history records and sex offender registration records pursuant to sections 589.400 to 589.425 maintained by the Missouri state highway patrol in the Missouri criminal records repository;

(4) "National criminal record review", a review of the criminal history records maintained by the Federal Bureau of Investigation;

(5) "Patient or resident", a person who by reason of age, illness, disease or physical or mental infirmity receives or requires care or services furnished by a provider, as defined in this section, or who resides or boards in, or is otherwise kept, cared for, treated or accommodated in a facility as defined in section 198.006, for a period exceeding twenty-four consecutive hours;

(6) "Provider", a person who:

(a) Has or may have unsupervised access to children, the elderly, or persons with disabilities; and

(b) a. Is employed by or seeks employment with a qualified entity; or

b. Volunteers or seeks to volunteer with a qualified entity; or

c. Owns or operates a qualified entity;

(7) "Qualified entity", a person, business, or organization, whether public or private, for profit, not for profit, or voluntary, that provides care, placement, or educational services for children, the elderly, or persons with disabilities as patients or residents, including a business or organization that licenses or certifies others to provide care or placement services;

(8) "Youth services agency", any public or private agency, school, or association which provides programs, care or treatment for or which exercises supervision over minors.

2. A qualified entity may obtain a Missouri criminal record review of a provider from the highway patrol by furnishing information on forms and in the manner approved by the highway patrol.

3. A qualified entity may request a Missouri criminal record review and a national criminal record review of a provider through an authorized state agency. No authorized state agency is required by this section to process Missouri or national criminal record reviews for a qualified entity, however, if an authorized state agency agrees to process Missouri and national criminal record reviews for a qualified entity, the qualified entity shall provide to the authorized state agency on forms and in a manner approved by the highway patrol the following:

(1) Two sets of fingerprints of the provider if a national criminal record review is requested;

(2) A statement signed by the provider which contains:

(a) The provider's name, address, and date of birth;

(b) Whether the provider has been convicted of or has pled guilty to a crime which includes a suspended imposition of sentence;

(c) If the provider has been convicted of or has pled guilty to a crime, a description of the crime, and the particulars of the conviction or plea;

(d) The authority of the qualified entity to check the provider's criminal history;

(e) The right of the provider to review the report received by the qualified entity; and

(f) The right of the provider to challenge the accuracy of the report. If the challenge is to the accuracy of the criminal record review, the challenge shall be made to the highway patrol.

4. The authorized state agency shall forward the required forms and fees to the highway patrol. The results of the record review shall be forwarded to the authorized state agency who will notify the qualified entity. The authorized state agency may assess a fee to the qualified entity to cover the cost of handling the criminal record review and may establish an account solely for the collection and dissemination of fees associated with the criminal record reviews.

5. Any information received by an authorized state agency or a qualified entity pursuant to the provisions of this section shall be used solely for internal purposes in determining the suitability of a provider. The dissemination of criminal history information from the Federal Bureau of Investigation beyond the authorized state agency or related governmental entity is prohibited. All criminal record check information shall be confidential and any person who discloses the information beyond the scope allowed is guilty of a class A misdemeanor.

6. The highway patrol shall make available or approve the necessary forms, procedures, and agreements necessary to implement the provisions of this section.

(L. 1988 H.B. 1559 § 1, A.L. 1991 H.B. 566, A.L. 1994 S.B. 693, A.L. 1996 H.B. 1362, A.L. 2002 S.B. 758 merged with S.B. 969, et al., A.L. 2003 S.B. 184, A.L. 2004 H.B. 1055 merged with H.B. 1453)

CROSS REFERENCE:

No charge for background check of homeless former members of militia or Armed Forces, 610.103



Section 43.541 Senate investigator to have access to criminal history without charge from criminal justice agencies reporting to central repository.

Effective 28 Aug 1992

Title V MILITARY AFFAIRS AND POLICE

43.541. Senate investigator to have access to criminal history without charge from criminal justice agencies reporting to central repository. — Each criminal justice agency which submits criminal arrest, charge and disposition information to the central repository shall make criminal history information available on request to the investigator of the Missouri senate without charge.

(L. 1992 H.B. 852 § 1)



Section 43.542 Approval of National Crime Prevention and Privacy Compact — execution of compact.

Effective 28 Aug 2003

Title V MILITARY AFFAIRS AND POLICE

43.542. Approval of National Crime Prevention and Privacy Compact — execution of compact. — In order to facilitate the authorized interstate exchange of criminal history information for noncriminal justice purposes to adopt the National Crime Prevention and Privacy Compact, 42 U.S.C. 14616, the legislature approves and adopts the compact. The chief administrator of the state's criminal history records repository shall execute the compact on behalf of the state of Missouri.

(L. 2003 S.B. 184)



Section 43.543 Certain agencies to submit fingerprints, use of fingerprints for background search — procedure for submission.

Effective 28 Aug 2013

Title V MILITARY AFFAIRS AND POLICE

*43.543. Certain agencies to submit fingerprints, use of fingerprints for background search — procedure for submission. — Any state agency listed in section 621.045, the division of professional registration of the department of insurance, financial institutions and professional registration, the department of social services, the supreme court of Missouri, the state courts administrator, the department of elementary and secondary education, the department of natural resources, the Missouri lottery, the Missouri gaming commission, or any state, municipal, or county agency which screens persons seeking employment with such agencies or issuance or renewal of a license, permit, certificate, or registration of authority from such agencies; or any state, municipal, or county agency or committee, or state school of higher education which is authorized by state statute or executive order, or local or county ordinance to screen applicants or candidates seeking or considered for employment, assignment, contracting, or appointment to a position within state, municipal, or county government; or the Missouri peace officers standards and training, POST, commission which screens persons, not employed by a criminal justice agency, who seek enrollment or access into a certified POST training academy police school, or persons seeking a permit to purchase or possess a firearm for employment as a watchman, security personnel, or private investigator; or law enforcement agencies which screen persons seeking issuance or renewal of a license, permit, certificate, or registration to purchase or possess a firearm shall submit two sets of fingerprints to the Missouri state highway patrol, Missouri criminal records repository, for the purpose of checking the person's criminal history. The first set of fingerprints shall be used to search the Missouri criminal records repository and the second set shall be submitted to the Federal Bureau of Investigation to be used for searching the federal criminal history files if necessary. The fingerprints shall be submitted on forms and in the manner prescribed by the Missouri state highway patrol. Fees assessed for the searches shall be paid by the applicant or in the manner prescribed by the Missouri state highway patrol. Notwithstanding the provisions of section 610.120, all records related to any criminal history information discovered shall be accessible and available to the state, municipal, or county agency making the record request.

(L. 1993 S.B. 180, A.L. 2003 S.B. 184, A.L. 2005 H.B. 353, A.L. 2008 S.B. 788, A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28); 10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 43.544 Intoxication — related traffic offenses, policies required for forwarding to MULES.

Effective 01 Jan 2017, see footnote

Title V MILITARY AFFAIRS AND POLICE

43.544. Intoxication — related traffic offenses, policies required for forwarding to MULES. — 1. Each law enforcement agency shall adopt a policy requiring arrest information for all intoxication-related traffic offenses be forwarded to the central repository as required by section 43.503 and shall certify adoption of such policy when applying for any grants administered by the department of public safety.

2. Each county prosecuting attorney and municipal prosecutor shall adopt a policy requiring charge information for all intoxication-related traffic offenses be forwarded to the central repository as required by section 43.503 and shall certify adoption of such policy when applying for any grants administered by the department of public safety.

3. Effective January 1, 2011, the highway patrol shall, based on the data submitted, maintain regular accountability reports of intoxication-related traffic offense arrests, charges, and dispositions.

(L. 2010 H.B. 1695, et al., A.L. 2014 S.B. 491)

Transferred 2014; formerly 577.005; Effective 1-01-17



Section 43.545 Highway patrol to include incidents of domestic violence in reporting system.

Effective 28 Aug 2016

Title V MILITARY AFFAIRS AND POLICE

43.545. Highway patrol to include incidents of domestic violence in reporting system. — The state highway patrol shall include all reported incidents of domestic violence as defined in section 455.010, whether or not an arrest is made, in its system of reporting for compilation in the annual crime report published under section 43.505. All incidents shall be reported on forms provided by the highway patrol and in a manner prescribed by the patrol.

(L. 1991 H.B. 566, A.L. 1992 H.B. 1471 merged with S.B. 457, A.L. 1996 S.B. 869, A.L. 1999 S.B. 1, et al., A.L. 2000 S.B. 1002 Revision § 479.261 subsec. 2, A.L. 2011 S.B. 320, A.L. 2016 S.B. 732 merged with S.B. 921

Transferred 2000; formerly § 479.261 subsec. 2



Section 43.546 Fingerprinting of applicants for background checks permitted by state agencies, boards, and commissions, when — procedure.

Effective 28 Aug 2007

Title V MILITARY AFFAIRS AND POLICE

43.546. Fingerprinting of applicants for background checks permitted by state agencies, boards, and commissions, when — procedure. — 1. Any state agency, board, or commission may require the fingerprinting of applicants in specified occupations or appointments within the state agency, board, or commission for the purpose of positive identification and receiving criminal history record information when determining an applicant's ability or fitness to serve in such occupation or appointment.

2. In order to facilitate the criminal background check under subsection 1 of this section on any person employed or appointed by a state agency, board, or commission, and in accordance with section 43.543, the applicant or employee shall submit a set of fingerprints collected under the standards determined by the Missouri highway patrol. The fingerprints and accompanying fees, unless otherwise arranged, shall be forwarded to the highway patrol to be used to search the state criminal history repository and the fingerprints shall be forwarded to the Federal Bureau of Investigation* for a national criminal background check. Notwithstanding the provisions of section 610.120, all records related to any criminal history information discovered shall be accessible and available to the state agency making the request.

(L. 2007 H.B. 41)

*Word "Investigations" appears in original rolls.



Section 43.547 Gubernatorial appointees, fingerprint background checks required — procedure.

Effective 28 Aug 2007

Title V MILITARY AFFAIRS AND POLICE

43.547. Gubernatorial appointees, fingerprint background checks required — procedure. — 1. The Missouri state highway patrol, at the direction of the governor, shall conduct name or fingerprint background investigations of gubernatorial appointees. The governor's directive shall state whether the background investigation shall be a name background investigation or a fingerprint background investigation. In addition, the patrol may, at the governor's direction, conduct other appropriate investigations to determine if an applicant or appointee is in compliance with section 105.262, and other necessary inquiries to determine the person's suitability for positions of public trust.

2. In order to facilitate the fingerprint background investigation under subsection 1 of this section, and in accordance with the provisions of section 43.543, the appointee shall submit a set of fingerprints collected under the standards determined by the Missouri highway patrol. The fingerprints and accompanying fees, unless otherwise arranged, shall be forwarded to the highway patrol to be used to search the state criminal history repository and the fingerprints shall be forwarded to the Federal Bureau of Investigation* for a national criminal background check. Any background investigation conducted at the direction of the governor under subsection 1 of this section may include criminal history record information and other source information obtained by the highway patrol.

(L. 2007 H.B. 41)

*Word "Investigations" appears in original rolls.



Section 43.550 Revisor to make certain statutory reference changes.

Effective 28 Aug 2009

Title V MILITARY AFFAIRS AND POLICE

43.550. Revisor to make certain statutory reference changes. — The revisor of statutes shall change all references in statute from "criminal records and identification division" or "criminal records division" to "central repository".

(L. 2009 H.B. 62 § 2)



Section 43.600 Patrol to maintain toll-free hot line for reports of drunken or reckless driving, auto accidents or breakdowns, and criminal activities — duties of patrol after receipt — false reports, penalty.

Effective 28 Aug 1988

Title V MILITARY AFFAIRS AND POLICE

43.600. Patrol to maintain toll-free hot line for reports of drunken or reckless driving, auto accidents or breakdowns, and criminal activities — duties of patrol after receipt — false reports, penalty. — 1. The department of public safety, through the highway patrol, shall establish and maintain a statewide toll-free emergency telephone service which shall be operated on a twenty-four-hour schedule. The telephone system shall be capable of receiving reports of an individual operating a motor vehicle while in an intoxicated or drugged condition; careless and reckless driving; auto accidents; or criminal activity. This number can also be used to inform the highway patrol that the person operating a vehicle has vehicular problems.

2. This service shall receive reports over a single statewide toll-free number. Upon receiving such a report, the highway patrol shall contact the law enforcement agency of the jurisdiction where the reported suspected driver or incident was observed at which time the appropriate law enforcement official or highway patrolman may investigate the reported suspect.

3. Any person convicted of filing a false report shall be guilty of a class B misdemeanor and may be fined up to five hundred dollars.

(L. 1988 S.B. 800 §§ 1, 2, 3)



Section 43.650 Internet site to be maintained, registered sex offender search — confidentiality, release of information, when.

Effective 28 Aug 2008

Title V MILITARY AFFAIRS AND POLICE

43.650. Internet site to be maintained, registered sex offender search — confidentiality, release of information, when. — 1. The patrol shall, subject to appropriation, maintain a web page on the internet which shall be open to the public and shall include a registered sexual offender search capability.

2. The registered sexual offender search shall make it possible for any person using the internet to search for and find the information specified in subsection 4 of this section, if known, on offenders registered in this state pursuant to sections 589.400 to 589.425, except that only persons who have been convicted of, found guilty of or plead guilty to committing, attempting to commit, or conspiring to commit sexual offenses shall be included on this website.

3. The registered sexual offender search shall include the capability to search for sexual offenders by name, zip code, and by typing in an address and specifying a search within a certain number of miles radius from that address.

4. Only the information listed in this subsection shall be provided to the public in the registered sexual offender search:

(1) The name and any known aliases of the offender;

(2) The date of birth and any known alias dates of birth of the offender;

(3) A physical description of the offender;

(4) The residence, temporary, work, and school addresses of the offender, including the street address, city, county, state, and zip code;

(5) Any photographs of the offender;

(6) A physical description of the offender's vehicles, including the year, make, model, color, and license plate number;

(7) The nature and dates of all offenses qualifying the offender to register;

(8) The date on which the offender was released from the department of mental health, prison, or jail, or placed on parole, supervised release, or probation for the offenses qualifying the offender to register;

(9) Compliance status of the offender with the provisions of section 589.400 to 589.425; and

(10) Any online identifiers, as defined in section 43.651, used by the person. Such online identifiers shall not be included in the general profile of an offender on the web page and shall only be available to a member of the public by a search using the specific online identifier to determine if a match exists with a registered offender.

(L. 2003 S.B. 184, A.L. 2006 H.B. 1698, et al., A.L. 2008 S.B. 714, et al.)



Section 43.651 Online identifiers, patrol to make information available, when.

Effective 28 Aug 2008

Title V MILITARY AFFAIRS AND POLICE

43.651. Online identifiers, patrol to make information available, when. — 1. As used in this section, the following terms shall mean:

(1) "Electronic mail", the transmission of information or communication by the use of the internet, a computer, a facsimile machine, a pager, a cellular telephone or other wireless communication device, a video recorder, or other electronic means sent to a person identified by a unique address or address number and received by that person;

(2) "Entity", a business or organization that provides internet service, electronic communications service, remote computing service, online service, electronic mail service, or electronic instant message or chat services whether the business or organization is within or outside this state;

(3) "Instant message", a form of real-time text communication between two or more people. The communication is conveyed via computers connected over a network such as the internet, or between cell phone or wireless communication device users, or over a cell phone or wireless communication device network;

(4) "Online identifier", includes all of the following: electronic mail address and instant message screen name, user ID, cell phone number or wireless communication device number or identifier, chat or other internet communication name, or other identity information.

2. Subject to appropriations, the patrol shall make registry information regarding a registered sexual offender's online identifiers available to an entity for the purpose of allowing the entity to prescreen users or for comparison with information held by the entity as provided by this subsection:

(1) The information obtained by an entity from the state sexual offender registry shall not be used for any purpose other than for prescreening its users or comparing the database of registered users of the entity against the list of online identifiers of persons in the state sexual offender registry in order to protect children from online sexual predators. The patrol shall promulgate rules and regulations regarding the release and use of online identifier information. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2008, shall be invalid and void;

(2) Any entity desiring to prescreen its users or compare its database of registered users to the list of online identifiers of persons in the state sexual offender registry may apply to the patrol to access the information. An entity that complies with the rules and regulations promulgated by the patrol regarding the release and use of the online identifier information and pays the fee established by the patrol may screen new users or compare its database of registered users to the list of online identifiers of persons in the state sexual offender registry as frequently as the patrol may allow for the purpose of identifying a registered user associated with an online identifier contained in the state sexual offender registry;

(3) Any entity complying with this subsection in good faith shall be immune from any civil or criminal liability resulting from:

(a) The entity's refusal to provide system service to a person on the basis that the entity believed that the person was required to register under sections 589.400 to 589.425;

(b) A person's criminal or tortious acts when the person is required to register pursuant to sections 589.400 to 589.425, and the person complied with the requirement to register their online identifiers under section 589.407, and committed the criminal or tortious acts against a minor with whom he or she had communicated on the entity's system by using their registered online identifier; or

(c) Any activity for which the entity would be immune from liability under 47 U.S.C. Section 230.

(L. 2008 S.B. 714, et al.)



Section 43.653 Highway patrol to create and supervise — location of lab.

Effective 28 Aug 2002

Title V MILITARY AFFAIRS AND POLICE

43.653. Highway patrol to create and supervise — location of lab. — The highway patrol is hereby authorized to create, direct, control and supervise the "Missouri Regional Computer Forensics Lab" (RCFL). The highway patrol has the ability to bring together federal, state, and local resources to fight computer crimes for the purposes listed in section 43.656. The RCFL shall be located within a twenty-five mile radius of an international airport.

(L. 2002 S.B. 969, et al.)



Section 43.656 Declaration of need for lab.

Effective 28 Aug 2002

Title V MILITARY AFFAIRS AND POLICE

43.656. Declaration of need for lab. — It is hereby found and declared that:

(1) With the widespread use of computers, the internet and electronic devices to commit crimes and the critical lack of resources at state and local levels;

(2) Modern day criminals have learned to exploit the internet and electronic communication to leverage computer technology to reach a virtually unlimited number of victims while maintaining a maximum level of anonymity, computer crimes will continue to mount, especially in, but not limited to, the areas of child pornography and sexual offenses involving children, consumer fraud and harassment;

(3) It is necessary for the protection of the citizens of this state that provisions be made for the establishment of the Missouri regional computer forensics lab to prevent and reduce computer, internet and other electronically based crimes.

(L. 2002 S.B. 969, et al.)



Section 43.659 Powers of highway patrol.

Effective 28 Aug 2002

Title V MILITARY AFFAIRS AND POLICE

43.659. Powers of highway patrol. — The highway patrol shall have the power, as necessary or convenient to carry out and effectuate the purposes and provisions of sections 43.653 to 43.656, to enter into agreements or other transactions with, negotiate memorandum of understanding with all governmental agencies, participate in interstate computer forensic matters as they relate to the purposes of the center, both within and outside the state when necessary or appropriate, or when required to do so by a proper authority and accept grants and the cooperation of, the United States or any agency or instrumentality thereof or of this state or any agency or instrumentality thereof, in furtherance of the purposes of this section, and to do any and all things necessary in order to avail itself of such aid and cooperation.

(L. 2002 S.B. 969, et al.)






Chapter 44 Civil Defense

Chapter Cross References



Section 44.010 Definitions.

Effective 28 Aug 2016

Title V MILITARY AFFAIRS AND POLICE

44.010. Definitions. — As used in sections 44.010 to 44.130, the following terms mean:

(1) “Agency”, the state emergency management agency;

(2) “Bioterrorism”, the intentional use of any microorganism, virus, infectious substance, or biological product that may be engineered as a result of biotechnology, or any naturally occurring or bioengineered component of any such microorganism, virus, infectious substance, or biological product, to cause death, disease, or other biological malfunction in a human, an animal, a plant, or another living organism in order to influence the conduct of government or to intimidate or coerce a civilian population;

(3) “Director”, the director of the state emergency management agency;

(4) “Disasters”, disasters which may result from terrorism, including bioterrorism, or from fire, wind, flood, earthquake, or other natural or man-made causes;

(5) “Economic or geographic area”, an area or areas within the state, or partly in this state and adjacent states, comprising political subdivisions grouped together for purposes of administration, organization, control or disaster recovery and rehabilitation in time of emergency;

(6) “Emergency”, any state of emergency declared by proclamation by the governor, or by resolution of the legislature pursuant to sections 44.010 to 44.130 upon the actual occurrence of a natural or man-made disaster of major proportions within this state when the safety and welfare of the inhabitants of this state are jeopardized;

(7) “Emergency management”, government at all levels performing emergency functions, other than functions for which military forces are primarily responsible;

(8) “Emergency management functions”, “emergency management activities” and “emergency management service”, those functions required to prepare for and carry out actions to prevent, minimize and repair injury and damage due to disasters, to include emergency management of resources and administration of such economic controls as may be needed to provide for the welfare of the people, either on order of or at the request of the federal government, or in the event the federal government is incapable of administering such control;

(9) “Emergency resources planning and management”, planning for, management and coordination of national, state and local resources;

(10) “Executive officer of any political subdivision”, the county commission or county supervisor or the mayor or other manager of the executive affairs of any city, town, village or fire protection district;

(11) “Local organization for emergency management”, any organization established under this law by any county or by any city, town, or village to perform local emergency management functions;

(12) “Management”, the activities of the emergency management director in the implementation of emergency operations plans during time of emergency;

(13) “Planning”, activities of the state and local emergency management agency in the formulation of emergency management plans to be used in time of emergency;

(14) “Political subdivision”, any county or city, town or village, or any fire district created by law;

(15) “Urban search and rescue task force”, any entity whose primary responsibility is to locate, remove, and provide medical care to persons in collapsed buildings.

(L. 1951 p. 536 § 26.140, Reenacted L. 1953 p. 553, Reenacted L. 1955 p. 607, A.L. 1961 p. 483, A.L. 1967 p. 122, A.L. 1998 S.B. 743, A.L. 2002 S.B. 712, A.L. 2016 S.B. 732)



Section 44.020 State emergency management agency created.

Effective 08 Jun 2007, see footnote

Title V MILITARY AFFAIRS AND POLICE

44.020. State emergency management agency created. — There is hereby created within the department of public safety, the "State Emergency Management Agency", for the general purpose of assisting in coordination of national, state and local activities related to emergency functions by coordinating response, recovery, planning and mitigation. This agency shall also serve as the statewide coordinator for activities associated with the National Flood Insurance Program.

(L. 1951 p. 536 § 26.150, Reenacted L. 1953 p. 553, Reenacted L. 1955 p. 607, A.L. 1961 p. 483, A.L. 1967 p. 122, A.L. 1998 S.B. 743, A.L. 2007 H.B. 579)

Effective 6-08-07

CROSS REFERENCE:

Earthquake building and construction ordinances for certain cities and counties, duty of state geologist to notify state emergency management agency, 319.200



Section 44.022 Powers and duties of governor.

Effective 28 Aug 1998

Title V MILITARY AFFAIRS AND POLICE

44.022. Powers and duties of governor. — 1. The governor shall have general direction and control of the state emergency management agency, and shall be responsible for the carrying out of the provisions of sections 44.010 to 44.130. In the event of disaster beyond local capabilities, the governor may assume direct operational control over all or any part of these emergency functions within this state through the director.

2. In performing duties pursuant to sections 44.010 to 44.130, the governor is authorized to cooperate with the federal government, other states, and private agencies in all matters pertaining to the emergency functions of this state and the nation.

3. In performing duties pursuant to sections 44.010 to 44.130 and to effect its policy and purpose, the governor is further authorized and empowered:

(1) To make, amend, and rescind the necessary orders, rules, and regulations to carry out the provisions of sections 44.010 to 44.130 within the limits of the authority conferred upon the governor pursuant to the provisions of sections 44.010 to 44.130, with due consideration of the policies and plans of the federal government;

(2) To require and direct the cooperation and assistance of agencies and officials of the state, economic and geographic areas, and local political subdivisions to assist in performance of emergency functions;

(3) On behalf of this state, to enter into mutual aid arrangements with other states, and to coordinate mutual aid plans between political subdivisions, and economic and geographic areas of this state, and of this state and other states;

(4) To delegate any administrative authority vested in the governor pursuant to sections 44.010 to 44.130, and to provide for the subdelegation of this authority;

(5) Unless prohibited by law, any political subdivision may appropriate funds, or contribute services, personnel and facilities to special committees, subcommittees or task groups organized for the economic or geographic area within which it is situated;

(6) To cooperate with the president, the Federal Emergency Management Agency, executive office of the president, other appropriate federal officers and agencies, and the officers and agencies of other states;

(7) To create, establish and appoint such volunteer disaster or state agency committees or both as may be needed to assemble and evaluate information which deals with emergency matters.

(L. 1967 p. 122 § 2, A.L. 1998 S.B. 743)



Section 44.023 Disaster volunteer program established, agency's duties — expenses — immunity from liability, exception.

Effective 28 Aug 2016

Title V MILITARY AFFAIRS AND POLICE

44.023. Disaster volunteer program established, agency's duties — expenses — immunity from liability, exception. — 1. The Missouri state emergency management agency shall establish and administer an emergency volunteer program to be activated in the event of a disaster whereby volunteer architects, engineers licensed under chapter 327, any individual including, but not limited to, building officials and building inspectors employed by local governments, qualified by training and experience, who has been certified by the state emergency management agency, and who performs his or her duties under the direction of an architect or engineer licensed under chapter 327, and construction contractors, equipment dealers and other owners and operators of construction equipment may volunteer the use of their services and equipment, either manned or unmanned, for up to five consecutive days for in-state deployments as requested and needed by the state emergency management agency.

2. In the event of a disaster, the enrolled volunteers shall, where needed, assist local jurisdictions and local building inspectors to provide essential demolition, cleanup or other related services and to determine whether structures affected by a disaster:

(1) Have not sustained serious damage and may be occupied;

(2) Must be restricted in their use pending repairs; or

(3) Are unsafe and shall not be occupied pending repair or demolition.

3. Any person when utilized as a volunteer under the emergency volunteer program shall have his or her incidental expenses paid by the local jurisdiction for which the volunteer service is provided. Enrolled volunteers under the emergency volunteer program shall be provided workers’ compensation insurance by the state emergency management agency during their official duties as authorized by the state emergency management agency.

4. Emergency volunteers who are certified by the state emergency management agency shall be considered employees of the state for purposes of the emergency mutual aid compact under section 44.415 and shall be eligible for out-of-state deployments in accordance with such section.

5. Architects, engineers, individuals including, but not limited to, building officials and building inspectors employed by local governments, qualified by training and experience, who have been certified by the state emergency management agency, and who perform their duties under the direction of an architect or engineer licensed under chapter 327, construction contractors, equipment dealers and other owners and operators of construction equipment and the companies with which they are employed, working under the emergency volunteer program, shall not be personally liable either jointly or separately for any act or acts committed in the performance of their official duties as emergency volunteers except in the case of willful misconduct or gross negligence.

6. Any individuals, employers, partnerships, corporations or proprietorships, that are working under the emergency volunteer program providing demolition, cleanup, removal or other related services, shall not be liable for any acts committed in the performance of their official duties as emergency volunteers except in the case of willful misconduct or gross negligence.

(L. 1991 S.B. 265 § l, A.L. 2002 S.B. 712, A.L. 2016 S.B. 732)



Section 44.024 Public safety director to head emergency management agency.

Effective 08 Jun 2007, see footnote

Title V MILITARY AFFAIRS AND POLICE

44.024. Public safety director to head emergency management agency. — The director of the department of public safety shall be the executive head of the office of the state emergency management agency and shall appoint a director of the state emergency management agency to manage the day-to-day operations of the office.

(L. 1967 p. 122 § 3, A.L. 1998 S.B. 743, A.L. 2007 H.B. 579)

Effective 6-08-07



Section 44.028 State may accept federal goods and services on behalf of itself and its subdivisions.

Effective 28 Aug 1998

Title V MILITARY AFFAIRS AND POLICE

44.028. State may accept federal goods and services on behalf of itself and its subdivisions. — Whenever the federal government or officer or agency thereof shall offer to the state, or through the state to any political subdivision thereof, services, equipment, supplies, materials or funds by way of gift, grant or loan, for the purpose of emergency management, the state acting through the agency, or the political subdivision, through its executive officer with the consent of the governor, may accept the offer and may receive these services, equipment, supplies, materials or funds on behalf of the state or the political subdivision subject to the terms of the offer.

(L. 1967 p. 122 § 5, A.L. 1998 S.B. 743)



Section 44.032 Emergency powers of governor, uses — Missouri disaster fund, funding, expenditures, procedures, purposes — aid to political subdivisions, when, procedure — expenditures in excess of $1,000, governor to approve.

Effective 28 Aug 2016

Title V MILITARY AFFAIRS AND POLICE

44.032. Emergency powers of governor, uses — Missouri disaster fund, funding, expenditures, procedures, purposes — aid to political subdivisions, when, procedure — expenditures in excess of $1,000, governor to approve. — 1. The general assembly recognizes the necessity for anticipating and making advance provisions to care for the unusual and extraordinary burdens imposed on this state and its political subdivisions by disasters or emergencies. To meet such situations, it is the intention of the general assembly to confer emergency powers on the governor, acting through the director, and vesting the governor with adequate power and authority within the limitation of available funds in the Missouri disaster fund to meet any such emergency or disaster.

2. There is hereby established a fund to be known as the “Missouri Disaster Fund”, to which the general assembly may appropriate funds and from which funds may be appropriated annually to the state emergency management agency. The funds appropriated shall be expended during a state emergency at the direction of the governor and upon the issuance of an emergency declaration which shall set forth the emergency and shall state that it requires the expenditure of public funds to furnish immediate aid and relief. The director of the state emergency management agency shall administer the fund.

3. Expenditures may be made upon direction of the governor for emergency management, as defined in section 44.010, or to implement the state disaster plans. Expenditures may also be made to meet the matching requirements of state and federal agencies for any applicable assistance programs.

4. Assistance may be provided from the Missouri disaster fund to political subdivisions of this state which have suffered from a disaster to such an extent as to impose a severe financial burden exceeding the ordinary reserve capacity of the subdivision affected. Applications for aid under this section shall be made to the state emergency management agency on such forms as may be prescribed and furnished by the agency, which forms shall require the furnishing of sufficient information to determine eligibility for aid and the extent of the financial burden incurred. The agency may call upon other agencies of the state in evaluating such applications. The director of the state emergency management agency shall review each application for aid under the provisions of this section and recommend its approval or disapproval, in whole or in part, to the governor. If approved, the governor shall determine and certify to the director of the state emergency management agency the amount of aid to be furnished. The director of the state emergency management agency shall thereupon issue his voucher to the commissioner of administration, who shall issue his warrants therefor to the applicant.

5. When a disaster or emergency has been proclaimed by the governor or there is a national emergency, the director of the state emergency management agency, upon order of the governor, shall have authority to expend funds for the following:

(1) The purposes of sections 44.010 to 44.130 and the responsibilities of the governor and the state emergency management agency as outlined in sections 44.010 to 44.130;

(2) Employing, for the duration of the response and recovery to emergency, additional personnel and contracting or otherwise procuring necessary appliances, supplies, equipment, and transport;

(3) Performing services for and furnishing materials and supplies to state government agencies, counties, and municipalities with respect to performance of any duties enjoined by law upon such agencies, counties, and municipalities which they are unable to perform because of extreme natural or man-made phenomena, and receiving reimbursement in whole or in part from such agencies, counties, and municipalities able to pay therefor under such terms and conditions as may be agreed upon by the director of the state emergency management agency and any such agency, county, or municipality;

(4) Performing services for and furnishing materials to any individual in connection with alleviating hardship and distress growing out of extreme natural or man-made phenomena, and receiving reimbursement in whole or in part from such individual under such terms as may be agreed upon by the director of the state emergency management agency and such individual;

(5) Providing services to counties and municipalities with respect to quelling riots and civil disturbances;

(6) Repairing and restoring public infrastructure;

(7) Furnishing transportation for supplies to alleviate suffering and distress;

(8) Furnishing medical services and supplies to prevent the spread of disease and epidemics;

(9) Quelling riots and civil disturbances;

(10) Training individuals or governmental agencies for the purpose of perfecting the performance of emergency assistance duties as defined in the state disaster plans;

(11) Procurement, storage, and transport of special emergency supplies or equipment determined by the director to be necessary to provide rapid response by state government to assist counties and municipalities in impending or actual emergencies;

(12) Clearing or removing from publicly or privately owned land or water, debris and wreckage which may threaten public health or safety;

(13) Reimbursement to any urban search and rescue task force for any reasonable and necessary expenditures incurred in the course of responding to any declared emergency under this section; and

(14) Such other measures as are customarily necessary to furnish adequate relief in cases of catastrophe or disaster.

6. The governor may receive such voluntary contributions as may be made from any source to aid in carrying out the purposes of this section and shall credit the same to the Missouri disaster fund.

7. All obligations and expenses incurred by the governor in the exercise of the powers and duties vested by the provisions of this section shall be paid by the state treasurer out of available funds in the Missouri disaster fund, and the commissioner of administration shall draw warrants upon the state treasurer for the payment of such sum, or so much thereof as may be required, upon receipt of proper vouchers provided by the director of the state emergency management agency.

8. The provisions of this section shall be liberally construed in order to accomplish the purposes of sections 44.010 to 44.130 and to permit the governor to cope adequately with any emergency which may arise, and the powers vested in the governor by this section shall be construed as being in addition to all other powers presently vested in the governor and not in derogation of any existing powers.

9. Such funds as may be made available by the government of the United States for the purpose of alleviating distress from disasters may be accepted by the state treasurer and shall be credited to the Missouri disaster fund, unless otherwise specifically provided in the act of Congress making such funds available.

10. The foregoing provisions of this section notwithstanding, any expenditure or proposed series of expenditures which total in excess of one thousand dollars per project shall be approved by the governor prior to the expenditure.

(L. 1985 H.B. 355 § 44.030, A.L. 1998 S.B. 743, A.L. 2016 S.B. 732)



Section 44.035 Persons with health-related ailments, voluntary county registry for disasters or emergencies.

Effective 28 Aug 2014

Title V MILITARY AFFAIRS AND POLICE

44.035. Persons with health-related ailments, voluntary county registry for disasters or emergencies. — Any county may create a voluntary registry of persons with health-related ailments to assist individuals in case of a disaster or emergency. No name, address, or any other personal identifying information used in such a voluntary registry shall be deemed a public record under chapter 610. If a disaster or emergency occurs that involves any person listed on the registry, an incident report as defined in section* 610.100 shall be made public.

(L. 2014 H.B. 1426 merged with S.B. 767)

*Word "chapter" appears here in H.B. 1426, 2014.



Section 44.045 Health care professionals may be deployed during a state of emergency — immunity from liability, when — release of certain confidential information permitted, when.

Effective 08 Jun 2007, see footnote

Title V MILITARY AFFAIRS AND POLICE

44.045. Health care professionals may be deployed during a state of emergency — immunity from liability, when — release of certain confidential information permitted, when. — 1. Subject to approval by the state emergency management agency during an emergency declared by the governor, any health care provider licensed, registered, or certified in this state or any state who agrees to be so deployed as provided in this section may be deployed to provide care as necessitated by the emergency, including care necessitated by mutual aid agreements between political subdivisions and other public and private entities under section 44.090. During an emergency declared by the governor, health care providers deployed by the governor or any state agency shall not be liable for any civil damages or administrative sanctions for any failure, in the delivery of health care necessitated by the emergency during deployment, to exercise the skill and learning of an ordinarily careful health care provider in similar circumstances, but shall be liable for damages due to willful and wanton acts or omissions in rendering such care.

2. In a declared state of emergency, the department of health and senior services and the division of professional registration within the department of insurance, financial institutions and professional registration may release otherwise confidential contact and licensure, registration, or certification information relating to health care professionals to state, local, and private agencies to facilitate deployment.

(L. 2005 H.B. 58 and S.B. 420 & 344, A.L. 2007 H.B. 579)

Effective 6-08-07



Section 44.080 All political subdivisions shall establish a local emergency management organization.

Effective 28 Aug 1998

Title V MILITARY AFFAIRS AND POLICE

44.080. All political subdivisions shall establish a local emergency management organization. — 1. Each political subdivision of this state shall establish a local organization for disaster planning in accordance with the state emergency operations plan and program. The executive officer of the political subdivision shall appoint a coordinator who shall have direct responsibility for the organization, administration and operation of the local emergency management operations, subject to the direction and control of the executive officer or governing body. Each local organization for emergency management shall be responsible for the performance of emergency management functions within the territorial limits of its political subdivision, and may conduct these functions outside of the territorial limits as may be required pursuant to the provisions of this law.

2. In carrying out the provisions of this law, each political subdivision may:

(1) Appropriate and expend funds, make contracts, obtain and distribute equipment, materials, and supplies for emergency management purposes; provide for the health and safety of persons; the safety of property; and direct and coordinate the development of disaster plans and programs in accordance with the policies and plans of the federal and state governments; and

(2) Appoint, provide, or remove rescue teams, auxiliary fire and police personnel and other emergency operations teams, units or personnel who may serve without compensation.

(L. 1951 p. 536 § 26.210, Reenacted L. 1953 p. 553, Reenacted L. 1955 p. 607, A.L. 1961 p. 463, A.L. 1967 p. 122, A.L. 1998 S.B. 743)



Section 44.090 Mutual-aid agreements — participation in statewide mutual aid system — reimbursement for services provided, benefits.

Effective 28 Aug 2009

Title V MILITARY AFFAIRS AND POLICE

44.090. Mutual-aid agreements — participation in statewide mutual aid system — reimbursement for services provided, benefits. — 1. The executive officer of any political subdivision or public safety agency may enter into mutual-aid arrangements or agreements with other public and private agencies within and without the state for reciprocal emergency aid. Such arrangements or agreements shall be consistent with the state disaster plan and program and the provisions of section 70.837 and section 320.090. In time of emergency it shall be the duty of each local organization for emergency management to render assistance in accordance with the provisions of such mutual-aid arrangements or agreements.

2. Any contracts that are agreed upon may provide for compensation from the parties and other terms that are agreeable to the parties and may be for an indefinite period as long as they include a sixty-day cancellation notice provision by either party. The contracts agreed upon may not be entered into for the purpose of reduction of staffing by either party.

3. At the time of significant emergency such as fire, earthquake, flood, tornado, hazardous material incident, terrorist incident, or other such man-made or natural emergency disaster or public safety need anywhere within the state or bordering states, the highest ranking official of any political subdivision or public safety agency or their designee may render aid to or request aid from any jurisdiction, agency, or organization even without written agreement, as long as he or she is in accordance with the policies and procedures set forth by the governing boards of those jurisdictions, agencies, or organizations. A public safety need, as used in this section, shall include any event or incident necessitating mutual-aid assistance from another public safety agency.

4. When responding to mutual aid or emergency aid requests, political subdivisions or public safety agencies shall be subject to all provisions of law as if it were providing service within its own jurisdiction.

5. All political subdivisions and public safety agencies within the state are, upon enactment of this legislation or execution of an agreement, automatically a part of the Missouri statewide mutual aid system. A political subdivision within the state may elect not to participate in the statewide mutual aid system upon enacting an appropriate resolution by its governing body declaring that it elects not to participate in the statewide mutual aid system and by providing a copy of the resolution to the director of the department of public safety or his or her designee.

6. The Missouri mutual aid system shall be administered by the department of public safety, which may authorize any organization to assist in the administration of the mutual aid system. The department of public safety may promulgate rules for this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly under chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2009, shall be invalid and void.

7. For the purpose of this section, public safety agencies shall include, but shall not be limited to, fire service organizations, law enforcement agencies, emergency medical service organizations, public health and medical personnel, emergency management officials, infrastructure departments, public works agencies, and those other agencies, organizations, departments, and specialized emergency response teams that have personnel with special skills or training that are needed to provide services during an emergency, public safety need, or disaster, declared or undeclared.

8. It shall be the responsibility of each political subdivision and public safety agency to adopt and put into practice the National Incident Management System promulgated by the United States Department of Homeland Security.

9. In the event of a disaster or other public safety need that is beyond the capability of local political subdivisions, the local governing authority or public safety agency having jurisdiction may request assistance under this section.

10. Any entity or individual that holds a license, certificate, or other permit issued by a participating political subdivision, public safety agency, or state shall be deemed licensed, certified, or permitted in the requesting political subdivision or public safety agency's jurisdiction for the duration of the emergency or authorized drill.

11. Reimbursement for services rendered under this section shall be in accordance with any local, state and federal guidelines. Any political subdivision or public safety agency providing assistance shall receive appropriate reimbursement according to those guidelines.

12. Applicable benefits normally available to personnel while performing duties for their jurisdiction are also available to such persons when an injury or death occurs when rendering assistance to another political subdivision or public safety agency under this section. Responders shall be eligible for the same state and federal benefits that may be available to them for line-of-duty deaths or injuries, if such services are otherwise provided for within their jurisdiction.

13. For the purposes of liability, all members of any political subdivision or public safety agency responding under operational control of the requesting political subdivision or a public safety agency are deemed employees of such responding political subdivision or public safety agency and are subject to the liability and workers' compensation provisions provided to them as employees of their respective political subdivision or public safety agency.

(L. 1951 p. 536 § 26.220, Reenacted L. 1953 p. 553, Reenacted L. 1955 p. 607, A.L. 1967 p. 122, A.L. 1998 S.B. 743, A.L. 2003 H.B. 307, A.L. 2005 H.B. 58 merged with S.B. 210, A.L. 2009 H.B. 103)



Section 44.095 Mutual aid agreement with Kansas — definitions — requests for assistance — immunity — certification by director, notice to revisor of statutes.

Effective 28 Aug 2014, see footnote

Title V MILITARY AFFAIRS AND POLICE

44.095. Mutual aid agreement with Kansas — definitions — requests for assistance — immunity — certification by director, notice to revisor of statutes. — 1. As used in this section, the following terms mean:

(1) "Critical incident", an incident that could result in serious physical injury or loss of life;

(2) "Kansas border counties", the counties of Johnson, Leavenworth, Miami, and Wyandotte;

(3) "Law enforcement mutual aid region", the nine counties of the Kansas City Metropolitan area as identified by the Mid-America Regional Council (MARC). Those counties include Kansas border counties and Missouri border counties as defined in this section;

(4) "Missouri border counties", the counties of Platte, Clay, Ray, Jackson and Cass.

2. All law enforcement officers in the law enforcement mutual aid region shall be permitted in critical incidents to respond to lawful requests for aid in any other jurisdiction in the law enforcement mutual aid region.

3. The on-scene incident commander as defined by the National Incident Management System shall have the authority to make a request for assistance in a critical incident and shall be responsible for on-scene management until command authority is transferred to another person.

4. In the event that an officer makes an arrest or apprehension outside his or her home state, the offender shall be delivered to the first officer who is commissioned in the jurisdiction in which the arrest was made.

5. For the purposes of liability, all members of any political subdivision or public safety agency responding under operational control of the requesting political subdivision or public safety agency are deemed employees of such responding political subdivision or public safety agency and are subject to the liability and workers' compensation provisions provided to them as employees of their respective political subdivision or public safety agency. Qualified immunity, sovereign immunity, official immunity, and the public duty rule shall apply to the provisions of this section as interpreted by the federal and state courts of the responding agency.

*6. If the director of the Missouri department of public safety determines that the state of Kansas has enacted legislation or the governor of Kansas has issued an executive order or similar action that permits Kansas border counties to enter into a similar mutual-aid agreement as described under this section, then the director shall execute and deliver to the governor, the speaker of the house of representatives, and the president pro tempore of the senate a written certification of such determination. Upon the execution and delivery of such written certification and the parties receiving such certification providing a unanimous written affirmation, the provisions of this section shall be effective unless otherwise provided by law.

7. The director of the Missouri department of public safety shall notify the revisor of statutes of any changes that would render the provisions of this section effective.

(L. 2014 S.B. 852)

Effective 10-20-16

*Revisor's Note: On June 27, 2016, a written certification was executed by the Director of the Department of Public Safety certifying that the State of Kansas enacted H.B. 2549, effective April 7, 2016, which permits Kansas border counties to enter into Mutual Aid Agreements similar to the ones specified in this section. Written affirmation of the Director’s written certification was provided by the Governor (10/20/16), Speaker of the House of Representatives (8/31/16), and the President Pro Tempore of the Senate (7/19/16).



Section 44.100 Emergency powers of governor.

Effective 28 Aug 2008

Title V MILITARY AFFAIRS AND POLICE

44.100. Emergency powers of governor. — 1. The emergency powers of the governor shall be as follows:

(1) The provisions of this section shall be operative only during the existence of a state of emergency (referred to in this section as "emergency" ). The existence of an emergency may be proclaimed by the governor or by resolution of the legislature, if the governor in his proclamation, or the legislature in its resolution, finds that a natural or man-made disaster of major proportions has actually occurred within this state, and that the safety and welfare of the inhabitants of this state require an invocation of the provisions of this section;

(2) Any emergency, whether proclaimed by the governor or by the legislature, shall terminate upon the proclamation thereof by the governor, or the passage by the legislature, of a resolution terminating such emergency;

(3) During the period that the state of emergency exists or continues, the governor shall:

(a) Enforce and put into operation all plans, rules and regulations relating to disasters and emergency management of resources adopted under this law and to assume direct operational control of all emergency forces and volunteers in the state;

(b) Take action and give directions to state and local law enforcement officers and agencies as may be reasonable and necessary for the purpose of securing compliance with the provisions of this law and with the orders, rules and regulations made pursuant thereof;

(c) Seize, take or requisition to the extent necessary to bring about the most effective protection of the public:

a. Any means of transportation, other than railroads and railroad equipment and fuel, and all fuel necessary for the propulsion thereof;

b. Any communication system or part thereof necessary to the prompt and efficient functioning of the emergency management of the state;

c. All stocks of fuel;

d. Facilities for housing, feeding and hospitalization of persons, including buildings and plants;

(d) Control, restrict and regulate by rationing, freezing, use of quotas, prohibitions on shipments, price fixing, allocation or other means the use, sale or distribution of food, feed, fuel, clothing and other commodities, materials, goods or services;

(e) Prescribe and direct activities in connection with but not limited to use, conservation, salvage and prevention of waste of materials, services and facilities, including production, transportation, power and communication facilities, training and supply of labor, utilization of industrial plants, health and medical care, nutrition, housing, including the use of existing and private facilities, rehabilitation, education, welfare, child care, recreation, consumer protection and other essential civil needs;

(f) Use or distribute all or any of this property among the inhabitants of the state in any area adversely affected by a natural or man-made disaster and to account to the state treasurer for any funds received thereof;

(g) Waive or suspend the operation of any statutory requirement or administrative rule regarding the licensing, certification or issuance of permits evidencing professional, mechanical or other skills;

(h) Waive or suspend the operation of any statutory requirement or administrative rule prescribing procedures for conducting state business, where strict compliance with such requirements and rules would prevent, hinder, or delay necessary action by the department of health and senior services to respond to a declared emergency or increased health threat to the population;

(i) In accordance with rules or regulations, provide that all law enforcement authorities and other emergency response workers and agencies of other states who may be within this state at the request of the governor or pursuant to state or local mutual-aid agreements or compacts shall have the same authority and possess the same powers, duties, rights, privileges and immunities as are possessed by like law enforcement authorities and emergency response workers and agencies of this state;

(j) Perform and exercise such other functions, powers and duties as may be necessary to promote and secure the safety and protection of the civilian population;

(k) Authorize the director of finance and the director of credit unions to waive or suspend the operation of any statutory requirement or administrative rule applicable to the division of finance, banking, financial services, or the division of credit unions and take action and give direction to banks, credit unions, and financial institutions, including coordinating actions with emergency responders, federal agencies, and state banking and credit union associations as may be reasonable and necessary to preserve the safety and soundness of banks, credit unions, and financial institutions; and facilitate disaster response and recovery efforts to serve essential civil needs and protect the public interest.

2. When any property is seized, taken or requisitioned under this section, the circuit court of the county in which the property was taken may on the application of the owner thereof or on the application of the governor in cases where numerous claims may be filed, appoint three disinterested commissioners in the manner provided by section 523.040 to assess the damages which the owners may have sustained by reason of the appropriation thereof. Upon the application the amount due because of the seizure of property shall be determined in the manner provided in chapter 523 for the determination of damages in case of the exercise of the power of eminent domain.

(L. 1951 p. 536 § 26.230, Reenacted L. 1953 p. 553, Reenacted L. 1955 p. 607, A.L. 1961 p. 483, A.L. 1967 p. 122, A.L. 1998 S.B. 743, A.L. 2007 H.B. 579, A.L. 2008 S.B. 951)



Section 44.101 Firearms and ammunition, state of emergency, no restrictions permitted.

Effective 28 Aug 2007

Title V MILITARY AFFAIRS AND POLICE

44.101. Firearms and ammunition, state of emergency, no restrictions permitted. — The state, any political subdivision, or any person shall not prohibit or restrict the lawful possession, transfer, sale, transportation, storage, display, or use of firearms or ammunition during an emergency.

(L. 2007 S.B. 257)



Section 44.105 Governor-declared state of emergency, suspension of certain state law provisions, when — volunteers, responsibilities of — staffing authority of the department.

Effective 08 Jun 2007, see footnote

Title V MILITARY AFFAIRS AND POLICE

44.105. Governor-declared state of emergency, suspension of certain state law provisions, when — volunteers, responsibilities of — staffing authority of the department. — 1. In a governor-declared state of emergency, the department of health and senior services may suspend any provision of chapters 195 and 334 pertaining to dispensing medications. Persons who dispense medications under this section shall be trained by the department of health and senior services and shall dispense medications under the supervision of a licensed health care provider according to the department's strategic national stockpile plan.

2. The department may develop effective citizen involvement to recruit, train, and accept the services of volunteers to supplement the programs administered by the department in dispensing medications to the population in the event of an emergency.

3. Volunteers recruited, trained, and accepted by the department shall comply with the department's strategic national stockpile plan in dispensing medications.

4. The department may:

(1) Provide staff as deemed necessary for the effective management and development of volunteer dispensing sites deployed in response to a governor-declared emergency;

(2) Provide or assure access to professional staff as deemed necessary for the effective training and oversight of volunteers;

(3) Develop and provide to all volunteers written rules governing the job descriptions, recruitment, screening, training responsibility, utilization, and supervision of volunteers; and

(4) Educate volunteers to ensure that they understand their duties and responsibilities.

5. Non-health care professional volunteers, whose liability is not otherwise protected by section 44.045 shall be deemed unpaid employees and shall be accorded the protection of the legal expense fund and other provisions of section 105.711.

6. As used in this section, "volunteer" means any person who, of his or her own free will, performs any assigned duties for the department of health and senior services with no monetary or material compensation.

(L. 2007 H.B. 579)

Effective 6-08-07



Section 44.110 Cooperation of existing state agencies and political subdivisions in emergency — suspension of activities and functions of state agencies and political subdivisions may be ordered.

Effective 28 Aug 1998

Title V MILITARY AFFAIRS AND POLICE

44.110. Cooperation of existing state agencies and political subdivisions in emergency — suspension of activities and functions of state agencies and political subdivisions may be ordered. — 1. In carrying out the emergency powers pursuant to the provisions of sections 44.010 to 44.130, the governor and the executive officers or governing bodies of the political subdivisions of the state are directed to utilize the services, equipment, supplies and facilities of existing departments, offices, and agencies of the state and political subdivisions thereof to the maximum extent practicable, and the officers and personnel of all departments, offices, and agencies are directed to cooperate with and extend these services and facilities to the governor and to the disaster organizations of the state upon request.

2. In any emergency, be it due to natural or man-made disaster, the governor may order the suspension, in whole or in part, of the activities, functions and duties of any administrative agency, officer or employee of the state or of any political subdivision thereof and may direct the personnel of any agency and any officer and employee of the state or any political subdivision thereof to render services and to provide facilities as may be needed for the carrying out of emergency management functions within or without this state. In the event of any such order, any law requiring specific performance of civil duties by any officer or employee shall be suspended as long as the officer or employee is engaged in emergency management functions.

(L. 1951 p. 536 § 26.240, Reenacted L. 1953 p. 553, Reenacted L. 1955 p. 607, A.L. 1967 p. 122, A.L. 1998 S.B. 743)



Section 44.112 Rules of governor to govern all organizations established under sections 44.010 to 44.130 — each organization to have copy of all rules and regulations.

Effective 28 Aug 1998

Title V MILITARY AFFAIRS AND POLICE

44.112. Rules of governor to govern all organizations established under sections 44.010 to 44.130 — each organization to have copy of all rules and regulations. — It shall be the duty of every organization established pursuant to sections 44.010 to 44.130 and of the officers thereof to execute and enforce such orders, rules and regulations as may be made by the governor pursuant to the authority of sections 44.010 to 44.130. Each organization shall have available for inspection at its office all orders, rules and regulations made by the governor, or pursuant to such authority.

(L. 1967 p. 122 § 7, A.L. 1998 S.B. 743)



Section 44.113 Political activity by emergency management organizations prohibited.

Effective 28 Aug 1998

Title V MILITARY AFFAIRS AND POLICE

44.113. Political activity by emergency management organizations prohibited. — No organization for emergency management established pursuant to sections 44.010 to 44.130 shall participate in any form of political activity, nor shall it be used directly or indirectly for political purposes.

(L. 1967 p. 122 § 6, A.L. 1998 S.B. 743)



Section 44.114 Local licensing or registration ordinances, prohibition on imposition of restrictions or enforcement on insurer's claims handling operations, when.

Effective 28 Aug 2011

Title V MILITARY AFFAIRS AND POLICE

44.114. Local licensing or registration ordinances, prohibition on imposition of restrictions or enforcement on insurer's claims handling operations, when. — Except as otherwise provided in this section, at the time of any emergency, catastrophe or other life- or property-threatening event which jeopardizes the ability of an insurer to address the financial needs of its insureds or the public, no political subdivision shall impose restrictions or enforce local licensing or registration ordinances with respect to such insurer's claims handling operations. As used in this section, the term "claims handling operations" includes but is not limited to the establishment of a base of operations by an insurer within the disaster area and the investigation and handling of claims by personnel authorized by any such insurer. Nothing herein shall prohibit a political subdivision from performing any safety inspection authorized by local ordinance of the premises of the insurer's base of operations within the disaster area.

(L. 2011 S.B. 132)



Section 44.115 Persons employed by or associated with civil defense agencies — qualifications — oath required.

Effective 28 Aug 1971

Title V MILITARY AFFAIRS AND POLICE

44.115. Persons employed by or associated with civil defense agencies — qualifications — oath required. — No person shall be employed or associated in any capacity in any organization established under sections 44.010 to 44.130 who advocates or has advocated a change by force or violence in the constitutional form of the government of the United States or in this state or the overthrow of any government in the United States by force or violence, or has been convicted of or is under indictment or information charging any subversive act against the United States. Each person who is appointed to serve in an organization for civil defense shall, before entering upon his duties, take an oath, in writing, before a person authorized to administer oaths in this state, which oath shall be substantially as follows:

"I, ______, do solemnly swear (or affirm) that I will support and defend the Constitution of the United States and the Constitution of the state of Missouri, against all enemies, foreign and domestic; that I will bear true faith and allegiance to the same; that I take this obligation freely, without any mental reservation or purpose of evasion; and that I will well and faithfully discharge the duties upon which I am about to enter. And I do further swear (or affirm) that I do not advocate, nor am I a member of any political party or organization that advocates the overthrow of the government of the United States or of this state by force or violence; and that during such a time as I am a member of the (name of disaster or emergency organization), I will not advocate nor become a member of any political party or organization that advocates the overthrow of the government of the United States or of this state by force or violence."

(L. 1967 p. 122 § 8, A.L. 1971 S.B. 170)



Section 44.120 Expenses, how paid.

Effective 28 Aug 1955

Title V MILITARY AFFAIRS AND POLICE

44.120. Expenses, how paid. — All expenses, salaries and other payments authorized by this law, and chargeable to the state, including any payments required by any compacts or agreements made hereunder, shall be paid out of the general revenues from the state treasury.

(L. 1951 p. 536 § 26.250, Reenacted L. 1953 p. 553, Reenacted L. 1955 p. 607)



Section 44.125 Agency to work with volunteers.

Effective 28 Aug 1998

Title V MILITARY AFFAIRS AND POLICE

44.125. Agency to work with volunteers. — 1. The agency may develop effective citizen involvement to recruit, train and accept the services of volunteers to supplement the programs administered by the agency.

2. Volunteers recruited, trained or accepted by the agency shall comply with applicable agency policy regulations.

3. The agency shall:

(1) Provide staff as deemed necessary for the effective management and development of volunteer programs;

(2) Take such actions as are necessary and appropriate to develop meaningful opportunities for citizen involvement in agency-administered programs;

(3) Develop and provide to all volunteers written rules governing the job descriptions, recruitment, screening, training responsibility, utilization and supervision of volunteers;

(4) Educate volunteers to ensure that they understand their duties and responsibilities;

(5) Provide a receptive environment for citizen involvement; and

(6) Provide for the recognition of volunteers who have offered exceptional service to the agency.

4. Volunteers shall be deemed unpaid employees and shall be accorded the protection of the legal expense fund and other provisions of section 105.711.

5. Reimbursement for transportation and other necessary expenses may be furnished to those volunteers whose presence on special assignment is determined to be necessary by the agency. Such expenses shall be reimbursed from the regular appropriations of the agency. Volunteers may use state vehicles in the performance of agency-related duties, subject to those rules and regulations governing use of state vehicles by paid staff.

6. As used in this section, "volunteer" means any person who, of his or her own free will, performs any assigned duties for the agency with no monetary or material compensation.

7. Any person serving as a volunteer may be terminated from service in that capacity by the director.

(L. 1998 S.B. 743)



Section 44.130 Regulations to be filed with secretary of state — violations — penalty.

Effective 28 Aug 1955

Title V MILITARY AFFAIRS AND POLICE

44.130. Regulations to be filed with secretary of state — violations — penalty. — 1. Every plan, rule and regulation adopted by the governor under the provisions of this law and every amendment thereof shall be filed in the office of the secretary of state.

2. Any person violating any rule or regulation adopted under this law after it has become effective during an emergency or any person or officer violating any provision of this law shall be deemed guilty of a misdemeanor.

(L. 1951 p. 536 § 26.260, Reenacted L. 1953 p. 553, Reenacted L. 1955 p. 607)



Section 44.225 Citation of law — short title.

Effective 28 Aug 1993

Title V MILITARY AFFAIRS AND POLICE

44.225. Citation of law — short title. — Sections 44.225 to 44.237 shall be known as the "Seismic Safety Commission Act".

(L. 1993 S.B. 142 § 1)



Section 44.227 Commission on seismic safety created — members, qualifications — officers — quorum — terms — removal from office — vacancies — expenses — staff.

Effective 28 Aug 2009

Title V MILITARY AFFAIRS AND POLICE

44.227. Commission on seismic safety created — members, qualifications — officers — quorum — terms — removal from office — vacancies — expenses — staff. — 1. There is hereby created a "Seismic Safety Commission", which shall be domiciled in the department of public safety.

2. The commission shall consist of seventeen members, one who shall be a member of the senate appointed by the president pro tem of the senate, one who shall be a member of the house of representatives appointed by the speaker of the house of representatives, and fifteen members appointed by the governor, with the advice and consent of the senate, with no more than two from any one of the following professional areas: architecture, planning, fire protection, public utilities, electrical engineering, mechanical engineering, structural engineering, soils engineering, geology, seismology, local government, insurance, business, the American Red Cross, public education and emergency management.

3. Commission members shall elect annually from its membership a chairman and vice chairman. A quorum shall consist of a majority of appointed members, but not less than seven members, and may be met by electronic attendance and nonvoting participation of the staff of the legislative members of the commission. All commission members shall be residents of the state of Missouri and shall have reasonable knowledge of issues relating to earthquakes.

4. The term of office for each member of the commission appointed by the governor shall be four years, except that of the initial appointments, seven members shall be appointed for a term of two years and eight members shall be appointed for a term of four years. Any member may be removed from office by the governor without cause. Before the expiration of the term of a member appointed by the governor, the governor shall appoint a successor whose term begins on July first next following. A member is eligible for reappointment. If there is a vacancy for any cause, the governor shall make an appointment to become effective immediately for the unexpired term.

5. Each member of the commission shall serve without compensation but shall receive fifty dollars for each day devoted to the affairs of the commission, plus actual and necessary expenses incurred in the discharge of his official duties.

6. The office of emergency management in the department of public safety shall provide to the commission all technical, clerical and other necessary support services.

(L. 1993 S.B. 142 § 2, A.L. 1995 S.B. 63, A.L. 2009 H.B. 485)



Section 44.229 Commission's powers.

Effective 28 Aug 1993

Title V MILITARY AFFAIRS AND POLICE

44.229. Commission's powers. — The commission shall have the authority to:

(1) Accept grants, contributions and appropriations from public agencies, private foundations or individuals;

(2) Appoint committees from its membership, appoint advisory committees from interested public and private groups, and appoint ex officio members who shall not be entitled to vote, to advise the commission;

(3) Contract for or employ, subject to appropriations made for that purpose, any professional and research services required by the commission or required for the performance of necessary work and services which, in the commission's opinion, cannot satisfactorily be performed by its officers and employees or by other federal, state or local governmental agencies;

(4) Enter into agreements to act cooperatively with private nonprofit scientific, educational or professional associations or foundations engaged in promoting seismic safety in Missouri; and

(5) Do any and all other things necessary to carry out the purposes of sections 44.225 to 44.237.

(L. 1993 S.B. 142 § 3)



Section 44.231 Program to prepare state for responding to a major earthquake, commission's duty to establish.

Effective 28 Aug 1993

Title V MILITARY AFFAIRS AND POLICE

44.231. Program to prepare state for responding to a major earthquake, commission's duty to establish. — The commission shall initiate, with the assistance and participation of other state, federal and local government agencies, a comprehensive program to prepare the state for responding to a major earthquake. The program shall be implemented in order to result in specific tools or products to be used by governments in responding to an earthquake, such as educational materials for citizens. This program may be implemented on a prototypical basis in one area of the state affected by earthquake predictions, provided that it is useful for application in other areas of the state upon its completion.

(L. 1993 S.B. 142 § 4)



Section 44.233 Duties of commission.

Effective 28 Aug 1993

Title V MILITARY AFFAIRS AND POLICE

44.233. Duties of commission. — The commission is responsible for all of the following in connection with earthquake hazard mitigation:

(1) Setting goals and priorities in the public and private sectors;

(2) Requesting appropriate state agencies to devise criteria to promote earthquake and disaster safety;

(3) Scheduling a report on disaster mitigation issues from the state emergency management agency, on the commission agenda as required. For the proposes of this subdivision, the term "disaster" refers to all natural hazards which could have impact on public safety;

(4) Recommending program changes to state agencies, local agencies and the private sector where such changes would improve earthquake hazards and reduction;

(5) Reviewing the recovery and reconstruction efforts after damaging earthquakes;

(6) Gathering, analyzing and disseminating information;

(7) Encouraging research;

(8) Sponsoring training to help improve the competence of specialized enforcement and other technical personnel;

(9) Helping to coordinate the earthquake safety activities of government at all levels;

(10) Establishing and maintaining necessary working relationships with any boards, commissions, departments and agencies or other public or private organizations.

(L. 1993 S.B. 142 § 5)



Section 44.235 Review and advisory powers of commission.

Effective 28 Aug 1993

Title V MILITARY AFFAIRS AND POLICE

44.235. Review and advisory powers of commission. — To implement its responsibilities, the commission may:

(1) Review state budgets and review grant proposals, other than those grant proposals submitted by institutions of postsecondary education to the federal government, for earthquake related activities and to advise the governor and the general assembly thereon;

(2) Review legislation programs relating to earthquake safety, to advise the governor and general assembly concerning the proposals and to propose needed legislation;

(3) Recommend the addition, deletion or changing of state agency standards when, in the commission's view, the existing situation creates undue hazards or when new developments would promote earthquake hazard mitigation, and conduct public hearings as deemed necessary on the subjects;

(4) In addition, the commission may perform any of the functions contained in subdivisions (1) to (3) of this section, inclusive, in relation to other natural disasters.

(L. 1993 S.B. 142 § 6)



Section 44.415 Emergency mutual aid compact.

Effective 28 Aug 1996

Title V MILITARY AFFAIRS AND POLICE

44.415. Emergency mutual aid compact. — 1. This shall be known and may be cited as the "Emergency Mutual Aid Compact".

2. The emergency mutual aid compact is hereby enacted into law and entered into with all other states which adopt the compact in a form substantially as follows:

EMERGENCY MUTUAL AID COMPACT

ARTICLE I - PURPOSE AND AUTHORITIES

This compact is made and entered into by and between the participating member states which enact this compact, hereinafter called party states. For the purposes of this agreement, the term "state" is taken to mean the several states, the Commonwealth of Puerto Rico, the District of Columbia, and all U.S. territorial possessions.

The purpose of this compact is to provide for mutual assistance between the states entering into this compact in managing any emergency or disaster that is duly declared by the governor of the affected state(s), whether arising from natural disaster, technological hazard, man-made disaster, civil emergency aspects of resources shortages, community disorders, insurgency, or enemy attack.

This compact shall also provide for mutual cooperation in emergency-related exercises, testing, or other training activities using equipment and personnel simulating performance of any aspect of the giving and receiving of aid by party states or subdivisions of party states during emergencies, such actions occurring outside actual declared emergency periods. Mutual assistance in this compact may include the use of the states' National Guard forces, either in accordance with the National Guard Mutual Assistance Compact or by mutual agreement between states.

ARTICLE II - GENERAL IMPLEMENTATION

Each party state entering into this compact recognizes many emergencies transcend political jurisdictional boundaries and that intergovernmental coordination is essential in managing these and other emergencies under this compact. Each state further recognizes that there will be emergencies which require immediate access and present procedures to apply outside resources to make a prompt and effective response to such an emergency. This is because few, if any, individual states have all the resources they may need in all types of emergencies or the capability of delivering resources to areas where emergencies exist.

The prompt, full, and effective utilization of resources of the participating states, including any resources on hand or available from the Federal Government or any other source, that are essential to the safety, care, and welfare of the people in the event of any emergency or disaster declared by a party state, shall be the underlying principle on which all articles of this compact shall be understood.

On behalf of the governor of each state participating in the compact, the legally designated state official who is assigned responsibility for emergency management will be responsible for formulation of the appropriate interstate mutual aid plans and procedures necessary to implement this compact. Such plans and any revision thereto shall not become effective unless submitted to and approved by the general assembly by concurrent resolution; except that if the general assembly is not in session, such plans or revisions thereto shall take effect but shall terminate if the general assembly does not approve of the plan or revision within thirty calendar days after the general assembly has convened in regular or special session.

ARTICLE III - PARTY STATE RESPONSIBILITIES

A. It shall be the responsibility of each party state to formulate procedural plans and programs for interstate cooperation in the performance of the responsibilities listed in this article. In formulating such plans, and in carrying them out, the party states, insofar as practical, shall:

i. Review individual state hazards analyses and, to the extent reasonably possible, determine all those potential emergencies the party states might jointly suffer, whether due to natural disaster, technological hazard, man-made disaster, emergency aspects of resource shortages, civil disorders, insurgency, or enemy attack.

ii. Review party states' individual emergency plans and develop a plan which will determine the mechanism for the interstate management and provision of assistance concerning any potential emergency.

iii. Develop interstate procedures to fill any identified gaps and to resolve any identified inconsistencies or overlaps in existing or developed plans.

iv. Assist in warning communities adjacent to or crossing the state boundaries.

v. Protect and assure uninterrupted delivery of services, medicines, water, food, energy and fuel, search and rescue, and critical lifeline equipment, services, and resources, both human and material.

vi. Inventory and set procedures for the interstate loan and delivery of human and material resources, together with procedures for reimbursement or forgiveness.

vii. Provide, to the extent authorized by law, for temporary suspension of any statutes or ordinances that restrict the implementation of the responsibilities of this compact*.

B. The authorized representative of a party state may request assistance of another party state by contacting the authorized representative of that state. The provisions of this agreement shall only apply to requests for assistance made by and to authorized representatives. Requests may be verbal or in writing. If verbal, the request shall be confirmed in writing within 30 days of the verbal request. Requests shall provide the following information:

i. A description of the emergency service function for which assistance is needed, such as but not limited to fire services, law enforcement, emergency medical, transportation, communications, public works and engineering, building inspection, planning and information assistance, mass care, resource support, health and medical services, and search and rescue.

ii. The amount and type of personnel, equipment, materials and supplies needed, and a reasonable estimate of the length of time they will be needed.

iii. The specific place and time for staging of the assisting party's response and a point of contact at that location.

C. There shall be frequent consultation between state officials who have assigned emergency management responsibilities and other appropriate representatives of the party states with affected jurisdictions and United States Government, with free exchange of information, plans, and resource records relating to emergency capabilities.

ARTICLE IV - LIMITATIONS

Any party state requested to render mutual aid or conduct exercises and training for mutual aid shall take such action as is necessary to provide and make available the resources covered by this compact in accordance with the terms hereof; provided that it is understood that the state rendering aid may withhold resources to the extent necessary to provide reasonable protection for such state.

Each party state shall afford to the emergency forces of any party state, while operating within its state limits under the terms and conditions of this compact, the same powers (except that of arrest unless specifically authorized by the receiving state), duties, rights, and privileges as are afforded forces of the state in which they are performing emergency services. Emergency forces will continue under the command and control of their regular leaders, but the organizational units will come under the operational control of the emergency services authorities of the state receiving assistance. These conditions may be activated, as needed, only subsequent to a declaration of a state of emergency or disaster by the governor of the party state that is to receive assistance or commencement of exercises or training for mutual aid and shall continue so long as the exercises or training for mutual aid are in progress, the state of emergency or disaster remains in effect or loaned resources remain in the receiving state(s), whichever is longer.

ARTICLE V - LICENSES AND PERMITS

Whenever any person holds a license, certificate, or other permit issued by any state party to the compact evidencing the meeting of qualifications for professional, mechanical, or other skills, and when such assistance is requested by the receiving party state, such person shall be deemed licensed, certified, or permitted by the state requesting assistance to render aid involving such skill to meet a declared emergency or disaster, subject to such limitations and conditions as the governor of the requesting state may prescribe by executive order or otherwise.

ARTICLE VI - LIABILITY

Officers or employees of a party state rendering aid in another state pursuant to this compact shall be considered agents of the requesting state for tort liability and immunity purposes; and no party state or its officers or employees rendering aid in another state pursuant to this compact shall be liable on account of any act or omission in good faith on the part of such forces while so engaged or on account of the maintenance or use of any equipment or supplies in connection therewith. Good faith in this article shall not include willful misconduct, gross negligence, or recklessness.

ARTICLE VII - SUPPLEMENTARY AGREEMENTS

Inasmuch as it is probable that the pattern and detail of the machinery for mutual aid among two or more states may differ from that among the states that are party hereto, this instrument contains elements of a broad base common to all states, and nothing herein contained shall preclude any state from entering into supplementary agreements with another state or affect any other agreements already in force between states. Supplementary agreements may comprehend, but shall not be limited to, provisions for evacuation and reception of injured and other persons and the exchange of medical, fire, police, public utility, reconnaissance, welfare, transportation and communications personnel, equipment and supplies.

ARTICLE VIII - COMPENSATION

Each party state shall provide for the payment of compensation and death benefits to injured members of the emergency forces of that state and representatives of deceased members of such forces in case such members sustain injuries or are killed while rendering aid pursuant to this compact, in the same manner and on the same terms as if the injury or death were sustained within their own state.

ARTICLE IX - REIMBURSEMENT

Any party state rendering aid in another state pursuant to this compact shall be reimbursed by the party state receiving such aid for any loss or damage to or expense incurred in the operation of any equipment and the provision of any service in answering a request for aid and for the costs incurred in connection with such requests; provided, that any aiding party state may assume in whole or in part such loss, damage, expense, or other cost, or may loan such equipment or donate such services to the receiving party state without charge or cost; and provided further, that any two or more party states may enter into supplementary agreements establishing a different allocation of costs among those states. Article VIII expenses shall not be reimbursable under this provision.

ARTICLE X - EVACUATION

Plans for the orderly evacuation and interstate reception of portions of the civilian population as the result of any emergency or disaster of sufficient proportions to so warrant, shall be worked out and maintained between the party states and the emergency management/services directors of the various jurisdictions where any type of incident requiring evacuations might occur. Such plans shall be put into effect by request of the state from which evacuees come and shall include the manner of transporting such evacuees, the number of evacuees to be received in different areas, the manner in which food, clothing, housing, and medical care will be provided, the registration of the evacuees, the providing of facilities for the notification of relatives or friends, and the forwarding of such evacuees to other areas or the bringing in of additional materials, supplies, and all other relevant factors. Such plans shall provide that the party state receiving evacuees and the party state from which the evacuees come shall mutually agree as to reimbursement of out-of-pocket expenses incurred in receiving and caring for such evacuees, for expenditures for transportation, food, clothing, medicines and medical care, and like items. Such expenditures shall be reimbursed as agreed by the party state from which the evacuees come. After the termination of the emergency or disaster, the party state from which the evacuees come shall assume the responsibility for the ultimate support of repatriation of such evacuees.

ARTICLE XI - IMPLEMENTATION

A. This compact shall become operative immediately upon its enactment into law by any two (2) states; thereafter, this compact shall become effective as to any other state upon its enactment by such state.

B. Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until 30 days after the governor of the withdrawing state has given notice in writing of such withdrawal to the governors of all other party states. Such action shall not relieve the withdrawing state from obligations assumed hereunder prior to the effective date of withdrawal.

C. Duly authenticated copies of this compact and of such supplementary agreements as may be entered into shall, at the time of their approval, be deposited with each of the party states and with the Federal Emergency Management Agency and other appropriate agencies of the United States Government.

ARTICLE XII - VALIDITY

This section shall be construed to effectuate the purposes stated in Article I hereof. If any provision of this compact* is declared unconstitutional, or the applicability thereof to any person or circumstances is held invalid, the constitutionality of the remainder of this section and the applicability thereof to other persons and circumstances shall not be affected thereby.

ARTICLE XIII - ADDITIONAL PROVISIONS

Nothing in this compact shall authorize or permit the use of military force by the National Guard of a state at any place outside that state in any emergency for which the President is authorized by law to call into federal service the militia, or for any purpose for which the use of the Army or the Air Force would in the absence of express statutory authorization be prohibited under Section 1385 of title 18, United States Code.

(L. 1996 S.B. 740 §§ 1, 2)

*Words "of this compact" do not appear in original rolls.









Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

Chapter 46 Establishment and Boundaries of Counties

Chapter Cross References



Section 46.010 Boundaries by watercourses.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.010. Boundaries by watercourses. — Whenever a county is bounded by a watercourse, it shall be construed to be the middle of the main channel thereof; and range, township and sectional lines shall be construed as conforming to the established surveys.

(RSMo 1939 § 13664)

Prior revisions: 1929 § 12005; 1919 § 9407; 1909 § 3624

(1955) Where island, formed on Kansas side of Missouri River, as a result of a channel change during the flood of 1944, became attached to Holt County, Missouri, it became a part of Holt County under Laws 1949, p. 311, and corresponding Kansas and federal acts. Hall v. Hudgins (Mo.), 277 S.W.2d 637.



Section 46.015 Surveying of county lines.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.015. Surveying of county lines. — When it shall appear to the satisfaction of any county commission that the boundaries of such county are not sufficiently ascertained, the county commission shall issue an order to the county surveyor, requiring him to ascertain, survey and mark such part thereof as they may designate; and a day shall be named by the commission for the commencement of such survey.

(RSMo 1939 § 13665)

Prior revisions: 1929 § 12006; 1919 § 9408; 1909 § 3625



Section 46.020 Notice thereof to be given.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.020. Notice thereof to be given. — It shall be the duty of the commission making such order to give notice thereof, at least ten days prior to running and marking said line, to the commission of the adjacent county, whereupon the commission receiving such notice shall issue an order to the county surveyor, ordering him to proceed, with the surveyor of the county giving notice to survey and mark the line or lines designated in the order.

(RSMo 1939 § 13666)

Prior revisions: 1929 § 12007; 1919 § 9409; 1909 § 3626



Section 46.025 Returns from surveyors.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.025. Returns from surveyors. — The surveyors shall proceed to ascertain, mark and survey the lines designated in said order, and make a return of their proceedings to their respective county commissions, which, if approved by the county commissions, shall be recorded as evidence of the line in controversy.

(RSMo 1939 § 13667)

Prior revisions: 1929 § 12008; 1919 § 9410; 1909 § 3627



Section 46.030 Fees — procedure when one surveyor is absent.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.030. Fees — procedure when one surveyor is absent. — The fees of the surveyors shall be paid by the counties respectively; and in case either of the surveyors shall fail to attend, the one in attendance may proceed alone to survey and mark the line; in which case he shall make two copies or plats of the line or lines he may run, one whereof he shall return to the county commission of each county, which, being approved of, as aforesaid, shall be recorded in evidence of the line in controversy, and the expenses paid as herein provided.

(RSMo 1939 § 13668)

Prior revisions: 1929 § 12009; 1919 § 9411; 1909 § 3628



Section 46.040 State divided into one hundred and fourteen counties and one city.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.040. State divided into one hundred and fourteen counties and one city. — This state is divided into one hundred and fourteen counties and one city, by the names and designations following:

­

­

­

­

(RSMo 1939 § 13548)

Prior revisions: 1929 § 11889; 1919 § 9291; 1909 § 3508



Section 46.050 Adair.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.050. Adair. — The county of Adair shall be bounded as follows: Beginning at a point in the middle of range thirteen, on the township line dividing townships sixty and sixty-one; thence west on said township line to the range line dividing ranges seventeen and eighteen; thence north on said range line to a point three miles north of the township line dividing townships sixty-three and sixty-four; thence east on a line parallel to the said township line to the center of township sixty-four, in range thirteen; thence south to the beginning.

(RSMo 1939 § 13549)

Prior revisions: 1929 § 11890; 1919 § 9292; 1909 § 3509



Section 46.051 Andrew.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.051. Andrew. — Beginning at a point on the former western boundary of this state, where the same is intersected by the subdivisional line between sections twenty-one and twenty-eight, in township fifty-eight, range thirty-three, west; thence north with said former boundary line of the state to the township line between townships sixty-one and sixty-two; thence west with said township line to the middle of the main channel of Nodaway River; thence down said river, in the middle of the main channel thereof, to the southern crossing of said river of the range line between ranges thirty-six and thirty-seven; thence south with said range line to the middle of the main channel of the Missouri River; thence down said river, in the middle of the main channel thereof, to a point where the prolongation west of the subdivisional line running east and west between sections nineteen and thirty of township fifty-eight would intersect the same; thence east with said subdivisional line to the place of beginning.

(RSMo 1939 § 13550)

Prior revisions: 1929 § 11891; 1919 § 9293; 1909 § 3510



Section 46.052 Atchison.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.052. Atchison. — Beginning in the middle of the main channel of the Missouri River, at a point where the prolongation west of the subdivisional line dividing in two equal parts township sixty-three would intersect the same; thence east with said subdivisional line to a point on the northern line of Holt County, where it is intersected by the subdivisional line dividing range thirty-eight into two equal parts; thence northward on said subdivisional line to the northern line of township sixty-five; thence westward on said township line to the southwest corner of section thirty-four in township sixty-six, north, of range thirty-eight, west; thence northward on the subdivisional line dividing range thirty-eight into two equal parts to the north boundary line of the state; thence west with said boundary line to the middle of the main channel of the Missouri River; thence down the Missouri River, in the middle of the main channel thereof, to the place of beginning.

(RSMo 1939 § 13552)

Prior revisions: 1929 § 11893; 1919 § 9295; 1909 § 3512



Section 46.053 Audrain.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.053. Audrain. — Beginning at the northwest corner of section thirty-one, township fifty-three, range twelve, west; thence east with the subdivisional lines to the northeast corner of section thirty-one, township fifty-three, range seven, west; thence south with the subdivisional lines to the southeast corner of section thirty-one, township and range aforesaid; thence east with the township line between townships fifty-two and fifty-three to where it intersects the western line of Pike County; thence on a direct line with the aforesaid boundary of Pike County to the southeast corner of township fifty-one, range five, west; thence west with the township line between townships fifty and fifty-one to the southwest corner of township fifty-one, range six, west; thence south with the range line between ranges six and seven to the southeast corner of township fifty, range seven; thence west with the township line between townships forty-nine and fifty to the southwest corner of section thirty-six, township fifty, range eleven, west; thence north with the subdivisional line to the northwest corner of section one, township fifty-one, range eleven, west; thence west with the township line between townships fifty-one and fifty-two to the southwest corner of township fifty-two, range twelve, west; thence north with the range line between ranges twelve and thirteen to the place of beginning.

(RSMo 1939 § 13551)

Prior revisions: 1929 § 11892; 1919 § 9294; 1909 § 3511



Section 46.054 Barry.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.054. Barry. — Beginning at the northwest corner of section thirty-six of township twenty-six, range twenty-nine, west; thence south with the subdivisional lines to the south boundary line of the state; thence east with said boundary line to the range line between ranges twenty-four and twenty-five; thence north with said range line to the northeast corner of section thirty-six, township twenty-six, range twenty-five, west; thence west with the subdivisional lines to the place of beginning.

(RSMo 1939 § 13593)

Prior revisions: 1929 § 11934; 1919 § 9336; 1909 § 3553



Section 46.055 Barton.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.055. Barton. — Beginning at the northeast corner of section fourteen, in township thirty, north, of range twenty-nine, west, on the line dividing sections eleven and fourteen; thence west, following said line, to the western boundary line of the state; thence north with said state line to the line dividing townships thirty-three and thirty-four; thence east on said line to the northwest corner of section one, township thirty-three, north of range twenty-nine; thence south on the subdivisional line to the place of beginning.

(RSMo 1939 § 13594)

Prior revisions: 1929 § 11935; 1919 § 9337; 1909 § 3554



Section 46.056 Bates.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.056. Bates. — Beginning on the western boundary of the state, at the southwest corner of section nineteen of township thirty-eight, range thirty-three, west; thence east with the subdivisional lines to the middle of the main channel of the Marais des Cygnes River; thence down said river, in the middle of the main channel thereof, to the middle of the main channel of the Osage River; thence down the Osage River, in the middle of the main channel thereof, to where the line between ranges twenty-eight and twenty-nine intersects the same; thence north with said range line between ranges twenty-eight and twenty-nine to the middle of the main channel of Grand River; thence up Grand River, in the middle of the main channel thereof, to the township line between townships forty-two and forty-three; thence west with the township line between townships forty-two and forty-three to the western boundary line of the state; thence south with the western boundary line of the state to the place of beginning.

(RSMo 1939 § 13595)

Prior revisions: 1929 § 11936; 1919 § 9338; 1909 § 3555



Section 46.057 Benton.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.057. Benton. — Beginning at the northeast corner of township forty-three, range twenty; thence south with the range line between ranges nineteen and twenty to the southeast corner of section one, township thirty-eight, range twenty; thence west with the subdivisional line to the southwest corner of section six, township thirty-eight, range twenty-three; thence north with the range line between ranges twenty-three and twenty-four to the northeast corner of township thirty-nine, range twenty-three, west; thence west with the township line between townships thirty-nine and forty to the middle of the main channel of the Osage River where it crosses the south line of section thirty-one, township forty, range twenty-three, west; thence up the main channel of the said Osage River until it strikes the range line between ranges twenty-three and twenty-four, west; thence north with said range line to the northeast corner of section eighteen, township forty-three, range twenty-three, west; thence east with the subdivisional line to the northeast corner of section thirteen, township forty-three, range twenty-two, west; thence north with the range line between range twenty-one and twenty-two, west, to the northeast corner of township forty-three, range twenty-one, west; thence east with the township line between township forty-three and forty-four to the place of beginning.

(RSMo 1939 § 13596)

Prior revisions: 1929 § 11937; 1919 § 9339; 1909 § 3556



Section 46.058 Bollinger.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.058. Bollinger. — Beginning at the northeast corner of section six, in township thirty-three, north, of range eleven, east; thence south with the subdivisional section line to the corner of sections thirty-one and thirty-two, on the south boundary of township twenty-nine, north, of range eleven, east; thence west with the line between townships twenty-eight and twenty-nine, north, to the corner of sections four and five, on the north boundary line of said townships, range ten, east; thence south with the subdivisional section line to the northeast corner of section thirty-two, township twenty-eight, north, of range ten, east; thence west with the subdivisional section lines to the range line dividing ranges nine and ten; thence south with said range line to the southeast corner of township twenty-eight, north, of range nine, east; thence west with the line between townships twenty-seven and twenty-eight to the range line dividing ranges eight and nine; thence north with said range line to the northeast corner of section twenty-four, township twenty-eight, north, of range eight, east; thence west with the subdivisional section lines to the range line between ranges seven and eight; thence north with said range line to the point at which the same crosses Castor River; thence east with the boundary line between townships thirty and thirty-one to the corner of sections thirty-four and thirty-five, on the south boundary of township thirty-one, north, of range eight, east; thence north with the subdivisional section lines to the corner of sections fourteen, fifteen, twenty-two and twenty-three, township thirty-three, north, of range eight, east; thence in a direct line to the corner of sections thirty-three and thirty-four, on the south boundary of township thirty-four, north, of range eight, east; thence east with the line between townships thirty-three and thirty-four, north, to the place of beginning.

(RSMo 1939 § 13597)

Prior revisions: 1929 § 11938; 1919 § 9340; 1909 § 3557



Section 46.059 Boone.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.059. Boone. — Beginning in the middle of the main channel of the Missouri River, opposite the mouth of Moniteau Creek; thence up said creek to the line between townships forty-eight and forty-nine; thence in a direct line to the northeast corner of township fifty-one of range fourteen, west; thence east with the township line between townships fifty-one and fifty-two to the northeast corner of section two of township fifty-one of range eleven, west; thence south with the subdivisional lines to the southeast corner of section thirty-five of township fifty, range eleven, west; thence west with the township lines between townships forty-nine and fifty to the middle of the main fork of Cedar Creek; thence down Cedar Creek, in the middle of the main channel thereof, to the most southern crossing of said creek by the range line between ranges eleven and twelve; thence south with said range line to the middle of the main channel of the Missouri River; thence up said river, in the middle of the main channel thereof, to the beginning.

(RSMo 1939 § 13553)

Prior revisions: 1929 § 11894; 1919 § 9296; 1909 § 3513



Section 46.060 Buchanan.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.060. Buchanan. — Beginning at a point in the middle of the main channel of the Missouri River, where the prolongation west of the line run and marked by M. M. Hughes, under the act of the general assembly of 1838 and 1839; thence east with said line to the old boundary line of the state; thence north with said line to the point where it is intersected by the subdivisional line between sections twenty-one and twenty-eight of township fifty-eight, range thirty-three, west; thence west with the subdivisional lines to the middle of the main channel of the Missouri River; thence down said river, in the middle of the main channel thereof, to the place of beginning.

(RSMo 1939 § 13554)

Prior revisions: 1929 § 11895; 1919 § 9297; 1909 § 3514



Section 46.061 Butler.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.061. Butler. — Beginning at the point where the section line dividing sections one and twelve, in township twenty-six, range seven, east, crosses the middle of the main channel of the St. Francis River; thence due west on section lines to the range line dividing ranges three and four, east; thence south along said range line to the southwest corner of section nineteen, township twenty-six, north, of range four, east; thence east along the section line to the southeast corner of said section nineteen; thence south along the section line to the southwest corner of section seventeen, township twenty-five, north, of range four, east; thence east along the section line to the southwest corner of section fifteen, township twenty-five, north, of range four, east; thence south along the section line to township line between townships twenty-three and twenty-four; thence east along said township line to the northwest corner of section one in township twenty-three, north, of range four, east; thence south along the section line to the township line between townships twenty-two and twenty-three, north; thence east to the range line dividing the ranges four and five, east; thence south with said range line to the southern boundary line of the state; thence east along the southern boundary of the state to the middle of the main channel of the St. Francis River; thence up the middle of the main channel thereof to the place of beginning.

(RSMo 1939 § 13598)

Prior revisions: 1929 § 11939; 1919 § 9341; 1909 § 3558



Section 46.062 Caldwell.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.062. Caldwell. — Beginning at the southeast corner of township fifty-five, range twenty-six, west; thence north with the range line between ranges twenty-five and twenty-six to the northeast corner of township fifty-seven, range twenty-six; thence west with the township line between townships fifty-seven and fifty-eight to the northwest corner of township fifty-seven, range twenty-nine; thence south with the range line between ranges twenty-nine and thirty to the southwest corner of township fifty-five, range twenty-nine; thence east with the township line between townships fifty-four and fifty-five to the place of beginning.

(RSMo 1939 § 13555)

Prior revisions: 1929 § 11896; 1919 § 9298; 1909 § 3515



Section 46.063 Callaway.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.063. Callaway. — Beginning at a point in the middle of the main channel of the Missouri River, where a prolongation south of the range line between ranges six and seven, west, would intersect the same; thence north with said range line to the northeast corner of township forty-nine, range seven, west; thence west with the township line between townships forty-nine and fifty to the main fork of Cedar Creek; thence down said creek, in the middle of the main channel thereof, to its southern intersection with the range line between ranges eleven and twelve; thence south with said range line to the middle of the main channel of the Missouri River; thence down said river, in the middle of the main channel thereof, to the place of beginning.

(RSMo 1939 § 13556)

Prior revisions: 1929 § 11897; 1919 § 9299; 1909 § 3516



Section 46.064 Camden.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.064. Camden. — Beginning in the middle of the main channel of the Osage River, where the range line between ranges fifteen and sixteen intersects the same; thence up the Osage, to a point where the northern line of section thirty-six, township forty, range seventeen intersects the same; thence west with the subdivisional lines to the middle of the main channel of the said Osage River; thence up said river to a point where the range line between ranges nineteen and twenty intersects the same; thence south with said range line to the southwest corner of township thirty-seven, range nineteen, west; thence east with the township line between townships thirty-six and thirty-seven to the top of the ridge dividing the waters of the Dry Auglaize from the Wet Auglaize; thence southeast on the middle of said ridge separating the waters of the Wet Auglaize from Bear Creek to a point where the top of said ridge bears in a northeasterly direction; thence in a northeasterly direction on the middle of said ridge until it strikes the range line between ranges thirteen and fourteen; thence north with the said range line to the northeast corner of section twenty-four, township thirty-eight, range fourteen, west; thence west with the subdivisional lines to the southwest corner of section eighteen of said township; thence north on the range line between ranges fourteen and fifteen to the northeast corner of section thirteen, township thirty-eight, range fifteen; thence west to the northwest corner of section thirteen; thence north to the northeast corner of section eleven; thence west to the northeast corner of section ten; thence north to the northeast corner of section three, and on township line between townships thirty-eight and thirty-nine; thence west on said township line to the southeast corner of section thirty-three, township thirty-nine, range fifteen, west; thence north on section line to the northeast corner of section twenty-eight; thence west to the northeast corner of section twenty-nine; thence north to the northeast corner of section twenty; thence west on section line one-half mile to the quarter section corner between sections seventeen and twenty; thence north through the middle of sections seventeen and eight to the north boundary of section eight; thence west one-half mile to the northeast corner of section seven; thence north to the northeast corner of section six; thence west to the southwest corner of section thirty-one, township forty, range fifteen, and thence north along range line between range fifteen and range sixteen to place of beginning.

(RSMo 1939 § 13599)

Prior revisions: 1929 § 11940; 1919 § 9342; 1909 § 3559



Section 46.065 Cape Girardeau.

Effective 28 Aug 1984

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.065. Cape Girardeau. — Beginning in the middle of the main channel of the Mississippi River, opposite the mouth of Apple Creek; thence to the mouth of said creek; thence up said creek to the line between townships thirty-three and thirty-four, at or near where the said township line is intersected by the section line dividing sections thirty-three and thirty-four, in township thirty-four, range eleven, east; thence west with said line to the northwest corner of section five, township thirty-three, range eleven, east; thence south with the subdivisional lines to the southwest corner of section thirty-two, township twenty-nine, range eleven, east; thence east with the township line between townships twenty-eight and twenty-nine to the middle of the west fork of White Water River, where the township line between townships twenty-eight and twenty-nine, north, range twelve, east, crosses said creek; thence to the southeast corner of section thirty-one, township twenty-nine, north, range twelve, east; thence to the northeast corner of said section thirty-one; thence east to the northeast corner of section thirty-three, in said township and range; thence north to the southwest corner of section twenty-two, in the same township and range; thence east to the southeast corner of said section twenty-two; thence north to the southwest corner of section eleven, in the same township and range; thence east to the southeast corner of said section eleven; thence north to the southwest corner of section one, in said township and range; thence east to the southeast corner of said section one; thence to the northwest corner of the southwest quarter of section six, township twenty-nine, north, range thirteen, east; thence east to the northeast corner of the southeast quarter of said section six; thence north to the northeast corner of said section six; thence east to the southeast corner of section thirty-two, in township thirty, north, of range thirteen, east; thence north to the northeast corner of said section thirty-two; thence east to the southeast corner of section twenty-seven, in said township and range; thence north to the northeast corner of the southeast quarter of said section twenty-seven; thence east to the northeast corner of the southeast quarter of section twenty-five, in said township and range; thence north to the southwest corner of section nineteen, in township thirty, north, of range fourteen, east; thence east to the northwest corner of section twenty-nine, above stated township and range; thence south 86 degrees 58 minutes 58 seconds east along the north line of said section twenty-nine, a distance of 2,182.97 feet to the center of Cape La Croix (La Cruche) Creek, thence south 47 degrees 17 minutes 53 seconds east, 1022.85 feet; thence south 1 degree 31 minutes 55 seconds east, 675.86 feet; thence north 84 degrees 8 minutes 44 seconds east, 1047.81 feet; thence north 52 degrees 6 minutes 0.0 seconds east, 1329.28 feet; thence south 26 degrees 5 minutes 12 seconds east, 877.54 feet; thence north 88 degrees 43 minutes 24 seconds east, 643.47 feet; thence north 55 degrees 40 minutes 03 seconds east, 592.98 feet; thence north 31 degrees 44 minutes 26 seconds east, 973.54 feet; thence south 58 degrees 51 minutes 45 seconds east, 1748.11 feet; thence north 26 degrees 20 minutes 57 seconds east, 572.69 feet; thence north 88 degrees 23 minutes 16 seconds east, 1429.32 feet; thence south 88 degrees 59 minutes 1 seconds east, 504.91 feet; thence north 50 degrees 16 minutes 9 seconds east, 487.39 feet; thence north 9 degrees 27 minutes 15 seconds east, 351.59 feet; thence continuing north 9 degrees 27 minutes 15 seconds east, to the Mississippi River, thence to the middle of the main channel of the Mississippi River; thence up the Mississippi River, in the middle of the main channel thereof, to the place of beginning.

(RSMo 1939 § 13600, A.L. 1984 S.B. 741)

Prior revisions: 1929 § 11941; 1919 § 9343; 1909 § 3560



Section 46.066 Carroll.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.066. Carroll. — Beginning in the middle of the main channel of the Missouri River, at a point where the prolongation south of the range line between ranges twenty-five and twenty-six would intersect the same; thence north with said range line to the northwest corner of township fifty-five, range twenty-five, west; thence east with the township line between townships fifty-five and fifty-six to the middle of the main channel of Grand River; thence down said river, in the middle of the main channel thereof, to the middle of the main channel of the Missouri River; thence up said river, in the middle of the main channel thereof, to the place of beginning.

(RSMo 1939 § 13557)

Prior revisions: 1929 § 11898; 1919 § 9300; 1909 § 3517



Section 46.067 Carter.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.067. Carter. — Beginning at the southeast corner of section thirteen, township twenty-five, range three, west; thence east on section lines to southeast corner of section eighteen, township twenty-five, range four, east; thence north on section lines to the northeast corner of section thirty, township twenty-six, range four, east; thence west to northwest corner of said section; thence north to the Wayne County line; thence with the Wayne County line to the southeast corner of section thirty-three, township twenty-eight, range three, east; thence west on township line to southeast corner of section thirty-two, township twenty-eight, range one, east; thence north on section lines to northeast corner of section twenty, township twenty-eight, range one, east; thence west on section lines to range line between ranges two and three, west; thence south on said range line to the place of beginning.

(RSMo 1939 § 13601)

Prior revisions: 1929 § 11942; 1919 § 9344; 1909 § 3561



Section 46.068 Cass.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.068. Cass. — Beginning in the middle of the main channel of Grand River, where the range line between ranges twenty-eight and twenty-nine intersects the same; thence north to the northeast corner of section thirty-six of township forty-four, range twenty-nine, west; thence west with the subdivisional lines to the southwest corner of section twenty-seven of township forty-four, range twenty-nine, west; thence north with the subdivisional lines to the northwest corner of section three of township forty-six, range twenty-nine, west; thence west with the township line between townships forty-six and forty-seven to the western boundary line of the state; thence south with said boundary line of the state to where the line between townships forty-two and forty-three intersects the same; thence east with said township line to the middle of the main channel of Grand River; thence down said river in the middle of the main channel thereof to the place of beginning.

(RSMo 1939 § 13602)

Prior revisions: 1929 § 11943; 1919 § 9345; 1909 § 3562



Section 46.069 Cedar.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.069. Cedar. — Beginning at the northeast corner of township thirty-five, range twenty-five, west; thence west with the township line between townships thirty-five and thirty-six to the northwest corner of section four of township thirty-five, range twenty-six, west; thence north with the subdivisional lines to the northeast corner of section seventeen, township thirty-six, range twenty-six, west; thence west to the northwest corner of section eighteen, township thirty-six, range twenty-eight, west; thence south with the range line between ranges twenty-eight and twenty-nine to the southwest corner of township thirty-five, range twenty-eight, west; thence east with the township line between townships thirty-four and thirty-five to the northwest corner of section one, township thirty-four, range twenty-nine, west; thence south with the subdivisional lines to the southwest corner of section twenty-four, township thirty-three, range twenty-nine; thence east with the subdivisional lines to the southeast corner of section twenty-four of township thirty-three, range twenty-five, west; thence north with the range line between ranges twenty-four and twenty-five to the place of beginning.

(RSMo 1939 § 13603)

Prior revisions: 1929 § 11944; 1919 § 9346; 1909 § 3563



Section 46.070 Chariton.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.070. Chariton. — Beginning at a point in the middle of the main channel of the Missouri River, where the line between sections seventeen and twenty, in township fifty-one, range seventeen, west, intersects the same; thence in a straight line with the western boundary of Howard County to a point one and a half miles west of the northeast corner of township fifty-two, range seventeen, west; thence with the northern boundary line of Howard County to where the same is intersected by the sectional line dividing range sixteen into two equal parts; thence north with the subdivisional lines to the northeast corner of section four, township fifty-six, range sixteen, west; thence with the township line between townships fifty-six and fifty-seven, to where Locust Creek crosses the same; thence down the said creek to the middle of the main channel of Grand River; thence down Grand River, in the middle of the main channel thereof, to the middle of the main channel of the Missouri River; thence down the middle of the main channel of the Missouri River to the place of beginning.

(RSMo 1939 § 13558)

Prior revisions: 1929 § 11899; 1919 § 9301; 1909 § 3518



Section 46.071 Christian.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.071. Christian. — Beginning at the southwest corner of township twenty-seven of range twenty-four; thence east with the township line dividing townships twenty-six and twenty-seven to the southeast corner of section thirty-three of township twenty-seven of range twenty-two; thence south with the subdivisional lines to the southwest corner of section thirty-four, township twenty-five of range twenty-two; thence east with the township line dividing townships twenty-four and twenty-five to the southeast corner of section thirty-three, township twenty-five of range eighteen; thence north with the subdivisional lines to the southeast corner of section twenty-eight, township twenty-eight of range eighteen; thence west with the subdivisional lines to the northwest corner of section thirty-one, township twenty-eight of range twenty-four; thence south to the place of beginning.

(RSMo 1939 § 13604)

Prior revisions: 1929 § 11945; 1919 § 9347; 1909 § 3564



Section 46.072 Clark.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.072. Clark. — Beginning at a point in the middle of the main channel of the Mississippi River, where the prolongation east of the subdivisional line crossing and dividing equally township sixty-three would intersect the same; thence west with the subdivisional lines to the southwest corner of section eighteen, township sixty-three, north, range nine, west; thence north with the range line between ranges nine and ten to the northern boundary line of this state; thence east on said boundary line to the middle of the main channel of the Des Moines River; thence down said river, in the middle of the main channel thereof, to the middle of the main channel of the Mississippi River; thence down the middle of the main channel of the Mississippi River to the place of beginning.

(RSMo 1939 § 13559)

Prior revisions: 1929 § 11900; 1919 § 9302; 1909 § 3519



Section 46.073 Clay.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.073. Clay. — Beginning at a point in the middle of the main channel of the Missouri River, where the prolongation south of the line between ranges twenty-nine and thirty would intersect the same; thence north with said range line to the northeast corner of section thirty-six, township fifty-four, range thirty; thence west with the subdivisional lines to the old state line; thence south with said line to the middle of the main channel of the Missouri River; thence down the Missouri, in the main channel thereof, to the place of beginning.

(RSMo 1939 § 13560)

Prior revisions: 1929 § 11901; 1919 § 9309; 1909 § 3520



Section 46.074 Clinton.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.074. Clinton. — Beginning at the southeast corner of section twenty-five, township fifty-four, range thirty, west; thence north with the range line between ranges twenty-nine and thirty to the northeast corner of section twenty-four of township fifty-seven, range thirty; thence west with the subdivisional lines to the former western boundary line of this state; thence south with said boundary line to a point where said line is intersected by the subdivisional lines running east and west between sections twenty-eight and thirty-three, and sections twenty-seven and thirty-four, of township fifty-four of range thirty-three; thence east with subdivisional lines to the place of beginning.

(RSMo 1939 § 13561)

Prior revisions: 1929 § 11902; 1919 § 9304; 1909 § 3521



Section 46.075 Cole.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.075. Cole. — Beginning at the southwest corner of section thirty-two, in township forty-three, in range fourteen; thence in a direct line to the Missouri River, to a point where the subdivisional line between fractional sections twelve and thirteen, township forty-six, range fourteen, intersects the range line between ranges thirteen and fourteen; thence in a direct line to the nearest point in the middle of the main channel of the Missouri River; thence down the middle of the main channel thereof to a point where the middle of the main channel of the Osage River intersects the same; thence up the middle of the main channel of the Osage River to the mouth of Profit's Creek; thence up said creek to the range line between ranges eleven and twelve; thence south with the said line to the southeast corner of township forty-two of range twelve; thence west with the township line between townships forty-one and forty-two to the middle of the main channel of the Osage River; thence up the same, in the middle of the main channel thereof, to a point where the township line between townships forty-one and forty-two crosses the same a second time; thence west with said line to the southwest corner of township forty-two, in range thirteen; thence north to the northwest corner of said township; thence west with the township line between townships forty-two and forty-three to the place of beginning.

(RSMo 1939 § 13605)

Prior revisions: 1929 § 11946; 1919 § 9348; 1909 § 3565



Section 46.076 Cooper.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.076. Cooper. — Beginning in the middle of the main channel of the Missouri River, at a point where the prolongation north of the range line between ranges fourteen and fifteen would intersect the same; thence in a direct line to the southeast corner of township forty-six, range sixteen; thence south with the range line between ranges fifteen and sixteen to the southeast corner of section one, township forty-five, range sixteen; thence west with the subdivisional lines to the southwest corner of section six, township forty-five, range nineteen; thence north with the range line between ranges nineteen and twenty to the northwest corner of township forty-eight, range nineteen; thence in a direct line to a point on the south bank of the Missouri River where the range line between ranges eighteen and nineteen terminates; thence north to the middle of the main channel of the Missouri River; thence down such river, in the middle of the main channel thereof, varying, however, therefrom, so as to leave the first island below the city of Boonville, in Howard County, to the place of beginning.

(RSMo 1939 § 13606)

Prior revisions: 1929 § 11947; 1919 § 9349; 1909 § 3566



Section 46.077 Crawford.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.077. Crawford. — Beginning at a point in the middle of the main channel of the Meramec River at the northwest corner of Washington County; thence due south with the western boundary of said Washington County to the middle of township thirty-five, north, range two, west; thence west with the subdivisional line to the northwest corner of section twenty-two, same township and range; thence south to the southwest corner of section thirty-four, same township and range; thence west to the southwest corner of township thirty-five, range three, west; thence north with the range line between ranges three and four, west, to the southwest corner of township thirty-six, range three, west; thence west with the township line to the southwest corner of township thirty-six, range five, west; thence north with the range line between ranges five and six to the northwest corner of section eighteen, township forty, range five, west; thence east to the west boundary line of Franklin County; thence south to the southwest corner of said Franklin County and thence east along the southern boundary line of Franklin County to the place of beginning.

(RSMo 1939 § 13607)

Prior revisions: 1929 § 11948; 1919 § 9350; 1909 § 3567



Section 46.078 Dade.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.078. Dade. — Beginning at the northeast corner of section twenty-five of township thirty-three, range twenty-five, west; thence west with the subdivisional lines to the northwest corner of section twenty-five of township thirty-three of range twenty-nine, west; thence south with the subdivisional lines to the southwest corner of section thirty-six of township thirty, range twenty-nine, west; thence east with the township line between townships twenty-nine and thirty to the southeast corner of township thirty, range twenty-five, west; thence north with the range line between ranges twenty-four and twenty-five to the place of beginning.

(RSMo 1939 § 13608)

Prior revisions: 1929 § 11949; 1919 § 9351; 1909 § 3568



Section 46.079 Dallas.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.079. Dallas. — Beginning at the southeast corner of section thirteen, township thirty-two, range eighteen; thence west with the subdivisional line to the southwest corner of section eighteen, township thirty-two, range nineteen; thence south with the range line between ranges nineteen and twenty to the southeast corner of section twelve, township thirty-one, range twenty; thence west with the subdivisional lines to the southwest corner of section seven, township thirty-one of range twenty; thence north with the range line between ranges twenty and twenty-one to the northwest corner of township thirty-six, range twenty; thence east with the township line between townships thirty-six and thirty-seven to the northeast corner of township thirty-six, range eighteen; thence south with the range line between ranges seventeen and eighteen to the place of beginning.

(RSMo 1939 § 13609)

Prior revisions: 1929 § 11950; 1919 § 9352; 1909 § 3569



Section 46.080 Daviess.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.080. Daviess. — Beginning at the southeast corner of township fifty-eight, range twenty-six; thence north with the range line between ranges twenty-five and twenty-six to the northeast corner of section thirty-six of township sixty-two of range twenty-six, west; thence west with the subdivisional lines to the northwest corner of section thirty-one of township sixty-two of range twenty-nine, west; thence south with the range line between ranges twenty-nine and thirty to the southwest corner of township fifty-eight, range twenty-nine; thence east with the township line between townships fifty-seven and fifty-eight to the place of beginning.

(RSMo 1939 § 13562)

Prior revisions: 1929 § 11903; 1919 § 9305; 1909 § 3522



Section 46.081 DeKalb.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.081. DeKalb. — Beginning at the southeast corner of section thirteen, township fifty-seven, range thirty, west; thence north with the range line between ranges twenty-nine and thirty to the northeast corner of township sixty, range thirty; thence west with the line between townships sixty and sixty-one to the former boundary line of this state; thence south with said boundary line to a point on said line opposite the northwest corner of Clinton County; thence east with the subdivisional lines to the place of beginning.

(RSMo 1939 § 13563)

Prior revisions: 1929 § 11904; 1919 § 9306; 1909 § 3523



Section 46.082 Dent.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.082. Dent. — Commencing at the northeast corner of section four, township thirty-four, range two, west; thence west to the northwest corner of township thirty-four, range three, west; thence north with the range line between ranges three and four, west, to the northeast corner of township thirty-five, range four, west; thence west with the township line to the northwest corner of section three, township thirty-five, range eight, west; thence south with the subdivisional line to the southwest corner of section thirty-four, township thirty-four, range eight, west; thence east with the township line to the southwest corner of township thirty-four, range seven, west; thence south with the range line to the southwest corner of township thirty-two, range seven, west; thence east with the township line to the southeast corner of township thirty-two, range three, west; thence north with the range line to the northeast corner of said township; thence west to the range line between ranges three and four, west; thence north with said range line to the northeast corner of township thirty-three, range four, west; thence east along township line between townships thirty-three and thirty-four to the southeast corner of section thirty-three, township thirty-four, range two, west; and thence north with the subdivisional line to the place of beginning.

(RSMo 1939 § 13610)

Prior revisions: 1929 § 11951; 1919 § 9353; 1909 § 3570



Section 46.083 Douglas.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.083. Douglas. — Beginning at the southeast corner of township twenty-five, north, of range eleven, west; thence north by the range line dividing ranges ten and eleven to the northeast corner of section one, in township twenty-seven; thence west on the township line dividing townships twenty-seven and twenty-eight to the middle of range eighteen; thence south by subdivisional section lines to the southwest corner of section thirty-four, in township twenty-five, range eighteen; thence east on township line dividing townships twenty-four and twenty-five to the place of beginning.

(RSMo 1939 § 13611)

Prior revisions: 1929 § 11952; 1919 § 9354; 1909 § 3571



Section 46.084 Dunklin.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.084. Dunklin. — Beginning at the northwest corner of New Madrid County, in the middle of township twenty-three, north, in range ten, east of the fifth principal meridian; thence due west with the section lines to the middle of the main channel of the St. Francis River; thence down the middle of the main channel of said river, with the meanderings thereof, to where said river crosses the line between the states of Missouri and Arkansas; thence east with said state line on the parallel of latitude thirty-six degrees and thirty minutes, to the middle of the main channel of said St. Francis River where it crosses the state line at the southeast corner of the southwest quarter of section thirty-six, in township twenty-two, north, in range eight, east of the fifth principal meridian; thence down the middle of the main channel of said St. Francis River, with the meanderings thereof, to the extreme south boundary of the state of Missouri; thence due east to the southwest corner of Pemiscot County; thence with the western boundary line of Pemiscot County to the southwest corner of New Madrid County; thence with the western boundary line of New Madrid County to the place of beginning.

(RSMo 1939 § 13612)

Prior revisions: 1929 § 11953; 1919 § 9355; 1909 § 3572



Section 46.085 Franklin.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.085. Franklin. — Beginning at a point in the middle of the main channel of the Missouri River, where the prolongation north of the range line between ranges two and three, east, would intersect the same; thence south with the said range line to the southeast corner of township forty-three, range two, east; thence in a direct line to a point sixteen chains north of the quarter-section corner on the line between sections fourteen and fifteen, in township forty, range two, east, it being the northeast corner of Washington County; thence due west to the middle of range four, west; thence north with the subdivisional lines to a point in the middle of the main channel of the Missouri River; thence down said river, in the middle of the main channel thereof as now located to the place of beginning.

(RSMo 1939 § 13613)

Prior revisions: 1929 § 11954; 1919 § 9356; 1909 § 3573



Section 46.086 Gasconade.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.086. Gasconade. — Beginning at a point in the middle of the main channel of the Missouri River, where the prolongation north of the subdivisional line dividing equally into two parts range four would intersect the same; thence south to the northeast corner of section sixteen, township forty, range four, west; thence west with section lines to the range line between five and six; thence south with said range line to the township line between townships thirty-nine and forty; thence west with said township line to the southwest corner of township forty, range six, west; thence north with the range line between ranges six and seven to the middle of the main channel of the Missouri River; thence down said river, in the middle of the main channel thereof, to the place of beginning.

(RSMo 1939 § 13614)

Prior revisions: 1929 § 11955; 1919 § 9357; 1909 § 3574



Section 46.087 Gentry.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.087. Gentry. — Beginning at the southeast corner of township sixty-one, range thirty; thence north with the range line between ranges twenty-nine and thirty to the northeast corner of township sixty-four, range thirty, west; thence west with the line between townships sixty-four and sixty-five to the northwest corner of the northeast quarter of section three in township sixty-four of range thirty-three; thence south on the open line in the center of sections thirty-four, twenty-seven, twenty-two, fifteen, ten and three, in townships sixty-one, sixty-two, sixty-three and sixty-four, in range thirty-three, to the half mile or open line at the southwest corner of the southeast quarter of section thirty-four, in township sixty-one, range thirty-three; thence east with the township line between townships sixty and sixty-one to the place of beginning.

(RSMo 1939 § 13564)

Prior revisions: 1929 § 11905; 1919 § 9307; 1909 § 3524



Section 46.088 Greene.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.088. Greene. — Beginning at the southeast corner of section twenty-five, township twenty-eight of range twenty; running thence west with the legal subdivisions to the southwest corner of section thirty, township twenty-eight of range twenty-four, on range line dividing ranges twenty-four and twenty-five; thence north with said range line to the northwest corner of section eighteen, township thirty-one, range twenty-four; thence east with the subdivisional lines to the range line dividing ranges nineteen and twenty; thence south with said range line to the place of beginning.

(RSMo 1939 § 13615)

Prior revisions: 1929 § 11956; 1919 § 9358; 1909 § 3575



Section 46.089 Grundy.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.089. Grundy. — Beginning at the southeast corner of section thirty-three, township sixty, range twenty-two, west; thence north with the subdivisional lines to the northeast corner of section sixteen, township sixty-three, range twenty-two, west; thence west with the subdivisional lines to the northwest corner of section eighteen of township sixty-three, range twenty-five, west; thence south with the range line between ranges twenty-five and twenty-six to the southwest corner of township sixty, range twenty-five, west; thence east with the township line between townships fifty-nine and sixty to the place of beginning.

(RSMo 1939 § 13565)

Prior revisions: 1929 § 11906; 1919 § 9308; 1909 § 3525



Section 46.090 Harrison.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.090. Harrison. — Beginning at the southeast corner of section twenty-five of township sixty-two of range twenty-six, west; thence with the range line between ranges twenty-five and twenty-six to the northern boundary line of the state; thence west with said boundary to where the line between ranges twenty-nine and thirty intersect the same; thence south with the range line between ranges twenty-nine and thirty to the southwest corner of section thirty of township sixty-two, range twenty-nine; thence east with the subdivisional lines to the place of beginning.

(RSMo 1939 § 13566)

Prior revisions: 1929 § 11907; 1919 § 9309; 1909 § 3526



Section 46.091 Henry.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.091. Henry. — Beginning at the northwest corner of section thirty-one of township forty-four, range twenty-eight, west; thence south with the range line between ranges twenty-eight and twenty-nine to the southwest corner of township forty, range twenty-eight; thence east with the township line between townships thirty-nine and forty till it strikes the Osage River; thence with the same river till it reaches the range line between ranges twenty-three and twenty-four, and thence north with said range line to the northeast corner of section thirty-six, township forty-four, range twenty-four; thence west with the subdivisional line to the place of beginning.

(RSMo 1939 § 13616)

Prior revisions: 1929 § 11957; 1919 § 9359; 1909 § 3576



Section 46.092 Hickory.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.092. Hickory. — Beginning at the southeast corner of township thirty-seven, range twenty, west; thence north with the range line between ranges nineteen and twenty to the northeast corner of section twelve, township thirty-eight, range twenty; thence west with the subdivisional lines to the northwest corner of section seven, township thirty-eight, range twenty-three; thence south with the range line between ranges twenty-three and twenty-four to the southwest corner of township thirty-seven, range twenty-three; thence west with the township line between townships thirty-six and thirty-seven to the northwest corner of section three, township thirty-six, range twenty-four; thence south with the subdivisional lines to the southwest corner of section three, township thirty-five, range twenty-four; thence east with the subdivisional lines to the southeast corner of section one, township thirty-five, range twenty-one; thence north with the range line between ranges twenty and twenty-one to the northeast corner of township thirty-six, range twenty-one; thence east with the township line between townships thirty-six and thirty-seven to the place of beginning.

(RSMo 1939 § 13617)

Prior revisions: 1929 § 11958; 1919 § 9360; 1909 § 3577



Section 46.093 Holt.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.093. Holt. — Beginning in the middle of the main channel of the Missouri River, where a prolongation south of the range line between ranges thirty-six and thirty-seven would intersect the same; thence north with said line to the middle of the main channel of the Nodaway River; thence following the middle of Nodaway River up north, until it strikes the subdivision line dividing into two equal parts township sixty-three; thence west on said line to the middle of the main channel of the Missouri River; thence down said river, in the middle of the main channel thereof, to the place of beginning.

(RSMo 1939 § 13567)

Prior revisions: 1929 § 11908; 1919 § 9310; 1909 § 3527



Section 46.094 Howard.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.094. Howard. — Beginning in the middle of the main channel of the Missouri River, opposite the mouth of Moniteau Creek; thence up said creek to the line between townships forty-eight and forty-nine; thence in a direct line to the northeast corner of township fifty-one of range fourteen, west; thence in a direct line to a point one and a half miles west of the northeast corner of township fifty-two of range seventeen, west; thence in a direct line to a point in the middle of the main channel of the Missouri River, where the line between sections seventeen and twenty, township fifty-one, range seventeen, west, intersects the same, and thence down the same, in the middle of the main channel thereof, varying, however, if necessary, so as to include the first island below the city of Boonville, to the place of beginning.

(RSMo 1939 § 13568)

Prior revisions: 1929 § 11909; 1919 § 9311; 1909 § 3528



Section 46.095 Howell.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.095. Howell. — Beginning at a point on the southern boundary line of the state, where the line dividing ranges six and seven, west, intersects the same; thence north with said line to the northeast corner of township twenty-seven, north, of range seven, west; thence west with the township line between townships twenty-seven and twenty-eight to the northwest corner of township twenty-seven, north, of range ten, west; thence south with the line dividing ranges ten and eleven, west, to the southern boundary line of the state; thence east on the southern boundary line of the state to the place of beginning.

(RSMo 1939 § 13618)

Prior revisions: 1929 § 11959; 1919 § 9361; 1909 § 3578



Section 46.096 Iron.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.096. Iron. — Beginning at the northeast corner of section twenty-four, in township thirty-four, north, range four, east; thence west to the northwest corner of section nineteen, township thirty-four, range four, east; thence north to the northeast corner of section twenty-four, township thirty-five, range three, east; thence west with the subdivisional lines to the northwest corner of section twenty-two, township thirty-five, range two, west; thence south to the southwest corner of section thirty-four, township thirty-four, range two, west; thence east to the southeast corner of section thirty-six, township thirty-four, range two, east; thence south with the line dividing ranges two and three, east, to the southwest corner of section seven, township thirty-one, range three, east; thence east to the southwest corner of section eight, same township and range; thence south with the subdivisional lines to the southwest corner of section seventeen, township thirty, range three, east; thence east to the southeast corner of section thirteen, township thirty, range four, east; thence north with the line dividing ranges four and five, east, to the place of beginning.

(RSMo 1939 § 13619)

Prior revisions: 1929 § 11960; 1919 § 9362; 1909 § 3579



Section 46.097 Jackson.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.097. Jackson. — Beginning in the middle of the main channel of the Missouri River, at a point where the western boundary line of the state intersects the same; thence south to the line between townships forty-six and forty-seven; thence east with the said township line to the southeast corner of section thirty-three of township forty-seven, range twenty-nine, west; thence north with the subdivisional lines to the middle of the main channel of the Missouri River; thence up said river, in the middle of the main channel thereof, to the place of beginning.

(RSMo 1939 § 13620)

Prior revisions: 1929 § 11961; 1919 § 9363; 1909 § 3580



Section 46.098 Jasper.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.098. Jasper. — Beginning at the southeast corner of section fourteen, township twenty-seven, north, range twenty-nine, west; thence west with the subdivisional lines to the western boundary line of the state; thence north on the state line to the northwest corner of section eighteen, township thirty, north, range thirty-three, west; thence east with the subdivisional line to the northeast corner of section fourteen, township thirty, north, range twenty-nine, west; thence south with the subdivisional line to the southeast corner of section thirty-five, township thirty, north, range twenty-nine, west; thence east with the subdivisional line to the northeast corner of section two, township twenty-nine, north, range twenty-nine, west; thence south to the place of beginning.

(RSMo 1939 § 13621)

Prior revisions: 1929 § 11962; 1919 § 9364; 1909 § 3581



Section 46.099 Jefferson.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.099. Jefferson. — Beginning at a point in the middle of the main channel of the Mississippi River, due east of the mouth of the Meramec; thence due west to the middle of the main channel of the Meramec River, at the mouth thereof; thence up the Meramec, in the middle of the main channel thereof, to where the township line between townships forty-three and forty-four crosses the same; thence west with said line to the Meramec River, where the said township line again crosses the same; thence up the Meramec River, in the middle of the main channel thereof, to a point where the range line between ranges two and three, east, crosses the same; thence south with said range line to the northwest corner of township forty-two, range three, east; thence direct to the northeast corner of Washington County, being a point sixteen chains north of the quarter-section corner on the line between sections fourteen and fifteen, in township forty, north, range two, east; thence in a direct line to the middle of the main channel of Big River, opposite the mouth of Mineral Fork; thence up said river, in the middle of the main channel thereof, to where the subdivisional line between sections eighteen and nineteen intersects the same; thence east with the subdivision lines to the southeast corner of section sixteen, township thirty-eight, range four, east; thence direct to the southeast corner of township thirty-nine, north, range five, east; thence in a direct line, and with the St. Francois County line, toward the southeast corner of section twenty-three, township thirty-eight, north, range six, east, to where said line intersects the Platten Creek; thence in a direct line to Skagg's Spring, on the Isle au Bois Creek, in section fourteen, township thirty-nine, north, of range six, east, and to said Isle au Bois Creek, and to the middle of the main channel thereof; thence down the middle of the main channel of said Isle au Bois Creek to the slough bank; thence in a northeastern direction to the middle of the main channel of the Mississippi River; thence up the middle of the main channel of said Mississippi River to the place of beginning.

(RSMo 1939 § 13622)

Prior revisions: 1929 § 11963; 1919 § 9365; 1909 § 3582



Section 46.100 Johnson.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.100. Johnson. — Beginning at the northeast corner of section twenty-five of township forty-eight, range twenty-four, west; thence west with the subdivisional lines to the northwest corner of section thirty of township forty-eight, range twenty-six; thence south with the range line between ranges twenty-six and twenty-seven to the southwest corner of township forty-eight, range twenty-six; thence west with the township line between townships forty-seven and forty-eight to the northwest corner of section three of township forty-seven, range twenty-nine; thence south with the subdivisional lines to the southwest corner of section twenty-seven of township forty-four, range twenty-nine; thence east with the subdivisional lines to the southeast corner of section twenty-five of township forty-four, range twenty-four; thence with the range line between ranges twenty-three and twenty-four, to the place of beginning.

(RSMo 1939 § 13623)

Prior revisions: 1929 § 11964; 1919 § 9366; 1909 § 3583



Section 46.101 Knox.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.101. Knox. — Beginning in the northwest corner of section three, township sixty-three, range thirteen, west; thence south with the subdivisional lines to the southwest corner of section thirty-four, township sixty, range thirteen, west; thence east with the township line between townships fifty-nine and sixty to the southeast corner of township sixty, range ten, west; thence north with the range line between ranges nine and ten to the northeast corner of township sixty-three, range ten, west; thence west with the township line between township sixty-three and sixty-four to the place of beginning.

(RSMo 1939 § 13569)

Prior revisions: 1929 § 11910; 1919 § 9312; 1909 § 3529



Section 46.102 Laclede.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.102. Laclede. — Beginning at the northwest corner of township thirty-six, range seventeen, west; thence east with the township line between townships thirty-six and thirty-seven to the top of the ridge dividing the waters of the Dry Auglaize from the Wet Auglaize; thence southeast on the middle of said ridge separating the waters of the Wet Auglaize from Bear Creek, until it strikes the range line between ranges thirteen and fourteen; thence south with the range line between ranges thirteen and fourteen to the southeast corner of township thirty-five, range fourteen, west; thence on a straight line to the southeast corner of section sixteen, township thirty-four, range twelve; thence south with the subdivisional lines to the southeast corner of section sixteen, township thirty-two, range twelve; thence west with the subdivisional lines to the southwest corner of section eighteen, township thirty-two, range seventeen; thence north with the range line between ranges seventeen and eighteen to the place of beginning.

(RSMo 1939 § 13624)

Prior revisions: 1929 § 11965; 1919 § 9367; 1909 § 3584



Section 46.103 Lafayette.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.103. Lafayette. — Beginning in the middle of the main channel of the Missouri River, at a point where the prolongation north of the range line between ranges twenty-three and twenty-four would intersect the same; thence south with the said line between ranges twenty-three and twenty-four to the southeast corner of section twenty-four of township forty-eight, range twenty-four, west; thence west with the subdivisional lines to the southwest corner of section nineteen of township forty-eight, range twenty-six, west; thence south with the range line between ranges twenty-six and twenty-seven to the southeast corner of township forty-eight, range twenty-seven; thence west with the township line between townships forty-seven and forty-eight to the southwest corner of section thirty-four of township forty-eight, range twenty-nine; thence north with the subdivisional line to the middle of the main channel of the Missouri River; thence down said river, in the middle of the main channel thereof, to the place of beginning.

(RSMo 1939 § 13625)

Prior revisions: 1929 § 11966; 1919 § 9368; 1909 § 3585



Section 46.104 Lawrence.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.104. Lawrence. — Beginning at the southeast corner of section twenty-five of township twenty-six, range twenty-five, west; thence north with the range line between ranges twenty-four and twenty-five to the northeast corner of township twenty-nine, range twenty-five, west; thence west with the township line between townships twenty-nine and thirty to the northwest corner of section one of township twenty-nine, range twenty-nine, west; thence south with the subdivisional lines to the southwest corner of section twenty-five, township twenty-six, range twenty-nine, west; thence east with the subdivisional lines to the place of beginning.

(RSMo 1939 § 13626)

Prior revisions: 1929 § 11967; 1919 § 9369; 1909 § 3586



Section 46.105 Lewis.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.105. Lewis. — Beginning at a point in the middle of the main channel of the Mississippi River, where the prolongation east of the township line between townships fifty-nine and sixty would intersect the same; thence west on said township line to the southwest corner of township sixty, range nine, west; thence north with the range line between ranges nine and ten, west, to the northwest corner of section nineteen, township sixty-three, range nine, west; thence east with the subdivisional lines to the middle of the main channel of the Mississippi River; thence down the said river, in the middle of the main channel thereof, to the place of beginning.

(RSMo 1939 § 13570)

Prior revisions: 1929 § 11911; 1919 § 9313; 1909 § 3530



Section 46.106 Lincoln.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.106. Lincoln. — Beginning in the middle of the main channel of the Mississippi River, opposite the mouth of the river Cuivre; thence up said river Cuivre, in the middle of the main channel thereof, to the mouth of Eagle Fork (Big Creek); thence up Eagle Fork (Big Creek), in the middle of the main channel thereof, to the line of the fifth principal meridian; thence with said meridian line to the township line between townships forty-seven and forty-eight; thence west with said township line to the southwest corner of section thirty-five, township forty-eight, range two, west; thence north with the subdivisional lines to the northwest corner of section fourteen, township forty-eight, range two, west; thence west with subdivisional lines to the southwest corner of section seven, township forty-eight, range two, west; thence north with the range line between ranges two and three, west, to the southeast corner of section twenty-four, township forty-nine, range three, west; thence west with the subdivisional lines to the southwest corner of section twenty-one, township forty-nine, range three, west; thence north with the subdivisional lines to the northwest corner of section four, township fifty, range three, west; thence east with the township line between townships fifty and fifty-one to the northeast corner of township fifty, range three, west; thence north with the range line between ranges two and three, west, to the northwest corner of township fifty-one, range two, west; thence east with the township line between townships fifty-one and fifty-two to the middle of the main channel of the Mississippi River; thence down said river, in the middle of the main channel thereof, to the place of beginning.

(RSMo 1939 § 13571)

Prior revisions: 1929 § 11912; 1919 § 9314; 1909 § 3531



Section 46.107 Linn.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.107. Linn. — Beginning at the southeast corner of township fifty-seven, range eighteen, west; thence west to the southwest corner of section thirty-four, township fifty-seven, range twenty-two, west; thence north with the subdivisional lines to the northwest corner of section ten of township sixty, range twenty-two, west; thence east with the township line between townships sixty and sixty-one to the northeast corner of township sixty, range eighteen, west; thence south with the range line between ranges seventeen and eighteen to the place of beginning.

(RSMo 1939 § 13572)

Prior revisions: 1929 § 11913; 1919 § 9315; 1909 § 3532



Section 46.108 Livingston.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.108. Livingston. — Beginning at the southwest corner of township fifty-six, range twenty-five; thence north with the range line between ranges twenty-five and twenty-six to the northwest corner of township fifty-nine, range twenty-five; thence east with the township line between townships fifty-nine and sixty to the northeast corner of section four, township fifty-nine, range twenty-two; thence south with the subdivisional lines to the southeast corner of section thirty-three, township fifty-seven, range twenty-two; thence east with the township line between townships fifty-six and fifty-seven to the middle of the main channel of Locust Creek; thence down Locust Creek, in the middle of the main channel thereof, to the middle to the main channel of Grand River; thence down Grand River, in the middle of the main channel thereof, to a point where the township line between townships fifty-five and fifty-six intersects the same; thence west with said township line to the place of beginning.

(RSMo 1939 § 13573)

Prior revisions: 1929 § 11914; 1919 § 9316; 1909 § 3533



Section 46.109 Macon.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.109. Macon. — Beginning at the southeast corner of township fifty-six, range thirteen, west; thence north with the range line between ranges twelve and thirteen to the northeast corner of township fifty-nine, range thirteen, west; thence west with the township line between townships fifty-nine and sixty to the northwest corner of section three, in township fifty-nine, range thirteen; thence north with the subdivisional lines to the northeast corner of section four, township sixty, range thirteen, west; thence west with the township line between townships sixty and sixty-one to the northwest corner of township sixty, range seventeen, west; thence south with the range line between ranges seventeen and eighteen to the southwest corner of township fifty-seven, range seventeen, west; thence east with the township line between townships fifty-six and fifty-seven to the southeast corner of section thirty-three, township fifty-seven, range sixteen; thence south with the subdivisional lines to the southwest corner of section thirty-four, township fifty-six, range sixteen, west; thence east with the township line between townships fifty-five and fifty-six to the place of beginning.

(RSMo 1939 § 13574)

Prior revisions: 1929 § 11915; 1919 § 9317; 1909 § 3534



Section 46.110 Madison.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.110. Madison. — Beginning at the northwest corner of section nineteen, township thirty-four, range five, east; thence east with the subdivisional lines to the northeast corner of section twenty-one, township thirty-four, range eight, east; thence south with the subdivisional lines to the southeast corner of section thirty-three, township thirty-four, range eight, east; thence in a direct line to the northeast corner of section twenty-two, township thirty-three, range eight, east; thence south with the subdivisional lines to the southeast corner of section thirty-four, township thirty-one, range eight, east; thence west with the township line to the range line dividing ranges four and five; thence north along said range line to the place of beginning.

(RSMo 1939 § 13627)

Prior revisions: 1929 § 11968; 1919 § 9370; 1909 § 3587



Section 46.111 Maries.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.111. Maries. — Beginning at the southeast corner of township thirty-nine, range seven, west; thence north with the range line between ranges six and seven, west, to the northeast corner of section twenty-four, township forty-one, range seven, west; thence west with the subdivisional lines to the northwest corner of section nineteen, township forty-one, range eleven, west; thence south with the range line between ranges eleven and twelve to the southwest corner of section eighteen, township thirty-eight, range eleven, west; thence east with the subdivisional lines to the middle of the main channel of the Gasconade River; thence down said river, in the middle of the main channel thereof, to where it intersects the township line between townships thirty-eight and thirty-nine, range nine, west; and thence east on the township line to the place of beginning.

(RSMo 1939 § 13628)

Prior revisions: 1929 § 11969; 1919 § 9371; 1909 § 3588



Section 46.112 Marion.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.112. Marion. — Beginning at a point in the middle of the main channel of the Mississippi River, where the prolongation east of the line dividing townships fifty-six and fifty-seven would intersect the same; thence west with said line to the northeast corner of section six, township fifty-six, range seven; thence south with the subdivisional line to the southeast corner of section seven, township and range aforesaid; thence west with the subdivisional line to the southwest corner of section seven, township fifty-six, range eight, west; thence north with the range line between ranges eight and nine to the northwest corner of township fifty-nine, range eight; thence east with the township line between townships fifty-nine and sixty to its termination; thence with said line, where it prolongs east, to the middle of the main channel of the Mississippi River; thence down the Mississippi, in the middle of the main channel thereof, to the place of beginning.

(RSMo 1939 § 13575)

Prior revisions: 1929 § 11916; 1919 § 9318; 1909 § 3535



Section 46.113 McDonald.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.113. McDonald. — Beginning on the west boundary line of the county of Barry, as defined by an act approved February 24, 1849, entitled "An act to define the western boundary line of Barry County", at a point on said line between townships twenty-three and twenty-four of range number twenty-nine, west; thence west along said township line to the western boundary line of the state; thence south with said boundary line to the southwest corner of the state; thence east on the state line between the states of Missouri and Arkansas to the southwest corner of Barry County, where the line, as defined by the act aforesaid, intersects the southern boundary line of the state; thence north on the said western boundary line of Barry County to the place of beginning.

(RSMo 1939 § 13629)

Prior revisions: 1929 § 11970; 1919 § 9372; 1909 § 3589



Section 46.114 Mercer.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.114. Mercer. — Beginning at the southeast corner of section nine, township sixty-three, range twenty-two, west; thence north with the subdivisional lines to the north boundary of the state; thence west with said boundary to the line dividing ranges twenty-five and twenty-six; thence south with said range line to the southwest corner of section seven of township sixty-three, range twenty-five, west; thence east with the subdivisional lines to the place of beginning.

(RSMo 1939 § 13576)

Prior revisions: 1929 § 11917; 1919 § 9319; 1909 § 3536



Section 46.115 Miller.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.115. Miller. — Beginning at the northeast corner of township forty-one, range twelve, west; thence west with the township line between townships forty-one and forty-two to the middle of the main channel of the Osage River; thence up the same, in the middle of the main channel thereof, to a point where the township line between townships forty-one and forty-two crosses the same a second time; thence west with said township line to the southwest corner of township forty-two in range thirteen, west; thence north to the northeast corner of township forty-two, range fourteen; thence west by township line between townships forty-two and forty-three to the northwest corner of township forty-two, range fifteen; thence south to the southwest corner of said township and range; thence west to the northwest corner of section three, in township forty-one, range sixteen; thence south by subdivisional line to the point where the same strikes the Osage River; thence east with the middle of said river to the point where the same crosses the range line between ranges fifteen and sixteen; thence along said range line to where the same intersects the township line between townships thirty-nine and forty; thence east on said township line to the northwest corner of section five, township thirty-nine, range fifteen; thence south to the southwest corner of section five; thence east on section line between sections five and eight, one-half mile, to the quarter-section corner between said sections, thence south through the middle of sections eight and seventeen to the southern boundary of section seventeen; thence east one-half mile to the northwest corner of section twenty-one; thence south to the southwest corner of section twenty-one; thence east to the northwest corner of section twenty-seven; thence south on section line between sections twenty-seven and twenty-eight and thirty-three and thirty-four to the southwest corner of section thirty-four, and on township line between townships thirty-eight and thirty-nine; thence east on said township line to the northeast corner of section three, township thirty-eight, range fifteen; thence south to the southwest corner of section two; thence east to the southeast corner of section two; thence south to the southwest corner of section twelve; thence east to the southeast corner of section twelve; thence south on range line between ranges fourteen and fifteen to the southeast corner of section thirteen; thence east with subdivisional line to the southeast corner of section thirteen, township thirty-eight, range twelve; thence north by range line between ranges eleven and twelve to the place of beginning.

(RSMo 1939 § 13630)

Prior revisions: 1929 § 11971; 1919 § 9373; 1909 § 3590



Section 46.116 Mississippi.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.116. Mississippi. — Beginning in the middle of the main channel of the Mississippi River, opposite the center of section sixteen, in township twenty-three, north, of range number sixteen, east; thence north through the center of said section to the northern line of the same; thence with the New Madrid County line to the northeast corner of section thirty-four, township twenty-six, north, of range number fourteen, east; thence north to the northeast corner of section twenty-seven, same township and range; thence to the southeast corner of section twenty-three; thence to the northeast corner of section fourteen; thence to the southeast corner of section seven, township twenty-six, range number fifteen, east; thence to the northeast corner of section six; thence to the northeast corner of section four; thence to the northeast corner of section thirty-three, township twenty-seven, range number fifteen, east; thence to the northeast corner of section thirty-four; thence to the northeast corner of section twenty-seven; thence to the northeast corner of section twenty-five; thence to the northeast corner of section thirteen; thence in a northeastwardly course to the middle of section eight, township twenty-seven, range number sixteen, east; thence north through the middle of section eight; thence east to the middle of the main channel of the Mississippi River; thence down the main channel of the Mississippi River to the place of beginning.

(RSMo 1939 § 13631)

Prior revisions: 1929 § 11972; 1919 § 9374; 1909 § 3591



Section 46.117 Moniteau.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.117. Moniteau. — Beginning at a point in the middle of the main channel of the Missouri River, where the prolongation north of the range line between ranges fourteen and fifteen would intersect the same; thence in a direct line to the southwest corner of township forty-six, range fifteen; thence south to the northeast corner of section twelve, township forty-five, range sixteen; thence west with the subdivisional lines to the northwest corner of section seven, township forty-five, range seventeen; thence south with the range line between ranges seventeen and eighteen to the northwest corner of section seven, township forty-four, range seventeen; thence in a direct line to the southeast corner of township forty-three, range sixteen; thence east with the township line between townships forty-two and forty-three to the southeast corner of section thirty-one, township forty-three, range fourteen; thence in a direct line to a point on the Missouri River where the line between fractional sections twelve and thirteen in township forty-six, range fourteen, intersects the range line between ranges thirteen and fourteen; thence in a direct line to the nearest point in the middle of the main channel of the Missouri River; thence up the same in the middle of the main channel thereof, to the place of beginning.

(RSMo 1939 § 13632)

Prior revisions: 1929 § 11973; 1919 § 9375; 1909 § 3592



Section 46.118 Monroe.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.118. Monroe. — Beginning at the northeast corner of section eighteen, in township fifty-six, range seven, west; thence south with the subdivisional lines to the southeast corner of section thirty in township fifty-three, range seven, west; thence west with the subdivisional line to the southwest corner of section thirty, township fifty-three, range twelve, west; thence north with the range line between ranges twelve and thirteen to the northwest corner of township fifty-five, range twelve, west; thence east to the northeast corner of said township fifty-five, range twelve, west; thence north with the range line between ranges eleven and twelve to the northwest corner of section eighteen, township fifty-six, range eleven, west; thence east with the subdivisional line to the place of beginning.

(RSMo 1939 § 13577)

Prior revisions: 1929 § 11918; 1919 § 9320; 1909 § 3537



Section 46.119 Montgomery.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.119. Montgomery. — Beginning at a point in the middle of the main channel of the Missouri River, where a prolongation south of the line between ranges four and five, west, would intersect the same; thence north on the said range line to the southwest corner of section seven, township forty-seven, range four, west; thence east with the subdivisional lines to the southeast corner of section eight, township forty-seven, range three, west; thence north with the subdivisional lines to the northeast corner of section five, township fifty, north, range three, west; thence with the township line between townships fifty and fifty-one to the northwest corner of township fifty, range six, west; thence south with the range line between ranges six and seven to the middle of the main channel of the Missouri River; thence down said river, in the middle of the main channel thereof, to the place of beginning.

(RSMo 1939 § 13578)

Prior revisions: 1929 § 11919; 1919 § 9321; 1909 § 3538



Section 46.120 Morgan.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.120. Morgan. — Beginning at the northeast corner of section twelve, township forty-five, range eighteen, west; thence west by subdivisional line to the northwest corner of section seven, township forty-five, range nineteen, west; thence south by range line between ranges nineteen and twenty to the point where said line strikes the Osage River; thence down the middle of said river to the point where it strikes the southeast corner of section thirty, township forty, range eighteen, west; thence east by subdivisional line to the Osage River; thence down the middle of said river to the point where the same strikes the southeast corner of section sixteen, township forty, range sixteen; thence north by subdivisional line to the township line between forty-one and forty-two; thence east to the range line between ranges fifteen and sixteen; thence north with said line to the northeast corner of township forty-two, range sixteen; thence northwest by a straight line to the northeast corner of section twelve, township forty-four, range eighteen; thence north by range line between ranges seventeen and eighteen to the place of beginning.

(RSMo 1939 § 13633)

Prior revisions: 1929 § 11974; 1919 § 9376; 1909 § 3593



Section 46.121 New Madrid.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.121. New Madrid. — Beginning in the middle of the main channel of the Mississippi River, due south of the center of section sixteen, in township twenty-three, north, range sixteen, east; thence north through the center of said section to the northern boundary thereof; thence with the line as now established by law to the northeast corner of section two, in township twenty-five, north, range fourteen, east; thence north to the northeast corner of the southeast quarter of section twenty-six, in township twenty-six north, range fourteen, east; thence west through the center of sections twenty-six, twenty-seven, twenty-eight and twenty-nine to the eastern boundary of survey number one thousand and thirty-two, originally granted to Moses Hurley; thence northwardly to the northeast corner of said survey; thence westwardly with the northern boundary of said survey ten hundred and thirty-two to the northeast corner of survey number eleven hundred and nine; thence westwardly along the northern boundary of said survey number eleven hundred and nine to the northwest corner of the same; thence southwardly along the western boundary of said survey number eleven hundred and nine to the southwest corner of the same; thence westwardly along the northern boundary of survey number six hundred and thirty-five to the northwest corner of the same; thence southwardly along the western boundary of said survey six hundred and thirty-five to the intersection of the line between sections twenty-five and thirty-six, in township twenty-six, north, in range thirteen, east; thence west along the section line to the range line between ranges twelve and thirteen, east; thence south with the range line to the center of township twenty-three, north, range twelve, east; thence west across the swamp to the edge of the highlands; thence south with the edge of the highlands to the Pemiscot County line; thence with the line as now established by law to the place of beginning.

(RSMo 1939 § 13634)

Prior revisions: 1929 § 11975; 1919 § 9377; 1909 § 3594



Section 46.122 Newton.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.122. Newton. — Beginning at the northwest corner of section twenty-four of township twenty-seven, range twenty-nine, west; thence south with the subdivisional lines to the northeast corner of section thirty-five of township twenty-six, range twenty-nine, west; thence due south with the western boundary line of Barry County to the northern boundary line of McDonald County; thence west with the said northern boundary line of McDonald County to the western boundary line of the state; thence north with said western boundary line to the northwest corner of section twenty-three, township twenty-seven, range thirty-four; thence east along subdivisional line to the place of beginning.

(RSMo 1939 § 13635)

Prior revisions: 1929 § 11976; 1919 § 9378; 1909 § 3595



Section 46.123 Nodaway.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.123. Nodaway. — Beginning in the middle of the main channel of Nodaway River, where it is intersected by the township line between townships sixty-one and sixty-two; thence up said river, in the middle of the main channel thereof, to the mouth of the brook in what is known by the name of Roland Grove; thence west to a point on the northern line of Holt County, where it is intersected by the subdivisional line dividing range thirty-eight into two equal parts; thence northward on said subdivisional line to the northern line of township sixty-five; thence westward on said township line to the southwest corner of section thirty-four, in township sixty-six, north, of range thirty-eight, west; thence northward on said subdivisional line dividing range thirty-eight in two equal parts to the northern boundary of the state; thence east with said boundary line to the western boundary line of Worth County; thence south on said line to the southwest corner of Worth County; thence east to the northwest corner of Gentry County; thence south on said line to the township line between townships sixty-one and sixty-two; thence west with the township line between townships sixty-one and sixty-two to the place of beginning.

(RSMo 1939 § 13579)

Prior revisions: 1929 § 11920; 1919 § 9322; 1909 § 3539



Section 46.124 Oregon.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.124. Oregon. — Beginning at the northeast corner of section thirty-six, township twenty-six, north, of range three, west; thence west with the subdivisional section lines to the range line dividing ranges six and seven; thence south with the boundary line of Howell County to the southern boundary line of the state; thence with the said boundary line east to the range line dividing ranges one and two, west; thence north by said range line to the line of Carter County; thence west to the range line between ranges two and three, west; thence north to the place of beginning.

(RSMo 1939 § 13636)

Prior revisions: 1929 § 11977; 1919 § 9379; 1909 § 3596



Section 46.125 Osage.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.125. Osage. — Beginning at a point in the middle of the main channel of the Missouri River, where the prolongation north of the range line between ranges six and seven would intersect the same; thence south with said range line to the southeast corner of section thirteen, township forty-one, range seven, west; thence west with the subdivisional lines to the southwest corner of section eighteen, township forty-one, range eleven, west; thence north with the range line between ranges eleven and twelve, to its northern crossing of Profit's Creek; thence down said creek to the middle of the main channel of the Osage River; thence down the Osage River, in the middle of the main channel thereof, to the middle of the main channel of the Missouri River; thence down the Missouri River, in the middle of the main channel thereof, to the place of beginning.

(RSMo 1939 § 13637)

Prior revisions: 1929 § 11978; 1919 § 9380; 1909 § 3597



Section 46.126 Ozark.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.126. Ozark. — Beginning at a point on the south boundary line of the state, where the range line dividing ranges sixteen and seventeen, west, crosses the state line; thence east with the state line to the western boundary of Howell County; thence north with the boundary line of Howell County to the northeast corner of township twenty-four, range eleven, west; thence west with the township line dividing townships twenty-four and twenty-five, to the northwest corner of township twenty-four, range sixteen, west; thence south with the range line to the place of beginning.

(RSMo 1939 § 13638)

Prior revisions: 1929 § 11979; 1919 § 9381; 1909 § 3598



Section 46.127 Pemiscot.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.127. Pemiscot. — Beginning in the middle of the main channel of the Mississippi River, immediately opposite Major's Mill Race; thence direct to the mouth of said mill race; thence up said mill race to the Cushion Lake Bayou; thence along the middle of Cushion Lake Bayou to the Cushion Lake; thence along the middle of said Cushion Lake to a point opposite the head of Collins' Lake or Portage Bay; thence to the head of Collins' Lake or Portage Bay; thence along the middle of said Collins' Lake or Portage Bay to its junction with Little River; thence due west to the middle of section ten, in township twenty, north, of range ten, east; thence due south to the southern boundary of the state; thence east with the southern boundary line of the state to the middle of the main channel of the Mississippi River; thence up said river, in the middle of the main channel thereof, to the place of beginning.

(RSMo 1939 § 13639)

Prior revisions: 1929 § 11980; 1919 § 9382; 1909 § 3599



Section 46.128 Perry.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.128. Perry. — Beginning in the middle of the main channel of the Mississippi River, due east of the mouth of Apple Creek; thence up and along said creek, pursuing the west or principal fork thereof, to the line between townships thirty-three and thirty-four, at or near where said township line is intersected by the section line dividing sections thirty-three and thirty-four, in township thirty-four, range eleven, east; thence west with said township line to the southwest corner of section thirty-four, township thirty-four, range eight, east; thence north with the subdivisional lines to the southwest corner of section fifteen, township thirty-four, range eight, east; thence in a direct line to the southwest corner of section one, township thirty-four, range eight, east; thence in a direct line to the principal forks of Saline Creek; thence in a direct line to the mouth of St. Laurent Creek; thence in a direct line to the middle of the main channel of the Mississippi River; thence down said river in the middle of the main channel thereof, to the place of beginning.

(RSMo 1939 § 13640)

Prior revisions: 1929 § 11981; 1919 § 9383; 1909 § 3600



Section 46.129 Pettis.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.129. Pettis. — Beginning at the northwest corner of section nineteen, township forty-eight, range twenty-three; thence east with the subdivisional lines to the northeast corner of section twenty-four, township forty-eight, range twenty; thence south with the range line between ranges nineteen and twenty to the southeast corner of township forty-four, range twenty; thence west with the township line between townships forty-three and forty-four to the southwest corner of township forty-four, range twenty-one; thence south with the range line between ranges twenty-one and twenty-two to the southeast corner of section twelve, township forty-three, range twenty-two; thence west with the subdivisional lines to the southwest corner of section seven, township forty-three, range twenty-three; thence north with the range line between ranges twenty-three and twenty-four to the place of beginning.

(RSMo 1939 § 13641)

Prior revisions: 1929 § 11982; 1919 § 9384; 1909 § 3601



Section 46.130 Phelps.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.130. Phelps. — Beginning at the range line dividing ranges five and six, west, where the township line between townships thirty-nine and forty crosses the same; thence west along the township line to the northwest corner of township thirty-nine; thence south to the southwest corner of said township thirty-nine; thence west with the township line to the middle of the main channel of the Gasconade River; thence with said river, in the middle of the main channel thereof, to where same crosses the east and west line dividing in half township thirty-eight; thence west with the subdivisional line to the northwest corner of section twenty-two, township thirty-eight, range ten, west; thence south with the subdivisional lines to the southeast corner of section thirty-three, township thirty-four, range ten, west; thence east on the township line to the southeast corner of section thirty-three, township thirty-four, range eight, west; thence north in the middle of range eight to the southeast corner of section thirty-three, township thirty-six, range eight, west; thence east to the range line dividing ranges five and six, west; thence north with said range line to the place of beginning.

(RSMo 1939 § 13642)

Prior revisions: 1929 § 11983; 1919 § 9385; 1909 § 3602



Section 46.131 Pike.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.131. Pike. — Beginning at a point in the middle of the main channel of the Mississippi River, where the prolongation east of the township line between townships fifty-one and fifty-two would intersect the same; thence west with said township line to the northeast corner of township fifty-one, range three, west; thence south with the range line between ranges two and three, west, to the southeast corner of said township fifty-one, range three, west; thence west with the township line between townships fifty and fifty-one to the southwest corner of township fifty-one, range four, west; thence in a direct line to the southeast corner of section sixteen, in township fifty-four, range five, west; thence in a direct line to a point on the Mississippi River, where the line between townships fifty-five and fifty-six strikes the Mississippi River; thence east on a prolongation of said line to the middle of the main channel of the Mississippi River; thence down said river, in the middle of the main channel thereof, to the place of beginning.

(RSMo 1939 § 13580)

Prior revisions: 1929 § 11921; 1919 § 9323; 1909 § 3540



Section 46.132 Platte.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.132. Platte. — Beginning in the middle of the main channel of the Missouri River, at a point where a prolongation south of the old boundary line of the state would intersect the same; thence north with said boundary line to the line run and marked by Matthew M. Hughes, under an act of the general assembly of 1838 and 1839; thence west with said line to the middle of the main channel of the Missouri River; thence down said river, in the middle of the main channel thereof, to the place of beginning.

(RSMo 1939 § 13581)

Prior revisions: 1929 § 11922; 1919 § 9324; 1909 § 3541



Section 46.133 Polk.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.133. Polk. — Beginning at the northeast corner of section twelve of township thirty-five, range twenty-one; thence west with the subdivisional lines to the northwest corner of section ten, township thirty-five, range twenty-four; thence north with the sectional line to the northeast corner of section four, township thirty-five, range twenty-four; thence west with the township line between townships thirty-five and thirty-six to the northwest corner of township thirty-five, range twenty-four; thence south with the range line between ranges twenty-four and twenty-five to the southwest corner of township thirty-five, range twenty-four; thence east to the northwest corner of section six, township thirty-four, range twenty-four; thence south with the range line between ranges twenty-four and twenty-five to the southwest corner of section seven, township thirty-one, range twenty-four; thence east with the subdivisional lines to the southeast corner of section twelve, township thirty-one, range twenty-one; thence north with the range line between ranges twenty and twenty-one to the place of beginning.

(RSMo 1939 § 13643)

Prior revisions: 1929 § 11984; 1919 § 9386; 1909 § 3603



Section 46.134 Pulaski.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.134. Pulaski. — Beginning at the northeast corner of section twenty-one, township thirty-eight, range ten, west; thence south with the subdivisional lines to the southeast corner of section thirty-three, township thirty-four, range ten, west; thence west with the township lines between townships thirty-three and thirty-four to the southwest corner of section thirty-four, township thirty-four, range twelve, west; thence north with the subdivisional line to the northwest corner of section twenty-two, township thirty-four, range twelve, west; thence in a direct line to the southwest corner of township thirty-five, range thirteen, west; thence north with the range line between ranges thirteen and fourteen to the northwest corner of section nineteen, township thirty-eight, range thirteen, west; thence east with the subdivisional line to the place of beginning.

(RSMo 1939 § 13644)

Prior revisions: 1929 § 11985; 1919 § 9387; 1909 § 3604



Section 46.135 Putnam.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.135. Putnam. — Beginning at the southwest corner of section eighteen, township sixty-four, range seventeen, west; thence east on the subdivisional lines to the middle of the main channel of the Chariton River; thence up Chariton River, in the middle of the main channel thereof, to the north boundary line of the state; thence west with said boundary line to the middle of range twenty-two; thence south with the subdivisional lines to the southwest corner of section thirty-four, township sixty-five, range twenty-two, west; thence east on the township line between townships sixty-four and sixty-five to the southeast corner of township sixty-five, range eighteen, west; thence south with the range line between ranges seventeen and eighteen to the place of beginning.

(RSMo 1939 § 13582)

Prior revisions: 1929 § 11923; 1919 § 9325; 1909 § 3542



Section 46.136 Ralls.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.136. Ralls. — Beginning at a point in the middle of the main channel of the Mississippi River, where the prolongation east of the line between townships fifty-six and fifty-seven would intersect the same; thence west with said line to the northwest corner of section five, township fifty-six, range seven, west; thence south with the subdivisional lines to the southwest corner of section thirty-two, township fifty-three, range seven, west; thence east with the township line between townships fifty-two and fifty-three to the line of Pike County; thence in a direct line to the southeast corner of section sixteen, township fifty-four, range five, west; thence in a direct line to a point on the Mississippi River, where the line between townships fifty-five and fifty-six strikes the same; thence east to the middle of the main channel of the Mississippi River; and thence up said river, in the middle of the main channel thereof, to the place of beginning.

(RSMo 1939 § 13583)

Prior revisions: 1929 § 11924; 1919 § 9326; 1909 § 3543



Section 46.137 Randolph.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.137. Randolph. — Beginning at the southeast corner of township fifty-two, range fourteen, west; thence with the northern boundary of Howard County to the middle of range sixteen; thence north with the subdivisional lines to the northwest corner of section three, township fifty-five, range sixteen, west; thence east with the township line between townships fifty-five and fifty-six to the northeast corner of township fifty-five, range thirteen; thence south with the range line between ranges twelve and thirteen to the southeast corner of township fifty-two, range thirteen, west; thence with the township line between townships fifty-one and fifty-two to the place of beginning.

(RSMo 1939 § 13584)

Prior revisions: 1929 § 11925; 1919 § 9327; 1909 § 3544



Section 46.138 Ray.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.138. Ray. — Beginning in the middle of the main channel of the Missouri River, where the prolongation south of the line between ranges twenty-five and twenty-six would intersect the same; thence north with said range line to the northeast corner of township fifty-four, range twenty-six, west; thence west with the township line to the northwest corner of township fifty-four, range twenty-nine; thence south with the range line to the middle of the main channel of the Missouri River; thence down the Missouri River, in the middle of the main channel thereof, to the place of beginning.

(RSMo 1939 § 13585)

Prior revisions: 1929 § 11926; 1919 § 9328; 1909 § 3545



Section 46.139 Reynolds.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.139. Reynolds. — Beginning at the southeast corner of township twenty-eight, range two, east; thence north with the range line dividing ranges two and three to the southwest corner of section thirty-one, township twenty-nine, range three, east; thence east to the southeast corner of same section; thence north to the southwest corner of section twenty, same township and range; thence east to the southeast corner of same section; thence north to the southeast corner of section seventeen, township thirty, range three, east; thence west to the southwest corner of same section; thence north to the southeast corner of section seven, township thirty-one, range three, east; thence west to the range line dividing ranges two and three, east; thence north to the northeast corner of township thirty-three, range two, east; thence west with the township line between townships thirty-three and thirty-four to the northwest corner of township thirty-three, range three, west; thence south to the southwest corner of same township and range; thence east to the northeast corner of township thirty-two, range three, west; thence south to the southeast corner of same township and range; thence east to the southeast corner of section thirty-two, township thirty-two, range two, west; thence south with the subdivisional lines to the southwest corner of section four, township thirty, range two, west; thence east to the southwest corner of section three, same township and range; thence south to the northwest corner of section thirty-four, same township and range; thence east to the northwest corner of section thirty-six, same township and range; thence south to the southwest corner of section one, township twenty-nine, range two, west; thence east to the southwest corner of section five, township twenty-nine, range one, west; thence south to the southwest corner of section seventeen, same township and range; thence east to the southeast corner of section seventeen, same township and range; thence south to the southwest corner of section twenty-one, same township and range; thence east to the southwest corner of section twenty-three, same township and range; thence south to the southwest corner of section thirty-five, same township and range; thence east to the southeast corner of same section; thence south to the southwest corner of section thirteen, township twenty-eight, range one, west; thence east to the northeast corner of section twenty, township twenty-eight, range one, east; thence south to the southeast corner of section thirty-two, same township and range; thence east along the township line dividing townships twenty-seven and twenty-eight to the place of beginning.

(RSMo 1939 § 13645)

Prior revisions: 1929 § 11986; 1919 § 9388; 1909 § 3605



Section 46.140 Ripley.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.140. Ripley. — Beginning at the south boundary line of the state, at a point where the state line crosses the range line between ranges one and two, west; thence north with said range line to the southern boundary of Carter County; thence east with the southern boundary of said Carter County to the western boundary line of Butler County; thence with said western boundary line of Butler County to the point of its intersection with the southern boundary line of the state; thence with the state line to the place of beginning.

(RSMo 1939 § 13646)

Prior revisions: 1929 § 11987; 1919 § 9389; 1909 § 3606



Section 46.141 St. Charles.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.141. St. Charles. — Beginning at a point in the middle of the main channel of the Mississippi River, opposite the mouth of Cuivre River; thence up said river, in the middle of the main channel thereof, to a point opposite the mouth of Eagle Fork; thence up Eagle Fork, in the middle of the main channel thereof, to the line of the fifth principal meridian; thence south along said meridian to the middle of the main channel of the Missouri River; thence down the Missouri River, in the middle of the main channel thereof, to the middle of the main channel of the Mississippi River; thence up the Mississippi River, in the middle of the main channel thereof, to the place of beginning.

(RSMo 1939 § 13589)

Prior revisions: 1929 § 11930; 1919 § 9332; 1909 § 3549



Section 46.142 St. Clair.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.142. St. Clair. — Beginning at the northwest corner of township thirty-nine, range twenty-eight, west; thence south with the range line between ranges twenty-eight and twenty-nine to the southwest corner of section seven of township thirty-six of range twenty-eight; thence east with the subdivisional lines to the southeast corner of section eight of township thirty-six of range twenty-six, west; thence south with the subdivisional lines to the southwest corner of section thirty-three, township thirty-six of range twenty-six; thence east with the township line between townships thirty-five and thirty-six to the southeast corner of section thirty-three of township thirty-six of range twenty-four; thence north with the subdivisional lines to the northeast corner of section four of township thirty-six of range twenty-four; thence east with the township line between townships thirty-six and thirty-seven to the southeast corner of township thirty-seven of range twenty-four, west; thence to the northeast corner of township thirty-nine of range twenty-four; thence west with the township line till it crosses the Osage River the second time; thence with the meanderings of said Osage River till it again strikes the township line; thence west with the township line, on the line between townships thirty-nine and forty, to the place of beginning.

(RSMo 1939 § 13651)

Prior revisions: 1929 § 11992; 1919 § 9394; 1909 § 3611



Section 46.143 St. Francois.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.143. St. Francois. — Beginning at the southwest corner of section one, township thirty-four, north, range eight, east, on the boundary line of Ste. Genevieve County; thence with the western boundary of Ste. Genevieve County, as set out in section 46.144, to the northwest corner thereof, being at the northeast corner of township thirty-eight, range five, east; thence on a direct line to the southwest corner of section fifteen, township thirty-eight, range four, east; thence west with the section line to the middle of the main channel of Big River; thence down Big River to where it strikes the range line dividing ranges three and four, east; thence south with said range line to the southwest corner of section eighteen, township thirty-four, range four, east; thence east with the subdivisional line to the southwest corner of section fifteen, township thirty-four, range eight, east; thence in a direct line to the place of beginning.

(RSMo 1939 § 13652)

Prior revisions: 1929 § 11993; 1919 § 9395; 1909 § 3612



Section 46.144 Ste. Genevieve boundaries.

Effective 28 Aug 2003

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.144. Ste. Genevieve boundaries. — Beginning at a point in the middle of the main channel of the Mississippi River, opposite the mouth of the St. Laurent Creek; thence in a direct line to the point of intersection of the principal forks of Saline Creek; thence in a direct line to the southwest corner of section one, township thirty-four, north, range eight, east, of the fifth principal meridian; thence northwesterly along the line as surveyed by Henry Nations, county surveyor of Ste. Genevieve County, and Lovel Turley, county surveyor of St. Francois County, surveyed between October 26, 1925, and June 23, 1926, and recorded in the Ste. Genevieve county clerk's office in roller number 2, map number 29, dated July 23, 1926, to the point of intersection with the line surveyed by J. M. Stevenson, M. Frissel and W. B. Wilkenson in pursuance of act entitled "An act to ascertain the line between St. Francois and Ste. Genevieve Counties", approved February 15, 1841; thence southwesterly along the line as surveyed by Henry Nations, county surveyor of Ste. Genevieve County, and Lovel Turley, county surveyor of St. Francois County, surveyed between October 26, 1925, and June 23, 1926, and recorded in the Ste. Genevieve county clerk's office in roller number 2, map number 29, dated July 23, 1926, to a rock from which the corner of sections six and seven, on the line between ranges seven and eight, east, township thirty-four, north, bears north twenty-eight degrees, west eight chains and forty-eight links, and a black oak, nine inches in diameter, bears north eight degrees, east one hundred and seventeen links, and a post oak, twenty inches in diameter, bears north seventy-seven degrees, west eighty-nine links distant; thence northwesterly along the line as surveyed by Henry Nations, county surveyor of Ste. Genevieve County, and Lovel Turley, county surveyor of St. Francois County, surveyed between October 26, 1925, and June 23, 1926, and recorded in the Ste. Genevieve county clerk's office in roller number 2, map number 29, dated July 23, 1926, to a rock, from which the corner of sections twenty-six and twenty-seven, thirty-four and thirty-five, township thirty-seven, north, range five, east, bears north twenty-five degrees, east fifteen chains and seventy-eight links, and a black oak sixteen inches in diameter marked S.T.G.C., bears south seventy-three degrees, east eighty-six links, and a post oak, seven inches in diameter, marked S.T.F.C., bears south twenty-eight degrees, west, forty-four links distant; thence north 45 degrees 57 minutes 31 seconds east, a distance of 54,243.81 feet along the line as shown on a survey examined and approved by the St. Francois and Ste. Genevieve County presiding commissioners on December 3, 1991, and filed as document number 750-26038 in the state land survey repository, to the corner described on certified land corner document number 600-47786 filed in the state land survey repository; thence in a direct line as shown on document number 750-26038 toward the southeast corner of township thirty-nine, north, of range five, east, so far as to intersect the Platten Creek; thence in a direct line to Skagg's Spring, on the Isle au Bois Creek, in section fourteen, township thirty-nine, north, of range six, east, and to said Isle au Bois Creek and to the middle of the main channel thereof; thence down the middle of the main channel of said Isle au Bois Creek to the slough bank; thence in a northeastern direction to the middle of the main channel of the Mississippi River; thence down the middle of the main channel of said Mississippi River to the place of beginning.

(RSMo 1939 § 13653, A.L. 2003 H.B. 326)

Prior revisions: 1929 § 11994; 1919 § 9396; 1909 § 3613



Section 46.145 St. Louis, county and city.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.145. St. Louis, county and city. — Beginning at a point in the middle of the main channel of the Mississippi River, due east of the mouth of the Meramec River; thence due west to the middle of the main channel of the Meramec River at the mouth thereof; thence up the Meramec River, in the middle of the main channel thereof, to a point where the township line between townships forty-three and forty-four, north, crosses the same; thence west with said line to the main channel of the Meramec River, where the said township line crosses the same; thence up the Meramec River, and with the middle of the main channel thereof, to the point where the range line between ranges two and three, east, crosses the same; thence north with said range line to a point in the middle of the main channel of the Missouri River; thence down the Missouri River, in the middle of the main channel thereof, to the mouth of said river; thence down the Mississippi River, in the middle of the main channel thereof, to the place of beginning, excepting, however, all that district of country which is comprised within the corporate limits of the city of St. Louis, to wit: Beginning at a point in the middle of the main channel of the Mississippi River, and running thence westwardly at right angles to said channel to a point on the west bank of said river, two hundred feet south of the center of the mouth of the River des Peres; thence westwardly and parallel to the center of the River des Peres, and two hundred feet south thereof, to the eastern line of the Lemay Ferry Road; thence westwardly to a point in the west line of said Lemay Ferry Road at its intersection with the center of the Weber Road; thence westwardly along the center of the Weber road to its intersection of the east line of lot one of the Carondelet Commons, south of the River des Peres; thence westwardly to the southeast corner of Rudolph Overman's, or northeast corner of B. H. Haar's land; thence westwardly to said Haar's northwest corner; northwestwardly to a point in the center of the Gravois Road, six hundred feet southwardly from the center of the bridge across the River des Peres; thence northwestwardly to the southeast corner of lot thirty-one of the subdivision of the Mackenzie Tract in United States survey one thousand nine hundred and fifty-three; thence northwestwardly in continuation of said last mentioned line to the southern line of lot twenty-one of the subdivision of the said Mackenzie Tract; thence northwestwardly to a point in the southern line of United States survey two thousand and thirty-five, twenty-six chains eastward from the southwest corner of said survey; thence northerly to a point in the north line of the subdivision of East Laclede, six hundred feet west of the McCausland Road; thence northwardly and parallel to the center of the McCausland Road to a point on the Clayton Road, six hundred feet west of its intersection with the McCausland Road; thence northerly and parallel with the Skinker Road, and six hundred feet west thereof, to its intersection with the old Bonhomme Road; thence northeasterly to the intersection of the center lines of McLaren Avenue and Mead Street; thence in northeasterly direction to a point in the Bellefontaine Road, six hundred feet north of its intersection with the Columbia Bottom Road; thence northerly and parallel with the center line of the Columbia Bottom Road to the northern boundary line of United States survey numbered one hundred and fourteen; thence easterly along said line to the center of the main channel of the Mississippi River; thence with the meanderings of said channel southwardly to the point of beginning.

(RSMo 1939 § 13654)

Prior revisions: 1929 § 11995; 1919 § 9397; 1909 § 3614



Section 46.146 Saline.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.146. Saline. — Beginning in the middle of the main channel of the Missouri River, at a point where the prolongation north of the range line between ranges twenty-three and twenty-four would intersect the same; thence due south with said range line to the southwest corner of section eighteen, township forty-eight, range twenty-three; thence east with the subdivisional lines to the southeast corner of section thirteen, township forty-eight, range twenty; thence north with the range line between ranges nineteen and twenty to the northeast corner of township forty-eight, range twenty; thence in a direct line to a point on the Missouri River where the range line between ranges eighteen and nineteen crosses said river in township fifty; thence north to the middle of the main channel of the Missouri river; thence up said river, in the middle of the main channel thereof, to the place of beginning.

(RSMo 1939 § 13647)

Prior revisions: 1929 § 11988; 1919 § 9390; 1909 § 3607



Section 46.147 Schuyler.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.147. Schuyler. — Beginning at the southeast corner of section sixteen, township sixty-four, range thirteen, west; thence north with the subdivisional lines to the northern boundary line of this state; thence west along the state line to the middle of the main channel of the Chariton River; thence down the said river, in the middle of the main channel thereof, to a point where it intersects the subdivisional line crossing and dividing into equal parts township sixty-four of range sixteen, west; thence east with the subdivisional lines to the place of beginning.

(RSMo 1939 § 13586)

Prior revisions: 1929 § 11927; 1919 § 9329; 1909 § 3546



Section 46.148 Scotland.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.148. Scotland. — Beginning at the southwest corner of section thirty-four, township sixty-four, north, range thirteen, west; thence north with the subdivisional line to the northern boundary line of the state; thence east on said boundary to a point where the line dividing ranges nine and ten intersects the same; thence south on said range line to the southeast corner of township sixty-four, north, range ten, west; thence west with the township line between townships sixty-three and sixty-four to the place of beginning.

(RSMo 1939 § 13587)

Prior revisions: 1929 § 11928; 1919 § 9330; 1909 § 3547



Section 46.149 Scott.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.149. Scott. — Beginning at the northeast corner of Mississippi County; thence southwestwardly with the northern boundary line of said county to the northeast corner of the southeast quarter of section twenty-six, in township twenty-six, north, range fourteen, east; thence westwardly with the northern boundary line of New Madrid County, as established in section 46.121, to White Water River; thence with the boundary as now established by law to the place of beginning.

(RSMo 1939 § 13648)

Prior revisions: 1929 § 11989; 1919 § 9391; 1909 § 3608



Section 46.150 Shannon.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.150. Shannon. — Beginning at the northwest corner of section thirty-one, in township twenty-six, north, of range six, west; thence north with the range line dividing ranges six and seven, west, to the northwest corner of township thirty-one of range six, west; thence east with the township line between townships thirty-one and thirty-two to the northwest corner of section four, township thirty-one, range two, west; thence with the western boundary line of Reynolds County, as described in section 46.139, to the northern boundary line of Carter County; thence west with said boundary line to the southwest corner of section eighteen, township twenty-eight, range two, west; thence south with the range line dividing ranges two and three, west, to the southeast corner of section twenty-five, township twenty-six, range three, west; thence west with said subdivisional line to the place of beginning.

(RSMo 1939 § 13649)

Prior revisions: 1929 § 11990; 1919 § 9392; 1909 § 3609



Section 46.151 Shelby.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.151. Shelby. — Beginning at the southeast corner of section twelve, township fifty-six, range nine, west; thence with the subdivisional line to the southwest corner of section seven, township fifty-six, range eleven; thence south with the range line between ranges eleven and twelve to the southeast corner of township fifty-six, range twelve; thence west with the township line between townships fifty-five and fifty-six to the southwest corner of township fifty-six and range twelve, west; thence north with the range line between ranges twelve and thirteen to the northwest corner of township fifty-nine, range twelve, west; thence east with the township line between townships fifty-nine and sixty to the northeast corner of township fifty-nine, range nine, west; thence south with the range line between ranges eight and nine to the place of beginning.

(RSMo 1939 § 13588)

Prior revisions: 1929 § 11929; 1919 § 9331; 1909 § 3548



Section 46.152 Stoddard.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.152. Stoddard. — Beginning at the northwest corner of New Madrid County, on the line dividing ranges twelve and thirteen east, as established in section 46.121; thence south with the range line to the center of township twenty-three, north, range twelve, east; thence west to the St. Francis River; thence up the middle of the main channel of the St. Francis River to the point where the section line dividing sections one and twelve in township twenty-six, range seven, east, crosses the same; thence east to the range line dividing ranges seven and eight, east; thence north with said range line to township line dividing township twenty-six and twenty-seven; thence east with the township line to the southwest corner of section thirty-two, in township twenty-seven, north, range eight, east; thence north with the section line to the northwest corner of section twenty-nine, in said township and range; thence east with the section line to the northeast corner of said section; thence north with the section line to the northwest corner of section twenty-one, in said township and range; thence east with the section line to the northeast corner of said section; thence north with the section line to the northwest corner of section fifteen, in said township and range; thence east with the section line to the northeast corner of said section; thence with the section line to the northwest corner of section eleven, in said township and range; thence east with the section line to the northeast corner of said section; thence north with the section line to the township line between townships twenty-seven and twenty-eight, north; thence east with said township line to the northeast corner of township twenty-seven, north, range eight, east; thence east and north with the southern boundary of Bollinger County, as established by law, to the southwest corner of Cape Girardeau County; thence east with the southern boundary of Cape Girardeau County to a point where it intersects the western boundary of Scott County; thence south with the western boundary of Scott County to the northern boundary of New Madrid County, continuing thence west and south with the said boundary of New Madrid County to the place of beginning.

(RSMo 1939 § 13650)

Prior revisions: 1929 § 11991; 1919 § 9393; 1909 § 3610



Section 46.153 Stone.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.153. Stone. — Beginning at the northwest corner of township twenty-six, range twenty-four, west; thence east with the township line between townships twenty-six and twenty-seven to the northeast corner of section four of township twenty-six, range twenty-two; thence south with the subdivisional lines dividing into two equal parts range twenty-two to the south boundary line of the state of Missouri; thence west with the said boundary line to the range line between ranges twenty-four and twenty-five; thence north with the said range line between ranges twenty-four and twenty-five to the place of beginning.

(RSMo 1939 § 13655)

Prior revisions: 1929 § 11996; 1919 § 9398; 1909 § 3615



Section 46.154 Sullivan.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.154. Sullivan. — Beginning at the southeast corner of township sixty-one, range eighteen, west; thence west with the township line between townships sixty and sixty-one to the southwest corner of section thirty-four of township sixty-one, range twenty-two, west; thence north with the subdivisional lines to the northwest corner of section three, of township sixty-four, range twenty-two, west; thence east with the township line between townships sixty-four and sixty-five to the northeast corner of township sixty-four, range eighteen, west; thence south with the range line between ranges seventeen and eighteen to the place of beginning.

(RSMo 1939 § 13590)

Prior revisions: 1929 § 11931; 1919 § 9333; 1909 § 3550



Section 46.155 Taney.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.155. Taney. — Beginning at the northwest corner of section three, township twenty-four, range twenty-two, west; thence east with the township line between townships twenty-four and twenty-five to the northeast corner of township twenty-four, range seventeen, west; thence south with range line between ranges sixteen and seventeen to the southern boundary line of the state; thence west with said boundary line to the middle of range twenty-two, west; thence north with the subdivisional lines to the place of beginning.

(RSMo 1939 § 13656)

Prior revisions: 1929 § 11997; 1919 § 9399; 1909 § 3616



Section 46.156 Texas.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.156. Texas. — Beginning on the township line dividing townships thirty-three and thirty-four, in the middle of range twelve, west; thence east on said township line to the northwest corner of township thirty-three, range seven, west; thence south with the range line dividing ranges seven and eight to the township line dividing townships thirty-one and thirty-two; thence east with said township line to the range line dividing ranges six and seven, west; thence south with the range line between ranges six and seven to the southeast corner of township twenty-eight, range seven, west; thence west with the township line dividing townships twenty-seven and twenty-eight to the middle of range twelve, west; thence north along the subdivisional section lines to the place of beginning.

(RSMo 1939 § 13657)

Prior revisions: 1929 § 11998; 1919 § 9400; 1909 § 3617



Section 46.157 Vernon.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.157. Vernon. — Beginning on the western boundary line of the state, at the northwest corner of section thirty of township thirty-eight, range thirty-three, west; thence east with the subdivisional lines to the middle of the main channel of the Marais des Cygnes River; thence down said river, in the middle of the main channel thereof, to the middle of the main channel of the Osage River; thence down the Osage River, in the (middle of the) main channel thereof, to where the range line between ranges twenty-eight and twenty-nine intersects the same; thence south with said range line to the southeast corner of township thirty-five, range twenty-nine; thence with the township line between townships thirty-four and thirty-five to the northwest corner of section one, township thirty-four, range twenty-nine; thence south with the subdivisional lines to the southeast corner of section thirty-five, township thirty-four, range twenty-nine; thence west with the township line between townships thirty-three and thirty-four to the western boundary line of the state; thence north with said boundary line of the state to the place of beginning.

(RSMo 1939 § 13658)

Prior revisions: 1929 § 11999; 1919 § 9401; 1909 § 3618



Section 46.158 Warren.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.158. Warren. — Beginning at a point in the middle of the main channel of the Missouri River, where a southern prolongation of the fifth principal meridian would intersect the same; thence north on said meridian line to the northeast corner of township forty-seven, range one, west; thence west on the township line between townships forty-seven and forty-eight to the southeast corner of section thirty-four, township forty-eight, range two, west; thence north with the subdivisional lines to the northeast corner of section fifteen, township forty-eight, range two, west; thence west with the subdivisional lines to the northwest corner of section eighteen, township forty-eight, range two, west; thence north on the range line between ranges two and three, west, to the northeast corner of section twenty-five, township forty-nine, range three, west; thence west with the subdivisional lines to the northwest corner of section twenty-eight, township forty-nine, range three, west; thence south with the subdivisional lines to the southwest corner of section nine, township forty-seven, north, range three, west; thence west with the subdivisional lines to the northwest corner of section eighteen, township forty-seven, range four, west; thence south with the range line between ranges four and five, west, to the middle of the main channel of the Missouri River; thence down said river, in the middle of the main channel thereof as now located to the place of beginning.

(RSMo 1939 § 13591)

Prior revisions: 1929 § 11932; 1919 § 9334; 1909 § 3551



Section 46.159 Washington.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.159. Washington. — Beginning at a point in the middle of Grand River, opposite the mouth of Mineral Fork; thence in a northwesterly direction to the northeast corner of Washington County, as established by the surveyor of the counties of Franklin and Washington, being a point sixteen chains north of the quarter-section corner on the line between sections fourteen and fifteen, in township forty, north, range two, east; thence due west to the middle of Meramec River; thence due south to the middle of township thirty-five, range two, west; thence due east with subdivisional line in the middle of township thirty-five to range line between ranges three and four, east; thence due north by said range line to the middle of Big River, in township thirty-nine; thence by said river to the place of beginning.

(RSMo 1939 § 13659)

Prior revisions: 1929 § 12000; 1919 § 9402; 1909 § 3619



Section 46.160 Wayne.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.160. Wayne. — Beginning in the main channel of the St. Francis River, at the point where the section line dividing sections one and twelve in township twenty-six, range seven, east, crosses the same; thence west on section line to the southwest corner of section one, township twenty-six, north, range three, east; thence north to the southeast corner of section twenty-three, township twenty-seven, north, of range three, east; thence west to the southwest corner of said section; thence north to the northeast corner of section fifteen, same township and range; thence west to southwest corner of section ten, said township and range; thence north to the township line between townships twenty-seven and twenty-eight; thence west to range line between ranges two and three, east; thence north on range line to the township line between townships twenty-eight and twenty-nine; thence east to the southeast corner of section thirty-one, township twenty-nine, range three, east; thence north to the northwest corner of section twenty-nine, same township and range; thence east to the northeast corner of same section; thence north on section line to southeast corner of section seventeen, township thirty, north, of range three, east; thence east on section lines to the southeast corner of section thirteen, township thirty, range four, east; thence north to the township line between townships thirty and thirty-one; thence east on township line to range line between ranges seven and eight, east; thence south to the southeast corner of section thirteen, township twenty-eight, range seven, east; thence east to the southeast corner of section thirteen, township twenty-eight, range eight, east; thence south to the township line between townships twenty-seven and twenty-eight, and to the Stoddard County line; thence west and south with said Stoddard County line to the place of beginning.

(RSMo 1939 § 13660)

Prior revisions: 1929 § 12001; 1919 § 9403; 1909 § 3620



Section 46.161 Webster.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.161. Webster. — Beginning at the southeast corner of section thirty-three, township twenty-eight, range sixteen, west; thence west with the township line to the southwest corner of section thirty-four, township twenty-eight, range eighteen, west; thence north one mile to the northwest corner of the same section; thence west with the subdivisional line to the southwest corner of section thirty, township twenty-eight, range nineteen, west; thence north with the range line between ranges nineteen and twenty to the southwest corner of section eighteen, township thirty-two, range nineteen; thence east with subdivisional line to the southwest corner of section fifteen, township thirty-two, range sixteen, west; thence south by the subdivisional line to the place of beginning.

(RSMo 1939 § 13661)

Prior revisions: 1929 § 12002; 1919 § 9404; 1909 § 3621



Section 46.162 Worth.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.162. Worth. — Beginning at the northeast corner of Gentry County; thence north with the line dividing ranges twenty-nine and thirty to the northern boundary line of the state of Missouri; thence west with said northern boundary line to the northwest corner of section thirty-four, township sixty-seven, range thirty-three, west; thence south on the section line between sections thirty-three and thirty-four of said township and range; thence south between sections three and four, nine and ten, fifteen and sixteen, twenty-one and twenty-two, twenty-seven and twenty-eight, thirty-three and thirty-four of townships sixty-six and sixty-five, range thirty-three, west; thence east on the north line of Gentry County to the place of beginning.

(RSMo 1939 § 13592)

Prior revisions: 1929 § 11933; 1919 § 9335; 1909 § 3552



Section 46.163 Wright.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

46.163. Wright. — Beginning in the middle of range sixteen, on the township line dividing townships twenty-seven and twenty-eight; thence north with the subdivisional lines to the middle of township thirty-two; thence east with the subdivisional lines to the middle of range twelve; thence south with the subdivisional lines to the township line dividing townships twenty-seven and twenty-eight; thence west with said township line to the place of beginning.

(RSMo 1939 § 13662)

Prior revisions: 1929 § 12003; 1919 § 9405; 1909 § 3622






Chapter 47 Townships, Removal of County Seats and Division of Counties

Section 47.010 County may be subdivided into townships — changes.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

47.010. County may be subdivided into townships — changes. — Each county commission may divide the county into convenient townships, and as occasion may require erect new townships, subdivide townships already established, organize better township lines, and may, upon the petition in writing, of not less than twenty-five percent of the legally qualified voters of each township affected, as such vote was cast in the last preceding general election for the office receiving the greatest number of votes in the township or townships affected, consolidate two or more existing townships into one township, or otherwise reduce the number of townships, or change the boundary lines thereof, as may be deemed advisable.

(RSMo 1939 § 13700)

Prior revisions: 1929 § 12041; 1919 § 13162; 1909 § 11650

CROSS REFERENCES:

Township boundaries and new townships, how changed and constituted, 65.530

Township organization, how adopted, 65.010 to 65.040



Section 47.020 Description of townships to be recorded — where.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

47.020. Description of townships to be recorded — where. — The commission shall, within thirty days after establishing any township, transmit to the office of the secretary of state a description of such township, containing the name and boundaries thereof, and shall cause the clerk to enter such description of record.

(RSMo 1939 § 13701)

Prior revisions: 1929 § 12042; 1919 § 13163; 1909 § 11651



Section 47.030 Removal of county seat — vote of people.

Effective 28 Aug 1978

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

47.030. Removal of county seat — vote of people. — Whenever one-fourth of the voters of any county shall petition the county commission for a removal of the seat of justice of such county to any other designated place, the commission shall make an order directing that the question be submitted to the voters of the county at the next municipal election.

(RSMo 1939 § 13732, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 12073; 1919 § 9473; 1909 § 3694



Section 47.040 County seat commissioners to be appointed if proposition adopted.

Effective 28 Aug 1986

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

47.040. County seat commissioners to be appointed if proposition adopted. — If it shall appear by such election that two-thirds of the voters of the county, voting on the question, are in favor of the removal of the county seat of such county, then the county commission shall appoint five county seat removal commissioners to select a site whereon to locate the seat of justice.

(RSMo 1939 § 13734, A.L. 1978 H.B. 971, A.L. 1986 H.B. 1554 Revision)

Prior revisions: 1929 § 12075; 1919 § 9475; 1909 § 3696



Section 47.050 County seat commissioners — appointment — notice of meetings.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

47.050. County seat commissioners — appointment — notice of meetings. — The county commission shall grant to each person so appointed a certificate thereof, under the seal of the county commission, appoint a time and place when and where the commissioners shall assemble, cause a notice thereof to be served on each commissioner, and cause advertisements to be put up by the sheriff in ten of the most public places in the county, one month before such meeting, notifying the inhabitants of the county of the time and purport of the meeting.

(RSMo 1939 § 13735)

Prior revisions: 1929 § 12076; 1919 § 9476; 1909 § 3697



Section 47.060 Meeting of commissioners to find new county seat.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

47.060. Meeting of commissioners to find new county seat. — It shall be the duty of the commissioners to assemble accordingly; and if a majority do not appear according to such notice, those appearing shall publicly adjourn to some other day, and so on, as often as may be necessary, until a majority shall assemble; but no such adjournment shall be for a longer period than ten days at a time.

(RSMo 1939 § 13736)

Prior revisions: 1929 § 12077; 1919 § 9477; 1909 § 3698



Section 47.070 Oath of county seat commissioners.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

47.070. Oath of county seat commissioners. — It shall be the duty of each commissioner, before entering upon the duties herein assigned him, to take an oath that he will faithfully perform the duties of commissioner, a certificate of which shall be endorsed on the paper evidencing his appointment.

(RSMo 1939 § 13737)

Prior revisions: 1929 § 12078; 1919 § 9478; 1909 § 3699



Section 47.080 County seat commissioners to select new county seat, where.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

47.080. County seat commissioners to select new county seat, where. — When the commissioners, or a majority of them, shall have been duly qualified, they shall select the most suitable place in said county, within one mile of the place designated in the petition, whereon to erect the public buildings.

(RSMo 1939 § 13738)

Prior revisions: 1929 § 12079; 1919 § 9479; 1909 § 3700



Section 47.090 May purchase land.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

47.090. May purchase land. — The commissioners, or a majority of them, may purchase not less than fifty nor more than one hundred and sixty acres of land, and may receive as a donation such parcels of land or town lots, including the place selected as a seat of justice for said county, as they shall judge most expedient.

(RSMo 1939 § 13739)

Prior revisions: 1929 § 12080; 1919 § 9480; 1909 § 3701



Section 47.100 Donation of money or buildings may be accepted.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

47.100. Donation of money or buildings may be accepted. — If the commissioners shall, in any case, select a place already laid out into town lots, they may accept a donation, in money or public buildings, in lieu of land or town lots.

(RSMo 1939 § 13744)

Prior revisions: 1929 § 12085; 1919 § 9485; 1909 § 3706



Section 47.110 Deed to be executed.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

47.110. Deed to be executed. — The vendor or donor shall execute and deliver to the commissioners a good and sufficient deed or deeds conveying to the county the land or lands so sold or given, in fee simple, without reservation or condition, and shall also deliver an abstract of the title papers, deeds, conveyances and assurances, by or through which the title thereto is derived.

(RSMo 1939 § 13740)

Prior revisions: 1929 § 12081; 1919 § 9481; 1909 § 3702



Section 47.120 Report of county seat commissioners to circuit court — proceedings thereon.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

47.120. Report of county seat commissioners to circuit court — proceedings thereon. — The commissioners shall make report of their proceedings, accompanied by the deed, abstract and evidence of title to said land, to the circuit court, at the next term thereof; if the judge approve the same, he shall certify the decision of the court therein to the county commission; and if said court shall believe that the commissioners have selected the most suitable place for the erection of the public buildings, then the place so selected shall be the permanent seat of justice of the county, and the title to the land conveyed for that purpose shall be vested in the county.

(RSMo 1939 § 13741)

Prior revisions: 1929 § 12082; 1919 § 9482; 1909 § 3703



Section 47.130 Purchase money, how paid.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

47.130. Purchase money, how paid. — If the land or any part thereof was purchased, the county commission shall make an order that the consideration money be paid out of the first proceeds of the sale of the lots to be laid out on such lands, and the clerk shall grant to the vendor a certificate accordingly.

(RSMo 1939 § 13742)

Prior revisions: 1929 § 12083; 1919 § 9483; 1909 § 3704



Section 47.140 Proceedings where title is not approved.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

47.140. Proceedings where title is not approved. — If the title to such lands be not approved by the circuit court, the deed shall be of no effect, and shall be returned, together with the title papers, to the donor or vendor, and the commissioners shall proceed to make some other selection within the designated limits, proceeding in all things as herein provided, except that no notice shall be required of their meeting for that purpose.

(RSMo 1939 § 13743)

Prior revisions: 1929 § 12084; 1919 § 9484; 1909 § 3705



Section 47.150 Vacancy in county seat commission, how filled.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

47.150. Vacancy in county seat commission, how filled. — If any of the commissioners die, resign, refuse or neglect to act, the county commission may appoint others in their stead, who shall take the same oath, possess the same powers and perform the like duties as if originally appointed.

(RSMo 1939 § 13745)

Prior revisions: 1929 § 12086; 1919 § 9486; 1909 § 3707



Section 47.160 Compensation of county seat commissioner.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

47.160. Compensation of county seat commissioner. — Each commissioner shall be entitled to receive three dollars for each day he shall be employed in discharging any of the duties enjoined by this chapter.

(RSMo 1939 § 13746)

Prior revisions: 1929 § 12087; 1919 § 9487; 1909 § 3708



Section 47.170 On removal of county seat, commissioner to be appointed.

Effective 28 Aug 1949

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

47.170. On removal of county seat, commissioner to be appointed. — Whenever any seat of justice shall be removed, the county commission shall appoint a commissioner thereof, who, before entering upon the duties of his office, shall take an oath that he will faithfully demean himself in the office of commissioner, and render a true and just account of his proceedings, according to law, and he shall enter into bond to the state of Missouri, for the use of such county, in such sum and with such sureties as such tribunal shall approve, conditioned that he will faithfully demean himself in office, account for and pay over and deliver all moneys, bonds, notes, security or property that may come to his hands, possession or power, in virtue of his office, and will perform all the duties which may be enjoined on him by law as such commissioner.

(RSMo 1939 §§ 13679, 13747, A. 1949 H.B. 2005)

Prior revisions: 1929 § 12020, 12088; 1919 §§ 9422, 9488; 1909 §§ 3639, 3709



Section 47.180 Bond, where deposited, recorded.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

47.180. Bond, where deposited, recorded. — Such bond shall be deposited with the clerk of the county commission of such county, and shall be by him recorded; and such record, or a copy thereof, certified under the seal of such tribunal, shall be evidence in any court of this state, with the same effect as the original.

(RSMo 1939 § 13680)

Prior revisions: 1929 § 12021; 1919 § 9423; 1909 § 3640



Section 47.190 Town may be laid off into lots.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

47.190. Town may be laid off into lots. — If no town shall have been laid off at the place selected as the permanent county seat, the county commission shall order the same, or so much thereof as it shall deem expedient, to be laid off; or if such tribunal shall deem it expedient to lay off additional lots where a town shall have previously been laid off, it may order the same to be done, and in either case the commissioner of such county seat shall proceed to lay off such land, or so much thereof as such county commission shall direct, into lots, squares, avenues, streets, lanes and alleys, in such manner and under such regulations as such county commission shall prescribe, and make report thereof to such county commission, with a plat of the town, or part of a town, so laid off, which, if approved by such county commission, shall be deposited in the office of the recorder of the county, and by him carefully preserved and recorded.

(RSMo 1939 § 13681)

Prior revisions: 1929 § 12022; 1919 § 9424; 1909 § 3641



Section 47.200 Sales and reservations of lots.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

47.200. Sales and reservations of lots. — The county commission shall reserve from sale lots and squares of ground, wherever it may be necessary to erect county buildings, and shall, from time to time, order the sale of the residue, prescribing the terms of such sale, and the commissioner shall make such sales accordingly; and when the purchase money shall be paid in full, the commissioner shall execute a deed to the purchaser, as commissioner, for and on behalf of the county, conveying to the purchaser all the right, title and interest of the county to the premises so conveyed, and such deed shall be acknowledged and recorded as other deeds.

(RSMo 1939 § 13682)

Prior revisions: 1929 § 12023; 1919 § 9425; 1909 § 3642



Section 47.210 Purchase money of lots, how secured.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

47.210. Purchase money of lots, how secured. — When any credit shall be given upon the sale of any lot for any part of the purchase money, the purchaser shall give his note or bond with sufficient sureties to the commissioner, for the use of the county, to secure the payment of each installment; and the commissioner shall deliver to the purchaser a certificate describing the lots sold, the price, the amount paid, if any, the balance to be paid, when due and how secured.

(RSMo 1939 § 13683)

Prior revisions: 1929 § 12024; 1919 § 9426; 1909 § 3643



Section 47.220 Commissioner for removal of the county seat to make deed, when.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

47.220. Commissioner for removal of the county seat to make deed, when. — When any payment shall be made, the commissioner shall endorse the receipt on such certificate, if required, and give credit for such amount on the bond or note, and when full payment shall be made of the purchase money, the purchaser shall deliver up the certificate of purchase, and the commissioner shall make to him a deed in the manner prescribed in section 47.200.

(RSMo 1939 § 13684)

Prior revisions: 1929 § 12025; 1919 § 9427; 1909 § 3644



Section 47.230 Proceedings on default of payment for lots.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

47.230. Proceedings on default of payment for lots. — If default be made in the payment of the purchase money of any lot, or any part thereof, according to the terms of sale, or the tenor and effect of any bond or note given to secure the same, such lot shall be forfeited to the use of the county, and the commissioner shall resell the same, for ready money, at public auction, to the highest bidder, at the place of holding courts for such county for the time being, on some day during the sitting of the county commission, giving ten days' previous notice of the time and place of sale, and the property to be sold, by advertisements put up at four of the most public places in the county; and on receiving the purchase money, the commissioner shall make a deed to the purchaser, in the manner and with like effect as in cases of other sales under this chapter, and the purchase money shall be accounted for as other moneys received by the commissioner, and the amount thereof, after paying the expenses of the sale, shall be credited upon the bonds or notes of such delinquent purchaser; and if it be sufficient to pay the whole, such bonds or notes shall be cancelled but no part shall be paid to such purchaser, although there may be more than sufficient to pay the debt due by him; and if the proceeds of such sale shall not be sufficient to satisfy the whole of the debt due by such purchaser, the commissioner shall proceed to enforce the payment of the residue by suit.

(RSMo 1939 § 13685)

Prior revisions: 1929 § 12026; 1919 § 9428; 1909 § 3645



Section 47.240 Prosecuting attorney to prosecute actions.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

47.240. Prosecuting attorney to prosecute actions. — The prosecuting attorneys, respectively, shall commence and prosecute all such actions within their respective counties.

(RSMo 1939 § 13686)

Prior revisions: 1929 § 12027; 1919 § 9429; 1909 § 3646



Section 47.250 Forfeited lots, how redeemed.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

47.250. Forfeited lots, how redeemed. — The holder of any certificate of sale of any such forfeited lot may redeem the lot at any time before the sale by paying the commissioner the whole amount then due, with interest, together with the expense of advertising, and compensation of the commissioner, as herein provided; in which case such lot shall not be sold, but the proceedings shall be in all things as if no such delinquency had occurred.

(RSMo 1939 § 13687)

Prior revisions: 1929 § 12028; 1919 § 9430; 1909 § 3647



Section 47.260 Accounts to be kept by commissioner for removal of the county seat — settlements.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

47.260. Accounts to be kept by commissioner for removal of the county seat — settlements. — The commissioner of any county seat shall keep regular and systematic accounts of all sales by him made, showing the lots sold, the names of purchasers, the amount paid, the balance to be paid, at what time and how secured, and the expenses by him incurred. He shall make settlement with the county commission at each regular term thereof, and pay the balance that may be found against him into the county treasury; and when all the sales ordered by such county commission shall be completed, and payments made, and deeds executed for all the lots sold, or in case of the resignation or removal from office of such commissioner, he, or in case of the death of such commissioner, his executors or administrators, shall, at the first term after such sales shall be completed and payments made, or after such resignation, removal or death, settle with such county commission, and pay or deliver over, according to its order, all moneys, books, papers, notes, bonds or other securities belonging to such county.

(RSMo 1939 § 13688)

Prior revisions: 1929 § 12029; 1919 § 9431; 1909 § 3648



Section 47.270 Purchase money from sales of lots, how applied.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

47.270. Purchase money from sales of lots, how applied. — The money arising from the sales of lots, after paying all the expenses accruing in the selection of the county seat, in laying out the town and selling lots, shall be applied, first, to paying for the land purchased, if any, and the residue shall be set apart as a specific fund for the purpose of erecting county buildings, and shall be applied to no other purpose, until all the county buildings required by law to be erected, shall be fully completed and paid for.

(RSMo 1939 § 13689)

Prior revisions: 1929 § 12030; 1919 § 9432; 1909 § 3649



Section 47.280 County commission to supervise commissioner for removal of the county seat.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

47.280. County commission to supervise commissioner for removal of the county seat. — The county commission of each county in which a commissioner of county seat shall be appointed shall have a superintending control over such commissioner, and may make such orders, from time to time, in relation to the duties of his office, as to it shall seem expedient, and may enforce obedience thereto by attachment; and in case of any willful disobedience of such order or other willful neglect or misconduct of such commissioner, may remove him from office; and in case of the death, resignation or removal from office of any such commissioner, such county commission shall supply such vacancy by appointing another, who shall take the like oath, give like bond, perform the like duties and be subject to the like proceedings against him as his predecessor; and such county commission may compel the commissioner so resigning or removed, or in case of his death, his executor or administrator, to make settlement of his accounts, and pay and deliver over to such successor, or county treasurer, as the case may require, all moneys, books, papers, notes, bonds and other securities received by such commissioner, by virtue of his office.

(RSMo 1939 § 13690)

Prior revisions: 1929 § 12031; 1919 § 9433; 1909 § 3650



Section 47.290 Compensation of commissioner to find new county seat.

Effective 28 Aug 1949

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

47.290. Compensation of commissioner to find new county seat. — The commissioner of the county seat shall receive for his services such compensation for laying out lots as such county commission shall deem just and reasonable, and a commission of four percent upon all moneys accruing from the sale of lots, and by him paid into the county treasury, to be paid out of the county treasury.

(RSMo 1939 § 13691, A. 1949 H.B. 2005)

Prior revisions: 1929 § 12032; 1919 § 9434; 1909 § 365l



Section 47.300 Notice of the holding of courts at new county seat.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

47.300. Notice of the holding of courts at new county seat. — As soon as convenient buildings for the holding of courts, together with a good and sufficient jail, can be had at such new seat of justice, the county commission shall notify the judges of the several courts holden in the county, at the next term thereof, who shall cause the sheriff to make proclamation at the courthouse door, in term time, that such court will thereafter be held at the place so selected.

(RSMo 1939 § 13748)

Prior revisions: 1929 § 12089; 1919 § 9489; 1909 § 3710



Section 47.310 Proceedings for dividing counties.

Effective 28 Aug 1978

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

47.310. Proceedings for dividing counties. — 1. The question of dividing any county or of striking from any county any portion thereof, whether for the purpose of forming a new county or of adding to any other county, or of adding thereto any portion of any other county, may, by the order of the county commission of any county to be affected, made on the petition therefor of not less than one hundred voters of such county, duly entered of record, and setting out fully the proposed change, the reason and object thereof, and the boundaries of such county if the change were made, be submitted to a vote of the people of the county, being the voters thereof, at the next general election after the making of such order.

2. The question shall be submitted in substantially the following form:

Shall the proposed change in the ______ county boundary be made?

3. If the result shows a majority of the voters of the county voting on the question to have voted for the proposed change, the county clerk shall, at the time of certifying such returns to the secretary of state, also certify to that officer two copies of said order of the county commission, and of said publication, and of the affidavit of the publisher, one copy to be retained on file in said secretary's office, and one copy, with a certified statement of the vote on such question, to be by him transmitted to the senate or house of representatives during the first ten days of the first session of the general assembly after the receipt thereof, and thereupon the general assembly may take such action in the premises, subject to the provisions of the constitution, as may seem best. No submission of the question authorized under the provisions of this section shall be held upon substantially the same question more often than once in five years.

(RSMo 1939 § 13699, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 12040; 1919 § 9442; 1909 § 3663



Section 47.320 Upon division — payment of indebtedness.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

47.320. Upon division — payment of indebtedness. — Whenever any new county is formed from territory taken from one or more older counties, or whenever any territory is taken from one county and attached to another, the new county so formed, or the territory so stricken off, shall be liable for its part of all the indebtedness or liabilities of the older county from which the same was detached, unless where, by contract between such new and old county, it is otherwise provided, and shall cause the same to be levied and collected as other taxes, and paid into the county treasury; and the county clerk of such county shall draw his warrant on the treasurer of his own county in favor of the treasurer of the old county from which the territory was taken for the amount so collected and paid in; and if any such detached territory shall fail to make provisions for paying the same, the county commission of the old county from which the same was taken shall cause the same to be levied and collected from the territory detached, in the same manner and to the same extent as if said detached territory had remained a part of the original county. In all cases where it is desired to strike territory from one county and attach the same to another, the county to which any such territory is to be attached may assume the payment of that portion of the indebtedness due to the older county, and which would otherwise have to be paid by the territory detached; but such fact shall be specified in the petition to the county commission and published in the notice of the election for the proposed change, and if not so stated in the notice, said county shall not be deemed to have assumed the payment of such liabilities, but the same shall be paid by the territory so detached as herein specified.

(RSMo 1939 § 13698)

Prior revisions: 1929 § 12039; 1919 § 9441; 1909 § 3662



Section 47.330 Actions — where and how prosecuted in case of division of county.

Effective 28 Aug 1949

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

47.330. Actions — where and how prosecuted in case of division of county. — When a new county shall be established, or any county line altered, all suits, actions, process, prosecutions and proceedings, civil and criminal, commenced before any court before the time of separation or alteration, shall be proceeded to final judgment and execution; and all writs and process before that time issued out of any court shall be executed and returned in all respects as if such division, separation or alteration had not taken place; and all judgments then rendered or which may be rendered, in any proceedings, civil or criminal, then commenced, all fees, fines, penalties and forfeitures which have been accrued or become due or which accrued in pursuance of any suit, process or proceeding then commenced, all taxes then due or assessed, and all balances and arrearages shall be collected, and the collection thereof be enforced, in the same manner as if such new county had not been established, or such alteration had not been made; and the sheriffs, coroners, constables and collectors, respectively, shall have full power and authority to execute all writs and process, original and judicial, and to collect all moneys, fines, penalties and forfeitures, fees, taxes, balances and arrearages which may be due or become due, and to enforce the payment thereof from any person within their county, as it stood before such division or alteration, in the same manner that they might have done respectively, if such new county had not been established, or such alteration had not been made.

(RSMo 1939 § 13693, A. 1949 H.B. 2005)

Prior revisions: 1929 § 12034; 1919 § 9436; 1909 § 3653



Section 47.340 Personal representatives of estate — conservators, settlements, where made.

Effective 28 Aug 1983

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

47.340. Personal representatives of estate — conservators, settlements, where made. — All personal representatives and conservators, who by the establishment of a new county, or the alteration of county lines, shall cease to be inhabitants of the county in which they were appointed or received their letters, shall nevertheless continue to render their accounts and make settlements, and in all things proceed in the courts by which they were appointed, or their accounts remain to be settled, in all respects, and be subject to the like proceedings therein, as if such new county had not been established, or such alteration had not been made.

(RSMo 1939 § 13694, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 § 12035; 1919 § 9437; 1909 § 3654



Section 47.350 Transfer of unsettled accounts of personal representatives or conservators, when — procedure.

Effective 28 Aug 1983

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

47.350. Transfer of unsettled accounts of personal representatives or conservators, when — procedure. — The courts in which the accounts of any such personal representative or conservator remain to be settled, upon good cause shown, may transfer such accounts to the proper court of the county in which such personal representative or conservator resides; in which case the clerk of such court shall make out a transcript of the records and copies of accounts and papers touching such administration or conservatorship, and cause the same to be transmitted by some safe conveyance to the clerk of the court to which the accounts are to be transferred; and the clerk receiving such papers shall file the same in his office, and proceedings shall be had thereon in all things in the court to which the accounts are transferred, as if they had originated in such court; and the party applying for such removal shall pay all costs for making out such transcript and copies and transmitting the same, before the same shall be delivered to be transmitted.

(RSMo 1939 § 13695, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 § 12036; 1919 § 9438; 1909 § 3655






Chapter 48 County Classification

Section 48.010 Assessed valuation defined.

Effective 28 Aug 1945

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

48.010. Assessed valuation defined. — For the purposes of this chapter, "assessed valuation" shall mean the valuation of all real and personal property as determined and finally established by the state agency charged with the duty of equalizing assessments.

(L. 1945 p. 1801 § 2)



Section 48.020 Classification of counties into four classes for purpose of organization and power — classification, how determined — annual increase to assessed valuation, amount.

Effective 25 May 2010, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

48.020. Classification of counties into four classes for purpose of organization and power — classification, how determined — annual increase to assessed valuation, amount. — 1. All counties of this state are hereby classified, for the purpose of establishing organization and powers in accordance with the provisions of Section 8, Article VI, Constitution of Missouri, into four classifications determined as follows:

Classification 1. All counties having an assessed valuation of nine hundred million dollars and over shall automatically be in the first classification after that county has maintained such valuation for the time period required by section 48.030; however, any county of the second classification which, on August 28, 2010, has had an assessed valuation of at least six hundred million dollars for at least one year may, by resolution of the governing body of the county, elect to be classified as a county of the first classification after it has maintained such valuation for the period of time required by the provisions of section 48.030.

Classification 2. All counties having an assessed valuation of six hundred million dollars and less than the assessed valuation necessary for that county to be in the first classification shall automatically be in the second classification after that county has maintained such valuation for the time period required by section 48.030.

Classification 3. All counties having an assessed valuation of less than the assessed valuation necessary for that county to be in the second classification shall automatically be in the third classification.

Classification 4. All counties which have attained the second classification prior to August 13, 1988, and which would otherwise return to the third classification after August 13, 1988, because of changes in assessed valuation shall remain a county in the second classification and shall operate under the laws of this state applying to the second classification.

2. The required assessed valuation for each classification under subsection 1 of this section shall be increased annually by an amount equal to the percentage change in the annual average of the Consumer Price Index for All Urban Consumers (CPI-U) or zero, whichever is greater. The state tax commission shall calculate and publish this amount so that it is available to all counties.

(L. 1945 p. 1801 § 1, A.L. 1957 p. 342, A.L. 1977 H.B. 38, et al., A.L. 1978 S.B. 743, A.L. 1979 H.B. 583, A.L. 1988 H.B. 943, A.L. 2004 H.B. 950 & 948, A.L. 2010 H.B. 1806)

Effective 5-25-10



Section 48.030 Change in classification, how, when effective.

Effective 25 May 2010, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

48.030. Change in classification, how, when effective. — 1. No county shall move from a lower class to a higher class or from a higher class to a lower class until the assessed valuation of the county is such as to place it in the other class for five successive years and until the change has become effective as provided for in this section.

2. No second class county shall become a third class county until the assessed valuation of the county is such as to place it in the third class for at least five successive years.

3. Notwithstanding the provisions of subsection 1 of this section, a county may become a first class county at any time after the assessed valuation of the county is such as to be a first class county and the governing body of the county elects to change classifications. The effective date of such change of classification shall be in accordance with the provisions of this section.

4. Notwithstanding the provisions of subsection 1 of this section, any county of the third classification without a township form of government and with more than thirty-eight thousand nine hundred but fewer than thirty-nine thousand inhabitants may become a second class county at any time after the assessed valuation of the county is such as to be a second class county and the governing body of the county elects to change classifications. The effective date of such change of classification shall be at the beginning of the county fiscal year following the election by the governing body of the county.

5. Except as provided in subsection 4 of this section, the change from one classification to another shall become effective at the beginning of the county fiscal year following the next general election after the certification by the state equalizing agency for the required number of successive years that the county possesses an assessed valuation placing it in another class. If a general election is held between the date of the certification and the end of the current fiscal year, the change of classification shall not become effective until the beginning of the county fiscal year following the next succeeding general election.

(L. 1945 p. 1801 § 3, A.L. 1959 H.B. 297, A.L. 1965 p. 95, A.L. 1972 S.B. 271, A.L. 1977 H.B. 38, et al., A.L. 1978 S.B. 743, A.L. 1979 H.B. 583, A.L. 1983 S.B. 63, et al., A.L. 2004 H.B. 950 & 948, A.L. 2009 H.B. 257, A.L. 2010 H.B. 1806)

Effective 5-25-10



Section 48.040 State auditor to notify county officers of change in class.

Effective 28 Aug 1945

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

48.040. State auditor to notify county officers of change in class. — It shall be the duty of the state auditor, as the supervisor of county audits, to examine annually the assessed valuation figures of the various counties immediately upon the certification of same by the state equalizing agency and to ascertain if any county shall have changed classifications as determined in this chapter. In case it shall be found that any county has met the requirements of reclassification as set forth in this chapter, it shall be the duty of the state auditor within thirty days after said certification to notify officially all county elected officers and the county officials charged with the supervision of elections of the change in status of the county.

(L. 1945 p. 1801 § 3)



Section 48.050 Effect of change of class on county offices and officers.

Effective 28 Aug 1945

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

48.050. Effect of change of class on county offices and officers. — Any elected county official whose office may be abolished or consolidated with another office as a result of the change of the county from one class to another shall continue to hold the office to which he was elected for the term for which he was elected. Any office which may be established as a result of the change of the county from one class to another shall be filled in accordance with the provisions of the law relating to the filling of vacancies for such office.

(L. 1945 p. 1801 § 3)



Section 48.053 Treasurer, term of, how affected by change in county classification (first, second and third class counties).

Effective 28 Aug 1999

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

48.053. Treasurer, term of, how affected by change in county classification (first, second and third class counties). — The incumbent of the office of county treasurer of a county changing from third classification to second or first classification or from second classification to third classification shall continue to hold office for the term to which he or she was elected. The successor in office shall be elected at the general election next preceding the expiration of the incumbent's term of office to a term of two years and until a successor is elected, as provided in section 54.010, and qualified.

(L. 1973 S.B. 226, A.L. 1999 S.B. 139)



Section 48.060 Provisions of chapter dependent upon validity of laws fixing compensation for county officers.

Effective 28 Aug 1945

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

48.060. Provisions of chapter dependent upon validity of laws fixing compensation for county officers. — The provisions of this chapter, enacted to conform the law of this state to the provisions of Section 8 of Article VI of the Constitution of 1945, are hereby declared to be dependent upon the constitutional authority uniformly to graduate the compensation of county officers within the classes as designated herein pursuant to the provisions of Section 11 of Article VI of the Constitution of 1945. The failure of the general assembly to possess such power shall have the effect of making inoperative the provisions of this chapter.

(L. 1945 p. 1801 § 3a)






Chapter 49 County Commissions and County Buildings

Chapter Cross References



Section 49.010 County court to be known as county commission — membership of commission — two districts in each county.

Effective 28 Aug 1983

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.010. County court to be known as county commission — membership of commission — two districts in each county. — The county court shall be known as the "county commission" and shall be composed of three members, to be styled "commissioners" of the county, and each county shall be districted by the commissions thereof into two districts, of contiguous territory, as nearly equal in population as practicable, without dividing municipal townships.

(RSMo 1939 § 2474, A.L. 1945 p. 832, A.L. 1983 S.B. 219)

Prior revisions: 1929 § 2072; 1919 § 2568; 1909 § 4075

Effective 1-01-85

CROSS REFERENCE:

Number of members may be reduced, how, Const. Art. VI § 7



Section 49.020 Election — term of office — residence.

Effective 28 Aug 1995

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.020. Election — term of office — residence. — At the general election in the year 1996, and every four years thereafter, the voters of each of the districts shall elect a county commissioner, who shall hold his office for a term of four years and until his successor is duly elected and qualified; and at the general election in the year 1882, and every four years thereafter, the presiding commissioner of the county shall be elected by the voters of the county at large, who shall hold his office for the term of four years and until his successor is duly elected and qualified. Each commissioner shall be a resident of the county and each commissioner elected from a district shall be a resident of the district from which such commissioner was elected. Each commissioner elected under the provisions of this chapter shall enter upon the duties of his office on the first day of January immediately after his election.

(RSMo 1939 § 2475, A.L. 1978 H.B. 971, A.L. 1983 S.B. 219, A.L. 1992 S.B. 833, A.L. 1995 H.B. 256)

Prior revisions: 1929 § 2073; 1919 § 2569; 1909 § 4076



Section 49.050 Commissioners to be commissioned by governor.

Effective 01 Jan 1985, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.050. Commissioners to be commissioned by governor. — The clerks of the county commission shall certify to the governor the names of the persons elected as county commissioners, and the governor shall thereupon commission all such persons as commissioners for their respective terms for which they may have been elected.

(RSMo 1939 § 2478, A.L. 1983 S.B. 219)

Prior revisions: 1929 § 2076; 1919 § 2572; 1909 § 4079

Effective 1-01-85



Section 49.060 Vacancy, how certified — eligibility.

Effective 28 Aug 1990

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.060. Vacancy, how certified — eligibility. — When a vacancy shall occur in the office of a county commissioner, the vacancy shall at once be certified by the clerk of the commission to the governor, who shall fill such vacancy with a person who resides in the district at the time the vacancy occurs, as provided by law.

(RSMo 1939 § 2477, A.L. 1983 S.B. 219, A.L. 1990 H.B. 1816)

Prior revisions: 1929 § 2075; 1919 § 2571; 1909 § 4078



Section 49.070 Quorum.

Effective 01 Jan 1985, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.070. Quorum. — A majority of the commissioners of the county commission shall constitute a quorum to do business; a single member may adjourn from day to day, and require the attendance of those absent; when but two commissioners are sitting and they shall disagree in any matter submitted to them, the decision of the presiding commissioner shall stand as the decision of the commission; provided further, when the presiding commissioner is absent and the other two commissioners are present the commission clerk shall designate one of the commissioners present as presiding commissioner during the absence of the regular presiding commissioner, and he shall, during the absence of the regular presiding commissioner, have all of the powers of the regular presiding commissioner.

(RSMo 1939 § 2493, A.L. 1953 p. 389, A.L. 1983 S.B. 219)

Prior revisions: 1929 § 2091; 1919 § 2587; 1909 § 4094

Effective 1-01-85



Section 49.079 County commission to appoint sewer supervisor — compensation and duties, how fixed (certain second class counties).

Effective 01 Jan 1985, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.079. County commission to appoint sewer supervisor — compensation and duties, how fixed (certain second class counties). — The county commission in all counties of the second class having a population of over thirty thousand inhabitants and containing a part of a city having a population of more than four hundred fifty thousand inhabitants may appoint a sewer supervisor and fix his compensation. The sewer supervisor shall supervise the construction and extension of sewers within the county and shall have the other duties that the county commission may provide.

(L. 1973 H.B. 680 § 1, A.L. 1983 S.B. 219)

Effective 1-01-85



Section 49.082 Compensation of certain county commissioners, may be reduced, vote required — training program, attendance required, when, expenses, compensation.

Effective 28 Aug 1997

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.082. Compensation of certain county commissioners, may be reduced, vote required — training program, attendance required, when, expenses, compensation. — 1. A county commissioner in any county, other than in a first classification chartered county or a first classification county not having a charter form of government and not containing any part of a city with a population of three hundred thousand or more, shall, subject to any other adjustment otherwise provided in this section, receive an annual salary computed as set forth in the following schedule. The assessed valuation factor shall be the amount thereof as shown for the year next preceding the computation. The provisions of this section shall not permit or require a reduction in the amount of compensation being paid for the office of commissioner on January 1, 1997.

­

­

2. In addition to any compensation provided pursuant to subsection 1 of this section, the presiding commissioner of any county not having a charter form of government shall receive two thousand dollars annual salary.

3. Two thousand dollars of the salary authorized in this section shall be payable to a commissioner only if the commissioner has completed at least twenty hours of classroom instruction each calendar year relating to the operations of the commissioner's office when approved by a professional association of the county commissioners of Missouri unless exempted from the training by the professional association. The professional association approving the program shall provide a certificate of completion to each commissioner who completes the training program and shall send a list of certified commissioners to the treasurer of each county. Expenses incurred for attending the training session may be reimbursed to a county commissioner in the same manner as other expenses as may be appropriated for that purpose.

4. A county commissioner in any county, other than a first classification charter county or a first classification county not having a charter form of government and not containing any part of a city with a population of three hundred thousand or more, shall not, except upon a two-thirds vote of all the members of the salary commission, receive an annual compensation in an amount less than the total compensation being received for the office of county commissioner or presiding commissioner respectively for the particular county for services rendered or performed on the date the salary commission votes.

(L. 1987 S.B. 65, et al. § 6, A.L. 1988 S.B. 431, A.L. 1997 S.B. 11)

CROSS REFERENCE:

Compensation in certain first class, noncharter counties, RSMo 50.343



Section 49.093 County department officers to inspect and inventory personal property used by department — additional inventory inspected by county clerk — report to be filed and signed by clerk (counties of the third and fourth classification).

Effective 28 Aug 2005

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.093. County department officers to inspect and inventory personal property used by department — additional inventory inspected by county clerk — report to be filed and signed by clerk (counties of the third and fourth classification). — 1. In counties of the third and fourth classification, the county officer or the county officer's designee of each county department shall, annually, on or before the tenth day of October, inspect and inventory all office equipment and machines, road machinery, farm supplies, equipment and produce on hand and all other personal property belonging to the county and used by such department of an individual original value of one thousand dollars or more of whatsoever kind or description. The county officer or the county officer's designee of each county department shall have the discretion to inspect and inventory any office equipment or county property used by such department with an original value of less than one thousand dollars. Such inventory shall list such property by keeping a continuous annual inventory of each item identified by descriptive name, and on manufactured goods the manufacturer's serial number, model, age and estimated market value, and after the first inventory taken pursuant to this section, there shall be attached to subsequent inventories a statement or explanation of any material changes over that of the previous year, showing in particular the disposition of any county property, the reason for its disposal, to whom disposed and the amount received therefor.

2. All remaining property not inventoried by a particular department of such county shall be inventoried by the county clerk of such county in the same manner as items are inventoried pursuant to subsection 1 of this section.

3. The reports required by this section shall be signed by the county clerk.

(L. 1999 H.B. 402 § 2, A.L. 2005 H.B. 58)



Section 49.097 Additional duties of county commissioners (second class counties).

Effective 01 Jan 1985, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.097. Additional duties of county commissioners (second class counties). — The county commissioners in counties of the second class shall collate and digest, in December of each year, the information received the preceding year in the reports of the various county officers and shall prepare and place on file in the county clerk's office a resume of this information for inspection by the public.

(L. 1965 p. 150 § 1, A.L. 1983 S.B. 219)

Effective 1-1-85



Section 49.098 Additional duties of county commissioners (second, third and fourth class counties).

Effective 01 Jan 1985, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.098. Additional duties of county commissioners (second, third and fourth class counties). — For the benefit of the executive branch and members and staff of the general assembly, in determining local needs in appropriation of funds of the state, the county commissioners in all counties of the second, third and fourth class shall file with the office of administration, the oversight division of the committee on legislative research, and the state auditor copies of summarized reports of all funds received from any agency of the United States government. Further, county commissioners, collectively or by designation of the presiding commissioner, shall represent the county on the following regional councils which may encompass their county: Manpower planning; aging; health planning; law enforcement assistance; community action; countywide sewer districts; solid waste management; county planning and zoning; University of Missouri extension; future boards, commissions and councils relating to health, education or welfare of the citizens as established by executive or legislative action of the government of the United States or of the state; and such other councils and organizations relating to operations of counties as from time to time may be created.

(L. 1975 S.B. 95 § 1, A.L. 1983 S.B. 219)

Effective 1-01-85



Section 49.101 Vacancies, interim county officials appointed, when — expiration.

Effective 28 Aug 2012

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.101. Vacancies, interim county officials appointed, when — expiration. — In the event of a vacancy in the county offices of county clerk, county auditor, and county assessor, whether such vacancy is by reason of death, resignation, removal, refusal to act, or any other reason, the county commission shall appoint an interim county official to discharge the duties of the office until the governor appoints a successor as provided under state law. At the time of the appointment of a replacement by the governor, the interim appointment shall expire. Such interim appointment by the county commission shall provide the interim county official with all of the protections, bonding requirements, tenants, and other provisions relating to such office.

(L. 2012 H.B. 1340 )



Section 49.130 Passports, processing of applications, commission may provide service, when — fees.

Effective 28 Aug 2015

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.130. Passports, processing of applications, commission may provide service, when — fees. — If the clerk of the court in the circuit in which the county is located does not offer passport service as provided under section 483.537, the county commission may take or process applications for passports or their renewal or may designate by order or ordinance any county officer to provide the service. Fees charged for the service shall be retained by the county office that provides the service.

(L. 2015 S.B. 539)



Section 49.140 County commissioners prohibited from doing certain things.

Effective 01 Jan 1985, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.140. County commissioners prohibited from doing certain things. — No county commissioner shall, directly or indirectly, become a party to any contract to which the county is a party, or act as a road or bridge commissioner, either general or special, or keeper of any poor person.

(RSMo 1939 § 2491, A.L. 1959 S.B. 65, A.L. 1983 S.B. 219)

Prior revisions: 1929 § 2089; 1919 § 2585; 1909 § 4092

Effective 1-01-85

CROSS REFERENCE:

Member of county commission not to act as sales agent, 229.090



Section 49.150 Penalty for violating section 49.140.

Effective 01 Jan 1985, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.150. Penalty for violating section 49.140. — Any county commissioner who shall violate any of the provisions of section 49.140 or who shall do any of the acts or enter into any of the contracts prohibited or declared unlawful in said section, shall be guilty of a class B misdemeanor.

(RSMo 1939 § 2492, A.L. 1983 S.B. 219)

Prior revisions: 1929 § 2090; 1919 § 2586; 1909 § 4093

Effective 1-01-85



Section 49.160 Who shall hold meetings when majority of commissioners are absent.

Effective 01 Jan 1985, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.160. Who shall hold meetings when majority of commissioners are absent. — If, by reason of sickness, absence from the county or other preventing cause, the commissioners of any county, or a majority of them, are not able to hold any regular meeting, the judge of the probate division of the circuit court shall hold the term of the commission, except that in counties having more than one circuit judge the presiding judge of the circuit court shall designate one of the circuit judges to hold the term of the county commission.

(RSMo 1939 § 2443, A. 1949 H.B. 2006, A.L. 1959 S.B. 65, A.L. 1978 H.B. 1634, A.L. 1983 S.B. 219)

Prior revisions: 1929 § 2052; 1919 § 2548; 1909 § 4062

Effective 1-01-85



Section 49.170 Terms of commission, when held.

Effective 28 Aug 2003

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.170. Terms of commission, when held. — Four terms of the county commission shall be held in each county annually, at the place of holding commission meetings therein, commencing on the first Mondays in January, April, July, and October. The county commissions may alter the times for holding their stated terms, giving notice thereof in such manner as to them shall seem expedient; provided, that in counties now containing or that may hereafter contain seventy-five thousand or more inhabitants, and where county commissions are now or may hereafter be held at more places than one and at other places than the county seat, the terms of the commission shall be held monthly and alternately at the county seat and such other place as may be provided for the holding of a meeting, and each monthly term shall commence on the first Monday in each month.

(RSMo 1939 § 2485, A.L. 1983 S.B. 219, A.L. 2003 H.B. 267)

Prior revisions: 1929 § 2083; 1919 § 2579; 1909 § 4086



Section 49.180 Special terms.

Effective 01 Jan 1985, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.180. Special terms. — The presiding commissioner or any two commissioners of the county commission may order a special term whenever the business and interest of the county require it.

(RSMo 1939 § 2487, A.L. 1959 S.B. 65, A.L. 1983 S.B. 219)

Prior revisions: 1929 § 2085; 1919 § 2581; 1909 § 4088

Effective 1-01-85



Section 49.190 Notice for special term.

Effective 01 Jan 1985, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.190. Notice for special term. — Notice of such special term shall be given to the commissioners who were absent when the same was ordered, and by advertisement placed up in five public places in the county at least five days before the commencement of such term.

(RSMo 1939 § 2488, A.L. 1983 S.B. 219)

Prior revisions: 1929 § 2086; 1919 § 2582; 1909 § 4089

Effective 1-01-85



Section 49.200 Adjourned terms.

Effective 01 Jan 1985, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.200. Adjourned terms. — Each county commission may hold adjourned terms whenever it may become necessary for the transaction of its business.

(RSMo 1939 § 2489, A.L. 1983 S.B. 219)

Prior revisions: 1929 § 2987; 1919 § 2583; 1909 § 4090

Effective 1-01-85



Section 49.210 County commission may award process.

Effective 01 Jan 1985, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.210. County commission may award process. — The county commission shall, when not otherwise provided by law, have power to award process and to cause to come before them all and every person whom they may deem it necessary to examine, whether parties or witnesses, and may examine every person on oath or affirmation, touching any matter in controversy before them.

(RSMo 1939 § 2479, A.L. 1983 S.B. 219)

Prior revisions: 1929 § 2077; 1919 § 2573; 1909 § 4080

Effective 1-01-85



Section 49.220 Proceeds before county commission may be transferred to circuit court, when.

Effective 01 Jan 1985, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.220. Proceeds before county commission may be transferred to circuit court, when. — If a majority of the commissioners of the county commission shall be interested in any cause or proceeding pending before them, or related to either party, the same shall be certified with the original papers to the circuit court of the county, which shall proceed thereon to final judgment and determination in like manner as the county commission should have done.

(RSMo 1939 § 2481, A.L. 1983 S.B. 219)

Prior revisions: 1929 § 2079; 1919 § 2575; 1909 § 4082

Effective 1-01-85



Section 49.225 Stenographic record.

Effective 01 Jan 1985, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.225. Stenographic record. — In proceedings before county commissions, the commissioners or any party whose interests are being determined may require that all the evidence introduced be reported by a competent stenographer and when so reported the evidence shall be transcribed and shall become a part of the record in the case. The party requesting the stenographic record is liable for the costs thereof if the matter is decided against him and the county commission may require him to give security for the costs before ordering the stenographic record.

(L. 1959 S.B. 65, A.L. 1983 S.B. 219)

Effective 1-01-85



Section 49.230 Appeals.

Effective 28 Aug 1985

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.230. Appeals. — Appeals from the decisions, findings and orders of county commissions shall be conducted under the provisions of chapter 536.

(RSMo 1939 § 2490, A.L. 1959 S.B. 65, A.L. 1983 S.B. 219, A.L. 1985 S.B. 405)

Prior revisions: 1929 § 2088; 1919 § 2584; 1909 § 4091

(1984) When a county council makes a determination that would normally be made by a county commission in a noncharter county, the decisions of the county council come within the purview of this section governing appeals from decisions, findings and orders of county commissions of quasi-judicial nature. State ex rel. McNary v. Hais (Mo. banc), 670 S.W.2d 494.



Section 49.260 Settlements with county treasurers and other officers.

Effective 01 Jan 1985, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.260. Settlements with county treasurers and other officers. — In the settlements required by law to be made by the county commission with treasurers and other officers holding county funds, whether quarterly, yearly or otherwise, it shall be the duty of the commission, or some commissioner thereof, to ascertain by actual examination and count the amount of balances and funds in the hands of such officers, and to what particular fund it appertains, and such examination and count shall include all funds on hand up to the day on which such settlement is made.

(RSMo 1939 § 13770, A.L. 1983 S.B. 219)

Prior revisions: 1929 § 12111; 1919 § 9509; 1909 § 3730

Effective 1-01-85



Section 49.264 County commission may grant easements to watershed subdistricts.

Effective 01 Jan 1985, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.264. County commission may grant easements to watershed subdistricts. — The county commission of any county may grant easements over any county roads, township roads or any county lands or township lands to any watershed subdistrict for any purpose for which the subdistrict is organized pursuant to the provisions of chapter 278.

(L. 1972 S.B. 470 § 1, A.L. 1983 S.B. 219)

Effective 1-01-85



Section 49.265 County commission may authorize closing of county offices, when, procedure (second, third and fourth class counties).

Effective 01 Jan 1985, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.265. County commission may authorize closing of county offices, when, procedure (second, third and fourth class counties). — The county commission in all counties of class two, by order entered of record, may authorize all county offices, except the sheriff's office, to be open not more than five days each week, and in all counties of classes three and four by order entered of record, may authorize all county offices, except the sheriff's office, to be open not more than five and one-half days each week. The county commission, after entering such an order, may require any office to be open six days a week when public convenience requires. The authorization by the county commission in counties of the third and fourth class to close such offices must be published three times in the county newspapers and such authorization to be signed by the county commission.

(L. 1955 p. 369 § 1, A.L. 1959 H.B. 534, A.L. 1983 S.B. 219)

Effective 1-01-85



Section 49.266 County commission by orders or ordinance may regulate use of county property, traffic, and parking — burn bans.

Effective 28 Aug 2014

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.266. County commission by orders or ordinance may regulate use of county property, traffic, and parking — burn bans. — 1. The county commission in all noncharter counties may by order or ordinance promulgate reasonable regulations concerning the use of county property, the hours, conditions, methods and manner of such use and the regulation of pedestrian and vehicular traffic and parking thereon.

2. Violation of any regulation so adopted under subsection 1 of this section is an infraction.

3. Upon a determination by the state fire marshal that a burn ban order is appropriate for a county because:

(1) An actual or impending occurrence of a natural disaster of major proportions within the county jeopardizes the safety and welfare of the inhabitants of such county; and

(2) The U.S. Drought Monitor has designated the county as an area of severe, extreme, or exceptional drought, the county commission may adopt an order or ordinance issuing a burn ban, which may carry a penalty of up to a class A misdemeanor. State agencies responsible for fire management or suppression activities and persons conducting agricultural burning using best management practices shall not be subject to the provisions of this subsection. The ability of an individual, organization, or corporation to sell fireworks shall not be affected by the issuance of a burn ban. The county burn ban may prohibit the explosion or ignition of any missile or skyrocket as the terms "missile" and "skyrocket" are defined by the 2012 edition of the American Fireworks Standards Laboratory, but shall not ban the explosion or ignition of any other consumer fireworks as the term "consumer fireworks" is defined under section 320.106.

4. The regulations so adopted shall be codified, printed and made available for public use and adequate signs concerning smoking, traffic and parking regulations shall be posted.

(L. 1988 H.B. 1653, A.L. 2003 H.B. 267, A.L. 2013 H.B. 28, A.L. 2014 S.B. 672)



Section 49.270 County commission to control county property — to audit demands against county.

Effective 28 Aug 1990

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.270. County commission to control county property — to audit demands against county. — The county commission shall have control and management of the property, real and personal, belonging to the county, and may purchase, lease or receive by donation, or to refuse donation of, any property, real or personal, for the use and benefit of the county, and may sell and cause to be conveyed any real estate, goods or chattels belonging to the county, appropriating the proceeds of such sale to the use of the same, and to audit and settle all demands against the county.

(RSMo 1939 § 2480, A.L. 1983 S.B. 219, A.L. 1990 H.B. 1640)

Prior revisions: 1929 § 2078; 1919 § 2574; 1909 § 4081

CROSS REFERENCES:

County property subject to city ordinances, cities of the fourth classification, when, 88.743 to 88.750

Powers on claims against county generally, 50.160

Swamp and overflowed lands, employment of counsel to recover, 241.155



Section 49.272 County counselor may impose fine for certain violations of rules, regulations or ordinances, amount. (Boone, Cass, Jasper, Jefferson, Greene, and Buchanan counties.)

Effective 28 Aug 2014

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.272. County counselor may impose fine for certain violations of rules, regulations or ordinances, amount. (Boone, Cass, Jasper, Jefferson, Greene, and Buchanan counties.) — The county commission of any county of the first classification without a charter form of government and with more than one hundred thirty-five thousand four hundred but less than one hundred thirty-five thousand five hundred inhabitants, any county of the first classification without a charter form of government having a population of at least eighty-two thousand inhabitants, but less than eighty-two thousand one hundred inhabitants, any county of the first classification with more than one hundred four thousand six hundred but fewer than one hundred four thousand seven hundred inhabitants, any county of the first classification with more than one hundred ninety-eight thousand but fewer than one hundred ninety-nine thousand two hundred inhabitants, any county of the first classification with more than two hundred forty thousand three hundred but less than two hundred forty thousand four hundred inhabitants, and any county of the first classification with more than eighty-three thousand but fewer than ninety-two thousand inhabitants and with a home rule city with more than seventy-six thousand but fewer than ninety-one thousand inhabitants as the county seat, which has an appointed county counselor and which adopts or has adopted rules, regulations or ordinances under authority of a statute which prescribes or authorizes a violation of such rules, regulations or ordinances to be a misdemeanor punishable as provided by law, may by rule, regulation or ordinance impose a civil fine not to exceed one thousand dollars for each violation. Any fines imposed and collected under such rules, regulations or ordinances shall be payable to the county general fund to be used to pay for the cost of enforcement of such rules, regulations or ordinances.

(L. 2003 S.B. 537, A.L. 2004 H.B. 795, et al., A.L. 2005 H.B. 58, A.L. 2014 S.B. 896)

CROSS REFERENCE:

County counselor to prosecute violations of certain county ordinances, where, 56.640



Section 49.275 County commission may provide transportation for county officers and employees (first class counties).

Effective 01 Jan 1985, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.275. County commission may provide transportation for county officers and employees (first class counties). — 1. The county commissions in all counties of the first class not operating under a special charter for their own government may, in their discretion and in addition to any other allowance provided by law, provide such transportation for any county official, deputy or employee as is reasonably necessary to the efficient performance of his official duties.

2. Such transportation may be provided by furnishing county-owned automobiles or by paying a reasonable cash allowance for the use of privately owned automobiles, or by paying a fixed amount per mile for miles actually traveled in privately owned automobiles, or by furnishing gasoline and oil, or in such other manner, or combination of manners, as the county commission may direct.

(L. 1951 p. 379 §§ 1, 2, A.L. 1983 S.B. 219)

Effective 1-01-85



Section 49.276 County commission may provide law enforcement vehicles (third and fourth class counties).

Effective 01 Jan 1985, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.276. County commission may provide law enforcement vehicles (third and fourth class counties). — County commissions of third and fourth class counties may provide motor vehicles for the use of law enforcement personnel who are county employees. Such motor vehicles shall be used by authorized personnel only, and each sheriff shall prescribe rules and regulations for the use of the motor vehicles. The county commission may acquire title to such vehicles in the name of the county and may purchase insurance on the vehicles. County commissions may sell or otherwise convey such vehicles and may do all acts consistent with maintenance and operating costs of the vehicles at county expense. The motor vehicles authorized herein shall be of such size, type, make and horsepower as is determined by the county commission. The county commission and the Missouri state highway patrol may cooperate in the purchase and disposal of such vehicles, either pursuant to the provisions of sections 67.330 to 67.450 or otherwise. Costs incident to purchase of such vehicles, other than the purchase price, shall be paid by the county commission.

(L. 1974 H.B. 1028 § 2, A.L. 1983 S.B. 219)

Effective 1-01-85



Section 49.278 Governing body may provide certain benefits for county employees, procedure.

Effective 28 Aug 2003

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.278. Governing body may provide certain benefits for county employees, procedure. — 1. The county governing body in all counties may contribute to the cost of a plan, including a plan underwritten by insurance, for furnishing all or a part of hospitalization or medical expenses, life insurance, or similar benefits for elected officials and their employees, and to appropriate and utilize its revenues and other available funds for these purposes.

2. No contract shall be entered into by the county to purchase any insurance policy or policies pursuant to the terms of this section unless such contract shall have been submitted to competitive bidding and such contract be awarded to the lowest and best bidder.

3. The governing authority of all counties may provide, in addition to any other programs or plans, workers' compensation, health insurance, life insurance, and retirement plans for all county employees.

(L. 1983 S.B. 57, A.L. 2003 H.B. 267)



Section 49.280 Ex officio commissioner to sell county lands — deeds by.

Effective 01 Jan 1985, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.280. Ex officio commissioner to sell county lands — deeds by. — The county commission may, by order, appoint an ex officio commissioner to sell and dispose of any real estate belonging to their county; and the deed of such ex officio commissioner, under his proper hand and seal, for and in behalf of such county, duly acknowledged and recorded, shall be sufficient to convey to the purchaser all the right, title, interest and estate which the county may then have in or to the premises so conveyed.

(RSMo 1939 § 13784, A.L. 1983 S.B. 219)

Prior revisions: 1929 § 12125; 1919 § 9523; 1909 § 3744

Effective 1-01-85



Section 49.285 County not to own real estate in other counties, exceptions — sheriff's sale — restrained by circuit court, when.

Effective 01 Jan 1985, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.285. County not to own real estate in other counties, exceptions — sheriff's sale — restrained by circuit court, when. — 1. It shall be unlawful for any county of the third or fourth class to own real estate situated in any other county of this state other than a county which adjoins it after five years from October 13, 1963, or after five years from the date of acquisition of the real estate, whichever date last occurs. If any county subject to these provisions fails to dispose of such real estate within that time, the sheriff of the county in which the land is located shall take possession of the real estate and sell it at public auction from the place where and at the hour when partition sales are normally conducted after giving notice of the sale in the manner prescribed for partition sales both in the county where the land is located and in the county owning the real estate. Proceeds from the sale shall first be applied to paying the costs of notices herein prescribed, then to a sheriff's sale fee not to exceed one hundred dollars and approved by the circuit court of the county wherein the real estate is located, then to the county owning the real estate. However, all oil, gas and mineral rights shall be reserved to the county when said real estate is sold. The county may, however, lease said rights to third parties and the oil, gas and minerals sold under said lease shall revert to the general revenue fund of the county.

2. The circuit court of the county wherein the real estate is situated may upon the application of the county commission owning the real estate and for good cause shown restrain the sheriff of the county from proceeding with the provisions of subsection 1 for such time as may be reasonable if it appears that the county owning the real estate has entered into a valid contract for the sale of the real estate which will be completed within a reasonable time after the five-year limit set forth above.

(L. 1963 p. 108 § 1, A.L. 1983 S.B. 219)

Effective 1-01-85



Section 49.287 County may lease property — procedures (certain first class counties).

Effective 01 Jan 1985, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.287. County may lease property — procedures (certain first class counties). — 1. In all counties of the first class not having a charter form of government, the county commission may lease to any person any real or personal property and other facilities under the control of the county commission owned by the county for a term not to exceed fifty years.

2. The same procedures shall be followed by the county commission as are required in the purchase of property over five hundred dollars in value.

(L. 1965 p. 153 §§ 1, 2, A.L. 1983 S.B. 219)

Effective 1-01-85



Section 49.290 Lands sold by the county — procedure to obtain deed.

Effective 01 Jan 1985, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.290. Lands sold by the county — procedure to obtain deed. — Whenever any person shall present to the county commission his petition in writing, duly verified, stating that he is the owner of one or more pieces of real estate in said county which formerly belonged to said county, and which was sold by the county commission to the petitioner, or to a person under whom the petitioner claims title, and which real estate was never conveyed by deed, or which was conveyed by deed and the deed has been lost or destroyed, the county commission, after being satisfied of the truth of the allegations of his petition, and after advising with the prosecuting attorney, shall make an order appointing three ex officio commissioners to execute a deed to such person, and shall direct said ex officio commissioners to execute and acknowledge such deed, and such ex officio commissioners shall thereupon execute a deed conveying said real estate to the petitioner, which deed shall have the same force and effect as if said deed had been executed by the ex officio commissioner or commissioners originally appointed for that purpose by the county governing board. Each ex officio commissioner shall be entitled for his services to a fee of one dollar, to be paid by the petitioner.

(RSMo 1939 § 13785, A.L. 1983 S.B. 219)

Prior revisions: 1929 § 12126; 1919 § 9524; 1909 § 3745

Effective 1-01-85



Section 49.292 Rejection of transfer of real property by donation or dedication authorized, when — proof and acknowledgment required.

Effective 28 Aug 2008

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.292. Rejection of transfer of real property by donation or dedication authorized, when — proof and acknowledgment required. — 1. Notwithstanding any other law to the contrary, the county commission of any county may reject the transfer of title of real property to the county by donation or dedication if the commission determines that such rejection is in the public interest of the county.

2. No transfer of title of real property to the county commission or any other political subdivision by donation or dedication authorized to be recorded in the office of the recorder of deeds shall be valid unless it has been proved or acknowledged. The preparer of the document relating to subsection 1 of this section shall not submit a document to the recorder of deeds for recording unless the acceptance thereof of the grantee named in the document has been proved or acknowledged. No water or sewer line easement shall be construed as a transfer of title of real property under this subsection.

(L. 2006 S.B. 932, A.L. 2008 S.B. 907 merged with S.B. 1033)



Section 49.300 County commission may institute condemnation proceedings — power of circuit court.

Effective 28 Aug 1990

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.300. County commission may institute condemnation proceedings — power of circuit court. — If land or other property is sought to be appropriated by any county commission for roads, drainage systems, sites for a county courthouse, jail, poorhouse, infirmary or for any other public purpose whatsoever, and the county commission and the land or property owner whose land is sought to be appropriated are unable to agree upon the damages or compensation for the taking of the property, or if the owner is incapable of contracting or is a nonresident of this state, the county commission may institute proceedings in the circuit court of the county in the name of the county for the purpose of condemning the land or other property. The proceedings in the circuit court shall be had in the manner and with the effect provided in chapter 523 for the condemnation of property for public use. Any questions relative to the regularity of the proceedings before the county commission may be raised in the action. If the county commission institutes the proceedings, upon the petition of registered voters of the county as authorized by chapter 228, or at the instance of any drainage district, the petitioners or drainage district shall be made parties to the proceedings and the circuit court may render judgment for damages and costs against the county or against any or all of the parties as is just and proper in the premises.

(L. 1945 p. 1469 § 1, A. 1949 H.B. 2006, A.L. 1959 S.B. 65, A.L. 1983 S.B. 219, A.L. 1990 H.B. 1070)

(1965) Sections 49.300 and 228.100 in combination indicate a legislative intent to cover entire subject of judicial phases of condemnation proceedings by county courts and, therefore, they supersede and by implication repeal contrary provisions in § 228.180. County of Greene v. Hammons (Mo.), 389 S.W.2d 843.

(1987) Political subdivision has power pursuant to this section to condemn the property of another political subdivision provided that such condemnation does not totally destroy or materially impair or interfere with existing use. State ex rel. Md. Heights, Etc. v. Campbell, 736 S.W.2d 383 (Mo. banc).



Section 49.303 Disposition of garbage and refuse by constitutional charter county — plants, how financed.

Effective 28 Aug 1961

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.303. Disposition of garbage and refuse by constitutional charter county — plants, how financed. — 1. Whenever the county council or other legislative authority of any first class county having a constitutional charter finds it necessary for the protection of the public health to construct and operate incinerators or composting plants for the destruction of garbage, trash, cinders, refuse matter and waste, the county is hereby authorized to acquire land by gift, purchase, exchange or by the exercise of the power of eminent domain; to construct and operate incinerators or composting plants thereon for the destruction of garbage, trash, cinders, refuse matter and waste; to construct, lease or otherwise provide facilities and equipment for the deposit of material after its collection and for the transfer and transportation of the material to an incinerator or composting plant or landfill; and to make a charge for the use of the facilities for such purposes.

2. Any such constitutional charter county may finance and pay for the planning, designing, acquisition, construction, equipment and improvement of property for the purpose provided in subsection 1, by any one or combination of the following methods:

(1) General revenue funds, including any proceeds derived from the operation of such incinerators or composting plants or transfer facilities;

(2) General obligation bonds within legal debt limitations;

(3) Negotiable interest-bearing revenue bonds, the principal and interest of which shall be payable solely from the revenue derived from the operation of such facilities, which revenue bonds may be issued and sold by such constitutional charter county when authorized by the county council or other legislative authority of the county.

(L. 1961 p. 277 § 1)



Section 49.305 Sites for courthouse, jail, may acquire — funds from which payment authorized.

Effective 01 Jan 1985, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.305. Sites for courthouse, jail, may acquire — funds from which payment authorized. — The county commission of any county may acquire by purchase, for the county, improved or unimproved real estate for a site for a courthouse, jail or poorhouse or infirmary; or, when the county owns the site may acquire by purchase improved or unimproved real estate as an addition to or enlargement of the site. The county commission may pay for the real estate acquired out of any money in the county treasury belonging to the contingent fund or out of any surplus in any other fund at the close of any fiscal year, after the payment of all warrants drawn during the year against the fund and of all other previously issued and outstanding warrants against the fund.

(RSMo 1939 §§ 13717, 13718, A.L. 1959 S.B. 65, A.L. 1983 S.B. 219)

Prior revisions: 1929 §§ 12058, 12059; 1919 §§ 9458, 9459; 1909 §§ 3679, 3680

Effective 1-01-85



Section 49.310 County commission to erect and maintain courthouses, jails — issue bonds — certain counties authorized to maintain jails outside boundaries of county seat.

Effective 01 Jul 2011, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.310. County commission to erect and maintain courthouses, jails — issue bonds — certain counties authorized to maintain jails outside boundaries of county seat. — 1. Except as provided in sections 221.400 to 221.420 and subsection 2 of this section, the county commission in each county in this state shall erect and maintain at the established seat of justice a good and sufficient courthouse, jail and necessary fireproof buildings for the preservation of the records of the county; except that in counties having a special charter, the jail or workhouse may be located at any place within the county. In pursuance of the authority herein delegated to the county commission, the county commission may acquire a site, construct, reconstruct, remodel, repair, maintain and equip the courthouse and jail, and in counties wherein more than one place is provided by law for holding of court, the county commission may buy and equip or acquire a site and construct a building or buildings to be used as a courthouse and jail, and may remodel, repair, maintain and equip buildings in both places. The county commission may issue bonds as provided by the general law covering the issuance of bonds by counties for the purposes set forth in this section. In bond elections for these purposes in counties wherein more than one place is provided by law for holding of court, a separate ballot question may be submitted covering proposed expenditures in each separate site described therein, or a single ballot question may be submitted covering proposed expenditures at more than one site, if the amount of the proposed expenditures at each of the sites is specifically set out therein.

2. The county commission in all counties of the fourth classification and any county of the third, second, or first classification may provide for the erection and maintenance of a good and sufficient jail or holding cell facility at a site in the county other than at the established seat of justice.

(RSMo 1939 § 13702, A.L. 1945 p. 1399, A.L. 1965 p. 153, A.L. 1983 S.B. 219, A.L. 1994 S.B. 520, A.L. 1995 H.B. 424, A.L. 1997 S.B. 89 merged with S.B. 218, A.L. 2011 H.B. 340)

Prior revisions: 1929 § 12043; 1919 § 9443; 1909 § 3664

Effective 7-01-11

CROSS REFERENCES:

Courthouse and jail bonds, 108.040, 108.070

Courthouse and jail to be erected, 71.300



Section 49.320 County commission may order buildings erected.

Effective 01 Jan 1985, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.320. County commission may order buildings erected. — Whenever the county commission of any county thinks it expedient to erect any of the buildings aforesaid, the building of which is not otherwise provided for, and there are sufficient funds in the county treasury for that purpose, not otherwise appropriated, or the circumstances of the county will otherwise permit, they shall make an order for the building thereof, stating in the order the amount to be appropriated for that purpose.

(RSMo 1939 § 13715, A.L. 1959 S.B. 65, A.L. 1983 S.B. 219)

Prior revisions: 1929 § 12056; 1919 § 9456; 1909 § 3677

Effective 1-01-85



Section 49.330 Superintendent, appointment, compensation.

Effective 01 Jan 1985, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.330. Superintendent, appointment, compensation. — The county commission shall appoint some suitable person to superintend the erection of the buildings who shall take an oath to discharge faithfully and impartially the duties enjoined on him by sections 49.310 to 49.470. The superintendent of the county buildings shall receive the compensation for his services that the county commission deems reasonable, to be paid out of the county treasury. The county commission shall fill any vacancy which occurs in the office of superintendent.

(RSMo 1939 §§ 13715, 13716, 13729, A.L. 1959 S.B. 65, A.L. 1983 S.B. 219)

Prior revisions: 1929 §§ 12056, 12057, 12070; 1919 §§ 9456, 9457, 9470; 1909 §§ 3677, 3678, 3691

Effective 1-01-85



Section 49.370 Site for county building.

Effective 28 Aug 2003

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.370. Site for county building. — 1. The county commission shall designate the place whereon to erect any county building, on any land belonging to such county, at the established seat of justice thereof. If there is no suitable ground belonging to said county within the limits of the original town known as the established seat of justice, the county commission shall select a proper piece of ground anywhere within the corporate limits of the town known as the county seat, and may purchase or receive by donation a lot or lots of ground for that purpose, and shall take a good and sufficient deed in fee simple for the same to the county, and shall make report to the circuit court at its next sitting.

2. The provisions of subsection 1 of this section notwithstanding, any county may acquire, own, erect, operate, manage, and maintain buildings and property outside the limits of the established seat of justice, so long as the buildings or property is located within the county.

(RSMo 1939 § 13719, A.L. 1983 S.B. 219, A.L. 2003 H.B. 267 merged with S.B. 281)

Prior revisions: 1929 § 12060; 1919 § 9460; 1909 § 3681



Section 49.390 Circuit court to examine title.

Effective 01 Jan 1985, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.390. Circuit court to examine title. — Such court shall examine its title and certify its decision thereon to the county commission.

(RSMo 1939 § 13721, A.L. 1983 S.B. 219)

Prior revisions: 1929 § 12062; 1919 § 9462; 1909 § 3683

Effective 1-01-85



Section 49.400 County commission to pay for building site, when.

Effective 01 Jan 1985, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.400. County commission to pay for building site, when. — If the title to the land so purchased or received be approved, the county commission, if they approve the selection, shall make an order for the payment of the purchase money, if any, out of the county treasury.

(RSMo 1939 § 13722, A.L. 1983 S.B. 219)

Prior revisions: 1929 § 12063; 1919 § 9463; 1909 § 3684

Effective 1-01-85



Section 49.410 Plan of building to be submitted.

Effective 01 Jan 1985, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.410. Plan of building to be submitted. — When the ground for erecting any public building shall be designated, as aforesaid, the superintendent shall prepare and submit to the county commission a plan of the building to be erected, the dimensions thereof, and the materials of which it is to be composed, with an estimate of the probable cost thereof.

(RSMo 1939 § 13723, A.L. 1983 S.B. 219)

Prior revisions: 1929 § 12064; 1919 § 9464; 1909 § 3685

Effective 1-01-85



Section 49.420 Advertisement for bids — may let at private contract, when.

Effective 01 Jan 1985, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.420. Advertisement for bids — may let at private contract, when. — When any plan shall be approved by the county commission, the superintendent shall immediately advertise for bids for the erection and construction of same, stating in such advertisement a description of such building or buildings, and shall contract with the person or firm who will agree to do the work and furnish the necessary material on the lowest and best terms not exceeding the amount appropriated or set apart for such building or buildings; provided, that in case the lowest bid received shall be in excess of the amount appropriated, after two successive advertisements for such bids, then, if such county commission shall be of the opinion that such building or buildings can be constructed or built for a sum not in excess of the amount appropriated, or if the commission shall be of the opinion that there is collusion or combination between the bidders for the purpose of forcing the county to pay an exorbitant price for the construction of such building or buildings, then, the commission may, in its discretion, let such building or buildings at private contract, to be constructed according to original plans and specifications upon which bids were received and approved by the county commission.

(RSMo 1939 § 13724, A.L. 1983 S.B. 219)

Prior revisions: 1929 § 12065; 1919 § 9465; 1909 § 3686

Effective 1-01-85



Section 49.430 Bond of contractor.

Effective 30 Apr 1982, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.430. Bond of contractor. — The superintendent shall take from the contractor a bond to the county, with sufficient security, for the performance of the work at the time and in the manner agreed on, according to the plan, under a penalty at least one hundred ten percent of the amount to be given for erecting the building. A copy of the plan shall be annexed to the bond.

(RSMo 1939 § 13725, A.L. 1959 S.B. 65, A.L. 1982 S.B. 691)

Prior revisions: 1929 § 12066; 1919 § 9466; 1909 § 3687

Effective 4-30-82



Section 49.440 Superintendent to supervise work and report progress.

Effective 01 Jan 1985, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.440. Superintendent to supervise work and report progress. — The superintendent shall oversee and direct the execution of the work, and see that the materials employed are good, and that the work is executed according to contract, and make report of the progress and condition thereof, from time to time, to the county commission.

(RSMo 1939 § 13726, A.L. 1959 S.B. 65, A.L. 1983 S.B. 219)

Prior revisions: 1929 § 12067; 1919 § 9467; 1909 § 3688

Effective 1-01-85



Section 49.450 Payments to contractor, when made.

Effective 01 Jan 1985, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.450. Payments to contractor, when made. — When any installment shall become due to the undertaker, according to contract, the county commission shall make an order that the same be paid out of the county treasury.

(RSMo 1939 § 13727, A.L. 1983 S.B. 219)

Prior revisions: 1929 § 12068; 1919 § 9468; 1909 § 3689

Effective 1-01-85



Section 49.460 Order of payment, when made.

Effective 01 Jan 1985, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.460. Order of payment, when made. — No such order shall be made unless the superintendent shall certify to the county commission that the due proportion of the work has been completed and executed according to contract.

(RSMo 1939 § 13728, A.L. 1983 S.B. 219)

Prior revisions: 1929 § 12069; 1919 § 9469; 1909 § 3690

Effective 1-01-85



Section 49.470 County commission may alter and repair county buildings, when.

Effective 01 Jan 1985, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.470. County commission may alter and repair county buildings, when. — The county commission of each county shall have power, from time to time, to alter, repair or build any county buildings, which have been or may hereafter be erected, as circumstances may require, and the funds of the county may admit; and they shall, moreover, take such measures as shall be necessary to preserve all buildings and property of their county from waste or damage.

(RSMo 1939 § 13730, A.L. 1983 S.B. 219)

Prior revisions: 1929 § 12071; 1919 § 9471; 1909 § 3692

Effective 1-01-85



Section 49.480 Insurance of courthouses and jails — disposition of proceeds.

Effective 01 Jan 1985, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.480. Insurance of courthouses and jails — disposition of proceeds. — In all cases where courthouses or jails are insured, and are totally or partially destroyed by fire, windstorms or cyclones, the money realized on said insurance shall not be placed in the general revenue of the county, but the county commission shall order that such funds shall be kept separate and apart, and be placed in a fund which shall be designated and known as a building fund, and that the same shall be used in erecting or repairing said courthouse or jail, or furnishing buildings or premises used for courthouse or jail purposes.

(RSMo 1939 § 13713, A.L. 1983 S.B. 219)

Prior revisions: 1929 § 12054; 1919 § 9454; 1909 § 3675

Effective 1-01-85



Section 49.490 Damages recoverable for injuring county property.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.490. Damages recoverable for injuring county property. — If any person commit any waste, trespass or other injury in or upon any county buildings or other property belonging to any county, he shall forfeit and pay, to the use of the county, fourfold damages, to be recovered in the name of the county, in such form of action as individuals may maintain for like injuries to their property.

(RSMo 1939 § 13731)

Prior revisions: 1929 § 12072; 1919 § 9472; 1909 § 3693



Section 49.500 County contracts to be inquired into on petition.

Effective 01 Jan 1985, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.500. County contracts to be inquired into on petition. — Whenever any fifty resident, solvent and responsible taxpaying citizens of any county in the state shall have good reason to believe, and do believe, that any contract made and entered into by the county commission, with any person or corporation, affecting or concerning any public building, lands, moneys or property of the county in any manner whatever, or any extension of any such contract, was not made and entered into in good faith, or for a just consideration, and with due regard for the best interest of the county, or that any such contract previously entered into has not been carried out by the parties thereto in good faith and according to the terms of any such contract, they may bring a suit in the circuit court of any such county, praying that the matter may be inquired into, and thereupon the circuit court shall make a full investigation of the matters alleged, and shall have power to set aside, reform or cause to be enforced any such contract, or any extension of any such contract, as the court shall deem best under the law and the facts. Should the petitioners fail to sustain their petition, they shall pay the costs; and all such proceedings shall be governed by the law relating to civil practice in circuit courts. The said petition shall be filed in the office of the clerk of the circuit court of said county; and thereafter the death, removal or disability of any one or more of such petitioners or plaintiffs shall not abate or affect the said suit.

(RSMo 1939 § 13769, A.L. 1983 S.B. 219)

Prior revisions: 1929 § 12110; 1919 § 9508; 1909 § 3729

Effective 1-01-85

(1955) The remedy provided by this section is not exclusive and does not take away the common law right of taxpayers to enjoin illegal expenditures of public money. Everett v. County of Clinton (Mo.), 282 S.W.2d 30.



Section 49.510 County to provide and equip offices.

Effective 01 Jan 1985, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.510. County to provide and equip offices. — It shall be the duty of the county to provide offices or space where the officers of the county may properly carry on and perform the duties and functions of their respective offices. Said county shall maintain, furnish and equip said offices and provide them with the necessary stationery, supplies, equipment, appliances and furniture, all to be taken care of and paid out of the county treasury of said county at the time and in the manner that the county commission may direct.

(RSMo 1939 § 13533, A. 1949 H.B. 2006, A.L. 1983 S.B. 219)

Effective 1-01-85



Section 49.520 Acquisition, erection or expansion of county buildings authorized, when.

Effective 28 Aug 1975

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.520. Acquisition, erection or expansion of county buildings authorized, when. — Whenever the governing body of any first class county finds it necessary for the public need or convenience, or for the preservation of the public records to build, repair or remodel a courthouse, office buildings, court buildings or other public buildings in the county or to purchase, construct or extend buildings and the land upon which the buildings are situated, to be used by the county for courthouses or other proper county purposes, the county is authorized and empowered to purchase, construct or extend courthouses, office buildings, court buildings, and other buildings used for county purposes upon its own land or to acquire by purchase the land upon which the buildings are to be built.

(L. 1961 p. 278 § 1, A.L. 1975 H.B. 510)



Section 49.525 Issuance of bonds — ordinance required, contents.

Effective 28 Aug 1975

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.525. Issuance of bonds — ordinance required, contents. — For the purpose of defraying the cost of acquiring the buildings, land and appurtenances thereto by purchase, construction or extension, any county of the first class may borrow money and issue negotiable bonds, except that no bonds shall be issued unless and until authorized by an ordinance or order of the governing body of the county specifying the proposed undertaking, the amount of bonds to be issued and the maximum rate of interest the bonds are to bear. The ordinance or order shall further provide that the proposed land, building or buildings and appurtenances which are to be acquired, are to be acquired or built pursuant to the provisions of sections 49.520 to 49.580.

(L. 1961 p. 278 § 2, A.L. 1975 H.B. 510)



Section 49.530 Interest rate and maturity of bonds.

Effective 28 Aug 1975

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.530. Interest rate and maturity of bonds. — All bonds under the provisions of sections 49.520 to 49.580 may be issued bearing interest at a rate not exceeding six percent per annum, payable semiannually, and shall be executed in such manner and be payable at such time, not exceeding forty years from the date thereof, and at such places as the governing body of the county may require.

(L. 1961 p. 278 § 3, A.L. 1975 H.B. 510)



Section 49.535 Bonds negotiable and tax free — method of sale — payable from revenue only.

Effective 28 Aug 1975

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.535. Bonds negotiable and tax free — method of sale — payable from revenue only. — 1. Any bonds shall have all of the qualities of negotiable instruments under the law, and shall not be subject to taxation in any manner. In case any of the officers whose signatures or countersignatures appear on the bonds or coupons shall cease to be such officers before delivery of the bonds, the signatures or countersignatures shall nevertheless be valid and sufficient, for all purposes, the same as if they had remained in office until the delivery.

2. The bonds shall be sold in the manner and upon such terms as the governing body of the county deems for the best interest of the county, at public sale, to the highest and best bidder, upon sealed bid, after publication of notice of the public sale at least three times in a newspaper of general circulation in the county, the last insertion of the notice to be at least ten days before the last day for filing and public opening of the sealed bids.

3. The bonds, when issued, shall be payable from the revenue derived from the buildings as provided in section 49.560. It shall be plainly stated on the face of each bond that the same has been issued under the provisions of sections 49.520 to 49.580 and that it does not constitute an indebtedness of the county, or the state of Missouri, within the meaning of any constitutional provisions or limitations.

(L. 1961 p. 278 § 4, A.L. 1975 H.B. 510)



Section 49.540 Obligation of county for rent or charges, limits — right to use building.

Effective 28 Aug 1961

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.540. Obligation of county for rent or charges, limits — right to use building. — No county by the issuance and sale of the bonds shall obligate itself to pay any rent or charges for the use and occupancy for a period in excess of one year. Nor shall it obligate itself to exercise its power to levy taxes to produce the required rents for the use of the buildings for a period in excess of one year nor shall the obligation to pay rent in any year when added to all other obligations for necessary governmental functions of the county, cause the county to exceed the anticipated income provided by the county for the year's operation. The sole and only obligation of the county shall be that so long as it elects to use and occupy the building it will make the payments provided for herein. The county shall, however, have an exclusive option to continue to use and occupy the building so long as it shall make the payments herein provided for.

(L. 1961 p. 278 § 5)



Section 49.545 Application of proceeds of bonds.

Effective 28 Aug 1961

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.545. Application of proceeds of bonds. — All moneys derived from any bonds issued pursuant to the provisions of sections 49.520 to 49.580 shall be applied solely to the purchase or erection of the land, buildings and necessary appurtenances thereto, provided that the moneys may be used to advance the payment of the interest on bonds during the first three years following date of issuance of the bonds.

(L. 1961 p. 278 § 6)



Section 49.550 Lien on buildings and land — rights of bondholders.

Effective 28 Aug 1961

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.550. Lien on buildings and land — rights of bondholders. — There shall be and there is hereby created a statutory mortgage lien upon the buildings, land and appurtenances acquired or constructed under the provisions of sections 49.520 to 49.580 in favor of the holders and owners of the bonds. The buildings and land so acquired or constructed and the appurtenances thereto shall remain subject to the statutory lien until payment in full of the principal and the interest contracted to be paid and according to the tenor thereof. Any holder of the bonds or of any of the coupons may, either at law or in equity, protect and enforce the statutory mortgage lien hereby conferred, and may by suit, action, mandamus or other proceedings, enforce and compel performance of all duties set forth herein, including the making and collecting of sufficient charges for the use of the buildings, the segregation of the income and revenue, and the application thereof to satisfy the obligations.

(L. 1961 p. 278 § 7)



Section 49.555 Receiver on default in payment of bonds.

Effective 28 Aug 1961

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.555. Receiver on default in payment of bonds. — If there is any default in the payment of the principal or interest of any of the bonds, any court having jurisdiction of any action brought by any bond or couponholder may appoint a receiver to administer the buildings on behalf of the bondholders, with power to charge and collect rents or obligations outstanding against the buildings and for the payment of operating expenses, and to apply the income and revenues so derived in conformity with the provisions set forth in sections 49.520 to 49.580 and the orders hereinafter referred to.

(L. 1961 p. 278 § 8)



Section 49.560 Revenues placed in special fund — use — rentals, rates and charges.

Effective 28 Aug 1975

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.560. Revenues placed in special fund — use — rentals, rates and charges. — 1. At or before the issuance of the bonds the governing body of the county shall, by ordinance or order, agree to set aside and pledge the income and revenue of the buildings and land into a separate and special fund to be used and applied only in payment of the bonds and interest and in the maintenance thereof, including therein a sufficient sum to pay the cost of insuring the buildings in favor of the county and each and every bondholder, as his interest may appear, against loss or damage by fire and windstorm or other calamity in such sum as may be acceptable to the purchasers of the bonds and as may adequately protect the property.

2. The ordinance or order shall fix the total amounts of the rents, fees, and other charges to be imposed for the use and occupation of the buildings or services to be thereby furnished in a sum sufficient to meet the obligations of the bonds and interest as set forth in subsection 1, and shall also provide that the sum shall be paid into the separate fund monthly, from the current funds of the county. The rents, fees, and other charges for the services from the buildings shall be fixed in an amount sufficient to provide for the payment of interest upon all bonds, and to create a sinking fund to pay the principal thereof when the same becomes due and to provide for the operation and maintenance thereof, including insurance. The rents, fees and other charges shall be revised by ordinance or order from time to time so as to produce these amounts as may be required.

(L. 1961 p. 278 § 9, A.L. 1975 H.B. 510)



Section 49.565 Surplus in fund, disposition of.

Effective 28 Aug 1975

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.565. Surplus in fund, disposition of. — If any surplus is accumulated in the separate and special fund during any year, the excess may be transferred by the governing body of the county to the sinking fund or applied to the requirements for the fund for the next succeeding year.

(L. 1961 p. 278 § 10, A.L. 1975 H.B. 510)



Section 49.570 Additional bonds — refunding bonds.

Effective 28 Aug 1975

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.570. Additional bonds — refunding bonds. — If the governing body of the county should find that the bonds authorized will be insufficient to supply the funds necessary to complete the project authorized, additional bonds may be authorized and issued subject to the procedure as described and required in sections 49.520 to 49.580. After the issuance and sale of the bonds, if the governing body of the county deems it to be to the best interest of the county, refunding bonds may be issued for the purpose of providing funds for the payment of any outstanding bonds, in accordance with the procedure in sections 49.520 to 49.580. The new bonds shall be secured to the same extent, in the same manner and shall have the same source of payment as the bonds which have been refunded thereby.

(L. 1961 p. 278 § 11, A.L. 1975 H.B. 510)



Section 49.575 Administration of buildings and income, obligation of bonds.

Effective 28 Aug 1975

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.575. Administration of buildings and income, obligation of bonds. — In acquiring or constructing any building under the provisions of sections 49.520 to 49.580 the governing body of the county may provide by ordinance or order any provisions or stipulations for the administration of the buildings and the income to be derived therefrom, for the security of the bondholders, as the governing body of the county deems necessary. The bonds shall be obligations only of the county, payable solely from the revenues of the buildings, as provided in sections 49.520 to 49.580, and in no event shall they be considered a debt for which the full faith and credit or taxing power of the county is pledged. Any ordinance passed or order issued under sections 49.520 to 49.580 shall constitute a contract between the county and the holder of any bond, which contract may be enforced in the manner and form as herein provided.

(L. 1961 p. 278 § 12, A.L. 1975 H.B. 510)



Section 49.580 This method of acquisition additional, not exclusive.

Effective 28 Aug 1975

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.580. This method of acquisition additional, not exclusive. — Sections 49.520 to 49.580 are deemed to create an additional and alternate method for the acquisition of buildings to be used by first class counties and shall not be deemed to include, alter, amend, or repeal any other statute. No proceedings shall be required for the acquisition of any buildings hereunder, or the issuance of bonds hereunder except as prescribed by sections 49.520 to 49.580, any provision of the general laws of the state of Missouri to the contrary notwithstanding.

(L. 1961 p. 278 § 13, A.L. 1975 H.B. 510)



Section 49.600 National flood insurance program, adoption and rescission procedure — exemptions (certain second, third, fourth class counties).

Effective 04 Mar 1991, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.600. National flood insurance program, adoption and rescission procedure — exemptions (certain second, third, fourth class counties). — 1. The county commission, in all counties which have not adopted county planning and zoning, may, as provided by law, adopt or rescind by order or ordinance regulations to require compliance with Federal Emergency Management Agency standards, necessary to comply with the national flood insurance program, in any flood hazard area designated by the Federal Emergency Management Agency; provided, however, that no ordinance or order enacted pursuant to this section in any county shall be effective unless the county commission or governing body of the county submits to the voters of a county, at a county or state general, primary or special election, a proposal to authorize the county commission or governing body of the county to adopt such an order or ordinance.

2. The ballot of submission shall contain but need not be limited to the following language:

­

­

­­

­

­

­

­­

­

3. The provisions of this section shall not apply to the incorporated portions of the counties, or to the raising of livestock, crops, orchards or forestry, nor to seasonal or temporary impoundments used for rice farming or flood irrigation. As used in this section, the term "rice farming or flood irrigation" means small berms of no more than eighteen inches high that are placed around a field to hold water for use for growing rice or for flood irrigation. Nor shall this section apply to the erection, maintenance, repair, alteration or extension of farm buildings or farm structures used for such purposes in an area not within the area shown on the flood hazard area map. Nor shall this section apply to underground mining where entrance is through an existing shaft or shafts or through a shaft or shafts in an area not within the area shown on the flood hazard area map.

4. Levee districts organized pursuant to chapter 245 and drainage districts organized pursuant to chapters 242 and 243 are subject to flood plain management regulations adopted by a county pursuant to this chapter.

5. Nothing contained in sections 49.600 to 49.615 shall affect the existence or validity of an ordinance which a county has adopted prior to March 4, 1991.

(L. 1980 S.B. 746 § 1, A.L. 1983 H.B. 34, A.L. 1983 S.B. 219, A.L. 1991 H.B. 72)

Effective 3-04-91



Section 49.605 Permits, authorized requirements for applicant.

Effective 09 May 1980, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.605. Permits, authorized requirements for applicant. — No permit required by the provisions of order or ordinance regulations adopted pursuant to the provisions of sections 49.600 to 49.615 shall be denied an applicant if the proposed construction, use or other development will not raise the flood elevation of the one hundred year flood level more than one foot; provided, however, that any permit may require that the lowest floor of an insurable structure shall be above the one hundred year flood level and that all structures shall be adequately anchored to prevent flotation, collapse or lateral movement of the structure.

(L. 1980 S.B. 746 § 2)

Effective 5-09-80



Section 49.610 Variances may be granted by county commission, when.

Effective 01 Jan 1985, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.610. Variances may be granted by county commission, when. — Any order or ordinance regulations adopted pursuant to sections 49.600 to 49.615 shall provide that the county commission may grant individual variances beyond the limitations prescribed by the order or ordinance regulations upon presentation of adequate proof that compliance with the provisions of the order or ordinance regulations will result in an exceptional hardship to applicant or any arbitrary and unreasonable closing or prevention of any lawful construction, use or other development in the area or county and which will not result in additional threats to public safety and will not be inconsistent with the objectives of sound flood plain management.

(L. 1980 S.B. 746 § 3, A.L. 1983 S.B. 219)

Effective 1-01-85



Section 49.615 Judicial review of all final decisions, orders and actions, when.

Effective 01 Jan 1985, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.615. Judicial review of all final decisions, orders and actions, when. — All final decisions, orders, actions or determinations of the county commission made under or involving the provisions of order or ordinance regulations adopted pursuant to the provisions of sections 49.600 to 49.615 shall be subject to judicial review to the same extent and in the same manner prescribed by chapter 536.

(L. 1980 S.B. 746 § 4, A.L. 1983 S.B. 219)

Effective 1-01-85



Section 49.650 Certain county ordinances and resolutions authorized relating to county property and affairs — submission to voters — certain restrictions for counties of the third classification.

Effective 28 Aug 2004

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

49.650. Certain county ordinances and resolutions authorized relating to county property and affairs — submission to voters — certain restrictions for counties of the third classification. — 1. The governing authority of each county without a charter form of government shall have the power to adopt ordinances or resolutions relating to its property, affairs, and local government for which no provision has been made in the constitution of this state or state statute regarding the following:

(1) County roads controlled by the county;

(2) Emergency management, as it specifically relates to the actual occurrence of a natural or man-made disaster of major proportions within the county when the safety and welfare of the inhabitants of such county are jeopardized;

(3) Nuisance abatement, excluding agricultural and horticultural property as defined in section 137.016;

(4) Storm water control, excluding agricultural and horticultural property as defined in section 137.016;

(5) The promotion of economic development for job creation purposes;

(6) Parks and recreation; and

(7) Protection of the environment from the risks posed by methamphetamine production. Nothing in this subdivision shall be construed to allow a noncharter county to adopt an ordinance or resolution regulating the sale or display at any retail outlet of any drug having an active ingredient of ephedrine, pseudoephedrine, phenylpropanolamine, or any of their salts, optical isomers, or salts of optical isomers. Each county shall have the authority by ordinance to authorize specified officeholders to receive donations for specified purposes to defray costs of administration of programs set forth in said ordinance.

­­

­

2. The governing body of each county without a charter form of government may submit to the qualified voters of the county any ordinance, resolution, or regulation proposed pursuant to this section for the approval of the qualified voters of the county. Any ordinance, resolution, or regulation submitted to the qualified voters pursuant to this section shall become effective if a majority of the qualified voters voting on the ordinance, resolution, or regulation are in favor of its adoption, but no ordinance, resolution, or regulation shall become effective if a majority of the qualified voters voting on the ordinance, resolution, or regulation are opposed to its adoption.

3. Notwithstanding any other provision of this section to the contrary, no tax or fee shall be submitted to the voters of the county unless the tax or fee has been authorized by statute by the general assembly.

4. No county of the first, second, third, or fourth classification shall have the power to adopt any ordinance, resolution, or regulation pursuant to this section governing any railroad company, telecommunications or wireless companies, public utilities, rural electric cooperatives, or municipal utilities.

5. No county commission of any county of the third classification shall enact an ordinance with regard to agricultural operations under this section. Any zoning ordinance adopted by any county of the third classification before August 28, 2004, shall be exempt from this subsection.

(L. 2003 H.B. 267, A.L. 2004 H.B. 795, et al.)






Chapter 50 County Finances, Budget and Retirement Systems

Chapter Cross References



Section 50.010 Fiscal year in counties.

Effective 28 Aug 1945

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.010. Fiscal year in counties. — Unless otherwise provided in a charter adopted by a county under the provisions of Sections 18 or 31, 32 and 33 of Article VI, of the Constitution of this state, the fiscal year of the several counties of the state shall commence on January first and terminate on the thirty-first day of December in each year, and the books, accounts and reports of all county officers shall be made to conform thereto.

(L. 1945 p. 1391 § 1)



Section 50.020 Transfer of county funds.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.020. Transfer of county funds. — Whenever there is a balance in any county treasury in this state to the credit of any special fund, which is no longer needed for the purpose for which it was raised, the county commission may, by order of record, direct that said balance be transferred to the credit of the general revenue fund of the county, or to such other fund as may, in their judgment, be in need of such balance.

(RSMo 1939 § 13829)

Prior revisions: 1929 § 12167; 1919 § 9565; 1909 § 3786

CROSS REFERENCE:

Funds, interest and sinking, balances may be transferred, when, 108.220



Section 50.030 Section 50.020 construed.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.030. Section 50.020 construed. — Nothing in section 50.020 shall be construed to authorize any county commission to transfer or consolidate any funds not otherwise provided for by law, excepting balances of funds of which the objects of their creation are and have been fully satisfied.

(RSMo 1939 § 13830)

Prior revisions: 1929 § 12168; 1919 § 9566; 1909 § 3787



Section 50.032 Mediation of disputes necessary for receipt of state funds.

Effective 28 Aug 2007

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.032. Mediation of disputes necessary for receipt of state funds. — No county shall receive any state funds unless the county has determined, by order or ordinance, to agree to engage in mediation if a dispute concerning a financial expenditure arises between such county and another county as to which county is fully responsible or if both counties are partially responsible for paying such expenses. Mediation under this section shall be nonbinding and independently administered. The counties shall mutually agree upon a qualified independent and neutral county commissioner of a county not involved in the dispute to serve as mediator, and shall share the costs of the mediator. If the counties cannot mutually agree upon a county commissioner to serve as mediator, the matter shall be resolved by a three-person arbitration panel consisting of a county commissioner selected by each county, and one person selected by such selected county commissioners. In the event that a three-person arbitration panel is necessary, each county shall jointly and equally bear with the other county the expense of the arbitration. The mediation or arbitration shall take place within thirty days of the selection of the mediator or arbitration panel. Any decision issued by an arbitration panel may be appealed to the circuit court to determine the portion of expenses each county shall be responsible for paying.

(L. 2007 S.B. 22)



Section 50.040 County commission may invest school funds, when and how.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.040. County commission may invest school funds, when and how. — Whenever there are outstanding any legal county revenue warrants of any county bearing six percent interest which will be redeemed by the taxes of the current year, and there are school moneys in the hands of the county treasurer belonging to the various districts which will not be required for the support of the public schools before the date when such revenue warrants will be paid, the county commissions are authorized to direct the county treasurer to invest such surplus school moneys in the revenue warrants, and hold them for the use and benefit of the school districts until the money for the redemption of such warrants is received into the county revenue fund, when such moneys shall be applied to their payment.

(RSMo 1939 § 10430)

Prior revisions: 1929 § 9313; 1919 § 11224; 1909 § 10858

CROSS REFERENCES:

School funds, 166.131

Surplus funds of district to be invested, how, 165.051



Section 50.050 County treasurer to report.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.050. County treasurer to report. — The county treasurer shall, at the first term of county commission after the redemption of the warrants by the county revenue fund, submit to the commission a detailed statement showing the amount and time the school moneys were invested, the amount belonging to each district so used, and the amount of interest realized for each district; and the commission shall direct such interest to be placed to the credit of the respective districts and the treasurer be charged therewith.

(RSMo 1939 § 10431)

Prior revisions: 1929 § 9314; 1919 § 11225; 1909 § 10859



Section 50.055 Accounts of county may be audited (counties of the second classification).

Effective 28 Aug 2013

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.055. Accounts of county may be audited (counties of the second classification). — The accounts of any county of the second class, or the accounts of any officer or office of such county, may be audited at any time, if the county commission determines such an audit desirable or necessary, either by a certified public accountant employed by the county commission or by the state auditor, as the county commission may determine. If the audit is to be made by the state auditor, the state auditor shall be requested by the county commission to make the audit, as provided by law. Unless the audit is requested for a particular officer or office, the audit may also review the records of the receipts and disbursements and the property inventory of every officer or office of the county which receives or disburses money on behalf of the county or which holds property belonging to the county. Upon the completion of the investigation, the certified public accountant or the state auditor, as the case may be, shall render a report to the county commission. The county commission shall provide for the expense of such audit if made by a certified public accountant employed by the county commission. For audits performed by the state auditor, all expenses incurred in performing the audit, including salaries of auditors, examiners, clerks, and other employees of the state auditor, shall be paid by the county or county commission and the moneys are to be deposited in the petition audit revolving trust fund pursuant to section 29.230.

(L. 1945 p. 1406 § 13885b, A.L. 1979 S.B. 246, A.L. 2013 H.B. 116)



Section 50.057 Audit, when, by whom (certain counties of the first classification).

Effective 28 Aug 2013

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.057. Audit, when, by whom (certain counties of the first classification). — The accounts of any county of the first class not having a charter form of government, or the accounts of any officer or office of such county, may be audited at any time, if the county commission determines such an audit desirable or necessary, either by a certified public accountant employed by the county commission or by the state auditor, as the county commission may determine. If the audit is to be made by the state auditor, the state auditor shall be requested by the county commission to make the audit, as provided by law. Unless the audit is requested only for a particular officer or office, the audit shall also review the records of the receipts and disbursements and the property inventory of every officer or office of the county which receives or disburses money on behalf of the county or which holds property belonging to the county. Upon completion of the investigation, the certified public accountant or the state auditor, as the case may be, shall render a report to the county commission together with a statement showing under appropriate classifications the receipts and disbursements of the county or of the particular officer or office of the county for which the audit was requested, as the case may be, during the period covered by the audit. For audits performed by the state auditor, all expenses incurred in performing the audit, including salaries of auditors, examiners, clerks, and other employees of the state auditor, shall be paid by the county or county commission and the moneys are to be deposited in the petition audit revolving trust fund pursuant to section 29.230.

(L. 1973 H.B. 662, A.L. 2013 H.B. 116)



Section 50.059 Counties with federal highways, or weigh stations to receive additional funds, allocation.

Effective 28 Aug 1997

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.059. Counties with federal highways, or weigh stations to receive additional funds, allocation. — In any county through which a federal interstate highway passes, or in any county which has an official weigh station, the county may receive an additional two thousand five hundred dollars for duties associated with offenses originating on the federal interstate highway or at a weigh station. The county shall allocate these moneys for the compensation of the sheriff and prosecuting or circuit attorney in the proportion sixty percent to the prosecuting or circuit attorney and forty percent to the sheriff.

(L. 1997 S.B. 11 § 2)



Section 50.060 County commission may borrow money — amount (first and second class counties).

Effective 28 Aug 1949

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.060. County commission may borrow money — amount (first and second class counties). — The county commission of counties of classes one and two may borrow money in anticipation of the collection of taxes and revenues for the current fiscal year. The amount of such loans shall at no time exceed ninety percent of the estimated collectible taxes and revenues for the year yet uncollected. The county commission shall determine the amount and terms of such loans, and shall execute and issue warrants of the county for all money so borrowed to the lenders thereof as evidence of such loans and of the terms of the county's obligation to repay the same; and immediately before their delivery to such lenders such warrants shall be registered in the office of the clerk of the county commission, and upon delivery shall also be registered in the office of the county treasurer by entry upon the books provided pursuant to section 50.220, correctly stating the date, amount, serial number, in whose favor drawn, by whom presented and the date presented to the treasurer for registration, and such warrants so issued and registered in connection with such loans shall have preference and priority in payment, from the date of their registration by the treasurer over all warrants subsequently issued, and over all prior issued and then unregistered warrants.

(RSMo 1939 § 10930, A.L. 1945 p. 603, A. 1949 H.B. 2007)



Section 50.065 Borrowing by first class counties authorized, limitations on — tax anticipation warrants, procedure for issue and redemption.

Effective 28 Aug 1977

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.065. Borrowing by first class counties authorized, limitations on — tax anticipation warrants, procedure for issue and redemption. — The county commission or other governing body of counties of the first class may borrow money in anticipation of the collection of taxes and revenues for the current fiscal year. The amount of such loans shall at no time exceed ninety-five percent of the estimated collectible taxes and revenues for the year yet uncollected. The county commission or other governing body of the county shall determine the amount and terms of such loans, and shall execute and issue warrants of the county for all money so borrowed to the lenders thereof as evidence of such loans and of the terms of the county's obligation to repay the same; and immediately before their delivery to such lenders such warrants shall be registered in the office of the clerk of the county commission or of any other governing body of the county, and upon delivery shall also be registered in the office of the county treasurer by entry upon the books provided pursuant to section 50.220, correctly stating the date, amount, serial number, in whose favor drawn, by whom presented and the date presented to the treasurer for registration, and such warrants so issued and registered in connection with such loans shall have preference and priority in payment, from the date of their registration by the treasurer, over all warrants subsequently issued, and over all prior issued and then unregistered warrants.

(L. 1965 p. 154 § 1, A.L. 1977 S.B. 314)



Section 50.070 Tax anticipation notes may be issued in counties of first, third and fourth class.

Effective 28 Aug 1949

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.070. Tax anticipation notes may be issued in counties of first, third and fourth class. — The county commission in counties of class one, class three and class four may, by resolution, duly passed by a majority of the commissioners thereof, and upon order of said commission, issue negotiable notes payable in one year or less from the date of issue out of the current county revenues, respectively, to be derived from taxes or other revenues of the county of the year in which said notes are issued; but where taxes are levied for special purposes or revenues derived from special sources other than taxes resulting from a levy, the notes issued against the anticipated revenues derived therefrom shall bear a statement that the said notes are to be paid out of said special taxes or special revenues.

(L. 1945 p. 1411 § 13927a, A. 1949 H.B. 2007)



Section 50.080 Tax anticipation notes — how made, signed and attested.

Effective 28 Aug 1945

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.080. Tax anticipation notes — how made, signed and attested. — Said notes shall be known as tax anticipation notes, and by no other name, and on the back of each of said notes there shall appear a certificate that it is issued pursuant to an order of the county commission, the total borrowing power herein authorized and the aggregate principal amount of all prior notes and warrants theretofore issued and registered at that date. Such certificate shall be made by the treasurer of the county wherein such notes are issued and his signature thereto shall constitute conclusive evidence to the holder of such note that the same was duly authorized under and within the powers, limitations and provisions of sections 50.070 to 50.140. Said notes shall be signed by the presiding commissioner of the county commission, attested by the county clerk with the seal of his office affixed thereto.

(L. 1945 p. 1411 § 13927b)



Section 50.090 Estimate of county revenue to be basis for issuing anticipated notes.

Effective 28 Aug 1945

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.090. Estimate of county revenue to be basis for issuing anticipated notes. — The notes herein authorized shall not be issued until after the anticipated revenue for the year has been estimated, as herein provided in section 50.110, and when issued shall be in proportion to the total estimated revenue as follows: Not to exceed ten percent in any one month in any year and the total of such notes issued shall not exceed ninety percent of the total anticipated revenue in any county in any one year, but if said notes, or any thereof, shall not be issued within or at the times so fixed, they may be subsequently issued to the amount so limited, but in no event shall said notes be issued if there be on hand general revenues sufficient to pay the general operating expenses of the county.

(L. 1945 p. 1411 § 13927c)



Section 50.095 Notes not to issue until revenue estimate made — limitation on amount issued — form of note (first class counties).

Effective 28 Aug 1986

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.095. Notes not to issue until revenue estimate made — limitation on amount issued — form of note (first class counties). — In counties of the first class authorized to borrow in anticipation of revenue pursuant to section 50.065, the notes authorized pursuant to section 50.070 shall not be issued until after the anticipated revenue for the year has been estimated, as herein provided in section 50.110. The total principal amount of such notes issued shall not exceed ninety-five percent of the total anticipated revenue in any such county in any one year but in no event shall said notes be issued if there be on hand general revenues sufficient to pay the general operating expenses of the county. Tax anticipation notes issued by counties of the first class pursuant to sections 50.065 and 50.080 shall be entitled "(Name of county) County Tax Anticipation Note" and shall not be further identified as to a particular county fund or purpose.

(L. 1977 S.B. 314, A.L. 1986 H.B. 1554 Revision)



Section 50.100 Note provisions.

Effective 10 Jun 1980, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.100. Note provisions. — Said notes shall be issued to mature in one or more months, but not to exceed twelve months, after date of issue, shall be payable to bearer, shall bear a rate of interest not to exceed fourteen percent per annum from date until maturity, and shall be in such form as the county commission may prescribe. If sufficient funds shall not be on hand to pay any of said notes at maturity the same shall continue to bear interest at the rate therein provided until necessary funds are available for the payment thereof.

(L. 1945 p. 1411 § 13927d, A.L. 1980 H.B. 1582 & 1277)

Effective 6-10-80



Section 50.110 Board of estimate of anticipated revenue.

Effective 28 Aug 1945

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.110. Board of estimate of anticipated revenue. — The commissioners of the county commission, the clerk of the county commission the assessor, the collector and the treasurer of the county shall constitute a board of estimate of anticipated revenue. In each year, after the tax levy shall have been made by the county commission said board shall make an estimate of the revenues of the county for the current year; provided, however, that such estimate may be made at any time during the year prior to the making of such tax levy upon the basis of a tentative levy made by the county commission, but if the estimate shall in due course be thereafter changed or such levy shall be changed when made at the time provided by law, then such prior estimate shall be changed and corrected accordingly to conform to the facts, and the amount of the notes to be subsequently issued shall be limited or may be enlarged to conform to such subsequent or corrected estimate, so that in no event will the aggregate of all notes issued exceed ninety percent of the revenues as finally so estimated. In determining the percentage of the taxes which will be collected for the current year, the board in making said estimate will use the average percentage of collections of general county taxes of the prior three years.

(L. 1945 p. 1411 § 13927e)



Section 50.120 County treasurer to sell notes — publication — private sale.

Effective 28 Aug 1949

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.120. County treasurer to sell notes — publication — private sale. — The county treasurer is authorized to sell such notes upon the order and under the direction of the county commission and shall cause notice to be published in first class counties for ten days in at least two daily papers of general circulation published in the county, or in third and fourth class counties for two weeks in two weekly papers of general circulation published in the county; that sealed proposals for the purchase of all or any part of said notes will be received at his office, and that the same will be opened by him in the presence of the county commission on the day and hour mentioned in the notice. Said treasurer shall, under the direction of the commission, reject any or all bids that the commission may not deem satisfactory as to price or otherwise, and in case of rejection, he may again advertise and sell said notes in the same manner. Or, if the commission so order, the county treasurer may sell the said notes or any part thereof at not less than their face value, at private sale without advertisement, and report the same to the commission at the next term thereafter.

(L. 1945 p. 1411 § 13927f, A. 1949 H.B. 2007)



Section 50.130 Registration of notes.

Effective 28 Aug 1945

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.130. Registration of notes. — The faith and credit of the county shall be deemed to be pledged for the payment of said notes with interest in the manner and from the funds herein specified as though a statement to that effect were endorsed thereon. All notes issued under sections 50.070 to 50.140 shall be registered immediately before delivery in the office of the county treasurer and the clerk of the county commission, in books kept for that purpose, which registry shall show the number, date, amount, date of sale, name of the purchaser and the amount for which the notes were severally sold, and such notes shall have preference and priority in payment, from the date of registration, over all notes and warrants subsequently issued and registered in such counties and over all prior issued unregistered warrants.

(L. 1945 p. 1411 § 13927g)



Section 50.140 Proceeds from sale of notes to be deposited in county treasury — used only to pay warrants — use of surplus.

Effective 28 Aug 1945

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.140. Proceeds from sale of notes to be deposited in county treasury — used only to pay warrants — use of surplus. — The moneys derived from the sale of the tax anticipation notes herein authorized shall be deposited with the county treasurer, and the clerk of the county commission shall charge the treasurer of the county therewith; and said moneys shall be used solely for the payment of county warrants of such counties issued for the payment of the expenses and obligations of the county of the fiscal year in which said notes are issued; but should there remain a surplus after all said warrants have been paid, the said surplus may be applied on the order of the county commission to the payment of maturing anticipation notes if any or transferred to the various county funds respectively according to law.

(L. 1945 p. 1411 § 13927h)



Section 50.150 County warrants may be pledged — for what purpose — redemption.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.150. County warrants may be pledged — for what purpose — redemption. — County warrants issued under the authority of sections 50.160 to 50.320, issued to pay any legal indebtedness of a county may be pooled by the holders thereof and assigned to such county and be pledged by the county commission to any corporation, commission or agency created or authorized by congress or the state of Missouri to accept a pledge of such warrants, and the county commission is authorized to pledge the warrants of any county issued under sections 50.160 to 50.320 in a manner to conform to the requirements, rules and/or regulations of any such corporation, commission or agency. Upon a pledge of any such warrants, as by this section authorized, funds available or to be available shall be segregated and set apart for the redemption of such warrants and interest thereon from the terms of such pledge in the same manner as if said warrants had been sold, and the lien of such pledged warrants and interest thereon shall be enforced in the same manner as provided in sections 50.160 to 50.320 for warrants sold. Funds derived from a pledge of any such warrants shall be deposited, accounted for and paid to parties so pooling them in the same manner as if such warrants had been sold or as may be provided by the requirements, rules and/or regulations of the corporation, commission or agency accepting a pledge of such warrants and advancing funds thereon.

(RSMo 1939 § 13847)



Section 50.160 Powers of county commission — auditing and enforcement of claims of county — refusal to testify, penalty.

Effective 28 Aug 1992

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.160. Powers of county commission — auditing and enforcement of claims of county — refusal to testify, penalty. — The county commission may:

(1) Audit, adjust and settle all accounts to which the county is a party;

(2) Order the payment out of the county treasury of any sum of money found to be due by the county on such accounts;

(3) Enforce the collection of money due the county;

(4) Order suit to be brought on the bond of any delinquent and require the prosecuting attorney for the county to commence and prosecute the same;

(5) Issue all necessary process to secure the attendance of any person, whether party or witness, whom it deems necessary to examine in the investigation of any accounts;

(6) In order to procure the exhibition or delivery to it of any accounts, books, documents or other papers, it may issue process directed to the person in whose custody or care the accounts, books, documents or other papers may be, commanding him to deliver or transmit the same to such commission, which process shall be served by the sheriff;

(7) * Examine all parties and witnesses on oath, touching the investigation of any accounts, and if any person being served with such process shall not appear according to the command thereof, without reasonable cause, or if any person in attendance at any hearing or proceeding shall, without reasonable cause, refuse to be sworn or to be examined, or to answer a question or to produce a book or paper, or to subscribe or swear to his deposition, he shall be deemed guilty of a misdemeanor;

(8) If it finds it necessary to do so, it may employ an accountant to audit the accounts of the various county officers.

(RSMo 1939 §13824, A.L. 1945 p. 1386, A.L. 1992 S.B. 833)

Prior revisions: 1929 § 12162; 1919 § 9560; 1909 § 3781

*Word "May" appears here in original rolls.

CROSS REFERENCES:

Audit of county offices, duty of state auditor, 29.230

County auditor, counties of class one and two, duties, Chap. 55

County contracts, may be inquired into on petition, 49.500

Fines and forfeitures, officers collecting to settle, when, 105.060 to 105.090

Settlement with treasurer, county commission to count money, 49.260



Section 50.166 Clerk may fill in warrant for expenses — form, negotiable instrument.

Effective 28 Aug 1992

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.166. Clerk may fill in warrant for expenses — form, negotiable instrument. — In all cases of claims allowed against the county, and in all cases of grants, salaries, pay and expenses allowed by law, the county clerk may fill in on a form of warrant the amount due as approved by the county commission and other necessary information. The form of the warrant thus filled in by the county clerk may be transmitted to the county treasurer. The warrant may be in such form that a single instrument may serve as the warrant and the county treasurer's draft or check, and may be so designed that it is a nonnegotiable warrant when signed by the county clerk and becomes a negotiable check or draft after it has been signed by the county treasurer.

(L. 1992 S.B. 833)



Section 50.172 Documents approved by commission to be preserved — destruction of documents, method — replacement of lost or destroyed checks, procedure.

Effective 28 Aug 2008

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.172. Documents approved by commission to be preserved — destruction of documents, method — replacement of lost or destroyed checks, procedure. — 1. The original of all accounts, vouchers and documents approved or to be approved by the county commission shall be preserved in the office of the county clerk or at some other place approved by the secretary of state pursuant to the provisions of section 28.120; and copies thereof shall be given to any person, county, city, town, township and school or special road district interested therein upon payment of the usual fee for copying same. For purposes of this section, "original" shall include any electronic image of an original cancelled check that is the legal equivalent of an original check under the federal Check 21 Act, 12 U.S.C. 5001, et seq., as amended.

2. Annually or in accordance with destruction rules adopted by the secretary of state, the county clerk may destroy by burning or by any other method satisfactory to the county commission all paid accounts, vouchers, duplicate receipts, checks and other documents which may have been on file in the office of the county clerk for a period of five years or longer, except such documents as may at the time be the subject of litigation or dispute. The plan for the retention and destruction of financial records shall follow the generally recognized governmental reporting practices.

3. Lost or destroyed county checks shall be replaced in accordance with rules of procedure therefor as established by the state auditor in the uniform accounting system established for counties pursuant to the provisions of section 29.180*.

(L. 1992 S.B. 833, A.L. 2008 H.B. 1608)

*Section 29.180 was repealed by H.B. 116, 2013.



Section 50.320 Penalty for clerk or treasurer violating section 50.160, 50.166 or 50.172.

Effective 28 Aug 1992

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.320. Penalty for clerk or treasurer violating section 50.160, 50.166 or 50.172. — Any county clerk or treasurer violating any provisions of section 50.160, 50.166 or 50.172 is guilty of a misdemeanor, and shall, on conviction, be punished as provided by law, and be removed from office, and shall forfeit and pay to the party aggrieved thereby, double damages for the injury sustained, which may be recovered by an action in the ordinary form, to the use of such party against such clerk or treasurer and his sureties on his official bond in any court of competent jurisdiction.

(RSMo 1939 § 13842, A. 1949 H.B. 2007, A.L. 1978 H.B. 1634, A.L. 1992 S.B. 833)

Prior revisions: 1929 § 12180; 1919 § 9578; 1909 § 3798



Section 50.327 Base salary schedules for county officials — salary commission responsible for computation of county official salaries, except for charter counties.

Effective 28 Aug 2007

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.327. Base salary schedules for county officials — salary commission responsible for computation of county official salaries, except for charter counties. — Notwithstanding any other provisions of law to the contrary, the salary schedules contained in section 49.082, sections 50.334 and 50.343, 51.281, 51.282, 52.269, 53.082, 53.083, 54.261, 54.320, 55.091, 56.265, 57.317, 58.095, and 473.742 shall be set as a base schedule for those county officials. Except when it is necessary to increase newly elected or reelected county officials' salaries, in accordance with Section 13, Article VII, Constitution of Missouri, to comply with the requirements of this section, the salary commission in all counties except charter counties in this state shall be responsible for the computation of salaries of all county officials; provided, however, that any percentage salary adjustments in a county shall be equal for all such officials in that county.

(L. 2005 H.B. 58 § 3 merged with S.B. 210 § 3, A.L. 2006 S.B. 932, A.L. 2007 S.B. 497)



Section 50.330 Salaries of county officers and assistants, how paid.

Effective 28 Aug 1992

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.330. Salaries of county officers and assistants, how paid. — Any salary provided for a county officer, deputies and assistants, shall be paid by warrants drawn on the county treasury and unless otherwise provided by law, shall be approved by the governing body of the county.

(L. 1949 H.B. 2007 § 50.33, A.L. 1988 H.B. 1208, A.L. 1992 S.B. 833)



Section 50.332 Certain counties may perform certain duties for municipalities, when — compensation for, paid how, to whom.

Effective 28 Aug 2012

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.332. Certain counties may perform certain duties for municipalities, when — compensation for, paid how, to whom. — In all counties of the first, second, third, and fourth classes, and in any county with a charter form of government and with more than two hundred thousand but fewer than three hundred fifty thousand inhabitants, each county officer may, subject to the approval of the governing body of the county, contract with the governing body of any municipality located within such county, either in whole or in part, to perform the same type of duties for such municipality as such county officer is performing for the county. Any compensation paid by a municipality for services rendered pursuant to this section shall be paid directly to the county, or county officer, or both, as provided in the provisions of the contract, and any compensation allowed any county officer under any such contract may be retained by such officer in addition to all other compensation provided by law.

(L. 1982 S.B. 478 § 2, A.L. 2012 H.B. 1106)



Section 50.333 Salary commission, duties of clerk or court administrator, meetings, notice of, members, duties, report, form, failure to meet, effect of — mileage allowance — maximum compensation allowable, defined (noncharter counties).

Effective 28 Aug 2005

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.333. Salary commission, duties of clerk or court administrator, meetings, notice of, members, duties, report, form, failure to meet, effect of — mileage allowance — maximum compensation allowable, defined (noncharter counties). — 1. There shall be a salary commission in every nonchartered county.

2. The clerk or court administrator of the circuit court of the judicial circuit in which such county is located shall set a date, time and place for the salary commission meeting and serve as temporary chairman of the salary commission until the members of the commission elect a chairman from their number. Upon written request of a majority of the salary commission members the clerk or court administrator of the circuit court shall forthwith set the earliest date possible for a meeting of the salary commission. The circuit clerk or court administrator shall give notice of the time and place of any meeting of the salary commission. Such notice shall be published in a newspaper of general circulation in such county at least five days prior to such meeting. Such notice shall contain a general description of the business to be discussed at such meeting.

3. The members of the salary commission shall be:

(1) The recorder of deeds if the recorder's office is separate from that of the circuit clerk;

(2) The county clerk;

(3) The prosecuting attorney;

(4) The sheriff;

(5) The county commissioners;

(6) The collector or treasurer ex officio collector;

(7) The treasurer or treasurer ex officio collector;

(8) The assessor;

(9) The auditor;

(10) The public administrator; and

(11) The coroner.

­­

­

4. Notwithstanding the provisions of sections 610.021 and 610.022, all meetings of a county salary commission shall be open meetings and all votes taken at such meetings shall be open records. Any vote taken at any meeting of the salary commission shall be taken by recorded yeas and nays.

5. In every county, the salary commission shall meet at least once before November thirtieth of each odd-numbered year. The salary commission may meet as many times as it deems necessary and may meet after November thirtieth and prior to December fifteenth of any odd-numbered year if the commission has met at least once prior to November thirtieth of that year. At any meeting of the salary commission, the members shall elect a chairman from their number. The county clerk shall present a report on the financial condition of the county to the commission once the chairman is elected, and shall keep the minutes of the meeting.

6. For purposes of this section, the 1988 base compensation is the compensation paid on September 1, 1987, plus the same percentage increase paid or allowed, whichever is greater, to the presiding commissioner or the sheriff, whichever is greater, of that county for the year beginning January 1, 1988. Such increase shall be expressed as a percentage of the difference between the maximum allowable compensation and the compensation paid on September 1, 1987. At its meeting in 1987 and at any meeting held in 1988, the salary commission shall determine the compensation to be paid to every county officer holding office on January 1, 1988. The salary commission shall establish the compensation for each office at an amount not greater than that set by law as the maximum compensation. If the salary commission votes to increase compensation, but not to pay the maximum amount authorized by law for any officer or office, then the increase in compensation shall be the same percentage increase for all officers and offices and shall be expressed as a percentage of the difference between the maximum allowable compensation and the compensation being received at the time of the vote. If two-thirds of the members of the salary commission vote to decrease the compensation being received at the time of the vote below that compensation, all officers shall receive the same percentage decrease. The commission may vote not to increase or decrease the compensation and that compensation shall continue to be the salary of such offices and officers during the subsequent term of office.

7. For the year 1989 and every second year thereafter, the salary commission shall meet in every county as many times as it deems necessary on or prior to November thirtieth of any such year for the purpose of determining the amount of compensation to be paid to county officials. For each year in which the commission meets, the members shall elect a chairman from their number. The county clerk shall present a report on the financial condition of the county to the commission once the chairman is elected, and shall keep minutes of the meeting. The salary commission shall then consider the compensation to be paid for the next term of office for each county officer to be elected at their next general election. If the commission votes not to increase or decrease the compensation, the salary being paid during the term in which the vote was taken shall continue as the salary of such offices and officers during the subsequent term of office. If the salary commission votes to increase the compensation, all officers or offices whose compensation is being considered by the commission at that time shall receive the same percentage of the maximum allowable compensation. However, for any county in which all offices' and officers' salaries have been set at one hundred percent of the maximum allowable compensation, the commission may vote to increase the compensation of all offices except that of full-time prosecuting attorneys at that or any subsequent meeting of the salary commission without regard to any law or maximum limitation established by law. Such increase shall be expressed as a percentage of the compensation being paid during the term of office when the vote is taken, and each officer or office whose compensation is being established by the salary commission at that time shall receive the same percentage increase over the compensation being paid for that office during the term when the vote is taken. This increase shall be in addition to any increase mandated by an official's salary schedule because of changes in assessed valuation during the current term. If the salary commission votes to decrease the compensation, a vote of two-thirds or more of all the members of the salary commission shall be required before the salary or other compensation of any county office shall be decreased below the compensation being paid for the particular office on the date the salary commission votes, and all officers and offices shall receive the same percentage decrease.

8. The salary commission shall issue, not later than December fifteenth of any year in which it meets, a report of compensation to be paid to each officer and the compensation so set shall be paid beginning with the start of the subsequent term of office of each officer. The report of compensation shall be certified to the clerk of the county commission for the county and shall be in substantially the following form:

The salary commission for ______ County hereby certifies that it has met pursuant to law to establish compensation for county officers to be paid to such officers during the next term of office for the officers affected. The salary commission reports that there shall be (no increase in compensation) (an increase of ______ percent) (a decrease of ______ percent) (county officer's salaries set at ______ percent of the maximum allowable compensation).

­­

­

9. For the meeting in 1989 and every meeting thereafter, in the event a salary commission in any county fails, neglects or refuses to meet as provided in this section, or in the event a majority of the salary commission is unable to reach an agreement and so reports or fails to certify a salary report to the clerk of the county commission by December fifteenth of any year in which a report is required to be certified by this section, then the compensation being paid to each affected office or officer on such date shall continue to be the compensation paid to the affected office or officer during the succeeding term of office.

10. Other provisions of law notwithstanding, in every instance where an officer or employee of any county is paid a mileage allowance or reimbursement, the county commission shall allow or reimburse such officers or employees out of the county treasury at the highest rate paid to any county officer for each mile actually and necessarily traveled in the performance of their official duties. The county commission of any county may elect to pay a mileage allowance for any county commissioner for travel going to and returning from the place of holding commission meetings and for all other necessary travel on official county business in the personal motor vehicle of the commissioner presenting the claim. The governing body of any county of the first classification not having a charter form of government may provide by order for the payment of mileage expenses of elected and appointed county officials by payment of a certain amount monthly which would reflect the average monthly mileage expenses of such officer based on the amount allowed pursuant to state law for the payment of mileage for state employees. Any order entered for such purpose shall not be construed as salary, wages or other compensation for services rendered.

11. The term "maximum allowable compensation" as used in this section means the highest compensation which may be paid to the specified officer or office in the particular county based on the salary schedule established by law for the specified officer or office. If the salary commission at its meeting in 1987 voted for one hundred percent of the maximum allowable compensation and does not change such vote at its meeting held within thirty days after May 13, 1988, as provided in subsection 6 of this section, the one hundred percent shall be calculated on the basis of the total allowable compensation permitted after May 13, 1988.

12. At the salary commission meeting which establishes the percentage rate to be applied to county officers during the next term of office, the salary commission may authorize the further adjustment of such officers' compensation as a cost-of-living component and effective January first of each year, the compensation for county officers may be adjusted by the county commission, and if the adjustment of compensation is authorized, the percentage increase shall be the same for all county officers, not to exceed the percentage increase given to the other county employees. The compensation for all county officers may be set as a group, although the change in compensation will not become effective until the next term of office for each officer.

13. At the salary commission meeting in 1997 which establishes the salaries for those officers to be elected at the general election in 1998, the salary commission of each noncharter county may provide salary increases for associate county commissioners elected in 1996. This one-time increase is necessitated by the change from two- to four-year terms for associate commissioners pursuant to house bill 256*, passed by the first regular session of the eighty-eighth general assembly in 1995.

(L. 1987 S.B. 65, et al. § 7, A.L. 1988 S.B. 431, A.L. 1990 S.B. 525 merged with S.B. 580, A.L. 1995 H.B. 274 & 268, A.L. 1996 S.B. 719, A.L. 1997 S.B. 11, A.L. 1998 S.B. 819, A.L. 2005 S.B. 210)

*See section 49.020.

(2000) In determining amount of annual compensation to be paid to public administrators, more specific provisions of section 473.739 apply. State ex rel. Pate v. Mooney, 22 S.W.3d 766 (Mo.App.E.D.).

(2000) Section does not authorize salary commission to provide for automatic increase in assessor's compensation based on unknown future increases in county's assessed valuation. Day v. Wright County, 69 S.W.3d 485 (Mo.App.S.D.).



Section 50.334 Recorders of deeds, compensation — classroom instruction required, when, expenses shall be reimbursed, when (certain counties).

Effective 28 Aug 2001

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.334. Recorders of deeds, compensation — classroom instruction required, when, expenses shall be reimbursed, when (certain counties). — 1. In all counties, except counties of the first classification having a charter form of government and counties of the first classification not having a charter form of government and not containing any part of a city with a population of three hundred thousand or more, each recorder of deeds, if the recorder's office is separate from that of the circuit clerk, shall receive as total compensation for all services performed by the recorder, except as provided pursuant to section 50.333, an annual salary which shall be computed on an assessed valuation basis as set forth in the following schedule. The assessed valuation factor shall be the amount thereof as computed for the year next preceding the computation. The county recorder of deeds whose office is separate from that of the circuit clerk in any county, other than a county of the first classification having a charter form of government or a county of the first classification not having a charter form of government and not containing any part of a city with a population of three hundred thousand or more, shall not, except upon two-thirds vote of all the members of the salary commission, receive an annual compensation in an amount less than the total compensation being received for the office of county recorder of deeds in the particular county for services rendered or performed on January 1, 1997.

­

­

2. Two thousand dollars of the salary authorized in this section shall be payable to the recorder only if he has completed at least twenty hours of classroom instruction each calendar year relating to the operations of the recorder's office when approved by a professional association of the county recorders of deeds of Missouri unless exempted from the training by the professional association. The professional association approving the program shall provide a certificate of completion to each recorder who completes the training program and shall send a list of certified recorders to the treasurer of each county. Expenses incurred for attending the training session shall be reimbursed to the county recorder in the same manner as other expenses as may be appropriated for that purpose.

(L. 1969 p. 120 § 50.335, A.L. 1971 H.B. 697, A.L. 1978 H.B. 1634, H.B. 1121 & 1257, A.L. 1982 S.B. 478, A.L. 1987 S.B. 65, et al., A.L. 1988 S.B. 431, A.L. 1997 S.B. 11, A.L. 2001 H.B. 84)



Section 50.337 Governing body may provide for pension plan for county employees (first class counties).

Effective 28 Aug 1965

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.337. Governing body may provide for pension plan for county employees (first class counties). — The governing body of any county of the first class is hereby authorized by order or otherwise to provide for the pensioning of all county employees and widows and minor children of deceased employees and to appropriate and utilize its revenues and other available funds for such purposes.

(L. 1965 p. 155 § 1)



Section 50.338 Compensation for loss of commissions by reduction of school operating levy, loss offset procedure.

Effective 03 Mar 1983, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.338. Compensation for loss of commissions by reduction of school operating levy, loss offset procedure. — 1. In the event the reduction in the operating levy made by a school district pursuant to sections 144.700, 144.701, and 164.013 causes a loss of compensation to any county or township officials, such officials shall retain, from that school district's property tax collections, an amount sufficient to offset such loss of compensation, in addition to other compensation permitted by law.

2. In the event the reduction in the operating levy made by a school district pursuant to sections 144.700, 144.701, and 164.013 causes a loss of revenue to any county or township fund, an amount sufficient to offset such loss shall be retained from that school district's property tax collections and deposited to the credit of the appropriate fund.

3. In the event the reduction in the operating levy made by a school district pursuant to sections 144.700, 144.701, and 164.013 causes a reduction in total tax collection of a county which would reduce the commissions of any county or township official, the amount of school taxes used in determining the total amount levied and in computing such commission shall include the amount by which the total amount levied is reduced by each school district in the current tax year pursuant to sections 144.700, 144.701, and 164.013.

(L. 1983 H.B. 310)

Effective 3-03-83



Section 50.339 Cole County and Cape Girardeau salary commission authorized to equalize salaries on a one-time basis.

Effective 28 Aug 2006

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.339. Cole County and Cape Girardeau salary commission authorized to equalize salaries on a one-time basis. — 1. In any county of the first classification with more than seventy-one thousand three hundred but less than seventy-one thousand four hundred inhabitants, the salary commission at its meeting in 2003 and at any meeting held in 2004 may equalize the base salary for each office to an amount not greater than that set by law as the maximum compensation. Nothing in this section shall be construed to prevent offices which have additional compensation specified in law from receiving such compensation or from having such compensation added to the base compensation in excess of the equalized salary.

2. Notwithstanding any provision of section 50.327, 50.333, or 50.343 to the contrary, in any county of the first classification with more than sixty-eight thousand six hundred but less than sixty-eight thousand seven hundred inhabitants, the salary commission may meet in the year 2007 to determine whether to equalize the base salary for the office of treasurer and public administrator with the base salaries of the offices of auditor and recorder of deeds.

(L. 2003 S.B. 547 § 1, A.L. 2004 H.B. 795, et al. merged with S.B. 782, A.L. 2006 S.B. 932)



Section 50.340 Officers compensated by salaries only — exceptions — to collect fees and turn over to treasury — report to county commission (first class counties).

Effective 28 Aug 1945

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.340. Officers compensated by salaries only — exceptions — to collect fees and turn over to treasury — report to county commission (first class counties). — All county officers, excepting public administrators and notaries public, in all counties of class one shall be compensated for their services by salaries only. It shall be the duty of any such county officer in any such county to charge on behalf of the county every fee that accrues in or to his office and to receive the same and all fees, fines, costs, commissions, penalties and charges that may be taxed in his office. All such fees, fines, costs, commissions, penalties and charges imposed by law and collected by such officer shall be paid into the county treasury and become the property of the county. The county commission of such counties shall determine by a proper order when such fees, fines, costs, commissions, penalties or charges so collected by any of the officers of said county shall be paid and turned over to the county treasury and how they shall be accounted for. The county commission shall require a sworn or affirmed statement by each county officer, showing such items collected in detail, their source, character and the aggregate amount thereof, and shall require a copy of such sworn or affirmed statement to be filed in the office of the county clerk in said county. Nothing herein contained shall be construed to include the performance by the sheriff of his duties as trustee in any deed of trust or mortgage with power of sale, within the term "services" used herein.

(L. 1945 p. 1942 § 2)



Section 50.343 Compensation of certain officers, how computed (St. Charles, Clay, Jefferson, Greene and certain other counties).

Effective 28 Aug 2005

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.343. Compensation of certain officers, how computed (St. Charles, Clay, Jefferson, Greene and certain other counties). — 1. Other provisions of law to the contrary notwithstanding, in any first classification nonchartered county, including any county containing any part of a city with a population of three hundred thousand or more, the annual salary of a county recorder of deeds, clerk, auditor, county commissioner, collector, treasurer, assessor or salaried public administrator may be computed on an assessed valuation basis, without regard to modification due to the existence of enterprise zones or financing under chapter 100, as set forth in the following schedule except as provided in subsection 2 of this section. The assessed valuation factor shall be the amount thereof as shown for the year next preceding the computation. The provisions of this section shall not permit a reduction in the amount of compensation being paid on January 1, 1997, for any of the offices subject to this section on January 1, 1997.

(1) For a recorder of deeds, clerk, auditor, presiding commissioner, collector, treasurer, assessor, or salaried public administrator:

­

­

(2) Presiding commissioners shall receive a salary of two thousand dollars more than the salary received by the associate commissioners.

2. After December 31, 1990, in any county of the second classification which becomes a first classification county without a charter form of government, the annual compensation of county recorder of deeds, clerk, auditor, county commissioner, collector, treasurer, assessor and the public administrator in counties where the public administrator is paid a salary under the provisions of section 473.740 may be set at the option of the salary commission. On or before October first of the year immediately prior to the beginning of the county fiscal year following the general election after the certification by the state equalizing agency that the county possesses an assessed valuation placing it in first classification status, the salary commission shall meet for the purpose of setting compensation for such county officials and such compensation shall be payable immediately except that no compensation of any county official shall be reduced and the compensation of presiding county commissioners in any of such counties shall be two thousand dollars more than the compensation paid to the associate commissioners in that county. Thereafter in all such counties the salary commission shall meet for the purpose of setting the compensation of the officers in this subsection who will be elected at the next general election, and such compensation shall be payable upon the beginning of the next term of office of such officers; except that, no compensation of any officer shall be reduced and the compensation of presiding county commissioners in any of such counties shall be two thousand dollars more than the compensation paid to the associate commissioners in that county. Two thousand dollars of the compensation established under the procedures authorized pursuant to this subsection shall be payable to a county officer only if the officer has completed at least twenty hours of classroom instruction in the operation of the office in the same manner as provided by law for officers subject to the provisions of section 50.333. At the salary commission meeting which establishes the percentage rate to be applied to county officers during the next term of office, the salary commission may authorize the further adjustment of such officers' compensation as a cost-of-living component and effective January first of each year, the compensation for county officers may be adjusted by the county commission, not to exceed the percentage increase given to the other county employees.

3. Other provisions of this section to the contrary notwithstanding, at the option of a majority of the county salary commission members, the salary of associate commissioners of a county of the first classification without a charter form of government with a population of at least eighty-two thousand but not more than eighty-five thousand inhabitants may be set at no more than sixty-five percent of the amount on the salary schedule for the county affected.

(L. 1988 S.B. 431 § 2, A.L. 1990 S.B. 525 merged with S.B. 580, A.L. 1992 H.B. 1571, A.L. 1994 S.B. 700, A.L. 1995 H.B. 274 & 268, A.L. 1997 S.B. 11, A.L. 2005 H.B. 58)



Section 50.350 Salaried officer to collect fees (second class counties).

Effective 28 Aug 1961

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.350. Salaried officer to collect fees (second class counties). — 1. It shall be the duty of every county officer, in all counties of the second class, who shall be paid an annual salary in lieu of all fees, penalties, commissions, charges, emoluments, and moneys due him or his office for any service performed, to charge, collect and receive, upon behalf of the county, every fee, penalty, commission, charge, emolument and money that accrues in his office for any service rendered, by virtue of any statute of this state, except such fees as are chargeable to the county.

2. Subsection 1 shall not be construed to prohibit the retention of the commission allowed to the collector in counties having less than one hundred thousand inhabitants for collection of levee and drainage district taxes as provided in section 52.275.

(L. 1945 p. 1564 § 1, A.L. 1961 p. 281)



Section 50.360 Pay money to county treasurer — monthly report concerning paid and unpaid fees — duty of county commission.

Effective 28 Aug 1945

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.360. Pay money to county treasurer — monthly report concerning paid and unpaid fees — duty of county commission. — Every such officer shall, at the end of each month, pay over to the county treasury all moneys collected by him from the above sources. He shall take two receipts therefor, and one of such receipts he shall file immediately with the county commission. He shall also, at the end of each month, make out an itemized and accurate list of fees, penalties, commissions, charges, emoluments, and moneys accruing in his office for services rendered, which have been collected by him, and one of all fees, penalties, commissions, charges, emoluments, and moneys accruing in his office for services rendered, which have not been collected, giving in both instances the name or names of the person or persons paying or owing the same, and stating, with reference to any money uncollected, that he has been unable, after the exercise of due diligence, to make collection thereof. The aforesaid itemized list shall be signed by the officer and verified by his affidavit, and filed with the county commission, and such officer shall be liable on his official bond for all money collected and not accounted for and paid into the county treasury as herein provided. It shall be the duty of the county commission to cause any money, shown by the officer's report to be due and unpaid, to be collected by law, and the same, when collected, to be paid into the county treasury.

(L. 1945 p. 1564 § 2)



Section 50.370 Officers to file monthly report with county commission (third and fourth class counties).

Effective 28 Aug 1949

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.370. Officers to file monthly report with county commission (third and fourth class counties). — In all counties of classes three and four, every county officer who receives any fees or other remuneration for official services which is payable to the county, except recorders of deeds whose offices are separate from that of circuit clerks, shall at the end of each month file a verified report with the county commission of his county showing all fees charged and accruing to his office and the act or service for which each such fee was charged, together with the names of persons paying or liable for same. Upon the filing of such report, each said county officer shall forthwith pay over to the county treasurer all fees and other moneys collected by him which belong to the county and shall take two receipts therefor, one of which shall be filed with the county commission and the other shall be kept on file in his office. Every such officer shall be liable personally and on his official bond for all fees collected by him and not accounted for and paid into the county treasury as herein provided.

(L. 1949 H.B. 2007 § 50.37)

CROSS REFERENCE:

Recorder's fees, when payable to county, 59.250



Section 50.380 Penalty.

Effective 28 Aug 1949

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.380. Penalty. — Any county officer required to make such report who shall fail or neglect to comply with any provision of sections 50.340 to 50.370 shall forfeit his salary for that month, and be deemed guilty of a misdemeanor, and shall, upon conviction, be fined not less than fifty dollars nor more than five hundred dollars for each offense, and if he shall continue in default for three months, his office shall be deemed vacant and shall be filled as provided by law for filling vacancies therein.

(L. 1945 p. 1564 § 3, A. 1949 H.B. 2007)



Section 50.390 Officers to settle with county commission.

Effective 28 Aug 1949

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.390. Officers to settle with county commission. — All county officers and other persons chargeable with moneys belonging to any county shall render their accounts to and settle with the county commission in the manner and at the time prescribed by law.

(RSMo 1939 § 13815, A. 1949 H.B. 2007)

Prior revisions: 1929 § 12153; 1919 § 9551; 1909 § 3772



Section 50.400 Refusal to settle — commission may estimate amount due.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.400. Refusal to settle — commission may estimate amount due. — If any person thus chargeable shall neglect or refuse to render true accounts, or settle, as aforesaid, the commission shall adjust the accounts of such delinquent, according to the best information they can obtain, and ascertain the balance due to the county.

(RSMo 1939 § 13816)

Prior revisions: 1929 § 12154; 1919 § 9552; 1909 § 3773



Section 50.410 Penalty of defaulting officer.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.410. Penalty of defaulting officer. — In such case, the commission may refuse to allow any commissions to such delinquent, and shall, moreover, require him, without delay, to pay into the county treasury the balance found due, as aforesaid.

(RSMo 1939 § 13817)

Prior revisions: 1929 § 12155; 1919 § 9553; 1909 § 3774



Section 50.420 Damages against delinquents.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.420. Damages against delinquents. — If he shall not pay the amount thereof, and produce to the clerk of the county commission the treasurer's receipt therefor, within ten days after such balance is ascertained, the clerk shall charge such delinquent ten percent on the amount then due.

(RSMo 1939 § 13818)

Prior revisions: 1929 § 12156; 1919 § 9554; 1909 § 3775



Section 50.430 Commission determination final, when — interest — misdemeanor.

Effective 28 Aug 1949

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.430. Commission determination final, when — interest — misdemeanor. — Unless the delinquent appear on the first day of the next succeeding term and show good cause for setting aside such settlement, same shall become final and the amount found due shall bear interest at the rate of thirty percent per annum until paid. Such delinquent shall, moreover, be deemed guilty of a misdemeanor in office and proceeded against accordingly.

(RSMo 1939 § 13819, A. 1949 H.B. 2007)

Prior revisions: 1929 § 12157; 1919 § 9555; 1909 § 3776



Section 50.440 Penalties may be remitted, when.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.440. Penalties may be remitted, when. — If good cause be shown for setting aside the settlement, the commission may examine the accounts, settle and adjust the same according to law, and in their discretion remit the penalties imposed.

(RSMo 1939 § 13820)

Prior revisions: 1929 § 12158; 1919 § 9556; 1909 § 3777



Section 50.450 County clerk to make abstract of settlement — record of.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.450. County clerk to make abstract of settlement — record of. — Whenever the county commission shall so order, it shall be the duty of the clerk of such commission to make out and deliver an abstract, certified under his hand and seal of office, of any settlement made or balance ascertained to be due the county, as provided in sections 50.330 to 50.520 to the clerk of the circuit court of the county, who shall forthwith file and record the same in his office, noting the time of filing the same.

(RSMo 1939 § 13821)

Prior revisions: 1929 § 12159; 1919 § 9557; 1909 § 3778



Section 50.460 Abstract to be a lien, when — execution.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.460. Abstract to be a lien, when — execution. — Every such abstract, from the time of the filing of the same, shall have the same lien on the real estate of such delinquent in the county as a judgment of the circuit court of such county, and shall be equally under the control of such court, and may be revived by scire facias, and carried into execution in the same manner and with like effect as the judgment of such court; and executions issued thereon may be directed to and executed in any county in this state.

(RSMo 1939 § 13822)

Prior revisions: 1929 § 12160; 1919 § 9558; 1909 § 3779



Section 50.470 Officers to keep an account of fees collected for others.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.470. Officers to keep an account of fees collected for others. — Every sheriff, marshal, coroner, and all clerks of courts of record and all other officers shall, at the expense of their respective counties, procure a book in which a correct account of all fees collected by such officer, giving the date when collected, and in what case, giving the name of the person entitled thereto, shall be entered.

(RSMo 1939 § 13444)

Prior revisions: 1929 § 11822; 1919 § 11030; 1909 § 10728



Section 50.480 Duty of officer to pay fees belonging to others to county treasurer and take receipts.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.480. Duty of officer to pay fees belonging to others to county treasurer and take receipts. — It shall be the duty of each sheriff, marshal, coroner, clerk of the courts of record, and other officers, on the first day of January and the first day of July in each year, to pay over all fees in their hands belonging to others to the treasurer of the county, with the name and amount belonging to each person, date when collected and in what case, taking from the treasurer duplicate receipts therefor, one of which the officer shall file with the clerk of the county commission who shall immediately charge the treasurer with the same.

(RSMo 1939 § 13446)

Prior revisions: 1929 § 11824; 1919 § 11032; 1909 § 10730



Section 50.490 Treasurer to keep an account of such fees.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.490. Treasurer to keep an account of such fees. — Such treasurer shall keep a correct account of such fees in a book kept for that purpose, the account to correspond to that required to be kept by other officers in section 50.470, and shall pay out the same to the proper owners as the same may be called for or demanded, and shall, in his regular settlements with the county commission make a full and complete exhibit of all his acts under the provisions of this chapter.

(RSMo 1939 § 13447)

Prior revisions: 1929 § 11825; 1919 § 11033; 1909 § 10731



Section 50.510 Books and fees to be turned over to successor.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.510. Books and fees to be turned over to successor. — It shall be the duty of the sheriff, marshal, coroner, all clerks of courts of record, and other officers, to turn over all books and fees charged therein, and not paid out to the lawful owner or his authorized agent or the county treasurer, to his successor in office, and take duplicate receipts therefor, one of which shall be filed with the clerk of the county commission.

(RSMo 1939 § 13449)

Prior revisions: 1929 § 11827; 1919 § 11035; 1909 § 10733



Section 50.515 County governing body may impose administrative service fee, when, rate — limit on fee in counties of the third classification.

Effective 28 Aug 2004

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.515. County governing body may impose administrative service fee, when, rate — limit on fee in counties of the third classification. — The governing body of any county may, by order of such governing body, impose an administrative service fee on the county park fund or the county road and bridge fund, or any specific purpose capital improvements fund, authorized pursuant to the provisions of section 67.547, 67.550 or 67.700. Such administrative service fee shall only be imposed to recoup expenditures made from the county general revenue fund to provide administrative services to the county park fund or the county road and bridge fund, or any specific purpose capital improvements fund authorized pursuant to section 67.547, 67.550 or 67.700, including, but limited to, accounting, bookkeeping, legal services, auditing, investment control, fiscal management, and revenue collection. Any administrative service fee imposed under this section shall be imposed at a rate which will only generate revenue sufficient to recoup actual expenditures made from the general revenue fund of the county to provide administrative services to the fund against which such service fee is imposed, including both direct and indirect expenditures as determined by an independent audit; provided, that no administrative service fee shall exceed three percent of the total budget of the fund on which such fee is imposed, except in any county of the third classification, in which no administrative service fee shall exceed five percent of the total budget of the fund on which such fee is imposed.

(L. 1983 H.B. 269 & 514 § 11, A.L. 1997 H.B. 659, A.L. 2004 H.B. 795, et al.)



Section 50.525 County budget law.

Effective 28 Aug 1965

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.525. County budget law. — Sections 50.525 to 50.745 may be cited as "The County Budget Law".

(L. 1959 S.B. 64, A.L. 1965 p. 155)



Section 50.527 Revenue defined.

Effective 28 Aug 1965

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.527. Revenue defined. — As used in sections 50.525 to 50.745, "revenue" means the ordinary or general revenue to be used for the current expenses of the county regardless of the source from which it is derived.

(RSMo 1939 § 10910, A.L. 1945 p. 610, A.L. 1959 S.B. 64 § 50.530, A.L. 1965 p. 155)



Section 50.530 Definitions.

Effective 28 Aug 2005

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.530. Definitions. — As used in sections 50.530 to 50.745:

(1) "Accounting officer" means county auditor in counties of the first and second classifications and the county clerks in counties of the third and fourth classifications;

(2) "Budget officer" means such person, as may, from time to time, be appointed by the county commission of counties of the first classification except in counties of the first classification with a population of less than one hundred thousand inhabitants according to the official United States Census of 1970 the county auditor shall be the chief budget officer, the presiding commissioner of the county commission in counties of the second classification, unless the county commission designates the county clerk as budget officer, and the county clerk in counties of the third and fourth classification. Notwithstanding the provisions of this subdivision to the contrary, in any county of the first classification with more than eighty-two thousand but fewer than eighty-two thousand one hundred inhabitants, the presiding commissioner shall be the budget officer unless the county commission designates the county clerk as the budget officer.

(L. 1945 p. 611 § 10919a, A. 1949 H.B. 2007, A.L. 1959 S.B. 64, A.L. 1965 p. 155, A.L. 1980 S.B. 803, A.L. 2005 H.B. 58 merged with S.B. 210)



Section 50.535 County sheriff's revolving fund established — fees deposited into, use of moneys — no prior approval for expenditures required—authorized payment of certain expenses — excess funds, use of.

Effective 14 Oct 2016, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

*50.535. County sheriff's revolving fund established — fees deposited into, use of moneys — no prior approval for expenditures required—authorized payment of certain expenses — excess funds, use of. — 1. Notwithstanding the provisions of sections 50.525 to 50.745, the fee collected pursuant to subsections 11 and 12 of section 571.101 shall be deposited by the county treasurer into a separate interest-bearing fund to be known as the “County Sheriff’s Revolving Fund” to be expended at the direction of the county or city sheriff or his or her designee as provided in this section.

2. No prior approval of the expenditures from this fund shall be required by the governing body of the county or city not within a county, nor shall any prior audit or encumbrance of the fund be required before any expenditure is made by the sheriff from this fund. This fund shall only be used by law enforcement agencies for the purchase of equipment, to provide training, and to make necessary expenditures to process applications for concealed carry permits or renewals, including but not limited to the purchase of equipment, information and data exchange, training, fingerprinting and background checks, employment of additional personnel, and any expenditure necessitated by an action under section 571.114 or 571.117. Except as provided in subsection 5 of this section, if the moneys collected and deposited into this fund are not totally expended annually, then the unexpended balance may remain in said fund and the balance may be kept in said fund to accumulate from year to year. This fund may be audited by the state auditor’s office or the appropriate auditing agency. The funds received under section 571.101 shall be used only to supplement the sheriff’s funding received from other county, state, or general funds. The county commission shall not reduce any sheriff’s budget as a result of funds received under section 571.101.

3. Notwithstanding any provision of this section to the contrary, the sheriff of every county, regardless of classification, is authorized to pay, from the sheriff’s revolving fund, all reasonable and necessary costs and expenses for activities or services occasioned by compliance with sections 571.101 to 571.121. Such was the intent of the general assembly in original enactment of this section and sections 571.101 to 571.121, and it is made express by this section in light of the decision in Brooks v. State of Missouri, (Mo. Sup. Ct. February 26, 2004). The application and renewal fees to be charged pursuant to section 571.101 shall be based on the sheriff’s good faith estimate, made during regular budgeting cycles, of the actual costs and expenses to be incurred by reason of compliance with sections 571.101 to 571.121. If the maximum fee permitted by section 571.101 is inadequate to cover the actual reasonable and necessary expenses in a given year, and there are not sufficient accumulated unexpended funds in the revolving fund, a sheriff may present specific and verified evidence of the unreimbursed expenses to the office of administration, which upon certification by the attorney general shall reimburse such sheriff for those expenses from an appropriation made for that purpose.

4. If pursuant to subsection 13 of section 571.101, the sheriff of a county of the first classification designates one or more chiefs of police of any town, city, or municipality within such county to accept and process applications for concealed carry permits, then that sheriff shall reimburse such chiefs of police, out of the moneys deposited into this fund, for any reasonable expenses related to accepting and processing such applications.

5. Any excess funds unnecessary to meet the mandate of subsection 3 of this section may be expended for other purposes or transferred to discretionary funds for county sheriffs; provided that, no claim for inadequate coverage under subsection 3 of this section has been made within the last five years resulting in reimbursement from the office of administration for expenses incurred implementing sections 571.101 to 571.121.

(L. 2003 H.B. 349, et al., A.L. 2005 H.B. 365, A.L. 2011 H.B. 294, et al., A.L. 2013 S.B. 75, A.L. 2016 S.B. 656)

*Effective 10-14-16, see § 21.250. S.B. 656 was vetoed June 27, 2016. The veto was overridden on September 14, 2016.



Section 50.540 Offices to prepare estimates of expenditures and revenues — duties of budget officer — hearings.

Effective 28 Aug 1965

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.540. Offices to prepare estimates of expenditures and revenues — duties of budget officer — hearings. — 1. On or before September first of each year in counties of class one, and on or before December first in counties of class two, and on or before the fifteenth day of January in counties of classes three and four, each department, office, institution, commission, or court of the county receiving its revenues in whole or in part from the county shall prepare and submit to the budget officer estimates of its requirements for expenditures and its estimated revenues for the next budget year compared with the corresponding figures for the last completed fiscal year and estimated figures for the current fiscal year. The expenditure estimates shall be classified to set forth the data by funds, organization units, character and objects of expenditure; the organization units may be subclassified by functions and activities, if so directed by the budget officer. The estimates shall be accompanied by work programs showing the work planned to be done and the estimated cost thereof classified according to funds, organization units, character and objects of expenditure. The estimate of revenue shall be prepared by the accounting officer and shall be classified to show the receipts by funds, organization units and sources. The budget officer may cause estimate forms to be prepared and sent to the departments, offices, institutions, commissions and courts, or may direct the accounting officer to do so, and may direct that the estimates be returned to the accounting officer for tabulation. If any department, office, institution, commission or court fails to return its estimates by September tenth in counties of class one, or by December first in counties of class two, or by January fifteenth in counties of classes three and four, the budget officer shall make the estimates and his estimates shall be considered as the estimates of the department, office, institution, commission or court. All boards and commissions responsible for the expenditure of funds derived from countywide levies, including, but not limited to, library, hospital, health units and similar political subdivisions, shall file with the budget officer a copy of their final budget for the following year prior to the time the budget officer must submit the comprehensive budget to the county commission for inclusion by the budget officer with the consolidated county budget for the budget year.

2. The budget officer shall review the estimates, altering, revising, increasing or decreasing the items as he deems necessary in view of the needs of the various spending agencies and the probable income for the year.

3. The budget officer may direct any officer to appear and explain his estimates or to present additional information.

4. The budget officer shall then prepare the budget document in the form prescribed by section 50.550, and transmit it to the county commission not later than November fifteenth in counties of class one, December fifteenth in counties of class two, February first in counties of classes three and four. The budget officer shall recommend and the county commission shall fix all salaries of employees, other than those established by law, except that no salary for any position shall be fixed at a rate above that fixed by law for the position. The budget officer shall provide in his recommendations, and the county commission shall provide in its appropriation order, that an amount equal to not less than three percent of the total estimated general fund revenues shall be appropriated each year as an emergency fund. At any time during the year the county commission in counties of class one may make transfers from the emergency fund to any other appropriation, and in counties of classes two, three and four the county commission may make these transfers on recommendation of the budget officer; but the transfers in all classes shall be made only for unforeseen emergencies and only on unanimous vote of the county commission

5. (1) The budget officer or the county commission, in counties of class one, shall hold public hearings before the preparation and adoption of the budget document. Whenever the budget officer recommends any decrease or reduction in the estimate of any department, officer, commission or other agency of the county, he shall give special notice to the officer or agency of the decrease or reduction and the officer or agency is entitled to be heard thereon by the county commission.

(2) The budget officer, in counties of class two, shall hold public hearings before preparation of the budget document or before submission to the county commission.

(3) The budget officer, in counties of classes three and four, shall hold a public hearing, in the presence of the county commission, before preparation of the budget document.

(4) In all classes of counties, all estimates, work programs and other budget information shall be open to public inspection at any time.

(L. 1945 p. 611 § 10921b, A.L. 1957 p. 348, A.L. 1959 S.B. 64, A.L. 1965 p. 155)

CROSS REFERENCE:

County auditor to furnish budget officer a statement of estimated revenues and an itemized list of expenditures for previous fiscal year, 55.161



Section 50.550 Annual budget shall present a complete financial plan — county law enforcement restitution fund authorized.

Effective 28 Aug 2004

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.550. Annual budget shall present a complete financial plan — county law enforcement restitution fund authorized. — 1. The annual budget shall present a complete financial plan for the ensuing budget year. It shall set forth all proposed expenditures for the administration, operation and maintenance of all offices, departments, commissions, courts and institutions; the actual or estimated operating deficits or surpluses from prior years; all interest and debt redemption charges during the year and expenditures for capital projects.

2. The budget shall contain adequate provisions for the expenditures necessary for the care of insane pauper patients in state hospitals, for the cost of holding elections and for the costs of holding circuit court in the county that are chargeable against the county, for the repair and upkeep of bridges other than on state highways and not in any special road district, and for the salaries, office expenses and deputy and clerical hire of all county officers and agencies.

3. In addition, the budget shall set forth in detail the anticipated income and other means of financing the proposed expenditures.

4. All receipts of the county for operation and maintenance shall be credited to the general fund, and all expenditures for these purposes shall be charged to this fund; except, that receipts from the special tax levy for roads and bridges shall be kept in a special fund and expenditures for roads and bridges may be charged to the special fund.

5. All receipts from the sale of bonds for any purpose shall be credited to the bond fund created for the purpose, and all expenditures for this purpose shall be charged to the fund. All receipts for the retirement of any bond issue shall be credited to a retirement fund for the issue, and all payments to retire the issue shall be charged to the fund. All receipts for interest on outstanding bonds and all premiums and accrued interest on bonds sold shall be credited to the interest fund, and all payments of interest on the bonds shall be charged to the interest fund.

6. Subject to the provisions of section 50.565 the county commission may create a fund to be known as "The County Law Enforcement Restitution Fund".

7. The county commission may create other funds as are necessary from time to time.

(RSMo 1939 § 10923, A.L. 1945 p. 603; A.L. 1945 p. 611 § 10921a; A.L. 1959 S.B. 64, A.L. 2004 H.B. 1055)



Section 50.565 County law enforcement restitution fund may be established, proceeds designated for deposit in, use of moneys — audit of fund.

Effective 28 Aug 2007

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.565. County law enforcement restitution fund may be established, proceeds designated for deposit in, use of moneys — audit of fund. — 1. A county commission may establish by ordinance or order a fund whose proceeds may be expended only for the purposes provided for in subsection 3 of this section. The fund shall be designated as a county law enforcement restitution fund and shall be under the supervision of a board of trustees consisting of two citizens of the county appointed by the presiding commissioner of the county, two citizens of the county appointed by the sheriff of the county, and one citizen of the county appointed by the county coroner or medical examiner. The citizens so appointed shall not be current or former elected officials, current or former employees of the sheriff's department, the office of the prosecuting attorney for the county, office of the county commissioners, or the county treasurer's office. If a county does not have a coroner or medical examiner, the county treasurer shall appoint one citizen to the board of trustees.

2. Money from the county law enforcement restitution fund shall only be expended upon the approval of a majority of the members of the county law enforcement restitution fund's board of trustees and only for the purposes provided for by subsection 3 of this section.

3. Money from the county law enforcement restitution fund shall only be expended for the following purposes:

(1) Narcotics investigation, prevention, and intervention;

(2) Purchase of law enforcement-related equipment and supplies for the sheriff's office;

(3) Matching funds for federal or state law enforcement grants;

(4) Funding for the reporting of all state and federal crime statistics or information; and

(5) Any county law enforcement-related expense, including those of the prosecuting attorney, approved by the board of trustees for the county law enforcement restitution fund that is reasonably related to investigation, charging, preparation, trial, and disposition of criminal cases before the courts of the state of Missouri.

4. The county commission may not reduce any law enforcement agency's budget as a result of funds the law enforcement agency receives from the county law enforcement restitution fund. The restitution fund is to be used only as a supplement to the law enforcement agency's funding received from other county, state, or federal funds.

5. County law enforcement restitution funds shall be audited as are all other county funds.

6. No court may order the assessment and payment authorized by this section if the plea of guilty or the finding of guilt is to the charge of speeding, careless and imprudent driving, any charge of violating a traffic control signal or sign, or any charge which is a class C misdemeanor or an infraction. No assessment and payment ordered pursuant to this section may exceed three hundred dollars for any charged offense.

(L. 2004 H.B. 1055, A.L. 2007 S.B. 22)



Section 50.590 Budget document — contents.

Effective 28 Aug 1959

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.590. Budget document — contents. — The budget document shall include the following:

(1) A budget message outlining the fiscal policy of the government for the budget year and describing the important features of the budget plan, giving a general budget summary setting forth the aggregate figures of the budget in a manner to show the balanced relations between total proposed expenditures and total expected income and other means of financing the budget compared with the corresponding figures for the last completed fiscal year and the current fiscal year, and including explanatory schedules classifying expenditures by organization units, objects and funds, and income by organization units, sources and funds;

(2) The detailed budget estimates, as provided for in section 50.550, showing the recommendations of the budget officer compared with the figures for the last completed fiscal year and the estimates for the current fiscal year;

(3) Complete drafts of appropriation and revenue orders to put the budget into effect if approved by the county commission. The appropriation order shall be drawn in a form to authorize appropriations for expenditures classified only as to the various spending agencies and the principal subdivisions thereof and as to principal items of expenditure within the subdivisions. Appropriations for the acquisition of property and for expenditures from bond funds shall be in the detail the budget officer determines.

(RSMo 1939 § 10925, A.L. 1945 p. 603, A.L. 1959 S.B. 64)



Section 50.600 Form of budget documents — public hearing.

Effective 28 Aug 1959

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.600. Form of budget documents — public hearing. — The budget document shall be presented to the county commission in typewritten or in printed form. Copies shall be available for public distribution. The county commission shall hold at least one public hearing on the proposed budget before final action is taken. At least five days' notice of the hearing shall be given and the hearing shall not be held within ten days after the budget document is made available to the public.

(RSMo 1939 § 10926, A.L. 1945 p. 603, A.L. 1959 S.B. 64)



Section 50.610 Commission may revise budget — adoption and appropriation order.

Effective 28 Aug 1965

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.610. Commission may revise budget — adoption and appropriation order. — After the budget hearings, the county commission may revise, alter, increase or decrease the items contained in the budget and may eliminate any item or add new items. If it increases the total proposed expenditures from any fund so that the total proposed expenditures exceed the total estimated income, it shall also make provision for the necessary additional income so that the budget as adopted shall provide revenue at least equal to expenditures for each fund. Any cash surplus at the end of any fiscal year shall be carried forward and merged with the revenues of the succeeding year. Payment of any legal unpaid obligations of any prior year, however, shall be a first charge in the budget against the revenues of the budget year. Except as herein provided, the budget shall be adopted and the appropriation order finally made at least ten days after the beginning of the fiscal year. At the same time, the county commission shall tentatively fix the tax rate necessary to finance and balance the budget. At the same time, also, a statement shall be prepared and made public showing the changes made by the county commission in the budget. The final tax rate need not be fixed until final action by the state tax commission on the assessment made by the county assessor. In any year in which the terms of any of the commissioners of the county commission in counties of classes one and two expire, the budget shall be approved and the appropriation order made by the new commission within thirty days after the beginning of the fiscal year.

(RSMo 1939 § 10927, A.L. 1945 p. 603, A.L. 1959 S.B. 64, A.L. 1965 p. 155)



Section 50.620 Appropriations (first and second class counties).

Effective 28 Aug 1965

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.620. Appropriations (first and second class counties). — If at the termination of any fiscal year in counties of classes one and two the appropriations necessary for the support of the government for the ensuing year have not been made, the several amounts appropriated in the last annual appropriation order for the objects and purposes therein specified, so far as they relate to operation and maintenance expenses, are deemed to be reappropriated for the several objects and purposes specified in the appropriation order; and until the county commission acts, the accounting officer shall authorize expenditures and draw warrants in payment thereof, and the warrants shall be countersigned and paid for the support of the government on the basis of the appropriation for the preceding fiscal year.

(RSMo 1939 § 10928, A.L. 1945 p. 603, A.L. 1959 S.B. 64, A.L. 1965 p. 155)



Section 50.622 Amendment of annual budget by any county during fiscal year receiving additional funds, procedure — decrease permitted, when.

Effective 28 Aug 2017

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.622. Amendment of annual budget by any county during fiscal year receiving additional funds, procedure — decrease permitted, when. — 1. Any county may amend the annual budget during any fiscal year in which the county receives additional funds, and such amount or source, including, but not limited to, federal or state grants or private donations, could not be estimated when the budget was adopted. The county shall follow the same procedures as required in sections 50.525 to 50.745 for adoption of the annual budget to amend its budget during a fiscal year.

*2. Any county may decrease the annual budget twice during any fiscal year in which the county experiences a verifiable decline in funds of two percent or more, and such amount could not be estimated or anticipated when the budget was adopted, provided that any decrease in appropriations shall not unduly affect any one officeholder. Before any reduction affecting an independently elected officeholder can occur, negotiations shall take place with all officeholders who receive funds from the affected category of funds in an attempt to cover the shortfall. The county shall follow the same procedures as required in sections 50.525 to 50.745 to decrease the annual budget, except that the notice provided for in section 50.600 shall be extended to thirty days for purposes of this subsection. Such notice shall include a published summary of the proposed reductions and an explanation of the shortfall.

*3. Any decrease in an appropriation authorized under subsection 2 of this section shall not impact any dedicated fund otherwise provided by law.

*4. County commissioners may reduce budgets of departments under their direct supervision and responsibility at any time without the restrictions imposed by this section.

5. Subsections 2, 3, and 4 of this section shall expire on July 1, 2027.

6. Notwithstanding the provisions of this section, no charter county shall be restricted from amending its budget under and pursuant to the terms of its charter.

(L. 1995 H.B. 274 & 268 merged with S.B. 352, A.L. 2013 H.B. 116 merged with H.B. 451, A.L. 2017 S.B. 95 merged with S.B. 112)

*Subsections 2, 3, and 4 of this section expire 7-01-27.



Section 50.630 County commissions shall have power to authorize the transfer of any unencumbered appropriation balance.

Effective 28 Aug 1959

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.630. County commissions shall have power to authorize the transfer of any unencumbered appropriation balance. — The county commission may authorize the transfer within the same fund of any unencumbered appropriation balance or any portion thereof from one spending agency under its jurisdiction to another; but this action shall be taken only on the recommendation of the budget officer and only during the last two months of the fiscal year, except that transfers from the emergency fund may be made at any time in the manner herein provided.

(RSMo 1939 § 10929, A.L. 1945 p. 603, A.L. 1959 S.B. 64)



Section 50.640 Estimate of circuit court or circuit clerk, changed, how — disagreement with county, escrow account equal to difference established — resolved, how.

Effective 28 Aug 2003

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.640. Estimate of circuit court or circuit clerk, changed, how — disagreement with county, escrow account equal to difference established — resolved, how. — 1. Except as otherwise provided in this section, all offices, departments, courts, institutions, commissions or other agencies spending moneys of the county shall perform the duties and observe the restrictions set forth in sections 50.540 to 50.630 relating to budget procedure and appropriations. The estimates of the circuit court, including all activities thereof and of the circuit clerk, shall be transmitted to the budget officer by the circuit clerk. The estimates of the circuit clerk shall bear the approval of the circuit court. The budget officer or the county commission shall not change the estimates of the circuit court or of the circuit clerk without the consent of the circuit court or the circuit clerk, respectively, but shall appropriate in the appropriation order the amounts estimated as originally submitted or as changed, with their consent.

2. If the county governing body deems the estimates of the circuit court to be unreasonable, the governing body may file a petition for review with the judicial finance commission on a form provided by the judicial finance commission after the estimates are included in the county budget. An amount equal to the difference between the estimates of the circuit court and the amounts deemed appropriate by the governing body shall be placed in a separate escrow account, and shall not be appropriated and expended until a final determination is made by the judicial finance commission under this subsection. The form provided by the judicial finance commission shall include an opportunity for the governing body and the circuit court to state their positions in a summary fashion. If a petition for review is filed, the circuit court shall have the burden of convincing the judicial finance commission that the amount estimated by it and included in the budget is reasonable. In determining if the circuit court estimate is reasonable, the judicial finance commission shall consider the expenditures necessary to support the circuit court in relation to the expenditures necessary for the administration of all other county functions, the actual or estimated operating deficit or surplus from prior years, all interest and debt redemption charges, all capital projects expenditures, and the total estimated available revenues from all sources available for financing the proposed expenditures. In determining the reasonableness of any budget estimate involving compensation, the judicial finance commission shall also consider compensation for county employees with similar duties, length of service and educational qualifications. The judicial finance commission shall immediately order a settlement conference to determine if the matter can be resolved before ordering briefs and oral argument. The judicial finance commission, to the maximum extent practicable, shall resolve the dispute prior to the beginning of the fiscal year in question, however, if the dispute is submitted within ninety days of the end of the fiscal year, the commission shall resolve the dispute within ninety days of the beginning of the subsequent fiscal year. The county governing body may file and prosecute a petition for review without representation by counsel.

(RSMo 1939 § 10931, A.L. 1945 p. 603, A.L. 1959 S.B. 64, A.L. 1961 p. 463, A.L. 1982 S.B. 497, A.L. 1986 H.B. 1554 Revision, A.L. 1995 H.B. 274 & 268 merged with S.B. 352, A.L. 2003 H.B. 613 merged with S.B. 465)

(1967) This section applies to St. Louis County. State v. St. Louis County (Mo.), 421 S.W.2d 249.

(1979) Funding in juvenile court for treatment program that began with funding grants from the Federal Government can be deleted from the budget of the juvenile court since the expenditures were not fixed by statute, absolutely reposed in discretion of juvenile court, or without which juvenile court would be unable to perform its function. In re 1979 Budget of Juvenile Court of St. Louis County (Mo.), 590 S.W.2d 900.



Section 50.641 Estimates — contents — covering circuit judges, associate circuit judges, staffs, juvenile officers and juvenile court personnel.

Effective 28 Aug 1995

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.641. Estimates — contents — covering circuit judges, associate circuit judges, staffs, juvenile officers and juvenile court personnel. — 1. The estimates of the circuit court referred to in section 50.640 which are to be included within the county budget by the budget officers and the county commissions without change shall include those categories of expenditures to support the operations of the circuit court which are attributable to the business of the circuit judges, associate circuit judges and the staffs serving such judges. Such estimates shall also include those categories of expenditures to support the operations of all juvenile officers and other juvenile court personnel within the circuit that are funded, in whole or in part, by the county.

2. Nothing contained in section 50.640 shall be construed as providing for the budgeting of county funds to fund the operation of municipal divisions of the circuit court.

(L. 1978 H.B. 1634, A.L. 1995 H.B. 274 & 268 merged with S.B. 352)

(1982) Circuit judges do not have the authority to fix the salaries of deputy recorders of deeds in those counties where the offices of circuit clerk and recorder of deeds are combined, and such deputy recorders also act as deputy circuit clerks. State ex inf. Dietrich ex rel. Turpin v. Rush (Mo. banc), 636 S.W.2d 51.



Section 50.642 Presiding judge of circuit court to meet with county budget officer and county commission to discuss budget before filing estimate.

Effective 28 Aug 1995

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.642. Presiding judge of circuit court to meet with county budget officer and county commission to discuss budget before filing estimate. — 1. The presiding judge of each circuit court, or the presiding judge's designee, shall, not later than fifteen days prior to filing the budget estimates with the county budget officer as required by section 50.640, meet with the county commission and budget officer of each county or their respective designees, and confer and discuss with them the circuit court's estimates of its requirements for expenditures and its estimates of its revenues for the next budget year. After the presiding judge and county commissions or their representatives have met, conferred and discussed the estimates, the estimates of the circuit court shall be transmitted to the budget officer of each county in the same manner as provided by section 50.640.

2. In all respects other than as provided in subsection 1 of this section, the budget of the circuit court shall follow the same course and be subject to the same rights, obligations and processes as otherwise provided by law.

(L. 1995 H.B. 274 & 268 merged with S.B. 352)

CROSS REFERENCE:

Circuit clerk and circuit court judge, St. Louis City, budget estimate procedure, 478.428



Section 50.650 Liability of certain officers.

Effective 28 Aug 1959

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.650. Liability of certain officers. — The accounting officer is personally liable on his bond for the amount of any obligation incurred by his erroneous certification as to the sufficiency of an appropriation or of a cash balance, or for any warrant drawn when there is not a sufficient amount unencumbered in the appropriation or a sufficient unencumbered cash balance in the fund to pay the warrant, or for the payment of any amount not legally owed by the county. Any officer purchasing any supplies, materials or equipment is liable personally and on his bond for the amount of any obligation he incurs against the county without first securing the proper certificate from the accounting officer. The other officers, as the county commission requires, shall each give surety bond in an amount fixed by order of the county commission for the faithful performance of his duties and for a correct accounting for all moneys and other property in his custody. The sufficiency of the sureties shall be approved by the county commission. Any premium on the bonds shall be paid by the county.

(RSMo 1939 § 10933, A.L. 1945 p. 603, A.L. 1959 S.B. 64)



Section 50.660 Rules governing contracts.

Effective 28 Aug 2012

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.660. Rules governing contracts. — 1. All contracts shall be executed in the name of the county, or in the name of a township in a county with a township form of government, by the head of the department or officer concerned, except contracts for the purchase of supplies, materials, equipment or services other than personal made by the officer in charge of purchasing in any county or township having the officer. No contract or order imposing any financial obligation on the county or township is binding on the county or township unless it is in writing and unless there is a balance otherwise unencumbered to the credit of the appropriation to which it is to be charged and a cash balance otherwise unencumbered in the treasury to the credit of the fund from which payment is to be made, each sufficient to meet the obligation incurred and unless the contract or order bears the certification of the accounting officer so stating; except that in case of any contract for public works or buildings to be paid for from bond funds or from taxes levied for the purpose it is sufficient for the accounting officer to certify that the bonds or taxes have been authorized by vote of the people and that there is a sufficient unencumbered amount of the bonds yet to be sold or of the taxes levied and yet to be collected to meet the obligation in case there is not a sufficient unencumbered cash balance in the treasury. All contracts and purchases shall be let to the lowest and best bidder after due opportunity for competition, including advertising the proposed letting in a newspaper in the county or township with a circulation of at least five hundred copies per issue, if there is one, except that the advertising is not required in case of contracts or purchases involving an expenditure of less than six thousand dollars. It is not necessary to obtain bids on any purchase in the amount of four thousand five hundred dollars or less made from any one person, firm or corporation during any period of ninety days or, if the county is any county of the first classification with more than one hundred fifty thousand but fewer than two hundred thousand inhabitants or any county of the first classification with more than two hundred sixty thousand but fewer than three hundred thousand inhabitants, it is not necessary to obtain bids on such purchases in the amount of six thousand dollars or less. All bids for any contract or purchase may be rejected and new bids advertised for. Contracts which provide that the person contracting with the county or township shall, during the term of the contract, furnish to the county or township at the price therein specified the supplies, materials, equipment or services other than personal therein described, in the quantities required, and from time to time as ordered by the officer in charge of purchasing during the term of the contract, need not bear the certification of the accounting officer, as herein provided; but all orders for supplies, materials, equipment or services other than personal shall bear the certification. In case of such contract, no financial obligation accrues against the county or township until the supplies, materials, equipment or services other than personal are so ordered and the certificate furnished.

2. Notwithstanding the provisions of subsection 1 of this section to the contrary, advertising shall not be required in any county in the case of contracts or purchases involving an expenditure of less than six thousand dollars.

(RSMo 1939 § 10932, A.L. 1945 p. 603, A.L. 1957 p. 327, A.L. 1959 S.B. 64, A.L. 1982 S.B. 691, A.L. 1995 H.B. 622, A.L. 1998 S.B. 917, A.L. 1999 S.B. 220, A.L. 2007 S.B. 22, A.L. 2012 S.B. 729)

(1954) Board of election commissioners in first class county was authorized to designate the type of voting machines to be purchased and county council had no discretion but to purchase the machines so designated. State ex rel. Cole v. Mathews (Mo.), 274 S.W.2d 286.

(1956) In quo warranto proceeding to have two county court judges ousted from office for willful and fraudulent violations of official duties, the court refused to interpret this section as requiring publication of detailed specifications in connection with requests for bids for county purchases. State on Inf. of Connett v. Madget (Mo.), 297 S.W.2d 417.

(1957) Contract by assessor engaging firms of experts to evaluate property in county held for services of noncompetitive nature and, therefore not required to be let after advertisement. Hellman v. St. Louis County (Mo.), 302 S.W.2d 911.



Section 50.740 Commission to revise and amend estimates (counties of the third and fourth classification).

Effective 28 Aug 2017

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.740. Commission to revise and amend estimates (counties of the third and fourth classification). — 1. It is hereby made the first duty of the county commission in counties of classes three and four at its regular January term to go over the estimates and revise and amend the same in such way as to promote efficiency and economy in county government. The commission may alter or change any estimate as public interest may require and to balance the budget, first giving the person preparing supporting data an opportunity to be heard. After the county commission shall have revised the estimate it shall be the duty of the clerk of said commission forthwith to enter such revised estimate on the record of the said commission and the commission shall forthwith enter thereon its approval.

2. The county clerk shall within five days after the date of approval of such budget estimate file a certified copy thereof with the county treasurer, taking a receipt therefor, and he shall also forward a certified copy thereof to the state auditor by registered mail or by electronic means under subsection 4 of this section. The county treasurer shall not pay nor enter protest on any warrant except payroll for the current year until such budget estimate shall have been so filed. If any county treasurer shall pay or enter for protest any warrant except payroll before the budget estimate shall have been filed, as by sections 50.525 to 50.745 provided, the county treasurer shall be liable on the official bond for such act. Immediately upon receipt of the estimated budget the state auditor shall send to the county clerk the receipt therefor by registered mail or by electronic means under subsection 4 of this section.

3. Any order of the county commission of any county authorizing or directing the issuance of any warrant contrary to any provision of this law shall be void and of no binding force or effect; and any county clerk, county treasurer, or other officer participating in the issuance or payment of any such warrant shall be liable therefor upon the official bond.

4. For the purposes of fulfilling their respective requirements under subsection 2 of this section, the county clerk and state auditor may correspond with the other by email or other electronic system established by the state auditor for that purpose.

(RSMo 1939 § 10917, A.L. 1965 p. 155, A.L. 2004 H.B. 795, et al., A.L. 2017 S.B. 112)



Section 50.745 State auditor to develop, approve forms (third and fourth class counties).

Effective 28 Aug 1965

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.745. State auditor to develop, approve forms (third and fourth class counties). — The state auditor shall develop or approve adequate forms which will be used by counties of the third or fourth class in compliance with sections 50.525 to 50.745. The state auditor is authorized to appoint committees of county commissioners and clerks to assist in developing such forms.

(L. 1965 p. 155)



Section 50.750 Missouri products to be purchased by officers.

Effective 28 Aug 1949

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.750. Missouri products to be purchased by officers. — Every county officer, agent or any governing body of any county in this state authorized to make purchases for use of their county shall purchase and use only those materials, products, supplies, provisions and other needed articles produced, manufactured, compounded, made or grown within the state of Missouri, when they are found in marketable quantities in the state and are of a quality suited to the purpose intended, and can be secured without additional cost over foreign products or products of other states; provided, however, that quality and fitness of articles shall be considered in purchasing or letting contracts for articles herein mentioned.

(RSMo 1939 § 14616, A. 1949 H.B. 2007)

Prior revision: 1929 § 13320



Section 50.753 Purchasing agent, how appointed, compensation, assistants.

Effective 28 Aug 1995

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.753. Purchasing agent, how appointed, compensation, assistants. — The county commission of any county may by order of the commission appoint some suitable person to the position of county purchasing agent. The purchasing agent shall serve at the pleasure of the county commission, and at such compensation as is determined by the commission. The county commission may appoint assistants for the purchasing agent and may fix their compensation.

(L. 1955 p. 365 § 1, A.L. 1973 H.B. 628, A.L. 1995 H.B. 274 & 268)



Section 50.755 Purchasing agent to investigate need for supplies requested by officers.

Effective 28 Aug 1973

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.755. Purchasing agent to investigate need for supplies requested by officers. — All county officers, officials or employees shall make known to the county purchasing agent, if one is appointed as herein provided, any and all requirements that may exist for the purchase of any and all articles needed for the proper conduct or duties of their office or position, and it shall be the duty of such purchasing agent, under the direction of the county commission, to investigate and determine if such article or articles are necessary and actually required for the proper conduct of the official business of the county.

(L. 1955 p. 365 § 2, A.L. 1973 H.B. 628)



Section 50.757 Purchasing agent, duties — bids rejected, when.

Effective 28 Aug 1973

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.757. Purchasing agent, duties — bids rejected, when. — 1. It shall be the duty of the county purchasing agent, if one is appointed, to purchase all supplies of whatever kind or nature necessary for the conduct of the business of the county in all its departments; and the county shall not be liable for any debts except upon the written order of such purchasing agent, who shall make purchases only from those offering the lowest price, quality considered, and the purchasing agent is not authorized to purchase supplies of higher quality or price than is reasonably required for the purpose to which they are to be applied.

2. The purchasing agent may reject any or all bids for the sale of articles and supplies for the use of the county.

(L. 1955 p. 365 § 3, A.L. 1973 H.B. 628)



Section 50.760 Advertisement for bids, procedure for — purchase at public auctions — purchase order required (second class and certain first class counties).

Effective 28 Aug 2005

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.760. Advertisement for bids, procedure for — purchase at public auctions — purchase order required (second class and certain first class counties). — 1. It shall be the duty of the commissioners of the county commission in all counties of the second class, and in all counties of the first class not having a charter form of government, if there is no purchasing agent appointed pursuant to section 50.753, on or before the first day of February of each year, to estimate the kind and quantity of supplies, including any advertising or printing which the county may be required to do, required by law to be paid for out of the county funds, which will be necessary for the use of the several officers of such county for the following year, and to advertise for sealed bids and contract with the lowest and best bidder for such supplies. Before letting any such contract or contracts the commission shall cause notice that it will receive sealed bids for such supplies to be given by advertisement in some newspaper of general circulation published in the county, such notice to be published once per week for three consecutive weeks, the last insertion of which shall not be less than ten days before the date in said advertisement fixed for the letting of such contract or contracts, which shall be let on the first Monday in March, or on such other day and date as the commission may fix between the first Monday of March and the first Saturday after the second Monday in March next following the publication of such notice; except that if by the nature or quantity of any article or thing needed for any county officer in any county of this state to which sections 50.760 to 50.790 apply, the same may not be included in such contract at a saving to such county, then such article or thing may be purchased for such officer upon an order of the county commission first being made and entered as provided in sections 50.760 to 50.790; and except further, that if any supplies not included in such contract are required by any such officer or if the supplies included in such contract are exhausted then such article or thing may be purchased for such officer upon order of the county commission first being made and entered of record as provided in sections 50.760 to 50.790.

2. The county commission may authorize the purchase of supplies, not including for contractual services, at any public auction held.

3. No contract for a purchase under this section shall arise until the commission has approved a purchase order for the supplies for which the bids were advertised and submitted under this section.

(RSMo 1939 § 2513, A.L. 1945 p. 832, A.L. 1973 H.B. 628, A.L. 2005 H.B. 58)



Section 50.770 Supplies defined (second class and certain first class counties).

Effective 28 Aug 2005

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.770. Supplies defined (second class and certain first class counties). — The word "supplies", as used in sections 50.760 to 50.790, means materials, equipment, contractual services, and shall be held and construed to include every article or thing, excluding utility services regulated under chapters 392 and 393, for which payment may by law be required to be made by the county, and including advertising and printing required to be done by the county. The term "purchase" includes the rental or leasing of any equipment, articles, or things.

(RSMo 1939 § 2514, A.L. 2005 H.B. 58)



Section 50.780 Commissions may permit officers to purchase supplies direct — liability therefor — preference in bids — waiver, when (second class and certain first class counties).

Effective 28 Aug 2005

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.780. Commissions may permit officers to purchase supplies direct — liability therefor — preference in bids — waiver, when (second class and certain first class counties). — 1. It shall hereafter be unlawful for any county or township officer in any county to which sections 50.760 to 50.790 apply to purchase any supplies not contracted for as provided in sections 50.760 to 50.790 for the officer's official use and for which payment is by law required to be made by the county unless the officer shall first apply to and obtain from the county commission an order in writing and under the official seal of the commission for the purchase of such supplies, and in all cases where the supplies requested by such officer have been contracted for by the county commission as provided in sections 50.760 to 50.790, the order shall be in the form of a requisition by said officer addressed to the person, firm, company or corporation with whom or which the county commission has made a contract for such supplies, and presented to the county commission for approval or disapproval; and unless approval be given such requisition shall not be filled and any such requisition filled without such approval shall not be paid for out of county funds. The county shall not be liable for any debts for supplies except debts contracted as provided in sections 50.760 to 50.790. The best price and the quality of supplies shall be considered and supplies of a higher price or quality than is reasonably required for the purposes to which they are to be applied shall not be purchased or contracted for. Preference to merchants and dealers within their counties may be given by such commissioners, provided the price offered is not above that offered elsewhere.

2. The county commission may waive the requirement of competitive bids or proposals for supplies when the county commission has determined that there exists a threat to life, property, public health, or public safety or when immediate expenditure is necessary for repairs to county property in order to protect against further loss of, or damage to, county property, to prevent or minimize serious disruption in county services or to ensure the integrity of county records. Emergency procurements shall be made with as much competition as is practicable under the circumstances. After an emergency procurement is made by the county commission, the nature of the emergency and the vote approving the procurement shall be noted in the minutes of the next regularly scheduled meeting.

(RSMo 1939 § 2515, A.L. 2005 H.B. 58)



Section 50.783 Waiver of competitive bid requirements, when — rescission of waiver, when — single feasible source purchases — exception for Boone and Greene counties.

Effective 28 Aug 2012

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.783. Waiver of competitive bid requirements, when — rescission of waiver, when — single feasible source purchases — exception for Boone and Greene counties. — 1. The county commission may waive the requirement of competitive bids or proposals for supplies when the commission has determined in writing and entered into the commission minutes that there is only a single feasible source for the supplies. Immediately upon discovering that other feasible sources exist, the commission shall rescind the waiver and proceed to procure the supplies through the competitive processes as described in this chapter. A single feasible source exists when:

(1) Supplies are proprietary and only available from the manufacturer or a single distributor; or

(2) Based on past procurement experience, it is determined that only one distributor services the region in which the supplies are needed; or

(3) Supplies are available at a discount from a single distributor for a limited period of time.

2. On any single feasible source purchase where the estimated expenditure is three thousand dollars or over, the commission shall post notice of the proposed purchase. Where the estimated expenditure is five thousand dollars or over, the commission shall also advertise the commission's intent to make such purchase in at least one daily and one weekly newspaper of general circulation in such places as are most likely to reach prospective bidders or offerors and may provide such information through an electronic medium available to the general public at least ten days before the contract is to be let.

3. Notwithstanding subsection 2 of this section to the contrary, on any single feasible service purchase by any county of the first classification with more than one hundred fifty thousand but fewer than two hundred thousand inhabitants or any county of the first classification with more than two hundred sixty thousand but fewer than three hundred thousand inhabitants where the estimated expenditure is six thousand dollars or over, the commission shall post notice of the proposed purchase and advertise the commission's intent to make such purchase in at least one daily and one weekly newspaper of general circulation in such places as are most likely to reach prospective bidders or offerors and may provide such information through an electronic medium available to the general public at least ten days before the contract is to be let.

(L. 2005 H.B. 58, A.L. 2012 S.B. 729)



Section 50.784 Procurement authority delegation permitted, when — accepting department's duties.

Effective 28 Aug 2005

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.784. Procurement authority delegation permitted, when — accepting department's duties. — The county commission may, when in the commission's best judgment it is in the best interests of the county, delegate the commission's procurement authority under this chapter to an individual county department; provided, however, that each instance of single feasible source purchasing authority in excess of five thousand dollars under section 50.783 shall be specifically delegated by the commission. The delegation may allow county departments to negotiate the purchase of services for patients, residents, or clients with funds appropriated for this purpose. In accepting this delegated authority the department acknowledges its ability to, and agrees to, fulfill all of the requirements of this chapter in making purchases and entering into contracts and keeping records. No claim for payment based upon any purchase under this section shall be certified by the commission unless accompanied by such documentation of compliance with the provisions of this chapter as the commission may require. Any department that fails to fulfill all such requirements may have its delegated authority rescinded by the commission. A full and detailed listing of vendors, supplies purchased, and warrants issued for single or multiple source payments shall be retained by the custodian of records.

(L. 2005 H.B. 58)



Section 50.790 Duties of commissioners — violation of law — penalty (second class and certain first class counties).

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.790. Duties of commissioners — violation of law — penalty (second class and certain first class counties). — It shall hereafter be unlawful for the commissioners of the county commission of any county of this state to which sections 50.760 to 50.790 apply to draw, or authorize the drawing of, any check or county warrant, or other order for the payment of money for any supplies for any county officer for which an order or requisition has not first been obtained as in sections 50.760 to 50.790 required. Whosoever shall violate the provisions of this law shall be deemed guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not less than fifty dollars nor more than one thousand dollars, or by imprisonment in the county jail for a term of not less than thirty days nor more than one year, or by both such fine and imprisonment; provided, that if any such commissioner shall be absent at the time, or shall cause his protest against such action to be entered in the minutes of the commission, when any violation of this law is ordered by the other commissioners of such commission, he shall not be deemed to have violated the provisions of this law.

(RSMo 1939 § 2516)



Section 50.800 Commission to prepare and publish financial statements — contents (second, third and fourth class counties).

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.800. Commission to prepare and publish financial statements — contents (second, third and fourth class counties). — 1. On or before the first Monday in March of each year, the county commission of each county of the second, third, or fourth class shall prepare and publish in some newspaper as provided for in section 493.050, if there is one, and if not by notices posted in at least ten places in the county, a detailed financial statement of the county for the year ending December thirty-first, preceding.

2. The statement shall show the bonded debt of the county, if any, kind of bonds, date of maturity, interest rate, rate of taxation levied for interest and sinking fund and authority for the levy, the total amount of interest and sinking fund that has been collected and interest and sinking fund on hand in cash.

3. The statement shall also show separately the total amount of the county and township school funds on hand and loaned out, the amount of penalties, fines, levies, utilities, forfeitures, and any other taxes collected and disbursed or expended during the year and turned into the permanent school fund, the name of each person who has a loan from the permanent school fund, whether county or township, the amount of the loan, date loan was made and date of maturity, description of the security for the loan, amount, if any, of delinquent interest on each loan.

4. The statement shall show the total valuation of the county for purposes of taxation, the highest rate of taxation the constitution permits the county commission to levy for purposes of county revenue, the rate levied by the county commission for the year covered by the statement, division of the rate levied among the several funds and total amount of delinquent taxes for all years as of December thirty-first.

5. The statement shall show receipts or revenues into each and every fund separately. Each fund shall show the beginning balance of each fund; each source of revenue; the total amount received from each source of revenue; the total amount available in each fund; the total amount of disbursements or expenditures from each fund and the ending balance of each fund as of December thirty-first. The total receipts or revenues for the year into all funds shall be shown in the recapitulation. In counties with the township form of government, each township shall be considered a fund pursuant to this subsection.

6. Total disbursements or expenditures shall be shown for warrants issued in each category contained in the forms developed or approved by the state auditor pursuant to section 50.745. Total amount of warrants, person or vendor to whom issued and purpose for which issued shall be shown except as herein provided. Under a separate heading in each fund the statements shall show what warrants are outstanding and unpaid for the lack of funds on that date with appropriate balance or overdraft in each fund as the case may be.

7. Warrants issued to pay for the service of election judges and clerks of elections shall be in the following form:

Names of judges and clerks of elections at $______ per day (listing the names run in and not listing each name by lines, and at the end of the list of names giving the total of the amount of all the warrants issued for such election services).

8. Warrants issued to pay for the service of jurors shall be in the following form:

Names of jurors at $______ per day (listing the names run in and not listing each name by lines, and at the end of the list of names giving the total of the amount of all the warrants issued for such election service).

9. Warrants to Internal Revenue Service for Social Security and withholding taxes shall be brought into one call.

10. Warrants to the director of revenue of Missouri for withholding taxes shall be brought into one call.

11. Warrants to the division of employment security shall be brought into one call.

12. Warrants to Missouri local government employees' retirement system or other retirement funds for each office shall be brought into one call.

13. Warrants for utilities such as gas, water, lights and power shall be brought into one call except that the total shall be shown for each vendor.

14. Warrants issued to each telephone company shall be brought into one call for each office in the following form:

(Name of Telephone Company for ______ office and total amount of warrants issued).

15. Warrants issued to the postmaster for postage shall be brought into one call for each office in the following form:

(Postmaster for ______ office and total amount of warrants issued).

16. Disbursements or expenditures by road districts shall show the warrants, if warrants have been issued in the same manner as provided for in subsection 5 of this section. If money has been disbursed or expended by overseers the financial statement shall show the total paid by the overseer to each person for the year, and the purpose of each payment. Receipts or revenues into the county distributive school fund shall be listed in detail, disbursements or expenditures shall be listed and the amount of each disbursement or expenditure. If any taxes have been levied by virtue of Section 12(a) of Article X of the Constitution of Missouri the financial statement shall contain the following:

By virtue and authority of the discretionary power conferred upon the county commissions of the several counties of this state to levy a tax of not to exceed 35 cents on the $100 assessed valuation the county commission of ______ County did for the year covered by this report levy a tax rate of ______ cents on the $100 assessed valuation which said tax amounted to $______ and was disbursed or expended as follows:

­­

­

17. At the end of the statement the person designated by the county commission to prepare the financial statement herein required shall append the following certificate:

­

­

­­

­

Clerk of the county commission and ex officio officer designated to prepare financial statement required by section 50.800, RSMo.

18. Any person falsely certifying to any fact covered by the certificate is liable on his bond and upon conviction of falsely certifying to any fact covered by the certificate is guilty of a misdemeanor and punishable by a fine of not less than two hundred dollars or more than one thousand dollars or by imprisonment in the county jail for not less than thirty days nor more than six months or by both fine and imprisonment. Any person charged with the responsibility of preparing the financial report who willfully or knowingly makes a false report of any record, is, in addition to the penalty otherwise provided for in this law, deemed guilty of a felony and upon conviction shall be sentenced to the penitentiary for not less than two years nor more than five years.

(RSMo 1939 § 13827, A. 1949 H.B. 2007, A.L. 1959 S.B. 64, A.L. 1969 H.B. 667, A.L. 1989 H.B. 294)

Prior revisions: 1929 § 12165; 1919 § 9563; 1909 § 3784



Section 50.810 Statements, where filed — failure to comply, penalty (second, third and fourth class counties).

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.810. Statements, where filed — failure to comply, penalty (second, third and fourth class counties). — 1. The statement shall be printed in not less than 8-point type, but not more than the smallest point type over 8-point type available and in the standard column width measure that will take the least space. The publisher shall file two proofs of publication with the county commission and the commission shall forward one proof to the state auditor and shall file the other in the office of the commission. The county commission shall not pay the publisher until proof of publication is filed with the commission and shall not pay the person designated to prepare the statement for the preparation of the copy for the statement until the state auditor notifies the commission that proof of publication has been received and that it complies with the requirements of this section.

2. The statement shall be spread on the record of the commission and for this purpose the publisher shall be required to furnish the commission with at least two copies of the statement that may be pasted on the record. The publisher shall itemize the cost of publishing said statement by column inch as properly chargeable to the several funds and shall submit such costs for payment to the county commission. The county commission shall pay out of each fund in the proportion that each item bears to the total cost of publishing said statement and shall issue warrants therefor; provided any part not properly chargeable to any specific fund shall be paid from the county general revenue fund.

3. The state auditor shall notify the county treasurer immediately of the receipt of the proof of publication of the statement. After the first of April of each year the county treasurer shall not pay or enter for protest any warrant for the pay of any commissioner of any county commission until notice is received from the state auditor that the required proof of publication has been filed. Any county treasurer paying or entering for protest any warrant for any commissioner of the county commission prior to the receipt of such notice from the state auditor shall be liable on his official bond therefor.

4. The state auditor shall prepare sample forms for financial statements and shall mail the same to the county clerks of the several counties in this state. If the county commission employs any person other than a bonded county officer to prepare the financial statement the county commission shall require such person to give bond with good and sufficient sureties in the penal sum of one thousand dollars for the faithful performance of his duty. If any county officer or other person employed to prepare the financial statement herein provided for shall fail, neglect, or refuse to, in any manner, comply with the provisions of this law he shall, in addition to other penalties herein provided, be liable on his official bond for dereliction of duty.

(RSMo 1939 § 13828, A.L. 1969 p. 102, A.L. 1971 S.B. 165, A.L. 1989 H.B. 294)



Section 50.815 Financial statement of county, when published, contents — certificate, penalty (certain first class counties).

Effective 28 Aug 1973

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.815. Financial statement of county, when published, contents — certificate, penalty (certain first class counties). — 1. On or before the first Monday in March of each year, the county commission of each county of the first class not having a charter form of government shall, with the assistance of the county clerk, prepare and publish in some newspaper of general circulation published in the county a financial statement of the county for the year ending the preceding December thirty-first.

2. The financial statement shall show at least the following:

(1) A summary of the receipts of each fund of the county for the year;

(2) A summary of the disbursements and transfers of each fund of the county for the year;

(3) A statement of the cash balance at the beginning and at the end of the year for each fund of the county;

(4) A summary of delinquent taxes and other due bills for each fund of the county;

(5) A summary of warrants of each fund of the county outstanding at the end of the year;

(6) A statement of bonded indebtedness, if any, at the beginning and at the end of the year for each fund of the county; and

(7) A statement of the tax levies of each fund of the county for the year.

3. The financial statement need not show specific disbursements, warrants issued, or the names of specific payees, but every individual warrant, voucher, receipt, court order and all other items, records, documents and other information which are not specifically required to be retained by the officer having initial charge thereof and which would be required to be included in or to construct a financial statement in the form prescribed for other counties by section 50.800 shall be filed on or before the date of publication of the financial statement prescribed by subsection 1 in the office of the county clerk, and the county clerk shall preserve the same, and shall cause the same to be available for inspection during normal business hours on the request of any person, for a period of five years following the date of filing in his office, after which five-year period these records may be disposed of according to law unless they are the subject of a legal suit pending at the expiration of that period.

4. At the end of the financial statement, each commissioner of the county commission and the county clerk shall sign and append the following certificate:

­

­

5. Any person falsely certifying to any fact covered by the certificate is liable on his bond and is guilty of a misdemeanor and, on conviction thereof, shall be punished by a fine of not less than two hundred dollars or more than one thousand dollars, or by confinement in the county jail for a period of not less than thirty days nor more than six months, or by both such fine and confinement. Any person charged with preparing the financial report who willfully or knowingly makes a false report of any record is, in addition to the penalties otherwise provided for in this section, guilty of a felony, and upon conviction thereof shall be sentenced to imprisonment by the division of corrections for a term of not less than two years nor more than five years.

6. The provisions of sections 50.800 and 50.810 do not apply to counties of the first class not having a charter form of government, except as provided in subsection 3 of this section.

(L. 1973 H.B. 669)



Section 50.820 Statement, how published — duties of state auditor (certain first class counties).

Effective 28 Aug 1973

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.820. Statement, how published — duties of state auditor (certain first class counties). — 1. The statement required by section 50.815 shall be set in the standard column width measure which will take the least space and the publisher shall file two proofs of publication with the county commission and the commission shall forward one proof to the state auditor and shall file the other in the office of the commission. The county commission shall not pay the publisher until proof of publication is filed with the commission and the state auditor notifies the commission that proof of publication has been received and that it complies with the requirements of this section.

2. The statement shall be spread on the record of the commission and for this purpose the publisher shall be required to furnish the commission with at least two copies of the statement which may be pasted on the record.

3. The state auditor shall notify the county treasurer immediately of the receipt of the proof of publication of the statement. After the first day of April of each year the county treasurer shall not pay or enter for protest any warrant for the pay of any of the county commission until notice is received from the state auditor that the required proof of publication has been filed. Any county treasurer paying or entering for protest any warrant for any commissioner of the county commission prior to the receipt of such notice from the state auditor shall be liable therefor on his official bond.

4. The state auditor shall prepare sample forms for financial statements required by section 50.815 and shall mail the same to the county clerk of each county of the first class not having a charter form of government in this state, but failure of the auditor to supply such forms shall not in any way excuse any person from the performance of any duty imposed by this section or by section 50.815. If any county officer fails, neglects, or refuses to comply with the provisions of this section or section 50.815 he shall, in addition to other penalties provided by law, be liable on his official bond for dereliction of duty.

(L. 1973 H.B. 669)



Section 50.850 Counties reimbursed for expense of prosecuting crimes committed within state correctional facilities, how computed, limitation.

Effective 28 Aug 1988

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.850. Counties reimbursed for expense of prosecuting crimes committed within state correctional facilities, how computed, limitation. — The office of administration may reimburse counties, out of funds appropriated by the general assembly, for expenses related to the prosecution of crimes occurring within institutions under the supervision and management of the department of corrections. Such expenses shall not exceed fifty percent of expenses. The amount of reimbursement may be based on the number of cases referred for prosecution, the number of cases filed or the number of cases tried.

(L. 1988 H.B. 1340 & 1348 § 10 subsec. 1)



Section 50.853 Counties, third and fourth class, reimbursed for expenses of prosecution in capital cases, requirements of negative financial situation — funding.

Effective 28 Aug 1988

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.853. Counties, third and fourth class, reimbursed for expenses of prosecution in capital cases, requirements of negative financial situation — funding. — In addition the office of administration may reimburse counties of the third and fourth class, out of funds appropriated by the general assembly, for expenses related to trial of capital cases. Such expenses shall not exceed fifty percent of expenses. The amount of reimbursement shall be for actual expenses incurred by the county for capital cases tried. The reimbursement set forth under this section shall be limited to counties which were at the time of the trial in a negative financial situation and* to counties which would be placed in a negative financial situation as a result of the trial. The county requesting reimbursement under this section shall furnish the office of administration required proof of the negative financial situation in order to avail itself of this act. The request for funds under this section shall be included in the appropriations request of the office of administration.

(L. 1988 H.B. 1340 & 1348 § 10 subsec. 2)

*Word "and" does not appear in original rolls, an apparent typographical error.



Section 50.1000 Definitions.

Effective 28 Aug 2001

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.1000. Definitions. — As used in sections 50.1000 to 50.1300, the following words and terms mean:

(1) "Annuity", annual payments, made in equal monthly installments, to a retired member from funds provided for in, or authorized by, the provisions of sections 50.1000 to 50.1300;

(2) "Average final compensation", the monthly average of the two highest years of annual compensation received by the member;

(3) "Board of directors" or "board", the board of directors established by the provisions of sections 50.1000 to 50.1300;

(4) "Compensation", all salary and other compensation payable to a county employee for personal services rendered as a county employee, but not including travel and mileage reimbursement, and not including compensation in excess of the limit imposed by 26 U.S.C. 401(a)(17);

(5) "County", each county in the state, except any city not within a county and counties of the first classification with a charter form of government;

(6) "Creditable service", a member's period of employment as an employee, including the member's prior service, except as provided in sections 50.1090 and 50.1140;

(7) "Effective date of the establishment of the system", August 28, 1994, the date the retirement system was established;

(8) "Employee", any county elective or appointive officer or employee who is hired and fired by the county or by the circuit court located in a county of the first classification without a charter form of government which is not participating in LAGERS, whose work and responsibilities are directed and controlled by the county or by the circuit court located in a county of the first classification without a charter form of government which is not participating in LAGERS, who is compensated directly from county funds, and whose position requires the actual performance of duties during not less than one thousand hours per year, except county prosecuting attorneys covered pursuant to sections 56.800 to 56.840, circuit clerks and deputy circuit clerks covered under the Missouri state retirement system and county sheriffs covered pursuant to sections 57.949 to 57.997 in each county of the state, except for any city not within a county and any county of the first classification having a charter form of government;

(9) "LAGERS", the local government employees' retirement system presently codified at sections 70.600 to 70.755;

(10) "Primary Social Security amount", the old age insurance benefit pursuant to Section 202 of the Social Security Act (42 U.S.C. 402) payable to a member at age sixty-two. The primary Social Security amount shall be determined pursuant to the Social Security Act as in effect at the time the employee's normal annuity pursuant to section 50.1060 is determined. Such determination shall be at the time that creditable service ends without assuming any future increases in compensation, any future increases in the taxable wage base, any changes in the formulas used pursuant to the Social Security Act, or any future increases in the consumer price index. However, it shall be assumed that the employee will continue to receive compensation at the same rate as that received at the time the determination is being made, until the member reaches age sixty-two. Only compensation with respect to creditable service as a county employee shall be considered, and the first year of compensation as a county employee shall be regressed at three percent per year with respect to years prior to the period of creditable service;

(11) "Prior service", service of a member rendered prior to August 28, 1994, the effective date of the establishment of the system;

(12) "Required beginning date", the April first of the calendar year following the later of the calendar year in which the member reaches age seventy and one-half, or the calendar year in which the member retires;

(13) "Retirement fund" or "fund", the funds held by the county employees' retirement system;

(14) "Retirement system" or "system", the county employees' retirement system authorized by the provisions of sections 50.1000 to 50.1300;

(15) "Target replacement ratio":

(a) Eighty percent, if a member's average final compensation is thirty thousand dollars or less;

(b) Seventy-seven percent, if a member's average final compensation is forty thousand dollars or less, but greater than thirty thousand dollars;

(c) Seventy-two percent, if a member's average final compensation is fifty thousand dollars or less, but greater than forty thousand dollars;

(d) Seventy percent, if a member's average final compensation is greater than fifty thousand dollars.

(L. 1994 S.B. 579 § 1, A.L. 1998 H.B. 1599, A.L. 1999 S.B. 308 & 314 merged with S.B. 467, A.L. 2001 S.B. 274)

(2000) Circuit court employees, whose work and responsibilities are controlled by the circuit court as a division of the state, are not "county employees" qualified to participate in county retirement system. Boone County v. County Employees' Retirement Fund, 26 S.W.3d 257 (Mo.App.W.D.).

(2009) Statutory exclusion of juvenile office personnel from membership in County Employees' Retirement Fund is not clearly arbitrary or otherwise unconstitutional. Alderson v. State, 273 S.W.3d 533 (Mo.banc).



Section 50.1010 Fund authorized, management — apportionment of benefits.

Effective 28 Aug 2001

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.1010. Fund authorized, management — apportionment of benefits. — There is hereby authorized a "County Employees' Retirement Fund" which shall be under the management of a board of directors described in section 50.1030. The board of directors shall be responsible for the administration and the investment of the funds of such county employees' retirement fund. If insufficient funds are generated to provide the benefits payable pursuant to the provisions of sections 50.1000 to 50.1200, the board shall apportion the benefits according to the funds available. Notwithstanding any provision of sections 50.1000 to 50.1200 to the contrary, an individual who is in a job classification that the retirement system finds not eligible for coverage under the retirement system as of September 1, 2001, shall not be considered an employee for purposes of coverage in the retirement system, unless adequate additional funds are provided for the costs associated with such coverage.

(L. 1994 S.B. 579 § 2, A.L. 2001 S.B. 274)

(2009) Statutory exclusion of juvenile office personnel from membership in County Employees' Retirement Fund is not clearly arbitrary or otherwise unconstitutional. Alderson v. State, 273 S.W.3d 533 (Mo.banc).



Section 50.1020 Source of funds, delinquent tax penalties — county assessor, duties — deposit of funds — payroll deduction.

Effective 11 Jul 2002, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.1020. Source of funds, delinquent tax penalties — county assessor, duties — deposit of funds — payroll deduction. — 1. The board may accept gifts, donations, grants and bequests from private or public sources to the county employees' retirement system fund.

2. No state moneys shall be used to fund sections 50.1000 to 50.1300.

3. In all counties, except counties of the first classification having a charter form of government and any city not within a county, the penalties provided in sections 137.280 and 137.345 shall be deposited in the county employees' retirement fund. Any interest derived from the collection and investment of any part of the penalties shall also be credited to the county employees' retirement fund. All penalties and interest shall be transmitted to the board monthly by the county treasurer. The county assessor shall maintain a written or electronic log reflecting number of assessment notices sent, number of personal property lists that were not returned by the deadline established by law, number of penalties waived and the reason for waiving such penalty.

4. Other provisions of law to the contrary notwithstanding, pending final settlement of taxes collected by the county collector, the county collector shall deposit all money collected in interest-bearing deposits within twenty-four hours after the close of business each day collections are received, except on Fridays of each week or on days prior to a state or national holiday, in a financial institution and all interest or other gain on such deposits shall be paid to the county treasurer and shall be credited to the political subdivision for which the funds were collected.

5. Each county clerk, except in counties of the first classification having a charter form of government and any city not within a county, shall make the payroll deductions mandated pursuant to subsection 2 or 3 of section 50.1040, and the county treasurer shall transmit these moneys monthly to the board for deposit into the county employees' retirement fund.

6. Each county, except counties of the first classification with a charter form of government and any city not within a county, shall deposit in the county employees' retirement fund each payroll period ending after December 31, 2002, an amount equal to four percent of the compensation paid in such payroll period to each employee hired or rehired by that county on or after February 25, 2002. Such deposit shall be paid out of the county funds or, at the county's election, in whole or in part through payroll deduction as described in subsection 2 of section 50.1040. All amounts due pursuant to this subsection shall be transmitted by the county treasurer to the county employees' retirement fund immediately following the payroll period for which such amounts are due. Each county clerk shall maintain a written or electronic log reflecting the employees hired or rehired by such county on or after February 25, 2002, the amount of each such employee's compensation, and the dollar amount due each payroll period by the county pursuant to this subsection with respect to each such employee, and shall provide such log to the county employees' retirement fund immediately following the payroll period for which such amounts are due.

(L. 1994 S.B. 579 § 3, A.L. 1997 S.B. 194, A.L. 1999 S.B. 308 & 314 merged with S.B. 467, A.L. 2002 H.B. 1455)

Effective 7-11-02



Section 50.1030 Board of directors, election, appointment by the governor, term, powers, duties — chairman, secretary, meetings — advisors — audits — compensation, costs — record — annual review.

Effective 28 Aug 2013

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.1030. Board of directors, election, appointment by the governor, term, powers, duties — chairman, secretary, meetings — advisors — audits — compensation, costs — record — annual review. — 1. The general administration and the responsibility for the proper operation of the fund and the system and the investment of the funds of the system are vested in a board of directors of eleven persons. Nine directors shall be elected by a secret ballot vote of the county employee members of this state. Two directors, who have no beneficiary interest in the system, shall be appointed by the governor with the advice and consent of the senate. No more than one director at any one time shall be employed by the same elected county office. Directors shall be chosen for terms of four years from the first day of January next following their election. It shall be the responsibility of the board to establish procedures for the conduct of future elections of directors and such procedures shall be approved by a majority vote by secret ballot by members of the system. The board shall have all powers and duties that are necessary and proper to enable it, its officers, employees and agents to fully and effectively carry out all the purposes of sections 50.1000 to 50.1300.

2. The board of directors shall elect one of their number as chairman and one of their number as vice chairman and may employ an administrator who shall serve as secretary to the board. The board shall hold regular meetings at least once each quarter. Board meetings shall be held in Jefferson City. Other meetings may be called as necessary by the chairman. Notice of such meetings shall be given in accordance with chapter 610.

3. The board of directors shall retain an actuary as technical advisor to the board.

4. The board of directors shall retain investment counsel to be an investment advisor to the board.

5. The board shall arrange for annual audits of the Missouri county employees' retirement system and the operations of the board by a certified public accountant or by a firm of certified public accountants.

6. The board of directors shall serve without compensation for their services, but each director shall be paid out of the funds of the system for any actual and necessary expenses incurred in the performance of duties authorized by the board.

7. The board of directors shall be allowed administrative costs for the operation of the system to be paid out of the funds of the system.

8. The board shall keep a record of its proceedings which shall be open to public inspection. It shall annually prepare a report showing the financial condition of the system. The report shall contain, but not be limited to, an auditor's opinion, financial statements prepared in accordance with generally accepted accounting principles, an actuary's certification along with actuarial assumptions and financial solvency tests.

9. The board shall conduct an annual review, to determine if, among other things, the following actions are actuarially feasible:

(1) An adjustment to the formula described in section 50.1060, subject to the limitations of subsection 4 of section 50.1060;

(2) An adjustment in the flat dollar pension benefit credit described in subsection 1 of section 50.1060;

(3) The cost-of-living increase as described in section 50.1070;

(4) An adjustment in the matching contribution described in section 50.1230;

(5) An adjustment in the twenty-five year service cap on creditable service;

(6) An adjustment to the target replacement ratio; or

(7) An additional benefit or enhancement which will improve the quality of life of future retirees.

­­

­

(L. 1994 S.B. 579 § 4, A.L. 1999 S.B. 308 & 314 merged with S.B. 467, A.L. 2005 H.B. 58 merged with S.B. 210, A.L. 2013 H.B. 116)



Section 50.1031 Benefit adjustments, required assets-to-liability ratio — frequency of adjustments — effective date of adjustments.

Effective 28 Aug 2005

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.1031. Benefit adjustments, required assets-to-liability ratio — frequency of adjustments — effective date of adjustments. — 1. No adjustments may be made until the fund has achieved a funded ratio of assets to the actuarial accrued liability equaling at least eighty percent. No benefit adjustment shall be adopted which causes the funded ratio to fall more than five percent.

2. Adjustments may be made no more frequently than once every twelve months.

3. Any adjustment or combination of adjustments within a twelve-month period may increase the actuarially determined, normally required annual contribution as a percentage of payroll no more than one percent.

4. Adjustments, other than those in subdivision (3) of subsection 9 of section 50.1030, will apply only with respect to active employees on the effective date of any adjustment.

(L. 2005 H.B. 58 merged with S.B. 210)



Section 50.1032 Board to adopt rules for administration of retirement system.

Effective 28 Aug 1995

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.1032. Board to adopt rules for administration of retirement system. — Subject to the provisions of law, the board shall formulate and adopt rules and regulations for the government of its own proceedings and for the administration of the retirement system.

(L. 1995 H.B. 260, et al.)



Section 50.1034 Correction of errors — false statements — benefits not paid to survivor or beneficiary who intentionally kills member.

Effective 28 Aug 1997

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.1034. Correction of errors — false statements — benefits not paid to survivor or beneficiary who intentionally kills member. — 1. Should any error result in any member or beneficiary receiving more or less than he or she should have been entitled to receive had the error not occurred, the board shall correct such error and, as far as practicable, make future payments in such a manner that the actuarial equivalent of the benefit to which such member or beneficiary was entitled shall be paid, and to this end may recover any overpayment.

2. A person who knowingly makes a false statement, or falsifies or permits to be falsified a record of the system, in an attempt to defraud the system is subject to fine or imprisonment pursuant to the Missouri revised statutes.

3. The board of trustees of the county employees' retirement system shall cease paying benefits to any survivor or beneficiary who is charged with the intentional killing of a member without legal excuse or justification. A survivor or beneficiary who is convicted of such charge shall no longer be entitled to receive benefits. If the survivor or beneficiary is not convicted of such charge, the board shall resume payment of benefits and shall pay the survivor or beneficiary any benefits that were suspended pending resolution of such charge.

(L. 1997 S.B. 11)



Section 50.1036 Errors, false statements, false records, consequences.

Effective 28 Aug 1997

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.1036. Errors, false statements, false records, consequences. — 1. Should any error result in any member or beneficiary receiving more or less than he or she should have been entitled to receive had the error not occurred, the board shall correct such error and, as far as practicable, make future payments in such a manner that the actuarial equivalent of the benefit to which such member or beneficiary was entitled shall be paid, and to this end may recover any overpayment.

2. A person who knowingly makes a false statement, or falsifies or permits to be falsified a record of the system, in an attempt to defraud the system is subject to fine or imprisonment pursuant to the Missouri revised statutes.

(L. 1997 H.B. 331 § 50.1036, subsecs. 1, 2)



Section 50.1038 Survivor or beneficiary charged with intentional killing of member, benefits suspended — conviction, benefits to cease — no conviction, effect.

Effective 28 Aug 1997

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.1038. Survivor or beneficiary charged with intentional killing of member, benefits suspended — conviction, benefits to cease — no conviction, effect. — The board of trustees of the county employees' retirement system shall cease paying benefits to any survivor or beneficiary who is charged with the intentional killing of a member without legal excuse or justification. A survivor or beneficiary who is convicted of such charge shall no* longer be entitled to receive benefits. If the survivor or beneficiary is not convicted of such charge, the board shall resume payment of benefits and shall pay the survivor or beneficiary any benefits that were suspended pending resolution of such charge.

(L. 1997 H.B. 331 § 50.1036, subsec. 3)

*Word "not" appears in original rolls.



Section 50.1040 Membership in system — payroll deduction for nonLAGERS members — opting out prohibited, exceptions — opting in, when.

Effective 11 Jul 2002, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.1040. Membership in system — payroll deduction for nonLAGERS members — opting out prohibited, exceptions — opting in, when. — 1. On and after January 1, 2000, as an incident to employment or continued employment, each person who has not previously opted out of the retirement system who is employed as a county employee as defined in section 50.1000 and who is hired and fired by the county and whose work and responsibilities are directed and controlled by the county and who is compensated directly from county funds shall become a member of the system. Such membership shall continue as long as the person continues to be an employee, or receives benefits pursuant to the provisions of sections 50.1000 to 50.1300.

2. A member who is not a member of LAGERS shall be subject to a payroll deduction equal to two percent of the member's compensation. In addition, in order to meet the deposit required by subsection 6 of section 50.1020, a county may, in its discretion, subject any member, including a member of LAGERS, hired or rehired by that county on or after February 25, 2002, to an additional payroll deduction not to exceed four percent of the member's compensation. Such additional payroll deduction shall be used exclusively for the deposit in the county employees' retirement fund pursuant to subsection 6 of section 50.1020. Any payroll deduction pursuant to this subsection shall constitute the member's required contribution to the plan and shall be designated as an employer "pick-up" contribution, as described in 26 U.S.C. 414(h)(2). A member may not waive this contribution, or terminate this contribution requirement by opting out of the retirement system.

3. A county employee who is a member on January 1, 2000, and a county employee who is hired after January 1, 2000, shall not be permitted to opt out of the retirement system; except that, before January 1, 2000, a county employee did have the right to opt out of the retirement system. County employees who exercised this opt-out option must wait three years from the date the opt-out decision was made before becoming a member. After this three-year period has elapsed, the employee shall have a three-month period to opt into the system. If the employee opts into the system, such employee shall be subject to a payroll deduction of two percent, or one percent if the employee is also a member of the LAGERS, of the compensation received from the date the county employee opted out of the system, plus interest equal to the current prime rate plus two percent, to purchase all or part of this period of employment as creditable service. The payroll deduction shall be made in equal monthly installments for a time agreed to by the employee and the board, but in no event longer than four years.

4. An employee may opt into the retirement system, after having opted out, without purchasing any portion of his or her earlier service as creditable service. In such event, the deduction described in subsection 3 of this section shall not be imposed, and the employee shall become vested in the system after eight years of subsequent uninterrupted service.

5. Notwithstanding any other provisions of this section to the contrary, an employee who opted out of the retirement system before January 1, 2000, shall not be permitted to opt back into the system after January 1, 2000, unless the employee opts in, in accordance with the procedures of subsection 3 or 4 of this section, immediately following the expiration of the three-year opt-out period that includes January 1, 2000.

(L. 1994 S.B. 579 § 5, A.L. 1998 H.B. 1599, A.L. 1999 S.B. 308 & 314 merged with S.B. 467, A.L. 2002 H.B. 1455)

Effective 7-11-02



Section 50.1050 Normal annuity, qualifications.

Effective 28 Aug 1994

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.1050. Normal annuity, qualifications. — Any member who has attained the age of sixty-two years may retire with a normal annuity with eight or more years of creditable service as a county employee.

(L. 1994 S.B. 579 § 6)



Section 50.1060 Normal annuity, amount, limitation — board to recommend adjustments to formula.

Effective 01 Jan 2000, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.1060. Normal annuity, amount, limitation — board to recommend adjustments to formula. — 1. The normal annuity of a retired member who is not a member of LAGERS shall be a monthly benefit equal to the greater of:

(1) Twenty-four dollars multiplied by years of creditable service, up to a maximum of twenty-five years; or

(2) An amount determined according to the formula: the target replacement ratio applicable to the member times the member's average final compensation minus the member's monthly primary Social Security amount and that times the member's years of creditable service, up to a maximum of twenty-five years, divided by twenty-five or ((TRR x AFC) - PSSA) x (CS ÷ by 25).

2. The normal annuity of a retired member who is also a member of LAGERS shall be sixty-six and two-thirds percent of the normal annuity determined pursuant to subsection 1 of this section.

3. As provided in subsection 1 of section 50.1150, the normal annuity of a member shall not be less than the annuity the member had earned as of the day before January 1, 2000, under the terms of the retirement system in effect on that date.

4. The board may recommend to the general assembly adjustments to the formulas described in this section, provided:

(1) The recommended adjustment to the formula is actuarially feasible; and

(2) The adjustment does not reduce the annuity a member had earned as of the date of the adjustment; provided, however, that the provisions of section 50.1010 apply and the board is authorized to apportion benefits if funds are not available to pay accrued benefits.

(L. 1994 S.B. 579 § 7, A.L. 1999 S.B. 308 & 314 merged with S.B. 467)

Effective 1-01-00



Section 50.1070 Increase in benefits, limitation — determination — waiver of increase.

Effective 01 Jan 2000, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.1070. Increase in benefits, limitation — determination — waiver of increase. — 1. Each member who retires on, before or after January 1, 2000, shall receive, beginning with the first year after retirement, an increase in the amount of benefits received by the member during the preceding year equal to the increase in the consumer price index calculated in accordance with subsection 2 of this section, provided however that such automatic increase shall not exceed one percent in any year. The total increase in the amount of benefits received pursuant to the provisions of this subsection shall not exceed fifty percent of the initial benefit which the member received upon retirement.

2. For the purposes of this section, any increase in the consumer price index shall be determined by the board in February of each year, based upon the consumer price index for the preceding calendar year over the consumer price index for the calendar year immediately prior thereto. Any increase so determined shall be applied by the board in calculating any benefit increases that become payable pursuant to this section for the twelve-month period beginning with the July first immediately following such determination.

3. Nothing in this section shall be construed to prohibit a member from waiving his or her right to receive an annual increase provided pursuant to this section. The waiver shall be final as to the annual increase waived.

(L. 1994 S.B. 579 § 8, A.L. 1999 S.B. 308 & 314 merged with S.B. 467)

Effective 1-01-00



Section 50.1080 What calculators apply.

Effective 28 Aug 1994

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.1080. What calculators apply. — For the purpose of calculating benefits of a member, years of service as an employee and twelfths of a year are to be used.

(L. 1994 S.B. 579 § 9)



Section 50.1090 Creditable service — special consultant, duty, compensation — limitation — verification of records — refund of contributions, when.

Effective 01 Jan 2000, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.1090. Creditable service — special consultant, duty, compensation — limitation — verification of records — refund of contributions, when. — 1. Unless otherwise provided, a member shall receive creditable service for the member's entire period of service as a county employee. In addition, absences for sickness or injury of less than twelve months shall be counted as creditable service. However, a member who opted out of the retirement system but has rejoined the system shall not receive creditable service for either the period the employee opted out of the system or employment before August 28, 1994, unless the member purchases his or her creditable service in accordance with subsection 3 of section 50.1040.

2. Any county employee as defined in section 50.1000 who was employed on January 1, 1990, and who was not employed on August 28, 1994, and who had prior service as a county employee for at least eight years may apply to the board and shall be made and employed by the board of trustees as a special consultant on the problems of retirement for the remainder of the person's life. Upon request of the board, the consultant shall give opinions or be available to give opinions in writing or orally in response to such requests. As compensation the consultant may elect to become a member of the system and purchase a portion of such prior service as prior creditable service. The election shall be made in writing to the board at the time the person applies to be made a consultant pursuant to the provisions of this subsection. The purchase shall be, for those who are not also members of the local government employees' retirement system, at the rate of three percent of the retiring member's average final compensation times the number of years purchased. The purchase for those who are also members of the local government employees' retirement system will be at the rate of two percent of the retiring member's average final compensation times the number of years purchased. Fifty percent of the purchase of prior creditable service shall be made prior to receiving retirement benefits and the balance may be in one lump sum payment at the time of application for appointment as a consultant or may be deducted in equal monthly installments from the retirement benefits paid to the consultant over a period of years to be agreed upon by the consultant and the board but not to exceed four years. If the consultant dies prior to payment of the full amount due, no further payment shall be due and the surviving spouse of the deceased shall receive the benefits required pursuant to the provisions of sections 50.1000 to 50.1300.

3. The provisions of this section shall not be construed as authorizing or permitting the accumulation of prior creditable service to an extent that a retired member would receive or be eligible to receive benefits in excess of those permitted for qualifying public retirement plans pursuant to federal tax law.

4. The county employees' retirement system shall be responsible for verifying all members' records with those of the local government employees' retirement systems and with any other applicable plans to ensure compliance with 26 U.S.C. Section 415.

5. Before January 1, 2000, an employee's creditable service did not include the employee's prior service unless it was purchased in accordance with the provisions of this section in effect before January 1, 2000. Since, on or after January 1, 2000, a county employee's prior service is included in creditable service, an active employee who is a member of the retirement system may request the refund of any voluntary early buyback contribution made to purchase prior service in accordance with procedures to be established by the board. The refund shall not apply to contributions made in accordance with section 50.1040, whether made before, on or after January 1, 2000, or with this section in effect before January 1, 2000.

(L. 1994 S.B. 579 § 10, A.L. 1998 H.B. 1599, A.L. 1999 S.B. 308 & 314 merged with S.B. 467)

Effective 1-01-00



Section 50.1100 Retirement, application, payment of annuity, restriction — exception, part-time work for county member may receive annuity, part-time work not to affect annuity.

Effective 01 Jan 2000, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.1100. Retirement, application, payment of annuity, restriction — exception, part-time work for county member may receive annuity, part-time work not to affect annuity. — Any member may retire at any time after the end of the month during which the member becomes eligible to retire pursuant to the provisions of section 50.1050, and upon the member's submission of a written application to the board setting forth at what time, not less than thirty days nor more than ninety days subsequent to the execution and filing of the application, the member desires to be retired. The payment of the annuity shall begin as of the first day of the calendar month coincident with or next following the date specified by the member, but shall begin no later than the required beginning date. Notwithstanding the member's eligibility, no member shall receive such annuity while serving as an employee of the county; except that, a member may work as an employee of the county for less than one thousand hours in a calendar year and be eligible to receive the annuity. Such part-time service shall not increase or change the member's annuity.

(L. 1994 S.B. 579 § 11, A.L. 1998 H.B. 1599, A.L. 1999 S.B. 308 & 314 merged with S.B. 467)

Effective 1-01-00



Section 50.1110 Options in lieu of normal annuity, election — survivorship benefit.

Effective 28 Aug 2004

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.1110. Options in lieu of normal annuity, election — survivorship benefit. — 1. The normal annuity of a member shall be paid to a member during his or her lifetime. Upon the member's death no further payments shall be made.

2. In lieu of the normal annuity otherwise payable to a member, the member may elect in the member's application for retirement to receive the actuarial equivalent of the member's normal annuity in reduced monthly payments for life during retirement with the provision that upon the member's death, either one hundred percent, seventy-five percent or fifty percent of the reduced normal annuity, as elected by the member, shall be continued throughout the life of and paid to the member's beneficiary.

3. The election may be made only in the application for retirement and such application shall be filed prior to the date on which the retirement of the member is to be effective. A member shall not be permitted to change the form of benefit elected or the designated beneficiary after benefits commence to him, even if the designated beneficiary dies before the member.

4. If a member dies after completing eight or more years of creditable service, the surviving spouse shall be entitled to survivorship benefits under the fifty-percent annuity option as set forth in this section. If the member was age sixty-two or older at death, the surviving spouse's benefit will commence the first day of the month following the member's death. If the member was under age sixty-two at death, the surviving spouse's benefits will commence on the first day of the month following the date the member would have attained age sixty-two had the member lived. Alternatively, the surviving spouse may elect to receive the actuarial equivalent benefit payable on the first day of any month following the date of the member's death and prior to the date the member would have attained age sixty-two, reduced for early commencement.

5. Actuarial equivalence shall be determined in accordance with assumptions adopted by the board after consulting with the actuary of the retirement system.

6. If a member dies prior to retirement and after completing eight or more years of* service and there is no surviving spouse, the member's designated beneficiary shall be entitled to receive a refund of the member's contributions under section 50.1040. If there is no designated beneficiary, the contributions shall be paid to the member's estate.

(L. 1994 S.B. 579 § 12, A.L. 1995 H.B. 260, et al., A.L. 1998 H.B. 1599, A.L. 1999 S.B. 308 & 314 merged with S.B. 467, A.L. 2004 H.B. 795, et al.)

*Word "of" does not appear in original rolls.



Section 50.1120 Death of beneficiary, reversion of normal annuity.

Effective 01 Jan 2000, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.1120. Death of beneficiary, reversion of normal annuity. — In the event a member has chosen an optional form of payment as provided in subsection 2 of section 50.1110 which provides for a continuing payment to a beneficiary after the death of the member in which the member received a reduced annuity during his or her lifetime and the member's beneficiary precedes the member in death, the member's benefit shall revert, effective the next month following the death of the member's beneficiary, to an amount equal to his or her normal annuity at the time of retirement plus any cost-of-living or other increases that the member may have received prior to the member's beneficiary's death.

(L. 1994 S.B. 579 § 13, A.L. 1999 S.B. 308 & 314 merged with S.B. 467)

Effective 1-01-00



Section 50.1130 Death benefit.

Effective 28 Aug 2012

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.1130. Death benefit. — 1. Notwithstanding the provisions of section 50.1150 to the contrary, a death benefit of ten thousand dollars and, in the case of an active member who dies after December 31, 2002, and before becoming vested, an amount equal to the amount of the member's accumulated contributions standing to his or her credit in the fund shall be paid to the designated beneficiary of every active member upon his or her death or, if the member fails to designate a beneficiary, then to the member's surviving spouse or, if there is no spouse, then in equal shares to the member's surviving children. If there is neither a surviving spouse or surviving children, then the benefit shall be paid to the active member's estate.

2. If the member executes a beneficiary designation form and lists more than one beneficiary but fails to list the percentage of benefit that each beneficiary should receive, then the benefit shall be divided equally among the named beneficiaries.

(L. 1994 S.B. 579 § 14, A.L. 1997 S.B. 194, A.L. 2012 S.B. 625)



Section 50.1140 Termination of employment, forfeit of rights, refund — deferred annuity permanent, when — payment of accumulated contributions — restoration of creditable service.

Effective 28 Aug 2012

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.1140. Termination of employment, forfeit of rights, refund — deferred annuity permanent, when — payment of accumulated contributions — restoration of creditable service. — 1. Upon termination of employment, any member with less than eight years of creditable service shall forfeit all rights in the fund, including the member's accrued creditable service as of the date of the member's termination of employment, but may receive any refund of contributions to which the member is entitled pursuant to subsection 3 of this section or subsection 1 of section 50.1130.

2. A member who terminates employment with at least eight years of creditable service shall be entitled to an annuity from the fund, determined in accordance with the formula described in section 50.1060. The member may elect to defer the receipt of his or her annuity, until the member's attainment of age sixty-two, or the member may elect to begin receiving his or her annuity on the first day of any month following the later of the date of termination of employment or age fifty-five. If the member begins receiving an annuity before age sixty-two and termination of employment occurs on or after age fifty-five, the annuity shall be reduced by four-tenths of one percent for each month the commencement date of the annuity precedes age sixty-two, and an additional three-tenths of one percent for each month the commencement date of the annuity precedes age sixty.

3. In the event a member ceases to be a member other than by death before the date the member becomes vested in the system, the member shall be paid, upon his or her written application filed with the board, the member's accumulated contributions standing to his or her credit in the members' deposit fund.

4. A former member who has forfeited creditable service may have the creditable service restored by again becoming an employee, completing a total of eight years of uninterrupted creditable service, and purchasing the forfeited service by paying into the fund the forfeited amount previously refunded to the participant or credited to the participant's county plus interest equal to the current prime rate plus two percent.

(L. 1994 S.B. 579 § 15, A.L. 1998 H.B. 1599, A.L. 1999 S.B. 308 & 314 merged with S.B. 467, A.L. 2004 H.B. 795, et al., A.L. 2012 S.B. 625)



Section 50.1150 Law not to affect certain rights — discrimination prohibited.

Effective 01 Jan 2000, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.1150. Law not to affect certain rights — discrimination prohibited. — 1. No alteration, amendment or repeal of the provisions of sections 50.1000 to 50.1300 shall affect the then existing rights of members and beneficiaries, but shall be effective only as to rights which would otherwise accrue pursuant to sections 50.1000 to 50.1300 as a result of services rendered by an employee after such alteration, amendment or repeal.

2. No membership or benefits pursuant to the provisions of sections 50.1000 to 50.1300 shall be denied to any employee or spouse, other than the limitations provided in sections 50.1000 to 50.1300, because of age, sex, race, national origin or religious beliefs.

3. The provisions of sections 50.1000 to 50.1300 shall be administered in accordance with the Uniformed Services Employment and Reemployment Rights Act of 1994.

(L. 1994 S.B. 579 § 16, A.L. 1999 S.B. 308 & 314 merged with S.B. 467)

Effective 1-01-00



Section 50.1160 Effect upon eligibility for other retirement systems.

Effective 01 Jan 2000, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.1160. Effect upon eligibility for other retirement systems. — The benefits provided for by sections 50.1000 to 50.1300 shall in no way affect any person's eligibility for retirement benefits pursuant to LAGERS, or any other federal, state or local government retirement or pension system, or in any way have the effect of reducing retirement benefits in such systems, or reducing compensation or mileage reimbursement of employees, anything to the contrary notwithstanding.

(L. 1994 S.B. 579 § 17, A.L. 1999 S.B. 308 & 314 merged with S.B. 467)

Effective 1-01-00



Section 50.1170 Applicability.

Effective 01 Jan 2000, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.1170. Applicability. — Unless otherwise specifically provided in sections 50.1000 to 50.1300, the provisions of sections 50.1000 to 50.1200 in effect before January 1, 2000, shall apply to any county employee whose employment terminates before January 1, 2000. The provisions of sections 50.1000 to 50.1300, as amended, shall apply to any county employee whose employment terminates on or after January 1, 2000.

(L. 1994 S.B. 579 § 18, A.L. 1999 S.B. 308 & 314 merged with S.B. 467)

Effective 1-01-00



Section 50.1175 Pension benefits and retirement allowances, exempt from attachment, garnishment and other processes — exception, child support and maintenance.

Effective 01 Jul 2000, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.1175. Pension benefits and retirement allowances, exempt from attachment, garnishment and other processes — exception, child support and maintenance. — The right of a person to an annuity, pension benefit, funds, retirement allowance, right to a return on accumulated contributions, allowance options, property, or right created by or accrued, accruing or paid to any person pursuant to sections 50.1000 to 50.1300, including any defined contribution account created pursuant to sections 50.1210 to 50.1260 and any deferred compensation plan created pursuant to section 50.1300 shall not be subject to execution, garnishment, attachment, writ of sequestration, the operation of bankruptcy or insolvency laws, a qualified domestic relations order as defined in 26 U.S.C. Section 414(p) or 29 U.S.C. Section 1056(d), or any other domestic relations order or to any other claim or process of law whatsoever except for the collection of child support and maintenance after a member begins receiving payments, and shall be unassignable except as specifically provided in sections 50.1000 to 50.1300.

(L. 2000 H.B. 1808)

Effective 7-01-00



Section 50.1180 Law not to apply to certain political subdivisions.

Effective 01 Jan 2000, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.1180. Law not to apply to certain political subdivisions. — Sections 50.1000 to 50.1300 shall not apply to counties of the first classification with a charter form of government or to a city not within a county. No employee in a county which accrues benefits pursuant to sections 50.1000 to 50.1300 shall lose any of those benefits accrued because the county where the employee serves or served subsequently adopts a charter or constitutional form of government and the county shall continue to assess and collect all fees and penalties provided pursuant to law to fund the county employees' retirement fund.

(L. 1994 S.B. 579 § 19, A.L. 1997 S.B. 194, A.L. 1999 S.B. 308 & 314 merged with S.B. 467)

Effective 1-01-00



Section 50.1190 Recorder of deeds, extra fees, deposit.

Effective 28 Aug 1994

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.1190. Recorder of deeds, extra fees, deposit. — In addition to the fees collected under chapter 59, the county recorder of deeds in all counties, except in counties of the first classification having a charter form of government and any city not within a county, shall collect a six-dollar fee on all documents recorded or filed. The recorder shall transfer monthly all such fees and interest to the county treasurer. The treasurer shall forthwith transmit such fees and interest to the board for deposit in the county employees' retirement fund.

(L. 1994 S.B. 579 § 20)



Section 50.1200 Ex officio collector, fees, deposit.

Effective 28 Aug 1994

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.1200. Ex officio collector, fees, deposit. — In addition to the two percent commission collected on all delinquent and back taxes by any county ex officio collector under the provisions of chapter 54, such ex officio collector shall collect an additional three percent fee on all delinquent and back taxes and these additional fees shall be transmitted monthly to the board for deposit in the county employees' retirement fund.

(L. 1994 S.B. 579 § 21)



Section 50.1210 Contribution accounts established, board and nonLAGERS members to contribute to accounts.

Effective 01 Jan 2000, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.1210. Contribution accounts established, board and nonLAGERS members to contribute to accounts. — Effective with calendar years ending after January 1, 2000, the board shall make contributions to defined contribution accounts established on behalf of members of the retirement system. In addition, members of the retirement system who are not members of LAGERS shall contribute to this defined contribution program. The board's contributions shall be made from the revenues described in subsections 1 and 3 of section 50.1020, and sections 50.1190 and 50.1200, but only if it is determined that the entire amount of such revenues need not be contributed to the retirement system described in sections 50.1000 to 50.1200 in order to keep such retirement system actuarially sound. The provisions of sections 50.1220 to 50.1260 shall apply exclusively to the program described in this section.

(L. 1999 S.B. 308 & 314 merged with S.B. 467)

Effective 1-01-00



Section 50.1220 NonLAGERS member contribution, amount.

Effective 01 Jan 2000, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.1220. NonLAGERS member contribution, amount. — Each employee who is not a member of LAGERS shall make a contribution of seven-tenths of one percent of his or her compensation to a defined contribution account established on the employee's behalf. This contribution shall be made by payroll deduction.

(L. 1999 S.B. 308 & 314 merged with S.B. 467)

Effective 1-01-00



Section 50.1230 Matching contributions by board, when, rules — matching contributions by county, when.

Effective 01 Jan 2002, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.1230. Matching contributions by board, when, rules — matching contributions by county, when. — 1. The board, in its sole discretion, shall determine if it will make matching contributions for a calendar year and the aggregate amount of the contribution. Each member who makes contributions to the deferred compensation program described in section 50.1300 during the calendar year for which the contribution is made shall be eligible to receive an allocation of this contribution. Generally, the board shall allocate matching contributions pro rata, on the basis of a member's contributions to the deferred compensation program described in section 50.1300. However, the board shall follow these rules in making this allocation:

(1) Board matching contributions allocated to a member who is not a member of LAGERS shall not exceed the lesser of (i) three percent of such nonLAGERS member's compensation for the calendar year or (ii) fifty percent of such nonLAGERS member's contributions to the deferred compensation program described in section 50.1300;

(2) Board matching contributions allocated to a member who is a member of LAGERS shall not exceed the lesser of (i) one and one-half percent of such member's compensation for the calendar year or (ii) twenty-five percent of such member's contributions to the deferred compensation program described in section 50.1300;

(3) The board shall set a specific matching percentage for each calendar year. Unless otherwise provided in subdivision (1) of this subsection, the matching contribution allocated to a nonLAGERS member shall be such matching percentage, multiplied by the member's contributions to the deferred compensation program for the calendar year. Unless otherwise provided in subdivision (2) of this subsection, the board matching contribution allocated to a member who is also a LAGERS member shall be one-half of the matching percentage, multiplied by the member's contributions to the deferred compensation program for the calendar year.

2. In addition to matching contributions made by the board pursuant to the aforementioned criteria, a county shall also be entitled to make matching contributions to defined contribution accounts of members employed by such county in accordance with the rules and regulations formulated and adopted by the board from time to time.

(L. 1999 S.B. 308 & 314 merged with S.B. 467, A.L. 2001 S.B. 274)

Effective 1-01-02



Section 50.1240 Bookkeeping account established.

Effective 01 Jan 2000, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.1240. Bookkeeping account established. — The contributions allocated to a member in accordance with sections 50.1220 and 50.1230 shall be deposited in a bookkeeping account established on the member's behalf. This account shall be held as part of the funds of the Missouri county employees' retirement fund described in subdivision (13) of section 50.1000 and shall share in the gains and losses of this retirement system. A member's matching account shall be valued as of the last day of each calendar year quarter.

(L. 1999 S.B. 308 & 314 merged with S.B. 467)

Effective 1-01-00



Section 50.1250 Forfeiture of contributions, when — reversion of forfeitures — distribution of contribution account, when — death of a member, effect of.

Effective 28 Aug 2007

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.1250. Forfeiture of contributions, when — reversion of forfeitures — distribution of contribution account, when — death of a member, effect of. — 1. If a member has less than five years of creditable service upon termination of employment, the member shall forfeit the portion of his or her defined contribution account attributable to board matching contributions or county matching contributions pursuant to section 50.1230. The proceeds of such forfeiture shall be applied towards matching contributions made by the board for the calendar year in which the forfeiture occurs. If the board does not approve a matching contribution, then forfeitures shall revert to the county employees' retirement fund. The proceeds of such forfeiture with respect to county matching contributions shall be applied toward matching contributions made by the respective county in accordance with rules prescribed by the board.

2. A member shall be eligible to receive a distribution of the member's defined contribution account in such form selected by the member as permitted under and in accordance with the rules and regulations formulated and adopted by the board from time to time, and commencing as soon as administratively feasible following separation from service, unless the member elects to receive the account balance at a later time, but no later than his or her required beginning date. Notwithstanding the foregoing, if the value of a member's defined contribution account balance is one thousand dollars or less at the time of the member's separation from service, without respect to any board-matching contributions or employer-matching contribution which might be allocated following the member's separation from service, then his or her defined contribution account shall be distributed to the member in a single sum as soon as administratively feasible following his or her separation from service. The amount of the distribution shall be the amount determined as of the valuation date described in section 50.1240, if the member has at least five years of creditable service. If the member has less than five years of creditable service upon his or her separation from service, then the amount of the distribution shall equal the portion of the member's defined contribution account attributable to the member's seed contributions pursuant to section 50.1220, if any, determined as of the valuation date.

3. If the member dies before receiving the member's account balance, the member's designated beneficiary shall receive the member's defined contribution account balance, as determined as of the immediately preceding valuation date, in a single sum. The member's beneficiary shall be his or her spouse, if married, or his or her estate, if not married, unless the member designates an alternative beneficiary in accordance with procedures established by the board.

(L. 1999 S.B. 308 & 314 merged with S.B. 467, A.L. 2001 S.B. 274, A.L. 2004 H.B. 795, et al., A.L. 2007 S.B. 22 merged with S.B. 406)



Section 50.1260 Direct rollover permitted, when.

Effective 01 Jan 2000, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.1260. Direct rollover permitted, when. — 1. A distributee may elect to have any portion of an eligible rollover distribution paid directly to an eligible retirement plan specified by the distributee in a direct rollover.

2. An eligible rollover distribution is any distribution of all or any portion of the balance to the credit of the distributee, except that an eligible rollover distribution does not include any distribution that is one of a series of substantially equal periodic payments, not less frequently than annually, made for the life, or life expectancy, of the distributee or the joint lives, or joint life expectancy, of the distributee and the distributee's designated beneficiary, or for a specified period of ten years or more; any distribution to the extent such distribution is required pursuant to 26 U.S.C. 401(a)(9); and the portion of any distribution that is not includable in gross income, determined without regard to the exclusion for net unrealized appreciation with respect to employer securities.

3. An eligible retirement plan is an individual retirement account, an individual retirement annuity, an annuity plan described in 26 U.S.C. 403(a), or a qualified trust described in 26 U.S.C. 401(a) that accepts the distributee's eligible rollover distribution. However, in the case of an eligible rollover distribution to the surviving spouse, an eligible retirement plan is an individual retirement account or individual retirement annuity.

4. A distributee includes a member, the member's surviving spouse and the member's former spouse who is the alternate payee pursuant to a qualified domestic relations order.

5. A direct rollover is a payment made, in accordance with the provisions of section 50.1250, to the eligible retirement plan specified by the distributee.

6. A distributee may elect a complete direct rollover with respect to all of the distribution or a partial direct rollover with respect to a portion of the distribution with the remainder paid directly to the distributee. The amount of a partial direct rollover must be at least five hundred dollars.

7. A distributee who does not make any election shall be deemed to have rejected the direct rollover option.

8. A distribution of less than two hundred dollars that otherwise would be an eligible rollover distribution shall not be an eligible rollover distribution if it is reasonable to expect that all such distributions to the distributee from the plan during the same calendar year will not exceed two hundred dollars.

(L. 1999 S.B. 308 & 314 merged with S.B. 467)

Effective 1-01-00



Section 50.1300 Deferred compensation plan authorized — consolidation permitted, when.

Effective 01 Jan 2000, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

50.1300. Deferred compensation plan authorized — consolidation permitted, when. — The board is authorized to develop and adopt a deferred compensation plan that benefits county employees covered by the retirement system, and those employees who have opted out of such system, and meets the requirements of 26 U.S.C. 457. Any deferred compensation plan sponsored by a county that participates in the retirement system shall be eligible for consolidation with the plan adopted by the board within a reasonable time of this adoption.

(L. 1999 S.B. 308 & 314 merged with S.B. 467)

Effective 1-01-00






Chapter 51 County Clerks

Chapter Cross References



Section 51.010 Office of county clerk created.

Effective 28 Aug 1945

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

51.010. Office of county clerk created. — In each county of this state there shall be an office of clerk of the county commission to be styled "The Office of the Clerk of the County Commission".

(L. 1945 p. 653 § 1)



Section 51.020 Election — term of office — commissioned by governor.

Effective 28 Aug 1978

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

51.020. Election — term of office — commissioned by governor. — At the general election in the year 1946, and every four years thereafter, the voters of the county at large in each county in this state shall elect a clerk of the county commission, who shall be commissioned by the governor and who shall hold his office for a term of four years and until his successor is duly elected or appointed and qualified. Each clerk of the county commission shall enter upon the duties of his office on the first day of January next after his election.

(L. 1945 p. 653 § 2, A.L. 1959 S.B. 63, A.L. 1978 H.B. 971)



Section 51.030 Certificate of election recorded.

Effective 28 Aug 1978

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

51.030. Certificate of election recorded. — The certificate of election with the oath or affirmation of office of such clerk endorsed thereon, shall be recorded in the office of the recorder of the county before any other duty of his office is discharged.

(RSMo 1939 § 13288, A.L. 1945 p. 653 § 5, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 11669; 1919 § 2115; 1909 § 2678



Section 51.040 Certificate of election to be deposited with secretary of state.

Effective 28 Aug 1945

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

51.040. Certificate of election to be deposited with secretary of state. — The certificate of election of the clerk of the county commission, signed by the presiding commissioner of the county commission, or by the chairman of the board, or boards, of election commissioners, as the case may be, and the bond of the clerk of the county commission, with the approval of the commission or commissioners endorsed thereon, shall be deposited in the office of the secretary of state.

(RSMo 1939 § 13287, A.L. 1945 p. 653 § 6)

Prior revisions: 1929 § 11668; 1919 § 2114; 1909 § 2677



Section 51.050 Qualifications.

Effective 28 Aug 2011

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

51.050. Qualifications. — No person shall be elected or appointed clerk of the county commission unless such person be a citizen of the United States, over the age of twenty-one years, and shall have resided within the state one whole year, and within the county for which the person is elected one year just prior to such person's election; and every clerk shall after the election continue to reside within the county for which such person is clerk.

(RSMo 1939 § 13269, A.L. 1945 p. 653 § 3, A.L. 2011 H.B. 186)

Prior revisions: 1929 § 11650; 1919 § 2096; 1909 § 2661



Section 51.060 Oath of office.

Effective 28 Aug 1945

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

51.060. Oath of office. — Before taking office every clerk of the county commission shall take and subscribe an oath or affirmation that he will support the Constitution of the United States and of the state of Missouri, and demean himself faithfully in office.

(L. 1945 p. 653 § 7)



Section 51.070 Bond.

Effective 28 Aug 1959

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

51.070. Bond. — Every clerk of the county commission, before entering upon the duties of his office, shall enter into bond, payable to the state of Missouri, with good and sufficient sureties, who are residents of the county for which the clerk is elected or appointed, or with a surety company as provided by the laws of this state. The bond shall be for a sum not less than five thousand dollars, the amount to be fixed and the bond to be approved by the county commission of which he is clerk, or by a majority of the commissioners of the commission. The bond shall be conditioned that he will faithfully perform the duties of his office, and pay over all moneys which come to his hands by virtue of his office, and that he, his executors or administrators will deliver to his successor, safe and undefaced, all books, records, papers, seals, apparatus and furniture belonging to his office.

(RSMo 1939 § 13285, A.L. 1945 p. 653 § 8, A.L. 1959 S.B. 63)

Prior revisions: 1929 § 11666; 1919 § 2112; 1909 § 2675

CROSS REFERENCE:

Official bonds of county officers, generally, Chap. 107



Section 51.080 Commission may require new bond — penalty for failure to give such bond.

Effective 28 Aug 1959

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

51.080. Commission may require new bond — penalty for failure to give such bond. — If, at any time, the county commission is satisfied that any surety on the official bond of the clerk of the commission is a nonresident of the county in which the clerk is acting, is deceased or insolvent, or for any other reason is insufficient, or in danger of becoming insufficient, or that the penalty of the bond of the clerk is not sufficiently large, it shall cause the clerk to enter into a new bond with sufficient security, which shall be deposited in the office of the secretary of state. If any clerk fails to give the bond within thirty days after he is required by the commission to do so, his office shall be vacated and a successor appointed.

(RSMo 1939 § 13289, A.L. 1945 p. 653 § 9, A.L. 1959 S.B. 63)

Prior revisions: 1929 § 11670; 1919 § 2116; 1909 § 2679



Section 51.090 Vacancy filled by governor.

Effective 28 Aug 1945

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

51.090. Vacancy filled by governor. — When any vacancy shall occur in the office of clerk of the county commission by death, resignation, removal, refusal to act, or otherwise, it shall be the duty of the governor to fill such vacancy by appointing some eligible person to said office, who shall discharge the duties thereof until the next general election, at which time a clerk shall be chosen for the remainder of the term, who shall hold his office until his successor is duly elected or appointed and qualified, unless sooner removed.

(RSMo 1939 § 13284, A.L. 1945 p. 653 § 4)

Prior revisions: 1929 § 11665; 1919 § 2111; 1909 § 2674



Section 51.100 Location of office.

Effective 28 Aug 1986

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

51.100. Location of office. — Each clerk of the county commission shall keep his office at such place or places as the county commission shall direct, not more than two hundred yards from the courthouse or permanent meeting place of the county commission of which he is clerk, and there shall keep the records, papers, seal and property of his office and transact his official business.

(RSMo 1939 § 13293, A.L. 1945 p. 653 § 24, A.L. 1986 H.B. 1554 Revision)

Prior revisions: 1929 § 11674; 1919 § 2120; 1909 § 2683



Section 51.110 Branch clerk's office, where.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

51.110. Branch clerk's office, where. — In all counties in this state now containing or that may hereafter contain seventy-five thousand inhabitants or more, and where county commissions are now or may hereafter be held at more places than one, and at places other than the county seat, said commissions shall establish a branch county clerk's office at such place, where all the records and proceedings at such place shall be safely kept and preserved, and all acts done and performed at such place shall have the same force and effect as if done at the county seat.

(RSMo 1939 § 2486)

Prior revisions: 1929 § 2084; 1919 § 2580; 1909 § 4087



Section 51.120 Duties.

Effective 28 Aug 1945

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

51.120. Duties. — Every clerk of a county commission shall keep an accurate record of the orders, rules, and proceedings of the county commission, and shall make a complete alphabetical index thereto; issue and attest all process, when required by law, and affix the seal of his office thereto; keep an accurate account of all moneys coming into his hands on account of fees, costs or otherwise, and punctually pay over the same to the persons entitled thereto; provided, that when the clerk of the circuit court of his county is a party, plaintiff or defendant, to a suit or action, the writ of summons and all other process relating thereto shall be issued by the clerk of the county commission, the reason therefor being noted on said process, and said clerk of the county commission shall, on the trial of such cause, act as temporary clerk of the circuit court and otherwise perform all the duties of the clerk of the circuit court.

(RSMo 1939 § 13295, A.L. 1945 p. 653 § 10)

Prior revisions: 1929 § 11676; 1919 § 2122; 1909 § 2685



Section 51.121 County clerk to inspect precincts, report required, when required.

Effective 28 Aug 1975

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

51.121. County clerk to inspect precincts, report required, when required. — In any county of the first class not having a charter form of government, and all counties of the second, third or fourth class, the county clerk shall annually, on or before May tenth, inspect all voting precincts in the county, review the described boundary lines, and survey the number of voters in each precinct measured by the vote at the last preceding presidential election, and within thirty days after the conclusion of such inspection, present a signed report to the county commission and the county chairman of the two political parties receiving the largest number of votes in the last presidential election, detailing changes, alterations, and additions which appear to be necessary for the convenience of the voters.

(L. 1969 S.B. 13 § 1, A.L. 1973 H.B. 667, A.L. 1975 H.B. 945)



Section 51.122 Clerk to assist in preparation of gas tax refund forms, when — report on federal funds received, required.

Effective 28 Aug 1974

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

51.122. Clerk to assist in preparation of gas tax refund forms, when — report on federal funds received, required. — The clerk of the county commission of each county of the second, third or fourth class shall assist in the preparation of gas tax refund forms when requested by residents of the county, and shall file an annual report with the county commission on or before December thirty-first of each year of all federal revenue funds received from any federal agency of the United States during such year and file a copy of any other reports with the county commission required to be filed with any federal agency necessary for the county or county commission to receive any federal revenue sharing funds, or any other federal funds from the United States government or any agency thereof; provided, however, that sections 51.122 and 51.305 shall not apply to any county of the second class which has an assessed valuation in excess of three hundred million dollars on August 13, 1974.

(L. 1974 H.B. 899 § 1)



Section 51.130 To keep official commission reports.

Effective 28 Aug 1973

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

51.130. To keep official commission reports. — It shall be the duty of the clerk of the county commission to keep in his office a catalogue of all reports of the supreme court and the court of appeals belonging to his office, and he shall deliver or account to his successor in office for all such law reports; and upon failure to so deliver the same, the prosecuting attorney of the county shall institute a suit to the use of the county to which the reports belong against the clerk, or on the bond of the clerk, and in case of recovery in such suit, recovery shall be for three times the value of the reports that the clerk shall have failed to deliver.

(RSMo 1939 § 2098, A.L. 1945 p. 653 § 11, A.L. 1973 S.B. 263)

Prior revisions: 1929 § 1936; 1919 § 2434; 1909 § 3954



Section 51.135 County clerk to provide list of local option laws in effect in county.

Effective 28 Aug 1965

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

51.135. County clerk to provide list of local option laws in effect in county. — 1. In addition to his other duties provided by law, the clerk of each county commission in this state shall provide the revisor of statutes with a complete list setting forth each Missouri statute, commonly known as a local option law, which is in effect in his county by reason of its provisions having been adopted by a vote of the people of that county.

2. The original list shall be mailed by certified mail to the revisor of statutes before July 1, 1966, and thereafter the clerk of the county commission of each county shall promptly notify the revisor by certified mail upon adoption by a vote of the people of his county of the provisions of any such statute.

(L. 1965 p. 161 § 1)



Section 51.140 May administer oaths and affirmations.

Effective 28 Aug 1945

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

51.140. May administer oaths and affirmations. — The clerk of the county commission shall have power and is authorized to administer oaths and affirmations in all matters and proceedings incident to the exercise of the powers and duties of his office, and incident to the powers and proceedings of the county commission of which he is clerk; and shall have power and authority to administer oaths and affirmations, and to take and certify depositions within the respective counties in all cases where oaths or affirmations are required by law to be administered. And, when required, he shall affix thereto his jurat and the seal of the county commission of which he is clerk.

(RSMo 1939 § 1884, A.L. 1945 p. 653 § 12)

Prior revisions: 1929 § 1720; 1919 § 5407; 1909 § 6351



Section 51.150 County clerk to keep accounts and issue warrants — file salary and fee lists — penalty for failure.

Effective 28 Aug 1965

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

51.150. County clerk to keep accounts and issue warrants — file salary and fee lists — penalty for failure. — 1. It shall be the duty of the clerk of the county commission:

(1) To keep regular accounts between the treasurer and the county, charging him therein with all moneys paid into the treasury, and crediting him with the amount he may have disbursed between the periods of his respective settlements with the commission;

(2) To keep just accounts between the county and all persons, bodies politic and corporate, chargeable with moneys payable into the county treasury, or that may become entitled to receive moneys therefrom;

(3) To file and preserve in his office all accounts, vouchers and other papers pertaining to the settlement of any account to which the county shall be a party, copies whereof, certified under the hand and seal of the clerk, shall be admitted in evidence in all courts of law and elsewhere;

(4) To issue warrants on the treasury for all moneys ordered to be paid by the commission, keep an abstract thereof, present it to the county commission at every regular term, balance and exhibit the accounts kept by him as often as required by the commission, and keep his books and papers at all times ready for the inspection of the commission, or any commissioner thereof;

(5) To compile and keep a list of all salaries and nonaccountable fees received by each elected county official by virtue of his office for each calendar year. The source of each fee shall be itemized, the amount of mileage allowance received shall be reported, and the total fees less expenses shall be shown. Each elected official shall certify and give all of the aforesaid information under oath by affidavit on his office to the clerk of the county commission on or before February fifteenth of each year for the preceding calendar year and any official who fails to do so shall not receive any remuneration for his services until he complies with this provision; the county commission shall not order and the county clerk shall not issue a warrant for disbursement of any money to any elected county official who has not filed his report as provided in this section;

(6) To file a certified list of all salaries and nonaccountable fees received by each elected county official by virtue of his office for the preceding calendar year before March first with the secretary of state and any county clerk who fails to do so shall not receive any remuneration for his services until he complies with this subdivision.

2. The secretary of state shall prepare and distribute to each county clerk of the state not later than January fifteenth of each year a standardized form, with instructions, on which each county official shall file his report. Failure to receive such forms shall not excuse any county official from filing the information as required by this section.

(RSMo 1939 § 13823, A.L. 1963 p. 109, A.L. 1965 p. 162)

Prior revisions: 1929 § 12161; 1919 § 9559; 1909 § 3780

CROSS REFERENCE:

County clerk ex officio budget officer, when, 50.530



Section 51.153 County clerk to assist assessor (second class counties).

Effective 28 Aug 1965

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

51.153. County clerk to assist assessor (second class counties). — The county clerk in counties of the second class shall assist the county assessor in abstracting information on personal property assessment lists as to the number of each and every item of personal tangible property for certification to the county commission on or before June first of each year.

(L. 1965 p. 150 § 2)



Section 51.163 Report of county clerk to state board of education.

Effective 27 Jun 1986, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

51.163. Report of county clerk to state board of education. — Each county clerk, on or before the thirtieth day of June, annually, shall make out and transmit to the state board of education, at Jefferson City, a report of school districts in his county made by him according to the form prescribed by the state board of education; such report to include the amount of income of the school funds of the county, the amount realized from taxes collected therein, the amount of replacement tax under Section 6(2) of Article X of the Constitution of Missouri and the assessed valuation of each district within the county by the categories specified in section 137.115.

(L. 1963 p. 200 § 15-1, A.L. 1977 H.B. 130, A.L. 1986 S.B. 707)

(Source: RSMo 1959 § 165.090)

Effective 6-27-86



Section 51.165 Social Security contributions and records — duties.

Effective 28 Aug 1959

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

51.165. Social Security contributions and records — duties. — In all counties of class three and four which shall enter into an agreement with the state agency to place county employees under the Federal Social Security Act in accordance with the provisions of sections 105.300 to 105.440, it shall be the duty of the county clerk to keep necessary records, collect contributions of county employees and remit the same to the state agency, and do all other administrative acts required by the agreement or by ruling of the federal or state agency in order to carry out the purposes of the aforesaid law.

(L. 1951 p. 405 § 51.415, A.L. 1959 S.B. 63)



Section 51.280 County clerks, duties, compensation (certain first class counties).

Effective 01 Jan 1988, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

51.280. County clerks, duties, compensation (certain first class counties). — In all first class counties not having a charter form of government, the clerk of the county commission shall prepare and issue all county licenses established by law, and collect the county fees therefor and remit the same to the county treasury, and he shall receive and retain no fees, compensation or emoluments of whatever nature for the performance of any official duty other than the compensation prescribed by section 51.281.

(L. 1945 p. 574 §§ 2, 3, A. 1949 H.C.S. H.B. 2008, 2009, A.L. 1963 p. 110, A.L. 1971 H.B. 484, A.L. 1973 H.B. 667, A.L. 1978 S.B. 775, A.L. 1987 S.B. 65, et al.)

Effective 1-01-88



Section 51.281 Compensation of certain county clerks — training program, attendance required, when, expenses, compensation — certain fees may be retained (second, third and fourth class counties).

Effective 28 Aug 1997

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

51.281. Compensation of certain county clerks — training program, attendance required, when, expenses, compensation — certain fees may be retained (second, third and fourth class counties). — 1. The county clerk in any county, other than in a first classification county, shall receive an annual salary computed as set forth in the following schedule. The assessed valuation factor shall be the amount thereof as shown for the year next preceding the computation. The provisions of this section shall not permit or require a reduction in the amount of compensation being paid for the office of clerk on January 1, 1997.

­

­

2. Two thousand dollars of the salary authorized in this section shall be payable to the clerk only if the clerk has completed at least twenty hours of classroom instruction each calendar year relating to the operations of the clerk's office when approved by a professional association of the county clerks of Missouri unless exempted from the training by the professional association. The professional association approving the program shall provide a certificate of completion to each clerk who completes the training program and shall send a list of certified clerks to the treasurer of each county. Expenses incurred for attending the training session may be reimbursed to the county clerk in the same manner as other expenses as may be appropriated for that purpose.

3. The county clerk may retain any fees to which he is entitled for services performed in the issuance of fish and game licenses or permits.

4. The county clerk in any county, other than a first classification charter county or a first classification county not having a charter form of government and not containing any part of a city with a population of three hundred thousand or more, shall not, except upon two-thirds vote of all the members of the salary commission, receive an annual compensation in an amount less than the total compensation being received for the office of county clerk in the particular county for services rendered or performed on the date the salary commission votes.

(L. 1987 S.B. 65, et al. § 1, A.L. 1988 S.B. 431, A.L. 1997 S.B. 11)

CROSS REFERENCE:

Compensation in certain first classification counties, 50.343



Section 51.282 Compensation of certain county clerks — training program, attendance required, when, expenses, compensation — certain fees may be retained (Clay County).

Effective 13 May 1988, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

51.282. Compensation of certain county clerks — training program, attendance required, when, expenses, compensation — certain fees may be retained (Clay County). — 1. The county clerk in any county of the first class not having a charter form of government and which contains a portion of a city with a population of three hundred thousand or more shall receive an annual salary computed on an assessed valuation basis as set forth in the following schedule. Except as provided in section 50.333, the amount provided by this section shall be the total compensation for all services performed by such clerk. The assessed valuation factor shall be the amount thereof as shown for the year next preceding the computation. The provisions of this section shall not permit or require a reduction in the amount of compensation received by any person holding the office of clerk on January 1, 1988.

­

­

2. Two thousand dollars of the salary authorized in this section shall be payable to the clerk only if he has completed at least twenty hours of classroom instruction each calendar year relating to the operations of the clerk's office when approved by a professional association of the county clerks of Missouri unless exempted from the training by the professional association. The professional association approving the program shall provide a certificate of completion to each clerk who completes the training program and shall send a list of certified clerks to the treasurer of each county. Expenses incurred for attending the training session may be reimbursed to the county clerk in the same manner as other expenses as may be appropriated for that purpose.

3. The salary provided in this section shall be the total compensation received by the county clerk, except that he may retain any fees to which he is entitled for services performed in the issuance of fish and game licenses or permits.

(L. 1988 S.B. 431)

Effective 5-13-88

CROSS REFERENCE:

Compensation in certain first classification counties, 50.343



Section 51.286 Deputies and assistants, compensation (third class counties).

Effective 28 Aug 1994

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

51.286. Deputies and assistants, compensation (third class counties). — 1. The clerk of the county commission in each county of the third class is entitled to employ deputies and assistants and for the deputies and assistants, is allowed not less than the amount allowed in 1994.

2. For the purpose of computing the various amounts under the provisions of subsection 1 of this section, the salary of the clerk of the county commission is the total compensation provided in section 51.281.

(L. 1988 S.B. 431 § 1, A.L. 1994 H.B. 1528)



Section 51.390 County clerk to collect fees (third and fourth class counties).

Effective 28 Aug 1949

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

51.390. County clerk to collect fees (third and fourth class counties). — The clerk of the county commission, in counties of the third and fourth classes, shall charge and collect in all cases every fee accruing to his office by law, except such fees as are chargeable to the county.

(RSMo 1939 § 13433, A.L. 1945 p. 1524 § 7, A.L. 1945 p. 1544 § 7, A. 1949 H.C.S. H.B. 2008, 2009)

Prior revisions: 1929 § 11811; 1919 § 11019; 1909 § 10722



Section 51.410 Additional fees.

Effective 28 Aug 1979

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

51.410. Additional fees. — The county clerk shall charge a fee of three dollars for each certificate, bond, filing, petition, license, order, recording, or other document, writing, or transaction handled in accordance with the duties of the office of county clerk. The clerk shall pay into the treasury of the county any and all fees collected under the provisions of this section.

(RSMo 1939 § 13403, A.L. 1979 H.B. 148)

Prior revisions: 1929 § 11781; 1919 § 10990; 1909 § 10694



Section 51.430 Deputies, number, compensation (certain first class counties).

Effective 28 Aug 1973

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

51.430. Deputies, number, compensation (certain first class counties). — The clerk of the county commission of all counties of the first class not having a charter form of government shall appoint such assistants, clerks and deputies as he deems necessary for the proper discharge of the duties of his office and may set their compensation within the limits of the allocations made for that purpose by the county commission. The compensation for the assistant clerks and deputies shall be paid in equal installments out of the county treasury in the same manner as other county employees are paid.

(RSMo 1939 § 13466, A.L. 1945 p. 1566 § 13135, A.L. 1947 V. I p. 520, A. 1949 H.C.S. H.B. 2008, 2009, A.L. 1951 p. 388 A.L. 1955 p. 354, A.L. 1961 p. 267, A.L. 1971 H.B. 484, A.L. 1973 H.B. 667)

Prior revisions: 1929 § 11834; 1919 § 11040; 1909 § 10738



Section 51.440 Deputies — compensation (second class counties).

Effective 28 Aug 1945

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

51.440. Deputies — compensation (second class counties). — The clerk of the county commission, in counties of the second class, shall be entitled to have and to appoint such a number of deputies and assistants, as the county clerk, with the approval of the county commission, shall find necessary for the prompt and proper discharge of the duties of his office, and the deputies and assistants, so appointed, shall receive such salaries as may be fixed by the county clerk, with the approval of the county commission. The salaries of all such deputies and assistants shall be paid by the county in the same manner as the salary of the county clerk is paid.

(L. 1945 p. 1559 § 2)



Section 51.460 Deputies, assistants — compensation (fourth class counties).

Effective 01 Jan 1978, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

51.460. Deputies, assistants — compensation (fourth class counties). — The clerk of the county commission in each county of the fourth class is entitled to employ deputies and assistants and, for the deputies and assistants, shall receive not less than three thousand eight hundred dollars a year.

(RSMo 1939 § 13433, A.L. 1945 p. 1524 § 5, A.L. 1947 V. I p. 485, A.L. 1959 S.B. 63, A.L. 1965 p. 163, A.L. 1971 S.B. 171, A.L. 1976 H.B. 1138, A.L. 1977 H.B. 101)

Prior revisions: 1929 § 11811; 1919 § 11019; 1909 § 10722

Effective 1-01-78






Chapter 52 County Collectors

Chapter Cross References



Section 52.010 Election — term — residency — other requirements.

Effective 28 Aug 2013

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

52.010. Election — term — residency — other requirements. — 1. At the general election in 1906, and every four years thereafter, a collector, to be styled the collector of the revenue, shall be elected in each of the counties of this state, except counties under township organization, who shall hold his or her office for four years and until his successor is duly elected and qualified. The collector shall reside in the county from which such person is elected throughout his or her term in office.

2. Except in any county with a charter form of government, a candidate for the office of collector shall be at least twenty-one years of age and a resident of the state and the county in which he or she is a candidate for at least one year prior to the date of filing for such office. The candidate shall be a registered voter and current in the payment of all state income taxes and personal and real property taxes.

3. The candidate shall present to the election authority a copy of a signed affidavit from a surety company authorized to do business in this state, indicating that the candidate meets the statutory bond requirements for the office for which the candidate is filing.

(RSMo 1939 § 11055, A.L. 1959 S.B. 62, A.L. 1992 S.B. 833, A.L. 2012 H.B. 1106, A.L. 2013 H.B. 235)

Prior revisions: 1929 § 9883; 1919 § 12875; 1909 § 11432

CROSS REFERENCES:

Consolidation of offices, certain cities may require certain officers to perform like duties for cities, 82.280

Ex officio collector, county treasurer in township counties, 54.280 to 54.330

Township organization on adoption by county, term of collector, 65.600



Section 52.015 Term — expiration.

Effective 28 Aug 1959

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

52.015. Term — expiration. — The terms for which collectors are elected expire on the first Monday in March of the year in which they are required to make their last final settlement for the tax book collected by them.

(RSMo 1939 § 11073, A.L. 1959 S.B. 62)



Section 52.020 Bonds — deposits of collections.

Effective 19 Jun 1989, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

52.020. Bonds — deposits of collections. — 1. Every collector of the revenue in the various counties in this state, and the collector of the revenue in the City of St. Louis, before entering upon the duties of his office, shall give bond and security to the state, to the satisfaction of the county commission, and, in the city of St. Louis, to the satisfaction of the mayor of the city, in a sum for any one month equal to the average total monthly collection for the same month during the preceding four years, but not to exceed the largest total collections made during any one month of the year preceding his election or appointment, plus ten percent of the amount and no collector shall be required to give bond in excess of seven hundred and fifty thousand dollars. The bond shall be conditioned that he will faithfully and punctually collect and pay over all state, county and other revenue for the four years constituting his term of office, and that he will in all things faithfully perform all the duties of the office of collector according to law. The official bond shall be a surety bond with a surety company authorized to do business in this state. The premium of the bond shall be paid by the county or city protected by it.

2. In all third and fourth class counties the county commission may require the county collector to deposit daily all collections of money in the depositaries selected by the county commission in accordance with the provisions of sections 110.130 to 110.150 to the credit of a fund to be known as "County Collector's Fund". The depositaries are bound to account for the moneys in the county collector's fund in the same manner as the public funds of every kind and description going into the hands of the county treasurer and shall provide security for the deposits in the manner required by section 110.010. If daily deposits are required to be made, the county commission may also require that the bond of the county collector be written on a monthly basis and such bond shall be in the sum equal to one-fourth of the amount collected during the same month of the year immediately preceding his election or appointment, plus ten percent of the amount. No county collector shall be required to make daily deposits for days when his collections do not total at least one hundred dollars.

3. The collector shall not check on the county collector's fund except for the purpose of making the monthly distribution of taxes and licenses collected for distribution as provided by law or for balancing accounts among different depositaries.

(RSMo 1939 § 11056, A.L. 1943 p. 1062, A.L. 1951 p. 385, A.L. 1959 S.B. 62, A.L. 1961 p. 286, A.L. 1979 S.B. 385, A.L. 1988 H.B. 1464, A.L. 1989 H.B. 612)

Prior revisions: 1929 § 9885; 1919 § 12877; 1909 § 11434

Effective 6-19-89



Section 52.030 Bond in duplicate — where filed.

Effective 28 Aug 1945

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

52.030. Bond in duplicate — where filed. — Such bond shall be executed in duplicate; one part thereof shall be deposited and recorded in the office of the clerk of the county commission, and the other part shall be transmitted by the clerk to the director of revenue.

(RSMo 1939 § 11059, A.L. 1945 p. 1820)

Prior revisions: 1929 § 9888; 1919 § 12880; 1909 § 11437



Section 52.040 Bond — duties of director of revenue — penalty for evasion.

Effective 28 Aug 1957

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

52.040. Bond — duties of director of revenue — penalty for evasion. — 1. The collector's bond, when received by the director of revenue, shall be carefully examined, and if found to be made in conformity to law, and the sureties satisfactory, the director of revenue shall file the same with the secretary of state, and immediately certify the fact thereof to the clerk of the county commission; but if the director of revenue finds the bond to be not in accordance with law, or if he has reason to doubt the sufficiency of the security, he shall immediately return the bond to the clerk of the county commission, who shall notify the collector to correct the bond, or make a new bond, as may be required by the director of revenue. If a new bond is required, it shall be approved, recorded and subject to the requirements of this section, the same as the first bond given by the collector.

2. No tax books or lists shall be placed in the hands of the county collector until a certificate of the secretary of state, under the seal of his office, has been received by the clerk of the county commission, showing that the collector's bond has been received and filed in the office of the secretary of state.

3. Any evasion of this section by the clerk of the county commission or collector shall subject them each to a penalty of not less than five hundred dollars, and all damages and costs, to be recovered before any court of competent jurisdiction in this state; and the attorney general by direction of the director of revenue is required to bring suit, without delay, for every evasion of the requirements of this section, as soon as the same comes to the knowledge of the director; the amount recovered on such fines to be paid into the state treasury as general revenue.

4. Nothing in this section shall be construed as relieving the sureties of a collector from liabilities incurred under a bond not approved by the director of revenue and filed with the secretary of state.

(RSMo 1939 § 11062, A.L. 1945 p. 1820, A.L. 1957 p. 322)

Prior revisions: 1929 § 9891; 1919 § 12883; 1909 § 11440



Section 52.050 Failure to give bond — penalty.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

52.050. Failure to give bond — penalty. — If any collector shall neglect or refuse to give bond, as required by section 52.020, his office shall, immediately upon such neglect or refusal, be vacant.

(RSMo 1939 § 11058)

Prior revisions: 1929 § 9887; 1919 § 12879; 1909 § 11436



Section 52.060 Bond — lien against real estate.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

52.060. Bond — lien against real estate. — Said bond, when approved and recorded, shall be a lien against the real estate of such collector until he shall have complied with the conditions thereof.

(RSMo 1939 § 11060)

Prior revisions: 1929 § 9889; 1919 § 12881; 1909 § 11438



Section 52.070 Bond — validity.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

52.070. Bond — validity. — Any bonds given in pursuance of sections 52.010 to 52.310 shall not be considered void, nor shall any surety be released from any liability thereon in consequence of any informality in the assessment, or in making out the assessment lists, nor of any change or alteration in the law made by the general assembly, although the same may be made after the execution of said bond.

(RSMo 1939 § 11061)

Prior revisions: 1929 § 9890; 1919 § 12882; 1909 § 11439



Section 52.080 Bond — examination by commission.

Effective 28 Aug 1959

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

52.080. Bond — examination by commission. — The county commission shall examine the collector's bond each year of his term before the tax book is delivered to him to ascertain whether the bond is sufficient and the sureties still solvent. If found necessary, the commission shall require the collector to give an additional bond with good security to be approved by the county commission.

(RSMo 1939 § 11063, A.L. 1959 S.B. 62)

Prior revisions: 1929 § 9892; 1919 § 12884; 1909 § 11441



Section 52.090 Failure to give additional bond — penalty.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

52.090. Failure to give additional bond — penalty. — If such collector shall fail to give such additional bond and security for ten days after he shall be required to do so by law, his office of collector shall be vacant.

(RSMo 1939 § 11064)

Prior revisions: 1929 § 9893; 1919 § 12885; 1909 § 11442



Section 52.100 Discharge of sureties — attachment of collector's goods and chattels.

Effective 28 Aug 1959

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

52.100. Discharge of sureties — attachment of collector's goods and chattels. — 1. The sureties on any bond given in pursuance of sections 52.010 to 52.310, or any of them, may, at any time after the execution of the bond, if they have good reason to believe that the collector is about to fail to comply with the conditions thereof, file with the clerk of the county commission a notice, in writing, verified under oath by the person asking to be discharged, setting forth the facts in the case, and asking to be released from any further liability on the bond. The clerk with whom the notice is filed shall notify the collector to give additional security, equal to the security about to be released by the county commission. The notice may be served by the clerk, or by any person appointed by the commission or clerk. If the collector does not appear and give additional security within ten days from the time he is so notified, the county commission may remove him from office.

2. If the sureties on any collector's bond, or any of them, are satisfied that the collector is making improper use of the funds collected by him, or has absconded or is about to abscond from this state, whereby the sureties may become liable to pay any sum of money, the surety may sue out a writ of attachment against the goods and chattels of the collector, in the manner that he would be authorized to do if the collector was personally indebted to the surety; and the money collected on the attachment shall be paid into the state, county, town or city treasury, by the officer collecting it as if paid over by the collector.

(RSMo 1939 § 11065, A.L. 1959 S.B. 62)

Prior revisions: 1929 § 9894; 1919 § 12886; 1909 § 11443



Section 52.110 Office, location — exception.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

52.110. Office, location — exception. — The collector shall keep his office at the county seat, except when meeting the taxpayers; provided, that in all counties in this state in which there is no bank located at the county seat and in which, according to law, two or more terms of the circuit court are held each year in some other town or city than the county seat and in which town or city are located one or more banks, the county collector may, at his option, keep his office in such town or city.

(RSMo 1939 § 11069)

Prior revisions: 1929 § 9898; 1919 § 12890; 1909 § 11447



Section 52.120 Branch office — location (certain third class counties).

Effective 02 Jan 1979, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

52.120. Branch office — location (certain third class counties). — In all counties of the third class in this state that may now or hereafter have a population of twenty-five thousand and less than forty thousand, and in which there is a city of over fifteen thousand population, and in which said city there is a courthouse, more than seven miles distant from the courthouse in the county seat, and in which said courthouse in said city there are held regular and legally established sessions of court of district number 2 of the circuit court of that county, it shall be the duty of the collector of the revenues of such county to maintain in addition to his office at the county seat a branch office in the courthouse located in the said city of fifteen thousand population or more, for the convenience of the taxpayers of said county living within the jurisdiction of said district number 2 of the circuit court of that county.

(RSMo 1939 § 11070, A.L. 1945 p. 1772, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 9899; 1919 § 12891

Effective 1-02-79



Section 52.130 Branch office — records — deputies (certain third class counties).

Effective 02 Jan 1979, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

52.130. Branch office — records — deputies (certain third class counties). — It shall be the duty of the collectors of the revenue of such counties to keep the tax books of such townships as may be under the jurisdiction of said district number 2 of the circuit court of that county in said branch office, and to keep one or more deputies in said office to attend to the duties thereof.

(RSMo 1939 § 11071, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 9900; 1919 § 12892

Effective 1-02-79



Section 52.140 Branch office — expenses (third class counties).

Effective 06 Mar 1979, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

52.140. Branch office — expenses (third class counties). — In all such counties where the collector of the revenue is required by section 52.120 to maintain a branch office as provided in section 52.120, he shall be allowed to retain, in addition to the amount now authorized by law, three-fourths of one percent of all taxes collected to cover the additional expense of maintaining such branch office. If the amount retained under this section is more than sufficient to pay the salaries for the deputy and clerical hire in the branch office and for the mileage of the collector in traveling to and from such branch office at the rate allowed as the established per-mile allowance as a deduction by the Internal Revenue Service and other necessary travel expenses, all excess amounts shall be paid into the county treasury.

(RSMo 1939 § 11072, A.L. 1977 S.B. 9, A.L. 1979 S.B. 385)

Prior revisions: 1929 § 9901; 1919 § 12893

Effective 3-06-79



Section 52.150 Appointee to fill vacancy — powers and duties — audit of collector's office required, procedure.

Effective 28 Aug 1982

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

52.150. Appointee to fill vacancy — powers and duties — audit of collector's office required, procedure. — 1. The person appointed to fill a vacancy in the office of collector shall execute a bond and collect and pay over the taxes in the manner required of the collector subject to the provisions of subsections 2, 3, 4 and 6 of this section, and his acts shall be as binding and effectual as acts of the regularly elected collector. He may obtain judgment and sell delinquent lands and lots in the manner in which the collector is authorized to act.

2. The person appointed to fill a vacancy in the office of collector shall within five days after assuming the duties of the office notify the state auditor of the need for an audit of the office. The state auditor shall within twenty days of receipt of the notice commence an audit of the collector's office.

3. The state auditor shall:

(1) Determine the financial condition of the accounts of the office of the collector;

(2) Determine the proper compensation that should have been paid to the replaced collector in the past three years and the compensation actually paid during such period; and

(3) File a report of his finding with the county governing body and the person appointed to fill the vacancy in the office of the collector.

4. The county governing body shall notwithstanding any other provision of law to the contrary:

(1) Accept the report of the state auditor; and

(2) If necessary order the newly appointed collector to withhold and pay any funds owing to the county and the past collector or his estate from current tax revenue; or

(3) Direct the prosecuting attorney to file suit against the past collector or his estate or against his bond to recover any overpayment.

5. The prosecuting attorney shall represent the county, the county governing body and the newly appointed collector without additional compensation in any civil action arising as a result of this section.

6. Any moneys recovered pursuant to this section due the county or any political subdivision within the county shall be paid in the year of recovery as if the funds were collected in the current year.

7. The county governing body shall pay to the state auditor from county general revenue the costs of the audit conducted pursuant to subsections 2 and 3 of this section.

(RSMo 1939 § 11066, A.L. 1959 S.B. 62, A.L. 1982 S.B. 800)

Prior revisions: 1929 § 9895; 1919 § 12887; 1909 § 11444



Section 52.160 Expiration of term, resignation or removal — disposition of moneys.

Effective 28 Aug 1959

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

52.160. Expiration of term, resignation or removal — disposition of moneys. — If any collector resigns, dies or is removed from office for any cause, he, or his legal representatives, shall pay over immediately all moneys which are in his or their hands, due the state, to his successor in office and deliver the tax books to the county clerk.

(RSMo 1939 § 11073, A.L. 1959 S.B. 62)

Prior revisions: 1929 § 9902; 1919 § 12894; 1909 § 11448



Section 52.170 Payment of moneys to director of revenue.

Effective 28 Aug 1945

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

52.170. Payment of moneys to director of revenue. — It shall be the duty of the collector charged with the moneys mentioned in section 52.160 to pay the same to the director of revenue in the same manner and at the same time as they are required to pay their regular revenue therein.

(RSMo 1939 § 11074, A.L. 1945 p. 1907)

Prior revisions: 1929 § 9903; 1919 § 12895; 1909 § 11449



Section 52.180 Disposition and audit of tax books in case of vacancy.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

52.180. Disposition and audit of tax books in case of vacancy. — In case of the death, resignation, removal or other disability of any county collector, during the time the tax books are in his hands, and before the time specified for making settlements, the county clerk shall demand and take charge of the tax books. Said clerk shall appoint one competent person, the legal representatives of the collector may choose a second, and the sureties of the collector may choose a third, and the persons so appointed and chosen shall examine said tax books, and it shall be their duty to ascertain the amount remaining uncollected, and make out a correct abstract of the same. If the representatives or sureties of such collector shall fail or refuse to choose persons to make such examination, then the person appointed by the county clerk shall proceed to make the same and report the same to the county clerk; provided, that should there be but a small portion of the taxes collected at the time of the death of the collector, then the amount actually collected shall be ascertained and the same books used in completing the collections.

(RSMo 1939 § 11075)

Prior revisions: 1929 § 9904; 1919 § 12896; 1909 § 11450



Section 52.185 Adequate bookkeeping and accounting system to be established by county collector in certain counties using data processing system of record keeping (all noncharter counties).

Effective 28 Aug 2003

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

52.185. Adequate bookkeeping and accounting system to be established by county collector in certain counties using data processing system of record keeping (all noncharter counties). — 1. In all counties, other than counties of the first classification having a charter form of government, using data processing systems of record keeping, in addition to other duties provided by law, the county collector and treasurer ex officio collector shall from the inception establish an adequate system of bookkeeping and accounting, authorize and prescribe the method and manner of calculation, extension and collection of taxes, and specify the format of the tax books, and the form and manner of preparation of tax bills.

2. Any computer enhancements, changes, modifications, or any purchases of new or additional computer software or equipment shall interface with the computer software and equipment in use, so that any such changes and procedures shall not interrupt, cause suffering or any loss of mechanical or electronic performances to the office or offices whose duties are directly affected by such procedural changes.

(L. 2003 H.B. 267 § 1)



Section 52.200 New collector — receipts for tax book.

Effective 28 Aug 1959

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

52.200. New collector — receipts for tax book. — The new collector shall execute receipts in triplicate, to be attested by the clerk of the county commission, for the tax book so delivered, and showing the amount already collected upon the same; also receipts in triplicate for the amount of taxes collected by his predecessor in office, from all sources, and paid over to him by the predecessor or his administrator or executor; one of each of the receipts shall be certified by the clerk to the director of revenue, who shall thereupon charge the new collector with the balance of the state taxes due on the tax book, and the amount paid over to him by his predecessor or the executor or administrator thereof; another shall be filed in the office of the clerk of the county commission, upon which to charge the new collector with the county revenue; and the third shall be given to the collector who resigned or was removed or to the executor or administrator of the deceased collector.

(RSMo 1939 § 11077, A.L. 1945 p. 1907, A.L. 1959 S.B. 62)

Prior revisions: 1929 § 9906; 1919 § 12898; 1909 § 11452



Section 52.210 Contents of receipt.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

52.210. Contents of receipt. — In the receipts mentioned in section 52.200, it shall be specified particularly on what account the moneys mentioned were received, whether for taxes on lands, or from merchants', dramshops or peddlers' licenses, or from other sources.

(RSMo 1939 § 11078)

Prior revisions: 1929 § 9907; 1919 § 12899; 1909 § 11453



Section 52.220 Collector of St. Louis City — duties.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

52.220. Collector of St. Louis City — duties. — The collector of the City of St. Louis shall collect the state taxes in the limits of said city in the same manner and to the same extent, and do and perform all other things and matters appertaining thereto, as fully to all intents and purposes as now required, or which may be required, of the county collectors.

(RSMo 1939 § 11235)

Prior revisions: 1929 § 10004; 1919 § 12994; 1909 § 11546

CROSS REFERENCE:

Collector of revenue and deputies in St. Louis City--compensation, 82.605 to 82.680



Section 52.230 Statements and receipts mailed to taxpayers, when, contents — electronic transmission (counties of the second, third, fourth and first classification).

Effective 28 Aug 2013

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

52.230. Statements and receipts mailed to taxpayers, when, contents — electronic transmission (counties of the second, third, fourth and first classification). — 1. Each year the collectors of revenue in all counties of the first class not having a charter form of government, and in all second, third and fourth class counties of the state, not under township organization, shall mail to all resident taxpayers, at least thirty days prior to delinquent date, a statement of all real and tangible personal property taxes due and assessed on the current tax books in the name of the taxpayers. Such statement shall also include the amount of real and tangible personal property taxes delinquent at the time of the mailing of the statement, including any interest and penalties associated with the delinquent taxes. Such statement shall declare upon its face, or by an attachment thereto, that they are delinquent at the time such statement is mailed for an amount of real or tangible personal property taxes, or both. A collector of revenue or other collection authority charged with the duty of tax or license collection may refuse to accept payment not accompanied by such statement. Refusal by the collector of revenue to accept payment not accompanied by such statement shall not relieve or delay the levy of interest and penalty on any overdue unpaid tax or license. Collectors shall also mail tax receipts for all the taxes received by mail.

2. The collectors of revenue may electronically transmit the statement required under subsection 1 of this section to the electronic address provided and authorized by the taxpayer to the collector of revenue. Any electronic address provided by a taxpayer to the collector of revenue for purposes of this subsection shall be a closed record under chapter 610.

(L. 1949 p. 541 § 1, L. 1949 p. 542 § 1, A. 1949 H.B. 2166, L. 1951 p. 403 §§ 52.361, 52.362, A.L. 1959 S.B. 62, A.L. 1973 H.B. 644, A.L. 1996 S.B. 914, A.L. 1997 S.B. 11, A.L. 2006 S.B. 932, A.L. 2010 H.B. 1316, A.L. 2013 H.B. 128)



Section 52.240 Tax statements and receipts, mailed or electronically transmitted where — postage, how paid — failure to receive, effect of — claim of errors by taxpayer, procedure.

Effective 28 Aug 2013

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

52.240. Tax statements and receipts, mailed or electronically transmitted where — postage, how paid — failure to receive, effect of — claim of errors by taxpayer, procedure. — 1. The statement and receipt required by section 52.230 shall be mailed to the address of the taxpayer as shown by the county assessor on the current tax books, and postage for the mailing of the statements and receipts shall be furnished by the county commission or the statement and receipt may be electronically transmitted to the electronic address provided and authorized by the taxpayer to the collector of revenue. The failure of the taxpayer to receive the notice provided for in section 52.230 in no case relieves the taxpayer of any tax liability imposed by law.

2. No penalty or interest imposed under any law shall be charged on any real or personal property tax when the county collector certifies due to system failures or other reason that the statement required by section 52.230 was mailed less than thirty days prior to the delinquent date and the taxpayer paid taxes owed by fifteen days after the delinquent date or fifteen days after the certified date of mailing, whichever is later.

3. No penalty or interest imposed under any law shall be charged on any real or personal property tax when there is clear and convincing evidence that the county made an error or omission in determining taxes owed by a taxpayer.

4. Any taxpayer claiming that the county made an error or omission in determining taxes owed may submit a written request for a refund of penalties, interest, or taxes to the county commission or governing body of the county. If the county commission or governing body of the county approves the refund, then such penalties, interest, or taxes shall be refunded as provided in section 139.031. The county commission shall approve or disapprove the taxpayer's written request within thirty days of receiving said request. The county collector shall refund penalties, interest, and taxes if the county made an error or omission in determining taxes owed by the taxpayer.

5. Nothing in this section shall relieve a taxpayer from paying taxes owed by December thirty-first and paying penalties and interest owed for failing to pay all taxes by December thirty-first, except as provided with regard to penalties and interest by subsection 2 of this section.

(L. 1949 p. 541 § 2, L. 1949 p. 542 § 2, A. 1949 H.B. 2166, L. 1951 p. 403 §§ 52.362, 52.363, A.L. 1959 S.B. 62, A.L. 1973 H.B. 644, A.L. 2008 S.B. 711, A.L. 2013 H.B. 128)



Section 52.245 Compensation for attendance at training session for county officials (second, third, fourth and certain first class counties).

Effective 28 Aug 1984

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

52.245. Compensation for attendance at training session for county officials (second, third, fourth and certain first class counties). — Each county collector, except in counties of the first class with a charter form of government, upon certification by the association of county collectors of attendance at a training program required by the provisions of section 67.130, shall receive annual compensation of four thousand dollars for the year 1985, and a proportionate part of four thousand dollars for that part of the year 1984 when this section is in effect, for the added duty of attending the training program required by the provisions of section 67.130. This additional compensation shall be paid in the same manner and at the same times as his other compensation is paid.

(L. 1984 S.B. 601 § 7)

CROSS REFERENCE:

Training commission, county officials, appointment of members, duties, 67.130



Section 52.250 Fees for mailing statements and receipts to be deposited in county treasury (third and fourth class counties).

Effective 28 Aug 2002

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

52.250. Fees for mailing statements and receipts to be deposited in county treasury (third and fourth class counties). — The collectors in third class counties shall collect a fee of one-half of one percent of all current taxes collected, including current delinquent taxes, exclusive of all current railroad and utility taxes collected on behalf of the county, as compensation for mailing the statements and receipts. All fees collected pursuant to this section shall be collected on behalf of the county and shall be paid into the county treasury. Notwithstanding any provisions of law to the contrary, or any other provision of law in conflict with the provisions of this section, in all counties which become counties of the second or fourth classification after December 31, 2000, one-half of one percent of all current taxes collected, including current delinquent taxes allocable to each taxing authority within the county and the county shall continue to be deducted each year for mailing the statements and receipts, exclusive of all current railroad and utility taxes collected, and shall be deposited into the county general fund as required by this section as if the county had retained its classification as a county of either the third or the fourth classification. Collectors in third and fourth class counties are entitled to collect such fees immediately upon an order of the circuit court pursuant to section 139.031. If the protest is later sustained and a portion of the taxes so paid is returned to the taxpayer the county shall return that portion of the fee collected on the amount returned to the taxpayer. Such county collector may accept credit cards as proper form of payment of outstanding taxes due. No county collector may charge a surcharge for payment by credit card which exceeds the fee or surcharge charged by the credit card bank for its service.

(L. 1949 p. 541 § 3, L. 1949 p. 542 § 3, A. 1949 H.B. 2166, A.L. 1953 p. 379, A.L. 1955 p. 368, A.L. 1977 S.B. 9, A.L. 1986 S.B. 707, A.L. 1987 S.B. 65, et al., A.L. 2002 H.B. 1634)



Section 52.260 Fees for collecting certain taxes and fees to be deposited in county general revenue fund (certain counties).

Effective 28 Aug 2015

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

52.260. Fees for collecting certain taxes and fees to be deposited in county general revenue fund (certain counties). — The collector in counties not having township organization shall collect on behalf of the county the following fees for collecting all state, county, bridge, road, school, back and delinquent, and all other local taxes, including merchants', manufacturers' and liquor and beer licenses, other than ditch and levee taxes, and the fees collected shall be deposited in the county general fund:

(1) In all counties wherein the total amount levied for any one year exceeds two hundred and fifty thousand dollars and is less than three hundred and fifty thousand dollars, a fee of two and one-half percent on the amount collected;

(2) In all counties wherein the total amount levied for any one year exceeds three hundred and fifty thousand dollars and is less than three million dollars, a fee of two and one-half percent on the first three hundred and fifty thousand dollars collected and one percent on whatever amount may be collected over three hundred and fifty thousand dollars;

(3) In all counties wherein the total amount levied for any one year exceeds three million dollars, a fee of one percent on the amounts collected.

(RSMo 1939 § 11106, A.L. 1959 S.B. 62, A.L. 1963 p. 110, A.L. 1973 H.B. 644, A.L. 1977 S.B. 9, A.L. 1983 H.B. 310, A.L. 1987 S.B. 65, et al., A.L. 2015 H.B. 613 merged with S.B. 405)

Prior revisions: 1929 § 9935; 1919 § 12927; 1909 § 11481



Section 52.265 Notary in office, when.

Effective 28 Aug 1959

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

52.265. Notary in office, when. — In each county wherein all taxes and licenses levied for any one year exceed two million dollars, the collector shall keep a notary public in his office at all times, who shall administer oaths and take notarial acknowledgments in connection with the office without charge.

(RSMo 1939 § 11106, A.L. 1959 S.B. 62)

Prior revisions: 1929 § 9935; 1919 § 12927; 1909 § 11481



Section 52.269 Compensation of county collector — training program, attendance required, when, expenses, compensation — certain fees may be retained (certain counties).

Effective 28 Aug 2004

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

52.269. Compensation of county collector — training program, attendance required, when, expenses, compensation — certain fees may be retained (certain counties). — 1. In all counties, except first classification counties having a charter form of government and first classification counties not having a charter form of government and not containing any part of a city with a population of three hundred thousand or more, the county collector shall receive an annual salary which shall be paid in equal monthly installments by the county. The salary shall be computed on an assessed valuation basis as provided in this subsection. The assessed valuation factor shall be the amount as shown for the year next preceding the annual salary computation. A county collector subject to the provisions of this section shall not receive an annual compensation less than the total compensation being received by the county collector in that county for services rendered or performed for the period beginning March 1, 1987, and ending February 29, 1988. The county collector shall receive the same percentage adjustments provided by the county salary commissions for county officers in that county pursuant to section 50.333. The provisions of this section shall not permit or require a reduction in the amount of compensation being paid for the office of county collector on January 1, 1997, or less than the total compensation being received for the services rendered or performed for the period beginning March 1, 1987, and ending February 29, 1988. The salary shall be computed on the basis of the following schedule:

­

­

2. Two thousand dollars of the salary authorized in this section shall be payable to the collector only if the collector has completed at least twenty hours of classroom instruction each calendar year relating to the operations of the collector's office when approved by a professional association of the county collectors of Missouri unless exempted from the training by the professional association. The professional association approving the program shall provide a certificate of completion to each collector who completes the training program and shall send a list of certified collectors to the treasurer of each county. Expenses incurred for attending the training session may be reimbursed to the county collector in the same manner as other expenses as may be appropriated for that purpose.

3. Any provision of law to the contrary notwithstanding, any fee provided for in section 52.250 or 52.275, when collected on ditch and levee taxes, shall not be collected on behalf of the county and deposited into the county general revenue fund. Such fee shall be retained by the collector as compensation for his services, in addition to any amount provided for such collector in this section.

4. Except as provided in subsection 3 of this section, after the next general election following January 1, 1988, all fees collected by the collector shall be collected on behalf of the county and deposited in the county general revenue fund.

(L. 1987 S.B. 65, et al., A.L. 1988 S.B. 431, A.L. 1990 H.B. 1452, A.L. 1993 S.B. 250, A.L. 1997 S.B. 11, A.L. 2004 H.B. 795, et al.)

CROSS REFERENCE:

Compensation in certain first classification counties, 50.343



Section 52.271 Deputies and assistants, compensation.

Effective 28 Aug 2004

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

52.271. Deputies and assistants, compensation. — 1. Notwithstanding any provisions of law to the contrary, or any other provision of law in conflict with the provisions of this section, the county collector in each county shall be allowed to employ not less than one full-time deputy and is entitled to employ such number of deputies and assistants as may be necessary to promptly and correctly perform the duties of the collector's office, and for the deputies and assistants is allowed not less than the amount allowed in 2001 or 2002, whichever is greater.

2. For the purpose of computing the various amounts under the provisions of subsection 1 of this section, the salary of the county collector is the total compensation provided in section 52.269.

(L. 1988 S.B. 431 § 5, A.L. 1993 S.B. 250, A.L. 2004 H.B. 795, et al.)



Section 52.275 Drainage and levee tax commissions.

Effective 28 Aug 1998

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

52.275. Drainage and levee tax commissions. — The county and township collectors for collecting taxes for drainage and levee districts shall collect on behalf of the county and pay into the county general fund the following amounts: in counties of the first class, except first class counties with a charter form of government, one percent on current taxes; in counties of the second class having less than one hundred thousand inhabitants and in counties of the third class, one and one-half percent of the amount he collects on current taxes; in counties of the third class where the collector is required by law to maintain a branch office, two and one-fourth percent of the amount he collects on current taxes; in counties of the fourth class, two percent of the amount he collects on current taxes; and in counties of the second class having less than one hundred thousand inhabitants and in all counties of the third and fourth classes, two percent of the amount he collects on delinquent drainage and levee taxes.

(RSMo 1939 § 11106, A.L. 1955 p. 368, A.L. 1959 S.B. 62, A.L. 1961 p. 281, A.L. 1987 S.B. 65, et al., A.L. 1998 S.B. 597)

Prior revisions: 1929 § 9935; 1919 § 12927; 1909 § 11481



Section 52.285 Delinquent taxes — notice (second class counties).

Effective 01 Jan 1988, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

52.285. Delinquent taxes — notice (second class counties). — The collector of revenue in all counties of the second class shall on or before December thirty-first of each year send appropriate notices of the total amount of delinquent real estate taxes due and owing to each person shown by his records as owing delinquent taxes.

(L. 1979 S.B. 385, A.L. 1987 S.B. 65, et al.)

Effective 1-01-88



Section 52.290 Collection of back taxes, certain counties — fee deposited in county general revenue fund and retirement fund — collection of back taxes, certain political subdivisions, fee.

Effective 01 Jan 2018, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

52.290. Collection of back taxes, certain counties — fee deposited in county general revenue fund and retirement fund — collection of back taxes, certain political subdivisions, fee. — 1. In all counties except counties having a charter form of government before January 1, 2008, and any city not within a county, the collector shall collect on behalf of the county a fee for the collection of delinquent and back taxes of nine percent on all sums collected to be added to the face of the tax bill and collected from the party paying the tax. Of the nine percent of the fees collected pursuant to the provisions of this section, two-ninths shall be paid into the county general fund, two-ninths shall be paid into the tax maintenance fund of the county as required by section 52.312, and five-ninths shall be paid into the county employees’ retirement fund created by sections 50.1000 to 50.1200. Notwithstanding provisions of law to the contrary, an authorization for collection of a fee for the collection of delinquent and back taxes in a county’s charter, at a rate different than the rate allowed by law, shall control.

2. In all counties having a charter form of government, other than any county adopting a charter form of government after January 1, 2008, and any city not within a county, the collector shall collect on behalf of the county and pay into the county general fund a fee for the collection of delinquent and back taxes of two percent on all sums collected to be added to the face of the tax bill and collected from the party paying the tax except that in a county with a charter form of government and with more than two hundred fifty thousand but less than seven hundred thousand inhabitants, the collector shall collect on behalf of the county a fee for the collection of delinquent and back taxes of three percent on all sums collected to be added to the face of the tax bill and collected from the party paying the tax. If a county is required by section 52.312 to establish a tax maintenance fund, one-third of the fees collected under this subsection shall be paid into that fund; otherwise, all fees collected under the provisions of this subsection shall be paid into the county general fund.

3. Such county collector may accept credit cards as proper form of payment of outstanding delinquent and back taxes due. No county collector may charge a surcharge for payment by credit card.

(RSMo 1939 § 11182, A.L. 1945 p. 1847, A. 1949 H.B. 2010, A.L. 1957 p. 332, A.L. 1959 S.B. 62, A.L. 1987 S.B. 65, et al., A.L. 1994 S.B. 579, A.L. 2002 H.B. 1634, A.L. 2007 S.B. 22 merged with S.B. 497, A.L. 2010 H.B. 1316, A.L. 2017 S.B. 62)

Prior revisions: 1929 § 9969; 1919 § 12959; 1909 § 11511

Effective 1-01-18



Section 52.295 Determination of compensation.

Effective 28 Aug 1959

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

52.295. Determination of compensation. — For the purpose of enabling the state auditor to determine the compensation of the collector to be paid by this state, the clerk of the county commission, immediately after the annual settlement is made by the collector, shall make out and forward a statement to the state auditor, under the seal of the commission, showing the aggregate of all the taxes and licenses levied for the year for which the settlement was made, including local, special and school and all other taxes.

(RSMo 1939 § 11106, A.L. 1955 p. 368, A.L. 1959 S.B. 62)

Prior revisions: 1929 § 9935; 1919 § 12927; 1909 § 11481



Section 52.300 Deputies and assistants — appointment — powers — collector responsible for — bond requirements.

Effective 28 Aug 2002

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

52.300. Deputies and assistants — appointment — powers — collector responsible for — bond requirements. — Collectors may appoint deputies and assistants, by an instrument in writing, duly signed, and may also revoke any such appointment at their pleasure. Each such deputy or assistant shall have like authority, in every respect, to collect the taxes levied or assessed within the portion of the county, town, district or city assigned to such deputy or assistant, which, by law, is vested in the collector; but each collector shall, in every respect, be responsible to the state, county, towns, cities, districts and individuals, companies, corporations, as the case may be, for all moneys collected, and for every act done by any deputy or assistant when acting as a deputy or assistant, and for any omission of duty of such deputy or assistant. Before entering upon the duties for which they are employed, deputies and assistants shall give bond and security to the satisfaction of the collector. The bond for each individual deputy or assistant shall not exceed one-half of the amount of the maximum bond required for any collector pursuant to sections 52.020 to 52.100. The official bond required pursuant to this section shall be a surety bond with a surety company authorized to do business in this state. The premium of the bond shall be paid by the county or city being protected. Any bond or security taken from a deputy or assistant by a collector, pursuant to this chapter, shall be available to such collector or the collector's representatives and sureties, to indemnify them for any loss or damage accruing from any act of such deputy.

(RSMo 1939 § 11067, A.L. 2002 S.B. 720)

Prior revisions: 1929 § 9896; 1919 § 12888; 1909 § 11445



Section 52.310 Collector, deputy or assistant not eligible to office, when.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

52.310. Collector, deputy or assistant not eligible to office, when. — No collector or holder of public moneys, or any assistant or deputy of such holder or collector of public moneys, shall be eligible or appointed to any office of trust or profit until he shall have accounted for and paid over all sums for which he may be accountable.

(RSMo 1939 § 11068)

Prior revisions: 1929 § 9897; 1919 § 12889; 1909 § 11446



Section 52.312 Tax maintenance fund established, use of money.

Effective 28 Aug 2010

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

52.312. Tax maintenance fund established, use of money. — Notwithstanding any provisions of law to the contrary, in addition to fees provided for in this chapter, or any other provisions of law in conflict with the provisions of this section, all counties, including any county adopting a charter form of government after January 1, 2008, and any county with a charter form of government and with more than two hundred fifty thousand but less than seven hundred thousand inhabitants, other than counties having a charter form of government before January 1, 2008, and any city not within a county, subject to the provisions of this section, shall establish a fund to be known as the "Tax Maintenance Fund" to be used solely as a depository for funds received or collected for the purpose of funding additional costs and expenses incurred in the office of collector.

(L. 2002 H.B. 1634, A.L. 2007 S.B. 22 merged with S.B. 497, A.L. 2010 H.B. 1316)



Section 52.315 Monthly deposits in tax maintenance fund — additional uses of money — audit of fund.

Effective 28 Aug 2007

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

52.315. Monthly deposits in tax maintenance fund — additional uses of money — audit of fund. — 1. The two-sevenths collected to fund the tax maintenance fund pursuant to section 52.290 and all moneys collected to fund the tax maintenance fund under subsection 2 of section 52.290 shall be transmitted monthly for deposit into the tax maintenance fund and used for additional administration and operation costs for the office of collector. Any costs shall include, but shall not be limited to, those costs that require any additional out-of-pocket expense by the office of collector and it may include reimbursement to county general revenue for the salaries of employees of the office of collector for hours worked and any other expenses necessary to conduct and execute the duties and responsibilities of such office.

2. The tax maintenance fund may also be used by the collector for training, purchasing new or upgrading information technology, equipment or other essential administrative expenses necessary to carry out the duties and responsibilities of the office of collector, including anything necessarily pertaining thereto.

3. The collector has the sole responsibility for all expenditures made from the tax maintenance fund and shall approve all expenditures from such fund. All such expenditures from the tax maintenance fund shall not be used to substitute for or subsidize any allocation of county general revenue for the operation of the office of collector.

4. The tax maintenance fund may be audited by the appropriate auditing agency. Any unexpended balance shall be left in the tax maintenance fund, to accumulate from year to year with interest.

(L. 2002 H.B. 1634, A.L. 2007 S.B. 22 and A.L. 2007 S.B. 497, A.L. 2011 H.B. 315)



Section 52.317 Moneys provided for budget purposes, requirements — moneys remaining in fund at end of calendar year, requirements — one-time expenditures, common fund permitted.

Effective 28 Aug 2007

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

52.317. Moneys provided for budget purposes, requirements — moneys remaining in fund at end of calendar year, requirements — one-time expenditures, common fund permitted. — 1. Any county subject to the provisions of section 52.312 shall provide moneys for budget purposes in an amount not less than the approved budget in the previous year and shall include the same percentage adjustments in compensation as provided for other county employees as effective January first each year. Any moneys accumulated and remaining in the tax maintenance fund as of December thirty-first each year in all counties of the first classification and any county with a charter form of government and with more than two hundred fifty thousand but less than seven hundred thousand inhabitants shall be limited to an amount equal to one-half of the previous year's approved budget for the office of collector, and any moneys accumulated and remaining in the tax maintenance fund as of December thirty-first each year in all counties other than counties of the first classification and any city not within a county, which collect more than four million dollars of all current taxes charged to be collected, shall be limited to an amount equal to the previous year's approved budget for the office of collector. Any moneys remaining in the tax maintenance fund as of December thirty-first each year that exceed the above-established limits shall be transferred to county general revenue by the following January fifteenth of each year.

2. For one-time expenditures directly attributable to any department, office, institution, commission, or county court, the county commission may budget such expenses in a common fund or account so that any such expenditures separately budgeted do not appear in any specific department, county office, institution, commission, or court budget.

(L. 2002 H.B. 1634, A.L. 2005 H.B. 58 merged with S.B. 210, A.L. 2007 S.B. 22 merged with S.B. 497)



Section 52.320 Record-keeping duties — contracts for collection of municipal taxes, additional compensation (certain counties).

Effective 28 Aug 2012

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

52.320. Record-keeping duties — contracts for collection of municipal taxes, additional compensation (certain counties). — 1. The collector of revenue in counties using data processing systems of record keeping, except counties of the first class having a charter form of government, in addition to other duties provided by law, shall coordinate the purification of the tax data flows from the offices of the recorder, county clerk and assessor with that of the collector of revenue in cooperation with the data processing center handling such records.

2. In all counties of the first class not having a charter form of government and in any county with a charter form of government and with more than two hundred thousand but fewer than three hundred fifty thousand inhabitants the collector of revenue may enter into a contract with a city providing for the collection of municipal taxes by the collector. Any compensation paid by a city for services rendered pursuant to this section shall be paid directly to the county, or collector, or both, as provided in the contract, and all compensation, not to exceed three thousand dollars annually from all such contracts, allowed the collector under any such contract may be retained by the collector in addition to all other compensation provided by law.

(L. 1945 p. 574 §§ 2, 3, A. 1949 H.B. 2010, A.L. 1957 p. 346, A.L. 1971 H.B. 484, A.L. 1973 H.B. 644, A.L. 1978 S.B. 775, A.L. 1987 S.B. 65, et al., A.L. 2012 H.B. 1106)



Section 52.325 Additional compensation of county collectors, effective when (certain first class counties).

Effective 28 Aug 1981

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

52.325. Additional compensation of county collectors, effective when (certain first class counties). — In addition to all other compensation provided by law, the collector of revenue in all first class counties not having a charter form of government and adjoining a first class county having a charter form of government shall receive four thousand dollars annually, payable in equal installments at the same time and in the same manner as other compensation for such collectors. The provisions of this section shall not become effective until the supreme court of the state of Missouri has issued an opinion stating that the state of Missouri is not required under the provisions of Sections 16 to 24 of Article X of the Missouri Constitution to pay increases in compensation granted to county officials by state statutes, when such increases in compensation are not granted because of the imposition of additional duties. Once the opinion of the supreme court required herein has been issued, this section shall be effective as of the date such opinion was issued or as of September 28, 1981, whichever date later occurs.

(L. 1981 S.B. 388 § 3)



Section 52.340 Deputies, appointment, compensation.

Effective 28 Aug 1973

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

52.340. Deputies, appointment, compensation. — The collector of revenue of counties of the first class not having a charter form of government shall appoint such clerks and deputies as he deems necessary for the prompt and proper discharge of the duties of his office and may set their compensation within the limits of the allocations made for that purpose by the county commission. The compensation for the assistant clerks and deputies shall be paid in equal installments out of the county treasury in the same manner as other county employees are paid.

(RSMo 1939 § 13466, A.L. 1945 p. 1566 § 13135, A.L. 1937 V. I p. 520, A. 1949 H.B. 2010, A.L. 1951 p. 388, A.L. 1955 p. 368, A.L. 1961 p. 267, A.L. 1971 H.B. 484, A.L. 1973 H.B. 644)

Prior revisions: 1929 § 11834; 1919 § 11042; 1909 § 10738



Section 52.360 Daily deposits and reports — interest.

Effective 28 Aug 1985

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

52.360. Daily deposits and reports — interest. — The county collector, in all counties of the first class not having a charter form of government and in all counties of the second class, shall deposit each day in the depositaries selected by the county for the deposit of county funds, all money received by him as county collector during the day previous, and make a daily report thereof to the county auditor, as provided in section 55.190. The interest on all money deposited by the county collector shall be computed upon the daily balances of the deposits, and all of the interest shall be paid and turned over to the county treasurer at the time and in the manner that the monthly settlement and payment are made by the collector, and the interest shall go to the general revenue fund of the county except as otherwise provided by law.

(RSMo 1939 § 13909, A.L. 1945 p. 1405, A.L. 1959 S.B. 62, A.L. 1973 H.B. 644, A.L. 1985 H.B. 568)

Prior revision: 1929 § 12246



Section 52.361 Back tax books, duty to prepare.

Effective 28 Aug 2010

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

52.361. Back tax books, duty to prepare. — It shall be the duty of the county collector in all counties of the first class not having a charter form of government and in class two counties to prepare and keep in the collector's office, electronically or otherwise, back tax books which shall contain and list all delinquent taxes on real and personal property levied and assessed in the county which remain due and unpaid after the first day of January of each year. Such back tax books shall replace and be in lieu of all "delinquent lists" and other back tax books heretofore prepared by the collector or other county officer.

(L. 1951 p. 403, A.L. 1973 H.B. 644, A.L. 2010 H.B. 1316)



Section 52.370 Disbursements, how made.

Effective 28 Aug 2010

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

52.370. Disbursements, how made. — All money disbursed by the county collector in counties of the first class not having a charter form of government and in counties of the second class by virtue of the collector's office shall be paid by electronic transfer of funds from the collector's account into the accounts of the appropriate taxing authorities or by check signed by the collector and countersigned by the auditor of the county. All disbursements shall be documented by the collector and certified by the auditor.

(RSMo 1939 § 13910, A.L. 1973 H.B. 644, A.L. 2010 H.B. 1316)

Prior revision: 1929 § 12247



Section 52.380 Bond, amount, how set.

Effective 28 Aug 1973

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

52.380. Bond, amount, how set. — The bond of the county collector in all counties of the first class not having a charter form of government and in all counties of the second class shall be not less than fifty thousand dollars nor more than seven hundred and fifty thousand dollars; the amount of the bond shall be fixed by the county commission; the cost of the bond shall be paid out of the general revenue fund of the county; and the bond shall otherwise be executed and subject to the provisions of this chapter.

(RSMo 1939 § 13911, A.L. 1973 H.B. 644)

Prior revision: 1929 § 12248



Section 52.385 Collector may maintain branch office, where.

Effective 28 Aug 1999

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

52.385. Collector may maintain branch office, where. — 1. In every county of the first classification without a charter form of government and every county of the second classification, the county collector may, upon approval of the county governing body, maintain a branch office for the convenience of taxpayers in any city in such county in addition to the collector's office in the county seat.

2. The county commission shall provide suitable office space and equipment for the branch office.

3. The collector, subject to the approval of the county commission, shall employ necessary deputies, assistants, or clerks to operate the branch office, and shall fix their compensation which shall be paid from the county treasury in the same manner as other county employees are paid.

4. The collector shall not receive any additional compensation for maintaining this branch office.

(L. 1967 p. 129 § 1, A.L. 1978 H.B. 1634, A.L. 1999 H.B. 366)



Section 52.390 Depositaries, advertising for, procedure.

Effective 28 Aug 1973

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

52.390. Depositaries, advertising for, procedure. — It is the duty of the county commission in all counties of the first class not having a charter form of government and in all counties of the second class when advertising for the depositaries of the county funds to include in the advertisement a proposal for the deposits of the county collector of the county, and to select in like manner and at the same time the depositaries for the funds of the county collector.

(RSMo 1939 § 13912, A.L. 1973 H.B. 644)

Prior revision: 1929 § 12249



Section 52.400 Violation — penalty.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

52.400. Violation — penalty. — Any county collector who shall violate any of the provisions of section 52.360 or 52.370 may be removed from office upon information being filed by the prosecuting attorney of the county before any judge of the circuit court of said county. If the judge of the circuit court upon hearing shall find that the collector has violated any of the provisions of section 52.360 or 52.370 he shall declare the office of said county collector forfeited, and a vacancy shall be deemed to exist in said office.

(RSMo 1939 § 13913)

Prior revision: 1929 § 12250



Section 52.410 Deputies and assistants.

Effective 28 Aug 1945

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

52.410. Deputies and assistants. — The county collector, in all counties of the second class, shall be entitled to have and to appoint such deputies and assistants as the county collector, with the approval of the county commission, shall deem necessary for the prompt and proper discharge of the office, and such deputies and assistants, so appointed, shall receive such salaries as may be fixed by the county collector, with the approval of the county commission. The salaries of all such deputies and assistants shall be paid by the county in the same manner as the salary of the county collector is paid.

(L. 1945 p. 1556 § 3)



Section 52.430 Compensation, limitation on.

Effective 28 Aug 1973

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

52.430. Compensation, limitation on. — No compensation shall be allowed or paid the collector of any county of the first class not having a charter form of government or of any county of the second class, his deputies or assistants, except that and to those expressly provided for, and no amount shall be charged to the county or drawn out of the treasury for the services of any deputy or assistant which is not the exact amount due such deputy or assistant. The county collector and all his employees are forbidden, under penalty of forfeiture of office, to collect, charge or retain, directly or indirectly, any compensation other than that allowed by law.

(L. 1945 p. 1556 § 4, A.L. 1973 H.B. 644)






Chapter 53 County Assessors

Chapter Cross References



Section 53.010 Election — term — residency — exception, St. Louis City.

Effective 28 Aug 1992

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

53.010. Election — term — residency — exception, St. Louis City. — 1. At the general election in the year 1948 and every four years thereafter the qualified voters in each county in this state shall elect a county assessor. Such county assessors shall enter upon the discharge of their duties on the first day of September next after their election, and shall hold office for a term of four years, and until their successors are elected and qualified, unless sooner removed from office; provided, that this section shall not apply to the City of St. Louis. The assessor shall be a resident of the county from which such person was elected.

2. The office of county assessor is created in each county having township organization and a county assessor shall be elected for each township organization county at the next general election, or at a special election called for that purpose by the governing body of such county. If a special election is called, the state and each political subdivision or special district submitting a candidate or question at such election shall pay its proportional share of the costs of the election, as provided by section 115.065. Such assessor shall assume office immediately upon his election and qualification, and shall serve until his successor is elected and qualified under the provisions of subsection 1 of this section. Laws generally applicable to county assessors, their offices, clerks, and deputies shall apply to and govern county assessors in township organization counties, and laws applicable to county assessors, their offices, clerks, and deputies in third class counties and laws applicable to county assessors, their offices, clerks, and deputies in fourth class counties shall apply to and govern county assessors, their offices, clerks, and deputies in township organization counties of the respective classes, except that when such general laws and such laws applicable to third and fourth class counties conflict with the laws specially applicable to county assessors, their offices, clerks, and deputies in township organization counties, the laws specially applicable to county assessors, their offices, clerks, and deputies in township organization counties shall govern.

(RSMo 1939 §§ 10943, 10945, A.L. 1945 p. 1782 § 2, A.L. 1945 p. 1967 § 2, A. 1949 H.B. 2011, A.L. 1981 H.B. 114 & 146, A.L. 1992 S.B. 833)

Prior revisions: 1929 §§ 9749, 9751; 1919 §§ 12759, 12761; 1909 §§ 11341, 11343

CROSS REFERENCES:

Assessor in city of St. Louis appointed, duties and powers, 82.550 to 82.590

Term of office, when county adopts township organization, 65.600



Section 53.020 County clerks to issue certificate of election.

Effective 28 Aug 1978

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

53.020. County clerks to issue certificate of election. — The clerks of the respective county commissions shall deliver to the persons appointed as provided in this chapter, immediately after their appointment, a certificate thereof, under the seal of their respective county commissions.

(RSMo 1939 § 10944, A.L. 1945 p. 1782 § 3, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 9750; 1919 § 12760; 1909 § 11342



Section 53.030 Oath.

Effective 28 Aug 1945

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

53.030. Oath. — Every assessor shall take an oath or affirmation to support the Constitution of the United States and of this state, and to demean himself faithfully in office and to assess all of the real and tangible personal property in the county in which he assesses at what he believes to be the actual cash value. He shall endorse this oath on his certificate of election or appointment before entering upon the duties of his office.

(RSMo 1939 § 10946, A.L. 1945 p. 1782 § 4)

Prior revisions: 1929 § 9752; 1919 § 12762; 1909 § 11344



Section 53.040 Bond.

Effective 28 Aug 1945

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

53.040. Bond. — Every assessor (except the assessor of St. Louis City) before entering upon the duties of his office, shall give a surety company bond in a sum of not less than one thousand dollars, to be paid by the county or township, the amount to be fixed by the commission or clerk, as the case may require, conditioned for the faithful performance of the duties of his office, which bond shall be deposited in the office of the clerk of the county commission.

(RSMo 1939 § 10948, A.L. 1945 p. 1782 § 6)

Prior revisions: 1929 § 9754; 1919 § 12764; 1909 § 11346

CROSS REFERENCE:

Surety bonds, regulations regarding, 107.010 to 107.110



Section 53.050 Bond (first class counties).

Effective 28 Aug 1949

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

53.050. Bond (first class counties). — Every assessor, in counties of class one, before entering upon the duties of his office, shall give a surety bond to the state to the satisfaction of the county commission, with one or more solvent sureties, in the sum of not less than ten thousand dollars, the amount to be fixed by the county commission, conditioned upon the faithful performance of the duties of his office, which bond shall be recorded in the office of the recorder of deeds of the county and then deposited and kept in the office of the clerk of the county commission.

(L. 1945 p. 1930 § 2, A. 1949 H.B. 2011)



Section 53.060 Deputies — appointment — assessor responsible for official acts.

Effective 28 Aug 1959

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

53.060. Deputies — appointment — assessor responsible for official acts. — Each deputy assessor shall take the same oath and have the same power and authority as the assessor himself. The assessor is responsible for the official acts of his deputies.

(RSMo 1939 § 10946, A.L. 1945 p. 1782 § 5, A.L. 1959 S.B. 61)

Prior revisions: 1929 § 9752; 1919 § 12762; 1909 § 11344

CROSS REFERENCE:

Appointment, compensation, 137.715, 137.725



Section 53.073 Assessor to furnish collector a list of real property transfers (third, fourth and certain second class counties).

Effective 28 Aug 1974

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

53.073. Assessor to furnish collector a list of real property transfers (third, fourth and certain second class counties). — Each county assessor, except in counties of the first class and counties of the second class having an assessed valuation in excess of three hundred million dollars as of January 1, 1974, shall on or before October first of each year furnish to the county collector of the revenue of his county a list of all real property transfers occurring after January first of that year and before September first of that year. The list shall contain a description of the property transferred and the name of each grantor and grantee and their addresses, if known.

(L. 1974 S.B. 373)



Section 53.075 Additional duty (except first class counties).

Effective 28 Aug 1978

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

53.075. Additional duty (except first class counties). — Each county assessor in all counties except counties of the first class with or without a charter form of government shall, in addition to all other duties provided by law, place identification numbers, letters or names of all school districts and other political subdivisions authorized by law to levy a tax in proper columns provided therefor on the land list and personal property list.

(L. 1978 S.B. 779)



Section 53.077 Additional duty (certain first class counties).

Effective 28 Aug 1978

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

53.077. Additional duty (certain first class counties). — In addition to the other duties prescribed by law, in all counties of the first class not having a charter form of government, the assessor shall annually submit a list of all new assessments made during the year within any city all or part of which is within the county.

(L. 1978 S.B. 775 § 53.075)



Section 53.080 Classification of real property by assessor, requirements.

Effective 28 Aug 1983

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

53.080. Classification of real property by assessor, requirements. — 1. In order to implement the mandate of the voters of this state in their approval of Section 6 of Article X of the Missouri Constitution, the county assessor in all counties and the assessor of each city not within a county shall, in addition to all other duties imposed on him by law, classify all real property within his county or city not within a county into the subclasses provided in section 4(b) of article X of the Missouri Constitution, which subclasses are as follows:

(1) Residential property;

(2) Agricultural and horticultural property;

(3) Utility, industrial, commercial, railroad, and all other property not included in subclasses (1) and (2) of class 1 property.

2. When performing the classification required by subsection 1 of this section, all assessors shall make their classifications in accordance with all applicable definitions provided by or made pursuant to the constitution and laws of this state.

(L. 1983 S.B. 63, et al.)



Section 53.081 Land sales report to tax commission.

Effective 01 Sep 1970, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

53.081. Land sales report to tax commission. — The assessor in each county, except counties of the first class having a charter form of government, in addition to other duties provided by law, shall each calendar month verify ten sales of real property made within his county during that month and shall make a report of these sales to the state tax commission. The report of each such sale shall contain:

(1) The name of the grantor;

(2) The name of the grantee;

(3) The amount of consideration when available; and if not available then the assessor shall reassess the property;

(4) The amount at which the property is currently assessed;

(5) Whether or not the sale involved newly constructed property; and

(6) The name of the person verifying the sale.

(L. 1969 3d Ex. Sess. S.B. 1)

Effective 9-01-70



Section 53.082 Compensation — training program, attendance required, when, expenses, compensation (second, third and fourth class counties).

Effective 28 Aug 1997

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

53.082. Compensation — training program, attendance required, when, expenses, compensation (second, third and fourth class counties). — 1. The county assessor in any county, other than in a first classification county, shall receive an annual salary computed as set forth in the following schedule provided in this subsection. The assessed valuation factor shall be the amount thereof as shown for the year next preceding the computation. The provisions of this section shall not permit or require a reduction in the amount of compensation being paid for the office of assessor on September 1, 1997.

­

­

2. The compensation for county assessors in second, third and fourth classification counties for the term of office beginning September 1, 1997, shall be calculated pursuant to the salary schedule in this section using the percentage increase approved by the county salary commission when establishing the compensation for the office of county assessor at the salary commission meeting in 1997. This salary shall become effective on September 1, 1997.

3. Two thousand dollars of the salary authorized in this section shall be payable to the assessor only if the assessor has completed at least twenty hours of classroom instruction each calendar year relating to the operations of the assessor's office when approved by a professional association of the county assessors of Missouri unless exempted from the training by the professional association. The professional association approving the program shall provide a certificate of completion to each assessor who completes the training program and shall send a list of certified assessors to the treasurer of each county. Expenses incurred for attending the training session may be reimbursed to the county assessor in the same manner as other expenses as may be appropriated for that purpose.

4. The county assessor in any county, except a first classification county, shall not, except upon two-thirds vote of all the members of the salary commission, receive an annual compensation in an amount less than the total compensation being received for the office of county assessor in the particular county for services rendered or performed on the date the salary commission votes.

(L. 1987 S.B. 65, et al. § 53.070, A.L. 1988 S.B. 431, A.L. 1997 S.B. 11)

CROSS REFERENCE:

Compensation in certain first classification counties, 50.343



Section 53.083 Compensation of assessor, how computed (Clay County).

Effective 13 May 1988, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

53.083. Compensation of assessor, how computed (Clay County). — Other provisions of law to the contrary notwithstanding, the annual salary of the county assessor in any county of the first class not having a charter form of government and containing a portion of a city with a population of three hundred thousand or more shall be computed on an assessed valuation basis as set forth in the following schedule. The assessed valuation factor shall be the amount thereof as shown for the year next preceding the computation. The provisions of this section shall permit a reduction in the amount of compensation received by a person holding office as of May 13, 1988.

­

­

(L. 1988 S.B. 431 § 3)

Effective 5-13-88



Section 53.084 Additional compensation, when (noncharter counties).

Effective 13 May 1988, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

53.084. Additional compensation, when (noncharter counties). — 1. In addition to all other compensation provided by law, any assessor other than an assessor of a first class county who becomes certified during the period set by subsection 1 of section 53.255, and remains certified as provided in sections 53.250 to 53.265, and who is serving as assessor at the time payment is to be made as provided in this section, shall receive additional compensation, paid by the state directly to him, in the sum of nine hundred dollars for the calendar year 1988 and the sum of two hundred twenty-five dollars per quarter as provided in this section for each year thereafter, from funds appropriated for that purpose.

2. An assessor other than an assessor of a first class charter county who becomes certified after taking office shall be entitled to the compensation provided in subsection 1 of this section beginning with the first day of the second calendar quarter after the commission has been notified that an assessor has attended a course of study as provided in subsection 1 or 4 of section 53.255 and* shall continue on the first day of each calendar quarter provided the assessor meets all of the requirements of sections 53.250 to 53.265.

3. An assessor other than an assessor of a first class charter county who became certified while he was assessor-elect shall be entitled to the compensation provided in subsection 1 of this section beginning with the first day of the second calendar quarter after he begins his term of office or after the commission has been notified that he has attended a course of study as provided in subsection 1 of section 53.255, whichever event later occurs, and shall continue on the first day of each calendar quarter provided the assessor meets all of the requirements of sections 53.250 to 53.265.

(L. 1988 S.B. 431 § 4)

Effective 5-13-88

*Word "and" does not appear in original rolls.



Section 53.135 Travel expenses (third and fourth class counties).

Effective 28 Aug 2002

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

53.135. Travel expenses (third and fourth class counties). — The county assessor in counties of the third and fourth classification shall be allowed a reimbursement for actual and necessary travel expenses incurred in the performance of the assessor's official duties within the county at the rate allowed pursuant to subsection 10 of section 50.333, payable monthly upon the filing of a statement by the assessor with the county commission showing the actual and necessary miles traveled during the month, to be paid out of the county treasury.

(L. 1963 p. 112 § 1, A.L. 1976 H.B. 1090, A.L. 2000 S.B. 894, A.L. 2002 H.B. 1982)



Section 53.175 Abstracts of property lists, duty to make and certify (second, third, fourth and certain first class counties).

Effective 01 Jan 1981, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

53.175. Abstracts of property lists, duty to make and certify (second, third, fourth and certain first class counties). — The county assessor in all counties of the second, third and fourth class, and all counties of the first class without a charter form of government except those first class counties which do not adjoin a first class county having a charter form of government, shall, in addition to all the duties provided by law, abstract the assessed valuation of all real estate lists, personal property lists and information on personal property assessment lists as to the number of each and every item of personal tangible property and certify the information to the county commission on or before June first of each year.

(L. 1965 p. 150 § 4, A.L. 1980 S.B. 633)

Effective 1-01-81



Section 53.200 Failure to perform duties — penalty.

Effective 28 Aug 1959

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

53.200. Failure to perform duties — penalty. — Any assessor failing to accurately compile the "real estate book" in manner and form as set forth in section 137.225, or to carefully enter the names of the owners and the descriptions of the property or to neglect any other duty required of him by law, is liable on his bond in the sum of fifty dollars, to be sued for and recovered in the name of the state and for the benefit of the school fund.

(RSMo 1939 § 10974, A.L. 1945 p. 1782 § 8, A.L. 1959 S.B. 61)

Prior revisions: 1929 § 9783; 1919 § 12793; 1909 § 11375



Section 53.250 Definitions.

Effective 15 Jun 1987, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

53.250. Definitions. — As used in sections 53.250 to 53.265, unless the context clearly indicated otherwise, the following words mean:

(1) "Assessor or assessing officer", county assessor of all second, third, and fourth class counties, and all first class counties without a charter form of government and the assessing officer of the city of St. Louis;

(2) "Assessor-elect", a person who has been elected or appointed to the office of county assessor in any second, third, or fourth class county or any first class county without a charter form of government, or as the assessing officer of the City of St. Louis, but who has not yet begun his term of office;

(3) "Commission", state tax commission;

(4) "Course of study", course or courses approved by the state tax commission.

(L. 1980 S.B. 633 § 2, A.L. 1983 S.B. 63, et al., A.L. 1986 H.B. 1022, et al., A.L. 1987 H.B. 384 Revision)

Effective 6-15-87



Section 53.255 Study required, when — certificate issued, when — minimum requirements — state funds withheld, when.

Effective 15 Jun 1987, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

53.255. Study required, when — certificate issued, when — minimum requirements — state funds withheld, when. — 1. In addition to all other qualifications imposed by law, it shall be a qualification of the office of assessor that he shall, no earlier than his becoming an assessor-elect and no later than the second anniversary of the date of his commencing a term of office, attend a course of study concerning the assessment of ad valorem property taxes and thereafter be certified by the commission. Assessors appointed to office on or before January 1, 1981, shall attend such course of study within two years of January 1, 1981, and thereafter be certified by the commission.

2. Upon notice by the provider of the courses to the commission that an assessor or assessor-elect has attended such a course of study, the commission shall issue a certificate of attendance to the assessor or assessor-elect.

3. The commission shall set, as a minimum for each course of study, classroom time totaling thirty-two hours. The commission shall develop course listings which meet the requirement of this subsection and have continuing authority to modify and supplement such list.

4. To remain certified as provided in sections 53.250 to 53.265, each assessor must, within each two-year period after certification, attend at least one additional course of study approved in the manner provided in subsection 3 of this section.

5. Nothing contained in sections 53.250 to 53.265 shall be construed to require that an assessor or assessor-elect pass a written or oral examination upon the subject matter of the ad valorem course of study, but in all cases attendance at such course of study shall be sufficient qualification for office and additional compensation within the provisions of sections 53.250 to 53.265.

6. Upon written notice by the commission that an assessor has failed to properly comply with the provisions of sections 53.250 to 53.265, the state director of revenue shall immediately suspend payments of assessment costs by the state under sections 137.700 and 137.710 to the county in which the assessor is serving until such time as the assessor complies with sections 53.250 to 53.265, resigns from office, is removed from office by appropriate legal action, or until his successor in office is qualified, whichever comes first. The withholding of state funding under sections 137.700 and 137.710 shall not be construed to be the exclusive remedy against an assessor who fails to qualify for office under this section, but other remedies provided by law shall be available.

(L. 1980 S.B. 633 §§ 3,4,5,6,7, A.L. 1983 S.B. 63, et al., A.L. 1986 H.B. 1022, et al., A.L. 1987 H.B. 384 Revision)

Effective 6-15-87



Section 53.260 Expenses to be paid by state.

Effective 28 Aug 2005

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

53.260. Expenses to be paid by state. — Subject to appropriation, expenses incurred by the assessor or assessor-elect in attending courses of study and additional courses referred to in sections 53.250 to 53.265* shall be paid by the state. Fees for registration, books and materials may be directly billed to the state as provided by the commissioner of administration. The cost of transportation, lodging and meals shall be reimbursed to the assessor or assessor-elect in the manner provided by the commissioner of administration.

(L. 1980 S.B. 633 § 8, A.L. 1986 H.B. 1022, et al., A.L. 1987 H.B. 384 Revision, A.L. 2005 H.B. 461)

*Section 53.265 was repealed by S.B. 65, et al. in 1987.



Section 53.270 Exemption from continuing education courses, when — effect.

Effective 28 Aug 1997

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

53.270. Exemption from continuing education courses, when — effect. — Any county assessor who has served for sixteen or more years as an assessor shall be exempt from attending or completing any course of study or classroom instruction required by this chapter to receive any additional compensation. Such assessor shall receive all increases in compensation granted to county assessors who complete such classroom instruction or course of study. If such assessor elects to attend or complete such study or classroom instruction his expenses shall be reimbursed.

(L. 1994 S.B. 662 & 459, A.L. 1997 S.B. 11)






Chapter 54 County Treasurers

Chapter Cross References



Section 54.010 Office created — election.

Effective 28 Aug 2010

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

54.010. Office created — election. — 1. There is created in all the counties of this state the office of county treasurer, except that in those counties having adopted the township alternative form of county government the qualified electors shall elect a county collector-treasurer.

2. In counties of classes one and two the qualified electors shall elect a county treasurer at the general election in 1956 and every four years thereafter.

3. In counties of the third and fourth classifications the qualified electors shall elect a county treasurer at the general election in the year 1954, and every four years thereafter, except that in those counties having adopted the township alternative form of county government the qualified electors shall elect a county collector-treasurer at the November election in 1956, and every four years thereafter.

4. Laws generally applicable to county collectors, their offices, clerks, and deputies shall apply to and govern county collector-treasurers in counties having township organization, except when such general laws and such laws applicable to counties of the third and fourth classification conflict with the laws specifically applicable to county collector-treasurers, their offices, clerks, and deputies in counties having township organization, in which case, such laws shall govern.

5. In the event a county of the third or fourth classification abolishes its township form of government under chapter 65, the county collector-treasurer shall assume all duties, compensation, fee schedules, and requirements of the collector-treasurer provided under sections 54.280 and 54.320.

(RSMo 1939 § 13789, A.L. 1945 p. 1392, A.L. 1947 V. I p. 429; L. 1947 V. I p. 429 §§ 13789a, 13789b, A. 1949 H.B. 2159; A.L. 1959 S.B. 66, A.L. 2005 H.B. 58 merged with S.B. 210, A.L. 2010 H.B. 1316)



Section 54.030 Term of office.

Effective 28 Aug 1986

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

54.030. Term of office. — The county treasurer so elected shall be commissioned by the governor, shall enter upon the discharge of the duties of his office on the first day of January following his election, and shall hold his office for a term of four years, except as is provided in section 48.053, and until his successor is elected and qualified unless sooner removed from office. In counties which have adopted the township alternative form of county government the treasurer's term shall extend until the first day of April next after the election of his successor.

(L. 1947 V. I p. 429 §§ 13789a, 13789b, A. 1949 H.B. 2159, A.L. 1959 S.B. 66, A.L. 1973 S.B. 226, A.L. 1986 S.B. 519)



Section 54.033 County treasurer vacancy caused by death, interim treasurer appointed, how.

Effective 28 Aug 2012

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

54.033. County treasurer vacancy caused by death, interim treasurer appointed, how. — In the event of a vacancy caused by death, resignation, or otherwise, in the office of county treasurer in any county except a county having a township form of government with an office of collector-treasurer and any county with a charter form of government, the county commission shall appoint a deputy treasurer or a qualified person to serve as an interim treasurer until said treasurer returns or the unexpired term is filled under section 105.030. Such individual must be eligible to serve as a county treasurer under section 54.040, and must comply with section 54.090.

(L. 2004 S.B. 782, A.L. 2012 H.B. 1106)



Section 54.040 Qualifications of county treasurer.

Effective 28 Aug 2017

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

54.040. Qualifications of county treasurer. — Except in a county with a charter form of government, a candidate for county treasurer shall be at least twenty-one years of age and a resident of the state of Missouri and the county in which he or she is a candidate for at least one year prior to the date of the general election for such office. The candidate shall also be a registered voter and shall be current in the payment of all personal and real estate taxes. Upon election to such office, the person shall continue to reside in that county during his or her tenure in office. Each candidate for county treasurer shall also provide to the election authority a copy of a signed affidavit from a surety company authorized to do business in this state indicating that the candidate meets the bond requirements for the office of county treasurer under this chapter.

(RSMo 1939 § 13799, A.L. 2006 S.B. 932, A.L. 2013 H.B. 235, A.L. 2017 S.B. 112)

Prior revisions: 1929 § 12137; 1919 § 9535; 1909 § 3756



Section 54.070 Bond.

Effective 28 Aug 1945

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

54.070. Bond. — The person elected or appointed county treasurer under the provisions of this chapter, shall, within ten days after his election or appointment as such, enter into a surety bond or bonds with a surety company or surety companies, authorized to do business in Missouri, to the county in a sum not less than twenty thousand dollars nor more than the highest amount of money held by the treasurer at any one time during the year prior to his election or appointment, to be fixed and approved by the county commission, conditioned for the faithful performance of the duties of his office, and the cost of said bond shall be paid out of the general revenue fund of the county; provided, that the county treasurer in any county of the third class or fourth class may furnish either a personal bond or a surety bond and in case a surety bond is required by the county commission in said county said surety bond shall be paid for by said county.

(RSMo 1939 § 13795, A.L. 1945 p. 1968)

Prior revisions: 1929 § 12133; 1919 § 9531; 1909 § 3752

CROSS REFERENCE:

Official bonds, regulations governing, 107.010 to 107.110



Section 54.080 New bond or additional security to be given, when.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

54.080. New bond or additional security to be given, when. — The county commission, at any semiannual settlement with such treasurer, or at any other time, may, if his bond be deemed insufficient, order him to give a new bond or additional security; and if such new bond or additional security be not given within twenty days after a copy of such order has been served on the treasurer, his office shall thereby become vacant, and suit may be forthwith begun on the official bond of such officer for any breach thereof.

(RSMo 1939 § 13796)

Prior revisions: 1929 § 12134; 1919 § 9532; 1909 § 3753



Section 54.090 Oath to be taken.

Effective 28 Aug 1959

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

54.090. Oath to be taken. — The person elected or appointed county treasurer shall, after giving bond according to law, take the oath prescribed by the constitution of this state, which oath shall be endorsed on his commission. The commission and endorsement shall be promptly recorded in the recorder's office of the proper county.

(RSMo 1939 § 13797, A.L. 1959 S.B. 66)

Prior revisions: 1929 § 12135; 1919 § 9533; 1909 § 3754



Section 54.100 To keep office at county seat — county commission to provide vault.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

54.100. To keep office at county seat — county commission to provide vault. — The county treasurer shall keep his office at the county seat of the county for which he was elected, and shall attend the same during the usual business hours. The county commission shall provide said county treasurer with suitable rooms, and a secure vault in the courthouse or other building occupied by other county officers, and the county treasurer shall keep his office and records in such rooms and vault provided by the county commission. He shall receive all moneys payable into the county treasury, and disburse the same on warrants drawn by order of the county commission.

(RSMo 1939 § 13798)

Prior revisions: 1929 § 12136; 1919 § 9534; 1909 § 3755



Section 54.110 Shall provide books and stationery.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

54.110. Shall provide books and stationery. — He shall provide, under the direction of the county commission, suitable books and stationery for his office, and preserve the same; and the commission shall audit his account, and allow such sum as shall be reasonable, which shall be paid by the county.

(RSMo 1939 § 13812)

Prior revisions: 1929 § 12150; 1919 § 9548; 1909 § 3769



Section 54.120 Shall give duplicate receipts — inspection of books.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

54.120. Shall give duplicate receipts — inspection of books. — He shall make duplicate receipts in favor of the proper person, for all moneys paid into the treasury, and keep the books, papers and moneys pertaining to his office at all times ready for the inspection of the commission, or any commissioner thereof.

(RSMo 1939 § 13811)

Prior revisions: 1929 § 12149; 1919 § 9547; 1909 § 3768

CROSS REFERENCE:

Records, authorizing use of photographic, microfilm or photostatic reproduction, 109.130



Section 54.130 Shall report receipts and expenditures to commission.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

54.130. Shall report receipts and expenditures to commission. — As often and in such manner as may be required by the commission, he shall furnish an account of the receipts and expenditures of the county.

(RSMo 1939 § 13813)

Prior revisions: 1929 § 12151; 1919 § 9549; 1909 § 3770

CROSS REFERENCES:

Depositaries, transfer of funds, liability of treasurer, 110.170

Report monthly to county auditor, certain counties, 55.200

Settlement with county commission, 49.260



Section 54.140 County revenue to be kept separate; warrants, how paid out, violation, penalty.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

54.140. County revenue to be kept separate; warrants, how paid out, violation, penalty. — It shall be the duty of the county treasurer to separate and divide the revenues of such county in his hands and as they come into his hands in compliance with the provision of law; and it shall be his duty to pay out the revenues thus subdivided, on warrants issued by order of the commission, on the respective funds so set apart and subdivided, and not otherwise; and for this purpose the treasurer shall keep a separate account with the county commission of each fund which several funds shall be known and designated as provided by law; and no warrant shall be paid out of any fund other than that upon which it has been drawn by order of the commission as aforesaid. Any county treasurer or other county officer, who shall fail or refuse to perform the duties required of him or them under the provisions of this section and chapters 136 to 154, and in the express manner provided and directed, shall be guilty of a misdemeanor, and, upon conviction thereof, shall be punished by a fine of not less than one hundred dollars, and not more than five hundred dollars, and in addition to such punishment, his office shall become vacant.

(RSMo 1939 § 11219)

Prior revisions: 1929 § 9986; 1919 § 12976; 1909 § 11528

CROSS REFERENCES:

Fees, account to be kept, 50.480, 50.490

Fees in criminal cases not to be paid to persons owing state or county, 550.270



Section 54.145 Certain accounts and reports to be certified (second class and certain first class counties).

Effective 28 Aug 1973

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

54.145. Certain accounts and reports to be certified (second class and certain first class counties). — The county treasurer in counties of the first class not having a charter form of government and in counties of the second class shall keep an accurate account of all receipts and disbursements of funds of the county health center, county planning and zoning commission and the county building commission, and shall certify the accounts and reports relating thereto which are required by the county commission.

(L. 1965 p. 150 § 5, A.L. 1973 H.B. 671)



Section 54.150 Accounts settled with commission semiannually — death, interim treasurer appointed, how — duty of commission.

Effective 28 Aug 2004

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

54.150. Accounts settled with commission semiannually — death, interim treasurer appointed, how — duty of commission. — The county treasurer shall settle his accounts with the commission semiannually, in June and December in each year. In the event of a vacancy caused by death, resignation, or otherwise, in any county except a county with a charter form of government, the county commission shall appoint a deputy treasurer or a qualified person to serve as an interim treasurer until said treasurer returns or the unexpired term is filled under section 105.030. The treasurer or interim treasurer shall immediately make such settlement, and deliver to his successor in office all things pertaining thereto, together with all money belonging to the county; and at each settlement the commission shall immediately proceed to ascertain, by actual examination, the amount of balances and funds in the hands of such treasurer to be accounted for, and to what particular fund or funds it appertains, and cause to be spread on its records, in connection with the entry of such settlement, the result of such examination and count.

(RSMo 1939 § 13814, A.L. 2004 S.B. 782)

Prior revisions: 1929 § 12152; 1919 § 9550; 1909 § 3771



Section 54.160 Custodians of school funds — township organization counties excepted — bond required.

Effective 28 Aug 1996

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

54.160. Custodians of school funds — township organization counties excepted — bond required. — The county treasurer in each county is the custodian of all moneys for school purposes, belonging to the different districts, until paid out on warrants duly issued by order of the board of directors or to the treasurer of some town, city or consolidated school district, as authorized by law, except in counties having adopted the township organization law, in which counties the township trustee is the custodian of all school moneys belonging to the township, and is subject to corresponding duties as the county treasurer. On such official's election, before entering upon the duties of the official's office, the official shall give a surety bond, with sufficient security, for the school moneys that shall come into the official's hands, payable to the state of Missouri, to be approved by the county commission, and paid for by the county commission out of the county common school funds, conditioned for the faithful disbursement, according to law, of all the moneys that from time to time come into the official's hands except that no county treasurer shall be required to give bond in excess of one-fourth of the amount collected during the same month of the year immediately preceding. On the forfeiture of the bond the county clerk shall collect the same for the use of the schools in the various districts. If the county clerk neglects or refuses to prosecute, then any resident of the county may cause prosecution to be instituted. The county treasurer in any county of the third or fourth classification may furnish either a personal or surety bond.

(RSMo 1939 § 10400, A.L. 1945 p. 1708, A. 1949 H.B. 2012, A.L. 1959 S.B. 66, A.L. 1988 H.B. 1464, A.L. 1990 H.B. 1070, A.L. 1993 S.B. 339, A.L. 1996 H.B. 1221)

Prior revisions: 1929 § 9266; 1919 § 11188; 1909 § 10830

CROSS REFERENCES:

Investment of excess school moneys, 50.040, 50.050

Rural rehabilitation, payment in lieu of taxes, disposition of proceeds, 70.150, 70.160

Seven-director districts, county treasurer to pay school moneys over monthly, 165.081

(1971) County treasurer's duty to pay school district's money on warrant of school board is purely ministerial and fact that state board of education has ordered dissolving of school district does not relieve him of that duty. State ex rel. Sch. Dist. No. 15, Pleasant Val. v. Baker (A), 472 S.W.2d 865.



Section 54.170 Settlement of county or township treasurer with the county commission for school moneys — vacancy caused by death, interim treasurer appointed, how.

Effective 28 Aug 2004

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

54.170. Settlement of county or township treasurer with the county commission for school moneys — vacancy caused by death, interim treasurer appointed, how. — The county or township treasurer shall, semiannually, settle his accounts with the county commission in June and December. In the event of a vacancy caused by death, resignation, or otherwise, in any county except a county with a charter form of government, the county commission shall appoint a deputy treasurer or a qualified person to serve as the interim treasurer until said treasurer returns or the* unexpired term is filled pursuant to section 105.030. The treasurer or interim treasurer shall account for all school moneys or funds of any and all kinds received by him, from whom and on what account, and the particular fund to which each of said funds was entered and charged, and the amount paid out for school purposes to the various districts of the county, and for any and all other purposes. The county commission shall make an order attesting the same, which order shall be entered of record and shall be prima facie a discharge of the liability of said treasurer.

(RSMo 1939 § 10401, A.L. 2004 S.B. 782)

Prior revisions: 1929 § 9267; 1919 § 11189; 1909 § 10831

*Word "the" does not appear in original rolls.

CROSS REFERENCE:

County commission shall settle with officers, 49.260



Section 54.180 Statement of accounts delivered to clerk of each school district.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

54.180. Statement of accounts delivered to clerk of each school district. — The said county or township treasurer shall, on the twenty-fifth day of March and the first Monday in October of each year, deliver or mail to the clerk of each school district in the county or township an accurate and detailed statement, showing the actual amount of cash on hand to the credit of each of the district funds; and the statement made in October, as herein provided, shall show the amount of cash on hand on the day of the approval of the last settlement made by the said treasurer with the county commission, and shall be jointly made and signed by the said county treasurer and clerk of the county commission, and shall be a full exhibit, showing the amount of public money, railroad taxes, and all other moneys on hand or due the district by taxation, the levies made, the assessed valuation of each of said districts for the year, and the balance on hand to the credit of each district fund.

(RSMo 1939 § 10401)

Prior revisions: 1929 § 9267; 1919 § 11189; 1909 § 10831



Section 54.190 Penalty for failure to make settlement.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

54.190. Penalty for failure to make settlement. — In case the county or township treasurer shall fail to make such semiannual settlement with the county commission within the time prescribed in sections 54.170, 54.180 and 54.200, he shall, in addition to the sum remaining unaccounted for, forfeit the sum of five hundred dollars, to be recovered in a civil action, in the name of the state of Missouri, and when collected, to be applied to the use of public schools in such county; and it is hereby made the duty of the county clerk to proceed forthwith, in case of such failure, by suit, against such treasurer, before any proper tribunal, to recover the penalty aforesaid; but when it appears on trial, to the satisfaction of said court, that said treasurer was prevented from making such settlement within the time by sickness or unavoidable absence from home, it shall be the duty of the court to direct a verdict for such treasurer on his paying the costs.

(RSMo 1939 § 10402)

Prior revisions: 1929 § 9268; 1919 § 11190; 1909 § 10832



Section 54.200 Treasurer shall turn over papers, equipment to successor.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

54.200. Treasurer shall turn over papers, equipment to successor. — The said treasurer shall, within five days after his final settlement, or at the expiration of his term of office, turn over to his successor in office all moneys, funds, records, papers, furniture and fixtures belonging to said office, and take his receipt therefor, and within five days file a duplicate of said receipt with the clerk of the county commission of said county.

(RSMo 1939 § 10401)

Prior revisions: 1929 § 9267; 1919 § 11189; 1909 § 10831



Section 54.230 Deputies and assistants, compensation (second, third and certain first class counties).

Effective 28 Aug 1993

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

54.230. Deputies and assistants, compensation (second, third and certain first class counties). — The county treasurer of a county of the first class not having a charter form of government, and of a county of the second or third class shall be entitled to have and to appoint such a number of deputies and assistants as the county treasurer, with the approval of the county commission, deems necessary for the prompt and proper discharge of his office, and the treasurer's deputies and assistants shall be paid such salaries as are fixed by the county treasurer with the approval of the county commission. The salaries of all such deputies and assistants shall be paid by the county in the same manner as the salary of the county treasurer is paid.

(L. 1945 p. 1561 § 2, A.L. 1973 H.B. 671, A.L. 1986 S.B. 518, A.L. 1993 S.B. 250)



Section 54.243 Additional compensation of county treasurers, effective when (certain first class counties).

Effective 28 Aug 1981

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

54.243. Additional compensation of county treasurers, effective when (certain first class counties). — In addition to all other compensation provided by law, the county treasurer in all first class counties not having a charter form of government and adjoining a first class county having a charter form of government shall receive seven thousand dollars annually, payable in equal installments at the same time and in the same manner as other compensation for such treasurers. The provisions of this section shall not become effective until the supreme court of the state of Missouri has issued an opinion stating that the state of Missouri is not required under the provisions of Sections 16 to 24 of Article X of the Missouri Constitution to pay increases in compensation granted to county officials by state statutes, when such increases in compensation are not granted because of the imposition of additional duties. Once the opinion of the supreme court required herein has been issued, this section shall be effective as of the date such opinion was issued or as of September 28, 1981, whichever date later occurs.

(L. 1981 S.B. 388 § 4)



Section 54.245 Additional duty (certain first class counties).

Effective 28 Aug 1978

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

54.245. Additional duty (certain first class counties). — Each county treasurer in counties of class one not having a charter form of government shall receive and make duplicate receipts for all moneys received by the county from the federal government under the general revenue sharing law, Public Law 92-512. Each county treasurer shall separate and divide all funds received under that law, and shall establish a separate account therefor. He shall pay out the revenues thus separated on warrants issued by order of the county commission, on the respective funds so separated, and not otherwise, and for this purpose the treasurer shall keep a separate account with the county commission of such fund.

(L. 1978 S.B. 775)



Section 54.261 Compensation — training program, attendance required, when, expenses, compensation — vacancy, procedure (counties of the second, third and fourth classification and Clay County).

Effective 28 Aug 2017

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

54.261. Compensation — training program, attendance required, when, expenses, compensation — vacancy, procedure (counties of the second, third and fourth classification and Clay County). — 1. The county treasurer in counties of the first classification, not having a charter form of government and containing a portion of a city with a population of three hundred thousand or more, and in counties of the second, third and fourth classifications of this state, shall receive as compensation for services performed by the treasurer an annual salary based upon the assessed valuation of the county. The provisions of this section shall not permit or require a reduction, nor shall require an increase, in the amount of compensation being paid for the office of treasurer on January 1, 2002.

2. The amount of salary based upon assessed valuation shall be computed according to the following schedule:

­

­

3. Two thousand dollars of the salary authorized in this section shall be payable to the treasurer only if the treasurer has completed at least twenty hours of classroom instruction each calendar year relating to the operations of the treasurer’s office when approved by a professional association of the county treasurers or county collectors of Missouri unless exempted from the training by the professional association. The professional association approving the program shall provide a certificate of completion to each treasurer who completes the training program and shall send a list of certified treasurers to the county commission of each county. Expenses incurred for attending the training session shall be reimbursed to the county treasurer in the same manner as other expenses as may be appropriated for that purpose.

4. The county treasurer in any county, other than a county of the first classification having a charter form of government or a county of the first classification not having a charter form of government and not containing any part of a city with a population of three hundred thousand or more, shall not, except upon two-thirds vote of all the members of the commission, receive an annual compensation in an amount less than the total compensation being received for the office of county treasurer in the particular county for services rendered or performed on the date the salary commission votes.

5. In the event of a vacancy due to death, resignation, or otherwise in the office of treasurer in any county except a county with a charter form of government, and when there is no deputy treasurer, the county commission shall appoint a qualified acting treasurer until such time as the vacancy is filled by the governor pursuant to section 105.030 or the elected treasurer returns to work. The county commission shall employ and fix the compensation of clerical and other assistants necessary to enable the interim treasurer to efficiently perform the duties of the office.

(L. 1987 S.B. 65, et al., A.L. 1988 S.B. 431, A.L. 1997 S.B. 11, A.L. 2002 H.B. 2137, A.L. 2003 S.B. 547, A.L. 2004 S.B. 782, A.L. 2017 S.B. 112)

CROSS REFERENCE:

Compensation in certain counties of the first classification, 50.343



Section 54.265 County governing body may authorize additional compensation for county treasurer — maximum allowed (second class and certain first, third and fourth class counties).

Effective 28 Aug 1982

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

54.265. County governing body may authorize additional compensation for county treasurer — maximum allowed (second class and certain first, third and fourth class counties). — 1. In addition to the compensation otherwise authorized by the provisions of this chapter, the governing body of each county of the first class not having a charter form of government, and of each county of the second class may authorize additional compensation for the county treasurer, to be paid from county funds, but in no event shall the total compensation for that officer, including any additional compensation which may be authorized by the governing body, exceed twenty-four thousand dollars for treasurers in such first class counties, and twenty thousand dollars for treasurers in second class counties.

2. In addition to other compensation which may be authorized under this chapter, the county governing body may authorize additional compensation in an amount not to exceed five thousand dollars per annum for the county treasurer in all counties of the third and fourth class, except counties under township organization.

(L. 1982 S.B. 478 § 54.270)

(1983) Statutes which purport to delegate to county commissions the authority to award additional compensation for certain county officers violate state constitutional provisions requiring that the compensation for county officers be uniform in each class of counties. Baumli v. Howard County (Mo. banc), 660 S.W.2d 702.



Section 54.267 Compensation for attendance at training session for county officials (second, third, fourth and certain first class counties)

Effective 28 Aug 1984

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

54.267. Compensation for attendance at training session for county officials (second, third, fourth and certain first class counties) — Each county treasurer, except in counties of the first class with a charter form of government, upon certification by the association of county treasurers of attendance at a training program required by the provisions of section 67.130, shall receive annual compensation of four thousand dollars for the year 1985, and a proportionate part of four thousand dollars for that part of the year 1984 when this section is in effect, for the added duty of attending the training program required by the provisions of section 67.130. This additional compensation shall be paid in the same manner and at the same times as his other compensation is paid.

(L. 1984 S.B. 601 § 9)

CROSS REFERENCE:

Training commission, county officials, appointment of members, duties, 67.130



Section 54.280 County collector-treasurer, duties — fees authorized.

Effective 28 Aug 2013

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

54.280. County collector-treasurer, duties — fees authorized. — 1. The county collector-treasurer of counties having adopted or which may hereafter adopt township organization shall have the power to collect all current, back, and delinquent real and personal property taxes, including merchants' and manufacturers' licenses, taxes on railroads and utilities, and other corporations, the current and delinquent or nonresident lands or town lots, and all other local taxes, including ditch and levee taxes, and to prosecute for and make sale thereof, the same that is now or may hereafter be vested in the county collectors under the general laws of this state. The collector-treasurer shall, at the time of making his annual settlement in each year, deposit the tax books in the office of the county clerk, and within thirty days thereafter the clerk shall make, in a book to be called "the back tax book", a correct list, in numerical order, of all tracts of land and town lots which have been returned delinquent, and return said list to the collector-treasurer, taking his or her receipt therefor.

2. Notwithstanding any other provision of law to the contrary, for the collection of all current real estate and personal property taxes and current delinquent real estate and personal property taxes, the collector-treasurer shall collect on behalf of the county the following fees to be deposited into the county general fund:

(1) In any county in which the total amount of real estate and personal property taxes levied for any one year is five million dollars or less, a fee of three percent on the total amount of real estate and personal property taxes levied;

(2) In any county in which the total amount of real estate and personal property taxes levied for any one year exceeds five million dollars but is equal to or less than nine million dollars, a fee of two and one-half percent on the total amount of real estate and personal property taxes levied;

(3) In any county in which the total amount of real estate and personal property taxes levied for any one year is greater than nine million dollars but equal to or less than thirteen million dollars, a fee of two percent on the total amount of real estate and personal property taxes levied;

(4) In any county in which the total amount of real estate and personal property taxes levied for any one year is greater than thirteen million dollars, a fee of one and one-half percent on the total amount of real estate and personal property taxes levied.

(RSMo 1939 § 13989, A.L. 2005 H.B. 58 merged with S.B. 210, A.L. 2013 H.B. 175)

Prior revisions: 1929 § 12312; 1919 § 13225; 1909 § 11713



Section 54.290 Annual settlements.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

54.290. Annual settlements. — At the meeting of the county commission on the first Monday in March in each year, or at such other time as may be directed by law, the county treasurer shall make a full and complete settlement of his accounts, and exhibit his books and vouchers relating to the same, which settlement of his accounts, when accepted by the commission, shall be entered of record by the county clerk.

(RSMo 1939 § 13990)

Prior revisions: 1929 § 12313; 1919 § 13226; 1909 § 11714



Section 54.300 Suit on official bond.

Effective 28 Aug 1959

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

54.300. Suit on official bond. — If any county treasurer fails or refuses to pay over the public revenue when lawfully required to do so, the county commission shall cause suit to be prosecuted on his bond, and the state director of revenue may prosecute suit against county treasurers on a copy of their bond in the manner allowed by law for prosecuting suits against county collectors.

(RSMo 1939 § 13991, A.L. 1959 S.B. 66)

Prior revisions: 1929 § 12314; 1919 § 13227; 1909 § 11715



Section 54.310 Appropriation of moneys recovered.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

54.310. Appropriation of moneys recovered. — All moneys recovered in any such action shall be paid or appropriated for the use contemplated or directed by law.

(RSMo 1939 § 13992)

Prior revisions: 1929 § 12315; 1919 § 13228; 1909 § 11716



Section 54.320 Collector-treasurer, compensation — fees — deputies and assistants, compensation — training program, attendance required, expenses, compensation (township counties).

Effective 28 Aug 2005

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

54.320. Collector-treasurer, compensation — fees — deputies and assistants, compensation — training program, attendance required, expenses, compensation (township counties). — 1. The county collector-treasurer in counties of the third and fourth classifications adopting township organization shall receive an annual salary as set forth in the following schedule. The assessed valuation factor shall be the amount thereof as shown for the year next preceding the computation. A county collector-treasurer subject to the provisions of this section shall not receive an annual compensation less than the total compensation being received by the county treasurer ex officio collector in that county for services rendered or performed for the period beginning March 1, 1987, and ending February 29, 1988. The county collector-treasurer shall receive the same percentage adjustments provided by county salary commissions for county officers in that county pursuant to section 50.333. The provisions of this section shall not permit or require a reduction in the amount of compensation being paid for the office of county treasurer ex officio collector on January 1, 1997, or less than the total compensation being received for the services rendered or performed for the period beginning March 1, 1987, and ending February 29, 1988. The salary shall be computed on the basis of the following schedule:

­

­

­­

­

2. Notwithstanding any provisions of law to the contrary, the collector-treasurer in each county of the third or fourth classification having a township form of government shall employ not fewer than one full-time deputy. The collector-treasurer may employ such number of deputies and assistants as may be necessary to perform the duties of the office of collector-treasurer promptly and correctly, as determined by the collector-treasurer. The office of the collector-treasurer shall be funded sufficiently to compensate deputies and assistants at a level no less than the compensation provided for other county employees. Such deputies and assistants shall be allowed adjustments in compensation at the same percentage as provided for other county employees, as effective January first each year.

3. Two thousand dollars of the salary authorized in this section shall be payable to the collector-treasurer only if such officer has completed at least twenty hours of classroom instruction each calendar year relating to the operations of the collector-treasurer's office when approved by a professional association of the county treasurers or county collectors of Missouri unless exempted from the training by the professional association. The professional association approving the program shall provide a certificate of completion to each collector-treasurer who completes the training program and shall send a list of certified collector-treasurers to the county commission of each county. Expenses incurred for attending the training session may be reimbursed to the county collector-treasurer in the same manner as other expenses as may be appropriated for that purpose.

(RSMo 1939 § 13993, A.L. 1949 p. 626, A. 1949 H.B. 2012, A.L. 1951 p. 377, A.L. 1973 H.B. 265, A.L. 1979 H.B. 256, A.L. 1987 S.B. 65, et al., A.L. 1988 S.B. 431, A.L. 1990 H.B. 1452 subsecs. 1, 2, A.L. 1993 S.B. 250, A.L. 1997 S.B. 11, A.L. 2005 H.B. 58 merged with S.B. 210)

Prior revisions: 1929 § 12316; 1919 § 13229; 1909 § 11717

CROSS REFERENCE:

Compensation in certain first classification counties, 50.343

(1994) Where salary for treasurer and ex officio collector of revenue for county was fixed by statute, treasurer and ex officio collector was entitled to $45,590 as yearly compensation as directed by statute and was not estopped from claiming such amount because she had only claimed $25,833 due to error in calculating her compensation. State ex rel. Sprouse v. Carroll County, 889 S.W.2d (Mo. App. W.D.



Section 54.323 Tax maintenance fund established in certain counties of the third and fourth classification.

Effective 28 Aug 2002

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

54.323. Tax maintenance fund established in certain counties of the third and fourth classification. — Notwithstanding any provisions of law to the contrary, in addition to fees provided for in this chapter, or any other provisions of law in conflict with the provisions of this section, all counties of the third and fourth classification adopting township organization subject to the provisions of this section shall establish a fund to be known as the "Tax Maintenance Fund" to be used solely as a depository for funds received or collected for the purpose of funding additional costs and expenses incurred in the office of treasurer ex officio collector.

(L. 2002 H.B. 1634)



Section 54.325 Delinquent and back taxes, additional amount to be collected by ex officio collector, use of moneys — audit of fund.

Effective 28 Aug 2002

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

54.325. Delinquent and back taxes, additional amount to be collected by ex officio collector, use of moneys — audit of fund. — 1. In addition to the fees collected on all delinquent and back taxes by any treasurer ex officio collector pursuant to the provisions of this chapter and chapter 50, such ex officio collector shall collect an additional two percent on all delinquent and back taxes and these additional fees shall be transmitted monthly for deposit into the tax maintenance fund pursuant to the provisions of section 54.323 and used for additional administration and operation costs for the office of treasurer ex officio collector. Any costs shall include, but shall not be limited to, those costs that require any additional out-of-pocket expense by the office of treasurer ex officio collector and it may include reimbursement to county general revenue for the salaries of employees of the office of treasurer ex officio collector for hours worked and any other expenses necessary to conduct and execute the duties and responsibilities of such office.

2. The tax maintenance fund may also be used by the treasurer ex officio collector for training, purchasing new or upgrading information technology, equipment or other essential administrative expenses necessary to carry out the duties and responsibilities of the office of treasurer ex officio collector, including anything necessarily pertaining thereto.

3. The treasurer ex officio collector has the sole responsibility for all expenditures made from the tax maintenance fund and shall approve all expenditures from such fund. All such expenditures from the tax maintenance fund shall not be used to substitute for or subsidize any allocation of county general revenue for the operation of the office of treasurer ex officio collector.

4. The tax maintenance fund may be audited by the appropriate auditing agency. Any unexpended balance shall be left in the tax maintenance fund, to accumulate from year to year with interest.

(L. 2002 H.B. 1634)



Section 54.327 Moneys provided for budget purposes in certain counties of the third and fourth classification — moneys remaining in fund at end of calendar year, requirements.

Effective 28 Aug 2002

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

54.327. Moneys provided for budget purposes in certain counties of the third and fourth classification — moneys remaining in fund at end of calendar year, requirements. — Any county of the third and fourth classification adopting township organization shall provide moneys for budget purposes in an amount not less than the approved budget in the previous year and shall include the same percentage adjustments in compensation as provided for other county employees as effective January first each year. Any moneys accumulated and remaining in the tax maintenance fund as of December thirty-first each year in all counties of the third and fourth classification adopting township organization shall be limited to an amount equal to the previous year's approved budget for the office of treasurer ex officio collector. Any moneys remaining in the tax maintenance fund as of December thirty-first each year that exceed the above-established limits shall be transferred to county general revenue by the following January fifteenth of each year.

(L. 2002 H.B. 1634)



Section 54.330 Candidate requirements and bonds of collector-treasurers — bond requirements for deputies and assistants — vacancies.

Effective 28 Aug 2013

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

54.330. Candidate requirements and bonds of collector-treasurers — bond requirements for deputies and assistants — vacancies. — 1. A candidate for county collector-treasurer shall be at least twenty-one years of age and a resident of the county in which he or she is a candidate for at least one year prior to the date of filing for the office. The candidate shall also be a registered voter and shall be current in the payment of all state income taxes and personal and real property taxes. A collector-treasurer shall reside in the county throughout his or her term in office and shall remain in office until a successor is duly elected and qualified. Each candidate for county collector-treasurer shall also provide to the election authority a copy of a signed affidavit from a surety company authorized to do business in this state indicating that the candidate meets the bond requirements for the office of county collector-treasurer under this chapter.

2. County collector-treasurers shall be required to give bonds as other county collectors under the general revenue law, and shall have the sole authority to appoint deputies as provided to other county collectors under section 52.300.

3. Before entering upon the duties for which they are employed, deputies and assistants employed in the office of any collector-treasurer shall give bond and security to the satisfaction of the collector-treasurer. The bond for each individual deputy or assistant shall not exceed one-half of the amount of the maximum bond required for any collector-treasurer. The official bond required pursuant to this section shall be a surety bond with a surety company authorized to do business in this state. The premium of the bond shall be paid by the county or city being protected.

4. In the event of a vacancy caused by death, resignation, or otherwise, in the office of collector-treasurer, the county clerk shall follow the procedures in section 52.180 that apply when there is a vacancy in the office of collector in other counties.

(RSMo 1939 § 13994, A.L. 2002 S.B. 720, A.L. 2005 H.B. 58 merged with S.B. 210, A.L. 2012 H.B. 1106, A.L. 2013 H.B. 235)

Prior revisions: 1929 § 12317; 1919 § 13230; 1909 § 11718






Chapter 55 County Auditors

Chapter Cross References



Section 55.010 Office authorized (certain first class counties).

Effective 28 Aug 1973

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

55.010. Office authorized (certain first class counties). — In all counties of the first class having a charter form of government there shall be a county auditor who is the budget officer and accounting officer of the county and who shall perform all the duties imposed by the county budget law upon the budget officer and accounting officer. The county commission shall appoint and fix the compensation of some competent person as county auditor, who shall serve for a term of four years from and after the first day of January, 1947, and until his successor is duly appointed and qualified. In case of a vacancy in the office of county auditor caused by death, resignation or otherwise, the county commission shall appoint some qualified person for the unexpired term of the county auditor. The county commission shall employ and fix the compensation of clerical and other assistants to the county auditor necessary to enable him to efficiently perform his duties.

(L. 1945 p. 611 § 10919a, A. 1949 H.B. 2013, A.L. 1959 S.B. 60, A.L. 1973 H.B. 678)



Section 55.020 Bond (certain first class counties).

Effective 28 Aug 1973

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

55.020. Bond (certain first class counties). — Before taking over his duties, the county auditor of a county of the first class having a charter form of government shall give bond to the county in such amount and with such surety as shall be required by the county commission. The bond shall be conditioned upon the faithful performance by such county auditor of all those duties which are imposed upon him by section 55.030, and by chapter 50, and which are or may hereafter be imposed upon him by any other statutory provision relating to county auditors. The cost of the bond shall be paid from the general revenue fund of the county.

(RSMo 1939 § 10921, A.L. 1945 p. 611, A.L. 1973 H.B. 678)



Section 55.030 To prescribe accounting system — other duties (certain first class counties).

Effective 28 Aug 2011

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

55.030. To prescribe accounting system — other duties (certain first class counties). — The county auditor of a county having a charter form of government shall prescribe, with the approval of the governing body of the county and the state auditor, the accounting system of the county. He shall keep accounts of all appropriations and expenditures made by the governing body of the county; and no warrant shall be drawn or obligation incurred without his certification that an unencumbered balance, sufficient to pay the same, remains in the appropriation account against which such warrant or obligation is to be charged. He shall audit and examine all accounts, demands, and claims of every kind and character presented for payment against such county, and shall approve to the governing body of the county all lawful, true, and just accounts, demands, and claims of every kind and character payable out of the county revenue or out of any county funds before the same shall be allowed and a warrant issued therefor. Whenever the county auditor deems it necessary to the proper examination of any account, demand, or claim, he may examine the parties, witnesses, and others on oath or affirmation touching any matter or circumstance in the examination of such account, demand, or claim. At the direction of the governing body of the county, he shall audit the accounts of all officers and employees of the county and upon their retirement from office and shall keep a correct account between the county and all county officers; and he shall examine all records and settlements made by them for and with the governing body of the county or with each other; and the county auditor shall, at all reasonable times, have access to all books, county records, or papers kept by any county or township officer, employee, or road overseer. He may keep an inventory of all county property under the control and management of the various officers and departments and shall annually take an inventory of any such property at an original value of one thousand dollars or more showing the amount, location and estimated value thereof. He shall perform such other duties in relation to the fiscal administration of the county as the governing body of the county shall from time to time prescribe. The county auditor shall not be personally liable for any costs for any proceeding instituted against him in his official capacity.

(RSMo 1939 § 10920, A.L. 1945 p. 611, A.L. 1973 H.B. 678, A.L. 1989 H.B. 294, A.L. 2011 H.B. 142)



Section 55.040 Office created (second class and certain first class counties).

Effective 28 Aug 1973

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

55.040. Office created (second class and certain first class counties). — The office of county auditor is hereby created in all counties of the first class not having a charter form of government and in all counties of the second class in this state, and the provisions of sections 55.050 to 55.300, except the provisions of section 55.125, shall apply to all such counties.

(RSMo 1939 § 13862, A.L. 1945 p. 1406, A.L. 1973 H.B. 678)

Prior revisions: 1929 § 12199; 1919 § 9597; 1909 § 3818



Section 55.045 Election of county auditor prior to becoming second class county.

Effective 28 Aug 1978

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

55.045. Election of county auditor prior to becoming second class county. — In any county of the third class which will become a county of the second class on the first day of January next following the general election at which a county auditor would normally be elected for a county of the second class, candidates may file and stand for election for the office of county auditor in such third class county and the winner of the election for each office shall assume his duties on the first day of January next following the election for the full four-year term of office.

(L. 1974 H.B. 1497, A.L. 1978 H.B. 971)



Section 55.050 Term of office — vacancy, how filled (second class and certain first class counties).

Effective 28 Aug 1973

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

55.050. Term of office — vacancy, how filled (second class and certain first class counties). — At the general election in the year 1946, and every four years thereafter, a county auditor shall be elected in each county of the first class not having a charter form of government and in each county of the second class. He shall be commissioned by the governor and shall enter upon the discharge of his duties on the first Monday in January next ensuing his election. He shall hold his office for the term of four years and until his successor is duly elected and qualified, unless he is sooner removed from office. If a vacancy occurs in the office by death, resignation, removal, refusal to act, or otherwise, the governor shall fill the vacancy by appointing some eligible person to the office, who shall discharge the duties thereof until the next general election, at which time an auditor shall be chosen for the remainder of the term, who shall hold his office until his successor is duly elected and qualified, unless sooner removed.

(RSMo 1939 § 13863, A.L. 1945 p. 1406, A.L. 1959 S.B. 60, A.L. 1973 H.B. 678)

Prior revisions: 1929 § 12200; 1919 § 9598; 1909 § 3819



Section 55.060 Qualifications (second class and certain first class counties).

Effective 28 Aug 1973

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

55.060. Qualifications (second class and certain first class counties). — No person shall be elected or appointed county auditor of a county of the first class not having a charter form of government or of a county of the second class unless he is a citizen of the United States above the age of twenty-one years, and has resided within the state for one whole year and within the county for which he is elected or appointed for three months immediately preceding the election or his appointment. He shall also be a person familiar with the theory and practice of accounting by education, training and experience and able to perform the duties imposed upon the county auditor by the provisions of this chapter. The county auditor shall, after his appointment or election, reside in the county for which he is auditor.

(RSMo 1939 § 13864, A.L. 1945 p. 1406, A.L. 1973 H.B. 678)

Prior revisions: 1929 § 12201; 1919 § 9599; 1909 § 3820



Section 55.070 Bond (second class and certain first class counties).

Effective 28 Aug 1973

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

55.070. Bond (second class and certain first class counties). — The county auditor of each county of the first class not having a charter form of government and of each county of the second class, before he enters on the duties of his office, shall enter into bond, payable to the county, in the sum of ten thousand dollars, to be approved by the county commission, conditioned that he will faithfully perform the duties of his office and deliver to his successor, safe and undefaced, all books, records, papers, and furniture belonging to his office; which bond shall be recorded in the recorder's office of the county and then deposited and safely kept in the office of the clerk of the county commission.

(RSMo 1939 § 13865, A.L. 1945 p. 1406, A.L. 1973 H.B. 678)

Prior revisions: 1929 § 12202; 1919 § 9600; 1909 § 3821

CROSS REFERENCE:

Bonds of county officers, 107.010 to 107.110



Section 55.080 Certificate of election — oath of office.

Effective 28 Aug 1978

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

55.080. Certificate of election — oath of office. — The auditor shall, before entering upon the duties of his office, take and subscribe to an oath endorsed on his certificate of election that he will support the Constitution of the United States and of the state of Missouri, and faithfully and impartially discharge all the duties of his office; which certificate and the oath of office endorsed thereon shall be recorded in the recorder's office of the county and then deposited and safely kept in the office of the clerk of the county commission.

(RSMo 1939 § 13866, A.L. 1973 H.B. 678, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 12203; 1919 § 9601; 1909 § 3822



Section 55.091 Compensation of county auditor — training program, attendance required, when, expenses, compensation (second, third and fourth class counties and Clay County).

Effective 28 Aug 1997

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

55.091. Compensation of county auditor — training program, attendance required, when, expenses, compensation (second, third and fourth class counties and Clay County). — 1. The county auditor in any county, other than in a first classification chartered county or a first classification county not having a charter form of government and not containing any part of a city with a population of three hundred thousand or more, shall receive an annual salary computed on an assessed valuation basis as set forth in the following schedule. The assessed valuation factor shall be the amount thereof as shown for the year next preceding the computation. The provisions of this section shall not permit or require a reduction in the amount of compensation being paid for the office of auditor on January 1, 1997.

­

­

2. Two thousand dollars of the salary authorized in this section shall be payable to the auditor only if the auditor has completed at least twenty hours of classroom instruction each calendar year relating to the operations of the auditor's office when approved by a professional association of the county auditors of Missouri unless exempted from the training by the professional association. The professional association approving the program shall provide a certificate of completion to each auditor who completes the training program and shall send a list of certified auditors to the treasurer of each county. Expenses incurred attending the training session may be reimbursed to the county auditor in the same manner as other expenses as may be appropriated for that purpose.

3. The county auditor in any county, other than a first classification charter county, shall not, except upon two-thirds vote of all the members of the salary commission, receive an annual compensation less than the total compensation being received for the office of county auditor in the particular county for services rendered or performed on the date the salary commission votes.

(L. 1987 S.B. 65, et al. § 2, A.L. 1988 S.B. 431, A.L. 1997 S.B. 11)

CROSS REFERENCE:

Compensation in certain first classification counties, 50.343



Section 55.100 Appointment of deputies (second class and certain first class counties).

Effective 28 Aug 1973

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

55.100. Appointment of deputies (second class and certain first class counties). — The county auditor, in counties of the first class not having a charter form of government and in counties of the second class, may appoint with the approval of the county commission the deputies that are necessary for the efficient operation of his office. Any deputy shall possess the same qualifications as the auditor and take a like oath of office, and may in the name of his principal perform the duties of the auditor. The auditor and his sureties are responsible for the conduct of any deputy. A deputy shall receive the salary fixed by the county auditor, with the approval of the county commission.

(RSMo 1939 § 13885, A.L. 1945 p. 1406, A.L. 1959 S.B. 60, A.L. 1973 H.B. 678)

Prior revisions: 1929 § 12222; 1919 § 9620; 1909 § 3841



Section 55.110 Appointment of clerical assistants (second class and certain first class counties).

Effective 28 Aug 1973

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

55.110. Appointment of clerical assistants (second class and certain first class counties). — The county auditor in counties of the first class not having a charter form of government and in counties of the second class may also employ the office and clerical assistants, with the approval of the county commission, that are deemed necessary for the proper and efficient operation of his office, at the salaries fixed by the county auditor, with the approval of the county commission.

(L. 1945 p. 1406 § 13885a, A.L. 1959 S.B. 60, A.L. 1973 H.B. 678)



Section 55.120 Office and supplies to be furnished by county (second class and certain first class counties).

Effective 28 Aug 1973

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

55.120. Office and supplies to be furnished by county (second class and certain first class counties). — The county commission of each county of the first class not having a charter form of government and of each county of the second class shall provide, at the expense of the county, suitable books, stationery and furniture for the office of county auditor, and the commission shall also furnish the auditor with a suitable office, and the auditor shall keep his office at such place as the commission directs, and shall there keep the records, books, papers and property belonging to his office.

(RSMo 1939 § 13867, A.L. 1973 H.B. 678)

Prior revisions: 1929 § 12204; 1919 § 9602; 1909 § 3823



Section 55.125 Auditor shall maintain branch office, where (second class counties).

Effective 02 Jan 1979, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

55.125. Auditor shall maintain branch office, where (second class counties). — 1. In every county of the second class which prior to January 2, 1979, had a court of common pleas, the county auditor shall maintain a branch office for the convenience of taxpayers in the city where the court of common pleas was located in addition to his office in the county if the county collector maintains a branch office in that city.

2. The county commission shall provide suitable office space and equipment for the office, and may require the office to be located in the same place as the branch collector's office is located.

3. The auditor, subject to the approval of the county commission, shall employ necessary deputies, assistants, or clerks to operate the branch office, and shall fix their compensation which shall be paid from the county treasury in the same manner as other county employees are paid.

4. The auditor shall not receive any additional compensation for maintaining this branch office.

(L. 1967 p. 129 § 2, A.L. 1978 H.B. 1634)

Effective 1-02-79



Section 55.130 Shall countersign all warrants (second class and certain first class counties).

Effective 28 Aug 1973

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

55.130. Shall countersign all warrants (second class and certain first class counties). — The county auditor of each county of the first class not having a charter form of government and of each county of the second class shall countersign all warrants issued by the county commission, and shall keep a record of the date thereof, the number of same, to whom issued, the amount thereof, and upon what fund drawn.

(RSMo 1939 § 13870, A.L. 1973 H.B. 678)

Prior revisions: 1929 § 12207; 1919 § 9065; 1909 § 3826



Section 55.140 Access to all licenses (second class and certain first class counties).

Effective 28 Aug 2010

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

55.140. Access to all licenses (second class and certain first class counties). — The county auditor of each county of the first class not having a charter form of government and of each county of the second class shall have access to all records, collections, and settlements for all licenses issued by the county and shall receive a monthly listing from each office issuing the licenses stating the name of the party or parties to whom issued.

(RSMo 1939 § 13869, A.L. 1973 H.B. 678, A.L. 2009 H.B. 148, A.L. 2010 H.B. 1316)

Prior revisions: 1929 § 12206; 1919 § 9604; 1909 § 3825



Section 55.150 Auditor to set up accounting system — requirements (second class and certain first class counties).

Effective 28 Aug 1973

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

55.150. Auditor to set up accounting system — requirements (second class and certain first class counties). — The county auditor of each county of the first class not having a charter form of government and of each county of the second class shall set up and follow an accounting system in his office which shall comply with the following requirements: A double entry accounting system shall be provided. The system shall provide for each fund, appropriate accounts to record and classify the property, resources, and liabilities of the county; to record and classify the receipts for the fiscal period by sources or kind, and to record and classify the expenditures for the fiscal period according to the purpose and object for which incurred, and in such detail as to be conveniently comparable with budget appropriations for each purpose or object. Such accounting system shall be kept currently up to date, shall be in permanent form and shall be so established as to facilitate inspection and examination of county financial affairs. Such accounting system shall include and reflect accurately, in appropriate form, the current reports required of all officers of such county as provided in sections 55.190 to 55.270. The auditor in prescribing and setting up such accounting system shall adhere to the requirements herein set out for such a system as nearly as may be compatible with the makeup and provisions of each fund of such county, the budget system prescribed by statute for such county, and the otherwise applicable laws applying to such county. In any such county, the auditor shall install such accounting system in his office so that it shall be in operation and effect as soon as practicable. The county commission shall make provision for the cost of installing any such system, and in any such county it shall not be necessary for the auditor to obtain approval of the county commission before installing same as otherwise provided by section 55.160; except that the costs of installation of such system shall be subject to the approval of the county commission.

(RSMo 1939 § 13881, A.L. 1945 p. 1406, A.L. 1973 H.B. 678)

Prior revisions: 1929 § 12218; 1919 § 9616; 1909 § 3837



Section 55.160 Duties (second classification and certain first classification counties).

Effective 28 Aug 2005

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

55.160. Duties (second classification and certain first classification counties). — The auditor of each county of the first classification not having a charter form of government and of each county of the second classification shall keep an inventory of all county property under the control and management of the various officers and departments and shall annually take an inventory of such property at an original value of one thousand dollars or more showing the amount, location and estimated value thereof. The auditor shall keep accounts of all appropriations and expenditures made by the county commission, and no warrant shall be drawn or obligation incurred without the auditor's certification that an unencumbered balance, sufficient to pay the same, remain in the appropriate account or in the anticipated revenue fund against which such warrant or obligation is to be charged. The auditor shall audit the accounts of all officers of the county annually or upon their retirement from office. The auditor shall audit, examine and adjust all accounts, demands, and claims of every kind and character presented for payment against the county, and shall in the auditor's discretion approve to the county commission of the county all lawful, true, just and legal accounts, demands and claims of every kind and character payable out of the county revenue or out of any county funds before the same shall be allowed and a warrant issued therefor by the commission. Whenever the auditor thinks it necessary to the proper examination of any account, demand or claim, the auditor may examine the parties, witnesses, and others on oath or affirmation touching any matter or circumstance in the examination of such account, demand or claim before the auditor allows same. The auditor shall not be personally liable for any cost for any proceeding instituted against the auditor in the auditor's official capacity. The auditor shall keep a correct account between the county and all county and township officers, and shall examine all records and settlements made by them for and with the county commission or with each other, and the auditor shall, whenever the auditor desires, have access to all books, county records or papers kept by any county or township officer or road overseer. The auditor shall, during the first four days of each month, strike a balance in the case of each county and township officer, showing the amount of money collected by each, the amount of money due from each to the county, and the amount of money due from any source whatever to such office, and the auditor shall include in such balance any fees that have been returned to the county commission or to the auditor as unpaid and which since having been returned have been collected.

(L. 1945 p. 1406 § 13881a, A.L. 1973 H.B. 678, A.L. 1995 H.B. 559, A.L. 2005 H.B. 58 merged with S.B. 210 merged with S.B. 507)



Section 55.161 Additional duties (second class and certain first class counties).

Effective 28 Aug 1983

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

55.161. Additional duties (second class and certain first class counties). — In addition to all other duties imposed upon the county auditor in counties of the first class not having a charter form of government and in counties of the second class, he shall have the following duties:

(1) He shall audit, examine and adjust all accounts of county officials and courts operating in such counties where there is an accumulation of moneys, taxes, fees, fines and miscellaneous public funds received from any and all sources by county officials and courts operating in such counties, and which are accumulated and intended for public purposes other than the general administrative functions of the county, provided that such extra duty of accounting is to be performed in the same manner as is now by statute prescribed for the general county administrative business. He shall also audit moneys and funds belonging to any levee district organized and operating in such county, moneys to be disbursed to school districts organized and operating in such county, and moneys to be disbursed in the county for library, hospital, recreation, public health and civil defense purposes;

(2) He shall prepare a statement of the estimated revenues of the county, classified as to funds and sources, and shall furnish the budget officer of the county with an itemized list of county expenditures for as many previous fiscal years as may be deemed proper for enabling the budget officer to arrive at a reasonable estimate of the anticipated revenues and the necessary expenses of the county in the preparation of the county budget;

(3) He shall countersign, on behalf of the county, all licenses issued for the sale of intoxicating liquor and shall keep in a readily accessible form a record of all such county licenses issued; and

(4) In counties of the second class only, he shall serve as a member of the county board of equalization.

(L. 1951 p. 371, A.L. 1973 H.B. 678, A.L. 1983 H.B. 283)



Section 55.170 Shall make monthly report to county commission (second class and certain first class counties).

Effective 28 Aug 1973

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

55.170. Shall make monthly report to county commission (second class and certain first class counties). — The county auditor of each county of the first class not having a charter form of government and of each county of the second class shall, on the first Monday of each month, make out and file with the clerk of the county commission a report to the county commission of his county, showing the condition of the accounts of each county and township officer as by them reported to him for the previous month.

(RSMo 1939 § 13882, A.L. 1973 H.B. 678)

Prior revisions: 1929 § 12219; 1919 § 9617; 1909 § 3838



Section 55.175 Shall report condition of certain accounts to county commission (second class and certain first class counties).

Effective 28 Aug 1973

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

55.175. Shall report condition of certain accounts to county commission (second class and certain first class counties). — The county auditor in counties of the first class not having a charter form of government and in counties of the second class shall make an annual audit of the accounts and records of the county health center, the county planning and zoning commission and the county building commission, and shall report the condition of the accounts to the county commission.

(L. 1965 p. 150 § 6, A.L. 1973 H.B. 678)



Section 55.190 Collector to provide daily report to auditor (second class and certain first class counties).

Effective 28 Aug 2010

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

55.190. Collector to provide daily report to auditor (second class and certain first class counties). — The county collector of revenue of each county of the first class not having a charter form of government and of each county of the second class shall provide, electronically or otherwise, a daily report to the auditor of receipts, and shall deliver to the auditor each day a deposit slip showing the day's deposit. The collector shall, upon receiving taxes, give a numbered tax receipt to the taxpayer. The collector shall also provide, electronically or otherwise, a daily report to the auditor of all other sums of money collected by the collector from any source whatsoever, and in such report shall state on what account collected. The collector shall turn money over to the county treasurer under section 139.210.

(RSMo 1939 § 13871, A.L. 1973 H.B. 678, A.L. 2010 H.B. 1316)

Prior revisions: 1929 § 12208; 1919 § 9606; 1909 § 3827



Section 55.200 County treasurer to make monthly report to auditor (second class and certain first class counties).

Effective 28 Aug 1973

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

55.200. County treasurer to make monthly report to auditor (second class and certain first class counties). — The county treasurer of each county of the first class not having a charter form of government and of each county of the second class shall make a monthly report on the last secular day of each month to the county auditor and shall file a copy of same with the county clerk. The report shall show the receipts for the month, and from what source collected, the total disbursements and from what fund and the net balance. And the county auditor shall charge the treasurer with all such sums.

(RSMo 1939 § 13872, A.L. 1973 H.B. 678)

Prior revisions: 1929 § 12209; 1919 § 9607; 1909 § 3828



Section 55.210 County clerk to make monthly report to auditor (second class and certain first class counties).

Effective 28 Aug 1973

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

55.210. County clerk to make monthly report to auditor (second class and certain first class counties). — The county clerk of each county of the first class not having a charter form of government and of each county of the second class shall file with the auditor a receipt from the collector of the revenue for all tax books by him made out and delivered to the collector. The county clerk shall, on the last secular day of each month, file with the auditor a full and complete statement of all moneys and fees received by him by virtue of his office and of all sums by him paid out, and to whom paid, and for what purpose.

(RSMo 1939 § 13873, A.L. 1973 H.B. 678)

Prior revisions: 1929 § 12210; 1919 § 9608; 1909 § 3829



Section 55.220 Circuit clerk to make monthly report to auditor (second class and certain first class counties).

Effective 28 Aug 1973

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

55.220. Circuit clerk to make monthly report to auditor (second class and certain first class counties). — The clerk of the circuit court in each county of the first class not having a charter form of government and in each county of the second class shall, on the last secular day of each month, file with the auditor a full and complete statement of all moneys and fees received by him by virtue of his office and of all sums by him paid out and to whom paid and for what purpose.

(RSMo 1939 § 13874, A.L. 1959 S.B. 60, A.L. 1973 H.B. 678)

Prior revisions: 1929 § 12211; 1919 § 9609; 1909 § 3830



Section 55.230 Clerk of criminal court to make report to auditor at end of each term (second class and certain first class counties).

Effective 28 Aug 1973

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

55.230. Clerk of criminal court to make report to auditor at end of each term (second class and certain first class counties). — The clerk of the court having jurisdiction of criminal cases in counties of the first class not having a charter form of government and in counties of the second class shall, at the end of each term of the court, file a report with the auditor showing all judgments rendered during the term for fines or forfeitures, the date and amount thereof, and on what account. The report shall be certified to by the judge of the court as being correct.

(RSMo 1939 § 13876, A.L. 1973 H.B. 678)

Prior revisions: 1929 § 12213; 1919 § 9611; 1909 § 3832



Section 55.240 Sheriff to make monthly report to auditor (second class and certain first class counties).

Effective 28 Aug 1973

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

55.240. Sheriff to make monthly report to auditor (second class and certain first class counties). — The sheriff of each county of the first class not having a charter form of government and of each county of the second class shall, on the last secular day of each month, make out and file with the auditor a full and complete statement of all fines and forfeitures by him collected, stating therein from whom and when collected, the amount thereof, and on what account; and he shall file with such statement a receipt showing to whom he has paid the same; he shall also at the same time file with the auditor a receipt for any and all moneys and fees paid by him to any officer whose duty it is to make settlement with the county commission, and whose duty it is to report to the auditor the receipts and expenditures of his office.

(RSMo 1939 § 13875, A.L. 1973 H.B. 678)

Prior revisions: 1929 § 12212; 1919 § 9610; 1909 § 3831



Section 55.250 Recorder of deeds to make monthly report to auditor (second class and certain first class counties).

Effective 28 Aug 1973

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

55.250. Recorder of deeds to make monthly report to auditor (second class and certain first class counties). — The recorder of deeds of each county of the first class not having a charter form of government and of each county of the second class shall, on the last secular day of each month, file with the auditor a report showing the amount of money received by him by virtue of his office during the month, and the amounts by him paid out, and to whom, and on what account.

(RSMo 1939 § 13877, A.L. 1973 H.B. 678)

Prior revisions: 1929 § 12214; 1919 § 9612; 1909 § 3833



Section 55.260 Records clerk to report to auditor within ten days after any judgment (second class and certain first class counties).

Effective 02 Jan 1979, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

55.260. Records clerk to report to auditor within ten days after any judgment (second class and certain first class counties). — Every clerk in charge of the records of each associate circuit judge of each county of the first class not having a charter form of government and of each county of the second class shall, within ten days after any judgment has been rendered in his court against any person for a fine or forfeiture, report to the auditor the name of the party against whom such judgment was rendered, the amount of the judgment, and on what account rendered.

(RSMo 1939 § 13878, A.L. 1973 H.B. 678, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 12215; 1919 § 9613; 1909 § 3834

Effective 1-02-79



Section 55.270 Other county and township officers to make monthly statement of fees collected and due (second class and certain first class counties).

Effective 28 Aug 1973

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

55.270. Other county and township officers to make monthly statement of fees collected and due (second class and certain first class counties). — Every officer of each county of the first class not having a charter form of government and of each county of the second class and every officer of any township of any such county who is now or who may be hereafter authorized by law to collect fees for himself or for the county shall, on the last secular day of each month, make out an itemized and accurate list of all fees in his office which have been collected by him and a list of all fees due his office which have not been paid, giving the name of the person or persons paying or owing same, and stating that he has been unable, after the exercise of diligence, to collect the part returned unpaid. The report shall be in writing and shall be verified by the affidavit of the officer making such report, which affidavit shall state that the report is true and correct and contains all of the items of fees collected by the officer, or owing to the office. And the county auditor shall not receive any report from any officer unless it is verified as herein required. Every county and township officer, whether such officer receives his compensation by fee or salary, shall, upon receiving any money as such officer in payment of fees or costs or any other matter pertaining to his office, issue a duplicate numbered receipt therefor, and shall turn over daily one of each of such duplicate receipts issued by him during the day to the county auditor of such county so that the auditor may compare the receipts with the monthly reports made by each of the officers to the auditor.

(RSMo 1939 § 13890, A.L. 1973 H.B. 678)

Prior revisions: 1929 § 12217; 1919 § 9615; 1909 § 3836



Section 55.290 Charges preferred, how (second class and certain first class counties).

Effective 28 Aug 1973

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

55.290. Charges preferred, how (second class and certain first class counties). — Charges may be preferred against the auditor of any county of the first class not having a charter form of government or of any county of the second class, and he may be prosecuted, suspended and removed from office in the same manner and form as now provided by law for preferring charges, suspending and removing from office clerks of courts of record.

(RSMo 1939 § 13884, A.L. 1973 H.B. 678)

Prior revisions: 1929 § 12221; 1919 § 9619; 1909 § 3840



Section 55.305 Audit of county investment programs required (second class counties).

Effective 01 Jan 1988, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

55.305. Audit of county investment programs required (second class counties). — In addition to all other duties imposed upon the county auditor in all counties of the second class, he shall audit all investment programs of the county and shall audit all special road districts within the county, and shall, upon completion thereof, report the findings of such audits to the county commission and state auditor.

(L. 1977 S.B. 122 & 289 § 2, A.L. 1987 S.B. 65, et al.)

Effective 1-01-88






Chapter 56 Circuit and Prosecuting Attorneys and County Counselors

Chapter Cross References



Section 56.010 Prosecuting attorney — election — qualifications.

Effective 28 Aug 1982

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.010. Prosecuting attorney — election — qualifications. — At the general election to be held in this state in the year A.D. 1982, and every four years thereafter, there shall be elected in each county of this state a prosecuting attorney, who shall be a person learned in the law, duly licensed to practice as an attorney at law in this state, and enrolled as such, at least twenty-one years of age, and who has been a bona fide resident of the county in which he seeks election for twelve months next preceding the date of the general election at which he is a candidate for such office and shall hold his office for four years, and until his successor is elected, commissioned and qualified.

(RSMo 1939 § 12934, A.L. 1967 p. 130, A.L. 1971 S.B. 13, A.L. 1982 S.B. 478)

Prior revisions: 1929 § 11309; 1919 § 729; 1909 § 1000



Section 56.020 When term begins.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.020. When term begins. — Prosecuting attorneys elected under the provisions of this chapter shall enter upon the discharge of their duties on the first day of January next after they shall have been elected.

(RSMo 1939 § 12935)

Prior revisions: 1929 § 11310; 1919 § 730; 1909 § 1001



Section 56.060 Prosecutor's duties, generally, expenses — employed attorney, how compensated.

Effective 28 Aug 2005

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.060. Prosecutor's duties, generally, expenses — employed attorney, how compensated. — 1. Each prosecuting attorney shall commence and prosecute all civil and criminal actions in the prosecuting attorney's county in which the county or state is concerned, defend all suits against the state or county, and prosecute forfeited recognizances and actions for the recovery of debts, fines, penalties and forfeitures accruing to the state or county. In all cases, civil and criminal, in which changes of venue are granted, the prosecuting attorney shall follow and prosecute or defend, as the case may be, all the causes, for which, in addition to the fees now allowed by law, the prosecuting attorney shall receive his or her actual expenses. If any misdemeanor case is taken to the court of appeals by appeal the prosecuting attorney shall represent the state in the case in the court and make out and cause to be printed, at the expense of the county, all necessary abstracts of record and briefs, and if necessary appear in the court in person, or shall employ some attorney at the prosecuting attorney's own expense to represent the state in the court, and for his or her services he or she shall receive the compensation that is proper, not to exceed twenty-five dollars for each case, and necessary traveling expenses, to be audited and paid as other claims are audited and paid by the county commission of the county.

2. Notwithstanding the provisions of subsection 1 of this section, in any county for which a county counselor is appointed, the prosecuting attorney shall only perform those duties prescribed by subsection 1 of this section which are not performed by the county counselor under the provisions of law relating to the office of county counselor.

(RSMo 1939 § 12942, A.L. 1959 S.B. 67, A.L. 1971 H.B. 779, A.L. 1973 H.B. 670, A.L. 2005 S.B. 210)

Prior revisions: 1929 § 11316; 1919 § 736; 1909 § 1007

(1953) Prosecuting attorney is quasi-judicial officer and the right to enter a nolle prosequi in a criminal case is within his sole discretion. Such discretion cannot be controlled by the court. State ex rel. Griffin v. Smith, 363 Mo. 1235, 258 S.W.2d 590.

(1954) Prosecuting attorney does not have concurrent authority with the attorney general to institute quo warranto proceedings; he is limited to cases involving issues having a local situs in his county. State ex rel. Schneider's Credit Jewelers v. Brackman (Mo.), 272 S.W.2d 289.

(1959) Evidence held sufficient to show proper exercise of discretion in entering nolle prosequi in prosecution of election offenses. State ex inf. Dalton v. Moody (Mo.), 325 S.W.2d 21.

(1976) Held, private prosecutors prohibited. State v. Harrington (Mo. banc), 534 S.W.2d 44.

(1985) A prosecuting attorney does not have the exclusive and unrestricted discretion to enter a nolle prosequi after verdict and before judgment and sentencing. State ex rel. Norwood v. Drumm, 691 S.W.2d 238.



Section 56.066 Additional compensation (certain counties) — full-time prosecutor, St. Francois County.

Effective 23 May 2001, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.066. Additional compensation (certain counties) — full-time prosecutor, St. Francois County. — 1. In any county which contains facilities which are operated by the department of corrections with a total average yearly inmate population in excess of seven hundred and fifty persons but less than one thousand five hundred persons, the prosecuting attorney shall receive ten thousand dollars per annum in addition to all other compensation provided by law. In any county which contains facilities which are operated by the department of corrections with a total average yearly inmate population in excess of one thousand five hundred persons but less than three thousand persons, the prosecuting attorney shall receive twelve thousand five hundred dollars per annum in addition to all other compensation provided by law. In any county which contains facilities which are operated by the department of corrections with a total average yearly inmate population in excess of three thousand persons but less than four thousand persons, the prosecuting attorney shall receive fifteen thousand dollars per annum in addition to all other compensation provided by law. In any county which contains facilities which are operated by the department of corrections with a total average inmate population in excess of four thousand persons, the prosecuting attorney shall receive twenty thousand dollars per annum in addition to all other compensation provided by law. The compensation provided in connection with the average inmate population shall not be considered for purposes of determining any increase in compensation from January 1, 1988. The amounts provided in this subsection shall be included in the computation of the maximum allowable compensation as that term is used in section 50.333.

2. Notwithstanding the provisions of section 56.360, the prosecuting attorney of any county of the fourth classification, with a population of at least forty-eight thousand and not more than sixty thousand inhabitants, two correctional facilities and a state mental health center, shall devote full time to the prosecutor's office, and, except for the performance of official duties, shall not engage in the practice of law.

(L. 1987 S.B. 65, et al., A.L. 1995 H.B. 424, A.L. 1998 S.B. 819, A.L. 1999 S.B. 275, A.L. 2001 H.B. 52)

Effective 5-23-01



Section 56.067 Prosecuting attorney must devote full time to office or special prosecutions (certain counties).

Effective 28 Aug 2014

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.067. Prosecuting attorney must devote full time to office or special prosecutions (certain counties). — In counties of the first classification not having a charter form of government and other counties in which the prosecuting attorney is a full-time position, the prosecuting attorney, except in the performance of special prosecutions or otherwise representing the state or its political subdivisions, shall devote full time to his office, and shall not engage in the practice of law.

(L. 1967 p. 130, A.L. 1998 S.B. 819, A.L. 1999 S.B. 275, A.L. 2014 S.B. 672)



Section 56.070 Prosecuting attorney's duties — exception.

Effective 02 Jan 1979, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.070. Prosecuting attorney's duties — exception. — 1. The prosecuting attorney shall represent generally the county in all matters of law, investigate all claims against the county, and draw all contracts relating to the business of the county. He shall give his opinion, without fee, in matters of law in which the county is interested, and in writing when demanded, to the county commission or any judge thereof, except in counties in which there is a county counselor.

2. Notwithstanding the provisions of subsection 1, in any county of the first class not having a charter form of government for which a county counselor is appointed, the prosecuting attorney shall only perform those duties prescribed by subsection 1 which are not performed by the county counselor under the provisions of law relating to the office of county counselor.

(RSMo 1939 § 12944, A.L. 1959 S.B. 67, A.L. 1973 H.B. 670, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 11318; 1919 § 738; 1909 § 1008

Effective 1-02-79



Section 56.080 Duties — habeas corpus.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.080. Duties — habeas corpus. — In all criminal cases where any person or persons are brought up on writs of habeas corpus before a judge of any court of record, it shall be the duty of such attorney to attend upon the hearing of such application on behalf of the state.

(RSMo 1939 § 12945)

Prior revisions: 1929 § 11319; 1919 § 739; 1909 § 1009



Section 56.085 Criminal investigations, prosecutors or circuit attorneys may obtain subpoena for witnesses, records and books.

Effective 28 Aug 2001

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.085. Criminal investigations, prosecutors or circuit attorneys may obtain subpoena for witnesses, records and books. — In the course of a criminal investigation, the prosecuting or circuit attorney may request the circuit or associate circuit judge to issue a subpoena to any witness who may have information for the purpose of oral examination under oath to require the production of books, papers, records, or other material of any evidentiary nature at the office of the prosecuting or circuit attorney requesting the subpoena.

(L. 1994 S.B. 693, A.L. 2001 S.B. 267)



Section 56.087 Dismissal of complaints, information, indictments, or counts by prosecuting or circuit attorneys without consent of the court — procedure.

Effective 28 Aug 2006

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.087. Dismissal of complaints, information, indictments, or counts by prosecuting or circuit attorneys without consent of the court — procedure. — 1. The prosecuting or circuit attorney has the power, in his or her discretion, to dismiss a complaint, information, or indictment, or any count or counts thereof, and in order to exercise that power it is not necessary for the prosecutor or circuit attorney to obtain the consent of the court. The dismissal may be made orally by the prosecuting or circuit attorney in open court, or by a written statement of the dismissal signed by the prosecuting or circuit attorney and filed with the clerk of court.

2. A dismissal filed by the prosecuting or circuit attorney prior to the time double jeopardy has attached is without prejudice. A dismissal filed by the prosecuting or circuit attorney after double jeopardy has attached is with prejudice, unless the criminal defendant has consented to having the case dismissed without prejudice.

3. A dismissal without prejudice means that the prosecutor or circuit attorney has complete discretion to refile the case, as long as it is refiled within the time specified by the applicable statute of limitations. A dismissal with prejudice means that the prosecutor or circuit attorney cannot refile the case.

4. For the purposes of this section, double jeopardy attaches in a jury trial when the jury has been impaneled and sworn. It attaches in a court-tried case when the court begins to hear evidence.

(L. 2006 H.B. 1858)



Section 56.090 Must be present, when.

Effective 02 Jan 1979, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.090. Must be present, when. — No judge shall allow the cases alluded to in sections 56.060 and 56.080 to be tried before him, unless the prosecuting attorney or someone properly qualified to prosecute for him is present. The judge, before trying these cases, shall give due notice to the prosecuting attorney.

(RSMo 1939 § 12946, A. 1949 H.B. 2014, A.L. 1959 S.B. 67, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 11320; 1919 § 740; 1909 § 1010

Effective 1-02-79



Section 56.095 Annual report required (second class and certain first class counties).

Effective 28 Aug 1973

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.095. Annual report required (second class and certain first class counties). — The prosecuting attorney in counties of the first class not having a charter form of government and in counties of the second class shall make an annual report in November of each year to the county commission, stating the number of misdemeanors and felonies occurring within such county, which have been prosecuted by him or his assistants the preceding year.

(L. 1965 p. 150 § 7, A.L. 1973 H.B. 670)



Section 56.110 If interested in case, court to appoint substitute.

Effective 28 Aug 2014

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.110. If interested in case, court to appoint substitute. — If the prosecuting attorney and assistant prosecuting attorney be interested or shall have been employed as counsel in any case where such employment is inconsistent with the duties of his or her office, or shall be related to the defendant in any criminal prosecution, either by blood or by marriage, the court having criminal jurisdiction may appoint some other attorney to prosecute or defend the cause. Such special prosecutor shall not otherwise represent a party other than the state of Missouri in any criminal case or proceeding in that circuit for the duration of that appointment and shall be considered an appointed prosecutor for purposes of section 56.360.

(RSMo 1939 § 12948, A.L. 2014 S.B. 621)

Prior revisions: 1929 § 11322; 1919 § 742; 1909 § 1012

(1976) An unchallenged verified application to disqualify a prosecuting attorney is merely a prima facie showing and does not require the court to appoint another prosecutor. State v. Burton (A.), 544 S.W.2d 60.



Section 56.120 When sick, court to appoint substitute.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.120. When sick, court to appoint substitute. — If he be sick or absent, such court shall appoint some person to discharge the duties of the office until the proper officer resumes the discharge of his duties.

(RSMo 1939 § 12949)

Prior revisions: 1929 § 11323; 1919 § 743; 1909 § 1013



Section 56.130 Power of appointee.

Effective 28 Aug 1959

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.130. Power of appointee. — The person appointed shall possess the same power as the proper officer would if he was present and shall receive a reasonable fee for each case prosecuted to be fixed by the court and to be taxed and paid as other costs in criminal cases.

(RSMo 1939 § 12950, A. 1949 H.B. 2014, A.L. 1959 S.B. 67)

Prior revisions: 1929 § 11324; 1919 § 744; 1909 § 1014



Section 56.140 Subject to fine, when.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.140. Subject to fine, when. — If any prosecuting attorney shall fail to attend any term of the court having criminal jurisdiction in his county, held in pursuance of law, he shall be fined twenty-five dollars by the court, unless he show good cause to the contrary at the next succeeding term thereof.

(RSMo 1939 § 12951)

Prior revisions: 1929 § 11325; 1919 § 745; 1909 § 1015



Section 56.151 Assistants, investigators, clerical help, how paid, tenure — assistant prosecutors, qualifications of (certain first class counties).

Effective 06 May 1999, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.151. Assistants, investigators, clerical help, how paid, tenure — assistant prosecutors, qualifications of (certain first class counties). — 1. The prosecuting attorney of all counties of the first class not having a charter form of government may appoint such assistant prosecuting attorneys, and may employ such investigators and stenographic and clerical help as he deems necessary for the proper discharge of the duties of his office, and may set their compensation within the limits of the allocations made for that purpose by the county commission. The compensation for the assistant prosecuting attorneys, investigators and stenographic and clerical help shall be paid in equal installments out of the county treasury in the same manner as other county employees are paid.

2. The assistant prosecuting attorneys shall be subject to the same fines and penalties for neglect of duty or misdemeanor in office as the prosecuting attorney.

3. All assistant prosecuting attorneys, investigators, and stenographic and clerical help shall hold office at the pleasure of the prosecuting attorney.

(L. 1973 H.B. 670, A.L. 1999 S.B. 275)

Effective 5-06-99



Section 56.180 Assistants — duties (first class counties).

Effective 28 Aug 1945

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.180. Assistants — duties (first class counties). — In all counties of class one in this state, the assistant prosecuting attorneys shall discharge such duties as may be required of them in criminal and civil causes and in courts having jurisdiction of same on behalf of the state or county; shall attend the grand jury of the county if required so to do by the prosecuting attorney; assist and advise said body; examine witnesses and preserve their testimony. The assistant prosecuting attorneys shall be and are hereby empowered to sign in their own name informations in criminal causes in all courts having jurisdiction in criminal causes.

(RSMo 1939 § 12960, A.L. 1945 p. 579)

Prior revision: 1929 § 11334



Section 56.190 Stenographers — duties (first class counties).

Effective 28 Aug 1945

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.190. Stenographers — duties (first class counties). — In all counties of class one, the stenographers in the office of the prosecuting attorney shall, when so directed by the prosecuting attorney of such county, take down and transcribe for the use of the prosecuting attorney testimony and evidence before the grand jury of said county and before any court of said county exercising criminal jurisdiction or before the coroner of said county at any inquest held on any homicide or felony inquiry, and shall perform such other duties in the office of the prosecuting attorney as may be necessary. Before taking down any evidence before the grand jury such stenographers shall be sworn to keep secret any fact disclosed in said grand jury room, and shall not divulge any testimony which he or she may have heard there, except to the prosecuting attorney or when lawfully required to do so by a court of record having jurisdiction in said matter.

(RSMo 1939 § 12979, A.L. 1945 p. 579 § 12961)

Prior revision: 1929 § 11353



Section 56.200 Assistants — qualifications, salaries (second class counties).

Effective 28 Aug 1972

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.200. Assistants — qualifications, salaries (second class counties). — The prosecuting attorney, in counties of the second class, shall be entitled to:

(1) Not more than four assistants when the assessed valuation of the county is less than two hundred fifty million dollars;

(2) Not more than eight assistants when the assessed valuation of the county is two hundred fifty million dollars or more. The assistants shall be appointed by the prosecuting attorney. They shall possess the same qualifications and be subject to the same fines and penalties for neglect of duty or misdemeanor in office as the prosecuting attorney. They shall be paid a salary in an amount as shall be fixed by the prosecuting attorney and approved by the commissioners of the county commission. The appointment, approval, and agreement as to the salary of each assistant shall be in writing, and filed by the prosecuting attorney with the county commission.

(L. 1945 p. 572 § 3, A.L. 1959 S.B. 220, A.L. 1972 S.B. 557)



Section 56.210 Assistants commissioned (second class counties).

Effective 28 Aug 1945

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.210. Assistants commissioned (second class counties). — When the prosecuting attorney, of any county of the second class, shall file with the county commission, the approval of the circuit judges of the county of the appointment of an assistant prosecuting attorney, as herein provided, it shall be the duty of the county commission to commission such assistant as other officers are commissioned by such commission.

(L. 1945 p. 572 § 4)



Section 56.220 Assistants — term of office — vacancy, how filled (second class counties).

Effective 28 Aug 1945

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.220. Assistants — term of office — vacancy, how filled (second class counties). — Such assistant prosecuting attorneys shall be commissioned for and hold their offices for the remainder of the term of the prosecuting attorney by whom they have been appointed, and in case of a vacancy by removal, death or resignation, the same shall be filled by appointment as herein provided.

(L. 1945 p. 572 § 5)



Section 56.230 Stenographic and clerical help (second class counties).

Effective 28 Aug 1945

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.230. Stenographic and clerical help (second class counties). — The prosecuting attorney, in counties of the second class, may employ such stenographic and clerical help, with the approval of the county commission, as may be necessary to the efficient operation of his office. The salary of any stenographer or clerk, so employed, shall be fixed by the prosecuting attorney, with the approval of the county commission.

(L. 1945 p. 572 § 6)



Section 56.240 Assistant prosecuting attorneys — qualifications — oath — duties — compensation (third class counties).

Effective 28 Aug 1995

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.240. Assistant prosecuting attorneys — qualifications — oath — duties — compensation (third class counties). — The prosecuting attorney in counties of the third class may appoint assistant prosecuting attorneys who shall be licensed attorneys in the state of Missouri and be subject to all the liabilities and penalties for failure or neglect to discharge the duty to which prosecuting attorneys are liable. The appointment of an assistant prosecuting attorney shall be made in writing and filed by the prosecuting attorney, and such assistant prosecuting attorney shall take and subscribe to the oath or affirmation of office required of prosecuting attorneys, which appointment and oath or affirmation of office shall be filed in the office of the clerk of the circuit court of the county. An assistant prosecuting attorney shall discharge the duties of the prosecuting attorney when the prosecuting attorney is sick or absent from the county, or when the prosecuting attorney is engaged in the discharge of the duties of his office so that he cannot attend. In counties of the third class an assistant prosecuting attorney shall assist the prosecuting attorney in any case when requested to do so by the prosecuting attorney, but the former shall be disqualified from defending in any criminal case. The compensation of an assistant prosecuting attorney in third class counties may be paid out of the county treasury an annual salary in an amount approved by the county commission.

(L. 1945 p. 1535 § 4, A.L. 1947 V. I p. 489, A. 1949 H.B. 2014, A.L. 1961 p. 292, A.L. 1969 p. 108, A.L. 1974 H.B. 1381, A.L. 1990 S.B. 834, A.L. 1993 H.B. 562, A.L. 1995 H.B. 424)



Section 56.245 Stenographic and clerical help, compensation (third and fourth class counties).

Effective 28 Aug 1979

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.245. Stenographic and clerical help, compensation (third and fourth class counties). — The prosecuting attorney in counties of the third and fourth class may employ such stenographic and clerical help as may be necessary for the efficient operation of his office. The salary of any stenographer or clerk so employed shall be fixed by the prosecuting attorney with the approval of the county commission to be paid by the county.

(L. 1961 p. 293 § 1, A.L. 1967 p. 132, A.L. 1979 H.B. 255)



Section 56.250 Special counsel — compensation — qualifications (second, third, and fourth class counties).

Effective 28 Aug 1983

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.250. Special counsel — compensation — qualifications (second, third, and fourth class counties). — The governing body of each second, third, and fourth class county* in this state may, in its discretion, employ special counsel or an attorney to represent such county or counties in prosecuting or defending any suit or suits by or against such county or counties, and may pay to such special counsel or attorney reasonable compensation for his services, such compensation to be fixed by the governing body of such county and paid out of such funds as the governing body may direct. Such counsel or attorney shall be a duly licensed attorney and at least twenty-five years of age.

(RSMo 1939 § 12980, A.L. 1945 p. 571, A.L. 1983 S.B. 372)

Prior revisions: 1929 § 11354; 1919 § 773; 1909 § 1038

*Word "counties" appears in original rolls.

(1957) Where judges of county court retained counsel to defend them against contempt proceedings in circuit court arising out of their refusal to direct certain payments from county treasury, compensation of such counsel was not an obligation of the county. County of St. Francois v. Brookshire (Mo.), 302 S.W.2d 1.



Section 56.265 Compensation of prosecuting attorneys — training program, attendance required, when, expenses, compensation — definition, prosecuting attorney to include circuit attorney (noncharter counties).

Effective 28 Aug 2014

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.265. Compensation of prosecuting attorneys — training program, attendance required, when, expenses, compensation — definition, prosecuting attorney to include circuit attorney (noncharter counties). — 1. The county prosecuting attorney in any county, other than in a chartered county, shall receive an annual salary computed using the following schedule, when applicable. The assessed valuation factor shall be the amount thereof as shown for the year immediately preceding the year for which the computation is done.

(1) For a full-time prosecutor the prosecutor shall receive compensation equal to the compensation of an associate circuit judge;

(2) For a part-time prosecutor:

­

­

2. Two thousand dollars of the salary authorized in this section shall be payable to the prosecuting attorney only if the prosecuting attorney has completed at least twenty hours of classroom instruction each calendar year relating to the operations of the prosecuting attorney's office when approved by a professional association of the county prosecuting attorneys of Missouri unless exempted from the training by the professional association. The professional association approving the program shall provide a certificate of completion to each prosecuting attorney who completes the training program and shall send a list of certified prosecuting attorneys to the treasurer of each county. Expenses incurred for attending the training session may be reimbursed to the county prosecuting attorney in the same manner as other expenses as may be appropriated for that purpose.

3. As used in this section, the term "prosecuting attorney" includes the circuit attorney of any city not within a county.

4. The prosecuting attorney of any county which becomes a county of the first classification during a four-year term of office or a county which passed the proposition authorized by subsection 1 of section 56.363 shall not be required to devote full time to such office pursuant to section 56.067 until the beginning of the prosecuting attorney's next term of office or until the proposition otherwise becomes effective.

5. The provisions of section 56.066 shall not apply to full-time prosecutors who are compensated pursuant to subdivision (1) of subsection 1 of this section.

(L. 1987 S.B. 65, et al. § 3, A.L. 1988 S.B. 431, A.L. 1993 S.B. 250, A.L. 1995 H.B. 424, A.L. 1997 S.B. 11, A.L. 1998 S.B. 819, A.L. 1999 S.B. 275, A.L. 2014 S.B. 672)



Section 56.291 To prepare written brief for attorney general in appealed criminal cases (third and certain fourth class counties).

Effective 01 Jan 1988, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.291. To prepare written brief for attorney general in appealed criminal cases (third and certain fourth class counties). — The prosecuting attorney in counties of the third and fourth class, in addition to his other duties provided by law, shall submit to the attorney general of the state of Missouri, a written brief summarizing the facts and law of the lower court proceedings had in all criminal cases appealed to the supreme court from the county of his jurisdiction. The provisions of this section shall not apply to counties of the fourth class having an assessed valuation of less than ten million dollars, unless approved by the county commission.

(L. 1965 p. 165 § 1, A.L. 1987 S.B. 65, et al.)

Effective 1-01-88



Section 56.293 To defend elected county officials in certain suits (second, third and fourth class counties).

Effective 28 Aug 1979

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.293. To defend elected county officials in certain suits (second, third and fourth class counties). — In addition to all other duties imposed upon the prosecuting attorney in counties of the second, third and fourth classes, if any elected county official be sued in connection with the performance of this office, under the provisions of Section 1983, Title 42, United States Code, the prosecuting attorney shall, if requested to do so by such elected county official, act as defense counsel or co-counsel for such elected official.

(L. 1979 H.B. 255 § 1)



Section 56.300 Prosecuting attorneys — duties, coroners' inquests (third and fourth class counties).

Effective 28 Aug 1957

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.300. Prosecuting attorneys — duties, coroners' inquests (third and fourth class counties). — The prosecuting attorney in counties of the third and fourth class shall attend inquests by coroners in cases of death occurring by violence, and which may result in a charge of felony. The prosecuting attorney shall make an investigation concerning the death and cause to be brought before the coroner any witnesses he desires. He shall be permitted by the coroner to assist in the interrogation of witnesses for the full development of the circumstances leading up to and resulting in the death, and for his information concerning any possible criminal charge that may grow out of the death.

(L. 1949 p. 231 § 1, A.L. 1957 p. 325)



Section 56.305 Judicial paroles — duties (third and fourth class counties).

Effective 28 Aug 1957

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.305. Judicial paroles — duties (third and fourth class counties). — The prosecuting attorney in counties of the third and fourth classes shall attend all hearings and applications for judicial paroles and investigate all applications for judicial paroles, make a complete investigation of all the facts and circumstances surrounding the applicant, his home life, family and business, make a report of his findings thereon to the circuit judge and make such recommendation as he deems necessary and advisable to the circuit judge.

(L. 1953 p. 380 § 1, A.L. 1957 p. 325)



Section 56.312 Fee for collection of delinquent taxes and fees — deposit — purpose — unexpended balance to remain in fund.

Effective 28 Aug 1986

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.312. Fee for collection of delinquent taxes and fees — deposit — purpose — unexpended balance to remain in fund. — 1. Notwithstanding the provisions of sections 50.525 to 50.745, the one-half of the tax collection fee which is designated for the use of the prosecuting or circuit attorney as provided in section 136.150 shall be deposited by the county treasurer into a separate interest-bearing fund to be expended at the direction of the prosecuting attorney as provided in this section. These funds shall not be budgeted by the governing body of the county or the City of St. Louis, and shall be expended only upon warrants executed by the circuit or prosecuting attorney, directing the treasurer to issue checks thereon.

2. The moneys deposited in the fund may be used by the prosecuting or circuit attorney for office supplies, postage, books, training, office equipment, capital outlay, expenses of trial and witness preparation, additional employees for the staff of the prosecuting or circuit attorney, salary supplements for existing employees on the staff of the prosecuting or circuit attorney.

3. No prior approval of the expenditures from this fund shall be required by the governing body of the county or the city of St. Louis, nor shall any prior audit or encumbrance of the fund be required before any expenditure is made by the prosecuting or circuit attorney from this fund. This fund may be audited by the state auditor's office or the appropriate auditing agency.

4. If the moneys collected and deposited into this fund are not totally expended annually, then the unexpended balance shall remain in said fund and the balance shall be kept in said fund to accumulate from year to year.

(L. 1986 S.B. 665)



Section 56.320 Fees paid to county treasury (first class counties).

Effective 28 Aug 1959

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.320. Fees paid to county treasury (first class counties). — In all counties of class one the salary of the prosecuting attorney is in lieu of all fees for criminal cases, but the fees of the prosecuting attorney shall continue to be taxed as heretofore, and, when collected, shall be turned into the treasury of the county. All fees of the prosecuting attorney in criminal cases not paid by the state shall be collected by the clerk of the circuit court of the county and by him paid into the treasury of the county. When the fees are paid by the state, they shall be paid into the county treasury in the manner now provided by law.

(RSMo 1939 § 13469, A.L. 1945 p. 1566, A.L. 1959 S.B. 67)

Prior revisions: 1929 § 11837; 1919 § 11045



Section 56.330 Fees set aside as contingent fund (first class counties).

Effective 28 Aug 1967

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.330. Fees set aside as contingent fund (first class counties). — The treasurer of each county of class one shall set aside the prosecuting attorney's fees to be used as a contingent fund for the prosecuting attorney for the payment of the incidental expenses in bringing parties and witnesses from other states or countries and in properly preparing cases for trial, attending trial on changes of venue, attending at the taking of depositions, in printing briefs, and appearing before the appellate courts of the state, and generally the expenses he is put to in the proper and vigorous prosecution of the duties of his office. The fund shall be paid out as needed to the prosecuting attorney by the county treasurer, not exceeding twenty thousand dollars in any year, upon warrant of the prosecuting attorney approved and signed by a judge of the circuit court of said county. At the end of each year the county treasurer shall pay into the general revenue fund of the county any balance in his hands from fees, so collected, exceeding the sum of two thousand five hundred dollars.

(RSMo 1939 § 13470, A.L. 1957 p. 344, A.L. 1959 S.B. 67, A.L. 1967 1st Ex. Sess. p. 870)

Prior revisions: 1929 § 11838; 1919 § 11046



Section 56.340 Fees — records — collection (second, third and fourth class counties).

Effective 28 Aug 1949

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.340. Fees — records — collection (second, third and fourth class counties). — The prosecuting attorney, in counties of the second, third and fourth classes, shall charge upon behalf of the county every fee that accrues in his office and receive the same, and at the end of each month, pay over to the county treasury all moneys collected by him as fees, taking two receipts therefor, one of which he will immediately file with the clerk of the county commission, and shall at the same time make out an itemized and accurate list of all fees in his office which have been collected by him, and one of all fees due his office which have not been paid, giving the name of the person or persons paying or owing the same, and turn the same over to the county commission, stating that he has been unable, after the exercise of diligence, to collect the part unpaid, said report to be verified by affidavit, and it shall be the duty of the county commission to cause the fees unpaid to be collected by law, and to cause the same when collected to be turned over to the county treasury.

(L. 1945 p. 1535 § 3, L. 1945 p. 1536 § 3, A. 1949 H.B. 2014)



Section 56.350 Acceptance of fee for signing pardon application deemed bribery — penalty.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.350. Acceptance of fee for signing pardon application deemed bribery — penalty. — Any prosecuting attorney or circuit attorney, or any assistant prosecuting attorney or any assistant circuit attorney, or anyone who has held either one of said offices, who shall accept of any fee, gratuity, present or reward for signing the petition or application for a pardon of any person that was convicted of a felony or a misdemeanor during his term of office, or who shall accept of any fee, gratuity, present or reward for using his influence towards the pardon of any such person, shall be deemed guilty of bribery, and shall, on conviction, be punished by imprisonment in the penitentiary for a term of not less than two years nor more than five years.

(RSMo 1939 § 12983)

Prior revisions: 1929 § 11357; 1919 § 776; 1909 § 1041



Section 56.360 Employment in criminal cases prohibited — civil practice authorized.

Effective 28 Aug 1959

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.360. Employment in criminal cases prohibited — civil practice authorized. — It shall be unlawful for any prosecuting attorney or circuit attorney, or any assistant prosecuting attorney or any assistant circuit attorney, during the term of office for which he shall have been elected or appointed, to accept employment by any party other than the state of Missouri in any criminal case or proceeding; provided, that nothing in this section shall be deemed to preclude the officers specified in this section from engaging in the civil practice of law. Any violation of the provisions of this section shall be deemed a misdemeanor.

(RSMo 1939 § 12927, A.L. 1959 H.B. 376)

Prior revisions: 1929 § 11302; 1919 § 722; 1909 § 993



Section 56.363 Full-time prosecutor, ballot — effective date — continuing education requirement, duty to provide to peace officers — may qualify for retirement benefits, when — election in Cedar County.

Effective 28 Aug 2014

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.363. Full-time prosecutor, ballot — effective date — continuing education requirement, duty to provide to peace officers — may qualify for retirement benefits, when — election in Cedar County. — 1. The county commission of any county may on its own motion and shall upon the petition of ten percent of the total number of people who voted in the previous general election in the county submit to the voters at a general or special election the proposition of making the county prosecutor a full-time position. The commission shall cause notice of the election to be published in a newspaper published within the county, or if no newspaper is published within the county, in a newspaper published in an adjoining county, for three weeks consecutively, the last insertion of which shall be at least ten days and not more than thirty days before the day of the election, and by posting printed notices thereof at three of the most public places in each township in the county. The proposition shall be put before the voters substantially in the following form:

­

­

­­

­

2. The provisions of subsection 1 of this section notwithstanding, in any county where the proposition of making the county prosecutor a full-time position was submitted to the voters at a general election in 1998 and where a majority of the voters voting on the proposition voted in favor of making the county prosecutor a full-time position, the proposition shall become effective on May 1, 1999. Any prosecuting attorney whose position becomes full time on May 1, 1999, under the provisions of this subsection shall have the additional duty of providing not less than three hours of continuing education to peace officers in the county served by the prosecuting attorney in each year of the term beginning January 1, 1999.

3. In counties that, prior to August 28, 2001, have elected pursuant to this section to make the position of prosecuting attorney a full-time position, the county commission may at any time elect to have that position also qualify for the retirement benefit available for a full-time prosecutor of a county of the first classification. Such election shall be made by a majority vote of the county commission and once made shall be irrevocable, unless the voters of the county elect to change the position of prosecuting attorney back to a part-time position under subsection 4 of this section. When such an election is made, the results shall be transmitted to the Missouri prosecuting attorneys and circuit attorneys' retirement system fund, and the election shall be effective on the first day of January following such election. Such election shall also obligate the county to pay into the Missouri prosecuting attorneys and circuit attorneys' system retirement fund the same retirement contributions for full-time prosecutors as are paid by counties of the first classification.

4. In any county of the third classification without a township form of government and with more than twelve thousand but fewer than fourteen thousand inhabitants and with a city of the fourth classification with more than one thousand seven hundred but fewer than one thousand nine hundred inhabitants as the county seat that has elected to make the county prosecutor a full-time position under this section after August 28, 2014, the county commission may on its own motion and shall upon the petition of ten percent of the total number of people who voted in the previous general election in the county submit to the voters at a general or special election the proposition of changing the full-time prosecutor position to a part-time position. The commission shall cause notice of the election to be published in a newspaper published within the county, or if no newspaper is published within the county, in a newspaper published in an adjoining county, for three weeks consecutively, the last insertion of which shall be at least ten days and not more than thirty days before the day of the election, and by posting printed notices thereof at three of the most public places in each township in the county. The proposition shall be put before the voters substantially in the following form:

­

­

­­

­

5. In any county that has elected to make the full-time position of county prosecutor a part-time position under subsection 4 of this section, the county's retirement contribution to the retirement system and the retirement benefit earned by the member shall prospectively be that of a part-time prosecutor as established in this chapter. Any retirement contribution made and retirement benefit earned prior to the effective date of the voter-approved proposition under subsection 4 of this section shall be maintained by the retirement system and used to calculate the retirement benefit for such prior full-time position service. Under no circumstances shall a member in a part-time prosecutor position earn full-time position retirement benefit service accruals for time periods after the effective date of the proposition changing the county prosecutor back to a part-time position.

(L. 1997 S.B. 11, A.L. 1999 S.B. 275, A.L. 2002 H.B. 2080, A.L. 2014 S.B. 672)

(2008) No equal protection violation exists due to rational basis for disparity in compensation for prosecutors in counties of the third classification who became full-time before August 28, 2001, and those who became full-time after such date. PACARS vs. Pemiscot County, 256 S.W.3d 98 (Mo.banc).



Section 56.380 Not to accept fee or reward, except salary, courts of criminal jurisdiction (cities of 700,000 or more) — penalty.

Effective 28 Aug 1986

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.380. Not to accept fee or reward, except salary, courts of criminal jurisdiction (cities of 700,000 or more) — penalty. — It is unlawful for the circuit attorneys or the assistant circuit attorneys of the courts of this state having jurisdiction of criminals within cities in this state having a population of seven hundred thousand inhabitants or more to contract for, directly or indirectly, or to accept, receive or take any fee, reward, promise or undertaking, or gift or valuable thing of any kind whatsoever, except the salary of his office prescribed by law, for aiding, advising, promoting or procuring any indictment, true bill or legal process of any kind whatsoever against any person or party, or for aiding, promoting, counseling or procuring the detection, discovery, apprehension, prosecution or conviction of any person upon any charge whatsoever, or for aiding, advising or counseling of or concerning, or for procuring, promoting or effecting the discovery or recovery, by any means whatever, of any valuable thing which is secreted or detained from the possession of the owner or lawful custodian thereof. Any officer who is convicted of the violation of any of the provisions of this section shall be punished by imprisonment by the state department of corrections and human resources for not more than seven years and in addition shall forfeit his office.

(RSMo 1939 § 12929, A.L. 1965 p. 166, A.L. 1986 H.B. 1554 Revision)

Prior revisions: 1929 § 11304; 1919 § 724; 1909 § 995



Section 56.410 May be suspended upon indictment — governor to appoint successor.

Effective 28 Aug 1965

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.410. May be suspended upon indictment — governor to appoint successor. — Any officer who is indicted for the violation of section 56.380, in the discretion of the court of which he is an officer, or of the judge thereof, by an order of record in the records of the court, may be suspended from the office to which he was elected or appointed and qualified, until the indictment is disposed of in favor of the officer, or until the officer is acquitted thereon by the verdict of a jury. The court making the order of suspension shall transmit forthwith, by mail, to the governor of the state of Missouri, a copy of the order, certified under the seal of the court by the clerk thereof. Immediately upon the receipt of the certified copy of the order of suspension, the governor shall appoint and commission a successor to the suspended officer. The successor shall possess the qualifications for the office prescribed by law, and, during the period of suspension, shall perform the duties and receive the salary prescribed for the office by law. He shall conduct the prosecution of the indictment upon which the suspension of his predecessor was made.

(RSMo 1939 § 12932, A.L. 1965 p. 166)

Prior revisions: 1929 § 11307; 1919 § 727; 1909 § 998



Section 56.420 Restoration to office.

Effective 28 Aug 1965

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.420. Restoration to office. — If the suspended officer is acquitted he shall be restored to the office from which he was suspended, by an order of record of the court by which the suspension was made, and the commission and authority of the successor of the suspended officer shall thereupon cease and determine.

(RSMo 1939 § 12933, A.L. 1965 p. 166)

Prior revisions: 1929 § 11308; 1919 § 728; 1909 § 999



Section 56.430 Circuit attorney — election — qualifications (St. Louis City).

Effective 28 Aug 1978

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.430. Circuit attorney — election — qualifications (St. Louis City). — At the general election to be held in this state in the year 1948, and every four years thereafter, there shall be elected in the city of St. Louis one circuit attorney, who shall reside in said city, and shall possess the same qualifications and be subject to the same duties that are prescribed by this chapter for prosecuting attorneys throughout the state.

(RSMo 1939 § 12906, A.L. 1945 p. 581, A. 1949 H.B. 2014, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 11281; 1919 § 701; 1909 § 975



Section 56.445 Circuit attorney and assistants to devote full time to office — special assistants may engage in civil practice (St. Louis City).

Effective 02 Jan 1979, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.445. Circuit attorney and assistants to devote full time to office — special assistants may engage in civil practice (St. Louis City). — It shall be the duty of the circuit attorney of the City of St. Louis and of his assistants and associates to devote their entire time and energy to the discharge of their official duties; but the circuit attorney may in his discretion designate as many as seven of his assistants as provided for in section 56.540 as special assistant circuit attorneys and those special assistant circuit attorneys may be allowed to engage in the civil practice of law.

(L. 1959 H.B. 376, A.L. 1967 p. 133, A.L. 1978 H.B. 1634)

Effective 1-02-79



Section 56.450 Circuit attorney — duties (St. Louis City).

Effective 02 Jan 1979, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.450. Circuit attorney — duties (St. Louis City). — The circuit attorney of the City of St. Louis shall manage and conduct all criminal cases, business and proceedings of which the circuit court of the city of St. Louis shall have jurisdiction. He shall appear for the state in all misdemeanor cases appealed from the circuit court of the City of St. Louis to the court of appeals.

(RSMo 1939 § 2231, A. 1949 H.B. 2014, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 2129; 1919 § 2632; 1909 § 4165

Effective 1-02-79

(1955) Prosecutor has the sole authority and discretion to elect to reduce the offense charged before trial. State ex rel. Dowd v. Nangle (Mo.), 276 S.W.2d 135.



Section 56.453 Circuit attorney, additional duties, how established.

Effective 01 Jan 1988, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.453. Circuit attorney, additional duties, how established. — If the St. Louis board of aldermen enacts an ordinance in accordance with the applicable provisions of the St. Louis City charter, the circuit attorney for the City of St. Louis may perform the following duties in addition to all other duties imposed by law:

(1) Act as defense counsel or co-counsel for any elected county official of the city of St. Louis if that official is sued in connection with the performance of his office, under the provisions of Section 1983, Title 42, United States Code;

(2) Represent the sheriff of the City of St. Louis or the St. Louis metropolitan police department in writs of replevin filed for the return of property that is or has been used as evidence in any state criminal or traffic case;

(3) Represent petitioners in civil contempt proceedings when it is alleged that a respondent has violated a court order under chapter 455;

(4) Upon his own motion or on a motion of the court or on a motion of the public defender, initiate proceedings under section 600.100 to determine the present ability of any defendant to pay all or a portion of the costs of his representation.

(L. 1981 S.B. 133, A.L. 1984 S.B. 601, A.L. 1987 S.B. 65, et al.)

Effective 1-01-88



Section 56.455 Circuit attorney to report on felons (St. Louis City).

Effective 02 Jan 1979, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.455. Circuit attorney to report on felons (St. Louis City). — In addition to his other duties, the circuit attorney of the City of St. Louis shall make a detailed report of all information in his possession pertaining to each person committed to the state penitentiary by the circuit court of the City of St. Louis to the director of the state department of corrections and human resources and to the state board of probation and parole. The report shall include such information as may be requested by such director or board and shall include a summary of such evidence as to the prior convictions of the convict, his mental condition, education and other personal background information which is available to the circuit attorney as well as the date of the crime for which the convict was sentenced, whether he was tried or pleaded guilty, and such facts as are available as to the aggravating or mitigating circumstances of the crime. The circuit attorney may include in the report his recommendation as to whether the convict should be kept in a maximum security institution. The report shall be transmitted within twenty days after the date of the conviction or at such other time as is prescribed by the director of the department of corrections and human resources or board of probation and parole.

(L. 1955 p. 361 § 1, A.L. 1978 H.B. 1634)

Effective 1-02-79



Section 56.460 Circuit attorney of St. Louis City, duty on felony and misdemeanor complaints — office hours.

Effective 02 Jan 1979, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.460. Circuit attorney of St. Louis City, duty on felony and misdemeanor complaints — office hours. — It shall be the duty of the circuit attorney of the City of St. Louis, in person or by assistants, to hear complaints in felony and misdemeanor cases and to file information in such cases with the clerk of the circuit court of the City of St. Louis and to prosecute the same in said court; and it shall be the duty of the circuit attorney, or such assistants as he may designate, to attend at his office on each day of the week, except Sunday and national and state holidays, at all reasonable hours, for the purpose of preparing all complaints, affidavits and informations in such cases required by law to be lodged in said court.

(RSMo 1939 § 2307, A. 1949 H.B. 2014, A.L. 1976 S.B. 658, A.L. 1978 H.B. 1634)

Prior revision: 1929 § 14699

Effective 1-02-79



Section 56.470 Arrests for felony or misdemeanor to be reported to circuit attorney, when — penalty for failure (St. Louis City).

Effective 02 Jan 1979, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.470. Arrests for felony or misdemeanor to be reported to circuit attorney, when — penalty for failure (St. Louis City). — 1. It shall be the duty of the chief of police of the City of St. Louis, within twenty hours after the arrest by the police of any person for felony or misdemeanor under the laws of this state, to report to the circuit attorney the name of the person so arrested and the name of the prosecuting witness and of any other material witnesses known to the police, and said circuit attorney or his assistants shall thereupon proceed to institute such prosecution as is required by law if, in the judgment of such circuit attorney, the evidence presented to him is sufficient to justify a prosecution.

2. Any willful failure on the part of the chief of police, or other officer whose duty it shall be to act in the premises, to comply with the provisions of this section, shall be deemed a misdemeanor, and the offending party may be indicted and, upon conviction, punished by fine of not less than ten nor more than one hundred dollars, any law of this state or any ordinance of the City of St. Louis to the contrary notwithstanding.

(RSMo 1939 § 2308, A.L. 1978 H.B. 1634)

Prior revision: 1929 § 14700

Effective 1-02-79



Section 56.510 Circuit attorney, duties, coroners' inquests.

Effective 28 Aug 1959

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.510. Circuit attorney, duties, coroners' inquests. — The circuit attorney of cities that have five hundred thousand inhabitants or more is required to attend inquests held by coroners in cases of death occurring by violence, and which may result in a charge of felony. The circuit attorney shall make an investigation concerning the death and cause to be brought before the coroner any witnesses he desires, and shall be permitted by the coroner to assist in the interrogation of witnesses for the full development of the circumstances leading up to and resulting in the death, and for his information concerning any possible criminal charge that may grow out of the same. For these services there shall be taxed as costs a fee in favor of the circuit attorney of ten dollars for each inquest, to be paid as other costs by the respective cities. Each coroner shall promptly notify the circuit attorney of his city of the time and place of inquisition concerning any death of the aforesaid characteristics.

(RSMo 1939 § 12984, A.L. 1959 S.B. 67)

Prior revisions: 1929 § 11358; 1919 § 777



Section 56.530 Circuit attorney, contingent fund.

Effective 02 Jan 1979, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.530. Circuit attorney, contingent fund. — The treasurer of said city shall set aside the circuit attorney's fees so turned into the treasury of said city to be used as a contingent fund for the circuit attorney for the payment of the incidental expenses in bringing parties and witnesses from other states or countries and in properly preparing causes for trial, attending trial on changes of venue, attending at the taking of depositions, in printing briefs, and appearing before the appellate courts of the state, and generally such expenses as he may be put to in the proper and vigorous prosecution of the duties of his office. Such fund shall be paid out as needed to the circuit attorney by the said city treasurer out of said funds in the treasury of said city not exceeding thirty-two thousand dollars in any year upon warrant of the circuit attorney. At the end of each year said treasurer shall pay into the general revenue fund of such city any balance that may be in his hands from fees so collected exceeding the sum of one thousand dollars.

(RSMo 1939 § 12915, A.L. 1957 p. 340, A.L. 1961 p. 294, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 11290; 1919 § 710; 1909 § 984

Effective 1-02-79



Section 56.540 Circuit attorney — assistants, investigators, clerical employees, duties — oath — compensation.

Effective 28 Aug 1993

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.540. Circuit attorney — assistants, investigators, clerical employees, duties — oath — compensation. — 1. The circuit attorney of such circuit may appoint one first assistant circuit attorney, one chief trial assistant, one warrant officer, one chief misdemeanor assistant and such additional assistant circuit attorneys as the circuit attorney deems necessary for the proper administration of his office. The appointments shall be in writing and shall be entered upon the minutes of the criminal divisions.

2. The circuit attorney may also appoint one chief clerk, grand jury reporters, and as many clerks, criminal legal investigators, reporters, and stenographers as he deems necessary for the proper administration of his office. It is the duty of the clerks, reporters and stenographers to act as clerks, reporters and stenographers for the circuit attorney, and, when so directed by him, the reporters and stenographers shall take down and transcribe, for his use, evidence before the grand jury or before any court of the circuit exercising criminal jurisdiction. Before taking down any evidence before the grand jury, the reporters and stenographers shall be sworn to secrecy and shall not divulge any testimony which they may hear except to the circuit attorney, or when lawfully required to do so in a court of record. The clerk, reporters and stenographers shall also perform other services as the circuit attorney may direct.

3. Salaries for all employees of the circuit attorney's office shall be set and determined by the circuit attorney and the St. Louis board of aldermen, subject to the approval of the board of estimate and apportionment of the city of St. Louis.

4. All salaries shall be paid on a biweekly basis.

5. Appointments by the circuit attorney of assistant circuit attorneys, clerks, stenographers, reporters, criminal legal investigators, and all other personnel, in excess of the minimum numbers authorized by this section, shall be subject to the approval of the board of estimate and apportionment of the City of St. Louis.

(RSMo 1939 § 12909, A.L. 1945 p. 581 § 12906A, A.L. 1949 p. 230, A.L. 1953 p. 389, A.L. 1955 p. 362, A.L. 1961 p. 295, A.L. 1967 p. 133, A.L. 1969 p. 108, A.L. 1973 S.B. 235, A.L. 1978 H.B. 1634, S.B. 700, A.L. 1981 S.B. 133, A.L. 1983 S.B. 250, A.L. 1988 S.B. 431, A.L. 1993 S.B. 250)

Prior revisions: 1929 § 11284; 1919 § 704; 1909 § 978



Section 56.550 Circuit attorneys and assistants — oaths — duties.

Effective 02 Jan 1979, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.550. Circuit attorneys and assistants — oaths — duties. — Before entering upon the duties of their office, the circuit attorney and said assistants shall be severally sworn to support the Constitution of the United States and the Constitution of Missouri, and to faithfully demean themselves in office. The duties of said assistants shall be to assist the circuit attorney generally in the conduct of his office, under his direction and subject to his control; and said circuit attorney and his assistants shall institute and prosecute all criminal actions in the circuit court. The circuit attorney and said assistant circuit attorneys, when so directed by the circuit attorney, may attend upon the grand jury.

(RSMo 1939 §§ 12909, 12912, A.L. 1945 p. 581 § 12906B, A.L. 1978 H.B. 1634)

Prior revisions: 1929 §§ 11284, 11287; 1919 §§ 704, 707; 1909 §§ 978, 981

Effective 1-02-79



Section 56.570 Assistants and clerks — tenure.

Effective 28 Aug 1945

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.570. Assistants and clerks — tenure. — The assistant circuit attorneys, clerks and stenographers appointed under the provisions of this chapter shall hold office from month to month, during the pleasure of the circuit attorney, and shall be removable at any time by the circuit attorney, at his option.

(RSMo 1939 § 12911, A.L. 1945 p. 581 § 12906D)

Prior revisions: 1929 § 11286; 1919 § 706; 1909 § 980



Section 56.600 Circuit attorney — salary — fees, collection, disposition.

Effective 28 Aug 1997

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.600. Circuit attorney — salary — fees, collection, disposition. — For the performance of additional duties imposed by Section 32 of Article I of the Missouri Constitution and the additional duties imposed by the 1992 revision of section 546.630*, beginning on January 1, 1998, the circuit attorney shall receive an annual salary of eighty-six thousand dollars and this salary shall constitute the sole compensation for all duties required to be performed by the circuit attorney under the law. The circuit attorney's fees shall continue to be taxed as heretofore, but when collected shall be turned into the treasury of the city. All circuit attorney's fees in criminal cases not paid by the state shall be collected by the circuit clerk or responsible clerk and paid into the treasury of the city. When such fees are paid by the state, they shall be paid into the city treasury in the manner now provided by law.

(RSMo 1939 § 12914, A.L. 1945 p. 581 § 12906E, A.L. 1953 p. 389, A.L. 1967 p. 135, A.L. 1978 H.B. 1634, A.L. 1987 S.B. 65, et al., A.L. 1993 S.B. 250, A.L. 1997 S.B. 11)

Prior revisions: 1929 § 11289; 1919 § 709; 1909 § 983

*Section 546.630 was repealed in 1993 by H.B. 562 § A.



Section 56.631 County counselor, how appointed, tenure, qualifications, compensation.

Effective 28 Aug 2005

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.631. County counselor, how appointed, tenure, qualifications, compensation. — 1. The county commission or governing body of any county, except for any county with a charter form of government and with more than two hundred fifty thousand but fewer than three hundred fifty thousand inhabitants, may by order of the commission or governing body appoint some suitable person to the position of county counselor. If a county counselor is appointed, the county counselor shall be commissioned as other officers are commissioned. The county counselor shall serve at the pleasure of the county commission or governing body.

2. The county counselor shall be a person licensed to practice law in this state, but the county commission or governing body may determine and fix further qualifications for the position.

3. The county commission or governing body shall fix the compensation of the county counselor.

4. The county commission or governing body may require the county counselor to devote his full time to the duties of his office.

(L. 1973 H.B. 670, A.L. 1982 S.B. 478, A.L. 2005 S.B. 210)



Section 56.640 County counselor and assistants, duties of.

Effective 28 Aug 2005

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.640. County counselor and assistants, duties of. — 1. If a county counselor is appointed, the county counselor and the county counselor's assistants under the county counselor's direction shall represent the county and all departments, officers, institutions and agencies thereof, except as otherwise provided by law and shall upon request of any county department, officer, institution or agency for which legal counsel is otherwise provided by law, and upon the approval of the county commission or governing body, represent such department, officer, institution or agency. The county counselor shall commence, prosecute or defend, as the case may require, and exercise exclusive authority in all civil suits or actions in which the county or any county officer, commission, governing body, or agency is a party, in the county counselor's or its official capacity, the county counselor shall draw all contracts relating to the business of the county, the county counselor shall represent the county generally in all matters of civil law, and the county counselor shall upon request furnish written opinions to any county officer or department.

2. In all cases in which a civil fine may be imposed pursuant to section 49.272, it shall be the duty of the county counselor, rather than the county prosecuting attorney, to prosecute such violations in the associate division of the circuit court in the county where the violation occurred.

3. Notwithstanding any law to the contrary, the county counselor in any county of the first classification and the prosecuting attorney of such county may by mutual cooperation agreement prosecute or defend any civil action which the prosecuting attorney or county counselor of the county is authorized or required by law to prosecute or defend.

(RSMo 1939 § 12991, A.L. 1947 V. II p. 210, A.L. 1951 p. 417, A.L. 1973 H.B. 670, A.L. 2003 S.B. 537, A.L. 2005 S.B. 210)

Prior revisions: 1929 § 11366; 1919 § 784; 1909 § 1045

CROSS REFERENCE:

County ordinance violations, amount and purpose (Boone, Buchanon, Cass, Greene, Jasper, and Jefferson counties), 49.272



Section 56.650 Counselor to advise county commission — employees of counselor, how paid, tenure — assistant counselor, compensation, how set.

Effective 28 Aug 2005

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.650. Counselor to advise county commission — employees of counselor, how paid, tenure — assistant counselor, compensation, how set. — If a county counselor is appointed, the county counselor shall in person, or by assistant, at the election of the county commission or governing body, attend such sittings of the county commission and give advice on all legal questions that may arise during the session of the commission or governing body as the county commission or governing body, and the county counselor shall assist the county commission or governing body in all such matters that may be referred to the county counselor. The county counselor may, with the approval of the county commission or governing body, employ such office personnel as are necessary in the discharge of the county counselor's official duties and such employees and assistants shall hold their positions at the pleasure of the county counselor and shall be paid monthly by the county commission or governing body out of the county treasury. The county counselor may, with the approval of the county commission or governing body, appoint such assistants as are necessary in the conduct of the county counselor's office, who shall receive as compensation such salary as is fixed by the county counselor and approved by the county commission or governing body.

(RSMo 1939 § 12992, A.L. 1947 V. II p. 210, A.L. 1973 H.B. 670, A.L. 2005 S.B. 210)

Prior revisions: 1929 § 11367; 1919 § 785; 1909 § 1046



Section 56.660 Special county counselors — employment — compensation — qualifications.

Effective 28 Aug 2005

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.660. Special county counselors — employment — compensation — qualifications. — The county counselor may, with the approval of the county commission or the governing body of such county, employ special county counselors to represent such county in prosecuting or defending any suit by or against such county, or any official of such county acting in the county counselor's official capacity. The county counselor may pay such special county counselors a reasonable compensation, which shall be fixed by the county commission or the governing body of such county and paid out of such funds as the county commission or the governing body may direct, for their services. Special county counselors employed under this section shall have the same qualifications required for county counselors under the provisions of section 56.631.

(L. 1978 S.B. 769, A.L. 2005 S.B. 210)



Section 56.670 Certain counties may contract with a private attorney to furnish nonprosecutorial legal service.

Effective 28 Aug 1998

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.670. Certain counties may contract with a private attorney to furnish nonprosecutorial legal service. — 1. The county commission of any county of the first classification without a charter form of government or any county of the second classification which contains part of a city with a population greater than three hundred fifty thousand may, in lieu of or in addition to appointing a county counselor pursuant to section 56.631, contract with a private attorney for the provision of nonprosecutorial legal services for such county.

2. The method of payment of any attorney hired by a county commission pursuant to this section shall be governed solely by the provisions of the contract providing for such legal services.

3. Any attorney with whom a county commission contracts pursuant to the provisions of this section shall be considered an independent contractor and shall not be considered an employee or an officer of such county.

(L. 1998 H.B. 1586)



Section 56.700 Assistants for prosecuting attorneys, number, appointment, compensation.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.700. Assistants for prosecuting attorneys, number, appointment, compensation. — 1. The prosecuting attorney in each county of the second, third or fourth class which contains a mental health facility able to serve at least eighty persons on an overnight, inpatient basis at any one time, and which is operated by the state department of mental health, division of psychiatric services, may employ an assistant prosecuting attorney to assist in carrying out the duties of the office of prosecuting attorney relating to mental health and mental health facilities. The assistant prosecuting attorney authorized by this subsection shall be in addition to any other assistant prosecuting attorney authorized by law. The assistant prosecuting attorney employed under this subsection shall receive an annual compensation of fifteen thousand dollars payable out of the state treasury from funds appropriated for that purpose.

2. The county counselor or circuit attorney in each county of the first class with a charter form of government containing part of a city with a population of over four hundred fifty thousand and in each city not within a county may employ an assistant county counselor or circuit attorney to assist in carrying out the duties of the office of the county counselor or circuit attorney relating to mental health and mental health facilities. The assistant authorized by this subsection shall be in addition to any other assistants authorized by law. The assistant county counselor or circuit attorney employed under this subsection shall receive an annual compensation of fifteen thousand dollars payable out of the state treasury from funds appropriated for that purpose.

3. The prosecuting attorney in each county of the second, third or fourth class which contains a mental health facility able to serve at least eighty persons on an overnight, inpatient basis at any one time, and which is operated by the state department of mental health, division of psychiatric services, may employ additional investigative and clerical personnel to assist in carrying out the duties of the office of prosecuting attorney relating to mental health and mental health facilities. The investigative and clerical personnel authorized by this subsection shall be in addition to any other personnel authorized by law. The compensation for such additional investigative and clerical personnel, not to exceed a total of fifteen thousand dollars annually for each eligible county, shall be paid out of the state treasury from funds appropriated for that purpose.

4. The county counselor or circuit attorney in each county of the first class with a charter form of government containing part of a city with a population of over four hundred fifty thousand and in each city not within a county may employ additional investigative and clerical personnel to assist in carrying out the duties of the office of the county counselor or circuit attorney relating to mental health and mental health facilities. The investigative and clerical personnel authorized by this subsection shall be in addition to any other personnel authorized by law. The compensation for such additional investigative and clerical personnel, not to exceed a total of fifteen thousand dollars annually for each eligible county or city not within a county, shall be paid out of the state treasury from funds appropriated for that purpose.

(L. 1979 H.B. 255 § 4, A.L. 1989 S.B. 30)



Section 56.750 Office of prosecution services created — purpose — services.

Effective 28 Aug 2004

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.750. Office of prosecution services created — purpose — services. — The "Missouri Office of Prosecution Services" is hereby established as an autonomous entity in the Missouri attorney general's office. It shall be the purpose of the Missouri office of prosecution services to assist the prosecuting attorneys throughout the state in their efforts against criminal activity in the state. Such assistance may include:

(1) The obtaining, preparing, supplementing, and disseminating of indexes to and digests of the decisions of the supreme court and the court of appeals of Missouri and other courts, and the statutes, and other legal authorities relating to criminal matters, and civil matters concerning the duties of prosecuting attorneys and circuit attorney;

(2) The preparation and distribution of model complaints, informations, indictments, instructions, search warrants, interrogation advices, and other common and appropriate documents employed in the administration of criminal justice;

(3) The preparation and distribution of a basic prosecutor's manual and other educational materials;

(4) The promotion of and assistance in the training of prosecuting attorneys and circuit attorney on a statewide basis;

(5) The provision of legal research assistance to prosecuting attorneys and circuit attorney;

(6) The development, support and maintenance of automated case management and criminal history reporting systems approved by the prosecutors coordinators training council as the standard utilized by prosecuting attorneys and circuit attorney; and

(7) The provision of other assistance to prosecuting attorneys and circuit attorney that is necessary for the successful implementation of sections 56.750 to 56.775 or that hereinafter may be authorized by law.

(L. 1981 S.B. 32 § 1, A.L. 2004 S.B. 1211)



Section 56.755 Executive director — staff — duties — office site.

Effective 28 Aug 1999

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.755. Executive director — staff — duties — office site. — There shall be an executive director of the office of prosecution services with a staff, within the limits of appropriations for the purpose, to carry out the purpose of this office. The prosecutors coordinators training council may establish an independent office site or provide an office for the executive director and staff in another appropriate office site. The executive director and staff will be employed solely for the purpose of providing training for the prosecuting attorneys and circuit attorney and their assistants, and for the other legitimate services necessary to provide the prosecutorial services set forth in section 56.750.

(L. 1981 S.B. 32 § 2, A.L. 1984 S.B. 601, A.L. 1999 S.B. 275)



Section 56.760 Prosecutors coordinators training council created — officers, qualifications, terms, meetings, expenses — executive director, appointment, compensation, powers, removal from office.

Effective 28 Aug 1984

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.760. Prosecutors coordinators training council created — officers, qualifications, terms, meetings, expenses — executive director, appointment, compensation, powers, removal from office. — The "Prosecutors Coordinators Training Council" is created to be composed of the president, vice president, secretary, treasurer and immediate past president of the Missouri Prosecuting Attorneys Association, duly elected and serving terms pursuant to the bylaws of the association, and of the attorney general or his designee. The president of the Missouri Prosecuting Attorneys Association shall be the chairman and the vice president of the Missouri Prosecuting Attorneys Association shall be the vice chairman of the council. The terms of the members of the council shall be concurrent with their terms as officers of the Missouri Prosecuting Attorneys Association. The term on the council of the attorney general shall be concurrent with the elective term as attorney general of the state. A member of the council shall vacate his position on the council upon termination of his official position as a prosecuting attorney or as attorney general. The council shall establish its own procedures and requirements with respect to quorum, place and conduct of its meetings and other matters. The council shall meet at least four times each year and shall hold meetings when called by the chairman, or, in the absence of the chairman, by the vice chairman, or upon the request of the attorney general, or upon the written request of three members of the council. The members of the council shall serve without compensation but shall be entitled to their actual expenses incurred in attending meetings and in the performance of their duties. The prosecutors coordinators training council shall appoint the executive director of the Missouri office of prosecution services, fix the conditions of his employment and tenure in office, in accordance with the laws of the state of Missouri, and shall be responsible for the efficient discharge of his duties. The attorney general, in addition to participating in the appointment of the executive director and other duties and matters which come before the council, shall have the power, unilaterally, to terminate with cause the employment of the executive director. The attorney general shall also have the power to unilaterally veto the appointment of the executive director. The prosecutors coordinators training council shall fix the salary of the executive director within the total sum of funds available from all sources including, but not limited to, moneys from the Missouri office of prosecution services fund, federal grants, dues, contributions, and gifts. The executive director, with the advice and consent of the prosecutors coordinators training council, shall employ the persons needed to carry out the duties of the office and shall fix their compensation within the total sum of money available from all sources including, but not limited to, moneys from the Missouri office of the prosecution services fund, federal grants, when and if available, dues of the association members, contributions and gifts, and shall fix their conditions of employment and tenure in office, and shall be responsible for the efficient discharge of their duties.

(L. 1981 S.B. 32 § 3, A.L. 1984 S.B. 601)



Section 56.765 Funding — surcharge to be collected in criminal and infraction cases, exceptions — registration fees — funds created — audit — use of fund.

Effective 28 Aug 2001

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.765. Funding — surcharge to be collected in criminal and infraction cases, exceptions — registration fees — funds created — audit — use of fund. — 1. A surcharge of one dollar shall be assessed as costs in each court proceeding filed in any court in the state in all criminal cases including violations of any county ordinance or any violation of a criminal or traffic law of the state, including an infraction; except that no such surcharge shall be collected in any proceeding in any court when the proceeding or the defendant has been dismissed by the court or when costs are to be paid by the state, county or municipality.

2. One-half of all moneys collected under the provisions of subsection 1 of this section shall be payable to the state of Missouri and remitted to the director of revenue who shall deposit the amount collected pursuant to this section to the credit of the "Missouri Office of Prosecution Services Fund" which is hereby created in the state treasury. The moneys credited to the Missouri office of prosecution services fund from each county shall be used only for the purposes set forth in sections 56.750, 56.755, and 56.760. The state treasurer shall be the custodian of the fund, and shall make disbursements, as allowed by lawful appropriations. All earnings resulting from the investment of money in the fund shall be credited to the Missouri office of prosecution services fund. The Missouri office of prosecution services may collect a registration fee to pay for expenses included in sponsoring training conferences. The revenues and expenditures of the Missouri office of prosecution services shall be subject to an annual audit to be performed by the Missouri state auditor. The Missouri office of prosecution services shall also be subject to any other audit authorized and directed by the state auditor.

3. One-half of all moneys collected under the provisions of subsection 1 of this section shall be payable to the county treasurer of each county from which such funds were generated. The county treasurer shall deposit all of such funds into the county treasury in a separate fund to be used solely for the purpose of additional training for circuit and prosecuting attorneys and their staffs. If the funds collected and deposited by the county are not totally expended annually for the purposes set forth in this subsection, then the unexpended moneys shall remain in said fund and the balance shall be kept in said fund to accumulate from year to year, or at the request of the circuit or prosecuting attorney, with the approval of the county commission or the appropriate governing body of the county or the City of St. Louis, and may be used to pay for expert witness fees, travel expenses incurred by victim/witnesses in case preparation and trial, for expenses incurred for changes of venue, for expenses incurred for special prosecutors, and for other lawful expenses incurred by the circuit or prosecuting attorney in operation of that office.

4. There is hereby established in the state treasury the "Missouri Office of Prosecution Services Revolving Fund". Any moneys received by or on behalf of the Missouri office of prosecution services from registration fees, federal and state grants or any other source established in section 56.760 in connection with the purposes set forth in sections 56.750, 56.755, and 56.760 shall be deposited into the fund.

5. The moneys in the Missouri office of prosecution services revolving fund shall be kept separate and apart from all other moneys in the state treasury. The state treasurer shall administer the fund and shall disburse moneys from the fund to the Missouri office of prosecution services pursuant to appropriations for the purposes set forth in sections 56.750, 56.755 and 56.760.

6. Any unexpended balances remaining in the Missouri office of prosecution services fund and the Missouri office of prosecution services revolving fund at each biennium shall be exempt from the provisions of section 33.080 relating to the transfer of unexpended balances to general revenue.

(L. 1981 S.B. 32 § 4, A.L. 1996 S.B. 869, A.L. 1997 S.B. 248, A.L. 1999 S.B. 275, A.L. 2001 S.B. 267)



Section 56.770 Office of prosecution services not to usurp powers and duties of other officials.

Effective 28 Aug 1981

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.770. Office of prosecution services not to usurp powers and duties of other officials. — Anything in sections 56.750 to 56.775 to the contrary notwithstanding, the Missouri office of prosecution services may not exercise any power, supervisory or otherwise, undertake any duty or perform any function presently or hereafter assigned by law to the governor of this state, the attorney general, the chief justice of the supreme court, the Missouri general assembly, or any prosecuting attorney, circuit attorney, or county counselor in this state.

(L. 1981 S.B. 32 § 5)



Section 56.775 Severability of provisions.

Effective 28 Aug 1981

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.775. Severability of provisions. — The provisions of sections 56.750 to 56.775 are severable. If any part of sections 56.750 to 56.775 is declared invalid or unconstitutional, it is the intent of the legislature that the remaining portions of sections 56.750 to 56.775 shall remain and be in full force and effect.

(L. 1981 S.B. 32 § 6)



Section 56.800 Retirement fund authorized, administration of.

Effective 28 Aug 1993

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.800. Retirement fund authorized, administration of. — There is hereby authorized a "Prosecuting Attorneys and Circuit Attorneys' Retirement Fund" which shall be under the management of a board of trustees described in section 56.809. The board of trustees shall be responsible for the administration of such prosecuting attorneys and circuit attorneys' retirement fund. If insufficient funds are generated to provide the benefits payable pursuant to the provisions of sections 56.800 to 56.840, the board shall proportion the benefits according to the funds available. The prosecuting attorneys and circuit attorneys' retirement fund shall be a body corporate and may sue and be sued, transact business, invest funds, and hold cash, securities, and other property.

(L. 1989 S.B. 30 § 56.785, A.L. 1993 S.B. 169)



Section 56.805 Definitions.

Effective 28 Aug 1993

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.805. Definitions. — As used in sections 56.800 to 56.840, the following words and terms mean:

(1) "Annuity", annual payments, made in equal monthly installments, to a retired member from funds provided for, in, or authorized by, the provisions of sections 56.800 to 56.840;

(2) "Average final compensation", the average compensation of an employee for the two consecutive years prior to retirement when the employee's compensation was greatest;

(3) "Board of trustees" or "board", the board of trustees established by the provisions of sections 56.800 to 56.840;

(4) "Compensation", all salary and other compensation payable by a county to an employee for personal services rendered as an employee, but not including travel and mileage reimbursement;

(5) "County", the City of St. Louis and each county in the state;

(6) "Creditable service", the sum of both membership service and creditable prior service;

(7) "Effective date of the establishment of the system", August 28, 1989;

(8) "Employee", an elected or appointed prosecuting attorney or circuit attorney who is employed by a county or a city not within a county;

(9) "Membership service", service as a prosecuting attorney or circuit attorney after becoming a member that is creditable in determining the amount of the member's benefits under this system;

(10) "Prior service", service of a member rendered prior to the effective date of the establishment of the system* which is creditable under section 56.823;

(11) "Retirement system" or "system", the prosecuting attorneys and circuit attorneys' retirement system authorized by the provisions of sections 56.800 to 56.840.

(L. 1989 S.B. 30 § 56.780, A.L. 1993 S.B. 169)

*See subdivision (7) for effective date.



Section 56.807 Local payments, amounts — prosecuting attorneys and circuit attorneys' retirement system fund created — donations may be accepted.

Effective 28 Aug 2014

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.807. Local payments, amounts — prosecuting attorneys and circuit attorneys' retirement system fund created — donations may be accepted. — 1. Beginning August 28, 1989, and continuing monthly thereafter until August 27, 2003, the funds for prosecuting attorneys and circuit attorneys provided for in subsection 2 of this section shall be paid from county or city funds.

2. Beginning August 28, 1989, and continuing monthly thereafter until August 27, 2003, each county treasurer shall pay to the system the following amounts to be drawn from the general revenues of the county:

(1) For counties of the third and fourth classification except as provided in subdivision (3) of this subsection, three hundred seventy-five dollars;

(2) For counties of the second classification, five hundred forty-one dollars and sixty-seven cents;

(3) For counties of the first classification, and, except as otherwise provided under section 56.363, counties which pursuant to section 56.363 elect to make the position of prosecuting attorney a full-time position after August 28, 2001, or whose county commission has elected a full-time retirement benefit pursuant to subsection 3 of section 56.363, and the City of St. Louis, one thousand two hundred ninety-one dollars and sixty-seven cents.

3. Beginning August 28, 1989, and continuing until August 27, 2003, the county treasurer shall at least monthly transmit the sums specified in subsection 2 of this section to the Missouri office of prosecution services for deposit to the credit of the "Missouri Prosecuting Attorneys and Circuit Attorneys' Retirement System Fund", which is hereby created. All moneys held by the state treasurer on behalf of the system shall be paid to the system within ninety days after August 28, 1993. Moneys in the Missouri prosecuting attorneys and circuit attorneys' retirement system fund shall be used only for the purposes provided in sections 56.800 to 56.840 and for no other purpose.

4. Beginning August 28, 2003, the funds for prosecuting attorneys and circuit attorneys provided for in this section shall be paid from county or city funds and the surcharge established in this section and collected as provided by this section and sections 488.010 to 488.020.

5. (1) Beginning August 28, 2003, each county treasurer shall pay to the system the following amounts to be drawn from the general revenues of the county:

(a) For counties of the third and fourth classification except as provided in paragraph (c) of this subdivision, one hundred eighty-seven dollars;

(b) For counties of the second classification, two hundred seventy-one dollars;

(c) For counties of the first classification, counties which pursuant to section 56.363 elect to make the position of prosecuting attorney a full-time position after August 28, 2001, or whose county commission has elected a full-time retirement benefit pursuant to subsection 3 of section 56.363, and the City of St. Louis, six hundred forty-six dollars.

(2) Beginning August 28, 2015, the county contribution set forth in paragraphs (a) to (c) of subdivision (1) of this subsection shall be adjusted in accordance with the following schedule based upon the prosecuting attorneys and circuit attorneys' retirement system's annual actuarial valuation report. If the system's funding ratio is:

(a) One hundred twenty percent or more, no monthly sum shall be transmitted;

(b) More than one hundred ten percent but less than one hundred twenty percent, the monthly sum transmitted shall be reduced fifty percent;

(c) At least ninety percent and up to and including one hundred ten percent, the monthly sum transmitted shall remain the same;

(d) At least eighty percent and less than ninety percent, the monthly sum transmitted shall be increased fifty percent; and

(e) Less than eighty percent, the monthly sum transmitted shall be increased one hundred percent.

6. Beginning August 28, 2003, the county treasurer shall at least monthly transmit the sums specified in subsection 5 of this section to the Missouri office of prosecution services for deposit to the credit of the Missouri prosecuting attorneys and circuit attorneys' retirement system fund. Moneys in the Missouri prosecuting attorneys and circuit attorneys' retirement system fund shall be used only for the purposes provided in sections 56.800 to 56.840, and for no other purpose.

7. Beginning August 28, 2003, the following surcharge for prosecuting attorneys and circuit attorneys shall be collected and paid as follows:

(1) There shall be assessed and collected a surcharge of four dollars in all criminal cases filed in the courts of this state including violation of any county ordinance, any violation of criminal or traffic laws of this state, including infractions, and against any person who has pled guilty for any violation and paid a fine through a fine collection center, but no such surcharge shall be assessed when the costs are waived or are to be paid by the state, county, or municipality or when a criminal proceeding or the defendant has been dismissed by the court. For purposes of this section, the term "county ordinance" shall include any ordinance of the City of St. Louis;

(2) The clerk responsible for collecting court costs in criminal cases shall collect and disburse such amounts as provided by sections 488.010 to 488.026. Such funds shall be payable to the prosecuting attorneys and circuit attorneys' retirement fund. Moneys credited to the prosecuting attorneys and circuit attorneys' retirement fund shall be used only for the purposes provided for in sections 56.800 to 56.840 and for no other purpose.

8. The board may accept gifts, donations, grants and bequests from private or public sources to the Missouri prosecuting attorneys and circuit attorneys' retirement system fund.

9. No state moneys shall be used to fund section 56.700 and sections 56.800 to 56.840 unless provided for by law.

(L. 1989 S.B. 30 § 56.790, A.L. 1993 S.B. 169, A.L. 1995 H.B. 416, et al., A.L. 2001 S.B. 290, A.L. 2002 H.B. 2080, A.L. 2003 S.B. 5, A.L. 2014 H.B. 1231 merged with S.B. 672)



Section 56.809 Board established, trustees, terms, selection of — actuaries, advisors, counsel — audits — tables, rates, records — hearings, appeal — surety bonds — rules — powers of trustees — delegation of authority to advisors — records.

Effective 28 Aug 2013

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.809. Board established, trustees, terms, selection of — actuaries, advisors, counsel — audits — tables, rates, records — hearings, appeal — surety bonds — rules — powers of trustees — delegation of authority to advisors — records. — 1. The general administration and the responsibility for the proper operation of the fund are vested in a board of trustees of five persons. Trustees shall be elected by a secret ballot vote of the prosecuting attorneys and circuit attorneys of this state. Trustees shall be chosen for terms of four years from the first day of January next following their election except that the members of the first board shall be appointed by the governor by and with the consent of the senate after notification in writing, respectively, by the prosecuting attorneys and circuit attorneys of eighty percent of the counties in the state, including a city not within a county, that the prosecuting attorney or circuit attorney has elected to come under the provisions of sections 56.800 to 56.840. It shall be the responsibility of the initial board to establish procedures for the conduct of future elections of trustees and such procedures shall be approved by a majority vote by secret ballot of the prosecuting attorneys and circuit attorneys in this state. The board shall have all powers and duties that are necessary and proper to enable it, its officers, employees and agents to fully and effectively carry out all the purposes of sections 56.800 to 56.840.

2. The board of trustees shall elect one of their number as chairman and one of their number as vice chairman and may employ an administrator who shall serve as executive secretary to the board. The Missouri office of prosecution services, sections 56.750 to 56.775, may, in the discretion of the board of trustees, act as administrative employees to carry out all of the purposes of sections 56.800 to 56.840. In addition, the board of trustees may appoint such other employees as may be required. The board shall hold regular meetings at least once each quarter. Other meetings may be called as necessary by the chairman or by any three members of the board. Notice of such meetings shall be given in accordance with chapter 610.

3. The board of trustees shall appoint an actuary or firm of actuaries as technical advisor to the board of trustees.

4. The board of trustees shall retain investment advisors to be investment advisors to the board.

5. The board of trustees may retain legal counsel to advise the board and represent the system in legal proceedings.

6. The board shall arrange for annual audits of the records and accounts of the system by a certified public accountant or by a firm of certified public accountants.

7. The board of trustees shall serve without compensation for their services as such; except that each trustee shall be paid from the system's funds for any necessary expenses incurred in the performance of duties authorized by the board.

8. The board of trustees shall be authorized to appropriate funds from the system for administrative costs in the operation of the system.

9. The board of trustees shall, from time to time, after receiving the advice of its actuary, adopt such mortality and other tables of experience, and a rate or rates of regular interest, as shall be necessary for the actuarial requirements of the system, and shall require its executive secretary to keep in convenient form such data as shall be necessary for actuarial investigations of the experience of the system, and such data as shall be necessary for the annual actuarial valuations of the system.

10. The board of trustees shall, after reasonable notice to all interested parties, hear and decide questions arising from the administration of sections 56.800 to 56.840; except that within thirty days after a decision or order, any member, retirant, beneficiary or political subdivision adversely affected by that determination or order may make an appeal under the provisions of chapter 536.

11. The board of trustees shall arrange for adequate surety bonds covering the executive secretary and any other custodian of funds or investments of the board. When approved by the board, such bonds shall be deposited in the office of the Missouri secretary of state.

12. Subject to the limitations of sections 56.800 to 56.840, the board of trustees shall formulate and adopt rules and regulations for the government of its own proceedings and for the administration of the retirement system.

13. The board of trustees shall be the trustees of the funds of the system. Subject to the provisions of any applicable federal or state laws, the board of trustees shall have full power to invest and reinvest the moneys of the system, and to hold, purchase, sell, assign, transfer or dispose of any of the securities and investments in which such moneys shall have been invested, as well as the proceeds of such investments and such moneys.

14. Notwithstanding any other provision of the law to the contrary, the board of trustees may delegate to its duly appointed investment advisors authority to act in place of the board of trustees in the investment and reinvestment of all or part of the moneys of the system, and may also delegate to such advisors the authority to act in place of the board of trustees in the holding, purchasing, selling, assigning, transferring or disposing of any or all of the securities and investments in which such moneys shall have been invested, as well as the proceeds of such investments and such moneys. Such investment counselor shall be registered as an investment advisor with the United States Securities and Exchange Commission. In exercising or delegating its investment powers and authority, members of the board of trustees shall exercise ordinary business care and prudence under the facts and circumstances prevailing at the time of the action or decision. In so doing, the board of trustees shall consider the long-term and short-term needs of the system in carrying out its purposes, the system's present and anticipated financial requirements, the expected total return on the system's investment, the general economic conditions, income, growth, long-term net appreciation, and probable safety of funds. No member of the board of trustees shall be liable for any action taken or omitted with respect to the exercise of or delegation of these powers and authority if such member shall have discharged the duties of his or her position in good faith and with that degree of diligence, care and skill which prudent men and women would ordinarily exercise under similar circumstances in a like position.

15. The board shall keep a record of its proceedings which shall be open to public inspection. It shall annually prepare a report showing the financial condition of the system. The report shall contain, but not be limited to, an auditor's opinion, financial statements prepared in accordance with generally accepted accounting principles, an actuary's certification along with actuarial assumptions and financial solvency tests.

(L. 1989 S.B. 30 § 56.795, A.L. 1993 S.B. 169, A.L. 2013 H.B. 116)



Section 56.811 Members, eligibility.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.811. Members, eligibility. — On and after the effective date of the establishment of the system, as an incident to his employment or continued employment, each person employed as an elected or appointed prosecuting attorney or circuit attorney shall become a member of the system. Such membership shall continue as long as the person continues to be an employee, or receives or is eligible to receive benefits under the provisions of sections 56.800 to 56.840.

(L. 1989 S.B. 30 § 56.800)



Section 56.814 Retirement age, creditable service required for normal annuity.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.814. Retirement age, creditable service required for normal annuity. — Any member who has attained the age of sixty-two years and who has twelve years or more of creditable service as prosecuting attorney or circuit attorney may retire with a normal annuity.

(L. 1989 S.B. 30 § 56.805)



Section 56.816 Normal annuity, computation of — reserve account established, purpose.

Effective 28 Aug 2014

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.816. Normal annuity, computation of — reserve account established, purpose. — 1. The normal annuity of a retired member who served as prosecuting attorney of a county of the third or fourth class shall, except as provided in subsection 3 of this section, be equal to:

(1) Any member who has served twelve or more years as a prosecuting attorney and who meets the conditions of retirement at or after the member's normal retirement age shall be entitled to a normal annuity in a monthly amount equal to one hundred five dollars multiplied by the number of two-year periods and partial two-year periods served as a prosecuting attorney;

(2) Any member who has served twenty or more years as a prosecuting attorney and who meets the conditions of retirement at or after the member's normal retirement age shall be entitled to a normal annuity in a monthly amount equal to one hundred thirty dollars multiplied by the number of two-year periods and partial two-year periods as a prosecuting attorney.

2. The normal annuity of a retired member who served as prosecuting attorney of a first or second class county or as circuit attorney of a city not within a county shall be equal to fifty percent of the final average compensation.

3. Except as otherwise provided under section 56.363, the normal annuity of a retired member who served as a prosecuting attorney of a county which after August 28, 2001, elected to make the position of prosecuting attorney full time pursuant to section 56.363 shall be equal to fifty percent of the final average compensation.

4. The actuarial present value of a retired member's benefits shall be placed in a reserve account designated as a "Retired Lives Reserve". The value of the retired lives reserve shall be increased by the actuarial present value of retiring members' benefits, and by the interest earning of the total fund on a pro rata basis and it shall be decreased by payments to retired members and their survivors. Each year the actuary shall compare the actuarial present value of retired members' benefits with the retired lives reserve. If the value of the retired lives reserve plus one year's interest at the assumed rate of interest exceeds the actuarial present value of retired lives, then distribution of this excess may be made equally to all retired members, or their eligible survivors. The distribution may be in a single sum or in monthly payments at the discretion of the board on the advice of the actuary.

(L. 1989 S.B. 30 § 56.810, A.L. 1993 S.B. 169, A.L. 2001 S.B. 290, A.L. 2014 S.B. 672)



Section 56.818 Benefits, annual cost-of-living increase, limits.

Effective 28 Aug 1993

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.818. Benefits, annual cost-of-living increase, limits. — 1. Each member who retires on or after August 28, 1989, shall receive each year an increase in the amount of benefits received by the member during the preceding year equal to the increase in the consumer price index calculated in the manner hereinafter provided not to exceed two percent in any year. The total increase in the amount of benefits received pursuant to the provisions of this subsection shall not exceed fifty percent of the initial benefit which the member received upon retirement.

2. For the purposes of this section, any increase in the consumer price index shall be determined by the board in May of each year, based upon the consumer price index for the preceding calendar year over the consumer price index for the calendar year immediately prior thereto. Any increase so determined shall be applied by the board in calculating any benefit increases that become payable under this section for the twelve-month period beginning with the June first immediately following such determination.

3. An annual increase shall be payable monthly beginning on a date specified by the board. Nothing in this section shall be construed to prohibit a member from waiving his right to receive the annual increase provided pursuant to this section. The waiver shall be final as to the annual increase waived.

(L. 1989 S.B. 30 § 56.815, A.L. 1993 S.B. 169)



Section 56.820 Partial years to be used in computation of creditable service.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.820. Partial years to be used in computation of creditable service. — For the purpose of calculating benefits of a member, years of service as an employee and twelfths of a year are to be used.

(L. 1989 S.B. 30)



Section 56.823 Prior service, credit, limitation, amount.

Effective 28 Aug 1995

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.823. Prior service, credit, limitation, amount. — 1. Any prosecuting attorney or circuit attorney who becomes a member of the system on the effective date of the establishment of the system* shall be given full credit for prior service as prosecuting attorney or circuit attorney in this state and seventy-five percent credit for prior service as an assistant prosecuting or assistant circuit attorney in this state for such time as the individual expended sixty percent of the individual's time or more fulfilling prosecutorial duties.

2. Notwithstanding any other provision of law, any prosecuting attorney or circuit attorney who is serving as such on August 28, 1993, who also served as a prosecuting attorney or circuit attorney prior to the establishment of the system* shall be allowed creditable prior service for the service that was performed prior to the establishment of the system*.

3. Notwithstanding any other provision of law, any prosecuting attorney or circuit attorney who was not a member of the system on the effective date of the establishment of the system* but who is serving as such on August 28, 1996, and who also served as an assistant prosecuting attorney or as an assistant circuit attorney prior to the establishment of the system* and who expended at least sixty percent of the time as an assistant prosecuting attorney or as an assistant circuit attorney fulfilling prosecutorial duties shall be allowed creditable prior service for seventy-five percent of such service as an assistant prosecuting attorney or as an assistant circuit attorney that was performed prior to the establishment of the system*.

4. All such prior service shall be established to the satisfaction of the board.

(L. 1989 S.B. 30 § 56.825, A.L. 1993 S.B. 169, A.L. 1995 H.B. 416, et al.)

*August 28, 1989, is the effective date of the establishment of the system as defined in section 56.805.



Section 56.824 Certain members may elect reduced benefit at age sixty-two.

Effective 01 Jul 2000, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.824. Certain members may elect reduced benefit at age sixty-two. — Notwithstanding any other provision of law, any person who was a member of the system on August 28, 1989, who had served more than eight years as a prosecuting attorney or circuit attorney may elect to retire at age sixty-two at a reduced retirement benefit in a sum equal to the proportion of the retirement benefit provided in section 56.816 that the person's period of service bears to twelve years.

(L. 2000 H.B. 1808)

Effective 7-01-00



Section 56.825 Retirement of member, application to board — payments to begin, when.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.825. Retirement of member, application to board — payments to begin, when. — Any member may retire at any time after the end of the month during which the member becomes eligible to retire under the provisions of section 56.814 and upon the member's submission of a written application to the board setting forth at what time, not less than thirty days nor more than ninety days subsequent to the execution and filing of the application, the member desires to be retired. The payment of the annuity, subject to the provisions of section 56.840, shall begin as of the first day of the calendar month coincident with or next following the date specified by the member.

(L. 1989 S.B. 30 § 56.830)



Section 56.827 Duration of benefits, exception — election to reduce benefits, spousal benefits allowed, when.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.827. Duration of benefits, exception — election to reduce benefits, spousal benefits allowed, when. — 1. The normal annuity of a member shall be paid to a member during his lifetime. Upon his death no further payments shall be made.

2. In lieu of the normal annuity otherwise payable to a member, the member may elect in the member's application for retirement to receive his choice of the following options:

Option 1.

The actuarial equivalent of the member's normal annuity in reduced monthly payments for life during retirement with the provision that upon the member's death, fifty percent of the reduced normal annuity shall be continued throughout the life of and paid to the member's spouse; or

Option 2.

Some other option approved by the board which shall be the actuarial equivalent of the annuity to which the member is entitled under this system.

3. The election may be made only in the application for retirement and such application shall be filed prior to the date on which the retirement of the member is to be effective unless otherwise provided. If, after the reduced normal annuity begins under option 1, the spouse predeceases the retired member, the reduced normal annuity continues to the retired member during the member's lifetime; but, when a member dies any time after August 28, 1989, who is eligible for retirement prior to retiring and receiving retirement benefits, the surviving spouse of such member of the retirement system coming under the provisions of sections 56.800 to 56.840 shall, upon application, be appointed and employed as a special consultant by the retirement system for the remainder of the spouse's life, and upon request shall give oral or written opinions on the benefits of the retirement system, and shall be entitled to receive benefits under option 1, and shall be eligible for all other benefits that other spouses are entitled to receive.

(L. 1989 S.B. 30 § 56.835)



Section 56.830 Death benefits, amount — surviving spouse entitled to benefits, when.

Effective 28 Aug 1997

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.830. Death benefits, amount — surviving spouse entitled to benefits, when. — 1. A death benefit of ten thousand dollars shall be paid to the designated beneficiary of every active member upon the member's death or to the member's estate if there is no designated beneficiary.

2. If a member dies before retirement, after becoming eligible for retirement, the member's surviving spouse, if such surviving spouse has been married to the member for at least two years prior to the member's death, shall be entitled to survivorship benefits pursuant to option 1 as set forth in section 56.827 as if the member had retired on the date of the member's death.

3. If a member with twelve or more years of service dies before becoming eligible for retirement, the member's surviving spouse, if such surviving spouse has been married to the member for at least two years prior to the member's death, shall be entitled to survivor benefits pursuant to option 1 as set forth in section 56.827 as if the member retired on the date of the member's death.

(L. 1989 S.B. 30 § 56.840, A.L. 1997 S.B. 11)



Section 56.833 Deferred benefits allowed, when — forfeiture of creditable service, when, restoration of service, how — illness or injury, counts as service.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.833. Deferred benefits allowed, when — forfeiture of creditable service, when, restoration of service, how — illness or injury, counts as service. — 1. Upon termination of employment, any member with twelve or more years of creditable service shall be entitled to a deferred normal annuity, payable at age fifty-five with twelve or more years of creditable service. Any member with less than twelve years of creditable service shall forfeit all rights in the fund, including the member's accrued creditable service as of the date of the member's termination of employment.

2. A former member who has forfeited creditable service may have the creditable service restored by again becoming an employee and completing four years of continuous membership service.

3. Absences for sickness or injury of less than twelve months shall be counted as membership service.

(L. 1989 S.B. 30 § 56.850)



Section 56.840 Benefits to retired employees, initial payments, when.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

56.840. Benefits to retired employees, initial payments, when. — Annuity payments to retired employees under the provisions of sections 56.800 to 56.840 shall be available beginning January first next succeeding the expiration of two calendar years from the effective date of the establishment of the system to eligible retired employees, and employees with at least twelve years of creditable service shall have vested rights and upon reaching the required age shall be entitled to retirement benefits.

(L. 1989 S.B. 30 § 56.865)






Chapter 57 Sheriffs

Chapter Cross References



Section 57.010 Election — qualifications — certificate of election — sheriff to hold valid peace officer license, when.

Effective 28 Aug 2013

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.010. Election — qualifications — certificate of election — sheriff to hold valid peace officer license, when. — 1. At the general election to be held in 1948, and at each general election held every four years thereafter, the voters in every county in this state shall elect some suitable person sheriff. No person shall be eligible for the office of sheriff who has been convicted of a felony. Such person shall be a resident taxpayer and elector of said county, shall have resided in said county for more than one whole year next before filing for said office and shall be a person capable of efficient law enforcement. When any person shall be elected sheriff, such person shall enter upon the discharge of the duties of such person's office as chief law enforcement officer of that county on the first day of January next succeeding said election.

2. No person shall be eligible for the office of sheriff who does not hold a valid peace officer license pursuant to chapter 590. Any person filing for the office of sheriff shall have a valid peace officer license at the time of filing for office. This subsection shall not apply to the sheriff of any county of the first classification with a charter form of government with a population over nine hundred thousand or of any city not within a county.

(RSMo 1939 § 13125, A.L. 1945 p. 1728, A.L. 1978 H.B. 971, A.L. 2001 H.B. 80, A.L. 2009 H.B. 667 merged with S.B. 47, A.L. 2013 S.B. 42 merged with S.B. 75)

Prior revisions: 1929 § 11505; 1919 § 11629; 1909 § 11200

(1955) Sheriff held county officer within meaning of section 18, Article VI of Constitution so that county charter could transfer his policing and law enforcement functions to county police department. State on inf. Dalton ex rel. Shepley v. Gamble, 365 Mo. 215, 280 S.W.2d 656.



Section 57.015 Definitions.

Effective 28 Aug 2014

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.015. Definitions. — For purposes of section 57.275, the following words and terms shall have the following meaning:

(1) "Deputy sheriff" or "officer", any deputy sheriff who is employed full time by a law enforcement agency, authorized by this chapter and certified pursuant to chapter 590. This term shall not include an officer serving in probationary status or one year, whichever is longer, upon initial employment. This term shall not include any deputy sheriff with the rank of lieutenant and above, or any chief deputies, under sheriffs and the command staff as defined by the sheriff's department policy and procedure manual;

(2) "Hearing", a closed meeting conducted by a hearing board appointed by the sheriff for the purpose of receiving evidence in order to determine the facts regarding the dismissal of a deputy sheriff. Witnesses to the event that triggered the dismissal may attend the hearing for the limited purpose of providing testimony; the attorney for the deputy dismissed may attend the hearing, but only to serve as an observer; the sheriff and his or her attorney may attend the hearing, but only to serve as an observer;

(3) "Hearing board", the individuals appointed by the sheriff for the purpose of receiving evidence in order to determine the facts regarding the dismissal of a deputy sheriff; *

(4) "Law enforcement agency", any county sheriff's office of this state that employs county law enforcement deputies authorized by this chapter and certified by chapter 590.

(L. 1998 S.B. 659, A.L. 2014 H.B. 1665 & 1335 merged with S.B. 745)

*Word "and" appears here in original rolls.



Section 57.020 Bond.

Effective 28 Aug 2001

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.020. Bond. — Every sheriff shall, within fifteen days after he or she is sworn into office, give bond to the state in a sum not less than five thousand dollars nor more than fifty thousand dollars, with sureties approved by the presiding judge of the circuit court, conditioned for the faithful discharge of his duties; which bond shall be filed in the office of the clerk of the circuit court of the county.

(RSMo 1939 § 13127, A.L. 1978 H.B. 1634, A.L. 2001 H.B. 80)

Prior revisions: 1929 § 11507; 1919 § 11631; 1909 § 11202

CROSS REFERENCES:

Bond required for officers of class one counties, 107.060

Official bonds of county officers, 107.010 to 107.110



Section 57.030 Reelected, new bond.

Effective 28 Aug 2001

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.030. Reelected, new bond. — Should any sheriff be reelected, he shall give a new bond and security within fifteen days from the date that he or she is sworn into office; and should he or she fail to do so, his or her former sureties shall not be held liable for any business done by him after the fifteen days expire.

(RSMo 1939 § 13126, A.L. 2001 H.B. 80)

Prior revisions: 1929 § 11506; 1919 § 11630; 1909 § 11201



Section 57.040 Failure to give bond, effect.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.040. Failure to give bond, effect. — If any sheriff fail to give such bond within the time prescribed, the office shall be deemed vacant.

(RSMo 1939 § 13128)

Prior revisions: 1929 § 11508; 1919 § 11632; 1909 § 11203



Section 57.050 Approval of bond.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.050. Approval of bond. — Such bond may be taken by the clerk of the circuit court, in vacation; and, if so taken, shall be approved or disapproved by the circuit court at the next term.

(RSMo 1939 § 13129)

Prior revisions: 1929 § 11509; 1919 § 11633; 1909 § 11204



Section 57.060 Bond valid until disapproved.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.060. Bond valid until disapproved. — Such bond shall be valid until disapproved; nor shall its obligations be impaired by the disapproval of the circuit court.

(RSMo 1939 § 13130)

Prior revisions: 1929 § 11510; 1919 § 11634; 1909 § 11205



Section 57.070 Certificate, bond and oath to be recorded.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.070. Certificate, bond and oath to be recorded. — Every sheriff shall, before he enters upon the duties of his office, cause his certificate of election or appointment, with the oath of office endorsed thereon, and his official bond, with the approval endorsed thereon, to be recorded, at his own expense, in the office of the recorder of the county.

(RSMo 1939 § 13131)

Prior revisions: 1929 § 11511; 1919 § 11635; 1909 § 11206



Section 57.080 Vacancy in office, how filled — private person may execute process, when.

Effective 28 Aug 2010

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.080. Vacancy in office, how filled — private person may execute process, when. — Whenever from any cause the office of sheriff becomes vacant, the same shall be filled by the county commission; if such vacancy happens more than nine months prior to the time of holding a general election, such county commission shall immediately order a special election to fill the same, and the person by it appointed shall hold said office until the person chosen at such election shall be duly qualified; otherwise the person appointed by such county commission shall hold office until the person chosen at such general election shall be duly qualified; but while such vacancy continues, any writ or process directed to the said sheriff and in such sheriff's hands at the time such vacancy occurs, remaining unexecuted, and any writ or process issued after such vacancy, may be served by any person selected by the plaintiff, the plaintiff's agent or attorney, at the risk of such plaintiff; and the clerk of any court out of which such writ or process shall issue shall endorse on such writ or process the authority to such person to execute and return the same, and shall state on such endorsement that the authority thus given is "at the request and risk of the plaintiff", and the person so named in said writ or process may proceed to execute and return said process, as sheriffs are by the law required to do. Such election shall be held on or before the tenth Tuesday after the vacancy occurs. Upon the occurrence of such vacancy, it shall be the duty of the presiding commissioner of the county commission, if such commission be not then in session, to call a special term thereof, and cause said election to be held.

(RSMo 1939 § 13143, A.L. 1978 H.B. 971, A.L. 1979 S.B. 275, A.L. 1996 H.B. 1557 & 1489, A.L. 2005 S.B. 176, A.L. 2010 H.B. 1516 Revision merged with H.B. 1965)

Prior revisions: 1929 § 11523; 1919 § 11647; 1909 § 11217



Section 57.090 To attend courts — when.

Effective 02 Jan 1979, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.090. To attend courts — when. — The several sheriffs shall attend each division of the circuit court presided over by a circuit or associate circuit judge held in their counties, when so directed by the court; and it shall be the duty of the officer attending any court to furnish stationery, fuel, and other things necessary for the use of the court whenever ordered by the court.

(RSMo 1939 § 2034, A.L. 1945 p. 805, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1870; 1919 § 2365; 1909 § 3887

Effective 1-02-79



Section 57.095 Service of process, immunity from liability for sheriffs and law enforcement officers, when.

Effective 28 Aug 2014

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.095. Service of process, immunity from liability for sheriffs and law enforcement officers, when. — Notwithstanding the provisions of section 537.600 to the contrary, sheriffs or any other law enforcement officers shall have immunity from any liability, civil or criminal, while conducting service of process at the direction of any court to the extent that the officers' actions do not violate clearly established statutory or constitutional rights of which a reasonable person would have known.

(L. 2014 H.B. 1231 merged with S.B. 621 merged with S.B. 672)



Section 57.100 Duties generally — concealed carry permits, duties.

Effective 28 Aug 2013

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.100. Duties generally — concealed carry permits, duties. — 1. Every sheriff shall quell and suppress assaults and batteries, riots, routs, affrays and insurrections; shall apprehend and commit to jail all felons and traitors, and execute all process directed to him by legal authority, including writs of replevin, attachments and final process issued by circuit and associate circuit judges.

2. Beginning January 1, 2014, every sheriff shall maintain, house, and issue concealed carry permits as specified under chapter 571.

(RSMo 1939 § 13138, A. 1949 H.B. 2015, A.L. 1978 H.B. 1634, A.L. 2013 S.B. 75)

Prior revisions: 1929 § 11518; 1919 § 11642; 1909 § 11212



Section 57.101 Ordinances, city, town and villages, enforcement, requirements.

Effective 28 Aug 1983

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.101. Ordinances, city, town and villages, enforcement, requirements. — A county sheriff and his deputies, when authorized by written agreement entered into by the sheriff and a city, town or village within the county and approved by the governing body of the county, shall have the same power and authority to enforce the ordinances of the city, town or village, and in the same manner, as have the police of the city, town or village.

(L. 1983 H.B. 81)



Section 57.102 To report on jail and prisoners (second class counties).

Effective 28 Aug 1965

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.102. To report on jail and prisoners (second class counties). — The sheriff in counties of the second class shall on January first of each year and every three months thereafter file with the circuit court of the county a report on the conditions of the county jail, the number of prisoners confined in said jail, together with recommendations relating to its operation.

(L. 1965 p. 150 § 8)



Section 57.104 Sheriff, all noncharter counties, employment of attorney.

Effective 28 Aug 2013

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.104. Sheriff, all noncharter counties, employment of attorney. — 1. The sheriff of any county, except a county with a charter form of government, and any county of the second classification, county of the third classification, and county of the fourth classification* may employ an attorney at law to aid and advise him in the discharge of his duties and to represent him in court. The sheriff shall set the compensation for an attorney hired pursuant to this section within the allocation made by the county commission to the sheriff's department for compensation of employees to be paid out of the general revenue fund of the county.

2. The attorney employed by a sheriff pursuant to subsection 1 of this section shall be employed at the pleasure of the sheriff.

(L. 1993 H.B. 209 & 288 § 1 merged with S.B. 180 § 15, A.L. 2013 S.B. 42 merged with S.B. 75)

*Word "classifiaction" appears in original rolls of S.B. 75, 2013.



Section 57.109 May contract for services on federal water resources lands, limitation.

Effective 28 Aug 1979

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.109. May contract for services on federal water resources lands, limitation. — 1. Every sheriff shall have the power to contract with the Secretary of the Army of the United States, acting through the Corps of Engineers, for the purpose of providing increased law enforcement services at or near water resources development projects, active or inactive, under the jurisdiction of the Secretary of the Army which are located within the county of the contracting sheriff.

2. No such contracts shall be for a period of more than two years.

(L. 1979 S.B. 260 § 1)



Section 57.110 Duties as conservators of the peace — return of recognizance.

Effective 28 Aug 1959

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.110. Duties as conservators of the peace — return of recognizance. — Every sheriff is a conservator of the peace within his county, and shall cause all offenders against law, in his view, to enter into recognizance, with security, to keep the peace and to appear at the next term of the circuit court of the county, and to be committed to jail in case of failure to give the recognizance. The sheriff shall certify the recognizance to the clerk of the circuit court.

(RSMo 1939 §§ 13136, 13137, A.L. 1959 S.B. 68)

Prior revisions: 1929 §§ 11516, 11517; 1919 §§ 11640, 11641; 1909 §§ 11210, 11211

CROSS REFERENCE:

Arrest without warrant, on suspicion, persons violating any law including misdemeanors and ordinances in jurisdiction, powers, 544.216



Section 57.111 May act in adjoining county, when — deemed employee of sending county for purposes of benefits and compensation.

Effective 28 Aug 2016

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.111. May act in adjoining county, when — deemed employee of sending county for purposes of benefits and compensation. — Whenever any sheriff or deputy sheriff of any county in this state is expressly requested, in each instance, by a sheriff of this state to render assistance, such sheriff or deputy shall have the same powers of arrest in such county as he or she has in his or her own jurisdiction. Any sheriff, or deputy sheriff that a responding sheriff sends, of a county responding to a request for assistance in another county of the state shall be deemed an employee of the sending sheriff’s office and shall be subject to the workers’ compensation, overtime, and expense reimbursement provisions provided to him or her as an employee of the sending sheriff’s office.

(L. 1979 S.B. 259 § 1, A.L. 2016 H.B. 1936)



Section 57.113 Duty to patrol certain highways (certain first and certain second class counties).

Effective 28 Aug 1973

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.113. Duty to patrol certain highways (certain first and certain second class counties). — 1. Sheriffs in counties of the first class not having a charter form of government and in counties of the second class having a population in excess of seventy thousand shall, in addition to their general duties:

(1) Regularly patrol and police all county constructed and maintained highways within the county;

(2) Enforce all laws designed to safeguard and protect these highways;

(3) Protect county employees engaged in maintenance and construction work on these highways;

(4) Report all dangerous conditions on these highways to the county highway department.

2. The expenditures resulting from the performance of the duties imposed by this section are subject to the budgetary procedures and controls provided in sections 50.525 to 50.660.

(L. 1961 p. 297 § 57.103, A.L. 1971 S.B. 171, A.L. 1973 H.B. 684)



Section 57.115 Sheriff may patrol roads and highways (third and fourth class counties).

Effective 28 Aug 1974

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.115. Sheriff may patrol roads and highways (third and fourth class counties). — Sheriffs in counties of the third and fourth class may:

(1) Regularly patrol and police all public roads and highways within the county;

(2) Enforce all laws designed to safeguard and protect these roads and highways;

(3) Report all dangerous conditions on these roads and highways to the county commission or other road or highway supervising body.

(L. 1974 H.B. 1028 § 1)



Section 57.117 Deputy sheriff to be resident of state.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.117. Deputy sheriff to be resident of state. — Hereafter no sheriff in this state shall appoint any under sheriff or deputy sheriff except the person so appointed shall be, at the time of his appointment, a bona fide resident of the state.

(RSMo 1939 § 4627)

Prior revisions: 1929 § 4238; 1919 § 3485; 1909 § 4700

CROSS REFERENCE:

Special deputies must be residents, 542.190



Section 57.119 Deputy sheriffs, temporary appointment.

Effective 28 Aug 1959

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.119. Deputy sheriffs, temporary appointment. — In any emergency the sheriff shall appoint sworn deputies, who are residents of the county, possessing all the qualifications of sheriff. The deputies shall serve not exceeding thirty days, and shall possess all the powers and perform all the duties of deputy sheriffs, with like responsibilities, and for their services shall receive two dollars per day, to be paid out of the county treasury.

(RSMo 1939 § 13136, A.L. 1959 S.B. 68)

Prior revisions: 1929 § 11516; 1919 § 11640; 1909 § 11210

(1953) Powers and duties of emergency deputy sheriff appointed under this section are limited primarily to the county for which he is commissioned and such powers do not exist when deputy is in another county for purposes of his own. State v. Owen (Mo.) 258 S.W.2d 662.



Section 57.125 Investigation of personnel for circuit court — jurors (certain first class counties).

Effective 02 Jan 1979, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.125. Investigation of personnel for circuit court — jurors (certain first class counties). — 1. In all counties of class one having a population of less than seven hundred thousand inhabitants, whenever the appointment of deputies and assistants is required by law to be approved by circuit judges of the circuit court, and an investigation or examination of the applicants is caused to be made by the judges, the sheriff of the county shall conduct the examination or investigation.

2. At the request of the jury commissioners, the sheriff shall investigate the qualifications of prospective jurors.

(L. 1961 p. 298 § 1, A.L. 1978 H.B. 1634)

Effective 1-02-79



Section 57.140 Moneys collected on executions, to whom paid.

Effective 28 Aug 1959

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.140. Moneys collected on executions, to whom paid. — All moneys collected by the sheriff on executions shall be paid to the plaintiff or his order or his attorney of record.

(RSMo 1939 § 13139, A.L. 1959 S.B. 68)

Prior revisions: 1929 § 11519; 1919 § 11643; 1909 § 11213



Section 57.150 At expiration of term, to turn over funds to successor.

Effective 02 Jan 1979, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.150. At expiration of term, to turn over funds to successor. — Whenever the term of office of any sheriff shall expire, it shall be the duty of said sheriff to turn over to his successor in office all money in his hands due any party to a partition suit, either plaintiff or defendant, all money due guardians ad litem or attorneys, and all money due any witness, juror, circuit clerk, responsible clerk, county clerk, commissioner, sheriff or coroner, or due anyone who has formerly held any one of said offices. The fees due for paying out any such fees or money shall thereupon be due to the sheriff receiving such fees or money. The sheriff receiving such fees or receiving money due any party to a partition suit, or due any guardian ad litem or attorney, and the securities on said sheriff's bond, shall be liable for the payment of said money to the person or persons entitled thereto, or for the payment of the same to the county treasurer, or the state treasurer, as is now provided by law.

(RSMo 1939 § 13140, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 11520; 1919 § 11644; 1909 § 11214

Effective 1-02-79

CROSS REFERENCES:

Execution, how proceeded upon after sheriff leaves office, 513.315 to 513.350

Execution sales, how made when term changed, 513.295

Partition sales, to be completed by outgoing sheriff, 528.440



Section 57.160 Failure to turn over — guilty of misdemeanor and subject to civil action on bond.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.160. Failure to turn over — guilty of misdemeanor and subject to civil action on bond. — Any outgoing sheriff who shall fail or refuse for sixty days to turn over to his successor in office any fee or money required to be turned over by the provisions of section 57.150 shall be liable on his bond for double the amount that he shall fail or refuse to turn over, to be recovered by a civil action in the name of the person to whom said money or fees is due; and, in addition thereto, shall be deemed guilty of a misdemeanor and be punished by a fine of not less than twenty-five nor more than two hundred and fifty dollars.

(RSMo 1939 § 13141)

Prior revisions: 1929 § 11521; 1919 § 11645; 1909 § 11215



Section 57.170 Summary proceedings against sureties.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.170. Summary proceedings against sureties. — Whenever summary proceedings are given against a sheriff, his sureties, jointly and severally, shall be liable to the same, and may or may not be joined with him, and such recovery may be had against them as is given against the sheriff; provided, that upon such recovery against the sureties of any sheriff, in a summary mode of proceeding, the extent of said recovery shall not exceed the amount of money withheld by the sheriff, and ten percent per annum on the same from and after the return day of the execution.

(RSMo 1939 § 13142)

Prior revisions: 1929 § 11522; 1919 § 11646; 1909 § 11216



Section 57.180 Settlements of courts with sheriffs and marshals.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.180. Settlements of courts with sheriffs and marshals. — It shall be the duty of all courts of record, at each term thereof, to settle with the sheriffs or marshals for all moneys by them received, or which they ought to have collected, for the use of their respective counties, and have not before accounted for. They shall cause their clerks to make out a list of all sums chargeable to said sheriffs or marshals and payable to the counties, specifying on what account, and cause the same to be certified under the seal of the court, which certificate shall be immediately transmitted to the clerks of the county commissions of the counties to which such moneys are payable who shall charge the same accordingly.

(RSMo 1939 § 13839)

Prior revisions: 1929 § 12177; 1919 § 9575; 1909 § 3795



Section 57.190 Penalty if sheriff or marshal fails to settle.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.190. Penalty if sheriff or marshal fails to settle. — If any sheriff or marshall shall fail to pay, without delay, the moneys with which he shall become chargeable on the settlement in section 57.180 mentioned, he shall forfeit to the county entitled to the said moneys double the amount with which he is chargeable, to be recovered by motion in the court in which such settlement shall have been made, after ten days' previous notice of such motion.

(RSMo 1939 § 13840)

Prior revisions: 1929 § 12178; 1919 § 9576; 1909 § 3796

CROSS REFERENCE:

Fees collected for others, account to be kept, 50.470, 50.480



Section 57.201 Deputies, appointment, compensation — serve at pleasure of sheriff (certain first class counties).

Effective 28 Aug 2014

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.201. Deputies, appointment, compensation — serve at pleasure of sheriff (certain first class counties). — 1. The sheriff of all counties of the first class not having a charter form of government shall appoint such deputies, assistants and other employees as he deems necessary for the proper discharge of the duties of his office and may set their compensation within the limits of the allocations made for that purpose by the county commission. The compensation for the deputies, assistants and employees shall be paid in equal installments out of the county treasury in the same manner as other county employees are paid.

2. The assistants and employees shall hold office at the pleasure of the sheriff.

3. A deputy sheriff, as the term deputy sheriff is defined under section 57.015 shall hold office pursuant to the provisions of sections 57.015 and 57.275.

(L. 1973 H.B. 684, A.L. 1998 S.B. 659, A.L. 1999 H.B. 895, A.L. 2014 H.B. 1665 & 1335 merged with S.B. 745)



Section 57.220 Appointment of deputies, provisions of law to apply (second class counties).

Effective 28 Aug 2014

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.220. Appointment of deputies, provisions of law to apply (second class counties). — The sheriff, in a county of the second class, shall be entitled to such a number of deputies as a majority of the circuit judges of the circuit court shall deem necessary for the prompt and proper discharge of the duties of the sheriff's office; provided, however, such number of deputies appointed by the sheriff shall not be less than one chief deputy sheriff and one additional deputy for each five thousand inhabitants of the county according to the last decennial census. Such deputies shall be appointed by the sheriff, but no appointment shall become effective until approved by a majority of the circuit judges of the circuit court of the county. A majority of the circuit judges of the circuit court, by agreement with the sheriff, shall fix the salaries of such deputies. A statement of the number of deputies allowed the sheriff, and their compensation, together with the approval of any appointment by such judges of the circuit court, shall be in writing and signed by them and filed by the sheriff with the county commission. A deputy sheriff as the term deputy sheriff is defined under section 57.015 shall hold office pursuant to the provisions of sections 57.015 and 57.275.

(RSMo 1939 § 13480, A.L. 1945 p. 1569 § 9, A.L. 1955 p. 351 § 1, A.L. 1978 H.B. 1634, A.L. 1998 S.B. 659, A.L. 2014 H.B. 1665 & 1335 merged with S.B. 745)

Prior revisions: 1929 § 11848; 1919 § 11056



Section 57.230 Salaries of deputies from county treasury.

Effective 02 Jan 1979, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.230. Salaries of deputies from county treasury. — The county shall pay the salaries, in the amount approved by a majority of the circuit judges of the circuit court, of each deputy appointed by the sheriff and approved by a majority of the circuit judges of the circuit court.

(L. 1945 p. 1569 § 10, A.L. 1959 S.B. 68, A.L. 1978 H.B. 1634)

Effective 1-02-79



Section 57.240 Employment of other persons.

Effective 28 Aug 1945

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.240. Employment of other persons. — The sheriff, in counties of the second class, may employ, in addition to the deputies authorized, such other employees, with the approval of the county commission, as may be necessary to the efficient operation of his office and the performance of the duties imposed upon him by law. The salary of any person, so employed, shall be fixed by the sheriff, with the approval of the county commission.

(L. 1945 p. 1569 § 11)



Section 57.250 Appointment of deputies — compensation — duty of circuit judges — presiding judge may order additional deputies, when — provisions of law to apply (third and fourth class counties).

Effective 28 Aug 2014

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.250. Appointment of deputies — compensation — duty of circuit judges — presiding judge may order additional deputies, when — provisions of law to apply (third and fourth class counties). — The sheriff in counties of the third and fourth classifications shall be entitled to such number of deputies and assistants, to be appointed by such official, with the approval of a majority of the circuit judges of the circuit court, as such judges shall deem necessary for the prompt and proper discharge of such sheriff's duties relative to the enforcement of the criminal law of this state. Such judges of the circuit court, in their order permitting the sheriff to appoint deputies or assistants, shall fix the compensation of such deputies or assistants. The circuit judges shall annually review their order fixing the number and compensation of the deputies and assistants and in setting such number and compensation shall have due regard for the financial condition of the county. Each such order shall be entered of record and a certified copy thereof shall be filed in the office of the county clerk at least fifteen days prior to the date of the adoption of the county budget as prescribed by section 50.610. The sheriff may at any time discharge any assistant and may regulate the time of such person's employment. A deputy sheriff as the term deputy sheriff is defined under section 57.015 shall hold office pursuant to the provisions of sections 57.015 and 57.275. At the request of the sheriff, the presiding judge may order additional deputies in cases where exigent or emergency circumstances require the need for such additional deputies.

(L. 1945 p. 1547 § 2, L. 1945 p. 1562 § 2, A. 1949 H.B. 2015, A.L. 1978 H.B. 1634, A.L. 1995 H.B. 274 & 268 merged with S.B. 352, A.L. 1998 S.B. 659, A.L. 2014 H.B. 1665 & 1335 merged with S.B. 745)



Section 57.251 Sheriff to appoint deputies and assistants — compensation — provisions of law to apply — effective date (third and fourth class counties).

Effective 28 Aug 1998

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.251. Sheriff to appoint deputies and assistants — compensation — provisions of law to apply — effective date (third and fourth class counties). — 1. The sheriff of each county of the third and fourth classes shall appoint such deputies, assistants and other employees as the sheriff deems necessary for the proper discharge of the duties of office and may set their compensation within the limits of the allocations made for that purpose by the county commission. The compensation for the deputies, assistants and employees shall be paid in equal installments out of the county treasury in the same manner as other county employees are paid.

2. The assistants and employees shall hold office at the pleasure of the sheriff.

3. Deputies shall hold office pursuant to the provisions of sections 57.015 and 57.275.

4. The provisions of this section shall not become effective until the supreme court of the state of Missouri has issued an opinion, or until an opinion of a circuit court of the state of Missouri has become final, stating substantially that section 57.250 is invalid or unconstitutional in part or as a whole, and that a sheriff has no authority to appoint deputy sheriffs pursuant to such section. Once either of such events occurs, then this section shall become effective as of the date the opinion of the supreme court becomes effective or as of the date the opinion of the circuit court becomes final, as the case may be, or October 1, 1983, whichever occurs later.

(L. 1983 S.B. 212 § 57.251, § 2, A.L. 1998 S.B. 659)



Section 57.260 Duties — penalty for neglect (Marion County).

Effective 28 Aug 2004

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.260. Duties — penalty for neglect (Marion County). — It shall be the duty of the sheriff of Marion County to have at least one deputy who shall attend district number 2 of the circuit court of Marion County at Hannibal; and if said sheriff shall neglect for one month to appoint a deputy as required by this section, he or she shall be liable to pay as a penalty therefor the sum of five hundred dollars for each month of such failure or neglect, and judgment may be entered for said penalty on a citation to show cause, issued from said court and served on said sheriff in like manner as an order or summons, or may be recovered by an action for that purpose brought in the name of the county of Marion.

(RSMo 1939 § 2426, A. 1949 H.B. 2015, A.L. 1978 H.B. 1634, A.L. 2004 S.B. 1211)

Prior revisions: 1929 § 14554; 1919 § 13732; 1909 § 4281



Section 57.270 Powers of deputies.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.270. Powers of deputies. — Every deputy sheriff shall possess all the powers and may perform any of the duties prescribed by law to be performed by the sheriff.

(RSMo 1939 § 13134)

Prior revisions: 1929 § 11514; 1919 § 11638; 1909 § 11209



Section 57.275 Dismissal of deputies, procedure.

Effective 28 Aug 1998

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.275. Dismissal of deputies, procedure. — 1. Any full-time deputy sheriff upon dismissal shall be furnished with a written notice of the grounds for the dismissal. Upon receipt of the written grounds for the dismissal, the deputy sheriff may request a hearing. The request must be made to the sheriff, in writing, within three working days of receipt of the grounds for dismissal. Such hearing shall take place before the hearing board to be appointed by the sheriff. The sheriff shall schedule a closed hearing within a reasonable time but within thirty days after the written request was received by the sheriff. A written report of the facts determined during the hearing shall be forwarded to the sheriff. The sheriff will review the findings, and has the final decision-making authority. Any law enforcement agency shall be deemed to be in compliance with this section if the agency:

(1) Has published and distributed department policies and procedures which include provisions for dismissal of deputy sheriffs or other employees;

(2) Provides a deputy sheriff who has been dismissed written notification of the grounds for the dismissal;

(3) Allows the officer to request and have a hearing; and

(4) Provides the officer with written results of such hearing.

2. The procedural requirements created pursuant to this section shall not be interpreted as creating any new substantive due process rights. Nothing in this chapter shall be interpreted as conferring or creating an employment status for deputy sheriffs other than at-will status and nothing in this chapter shall be interpreted as depriving any person of any rights which are conferred as a matter of employment, including postemployment benefits such as workers' compensation and unemployment compensation.

(L. 1998 S.B. 659)

(2004) Mandated hearing is not a contested case subject to judicial review under the Administrative Procedure Act. McCoy v. Caldwell County, 145 S.W.3d 427 (Mo.banc).



Section 57.278 Deputy sheriff salary supplementation fund created, use of moneys.

Effective 28 Aug 2008

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.278. Deputy sheriff salary supplementation fund created, use of moneys. — 1. There is hereby created in the state treasury the "Deputy Sheriff Salary Supplementation Fund", which shall consist of money collected from charges for service received by county sheriffs under subsection 4 of section 57.280. The money in the fund shall be used solely to supplement the salaries, and employee benefits resulting from such salary increases, of county deputy sheriffs. The state treasurer shall be custodian of the fund and may approve disbursements from the fund in accordance with sections 30.170 and 30.180. The Missouri sheriff methamphetamine relief taskforce created under section 650.350 shall administer the fund.

2. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

(L. 2008 H.B. 2224)



Section 57.280 Sheriff to receive charge, civil cases.

Effective 28 Aug 2012

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.280. Sheriff to receive charge, civil cases. — 1. Sheriffs shall receive a charge for service of any summons, writ or other order of court, in connection with any civil case, and making on the same either a return indicating service, a non est return or a nulla bona return, the sum of twenty dollars for each item to be served, except that a sheriff shall receive a charge for service of any subpoena, and making a return on the same, the sum of ten dollars; however, no such charge shall be collected in any proceeding when court costs are to be paid by the state, county or municipality. In addition to such charge, the sheriff shall be entitled to receive for each mile actually traveled in serving any summons, writ, subpoena or other order of court the rate prescribed by the Internal Revenue Service for all allowable expenses for motor vehicle use expressed as an amount per mile, provided that such mileage shall not be charged for more than one subpoena or summons or other writ served in the same cause on the same trip. All of such charges shall be received by the sheriff who is requested to perform the service. Except as otherwise provided by law, all charges made pursuant to this section shall be collected by the court clerk as court costs and are payable prior to the time the service is rendered; provided that if the amount of such charge cannot be readily determined, then the sheriff shall receive a deposit based upon the likely amount of such charge, and the balance of such charge shall be payable immediately upon ascertainment of the proper amount of said charge. A sheriff may refuse to perform any service in any action or proceeding, other than when court costs are waived as provided by law, until the charge provided by this section is paid. Failure to receive the charge shall not affect the validity of the service.

2. The sheriff shall receive for receiving and paying moneys on execution or other process, where lands or goods have been levied and advertised and sold, five percent on five hundred dollars and four percent on all sums above five hundred dollars, and half of these sums, when the money is paid to the sheriff without a levy, or where the lands or goods levied on shall not be sold and the money is paid to the sheriff or person entitled thereto, his agent or attorney. The party at whose application any writ, execution, subpoena or other process has issued from the court shall pay the sheriff's costs for the removal, transportation, storage, safekeeping and support of any property to be seized pursuant to legal process before such seizure. The sheriff shall be allowed for each mile, going and returning from the courthouse of the county in which he resides to the place where the court is held, the rate prescribed by the Internal Revenue Service for all allowable expenses for motor vehicle use expressed as an amount per mile. The provisions of this subsection shall not apply to garnishment proceeds.

3. The sheriff upon the receipt of the charge herein provided for shall pay into the treasury of the county any and all charges received pursuant to the provisions of this section. The funds collected pursuant to this section, not to exceed fifty thousand dollars in any calendar year, shall be held in a fund established by the county treasurer, which may be expended at the discretion of the sheriff for the furtherance of the sheriff's set duties. Any such funds in excess of fifty thousand dollars in any calendar year shall be placed to the credit of the general revenue fund of the county. Moneys in the fund shall be used only for the procurement of services and equipment to support the operation of the sheriff's office. Moneys in the fund established pursuant to this subsection shall not lapse to the county general revenue fund at the end of any county budget or fiscal year.

4. Notwithstanding the provisions of subsection 3 of this section to the contrary, the sheriff shall receive ten dollars for service of any summons, writ, subpoena, or other order of the court included under subsection 1 of this section, in addition to the charge for such service that each sheriff receives under subsection 1 of this section. The money received by the sheriff under this subsection shall be paid into the county treasury and the county treasurer shall make such money payable to the state treasurer. The state treasurer shall deposit such moneys in the deputy sheriff salary supplementation fund created under section 57.278.

(RSMo 1939 § 13411, A.L. 1974 S.B. 378, A.L. 1978 H.B. 1634, A.L. 1979 H.B. 148, A.L. 1989 S.B. 196, A.L. 1991 S.B. 250, A.L. 1993 S.B. 250, A.L. 1996 S.B. 869, A.L. 1998 H.B. 1528, A.L. 1999 S.B. 1, et al., A.L. 2008 H.B. 2224, A.L. 2012 S.B. 628)

Prior revisions: 1929 § 11789; 1919 § 10998; 1909 § 10701

(2010) Charge for service by sheriffs does not constitute a tax on counties for a county purpose as prohibited by Article X, Section 10(a). Ehlmann v. Nixon, 323 S.W.3d 787 (Mo.banc).



Section 57.281 Fingerprint background checks, sheriffs in counties of the third classification may provide service to certain persons and entities.

Effective 14 Oct 2016, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

*57.281. Fingerprint background checks, sheriffs in counties of the third classification may provide service to certain persons and entities. — 1. This section shall only apply to sheriffs of counties of the third classification. Under this section, a sheriff may elect, but is not mandated to elect, to utilize the provisions of this section and provide a service authorized in this section. A sheriff may discontinue a service authorized in this section at his or her discretion.

2. Any state agency listed in section 621.045; the division of professional registration of the department of insurance, financial institutions and professional registration; the department of social services; the supreme court of Missouri; the state courts administrator; the department of elementary and secondary education; the department of natural resources; the Missouri lottery; the Missouri gaming commission; or any state, municipal, or county agency which screens persons seeking employment with such agencies or issues or renews a license, permit, certificate, or registration of authority from such agencies; or any state, municipal, or county agency or committee, or state school of higher education that is authorized by state statute or executive order, or local or county ordinance to screen applicants or candidates seeking or considered for employment, assignment, contracting, or appointment to a position within state, municipal, or county government; or the Missouri peace officers standards and training (POST) commission that screens persons not employed by a criminal justice agency who seek enrollment or access into a certified POST training academy police school, or persons seeking a permit to purchase or possess a firearm for employment as a watchman, security personnel, or private investigator; or law enforcement agencies that screen persons seeking issuance or renewal of a license, permit, certificate, or registration to purchase or possess a firearm may, in counties of the third classification where the sheriff has elected to provide the services authorized under this section, submit two sets of fingerprints to the sheriff of counties of the third classification for the purpose of checking the person’s criminal history. The first set of fingerprints shall be used to search the Missouri criminal records repository, and the second set of fingerprints shall be submitted to the Federal Bureau of Investigation to be used for searching the federal criminal history files, if necessary. The fingerprints shall be submitted on forms and in the manner prescribed by the sheriff of a county of the third classification. Fees assessed for the searches shall be paid by the applicant or in the manner prescribed by the sheriff and shall be deposited to the credit of the fund provided in subsection 3 of section 57.280 and subject to the limitations therein. Notwithstanding the provisions of section 610.120, all records related to any criminal history information discovered shall be accessible and available to the state, municipal, or county agency making the record request.

(L. 2016 S.B. 656)

*Effective 10-14-16, see § 21.250. S.B. 656 was vetoed June 27, 2016. The veto was overridden on September 14, 2016.



Section 57.290 Charges in criminal cases.

Effective 01 Jul 2006, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.290. Charges in criminal cases. — 1. In cities and counties having a population of three hundred thousand inhabitants and over, each deputy sheriff, not more than two, shall be allowed for each day during the term of court six dollars, to be paid by the city or county of three hundred thousand inhabitants or over.

2. For the services of taking convicted offenders to the reception and diagnostic center designated by the director of the department of corrections, the sheriff, county marshal or other officers shall receive the sum of eight dollars per day for the time actually and necessarily employed in traveling to and from the reception and diagnostic center, and each guard shall receive the sum of six dollars per day for the same, and the sheriff, county marshal or other officer and guard shall receive the mileage rate prescribed by this section for the distance necessarily traveled in going to and returning from the reception and diagnostic center, the time and distance to be estimated by the most usually traveled route from the place of departure to the reception and diagnostic center; the mileage rate prescribed by this section for each mile traveled shall be allowed to the sheriff to cover all expenses on each convicted offender while being taken to the reception and diagnostic center; and all persons convicted and sentenced to imprisonment in the department of corrections at any term or sitting of the court, shall be taken to the reception and diagnostic center at the same time, unless prevented by sickness or unavoidable accident. In cities having a population of two hundred thousand inhabitants or more, convicted offenders shall be taken to the reception and diagnostic center as often as the sheriff deems necessary. When three or more convicted offenders are being taken to the reception and diagnostic center at one time, a guard may be employed, but no guard shall be employed for a less number of convicted offenders except upon the order, entered of record, of the judge of the court in which the conviction was had, and any additional guards employed by order of the judge shall, in no event, exceed one for every three convicted offenders; and before any claim for taking convicted offenders to the reception and diagnostic center is allowed, the sheriff, or other officer conveying such convicted offender, shall file with the state director of the department of corrections an itemized statement of such sheriff's account, in which the sheriff shall give the name of each convicted offender conveyed and the name of each guard actually employed, with the number of miles necessarily traveled and the number of days required, which in no case shall exceed three days, and which account shall be signed and sworn to by such officer and accompanied by a certificate from the chief administrative officer or such officer's designee of the reception and diagnostic center, that such convicted offenders have been delivered at the reception and diagnostic center and were accompanied by each of the officers and guards named in the account.

3. The sheriff or other officer who shall take a person, charged with a criminal offense, from the county in which the offender is apprehended to that in which the offense was committed, or who may remove a prisoner from one county to another for any cause authorized by law, or who shall have in custody or under such sheriff's or officer's charge any person undergoing an examination preparatory to such person's commitment more than one day for transporting, safekeeping and maintaining any such person, shall be allowed by the court having cognizance of the offense, three dollars and fifty cents per day for every day such sheriff or officer may have such person under such sheriff's or officer's charge, when the number of days shall exceed one, and the mileage rate prescribed by this section for every mile necessarily traveled in going to and returning from one county to another, and the guard employed, who shall in no event exceed the number allowed the sheriff, marshal or other officer in transporting convicted offenders to the reception and diagnostic center, shall be allowed the same compensation as the officer. Three dollars and fifty cents per day, mileage same as officer, shall be allowed for board and all other expenses of each prisoner. No compensation shall be allowed under this section for taking the prisoner or prisoners from one place to another in the same county, excepting in counties which have two or more courts with general criminal jurisdiction. In such counties the sheriff shall have the same fees for conveying prisoners from the jail to place of trial as are allowed for conveying prisoners in like cases from one county to another, and the expenses incurred in transporting prisoners from one county to another, occasioned by the insufficiency of the county jail or threatened mob violence, shall be paid by the county in which such case may have originated; provided that the court is held at a place more than five miles from the jail; and no court shall allow the expense of a guard, although it may have actually been incurred, unless from the evidence of disinterested persons it shall be satisfied that a guard was necessary; provided, that when the place of conviction is remote from a railroad, upon which a convicted offender may be transported to the reception and diagnostic center, the court before which such convicted offender is sentenced may, for good cause shown, allow one guard for every two convicted offenders, such guard to receive three dollars a day and the mileage rate prescribed by this section for every mile necessarily traveled in going to and returning from the nearest depot on said railroad to the place where such convicted offender was sentenced.

4. Mileage shall be reimbursed to sheriffs, county marshals and guards for all services rendered pursuant to this section at the rate prescribed by the Internal Revenue Service for allowable expenses for motor vehicle use expressed as an amount per mile.

(RSMo 1939 § 13413, A. 1949 H.B. 2015, A.L. 1953 p. 386, A.L. 1972 S.B. 516, A.L. 1974 S.B. 378, A.L. 1975 H.B. 734, A.L. 1979 H.B. 148, A.L. 1989 S.B. 196, A.L. 1990 H.B. 974, A.L. 1996 S.B. 869, A.L. 1997 S.B. 248, A.L. 1998 H.B. 1528, A.L. 2003 H.B. 613 merged with S.B. 466, A.L. 2006 S.B. 870)

Prior revisions: 1929 § 11791; 1919 § 10999; 1909 § 10702

Effective 7-01-06



Section 57.295 Uniform allowance, county may pay.

Effective 28 Aug 1997

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.295. Uniform allowance, county may pay. — In each county of this state the sheriff and each full-time deputy sheriff shall receive, at the discretion of the county commission, twenty-five dollars per month, as a uniform allowance, and may receive, at the discretion of the county commission, not in excess of a total of one hundred dollars per month, as a uniform allowance, to be paid to him or her monthly out of the county treasury. This allowance shall apply only to sheriffs and deputy sheriffs who wear an official uniform in performance of their duty.

(L. 1969 H.B. 264 § 1, A.L. 1982 H.B. 907 & 1497, A.L. 1983 H.B. 713 Revision, A.L. 1984 S.B. 419, A.L. 1997 S.B. 11)



Section 57.317 Compensation of sheriff — training program, attendance required, when, expenses, compensation (noncharter counties).

Effective 28 Aug 1997

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.317. Compensation of sheriff — training program, attendance required, when, expenses, compensation (noncharter counties). — 1. The county sheriff in any county, other than in a first classification chartered county, shall receive an annual salary computed as set forth in the following schedule. The assessed valuation factor shall be the amount thereof as shown for the year next preceding the computation. The provisions of this section shall not permit or require a reduction in the amount of compensation being paid for the office of sheriff on January 1, 1997.

­

­

2. Two thousand dollars of the salary authorized in this section shall be payable to the sheriff only if the sheriff has completed at least twenty hours of classroom instruction each calendar year relating to the operations of the sheriff's office when approved by a professional association of the county sheriffs of Missouri unless exempted from the training by the professional association. The professional association approving the program shall provide a certificate of completion to each sheriff who completes the training program and shall send a list of certified sheriffs to the treasurer of each county. Expenses incurred for attending the training session may be reimbursed to the county sheriff in the same manner as other expenses as may be appropriated for that purpose.

3. The county sheriff in any county, other than a first classification charter county, shall not, except upon two-thirds vote of all the members of the salary commission, receive an annual compensation less than the total compensation being received for the office of county sheriff in the particular county for services rendered or performed on the date the salary commission votes.

(L. 1987 S.B. 65, et al. § 4, A.L. 1988 S.B. 431, A.L. 1997 S.B. 11)



Section 57.320 County may supply automobiles to sheriff and deputies (first class counties).

Effective 02 Jan 1979, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.320. County may supply automobiles to sheriff and deputies (first class counties). — In all counties of this state of the first class the county commission may provide and supply the sheriff and deputy sheriffs of such county with such number of police cars or automobiles as may be needed for the efficient performance of the duties of such office.

(L. 1945 p. 1729 § 1, A.L. 1973 H.B. 684, A.L. 1978 H.B. 1634)

Effective 1-02-79



Section 57.349 Sheriffs' motor vehicles, county commission to provide (second class counties).

Effective 28 Aug 1972

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.349. Sheriffs' motor vehicles, county commission to provide (second class counties). — In all counties of the second class the county commission may provide and supply the sheriff and deputy sheriffs of the county with such number of police cars or motor vehicles as the said county commission shall determine to be necessary for the efficient performance of the duties of the office, but the number shall be not less than one motor vehicle for each fifteen thousand inhabitants or part thereof in counties of the second class containing all or part of a city of more than eight thousand inhabitants, and shall be not less than one vehicle for each five thousand inhabitants in all other counties of the second class. The motor vehicles provided may be of any make or size as determined by the county commission.

(L. 1969 H.B. 129, A.L. 1972 H.B. 1171)



Section 57.350 Mileage expenses allowed (second class counties).

Effective 28 Aug 1995

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.350. Mileage expenses allowed (second class counties). — 1. The sheriff may, in an emergency or when he deems it essential for the performance of the official duties of his office, permit the use of personally owned motor vehicles by members of his department, but only when no county-owned vehicles are available. When such use is authorized, members of the department using their own motor vehicles shall be reimbursed out of the county treasury for each mile actually and necessarily traveled in the performance of their official duties as prescribed by subsection 2 of this section at a rate equal to the rate prescribed by the Internal Revenue Service for allowable expenses for motor vehicle use expressed as an amount per mile.

2. When mileage is allowed, it shall be computed from the place where court is usually held in the county, and when court is usually held at more than one place, such mileage shall be computed from the place from which the sheriff or deputy sheriff travels in performing the service. When two or more persons who are summoned, subpoenaed, or served with any process, writ, or notice, in the same action, live in the same general direction, mileage shall be allowed only for summoning, subpoenaing or serving of the most remote. At the end of each month, the sheriff and each deputy who has such a mileage claim shall file with the county commission an accurate and itemized statement, in writing, showing in detail the miles traveled by such officer, the date of each trip, the nature of business engaged in during each trip, and the places to and from which he has traveled. Such statement shall be signed by the officer making claim for reimbursement, verified by his affidavit, and filed by him with the county commission. Whenever claim for reimbursement is made by a deputy, his statement shall also be approved in writing by the sheriff, who shall also file an affidavit that all such miles traveled were necessary or essential to carry out the duties of his office, and that no county vehicles were available. The county commission shall examine every claim filed for reimbursement, and if found correct, the county shall pay to the officer entitled thereto, the amount found due as mileage.

3. Reimbursement for mileage allowed as a result of duties performed in connection with a civil action may be paid in the manner prescribed in subsection 2 of this section regardless of the status of the civil action for or in which the mileage was incurred.

4. When any sheriff is to be reimbursed by the state for mileage allowed for delivery of a prisoner to the department of corrections, the county commission may advance payment to the sheriff for such delivery along with other mileage allowances, and the reimbursement from the state shall be paid to the county commission by the sheriff as soon as it is received.

(L. 1945 p. 1569 § 7, A.L. 1951 p. 383, A.L. 1963 p. 114, A.L. 1969 p. 114, A.L. 1971 S.B. 168, A.L. 1974 S.B. 378, A.L. 1981 H.B. 659, A.L. 1987 S.B. 294, A.L. 1990 H.B. 1525, A.L. 1995 H.B. 274 & 268)

CROSS REFERENCE:

Higher mileage allowance to be paid by county, when, 50.333



Section 57.355 Additional duty, investigation of jurors (second class counties).

Effective 28 Aug 1972

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.355. Additional duty, investigation of jurors (second class counties). — Sheriffs in counties of the second class shall, in addition to other duties imposed upon them by law, aid and assist the jury commissioners in such counties by conducting investigations into the identity of prospective jurors summoned for jury duty, and upon request of the board of jury commissioners, make and file a report with the board setting out the results of the investigation.

(L. 1969 H.B. 264, A.L. 1972 S.B. 598)



Section 57.360 Additional travel expense (second class counties).

Effective 28 Aug 1945

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.360. Additional travel expense (second class counties). — The sheriff and his deputies shall be reimbursed out of the county treasury, for actual and necessary traveling expenses, incurred in the performance of their official duties, in addition to the mileage above provided. All claims for reimbursement shall be in writing and shall contain the following information, in addition to such other pertinent information as the county commission may need in order to approve the payment:

(1) The date and place the expense was incurred;

(2) If the account is for more than one day, it shall be itemized to show the amount of each day's expense and the purpose for which each day's expense was incurred;

(3) The transportation charge, sleeping car fare, lodging and meals shall each be shown as separate items and the amount for each stated;

(4) If any item of expense exceeds one dollar, it shall be supported by a subvoucher or receipt, showing date and place, signed by the person to whom payment was made, and such subvoucher or receipt shall show in detail the information required by this section;

(5) No voucher or claim for partial payment or reimbursement on account of traveling expenses shall be submitted but every voucher or claim must contain all and every expense incurred within the time it purports to cover;

(6) Every item of expense must be just and reasonable;

(7) The oath or affirmation by which a claim for reimbursement is made, shall be in the following form:

I, ______, do solemnly swear, or affirm that the above claim is correct and just; that no part of the same has been paid; that the expense was necessary to the performance of the duties of the office of the sheriff; that payment was made out of my personal funds and that I have not been reimbursed therefor; and that I have not received and will not receive from any source whatever any payment of any part hereof, except as provided by law.

­­

­

(L. 1945 p. 1569 § 8)



Section 57.380 Collection of fees in civil and criminal matters, disposition (second class counties).

Effective 28 Aug 1972

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.380. Collection of fees in civil and criminal matters, disposition (second class counties). — The sheriff in all counties of the second class shall charge, collect and receive, on behalf of the county, every fee, penalty, charge, commission and other money that accrues to him or his office for official services rendered in civil and criminal matters, by virtue of any statute of this state, and all the fees, penalties, charges, commissions, and other money collected by him, shall at the end of each month be paid by him to the county treasurer, as provided in section 50.360. He is not entitled to collect the per diem allowed to the sheriff as a member of the board of equalization and board of appeals, as provided in section 138.020.

(RSMo 1939 §§ 13483, 13484, A.L. 1945 p. 1569 §§ 3, 4, A.L. 1959 S.B. 68, A.L. 1972 S.B. 598)

Prior revisions: 1929 §§ 11851, 11852; 1919 §§ 11059, 11060



Section 57.395 Sheriff to investigate identity of prospective jurors (third and fourth class counties).

Effective 01 Jan 1988, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.395. Sheriff to investigate identity of prospective jurors (third and fourth class counties). — Sheriffs in third and fourth class counties shall, in addition to other duties imposed upon them by law, aid and assist the jury commissioners in such counties by conducting all investigations into the identity of all prospective jurors summoned for jury duty by the jury commissioners, and upon request of the board of jury commissioners, make and file a report with the board setting out the results of the investigation.

(L. 1967 p. 135 § 1, § 2 subsec. 3, A.L. 1969 S.B. 262, A.L. 1987 S.B. 65, et al.)

Effective 1-01-88



Section 57.403 Compensation for reporting to highway patrol (third and fourth class counties).

Effective 28 Aug 1986

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.403. Compensation for reporting to highway patrol (third and fourth class counties). — 1. In addition to all compensation now provided by law, the sheriff in each county of the third class shall receive the sum of one thousand dollars per year, payable in twelve equal monthly installments out of the county treasury, for the performance of the duties required by sections 43.500 to 43.530.

2. In addition to all compensation now provided by law, the sheriff in each county of the fourth class shall receive the sum of five hundred dollars per year payable in twelve equal monthly installments out of the county treasury, for the performance of the duties required by sections 43.500 to 43.530.

(L. 1959 H.B. 296 § 1, A.L. 1986 H.B. 873 & 874)



Section 57.407 Additional duty, report on county jail, recommendations required (third class counties) — fees, civil, how paid, exception (third and fourth class counties).

Effective 01 Jan 1988, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.407. Additional duty, report on county jail, recommendations required (third class counties) — fees, civil, how paid, exception (third and fourth class counties). — 1. The sheriff in counties of the third class shall on January first of each year and every three months thereafter file with the circuit court of the county a report on the conditions of the county jail, the number of prisoners confined in the jail, together with recommendations relating to its operation.

2. In counties of the third and fourth class, the sheriff shall pay all fees collected by him in civil matters, and which were previously retainable by him, into the county treasury, except charges for each mile traveled, allowable to him, which he may retain, in serving civil process.

(L. 1969 S.B. 165 §§ 1, 2, A.L. 1978 S.B. 752, A.L. 1987 S.B. 65, et al.)

Effective 1-01-88



Section 57.408 Sheriff to establish personal property identification system (all noncharter counties and St. Louis City).

Effective 01 Jan 1988, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.408. Sheriff to establish personal property identification system (all noncharter counties and St. Louis City). — Sheriffs in all counties, except counties having a charter form of government, or in any city not within a county, shall establish and make available an identification system for the identification of personal property. Anyone, upon application to a sheriff, shall be assigned an identification number to be composed of at least ten characters which will readily permit law enforcement officials of this state, in cooperation with officials in other states using interstate computerized law enforcement communication systems and other methods, to recover stolen property. The identification number should follow substantially the following form:

­

­

­­

­

(L. 1978 S.B. 752, A.L. 1987 S.B. 65, et al.)

Effective 1-01-88

*Transferred 1978 to 571.125, which was repealed by H.B. 296, 1981.



Section 57.410 Sheriff to collect fees for county (third and fourth class counties).

Effective 28 Aug 1969

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.410. Sheriff to collect fees for county (third and fourth class counties). — In third and fourth class counties the sheriff shall charge and collect for and on behalf of the county every fee accruing to his office which arises out of his duties in connection with the investigation, arrest, prosecution, care, commitment and transportation of persons accused of or convicted of a criminal offense, except such criminal fees as are chargeable to the county.

(L. 1945 pp. 1547, 1562 § 3, A. 1949 H.B. 2015, A.L. 1969 S.B. 262)



Section 57.430 Mileage — maximum amount — computed how — statement to be filed, contents (third and fourth class counties).

Effective 28 Aug 1995

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.430. Mileage — maximum amount — computed how — statement to be filed, contents (third and fourth class counties). — 1. In addition to the salary provided in sections 57.390* and 57.400*, the county commission shall allow the sheriffs and their deputies, payable at the end of each month out of the county treasury, actual and necessary expenses for each mile traveled in serving warrants or any other criminal process at the rate prescribed in this subsection, and actual expenses for each mile traveled, at the rate prescribed in this subsection, in the performance of their official duties in connection with the investigation of persons accused of or convicted of a criminal offense. When mileage is allowed, it shall be computed from the place where court is usually held, and when court is usually held at one or more places, such mileage shall be computed from the place from which the sheriff or deputy sheriff travels in performing any service. When two or more persons who are summoned, subpoenaed, or served with any process, writ, or notice, in the same action, live in the same general direction, mileage shall be allowed only for summoning, subpoenaing or serving of the most remote. The rate for mileage reimbursement pursuant to this section shall be equal to the rate prescribed by the Internal Revenue Service for allowable expenses for motor vehicle use expressed as an amount per mile.

2. At the end of each month, the sheriff and each deputy shall file with the county commission an accurate and itemized statement, in writing, showing in detail the miles traveled by such officer, the date of each trip, the nature of the business engaged in during each trip, and the places to and from which he has traveled. Such statement shall be signed by the officer making claim for reimbursement, verified by his affidavit, and filed by him with the county commission. Whenever claim for reimbursement is made by a deputy, his statement shall also be approved in writing by the sheriff. The county commission shall examine every claim filed for reimbursement, and if found correct, the county shall pay to the officer entitled thereto, the amount found due as mileage.

(L. 1945 p. 1547 § 5, L. 1945 p. 1562 § 5, A. 1949 H.B. 2015, A.L. 1951 p. 382, A.L. 1961 p. 299, A.L. 1965 p. 169, A.L. 1974 S.B. 378, A.L. 1979 S.B. 316, A.L. 1982 H.B. 907 & 1497, A.L. 1984 S.B. 419, A.L. 1991 S.B. 250, A.L. 1995 H.B. 274 & 268)

*Sections 57.390 and 57.400 were repealed by S.B. 65, et al., 1987.

CROSS REFERENCE:

Higher mileage allowance to be paid by county, when, 50.333



Section 57.440 Travel expense to be paid monthly.

Effective 28 Aug 1959

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.440. Travel expense to be paid monthly. — Claims for reimbursement for travel shall be submitted to the county commission monthly and paid at the end of the month by warrant drawn on the county treasury by the county commission.

(L. 1945 p. 1547 § 7, L. 1945 p. 1562 § 7, A. 1949 H.B. 2015, A.L. 1957 p. 322, A.L. 1959 S.B. 68)



Section 57.445 Living quarters (second, third and fourth class counties).

Effective 28 Aug 1955

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.445. Living quarters (second, third and fourth class counties). — In all counties of the second, third and fourth classes, the county commission may provide living quarters for the sheriff, in addition to the compensation authorized by law.

(L. 1955 p. 352)



Section 57.450 Laws applicable — enforcement of general criminal laws, when.

Effective 28 Aug 1990

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.450. Laws applicable — enforcement of general criminal laws, when. — All general laws relating and applicable to the sheriffs of the several counties of this state shall apply to the same officer in the City of St. Louis, except that the sheriff of the City of St. Louis shall not enforce the general criminal laws of the state of Missouri unless such enforcement shall be incidental to the duties customarily performed by the sheriff of the City of St. Louis. All acts and parts of acts providing for any legal process to be directed to any sheriff of any county shall be so construed as to mean the sheriff of the city of St. Louis as if such officer were specifically named in such act.

(RSMo 1939 § 15671, A. 1949 H.B. 2015, A.L. 1990 H.B. 1716 merged with S.B. 781)

Prior revision: 1929 § 14723



Section 57.452 St. Louis City, sheriffs exempt from certification requirements.

Effective 25 May 1989, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.452. St. Louis City, sheriffs exempt from certification requirements. — The provisions of section 590.180 shall not apply to any elected or appointed sheriff of a* city not within a county.

(L. 1989 S.B. 196 § 57.447)

Effective 5-25-89

*Word "a" does not appear in original rolls.



Section 57.460 Bond, by whom approved.

Effective 02 Jan 1979, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.460. Bond, by whom approved. — The official bond of said sheriff shall be in such sum as is prescribed by law, and shall be approved by the presiding judge of the St. Louis circuit court.

(RSMo 1939 § 15666, A.L. 1978 H.B. 1634)

Prior revision: 1929 § 14718

Effective 1-02-79



Section 57.470 Process of courts in St. Louis City directed to sheriff of St. Louis City for service — exception.

Effective 02 Jan 1979, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.470. Process of courts in St. Louis City directed to sheriff of St. Louis City for service — exception. — All process of the circuit court in said City of St. Louis, except the municipal divisions thereof, shall be directed to and executed by the sheriff of said city.

(RSMo 1939 § 15667, A. 1949 H.B. 2015, A.L. 1976 S.B. 658, A.L. 1978 H.B. 1634)

Prior revision: 1929 § 14719

Effective 1-02-79



Section 57.475 To investigate certain deputies for circuit court.

Effective 02 Jan 1979, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.475. To investigate certain deputies for circuit court. — Whenever the appointment of deputies and assistants is required by law to be approved by the circuit or associate circuit judges of the City of St. Louis, and an investigation or examination of the applicants is caused to be made by such judges, the sheriff of the city of St. Louis shall conduct the examination or investigation.

(L. 1957 p. 330 § 1, A.L. 1978 H.B. 1634)

Effective 1-02-79



Section 57.490 To make itemized statement of fees.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.490. To make itemized statement of fees. — All fees earned by the sheriff of the City of St. Louis, during any calendar month, shall be paid into the treasury of the city of St. Louis on or before the tenth day of the next succeeding calendar month. He shall keep a complete itemized account of all such fees, and of all expenses incurred by him in the discharge of the duties of his office. He shall file with the comptroller of said city on the last day of March, June, September and December of each year, or as soon thereafter as possible, in such form as the comptroller may direct, itemized statements of all said fees, commissions and emoluments collected by him, and also an itemized statement of all taxed and unpaid fees due and payable to the sheriff at the close of each of the above mentioned quarterly periods, together with an itemized statement of all expenses incurred by him. All of his books of record and of accounts shall be open to inspection by the comptroller at all reasonable times, and they shall be examined and audited by the comptroller at least once a month.

(RSMo 1939 § 15672)

Prior revision: 1929 § 14724



Section 57.500 Bondsmen liable, when.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.500. Bondsmen liable, when. — The City of St. Louis may sue for and recover any and all sums of money payable into the treasury thereof by the sheriff of the City of St. Louis, for the payment of which said sums, the said sheriff and the sureties on his official bond shall also be liable.

(RSMo 1939 § 15678)

Prior revision: 1929 § 14730



Section 57.510 Office and supplies furnished.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.510. Office and supplies furnished. — The City of St. Louis, through its comptroller, shall provide suitable offices and furnishings for the sheriff of the City of St. Louis, and through its supply commissioner shall purchase all necessary supplies for said sheriff. All such supplies shall be furnished upon requisition of the sheriff of the city of St. Louis, which shall be approved by the comptroller.

(RSMo 1939 § 15676)

Prior revision: 1929 § 14728



Section 57.520 Expense paid out of city treasury.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.520. Expense paid out of city treasury. — All the necessary expenses incurred by the sheriff of the city of St. Louis in the conduct of the duties of his office, shall, upon his requisition, approved by the comptroller, be paid out of the treasury of the City of St. Louis.

(RSMo 1939 § 15677)

Prior revision: 1929 § 14729



Section 57.530 May appoint deputies and fix compensation, limits.

Effective 02 Jan 1979, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.530. May appoint deputies and fix compensation, limits. — The sheriff of the City of St. Louis shall, with the approval of a majority of the circuit judges of the circuit court of said city, appoint as many deputies and assistants as may be necessary to perform the duties of his office, and fix the compensation for their services, which compensation, however, shall not in any case exceed the annual rate of compensation fixed by the board of aldermen of the City of St. Louis therefor.

(RSMo 1939 § 15673, A.L. 1978 H.B. 1634)

Prior revision: 1929 § 14725

Effective 1-02-79



Section 57.540 Attorney — compensation.

Effective 28 Aug 1990

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.540. Attorney — compensation. — The sheriff of the City of St. Louis may employ an attorney at law to aid and advise him in the discharge of his duties and to represent him in court, which said attorney shall be known as "sheriff's attorney", and who shall receive as compensation for his services as such sheriff's attorney a sum of not less than three thousand dollars and not more than fifteen thousand dollars per annum, payable in semimonthly installments out of the same funds and revenue as the sheriff of such city is paid.

(RSMo 1939 § 15674, A.L. 1990 H.B. 1716)

Prior revision: 1929 § 14718



Section 57.550 Salary for sheriff and deputies.

Effective 28 Aug 1999

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.550. Salary for sheriff and deputies. — Beginning January 1, 1998, the sheriff of the city of St. Louis shall receive for his or her services the sum of sixty-six thousand dollars per annum, and beginning January 1, 1999, the sheriff of the City of St. Louis shall receive for the sheriff's services the sum of seventy-two thousand six hundred dollars per annum. Beginning January 1, 2000, the compensation of the sheriff of the city of St. Louis may be annually increased by an amount equal to the annual salary adjustment for employees of the City of St. Louis as approved by the board of aldermen of such city. Said sum and the compensation of his or her deputies and assistants shall be paid out of the treasury of the City of St. Louis in equal semimonthly installments. For additional duties hereunder imposed, the sheriff shall mail all petit jury summons.

(RSMo 1939 § 15675, A.L. 1963 p. 114, A.L. 1972 S.B. 569, A.L. 1987 S.B. 65, et al., A.L. 1997 S.B. 11, A.L. 1999 H.B. 748)



Section 57.570 Highway patrol authorized — rules.

Effective 28 Aug 1955

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.570. Highway patrol authorized — rules. — The sheriff in all counties of class one now or hereafter having more than five hundred thousand inhabitants and not having a charter form of government, with the approval of the county commission, may create a force consisting of a superintendent and other officers, sergeants, patrolmen and radio personnel to be known as the county highway patrol. The sheriff shall prescribe rules for instruction and discipline, make all administrative rules and regulations and fix the hours of duty for members of the patrol.

(L. 1955 p. 372 § 1)



Section 57.580 Patrol to police highways and protect county employees.

Effective 28 Aug 1955

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.580. Patrol to police highways and protect county employees. — The county highway patrol shall police the highways constructed and maintained by the county and enforce all laws designed to protect and safeguard such highways. The patrol shall protect employees of the county when engaged in maintenance and construction work and shall notify the county highway department of any dangerous condition existing on county highways.

(L. 1955 p. 372 § 2)



Section 57.590 Offices, clerical assistance, equipment, supplies, provided by county — cooperation with police.

Effective 28 Aug 1955

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.590. Offices, clerical assistance, equipment, supplies, provided by county — cooperation with police. — The county commission shall provide suitable offices for the sheriff to use for highway patrol purposes which shall be open at all times and be in charge of the sheriff. The sheriff, with the approval of the county commission, shall employ the clerical force, radio operators, and other subordinates, and shall provide the office equipment, stationery, postage, supplies, telegraph and telephone facilities as he shall deem necessary. The county highway patrol radio network shall be under the control of and at the service of the sheriff for the regular and emergency bulletins and service the sheriff may require from time to time and shall cooperate with other law enforcement agencies.

(L. 1955 p. 372 § 3)



Section 57.600 Salaries and expenses paid from county aid road fund.

Effective 28 Aug 1955

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.600. Salaries and expenses paid from county aid road fund. — All salaries and expenses of members of the patrol and all expenditures for vehicles, equipment, arms, ammunition, supplies and salaries of subordinates and clerical force and all other expenditures for the operation and maintenance of the patrol in the protection of roads and bridges maintained and constructed from the county road and bridge funds, in the regulation of traffic on highways maintained and constructed by the county shall be paid monthly by the county treasurer out of county road and bridge funds at the end of each month by warrant drawn by the county commission upon the county treasury.

(L. 1955 p. 372 § 4)



Section 57.949 Definitions.

Effective 28 Aug 1997

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.949. Definitions. — As used in sections 57.949 to 57.997, unless the context clearly indicates that a different meaning is intended, the following words and terms shall mean:

(1) "Annuity", annual payments, made in equal monthly installments, to a retired member from funds provided for, in, or authorized by, the provisions of sections 57.949 to 57.997;

(2) "Average final compensation", the average of a member's compensation for his three highest paid years;

(3) "Board of directors" or "board", the board of directors established by the provisions of sections 57.949 to 57.997;

(4) "Compensation", all salary and other compensation payable by a county to an employee for personal services rendered as an employee, but not including travel and mileage reimbursement, uniform allowance, or housing allowance;

(5) "County", each county in the state, except the City of St. Louis and those counties of the first class having a charter form of government;

(6) "Creditable service", the sum of both membership service and creditable prior service;

(7) "Effective date of the establishment of the system", the date the governor declares the system established pursuant to section 57.958;

(8) "Employee", an elective or appointive county sheriff who is employed by a county;

(9) "Member", any active sheriff of the system, any former sheriff receiving retirement benefits from the system, any former sheriff that is vested in the system but is not receiving benefits, any sheriff on disability leave, and for the purposes of section 57.968 only, any surviving spouse who receives a benefit from the system;

(10) "Membership service", service as a sheriff of a county after becoming a member that is creditable in determining the amount of the member's benefits under this system;

(11) "Prior service", service of a member rendered prior to the effective date of the establishment of the system which is creditable under section 57.973;

(12) "Retirement system" or "system", the sheriffs' retirement system authorized by the provisions of sections 57.949 to 57.997.

(L. 1983 H.B. 81 § 57.900, A.L. 1986 S.B. 584, A.L. 1997 S.B. 255)



Section 57.952 Sheriffs' retirement fund — management — source — effect of insufficient funds on benefits.

Effective 28 Aug 1983

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.952. Sheriffs' retirement fund — management — source — effect of insufficient funds on benefits. — There is hereby authorized a "Sheriffs' Retirement Fund" which shall be under the management of a board of directors described in section 57.958. The board of directors shall be responsible for the administration and the investment of the funds of such sheriffs' retirement fund. Neither the general assembly nor the governing body of a county shall appropriate funds for deposit in the sheriffs' retirement fund. If insufficient funds are generated to provide the benefits payable pursuant to the provisions of sections 57.949 to 57.997, the board shall proportion the benefits according to the funds available.

(L. 1983 H.B. 81 § 57.905)



Section 57.955 Sources of fund — remittances — disbursements.

Effective 01 Jul 1997, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.955. Sources of fund — remittances — disbursements. — 1. There shall be assessed and collected a surcharge of three dollars in all civil actions filed in the courts of this state and in all criminal cases including violation of any county ordinance or any violation of criminal or traffic laws of this state, including infractions, but no such surcharge shall be assessed when the costs are waived or are to be paid by the state, county or municipality or when a criminal proceeding or the defendant has been dismissed by the court. For purposes of this section, the term "county ordinance" shall not include any ordinance of the city of St. Louis. The clerk responsible for collecting court costs in civil and criminal cases, shall collect and disburse such amounts as provided by sections 488.010 to 488.020*. Such funds shall be payable to the sheriffs' retirement fund. Moneys credited to the sheriffs' retirement fund shall be used only for the purposes provided for in sections 57.949 to 57.997 and for no other purpose.

2. The board may accept gifts, donations, grants and bequests from public or private sources to the sheriffs' retirement fund.

(L. 1983 H.B. 81 § 57.960, A.L. 1984 S.B. 704, A.L. 1996 S.B. 869)

Effective 7-01-97

*Words "section 514.015" appear in original rolls, which was changed to effectuate the court cost bill.



Section 57.958 Board of directors — powers and duties — election procedure — terms — expenses — annual report.

Effective 28 Aug 1994

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.958. Board of directors — powers and duties — election procedure — terms — expenses — annual report. — 1. The general administration and the responsibility for the proper operation of the fund and the investment of the fund are vested in a board of directors of five persons. Directors shall be elected by a secret ballot vote of the sheriffs of counties. Directors shall be chosen for terms of four years from the first day of January next following their election, except that the members of the first board shall be appointed by the governor by and with the consent of the senate after notification in writing, respectively, by the sheriffs of eighty percent of the counties in the state, excluding the City of St. Louis and those counties of the first class having a charter form of government, that the sheriff has elected to come under the provisions of sections 57.949 to 57.997. Upon completion of the appointment of the board, the governor shall declare the system established. It shall be the responsibility of the initial board to establish procedures for the conduct of future elections of trustees and such procedures must be approved by a majority vote by secret ballot of the sheriffs of all the counties. The board shall have all powers and duties that are necessary and proper to enable it, its officers, employees and agents to fully and effectively carry out all the purposes of sections 57.949 to 57.997.

2. The board of directors shall elect one of their number as chairman and one of their number as vice chairman and may employ an administrator who shall serve as secretary to the board. The board shall hold regular meetings at least once each quarter. Other meetings may be called as necessary by the chairman. Notice of such meetings shall be given in accordance with chapter 610.

3. The board of directors shall retain an actuary as technical advisor to the board of directors.

4. The board of directors shall retain investment counsel to be an investment advisor to the board.

5. The board of directors shall arrange for annual audits by a certified public accountant.

6. The board of directors shall serve without compensation for their services as such; except that each director shall be paid for any necessary expenses incurred in the performance of duties authorized by the board.

7. The board of directors shall be allowed administrative costs for the operation of the system.

8. The board shall keep a record of its proceedings which shall be open to public inspection. It shall annually prepare a report showing the financial condition of the system. The report shall contain, but not be limited to, an auditor's opinion, financial statements prepared in accordance with generally accepted accounting principles, an actuary's certification along with actuarial assumptions and financial solvency tests.

9. Other provisions of law to the contrary notwithstanding, after the expiration of the terms of the board of trustees or directors holding office on July 11, 1991, the words "trustees" and "directors" meaning directors, as defined in section 57.949, the directors elected as successors to those directors holding office on July 11, 1991, shall be elected to staggered terms of four years each in the following manner: two directors shall be elected for a two-year term with their successors being elected to four-year terms and three directors shall be elected for a four-year term. The procedures for such elections and the designation of which terms will initially be two-year terms and which will be four-year terms shall be established solely by the board of directors of the sheriffs' retirement system. Directors shall be elected by a secret ballot vote of the active sheriffs and members of the sheriffs' retirement system. Beginning with the election of directors under the provisions of this subsection, at least one but not more than two of the directors shall be a retired member of the sheriffs' retirement system, except that any vacancies occurring on the board after all members have been duly elected shall be filled by the board and such appointed member shall serve until the next regularly scheduled election for such filled position.

10. Notwithstanding any provision of law to the contrary, any board member who was elected to the board as an active member representative and becomes a retired member of the system after such election shall, with the approval of the board, continue to serve on the board as an active member representative until the next regularly scheduled election for that position.

(L. 1983 H.B. 81 § 57.910, A.L. 1986 S.B. 584, A.L. 1991 S.B. 298, A.L. 1994 H.B. 1197)



Section 57.961 Membership in system — certain cities and counties may join, how.

Effective 28 Aug 1986

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.961. Membership in system — certain cities and counties may join, how. — 1. On and after the effective date of the establishment of the system, as an incident to his employment or continued employment, each person employed as an elected or appointed sheriff of a county shall become a member of the system. Such membership shall continue as long as the person continues to be an employee, or receives or is eligible to receive benefits under the provisions of sections 57.949 to 57.997.

2. Beginning September 1, 1986, any city not within a county and any county having a charter form of government may elect, by a majority vote of its governing body, to come under the provisions of sections 57.949 to 57.997 except for the provisions of section 57.955. Notice in writing of such election shall be given to the board, and the person employed as sheriff of such county, as an incident of his contract of employment or continued employment, shall become a member of the system on the first day of the month immediately following the date the board receives notice. Such membership shall continue as long as the person continues to be an employee, or receives or is eligible to receive benefits under the provisions of sections 57.949 to 57.997, and upon becoming a member he shall receive credit for all prior service as if he had become a member on December 22, 1983.

(L. 1983 H.B. 81 § 57.915, A.L. 1986 S.B. 584)



Section 57.962 Sheriffs' retirement system, election to be subject to system by counties and St. Louis City, surcharge imposed.

Effective 28 Aug 2002

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.962. Sheriffs' retirement system, election to be subject to system by counties and St. Louis City, surcharge imposed. — Other provisions of law to the contrary notwithstanding, any county or city not within a county who has elected or elects in the future to come under the provisions of sections 57.949 to 57.997 shall, after August 28, 2002, or on the date that such election is approved by the board of directors of the retirement system, whichever later occurs, be subject to the provisions of section 57.955.

(L. 2002 S.B. 1001)



Section 57.964 Retirement with normal annuity.

Effective 28 Aug 1983

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.964. Retirement with normal annuity. — 1. Any member who has attained the age of fifty-five years and who has twelve years or more of creditable service as sheriff of a county may retire with a normal annuity.

2. Any member who has attained the age of sixty-two years and who has at least eight years of creditable service as sheriff of a county may retire with a normal annuity.

(L. 1983 H.B. 81 § 57.920)



Section 57.967 Normal annuity, calculation — medical insurance premiums for retired members — surviving spouse of member dying before retirement, benefits.

Effective 28 Aug 1999

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.967. Normal annuity, calculation — medical insurance premiums for retired members — surviving spouse of member dying before retirement, benefits. — 1. The normal annuity of a retired member shall equal two percent of the final average compensation of the retired member multiplied by the number of years of creditable service of the retired member, except that the normal annuity shall not exceed seventy-five percent of the retired member's average final compensation.

2. The board, at its last meeting of each calendar year, shall determine the monthly amount for medical insurance premiums to be paid to each retired member during the next following calendar year. The monthly amount shall not exceed four hundred fifty dollars. The monthly payments are at the discretion of the board on the advice of the actuary. The anticipated sum of all such payments during the year plus the annual normal cost plus the annual amount to amortize the unfunded actuarial accrued liability in no more than thirty years shall not exceed the anticipated moneys credited to the system pursuant to section 57.955. The money amount granted here shall not be continued to any survivor.

3. If a member with eight or more years of service dies before becoming eligible for retirement, the member's surviving spouse, if he or she has been married to the member for at least two years prior to the member's death, shall be entitled to survivor benefits under option 1 as set forth in section 57.979 as if the member had retired on the date of the member's death. The member's monthly benefit shall be calculated as the member's accrued benefit at his or her death reduced by one-fourth of one percent per month for an early commencement from the member's normal retirement date: age fifty-five with twelve or more years of creditable service or age sixty-two with eight years of creditable service, to the member's date of death. Such benefit shall be payable on the first day of the month following the member's death and shall be payable during the surviving spouse's lifetime.

(L. 1983 H.B. 81 § 57.925, A.L. 1986 S.B. 584, A.L. 1989 H.B. 674, A.L. 1991 S.B. 298, A.L. 1997 S.B. 255, A.L. 1999 H.B. 662 merged with S.B. 213)



Section 57.968 Annual increase in benefits — how calculated.

Effective 28 Aug 1999

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.968. Annual increase in benefits — how calculated. — 1. Each member who retires on or after August 13, 1986, shall receive each year an increase in the amount of benefits received by the member during the preceding year equal to the increase in the consumer price index calculated in the manner provided in this section. The annual increase in the amount of benefits received pursuant to the provisions of this subsection shall not exceed five percent.

2. For the purposes of this section, any increase in the consumer price index shall be determined by the board in February of each year, based upon the consumer price index for the preceding calendar year over the consumer price index for the calendar year immediately prior thereto. Any increase so determined shall be applied by the board in calculating any benefit increases that become payable pursuant to this section for the twelve-month period beginning with the March first immediately following such determination.

3. An annual increase shall be payable monthly beginning on a date specified by the board. Nothing in this section shall be construed to prohibit a member from waiving the member's right to receive the annual increase provided pursuant to this section. The waiver shall be final as to the annual increase waived.

(L. 1986 S.B. 584, A.L. 1999 H.B. 662 merged with S.B. 213)



Section 57.970 Years of service, calculation.

Effective 28 Aug 1983

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.970. Years of service, calculation. — For the purpose of calculating benefits of a member, years of service as an employee and twelfths of a year are to be used.

(L. 1983 H.B. 81 § 57.930)



Section 57.973 Credit for prior service.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.973. Credit for prior service. — 1. Any county sheriff who becomes a member of the system on the effective date of the establishment of the system shall be given credit for prior service as sheriff of a county.

2. Any county sheriff holding office on January 1, 1990, who served as sheriff of any county prior to the effective date of the establishment of the system, but who was not serving as sheriff of any county on the effective date of the establishment of the system, shall, upon application, be given credit for prior service as sheriff of a county.

3. Any member who is serving as a county sheriff on August 28, 1989, and who has served with the Missouri state highway patrol and who has not received creditable service for the purpose of retirement for such service shall receive credit in the sheriff's retirement system for such service.

4. All such prior service must be established to the satisfaction of the board.

(L. 1983 H.B. 81 § 57.935, A.L. 1987 S.B. 180, A.L. 1989 H.B. 674)



Section 57.976 Retirement, procedure — annuity begins, when.

Effective 28 Aug 1983

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.976. Retirement, procedure — annuity begins, when. — Any member may retire at any time after the end of the month during which the member becomes eligible to retire under the provisions of section 57.964 and upon the member's submission of a written application to the board setting forth at what time, not less than thirty days nor more than ninety days subsequent to the execution and filing of the application, the member desires to be retired. The payment of the annuity, subject to the provisions of section 57.994, shall begin as of the first day of the calendar month coincident with or next following the date specified by the member.

(L. 1983 H.B. 81 § 57.940)



Section 57.979 Options that may be elected in lieu of normal annuity — surviving spouse to become special consultant, when, benefits.

Effective 28 Aug 1986

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.979. Options that may be elected in lieu of normal annuity — surviving spouse to become special consultant, when, benefits. — 1. The normal annuity of a member shall be paid to a member during his lifetime. Upon his death no further payments will be made.

2. In lieu of the normal annuity otherwise payable to a member, the member may elect in the member's application for retirement to receive his choice of the following options:

Option 1.

The actuarial equivalent of the member's normal annuity in reduced monthly payments for life during retirement with the provision that upon the member's death, fifty percent of the reduced normal annuity shall be continued throughout the life of and paid to the member's spouse; or

Option 2.

Some other option approved by the board which shall be the actuarial equivalent of the annuity to which the member is entitled under this system.

3. The election may be made only in the application for retirement and such application must be filed prior to the date on which the retirement of the member is to be effective unless otherwise provided. If, after the reduced normal annuity begins under option 1, the spouse predeceases the retired member, the reduced normal annuity continues to the retired member during the member's lifetime; but, when a member dies any time after December 21, 1983, who is eligible for retirement prior to retiring and receiving retirement benefits, the surviving spouse of such member of the retirement system coming under the provisions of sections 57.949 to 57.997 shall, upon application, be appointed and employed as a special consultant by the retirement system for the remainder of the spouse's life, and upon request shall give oral or written opinions on the benefits of the retirement system, and shall be entitled to receive benefits under option 1, and shall be eligible for all other benefits that other spouses are entitled to receive.

(L. 1983 H.B. 81 § 57.945, A.L. 1986 S.B. 561)



Section 57.980 Death benefits.

Effective 28 Aug 1986

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.980. Death benefits. — 1. A death benefit of ten thousand dollars shall be paid to the designated beneficiary of every active member upon his death or to his estate if there is no designated beneficiary, or in lieu thereof, a benefit of twenty thousand dollars shall be so paid if the member is killed in the performance of his duty.

2. If a member dies during the performance of his duty, in addition to the death benefit specified in subsection 1 of this section, his surviving spouse shall be entitled to survivorship benefits of fifty percent of the accrued benefit, payable for a period of five years.

3. If a member dies other than during the performance of his duty and before retirement, after becoming eligible for retirement, his surviving spouse, if she has been married to the member for at least two years prior to his death, shall be entitled to survivorship benefits under option one as set forth in section 57.979 as if the member had retired on the date of his death.

(L. 1986 S.B. 584)



Section 57.982 Disability benefits — effect of return to employment — disability beneficiary becomes normal retiree, when.

Effective 28 Aug 1997

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.982. Disability benefits — effect of return to employment — disability beneficiary becomes normal retiree, when. — 1. Any active member of the system who is terminated from active employment as a result of an injury or illness received in the performance of the member's duty, as determined by the board, or any active member who is terminated because of an injury or illness not received in the performance of his duty and the member has five or more years of creditable service, may be placed on disability leave and shall be entitled to receive a monthly disability leave benefit equal to eighty percent of the member's monthly average final compensation decreased by the member's primary federal Social Security benefit.

2. A member shall be deemed eligible for disability benefits only when it is determined by the board that the member is entitled to disability benefits under the Federal Social Security Act.

3. A member on disability leave who has not accrued at least eight years of creditable service shall accrue membership service for the period from the effective date of disability leave, as approved by the board, until the member has accrued eight years of creditable service.

4. The maximum benefit period for disability leave payments shall be from the date disability payments begin until age sixty-five or when the member accrues eight years of creditable service whichever later occurs. A member cannot receive disability leave benefits and retirement benefits concurrently.

5. Monthly disability leave benefits described herein shall not be paid to any member who is no longer receiving disability payments from Social Security. At that time, the member's disability leave shall be terminated and the member shall be eligible for any benefits that the member is entitled to by reason of his age and creditable service or in the case of his returning to work he may be reinstated as an active member under rules and procedures adopted by the board.

6. Members receiving disability leave benefits shall be eligible for medical insurance benefits under subsection 2 of section 57.967 but shall not be eligible for the increase in benefits provided by section 57.968.

7. A member who retires while on disability leave shall be considered a normal retiree and section 57.979 shall be applicable.

8. If a vested member who is receiving disability leave benefits dies before retirement, he shall be considered to have retired on the date of death and the member's spouse, if married to the member for two years or more immediately prior to the member's death, shall be entitled to the survivor benefit under option 1 of section 57.979.

9. Other rules and procedures necessary for the operation and administration of disability benefits shall be established by the board in accordance with chapter 536.

(L. 1983 H.B. 81 § 57.950, A.L. 1986 S.B. 584, A.L. 1997 S.B. 255)



Section 57.985 Deferred normal annuity — forfeiture of rights in fund — creditable service restored, when — absence counted as membership service, when — ineligible for benefits while in public employment.

Effective 28 Aug 1986

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.985. Deferred normal annuity — forfeiture of rights in fund — creditable service restored, when — absence counted as membership service, when — ineligible for benefits while in public employment. — 1. Upon termination of employment, any member with eight or more years of creditable service shall be entitled to a deferred normal annuity, payable at age fifty-five with twelve or more years of creditable service, and payable at age sixty-two with less than twelve years of creditable service. Any member with less than eight years of creditable service shall forfeit all rights in the fund, including the member's accrued creditable service as of the date of the member's termination of employment.

2. A former member who has forfeited creditable service may have the creditable service restored by again becoming an employee and completing four years of continuous membership service.

3. Absences for sickness or injury of less than twelve months shall be counted as membership service.

4. No person shall be eligible to receive any benefits under the provisions of sections 57.949 to 57.997 except section 57.980 while serving as sheriff in the state of Missouri.

5. Any present or future members of the retirement system upon their application for membership for benefits under the current law who retired prior to August 13, 1986, are hereby appointed and employed as special consultants by the retirement system for the remainder of the member's life, and shall be available to give opinions, written or orally, as the board from time to time might request, and for such services shall be eligible for all the benefits that the present or future retirees are entitled to receive.

(L. 1983 H.B. 81 § 57.955, A.L. 1986 S.B. 584)



Section 57.988 Exemptions from taxes of state and political subdivisions, legal process and claims — rights unassignable, vested.

Effective 28 Aug 1983

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.988. Exemptions from taxes of state and political subdivisions, legal process and claims — rights unassignable, vested. — 1. Any annuity, benefits, funds, property, or rights created by, or accruing to, any person under the provisions of sections 57.949 to 57.997, are hereby made and declared exempt from any tax of the state of Missouri or any political subdivision or taxing body thereof, and shall not be subject to execution, garnishment, attachment, writ of sequestration, or any other process or claim whatsoever, and shall be unassignable.

2. No alteration, amendment, or repeal of the provisions of sections 57.949 to 57.997 shall affect the then existing rights of members and beneficiaries, but shall be effective only as to rights which would otherwise accrue hereunder as a result of services rendered by an employee after such alteration, amendment, or repeal.

(L. 1983 H.B. 81 § 57.965)



Section 57.991 Effect of benefits on eligibility for benefits in other systems.

Effective 28 Aug 1983

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.991. Effect of benefits on eligibility for benefits in other systems. — The benefits provided for by sections 57.949 to 57.997 shall in no way affect any person's eligibility for retirement benefits under the local government employees' retirement system, sections 70.600 to 70.755, or any other local government retirement or pension system, or in any way have the effect of reducing retirement benefits in such systems, or reducing compensation or mileage reimbursement of employees, anything to the contrary notwithstanding.

(L. 1983 H.B. 81 § 57.970)



Section 57.994 First payment of benefits under system available, when — vesting of rights.

Effective 28 Aug 1983

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.994. First payment of benefits under system available, when — vesting of rights. — Annuity payments to retired employees under the provisions of sections 57.949 to 57.997 shall be available beginning January first next succeeding the expiration of two calendar years from the effective date of the establishment of the system to eligible retired employees, and employees with at least eight years of creditable service shall have vested rights and upon reaching the required age shall be entitled to retirement benefits.

(L. 1983 H.B. 81 § 57.975)



Section 57.997 Former sheriff may be employed as special advisor and purchase annuity.

Effective 28 Aug 1983

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

57.997. Former sheriff may be employed as special advisor and purchase annuity. — 1. Any person sixty-five years of age or older who was employed as a county sheriff prior to September 28, 1983, and who is not a member of the system, upon application to the board, presentation of proof of service as a county sheriff satisfactory to the board, and payment into the sheriffs' retirement fund of the amount hereafter provided in this section shall be appointed and employed by the board as a special advisor on law enforcement for life whose duties shall be to give opinions, orally or in writing, on law enforcement and related matters to the board, the county sheriff's office where the person last served as county sheriff, or to any department of state government with duties relating to law enforcement upon the request of such board, county sheriff's office or department of state government. The person shall pay into the sheriffs' retirement fund an amount actuarially determined to be sufficient to fund an annual annuity for himself for life of one thousand two hundred dollars or a lesser amount if he so desires. As compensation for serving as a special advisor on law enforcement he shall receive one hundred dollars per month or less, depending on the amount paid into the sheriffs' retirement fund, to be paid out of the sheriffs' retirement fund in the same manner and at the same time as retirement benefits are paid.

2. Should a special advisor die before receiving compensation paid pursuant to this section totaling an amount equal to the amount paid into the sheriffs' retirement fund pursuant to subsection 1 of this section, an amount equal to the difference between the amount paid in and the total of all compensation amounts paid to him pursuant to this section prior to his death, with interest, shall be paid out of the sheriffs' retirement fund to any beneficiary designated by him. If no designation of beneficiary is made, the amount shall be paid to his estate.

3. No person can be both a member of the system and a special advisor on law enforcement.

(L. 1983 H.B. 81 § 57.980)






Chapter 58 Coroners and Inquests

Chapter Cross References



Section 58.010 Office of coroner (certain counties).

Effective 28 Aug 1973

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.010. Office of coroner (certain counties). — In each county of the state, except in counties of the second class which prior to January 1, 1975, have a population of more than one hundred twenty thousand and less than two hundred thousand, and counties of the first class not having a charter form of government and any other county which adopts the provisions of sections 58.700 through 58.765, there shall be an office of coroner.

(L. 1945 p. 1404 § 1, A.L. 1973 S.B. 122)



Section 58.020 Coroner, election — term of office (certain counties).

Effective 28 Aug 1973

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.020. Coroner, election — term of office (certain counties). — At the general election in the year 1948, and every four years thereafter, the qualified electors of the county at large in each county in this state in which a coroner is to be elected shall elect a coroner who shall be commissioned by the governor, and who shall hold his office for a term of four years and until his successor is duly elected or appointed and qualified. Each coroner shall enter upon the duties of his office on the first day of January next after his election.

(L. 1945 p. 1404 § 2, A. 1949 H.B. 2016, A.L. 1973 S.B. 122)



Section 58.030 Qualifications.

Effective 28 Aug 1945

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.030. Qualifications. — No person shall be elected or appointed to the office of coroner unless he be a citizen of the United States, over the age of twenty-one years, and shall have resided within the state one whole year, and within the county for which he is elected, six months next preceding the election.

(L. 1945 p. 1404 § 3)



Section 58.040 Vacancy filled by governor.

Effective 28 Aug 1945

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.040. Vacancy filled by governor. — When any vacancy shall occur in the office of coroner by death, resignation, removal, refusal to act, or in any other manner, it shall be the duty of the governor to fill such vacancy by appointing some eligible person to such office. The person so appointed shall take the oath, give bond and otherwise qualify for the office as required of coroners regularly elected, and shall discharge the duties of such office for the remainder of the term for which he is appointed.

(L. 1945 p. 1404 § 4)



Section 58.050 Oath — bond.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.050. Oath — bond. — All coroners, before they enter upon the duties of their office, shall take the oath prescribed by the constitution, and shall give bond to the state of Missouri, in the penalty of at least one thousand dollars, with sufficient sureties, residents of the county, conditioned for the faithful performance of the duties of their office.

(RSMo 1939 § 13228)

Prior revisions: 1929 § 11609; 1919 § 5917; 1909 § 2922



Section 58.060 Bond — sufficiency, how determined (certain counties).

Effective 28 Aug 1973

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.060. Bond — sufficiency, how determined (certain counties). — The county commission shall, once in every year, in each county where a coroner is elected, examine into the sufficiency of the official bond given by the coroner, and the sureties thereto; and if it shall appear that the bond of any coroner, or the sureties thereto, are insufficient, the commission shall cause a record thereof to be made by their clerk, and shall give notice thereof to the coroner, and require him to give a new bond, to the satisfaction of the commission, within such time as they shall order.

(RSMo 1939 § 13229, A.L. 1973 S.B. 122)

Prior revisions: 1929 § 11610; 1919 § 5918; 1909 § 2923



Section 58.070 Failure to give bond — office vacated.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.070. Failure to give bond — office vacated. — If a coroner neglect to give bond and qualify within twenty days after his election, or shall fail to give bond when required under the preceding section, his office shall be deemed vacant.

(RSMo 1939 § 13230)

Prior revisions: 1929 § 11611; 1919 § 5919; 1909 § 2924



Section 58.090 Salary in lieu of fees (certain second class counties).

Effective 01 Jan 1988, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.090. Salary in lieu of fees (certain second class counties). — In all counties of the second class in which a coroner is required by section 58.010, the coroner shall receive an annual salary in lieu of all fees, charges, emoluments, and money due to, or receivable by, the coroner, by virtue of any statute, for services rendered.

(L. 1945 p. 1560 § 1, L. 1953 p. 384 § 1, A.L. 1959 S.B. 69, A.L. 1973 S.B. 122, A.L. 1987 S.B. 65, et al.)

Effective 1-01-88



Section 58.095 Compensation of county coroner — training program, attendance required, when, expenses, compensation (noncharter counties).

Effective 28 Aug 2011

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.095. Compensation of county coroner — training program, attendance required, when, expenses, compensation (noncharter counties). — 1. The county coroner in any county, other than in a first classification chartered county, shall receive an annual salary computed on a basis as set forth in the following schedule. The provisions of this section shall not permit or require a reduction in the amount of compensation being paid for the office of coroner on January 1, 1997:

­

­

2. One thousand dollars of the salary authorized in this section shall be payable to the coroner only if the coroner has completed at least twenty hours of classroom instruction each calendar year relating to the operations of the coroner's office when approved by a professional association of the county coroners of Missouri unless exempted from the training by the professional association. The professional association approving the program shall provide a certificate of completion to each coroner who completes the training program and shall send a list of certified coroners to the treasurer of each county. Expenses incurred for attending the training session may be reimbursed to the county coroner in the same manner as other expenses as may be appropriated for that purpose. All elected or appointed coroners, deputy coroners, and assistants to the coroner shall complete the annual training described in this subsection within six months of election or appointment.

3. The county coroner in any county, other than a first classification charter county, shall not, except upon two-thirds vote of all the members of the salary commission, receive an annual compensation in an amount less than the total compensation being received for the office of county coroner in the particular county for services rendered or performed on the date the salary commission votes.

4. For the term beginning in 1997, the compensation of the coroner, in counties in which the salary commission has not voted to pay one hundred percent of the maximum allowable salary, shall be a percentage of the maximum allowable salary established by this section. The percentage applied shall be the same percentage of the maximum allowable salary received or allowed, whichever is greater, to the presiding commissioner or sheriff, whichever is greater, of that county for the year beginning January 1, 1997. In those counties in which the salary commission has voted to pay one hundred percent of the maximum allowable salary, the compensation of the coroner shall be based on the maximum allowable salary in effect at each time a coroner's term of office commences following the vote to pay one hundred percent of the maximum allowable compensation. Subsequent compensation shall be determined as provided in section 50.333.

5. Effective January 1, 1997, the county coroner in any county, other than a county of the first classification with a charter form of government, may, upon the approval of the county commission, receive additional compensation for any month during which investigations or other services are performed for three or more decedents in the same incident during such month. The additional compensation shall be an amount that when added to the regular compensation the sum shall equal the monthly compensation of the county sheriff.

(L. 1987 S.B. 65, et al. § 5, A.L. 1988 S.B. 431, A.L. 1990 S.B. 580, A.L. 1994 H.B. 1486, A.L. 1996 S.B. 693, A.L. 1997 S.B. 11, A.L. 2011 H.B. 675)



Section 58.096 Compensation of deputy coroner, additional — training program, certification.

Effective 28 Aug 2003

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.096. Compensation of deputy coroner, additional — training program, certification. — Each deputy county coroner upon certification by the Missouri Coroners and Medical Examiners Association of attendance at a training program required by the provisions of subsection 2 of section 58.095 shall receive annual compensation, in addition to other compensation, of one thousand dollars per year so long as subsection 2 of section 58.095 remains in effect. This additional compensation shall be paid in the same manner and at the same times as other compensation is paid to the deputy county coroner. The provisions of this section shall not permit or require a reduction in the amount of compensation received by any person holding the office of deputy county coroner on January 1, 1989.

(L. 1989 S.B. 389 § 1, A.L. 2003 S.B. 376)



Section 58.100 Fees (third and fourth class counties).

Effective 28 Aug 1949

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.100. Fees (third and fourth class counties). — The coroner in counties of the third and fourth classes, shall charge and collect on behalf of the county every fee accruing to his office by law, except such fees as are chargeable to the county, and shall report and pay such fees over to the county treasurer in the manner provided by law.

(L. 1945 p. 992 § 2, L. 1945 p. 1551 § 2, A. 1949 H.B. 2016)



Section 58.120 Travel expense (counties of third and fourth classification).

Effective 28 Aug 1994

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.120. Travel expense (counties of third and fourth classification). — In each county of the third and fourth classifications, the county commission shall allow the coroner, payable at the end of each month out of the county treasury, the amount provided under section 50.333 for each mile actually and necessarily traveled in the performance of the coroner's official duties.

(L. 1945 p. 992 § 1a, A.L. 1961 p. 300, A.L. 1994 H.B. 1486)



Section 58.160 Deputies, appointment, compensation.

Effective 28 Aug 1994

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.160. Deputies, appointment, compensation. — The coroner, in all counties in this state in which a coroner is required by section 58.010 may have a deputy. In such counties which now contain or may hereafter contain a city of seventy-five thousand inhabitants and less than two hundred thousand inhabitants, may have such a number of deputies and assistants, to be recommended by the coroner and appointed by the county commission as deemed necessary for the prompt and proper discharge of the duties of his office, and such deputies and assistants shall be divided into classes as follows: Class "A", assistants or deputies; class "B", assistants or deputies; class "C", office clerks and copyists. Class "A" assistants or deputies shall be paid sixteen hundred and eighty dollars per year. Class "B" assistants or deputies shall be paid fifteen hundred dollars per year. Class "C" office clerks and copyists shall be paid twelve hundred dollars per year. All other counties shall appoint a deputy coroner, at the request of and upon the recommendation of the coroner, who may discharge all duties and exercise all powers of the coroner, and shall receive the compensation of the coroner while serving in the coroner's absence, be compensated as provided by the county commission or serve without compensation.

(RSMo 1939 § 13489, A. 1949 H.B. 2016, A.L. 1973 S.B. 122, A.L. 1986 H.B. 1164, A.L. 1994 H.B. 1486)

Prior revisions: 1929 § 11857; 1919 § 11065



Section 58.180 To be conservator of the peace.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.180. To be conservator of the peace. — A coroner shall be a conservator of the peace throughout his county, and shall take inquests of violent and casual deaths happening in the same, or where the body of any person coming to his death shall be discovered in his county.

(RSMo 1939 § 13227, A.L. 1989 S.B. 127, et al.)

Prior revisions: 1929 § 11608; 1919 § 5916; 1909 § 2921



Section 58.190 To execute process when sheriff disqualified.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.190. To execute process when sheriff disqualified. — Every coroner, within the county for which he is elected or appointed, shall serve and execute all writs and precepts, and perform all other duties of the sheriff, when the sheriff shall be a party, or when it shall appear to the court out of which the process shall issue, or to the clerk thereof, in vacation, that the sheriff is interested in the suit, related to or prejudiced against any party thereto, or in any wise disqualified from acting; in such case, the county commission may require the coroner to give an additional bond.

(RSMo 1939 § 13144)

Prior revisions: 1929 § 11524; 1919 § 11648; 1909 § 11218

(1964) Where defendant made oral motion to quash jury panel on ground it was summoned by sheriff who was prosecuting witness for the first time on the day of trial, and in view of fact that it was the regular venire selected by the jury commission and defendant conceded no wrongdoing of sheriff in summoning the jury, and in view of fact that defendant waited until the last minute and venire panel was in attendance, it was not error for court to overrule motion to quash but court's calling the panel into the box without having them summoned or resummoned by the coroner was error. State v. Parker (A.), 378 S.W.2d 274.

(1968) Sheriff who was candidate in election under contest was not qualified to serve summons on contestee and attempted service was insufficient to confer jurisdiction. Jones v. Buckley (Mo.), 425 S.W.2d 204.

(1973) Held that jury panel summoned by coroner where sheriff was “interested” in case should not be quashed because some of jurors summoned by coroner were the same persons formerly summoned by the sheriff for the regular jury panel. State v. Lawson (A.), 501 S.W.2d 176.



Section 58.200 To perform duties of sheriff when office is vacant.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.200. To perform duties of sheriff when office is vacant. — When the office of sheriff shall be vacant, by death or otherwise, the coroner of the county is authorized to perform all the duties which are by law required to be performed by the sheriff, until another sheriff for such county shall be appointed and qualified, and such coroner shall have notice thereof, and in such case, said coroner may appoint one or more deputies, with the approbation of the judge of the circuit court; and every such appointment, with the oath of office endorsed thereon, shall be filed in the office of the clerk of the circuit court of the county.

(RSMo 1939 § 13145)

Prior revisions: 1929 § 11525; 1919 § 11649; 1909 § 11219



Section 58.205 Sheriff or chief deputy to perform coroner's duties, when.

Effective 28 Aug 1986

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.205. Sheriff or chief deputy to perform coroner's duties, when. — The sheriff of the proper county or his chief deputy shall, in the temporary absence of the coroner and deputy for any reason, perform all the duties imposed by law upon the coroner.

(L. 1951 p. 374 § 58.005, A.L. 1986 H.B. 1164)



Section 58.206 Special deputy coroner or special deputy medical examiner may be appointed, when — record-keeping requirements.

Effective 28 Aug 2006

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.206. Special deputy coroner or special deputy medical examiner may be appointed, when — record-keeping requirements. — 1. The coroner or medical examiner of any county or any city not within a county may, for a period not to exceed thirty days, appoint a special deputy coroner or special deputy medical examiner in the event of any natural disaster, mass casualty, or other emergency situation. Such special deputy coroners or medical examiners shall be the coroner or medical examiner or deputy coroner or medical examiner of any other county in the state who is willing to serve under this section. Any special deputy coroner or medical examiner appointed under this section shall be directly supervised by the coroner or medical examiner making the appointment, and shall not receive any compensation for services rendered, but shall be reimbursed for all actual and necessary expenses incurred in the performance of official duties under this section. Such expenses shall be paid upon the receipt of an itemized record of such expenses approved by the coroner or medical examiner making the appointment.

2. The coroner or medical examiner making the appointment shall keep accurate records of all persons appointed under this section, and such records shall include the full name, address, date of birth, date of appointment, and date released from the appointment of the special deputy coroner or medical examiner appointed under this section. The coroner or medical examiner making an appointment under this section shall file such records with the county clerk in such coroner's or medical examiner's county.

(L. 2006 H.B. 1222 § 58.217)



Section 58.215 Coroner to file death certificates with registrar of vital statistics, when — compensation for extra duty.

Effective 28 Aug 1972

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.215. Coroner to file death certificates with registrar of vital statistics, when — compensation for extra duty. — 1. In addition to all other duties imposed by law, the coroner of the City of St. Louis shall certify and file with the state registrar of vital statistics a death certificate in manner and form as provided by section 193.160 for the death of all persons buried by his office for which the city received reimbursement for the cost of such burial from the federal government under the provisions of the Federal Social Security Act.

2. For the performance of the duties imposed by this section, the coroner shall receive, in addition to all other compensation provided by law, the sum of seven thousand dollars per year to be paid in equal monthly installments as other official salaries in the city are paid.

(L. 1972 H.B. 195)



Section 58.260 Coroner may issue warrant to summon coroner's jury, when.

Effective 28 Aug 2002

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.260. Coroner may issue warrant to summon coroner's jury, when. — Every coroner, having been notified of the dead body of any person, supposed to have come to his or her death by violence or casualty, being found within his county, may make out his or her warrant, directed to the sheriff of the county where the dead body is found, requiring him or her forthwith to summon a jury of six good and lawful citizens of the county, to appear before such coroner, at the time and place in his or her warrant expressed, and to inquire how and by whom he or she came to his or her death.

(RSMo 1939 § 13231, A.L. 1945 p. 990, A.L. 2002 H.B. 2002 merged with S.B. 1113)

Prior revisions: 1929 § 11612; 1919 § 5920; 1909 § 2925

CROSS REFERENCE:

Powers and duties of prosecuting attorney in third and fourth classification counties in regard to inquests which may result in charges of felony, 56.300



Section 58.270 Sheriff to execute warrant.

Effective 28 Aug 2002

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.270. Sheriff to execute warrant. — The sheriff to whom such warrant shall be directed shall forthwith execute the same, and shall repair to the place where the inquest is to be held at the time mentioned, and make return of the warrant, with his proceedings thereon, to the coroner who granted the same.

(RSMo 1939 § 13232, A.L. 1945 p. 990, A.L. 2002 H.B. 2002 merged with S.B. 1113)

Prior revisions: 1929 § 11613; 1919 § 5921; 1909 § 2926



Section 58.280 Failure to execute warrant — penalty.

Effective 28 Aug 1945

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.280. Failure to execute warrant — penalty. — Any sheriff failing to execute such warrant or to return the same shall forfeit and pay the sum of eight dollars.

(RSMo 1939 § 13233, A.L. 1945 p. 990)

Prior revisions: 1929 § 11614; 1919 § 5922; 1909 § 2927



Section 58.290 Failure of juror to appear — penalty.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.290. Failure of juror to appear — penalty. — Every person summoned as a juror, who shall fail to appear, or make a reasonable excuse to the coroner for his nonattendance, within five days after the time appointed within the warrant, shall forfeit and pay the sum of five dollars, which fine shall be recoverable by civil action at the instance of the coroner, and in the name of the state, before any associate circuit judge, and be applied to the use of the county.

(RSMo 1939 § 13234)

Prior revisions: 1929 § 11615; 1919 § 5923; 1909 § 2928



Section 58.300 Coroner to administer an oath to the jurors.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.300. Coroner to administer an oath to the jurors. — The coroner shall administer an oath or affirmation to the jurors, in the following form:

You solemnly swear (or affirm) that you will diligently inquire and true presentment make, how and by whom the person who here lies dead came to his death, and you shall deliver to me, coroner of this county, a true inquest thereof, according to such evidence as shall be laid before you and according to your knowledge.

(RSMo 1939 § 13235)

Prior revisions: 1929 § 11616; 1919 § 5924; 1909 § 2929



Section 58.310 Charge to be given to jury by coroner.

Effective 28 Aug 2002

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.310. Charge to be given to jury by coroner. — As soon as the jury shall be sworn, the coroner shall give them a charge, upon their oaths, to declare of the death of the person, whether he or she died by felony or accident; and if of felony, who were the principals and who were accessories, and if the act was justified, and all the material circumstances relating thereto; and if by accident, whether by the act of man, and the manner thereof, and who was present, and who was the finder of the body, and whether he or she was killed in the same place where the body was found, and, if elsewhere, by whom, and how the body was brought there, and all other circumstances relating to the death; and if he or she died of his or her own act, then the manner and means thereof, and the circumstances relating thereto.

(RSMo 1939 § 13236, A.L. 2002 H.B. 2002 merged with S.B. 1113)

Prior revisions: 1929 § 11617; 1919 § 5925; 1909 § 2930



Section 58.320 Jury to remain together — exception.

Effective 28 Aug 1945

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.320. Jury to remain together — exception. — When the jury are sworn they shall remain together, and proclamation shall be made for any persons who can give evidence to draw near, and they shall be heard; provided, however, when there are women members of a jury, they may separate from the men members of the jury, if any, when not receiving evidence or deliberating upon their verdict.

(RSMo 1939 § 13237, A.L. 1945 p. 991)

Prior revisions: 1929 § 11618; 1919 § 5926; 1909 § 2931

CROSS REFERENCE:

Prosecuting attorney in third and fourth classification counties to attend inquest, 56.300



Section 58.330 Coroner to issue subpoenas.

Effective 28 Aug 2002

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.330. Coroner to issue subpoenas. — Every coroner shall be empowered to issue his or her summons for witnesses, and such evidence, documents, and materials of substance, commanding them to come before him or her to be examined, and to declare their knowledge concerning the matter in question.

(RSMo 1939 § 13238, A.L. 2002 H.B. 2002 merged with S.B. 1113)

Prior revisions: 1929 § 11619; 1919 § 5927; 1909 § 2932



Section 58.340 Coroner to administer oath to witnesses.

Effective 28 Aug 2002

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.340. Coroner to administer oath to witnesses. — He or she shall administer to them an oath or affirmation in form as follows:

You do swear (or affirm) that the evidence you shall give to the inquest, concerning the death of the person here dead, shall be the truth, the whole truth, and nothing but the truth.

(RSMo 1939 § 13239, A.L. 2002 H.B. 2002 merged with S.B. 1113)

Prior revisions: 1929 § 11620; 1919 § 5928; 1909 § 2933



Section 58.350 Evidence to be reduced to writing.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.350. Evidence to be reduced to writing. — The evidence of such witnesses shall be taken down in writing and subscribed by them, and if it relate to the trial of any person concerned in the death, then the coroner shall bind such witnesses, by recognizance, in a reasonable sum for their appearance before the court having criminal jurisdiction of the county where the felony appears to have been committed, at the next term thereof, there to give evidence; and he shall return to the same court the inquisition, written evidence and recognizance by him taken.

(RSMo 1939 § 13240)

Prior revisions: 1929 § 11621; 1919 § 5929; 1909 § 2934



Section 58.360 Jury to deliver verdict in writing.

Effective 28 Aug 2002

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.360. Jury to deliver verdict in writing. — The jury, having viewed the body by photographic, electronic, or other means, heard the evidence, and made all the inquiry in their power, shall draw up and deliver to the coroner their verdict upon the death under consideration, in writing under their hand, and the same shall be signed by the coroner.

(RSMo 1939 § 13241, A.L. 2002 H.B. 2002 merged with S.B. 1113)

Prior revisions: 1929 § 11622; 1919 § 5930; 1909 § 2935



Section 58.370 Death by felony — duty of coroner.

Effective 02 Jan 1979, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.370. Death by felony — duty of coroner. — The coroner, upon an inquisition found before him of the death of any person by the felony of another, shall speedily inform one or more associate circuit judges of the proper county, or some judge or justice of some court of record, and it shall be the duty of such officer forthwith to issue his process for the apprehension and securing for trial of such person.

(RSMo 1939 § 13242, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 11623; 1919 § 5931; 1909 § 2936

Effective 1-02-79



Section 58.375 Reports of coroner (certain counties) — solicitation regarding funeral arrangements prohibited — embalming of body required, when.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.375. Reports of coroner (certain counties) — solicitation regarding funeral arrangements prohibited — embalming of body required, when. — 1. In all counties in which a coroner is required by section 58.010, the coroner shall, upon holding an inquest and securing the jury's verdict on the inquest, immediately file a record of the proceedings in the office of the prosecuting attorney.

2. In all such counties where investigation by the coroner shows no inquest to be necessary, the coroner shall file a written report with the prosecuting attorney setting forth the facts and circumstances surrounding the case, together with his conclusions and the action taken. The cost of the additional transcript hereby required shall be paid from county funds.

3. The coroner or his deputy shall contact the appropriate family member or legal representative of the deceased within six hours from discovery of death regarding disposition of the body. There shall be no solicitation by the coroner or his deputy regarding the funeral arrangements of the deceased. If no family member or legal representative can be found within six hours, the coroner shall order the embalming of the deceased body and the cost of such embalming shall be paid by a family member or the deceased's legal representative when found. If no family member or legal representative can be found within ten days from the time the body was discovered, the provisions of section 58.460 shall apply. Any act of solicitation prohibited under this section shall also be grounds for removal under sections 106.230 to 106.290.

(L. 1953 p. 384 § 1, A.L. 1973 S.B. 122, A.L. 1986 H.B. 1164, A.L. 1989 S.B. 389)



Section 58.380 Coroner to issue a writ of attachment for witnesses, when.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.380. Coroner to issue a writ of attachment for witnesses, when. — Whenever it shall appear to the satisfaction of the coroner that any person, duly subpoenaed to appear before him at an inquest, shall have failed, without just cause, to attend as a witness in conformity to the command of such subpoena, and it appears to the satisfaction of the coroner that the testimony of such witness is material, the coroner shall have power to issue an attachment to compel the attendance of such witness at such inquest.

(RSMo 1939 § 13260)

Prior revisions: 1929 § 11641; 1919 § 5949; 1909 § 2954



Section 58.390 Attachment, how served — fees to be paid, by whom.

Effective 28 Aug 1949

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.390. Attachment, how served — fees to be paid, by whom. — Every such attachment may be directed to any constable or sheriff of the district, city or county in which the witness resides, and shall be executed in the same manner as a warrant in a criminal case, and the fees of the officer for issuing and serving the same shall be paid by the person against whom the same shall have been issued, unless he show reasonable cause for his omission to attend, in which case the costs shall be taxed as in cases of attachment of witnesses in criminal cases.

(RSMo 1939 § 13261, A. 1949 H.B. 2016)

Prior revisions: 1929 § 11642; 1919 § 5950; 1909 § 2955



Section 58.400 Sheriff unable to execute duties, warrant may be directed to householder.

Effective 28 Aug 1945

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.400. Sheriff unable to execute duties, warrant may be directed to householder. — If the sheriff is unable to execute the duties required by this chapter, the officer taking the inquest may direct his warrant to any householder of the county, who shall perform the duties of sheriff, be subject to the same penalties, and entitled to the same fees.

(RSMo 1939 § 13244, A.L. 1945 p. 990)

Prior revisions: 1929 § 11625; 1919 § 5933; 1909 § 2938



Section 58.410 Witnesses — discharged, when — may be fined or imprisoned, when.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.410. Witnesses — discharged, when — may be fined or imprisoned, when. — If any witness so attached shall show reasonable excuse for not appearing, as required by the subpoena, he shall be discharged, either with or without the payment of the costs of the attachment, at the discretion of the coroner, but if he fail to show any good and sufficient reason for not attending, he shall be fined in such sum as the coroner shall think reasonable to impose, not exceeding ten dollars, and may be committed to the city or county jail until such fine and costs are paid, in like manner as persons may be committed for the nonpayment of fine and costs in criminal cases, and any fine so imposed and collected shall be paid into the school fund of the county or city in which the coroner holds his position.

(RSMo 1939 § 13262)

Prior revisions: 1929 § 11643; 1919 § 5951; 1909 § 2956



Section 58.420 Coroner to notify witnesses to appear.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.420. Coroner to notify witnesses to appear. — When an inquest shall be continued by the coroner, it shall be his duty forthwith to call before him all witnesses summoned in the case, and verbally notify such as may attend to appear before him, to testify at the inquest on the day set for the continuance of the same, which verbal notice shall be in all respects as valid as a summons, and the coroner shall take note of the names of the witnesses so notified. No further summons shall thereafter issue to any witness so notified, and such notification shall have the same effect as an original summons, and may be the basis for an attachment of the witness.

(RSMo 1939 § 13263)

Prior revisions: 1929 § 11644; 1919 § 5952; 1909 § 2957



Section 58.430 Witness attached may be discharged on bail.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.430. Witness attached may be discharged on bail. — When a writ of attachment, issued by the coroner, shall be executed, the officer may discharge such witness on his entering into recognizance to the state of Missouri, with sufficient bond, in the sum of one hundred dollars, with one or more sureties signing the same. The officer executing the writ is hereby authorized to take the same, providing for the appearance and due attendance of such witness, according to the command of such writ.

(RSMo 1939 § 13264)

Prior revisions: 1929 § 11645; 1919 § 5953; 1909 § 2958



Section 58.440 Refusal to testify — penalty.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.440. Refusal to testify — penalty. — Any person summoned as a witness to appear before the coroner, and attending, who shall refuse to give evidence which may be lawfully required to be given by such person, on oath or affirmation, may be committed to the city or county jail by the coroner, there to remain without bail until he give such evidence or be discharged by due course of law.

(RSMo 1939 § 13265)

Prior revisions: 1929 § 11646; 1919 § 5954; 1909 § 2959



Section 58.445 Deaths due to motor vehicle or motorized watercraft accidents — report required when — tests for alcohol and drugs, when.

Effective 28 Aug 2010

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.445. Deaths due to motor vehicle or motorized watercraft accidents — report required when — tests for alcohol and drugs, when. — 1. If any person within a coroner's or medical examiner's jurisdiction dies within eight hours of, and as a result of, an accident involving a motor vehicle, the coroner or medical examiner shall report the death and circumstances of the accident to the Missouri state highway patrol in writing. If any person within a coroner's or medical examiner's jurisdiction dies within eight hours of, and as a result of, an accident involving a motorized watercraft and was thought to have been the operator of such watercraft, the coroner or medical examiner shall report the death and circumstances of the accident to the Missouri state highway patrol, water patrol division, in writing. The report required by this subsection shall be made within five days of the conclusion of the tests required in subsection 2 of this section.

2. The coroner or medical examiner shall make, or cause to be made, such tests as are necessary to determine the presence and percentage concentration of alcohol, and drugs if feasible, in the blood of the deceased. The results of these tests shall be included in the coroner's or medical examiner's report to the state highway patrol as required by subsection 1 of this section.

(L. 1973 S.B. 41 §§ 1, 2, A.L. 1982 S.B. 513, A.L. 1993 S.B. 180, A.L. 1995 H.B. 217, A.L. 2010 H.B. 1868)



Section 58.449 Test results, how used, released, when.

Effective 28 Aug 2000

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.449. Test results, how used, released, when. — The contents of the report and results of any test made pursuant to the requirements or authorizations of sections 58.445 to 58.449 shall be used primarily for statistical purposes which do not reveal the identity of the deceased and shall not be public information. The contents of the report and the results of any test so made shall be released upon request to any person involved in the accident, spouse of or any family member related within the second degree of consanguinity to a person killed in the accident, attorney for a person involved in the accident, or insurer of a person involved in the accident or whose property is involved in an accident for purposes of investigation of any civil claim or defense. This information shall be released to other parties only upon the issuance of a subpoena duces tecum by a court of competent jurisdiction for use in any civil or criminal action arising out of the accident.

(L. 1973 S.B. 41 § 4, A.L. 1982 S.B. 513, A.L. 2000 H.B. 1353)



Section 58.451 Death to be reported and investigated by coroner, certain counties, when — place of death, two counties involved, how determined — efforts to accommodate organ donation.

Effective 28 Aug 2008

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.451. Death to be reported and investigated by coroner, certain counties, when — place of death, two counties involved, how determined — efforts to accommodate organ donation. — 1. When any person, in any county in which a coroner is required by section 58.010, dies and there is reasonable ground to believe that such person died as a result of:

(1) Violence by homicide, suicide, or accident;

(2) Criminal abortions, including those self-induced;

(3) Some unforeseen sudden occurrence and the deceased had not been attended by a physician during the thirty-six-hour period preceding the death;

(4) In any unusual or suspicious manner;

(5) Any injury or illness while in the custody of the law or while an inmate in a public institution;

­­

­

2. When a death occurs outside a licensed health care facility, the first licensed medical professional or law enforcement official learning of such death shall immediately contact the county coroner. Immediately upon receipt of such notification, the coroner or the coroner's deputy shall make the determination if further investigation is necessary, based on information provided by the individual contacting the coroner, and immediately advise such individual of the coroner's intentions.

3. Upon taking charge of the dead body and before moving the body the coroner shall notify the police department of any city in which the dead body is found, or if the dead body is found in the unincorporated area of a county governed by the provisions of sections 58.451 to 58.457, the coroner shall notify the county sheriff or the highway patrol and cause the body to remain unmoved until the police department, sheriff or the highway patrol has inspected the body and the surrounding circumstances and carefully noted the appearance, the condition and position of the body and recorded every fact and circumstance tending to show the cause and manner of death, with the names and addresses of all known witnesses, and shall subscribe the same and make such record a part of the coroner's report.

4. In any case of sudden, violent or suspicious death after which the body was buried without any investigation or autopsy, the coroner, upon being advised of such facts, may at the coroner's own discretion request that the prosecuting attorney apply for a court order requiring the body to be exhumed.

5. The coroner may certify the cause of death in any case where death occurred without medical attendance or where an attending physician refuses to sign a certificate of death or when a physician is unavailable to sign a certificate of death.

6. When the cause of death is established by the coroner, the coroner shall file a copy of the findings in the coroner's office within thirty days.

7. If on view of the dead body and after personal inquiry into the cause and manner of death, the coroner determines that a further examination is necessary in the public interest, the coroner on the coroner's own authority may make or cause to be made an autopsy on the body. The coroner may on the coroner's own authority employ the services of a pathologist, chemist, or other expert to aid in the examination of the body or of substances supposed to have caused or contributed to death, and if the pathologist, chemist, or other expert is not already employed by the city or county for the discharge of such services, the pathologist, chemist, or other expert shall, upon written authorization of the coroner, be allowed reasonable compensation, payable by the city or county, in the manner provided in section 58.530. The coroner shall, at the time of the autopsy, record or cause to be recorded each fact and circumstance tending to show the condition of the body and the cause and manner of death.

8. If on view of the dead body and after personal inquiry into the cause and manner of death, the coroner considers a further inquiry and examination necessary in the public interest, the coroner shall make out the coroner's warrant directed to the sheriff of the city or county requiring the sheriff forthwith to summon six good and lawful citizens of the county to appear before the coroner, at the time and place expressed in the warrant, and to inquire how and by whom the deceased died.

9. (1) When a person is being transferred from one county to another county for medical treatment and such person dies while being transferred, or dies while being treated in the emergency room of the receiving facility the place which the person is determined to be dead shall be considered the place of death and the county coroner or medical examiner of the county from which the person was originally being transferred shall be responsible for determining the cause and manner of death for the Missouri certificate of death.

(2) The coroner or medical examiner in the county in which the person is determined to be dead may with authorization of the coroner or medical examiner from the original transferring county, investigate and conduct postmortem examinations at the expense of the coroner or medical examiner from the original transferring county. The coroner or medical examiner from the original transferring county shall be responsible for investigating the circumstances of such and completing the Missouri certificate of death. The certificate of death shall be filed in the county where the deceased was pronounced dead.

(3) Such coroner or medical examiner of the county where a person is determined to be dead shall immediately notify the coroner or medical examiner of the county from which the person was originally being transferred of the death of such person, and shall make available information and records obtained for investigation of the death.

(4) If a person does not die while being transferred and is institutionalized as a regularly admitted patient after such transfer and subsequently dies while in such institution, the coroner or medical examiner of the county in which the person is determined to be dead shall immediately notify the coroner or medical examiner of the county from which such person was originally transferred of the death of such person. In such cases, the county in which the deceased was institutionalized shall be considered the place of death. If the manner of death is by homicide, suicide, accident, criminal abortion including those that are self-induced, child fatality, or any unusual or suspicious manner, the investigation of the cause and manner of death shall revert to the county of origin, and this coroner or medical examiner shall be responsible for the Missouri certificate of death. The certificate of death shall be filed in the county where the deceased was pronounced dead.

10. There shall not be any statute of limitations or time limits on the cause of death when death is the final result or determined to be caused by homicide, suicide, accident, child fatality, criminal abortion including those self-induced, or any unusual or suspicious manner. The place of death shall be the place in which the person is determined to be dead. The final investigation of death in determining the cause and matter of death shall revert to the county of origin, and the coroner or medical examiner of such county shall be responsible for the Missouri certificate of death. The certificate of death shall be filed in the county where the deceased was pronounced dead.

11. Except as provided in subsection 9 of this section, if a person dies in one county and the body is subsequently transferred to another county, for burial or other reasons, the county coroner or medical examiner where the death occurred shall be responsible for the certificate of death and for investigating the cause and manner of the death.

12. In performing the duties, the coroner or medical examiner shall comply with sections 58.775 to 58.785 with respect to organ donation.

(L. 1957 p. 334 § 1, A.L. 1959 H.B. 396, A.L. 1969 p. 118, A.L. 1973 S.B. 122, A.L. 1983 H.B. 477, A.L. 1986 H.B. 1164, A.L. 1989 S.B. 389, A.L. 1990 H.B. 1416, A.L. 1996 H.B. 811, A.L. 2008 S.B. 1139)

*Word "coroner" appears in original rolls.

CROSS REFERENCES:

Autopsy, consent required, 194.115

Pituitary gland to be retained unless contrary indication by decedent or next of kin, 58.770

(1983) Section does not establish private cause of action and therefore a negligence action cannot be maintained. Lawyer v. Kernodle, 721 F.2d 632.



Section 58.452 Child's death under age eighteen, notice to coroner by persons having knowledge — referral to child fatality review panel, when — procedure for nonsuspicious death, form, duties — autopsy, child death pathologist, when — disagreement on need for autopsy, procedure — violation by coroner, penalty.

Effective 28 Aug 1994

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.452. Child's death under age eighteen, notice to coroner by persons having knowledge — referral to child fatality review panel, when — procedure for nonsuspicious death, form, duties — autopsy, child death pathologist, when — disagreement on need for autopsy, procedure — violation by coroner, penalty. — 1. When any person, in any county in which a coroner is required by section 58.010, dies and there are reasonable grounds to believe that such person was less than eighteen years of age, who is eligible to receive a certificate of live birth, the police, sheriff, law enforcement officer or official, health practitioner or hospital or any person having knowledge of such a death shall immediately notify the coroner of the known facts concerning the time, place, manner and circumstances of the death. The coroner shall notify the division of the child's death pursuant to section 210.115. The coroner shall immediately evaluate the necessity for child fatality review and shall immediately notify the chairman of the child fatality review panel. The child fatality review panel shall be activated within twenty-four hours of such notice to review any death which includes one or more of the suspicious circumstances described in the protocol developed by the department of social services, state technical assistance team pursuant to section 210.194.

2. If the coroner determines that the death of the person under age eighteen years, who is eligible to receive a certificate of live birth, does not include any suspicious circumstances listed in the protocol, the coroner shall complete a nonsuspicious child death form provided by the department of social services, state technical assistance team and have the form cosigned by the chairman of the child fatality review panel and forward the original to the department of social services, state technical assistance team within forty-eight hours of receiving notice of the child's death.

3. When a child under the age of eighteen years, who is eligible to receive a certificate of live birth dies, the coroner shall notify a certified child death pathologist to determine the need for an autopsy. The certified child death pathologist, in conjunction with the coroner, shall determine the need for an autopsy. If there is disagreement concerning the need for the autopsy, the certified child death pathologist shall make the determination unless the child fatality review panel, within twelve hours, decides against the certified child death pathologist.

4. When there is a disagreement regarding the necessity for an autopsy, the certified child death pathologist shall file a report with the chairman of the child fatality review panel indicating the basis for the disagreement. The pathologist's report on the disagreement shall be included in the report to the department of social services, state technical assistance team. If an autopsy is determined necessary, the autopsy shall be performed by a certified child death pathologist within twenty-four hours of receipt of the body by the pathologist or within twenty-four hours of the agreement by the pathologist to perform the autopsy, whichever occurs later.

5. Knowing failure by a coroner to refer a suspicious death of a child under the age of eighteen years, who is eligible to receive a certificate of live birth, to a child fatality review panel or to a certified child death pathologist is a class A misdemeanor.

(L. 1991 H.B. 185, A.L. 1994 S.B. 595)



Section 58.455 Death certificate, how furnished, form, where filed, when (certain counties).

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.455. Death certificate, how furnished, form, where filed, when (certain counties). — The coroner, in all deaths supposed to have been caused by violence or in a suspicious or unusual manner or unusual circumstances by the action of chemical, thermal or electrical agents, or following abortion, or from diseases resulting from injury or infection, or suddenly when not disabled by recognizable disease, shall furnish a death certificate in manner and form as provided by section 193.145. The death certificate shall be filed with the state registrar of vital statistics within thirty-six hours after the cause of death is known.

(L. 1957 p. 334 § 2, A.L. 1959 H.B. 396, A.L. 1969 H.B. 314, A.L. 1973 S.B. 122, A.L. 1983 H.B. 477, A.L. 1986 H.B. 1164, A.L. 1989 S.B. 389)



Section 58.457 Penalty for failure to report death (certain counties).

Effective 28 Aug 1959

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.457. Penalty for failure to report death (certain counties). — Any person failing to supply the information required by section 58.451 is guilty of a misdemeanor and is punishable by a fine of not more than one thousand dollars, or by imprisonment in the county jail for not more than sixty days, or by both the fine and imprisonment.

(L. 1957 p. 334 § 3, A.L. 1959 H.B. 396)



Section 58.460 Disposition of body a duty of coroner, when.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.460. Disposition of body a duty of coroner, when. — Whenever an inquest shall be held, or any case in which the coroner is involved, if there be no relative or friend of the deceased, nor any person willing to bury the body, nor any person whose duty it is to attend to such burial, the coroner shall order the embalming of the body, procure an inexpensive plain coffin, and cause a grave to be dug and the body to be conveyed thereto and buried, or shall cause the body to be cremated and shall cause the cremated remains to be disposed of in a lawful manner in a marked grave. It shall be the duty of the coroner, in so doing, to avoid all unnecessary expense, and to render to the commission an accurate statement of all money expended by him for such purpose; and the county commission shall make to him a reasonable allowance for his actual expenses in procuring the coffin, transporting the deceased to the grave, digging the grave and burying the body, or in obtaining such cremation and disposition of the cremated remains in a marked grave; and also a reasonable allowance, according to the circumstances, for his own time and services in attending to such preparations and burial, or to such cremation and disposition in a marked grave.

(RSMo 1939 § 13245, A.L. 1989 H.B. 64 merged with S.B. 389)

Prior revisions: 1929 § 11626; 1919 § 5934; 1909 § 2939



Section 58.470 Death by poisoning — coroner may have analysis and examination made.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.470. Death by poisoning — coroner may have analysis and examination made. — Whenever an inquest shall be held, and the coroner shall have good reason to believe that the deceased came to his death by poison administered by the hand of some person other than the deceased, he may, at the request of the jury, cause chemical analysis and microscopical examination of the body of the deceased, or any part of it, to be made; and the testimony of medical and chemical experts may be introduced for the purpose of showing how and in what manner the deceased came to his death; and the coroner shall certify to the county commission of his county the fact of such analysis or examination, and testimony of such medical or chemical experts, and that the same was, in his opinion, necessary to an examination into the cause of the death of the deceased; and the commission shall allow such fees or compensation for such analysis, examination or medical or chemical testimony of experts as shall be deemed by said commission to be just and reasonable.

(RSMo 1939 § 13258)

Prior revisions: 1929 § 11639; 1919 § 5947; 1909 § 2952

CROSS REFERENCE:

Autopsy, consent required, 194.115



Section 58.490 Unclaimed money or property found on deceased, turned over to public administrator by coroner.

Effective 28 Aug 2001

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.490. Unclaimed money or property found on deceased, turned over to public administrator by coroner. — The coroner, within thirty days after an inquest upon a dead body, shall deliver to the county or city public administrator any money or other property that may be found upon the body, unless claimed in the meantime by the legal representatives of the deceased. If he or she fails to do so, the public administrator may proceed against him or her for its recovery by a civil action in the name of the state for the use of the county or city.

(RSMo 1939 § 13266, A.L. 2001 H.B. 745)

Prior revisions: 1929 § 11647; 1919 § 5955; 1909 § 2960



Section 58.500 Duty of public administrator on receipt of money or property.

Effective 28 Aug 2007

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.500. Duty of public administrator on receipt of money or property. — Upon delivery of any money to the public administrator, he or she shall follow the procedures as set out in section 473.743.

(RSMo 1939 § 13267, A.L. 2007 S.B. 22 merged with S.B. 497)

Prior revisions: 1929 § 11648; 1919 § 5956; 1909 § 2961



Section 58.520 Fees of coroners.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.520. Fees of coroners. — Coroners shall be allowed fees for their services as follows; provided, that when persons come to their death at the same time or by the same casualty, fees shall only be paid as for one examination:

­

­

­­

­

(RSMo 1939 § 13424)

Prior revisions: 1929 § 11802; 1919 § 11010; 1909 § 10713



Section 58.530 Additional fees, when allowed.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.530. Additional fees, when allowed. — Whenever the coroner, being himself a physician or surgeon, shall conduct a postmortem examination of the dead body of a person who came to his death by violence or casualty, and it shall appear to the county commission that such examination was necessary to ascertain the cause of such person's death, the county commission may allow the coroner therefor an additional fee, not exceeding twenty-five dollars, to be paid as his other fees in views and inquests; but section 58.560 shall not be construed to apply to any such examination when made by the coroner himself.

(RSMo 1939 § 13257)

Prior revisions: 1929 § 11638; 1919 § 5946; 1909 § 2951



Section 58.540 Compensation for taking testimony.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.540. Compensation for taking testimony. — For taking down the testimony at an inquest, the coroner shall be allowed ten cents for every hundred words, and twenty-five cents for certifying the same.

(RSMo 1939 § 13247)

Prior revisions: 1929 § 11628; 1919 § 5936; 1909 § 2941



Section 58.550 Liability for costs.

Effective 28 Aug 1983

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.550. Liability for costs. — If an inquest is held over the body of a minor, the parent or conservator of the minor is liable for the costs and expenses of burial. If the person over whose body an inquest is held has any estate, the cost and expenses of burial shall be paid out of his estate. If there is no estate nor person liable and able to pay the expenses, they shall be allowed by the county commission out of the county treasury.

(RSMo 1939 § 13249, A.L. 1959 S.B. 69, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 § 11630; 1919 § 5938; 1909 § 2943



Section 58.560 Surgeon's fee for postmortem examination, how paid.

Effective 28 Aug 1949

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.560. Surgeon's fee for postmortem examination, how paid. — When a physician, surgeon or pathologist shall be called on by the coroner, or any associate circuit judge of the county acting as the coroner, to conduct a postmortem examination, the county commission of said county shall be authorized to allow such physician, surgeon, or pathologist to be paid out of the county treasury, such fees or compensation as shall be deemed by said commission to be just and reasonable.

(RSMo 1939 § 13250, A.L. 1949 p. 298)

Prior revisions: 1929 § 11631; 1919 § 5939; 1909 § 2944



Section 58.570 Coroner to certify costs to county commission.

Effective 28 Aug 1957

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.570. Coroner to certify costs to county commission. — The coroner or other officer holding an inquest, as provided for by this chapter, shall present to the county commission within thirty days of the termination of the inquest a certified statement of all the costs and expenses of the inquest, including his own fees, the fees of jurors, witnesses, constables and others entitled to fees for which the county is liable; and the county commission shall audit and allow the same, and shall make a certified copy of the same, without delay, and deliver such copy to the county treasurer, which copy shall be deemed a sufficient warrant or order on the treasurer for the payment of the fees therein specified to each person entitled to such fees. The county treasurer shall pay to each person on demand, or to his legal representatives, the fees to which he is thus entitled, and shall take the proper receipt therefor, and produce the same in his settlements with the county commission as vouchers for the money so paid out by him.

(RSMo 1939 § 13251, A.L. 1957 p. 339)

Prior revisions: 1929 § 11632; 1919 § 5940; 1909 § 2945



Section 58.580 Costs and fees, when not allowed.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.580. Costs and fees, when not allowed. — No costs or fees to the coroner shall be allowed by the county commission, in any case of the view of or inquest on a dead body, unless it appears to the commission that the coroner, either before or during the view or inquest, had reasonable cause to believe that such body was that of a person who had come to his death by violence or casualty, or who, being unknown, was found dead within such county; but where any such inquest or view has been held by the coroner, on a notification by some person, without reasonable cause to suppose that such dead body was that of a person unknown, or who had come to his death by violence or casualty, the person giving such notification, without reasonable cause, as aforesaid, shall be liable to pay all the costs, fees and expenses of such view or inquest.

(RSMo 1939 § 13252)

Prior revisions: 1929 § 11633; 1919 § 5941; 1909 § 2946



Section 58.590 When costs to be paid by relatives.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.590. When costs to be paid by relatives. — Whenever any known person shall have died from any cause other than violence or casualty, and a certificate of the cause of death is necessary for the burial of the body of such person, the coroner shall, at the request of the relatives or friends of such person, hold a view or inquest on the body, and the person making such request shall pay all costs, fees and expenses of such inquest or view, nor shall the county be liable for any of them unless it shall appear to the county commission that in such a view or inquest there appeared reasonable cause to suspect that said dead person came to his death by violence or casualty, in which case the costs, fees and expenses of such view or inquest shall be paid as in ordinary cases; and although such person may have died from disease or natural cause, where, under this section, the county is not liable for the fees, costs and expenses of a view or inquest, and the same cannot be made out of the person requesting the same, or out of the estate of the deceased, the county commission may, in its discretion, allow and pay the fees of necessary witnesses at the view or inquest; but all services of the coroner, constable and other officers in or about the same shall be rendered gratuitously, as in the case of a suit by a plaintiff permitted to sue as a poor person.

(RSMo 1939 § 13253)

Prior revisions: 1929 § 11634; 1919 § 5942; 1909 § 2947



Section 58.600 Fraudulent charges — penalty.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.600. Fraudulent charges — penalty. — Any coroner who shall knowingly charge to any person, or present to the county commission for allowance, any items of fees, costs and expenses not authorized by law, or for any service not actually performed, shall be deemed guilty of a misdemeanor, and, on conviction thereof, shall forthwith be removed from office. Such removal shall be declared in the judgment for such misdemeanor, and thereupon the office of such coroner shall be declared vacant, and his successor appointed according to law.

(RSMo 1939 § 13254)

Prior revisions: 1929 § 11635; 1919 § 5943; 1909 § 2948



Section 58.610 Costs, when paid in advance.

Effective 02 Jan 1979, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.610. Costs, when paid in advance. — The county commission may authorize and require the coroner to pay, at the view or inquest itself, the legal fees due to jurors, witnesses and interpreters at the same, out of money to be advanced to him, from time to time, out of the county funds, and for the legal disbursement of which he and his sureties shall be liable on his official bond, in any county in which such order shall have been made by the county commission thereof; jurors, witnesses and interpreters, at any view or inquest, shall receive only such fees as are allowed by law, for the time being, for like services in a civil case before an associate circuit judge; and the county commission may prescribe the form and manner in which the coroner shall make proof to it of his payment of such fees. It shall be the duty of the coroner to summon to the view or inquest only such number of witnesses as, from a preliminary inquiry into the nature of the case, and the cause of the death, may reasonably appear sufficient to prove the essential facts thereof; and if it shall appear to the county commission that any witness had been unnecessarily summoned to testify at a view or inquest, the fees paid as aforesaid to such witness shall not be allowed in favor of the coroner in the settlement of his account for the money so advanced to him as aforesaid, except in a case in which some credible person shall have declared, under oath, to the coroner, that the person whose body is to be viewed came to his death by violence, or other criminal act of another, the coroner shall not summon any jury, but shall himself view the body and declare the cause of death.

(RSMo 1939 § 13255, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 11636; 1919 § 5944; 1909 § 2949

Effective 1-02-79



Section 58.620 Coroner's duties as to costs.

Effective 28 Aug 1955

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.620. Coroner's duties as to costs. — It shall be the duty of the coroner to execute any requirement of the county commission, made by virtue of section 58.610, for the payment of fees at views and inquests.

(RSMo 1939 § 13256, A.L. 1955 p. 347)

Prior revisions: 1929 § 11637; 1919 § 5945; 1909 § 2950



Section 58.700 Medical examiner appointed, certain counties — option for certain counties with elected office of coroner to retain coroner or appoint a medical examiner, procedure, compensation.

Effective 28 Aug 1997

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.700. Medical examiner appointed, certain counties — option for certain counties with elected office of coroner to retain coroner or appoint a medical examiner, procedure, compensation. — 1. Except as provided in subsection 2 and subsection 3 of this section, the governing body of all counties of the second classification which prior to January 1, 1975, have a population of more than one hundred twenty thousand and less than two hundred thousand and all counties of the first classification not having a charter form of government shall appoint a county medical examiner and set his compensation.

2. The county governing body of any county of the first classification which has a population of at least ninety thousand but less than ninety-one thousand inhabitants and the county governing body of any county of the first classification which has a population of at least sixty thousand but less than seventy thousand inhabitants which borders a county of the third classification which has a population of at least thirty-five thousand inhabitants may, within one year after becoming a county of the first classification, elect to retain the office of coroner as set forth in this chapter, or may appoint a county medical examiner within such year or at any time thereafter, except that any decision to appoint a county medical examiner after such year shall be made at least one year prior to the expiration of the term of office of the county coroner. Notwithstanding any other provisions of law to the contrary, the governing body of the county shall set the compensation of the coroner or medical examiner without regard to any schedule.

3. The county governing body of any county which becomes a county of the first classification after December 31, 1998, may, within one year after becoming a county of the first classification, adopt an order retaining the county coroner until such time as the county commission subsequently adopts an order appointing a medical examiner. Any subsequent decision to appoint a county medical examiner shall be made at least one year prior to the expiration of the term of office of the county coroner. The governing body of the county shall set the compensation of the coroner or medical examiner without regard to any schedule.

(L. 1983 S.B. 122 § 1, A.L. 1991 S.B. 386, A.L. 1996 H.B. 1504 merged with S.B. 806, A.L. 1997 S.B. 11)



Section 58.705 Qualifications, tenure — vacancy, how filled (certain counties).

Effective 28 Aug 1973

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.705. Qualifications, tenure — vacancy, how filled (certain counties). — 1. The county medical examiner shall be a physician duly licensed to practice by the state board of the healing arts.

2. The county medical examiner shall serve at the pleasure of the governing body of the county. In the event of a vacancy in the office of county medical examiner, the governing body of the county shall appoint a successor.

(L. 1973 S.B. 122 §§ 2, 3)



Section 58.710 Assistant examiners and employees — appointment, compensation (certain counties).

Effective 28 Aug 1973

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.710. Assistant examiners and employees — appointment, compensation (certain counties). — 1. The county medical examiner may appoint, with the approval of the governing body of the county and subject to such terms and conditions and at such rates of compensation as the governing body of the county may prescribe, assistant county medical examiners and such other professional or technical personnel, clerks and other employees as may be necessary to carry out the provisions of sections 58.010, 58.020, 58.060, 58.090, 58.160, 58.375, 58.451, 58.455 and 58.700 to 58.765 in that county.

2. Assistant county medical examiners shall have the same qualifications as the county medical examiner and may perform all duties of the county medical examiner during his absence.

(L. 1973 S.B. 122 §§ 4, 5)



Section 58.715 Duties of medical examiner — prosecuting attorney to act as sheriff, when (certain counties).

Effective 28 Aug 1973

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.715. Duties of medical examiner — prosecuting attorney to act as sheriff, when (certain counties). — In addition to the duties prescribed by sections 58.010, 58.020, 58.060, 58.090, 58.160, 58.375, 58.451, 58.455 and 58.700 to 58.765 the medical examiner shall perform those duties and functions prescribed by law for coroners which are not in conflict with the provisions of sections 58.010, 58.020, 58.060, 58.090, 58.160, 58.375, 58.451, 58.455, and 58.700 to 58.765; except that, the medical examiner shall not perform any duty of the sheriff. The duties of the sheriff which are prescribed by law for coroners shall be performed by the prosecuting attorney in all counties in which there is a medical examiner.

(L. 1973 S.B. 122 § 6)



Section 58.720 Medical examiner, certain counties, to investigate, when — death certificate issued, when — place of death — two counties involved, how determined — efforts to accommodate organ donation.

Effective 28 Aug 2008

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.720. Medical examiner, certain counties, to investigate, when — death certificate issued, when — place of death — two counties involved, how determined — efforts to accommodate organ donation. — 1. When any person dies within a county having a medical examiner as a result of:

(1) Violence by homicide, suicide, or accident;

(2) Thermal, chemical, electrical, or radiation injury;

(3) Criminal abortions, including those self-induced;

(4) Disease thought to be of a hazardous and contagious nature or which might constitute a threat to public health; or when any person dies:

(a) Suddenly when in apparent good health;

(b) When unattended by a physician, chiropractor, or an accredited Christian Science practitioner, during the period of thirty-six hours immediately preceding his death;

(c) While in the custody of the law, or while an inmate in a public institution;

(d) In any unusual or suspicious manner;

­­

­

2. When a death occurs outside a licensed health care facility, the first licensed medical professional or law enforcement official learning of such death shall contact the county medical examiner. Immediately upon receipt of such notification, the medical examiner or the medical examiner's deputy shall make a determination if further investigation is necessary, based on information provided by the individual contacting the medical examiner, and immediately advise such individual of the medical examiner's intentions.

3. In any case of sudden, violent or suspicious death after which the body was buried without any investigation or autopsy, the medical examiner, upon being advised of such facts, may at his own discretion request that the prosecuting attorney apply for a court order requiring the body to be exhumed.

4. The medical examiner shall certify the cause of death in any case where death occurred without medical attendance or where an attending physician refuses to sign a certificate of death, and may sign a certificate of death in the case of any death.

5. When the cause of death is established by the medical examiner, he shall file a copy of his findings in his office within thirty days after notification of the death.

6. (1) When a person is being transferred from one county to another county for medical treatment and such person dies while being transferred, or dies while being treated in the emergency room of the receiving facility, the place which the person is determined to be dead shall be considered the place of death and the county coroner or the medical examiner of the county from which the person was originally being transferred shall be responsible for determining the cause and manner of death for the Missouri certificate of death.

(2) The coroner or medical examiner in the county in which the person is determined to be dead may, with authorization of the coroner or medical examiner from the transferring county, investigate and conduct postmortem examinations at the expense of the coroner or medical examiner from the transferring county. The coroner or medical examiner from the transferring county shall be responsible for investigating the circumstances of such and completing the Missouri certificate of death. The certificate of death shall be filed in the county where the deceased was pronounced dead.

(3) Such coroner or medical examiner, or the county where a person is determined to be dead, shall immediately notify the coroner or medical examiner of the county from which the person was originally being transferred of the death of such person and shall make available information and records obtained for investigation of death.

(4) If a person does not die while being transferred and is institutionalized as a regularly admitted patient after such transfer and subsequently dies while in such institution, the coroner or medical examiner of the county in which the person is determined to be dead shall immediately notify the coroner or medical examiner of the county from which such person was originally transferred of the death of such person. In such cases, the county in which the deceased was institutionalized shall be considered the place of death. If the manner of death is by homicide, suicide, accident, criminal abortion including those that are self-induced, child fatality, or any unusual or suspicious manner, the investigation of the cause and manner of death shall revert to the county of origin, and this coroner or medical examiner shall be responsible for the Missouri certificate of death. The certificate of death shall be filed in the county where the deceased was pronounced dead.

7. There shall not be any statute of limitations or time limits on cause of death when death is the final result or determined to be caused by homicide, suicide, accident, criminal abortion including those self-induced, child fatality, or any unusual or suspicious manner. The place of death shall be the place in which the person is determined to be dead, but the final investigation of death determining the cause and manner of death shall revert to the county of origin, and this coroner or medical examiner shall be responsible for the Missouri certificate of death. The certificate of death shall be filed in the county where the deceased was pronounced dead.

8. Except as provided in subsection 6 of this section, if a person dies in one county and the body is subsequently transferred to another county, for burial or other reasons, the county coroner or medical examiner where the death occurred shall be responsible for the certificate of death and for investigating the cause and manner of the death.

9. In performing the duties, the coroner or medical examiner shall comply with sections 58.775 to 58.785 with respect to organ donation.

(L. 1973 S.B. 122 §§ 7, 8, A.L. 1989 S.B. 389, A.L. 1990 H.B. 1416, A.L. 1996 H.B. 811, A.L. 2008 S.B. 1139)



Section 58.722 Child's death under age eighteen, notice to medical examiner by persons having knowledge — referral to child fatality review panel, when — procedure for nonsuspicious death, form, duties — autopsy, child death pathologist, when — disagreement on need for autopsy, procedure — violation by medical examiner, penalty.

Effective 28 Aug 1994

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.722. Child's death under age eighteen, notice to medical examiner by persons having knowledge — referral to child fatality review panel, when — procedure for nonsuspicious death, form, duties — autopsy, child death pathologist, when — disagreement on need for autopsy, procedure — violation by medical examiner, penalty. — 1. When any person dies within a county having a medical examiner and there are reasonable grounds to believe that such person was less than eighteen years of age, who was eligible to receive a certificate of live birth, the police, sheriff, law enforcement officer or official, or any person having knowledge of such a death shall immediately notify the medical examiner of the known facts concerning the time, place, manner and circumstances of the death. The medical examiner shall notify the division of the child's death pursuant to section 210.115. The medical examiner shall immediately evaluate the necessity for child fatality review and shall immediately notify the chairman of the child fatality review panel. The child fatality review panel shall be activated within twenty-four hours of such notice to review any death which includes one or more of the suspicious circumstances described in the protocol developed by the department of social services, state technical assistance team pursuant to section 210.194.

2. If the medical examiner determines that the death of the person under age eighteen years, who is eligible to receive a certificate of live birth, does not include any suspicious circumstances listed in the protocol, the medical examiner shall complete a nonsuspicious child death form provided by the department of social services, state technical assistance team, have the form cosigned by the chairman of the child fatality review panel and forward the original to the department of social services, state technical assistance team within forty-eight hours of receiving notice of the child's death.

3. When a child under the age of eighteen years, who is eligible to receive a certificate of live birth, dies, the medical examiner shall notify a certified child death pathologist to determine the need for an autopsy. The certified child death pathologist, in conjunction with the medical examiner, shall determine the need for an autopsy. If there is disagreement concerning the need for the autopsy, the certified child death pathologist shall make the determination unless the child fatality review panel, within twelve hours, decides against the certified child death pathologist.

4. When there is a disagreement regarding the necessity for an autopsy, the certified child death pathologist shall file a report with the chairman of the child fatality review panel indicating the basis for the disagreement. The pathologist's report on the disagreement shall be included in the report to the department of social services, state technical assistance team. If an autopsy is determined necessary, the autopsy shall be performed by a certified child death pathologist within twenty-four hours of receipt of the body by the pathologist or within twenty-four hours of the agreement by the pathologist to perform the autopsy, whichever occurs later.

5. Knowing failure by a medical examiner to refer a suspicious death of a child under the age of eighteen years, who is eligible to receive a certificate of live birth, to a child fatality review panel or to a certified child death pathologist is a class A misdemeanor.

(L. 1991 H.B. 185, A.L. 1994 S.B. 595)



Section 58.725 Autopsy, when — performed by whom — report filed (certain counties).

Effective 28 Aug 1973

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.725. Autopsy, when — performed by whom — report filed (certain counties). — In cases in which, in the opinion of the medical examiner, an autopsy is necessary, the autopsy shall be performed by the medical examiner if he is a pathologist or by such competent pathologist as may be authorized and employed by the medical examiner. A detailed description of the findings of the autopsy, and the conclusions drawn therefrom, shall be filed in the office of the medical examiner.

(L. 1973 S.B. 122 § 9)

CROSS REFERENCE:

Pituitary gland to be retained unless contrary indication by decedent or next of kin, 58.770



Section 58.730 Law enforcement officers to cooperate with medical examiner (certain counties).

Effective 28 Aug 1973

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.730. Law enforcement officers to cooperate with medical examiner (certain counties). — All law enforcement officers and other officials shall cooperate fully with the department of the medical examiner and shall report immediately any death which comes to their knowledge under any of the circumstances set forth in section 58.720, subsection 1.

(L. 1973 S.B. 122 § 10)



Section 58.735 Dead body, how disposed of (certain counties).

Effective 28 Aug 1973

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.735. Dead body, how disposed of (certain counties). — After an investigation has been completed, including an autopsy if one is made, the dead body shall be delivered to the relatives or friends of the deceased person for burial. If no person claims the body, it shall be disposed of as provided by law.

(L. 1973 S.B. 122 § 11)



Section 58.740 Records, contents, how kept (certain counties)

Effective 28 Aug 1973

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.740. Records, contents, how kept (certain counties) — The medical examiner shall keep full and complete records in his office, properly indexed, giving the name, if known, of each* deceased person investigated under sections 58.010, 58.020, 58.060, 58.090, 58.160, 58.375, 58.451, 58.455 and 58.700 to 58.765 the place where the body was found, date and cause of death, and all other available information. The original report of the medical examiner or pathologist and the detailed findings of the autopsy, if any, shall be attached to the record of each case. The medical examiner shall promptly deliver to the prosecuting attorney of the county copies of all records relating to every death in which, in the judgment of such medical examiner, further investigation may be deemed advisable. The prosecuting attorney of the county may obtain from the office of the medical examiner copies of these records or other information which he may deem necessary.

(L. 1973 S.B. 122 § 12)

*Word "each" does not appear in original rolls.



Section 58.745 Oaths, shall administer — examinations — affidavits (certain counties).

Effective 28 Aug 1973

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.745. Oaths, shall administer — examinations — affidavits (certain counties). — The medical examiners shall administer oaths and affirmations, take affidavits, and make examinations as to any matter within the jurisdiction of their respective offices, but the medical examiners shall not be required to summon a jury of inquisition.

(L. 1973 S.B. 122 § 13)



Section 58.750 Penalty for failing to supply information (certain counties).

Effective 28 Aug 1973

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.750. Penalty for failing to supply information (certain counties). — Any person failing to supply the information required by section 58.720, subsection 4, is guilty of misdemeanor and upon conviction shall be punished by a fine of not more than one thousand dollars, or by imprisonment in the county jail for not more than sixty days, or by both the fine and imprisonment.

(L. 1973 S.B. 122 § 14)



Section 58.760 Election to adopt, when — form of ballot — transition provisions (certain counties).

Effective 28 Aug 1978

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.760. Election to adopt, when — form of ballot — transition provisions (certain counties). — 1. The provisions of sections 58.010, 58.020, 58.060, 58.090, 58.160, 58.375, 58.451, 58.455 and 58.700 to 58.765 may be adopted by any other county of this state after approval by a vote of the people of the county. The governing body of the county may make an order presenting the question for the establishment of a county medical examiner and shall, upon a petition signed by a number of voters in the county equal to five percent of the total vote cast in the county at the last preceding election for governor requesting an election on the question, submit the proposition at an election.

2. The proposition shall be submitted in substantially the following form:

Shall the office of county medical examiner be established?

3. If a majority of those voting on the question vote for the adoption of a county medical examiner, the provisions of sections 58.010, 58.020, 58.060, 58.090, 58.160, 58.375, 58.451, 58.455 and 58.700 to 58.765 shall apply to the county.

4. The coroner in any county adopting sections 58.010, 58.020, 58.060, 58.090, 58.160, 58.375, 58.451, 58.455 and 58.700 to 58.765 in office at the time the county adopts sections 58.010, 58.020, 58.060, 58.090, 58.160, 58.375, 58.451, 58.455 and 58.700 to 58.765 shall not be removed from office during the remainder of the term of office for which he was elected, but upon the expiration of his term, or upon his death or resignation, the office of coroner is abolished in the county and a county medical examiner shall be approved as provided in sections 58.010, 58.020, 58.060, 58.090, 58.160, 58.375, 58.451, 58.455 and 58.700 to 58.765.

5. As used in sections 58.700 through 58.765 in reference to any county of the first class composed entirely of a city with a population of more than six hundred thousand, the term "governing body of the county" means the mayor of such city, and the terms "city medical examiner" or "assistant city medical examiner" shall be used in lieu of "county medical examiner" or "assistant county medical examiner".

(L. 1973 S.B. 122 § 16, A.L. 1978 H.B. 971)

(1975) Language “any other county” includes city of St. Louis. This section does not violate Art. VI § 22 Const. of Mo., State ex rel. McClellan v. Godfrey (Mo.), 519 S.W.2d 4.



Section 58.765 Two or more counties may contract for medical examiner to serve them jointly (certain counties).

Effective 28 Aug 1973

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.765. Two or more counties may contract for medical examiner to serve them jointly (certain counties). — Any two or more counties adopting the provisions of sections 58.010, 58.020, 58.060, 58.090, 58.160, 58.375, 58.451, 58.455 and 58.700 to 58.765 or to whom sections 58.010, 58.020, 58.060, 58.090, 58.160, 58.375, 58.451, 58.455 and 58.700 to 58.765 apply may by contract among themselves join in the appointment of a county medical examiner to serve all such counties. The governing body of all the counties shall approve the contract, administer the appointment and allocate the costs among the counties.

(L. 1973 S.B. 122 § 17)



Section 58.770 Pituitary gland to be retained when autopsy is performed unless decedent or next of kin has indicated a contrary intention.

Effective 28 Aug 1977

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.770. Pituitary gland to be retained when autopsy is performed unless decedent or next of kin has indicated a contrary intention. — When an autopsy is performed by a coroner's physician or medical examiner under authority granted by sections 58.451 and 58.725, the physician or medical examiner may retain the pituitary gland removed at the time of autopsy unless a contrary indication was given by the decedent or is declared by the next of kin for purposes of medical research, education and therapy.

(L. 1977 H.B. 726 § 1)



Section 58.775 Applicability of definitions.

Effective 28 Aug 2008

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.775. Applicability of definitions. — For the purpose of sections 58.775 to 58.785, the definitions in section 194.210 are applicable.

(L. 2008 S.B. 1139)



Section 58.780 Cooperation with procurement organization required — postmortem examination requirements — removal of body parts permitted, when.

Effective 28 Aug 2008

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.780. Cooperation with procurement organization required — postmortem examination requirements — removal of body parts permitted, when. — 1. A coroner or medical examiner shall cooperate with a procurement organization to maximize the opportunity to recover anatomical gifts for the purpose of transplantation, therapy, research, or education.

2. If a coroner or medical examiner receives notice from a procurement organization that an anatomical gift might be available or was made with respect to a decedent whose body is under the jurisdiction of the coroner or medical examiner and a postmortem examination is going to be performed, unless the coroner or medical examiner denies recovery in accordance with section 58.785, the coroner or medical examiner or designee shall conduct a postmortem examination of the body or the part in a manner and within a time period compatible with its preservation for the purposes of the gift.

3. A part may not be removed from the body of a decedent under the jurisdiction of a coroner or medical examiner for transplantation, therapy, research, or education unless the part is the subject of an anatomical gift. The body of a decedent under the jurisdiction of the coroner or medical examiner may not be delivered to a person for research or education unless the body is the subject of an anatomical gift. This subsection does not preclude a coroner or medical examiner from performing the medicolegal investigation upon the body or parts of a decedent under the jurisdiction of the coroner or medical examiner.

(L. 2008 S.B. 1139)



Section 58.785 Release of decedent information to procurement organizations, when — medicolegal examination permitted — recovery of body parts, requirements.

Effective 28 Aug 2008

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

58.785. Release of decedent information to procurement organizations, when — medicolegal examination permitted — recovery of body parts, requirements. — 1. Upon request of a procurement organization, a coroner or medical examiner shall release to the procurement organization the name, contact information, and available medical and social history of a decedent whose body is under the jurisdiction of the coroner or medical examiner. If the decedent's body or part is medically suitable for transplantation, therapy, research, or education, the coroner or medical examiner shall release postmortem examination results to the procurement organization. The procurement organization may make a subsequent disclosure of the postmortem examination results or other information received from the coroner or medical examiner only if relevant to transplantation or therapy.

2. The coroner or medical examiner may conduct a medicolegal examination by reviewing all medical records, laboratory test results, x-rays, other diagnostic results, and other information that any person possesses about a prospective donor or a donor whose body is under the jurisdiction of the coroner or medical examiner which the coroner or medical examiner determines may be relevant to the investigation.

3. A person that has any information requested by a coroner or medical examiner under subsection 2 of this section shall provide that information as expeditiously as possible to allow the coroner or medical examiner to conduct the medicolegal investigation within a period compatible with the preservation of parts for purposes of transplantation, therapy, research, or education.

4. If an anatomical gift has been or might be made of a part of a decedent whose body is under the jurisdiction of the coroner or medical examiner and a postmortem examination is not required, or the coroner or medical examiner determines that a postmortem examination is required but that the recovery of the part that is the subject of an anatomical gift will not interfere with the examination, the coroner or medical examiner and procurement organization shall cooperate in the timely removal of the part from the decedent for purposes of transplantation, therapy, research, or education.

5. If an anatomical gift of a part from the decedent under the jurisdiction of the coroner or medical examiner has been or might be made, but the coroner or medical examiner initially believes that the recovery of the part could interfere with the postmortem investigation into the decedent's cause or manner of death, the coroner or medical examiner shall consult with the procurement organization or physician or technician designated by the procurement organization about the proposed recovery. After consultation, the coroner or medical examiner may allow recovery.

6. Following the consultation under subsection 5 of this section, in the absence of mutually agreed upon protocols to resolve conflict between the coroner or medical examiner and the procurement organization, if the coroner or medical examiner intends to deny recovery, the coroner or medical examiner or his or her designee, at the request of the procurement organization, shall attend the removal procedure for the part before making a final determination not to allow the procurement organization to recover the part. During the removal procedure, the coroner or medical examiner or his or her designee may allow recovery by the procurement organization to proceed, or, if the coroner or medical examiner or his or her designee reasonably believes that the part may be involved in determining the decedent's cause or manner of death, deny recovery by the procurement organization.

7. If the coroner or medical examiner or his or her designee denies recovery under subsection 6 of this section, the coroner or medical examiner or his or her designee shall:

(1) Explain in a record the specific reasons for not allowing recovery of the part;

(2) Include the specific reasons in the records of the coroner or medical examiner; and

(3) Provide a record with the specific reasons to the procurement organization.

8. If the coroner or medical examiner or his or her designee allows recovery of a part under subsection 4, 5, or 6 of this section, the procurement organization shall, upon request, cause the physician or technician who removes the part to provide the coroner or medical examiner with a record describing the condition of the part, a biopsy, photograph, and any other information and observations that would assist in the postmortem examination.

9. If a coroner or medical examiner or his or her designee is required to be present at a removal procedure under subsection 6 of this section, the procurement organization requesting the recovery of the part shall, upon request, reimburse the coroner or medical examiner or his or her designee for the additional costs incurred in complying with subsection 6 of this section.

(L. 2008 S.B. 1139)






Chapter 59 County Recorders of Deeds

Chapter Cross References



Section 59.003 Requests for records dated after December 31, 1969 to be made at original recorder's office.

Effective 28 Aug 2010

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.003. Requests for records dated after December 31, 1969 to be made at original recorder's office. — All requests for records filed or recorded by the recorder of deeds under this chapter dated after December 31, 1969, shall be made to the office of the recorder of deeds in which the record was originally recorded.

(L. 2010 H.B. 1643)



Section 59.005 Definitions.

Effective 28 Aug 2005

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.005. Definitions. — As used in this chapter, unless the context clearly indicates otherwise, the following terms mean:

(1) "Copying" or "reproducing", any recorded instrument or document, the act of making a single reproduction in any medium of a recorded document or instrument;

(2) "Document" or "instrument", any writing or drawing presented to the recorder of deeds for recording;

(3) "Duplicate", copies, copies requested concurrently with, but in excess of one reproduction in any medium of a recorded instrument or document or collection thereof;

(4) "File", "filed" or "filing", the act of delivering or transmitting a document to the recorder of deeds for recording into the official public record;

(5) "Grantor" or "grantee", the names of the parties involved in the transaction used to create the recording index;

(6) "Legal description" includes but is not limited to the lot or parts thereof, block, plat or replat number, plat book and page and the name of any recorded plat or a metes and bounds description with acreage, if stated in the description, or the quarter/quarter section, and the section, township and range of property, or any combination thereof. The address of the property shall not be accepted as legal description;

(7) "Legible", all text, seals, drawings, signatures or other content within the document must be capable of producing a clear and readable image from record, regardless of the process used for recording;

(8) "Page", any writing, printing or drawing printed on one side only covering all or part of the page, not larger than eight and one-half inches in width and eleven inches in height for pages other than a plat or survey;

(9) "Record", "recorded" or "recording", the recording of a document into the official public record, regardless of the process used;

(10) "Recorder of deeds", the separate recorder of deeds in those counties where separate from the circuit clerk and the circuit clerk and ex officio recorder of deeds in those counties where the offices are combined.

(L. 2001 H.B. 606 merged with S.B. 288 merged with S.B. 515, A.L. 2005 H.B. 58 merged with S.B. 210)



Section 59.010 Office created.

Effective 28 Aug 1945

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.010. Office created. — There shall be an office of recorder in each county in the state to be styled "The Office of the Recorder of Deeds".

(RSMo 1939 § 13147, A.L. 1941 p. 524, A.L. 1945 p. 1424)

Prior revisions: 1929 § 11526; 1919 § 10551; 1909 § 10364



Section 59.020 Election — term of office (first, second and third class counties).

Effective 28 Aug 1959

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.020. Election — term of office (first, second and third class counties). — In all counties of the first and second classes, and in counties of the third class where the offices of clerk of the circuit court and recorder of deeds are separate, the qualified electors thereof, in the November election in the year 1946 and every four years thereafter, shall elect some suitable person as recorder who shall hold office for four years and until his successor is elected, commissioned, and qualified. He shall enter upon the duties of his office on the first day of January next following the election.

(RSMo 1939 § 13155, L. 1945 p. 1424 § 13147a, A.L. 1959 S.B. 70)

Prior revisions: 1929 § 11541; 1919 § 10566; 1909 § 10379



Section 59.021 Qualifications when offices of clerk of the court and recorder of deeds are separate.

Effective 28 Aug 2011

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.021. Qualifications when offices of clerk of the court and recorder of deeds are separate. — A candidate for county recorder where the offices of the clerk of the court and recorder of deeds are separate, except in any city not within a county or any county having a charter form of government, shall be at least twenty-one years of age, a registered voter, and a resident of the state of Missouri as well as the county in which he or she is a candidate for at least one year prior to the date of the general election. Upon election to office, the person shall continue to reside in that county during his or her tenure in office.

(L. 2011 H.B. 186)



Section 59.022 Vacancy when offices of clerk of the court and recorder of deeds are separate, how filled.

Effective 28 Aug 2011

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.022. Vacancy when offices of clerk of the court and recorder of deeds are separate, how filled. — In the event of a vacancy caused by death or resignation in the office of county recorder where the offices of the clerk of the court and recorder of deeds are separate, except in any city not within a county or any county with a charter form of government, the county commission shall appoint a deputy recorder or a qualified person to serve as an interim recorder of deeds until the unexpired term is filled under section 105.030.

(L. 2011 H.B. 186)



Section 59.041 Separation of offices of circuit clerk and recorder of deeds (certain second class counties) — office to be placed on ballot, when.

Effective 28 Aug 2003

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.041. Separation of offices of circuit clerk and recorder of deeds (certain second class counties) — office to be placed on ballot, when. — 1. Notwithstanding the provisions of this chapter or chapter 478, or any other provision of law in conflict with the provisions of this section, in any county which becomes a county of the second class after September 28, 1987, and wherein the offices of circuit clerk and recorder of deeds are combined, such combination shall continue until the governing body of the county authorizes the separation of the offices as provided in section 59.042.

2. Each county in which the circuit clerk ex officio recorder of deeds was appointed to office before August 28, 2003, shall place the office on the ballot at the general election in November, 2006, and the person elected at the general election shall be the circuit clerk ex officio recorder of deeds of the county until a successor is elected and qualified pursuant to section 483.015. The person in such office on August 28, 2003, shall continue to hold office until a successor is elected and qualified pursuant to this subsection unless sooner removed. In the event that the county separates the offices of circuit clerk and recorder of deeds before the general election in November, 2006, the person in office at the time of the separation shall continue to perform the duties of the offices until a successor is elected and qualified for each office pursuant to this section, section 59.020, and section 483.015, unless sooner removed.

(L. 1987 S.B. 65, et al., A.L. 2001 S.B. 288, A.L. 2003 S.B. 186)



Section 59.042 Vote required to separate offices of circuit court clerk and recorder of deeds, when.

Effective 28 Aug 2003

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.042. Vote required to separate offices of circuit court clerk and recorder of deeds, when. — In any county where the offices of clerk of the circuit court and the recorder of deeds are combined, the governing body of said county, by public vote, may authorize the separation of the two offices. In all counties where the offices are separated after August 28, 2003, the qualified voters shall elect a separate recorder of deeds at the next general election. Thereafter, the recorder of deeds shall be elected pursuant to section 59.020.

(L. 2001 S.B. 288, A.L. 2003 S.B. 186)



Section 59.043 Circuit court clerk elected, when.

Effective 01 Jul 2001, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.043. Circuit court clerk elected, when. — In all counties where the recorder of deeds and the clerk of the circuit court are separated after December 31, 2003, in the next November general election, and every four years thereafter, the qualified voters of such county shall elect some suitable person as circuit court clerk who shall hold office for four years until a successor is elected, commissioned and qualified. Such person shall enter upon the duties of office on the first day of January next following the election.

(L. 2001 S.B. 288)

Effective 7-01-01



Section 59.044 Certain recorders to be paid statutory compensation.

Effective 28 Aug 2005

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.044. Certain recorders to be paid statutory compensation. — In any county, except counties with a charter form of government, counties of the first classification, and any city not within a county, where the recorder of deeds is separate from that of the clerk of the circuit court, each recorder of deeds shall be paid the statutory compensation provided for by sections 50.333 and 50.334.

(L. 2005 H.B. 58 merged with S.B. 210)



Section 59.080 Failure to give bond — penalty.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.080. Failure to give bond — penalty. — No recorder shall enter upon or officiate in his office before he has given such security, upon pain of forfeiting the sum of three hundred dollars, one-half to the county and the other half to him who shall sue for the same, to be recovered by civil action.

(RSMo 1939 § 13152)

Prior revisions: 1929 § 11531; 1919 § 10556; 1909 § 10369



Section 59.090 Circuit clerk to be ex officio recorder, exceptions (fourth class counties).

Effective 01 Jul 2001, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.090. Circuit clerk to be ex officio recorder, exceptions (fourth class counties). — 1. In all counties of the fourth class, the clerks of the circuit court shall be ex officio recorder for their respective counties, unless the governing body of such county has separated the two offices pursuant to sections 59.042 and 59.043.

2. With respect to any county that elects to separate the offices of clerk of the circuit court and recorder of deeds, all references in statutes to the "circuit clerk ex officio recorder of deeds" shall be deemed, after the separation, to refer to either the circuit clerk or the recorder of deeds, as appropriate in the context of the reference.

(RSMo 1939 § 13149, A.L. 1945 p. 1424 § 13147b, A.L. 2001 S.B. 288)

Prior revisions: 1929 § 11528; 1919 § 10553; 1909 § 10366

Effective 7-01-01



Section 59.100 Bond.

Effective 01 Jul 2001, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.100. Bond. — Every recorder elected as provided in section 59.020, before entering upon the duties of the office as recorder, shall enter into bond to the state, in a sum set by the county commission of not less than one thousand dollars, with sufficient sureties, not less than two, to be approved by the commission, conditioned for the faithful performance of the duties enjoined on such person by law as recorder, and for the delivering up of the records, books, papers, writings, seals, furniture and apparatus belonging to the office, whole, safe and undefaced, to such officer's successor.

(RSMo 1939 §§ 13150, 13155, A.L. 1959 S.B. 70, A.L. 1994 H.B. 1528, A.L. 2001 S.B. 288)

Prior revisions: 1929 § 11529; 1919 § 10554; 1909 § 10367

Effective 7-01-01

CROSS REFERENCE:

Sureties on bonds of county officers, qualifications, 107.010 to 107.070



Section 59.110 Bond of clerk — deposited, recorded (fourth class counties).

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.110. Bond of clerk — deposited, recorded (fourth class counties). — Such bonds shall be deposited in the office of the secretary of state, and by him recorded.

(RSMo 1939 § 13151)

Prior revisions: 1929 § 11530; 1919 § 10555; 1909 § 10368



Section 59.120 Place of office — record books.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.120. Place of office — record books. — The recorder shall keep his office at the seat of justice, and the county commission shall provide the same with suitable books, in which the recorder shall record all instruments of writing authorized and required to be recorded. If there is no courthouse or other suitable county building at the seat of justice, the county commission shall provide an office for the recorder at any other place in the county where there is a courthouse and courts of record are held.

(RSMo 1939 § 13148)

Prior revisions: 1929 § 11527; 1919 § 10552; 1909 § 10365



Section 59.130 Seal.

Effective 01 Jul 2001, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.130. Seal. — Every recorder of deeds shall have a seal of office, and shall have power to take the acknowledgment of proof of deeds and instruments of writing.

(RSMo 1939 § 13180, A.L. 2001 S.B. 288)

Prior revisions: 1929 § 11561; 1919 § 10584; 1909 § 10397

Effective 7-01-01



Section 59.140 Seal used by ex officio recorder.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.140. Seal used by ex officio recorder. — When the clerk of the circuit court is ex officio recorder of the county, he shall use the seal of said court in all cases in which his official seal is to be affixed.

(RSMo 1939 § 13153)

Prior revisions: 1929 § 11532; 1919 § 10557; 1909 § 10370



Section 59.150 Administration of oaths.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.150. Administration of oaths. — Hereafter whenever, under any law of this state relating to the duties of the recorder of deeds in any county of this state, it becomes necessary for any person to be sworn to any statement, affidavit or other papers of any kind, the recorder of deeds shall be authorized to administer an oath to any person in matters relating to the duties of his office, with like effect as clerks of courts of record; provided, he use his seal of office to the jurat, as clerks of courts of record do. He shall receive the same compensation allowed by law for like service as clerks of courts are now allowed.

(RSMo 1939 § 13181)

Prior revisions: 1929 § 11562; 1919 § 10585; 1909 § 10398



Section 59.160 Office hours, cities of 300,000 or more population.

Effective 28 Aug 1990

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.160. Office hours, cities of 300,000 or more population. — It shall hereafter be the duty of recorders of deeds, in cities which now have, or may hereafter have, a population of three hundred thousand inhabitants or over to keep their offices open for the transaction of business between the hours of nine o'clock in the morning and five o'clock in the afternoon Monday through Friday, except on days which are now or which may be hereafter declared public holidays by the laws of this state.

(RSMo 1939 § 7745, A.L. 1990 H.B. 1716)

Prior revisions: 1929 § 7597; 1909 § 9007



Section 59.163 Instruments where recorded or filed in counties of first class having two recording offices.

Effective 28 Aug 2003

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.163. Instruments where recorded or filed in counties of first class having two recording offices. — In any county of the first class in which the recorder of deeds is required by law to keep offices both at the county seat and at another place within the county, all deeds, deeds of trust, mortgages, and other instruments affecting real property situated in that range in the county where the office outside of the county seat is located shall be recorded in such office and not at the county seat; and the proper place to file, or to file for record if goods are or are to become fixtures, is as follows:

(1) When the collateral is goods which at the time the security interest attaches are or are to become fixtures, and the land to which the fixtures are or are to be attached is located in that range where the office outside the county seat is located, then in such office outside the county seat, and any such filing shall be for record;

(2) In all other cases where the proper place, or one of the proper places, to file or to file for record is in the office of the recorder of deeds of such county, then only in such office at the county seat and not in such office outside the county seat;

(3) All financing statements or other instruments or statements incidental thereto, such as continuation statements, termination statements, statements of assignment, in order to perfect, continue, terminate, assign, release, or affect a security interest in accordance with article 9, chapter 400, the uniform commercial code, shall have priority over liens filed under this section for the time period after June 30, 2001, and before August 28, 2003.

(L. 1957 p. 347 § 1, A.L. 1965 pp. 114, 170, A.L. 1969 H.B. 677, A.L. 2003 H.B. 221 merged with S.B. 346)



Section 59.167 Abstract of instruments in branch offices not required to be kept (first class counties).

Effective 28 Aug 1957

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.167. Abstract of instruments in branch offices not required to be kept (first class counties). — Any recorder of deeds of a county of the first class who is required by law to keep an office at the county seat and also at another place within his county is not required to make or keep at his office at the county seat any abstract or index of instruments or papers recorded or filed in the office outside of the county seat and no such abstract or index of instruments recorded at the county seat is required to be made or kept at the office outside of the county seat, any other provision of law to the contrary notwithstanding.

(L. 1957 p. 347 § 2)



Section 59.170 Branch of Jackson County recorder's office in Kansas City — recording of documents at county seat of Jackson County permitted.

Effective 28 Aug 2006

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.170. Branch of Jackson County recorder's office in Kansas City — recording of documents at county seat of Jackson County permitted. — The recorder of deeds for Jackson County, Missouri, shall open an office at Kansas City, in which may be recorded deeds, deeds of trust, mortgages and other instruments affecting real property situated in that county, and in which may be filed or filed for record all financing statements and other instruments or statements incidental thereto affecting personal property, fixtures, or other collateral. Deeds, deeds of trust, mortgages, and other instruments affecting real property, and financing statements and other instruments incidental thereto affecting personal property, fixtures, or other collateral may also be recorded or filed for record at the recorder's office located at the county seat of any county with a charter form of government and with more than six hundred thousand but fewer than seven hundred thousand inhabitants.

(RSMo 1939 § 15662, A.L. 1965 p. 170, A.L. 1969 H.B. 677, A.L. 2006 H.B. 1707)



Section 59.180 County commission to provide office and supplies.

Effective 28 Aug 1969

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.180. County commission to provide office and supplies. — It shall be the duty of the county commission to furnish a suitable room in which the office shall be kept, and to furnish all fuel, books, stationery, and supplies required in and about the office, and all deeds, deeds of trust, mortgages, and other instruments affecting real property situated in range thirty-three, or fixtures attached or to be attached thereto, shall be recorded in a well-bound book or books, to be kept at the office in Kansas City.

(RSMo 1939 § 15663, A.L. 1965 p. 170, A.L. 1969 H.B. 677)



Section 59.200 Recorder or deputy prohibited from making abstracts of title — penalty.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.200. Recorder or deputy prohibited from making abstracts of title — penalty. — Every recorder of deeds or the deputy of any such officer, who shall engage in the business of making abstracts of instruments of record in his office affecting the title to lands, for profit or hire, or who shall furnish to any person or persons any written extract, excerpt, memoranda or copy of any such instrument of record, for profit or hire, otherwise than under and in pursuance of the statutes defining his duties as such officer and in his official capacity, duly authenticating each extract, excerpt, memoranda or copy of every such instrument so furnished under the seal of his office, shall be deemed guilty of a misdemeanor and shall, upon conviction, be punished by a fine of not less than twenty nor more than fifty dollars.

(RSMo 1939 § 13189)

Prior revisions: 1929 § 11570; 1919 § 10593



Section 59.210 Accounts audited and settled by county commission.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.210. Accounts audited and settled by county commission. — It shall be the duty of the county commission to audit and settle the accounts of recorders for books purchased for the use of their offices, and allow, in their discretion, such sums as shall be reasonable, to be paid out of the county treasury.

(RSMo 1939 § 13186)

Prior revisions: 1929 § 11567; 1919 § 10590; 1909 § 10403



Section 59.220 Compensation of recorder of deeds (St. Louis City).

Effective 28 Aug 1998

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.220. Compensation of recorder of deeds (St. Louis City). — Beginning January 1, 1998, in the City of St. Louis, the recorder of deeds shall receive as total compensation an annual salary of fifty-eight thousand three hundred dollars and beginning January 1, 1999, in the City of St. Louis, the recorder of deeds shall receive as total compensation an annual salary of sixty-four thousand one hundred thirty dollars. Thereafter, the compensation of the recorder of deeds of the City of St. Louis may be annually increased by an amount equal to the annual salary adjustment for employees of the City of St. Louis as approved by the board of alderman of said city.

(L. 1945 p. 574 §§ 2, 3, A. 1949 H.B. 2017, A.L. 1957 p. 322, A.L. 1973 H.B. 685, A.L. 1978 S.B. 775, A.L. 1987 S.B. 65, et al., A.L. 1997 S.B. 11, A.L. 1998 H.B. 1480)



Section 59.227 Fees, record of and disposition of (certain first class counties).

Effective 28 Aug 1973

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.227. Fees, record of and disposition of (certain first class counties). — The recorder of deeds in counties of the first class not having a charter form of government shall keep a full, true and faithful account of all fees of every kind received and shall make a report thereof at the end of each year to the county commission. All fees, charges and moneys collected or received by the recorder of deeds shall be paid by him into the county treasury.

(L. 1973 H.B. 685)



Section 59.230 Fees received — reports — deposited where (second class counties).

Effective 28 Aug 1967

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.230. Fees received — reports — deposited where (second class counties). — The recorder of deeds in counties of the second class shall keep a full, true and faithful account of all fees of every kind received and shall make a report thereof every year to the county commission. All fees received by him each year of his official term shall be paid by him into the county treasury, to form a part of the jury fund of the county, except that whenever there is in the county treasury to the credit of the jury fund six thousand dollars or more, the aforementioned fees received by the recorder of deeds shall be paid into the county treasury to the credit of the general revenue fund.

(L. 1945 p. 1560 § 1, A.L. 1951 p. 381, A.L. 1959 S.B. 196, A.L. 1967 p. 137)



Section 59.240 Fees to be collected — affidavit required — report, contents of (second class and certain first class counties).

Effective 28 Aug 1973

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.240. Fees to be collected — affidavit required — report, contents of (second class and certain first class counties). — The recorder of deeds of each county of the first class not having a charter form of government and of each county of the second class shall charge, receive and collect in all cases every fee, charge, or money due his office by law. He shall also, when he makes and files the report required by section 59.227 or by section 59.230 at the end of each year of his official term, verify the same by affidavit, and the report shall show the source and amount of every fee or charge collected. All fees, charges and moneys collected by the recorder of deeds shall be the property of the county.

(L. 1945 p. 1560 § 2, A.L. 1967 p. 137, A.L. 1973 H.B. 685)



Section 59.245 Record of conveyances to county assessor (second class and certain first class counties).

Effective 28 Aug 1990

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.245. Record of conveyances to county assessor (second class and certain first class counties). — In all counties of the first class not having a charter form of government and in all counties of the second class, the recorder of deeds shall furnish the county assessor, upon the recording of conveyances of real estate, the legal descriptions and the names and addresses of the grantees of the property conveyed for the purpose of maintaining current tax lists and for properly sending out annual tax statements.

(L. 1951 p. 381 § 59.241, A.L. 1967 p. 137, A.L. 1973 H.B. 685, A.L. 1990 H.B. 1327)



Section 59.250 Accounting of fees collected — annual report — moneys collected property of county.

Effective 01 Jul 2001, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.250. Accounting of fees collected — annual report — moneys collected property of county. — 1. The recorder of deeds in counties wherein there is a separate circuit clerk and recorder, shall keep a full, true and faithful account of all fees of every kind received. The recorder shall make a report thereof each year to the county commission.

2. It shall be the duty of the recorder of deeds to charge, receive and collect in all cases every fee, charge or money due the recorder's office by law. The recorder of deeds shall also, when he or she makes and files the report required by this section at the end of each year of his or her official term, verify such report by affidavit, and the report shall show the source and amount of every fee or charge collected. All fees, charges and moneys collected by the recorder of deeds shall be the property of the county. Every recorder of deeds shall be liable on his or her official bond for all fees collected and not accounted for by him or her and paid into the county treasury as provided by this section.

(L. 1945 p. 1526 § 1, A.L. 1953 p. 372, A.L. 1965 p. 172, A.L. 1969 H.B. 119, A.L. 2001 S.B. 288)

Effective 7-01-01



Section 59.255 Marginal release of deeds of trust book kept, certain counties.

Effective 01 Jul 2001, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.255. Marginal release of deeds of trust book kept, certain counties. — The recorder of deeds in each county wherein the offices of circuit clerk and recorder of deeds are separate and the circuit clerk and ex officio recorder of deeds in each county wherein the offices are combined shall keep in his or her office a record known as the "Marginal Release of Deeds of Trust" in which was recorded, at the time of the execution of a marginal release of a deed of trust, executed prior to August 28, 1991, the names of the grantors and grantees, the book and page of release, the date of release and to whom delivered.

(L. 1959 S.B. 171 § 1, A.L. 1965 p. 172, A.L. 2001 S.B. 288)

Effective 7-01-01



Section 59.257 Deputy recorders — appointment — qualifications — certain counties.

Effective 01 Jul 2001, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.257. Deputy recorders — appointment — qualifications — certain counties. — The recorder of deeds in counties wherein there is a separate circuit clerk and recorder is entitled to appoint the deputies that the recorder of deeds, with the approval of the county commission, deems necessary for the prompt and proper discharge of the duties of his office. The deputies shall possess the same qualifications as the recorder and may, in the name of their principal, perform the duties of the recorder of deeds, but all recorders of deeds and their sureties are responsible for the official conduct of their deputies. The deputies appointed pursuant to this section shall receive the salaries that are fixed by the recorder of deeds, with the approval of the county commission, from the general revenue of the county. The appointment of every deputy shall be in writing, endorsed with an oath of office similar to that taken by the recorder of deeds and subscribed to by the deputy appointed, and filed by the recorder with the county commission.

(L. 1969 H.B. 119, A.L. 2001 S.B. 288)

Effective 7-01-01



Section 59.260 Circuit clerk to collect and report fees as recorder, when.

Effective 01 Jul 2001, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.260. Circuit clerk to collect and report fees as recorder, when. — It shall be the duty of the circuit clerk and recorder of counties wherein the offices are combined to charge and collect for the county in all cases every fee accruing to his or her office as recorder of the county to which he or she may be entitled under the law, and shall at the end of each month, file with the county clerk a report of all fees charged and accruing to his office during such month, together with the names of persons paying such fees. It shall be the duty of the circuit clerk and recorder, upon the filing of said report, to forthwith pay over to the county treasurer all moneys that shall have been collected by him or her as recorder during the month and required to be shown in such monthly report as herein provided, taking duplicate receipts therefor, one of which shall be filed with the county clerk; and every such circuit clerk and recorder shall be liable on his or her official bond for all fees collected and not accounted for by him or her, and paid into the county treasury as herein provided.

(L. 1945 p. 1529 § 3, L. 1945 p. 1532 § 3, A.L. 1949 H.B. 2017, A.L. 2001 S.B. 288)

Effective 7-01-01



Section 59.270 Deputies — compensation (certain first class counties).

Effective 28 Aug 1973

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.270. Deputies — compensation (certain first class counties). — The recorder of deeds of all counties of the first class not having a charter form of government shall appoint such assistants and deputies as he deems necessary for the proper discharge of the duties of his office, and may set their compensation within the limits of the allocations made for that purpose by the county commission. The compensation for the assistants and deputies shall be paid in equal installments out of the county treasury in the same manner as other county employees are paid.

(RSMo 1939 § 13466, A.L. 1945 p. 1566 § 13135, A.L. 1947 V. I p. 520, A. 1949 H.B. 2017, A.L. 1951 p. 388, A.L. 1955 p. 354, A.L. 1959 S.B. 70, A.L. 1961 p. 267, A.L. 1971 H.B. 484, A.L. 1973 H.B. 685)

Prior revisions: 1929 § 11834; 1919 § 11042; 1909 § 10738



Section 59.290 Deputies — appointment — qualifications — compensation (second class counties).

Effective 28 Aug 1959

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.290. Deputies — appointment — qualifications — compensation (second class counties). — The recorder of deeds, in counties of the second class, is entitled to appoint the deputies that the recorder of deeds, with the approval of the county commission, deems necessary for the prompt and proper discharge of the duties of his office. The deputies shall possess the qualifications of clerks of courts of record, and may, in the name of their principal, perform the duties of the recorder of deeds, but all recorders of deeds and their sureties are responsible for the official conduct of their deputies. The deputies, appointed as herein provided, shall receive the salaries that are fixed by the recorder of deeds, with the approval of the county commission. The appointment of every deputy shall be in writing, endorsed with an oath of office, similar to that taken by the recorder and subscribed to by the deputy appointed, and filed by the recorder of deeds with the county commission.

(L. 1945 p. 1560 § 3, A.L. 1959 S.B. 70)



Section 59.300 Deputies, counties wherein clerk is ex officio recorder — appointment — qualifications.

Effective 01 Jul 2001, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.300. Deputies, counties wherein clerk is ex officio recorder — appointment — qualifications. — The circuit clerk and recorder in counties wherein the offices are combined, as recorder of the county, may appoint in writing one or more deputies, to be approved by the circuit judge of the circuit court, which appointment with the like oath of office as their principals, to be taken by them and endorsed thereon shall be filed in the office of the county clerk. Such deputy recorders shall possess the qualifications of clerks of courts of record, and may, in the name of their principals, perform the duties of recorders of deeds, but all circuit clerks and recorders and their sureties shall be responsible for the official conduct of their deputies.

(RSMo 1939 § 13160, A.L. 1945 p. 1529 § 6, A.L. 1945 p. 1532 § 6, A. 1949 H.B. 2017, A.L. 1978 H.B. 1634, A.L. 2001 S.B. 288)

Prior revisions: 1929 § 11542; 1919 § 10567; 1909 § 10380

Effective 7-01-01



Section 59.310 Documents for recording — page, defined — size of type or print — signature requirements — recorder's fee.

Effective 01 Jan 2002, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.310. Documents for recording — page, defined — size of type or print — signature requirements — recorder's fee. — 1. The county recorder of deeds may refuse any document presented for recording that does not meet the following requirements:

(1) The document shall consist of one or more individual pages printed only on one side and not permanently bound nor in a continuous form. The document shall not have any attachment stapled or otherwise affixed to any page except as necessary to comply with statutory requirements, provided that a document may be stapled together for presentation for recording; a label that is firmly attached with a bar code or return address may be accepted for recording;

(2) The size of print or type shall not be smaller than eight-point type and shall be in black or dark ink. Should any document presented for recording contain type smaller than eight-point type, such document shall be accompanied by an exact typewritten copy not smaller than eight-point type to be recorded contemporaneously as additional pages of the document;

(3) The document must be of sufficient legibility to produce a clear and legible reproduction thereof. Should any document not be of sufficient legibility to produce a clear and legible reproduction, such document shall be accompanied by an exact typewritten copy not smaller than eight-point type to be recorded contemporaneously as additional pages of the document;

(4) The document shall be on white paper or light-colored of not less than twenty-pound weight without watermarks or other visible inclusions, except for plats and surveys, which may be on materials such as Mylar or velum. All text within the document shall be of sufficient color and clarity to ensure that when the text is reproduced from record, it shall be readable;

(5) All signatures on a document shall be in black or dark ink, such that such signatures shall be of sufficient color and clarity to ensure that when the text is reproduced from record, it shall be readable, and shall have the corresponding name typed, printed or stamped underneath said signature. The typing or printing of any name or the applying of an embossed or inked stamp shall not cover or otherwise materially interfere with any part of the document except where provided for by law;

(6) The documents shall have a top margin of at least three inches of vertical space from left to right, to be reserved for the recorder of deeds' certification and use. All other margins on the document shall be a minimum of three-fourths of one inch on all sides. Nonessential information such as form numbers, page numbers or customer notations may be placed in the margin. A document may be recorded if a minor portion of a seal or incidental writing extends beyond the margins. The recorder of deeds will not incur any liability for not showing any seal or information that extends beyond the margins of the permanent archival record.

2. Every document containing any of the items listed in this subsection that is presented for recording, except plats and surveys, shall have such information on the first page below the three-inch horizontal margin:

(1) The title of the document;

(2) The date of the document;

(3) All grantors' names;

(4) All grantees' names;

(5) Any statutory addresses;

(6) The legal description of the property; and

(7) Reference book and pages for statutory requirements, if applicable.

­­

­

3. From January 1, 2002, documents which do not meet the requirements set forth in this section may be recorded for an additional fee of twenty-five dollars, which shall be deposited in the recorders' fund established pursuant to subsection 1 of section 59.319.

4. Documents which are exempt from format requirements and which the recorder of deeds may record include the following:

(1) Documents which were signed prior to January 1, 2002;

(2) Military separation papers;

(3) Documents executed outside the United States;

(4) Certified copies of documents, including birth and death certificates;

(5) Any document where one of the original parties is deceased or otherwise incapacitated; and

(6) Judgments or other documents formatted to meet court requirements.

5. Any document rejected by a recorder of deeds shall be returned to the preparer or presenter accompanied by an explanation of the reason it could not be recorded.

6. Recorders of deeds shall be allowed fees for their services as follows:

(1) For recording every deed or instrument: five dollars for the first page and three dollars for each page thereafter except for plats and surveys;

(2) For copying or reproducing any recorded instrument, except surveys and plats: a fee not to exceed two dollars for the first page and one dollar for each page thereafter;

(3) For every certificate and seal, except when recording an instrument: one dollar;

(4) For recording a plat or survey of a subdivision, outlets or condominiums: twenty-five dollars for each sheet of drawings or calculations based on a size not to exceed twenty-four inches in width by eighteen inches in height. For recording a survey of one or more tracts: five dollars for each sheet of drawings or calculations based on a size not to exceed twenty-four inches in width by eighteen inches in height. Any plat or survey larger than eighteen inches by twenty-four inches shall be counted as an additional sheet for each additional eighteen inches by twenty-four inches, or fraction thereof, plus five dollars per page of other material;

(5) For copying a plat or survey of one or more tracts: a fee not to exceed five dollars for each sheet of drawings and calculations not larger than twenty-four inches in width and eighteen inches in height and one dollar for each page of other material;

(6) For a document which releases or assigns more than one item: five dollars for each item beyond one released or assigned in addition to any other charges which may apply;

(7) For every certified copy of a marriage license or application for a marriage license: two dollars;

(8) For duplicate copies of the records in a medium other than paper, the recorder of deeds shall set a reasonable fee not to exceed the costs associated with document search and duplication; and

(9) For all other use of equipment, personnel services and office facilities, the recorder of deeds may set a reasonable fee.

(RSMo 1939 § 13426, A.L. 1951 p. 396, A.L. 1977 S.B. 112, A.L. 1981 S.B. 348, A.L. 1985 H.B. 320, A.L. 2001 H.B. 606 merged with S.B. 515)

Prior revisions: 1929 § 11804; 1919 § 11012; 1909 § 10715

Effective 1-01-02



Section 59.313 Recorder's fees (St. Louis City) — page, defined — size of type or print — signature requirements.

Effective 01 Jan 2002, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.313. Recorder's fees (St. Louis City) — page, defined — size of type or print — signature requirements. — 1. The recorder of deeds in a city not within a county may refuse any document presented for recording that does not meet the following requirements:

(1) The document shall consist of one or more individual pages not permanently bound nor in a continuous form. The document shall not have any attachment stapled or otherwise affixed to any page except as necessary to comply with statutory requirements, provided that a document may be stapled together for presentation for recording; a label that is firmly attached with a bar code or return address may be accepted for recording;

(2) The size of print or type shall not be smaller than eight-point type and shall be in black or dark ink. Should any document presented for recording contain type smaller than eight-point type, such document shall be accompanied by an exact typewritten copy not smaller than eight-point type to be recorded contemporaneously as additional pages of the document;

(3) The document must be of sufficient legibility to produce a clear and legible reproduction thereof. Should any document not be of sufficient legibility to produce a clear and legible reproduction, such document shall be accompanied by an exact typewritten copy not smaller than eight-point type to be recorded contemporaneously as additional pages of the document;

(4) The document shall be on white or light-colored paper of not less than twenty-pound weight without watermarks or other visible inclusions, except for plats and surveys, which may be on materials such as Mylar or velum. All text within the document shall be of sufficient color and clarity to ensure that when the text is reproduced from record, it shall be readable;

(5) All signatures on a document shall be in black or dark ink, such that such signatures shall be of sufficient color and clarity to ensure that when the text is reproduced from record, it shall be readable, and shall have the corresponding name typed, printed or stamped underneath said signature. The typing or printing of any name or the applying of an embossed or inked stamp shall not cover or otherwise materially interfere with any part of the document, except where provided for by law;

(6) Every document, except plats and surveys, shall have a top margin of at least three inches of vertical space from left to right, to be reserved for the recorder of deeds' certification and use. All other margins on the document shall be a minimum of three-fourths of one inch on all sides. Nonessential information such as form numbers, page numbers or customer notations may be placed in the margin. A document may be recorded if a minor portion of a seal or incidental writing extends beyond the margins. The recorder of deeds will not incur any liability for not showing any seal or information that extends beyond the margins of the permanent archival record.

2. Every document containing any of the items listed in this subsection that is presented for recording, except plats and surveys, shall have such information on the first page below the three-inch horizontal line:

(1) The title of the document;

(2) The date of the document;

(3) All grantors' names;

(4) All grantees' names;

(5) Any statutory addresses;

(6) The legal description or descriptions of the property; and

(7) Reference book and page for statutory requirements, if applicable.

­­

­

3. From January 1, 2002, documents which do not meet the requirements set forth in this section may be recorded for an additional fee of twenty-five dollars, which shall be deposited in the recorders' fund established pursuant to subsection 1 of section 59.319.

4. Documents which are exempt from format requirements and which the recorder of deeds may record include the following:

(1) Documents which were signed prior to January 1, 2002;

(2) Military separation papers;

(3) Documents executed outside the United States;

(4) Certified copies of documents, including birth and death certificates;

(5) Any document where one of the original parties is deceased or otherwise incapacitated; and

(6) Judgments or other documents formatted to meet court requirements.

5. Any document rejected by a recorder of deeds shall be returned to the preparer or presenter accompanied by an explanation of the reason it could not be recorded.

6. Recorders of deeds shall be allowed fees for their services as follows:

(1) For recording every deed or instrument: ten dollars for the first page and five dollars for each page thereafter;

(2) For copying or reproducing any recorded instrument, except surveys and plats: three dollars for the first page and two dollars for each page thereafter;

(3) For every certificate and seal, except when recording an instrument: two dollars;

(4) For recording a plat or survey of a subdivision, outlots or condominiums: forty-four dollars for each sheet of drawings and calculations based on a size of not to exceed twenty-four inches in width by eighteen inches in height, plus ten dollars for each page of other materials;

(5) For recording a survey of one tract of land, in the form of one sheet not to exceed twenty-four inches in width by eighteen inches in height: eight dollars;

(6) For copying a plat or survey: eight dollars for each page;

(7) For every certified copy of a marriage license or application for a marriage license: five dollars;

(8) For releasing on the margin: eight dollars for each item released;

(9) For a document which releases or assigns more than one item: seven dollars and fifty cents for each item beyond one released or assigned in addition to any other charges which may apply; and

(10) For duplicate reels of microfilm: thirty dollars each.

­­

­

(L. 1959 S.B. 26 § 1, A.L. 1984 S.B. 446, A.L. 1990 H.B. 1716, A.L. 1994 S.B. 567, A.L. 2001 H.B. 606 merged with S.B. 515)

Effective 1-01-02



Section 59.318 Donation for homeless, recording of certain instruments (Jackson County).

Effective 28 Aug 2010

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.318. Donation for homeless, recording of certain instruments (Jackson County). — A donation of one dollar may be collected by the recorder of deeds for any county with a charter form of government and with more than six hundred thousand but fewer than seven hundred thousand inhabitants, over and above any fees required by law, when any instruments specified in subdivisions (3) and (5) of section 59.330 are recorded. The donations collected for the recorded instrument shall be forwarded monthly by the recorder of deeds to the county treasurer, and the donations so forwarded shall be deposited by the county treasurer into the housing resource commission fund to assist homeless families and provide financial assistance to organizations addressing homelessness in the county. The recorder shall provide a check-off box for such donation on the application form.

(L. 2010 H.B. 1643)



Section 59.319 User fee and an additional fee required to record — collection, deposit, distribution, use of — state treasurer, commissioner of administration, secretary of state, duties.

Effective 28 Aug 2012

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.319. User fee and an additional fee required to record — collection, deposit, distribution, use of — state treasurer, commissioner of administration, secretary of state, duties. — 1. A user fee of four dollars shall be charged and collected by every recorder in this state, over and above any other fees required by law, as a condition precedent to the recording of any instrument. The state portion of the fee shall be forwarded monthly by each recorder of deeds to the state director of revenue, and the fees so forwarded shall be deposited by the director in the state treasury. Two dollars of such fee shall be retained by the recorder and deposited in a recorder's fund and not in county general revenue for record storage, microfilming, and preservation, including anything necessarily pertaining thereto. The recorder's funds shall be kept in a special fund by the treasurer and shall be budgeted and expended at the direction of the recorder and shall not be used to substitute for or subsidize any allocation of general revenue for the operation of the recorder's office without the express consent of the recorder. The recorder's fund may be audited by the appropriate auditing agency, and any unexpended balance shall be left in the fund to accumulate from year to year with interest.

2. An additional fee of three dollars shall be charged and collected by every recorder in this state, over and above any other fees required by law, as a condition precedent to the recording of any instruments specified in subdivisions (1) and (2) of section 59.330. The fees collected from this additional three dollars per recorded instrument shall be forwarded monthly by each recorder of deeds to the state director of revenue, and the fees so forwarded shall be deposited by the director in the state treasury.

3. The state treasurer and the commissioner of administration shall establish an appropriate account within the state treasury and in accordance with the state's accounting methods. Any receipt required by this section to be deposited in the state treasury shall be credited as follows:

(1) The amount of one dollar for each fee collected under subsection 1 of this section shall be paid to the state treasurer and credited to the "Missouri Land Survey Fund" which is hereby created to be utilized for the purposes of sections 60.510 to 60.620 and section 60.670. The state treasurer shall be custodian of the fund and may approve disbursements from the fund in accordance with sections 30.170 and 30.180. Any funds previously collected by the state treasurer to be utilized for the purposes of sections 60.510 to 60.620 and section 60.670 shall transfer to the Missouri land survey fund. Any portion of the fund not immediately needed for the purposes authorized shall be invested by the state treasurer as provided by the constitution and laws of this state. All income, interest, and moneys earned from such investments shall be deposited in the Missouri land survey fund. Any unexpended balance in the fund at the end of the fiscal year is exempt from the provisions of section 33.080 relating to the transfer of unexpended balances to the general revenue fund;

(2) The amount of one dollar for each fee collected under subsection 1 of this section to an account to be utilized by the secretary of state for additional preservation of local records; and

(3) The amount of three dollars collected under subsection 2 of this section into the Missouri housing trust fund as designated in section 215.034.

(L. 1969 p. 123 § 17, A.L. 1985 H.B. 320, A.L. 1989 H.B. 786, A.L. 1994 H.B. 1745, A.L. 2012 H.B. 1251)

CROSS REFERENCE:

Recorder's funds may be used for matching funds requirements for grants for preservation of local records, 109.221



Section 59.320 Fee to be paid before record made, exceptions.

Effective 28 Aug 1986

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.320. Fee to be paid before record made, exceptions. — The recorder shall not be bound to make any record for which a fee may be allowed by law other than records made for a political subdivision of this state, unless such fee shall have been paid or tendered by the party requiring the record to be made. The recorder may make records for political subdivisions of this state or any officer thereof without payment or tender of payment prior to the making of the record and may bill the political subdivision on a monthly basis for fees due for the making of such records.

(RSMo 1939 § 13185, A.L. 1986 H.B. 931)

Prior revisions: 1929 § 11566; 1919 § 10589; 1909 § 10402



Section 59.321 One dollar filing fee required, used for county employees' retirement system or general revenue account.

Effective 01 Sep 2003, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.321. One dollar filing fee required, used for county employees' retirement system or general revenue account. — In addition to any other fee, the recorder of deeds in all counties and any city not within a county shall collect one dollar on all documents or instruments that are recorded. The recorder of deeds in all counties, except in counties with a charter form of government and any city not within a county, shall forward the fee to the county employees' retirement system pursuant to section 50.1190, provided, however, that the recorder of deeds in any county with a charter form of government and any city not within a county whose employees are not members of the county employees' retirement system shall deposit the fee to the general revenue of that county or city not within a county. The provisions of this section shall become effective September 1, 2003.

(L. 2003 H.B. 221 merged with S.B. 346)

Effective 9-01-03



Section 59.330 What shall be recorded — legal description required, when — validity.

Effective 28 Aug 2003

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.330. What shall be recorded — legal description required, when — validity. — 1. It shall be the duty of recorders to record:

(1) All deeds, mortgages, conveyances, deeds of trust, assignments, bonds, covenants, defeasances, or other instruments of writing, of or concerning any lands and tenements, or goods and chattels, which shall be proved or acknowledged, and authorized to be recorded in their offices;

(2) All papers and documents found in their respective offices, of and concerning lands and tenements, or goods and chattels, and which were received from the Spanish and French authorities at the change of government;

(3) All marriage contracts and certificates of marriage;

(4) All commissions and official bonds required by law to be recorded in their offices;

(5) All written statements furnished to him for record, showing the sex and date of birth of any child or children, the name, business and residence of the father and maiden name of the mother of such child or children.

2. All deeds, mortgages, conveyances, deeds of trust, assignments, bonds, covenants or defeasances, except supplemental indentures of utility companies and rural electric cooperatives, must contain a legal description of the lands affected. All deeds, except deeds of easement or right-of-way conveying any lands or tenements must contain a mailing address of one of the grantees named in the instrument. The recorder of deeds shall not record such instrument absent such address or legal description; provided, however, that the statutory constructive notice or the validity of the instrument shall not be affected by the absence of the address or the absence of the legal description.

(RSMo 1939 § 13161, A.L. 1963 p. 115, A.L. 1985 H.B. 210, A.L. 1989 H.B. 786, A.L. 1990 H.B. 1190, A.L. 1997 S.B. 164, A.L. 2003 S.B. 383)

Prior revisions: 1929 § 11543; 1919 § 10568; 1909 § 10381



Section 59.331 Certain personal identifying information not to be included in certain documents for recording, exceptions.

Effective 28 Aug 2006

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.331. Certain personal identifying information not to be included in certain documents for recording, exceptions. — The preparer of a document shall not include an individual's sensitive personal identifying information in a document that is prepared and presented for recording in the office of the recorder of deeds. "Sensitive personal identifying information" includes federal Social Security numbers, bank account numbers, and credit card account numbers. This section does not apply to state or federal tax liens, military separation or discharge papers, and other documents required by law to contain such information that are filed or recorded in the office of the recorder of deeds. Should any person's sensitive personal identifying information appear on any document prepared or submitted for recording, the preparer, submitter, or anyone in an agency relationship with the person may redact, remove, or delete the sensitive personal identifying information before submission to the recorder of deeds. Any such redaction, removal, or deletion shall not in any way affect the legal status of the transaction described in the document. The recorder of deeds shall not alter or modify any document in the official record except as otherwise provided by law.

(L. 2004 H.B. 795, et al., A.L. 2006 S.B. 932)



Section 59.332 Redaction or removal of sensitive personal identifying information permitted, when, procedure (Jackson County)

Effective 28 Aug 2006

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.332. Redaction or removal of sensitive personal identifying information permitted, when, procedure (Jackson County) — 1. Should any sensitive personal identifying information, as defined in section 59.331, appear in any record or image viewable on any publicly available internet website maintained or sponsored by a recorder of deeds, any person may apply to the recorder of deeds for redaction or removal of that sensitive personal identifying information. Any such application shall be made in writing, signed by the applicant, his or her attorney, or legal guardian, and shall specifically identify the document or documents containing the sensitive personal identifying information. The application shall be accompanied by a legible copy of each recorded document affected by the application, upon which the sensitive personal identifying information that is to be redacted is highlighted or otherwise indicated. Upon receipt of an application submitted in compliance with this section, the recorder of deeds may redact or remove the affected document from the records viewable on the publicly available internet website.

2. The provisions of this section shall only apply to any county with a charter form of government and with more than six hundred thousand but fewer than seven hundred thousand inhabitants.

(L. 2006 S.B. 932)



Section 59.335 Bankruptcy, certified copies of papers to be recorded — fees.

Effective 28 Aug 1951

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.335. Bankruptcy, certified copies of papers to be recorded — fees. — Any recorder of deeds shall receive for record and record any certified copy of any matter in reference to bankruptcy which any act of Congress of the United States may provide for as being necessary to be filed in the county or counties wherein lands of a bankrupt are situated in order to be notice of said bankruptcy. Such certified copy shall be recorded in the record of deeds and indexed in the general index of deeds in the name of the bankrupt, as grantor, and in the name of the trustee in bankruptcy or receiver, if any, as grantee. The recorder of deeds shall charge and collect the same fee for recording such certified copy as is provided by law for recording a deed of the same length.

(L. 1951 p. 367)



Section 59.340 Records to be recorded in separate books by classes.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.340. Records to be recorded in separate books by classes. — The several classes of instruments of writing mentioned in the several subdivisions of section 59.330 shall be recorded in separate books, according to their classification therein.

(RSMo 1939 § 13162)

Prior revisions: 1929 § 11544; 1919 § 10569; 1909 § 10382



Section 59.350 Conveyances of personal property recorded, how.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.350. Conveyances of personal property recorded, how. — Instruments in writing, conveying chattels or personal property alone, which by any law of this state are required to be recorded or admitted of record in any recorder's office in this state, shall be recorded in a series of volumes separate from those used for recording conveyances of real estate.

(RSMo 1939 § 13163)

Prior revisions: 1929 § 11545; 1919 § 10570; 1909 § 10383



Section 59.380 Land patents recorded.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.380. Land patents recorded. — All patents for lands lying within the state of Missouri, granted to any person or persons by the President of the United States or the governor of this state, may be recorded in the office of the recorder of the county in which the lands are situated; and the recorder shall be allowed the same fees for recording such patents as are allowed by law for recording deeds or other instruments of writing.

(RSMo 1939 § 13171)

Prior revisions: 1929 § 11552; 1919 § 10577; 1909 § 10390



Section 59.390 Copies of land patents received in evidence.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.390. Copies of land patents received in evidence. — All copies of patents so recorded, or which may have been heretofore recorded, duly certified by the recorder, under his official seal, shall be received in all courts in this state as prima facie evidence of the contents of such patents.

(RSMo 1939 § 13172)

Prior revisions: 1929 § 11553; 1919 § 10578; 1909 § 10391



Section 59.400 Manner of recording.

Effective 28 Aug 1994

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.400. Manner of recording. — The recorder shall record, without delay, every deed, mortgage, conveyance, deed of trust, bond, commission or other writing delivered to him for record, with the acknowledgment, proofs and certificates written on or under the same, with the plats, surveys, schedules and other papers therein referred to, and thereto annexed, in the order of time when the same shall have been delivered for record, by writing them word for word, in a fair hand, noting all interlineations and erasures and words visibly written on erasures, and noting the day and time of the day, month and year, when the instrument so recorded was delivered to him, or brought to his office for record; and the same shall be considered as recorded from the time it was so delivered.

(RSMo 1939 § 13165, A.L. 1994 H.B. 1528)

Prior revisions: 1929 § 11547; 1919 § 10572; 1909 § 10385



Section 59.410 Photographic copies deemed recording — to be bound.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.410. Photographic copies deemed recording — to be bound. — Wherever the statutes require deeds, mortgages, conveyances, deeds of trust, bonds, covenants, documents, marriage contracts, certificates of marriage, commissions, official bonds, statements, records, plats, surveys, schedules, papers, patents, or other instruments of writing to be recorded, the making of photographic copies of such deeds or other instruments of writing shall be deemed recording within the meaning of this chapter. Such photographic copies shall be bound, paged and indexed wherever it is so provided for deeds or other instruments recorded by hand, and such photographic copies when bound together shall be deemed record books within the meaning of this chapter.

(RSMo 1939 § 13188)

Prior revisions: 1929 § 11569; 1919 § 10592

CROSS REFERENCE:

Photographic copies of records, deemed transcribing, 109.100



Section 59.420 Manner of recording (first class counties and certain cities).

Effective 28 Aug 1945

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.420. Manner of recording (first class counties and certain cities). — In all cities in this state which now have or which may hereafter have or contain six hundred thousand inhabitants or more and in all counties in class one, the recorder shall record, without delay, every deed, mortgage, conveyance, deed of trust, bond, commission or other writing delivered to him for record, with the acknowledgment, proofs and certificates written on or under the same, by writing them, word for word, in a fair hand, or by typewriting them or by photostating them, noting at the foot of such record all interlineations and erasures, and the words visibly written on erasures, and noting, at the foot of the record, the day and time of the day, month and year when the instrument so recorded was delivered to him, or brought to his office for record; and the same shall be considered as recorded from the time it was so delivered. Except when otherwise provided by law it shall be the duty of the recorder to deliver to the person holding his receipt therefor every instrument so recorded within sixty days from the date upon which it was presented for recording.

(RSMo 1939 § 13166, A.L. 1945 p. 1426)



Section 59.430 Certificate on instrument recorded.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.430. Certificate on instrument recorded. — The recorder shall certify, on or under such deed, mortgage, conveyance, deed of trust, bond, commission or other instrument, so recorded, the day and time of the day, month and year, when he received it, and the book and page or pages of the book in which it is recorded, and, when recorded, deliver it to the party or his order.

(RSMo 1939 § 13167)

Prior revisions: 1929 § 11548; 1919 § 10573; 1909 § 10386



Section 59.440 Abstract and index of deeds.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.440. Abstract and index of deeds. — The recorder of each county in this state shall keep in his office a well-bound book or books, to be known as "The Abstract and Index of Deeds", which shall have appropriate columns properly ruled and headed for each of the following items, namely: Names of grantors and grantees, date of instrument, date of filing instrument for record, nature of instrument, book and page where recorded, description of land conveyed or affected; said books shall be divided into two equal parts, the front part to be alphabetically arranged for the names of grantors, and the back part to be alphabetically arranged for the names of grantees.

(RSMo 1939 § 13164)

Prior revisions: 1929 § 11546; 1919 § 10571; 1909 § 10384



Section 59.450 Index to marriage contracts and certificates.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.450. Index to marriage contracts and certificates. — The recorder shall, in like manner, make, keep and preserve a similar index to all the books of record in his office wherein marriage contracts and certificates of marriages are recorded.

(RSMo 1939 § 13169)

Prior revisions: 1929 § 11550; 1919 § 10575; 1909 § 10388



Section 59.460 Index to officers' commissions and bonds.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.460. Index to officers' commissions and bonds. — He shall, in like manner, make, keep and preserve a similar index to all the books of record wherein commissions and office bonds are recorded, containing the names of the officers appointed, and of the obligee and obligators in any bond recorded.

(RSMo 1939 § 13170)

Prior revisions: 1929 § 11551; 1919 § 10576; 1909 § 10389



Section 59.470 Index to instruments on file.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.470. Index to instruments on file. — When any instrument of writing conveying or affecting real estate authorized by law to be recorded shall be filed in the recorder's office for record, the recorder shall enter the same in the names of the grantors and grantees in both parts of the abstract and index of deeds, filling each appropriate column with the several items contained in such instrument in alphabetical order, in the names of the grantors and grantees; and if the instrument be made by the sheriff, in the name of the sheriff, and the defendant in the execution, or of the person whose land is sold, and of the grantee; and if made by an executor or administrator, in the name of the executor or administrator, and of the testator or intestate, and of the grantee; and if by attorney, in the name of such attorney and of his constituent and of the grantee; and if by a commissioner, in the name of such commissioner, and of the person whose land is sold, and of the grantee.

(RSMo 1939 § 13168)

Prior revisions: 1929 § 11549; 1919 § 10574; 1909 § 10387



Section 59.480 Recording of discharges from Armed Forces — definitions — duties of recorders — certain discharge records open records — disclosure of records, when.

Effective 28 Aug 2004

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.480. Recording of discharges from Armed Forces — definitions — duties of recorders — certain discharge records open records — disclosure of records, when. — 1. As used in this section, unless the context clearly indicates otherwise, the following terms mean:

(1) "Authorized party", any of the following:

(a) The person who is the subject of the document;

(b) The representative of a person who is the subject of the document or the agent of a person who is the subject of the document, including but not limited to, relatives, attorneys, attorneys in fact, conservators, guardians, and funeral directors; and who has authorization in writing from the person who is the subject of the document, the spouse of the person who is the subject of the document, a relative who is the next of kin of the person who is the subject of the document, a court, in order to represent the person who is the subject of the document or the executor of the person who was the subject of the document who is acting on behalf of the deceased subject of the document;

(c) Government agencies, including courts, that have an interest in assisting the subject of the document or in assisting the beneficiaries of the deceased subject of the document in obtaining a benefit;

(2) "Military discharge document", a discharge, separation notice, certificate of service, report of transfer or discharge, or any other notice or document which is evidence of severance or transfer from military service and which contains a service record from the Armed Forces of the United States, or any document that purports to represent a notice of separation from or service in any Armed Forces of the United States or any state, including but not limited to the Department of Defense form DD 214;

(3) "Recorder of deeds", the recorder of deeds in those counties where separate and the circuit clerk and ex officio recorder of deeds in those counties where the offices are combined.

2. Military discharge documents shall be accepted for filing by the recorder of deeds in all counties and the City of St. Louis in this state without any fee or compensation therefor.

3. The recorder of deeds may refuse to accept any military discharge document that:

(1) Is not an original or does not contain an original signature of an officer of the Armed Forces of the United States or a federal or state agency;

(2) Is not a certified copy from an agency of the federal or state government; or

(3) Appears to have alterations or erasures.

4. On or after August 28, 2004, the recorder of deeds shall:

(1) Maintain and make available to the public in its office an index containing only the name of the subject of a military discharge document;

(2) Maintain a separate index from publicly available information that contains only:

(a) The name of the subject of a military discharge document; and

(b) The location of the image of the military discharge document;

(3) Maintain the images of all military discharge documents separately from all other publicly available filed or recorded document images.

5. As part of any remote access system, the recorder of deeds shall not make available the location of the image or the image of the military discharge document.

6. Images of a military discharge document or copies thereof shall only be made available to an authorized party by submitting a notarized request form to the recorder of deeds. The recorder of deeds shall not receive a fee or compensation for a certified or uncertified copy of the military discharge document and shall not charge a notary fee for notarizing such request form.

7. All images of military discharge records older than seventy-five years are deemed principally of historical or genealogical interest, and shall be open records.

8. Prior to August 28, 2004, the Recorders Association of Missouri shall adopt a request form and any rules necessary to implement the provisions of this section. The recorder of deeds in all counties and the City of St. Louis shall use and furnish the forms adopted by the Recorders Association of Missouri and comply with the rules adopted by the Recorders Association of Missouri.

9. A request form that contains more than one military discharge document shall not be accepted by the recorder of deeds.

10. The recorder of deeds shall keep all completed request forms for a period of at least five years and such forms shall be made available only to an authorized party in accordance with the provisions of this section.

11. In the event that military discharge documents, prior to August 28, 2004, have been commingled, and to the extent possible, a recorder of deeds may choose to enact the provisions of this section regarding the indexes and images.

12. On or after August 28, 2004, military discharge documents kept pursuant to this section shall not be reproduced or used in whole or in part for any commercial or speculative purposes.

13. Any individual, agency, or court which obtains information pursuant to this section shall not disseminate or disclose such information or any part thereof except as authorized in this section or otherwise by law.

14. The recorder of deeds shall not be liable for any damages that may result from good faith compliance with the provisions of this section.

(L. 1943 p. 643 § 15077A, A.L. 1973 H.B. 772, A.L. 2003 S.B. 61 merged with S.B. 325, A.L. 2004 H.B. 1634)



Section 59.510 Certified copy of deeds for land in different counties to be recorded, when.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.510. Certified copy of deeds for land in different counties to be recorded, when. — Whenever any deed or other instrument of writing, conveying or affecting real estate situate in two or more counties in this state, has been or shall be duly recorded in any one of said counties, or where any new county heretofore has been or may hereafter be erected and organized, and such real estate or any part thereof shall be situate within such newly organized county, and the deed or other instrument of writing conveying or affecting such real estate has been or may be duly recorded in the county or counties from which such newly organized county has been or shall be taken, any person interested therein may procure from the recorder of deeds of such county a duly certified copy of such record, with his seal of office thereto affixed, and cause such certified copy, together with the certificate thereof, to be recorded in any other county where such real estate may be situated, in the same manner as the original instrument is or may be by law required to be recorded.

(RSMo 1939 § 13175)

Prior revisions: 1929 § 11556; 1919 § 10579; 1909 § 10392



Section 59.520 Certified copy of record notice to purchasers.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.520. Certified copy of record notice to purchasers. — The record of such copy and certificate shall, after the same has been duly made, thereafter impart notice to all persons of the contents of such record and of the original instrument from which such record has been made, and all subsequent purchasers and mortgagees shall be deemed to purchase with notice thereof; but this section shall not be so construed as to affect or impair in any wise the notice which the original record of such deed or other instrument of writing may have imparted or may hereafter impart of the contents of such original record.

(RSMo 1939 § 13176)

Prior revisions: 1929 § 11557; 1919 § 10580; 1909 § 10393



Section 59.530 Force and effect of certified copy.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.530. Force and effect of certified copy. — After such certified copy of such record, together with the certificate thereof, shall have been duly recorded as aforesaid, copies thereof, duly certified by the recorder of the proper county, with his seal of office thereto affixed, shall be received in evidence in the same manner and shall have the same force and effect as by law is or may be given to copies of the record of other deeds and instruments of writing affecting real estate which have been or may be hereafter duly recorded in the county in which such real estate is situated.

(RSMo 1939 § 13177)

Prior revisions: 1929 § 11558; 1919 § 10581; 1909 § 10394



Section 59.540 United States land patents.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.540. United States land patents. — It shall be the duty of the register of the United States land office of the state of Missouri, and he is hereby required, immediately after this section shall take effect, to forward by some convenient and safe means to the recorder of deeds in the various counties, and in the city of St. Louis, Missouri, all government land patents now on file or which may hereafter be filed in said office, affecting the title to any real estate in said counties or city, noting on the records of said office the disposition of such patents and the date when the same was forwarded.

(RSMo 1939 § 13173)

Prior revision: 1929 § 11554



Section 59.550 United States land patents — duties of recorders.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.550. United States land patents — duties of recorders. — It shall be the duty of the various recorders of this state to receive and receipt for such patents as may be forwarded to them by the register of the United States land office, and to list and preserve the same in their office until such time as they may be withdrawn on application of the owner of the property described in such patent; provided, that nothing in sections 59.540 and 59.550 shall prevent any person from having any patent withdrawn and recorded in such office upon payment to the recorder of the necessary recording fee.

(RSMo 1939 § 13174)

Prior revision: 1929 § 11555



Section 59.560 New abstract and index of deeds, when made — fee.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.560. New abstract and index of deeds, when made — fee. — When the county commission of any county in this state shall consider it necessary to provide a new abstract and index of deeds for the recorder's office of such county, in conformity to the provisions of this chapter, such commission may, by an order duly entered of record, direct the same to be done by the recorder or some other competent person, and when any such abstract and index shall become so worn and defaced as to be illegible, such commission shall, by order as aforesaid, direct the recorder or some other competent person to copy the same in a suitable book; the person making the new abstract and index shall be entitled to a fee of eight cents for each instrument entered in both parts of such abstract and index, and the person copying such abstract and index shall be allowed a fee of ten cents for every hundred words and figures, all of said fees to be paid out of the county treasury.

(RSMo 1939 § 13182)

Prior revisions: 1929 § 11563; 1919 § 10586; 1909 § 10399



Section 59.563 Electronic format for documents may be established.

Effective 28 Aug 1999

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.563. Electronic format for documents may be established. — The recorder of deeds in any municipality or county of this state may establish an electronic format for the recording or filing of documents which such recorder has a constitutional or statutory duty to maintain. Such documents may be recorded, filed, transmitted, stored and maintained in an electronic format as prescribed by the recorder of deeds of any municipality or county. No document presented pursuant to this section shall be required to be submitted in duplicate. Nothing in this section shall require any recorder of deeds to establish, accept or transmit any document in an electronic format.

(L. 1999 H.B. 795 § 1)



Section 59.565 Electronically transmitted signature valid, when.

Effective 28 Aug 1999

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.565. Electronically transmitted signature valid, when. — 1. Any statutory requirement that a document be signed by any person shall be satisfied by an electronically transmitted signature that is:

(1) Unique to the person signing;

(2) Capable of verification;

(3) Under the sole control of the person signing;

(4) Linked to the document in such a manner that if data is changed, the signature is invalidated; and

(5) Intended by the person signing to have the same force and effect as a manual signature;

­­

­

2. The execution of any document with a properly authenticated digital signature and acknowledgment pursuant to this section constitutes an affirmation, under penalty of perjury, that the facts stated in such document are true and that such person or persons are duly authorized to execute such document.

(L. 1999 H.B. 795 § 2)



Section 59.567 Fees, collection procedure.

Effective 28 Aug 1999

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.567. Fees, collection procedure. — The recorder of deeds in any municipality or county may establish a new revenue collection procedure of prepaid accounts for the payment of required recording or filing fees, including but not limited to the acceptance of credit or debit cards for such purpose. No person establishing an account pursuant to this section shall be entitled to payment of any interest on such account. Funds in prepayment accounts shall be refundable upon written order of the authorized party designated to transfer moneys from such account.

(L. 1999 H.B. 795 § 3)



Section 59.570 Records rebound, when.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.570. Records rebound, when. — When the county commission of any county in this state shall deem it necessary, it shall have power to order any of the books or records in or belonging to the office of recorder of deeds of such county to be rebound, and to allow a reasonable compensation therefor, to be paid out of the county treasury.

(RSMo 1939 § 3635)

Prior revisions: 1929 § 3245; 1919 § 10607; 1909 § 10418



Section 59.580 Records transcribed, when.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.580. Records transcribed, when. — When any of the books or records in or belonging to the office of recorder of deeds in any county are obliterated, torn, or in a ruinous condition, or when the writing in any such book or record is from any cause becoming so obscured, defaced or faded as to endanger its legibility, the county commission of any such county shall, by its proper order duly entered of record, direct the recorder of deeds to transcribe any such book or record in a new and suitable book, or in new and suitable books, to be provided by the county commission.

(RSMo 1939 § 3636)

Prior revisions: 1929 § 3246; 1919 § 10608; 1909 § 10419



Section 59.590 New record books — designation — certification — validity.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.590. New record books — designation — certification — validity. — Such new book or books shall be designated by the same letter or letters or the same figure or figures as that from which the transcript is to be made; and the recorder shall, at the end of every such new book containing such transcript, certify, under his hand and seal of office, that the same has been truly copied from the book or record of the corresponding letter or letters or figure or figures of his office, after which any book or record containing any such transcript, or copy therefrom duly certified, shall be entitled to the same faith and credit to which the book or record transcribed was entitled.

(RSMo 1939 § 3637)

Prior revisions: 1929 § 3247; 1919 § 10609; 1909 § 10420



Section 59.605 Recorder to furnish assessor with list of mortgages and deeds of trust (second and certain third class counties).

Effective 28 Aug 1975

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.605. Recorder to furnish assessor with list of mortgages and deeds of trust (second and certain third class counties). — It shall be the duty of the recorder of deeds in each county of the second class and the recorder of deeds in each county of the third class wherein the office is separate from the office of circuit clerk to furnish the assessor, on or before the fifteenth day of each month, a list of all real estate mortgages or deeds of trust recorded during the preceding month. The list shall contain the name of the grantor, a brief description of the real estate and the amount of the mortgage or deed of trust.

(L. 1975 S.B. 70 § 1)



Section 59.610 Rerecording of conveyances — when — by whom.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.610. Rerecording of conveyances — when — by whom. — In all counties of this state in which the records of deeds have been or shall hereafter be destroyed by fire or otherwise, it shall be lawful for the recorder of deeds to employ a suitable person to rerecord all conveyances that have been recorded, together with the certificate of record thereof.

(RSMo 1939 § 3646)

Prior revisions: 1929 § 3256; 1919 § 10618; 1909 § 10429

CROSS REFERENCE:

Rerecording destroyed marriage records, 451.210



Section 59.620 Rerecording — free of charge, when.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.620. Rerecording — free of charge, when. — Such conveyances as have been spread of record, together with the certificate of record thereof, shall be rerecorded free of charge to the holders thereof, provided the same be offered for record within five years after the destruction of the record.

(RSMo 1939 § 3647)

Prior revisions: 1929 § 3257; 1919 § 10619; 1909 § 10430



Section 59.630 Compensation for rerecording copyist.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.630. Compensation for rerecording copyist. — The person employed as provided by section 59.610 shall receive such compensation as the county commission shall deem reasonable, not to exceed eight hundred dollars per annum, to be paid out of the county treasury, so long as his services may be required.

(RSMo 1939 § 3648)

Prior revisions: 1929 § 3258; 1919 § 10620; 1909 § 10431



Section 59.640 Rerecorded conveyances admissible in evidence.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.640. Rerecorded conveyances admissible in evidence. — The record of such rerecorded conveyances shall impart notice to the same extent and shall be admissible in evidence with like effect as the original record.

(RSMo 1939 § 3649)

Prior revisions: 1929 § 3259; 1919 § 10621; 1909 § 10432



Section 59.650 Neglect of duty — liability.

Effective 28 Aug 1957

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.650. Neglect of duty — liability. — If any recorder to whom any deed or other writing, proved or acknowledged according to law, is delivered for record

(1) Neglects or refuses to make an entry thereof as required by section 59.470, or

(2) Neglects or refuses to record the deed or other writing within a reasonable time after receiving the same, or

(3) Records any deed or other instrument in writing before another first brought into his office and entitled to be recorded, or

(4) Records any deed or other instrument of writing untimely or in any manner other than as herein directed, or

(5) Neglects or refuses to provide and keep in his office such an index as required by this chapter, he shall pay to the party aggrieved double the damages which may be occasioned thereby, to be recovered by civil action on the official bond of the recorder.

(RSMo 1939 § 13183, A.L. 1957 p. 322)

Prior revisions: 1929 § 11564; 1919 § 10587; 1909 § 10400



Section 59.660 Neglect of duty — penalty.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.660. Neglect of duty — penalty. — If any recorder shall willfully neglect or refuse to perform any of the duties required of him by this chapter, or shall willfully perform them in any other manner than is required by law, he shall be deemed guilty of a misdemeanor in office, and proceeded against accordingly; and shall, moreover, forfeit and pay to the use of the county a sum not exceeding three hundred dollars, to be recovered by civil action.

(RSMo 1939 § 13184)

Prior revisions: 1929 § 11565; 1919 § 10588; 1909 § 10401



Section 59.700 Waiver of state's rights of reverter in certain property (Scott County).

Effective 28 Aug 2001

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.700. Waiver of state's rights of reverter in certain property (Scott County). — The state of Missouri hereby waives all rights to its possibility of reverter in the real property particularly described in the quitclaim deed in book 279 at pages 76-77 of the office of the recorder of deeds of Scott County.

(L. 2001 S.B. 86 § 1)



Section 59.800 Additional five dollar fee imposed, when, distribution — fund established.

Effective 28 Aug 2002

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

59.800. Additional five dollar fee imposed, when, distribution — fund established. — 1. Beginning on July 1, 2001, notwithstanding any other condition precedent required by law to the recording of any instrument specified in subdivisions (1) and (2) of section 59.330, an additional fee of five dollars shall be charged and collected by every recorder of deeds in this state on each instrument recorded. The additional fee shall be distributed as follows:

(1) One dollar and twenty-five cents to the recorder's fund established pursuant to subsection 1 of section 59.319, provided, however, that all funds received pursuant to this section shall be used exclusively for the purchase, installation, upgrade and maintenance of modern technology necessary to operate the recorder's office in an efficient manner;

(2) One dollar and seventy-five cents to the county general revenue fund; and

(3) Two dollars to the fund established in subsection 2 of this section.

2. There is hereby established a revolving fund known as the "Statutory County Recorder's Fund", which shall receive funds paid to the recorders of deeds of the counties of this state pursuant to subdivision (3) of subsection 1 of this section. The director of the department of revenue shall be custodian of the fund and shall make disbursements from the fund for the purpose of subsidizing the fees collected by counties that hereafter elect or have heretofore elected to separate the offices of clerk of the circuit court and recorder. The subsidy shall consist of the total amount of moneys collected pursuant to subdivisions (1) and (2) of subsection 1 of this section subtracted from fifty-five thousand dollars. The moneys paid to qualifying counties pursuant to this subsection shall be deposited in the county general revenue fund. For purposes of this section a "qualified county" is a county that hereafter elects or has heretofore elected to separate the offices of clerk of the circuit court and recorder and in which the office of the recorder of deeds collects less than fifty-five thousand dollars in fees pursuant to subdivisions (1) and (2) of subsection 1 of this section, on an annual basis. Moneys in the statutory county recorder's fund shall not be considered state funds and shall be deemed nonstate funds.

(L. 2001 S.B. 288, A.L. 2002 H.B. 1776 merged with S.B. 1078)






Chapter 60 County Surveyors and Land Surveys

Chapter Cross References



Section 60.010 Surveyor to be elected in certain counties — qualifications — term.

Effective 28 Aug 2009

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

60.010. Surveyor to be elected in certain counties — qualifications — term. — 1. At the regular general election in the year 1948, and every four years thereafter, the voters of each county of this state in counties of the second, third, and fourth classification shall elect a registered land surveyor as county surveyor, who shall hold office for four years and until a successor is duly elected, commissioned and qualified. The person elected shall be commissioned by the governor.

2. No person shall be elected or appointed surveyor unless such person is a citizen of the United States, over the age of twenty-one years, a registered land surveyor, and shall have resided within the state one whole year. An elected surveyor shall have resided within the county for which the person is elected six months immediately prior to election and shall after election continue to reside within the county for which the person is surveyor. An appointed surveyor need not reside within the county for which the person is surveyor.

3. Notwithstanding the provisions of subsection 1 of this section, or any other law to the contrary, the county commission of any county of the third or fourth classification may appoint a surveyor following the deadline for filing for the office of surveyor, if no qualified candidate files for the office in the general election in which the office would have been on the ballot, provided that the notice required by section 115.345 has been published in at least one newspaper of general circulation in the county. The appointed surveyor shall serve at the pleasure of the county commission, however, an appointed surveyor shall forfeit said office once a qualified individual, who has been duly elected at a regularly scheduled general election where the office of surveyor is on the ballot and who has been commissioned by the governor, takes office. The county commission shall fix appropriate compensation, which need not be equal to that of an elected surveyor.

(RSMo 1939 § 13190, A.L. 1945 p. 1759, A.L. 1978 H.B. 971, A.L. 1983 H.B. 133, A.L. 2003 H.B. 267, A.L. 2009 H.B. 481)

Prior revisions: 1929 § 11571; 1919 § 12709; 1909 § 11291



Section 60.030 Oath — bond — receipt of records.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

60.030. Oath — bond — receipt of records. — Every county surveyor shall, within sixty days after receiving his commission, and before entering upon the duties of his office, take the oath prescribed by the constitution, and enter into bond to the state of Missouri, in a sum not less than one thousand nor more than five thousand dollars, to be determined by the county commission, conditioned that he will faithfully perform all the duties of the office of county surveyor, and that at the expiration of his term of office he, or in case of his death, his executors or administrators, will immediately deliver to the recorder of deeds of the county all county survey plat books.

(RSMo 1939 § 13192, A.L. 1989 H.B. 190, et al.)

Prior revisions: 1929 § 11573; 1919 § 12711; 1909 § 11293



Section 60.040 Failure to give bond, office to become vacant.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

60.040. Failure to give bond, office to become vacant. — If any county surveyor fail to give such bond in the time prescribed in section 60.030, his office shall be vacant.

(RSMo 1939 § 13193)

Prior revisions: 1929 § 11574; 1919 § 12712; 1909 § 11294



Section 60.050 Bond, approval.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

60.050. Bond, approval. — Such bond may be taken by the clerk of the county commission in vacation; and, if so taken, shall be approved or rejected by the county commission at the next term thereof.

(RSMo 1939 § 13194)

Prior revisions: 1929 § 11575; 1919 § 12713; 1909 § 11295



Section 60.060 Bond valid until rejected.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

60.060. Bond valid until rejected. — Such bond shall be valid until it is rejected, and its rejection shall not release the principal and sureties from any liabilities incurred previous to its rejection.

(RSMo 1939 § 13195)

Prior revisions: 1929 § 11576; 1919 § 12714; 1909 § 11296



Section 60.070 Rejection of bond.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

60.070. Rejection of bond. — If such bond be rejected, the county commission shall order the county surveyor to enter into a new bond, within such time as they may think reasonable, not exceeding twenty days; and in default of giving such new bond, the office shall be vacant.

(RSMo 1939 § 13196)

Prior revisions: 1929 § 11577; 1919 § 12715; 1909 § 11297



Section 60.090 Deputies — oaths — qualifications.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

60.090. Deputies — oaths — qualifications. — Deputies may be appointed by any county surveyor who, before they proceed to discharge their duties, shall take an oath to discharge faithfully, truly and well the duties of deputy surveyors. All deputy county surveyors shall be registered land surveyors.

(RSMo 1939 § 13208, A.L. 1989 H.B. 190, et al.)

Prior revisions: 1929 § 11589; 1919 § 12727; 1909 § 11309



Section 60.100 May charge for services (second, third, and fourth class counties).

Effective 28 Aug 1983

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

60.100. May charge for services (second, third, and fourth class counties). — In counties of the second, third or fourth class, the county surveyor may charge for his services such a sum as may be agreed upon by such surveyor and the person employing him. For that sum, the surveyor shall employ and pay for the services of the necessary chainmen, rodmen and markers. For that sum, the surveyor shall furnish to the person employing him a plat of the survey made by him, and shall also record the plat as provided by law.

(L. 1945 p. 1575 § 2, A.L. 1983 H.B. 133)



Section 60.120 Survey, duty to make, fee.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

60.120. Survey, duty to make, fee. — The county surveyor shall, within thirty days, when called upon, survey any tract of land or town lot lying in his county, at the expense of the person demanding the same; provided, that his agreed upon fees are first tendered, or that he and his deputies are not engaged in executing previous orders of survey.

(RSMo 1939 § 13199, A.L. 1989 H.B. 190, et al.)

Prior revisions: 1929 § 11580; 1919 § 12718; 1909 § 11300



Section 60.130 Survey, how made when surveyor interested.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

60.130. Survey, how made when surveyor interested. — When it shall appear that the county surveyor is interested in any tract of land the title of which is in dispute before the court, the court shall direct the survey or resurvey to be made by some registered land surveyor, who is a noninterested party, who shall be authorized to administer oaths in the same manner as the county surveyor is directed to do, and shall return such survey or resurvey, on oath or affirmation; and shall receive for his services such reasonable fee as determined by the court.

(RSMo 1939 § 13201, A.L. 1989 H.B. 190, et al.)

Prior revisions: 1929 § 11582; 1919 § 12720; 1909 § 11302



Section 60.140 Lands divided by county lines, by whom surveyed.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

60.140. Lands divided by county lines, by whom surveyed. — In case any person own or claim lands where the same are divided by a county line, the person owning or claiming such lands, and wishing to have the same surveyed, may apply to the surveyor of any county in which any part of such land is situate; and, on such application being made, the surveyor is authorized and required to make such survey, which shall be as valid as though such lands were situate entirely in one county.

(RSMo 1939 § 13203)

Prior revisions: 1929 § 11584; 1919 § 12722; 1909 § 11304

CROSS REFERENCE:

County boundaries, by whom surveyed, when, 46.010 to 46.030



Section 60.150 Survey may be legal evidence, standards for survey.

Effective 28 Aug 1993

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

60.150. Survey may be legal evidence, standards for survey. — No survey or resurvey shall be admitted into evidence in any court in this state unless it is made by a registered land surveyor, and it can be shown that the survey is located by measurements to monuments of the section, United States survey, subdivision, or other unit in which the property is legally described. A survey may not be rejected, after August 28, 1991, solely on the grounds that it did not commence at a government corner.

(RSMo 1939 § 13200, A.L. 1989 H.B. 190, et al., A.L. 1991 H.B. 403, A.L. 1993 H.B. 621)

Prior revisions: 1929 § 11581; 1919 § 12719; 1909 § 11301



Section 60.160 Survey, land in dispute.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

60.160. Survey, land in dispute. — When lands, the title of which is in dispute before any court, shall be divided by a county line, the court making an order of survey may direct such order to the surveyor of any county in which any part of such land is situate.

(RSMo 1939 § 13204)

Prior revisions: 1929 § 11585; 1919 § 12723; 1909 § 11305



Section 60.170 Surveyor to execute orders of court.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

60.170. Surveyor to execute orders of court. — The county surveyor shall execute all orders given to him directly by any court of record, for surveying or resurveying any tract of land, the title of which is in dispute before such court, and all orders of survey for the partition of real estate.

(RSMo 1939 § 13198, A.L. 1989 H.B. 190, et al.)

Prior revisions: 1929 § 11579; 1919 § 12717; 1909 § 11299



Section 60.185 County surveyors, duties.

Effective 28 Aug 2013

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

*60.185. County surveyors, duties. — The county surveyor of every county or city shall:

(1) Keep a fair and correct record of all surveys made by himself and his deputies, in a well-bound book, with a convenient index, to be procured at the expense of the county or city for that purpose, which books and indexes shall be the property of such county or city, and shall be known as the county surveyor's plat book, and every such surveyor shall record in such book a plat of all surveys executed by him or his deputies, within two weeks after the plat of survey has been certified to, and such books shall be kept at the county seat or city hall and subject to inspection by any person interested therein, under the supervision of the county surveyor for such county or city;

(2) Number his surveys progressively;

(3) Deliver a copy of any plat of survey to any person requiring such a copy, on payment of an amount equal to the fees allowed to the recorder of deeds for such a document, so long as such records shall remain in his possession, and after such record shall have been deposited in the office of the recorder of deeds, the recorder shall, on the request of anyone and on payment of his fees for such service, deliver to such person a duly certified copy of such records under the seal of his office, which shall be accepted as evidence, to all intents and purposes, as the originals themselves;

(4) Maintain a copy of corner restoration documents as required in section 60.321 when provided by the Missouri department of agriculture, and subject to inspection and copying by any person interested therein during the normal office hours of the county on payment of the fees allowed to the recorder for similar documents.

(L. 1989 H.B. 190, et al., A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28); 10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 60.195 United States field notes on survey of counties, how obtained and filed in office of county surveyor.

Effective 28 Aug 2013

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

*60.195. United States field notes on survey of counties, how obtained and filed in office of county surveyor. — The several county commissions in this state are hereby authorized, in all cases wherein they shall consider it to be the interest of their counties, to obtain from the Missouri department of agriculture a certified copy of so much of the field notes of all surveys lying within their counties, respectively, which have been and may be made by the United States, as relates to the description of the township, section, fractional section, quarter section and legal subdivisional corners, the variation of the needle at which the east and west boundaries of township or range lines were run, the length of the north and south, as well as east and west sectional lines; also, the fallings of all east and west township and sectional lines the same to be filed in the office of the county surveyor of their counties, respectively.

(L. 1989 H.B. 190, et al., A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28); 10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 60.205 Failure to perform duties, civil action to obtain fine, amount.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

60.205. Failure to perform duties, civil action to obtain fine, amount. — Any county surveyor who shall fail to perform the duties required of him by this chapter shall be fined in a sum not exceeding ninety dollars, to be recovered by civil action, at the suit of the injured party.

(L. 1989 H.B. 190, et al.)



Section 60.301 Definitions.

Effective 28 Aug 2013

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

*60.301. Definitions. — Whenever the following words and terms are used in this chapter they shall have the following meaning unless the context clearly indicates that a different meaning is intended:

(1) "Corners of the United States public land survey", those points that determine the boundaries of the various subdivisions represented on the official plat such as the township corner, the section corner, the quarter-section corner, grant corner and meander corner;

(2) "Existent corner", a corner whose position can be identified by verifying the evidence of the original monument or its accessories, or by some physical evidence described in the field notes, or located by an acceptable supplemental survey record or some physical evidence thereof, or by testimony. The physical evidence of a corner may have been entirely obliterated but the corner will be considered existent if its position can be recovered through the testimony of one or more witnesses who have a dependable knowledge of the original location. A legally reestablished corner shall have the same status as an existent corner;

(3) "Lost corner", a corner whose position cannot be determined, beyond reasonable doubt, either from traces of the original marks or from acceptable evidence or testimony that bears upon the original position;

(4) "Monument", the physical object which marks the corner point determined by the surveying process. The accessories, such as bearing trees, bearing objects, reference monuments, mounds of stone and other similar objects that aid in identifying the corner position, are also considered a part of a corner monument;

(5) "Obliterated, decayed or destroyed corner", an existent corner at whose point there are no remaining traces of the original monument or its accessories, but whose location has been perpetuated by subsequent surveys, or the point may be recovered beyond reasonable doubt by the acts and testimony of local residents, competent surveyors, other qualified local authorities or witnesses, or by some acceptable record evidence. A position that depends upon the use of collateral evidence can be accepted only if duly supported, generally through proper relation to known corners, and agreement with the field notes regarding distances to natural objects, stream crossings, line trees, etc., or unquestionable testimony;

(6) "Original government survey", that survey executed under the authority of the United States government as recorded on the official plats and field notes of the United States public land survey maintained by the Missouri department of agriculture;

(7) "Proportionate measurement", a measurement of a line that gives equal relative weight to all parts of the line. The excess or deficiency between two existent corners is so distributed that the amount of excess or deficiency given to each interval bears the same proportion to the whole difference as the record length of the interval bears to the whole record distance:

(a) "Single proportionate measurement", a measurement of a line applied to a new measurement made between known points on a line to determine one or more positions on that line;

(b) "Double proportionate measurement", a measurement applied to a new measurement made between four known corners, two each on intersecting meridional and latitudinal lines, for the purpose of relating the intersection to both. The procedure is described as follows: first, measurements will be made between the nearest existent corners north and south of the lost corner. A temporary point will be determined to locate the latitude of the lost corner on the straight line connecting the existent corners and at the proper proportionate distance. Second, measurements will be made between the nearest existent corners east and west of the lost corner. A temporary point will be determined to locate the longitude of the lost corner on the straight line connecting the existent corners and at the proportionate distance. Third, determine the location of the lost corner at the intersection of an east-west line through the point determining the latitude of the lost corner with a north-south line through the point determining the longitude of the lost corner. When the total length of the line between the nearest existing corners was not measured in the original government survey, the record distance from one existing corner to the lost corner will be used instead of the proportionate distance. This exception will apply to either or both of the east-west or north-south lines;

(8) "Record distance", the distance or length as shown on the original government survey. In determining record distances, consideration shall be given as to whether the distance was measured on a random or true line.

(L. 1989 H.B. 190, et al., A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28); 10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 60.305 Resurvey of United States land survey — rules.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

60.305. Resurvey of United States land survey — rules. — In the resurvey of the lands of the United States public land survey, the surveyor shall observe the following rules:

(1) The boundaries of the United States public land survey in Missouri are unchangeable;

(2) The original township, section, quarter-section and other corners established by the original government survey must stand as the true corners which they were intended to represent, regardless of the location indicated by the field notes and plat;

(3) These corners must be restored at the identical spot where the original corner was located by the government survey, when this can be determined;

(4) When this cannot be done, the corner is said to be lost and it must be reestablished in accordance with the provisions of this chapter.

(L. 1989 H.B. 190, et al.)



Section 60.311 Corners original position to be determined.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

60.311. Corners original position to be determined. — The restoration and utilization of the existent corners of the United States public land survey is a prime objective of every survey. Every means shall be undertaken to determine the position of the original corner before deciding that the corner is lost.

(L. 1989 H.B. 190, et al.)



Section 60.315 Lost corners reestablishment — rules.

Effective 28 Aug 1999

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

60.315. Lost corners reestablishment — rules. — The following rules for the reestablishment of lost corners shall be applied only when it is determined that the corner is lost: (The rules utilize proportional measurement which harmonizes surveying practice with legal and equitable considerations. This plan of relocating a lost corner is always employed unless it can be shown that the corner so located is in substantial disagreement with the general scheme of the original government survey as monumented. In such cases the surveyor shall use procedures that produce results consistent with the original survey of that township.)

(1) Existent original corners shall not be disturbed. Consequently, discrepancies between the new and record measurements shall not in any manner affect the measurements beyond the existent corners; but the differences shall be distributed proportionately within the several intervals along the line between the corners;

(2) Standard parallels shall be given precedence over other township exteriors, and, ordinarily, the latter shall be given precedence over subdivisional lines; section corners shall be located or reestablished before the position of lost quarter-section corners can be determined;

(3) Lost township corners common to four townships shall be reestablished by double proportionate measurement between the nearest existent corners on opposite sides of the lost township corner;

(4) Lost township corners located on standard parallels and common only to two townships shall be reestablished by single proportionate measurement between the nearest existent corners on opposite sides of the lost township corner on the standard parallel;

(5) Lost standard corners shall be reestablished on a standard or correction line by single proportionate measurement on the line connecting the nearest identified standard or closing corners on opposite sides of the lost corner or corners, as the case may be;

(6) All lost section and quarter-section corners on the township boundary lines shall be reestablished by single proportionate measurement between the nearest existent corners on opposite sides of the lost corner according to the conditions represented upon the original government plat;

(7) A lost interior corner of four sections shall be reestablished by double proportionate measurement;

(8) A lost closing corner shall be reestablished on the true line that was closed upon, and at the proper proportional interval between the nearest existent corners on opposite sides of the lost corner;

(9) All lost quarter-section corners on the section boundaries within the township shall be reestablished by single proportionate measurement between the adjoining section corners, after the section corners have been identified or reestablished; and

(10) Where a line has been terminated with a measurement in one direction only, a lost corner shall be reestablished by record bearing and distance, counting from the nearest regular corner, the latter having been duly identified or reestablished.

(L. 1989 H.B. 190, et al., A.L. 1999 H.B. 776)



Section 60.321 Lost corners, monumentation, procedure — violation deemed misconduct.

Effective 28 Aug 2013

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

*60.321. Lost corners, monumentation, procedure — violation deemed misconduct. — For the purpose of perpetuating the corners of the United States public land survey, every surveyor who reestablishes a lost corner or restores an existent corner shall monument the corner and shall file an instrument showing such reestablishment or restoration with the Missouri department of agriculture, in accordance with the specifications and procedures adopted by the Missouri department of agriculture. Any surveyor who willfully and knowingly fails to perpetuate corners in accordance with this section is guilty of misconduct in the practice of land surveying.

(L. 1989 H.B. 190, et al., A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28); 10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 60.326 Law not to affect previous surveys.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

60.326. Law not to affect previous surveys. — This chapter shall in no way be construed either to affect the legality of surveys legally made and recorded prior to September 28, 1979, or to prevent surveyors from taking advantage of any corners legally established prior to September 28, 1979.

(L. 1989 H.B. 190, et al.)



Section 60.331 Quarter-sections, how established.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

60.331. Quarter-sections, how established. — In subdividing a section into quarter-sections, the land surveyor shall run straight lines from the established quarter-section corners to the opposite quarter-section corners. The point of intersection of the lines thus run will be the corner common to the several quarter-sections, or the legal center of the section.

(L. 1989 H.B. 190, et al.)



Section 60.335 Quarter-quarter sections, how established.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

60.335. Quarter-quarter sections, how established. — In subdividing a quarter-section into quarters, the land surveyor shall:

(1) First, establish the quarter-quarter, or sixteenth-section corners at points midway between the quarter-section and section corners or the center of the section, except on the last half mile of the lines closing on township boundaries, where they should be placed by proportionate measurement, as shown on the official government plat;

(2) Second, the center lines of the quarter-section will be run straight between opposite corresponding quarter-quarter, or sixteenth-section corners on the quarter-section boundaries. The intersection of the lines thus run will determine the legal center of the quarter-section.

(L. 1989 H.B. 190, et al.)



Section 60.341 Fractional sections, how established.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

60.341. Fractional sections, how established. — In subdividing a fractional section or quarter-section, the land surveyor will run his lines from properly established quarter-section or quarter-quarter-section corners, as the case may be, with courses governed by the conditions represented upon the official government plat, to the lake, watercourse, grant boundary, state line or other irregular boundary which renders such land fractional.

(L. 1989 H.B. 190, et al.)



Section 60.345 Corners of quarter-sections south of township line, east of range line, how established.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

60.345. Corners of quarter-sections south of township line, east of range line, how established. — The quarter-section corners of sections south of the township line and east of the range line, and not established by the original government survey will be established according to the conditions represented upon the official government plat using proportionate measurement between the adjoining section corners belonging to the same section as the quarter-section corner being established, the section corners having first been identified or reestablished.

(L. 1989 H.B. 190, et al.)



Section 60.351 Destruction of landmarks, duty of county surveyor to report.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

60.351. Destruction of landmarks, duty of county surveyor to report. — It shall be the duty of every county surveyor and every deputy county surveyor to report as soon as practicable all violations of law relative to the destruction of landmarks that come under their observation, or of which they have knowledge, to the grand jury or to the prosecuting attorney of the county in which the violation occurs.

(L. 1989 H.B. 190, et al.)



Section 60.355 Prohibits removal or destroying of property markers — penalty — damages.

Effective 28 Aug 1998

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

60.355. Prohibits removal or destroying of property markers — penalty — damages. — 1. No person, other than a registered land surveyor registered pursuant to chapter 327, shall knowingly move, remove, deface or destroy any corner of the United States Public Land Survey System, property boundary marker, bench mark or horizontal control monument.

2. Any person who violates the provisions of this section is guilty of a class B misdemeanor.

3. Any person who violates the provisions of this section is liable for the cost of reestablishment of permanent monuments or markers by a registered land surveyor. This section shall establish a civil cause of action in favor of any owner of real estate the boundaries of which are affected by a violation of subsection 1 of this section. Venue for such cause of action shall be in the county in which the violation occurs. Damages shall be limited to reasonable surveying costs and reasonable attorneys' fees.

(L. 1998 H.B. 1862)



Section 60.360 United States field notes on county surveys obtained by county surveyor — cost, how paid.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

60.360. United States field notes on county surveys obtained by county surveyor — cost, how paid. — In all cases where the county surveyor shall have, at his own expense, obtained a certified copy, as provided for in section 60.195, the county commission shall make a reasonable allowance to such surveyor for such copy, which shall thereafter become the property of the county, and be filed; except that no county surveyor thus furnished with the field notes shall, when called upon to execute any survey, make any additional charge therefor.

(RSMo 1939 § 13210, A.L. 1989 H.B. 190, et al.)

Prior revisions: 1929 § 11591; 1919 § 12729; 1909 § 11311



Section 60.401 Missouri state coordinate system established.

Effective 28 Aug 1984

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

60.401. Missouri state coordinate system established. — The systems of plane coordinates which have been established by the National Ocean Survey/National Geodetic Survey, or its successors, for defining and stating the geographic positions or locations of points on the surface of the earth within the state of Missouri are hereafter to be known and designated as the "Missouri Coordinate System of 1927" and the "Missouri Coordinate System of 1983".

(L. 1984 S.B. 479)



Section 60.410 State divided into three zones — descriptions.

Effective 28 Aug 1965

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

60.410. State divided into three zones — descriptions. — 1. For the purpose of the use of this system, Missouri is divided into three separate zones, to be officially known as "The East Zone", "The Central Zone", and "The West Zone".

2. The area now included in the following counties shall constitute the east zone: Bollinger, Butler, Cape Girardeau, Carter, Clark, Crawford, Dent, Dunklin, Franklin, Gasconade, Iron, Jefferson, Lewis, Lincoln, Madison, Marion, Mississippi, Montgomery, New Madrid, Oregon, Pemiscot, Perry, Pike, Ralls, Reynolds, Ripley, St. Charles, Ste. Genevieve, St. Francois, St. Louis, St. Louis (city), Scott, Shannon, Stoddard, Warren, Washington and Wayne.

3. The area now included in the following counties shall constitute the central zone: Adair, Audrain, Benton, Boone, Callaway, Camden, Carroll, Chariton, Christian, Cole, Cooper, Dallas, Douglas, Greene, Grundy, Hickory, Howard, Howell, Knox, Laclede, Linn, Livingston, Macon, Maries, Mercer, Miller, Moniteau, Monroe, Morgan, Osage, Ozark, Pettis, Phelps, Polk, Pulaski, Putnam, Randolph, Saline, Schuyler, Scotland, Shelby, Stone, Sullivan, Taney, Texas, Webster and Wright.

4. The area now included in the following counties shall constitute the west zone: Andrew, Atchison, Barry, Barton, Bates, Buchanan, Caldwell, Cass, Cedar, Clay, Clinton, Dade, Daviess, DeKalb, Gentry, Harrison, Henry, Holt, Jackson, Jasper, Johnson, Lafayette, Lawrence, McDonald, Newton, Nodaway, Platte, Ray, St. Clair, Vernon and Worth.

(L. 1965 p. 173 § 2)



Section 60.421 Zones, official names.

Effective 28 Aug 1984

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

60.421. Zones, official names. — 1. As established for use in the east zone, the Missouri coordinate system of 1927 or the Missouri coordinate system of 1983 shall be named; and, in any land description in which it is used, it shall be designated the "Missouri Coordinate System of 1927, East Zone" or "Missouri Coordinate System of 1983, East Zone".

2. As established for use in the central zone, the Missouri coordinate system of 1927 or the Missouri coordinate system of 1983 shall be named; and, in any land description in which it is used, it shall be designated the "Missouri Coordinate System of 1927, Central Zone" or "Missouri Coordinate System of 1983, Central Zone".

3. As established for use in the west zone, the Missouri coordinate system of 1927 or the Missouri coordinate system of 1983 shall be named; and, in any land description in which it is used, it shall be designated the "Missouri Coordinate System of 1927, West Zone" or "Missouri Coordinate System of 1983, West Zone".

(L. 1984 S.B. 479)



Section 60.431 Location, use of plane coordinate to establish.

Effective 28 Aug 1984

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

60.431. Location, use of plane coordinate to establish. — The plane coordinate values for a point on the earth's surface, used to express the geographic position or location of such point in the appropriate zone of this system, shall consist of two distances expressed in U.S. Survey Feet and decimals of a foot when using the Missouri coordinate system of 1927 and expressed in meters and decimals of a meter when using the Missouri coordinate system of 1983. One of these distances, to be known as the "x-coordinate", shall give the position in an east-and-west direction; the other, to be known as the "y-coordinate", shall give the position in a north-and-south direction. These coordinates shall be made to depend upon and conform to plane rectangular coordinate values for the monumented points of the North American Horizontal Geodetic Control Network, as published by the National Ocean Survey/National Geodetic Survey, or its successors, and whose plane coordinates have been computed on the systems defined in sections 60.401 to 60.481. Any such station may be used for establishing a survey connection to either Missouri coordinate system.

(L. 1984 S.B. 479)



Section 60.441 Descriptions involving more than one zone.

Effective 28 Aug 1984

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

60.441. Descriptions involving more than one zone. — When any tract of land to be defined by a single description extends from one into another of the coordinate zones set out in section 60.410, the positions of all points on its boundaries may be referred to as either of the zones and the zone which is used shall be specifically named in the description.

(L. 1984 S.B. 479)



Section 60.451 Missouri coordinate system zones precisely defined.

Effective 28 Aug 2013

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

*60.451. Missouri coordinate system zones precisely defined. — 1. For the purpose of more precisely defining the Missouri coordinate system of 1927, the following definition by the United States Coast and Geodetic Survey is adopted:

(1) The Missouri coordinate system of 1927, east zone, is a transverse Mercator projection of the Clarke spheroid of 1866, having a central meridian 90 degrees — 30 minutes west of Greenwich, on which meridian the scale is set at one part in fifteen thousand too small. The origin of coordinates is at the intersection of the meridian 90 degrees — 30 minutes west of Greenwich and the parallel 35 degrees — 50 minutes north latitude. This origin is given the coordinates: x = 500,000 feet and y = 0 feet;

(2) The Missouri coordinate system of 1927, central zone, is a transverse Mercator projection of the Clarke spheroid of 1866, having a central meridian 92 degrees — 30 minutes west of Greenwich, on which meridian the scale is set at one part in fifteen thousand too small. The origin of coordinates is at the intersection of the meridian 92 degrees — 30 minutes west of Greenwich and the parallel of 35 degrees — 50 minutes north latitude. This origin is given the coordinates: x = 500,000 feet and y = 0 feet;

(3) The Missouri coordinate system of 1927, west zone, is a transverse Mercator projection of the Clarke spheroid of 1866, having a central meridian 94 degrees — 30 minutes west of Greenwich, on which meridian the scale is set at one part in seventeen thousand too small. The origin of coordinates is at the intersection of the meridian 94 degrees — 30 minutes west of Greenwich and the parallel 36 degrees — 10 minutes north latitude. This origin is given the coordinates: x = 500,000 feet and y = 0 feet.

2. For purposes of more precisely defining the Missouri coordinate system of 1983, the following definition by the National Ocean Survey/National Geodetic Survey is adopted:

(1) The Missouri coordinate system 1983, east zone, is a transverse Mercator projection of the North American Datum of 1983 having a central meridian 90 degrees — 30 minutes west of Greenwich, on which meridian the scale is set at one part in fifteen thousand too small. The origin of coordinates is at the intersection of the meridian 90 degrees — 30 minutes west of Greenwich and the parallel 35 degrees — 50 minutes north latitude. This origin is given the coordinates: x = 250,000 meters and y = 0 meters;

(2) The Missouri coordinate system 1983, central zone, is a transverse Mercator projection of the North American Datum of 1983 having a central meridian 92 degrees — 30 minutes west of Greenwich, on which meridian the scale is set at one part in fifteen thousand too small. The origin of coordinates is at the intersection of the meridian 92 degrees — 30 minutes west of Greenwich and the parallel of 35 degrees — 50 minutes north latitude. This origin is given the coordinates: x = 500,000 meters and y = 0 meters;

(3) The Missouri coordinate system 1983, west zone, is a transverse Mercator projection of the North American Datum of 1983 having a central meridian 94 degrees — 30 minutes west of Greenwich, on which meridian the scale is set at one part in seventeen thousand too small. The origin of coordinates is at the intersection of the meridian 94 degrees — 30 minutes west of Greenwich and the parallel 36 degrees — 10 minutes north latitude. This origin is given the coordinates: x = 850,000 meters and y = 0 meters.

3. The position of either Missouri coordinate system shall be as marked on the ground by horizontal control stations established in conformity with the standards adopted by the department of agriculture for first-order and second-order work, whose geodetic positions have been rigidly adjusted on the appropriate datum and whose coordinates have been computed on the system defined in this section. Any such station may be used for establishing a survey connection with the Missouri coordinate system.

(L. 1984 S.B. 479, A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28); 10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 60.471 Use of term limited.

Effective 28 Aug 1984

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

60.471. Use of term limited. — The use of the term "Missouri Coordinate System of 1927" or "Missouri Coordinate System of 1983" on any map, report of survey, or other document shall be limited to coordinates based on the Missouri coordinate system as defined in sections 60.401 to 60.491.

(L. 1984 S.B. 479)



Section 60.480 Property descriptions based on United States public land survey recognized.

Effective 28 Aug 1965

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

60.480. Property descriptions based on United States public land survey recognized. — Descriptions of tracts of land by reference to subdivisions, lines, or corners of the United States public land survey, or other original pertinent surveys, are hereby recognized as the basic and prevailing method for describing such tracts. Whenever coordinates of the Missouri coordinate system are used in such descriptions they shall be construed as being supplementary to descriptions of such subdivisions, lines, or corners contained in official plats and field notes of record; and, in the event of any conflict, the descriptions by reference to the subdivisions, lines, or corners of the United States public land surveys, or other original pertinent surveys shall prevail over the description by coordinates.

(L. 1965 p. 173 § 9)



Section 60.491 Missouri coordinate system of 1983 to be sole system after July 1990.

Effective 28 Aug 1984

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

60.491. Missouri coordinate system of 1983 to be sole system after July 1990. — The Missouri coordinate system of 1927 shall not be used after July, 1990; and the Missouri coordinate system of 1983 shall be the sole system after this date.

(L. 1984 S.B. 479)



Section 60.510 Powers and duties of department.

Effective 28 Aug 2013

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

*60.510. Powers and duties of department. — The functions, duties and responsibilities of the department of agriculture shall be as follows:

(1) To restore, maintain, and preserve the land survey monuments, section corners, and quarter section corners established by the United States public land survey within Missouri, together with all pertinent field notes, plats and documents; and also to restore, establish, maintain, and preserve Missouri state and county boundary markers and other boundary markers considered by the department of agriculture to be of importance, or otherwise established by law;

(2) To design and cause to be placed at established public land survey corner sites, where practical, substantial monuments permanently indicating, with words and figures, the exact location involved, but if such monuments cannot be placed at the exact corner point, then witness corners of similar design shall be placed as near by as possible, with words and figures indicating the bearing and distance to the true corner;

(3) To establish, maintain, and provide safe storage facilities for a comprehensive system of recordation of information respecting all monuments established by the United States public land survey within this state, and such records as may be pertinent to the department of agriculture's establishment or maintenance of other land corners, Missouri state coordinate system stations and accessories, and survey monuments in general;

(4) To provide the framework for all geodetic positioning activities in the state. The foundational elements include latitude, longitude, and elevation which contribute to informed decision making and impact on a wide range of important activities including mapping and geographic information systems, flood risk determination, transportation, land use and ecosystem management and use of the Missouri state coordinate system, as established by sections 60.401 to 60.491;

(5) To collect and preserve information obtained from surveys made by those authorized to establish land monuments or land boundaries, and to assist in the proper recording of the same by the duly constituted county officials, or otherwise;

(6) To furnish, upon reasonable request and tender of the required fees therefor, certified copies of records created or maintained by the department of agriculture which, when certified by the state land surveyor or a designated assistant, shall be admissible in evidence in any court in this state, as the original record; and

(7) To prescribe, and disseminate to those engaged in the business of land surveying, regulations designed to assist in uniform and professional surveying methods and standards in this state.

(L. 1969 S.B. 22 § 5, A.L. 2012 H.B. 1251, A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28); 10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 60.530 Surveyor, duties.

Effective 28 Aug 2013

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

*60.530. Surveyor, duties. — The state land surveyor shall, under guidance of the department of agriculture and with the recommendation of the land survey commission, carry out the routine functions and duties of the department of agriculture, as prescribed in sections 60.510 to 60.620 and section 60.670. He or she shall, whenever practical, cause all land surveys, except geodetic surveys, to be executed, under his or her direction by the registered county surveyor or a local registered land surveyor when no registered county surveyor exists. He or she shall perform such other work and acts as shall, in the judgment of the department of agriculture and with the recommendation of the land survey commission, be necessary and proper to carry out the objectives of sections 60.510 to 60.620 and section 60.670 and, within the limits of appropriations made therefor and subject to the approval of the department of agriculture, employ and fix the compensation of such additional employees as may be necessary to carry out the provisions of sections 60.510 to 60.620 and section 60.670.

(L. 1969 S.B. 22 § 8, A.L. 2012 H.B. 1251, A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28); 10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 60.540 Department may acquire property, how.

Effective 28 Aug 2013

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

*60.540. Department may acquire property, how. — The department of agriculture may acquire, in the name of the state of Missouri, lands or interests therein, where necessary, to establish permanent control stations; and may lease or purchase or acquire by negotiation or condemnation, where necessary, land for the establishment of an office of the land survey program of the department of agriculture. If condemnation is necessary, the attorney general shall bring the suit in the name of the state in the same manner as authorized by law for the acquisition of lands by the state transportation department.

(L. 1969 S.B. 22 § 9, A.L. 2012 H.B. 1251, A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28); 10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 60.550 Ownership of markers in department, unauthorized tampering prohibited, duty to prosecute.

Effective 28 Aug 2013

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

*60.550. Ownership of markers in department, unauthorized tampering prohibited, duty to prosecute. — The custody and ownership of the original United States public land survey corners and accessories, including all restoration and replacements thereof and all accessories, belonging to the state of Missouri is hereby transferred to the department of agriculture. The department of agriculture shall see that the markers are maintained, and the alteration, removal, disfiguration or destruction of any of the corners or accessories, without specific permission of the department of agriculture, is an act of destruction of state property and is a misdemeanor. Any person convicted thereof shall be punished as provided by law. Each of the several prosecuting attorneys is specifically directed to prosecute for the violation of this section for any act of destruction which occurs in his county.

(L. 1969 S.B. 22 § 10, A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28); 10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 60.560 Attorney general to advise commission or department.

Effective 28 Aug 2013

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

*60.560. Attorney general to advise commission or department. — Upon their request, the state attorney general shall advise the land survey commission or the department of agriculture or the state land surveyor with respect to any legal matter, and shall represent the land survey commission or department of agriculture in any proceeding in any court of the state in which the land survey commission or land survey program shall be a party.

(L. 1969 S.B. 22 § 11, A.L. 2012 H.B. 1251, A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28); 10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 60.570 Headquarters, where located — land survey building, name of.

Effective 28 Aug 2013

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

*60.570. Headquarters, where located — land survey building, name of. — 1. The permanent headquarters of the land survey program shall be at or near to the principal office of the Missouri state geological survey. Until such time as other headquarters can be obtained by the land survey program, the state geologist shall provide such space in the state geological survey building as may be available. No department shall charge any fee over or above the amount paid to the office of administration for utilization of the building. The land survey program may also establish and maintain regional offices in the metropolitan areas of the state for the storage and distribution of local survey record information.

2. The building that occupies the permanent headquarters of the land survey program may be renamed and referred to as the "Robert E. Myers Building".

(L. 1969 S.B. 22 § 12, A.L. 2012 H.B. 1251, A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28); 10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 60.580 Right of entry, immune to trespass arrest.

Effective 28 Aug 2013

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

*60.580. Right of entry, immune to trespass arrest. — The state land surveyor or any and all employees of the department of agriculture have the right to enter upon private property for the purpose of making surveys, or for searching for, locating, relocating, or remonumenting land monuments, leveling stations, or section corners. Should any of these persons necessarily damage property of the owner in making the surveys or searches or remonumentations, the department of agriculture may make reasonable payment for the damage from funds available for that purpose. However, department of agriculture employees are personally liable for any damage caused by their wantonness, willfulness or negligence. All department of agriculture employees are immune from arrest for trespass in performing their legal duties as stated in sections 60.510 to 60.620 and section 60.670.

(L. 1969 S.B. 22 § 13, A.L. 2012 H.B. 1251, A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28); 10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 60.590 Records to be furnished department — department to furnish records at cost.

Effective 28 Aug 2013

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

*60.590. Records to be furnished department — department to furnish records at cost. — 1. On request of the department of agriculture or the state land surveyor, all city and county recorders of deeds, together with all departments, boards or agencies of state government, county, or city government, shall furnish to the department of agriculture or the state land surveyor certified copies of desired records which are in their custody. This service shall be free of cost when possible; otherwise, it shall be at actual cost of reproduction of the records. On the same basis of cost, the department of agriculture shall furnish records within its custody to other agencies or departments of state, county or city, certifying them.

2. The department of agriculture may produce, reproduce and sell maps, plats, reports, studies, and records, and the commission shall recommend to the department of agriculture the charges therefor. All income received shall be promptly deposited in the state treasury to the credit of the department of agriculture land survey revolving services fund.

(L. 1969 S.B. 22 §§ 14, 16, A.L. 1979 H.B. 121, A.L. 2012 H.B. 1251, A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28); 10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 60.595 Department revolving services fund, purpose — unexpended balances.

Effective 28 Aug 2013

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

*60.595. Department revolving services fund, purpose — unexpended balances. — 1. The "Department of Agriculture Land Survey Revolving Services Fund" is hereby created. All funds received by the department of agriculture from the delivery of services and the sale or resale of maps, plats, reports, studies, records and other publications and documents and surveying information, on paper or in electronic format, by the department shall be credited to the fund. The director of the department shall administer the fund. The state treasurer is the custodian of the fund and shall approve disbursements from the fund requested by the director of the department. When appropriated, moneys in the fund shall be used to purchase goods, equipment, hardware and software, maintenance and licenses, software and database development and maintenance, personal services, and other services that will ultimately be used to provide copies of information maintained or provided by the land survey program, reprint maps, publications or other documents requested by governmental agencies or members of the general public; to publish the maps, publications or other documents or to purchase maps, publications or other documents for resale; and to pay shipping charges, but for no other purpose.

2. Effective August 28, 2013, a transfer of moneys between the department of natural resources revolving services fund, created in section 640.065, and the department of agriculture land survey revolving services fund shall be made such that only the balance related to the reproduction and sale of land survey documents is transferred to the department of agriculture land survey revolving services fund.

3. An unencumbered balance in the fund at the end of the fiscal year not exceeding one million dollars is exempt from the provisions of section 33.080 relating to the transfer of unexpended balances to the general revenue fund.

4. The department of agriculture shall report all income to and expenditures from such fund on a quarterly basis to the house budget committee and the senate appropriations committee.

(L. 1979 H.B. 121 § 2, A.L. 1993 S.B. 80, et al., A.L. 1999 H.B. 988, A.L. 2012 H.B. 1251, A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28); 10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 60.600 Registered surveyors to be used — private employment prohibited.

Effective 28 Aug 2013

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

*60.600. Registered surveyors to be used — private employment prohibited. — Every employee of the department of agriculture who is engaged in work required by law to be done by a registered land surveyor will be so registered. No employee of the department of agriculture shall engage in private land surveying or consultation while employed by the department of agriculture.

(L. 1969 S.B. 22 § 15, A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28); 10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 60.610 Department may contract.

Effective 28 Aug 2013

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

*60.610. Department may contract. — Whenever the department of agriculture deems it expedient, and when funds appropriated permit, the department of agriculture may enter into any contract with agencies of the United States, with agencies of other states, or with private persons, registered land surveyors or professional engineers, in order to plan and execute desired land surveys or geodetic surveys, or to plan and execute other projects which are within the scope and purpose of sections 60.510 to 60.620 and section 60.670.

(L. 1969 S.B. 22 § 17, A.L. 2012 H.B. 1251, A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28); 10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 60.620 Land survey commission established — appointment — terms — qualifications — chairman, selection — meetings, quorum — expenses — duties — annual report, content to be public.

Effective 28 Aug 2013

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

*60.620. Land survey commission established — appointment — terms — qualifications — chairman, selection — meetings, quorum — expenses — duties — annual report, content to be public. — 1. There is hereby created the "Land Survey Commission", within the department of agriculture. The commission shall consist of seven members, six of whom shall be appointed by the governor. Members shall reside in this state. Members of the commission shall hold office for terms of three years, but of the original appointments, two members shall serve for one year, two members shall serve for two years, and two members shall serve for three years. Members may serve only three consecutive terms on the commission.

2. The land survey commission shall consist of the following persons:

(1) Four members who shall be registered land surveyors, one of which shall be a county surveyor;

(2) One member who shall represent the real estate or land title industry;

(3) One member who shall represent the public and have an interest in and knowledge of land surveying; and

(4) The director of the department of agriculture or his or her designee.

­­

­

3. The land survey commission shall elect a chairman annually. The commission shall meet semiannually and at other such times as called by the chairman of the commission and shall have a quorum when at least four members are present.

4. The land survey commission members shall serve without compensation but shall be reimbursed for actual and necessary expenses incurred in the performance of their official duties.

5. The land survey commission shall provide the director of the department of agriculture and the state land surveyor with recommendations on the operation and the planning and prioritization of the land survey program and the design of regulations needed to carry out the functions, duties, and responsibilities of the department of agriculture in sections 60.510 to 60.620 and section 60.670.

6. The land survey commission shall recommend to the department of agriculture:

(1) A person to be selected and appointed state land surveyor, who shall be the chief administrative officer of the land survey program. The state land surveyor shall be selected on the basis of professional experience and registration;

(2) Prioritization and execution of projects which are within the scope and purpose of sections 60.510 to 60.620 and section 60.670;

(3) Prioritization and selection of public land survey corner monuments to be reestablished through the county cooperative contracts in accordance with sections 8.285 to 8.291; and

(4) Approval of all other contracts for the planning and execution of projects which are within the scope and purpose of sections 60.510 to 60.620 and section 60.670 and in accordance with sections 8.285 to 8.291.

7. The commission shall, at least annually, prepare a report, which shall be available to the general public, of the review by the commission of the land survey program, stating its findings, conclusions, and recommendations to the director.

8. By December 1, 2013, the commission shall provide a report to the department of agriculture and general assembly that recommends the appropriate administrative or overhead cost rate that will be charged to the program, where such cost rate shall include all indirect services provided by the department of agriculture and office of administration.

(L. 1991 H.B. 403, A.L. 2012 H.B. 1251, A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28); 10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 60.650 Certain surveys to be filed with recorder.

Effective 28 Aug 1990

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

60.650. Certain surveys to be filed with recorder. — For the purpose of preserving evidence of land surveys, every surveyor who establishes, restores, or reestablishes one or more corners that create a new parcel of land shall file the results of such survey with the recorder of deeds in the county or counties in which the survey is situated within sixty days after the survey has been certified.

(L. 1990 S.B. 580)



Section 60.653 Recorder of deeds, duties — copies of plats to be evidence when certified.

Effective 28 Aug 2013

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

*60.653. Recorder of deeds, duties — copies of plats to be evidence when certified. — 1. It shall be the duty of the recorder of deeds to maintain a copy of all survey plats delivered to his custody in an appropriate file medium capable of reproduction.

2. Survey plats shall be placed in the plat books or such other record books as have been previously established.

3. A duplicate of the recorded survey plat shall be provided to the land survey program of the department of agriculture at an amount not to exceed the actual cost of the duplicate.

4. The recorder shall maintain an index of all survey plats, subdivision plats, and condominium plats by section, township, and range and by subdivision or condominium name.

5. Copies of survey plats shall be evidence in all courts of justice when properly certified under the hand and official seal of the recorder.

(L. 1990 S.B. 580, A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28); 10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 60.657 Plat not required to be filed, when.

Effective 28 Aug 1990

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

60.657. Plat not required to be filed, when. — A survey plat is not required to be filed when:

(1) It is of a preliminary nature illustrating ideas and intentions and not the results of a survey;

(2) It has been recorded under any other provision of law.

(L. 1990 S.B. 580)



Section 60.659 Penalties.

Effective 28 Aug 1990

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

60.659. Penalties. — Any surveyor who fails to comply with any provisions of this chapter shall be guilty of misconduct in the practice of land surveying.

(L. 1990 S.B. 580)



Section 60.660 Survey to constitute improvement.

Effective 28 Aug 1990

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

60.660. Survey to constitute improvement. — A recorded survey shall constitute an improvement to the property under section 429.015.

(L. 1990 S.B. 580)



Section 60.670 Digital cadastral parcel mapping, minimum standards, rulemaking authority.

Effective 28 Aug 2013

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

*60.670. Digital cadastral parcel mapping, minimum standards, rulemaking authority. — 1. As used in this section, the following terms shall mean:

(1) "Cadastral parcel mapping", an accurately delineated identification of all real property parcels. The cadastral map is based upon the USPLSS. For cadastral parcel maps the position of the legal framework is derived from the USPLSS, existing tax maps, and tax database legal descriptions, recorded deeds, recorded surveys, and recorded subdivision plats;

(2) "Digital cadastral parcel mapping", encompasses the concepts of automated mapping, graphic display and output, data analysis, and database management as pertains to cadastral parcel mapping. Digital cadastral parcel mapping systems consist of hardware, software, data, people, organizations, and institutional arrangements for collecting, storing, analyzing, and disseminating information about the location and areas of parcels and the USPLSS;

(3) "Tax map", a document or map for taxation purposes representing the location, dimensions, and other relevant information pertaining to a parcel of land subject to property taxes;

(4) "USPLSS" or "United States Public Land Survey System", a survey executed under the authority of the United States government as recorded on the official plats and field notes of the United States public land survey maintained by the land survey program of the department of agriculture.

2. The office of the state land surveyor established within the department of agriculture shall promulgate rules and regulations establishing minimum standards for digital cadastral parcel mapping. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2010, shall be invalid and void.

3. Any map designed and used to reflect legal property descriptions or boundaries for use in a digital cadastral mapping system shall comply with the rules promulgated under this section, unless the party requesting the map specifies otherwise in writing, the map was designed and in use prior to the promulgation of the rules, or the parties requesting and designing the map have already agreed to the terms of their contract on the effective date of the rules promulgation.

(L. 2010 H.B. 1692, et al., A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28); 10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.






Chapter 61 County Highway Engineers

Chapter Cross References



Section 61.005 Employment of county engineer by county commission not required.

Effective 28 Aug 2004

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

61.005. Employment of county engineer by county commission not required. — Nothing in this chapter shall require the county commission to hire a county engineer. The county commission may hire and authorize an individual to perform those duties the individual is qualified for, based upon the individual's education and training.

(L. 2004 H.B. 795, et al. § 1)



Section 61.011 County highway administrator, office created, responsibility (certain first class counties).

Effective 28 Aug 1973

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

61.011. County highway administrator, office created, responsibility (certain first class counties). — 1. The office of "County Highway Administrator" is hereby created in all counties of the first class not having a charter form of government. The county highway administrator shall be appointed by the county commission, and he shall serve at the pleasure of the county commission and until his successor is appointed and qualified.

2. The county highway administrator is the chief officer of the county in all matters pertaining to highways, roads, bridges, culverts and surveys, and he is responsible for all operations of the county highway department.

(L. 1973 H.B. 715)



Section 61.031 Compensation (certain first class counties).

Effective 28 Aug 1973

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

61.031. Compensation (certain first class counties). — The county commission shall fix the compensation of the county highway administrator, which shall be paid from county funds, and this compensation shall be the total compensation for all services rendered by the county highway administrator in the performance of his official duties. The county commission shall also provide the county highway administrator with an office at the county seat, and all necessary equipment and supplies.

(L. 1973 H.B. 715)



Section 61.041 Bond, conditions of, cost, how paid (certain first class counties).

Effective 28 Aug 1973

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

61.041. Bond, conditions of, cost, how paid (certain first class counties). — Before entering upon the duties of his office, the county highway administrator shall execute and deliver to the county commission for approval a surety bond in such sum as is fixed by the county commission. The condition of the bond shall be that the county highway administrator will faithfully perform and discharge the duties of his office, and that he will keep and carefully preserve all books, records, surveys, plats, plans and other papers pertaining to his office, required by law to be kept by the highway administrator or the county surveyor, and that he will account for and deliver the same, together with all tools, machinery, material and equipment to which he has come into possession by reason of his office, to his successor in office. When the surety bond is approved, it shall, with the approval endorsed thereon, be recorded at the expense of the highway administrator in the office of the recorder of deeds of the county. The cost of the bond shall be paid by the county.

(L. 1973 H.B. 715)



Section 61.051 Employees, employment and compensation of (certain first class counties).

Effective 28 Aug 1973

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

61.051. Employees, employment and compensation of (certain first class counties). — 1. The county highway administrator may employ such technical and professional help and assistants as are necessary for the successful performance of the duties of his office, and may set their compensation within the allocations made for that purpose by the county commission.

2. Payments to other help necessary in the construction, reconstruction, maintenance and repairs of public highways, roads, bridges, and culverts, or necessary in executing surveys, may be either on a monthly or daily basis.

(L. 1973 H.B. 715)



Section 61.061 Administrator's powers and duties — written report, failure to file, effect of (certain first class counties).

Effective 28 Aug 1973

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

61.061. Administrator's powers and duties — written report, failure to file, effect of (certain first class counties). — The highway administrator shall directly supervise the construction, maintenance, repair and reconstruction of all public highways, roads, bridges and culverts in the county. The expenditure of all county road and bridge funds, special or otherwise, shall be approved by the county commission. The county commission shall not order a road established, changed or vacated until its proposed establishment, change or vacation has been examined and approved by the highway administrator in a written report filed with the county commission; except that if the highway administrator does not file a written report on such proposal within thirty days after being notified thereof by the county commission, the commission may proceed to make any orders respecting such proposal without such report.

(L. 1973 H.B. 715)



Section 61.071 Inspections, when made — action to be taken, report of (certain first class counties).

Effective 28 Aug 1990

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

61.071. Inspections, when made — action to be taken, report of (certain first class counties). — The highway administrator shall personally, or by deputy, regularly inspect the condition of all public highways, roads, bridges and culverts in the county, and in pursuance of orders of the county commission or upon the written complaint of three or more registered voters in the county directed to the highway administrator of a condition of disrepair of any road or highway or of a dangerous or unsafe condition of any highway, road, bridge or culvert in the county, or of the neglect of a contractor performing work of any character on any public highways, roads, bridges and culverts, the highway administrator shall investigate the complaint at once and report to the county commission and shall make such adjustment, repair or corrections as are necessary; and he shall make a written record or report of the final disposition of such complaint to the county commission.

(L. 1973 H.B. 715, A.L. 1990 H.B. 1070)



Section 61.081 Report to secretary of state highways and transportation commission, contents, when made (certain first class counties).

Effective 28 Aug 1973

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

61.081. Report to secretary of state highways and transportation commission, contents, when made (certain first class counties). — The highway administrator shall report his full name and address to the office of the secretary of the state highways and transportation commission at Jefferson City within ten days after he is qualified for such office. He shall also make an annual report during the month of January in each year, when requested so to do, upon blanks furnished by the state highways and transportation commission, to the commission, and shall file a copy of such report with the county commission. Such report shall show the general condition of all established public highways, roads, bridges and culverts in the county, together with a general description of all improvements and construction made during the previous year.

(L. 1973 H.B. 715)



Section 61.091 Reports to county commission, when made, contents of (certain first class counties).

Effective 28 Aug 1973

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

61.091. Reports to county commission, when made, contents of (certain first class counties). — The highway administrator shall make a yearly report to the county commission during the month of January, for the preceding year, in which he shall include a detailed statement of the conditions of established public highways, roads, bridges and culverts and the amount of money expended for construction, maintenance and repair of such highways, roads, bridges and culverts during the preceding year. He shall estimate balances, revenue and receipts creditable to any county road and bridge fund, special or otherwise, and shall submit for approval by the commission a plan for construction, reconstruction, maintenance and repair of existing established public highways, roads, bridges and culverts proposed to be undertaken and completed during the current year. The highway administrator shall file such other reports from time to time as he deems necessary or as requested by the county commission.

(L. 1973 H.B. 715)



Section 61.101 To perform duties as land surveyor, when — appointment of person to perform duties of county surveyor, when (certain first class counties).

Effective 28 Aug 1973

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

61.101. To perform duties as land surveyor, when — appointment of person to perform duties of county surveyor, when (certain first class counties). — 1. If the county highway administrator is duly registered and licensed as a land surveyor under the provisions of chapter 327, he shall perform any duties required by law to be performed by a county surveyor.

2. If the county highway administrator is not registered and licensed as a land surveyor, he may appoint a person or persons who are so registered and licensed to perform any duties required by law to be performed by a county surveyor.

(L. 1973 H.B. 715)



Section 61.111 Orders of courts of record for surveying to be executed — records to be kept (certain first class counties).

Effective 28 Aug 1973

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

61.111. Orders of courts of record for surveying to be executed — records to be kept (certain first class counties). — 1. The highway administrator shall execute or cause to be executed all orders directed to him by the courts of record of his county for the surveying or resurveying of any lot or tract of land, the title to which is in dispute before such court, and all orders of survey for the partition of real estate in such county. He shall keep a copy of all plats of surveys made or caused to be made by him in a book maintained for that purpose in which such surveys shall be numbered, and which shall contain an index. He shall also file a copy of any official survey made or caused to be made by him in the office of the recorder of deeds of such county.

2. The highway administrator shall also keep and carefully preserve all books, records, surveys, plats, plans and other papers pertaining to his office, and which are required by law to be kept by the county highway administrator or the county surveyor, in the office provided him by the county for that purpose, and he shall account for and deliver the same, together with all tools, machinery, material and equipment to which he has come into possession by reason of his office, to his successor in office.

(L. 1973 H.B. 715)



Section 61.131 Pecuniary interest in certain transactions prohibited, penalty (certain first class counties).

Effective 28 Aug 1973

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

61.131. Pecuniary interest in certain transactions prohibited, penalty (certain first class counties). — Neither the county highway administrator, nor any other officer or employee of the county or state, or of any road district, shall be pecuniarily interested in any sale, bid or contract for the purchase of any machinery, materials or equipment, or for the building, improvement, repair or maintenance of any highway, road, bridge or culvert in the county. Any person who willfully violates the provisions of this section is guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not less than five hundred dollars or by removal from office, or both.

(L. 1973 H.B. 715)



Section 61.141 Fees for surveys, advance payment required (certain first class counties).

Effective 28 Aug 1977

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

61.141. Fees for surveys, advance payment required (certain first class counties). — The highway administrator may charge such fees as may be agreed upon by him and the party requesting, or for whose benefit, such work is to be done, for doing, performing or furnishing any field or survey work as herein provided. No highway administrator or appointee of the highway administrator shall execute a survey ordered by any person, court, firm or corporation until the agreed price has been tendered in payment therefor. The highway administrator or his appointee shall not retain any fees, but all fees of whatever nature whatsoever collected by the highway administrator or his appointee shall be turned into the county treasury at least annually and before the end of the county fiscal year; except that if the registered and licensed surveyor appointed to perform the survey pursuant to the provisions of section 61.101 is not on the staff of the highway administrator and receiving a salary paid in regular installments by the county, he may retain the fee charged for performing the survey.

(L. 1973 H.B. 715, A.L. 1977 S.B. 385)



Section 61.151 Seal of office — survey as evidence, when (certain first class counties).

Effective 28 Aug 1973

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

61.151. Seal of office — survey as evidence, when (certain first class counties). — 1. The county highway administrator shall have a seal of office, which shall be inscribed with the name of the highway administrator, his title, and the name of the county in which he has been appointed, with the word "Missouri" following. Such seal shall not exceed in dimensions a diameter of one and three-fourths inches, and it shall be used when certifying official surveys and copies thereof.

2. Notwithstanding the provisions of section 60.150, any survey or resurvey made by the county highway administrator, or by any person appointed by him, to which is affixed the seal of office of the county highway administrator, shall be legal evidence in any court in this state, if such survey or resurvey is made in the performance of the official duties of the county highway administrator.

(L. 1973 H.B. 715)



Section 61.156 Office of highway engineer abolished (certain first class counties).

Effective 28 Aug 1973

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

61.156. Office of highway engineer abolished (certain first class counties). — The office of highway engineer is abolished in all counties of the first class not having a charter form of government. In all counties having a county highway administrator rather than a county highway engineer, the county highway administrator shall perform or cause to be performed all duties required by law of a county highway engineer, except as otherwise provided in sections 61.011 to 61.156. Any reference in the revised statutes of Missouri to a highway engineer of a county of the first class shall after September 28, 1973, and insofar as consistent with the provisions of sections 61.011 to 61.156 refer to the county highway administrator in counties of the first class not having a charter form of government.

(L. 1973 H.B. 715)



Section 61.160 Appointment (second, third and fourth class counties).

Effective 28 Aug 1953

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

61.160. Appointment (second, third and fourth class counties). — The county commissions of each county in this state in classes two, three and four are hereby authorized and empowered to appoint and reappoint a highway engineer within and for their respective counties at any regular meeting, for such length of time as may be deemed advisable in the judgment of the commission. The provisions of sections 61.160 to 61.310 shall apply only to counties of classes two, three and four.

(RSMo 1939 § 8655, A.L. 1945 p. 1493, A.L. 1953 p. 385)

Prior revisions: 1929 § 8006; 1919 § 10782; 1909 § 10551



Section 61.167 Qualifications (certain second and third class counties).

Effective 28 Aug 1965

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

61.167. Qualifications (certain second and third class counties). — In all counties of the second and third class, having a population of fifty thousand or more and an assessed valuation of seventy million dollars or more, the county highway engineer shall be a resident of the state of Missouri, skilled and experienced in general road, bridge and culvert work, and authorized to practice engineering under the laws of this state providing for and requiring the registration of professional engineers. He shall be active and diligent in the discharge of his duties and personally attend to them.

(L. 1963 p. 115 § 61.173, A.L. 1965 p. 95)



Section 61.170 Qualifications (certain third and fourth class counties).

Effective 28 Aug 1963

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

61.170. Qualifications (certain third and fourth class counties). — In all counties of the third and fourth class, having a population of less than fifty thousand or an assessed valuation of less than seventy million dollars, the county highway engineer shall be a resident of the state of Missouri, and shall be skilled in the laying of drains, in bridge, culvert and road building and general road work, and he shall have a practical knowledge of civil engineering, and he shall be active and diligent in the discharge of his duties.

(RSMo 1939 § 8658, A.L. 1963 p. 115)

Prior revisions: 1929 § 8009; 1919 § 10785; 1909 § 10554



Section 61.180 Bond (second, third and fourth class counties).

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

61.180. Bond (second, third and fourth class counties). — Before entering upon the performance of his duties, the county highway engineer and his assistants shall each execute and deliver to the county commission a bond in such sum as may be fixed by the commission, with two or more sufficient securities, or the bond of a surety company authorized to do business in this state, to be approved by the commission, conditioned for the faithful discharge of his duties as such highway engineer; and that he will account for and deliver to his successor in office, at the expiration of his term of office, all tools, machinery, books, papers and other property belonging to the county and road districts thereof.

(RSMo 1939 § 8656)

Prior revisions: 1929 § 8007; 1919 § 10783; 1909 § 10552



Section 61.190 Compensation, amount (second, third and fourth class counties).

Effective 19 Jun 1989, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

61.190. Compensation, amount (second, third and fourth class counties). — In all counties of the second, third and fourth class, the county highway engineer shall receive an annual salary, to be fixed by the county commission.

(RSMo 1939 § 13487, A. 1949 H.B. 2018, A.L. 1953 p. 385, A.L. 1957 p. 320, A.L. 1959 S.B. 71, A.L. 1963 p. 116, A.L. 1965 p. 175, A.L. 1972 H.B. 1070, A.L. 1982 S.B. 478, A.L. 1989 H.B. 612)

Prior revisions: 1929 § 11855; 1919 § 11063

Effective 6-19-89

(1983) Statutes which purport to delegate to county commissions the authority to award additional compensation for certain county officers violate state constitutional provisions requiring that the compensation for county officers be uniform in each class of counties. Baumli v. Howard County (Mo. Ban), 660 S.W.2d 702



Section 61.200 Appointment — compensation — assistants (second, third and fourth class counties).

Effective 28 Aug 1945

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

61.200. Appointment — compensation — assistants (second, third and fourth class counties). — The county commission may, in their discretion, appoint the county surveyor of their respective counties to the office of county highway engineer, provided he be thoroughly qualified and competent, as required by sections 61.160 to 61.310; and when so appointed, he shall receive the compensation fixed by the county commission, and such fees as are allowed by law for his services as county surveyor; provided, the county surveyor may refuse to act or serve as such county highway engineer, unless otherwise provided by law. In the event that the county highway engineer cannot properly perform all the duties of his office, he shall, with the approval of the county commission, appoint one or more assistants, who shall receive such compensation as may be fixed by the county commission.

(RSMo 1939 § 8660, A.L. 1945 p. 1493)

Prior revisions: 1929 § 8011; 1919 § 10787; 1909 § 10556



Section 61.210 Duties as custodian of tools and machinery (second, third and fourth class counties).

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

61.210. Duties as custodian of tools and machinery (second, third and fourth class counties). — The county highway engineer shall be custodian of all tools, material and machinery belonging to the road districts and to the county, except as may be otherwise provided by law. When delivering to any road overseer the tools and machinery belonging to the district, he shall require from the overseer an inventory and receipt for all such tools and machinery, and the overseer shall be responsible for the proper care and handling of said tools and machinery, and shall see that they are properly kept when not in use, and shall account for the same to the county highway engineer.

(RSMo 1939 § 8661)

Prior revisions: 1929 § 8012; 1919 § 10788; 1909 § 10557



Section 61.220 Supervisory duties (second, third and fourth class counties).

Effective 28 Aug 1957

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

61.220. Supervisory duties (second, third and fourth class counties). — The county highway engineer shall have direct supervision over all public roads of the county, and over the road overseers and of the expenditure of all county and district funds made by the road overseers of the county. He shall also supervise the construction and maintenance of all roads, culverts and bridges. No county commission shall issue warrants in payment for road work or for other expenditure by road overseers, or in payment for work done under contract, until the claim therefor has been examined and approved by the county highway engineer.

(RSMo 1939 § 8662, A.L. 1957 p. 322)

Prior revisions: 1929 § 8013; 1919 § 10789; 1909 § 10558



Section 61.240 General duties (second, third and fourth class counties).

Effective 28 Aug 1990

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

61.240. General duties (second, third and fourth class counties). — The county highway engineer shall, personally or by deputy, inspect the roads, culverts and bridges of every district in the county as often as practicable, and upon written complaint of three registered voters in any district of the bad or dangerous condition of the roads, bridges or culverts of the district, or of the neglect of duty by any road overseer of the district, or of neglect of any contractor on roads let by contract, the county highway engineer at once shall visit the road and investigate the complaint, and if found necessary at once shall direct the overseer of the district to place the road in good condition.

(L. 1913 p. 699 § 1, RSMo 1939 § 8663, A.L. 1959 S.B. 71, A.L. 1990 H.B. 1070)



Section 61.243 Duties (certain counties).

Effective 28 Aug 1959

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

61.243. Duties (certain counties). — In counties which contain ninety thousand inhabitants and less than one hundred and fifty thousand inhabitants the county highway engineer shall state in his order to the overseer the time within which the road shall be placed in good condition as required by section 61.240. The engineer shall cause the weeds and brush in the highways in his county to be cut once each year and he shall direct in writing to the overseer what roads and portions of roads shall be cut and state therein when they shall be cut. All weeds and brush shall be cut between the first day of June and the fifteenth day of July of each year.

(L. 1913 p. 699 § 1, A.L. 1959 S.B. 71)



Section 61.250 Failure of overseer to follow instructions — penalty (second, third and fourth class counties).

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

61.250. Failure of overseer to follow instructions — penalty (second, third and fourth class counties). — All overseers shall follow the plans and instructions of the county highway engineer in all matters concerning the expenditure of the funds and improving the roads, and should any road overseer fail or refuse, without sufficient cause, to follow the plans and instructions of the county highway engineer, the county highway engineer may suspend such overseer, and shall at once report the matter to the county commission, and said commission, upon hearing, may remove such overseer from office.

(RSMo 1939 § 8666)

Prior revisions: 1929 § 8017; 1919 § 10793; 1909 § 10562



Section 61.260 Annual meeting of road overseers (second, third and fourth class counties).

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

61.260. Annual meeting of road overseers (second, third and fourth class counties). — It shall be the duty of the county highway engineer to call a meeting at the county seat each year of all road overseers of the county, for consultation and conference touching the conditions and needs of the roads and bridges of the county and methods of improving same. Such meeting shall be held at a time designated by the highway engineer, between the first and fifteenth day of March. At such meeting of road overseers the county highway engineer shall instruct the overseers in the best and most economical plans for the working and improving roads, collecting and expending the district road funds, and, if practicable, adopt a uniform system of road work for the county. Any overseer failing to attend any such annual meeting without reasonable excuse shall, upon complaint of the county highway engineer, be removed from office by the county commission or by the township board, as the case may be.

(RSMo 1939 § 8665)

Prior revisions: 1929 § 8016; 1919 § 10792; 1909 § 10561



Section 61.270 Reports (second, third and fourth class counties).

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

61.270. Reports (second, third and fourth class counties). — The county highway engineer shall, at each regular term of the county commission, and at such other times as required by the commission, file a detailed statement of the condition of the roads, and the amount of money available for each district, with his recommendation as to what action should be taken by the commission for the repair or improvement of the roads. The county highway engineer shall report his full name and address to the office of the state highway engineer within ten days after qualifying. He shall make a yearly report during the month of January for the preceding year, upon blanks furnished him, to the state highway engineer of the available information in connection with the road, culvert and bridge work in his respective county. Upon a written request of the state highway engineer, the county highway engineer shall furnish him with a copy of the road map of his county, if there be such a map, for which he shall be reasonably compensated by the state transportation department.

(RSMo 1939 § 8664)

Prior revisions: 1929 § 8015; 1919 § 10791; 1909 § 10560



Section 61.280 Annual statement — road map (second, third and fourth class counties).

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

61.280. Annual statement — road map (second, third and fourth class counties). — The county highway engineer shall, on or before the first day of January in each year, file with the county commission a report, in writing, showing the general condition of the roads and bridges of the county, including all improvements, if any, made during the past year, together with his recommendations as to what improvements should be made during the coming year, and what part of same, if any, should be let under contract, as provided by law. At the same time said highway engineer shall file with the county commission a map or plat showing the township and road district lines, together with his recommendations as to the number, size and boundaries of road districts, and needed changes in same, and he shall give the county commission such further aid and assistance as it may require with reference to the laying out of road districts or changing the number or boundaries thereof.

(RSMo 1939 § 8667)

Prior revisions: 1929 § 8018; 1919 § 10794; 1909 § 10563



Section 61.290 Failure to perform duties — penalty (second, third and fourth class counties).

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

61.290. Failure to perform duties — penalty (second, third and fourth class counties). — If any county highway engineer shall fail, refuse or neglect to visit and inspect, in person or by deputy, the roads, bridges and culverts in each road district in the county, at frequent and regular intervals, or shall fail, refuse or neglect to advise with, assist and direct the road overseers of his county in the performance of their duties, or if he shall fail, refuse or neglect to perform any of the duties imposed upon him by law, or if he be found incompetent or in any manner unfitted for such office, he may be removed from office by the county commission, and it shall be the duty of the county commission to remove such county highway engineer forthwith and to appoint a successor in his stead.

(RSMo 1939 § 8658)

Prior revisions: 1929 § 8009; 1919 § 10785; 1909 § 10554



Section 61.300 Shall not be sales agent (second, third and fourth class counties).

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

61.300. Shall not be sales agent (second, third and fourth class counties). — No county highway engineer, county surveyor or deputy county highway engineer, or deputy county surveyor or road overseer shall be the sales agent, for compensation in the sale to, or purchase by, the state, county or road districts of road tools, culvert or bridge material or machinery, or be pecuniarily interested in any contract for the building of any bridge or culvert or for the improvement of any public road to which the county or any road district is a party.

(RSMo 1939 § 8671)

Prior revisions: 1929 § 8022; 1919 § 10798; 1909 § 10574






Chapter 64 County Planning — Zoning — Recreation — Natural Streams and Waterways

Chapter Cross References



Section 64.001 Drainage and levee districts subject to flood plain management, when.

Effective 04 Mar 1991, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.001. Drainage and levee districts subject to flood plain management, when. — Any levee district organized pursuant to chapter 245, and any drainage district organized pursuant to chapters 242 and 243, are subject to any flood plain management regulations adopted by any county pursuant to this chapter.

(L. 1991 H.B. 72)

Effective 3-04-91



Section 64.005 District planning commission authorized, election — ballot form — certain lakes (Lake of the Ozarks, Truman Reservoir, Table Rock, Stockton, Mark Twain, Bull Shoals, Smithville, Wappapello, Pomme de Terre and Norfolk Lake).

Effective 28 Aug 1996

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.005. District planning commission authorized, election — ballot form — certain lakes (Lake of the Ozarks, Truman Reservoir, Table Rock, Stockton, Mark Twain, Bull Shoals, Smithville, Wappapello, Pomme de Terre and Norfolk Lake). — 1. For the purpose of promoting the health, safety and general welfare of the public, the county commission of any county bordering on a lake having at least one hundred ten miles of shoreline may, after approval by a vote of the people of the affected area of the county as determined by the county commission, create a district planning commission to prepare a district plan for the area which is at least one-half mile but not more than five miles from the six hundred forty-five foot mark of the lake measured from either the mean sea level, for the Lake of the Ozarks or the low water mark as determined by the Corps of Engineers for all other lakes of the county bordering on the lake.

2. The county commission may make an order to present to the voters of the county within the affected area the question for the establishment of planning and zoning in districts bordering the lake which are at least one-half mile but not more than five miles from the six hundred forty-five foot mark of the lake measured from either mean sea level, for the Lake of the Ozarks or the low water mark as determined by the Corps of Engineers for all other lakes. Any incorporated city, town or village which has adopted city planning and zoning or any agricultural or horticultural property as defined in section 137.016 shall be exempt from any planning and zoning provisions adopted pursuant to this section and section 64.007.

3. The question shall be submitted in substantially the following form:

Shall planning and zoning be adopted in the area of the county within ______ miles of the ______ (six hundred forty-five foot mark or the low water mark) of the ______ (name of lake) measured from mean sea level?

4. If a majority of the votes cast on the question be in favor of the planning and zoning, the county commission shall create a district planning commission to proceed with a program of district planning.

(L. 1996 S.B. 497 § 1)



Section 64.007 District planning commission, members, appointment, compensation, expenses — other zoning provisions to apply.

Effective 28 Aug 1996

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.007. District planning commission, members, appointment, compensation, expenses — other zoning provisions to apply. — 1. The district planning commission shall consist of the county highway engineer and at least one property owner from each township in the district who resides within the proposed district and who is a registered voter of the county appointed by the county commission. The planning commission shall be composed of at least five members. The township representatives are hereinafter referred to as appointed members. The term of each appointed member shall be four years or until the member's successor takes office, except that the terms shall be overlapping and that the respective terms of the members first appointed may be less than four years. The term of the county highway engineer shall be only for the duration of the county highway engineer's tenure of official position. All members of the district planning commission shall serve as such without compensation, except that an attendance fee as reimbursement for expenses, not to exceed four meetings per year, may be paid to the appointed members of the county planning commission in an amount, as set by the county commission. The planning commission shall elect its chairman, who shall serve for one year.

2. Except as provided in this section and section 64.005, the provisions of sections 64.510 to 64.695, relating to the procedures for county planning and zoning in counties of the second and third classifications shall apply to any district planning commission established pursuant to this section and section 64.005.

(L. 1996 S.B. 497 § 2)



Section 64.010 County planning commission authorized (first class charter counties).

Effective 28 Aug 1974

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.010. County planning commission authorized (first class charter counties). — In all counties of the first class, except counties of the first class not having a charter form of government, the county commission is authorized and empowered to provide for the preparation, adoption, amendment, extension or carrying out of a county plan and to create by order a county planning commission with the powers and duties as set forth in sections 64.010 to 64.160.

(L. 1945 p. 1327 § 1a, A.L. 1974 H.B. 1446)



Section 64.020 County planning commission — members — term — expenses — chairman (certain first class counties).

Effective 28 Aug 1986

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.020. County planning commission — members — term — expenses — chairman (certain first class counties). — Such county planning commission shall consist of one of the commissioners of the county commission selected by the county commission, the county highway engineer, the chairman of two municipal planning bodies in the county to be appointed by the county commission, all of whom shall serve during their tenure of office not to exceed four years, and six residents of the unincorporated territory of the county to be appointed by the county commission. The term of said six appointed members shall be four years or until their successor takes office except that the original term of three of said six appointed members shall be two years. All members of the county planning commission shall serve as such without compensation; but an attendance fee as reimbursement for expenses may be paid to the appointed members of the county planning commission in an amount, as set by the county commission, not to exceed ten dollars per meeting for not over two meetings per month. The planning commission shall elect its chairman from among the appointed members.

(L. 1941 p. 481 § 2, A.L. 1945 p. 1327, A.L. 1986 H.B. 1554 Revision)



Section 64.030 Planning commission — rules — employees — contracts (certain first class counties).

Effective 28 Aug 1941

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.030. Planning commission — rules — employees — contracts (certain first class counties). — The county planning commission may create and adopt rules for the transaction of its business and shall keep a public record of its resolutions, transactions, findings, and recommendations. The commission may appoint such employees as it may deem necessary for its work, and may contract with planners and other consultants for such services as it may require and may incur other necessary expenses, all subject to the approval of the county commission; provided, however, the expenditures of county funds by the commission shall not be in excess of the amounts appropriated for that purpose by the county commission. The commission shall have such other powers as may be appropriate to enable it to perform its duties.

(L. 1941 p. 481 § 3)



Section 64.040 Master plan of county — contents — hearings — adoption (certain first class counties).

Effective 28 Aug 1941

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.040. Master plan of county — contents — hearings — adoption (certain first class counties). — The county planning commission shall have power to make, adopt and may publish an official master plan of the county for the purpose of bringing about coordinated physical development in accordance with present and future needs. The master plan shall be developed so as to conserve the natural resources of the county, to insure efficient expenditure of public funds, and to promote the health, safety, convenience, prosperity and general welfare of the inhabitants. Such master plan may include, among other things, studies and recommendations relative to the location, character and extent of highways, railroads, bus, streetcar and other transportation routes, bridges, public buildings, schools, parks, parkways, forests, wildlife refuges, dams, and projects affecting conservation of natural resources. The county planning commission may adopt the master plan in whole or in part, and subsequently amend or extend the adopted plan or any portion thereof. Before the adoption, amendment or extension of the plan or portion thereof, the commission shall hold at least one public hearing thereon, fifteen days' notice of the time and place of which shall be published in at least one newspaper having general circulation within the county, and notice of such hearing shall also be posted at least fifteen days in advance thereof in at least four conspicuous places in each township. Such hearing may be adjourned from time to time. The adoption of the plan shall be by resolution carried by not less than a majority vote of the full membership of the county planning commission. After the adoption of the master plan an attested copy shall be certified to the county clerk and a copy shall be recorded in the office of the recorder of deeds.

(L. 1941 p. 481 § 4)



Section 64.050 Approval of improvements (certain first class counties).

Effective 28 Aug 1945

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.050. Approval of improvements (certain first class counties). — From and after the adoption of the master plan or portion thereof and its proper certification and recording, then and thenceforth no improvement of a type embraced within the recommendations of the master plan shall be constructed or authorized without first submitting the proposed plans thereof to the county planning commission and receiving the written approval and recommendations of said commission; provided, however, that this requirement shall be deemed to be waived if the county planning commission fails to make its report and recommendations within forty-five days after the receipt of the proposed plans. If a development or public improvement is proposed to be located in the unincorporated territory of the county by any municipality, county, public board or commission, the disapproval or recommendations of the county planning commission may be overruled by the county commission, which shall certify its reason therefor to the planning commission.

(L. 1941 p. 481 § 5, A.L. 1945 p. 1327)



Section 64.060 Regulations governing subdivision of land — bond (certain first class counties).

Effective 28 Aug 1945

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.060. Regulations governing subdivision of land — bond (certain first class counties). — The county planning commission may prepare and adopt regulations governing the subdivision of land, which regulations may provide for the proper location and width of streets, building lines, open spaces, minimum width and area of lots, street grading and paving, sewers, water and other utilities, which are necessary to avoid the congestion of population and to protect the public health, safety or the general welfare. Such regulations shall be adopted only after public hearing has been held thereon at any one place in the county, public notice of which shall be given in the same manner as provided for hearings in section 64.040. Such regulations shall become effective after their approval and adoption by order of the county commission and may after their adoption be amended by the county commission. In lieu of the immediate completion or installation of the improvements required under the regulations adopted, the county zoning enforcement officer shall accept bond for the county in an amount and with surety and conditions prescribed by the county general attorney and approved by the county commission. Such bond shall provide and secure to the county the actual construction of such improvements and utilities within the period prescribed by said regulations.

(L. 1941 p. 481 § 6, A.L. 1945 p. 1327)



Section 64.070 Approval of plats (certain first class counties).

Effective 28 Aug 1945

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.070. Approval of plats (certain first class counties). — After the county commission shall have adopted such subdivision regulations, no plat of a subdivision of land within the unincorporated area of such county shall be recorded until such plat shall first have been submitted to the planning commission. If the county planning commission does not report upon the plat within thirty days, it may then be deemed approved. If such plat be amended or rejected by the planning commission, such action may be overruled and the plat approved only by the county commission, provided the reasons for such overruling shall be spread upon the minutes of said county commission. The recorder of deeds shall not record a plat of a subdivision of land in the unincorporated area of the county until he shall have received a certificate of authority from the county zoning enforcement officer, who shall issue such certificate if such plat has been approved, pursuant to the provisions of sections 64.010 to 64.160. The county planning commission may, upon the written request of the legislative body of an incorporated area in which there is no municipal planning commission, pass upon subdivision plats within said incorporated areas, and said plats shall be subject to all rules and regulations of the county planning commission and shall not be recorded until they have been approved in the same manner as a subdivision plat in an unincorporated area. If, however, the county planning commission does not agree to pass upon plats in an incorporated area, the county recorder must be advised of the fact by registered letter.

(L. 1941 p. 481 § 6, A.L. 1945 p. 1327)



Section 64.080 Plans for major highway — duties of county commission — board of adjustment (certain first class counties).

Effective 28 Aug 1949

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.080. Plans for major highway — duties of county commission — board of adjustment (certain first class counties). — Whenever a plan for major highways has been prepared, the county commission, upon recommendation of the planning commission, is hereby authorized and empowered to establish, regulate and limit and to change and amend, by order, building or setback lines on such major highways and to prohibit any new building being located within such building or setback lines outside the corporate limits of any city, village or incorporated town. The county commission shall provide for the method by which this section shall be administered and enforced and may provide for a board of adjustment with powers to modify or vary the regulations, in specific cases, in order that unwarranted hardship, which constitutes an unreasonable deprivation of use as distinguished from the mere grant of a privilege, may be avoided. If there is a county board of zoning adjustment, as herein provided, such board shall be appointed to serve as the board of adjustment for the building line regulations. If there be no county board of zoning adjustment, the personnel, length of terms, method of appointment and organization of the board of adjustment for the building line regulations shall be the same as provided in section 64.120 for the board of zoning adjustment. The regulations of this section shall not be adopted, changed or amended until a public hearing has been held thereon by the planning commission, public notice of which shall be given in the same manner as provided for the hearing in section 64.040.

(L. 1941 p. 481 § 7, A. 1949 H.B. 2020)



Section 64.090 Planning and zoning powers of county commission — group homes considered single-family dwellings — exemptions (certain counties of the first classification).

Effective 28 Aug 2014

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.090. Planning and zoning powers of county commission — group homes considered single-family dwellings — exemptions (certain counties of the first classification). — 1. For the purpose of promoting health, safety, morals, comfort or the general welfare of the unincorporated portion of counties, to conserve and protect property and building values, to secure the most economical use of the land, and to facilitate the adequate provision of public improvements all in accordance with a comprehensive plan, the county commission in all counties of the first class, as provided by law, except in counties of the first class not having a charter form of government, is hereby empowered to regulate and restrict, by order, in the unincorporated portions of the county, the height, number of stories and size of buildings, the percentage of lots that may be occupied, the size of yards, courts and other open spaces, the density of population, the location and use of buildings, structures and land for trade, industry, residence or other purposes, including areas for agriculture, forestry and recreation.

2. The provisions of this section shall not apply to the incorporated portions of the counties, nor to the raising of crops, livestock, orchards, or forestry, nor to seasonal or temporary impoundments used for rice farming or flood irrigation. As used in this section, the term "rice farming or flood irrigation" means small berms of no more than eighteen inches high that are placed around a field to hold water for use for growing rice or for flood irrigation. This section shall not apply to the erection, maintenance, repair, alteration or extension of farm structures used for such purposes in an area not within the area shown on the flood hazard area map. This section shall not apply to underground mining where entrance is through an existing shaft or shafts or through a shaft or shafts not within the area shown on the flood hazard area map.

3. The powers by sections 64.010 to 64.160 given shall not be exercised so as to deprive the owner, lessee or tenant of any existing property of its use or maintenance for the purpose to which it is then lawfully devoted except that reasonable regulations may be adopted for the gradual elimination of nonconforming uses, nor shall anything in sections 64.010 to 64.160 interfere with such public utility services as may have been or may hereafter be specifically authorized or permitted by a certificate of public convenience and necessity, or order issued by the public service commission, or by permit of the county commission.

4. For the purpose of any zoning regulation adopted under the provisions of sections 64.010 to 64.160, the classification of single-family dwelling or single-family residence shall include any home in which eight or fewer unrelated mentally or physically handicapped persons reside, and may include two additional persons acting as houseparents or guardians who need not be related to each other or to any of the mentally or physically handicapped persons. The classification of single-family dwelling or single-family residence shall also include any private residence licensed by the children's division or department of mental health to provide foster care to one or more but less than seven children who are unrelated to either foster parent by blood, marriage or adoption. A zoning regulation may require that the exterior appearance of the home and property be in reasonable conformance with the general neighborhood standards and may also establish reasonable standards regarding the density of such individual homes in any specific single-family dwelling or single-family residence area. Should a single-family dwelling or single-family residence as defined in this subsection cease to operate for the purposes specified in this subsection, any other use of such dwelling or residence, other than that allowed by the zoning regulations, shall be approved by the county board of zoning adjustment. Nothing in this subsection shall be construed to relieve the children's division, the department of mental health or any other person, firm or corporation occupying or utilizing any single-family dwelling or single-family residence for the purposes specified in this subsection from compliance with any ordinance or regulation relating to occupancy permits except as to number and relationship of occupants or from compliance with any building or safety code applicable to actual use of such single-family dwelling or single-family residence.

5. Except in subsection 4 of this section, nothing contained in sections 64.010 to 64.160 shall affect the existence or validity of an ordinance which a county has adopted prior to March 4, 1991.

(L. 1941 p. 481 § 8, A.L. 1945 p. 1327, A.L. 1974 H.B. 1446, A.L. 1989 S.B. 11, A.L. 1991 H.B. 72, A.L. 2014 H.B. 1299 Revision)

(1986) Section 64.090, RSMo, was held to violate section 26 of article I of the Missouri Constitution insofar as it attempted to give certain counties the power to zone out existing uses of property. People Tags, Inc. v. Jackson County Legislature, 636 F.Supp. 1345 (W.D.Mo.).



Section 64.100 Division of unincorporated territory into districts — regulation (certain first class counties).

Effective 28 Aug 1941

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.100. Division of unincorporated territory into districts — regulation (certain first class counties). — For any or all of said purposes, the unincorporated territory may be divided into districts of such number, shape, and area as may be deemed best suited to carry out the purposes of sections 64.010 to 64.160 and shall be shown upon the plan; and within such districts, the erection, construction, reconstruction, alteration, repair or use of buildings, structures or land may be regulated and restricted. All such regulations shall be uniform for each class or kind of buildings or land uses throughout each district, but the regulations in one district may differ from those in other districts. The regulations shall be made in accordance with a comprehensive plan, and shall give reasonable consideration, among other things, to the character of the district, its suitability for particular uses, conserving the value of buildings and of existing development, and encouraging the most appropriate use of land throughout the county.

(L. 1941 p. 481 § 9)



Section 64.110 Further regulation of districts — hearing — order (first class counties).

Effective 28 Aug 1941

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.110. Further regulation of districts — hearing — order (first class counties). — The county commission shall provide for the manner in which such regulations, restrictions and boundaries of such districts shall be determined, established and enforced, and from time to time amended, supplemented or changed within the unincorporated territory. In order to avail itself of the powers conferred by sections 64.010 to 64.160, the county commission shall request the county planning commission to recommend the boundaries of the various original districts and appropriate regulations to be enforced therein. If there be no county planning commission the county commission shall appoint a county zoning commission whose personnel, length of terms and organization shall be same as provided in sections 64.010 to 64.040 for a county planning commission. Such commission shall make a preliminary report and a proposed zoning order and shall hold public hearings thereon and shall afford persons interested an opportunity to be heard. A hearing shall be held in each township affected by the terms of such proposed order, public notice of which hearing shall be given in the same manner as provided for the hearing in section 64.040. Such notice shall state the time and place of the hearing and the place where copies of the proposed report and order will be accessible for examination by interested parties. Such hearings may be adjourned from time to time. Within ninety days after the final adjournment of such hearings the commission shall make a report and submit a proposed order to the county commission. The county commission may enact the order with or without change or may refer it back to the commission for further consideration. In case a written protest against the proposed zoning of any land lying within one and one-half miles of the limits of any municipality having a zoning ordinance is received from the city council or board of trustees thereof, the county commission shall not enact the proposed zoning of such land except by a record vote and after a statement of the reasons for such action shall be spread upon its minutes. In the preparation of its report and proposed zoning order the commission may incur such expenditures as shall be authorized by the county commission.

(L. 1941 p. 481 § 10)

(1953) Where zoning order made by county court provided that no structure in district limited to specified agricultural purposes should exceed thirty-five feet in height, board of zoning adjustment could not grant permit for drive-in theater having screen in excess of that height. State ex rel. Barr v. Fleming (A.), 259 S.W.2d 417.

(1972) Requirement for record vote and statement of reasons applies only to proposed original zoning and not to proposed rezoning. Williams v. White (Mo.), 485 S.W.2d 622.



Section 64.120 County board of zoning adjustment — members — organization — powers and duties — appeal from (first class counties).

Effective 28 Aug 1993

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.120. County board of zoning adjustment — members — organization — powers and duties — appeal from (first class counties). — 1. Any county commission which has appointed a planning commission, as provided in these sections, shall create by order a county board of zoning adjustment. Such board shall consist of the three commissioners of the county commission whose terms shall be only for the duration of their tenure of official position. The board shall elect its chairman from among its members. The board of zoning adjustment shall adopt rules of procedure consistent with the provisions of the zoning regulations and the provisions of this law. The chairman, or in his absence the acting chairman, may administer oaths and compel the attendance of witnesses. All meetings of the board of zoning adjustment shall be open to the public, and minutes shall be kept of all proceedings and official actions, which minutes shall be filed in the office of the county clerk and shall be a public record. Appeals to the board of zoning adjustment may be taken by any person aggrieved or by a public officer, department, board or bureau affected by any decision of the administrative officer in administering a county zoning ordinance. Such appeals shall be taken within a period of not more than three months, and in the manner provided by the rules of the board. An appeal shall stay all proceedings in furtherance of the action appealed from, unless the officer from whom the appeal is taken shall certify to the board that by reason of facts stated in the certificate a stay would, in his opinion, cause imminent peril to life or property. The board of adjustment shall have the following powers and it shall be its duty:

(1) To hear and decide appeals where it is alleged there is error of law in any order, requirement, decision, or determination made by an administrative official in the enforcement of the county zoning regulations;

(2) To hear and decide all matters referred to it or upon which it is required to pass under county zoning regulations;

(3) In passing upon appeals, where there are practical difficulties or unnecessary hardship in the way of carrying out the strict letter of such order, which difficulties or hardship constitute an unreasonable deprivation of use as distinguished from merely granting a privilege, the board may vary or modify the application of any of the regulations or provisions so the intended purpose of the regulation shall be strictly observed, public safety and welfare secured and substantial justice done.

2. In exercising the above powers, such board may in conformity with the provisions of the law, reverse or affirm wholly or partly, or may modify the order, requirement, decision or determination appealed from and may make such order, requirement, decision or determination as ought to be made, and to that end shall have all the powers of the officer from whom the appeal is taken.

3. Any person or persons jointly or severally aggrieved by any decision of the board of adjustment or of the county commission, or of any officer, department, board, or bureau of the county, may present to the circuit court having jurisdiction in the county in which the property affected is located, a petition, duly verified, stating that such decision is illegal in whole or in part, specifying the grounds of the illegality and asking for relief therefrom. Upon the presentation of such petition the court may allow a writ of certiorari directed to the board for review of the data and records acted upon or it may appoint a referee to take additional evidence in the case. The court may reverse or affirm or may modify the decision brought up for review.

(L. 1941 p. 481 § 12, A. 1949 H.B. 2020, A.L. 1993 H.B. 910 subsecs. 1, 2, 3)

(1953) Where zoning order made by county court provided that no structure in district limited to specified agricultural purposes should exceed thirty-five feet in height, board of zoning adjustment could not grant permit for drive-in theater having screen in excess of that height. State ex rel. Barr v. Fleming (A.), 259 S.W.2d 417.

(1955) Provision authorizing appointment of referee to take additional evidence on certiorari held repealed by section 22, Article V of the constitution and chapter 536, RSMo. State ex rel. Horn v. Randall (A.), 275 S.W.2d 758.

(1958) Section 22, Article V of the constitution does not affect this section and, therefore, the reviewing court on certiorari may hear and consider evidence in addition to that before the board. State ex rel. Beacon Court v. Wind (A.), 309 S.W.2d 663.



Section 64.122 Regulation by board may limit uses of buildings, structures, or land in specific districts — special use permit issued by board, exceptions (first class counties).

Effective 28 Aug 1993

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.122. Regulation by board may limit uses of buildings, structures, or land in specific districts — special use permit issued by board, exceptions (first class counties). — Regulations adopted pursuant to the provisions of sections 64.010 to 64.160 may include appropriate and reasonable provisions for the control of the use of buildings, structures, or land, which use of same cannot, in the opinion of the board, be placed, specified or generally permitted in a specific district or districts because of the peculiar nature of the uses. The uses shall be limited to those which, if placed, specified or generally permitted in a specific district or districts, would pose undue regulatory difficulties. The uses shall be permitted only by a special use permit issued by the board as a permissive use and not as a rezoning after public hearing before the planning commission as provided by section 64.110, and a report and recommendation made by the commission to the board. The special permit shall set out regulations, restrictions, limitations and termination date so that reasonable control may be exercised over said uses; however, no such restriction shall relate to the identity of the owner. This section shall not allow the application of requirements for special use permits for any retail or retail service establishment in a district in which retail and retail service establishments generally are permitted uses, nor for any wholesale distribution establishment in a district in which wholesale storage and distribution establishments generally are permitted uses.

(L. 1993 H.B. 910 § 64.120 subsec. 4)



Section 64.130 Regulations shall govern, when (first class counties).

Effective 28 Aug 1941

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.130. Regulations shall govern, when (first class counties). — Wherever the county zoning regulations made under authority of sections 64.010 to 64.160 require a greater width or size of yards, courts or other open spaces, or require a lower height of building or less number of stories, or require greater percentage of lot to be left unoccupied or require a lower density of population, or require a more restricted use of land, or impose other higher standards than are required in any other statute, local order or regulations, private deed restrictions or private covenants, the provisions of the regulations made under authority of sections 64.010 to 64.160 shall govern.

(L. 1941 p. 481 § 14)



Section 64.140 Amendment of regulations — protests (certain first class counties).

Effective 28 Aug 1988

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.140. Amendment of regulations — protests (certain first class counties). — The regulations imposed and the districts created under authority of sections 64.010 to 64.160 may be amended from time to time by the county commission by order after the order establishing the same has gone into effect, but no such amendment shall be made without a hearing before the county planning commission; or if there be no county planning commission, such hearing shall be held by the county zoning commission. Such hearing shall be held in any one place in the county designated by the planning or zoning commission regardless of the location of the land affected by such amendment or amendments. Public notice of such hearing shall be given by at least one publication in one newspaper published in the county at least fifteen days before the date of the hearing. In case of written protest against any proposed amendment, signed and acknowledged by the owners of thirty percent of the frontage within one thousand feet to the right or left of the frontage proposed to be changed, or by the owners of thirty percent of the frontage directly opposite, or directly in the rear of the frontage proposed to be altered, or in cases where the land affected lies within one and one-half miles of the limits of a municipality, by the city council or zoning board of any such municipality, filed with the county clerk, such amendment may not be passed except by the favorable vote of two-thirds of all the members of the county commission.

(L. 1941 p. 481 § 13, A.L. 1945 p. 1327, A.L. 1988 H.B. 923)



Section 64.150 Enforcement officer — duties (first class counties).

Effective 28 Aug 1945

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.150. Enforcement officer — duties (first class counties). — Any county commission which has adopted a zoning plan, as provided in sections 64.010 to 64.160, shall appoint an officer or designate one of the existing county officials to enforce the provisions of sections 64.010 to 64.160. After the appointment of such officer or official, no building or other structure shall be erected, constructed, reconstructed, enlarged or altered, or repaired in such manner as to prolong the life of the building, nor shall the use of any land be changed without first obtaining a permit issued by such officer or official under the provisions of sections 64.010 to 64.160, except that no permit shall be required for ordinary repairs on conforming use structures. Such permit shall be issued only when the request therefor is in conformity with the regulations adopted. Such enforcement officer shall act as the executive secretary of the planning or zoning commission and is charged with the administration and enforcement of zoning regulations, setback line regulations, subdivision regulations and such other regulations as may be adopted. Such officer shall forthwith refer all violations of said regulations to the county general attorney for appropriate action, and shall examine all subdivision plats and determine whether the proposed development conforms to the regulations adopted. If such proposed subdivision plat conforms to the adopted regulations, such plat shall be by such officer promptly approved, or such plat may be referred by said officer to the planning commission for its approval, amendment or rejection.

(L. 1941 p. 481 § 11, A.L. 1945 p. 1327)



Section 64.160 Violation a misdemeanor (first class counties).

Effective 28 Aug 1941

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.160. Violation a misdemeanor (first class counties). — A violation of sections 64.010 to 64.160 or of any order or regulation adopted under authority of said sections shall be deemed a misdemeanor. The proper county authorities or any persons, the value or use of whose property is or may be affected by such violation in addition to other remedies, may also institute any appropriate action or proceedings by preventing or removing such violation.

(L. 1941 p. 481 § 15)



Section 64.170 County commissions control construction — issue building permits — Jefferson County, separate provision — vote required for adoption of a building code, when.

Effective 28 Aug 2008

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.170. County commissions control construction — issue building permits — Jefferson County, separate provision — vote required for adoption of a building code, when. — 1. For the purpose of promoting the public safety, health and general welfare, to protect life and property and to prevent the construction of fire hazardous buildings, the county commission in all counties of the first and second classification, as provided by law, is for this purpose empowered, subject to the provisions of subsections 2 and 3 of this section, to adopt by order or ordinance regulations to control the construction, reconstruction, alteration or repair of any building or structure and any electrical wiring or electrical installation, plumbing or drain laying therein, and provide for the issuance of building permits and adopt regulations licensing persons, firms or corporations other than federal, state or local governments, public utilities and their contractors engaged in the business of electrical wiring or installations and provide for the inspection thereof and establish a schedule of permit, license and inspection fees and appoint a building commission to prepare the regulations, as herein provided.

2. Any county which has not adopted a building code prior to August 28, 2001, pursuant to sections 64.170 to 64.200, shall not have the authority to adopt a building code pursuant to such sections unless the authority is approved by voters, subject to the provisions of subsection 3 of this section. The ballot of submission for authority pursuant to this subsection shall be in substantially the following form:

­

­

3. The proposal of the authority to adopt a building code shall be voted on only by voters in the area affected by the proposed code, such that a code affecting a county shall not be voted upon by citizens of any incorporated territory.

(RSMo 1939 § 14942, A.L. 1945 p. 616, A.L. 1963 p. 117, A.L. 1999 S.B. 160 & 82, A.L. 2001 S.B. 86, A.L. 2008 S.B. 1181, et al.)

Prior revisions: 1929 § 13749; 1919 § 10391; 1909 § 1294



Section 64.180 Building commission — appointment — term — code of regulations — enforcement (first and second class counties).

Effective 28 Aug 2001

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.180. Building commission — appointment — term — code of regulations — enforcement (first and second class counties). — 1. The county commission of any county which shall exercise the authority granted under the provisions of sections 64.170 to 64.200 shall appoint a building commission consisting of five members, residents and taxpayers of the county, one of whom shall be a member of the county commission, to be selected by the county commission. The members of the commission shall serve without compensation for a term of two years. The term of the county commission member shall not extend beyond the tenure of his office.

2. Said commission shall prepare a building and electrical code of regulations under the powers granted herein, which shall be submitted to the county commission for adoption. Such code of regulations shall be in accord with standards prescribed by recognized inspection and testing laboratories and agencies consistent with section 64.196.

3. Before the adoption of such code of regulations, the county commission shall hold at least three public hearings thereon, fifteen days' notice of the time and place of which shall be published in at least two newspapers having general circulation within the county and notice of such hearings shall also be posted at least fifteen days in advance thereof in four conspicuous places in the county. The regulations adopted shall be applicable to the unincorporated territory of the county, except as otherwise provided herein, and may from time to time be amended by the county commission after hearings are held and notice given, as prescribed herein. The county commission is authorized to employ and pay the personnel necessary to enforce the regulations adopted.

(RSMo 1939 § 14943, A.L. 1945 p. 616, A.L. 2001 S.B. 86)

Prior revisions: 1929 § 13750; 1919 § 10392; 1909 § 1295

(1972) Supreme court had exclusive jurisdiction over appeal from quo warranto proceeding to oust appellants from office of building commission of Jefferson County since office was one to which officer was elected or appointed under authority of law and the authority and duties thereof were prescribed by law. State ex rel. Donald v. Leonard (A.), 480 S.W.2d 71.



Section 64.190 Building commission — powers — exception (first and second class counties).

Effective 28 Aug 1978

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.190. Building commission — powers — exception (first and second class counties). — Said commission or such members thereof as are designated under the regulations adopted by the county commission shall be authorized to examine all applicants for a license to engage in electrical wiring or installation work and shall have authority under said regulations to revoke or suspend any license issued for refusal or failure to comply with the regulations adopted, and any person, firm or corporation licensed under the provisions of sections 64.170 to 64.200 shall be authorized to make electrical installations in any municipality in the county and be subject to the inspection requirements contained in the regulations adopted hereunder and shall not be licensed by any city, town or village in said county; provided, that the provisions of sections 64.170 to 64.200 shall not apply to any city having or that may hereafter have a population of more than one hundred and twenty thousand inhabitants.

(RSMo 1939 § 14944, A.L. 1945 p. 616, A.L. 1978 H.B. 1823)

Prior revisions: 1929 § 13751; 1919 § 10393; 1909 § 1296



Section 64.196 Nationally recognized building code adopted, when.

Effective 28 Aug 2013

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.196. Nationally recognized building code adopted, when. — 1. After August 28, 2001, any county seeking to adopt a building code in a manner set forth in section 64.180 shall, in creating or amending such code, adopt a current, calendar year 1999 or later edition, nationally recognized building code, as amended.

2. No county building ordinance so adopted shall conflict with liquefied petroleum gas installations governed by section 323.020.

(L. 2001 S.B. 86, A.L. 2013 H.B. 542 merged with S.B. 23)



Section 64.200 Violation a misdemeanor (first and second class counties).

Effective 28 Aug 1945

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.200. Violation a misdemeanor (first and second class counties). — A violation of sections 64.170 to 64.200 or of any order or regulation adopted under the authority of said sections shall be deemed a misdemeanor.

(RSMo 1939 § 14945, A.L. 1945 p. 616)

Prior revisions: 1929 § 13752; 1919 § 10394; 1909 § 1297



Section 64.205 Applicability of sections 64.170 to 64.200 (first and second class counties).

Effective 28 Aug 1963

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.205. Applicability of sections 64.170 to 64.200 (first and second class counties). — Sections 64.170 to 64.200 shall apply to all counties of the first and second class.

(L. 1963 p. 117)



Section 64.211 Creation of county planning board — election — ballot form.

Effective 28 Aug 1994

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.211. Creation of county planning board — election — ballot form. — 1. The county commission of any county of the first classification not having a charter form of government and not operating a planning or zoning program under the provisions of sections 64.800 to 64.905 may, after approval by vote of the people of that county, provide for the preparation, adoption, amendment, extension and carrying out of a county plan. Upon adoption of the county plan there shall be created in the county a county planning board with the powers and duties as set forth in sections 64.211 to 64.295.

2. The county commission may, at any general election, present to the voters of the county the question of the establishment of county planning. The county clerk shall cause to be printed a ballot containing the following:

­

­

­­

­

3. If a majority of the votes cast at the election is in favor of county planning, the county commission shall create by order entered of record a county planning board to proceed with a program of county planning as provided in sections 64.211 to 64.295.

(L. 1959 S.B. 309 § 1, A.L. 1974 H.B. 1446, A.L. 1979 H.B. 663, A.L. 1994 H.B. 1175)



Section 64.212 Termination of county planning, election — ballot form.

Effective 28 Aug 1994

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.212. Termination of county planning, election — ballot form. — 1. Upon receipt of a petition signed by a number of voters, resident in the county, equal to five percent of the total votes cast in the county at the next preceding election for governor requesting an election on the question, the county commission in any county which has adopted a county plan as authorized by section 64.211 shall, at a special election called for that purpose or at the next general election, submit to the voters of the county the proposition to terminate the program. The county clerk shall prepare the ballot substantially in the following form:

­

­

2. If a majority of those voting on the question vote for the termination of the program, the county commission shall declare the program terminated and shall discharge any board appointed thereunder. Any resolution, ordinance or regulation adopted under the program pursuant to the provisions of sections 64.211 to 64.295 shall be void and of no effect from and after the termination of the program as provided in this section.

(L. 1979 H.B. 663, A.L. 1994 H.B. 1175)



Section 64.215 County planning board, members (exception for Cass County), terms, removal, expenses, chairman (noncharter first classification counties).

Effective 28 Aug 2005

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.215. County planning board, members (exception for Cass County), terms, removal, expenses, chairman (noncharter first classification counties). — 1. Except as otherwise provided in subsection 2 of this section, the county planning board shall consist of one of the commissioners of the county commission selected by the county commission, the county highway engineer, both of whom shall serve during their tenure of office, except that in any county of the first classification with more than eighty-two thousand but fewer than eighty-two thousand one hundred inhabitants such members shall be nonvoting members, and six residents of the unincorporated territory of the county who shall be appointed by the county commission. The term of the six appointed members shall be four years or until their successor takes office, except that the original term of three of the six appointed members shall be two years. Members may be removed for cause by the county commission upon written charges after public hearings. Any vacancy may be filled by the county commission for the unexpired term of any member whose term becomes vacant, or until the member's successor takes office. All members of the board shall serve without compensation; except, that an attendance fee as reimbursement for expenses may be paid to the appointed members of the board in an amount, set by the county commission, not to exceed twenty-five dollars per meeting. The planning board shall elect its chairman from among the appointed members.

2. In any county of the first classification with a population of at least two hundred thousand inhabitants which does not adjoin any other county of the first classification, the county planning board may, at the option of the county commission, consist of one of the commissioners of the county commission selected by the county commission, and shall include the county highway engineer and six residents of the unincorporated territory of the county, who shall be appointed by the county commission. The county highway engineer and the county commissioner, if a member of the board, shall serve during such person's tenure of office. The term of the six appointed members shall be three years or until their successor takes office.

(L. 1959 S.B. 309 § 2, A.L. 1974 H.B. 1446, A.L. 1994 H.B. 1175, A.L. 2005 H.B. 58 merged with H.B. 345 merged with S.B. 210 merged with S.B. 259)



Section 64.221 Planning board, rules of procedure — records (noncharter first class counties).

Effective 28 Aug 1994

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.221. Planning board, rules of procedure — records (noncharter first class counties). — The county planning board may create and adopt rules for the transaction of its business and shall keep a public record of its resolutions, transactions, findings, and recommendations.

(L. 1959 S.B. 309 § 3, A.L. 1994 H.B. 1175)



Section 64.225 Planning director, appointment, duties, employees, expenses (noncharter first class counties).

Effective 28 Aug 1994

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.225. Planning director, appointment, duties, employees, expenses (noncharter first class counties). — There is hereby created the office of planning director, who shall be appointed by the planning board, subject to the approval of the county commission, and receive such compensation as set by the county commission. The planning director shall act as executive secretary of the planning or zoning commission and the board of zoning adjustment and the planning director shall be charged with the administration of the zoning laws and regulations adopted and the issuance of permits in conformity with the regulations adopted. The planning director shall examine all subdivision plats and determine whether the proposed development conforms to the regulations adopted. If the proposed subdivision plat conforms to the regulations adopted, the plat shall be promptly approved by the planning director, or the plat may be referred by the planning director to the planning board for its approval, amendment or rejection. The board may appoint such other employees as it deems necessary for its work and may contract with planners and other consultants for such services as it may require and may incur other necessary expenses, except that the expenditures of county funds by the board shall not be in excess of the amounts appropriated for that purpose by the county commission. The board shall have such other powers as are appropriate to enable it to perform its duties.

(L. 1959 S.B. 309 § 3, A.L. 1994 H.B. 1175)



Section 64.231 Master plan, contents, amendment, hearings, adoption, recording (noncharter first class counties).

Effective 28 Aug 1994

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.231. Master plan, contents, amendment, hearings, adoption, recording (noncharter first class counties). — 1. The county planning board shall have power to make, adopt and may publish an official master plan for the county for the purpose of bringing about coordinated physical development in accordance with present and future needs. The master plan shall be developed so as to conserve the natural resources of the county, to ensure efficient expenditure of public funds, and to promote the health, safety, convenience, prosperity and general welfare of the inhabitants. The master plan may include, among other things, a land use plan, studies and recommendations relative to the locations, character and extent of highways, railroads, bus, streetcar and other transportation routes, bridges, public buildings, schools, sewers, parks and recreation facilities, parkways, forests, wildlife refuges, dams and projects affecting conservation of natural resources. The county planning board may adopt the master plan in whole or in part, and subsequently amend or extend the adopted plan or any portion thereof. Before the adoption, amendment or extension of the plan or portion thereof, the board shall hold at least one public hearing thereon, fifteen days' notice of the time and place of which shall be published in at least one newspaper having general circulation within the county, and notice of the hearing shall also be posted at least fifteen days in advance thereof in at least two conspicuous places in each township. The hearing may be adjourned from time to time. The adoption of the plan shall be by resolution carried by not less than a majority vote of the full membership of the county planning board. After the adoption of the master plan an attested copy shall be certified to the county clerk and a copy shall be recorded in the office of the recorder of deeds.

2. The master plan, with the accompanying maps, diagrams, charts, descriptive matter, and reports, shall include the plans specified by this section which are appropriate to the county and which may be made the basis for its physical development. The master plan may comprise any, all, or any combination of the plans specified in this section, for all or any part of the county.

(L. 1959 S.B. 309 § 4, A.L. 1994 H.B. 1175)



Section 64.235 Improvements to conform to plan, approval required (noncharter first class counties).

Effective 28 Aug 1994

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.235. Improvements to conform to plan, approval required (noncharter first class counties). — From and after the adoption of the master plan or portion thereof and its proper certification and recording, then and thenceforth no improvement of a type embraced within the recommendations of the master plan shall be constructed or authorized without first submitting the proposed plans thereof to the county planning board and receiving the written approval and recommendations of the board; except that this requirement shall be deemed to be waived if the county planning board fails to make its report and recommendations within forty-five days after the receipt of the proposed plans. If a development or public improvement is proposed to be located in the unincorporated territory of the county by any municipality, county, public board or commission, the disapproval or recommendations of the county planning board may be overruled by the county commission, which shall certify its reasons therefor to the planning board, nor shall anything herein interfere with such development or public improvement as may have been, or may hereafter be, specifically authorized or permitted by a certificate of public convenience and necessity, or order issued by the public service commission, or by permit of the county commission after public hearing in the manner provided by section 64.231.

(L. 1959 S.B. 309 § 5, A.L. 1994 H.B. 1175)



Section 64.241 Subdivision regulations, contents, how adopted — bond for compliance (noncharter first class counties).

Effective 28 Aug 1998

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.241. Subdivision regulations, contents, how adopted — bond for compliance (noncharter first class counties). — The county planning board may prepare and adopt regulations governing the subdivision of land, within the unincorporated area, including all plats or proposed streets prepared for record, and all division of land or lots into two or more parts, except the division of land resulting in tracts or lots, the smallest of which is an area of five acres or more, or ten acres or more in any county having a population of at least two hundred seven thousand. The regulations may provide for the proper location and width of streets, building lines, open spaces, minimum width and area of lots, access to major streets, street grading and paving, drainage or utility easements, sewers, water and other utilities, which are necessary to avoid the congestion of population, and to protect the public health, safety or the general welfare of the inhabitants in the unincorporated portions of the county. The regulations shall be adopted by the board only after public hearing has been held thereon at any one place in the county, public notice of which shall be given in the same manner as provided for hearings in section 64.231. The regulations shall become effective after their approval and adoption by order of the county commission, and may after their adoption be amended by the county commission after public hearing and recommendation by the board as provided by section 64.231. In lieu of the immediate completion or installation of improvements required under the regulations adopted, the county auditor shall accept bond for the county in an amount and with surety and conditions prescribed by the county commission. The bond shall provide and secure to the county the actual construction of such improvements and utilities within the period prescribed by the regulations.

(L. 1959 S.B. 309 § 6, A.L. 1994 H.B. 1175, A.L. 1998 S.B. 739)



Section 64.245 Subdivision plat or instrument describing not to be recorded until approved (noncharter first class counties).

Effective 28 Aug 1994

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.245. Subdivision plat or instrument describing not to be recorded until approved (noncharter first class counties). — After the county commission has adopted the subdivision regulations, no plat or instrument describing a subdivision of land within the unincorporated area of the county shall be recorded or vacated until the plat is first submitted to the planning board. No plat shall be approved in any county in which emergency telephone services or central dispatching services are provided and funded pursuant to sections 190.300 to 190.329, unless any requirement by the governing body of the county or of the board established pursuant to section 190.329 to provide such governing body or such board with maps and site plans of the subdivision so that the subdivision addresses, streets, drives and roadways may be added to and included in any computer database used in conjunction with providing such services are met. The board, after hearing, may vacate any plat of a subdivision of land including roads, streets, highways and alleys. At such hearing, the board may require that expert witnesses providing evidence be sworn in so that their statements are statements made under oath. Upon the vacation of the plat, the recorder of deeds shall be notified in writing of the vacation. If the county planning board does not report upon the plat within thirty days, it may then be deemed approved. If the plat is amended or rejected by the planning board, such action may be overruled and the plat approved only by the county commission, after public hearing. The reasons for the overruling shall be spread upon the minutes of the county commission. The recorder of deeds shall not record a plat of a subdivision of land in the unincorporated area of the county until the recorder has received a certificate of authority from the county planning director, who shall issue the certificate if the plat has been approved, pursuant to the provisions of sections 64.211 to 64.295. The county planning board may, upon written request of the legislative body of an incorporated area in which there is no municipal planning commission, pass upon subdivision plats within the incorporated areas, and the plat shall be subject to all rules and regulations of the county planning board and shall not be recorded until it has been approved in the same manner as a subdivision plat in an unincorporated area. If the county planning board does agree to pass upon plats in an incorporated area, the county recorder shall be advised of the fact by registered letter from the planning board and the municipal legislative body.

(L. 1959 S.B. 309 § 7, A.L. 1993 H.B. 910, A.L. 1994 H.B. 1175)



Section 64.251 Building or setback lines on major highways, hearing, modification (noncharter first class counties).

Effective 28 Aug 1994

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.251. Building or setback lines on major highways, hearing, modification (noncharter first class counties). — Whenever a plan for major highways has been prepared, the county commission, upon recommendation of the planning board, is hereby authorized and empowered to establish, regulate and limit and to change and amend, by order, building or setback lines on the major highways, and to prohibit any new building being located within the building or setback lines outside the corporate limits of any city, village or incorporated town. When a plan for proposed highways or other public improvements has been prepared, the county commission in the same manner is authorized to prohibit any new building being located within the proposed site or right-of-way when the center line of the proposed highway or the limits of the proposed sites have been carefully determined and are accurately delineated on maps approved by the planning board according to the procedures set out in section 64.231 and adopted by the county commission. The county commission shall provide for the method by which this section shall be administered and enforced and may provide for a board of adjustment with powers to modify or vary the regulations, in specific cases, in order that unwarranted hardship, which constitutes an unreasonable deprivation of use as distinguished from the mere grant of a privilege, may be avoided. If there is a county board of zoning adjustment, as herein provided, the board shall be appointed to serve as the board of adjustment for the building line regulations. If there is no county board of zoning adjustment, the personnel, length of terms, method of appointment and organization of the board of adjustment for the building line regulations shall be the same as provided in section 64.281 for the board of zoning adjustment. The regulations of this section shall not be adopted, changed or amended until a public hearing has been held thereon by the planning board, public notice of which shall be given in the same manner as provided for the hearing in section 64.231.

(L. 1959 S.B. 309 § 8, A.L. 1994 H.B. 1175)



Section 64.255 Building and lot regulations — nonconforming uses, regulations limited (noncharter first class counties).

Effective 28 Aug 1974

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.255. Building and lot regulations — nonconforming uses, regulations limited (noncharter first class counties). — 1. For the purpose of promoting health, safety, morals, comfort or the general welfare of the unincorporated portion of counties, to conserve and protect property and building values, to secure the most economical use of the land and to facilitate the adequate provision of public improvements all in accordance with a comprehensive plan, the county commission in all counties of the first class not having a charter form of government and not operating a planning or zoning program under the provisions of sections 64.800 to 64.905, is hereby empowered to regulate and restrict, by order, in the unincorporated portions of the county, the height, number of stories, and size of buildings, the percentage of lots that may be occupied, the size of yards, courts and other open spaces, the density of population, the location and use of buildings, signs, structures and land for trade, industry, residence, parks or other purposes, including areas for agriculture, forestry and recreation.

2. The powers by sections 64.211 to 64.295 given shall not be exercised so as to deprive the owner, lessee or tenant of any existing property of its use or maintenance for the purpose to which it is then lawfully devoted, except that reasonable regulations may be adopted for the gradual elimination of nonconforming uses from districts zoned for residential use.

(L. 1959 S.B. 309 § 9, A.L. 1974 H.B. 1446)



Section 64.261 Zoning districts, creation, regulations (noncharter first class counties).

Effective 28 Aug 1959

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.261. Zoning districts, creation, regulations (noncharter first class counties). — For any or all of said purposes, the unincorporated territory may be divided into districts of such number, shape and area as may be deemed best suited to carry out the purposes of sections 64.211 to 64.295, and shall be shown upon the plans or described in the regulations along with standards for their application. Within the districts, the erection, construction, reconstruction, alteration, repair or use of buildings, structures or land may be regulated and restricted. All the regulations shall be uniform for each class or kind of buildings or land uses throughout each district, but the regulations in one district may differ from those in other districts. The regulations shall be made in accordance with a comprehensive plan, and shall give reasonable consideration, among other things, to the existing use and character of the district, its suitability for particular uses, conserving the value of buildings and of existing development, and encouraging the most appropriate use of land throughout the county.

(L. 1959 S.B. 309 § 10)



Section 64.265 Establishment of original districts, notice, hearings, powers of county commission (noncharter first class counties).

Effective 28 Aug 1994

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.265. Establishment of original districts, notice, hearings, powers of county commission (noncharter first class counties). — The county commission shall provide for the manner in which the regulations, restrictions and boundaries of the districts shall be determined, established and enforced, and from time to time amended, supplemented or changed. In order to avail itself of the powers conferred by the provisions of sections 64.211 to 64.295, the county commission shall request the county planning board to recommend the boundaries of the various original districts and appropriate regulations to be enforced therein. The board shall make a preliminary report and a proposed zoning order and shall hold public hearings thereon and shall afford persons interested an opportunity to be heard. A public hearing shall be held in each township affected by the terms of the proposed order, notice of which shall be given in the same manner as provided in section 64.231. The notice shall state the time and place of the hearing and the place where copies of the proposed report and order will be accessible for examination by interested parties. The hearings may be adjourned from time to time. Within ninety days after the final adjournment of the hearings the board shall make a report and submit a proposed order to the county commission. The county commission may enact the order with or without change or may refer it back to the board for further consideration. In the preparation of its report and proposed zoning order the board may incur such expenditures as are authorized by the county commission.

(L. 1959 S.B. 309 § 11, A.L. 1994 H.B. 1175)



Section 64.271 Change in regulations and districts, hearing before commission — effect of protest (noncharter first class counties).

Effective 28 Aug 1994

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.271. Change in regulations and districts, hearing before commission — effect of protest (noncharter first class counties). — 1. The regulations imposed under authority of sections 64.211 to 64.295 may be amended, supplemented or changed from time to time by the county commission after the order establishing the same has gone into effect, but no such amendment shall be made without a report and recommendation from the planning board after public hearing before the board, public notice of which shall be given in the same manner as provided for the hearing in section 64.231.

2. The districts created under authority of sections 64.211 to 64.295 may be amended, supplemented or changed from time to time by the county commission after the order establishing the same has gone into effect, but no such amendment shall be made without a report and recommendation from the planning board after a public hearing before the board. The hearing shall be held in any one place in the county designated by the planning or zoning board regardless of the location of the land affected by the amendment. Public notice of the hearing shall be given in at least one publication in a newspaper of general circulation in the county at least fifteen days before the date of the hearing.

3. In case of written protest against any proposed amendment, signed and acknowledged by the owners of thirty percent of the frontage within one thousand feet to the right or left of the frontage proposed to be changed, or by the owners of thirty percent of the frontage directly opposite, or directly in the rear of the frontage proposed to be altered, or in cases where the land affected lies within one and one-half miles of the limits of a municipality, by the city council or zoning board of any such municipality, filed with the county clerk, such amendment may not be passed except by the favorable vote of two-thirds of all the members of the county commission.

(L. 1959 S.B. 309 § 12, A.L. 1988 H.B. 923, A.L. 1994 H.B. 1175)



Section 64.275 Powers of county commission on review of report of planning board (noncharter first class counties).

Effective 28 Aug 1994

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.275. Powers of county commission on review of report of planning board (noncharter first class counties). — The planning board shall file a recommendation and report with the county commission. The scope of review by the county commission shall be limited to the recommendation and report of the board; except that the county commission may hear and consider additional evidence, if the county commission finds that the evidence in the exercise of reasonable diligence could not have been produced, or was improperly excluded at the hearing before the board. The county commission may in any case hear and consider evidence of alleged irregularities in procedure, or of unfairness by the board, not shown in the record. The county commission in determining the result reached by the board shall give due weight to the opportunity of the board to observe the witnesses and to the expertness and experience of the board. Whenever the county commission finds there is competent and material evidence, which in the exercise of reasonable diligence could not have been produced, or was improperly excluded at the hearing before the board, the county commission may remand the case to the board with directions to reconsider the same in the light of the evidence. The report shall consist of a complete transcript of the entire record, proceedings and evidence before the board. The county commission before deciding the case shall personally consider the whole record, or such portions thereof as may be cited by the parties, and shall personally consider any oral or written arguments presented by all interested parties.

(L. 1959 S.B. 309 § 13, A.L. 1994 H.B. 1175)



Section 64.281 Members of county commission as board of zoning adjustment, meetings, notice, procedure, powers — special permits, judicial review (noncharter first class counties).

Effective 28 Aug 1994

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.281. Members of county commission as board of zoning adjustment, meetings, notice, procedure, powers — special permits, judicial review (noncharter first class counties). — 1. Any county commission which has appointed a planning board, as provided in sections 64.211 to 64.295, shall create by order a county board of zoning adjustment. The board of zoning adjustment shall consist of three commissioners of the county commission whose terms shall be only for the duration of their tenure of office. The board of zoning adjustment shall adopt rules of procedure consistent with the provisions of the zoning regulations and the provisions of sections 64.211 to 64.295. The chairman, or in the chairman's absence the acting chairman, shall administer oaths and compel the attendance of witnesses. All meetings of the board of zoning adjustment shall be open to the public. Public notice of such meeting shall be given in at least one publication in a newspaper of general circulation in the county at least fifteen days before the date of the meeting. The notice shall state the time and place of the hearing and the official docket of the board of zoning adjustment and the place where the specific requests will be accessible for examination by interested parties. Minutes shall be filed in the office of the county clerk and shall be a public record. Appeals to the board of zoning adjustment may be taken by any person aggrieved or by a public officer, department, board or bureau affected by any order or decision of the administrative officer in administering county zoning regulations. The appeal shall be taken within a period of not more than three months, and in the manner provided by the rules of the board of zoning adjustment. The appeal shall stay all proceedings in furtherance of the action appealed from, unless the officer from whom the appeal is taken shall certify to the board of zoning adjustment that the grounds of appeal would, in the officer's opinion, jeopardize or be detrimental to life or property. The board of zoning adjustment shall have the following powers and it shall be its duty:

(1) To hear and decide appeals where it is alleged there is error of law in any order, requirement, decision, or determination made by an administrative official in the enforcement of the county zoning regulations;

(2) To hear and decide all matters referred to it or upon which it is required to pass under county zoning regulations;

(3) In passing upon appeals, where there are practical difficulties or unnecessary hardship in the way of carrying out the strict letter of such order, which difficulties or hardship constitute an unreasonable deprivation of use as distinguished from merely granting a privilege, the board of zoning adjustment may vary or modify the application of any of the regulations or provisions so the intended purpose of the regulations shall be strictly observed, public safety and welfare secured and substantial justice done.

2. In exercising the above powers, the board of zoning adjustment may in conformity with the provisions of sections 64.211 to 64.295, reverse or affirm wholly or partly, or may modify the order, requirement, decision or determination appealed from and may make such order, requirement, decision or determination as ought to be made, and to that end shall have all the powers of the officer from whom the appeal is taken.

3. Regulations adopted pursuant to the provisions of sections 64.211 to 64.295 may include appropriate and reasonable provisions for the control of the use of buildings, structures, or land, which use of same cannot, in the opinion of the board of zoning adjustment, be placed, specified, or generally permitted in a specific district or districts because of the peculiar nature of the uses. The uses shall be limited to those which, if placed, specified or generally permitted in a specific district or districts, would pose undue regulatory difficulties. The uses shall be permitted only by a special permit issued by the board of zoning adjustment as a permissive use and not as a rezoning, after public hearing before the planning board, as provided by subsection 2 of section 64.271, and a report and recommendation made by the planning board to the board of zoning adjustment. The special permit shall set out regulations, restrictions, limitations and termination date so that reasonable control may be exercised over said uses. This section shall not allow the application of requirements for special use permits for any retail or retail service establishment in a district in which retail and retail service establishments generally are permitted uses, nor for any wholesale distribution establishment in a district in which wholesale storage and distribution establishments generally are permitted uses.

4. Any person aggrieved by any decision of the county board of zoning adjustment, or of the county commission, or of any officer, department, board or bureau of the county may present to the circuit court having jurisdiction in the county in which the property affected is located, a petition in the manner and form provided by section 536.110.

(L. 1959 S.B. 309 § 14, A.L. 1994 H.B. 1175)



Section 64.285 Zoning regulations to supersede other laws or restrictions, when (noncharter first class counties).

Effective 28 Aug 1959

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.285. Zoning regulations to supersede other laws or restrictions, when (noncharter first class counties). — Whenever the county zoning regulations made under the authority of sections 64.211 to 64.295 require a greater width or size of yards, courts, or other open spaces, or require a lower height of building or less number of stories, or require greater percentage of lot to be left unoccupied, or require a lower density of population, or require a more restricted use of land, or impose other higher standards than are required in any other statute, local order or regulation, private deed restrictions or private covenants, the provisions of the regulations made under authority of sections 64.211 to 64.295 shall govern.

(L. 1959 S.B. 309 § 15)



Section 64.291 Zoning enforcement officers, appointment, compensation, duties (noncharter first class counties).

Effective 28 Aug 1959

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.291. Zoning enforcement officers, appointment, compensation, duties (noncharter first class counties). — Any county commission which has adopted a zoning plan as provided by sections 64.211 to 64.295 shall appoint an enforcement officer who shall serve at the pleasure of the commission and receive such compensation as designated by the commission. The enforcement officer shall be charged with the enforcement of the zoning regulations, setback regulations, subdivision regulations and such other regulations as may be adopted. The enforcement officer may appoint such employees as are deemed necessary and may incur other necessary expenses, all subject to the approval of the county commission. The enforcement officer or his deputies shall forthwith file a complaint of all violations of the regulations of sections 64.211 to 64.295 with the county prosecuting attorney, in the name of the county, for appropriate action.

(L. 1959 S.B. 309 § 16)



Section 64.295 Violations of law or regulation, misdemeanor — civil remedies (noncharter first class counties).

Effective 28 Aug 1959

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.295. Violations of law or regulation, misdemeanor — civil remedies (noncharter first class counties). — A violation of the provisions of sections 64.211 to 64.295, or of any order or regulation adopted under authority of sections 64.211 to 64.295, is a misdemeanor. The proper county authorities or any persons, the value or use of whose property is or may be affected by such violation in addition to other remedies, may also institute any appropriate action or proceedings by preventing or removing such violation.

(L. 1959 S.B. 309 § 17)



Section 64.300 Sewers and ditches in certain first class counties near recreation areas to be enclosed — failure a nuisance — penalty.

Effective 28 Aug 1961

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.300. Sewers and ditches in certain first class counties near recreation areas to be enclosed — failure a nuisance — penalty. — 1. Any person who owns, leases, controls or operates lands within any county of the first class having less than seven hundred thousand inhabitants upon which there is any type of structure which is regularly used as a residence, club or association, and wherein more than twenty persons at any one time regularly reside or use the premises for the purpose of congregating or meeting, and which structure contains kitchens, toilets or washroom facilities, which lands may be located or situate within a distance of one thousand yards from lands or areas used as a children's playground, campsite, school grounds, park, or other resort areas for children, shall cause any and all sewers or ditches located upon the land and used for the purpose of discharging and carrying away raw sewage or effluent from the building or premises, to be fully and completely enclosed.

2. Any such sewer or enclosed ditch so constructed which allows or permits offensive and unhealthful odors to emanate therefrom shall be considered a nuisance and shall be condemned as such and shall not be used for the purpose of carrying raw sewage and effluent until all cause of the odors is fully and completely eliminated.

3. Any person who is in charge of such lands or premises and who is found guilty of using any open ditch or sewer for the discharge of effluent or raw sewage after the ditch or sewer has been condemned in accordance with the provisions of this section, shall be adjudged guilty of maintaining a nuisance and on conviction shall be punished by a fine of not to exceed one thousand dollars or by imprisonment in the county jail for a period not to exceed one year, or by both the fine and imprisonment.

(L. 1961 p. 303 §§ 1, 2, 3)



Section 64.320 Land acquisition for landfills, parks and recreation — authority to levy tax, limitation (Jackson and St. Louis counties).

Effective 02 Feb 1990, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.320. Land acquisition for landfills, parks and recreation — authority to levy tax, limitation (Jackson and St. Louis counties). — The governing body of all counties of class one with a charter form of government may purchase at public expense out of the county treasury or may receive by gift or donation, lots, tracts and parcels of ground and lands to be used as public parks, playgrounds, camping sites, recreation purposes and sanitary landfills. The governing body of such counties may acquire property for such purposes by eminent domain, and the procedure therefor shall be the same as is provided by law for condemnation for road purposes. The counties may, by appropriate order of their respective governing body, levy an annual tax not to exceed ten cents on the one hundred dollars assessed valuation for the acquisition, planning, improvement, maintenance, operation and leasing of such parks, playgrounds, camping sites, and sanitary landfills; except that the governing body of such county may levy an annual tax for the purposes enumerated in this section not to exceed eleven cents on the one hundred dollars assessed valuation for the calendar year 1975 and thereafter and an annual tax for the purposes enumerated in this section not to exceed twelve cents on the one hundred dollars assessed valuation for the calendar year 1976 and thereafter. For the calendar year 1991 and thereafter, any county of the first class having a charter form of government and containing part of a city with a population of three hundred thousand or more may levy an annual tax for the purposes enumerated in this section not to exceed twenty cents on the one hundred dollars assessed valuation.

(RSMo 1939 § 15387, A.L. 1941 p. 480, A.L. 1945 p. 1324, A.L. 1945 p. 1326, A.L. 1951 p. 402, A.L. 1953 p. 382, A.L. 1957 p. 333, A.L. 1973 S.B. 178, A.L. 1990 S.B. 801)

Prior revision: 1929 § 14265

Effective 2-02-90

CROSS REFERENCE:

Acquisition by county of plants for destruction of waste, 49.303



Section 64.325 Land acquisition for recreation and sanitary landfills — annual tax, amount (first class noncharter counties).

Effective 28 Aug 1994

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.325. Land acquisition for recreation and sanitary landfills — annual tax, amount (first class noncharter counties). — The county commissions in all counties of class one not having a charter form of government may purchase at public expense out of the county treasury or may receive any gift or donation, lots, tracts and parcels of ground and lands to be used as public parks, playgrounds, camping sites, recreation purposes, and sanitary landfills. The county commissions in class one counties not having a charter form of government may acquire property for such purposes by eminent domain, and the procedure therefor shall be the same as is provided by law for condemnation for road purposes. These counties may, by appropriate order of their respective county commissions, levy an annual tax not to exceed ten cents on the one hundred dollars assessed valuation for the acquisition, planning, improvement, maintenance, operation and leasing of such parks, playgrounds, camping sites, and sanitary landfills; except that the annual tax for the acquisition, planning, improvement, maintenance, operation and leasing of parks, playgrounds and camping sites may be set at any amount approved by the qualified voters of the county in the manner prescribed by section 64.451.

(L. 1965 p. 178 § 1, A.L. 1973 S.B. 178, A.L. 1994 H.B. 1200 & 1192)



Section 64.330 Board of park commissioners — appointment — duties (first class counties).

Effective 28 Aug 1987

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.330. Board of park commissioners — appointment — duties (first class counties). — The county commissions of all counties of class one may in their discretion appoint a board of at least five but not more than seven resident citizens of the county, one of whom may be an engineer or landscape gardener, to be known and designated as "The Board of Park Commissioners", the members of said board to act without compensation. The board shall have the power to make suggestions and plans for the use, development and maintenance of any lots, tracts, parcels of ground acquired and used for the purposes aforesaid, but said board shall have no authority to make any contracts or bind the county in any manner whatsoever.

(RSMo 1939 § 15388, A.L. 1945 p. 1326, A.L. 1951 p. 402, A.L. 1987 H.B. 453)

Prior revision: 1929 § 14266



Section 64.335 Park rangers, appointment, training, compensation, certification (Clay and Jackson counties).

Effective 11 Jun 1986, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.335. Park rangers, appointment, training, compensation, certification (Clay and Jackson counties). — 1. In order to furnish security similar to that provided in state parks, the governing body of each first class county which contains a portion of a city with a population of four hundred thousand inhabitants or more may appoint and set the compensation of such park rangers, who shall be certified by the director of the department of public safety, as provided in chapter 590, as it deems necessary for the prompt and proper discharge of its duties relating to the parks and recreational facilities of the county. Such certification shall include one hundred twenty hours of training in addition to that required in section 590.105. The salaries of all park rangers appointed under this section shall be paid in the same manner as the salaries of other county employees.

2. Each park ranger appointed under this section shall:

(1) Before entering upon the discharge of his duties, take and subscribe an oath of office to perform his duties faithfully and impartially;

(2) Have full authority, except as otherwise limited in this section, to preserve the peace, make arrests, and issue citations for violations of any rules or regulations adopted by the governing body pursuant to section 64.345.

3. Park rangers appointed under this section may carry firearms while engaged in the performance of their official duties only while within the park boundaries, subject to the training requirements of section 590.105.

4. All revenues received from fines levied pursuant to subsection 2 of this section shall be deposited into the county school fund and distributed pursuant to section 166.131.

(L. 1983 H.B. 350 § 2, A.L. 1986 S.B. 783)

Effective 6-11-86



Section 64.337 County commission authorized to appoint and set compensation of park rangers — rangers, certification by department of public safety required, powers and duties (Clay County).

Effective 28 Aug 2000

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.337. County commission authorized to appoint and set compensation of park rangers — rangers, certification by department of public safety required, powers and duties (Clay County). — 1. In order to furnish security similar to that provided in state parks, the county commission of any county of the first classification without a charter form of government with a population of at least one hundred fifty thousand containing a part of a city with a population over three hundred fifty thousand may appoint and set the compensation of such park rangers, who shall be certified by the director of the department of public safety, as provided in chapter 590, as it deems necessary for the prompt and proper discharge of its duties relating to the parks and recreational facilities of the county. Such certification shall include one hundred twenty hours of training in addition to that required in section 590.105. The salaries of all park rangers appointed pursuant to this section shall be paid in the same manner as the salaries of other county employees.

2. Each park ranger appointed pursuant to this section shall:

(1) Before entering upon the discharge of his or her duties, take and subscribe an oath of office to perform his or her duties faithfully and impartially;

(2) Have full authority, including all the powers given to other peace officers of this state, to preserve the peace, make arrests, and issue citations for violations of any state law or of any rules or regulations adopted by the governing body pursuant to section 64.345, on all land, thoroughfares and waterways within the park boundaries.

3. Park rangers appointed pursuant to this section may carry firearms while engaged in the performance of their official duties only while within the park boundaries, subject to the training requirements of section 590.105.

4. All revenues received from fines levied pursuant to subsection 2 of this section shall be deposited into the county school fund and distributed pursuant to section 166.131.

(L. 2000 H.B. 1238 merged with S.B. 894)



Section 64.341 County commissions may lease lands and grant concessions for recreational and other purposes — procedure — county commission may operate (first class counties).

Effective 28 Aug 2003

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.341. County commissions may lease lands and grant concessions for recreational and other purposes — procedure — county commission may operate (first class counties). — 1. The county commissions in all counties of class one are hereby authorized and given the power in all matters pertaining to lots, tracts and parcels of ground, land and improvements thereon used by such counties as public parks, playgrounds, camping sites, recreation areas and sanitary land fills, to lease such land or any part thereof and any improvements erected thereon to, and permit improvements to be erected thereon by any person, firm or corporation undertaking to serve the public purposes thereof and to grant concessions therein for the sale of refreshments to the public using such areas and for services therein relating to boating, swimming, picnicking, golfing, shooting, horseback riding, fishing, tennis and other recreational, cultural and educational uses upon such terms and under such regulations as the county commissions may prescribe. The county commission may establish, change from time to time and provide for collection thereof by its agents, employees or concessionaires a reasonable charge or charges to the public for the uses of and services in the areas as hereinabove set out. No lease or concession grant shall be for a longer term than seven years. No such lease shall be made or concession granted until after due opportunity for competition, including advertising the proposed letting or granting in a newspaper in the county with a circulation of at least five hundred copies per issue, if there be such, and if not, in such case notice shall be posted on the bulletin board in the county courthouse. All leases shall be made and concessions granted to the party or parties submitting the bid most favorable to the county. In every such lease made and concession granted, the county shall reserve the right for properly authorized representatives thereof to enter at all reasonable times in and upon the premises for the purpose of inspecting same. All moneys derived from any leases, concessions, charges, or from the sale of products obtained from any such areas shall be paid into the county treasury and be credited to the park fund and be used and expended by the county commission for park purposes. Nothing herein stated shall be held to abrogate the conditions specified in the deed or deeds of gift of any land or lands herebefore granted to the county, but said deed or deeds and acceptance thereof and all conditions therein are hereby ratified and confirmed, which conditions thereof, so far as they may be in conflict with this section, shall be considered as exceptions to the provisions hereof.

2. When private operators are not interested or available, the county commission shall have the power to operate the facilities described in subsection 1 of this section for a period not to exceed seven years, after which the facilities shall again be offered for competitive bids for private operation. In the event such bids are not responsive or favorable to the county, the county commission shall continue to operate the facilities for an additional period of time not to exceed seven years.

(L. 1957 p. 331 § 1, A.L. 1987 H.B. 453, A.L. 2003 S.B. 282)



Section 64.342 Park concession stands or marinas, county-operated, sale of refreshments, contracting procedures, proceeds go to county park fund (Clay County).

Effective 28 Aug 2004

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.342. Park concession stands or marinas, county-operated, sale of refreshments, contracting procedures, proceeds go to county park fund (Clay County). — 1. The county commission of any county of the first classification without a charter form of government with a population of at least one hundred fifty thousand containing part of a city with a population over three hundred fifty thousand is hereby authorized to acquire, by purchase or gift, establish, construct, own, control, lease, equip, improve, maintain, operate and regulate, in whole or in part, concession stands or marinas within any area contiguous to the lake which is used as a public park, playground, camping site or recreation area. No such lease or concession grant shall be for a longer term than twenty-five years, unless the proposed investment by the lessee or concessionaire is greater than ten million dollars, in which case the lease or concession grant may, at the county's option, be for a term not to exceed fifty years.

2. Such concession stands or marinas may offer refreshments for sale to the public using such areas and services therein relating to boating, swimming, picnicking, golfing, shooting, horseback riding, fishing, tennis and other recreational, cultural and educational uses upon such terms and under such regulations as the county may prescribe. If the county elects to bid the services authorized herein, the county shall award any contracts relating thereto to the most favorable bidder based upon the terms and regulations prescribed by the county after due opportunity for competition including advertising the proposal letting or granting in a newspaper in the county with a circulation of at least five hundred copies per issue, if there be such, and if not, in such case notice shall be posted on the bulletin board in the county courthouse. The county shall have the right to reject any and all bids.

3. All moneys derived from the operation of concession stands or marinas shall be paid into the county treasury and be credited to a "Park Fund" to be established by each county authorized under subsection 1 of this section and be used and expended by the county commission for park purposes.

4. Any county meeting the qualifications of this section shall also have any other powers granted in section 64.341, provided, such powers shall not be construed to limit any powers granted in this section.

(L. 1987 H.B. 453, A.L. 2000 H.B. 1238 merged with S.B. 894, A.L. 2001 S.B. 86, A.L. 2003 S.B. 234, A.L. 2004 H.B. 1187)



Section 64.345 Regulations for use of recreational areas — violation, a misdemeanor (first class counties).

Effective 28 Aug 1957

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.345. Regulations for use of recreational areas — violation, a misdemeanor (first class counties). — The county commissions may make and promulgate regulations for the regulation of the public use of areas subject to section 64.341, the hours, conditions, method and manner of such use, the regulation of traffic therein, the protection of the public property and the promotion of the usefulness of such properties. Violation of any regulation so adopted is a misdemeanor.

(L. 1957 p. 331 § 2)



Section 64.350 Recreational lands — county planning and recreation commission — qualifications, term — organization (second class counties).

Effective 28 Aug 1990

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.350. Recreational lands — county planning and recreation commission — qualifications, term — organization (second class counties). — The county commissions of all counties of the second class shall be empowered, as in sections 64.350 to 64.390 provided, to acquire real estate and other property and improve, maintain and control the same for public recreation purposes and for those purposes there is hereby created a county planning and recreation commission to consist of four members appointed by the county commission of such counties. The members of the planning and recreation commission shall be registered voters of the county and known for their intelligence and integrity and shall have resided in such county for a period of five years prior to the date of their appointment. Not more than two planning and recreation commissioners shall belong to the same political party. The planning and recreation commissioners first appointed shall hold office respectively for the terms of one, two, three or four years as indicated and fixed in the order of their appointment, and all planning and recreation commissioners after the first appointment shall be so appointed for the full term of four years. The planning and recreation commissioners shall serve without compensation. Any one of the planning and recreation commissioners shall be held to have vacated his office in event of his appointment to, or becoming a candidate for, any political office. Vacancies in the planning and recreation commission shall be filled for the unexpired term by the county commission. The planning and recreation commission shall organize by electing one of their number as president, one as vice president, one as secretary and one as treasurer. The planning and recreation commission shall be known and act by and under the name and style of "The County Planning and Recreation Commission of ______ County".

(RSMo 1939 § 2517, A.L. 1945 p. 834, A.L. 1986 H.B. 1554 Revision, A.L. 1990 H.B. 1070)



Section 64.360 Recreational lands — powers of county commissions (second class counties).

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.360. Recreational lands — powers of county commissions (second class counties). — The county commissions of such counties shall upon the recommendation of the county planning and recreation commission have power: To acquire by purchase, gift, lease, condemnation or otherwise, real estate and other properties for public recreational purposes; to designate, lay out, acquire and to construct and maintain highways, bridges, viaducts and other structures necessary to public highways or highway systems, as other county highways are acquired, improved and maintained for such purposes by the method herein provided for acquiring real estate and acquire by any such methods real estate or other property for drains, canals and sewers either within or without such property so acquired for the protection of or as a part of such property, and the county commission may apportion and turn over to the commission herein created, sufficient federal government funds, state funds or county relief funds to acquire such property and to construct and maintain improvements thereon and to control and operate the properties so acquired.

(RSMo 1939 § 2518)



Section 64.370 Recreational lands — powers of county planning and recreation commission — annual report (second class counties).

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.370. Recreational lands — powers of county planning and recreation commission — annual report (second class counties). — The county planning and recreation commission shall have power: To prepare and recommend to the county commission plans relating to the location, extension, construction and improvement of highways, bridges, viaducts, subways, construction and maintenance of sewers and canals, within or without the property so acquired for such purposes; to design, construct and maintain any and all improvement work, buildings or other structures pertaining to the development of such recreational projects as is now herein specifically delegated only to the county commission, and adopt rules and regulations for and control all institutions, businesses, recreations, or other affairs or property within the area acquired without limit, any agreement or contract to the contrary notwithstanding; to contract and be contracted with as authorized agent of the county in connection with the purposes herein authorized; to lease, let, license or grant concessions to such properties or structures under its control on such terms and conditions as will conserve and promote the public interest; to expend money received for all such purposes; provided, that the commission shall on or before the first day of March of each year file a complete report with the county commission showing all moneys received and from what source and expenditures made, which shall be a public record; to make and enforce within its limits any local, police, health, sanitary, public convenience or other regulation as is desirable for the public welfare; to employ suitable persons, labor and expert assistance to acquire such property, design and construct improvements thereon and maintain and control the same.

(RSMo 1939 § 2519)



Section 64.380 Recreational lands — power of county planning and recreation commission to make rules, to contract (second class counties).

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.380. Recreational lands — power of county planning and recreation commission to make rules, to contract (second class counties). — For all purposes herein provided for such counties, the commission in its own name may make all necessary rules, regulations, commitments, contracts, agreements or other provisions and apply for and receive in the name of the county or its own name, either directly or through any other body, organization, or agent, any assistance or money or obtain a loan or loans, and pledge the property acquired for any moneys that may be available from the United States government or the state in carrying out the purposes of sections 64.350 to 64.390 and shall cooperate with any city or county and with any official or unofficial body of the federal government, state of Missouri or other states, or counties within or without the state, in the preparation and carrying out of any plans or developments or acquisitions of property whenever such systems or improvements may be of benefit to the people of such county; provided, however, that no real estate shall be acquired within the territory embraced in any public park district already organized and authorized by law, except with the consent of the official body in charge thereof.

(RSMo 1939 § 2520)



Section 64.390 Recreational lands — compensation for acquisition or damage of property (second class counties).

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.390. Recreational lands — compensation for acquisition or damage of property (second class counties). — Just compensation shall be paid for all property taken or damaged hereunder by the acquisition of real estate or other property or the improvement thereof and for the purpose of ascertaining the damages for the taking or improvement of property, the methods of procedure shall be followed in ascertaining the damages sustained by property owners whose property has been taken or damaged as provided by law for ascertaining damages in the case of opening roads and highways and the amount of such damage and costs shall not be assessed and charged against the county, but shall be charged only against the territorial limits of the properties acquired which shall be the sole benefit district, and shall be paid solely from the profits arising from the proceeds of leaseholds and concessions or any other funds accumulating from the management of the project.

(RSMo 1939 § 2521)



Section 64.401 Extension of municipal park system to adjacent area — petition, procedure, approval — hearing, notice — election, ballot, form, procedure, resubmission — representation on board, appointment — if more than one county, procedure.

Effective 28 Aug 1994

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.401. Extension of municipal park system to adjacent area — petition, procedure, approval — hearing, notice — election, ballot, form, procedure, resubmission — representation on board, appointment — if more than one county, procedure. — 1. Persons residing in an area adjacent to and within three miles of a municipality that has formed and established a park system under sections 90.010 to 90.020 and 90.500 to 90.570 may petition to become part of the park system in the manner prescribed in this subsection. The petition shall include a description of the territory to be embraced by the park system, the provision for a tax to support the park system at the rate of tax which residents of the municipality are required to pay to support the park system, and the signatures of five percent of the qualified voters within the area outside the municipality as determined by the county clerk on the basis of the number of votes cast in the area for governor in the last election held prior to filing of the petition. The petition shall be filed with the governing body of the municipality and the county clerk. The governing body of the municipality shall within thirty days of receipt of the petition vote to approve or reject the request of the adjacent property owners to become part of the municipal parks system at a regularly scheduled meeting of the governing body of the municipality. The governing body of the municipality shall notify the county clerk of its action. If the governing body of the municipality rejects the request, no further action on the matter shall be taken for a period of one year after the date that the governing body rejects the request. After such period of time, the persons residing in the area may submit a new petition pursuant to this subsection. If the governing body of the municipality approves the request, the county clerk shall proceed as prescribed in subsections 2 and 3 of this section.

2. Upon approval of the issue by the governing body of the municipality as prescribed in subsection 1 of this section, the county clerk shall present the petition to the county commission who shall thereupon set the petition for hearing not less than thirty days nor more than forty days after the filing.

3. Notice shall be given by the county commission of the time and place where the hearing will be held, by publication on three separate days in one or more newspapers having a general circulation within the territory proposed to be incorporated as part of the park system, the first of which publications shall be not less that twenty days prior to the date set for the hearing and if there is no such newspaper, then notice shall be posted in ten of the most public places in the territory, not less than twenty days prior to the date set for the hearing. This notice shall include a description of the territory as set out in the petition, the question of incorporation for park system services and the rate of tax which residents within the area outside the municipality would be required to pay to support the park system as set out in the petition.

4. If the county commission finds that the petition and notice meet the requirements of subsections 1, 2 and 3 of this section, and that the boundaries as defined are reasonable boundaries for the incorporation of the area into the park system, the county commission shall order the submission of the question.

5. The question shall be submitted to the voters within the area outside the municipality substantially in the following form:

­

­

6. If a majority of the votes cast on the proposal by the qualified voters within the area outside the municipality voting thereon are in favor of the proposal, then the area shall be part of the municipal park system as of the first day of the year following the year of the election.

7. The results of the election shall be certified by the election official of the county not less than thirty days after the election. In the event the proposal fails to receive a majority of the votes within the area outside the municipality in favor of the proposal, then such proposal shall not be resubmitted at any election held within one year of the date of the election the proposal was rejected.

8. If the area outside the municipality votes to join the municipal park system, then such an area shall have proportional representation on the park board in accordance with its population to the population of the municipality, except that such area shall be entitled to at least one representative on the park board. The county clerk shall determine the number of additional representatives by dividing the population of the municipality based on the last decennial census by nine to produce the quotient and shall allocate to the area that has voted to join the district one representative per quotient or part thereof which representative or representatives shall be in addition to the nine representatives from the municipality. The county commission shall appoint board members who shall have resided in the area outside the municipality which is included within the municipal park system for terms of three years. Where the area is in more than one county, the county commissions of each county shall, as nearly as practicable, evenly appoint such members with the county commission of the county having the largest area within the system appointing a greater number of board members if the members cannot be appointed evenly. Residents of such area residing outside the municipal boundaries shall have the same right of access to parks and park facilities in the municipal park system as residents of the municipality.

9. The provisions of sections 90.010 to 90.020 and 90.500 and 90.570 shall apply to all areas outside the municipality that are included in the municipal park system under the provisions of this section.

(L. 1994 H.B. 1200 & 1192 §§ 2 to 6)



Section 64.450 County parks — acquisition and maintenance.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.450. County parks — acquisition and maintenance. — County commissions in all counties in the state of Missouri may set aside five percent of the county revenue fund for the purchase of county parks and the maintenance thereof. Titles to land purchased shall be taken in the name of the county, and each county commission is authorized to set aside a sufficient amount each year for the maintenance of said parks when purchased.

(RSMo 1939 § 15390)

Prior revision: 1929 § 14268



Section 64.451 County parks, taxes for establishment and maintenance — levy and collection.

Effective 28 Aug 1994

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.451. County parks, taxes for establishment and maintenance — levy and collection. — 1. When one hundred voters of any county file a petition with the governing body of the county requesting that an annual tax be levied for the establishment and maintenance of free public parks in the county and providing for suitable entertainment therein and specify in their petition a rate of taxation as provided in this section, the governing body of the county shall submit the following question to the voters.

2. The question shall be submitted in substantially the following form:

­

­

­­

­

3. The tax authorized in this section shall be levied and collected in the same manner as other general taxes of the county, shall be deposited in the county treasury in a special trust fund and shall be used solely for the establishment and maintenance of free public parks in the county and providing for suitable entertainment therein.

(L. 1994 H.B. 1200 & 1192 § 1)



Section 64.460 Definitions.

Effective 28 Aug 1955

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.460. Definitions. — As used in sections 64.460 to 64.487, the following terms mean:

(1) "Ashes", the residue from the burning of wood, coal, coke, or other combustible materials;

(2) "Garbage", putrescible animal and vegetable wastes resulting from the handling, preparation, cooking, and consumption of food;

(3) "Refuse", all putrescible and nonputrescible solid wastes (except body wastes) including garbage, rubbish, ashes, street cleanings, dead animals, abandoned automobiles, and solid market and industrial wastes;

(4) "Rubbish", nonputrescible solid wastes, excluding ashes, consisting of both combustible and noncombustible wastes, such as paper, cardboard, tin cans, yard clippings, wood, glass, bedding, crockery, and similar materials.

(L. 1955 p. 348 § 1)

(1966) County option dumping ground law does not make operation of a dumping or disposal ground or area without first applying for and obtaining a license a punishable offense. State v. McClary (A.), 399 S.W.2d 597.



Section 64.463 Dumping in unlicensed area prohibited.

Effective 28 Aug 1955

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.463. Dumping in unlicensed area prohibited. — No person shall dispose of any ashes, garbage, rubbish or refuse at any place except a disposal area licensed as provided in sections 64.460 to 64.487.

(L. 1955 p. 348 § 2)



Section 64.467 Application for dumping ground fee.

Effective 28 Aug 1955

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.467. Application for dumping ground fee. — 1. Any person desiring a license to operate a disposal area shall make application therefor to the county commission on forms provided by it.

2. The application shall contain the name and residence of the applicant, the location of the proposed disposal area, and such other information as may be necessary. The application shall be accompanied by a fee of twenty-five dollars.

(L. 1955 p. 348 § 3)



Section 64.470 State department of health and senior services to approve area — county commission to issue annual license — renewal of license.

Effective 28 Aug 1955

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.470. State department of health and senior services to approve area — county commission to issue annual license — renewal of license. — 1. Upon receipt of the application the county commission shall notify the state department of health and senior services which shall inspect the proposed site and determine if the proposed operation complies with sections 64.460 to 64.487 and the rules and regulations adopted pursuant thereto.

2. If the department of health and senior services reports favorably on the application, and the county commission finds that the applicant is a responsible and suitable person to conduct the business, then the county commission shall issue a license to the applicant.

3. All licenses shall expire one year after issuance but may be renewed upon payment of an annual fee of twenty-five dollars.

(L. 1955 p. 348 § 4)



Section 64.473 Revocation of license, notice and hearing.

Effective 28 Aug 1955

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.473. Revocation of license, notice and hearing. — The county commission may revoke any license after reasonable notice and hearing if it finds that the disposal area is not operated in a sanitary manner as required in sections 64.460 to 64.487.

(L. 1955 p. 348 § 5)



Section 64.477 Department of health and senior services to promulgate rules and regulations — inspection of licensed areas.

Effective 28 Aug 1955

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.477. Department of health and senior services to promulgate rules and regulations — inspection of licensed areas. — The state department of health and senior services shall prepare and publish rules and regulations which shall contain sanitary standards for disposal areas. The department of health and senior services shall inspect all licensed disposal areas and enforce all provisions of sections 64.460 to 64.487.

(L. 1955 p. 348 § 6)



Section 64.480 Law not applicable, when.

Effective 28 Aug 1955

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.480. Law not applicable, when. — Sections 64.460 to 64.487 shall not be construed to prohibit any person from disposing of any ashes, garbage, rubbish or refuse from his own household upon his own land as long as such disposal does not create a nuisance. Sections 64.460 to 64.487 shall not apply to any disposal area operated by or under the control of any city, town or village and being located within the boundaries of such city, town or village.

(L. 1955 p. 348 § 7)



Section 64.483 Law inoperative until county commission orders — notice and hearing.

Effective 28 Aug 1955

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.483. Law inoperative until county commission orders — notice and hearing. — Sections 64.460 to 64.487 shall not be operative in any county until the county commission, after notice and hearing, by order entered of record, so orders.

(L. 1955 p. 348 § 8)



Section 64.487 Violation of law, misdemeanor.

Effective 28 Aug 1955

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.487. Violation of law, misdemeanor. — Any person violating sections 64.460 to 64.487 shall be guilty of a misdemeanor.

(L. 1955 p. 348 § 9)



Section 64.490 Second, third and fourth class counties authorized to operate dumping grounds.

Effective 28 Aug 1967

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.490. Second, third and fourth class counties authorized to operate dumping grounds. — 1. Any county of the second, third or fourth class may purchase or lease, maintain and operate a dumping grounds for the disposal of ashes, garbage, refuse and rubbish as defined in sections 64.460 to 64.487 and may agree or contract with any municipality within the county for the operation of a dumping grounds, as provided in chapter 70.

2. Any dumping grounds operated under the provisions of this section shall be inspected by the state department of health and senior services and is subject to the rules and regulations promulgated by the department pursuant to section 64.477.

(L. 1967 p. 138 § 1)



Section 64.510 County commission may provide for county plan, when — county planning commission (second and third class counties).

Effective 28 Aug 1963

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.510. County commission may provide for county plan, when — county planning commission (second and third class counties). — The county commission of any county of the second or third class may, after approval by vote of the people of the county, provide for the preparation, adoption, amendment, extension and carrying out of a county plan for all areas of the county outside the corporate limits of any city, town or village which has adopted a city plan in accordance with the laws of the state. Upon the adoption of the county plan there is created in the county a county planning commission as hereinafter provided.

(L. 1951 p. 406 § 1, A.L. 1957 p. 321, A.L. 1961 p. 304, A.L. 1963 p. 117)



Section 64.520 County planning commission — members — term — expenses — chairman (counties of the second and third classification).

Effective 28 Aug 2004

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.520. County planning commission — members — term — expenses — chairman (counties of the second and third classification). — Such county planning commission shall consist of the county highway engineer or head of the highway department, and one resident of the county appointed by the county commission, from the unincorporated part of each township in the county, except that no such resident shall be appointed from a township in which there is no unincorporated area. The township representatives are hereinafter referred to as appointed members. The term of each appointed member shall be four years or until a successor takes office, except that the terms shall be overlapping and that the respective terms of the members first appointed may be less than four years. The term of the county highway engineer shall be only for the duration of the engineer's tenure of official position. All members of the county planning commission shall serve as such without compensation, except that an attendance fee as reimbursement for expenses may be paid to the appointed members of the planning commission in an amount, as set by the county commission, not to exceed twenty-five dollars for each meeting. The planning commission shall elect its chairman, who shall serve for one year.

(L. 1951 p. 406 § 2, A.L. 1959 H.B. 423, A.L. 1971 H.B. 255, A.L. 1986 H.B. 1554 Revision, A.L. 1990 H.B. 1070, A.L. 1993 H.B. 910 merged with S.B. 56, A.L. 2004 H.B. 795, et al. merged with H.B. 1377)



Section 64.530 Planning or zoning to be adopted only after approval by voters — submission of question (second and third class counties).

Effective 28 Aug 1978

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.530. Planning or zoning to be adopted only after approval by voters — submission of question (second and third class counties). — 1. Before the county commission of any such county shall adopt any plan or create any commission provided for in sections 64.510 to 64.690 it shall order the question as to whether or not the county commission shall adopt county planning or zoning submitted to the voters of the county.

2. The question shall be submitted in substantially the following form:

Shall county zoning (or planning) be adopted?

3. If a majority of the votes cast on the question be in favor of the adoption of zoning or planning the county commission may then proceed as heretofore provided in sections 64.510 to 64.690.

(L. 1951 p. 406 § 16a, A.L. 1978 H.B. 971)



Section 64.540 Planning commission — general powers — rules — employees, consultants — expenditures limited — fees, third class counties (second and third class counties).

Effective 28 Aug 1980

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.540. Planning commission — general powers — rules — employees, consultants — expenditures limited — fees, third class counties (second and third class counties). — The county planning commission may create and adopt rules for the transaction of its business and shall keep a public record of its resolutions, transactions, findings, and recommendations. The commission may appoint such employees as it may deem necessary for its work and may contract with planners and other consultants for such services as it may require and may incur other necessary expenses. The county planning commission and all third class counties may charge and collect a fee for any service it provides, but the fee must be established by rule. The expenditures of county funds by the county planning commission in all second class counties shall not be in excess of the amounts appropriated for that purpose by the county commission. The expenditures of county funds by the county planning commission in all third class counties shall not be in excess of the amount of fees collected by it and the amounts appropriated for that purpose by the county commission. The commission shall have such other powers as may be necessary and proper to enable it to perform the duties imposed upon it by law.

(L. 1951 p. 406 § 3, A.L. 1980 H.B. 1259)



Section 64.550 Master plan of county — contents — hearings — adoption (second and third class counties).

Effective 28 Aug 1971

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.550. Master plan of county — contents — hearings — adoption (second and third class counties). — The county planning commission shall have power to make, adopt and publish an official master plan of the county for the purpose of bringing about coordinated physical development in accordance with the present and future needs. The official master plan shall be developed so as to conserve the natural resources of the county, to insure efficient expenditure of public funds and to promote the health, safety, convenience, prosperity and general welfare of the inhabitants. Such official master plan may include, among other things, studies and recommendations relative to the location, character and extent of highways, railroads, bus, streetcar and other transportation routes, bridges, public buildings, schools, parks, parkways, forests, wildlife refuges, dams, and projects affecting conservation of natural resources. The county planning commission may adopt the official master plan in whole or in part and may subsequently amend or extend the adopted plan or portion thereof. Before the adoption, amendment or extension of the plan or portion thereof, the commission shall hold at least one public hearing thereon, fifteen days' notice of the time and place of which shall be published in at least one newspaper having general circulation within the county, and notice of such hearing shall also be posted at least fifteen days in advance thereof in one or more public areas of the courthouse of the county. Such hearing may be adjourned from time to time. The adoption of the plan, or part thereof, shall be by resolution carried by not less than a majority vote of the full membership of the county planning commission. After the adoption of the official master plan, or part thereof, an attested copy shall be certified to the county commission, to the recorder of deeds and to the clerk of each incorporated area covered by the plan or part thereof.

(L. 1951 p. 406 § 4, A.L. 1971 H.B. 440)



Section 64.560 Not to affect strip mining — commercial structures permitted, where (second and third class counties).

Effective 28 Aug 1951

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.560. Not to affect strip mining — commercial structures permitted, where (second and third class counties). — That nothing herein shall affect the recovery of natural resources by strip or open cut mining; provided that commercial structures shall be permitted in all districts except those zoned for residential or recreational use.

(L. 1951 p. 406 § 18)



Section 64.570 Planning commission to approve improvements — public improvements may be made, procedure (second and third class counties).

Effective 28 Aug 1951

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.570. Planning commission to approve improvements — public improvements may be made, procedure (second and third class counties). — From and after the adoption of the official master plan or portion thereof and its proper certification and recording, thereafter no improvement of a type embraced within the recommendations of such official master plan or part thereof shall be constructed or authorized without first submitting the proposed plans thereof to the county planning commission and receiving the written approval or recommendations of said commission. This requirement shall be deemed to be waived if the county planning commission fails to make its report and recommendations within forty-five days after receipt of the proposed plans. In the case of any public improvement sponsored or proposed to be made by any municipality or other political or civil subdivision of the state, or public board, commission or other public officials, the disapproval or recommendations of the county planning commission may be overruled by a two-thirds vote, properly entered of record and certified to the county planning commission, of the governing body of such municipality, or other political or civil subdivision, or public board, commission or officials, after the reasons for such overruling are spread upon its minutes, which reasons shall also be certified to the county planning commission.

(L. 1951 p. 406 § 5)



Section 64.580 Regulations governing subdivision of land — bond (second and third class counties).

Effective 28 Aug 1951

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.580. Regulations governing subdivision of land — bond (second and third class counties). — The county planning commission may also prepare, adopt, change and amend, as parts of the official master plan or otherwise, sets of regulations governing subdivisions of land in unincorporated areas, and amend or change same from time to time, as herein provided, which regulations may provide for the proper location and width of streets, building lines, open spaces, safety, recreation, and for the avoidance of congestion of population, including minimum width and area of lots. Such regulations may also include the extent to which and the manner in which streets shall be graded and improved, and the extent to which water, sewer and other utility services shall be provided, to protect public health and general welfare. Such regulations may provide that in lieu of the immediate completion or installation of such work, the county planning commission may accept bond for the county commission in the amount and with surety and conditions satisfactory to the county commission, providing for and securing to the county commission the actual construction of such improvements and utilities within a period specified by the county planning commission, and the county commission shall have power to enforce such bond by all proper remedies. Such subdivision regulations shall be adopted, changed or amended, certified and filed as provided in section 64.550. Such subdivision regulations shall be adopted, changed or amended only after a public hearing has been held thereon, public notice of which shall be given in the manner as provided for the hearing in section 64.550.

(L. 1951 p. 406 § 6)



Section 64.590 Approval of plats (second and third class counties).

Effective 28 Aug 1990

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.590. Approval of plats (second and third class counties). — Whenever the county planning commission shall have adopted, recorded and filed certified copies of any part of the official master plan relating to major highways or to subdivision regulations, thereafter no plat of a subdivision of land within the unincorporated area of such county or the portion thereof covered by the major highway plan shall be recorded until such plat shall first have been approved by the county planning commission. If the planning commission does not report upon the plat within thirty days, it may then be deemed approved by the county planning commission, and such commission shall certify such facts upon such plat. If such plat is approved by the county planning commission, such approval shall be endorsed in writing thereon. However, if such plat be amended or rejected by the county planning commission, or if the council or board of trustees of any municipality files with the county planning commission a certified copy of a resolution of such council or board protesting against the action of the county planning commission approving any such plat of any land lying within one and one-half miles of the limits of the incorporated area of such municipality, such approval shall be deemed overruled, and such plat may be then approved only by a two-thirds vote of the county commission, and the reasons for the approval or failure to approve such plat shall be spread upon the records of the county commission and certified to the county planning commission. No plat of subdivision of land in the unincorporated areas of the county shall be recorded in the office of the recorder of deeds unless and until approved as herein provided. Municipalities shall have power, by ordinance, to require plats of subdivision of land within the corporate limits of such municipalities to be submitted to the county planning commission before being submitted to the municipality for approval, and before being recorded. A certified copy of any such ordinance shall be filed in the office of the recorder of deeds for the county. The county planning commission shall, upon written request of any such municipality, consider such plats and shall report its findings and its recommendations thereon in writing to the proper officials of such municipality.

(L. 1951 p. 406 § 6, A.L. 1990 H.B. 1258)



Section 64.600 Setback lines on major highways (second and third class counties).

Effective 28 Aug 1951

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.600. Setback lines on major highways (second and third class counties). — After any plan for major highways, or portion thereof, has been prepared by the county planning commission, filed and certified as provided in section 64.550, the county commission shall be authorized and empowered to establish, regulate and limit building or setback lines on such major highways outside the corporate limits of municipalities and to prohibit any new building being located within such building or setback lines, and to amend such regulations from time to time. All orders of the county commission relating to such building or setback lines shall be entered of record and certified copies thereof shall be filed with the county planning commission, and in the office of the recorder of deeds.

(L. 1951 p. 406 § 7)



Section 64.610 Powers of board of adjustment — hearing on regulations on setback lines (second and third class counties).

Effective 28 Aug 1951

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.610. Powers of board of adjustment — hearing on regulations on setback lines (second and third class counties). — The county commission shall provide for a board of adjustment with powers to modify or vary the regulations, in specific cases, in order that unwarranted hardships, which constitute an unreasonable deprivation of use as distinguished from the mere grant of a privilege, may be avoided, the intended purpose of the regulations being strictly observed and the public welfare and public safety protected. If there is a county board of zoning adjustment as provided in section 64.660, such board shall be appointed to serve as the board of adjustment for the building or setback line regulations. If there be no county board of zoning adjustment, the personnel, length of terms, method of appointment and organization of the board of adjustment for the building or setback line regulations shall be the same as provided in section 64.660 for the board of zoning adjustment. Regulations authorized under section 64.600 shall not be adopted, changed or amended until a public hearing has been held thereon by the county planning commission, public notice of which shall be given in the same manner as provided for the hearing in section 64.550.

(L. 1951 p. 406 § 8)



Section 64.620 Building restrictions — limitations on regulations (second and third class counties).

Effective 04 Mar 1991, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.620. Building restrictions — limitations on regulations (second and third class counties). — 1. For the purpose of promoting health, safety, morals, comfort or the general welfare of the unincorporated portion of counties of the second or third class to conserve and protect property and building values, to secure the most economical use of the land, and to facilitate the adequate provision of public improvements all in accordance with a comprehensive plan, the county commission of any county to which sections 64.510 to 64.690 are applicable as provided in section 64.510 shall have power after approval by vote of the people as provided in section 64.530 to regulate and restrict, by order of record, in the unincorporated portions of the county, the height, number of stories, and size of buildings, the percentage of lots that may be occupied, the size of yards, courts and other open spaces, the density of population, the location and use of buildings, structures and land for trade, industry, residence or other purposes, including areas for agriculture, forestry, and recreation.

2. The provisions of this section shall not apply to the incorporated portions of the counties, or to the raising of crops, livestock, orchards, or forestry, or to seasonal or temporary impoundments used for rice farming or flood irrigation. As used in this section, the term "rice farming or flood irrigation" means small berms of no more than eighteen inches high that are placed around a field to hold water for use for growing rice or for flood irrigation. This section shall not apply to the erection, maintenance, repair, alteration or extension of farm buildings or farm structures used for such purposes in an area not within the area shown on the flood hazard area map. This section shall not apply to underground mining where entrance is through an existing shaft or shafts or through a shaft or shafts not within the area shown on the flood hazard area map.

3. The powers granted by sections 64.510 to 64.690 shall not be construed:

(1) So as to deprive the owner, lessee or tenant of any existing property of its use or maintenance for the purpose to which it is then lawfully devoted;

(2) So as to deprive any court of the power of determining the reasonableness of regulations and powers in any action brought in any court affecting the provisions of sections 64.510 to 64.690, or the rules and regulations adopted thereunder;

(3) To authorize interference with such public utility services as may have been or may hereafter be authorized or ordered by the public service commission or by permit of the county commission, as the case may be.

4. Nothing contained in sections 64.510 to 64.695 shall affect the existence or validity of an ordinance or order which a county has adopted prior to March 4, 1991.

(L. 1951 p. 406 § 9, A.L. 1991 H.B. 72)

Effective 3-04-91

CROSS REFERENCE:

Building permits, second classification counties, 137.177



Section 64.630 Division of territory into districts — regulations to be uniform, conform to comprehensive plan (second and third class counties).

Effective 28 Aug 1951

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.630. Division of territory into districts — regulations to be uniform, conform to comprehensive plan (second and third class counties). — For any or all of the purposes of section 64.620, said unincorporated territory may be divided into districts of such number, shape and area as may be deemed best suited to carry out the purpose of sections 64.510 to 64.690 and shall be shown upon the county commission's zoning plan; and within such districts the erection, construction, reconstruction, alteration, repair, relocation or maintenance of buildings or structures and use of land and lots may be regulated and restricted. All such regulations shall be uniform for each class or kind of buildings or land uses throughout each district, but the regulations in one district may differ from those in other districts. The regulations shall be made in accordance with a comprehensive zoning plan, and shall give reasonable consideration, among other things, to the then existing character of the districts, their suitability for particular uses, conservation of the value of buildings and of existing development, and encouragement of the most appropriate use of land throughout the county.

(L. 1951 p. 406 § 10)



Section 64.640 County commission may prescribe zoning regulations — hearings on plan — adoption (second and third class counties).

Effective 28 Aug 1986

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.640. County commission may prescribe zoning regulations — hearings on plan — adoption (second and third class counties). — The county commission shall provide for the manner in which such regulations, restrictions and boundaries of such districts shall be determined, established and enforced, and from time to time amended, supplemented or changed within said unincorporated territory. In order to avail itself of the zoning powers conferred by sections 64.510 to 64.690, the county commission shall request the county planning commission to recommend the boundaries of the various original districts and appropriate regulations to be enforced therein. If there be no county planning commission the county commission shall appoint a county zoning commission whose personnel, length of terms and organization shall be the same as provided in section 64.520 for a county planning commission. Such zoning commission shall make a preliminary report and a proposed zoning order and shall hold public hearings thereon, and shall afford persons interested an opportunity to be heard. A hearing shall be held in each township affected by the terms of such proposed order, public notice of which hearing shall be given in the same manner as provided for the hearing in section 64.550. Such notice shall state the time and place of the hearing and the place where copies of the proposed report and proposed zoning order will be accessible for examination by interested parties. Such hearings may be adjourned from time to time. Within ninety days after the final adjournment of such hearings the zoning commission shall make a report and submit a proposed order to the county commission. The county commission may adopt the order with or without change or may refer it back to the zoning commission for further consideration and report. In case a written protest against the proposed zoning of any land lying within one and one-half miles of the corporate limits of any municipality having in effect an ordinance zoning property within the corporate limits of such municipality is made by resolution of the city council or board of trustees thereof and filed with the county commission, the county commission shall not adopt the proposed zoning of such land except by record vote of all members and after a statement of the reasons for such action shall be spread upon its minutes or records. In the preparation of its report and proposed zoning order the zoning commission may incur such expenditures as shall be authorized by the county commission.

(L. 1951 p. 406 § 11, A.L. 1986 H.B. 1554 Revision)



Section 64.645 Plan or regulations not to be changed without notice and hearing (second and third class counties).

Effective 28 Aug 1971

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.645. Plan or regulations not to be changed without notice and hearing (second and third class counties). — After the adoption of a zoning plan or regulations adopted pursuant thereto, no use of any parcel of land included in the plan or regulations shall be changed without a public hearing and the person or body which conducts the hearing shall give notice, at least fifteen days before the hearing, by certified mail to all owners of any real property located within one thousand feet of the parcel of land for which the change is proposed.

(L. 1971 H.B. 440)



Section 64.650 Enforcement officer — buildings subject to his approval (second and third class counties).

Effective 28 Aug 1951

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.650. Enforcement officer — buildings subject to his approval (second and third class counties). — Any county commission which has adopted a zoning plan, as provided herein, shall appoint an officer or shall designate one of the existing officials to enforce the provisions of section 64.510. After the appointment or designation of such officer or official, no building or other structure shall be erected, constructed, reconstructed, enlarged or altered, or repaired in such manner as to prolong the life of the building, nor shall the use of any land be changed without a permit issued by such officer or official.

(L. 1951 p. 406 § 12)

(1974) Held that term “movable house” is synonymous with “mobile home” and that there is no distinction between “auto trailer” and “mobile home”. County of Platte v. Chipman (A.), 512 S.W.2d 199.



Section 64.660 County board of zoning adjustment — members — organization — appeals to, procedure — powers of board (second and third class counties).

Effective 28 Aug 1990

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.660. County board of zoning adjustment — members — organization — appeals to, procedure — powers of board (second and third class counties). — 1. Any county commission which appointed a county planning or county zoning commission and which has adopted a zoning plan, as provided in sections 64.510 to 64.695, shall appoint a county board of zoning adjustment. The board shall consist of five residents of the county, but not more than two shall be residents of the incorporated area of the county and not more than one may be a member of the county planning commission or the county zoning commission. The membership of the first board appointed shall serve respectively: One for one year, one for two years, one for three years, two for four years. Thereafter members shall be appointed for terms of four years each. Members shall be removable for cause by the county commission upon written charges and after public hearings. Vacancies shall be filled by the county commission for the unexpired term of any member whose term becomes vacant. Members of the board shall serve without compensation, but may be reimbursed for expenses incurred for attendance at not more than four meetings per year in an amount to be set by the county commission, not to exceed ten dollars per meeting. The board of zoning adjustment shall elect its own chairman and shall adopt rules of procedure consistent with the provisions of the zoning regulations and the provisions of sections 64.510 to 64.695. The chairman, or in his absence the acting chairman, may administer oaths and compel the attendance of witnesses. All meetings of the board of zoning adjustment shall be open to the public, and minutes shall be kept of all proceedings and official actions, which minutes shall be filed in the office of the board and shall be a public record. Appeals to the board of zoning adjustment may be taken by any owner, lessee or tenant of land, or by a public officer, department, board or bureau, affected by any decision of the administrative officer in administering a county zoning ordinance. Such appeals shall be taken within a period of not more than three months, and in the manner provided by the rules of the board. An appeal shall stay all proceedings in furtherance of the action appealed from, unless the officer from whom the appeal is taken shall certify to the board that by reason of facts stated in the certificate a stay would, in his opinion, cause imminent peril to life or property. The board of adjustment shall have the following powers and it shall be its duty:

(1) To hear and decide appeals where it is alleged there is error of law in any order, requirement, decision or determination made by an administrative official in the enforcement of the county zoning regulations;

(2) To hear and decide all matters referred to it or which it is required to determine under the zoning regulations adopted by the county commission as herein provided;

(3) Where, by reason of exceptional narrowness, shallowness, shape of topography or other extraordinary or exceptional situation or condition of a specific piece of property, the strict application of any regulation adopted under sections 64.510 to 64.695 would result in peculiar and exceptional difficulties to or exceptional and demonstrable undue hardship upon the owner of the property as an unreasonable deprivation of use as distinguished from the mere grant of a privilege, to authorize, upon an appeal relating to the property, a variance from the strict application so as to relieve the demonstrable difficulties or hardships, provided the relief can be granted without substantial detriment to the public good and without substantially impairing the intent, purpose, and integrity of the zone plan as embodied in the zoning regulations and map.

2. In exercising the above powers, the board may reverse or affirm wholly or partly, or may modify the order, requirement, decision or determination appealed from and may make such order, requirement, decision or determination as ought to be made, and to that end shall have all the powers of the officer from whom the appeal is taken. Any owners, lessees or tenants of buildings, structures or land jointly or severally aggrieved by any decision of the board of adjustment or of the county commission, respectively, under the provisions of sections 64.510 to 64.695, or board, commission or other public official, may present to the circuit court of the county in which the property affected is located, a petition, duly verified, stating that the decision is illegal in whole or in part, specifying the grounds of the illegality and asking for relief therefrom. Upon the presentation of the petition the court shall allow a writ of certiorari directed to the board of adjustment or the county commission, respectively, of the action taken and data and records acted upon, and may appoint a referee to take additional evidence in the case. The court may reverse or affirm or may modify the decision brought up for review. After entry of judgment in the circuit court in the action in review, any party to the cause may prosecute an appeal to the appellate court having jurisdiction in the same manner now or hereafter provided by law for appeals from other judgments of the circuit court in civil cases.

(L. 1951 p. 406 § 13, A.L. 1963 p. 118, A.L. 1990 H.B. 1070)



Section 64.670 Amendment of regulations — hearings — protests (second and third class counties).

Effective 28 Aug 1988

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.670. Amendment of regulations — hearings — protests (second and third class counties). — The regulations imposed and the districts created under authority of sections 64.510 to 64.690 may be amended from time to time by the county commission by order after the order establishing the same has gone into effect but no such amendments shall be made by the county commission except after recommendation of the county planning commission, or if there be no county planning commission, of the county zoning commission, after hearings thereon by such commission. Public notice of such hearings shall be given in the same manner as provided for the hearing in section 64.550. In case of written protest against any proposed change or amendment, signed and acknowledged by the owners of thirty percent of the frontage within one thousand feet to the right or left of the frontage proposed to be changed, or by the owners of thirty percent of the frontage directly opposite, or directly in the rear of the frontage proposed to be altered, or in cases where the land affected lies within one and one-half miles of the corporate limits of a municipality having in effect ordinances zoning property within the corporate limits of such municipality, made by resolution of the city council or board of trustees thereof, and filed with the county clerk, such amendment may not be passed except by the favorable vote of two-thirds of all the members of the county commission.

(L. 1951 p. 406 § 14, A.L. 1988 H.B. 923)

(1974) Held that failure to obtain review by board of adjustment was failure to exhaust administrative remedy and precluded county court or reviewing court from exercising certiorari jurisdiction. County of Platte v. Chipman (A.), 512 S.W.2d 199.

1984) Party aggrieved by a zoning decision must appeal to the county board of zoning adjustment before seeking review in circuit court. Following the appeal to the board, the aggrieved party may present a petition to the circuit court for a writ of certiorari directed to the board of zoning adjustment or the county commission. Review under chapter 536 is not allowable. Miller v. Browning Ferris Industries (Mo. App.), 674 S.W.2d 150



Section 64.680 Regulations to supersede laws or ordinances (second and third class counties).

Effective 28 Aug 1951

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.680. Regulations to supersede laws or ordinances (second and third class counties). — Wherever the county zoning regulations made under authority of sections 64.510 to 64.690 require a greater width or size of yards, courts or other open spaces, or require a lower height of buildings or a less number of stories, or require greater percentage of lots to be left unoccupied, or require a lower density of population, or require a more restricted use of land, or impose other higher standards than are required in any other statute, local order or regulation, private deed restrictions or private covenants, the regulations made under authority of sections 64.510 to 64.690 shall govern.

(L. 1951 p. 406 § 15)



Section 64.690 Violations constitute misdemeanors — enforcement of zoning regulations (second and third class counties).

Effective 28 Aug 1951

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.690. Violations constitute misdemeanors — enforcement of zoning regulations (second and third class counties). — 1. Any owner, lessee or tenant of land located within any unincorporated area covered or affected by any official master plan or part thereof, or by any regulations or orders relating to subdivisions of land, or by any zoning plan, or by any regulations relating to building or setback lines on major highways, or by any regulations and restrictions of buildings, structures, lots and lands, or other planning or zoning regulations and restrictions or other regulations and restrictions made and adopted under the provisions of sections 64.510 to 64.690, who shall lay out and improve any such subdivision of land, or who shall construct, reconstruct, alter, relocate or maintain any building or other structure, or use such land in violation of the provisions of sections 64.510 to 64.690 or of order, regulation or restriction made and adopted under the provisions of sections 64.510 to 64.690, shall be guilty of a misdemeanor.

2. In the event any subdivision of land is begun or made in violation of sections 64.510 to 64.690, or of any official master plan or part thereof, or of any planning or zoning order, regulation or restriction made and adopted under the provisions of sections 64.510 to 64.690, or in the event any building or structure is constructed, reconstructed, relocated or maintained, or any building, structure, lot or land is used in violation of sections 64.510 to 64.690 or of any planning or zoning plan, regulation, restriction or order made and adopted by authority conferred under the provisions of sections 64.510 to 64.690, the county commission, the county planning commission, the county zoning commission, the prosecuting attorney, or any officer or official appointed or designated under the provisions of section 64.650, or the owner of any private property or any public body the property of whom or which is or may be affected by any such violation, may institute in the circuit court of the county, any appropriate action or proceedings to prevent such unlawful subdivision development or erection, construction, reconstruction, alteration, relocation or maintenance or use, or to restrain, abate or correct such violation, or to prevent the occupancy of such building or structure or unlawful use of such land, and to prevent any illegal act, conduct, business or use in or about the premises.

3. The officer or official appointed or designated under the provisions of section 64.650 shall have power to cause any land, building, structure, place or premises to be inspected and examined and to order in writing the remedying of any condition found to exist therein or thereat in violation of any of the regulations or orders adopted or made under the provisions of sections 64.510 to 64.690.

4. Any owner, lessee or tenant who, having been served with an order in writing signed by such officer or official to correct or remove any such violations, shall fail to comply with such order within ten days after such service, or who shall continue to violate any of the regulations or orders made under the authority of sections 64.510 to 64.690 in the respect named in such order, shall be guilty of a misdemeanor.

5. The owner or general agent of any such land, building, structure or premises where a violation of any such orders, regulations or restrictions has been committed or shall exist, or the lessee or tenant of any entire building or entire premises where such violation has been committed or shall exist, or the owner, general agent, lessee or tenant of any part of the building or premises in which such violation has been committed or shall exist, or the owner, general agent, architect, builder or contractor or any other person who knowingly commits, takes part or assists in such violation, or who maintains any building or premises in which any such violation shall exist, shall be guilty of a misdemeanor.

(L. 1951 p. 406 § 16)



Section 64.695 Termination of program, procedure — form of ballot (second and third class counties).

Effective 28 Aug 1978

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.695. Termination of program, procedure — form of ballot (second and third class counties). — 1. Upon receipt of a petition signed by a number of voters in the county equal to five percent of the total vote cast in the county at the next preceding election for governor requesting submission of the question, the county commission in any county which has adopted a program of county planning, county zoning or county planning and zoning shall submit to the voters of the county the question to terminate the program.

2. The question shall be submitted in substantially the following form:

Shall county planning (county zoning or county planning and zoning) be terminated?

3. If a majority of those voting on the question vote for the termination of the program, the county commission shall declare the program terminated and shall discharge any commission appointed thereunder. Any resolution, ordinance or regulation adopted under the program pursuant to the provisions of sections 64.510 to 64.690 shall be void and of no effect from and after the termination of the program as provided in this section.

(L. 1974 H.B. 1446, A.L. 1978 H.B. 971)



Section 64.725 Temporary county or township planning commission, qualifications, appointment, expenses — master plan adoption procedure, ballot — county or township planning commission, election, terms — petition procedure to appoint temporary commission.

Effective 28 Aug 2000

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.725. Temporary county or township planning commission, qualifications, appointment, expenses — master plan adoption procedure, ballot — county or township planning commission, election, terms — petition procedure to appoint temporary commission. — 1. As an alternative to the procedures in sections 64.510 to 64.550, the county commission of any county may create a temporary county or township planning commission prior to an election to adopt county or township planning and zoning. Such planning commission shall prepare a county plan for:

(1) All areas of the county, whether such areas are incorporated or unincorporated, outside the corporate limits of any city, town or village which has adopted a city plan in accordance with the laws of this state; or

(2) Any individual unincorporated township, separate from the rest of the county, which shall affect only that specific township.

2. The temporary county planning commission appointed pursuant to subdivision (1) of subsection 1 of this section shall consist of the county highway engineer, and one resident from each township of the county appointed by the county commission from the unincorporated area of the county. The temporary township planning commission appointed pursuant to subdivision (2) of subsection 1 of this section shall consist of the highway engineer, one person appointed by the county commission and three residents of the township for which the plan is proposed. The members of such planning commission or commissions shall serve until a planning commission is elected by the voters of the county or township, pursuant to subsection 6 of this section. All members of such temporary planning commission or commissions shall serve without compensation, but shall be reimbursed for their actual and necessary expenses incurred in the performance of their official duties. Such planning commission or commissions shall elect a chair at the first meeting of the year to serve for such year until a new chair is elected. The county highway engineer shall be an ex officio member of such planning commission or commissions.

3. Each temporary planning commission may create and adopt rules for the transaction of its business and shall keep a public record of its resolutions, transactions, findings and recommendations. Each commission may appoint such employees as it deems necessary for its work, and may contract with planners and other consultants for such services as it may require, and may incur other necessary expenses. Each commission shall have power to make, adopt and publish a proposal for a master plan of the county or township for the purpose of bringing about coordinated physical development in accordance with the present and future needs. The master plan shall be developed so as to conserve the natural resources of the county or township, to ensure efficient expenditure of public funds and to promote the health, safety, convenience, prosperity and general welfare of the inhabitants. Such master plan may include, among other things, studies and recommendations relative to the location, character and extent of highways, railroads, bus, streetcar and other transportation routes, bridges, public buildings, schools, parks, parkways, forests, wildlife refuges, dams and projects affecting conservation of natural resources. Before the adoption of the plan, the commission shall hold at least one public hearing thereon, fifteen days' notice of the time and place of which shall be published in at least one newspaper having general circulation within the affected county or township, and notice of such hearing shall also be posted at least fifteen days in advance thereof in one or more public areas of the courthouse of the county. Such hearing may be adjourned from time to time. The adoption of the plan shall be by resolution carried by not less than a majority vote of the full membership of the temporary county or township planning commission.

4. After the temporary county or township planning commission has adopted a proposed plan for county or township planning and zoning in the county or township, the county commission shall submit to the voters of the county or affected township, the question of whether the county or township should adopt county or township planning and zoning as provided in the proposed plan. Such plan shall be available to the voters at least twenty days prior to the election. A notice stating the place or places and times for examining the plan shall be posted in one or more public areas of the courthouse of the county, and such notice shall be published in at least one newspaper of general circulation in the county or township at least once a week for three consecutive weeks, the last publication to be twenty days prior to the election.

5. The question for the adoption of county or township planning and zoning shall be submitted to the voters of the county, or to the voters of the township, substantially in either of the following forms, depending on whether such ballot is for township planning and zoning or for county planning and zoning:

(1) For township planning and zoning:

­

­

(2) For county planning and zoning:

­

­

6. If a majority of the votes cast in a county or township on the question of whether the county or township should adopt county or township planning and zoning as provided in the proposed plan are in favor of adopting the plan, then the plan shall become immediately effective in the appropriate county or township, and an attested copy of the official master plan shall be certified to the county commission, to the recorder of deeds, and to the clerk of each incorporated area covered by the plan or part thereof, or to the clerk of the appropriate township, if any, and the temporary county or township planning commission shall implement the plan. At the next countywide election:

(1) For countywide plans, the voters in each township of the unincorporated area of the county shall elect one member from each township to be a member of the county planning commission; or

(2) For township plans, the voters in the township shall elect three members to the township planning commission;

­­

­

7. The terms of the elected members of the county or township planning commission shall be four years or until the member's successor takes office; except that, the terms shall be overlapping and one-half of the members first elected, or if an uneven number one-half plus one, shall be elected for two-year terms and the remaining members shall be elected for four-year terms. The county highway engineer shall be an ex officio member of the county or township planning commission. The term of the county highway engineer shall be only for the duration of the engineer's tenure of official position. All members of the county or township planning commission shall serve as such without compensation, but shall be reimbursed for actual and necessary expenses incurred in the performance of their official duties. The planning commission shall elect a chair at the first meeting of the year to serve for such year until a new chair is elected. The county or township commission shall have all powers granted a county planning commission appointed pursuant to sections 64.510 to 64.695.

8. If the county commission does not appoint a temporary county or township planning commission as provided in subsection 1 of this section, the voters of the county or of any township may submit a petition, signed by five percent of the number of voters in the county or township voting at the last gubernatorial election, calling for the appointment of a temporary county or township planning commission. Upon receipt of such a petition, the county commission shall appoint a temporary county or township planning commission as provided in subsection 1 of this section.

(L. 1996 H.B. 1259, A.L. 1997 H.B. 99, A.L. 2000 S.B. 894)

(2002) Senate Bill 894 provision declared unconstitutional as a violation of the clear title requirement of Art. III, Section 23. Home Builders of Greater St. Louis v. State, 75 S.W.3d 267 (Mo.banc).



Section 64.727 County planning and zoning — election of members of county planning commission — reimbursement of expenses — terms of members — petition for election of members — effective date.

Effective 12 Apr 1996, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.727. County planning and zoning — election of members of county planning commission — reimbursement of expenses — terms of members — petition for election of members — effective date. — 1. Nothing in section 64.725 shall be construed to affect the county planning and zoning of any county that adopted county planning and zoning before April 12, 1996, or that chooses to adopt county planning and zoning pursuant to sections 64.510 to 64.695 or sections 64.800 to 64.905 after April 12, 1996.

2. Any county commission of a second, third or fourth classification that has adopted county planning and zoning pursuant to sections 64.510 to 64.695 or sections 64.800 to 64.905 before April 12, 1996, may hold an election for the membership of the county planning commission. At a regularly scheduled countywide election, the voters in each township of the unincorporated area of the county shall elect one member from each township to be a member of the county planning commission. Following this election, the elected members shall immediately replace the commissioners previously appointed by the county commission to the county planning commission. The terms of the elected members of the county planning commission shall be four years or until the member's successor takes office; except that, the terms shall be overlapping and one-half of the members first elected, or if an uneven number one-half plus one, shall be elected for two-year terms and the remaining members shall be elected for four-year terms. The county highway engineer shall be an ex officio member of the county planning commission. The term of the county highway engineer shall be only for the duration of the engineer's tenure of official position. All members of the county planning commission shall serve as such without compensation, but shall be reimbursed for actual and necessary expenses incurred in the performance of their official duties. The planning commission shall elect a chair at the first meeting of the year to serve for such year until a new chair is elected. The elected planning commission shall be governed by the appropriate provisions of either sections 64.510 to 64.695 or sections 64.800 to 64.905 according to the provisions whereby the county adopted county planning and zoning.

3. If a county commission does not call for an election as provided in subsection 2 of this section, the voters of the county may submit a petition, signed by five percent of the number of voters in the county voting at the last gubernatorial election, calling for an election to elect members to a county planning commission. Upon receipt of such a petition, the county commission shall make an order to provide for the election of a county planning commission, pursuant to subsection 2 of this section, at the next countywide election.

(L. 1996 H.B. 1259)

Effective 4-12-96



Section 64.800 Creation of county planning commission — election.

Effective 28 Aug 1990

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.800. Creation of county planning commission — election. — 1. The county commission of any county of the first class not having a charter form of government, or of any county of the second, third or fourth class may, after approval by vote of the people of the county, create a county planning commission to prepare a county plan for all areas of the county outside the corporate limits of any city, town or village which has adopted a city plan in accordance with the laws of this state.

2. The county commission may make an order to present to the voters of the county the question for the establishment of county planning.

3. The question shall be submitted in substantially the following form:

Shall county planning be adopted?

4. If a majority of the votes cast on the question be in favor of county planning, the county commission shall create by order entered of record a county planning commission to proceed with a program of county planning as provided in sections 64.800 to 64.840.

(L. 1965 p. 178 § 1, A.L. 1974 H.B. 1446, A.L. 1978 H.B. 971, A.L. 1990 H.B. 1504 merged with H.B. 1536)



Section 64.805 County planning commission — members — terms — expenses — chairman.

Effective 28 Aug 2004

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.805. County planning commission — members — terms — expenses — chairman. — The county planning commission shall consist of the county highway engineer, and one resident of the county appointed by the county commission, from the unincorporated part of each township in the county, except that no such person shall be appointed from a township in which there is no unincorporated area. The township representatives are hereinafter referred to as appointed members. The term of each appointed member shall be four years or until a successor takes office, except that the terms shall be overlapping and that the respective terms of the members first appointed may be less than four years. The term of the county highway engineer shall be only for the duration of the engineer's tenure of official position. All members of the county planning commission shall serve as such without compensation, except that an attendance fee as reimbursement for expenses may be paid to the appointed members of the county planning commission in an amount, as set by the county commission, not to exceed twenty-five dollars per meeting. The planning commission shall elect its chairman, who shall serve for one year.

(L. 1965 p. 178 § 2, A.L. 1986 H.B. 1554 Revision, A.L. 1990 H.B. 1070, A.L. 1993 S.B. 56, A.L. 2004 H.B. 795, et al. merged with H.B. 1377)



Section 64.810 Planning commission — general powers — rules — employees and consultants — expenditures limited — fees in certain counties.

Effective 28 Aug 1980

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.810. Planning commission — general powers — rules — employees and consultants — expenditures limited — fees in certain counties. — The county planning commission may create and adopt rules for the transaction of its business and shall keep a public record of its resolutions, transactions, findings, and recommendations. The commission may appoint such employees as it may deem necessary for its work and may contract with planners and other consultants for such services as it may require and may incur other necessary expenses. The county planning commission in all third and fourth class counties may charge and collect a fee for any service it provides, but the fee must be established by order of the county commission. The expenditures of county funds by the county planning commission in all first class counties not having a charter form of government and all second class counties shall not be in excess of the amounts appropriated for that purpose by the county commission. The expenditures of county funds by the county planning commission in all third and fourth class counties shall not be in excess of the amount of fees collected by it and the amounts appropriated for that purpose by the county commission. The commission shall have such other powers as may be necessary and proper to enable it to perform the duties imposed upon it by law.

(L. 1965 p. 178 § 3, A.L. 1980 H.B. 1259)



Section 64.815 Master plan of county — contents — hearings — adoption.

Effective 28 Aug 1971

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.815. Master plan of county — contents — hearings — adoption. — The county planning commission shall prepare an official master plan of the county for the purpose of bringing about coordinated physical development in accordance with the present and future needs. The official master plan shall be developed so as to conserve the natural resources of the county, to insure efficient expenditure of public funds and to promote the health, safety, convenience, prosperity and general welfare of the inhabitants. The official master plan may include, among other things, studies and recommendations relative to the location, character and extent of highways, railroads, bus, streetcar and other transportation routes, bridges, public buildings, schools, parks, parkways, forests, wildlife refuges, dams, and projects affecting conservation of natural resources. The county commission, upon the recommendation of the county planning commission, may adopt the official master plan in whole or in part and may subsequently amend or extend the adopted plan or portion thereof. Before the adoption, amendment or extension of the plan or portion thereof, the county commission shall hold at least one public hearing thereon, fifteen days' notice of the time and place of which shall be published in at least one newspaper having general circulation within the county, and notice of such hearing shall also be posted at least fifteen days in advance thereof in one or more public areas of the courthouse of the county. The hearing may be adjourned from time to time. The adoption of the plan, or part thereof, shall be by resolution carried by not less than a majority vote of the full membership of the county commission. After the adoption of the official master plan, or part thereof, an attested copy shall be certified by the county commission to the recorder of deeds and to the clerk of each incorporated area covered by the plan or part thereof.

(L. 1965 p. 178 § 4, A.L. 1971 H.B. 440)



Section 64.820 Improvements not to be made without county planning commission approval — exceptions.

Effective 28 Aug 1965

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.820. Improvements not to be made without county planning commission approval — exceptions. — From and after the adoption of the official master plan or portion thereof and its proper certification and recording, thereafter no improvement of a type embraced within the recommendations of the official master plan, or part thereof, shall be constructed or authorized without first submitting the proposed plans thereof to the county planning commission and receiving the written approval or recommendations of the commission. This requirement shall be deemed to be waived if the county planning commission fails to make its report and recommendations within forty-five days after receipt of the proposed plans. In the case of any public improvement sponsored or proposed to be made by any municipality or other political or civil subdivision of the state, or public board, commission or other public officials, the disapproval or recommendations of the county planning commission may be overruled by a two-thirds vote, properly entered of record and certified to the county planning commission, of the governing body of the municipality, or other political or civil subdivision, or public board, commission or officials, after the reasons for the overruling are spread upon its minutes, which reasons shall also be certified to the county planning commission.

(L. 1965 p. 178 § 5)



Section 64.825 Regulation of subdivisions in unincorporated areas — procedure — bonds.

Effective 28 Aug 2004

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.825. Regulation of subdivisions in unincorporated areas — procedure — bonds. — The county planning commission may also prepare, with the approval of the county commission, as parts of the official master plan or otherwise, sets of regulations governing subdivisions of land in unincorporated areas, and amend or change same from time to time as herein provided, which regulations may provide for the proper location and width of streets, building lines, open spaces, safety, recreation, and for the avoidance of congestion of population, including minimum width and area of lots. Such regulations may also include the extent to which and the manner in which streets shall be graded and improved, and the extent to which water, sewer and other utility services shall be provided, to protect public health and general welfare. Such regulations may provide that in lieu of the immediate completion or installation of the work, the county planning commission may accept bond for the county commission in the amount and with surety bond, cash bond, cash deposit with the county treasurer, letter of credit, or certificate of deposit and conditions satisfactory to the county commission, providing for and securing to the county commission the actual construction of the improvements and utilities within a period specified by the county planning commission, and the county commission shall have power to enforce the bond, surety bond, cash bond, cash deposit with the county treasurer, letter of credit, or certificate of deposit by all proper remedies. The subdivision regulations shall be adopted, changed or amended, certified and filed as provided in section 64.815. The subdivision regulations shall be adopted, changed or amended only after a public hearing has been held thereon, public notice of which shall be given in the manner as provided for the hearing in section 64.815.

(L. 1965 p. 178 § 6, A.L. 2004 H.B. 795, et al. merged with H.B. 1362)



Section 64.830 Approval of plats.

Effective 28 Aug 1990

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.830. Approval of plats. — Whenever the county planning commission has prepared and the county commission adopted, recorded and filed certified copies of any part of the official master plan relating to major highways or to subdivision regulations, thereafter no plat of a subdivision of land within the unincorporated area of the county or the portion thereof covered by the major highway plan shall be recorded until the plat shall first have been approved by the county planning commission. If the planning commission does not report upon the plat within thirty days, it may then be deemed approved by the county planning commission, and the commission shall certify the fact upon the plat. If the plat is approved by the county planning commission, the approval shall be endorsed in writing thereon. However, if the plat be amended or rejected by the county planning commission, or if the council or board of trustees of any municipality files with the county planning commission a certified copy of a resolution of the council or board protesting against the action of the county planning commission approving any plat of any land lying within one and one-half miles of the limits of the incorporated area of the municipality, the approval shall be deemed overruled, and the plat may be then approved only by a two-thirds vote of the county commission, and the reasons for the approval or failure to approve the plat shall be spread upon the records of the county commission* and certified to the county planning commission. No plat of subdivision of land in the unincorporated areas of the county shall be recorded in the office of the recorder of deeds unless and until approved as herein provided. Municipalities shall have power, by ordinance, to require plats of subdivisions of land within the corporate limits of the municipalities to be submitted to the county planning commission before being submitted to the municipality for approval, and before being recorded. A certified copy of any such ordinance shall be filed in the office of the recorder of deeds for the county. The county planning commission shall, upon written request of any municipality, consider the plats and shall report its findings and its recommendations thereon in writing to the proper officials of the municipality.

(L. 1965 p. 178 § 7, A.L. 1990 H.B. 1258)

*Word "and" does not appear in original rolls.



Section 64.835 Setback line on major highways.

Effective 28 Aug 1965

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.835. Setback line on major highways. — After any plan for major highways, or portion thereof, has been prepared by the county planning commission, filed and certified as provided in section 64.815, the county commission shall be authorized and empowered to establish, regulate and limit building or setback lines on the major highways outside the corporate limits of municipalities and to prohibit any new building being located within the building or setback lines, and to amend the regulations from time to time. All orders of the county commission relating to buildings or setback lines shall be entered of record and certified copies thereof shall be filed with the county planning commission, and in the office of the recorder of deeds.

(L. 1965 p. 178 § 8)



Section 64.840 Powers of board of adjustment — hearing on regulations on setback lines.

Effective 28 Aug 1965

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.840. Powers of board of adjustment — hearing on regulations on setback lines. — The county commission shall provide for a board of adjustment with powers to modify or vary the regulations, in specific cases, in order that unwarranted hardships, which constitute an unreasonable deprivation of use as distinguished from the mere grant of a privilege, may be avoided, the intended purpose of the regulations being strictly observed and the public welfare and public safety protected. If there is a county board of zoning adjustment as provided in section 64.870, that board shall be appointed to serve as the board of adjustment for the building or setback line regulations. If there be no county board of zoning adjustment, the personnel, length of terms, method of appointment and organization of the board of adjustment for the building or setback line regulations shall be the same as provided in section 64.870 for the board of zoning adjustment. Regulations authorized under section 64.835 shall not be adopted, changed or amended until a public hearing has been held thereon by the county planning commission, public notice of which shall be given in the same manner as provided for the hearing in section 64.815.

(L. 1965 p. 178 § 9)



Section 64.845 Creation of county zoning program — election.

Effective 28 Aug 1978

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.845. Creation of county zoning program — election. — 1. The county commission of any county of the first class not having a charter form of government, or of any county of the second, third or fourth class may make an order to present to the voters of the county the question for the establishment of county zoning as provided in sections 64.845 to 64.880.

2. The question shall be submitted in substantially the following form:

Shall county zoning be adopted?

3. If a majority of the votes cast is in favor of county zoning, the county commission shall proceed with a program of county zoning as provided in sections 64.845 to 64.880.

(L. 1965 p. 178 § 10, A.L. 1969 p. 78, A.L. 1974 H.B. 1446, A.L. 1978 H.B. 971)



Section 64.850 County commission may prescribe zoning regulations.

Effective 28 Aug 1974

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.850. County commission may prescribe zoning regulations. — For the purpose of promoting health, safety, morals, comfort or the general welfare of the unincorporated portion of counties of the first class not having a charter form of government, or of counties of the second, third or fourth class to conserve and protect property and building values, to secure the most economical use of the land, and to facilitate the adequate provision of public improvements all in accordance with a comprehensive plan, the county commission of any county of the first class not having a charter form of government, or of any county of the second, third or fourth class may, after approval by vote of the people as provided in section 64.845, regulate and restrict, by order of record, in the unincorporated portions of the county, the height, number of stories, and size of buildings, the percentage of lots that may be occupied, the size of yards, courts and other open spaces, the density of population, the location and use of buildings, structures and land for trade, industry, residence or other purposes.

(L. 1965 p. 178 § 11, A.L. 1974 H.B. 1446)



Section 64.855 Division of territory into districts — regulations to be uniform, conform to comprehensive plan.

Effective 28 Aug 1965

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.855. Division of territory into districts — regulations to be uniform, conform to comprehensive plan. — For any or all of the purposes of section 64.850, the unincorporated territory may be divided into districts of such number, shape and area as may be deemed best suited to carry out the purpose of sections 64.845 to 64.880 and shall be shown upon the county commission's zoning plan; and within the districts the erection, construction, reconstruction, alteration, repair, relocation or maintenance of buildings or structures and use of land and lots may be regulated and restricted. All the regulations shall be uniform for each class or kind of buildings or land uses throughout each district, but the regulations in one district may differ from those in other districts. The regulations shall be made in accordance with a comprehensive zoning plan, and shall give reasonable consideration, among other things, to the then existing character of the districts, their suitability for particular uses, conservation of the value of buildings and of existing development, and encouragement of the most appropriate use of land throughout the county.

(L. 1965 p. 178 § 12)

(1980) Zoning regulations which permitted breeding and raising of livestock and poultry in districts zoned for agricultural use but prohibited commercial breeding and raising of dogs in such districts established a rational classification and did not amount to a denial of equal protection or constitute special legislation. State ex rel. Rybolt v. Easley (A.), 600 S.W.2d 601.



Section 64.860 County commission, powers — zoning commission, appointment, powers — fees in certain counties — hearing on plan — municipality may protest plan, effect.

Effective 28 Aug 1980

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.860. County commission, powers — zoning commission, appointment, powers — fees in certain counties — hearing on plan — municipality may protest plan, effect. — The county commission shall provide for the manner in which the regulations, restrictions and boundaries of the districts shall be determined, established and enforced, and from time to time amended, supplemented or changed within the unincorporated territory. In order to avail itself of the zoning powers conferred by sections 64.845 to 64.880 the county commission shall request the county planning commission to recommend the boundaries of the various original districts and appropriate regulations to be enforced therein. If there be no county planning commission the county commission shall appoint a county zoning commission whose personnel, length of terms and organization shall be the same as provided in section 64.805 for a county planning commission; and which commission, in third and fourth class counties, may charge and collect a fee for any service it provides, but the fee must be established by order of the county commission. The commission shall make a preliminary report and a proposed zoning order and shall hold public hearings thereon, and shall afford persons interested an opportunity to be heard. A hearing shall be held in each township affected by the terms of the proposed order, public notice of which hearing shall be given in the same manner as provided for the hearing in section 64.815. The notice shall state the time and place of the hearing and the place where copies of the proposed report and proposed zoning order will be accessible for examination by interested parties. The hearings may be adjourned from time to time. Within ninety days after the final adjournment of the hearings the commission shall make a report and submit a proposed order to the county commission. The county commission may adopt the order with or without change or may refer it back to the commission for further consideration and report. In case a written protest against the proposed zoning of any land lying within one and one-half miles of the corporate limits of any municipality having in effect an ordinance zoning property within the corporate limits of the municipality is made by resolution of the city council or board of trustees thereof and filed with the county commission, the county commission shall not adopt the proposed zoning of the land except by record vote of all members and after a statement of the reasons for the action are spread upon its minutes or records. In the preparation of its report and proposed zoning order the commission may incur such expenditures as shall be authorized by the county commission.

(L. 1965 p. 178 § 13, A.L. 1980 H.B. 1259)



Section 64.863 Plan or regulations not to be changed without notice and hearing.

Effective 28 Aug 1994

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.863. Plan or regulations not to be changed without notice and hearing. — After the adoption of a zoning plan or regulations adopted pursuant thereto, no use of any parcel of land included in the plan or regulations shall be changed without a public hearing and the person or body which conducts the hearing shall give notice, at least fifteen days before the hearing, by regular mail to all owners of any real property located within six hundred feet of the parcel of land for which the change is proposed.

(L. 1971 H.B. 440, A.L. 1994 S.B. 513)



Section 64.865 Enforcement officer — buildings subject to his approval.

Effective 28 Aug 1965

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.865. Enforcement officer — buildings subject to his approval. — Any county commission which has adopted a zoning plan, as provided herein, shall appoint an officer or shall designate one of the existing officials to enforce the provisions thereof. After the appointment or designation of the officer or official, no building or other structure shall be erected, constructed, reconstructed, enlarged or altered, or repaired in such manner as to prolong the life of the building, nor shall the use of any land be changed without a permit issued by the officer or official.

(L. 1965 p. 178 § 14)



Section 64.870 County board of zoning adjustment — members — organization — appeals to — procedure — powers of board.

Effective 28 Aug 1990

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.870. County board of zoning adjustment — members — organization — appeals to — procedure — powers of board. — 1. Any county commission which appointed a county zoning commission and which has adopted a zoning plan, as provided in sections 64.800 to 64.905, shall appoint a county board of zoning adjustment. The board shall consist of five residents of the county, but not more than two shall be residents of the incorporated area of the county and not more than one may be a member of the county zoning commission. The membership of the first board appointed shall serve respectively: One for one year, one for two years, one for three years, two for four years. Thereafter members shall be appointed for terms of four years each. Members shall be removable for cause by the county commission upon written charges and after public hearings. Vacancies shall be filled by the county commission for the unexpired term of any member whose term becomes vacant. The board of zoning adjustment shall elect its own chairman and shall adopt rules of procedure consistent with the provisions of the zoning regulations and the provisions of sections 64.845 to 64.880. The chairman, or in his absence the acting chairman, may administer oaths and compel the attendance of witnesses. All meetings of the board of zoning adjustment shall be open to the public, and minutes shall be kept of all proceedings and official actions, which minutes shall be filed in the office of the board and shall be a public record. Appeals to the board of zoning adjustment may be taken by any owner, lessee or tenant of land, or by a public officer, department, board or bureau, affected by any decision of the administrative officer in administering a county zoning ordinance. The appeals shall be taken within a period of not more than three months, and in the manner provided by the rules of the board. An appeal shall stay all proceedings in furtherance of the action appealed from, unless the officer from whom the appeal is taken shall certify to the board that by reason of facts stated in the certificate a stay would, in his opinion, cause imminent peril to life or property. The board of adjustment shall have the following powers and it shall be its duty:

(1) To hear and decide appeals where it is alleged there is error of law in any order, requirement, decision or determination made by an administrative official in the enforcement of the county zoning regulations;

(2) To hear and decide all matters referred to it or which it is required to determine under the zoning regulations adopted by the county commission as herein provided;

(3) Where, by reason of exceptional narrowness, shallowness, shape or topography or other extraordinary or exceptional situation or condition of a specific piece of property, the strict application of any regulation adopted under sections 64.845 to 64.880 would result in peculiar and exceptional difficulties to or exceptional and demonstrable undue hardship upon the owner of the property as an unreasonable deprivation of use as distinguished from the mere grant of a privilege, to authorize, upon an appeal relating to the property, a variance from the strict application so as to relieve the demonstrable difficulties or hardships, provided the relief can be granted without substantial detriment to the public good and without substantially impairing the intent, purpose, and integrity of the zone plan as embodied in the zoning regulations and map.

2. In exercising the above powers, the board may reverse or affirm wholly or partly, or may modify the order, requirement, decision or determination appealed from and may take such order, requirement, decision or determination as ought to be made, and to that end shall have all the powers of the officer from whom the appeal is taken. Any owners, lessees or tenants of buildings, structures or land jointly or severally aggrieved by any decision of the board of adjustment or of the county commission, respectively, under the provisions of sections 64.845 to 64.880, or board, commission or other public official, may present to the circuit court of the county in which the property affected is located, a petition, duly verified, stating that the decision is illegal in whole or in part, specifying the grounds of the illegality and asking for relief therefrom. Upon the presentation of the petition the court shall allow a writ of certiorari directed to the board of adjustment or the county commission, respectively, of the action taken and data and records acted upon, and may appoint a referee to take additional evidence in the case. The court may reverse or affirm or may modify the decision brought up for review. After entry of judgment in the circuit court in the action in review, any party to the cause may prosecute an appeal to the appellate court having jurisdiction in the same manner now or hereafter provided by law for appeals from other judgments of the circuit court in civil cases.

(L. 1965 p. 178 § 15, A.L. 1990 H.B. 1070)



Section 64.875 Amendment of regulations — hearings — protests.

Effective 28 Aug 1988

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.875. Amendment of regulations — hearings — protests. — The regulations imposed and the districts created under authority of sections 64.845 to 64.880 may be amended from time to time by the county commission by order after the order establishing the same has gone into effect but no amendments shall be made by the county commission except after recommendation of the county planning commission, or if there be no county planning commission, of the county zoning commission, after hearings thereon by the commission. Public notice of the hearings shall be given in the same manner as provided for the hearing in section 64.815. In case of written protest against any proposed change or amendment, signed and acknowledged by the owners of thirty percent of the frontage within one thousand feet to the right or left of the frontage proposed to be changed, or by the owners of thirty percent of the frontage directly opposite, or directly in the rear of the frontage proposed to be altered, or in cases where the land affected lies within one and one-half miles of the corporate limits of a municipality having in effect ordinances zoning property within the corporate limits of a municipality, made by resolution of the city council or board of trustees thereof, and filed with the county clerk, the amendment may not be passed except by the favorable vote of two-thirds of all the members of the county commission.

(L. 1965 p. 178 § 16, A.L. 1988 H.B. 923)



Section 64.880 Zoning regulations to prevail over other laws, regulations.

Effective 28 Aug 1965

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.880. Zoning regulations to prevail over other laws, regulations. — Wherever the county zoning regulations made under authority of sections 64.845 to 64.880 require a greater width or size of yards, courts or other open spaces or require a lower height of buildings or a less number of stories, or require a greater percentage of lots to be left unoccupied, or require a lower density of population, or require a more restricted use of land, or impose other higher standards than are required in any other statute, local order or regulation, private deed restrictions or private covenants, the regulations made under authority of sections 64.845 to 64.880 shall govern.

(L. 1965 p. 178 § 17)



Section 64.885 Creation of county planning and zoning program — election.

Effective 28 Aug 1978

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.885. Creation of county planning and zoning program — election. — 1. The county commission of any county of the first class not having a charter form of government, or of any county of the second, third or fourth class may make an order to present to the voters of the county the question for the establishment of county planning and zoning as provided in sections 64.800 to 64.840 and sections 64.845 to 64.880.

2. The question shall be submitted in substantially the following form:

Shall county planning and zoning be adopted?

3. If a majority of the votes cast is in favor of county planning and zoning, the county commission shall proceed with a program of county planning and zoning as provided in sections 64.800 to 64.840 and 64.845 to 64.880.

(L. 1965 p. 178 § 18, A.L. 1969 p. 78, A.L. 1974 H.B. 1446, A.L. 1978 H.B. 971)



Section 64.890 Building and land use restrictions — exemptions — limitations on use of powers.

Effective 04 Mar 1991, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.890. Building and land use restrictions — exemptions — limitations on use of powers. — 1. Nothing in sections 64.800 to 64.905 shall affect the recovery of natural resources by strip or open-cut mining; provided, that commercial structures shall be permitted in all districts except those zoned for residential or recreational use.

2. The provisions of this section shall not apply to the incorporated portions of the counties, nor to the raising of crops, livestock, orchards or forestry nor to seasonal or temporary impoundments used for rice farming or flood irrigation. As used in this section, the term "rice farming or flood irrigation" means small berms of no more than eighteen inches high that are placed around a field to hold water for use for growing rice or for flood irrigation. This section shall not apply to the erection, maintenance, repair, alteration or extension of farm buildings or farm structures used for such purposes in an area not within the area shown on the flood hazard area map. This section shall not apply to underground mining where entrance is through an existing shaft or shafts or through a shaft or shafts not within the area shown on the flood hazard area map. The powers granted by sections 64.800 to 64.845 and 64.850 to 64.880 shall not be construed:

(1) So as to deprive the owner, lessee or tenant of any existing property of its use or maintenance for the purpose to which it is then lawfully devoted;

(2) So as to deprive any court of the power of determining the reasonableness of regulations and powers in any action brought in any court affecting the provisions of sections 64.800 to 64.905 or the rules and regulations adopted thereunder;

(3) Nor to authorize interference with the public utility services as may have been or may hereafter be authorized or ordered by the public service commission or by permit of the county commission, as the case may be.

3. Nothing contained in sections 64.800 to 64.905 shall affect the existence or validity of an ordinance or order which a county has adopted prior to March 4, 1991.

(L. 1965 p. 178 § 19, A.L. 1991 H.B. 72)

Effective 3-04-91

(1980) Statute permitting commercial structures in all districts except residential use or recreational use districts was limited to commercial structures attending to strip or open-cut mining operations and had no general application to commercial structures. State ex rel. Rybolt v. Easley (A.), 600 S.W.2d 601.



Section 64.895 Violations constitute misdemeanors — enforcement of zoning regulations.

Effective 28 Aug 1965

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.895. Violations constitute misdemeanors — enforcement of zoning regulations. — 1. Any owner, lessee or tenant of land located within any unincorporated area covered or affected by any official master plan or part thereof, or by any regulations or orders relating to subdivisions of land, or by any zoning plan, or by any regulations relating to building or setback lines on major highways, or by any regulations and restrictions of buildings, structures, lots and lands, or other planning or zoning regulations and restrictions or other regulations and restrictions made and adopted under the provisions of sections 64.800 to 64.845 or 64.850 to 64.880, who shall lay out and improve any subdivision of land, or who shall construct, reconstruct, alter, relocate or maintain any building or other structure, or use the land in violation of the provisions of sections 64.800 to 64.845 or 64.850 to 64.880, or of order, regulation or restriction made and adopted under the provisions of sections 64.800 to 64.845 or 64.850 to 64.880, shall be guilty of a misdemeanor.

2. In the event any subdivision of land is begun or made in violation of sections 64.800 to 64.845, or of any official master plan or part thereof, or of any planning or zoning order, regulation or restriction made and adopted under the provisions of sections 64.800 to 64.845 or 64.850 to 64.880, or in the event any building or structure is constructed, reconstructed, relocated or maintained, or any building, structure, lot or land is used in violation of sections 64.800 to 64.845 or 64.850 to 64.880, or of any planning or zoning plan, regulation, restriction or order made and adopted by authority conferred under the provisions of sections 64.800 to 64.845 or 64.850 to 64.880, the county commission, the county planning commission, the county zoning commission, the prosecuting attorney, or any officer or official appointed or designated under the provisions of section 64.865, or the owner of any private property or any public body the property of whom or which is or may be affected by any such violation, may institute in the circuit court of the county, any appropriate action or proceedings to prevent the unlawful subdivision development or erection, construction, reconstruction, alteration, relocation or maintenance or use, or to restrain, abate or correct the violation, or to prevent the occupancy of the building or structure or unlawful use of land, and to prevent any illegal act, conduct, business or use in or about the premises.

3. The officer or official appointed or designated under the provisions of section 64.865 shall have power to cause any land, building, structure, place or premises to be inspected and examined and to order in writing the remedying of any condition found to exist therein or thereat in violation of any of the regulations or orders adopted or made under the provisions of sections 64.850 to 64.880.

4. Any owner, lessee or tenant who, having been served with an order in writing signed by the officer or official to correct or remove any such violations, shall fail to comply with the order within ten days after service, or who shall continue to violate any of the regulations or orders made under the authority of sections 64.850 to 64.880 in the respect named in the order, shall be guilty of a misdemeanor.

5. The owner or general agent of any land, building, structure or premises where a violation of any orders, regulations or restrictions has been committed or shall exist, or the lessee or tenant of any entire building or entire premises where the violation has been committed or shall exist, or the owner, general agent, lessee or tenant of any part of the building or premises in which the violation has been committed or shall exist, or the owner, general agent, architect, builder or contractor or any other person who knowingly commits, takes part or assists in the violation, or who maintains any building or premises in which any violation exists, shall be guilty of a misdemeanor.

(L. 1965 p. 178 § 20)



Section 64.900 Termination or continuation of county planning, zoning — election.

Effective 07 Apr 1988, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.900. Termination or continuation of county planning, zoning — election. — 1. Upon receipt of a petition signed by a number of voters in the county equal to five percent of the total vote cast in the county at the next preceding election for governor requesting the submission of the question of continuation or termination, the county commission in any county which has adopted a program of county planning, county zoning or county planning and zoning shall make an order to submit to the voters of the county the question to continue or to terminate the program.

2. The question shall be submitted in substantially the following form:

­

­

3. If a majority of those voting on the question vote yes for continuation, the program shall be continued unless and until terminated by a vote of the qualified voters voting thereon; if a majority of those voting on the question vote no for the termination of the program, the county commission shall declare the program terminated and shall discharge any commission appointed thereunder. Any resolution, ordinance or regulation adopted under the program pursuant to the provisions of sections 64.800 to 64.905 shall be void and of no effect from and after the termination of the program as provided in this section.

(L. 1965 p. 178 § 21, A.L. 1978 H.B. 971, A.L. 1988 H.B. 923)

Effective 4-07-88



Section 64.905 Purpose of sections 64.800 to 64.905 — effect of adoption on preexisting program — Clay County and Cass County may operate pursuant to planning and zoning laws other than those of a county of the first classification.

Effective 28 Aug 2003

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.905. Purpose of sections 64.800 to 64.905 — effect of adoption on preexisting program — Clay County and Cass County may operate pursuant to planning and zoning laws other than those of a county of the first classification. — 1. The provisions of sections 64.800 to 64.906 are established as an alternative to sections 64.510 to 64.727 for counties of the second and third classifications, and as an alternative to sections 64.211 to 64.295 for counties of the first classification not having a charter form of government.

2. Except as provided in subsection 4 of this section, if the voters of any county of the second or third classification adopt county planning or zoning pursuant to sections 64.800 to 64.906 after having previously adopted county planning or zoning pursuant to sections 64.510 to 64.727, the provisions of sections 64.800 to 64.906 shall be effective in the county, and the county planning or zoning shall be conducted thereafter as provided in sections 64.800 to 64.906 rather than as provided in sections 64.510 to 64.727.

3. Except as provided in subsection 4 of this section, any county of the second classification which adopts county planning or zoning pursuant to sections 64.510 to 64.727 or 64.800 to 64.906 before becoming a county of the first classification shall continue to operate pursuant to those provisions as a county of the first classification until the county planning or zoning program is terminated pursuant to section 64.900. After the termination of county planning or zoning pursuant to sections 64.800 to 64.906, the county commission of any county of the first classification not having a charter form of government may exercise all powers and duties prescribed by and may elect to be subject to sections 64.211 to 64.295.

4. Notwithstanding the provisions of subsections 2 and 3 of this section, in any county of the first classification without a charter form of government which has a population of at least one hundred fifty thousand inhabitants which contains all or a portion of a city with a population of at least three hundred thousand inhabitants, and/or in any county of the first classification without a charter form of government with more than * eighty-two thousand inhabitants but less than eighty-two thousand one hundred inhabitants which has adopted planning and zoning prior to becoming a county of the first classification, the county governing body may, by ordinance, provide that the county's planning and zoning may be conducted as provided in sections 64.211 to 64.295, sections 64.510 to 64.727, or sections 64.800 to 64.906.

(L. 1965 p. 178 § 22, A.L. 1974 H.B. 1446, A.L. 1979 S.B. 389, A.L. 1996 H.B. 1259, A.L. 2003 H.B. 244 merged with S.B. 121)

*Words "having a population of at least" appear in original rolls of S.B. 121, 2003.



Section 64.906 Clay County planning and zoning commission, rulemaking authority.

Effective 28 Aug 1996

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.906. Clay County planning and zoning commission, rulemaking authority. — In any county of the first classification without a charter form of government which has a population of at least one hundred fifty thousand inhabitants which contains all or a portion of a city with a population of at least three hundred thousand inhabitants, the county planning and zoning commission may, with the approval of the governing body of the county, create and adopt rules for the transaction of its business, create and adopt rules for the filing of applications, hearings, inspections and other activities and rules and regulations governing the conduct and procedures of its meetings and hearings. Such rules and regulations may include without limitation such provisions regulating rezoning, land use or platting applications, discovery and prehearing procedures, filing requirements for land use and platting applications, rules regulating the conduct of hearings, the filing of briefs and motions, prefiling of exhibits and witness lists or provisions preventing refiling of zoning or land use applications where the application is the same, or substantially the same, as an application which has been previously overruled, rejected or denied within the previous five years, unless the applicant can show by clear and convincing evidence that a substantial change in circumstances has occurred since the previous rejection which is a result of new facts which were not discoverable by the applicant during the previous proceedings with the use of reasonable diligence or is a result of material facts which have arisen since the previous proceedings were terminated. The rule may further provide that such showing shall be made prior to acceptance of the new application.

(L. 1996 H.B. 1259)



Section 64.907 Certain storm water discharge rules and ordinances authorized for certain counties — administration — imposition of tax authorized, ballot language.

Effective 28 Aug 2003

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.907. Certain storm water discharge rules and ordinances authorized for certain counties — administration — imposition of tax authorized, ballot language. — 1. Any county subject to Environmental Protection Agency rules 40 C.F.R. Parts 9, 122, 123, and 124 concerning storm water discharges is authorized to adopt rules, regulations, or ordinances reasonably necessary to comply with such federal regulations including but not limited to rules, regulations, or ordinances which promote the best storm water management practices in regulating storm water discharges established by the Environmental Protection Agency.

2. Any county adopting rules, regulations, or ordinances under subsection 1 of this section is authorized to establish by rule, regulation, or ordinance a storm water control utility or other entity to administer any such rules, regulations, or ordinances adopted under subsection 1 of this section which shall include authority to impose user fees to fund the administration of such rules, regulations, or ordinances.

3. Any county adopting rules, regulations, or ordinances under subsection 1 of this section is authorized to establish by rule, regulation, or ordinance a storm water control utility tax in such amount as is deemed reasonable and necessary to fund public storm water control projects if such tax is approved by majority of the votes cast.

4. The tax authorized in this section shall be in addition to the charge for the storm water control and all other taxes imposed by law, and the proceeds of such tax shall be used by the county solely for storm water control. Such tax shall be stated separately from all other charges and taxes.

5. The ballot of submission for the tax authorized in this section shall be in substantially the following form:

­

­

­­

­

(L. 2003 H.B. 267)



Section 64.920 County sports complex authority authorized.

Effective 28 Aug 1969

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.920. County sports complex authority authorized. — There is hereby authorized to be created in any county of the first class not at the time having a charter form of government a special authority to be known as the "______ County Sports Complex Authority", hereinafter referred to as the "authority". Such authority shall be created by order of the county commission and certified copies of said order shall be filed in the offices of the governor and secretary of state. Upon the making of such order and the filing thereof as aforesaid, said authority shall be a body corporate and politic and a political subdivision of the state of Missouri.

(L. 1965 p. 187 § 1, A.L. 1969 3d Ex. Sess. H.B. 37)



Section 64.925 Scope of act, existing sports complex authorities, election to come under sections 64.920 to 64.950, how made.

Effective 28 Aug 1969

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.925. Scope of act, existing sports complex authorities, election to come under sections 64.920 to 64.950, how made. — 1. The provisions contained in sections 64.920 to 64.950 relating to county sports complex authorities shall apply to:

(1) Any authority hereafter organized under the provisions of sections 64.920 to 64.950, and

(2) Any county sports complex authority heretofore organized and which shall accept the provisions of sections 64.920 to 64.950 as herein provided. Any such authority may accept the provisions of such sections 64.920 to 64.950 by:

(a) Adopting a resolution at a duly called meeting of the commissioners of the authority at which at least three members are present and not less than three members vote in favor of the adoption of such resolution, said resolution providing for the acceptance by the authority of all of the provisions of sections 64.920 to 64.950 and further providing that thenceforth such authority shall be deemed to be for all purposes an authority organized under sections 64.920 to 64.950.

(b) Filing in the offices of the clerk of the county commission, the governor and the secretary of state certified copies of the resolution adopted by the authority accepting the provisions of sections 64.920 to 64.950.

2. After the resolution of acceptance has been adopted and certified copies thereof have been filed as hereinbefore provided, the authority shall be entitled to all the rights, privileges and benefits and shall be subject to all the obligations, duties and liabilities provided in said sections 64.920 to 64.950.

(L. 1969 3d Ex. Sess. H.B. 37)



Section 64.930 Sports complex commissioners — terms — vacancies — compensation and expenses.

Effective 28 Aug 2004

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.930. Sports complex commissioners — terms — vacancies — compensation and expenses. — 1. The county sports complex authority shall consist of five commissioners who shall be qualified voters of the state of Missouri, and residents of such county. The commissioners of the county commission by a majority vote thereof shall submit a panel of nine names to the governor who shall select with the advice and consent of the senate five commissioners from such panel, no more than three of which shall be of any one political party, who shall constitute the members of such authority; provided, however, that no elective or appointed official of any political subdivision of the state of Missouri shall be a member of the county sports complex authority.

2. The authority shall elect from its number a chairman and may appoint such officers and employees as it may require for the performance of its duties and fix and determine their qualifications, duties and compensation. No action of the authority shall be binding unless taken at a meeting at which at least three members are present and unless a majority of the members present at such meeting shall vote in favor thereof.

3. Such sports complex commissioners shall serve in the following manner: one for two years, one for three years, one for four years, one for five years, and one for six years. Successors shall hold office for terms of five years, or for the unexpired terms of their predecessors.

4. In the event a vacancy exists a new panel of three names shall be submitted by majority vote of the county commission to the governor for appointment. All such vacancies shall be filled within thirty days from the date thereof. If the county commission has not submitted a panel of three names to the governor within thirty days of the expiration of a commissioner's term, the governor shall immediately make an appointment to the commission with the advice and consent of the senate. In the event the governor does not appoint a replacement, no commissioner shall continue to serve beyond the expiration of that commissioner's term.

5. The compensation of the sports complex commissioners to be paid by the authority shall be determined by the sports complex commissioners, but in no event shall exceed the sum of three thousand dollars per annum. In addition, the sports complex commissioners shall be reimbursed by the authority for the actual and necessary expenses incurred in the performance of their duties. No commissioner shall continue to serve beyond the expiration of that commissioner's term.

(L. 1965 p. 187 §§ 2 to 5, A.L. 1986 H.B. 1554 Revision, A.L. 2004 H.B. 795, et al. merged with S.B. 1394)



Section 64.940 Powers of the authority.

Effective 28 Aug 2007

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.940. Powers of the authority. — 1. The authority shall have the following powers:

(1) To acquire by gift, bequest, purchase or lease from public or private sources and to plan, construct, operate and maintain, or to lease to others for construction, operation and maintenance a sports stadium, field house, indoor and outdoor recreational facilities, centers, playing fields, parking facilities and other suitable concessions, and all things incidental or necessary to a complex suitable for all types of sports and recreation, either professional or amateur, commercial or private, either upon, above or below the ground;

(2) To charge and collect fees and rents for use of the facilities owned or operated by it or leased from or to others;

(3) To adopt a common seal, to contract and to be contracted with, including, but without limitation, the authority to enter into contracts with counties and other political subdivisions under sections 70.210 to 70.320, and to sue and to be sued;

(4) To receive for its lawful activities any contributions or moneys appropriated by municipalities, counties, state or other political subdivisions or agencies or by the federal government or any agency or officer thereof or from any other source;

(5) To disburse funds for its lawful activities and fix salaries and wages of its officers and employees;

(6) To borrow money for the acquisition, planning, construction, equipping, operation, maintenance, repair, extension and improvement of any facility, or any part or parts thereof, which it has the power to own or to operate, and to issue negotiable notes, bonds, or other instruments in writing as evidence of sums borrowed, as hereinafter provided in this section:

(a) Bonds or notes issued hereunder shall be issued pursuant to a resolution adopted by the commissioners of the authority which shall set out the estimated cost to the authority of the proposed facility or facilities, and shall further set out the amount of bonds or notes to be issued, their purpose or purposes, their date or dates, denomination or denominations, rate or rates of interest, time or times of payment, both of principal and of interest, place or places of payment and all other details in connection therewith. Any such bonds or notes may be subject to such provision for redemption prior to maturity, with or without premium, and at such times and upon such conditions as may be provided by the resolution.

(b) Such bonds or notes shall bear interest at a rate not exceeding eight percent per annum and shall mature within a period not exceeding fifty years and may be sold at public or private sale for not less than ninety-five percent of the principal amount thereof. Bonds or notes issued by an authority shall possess all of the qualities of negotiable instruments under the laws of this state.

(c) Such bonds or notes may be payable to bearer, may be registered or coupon bonds or notes and if payable to bearer, may contain such registration provisions as to either principal and interest, or principal only, as may be provided in the resolution authorizing the same which resolution may also provide for the exchange of registered and coupon bonds or notes. Such bonds or notes and any coupons attached thereto shall be signed in such manner and by such officers of the authority as may be provided for by the resolution authorizing the same. The authority may provide for the replacement of any bond or note which shall become mutilated, destroyed or lost.

(d) Bonds or notes issued by an authority shall be payable as to principal, interest and redemption premium, if any, out of the general funds of the authority, including rents, revenues, receipts and income derived and to be derived for the use of any facility or combination of facilities, or any part or parts thereof, acquired, constructed, improved or extended in whole or in part from the proceeds of such bonds or notes, including but not limited to stadium rentals, concessions, parking facilities and from funds derived from any other facilities or part or parts thereof, owned or operated by the authority, all or any part of which rents, revenues, receipts and income the authority is authorized to pledge for the payment of said principal, interest, and redemption premium, if any. Bonds or notes issued pursuant to this section shall not constitute an indebtedness of the authority within the meaning of any constitutional or statutory restriction, limitation or provision, and such bonds or notes shall not be payable out of any funds raised or to be raised by taxation. Bonds or notes issued pursuant to this section may be further secured by a mortgage or deed of trust upon the rents, revenues, receipts and income herein referred to or any part thereof or upon any leasehold interest or other property owned by the authority, or any part thereof, whether then owned or thereafter acquired. The proceeds of such bonds or notes shall be disbursed in such manner and under such restrictions as the authority may provide in the resolution authorizing the issuance of such bonds or notes or in any such mortgage or deed of trust.

(e) It shall be the duty of the authority to fix and maintain rates and make and collect charges for the use and services of its interest in the facility or facilities or any part thereof operated by the authority which shall be sufficient to pay the cost of operation and maintenance thereof, to pay the principal of and interest on any such bonds or notes and to provide funds sufficient to meet all requirements of the resolution by which such bonds or notes have been issued.

(f) The resolution authorizing the issuance of any such bonds or notes may provide for the allocation of rents, revenues, receipts and income derived and to be derived by the authority from the use of any facility or part thereof into such separate accounts as shall be deemed to be advisable to assure the proper operation and maintenance of any facility or part thereof and the prompt payment of any bonds or notes issued to finance all or any part of the costs thereof. Such accounts may include reserve accounts necessary for the proper operation and maintenance of any such facility or any part thereof, and for the payment of any such bonds or notes. Such resolution may include such other covenants and agreements by the authority as in its judgment are advisable or necessary properly to secure the payment of such bonds or notes.

(g) The authority may issue negotiable refunding bonds or notes for the purpose of refunding, extending or unifying the whole or any part of such bonds or notes then outstanding, which bonds or notes shall not exceed the principal of the outstanding bonds or notes to be refunded and the accrued interest thereon to the date of such refunding, including any redemption premium. The authority may provide for the payment of interest on such refunding bonds or notes at a rate in excess of the bonds or notes to be refunded but such interest rate shall not exceed the maximum rate of interest hereinbefore provided.

(7) To condemn any and all rights or property, of any kind or character, necessary for the purposes of the authority, subject, however, to the provisions of sections 64.920 to 64.950 and in the manner provided in chapter 523; provided, however, that no property now or hereafter vested in or held by the state or by any county, city, village, township or other political subdivisions shall be taken by the authority without the authority or consent of such political subdivisions;

(8) To perform all other necessary and incidental functions; and to exercise such additional powers as shall be conferred by the general assembly or by act of Congress.

2. The authority is authorized and directed to proceed to carry out its duties, functions and powers in accordance with sections 64.920 to 64.950 as rapidly as may be economically practicable and is vested with all necessary and appropriate powers not inconsistent with the constitution or the laws of the United States to effectuate the same, except the power to levy taxes or assessments.

3. Any expenditure made by the authority located in a county with a charter form of government and with more than six hundred thousand but fewer than seven hundred thousand inhabitants, that is over twenty-five thousand dollars, including professional service contracts, must be competitively bid.

(L. 1965 p. 187 §§ 6, 8, A.L. 1969 3d Ex. Sess. p. 81, A.L. 2005 H.B. 58 merged with S.B. 210, A.L. 2007 S.B. 22)



Section 64.950 Law not to impair powers of other political subdivisions — annual report.

Effective 28 Aug 1965

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.950. Law not to impair powers of other political subdivisions — annual report. — 1. Nothing contained in sections 64.920 to 64.950 shall impair the powers of any county, municipality or other political subdivision to acquire, own, operate, develop or improve any facility which the authority is given the right and power to own, operate, develop or improve.

2. Unless and until otherwise provided, the authority shall make an annual report to the governor, setting forth in detail the operations and transactions conducted by it pursuant to sections 64.920 to 64.950 and any legislation thereunder.

(L. 1965 p. 187 § 7)



Section 64.975 Natural streams, procedure to adopt, voter approval required — question may be resubmitted to voters, when.

Effective 28 Aug 1990

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

64.975. Natural streams, procedure to adopt, voter approval required — question may be resubmitted to voters, when. — 1. Any measure adopted by the voters to designate specific waterways, streams, rivers or other waters of the state as natural streams requiring special protection shall become effective within any county containing a designated waterway, stream, river or other waters of the state, only upon approval of a majority of the voters of the county voting thereon. If a majority of the voters of the county voting thereon fail to approve the measure, it shall have no effect within the county unless and until the question is again put to the voters and approved by a majority of the voters of the county voting thereon. The election authority shall put the question before the voters at any regular election pursuant to section 115.123 upon adoption of an ordinance or order by the county governing body but the question shall not be put before the voters more often than every two years.

2. The designation of any waterway, stream, river or other waters of the state identified as a natural stream requiring special protection by an agency, commission or department of the state shall become effective upon the approval of a majority of the voters voting thereon. If a majority of the voters of the county voting thereon fail to approve the measure, it shall have no effect within the county unless and until the question is again put to the voters and approved by a majority of the voters of the county voting thereon. The election authority shall put the question before the voters at any regular election pursuant to section 115.123 upon adoption of an ordinance or order by the county governing body but the question shall not be put before the voters more often than every two years.

(L. 1990 S.B. 814 § 1)






Chapter 65 Township Organization Counties

Chapter Cross References



Section 65.010 Adoption.

Effective 28 Aug 1945

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.010. Adoption. — There is hereby provided an alternative form of county government for counties of the third and fourth classes as authorized under the provisions of Section 9, Article VI of the Constitution of Missouri, 1945, to be known as the "township organization" form of county government. Any county of the third and fourth class in this state may adopt this alternative form of county government in the manner provided in sections 65.010 to 65.050.

(RSMo 1939 § 13928, A.L. 1945 p. 1972)

Prior revisions: 1929 § 12251; 1919 § 13164; 1909 § 11652



Section 65.020 Adoption, abolishment — vote necessary.

Effective 28 Aug 1978

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.020. Adoption, abolishment — vote necessary. — The township organization form of county government shall not become operative unless adopted by a vote of the majority of the voters of the county voting upon the question. All counties of the third and fourth classes which have adopted township organization form of county government may abolish the same by submitting the question to a vote of the voters of the county.

(RSMo 1939 § 13929, A.L. 1945 p. 1972, A.L. 1959 S.B. 73, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 12252; 1919 § 13165; 1909 § 11653



Section 65.030 Proposition submitted — election held, when — form of ballot.

Effective 28 Aug 2005

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.030. Proposition submitted — election held, when — form of ballot. — 1. Upon petition of at least ten percent of the voters at the last general election of any county of the third or fourth classes praying therefor, which said petition shall be filed in the office of the clerk of the county commission, the county commission of such county shall, by order of record, submit the question of the adoption of township organization form of county government to a vote of the voters of the county. The total vote for governor at the last general election before the filing of the petition where a governor was elected shall be used to determine the number of voters necessary to sign the petition. If such petition shall be filed sixty days or more prior to a general election, the proposition shall be submitted at said general election; if filed less than sixty days before such election, then the proposition shall be submitted at the general election next succeeding said general election. The election shall be conducted, the vote canvassed and the result declared in the same manner as provided by law in respect to elections of county officers. The clerk of the county commission shall give notice that a proposition for the adoption of township organization form of county government in the county is to be voted upon by causing a copy of the order of the county commission authorizing such election to be published.

2. The question shall be submitted in substantially the following form:

Shall the township organization form of county government be adopted in ______ county?

3. If a majority of the voters voting upon the question shall vote for the adoption thereof the township organization form of county government shall be declared to have been adopted; provided, that counties adopting township organization shall be subject to and governed by the provisions of the law relating to township organization on and after the last Tuesday in March next succeeding the election at which such township organization was adopted.

(RSMo 1939 § 13931, A.L. 1945 p. 1972, A.L. 1978 H.B. 971, A.L. 2005 H.B. 58)

Prior revisions: 1929 § 12254; 1919 § 13167; 1909 § 11655



Section 65.040 Abstract of returns.

Effective 28 Aug 1978

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.040. Abstract of returns. — The clerk of the county commission shall cause an abstract of the returns of said election to be made out and certified as in election for state and county officers and* record the same at length upon the records of the county commission of the county.

(RSMo 1939 § 13930, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 12253; 1919 § 13166; 1909 § 11654

*A comma appears instead of "and" in original rolls.



Section 65.110 Officers to be chosen.

Effective 28 Aug 2005

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.110. Officers to be chosen. — 1. There shall be chosen at the biennial election in each township one trustee, who shall be ex officio treasurer of the township, one township clerk, and two members of the township board.

2. Upon the assumption of office of a county assessor elected as provided by section 53.010, the township clerk shall cease to perform the duties of ex officio township assessor and shall promptly deliver to the county assessor all books, papers, records, and property pertaining to the office of ex officio township assessor.

3. The treasurer ex officio collector of a county with township organization shall no longer retain such title, and shall instead assume the office of collector-treasurer, as provided for by section 54.010, on March 1, 2007. On such date, the township collector shall cease to perform the duties of township collector and shall promptly deliver to the collector-treasurer all books, papers, records, and property pertaining to the office of township collector. The township collector shall continue to perform the same duties and be subject to the same requirements and liabilities until his or her term expires on March 1, 2007. Notwithstanding other provisions of law to the contrary, the collector-treasurer shall obtain and hold the same duties, powers, and obligations previously granted to, and held by, the township collector on and after March 1, 2007.

(RSMo 1939 § 13945, A. 1949 H.B. 2021, A.L. 1981 H.B. 114 & 146, A.L. 2005 H.B. 58 merged with S.B. 210)

Prior revisions: 1929 § 12268; 1919 § 13181; 1909 § 11669



Section 65.130 List of the officers elected.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.130. List of the officers elected. — The township clerks shall transmit to the county clerk, to be filed in his office, a list of the names of the township officers so elected, within five days after such election shall have been held.

(RSMo 1939 § 13950)

Prior revisions: 1929 § 12273; 1919 § 13186; 1909 § 11674



Section 65.140 Officers — notification of election.

Effective 28 Aug 1978

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.140. Officers — notification of election. — The township clerk shall, within ten days after such township election, transmit to each person elected to any township office a notice of his election.

(RSMo 1939 § 13951, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 12274; 1919 § 13187; 1909 § 11675



Section 65.150 Eligibility for office.

Effective 28 Aug 2005

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.150. Eligibility for office. — No person shall be eligible to any township office unless he shall be a voter and a resident of such township. Such person serving as a township officer must remain a resident of the township for the duration of his or her term.

(RSMo 1939 § 13953, A.L. 1978 H.B. 971, A.L. 2005 H.B. 58)

Prior revisions: 1929 § 12276; 1919 § 13189; 1909 § 11677



Section 65.160 Oath — shall assume office, when.

Effective 28 Aug 2005

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.160. Oath — shall assume office, when. — Every person chosen or appointed to the office of township trustee and ex officio treasurer, member of the township board, or township clerk, before such person enters on the duties of his or her office and within ten days after such person shall be notified of his or her election or appointment, shall take and subscribe, before any officer authorized to administer oaths, such oath or affirmation as is prescribed by law.

(RSMo 1939 § 13954, A.L. 1945 p. 1968, A. 1949 H.B. 2021, A.L. 1981 H.B. 114 & 146, A.L. 2005 H.B. 58 merged with S.B. 210)

Prior revisions: 1929 § 12277; 1919 § 13190; 1909 § 11678



Section 65.170 Certificate — acceptance.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.170. Certificate — acceptance. — Such person shall, within ten days thereafter, cause such certificate, together with his acceptance of the office, to be filed in the office of the township clerk; his neglect or refusal so to do shall be deemed a refusal to serve.

(RSMo 1939 § 13955)

Prior revisions: 1929 § 12278; 1919 § 13191; 1909 § 11679



Section 65.180 Refusal to serve — forfeiture.

Effective 28 Aug 2005

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.180. Refusal to serve — forfeiture. — Any person chosen or appointed to fill any township office, who shall refuse to serve, shall forfeit to the township the sum of one hundred dollars for the use of the contingent fund, and said forfeiture, if not otherwise paid, shall be collected by any associate circuit judge of the county, as may be provided by law.

(RSMo 1939 § 13959, A. 1949 H.B. 2021, A.L. 2005 H.B. 58)

Prior revisions: 1929 § 12282; 1919 § 13195; 1909 § 11683



Section 65.183 Removal of township officers, procedure.

Effective 28 Aug 2005

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.183. Removal of township officers, procedure. — Any person serving as a township officer may be removed from the township board by a majority vote of the other board members for failing to attend two or more consecutive meetings of the board.

(L. 2005 H.B. 58)



Section 65.190 Failure to take oath — forfeiture.

Effective 28 Aug 2005

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.190. Failure to take oath — forfeiture. — If any township officer who is required by law to take the oath of office shall enter upon the duties of his office before he shall have taken such oath, he shall forfeit to the township the sum of one hundred dollars, to be collected and applied as in section 65.180. Township officers shall hold their offices for two years, and until their successors are chosen or appointed and qualified.

(RSMo 1939 § 13960, A.L. 2005 H.B. 58)

Prior revisions: 1929 § 12283; 1919 § 13196; 1909 § 11684



Section 65.200 Vacancies in office — how filled.

Effective 28 Aug 2005

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.200. Vacancies in office — how filled. — Whenever any township shall fail to elect the proper number of officers to which such township may be entitled, or when any person elected or appointed shall fail to qualify, or when any vacancy shall happen in any township office from any cause, it shall be lawful for the township board to submit recommendations to the county commission to fill such vacancy by appointment, and the person so appointed shall hold the office and discharge all the duties of the same during such unexpired term, and until his successor is elected or appointed and qualified, and shall be subject to the same penalties as if he had been duly elected; provided, that any vacancy in an office of the township shall be filled by appointment of the county commission.

(RSMo 1939 § 13962, A. 1949 H.B. 2021, A.L. 2005 H.B. 58)

Prior revisions: 1929 § 12285; 1919 § 13198; 1909 § 11686



Section 65.210 Warrant of appointment — notification to appointee.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.210. Warrant of appointment — notification to appointee. — Whenever any appointment shall be made, as provided in section 65.200, the township board shall cause a warrant of appointment to be filed in the office of the township clerk, who shall immediately give notice to the person or persons appointed; provided, that when the county commission shall make such appointment they shall cause notice thereof, in writing, to be transmitted by the county clerk to the township clerk, who shall file the same and give notice to the appointee, as provided in section 65.140.

(RSMo 1939 § 13963)

Prior revisions: 1929 § 12286; 1919 § 13199; 1909 § 11687



Section 65.220 Resignations, how accepted.

Effective 28 Aug 2005

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.220. Resignations, how accepted. — The township board may, at any legally convened meeting, for a good and sufficient cause shown to them, accept the written, dated, and signed resignation of any township officer; provided, that in all cases where the action of the township board is required, as provided in section 65.210, a majority of the members concurring therein shall be taken as the action of the board.

(RSMo 1939 § 13964, A.L. 2005 H.B. 58)

Prior revisions: 1929 § 12287; 1919 § 13200; 1909 § 11688



Section 65.230 Compensation of officers.

Effective 28 Aug 2005

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.230. Compensation of officers. — The following township officers shall be entitled to compensation at the following rates for each day necessarily devoted by them to the services of the township in discharging the duties of their respective offices:

(1) The township clerk, as clerk, the township trustee, as trustee, members of the township board, shall each receive a maximum amount of fifty dollars per day for the first meeting each month and a maximum amount of twenty dollars for each meeting thereafter during the month;

(2) The township trustee as ex officio treasurer shall receive a compensation of two percent for receiving and disbursing all moneys coming into his hands for the first fifty thousand dollars received as ex officio treasurer when the same shall not exceed the sum of one thousand dollars and one percent of all sums over this amount; and

(3) Township officials may receive an hourly wage set by the township board for labor performed for the benefit of the township. Such wage shall not exceed the local prevailing wage limits and shall not include pay received for attending monthly meetings or pay received by the treasurer for performing duties required of his or her office.

(RSMo 1939 §§ 13986, 13987, A.L. 1955 p. 370, A.L. 1998 S.B. 917, A.L. 2005 H.B. 58)

Prior revisions: 1929 §§ 12309, 12310; 1919 §§ 13222, 13223; 1909 §§ 11710, 11711



Section 65.250 No fee for oath.

Effective 28 Aug 1949

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.250. No fee for oath. — No township officer shall be entitled to any fee from any officer for administering the oath of office.

(RSMo 1939 § 13988, A. 1949 H.B. 2021)

Prior revisions: 1929 § 12311; 1919 § 13224; 1909 § 11712



Section 65.260 Powers of townships.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.260. Powers of townships. — Each township, as a body corporate, shall have power and capacity:

(1) To sue and be sued, in the manner provided by the laws of this state;

(2) To purchase and hold real estate within its own limits for the use of its inhabitants, subject to the power of the general assembly;

(3) To make such contracts, purchase and hold personal property, and so much thereof as may be necessary to the exercise of its corporate or administrative powers;

(4) To make such orders for the disposition, regulation or use of its corporate property as may be conducive to the interest of the inhabitants thereof;

(5) To purchase at any public sale, for the use of said township, any real estate which may be necessary to secure any debt to said township, or the inhabitants thereof, in their corporate capacity, and to dispose of the same.

(RSMo 1939 § 13933)

Prior revisions: 1929 § 12256; 1919 § 13169; 1909 § 11657



Section 65.270 Corporate power, limitations of.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.270. Corporate power, limitations of. — No township shall possess any corporate powers, except such as are enumerated or granted by this chapter, or shall be specially given by law, or shall be necessary to the exercise of the powers so enumerated or granted.

(RSMo 1939 § 13934)

Prior revisions: 1929 § 12257; 1919 § 13170; 1909 § 11658



Section 65.280 Proceedings by or against township — conveyances.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.280. Proceedings by or against township — conveyances. — All acts or proceedings by or against a township in its corporate capacity shall be in the name of such township and county; but every conveyance of land within the limits of such township, made in any manner for the use and benefit of its inhabitants, shall have the same effect as if made to the township by name.

(RSMo 1939 § 13935)

Prior revisions: 1929 § 12258; 1919 § 13171; 1909 § 11659



Section 65.290 Board of directors — duties.

Effective 28 Aug 1981

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.290. Board of directors — duties. — In each township in this state, organized under the provisions of this chapter, there shall be a board of directors, composed of the township trustee and members of the township board, whose duty it shall be:

(1) To audit all accounts of township officers for services rendered as such officers;

(2) To audit all other accounts or demands legally presented to them against the township;

(3) To levy all taxes for township, road and bridge purposes, and all other duties provided by this chapter for the township board of directors to perform.

(RSMo 1939 § 13976, A.L. 1981 H.B. 114 & 146)

Prior revisions: 1929 § 12299; 1919 § 13212; 1909 § 11700



Section 65.295 Board may expend one-fourth of revenue on city streets.

Effective 28 Aug 1961

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.295. Board may expend one-fourth of revenue on city streets. — The board of directors of any township may expend not more than one-fourth of the revenue accruing to it from taxes levied upon property situated within the limits of any city, town or village within the township for the repair and improvement of existing roads, streets and bridges within the city, town, or village from which such moneys accrued, and for the purpose of constructing and maintaining macadam, gravel, rock or paved roads or streets within the corporate limits of any city within the township in conformity with the established grade of the roads and streets of such city; except that no part of the revenue of any township shall be expended outside of the county in which the township is located.

(L. 1961 p. 307 § 1)



Section 65.300 Board of directors — meetings.

Effective 28 Aug 2005

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.300. Board of directors — meetings. — The township board of directors shall meet on a quarterly basis, or more frequently as deemed necessary by the board, for the purpose of transacting township business. The meetings of the township board shall be held at a location within the township that is accessible to the public.

(RSMo 1939 § 13977, A.L. 2005 H.B. 58)

Prior revisions: 1929 § 12300; 1919 § 13213; 1909 § 11701



Section 65.310 Board of directors — president.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.310. Board of directors — president. — The township board of directors shall, at their first meeting in each year after they have been elected and qualified, appoint one of their number as president of said board, who shall sign all orders and official acts of said board.

(RSMo 1939 § 13982)

Prior revisions: 1929 § 12305; 1919 § 13218; 1909 § 11706



Section 65.320 Claims against township — procedure.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.320. Claims against township — procedure. — Any person having a claim or account against the township may file such claim or account in the office of the township clerk, to be kept by the said clerk, and laid before the township board at their next meeting; provided, however, that any person having a claim against the township may present said claim to the township board himself, or by an agent, at any legally convened meeting of said board; said board shall have the power to determine the legality or illegality of any claim or account against the township, and to reject said claim, or any part thereof, as to them appears just and proper; but in no case shall the township board be authorized to allow any claim, or any part thereof, until the claimant makes out a statement, verified by affidavit to the amount and nature of his claim, setting forth that the same is correct and unpaid, or, if any part thereof has been paid, setting forth how much.

(RSMo 1939 § 13978)

Prior revisions: 1929 § 12301; 1919 § 13214; 1909 § 11702



Section 65.330 Audited accounts to be on file.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.330. Audited accounts to be on file. — The accounts so audited, and those rejected, if any, shall be delivered to the township clerk, to be by him kept on file, and subject to the examination of anyone desiring so to do.

(RSMo 1939 § 13979)

Prior revisions: 1929 § 12302; 1919 § 13215; 1909 § 11703



Section 65.340 Claims against township, collection.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.340. Claims against township, collection. — When any claim or account, or any part thereof, shall be allowed by the township board of directors, they shall draw an order upon the township trustee in favor of the claimant for the amount so allowed said order to be signed by the president of said board, and attested by the township clerk and delivered to said claimant.

(RSMo 1939 § 13983)

Prior revisions: 1929 § 12306; 1919 § 13219; 1909 § 11707



Section 65.350 Board compelled to allow appeal, when.

Effective 02 Jan 1979, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.350. Board compelled to allow appeal, when. — In all counties in this state that have adopted or that may hereafter adopt township organization, if any township board, clerk or other officer thereof fail to allow an appeal in the cause when the same ought to be allowed, or if by absence, sickness or any other cause on his part, an appeal cannot be taken within time, the circuit court on such fact satisfactorily appearing, may, by rule and attachment, compel such board or other officer to allow the same, and to return his proceedings in the suit, together with the papers required to be returned by him.

(RSMo 1939 § 14024, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 12347; 1919 § 13260; 1909 § 11746

Effective 1-02-79



Section 65.360 Township charges.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.360. Township charges. — The following shall be deemed township charges:

(1) The compensation of township officers for their services rendered in their respective townships;

(2) Contingent expenses necessarily incurred for the use and benefit of the township;

(3) The moneys authorized to be raised by the township board of directors for any purpose, for the use of the township.

(RSMo 1939 § 13980)

Prior revisions: 1929 § 12303; 1919 § 13216; 1909 § 11704



Section 65.370 Moneys to be collected, how.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.370. Moneys to be collected, how. — The moneys necessary to defray the township charges of each township shall be levied on the taxable property in such township, in the manner prescribed in the general revenue law for state and county purposes.

(RSMo 1939 § 13981)

Prior revisions: 1929 § 12304; 1919 § 13217; 1909 § 11705



Section 65.380 Estimate of expenses.

Effective 28 Aug 1945

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.380. Estimate of expenses. — The township board of directors shall, annually, not less than twenty nor more than sixty days prior to the first day of September, make out and file with the clerk of the county commission of their county an estimate of the amount of money required to defray the expenses of said township during the next ensuing year. Said estimates shall be signed by the president and attested by the clerk of the board. The clerk of the county commission shall cause the same to be placed on the tax books of said township; provided that the amount of such expenses shall not exceed in any one year twenty cents on the hundred dollars assessed valuation of the taxable property within said township.

(RSMo 1939 § 13985, A.L. 1945 p. 1974)

Prior revisions: 1929 § 12308; 1919 § 13221; 1909 § 11709



Section 65.390 Division of townships into road districts.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.390. Division of townships into road districts. — The township board of directors shall have power to divide their townships into convenient road districts, and may, at their April meeting, change the same in such manner as the interest of the township may demand.

(RSMo 1939 § 13984)

Prior revisions: 1929 § 12307; 1919 § 13220; 1909 § 11708



Section 65.400 Missouri products — purchase of.

Effective 28 Aug 1949

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.400. Missouri products — purchase of. — Every commission, board, committee, officer or other governing body of any township in this state authorized to make purchases for the use of their township, shall purchase and use only those materials, products, supplies, provisions and other needed articles produced, manufactured, compounded, made or grown within the state of Missouri, when they are found in marketable quantities in the state and are of a quality suited to the purpose intended, and can be secured without additional cost over foreign products or products of other states; provided, however, that quality and fitness of articles shall be considered in purchasing or letting contracts for articles herein mentioned.

(RSMo 1939 § 14616, A. 1949 H.B. 2021)

Prior revision: 1929 § 13320



Section 65.410 Clerk — general powers and duties.

Effective 28 Aug 1981

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.410. Clerk — general powers and duties. — The township clerk of each township shall have the custody and care of all records, books and papers belonging to his office; and he shall file in his office all certificates, oaths or other instruments of writing required by law to be filed in his office, and he shall have power to administer the oath of office to all township officers; and it is hereby made the duty of the township clerk to administer all necessary oaths which may be required in the transaction of any township business in the township of which he is clerk; provided, that nothing herein shall be so construed as to deprive any other officer from administering any oath, as may be otherwise provided by law.

(RSMo 1939 § 13970, A.L. 1981 H.B. 114 & 146)

Prior revisions: 1929 § 12293; 1919 § 13206; 1909 § 11694



Section 65.420 Township clerk to be clerk of township board.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.420. Township clerk to be clerk of township board. — The township clerk shall be the clerk of the township board of directors, and shall keep a true and correct record of all official acts and proceedings of said board of directors, in a book provided for that purpose at the expense of the township, and to be kept in the office of the township clerk, subject to the inspection of anyone desiring so to do, under the direction of the township clerk.

(RSMo 1939 § 13971)

Prior revisions: 1929 § 12294; 1919 § 13207; 1909 § 11695



Section 65.440 Copies of papers to be evidence in courts of record.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.440. Copies of papers to be evidence in courts of record. — Copies of all papers, duly filed in the office of the township clerk, and certified to be true and correct, shall be evidence in all courts of record in this state, and in all courts of inferior jurisdiction within this state, in like effect and manner as if the original were produced.

(RSMo 1939 § 13974)

Prior revisions: 1929 § 12297; 1919 § 13210; 1909 § 11698



Section 65.450 Procurement of books and stationery.

Effective 28 Aug 1957

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.450. Procurement of books and stationery. — The township clerk shall procure, under the direction of the township board, and at the expense of the township, all necessary record books and other books and stationery for the use of the township.

(RSMo 1939 § 13975, A.L. 1957 p. 322)

Prior revisions: 1929 § 12298; 1919 § 13211; 1909 § 11699



Section 65.460 Township trustee, collector.

Effective 28 Aug 2005

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.460. Township trustee, collector. — Every person elected or appointed to the office of township trustee and ex officio treasurer, before such person enters on the duties of his or her office, and within ten days after such person's election or appointment, shall execute and deliver to the township clerk a bond with one or more sureties, to the satisfaction of the township clerk payable to the township board, equal to one-half the largest amount on deposit at any one time during the year preceding his or her election or appointment of all the township funds, including school moneys, that may come into his or her hands; and every such bond, when deposited with the township clerk as aforesaid, shall constitute a lien upon all the real estate within the county belonging to such trustee and ex officio treasurer at the time of filing thereof, and shall continue to be a lien until its conditions, together with all costs and charges which may accrue by reason of any prosecution thereon, shall be satisfied.

(RSMo 1939 § 13956, A.L. 1945 p. 1968, A.L. 1988 H.B. 1464, A.L. 2005 H.B. 58 merged with S.B. 210)

Prior revisions: 1929 § 12279; 1919 § 13192; 1909 § 11680



Section 65.470 Trustee to receive and pay over moneys — suits on default.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.470. Trustee to receive and pay over moneys — suits on default. — The township trustee and ex officio treasurer of each township shall receive and pay over all moneys raised therein for defraying township expenses; provided, that before entering on the duties of his office he shall execute such bond as is required in section 65.460; and in case of default, it is hereby made the duty of the township clerk to institute suit thereon, in the name of the township, in any court of competent jurisdiction.

(RSMo 1939 § 13965)

Prior revisions: 1929 § 12288; 1919 § 13201; 1909 § 11689



Section 65.480 Action to enforce penalties and forfeitures — employment of counsel.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.480. Action to enforce penalties and forfeitures — employment of counsel. — The township trustee shall cause suit to be instituted in the name of the township for all penalties and forfeitures given by law to such township, in all cases where no other officer is specially directed to prosecute, and he may, with the consent of the township board, employ counsel to prosecute or defend any suit to which such township is a party such counsel fees to be paid out of the township funds not otherwise appropriated.

(RSMo 1939 § 13966)

Prior revisions: 1929 § 12289; 1919 § 13202; 1909 § 11690



Section 65.490 Township funds, how paid out — school district funds, duties of trustees.

Effective 28 Aug 2005

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.490. Township funds, how paid out — school district funds, duties of trustees. — The township trustee and ex officio treasurer shall not pay out any moneys belonging to the township for any purpose whatever, except upon the order of the township board of directors, signed by the chairman of said board and attested by the township clerk; provided, that nothing in this chapter shall be so construed as to change or interfere with any school district, the boundary lines of which are different from that of the municipal township as organized under the provisions of this chapter, nor with the payment of any school moneys upon proper vouchers. The township trustee and ex officio treasurer shall receive from the collector-treasurer all road and bridge and other taxes due the township when collected by such officers, and shall receipt for the same, and shall account therefor in like manner as for other moneys in his or her hands belonging to the township.

(RSMo 1939 § 13968, A.L. 2005 H.B. 58 merged with S.B. 210)

Prior revisions: 1929 § 12291; 1919 § 13204; 1909 § 11692



Section 65.500 Accounts — annual settlement — report to board.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.500. Accounts — annual settlement — report to board. — 1. He shall keep a correct account of all moneys coming into his hands by virtue of his office, from what source received, and what amount, of the amount paid out, to whom paid, and on what account, in a book to be kept by him and provided for the purpose by the township; said book to be kept in such a manner as to show the amount of money in his hands belonging to each school district or fractional part in the township and the amount of road money belonging to the township.

2. He shall make settlement annually between the twentieth day of March and the fifteenth day of April with the county clerk of all moneys received by him on account of schools, showing how the same have been disbursed, and he shall settle with the county treasurer within twenty days after the apportionment of the school funds to the school district, and receive all money in the hands of the county treasurer belonging to his township, and receipt for the same, and shall pay all warrants drawn on him by the board of school directors in his township out of the funds belonging to the district making the order, and he shall not pay any money out belonging to any other fund than that mentioned in the warrants, and he shall file with the township clerk on or before the day of the regular meeting of the township board in April a detailed statement of all money by him received and paid out, to whom and out of what fund, and the amount on hand, and at the expiration of his term of office he shall turn over to his successor all moneys, books and papers belonging to the office, and take duplicate receipts for the same, one to be filed with the township clerk, the other to be retained by himself.

(RSMo 1939 § 13967)

Prior revisions: 1929 § 12290; 1919 § 13203; 1909 § 11691



Section 65.510 All books and papers to be delivered to successors.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.510. All books and papers to be delivered to successors. — Whenever the term of office of any township officer shall expire, and others are elected or appointed and qualified as their successors, such successors shall, immediately after entering upon the duties of their office, demand and receive from his or their predecessors, or their legal representatives, all the books, papers and money under his or their control belonging to such office, and such books, papers and other property shall be delivered upon oath that the same are all the moneys, books, papers and other property under his control belonging to such township; duplicate receipts shall be given the outgoing officer for the same, who shall retain one copy and deliver the other to the township clerk, who shall charge the incoming officer with the value thereof.

(RSMo 1939 § 13961)

Prior revisions: 1929 § 12284; 1919 § 13197; 1909 § 11685



Section 65.520 Treasurer to settle annually with board for school funds — certified copy.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.520. Treasurer to settle annually with board for school funds — certified copy. — 1. The township treasurer shall, annually, between the first day and the tenth day of July of each year, settle with the township board and account for all school moneys received, from whom and on what account, and the amount paid out for school purposes and for building purposes to the various school districts of the township.

2. The township board shall examine the vouchers for such payments, and, if satisfied with the correctness thereof, shall certify the same, which certificate shall be prima facie a discharge of such liability of the treasurer for the funds expressed in the vouchers.

3. The township clerk shall, on or before the fifteenth of July of each year, deliver to the county clerk a certified copy of said settlement, which shall constitute the required settlement by which the county clerk shall make his annual settlement with the state superintendent of public schools.

(RSMo 1939 § 13969)

Prior revisions: 1929 § 12292; 1919 § 13205; 1909 § 11693



Section 65.530 Township boundaries and new townships, how changed and constituted.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.530. Township boundaries and new townships, how changed and constituted. — The county commission of each county shall have power to alter the boundary of townships and to increase or diminish their number, as follows, viz: Upon the petition of one-fourth of the voters of the township or townships proposed to be altered, the county commission shall submit the proposed alteration to the qualified voters thereof, at any regular township election, by giving at least thirty days' notice thereof to such township or townships, in the usual manner of giving election notices; and if such alteration shall be ratified by a majority of two-thirds of the votes cast by the voters affected thereby, then such alteration shall be confirmed by the county commission, and each township shall be named in accordance with the expressed wishes of its inhabitants.

(RSMo 1939 § 13936)

Prior revisions: 1929 § 12259; 1919 § 13172; 1909 § 11660



Section 65.540 Creation of new township — duties of county clerk.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.540. Creation of new township — duties of county clerk. — The county clerk shall, within thirty days after the county commission has established any new township, or changed the boundary lines of any or all the townships in their respective counties, transmit to the secretary of state, who shall keep a record of the same, an abstract of such division or change, giving the bounds of such townships and the names designated, and said county clerk shall record, in a book kept for that purpose, a description of each township as fully as in such report to the secretary of state.

(RSMo 1939 § 13937)

Prior revisions: 1929 § 12260; 1919 § 13173; 1909 § 11661



Section 65.550 Proceedings in case of neglect or refusal to organize.

Effective 28 Aug 1990

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.550. Proceedings in case of neglect or refusal to organize. — 1. In case any township in any county in which township organization has been or may hereafter be adopted shall refuse or neglect to organize and elect township officers at the time required by law for holding township elections, it shall be lawful for any twelve residents of the township to call a township meeting for the purposes described in this section, by posting up notices in five public places of the township, giving at least ten days' notice of such meeting, setting forth the time, place and object of such meeting; and the electors, when assembled by virtue of such notice, shall have all the powers conferred upon them at the regular township election.

2. In case no such notice shall be given within thirty days after the time for holding the regular township elections, the county commission shall, upon the affidavit of any resident of the township, filed in the office of the county clerk, setting forth the facts, proceed at any regular or special session of the commission to appoint the necessary officers for such township, and the persons so appointed shall hold their offices until others are chosen or appointed in their places, and shall have the same powers and be subject to the same duties and penalties as if chosen by the electors of the township.

(RSMo 1939 § 13938, A.L. 1990 H.B. 1070)

Prior revisions: 1929 § 12261; 1919 § 13174; 1909 § 11662



Section 65.560 Failure of appointed officers to qualify — annexation of townships.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.560. Failure of appointed officers to qualify — annexation of townships. — Whenever it shall be made to appear to the county commission that the township officers appointed by them, as provided in section 65.550, shall have failed to qualify as required by law, so that such township cannot become organized, the county commission may annex such township to any adjoining township, and said township so annexed shall thereafter constitute a part of said adjoining township, unless changed by the county commission under the provisions of this chapter.

(RSMo 1939 § 13939)

Prior revisions: 1929 § 12262; 1919 § 13175; 1909 § 11663



Section 65.570 Division of township — disposition of property.

Effective 28 Aug 1981

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.570. Division of township — disposition of property. — When a township, seized of real estate, shall be divided into two or more townships, the township trustees and county assessor of the several townships constituted by such division shall meet as soon as may be after the first township election subsequently held in such townships, and when so met shall have power to make such agreement concerning the disposition of such township property, and the division thereof, as shall be equitable, and to take all measures and to execute all conveyances necessary to carry such agreement into effect.

(RSMo 1939 § 13940, A.L. 1981 H.B. 114 & 146)

Prior revisions: 1929 § 12263; 1919 § 13176; 1909 § 11664



Section 65.580 Meetings to carry this law into effect, how called.

Effective 28 Aug 1981

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.580. Meetings to carry this law into effect, how called. — Whenever a meeting of the township trustees and county assessor of two or more townships shall be required to carry into effect the provisions of sections 65.540 to 65.590, such meeting may be called by either of such township trustees; but the township trustees calling the same shall give at least three days' notice, in writing, to all of the other officers, of the time and place at which such meeting is to be held.

(RSMo 1939 § 13941, A.L. 1981 H.B. 114 & 146)

Prior revisions: 1929 § 12264; 1919 § 13177; 1909 § 11665



Section 65.590 Debts of divided township, how charged.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.590. Debts of divided township, how charged. — Debts owing by a township so subdivided or altered shall be apportioned in the same manner as personal property of such township, and each township shall be thereafter charged with its share of such debts, according to such apportionment.

(RSMo 1939 § 13942)

Prior revisions: 1929 § 12265; 1919 § 13178; 1909 § 11666



Section 65.600 County collector and assessor — tenure upon adoption of township organization.

Effective 28 Aug 2005

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.600. County collector and assessor — tenure upon adoption of township organization. — 1. In any county in this state which may hereafter adopt township organization, the person holding the office of the collector of the revenue in such county, at the time in March when township organization becomes effective in such county, shall continue to hold his or her office and exercise all the functions and receive all the fees and emoluments thereof until the time at which his or her term of office would have expired had such county not adopted township organization, and, except as herein otherwise provided, the collector shall perform the same duties and be subject to the same requirements and liabilities as in counties not under township organization.

2. The county assessor shall assess the property of the various townships in such county and arrange the county assessor's books and lists in a manner so that it can be determined which township is entitled to the taxes assessed against any property.

3. The county clerk of such county shall submit, for the use of such county collector, lists of the property assessed in each township the same as the county clerk is required to submit for the use of township collectors.

4. The collector of the revenue in such county shall pay over to the several township trustees of such county after deducting his or her commission, all township taxes and funds of every kind collected by the collector and belonging respectively to the several townships in such county, as required by section 139.430 in the case of township collectors, and for the collector's failure to do so the collector shall be subject to the same liability as provided by section 139.430 in the case of township collectors.

5. The first township collectors in such county shall be elected at the township election held in March next preceding the time at which the term of office of the collector of the revenue in such county shall expire and their terms of office shall begin at the expiration of the term of office of such collector of the revenue, and they shall hold their offices until the next township election in such county. The provisions of this section shall be effective prior to August 28, 2005.

(RSMo 1939 § 14020, A.L. 1981 H.B. 114 & 146, A.L. 2005 H.B. 58 merged with S.B. 210)

Prior revisions: 1929 § 12343; 1919 § 13256; 1909 § 11744



Section 65.610 Abolition of township organization — procedure.

Effective 28 Aug 2005

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.610. Abolition of township organization — procedure. — 1. Upon the petition of at least ten percent of voters at the last general election of any county having heretofore adopted township organization, praying therefor, the county commission shall submit the question of the abolition of township organization to the voters of the county at a general or special election. The total vote for governor at the last general election before the filing of the petition where a governor was elected shall be used to determine the number of voters necessary to sign the petition. If the petition is filed six months or more prior to a general election, the proposition shall be submitted at a special election to be ordered by the county commission within sixty days after the petition is filed; if the petition is filed less than six months before a general election, then the proposition shall be submitted at the general election next succeeding the filing of the petition. The election shall be conducted, the vote canvassed and the result declared in the same manner as provided by law in respect to elections of county officers. The clerk of the county commission shall give notice that a proposition for the abolition of township organization form of county government in the county is to be voted upon by causing a copy of the order of the county commission authorizing such election to be published at least once each week for three successive weeks, the last insertion to be not more than one week prior to the election, in some newspaper published in the county where the election is to be held, if there is a newspaper published in the county and, if not, by posting printed or written handbills in at least two public places in each election precinct in the county at least twenty-one days prior to the date of election. The clerk of the county commission shall provide the ballot which shall be printed and in substantially the following form:

­

­

­­

­

2. No election or any proposal for either the adoption of township organization or for the abolition of township organization in any county shall be held within two years after an election is held under this section.

(RSMo 1939 § 14023, A.L. 1963 p. 121, A.L. 2005 H.B. 58)

Prior revisions: 1929 § 12346; 1919 § 13259; 1909 § 11745



Section 65.620 Abolition of township government — effect.

Effective 28 Aug 2015

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.620. Abolition of township government — effect. — 1. Whenever any county abolishes township organization the county treasurer and ex officio collector shall immediately settle his accounts as treasurer with the county commission and shall thereafter perform all duties, exercise all powers, have all rights and be subject to all liabilities imposed and conferred upon the county collector of revenue under chapter 52 until the first Monday in March after the general election next following the abolishment of township organization and until a collector of revenue for the county is elected and qualified. The person elected collector at the general election as aforesaid, if that election is not one for collector of revenue under chapter 52, shall serve until the first Monday in March following the election and qualification of a collector of revenue under chapter 52. Upon abolition of township organization a county treasurer shall be appointed to serve until the expiration of the term of such officer pursuant to chapter 54.

2. Upon abolition of township organization, title to all property of all kinds theretofore owned by the several townships of the county shall vest in the county and the county shall be liable for all outstanding obligations and liabilities of the several townships.

3. The terms of office of all township officers shall expire on the abolition of township organization and the township trustee of each township shall immediately settle his accounts with the county clerk and all township officers shall promptly deliver to the appropriate county officers, as directed by the county commission, all books, papers, records and property pertaining to their offices.

4. For a period of one calendar year following the abolition of the townships or until the voters of the county have approved a tax levy for road and bridge purposes, whichever occurs first, the county collector shall continue to collect a property tax on a countywide basis in an amount equal to the tax levied by the township that had the lowest total tax rate in the county immediately prior to the abolishment of the townships. The continued collection of the tax shall be considered a continuation of an existing tax and shall not be considered a new tax levy.

(L. 1963 p. 121, A.L. 1981 H.B. 114 & 146, A.L. 2015 H.B. 517 & 754 merged with H.B. 613)



Section 65.650 Township zoning, submitted to the voters, when — township plan, formulated.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.650. Township zoning, submitted to the voters, when — township plan, formulated. — The township board of any township in a county which has not voted to adopt countywide planning or zoning pursuant to the provisions of sections 64.510 to 64.695, or sections 64.800 to 64.905, may, on its own motion, and shall, upon a petition signed by a number of qualified voters in the county equal to five percent of the total vote for governor in such township at the most recent general election at which a governor was elected, submit to a vote of the voters of the township a proposition adopting township planning and zoning under the provisions of sections 65.650 to 65.700. The township planning and zoning proposal shall provide for the preparation, adoption, amendment, extension and carrying out of a township plan for all areas of the township outside the corporate limits of any city, town or village which has adopted a city plan in accordance with the laws of the state. Upon the adoption of the township plan there is created in that township a township planning commission as provided in sections 65.650 to 65.700.

(L. 1989 S.B. 11 § 1)



Section 65.652 Planning commission, established when, members, terms, compensation, chairman.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.652. Planning commission, established when, members, terms, compensation, chairman. — Such township planning commission shall consist of the township trustee, the commissioner of the county commission who represents the township, one member of the township board selected by the township board, and one resident freeholder appointed by the township board from the unincorporated part of the township for a term of four years or until his successor takes office. The terms of all other members shall be only for the duration of their tenure of official position. All members of the township planning commission shall serve as such without compensation, except that an attendance fee as reimbursement for expenses, for not to exceed two meetings per month, may be paid to the freeholder member of the planning commission in an amount, as set by the township board, not to exceed fifteen dollars for each meeting. The planning commission shall elect its chairman who shall serve for one year.

(L. 1989 S.B. 11 § 2)



Section 65.657 Ballot, form — majority vote required.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.657. Ballot, form — majority vote required. — 1. Before the township board of any such township shall adopt any plan or create any commission provided for in sections 65.650 to 65.700, it shall order the question as to whether or not the township board shall adopt township planning or zoning submitted to the voters of the township.

2. The question shall be submitted in substantially the following form:

­

­

3. If a majority of the votes cast on the question be in favor of the adoption of zoning or planning, the township board may then proceed as provided in sections 65.650 to 65.700.

(L. 1989 S.B. 11 § 3)



Section 65.660 Commission, powers — may collect fee, adopt rules — records, commission to keep.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.660. Commission, powers — may collect fee, adopt rules — records, commission to keep. — The township planning commission may create and adopt rules for the transaction of its business and shall keep a public record of its resolutions, transactions, findings, and recommendations. The commission may appoint such employees as it may deem necessary for its work and may contract with planners and other consultants for such services as it may require and may incur other necessary expenses. The township planning commission may charge and collect a fee for any service it provides, but the fee must be established by rule. The expenditures of township funds by the township planning commission shall not be in excess of the amounts appropriated for that purpose by the township board and the amount of fees collected by the township planning commission. The township planning commission shall have such other powers as may be necessary and proper to enable it to perform the duties imposed upon it by law.

(L. 1989 S.B. 11 § 4)



Section 65.662 Master plan developed, purpose — contents — procedure to adopt.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.662. Master plan developed, purpose — contents — procedure to adopt. — The township planning commission shall have power to make, adopt and publish an official master plan of the township for the purpose of bringing about coordinated physical development in accordance with the present and future needs. The official master plan shall be developed so as to conserve the natural resources of the township, to ensure efficient expenditure of public funds and to promote the health, safety, convenience, prosperity and general welfare of the inhabitants. Such official master plan may include, among other things, studies and recommendations relative to the location, character and extent of highways, railroads, bus, streetcar and other transportation routes, bridges, public buildings, schools, parks, parkways, forests, wildlife refuges, dams, and projects affecting conservation of natural resources. The township planning commission may adopt the official master plan in whole or in part and may subsequently amend or extend the adopted plan or portion thereof. Before the adoption, amendment or extension of the plan or portion thereof, the township planning commission shall hold at least one public hearing thereon, fifteen days' notice of the time and place of which shall be published in at least one newspaper having general circulation within the township, and notice of such hearing shall also be posted at least fifteen days in advance thereof in one or more public area in the township. Such hearing may be adjourned from time to time. The adoption of the plan, or part thereof, shall be by resolution carried by not less than a majority vote of the full membership of the township planning commission. After the adoption of the official master plan, or part thereof, an attested copy shall be certified to the township board, to the county commission, to the recorder of deeds and to the township clerk.

(L. 1989 S.B. 11 § 5)



Section 65.665 Improvements, must be approved by commission, exceptions.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.665. Improvements, must be approved by commission, exceptions. — From and after the adoption of the official master plan or portion thereof and its proper certification and recording, thereafter no improvement of a type embraced within the recommendations of such official master plan or part thereof shall be constructed or authorized without first submitting the proposed plans thereof to the township planning commission and receiving the written approval or recommendations of the township planning commission. This requirement shall be deemed to be waived if the township planning commission fails to make its report and recommendations within forty-five days after receipt of the proposed plans. In the case of any public improvement sponsored or proposed to be made by any municipality or other political or civil subdivision of the state, or public board, commission or other public officials, the disapproval or recommendations of the township planning commission may be overruled by a two-thirds vote properly entered of record and certified to the township planning commission, of the governing body of such municipality, or other political or civil subdivision, or public board, commission or officials, after the reasons for such overruling are spread upon its minutes, which reasons shall also be certified to the township planning commission.

(L. 1989 S.B. 11 § 6)



Section 65.667 Regulations of commission, scope, commission may change, how.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.667. Regulations of commission, scope, commission may change, how. — The township planning commission may also prepare, adopt, change and amend, as parts of the official master plan or otherwise, sets of regulations governing subdivisions of land in unincorporated areas, and amend or change same from time to time, as provided in sections 65.650 to 65.700, which regulations may provide for the proper location and width of streets, building lines, open spaces, safety, recreation, and for the avoidance of congestion of population, including minimum width and area of lots. Such regulations may also include the extent to which and the manner in which streets shall be graded and improved, and the extent to which water, sewer and other utility services shall be provided, to protect public health and general welfare. Such regulations may provide that in lieu of the immediate completion or installation of such work, the township planning commission may accept bond for the county commission in the amount and with surety and conditions satisfactory to the county commission, providing for and securing to the county commission the actual construction of such improvements and utilities within a period specified by the township planning commission, and the county commission shall have power to enforce such bond by all proper remedies. Such subdivision regulations shall be adopted, changed or amended, certified and filed as provided in sections 65.650 to 65.700. Such subdivision regulations shall be adopted, changed or amended only after a public hearing has been held thereon, public notice of which shall be given in the manner as provided for the hearing in sections 65.650 to 65.700.

(L. 1989 S.B. 11 § 7)



Section 65.670 Subdivision plats, must be approved, when, exceptions.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.670. Subdivision plats, must be approved, when, exceptions. — Whenever the township planning commission has adopted, recorded and filed certified copies of any part of the official master plan relating to major highways or to subdivision regulations, thereafter no plat of a subdivision of land within the unincorporated area of such township or the portion thereof covered by the major highway plan shall be recorded until such plat shall first have been approved by the township planning commission. If the township planning commission does not report upon the plat within thirty days, it may then be deemed approved by the township planning commission, and the township planning commission shall certify such facts upon such plat. If such plat is approved by the township planning commission, such approval shall be endorsed in writing thereon. However, if such plat be amended or rejected by the township planning commission, such approval shall be deemed overruled. No plat of subdivision of land in the unincorporated areas of the county shall be recorded in the office of the recorder of deeds unless and until approved as provided in sections 65.650 to 65.700. Municipalities shall have power, by ordinance, to require plats of subdivision of land within the corporate limits of such municipalities to be submitted to the township planning commission before being submitted to the municipality for approval, and before being recorded. A certified copy of any such ordinance shall be filed in the office of the recorder of deeds for the county. The township planning commission shall, upon written request of any such municipality, consider such plats and shall report its findings and its recommendations thereon in writing to the proper officials of such municipality.

(L. 1989 S.B. 11 § 8)



Section 65.672 County commission may establish setback lines from roads, how.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.672. County commission may establish setback lines from roads, how. — After any plan for major highways, or portion thereof, has been prepared by the township planning commission, filed and certified as provided in sections 65.650 to 65.700, the county commission may establish, regulate and limit building or setback lines on such major highways outside the corporate limits of municipalities and to prohibit any new building being located within such building or setback lines, and to amend such regulations from time to time. All orders of the county commission relating to such building or setback lines shall be entered of record and certified copies thereof shall be filed with the township planning commission and in the office of the recorder of deeds.

(L. 1989 S.B. 11 § 9)



Section 65.675 Board of adjustment, established when, powers.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.675. Board of adjustment, established when, powers. — The township board shall provide for a board of adjustment with powers to modify or vary the regulations, in specific cases, in order that unwarranted hardships, which constitute an unreasonable deprivation of use as distinguished from the mere grant of a privilege, may be avoided, the intended purpose of the regulations being strictly observed and the public welfare and public safety protected. If there is a township board of zoning adjustment as provided in section 65.690, such board shall be appointed to serve as the board of adjustment for the building or setback line regulations. If there is no township board of zoning adjustment, the personnel, length of terms, method of appointment and organization of the board of adjustment for the building or setback line regulations shall be the same as provided in section 65.690 for the board of zoning adjustment. Regulations authorized under section 65.672 shall not be adopted, changed or amended until a public hearing has been held thereon by the township planning commission, public notice of which shall be given in the same manner as provided for the hearing in section 65.665.

(L. 1989 S.B. 11 § 10)



Section 65.677 Building regulations, unincorporated areas, township board to regulate, when.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.677. Building regulations, unincorporated areas, township board to regulate, when. — For the purpose of promoting health, safety, morals, comfort or the general welfare of the unincorporated portion of the township, to conserve and protect property and building values, to secure the most economical use of the land, and to facilitate the adequate provision of public improvements all in accordance with a comprehensive plan, the township board of any township to which the provisions of sections 65.650 to 65.700 are applicable shall have power after approval by vote of the people to regulate and restrict, by order of record, in the unincorporated portions of the township, the height, number of stories, and size of buildings, the percentage of lots that may be occupied, the size of yards, courts and other open spaces, the density of population, the location and use of buildings, structures and land for trade, industry, residence or other purposes, including areas for agriculture, forestry, and recreation. The provisions of sections 65.650 to 65.700 shall not be exercised so as to impose regulations or to require permits with respect to land, used or to be used for the raising of crops, orchards or forestry or with respect to the erection, maintenance, repair, alteration or extension of farm buildings or farm structures. The powers granted by sections 65.650 to 65.700 shall not be construed:

(1) So as to deprive the owner, lessee or tenant of any existing property of its use or maintenance for the purpose to which it is then lawfully devoted;

(2) So as to deprive any court of the power of determining the reasonableness of regulations and power in any action brought in any court affecting the provisions of sections 65.650 to 65.700 or the rules and regulations adopted thereunder;

(3) To* authorize interference with such public utility services as may have been or may hereafter be authorized or ordered by the public service commission or by permit of the county commission, as the case may be.

(L. 1989 S.B. 11 § 11)

*Word "Nor" appears in original rolls.

(1997) Section prohibits township's zoning requirements which regulate livestock sewage lagoons and livestock finishing buildings. Premium Standard Farms v. Lincoln Township of Putnam County, 946 S.W.2d 234 (Mo.banc).



Section 65.680 Division of unincorporated territory into districts, purposes.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.680. Division of unincorporated territory into districts, purposes. — For any or all of the purposes of section 65.652, the unincorporated territory may be divided into districts of such number, shape and area as may be deemed best suited to carry out the purpose of sections 65.650 to 65.700 and shall be shown upon the zoning plan; and within such districts the erection, construction, reconstruction, alteration, repair, relocation or maintenance of buildings or structures and use of land and lots may be regulated and restricted. All such regulations shall be uniform for each class or kind of buildings or land uses throughout each district, but the regulations in one district may differ from those in other districts. The regulations shall be made in accordance with a comprehensive zoning plan and shall give reasonable consideration, among other things, to the then existing character of the districts, their suitability for particular uses, conservation of the value of buildings and of existing development, and encouragement of the most appropriate use of land throughout the township.

(L. 1989 S.B. 11 § 12)



Section 65.682 Zoning commission, appointed when, powers, duties.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.682. Zoning commission, appointed when, powers, duties. — The township board shall provide for the manner in which such regulations, restrictions and boundaries of such districts shall be determined, established and enforced, and from time to time amended, supplemented or changed within the unincorporated territory. In order to avail itself of the zoning powers conferred by sections 65.650 to 65.700, the township board shall request the township planning commission to recommend the boundaries of the various original districts and appropriate regulations to be enforced therein. If there be no township planning commission the township board shall appoint a township zoning commission whose personnel, length of terms and organization shall be the same as provided in sections 65.650 to 65.700 for a township planning commission. Such zoning commission shall make a preliminary report and a proposed zoning order and shall hold public hearings thereon and shall afford persons interested an opportunity to be heard. A hearing shall be held in the areas of the township affected by the terms of such proposed order, public notice of which hearing shall be given in the same manner as provided for the hearing in section 65.662. Such notice shall state the time and place of the hearing and the place where copies of the proposed report and proposed zoning order will be accessible for examination by interested parties. Such hearings may be adjourned from time to time. Within ninety days after the final adjournment of such hearings the zoning commission shall make a report and submit a proposed order to the township board. The township board may adopt the order with or without change or may refer it back to the zoning commission for further consideration and report. In the preparation of its report and proposed zoning order the zoning commission may incur such expenditures as shall be authorized by the township.

(L. 1989 S.B. 11 § 13)



Section 65.685 Change in prescribed use of land, hearing required.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.685. Change in prescribed use of land, hearing required. — After the adoption of a zoning plan or regulations adopted pursuant thereto, no use of any parcel of land included in the plan or regulations shall be changed without a public hearing and the person or body which conducts the hearing shall give notice, at least fifteen days before the hearing, by certified mail to all owners of any real property located within one thousand feet of the parcel of land for which the change is proposed.

(L. 1989 S.B. 11 § 14)



Section 65.687 Designation of zoning official, when — permit required for building alterations, when.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.687. Designation of zoning official, when — permit required for building alterations, when. — Any township board which has adopted a zoning plan, as provided in sections 65.650 to 65.700, shall appoint an officer or shall designate one of the existing officials to enforce the provisions of sections 65.650 to 65.700. After the appointment or designation of such officer or official, no building or other structure shall be erected, constructed, reconstructed, enlarged or altered, or repaired in such manner as to prolong the life of the building, nor shall the use of any land be changed without a permit issued by such officer or official.

(L. 1989 S.B. 11 § 15)



Section 65.690 Board of zoning adjustment, members, terms, compensation not allowed — powers, duties — grant of variances, when — judicial review.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.690. Board of zoning adjustment, members, terms, compensation not allowed — powers, duties — grant of variances, when — judicial review. — 1. Any township board which appointed a township planning or township zoning commission and which has adopted a zoning plan, as provided in sections 65.650 to 65.700, shall appoint a township board of zoning adjustment. The board shall consist of five freeholders, not more than one of whom may be a member of the township planning commission or the township zoning commission. The membership of the first board appointed shall serve respectively: one for one year, one for two years, one for three years, two for four years. Thereafter, members shall be appointed for terms of four years each. Members shall be removable for cause by the township board upon written charges and after public hearings. Vacancies shall be filled by the township board for the unexpired term of any member whose term becomes vacant. Members of the board shall serve without compensation, but may be reimbursed for expenses incurred for attendance at not more than four meetings per year in an amount to be set by the township board, not to exceed ten dollars per meeting. The board of zoning adjustment shall elect its own chairman and shall adopt rules of procedure consistent with the provisions of the zoning regulations and the provisions of sections 65.650 to 65.700. The chairman, or in his absence the acting chairman, may administer oaths and compel the attendance of witnesses. All meetings of the board of zoning adjustment shall be open to the public, and minutes shall be kept of all proceedings and official actions, which minutes shall be filed in the office of the board and shall be a public record. Appeals to the board of zoning adjustment may be taken by any owner, lessee or tenant of land, or by a public officer, department, board or bureau, affected by any decision of the administrative officer in administering a township zoning rule. Such appeals shall be taken within a period of not more than three months, and in the manner provided by the rules stay all proceedings in furtherance of the action appealed from, unless the officer from whom the appeal is taken shall certify to the board that by reason of facts stated in the certificate a stay would, in his opinion, cause imminent peril to life or property. The board of adjustment shall have the following powers and it shall be its duty:

(1) To hear and decide appeals where it is alleged there is error of law in any order, requirement, decision or determination made by an administrative official in the enforcement of the township zoning regulations;

(2) To hear and decide all matters referred to it or which it is required to determine under the zoning regulations adopted by the township board as herein provided;

(3) Where, by reason of exceptional narrowness, shallowness, shape of topography or other extraordinary or exceptional situation or condition of a specific piece of property, the strict application of any regulation adopted under sections 65.650 to 65.700 would result in peculiar and exceptional difficulties to or exceptional and demonstrable undue hardship upon the owner of the property as an unreasonable deprivation of use as distinguished from the mere grant of a privilege, to authorize, upon an appeal relating to the property, a variance from the strict application so as to relieve the demonstrable difficulties or hardships, provided the relief can be granted without substantial detriment to the public good and without substantially impairing the intent, purpose, and integrity of the zone plan as embodied in the zoning regulations and map.

2. In exercising the above powers, the board may reverse or affirm wholly or partly, or may modify the order, requirement, decision or determination appealed from and may make such order, requirement, decision or determination as ought to be made, and to that end shall have all the powers of the officer from whom the appeal is taken. Any owners, lessees or tenants of buildings, structures or land jointly or severally aggrieved by any decision of the board of adjustment may appeal to the township board for review. Any person aggrieved by a decision of the township board may present to the circuit court of the county in which the property affected is located, a petition, duly verified, stating that the decision is illegal in whole or in part, specifying the grounds of the illegality and asking for relief therefrom. Upon the presentation of the petition, the court shall allow a writ of certiorari directed to the board of adjustment or the township board, respectively, of the action taken and data and records acted upon, and may appoint a referee to take additional evidence in the case. The court may reverse or affirm or may modify the decision brought up for review. After entry of judgment in the circuit court in the action in review, any party to the cause may prosecute an appeal to the appellate court having jurisdiction in the same manner now or hereafter provided by law for appeals from other judgments of the circuit court in civil cases.

(L. 1989 S.B. 11 § 16)



Section 65.692 Regulations, change of by township board, procedure, hearing required.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.692. Regulations, change of by township board, procedure, hearing required. — The regulations imposed and the districts created under authority of sections 65.650 to 65.700 may be amended from time to time by the township board by order after the order establishing the same has gone into effect but no such amendment shall be made by the township board except after recommendation of the township planning commission, or if there is no township planning commission, of the township zoning commission, after hearings thereon by such commission. Public notice of such hearings shall be given in the same manner as provided for the hearing in section 65.662. In case of written protest against any proposed change or amendment, signed and acknowledged by the owners of thirty percent of the frontage within one thousand feet to the right or left of the frontage proposed to be changed, or by the owners of thirty percent of the frontage directly opposite, or directly in the rear of the frontage proposed to be altered, or in cases where the land affected lies within one and one-half miles of the corporate limits of a municipality having in effect ordinances zoning property within the corporate limits of such municipality, made by resolution of the city council or board of trustees thereof, and filed with the township clerk, such amendment may not be passed except by the favorable vote of all the members of the township board.

(L. 1989 S.B. 11 § 17)



Section 65.695 Regulations more restrictive than private restrictions, regulations control.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.695. Regulations more restrictive than private restrictions, regulations control. — Wherever the township zoning regulations made under authority of sections 65.650 to 65.700 require a greater width or size of yards, courts or other open spaces, or require a lower height of buildings or a less number of stories, or require greater percentage of lots to be left unoccupied, or require a lower density of population, or require a more restricted use of land, or impose other higher standards than are required in any other statute, local order or regulation, private deed restrictions or private covenants, the regulations made under authority of sections 65.650 to 65.700 shall govern.

(L. 1989 S.B. 11 § 18)



Section 65.697 Violation of zoning regulations, penalty — injunctions may be issued, procedure — inspection by official, when, failure to correct violation, penalty.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.697. Violation of zoning regulations, penalty — injunctions may be issued, procedure — inspection by official, when, failure to correct violation, penalty. — 1. Any owner, lessee or tenant of land located within any unincorporated area covered or affected by any official master plan or part thereof, or by any regulations or orders relating to subdivisions of land, or by any zoning plan, or by any regulations relating to building or setback lines on major highways, or by any regulations and restrictions of buildings, structures, lots and lands, or other planning or zoning regulations and restrictions or other regulations and restrictions made and adopted under the provisions of sections 65.650 to 65.700, who shall lay out and improve any such subdivision of land, or who shall construct, reconstruct, alter, relocate or maintain any building or other structure, or use such land in violation of the provisions of sections 65.650 to 65.700 or of order, regulation or restriction made and adopted under the provisions of sections 65.650 to 65.700, is guilty of a misdemeanor.

2. In the event any subdivision of land is begun or made in violation of the provisions of sections 65.650 to 65.700, or of any official master plan or part thereof, or of any planning or zoning order, regulation or restriction made and adopted under the provisions of sections 65.650 to 65.700, or in the event any building or structure is constructed, reconstructed, relocated or maintained or any building, structure, lot or land is used in violation of the provisions of sections 65.650 to 65.700 or of any planning or zoning plan, regulation, restriction or order made and adopted by authority conferred under the provisions of sections 65.650 to 65.700, the township board, the township planning commission, the township zoning commission, the prosecuting attorney, or any officer or official appointed or designated under the provisions of section 65.665, or the owner of any private property or any public body the property of whom or which is or may be affected by any such violation, may institute in the circuit court of the county, any appropriate action or proceedings to prevent such unlawful subdivision development or erection, construction, reconstruction, alteration, relocation or maintenance or use, or to restrain, abate or correct such violation, or to prevent the occupancy of such building or structure or unlawful use of such land, and to prevent any illegal act, conduct, business or use in or about the premises.

3. The officer or official appointed or designated under the provisions of section 65.662 may cause any land, building, structure, place or premises to be inspected and examined and to order in writing the remedying of any condition found to exist therein or thereat in violation of any of the regulations or orders adopted or made under the provisions of sections 65.650 to 65.700.

4. Any owner, lessee or tenant who, having been served with an order in writing signed by such officer or official to correct or remove any such violations, fails to comply with such order within ten days after such service, or who continues to violate any of the regulations or orders made under the authority of sections 65.650 to 65.700 in the respect named in such order, shall be guilty of a* misdemeanor.

5. The owner or general agent of any such land, building, structure or premises where a violation of any such orders, regulations or restrictions has been committed or shall exist, or the lessee or tenant of any entire building or entire premises where such violation has been committed or shall exist, or the owner, general agent, lessee or tenant of any part of the building or premises in which such violation has been committed or shall exist, or the owner, general agent, architect, builder or contractor or any other person who knowingly commits, takes part or assists in such violation, or who maintains any building or premises in which any such violation shall exist, shall be guilty of a misdemeanor.

(L. 1989 S.B. 11 § 19)

*Word "a" does not appear in original rolls.



Section 65.700 Termination of township zoning, procedure, effect.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.700. Termination of township zoning, procedure, effect. — 1. Upon receipt of a petition signed by a number of voters in the township equal to five percent of the total vote cast in the township at the next preceding election for governor requesting submission of the question, the township board in any township which has adopted a program of township planning, township zoning or township planning and zoning shall submit to the voters of the township the question to terminate the program.

2. The question shall be submitted in substantially the following form:

Shall township planning (township zoning or township planning and zoning) be terminated?

3. If a majority of those voting on the question vote for the termination of the program, the township board shall declare the program terminated and shall discharge any commission appointed thereunder. Any resolution, ordinance or regulation adopted under the program pursuant to the provisions of sections 65.650 to 65.700 shall be void and of no effect from and after the termination of the program as provided in this section.

(L. 1989 S.B. 11 § 20)



Section 65.701 Definitions.

Effective 25 Jun 1996, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

65.701. Definitions. — As used in sections 65.652 and 65.690, the term "freeholder" or the phrase "resident freeholder" shall be defined to mean "resident". The provisions of this section shall have no effect on pending litigation.

(L. 1996 H.B. 1207 § 1)

Effective 6-25-96






Chapter 66 Constitutional Charter Counties, Miscellaneous Provisions

Chapter Cross References



Section 66.010 Violation of county ordinance, where prosecuted — costs and procedures — judges of county municipal courts, appointment, qualifications — divisions — recording of proceedings — certain violations of state traffic laws may be heard.

Effective 28 Aug 2007

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

66.010. Violation of county ordinance, where prosecuted — costs and procedures — judges of county municipal courts, appointment, qualifications — divisions — recording of proceedings — certain violations of state traffic laws may be heard. — 1. Any county framing and adopting a charter for its own government under the provisions of Section 18, Article VI of the Constitution of this state, may prosecute and punish violations of its county ordinances in the circuit court of such counties in the manner and to the extent herein provided or in a county municipal court. In addition, the county may prosecute and punish municipal ordinance violations in the county municipal court pursuant to a contract with any municipality within the county. Any county municipal court established pursuant to the provisions of this section shall have jurisdiction over violations of that county's ordinances and the ordinances of municipalities with which the county has a contract to prosecute and punish violations of municipal ordinances of the city. Costs and procedures in any such county municipal court shall be governed by the provisions of law relating to municipal ordinance violations in municipal divisions of circuit courts.

2. In any county which has elected to establish a county municipal court pursuant to this section, the judges for such court shall be appointed by the county executive of such county, subject to confirmation by the legislative body of such county in the same manner as confirmation for other county appointed officers. The number of judges appointed, and qualifications for their appointment, shall be established by ordinance of the county.

3. The number of divisions of such county municipal court and its term shall be established by ordinance of the county.

4. Except in any county with a charter form of government and with more than six hundred thousand but fewer than seven hundred thousand inhabitants, the ordinance of the county shall provide for regular sessions of court in the evening hours after 6:00 p.m. and at locations outside the county seat. In any county with a charter form of government and with more than six hundred thousand but fewer than seven hundred thousand inhabitants, the ordinance of the county may provide for regular sessions of court in the evening hours after 6:00 p.m. and at locations outside the county seat.

5. Judges of the county municipal court shall be licensed to practice law in this state and shall be residents of the county in which they serve. Municipal court judges shall not accept or handle cases in their practice of law which are inconsistent with their duties as a municipal court judge and shall not be a judge or prosecutor for any other court.

6. In establishing the county municipal court, provisions shall be made for appropriate circumstances whereby defendants may enter not guilty pleas and obtain trial dates by telephone or written communication without personal appearance, or to plead guilty and deliver by mail or electronic transfer or other approved method the specified amount of the fine and costs as otherwise provided by law, within a specified period of time.

7. In a county municipal court established pursuant to this section, the county may provide by ordinance for court costs not to exceed the sum which may be provided by municipalities for municipal violations before municipal courts. The county municipal judge may assess costs against a defendant who pleads guilty or is found guilty except in those cases where the defendant is found by the judge to be indigent and unable to pay the costs. The costs authorized in this subsection are in addition to service costs, witness fees and jail costs that may otherwise be authorized to be assessed, but are in lieu of other court or judge costs or fees. Such costs shall be collected by the authorized clerk and deposited into the county treasury.

8. Provisions shall be made for recording of proceedings, except that if such proceedings are not recorded, then, in that event, a person aggrieved by a judgment of a traffic judge or commissioner shall have the right of a trial de novo. The procedures for perfecting the right of a trial de novo shall be the same as that provided under sections 512.180 to 512.320, except that the provisions of subsection 2 of section 512.180 shall not apply to such cases. In the event that such proceedings are recorded, all final decisions of the county municipal court shall be appealable on such record to the appellate court with appropriate jurisdiction.

9. Any person charged with the violation of a county ordinance in a county which has established a county municipal court under the provisions of this section shall, upon request, be entitled to a trial by jury before a county municipal court judge. Any jury trial shall be heard with a record being made.

10. In the event that a court is established pursuant to this section, the circuit judges of the judicial circuit with jurisdiction within that county may authorize the judges of the county municipal court to act as commissioners to hear in the first instance nonfelony violations of state law involving motor vehicles as provided by local rule.

(L. 1951 p. 397 § l, A.L. 1978 H.B. 1634, A.L. 1992 S.B. 529, A.L. 1993 S.B. 177, A.L. 2007 S.B. 22)

CROSS REFERENCE:

All costs to establish and operate a county municipal court shall be borne by such county, 479.500



Section 66.020 Style of prosecutions — complaints — sufficiency of testimony.

Effective 02 Jan 1979, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

66.020. Style of prosecutions — complaints — sufficiency of testimony. — 1. All prosecutions for the violation of such a county ordinance shall be titled:

"The county of ______ against ______" (naming the county and the person or persons charged).

2. The complaint when made by a peace officer against any person arrested without process and in custody shall be reduced to writing and sworn to by such officer and an information filed with the court as provided in section 66.030 before such person shall be put upon his trial.

3. In no case shall a judgment of conviction be rendered except when sufficient legal testimony is given on a public trial or upon a plea of guilty.

(L. 1951 p. 397 § 2, A.L. 1978 H.B. 1634)

Effective 1-02-79



Section 66.030 Informations by county counselor.

Effective 02 Jan 1979, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

66.030. Informations by county counselor. — All informations involving violation of county ordinances shall be made by the county counselor, or his assistants, on their oath of office and shall be filed with the court as soon as practicable, and before the party accused shall be put upon his trial or required to answer the charge for which he may be held in custody; provided, that complaints subscribed and sworn to by any other person competent to testify against the accused shall be filed and proceeded upon in the same manner as complaints alleging the commission of a misdemeanor.

(L. 1951 p. 397 § 3, A.L. 1978 H.B. 1634)

Effective 1-02-79



Section 66.040 Warrants, how directed and executed.

Effective 02 Jan 1979, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

66.040. Warrants, how directed and executed. — All warrants issued by the court shall be directed to the sheriff or peace officer of the county and executed by them at any place within the county, and not elsewhere, unless said warrants are endorsed in the manner provided for warrants in criminal cases, and when so endorsed shall be served in other counties as provided for warrants in criminal cases.

(L. 1951 p. 397 § 4, A.L. 1978 H.B. 1634)

Effective 1-02-79



Section 66.050 Cause heard, when — postponement — bond.

Effective 02 Jan 1979, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

66.050. Cause heard, when — postponement — bond. — When any person shall be arrested, charged with a violation of a county ordinance, and brought before the court, it shall be the duty of the court to hear and determine forthwith the complaint alleged against the defendant, unless for good cause the trial is postponed to a time certain, in which case the defendant shall be required to enter into a recognizance, with sufficient security, conditioned that he will appear before said court at the time and place appointed, then and there to answer the complaint made against him; and if he fails or refuses to enter into such recognizance, the defendant shall be committed to the county jail and held to answer the complaint as aforesaid.

(L. 1951 p. 397 § 5, A.L. 1978 H.B. 1634)

Effective 1-02-79



Section 66.060 Forfeiture of recognizance, when — procedure — record of judgment required, when.

Effective 01 Jan 1987, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

66.060. Forfeiture of recognizance, when — procedure — record of judgment required, when. — 1. In case of a breach of any recognizance entered into as provided herein, the recognizance shall be deemed forfeited and the court shall cause it to be prosecuted against the principal and surety or against either of them alone. Such action shall be in the name of the county as plaintiff, and all moneys recovered in any such action shall be paid over to the county treasurer to the credit of the general revenue fund of the county.

2. Judgments rendered under this section shall be tried with a record being made and may be appealed in like manner and within the same time as provided with respect to judgments in misdemeanor cases.

(L. 1951 p. 397 § 6, A.L. 1978 H.B. 1634, A.L. 1985 S.B. 5, et al.)

Effective 1-01-87



Section 66.070 Several persons jointly charged — amendment of complaint.

Effective 02 Jan 1979, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

66.070. Several persons jointly charged — amendment of complaint. — Complaints filed alleging violation of a county ordinance may include any number of persons charged with the same offense, and no proceedings shall be dismissed or defendant discharged by reason of any informality or irregularity in any complaint; but such complaint may, by leave of the court, at any time before or during the trial prior to the retirement of the jury or the findings of the judge, be amended without prejudice to the proceedings.

(L. 1951 p. 397 § 7, A.L. 1978 H.B. 1634)

Effective 1-02-79



Section 66.080 Punishment assessed, when — maximum penalty.

Effective 02 Jan 1979, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

66.080. Punishment assessed, when — maximum penalty. — 1. If the defendant pleads or is found guilty of a violation of a county ordinance, the judge shall declare and assess the punishment prescribed by ordinance according to his finding or verdict of the jury and render judgment accordingly and for costs, except that the punishment so assessed shall not exceed a fine of more than one thousand dollars or imprisonment in the county jail for more than one year or both such fine and imprisonment.

2. It shall be a part of such judgment that the defendant stand committed until such judgment is complied with.

(L. 1951 p. 397 § 8, A.L. 1978 H.B. 1634)

Effective 1-02-79



Section 66.090 Prosecuting witness to give security for costs, when.

Effective 02 Jan 1979, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

66.090. Prosecuting witness to give security for costs, when. — In the event a complaint is made by a person other than the county counselor or a peace officer, the court may require the complainant to give security for the costs in such action.

(L. 1951 p. 397 § 9, A.L. 1978 H.B. 1634)

Effective 1-02-79



Section 66.100 Fines recorded — how paid.

Effective 02 Jan 1979, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

66.100. Fines recorded — how paid. — All fines paid in prosecutions involving the violation of a county ordinance shall be recorded in a separate docket of fines, and the officer collecting such fines shall turn them over to the county treasurer to be credited as provided by ordinance; and all costs shall be assessed, charged and paid as in other misdemeanor cases in circuit courts.

(L. 1951 p. 397 § 10, A.L. 1978 H.B. 1634)

Effective 1-02-79



Section 66.110 Court fees and costs, how collected — disposition.

Effective 01 Jul 1997, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

66.110. Court fees and costs, how collected — disposition. — In each proceeding had in circuit court involving a violation of a county ordinance the same fees and costs shall be allowed and collected as in other misdemeanor cases. All such fees and costs charged and collected shall be paid over by the responsible clerk in the manner provided by sections 488.010 to 488.020*. The county shall not be required to pay fees pursuant to this section.

(L. 1951 p. 397 § 10a, A.L. 1978 H.B. 1634, A.L. 1996 S.B. 869)

Effective 7-01-97

*Original rolls contain "section 514.015" which was changed to effectuate the court cost bill.



Section 66.120 Change of venue — disqualification of judge — procedure.

Effective 02 Jan 1979, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

66.120. Change of venue — disqualification of judge — procedure. — A change of venue and disqualification of judge shall be allowed for the same reasons and proceeded upon in the same manner as in other misdemeanor cases.

(L. 1951 p. 397 § 11, A.L. 1978 H.B. 1634)

Effective 1-02-79



Section 66.130 Sheriff to enforce ordinances.

Effective 02 Jan 1979, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

66.130. Sheriff to enforce ordinances. — The sheriff or other law enforcement officials authorized by county charter or ordinance of such county are charged with the enforcement of all county ordinances.

(L. 1951 p. 397 § 12, A.L. 1978 H.B. 1634)

Effective 1-02-79



Section 66.140 Procedure same as in misdemeanor cases.

Effective 02 Jan 1979, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

66.140. Procedure same as in misdemeanor cases. — Unless in conflict with the provisions of this chapter, all provisions of law relating to proceedings before associate circuit judges in circuit courts in misdemeanors shall apply to actions before such courts involving the violation of county ordinances; except that a judgment establishing that an individual has violated a county ordinance shall not be deemed to be a conviction for a misdemeanor within the meaning of section 556.040*. Such cases involving the violation of county ordinances shall be heard before associate circuit judges in the same manner as other misdemeanor cases unless such cases are assigned to a circuit judge for hearing. The same provisions relative to application for trial de novo or appeal shall apply in county ordinance violation cases as in other misdemeanor cases.

(L. 1951 p. 397 § 13, A.L. 1978 H.B. 1634)

Effective 1-02-79

*Section 556.040 repealed by S.B. 60, 1977.



Section 66.200 Municipal records transmitted to county agency, when.

Effective 28 Aug 1963

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

66.200. Municipal records transmitted to county agency, when. — The official responsible for law enforcement in any municipality in a first class county having a charter form of government shall cause an exact copy of all the police records of the municipality pertaining to all violations constituting felonies or misdemeanors punishable by a jail sentence except traffic violations which arose after January 1, 1960, to be delivered to the official or agency responsible for law enforcement in the unincorporated areas of the county within six months after October 13, 1963. After copies of all existing police records have been delivered to the county officer or agency, exact copies of subsequent municipal police records pertaining to such violations shall be transmitted to the county authority immediately after the information is obtained by the municipal police and all records of the county agency shall be available to the municipal police. Final disposition of the violations shall be transmitted to the county agency.

(L. 1963 p. 122 § 1)



Section 66.210 Failure to comply with section 66.200 — misdemeanor.

Effective 28 Aug 1963

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

66.210. Failure to comply with section 66.200 — misdemeanor. — Any officer who willfully fails to perform any of the duties imposed by section 66.200 shall be guilty of a misdemeanor.

(L. 1963 p. 122 § 2)



Section 66.220 Highway patrol records, copies to county — access.

Effective 28 Aug 1963

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

66.220. Highway patrol records, copies to county — access. — The superintendent of the state highway patrol shall cause copies of appropriate records of the patrol pertaining to the violations set out in section 66.200 which occur in the county after October 13, 1963, to be transmitted to the officer or agency responsible for law enforcement in the unincorporated areas of any first class county having a charter form of government, and the state highway patrol shall have access to all records of the county.

(L. 1963 p. 122 § 3)



Section 66.230 Forms.

Effective 28 Aug 1963

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

66.230. Forms. — All the records required to be transmitted by sections 66.200 and 66.220 shall be transmitted and kept on forms approved and supplied by the county agency.

(L. 1963 p. 122 § 4)



Section 66.240 Records center outside county — access.

Effective 28 Aug 1963

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

66.240. Records center outside county — access. — If the county agency, by contract or by any other means, forwards police records to any other agency or record center not located in the county, then the municipal police and state highway patrol shall forward its police records which are required to be transmitted to the central agency. The municipal police and state highway patrol shall have full access to all information pertaining to all the records at the central agency located out of the county.

(L. 1963 p. 122 § 5)



Section 66.265 Law enforcement service — voter approval, tax levy, amount — ballot form — collection. (Jackson County)

Effective 09 Jun 1992, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

66.265. Law enforcement service — voter approval, tax levy, amount — ballot form — collection. (Jackson County) — 1. Any county of the first classification having a charter form of government and containing part of a city with a population of three hundred thousand or more inhabitants may, after voter approval pursuant to subsection 2 of this section, levy an annual tax for the purpose of providing law enforcement services within such county in an amount not to exceed fourteen cents per one hundred dollars assessed valuation.

2. The ballot of submission shall be substantially in the following form:

­

­

­­

­

3. The county collector of each county in which the authority is located shall collect the property taxes upon all real property and tangible personal property within that county in the same manner as any other property taxes are collected. The governing body of the county shall use the proceeds of the tax prescribed in this section solely for providing law enforcement services in the county.

(L. 1992 H.B. 1503 § 1)

Effective 6-9-92



Section 66.300 County utilities license tax authorized, rate limited (St. Louis County).

Effective 28 Aug 1991

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

66.300. County utilities license tax authorized, rate limited (St. Louis County). — The county council or other legislative authority of any first class county having a population of over six hundred thousand inhabitants is hereby authorized to impose a license tax whereby every public utility engaged in the business of supplying or furnishing electricity, electrical power, electrical service, gas, gas service, water, water service, sewer service, telegraph service or exchange telephone service in the part of the county outside incorporated cities shall pay to the county, as a license or occupational tax, an amount not in excess of five percent of the gross receipts derived from such business within the unincorporated areas of the county.

(L. 1967 1st Ex. Sess. p. 871 § 1, A.L. 1991 S.B. 34)



Section 66.310 Revenue, how used.

Effective 28 Aug 1967

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

66.310. Revenue, how used. — The revenue received from the license tax on public utilities shall be used for police and law enforcement purposes in the part of the county outside incorporated cities.

(L. 1967 1st Ex. Sess. p. 871 § 2)



Section 66.320 County motor vehicle license tax authority, amount limited — exemption (St. Louis County).

Effective 28 Aug 1991

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

66.320. County motor vehicle license tax authority, amount limited — exemption (St. Louis County). — 1. The county council or other legislative authority of any first class county having a population of over six hundred thousand inhabitants may levy and collect license taxes from the owners of motor vehicles, residing in that part of the county outside of incorporated cities, and may require the display of license plates or stickers. The license tax, including the cost of plates, sticker and notarial fees, shall not exceed the amounts provided for in section 301.340, RSMo 1959.

2. No such county license tax shall be collected from a resident of any unincorporated area of the county for motor vehicles used exclusively outside of the unincorporated area, and that fact may be shown by an affidavit of the motor vehicle owner.

(L. 1967 1st Ex. Sess. p. 872 §§ 1, 2, A.L. 1991 S.B. 34)



Section 66.330 Revenue, how used.

Effective 28 Aug 1967

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

66.330. Revenue, how used. — The revenue received from the levy and collection of the license tax shall be used for police and law enforcement purposes in that part of the county outside of incorporated cities.

(L. 1967 1st Ex. Sess. p. 872 § 3)



Section 66.340 County cigarette tax authorized, rate limit (St. Louis County).

Effective 28 Aug 1991

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

66.340. County cigarette tax authorized, rate limit (St. Louis County). — The county council or other legislative authority of any first class county having a population of over six hundred thousand inhabitants is hereby authorized to impose a tax on the sale of cigarettes made of tobacco or any substitute for tobacco not to exceed two and one-half mills per cigarette sold in such county.

(L. 1967 1st Ex. Sess. p. 872 § 1, A.L. 1991 S.B. 34)



Section 66.350 Tax to be collected by state division of collection, one percent retained by state — receipts, how distributed, minimum amount provided.

Effective 28 Aug 1967

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

66.350. Tax to be collected by state division of collection, one percent retained by state — receipts, how distributed, minimum amount provided. — 1. The county cigarette tax shall be collected by the division of collection of the state department of revenue. The division shall each day retain, from the county tax collected, one percent of the amount collected and deposit that amount in the state general revenue fund to help defray the cost to the state of collecting and distributing this tax.

2. On the first of each month the division shall distribute the balance of the tax collected during the previous month to the county that levied the tax and the cities, towns and villages located within the county in the following manner: To the county which levied the tax, a percentage of the distributable revenue equal to the percentage ratio that the population of the unincorporated areas of that county bears to the total population of the county and to each city, town or village located wholly within the taxing county; a percentage of the distributable revenue equal to the percentage ratio that the population of such city, town or village bears to the total population of the incorporated area of the taxing county and to each city, town or village located partly within the taxing county; a percentage of the distributable revenue equal to the percentage ratio that the population of that part of the city, town or village located within the taxing county bears to the total population of the incorporated area of the taxing county; except that no city, town or village shall annually receive not less than an amount equal to the net revenue derived from its city cigarette tax in the year 1967.

(L. 1967 1st Ex. Sess. p. 872 § 2)



Section 66.351 Federal decennial census results to be used for distribution of revenue from cigarette tax, county sales tax and motor vehicle fuel tax, when.

Effective 28 Aug 1992

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

66.351. Federal decennial census results to be used for distribution of revenue from cigarette tax, county sales tax and motor vehicle fuel tax, when. — For the purpose of distributing taxes under the provisions of Section 30(a) of Article IV of the State Constitution and sections 66.350 and 66.620, the results of any federal decennial census shall not be considered final when initially certified by the United States government to the director of revenue. If such initial certification is received by the director prior to the first day of July, the census results shall be used for distributions made on or after January first of the next year. If such initial certification is received on or after the first day of July, the census results shall be used for distributions made on or after July first of the next year.

(L. 1992 H.B. 1709 § 1)



Section 66.360 City cigarette tax abolished if county cigarette tax levied.

Effective 28 Aug 1967

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

66.360. City cigarette tax abolished if county cigarette tax levied. — In the event such county levies such a tax no incorporated municipality located within such county shall levy a tax on the sale of cigarettes made of tobacco or any substitute for tobacco sold within the limits of the municipality.

(L. 1967 1st Ex. Sess. p. 872 § 3)



Section 66.370 Revenue, how used.

Effective 28 Aug 1967

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

66.370. Revenue, how used. — The revenue received from the collection of the tax on the sale of cigarettes in the part of the county outside incorporated cities shall be used for police and law enforcement purposes in the part of the county outside incorporated cities.

(L. 1967 1st Ex. Sess p. 872 § 4)



Section 66.380 Tax stamps, how affixed — state director of revenue to promulgate regulations, violation a misdemeanor — rules, promulgation, procedure.

Effective 28 Aug 1995

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

66.380. Tax stamps, how affixed — state director of revenue to promulgate regulations, violation a misdemeanor — rules, promulgation, procedure. — 1. The tax shall be paid and stamps affixed in the same manner as is provided by chapter 149 for the state cigarette tax; except that no discount shall be given any wholesaler for affixing stamps or making reports required by the division.

2. The director of revenue of this state shall promulgate reasonable and necessary regulations for the collection of this tax and any violation of such regulation is a misdemeanor and any person convicted of such a misdemeanor shall be punished as provided by law. No rule or portion of a rule promulgated under the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1967 1st Ex. Sess. p. 872 § 5, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 66.390 Convention and tourism tax authorized (St. Louis County).

Effective 28 Aug 1991

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

66.390. Convention and tourism tax authorized (St. Louis County). — 1. The governing body of any county of the first class having a charter form of government and having a population of over nine hundred thousand inhabitants may levy a tax not to exceed three percent on the amount of sales or charges for all rooms paid by the transient guests of hotels and motels situated within such county. Such tax should be known as a "Convention and Tourism Tax" and shall be deposited by the county treasurer in what shall be known as the "Convention and Tourism Fund". As used herein, "transient guests" means person or persons who occupy room or rooms in a hotel or motel for thirty-one days or less during any calendar quarter.

2. The person, firm or corporation, subject to the tax imposed by this section, shall collect the tax from the transient guests, and each such transient guest shall pay the amount of such tax to the person, firm or corporation directed to collect the tax imposed herein.

3. The tax imposed pursuant to the provisions of sections 66.390 to 66.398 shall be in addition to any and all other taxes and licenses.

4. The governing body may establish reasonable rules and regulations governing procedures for collecting and reporting of the tax.

5. The governing body may provide in the ordinance levying the tax that from every remittance of the tax made, the person required to so remit may deduct and retain an amount equal to two percent of the taxes collected.

6. The ordinance shall establish procedures for refunds and penalties on delinquent taxes.

(L. 1975 H.B. 218, A.L. 1991 S.B. 34)



Section 66.391 Delinquent taxes, interest rate authorized.

Effective 28 Aug 1980

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

66.391. Delinquent taxes, interest rate authorized. — The governing body imposing the tax pursuant to the provisions of section 66.390 may provide for interest not to exceed two percent per month on delinquent taxes.

(L. 1980 H.B. 1757)



Section 66.395 Revenue from convention and tourism tax (St. Louis County) how used.

Effective 20 May 1982, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

66.395. Revenue from convention and tourism tax (St. Louis County) how used. — 1. Except as otherwise provided in subsection 2 of this section, the revenues received from the convention and tourism tax shall be used:

(1) To adopt plans, policies and programs to promote convention and tourist business;

(2) To work with other agencies, bureaus, boards and associations to promote conventions and tourist business; and

(3) To contract with any public or private agency, individual, partnership, association, corporation, or other legal entity for the furnishing* of services and supplies for such promotion.

2. Upon the establishment of a regional economic development district as provided in section 67.600, and the imposition of the sales tax authorized by section 67.600, all revenues received from the convention and tourism tax shall be paid to the regional convention and visitors commission established under section 67.610 for its use as provided in section 67.610.

(L. 1975 H.B. 218 § 66.400, A.L. 1982 S.B. 711)

Effective 5-20-82

*Word "furnishings" appears in original rolls.



Section 66.398 Appropriations from convention and tourism tax, limitation on.

Effective 28 Aug 1975

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

66.398. Appropriations from convention and tourism tax, limitation on. — The governing body of any county adopting a tax pursuant to the provisions of sections 66.390 to 66.398 shall appropriate money from the convention and tourism fund for no other purposes than set forth in section 66.395.

(L. 1975 H.B. 218 § 66.405)



Section 66.400 Contingent fund for prosecuting attorney established — funds, how expended (Jackson County).

Effective 28 Aug 1974

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

66.400. Contingent fund for prosecuting attorney established — funds, how expended (Jackson County). — Notwithstanding the provisions of section 56.330, the director of the department of revenue and administration of each county of the first class having a charter form of government and containing all or part of a city having a population of four hundred fifty thousand or more shall set aside the prosecuting attorney's fees to be used as a contingent fund for the prosecuting attorney for the payment of the incidental expenses in bringing parties and witnesses from other states or countries and in properly preparing cases for trial, attending trial on changes of venue, attending at the taking of depositions, in printing briefs, and appearing before the appellate courts of the state, and generally the expenses he is put to in the proper and vigorous prosecution of the duties of his office. The fund shall be paid out as needed to the prosecuting attorney by the director of the department upon warrant of the prosecuting attorney approved and signed by a judge of the circuit court of said county.

(L. 1974 H.B. 1381 § 1)



Section 66.405 Water service line fee — voter approval required — administration (including St. Louis County).

Effective 14 Jun 1999, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

66.405. Water service line fee — voter approval required — administration (including St. Louis County). — 1. If approved by a majority of the voters voting on the proposal, a county of the first classification having a population of over nine hundred thousand inhabitants may, by ordinance, levy and impose annually, upon water service lines providing water service to residential property having four or fewer dwelling units, on a countywide basis, including both the incorporated and unincorporated areas of such county, a fee not to exceed one dollar per month or an equivalent rate collected at some other interval.

2. The ballot of submission shall be in substantially * the following form:

­

­

3. For the purpose of this section, a water service line may be defined by local ordinance, but may not include the water meter or exceed that portion of water piping and related valves and connectors which extends from the water mains owned by the utility or municipality distributing public water supply to the first opportunity for a connection or joint beyond the point of entry into the premises receiving water service, and may not include facilities owned by the utility or municipality distributing public water supply. For purposes of this section, repair may be defined and limited by local ordinance, and may include replacement, repairs or relocation when made necessary by improvements to public right-of-way.

4. If a majority of the voters voting thereon approve the proposal authorized in subsection 1 of this section, the governing body of the county may enact an ordinance for the collection of such fee. The funds collected pursuant to such ordinance shall be deposited in a special account to be used solely for the purpose of paying for the reasonable costs associated with and necessary to administer and carry out the water service line repairs as defined in the ordinance and, if sufficient revenues are available, to reimburse the necessary costs of water service line repair, replacement or relocation made necessary by public right-of-way improvements.

5. The county may contract with any provider of water service in the county to bill and collect such fees along with bills for water service and to pursue collection of such amounts through discontinuance of service as may be directed by the county. The county may establish, as provided in the ordinance, regulations necessary for the administration of collections, claims, repairs, relocations, replacements and all other activities necessary and convenient for the implementation of any ordinance adopted and approved pursuant to this section. The county may administer the program or may contract with one or more persons, through a competitive process, to provide for administration of any portion of implementation activities of any ordinance adopted and approved pursuant to this section, and reasonable costs of administering the program may be paid from the special account established pursuant to this section.

(L. 1999 H.B. 450 merged with S.B. 160 & 82)

Effective 6-14-99 (S.B. 160 & 82) 6-29-99 (H.B. 450)

*Word "of" appears here in H.B. 450, 1999



Section 66.411 Municipal fire departments, vote required to dissolve, eliminate, merge, or terminate (St. Charles County, St. Charles city).

Effective 28 Aug 2005

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

66.411. Municipal fire departments, vote required to dissolve, eliminate, merge, or terminate (St. Charles County, St. Charles city). — No county with a charter form of government and with more than two hundred fifty thousand but fewer than three hundred fifty thousand inhabitants shall dissolve, eliminate, merge, or terminate a municipal fire department of any home rule city with more than sixty thousand three hundred but fewer than sixty thousand four hundred inhabitants, until it has been submitted to an election of the voters residing within the home rule city with more than sixty thousand three hundred but fewer than sixty thousand four hundred inhabitants, and assented to by a majority vote of the voters of the city voting on the question.

(L. 2005 S.B. 210)



Section 66.500 Definitions.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

66.500. Definitions. — As used in sections 66.500 to 66.516, the following terms mean:

(1) "County", a constitutional charter county containing the major portion of a city with a population of at least three hundred fifty thousand inhabitants;

(2) "Food", all articles commonly used for food or drink, including alcoholic beverages, the provisions of chapter* 311 notwithstanding;

(3) "Food establishment", any cafe, cafeteria, lunchroom or restaurant which sells food at retail and has at least five hundred thousand dollars in annual sales;

(4) "Governing body", the body charged with governing the county;

(5) "Gross receipts", the gross receipts from retail sales of food prepared on the premises and delivered to the purchaser (excluding sales tax);

(6) "Hotel, motel or tourist court", any structure or building, under one management, which contains rooms furnished for the accommodation or lodging of guests, with or without meals being so provided, and kept, used, maintained, advertised, or held out to the public as a place where sleeping accommodations are sought for pay or compensation to transient guests or permanent guests and having more than eight bedrooms furnished for the accommodations of such guests. Sleeping accommodations consisting of one bedroom or more that rent for less than twenty dollars per day or less than eighty-five dollars per week and shelters for the homeless operated by not-for-profit organizations are not a "hotel, motel or tourist court" for the purposes of this act**;

(7) "Person", any individual, corporation, partnership or other entity;

(8) "Transient guest", a person who occupies a room or rooms in a hotel, motel or tourist court for thirty-one days or less during any calendar quarter.

(L. 1989 S.B. 295 & 312 § 15)

*Word "section" appears in original rolls.

**"This act" (S.B. 295 & 312, 1989) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 66.502 Sports facility maintenance tax submitted to voters — rate of tax — deposit in sports facility maintenance tax fund, purpose — distribution of revenue — percentage to neighborhood tourist development fund, established, purpose.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

66.502. Sports facility maintenance tax submitted to voters — rate of tax — deposit in sports facility maintenance tax fund, purpose — distribution of revenue — percentage to neighborhood tourist development fund, established, purpose. — 1. The governing body of any county may submit a proposition to the voters of such county who reside outside the corporate limits of a city with a population of at least three hundred fifty thousand inhabitants to levy:

(1) A tax not to exceed five and one-half percent of the amount of sales or charges for all sleeping rooms paid by the transient guests of hotels, motels and tourist courts located within the county and situated outside the corporate limits of a city with a population of at least three hundred fifty thousand inhabitants involved, and doing business within that portion of such county (excluding sales tax); and

(2) A tax not to exceed one and three-fourths percent of the gross receipts derived from the retail sales of food by every person operating a food establishment within the county and situated outside the corporate limits of a city with a population of at least three hundred fifty thousand inhabitants.

2. Such taxes shall be known as the "sports facility maintenance tax" and when collected shall be deposited by the county treasurer in a separate fund to be known as the "Sports Facility Maintenance Fund". The governing body of the county shall appropriate from the sports facility maintenance fund as provided in sections 66.500 to 66.516.

3. Not less than ten percent of the proceeds of any tax imposed under subdivision (1) of this section and section* 92.327 shall be appropriated to a fund that hereby shall be established and called the "Neighborhood Tourist Development Fund". And not less than ten percent of the proceeds of any tax imposed under subdivision (1) of section 92.327 shall be appropriated to such fund. Such moneys from said funds shall be paid to not-for-profit neighborhood organizations with whom the county has contracted, and which are incorporated in the state of Missouri and located within the county limits of such county established for the purpose of promoting such neighborhood through cultural, social, ethnic, historic, educational, and recreational activities in conjunction with promoting such city as a convention, visitors and tourist center.

(L. 1989 S.B. 295 & 312 § 16)

*Words "and section" do not appear in original rolls.



Section 66.504 Voter approval of tax required.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

66.504. Voter approval of tax required. — The governing body of any county may, by adopting an ordinance or order, impose the sports facility maintenance tax, but no ordinance enacted pursuant to the authority granted by the provisions of sections 66.500 to 66.516 shall be effective unless the governing body of the county submits to the voters of the county who reside outside the corporate limits of a city with a population of at least three hundred fifty thousand inhabitants at a general or primary election or at a special election called for that purpose, a proposal to authorize the governing body of the county to impose the sports facility maintenance tax.

(L. 1989 S.B. 295 & 312 § 17)



Section 66.506 Ballot, form.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

66.506. Ballot, form. — Such proposition shall be submitted to the voters in substantially the following form at such election:

­

­

(L. 1989 S.B. 295 & 312 § 18)



Section 66.508 Majority vote required.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

66.508. Majority vote required. — In the event that a majority of the qualified voters voting on the proposition in such county at such election approve the proposition, then the ordinance or order shall be in effect. If a majority of the votes cast by the qualified voters voting are opposed to the proposal, then the governing body of the county shall have no power to impose the tax authorized by sections 66.500 to 66.516 unless and until the governing body of the county shall again have submitted another proposal to authorize the imposition and collection of the tax, and such proposal is approved by a majority of the qualified voters voting thereon.

(L. 1989 S.B. 295 & 312 § 19)



Section 66.510 Gross receipts tax on certain businesses, prohibited, when.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

66.510. Gross receipts tax on certain businesses, prohibited, when. — In the event a tax is lawfully imposed under sections 66.500 to 66.516, no gross receipts tax imposed solely on hotels, motels or tourist courts or cafes, cafeterias, lunchrooms or restaurants shall be levied or collected by any city within the county and outside the corporate limits of a city with a population of at least three hundred fifty thousand inhabitants so long as the tax imposed under sections 66.500 to 66.516 remains in effect.

(L. 1989 S.B. 295 & 312 § 20)



Section 66.512 Revenue from tax, purposes, how used.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

66.512. Revenue from tax, purposes, how used. — The revenues received from the tax authorized under sections 66.500 to 66.516 shall be used exclusively for the maintenance of public sports facilities within the county in which it is collected. Funds shall be appropriated as required by the operating authority of eligible sports facilities and for any purposes beneficial to the community, and in furtherance of convention, tourism and recreational activities within the general area.

(L. 1989 S.B. 295 & 312 § 21)



Section 66.514 Provisions, exemptions and confidentiality of state sales tax to apply — exemption certificates form — collection of tax, deduction allowed for collection — refunds and penalties.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

66.514. Provisions, exemptions and confidentiality of state sales tax to apply — exemption certificates form — collection of tax, deduction allowed for collection — refunds and penalties. — 1. All applicable provisions contained in sections 144.010 to 144.510, governing the state sales tax and section 32.057, the uniform confidentiality provision, shall apply to the collection of the tax imposed by sections 66.500 to 66.516, except as modified in sections 66.500 to 66.516.

2. All exemptions granted to agencies of government, organizations, persons and to the sale of certain articles and items of tangible personal property and taxable services under the provisions of sections 144.010 to 144.510 are hereby made applicable to the imposition and collection of the tax imposed by sections 66.500 to 66.516.

3. The same sales tax permit, exemption certificate and retail certificate required by sections 144.010 to 144.510 for the administration and collection of the state sales tax shall satisfy the requirements of sections 66.500 to 66.516, and no additional permit or exemption certificate or retail certificate shall be required; except that the director of revenue may prescribe a form of exemption certificate for an exemption from the tax imposed by sections 66.500 to 66.516.

4. The person, firm or corporation subject to any tax imposed pursuant to sections 66.500 to 66.516 shall collect the tax from the transient guests and patrons of the food establishment and each such transient guest and patron of the food establishment shall pay the amount of the tax due to the person, firm or corporation required to collect the tax. The county shall permit the person required to remit the tax to deduct and retain an amount equal to two percent of the taxes collected. The county governing body may either require the county collector to collect the tax imposed by sections 66.500 to 66.516 or may enter into an agreement with the director of revenue to have the director collect such tax on behalf of the county. In the event such an agreement is entered into, the director of revenue shall perform all functions incident to the collection, enforcement and operation of such tax, and the director shall collect the tax on behalf of the county and shall transfer the funds collected to the county collector, except for an amount not less than one percent nor more than three percent, which shall be retained by the director for costs of collection. If the director of revenue is to collect such tax, the tax shall be collected and reported upon such forms and under such administrative rules and regulations as the director may prescribe. All refunds and penalties as provided in sections 144.010 to 144.525 are hereby made applicable to violations of sections 66.500 to 66.516.

(L. 1989 S.B. 295 & 312 § 22)



Section 66.516 Refund or absorption of tax, prohibited.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

66.516. Refund or absorption of tax, prohibited. — It is unlawful for any person to advertise or hold out or state to the public or to any transient guest or food establishment patron directly or indirectly, that the tax or any part thereof imposed by sections 66.500 to 66.516, and required to be collected by that person, will be absorbed by that person, or anyone on behalf of that person, or that it will not be separately stated and added to the price of the sleeping room or food establishment bill, or if added, that it or any part thereof will be refunded.

(L. 1989 S.B. 295 & 312 § 23)



Section 66.600 County sales tax authorized, when — form of ballot — rate — use of brackets authorized (St. Louis County).

Effective 28 Aug 1991

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

66.600. County sales tax authorized, when — form of ballot — rate — use of brackets authorized (St. Louis County). — 1. The governing body of any county of the first class having a charter form of government and having a population of nine hundred thousand or more may, by adopting an ordinance, impose a countywide sales tax for the benefit of both the incorporated and the unincorporated areas of the county; except that no ordinance enacted pursuant to the authority granted by the provisions of sections 66.600 to 66.630 shall be at variance with the provisions as set forth in sections 66.600 to 66.630; and no ordinance shall be effective unless the governing body of the county submits to the voters of the county, at a countywide general or primary election or at a special election called for that purpose, a proposal to authorize the governing body of the county to impose a tax under the provisions of sections 66.600 to 66.630. The ballot of submission shall contain, but not be limited to, the following language:

­

­

­­

­

2. The sales tax may be imposed at a rate of one percent on the receipts from the sale at retail of all tangible personal property or taxable services at retail within any county adopting the tax, if the property and services are subject to taxation by the state of Missouri under the provisions of sections 144.010 to 144.525.

(L. 1977 S.B. 234 § 1, A.L. 1978 H.B. 1642, S.B. 490, A.L. 1991 H.B. 29 merged with S.B. 34)



Section 66.601 Collection of sales tax may be assigned by director of revenue with consent of county to county — powers and duties of county.

Effective 28 Aug 1993

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

66.601. Collection of sales tax may be assigned by director of revenue with consent of county to county — powers and duties of county. — The duties of the director of revenue with respect to the allocation, division and distribution of sales and use tax proceeds determined to be due any county of the first classification having a charter form of government and having a population of nine hundred thousand or more inhabitants and all municipalities within such county, resulting from taxes levied or imposed under the authority of sections 66.600 to 66.630, section 144.748, and sections 94.850 to 94.857, may be delegated to the county levying the county sales tax under sections 66.600 to 66.630, at the discretion of the director of revenue and with the consent of the county. Notwithstanding the provisions of section 32.057 to the contrary, if such duties are so assigned, the director of revenue shall furnish the county with sufficient information to perform such duties in such form as may be agreed upon by the director and the county at no cost to the county. The county shall be bound by the provisions of section 32.057, and shall use any information provided by the director of revenue under the provisions of this section solely for the purpose of allocating, dividing and distributing such sales and use tax revenues. The county shall exercise all of the director's powers and duties with respect to such allocation, division and distribution, and shall receive no fee for carrying out such powers and duties.

(L. 1993 H.B. 618 § 1)

CROSS REFERENCE:

Municipalities in St. Louis County, additional sales tax for capital improvement purposes, 94.890



Section 66.620 County sales tax trust fund created — tax revenue, how distributed — boundary changes, effect.

Effective 28 Aug 2016

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

66.620. County sales tax trust fund created — tax revenue, how distributed — boundary changes, effect. — 1. All county sales taxes collected by the director of revenue under sections 66.600 to 66.630 on behalf of any county, less one percent for cost of collection which shall be deposited in the state’s general revenue fund after payment of premiums for surety bonds as provided in section 32.087, shall be deposited in a special trust fund, which is hereby created, to be known as the “County Sales Tax Trust Fund”. The moneys in the county sales tax trust fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money in the trust fund which was collected in each county imposing a county sales tax, and the records shall be open to the inspection of officers of the county and the public. Not later than the tenth day of each month, the director of revenue shall distribute all moneys deposited in the trust fund during the preceding month to the county which levied the tax; such funds shall be deposited with the treasurer of the county and all expenditures of funds arising from the county sales tax trust fund shall be by an appropriation act to be enacted by the legislative council of the county, and to the cities, towns and villages located wholly or partly within the county which levied the tax in the manner as set forth in sections 66.600 to 66.630.

2. In any county not adopting an additional sales tax and alternate distribution system as provided in section 67.581, for the purposes of distributing the county sales tax, the county shall be divided into two groups, “Group A” and “Group B”. Group A shall consist of all cities, towns and villages which are located wholly or partly within the county which levied the tax and which had a city sales tax in effect under the provisions of sections 94.500 to 94.550 on the day prior to the adoption of the county sales tax ordinance, except that beginning January 1, 1980, group A shall consist of all cities, towns and villages which are located wholly or partly within the county which levied the tax and which had a city sales tax approved by the voters of such city under the provisions of sections 94.500 to 94.550 on the day prior to the effective date of the county sales tax. For the purposes of determining the location of consummation of sales for distribution of funds to cities, towns and villages in group A, the boundaries of any such city, town or village shall be the boundary of that city, town or village as it existed on March 19, 1984. Group B shall consist of all cities, towns and villages which are located wholly or partly within the county which levied the tax and which did not have a city sales tax in effect under the provisions of sections 94.500 to 94.550 on the day prior to the adoption of the county sales tax ordinance, and shall also include all unincorporated areas of the county which levied the tax; except that, beginning January 1, 1980, group B shall consist of all cities, towns and villages which are located wholly or partly within the county which levied the tax and which did not have a city sales tax approved by the voters of such city under the provisions of sections 94.500 to 94.550 on the day prior to the effective date of the county sales tax and shall also include all unincorporated areas of the county which levied the tax.

3. Until January 1, 1994, the director of revenue shall distribute to the cities, towns and villages in group A the taxes based on the location in which the sales were deemed consummated under section 66.630 and subsection 12 of section 32.087. Except for distribution governed by section 66.630, after deducting the distribution to the cities, towns and villages in group A, the director of revenue shall distribute the remaining funds in the county sales tax trust fund to the cities, towns and villages and the county in group B as follows: to the county which levied the tax, a percentage of the distributable revenue equal to the percentage ratio that the population of the unincorporated areas of the county bears to the total population of group B; and to each city, town or village in group B located wholly within the taxing county, a percentage of the distributable revenue equal to the percentage ratio that the population of such city, town or village bears to the total population of group B; and to each city, town or village located partly within the taxing county, a percentage of the distributable revenue equal to the percentage ratio that the population of that part of the city, town or village located within the taxing county bears to the total population of group B.

4. From January 1, 1994, until December 31, 2016, the director of revenue shall distribute to the cities, towns and villages in group A a portion of the taxes based on the location in which the sales were deemed consummated under section 66.630 and subsection 12 of section 32.087 in accordance with the formula described in this subsection and in subsection 6. After deducting the distribution to the cities, towns and villages in group A, the director of revenue shall distribute funds in the county sales tax trust fund to the cities, towns and villages and the county in group B as follows: to the county which levied the tax, ten percent multiplied by the percentage of the population of unincorporated county which has been annexed or incorporated since April 1, 1993, multiplied by the total of all sales tax revenues countywide, and a percentage of the remaining distributable revenue equal to the percentage ratio that the population of unincorporated areas of the county bears to the total population of group B; and to each city, town or village in group B located wholly within the taxing county, a percentage of the remaining distributable revenue equal to the percentage ratio that the population of such city, town or village bears to the total population of group B; and to each city, town or village located partly within the taxing county, a percentage of the remaining distributable revenue equal to the percentage ratio that the population of that part of the city, town or village located within the taxing county bears to the total population of group B.

5. (1) From and after January 1, 2017, in each year in which the total revenues from the county sales tax collected under sections 66.600 to 66.630 in the previous calendar year are* less than or equal to the amount of such revenues which were collected in the calendar year 2014, the director of revenue shall distribute to the cities, towns, and villages in group A and the cities, towns, and villages, and the county in group B, the amounts required to be distributed under the formula described in subsection 4 and in subsection 6 of this section. From and after January 1, 2017, in each year in which the total revenues from the county sales tax collected under sections 66.600 to 66.630 in the previous calendar year is greater than the amount of such revenues which were collected in the calendar year 2014, the director of revenue shall distribute to the cities, towns, and villages in group A a portion of the taxes based on the location in which the sales were deemed consummated under section 66.630 and subsection 12 of section 32.087, in accordance with the formula described in this subsection and in subsection 6. After deducting the distribution to the cities, towns, and villages in group A, the director of revenue shall, subject to the limitation described in subdivision (2) of this subsection, distribute funds in the county sales tax trust fund to the cities, towns, and villages, and the county in group B as follows: to the county which levied the tax, ten percent multiplied by the percentage of the population of unincorporated county which has been annexed or incorporated since April 1, 1993, multiplied by the total of all sales tax revenues countywide, and a percentage of the remaining distributable revenue equal to the percentage ratio that the population of unincorporated areas of the county bears to the total population of group B as adjusted such that no city, town, or village in group B shall receive a distribution that is less than fifty percent of the amount of taxes generated within such city, town, or village based on the location in which the sales were deemed consummated under section 66.630 and subsection 12 of section 32.087; and to each city, town, or village in group B located wholly within the taxing county, a percentage of the remaining distributable revenue equal to the percentage ratio that the population of such city, town, or village bears to the total population of group B, as adjusted such that no city, town, or village in group B shall receive a distribution that is less than fifty percent of the amount of taxes generated within such city, town, or village based on the location in which the sales were deemed consummated under section 66.630 and subsection 12 of section 32.087; and to each city, town, or village located partly within the taxing county, a percentage of the remaining distributable revenue equal to the percentage ratio that the population of that part of the city, town, or village located within the taxing county bears to the total population of group B, as adjusted such that no city, town, or village in group B shall receive a distribution that is less than fifty percent of the amount of taxes generated within such city, town, or village based on the location in which the sales were deemed consummated under section 66.630 and subsection 12 of section 32.087.

(2) For purposes of making any adjustment required by this subsection, the director of revenue shall, prior to any distribution to the county or to each city, town, or village in group B located wholly or partly within the taxing county, identify each city, town, or village in group B located wholly or partly within the taxing county that would receive a distribution that is less than fifty percent of the amount of taxes generated within such city, town, or village based on the location in which the sales were deemed consummated under section 66.630 and subsection 12 of section 32.087 if no adjustments were made and calculate the difference between the amount that the distribution to each such city, town, or village would have been without any adjustment and the amount that equals fifty percent of the amount of taxes generated within such city, town, or village based on the location in which the sales were deemed consummated under section 66.630 and subsection 12 of section 32.087. Thereafter, the director of revenue shall determine the amount of any adjustment under this subsection as follows:

(a) If the aggregate amount of the difference calculated in accordance with this subsection is less than or equal to the aggregate increase in the remaining distributable revenue for the applicable period in the current calendar year over the remaining distributable revenue for the corresponding period in the calendar year 2014, the director of revenue shall deduct the amount of such difference from the remaining distributable revenue and distribute an allocable portion of the amount of such difference to each city, town, or village that would otherwise have received a distribution that is less than fifty percent of the amount of taxes generated within such city, town, or village based on the location in which the sales were deemed consummated under section 66.630 and subsection 12 of section 32.087 if no adjustment were made, such that each such city, town, or village receives a distribution that is equal to fifty percent of the amount of taxes generated within such city, town, or village based on the location in which the sales were deemed consummated under section 66.630 and subsection 12 of section 32.087;

(b) If, however, the aggregate amount of the difference calculated in accordance with this subsection is greater that the aggregate increase in the remaining distributable revenue for the applicable period in the current calendar year over the remaining distributable revenue for the corresponding period in the calendar year 2014, the director of revenue shall deduct from the remaining distributable revenue an amount equal to the difference between the remaining distributable revenue for the applicable period in the current calendar year and the remaining distributable revenue for the corresponding period in the calendar year 2014 and distribute an allocable portion of the amount of such difference to each city, town, or village that would otherwise have received a distribution that is less than fifty percent of the amount of taxes generated within such city, town, or village based on the location in which the sales were deemed consummated under section 66.630 and subsection 12 of section 32.087 if no adjustment were made, such that each such city, town, or village receives a distribution that includes an adjustment that is proportionate to the amount of the adjustment that would otherwise have been made if such adjustment were calculated in accordance with paragraph (a) of this subdivision**;

(c) After determining the amount of the adjustment and making the allocation in accordance with paragraph (a) or (b) of this subdivision**, as applicable, the director of revenue shall thereafter distribute the remaining distributable revenue, as adjusted, to the county and to each city, town, or village in group B located wholly or partly within the taxing county in the manner provided in this subsection.

(3) For purposes of this subsection, if a city, town, or village is partly in group A and partly in group B, the director of revenue shall calculate fifty percent of the amount of taxes generated within such city, town, or village based on the location in which the sales were deemed consummated under section 66.630 and subsection 12 of section 32.087 by multiplying fifty percent by the amount of all county sales taxes collected by the director of revenue under sections 66.600 to 66.630, less one percent for cost of collection, that are generated within such city, town, or village based on the location in which the sales were deemed consummated under section 66.630 and subsection 12 of section 32.087, regardless of whether such taxes are deemed consummated in group A or group B.

6. (1) For purposes of administering the distribution formula of subsections 4 and 5 of this section, the revenues arising each year from sales occurring within each group A city, town or village shall be distributed as follows: until such revenues reach the adjusted county average, as hereinafter defined, there shall be distributed to the city, town or village all of such revenues reduced by the percentage which is equal to ten percent multiplied by the percentage of the population of unincorporated county which has been annexed or incorporated after April 1, 1993; and once revenues exceed the adjusted county average, total revenues shall be shared in accordance with the redistribution formula as defined in this subsection.

(2) For purposes of this subsection, the “adjusted county average” is the per capita countywide average of all sales tax distributions during the prior calendar year reduced by the percentage which is equal to ten percent multiplied by the percentage of the population of unincorporated county which has been annexed or incorporated after April 1, 1993; the redistribution formula is as follows: during 1994, each group A city, town and village shall receive that portion of the revenues arising from sales occurring within the municipality that remains after deducting therefrom an amount equal to the cumulative sales tax revenues arising from sales within the municipality multiplied by the percentage which is the sum of ten percent multiplied by the percentage of the population of unincorporated county which has been annexed or incorporated after April 1, 1993, and the percentage, if greater than zero, equal to the product of 8.5 multiplied by the logarithm (to base 10) of the product of 0.035 multiplied by the total of cumulative per capita sales taxes arising from sales within the municipality less the adjusted county average. During 1995, each group A city, town and village shall receive that portion of the revenues arising from sales occurring within the municipality that remains after deducting therefrom an amount equal to the cumulative sales tax revenues arising from sales within the municipality multiplied by the percentage which is the sum of ten percent multiplied by the percentage of the population of unincorporated county which has been annexed or incorporated after April 1, 1993, and the percentage, if greater than zero, equal to the product of seventeen multiplied by the logarithm (to base 10) of the product of 0.035 multiplied by the total of cumulative per capita sales taxes arising from sales within the municipality less the adjusted county average. From January 1, 1996, until January 1, 2000, each group A city, town and village shall receive that portion of the revenues arising from sales occurring within the municipality that remains after deducting therefrom an amount equal to the cumulative sales tax revenues arising from sales within the municipality multiplied by the percentage which is the sum of ten percent multiplied by the percentage of the population of unincorporated county which has been annexed or incorporated after April 1, 1993, and the percentage, if greater than zero, equal to the product of 25.5 multiplied by the logarithm (to base 10) of the product of 0.035 multiplied by the total of cumulative per capita sales taxes arising from sales within the municipality less the adjusted county average. From and after January 1, 2000, the distribution formula covering the period from January 1, 1996, until January 1, 2000, shall continue to apply, except that the percentage computed for sales arising within the municipalities shall be not less than 7.5 percent for municipalities within which sales tax revenues exceed the adjusted county average, nor less than 12.5 percent for municipalities within which sales tax revenues exceed the adjusted county average by at least twenty-five percent.

(3) For purposes of applying the redistribution formula to a municipality which is partly within the county levying the tax, the distribution shall be calculated alternately for the municipality as a whole, except that the factor for annexed portion of the county shall not be applied to the portion of the municipality which is not within the county levying the tax, and for the portion of the municipality within the county levying the tax. Whichever calculation results in the larger distribution to the municipality shall be used.

(4) Notwithstanding any other provision of this section, the fifty percent of additional sales taxes as described in section 99.845 arising from economic activities within the area of a redevelopment project established after July 12, 1990, pursuant to sections 99.800 to 99.865, while tax increment financing remains in effect shall be deducted from all calculations of countywide sales taxes, shall be distributed directly to the municipality involved, and shall be disregarded in calculating the amounts distributed or distributable to the municipality. Further, any agreement, contract or covenant entered into prior to July 12, 1990, between a municipality and any other political subdivision which provides for an appropriation of incremental sales tax revenues to the special allocation fund of a tax increment financing project while tax increment financing remains in effect shall continue to be in full force and effect and the sales taxes so appropriated shall be deducted from all calculations of countywide sales taxes, shall be distributed directly to the municipality involved, and shall be disregarded in calculating the amounts distributed or distributable to the municipality. In addition, and notwithstanding any other provision of this chapter to the contrary, economic development funds shall be distributed in full to the municipality in which the sales producing them were deemed consummated. Additionally, economic development funds shall be deducted from all calculations of countywide sales taxes and shall be disregarded in calculating the amounts distributed or distributable to the municipality. As used in this subdivision, the term “economic development funds” means the amount of sales tax revenue generated in any fiscal year by projects authorized pursuant to chapter 99 or chapter 100 in connection with which such sales tax revenue was pledged as security for, or was guaranteed by a developer to be sufficient to pay, outstanding obligations under any agreement authorized by chapter 100, entered into or adopted prior to September 1, 1993, between a municipality and another public body. The cumulative amount of economic development funds allowed under this provision shall not exceed the total amount necessary to amortize the obligations involved.

7. If the qualified voters of any city, town or village vote to change or alter its boundaries by annexing any unincorporated territory included in group B or if the qualified voters of one or more city, town or village in group A and the qualified voters of one or more city, town or village in group B vote to consolidate, the area annexed or the area consolidated which had been a part of group B shall remain a part of group B after annexation or consolidation. After the effective date of the annexation or consolidation, the annexing or consolidated city, town or village shall receive a percentage of the group B distributable revenue equal to the percentage ratio that the population of the annexed or consolidated area bears to the total population of group B and such annexed area shall not be classified as unincorporated area for determination of the percentage allocable to the county. If the qualified voters of any two or more cities, towns or villages in group A each vote to consolidate such cities, towns or villages, then such consolidated cities, towns or villages shall remain a part of group A. For the purpose of sections 66.600 to 66.630, population shall be as determined by the last federal decennial census or the latest census that determines the total population of the county and all political subdivisions therein. For the purpose of calculating the adjustment based on the percentage of unincorporated county population which is annexed after April 1, 1993, the accumulated percentage immediately before each census shall be used as the new percentage base after such census. After any annexation, incorporation or other municipal boundary change affecting the unincorporated area of the county, the chief elected official of the county shall certify the new population of the unincorporated area of the county and the percentage of the population which has been annexed or incorporated since April 1, 1993, to the director of revenue. After the adoption of the county sales tax ordinance, any city, town or village in group A may by adoption of an ordinance by its governing body cease to be a part of group A and become a part of group B. Within ten days after the adoption of the ordinance transferring the city, town or village from one group to the other, the clerk of the transferring city, town or village shall forward to the director of revenue, by registered mail, a certified copy of the ordinance. Distribution to such city as a part of its former group shall cease and as a part of its new group shall begin on the first day of January of the year following notification to the director of revenue, provided such notification is received by the director of revenue on or before the first day of July of the year in which the transferring ordinance is adopted. If such notification is received by the director of revenue after the first day of July of the year in which the transferring ordinance is adopted, then distribution to such city as a part of its former group shall cease and as a part of its new group shall begin the first day of July of the year following such notification to the director of revenue. Once a group A city, town or village becomes a part of group B, such city may not transfer back to group A.

8. If any city, town or village shall hereafter change or alter its boundaries, the city clerk of the municipality shall forward to the director of revenue, by registered mail, a certified copy of the ordinance adding or detaching territory from the municipality. The ordinance shall reflect the effective date thereof, and shall be accompanied by a map of the municipality clearly showing the territory added thereto or detached therefrom. Upon receipt of the ordinance and map, the tax imposed by sections 66.600 to 66.630 shall be redistributed and allocated in accordance with the provisions of this section on the effective date of the change of the municipal boundary so that the proper percentage of group B distributable revenue is allocated to the municipality in proportion to any annexed territory. If any area of the unincorporated county elects to incorporate subsequent to the effective date of the county sales tax as set forth in sections 66.600 to 66.630, the newly incorporated municipality shall remain a part of group B. The city clerk of such newly incorporated municipality shall forward to the director of revenue, by registered mail, a certified copy of the incorporation election returns and a map of the municipality clearly showing the boundaries thereof. The certified copy of the incorporation election returns shall reflect the effective date of the incorporation. Upon receipt of the incorporation election returns and map, the tax imposed by sections 66.600 to 66.630 shall be distributed and allocated in accordance with the provisions of this section on the effective date of the incorporation.

9. The director of revenue may authorize the state treasurer to make refunds from the amounts in the trust fund and credited to any county for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such counties. If any county abolishes the tax, the county shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such county, the director of revenue shall remit the balance in the account to the county and close the account of that county. The director of revenue shall notify each county of each instance of any amount refunded or any check redeemed from receipts due the county.

10. Except as modified in sections 66.600 to 66.630, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed under sections 66.600 to 66.630.

(L. 1977 S.B. 234 § 5, A.L. 1979 H.B. 717, A.L. 1980 S.B. 693, A.L. 1983 H.B. 273, A.L. 1984 H.B. 1214 & 1319, A.L. 1987 H.B. 210, A.L. 1991 H.B. 29, A.L. 1993 H.B. 618, A.L. 1994 H.B. 1481 merged with S.B. 685, A.L. 2016 H.B. 1561)

*Word "is" appears in original rolls.

**Word "subsection" appears in original rolls.

CROSS REFERENCE:

Federal census results to be used for distribution of revenue, when, 66.351



Section 66.630 Taxes on motor vehicles, trailers, boats and outboard motors — how collected and distributed (St. Louis County).

Effective 28 Aug 1993

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

66.630. Taxes on motor vehicles, trailers, boats and outboard motors — how collected and distributed (St. Louis County). — 1. County sales taxes imposed pursuant to sections 66.600 to 66.630 on the purchase and sale of motor vehicles, trailers, boats, and outboard motors shall not be collected and remitted by the seller, but shall be collected by the director of revenue at the time application is made for a certificate of title, if the address of the applicant is within a county imposing a county sales tax. The amounts so collected, less the one percent collection cost, shall be deposited in the county sales tax trust fund to be distributed in accordance with section 66.620 until March 31, 1988. Beginning April 1, 1988, seventy-five percent of the distributable sales tax revenue shall be distributed in accordance with section 66.620. The remaining twenty-five percent of the distributable sales tax revenue shall be held in an interest-bearing account and, less annual costs of distribution, shall be distributed monthly to each city, town or village and the county based upon the number of transactions occurring within each city, town or village and the unincorporated area of the county during the preceding month as reported to the department of revenue in the monthly dealer sales report subject, however, to the redistribution formula defined in section 66.620 and, except that any city, town or village and the county contained in group B as defined in section 66.620 shall have distributed to it by the director of revenue its share of the remaining twenty-five percent as calculated herein in accordance with section 66.620. The cost incurred by the department of revenue for distribution shall be paid by each city, town or village in proportion to the number of transactions occurring within its boundaries and shall be deducted annually from such distributable revenue. In the event that an alternative distribution system is adopted pursuant to section 67.581, all of the moneys collected under this section shall be distributed in accordance with that formula. The purchase or sale of motor vehicles, trailers, boats, and outboard motors shall be deemed to be consummated at the address of the applicant.

2. As used in this section, the term "boat" shall only include motorboats and vessels as the terms "motorboat" and "vessel" are defined in section 306.010.

(L. 1977 S.B. 234 § 6, A.L. 1985 H.B. 280, et al., A.L. 1987 H.B. 210, A.L. 1991 H.B. 29, A.L. 1993 H.B. 618)



Section 66.700 Certain counties of first classification with required population may adopt alternative form of constitutional charter, procedure, ballot form (Boone, Clay, Greene, Franklin, Jefferson).

Effective 28 Aug 1993

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

66.700. Certain counties of first classification with required population may adopt alternative form of constitutional charter, procedure, ballot form (Boone, Clay, Greene, Franklin, Jefferson). — Pursuant to Section 9 of Article VI of the State Constitution, *any county of the first classification which has a population of more than one hundred thousand inhabitants but less than two hundred thousand inhabitants*, and any county of the first classification which contains a city with a population of one hundred thousand or more inhabitants which adjoins no other county of the first classification, and any county which has a population of less than one hundred thousand inhabitants and adjoins any county with a population of nine hundred thousand or more inhabitants, and any county of the first classification with a population of at least one hundred thousand but less than one hundred twenty thousand, and any county which has a population of less than two hundred thousand inhabitants and adjoins any county with a population of nine hundred thousand or more inhabitants, may adopt an alternative form of government and frame a county constitution for the vesting of any and all powers the general assembly has the authority to confer, provided such powers are consistent with the constitution of this state and not limited or denied by either the county constitution or by laws of this state, except those powers to regulate and provide for free and open elections. A county approving the alternative form of government and adopting a county constitution in the manner prescribed by sections 66.700 to 66.710 shall only impose such taxes as it is authorized by the constitution and law to impose. The county commission of such a county may authorize the submission of the question set forth in sections 66.700 to 66.710 by placing such question on the ballot at a county or state general, primary or special election as set by the county commission. The circuit judges of the circuit where such county is located shall establish a county constitution commission to develop a county constitution if the qualified voters of the county, at a county or state general, primary or special election, approve the following question:

­

­

­­

­

(L. 1993 H.B. 551 & 552 § 2 subsec. 1 and S.B. 67 § 10 subsec. 1 merged with S.B. 88 § 1 subsec. l)

*...* This language appeared in Section 2 of H.B. 551 & 552 only, which was held unconstitutional in Hammerschmidt v Boone Co., Mo., 877 S.W.2d 98 (Mo. en banc)



Section 66.703 Commission, appointed by circuit court to frame county constitution, members, qualifications, when.

Effective 28 Aug 1993

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

66.703. Commission, appointed by circuit court to frame county constitution, members, qualifications, when. — In any county where the question submitted pursuant to section 66.700 is approved, the circuit judges of the circuit where such county is located shall, within sixty days after certification of the election results by the election authority, appoint a commission to frame the county constitution, consisting of fourteen residents of the county, who shall serve without pay, and be equally divided between the two political parties casting the greater number of votes for governor at the last preceding gubernatorial election.

(L. 1993 H.B. 551 & 552 § 2 subsec. 2 merged with S.B. 67 § 10 subsec. 2 merged with S.B. 88 § 1 subsec. 2)



Section 66.705 Constitution effective, when — election to be held, when — may be by mail ballot — separate vote may be held on parts or alternative sections — ballot form.

Effective 28 Aug 1993

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

66.705. Constitution effective, when — election to be held, when — may be by mail ballot — separate vote may be held on parts or alternative sections — ballot form. — 1. The county constitution framed by the commission shall take effect on the day fixed therein and shall supersede any existing charter, county constitution or government, if approved by the majority of the qualified voters of the county voting thereon. The county constitution shall be submitted by the county constitution commission to the election authority of the county not later than thirty days after the completion of the county constitution or more than one year from the date of the selection of the county constitution commission by the circuit court. The election authority of the county shall conduct the election at the next available election authorized under state law. The election shall be conducted under the provisions of chapter 115 and may, at the request of the county constitution commission, be conducted by mail ballot. The commission may submit for separate vote any parts of the county constitution, or any alternative sections or articles, and the alternative sections or articles receiving the larger affirmative vote shall prevail if a charter is adopted.

2. In addition to notices required under chapter 115, the election authority shall publish the full text of the county constitution in each newspaper of general circulation in the county at least once a week for at least three weeks, the last publication to be not more than three nor less than two weeks immediately preceding the election.

3. The ballot of submission shall contain, but need not be limited to, the following language:

­

­

­­

­

(L. 1993 H.B. 551 & 552 § 2 subsecs. 3, 4, 5 merged with S.B. 67 § 10 subsecs. 3, 4, 5 merged with S.B. 88 § 1 subsecs. 3, 4, 5)



Section 66.707 Constitution certificates as ratified to be filed where.

Effective 28 Aug 1993

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

66.707. Constitution certificates as ratified to be filed where. — Duplicate certificates shall be made, setting forth the county constitution adopted and its ratification, signed by the election authority of the county after canvassing election returns. One of such certified copies shall be deposited in the office of the secretary of state and the other, after being recorded in the records of the county, shall be deposited among the archives of the county and all courts shall take judicial notice thereof. This section shall also apply to any amendment to the county constitution.

(L. 1993 H.B. 551 & 552 § 2 subsec. 6 merged with S.B. 67 § 10 subsec. 6 merged with S.B. 88 § 1 subsec. 6)



Section 66.710 Amendments to the county constitution, procedure, effective when.

Effective 28 Aug 1993

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

66.710. Amendments to the county constitution, procedure, effective when. — All amendments to such county constitution shall be approved by the voters and shall become part of the county constitution at the time and under the conditions fixed in the amendments.

(L. 1993 H.B. 551 & 552 § 2 subsec. 7 merged with S.B. 67 § 10 subsec. 7 merged with S.B. 88 § 1 subsec. 7)



Section 66.711 Certain counties of the first classification may adopt alternative form of constitutional charter, procedure — constitution effective when.

Effective 28 Aug 1994

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

66.711. Certain counties of the first classification may adopt alternative form of constitutional charter, procedure — constitution effective when. — 1. Pursuant to Section 9 of Article VI of the State Constitution, any county of the first classification without a charter form of government may adopt an alternative form of government and frame a county constitution for the vesting of any and all powers the general assembly has the authority to confer, provided such powers are consistent with the constitution of this state and not limited or denied by either the county constitution or by laws of this state, except those powers to regulate and provide for free and open elections. A county approving the alternative form of government and adopting a county constitution in the manner prescribed by this section shall only impose such taxes as it is authorized by the constitution and law to impose. The county commission of such a county may authorize the submission of the question set forth in this section by placing such question on the ballot at a county or state general, primary or special election as set by the county commission. The circuit judges of the circuit where such county is located shall establish a county constitution commission to develop a county constitution if the qualified voters of the county, at a county or state general, primary or special election, approve the following question:

­

­

­­

­

2. In any county where the question submitted pursuant to subsection 1 of this section is approved, the circuit judges of the circuit where such county is located shall, within sixty days after certification of the election results by the election authority, appoint a commission to frame the county constitution, consisting of fourteen residents of the county who shall serve without pay and be equally divided between the two political parties casting the greater number of votes for governor at the last preceding gubernatorial election.

3. The county constitution framed by the commission shall take effect on the day fixed therein and shall supersede any existing county constitution or government, if approved by the majority of the qualified voters of the county voting thereon. The county constitution shall be submitted by the county constitution commission to the election authority of the county not later than thirty days after the completion of the county constitution or more than one year from the date of the selection of the county constitution commission by the circuit court. The election authority of the county shall conduct the election at the next available election authorized under state law. The election shall be conducted under the provisions of chapter 115 and may, at the request of the county constitution commission, be conducted by mail ballot. The commission may submit for separate vote any parts of the county constitution, or any alternative sections or articles, and the alternative sections or articles receiving the larger affirmative vote shall prevail if a constitution is adopted.

4. In addition to notices required under chapter 115, the election authority shall publish the full text of the county constitution in each newspaper of general circulation in the county at least once a week for at least three weeks, the last publication to be not more than three nor less than two weeks immediately preceding the election.

5. The ballot of submission shall contain, but need not be limited to, the following language:

­

­

­­

­

6. Duplicate certificates shall be made, setting forth the county constitution adopted and its ratification, signed by the election authority of the county after canvassing election returns. One of such certified copies shall be deposited in the office of the secretary of state and the other, after being recorded in the records of the county, shall be deposited among the archives of the county and all courts shall take judicial notice thereof. This subsection shall also apply to any amendment to the county constitution.

7. All amendments to such county constitution shall be approved by the voters and shall become part of the county constitution at the time and under the conditions fixed in the amendments.

8. Pursuant to section 1.140, the provisions of this section are severable. If any provision of this section is found by a court of competent jurisdiction to be unconstitutional, the remaining provisions of this act* are valid unless the court finds the valid provisions of this act* are so essentially and inseparably connected with, and so dependent upon, the void provision that it cannot be presumed the legislature would have enacted the valid provisions without the void one; or unless the court finds that the valid provisions, standing alone, are incomplete and are incapable of being executed in accordance with the legislative intent.

(L. 1994 S.B. 700 § 1)

*"This act" (S.B. 700, 1994) contained numerous sections. Consult Disposition of Sections table for a definitive listing.






Chapter 67 Political Subdivisions, Miscellaneous Powers

Chapter Cross References



Section 67.010 Political subdivisions to prepare annual budget — contents — expenditures not to exceed revenues.

Effective 28 Aug 1961

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.010. Political subdivisions to prepare annual budget — contents — expenditures not to exceed revenues. — 1. Each political subdivision of this state, as defined in section 70.120, except those required to prepare an annual budget by chapter 50 and section 165.191, shall prepare an annual budget. The annual budget shall present a complete financial plan for the ensuing budget year, and shall include at least the following information:

(1) A budget message describing the important features of the budget and major changes from the preceding year;

(2) Estimated revenues to be received from all sources for the budget year, with a comparative statement of actual or estimated revenues for the two years next preceding, itemized by year, fund, and source;

(3) Proposed expenditures for each department, office, commission, and other classification for the budget year, together with a comparative statement of actual or estimated expenditures for the two years next preceding, itemized by year, fund, activity, and object;

(4) The amount required for the payment of interest, amortization, and redemption charges on the debt of the political subdivision;

(5) A general budget summary.

2. In no event shall the total proposed expenditures from any fund exceed the estimated revenues to be received plus any unencumbered balance or less any deficit estimated for the beginning of the budget year; provided, that nothing herein shall be construed as requiring any political subdivision to use any cash balance as current revenue or to change from a cash basis of financing its expenditures.

(L. 1961 p. 282 § 1)



Section 67.020 Budget officer, designation, duties — submission of budget.

Effective 28 Aug 1961

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.020. Budget officer, designation, duties — submission of budget. — 1. The budget shall be prepared under the direction of a budget officer. Except as otherwise provided by law, charter, or ordinance, the budget officer shall be designated by the governing body of the political subdivision. All officers and employees shall cooperate with and provide to the budget officer such information and such records as he shall require in developing the budget. The budget officer shall review all the expenditure requests and revenue estimates, after which he shall prepare the proposed budget as defined herein.

2. After the budget officer has prepared the proposed budget, he shall submit it, along with such supporting schedules, exhibits, and other explanatory material as may be necessary for the proper understanding of the financial needs and position of the political subdivision, to the governing body. He shall submit at the same time complete drafts of such orders, motions, resolutions, or ordinances as may be required to authorize the proposed expenditures and produce the revenues necessary to balance the proposed budget.

(L. 1961 p. 282 § 2)



Section 67.030 Governing body may revise budget, limits — approval.

Effective 28 Aug 1961

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.030. Governing body may revise budget, limits — approval. — The governing body of each political subdivision may revise, alter, increase or decrease the items contained in the proposed budget, subject to such limitations as may be provided by law or charter; provided, that in no event shall the total authorized expenditures from any fund exceed the estimated revenues to be received plus any unencumbered balance or less any deficit estimated for the beginning of the budget year. Except as otherwise provided by law or charter, the governing body of each political subdivision shall, before the beginning of the fiscal year, approve the budget and approve or adopt such orders, motions, resolutions, or ordinances as may be required to authorize the budgeted expenditures and produce the revenues estimated in the budget.

(L. 1961 p. 282 § 4)



Section 67.040 Increase of expenditure over budgeted amount to be made only on formal resolution.

Effective 28 Aug 1961

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.040. Increase of expenditure over budgeted amount to be made only on formal resolution. — After any political subdivision has approved the budget for any year and has approved or adopted the orders, motions, resolutions, or ordinances required to authorize the expenditures proposed in the budget, the political subdivision shall not increase the total amount authorized for expenditure from any fund, unless the governing body adopts a resolution setting forth the facts and reasons making the increase necessary and approves or adopts an order, motion, resolution or ordinance to authorize the expenditures.

(L. 1961 p. 282 § 6)



Section 67.042 License or fee adjustment not deemed "increase", as used in Missouri Constitution, Article X, Section 22, when — records required.

Effective 28 Aug 1987

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.042. License or fee adjustment not deemed "increase", as used in Missouri Constitution, Article X, Section 22, when — records required. — The term "increasing" as used in Section 22 of Article X of the Constitution of the State of Missouri when referring to any license or fee of any county or other political subdivision does not mean adjustments in the level of any license or fee necessary to maintain funding of a service, program or activity which was in existence on November 4, 1980, or which was approved by a vote of the people subsequent to November 4, 1980. A statement of the costs necessary to maintain the funding of such service, program or activity shall be prepared and shall indicate the service, program or activity supported by the license or fee. The statement and work papers related thereto shall be a public record and subject to examination pursuant to chapter 610.

(L. 1987 H.B. 509 § 1)



Section 67.048 Annual report required, when.

Effective 28 Aug 2007

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.048. Annual report required, when. — Any county board that receives funding from the county treasury and whose members are appointed by the county commission shall submit an annual report to the county commission at the end of each fiscal year itemizing its expenditures.

(L. 2007 S.B. 22)



Section 67.050 Transfer of funds from one agency to another.

Effective 28 Aug 1961

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.050. Transfer of funds from one agency to another. — During the budget year, any political subdivision may transfer any unencumbered balance or portion thereof from the expenditure authorization of one department, office, commission, or other classification to another, subject to such limitations as may be provided by law or charter.

(L. 1961 p. 282 § 7)



Section 67.055 Moneys collected for additional costs and expenses, review by county budget officer.

Effective 28 Aug 2005

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.055. Moneys collected for additional costs and expenses, review by county budget officer. — Any moneys received or collected to fund additional costs and expenses incurred by any county office shall be reviewed by the county budget officer when he or she is formulating the annual budget and shall be used solely for the purposes provided for in statute for each fund.

(L. 2005 H.B. 58 merged with H.B. 186)



Section 67.060 Orders increasing total budget kept on file three years — attestation.

Effective 28 Aug 1961

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.060. Orders increasing total budget kept on file three years — attestation. — The budget or the orders, motions, resolutions, or ordinances as may be required to authorize the expenditures proposed in the budget as finally approved; and any orders, motions, resolutions or ordinances to increase the total amount authorized for expenditure adopted shall remain on file for three years and shall be public records and open to inspection. To each copy so filed the budget officer shall attest to the fact that preparation and adoption procedures were conducted in the manner prescribed herein.

(L. 1961 p. 282 § 8)



Section 67.070 Budget for preceding year to govern, when.

Effective 28 Aug 1961

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.070. Budget for preceding year to govern, when. — If at the beginning of any fiscal year any political subdivision has not approved or adopted and filed the budget and the expenditure orders, motions, resolutions, or ordinances required herein for the current fiscal year, and except as otherwise provided by law or charter the several amounts authorized in the expenditure orders, motions, resolutions, or ordinances for the next preceding fiscal year for the objects and purposes specified therein, so far as the same shall relate to operation and maintenance expenses, shall be deemed to be reappropriated for the several objects and purposes specified in said expenditure orders, motions, resolutions, or ordinances, until such time as the budget and the expenditure orders, motions, resolutions, or ordinances for the current fiscal year are approved or adopted and filed as required herein.

(L. 1961 p. 282 § 9)



Section 67.080 Expenditures prohibited unless authorized under this chapter.

Effective 28 Aug 1961

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.080. Expenditures prohibited unless authorized under this chapter. — The expenditure orders, motions, resolutions, or ordinances approved or adopted and filed as provided herein, and the transfers made as provided herein, shall constitute the authorization for the expenditure of money for the budget year. No expenditure of public moneys shall be made unless it is authorized as provided herein.

(L. 1961 p. 282 § 10)



Section 67.085 Investment of certain public funds, conditions.

Effective 10 Jul 2012, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.085. Investment of certain public funds, conditions. — Notwithstanding any law to the contrary, any political subdivision of the state and any other public entity in Missouri may invest funds of the public entity not immediately needed for the purpose to which such funds or any of them may be applicable provided each public entity meets the requirements for separate deposit insurance of public funds permitted by federal deposit insurance and in accordance with the following conditions:

(1) The public funds are invested through a financial institution which has been selected as a depositary of the funds in accordance with the applicable provisions of the statutes of Missouri relating to the selection of depositaries and such financial institution enters into a written agreement with the public entity;

(2) The selected financial institution arranges for the deposit of the public funds in deposit accounts in one or more financial institutions wherever located in the United States, for the account of the public entity;

(3) Each such deposit account is insured by federal deposit insurance for one hundred percent of the principal and accrued interest of the deposit;

(4) The selected financial institution acts as custodian for the public entity with respect to such deposit accounts; and

(5) On the same date that the public funds are deposited under subdivision (2) of this section, the selected financial institution receives an amount of deposits from customers of other financial institutions equal to the amount of the public funds initially invested by the public entity through the selected financial institution.

(L. 2004 S.B. 1093, A.L. 2012 H.B. 1400)

Effective 7-10-12



Section 67.090 State officials to prepare forms for budgets, orders, resolutions and ordinances — assistance.

Effective 28 Aug 1961

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.090. State officials to prepare forms for budgets, orders, resolutions and ordinances — assistance. — 1. The state commissioner of education shall develop or approve adequate forms which may be used by school districts of this state for the budgets, orders, motions, resolutions and ordinances required herein and is authorized to appoint committees of officials of the school districts to assist in developing such forms; and when requested to do so, shall assist the school districts in using such forms.

2. The state auditor shall develop or approve adequate forms which may be used by political subdivisions other than school districts of this state for the budgets, orders, motions, resolutions and ordinances required herein and is authorized to appoint committees of officials of political subdivisions other than school districts to assist in developing such forms; and when requested to do so shall assist the political subdivisions other than school districts in using such forms.

(L. 1961 p. 282 § 11)



Section 67.100 Applicability of law.

Effective 28 Aug 1961

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.100. Applicability of law. — Each political subdivision covered by the provisions of this chapter shall prepare and approve a budget and shall authorize expenditures in the manner provided herein for each fiscal year which begins after June 30, 1962, and this chapter shall apply to each such budget and expenditure authorization.

(L. 1961 p. 282 § 12)



Section 67.110 Fixing ad valorem property tax rates, procedure — failure to establish, effect — new or increased taxes approved after September 1 not to be included in that year's tax levy, exception.

Effective 28 Aug 2010

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.110. Fixing ad valorem property tax rates, procedure — failure to establish, effect — new or increased taxes approved after September 1 not to be included in that year's tax levy, exception. — 1. Each political subdivision in the state, except counties and any political subdivision located at least partially within any county with a charter form of government or any political subdivision located at least partially within any city not within a county, shall fix its ad valorem property tax rates as provided in this section not later than September first for entry in the tax books. Each political subdivision located, at least partially, within a county with a charter form of government or within a city not within a county shall fix its ad valorem property tax rates as provided in this section not later than October first for entry in the tax books for each calendar year after December 31, 2008. Before the governing body of each political subdivision of the state, except counties, as defined in section 70.120, fixes its rate of taxation, its budget officer shall present to its governing body the following information for each tax rate to be levied: the assessed valuation by category of real, personal and other tangible property in the political subdivision as entered in the tax book for the fiscal year for which the tax is to be levied, as provided by subsection 3 of section 137.245, the assessed valuation by category of real, personal and other tangible property in the political subdivisions for the preceding taxable year, the amount of revenue required to be provided from the property tax as set forth in the annual budget adopted as provided by this chapter, and the tax rate proposed to be set. Should any political subdivision whose taxes are collected by the county collector of revenue fail to fix its ad valorem property tax rate by the date provided under this section for such political subdivision, then no tax rate other than the rate, if any, necessary to pay the interest and principal on any outstanding bonds shall be certified for that year.

2. The governing body shall hold at least one public hearing on the proposed rates of taxes at which citizens shall be heard prior to their approval. The governing body shall determine the time and place for such hearing. A notice stating the hour, date and place of the hearing shall be published in at least one newspaper qualified under the laws of the state of Missouri of general circulation in the county within which all or the largest portion of the political subdivision is situated, or such notice shall be posted in at least three public places within the political subdivision; except that, in any county of the first class having a charter form of government, such notice may be published in a newspaper of general circulation within the political subdivision even though such newspaper is not qualified under the laws of Missouri for other legal notices. Such notice shall be published or posted at least seven days prior to the date of the hearing. The notice shall include the assessed valuation by category of real, personal and other tangible property in the political subdivision for the fiscal year for which the tax is to be levied as provided by subsection 3 of section 137.245, the assessed valuation by category of real, personal and other tangible property in the political subdivision for the preceding taxable year, for each rate to be levied the amount of revenue required to be provided from the property tax as set forth in the annual budget adopted as provided by this chapter, and the tax rates proposed to be set for the various purposes of taxation. The tax rates shall be calculated to produce substantially the same revenues as required in the annual budget adopted as provided in this chapter. Following the hearing the governing body of each political subdivision shall fix the rates of taxes, the same to be entered in the tax book. Failure of any taxpayer to appear at such hearing shall not prevent the taxpayer from pursuit of any other legal remedy otherwise available to the taxpayer. Nothing in this section absolves political subdivisions of responsibilities under section 137.073, nor to adjust tax rates in event changes in assessed valuation occur that would alter the tax rate calculations.

3. Each political subdivision of the state shall fix its property tax rates in the manner provided in this section for each fiscal year which begins after December 31, 1976. New or increased tax rates for political subdivisions whose taxes are collected by the county collector approved by voters after September first of any year shall not be included in that year's tax levy except for any new tax rate ceiling approved pursuant to section 71.800.

4. In addition to the information required under subsections 1 and 2 of this section, each political subdivision shall also include the increase in tax revenue due to an increase in assessed value as a result of new construction and improvement and the increase, both in dollar value and percentage, in tax revenue as a result of reassessment if the proposed tax rate is adopted.

(L. 1976 H.B. 1162 §§ 67.110, 2, A.L. 1981 S.B. 34, A.L. 1983 S.B. 63, et al., A.L. 1987 H.B. 909, A.L. 2007 S.B. 22, A.L. 2008 S.B. 711, A.L. 2010 H.B. 1316 merged with H.B. 1392)



Section 67.130 Training commission for county officials established — purposes — members — appointment — duties.

Effective 28 Aug 1986

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.130. Training commission for county officials established — purposes — members — appointment — duties. — 1. The various associations of county officials may establish a training commission for county clerks, county collectors, county assessors, county treasurers, county auditors, county coroners and medical examiners, county sheriffs, county recorders of deeds, county commissioners and certain public administrators training programs established by such commissions shall consist of not less than twenty nor more than thirty hours of actual instruction per year, to deal with areas of concern in intergovernmental relations between state offices and the aforesaid county officers. The training commission may call upon the appropriate state offices for assistance in developing and administering the training programs. Each county officer named above shall annually attend the training program required by the provisions of this section.

2. There is hereby established a "County Officials Training Commission". The commission shall approve and accredit the training programs and instructors for the training mandated by this section. The commission shall be composed of three members from each of the following classes of county officials: county clerks, county collectors, county assessors, county coroners, county medical examiners, and assistant county medical examiners, county treasurers, county auditors, county sheriffs, county recorders of deeds, county commissioners and certain public administrators. The three members from each class of officials shall include one member from a county of the first class without a charter form of government, one member from a county of the second class, and one member from a county of the third or fourth class. The three members representing county coroners, county medical examiners, and assistant county medical examiners may be appointed from any class of counties in which coroners or medical examiners are required by law. Upon August 13, 1984, or as soon thereafter as possible, the officers of each appropriate association of county officials shall appoint the three members to serve on the training commission.

3. The county officials training commission shall have exclusive authority to approve and accredit training programs and certify attendance. Attendance for the required number of hours shall be the only basis for accreditation of each official.

(L. 1984 S.B. 601 § 5, A.L. 1986 H.B. 1164)



Section 67.136 Municipal courts, utilization of collection agencies permitted, when.

Effective 28 Aug 2012

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.136. Municipal courts, utilization of collection agencies permitted, when. — Notwithstanding any other provisions of law to the contrary, any city or county that has established a municipal court may utilize collections agencies to collect any court or administrative fines or costs associated with a finding of guilt for a criminal offense or an infraction, or entry of a civil judgment, which are legally owed, enforceable, past due, and remain uncollected.

(L. 2012 S.B. 628)



Section 67.138 Liability of political subdivisions for certain frivolous actions.

Effective 28 Aug 1999

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.138. Liability of political subdivisions for certain frivolous actions. — Any county, city, town, village or other political subdivision found to have filed a frivolous action against any firearms or ammunition manufacturer, trade association or dealer, shall be liable for all costs, attorneys' fees and other sanctions as the court finds necessary to prevent such future actions by the plaintiff or entities similarly situated.

(L. 1999 S.B. 1, et al. § 8)



Section 67.140 Ownership of domestic animals, no laws or regulations to prohibit.

Effective 28 Aug 2009

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.140. Ownership of domestic animals, no laws or regulations to prohibit. — No political subdivision of the state nor any local government, city or county, or any agency, authority, board, commission, department or officer thereof, shall enact any ordinance or promulgate or issue any regulation, rule, policy, guideline or proclamation describing the relationship between persons and domestic animals as other than persons may or can own domestic animals.

(L. 2009 H.B. 481 § 3)



Section 67.145 First responders, political activity while off duty and not in uniform, political subdivisions not to prohibit — first responder defined.

Effective 28 Aug 2016

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.145. First responders, political activity while off duty and not in uniform, political subdivisions not to prohibit — first responder defined. — 1. No political subdivision of this state shall prohibit any first responder from engaging in any political activity while off duty and not in uniform, being a candidate for elected or appointed public office, or holding such office unless such political activity or candidacy is otherwise prohibited by state or federal law.

2. As used in this section, “first responder” means any person trained and authorized by law or rule to render emergency medical assistance or treatment. Such persons may include, but shall not be limited to, emergency first responders, police officers, sheriffs, deputy sheriffs, firefighters, ambulance attendants and attendant drivers, emergency medical technicians, mobile emergency medical technicians, emergency medical technician-paramedics, registered nurses, or physicians.

(L. 2013 H.B. 307 merged with H.B. 336 merged with S.B. 216, A.L. 2016 S.B. 732 merged with S.B. 765)



Section 67.150 Insurance for elected officials and employees, political subdivision may contribute — contracting procedure.

Effective 28 Aug 1993

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.150. Insurance for elected officials and employees, political subdivision may contribute — contracting procedure. — 1. The governing body of any political subdivision may utilize the revenues and other available funds of the subdivision, as a part of the compensation of the elected officials and employees of the subdivision, to contribute to the cost of a plan, including a plan underwritten by insurance, for furnishing all or part of hospitalization or medical expenses, life insurance or similar benefits for the subdivision's elected officials and employees. If any county elects to provide a plan for furnishing all or part of hospitalization or medical expenses, such plan shall include all elected officials, if any elected officials are to be covered.

2. No contract shall be entered into by the governing body of the political subdivision to purchase any insurance policy or policies pursuant to the terms of this section unless the contract is submitted to competitive bidding at least every three years and the contract is awarded to the lowest and best bidder.

(L. 1980 H.B. 1441, A.L. 1984 S.B. 631, A.L. 1990 S.B. 525 merged with S.B. 580, A.L. 1993 H.B. 658)



Section 67.200 Political subdivisions or corporations having over $100,000,000 assessed valuation may pension officers and employees — exceptions.

Effective 28 Aug 1988

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.200. Political subdivisions or corporations having over $100,000,000 assessed valuation may pension officers and employees — exceptions. — 1. Any political corporation or subdivision of this state, now having or which may hereafter have an assessed valuation of one hundred million dollars or more, except counties of the second class having a population in excess of sixty-five thousand but less than one hundred twenty thousand inhabitants, which adjoins a county of the first class with a charter form of government, which does not now have a pension system for its officers and employees adopted pursuant to state law, may provide by proper legislative action of its governing body for the pensioning of its officers and employees and the widows and minor children of deceased officers and employees and to appropriate and utilize its revenues and other available funds for such purposes.

2. In adopting a pension plan, such counties, other political corporations or political subdivisions may provide for different benefits and requirements for elected officers and appointed officers and employees.

(L. 1967 p. 140 § 1, A.L. 1973 H.B. 629, A.L. 1988 H.B. 1098)



Section 67.210 Political subdivisions may provide health insurance benefits when, to whom.

Effective 28 Aug 2003

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.210. Political subdivisions may provide health insurance benefits when, to whom. — Any political subdivision which provides or pays for health insurance benefits for its officers and employees may also provide or pay for all or part of such benefits, as may be determined by the governing body of the political subdivision, for the dependents of its officers and employees, and for retired officers and employees and their dependents and the dependents of deceased officers and employees of the political subdivision.

(L. 1985 H.B. 670, A.L. 1998 S.B. 676, A.L. 2000 H.B. 1808, A.L. 2003 H.B. 553)



Section 67.212 Failure of board members to attend meetings, commission's power to replace.

Effective 28 Aug 1998

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.212. Failure of board members to attend meetings, commission's power to replace. — The county commission of any county may replace any member on any board over which the commission has the authority to appoint members for failing without good cause to attend meetings of the board.

(L. 1998 S.B. 676)



Section 67.250 Cities and counties may grant funds to fire protection and library districts, when.

Effective 28 Aug 1975

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.250. Cities and counties may grant funds to fire protection and library districts, when. — Any city or county of this state may grant funds of the city or county, regardless of source, for the support of any public library or fire protection district if the library or fire protection district is located within the city or county, or if the city or county is within the district served by the library or fire protection district. Funds so granted by a city or county may be used by the governing body of the library or fire protection district for operational expenses, repairs or replacements, or for capital improvements.

(L. 1975 S.B. 10 § 1)



Section 67.275 Electrical contractor licenses issued by political subdivisions valid in all political subdivisions.

Effective 28 Aug 2004

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.275. Electrical contractor licenses issued by political subdivisions valid in all political subdivisions. — 1. The holder of a current and active electrical contractor license issued by any political subdivision of this state, whose requirements are equal to or exceed the requirements for obtaining an electrical contractor license on August 28, 2004, in St. Louis County, shall be valid within any political subdivision of this state.

2. The provisions of this section shall not prohibit any political subdivision in this state from enforcing any code or law not contained herein, or to:

(1) Issue an electrical contractor license valid for that political subdivision, except for a person who holds a license as provided in subsection 1 of this section;

(2) Require a business license to perform electrical contracting work;

(3) Issue electrical contracting permits;

(4) Enforce codes of the political subdivision; or

(5) Inspect the work of a licensee.

3. Political subdivisions of this state that do not have the authority to issue or require electrical contractor licenses prior to August 28, 2004, shall not be granted such authority under the provisions of this section.

(L. 2004 H.B. 1195 § 2)



Section 67.280 Communities may incorporate by reference certain technical codes — penalty provisions, requirements — definitions.

Effective 28 Aug 2009

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.280. Communities may incorporate by reference certain technical codes — penalty provisions, requirements — definitions. — 1. As used in this section, the following terms mean:

(1) "Code", any published compilation of rules prepared by various technical trade associations, federal agencies, this state or any agency thereof, but shall be limited to: regulations concerning the construction of buildings and continued occupancy thereof; mechanical, plumbing, and electrical construction; and fire prevention;

(2) "Community", any county, fire protection district or municipality;

(3) "County", any county in the state;

(4) "Fire protection district", any fire protection district in the state;

(5) "Municipality", any incorporated city, town or village.

2. Any community, if the community otherwise has the power under the law to adopt such an ordinance, may adopt or repeal an ordinance which incorporates by reference the provisions of any code or portions of any code, or any amendment thereof, properly identified as to date and source, without setting forth the provisions of such code in full. At least one copy of such code, portion or amendment which is incorporated or adopted by reference, shall be filed in the office of the clerk of the community and there kept available for public use, inspection, and examination. The filing requirements herein prescribed shall not be deemed to be complied with unless the required copies of such codes, portion, or amendment or public record are filed with the clerk of such community for a period of ninety days prior to the adoption of the ordinance which incorporates such code, portion, or amendment by reference.

3. Any ordinance adopting a code, portion, or amendment by reference shall state the penalty for violating such code, portion, or amendment, or any provisions thereof separately, and no part of any such penalty shall be incorporated by reference.

(L. 1983 H.B. 92 §§ 1, 2, 3, A.L. 1995 H.B. 452, et al., A.L. 2009 H.B. 859)



Section 67.281 Installation of fire sprinklers to be offered to purchaser by builder of certain dwellings — purchaser may decline.

Effective 28 Aug 2016

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.281. Installation of fire sprinklers to be offered to purchaser by builder of certain dwellings — purchaser may decline. — 1. A builder of one- or two-family dwellings or townhouses shall offer to any purchaser on or before the time of entering into the purchase contract the option, at the purchaser’s cost, to install or equip fire sprinklers in the dwelling or townhouse. Notwithstanding any other provision of law to the contrary, no purchaser of such a one- or two-family dwelling or townhouse shall be denied the right to choose or decline to install a fire sprinkler system in such dwelling or townhouse being purchased by any code, ordinance, rule, regulation, order, or resolution by any county or other political subdivision. Any county or other political subdivision shall provide in any such code, ordinance, rule, regulation, order, or resolution the mandatory option for purchasers to have the right to choose and the requirement that builders offer to purchasers the option to purchase fire sprinklers in connection with the purchase of any one- or two-family dwelling or townhouse.

2. Any governing body of any political subdivision that adopts the 2009 International Residential Code for One- and Two-Family Dwellings or a subsequent edition of such code without mandated automatic fire sprinkler systems in Section R313 of such code shall retain the language in section R317 of the 2006 International Residential Code for two-family dwellings (R317.1) and townhouses (R317.2).

(L. 2009 H.B. 103 and L. 2009 S.B. 513, A.L. 2011 H.B. 315 merged with S.B. 108, A.L. 2014 H.B. 1410 merged with S.B. 655 merged with S.B. 672, A.L. 2016 S.B. 732)



Section 67.282 Public street used for construction traffic not to be limited by ordinances, when (certain counties).

Effective 28 Aug 1994

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.282. Public street used for construction traffic not to be limited by ordinances, when (certain counties). — Notwithstanding any provision of law to the contrary, in any county of the first classification with a charter form of government which has a population of at least nine hundred thousand inhabitants, in any county of the first classification with a charter form of government which has a population of at least two hundred thousand inhabitants but not more than three hundred thousand inhabitants, and in any county of the first classification that does not have a charter form of government which has at least one hundred sixty-five thousand inhabitants but not more than two hundred thousand inhabitants, the use of any public street for construction traffic where such street is the only route to reach a specific parcel of property shall not be limited by an order or ordinance of any political subdivision of this state affecting construction traffic, directly or indirectly, whether or not such property is located within the boundaries of such political subdivision.

(L. 1994 H.B. 1115 § 3 merged with H.B. 1430 § 2)



Section 67.287 Minimum standards for municipalities in St. Louis County — definitions — failure to meet minimum standards, remedy, ballot language.

Effective 28 Aug 2016

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.287. Minimum standards for municipalities in St. Louis County — definitions — failure to meet minimum standards, remedy, ballot language. — 1. As used in this section, the following terms mean:

(1) “Minimum standards”, adequate and material provision of each of the items listed in subsection 2 of this section;

(2) “Municipality”, any city, town, or village located in any county with a charter form of government and with more than nine hundred fifty thousand inhabitants;

(3) “Peace officer”, any peace officer as defined in section 590.010 who is licensed under chapter 590.

2. Every municipality shall meet the following minimum standards within three years of August 28, 2015, by providing the following municipal services, financial services, and reports, except that the provision of subdivision (6) of this subsection shall be completed within six years:

(1) A balanced annual budget listing anticipated revenues and expenditures, as required in section 67.010;

(2) An annual audit by a certified public accountant of the finances of the municipality that includes a report on the internal controls utilized by the municipality to prevent misuse of public funds. The municipality also shall include its current procedures that show compliance with or reasonable exceptions to the recommended internal controls;

(3) A cash management and accounting system that accounts for all revenues and expenditures;

(4) Adequate levels of insurance to minimize risk to include:

(a) General liability coverage;

(b) If applicable, liability coverage with endorsements to cover emergency medical personnel and paramedics;

(c) If applicable, police professional liability coverage;

(d) Workers compensation benefits for injured employees under the provisions of chapter 287; and

(e) Bonds for local officials as required by section 77.390, 79.260, 80.250, or local charter;

(5) Access to a complete set of ordinances adopted by the governing body available to the public within ten business days of a written request. An online version of the regulations or code shall satisfy this requirement for those ordinances that are codified;

(6) If a municipality has a police department or contracts with another police department for public safety services, a police department accredited or certified by the Commission on Accreditation for Law Enforcement Agencies or the Missouri Police Chiefs Association or a contract for police service with a police department accredited or certified by such entities;

(7) Written policies regarding the safe operation of emergency vehicles, including a policy on police pursuit;

(8) Written policies regarding the use of force by peace officers;

(9) Written general orders for a municipal police department unless contracting with another municipality or county for police services;

(10) Written policies for collecting and reporting all crime and police stop data for the municipality as required by law. Such policies shall be forwarded to the attorney general’s office;

(11) Construction code review by existing staff, directly or by contract with a public or private agency. The provisions of this subdivision shall not require the municipality to adopt an updated construction code; and

(12) Information published annually on the website of the municipality indicating how the municipality met the standards in this subsection. If there is no municipal website, the information shall be submitted to the county for publication on its website, if it has a website.

3. If any resident of a municipality has belief or knowledge that such municipality has failed to ensure that the standards listed in subsection 2 of this section are regularly provided and are likely to continue to be provided, he or she may make an affidavit before any person authorized to administer oaths setting forth the facts alleging the failure to meet the required standards and file the affidavit with the attorney general. It shall be the duty of the attorney general, if, in his or her opinion, the facts stated in the affidavit justify, to declare whether the municipality is operating below minimum standards, and if it is, the municipality shall have sixty days to rectify the deficiencies in services noted by the attorney general. If after sixty days the municipality is still deemed by the attorney general to have failed to rectify sufficient minimum standards to be in compliance with those specified by subsection 2 of this section, the attorney general may file suit in the circuit court of the county. If the court finds that the municipality is not in compliance with the minimum standards specified in subsection 2 of this section, the circuit court of the county shall order the following remedies:

(1) Appointment of an administrative authority for the municipality including, but not limited to, another political subdivision, the state, or a qualified private party to administer all revenues under the name of the municipality or its agents and all funds collected on behalf of the municipality. If the court orders an administrative authority to administer the revenues under this subdivision, it may send an order to the director of revenue or other party charged with distributing tax revenue, as identified by the attorney general, to distribute such revenues and funds to the administrative authority who shall use such revenues and existing funds to provide the services required under a plan approved by the court. The court shall enter an order directing all financial and other institutions holding funds of the municipality, as identified by the attorney general, to honor the directives of the administrative authority;

(2) If the court finds that the minimum standards specified in subsection 2 of this section still are not established at the end of ninety days from the time the court finds that the municipality is not in compliance with the minimum standards specified in subsection 2 of this section, the court may either enter an order disincorporating the municipality or order placed on the ballot the question of whether to disincorporate the municipality as provided in subdivisions (1), (2), (4), and (5) of subsection 3 of section 479.368. The court also shall place the question of disincorporation on the ballot as provided by subdivisions (1), (2), (4), and (5) of subsection 3 of section 479.368 if at least twenty percent of the registered voters residing in the subject municipality or forty percent of the number of voters who voted in the last municipal election, whichever is lesser, submit a petition to the court while the matter is pending, seeking disincorporation. The question shall be submitted to the voters in substantially the following form:

­

­

­­

­

4. The court shall have ongoing jurisdiction to enforce its orders and carry out the remedies in subsection 3 of this section.

(L. 2015 S.B. 5, A.L. 2016 S.B. 572)

(2017) Population classification in section will only apply to St. Louis County for the foreseeable future, and as the State failed to demonstrate substantial justification for such special treatment, the section is unconstitutional as a special law in violation of Article III, Section 40(30). City of Normandy v. Greitens, 518 S.W.3d 183 (Mo.).



Section 67.300 Counties and cities, towns and villages authorized to operate ambulance service — rates may be set — insurance may be purchased.

Effective 28 Aug 1967

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.300. Counties and cities, towns and villages authorized to operate ambulance service — rates may be set — insurance may be purchased. — 1. Any county, city, town or village may provide a general ambulance service for the purpose of transporting sick or injured persons to a hospital, clinic, sanatorium or other place for treatment of the illness or injury, and for that purpose may

(1) Acquire by gift or purchase one or more motor vehicles suitable for such purpose and may supply and equip the same with such materials and facilities as are necessary for emergency treatment, and may operate, maintain, repair and replace such vehicles, supplies and equipment;

(2) Contract with one or more individuals, municipalities, counties, associations or other organizations for the operation, maintenance and repair of such vehicles and for the furnishing of emergency treatment;

(3) Employ any combination of the methods authorized in subdivisions (1) and (2) of this section.

2. The municipality or county shall formulate rules and regulations for the use of the equipment and may fix a schedule of fees or charges to be paid by persons requesting the use of the facilities and provide for the collection thereof.

3. The municipality or county may purchase insurance indemnifying against liability of the county or city and the driver and attendants of the ambulance for the negligent operation of the ambulance or other equipment or supplies or in rendering services incidental to the furnishing of the ambulance service.

(L. 1967 p. 140 § 1)

(1977) Held, cities must obtain ambulance licenses from the division of health in order to operate ambulance service. City of Raytown v. Danforth (Mo.), 560 S.W.2d 846.



Section 67.303 Economic growth, promotion and development in county — powers of county commission.

Effective 28 Aug 1988

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.303. Economic growth, promotion and development in county — powers of county commission. — 1. The county commission of any county may engage in activities designed for the purpose of promoting and developing economic growth within its county.

2. The county commission of any such county may contract with any political subdivision, firm, corporation, association, or person for the purposes of implementing the provisions of this section.

(L. 1988 H.B. 1142 § 1)



Section 67.304 Charitable contributions, organizations may solicit in roadway, when, procedure.

Effective 28 Aug 2007

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.304. Charitable contributions, organizations may solicit in roadway, when, procedure. — 1. The governing body of any municipality or county may authorize any organization to stand in a road in such municipality or county to solicit a charitable contribution. Any organization seeking authorization under this section shall file a written application with the governing body no later than the eleventh day before the solicitation is to begin. The application shall include:

(1) The date and time the solicitation is to occur;

(2) The location of the solicitation; and

(3) The number of solicitors to be involved at each location of the solicitation.

2. The governing body may require the applicant to obtain a permit or to pay a reasonable fee to receive the authorization.

3. The governing body may require proof of liability insurance in the amount determined by the municipality or county to cover damages that may arise from the solicitation. The insurance shall provide coverage against claims against the applicant and claims against the governing body.

4. Collections shall only be conducted at intersections controlled by electronic signal lights or by four-way stop signs.

5. The governing body may set a minimum age requirement for all individuals participating in charitable solicitation activities under this section.

(L. 2007 S.B. 22)



Section 67.305 Counties or cities not to arrest or punish for public intoxication.

Effective 28 Aug 1978

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.305. Counties or cities not to arrest or punish for public intoxication. — No county or municipality, except as provided in section 67.310, may adopt or enforce a law, rule or ordinance which authorizes or requires arrest or punishment for public intoxication or being a common or habitual drunkard or alcoholic. No county or municipality may interpret or apply any law or ordinance to circumvent the provisions of this section.

(L. 1977 H.B. 341 § 1, A.L. 1978 S.B. 749)



Section 67.306 Admission tickets, sale or resale of, no restrictions on price or fees, exceptions.

Effective 28 Nov 2007, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.306. Admission tickets, sale or resale of, no restrictions on price or fees, exceptions. — No regulation or ordinance of any city, county, or other political subdivision shall prohibit the sale or resale of an admission ticket to any legal event at any price or prohibit the charging of any fee in connection with such sale or resale except that nothing in this section shall be construed to prevent the enforcement of any regulation or ordinance relating to criminal activity, consumer fraud, false advertising, or other deceptive business practices.

(L. 2007 1st Ex. Sess H.B. 1)

Effective 11-28-07



Section 67.307 Sanctuary policies for municipalities prohibited — definitions — duty of law enforcement to cooperate in immigration enforcement.

Effective 01 Jan 2009, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.307. Sanctuary policies for municipalities prohibited — definitions — duty of law enforcement to cooperate in immigration enforcement. — 1. As used in this section, the following terms mean:

(1) "Law enforcement officer", a sheriff or peace officer of a municipality with the duty and power of arrest for violation of the general criminal laws of the state or for violation of ordinances of municipalities;

(2) "Municipality", any county, city, town, or village;

(3) "Municipality official", any elected or appointed official or any law enforcement officer serving the municipality;

(4) "Sanctuary policy", any municipality's order or ordinance, enacted or followed that:

(a) Limits or prohibits any municipality official or person employed by the municipality from communicating or cooperating with federal agencies or officials to verify or report the immigration status of any alien within such municipality; or

(b) Grants to illegal aliens the right to lawful presence or status within the municipality in violation of federal law.

2. No municipality shall enact or adopt any sanctuary policy. Any municipality that enacts or adopts a sanctuary policy shall be ineligible for any moneys provided through grants administered by any state agency or department until the sanctuary policy is repealed or is no longer in effect. Upon the complaint of any state resident regarding a specific government entity, agency, or political subdivision of this state or prior to the provision of funds or awarding of any grants to a government entity, agency, or political subdivision of this state, any member of the general assembly may request that the attorney general of the state of Missouri issue an opinion stating whether the government entity, agency, or political subdivision has current policies in contravention of this section.

3. The governing body, sheriff, or chief of police of each municipality shall provide each law enforcement officer with written notice of their duty to cooperate with state and federal agencies and officials on matters pertaining to enforcement of state and federal laws governing immigration.

4. This section shall become effective on January 1, 2009.

(L. 2008 H.B. 1549, et al.)

Effective 1-01-09



Section 67.310 Exceptions to freedom from arrest or punishment involving drunkenness or being under influence of alcohol.

Effective 28 Aug 1978

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.310. Exceptions to freedom from arrest or punishment involving drunkenness or being under influence of alcohol. — Nothing in section 67.305 shall be construed to affect any law, rule or ordinance against drunken driving, driving under the influence of alcohol or other similar offense involving the operation of a vehicle, aircraft, boat, machinery, firearms or other equipment, or regarding the sale, purchase, dispensing, possessing or use of alcoholic beverages at stated times and places or by a particular class of persons, nor shall section 67.305 prevent the apprehension, arrest, incarceration and prosecution of any person who commits any other crime while intoxicated or under the influence of alcohol.

(L. 1977 H.B. 341 § 2, A.L. 1978 S.B. 749)



Section 67.315 Intoxicated persons, how handled — officer granted immunity from legal action, when.

Effective 28 Aug 1978

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.315. Intoxicated persons, how handled — officer granted immunity from legal action, when. — 1. A person who appears to be incapacitated or intoxicated may be taken by a peace officer to the person's residence, to any available treatment service, or to any other appropriate local facility, which may if necessary include a jail, for custody not to exceed twelve hours.

2. Any officer detaining such person shall be immune from prosecution for false arrest and shall not be responsible in damages for taking action pursuant to subsection 1 above if the officer has reasonable grounds to believe the person is incapacitated or intoxicated by alcohol and he does not use unreasonable excessive force to detain such person.

3. Such immunity from prosecution includes the taking of reasonable action to protect himself or herself from harm by the intoxicated or incapacitated person.

(L. 1977 H.B. 341 § 3, A.L. 1978 S.B. 749)



Section 67.316 Public food service establishments, pets permitted, when.

Effective 28 Aug 2007

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.316. Public food service establishments, pets permitted, when. — 1. Notwithstanding any other provision of law to the contrary, the governing body of any county or municipality shall have the authority to establish an ordinance to allow patrons' pets, as defined in subdivision (20) of section 266.160, except for specialty pets as defined in subdivision (25) of section 266.160, within certain designated outdoor portions of public food service establishments.

2. The governing body shall require from the public food service establishment the following information:

(1) A diagram and description of the outdoor area to be designated as available to patrons' pets, including dimensions of the designated area;

(2) A depiction of the number and placement of tables, chairs, and restaurant equipment;

(3) Entryways and exits to the designated outdoor area;

(4) The boundaries of the designated area and of other areas of outdoor dining not available to patrons' pets;

(5) Any fences or other barriers;

(6) Surrounding property lines and public rights-of-way including sidewalks and common pathways; and

(7) Any other information deemed necessary by the governing body.

(L. 2007 S.B. 22 § 67.321)



Section 67.317 Ordinances restricting owner of real property displaying signs for sale or lease, prohibited — exception.

Effective 28 Aug 1984

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.317. Ordinances restricting owner of real property displaying signs for sale or lease, prohibited — exception. — No political subdivision of this state shall enact or enforce any ordinance which forbids or restricts the right of any owner of an interest in real property or his agent from displaying on the property a sign of reasonable dimensions, as may be determined by local ordinance, advertising:

(1) The property interest is for sale, lease or exchange by the owner or his agent;

(2) The owner's or agent's names; and

(3) The owner's or agent's address and telephone number.

(L. 1984 S.B. 618 § 1)

(1985) Held, this section is not an unconstitutional special law since the section applied to all political subdivisions of the state. Century 21 v. City of Jennings, 700 S.W.2d 809.



Section 67.318 Street addresses to be posted conspicuously to aid emergency location, ordinances by cities or counties — fire department to enforce.

Effective 28 Aug 1990

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.318. Street addresses to be posted conspicuously to aid emergency location, ordinances by cities or counties — fire department to enforce. — The governing body of any county or municipality may by order or ordinance require that all residences and commercial businesses have the numbers of their street addresses conspicuously posted so that providers of fire protection services or other emergency services may better find the proper location when responding to an emergency call. Where such an ordinance or order is established, the fire department, fire protection district or volunteer fire protection association which provides fire protection services for the municipality or county, or portion thereof, shall enforce the provisions of such ordinance or order. The ordinance or order shall prescribe a grace period for persons who violate the ordinance or order, which shall allow such violator at least fifteen days to comply with the ordinance before any fine may be imposed.

(L. 1990 H.B. 1274 § 1)



Section 67.319 Water service lines, repair programs, municipalities and certain districts — fee imposed — ballot language — administration — fee added to general tax levy bill, when.

Effective 28 Aug 2011

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.319. Water service lines, repair programs, municipalities and certain districts — fee imposed — ballot language — administration — fee added to general tax levy bill, when. — 1. If approved by a majority of the voters voting on the proposal, any city, town, village, sewer district, or water supply district located within this state may, by ordinance, levy and impose annually upon water service lines providing water service to residential property having four or fewer dwelling units within the jurisdiction of such city, town, village, sewer district, or water supply district a fee not to exceed one dollar per month or twelve dollars annually.

2. The ballot of submission shall be in substantially the following form:

­

­

3. For the purpose of this section, a water service line may be defined by local ordinance, but may not include the water meter or exceed that portion of water piping and related valves and connectors which extends from the water mains owned by the utility or municipality distributing public water supply to the first opportunity for a connection or joint beyond the point of entry into the premises receiving water service, and may not include facilities owned by the utility or municipality distributing public water supply. For purposes of this section, repair may be defined and limited by local ordinance, and may include replacement or repairs.

4. If a majority of the voters voting thereon approve the proposal authorized in subsection 1 of this section, the governing body of the city, town, village, sewer district, or water supply district may enact an ordinance for the collection of such fee. The funds collected under such ordinance shall be deposited in a special account to be used solely for the purpose of paying for the reasonable costs associated with and necessary to administer and carry out the water service line repairs as defined in the ordinance and to reimburse the necessary costs of water service line repair or replacement. All interest generated on deposited funds shall be accrued to the special account established for the repair of water service lines.

5. The city, town, village, sewer district, or water supply district may establish, as provided in the ordinance, regulations necessary for the administration of collections, claims, repairs, replacements and all other activities necessary and convenient for the implementation of any ordinance adopted and approved under this section. The city, town, village, sewer district, or water supply district may administer the program or may contract with one or more persons, through a competitive process, to provide for administration of any portion of implementation activities of any ordinance adopted and approved under this section, and reasonable costs of administering the program may be paid from the special account established under this section.

6. Notwithstanding any other provision of law to the contrary, the collector in any city, town, village, sewer district, or water supply district or county that adopts an ordinance under this section, who now or hereafter collects any fee to provide for, ensure or guarantee the repair of water service lines, may add such fee to the general tax levy bills of property owners within the city, town, village, sewer district, or water supply district or unincorporated area of the county. All revenues received on such combined bill which are for the purpose of providing for, ensuring or guaranteeing the repair of water service lines shall be separated from all other revenues so collected and credited to the appropriate fund or account of the city, town, village, sewer district, or water supply district or county. The collector of the city, town, village, sewer district, or water supply district or county may collect such fee in the same manner and to the same extent as the collector now or hereafter may collect delinquent real estate taxes and tax bills.

(L. 2011 H.B. 142)



Section 67.320 County orders, violations may be brought in circuit court, when — county municipal court to be approved, appointment of judges, procedures (Jefferson and Franklin counties).

Effective 28 Aug 2014

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.320. County orders, violations may be brought in circuit court, when — county municipal court to be approved, appointment of judges, procedures (Jefferson and Franklin counties). — 1. Any county with a charter form of government and with more than two hundred thousand but fewer than three hundred fifty thousand inhabitants or any county of the first classification with more than one hundred one thousand but fewer than one hundred fifteen thousand inhabitants may prosecute and punish violations of its county orders in the circuit court of such counties in the manner and to the extent herein provided or in a county municipal court if creation of a county municipal court is approved by order of the county commission. The county may adopt orders with penal provisions consistent with state law, but only in the areas of traffic violations, solid waste management, county building codes, on-site sewer treatment, zoning orders, and animal control. Any county municipal court established pursuant to the provisions of this section shall have jurisdiction over violations of that county's orders and the ordinances of municipalities with which the county has a contract to prosecute and punish violations of municipal ordinances of the municipality.

2. Except as provided in subsection 5 of this section in any county which has elected to establish a county municipal court pursuant to this section, the judges for such court shall be appointed by the county commission of such county, subject to confirmation by the legislative body of such county in the same manner as confirmation for other county appointed officers. The number of judges appointed, and qualifications for their appointment, shall be established by order of the commission.

3. The practice and procedure of each prosecution shall be conducted in compliance with all of the terms and provisions of sections 66.010 to 66.140, except as provided for in this section.

4. Any use of the term ordinance in sections 66.010 to 66.140 shall be synonymous with the term order for purposes of this section.

5. In any county of the first classification with more than one hundred one thousand but fewer than one hundred fifteen thousand inhabitants, the first judges shall be appointed by the county commission for a term of four years, and thereafter the judges shall be elected for a term of four years. The number of judges appointed, and qualifications for their appointment, shall be established by order of the commission.

(L. 2004 H.B. 795, et al., A.L. 2007 S.B. 22, A.L. 2012 H.B. 1171 merged with S.B. 636, A.L. 2014 S.B. 621 merged with S.B. 672)



Section 67.329 Local ordinances regulating amateur radio antennas authorized, limitations, requirements — historic preservation considerations allowed.

Effective 28 Aug 2004

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.329. Local ordinances regulating amateur radio antennas authorized, limitations, requirements — historic preservation considerations allowed. — 1. No political subdivision shall enact or enforce any order or ordinance that does not comply with the limited preemption of the Federal Communications Commission Amateur Radio Preemption order, published at 101 F.C.C. 2d 952 (1985), or any regulation related to amateur radio service adopted under 47 CFR Part 97. Any order or ordinance relating to the placement, screening, or height of an amateur radio antenna based on health, safety, or aesthetic considerations shall reasonably accommodate amateur communications and represent the minimal practicable regulation to accomplish the political subdivision's legitimate purpose. To the extent not preempted by federal law, nothing in this section shall prohibit a political subdivision from adopting an order or ordinance prohibiting amateur radio communications equipment from interfering with the reception of broadcast radio or television signals.

2. The provisions of this section do not prohibit a political subdivision from taking action to protect or preserve a historic, a historical, or an architectural district that is established by the political subdivision or pursuant to state or federal law.

(L. 2004 H.B. 822)



Section 67.330 Short title.

Effective 28 Aug 1969

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.330. Short title. — It is hereby declared the policy of the general assembly of the state of Missouri that all forms of contractual and cooperative services that promote the economy and efficiency of operations of local government should be encouraged. Sections 67.330 to 67.390 may be cited as "State-Local Technical Services Act".

(L. 1969 H.B. 228 § 1)



Section 67.340 Assistance to political subdivisions encouraged.

Effective 28 Aug 1969

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.340. Assistance to political subdivisions encouraged. — All state agencies, within the limits of appropriations for this purpose, are encouraged to assist political subdivisions of the state with information, technical assistance and material aid in the performance of services leading to improvement and economical performance of the service by the political subdivisions of the state.

(L. 1969 H.B. 228 § 2)



Section 67.350 Use of state data processing equipment by political subdivisions.

Effective 28 Aug 1969

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.350. Use of state data processing equipment by political subdivisions. — Political subdivisions of the state are authorized to enter into agreement with the office of administration, within the limits of the appropriations of said office for this purpose; and are authorized to utilize the services of the state agency and are authorized to transport records as required to place their records into state data processing machinery and are authorized to delegate such responsibilities as required to the state agency performing the function for the political subdivision. The state agency shall give a receipt for records and materials delivered to it and shall assure the security of the records so handled or stored.

(L. 1969 H.B. 228 § 3)



Section 67.360 Political subdivisions, use of state procurement service authorized.

Effective 28 Aug 1969

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.360. Political subdivisions, use of state procurement service authorized. — The political subdivisions of the state of Missouri are authorized to utilize such services as may be provided by the state division of purchasing, within the limits of the appropriation of that state agency for this purpose. The governing bodies of the state's political subdivisions may require all offices and individuals of their political subdivision to conform to the requirements, as promulgated by the governing body of the political subdivision involved in the purchasing agreement entered into with the state agency. Governing bodies of all political subdivisions of the state are hereby authorized to enter into agreements with the state agency covering the purchase of materials, supplies and equipment meeting their legal needs and are authorized to delegate to the state agency such functions relating to the purchases as shall be covered by the cooperative agreement with the state agency.

(L. 1969 H.B. 228 § 4)



Section 67.370 State agencies may contract with political subdivisions.

Effective 28 Aug 1969

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.370. State agencies may contract with political subdivisions. — 1. It is hereby declared to be the policy of the general assembly that other state agencies, within the limits of their appropriations for this purpose, shall offer technical assistance, in matters related to their duties, to the state's political subdivisions and enter into contractual arrangements with the political subdivisions of the state of Missouri to this end.

2. Political subdivisions of the state are authorized to enter into contractual agreements or cooperative arrangements with the various state agencies offering to provide technical assistance and services provided in subsection 1 of this section. The governing bodies of the state's political subdivisions are authorized to enter into agreements with state agencies and all officers and employees of the political subdivision are to be governed by the provisions of the contractual arrangement as entered into by the governing bodies of this political subdivision of the state.

(L. 1969 H.B. 228 § 5)



Section 67.380 Charges limited to cost of service.

Effective 28 Aug 1969

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.380. Charges limited to cost of service. — State agencies may require political subdivisions to pay a service charge limited to the cost of such service as is rendered by the state agency and as shall be set forth in the contractual agreement. Charges for services paid by political subdivisions toward the cost of state technical services shall be deposited in the fund from which the state agency receives the appropriation for which this political subdivision is reimbursing the state.

(L. 1969 H.B. 228 § 6)



Section 67.390 Contracts to be filed with secretary of state.

Effective 28 Aug 1969

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.390. Contracts to be filed with secretary of state. — Copies of all cooperative and contractual agreements entered into by state agencies and political subdivisions shall be filed with the agency and a copy shall be filed with the secretary of state.

(L. 1969 H.B. 228 § 7)



Section 67.391 Tax may be imposed by certain counties — election — ballot form — tax rate — effective, when, termination, when.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.391. Tax may be imposed by certain counties — election — ballot form — tax rate — effective, when, termination, when. — 1. The governing body of any first class county having a charter form of government which contains all or any part of a city with a population of greater than four hundred thousand inhabitants and the governing body of any first class county not adjacent to any other first class county or the governing body of any second or third class county having at least seventy-five miles of shoreline on the Missouri River are hereby authorized to impose, by ordinance or order, a one-fourth cent sales tax on all retail sales made in such county which are subject to taxation under the provisions of sections 144.010 to 144.510. The tax authorized by this section shall be in addition to any and all other sales taxes allowed by law, except that no ordinance imposing a sales tax under the provisions of this section shall be effective unless the governing body of the county submits to the voters of the county, at a county or state general, primary or special election, a proposal to authorize the governing body of the county to impose a tax.

2. The ballot of submission shall contain, but need not be limited to, the following language:

­

­

­­

­

3. All revenue received by a county from the tax authorized under the provisions of sections 67.391 to 67.397 shall be deposited in a special trust fund and shall be used by the office of the prosecuting attorney solely for the investigation and prosecution of drug-related offenses for so long as the tax shall remain in effect. The prosecuting attorney may contract to distribute a portion of the special trust fund moneys to any not-for-profit community crime prevention organization for the purpose of preventing drug-related offenses, if such organization has been in existence for the purpose of community crime prevention for a period of not less than five years. Once the tax authorized by sections 67.391 to 67.397 is abolished or is terminated by any means, all funds remaining in the special trust fund shall be used solely for activities initiated with revenues raised by the tax authorized by sections 67.391 to 67.397. Any funds in such special trust fund which are not needed for current expenditures may be invested by the governing body in accordance with applicable laws relating to the investment of other county funds.

4. The tax authorized by sections 67.391 to 67.397 shall terminate four years from the date on which such tax was initially imposed by the county, unless sooner abolished by the governing body of the county.

(L. 1989 S.B. 215 & 58 § 1)



Section 67.392 Sales tax may be imposed by certain counties — rate of tax — election ballot form — deposit in special trust fund, purpose — terminates, when (Clay County).

Effective 28 Aug 1994

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.392. Sales tax may be imposed by certain counties — rate of tax — election ballot form — deposit in special trust fund, purpose — terminates, when (Clay County). — 1. The governing body of any county of the first classification with a population of at least one hundred fifty thousand but not more than one hundred seventy thousand inhabitants may impose by order a one-fourth cent sales tax on all retail sales made in such county which are subject to taxation under the provisions of sections 144.010 to 144.525. The tax authorized by this section shall be in addition to any and all other sales taxes allowed by law, except that no order imposing a sales tax under the provisions of this section shall be effective unless the governing body of the county submits to the voters of the county, at a county or state general, primary or special election, a proposal to authorize the governing body of the county to impose a tax.

2. The ballot of submission shall contain, but need not be limited to, the following language:

­

­

­­

­

3. All revenue received by a county from the tax authorized under the provisions of sections 67.392 to 67.395 shall be deposited in a special trust fund and shall be used by the office of the prosecuting attorney solely for the investigation and prosecution of drug-related offenses for so long as the tax shall remain in effect. The prosecuting attorney may contract to distribute a portion of the special trust fund moneys to any not-for-profit community crime prevention organization for the purpose of preventing drug-related offenses, if such organization has been in existence for the purpose of community crime prevention for a period of not less than five years. Once the tax authorized by sections 67.392 to 67.395 is abolished or is terminated by any means, all funds remaining in the special trust fund shall be used solely for activities initiated with revenues raised by the tax authorized by sections 67.392 to 67.395. Any funds in such special trust fund which are not needed for current expenditures may be invested by the governing body in accordance with applicable laws relating to the investment of other county funds.

4. The tax authorized by sections 67.392 to 67.395 shall terminate four years from the date on which such tax was initially imposed by the county, unless sooner abolished by the governing body of the county.

(L. 1994 S.B. 700)



Section 67.395 Deposit — trust fund established — distribution to counties, when — refunds authorized — tax abolished, effect.

Effective 28 Aug 1991

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.395. Deposit — trust fund established — distribution to counties, when — refunds authorized — tax abolished, effect. — 1. All sales taxes collected by the director of revenue under sections 67.391 to 67.395 on behalf of any county, less one percent for cost of collection which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087 shall be deposited with the state treasurer in a special trust fund, which is hereby created, to be known as the "County Anti-Drug Sales Tax Trust Fund". The moneys in the county anti-drug sales tax trust fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money in the trust fund which was collected in each county imposing a sales tax under sections 67.391 to 67.395, and the records shall be open to the inspection of officers of the county and the public. Not later than the tenth day of each month, the director of revenue shall distribute all moneys deposited in the trust fund during the preceding month to the county which levied the tax. Such funds shall be deposited with the county treasurer of each such county, and all expenditures of funds arising from the county anti-drug sales tax trust fund shall be by an appropriation act to be enacted by the governing body of each such county.

2. The director of revenue may authorize the state treasurer to make refunds from the amounts in the trust fund and credited to any county for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such counties. If any county abolishes the tax, the county shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such county, the director of revenue shall authorize the state treasurer to remit the balance in the account to the county and close the account of that county. The director of revenue shall notify each county of each instance of any amount refunded or any check redeemed from receipts due the county.

3. Except as modified in sections 67.391 to 67.395, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed under sections 67.391 to 67.395.

(L. 1989 S.B. 215 & 58 § 5, A.L. 1991 H.B. 29)



Section 67.398 Debris on property, ordinance may require abatement — abatement for vacant building in Kansas City — notice to owner — effect of failure to remove nuisance, penalties.

Effective 28 Aug 2016

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.398. Debris on property, ordinance may require abatement — abatement for vacant building in Kansas City — notice to owner — effect of failure to remove nuisance, penalties. — 1. The governing body of any city or village, or any county having a charter form of government, or any county of the first classification that contains part of a city with a population of at least three hundred thousand inhabitants, may enact ordinances to provide for the abatement of a condition of any lot or land that has the presence of a nuisance including, but not limited to, debris of any kind, weed cuttings, cut, fallen, or hazardous trees and shrubs, overgrown vegetation and noxious weeds which are seven inches or more in height, rubbish and trash, lumber not piled or stacked twelve inches off the ground, rocks or bricks, tin, steel, parts of derelict cars or trucks, broken furniture, any flammable material which may endanger public safety or any material or condition which is unhealthy or unsafe and declared to be a public nuisance.

2. The governing body of any home rule city with more than four hundred thousand inhabitants and located in more than one county may enact ordinances for the abatement of a condition of any lot or land that has vacant buildings or structures open to entry.

3. Any ordinance authorized by this section shall provide for service to the owner of the property and, if the property is not owner-occupied, to any occupant of the property of a written notice specifically describing each condition of the lot or land declared to be a public nuisance, and which notice shall identify what action will remedy the public nuisance. Unless a condition presents an immediate, specifically identified risk to the public health or safety, the notice shall provide a reasonable time, not less than ten days, in which to abate or commence removal of each condition identified in the notice. Written notice may be given by personal service or by first-class mail to both the occupant of the property at the property address and the owner at the last known address of the owner, if not the same. Upon a failure of the owner to pursue the removal or abatement of such nuisance without unnecessary delay, the building commissioner or designated officer may cause the condition which constitutes the nuisance to be removed or abated. If the building commissioner or designated officer causes such condition to be removed or abated, the cost of such removal or abatement and the proof of notice to the owner of the property shall be certified to the city clerk or officer in charge of finance who shall cause the certified cost to be included in a special tax bill or added to the annual real estate tax bill, at the collecting official’s option, for the property and the certified cost shall be collected by the city collector or other official collecting taxes in the same manner and procedure for collecting real estate taxes. If the certified cost is not paid, the tax bill shall be considered delinquent, and the collection of the delinquent bill shall be governed by the laws governing delinquent and back taxes. The tax bill from the date of its issuance shall be deemed a personal debt against the owner and shall also be a lien on the property from the date the tax bill is delinquent until paid.

(L. 1997 H.B. 386 § 1, A.L. 2002 S.B. 1086 & 1126, A.L. 2016 S.B. 572)

CROSS REFERENCE:

Weed and trash abatement, procedure, notice, cities, towns or villages, 71.285



Section 67.399 Registration fee for violations of housing codes — municipalities and St. Louis County — investigation — appeal — lien on property, when.

Effective 28 Aug 2003

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.399. Registration fee for violations of housing codes — municipalities and St. Louis County — investigation — appeal — lien on property, when. — 1. The governing body of any municipality or county with a charter form of government and with more than one million inhabitants may, by ordinance, establish a semiannual registration fee not to exceed two hundred dollars which shall be charged to the owner of any parcel of residential property improved by a residential structure, or commercial property improved by a structure containing multiple dwelling units, that is vacant, has been vacant for at least six months, and is characterized by violations of applicable housing codes established by such municipality.

2. The municipality shall designate a municipal officer to investigate any property that may be subject to the registration fee. The officer shall report his findings and recommendations, and shall determine whether any such property shall be subject to the registration fee. Within five business days, the clerk of the municipality or county with a charter form of government and with more than one million inhabitants shall notify by mail the owners of property on which the registration fee has been levied at their last known address according to the records of the city and the county. The property owner shall have the right to appeal the decision of the office to the municipal court within thirty days of such notification. Absent the existence of any valid appeal or request for reconsideration pursuant to subsection 3 of this section, the registration fee shall begin to accrue on the beginning of the second calendar quarter after the decision of the municipal officer.

3. Within thirty days of the municipality or county with a charter form of government and with more than one million inhabitants making such notification, the property owner may complete any improvements to the property that may be necessary to revoke the levy of the registration fee, and then may request a reinspection of the property and a reconsideration of the levy of the registration fee by the municipality or county with a charter form of government and with more than one million inhabitants. If the municipal or county officer revokes the registration fee, no such assessment shall be made and the matter shall be considered closed. If the officer affirms the assessment of the registration fee, the property owner shall have the right to appeal the reconsideration decision of the officer to the municipal court within thirty days of such decision. Absent the existence of any valid appeal to the municipal court or other court of competent jurisdiction, the registration fee shall begin to accrue on the beginning of the second calendar quarter after the reconsideration decision of the municipal governing body.

4. The municipal governing body shall establish by ordinance procedures for payment of the registration fee and penalties for delinquent payments of such fees. Any registration fees which are delinquent for a period of one year shall become a lien on the property and shall be subject to foreclosure proceedings in the same manner as delinquent real property taxes. The owner of the property against which the assessment was originally made shall be able to redeem the property only by presenting evidence that the violations of the applicable housing code cited by the municipal officers have been cured and presenting payment of all registration fees and penalties. Upon bona fide sale of the property to an unrelated party said lien shall be considered released and the delinquent registration fee forgiven.

(L. 1998 H.B. 977 & 1608 and H.B. 1352, A.L. 2003 H.B. 267)



Section 67.400 Ordinance may require vacation, demolition or repair of structures, when.

Effective 28 Aug 1995

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.400. Ordinance may require vacation, demolition or repair of structures, when. — The governing body of any city, town, village, or county of the first classification and any county of the first class with a charter form of government may enact orders or ordinances to provide for vacation and the mandatory demolition of buildings and structures or mandatory repair and maintenance of buildings or structures within the corporate limits of the city, town, village or county which are detrimental to the health, safety or welfare of the residents and declared to be a public nuisance.

(L. 1969 H.B. 60 § 1, A.L. 1994 H.B. 1115, A.L. 1995 H.B. 383)



Section 67.402 Abatement of nuisance in certain counties (Andrew, Boone, Buchanan, Cass, Cole, Dade, Jasper, Jefferson, Livingston, Newton, St. Francois, Taney) — ordinance requirements.

Effective 28 Aug 2017

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.402. Abatement of nuisance in certain counties (Andrew, Boone, Buchanan, Cass, Cole, Dade, Jasper, Jefferson, Livingston, Newton, St. Francois, Taney) — ordinance requirements. — 1. The governing body of the following counties may enact nuisance abatement ordinances as provided in this section:

(1) Any county of the first classification with more than one hundred thirty-five thousand four hundred but fewer than one hundred thirty-five thousand five hundred inhabitants;

(2) Any county of the first classification with more than seventy-one thousand three hundred but fewer than seventy-one thousand four hundred inhabitants;

(3) Any county of the first classification without a charter form of government and with more than one hundred ninety-eight thousand but fewer than one hundred ninety-nine thousand two hundred inhabitants;

(4) Any county of the first classification with more than eighty-five thousand nine hundred but fewer than eighty-six thousand inhabitants;

(5) Any county of the third classification without a township form of government and with more than sixteen thousand four hundred but fewer than sixteen thousand five hundred inhabitants;

(6) Any county of the third classification with a township form of government and with more than fourteen thousand five hundred but fewer than fourteen thousand six hundred inhabitants;

(7) Any county of the first classification with more than eighty-two thousand but fewer than eighty-two thousand one hundred inhabitants;

(8) Any county of the first classification with more than one hundred four thousand six hundred but fewer than one hundred four thousand seven hundred inhabitants;

(9) Any county of the third classification with a township form of government and with more than seven thousand nine hundred but fewer than eight thousand inhabitants;

(10) Any county of the second classification with more than fifty-two thousand six hundred but fewer than fifty-two thousand seven hundred inhabitants;

(11) Any county of the first classification with more than sixty-five thousand but fewer than seventy-five thousand inhabitants and with a county seat with more than fifteen thousand but fewer than seventeen thousand inhabitants; and

(12) Any county of the first classification with more than fifty thousand but fewer than seventy thousand inhabitants and with a county seat with more than two thousand one hundred but fewer than two thousand four hundred inhabitants.

2. The governing body of any county described in subsection 1 of this section may enact ordinances to provide for the abatement of a condition of any lot or land that has the presence of rubbish and trash, lumber, bricks, tin, steel, parts of derelict motorcycles, derelict cars, derelict trucks, derelict construction equipment, derelict appliances, broken furniture, or overgrown or noxious weeds in residential subdivisions or districts which may endanger public safety or which is unhealthy or unsafe and declared to be a public nuisance.

3. Any ordinance enacted pursuant to this section shall:

(1) Set forth those conditions which constitute a nuisance and which are detrimental to the health, safety, or welfare of the residents of the county;

(2) Provide for duties of inspectors with regard to those conditions which may be declared a nuisance, and shall provide for duties of the building commissioner or designated officer or officers to supervise all inspectors and to hold hearings regarding such property;

(3) Provide for service of adequate notice of the declaration of nuisance, which notice shall specify that the nuisance is to be abated, listing a reasonable time for commencement, and may provide that such notice be served either by personal service or by certified mail, return receipt requested, but if service cannot be had by either of these modes of service, then service may be had by publication. The ordinances shall further provide that the owner, occupant, lessee, mortgagee, agent, and all other persons having an interest in the property as shown by the land records of the recorder of deeds of the county wherein the property is located shall be made parties;

(4) Provide that upon failure to commence work of abating the nuisance within the time specified or upon failure to proceed continuously with the work without unnecessary delay, the building commissioner or designated officer or officers shall call and have a full and adequate hearing upon the matter before the county commission, giving the affected parties at least ten days’ written notice of the hearing. Any party may be represented by counsel, and all parties shall have an opportunity to be heard. After the hearings, if evidence supports a finding that the property is a nuisance or detrimental to the health, safety, or welfare of the residents of the county, the county commission shall issue an order making specific findings of fact, based upon competent and substantial evidence, which shows the property to be a nuisance and detrimental to the health, safety, or welfare of the residents of the county and ordering the nuisance abated. If the evidence does not support a finding that the property is a nuisance or detrimental to the health, safety, or welfare of the residents of the county, no order shall be issued.

4. Any ordinance authorized by this section may provide that if the owner fails to begin abating the nuisance within a specific time which shall not be longer than seven days of receiving notice that the nuisance has been ordered removed, the building commissioner or designated officer shall cause the condition which constitutes the nuisance to be removed. If the building commissioner or designated officer causes such condition to be removed or abated, the cost of such removal shall be certified to the county clerk or officer in charge of finance who shall cause the certified cost to be included in a special tax bill or added to the annual real estate tax bill, at the county collector’s option, for the property and the certified cost shall be collected by the county collector in the same manner and procedure for collecting real estate taxes. If the certified cost is not paid, the tax bill shall be considered delinquent, and the collection of the delinquent bill shall be governed by the laws governing delinquent and back taxes. The tax bill from the date of its issuance shall be deemed a personal debt against the owner and shall also be a lien on the property until paid.

5. Nothing in this section authorizes any county to enact nuisance abatement ordinances that provide for the abatement of any condition relating to agricultural structures or agricultural operations, including but not limited to the raising of livestock or row crops.

6. No county of the first, second, third, or fourth classification shall have the power to adopt any ordinance, resolution, or regulation under this section governing any railroad company regulated by the Federal Railroad Administration.

(L. 2002 S.B. 1086 & 1126, A.L. 2004 S.B. 1114, A.L. 2011 S.B. 187, A.L. 2017 S.B. 283)



Section 67.410 Provisions required in ordinance.

Effective 28 Aug 2000

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.410. Provisions required in ordinance. — 1. Except as provided in subsection 3 of this section, any ordinance enacted pursuant to section 67.400 shall:

(1) Set forth those conditions detrimental to the health, safety or welfare of the residents of the city, town, village, or county the existence of which constitutes a nuisance;

(2) Provide for duties of inspectors with regard to such buildings or structures and shall provide for duties of the building commissioner or designated officer or officers to supervise all inspectors and to hold hearings regarding such buildings or structures;

(3) Provide for service of adequate notice of the declaration of nuisance, which notice shall specify that the property is to be vacated, if such be the case, reconditioned or removed, listing a reasonable time for commencement; and may provide that such notice be served either by personal service or by certified mail, return receipt requested, but if service cannot be had by either of these modes of service, then service may be had by publication. The ordinances shall further provide that the owner, occupant, lessee, mortgagee, agent, and all other persons having an interest in the building or structure as shown by the land records of the recorder of deeds of the county wherein the land is located shall be made parties;

(4) Provide that upon failure to commence work of reconditioning or demolition within the time specified or upon failure to proceed continuously with the work without unnecessary delay, the building commissioner or designated officer or officers shall call and have a full and adequate hearing upon the matter, giving the affected parties at least ten days' written notice of the hearing. Any party may be represented by counsel, and all parties shall have an opportunity to be heard. After the hearings, if the evidence supports a finding that the building or structure is a nuisance or detrimental to the health, safety, or welfare of the residents of the city, town, village, or county, the building commissioner or designated officer or officers shall issue an order making specific findings of fact, based upon competent and substantial evidence, which shows the building or structure to be a nuisance and detrimental to the health, safety, or welfare of the residents of the city, town, village, or county and ordering the building or structure to be demolished and removed, or repaired. If the evidence does not support a finding that the building or structure is a nuisance or detrimental to the health, safety, or welfare of the residents of the city, town, village, or county, no order shall be issued;

(5) Provide that if the building commissioner or other designated officer or officers issue an order whereby the building or structure is demolished, secured, or repaired, or the property is cleaned up, the cost of performance shall be certified to the city clerk or officer in charge of finance, who shall cause a special tax bill or assessment therefor against the property to be prepared and collected by the city collector or other official collecting taxes, unless the building or structure is demolished, secured or repaired by a contractor pursuant to an order issued by the city, town, village, or county and such contractor files a mechanic's lien against the property where the dangerous building is located. The contractor may enforce this lien as provided in sections 429.010 to 429.360. Except as provided in subsection 3 of this section, at the request of the taxpayer the tax bill may be paid in installments over a period of not more than ten years. The tax bill from date of its issuance shall be deemed a personal debt against the property owner and shall also be a lien on the property until paid. A city not within a county or a city with a population of at least four hundred thousand located in more than one county, notwithstanding any charter provision to the contrary, may, by ordinance, provide that upon determination by the city that a public benefit will be gained the city may discharge the special tax bill, including the costs of tax collection, accrued interest and attorneys fees, if any.

2. If there are proceeds of any insurance policy based upon a covered claim payment made for damage or loss to a building or other structure caused by or arising out of any fire, explosion, or other casualty loss, the ordinance may establish a procedure for the payment of up to twenty-five percent of the insurance proceeds, as set forth in this subsection. The order or ordinance shall apply only to a covered claim payment which is in excess of fifty percent of the face value of the policy covering a building or other structure:

(1) The insurer shall withhold from the covered claim payment up to twenty-five percent of the covered claim payment, and shall pay such moneys to the city to deposit into an interest-bearing account. Any named mortgagee on the insurance policy shall maintain priority over any obligation under the order or ordinance;

(2) The city or county shall release the proceeds and any interest which has accrued on such proceeds received under subdivision (1) of this subsection to the insured or as the terms of the policy and endorsements thereto provide within thirty days after receipt of such insurance moneys, unless the city or county has instituted legal proceedings under the provisions of subdivision (5) of subsection 1 of this section. If the city or county has proceeded under the provisions of subdivision (5) of subsection 1 of this section, all moneys in excess of that necessary to comply with the provisions of subdivision (5) of subsection 1 of this section for the removal, securing, repair and cleanup of the building or structure, and the lot on which it is located, less salvage value, shall be paid to the insured;

(3) If there are no proceeds of any insurance policy as set forth in this subsection, at the request of the taxpayer, the tax bill may be paid in installments over a period of not more than ten years. The tax bill from date of its issuance shall be a lien on the property until paid;

(4) This subsection shall apply to fire, explosion, or other casualty loss claims arising on all buildings and structures;

(5) This subsection does not make the city or county a party to any insurance contract, and the insurer is not liable to any party for any amount in excess of the proceeds otherwise payable under its insurance policy.

3. The governing body of any city not within a county and the governing body of any city with a population of three hundred fifty thousand or more inhabitants which is located in more than one county may enact their own ordinances pursuant to section 67.400 and are exempt from subsections 1 and 2 of this section.

4. Notwithstanding the provisions of section 82.300, any city may prescribe and enforce and collect fines and penalties for a breach of any ordinance enacted pursuant to section 67.400 or this section and to punish the violation of such ordinance by a fine or imprisonment, or by both fine and imprisonment. Such fine may not exceed one thousand dollars, unless the owner of the property is not also a resident of the property, then such fine may not exceed two thousand dollars.

5. The ordinance may also provide that a city not within a county or a city with a population of at least three hundred fifty thousand located in more than one county may seek to recover the cost of demolition prior to the occurrence of demolition, as described in this subsection. The ordinance may provide that if the building commissioner or other designated officer or officers issue an order whereby the building or structure is ordered to be demolished, secured or repaired, and the owner has been given an opportunity for a hearing to contest such order, then the building commissioner or other designated officer or officers may solicit no less than two independent bids for such demolition work. The amount of the lowest bid, including offset for salvage value, if any, plus reasonable anticipated costs of collection, including attorney's fees, shall be certified to the city clerk or officer in charge of finance, who shall cause a special tax bill to be issued against the property owner to be prepared and collected by the city collector or other official collecting taxes. The municipal clerk or other officer in charge of finance shall discharge the special tax bill upon documentation by the property owner of the completion of the ordered repair or demolition work. Upon determination by the municipal clerk or other officer in charge of finance that a public benefit is secured prior to payment of the special tax bill, the municipal clerk or other officer in charge of finance may discharge the special tax bill upon the transfer of the property. The payment of the special tax bill shall be held in an interest-bearing account. Upon full payment of the special tax bill, the building commissioner or other designated officer or officers shall, within one hundred twenty days thereafter, cause the ordered work to be completed, and certify the actual cost thereof, including the cost of tax bill collection and attorney's fees, to the city clerk or other officer in charge of finance who shall, if the actual cost differs from the paid amount by greater than two percent of the paid amount, refund the excess payment, if any, to the payor, or if the actual amount is greater, cause a special tax bill or assessment for the difference against the property to be prepared and collected by the city collector or other official collecting taxes. If the building commissioner or other designated officer or officers shall not, within one hundred twenty days after full payment, cause the ordered work to be completed, then the full amount of the payment, plus interest, shall be repaid to the payor. Except as provided in subsection 2 of this section, at the request of the taxpayer the tax bill for the difference may be paid in installments over a period of not more than ten years. The tax bill for the difference from the date of its issuance shall be deemed a personal debt against the property owner and shall also be a lien on the property until paid.

(L. 1969 H.B. 60 § 2, A.L. 1984 S.B. 433, A.L. 1990 H.B. 1062, A.L. 1994 H.B. 1115, S.B. 513, A.L. 1995 H.B. 383, A.L. 2000 H.B. 1238)



Section 67.412 Fire and casualty insurance companies and director of the department of insurance, financial institutions and professional registration, notification and duties.

Effective 28 Aug 1984

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.412. Fire and casualty insurance companies and director of the department of insurance, financial institutions and professional registration, notification and duties. — Every city or county which adopts an ordinance under section 67.410 shall notify the director of the department of insurance, financial institutions and professional registration within fourteen days after the adoption of such ordinance. The director shall, in turn, notify insurance companies which issue policies insuring buildings and other structures against fire, explosion, or other casualty loss within fourteen days after such notification from cities or counties. Insurance companies shall have sixty days after the director notifies them of the adoption of such ordinance to establish procedures within such cities or counties to carry out the provisions of subsection 6 of section 67.410.

(L. 1984 S.B. 433 § 1 subsec. 1)



Section 67.414 Payment of claim without deduction on certification that insured will make premises safe.

Effective 28 Aug 1984

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.414. Payment of claim without deduction on certification that insured will make premises safe. — Any city or county which has adopted an ordinance or resolution under section 67.410 may certify that in lieu of payment of all or part of the covered claim payment under subsection 6 of section 67.410 it has obtained satisfactory proof that the insured has or will remove debris and repair, rebuild or otherwise make the premises safe and secure. In this event, the city or county shall issue a certificate within thirty days after receipt of proof to permit covered claim payment to the insured without deduction pursuant to subsection 6 of section 67.410. It shall be the obligation of the insured or other person making claim to provide the insurance company with the written certificate provided for in this section.

(L. 1984 S.B. 433 § 1 subsec. 2)



Section 67.420 Ordinance may provide penalties for noncompliance or delay.

Effective 28 Aug 1969

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.420. Ordinance may provide penalties for noncompliance or delay. — Any ordinance adopted may provide that the failure to comply with the notice of declaration of nuisance within a reasonable time or failure to proceed continuously without unnecessary delay will be punishable as set forth in the ordinance.

(L. 1969 H.B. 60 § 3)



Section 67.430 Appeal must be authorized.

Effective 28 Aug 1992

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.430. Appeal must be authorized. — 1. The ordinances shall provide for appeal by the interested parties described in subsection 3 of section 67.410, from the determination of the building commissioner or designated officer or officers to the circuit court as established in sections 536.100 to 536.140, if a proper record as defined in section 536.130 is maintained of the hearing provided by subsection 4 of section 67.410; otherwise, the appeal shall be made pursuant to the procedures provided by section 536.150.

2. In any appeal as provided by this section, any person who owns or occupies property located within one thousand two hundred feet of the perimeter of the building or structure which is the subject of the suit shall be allowed to present evidence to the court on behalf of the city, town, village or county having a charter form of government, of the condition of the building or structure, whether or not such person presented such evidence at the hearing provided by subsection 4 of section 67.410. The appellant before the court shall have the opportunity to cross-examine any such person presenting evidence to the court.

(L. 1969 H.B. 60 § 4, A.L. 1992 H.B. 1434 & 1490)



Section 67.440 Emergency powers may be authorized.

Effective 28 Aug 1969

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.440. Emergency powers may be authorized. — The ordinances may provide that in cases where it reasonably appears there is an immediate danger to the health, safety, or welfare of any person, the building commissioner or designated officer or officers may take emergency measures to vacate and repair or demolish a dangerous building or structure.

(L. 1969 H.B. 60 § 5)



Section 67.450 Liability of subdivision for wrongful action.

Effective 28 Aug 1969

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.450. Liability of subdivision for wrongful action. — In the event any building or structure is wrongfully demolished by a city, town, village or county having a charter form of government or is demolished without adhering to the procedures provided in sections 67.400 to 67.450, the city, town, village or county having a charter form of government shall be liable for damages as determined by a court of law in a suit brought by the party so damaged.

(L. 1969 H.B. 60 § 6)



Section 67.451 Ordinance enforcement, unrecovered costs included in certain fees, or real estate tax bills.

Effective 28 Aug 2016

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.451. Ordinance enforcement, unrecovered costs included in certain fees, or real estate tax bills. — Any city in which voters have approved fees to recover costs associated with enforcement of municipal housing, property maintenance, or property nuisance ordinances may include any unrecovered costs or fines relating to the real property in the annual real estate tax bill for the property where such ordinance violations existed. Notwithstanding the last sentence of subsection 5 of section 479.011, the officer in charge of finance shall cause the amount of unrecovered costs or unpaid fines which are delinquent for more than a year to be added to the annual real estate tax bill for the property if such property is still owned by the person incurring the costs or fines and the costs and fines shall be collected by the city collector or other official collecting taxes in the same manner and procedure for collecting real estate taxes. If the costs and fines are not paid by December thirty-one of the year in which the costs and fines are included in the tax bill, the tax bill shall be considered delinquent, and the collection of the delinquent bill shall be governed by laws governing delinquent and back taxes. The tax bill shall be deemed a personal debt against the owner from the date of issuance, and shall also be a lien on the property from the date the tax bill becomes delinquent until paid. Notwithstanding any provision of the city’s charter to the contrary, the city may provide, by ordinance, that the city may discharge all or any portion of the unrecovered costs or fines added pursuant to this section to the tax bill upon a determination by the city that a public benefit will be gained by such discharge, and such discharge shall include any costs of tax collection, accrued interest, or attorney fees related to the tax bill.

(L. 2011 H.B. 142, A.L. 2016 S.B. 572)



Section 67.453 Neighborhood improvement districts — definitions.

Effective 28 Aug 1993

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.453. Neighborhood improvement districts — definitions. — Sections 67.453 to 67.475 are known and may be cited as the "Neighborhood Improvement District Act", and the following words and terms, as used in sections 67.453 to 67.475 mean:

(1) "Acquire", the acquisition of property or interests in property by purchase, gift, condemnation or other lawful means and may include the acquisition of existing property and improvements already owned by the city or county;

(2) "Consultant", engineers, architects, planners, attorneys, financial advisors, accountants, investment bankers and other persons deemed competent to advise and assist the governing body of the city or county in planning and making improvements;

(3) "Cost", all costs incurred in connection with an improvement, including, but not limited to, costs incurred for the preparation of preliminary reports, the preparation of plans and specifications, the preparation and publication of notices of hearings, resolutions, ordinances and other proceedings, fees and expenses of consultants, interest accrued on borrowed money during the period of construction, underwriting costs and other costs incurred in connection with the issuance of bonds or notes, establishment of reasonably required reserve funds for bonds or notes, the cost of land, materials, labor and other lawful expenses incurred in planning, acquiring and doing any improvement, reasonable construction contingencies, and work done or services performed by the city or county in the administration and supervision of the improvement;

(4) "Improve", to construct, reconstruct, maintain, restore, replace, renew, repair, install, equip, extend, or to otherwise perform any work which will provide a new public facility or enhance, extend or restore the value or utility of an existing public facility;

(5) "Improvement", any one or more public facilities or improvements which confer a benefit on property within a definable area and may include or consist of a reimprovement of a prior improvement. Improvements include, but are not limited to, the following activities:

(a) To acquire property or interests in property when necessary or desirable for any purpose authorized by sections 67.453 to 67.475;

(b) To open, widen, extend and otherwise to improve streets, paving and other surfacing, gutters, curbs, sidewalks, crosswalks, driveway entrances and structures, drainage works incidental thereto, and service connections from sewer, water, gas and other utility mains, conduits or pipes;

(c) To improve main and lateral storm water drains and sanitary sewer systems, and appurtenances thereto;

(d) To improve street lights and street lighting systems;

(e) To improve waterworks systems;

(f) To improve parks, playgrounds and recreational facilities;

(g) To improve any street or other facility by landscaping, planting of trees, shrubs, and other plants;

(h) To improve dikes, levees and other flood control works, gates, lift stations, bridges and streets appurtenant thereto;

(i) To improve vehicle and pedestrian bridges, overpasses and tunnels;

(j) To improve retaining walls and area walls on public ways or land abutting thereon;

(k) To improve property for off-street parking facilities including construction and equipment of buildings thereon;

(l) To acquire or improve any other public facilities or improvements deemed necessary by the governing body of the city or county; and

(m) To improve public safety;

(6) "Neighborhood improvement district", an area of a city or county with defined limits and boundaries which is created by vote or by petition under sections 67.453 to 67.475 and which is benefitted by an improvement and subject to special assessments against the real property therein for the cost of the improvement.

(L. 1991 S.B. 8 § 1, A.L. 1993 H.B. 759 & 772)



Section 67.455 Neighborhood improvements — bonds, special assessments.

Effective 28 Aug 1995

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.455. Neighborhood improvements — bonds, special assessments. — As a complete alternative to all other methods provided by law or charter, the governing body of any city or county may make, or cause to be made, improvements which confer a benefit upon property within a neighborhood improvement district pursuant to sections 67.453 to 67.475. The governing body of such city or county may incur indebtedness and issue temporary notes and general obligation bonds of such city or county pursuant to sections 67.453 to 67.475 to pay for all or part of the cost of such improvements. An improvement may be combined with one or more other improvements for the purpose of issuing a single series of general obligation bonds to pay all or part of the cost of such improvements, but separate funds or accounts shall be established within the records of the city or county for each improvement as provided in section 67.473. Such city or county shall assess special assessments on the property deemed by the governing body to be benefitted by each such improvement pursuant to section 67.457. The city or county shall use the moneys collected from such special assessments to reimburse the city or county for all amounts paid or to be paid by it as principal of and interest on its general obligation bonds issued for such improvements.

(L. 1991 S.B. 8 § 2, A.L. 1995 H.B. 87)



Section 67.456 Neighborhood improvement districts — duration of bond maturity — maintenance provisions required, when — assessed costs on divided property recalculated, how, restrictions.

Effective 28 Aug 2004

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.456. Neighborhood improvement districts — duration of bond maturity — maintenance provisions required, when — assessed costs on divided property recalculated, how, restrictions. — 1. The average maturity of bonds or notes issued under the neighborhood improvement district act after August 28, 2004, shall not exceed one hundred twenty percent of the average economic life of the improvements for which the bonds or notes are issued.

2. Any improvement for which a petition is filed or an election is held under section 67.457 after August 28, 2004, including improvements to or located on property owned by a city or county, shall include provisions for maintenance of the project during the term of the bonds or notes.

3. In the event that, after August 28, 2004, any parcel of property within the neighborhood improvement district is divided into more than one parcel of property after the final costs of the improvement are assessed, all unpaid final costs of the improvement assessed to the original parcel that was divided shall be recalculated and reassessed proportionally to each of the parcels resulting from the division of the original parcel, based on the assessed valuation of each resulting parcel. No parcel of property which has had the assessment against it paid in full by the property owner shall be reassessed under this section. No parcel of property shall have the initial assessment against it changed, except for any changes for special, supplemental, or additional assessments authorized under the state neighborhood improvement district act.

(L. 2004 H.B. 1321)



Section 67.457 Establishment of neighborhood improvement districts — procedure — notice of elections, contents — alternatives, petition, contents — maintenance costs, assessment — recording requirements.

Effective 28 Aug 2013

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

*67.457. Establishment of neighborhood improvement districts — procedure — notice of elections, contents — alternatives, petition, contents — maintenance costs, assessment — recording requirements. — 1. To establish a neighborhood improvement district, the governing body of any city or county shall comply with either of the procedures described in subsection 2 or 3 of this section.

2. The governing body of any city or county proposing to create a neighborhood improvement district may by resolution submit the question of creating such district to all qualified voters residing within such district at a general or special election called for that purpose. Such resolution shall set forth the project name for the proposed improvement, the general nature of the proposed improvement, the estimated cost of such improvement, the boundaries of the proposed neighborhood improvement district to be assessed, and the proposed method or methods of assessment of real property within the district, including any provision for the annual assessment of maintenance costs of the improvement in each year during the term of the bonds issued for the original improvement and after such bonds are paid in full. The governing body of the city or county may create a neighborhood improvement district when the question of creating such district has been approved by the vote of the percentage of electors within such district voting thereon that is equal to the percentage of voter approval required for the issuance of general obligation bonds of such city or county under Article VI, Section 26 of the constitution of this state. The notice of election containing the question of creating a neighborhood improvement district shall contain the project name for the proposed improvement, the general nature of the proposed improvement, the estimated cost of such improvement, the boundaries of the proposed neighborhood improvement district to be assessed, the proposed method or methods of assessment of real property within the district, including any provision for the annual assessment of maintenance costs of the improvement in each year after the bonds issued for the original improvement are paid in full, and a statement that the final cost of such improvement assessed against real property within the district and the amount of general obligation bonds issued therefor shall not exceed the estimated cost of such improvement, as stated in such notice, by more than twenty-five percent, and that the annual assessment for maintenance costs of the improvements shall not exceed the estimated annual maintenance cost, as stated in such notice, by more than twenty-five percent. The ballot upon which the question of creating a neighborhood improvement district is submitted to the qualified voters residing within the proposed district shall contain a question in substantially the following form:

Shall ______ (name of city or county) be authorized to create a neighborhood improvement district proposed for the ______ (project name for the proposed improvement) and incur indebtedness and issue general obligation bonds to pay for all or part of the cost of public improvements within such district, the cost of all indebtedness so incurred to be assessed by the governing body of the ______ (city or county) on the real property benefitted by such improvements for a period of ______ years, and, if included in the resolution, an assessment in each year thereafter with the proceeds thereof used solely for maintenance of the improvement?

3. As an alternative to the procedure described in subsection 2 of this section, the governing body of a city or county may create a neighborhood improvement district when a proper petition has been signed by the owners of record of at least two-thirds by area of all real property located within such proposed district. Each owner of record of real property located in the proposed district is allowed one signature. Any person, corporation, or limited liability partnership owning more than one parcel of land located in such proposed district shall be allowed only one signature on such petition. The petition, in order to become effective, shall be filed with the city clerk or county clerk. A proper petition for the creation of a neighborhood improvement district shall set forth the project name for the proposed improvement, the general nature of the proposed improvement, the estimated cost of such improvement, the boundaries of the proposed neighborhood improvement district to be assessed, the proposed method or methods of assessment of real property within the district, including any provision for the annual assessment of maintenance costs of the improvement in each year during the term of the bonds issued for the original improvement and after such bonds are paid in full, a notice that the names of the signers may not be withdrawn later than seven days after the petition is filed with the city clerk or county clerk, and a notice that the final cost of such improvement assessed against real property within the district and the amount of general obligation bonds issued therefor shall not exceed the estimated cost of such improvement, as stated in such petition, by more than twenty-five percent, and that the annual assessment for maintenance costs of the improvements shall not exceed the estimated annual maintenance cost, as stated in such petition, by more than twenty-five percent.

4. Upon receiving the requisite voter approval at an election or upon the filing of a proper petition with the city clerk or county clerk, the governing body may by resolution or ordinance determine the advisability of the improvement and may order that the district be established and that preliminary plans and specifications for the improvement be made. Such resolution or ordinance shall state and make findings as to the project name for the proposed improvement, the nature of the improvement, the estimated cost of such improvement, the boundaries of the neighborhood improvement district to be assessed, the proposed method or methods of assessment of real property within the district, including any provision for the annual assessment of maintenance costs of the improvement in each year after the bonds issued for the original improvement are paid in full, and shall also state that the final cost of such improvement assessed against the real property within the neighborhood improvement district and the amount of general obligation bonds issued therefor shall not, without a new election or petition, exceed the estimated cost of such improvement by more than twenty-five percent.

5. The boundaries of the proposed district shall be described by metes and bounds, streets or other sufficiently specific description. The area of the neighborhood improvement district finally determined by the governing body of the city or county to be assessed may be less than, but shall not exceed, the total area comprising such district.

6. In any neighborhood improvement district organized prior to August 28, 1994, an assessment may be levied and collected after the original period approved for assessment of property within the district has expired, with the proceeds thereof used solely for maintenance of the improvement, if the residents of the neighborhood improvement district either vote to assess real property within the district for the maintenance costs in the manner prescribed in subsection 2 of this section or if the owners of two-thirds of the area of all real property located within the district sign a petition for such purpose in the same manner as prescribed in subsection 3 of this section.

7. Prior to any assessment hereafter being levied against any real property within any neighborhood improvement district, and prior to any lien enforceable under either chapter 140 or 141 being imposed after August 28, 2013, against any real property within a neighborhood improvement district, the clerk of the governing body establishing the neighborhood improvement district shall cause to be recorded with the recorder of deeds for the county in which any portion of the neighborhood improvement district is located a document conforming to the provisions of sections 59.310 and 59.313, and which shall contain at least the following information:

(1) Each and all owners of record of real property located within the neighborhood improvement district at the time of recording, who shall be identified in the document as grantors and indexed by the recorder, as required under and pursuant to section 59.440;

(2) The governing body establishing the neighborhood improvement district and the title of any official or agency responsible for collecting or enforcing any assessments, who shall be identified in the document as grantees and so indexed by the recorder, as required under and pursuant to section 59.440;

(3) The legal description of the property within the neighborhood improvement district which may either be the metes and bounds description authorized in subsection 5 of this section or the legal description of each lot or parcel within the neighborhood improvement district; and

(4) The identifying number of the resolution or ordinance creating the neighborhood improvement district, or a copy of such resolution or ordinance.

(L. 1991 S.B. 8 § 3, A.L. 1994 H.B. 1200 & 1192, A.L. 1995 H.B. 87, A.L. 2004 H.B. 1321, A.L. 2007 S.B. 22, A.L. 2013 H.B. 175 merged with H.B. 1035 merged with S.B. 248)

Effective 8-28-13 (H.B. 175); 8-28-13 (S.B. 248); 10-11-13 (H.B. 1035)

*H.B. 1035 effective 10-11-13, see § 21.250. H.B. 1035 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 67.458 Adjoining counties, contract to improve roads, district may be formed — unanimous decision required — fund, expenditures, appraisal.

Effective 28 Aug 1995

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.458. Adjoining counties, contract to improve roads, district may be formed — unanimous decision required — fund, expenditures, appraisal. — The governing bodies of two or more adjoining counties may, pursuant to section 70.220, contract to improve a road or street located within such adjoining counties. In addition, the governing bodies of two or more adjoining counties may create a neighborhood improvement district for the purpose of improving a road or street located within such adjoining counties. Except as otherwise provided in this section, all provisions of sections 67.453 to 67.475 shall apply to such a district and all powers included within sections 67.453 to 67.475 shall be available to the governing bodies of the district; however, any decision required of the governing bodies under sections 67.453 to 67.475 must be made in a unanimous manner by all governing bodies of the counties in the district. In forming such a district, the governing body of each county shall separately comply with the provisions of either subsection 2 or 3 of section 67.457, and all proposed portions of the district must be joined as part of the district or the district shall not be formed. The separate fund or account required by section 67.473 shall be a fund or account maintained in the county treasury of the county containing the largest percentage of the assessed valuation of the district; however, the governing body of each county within the district shall be required to approve expenditures from the fund in accordance with section 67.473.

(L. 1995 H.B. 87)



Section 67.459 Apportionment of improvement costs — governing body to establish classifications.

Effective 28 Aug 2005

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.459. Apportionment of improvement costs — governing body to establish classifications. — The portion of the cost of any improvement to be assessed against the real property in a neighborhood improvement district shall be apportioned against such property in accordance with the benefits accruing thereto by reasons of such improvement. The cost may be assessed equally per front foot or per square foot against property within the district or by any other reasonable assessment plan determined by the governing body of the city or county which results in imposing substantially equal burdens or share of the cost upon property similarly benefitted and which may include, in the case of condominium or equitable owner association ownership, a determination that all units within the condominium or equitable owner association are equally benefitted. The governing body of the city or county may from time to time determine and establish by ordinance or resolution reasonable general classifications and formulae for the methods of assessing the benefits.

(L. 1991 S.B. 8 § 4, A.L. 1995 H.B. 87, A.L. 2005 H.B. 58 merged with H.B. 186)



Section 67.461 Assessments, plans, specifications — public filing — duties of clerk — notice.

Effective 28 Aug 1995

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.461. Assessments, plans, specifications — public filing — duties of clerk — notice. — 1. After the governing body has made the findings specified in section 67.457 and plans and specifications for the proposed improvements have been prepared, the governing body shall by ordinance or resolution order assessments to be made against each parcel of real property deemed to be benefitted by an improvement based on the revised estimated cost of the improvement or, if available, the final cost thereof, and shall order a proposed assessment roll to be prepared.

2. The plans and specifications for the improvement and the proposed assessment roll shall be filed with the city clerk or county clerk, as applicable, and shall be open for public inspection. Such clerk shall thereupon, at the direction of the governing body, publish notice that the governing body will conduct a hearing to consider the proposed improvement and proposed assessments. Such notice shall be published in a newspaper of general circulation at least once not more than twenty days and not less than ten days before the hearing and shall state the project name for the improvement, the date, time and place of such hearing, the general nature of the improvement, the revised estimated cost or, if available, the final cost of the improvement, the boundaries of the neighborhood improvement district to be assessed, and that written or oral objections will be considered at the hearing. At the same time, the clerk shall mail to the owners of record of the real property made liable to pay the assessments, at their last known post office address, a notice of the hearing and a statement of the cost proposed to be assessed against the real property so owned and assessed. The failure of any owner to receive such notice shall not invalidate the proceedings.

(L. 1991 S.B. 8 § 5, A.L. 1995 H.B. 87)



Section 67.463 Public hearing, procedure — apportionment of costs — special assessments, notice — payment and collection of assessments.

Effective 28 Aug 2013

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

*67.463. Public hearing, procedure — apportionment of costs — special assessments, notice — payment and collection of assessments. — 1. At the hearing to consider the proposed improvements and assessments, the governing body shall hear and pass upon all objections to the proposed improvements and proposed assessments, if any, and may amend the proposed improvements, and the plans and specifications therefor, or assessments as to any property, and thereupon by ordinance or resolution the governing body of the city or county shall order that the improvement be made and direct that financing for the cost thereof be obtained as provided in sections 67.453 to 67.475.

2. After construction of the improvement has been completed in accordance with the plans and specifications therefor, the governing body shall compute the final costs of the improvement and apportion the costs among the property benefitted by such improvement in such equitable manner as the governing body shall determine, charging each parcel of property with its proportionate share of the costs, and by resolution or ordinance, assess the final cost of the improvement or the amount of general obligation bonds issued or to be issued therefor as special assessments against the property described in the assessment roll.

3. After the passage or adoption of the ordinance or resolution assessing the special assessments, the city clerk or county clerk shall mail a notice to each property owner within the district which sets forth a description of each parcel of real property to be assessed which is owned by such owner, the special assessment assigned to such property, and a statement that the property owner may pay such assessment in full, together with interest accrued thereon from the effective date of such ordinance or resolution, on or before a specified date determined by the effective date of the ordinance or resolution, or may pay such assessment in annual installments as provided in subsection 4 of this section.

4. The special assessments shall be assessed upon the property included therein concurrent with general property taxes, and shall be payable in substantially equal annual installments for a duration stated in the ballot measure prescribed in subsection 2 of section 67.457 or in the petition prescribed in subsection 3 of section 67.457, and, if authorized, an assessment in each year thereafter levied and collected in the same manner with the proceeds thereof used solely for maintenance of the improvement, taking into account such assessments and interest thereon, as the governing body determines. The first installment shall be payable after the first collection of general property taxes following the adoption of the assessment ordinance or resolution unless such ordinance or resolution was adopted and certified too late to permit its collection at such time. All assessments shall bear interest at such rate as the governing body determines, not to exceed the rate permitted for bonds by section 108.170. Interest on the assessment between the effective date of the ordinance or resolution assessing the assessment and the date the first installment is payable shall be added to the first installment. The interest for one year on all unpaid installments shall be added to each subsequent installment until paid. In the case of a special assessment by a city, all of the installments, together with the interest accrued or to accrue thereon, may be certified by the city clerk to the county clerk in one instrument at the same time. Such certification shall be good for all of the installments, and the interest thereon payable as special assessments.

5. Special assessments shall be collected and paid over to the city treasurer or county treasurer in the same manner as taxes of the city or county are collected and paid. In any county with a charter form of government and with more than six hundred thousand but fewer than seven hundred thousand inhabitants and any county of the first classification with more than one hundred thirty-five thousand four hundred but fewer than one hundred thirty-five thousand five hundred inhabitants, the county collector may collect a fee as prescribed by section 52.260 for collection of assessments under this section.

(L. 1991 S.B. 8 § 6, A.L. 1994 H.B. 1200 & 1192, A.L. 2007 S.B. 22, A.L. 2013 H.B. 175 merged with H.B. 1035 merged with S.B. 248)

Effective 8-28-13 (H.B. 175); 8-28-13 (S.B. 248); 10-11-13 (H.B. 1035)

*H.B. 1035 effective 10-11-13, see § 21.250. H.B. 1035 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 67.465 Period of limitation, lawsuits.

Effective 03 Apr 1991, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.465. Period of limitation, lawsuits. — No suit to set aside the special assessments made under sections 67.453 to 67.475 or to otherwise question the validity of the proceedings relating thereto shall be brought after the expiration of ninety days from the date of mailing of notice to property owners of the assessments required by section 67.463.

(L. 1991 S.B. 8 § 7)

Effective 4-03-91



Section 67.467 Supplemental assessments authorized, when — reassessments.

Effective 03 Apr 1991, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.467. Supplemental assessments authorized, when — reassessments. — 1. To correct omissions, errors or mistakes in the original assessment which relate to the total cost of an improvement, the governing body of the city or county may, without a notice or hearing, make supplemental or additional assessments on property within a neighborhood improvement district, except that such supplemental or additional assessments shall not, without a new election or new petition as provided in section 67.457, exceed twenty-five percent of the estimated cost of the improvement determined pursuant to section 67.457.

2. When an assessment is, for any reason whatever, set aside by a court of competent jurisdiction as to any property, or in the event the governing body finds that the assessment or any part thereof is excessive or determines on advice of counsel in writing that it is or may be invalid for any reason, the governing body may, upon notice and hearing as provided for the original assessment, make a reassessment or a new assessment as to such property.

(L. 1991 S.B. 8 § 8)

Effective 4-03-91



Section 67.469 Assessment treated as tax lien, payable upon foreclosure.

Effective 28 Aug 2013

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

*67.469. Assessment treated as tax lien, payable upon foreclosure. — A special assessment authorized under the provisions of sections 67.453 to 67.475 shall be a lien, from the date of the assessment, on the property against which it is assessed on behalf of the city or county assessing the same to the same extent as a tax upon real property. The lien may be foreclosed in the same manner as a tax upon real property by land tax sale pursuant to chapter 140 or, if applicable to that county, chapter 141, or at the option of the governing body, by judicial foreclosure proceeding. Upon the foreclosure of any such lien, whether by land tax sale or by judicial foreclosure proceeding, the entire remaining assessment may become due and payable and may be recoverable in such foreclosure proceeding at the option of the governing body.

(L. 1991 S.B. 8 § 9, A.L. 2004 H.B. 1321, A.L. 2005 H.B. 58 merged with S.B. 210, A.L. 2013 H.B. 175 merged with H.B. 1035 merged with S.B. 248)

Effective 8-28-13 (H.B. 175); 8-28-13 (S.B. 248); 10-11-13 (H.B. 1035)

*H.B. 1035 effective 10-11-13, see § 21.250. H.B. 1035 was vetoed July 12, 2013. The veto was overridden on September 11, 2013



Section 67.471 Temporary notes, general obligation bonds.

Effective 03 Apr 1991, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.471. Temporary notes, general obligation bonds. — After an improvement has been authorized pursuant to section 67.457, the governing body of the city or county may issue temporary notes of the city or county to pay the costs of such improvement in an amount not to exceed the estimated cost of such improvement, and such temporary notes shall be general obligations of the city or county. General obligation bonds of the city or county shall be issued and sold as provided in section 67.455 to refund, retire and pay off such temporary notes and any accrued interest thereon to the date of payment.

(L. 1991 S.B. 8 § 10)

Effective 4-03-91



Section 67.473 Funds to be created — use of funds — use of balance upon completion of improvements.

Effective 03 Apr 1991, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.473. Funds to be created — use of funds — use of balance upon completion of improvements. — A separate fund or account shall be created in the city treasury or county treasury for each improvement project and each such fund or account shall be identified by a suitable title. The proceeds from the sale of bonds and temporary notes and any other moneys appropriated thereto by the governing body shall be credited to such funds or accounts. Such funds or accounts shall be used solely to pay the costs incurred in making each respective improvement. Upon completion of an improvement, the balance remaining in the fund or account established for such improvement, if any, shall be credited against the amount of the original assessment of each parcel of property, on a pro rata basis based on the amount of the original assessment, and with respect to property owners that have prepaid their assessments in accordance with section 67.463, the amount of each such credit shall be refunded to the appropriate property owner, and with respect to all other property owners, the amount of each such credit shall be transferred and credited to the city or county bond and interest fund to be used solely to pay the principal of and interest on the bonds or temporary notes and the assessments shall be reduced accordingly by the amount of such credit.

(L. 1991 S.B. 8 § 11)

Effective 4-03-91



Section 67.475 Maximum bond indebtedness — advisory committee in certain cities.

Effective 03 Apr 1991, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.475. Maximum bond indebtedness — advisory committee in certain cities. — The total amount of city or county general obligation bond indebtedness incurred for improvements under sections 67.453 to 67.475, including temporary notes issued pursuant to sections 67.453 to 67.475, shall not exceed ten percent of the assessed valuation of all taxable tangible property, as shown by the last completed property assessment for state or local purposes, within the city or county. Any city with a population of three hundred fifty thousand or more inhabitants shall appoint a citizen advisory committee composed of members of each council districts on proposed neighborhood improvement district.

(L. 1991 S.B. 8 § 12)

Effective 4-03-91



Section 67.500 Short title — definitions.

Effective 28 Aug 1979

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.500. Short title — definitions. — Sections 67.500 to 67.545 are known and may be cited as the "County Sales Tax Act", and the following words shall have the following meanings unless a different meaning clearly appears from the context:

(1) "County" shall mean all areas of all counties within the state of Missouri except cities not within a county and first class counties adjoining such cities;

(2) "Director of revenue" shall mean the director of revenue of the state of Missouri;

(3) "Person" means an individual, corporation, partnership or other entity;

(4) "Sales tax revenue collected" shall mean the amount of sales tax revenue received by a county during the first six calendar months of any year multiplied by two;

(5) "Total property tax levy" shall include all those ad valorem taxes which counties have the authority to levy on all classes of property, except those ad valorem taxes originally requiring voter approval and those taxes levied to retire indebtedness, plus an allowance for ad valorem taxes which will be billed but not collected in that calendar year. The individual tax rates of these ad valorem taxes shall not exceed the amounts allowed to be levied without voter approval by the constitution and laws of this state unless the voters have approved that rate of levy.

(L. 1979 S.B. 339 § 1)



Section 67.505 Election procedure — sales tax imposed, property taxes to be reduced — rate of tax — no zoological taxes permitted.

Effective 28 Aug 2017

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.505. Election procedure — sales tax imposed, property taxes to be reduced — rate of tax — no zoological taxes permitted. — 1. Any county may, by a majority vote of its governing body, impose a county sales tax, in conjunction with a property tax reduction for each year in which the sales tax is imposed, for the benefit of such county in accordance with the provisions of sections 67.500 to 67.545; provided, however, that no ordinance or order enacted pursuant to the authority granted by the provisions of sections 67.500 to 67.545 shall be effective unless the governing body of the county submits to the voters of the county, at a county or state general, primary or special election, a proposal to authorize the governing body of the county to impose a tax and reduce property taxes under the provisions of sections 67.500 to 67.545.

2. The ballot of submission shall contain, but need not be limited to, the following language:

­

­

­­

­

3. The sales tax may be imposed at a rate of one-fourth of one percent, three-eighths of one percent or one-half of one percent on the receipts from the sale at retail of all tangible personal property or taxable services at retail within any county adopting such tax, if such property and services are subject to taxation by the state of Missouri under the provisions of sections 144.010 to 144.525. Each year in which a sales tax is imposed under the provisions of sections 67.500 to 67.545, the county shall, after determining its budget, excluding funds required to be set aside and placed to the credit of special road districts, within the limits set by the constitution and laws of this state for the following calendar year and the total property tax levy needed to raise the revenues required by such budget, reduce that total property tax levy in an amount sufficient to decrease the total property taxes it will collect by an amount equal to one of the following:

(1) Fifty percent of the sales tax revenue collected in the tax year for which the property taxes are being levied;

(2) Sixty percent of the sales tax revenue collected in the tax year for which the property taxes are being levied;

(3) Seventy percent of the sales tax revenue collected in the tax year for which the property taxes are being levied;

(4) Eighty percent of the sales tax revenue collected in the tax year for which the property taxes are being levied;

(5) Ninety percent of the sales tax revenue collected in the tax year for which the property taxes are being levied;

(6) One hundred percent of the sales tax revenue collected in the tax year for which the property taxes are being levied;

­­

­

4. No county in this state shall impose a tax under this section for the purpose of funding in whole or in part the construction, operation, or maintenance of any zoological activities, zoological facilities, zoological organizations, the metropolitan zoological park and museum district as created under section 184.350, or any zoological boards.

(L. 1979 S.B. 339 § 2, A.L. 1985 H.B. 542, A.L. 1991 H.B. 29, A.L. 2017 S.B. 49 merged with S.B. 283)



Section 67.506 Computation of county sales tax levy.

Effective 28 Aug 2004

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.506. Computation of county sales tax levy. — The tax rate for counties levying a sales tax under section 67.505 shall be computed by:

(1) Dividing the amount of the sales tax revenue required for reduction under subsection 3 of section 67.505 and section 163.087 by the total assessed valuation of the county and multiplying by one hundred to determine the amount of property tax reduction; and

(2) Subtracting the property tax rate reduction in subdivision (1) of this section from the tax rate ceiling for each class of property or subclass of real property.

(L. 2004 S.B. 960)



Section 67.525 Deposit — distribution to county, when — refunds authorized — tax abolished, effect.

Effective 28 Aug 1991

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.525. Deposit — distribution to county, when — refunds authorized — tax abolished, effect. — 1. All county sales taxes collected by the director of revenue under sections 67.500 to 67.545 on behalf of any county, less one percent for cost of collection, which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087, shall be deposited with the state treasurer in a county sales tax trust fund, which fund shall be separate and apart from the county sales tax trust fund established by section 66.620. The moneys in such county sales tax trust fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money in the trust fund which was collected in each county imposing a county sales tax, and the records shall be open to the inspection of officers of the county and to the public. Not later than the tenth day of each month the director of revenue shall distribute all moneys deposited in the trust fund during the preceding month by distributing to the county treasurer, or such other officer as may be designated by the county ordinance or order, of each county imposing the tax authorized by sections 67.500 to 67.545, the sum due the county as certified by the director of revenue.

2. The director of revenue may authorize the state treasurer to make refunds from the amounts in the trust fund and credited to any county for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such counties. If any county abolishes the tax, the county shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal, and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such county, the director of revenue shall authorize the state treasurer to remit the balance in the account to the county and close the account of that county. The director of revenue shall notify each county of each instance of any amount refunded or any check redeemed from receipts due the county.

3. Except as modified in sections 67.500 to 67.545, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed under sections 67.500 to 67.545.

(L. 1979 S.B. 339 § 6, A.L. 1991 H.B. 29)



Section 67.540 Repeal or amendment of sales tax — procedure.

Effective 28 Aug 1979

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.540. Repeal or amendment of sales tax — procedure. — 1. No county imposing a sales tax and property tax reduction pursuant to sections 67.500 to 67.545 may repeal or amend such sales tax and property tax reduction unless such repeal or amendment is submitted to and approved by the voters of the county in the manner provided in section 67.505.

2. Whenever the governing body of any county in which a county sales tax has been imposed in the manner provided by sections 67.500 to 67.545 receives a petition, signed by fifteen percent of the registered voters of such county voting in the last gubernatorial election, calling for an election to repeal such county sales tax, the governing body shall submit to the voters of such county a proposal to repeal the county sales tax imposed under the provisions of sections 67.500 to 67.545. If a majority of the votes cast on the proposal by the registered voters voting thereon are in favor of the proposal to repeal the county sales tax, then the ordinance or order imposing the county sales tax, along with any amendments thereto and along with the property tax reduction imposed in conjunction with such sales tax, is repealed. If a majority of the votes cast by the registered voters voting thereon are opposed to the proposal to repeal the county sales tax, then the ordinance or order imposing the county sales tax, along with any amendments thereto and along with the property tax reduction imposed in conjunction with such sales tax, shall remain in effect.

(L. 1979 S.B. 339 § 9)



Section 67.545 Law not applicable to certain cities and counties.

Effective 28 Aug 1979

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.545. Law not applicable to certain cities and counties. — The provisions of sections 67.500 to 67.545 shall not apply to any city not within a county nor any first class county adjoining such city.

(L. 1979 S.B. 339 § 10)



Section 67.547 Sales tax imposed in counties — election procedure — rate of tax — St. Louis County and New Madrid County, distribution of revenue, limitation on use — zoological taxes, limitations — all-county trust fund for overpayment refunds and bad check redemption — abolishing tax, procedure.

Effective 28 Aug 2017

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.547. Sales tax imposed in counties — election procedure — rate of tax — St. Louis County and New Madrid County, distribution of revenue, limitation on use — zoological taxes, limitations — all-county trust fund for overpayment refunds and bad check redemption — abolishing tax, procedure. — 1. In addition to the tax authorized by section 67.505, any county as defined in section 67.750 may, by a majority vote of its governing body, impose an additional county sales tax on all sales which are subject to taxation under the provisions of sections 144.010 to 144.525. The tax authorized by this section shall be in addition to any and all other sales tax allowed by law; except that no ordinance or order imposing a sales tax under the provisions of this section shall be effective unless the governing body of the county submits to the voters of the county, at a county or state general, primary or special election, a proposal to authorize the governing body of the county to impose such tax.

2. The ballot of submission shall contain, but need not be limited to the following language:

­

­

­­

­

3. The sales tax may be imposed at a rate of one-eighth of one percent, one-fourth of one percent, three-eighths of one percent, or one-half of one percent on the receipts from the sale at retail of all tangible personal property or taxable services at retail within any county adopting such tax if such property and services are subject to taxation by the state of Missouri under the provisions of sections 144.010 to 144.525. In any city not within a county or any county described in subsection 5 of this section, no sales tax for the purpose of funding zoological activities and zoological facilities as those terms are defined in section 184.500 shall exceed a rate of one-eighth of one percent unless the sales tax was levied and collected before August 28, 2017. Beginning August 28, 2017, no county shall submit to the voters any proposal that results in a combined rate of sales taxes adopted under this section in excess of one percent.

4. Except as modified in this section, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed under this section.

5. In any first class county having a charter form of government and having a population of nine hundred thousand or more, the proceeds of the sales tax authorized by this section shall be distributed so that an amount equal to three-eighths of the proceeds of the tax shall be distributed to the county and the remaining five-eighths shall be distributed to the cities, towns and villages and the unincorporated area of the county on the ratio that the population of each bears to the total population of the county. Three-eighths of the tax rate adopted by such a county shall be included in the calculation of the county’s one percent combined tax rate ceiling provided in subsection 3 of this section. The population of each city, town or village and the unincorporated area of the county and the total population of the county shall be determined on the basis of the most recent federal decennial census. The provisions of this subsection shall not apply if the revenue collected is used to support zoological activities of the zoological subdistrict as defined under section 184.352.

6. Except as prohibited under section 184.353, residents of any county that does not adopt a sales tax under this section for the purpose of supporting zoological activities may be charged an admission fee for zoological facilities, programs, or events that are not part of the zoological subdistrict defined under subdivision (15)* of section 184.352 as of August 28, 2017.

7. In any county of the second classification with more than nineteen thousand seven hundred but fewer than nineteen thousand eight hundred inhabitants, the proceeds of the sales tax authorized by this section shall be distributed so that an amount equal to three-fourths of the proceeds of the tax shall be distributed to the county and the remaining one-fourth shall be distributed equally among the incorporated cities, towns, and villages of the county. Upon request from any city, town, or village within the county, the county shall make available for inspection the distribution report provided to the county by the department of revenue. Any expenses incurred by the county in supplying such report to a city, town, or village shall be paid by such city, town, or village.

8. In any first class county having a charter form of government and having a population of nine hundred thousand or more, no tax shall be imposed pursuant to this section for the purpose of funding in whole or in part the construction, operation or maintenance of a sports stadium, field house, indoor or outdoor recreational facility, center, playing field, parking facility or anything incidental or necessary to a complex suitable for any type of professional sport or recreation, either upon, above or below the ground.

9. No county in this state, other than a county with a charter form of government and with more than nine hundred fifty thousand inhabitants and a city not within a county, shall impose a tax under this section for the purpose of funding in whole or in part the construction, operation, or maintenance of any zoological activities, zoological facilities, zoological organizations, the metropolitan zoological park and museum district as created under section 184.350, or any zoological boards.

10. The director of revenue may authorize the state treasurer to make refunds from the amounts in the trust fund and credited to any county for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such counties. If any county abolishes the tax, the county shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such county, the director of revenue shall remit the balance in the account to the county and close the account of that county. The director of revenue shall notify each county of each instance of any amount refunded or any check redeemed from receipts due the county.

11. No revenue received from a tax for the purpose of funding zoological activities in any county shall be used for the benefit of any entity that has ever been named Grant’s Farm or is located at ten thousand five hundred one Gravois Road, Saint Louis, Missouri, or successor address, or to supplant any funding received from the metropolitan zoological park and museum district established under section 184.350.

(L. 1987 H.B. 210, A.L. 1991 H.B. 29 merged with S.B. 34, A.L. 2000 S.B. 894, A.L. 2006 S.B. 1207, A.L. 2017 S.B. 49 merged with S.B. 283)

*Word "subsection 15" appears in original rolls of S.B. 49, 2017.



Section 67.548 County commission of certain counties approving sales tax, authorized actions — share to other political subdivisions, how distributed (Clay and Platte counties).

Effective 28 Aug 2012

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.548. County commission of certain counties approving sales tax, authorized actions — share to other political subdivisions, how distributed (Clay and Platte counties). — 1. In any first or second class county not having a charter form of government, which contains all or any part of a city with a population of greater than four hundred thousand inhabitants, in which the voters have approved a sales tax as provided by section 67.547, the county commission may:

(1) Reduce or eliminate the county general fund levy, the special road and bridge levy, or the park levy;

(2) Grant county revenues to cities, towns and villages and to special road districts organized pursuant to chapter 233;

(3) Enter into agreements with cities, towns, villages, and special road districts organized under chapter 233 for the purpose of working cooperatively on the roads and bridges located within the county, including the distribution of funds to such entities in addition to those funds described in subsection 2 of this section.

2. In any county in which the voters have approved a sales tax as provided by section 67.547, each city, town, village, and special road district organized under chapter 233 shall continue to receive its share of the county's special road and bridge levy, if any, that is annually considered by the county commission. In the event that the annual special road and bridge levy is not set at a level of at least fourteen cents on each one hundred dollars assessed valuation, the county commission shall allocate additional funds from any available county source to the cities, towns, villages, and special road districts located within the county in an amount that will, when combined with the revenues received from the special road and bridge levy, distribute funds to such entities in an amount that is at least equal to the funding level of fourteen cents on each one hundred dollars assessed valuation. Additionally, any city, town, or village which contains at least fifty percent of a special road district organized under chapter 233 shall be entitled to receive the road district's portion of any funds not paid through the special road and bridge levy. Any funds paid under this subsection shall be paid as if the funds were paid under the county's special road and bridge levy.

(L. 1988 S.B. 764, A.L. 1989 H.B. 323, A.L. 2012 S.B. 480)



Section 67.550 Sales tax imposed in certain first class counties — rate of tax — election procedure — revenue to be used to build and maintain certain facilities — effective when — terminates when (St. Charles and Jefferson counties).

Effective 28 Aug 1991

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.550. Sales tax imposed in certain first class counties — rate of tax — election procedure — revenue to be used to build and maintain certain facilities — effective when — terminates when (St. Charles and Jefferson counties). — 1. The governing body of any first class county which does not include all or any part of a city with a population of greater than four hundred thousand and which also adjoins a first class county with a charter form of government with a population of at least nine hundred thousand inhabitants is hereby authorized to impose, by ordinance or order, a one-half cent sales tax on all retail sales made in such county which are subject to taxation under the provisions of sections 144.010 to 144.525. The tax authorized by this section shall be in addition to any and all other sales taxes allowed by law, except that no ordinance imposing a sales tax under the provisions of this section shall be effective unless the governing body of the county submits to the voters of the county, at a county or state general, primary or special election, a proposal to authorize the governing body of the county to impose a tax.

2. The ballot of submission shall contain, but need not be limited to, the following language:

­

­

­­

­

3. All revenue received by a county from the tax authorized under the provisions of sections 67.550 to 67.570 shall be deposited in a special trust fund and shall be used solely for the construction of a jail, a juvenile facility, a sheriff's office, county administrative and judicial capital improvements, county park development, parking facilities and physical improvements related thereto within such county for so long as the tax shall remain in effect. Once the tax authorized by sections 67.550 to 67.570 is abolished or is terminated by any means, all funds remaining in the special trust fund shall be used solely for the maintenance of the facilities and buildings constructed with revenues raised by the tax authorized by sections 67.550 to 67.570. Any funds in such special trust fund which are not needed for current expenditures may be invested by the governing body in accordance with applicable laws relating to the investment of other county funds.

4. The tax authorized by sections 67.550 to 67.570 shall terminate five years from the date on which such tax was initially imposed by the county, unless sooner abolished by the governing body of the county.

(L. 1982 H.B. 1035 § 1, A.L. 1987 H.B. 210, A.L. 1991 H.B. 29 merged with S.B. 34)



Section 67.570 Deposit — distribution to counties, when — refunds authorized — tax abolished, effect (St. Charles County).

Effective 28 Aug 1991

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.570. Deposit — distribution to counties, when — refunds authorized — tax abolished, effect (St. Charles County). — 1. All sales taxes collected by the director of revenue under sections 67.550 to 67.570 on behalf of any county, less one percent for cost of collection which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087, shall be deposited with the state treasurer in a special trust fund, which is hereby created, to be known as the "County Construction Sales Tax Trust Fund". The moneys in the county construction sales tax trust fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money in the trust fund which was collected in each county imposing a sales tax under sections 67.550 to 67.570, and the records shall be open to the inspection of officers of the county and the public. Not later than the tenth day of each month the director of revenue shall distribute all moneys deposited in the trust fund during the preceding month to the county which levied the tax; such funds shall be deposited with the county treasurer of each such county, and all expenditures of funds arising from the county construction sales tax trust fund shall be by an appropriation act to be enacted by the governing body of each such county.

2. The director of revenue may authorize the state treasurer to make refunds from the amounts in the trust fund and credited to any county for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such counties. If any county abolishes the tax, the county shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such county, the director of revenue shall authorize the state treasurer to remit the balance in the account to the county and close the account of that county. The director of revenue shall notify each county of each instance of any amount refunded or any check redeemed from receipts due the county.

3. Except as modified in sections 67.550 to 67.570, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed under sections 67.550 to 67.570.

(L. 1982 H.B. 1035 § 5, A.L. 1991 H.B. 29)



Section 67.571 Museums and festivals, sales tax authorized (Buchanan County).

Effective 28 Aug 2001

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.571. Museums and festivals, sales tax authorized (Buchanan County). — 1. The governing body of any county of the first classification with a population of more than eighty-two thousand inhabitants and less than ninety thousand inhabitants may, in addition to any tourism sales tax imposed pursuant to sections 67.671 to 67.685, by a majority vote, impose a sales tax for the funding of museums and festivals. For purposes of this section, the term "funding of museums and festivals" shall mean:

(1) Funding of museums operating in the county, which are registered with the United States Internal Revenue Service as a 501(C)(3) corporation and which are considered by the board to be tourism attractions; and

(2) Funding of organizations that are registered as 501(C)(3) corporations which promote cultural heritage tourism including festivals and the arts.

2. Any question submitted to the voters of such county to establish a sales tax pursuant to this section shall be submitted in substantially the following form:

­

­

3. If a majority of the votes cast on the proposal by the qualified voters voting thereon are in favor of the proposal, and the tax takes effect pursuant to this section, the museums and festivals board appointed pursuant to subsection 5 of this section shall determine in what manner the tax revenue moneys will be expended, and disbursements of these moneys shall be made strictly in accordance with directions of the board which are consistent with the provisions of sections 67.571 to 67.577. Expenditures of these tax moneys may be made for the employment of personnel selected by the board to assist in carrying out the duties of the board, and the board is expressly authorized to employ such personnel. Expenditures of these tax moneys may be made directly to corporations pursuant to subsection 1 of this section. No such tax revenue moneys shall be disbursed to or on behalf of any corporation, organization or entity that is not duly registered with the Internal Revenue Service as a 501(C)(3) organization.

4. Any sales tax imposed pursuant to this section shall be imposed at a rate not to exceed two-tenths of one percent on receipts from the sale of certain tangible personal property or taxable services within the county pursuant to sections 67.571 to 67.577.

5. The governing body of any county which imposes a sales tax pursuant to this section may establish a museums and festivals board for the purpose of expending funds collected from any sales tax submitted and approved by the county's voters pursuant to this section. The board shall be comprised of six members who are appointed by the governing body of the county from a list of candidates supplied by the chair of each of the two major political parties of the county. The board shall be comprised of three members from each of the two political parties. Members shall serve for three-year terms, but of the members first appointed, one shall be appointed for a term of one year, two shall be appointed for a term of two years, and two shall be appointed for a term of three years. Each member shall be a resident of the county from which he or she is appointed. The members of the board shall not receive compensation for service on the board, but shall be reimbursed from the tax revenue money for any reasonable and necessary expenses incurred in service on the board.

6. In the area of each county in which a sales tax has been imposed in the manner provided by sections 67.571 to 67.577, every retailer within such area shall add the tax imposed by the provisions of sections 67.571 to 67.577 to his sale price, and this tax shall be a debt of the purchaser to the retailer until paid, and shall be recoverable at law in the same manner as the purchase price.

7. In counties imposing a tax under the provisions of sections 67.571 to 67.577, in order to permit sellers required to collect and report the sales tax to collect the amount required to be reported and remitted, but not to change the requirements of reporting or remitting the tax, or to serve as a levy of the tax, and in order to avoid fractions of pennies, the governing body may authorize the use of a bracket system similar to that authorized by the provisions of section 144.285, and notwithstanding the provisions of that section, this new bracket system shall be used where this tax is imposed and shall apply to all taxable transactions.

(L. 2001 S.B. 323 & 230)



Section 67.572 Repeal of sales tax, procedure.

Effective 28 Aug 2001

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.572. Repeal of sales tax, procedure. — The governing body of any county which has adopted a sales tax pursuant to sections 67.571 to 67.577 may submit the question of repeal of the tax to the voters at any primary or general election. The ballot of submission shall be in substantially the following form:

­

­

­­

­

(L. 2001 S.B. 323 & 230)



Section 67.573 Sales tax to be an additional tax to taxes in chapter 144 — computation of tax.

Effective 28 Aug 2001

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.573. Sales tax to be an additional tax to taxes in chapter 144 — computation of tax. — The order imposing the sales tax pursuant to the provisions of sections 67.571 to 67.577 shall impose upon all sellers within the area wherein the tax is to be paid an additional tax on all goods subject to tax included in chapter 144. The amount reported and returned by the seller shall be computed on the basis of the tax imposed by the order as authorized by sections 67.571 to 67.577. The seller shall report and return the amount so computed to the director of revenue.

(L. 2001 S.B. 323 & 230)



Section 67.574 Director of revenue to be responsible for administration and operation of the tax.

Effective 28 Aug 2001

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.574. Director of revenue to be responsible for administration and operation of the tax. — On or after the effective date of any tax imposed throughout a county pursuant to the provisions of sections 67.571 to 67.577, the director of revenue shall be responsible for the administration, collection, enforcement, and operation of the tax, and all provisions of sections 32.085 and 32.087 shall apply to the tax so imposed, the provisions of sections 67.671 to 67.685 to the contrary notwithstanding. An amount not to exceed one percent shall be retained by the director of revenue for deposit in the general revenue fund to offset the costs of collection.

(L. 2001 S.B. 323 & 230)



Section 67.576 Collection of the tax requirements — applicable penalties.

Effective 28 Aug 2001

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.576. Collection of the tax requirements — applicable penalties. — 1. The following provisions shall govern the collection of the tax imposed by the provisions of sections 67.571 to 67.577:

(1) All applicable provisions contained in sections 144.010 to 144.510 governing the state sales tax and section 32.057, the uniform confidentiality provision, shall apply to the collection of the tax imposed by the provisions of sections 67.571 to 67.577;

(2) All exemptions granted to agencies of government, organizations, and persons under the provisions of sections 144.010 to 144.510 are hereby made applicable to the imposition and collection of the tax imposed by sections 67.571 to 67.577.

2. The same sales tax permit, exemption certificate and retail certificate required by sections 144.010 to 144.510 for the administration and collection of the state sales tax shall satisfy the requirements of sections 67.571 to 67.577, and no additional permit or exemption certificate or retail certificate shall be required; except that, the director of revenue may prescribe a form of exemption certificate for an exemption from the tax imposed by sections 67.571 to 67.577.

3. All discounts allowed the retailer pursuant to the provisions of the state sales tax law for the collection of and for payment of taxes pursuant to that act are hereby allowed and made applicable to any taxes collected pursuant to the provisions of sections 67.571 to 67.577.

4. The penalties provided in section 32.057 and sections 144.010 to 144.510 for a violation of those acts are hereby made applicable to violations of the provisions of sections 67.571 to 67.577.

5. For the purposes of the sales tax imposed by an order pursuant to sections 67.571 to 67.577, all retail sales shall be deemed to be consummated at the place of business of the retailer.

(L. 2001 S.B. 323 & 230)



Section 67.577 Delinquency in payment, limitation for bringing suit.

Effective 28 Aug 2001

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.577. Delinquency in payment, limitation for bringing suit. — In any county or area of a county where a sales tax has been imposed pursuant to sections 67.571 to 67.577, if any person is delinquent in the payment of the amount required to be paid by him pursuant to the provisions of sections 67.571 to 67.577 or in the event a determination has been made against him for taxes and penalty pursuant to the provisions of sections 67.571 to 67.577, the limitation for bringing suit for the collection of the delinquent tax and penalty shall be the same as that provided in sections 144.010 to 144.510.

(L. 2001 S.B. 323 & 230)



Section 67.578 Certain counties (Andrew) may impose a sales tax for museum purposes, amount — ballot, effective date — collection of tax — applicable provisions and exemptions — museum board, members, duties — repeal of tax, effective date.

Effective 28 Aug 2004

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.578. Certain counties (Andrew) may impose a sales tax for museum purposes, amount — ballot, effective date — collection of tax — applicable provisions and exemptions — museum board, members, duties — repeal of tax, effective date. — 1. The governing authority of any county of the third classification without a township form of government and with more than sixteen thousand four hundred but less than sixteen thousand five hundred inhabitants may impose a sales tax in an amount not to exceed one-fifth of one percent on all retail sales made in the county which are subject to taxation pursuant to sections 144.010 to 144.525, to be used solely for the funding of museums. For purposes of this section, the term "museums" means museums operating in the county, which are registered with the United States Internal Revenue Service as a 501(c)(3) corporation and which are considered by the board to be a tourism attraction. The tax authorized by this section shall be in addition to any and all other sales taxes allowed by law, except that no sales tax shall be imposed pursuant to this section unless the governing authority submits to the voters of the county, at a county or state general, primary, or special election, a proposal to authorize the governing authority to impose the tax.

2. The ballot of submission shall contain, but need not be limited to, the following language:

­

­

­­

­

3. On or after the effective date of the tax, the director of revenue shall be responsible for the administration, collection, enforcement, and operation of the tax, and sections 32.085 and 32.087 shall apply. The director may retain an amount not to exceed one percent for deposit in the general revenue fund to offset the costs of collection. In order to permit sellers required to collect and report the sales tax to collect the amount required to be reported and remitted, but not to change the requirements of reporting or remitting the tax, or to serve as a levy of the tax, and in order to avoid fractions of pennies, the governing authority may authorize the use of a bracket system similar to that authorized in section 144.285, and notwithstanding the provisions of that section, this new bracket system shall be used where this tax is imposed and shall apply to all taxable transactions. Beginning with the effective date of the tax, every retailer in the county shall add the sales tax to the sale price, and this tax shall be a debt of the purchaser to the retailer until paid, and shall be recoverable at law in the same manner as the purchase price. For purposes of this section, all retail sales shall be deemed to be consummated at the place of business of the retailer.

4. All applicable provisions in sections 144.010 to 144.525 governing the state sales tax, and section 32.057, the uniform confidentiality provision, shall apply to the collection of the tax, and all exemptions granted to agencies of government, organizations, and persons pursuant to sections 144.010 to 144.525 are hereby made applicable to the imposition and collection of the tax. The same sales tax permit, exemption certificate, and retail certificate required by sections 144.010 to 144.525 for the administration and collection of the state sales tax shall satisfy the requirements of this section, and no additional permit or exemption certificate or retail certificate shall be required; except that, the director of revenue may prescribe a form of exemption certificate for an exemption from the tax. All discounts allowed the retailer pursuant to the state sales tax law for the collection of and for payment of taxes are hereby allowed and made applicable to the tax. The penalties for violations provided in section 32.057 and sections 144.010 to 144.525 are hereby made applicable to violations of this section. If any person is delinquent in the payment of the amount required to be paid pursuant to this section, or in the event a determination has been made against the person for taxes and penalty pursuant to this section, the limitation for bringing suit for the collection of the delinquent tax and penalty shall be the same as that provided in sections 144.010 to 144.525.

5. The governing authority may authorize any museum board already existing in the county, or may establish a museum board, to expend revenue collected pursuant to this section. In the event that no museum board already exists, the board established pursuant to this section shall consist of six members who are appointed by the governing authority from a list of candidates supplied by the chair of each of the two major political parties of the county, with three members from each of the two parties. Members shall serve for three-year terms, but of the members first appointed, one shall be appointed for a term of one year, two shall be appointed for a term of two years, and two shall be appointed for a term of three years. Each member shall be a resident of the county. The members shall not receive compensation for service on the board, but shall be reimbursed from the revenues collected pursuant to this section for any reasonable and necessary expenses incurred in service on the board. The board shall determine in what manner the revenues will be expended, and disbursements of these moneys shall be made strictly in accordance with this section. Expenditures may be made for the employment of personnel selected by the board to assist in carrying out the duties of the board, and the board is expressly authorized to employ such personnel.

6. The governing authority may submit the question of repeal of the tax to the voters at any county or state general, primary, or special election. The ballot of submission shall contain, but need not be limited to, the following language:

­

­

­­

­

(L. 2004 S.B. 758)



Section 67.581 St. Louis County, additional sales tax — rate of tax — election procedure — distribution of revenue, alternative plans — method to change distribution of funds — collection procedure — limitation on use of funds — trust fund for overpayment refunds or redeeming bad checks — abolishing tax, procedure.

Effective 28 Aug 1991

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.581. St. Louis County, additional sales tax — rate of tax — election procedure — distribution of revenue, alternative plans — method to change distribution of funds — collection procedure — limitation on use of funds — trust fund for overpayment refunds or redeeming bad checks — abolishing tax, procedure. — 1. In addition to the sales tax permitted by sections 66.600 to 66.630, any county of the first class having a charter form of government and having a population of nine hundred thousand or more may impose an additional countywide sales tax upon approval by a vote of the qualified voters of the county. The proposal may be submitted to the voters by the governing body of the county and shall be submitted to the voters at the next general election upon petitions signed by a number of qualified voters residing in the county equal to at least eight percent of the votes cast in the county in the next preceding gubernatorial election filed with the governing body of the county. The submission shall include the levying of a sales tax at a rate of not to exceed two hundred seventy-five one-thousandths of one percent on the receipts from the sale at retail of all tangible personal property or taxable services within the county which are also taxable under the provisions of sections 66.600 to 66.630, and shall provide for the distribution of the proceeds in the manner provided in either subsection 4 or subsection 5 of this section. If either of the alternative distribution systems as provided in subsection 4 or subsection 5 of this section is approved by the voters, then the alternative system of distribution may not be submitted to the voters for at least three years from the date of such voter approval.

2. The ballot of submission shall contain, but is not limited to, the following language:

­

­

­­

­

3. The provisions of sections 66.600 to 66.630 and sections 32.085 and 32.087, except to the extent otherwise provided in this section, shall govern the levy, collection, distribution and other procedures related to an additional sales tax imposed pursuant to this section.

4. In any county adopting an additional sales tax pursuant to the provisions of this section, and selecting the method of distribution provided in this subsection, the proceeds from the sales tax imposed pursuant to this section, less one percent collection cost, shall be distributed first to those municipalities that did not receive during the preceding calendar year ninety-five percent of the amount the municipality would have received by multiplying the population of the municipality by the average per capita sales tax receipt for such county in an amount which will bring each municipality receipt of sales tax moneys up to ninety-five percent of the average per capita receipts from the proceeds of the sales tax imposed pursuant to sections 66.600 to 66.630. Any remainder of the money received from the sales tax imposed pursuant to this section shall be distributed to all municipalities on the ratio that the population of each municipality bears to the total population of the county. The average per capita sales tax distribution shall be calculated by dividing the sum of the total sales tax revenue derived from the tax imposed pursuant to sections 66.600 to 66.630 by the total population of the county. Population of each municipality, of the unincorporated area of the county, and the total population of the county shall be determined on the basis of the most recent federal decennial census. For the purposes of this subsection, any city, town, village or the unincorporated area of the county shall be considered a municipality.

5. In any county adopting an additional sales tax pursuant to the provisions of this section and selecting the method of distribution provided in this subsection, the proceeds from the sales tax imposed pursuant to this section, less one percent collection cost, shall be distributed to all cities, towns and villages, and the unincorporated areas of the county in group B and to such cities, towns and villages in group A as necessary so that no city, town, or village in group A receives from the combined proceeds of both the sales tax imposed pursuant to this section and the sales tax imposed pursuant to sections 66.600 to 66.630, less than the per capita amount received by the cities, towns and villages and the unincorporated area of the county in group B receives from the total proceeds from both sales taxes.

6. The governing body of any county which is imposing a sales tax under the provisions of sections 66.600 to 66.630 may on its own motion and shall, upon petitions filed with the governing body of the county signed by a number of qualified voters residing in the county equal to at least eight percent of the votes cast in the county at the next preceding gubernatorial election, submit to the qualified voters of the county a proposal to change the method of distribution of sales tax proceeds from the manner provided in subsection 2 of section 66.620 to the method provided in this subsection. The ballot of submission shall be in substantially the following form:

­

­

­­

­

(1) The proceeds from the sales taxes shall be distributed to the cities, towns and villages in group A and to the cities, towns and villages, and the county in group B as defined in section 66.620 in the manner provided in subsection 2 of section 66.620, until an amount equal to the total amount distributed under section 66.620 for the twelve-month period immediately preceding the effective date of the tax levied pursuant to the provisions of this section has been distributed;

(2) All moneys received in excess of the total amount distributed under section 66.620 for the twelve-month period immediately preceding the effective date of the tax levied pursuant to the provisions of this section shall be distributed to all cities, towns and villages and to the county on the basis that the population of each city, town or village, and in the case of the county the basis that the population of the unincorporated area of the county, bears to the total population of the county. The average per capita sales tax distribution shall be calculated by dividing the sum of the remaining amount of the total sales tax revenues by the total population of the county. Population of each city, town or village, of the unincorporated area of the county, and the total population of the county shall be determined on the basis of the most recent federal decennial census.

7. No municipality incorporated after the adoption of the tax authorized by this section shall be included as other than part of the unincorporated area of the county nor receive any share of either the proceeds from the tax levied pursuant to the provisions of this section or the tax levied pursuant to the provisions of sections 66.600 to 66.630 unless, at the time of incorporation, such municipality had a population of ten thousand or more.

8. The county sales tax imposed pursuant to this section on the purchase and sale of motor vehicles shall not be collected and remitted by the seller, but shall be collected by the director of revenue at the time application is made for a certificate of title, if the address of the applicant is within the county imposing the additional sales tax. The amounts so collected, less one percent collection cost, shall be deposited in the county sales tax trust fund to be distributed in accordance with section 66.620. The purchase or sale of motor vehicles shall be deemed to be consummated at the address of the applicant for a certificate of title.

9. No tax shall be imposed pursuant to this section for the purpose of funding in whole or in part the construction, operation or maintenance of a sports stadium, field house, indoor or outdoor recreational facility, center, playing field, parking facility or anything incidental or necessary to a complex suitable for any type of professional sport, either upon, above or below the ground.

10. The director of revenue may authorize the state treasurer to make refunds from the amounts in the trust fund and credited to any county for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such counties. If any county abolishes the tax, the county shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such county, the director of revenue shall remit the balance in the account to the county and close the account of that county. The director of revenue shall notify each county of each instance of any amount refunded or any check redeemed from receipts due the county.

(L. 1987 H.B. 210 § 2, A.L. 1991 H.B. 29 merged with S.B. 34)



Section 67.582 Law enforcement sales tax — rate of tax — election procedure — special trust fund established — duties of director of revenue — refunds, procedure (all counties except certain first class charter counties).

Effective 28 Aug 2000

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.582. Law enforcement sales tax — rate of tax — election procedure — special trust fund established — duties of director of revenue — refunds, procedure (all counties except certain first class charter counties). — 1. The governing body of any county, except a county of the first class with a charter form of government with a population of greater than four hundred thousand inhabitants, is hereby authorized to impose, by ordinance or order, a sales tax in the amount of up to one-half of one percent on all retail sales made in such county which are subject to taxation under the provisions of sections 144.010 to 144.525 for the purpose of providing law enforcement services for such county. The tax authorized by this section shall be in addition to any and all other sales taxes allowed by law, except that no ordinance or order imposing a sales tax under the provisions of this section shall be effective unless the governing body of the county submits to the voters of the county, at a county or state general, primary or special election, a proposal to authorize the governing body of the county to impose a tax.

2. The ballot of submission shall contain, but need not be limited to, the following language:

(1) If the proposal submitted involves only authorization to impose the tax authorized by this section the ballot shall contain substantially the following:

­

­

(2) If the proposal submitted involves authorization to enter into agreements to form a regional jail district and obligates the county to make payments from the tax authorized by this section the ballot shall contain substantially the following:

­

­

­­

­

3. All revenue received by a county from the tax authorized under the provisions of this section shall be deposited in a special trust fund and shall be used solely for providing law enforcement services for such county for so long as the tax shall remain in effect. Revenue placed in the special trust fund may also be utilized for capital improvement projects for law enforcement facilities and for the payment of any interest and principal on bonds issued for said capital improvement projects.

4. Once the tax authorized by this section is abolished or is terminated by any means, all funds remaining in the special trust fund shall be used solely for providing law enforcement services for the county. Any funds in such special trust fund which are not needed for current expenditures may be invested by the governing body in accordance with applicable laws relating to the investment of other county funds.

5. All sales taxes collected by the director of revenue under this section on behalf of any county, less one percent for cost of collection which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087, shall be deposited in a special trust fund, which is hereby created, to be known as the "County Law Enforcement Sales Tax Trust Fund". The moneys in the county law enforcement sales tax trust fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money in the trust and which was collected in each county imposing a sales tax under this section, and the records shall be open to the inspection of officers of the county and the public. Not later than the tenth day of each month the director of revenue shall distribute all moneys deposited in the trust fund during the preceding month to the county which levied the tax; such funds shall be deposited with the county treasurer of each such county, and all expenditures of funds arising from the county law enforcement sales tax trust fund shall be by an appropriation act to be enacted by the governing body of each such county. Expenditures may be made from the fund for any law enforcement functions authorized in the ordinance or order adopted by the governing body submitting the law enforcement tax to the voters.

6. The director of revenue may authorize the state treasurer to make refunds from the amounts in the trust fund and credited to any county for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such counties. If any county abolishes the tax, the county shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such county, the director of revenue shall remit the balance in the account to the county and close the account of that county. The director of revenue shall notify each county of each instance of any amount refunded or any check redeemed from receipts due the county.

7. Except as modified in this section, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed under this section.

(L. 1987 H.B. 210 § 3, A.L. 1991 H.B. 29 merged with S.B. 34, A.L. 1997 S.B. 89 merged with S.B. 218, A.L. 2000 S.B. 894)

(2002) Senate Bill 894 provision declared unconstitutional as a violation of the clear title requirement of Art. III, Section 23. Home Builders of Greater St. Louis v. State, 75 S.W.3d 267 (Mo.banc).



Section 67.583 County employee benefit sales tax — rate of tax — election procedure — administration of tax — refunds (St. Francois County).

Effective 28 Aug 1991

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.583. County employee benefit sales tax — rate of tax — election procedure — administration of tax — refunds (St. Francois County). — 1. The governing body of any county of the second class with a population of more than forty thousand but less than sixty thousand and which contains institutions operated by the department of corrections and by the department of mental health is hereby authorized to impose, by ordinance or order, a sales tax in the amount of one-eighth of one percent on all retail sales made in such county which are subject to taxation under the provisions of sections 144.010 to 144.525. The tax authorized by this section shall be in addition to any and all other sales taxes allowed by law; provided, however, that no ordinance or order imposing a sales tax under the provisions of this section shall be effective unless the governing body of the county submits to the voters of the county, at a county or state general, primary or special election, a proposal to authorize the governing body of the county to impose a tax.

2. The ballot of submission shall contain, but need not be limited to, the following language:

­

­

­­

­

3. All revenue received by a county from the tax authorized under the provisions of this section shall be deposited in a special trust fund and shall be used solely for providing retirement and health care benefits for county employees and their dependents.

4. All sales taxes collected by the director of revenue under this section on behalf of any county, less one percent for cost of collection which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087, shall be deposited in a special trust fund, which is hereby created, to be known as the "County Employee Benefit Sales Tax Trust Fund". The moneys in the county employee benefit sales tax trust fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money in the trust and which was collected in each county imposing a sales tax under this section, and the records shall be open to the inspection of officers of the county and the public. Not later than the tenth day of each month, the director of revenue shall distribute all moneys deposited in the trust fund during the preceding month to the county which levied the tax. Such funds shall be deposited with the county treasurer of each such county, and all expenditures of funds arising from the county employee benefit sales tax trust fund shall be for the provision* of retirement benefits or health care benefits for employees of the county and their dependents and for no other purpose.

5. The director of revenue may authorize the state treasurer to make refunds from the amounts in the trust fund and credited to any county for erroneous payments and overpayments made and may redeem dishonored checks and drafts deposited to the credit of such counties. If any county abolishes the tax, the county shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such county, the director of revenue shall remit the balance in the account to the county and close the account of that county. The director of revenue shall notify each county of each instance of any amount refunded or any check redeemed from receipts due the county.

6. Except as modified in this section, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed under this section.

(L. 1989 H.B. 323 § 1, A.L. 1991 H.B. 29)

*Word "provisions" appears in original rolls.



Section 67.584 Sales tax authorized, Jefferson County — proceeds to be used for county prosecutor's office and law enforcement services — ballot language.

Effective 10 Jul 2003, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.584. Sales tax authorized, Jefferson County — proceeds to be used for county prosecutor's office and law enforcement services — ballot language. — 1. The governing body of any county of the first classification with more than one hundred ninety-eight thousand but less than one hundred ninety-eight thousand two hundred inhabitants is hereby authorized to impose, by ordinance or order, a sales tax in the amount of up to one-half percent on all retail sales made in such county which are subject to taxation pursuant to sections 144.010 to 144.525 for the purpose of providing law enforcement services for such county. The tax authorized by this section shall be in addition to any and all other sales taxes allowed by law, except that no ordinance or order imposing a sales tax pursuant to this section shall be effective unless the governing body of the county submits to the voters of the county, at a county or state general, primary, or special election, a proposal to authorize the governing body of the county to impose a tax.

2. If the proposal submitted involves only authorization to impose the tax authorized by this section, the ballot of submission shall contain, but need not be limited to, the following language:

­

­

­­

­

3. Twenty-five percent of the revenue received by a county treasurer from the tax authorized pursuant to this section shall be deposited in a special trust fund and shall be used solely by a prosecuting attorney's office for such county for so long as the tax shall remain in effect. The remainder of revenue shall be deposited in the county law enforcement sales tax trust fund established pursuant to section 67.582 of the county levying the tax pursuant to this section. The revenue derived from the tax imposed pursuant to this section shall be used for public law enforcement services only. No revenue derived from the tax imposed pursuant to this section shall be used for any private contractor providing law enforcement services or for any private jail.

4. Once the tax authorized by this section is abolished or is terminated by any means, all funds remaining in the prosecuting attorney's trust fund shall be used solely by a prosecuting attorney's office for the county. Any funds in such special trust fund which are not needed for current expenditures may be invested by the governing body in accordance with applicable laws relating to the investment of other county funds.

5. All sales taxes collected by the director of revenue pursuant to this section on behalf of any county, less one percent for cost of collection which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087, shall be deposited in a special trust fund, which is hereby created, to be known as the "County Prosecuting Attorney's Office Sales Tax Trust Fund" or in the county law enforcement sales tax trust fund, pursuant to the deposit ratio in subsection 3 of this section. The moneys in the trust funds shall not be deemed to be state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money in the trusts and which was collected in each county imposing a sales tax pursuant to this section, and the records shall be open to the inspection of officers of the county and the public. Not later than the tenth day of each month the director of revenue shall distribute all moneys deposited in the trust funds during the preceding month to the county which levied the tax; such funds shall be deposited with the county treasurer of each such county, and all expenditures of funds arising from either trust fund shall be by an appropriation act to be enacted by the governing body of each such county. Expenditures may be made from the funds for any functions authorized in the ordinance or order adopted by the governing body submitting the tax to the voters.

6. The director of revenue may authorize the state treasurer to make refunds from the amounts in the trust funds and credited to any county for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such counties. If any county abolishes the tax, the county shall notify the director of revenue of the action at least ninety days before the effective date of the repeal and the director of revenue may order retention in the appropriate trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayments of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such county, the director of revenue shall remit the balance in the account to the county and close the account of that county established pursuant to this section. The director of revenue shall notify each county of each instance of any amount refunded or any check redeemed from receipts due the county.

7. Except as modified in this section, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed pursuant to this section.

(L. 2003 H.B. 97)

Effective 7-10-03



Section 67.585 Sales tax, recreational and community center district — ballot language — fund created, use of moneys — repeal or termination of tax, effect of — board established. (Clay County)

Effective 28 Aug 2014

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.585. Sales tax, recreational and community center district — ballot language — fund created, use of moneys — repeal or termination of tax, effect of — board established. (Clay County) — 1. The governing body of any county of the first classification with more than two hundred thousand but fewer than two hundred sixty thousand inhabitants, through the creation of a recreational and community center district which shall include only the area encompassed by the portion of a school district located within that county having an average daily attendance for the 2012-13 school year between eleven thousand and twelve thousand students and any public park located wholly or partially within that portion of the school district, upon voter approval as outlined in subsections 2 and 3 of this section, shall impose, by order or ordinance, a sales tax on all retail sales made within the recreational and community center district which are subject to sales tax under chapter 144. The tax authorized in this section shall not exceed one-half of one percent and shall be imposed for the purpose of funding the construction, maintenance, and operation of and the purchase of equipment for community centers and other purposes of recreation and wellness as determined by the board which is established in subsection 8 of this section. The tax authorized in this section shall be in addition to all other sales taxes imposed by law and shall be stated separately from all other charges and taxes.

2. (1) No such order or ordinance adopted under subsection 1 of this section shall become effective unless the governing body of the county submits to the voters residing within the recreational and community center district on any date available for elections in the county a proposal to authorize the governing body of the county to impose a tax under this section; or

(2) If the governing body of the county receives a petition signed by ten percent of the registered voters of the county within the recreational and community center district who voted in the last gubernatorial election calling for an election to impose a tax under this section, the governing body shall submit to the voters of the county within the recreational and community center district on any date available for elections in the county a proposal to authorize the governing body of the county to impose a tax under this section; or

(3) If the governing body of a special charter city with more than twenty-nine thousand but fewer than thirty-two thousand inhabitants, and a governing body of a home rule city with more than four hundred thousand inhabitants and located in more than one county, jointly request, the governing body of the county shall submit to the voters of the county within the recreational and community center district on any date available for elections in the county a proposal to authorize the governing body of the county to impose a tax under this section.

­­

­

3. The ballot of submission shall contain, but need not be limited to, the following language:

Shall the county of ______ (county's name) impose a sales tax of ______ (insert amount) within the boundaries of the ______ (insert name) school district for the purpose of funding the construction, repair, improvement, maintenance, and operation of and purchase of equipment for community centers and other recreational facilities and programs?

­­

­

4. Except as modified in this section, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed under this section.

5. All revenue collected under this section by the director of the department of revenue on behalf of any county, except for one percent for the cost of collection which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087, shall be deposited in a special trust fund, which is hereby created and shall be known as the "Recreational and Community Center District Sales Tax Trust Fund", and shall be used solely for the designated purposes. Moneys in the fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The director may make refunds from the amounts in the fund and credited to the county for erroneous payments and overpayments made and may redeem dishonored checks and drafts deposited to the credit of such county.

6. A question of repeal of the sales tax authorized in this section shall be submitted to the voters on any date available for elections in the county of the recreational and community center district by the governing body of any county that has adopted the sales tax authorized in this section if:

(1) The board authorized in subsection 8 of this section requests such; or

(2) A petition signed by a number of registered voters of the county within the recreational and community center district equal to at least ten percent of the number of registered voters of the county within the recreational and community center district voting in the last gubernatorial election is received requesting such.

­­

­

7. If the tax is repealed or terminated by any means, all funds remaining in the special trust fund shall continue to be used solely for the designated purposes, and the county shall notify the director of the department of revenue of the action at least ninety days before the effective date of the repeal, and the director may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such county, the director shall remit the balance in the account to the county and close the account of that county. The director shall notify each county of each instance of any amount refunded or any check redeemed from receipts due to the county.

8. A board shall be established to administer the powers and duties as provided in this section. The board may issue debt for the district as authorized under section 67.798. All board members shall be residents of the recreational and community center district. The board shall consist of eight members as follows:

(1) Four members appointed by the mayor of a home rule city with more than four hundred thousand inhabitants and located in more than one county, with two of the first members appointed for a two-year term and the other two members appointed for a four-year term. Thereafter, each appointment shall be for a four-year term;

(2) Four members appointed by the mayor of a special charter city with more than twenty-nine thousand but fewer than thirty-two thousand inhabitants, with two of the first members appointed for a two-year term and the other two members appointed for a four-year term. Thereafter, each appointment shall be for a four-year term.

­­

­

(L. 2014 S.B. 896)



Section 67.587 Sales tax for transportation infrastructure — ballot language — fund created, use of moneys — repeal of tax, ballot language. (New Madrid County)

Effective 28 Aug 2014

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.587. Sales tax for transportation infrastructure — ballot language — fund created, use of moneys — repeal of tax, ballot language. (New Madrid County) — 1. The governing body of any county of the third classification without a township form of government and with more than eighteen thousand but fewer than twenty thousand inhabitants and with a city of the fourth classification with more than three thousand but fewer than three thousand seven hundred inhabitants as the county seat may impose, by order or ordinance, a sales tax on all retail sales made within the county which are subject to sales tax under chapter 144. The tax authorized in this section shall be equal to one-half of one percent, and shall be imposed solely for the purpose of improving transportation infrastructure in such county. The tax authorized in this section shall be in addition to all other sales taxes imposed by law, and shall be stated separately from all other charges and taxes. The order or ordinance shall not become effective unless the governing body of the county submits to the voters residing within the county at a state general, primary, or special election a proposal to authorize the governing body of the county to impose a tax under this section.

2. The ballot of submission for the tax authorized in this section shall be in substantially the following form:

­

­

­­

­

3. All revenue collected under this section by the director of the department of revenue on behalf of any county, except for one percent for the cost of collection which shall be deposited in the state's general revenue fund, shall be deposited in a special trust fund and shall be used solely for the designated purposes. Moneys in the fund shall not be deemed to be state funds, and shall not be commingled with any funds of the state. The director may make refunds from the amounts in the trust fund and credited to the county for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such county. Any funds in the special trust fund which are not needed for current expenditures shall be invested in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

4. On or after the effective date of the tax, the director of revenue shall be responsible for the administration, collection, enforcement, and operation of the tax, and sections 32.085 and 32.087 shall apply. In order to permit sellers required to collect and report the sales tax to collect the amount required to be reported and remitted, but not to change the requirements of reporting or remitting the tax, or to serve as a levy of the tax, and in order to avoid fractions of pennies, the governing body of the county may authorize the use of a bracket system similar to that authorized in section 144.285, and notwithstanding the provisions of that section, this new bracket system shall be used where this tax is imposed and shall apply to all taxable transactions. Beginning with the effective date of the tax, every retailer in the county shall add the sales tax to the sale price, and this tax shall be a debt of the purchaser to the retailer until paid, and shall be recoverable at law in the same manner as the purchase price. For purposes of this section, all retail sales shall be deemed to be consummated at the place of business of the retailer.

5. All applicable provisions in sections 144.010 to 144.525, governing the state sales tax, and section 32.057, the uniform confidentiality provision, shall apply to the collection of the tax, and all exemptions granted to agencies of government, organizations, and persons under sections 144.010 to 144.525 are hereby made applicable to the imposition and collection of the tax. The same sales tax permit, exemption certificate, and retail certificate required by sections 144.010 to 144.525 for the administration and collection of the state sales tax shall satisfy the requirements of this section, and no additional permit or exemption certificate or retail certificate shall be required; except that, the director of revenue may prescribe a form of exemption certificate for an exemption from the tax. All discounts allowed the retailer under the state sales tax for the collection of and for payment of taxes are hereby allowed and made applicable to the tax. The penalties for violations provided in section 32.057 and sections 144.010 to 144.525 are hereby made applicable to violations of this section. If any person is delinquent in the payment of the amount required to be paid under this section, or in the event a determination has been made against the person for taxes and penalty under this section, the limitation for bringing suit for the collection of the delinquent tax and penalty shall be the same as that provided in sections 144.010 to 144.525.

6. The governing body of any county that has adopted the sales tax authorized in this section may submit the question of repeal of the tax to the voters on any date available for elections for the county and shall submit such question at least every four years. The ballot of submission shall be in substantially the following form:

­

­

­­

­

­­

­

7. If the tax is repealed or terminated by any means, all funds remaining in the special trust fund shall continue to be used solely for the designated purposes, and the county shall notify the director of the department of revenue of the action at least thirty days before the effective date of the repeal and the director may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such county, the director shall remit the balance in the account to the county and close the account of that county. The director shall notify each county of each instance of any amount refunded or any check redeemed from receipts due the county.

(L. 2014 S.B. 896)



Section 67.590 Sales tax imposition by certain second class counties — rate of tax — election procedure — revenue for construction of law enforcement facilities and communication centers — effective when — terminates when (Buchanan County).

Effective 28 Aug 1991

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.590. Sales tax imposition by certain second class counties — rate of tax — election procedure — revenue for construction of law enforcement facilities and communication centers — effective when — terminates when (Buchanan County). — 1. The governing body of any second class county which has a population of at least eighty-seven thousand five hundred inhabitants but not more than one hundred thousand inhabitants is hereby authorized to impose, by ordinance or order, a three-eighths of one percent sales tax on all retail sales made in such county which are subject to taxation under the provisions of sections 144.010 to 144.525. The tax authorized by this section shall be in addition to any and all other sales taxes allowed by law, provided, however, that no ordinance imposing a sales tax under the provisions of this section shall be effective unless the governing body of the county submits to the voters of the county, at a county or state general, primary or special election, a proposal to authorize the governing body of the county to impose a tax.

2. The ballot of submission shall contain, but need not be limited to, the following language:

­

­

­­

­

3. All revenue received by a county from the tax authorized under the provisions of sections 67.590 to 67.594 shall be deposited in a special trust fund and shall be used solely for the construction of a jail, a juvenile facility, and a sheriff's office within such county, and for the construction of a police department-fire department communications center and such other law enforcement facilities as agreed upon by the county and the city, for so long as the tax shall remain in effect. Once the tax authorized by sections 67.590 to 67.594 is abolished or is terminated by any means, all funds remaining in the special trust fund shall be used solely for the maintenance of the facilities and buildings constructed with revenues raised by the tax authorized by sections 67.590 to 67.594. Any funds in such special trust fund which are not needed for current expenditures may be invested by the governing body in accordance with applicable laws relating to the investment of other county funds.

4. The tax authorized by sections 67.590 to 67.594 shall terminate five years from the date on which such tax was initially imposed by the county, unless sooner abolished by the governing body of the county.

5. Except as modified in sections 67.590 to 67.594, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed under this section.

(L. 1983 H.B. 852 § 1, A.L. 1991 H.B. 29)



Section 67.594 Deposit — distribution to counties, when — refunds authorized — tax abolished, effect (Buchanan County).

Effective 28 Aug 1991

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.594. Deposit — distribution to counties, when — refunds authorized — tax abolished, effect (Buchanan County). — 1. All sales taxes collected by the director of revenue under sections 67.590 to 67.594 on behalf of any county, less one percent for cost of collection which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087, shall be deposited with the state treasurer in a special trust fund, which is hereby created, to be known as the "County Correctional Facility Sales Tax Trust Fund". The moneys in the county correctional facility sales tax trust fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money in the trust fund which was collected in each county imposing a sales tax under sections 67.590 to 67.594, and the records shall be open to the inspection of officers of the county and the public. Not later than the tenth day of each month the director of revenue shall distribute all moneys deposited in the trust fund during the preceding month to the county which levied the tax; such funds shall be deposited with the county treasurer of each such county, and all expenditures of funds arising from the county correctional facility sales tax trust fund shall be by an appropriation act to be enacted by the governing body of each such county.

2. The director of revenue may authorize the state treasurer to make refunds from the amounts in the trust fund and credited to any county for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such counties. If any county abolishes the tax, the county shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such county, the director of revenue shall authorize the state treasurer to remit the balance in the account to the county and close the account of that county. The director of revenue shall notify each county of each instance of any amount refunded or any check redeemed from receipts due the county.

(L. 1983 H.B. 852 § 5, A.L. 1991 H.B. 29)



Section 67.601 Regional convention and visitors commission, appointment — terms, vacancies — limitation on powers of members, when.

Effective 28 Aug 1991

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.601. Regional convention and visitors commission, appointment — terms, vacancies — limitation on powers of members, when. — 1. In each constitutional charter city not within a county and each constitutional charter county adjoining such city there is hereby established a "Regional Convention and Visitors Commission", to consist of eleven members, five of whom shall be appointed by the chief executive of the city and six of whom shall be appointed by the chief executive of the county. Of the members so appointed, two members appointed by the county executive and only two members and one member appointed by the city executive and only one member shall be representatives of the hotel and motel industry, one member appointed by the city executive shall be a representative of the restaurant industry, and one member appointed by the city executive shall be a representative from a major tourist attraction. Of the members first appointed, two members and only two members appointed by the city executive and two members appointed by the county executive shall be appointed for a term of three years, two members appointed by the city executive and two members appointed by the county executive shall be appointed for a term of two years, and one member appointed by the city executive and two members appointed by the county executive shall be appointed for a term of one year. Thereafter, each member appointed shall serve a four-year term. The chief executive of the city and the chief executive of the county shall designate, in alternate years, one of the members appointed by him to be chairman. All members shall serve without compensation. Any vacancy shall be filled by the respective chief executive officer. The commission shall elect its own treasurer, secretary and such other officers as it deems necessary and expedient, and it may make such rules, regulations, and bylaws consistent with sections 67.601 to 67.626 to effectuate its purposes as it deems necessary.

2. Any provision of subsection 1 of this section to the contrary notwithstanding, the terms of all members of the regional convention and visitors commission established by subsection 1 of this section shall terminate August 28, 1991. Thereafter, such regional convention and visitors commission shall consist of eleven members, five of whom shall be appointed by the chief executive of the city with the approval of the governing body of the city, five of whom shall be appointed by the chief executive of the county, and one of whom shall be appointed by the governor from a panel of three nominees submitted jointly by the city executive and the county executive and who shall serve as chairman. Of the members so appointed not less than three members appointed by the county executive and not less than three members appointed by the city executive* shall be individuals actively engaged in the hotel and motel industry and one member appointed by the city executive shall be a representative of the restaurant industry. Of the members first appointed, two members appointed by the city executive and two members appointed by the county executive shall be appointed for a term of three years, two members appointed by the city executive and two members appointed by the county executive shall be appointed for a term of two years, and one member appointed by the city executive and one member appointed by the county executive shall be appointed for a term of one year. Thereafter, each member appointed by the city executive or the county executive shall serve a four-year term. The member appointed by the governor shall serve a two-year term. All members shall serve without compensation. Any vacancy shall be filled by the respective chief executive officer. The commission shall elect its own treasurer, secretary and such other officers as it deems necessary and expedient, and it may make such rules, regulations and bylaws consistent with sections 67.601 to 67.626 to effectuate its purposes as it deems necessary.

3. In the event the state of Missouri or the city or the county fails to make any appropriation or to pay any rents, fees or charges provided in any lease among the regional convention and sports complex authority established by section 67.650 and the state of Missouri, the city and the county, of a facility of such authority with respect to which the regional convention and visitors commission has contracted to provide operations or management services, the member of the regional convention and visitors commission appointed by the governor, if the state of Missouri has failed to make such appropriation or to pay such rents, fees or charges, and the members of such commission appointed by the chief executive of the city or county, if the city or county, as applicable, has failed to make such appropriation or to pay such rents, fees or charges, shall be disqualified from voting on any matter, action or resolution to come before such commission, and from participating in any of the business of such commission, so long as any such failure continues. If less than a majority of the members then appointed are thereby qualified to vote, the members that remain qualified to vote shall constitute a quorum and any action of the commission which is approved by a majority of such qualified members shall be binding upon the commission.

(L. 1984 S.B. 709 § 2, A.L. 1988 S.B. 424, A.L. 1991 S.B. 373)

*Word "members" appears here in original rolls.



Section 67.604 Definitions.

Effective 28 Aug 1991

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.604. Definitions. — For purposes of sections 67.601 to 67.626, the following terms mean:

(1) "Business", any activity engaged in by any person, or caused to be engaged in by him, with the object of gain, benefit or advantage, either direct or indirect, and the classification of which business is of such a character as to be subject to the terms of sections 67.601 to 67.626;

(2) "City", a constitutional charter city not within a county;

(3) "Commission", the regional convention and visitors commission created in section 67.601;

(4) "County", a constitutional charter county adjoining a constitutional charter city not within a county;

(5) "District", the regional cultural and performing arts development district created in section 67.627;

(6) "Hotel and motel industry", the group of enterprises actively engaged in the business of operating lodging facilities for transient guests;

(7) "Person", any individual, firm, copartnership, joint venture, association, corporation whether municipal or private and whether organized for profit or not, estate, trust, business trust, receiver or trustee appointed by any state or federal court, syndicate, or any other group or combination acting as a unit;

(8) "Transient guest", a person who occupies a room or rooms in a hotel or motel for thirty-one days or less during any calendar quarter.

(L. 1984 S.B. 709 § 1, A.L. 1988 S.B. 424, A.L. 1991 S.B. 373)



Section 67.607 Powers of commission.

Effective 28 Aug 1991

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.607. Powers of commission. — Each regional convention and visitors commission is empowered to:

(1) Develop and execute plans, policies, and programs exclusively to promote convention and tourist business within the area of the city and county involved;

(2) Cooperate and act jointly with other agencies, bureaus, boards, and associations to promote conventions and tourist business within the area of the city and county involved;

(3) Contract with any public or private agency, individual, partnership, association, corporation or other legal entity for the furnishing of services and supplies for promotion of convention and tourist business within the city and county involved;

(4) Lease and sublease, for a period not to exceed forty years, contract to bear* the cost of operating an existing convention center, including any adjoining southern or eastward expansion thereof, and to operate such facilities; and to provide services to visitors to the area of the city and county involved;

(5) Develop, devise, promote, fund or contribute to the support of advertising and public relations campaigns designed or intended to promote conventions and tourism in the area of the city and county involved, or parts thereof;

(6) Contract for, or exact, a charge from any person in connection with the use, enjoyment, purchase, license, or lease of any property or facility operated under lease by the commission, or any activity, exhibit, function, or personnel of the commission;

(7) Appoint a director and necessary assistants, to fix their compensation and to remove such appointees;

(8) Execute contracts and sue and be sued;

(9) Contract with the county and city, or any convention and visitors bureau thereof, involved to allow such county or city, or any convention and visitors bureau thereof, to pay over to the commission the proceeds of any convention and tourism tax or gross receipts tax on hotels and motels imposed by such county or city for the purpose of promoting conventions and tourism, or providing and maintaining facilities therefor or sales tax on the amount of sales or charges for rooms paid by transient guests of hotels and motels imposed by such county or city pursuant to section 67.657;

(10) Contract with any public or private agency, individual, partnership, association, corporation or other legal entity to provide for limitations on marketing or use or both of the facilities referred to in subdivision (4) of this section or other special purpose civic facilities for assembly, display and entertainment which are owned, leased or operated, in whole or in part, by the city or the county.

(L. 1984 S.B. 709 § 3, A.L. 1991 S.B. 373)

*Words "and bear" appear here in original rolls.



Section 67.611 Decisions by majority, exceptions.

Effective 15 May 1984, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.611. Decisions by majority, exceptions. — All decisions of a regional convention and visitors commission shall be by majority of the commissioners except:

(1) Approval of the annual budget for such commission;

(2) Decisions on proposals for the execution of any lease;

(3) Decisions on proposals for capital expenditures by such commission; which decisions shall have the affirmative votes of at least three of the members of the commission appointed by the chief executive of the county involved, and the affirmative votes of at least three of the members of the bureau appointed by the chief executive of the city involved.

(L. 1984 S.B. 709 § 4)

Effective 5-15-84



Section 67.614 Penalties may be imposed by ordinances for injuries to commission's property.

Effective 15 May 1984, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.614. Penalties may be imposed by ordinances for injuries to commission's property. — The legislative authority of any city or county in which property of a regional convention and visitors commission is situated shall have the power to enact ordinances imposing suitable penalties for the punishment of persons committing injury upon the properties of the commission, or the grounds thereof.

(L. 1984 S.B. 709 § 5)

Effective 5-15-84



Section 67.617 Annual report — annual audit by certified public accountant, compensation — certain exemptions from Sunshine Law.

Effective 14 Jul 2015, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.617. Annual report — annual audit by certified public accountant, compensation — certain exemptions from Sunshine Law. — 1. Each regional convention and visitors commission shall, before the second Monday in October, make an annual report to the chief executive officers and governing bodies of the city and county, respectively, and to the general assembly stating the condition of the commission on the first day of July of that year, and the various sums of money received and distributed by it during the preceding calendar year. The fiscal year for each regional convention and visitors commission shall begin on the first day of July and end on the thirtieth day of June of the following calendar year.

2. Before the close of the first fiscal year of such commission, and at the close of every third fiscal year thereafter, the chief executives of the city and county, jointly, shall appoint one or more certified public accountants, who shall annually examine the books, accounts, and vouchers of the regional convention and visitors commission, and who shall make due report thereof to the chief executives and the board of the district. The commission shall produce and submit to the accountants for examination all books, papers, documents, vouchers, and accounts of their office belonging or pertaining to the office, and shall in every way assist the accountants in their work. In the report to be made by the accountants they may make any recommendation they deem proper as to the business methods of the officers and employees. A reasonable compensation for the services of the accountants shall be paid by the commission.

3. In addition to the exceptions available under sections 610.010 to 610.225, the leases, agreements, contracts, or subleases, and any amendments thereto, for space, usage, or services in any convention center or related facilities owned or operated by a regional convention and visitors commission, or any drafts or unexecuted versions of such documents, shall not be considered public records within the meaning of subdivision (6) of section 610.010, when, in the reasonable judgment of the commission, the disclosure of the information in the records may endanger the competitiveness of the business or prospects of the commission or provide an unfair advantage to its competitors; provided, however, that the foregoing may not be deemed to include any leases, agreements, contracts, or subleases involving a professional sports franchise.

(L. 1984 S.B. 709 § 6, A.L. 1995 H.B. 414, A.L. 2015 H.B. 137)

Effective 7-14-15



Section 67.619 Tax on hotels, motels, sleeping rooms — rate — submitted to voters, when — procedure — ballot form — effective when — adoption to exempt from certain other taxes.

Effective 28 Aug 1988

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.619. Tax on hotels, motels, sleeping rooms — rate — submitted to voters, when — procedure — ballot form — effective when — adoption to exempt from certain other taxes. — 1. The commission, by a vote of three members appointed by the chief executive officer of the county and three members appointed by the chief executive officer of the city, may submit to the voters of such city and such county a tax not to exceed three and three-fourths percent on the amount of sales or charges for all sleeping rooms paid by the transient guests of hotels and motels situated within the city and county involved, and doing business within such city and county. Upon the written request of the regional convention and visitors commission to the respective election officials of such city and county, such election officials shall submit a proposition to the voters of such city and county at the next general or primary election for the election of state officers. Such election officials shall give legal notice as provided in chapter 115.

2. Such proposition shall be submitted to the voters in substantially the following form at such election:

­

­

3. In the event that a majority of the voters voting on such proposition in such city and a separate majority of the voters voting on such proposition in such county at such election approve such proposition, then such sales tax shall be in full force and effect as of the first day of the calendar quarter following the calendar quarter in which the election was held.

4. The results of an election held under this section shall be certified by the election officials of the city and county, respectively, to the commission not more than thirty days after the day on which such election was held. The cost of such election shall be borne by the city and county, respectively, as provided by law.

5. In the event a tax is lawfully imposed by a regional convention and visitor commission under sections 67.601 to 67.626:

(1) No gross receipts tax on hotels or motels shall be levied or collected by the city involved so long as the tax imposed under sections 67.601 to 67.626 remains in effect;

(2) No convention and tourism tax, the proceeds of which are to be paid into a convention and tourism fund pursuant to section 66.390, shall be levied or collected by the county involved so long as the tax imposed under sections 67.601 to 67.626 remains in effect.

6. If a tax is imposed by a regional convention and visitor commission under sections 67.601 to 67.626, the commission shall have the authority to collect a penalty of one percent and interest not to exceed two percent per month on unpaid taxes which shall be considered delinquent thirty days after the last day of each quarter.

(L. 1984 S.B. 709 § 7, A.L. 1985 S.B. 411, A.L. 1988 S.B. 424)



Section 67.621 Revenues, distribution.

Effective 15 May 1984, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.621. Revenues, distribution. — 1. Except as otherwise provided in subsection 2 of this section, the revenues received from the tax authorized in section 67.619 shall be used in furtherance of the commission's powers set forth in section 67.607.

2. The regional convention and visitors commission shall set aside and allocate for the use of the regional cultural and performing arts development district established in section 67.627 an amount equal to, but not greater than, four-fifteenths of the total revenues received from the tax authorized in section 67.619.

(L. 1984 S.B. 709 § 8)

Effective 5-15-84



Section 67.623 Collection and administration of tax, options.

Effective 15 May 1984, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.623. Collection and administration of tax, options. — 1. On and after the effective date of any tax authorized under the provisions of section 67.619, each regional convention and visitors commission may adopt one of the two following provisions for the collection and administration of the tax:

(1) Any regional convention and visitors commission may enter into agreements with the license collector of any constitutional charter city not within a county and the collector of revenue of each constitutional charter county adjoining such city for the purpose of collecting the tax authorized in section 67.619. The tax to be collected by the license collector and collector of revenue shall be remitted to the regional convention and visitors commission not later than thirty days following the end of any calendar quarter. In the event such agreements are entered into, the governing bodies of the city not within a county and the constitutional charter county adjoining the city shall adopt rules and regulations for the collection and administration of the tax.

(2) Any regional convention and visitors commission may enter into an agreement with the director of revenue of the state of Missouri for the purpose of collecting the tax authorized in section 67.619. In the event any regional convention and visitors commission enters into an agreement with the director of revenue of the state of Missouri for the collection of the tax authorized in section 67.619, the director of revenue shall perform all functions incident to the administration, collection, enforcement, and operation of such tax, and the director of revenue shall collect the additional tax authorized under the provisions of section 67.619. The tax authorized under the provisions of section 67.619 shall be collected and reported upon such forms and under such administrative rules and regulations as may be prescribed by the director of revenue, and the director of revenue shall retain not less than one percent nor more than three percent for cost of collection.

2. The director of revenue of the state of Missouri is hereby authorized to enter into agreements with political subdivisions to collect on behalf of such political subdivisions taxes levied by such political subdivisions.

(L. 1984 S.B. 709 § 9)

Effective 5-15-84



Section 67.624 Collection of tax, duties — unlawful advertisement — sale of business, duties — civil action allowed, when.

Effective 28 Aug 1988

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.624. Collection of tax, duties — unlawful advertisement — sale of business, duties — civil action allowed, when. — 1. Every person receiving any payment or consideration upon the use of any sleeping room from the transient guest or guests of any hotel or motel, subject to the tax imposed by the provisions of sections 67.601 to 67.626, is exercising the taxable privilege of operating or managing a business subject to the provisions of sections 67.601 to 67.626 and is subject to the tax authorized by section 67.619. Such person shall be responsible not only for the collection of the amount of the tax imposed on the business to the extent possible under the rules and regulations promulgated by the commission pursuant to the provisions of sections 67.601 to 67.626, but shall, on or before the last day of the month following each calendar quarterly period of three months, make a return to the commission or its designated collector showing the gross receipts and the amount of tax levied pursuant to section 67.619 for the preceding quarter, and shall remit with such return, the tax so levied.

2. The person operating or managing the business described in subsection 1 of this section shall collect the tax from the transient guest or guests to the extent possible under the provisions of sections 67.601 to 67.626, but the inability to collect any part or all of the tax does not relieve that person of the obligation to pay to the commission the tax imposed by section 67.619.

3. It shall be unlawful for any person to advertise or hold out or state to the public or to any transient guest, directly or indirectly, that the tax or any part thereof imposed by section 67.619, and required to be collected by that person, will be absorbed by that person, or anyone on behalf of that person, or that it will not be separately stated and added to the price of the sleeping room, or if added, that it or any part thereof will be refunded.

4. Any person operating or managing a business who owes any tax, penalty or interest, or is required to file any report with the commission, shall notify the commission in writing at least ten days prior to any sale of the entire business or the entire assets or property of the business, or a major part thereof. Such notice shall include the name of the business, the name of the owner of the business, the name of the person collecting the tax at the time of the notice, the name of the purchaser, and the intended date of purchase. A purchaser of such business, assets or property who takes with notice of any delinquent tax or with notice of noncompliance with this section takes subject to any tax, penalty or interest owed by the seller.

5. The commission shall have the power to bring a civil action in any court of competent jurisdiction to enjoin the operation of the business of any person or the successor-in-interest to any person operating or managing the same business, which business gave rise to any tax, penalty or interest which is unpaid or to enjoin the operating or managing of any such business whose owners or successors-in-interest are operating or managing in violation of the provisions of sections 67.601 to 67.626. The courts shall expedite the hearing on the merits of any such action and shall not require the commission to post a bond pending such hearing.

(L. 1988 S.B. 424)



Section 67.626 Lien allowed, when, procedure — release of, when — recorder's fee, amount — violations, penalty.

Effective 28 Aug 1988

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.626. Lien allowed, when, procedure — release of, when — recorder's fee, amount — violations, penalty. — 1. In any case in which any tax, interest or penalty imposed under sections 67.601 to 67.626 is not paid when due, the commission or its designated agent may file for record in the recorder's office of the city or the county where the business giving rise to the tax, interest or penalty is located, or in which the person owing the tax, interest or penalty resides, a notice of lien specifying the amount of tax, interest or penalty due and the name of the person liable for the same. From the time of filing any such notice, the amount of the tax specified in such notice shall have the force and effect of the lien of a judgment against the person named in the notice of lien and against the personal property of the business of such person for the amount specified in such notice.

2. Such lien may be released by filing for record in the office of the recorder where the lien was originally filed a release of the lien executed by a duly authorized agent of the commission upon payment of the tax, interest and penalty due, or upon receipt by the commission of security sufficient to secure payment thereof, or by final judgment holding such lien to have been erroneously imposed.

3. Each recorder shall receive a fee of three dollars for the filing of each notice of lien and a fee of one dollar and fifty cents for each release of lien filed for record. Such amounts shall be paid from funds collected by the commission. The commission is authorized to collect an additional penalty from each taxpayer equal to the cost of filing a notice of lien or release with respect to such taxpayer.

4. Any person violating any of the provisions of sections 67.601 to 67.626 shall be deemed guilty of a class D misdemeanor.

(L. 1988 S.B. 424)



Section 67.627 Regional cultural and performing arts district created — purpose. (St. Louis, city and county).

Effective 15 May 1984, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.627. Regional cultural and performing arts district created — purpose. (St. Louis, city and county). — There is hereby created a "Regional Cultural and Performing Arts Development District" comprising any constitutional charter city not located within a county and any constitutional charter county adjoining such city. Such regional cultural and performing arts development district is created for the public purpose of promoting, encouraging, and fostering the arts and cultural institutions and activities within its boundaries, and shall be deemed to be a public corporation acting in a governmental capacity.

(L. 1984 S.B. 709 § 11)

Effective 5-15-84



Section 67.628 Definitions.

Effective 15 May 1984, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.628. Definitions. — For purposes of sections 67.628 to 67.636, the term:

(1) "City" means a constitutional charter city not within a county;

(2) "Commission" means the regional cultural and performing arts development commission created in section 67.629;

(3) "County" means a constitutional charter county adjoining a constitutional charter city not within a county;

(4) "District" means the regional cultural and performing arts development district created in section 67.627.

(L. 1984 S.B. 709 § 10)

Effective 5-15-84



Section 67.629 Commission appointment, terms — qualifications — vacancies — officers' powers — cultural institutions defined.

Effective 15 May 1984, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.629. Commission appointment, terms — qualifications — vacancies — officers' powers — cultural institutions defined. — 1. The affairs of the regional cultural and performing arts development district shall be managed by a commission to be known as the "Regional Cultural and Performing Arts Development Commission", which shall consist of fifteen members, seven of whom shall be appointed by the chief executive of the city, and eight of whom shall be appointed by the chief executive of the county. Of the members first appointed, two members from the city and two members from the county shall be appointed for a term of four years, two members from the city and two members from the county shall be appointed for a term of three years, two members from the city and two members from the county shall be appointed for a term of two years, one member from the city and two members from the county shall be appointed for a term of one year. Thereafter, members appointed shall serve a four-year term. The chief executive officer of the city and the chief executive of the county shall designate in alternate years one of the members appointed by him to be chairman.

2. All members of the regional cultural and performing arts development commission shall reside within the district throughout their service, and shall serve without compensation. Any vacancy shall be filled by the respective chief executive who appointed the membership vacated. The commission shall elect its own secretary and such other officers as it deems necessary and expedient, and it may make such rules, regulations, and bylaws consistent with its purpose.

3. Each regional cultural and performing arts development commission is empowered to:

(1) Develop and implement plans, policies and programs to promote, encourage and foster the arts and cultural institutions and activities within the district;

(2) Cooperate and act jointly with other agencies, bureaus, boards, association or corporation, or other legal entity to promote, encourage and foster the arts and cultural institutions and activities within the district;

(3) Contract with any public or private agency, individual, partnership, association, corporation or other legal entity for the furnishing of services and supplies to promote, encourage and foster the arts and cultural institutions and activities within the district;

(4) Accept grants and donations from public or private entities to promote, encourage and foster the arts and cultural institutions and activities within the district;

(5) Fund or make grants in aid of public or private entities for the purpose of promoting, encouraging and fostering the arts and cultural institutions and activities within the district;

(6) Appoint a director and necessary assistants, to fix their compensation and to remove such appointees;

(7) Execute contracts and sue and be sued.

4. All decisions of a regional cultural and performing arts development commission shall be by majority of the commissioners.

5. As used in this section, the term "cultural institution" shall include institutions dedicated to the preservation of historic structures.

(L. 1984 S.B. 709 § 12)

Effective 5-15-84



Section 67.631 Penalties may be imposed by ordinances for injuries — district's property.

Effective 15 May 1984, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.631. Penalties may be imposed by ordinances for injuries — district's property. — The legislative authority of any city or county in which any property of a regional cultural and performing arts development district is situated shall have the power to enact ordinances imposing suitable penalties for the punishment of persons committing injury upon such district's property.

(L. 1984 S.B. 709 § 13)

Effective 5-15-84



Section 67.633 Staff and administration expenses, limitation — certain institutions not to receive funds.

Effective 15 May 1984, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.633. Staff and administration expenses, limitation — certain institutions not to receive funds. — 1. No more than fifteen percent of the annual revenues of the commission shall be used for administrative or staffing expenses.

2. No funds raised through the imposition of a three and three-fourths percent room tax provided for in section 67.619 may be used to promote, fund, or contribute to the support of any institution receiving funds from taxes levied upon real and personal property under the provisions of chapter 184.

(L. 1984 S.B. 709 § 14)

Effective 5-15-84



Section 67.636 Reports by commission, when — audit by certified public accountant, when, compensation.

Effective 15 May 1984, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.636. Reports by commission, when — audit by certified public accountant, when, compensation. — 1. Each regional cultural and performing arts development commission shall, before the second Monday in April, make an annual report to the chief executive officers and the governing bodies of the city and county, respectively, and to the general assembly stating the condition of the commission on the first day of January of that year, and the various sums of money received and distributed by it during the preceding calendar year.

2. Before the close of the first fiscal year of such commission, and at the close of every other fiscal year thereafter, the chief executives of the city and county, jointly, shall appoint one or more certified public accountants, who shall annually examine the books, accounts, and vouchers of the commission, and who shall make due report thereof to the chief executives and to the commission. The commission shall produce and submit to the accountants for examination all books, papers, documents, vouchers, and accounts of their office belonging or pertaining to the office, and shall in every way assist the accountants in their work. In the report to be made by the accountants they may make any recommendation they deem proper as to the business methods of the officers and employees. A reasonable compensation for the services of the accountants shall be paid by the commission.

(L. 1984 S.B. 709 § 15)

Effective 5-15-84



Section 67.638 Definitions.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.638. Definitions. — As used in sections 67.638 to 67.645, the following terms mean:

(1) "City", a city with a population of three hundred fifty thousand or more inhabitants, located wholly or partially within a first class county with a charter form of government which does not adjoin a city not within a county or a charter city located in a first class county;

(2) "Convention and sports complex fund", the fund established by a county or city pursuant to the provisions of sections 67.638 to 67.645, for the purposes of developing, maintaining or operating within its jurisdiction, sports, convention, exhibition or trade facilities;

(3) "County", a first class county, other than a first class county with a charter form of government which adjoins a city not within a county;

(4) "Governing body", the county commission or other governing body charged with governing the county or the city council charged with governing the city.

(L. 1989 S.B. 295 & 312 § 1)



Section 67.639 Convention and sports complex fund, certain cities and counties may establish, purpose.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.639. Convention and sports complex fund, certain cities and counties may establish, purpose. — Each county and each city, as defined by section 67.638, is authorized to establish, by ordinance or order of the county or city governing body, a "Convention and Sports Complex Fund", for the purposes of developing, maintaining or operating within its jurisdiction, sports, convention, exhibition or trade facilities, which fund shall be separate from the general funds of such county or city, but which shall be subject to the provisions of the charter of such county or city.

(L. 1989 S.B. 295 & 312 § 2)



Section 67.641 General assembly may make appropriations, conditions, limitations — matching funds required locally.

Effective 28 Aug 1996

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.641. General assembly may make appropriations, conditions, limitations — matching funds required locally. — 1. The general assembly may annually appropriate up to three million dollars from the state general revenue fund to each convention and sports complex fund created pursuant to section 67.639, provided that for an existing sports facility located in a first class county with a charter form of government which contains part of a city having a population of three hundred fifty thousand inhabitants or more or any city with a population greater than three hundred fifty thousand, located in more than one county, such county or city has entered into a contract or lease with a professional sports team affiliated with or franchised by the National Football League, the National Basketball Association, the National Hockey League, or the American League or the National League of Major League Baseball. No moneys shall be transferred pursuant to this section to the benefit of a sports complex for a county in any year unless each professional sports team which leases playing facilities within the county continue to lease the same playing facilities which were leased on August 28, 1989. Each convention and sports complex fund shall be administered by the county or city and used to carry out the provisions of sections 67.638 to 67.645.

2. Each city or county which has a convention and sports complex fund established pursuant to the laws of this state which administers a convention and sports complex fund, prior to receipt of any appropriations pursuant to this section shall enact or promulgate ordinances, or rules and regulations which provide, pursuant to the terms and provisions of section 70.859, for the purchase of goods and services and for construction of capital improvements for the sports complex. In no event shall more than three million dollars be transferred from the state to any one such convention and sports complex fund in any fiscal year pursuant to this section, and in no event shall any moneys be transferred from the state to any convention and sports complex fund for the planning, development, construction, maintenance or operation of any facility after June 30, 1999. Only one such transfer of state funds shall be made to any convention and sports complex fund after June 30, 1997, provided that any convention and sports complex fund which was appropriated state moneys prior to July 1, 1997, for the construction, maintenance or operation of a facility shall continue to receive state moneys, subject to appropriation.

3. This section shall not become effective unless and until the applicable county or the applicable city which has created a convention and sports complex fund has commenced paying into the convention and sports complex fund amounts at a rate sufficient for the county or city to contribute the sum of three million dollars per calendar year, except that this section shall become effective with respect to any first class county not having a charter form of government on August 28, 1989, and with respect to any charter city located in a first class county not having a charter form of government at the time at which such county or city has commenced paying any moneys into its convention and sports complex fund. The appropriations made pursuant to subsection 1 of this section to any convention and sports complex fund shall not exceed the amounts contributed by the county or city to the fund. The county or city's proportional amount specified in this section may come from any source. Once the county or city has commenced paying such appropriate proportional amounts into its convention and sports complex fund, the county or city shall so notify the state treasurer and the director of revenue and, thereafter, subject to annual appropriation, transfers shall commence and continue each month pursuant to this section until such monthly transfers are made for thirty years. Moneys appropriated from general revenue shall not be expended until such first class charter county or a city located in such first class charter county has paid three million dollars into its fund, or until such first class county not having a charter form of government or until such charter city within a first class county not having a charter form of government has commenced payment of moneys into its fund.

(L. 1989 S.B. 295 & 312 § 3, A.L. 1996 H.B. 1237)



Section 67.643 Law not to impair existing rights of political subdivisions.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.643. Law not to impair existing rights of political subdivisions. — Nothing contained in sections 67.638 to 67.645 shall impair the powers of any county, municipality or other political subdivision to acquire, own, operate, develop or improve any facility of the type which it may be otherwise empowered to acquire, own, operate, develop or improve.

(L. 1989 S.B. 295 & 312 § 4)



Section 67.645 Report to general assembly, when — biennial audit, required.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.645. Report to general assembly, when — biennial audit, required. — The county or city shall, before the second Monday in April, make an annual report to the general assembly stating the condition of its convention and sports complex fund on the first day of January of that year, and the various sums of money received by the county or city into that fund and distributed by the county or city from that fund during the preceding calendar year, except that after the second year of operation and each year thereafter such report to the general assembly shall be made in January. The county or city shall employ a certified public accountant to conduct a biennial audit of all accounts and transactions of the convention and sports complex fund and may compensate such accountants out of the funds.

(L. 1989 S.B. 295 & 312 § 5)



Section 67.650 Regional convention and sports complex authority established.

Effective 28 Aug 1988

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.650. Regional convention and sports complex authority established. — In each city not within a county and in each first class county with a charter form of government which adjoins such city not within a county there is hereby established a joint "Regional Convention and Sports Complex Authority".

(L. 1988 H.B. 1144)

CROSS REFERENCE:

Sports complex authority, Jackson County, 64.920

(1991) Where any benefits to private persons under statutes are incidental and do not take away from primary purpose of legislation to increase convention and sports activity in area, the agreement entered into pursuant to statutes does not violate constitutional provision prohibiting general assembly from granting money or lending credit to private persons or corporations. Rice v. Ashcroft, 831 S.W.2d 206 (Mo. App. W.D.).



Section 67.651 Definitions.

Effective 28 Aug 1991

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.651. Definitions. — As used in sections 67.650 to 67.658, the following terms mean:

(1) "Authority", the regional convention and sports complex authority created in section 67.650;

(2) "Bond", any bond, including refunding bonds, notes, interim certificates, debentures, or other obligations issued by an authority pursuant to section 67.653;

(3) "Chief executive", the mayor of the city and the county executive of the county;

(4) "City", a constitutional charter city not within a county;

(5) "County", a constitutional charter county adjoining a constitutional charter city not within a county;

(6) "Governing body", the board of aldermen charged with governing the city and the county council charged with governing the county;

(7) "Multiple purposes", all purposes for which a building operated by the authority can legally be used, including multiple sports;

(8) "Transient guest", a person who occupies a room or rooms in a hotel or motel for thirty-one days or less during any calendar quarter.

(L. 1988 H.B. 1144, A.L. 1991 S.B. 373)



Section 67.652 Commissioners to be appointed — qualifications — terms — vacancies — officer's and employee's compensation — expenses — disqualified from voting on issue, when.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.652. Commissioners to be appointed — qualifications — terms — vacancies — officer's and employee's compensation — expenses — disqualified from voting on issue, when. — 1. The authority shall consist of up to eleven commissioners who shall be qualified voters of the state of Missouri and residents of either the city or the county. The commissioners first appointed shall be appointed as follows:

(1) Up to three commissioners who shall be residents of the city may be appointed by the chief executive of the city with the advice and consent of the board of aldermen;

(2) Up to three commissioners who shall be residents of the county may be appointed by the chief executive of the county with the advice and consent of the county council; and

(3) Up to five commissioners one of whom shall be the chairman, two of whom shall be a resident of the city, two of whom shall be a resident of the county and one of whom shall be a resident of the city, the county or a county contiguous to the county, may be appointed by the governor with the advice and consent of the senate. The governor shall appoint one of the commissioners to be the chairman of the authority. Of the commissioners appointed by the chief executive of the city, no more than two shall be of the same political party, of the commissioners appointed by the chief executive of the county, no more than two shall be of the same political party and of the commissioners appointed by the governor, no more than three shall be of the same political party. In addition, no elective or appointed official of the state of Missouri or of any political subdivision thereof shall be a commissioner of the authority. Upon the appointment of eight commissioners as above provided, the authority shall be deemed to be duly constituted and shall be authorized to commence operations as provided in sections 67.650 to 67.658; but, after the authority is duly constituted nothing herein shall prohibit the appointment of additional commissioners up to the limits and in the manner provided in this section.

2. The commissioners shall serve for terms of six years, except that of the first such commissioners appointed, the first person, if any, appointed by the governor, the chief executive of the city and the chief executive of the county, respectively, shall serve for terms of two years, the next two persons, if any, appointed by the governor, and the next person, if any, appointed by the chief executive of the city and the chief executive of the county, respectively, shall serve for terms of four years, and the final persons, if any, appointed by the governor, the chief executive of the city and the chief executive of the county, respectively, shall serve for terms of six years. Each commissioner shall hold office until his successor has been appointed and qualified. No more than six commissioners of the authority shall be of the same political party.

3. In the event a vacancy exists or in the event a commissioner's term expires, a successor commissioner shall be appointed by whomever appointed the commissioner who initially held the vacant position and if no person is so selected within sixty days of the creation of the vacancy, the unexpired term of such commissioner may be filled by a majority vote of the remainder of the commissioners, provided that such successor commissioner shall meet the requirements set forth in subdivision (3) of subsection 1 above. Commissioners appointed to fill unexpired terms shall only serve until such unexpired term expires. Pending any such appointment to fill any vacancy, the remaining commissioners may conduct authority business.

4. The authority shall elect from its number a chairman and may appoint such officers and employ such employees as it may require for the performance of its duties, and may fix and determine their qualifications, duties and compensation. No action of the authority shall be binding unless taken at a meeting at which at least a majority of the commissioners then appointed vote in favor of such action. The commissioners shall be reimbursed by the authority for the actual and necessary expenses incurred in the performance of their duties.

5. In the event any of the state of Missouri, the city or the county fails to make any appropriation or to pay any rents, fees or charges provided in any contract, agreement lease or sublease between the authority and one or more of the state of Missouri, the city and the county, the commissioners, if any, appointed by the governor, if the state of Missouri has failed to make such appropriation or to pay such rents, fees or charges, and the commissioners, if any, appointed by the chief executive of the city or county, if the city or county, as applicable, has failed to make such appropriation or to pay such rents, fees or charges, shall be disqualified from voting on any matter, action or resolution to come before the authority, and from participating in any of the business of the authority, so long as any such failure continues. If less than a majority of the commissioners then appointed are thereby qualified to vote, the commissioners that remain qualified to vote shall constitute a quorum and any action of the authority which is approved by a majority of such qualified commissioners, shall be binding upon the authority.

(L. 1988 H.B. 1144, A.L. 1989 S.B. 295 & 312)



Section 67.653 Commission's powers and duties — bond issues authorized — rate — sales — refunding — exemption from income tax.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.653. Commission's powers and duties — bond issues authorized — rate — sales — refunding — exemption from income tax. — 1. The authority shall have the following powers:

(1) To acquire by gift, bequest, purchase, lease or sublease from public or private sources and to plan, construct, operate and maintain, or to lease or sublease to or from others for construction, operation and maintenance, convention centers, sports stadiums, field houses, indoor and outdoor convention, recreational, and entertainment facilities and centers, playing fields, parking facilities and other suitable concessions, and all things incidental or necessary to a complex suitable for all types of convention, entertainment and meeting activities and for all types of sports and recreation, either professional or amateur, commercial or private, either upon, above or below the ground, except that no such stadium, complex or facility shall be used, in any fashion, for the purpose of horse racing or dog racing, and any stadium, complex or facility newly constructed by the authority shall be suitable for multiple purposes and designed and constructed to meet National Football League franchise standards and shall be located adjacent to an existing convention facility;

(2) To adopt bylaws for the regulation of its affairs and the conduct of its business;

(3) To maintain an office, and to conduct its meetings at such place or places in the city or in the county as it may designate;

(4) To charge and collect fees and rents for use of the facilities owned or operated by it or leased or subleased from or to others and to deposit any funds received under the provisions of sections 67.650 to 67.658 in a savings or checking account in a bank, credit union, or savings and loan association in this state;

(5) To adopt a common seal;

(6) To contract and to be contracted with, including, but without limitation, the authority to enter into contracts with cities, counties and other political subdivisions and public agencies under sections 70.210 to 70.325, and otherwise, and to enter into contracts with other entities, in connection with the acquisition by gift, bequest, purchase, lease or sublease and in connection with the planning, construction, financing, leasing, subleasing, operation and maintenance of any convention or sports facility and for any other lawful purpose, and to sue and to be sued;

(7) To receive for its lawful activities any rentals, contributions or moneys appropriated or otherwise designated for payment to the authority by municipalities, counties, state or other political subdivisions or public agencies or by the federal government or any agency or officer thereof or from any other source;

(8) To disburse funds for its lawful activities and fix salaries and wages of its officers and employees;

(9) To invest any of the authority's funds in such types of investments as shall be determined by a resolution adopted by the commissioners of the authority;

(10) To borrow money for the acquisition, planning, construction, equipping, operation, maintenance, repair, extension and improvement of any facility, or any part or parts thereof, which it has the power to own, lease or operate, and for any other proper corporate purpose, and to issue negotiable notes, bonds, or other instruments in writing as evidence of sums borrowed, as hereinafter provided in this section:

(a) Bonds issued hereunder shall be issued pursuant to a resolution adopted by the commissioners of the authority which shall set out the estimated cost to the authority of the proposed facility or facilities, and shall further set out the amount of bonds to be issued, their purpose or purposes, their date or dates, denomination or denominations, rate or rates of interest, time or times of payment, both of principal and of interest, place or places of payment and all other details in connection therewith. Any such bonds may be subject to such provision for redemption prior to maturity, with or without premium, and at such times and upon such conditions as may be provided by the resolution;

(b) Notwithstanding the provisions of section 108.170, such bonds shall bear interest at such rate or rates determined by the authority and shall mature within a period not exceeding fifty years and may be sold at public or private sale for not less than ninety-five percent of the principal amount thereof. Bonds issued by the authority shall possess all of the qualities of negotiable instruments under the laws of this state;

(c) Such bonds may be payable to bearer, may be registered or coupon bonds and if payable to bearer, may contain such registration provisions as to either principal and interest, or principal only, as may be provided in the resolution authorizing the same, which resolution may also provide for the exchange of registered and coupon bonds. Such bonds and any coupons attached thereto shall be signed in such manner and by such officers of the authority as may be provided for by the resolution authorizing the same. The authority may provide for the replacement of any bond which shall become mutilated, destroyed or lost;

(d) Bonds issued by the authority shall be payable as to principal, interest and redemption premium, if any, out of all or any part of the general funds of the authority, including rents, revenues, receipts and income derived and to be derived for the use of any facility or combination of facilities, or any part or parts thereof, acquired, constructed, improved or extended in whole or in part from the proceeds of such bonds, including but not limited to convention center and stadium rentals, concessions, parking facilities and from funds derived from any other facilities or part or parts thereof, owned or operated by the authority, all or any part of which rents, revenues, receipts and income the authority is authorized to pledge for the payment of said principal, interest, and redemption premium, if any, except that direct appropriations of tax revenues received by the authority pursuant to sections 67.656 and 67.657 or otherwise, other than appropriations for the payment of rent, shall not be pledged for the payment of such bonds. Neither the commissioners of the authority nor any person executing its bonds shall be personally liable on such bonds by reason of the issuance thereof. Bonds issued under the provisions of sections 67.653 to 67.655 shall not constitute a debt, liability, or obligation of this state, or any political subdivision of this state, nor shall any such obligations be a pledge of the faith and credit of this state, but shall be payable solely from the revenues and assets held by the authority. The issuance of bonds under sections 67.653 to 67.655 shall not, directly, indirectly, or contingently, obligate the state of Missouri or any political subdivision thereof, or the authority, to levy any form of taxation therefor or to make any appropriation for their payment. Each obligation or bond issued under sections 67.653 to 67.655 shall contain on the face thereof a statement to the effect that the authority shall not be obligated to pay the same nor the interest on such bond, except from the revenues received by the authority or assets of the authority lawfully pledged therefor, and that neither the faith and credit nor the taxing power of this state or of any political subdivision of this state is pledged to the payment of the principal of or the interest on such obligation or bond. Bonds issued pursuant to this section may be further secured by a mortgage, deed of trust, trust agreement, pledge agreement, assignment or security agreement upon the rents, revenues, receipts and income herein referred to or any part thereof, or upon any leasehold interest or other property owned by the authority, or any part thereof, whether then owned or thereafter acquired, except that direct appropriations of tax revenues received by the authority pursuant to sections 67.656 and 67.657 or otherwise, other than appropriations for the payment of rent, shall not secure such bonds. The proceeds of such bonds shall be disbursed in such manner and under such restrictions as the authority may provide in the resolution authorizing the issuance of such bonds or in any such mortgage, deed of trust, trust agreement, pledge agreement or security agreement;

(e) The authority shall fix and maintain rates and rentals and make and collect charges for the use and services of its interest in the facility or facilities or any part thereof owned or operated by the authority which shall be sufficient to pay the cost of operation and maintenance thereof, to pay the principal of and interest on any such bonds payable from such rates, rentals and charges and to provide funds sufficient to meet all requirements of the resolution by which such bonds have been issued;

(f) The resolution authorizing the issuance of any such bonds may provide for the allocation of rents, revenues, receipts and income derived and to be derived by the authority from the use of any facility or part thereof, and of the proceeds received pursuant to sections 67.656 and 67.657, into such separate accounts as shall be deemed to be advisable to assure the proper operation and maintenance of any facility or part thereof and the prompt payment of any bonds issued to finance all or any part of the costs thereof. Such accounts may include reserve accounts necessary for the proper operation and maintenance of any such facility or any part thereof, and for the payment of any such bonds. Such resolution may include such other covenants and agreements by the authority as in its judgment are advisable or necessary properly to secure the payment of such bonds;

(g) The authority may issue negotiable refunding bonds for the purpose of refunding, extending or unifying the whole or any part of such bonds then outstanding, or any bonds, notes or other obligations issued by any other public agency, public body or political subdivision in connection with any facilities to be acquired, leased or subleased by the authority, which refunding bonds shall not exceed the amount necessary to refund the principal of the outstanding bonds to be refunded and the accrued interest thereon to the date of such refunding, together with any redemption premium, amounts necessary to establish reserve and escrow funds and all costs and expenses incurred in connection with the refunding. The authority may provide for the payment of interest on such refunding bonds at a rate in excess of the bonds to be refunded;

(h) In case any of the commissioners or officers of the authority whose signatures appear on any bonds or coupons shall cease to be such commissioners or officers before the delivery of such bonds, such signatures shall, nevertheless, be valid and sufficient for all purposes, the same as if such commissioners or officers had remained in office until such delivery;

(i) The authority is hereby declared to be performing a public function and bonds of the authority are declared to be issued for an essential public and governmental purpose and, accordingly, interest thereon and income therefrom shall be exempt from income taxation by the state of Missouri;

(11) To condemn any and all rights or property of any kind or character, necessary for the purposes of the authority, in the manner provided in chapter 523, except that no property now or hereafter vested in or held by the state, the county or the city shall be taken by the authority without the authorization or consent of such party; provided however, that the authority shall provide relocation benefits to all individuals and businesses, occupying said property, in the same manner as such relocation benefits are provided pursuant to the federal Relocation Assistance Act;

(12) To perform all other necessary and incidental functions, and to exercise such additional powers as shall be conferred by the general assembly or by act of Congress.

2. The authority shall proceed to carry out its duties, functions and powers in accordance with sections 67.650 to 67.658, and the authority is vested with all necessary and appropriate powers not inconsistent with the constitution or the laws of the United States to effectuate the same, except the power to levy taxes or assessments. In no event shall the state be liable for any deficiency or indebtedness incurred by the authority.

3. The authority shall grant or award at least fifteen percent of all contracts, employment opportunities, professional services and all other special contracts to persons who are members of a racial minority group, as defined in section 37.013.

4. The authority and any city, county, other political subdivision or public agency obtaining funds pursuant to the provisions of this chapter shall be subject to the provisions of sections 34.073 and 34.076.

(L. 1988 H.B. 1144, A.L. 1989 S.B. 295 & 312)



Section 67.654 Investment in bond issues, by whom, authority.

Effective 28 Aug 1988

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.654. Investment in bond issues, by whom, authority. — The bonds of the authority are securities in which all public officers and bodies of this state and all municipalities and municipal subdivisions, all insurance companies and associations and other persons carrying on an insurance business, all banks, trust companies, savings associations, savings and loan associations, investment companies, all administrators, guardians, executors, trustees, and other fiduciaries, and all other persons whatsoever who are now or may hereafter be authorized to invest in bonds or other obligations of the state, may properly and legally invest funds, including capital, in their control or belonging to them.

(L. 1988 H.B. 1144)



Section 67.655 Tax exemption for property and income of authority.

Effective 28 Aug 1988

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.655. Tax exemption for property and income of authority. — The income of the authority and all properties at any time owned by the authority shall be exempt from all taxation in the state of Missouri. For the purposes of section 409.402, all bonds issued by the authority shall be deemed to be securities issued by a public instrumentality of the state of Missouri.

(L. 1988 H.B. 1144)



Section 67.656 Regional convention and sports complex fund established — lapse to general revenue prohibited — funding, where.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.656. Regional convention and sports complex fund established — lapse to general revenue prohibited — funding, where. — 1. A "Regional Convention and Sports Complex Fund", is hereby created. The regional convention and sports complex fund shall be administered by the authority and used to carry out the provisions of sections 67.650 to 67.658. The provisions of section 33.080 to the contrary notwithstanding, all moneys in the fund created by this section shall not be transferred and placed to the credit of the general revenue fund at the end of each biennium.

2. The regional convention and sports complex fund shall be funded with any rents, fees or charges received by the authority pursuant to any contract, agreement, lease or sublease provided for in subsection 3 of section 67.657. If the amounts received by the authority and deposited in the regional convention and sports complex fund are insufficient to discharge the obligations incurred in connection with the financing of any facility, the user, tenant or lessee that secured a letter of credit, policy of insurance or guaranty securing payment of any bonds or other indebtedness issued by the authority to fund the construction of such facility, shall deposit such shortfall in the regional convention and sports complex fund at such time or times as are necessary to discharge the authority's obligations.

(L. 1988 H.B. 1144, A.L. 1989 S.B. 295 & 312)



Section 67.657 Powers of authority, city or county — tax on sales or charges for hotels, voter approval, rate — ballot form — collection of tax — uses of revenue, excess revenue — alternative tax in lieu of license fee, ballot form, collection of tax — uses of revenue.

Effective 28 Aug 1991

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.657. Powers of authority, city or county — tax on sales or charges for hotels, voter approval, rate — ballot form — collection of tax — uses of revenue, excess revenue — alternative tax in lieu of license fee, ballot form, collection of tax — uses of revenue. — 1. Nothing contained in sections 67.650 to 67.658 shall impair the powers of any county, municipality or other political subdivision to acquire, own, operate, develop or improve any facility of the type the authority is given the right and power to own, operate, develop or improve.

2. Any county, municipality or other political subdivision or public agency is authorized to make gifts, donations, grants and contributions of money or real or personal property to the authority, whether such money or property is derived from tax revenues or from any other source.

3. The state of Missouri or any agency, department or instrumentality thereof and the county, the city, or any political subdivision, public agency or public body, or any combination thereof pursuant to sections 70.210 to 70.325, or otherwise, are authorized to enter into contracts, agreements, leases and subleases with each other, the authority and others to acquire, sell, convey, lease, sublease, own, operate, finance, develop or improve, or any combination thereof, any facility of the type the authority is given the right to construct, own, operate, develop or improve, including without limitation to agree to pay rents or other fees or charges, subject to annual appropriations, and to mortgage, pledge, assign, convey, or grant security in any interest which any such entity may have in such facility.

4. In addition to any other tax imposed by law, and notwithstanding the provisions of subdivision (2) of subsection 5 of section 67.619, to the contrary, the governing body of the county may submit to the voters of the county a tax not to exceed three and one-half percent on the amount of sales or charges for all sleeping rooms paid by the transient guests of hotels and motels situated within the county involved, and doing business within such county for the purpose of funding a regional convention and sports complex authority and for other recreational and entertainment purposes. If the governing body so orders, the election officials of the county shall submit a proposition to the voters of such county at the next statewide or countywide election or at a special election called for that purpose, such special election to be held at the expense of the regional convention and sports complex authority. Such proposition shall be submitted to the voters in substantially the following form at such election:

­

­

­­

­

5. On and after the effective day of any tax authorized under the provisions of subsection 4 of this section, the governing body of the county may adopt one of the two following provisions for the collection and administration of the tax:

(1) The collector of revenue in such county may collect the tax pursuant to rules and regulations promulgated by the governing body of the county. The tax to be collected by the collector of revenue, less an amount not less than one percent and not more than three percent which may be retained for costs of collection, shall be remitted to the county and deposited in a special trust fund to be known as the "County Convention and Recreation Trust Fund" not later than thirty days following the end of each month;

(2) The governing body of the county may enter into an agreement with the director of revenue of the state of Missouri for the purpose of collecting the tax authorized in subsection 4 of this section. In the event the governing body enters into an agreement with the director of revenue of the state of Missouri for the collection of the tax authorized in subsection 4 of this section, the director of revenue shall perform all functions incident to the administration, collection, enforcement, and operation of such tax, and the director of revenue shall collect such additional tax. The tax shall be collected and reported upon such forms and under such administrative rules and regulations as may be prescribed by the director of revenue, and the director of revenue shall retain not less than one percent nor more than three percent for cost of collection and shall transfer all other moneys collected for such tax to the county for deposit in the county convention and recreation trust fund.

6. All funds deposited in the county convention and recreation trust fund shall, subject to annual appropriation, be disbursed by the county only for deposit in the regional convention and sports complex fund to pay the county's share of any rent, fees or charges payable pursuant to any contract, agreement, lease or sublease provided for in subsection 3 of this section; provided that in the event the county chooses to participate in a qualifying project and enters into any such contract, agreement, lease or sublease, then any funds in excess of its obligations hereunder which are deposited in the county convention and recreation trust fund in any year pursuant to subsection 4 of this section may be appropriated and disbursed by the county for general revenue purposes.

7. Notwithstanding any provision of subsection 6 of this section to the contrary, funds deposited in the county convention and recreation trust fund pursuant to subsection 5 of this section in excess of amounts payable as the county's share of any rent, fees or charges payable pursuant to any contract, agreement, lease or sublease provided for in subsection 3 of this section, including reasonable reserves for future payments of such amounts, shall not be appropriated or paid except for funding of the regional convention and sports complex authority or for regional convention and tourism purposes to the regional convention and visitors commission established by section 67.601 if it is providing management and operations services for a facility of the regional convention and sports complex authority of which the state of Missouri, the city, and St. Louis County are lessees pursuant to a contract, agreement or sublease with such lessees.

8. In addition to any other tax imposed by law, and notwithstanding the provisions of subdivision (1) of subsection 5 of section 67.619 to the contrary, the governing body of the city may repeal a present two-dollar license fee per occupied room levied in such city on hotels and motels and submit to the voters of the city a tax not to exceed three and one-half percent on the amount of sales or charges for all sleeping rooms paid by the transient guests of hotels and motels situated within the city involved, and doing business within such city for the purposes of funding debt service, lease payments or other expenses of an existing convention center, including any southern expansion thereof, of such city, a regional convention and sports complex authority or a regional convention and visitors commission or any combination thereof as herein provided. If the governing body so orders, the election officials of the city shall submit a proposition to the voters of such city at the next statewide or citywide election or at a special election called for that purpose, such special election to be held at the expense of the city. Such proposition shall be submitted to the voters in substantially the following form at such election:

­

­

­­

­

9. On and after the effective date of any tax authorized under the provisions of subsection 8 of this section, the governing body of the city may adopt one of the two following provisions for the collection and administration of the tax:

(1) The collector of revenue in such city may collect the tax pursuant to rules and regulations promulgated by the governing body of the city. The tax to be collected by the collector of revenue, less an amount not less than one percent and not more than three percent which may be retained for costs of collection, shall be remitted to the city and deposited in a special trust fund to be known as the "City Convention and Sports Facility Trust Fund" not later than thirty days following the end of each month;

(2) The governing body of the city may enter into an agreement with the director of revenue of the state of Missouri for the purpose of collecting the tax authorized in subsection 8 of this section. In the event the governing body enters into an agreement with the director of revenue of the state of Missouri for the collection of the tax authorized in subsection 8 of this section, the director of revenue shall perform all functions incident to the administration, collection, enforcement and operation of such tax, and the director of revenue shall collect such additional tax. The tax shall be collected and reported upon such forms and under such administrative rules and regulations as may be prescribed by the director of revenue, and the director of revenue shall retain not less than one percent nor more than three percent for cost of collection and shall transfer all other moneys collected for such tax to the city for deposit in the convention and sports facility trust fund.

10. All funds deposited in the city convention and sports facility trust fund shall, subject to annual appropriation, be disbursed by the city only for first, debt service, lease payments or other expenses related to an existing convention center, including any southern expansion thereof, of such city, second, to pay the city's share of any rent, fees or charges payable pursuant to any lease provided for in subsection 3 of this section and third, the remainder, if any, annually to the regional convention and visitors commission established by section 67.601 if it is providing management and operations services for a facility of the regional convention and sports complex authority of which the state of Missouri, the city, and St. Louis County are lessees pursuant to a contract, agreement or sublease with such lessees.

(L. 1988 H.B. 1144, A.L. 1989 S.B. 295 & 312, A.L. 1991 S.B. 373)



Section 67.658 Report by authority, contents, when — audit of accounts by independent accountants, when.

Effective 28 Aug 1988

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.658. Report by authority, contents, when — audit of accounts by independent accountants, when. — 1. The authority shall, before the second Monday in April, make an annual report to the chief executives and governing bodies of the city and county, respectively, and to the general assembly stating the condition of the authority on the first day of January of that year, and the various sums of money received and distributed by it during the preceding calendar year, except that after the second year of operation and each year thereafter, such report to the general assembly shall be made in January. The authority shall employ an independent firm of accountants to conduct a biennial audit of all accounts and transactions of the authority.

2. In the nominating and appointment process of sections 67.650 to 67.658, those persons nominating and appointing as well as those confirming appointments shall be bound by the spirit of subsection 2 of section 213.020.

(L. 1988 H.B. 1144)



Section 67.660 Greater St. Louis sports authority created — commissioners' qualifications — chairman, how appointed — actions binding when — terms — vacancies.

Effective 23 Dec 1997, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.660. Greater St. Louis sports authority created — commissioners' qualifications — chairman, how appointed — actions binding when — terms — vacancies. — 1. There is hereby created an authority to be known as the "Greater St. Louis Sports Authority", which shall consist of eight commissioners who shall be qualified voters of the state of Missouri, one of whom shall be the director of the department of economic development or his or her designee. The mayor of any city not within a county shall submit a panel of five names of residents of that city to the governor, who shall then select two names from such panel. The county executive of any county of the first classification with a population of nine hundred thousand or more shall submit a panel of five names of residents of that county to the governor, who shall then select two names from such panel. The county executive of any county of the first classification with a population of at least two hundred ten thousand but not more than three hundred thousand, the presiding commissioner of any county of the first classification with a population of at least eighty thousand but not more than eighty-three thousand, and the presiding commissioner of any county of the first classification with a population of at least one hundred seventy thousand but not more than two hundred thousand shall each submit a list of two names of residents from his or her county to the governor, who shall then select one name each from those counties. Of the persons selected by the governor, no more than four shall be from any one political party. The director of the department of economic development or his or her designee and the persons named by the governor shall constitute the commissioners of the authority. Other than the director of the department of economic development or his or her designee, no elective or appointed official of the state of Missouri or any political subdivision shall be a commissioner of the authority. Panel submissions shall be made as soon as practicable after December 23, 1997. The governor shall select the commissioners of the authority within thirty days after all panel submissions have been made.

2. The governor shall select from the eight commissioners of the authority a chairperson. No action shall be binding unless taken at a meeting at which at least five commissioners are present and unless a majority of the commissioners of the authority shall vote in favor thereof.

3. Except for the director of the department of economic development or his or her designee, the commissioners shall hold office for terms of five years, or for the unexpired terms of their predecessors. Each commissioner shall hold office until his or her successor has been appointed and qualified.

4. In the event a vacancy exists, the governor shall appoint a replacement from the same area as specified in subsection 1 of this section in which the commissioner who created the vacancy resided. All vacancies shall be filled within thirty days from the date thereof.

5. No compensation shall be payable to the commissioners by the authority.

(L. 1997 2d Ex. Sess. S.B. 1 § 5)

Effective 12-23-97



Section 67.661 Authorities' duties — annual report due when — no public revenue authorized.

Effective 23 Dec 1997, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.661. Authorities' duties — annual report due when — no public revenue authorized. — 1. The duties of the authority created in section 67.660 shall include, but are not limited to, the study and review of all current major sports leagues, clubs or franchises operating in any city not within a county and the analysis of possibilities for future growth and expansion of existing and new major sports leagues, clubs or franchises in that city and surrounding areas. Unless and until otherwise provided, the authority shall make an annual report, due by December first of every year, to the governor, the president pro tem of the senate, the speaker of the house of representatives and the director of the department of economic development, setting forth in detail the authority's findings and recommendations.

2. No use of public revenue is authorized by sections 67.660 to 67.661.

(L. 1997 2d Ex. Sess. S.B. 1 §§ 6, 7)

Effective 12-23-97



Section 67.662 Limitations on applicability

Effective 28 Aug 2010

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.662. Limitations on applicability — Notwithstanding any other provisions of law to the contrary, any tax imposed or collected by any municipality, any county, or any local taxing entity on or related to any transient accommodations, whether imposed as a hotel tax, occupancy tax, or otherwise, shall apply solely to amounts actually received by the operator of a hotel, motel, tavern, inn, tourist cabin, tourist camp, or other place in which rooms are furnished to the public. Under no circumstances shall a travel agent or intermediary be deemed an operator of a hotel, motel, tavern, inn, tourist cabin, tourist camp, or other place in which rooms are furnished to the public unless such travel agent or intermediary actually operates such a facility. This section shall not apply if the purchaser of such rooms is an entity which is exempt from payment of such tax. This section is intended to clarify that taxes imposed as a hotel tax, occupancy tax, or otherwise shall apply solely to amounts received by operators, as enacted in the statutes authorizing such taxes.

(L. 2010 H.B. 1442 § 1)



Section 67.663 Tourism taxes, collection, distribution and administration.

Effective 15 Sep 1997, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.663. Tourism taxes, collection, distribution and administration. — All local sales taxes or gross receipts taxes adopted for the purpose, in whole or in part, for providing revenues for the promotion of tourism, other than those collected by the department of revenue pursuant to other provisions of law, shall be collected, administered and distributed pursuant to procedures provided for or authorized by the applicable statutory or charter authorization for such tax and any other applicable provisions of law. If any tax, interest or penalty is due under any such statutory or charter authorization to which this section applies, the political subdivision, in addition to remedies provided under any other applicable provisions of law or charter provision, may make an assessment of the amount due; the remedies and collection procedures provided with respect to the collection of sales taxes under sections 144.380, 144.390, 144.400, 144.410, 144.425 and 144.427 may be used by the political subdivision and officials authorized to collect such taxes, interest and penalties and such political subdivision, officials and counsel representing them are authorized to proceed in the same manner in which the director of revenue and the attorney general are authorized to act under said sections with respect to sales taxes; and an assessment by a political subdivision pursuant to the authority granted in this section shall have the same effect and be considered as a final assessment under the aforementioned sections.

(L. 1997 2d Ex. Sess. H.B. 3 § 1)

Effective 9-15-97



Section 67.664 Limitations on imposition of tourism taxes.

Effective 15 Sep 1997, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.664. Limitations on imposition of tourism taxes. — If a county, municipality or other political subdivision imposes a local sales tax or a local gross receipts tax for the purpose of promoting tourism under any other statutory or charter authorization, such county, municipality or other political subdivision shall not impose any tax authorized pursuant to the provisions of section 67.1000, 67.1150, 67.1170, 67.1177, 67.1360, 67.1362 or 67.1364, or section 94.870. No city or county which is within an area within which a tax is imposed pursuant to section 67.601 to 67.626, shall itself impose any tax which is authorized under any of the provisions of sections 67.1000, 67.1150, 67.1170, 67.1177, 67.1360, 67.1362 or 67.1364.

(L. 1997 2d Ex. Sess. H.B. 3 § 2)

Effective 9-15-97



Section 67.665 Tourism tax may be levied by certain lakefront counties, rate — tourism fund created — use of revenues — tourism committee, appointment, terms, duties — transient guest defined — refunds and penalties.

Effective 20 May 1982, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.665. Tourism tax may be levied by certain lakefront counties, rate — tourism fund created — use of revenues — tourism committee, appointment, terms, duties — transient guest defined — refunds and penalties. — 1. The county commission of any county bordering on a lake having at least one hundred and ten miles of shoreline may levy a tax not to exceed three percent on the amount of sales, rents or charges for all sleeping rooms paid by the transient guests of hotels, motels, condominiums and space rented campgrounds and houseboats situated within such county. The tax shall be known as a "tourism tax" and shall be deposited by the county treasurer in a separate fund to be known as the "Tourism Fund". The county commission shall appropriate from the tourism fund.

2. The person, firm or corporation, subject to any tax imposed pursuant to sections 67.665 and 67.667 shall collect the tax from the transient guests, and each such transient guest shall pay the amount of the tax due to the person, firm or corporation required to collect the tax.

3. The tax imposed pursuant to the provisions of sections 67.665 and 67.667 shall be in addition to any and all other taxes and licenses.

4. The revenues received from any tax imposed under the provisions of sections 67.665 and 67.667 shall be used exclusively for the general area advertising and promotion of tourism business for the region from which it is collected but shall not be spent for specific areas within the county or counties comprising such region.

5. The governing body of a county levying a tax under the provisions of sections 67.665 and 67.667 shall appoint a tourism committee comprised of five persons, a majority of whom are engaged in the hotel or motel business in the county. Of the members first appointed, two shall serve for a term of three years, two shall serve for a term of two years, and one shall serve for a term of one year. Their successors shall serve for a term of three years, and may serve for more than one term. The members shall serve without compensation.

6. The tourism committee of any county shall allocate funds concerning programs and expenditures to promote conventions and tourism in the county, and may contract with any public or private agency, individual, partnership, association, or corporation for the furnishing of services and supplies for such activities. As used in this section, "transient guests" means a person or persons who, for a charge, occupy a room or rooms in a hotel, motel, condominium, houseboats or space at campgrounds for thirty-one days or less during any calendar quarter. The county commission shall permit the person required to remit the tax to deduct and retain an amount equal to two percent of the taxes collected. All refunds and penalties as provided in sections 144.010 to 144.510 are hereby made applicable to violation of this section.

(L. 1982 S.B. 711 § 10)

Effective 5-20-82



Section 67.667 Adoption of tourism tax, procedure — ballot form.

Effective 20 May 1982, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.667. Adoption of tourism tax, procedure — ballot form. — The governing body of any county described in section 67.665 may, by adopting an order, impose the tourism tax; provided, however, that no order enacted pursuant to the authority granted by the provisions of section 67.665 shall be effective unless the governing body of the county submits to the voters of the county, at a countywide general or primary election or at a special election called for that purpose, a proposal to authorize the governing body of the county to impose the tourism tax. The ballot of submission shall contain, but not be limited to, the following language:

☐ For the tourism tax

☐ Against the tourism tax

­­

­

(L. 1982 S.B. 711 § 11)

Effective 5-20-82



Section 67.669 Additional fee for short-term rentals of motor vehicles, check-off box provided (Platte County).

Effective 28 Aug 2001

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.669. Additional fee for short-term rentals of motor vehicles, check-off box provided (Platte County). — 1. Any county of the first classification without a charter form of government with a population of more than fifty-seven thousand inhabitants but less than sixty thousand inhabitants may, by ordinance or order of the governing body of the county and approved by the majority of the qualified voters of the county, require each contract covering the rental of a motor vehicle which is rented within such county on a short-term basis to provide a box which the renter may use to indicate that a one dollar fee may be added to the contract. For purposes of this section "short-term" shall mean a rental contract of less than one month. The fee shall be collected by any business located in such county which rents motor vehicles on a short-term basis upon payment of the contract by the customer.

2. The county collector of such county may provide for collection of such fee on forms provided by the county collector. Failure to collect and remit such fees by any business located in such county which rents motor vehicles on a short-term basis shall be subject to a penalty of five percent per month together with interest as determined by section 32.065.

3. All revenues collected from the imposition of the fee as authorized by this section shall be used solely for tourism purposes within such county.

(L. 2001 S.B. 323 & 230 § 1)



Section 67.671 Tourism sales tax may be imposed by certain counties — election — ballot form — tax rate — effective when.

Effective 07 Jul 1997, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.671. Tourism sales tax may be imposed by certain counties — election — ballot form — tax rate — effective when. — 1. The governing body of any county, except first class counties other than first class counties without charter form of government not adjoining any other first class county unless such first class county contains part of a city with a population over four hundred and fifty thousand, and except as otherwise provided in subsection 4 or subsection 7 of this section may, by a majority vote, impose a tourism sales tax throughout or in any portion of the county for the promotion of tourism as provided in this act*, but such tax shall not become effective unless the governing body of the county submits to the voters of the county, at a public election, a proposal to authorize the county to impose a tax under the provisions of sections 67.671 to 67.685.

2. The ballot of submission shall be in substantially the following form:

­

­

­­

­

3. Except as otherwise provided in subsection 4 or subsection 7 of this section, the tourism tax may be imposed at a rate of not more than seven-eighths of one percent on the receipts from the sale at retail of certain tangible personal property or taxable services within that part of the county for which such tax has been adopted, as specified in section 67.674.

4. The governing body of any third class county which adjoins the Mississippi River and which also adjoins one or more first class counties without a charter form of government and which has a population of not more than sixteen thousand inhabitants according to the 1980 decennial census may, by a majority vote, impose:

(1) A tourism sales tax on the sale of all food and beverages sold for consumption on the premises of all restaurants, bars, taverns, or other establishments which are primarily used to provide food and beverage services;

(2) A tourism sales tax upon the rent or lease charges paid by transient guests of hotels, motels, condominiums, houseboats, and space rented in campgrounds;

(3) Or both.

­­

­

5. The ballot of submission shall be in substantially the following form:

­

­

­­

­

6. Within ten days after a vote in favor of the adoption of a tourism sales tax by the voters of any such county, the governing body of the county shall make its order imposing the tax. The tax shall become effective on the first day of the first calendar quarter after such order is made; provided that in any first class county with a population of at least eighty thousand but less than one hundred thousand, the tax shall become effective on the first day of the first month which begins more than thirty days after such order is made, and such tax shall be collected by the department of revenue in the same manner as prescribed in section 32.087, except as otherwise provided in this section.

7. In any county which has any part of a Corps of Engineers lake with a shoreline of at least eight hundred miles and not exceeding a shoreline of nine hundred miles, the tourism tax may be imposed at a rate of not more than two percent on the receipts from the sale at retail of certain tangible personal property or taxable services, subject to tax pursuant to chapter 144, within that portion of the county for which such tax has been adopted. All areas in such county imposing a tourism tax eligible to do so under the provisions of this section shall be contiguous with all other areas which adopt the tax.

8. All tourism sales tax collected pursuant to subsection 7 of this section shall be collected** and administered by the county collector as provided in section 67.680 and deposited in the "County Advertising and Tourism Sales Tax Trust Fund" created in such section.

(L. 1985 H.B. 129 § 1 subsecs. 1 to 4, A.L. 1988 H.B. 1607, A.L. 1993 S.B. 348, A.L. 1997 S.B. 21)

Effective 7-07-97

*"This act" (S.B. 21, 1997) contained numerous sections. Consult Disposition of Sections table for a definitive listing.

**Word "collect" appears in original rolls.



Section 67.672 Retailer in area to add tax to purchase price — collection to be based on bracket system.

Effective 28 Aug 1988

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.672. Retailer in area to add tax to purchase price — collection to be based on bracket system. — 1. In the area of each county in which a tourism sales tax has been imposed in the manner provided by sections 67.671 to 67.685, every retailer within such area, except as otherwise limited in subsection 4 of section 67.671, but including those located partially within the area, shall add the tax imposed by the provisions of this act* to his sale price, and this tax shall be a debt of the purchaser to the retailer until paid, and shall be recoverable at law in the same manner as the purchase price.

2. In counties imposing a tax under the provisions of sections 67.671 to 67.685, in order to permit sellers required to collect and report the tourism sales tax to collect the amount required to be reported and remitted, but not to change the requirements of reporting or remitting the tax, or to serve as a levy of the tax, and in order to avoid fractions of pennies, the governing body may authorize the use of a bracket system similar to that authorized by the provisions of section 144.285 and notwithstanding the provisions of that section, this new bracket system shall be used where this tax is imposed and shall apply to all taxable transactions.

(L. 1985 H.B. 129 § 1 subsecs. 5, 6, A.L. 1988 H.B. 1607)

*"This act" (H.B. 1607, 1988) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 67.673 Repeal of tax, procedure, ballot form — effective when.

Effective 28 Aug 1985

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.673. Repeal of tax, procedure, ballot form — effective when. — The governing body of any county which has adopted a tourism sales tax pursuant to sections 67.671 to 67.685 may submit the question of repeal of the tax to the voters at any primary or general election. The ballot of submission shall be in substantially the following form:

­

­

­­

­

(L. 1985 H.B. 129 § 1 subsec. 7)



Section 67.674 Additional tax imposed on goods subject to tourism sales tax, computation — report to county collector or to director of revenue, when.

Effective 10 Mar 1993, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.674. Additional tax imposed on goods subject to tourism sales tax, computation — report to county collector or to director of revenue, when. — The order imposing the tourism sales tax under the provisions of sections 67.671 to 67.685 shall impose upon all sellers within the area wherein the tax is to be paid an additional tax on all goods subject to tax included in chapter 144 except as otherwise limited in subsection 4 of section 67.671. The amount reported and returned by the seller shall be computed on the basis of the tax imposed by the order as authorized by sections 67.671 to 67.685. The seller shall report and return the amount so computed to the county collector unless the tax is imposed on all sales within the entire county that are subject to taxation under the provisions of sections 144.010 to 144.525, in which case the seller shall report the amount so computed to the director of revenue.

(L. 1985 H.B. 129 § 2, A.L. 1988 H.B. 1607, A.L. 1993 S.B. 348)

Effective 3-10-93



Section 67.676 Collection of tourism tax, duties of county collector or director of revenue, when.

Effective 10 Mar 1993, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.676. Collection of tourism tax, duties of county collector or director of revenue, when. — 1. On and after the effective date of any tax imposed in certain areas of a county under the provisions of sections 67.671 to 67.685, the county collector shall perform all functions incident to the administration, collection, enforcement, and operation of the tax, and the county collector shall collect the additional tax authorized by the provisions of sections 67.671 to 67.685. The tax imposed in certain areas of a county under sections 67.671 to 67.685 shall be collected and reported upon such forms as may be prescribed by the county collector.

2. On or after the effective date of any tax imposed throughout a county under the provisions of sections 67.671 to 67.685, the county collector shall perform all functions incident to the administration, collection, enforcement, and operation of the tax, and the county collector shall collect the additional tax authorized by the provisions of sections 67.671 to 67.685, unless the tax is imposed on all sales within the entire county that are subject to taxation under the provisions of sections 144.010 to 144.525, in which case the director of revenue shall be responsible for the administration, collection, enforcement, and operation of the tax, and all provisions of sections 32.085 and 32.087 shall apply to the tax so imposed, the provisions of sections 67.671 to 67.685 to the contrary notwithstanding. If the director of revenue is responsible for collection of the tax, an amount not to exceed one percent shall be retained by the director of revenue for deposit in the general revenue fund to offset the costs of collection. Any other tax imposed throughout a county under sections 67.671 to 67.685 shall be collected and reported upon such forms as may be prescribed by the county collector.

(L. 1985 H.B. 129 § 3, A.L. 1993 S.B. 348)

Effective 3-10-93



Section 67.678 Collection provisions — exemptions — discounts — penalties — sale deemed consummated, where.

Effective 28 Aug 1985

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.678. Collection provisions — exemptions — discounts — penalties — sale deemed consummated, where. — 1. The following provisions shall govern the collection of the tax imposed by the provisions of sections 67.671 to 67.685:

(1) All applicable provisions contained in sections 144.010 to 144.510 governing the state sales tax and section 32.057, the uniform confidentiality provision, shall apply to the collection of the tax imposed by the provisions of sections 67.671 to 67.685, except as modified in sections 67.671 to 67.685;

(2) All exemptions granted to agencies of government, organizations, and persons under the provisions of sections 144.010 to 144.510 are hereby made applicable to the imposition and collection of the tax imposed by sections 67.671 to 67.685.

2. The same sales tax permit, exemption certificate and retail certificate required by sections 144.010 to 144.510 for the administration and collection of the state sales tax shall satisfy the requirements of sections 67.671 to 67.685, and no additional permit or exemption certificate or retail certificate shall be required; except that, the director of revenue may prescribe a form of exemption certificate for an exemption from the tax imposed by sections 67.671 to 67.685.

3. All discounts allowed the retailer under the provisions of the state sales tax law for the collection of and for payment of taxes under that act are hereby allowed and made applicable to any taxes collected under the provisions of sections 67.671 to 67.685.

4. The penalties provided in sections 32.057 and 144.010 to 144.510 for a violation of those acts are hereby made applicable to violations of the provisions of sections 67.671 to 67.685.

5. For the purposes of the tourism sales tax imposed by an order pursuant to sections 67.671 to 67.685, all retail sales shall be deemed to be consummated at the place of business of the retailer.

(L. 1985 H.B. 129 § 4)



Section 67.680 Cost of collection — fund established — county treasurer's duties — bonding requirements — annual audit — abolishing tax, effect on fund.

Effective 28 Aug 1985

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.680. Cost of collection — fund established — county treasurer's duties — bonding requirements — annual audit — abolishing tax, effect on fund. — 1. All tourism sales taxes under sections 67.671 to 67.685 * collected by the county collector, less one percent for cost of collection which shall be deposited in the county's general revenue fund after payment of premiums for surety bonds required by subsection 4 of this section, shall be deposited with the county treasurer in a special trust fund, which is hereby created, to be known as the "County Advertising and Tourism Promotion Trust Fund". The moneys in the county advertising and tourism promotion trust fund shall be deemed to be dedicated county funds and shall not be commingled with any other funds of the county. The county treasurer shall keep accurate records of the amount of money in the trust fund and the records shall be open to the inspection of officers of the county, the state and the public.

2. The county treasurer may make refunds from the amounts in the trust fund and credited to any county for erroneous payments and overpayments made. If the county abolishes the tax in any area, the county collector may retain, in the trust fund, for a period of one year, two percent of the amount collected from such area to cover possible refunds or overpayments of the tax within such area. After one year has elapsed after the effective date of abolition of the tax in such area, the county treasurer shall close the account of that area.

3. The county treasurer shall annually report on his management of the trust fund and administration of such tourism sales taxes. He shall provide the governing body of the county with a detailed accounting of the source of all funds received by him for the county. Notwithstanding any other provisions of law, the state auditor shall annually audit the trust fund.

4. The county collector and the county treasurer and any of their deputies, assistants and employees, who shall have any duties or responsibilities in connection with the collection, deposit, transfer, transmittal, disbursement, safekeeping, accounting, or recording of funds which come into their hands under the provisions of sections 67.671 to 67.685 shall enter additional surety bonds, payable to the counties in whose behalf such funds have been collected under the provisions of sections 67.671 to 67.685, as may be required by the governing body of their respective counties. The cost of the premium for the additional surety bonds shall be paid from the county advertising and tourism promotion trust fund.

(L. 1985 H.B. 129 § 5)

*Words "shall be" appear here in original rolls.



Section 67.681 Delinquencies — limitation for bringing suit — prosecutor may bring action.

Effective 28 Aug 1985

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.681. Delinquencies — limitation for bringing suit — prosecutor may bring action. — In any county or area of a county where the tourism sales tax has been imposed, if any person is delinquent in the payment of the amount required to be paid by him under the provisions of sections 67.671 to 67.685 or in the event a determination has been made against him for taxes and penalty under the provisions of sections 67.671 to 67.685, the limitation for bringing suit for the collection of the delinquent tax and penalty shall be the same as that provided in sections 144.010 to 144.510. If the county collector determines that suit must be filed against any person for the collection of delinquent taxes due any area of the county under sections 67.671 to 67.685, he shall refer the case to the county prosecuting attorney. The county, acting through the prosecuting attorney, may seek a judgment for the delinquent taxes and penalty due such county. In the event any person fails or refuses to pay the amount of any tourism sales tax due, the county collector shall promptly notify the prosecuting attorney of the county so that appropriate action may be taken by the county.

(L. 1985 H.B. 129 § 6)



Section 67.683 Tourism board, appointment — qualifications — term — duties — staff authorized.

Effective 28 Aug 1985

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.683. Tourism board, appointment — qualifications — term — duties — staff authorized. — 1. In each county where a tourism sales tax is levied and collected throughout or in any part of the county under the provisions of sections 67.671 to 67.685, the governing body of the county shall appoint a tourism board consisting of seven members, who shall be active in the travel industry, and no more than four shall be of the same political party affiliation as the presiding commissioner.

2. Members shall be appointed for three-year terms, but of the members first appointed, one shall be appointed for a term of one year, three shall be appointed for terms of two years, and three shall be appointed for terms of three years.

3. Members shall serve only while actively engaged in the business which they represent, and each shall be a resident of the county from which he is appointed.

4. The tourism board shall determine in what manner moneys within the county advertising and tourism promotion trust fund will be expended, and disbursements from the fund shall be made strictly in accordance with the directions of the board. Expenditures from the fund may be made for the employment of personnel selected by the board to engage in advertising and promotion activities, and the board is expressly empowered to employ such personnel.

(L. 1985 H.B. 129 § 7)



Section 67.685 Counties may cooperate — percentage of total collection — effect on additional board member.

Effective 28 Aug 1985

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.685. Counties may cooperate — percentage of total collection — effect on additional board member. — Any two or more counties levying a tourism sales tax throughout or in any area of the county under the provisions of sections 67.671 to 67.685 may act cooperatively in carrying on activities for the advertising and promotion of tourism activities within their respective areas as authorized by the provisions of chapter 70; and, in such event, at the end of the first full year in which the tax is collected, the proceeds from the tax in all cooperating counties shall be totaled. If in any one cooperating county at least forty percent of the total amount was collected, the governing body of that county shall appoint an additional member to the board; if at least sixty percent of the total was collected in one county, the governing body of that county shall appoint two additional members to the board, with all of such additional appointments being made from the general public of the county from which the appointment is made.

(L. 1985 H.B. 129 § 8)



Section 67.700 Sales tax for capital improvements may be imposed in certain counties, procedure — use of revenue — tax effective when — brackets to be established — rate of tax — sales tax revenue collected, defined.

Effective 28 Aug 2003

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.700. Sales tax for capital improvements may be imposed in certain counties, procedure — use of revenue — tax effective when — brackets to be established — rate of tax — sales tax revenue collected, defined. — 1. Any county, as defined in section 67.724, may, by ordinance or order, impose a sales tax on all retail sales made in such county which are subject to taxation under the provisions of sections 144.010 to 144.525 for any capital improvement purpose designated by the county in its ballot of submission to its voters; provided, however, that no ordinance or order enacted pursuant to the authority granted by sections 67.700 to 67.727 shall be effective unless the governing body of the county submits to the voters of the county, at a county or state general, primary, or special election, a proposal to authorize the governing body of the county to impose a tax under the provisions of sections 67.700 to 67.727. The tax authorized by this section shall be in addition to any and all other sales taxes allowed by law.

2. The ballot of submission shall contain, but need not be limited to, the following language:

­

­

­­

­

3. All revenue received by a county from the tax authorized by sections 67.700 to 67.727 which has been designated for a certain capital improvement purpose shall be deposited in a special trust fund and shall be used solely for such designated purpose. Upon the expiration of the period of years approved by the voters under subsection 2 of this section or if the tax authorized by sections 67.700 to 67.727 is repealed under section 67.721, all funds remaining in the special trust fund shall continue to be used solely for such designated capital improvement purpose including the payment of principal and interest on any bonds issued to pay for such capital improvement. Any funds in such special trust fund which are not needed for current expenditures may be invested by the governing body in accordance with applicable laws relating to the investment of other county funds.

4. The sales tax may be imposed at a rate of one-eighth of one percent, one-fifth of one percent, one-fourth of one percent, three-eighths of one percent, or one-half of one percent on the receipts from the sale at retail of all tangible personal property or taxable services at retail within the county adopting such tax, if such property and services are subject to taxation by the state of Missouri under the provisions of sections 144.010 to 144.525.

5. In addition to the rates provided in subsection 4 of this section, any county of the first class without a charter form of government which adjoins a county of the first class containing part of a city containing more than three hundred fifty thousand inhabitants and which also adjoins a county of the third class having a township form of government shall also be authorized to (1) levy such sales tax at a rate of one-eighth of one percent; or (2) levy such sales tax at a rate of one-fourth of one percent in conjunction with a reduction in its property tax levy or levies for general revenues or for funding the maintenance of roads and bridges, or both, for each year in which the sales tax is imposed. Such reduction shall be in an amount sufficient to decrease the property taxes it will collect by not less than fifty percent of the sales tax revenue collected in the tax year for which the property taxes are being levied. If in the immediately preceding year a county actually collected less sales tax revenue than was projected for purposes of reducing its property tax levy or levies, the county shall adjust its property tax levy or levies for the current year to reflect such decrease. Any such county seeking voter approval of the sales tax alternative authorized in this subsection shall include in the ballot of submission authorized in subsection 2 of this section language clearly stating the appropriate percentage of the sales tax revenue shall be used for property tax reduction as provided herein. For purposes of this subsection, the term "sales tax revenue collected" shall have the meaning provided in section 67.500.

(L. 1983 H.B. 269 & 514 § 1, A.L. 1985 H.B. 542, A.L. 1991 H.B. 29, S.B. 415, A.L. 1993 S.B. 157 & 29, A.L. 2000 S.B. 894, A.L. 2003 S.B. 522)

(2000) Suggested ballot language does not mandate a specific time limit, thus sales tax approved pursuant to this section without a time limit is valid. Hovis v. Daves, 14 S.W.3d 593 (Mo.banc).

(2002) Senate Bill 894 provision declared unconstitutional as a violation of the clear title requirement of Art. III, Section 23. Home Builders of Greater St. Louis v. State, 75 S.W.3d 267 (Mo.banc).



Section 67.701 Submission of ballot — limitations on use of revenue (St. Louis County).

Effective 28 Aug 1991

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.701. Submission of ballot — limitations on use of revenue (St. Louis County). — 1. In any county of the first class having a charter form of government and having a population of nine hundred thousand or more the ballot of submission shall contain, but need not be limited to, the following language:

­

­

2. No tax shall be imposed pursuant to this section for the purpose of funding in whole or in part the construction, operation or maintenance of a sports stadium, field house, indoor or outdoor recreational facility, center, playing field, parking facility or anything incidental or necessary to a complex suitable for any type of professional sport or recreation, either upon, above or below the ground.

(L. 1987 H.B. 210, A.L. 1991 S.B. 34)

CROSS REFERENCE:

Municipalities in St. Louis County, additional sales tax for capital improvement purposes, 94.890



Section 67.712 Deposit — distribution to county, when — refunds authorized — tax repealed, effect.

Effective 28 Aug 1991

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.712. Deposit — distribution to county, when — refunds authorized — tax repealed, effect. — 1. All sales taxes collected by the director of revenue under sections 67.700 to 67.727 on behalf of any county, less one percent for the cost of collection, which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087, shall be deposited with the state treasurer in a special trust fund, which is hereby created, to be known as the "County Alternate Sales Tax Trust Fund". The moneys in the county alternate sales tax trust fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money in the trust fund which was collected in each county imposing a sales tax under sections 67.700 to 67.727, and the records shall be open to the inspection of officers of each county and the general public. Not later than the tenth day of each month the director of revenue shall distribute all moneys deposited in the trust fund during the preceding month by distributing to the county treasurer, or such other officer as may be designated by the county ordinance or order, of each county imposing the tax authorized by sections 67.700 to 67.727, the sum, as certified by the director of revenue, due the county.

2. The director of revenue may authorize the state treasurer to make refunds from the amounts in the trust fund and credited to any county for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such counties. If any county repeals the tax authorized by sections 67.700 to 67.727, the county shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of such tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of repeal of the tax authorized by sections 67.700 to 67.727 in such county, the director of revenue shall authorize the state treasurer to remit the balance in the account to the county and close the account of that county. The director of revenue shall notify each county of each instance of any amount refunded or any check redeemed from receipts due the county.

3. Except as modified in sections 67.700 to 67.727, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed under sections 67.700 to 67.727.

(L. 1983 H.B. 269 & 514 § 5, A.L. 1991 H.B. 29)



Section 67.713 County-municipal storm water and public works trust fund created — tax revenue, how distributed (St. Louis County).

Effective 28 Aug 1991

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.713. County-municipal storm water and public works trust fund created — tax revenue, how distributed (St. Louis County). — 1. Notwithstanding the provisions of section 67.712, as to the disposition of any other sales tax imposed under the provisions of sections 67.700 to 67.727, one-fifth of the sales taxes collected by the director of revenue from the tax authorized by section 67.701 on behalf of any county of the first class having a charter form of government and having a population of nine hundred thousand or more, less one percent for cost of collection, which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in sections 67.700 to 67.727, shall be deposited in a special trust fund, which is hereby created, to be known as the "County-Municipal Storm Water and Public Works Sales Tax Trust Fund". The moneys in the county-municipal storm water and public works sales tax trust fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money in the trust fund which was collected in each county and the records shall be open to the inspection of officers of the county and of the municipalities within the county and the public. Not later than the tenth day of each month, the director of the department of revenue shall distribute all moneys deposited in the county-municipal storm water and public works sales tax trust fund during the preceding month to the county which levied the tax, and the municipalities which are located wholly or partially within such county as follows:

(1) The county which levied the sales tax shall receive a percentage of the distributable revenue equal to the percentage ratio that the population of the unincorporated areas of the county bears to the total population of the county;

(2) Each municipality located wholly within the county which levied the tax shall receive a percentage of the distributable revenue equal to the percentage ratio that the population of such municipality bears to the total population of the county; and

(3) Each municipality located partially within the county which levied the tax shall receive a percentage of the distributable revenue equal to the percentage ratio that the population of that part of the municipality located within the county bears to the total population of the county.

2. The director of revenue may make refunds from the amounts in the county-municipal storm water and public works sales tax trust fund and credited to any county or municipality for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such county or municipality. If any county abolishes the tax, the county shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal and the director of revenue may order retention in the county-municipal storm water and public works sales tax trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such county, the director of revenue shall remit the balance in the account to the county or municipality and close the account of that county or municipality. The director of revenue shall notify each county or municipality of each instance of any amount refunded or any check redeemed from receipts due the county or municipality.

3. If the governing body of any municipality located wholly or partially within the county so requests by resolution, no funds shall be expended from the proceeds of any tax imposed under section 67.701 within the corporate boundaries of the requesting municipality for the construction, reconstruction or widening of any road established or to be established pursuant to section 137.558, the total cost of which exceeds one hundred thousand dollars unless: (a) a public hearing is first held at a place near such proposed action; and (b) plans and specifications of such proposed action are prepared and a cost-benefit analysis prepared in accordance with accepted accounting principles of such proposed action is presented to such public hearing. Such cost-benefit analysis and its work papers shall be a public document and subject to inspection as provided in chapter 610. The provisions of this subsection shall not apply to proposed projects in unincorporated areas of the county.

(L. 1987 H.B. 210, A.L. 1991 S.B. 34)

CROSS REFERENCE:

Municipalities in St. Louis County, additional sales tax for capital improvement purposes, 94.890



Section 67.721 Repeal or amendment of sales tax, procedure.

Effective 28 Aug 1991

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.721. Repeal or amendment of sales tax, procedure. — 1. No county imposing a sales tax pursuant to sections 67.700 to 67.727 may repeal or amend such sales tax unless such repeal or amendment is submitted to and approved by the voters of the county in the manner provided in section 67.700. An amendment to such tax may include a revision of the rate which may be levied and capital improvements purpose which the proceeds of the tax may be used for.

2. Whenever the governing body of any county in which a county sales tax has been imposed in the manner provided by sections 67.700 to 67.727 receives a petition, signed by ten percent of the registered voters of such county voting in the last gubernatorial election, calling for an election to repeal such county sales tax, the governing body shall submit to the voters of such county a proposal to repeal the county sales tax imposed under the provisions of sections 67.700 to 67.727. If a majority of the votes cast on the proposal by the registered voters voting thereon are in favor of the proposal to repeal the county sales tax, then the ordinance or order imposing the county sales tax, along with any amendments thereto, is repealed. If a majority of the votes cast by the registered voters voting thereon are opposed to the proposal to repeal the county sales tax, then the ordinance or order imposing the county sales tax, along with any amendments thereto, shall remain in effect.

(L. 1983 H.B. 269 & 514 § 8, A.L. 1991 S.B. 415)



Section 67.724 Definition of county.

Effective 28 Aug 1987

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.724. Definition of county. — For purposes of sections 67.700 to 67.727, the term "county" shall include all counties, except any city not within a county.

(L. 1983 H.B. 269 & 514 § 9, A.L. 1987 H.B. 210)



Section 67.727 Tax may be imposed in addition to other sales taxes — counties may contract with certain political subdivisions to handle projects.

Effective 28 Aug 1983

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.727. Tax may be imposed in addition to other sales taxes — counties may contract with certain political subdivisions to handle projects. — 1. The tax authorized by sections 67.700 to 67.727 may be imposed, in accordance with sections 67.700 to 67.727, by a county in addition to or in lieu of the tax authorized by sections 67.500 to 67.545.

2. Any county imposing a sales tax pursuant to the provisions of sections 67.700 to 67.727 may contract with any other county or with any city for the construction, maintenance, or utilization of any facility or project funded in whole or in part from revenues derived from the tax levied pursuant to the provisions of sections 67.700 to 67.727.

(L. 1983 H.B. 269 & 514 § 10)



Section 67.729 Sales tax for storm water control and public works may be imposed, how — collection and distribution of revenues — abolition of tax, procedure.

Effective 28 Aug 1991

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.729. Sales tax for storm water control and public works may be imposed, how — collection and distribution of revenues — abolition of tax, procedure. — 1. Any county except any first class county having a charter form of government and having a population of nine hundred thousand or more may, in the same manner and by the same procedure and subject to the same penalties as set out in sections 67.700 to 67.727, impose a sales tax of not more than one-tenth of one percent for the purpose of funding storm water control and public works projects other than stadiums or other sports facilities. This sales tax shall be in addition to any other sales tax authorized by law.

2. Notwithstanding the provisions of section 67.712 as to the disposition of any other sales tax imposed under the provisions of sections 67.700 to 67.727, all sales taxes collected by the director of revenue from the tax authorized by this section on behalf of any county, less one percent for cost of collection, which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087, shall be deposited with the state treasurer in a special trust fund, which is hereby created, to be known as the "County Storm Water and Public Works Sales Tax Trust Fund". The moneys in the county storm water and public works sales tax trust fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money in the trust fund which was collected in each county imposing a sales tax under this section and the records shall be open to the inspection of officers of the county and the public. Not later than the tenth day of each month the director of revenue shall distribute all moneys deposited in the county storm water and public works sales tax trust fund during the preceding month to the county which levied the tax, and the municipalities which are located wholly or partially within such county as follows:

(1) The county which levied the sales tax shall receive a percentage of the distributable revenue equal to the percentage ratio that the population of the unincorporated areas of the county bears to the total population of the county;

(2) Each municipality located wholly within the county which levied the tax shall receive a percentage of the distributable revenue equal to the percentage ratio that the population of such municipality bears to the total population of the county; and

(3) Each municipality located partially within the county which levied the tax shall receive a percentage of the distributable revenue equal to the percentage ratio that the population of that part of the municipality located within the county bears to the total population of the county.

3. The director of revenue may authorize the state treasurer to make refunds from the amounts in the county storm water and public works sales tax trust fund and credited to any county for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such counties. If any county abolishes the tax, the county shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal and the director of revenue may order retention in the county storm water and public works sales tax trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such county, the director of revenue shall authorize the state treasurer to remit the balance in the account to the county and close the account of that county. The director of revenue shall notify each county of each instance of any amount refunded or any check redeemed from receipts due the county.

(L. 1985 H.B. 813 § 1, A.L. 1987 H.B. 210, A.L. 1991 H.B. 29 merged with S.B. 34)



Section 67.730 Capital improvements sales tax — bonds — election procedure — ballot form.

Effective 28 Aug 1991

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.730. Capital improvements sales tax — bonds — election procedure — ballot form. — 1. Any county of the first class having a charter form of government and containing the major portion of a city with a population of over three hundred fifty thousand may, upon the vote of a majority of the qualified voters of the county voting thereon, issue and sell its negotiable interest-bearing revenue bonds for the purpose of paying all or part of the cost of any capital improvements project or projects designated by the governing body of the county. The bonds shall be retired from the proceeds of a countywide sales tax on all retail sales made in such county which are subject to taxation under the provisions of sections 144.010 to 144.525. The sales tax to retire the revenue bonds shall be approved as a part of the proposal to issue the bonds submitted to the qualified voters of the county and may be imposed in addition to or in lieu of all and any other sales tax authorized by law to be imposed by the county.

2. The proposal to issue negotiable interest-bearing revenue bonds for the purpose of capital improvement projects and the imposition of a sales tax to pay the principal and interest on such bonds may be submitted by the governing body of the county to the voters of the county at a county or state general, primary, or special election. The ballot of submission shall contain, but need not be limited to, the following language:

­

­

3. If a majority of the votes cast on the proposal by the qualified voters voting thereon are in favor of the proposal, then the bonds may be issued by the county from time to time and in such amounts as may be necessary to carry out the county's program of capital improvements, but not to exceed the total amount of bonds authorized by the vote of the qualified voters. If a majority of the votes cast by the qualified voters voting thereon are opposed to the proposal, then the county shall have no power to issue the revenue bonds or impose the sales tax authorized by sections 67.730 to 67.739 unless and until the governing body of the county shall again have submitted the proposal and such proposal is approved by a majority of the qualified voters voting thereon.

(L. 1987 H.B. 210 § 5, A.L. 1991 H.B. 29)



Section 67.731 Bonds, advertisement and sale, limitations on use of proceeds, retirement, interest rate — not an indebtedness of the county — bonds shall be negotiable instruments.

Effective 28 Aug 1987

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.731. Bonds, advertisement and sale, limitations on use of proceeds, retirement, interest rate — not an indebtedness of the county — bonds shall be negotiable instruments. — The governing body of the county shall provide the method for the advertisement and sale of the bonds. The proceeds from the sale of the bonds shall be deposited in the county treasury and used only for the capital improvement project or projects for which the bonds were issued. The bonds shall be retired serially and by installments within a period of twenty years from their date of issue and shall bear interest at a rate or rates not exceeding the rate permitted by law. Any such revenue bonds so issued shall not be deemed to be an indebtedness of the county within the meaning of any constitutional or statutory limitation upon the incurring of an indebtedness and the principal and interest of the revenue bond shall be payable only from the proceeds of the sales tax imposed pursuant to the provisions of sections 67.730 to 67.739. The bonds may be issued with or without the reservation of the right to call them for payment and redemption in advance of their maturity, upon the giving of such notice and with or without a covenant requiring the payment of a premium in the event of such payment and redemption prior to maturity, as the governing body of the county determines. The bond, when issued and sold, shall be negotiable instruments within the meaning of the merchant and the negotiable instruments law.

(L. 1987 H.B. 210 § 6)



Section 67.732 Imposition of tax, when — interest and sinking fund, limitations on use.

Effective 28 Aug 1991

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.732. Imposition of tax, when — interest and sinking fund, limitations on use. — At the time the county issues the first bonds, the governing body shall impose a sales tax on all retail sales made in the county which are subject to taxation under the provisions of sections 144.010 to 144.525 at the rate approved by the qualified voters. The ordinance or order imposing the sales tax shall specify that the tax shall expire upon the payment of all principal and interest on the revenue bonds for which the tax was imposed to provide the funds for such payment. Proceeds from the sales tax shall be used to provide and maintain an interest and sinking fund in an amount adequate to pay the principal of and interest on such bonds and for no other purpose. Any money remaining in the interest and sinking fund after the payment of all outstanding principal and interest on the bonds may be transferred by the governing body of the county to the county's general revenue fund.

(L. 1987 H.B. 210 § 7, A.L. 1991 H.B. 29)



Section 67.733 Bonds, refunding.

Effective 28 Aug 1987

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.733. Bonds, refunding. — 1. The revenue bonds issued pursuant to the provisions of sections 67.730 to 67.739 may be refunded, in whole or in part, in any of the following circumstances:

(1) When any such bonds have by their terms become due and payable and there are not sufficient funds in the interest and sinking fund provided for their payment to pay such bonds and the interest thereon;

(2) When any such bonds are by their terms callable for payment and redemption in advance of their date of maturity and are duly called for payment and redemption;

(3) When any such bonds are voluntarily surrendered by the holder or holders thereof for exchange for refunding bonds.

2. For the purpose of refunding any bonds issued under the provisions of sections 67.730 to 67.739, including refunding bonds, the governing body of the county may make and issue refunding bonds in the amount necessary to pay off and redeem the bond to be refunded together with unpaid and past due interest thereon and any premium which may be due under the terms of the bonds, together also with the cost of issuing the refunding bonds, and may sell the same in like manner as is herein provided for the sale of revenue bonds, and with the proceeds thereof pay off, redeem and cancel the old bonds and coupons that have matured, or the bonds that have been called for payment and redemption, together with the past due interest and the premium, if any, due thereon, or the bonds may be issued and delivered in exchange for a like par value amount of bonds to refund which the refunding bonds were issued. No refunding bonds issued pursuant to the provisions of sections 67.730 to 67.739 shall be payable in more than twenty years from the date thereof.

3. The refunding bonds shall be payable from proceeds of the sales tax imposed for payment of the bonds refunded thereby. Bonds of two or more issues may be refunded by a single issue of refunding bonds.

(L. 1987 H.B. 210 § 8)



Section 67.734 Rate of tax.

Effective 28 Aug 1991

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.734. Rate of tax. — The sales tax authorized under sections 67.730 to 67.739 may be imposed at a rate of one-fourth of one percent, three-eighths of one percent, one-half of one percent, or one percent, on the receipts from the sale at retail of all tangible personal property or taxable services at retail within the county adopting such tax, if such property and services are subject to taxation by the state of Missouri under the provisions of sections 144.010 to 144.525.

(L. 1987 H.B. 210 § 9, A.L. 1991 H.B. 29)



Section 67.737 Applicable provisions, administration.

Effective 28 Aug 1991

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.737. Applicable provisions, administration. — Except as modified in sections 67.730 to 67.739, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed under sections 67.730 to 67.739.

(L. 1987 H.B. 210 § 12, A.L. 1991 H.B. 29)



Section 67.738 Trust fund, distribution of proceeds — additional duties of director of revenue — refunds authorized.

Effective 28 Aug 1991

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.738. Trust fund, distribution of proceeds — additional duties of director of revenue — refunds authorized. — 1. All sales taxes collected by the director of revenue under sections 67.730 to 67.739 on behalf of any county, less one percent for the cost of collection, which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087, shall be deposited with the state treasurer in a special trust fund, which is hereby created, to be known as the "County Capital Improvement Bond Sales Tax Trust Fund". The moneys in the county capital improvement bond sales tax trust fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money in the trust fund which was collected in each county imposing a sales tax under sections 67.730 to 67.739, and the records shall be open to the inspection of officers of each county and the general public. Not later than the tenth day of each month the director of revenue shall distribute all moneys deposited in the trust fund during the preceding month by distributing to the county treasurer, or such other officer as may be designated by the county ordinance or order, of each county imposing the tax authorized by sections 67.730 to 67.739, the sum, as certified by the director of revenue, due the county.

2. The director of revenue may authorize the state treasurer to make refund from the amounts in the trust fund and credited to any county for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such counties. If any county repeals the tax authorized by sections 67.730 to 67.739, the county shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal or expiration and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of such tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of repeal or expiration of the tax authorized by sections 67.730 to 67.739 in such county, the director of revenue shall remit the balance in the account to the county and close the account of that county. The director of revenue shall notify each county of each instance of any amount refunded or any check redeemed from receipts due the county.

(L. 1987 H.B. 210 § 13, A.L. 1991 H.B. 29)



Section 67.739 Voter approval required for removal or amendment — contracts with other political subdivisions authorized.

Effective 28 Aug 1991

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.739. Voter approval required for removal or amendment — contracts with other political subdivisions authorized. — 1. No county imposing a sales tax pursuant to sections 67.730 to 67.739 may repeal or amend such sales tax unless such repeal or amendment is submitted to and approved by the voters of the county in the manner provided in section 67.730.

2. Any county imposing a sales tax pursuant to the provisions of sections 67.730 to 67.739 may contract with any other county or with any city for the construction, maintenance, or utilization of any facility or project funded in whole or in part from revenues derived from the tax levied pursuant to the provisions of sections 67.730 to 67.739.

(L. 1987 H.B. 210 § 14, A.L. 1991 H.B. 29)



Section 67.745 Recreation sales tax authorized — ballot language — rate, use of moneys — expiration date.

Effective 28 Aug 2005

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.745. Recreation sales tax authorized — ballot language — rate, use of moneys — expiration date. — 1. Any county of the third classification without a township form of government and with more than eleven thousand seven hundred fifty but fewer than eleven thousand eight hundred fifty inhabitants may impose a sales tax throughout the county for public recreational projects and programs, but the sales tax authorized by this section shall not become effective unless the governing body of such county submits to the qualified voters of the county a proposal to authorize the county to impose the sales tax.

2. The ballot submission shall be in substantially the following form:

­

­

3. If approved by a majority of qualified voters in the county, the governing body of the county shall appoint a board of directors consisting of nine members. Of the initial members appointed to the board, three members shall be appointed for a term of three years, three members shall be appointed for a term of two years, and three members shall be appointed for a term of one year. After the initial appointments, board members shall be appointed to three-year terms.

4. The sales tax may be imposed at a rate of up to one percent on the receipts from the retail sale of all tangible personal property or taxable service within the county, if such property and services are subject to taxation by the state of Missouri under sections 144.010 to 144.525.

5. All revenue collected from the sales tax under this section by the director of revenue on behalf of a county, less one percent for the cost of collection which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087, shall be deposited with the state treasurer in a special trust fund, which is hereby created, to be known as the "County Recreation Sales Trust Fund". Moneys in the fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money in the trust fund collected in each county imposing a sales tax under this section, and the records shall be open to the inspection of officers of such county and the general public. Not later than the tenth day of each calendar month, the director of revenue shall distribute all moneys deposited in the trust fund during the preceding calendar month by distributing to the county treasurer, or such officer as may be designated by county ordinance or order, of each county imposing the tax under this section the sum due the county as certified by the director of revenue.

6. The director of revenue may authorize the state treasurer to make refunds from the amounts in the trust fund and credited to any county for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such counties. Each county shall notify the director of revenue at least ninety days prior to the effective date of the expiration of the sales tax authorized by this section and the director of revenue may order retention in the trust fund for a period of one year of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayments of such tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the date of expiration of the tax authorized by this section in a county, the director of revenue shall remit the balance in the account to the county and close the account of such county. The director of revenue shall notify each county of each instance of any amount refunded or any check redeemed from receipts due such county.

7. The tax authorized under this section may be imposed in accordance with this section by a county in addition to or in lieu of the tax authorized in sections 67.750 to 67.780.

8. The sales tax imposed under this section shall expire twenty years from the effective date thereof unless an extension of the tax is submitted to and approved by the qualified voters in the county in the manner provided in this section. Each extension of the sales tax shall be for a period of ten years.

9. The provisions of this section shall not in any way affect or limit the powers granted to any county to establish, maintain, and conduct parks and other recreational grounds for public recreation.

10. Except as modified in this section, the provisions of sections 32.085 and 32.087 shall apply to the tax imposed under this section.

(L. 2005 H.B. 58 § 4 merged with H.B. 186 § 1 merged with S.B. 210 § 4)



Section 67.750 Definitions.

Effective 28 Aug 2012

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.750. Definitions. — As used in sections 67.750 to 67.799 and sections 67.1700 to 67.1769, the following terms mean:

(1) "Board", any board, commission, committee or council appointed or designated to carry out the provisions of sections 67.750 to 67.799 and sections 67.1700 to 67.1769;

(2) "County", any county or any city not within a county;

(3) "District", any regional recreational district proposed or created pursuant to sections 67.750 to 67.799 and sections 67.1700 to 67.1769;

(4) "Executive", any mayor, county executive, presiding commissioner, or other chief executive of a county;

(5) "Gateway Arch grounds", the Jefferson National Expansion Memorial National Historic Site as defined by the United States Department of the Interior, and related public property and improvements;

(6) "Governing body", any city council, county commission, board of aldermen, county council, board of education or township board;

(7) "Metropolitan district", any metropolitan park and recreation district established pursuant to sections 67.1700 to 67.1769;

(8) "Political subdivision", any county, township, city, incorporated town or village in the state of Missouri, and any school district in any county of the first classification without a charter form of government with a population of one hundred thousand or more inhabitants which contains all or part of a city with a population of three hundred fifty thousand or more inhabitants;

(9) "Regional recreation fund" or "metropolitan park and recreation fund", the fund held in the treasury of the county providing the largest financial contribution to the district or metropolitan district, as appropriate, which shall be the repository for all taxes and other moneys raised by or for the regional recreation district or metropolitan park and recreation district pursuant to sections 67.792 to 67.799 and sections 67.1700 to 67.1769.

(L. 1961 p. 304 § 1, A.L. 1963 p. 120, A.L. 1993 S.B. 194, A.L. 1999 S.B. 405, A.L. 2012 H.B. 1504)



Section 67.755 Subdivision may establish recreational system, restriction — tax levy — limits — excess property may be sold, exception.

Effective 28 Aug 1993

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.755. Subdivision may establish recreational system, restriction — tax levy — limits — excess property may be sold, exception. — 1. The governing body of any political subdivision may provide, establish, equip, develop, operate, maintain and conduct a system of public recreation, including parks and other recreational grounds, playgrounds, recreational centers, swimming pools, and any and all other recreational areas, facilities and activities, and may do so by purchase, gift, lease, condemnation, exchange or otherwise, and may employ necessary personnel, except that a board of education shall not obtain property for recreational areas or facilities by condemnation. Funds to be spent for such purposes may be set up in their respective budgets by any governing body.

2. If sufficient funds cannot be made available from ordinary levies, additional funds may be raised by a special tax levy, general obligation bond issue within constitutional limits or revenue bond issue, but no special tax shall be levied or any bonds issued by any political subdivision unless the rate and purpose of the tax or bond issue is submitted to a vote and a two-thirds majority of the voters voting thereon vote therefor. The rate of such special tax levied by one or more political subdivisions shall not total in the aggregate more than twenty cents on each one hundred dollars assessed valuation of all real and tangible personal property subject to its or their taxing powers. In the event that any political subdivision is now authorized by statute to levy a tax for this purpose, the combined levies authorized by such statute and by this section shall not exceed the larger levy authorized.

All ballots submitting such special tax to the voters shall state on their face the rate of the proposed levy in cents per hundred dollars of assessed valuation.

3. The governing body charged with the administration of a public recreational facility may sell at public sale any property acquired for the facility by means other than condemnation, in excess of that actually occupied by the public recreational facility, and all proceeds from such sales shall be used to retire any revenue bonds issued to finance the project.

(L. 1961 p. 304 § 2, A.L. 1963 p. 120, A.L. 1967 p. 139, A.L. 1978 H.B. 971, A.L. 1993 S.B. 194)



Section 67.760 Joint operation of recreation system.

Effective 28 Aug 1961

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.760. Joint operation of recreation system. — Any two or more governing bodies may establish and conduct jointly a system of public recreation and may exercise all the powers authorized by sections 67.750 to 67.780. The respective governing bodies administering programs jointly may provide by agreement among themselves for all matters connected with the programs and determine what items of cost and expense shall be paid by each.

(L. 1961 p. 304 § 3)



Section 67.765 Administration by existing agency or by board or commission — organization of board.

Effective 28 Aug 1961

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.765. Administration by existing agency or by board or commission — organization of board. — The governing bodies establishing a system of public recreation may conduct the same through any existing board or body or may establish a separate recreational board or commission, or park and recreational board or commission, and delegate thereto all administrative powers and responsibilities of the governing body under sections 67.750 to 67.780. The board or commission shall consist of not less than five nor more than nine persons. Members shall be appointed by the mayor or other presiding officer of each governing body subject to confirmation by a majority vote of the governing body. Members shall serve for a term of five years or until their successors are appointed and qualified, except that members first appointed shall be appointed for such terms that the terms of not more than two of the members shall expire annually thereafter. Any vacancy shall be filled for the unexpired term in the same manner as an original appointment. Members of the board shall serve without pay. Within fifteen days after their appointment they shall meet and organize by selecting one of their members as president and by the election of such other officers as they may deem necessary. Subject to the approval of the governing bodies, they shall adopt and promulgate the rules and regulations for the conduct, administration and management of the public recreational program.

(L. 1961 p. 304 § 4)



Section 67.770 Subdivision may accept gifts for recreational purposes.

Effective 28 Aug 1961

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.770. Subdivision may accept gifts for recreational purposes. — The governing body of any political subdivision may accept or reject any grant or devise of real estate or any gift or bequest of any other project or any donation to be applied, principal or income, for either temporary or permanent use for recreational grounds or other recreational purpose.

(L. 1961 p. 304 § 5)



Section 67.775 Use of facilities of other governmental agencies, when.

Effective 28 Aug 1961

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.775. Use of facilities of other governmental agencies, when. — The board, by consent of those in charge, may use the facilities of other municipal or county departments, including those of schools and park boards and districts, if such use does not interfere with the primary purpose the facilities are intended to serve, and the trusteeship and responsibility for such physical properties and lands shall remain with the political subdivision which is responsible for them when not used for recreation.

(L. 1961 p. 304 § 6)



Section 67.780 Effect on other powers of subdivision.

Effective 28 Aug 1961

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.780. Effect on other powers of subdivision. — The provisions of sections 67.750 to 67.780 shall not in any way repeal, affect or limit the powers heretofore or hereafter granted to any county, city, township, village or school district, under the provisions of any charter or by law, to establish, maintain and conduct parks and other recreational grounds and public recreation.

(L. 1961 p. 304 § 7)



Section 67.781 County recreational system — citation of law — definitions.

Effective 28 Aug 1990

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.781. County recreational system — citation of law — definitions. — 1. Sections 67.781 to 67.790 may be referred to and cited as the "County Recreational System Act".

2. As used in sections 67.781 to 67.790, the following terms mean:

(1) "Authority", any county recreational lake authority created by sections 67.781 to 67.790;

(2) "Conservation storage level", the target elevation established for a recreational lake at the time of design and construction of such lake;

(3) "Costs", the sum total of all reasonable or necessary expenses incidental to the acquisition, construction, expansion, repair, alteration and improvement of the project, including without limitation the following: the expense of studies and surveys; the cost of all lands, properties, rights, easements and franchises acquired; land title and mortgage guaranty policies; architectural and engineering services; legal, organizational marketing or other special services; provisions for working capital; reserves for principal and interest; and all other necessary and incidental expenses, including interest during construction on bonds issued to finance the project and for a period subsequent to the estimated date of completion of the project;

(4) "Project", recreation and tourist facilities and services, including, but not limited to, lakes, parks, recreation centers, restaurants, hunting and fishing reserves, historic sites and attractions and any other facilities that the authority may desire to undertake, including the related infrastructure buildings and the usual and convenient facilities appertaining to any undertakings, and any extensions or improvements of any facilities, and the acquisition of any property necessary therefor, all as may be related to the development of recreational and tourist accommodations and facilities.

(L. 1990 S.B. 776)



Section 67.782 Recreation sales tax — rate of tax — election procedure — duties of director of revenue — refunds authorized — expires, when (Bollinger and Cape Girardeau counties).

Effective 28 Aug 1991

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.782. Recreation sales tax — rate of tax — election procedure — duties of director of revenue — refunds authorized — expires, when (Bollinger and Cape Girardeau counties). — 1. Any county of the third class having a population of more than ten thousand and less than fifteen thousand and any county of the second class having a population of more than fifty-eight thousand and less than seventy thousand adjacent to such third class county, both counties making up the same judicial circuit, may jointly impose a sales tax throughout each of their respective counties for public recreational purposes including the financing, acquisition, construction, operation and maintenance of recreational projects and programs, but the sales taxes authorized by this section shall not become effective unless the governing body of each such county submits to the voters of their respective counties a proposal to authorize the counties to impose the sales tax.

2. The ballot of submission shall be in substantially the following form:

­

­

­­

­

3. The sales tax may be imposed at a rate of one percent on the receipts from the sale at retail of all tangible personal property or taxable service at retail within the county adopting such tax, if such property and services are subject to taxation by the state of Missouri under the provisions of sections 144.010 to 144.525.

4. All sales taxes collected by the director of revenue under this section on behalf of any county, less one percent for the cost of collection, which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087, shall be deposited with the state treasurer in a special trust fund, which is hereby created, to be known as the "County Recreation Sales Tax Trust Fund". The moneys in the county recreation sales tax trust fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money in the trust fund which was collected in each county imposing a sales tax under this section, and the records shall be open to the inspection of officers of each county and the general public. Not later than the tenth day of each month, the director of revenue shall distribute all moneys deposited in the trust fund during the preceding month by distributing to the county treasurer, or such other officer as may be designated by the county ordinance or order, of each county imposing the tax authorized by this section, the sum, as certified by the director of revenue, due the county.

5. The director of revenue may authorize the state treasurer to make refunds from the amounts in the trust fund and credited to any county for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such counties. Each county shall notify the director of revenue at least ninety days prior to the effective date of the expiration of the sales tax authorized by this section and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of such tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the date of expiration of the tax authorized by this section in such county, the director of revenue shall remit the balance in the account to the county and close the account of that county. The director of revenue shall notify each county of each instance of any amount refunded or any check redeemed from receipts due the county.

6. The tax authorized by this section may be imposed, in accordance with this section, by a county in addition to or in lieu of the tax authorized by sections 67.750 to 67.780.

7. Any county imposing a sales tax pursuant to the provisions of this section may contract with the authority of any other county or with any city or political subdivision for the financing, acquisition, operation, construction, maintenance, or utilization of any recreation facility or project or program funded in whole or in part from revenues derived from the tax levied pursuant to the provisions of this section.

8. The sales tax imposed pursuant to the provisions of this section shall expire twenty-five years from the effective date thereof unless an extension of the tax is submitted to and approved by the voters in each county in the manner provided in this section. Each extension of the sales tax shall be for a period of ten years.

9. The governing body of each of the counties imposing a sales tax under the provisions of this section may cooperate with the governing body of any county or other political subdivision of this state in carrying out the provisions of this section, and may establish and conduct jointly a system of public recreation. The respective governing bodies administering programs jointly may provide by agreement among themselves for all matters connected with the programs and determine what items of cost and expense shall be paid by each.

10. The provisions of this section shall not in any way repeal, affect or limit the powers granted to any county to establish, maintain and conduct parks and other recreational grounds for public recreation.

11. Except as modified in this section, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed under this section.

(L. 1987 H.B. 210 § 4, A.L. 1990 S.B. 776, A.L. 1991 H.B. 29)



Section 67.783 Recreational lake authority — purpose and powers — exemption — immunity.

Effective 28 Aug 1990

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.783. Recreational lake authority — purpose and powers — exemption — immunity. — 1. There is hereby created within any county of the third class having a population of more than ten thousand and less than fifteen thousand and any county of the second class having a population of more than fifty-eight thousand and less than seventy thousand adjacent to such third class county, both counties making up the same judicial circuit, a joint county recreational lake authority, which shall be a body corporate and politic and a political subdivision of this state.

2. Subject to the limitations in section 67.788, the authority may exercise its powers over the reservoir area encompassing any recreational lake and within five thousand feet of the conservation storage level of any recreational lake constructed or to be constructed by the authority pursuant to sections 67.781 to 67.790.

3. It shall be the purpose of each authority to promote the general welfare, to promote recreation and to encourage private capital investment through the construction, operation and maintenance of a recreational lake and related improvements to be located jointly in the second class county and the third class county.

4. The income of the authority and all property at any time owned by the authority shall be exempt from all taxation or any assessments whatsoever to the state or of any political subdivision, municipality or other governmental agency thereof.

5. No county in which an authority is organized shall be held liable in connection with the construction, operation or maintenance of any project or program undertaken pursuant to sections 67.781 to 67.790, including any actions taken by the authority in connection with any project or program undertaken pursuant to sections 67.781 to 67.790.

(L. 1990 S.B. 776)



Section 67.785 Lake authority, members — appointment — terms — successors — qualifications — election.

Effective 28 Aug 1990

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.785. Lake authority, members — appointment — terms — successors — qualifications — election. — 1. The authority shall consist of nine members, appointed or elected as follows:

(1) Within thirty days after approval by the voters of the sales tax authorized in section 67.782, the county commission of the second class county shall initially appoint six members to the authority, with the terms of two members each expiring on December 31, 1992, December 31, 1994, and December 31, 1996. The county commission of the third class county shall initially appoint three members to the authority, with the terms of one member each expiring on December 31, 1992, December 31, 1994, and December 31, 1996;

(2) As the term of each initial member expires, new members shall be elected from each county. Each elected member shall serve a six-year term and until his successor is duly elected and qualified.

2. A person, to be qualified to serve as a member, shall be a voter of the state for more than five years prior to his election or appointment, shall be a resident in the county which he will represent for more than five years and shall be over the age of twenty-five years. If any member moves outside the county from which he was appointed or elected, his seat shall be deemed vacant and a new member shall be appointed by the county commission of such county to complete his unexpired term.

3. A person desiring to become a candidate for the authority shall pay the sum of five dollars as a filing fee to the treasurer of the county in which he resides, and shall file with the election authority a statement under oath that he possesses all of the qualifications set out in sections 67.781 to 67.790 for a member of the authority. Thereafter, he shall have his name placed on the ballot as a candidate.

4. If six or more persons from the second class county file as candidates, a primary election shall be held in August, and the four candidates who receive the most votes shall be candidates at the general election. If two or more candidates receive an equal number of votes, and if that number of votes would otherwise qualify each tied candidate for a position on the general election ballot, all such tied candidates shall be included on the general election ballot. The two candidates from the second class county receiving the most votes in the general election shall be declared the winners.

5. If four or more persons from the third class county file as candidates, a primary election shall be held in August, and the two candidates who receive the most votes shall be candidates at the general election. If two or more candidates receive an equal number of votes, and if that number of votes would otherwise qualify each tied candidate for a position on the general election ballot, all such tied candidates shall be included on the general election ballot. The candidate from the second class county receiving the most votes in the general election shall be declared the winner.

(L. 1990 S.B. 776)



Section 67.787 Lake authority — initial meeting — officers — duties — bond, amount — restrictions.

Effective 28 Aug 1990

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.787. Lake authority — initial meeting — officers — duties — bond, amount — restrictions. — 1. The county commissions shall by joint resolution establish a date and time for the initial meeting of the authority. At the initial meeting and annually thereafter, the authority shall elect one of its members as chairman and one as vice chairman. In addition, at the initial meeting and annually thereafter, the authority shall appoint a secretary and a treasurer, either of whom may be a member of the authority and, if not a member of the authority, shall receive such compensation as shall be fixed from time to time by action of the authority. The authority may appoint an executive director who shall not be a member of the authority and who shall serve at its pleasure. If an executive director is appointed, he shall receive such compensation as shall be fixed from time to time by action of the authority. The authority may designate the secretary to act in lieu of the executive director. The secretary shall keep a record of the proceedings of the authority and shall be the custodian of all books, documents, and papers filed with the authority, the minute books or journal thereof, and its official seal. The secretary may cause copies to be made of all minutes and other records and documents of the authority and may give certificates under the official seal of the authority to the effect that the copies are true and correct copies, and all persons dealing with the authority may rely on such certificates. The authority, by resolution duly adopted, shall fix the powers and duties of its executive director as it may from time to time deem proper and necessary.

2. Each member of the authority shall execute a surety bond in the penal sum of fifty thousand dollars or, in lieu thereof, the chairman of the authority shall execute a blanket bond covering each member and the employees or other officers of the authority, each surety bond to be conditioned upon the faithful performance of the duties of the office or offices covered, to be executed by a surety company authorized to transact business in the state as surety, and to be approved by the attorney general and filed in the office of the secretary of state. The cost of each such bond shall be paid by the authority.

3. No authority member shall participate in any deliberations or decisions concerning issues where the authority member has a direct financial interest in contracts, property, supplies, services, facilities or equipment purchased, sold, or leased by the authority. Authority members shall additionally be subject to the limitations regarding the conduct of public officials as provided in chapter 105.

(L. 1990 S.B. 776)



Section 67.788 Lake authority — powers — funds — condemnation — security force — zoning.

Effective 28 Aug 1990

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.788. Lake authority — powers — funds — condemnation — security force — zoning. — 1. The authority may:

(1) Acquire, own, construct, lease, and maintain recreational projects;

(2) Acquire, own, lease, sell or otherwise dispose of interests in and to real property and improvements situated thereon and in personal property necessary to fulfill the purposes of the authority;

(3) Contract and be contracted with, and to sue and be sued;

(4) Accept gifts, grants, loans or contributions from the United States of America, the state of Missouri, political subdivisions, municipalities, foundations, other public or private agencies, individuals, partnerships or corporations;

(5) Employ such managerial, engineering, legal, technical, clerical, accounting , advertising, stenographic, and other assistance as it may deem advisable. The authority may also contract with independent contractors for any of the foregoing assistance;

(6) Disburse funds for its lawful activities and fix salaries and wages of its employees;

(7) Fix rates, fees and charges for the use of any projects and property owned, leased, operated or managed by the authority;

(8) Adopt, alter or repeal its own bylaws, rules and regulations governing the manner in which its business may be transacted; however, said bylaws, rules and regulations shall not exceed the powers granted to the authority by sections 67.781 to 67.790;

(9) Either jointly with a similar body, or separately, recommend to the proper departments of the government of the United States, or any state or subdivision thereof, or to any other body, the carrying out of any public improvement;

(10) Provide for membership in any official, industrial, commercial, or trade association, or any other organization concerned with such purposes, for receptions of officials or others as may contribute to the advancement of the authority and development therein, and for such other public relations activities as will promote the same, and such activities shall be considered a public purpose;

(11) Cooperate with municipalities and other political subdivisions as provided in chapter 70; and

(12) Enter into any agreement with any other state, agency, authority, commission, municipality, person, corporation, or the United States, to effect any of the provisions contained in sections 67.781 to 67.790.

2. The state or any political subdivision or municipal corporation thereof may in its discretion, with or without consideration, transfer or cause to be transferred to the authority or may place in its possession or control, by deed, lease or other contract or agreement, either for a limited period or in fee, any property wherever situated.

3. The state or any political subdivision may appropriate, allocate and expend such funds of the state or political subdivision for the benefit of the authority as are reasonable and necessary to carry out the provisions of sections 67.781 to 67.790.

4. The authority may exercise the power of eminent domain under chapter 523. If the authority exercises such power, condemnation proceedings shall be maintained by and in the name of the authority, and it may proceed in the manner provided by the laws of this state for any municipality. The authority shall not exercise such power of eminent domain in any area which lies more than three hundred feet beyond the probable maximum flood level of any recreational lake, except for the purpose of establishing parks or recreational facilities or constructing roads, parking facilities or parkways, bridges, water and sewer systems and other infrastructure improvements. For purposes of this section, "probable maximum flood level" means the potential flood level as determined by a nationally recognized engineering firm utilizing current probable maximum precipitation figures as determined by the U. S. Weather Service.

5. The authority is authorized to contract for or to provide for and maintain a security force with respect to any project or other property owned, leased, operated or under the control of the authority and within the territory thereof. A member of such force shall be a peace officer and, as such, shall have authority equivalent to the authority of a law enforcement officer of the county in which he is discharging his duties.

6. The authority shall have the authority to exercise all zoning and planning powers that are granted to cities, towns and villages under sections 89.010 to 89.140, except that the authority shall not exercise such powers inside the corporate limits of any city, town or village which has adopted a city plan under the laws of this state before August 28, 1990.

7. The authority may sell and supply water and construct, own and operate infrastructure projects in areas within its jurisdiction, including but not limited to roads, bridges, water and sewer systems and other infrastructure improvements.

(L. 1990 S.B. 776)



Section 67.789 Lake authority — revenue bonds, form, denominations, terms — options — refunds — negotiability — security — not liability of state — not personal liability.

Effective 28 Aug 1990

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.789. Lake authority — revenue bonds, form, denominations, terms — options — refunds — negotiability — security — not liability of state — not personal liability. — 1. The authority may issue revenue bonds for the acquisition, construction, erection, development, equipment, furnishing and maintenance of any recreational facility, program or project. All bonds issued by the authority shall be payable solely out of fees and charges incident to the operation and use of such facility, program, or project, sales tax moneys pledged under sections 67.781 to 67.790 for payment of the bonds, or revenues and receipts derived from the leasing or sale by the authority of, or loan by the authority with respect to, the facility, program or project. The bonds may be executed and delivered by the authority at any time and from time to time, may be issued as serial bonds, as term bonds or as a combination thereof, may be issued as current interest bonds, compound interest bonds or zero-coupon bonds, may be in such form and denomination or denominations and of such terms and maturities, may be in fully registered form or in bearer form, registrable either as to principal or interest or both, may bear such conversion privileges, may be payable in such installment or installments and at such time or times not exceeding forty years from the date of the issuance thereof, may be payable at such place or places whether within or without the state of Missouri, may bear interest at such rate or rates per annum either initially or thereafter, as shall be determined by the authority or as shall be determined in any manner approved by the authority in its resolution, including, but not limited to, the delegation thereof to its chairman, vice chairman, executive director or a third party pursuant to a formula set forth therein, notwithstanding the provisions of section 108.170, may be made payable at such time or times and at such place or places, may be evidenced in such manner, may be executed by such officers of the authority, may have attached thereto, in the case of bearer bonds or bonds registrable as to principal only, interest coupons bearing the facsimile signature of the secretary of the authority, and may contain such provisions not inconsistent herewith, all as shall be provided in the resolution or resolutions of the authority whereunder the bonds shall be authorized to be issued or as shall be provided in a trust indenture authorized by the authority. If deemed advisable by the authority, there may be retained in the resolution or the trust indenture under which any bonds of the authority are authorized to be issued an option to call for redemption in advance of maturity all or any part of such bonds as may be specified in the resolution or in the trust indenture, at such price or prices, upon the giving of such notice or notices, and upon such terms and conditions as may be set forth in the resolution or in the trust indenture and as may be recited on the face of the bond, but nothing in this section shall be construed to confer upon the authority the right or option to call for redemption in advance of maturity any bonds except as may be provided in the resolution or in the trust indenture under which they shall be issued. The bonds of the authority may be sold at public or private sale for such price, in such manner, and from time to time as may be determined by the authority notwithstanding the provisions of section 108.170, and the authority may pay all expenses, premiums, and commissions which it may deem necessary or advantageous in connection with the issuance thereof from the proceeds of the bonds.

2. Issuance by the authority of one or more series of bonds for one or more than one purpose shall not preclude it from issuing other bonds in connection with the same facility or project, any other facility or project, or any other purpose hereunder, but the resolution or trust indenture whereunder any subsequent bonds may be issued shall recognize and protect any prior pledge or mortgage made for any prior issue of bonds. Any issue of bonds of the authority at any time outstanding may be refunded at any time and from time to time by the authority by the issuance of its refunding bonds in such amount as the authority may deem necessary, but not exceeding the amount sufficient to refund the principal of the bonds so to be refunded together with any unpaid interest thereon and any premiums, commissions, service fees, and other expenses necessary to be paid in connection with the refunding. Any such refunding may be effected whether the bonds to be refunded then shall have matured or thereafter shall mature, either by sale of the refunding bonds and the application of the proceeds thereof to the payment of the bonds being refunded or by the exchange of the refunding bonds for the bonds being refunded with the consent of the holder or holders of the bonds being refunded, regardless of whether or not the bonds being refunded were issued in connection with the same facility or project, or a separate facility or project, or any other purpose hereunder and regardless of whether or not the bonds proposed to be refunded shall be payable on the same date or different dates or shall be due serially or otherwise.

3. All bonds of the authority and the interest thereon are hereby made and shall be construed to be negotiable instruments.

4. The principal of and interest on any bonds issued by the authority may be secured by a pledge of the revenues, rentals, and receipts out of which the same shall be made payable and may be secured by a trust indenture, mortgage or deed of trust, including assignment of leases or other contract rights of the authority thereunder, covering all or any part of the facilities from which the revenues, rentals, or receipts so pledged may be derived, including any enlargements of and additions to any such facilities thereafter made. The resolution under which the bonds are authorized to be issued and any such trust indenture, mortgage, or deed of trust may contain any agreements and provisions respecting the maintenance of the properties covered thereby, the fixing and collecting of rentals for any portions thereof leased by the authority to others, the creation and maintenance of special funds from such revenues, rentals, or receipts, and the rights and remedies available in the event of default, including the designation of a trustee, all as the authority shall deem advisable and not in conflict with the provisions of this section. Each pledge, agreement, lease, indenture, mortgage and deed of trust made for the benefit or security of any of the bonds of the authority shall continue effective until the principal of and interest on the bonds for the benefit of which the same were made shall have been fully paid or provisions for such payment duly made. In the event of a default in the payment or in any agreement of the authority made as a part of the contract under which the bonds were issued, whether contained in the resolution authorizing the bonds or in any trust indenture, mortgage, or deed of trust executed as security therefor, the payment or agreement may be enforced by suit, mandamus, the appointment of a receiver in equity, foreclosure of any mortgage or deed of trust, or any one or more of these remedies.

5. Bonds or notes issued under sections 67.781 to 67.790 shall not constitute a debt or liability of the state or of either county in which the authority is located, or a pledge of the full faith and credit of the state or of any political subdivision thereof.

6. No member of the authority or any authorized person executing authority notes or bonds shall be liable personally on said notes or bonds or shall be subject to any personal liability or accountability by reason of the issuance thereof.

7. The notes and bonds of the authority are securities in which all public officers and bodies of this state and all political subdivisions and municipalities, all insurance companies and associations, and other persons carrying on an insurance business, all banks, trust companies, savings associations, savings and loan associations, credit unions, investment companies, all administrators, guardians, executors, trustees, and other fiduciaries, and all other persons whatsoever, who now or may hereafter, be authorized to invest in notes and bonds or other obligations of this state, may properly and legally invest funds, including capital, in their control or belonging to them.

(L. 1990 S.B. 776)



Section 67.790 Lake authority — tax increment financing — approval, by whom.

Effective 28 Aug 1990

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.790. Lake authority — tax increment financing — approval, by whom. — 1. The authority shall have the power to adopt tax increment financing within its boundaries in the same manner as provided for a municipality under sections 99.800 to 99.865.

2. If the authority desires to implement a tax increment financing project within the boundaries of a municipality partially or totally within the boundaries of the authority, the authority shall first obtain the permission of the governing body of the municipality.

3. Any tax increment financing project of the authority shall first be approved by the county commission of the county in which the proposed tax increment financing project lies.

(L. 1990 S.B. 776)



Section 67.792 Regional recreation district may be created, territory that may be included — ineligible areas, exception — powers of district — disincorporation in Clay County, procedure.

Effective 28 Aug 2005

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.792. Regional recreation district may be created, territory that may be included — ineligible areas, exception — powers of district — disincorporation in Clay County, procedure. — 1. A regional recreational district may be created, incorporated and managed as provided in sections 67.792 to 67.799 and may exercise the powers prescribed by sections 67.792 to 67.799. A regional recreational district may include municipalities or territory not in municipalities or both, or territory in one or more counties, if the voters in the proposed district vote, pursuant to section 67.796, to be included in the regional recreational district. No regional recreational district shall be organized pursuant to sections 67.792 to 67.799 if such district contains any portion of, according to the last federal decennial census:

(1) A county of the first classification having a charter form of government and having a population of at least nine hundred thousand inhabitants;

(2) A county of the first classification having a charter form of government and having a population of more than two hundred ten thousand but less than three hundred thousand inhabitants;

(3) A city not within a county; or

(4) A county of the first classification having a population of more than one hundred seventy thousand but less than one hundred seventy-five thousand inhabitants.

­­

­

2. When a regional recreational district is organized it shall be a body corporate and a political subdivision of the state, as that term is defined in subdivision (7) of section 67.750, and shall be known as "______ Regional Recreational District", and in that name may sue and be sued, issue general revenue bonds and levy and collect taxes within the limitations of sections 67.792 to 67.799.

3. Notwithstanding the provisions of sections 67.792 to 67.799 to the contrary, in any regional recreational district located in whole or in part in any county of the first classification with more than one hundred eighty-four thousand but fewer than one hundred eighty-eight thousand inhabitants, a request to disincorporate the district shall be presented to the county commission or similar authority. The request shall state the name of the district and shall request the disincorporation of the district when:

(1) The regional recreational district enacts a resolution to disincorporate the district;

(2) The regional recreational district has no more than one thousand dollars in debt; and

(3) The regional recreational district has disposed of all real property.

­­

­

(L. 1995 H.B. 88 § 1, A.L. 1999 S.B. 405, A.L. 2005 H.B. 479)



Section 67.793 Petition to create a regional recreational district — filed where — content — hearing.

Effective 28 Aug 2004

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.793. Petition to create a regional recreational district — filed where — content — hearing. — 1. Whenever the creation of a regional recreational district is desired, one hundred or more persons residing in the proposed district may file with the county clerk in which the greater part of the proposed district's population resides a petition requesting the creation of the regional recreational district. In case the proposed district is situated in two or more counties, the petition shall be filed in the office of the county clerk of the county in which the greater part of the proposed district's population resides, and the governing body of that county shall set the petition for public hearing and conduct such hearing. The petition shall set forth:

(1) A description of the territory to be embraced in the proposed district;

(2) The names of the municipalities located within the proposed district;

(3) The name of the proposed district;

(4) The population of the proposed district;

(5) The assessed valuation of the proposed district;

(6) The type and rate of tax proposed to be levied; and

(7) A request that the question be submitted to the voters residing within the limits of the proposed regional recreational district whether they will establish a regional recreational district pursuant to the provisions of sections 67.792 to 67.799 to be known as "______ Regional Recreational District" for the purpose of establishing, operating and maintaining public parks, neighborhood trails and recreational facilities within the boundaries of the district.

2. Whenever one hundred or more persons residing in an area contiguous to an existing regional recreational district desire to become part of that contiguous district, such persons may file a petition with the county clerk of the county in which the greater part of the population within the proposed addition to the district resides, and the governing body of that county shall set the petition for public hearing and conduct such hearing. The petition for the addition to a district shall set forth the same facts required for the creation of such a district pursuant to subdivisions (1) to (7) of subsection 1 of this section, except that:

(1) Subdivision (6) of subsection 1 of this section shall only permit the imposition of a tax on the real property located within the addition to the district; and

(2) Subdivision (7) of subsection 1 of this section shall, in the petition for the addition, be a request that the question be submitted to the voters residing within the limits of the proposed addition to the "______ regional recreational district" as to whether or not they will become a part of the "______ regional recreational district" for the purpose of establishing, operating and maintaining public parks, neighborhood trails and recreational facilities within the boundaries of such district.

3. The petition shall, after having been filed pursuant to this section, receive a hearing by the governing body of the county of filing pursuant to section 67.794.

4. The governing body of any county otherwise eligible to participate in a regional recreational district may directly authorize, by ordinance, the creation of a regional recreational district or an addition to an existing regional recreational district without the submission of a petition. The governing body of each such county shall, upon the enactment of such ordinance, submit the question of its approval to the voters in such county. If less than an entire county is proposed to participate in such a regional recreational district, the question may be submitted to the registered and qualified voters residing in the proposed district, or if no registered and qualified voters reside in the proposed district, to the owners of the real property located within the proposed district. Any ordinance adopted by the governing body creating a regional recreational district supported by a sales tax but with no registered and qualified voters residing within the proposed district boundaries shall be unanimously approved by the owners of real property within the proposed district. The proposed district shall consist only of those counties, or portions of counties, where the governing body has approved an ordinance to create a district.

(L. 1995 H.B. 88 § 2, A.L. 1999 S.B. 405, A.L. 2004 H.B. 795, et al. merged with H.B. 833)



Section 67.794 Hearing on petition — notice by publication, content — costs how paid — two petitions filed covering in part same territory, procedure.

Effective 28 Aug 1999

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.794. Hearing on petition — notice by publication, content — costs how paid — two petitions filed covering in part same territory, procedure. — 1. Upon the filing of the petition with the county clerk pursuant to section 67.793, the county clerk shall present it to the governing body of the county who shall set the petition for hearing not less than thirty days nor more than forty days after the filing.

2. Notice shall be given by the governing body of the county of the time and place where the hearing will be held, by publication on three separate days in one or more newspapers having a general circulation within the territory proposed to be incorporated as a regional recreational district or to be added to an existing regional recreational district, the first of which publications shall be not less than twenty days prior to the date set for the hearing and if there is no such newspaper, then notice shall be posted in ten of the most public places in the territory, not less than twenty days prior to the date set for the hearing. This notice shall include a description of the territory as set out in the petition, names of municipalities located therein, and the type and rate of the tax to be levied, the name of the proposed district and the question of creating a regional recreational district or adding to an existing district.

3. The costs of printing and publication or posting of notices of public hearing thereon shall be paid in advance by the petitioners, and, if a district is organized or territory is added to an existing district pursuant to sections 67.792 to 67.799, such persons shall be reimbursed out of the funds received by the district from taxation or other sources.

4. If two or more petitions covering in part the same territory are filed prior to the public hearing upon the petition which is first filed, the petitions shall be consolidated for public hearing, and hearing on such petitions may be continued to permit the giving of notice of any subsequent petitions. At the public hearing upon the petitions, the petitioners in the petition first filed may move to amend the petition to include any part of the territory described in the subsequent petitions, either as originally filed or as amended. Any such motion shall be allowed by the governing body of the county. The public hearing shall proceed upon the first petition as originally filed or as so amended, and further proceedings upon any other petitions subsequently filed shall be stayed until the termination of all proceedings upon the first petition, or any petition may be dismissed or withdrawn upon motion of the petitioners therein by their representatives.

(L. 1995 H.B. 88 § 3, A.L. 1999 S.B. 405)



Section 67.795 Submission of question, formation or expansion of a regional recreation district, when.

Effective 28 Aug 1999

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.795. Submission of question, formation or expansion of a regional recreation district, when. — If the governing body of the county finds that the petition and notice meets the requirements of sections 67.793 and 67.794, and that the boundaries as defined are reasonable boundaries for the formation of or addition to a regional recreational district, the question of the creation of or addition to a regional recreational district shall be submitted to the voters in the proposed or existing district.

(L. 1995 H.B. 88 § 4, A.L. 1999 S.B. 405)



Section 67.796 Ballot form, content.

Effective 28 Aug 1999

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.796. Ballot form, content. — Pursuant to sections 67.793 to 67.795, the question shall be submitted to the voters in the proposed district in substantially the following form:

(1) For the creation of a new district:

­

­

(2) For an addition to a district:

­

­

­­

­

(L. 1995 H.B. 88 § 5, A.L. 1999 S.B. 405)



Section 67.797 Board of directors appointed for district or elected in certain districts (Clay County), qualifications — terms — officers — powers and duties — money to be deposited in treasury of county containing largest portion of district.

Effective 28 Aug 2007

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.797. Board of directors appointed for district or elected in certain districts (Clay County), qualifications — terms — officers — powers and duties — money to be deposited in treasury of county containing largest portion of district. — 1. When a regional recreational district is organized in only one county, the executive, as that term is defined in subdivision (4) of section 67.750, with the advice and consent of the governing body of the county shall appoint a board of directors for the district consisting of seven persons, chosen from the residents of the district. Where the district is in more than one county, the executives, as defined in subdivision (4) of section 67.750, of the counties in the district, with the advice and consent of the governing bodies of each county shall, as nearly as practicable, evenly appoint such members and allocate staggered terms pursuant to subsection 2 of this section, with the county having the largest area within the district appointing a greater number of directors if the directors cannot be appointed evenly. No member of the governing body of the county or official of any municipal government located within the district shall be a member of the board and no director shall receive compensation for performance of duties as a director. Members of the board of directors shall be citizens of the United States and they shall reside within the district. No board member shall be interested directly or indirectly in any contract entered into pursuant to sections 67.792 to 67.799.

2. The directors appointed to the regional recreation district shall hold office for three-year terms, except that of the members first appointed, two shall hold office for one year, two shall hold office for two years and three shall hold office for three years. The executives of the counties within the regional recreational district shall meet to determine and implement a fair allocation of the staggered terms among the counties, provided that counties eligible to appoint more than one board member may not appoint board members with identical initial terms until each of a one-year, two-year and three-year initial term has been applied to such county. On the expiration of such initial terms of appointment and on the expiration of any subsequent term, the resulting vacancies shall be filled by the executives of the respective counties, with the advice and consent of the respective governing bodies. All vacancies on the board shall be filled in the same manner for the duration of the term being filled. Board members shall serve until their successors are named and such successors have commenced their terms as board members. Board members shall be eligible for reappointment. Upon the petition of the county executive of the county from which the board member received his or her appointment, the governing body of the county may remove any board member for misconduct or neglect of duties.

3. Notwithstanding any other provision of sections 67.750 to 67.799 to the contrary, after August 28, 2004, in any district located in whole or in part in any county of the first classification with more than one hundred eighty-four thousand but less than one hundred eighty-eight thousand inhabitants, upon the expiration of such initial terms of appointment and on the expiration of any subsequent term, the resulting vacancies shall be filled by election at the next regularly scheduled election date throughout the district. In the event that a vacancy exists before the expiration of a term, the governing body of the county shall appoint a member for the remainder of the unexpired term. Board members shall be elected for terms of three years. Such elections shall be held according to this section and the applicable laws of this state. If no person files as a candidate for election to the vacant office within the applicable deadline for filing as a candidate, then the governing body of any such county shall appoint a person to be a member of the board for a term of three years. Any appointed board members shall be eligible to run for office.

4. Directors shall immediately after their appointment meet and organize by the election of one of their number president, and by the election of such other officers as they may deem necessary. The directors shall make and adopt such bylaws, rules and regulations for their guidance and for the government of the parks, neighborhood trails and recreational grounds and facilities as may be expedient, not inconsistent with sections 67.792 to 67.799. They shall have the exclusive control of the expenditures of all money collected to the credit of the regional recreational fund and of the supervision, improvement, care and custody of public parks, neighborhood trails, recreational facilities and grounds owned, maintained or managed by the district. All moneys received for such purposes shall be deposited in the treasury of the county containing the largest portion of the district to the credit of the regional recreational fund and shall be kept separate and apart from the other moneys of such county. Such board shall have power to purchase or otherwise secure ground to be used for such parks, neighborhood trails, recreational grounds and facilities, shall have power to appoint suitable persons to maintain such parks, neighborhood trails and recreational facilities and administer recreational programs and fix their compensation, and shall have power to remove such appointees.

5. The board of directors may issue debt for the district pursuant to section 67.798.

6. If a county, or a portion of a county, not previously part of any district, shall enter a district, the executives of the new member county and any previous member counties shall promptly meet to apportion the board seats among the counties participating in the enlarged district. All purchases in excess of ten thousand dollars used in the construction or maintenance of any public park, neighborhood trail or recreational facility in the regional recreation district shall be made pursuant to the lowest and best bid standard as provided in section 34.040 or pursuant to the lowest and best proposal standard as provided in section 34.042. The board of the district shall have the same discretion, powers and duties as the commissioner of administration has in sections 34.040 and 34.042.

7. Notwithstanding any other provisions in this section to the contrary, when a regional recreational district is organized in only one county on land owned solely by the county, the governing body of the county shall have exclusive control of the expenditures of all moneys collected to the credit of the regional recreational fund, and of the supervision, improvement, care, and custody of public parks, neighborhood trails, recreational facilities, and grounds owned, maintained, or managed by the county within the district.

(L. 1995 H.B. 88 § 6, A.L. 1999 S.B. 405, A.L. 2004 H.B. 1494, A.L. 2007 S.B. 22 merged with S.B. 233)



Section 67.798 Bonds — issuance, interest, payments — income tax exemption.

Effective 28 Aug 1999

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.798. Bonds — issuance, interest, payments — income tax exemption. — 1. Bonds issued pursuant to sections 67.792 to 67.798 shall be issued pursuant to a resolution adopted by the board of directors of the district which shall set out the estimated cost to the directors of the district of the proposed improvements, and shall further set out the* amount of bonds to be issued, their purpose or purposes, their date or dates, denomination or denominations, rate or rates of interest, time or times of payment, both of principal and of interest, place or places of payment and all other details in connection with such bonds. Any such bonds may be subject to such provision for redemption prior to maturity, with or without premium, and at such times and upon such conditions as may be provided by the resolution.

2. Notwithstanding the provisions of section 108.170, such bonds shall bear interest at such rate or rates determined by the district and shall mature within a period not exceeding twenty years and may be sold at public or private sale for not less than ninety-five percent of the principal amount of such bonds. Bonds issued by the district shall possess all of the qualities of negotiable instruments pursuant to the laws of this state.

3. Such bonds may be payable to bearer, may be registered or coupon bonds and if payable to bearer, may contain such registration provisions as to either principal and interest, or principal only, as may be provided in the resolution authorizing such bonds, which resolution may also provide for the exchange of registered and coupon bonds. Such bonds and any coupons attached to such bonds shall be signed in such manner and by such officers of the district as may be provided by the resolution authorizing such bonds. The district may provide for the replacement of any bond which has become mutilated, destroyed or lost.

4. Bonds issued by the district shall be payable as to principal, interest and redemption premium, if any, out of all or any part of the recreation fund, including revenues derived from annual property taxes. Neither the board members nor any person executing the bonds shall be personally liable on such bonds by reason of the issuance of such bonds. Bonds issued pursuant to this section shall not constitute a debt, liability or obligation of this state, or any political subdivision of this state other than the issuing district, nor shall any such obligations be a pledge of the faith and credit of this state, but shall be payable solely from the revenues and assets held by the district. The issuance of bonds pursuant to this section shall not directly, indirectly or contingently obligate this state or any political subdivision of this state other than the issuing district, or the district, to levy any form of taxation for such bonds or to make any appropriation for their payment. Each obligation or bond issued pursuant to this section shall contain on its face a statement to the effect that the district shall not be obligated to pay such bond nor the interest on such bond except from the revenues received by the district or assets of the district lawfully pledged for such district, and that neither the faith and credit nor the taxing power of this state or of any political subdivision of this state other than the issuing district is pledged to the payment of the principal of, or the interest on, such obligation or bond. The proceeds of such bonds shall be disbursed in such manner and pursuant to such restrictions as the district may provide in the resolution authorizing the issuance of such bonds.

5. The district may issue negotiable refunding bonds for the purpose of refunding, extending or unifying the whole or any part of such bonds then outstanding, or any bonds, notes or other obligations issued by any other public agency, public body or political subdivision in connection with any facilities to be acquired, leased or subleased by the district, which refunding bonds shall not exceed the amount necessary to refund the principal of the outstanding bonds to be refunded and the accrued interest on such bonds to the date of such refunding, together with any redemption premium, amounts necessary to establish reserve and escrow funds and all costs and expenses incurred in connection with the refunding. The board shall provide for the payment of interest and principal of such refunding bonds in the same manner as was provided for the payment of interest and principal of the bonds refunded.

6. In the event that any of the board members or officers of the district whose signatures appear on any bonds or coupons shall cease to be on the board before the delivery of such bonds, such signatures shall remain valid and sufficient for all purposes, the same as if such board members or officers had remained in office until such delivery.

7. The district is hereby declared to be performing a public function and bonds of the district are declared to be issued for an essential public and governmental purpose and, accordingly, interest on such bonds and income from such bonds shall be exempt from income taxation by this state.

(L. 1999 S.B. 405)

*Word "the" does not appear in original rolls.



Section 67.799 Regional recreational district may levy property or sales tax, purpose — rate of tax — election, ballot form — tax, how collected — qualified voters defined.

Effective 28 Aug 2004

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.799. Regional recreational district may levy property or sales tax, purpose — rate of tax — election, ballot form — tax, how collected — qualified voters defined. — 1. A regional recreational district may, by a majority vote of its board of directors, impose an annual property tax for the establishment and maintenance of public parks and recreational facilities and grounds within the boundaries of the regional recreational district not to exceed sixty cents per year on each one hundred dollars of assessed valuation on all property within the district, except that no such tax shall become effective unless the board of directors of the district submits to the voters of the district, at a county or state general, primary or special election, a proposal to authorize the tax.

2. The question shall be submitted in substantially the following form:

­

­

­­

­

3. The property tax authorized in subsections 1 and 2 of this section shall be levied and collected in the same manner as other ad valorem property taxes are levied and collected.

4. (1) A regional recreational district may, by a majority vote of its board of directors, impose a tax not to exceed one-half of one cent on all retail sales subject to taxation pursuant to sections 144.010 to 144.525 for the purpose of funding the creation, operation and maintenance of public parks, recreational facilities and grounds within the boundaries of a regional recreational district. The tax authorized by this subsection shall be in addition to all other sales taxes allowed by law. No tax pursuant to this subsection shall become effective unless the board of directors submits to the voters of the district, at a county or state general, primary or special election, a proposal to authorize the tax, and such tax shall become effective only after the majority of the voters voting on such tax approve such tax.

(2) In the event the district seeks to impose a sales tax pursuant to this subsection, the question shall be submitted in substantially the following form:

­

­

­­

­

5. As used in this section, "qualified voters" or "voters" means any individuals residing within the proposed district who are eligible to be registered voters and who have registered to vote under chapter 115 or, if no individuals eligible and registered to vote reside within the proposed district, all of the owners of real property located within the proposed district who have unanimously petitioned for or consented to the adoption of an ordinance by the governing body imposing a tax authorized in this section. If the owner of the property within the proposed district is a political subdivision or corporation of the state, the governing body of such political subdivision or corporation shall be considered the owner for purposes of this section.

(L. 1995 H.B. 88 § 7, A.L. 1999 S.B. 405, A.L. 2004 H.B. 795, et al. merged with H.B. 833)



Section 67.800 Notice to nonresident property owners, when.

Effective 28 Aug 1969

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.800. Notice to nonresident property owners, when. — Before any political subdivision or special taxing district for public works or public improvements shall be formed, and before any political subdivision or special taxing district excepting school districts may impose any special assessment for public works or public improvements, a copy of any notice required to be published by general law shall be mailed to all nonresident property owners who request notice as provided herein, within ten days after the first publication of such notice.

(L. 1969 S.B. 156 § 1)



Section 67.810 Owner to file affidavit of request, contents, fee.

Effective 28 Aug 1969

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.810. Owner to file affidavit of request, contents, fee. — Any nonresident property owner may file with the county clerk, the circuit clerk, the city clerk, or clerk of any political subdivision, who is required by law to publish notices required by general law in regard to the formation of special taxing districts for public works or public improvements, or in regard to the imposition of special assessments by such special taxing districts, an affidavit requesting copies of such notices. The affidavit shall specify the notices to be required by the nonresident property owner by reference to the particular statutes which provide for publication of such notices, and the duty of the various clerks to provide notice shall be limited to those specific notices requested in the affidavit. The affidavit shall be accompanied by a self-addressed envelope together with sufficient postage for the mailing of any notice by certified mail. The affidavit shall also be accompanied by a fee of one dollar payable to the political subdivision.

(L. 1969 S.B. 156 § 2)



Section 67.820 Notice, how sent, by whom.

Effective 28 Aug 1969

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.820. Notice, how sent, by whom. — 1. The county clerk, circuit clerk, city clerk, or clerk of any political subdivision, upon whom the duty is imposed by law to publish notice required by law in regard to the formation of a special taxing district for public works or public improvements, shall mail by certified mail with return receipt a copy of each published notice in regard to the formation of any special taxing district within the county, city or other political subdivision to each nonresident property owner who has requested such notice by affidavit as provided in section 67.810.

2. The county clerk, circuit clerk, city clerk, or clerk of any political subdivision, upon whom the duty is imposed by law to publish notice required by law in regard to any special assessment by a special taxing district, shall mail by certified mail with return receipt a copy of each published notice to each nonresident property owner who has requested such notice by affidavit as provided in section 67.810.

(L. 1969 S.B. 156 §§ 3, 4)



Section 67.830 Receipt of notice, owner to refile affidavit.

Effective 28 Aug 1969

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.830. Receipt of notice, owner to refile affidavit. — If any clerk shall provide notice to a nonresident property owner pursuant to section 67.820, such nonresident property owner shall refile with the clerk the affidavit together with self-addressed envelope, postage and filing fee, as provided in section 67.810, for any further notices which the nonresident property owner may require.

(L. 1969 S.B. 156 § 5)



Section 67.840 Request for notice expires, when, renewed, how.

Effective 28 Aug 1969

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.840. Request for notice expires, when, renewed, how. — The request for notice provided in section 67.810 shall expire five years following the date that the affidavit is filed, and ten days prior to such expiration date the clerk with whom the affidavit was filed shall return the affidavit to the nonresident property owner with notification that the request for notice can be renewed upon a renewed compliance by the nonresident property owner with the provisions of section 67.810. The clerk shall return the affidavit together with such notification in the self-addressed envelope provided by the nonresident property owner pursuant to section 67.810.

(L. 1969 S.B. 156 § 6)



Section 67.850 Failure of notice, effect of.

Effective 28 Aug 1969

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.850. Failure of notice, effect of. — The failure of any county clerk, circuit clerk, city clerk, or clerk of a political subdivision to mail any copy of a published notice as provided in sections 67.800 to 67.860 shall not invalidate the formation of any political subdivision or special taxing district for public works or public improvements, nor shall it invalidate any bonds issued by such political subdivision or special taxing district, nor shall it invalidate any special assessment made by such subdivision or district.

(L. 1969 S.B. 156 § 7)



Section 67.860 Nonresident property owner defined.

Effective 28 Aug 1969

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.860. Nonresident property owner defined. — The term "nonresident property owner" as used in sections 67.800 to 67.860 is defined as any person whose residence is outside the boundaries of the political subdivision or taxing district.

(L. 1969 S.B. 156 § 8)



Section 67.870 Policy statement.

Effective 28 Aug 1971

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.870. Policy statement. — The general assembly finds that the rapid growth and random spread of urban development is encroaching upon, impairing, or eliminating, many open areas and spaces of varied sizes and character, including many such sites having significant scenic or esthetic values, which areas and spaces, if preserved and maintained in their present open state, would constitute important physical, healthful, esthetic or economic assets adding to the value of existing or impending urban and metropolitan development.

(L. 1971 H.B. 570 § 1)



Section 67.875 Provisions of sections 67.870 to 67.910 applicable to state and certain subdivisions.

Effective 28 Aug 1971

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.875. Provisions of sections 67.870 to 67.910 applicable to state and certain subdivisions. — The general assembly hereby declares that it is necessary for sound and healthful urban and metropolitan development, and in the public interest, for the state or any county having a population in excess of two hundred thousand, or any county adjoining, or city not within but adjoining such county, to expend or advance public funds for, or to accept, any interest in land herein described for the purpose of acquiring, maintaining, improving, protecting, limiting the future use of, or otherwise conserving and properly utilizing open spaces and areas within such counties, or cities, and the acquisition of such interests in land shall be deemed for a public purpose.

(L. 1971 H.B. 570 § 2)



Section 67.880 Who may acquire land and for what purpose.

Effective 28 Aug 1971

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.880. Who may acquire land and for what purpose. — The Missouri state park board, and any county having a population in excess of two hundred thousand and any county adjoining, or city not within but adjoining such county, may acquire by purchase, gift, grant, bequest, devise, or otherwise, the fee, development right or restrictive covenant, conservation easement, covenant or other contractual right in land or water rights located within such counties or cities necessary or appropriate to maintain, improve, protect, limit the future use of, or otherwise conserve and properly utilize open spaces and areas within such counties or cities. The state park board or any such county or city may also acquire the fee to any property for the purpose of conveying or leasing said property back to its original owner or other person under such covenants or other contractual arrangements as will limit the future use of the property in accordance with the purposes herein expressed.

(L. 1971 H.B. 570 § 3)



Section 67.885 Plan for conservation, hearing and reports required before condemnation authorized.

Effective 28 Aug 1971

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.885. Plan for conservation, hearing and reports required before condemnation authorized. — No private property shall be acquired by eminent domain hereunder until and unless the state park board or governing body of such county or city shall adopt a resolution or formal order declaring the public purpose or use therefor or shall have adopted a plan for conservation of open spaces embracing such property, and shall have held a public hearing thereon, and received the report of the planning agency of the state or county or city with regard to such acquisition.

(L. 1971 H.B. 570 § 4)



Section 67.890 Not-for-profit organizations may acquire land or water rights in same manner, exception.

Effective 28 Aug 1971

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.890. Not-for-profit organizations may acquire land or water rights in same manner, exception. — Any not-for-profit organization formed for the purpose of conserving open spaces in harmony with the policies recited in sections 67.870 to 67.910 may acquire in the same manner, other than by eminent domain, any such interest in land or water rights for the same purposes.

(L. 1971 H.B. 570 § 5)



Section 67.895 Tax assessments, how affected.

Effective 28 Aug 1971

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.895. Tax assessments, how affected. — After transfer and acquisition of any such interest pursuant to sections 67.870 to 67.910, all county and municipal assessors and taxing authorities, in determining the assessed valuation placed on such open space or area for purposes of taxation of the private ownership therein, shall take due account of and assess private property interests with due regard to the limitation of future use of the land.

(L. 1971 H.B. 570 § 6)



Section 67.900 Definitions.

Effective 28 Aug 1971

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.900. Definitions. — For the purposes of sections 67.870 to 67.910, an "open space" or "open area" means any space or area the preservation or restriction of the use of which would:

(1) Maintain or enhance the conservation of natural or scenic resources,

(2) Protect natural streams or water supply,

(3) Promote conservation of soils, wet lands, beaches or marshes,

(4) Enhance the value to the public of abutting or neighboring parks, forests, wildlife preserves, nature reservations or sanctuaries, or other open areas and open spaces,

(5) Preserve archaeologic and historic sites,

(6) Implement the plan of development adopted by the planning agency of the state or county or municipality, or

(7) Promote orderly urban or suburban development.

(L. 1971 H.B. 570 § 7)



Section 67.905 Authorization to accept funds or grants.

Effective 28 Aug 1971

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.905. Authorization to accept funds or grants. — The state park board, any county having a population in excess of two hundred thousand or any county adjoining, or city not within but adjoining such county, may accept and receive funds or grants from any other governmental or private agency, person or organization to be expended for the purposes of sections 67.870 to 67.910 and may enter into contracts with such governmental or private agency, person or organization consistent with the public purposes of sections 67.870 to 67.910 with regard thereto.

(L. 1971 H.B. 570 § 8)



Section 67.910 Sections 67.870 to 67.910 not to apply to second class counties having more than 100,000 and less than 110,000 inhabitants.

Effective 28 Aug 1971

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.910. Sections 67.870 to 67.910 not to apply to second class counties having more than 100,000 and less than 110,000 inhabitants. — Any other provision of sections 67.870 to 67.910 to the contrary notwithstanding, the provisions hereof shall not apply to counties of the second class having a population of more than one hundred thousand and less than one hundred ten thousand inhabitants.

(L. 1971 H.B. 570 § 9)



Section 67.950 Dissolution of certain special purpose districts — procedure for election, form of ballot.

Effective 28 Aug 2015

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.950. Dissolution of certain special purpose districts — procedure for election, form of ballot. — 1. Any special purpose district formed under the provisions of a statute of this state requiring approval by the voters of the district, and for which no specific procedure is provided to terminate or dissolve such a district, may be dissolved as provided in this section and section 67.955.

2. A petition describing the boundaries of the district sought to be dissolved shall be filed with the clerk of the circuit court of the county in which the subject district is located or, if the subject district embraces lands in more than one county, with the clerk of the circuit court of the county having the largest acreage within the boundaries of the subject district. Such petition, in addition to such boundary description, shall allege that further operation of the subject district is inimical to the best interests of the inhabitants of the district and that the district should, in the interest of the public welfare and safety, be dissolved, and such other information as may be useful to the court in determining whether the petition should be granted and a decree of dissolution entered. Such petition shall also include a detailed plan for payment of all debt and obligations of the district at the time of dissolution. Such petition shall be accompanied by a cash deposit of fifty dollars as an advancement of the costs of the proceeding, and the petition shall be signed by eight percent or more of the voters of the district. The petition shall be verified by at least one of the signers thereof and shall be served upon the governing board of the district. The district shall be a party, and if the governing board in its discretion determines that such dissolution is not in the public interest, the district shall oppose such petition and pay all cost and expense thereof.

3. Upon the filing of the petition, the petition shall be presented to the circuit court and such court shall fix a date for a hearing on such petition. The clerk of the court shall give notice of the filing of the petition in some newspaper of general circulation in the county in which the proceedings are pending, and if the district extends into any other county or counties, such notice shall also be published in some newspaper of general circulation in such other county or counties. The notice shall contain a description of the subject boundary lines of the district and the general purposes of the petition, and shall set forth the date fixed for the hearing on the petition, which shall not be less than seven nor more than twenty-one days after the date of the last publication of the notice and shall be on some regular judicial day of the court in which the petition is pending. Such notice shall be signed by the clerk of the circuit court and shall be published in three successive issues of a weekly newspaper or in twenty successive issues of a daily newspaper.

4. The court, for good cause shown, may continue the case or the hearing thereon from time to time until final disposition thereof.

5. Exceptions to the dissolution of a district may be made by any voter or landowner of the district, and by the district as provided in this section. Such exceptions shall be filed not less than five days prior to the date set for the hearing on the petition. Such exceptions shall specify the grounds upon which the exceptions are filed, and the court shall take them into consideration in passing upon the petition and shall also consider the evidence in support of the petition and in support of the exceptions made. Unless petitioners prove that all debts and financial obligations of the district can be paid in full upon dissolution, the petition shall be dismissed at the cost of the petitioners.

6. Should the court find that it would not be to the public interest to dissolve a district, the petition shall be dismissed at the costs of the petitioners. If, however, the court should find in favor of the petitioners, the court shall enter its interlocutory decree of dissolution, which decree shall provide for the submission of the question to the voters of the district. The decree of dissolution shall not become final and conclusive until it has been submitted to the voters residing within the boundaries described in such decree and approved by a majority of the votes cast. The decree shall provide for the submission of the question and shall fix the date thereof.

7. The question shall be submitted in substantially the following form:

Shall the ______ district be dissolved?

8. The returns shall be certified by the election authority to the circuit court having jurisdiction in the case. Upon receiving such certification, the court shall enter its order canvassing the returns and declaring the result of such election. If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the question, then the court shall, in such order declaring the result of the election, enter a further order declaring the decree of dissolution to be final and conclusive. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the question, then the court shall enter a further order declaring such decree of dissolution to be void and of no effect. No appeal shall lie from any of such orders. In the event that the court declares the decree of dissolution to be final as provided in this subsection, the clerk of the circuit court shall file certified copies of such decree of dissolution and of such final order with the secretary of state, the recorder of deeds of the county or counties in which the district is located, and with the clerk of the county commission of the county or counties in which the district is located.

9. Notwithstanding any other provision of law in this section to the contrary, no district shall be dissolved until all of its outstanding indebtedness has been paid, and the court in its decree of dissolution shall provide for the disposition of the remaining property of the district.

(L. 1977 S.B. 198 § 1, A.L. 1978 H.B. 971, A.L. 2015 S.B. 497)

CROSS REFERENCE:

Dissolution of a consolidated sewer district, 249.1118



Section 67.955 Procedure for dissolution — bonded indebtedness, effect of.

Effective 28 Aug 2015

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.955. Procedure for dissolution — bonded indebtedness, effect of. — Subject to any decree of dissolution entered under section 67.950, the governing body, upon passage of a proposition to dissolve, shall dispose of all assets of the district and apply all proceeds to the payment of all indebtedness of the district and if any funds are left after such liquidation they shall be paid to the taxpayers of the district. Such payments shall be computed on the ratio of each taxpayer's tax paid in to the total tax collected for the last taxable year for which the district collected taxes. The liquidation, payments and refunds shall be completed within one hundred twenty days after the date of the submission of the question, and the district shall cease to exist; except that if general obligation bonded indebtedness exists the district shall continue to exist solely for the purpose of levying and collecting taxes to pay such indebtedness.

(L. 1977 S.B. 198 § 2, A.L. 1978 H.B. 971, A.L. 2015 S.B. 497)

CROSS REFERENCE:

Dissolution of a consolidated sewer district, 249.1118



Section 67.970 Definitions.

Effective 28 Aug 1983

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.970. Definitions. — As used in sections 67.970 to 67.983:

(1) "City" means any city not within a county or any city having a population of over one hundred thousand persons located in a county of the first class not having a charter form of government which does not adjoin any other first class county;

(2) "Commission" means a residential renovation loan commission authorized by the provisions of section 67.972;

(3) "Project" means the purchase and renovation of one or more residences or residential structures which have been determined to be of substandard quality or condition and the subsequent sale thereof following renovation;

(4) "Renovate" or "renovation" means the renovation, reconstruction, remodeling, repairing, weatherizing, installation of energy conservation measures or devices, and similar work necessary to make a residence safe, sanitary, and decent, and make it meet the minimum building code requirements and occupancy requirements of a city, as the term "city" is defined in this section.

(L. 1983 H.B. 788 § 1)



Section 67.972 Residential renovation loan commission, procedure to establish — commission membership, terms — expenses.

Effective 28 Aug 1983

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.972. Residential renovation loan commission, procedure to establish — commission membership, terms — expenses. — 1. The governing body of any city, by enacting an appropriate ordinance, may establish a commission and authorize the commission to engage in a program of renovation of residences as authorized by the provisions of sections 67.970 to 67.983.

2. When authorized by the governing body of the city, a "Residential Renovation Loan Commission" shall be established. It shall be composed of five members, all of whom shall be appointed by the mayor of the city. Each commission member shall serve for a term of five years; except that, of the members first appointed, one shall be appointed for a term of one year, one shall be appointed for a term of two years, one shall be appointed for a term of three years, one shall be appointed for a term of four years, and one shall be appointed for a term of five years. Members may serve consecutive terms. All members of a residential renovation loan commission shall serve without compensation for such service, but shall be reimbursed for all necessary and actual expenses incurred by them in the performance of their official duties. If a court of competent jurisdiction determines that any provision of this section would obligate the state of Missouri to pay for any service authorized by the provisions of sections 67.970 to 67.983, then those provisions shall terminate and be of no force and effect.

(L. 1983 H.B. 788 § 2)



Section 67.974 Powers of commission.

Effective 28 Aug 1993

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.974. Powers of commission. — Each residential renovation loan commission may:

(1) Receive, hold and convey title to real estate on projects carried out by the commission and receive and use for the purposes described in sections 67.970 to 67.983 any grants or loans made by the Missouri housing development commission pursuant to section 215.035 or 215.050;

(2) Approve all proposed purchases of residences for renovation;

(3) Approve the workmen who will perform the renovation and reconstruction work; the workmen, to be selected from the local labor force, shall be capable of performing the work for which they will be hired, and shall be, as far as practicable, persons who are not employed on a regular basis and who are indigenous to the areas which are selected for renovation activity;

(4) Contract and be contracted with;

(5) Seek such legal and other professional and staff assistance deemed necessary to carry out the purposes of this section;

(6) Sell the residences renovated, but such sales shall be subject to the following requirements:

(a) All residences sold which were acquired from a land reutilization authority pursuant to section 92.810 and at least seventy-five percent of all residences sold shall be sold to persons who qualify for low-income housing ownership benefits under federal or state law, or both, as determined annually by the residential renovation loan commission;

(b) Each residence shall be sold only to a person who will be the actual owner of record of the residence and will actually occupy the residence for a period of not less than five years;

(c) Each residence shall be sold at a price which will allow the commission to recover all costs incurred by it in acquiring, renovating, and selling such residence, including, but not limited to, the purchase price paid for such residence, labor, materials, and other renovation expenses and any reimbursement of expenses made to a land reutilization authority for property acquired pursuant to section 92.810;

(7) Do all other things necessary to implement and administer the residential renovation program authorized by sections 67.970 to 67.983.

(L. 1983 H.B. 788 § 3, A.L. 1993 S.B. 376)



Section 67.976 Residences selected for renovation, location — plans to have hearing before commissions to determine impact.

Effective 28 Aug 1983

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.976. Residences selected for renovation, location — plans to have hearing before commissions to determine impact. — Residences selected for purchase and renovation under the provisions of sections 67.970 to 67.983 shall be located in those areas of the city, which are in the greatest need of neighborhood rehabilitation. Each residential renovation loan commission shall cause to be made, a plan or plans, available to the public, to carry out the purposes of this section and to assist the reasonable renovation of other residences in other areas of each such city, giving the highest priority to those areas of each such city that possess the greatest need of neighborhood renovation together with sufficient existing housing resources so that said renovation would reasonably add value to the neighborhood. In making the plan or plans required by this section, each residential renovation loan commission shall hold public hearings at reasonable times and places from which to obtain community input in order to assess the impact of any proposed plan on any neighborhood involved and to assist them in determining which such neighborhood or neighborhoods shall be given such highest priority consider, among all other relevant considerations:

(1) The number of properties owned by the land reutilization agency in a neighborhood capable of renovation; and

(2) The prior commitment of private developers to the area selected, or areas adjacent thereto, for purposes of assuring that low and moderate income can obtain long-term financing and insurance.

(L. 1983 H.B. 788 § 4)



Section 67.978 Bonds issues, authorization — forms — sales — rate of interest.

Effective 28 Aug 1983

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.978. Bonds issues, authorization — forms — sales — rate of interest. — The commission may at any time issue revenue bonds for the purpose of paying any part of the cost of any project or part thereof. Every issue of its bonds shall be payable out of the property and revenues of the commission which may be pledged, assigned, mortgaged, or in which a security interest is granted for such payment, without preference or priority of the first bonds issued, subject to any agreement with the holders of any other bonds pledging any specified property or revenues. The bonds shall be authorized by resolution of the commission, shall bear such date or dates, and shall mature at such time or times, but not in excess of twenty years, as the resolution shall specify. The bonds shall be in such denomination, bear interest at such rate, be in such form, either coupon or registered, be issued in such manner, be payable in such place or places and be subject to redemption as the resolution may provide. The bonds of the commission may be sold at either public or private sale, at such price as the commission shall determine, but at not less than ninety-five percent of the principal amount thereof and at an interest rate not in excess of the maximum rate, if any, applicable to general and business corporations.

(L. 1983 H.B. 788 § 5)



Section 67.981 Notes authorized — sales — interest rate — to mature when.

Effective 28 Aug 1983

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.981. Notes authorized — sales — interest rate — to mature when. — Pending the issuance of bonds, the commission may issue notes payable from the proceeds of such bonds or from such other sources as the commission may specify as in the case of bonds. Such notes shall mature in not more than five years and shall be sold at public or private sale as the commission may specify at not less than ninety-five percent of the principal amount thereof and at an interest rate not in excess of the maximum rate, if any, applicable to general and business corporations. The other details with respect to such notes shall be determined by the commission as in the case of bonds.

(L. 1983 H.B. 788 § 6)



Section 67.983 Issuance of renewal notes and refunding bonds — sales.

Effective 28 Aug 1983

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.983. Issuance of renewal notes and refunding bonds — sales. — The commission may from time to time issue renewal notes or refund any bonds by the issuance of refunding bonds, whether the bonds to be refunded have or have not matured, and to issue bonds partially to refund bonds then outstanding and partially for any other purpose. Renewal notes or refunding bonds may be sold at public or private sale and the proceeds applied to the purchase, redemption, or payment of the notes or bonds to be refunded.

(L. 1983 H.B. 788 § 7)



Section 67.990 Senior citizens' services fund tax, election, ballot, levy and collection of, limitation.

Effective 01 Jul 2003, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.990. Senior citizens' services fund tax, election, ballot, levy and collection of, limitation. — 1. The governing body of any county or city not within a county may, upon approval of a majority of the qualified voters of such county or city voting thereon, levy and collect a tax not to exceed five cents per one hundred dollars of assessed valuation, or in any county of the first classification with more than eighty-five thousand nine hundred but less than eighty-six thousand inhabitants, the governing body may, upon approval of a majority of the qualified voters of the county voting thereon, levy and collect a tax not to exceed ten cents per one hundred dollars of assessed valuation upon all taxable property within the county or city or for the purpose of providing services to persons sixty years of age or older. The tax so levied shall be collected along with other county or city taxes, in the manner provided by law. All funds collected for this purpose shall be deposited in a special fund for the provision of services for persons sixty years of age or older, and shall be used for no other purpose except those purposes authorized in sections 67.990 to 67.995. Deposits in the fund shall be expended only upon approval of the board of directors established in section 67.993 and only in accordance with the fund budget approved by the county or city governing body.

2. The question of whether the tax authorized by this section shall be imposed shall be submitted in substantially the following form:

­

­

(L. 1989 H.B. 351 § 1, A.L. 2003 H.B. 600)

Effective 7-01-03



Section 67.993 Fund established, when — board of directors, appointment, members, terms, vacancies, officers — duties — use of fund moneys — powers.

Effective 28 Aug 2008

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.993. Fund established, when — board of directors, appointment, members, terms, vacancies, officers — duties — use of fund moneys — powers. — 1. Upon the approval of the tax authorized by section 67.990 by the voters of the county or city not within a county, the tax so approved shall be imposed upon all taxable property within the county or city and the proceeds therefrom shall be deposited in a special fund, to be known as the "Senior Citizens' Services Fund", which is hereby established within the county or city treasury. No moneys in the senior citizens' services fund shall be spent until the board of directors provided for in subsection 2 of this section has been appointed and has taken office.

2. Upon approval of the tax authorized by section 67.990 by the voters of the county or city, the governing body of the county or the mayor of the city shall appoint a board of directors consisting of seven directors, who shall be selected from the county or city at large and shall, as nearly as practicable, represent the various groups to be served by the board. Each director shall be a resident of the county or city. Each director shall be appointed to serve for a term of four years and until his successor is duly appointed and qualified; except that, of the directors first appointed, one director shall be appointed for a term of one year, two directors shall be appointed for a term of two years, two directors shall be appointed for a term of three years, and two directors shall be appointed for a term of four years. Directors may be reappointed. All vacancies on the board of directors shall be filled for the remainder of the unexpired term by the governing body of the county or mayor of the city. The directors shall not receive any compensation for their services, but may be reimbursed for all actual and necessary expenses incurred in the performance of their official duties from the moneys in the senior citizens' services fund.

3. The administrative control and management of the funds in the senior citizens' services fund and all programs to be funded therefrom shall rest solely with the board of directors appointed under subsection 2 of this section; except that, the budget for the senior citizens' services fund shall be approved by the governing body of the county or city prior to making of any payments from the fund in any fiscal year. The board of directors shall use the funds in the senior citizens' services fund to provide programs which will improve the health, nutrition, and quality of life of persons who are sixty years of age or older. The budget may allocate funds for operational and capital needs to senior-related programs in the county or city in which such property taxes are collected. No funds in the senior citizens' services fund may be used, directly or indirectly, for any political purpose. In providing such services, the board of directors may contract with any person to provide services relating, in whole or in part, to the services which the board itself may provide under this section, and for such purpose may expend the tax proceeds derived from the tax authorized by section 67.990.

4. The board of directors shall elect a chairman, vice chairman, and such other officers as it deems necessary; shall establish eligibility requirements for the programs it furnishes; and shall do all other things necessary to carry out the purposes of sections 67.990 to 67.995. A majority of the board of directors shall constitute a quorum.

5. The board of directors, with the approval of the governing body of the county or city, may accept any gift of property or money for the use and benefit of the persons to be served through the programs established and funded under sections 67.990 to 67.995, and may sell or exchange any such property so long as such sale or exchange is in the best interests of the programs provided under sections 67.990 to 67.995 and the proceeds from such sale or exchange are used exclusively to fund such programs.

(L. 1989 H.B. 351 § 2, A.L. 2008 H.B. 1380)



Section 67.995 Fund abolished, moneys transferred to general revenue — audit of fund, when.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.995. Fund abolished, moneys transferred to general revenue — audit of fund, when. — 1. If the tax, special fund, and board of directors authorized by sections 67.990 to 67.995 are ever repealed or abolished, all funds remaining in the special fund shall be transferred to the general revenue fund of the county or city not within a county.

2. If the governing body of the county or city shall determine that an audit is necessary or desirable, the accounts of the board of directors shall be audited by a certified public accountant selected by the governing body of the county or city. An audit performed under this subsection shall also review the records of the receipts and disbursements and the property inventory of every officer or office of the board of directors which receives or disburses money on behalf of the board or which holds property belonging to the board. Upon the completion of the investigation, the certified public accountant shall render a report to the governing body of the county or city, along with a statement showing, under appropriate classifications, the receipts and disbursements of the board of directors during the period of the audit. The expense of an audit performed under this subsection shall be paid by the board of directors from funds in the senior citizens' services fund.

(L. 1989 H.B. 351 §§ 3, 4)



Section 67.997 Senior services and youth program sales tax — ballot language — trust fund created, use of moneys (Perry County).

Effective 28 Aug 2007

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.997. Senior services and youth program sales tax — ballot language — trust fund created, use of moneys (Perry County). — 1. The governing body of any county of the third classification without a township form of government and with more than eighteen thousand one hundred but fewer than eighteen thousand two hundred inhabitants may impose, by order or ordinance, a sales tax on all retail sales made within the county which are subject to sales tax under chapter 144. The tax authorized in this section shall not exceed one-fourth of one percent, and shall be imposed solely for the purpose of funding senior services and youth programs provided by the county. One-half of all revenue collected under this section, less one-half the cost of collection, shall be used solely to fund any service or activity deemed necessary by the senior service tax commission established in this section, and one-half of all revenue collected under this section, less one-half the cost of collection, shall be used solely to fund all youth programs administered by an existing county community task force. The tax authorized in this section shall be in addition to all other sales taxes imposed by law, and shall be stated separately from all other charges and taxes. The order or ordinance shall not become effective unless the governing body of the county submits to the voters residing within the county at a state general, primary, or special election a proposal to authorize the governing body of the county to impose a tax under this section.

2. The ballot of submission for the tax authorized in this section shall be in substantially the following form:

­

­

­­

­

3. On or after the effective date of any tax authorized under this section, the county which imposed the tax shall enter into an agreement with the director of the department of revenue for the purpose of collecting the tax authorized in this section. On or after the effective date of the tax the director of revenue shall be responsible for the administration, collection, enforcement, and operation of the tax, and sections 32.085 and 32.087 shall apply. All revenue collected under this section by the director of the department of revenue on behalf of any county, except for one percent for the cost of collection which shall be deposited in the state's general revenue fund, shall be deposited in a special trust fund, which is hereby created and shall be known as the "Senior Services and Youth Programs Sales Tax Trust Fund", and shall be used solely for the designated purposes. Moneys in the fund shall not be deemed to be state funds, and shall not be commingled with any funds of the state. The director may make refunds from the amounts in the trust fund and credited to the county for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such county. Any funds in the special trust fund which are not needed for current expenditures shall be invested in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

4. In order to permit sellers required to collect and report the sales tax to collect the amount required to be reported and remitted, but not to change the requirements of reporting or remitting the tax, or to serve as a levy of the tax, and in order to avoid fractions of pennies, the governing body of the county may authorize the use of a bracket system similar to that authorized in section 144.285 and notwithstanding the provisions of that section, this new bracket system shall be used where this tax is imposed and shall apply to all taxable transactions. Beginning with the effective date of the tax, every retailer in the county shall add the sales tax to the sale price, and this tax shall be a debt of the purchaser to the retailer until paid, and shall be recoverable at law in the same manner as the purchase price. For purposes of this section, all retail sales shall be deemed to be consummated at the place of business of the retailer.

5. All applicable provisions in sections 144.010 to 144.525 governing the state sales tax, and section 32.057, the uniform confidentiality provision, shall apply to the collection of the tax, and all exemptions granted to agencies of government, organizations, and persons under sections 144.010 to 144.525 are hereby made applicable to the imposition and collection of the tax. The same sales tax permit, exemption certificate, and retail certificate required by sections 144.010 to 144.525 for the administration and collection of the state sales tax shall satisfy the requirements of this section, and no additional permit or exemption certificate or retail certificate shall be required; except that, the director of revenue may prescribe a form of exemption certificate for an exemption from the tax. All discounts allowed the retailer under the state sales tax for the collection of and for payment of taxes are hereby allowed and made applicable to the tax. The penalties for violations provided in section 32.057 and sections 144.010 to 144.525 are hereby made applicable to violations of this section. If any person is delinquent in the payment of the amount required to be paid under this section, or in the event a determination has been made against the person for taxes and penalty under this section, the limitation for bringing suit for the collection of the delinquent tax and penalty shall be the same as that provided in sections 144.010 to 144.525.

6. The governing body of any county that has adopted the sales tax authorized in this section may submit the question of repeal of the tax to the voters on any date available for elections for the county. The ballot of submission shall be in substantially the following form:

­

­

­­

­

7. Whenever the governing body of any county that has adopted the sales tax authorized in this section receives a petition, signed by ten percent of the registered voters of the county voting in the last gubernatorial election, calling for an election to repeal the sales tax imposed under this section, the governing body shall submit to the voters of the county a proposal to repeal the tax. If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the repeal, the repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the sales tax authorized in this section shall remain effective until the question is resubmitted under this section to the qualified voters and the repeal is approved by a majority of the qualified voters voting on the question.

8. If the tax is repealed or terminated by any means, all funds remaining in the special trust fund shall continue to be used solely for the designated purposes, and the county shall notify the director of the department of revenue of the action at least thirty days before the effective date of the repeal and the director may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such county, the director shall remit the balance in the account to the county and close the account of that county. The director shall notify each county of each instance of any amount refunded or any check redeemed from receipts due the county.

9. Each county imposing the tax authorized in this section shall establish a senior services tax commission to administer the portion of the sales tax revenue dedicated to providing senior services. Such commission shall consist of seven members appointed by the county commission. The county commission shall determine the qualifications, terms of office, compensation, powers, duties, restrictions, procedures, and all other necessary functions of the commission.

(L. 2007 H.B. 205 merged with H.B. 795 merged with S.B. 22 merged with S.B. 30 merged with S.B. 233)



Section 67.1000 Transient guests to pay tax on sleeping rooms in hotels and motels, purpose to fund convention and visitors bureau, any county and certain cities — limitation on tax, certain cities and counties.

Effective 28 Aug 2011

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1000. Transient guests to pay tax on sleeping rooms in hotels and motels, purpose to fund convention and visitors bureau, any county and certain cities — limitation on tax, certain cities and counties. — 1. The governing body of the following cities and counties may impose a tax as provided in this section:

(1) Any county;

(2) Any city which is the county seat of any county or which now or hereafter has a population of more than three thousand five hundred inhabitants and which has heretofore been authorized by the general assembly;

(3) Any city or county with more than three hundred fifty hotel and motel rooms within the boundaries of such city or county;

(4) Any other city which has a population of more than eighteen thousand and less than forty-five thousand inhabitants located in a county of the first classification with a population over two hundred thousand adjacent to a county of the first classification with a population over nine hundred thousand.

2. The governing body of any city or county listed in subsection 1 of this section may impose a tax on the charges for all sleeping rooms paid by the transient guests of hotels or motels situated in the city or county, which shall be not more than five percent per occupied room per night, except that such tax shall not become effective unless the governing body of the city or county submits to the voters of the city or county at an election permitted under section 115.123 a proposal to authorize the governing body of the city or county to impose a tax under the provisions of this section and section 67.1002. The tax authorized by this section and section 67.1002 shall be in addition to the charge for the sleeping room and shall be in addition to any and all taxes imposed by law and the proceeds of such tax shall be used by the city or county solely for funding a convention and visitors bureau which shall be a general not-for-profit organization with whom the city or county has contracted, and which is established for the purpose of promoting the city or county as a convention, visitor and tourist center. Such tax shall be stated separately from all other charges and taxes.

3. As used in this section and section 67.1002, the term "transient guests" means a person or persons who occupy a room or rooms in a hotel or motel for thirty-one days or less during any calendar quarter, except that in any county of the third classification without a township form of government and with more than forty-one thousand one hundred but fewer than forty-one thousand two hundred inhabitants, "transient guests" means a person or persons who occupy a room or rooms in a hotel or motel for ninety days or less during any calendar quarter.

4. Provisions of this section to the contrary notwithstanding, the governing body of any home rule city with more than thirty-nine thousand six hundred but fewer than thirty-nine thousand seven hundred inhabitants and partially located in any county of the first classification with more than seventy-one thousand three hundred but fewer than seventy-one thousand four hundred inhabitants may impose a tax on the charges for all sleeping rooms paid by the transient guests of hotels or motels situated in the city, which shall be not more than seven percent per occupied room per night, except that such tax shall not become effective unless the governing body of such city submits to the voters of the city at an election permitted under section 115.123 a proposal to authorize the governing body of the city to impose a tax under the provisions of this subsection and section 67.1002. The tax authorized by this subsection and section 67.1002 shall be in addition to the charge for the sleeping room and shall be in addition to any and all taxes imposed by law and the proceeds of such tax shall be used by the city solely for funding a convention and visitors bureau which shall be a general not-for-profit organization with whom the city has contracted, and which is established for the purpose of promoting the city as a convention, visitor, and tourist center. Such tax shall be stated separately from all other charges and taxes.

5. Notwithstanding any other provision of law to the contrary, the tax authorized in this section shall not be imposed by the following cities or counties:

(1) Any city or county already imposing a tax solely on the charges for sleeping rooms paid by the transient guests of hotels or motels situated in any such city or county under any other law of this state;

(2) Any city not already imposing a tax under this section and that is located in whole or partially within a county that already imposes a tax solely on the charges for sleeping rooms paid by the transient guests of hotels or motels situated in such county under this section or any other law of this state; or

(3) Any county not already imposing a tax under this section and that has a city located in whole or in part within its boundaries that already imposes a tax solely on the charges for sleeping rooms paid by the transient guests of hotels or motels situated in such city under this section or any other law of this state.

6. This section shall not be construed as repealing any taxes levied by any city or county on transient guests as permitted under this chapter or chapter 94 as of August 28, 2011.

(L. 1991 H.B. 25 § 1 subsec. 1, A.L. 1996 H.B. 1237, A.L. 1997 S.B. 155, A.L. 1997 2d Ex. Sess. H.B. 3, A.L. 1998 S.B. 820 and H.B. 1587, A.L. 2007 H.B. 795 merged with S.B. 22, A.L. 2010 H.B. 1442 merged with S.B. 644, A.L. 2011 H.B. 161)



Section 67.1002 Ballot form — tax to be effective when — collection of tax, options — penalty on unpaid taxes — delinquent when, any county and certain cities.

Effective 28 Aug 2011

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1002. Ballot form — tax to be effective when — collection of tax, options — penalty on unpaid taxes — delinquent when, any county and certain cities. — 1. The question shall be submitted in substantially the following form:

­

­

­­

­

2. On and after the effective date of any tax authorized under the provisions of this section and section 67.1000, the city or county which levied the tax may adopt one of the two following provisions for the collection and administration of the tax:

(1) The city or county which levied the tax may adopt rules and regulations for the internal collection of such tax by the city or county officers usually responsible for collection and administration of city or county taxes; or

(2) The city or county may enter into an agreement with the director of revenue of the state of Missouri for the purpose of collecting the tax authorized in this section and section 67.1000. In the event any city or county enters into an agreement with the director of revenue of the state of Missouri for the collection of the tax authorized in this section and section 67.1000, the director of revenue shall perform all functions incident to the administration, collection, enforcement and operation of such tax, and the director of revenue shall collect the additional tax authorized under the provisions of this section and section 67.1000. The tax authorized under the provisions of this section and section 67.1000 shall be collected and reported upon such forms and under such administrative rules and regulations as may be prescribed by the director of revenue, and the director of revenue shall retain not less than one percent nor more than three percent for cost of collection.

3. If a tax is imposed by a city or county under this section and section 67.1000, the city or county may collect a penalty of one percent and interest not to exceed two percent per month on unpaid taxes which shall be considered delinquent thirty days after the last day of each quarter.

(L. 1991 H.B. 25 § 1 subsecs. 2, 3, 4, A.L. 2011 H.B. 161)



Section 67.1003 Transient guest tax on hotels and motels in counties and cities meeting a room requirement or a population requirement, amount, issue submitted to voters, ballot language.

Effective 28 Aug 2011

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1003. Transient guest tax on hotels and motels in counties and cities meeting a room requirement or a population requirement, amount, issue submitted to voters, ballot language. — 1. The governing body of the following cities and counties may impose a tax as provided in this section:

(1) Any city or county having more than three hundred fifty hotel and motel rooms inside such city or county;

(2) A county of the third classification with a population of more than seven thousand but less than seven thousand four hundred inhabitants;

(3) A third class city with a population of greater than ten thousand but less than eleven thousand located in a county of the third classification with a township form of government with a population of more than thirty thousand;

(4) A county of the third classification with a township form of government with a population of more than twenty thousand but less than twenty-one thousand;

(5) Any third class city with a population of more than eleven thousand but less than thirteen thousand which is located in a county of the third classification with a population of more than twenty-three thousand but less than twenty-six thousand;

(6) Any city of the third classification with more than ten thousand five hundred but fewer than ten thousand six hundred inhabitants;

(7) Any city of the third classification with more than twenty-six thousand three hundred but fewer than twenty-six thousand seven hundred inhabitants;

(8) Any city of the third classification with more than ten thousand eight hundred but fewer than ten thousand nine hundred inhabitants and located in more than one county.

2. The governing body of any city or county listed in subsection 1 of this section may impose a tax on the charges for all sleeping rooms paid by the transient guests of hotels or motels situated in the city or county or a portion thereof, which shall be not more than five percent per occupied room per night, except that such tax shall not become effective unless the governing body of the city or county submits to the voters of the city or county at a state general or primary election a proposal to authorize the governing body of the city or county to impose a tax pursuant to this section. The tax authorized by this section shall be in addition to the charge for the sleeping room and shall be in addition to any and all taxes imposed by law and the proceeds of such tax shall be used by the city or county solely for the promotion of tourism. Such tax shall be stated separately from all other charges and taxes.

3. Notwithstanding any other provision of law to the contrary, except as provided in subsection 5 of this section, the tax authorized in subsection 1 of this section shall not be imposed by the following cities or counties:

(1) Any city or county already imposing a tax solely on the charges for sleeping rooms paid by the transient guests of hotels or motels situated in any such city or county under any other law of this state;

(2) Any city not already imposing a tax under this section and that is located in whole or partially within a county that already imposes a tax solely on the charges for sleeping rooms paid by the transient guests of hotels or motels situated in such county under this section or any other law of this state; or

(3) Any county not already imposing a tax under this section and that has a city located in whole or in part within its boundaries that already imposes a tax solely on the charges for sleeping rooms paid by the transient guests of hotels or motels situated in such city under this section or any other law of this state.

4. Cities of the third class having more than two thousand five hundred hotel and motel rooms, and located in a county of the first classification in which and where another tax on the charges for all sleeping rooms paid by the transient guests of hotels and motels situated in such county is imposed, may impose the tax authorized by this section of not more than one-half of one percent per occupied room per night.

5. The governing body of any city of the fourth classification with more than fifty-one thousand inhabitants located in a county with a charter form of government and with more than two hundred fifty thousand inhabitants which adjoins another county with a charter form of government and with more than one million inhabitants may impose a tax on the charges for all sleeping rooms paid by the transient guest of hotels or motels situated in such city or a portion thereof, which tax shall be not more than two percent per occupied room per night, except that such tax shall not become effective unless the governing body of such city submits, after January 1, 2012, to the voters of that city, at an election permitted under section 115.123, a proposal to authorize the governing body of the city to impose a tax under this section. The tax authorized by this section shall be in addition to any and all other taxes imposed by law, and the proceeds of such tax shall be used by the city solely for the promotion of tourism. Such tax shall be stated separately from all other charges and taxes.

6. The ballot of submission for any tax authorized in this section shall be in substantially the following form:

­

­

­­

­

7. As used in this section, "transient guests" means a person or persons who occupy a room or rooms in a hotel or motel for thirty-one days or less during any calendar quarter.

8. This section shall not be construed as repealing any taxes levied by any city or county on transient guests as permitted under this chapter or chapter 94 as of August 28, 2011.

(L. 1999 H.B. 139 § 1, A.L. 2000 H.B. 1659 merged with S.B. 724, A.L. 2001 H.B. 242 merged with S.B. 323 & 230, A.L. 2005 H.B. 58 merged with H.B. 186, A.L. 2007 S.B. 22 merged with S.B. 81 merged with S.B. 233, A.L. 2010 S.B. 644, A.L. 2011 H.B. 161)



Section 67.1004 Transient guest tax for certain counties, amount — issue submitted to voters, ballot language (includes Platte County).

Effective 13 Jul 1999, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1004. Transient guest tax for certain counties, amount — issue submitted to voters, ballot language (includes Platte County). — 1. The governing body of any noncharter county of the first classification with a population of less than seventy-five thousand and containing part of a city with a population of more than four hundred and thirty thousand may impose a tax on the charges for all sleeping rooms paid by the transient guests of hotels or motels situated in the county or a portion thereof, which shall be not more than one quarter of one percent per occupied room per night, except that such tax shall not become effective unless the governing body of the county submits to the voters of the county at a state general or primary election, a proposal to authorize the governing body of the county to impose a tax pursuant to this section. The tax authorized by this section shall be in addition to the charge for the sleeping room and shall be in addition to any and all taxes imposed by law and the proceeds of such tax shall be used by the county solely for the promotion of tourism. Such tax shall be stated separately from all other charges and taxes.

2. The ballot of submission for the tax authorized in this section shall be in substantially the following form:

­

­

3. As used in this section, "transient guests" means a person or persons who occupy room or rooms in a hotel or motel for thirty-one days or less during any calendar quarter.

(L. 1999 H.B. 139 § 2)

Effective 7-13-99



Section 67.1006 Transient guests to pay tax on sleeping rooms in hotels or motels — rate — election, ballot form — purpose, tourism — rate of tax change, procedure (Pettis County).

Effective 28 Aug 2011

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1006. Transient guests to pay tax on sleeping rooms in hotels or motels — rate — election, ballot form — purpose, tourism — rate of tax change, procedure (Pettis County). — 1. In any county of the second class which has a two-year community college and is located south of the Missouri River and adjacent to a county of the second class which contains a state educational institution described as a state teachers college in paragraph (c) of subdivision (5) of section 176.010, a proposal to authorize the governing body of the county to impose a tax may be submitted to the voters of the county at a state general, primary or special election as follows:

(1) By a majority vote of the county governing body; or

(2) Upon petition of eight percent of the voters who cast votes for the member of the county governing body who received the highest number of votes at the last election in which members of the governing body were elected, the county clerk shall submit the proposal to the voters of the county. The tax shall be levied on the sales or charges for all sleeping rooms paid by the transient guests of hotels or motels situated in the county at a rate not to exceed two dollars per room per night. The tax authorized by sections 67.1006 to 67.1012 shall be in addition to any and all taxes imposed by law and shall be stated separately from all other charges and taxes.

2. The question shall be submitted in substantially the following form:

­

­

­­

­

3. The governing body of any county imposing a tax under this section may, by order or ordinance, change the rate of such tax from two dollars per room per night to not more than five percent per occupied room per night. No such order or ordinance shall become effective unless the governing body of the county submits to the voters of the county at a state general, primary, or special election a proposal to authorize the governing body of the county to change the rate of tax imposed under this section. If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the question, then the change in the tax rate shall become effective on the first day of the second calendar quarter following the calendar quarter in which the election was held. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the question, then the change in the tax rate shall not become effective unless and until the question is resubmitted under this section to the qualified voters of the county and such question is approved by a majority of the qualified voters voting on the question.

(L. 1991 H.B. 25 § 2 subsecs. 1, 2, A.L. 2011 H.B. 161)



Section 67.1008 Tourism commission to be established, appointment, qualifications, terms (Pettis County).

Effective 28 Aug 1991

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1008. Tourism commission to be established, appointment, qualifications, terms (Pettis County). — Upon adoption of the tax authorized in sections 67.1006 to 67.1012, there shall be established a "Tourism Commission", to consist of five members, two of whom shall be appointed by the governing body of the county and two of whom shall be appointed by the governing body of the largest city within the county. Of the two members each appointed by the governing bodies of the city and county, one member each shall be a representative of the hotel and motel industry. Of each of the members so appointed by the governing bodies of the city and county, one member shall be appointed for a term of three years and one member shall be appointed for a term of two years. The remaining member of the commission shall be appointed jointly by the governing bodies of the city and county and shall be a member of a locally formed organization representing the local general business interests in the area and shall be appointed for a term of four years.

(L. 1991 H.B. 25 § 2 subsec. 3)



Section 67.1009 Transient guest tax authorized for certain cities — ballot language (Cities of Edmundson and Woodson Terrace).

Effective 28 Aug 2013

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1009. Transient guest tax authorized for certain cities — ballot language (Cities of Edmundson and Woodson Terrace). — 1. The governing body of the following cities may impose a tax as provided in this section:

(1) Any city of the fourth classification with more than eight hundred thirty but fewer than nine hundred inhabitants and located in any county with a charter form of government and with more than nine hundred fifty thousand inhabitants;

(2) Any city of the fourth classification with more than four thousand fifty but fewer than four thousand two hundred inhabitants and located in any county with a charter form of government and with more than nine hundred fifty thousand inhabitants.

2. The governing body of any city listed in subsection 1 of this section may impose a tax on the charges for all sleeping rooms paid by the transient guests of hotels or motels situated in the city, which shall be not more than six-tenths of one percent per occupied room per night, except that such tax shall not become effective unless the governing body of the city or county submits to the voters of the city or county at a state general or primary election a proposal to authorize the governing body of the city to impose a tax pursuant to this section. The tax authorized by this section shall be in addition to the charge for the sleeping room and shall be in addition to any and all taxes imposed by law. Such tax shall be stated separately from all other charges and taxes.

3. The ballot of submission for any tax authorized in this section shall be in substantially the following form:

­

­

­­

­

4. As used in this section, "transient guests" means a person or persons who occupy a room or rooms in a hotel or motel for thirty-one days or less during any calendar quarter.

(L. 2013 S.B. 99)



Section 67.1010 Tax revenues to be administered by commission for promotion of tourism, powers and duties (Pettis County).

Effective 28 Aug 2013

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1010. Tax revenues to be administered by commission for promotion of tourism, powers and duties (Pettis County). — Any tax, and the revenues derived from the tax, imposed under the provisions of sections 67.1006 to 67.1012 shall be administered by the tourism commission, appointed under the provisions of sections 67.1006 to 67.1012. The revenues received from the tax shall be deposited by the commission in a special fund and used solely for the promotion of tourism within the county with at least fifty percent of the revenue used for joint efforts to promote a state-operated facility for the first five years the tax is in effect. After the expiration of five years, the commission shall decide on the use of the moneys.

(L. 1991 H.B. 25 § 2 subsec. 4, A.L. 2013 H.B. 184 merged with S.B. 23)



Section 67.1012 Collection of tax, options, penalty for delinquency, when (Pettis County).

Effective 28 Aug 1991

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1012. Collection of tax, options, penalty for delinquency, when (Pettis County). — 1. Upon voter approval of the tax authorized under the provisions of this act*, the tourism commission authorized to administer the tax shall adopt one of the two following provisions for the collection and administration of the tax:

(1) The commission may adopt rules and regulations for the internal collection of such tax by the commission; or

(2) The commission may enter into an agreement with the director of revenue of the state of Missouri for the purpose of collecting the tax authorized in sections 67.1006 to 67.1012. In the event the commission enters into an agreement with the director of revenue of the state of Missouri for the collection of the tax authorized in sections 67.1006 to 67.1012, the director of revenue shall perform all functions incident to the administration, collection, enforcement and operation of such tax, and the director of revenue shall collect the additional tax authorized under the provisions of sections 67.1006 to 67.1012. The tax authorized under the provisions of sections 67.1006 to 67.1012 shall be collected and reported upon such forms and under such administrative rules and regulations as may be prescribed by the director of revenue, and the director of revenue shall retain not less than one percent nor more than three percent for cost of collection.

2. If a tax is imposed under sections 67.1006 to 67.1012, there shall also be imposed a penalty of one percent and interest not to exceed two percent per month on unpaid taxes which shall be considered delinquent thirty days after the last day of each quarter.

(L. 1991 H.B. 25 § 2 subsecs. 5, 6)

*"This act" (H.B. 25, 1991) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 67.1015 Transient guests of hotels and motels to pay tax to fund exposition and community center (including city of Marshall).

Effective 28 Aug 2000

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1015. Transient guests of hotels and motels to pay tax to fund exposition and community center (including city of Marshall). — 1. The governing body of any third class city with a population of at least twelve thousand located in a county of the fourth classification may impose a tax on the charges for all sleeping rooms paid by the transient guests of hotels or motels situated in the city or a portion thereof, which shall be not more than five percent per occupied room per night, except that such tax shall not become effective unless the governing body of the city submits to the voters of the city at a state municipal, general or primary election, a proposal to authorize the governing body of the city to impose a tax pursuant to this section. The tax authorized by this section shall be in addition to the charge for the sleeping room and shall be in addition to any and all taxes imposed by law and the proceeds of such tax shall be used by the city solely for building and operating an exposition and community center. Such tax shall be stated separately from all other charges and taxes.

2. The ballot of submission for the tax authorized in this section shall be in substantially the following form:

­

­

3. As used in this section, "transient guests" means a person or persons who occupy a room or rooms in a hotel or motel for thirty-one days or less during any calendar quarter.

4. Within ten days after a vote in favor of the adoption of a tax authorized by this section and by the voters of any such city, the governing body of the city shall make its order imposing the tax. The tax shall become effective on the first day of the first calendar quarter after such order is made, and such tax shall be collected by the department of revenue in the same manner as prescribed in section 32.087, except as otherwise provided in this section.

(L. 2000 S.B. 724)



Section 67.1016 County transient guest taxes — procedures.

Effective 28 Aug 2007

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1016. County transient guest taxes — procedures. — 1. The governing body of any county of the second, third, or fourth classification may impose, by order or ordinance, a tax on the charges for all sleeping rooms paid by the transient guests of hotels or motels situated in the county or a portion thereof. The tax shall be not more than one cent per occupied room per night, and shall be imposed solely for the purpose of promoting tourism-related activities in the county. The tax authorized in this section shall be in addition to the charge for the sleeping room and all other taxes imposed by law, and shall be stated separately from all other charges and taxes.

2. No such order or ordinance shall become effective unless the governing body of the county submits to the voters of the county at a state general, primary, or special election a proposal to authorize the governing body of the county to impose a tax under this section. If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the question, then the tax shall become effective on the first day of the second calendar quarter following the calendar quarter in which the election was held. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the question, then the tax shall not become effective unless and until the question is resubmitted under this section to the qualified voters of the county and such question is approved by a majority of the qualified voters voting on the question.

3. All revenue generated by the tax shall be collected by the county collector of revenue, shall be deposited in a special trust fund, and shall be used solely for the designated purposes. If the tax is repealed, all funds remaining in the special trust fund shall continue to be used solely for the designated purposes. Any funds in the special trust fund that are not needed for current expenditures may be invested by the governing body in accordance with applicable laws relating to the investment of other county funds. Any interest and moneys earned on such investments shall be credited to the fund.

4. Upon adoption of the tax under this section, there shall be established in each county adopting the tax a "Tourism Commission", to consist of five members appointed by the governing body of the county. No more than one member of the tourism commission shall be a member of the governing body of the county. Of the initial members appointed, two shall hold office for one year, two shall hold office for two years, and one shall hold office for three years. Members appointed after expiration of the initial terms shall be appointed to a three-year term. Each member may be reappointed. Vacancies shall be filled by appointment by the governing body of the county for the remainder of the unexpired term. The members shall not receive compensation for their services, but may be reimbursed for their actual and necessary expenses incurred in service of the tourism commission.

5. The governing body of any county that has adopted the tax authorized in this section may submit the question of repeal of the tax to the voters on any date available for elections for the county. If a majority of the votes cast on the proposal are in favor of repeal, that repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the tax authorized in this section shall remain effective until the question is resubmitted under this section to the qualified voters of the county, and the repeal is approved by a majority of the qualified voters voting on the question.

6. Whenever the governing body of any county that has adopted the tax authorized in this section receives a petition, signed by a number of registered voters of the county equal to at least two percent of the number of registered voters of the county voting in the last gubernatorial election, calling for an election to repeal the tax imposed under this section, the governing body shall submit to the voters of the county a proposal to repeal the tax. If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the repeal, that repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the tax shall remain effective until the question is resubmitted under this section to the qualified voters of the county and the repeal is approved by a majority of the qualified voters voting on the question.

7. As used in this section, "transient guests" means a person or persons who occupy a room or rooms in a hotel or motel for thirty-one days or less during any calendar quarter.

(L. 2007 S.B. 30)



Section 67.1018 Transient guest tax to pay for law enforcement and promotion of tourism (Carter County).

Effective 28 Aug 2010

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1018. Transient guest tax to pay for law enforcement and promotion of tourism (Carter County). — 1. The governing body of any county of the third classification without a township form of government and with more than five thousand nine hundred but fewer than six thousand inhabitants may impose a tax on the charges for all sleeping rooms paid by the transient guests of hotels or motels situated in the county or a portion thereof, which shall not be more than five percent per occupied room per night, except that such tax shall not become effective unless the governing body of the county submits to the voters of the county at a state general or primary election a proposal to authorize the governing body of the county to impose a tax under this section. The tax authorized in this section shall be in addition to the charge for the sleeping room and all other taxes imposed by law, and fifty percent of the proceeds of such tax shall be used by the county to fund law enforcement with the remaining fifty percent of such proceeds to be used to fund the promotion of tourism. Such tax shall be stated separately from all other charges and taxes.

2. The ballot of submission for the tax authorized in this section shall be in substantially the following form:

­

­

­­

­

(L. 2010 H.B. 1442)



Section 67.1020 Disaster relief services, nongovernmental agencies exempt from tax, when.

Effective 28 Aug 2013

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1020. Disaster relief services, nongovernmental agencies exempt from tax, when. — Nongovernmental agencies congressionally mandated to provide disaster relief services shall be exempt from paying a transient guest tax imposed under this chapter and chapters 66, 92, and 94. No such tax shall be imposed on any person where payment is being made by such an agency.

(L. 2013 S.B. 23)



Section 67.1062 Definitions.

Effective 28 Aug 2005

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1062. Definitions. — As used in sections 67.1062 to 67.1071, unless the context clearly requires otherwise, the following words and phrases mean:

(1) "Agency", an entity which provides any service related to homeless persons or the repair or replacement of housing structures which are in violation of the county housing code, and shall include not-for-profit housing partnerships as defined in 24 CFR Part 92 or successor regulations;

(2) "City", any city not within a county;

(3) "County", a county of the first class having a charter form of government;

(4) "Designated authority", the board, commission, agency, or other body designated under the provisions of section 67.1065 as the authority to administer the allocation and distribution of funds to agencies;

(5) "Homeless", an involuntary state characterized by a lack of habitable housing or shelter.

(L. 1990 S.B. 657 § 1, A.L. 1991 S.B. 185 § 66.650, A.L. 1993 H.B. 383, A.L. 1994 S.B. 515, A.L. 2000 H.B. 1238, A.L. 2005 H.B. 58 merged with H.B. 186)



Section 67.1063 Governing body of county may establish program of assistance for homeless — financing by additional user fees for recording instruments, voter approval required.

Effective 28 Aug 2000

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1063. Governing body of county may establish program of assistance for homeless — financing by additional user fees for recording instruments, voter approval required. — 1. The governing body of the county may provide for a program of assistance to homeless persons, including the repair or replacement of housing structures which are in violation of the county housing code, as provided by sections 67.1062 to 67.1071. The governing body is hereby authorized to impose by order or ordinance the fee provided by subsection 2 or 3 of this section in order to finance this program.

2. In addition to the fees imposed in section 59.319, a user fee of three dollars shall be charged and collected on all instruments recorded with the recorder of deeds, over and above any other fees required by law, as a condition precedent to the recording of any instrument, but such fee shall not become effective unless the governing body of the county submits to the voters of the county a proposal to authorize the county to impose such fee and a majority of the votes cast on the proposal are in favor of the proposal.

3. In addition to the fees imposed in section 59.319 and in subsection 2 of this section, in any county with a population over nine hundred thousand, a user fee of three dollars shall be charged and collected on all instruments recorded with the recorder of deeds, over and above any other fees required by law, as a condition precedent to the recording of any instrument, but such fee shall not become effective unless the governing body of the county submits to the voters of the county a proposal to authorize the county to impose such fee and a majority of the votes cast on the proposal are in favor of the proposal. If the proposal is approved, the fee shall be forwarded to the executive of the county for distribution to any agency, as defined in section 67.1062, which renovates or rehabilitates housing structures for the purpose of sale at market rates to market-rate buyers.

(L. 1990 S.B. 657 § 2 subsecs. 1, 2, A.L. 1993 H.B. 383, A.L. 2000 H.B. 1238)



Section 67.1064 Recorder of deeds to file report — pay over funds to county treasurer for deposit.

Effective 31 May 1990, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1064. Recorder of deeds to file report — pay over funds to county treasurer for deposit. — At the end of each month, the recorder of deeds shall file a verified report with the governing body of the county of the fees collected pursuant to the provisions of subsection 2 of section 67.1063. The report may be consolidated with the monthly report of other fees collected by the recorder. Upon the filing of the reports the recorder of deeds shall forthwith pay over to the county treasurer all fees collected pursuant to subsection 2 of section 67.1063. The county treasurer shall deposit all such fees in a special fund to be expended only to provide financial assistance to agencies as provided in sections 67.1062 to 67.1071.

(L. 1990 S.B. 657 § 2 subsec. 3)

Effective 5-31-90



Section 67.1065 Administrative body to be appointed, duties, expenses, limitation.

Effective 31 May 1990, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1065. Administrative body to be appointed, duties, expenses, limitation. — The governing body of the county shall designate in the order or ordinance imposing the fees, as provided in sections 67.1063 and 67.1064, an appropriate board, commission, agency, or other body of the county, as the authority to administer the allocation and distribution of the funds to agencies, in the manner provided in sections 67.1062 to 67.1071. The members of the designated authority may be reimbursed from the special fund for moneys actually and necessarily expended in the performance of their duties under the provisions of sections 67.1062 to 67.1071, but such reimbursement shall not exceed more than two and one-half percent of the fees collected pursuant to sections 67.1063 and 67.1064.

(L. 1990 S.B. 657 § 3)

Effective 5-31-90



Section 67.1067 Agencies applying for funds, information required.

Effective 28 Aug 2005

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1067. Agencies applying for funds, information required. — 1. Any agency providing services related to homeless persons may apply to the designated authority for funds to be used to provide such services for the homeless. All applications shall include, but not be limited to, the following:

(1) A list of the directors of the applicant, if any, and a list of the trustees of the agency if different;

(2) The proposed budget of the agency for the following calendar year, or other period for which funding is sought;

(3) A summary of the services proposed to be offered in the following calendar year, or other period for which funding is sought;

(4) An estimate of the number of persons to be served during the following calendar year, or other period for which funding is sought; and

(5) Any other information deemed relevant to the application by the designated authority.

2. After review of an application for funds from an agency that meets the criteria set forth in section 67.1069, the designated authority shall notify the agency in writing whether it is eligible to receive funds and, if the agency is eligible, specify the amount available for that agency from the fund established pursuant to sections 67.1063 and 67.1064.

(L. 1990 S.B. 657 § 4, A.L. 1993 H.B. 383, A.L. 2005 H.B. 58 merged with H.B. 186)



Section 67.1069 Requirements for agencies to be eligible for funds.

Effective 28 Aug 2005

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1069. Requirements for agencies to be eligible for funds. — To qualify for funds allocated and distributed pursuant to section 67.1067, an agency may be any entity which provides services related to homeless persons or which meets all of the following requirements:

(1) Have trustees who represent the racial, ethnic and socioeconomic diversity of the community to be served, at least one of whom must possess experience in confronting or mitigating the problems of homeless;

(2) Receive at least twenty-five percent of its funds from sources other than funds distributed pursuant to section 67.1067. These other sources may be public or private and may include contributions of goods or services, including materials, commodities, transportation, office space or other types of facilities or personal service; and

(3) Require persons employed by or volunteering services to the agency to maintain the confidentiality of any information that would identify individuals served by the agency.

(L. 1990 S.B. 657 § 5, A.L. 2005 H.B. 58 merged with H.B. 186)



Section 67.1070 Eligible agencies.

Effective 28 Aug 2005

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1070. Eligible agencies. — Funds shall be allocated to:

(1) Agencies offering or proposing to offer the broadest range of housing-related services to persons in the community served, including:

(a) Emergency short-term and long-term shelter for the homeless;

(b) Prevention of residential foreclosures and evictions;

(c) Coordination of existing community services; and

(d) Projects to encourage self-sufficiency of participants and facilitate transition from dependency on subsidized housing;

(2) Other entities essential for carrying out the purposes of this section.

(L. 1990 S.B. 657 § 6, A.L. 1993 H.B. 383, A.L. 2005 H.B. 58 merged with H.B. 186)



Section 67.1071 Report to be made by agencies receiving funds, content — program.

Effective 28 Aug 1999

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1071. Report to be made by agencies receiving funds, content — program. — An agency that receives funds pursuant to sections 67.1062 to 67.1071 shall file an annual report with the designated authority of the county, on or before the thirty-first day of March of the year following the year in which funds were received. The annual report shall include statistics on the number of persons served by the agency, and shall include the results of an independent audit of expenditures of funds received by the agency pursuant to the provisions of sections 67.1062 to 67.1071. No information contained in the report shall identify any person served by the agency or enable any person to determine the identity of any such person. The designated authority shall compile the reports filed pursuant to this section annually and transmit the compiled report to the governing body of the county or city with its estimate of the number of homeless residing in the county or city and its recommendations of programs to reduce homelessness in the county or city along with its estimates of the resources necessary to implement and operate such programs.

(L. 1990 S.B. 657 §§ 7, B, A.L. 1994 S.B. 515, A.L. 1999 S.B. 83)



Section 67.1150 County convention and sports facilities authority to be a political subdivision of state (St. Charles County).

Effective 15 Sep 1997, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1150. County convention and sports facilities authority to be a political subdivision of state (St. Charles County). — 1. There is hereby authorized to be created in any county with a population of at least two hundred thousand inhabitants which adjoins a county with a population of nine hundred thousand or more inhabitants, a special authority to be known as the "______ County Convention and Sports Facilities Authority", hereinafter referred to in sections 67.1150 to 67.1158 as the "authority". The authority may be created by order of the county governing body, and certified copies of such order shall be filed in the offices of the governor and secretary of state. The authority shall be a body corporate and politic, and a political subdivision of the state of Missouri.

2. The provisions of sections 67.1150 to 67.1158 shall apply to any authority organized under the provisions of sections 67.1150 to 67.1158.

(L. 1991 H.B. 25 §§ 3, 4, A.L. 1993 H.B. 541, A.L. 1997 2d Ex. Sess. H.B. 3)

Effective 9-15-97



Section 67.1153 Authority to consist of five commissioners, qualifications, appointment, chairman, elected from members, staff — quorum required for action — terms, expenses.

Effective 28 Aug 1991

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1153. Authority to consist of five commissioners, qualifications, appointment, chairman, elected from members, staff — quorum required for action — terms, expenses. — 1. The authority shall consist of five commissioners, who shall be qualified voters of the state of Missouri and residents of the county in which the authority is created. The commissioners shall be appointed by the governor with the advice and consent of the senate. No more than three of the commissioners appointed shall be of any one political party, and no elective or appointed official of any political subdivision of this state shall be a member of the authority.

2. The authority shall elect from its number a chairman, and may appoint such officers and employees as it may require for the performance of its duties and fix and determine their qualifications, duties and compensation. No action of the authority shall be binding unless taken at a meeting at which at least three members are present and unless a majority of the members present at such meeting shall vote in favor thereof.

3. Of the commissioners initially appointed to the* authority, one shall serve for two years, one shall serve for three years, one shall serve for four years, one shall serve for five years, and one shall serve for six years. Thereafter, successors shall hold office for terms of five years, or for the unexpired terms of their predecessors. Each commissioner shall hold office until his successor has been appointed and qualified.

4. The commissioners shall receive no salary for the performance of their duties, but shall be reimbursed for the actual and necessary expenses incurred in the performance of their duties, to be paid by the authority.

(L. 1991 H.B. 25 § 5)

*Word "the" does not appear here in original rolls.



Section 67.1155 Powers and duties of commissioners.

Effective 02 Jul 1993, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1155. Powers and duties of commissioners. — The authority shall have the following powers:

(1) To acquire property by gift, bequest, purchase, or lease from public or private sources, and to plan, construct, operate, maintain, or lease to others for construction, operation and maintenance, any convention, visitor and sports facility, any parking facility and other suitable concessions, and all other incidental facilities suitable for all types of convention, visitor and sports activities;

(2) To charge and collect fees and rents for use of the facilities owned or operated by it or leased from or to others;

(3) To adopt a common seal, to contract and to be contracted with, and to sue and to be sued and to adopt bylaws for the regulation of its affairs and the conduct of its business;

(4) To receive for its lawful activities any contributions or moneys appropriated by municipalities, counties, state, or other political subdivisions or agencies or by the federal government or any agency or officer thereof, or from any other source;

(5) To disburse funds for its lawful activities and fix the salaries and wages of its officers and employees;

(6) To borrow money for the acquisition, planning, construction, equipping, operation, maintenance, repair, extension and improvement of any facility, or any part or parts thereof, which it has the power to own or to operate, and to issue negotiable notes, bonds, or other instruments in writing as evidence of sums borrowed, as follows:

(a) Bonds or notes issued under the authority of this section shall be issued pursuant to a resolution adopted by the commissioners of the authority, which shall set out the estimated cost to the authority of the proposed facility or facilities, and shall further set out the amount of bonds or notes to be issued, their purpose or purposes, their date or dates, denomination or denominations, rate or rates of interest, time or times of payment, both of principal and of interest, place or places of payment, and all other details in connection therewith. Any such bonds or notes may be subject to such provision for redemption prior to maturity, with or without premium, and at such times and upon such conditions as may be provided by the resolution;

(b) Such bonds or notes shall bear interest at such rates as determined by the authority and shall mature within a period not exceeding thirty years, and may be sold at public or private sale for not less than ninety-five percent of the principal amount thereof. Bonds or notes issued by an authority shall possess all of the qualities of negotiable instruments under the laws of this state;

(c) Such bonds or notes may be payable to the bearer, may be registered or coupon bonds or notes and, if payable to the bearer, may contain such registration provisions as to either principal and interest, or principal only, as may be provided in the resolution authorizing the same. The resolution may also provide for the exchange of registered and coupon bonds or notes. Such bonds or notes and any coupons attached thereto shall be signed in such manner and by such officers of the authority as may be provided for by the resolution authorizing such bonds. The authority may provide for the replacement of any bond or note which shall become mutilated, destroyed or lost;

(d) Bonds or notes issued by an authority shall be payable as to principal, interest and redemption premium, if any, out of the general funds of the authority, including rents, revenues, receipts and income derived and to be derived for the use of any facility or combination of facilities, and revenues from the tax authorized to be levied under section 67.1158. Bonds or notes issued pursuant to this section shall not constitute an indebtedness of the authority within the meaning of any constitutional or statutory restriction, limitation or provision, and such bonds or notes shall not be payable out of any funds raised or to be raised by taxation other than the tax authorized by section 67.1158. Bonds or notes issued pursuant to this section may be further secured by a mortgage or deed of trust upon the rents, revenues, receipts and income referred to in sections 67.1150 to 67.1158, or any part of such rents, revenues, receipts, and income, or upon any leasehold interest or other property owned by the authority, or any part thereof, whether then owned or thereafter acquired. The proceeds of such bonds or notes shall be disbursed in such manner and under such restrictions as the authority may provide in the resolution authorizing the issuance of such bonds or notes or in any such mortgage or deed of trust;

(e) It shall be the duty of the authority to fix and maintain rates and make and collect charges for the use and services of its interest in the facility or facilities or any part thereof operated by the authority which shall be sufficient to pay the cost of operation and maintenance thereof, to pay the principal of and interest on any such bonds or notes, and to provide funds sufficient to meet all requirements of the resolution by which such bonds or notes have been issued;

(f) The resolution authorizing the issuance of any such bonds or notes may provide for the allocation of rents, revenues, receipts and income derived and to be derived by the authority from the use of any facility or part thereof, into such separate accounts as shall be deemed to be advisable to assure the proper operation and maintenance of any facility or part thereof and the prompt payment of any bonds or notes issued to finance all or any part of the costs thereof. Such accounts may include reserve accounts necessary for the proper operation and maintenance of any such facility or any part thereof, and for the payment of any such bonds or notes. Such resolution may include such other covenants and agreements by the authority as in its judgment are advisable or necessary properly to secure the payment of such bonds or notes;

(g) The authority may issue negotiable refunding bonds or notes for the purpose of refunding, extending or unifying the whole or any part of such bonds or notes then outstanding, which bonds or notes shall not exceed the principal of the outstanding bonds or notes to be refunded and the accrued interest thereon to the date of such refunding, including any redemption premium. The authority may provide for the payment of interest on such refunding bonds or notes at a rate in excess of the bonds or notes to be refunded;

(7) To condemn any and all rights or property, of any kind or character, necessary for the purposes of the authority, subject to the provisions of chapter 523. No property now or hereafter vested in or held by the state or by any county, city, village, township or other political subdivision shall be taken by the authority without the express authority or consent of such political subdivision.

(L. 1991 H.B. 25 § 6, A.L. 1993 H.B. 541)

Effective 7-02-93



Section 67.1158 Tax on transient guests in hotels and motels may be established — rate — purpose and use — ballot form, collection options, delinquency, penalty, suits to enforce — audit authorized.

Effective 02 Jul 1993, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1158. Tax on transient guests in hotels and motels may be established — rate — purpose and use — ballot form, collection options, delinquency, penalty, suits to enforce — audit authorized. — 1. The governing body of a county which has established an authority under the provisions of sections 67.1150 to 67.1158 may impose a tax on the charges for all sleeping rooms paid by the transient guests of hotels or motels situated in the county, which shall be more than two percent but not more than five percent per occupied room per night, except that such tax shall not become effective unless the governing body of the county submits to the voters of the county at a state general, primary, or special election, a proposal to authorize the governing body of the county to impose a tax under the provisions of this section. The tax authorized by this section shall be in addition to the charge for the sleeping room and shall be in addition to any and all taxes imposed by law, and the proceeds of such tax shall be used by the authority solely for funding the construction and operation of convention, visitor and sports facilities, other incidental facilities, and operation of the authority consistent with the provisions of sections 67.1150 to 67.1158. Such tax shall be stated separately from all other charges and taxes.

2. The question shall be submitted in substantially the following form:

­

­

­­

­

3. After the effective date of any tax authorized under the provisions of this section, the county which levied the tax may adopt one of the two following provisions for the collection and administration of the tax:

(1) The county which levied the tax may adopt rules and regulations for the internal collection of such tax by the county officers usually responsible for collection and administration of county taxes; or

(2) The county may enter into an agreement with the director of revenue of the state of Missouri for the purpose of collecting the tax authorized in this section. In the event any county enters into an agreement with the director of revenue of the state of Missouri for the collection of the tax authorized in this section, the director of revenue shall perform all functions incident to the administration, collection, enforcement and operation of such tax, and shall collect the additional tax authorized under the provisions of this section. The tax authorized by this section shall be collected and reported upon such forms and under such administrative rules and regulations as may be prescribed by the director of revenue, and the director of revenue shall retain not less than one percent nor more than three percent for cost of collection.

4. If a tax is imposed by a county under this section, the county may collect a penalty of one percent and interest not to exceed two percent per month on unpaid taxes which shall be considered delinquent thirty days after the last day of each quarter.

5. If a tax is imposed by a county under this section, either the county or the authority shall have the power to audit the taxed facilities to ensure compliance with the tax by the facility. During such audit, the taxed facilities shall give access to examine necessary records to ensure compliance.

6. Suits to enforce the collection and payment of the tax against the taxed facilities may be filed and prosecuted by the authority. If suit is filed, the authority may recover as damages a reasonable attorney's fee and costs of suit against the taxed facility.

(L. 1991 H.B. 25 § 7, A.L. 1993 H.B. 541)

Effective 7-02-93



Section 67.1159 Lien for unpaid taxes — release of lien, when — fee for recording of lien — notification of sale of property, when — civil action authorized, when.

Effective 28 Aug 2005

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1159. Lien for unpaid taxes — release of lien, when — fee for recording of lien — notification of sale of property, when — civil action authorized, when. — 1. In any case in which any tax, interest or penalty imposed under sections 67.1150 to 67.1158 is not paid when due, the authority or its designated agent may file for record in the real estate records of the recorder's office of the city or the county where the business giving rise to the tax, interest, or penalty is located, or in which the person owing the tax, interest, or penalty resides, a notice of lien specifying the amount of tax, interest, or penalty due and the name of the person liable for the same. From the time of filing any such notice, the amount of the tax specified in such notice shall have the force and effect of a lien against the real and personal property of the business of such person or the facility giving rise to the tax for the amount specified in such notice.

2. A lien created under subsection 1 of this section may be released:

(1) By filing for record in the office of the recorder where the lien was originally filed a release of the lien executed by a duly authorized agent of the authority upon payment of the tax, interest, and penalty due; or

(2) Upon receipt by the authority of sufficient security to secure payment thereof; or

(3) By final judgment holding such lien to have been erroneously imposed.

3. Each recorder shall receive the standard statutory fee for the recording of each notice of lien and for each release of lien filed for record. The authority is authorized to collect an additional penalty from each taxpayer equal to the cost of filing a notice of lien or release with respect to such taxpayer.

4. Any person operating or managing a business or facility who owes any tax, penalty, or interest, or is required to file any report with the authority, shall notify the authority in writing at least ten days prior to any sale of the entire business or facility, or the entire assets or property of the business or facility, or a major part thereof. Such notice shall include the name of the business or facility, the name of the owner of the business or facility, the name of the person collecting the tax at the time of the notice, the name of the purchaser, and the intended date of purchase. A purchaser of such business, facility, assets, or property who takes with notice of any delinquent tax or with notice of noncompliance with this section takes subject to any tax, penalty, or interest owed by the seller.

5. The authority shall have the power to bring a civil action in any court of competent jurisdiction to enjoin the operation of the business or facility of any person or the successor-in-interest to any person operating or managing the same business or facility, which business or facility gave rise to any tax, penalty, or interest which is unpaid or to enjoin the operating or managing of any such business or facility whose owners or successors-in-interest are operating or managing in violation of the provisions of sections 67.1150 to 67.1159. The courts shall expedite the hearing on the merits of any such action and shall not require the authority to post a bond pending such hearing.

(L. 2005 H.B. 58 merged with H.B. 186 merged with S.B. 210)



Section 67.1170 Lake area business district, authorized, boundaries — resolution, contents — hearing, notice.

Effective 15 Sep 1997, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1170. Lake area business district, authorized, boundaries — resolution, contents — hearing, notice. — 1. The governing body of any county which borders on or which contains part of a lake with not less than one hundred miles of shoreline, may establish a lake area business district in the manner provided in this section and, upon establishment, each such district shall be a body corporate and politic and a political subdivision of the state. If such lake area business district is established, it shall consist of the area in that county which is within five miles, more or less, the determination being if the major portion of a voting precinct lies within the five-mile distance of such a lake.

2. Upon petition by fifty or more owners of real property located within five miles of the lake described in subsection 1 of this section, the governing body of the county shall adopt a resolution of intention to establish a lake area business district. The resolution shall contain the following information:

(1) Description of the boundaries of the proposed area;

(2) The time and place of a hearing to be held by the governing body considering establishment of the district; and

(3) The proposed uses to which the additional revenue shall be put and the proposed tax rate to be voted on by residents of the district pursuant to section 67.1177.

3. Whenever a hearing is held as provided in this section, the governing body of the county shall:

(1) Publish notice of the hearing on two separate occasions in at least one newspaper of general circulation in the county not more than fifteen days nor less than ten days before the hearing;

(2) Hear all protests and receive evidence for or against the establishment of the proposed district;

(3) Rule upon all protests, which determinations shall be final.

4. If the governing body following the hearing decides to establish the proposed district, it shall adopt an order to that effect. The order shall contain the following:

(1) The description of the boundaries of the district;

(2) A statement that a lake area business district has been established;

(3) The uses to which any additional revenue generated by a tax levied pursuant to section 67.1177 shall be put; and

(4) The creation of an advisory board and enumeration of its duties and responsibilities, as provided by section 67.1175.

(L. 1993 H.B. 345 § 12, A.L. 1997 2d Ex. Sess. H.B. 3)

Effective 9-15-97

CROSS REFERENCE:

Violation of collection provisions of tourism sales tax, penalty, 144.157



Section 67.1175 Advisory board, established, members — duties, powers.

Effective 04 Feb 1993, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1175. Advisory board, established, members — duties, powers. — 1. In each lake area business district established pursuant to section 67.1170, there shall be created an advisory board, which shall be a nonprofit entity, to consist of seven members. Six members shall be elected by members of the county lodging association which shall be made up of all businesses that collect the lodging tax. Each lodging business shall be entitled to vote for two members from within its* designated category which is defined in this section. Two of the members elected shall each be an owner, operator or administrative employee of a hotel, motel or resort with fifty or less rooms, two of the members elected shall each be an owner, operator or administrative employee of a hotel, motel or resort with more than fifty rooms but with less than three hundred rooms, two of the members elected shall each be an owner, operator or administrative employee of a hotel, motel or resort with at least three hundred rooms, and one member shall be a member of the governing body of the county and shall serve on the board in an advisory capacity. As used in this section, the term "administrative employee" means any employee, as determined by the hotel, motel or resort, who has managerial authority over one or more major administrative functions of the hotel, motel or resort. If there are no hotels, motels or resorts in the county which have the number of rooms prescribed for a lodging category under this subsection, members of the lodging association within that category shall elect owners, operators, or administrative employees of hotels, motels or resorts which have the number of rooms prescribed in the other categories. If there are less than six persons who meet the criteria established in this subsection who desire to serve on the board, the number of members on the board who are owners, operators or administrative employees of hotels, motels or resorts shall be reduced to the nearest appropriate even number. Of the members first elected, two members from the county lodging association shall be elected for a term of three years, two members from the county lodging association shall be elected for a term of two years, and two members from the county lodging association shall be elected for a term of one year. Thereafter, each member elected from the county lodging association shall serve a three-year term. The member who is a member of the governing body of the county shall serve for a term of two years and may be reappointed, but shall only serve as long as he continues in his office as a member of the governing body of the county. All members shall serve without compensation. Any vacancy within the three lodging categories shall be filled by a special election within the county lodging association, but the person so elected shall be affiliated with the same size of hotel, motel or resort as the person who vacated the position, and if the person who vacated the position was an appointed member of the governing body of the county, such appointee shall also be a member of the governing body of the county. The board shall elect its own treasurer, secretary and such other officers as it deems necessary and expedient, and it may make such rules, regulations, and bylaws to carry out its duties under sections 67.1170 to 67.1180.

2. The advisory board of a lake area business district, on behalf of the district, may:

(1) Cooperate with public agencies and with any industry or business located within the district in the implementation of any project;

(2) Enter into any agreement with any public agency, person, firm, or corporation to implement any of the provisions of sections 67.1170 to 67.1180;

(3) Contract and be contracted with, and sue and be sued;

(4) Accept gifts, grants, loans, or contributions from the county in which the district is located, the United States of America, the state of Missouri, political subdivisions, foundations, other public or private agencies, individuals, partnerships, or corporations;

(5) Employ such managerial, engineering, legal, technical, clerical, accounting, and other assistance as it may deem advisable;

(6) Make final decisions as to how the revenue derived from any tax to be imposed under section 67.1177 shall be used.

(L. 1993 H.B. 345 § 13)

Effective 2-04-93

*Word "their" appears in original rolls.



Section 67.1177 Hotel and motel tax, authorized, rate — election, ballot, costs — purpose, use of revenues — collection.

Effective 15 Sep 1997, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1177. Hotel and motel tax, authorized, rate — election, ballot, costs — purpose, use of revenues — collection. — 1. The board, by a majority vote, may submit to the residents of such district a tax of not less than two percent and not more than six percent on the amount of sales or charges for all sleeping rooms offered to the public and paid by the transient guests of hotels, motels and resorts situated within the district. Upon the written request of the board to the election officials of the county in which the district is situated, such election officials shall submit a proposition to the residents of such district at a countywide or statewide primary or general election, or at a special election called for that purpose. Such election officials shall give legal notice as provided in chapter 115. As used in this section, the term "hotels, motels and resorts" includes any condominium offered to the public which is rented to a person or entity for a period of less than thirty-one days, any privately owned campground offered to the public which rents space to persons or entities for a period of less than thirty-one days, and also includes any rental of a houseboat originating from a point within the district and which is offered to the public. The term "hotels, motels and resorts" shall not include any facilities operated by a recognized church and its affiliates for the purpose of providing religious education and recreation to the church's members. As used in this section, the term "transient guest" means a person who occupies a room or rooms in a hotel, motel or resort for thirty-one days or less during any calendar quarter.

2. Such proposition shall be submitted to the voters of the business district in substantially the following form at such election:

­

­

3. In the event that a majority of the voters voting on such proposition in such district approve such proposition, then such tax shall be in full force and effect as of the first day of the calendar quarter following the calendar quarter in which the election was held. The results of an election held under this section shall be certified by the election officials of the county to the board not more than thirty days after the day on which such election was held. The district shall be liable for its share of the costs of the election pursuant to section 115.065.

4. In the event a tax is imposed under this section, such tax shall be in addition to any countywide gross receipts tax on hotels, motels or resorts in effect at the time of the election or imposed after the date of the election. If a tax is imposed under the provisions of this section, the county may collect a penalty of one percent and interest not to exceed two percent per month on unpaid taxes which shall be considered delinquent thirty days after the last day of each quarter.

5. The revenues received from the tax authorized in this section shall be used by the advisory board for advertising and promotion of tourism. Such advertising and promotional activities shall be developed into a comprehensive marketing plan, so as to meet the needs of all sizes and types of businesses within the lodging industry. The board members of each lodging category, as described in subsection 1 of section 67.1175, shall have sole authority for the expenditure of funds collected from that category, and tourism-related projects that may be identified as beneficial to any of the three lodging categories established in subsection 1 of section 67.1175 shall be eligible for funding, based on the proportionate share of revenues collected from that category. This shall include, but not be limited to, attending sports and travel shows, printing a vacation guide, soliciting convention business, constructing or purchasing convention facilities and visitor centers, and securing commercial air service into the area, which may include the subsidizing of airline seats. Moneys may also be expended by the board to contract with other entities to assist in bringing tourists to the district.

6. On and after the effective date of any tax authorized under the provisions of this section, the advisory board shall enter into an agreement with the county collector of the county where the district is situated for the purpose of collecting the tax. The tax to be collected by the county collector shall be remitted to the advisory board of the district not later than thirty days following the end of any calendar quarter. The county commission shall adopt rules and regulations for the collection and administration of the tax. The county collector shall retain on behalf of the county two percent for cost of collection.

(L. 1993 H.B. 345 § 14, A.L. 1997 2d Ex. Sess. H.B. 3)

Effective 9-15-97



Section 67.1180 Dissolution of district, procedures — trustee, appointment, duties.

Effective 04 Feb 1993, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1180. Dissolution of district, procedures — trustee, appointment, duties. — 1. Whenever a petition calling for dissolution of a lake area business district, signed by two-thirds of the owners of real property subject to ad valorem taxes on such real property in the district who collect the lodging tax, organized pursuant to sections 67.1170 to 67.1180, is filed with the county commission of any county in which such district is situated, setting forth the name of the district and the number of acres owned by each signer of such petition and the whole number of acres in such district, the county commission may, if in its opinion the public good will be thereby advanced, dissolve such lake area business district. No such lake area business district shall be dissolved until notice is published in a newspaper of general circulation in the county where the district is situated for four weeks successively prior to the hearing of the petition.

2. No dissolution of such lake area business district shall invalidate or affect any right accruing to such lake area business district or to any person, or invalidate or affect any contract entered into or imposed on such lake area business district.

3. Whenever the county commission dissolves any such lake area business district, the county commission shall appoint a person to act as trustee for the district so dissolved, and such trustee, before entering upon the discharge of his duties, shall take and subscribe an oath that he will faithfully discharge the duties of his office, and shall give bond with sufficient security to be approved by the county commission, to the use of such dissolved lake area business district, conditioned for the faithful discharge of his duty. The trustee may prosecute and defend to final judgment all suits instituted by or against the district, collect all moneys due the district, liquidate all lawful demands against the district, and for that purpose shall sell any property belonging to such district, or so much thereof as may be necessary, and generally to do all acts requisite to bring to a speedy close all the affairs of the district, and for that purpose, under the order and direction of the county commission, to exercise all the powers given by law to such district.

4. When the trustee has closed the affairs of the lake area business district, and has paid all debts due by such district, he shall pay over to the county treasurer all money remaining in his hands, and take receipt therefor, and deliver to the clerk of such county commission all books, papers, records and deeds belonging to the dissolved lake area business district.

(L. 1993 H.B. 345 § 15)

Effective 2-04-93



Section 67.1181 Audit required, promotion of tourism moneys.

Effective 28 Aug 2007

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1181. Audit required, promotion of tourism moneys. — Any political subdivision authorized by this chapter to collect and expend tax revenues imposed by such political subdivision for the advertising and promotion of tourism shall perform, or cause to be performed, an audit of its finances at least once every five calendar years if no other statutory auditing requirement exists for such political subdivision. The political subdivision shall pay the actual cost of the audit from the revenues for operating costs. The first such audit required by this section shall be completed no later than January 1, 2009.

(L. 2007 S.B. 22)



Section 67.1185 Hotel and motel charges, private tourist attraction charges, surcharge on, maximum rate — exemption.

Effective 28 Aug 1994

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1185. Hotel and motel charges, private tourist attraction charges, surcharge on, maximum rate — exemption. — 1. The governing body of any county with a population of at least eighteen thousand inhabitants which adjoins both a county of the first classification with a population of less than one hundred thousand inhabitants and at least four counties of the third classification may impose, by ordinance or order, a surcharge on the sale of each ticket or other charge allowing admission to or participation in any private tourist attraction and on the daily rental of rooms or accommodations paid by transient guests of hotels, motels or campgrounds, as defined in section 94.802, in such county, at a rate not to exceed twenty-five cents per ticket or other such charge. For purposes of sections 67.1185 to 67.1189, "private tourist attraction" means any commercial entity which appeals to the recreational desires and tastes of the traveling public through the presentation of services or devices designed to entertain or educate visitors, including but not limited to:

(1) Amusement parks, carnivals, circuses, fairs and water parks;

(2) Aerial tramways;

(3) Commercial animal, reptile, and zoological exhibits;

(4) Commercial beaches and hot springs;

(5) Go-carts/miniature golf establishments;

(6) Horse shows and rodeos and rides on horses or other animals;

(7) Rides on airplanes, helicopters, balloons, gliders, parachutes and bungee jumps;

(8) Automobile, bicycle, dog, horse, and other racing events;

(9) Music shows and pageants, movie theaters, and live theaters; and

(10) Canoe rentals.

2. Attractions operating on an occasional or intermittent basis for fund-raising purposes by nonprofit charitable organizations whose ordinary activities do not involve the operation of such attractions shall be exempt from the surcharge imposed by sections 67.1185 to 67.1189.

(L. 1994 S.B. 534 § 1)



Section 67.1186 Retailers liable for surcharge, collection and return of surcharges.

Effective 28 Aug 1994

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1186. Retailers liable for surcharge, collection and return of surcharges. — Every retailer, vendor, operator, and other person who sells goods and services subject to the surcharge imposed pursuant to sections 67.1185 to 67.1189 shall be liable and responsible for the payment of surcharges due and shall make a return and remit such surcharges to the county, at such times and in such manner as the governing body of the county shall prescribe. The collection of the surcharges imposed by this section shall be computed in accordance with schedules or systems approved by the governing body of the county. Such schedules or systems shall be designed so that no surcharge is charged on any sale of one dollar or less.

(L. 1994 S.B. 534 § 2)



Section 67.1187 Tourism surcharge trust fund, established — use.

Effective 28 Aug 1994

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1187. Tourism surcharge trust fund, established — use. — All surcharges authorized and collected under sections 67.1185 to 67.1189 shall be deposited by the county in a special trust fund to be known as the "County Tourism Surcharge Trust Fund". The moneys in such fund shall not be commingled with any funds of the county. Moneys in the fund shall be used solely by the county for funding public safety services, including, but not limited to, fire protection activities and ambulance services, and for funding the promotion of tourism within the county. Seventy-five percent of the surcharges collected shall be used, upon appropriation, solely for funding public safety services, and twenty-five percent of the surcharges collected shall be used, upon appropriation, for tourism marketing and promotional purposes. The surcharge authorized by sections 67.1185 to 67.1189 shall be in addition to any and all other taxes allowed by law, but no order imposing a surcharge under sections 67.1185 to 67.1189 shall be effective unless the governing body of the county submits to the voters of the county at a county or state general, primary or special election a proposal to authorize the governing body of the county to impose such surcharge.

(L. 1994 S.B. 534 § 3)



Section 67.1188 Ballot for submission.

Effective 28 Aug 1994

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1188. Ballot for submission. — 1. The ballot of submission shall contain, but need not be limited to:

­

­

2. If a majority of the votes cast on the proposal by the qualified voters voting thereon are in favor of the proposal, then the order imposing the surcharge becomes effective. If a majority of the votes cast by the qualified voters voting on the proposal are opposed to the proposal, then the governing body of the county shall have no power to impose the surcharge authorized in sections 67.1185 to 67.1189 unless and until the governing body of the county again submits another proposal to authorize the governing body of the county to impose the surcharge authorized by sections 67.1185 to 67.1189, and such proposal is approved by the requisite majority of the qualified voters voting thereon.

(L. 1994 S.B. 534 § 4)



Section 67.1189 Effective date of surcharge.

Effective 28 Aug 1994

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1189. Effective date of surcharge. — The surcharge authorized by sections 67.1185 to 67.1189 shall become effective within ninety days from the date such surcharges are approved by the voters of the county pursuant to section 67.1188. After the effective date of any surcharge imposed under the provisions of sections 67.1185 to 67.1189, the county shall perform all functions incident to the administration, collection, enforcement, and operation of the surcharge. The surcharge imposed under sections 67.1185 to 67.1189 shall be reported upon such forms and under such administrative rules and regulations as may be prescribed by the governing body of the county.

(L. 1994 S.B. 534 § 5)



Section 67.1200 Definitions.

Effective 28 Aug 1992

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1200. Definitions. — As used in sections 67.1200 to 67.1222, the following terms mean:

(1) "AICUZ study", the air installation compatibility use zone study for the military airport;

(2) "Airport hazard", any structure or tree or use of land which would exceed the federal obstruction standards as contained in 14 CFR, sections 77.21, 77.23 and 77.25, as revised March 4, 1972, and which obstruct the air space required for the flight of military aircraft and landing or takeoff at a military airport or is otherwise hazardous to such landing or taking off of military aircraft;

(3) "Airport hazard area", any area of land or water upon which an airport hazard might be established if not prevented as provided by sections 67.1200 to 67.1222;

(4) "Compatible land use", any use of land adjacent to a military airport that will protect the owners, occupants, or users of the land from levels of noise or vibrations created by the operations of the airport, including the taking off and landing of military aircraft, that may endanger the health, safety, or welfare of the owners, occupants, or users of the land, and protect military airport users from airport hazards;

(5) "Controlled compatible land use area", an area located outside military airport boundaries and within the sound level exposure are above 65 ldn as established by the current AICUZ study for the military airport;

(6) "Ldn", the level of average noise energy received during the day and night at a given location, measured in decibels;

(7) "Military", any unit or organization authorized for the purpose of the national defense by the United States or the state of Missouri;

(8) "Military airport", any area of land designed and set aside for the landing and takeoff of military aircraft and used, or to be used, in the interest of the public for such purposes, and owned or operated by a federal defense agency;

(9) "Obstruction", any tangible, inanimate physical object, natural or artificial, protruding above the surface of the ground;

(10) "Person", any individual, firm, copartnership, corporation, company, association, joint stock association, or body politic, and includes any trustee, receiver, assignee, or other similar representative thereof;

(11) "Political subdivision", a township containing all or part of a military airport which is located in a county with a population of more than forty thousand inhabitants but less than fifty thousand inhabitants, which adjoins a county of the first classification with a charter form of government containing all or part of a city with a population of at least three hundred fifty thousand inhabitants;

(12) "Structure", any object constructed or installed by man, including, but without limitation, buildings, towers, smokestacks, and overhead transmission lines, including the poles or other structures supporting the same.

(L. 1992 H.B. 1434 & 1490 § 12)



Section 67.1203 Political subdivision may adopt and enforce airport hazard area zoning — hazard area may be divided into zones.

Effective 28 Aug 1992

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1203. Political subdivision may adopt and enforce airport hazard area zoning — hazard area may be divided into zones. — To prevent the creation of an airport hazard, a political subdivision in which an airport hazard area is located may adopt, administer, and enforce, under its police power, airport hazard area zoning regulations for the airport hazard area. The airport hazard area zoning regulations may divide an airport hazard area into zones and for each zone:

(1) Specify the land uses permitted;

(2) Regulate the type of structures; and

(3) Restrict the height of structures and objects of natural growth to prevent the creation of an obstruction to flight operations or air navigation.

(L. 1992 H.B. 1434 & 1490 § 13)



Section 67.1205 Airport compatible land use zoning regulation may be adopted, when — regulation of land adjacent or in vicinity of airport, requirement.

Effective 28 Aug 1992

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1205. Airport compatible land use zoning regulation may be adopted, when — regulation of land adjacent or in vicinity of airport, requirement. — 1. A political subdivision may adopt, administer, and enforce, under its police power, airport compatible land use zoning regulations for the part of a controlled compatible land use area located within the political subdivision if the airport is:

(1) Used in the interest of the public to the benefit of the political subdivision; or

(2) Located within the political subdivision and owned or operated by a federal defense agency or by the state.

2. The political subdivision by ordinance or resolution may implement, in connection with airport compatible land use zoning regulations, any federal law or rules controlling the use of land located adjacent to or in the immediate vicinity of the airport. The airport compatible land use zoning regulations shall include a statement that the airport fulfills an essential community purpose.

(L. 1992 H.B. 1434 & 1490 § 14)



Section 67.1207 County commission in certain counties submit to voters proposition to adopt township military airport zoning — plan for all areas in airport hazard area.

Effective 28 Aug 1992

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1207. County commission in certain counties submit to voters proposition to adopt township military airport zoning — plan for all areas in airport hazard area. — The county commission in a county which has not voted to adopt countywide planning or zoning pursuant to the provisions of sections 64.510 to 64.695 or sections 64.800 to 64.905 shall, upon a petition signed by a number of qualified voters in the township equal to five percent of the total vote for governor in such township at the most recent general election in which a governor was elected, submit to a vote of the voters of the township a proposition adopting township military airport zoning under the provisions of sections 67.1200 to 67.1222. Upon a favorable majority vote, the county commission shall provide for the preparation, adoption, amendment, extension and carrying out of a comprehensive plan for all areas within the airport hazard area, and the controlled compatible land use area.

(L. 1992 H.B. 1434 & 1490 § 15)



Section 67.1210 Airport planning commission created — appointment, qualifications — chairman to be elected by members — terms — removal from office, procedure — vacancies.

Effective 28 Aug 1992

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1210. Airport planning commission created — appointment, qualifications — chairman to be elected by members — terms — removal from office, procedure — vacancies. — Upon the adoption of the plan there is created in that county an "Airport Planning Commission". The commission so appointed shall be known as the "Airport Zoning Commission". The airport zoning commission shall consist of two members from each city which lies within all or part of the airport hazard area, and the controlled compatible land use area, selected by the governing body of the city, and two members from the unincorporated area of the county which lies within all or part of the airport hazard area, and the controlled compatible land use area, selected by the governing body of the county. One additional member to act as chairman shall be selected by a majority vote of the members selected by the political subdivisions. The terms of the members of the airport zoning commission shall be for six years, excepting that when the board shall first be created, two of the members appointed by each municipality shall be appointed for a term of two years and two for a term of four years. Members may be removed for cause by the appointing authority upon written charges after public hearing. Vacancies shall be filled for the unexpired term of any member whose office becomes vacant in the same manner in which such member was selected.

(L. 1992 H.B. 1434 & 1490 § 15)



Section 67.1212 Election to establish military airport zoning, ballot form.

Effective 28 Aug 1992

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1212. Election to establish military airport zoning, ballot form. — 1. Before the county commission shall adopt any plan or create any township airport zoning commission provided for in sections 67.1200 to 67.1222, it shall order the question as to whether or not the county commission shall adopt military airport zoning, to be submitted to the voters of the township in which an airport hazard area exists.

2. The question shall be submitted in substantially the following form:

­

­

­­

­

(L. 1992 H.B. 1434 & 1490 § 16)



Section 67.1214 Municipality adopting zoning ordinance, procedure — conflict in regulation, more stringent limitation to prevail.

Effective 28 Aug 1992

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1214. Municipality adopting zoning ordinance, procedure — conflict in regulation, more stringent limitation to prevail. — 1. Any municipality which has adopted, or hereafter adopts, zoning ordinances under the provisions of chapter 89 may incorporate therein such airport zoning regulations as are provided for by sections 67.1200 to 67.1222, and to administer and enforce the same as provided in sections 67.1200 to 67.1222.

2. In the event of any conflict between any airport zoning regulations adopted or established under sections 67.1200 to 67.1222 and any other regulations applicable to the same area, whether the conflict is with respect to the height of structures, or trees, the use of land, or any other matter, the more stringent limitation or requirement shall govern and prevail.

(L. 1992 H.B. 1434 & 1490 § 17)



Section 67.1216 Lights and markers to warn military aircraft, municipality permitted to install, operate and maintain — alteration or interference with use of structures or trees prohibited — preexisting nonconforming structures or trees not to be altered to cause hazards.

Effective 28 Aug 1992

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1216. Lights and markers to warn military aircraft, municipality permitted to install, operate and maintain — alteration or interference with use of structures or trees prohibited — preexisting nonconforming structures or trees not to be altered to cause hazards. — 1. All airport zoning regulations adopted under sections 67.1200 to 67.1222 shall be reasonable and none shall impose any requirement or restriction which is not necessary to effectuate the purposes of sections 67.1200 to 67.1222.

2. No airport zoning regulations adopted under sections 67.1200 to 67.1222 shall require the removal, lowering, or other change or alteration of any structure or tree, or interfere with any use, not conforming to the regulations when adopted or amended, except that they may require the owner thereof to permit the municipality at its own expense to install, operate, and maintain thereon such markers and lights as may be necessary to indicate to operators of military aircraft the presence of the airport hazard.

3. All such regulations shall provide that no preexisting nonconforming structure, tree, or use, shall be replaced, rebuilt, altered, allowed to grow higher, or replanted, so as to constitute a greater airport hazard than it was when such airport zoning regulations or amendments thereto were adopted.

(L. 1992 H.B. 1434 & 1490 § 18)



Section 67.1218 Variances to zoning rules by alteration to building or permitting growth of trees, procedure for variance applications to board of adjustment, when — lights and marks to warn aircraft, powers of municipalities.

Effective 28 Aug 1992

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1218. Variances to zoning rules by alteration to building or permitting growth of trees, procedure for variance applications to board of adjustment, when — lights and marks to warn aircraft, powers of municipalities. — Any person desiring to erect or increase the height of any structure, or to permit the growth of any tree, or otherwise use his property in violation of airport zoning regulations adopted under sections 67.1200 to 67.1222, may apply to the board of adjustment for a variance from the zoning regulations. Such variances shall be allowed where a literal application or enforcement of the regulations would result in practical difficulty or unnecessary hardship and the relief granted would not be contrary to the public interest, except that any such variance may be allowed subject to any reasonable conditions that the board of adjustment may deem necessary to effectuate the purposes of sections 67.1200 to 67.1222, including the reservation of the right of the municipality, at its own expense, to install, operate, and maintain thereon such markers and lights as may be necessary to indicate to operators of military aircraft the presence of the airport hazard.

(L. 1992 H.B. 1434 & 1490 § 19)



Section 67.1220 Board of adjustment, appointment — powers and duties — qualifications — chairman to be elected by members — removal of member from office, procedure — vacancies, terms — procedure to reverse orders.

Effective 28 Aug 1992

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1220. Board of adjustment, appointment — powers and duties — qualifications — chairman to be elected by members — removal of member from office, procedure — vacancies, terms — procedure to reverse orders. — 1. The governing body of any municipality availing or seeking to avail itself of the powers of sections 67.1200 to 67.1222 shall, by ordinance or resolution duly adopted, provide for the appointment of a board of adjustment. Such board of adjustment shall have the same powers and duties, and its procedure, and appeals thereto and therefrom, in all respects shall be governed by and subject to the same provisions established in chapter 89.

2. The concurring vote of a majority of the board shall be necessary to reverse any order, requirement, decision or determination of any administrative official or to decide in favor of the applicant on any matter upon which it is required to pass under any regulations adopted pursuant to sections 67.1200 to 67.1222 or to approve any variance therefrom.

3. The board of adjustment shall consist of two members from each municipality located within all or part of the airport hazard area, and the controlled compatible land use area, selected by the governing body thereof, and one additional member to act as chairman and to be selected by a majority vote of the members selected by the municipality. Members shall be removable for cause by the appointing authority upon written charges and after public hearing. Vacancies shall be filled for the unexpired term of any member whose office becomes vacant in the same manner in which such member was selected. The terms of the members of the board of adjustment shall be for five years, except that when the board shall first be created, one of the members appointed by each municipality shall be appointed for a term of two years and one for a term of four years.

(L. 1992 H.B. 1434 & 1490 § 20)



Section 67.1222 Administrative agency to administer and enforce but not to be members of board of adjustment — violations of airport zoning, penalties.

Effective 28 Aug 1992

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1222. Administrative agency to administer and enforce but not to be members of board of adjustment — violations of airport zoning, penalties. — 1. All airport zoning regulations adopted under sections 67.1200 to 67.1222 shall provide for the administration and enforcement of such regulations by an administrative agency, or by any official, board, or other existing agency of the municipality adopting the regulations, or of one or both of the political subdivisions which participated therein, but in no case shall such administrative agency be or include any member of the board of adjustment. The duties of any administrative agency designated pursuant to sections 67.1200 to 67.1222 shall not include any of the powers delegated to the board of adjustment.

2. Each violation of sections 67.1200 to 67.1222 or of any regulation, order, or rule promulgated pursuant to sections 67.1200 to 67.1222 shall constitute a misdemeanor, and the perpetrator thereof, upon conviction, shall be punished accordingly. Each day a violation continues to exist shall constitute a separate offense.

(L. 1992 H.B. 1434 & 1490 § 21)



Section 67.1224 Airport zoning regulation not applicable to certain counties.

Effective 28 Aug 1992

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1224. Airport zoning regulation not applicable to certain counties. — Nothing in sections 67.1200 to 67.1222 shall apply to any county of the first class with a charter form of government with a population in excess of nine hundred thousand.

(L. 1992 H.B. 1434 & 1490 § 22)



Section 67.1230 Countywide agricultural commodity research district, procedure to establish — assessment fee not to exceed twenty-five cents per acre.

Effective 28 Aug 1993

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1230. Countywide agricultural commodity research district, procedure to establish — assessment fee not to exceed twenty-five cents per acre. — Any county in which large scale commercial agriculture commodity production is a significant part of the county's economic base may, by vote of the governing body of the county and shall upon receipt of petitions signed by at least ten percent of those persons qualified to vote on the proposal under the provisions of this section, submit to persons in the county who own land devoted to the production of commercial agricultural commodities a proposal to create a countywide commodity research district with an assessment of a fee not to exceed twenty-five cents per acre on all land within the county on which commercial agricultural commodities are produced. The proposal shall be submitted to owners of land within the county which is classified for assessment and taxation purposes as agricultural and horticultural property and which is used for the production of the agricultural commodities, including but not limited to: livestock and livestock products, including but not limited to cattle and calves, hogs, dairy products, turkeys, broilers, chicken eggs, sheep and lambs, aquiculture, and honey; and crops, including but not limited to soybeans, cotton, peanuts, cow peas, wheat, corn, oats, barley, kafir, rye, flax, grain sorghum, rice, tobacco, apples, grapes, peaches, cucumbers, potatoes, and other vegetables and fruits intended for human or animal consumption if the income derived from the production of such agricultural commodities constitutes at least fifty percent of the total gross income derived from the land so classified.

(L. 1993 S.B. 84 § 1)



Section 67.1233 Ballot form for submission to affected landowner.

Effective 28 Aug 1993

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1233. Ballot form for submission to affected landowner. — The proposal shall be submitted to the affected landowners in substantially the following form:

­

­

(L. 1993 S.B. 84 § 2)



Section 67.1235 Majority of affected landowners required to form.

Effective 28 Aug 1993

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1235. Majority of affected landowners required to form. — If a majority of the affected landowners voting on the proposal approve the proposal, then the governing body of the county shall declare that an agricultural commodity research district comprised of the entire county has been formed. If a majority of the landowners voting on the proposal are opposed to the proposal, then the governing body of the county shall have no power to form an agricultural commodity district unless or until the governing body of the county shall again have submitted another proposal to authorize the creation of the district and the imposition and collection of the fee, and such proposal is approved by a majority vote of the affected landowners voting thereon.

(L. 1993 S.B. 84 § 3)



Section 67.1237 District to be incorporated when — meeting to be held within thirty days to elect board of supervisors — notice, publication, content — election of board, procedure, qualifications, terms, expenses, vacancies.

Effective 28 Aug 1993

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1237. District to be incorporated when — meeting to be held within thirty days to elect board of supervisors — notice, publication, content — election of board, procedure, qualifications, terms, expenses, vacancies. — Upon the passage of the proposal in the county, the governing body of the county shall, by order, declare the agricultural commodity research district to be incorporated and, within thirty days after the district has been declared organized, shall call a meeting of the landowners of the county subject to the fee for the purpose of electing a board of supervisors for the district to consist of five members to be selected from among the landowners of the county subject to the fee. At the time of calling the meeting, the governing body of the county shall give notice thereof by publication once a week for two consecutive weeks in a newspaper of general circulation within the county, the last publication to be at least ten days before the day of the meeting. The notice shall state the day, hour and place of the meeting. At the meeting, the landowners of the county subject to the fee shall elect a board of five supervisors, to be comprised of owners of real estate in the county subject to the fee. The landowners when assembled shall organize by the election of a chairperson and a secretary of the meeting who shall conduct the election. At the election, each and every acre of land in the county subject to the fee shall represent one vote and the five persons receiving the highest number of votes shall be declared elected as supervisors. Members of the board shall serve for a term of four years, except that, the members of the board shall determine by lot the terms of office for the members of the first board so that two shall be elected for a term of one year, one shall be elected for a term of two years, one shall be elected for a term of three years, and one shall be elected for a term of four years. Members of the board shall receive no compensation for their services, but shall be reimbursed for their actual and necessary expenses incurred in the performance of their duties out of funds of the district. In the same month of each year after the election of the first board of supervisors, the board of supervisors shall call a meeting of the landowners of the county subject to the fee in the same manner as provided for the calling of the first meeting, and the landowners shall meet at the time and place set by the board of supervisors and elect a supervisor as a successor to those supervisors whose terms of office are expiring. In the case of a vacancy in any office of supervisor, the remaining supervisors may fill such vacancy until the next annual meeting, when a successor shall be elected for the unexpired term.

(L. 1993 S.B. 84 § 4)



Section 67.1239 Officers of board of supervisors to be elected at first meeting — amount of fee to be set, collection by county collector.

Effective 28 Aug 1993

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1239. Officers of board of supervisors to be elected at first meeting — amount of fee to be set, collection by county collector. — At its first meeting the board shall organize by electing one of its members as chairperson, one as vice chairperson, one as secretary and one as treasurer. The board shall also set the amount of the fee to be imposed upon and collected from each landowner subject to the fee. The fee imposed shall be collected on behalf of the district by the county collector at the same time as county ad valorem taxes are collected and paid over to the board of supervisors.

(L. 1993 S.B. 84 § 5)



Section 67.1241 District to be body politic to sue and be sued — powers to contract — accept gifts and grants.

Effective 28 Aug 1993

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1241. District to be body politic to sue and be sued — powers to contract — accept gifts and grants. — Upon the declaration of incorporation by the governing body of the county, the agricultural commodity research district shall be a body politic and corporate by the name and style of the agricultural commodity research district of ______ County, and by that name shall be known in law, have perpetual succession, sue and be sued, plead and be impleaded, defend and be defended, in all courts and in all actions, pleas and matters whatsoever, and shall have the power to contract, and to purchase, hold, lease, rent and receive property. The board may seek and accept, on behalf of the district, gifts, devises, grants, and any other money or property made available to the district. The board may also, on behalf of the district, accept, receive and expend appropriations or other funding made by the state of Missouri or any of its political subdivisions or by the federal government.

(L. 1993 S.B. 84 § 6)



Section 67.1243 Fees to be deposited in financial institutions authorized to receive county funds — personnel may be employed by board.

Effective 28 Aug 1993

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1243. Fees to be deposited in financial institutions authorized to receive county funds — personnel may be employed by board. — The fees collected under the provisions of sections 67.1230 to 67.1253 shall be deposited by the board of supervisors in a financial institution within the county authorized by law to receive deposit of county funds and shall expend such funds only for the operation of the district and the purposes specified in sections 67.1230 to 67.1253. Where the board of supervisors has entered into an agreement with one or more other county agricultural commodity research districts, the joint board of supervisors may designate one financial institution in any county represented by a district party to the contract. The board may employ such personnel as necessary to carry out the provisions of sections 67.1230 to 67.1253.

(L. 1993 S.B. 84 § 7)



Section 67.1245 Research on agricultural commodities, planting, production, expansion and development, duties of district.

Effective 28 Aug 1993

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1245. Research on agricultural commodities, planting, production, expansion and development, duties of district. — The agricultural commodity research district shall conduct or contract for the conducting of both short-range and long-range research on agricultural commodities, the planting and production of agricultural commodities, the development and expansion of markets for agricultural commodities, agricultural commodity pest problems and such other research as the district may direct. The district shall hold meetings to ascertain and access agricultural needs of the county, determine the priority of needs, goals and research projects, and provide information and assistance to agricultural commodity producers of the county.

(L. 1993 S.B. 84 § 8)



Section 67.1247 Contracts and cooperation with other districts, colleges or universities to carry out responsibilities.

Effective 28 Aug 1993

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1247. Contracts and cooperation with other districts, colleges or universities to carry out responsibilities. — The board on behalf of the district may contract with or cooperate with any other county agricultural commodity research district and with the state university or any other college or university in this state to carry out the district's responsibilities under the provisions of sections 67.1230 to 67.1253. The board may also cooperate with and contract with the state department of agriculture or the United States Department of Agriculture.

(L. 1993 S.B. 84 § 9)



Section 67.1249 Grants may be awarded by board to conduct research.

Effective 28 Aug 1993

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1249. Grants may be awarded by board to conduct research. — The board of supervisors may award grants to any person, firm, corporation, institution or association to conduct research projects on agricultural commodities for the agricultural commodity research district.

(L. 1993 S.B. 84 § 10)



Section 67.1251 Joint districts may be formed to be governed by joint boards — contract to specify procedures for election of joint board.

Effective 28 Aug 1993

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1251. Joint districts may be formed to be governed by joint boards — contract to specify procedures for election of joint board. — Any county which has established an agricultural commodity research district may contract under the provisions of chapter 70 with any other county which has also established such a district to carry out common functions or to form a joint district. If a joint district is formed, it shall be governed by a joint board of supervisors comprised of two members of each board of supervisors of each participating county elected by the board of supervisors of the agricultural research district of that county. The contract creating the joint district shall specify the procedures for the election of the joint board and the terms of office of the members of the joint board. The joint board shall exercise such powers as may be designated by the contract creating the joint district, including the awarding of grants and cooperation with any other county agricultural commodity district or joint district or with any college or university or governmental unit to exercise any of the powers granted pursuant to the provisions of sections 67.1230 to 67.1253 to the participating county agricultural commodity districts comprising the joint district.

(L. 1993 S.B. 84 § 11)



Section 67.1253 Dissolution procedure for district — ballot form.

Effective 28 Aug 1993

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1253. Dissolution procedure for district — ballot form. — An agricultural research district may be dissolved by a vote of the landowners of the county who are qualified to vote on the creation of the district. An election to dissolve a district may be held upon a vote of the board of supervisors of the district and shall be held upon petition of a number of qualified landowners of the county equal to ten percent of all the qualified landowners of the county. The ballot of submission shall be in substantially the following form:

­

­

­­

­

(L. 1993 S.B. 84 § 12)



Section 67.1260 Counties may form business associations to provide health care insurance for prisoners in county jails.

Effective 28 Aug 1998

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1260. Counties may form business associations to provide health care insurance for prisoners in county jails. — 1. Notwithstanding any direct or implied prohibitions in chapter 375, 377, or 379, any three or more counties of this state may form a business association for the purpose of providing health insurance to cover the mandated costs of health care to prisoners in county jails.

2. The insurance pursuant to this section may be provided through private insurance companies, publicly established insurance companies or the establishment of a mutual insurance company.

3. The state of Missouri may join an association as a member to pay for the health care costs of state prisoners being held in county jails. The state may limit the extent to which it pays for such costs.

(L. 1998 S.B. 676 § 67.160)



Section 67.1263 License fee for county groups providing health insurance for prisoners — articles and bylaws to be filed, content — registered in-state agent required — license issued, when.

Effective 28 Aug 1998

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1263. License fee for county groups providing health insurance for prisoners — articles and bylaws to be filed, content — registered in-state agent required — license issued, when. — 1. Any group of counties desiring to provide health insurance for prisoners in county jails shall pay a license fee of one hundred dollars and file articles of association with the director of the department of insurance, financial institutions and professional registration.

2. The articles shall be filed in accordance with the provisions of sections 375.201 to 375.236. The articles shall include the names of the counties initially associated, the method by which other counties may be admitted to the association as members, the purposes for which organized, the amount of the initial assessment which is to be paid into the association, the method of assessment thereafter and the maximum amount of any assessment which the association may make against any member. The articles may also set a minimum time period for the contract and shall set the conditions under which any county may leave the association. The articles of association shall provide for bylaws and for the amendment of the bylaws and the articles of association.

3. Each association shall designate and maintain a registered agent within this state. Service upon the agent is service upon the association and each of its members.

4. The articles of association shall be accompanied by a copy of the initial bylaws of the association. The bylaws shall provide for a governing body for the association, a manner of election thereof, the manner in which assessments will be made, the specific kinds of insurance or indemnification which will be offered, the classes of membership which will be offered, and may provide that assessments of various amounts for particular classes of membership may be made. All assessments shall be uniform within classes. The bylaws may provide for the transfer of risks to other insurance companies or for reinsurance.

5. The director of the department of insurance, financial institutions and professional registration shall, within thirty days after the articles of association are filed with him or her, determine if the proposed association meets the requirements of sections 67.1260 to 67.1275. If it does, he or she shall issue a license to the association authorizing it to do business for a one-year period.

(L. 1998 S.B. 676 § 67.163)



Section 67.1266 Association may begin business, when — no liability for members of association — renewal license fee, annual report and amendments to articles and bylaws filed when.

Effective 28 Aug 1998

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1266. Association may begin business, when — no liability for members of association — renewal license fee, annual report and amendments to articles and bylaws filed when. — 1. An association which is licensed may, on the seventh day thereafter, commence to do business. The association shall be a body corporate and shall do business as a corporation.

2. No member of the association shall be liable for any amounts because of its membership in the association other than for assessments as provided in the articles and bylaws of the association.

3. The business of the association shall be conducted so as to preclude any distribution of income, profit or property of the association to the individual members thereof except in payment of claims or indemnities or upon the final dissolution of the association.

4. Annually thereafter, within thirty days before the expiration of its license, each association shall pay a renewal license fee of one hundred dollars and shall file a statement with the director of the department of insurance, financial institutions and professional registration giving a report of its activities for the preceding year.

5. Any existing association shall also, at the time it files for renewal of its license, file any amendments to its articles of association or bylaws which have been adopted in the preceding year.

(L. 1998 S.B. 676 § 67.166)



Section 67.1269 Association to formulate safety and health improvement program for the jails — content and procedure.

Effective 28 Aug 1998

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1269. Association to formulate safety and health improvement program for the jails — content and procedure. — 1. Any association insuring the health care costs of county jail prisoners shall formulate, implement and monitor a safety and health improvement program for the jails.

2. The program shall include a written accident, injury and illness reduction plan that promotes healthy conditions in county jails. The plan shall be based upon clearly stated goals and objectives.

3. The association shall consult the Missouri department of corrections and national accrediting organizations when formulating its programs.

(L. 1998 S.B. 676 § 67.169)



Section 67.1272 Director of the department of insurance, financial institutions and professional registration, right to examine association and to take over association, when.

Effective 28 Aug 1998

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1272. Director of the department of insurance, financial institutions and professional registration, right to examine association and to take over association, when. — 1. The director of the department of insurance, financial institutions and professional registration shall be authorized in accordance with sections 375.171* and 375.173**, to examine the affairs of any association organized pursuant to the provisions of sections 67.1260 to 67.1275.

2. If at any time any association fails or refuses to pay any claim finally adjudged to be due pursuant to the provisions of its articles of association and bylaws, or if the director of the department of insurance, financial institutions and professional registration determines that the association is unable to satisfy its contractual obligations, he or she shall immediately take charge of the association, its assets and affairs, and wind up those affairs as now provided by law in the case of life insurance companies.

(L. 1998 S.B. 676 § 67.172)

*Section 375.171 was repealed by H.B. 1574 § A, 1992.

**Section 375.173 was repealed by H.B. 385, et al. § A, 1991.



Section 67.1275 Exemption from premium tax for association.

Effective 28 Aug 1998

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1275. Exemption from premium tax for association. — No association organized pursuant to the provisions of sections 67.1260 to 67.1275 shall be required to pay any premium tax in connection with the conduct of its business.

(L. 1998 S.B. 676 § 67.175)



Section 67.1300 Sales tax authorized certain counties — rate — ballot form — expenditures — local economic development sales tax trust fund created — deposit, records, distribution refunds — abolishing tax — sections 32.085 and 32.087 applicable — economic development, definition.

Effective 28 Aug 2001

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1300. Sales tax authorized certain counties — rate — ballot form — expenditures — local economic development sales tax trust fund created — deposit, records, distribution refunds — abolishing tax — sections 32.085 and 32.087 applicable — economic development, definition. — 1. The governing body of any of the contiguous counties of the third classification without a township form of government enumerated in subdivisions (1) to (5) of this subsection or in any county of the fourth classification acting as a county of the second classification, having a population of at least forty thousand but less than forty-five thousand with a state university, and adjoining a county of the first classification with part of a city with a population of three hundred fifty thousand or more inhabitants or a county of the third classification with a township form of government and with a population of at least eight thousand but less than eight thousand four hundred inhabitants or a county of the third classification with more than fifteen townships having a population of at least twenty-one thousand inhabitants or a county of the third classification without a township form of government and with a population of at least seven thousand four hundred but less than eight thousand inhabitants or any county of the third classification with a population greater than three thousand but less than four thousand or any county of the third classification with a population greater than six thousand one hundred but less than six thousand four hundred or any county of the third classification with a population greater than six thousand eight hundred but less than seven thousand or any county of the third classification with a population greater than seven thousand eight hundred but less than seven thousand nine hundred or any county of the third classification with a population greater than eight thousand four hundred sixty but less than eight thousand five hundred or any county of the third classification with a population greater than nine thousand but less than nine thousand two hundred or any county of the third classification with a population greater than ten thousand five hundred but less than ten thousand six hundred or any county of the third classification with a population greater than twenty-three thousand five hundred but less than twenty-three thousand seven hundred or a county of the third classification with a population greater than thirty-three thousand but less than thirty-four thousand or a county of the third classification with a population greater than twenty thousand eight hundred but less than twenty-one thousand or a county of the third classification with a population greater than fourteen thousand one hundred but less than fourteen thousand five hundred or a county of the third classification with a population greater than twenty thousand eight hundred fifty but less than twenty-two thousand or a county of the third classification with a population greater than thirty-nine thousand but less than forty thousand or a county of the third classification with a township form of organization and a population greater than twenty-eight thousand but less than twenty-nine thousand or a county of the third classification with a population greater than fifteen thousand but less than fifteen thousand five hundred or a county of the third classification with a population greater than eighteen thousand but less than nineteen thousand seventy or a county of the third classification with a population greater than thirteen thousand nine hundred but less than fourteen thousand four hundred or a county of the third classification with a population greater than twenty-seven thousand but less than twenty-seven thousand five hundred or a county of the first classification without a charter form of government and a population of at least eighty thousand but not greater than eighty-three thousand or a county of the third classification with a population greater than fifteen thousand but less than fifteen thousand nine hundred without a township form of government which does not adjoin any county of the first, second or fourth classification or a county of the third classification with a population greater than twenty-three thousand but less than twenty-five thousand without a township form of government which does not adjoin any county of the second or fourth classification and does adjoin a county of the first classification with a population greater than one hundred twenty thousand but less than one hundred fifty thousand or in any county of the fourth classification acting as a county of the second classification, having a population of at least forty-eight thousand or any governing body of a municipality located in any of such counties may impose, by ordinance or order, a sales tax on all retail sales made in such county or municipality which are subject to taxation pursuant to the provisions of sections 144.010 to 144.525:

(1) A county with a population of at least four thousand two hundred inhabitants but not more than four thousand five hundred inhabitants;

(2) A county with a population of at least four thousand seven hundred inhabitants but not more than four thousand nine hundred inhabitants;

(3) A county with a population of at least seven thousand three hundred inhabitants but not more than seven thousand six hundred inhabitants;

(4) A county with a population of at least ten thousand one hundred inhabitants but not more than ten thousand three hundred inhabitants; and

(5) A county with a population of at least four thousand three hundred inhabitants but not more than four thousand five hundred inhabitants.

2. The maximum rate for a sales tax pursuant to this section shall be one percent for municipalities and one-half of one percent for counties.

3. The tax authorized by this section shall be in addition to any and all other sales taxes allowed by law, except that no ordinance or order imposing a sales tax pursuant to the provisions of this section shall be effective unless the governing body of the county or municipality submits to the voters of the county or municipality, at a regularly scheduled county, municipal or state general or primary election, a proposal to authorize the governing body of the county or municipality to impose a tax. Any sales tax imposed pursuant to this section shall not be authorized for a period of more than five years.

4. Such proposal shall be submitted in substantially the following form:

­

­

­­

­

5. All revenue received by a county or municipality from the tax authorized pursuant to the provisions of this section shall be deposited in a special trust fund and shall be used solely for economic development purposes within such county or municipality for so long as the tax shall remain in effect.

6. Once the tax authorized by this section is abolished or is terminated by any means, all funds remaining in the special trust fund shall be used solely for economic development purposes within the county or municipality. Any funds in such special trust fund which are not needed for current expenditures may be invested by the governing body in accordance with applicable laws relating to the investment of other county or municipal funds.

7. All sales taxes collected by the director of revenue pursuant to this section on behalf of any county or municipality, less one percent for cost of collection which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087, shall be deposited in a special trust fund, which is hereby created, to be known as the "Local Economic Development Sales Tax Trust Fund".

8. The moneys in the local economic development sales tax trust fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money in the trust fund and which was collected in each county or municipality imposing a sales tax pursuant to this section, and the records shall be open to the inspection of officers of the county or municipality and the public.

9. Not later than the tenth day of each month the director of revenue shall distribute all moneys deposited in the trust fund during the preceding month to the county or municipality which levied the tax. Such funds shall be deposited with the county treasurer of each such county or the appropriate municipal officer in the case of a municipal tax, and all expenditures of funds arising from the local economic development sales tax trust fund shall be by an appropriation act to be enacted by the governing body of each such county or municipality. Expenditures may be made from the fund for any economic development purposes authorized in the ordinance or order adopted by the governing body submitting the tax to the voters.

10. The director of revenue may authorize the state treasurer to make refunds from the amounts in the trust fund and credited to any county or municipality for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such counties and municipalities.

11. If any county or municipality abolishes the tax, the county or municipality shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such county or municipality, the director of revenue shall remit the balance in the account to the county or municipality and close the account of that county or municipality. The director of revenue shall notify each county or municipality of each instance of any amount refunded or any check redeemed from receipts due the county or municipality.

12. Except as modified in this section, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed pursuant to this section.

13. For purposes of this section, the term "economic development" is limited to the following:

(1) Operations of economic development or community development offices, including the salaries of employees;

(2) Provision of training for job creation or retention;

(3) Provision of infrastructure and sites for industrial development or for public infrastructure projects; and

(4) Refurbishing of existing structures and property relating to community development.

(L. 1996 H.B. 1237 § 1, A.L. 1997 S.B. 21, A.L. 1998 S.B. 936, A.L. 1999 S.B. 518, A.L. 2001 S.B. 323 & 230)



Section 67.1303 Sales tax authorized in certain cities and counties (Springfield, Joplin, all cities in Jasper County, Butler County and all cities therein, Buchanan County, and St. Joseph), rate — ballot, effective date — use of revenue, limitations — deposit of funds — economic development tax board required, membership, terms — board duties — annual report — repeal.

Effective 28 Aug 2011

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1303. Sales tax authorized in certain cities and counties (Springfield, Joplin, all cities in Jasper County, Butler County and all cities therein, Buchanan County, and St. Joseph), rate — ballot, effective date — use of revenue, limitations — deposit of funds — economic development tax board required, membership, terms — board duties — annual report — repeal. — 1. The governing body of any home rule city with more than one hundred fifty-one thousand five hundred but less than one hundred fifty-one thousand six hundred inhabitants, any home rule city with more than forty-five thousand five hundred but less than forty-five thousand nine hundred inhabitants and the governing body of any city within any county of the first classification with more than one hundred four thousand six hundred but less than one hundred four thousand seven hundred inhabitants and the governing body of any county of the third classification without a township form of government and with more than forty thousand eight hundred but less than forty thousand nine hundred inhabitants or any city within such county may impose, by order or ordinance, a sales tax on all retail sales made in the city or county which are subject to sales tax under chapter 144. In addition, the governing body of any county of the first classification with more than eighty-five thousand nine hundred but less than eighty-six thousand inhabitants or the governing body of any home rule city with more than seventy-three thousand but less than seventy-five thousand inhabitants may impose, by order or ordinance, a sales tax on all retail sales made in the city or county which are subject to sales tax under chapter 144. The tax authorized in this section shall not be more than one-half of one percent. The order or ordinance imposing the tax shall not become effective unless the governing body of the city or county submits to the voters of the city or county at a state general or primary election a proposal to authorize the governing body to impose a tax under this section. The tax authorized in this section shall be in addition to all other sales taxes imposed by law, and shall be stated separately from all other charges and taxes.

2. The ballot of submission for the tax authorized in this section shall be in substantially the following form:

­

­

­­

­

3. No revenue generated by the tax authorized in this section shall be used for any retail development project. At least twenty percent of the revenue generated by the tax authorized in this section shall be used solely for projects directly related to long-term economic development preparation, including, but not limited to, the following:

(1) Acquisition of land;

(2) Installation of infrastructure for industrial or business parks;

(3) Improvement of water and wastewater treatment capacity;

(4) Extension of streets;

(5) Providing matching dollars for state or federal grants;

(6) Marketing;

(7) Construction and operation of job training and educational facilities; and

(8) Providing grants and low-interest loans to companies for job training, equipment acquisition, site development, and infrastructure. Not more than twenty-five percent of the revenue generated may be used annually for administrative purposes, including staff and facility costs.

4. All revenue generated by the tax shall be deposited in a special trust fund and shall be used solely for the designated purposes. If the tax is repealed, all funds remaining in the special trust fund shall continue to be used solely for the designated purposes. Any funds in the special trust fund which are not needed for current expenditures may be invested by the governing body in accordance with applicable laws relating to the investment of other city or county funds.

5. Any city or county imposing the tax authorized in this section shall establish an economic development tax board. The board shall consist of eleven members, to be appointed as follows:

(1) Two members shall be appointed by the school boards whose districts are included within any economic development plan or area funded by the sales tax authorized in this section. Such members shall be appointed in any manner agreed upon by the affected districts;

(2) One member shall be appointed, in any manner agreed upon by the affected districts, to represent all other districts levying ad valorem taxes within the area selected for an economic development project or area funded by the sales tax authorized in this section, excluding representatives of the governing body of the city or county;

(3) One member shall be appointed by the largest public school district in the city or county;

(4) In each city or county, five members shall be appointed by the chief elected officer of the city or county with the consent of the majority of the governing body of the city or county;

(5) In each city, two members shall be appointed by the governing body of the county in which the city is located. In each county, two members shall be appointed by the governing body of the county. At the option of the members appointed by a city or county the members who are appointed by the school boards and other taxing districts may serve on the board for a term to coincide with the length of time an economic development project, plan, or designation of an economic development area is considered for approval by the board, or for the definite terms as provided in this subsection. If the members representing school districts and other taxing districts are appointed for a term coinciding with the length of time an economic development project, plan, or area is approved, such term shall terminate upon final approval of the project, plan, or designation of the area by the governing body of the city or county. If any school district or other taxing jurisdiction fails to appoint members of the board within thirty days of receipt of written notice of a proposed economic development plan, economic development project, or designation of an economic development area, the remaining members may proceed to exercise the power of the board. Of the members first appointed by the city or county, three shall be designated to serve for terms of two years, three shall be designated to serve for a term of three years, and the remaining members shall be designated to serve for a term of four years from the date of such initial appointments. Thereafter, the members appointed by the city or county shall serve for a term of four years, except that all vacancies shall be filled for unexpired terms in the same manner as were the original appointments.

6. The board, subject to approval of the governing body of the city or county, shall develop economic development plans, economic development projects, or designations of an economic development area, and shall hold public hearings and provide notice of any such hearings. The board shall vote on all proposed economic development plans, economic development projects, or designations of an economic development area, and amendments thereto, within thirty days following completion of the hearing on any such plan, project, or designation, and shall make recommendations to the governing body within ninety days of the hearing concerning the adoption of or amendment to economic development plans, economic development projects, or designations of an economic development area.

7. The board shall report at least annually to the governing body of the city or county on the use of the funds provided under this section and on the progress of any plan, project, or designation adopted under this section.

8. The governing body of any city or county that has adopted the sales tax authorized in this section may submit the question of repeal of the tax to the voters on any date available for elections for the city or county. The ballot of submission shall be in substantially the following form:

­

­

­­

­

9. Whenever the governing body of any city or county that has adopted the sales tax authorized in this section receives a petition, signed by ten percent of the registered voters of the city or county voting in the last gubernatorial election, calling for an election to repeal the sales tax imposed under this section, the governing body shall submit to the voters a proposal to repeal the tax. If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the repeal, that repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the tax shall remain effective until the question is resubmitted under this section to the qualified voters and the repeal is approved by a majority of the qualified voters voting on the question.

(L. 2004 S.B. 1155, A.L. 2011 H.B. 161 merged with S.B. 117)



Section 67.1305 Retail sales tax may be imposed in lieu of certain local economic development sales tax — ballot language — collection and distribution of moneys — trust fund and board to be established — repeal of tax, procedure.

Effective 28 Aug 2012

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1305. Retail sales tax may be imposed in lieu of certain local economic development sales tax — ballot language — collection and distribution of moneys — trust fund and board to be established — repeal of tax, procedure. — 1. As used in this section, the term "city" shall mean any incorporated city, town, or village.

2. In lieu of the sales taxes authorized under sections 67.1300 and 67.1303, the governing body of any city or county may impose, by order or ordinance, a sales tax on all retail sales made in the city or county which are subject to sales tax under chapter 144. The tax authorized in this section shall not be more than one-half of one percent. The order or ordinance imposing the tax shall not become effective unless the governing body of the city or county submits to the voters of the city or county at any citywide, county or state general, primary or special election a proposal to authorize the governing body to impose a tax under this section. The tax authorized in this section shall be in addition to all other sales taxes imposed by law, and shall be stated separately from all other charges and taxes. The tax authorized in this section shall not be imposed by any city or county that has imposed a tax under section 67.1300 or 67.1303 unless the tax imposed under those sections has expired or been repealed.

3. The ballot of submission for the tax authorized in this section shall be in substantially the following form:

­

­

­­

­

4. All sales taxes collected by the director of revenue under this section on behalf of any county or municipality, less one percent for cost of collection which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087, shall be deposited in a special trust fund, which is hereby created, to be known as the "Local Option Economic Development Sales Tax Trust Fund".

5. The moneys in the local option economic development sales tax trust fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money in the trust fund and which was collected in each city or county imposing a sales tax pursuant to this section, and the records shall be open to the inspection of officers of the city or county and the public.

6. Not later than the tenth day of each month the director of revenue shall distribute all moneys deposited in the trust fund during the preceding month to the city or county which levied the tax. Such funds shall be deposited with the county treasurer of each such county or the appropriate municipal officer in the case of a municipal tax, and all expenditures of funds arising from the local economic development sales tax trust fund shall be in accordance with this section.

7. The director of revenue may authorize the state treasurer to make refunds from the amounts in the trust fund and credited to any city or county for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such cities and counties.

8. If any county or municipality abolishes the tax, the city or county shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such city or county, the director of revenue shall remit the balance in the account to the city or county and close the account of that city or county. The director of revenue shall notify each city or county of each instance of any amount refunded or any check redeemed from receipts due the city or county.

9. Except as modified in this section, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed pursuant to this section.

10. (1) No revenue generated by the tax authorized in this section shall be used for any retail development project, except for the redevelopment of downtown areas and historic districts. Not more than twenty-five percent of the revenue generated shall be used annually for administrative purposes, including staff and facility costs.

(2) At least twenty percent of the revenue generated by the tax authorized in this section shall be used solely for projects directly related to long-term economic development preparation, including, but not limited to, the following:

(a) Acquisition of land;

(b) Installation of infrastructure for industrial or business parks;

(c) Improvement of water and wastewater treatment capacity;

(d) Extension of streets;

(e) Public facilities directly related to economic development and job creation; and

(f) Providing matching dollars for state or federal grants relating to such long-term projects.

(3) The remaining revenue generated by the tax authorized in this section may be used for, but shall not be limited to, the following:

(a) Marketing;

(b) Providing grants and loans to companies for job training, equipment acquisition, site development, and infrastructures;

(c) Training programs to prepare workers for advanced technologies and high skill jobs;

(d) Legal and accounting expenses directly associated with the economic development planning and preparation process;

(e) Developing value-added and export opportunities for Missouri agricultural products.

11. All revenue generated by the tax shall be deposited in a special trust fund and shall be used solely for the designated purposes. If the tax is repealed, all funds remaining in the special trust fund shall continue to be used solely for the designated purposes. Any funds in the special trust fund which are not needed for current expenditures may be invested by the governing body in accordance with applicable laws relating to the investment of other city or county funds.

12. (1) Any city or county imposing the tax authorized in this section shall establish an economic development tax board. The volunteer board shall receive no compensation or operating budget.

(2) The economic development tax board established by a city shall consist of at least five members, but may be increased to nine members. Either a five-member or nine-member board shall be designated in the order or ordinance imposing the sales tax authorized by this section, and the members are to be appointed as follows:

(a) One member of a five-member board, or two members of a nine-member board, shall be appointed by the school districts included within any economic development plan or area funded by the sales tax authorized in this section. Such member or members shall be appointed in any manner agreed upon by the affected districts;

(b) Three members of a five-member board, or five members of a nine-member board, shall be appointed by the chief elected officer of the city with the consent of the majority of the governing body of the city;

(c) One member of a five-member board, or two members of a nine-member board, shall be appointed by the governing body of the county in which the city is located.

(3) The economic development tax board established by a county shall consist of seven members, to be appointed as follows:

(a) One member shall be appointed by the school districts included within any economic development plan or area funded by the sales tax authorized in this section. Such member shall be appointed in any manner agreed upon by the affected districts;

(b) Four members shall be appointed by the governing body of the county; and

(c) Two members from the cities, towns, or villages within the county appointed in any manner agreed upon by the chief elected officers of the cities or villages.

­­

­

(4) If an economic development tax board established by a city is already in existence on August 28, 2012, any increase in the number of members of the board shall be designated in an order or ordinance. The four board members added to the board shall be appointed to a term with an expiration coinciding with the expiration of the terms of the three board member positions that were originally appointed to terms of two years. Thereafter, the additional members appointed shall serve for a term of four years, except that all vacancies shall be filled for unexpired terms in the same manner as were the additional appointments.

13. The board, subject to approval of the governing body of the city or county, shall consider economic development plans, economic development projects, or designations of an economic development area, and shall hold public hearings and provide notice of any such hearings. The board shall vote on all proposed economic development plans, economic development projects, or designations of an economic development area, and amendments thereto, within thirty days following completion of the hearing on any such plan, project, or designation, and shall make recommendations to the governing body within ninety days of the hearing concerning the adoption of or amendment to economic development plans, economic development projects, or designations of an economic development area. The governing body of the city or county shall have the final determination on use and expenditure of any funds received from the tax imposed under this section.

14. The board may consider and recommend using funds received from the tax imposed under this section for plans, projects or area designations outside the boundaries of the city or county imposing the tax if, and only if:

(1) The city or county imposing the tax or the state receives significant economic benefit from the plan, project or area designation; and

(2) The board establishes an agreement with the governing bodies of all cities and counties in which the plan, project or area designation is located detailing the authority and responsibilities of each governing body with regard to the plan, project or area designation.

15. Notwithstanding any other provision of law to the contrary, the economic development sales tax imposed under this section when imposed within a special taxing district, including but not limited to a tax increment financing district, neighborhood improvement district, or community improvement district, shall be excluded from the calculation of revenues available to such districts, and no revenues from any sales tax imposed under this section shall be used for the purposes of any such district unless recommended by the economic development tax board established under this section and approved by the governing body imposing the tax.

16. The board and the governing body of the city or county imposing the tax shall report at least annually to the governing body of the city or county on the use of the funds provided under this section and on the progress of any plan, project, or designation adopted under this section and shall make such report available to the public.

17. Not later than the first day of March each year the board shall submit to the joint committee on economic development a report, not exceeding one page in length, which must include the following information for each project using the tax authorized under this section:

(1) A statement of its primary economic development goals;

(2) A statement of the total economic development sales tax revenues received during the immediately preceding calendar year;

(3) A statement of total expenditures during the preceding calendar year in each of the following categories:

(a) Infrastructure improvements;

(b) Land and/or buildings;

(c) Machinery and equipment;

(d) Job training investments;

(e) Direct business incentives;

(f) Marketing;

(g) Administration and legal expenses; and

(h) Other expenditures.

18. The governing body of any city or county that has adopted the sales tax authorized in this section may submit the question of repeal of the tax to the voters on any date available for elections for the city or county. The ballot of submission shall be in substantially the following form:

­

­

­­

­

19. Whenever the governing body of any city or county that has adopted the sales tax authorized in this section receives a petition, signed by ten percent of the registered voters of the city or county voting in the last gubernatorial election, calling for an election to repeal the sales tax imposed under this section, the governing body shall submit to the voters a proposal to repeal the tax. If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the repeal, that repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the tax shall remain effective until the question is resubmitted under this section to the qualified voters and the repeal is approved by a majority of the qualified voters voting on the question.

20. If any provision of this section or section 67.1303 or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or application of this section or section 67.1303 which can be given effect without the invalid provision or application, and to this end the provisions of this section and section 67.1303 are declared severable.

(L. 2005 H.B. 58 merged with S.B. 210 merged with S.B. 343 and L. 2005 H.B. 186, A.L. 2011 H.B. 315, A.L. 2012 S.B. 628)



Section 67.1350 Annexation by certain cities to promote economic development (Warrensburg).

Effective 28 Aug 2005

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1350. Annexation by certain cities to promote economic development (Warrensburg). — Notwithstanding the provisions of any other law to the contrary, the governing body of any third class city with a population of at least fifteen thousand but not more than seventeen thousand inhabitants which is the county seat of a county of the second or fourth classification which has a state university located in such city may annex areas along a road or highway up to two and one-half miles from the existing boundaries of the city for the purpose of promoting economic development through the refurbishing of existing structures and the construction and maintenance of infrastructure and property for the enhancement of community development of an existing airport.

(L. 1996 H.B. 1237 § 26, A.L. 2005 H.B. 58 merged with H.B. 215 merged with S.B. 490)



Section 67.1352 Annexation of municipal airports, when (city of Monett).

Effective 28 Aug 2001

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1352. Annexation of municipal airports, when (city of Monett). — Notwithstanding the provisions of any other law to the contrary, the governing body of any third class city with a population of at least seven thousand but not more than seven thousand five hundred located in a county of the third classification without a township form of government and with a population of at least twenty-seven thousand two hundred but not more than twenty-seven thousand six hundred may annex the area of any municipal airport located along a state highway within six miles of such city and areas contiguous to the municipal airport.

(L. 2001 H.B. 922)



Section 67.1360 Transient guests to pay tax for funding the promotion of tourism, certain cities and counties, vote required.

Effective 28 Aug 2012

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

*67.1360. Transient guests to pay tax for funding the promotion of tourism, certain cities and counties, vote required. — 1. The governing body of the following cities and counties may impose a tax as provided in this section:

(1) A city with a population of more than seven thousand and less than seven thousand five hundred;

(2) A county with a population of over nine thousand six hundred and less than twelve thousand which has a total assessed valuation of at least sixty-three million dollars, if the county submits the issue to the voters of such county prior to January 1, 2003;

(3) A third class city which is the county seat of a county of the third classification without a township form of government with a population of at least twenty-five thousand but not more than thirty thousand inhabitants;

(4) Any fourth class city having, according to the last federal decennial census, a population of more than one thousand eight hundred fifty inhabitants but less than one thousand nine hundred fifty inhabitants in a county of the first classification with a charter form of government and having a population of greater than six hundred thousand but less than nine hundred thousand inhabitants;

(5) Any city having a population of more than three thousand but less than eight thousand inhabitants in a county of the fourth classification having a population of greater than forty-eight thousand inhabitants;

(6) Any city having a population of less than two hundred fifty inhabitants in a county of the fourth classification having a population of greater than forty-eight thousand inhabitants;

(7) Any fourth class city having a population of more than two thousand five hundred but less than three thousand inhabitants in a county of the third classification having a population of more than twenty-five thousand but less than twenty-seven thousand inhabitants;

(8) Any third class city with a population of more than three thousand two hundred but less than three thousand three hundred located in a county of the third classification having a population of more than thirty-five thousand but less than thirty-six thousand;

(9) Any county of the second classification without a township form of government and a population of less than thirty thousand;

(10) Any city of the fourth class in a county of the second classification without a township form of government and a population of less than thirty thousand;

(11) Any county of the third classification with a township form of government and a population of at least twenty-eight thousand but not more than thirty thousand;

(12) Any city of the fourth class with a population of more than one thousand eight hundred but less than two thousand in a county of the third classification with a township form of government and a population of at least twenty-eight thousand but not more than thirty thousand;

(13) Any city of the third class with a population of more than seven thousand two hundred but less than seven thousand five hundred within a county of the third classification with a population of more than twenty-one thousand but less than twenty-three thousand;

(14) Any fourth class city having a population of more than two thousand eight hundred but less than three thousand one hundred inhabitants in a county of the third classification with a township form of government having a population of more than eight thousand four hundred but less than nine thousand inhabitants;

(15) Any fourth class city with a population of more than four hundred seventy but less than five hundred twenty inhabitants located in a county of the third classification with a population of more than fifteen thousand nine hundred but less than sixteen thousand inhabitants;

(16) Any third class city with a population of more than three thousand eight hundred but less than four thousand inhabitants located in a county of the third classification with a population of more than fifteen thousand nine hundred but less than sixteen thousand inhabitants;

(17) Any fourth class city with a population of more than four thousand three hundred but less than four thousand five hundred inhabitants located in a county of the third classification without a township form of government with a population greater than sixteen thousand but less than sixteen thousand two hundred inhabitants;

(18) Any fourth class city with a population of more than two thousand four hundred but less than two thousand six hundred inhabitants located in a county of the first classification without a charter form of government with a population of more than fifty-five thousand but less than sixty thousand inhabitants;

(19) Any fourth class city with a population of more than two thousand five hundred but less than two thousand six hundred inhabitants located in a county of the third classification with a population of more than nineteen thousand one hundred but less than nineteen thousand two hundred inhabitants;

(20) Any county of the third classification without a township form of government with a population greater than sixteen thousand but less than sixteen thousand two hundred inhabitants;

(21) Any county of the second classification with a population of more than forty-four thousand but less than fifty thousand inhabitants;

(22) Any third class city with a population of more than nine thousand five hundred but less than nine thousand seven hundred inhabitants located in a county of the first classification without a charter form of government and with a population of more than one hundred ninety-eight thousand but less than one hundred ninety-eight thousand two hundred inhabitants;

(23) Any city of the fourth classification with more than five thousand two hundred but less than five thousand three hundred inhabitants located in a county of the third classification without a township form of government and with more than twenty-four thousand five hundred but less than twenty-four thousand six hundred inhabitants;

(24) Any third class city with a population of more than nineteen thousand nine hundred but less than twenty thousand in a county of the first classification without a charter form of government and with a population of more than one hundred ninety-eight thousand but less than one hundred ninety-eight thousand two hundred inhabitants;

(25) Any city of the fourth classification with more than two thousand six hundred but less than two thousand seven hundred inhabitants located in any county of the third classification without a township form of government and with more than fifteen thousand three hundred but less than fifteen thousand four hundred inhabitants;

(26) Any county of the third classification without a township form of government and with more than fourteen thousand nine hundred but less than fifteen thousand inhabitants;

(27) Any city of the fourth classification with more than five thousand four hundred but fewer than five thousand five hundred inhabitants and located in more than one county;

(28) Any city of the fourth classification with more than six thousand three hundred but fewer than six thousand five hundred inhabitants and located in more than one county through the creation of a tourism district which may include, in addition to the geographic area of such city, the area encompassed by the portion of the school district, located within a county of the first classification with more than ninety-three thousand eight hundred but fewer than ninety-three thousand nine hundred inhabitants, having an average daily attendance for school year 2005-06 between one thousand eight hundred and one thousand nine hundred;

(29) Any city of the fourth classification with more than seven thousand seven hundred but less than seven thousand eight hundred inhabitants located in a county of the first classification with more than ninety-three thousand eight hundred but less than ninety-three thousand nine hundred inhabitants;

(30) Any city of the fourth classification with more than two thousand nine hundred but less than three thousand inhabitants located in a county of the first classification with more than seventy-three thousand seven hundred but less than seventy-three thousand eight hundred inhabitants;

(31) Any city of the third classification with more than nine thousand three hundred but less than nine thousand four hundred inhabitants;

(32) Any city of the fourth classification with more than three thousand eight hundred but fewer than three thousand nine hundred inhabitants and located in any county of the first classification with more than thirty-nine thousand seven hundred but fewer than thirty-nine thousand eight hundred inhabitants;

(33) Any city of the fourth classification with more than one thousand eight hundred but fewer than one thousand nine hundred inhabitants and located in any county of the first classification with more than one hundred thirty-five thousand four hundred but fewer than one hundred thirty-five thousand five hundred inhabitants;

(34) Any county of the third classification without a township form of government and with more than twelve thousand one hundred but fewer than twelve thousand two hundred inhabitants;

(35) Any city of the fourth classification with more than three thousand eight hundred but fewer than four thousand inhabitants and located in more than one county; provided, however, that motels owned by not-for-profit organizations are exempt; or

(36) Any city of the fourth classification with more than five thousand but fewer than five thousand five hundred inhabitants and located in any county with a charter form of government and with more than two hundred thousand but fewer than three hundred fifty thousand inhabitants.

2. The governing body of any city or county listed in subsection 1 of this section may impose a tax on the charges for all sleeping rooms paid by the transient guests of hotels, motels, bed and breakfast inns and campgrounds and any docking facility which rents slips to recreational boats which are used by transients for sleeping, which shall be at least two percent, but not more than five percent per occupied room per night, except that such tax shall not become effective unless the governing body of the city or county submits to the voters of the city or county at a state general, primary or special election, a proposal to authorize the governing body of the city or county to impose a tax pursuant to the provisions of this section and section 67.1362. The tax authorized by this section and section 67.1362 shall be in addition to any charge paid to the owner or operator and shall be in addition to any and all taxes imposed by law and the proceeds of such tax shall be used by the city or county solely for funding the promotion of tourism. Such tax shall be stated separately from all other charges and taxes.

(L. 1997 2d Ex. Sess. H.B. 3, A.L. 1999 H.B. 518 merged with S.B. 240, et al., A.L. 2000 H.B. 1659 merged with S.B. 724, A.L. 2001 H.B. 242 merged with S.B. 323 & 230, A.L. 2002 H.B. 1041, A.L. 2003 S.B. 228, A.L. 2004 H.B. 795, et al. merged with S.B. 758, A.L. 2007 H.B. 205 merged with H.B. 795 merged with S.B. 22 merged with S.B. 30 merged with S.B. 81, A.L. 2010 H.B. 1442 merged with S.B. 644, A.L. 2012 H.B. 1504)

*Section includes Arnold, Ashland, Bethany, Bloomfield, Bonne Terre, Boonville, Caruthersville, Clarksville, Cuba, Dent County, Desloge, Festus, Grain Valley, Hermann, Hollister, Howard County, Leadington, Lebanon, Louisiana, Montgomery County, New Madrid County and fourth class cities therein, Newton County, Park Hills, Parkville, Pevely, St. James, Stoddard County, Sugar Creek, Sullivan and Warrenton.



Section 67.1361 Tax on charges for sleeping rooms for certain counties and cities (Buchanan County and City of St. Joseph).

Effective 28 Aug 2010

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1361. Tax on charges for sleeping rooms for certain counties and cities (Buchanan County and City of St. Joseph). — 1. The governing body of any county of the first classification without a charter form of government and with more than eighty-five thousand nine hundred but less than eighty-six thousand inhabitants and the governing body of any home rule city with more than seventy-three thousand nine hundred but less than seventy-four thousand inhabitants may impose a tax on the charges for all sleeping rooms paid by the transient guests of hotels, motels, bed and breakfast inns and campgrounds and any docking facility which rents slips to recreational boats which are used by transients for sleeping, which shall be at least two percent, but not more than eight percent per occupied room or slip per night, except that such tax shall not become effective unless the governing body of the county or city submits to the voters of the county or city at a state general, primary or special election, a proposal to authorize the governing body of the county or city to impose a tax pursuant to this section. The tax authorized by this section shall be in addition to any charge paid to the owner or operator and shall be in addition to any and all taxes imposed by law and the proceeds of such tax shall be used by the city or county for funding the promotion of tourism and convention facilities including capital expenditures therefor. Such tax shall be stated separately from all other charges and taxes.

2. Any tax imposed by a county pursuant to subsection 1 of this section shall apply only to unincorporated areas of such county.

3. The question shall be submitted in substantially the following form:

­

­

­­

­

4. On and after the effective date of any tax authorized under the provisions of this section, the city or county may adopt one of the two following provisions for the collection and administration of the tax:

(1) The city or county may adopt rules and regulations for the internal collection of such tax by the city or county officers usually responsible for collection and administration of city or county taxes; or

(2) The city or county enter into an agreement with the director of revenue of the state of Missouri for the purpose of collecting the tax authorized in this section. In the event any city or county enters into an agreement with the director of revenue of the state of Missouri for the collection of the tax authorized in this section, the director of revenue shall perform all functions incident to the administration, collection, enforcement and operation of such tax, and the director of revenue shall collect the additional tax authorized under the provisions of this section. The tax authorized under the provisions of this section shall be collected and reported upon such forms and under such administrative rules and regulations as may be prescribed by the director of revenue, and the director of revenue shall retain an amount not to exceed one percent for cost of collection.

5. If a tax is imposed by a city or county under this section, the city or county may collect a penalty of one percent and interest not to exceed two percent per month on unpaid taxes which shall be considered delinquent thirty days after the last day of each quarter.

6. As used in this section "transient guests" means a person or persons who occupy room or rooms in a hotel or motel for thirty-one days or less during any calendar quarter.

(L. 2002 S.B. 1210, A.L. 2010 H.B. 1442 merged with S.B. 644)



Section 67.1362 Ballot form, election procedure — collection and administration of tax — penalties on unpaid taxes.

Effective 15 Sep 1997, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1362. Ballot form, election procedure — collection and administration of tax — penalties on unpaid taxes. — 1. The question shall be submitted in substantially the following form:

­

­

­­

­

2. On and after the effective date of any tax authorized under the provisions of this section and section 67.1360, the city or county may adopt one of the two following provisions for the collection and administration of the tax:

(1) The city or county may adopt rules and regulations for the internal collection of such tax by the city or county officers usually responsible for collection and administration of city or county taxes; or

(2) The city or county enter into an agreement with the director of revenue of the state of Missouri for the purpose of collecting the tax authorized in this section and section 67.1360. In the event any city or county enters into an agreement with the director of revenue of the state of Missouri for the collection of the tax authorized in this section and section 67.1360, the director of revenue shall perform all functions incident to the administration, collection, enforcement and operation of such tax, and the director of revenue shall collect the additional tax authorized under the provisions of this section and section 67.1360.

­­

­

3. If a tax is imposed by a city or county under this section and section 67.1360, the city or county may collect a penalty of one percent and interest not to exceed two percent per month on unpaid taxes which shall be considered delinquent thirty days after the last day of each quarter.

(L. 1997 2d Ex. Sess. H.B. 3)

Effective 9-15-97



Section 67.1364 Tourism commission — members, appointment, qualifications — tax revenue, limitations on use.

Effective 28 Aug 2017

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1364. Tourism commission — members, appointment, qualifications — tax revenue, limitations on use. — 1. Upon adoption of the tourism sales tax, there shall be established a tourism commission to consist of five members appointed by the governing body of the city or county. Of these five members, one will be a representative of the hotel and motel industry and two shall be active in the tourism industry; the remaining members of the commission will be members of local general business interests in the city or county. One member of the city or county governing body shall serve as liaison in a nonvoting capacity. If members of a tourism commission are appointed by the governing body of a city, all members shall be a resident of the city or county in which any part of the city is located. If members of a tourism commission are appointed by the governing body of a county, all members shall be a resident of such county. Members of the tourism commission will be appointed for a term of three years; but, of the members first appointed, one shall be appointed for a term of one year, two shall be appointed for a term of two years, and two shall be appointed for a term of three years. Members of the commission may serve no more than two consecutive terms. The members will serve without compensation.

2. The revenue received from the tax shall be deposited in a special fund and used solely to promote tourism. The commission shall administer the moneys within the limits of the budget approved by the city or county governing body.

(L. 1997 2d Ex. Sess. H.B. 3, A.L. 2017 S.B. 283)



Section 67.1366 Transient guests to pay tax for funding the promotion of tourism, vote required (including city of Independence).

Effective 06 May 1999, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1366. Transient guests to pay tax for funding the promotion of tourism, vote required (including city of Independence). — 1. The governing body of a charter city with a population of more than one hundred thousand located in a charter county of the first classification may impose a tax on the charges for all sleeping rooms paid by the transient guests of hotels, motels, bed and breakfast inns and campgrounds which shall be at least five percent, but not more than seven percent per occupied room per night, except that such tax shall not become effective unless the governing body of the city submits to the voters of the city at a state general, primary or special election, a proposal to authorize the governing body of the city to impose a tax under the provisions of this section. The tax authorized by this section shall be in addition to any charge paid to the owner or operator and shall be in addition to any and all taxes imposed by law and the proceeds of such tax shall be used by the city for funding the promotion, operation and development of tourism. Such tax shall be stated separately from all other charges and taxes.

2. The question shall be submitted in substantially the following form:

­

­

­­

­

3. On and after the effective date of any tax authorized under the provisions of subsection 1 of this section, the city may adopt one of the two following provisions for the collection and administration of the tax:

(1) The city may adopt rules and regulations for the internal collection of such tax by the city officers usually responsible for collection and administration of city taxes; or

(2) The city may enter into an agreement with the director of revenue of the state of Missouri for the purpose of collecting the tax authorized in subsection 1 of this section. In the event any city enters into an agreement with the director of revenue of the state of Missouri for the collection of the tax authorized in subsection 1 of this section, the director of revenue shall perform all functions incident to the administration, collection, enforcement and operation of such tax, and the director of revenue shall collect the additional tax authorized pursuant to the provisions of subsection 1 of this section. The tax authorized under the provisions of subsection 1 of this section shall be collected and reported upon such forms and under such administrative rules and regulations as may be prescribed by the director of revenue, and the director of revenue shall retain an amount not to exceed one percent for cost of collection.

4. If a tax is imposed by a city pursuant to subsection 1 of this section, the city may collect a penalty of one percent and interest not to exceed two percent per month on unpaid taxes which shall be considered delinquent thirty days after the last day of each quarter.

5. Nothing contained herein shall be construed to limit the power of a constitutional charter city in a noncharter county from imposing a business license tax on hotels, motels, bed and breakfast inns and campgrounds upon such terms, conditions and procedures as set forth in its own charter or ordinances.

(L. 1999 S.B. 240, et al.)

Effective 5-06-99



Section 67.1367 Transient guest tax for promotion of tourism — ballot language. (Perry County)

Effective 28 Aug 2014

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1367. Transient guest tax for promotion of tourism — ballot language. (Perry County) — 1. The governing body of any county of the third classification without a township form of government and with more than eighteen thousand but fewer than twenty thousand inhabitants and with a city of the fourth classification with more than eight thousand but fewer than nine thousand inhabitants as the county seat may impose a tax on the charges for all sleeping rooms paid by the transient guests of hotels or motels situated in the county or a portion thereof, which shall be no more than six percent per occupied room per night, except that such tax shall not become effective unless the governing body of the county submits to the voters of the county at a state general or primary election, a proposal to authorize the governing body of the county to impose a tax pursuant to this section. The tax authorized by this section shall be in addition to the charge for the sleeping room and shall be in addition to any and all taxes imposed by law and the proceeds of such tax shall be used by the county solely for the promotion of tourism. Such tax shall be stated separately from all other charges and taxes.

2. The ballot of submission for the tax authorized in this section shall be in substantially the following form:

­

­

3. As used in this section, "transient guests" means a person or persons who occupy a room or rooms in a hotel or motel for thirty-one days or less during any calendar quarter.

(L. 2014 S.B. 896)



Section 67.1368 Tax authorized — ballot language (Douglas and Montgomery counties).

Effective 28 Aug 2013

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1368. Tax authorized — ballot language (Douglas and Montgomery counties). — 1. The governing body of any county of the third classification without a township form of government and with more than twelve thousand but fewer than fourteen thousand inhabitants and with a city of the fourth classification with more than two thousand seven hundred but fewer than three thousand inhabitants as the county seat may impose a tax on the charges for all sleeping rooms paid by the transient guests of hotels or motels situated in the county or a portion thereof, which shall not be more than five percent per occupied room per night, except that such tax shall not become effective unless the governing body of the county submits to the voters of the county at a state general or primary election a proposal to authorize the governing body of the county to impose a tax under this section. The tax authorized in this section shall be in addition to the charge for the sleeping room and all other taxes imposed by law, and the proceeds of such tax shall be used by the county for the promotion of tourism, growth of the region, and economic development. Such tax shall be stated separately from all other charges and taxes.

2. The ballot of submission for the tax authorized in this section shall be in substantially the following form:

­

­

­­

­

3. As used in this section, "transient guests" means persons who occupy a room or rooms in a hotel or motel for thirty-one days or less during any calendar quarter.

(L. 2013 S.B. 23)



Section 67.1401 Definitions.

Effective 28 Aug 2007

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1401. Definitions. — 1. Sections 67.1401 to 67.1571 shall be known and may be cited as the "Community Improvement District Act".

2. For the purposes of sections 67.1401 to 67.1571, the following words and terms mean:

(1) "Approval" or "approve", for purposes of elections pursuant to sections 67.1401 to 67.1571, a simple majority of those qualified voters voting in the election;

(2) "Assessed value", the assessed value of real property as reflected on the tax records of the county clerk of the county in which the property is located, or the collector of revenue if the property is located in a city not within a county, as of the last completed assessment;

(3) "Blighted area", an area which:

(a) By reason of the predominance of defective or inadequate street layout, insanitary or unsafe conditions, deterioration of site improvements, improper subdivision or obsolete platting, or the existence of conditions which endanger life or property by fire and other causes, or any combination of such factors, retards the provision of housing accommodations or constitutes an economic or social liability or a menace to the public health, safety, morals or welfare in its present condition and use; or

(b) Has been declared blighted or found to be a blighted area pursuant to Missouri law including, but not limited to, chapter 353, sections 99.800 to 99.865, or sections 99.300 to 99.715;

(4) "Board", if the district is a political subdivision, the board of directors of the district, or if the district is a not-for-profit corporation, the board of directors of such corporation;

(5) "Director of revenue", the director of the department of revenue of the state of Missouri;

(6) "District", a community improvement district, established pursuant to sections 67.1401 to 67.1571;

(7) "Election authority", the election authority having jurisdiction over the area in which the boundaries of the district are located pursuant to chapter 115;

(8) "Municipal clerk", the clerk of the municipality;

(9) "Municipality", any city, village, incorporated town, or county of this state, or in any unincorporated area that is located in any county with a charter form of government and with more than one million inhabitants;

(10) "Obligations", bonds, loans, debentures, notes, special certificates, or other evidences of indebtedness issued by a district to carry out any of its powers, duties or purposes or to refund outstanding obligations;

(11) "Owner", for real property, the individual or individuals or entity or entities who own a fee interest in real property that is located within the district or their legally authorized representative; for business organizations and other entities, the owner shall be deemed to be the individual which is legally authorized to represent the entity in regard to the district;

(12) "Per capita", one head count applied to each individual, entity or group of individuals or entities having fee ownership of real property within the district whether such individual, entity or group owns one or more parcels of real property in the district as joint tenants, tenants in common, tenants by the entirety, tenants in partnership, except that with respect to a condominium created under sections 448.1-101 to 448.4-120, "per capita" means one head count applied to the applicable unit owners' association and not to each unit owner;

(13) "Petition", a petition to establish a district as it may be amended in accordance with the requirements of section 67.1421;

(14) "Qualified voters",

(a) For purposes of elections for approval of real property taxes:

a. Registered voters; or

b. If no registered voters reside in the district, the owners of one or more parcels of real property which is to be subject to such real property taxes and is located within the district per the tax records for real property of the county clerk, or the collector of revenue if the district is located in a city not within a county, as of the thirtieth day prior to the date of the applicable election;

(b) For purposes of elections for approval of business license taxes or sales taxes:

a. Registered voters; or

b. If no registered voters reside in the district, the owners of one or more parcels of real property located within the district per the tax records for real property of the county clerk as of the thirtieth day before the date of the applicable election; and

(c) For purposes of the election of directors of the board, registered voters and owners of real property which is not exempt from assessment or levy of taxes by the district and which is located within the district per the tax records for real property of the county clerk, or the collector of revenue if the district is located in a city not within a county, of the thirtieth day prior to the date of the applicable election; and

(15) "Registered voters", persons who reside within the district and who are qualified and registered to vote pursuant to chapter 115, pursuant to the records of the election authority as of the thirtieth day prior to the date of the applicable election.

(L. 1998 H.B. 1636 § 1, A.L. 2000 H.B. 1238, A.L. 2004 H.B. 795, et al. merged with S.B. 1155, A.L. 2005 H.B. 58, A.L. 2007 S.B. 22)

(2010) Provision, as applied, permitting registered voters who were also community improvement district landowners to cast multiple votes in elections for board of directors violates one-person, one-vote guarantee of Equal Protection Clause. Also, legislative decision not to impose same age, incapacity, and crime-related restrictions for nonresident voting landowners as on registered voters is irrational and arbitrary. Day v. Robinwood West Community Improvement District, 693 F.Supp.2d 996 (E.D. Mo.).



Section 67.1411 Districts, how established.

Effective 28 Aug 1998

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1411. Districts, how established. — 1. The governing body of any municipality or county may establish one or more districts in the manner provided in sections 67.1401 to 67.1571.

2. The boundaries of the district shall be contiguous.

3. Each district shall be either a political subdivision of the state or a not-for-profit corporation organized pursuant to chapter 355.

4. If a proposed district is a not-for-profit corporation, such corporation shall be organized and in good standing pursuant to the provisions of chapter 355 at the time the petition for the proposed district is filed with the municipal clerk.

5. The name of the district shall include "community improvement district" and if it is a not-for-profit corporation, it shall be the same as the name of the not-for-profit corporation.

(L. 1998 H.B. 1636 § 2)



Section 67.1421 Public hearing to establish — petition, requirements — clerk's duties — amended petition — clerk to report.

Effective 28 Aug 2012

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1421. Public hearing to establish — petition, requirements — clerk's duties — amended petition — clerk to report. — 1. Upon receipt of a proper petition filed with its municipal clerk, the governing body of the municipality in which the proposed district is located shall hold a public hearing in accordance with section 67.1431 and may adopt an ordinance to establish the proposed district.

2. A petition is proper if, based on the tax records of the county clerk, or the collector of revenue if the district is located in a city not within a county, as of the time of filing the petition with the municipal clerk, it meets the following requirements:

(1) It has been signed by property owners collectively owning more than fifty percent by assessed value of the real property within the boundaries of the proposed district;

(2) It has been signed by more than fifty percent per capita of all owners of real property within the boundaries of the proposed district; and

(3) It contains the following information:

(a) The legal description of the proposed district, including a map illustrating the district boundaries;

(b) The name of the proposed district;

(c) A notice that the signatures of the signers may not be withdrawn later than seven days after the petition is filed with the municipal clerk;

(d) A five-year plan stating a description of the purposes of the proposed district, the services it will provide, the improvements it will make and an estimate of costs of these services and improvements to be incurred;

(e) A statement as to whether the district will be a political subdivision or a not-for-profit corporation and if it is to be a not-for-profit corporation, the name of the not-for-profit corporation;

(f) If the district is to be a political subdivision, a statement as to whether the district will be governed by a board elected by the district or whether the board will be appointed by the municipality, and, if the board is to be elected by the district, the names and terms of the initial board may be stated;

(g) If the district is to be a political subdivision, the number of directors to serve on the board;

(h) The total assessed value of all real property within the proposed district;

(i) A statement as to whether the petitioners are seeking a determination that the proposed district, or any legally described portion thereof, is a blighted area;

(j) The proposed length of time for the existence of the district;

(k) The maximum rates of real property taxes, and, business license taxes in the county seat of a county of the first classification without a charter form of government containing a population of at least two hundred thousand, that may be submitted to the qualified voters for approval;

(l) The maximum rates of special assessments and respective methods of assessment that may be proposed by petition;

(m) The limitations, if any, on the borrowing capacity of the district;

(n) The limitations, if any, on the revenue generation of the district;

(o) Other limitations, if any, on the powers of the district;

(p) A request that the district be established; and

(q) Any other items the petitioners deem appropriate;

(4) The signature block for each real property owner signing the petition shall be in substantially the following form and contain the following information:

­

­

(5) Alternatively, the governing body of any home rule city with more than four hundred thousand inhabitants and located in more than one county may file a petition to initiate the process to establish a district in the portion of the city located in any county of the first classification with more than two hundred thousand but fewer than two hundred sixty thousand inhabitants containing the information required in subdivision (3) of this subsection; provided that the only funding methods for the services and improvements will be a real property tax.

3. Upon receipt of a petition the municipal clerk shall, within a reasonable time not to exceed ninety days after receipt of the petition, review and determine whether the petition substantially complies with the requirements of subsection 2 of this section. In the event the municipal clerk receives a petition which does not meet the requirements of subsection 2 of this section, the municipal clerk shall, within a reasonable time, return the petition to the submitting party by hand delivery, first class mail, postage prepaid or other efficient means of return and shall specify which requirements have not been met.

4. After the close of the public hearing required pursuant to subsection 1 of this section, the governing body of the municipality may adopt an ordinance approving the petition and establishing a district as set forth in the petition and may determine, if requested in the petition, whether the district, or any legally described portion thereof, constitutes a blighted area. If the petition was filed by the governing body of a municipality pursuant to subdivision (5) of subsection 2 of this section, after the close of the public hearing required pursuant to subsection 1 of this section, the petition may be approved by the governing body and an election shall be called pursuant to section 67.1422.

5. Amendments to a petition may be made which do not change the proposed boundaries of the proposed district if an amended petition meeting the requirements of subsection 2 of this section is filed with the municipal clerk at the following times and the following requirements have been met:

(1) At any time prior to the close of the public hearing required pursuant to subsection 1 of this section; provided that, notice of the contents of the amended petition is given at the public hearing;

(2) At any time after the public hearing and prior to the adoption of an ordinance establishing the proposed district; provided that, notice of the amendments to the petition is given by publishing the notice in a newspaper of general circulation within the municipality and by sending the notice via registered certified United States mail with a return receipt attached to the address of record of each owner of record of real property within the boundaries of the proposed district per the tax records of the county clerk, or the collector of revenue if the district is located in a city not within a county. Such notice shall be published and mailed not less than ten days prior to the adoption of the ordinance establishing the district;

(3) At any time after the adoption of any ordinance establishing the district a public hearing on the amended petition is held and notice of the public hearing is given in the manner provided in section 67.1431 and the governing body of the municipality in which the district is located adopts an ordinance approving the amended petition after the public hearing is held.

6. Upon the creation of a district, the municipal clerk shall report in writing the creation of such district to the Missouri department of economic development.

(L. 1998 H.B. 1636 § 3, A.L. 1999 S.B. 20, A.L. 2012 S.B. 480)



Section 67.1422 Establishment of district subject to vote, ballot language — repeal or amendment of property tax, when.

Effective 28 Aug 2012

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1422. Establishment of district subject to vote, ballot language — repeal or amendment of property tax, when. — 1. Notwithstanding sections 67.1531, 67.1545, and 67.1551, if the petition was filed pursuant to subdivision (5) of subsection 2 of section 67.1421 by a governing body of the city, the governing body may adopt an ordinance approving the petition and submit a ballot to the qualified voters of the district; the question shall be in substantially the following form:

­

­

­­

­

2. A district levying a real property tax pursuant to this section may repeal or amend such real property tax or lower the tax rate of such tax if such repeal, amendment or lower rate will not impair the district's ability to repay any liabilities which it has incurred, money which it has borrowed or obligations that it has issued to finance any improvements or services rendered within the district.

3. An election conducted under this section may be conducted in accordance with the provisions of chapter 115 or by mail-in ballot.

(L. 2012 S.B. 480)



Section 67.1431 Public hearing, notice.

Effective 28 Aug 1998

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1431. Public hearing, notice. — 1. Within a reasonable time, not to exceed forty-five days, after the receipt of the verified petition from the municipal clerk, the governing body shall hold or cause to be held a public hearing on the establishment of the proposed district and shall give notice of the public hearing in the manner provided in subsection 3 of this section. All reasonable protests, objections and endorsements shall be heard at the public hearing.

2. The public hearing may be continued to another date without further notice other than a motion to be entered on the minutes fixing the date, time and place of the continuance of the public hearing.

3. Notice of the public hearing shall be given by publication and mailing. Notice by publication shall be given by publication in a newspaper of general circulation within the municipality once a week for two consecutive weeks prior to the week of the public hearing. Notice by mail shall be given not less than fifteen days prior to the public hearing by sending the notice via registered or certified United States mail with a return receipt attached to the address of record of each owner of record of real property within the boundaries of the proposed district. The published and mailed notices shall include the following:

(1) The date, time and place of the public hearing;

(2) A statement that a petition for the establishment of a district has been filed with the municipal clerk;

(3) The boundaries of the proposed district by street location, or other readily identifiable means if no street location exists; and a map illustrating the proposed boundaries;

(4) A statement that a copy of the petition is available for review at the office of the municipal clerk during regular business hours; and

(5) A statement that all interested persons shall be given an opportunity to be heard at the public hearing.

(L. 1998 H.B. 1636 § 4)



Section 67.1441 Removal from and addition to district, procedure.

Effective 28 Aug 1998

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1441. Removal from and addition to district, procedure. — 1. Upon the written request of any real property owner within the district, the governing body of the municipality may hold a public hearing for the removal of real property from a district and such real property may be removed from such district by ordinance, provided that:

(1) The board consents to the removal of such property;

(2) The district can meet its obligations without the revenues generated by or on the real property proposed to be removed; and

(3) The public hearing is conducted in the same manner as required by section 67.1431 with notice of the hearing given in the same manner as required by section 67.1431 and such notice shall include:

(a) The date, time and place of the public hearing;

(b) The name of the district;

(c) The boundaries by street location, or other readily identifiable means if no street location exists of the real property proposed to be removed from the district, and a map illustrating the boundaries of the existing district and the real property proposed to be removed; and

(d) A statement that all interested persons shall be given an opportunity to be heard at the public hearing.

2. With the consent of the board, real property may be added to the district by ordinance upon receipt of a proper petition and after a public hearing is held by the governing body of the municipality on the addition of the real property in the manner provided in section 67.1431. Notice of the public hearing shall be given by publication and mailed to the owners of real property within the boundaries of the district and the area proposed to be added in the manner provided in section 67.1431. The notice shall include the following information:

(1) The time, date and place of the public hearing;

(2) The name of the proposed or established district;

(3) The boundaries by street location, or other readily identifiable means if no street location exists, of the real property to be added to the district, and a map showing the boundaries of the existing district and the real property proposed to be added to the district;

(4) A statement that a copy of the petition is available for review during regular business hours at the office of the municipal clerk; and

(5) A statement that all interested persons shall be given an opportunity to be heard at the public hearing. For the purposes of this section, a proper petition is one which meets the requirements of section 67.1421, which requirements shall only apply as to the real property proposed to be added.

3. A public hearing may be held to amend the petition and notice of such amendments given simultaneously with a public hearing to alter the district boundaries.

(L. 1998 H.B. 1636 § 5)



Section 67.1442 Certain cities, removal of real property from district or change in class designation, purpose, procedure (Springfield).

Effective 28 Aug 2003

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1442. Certain cities, removal of real property from district or change in class designation, purpose, procedure (Springfield). — Upon the written request of any real property owner within any home rule city with more than one hundred fifty-one thousand five hundred but less than one hundred fifty-one thousand six hundred inhabitants, the governing body of the municipality may hold a public hearing for the removal of real property from such district or a change in designation of the class of real property for the purpose of the types of services to be received or fees, taxes, or assessments to be levied, and such real property may be removed from such district or have its class designation changed to another class of the same district, provided that:

(1) The board consents to the removal of such property;

(2) The district can meet its obligations without the revenues generated by or on the real property proposed to be removed from the district or proposed to have its class designation changed; and

(3) The public hearing is conducted in the same manner as required by section 67.1431 with notice of the hearing given in the same manner as required by section 67.1431, except that postage prepaid first class mail shall be sufficient notice by mail for purposes of this section, and such notice shall include:

(a) The date, time, and place of the public hearing;

(b) The name of the district;

(c) The boundaries by street location or other readily identifiable means if no street location exists of the real property proposed to be removed from the district or proposed to have its class designation changed, and a map illustrating the boundaries of the existing district and the real property proposed to be removed; and

(d) A statement that all interested persons shall be given an opportunity to be heard at the public hearing.

(L. 2003 H.B. 277 merged with S.B. 379)



Section 67.1451 Board of directors, election, qualifications, appointment, terms, removal, actions.

Effective 28 Aug 2007

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1451. Board of directors, election, qualifications, appointment, terms, removal, actions. — 1. If a district is a political subdivision, the election and qualifications of members to the district's board of directors shall be in accordance with this section. If a district is a not-for-profit corporation, the election and qualification of members to its board of directors shall be in accordance with chapter 355.

2. The district shall be governed by a board consisting of at least five but not more than thirty directors. Each director shall, during his or her entire term, be:

(1) At least eighteen years of age; and

(2) Be either:

(a) An owner, as defined in section 67.1401, of real property or of a business operating within the district; or

(b) A registered voter residing within the district; and

(3) Any other qualifications set forth in the petition establishing the district.

­­

­

3. If the district is a political subdivision, the board shall be elected or appointed, as provided in the petition.

4. If the board is to be elected, the procedure for election shall be as follows:

(1) The municipal clerk shall specify a date on which the election shall occur which date shall be a Tuesday and shall not be earlier than the tenth Tuesday, and shall not be later than the fifteenth Tuesday, after the effective date of the ordinance adopted to establish the district;

(2) The election shall be conducted in the same manner as provided for in section 67.1551, provided that the published notice of the election shall contain the information required by section 67.1551 for published notices, except that it shall state that the purpose of the election is for the election of directors, in lieu of the information related to taxes;

(3) Candidates shall pay the sum of five dollars as a filing fee and shall file not later than the second Tuesday after the effective date of the ordinance establishing the district with the municipal clerk a statement under oath that he or she possesses all of the qualifications set out in this section for a director. Thereafter, such candidate shall have his or her name placed on the ballot as a candidate for director;

(4) The director or directors to be elected shall be elected at large. The person receiving the most votes shall be elected to the position having the longest term; the person receiving the second highest votes shall be elected to the position having the next longest term and so forth. For any district formed prior to August 28, 2003, of the initial directors, one-half shall serve for a two-year term, one-half shall serve for a four-year term and if an odd number of directors are elected, the director receiving the least number of votes shall serve for a two-year term, until such director's successor is elected. For any district formed on or after August 28, 2003, for the initial directors, one-half shall serve for a two-year term, and one-half shall serve for the term specified by the district pursuant to subdivision (5) of this subsection, and if an odd number of directors are elected, the director receiving the least number of votes shall serve for a two-year term, until such director's successor is elected;

(5) Successor directors shall be elected in the same manner as the initial directors. The date of the election of successor directors shall be specified by the municipal clerk which date shall be a Tuesday and shall not be later than the date of the expiration of the stated term of the expiring director. Each successor director shall serve a term for the length specified prior to the election by the district, which term shall be at least three years and not more than four years, and shall continue until such director's successor is elected.

­­

­

5. If the petition provides that the board is to be appointed by the municipality, such appointments shall be made by the chief elected officer of the municipality with the consent of the governing body of the municipality. For any district formed prior to August 28, 2003, of the initial appointed directors, one-half of the directors shall be appointed to serve for a two-year term and the remaining one-half shall be appointed to serve for a four-year term until such director's successor is appointed; provided that, if there is an odd number of directors, the last person appointed shall serve a two-year term. For any district formed on or after August 28, 2003, of the initial appointed directors, one-half shall be appointed to serve for a two-year term, and one-half shall be appointed to serve for the term specified by the district for successor directors pursuant to this subsection, and if an odd number of directors are appointed, the last person appointed shall serve for a two-year term; provided that each director shall serve until such director's successor is appointed. Successor directors shall be appointed in the same manner as the initial directors and shall serve for a term of years specified by the district prior to the appointment, which term shall be at least three years and not more than four years.

6. If the petition states the names of the initial directors, those directors shall serve for the terms specified in the petition and successor directors shall be determined either by the above-listed election process or appointment process as provided in the petition.

7. Any director may be removed for cause by a two-thirds affirmative vote of the directors of the board. Written notice of the proposed removal shall be given to all directors prior to action thereon.

8. The board is authorized to act on behalf of the district, subject to approval of qualified voters as required in this section; except that, all official acts of the board shall be by written resolution approved by the board.

(L. 1998 H.B. 1636 § 6, A.L. 2003 H.B. 472, A.L. 2005 H.B. 58, A.L. 2007 S.B. 22)



Section 67.1452 Election of board of directors, no person to cast more than one ballot.

Effective 28 Aug 2015

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1452. Election of board of directors, no person to cast more than one ballot. — In any election for the board of directors of a community improvement district as established in sections 67.1401 to 67.1571, no person shall cast more than* one ballot.

(L. 2015 S.B. 497 § 1)

*Word "that" appears in original rolls.



Section 67.1461 Powers of district — reimbursement of municipality — limitations.

Effective 28 Aug 2004

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1461. Powers of district — reimbursement of municipality — limitations. — 1. Each district shall have all the powers, except to the extent any such power has been limited by the petition approved by the governing body of the municipality to establish the district, necessary to carry out and effectuate the purposes and provisions of sections 67.1401 to 67.1571 including, but not limited to, the following:

(1) To adopt, amend, and repeal bylaws, not inconsistent with sections 67.1401 to 67.1571, necessary or convenient to carry out the provisions of sections 67.1401 to 67.1571;

(2) To sue and be sued;

(3) To make and enter into contracts and other instruments, with public and private entities, necessary or convenient to exercise its powers and carry out its duties pursuant to sections 67.1401 to 67.1571;

(4) To accept grants, guarantees and donations of property, labor, services, or other things of value from any public or private source;

(5) To employ or contract for such managerial, engineering, legal, technical, clerical, accounting, or other assistance as it deems advisable;

(6) To acquire by purchase, lease, gift, grant, bequest, devise, or otherwise, any real property within its boundaries, personal property, or any interest in such property;

(7) To sell, lease, exchange, transfer, assign, mortgage, pledge, hypothecate, or otherwise encumber or dispose of any real or personal property or any interest in such property;

(8) To levy and collect special assessments and taxes as provided in sections 67.1401 to 67.1571. However, no such assessments or taxes shall be levied on any property exempt from taxation pursuant to subdivision (5) of section 137.100. Those exempt pursuant to subdivision (5) of section 137.100 may voluntarily participate in the provisions of sections 67.1401 to 67.1571;

(9) If the district is a political subdivision, to levy real property taxes and business license taxes in the county seat of a county of the first classification containing a population of at least two hundred thousand, as provided in sections 67.1401 to 67.1571. However, no such assessments or taxes shall be levied on any property exempt from taxation pursuant to subdivisions (2) and (5) of section 137.100. Those exempt pursuant to subdivisions (2) and (5) of section 137.100 may voluntarily participate in the provisions of sections 67.1401 to 67.1571;

(10) If the district is a political subdivision, to levy sales taxes pursuant to sections 67.1401 to 67.1571;

(11) To fix, charge, and collect fees, rents, and other charges for use of any of the following:

(a) The district's real property, except for public rights-of-way for utilities;

(b) The district's personal property, except in a city not within a county; or

(c) Any of the district's interests in such real or personal property, except for public rights-of-way for utilities;

(12) To borrow money from any public or private source and issue obligations and provide security for the repayment of the same as provided in sections 67.1401 to 67.1571;

(13) To loan money as provided in sections 67.1401 to 67.1571;

(14) To make expenditures, create reserve funds, and use its revenues as necessary to carry out its powers or duties and the provisions and purposes of sections 67.1401 to 67.1571;

(15) To enter into one or more agreements with the municipality for the purpose of abating any public nuisance within the boundaries of the district including, but not limited to, the stabilization, repair or maintenance or demolition and removal of buildings or structures, provided that the municipality has declared the existence of a public nuisance;

(16) Within its boundaries, to provide assistance to or to construct, reconstruct, install, repair, maintain, and equip any of the following public improvements:

(a) Pedestrian or shopping malls and plazas;

(b) Parks, lawns, trees, and any other landscape;

(c) Convention centers, arenas, aquariums, aviaries, and meeting facilities;

(d) Sidewalks, streets, alleys, bridges, ramps, tunnels, overpasses and underpasses, traffic signs and signals, utilities, drainage, water, storm and sewer systems, and other site improvements;

(e) Parking lots, garages, or other facilities;

(f) Lakes, dams, and waterways;

(g) Streetscape, lighting, benches or other seating furniture, trash receptacles, marquees, awnings, canopies, walls, and barriers;

(h) Telephone and information booths, bus stop and other shelters, rest rooms, and kiosks;

(i) Paintings, murals, display cases, sculptures, and fountains;

(j) Music, news, and child-care facilities; and

(k) Any other useful, necessary, or desired improvement;

(17) To dedicate to the municipality, with the municipality's consent, streets, sidewalks, parks, and other real property and improvements located within its boundaries for public use;

(18) Within its boundaries and with the municipality's consent, to prohibit or restrict vehicular and pedestrian traffic and vendors on streets, alleys, malls, bridges, ramps, sidewalks, and tunnels and to provide the means for access by emergency vehicles to or in such areas;

(19) Within its boundaries, to operate or to contract for the provision of music, news, child-care, or parking facilities, and buses, minibuses, or other modes of transportation;

(20) Within its boundaries, to lease space for sidewalk cafe tables and chairs;

(21) Within its boundaries, to provide or contract for the provision of security personnel, equipment, or facilities for the protection of property and persons;

(22) Within its boundaries, to provide or contract for cleaning, maintenance, and other services to public and private property;

(23) To produce and promote any tourism, recreational or cultural activity or special event in the district by, but not limited to, advertising, decoration of any public place in the district, promotion of such activity and special events, and furnishing music in any public place;

(24) To support business activity and economic development in the district including, but not limited to, the promotion of business activity, development and retention, and the recruitment of developers and businesses;

(25) To provide or support training programs for employees of businesses within the district;

(26) To provide refuse collection and disposal services within the district;

(27) To contract for or conduct economic, planning, marketing or other studies;

(28) To repair, restore, or maintain any abandoned cemetery on public or private land within the district; and

(29) To carry out any other powers set forth in sections 67.1401 to 67.1571.

2. Each district which is located in a blighted area or which includes a blighted area shall have the following additional powers:

(1) Within its blighted area, to contract with any private property owner to demolish and remove, renovate, reconstruct, or rehabilitate any building or structure owned by such private property owner; and

(2) To expend its revenues or loan its revenues pursuant to a contract entered into pursuant to this subsection, provided that the governing body of the municipality has determined that the action to be taken pursuant to such contract is reasonably anticipated to remediate the blighting conditions and will serve a public purpose.

3. Each district shall annually reimburse the municipality for the reasonable and actual expenses incurred by the municipality to establish such district and review annual budgets and reports of such district required to be submitted to the municipality; provided that, such annual reimbursement shall not exceed one and one-half percent of the revenues collected by the district in such year.

4. Nothing in sections 67.1401 to 67.1571 shall be construed to delegate to any district any sovereign right of municipalities to promote order, safety, health, morals, and general welfare of the public, except those such police powers, if any, expressly delegated pursuant to sections 67.1401 to 67.1571.

5. The governing body of the municipality establishing the district shall not decrease the level of publicly funded services in the district existing prior to the creation of the district or transfer the financial burden of providing the services to the district unless the services at the same time are decreased throughout the municipality, nor shall the governing body discriminate in the provision of the publicly funded services between areas included in such district and areas not so included.

(L. 1998 H.B. 1636 § 7, A.L. 1999 S.B. 20, A.L. 2000 H.B. 1238, A.L. 2003 H.B. 472, A.L. 2004 S.B. 1155)



Section 67.1471 Fiscal year — budget — meeting — report — audit.

Effective 28 Aug 2016

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1471. Fiscal year — budget — meeting — report — audit. — 1. The fiscal year for the district shall be the same as the fiscal year of the municipality.

2. No earlier than one hundred eighty days and no later than ninety days prior to the first day of each fiscal year, the board shall submit to the governing body of the city a proposed annual budget, setting forth expected expenditures, revenues, and rates of assessments and taxes, if any, for such fiscal year. The governing body may review and comment to the board on this proposed budget, but if such comments are given, the governing body of the municipality shall provide such written comments to the board no later than sixty days prior to the first day of the relevant fiscal year; such comments shall not constitute requirements but shall only be recommendations.

3. The board shall hold an annual meeting and adopt an annual budget no later than thirty days prior to the first day of each fiscal year.

4. Within one hundred twenty days after the end of each fiscal year, the district shall submit a report to the municipal clerk and the Missouri department of economic development stating the services provided, revenues collected and expenditures made by the district during such fiscal year, and copies of written resolutions approved by the board during the fiscal year. The municipal clerk shall retain this report as part of the official records of the municipality and shall also cause this report to be spread upon the records of the governing body.

5. The state auditor may audit a district in the same manner as the auditor may audit any agency of the state.

(L. 1998 H.B. 1636 § 8, A.L. 2016 S.B. 1002)



Section 67.1481 Termination of district, procedure.

Effective 28 Aug 1998

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1481. Termination of district, procedure. — 1. Each ordinance establishing a district shall set forth the term for the existence of such district which term may be defined as a minimum, maximum or definite number of years.

2. Upon receipt by the municipal clerk of a proper petition and after notice and a public hearing, any district may be terminated by ordinance adopted by the governing body of the municipality prior to the expiration of its term if the district has no outstanding obligations. A copy of such ordinance shall be given to the department of economic development.

3. A petition for the termination of a district is proper if:

(1) It names the district to be terminated;

(2) It has been signed by owners of real property collectively owning more than fifty percent by assessed value of real property within the boundaries of the district;

(3) It has been signed by more than fifty percent per capita of owners of real property within the boundaries of the district;

(4) It contains a plan for dissolution and distribution of the assets of the district; and

(5) The signature block signed by each petitioner is in the form set forth in subdivision (4) of subsection 2 of section 67.1421.

4. The public hearing required by this section shall be held and notice of such public hearing shall be given in the manner set forth in section 67.1431. The notice shall contain the following information:

(1) The date, time and place of the public hearing;

(2) A statement that a petition requesting the termination of the district has been filed with the municipal clerk;

(3) A statement that a copy of the petition is available at the office of the municipal clerk during regular business hours; and

(4) A statement that all interested parties will be given an opportunity to be heard.

5. Upon expiration or termination of a district, the assets of such district shall be distributed in accordance with the plan for dissolution as approved by ordinance. Every effort should be made by the municipality for the assets of the district to be distributed in such a manner so as to benefit the real property which was formerly a part of the district.

(L. 1998 H.B. 1636 § 9)



Section 67.1485 Merger of districts, when — assessments, effect on.

Effective 28 Aug 2007

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1485. Merger of districts, when — assessments, effect on. — 1. Any district organized as a nonprofit corporation may merge with another district organized as a nonprofit organization. Such merger shall be conducted under the procedures for merger provided in chapter 355, and shall not become effective unless:

(1) The boundaries of the merging districts are contiguous;

(2) The articles of merger required under section 355.361 contain a legal description of the surviving district corporation;

(3) The term of existence of the surviving district corporation stated in the articles of merger shall be equal to the shortest length of time remaining for existence of either merging district corporation as determined by the applicable ordinances establishing the merging district corporations;

(4) A copy of the articles of merger is sent to the department of economic development.

2. If two district corporations merge under this section, the board of directors of the surviving district corporation may continue to levy special assessments against such tracts, lots, or parcels listed, and in an amount as provided in, a previously authorized petition under section 67.1521, provided that the level of service stated in such petition is not decreased by the surviving district corporation. A new special assessment petition may be submitted to the surviving district corporation and, if stated in the petition, may supersede or replace the previously authorized special assessment petitions.

3. No merger under this section shall be construed to be a petition for termination under section 67.1481 or to invoke a plan of dissolution as provided in section 67.1481.

(L. 2007 S.B. 22)



Section 67.1491 Obligations of district.

Effective 28 Aug 1998

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1491. Obligations of district. — 1. A district may, at any time, issue obligations for the purpose of carrying out any of its powers, duties or purposes. Such obligations shall be payable out of all, part or any combination of the revenues of the district and may be further secured by all or any part of any property or any interest in any property by mortgage or any other security interest granted. Such obligations shall be authorized by resolution of the district, and if issued by the district, shall bear such date or dates, and shall mature at such time or times, but not more than twenty years from the date of issuance, as the resolution shall specify. Such obligations shall be in such denomination, bear interest at such rate or rates, be in such form, be payable in such place or places, be subject to redemption as such resolution may provide and be sold at either public or private sale at such prices as the district shall determine subject to the provisions of section 108.170. The district may also issue such obligations to refund, in whole or in part, obligations previously issued by the district.

2. No obligation issued by a district that is a political subdivision shall constitute an indebtedness within the meaning of any constitutional, statutory or charter debt limitation or restriction. No such obligation shall be a general obligation of the district, municipality, county, state of Missouri or any political subdivision thereof, and shall not be payable out of any funds or properties other than those specifically pledged as security therefor, unless such obligation is issued as an indebtedness of the district with the approval of the qualified voters as required by the constitution in which instance the obligation shall be a general obligation of the district only.

3. Obligations issued pursuant to this section by a district which is a political subdivision, the interest thereon, and any proceeds from such obligations shall be exempt from taxation in the state of Missouri.

4. The municipality, any land clearance for redevelopment authority, port authority, tax increment financing commission, industrial development authority or planned industrial expansion authority of the municipality may, pursuant to a cooperative agreement with a district, issue obligations and loan the proceeds of such obligations to the district for the purpose of carrying out the powers, duties or purposes of the district.

(L. 1998 H.B. 1636 § 10)



Section 67.1501 Funding of district.

Effective 28 Aug 2008

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1501. Funding of district. — 1. A district may use any one or more of the assessments, taxes, or other funding methods specifically authorized pursuant to sections 67.1401 to 67.1571 to provide funds to accomplish any power, duty or purpose of the district.

2. A district may establish different classes of real property within the district for purposes of special assessments. The levy rate for special assessments may vary for each class or subclass based on the level of benefit derived from services or improvements funded, provided or caused to be provided by the district.

3. Notwithstanding anything in sections 67.1401 to 67.1571 to the contrary, any district which is not a political subdivision shall have no power to levy any tax but shall have the power to levy special assessments in accordance with section 67.1521.

(L. 1998 H.B. 1636 § 11, A.L. 1999 S.B. 20, A.L. 2008 H.B. 2058 merged with S.B. 718)



Section 67.1511 Fund, how created, use.

Effective 28 Aug 1998

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1511. Fund, how created, use. — 1. Any municipality in which any part of a district is located may, by ordinance, establish a community improvement district municipal fund in the municipality's treasury.

2. This fund may be used to:

(1) Pay the costs of planning, administration and any improvement authorized in sections 67.1401 to 67.1571;

(2) Prepare preliminary plans, studies and engineering reports to determine the feasibility of a public improvement or service; or

(3) If ordered by the governing body of the municipality, pay the initial cost of the public improvement or service until obligations have been issued and sold.

3. The fund is not required to be budgeted for expenditure during any year, but the amount of the fund must be stated in the municipality's annual budget. The amount of the fund shall be based on an annual service plan that describes the public improvements and services for the fiscal year.

4. A grant-in-aid or contribution made to the municipality for the planning and preparation of plans for public improvement or service authorized pursuant to sections 67.1401 to 67.1571 may be credited to the community improvement district municipal fund.

5. Other political subdivisions may enter into cooperative agreements with the district to make payments in lieu of taxes.

(L. 1998 H.B. 1636 § 12)



Section 67.1521 Special assessments, petition, funds, how collected — added to annual real estate bill — separate fund required, when.

Effective 28 Aug 2013

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1521. Special assessments, petition, funds, how collected — added to annual real estate bill — separate fund required, when. — 1. A district may levy by resolution one or more special assessments against real property within its boundaries, upon receipt of and in accordance with a petition signed by:

(1) Owners of real property collectively owning more than fifty percent by assessed value of real property within the boundaries of the district; and

(2) More than fifty percent per capita of the owners of all real property within the boundaries of the district.

2. The special assessment petition shall be in substantially the following form:

The ______ (insert name of district) Community Improvement District ("District" ) shall be authorized to levy special assessments against real property benefitted within the district for the purpose of providing revenue for ______ (insert general description of specific service and/or projects) in the district, such special assessments to be levied against each tract, lot or parcel of real property listed below within the district which receives special benefit as a result of such service and/or projects, the cost of which shall be allocated among this property by ______ (insert method of allocation, e.g., per square foot of property, per square foot on each square foot of improvement, or by abutting foot of property abutting streets, roads, highways, parks or other improvements, or any other reasonable method) in an amount not to exceed ______ dollars per (insert unit of measure). Such authorization to levy the special assessment shall expire on ______ (insert date). The tracts of land located in the district which will receive special benefit from this service and/or projects are: ______ (list of properties by common addresses and legal descriptions).

3. The method for allocating such special assessments set forth in the petition may be any reasonable method which results in imposing assessments upon real property benefitted in relation to the benefit conferred upon each respective tract, lot or parcel of real property and the cost to provide such benefit.

4. By resolution of the board, the district may levy a special assessment rate lower than the rate ceiling set forth in the petition authorizing the special assessment and may increase such lowered special assessment rate to a level not exceeding the special assessment rate ceiling set forth in the petition without further approval of the real property owners; provided that a district imposing a special assessment pursuant to this section may not repeal or amend such special assessment or lower the rate of such special assessment if such repeal, amendment or lower rate will impair the district's ability to pay any liabilities that it has incurred, money that it has borrowed or obligations that it has issued.

5. Each special assessment which is due and owing shall constitute a perpetual lien against each tract, lot or parcel of property from which it is derived. Such lien may be foreclosed in the same manner as any other special assessment lien as provided in section 88.861. Notwithstanding the provisions of this subsection and section 67.1541 to the contrary, the county collector may, upon certification by the district for collection, add each special assessment to the annual real estate tax bill for the property and collect the assessment in the same manner the collector uses for real estate taxes. Any special assessment remaining unpaid on the first day of January annually is delinquent and enforcement of collection of the delinquent bill by the county collector shall be governed by the laws concerning delinquent and back taxes. The lien may be foreclosed in the same manner as a tax upon real property by land tax sale under chapter 140 or, if applicable to that county, chapter 141.

6. A separate fund or account shall be created by the district for each special assessment levied and each fund or account shall be identifiable by a suitable title. The proceeds of such assessments shall be credited to such fund or account. Such fund or account shall be used solely to pay the costs incurred in undertaking the specified service or project.

7. Upon completion of the specified service or project or both, the balance remaining in the fund or account established for such specified service or project or both shall be returned or credited against the amount of the original assessment of each parcel of property pro rata based on the method of assessment of such special assessment.

8. Any funds in a fund or account created pursuant to this section which are not needed for current expenditures may be invested by the board in accordance with applicable laws relating to the investment of funds of the city in which the district is located.

9. The authority of the district to levy special assessments shall be independent of the limitations and authorities of the municipality in which it is located; specifically, the provisions of section 88.812 shall not apply to any district.

(L. 1998 H.B. 1636 § 13, A.L. 2011 H.B. 142 merged with S.B.117, A.L. 2013 H.B. 175 merged with S.B. 248)



Section 67.1531 Real property or business license tax, how imposed, ballot.

Effective 28 Aug 1999

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1531. Real property or business license tax, how imposed, ballot. — 1. The district may levy by resolution a tax upon real property or on any business located within the boundaries of the district; provided however, no such resolution shall be final nor shall it take effect until the qualified voters approve, by mail-in ballot, the tax which the resolution seeks to impose. If a majority of the votes cast by the qualified voters voting on the proposed tax are in favor of the tax, then the resolution and any amendments thereto shall be in effect. If a majority of the votes cast by the qualified voters voting are opposed to the tax, then the resolution seeking to levy the tax shall be deemed to be null and void.

2. The district may levy a real property tax rate lower than the tax rate ceiling approved by the qualified voters pursuant to subsection 1 of this section and may increase that lowered tax rate to a level not exceeding the tax rate ceiling without approval of the qualified voters.

3. The ballot shall be substantially in the following form:

­

­

(2) In the county seat of a county of the first classification without a charter form of government containing a population of at least two hundred thousand:

­

­

4. No district levying a real property tax or a business license tax pursuant to this section may repeal or amend such real property tax or business license tax or lower the tax rate of such tax if such repeal, amendment or lower rate will impair the district's ability to repay any liabilities which it has incurred, money which it has borrowed or obligations that it has issued to finance any improvements or services rendered within the district.

(L. 1998 H.B. 1636 § 14, A.L. 1999 S.B. 20)



Section 67.1541 Taxes and assessments, how collected, distributed.

Effective 28 Aug 1998

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1541. Taxes and assessments, how collected, distributed. — 1. The county collector of each county in which the district is located, or the collector for the city in which the district is located if the district is located in a city not within a county, shall collect the real property taxes and special assessments made upon all real property within that county and district, in the same manner as other real property taxes are collected. If the special assessment is based on something other than the assessed value of real property, the district shall provide the information on which such special assessment is based for all applicable real property.

2. Every county or municipal collector and treasurer having collected or received district assessments or taxes shall, on or before the fifteenth day of each month and after deducting the reasonable and actual cost of such collection but not to exceed one percent of the total amount collected, remit to the treasurer of such district the amount collected or received by him or her prior to the first day of such month. Upon receipt of such money, the district treasurer shall execute a receipt therefor, which he or she shall forward or deliver to the county collector or city treasurer who collected such money. The district treasurer shall deposit such sums into the district treasury, credited to the appropriate fund or account. The county or municipal collector or treasurer, and district treasurer shall make final settlement of the district account and costs owing, not less than once each year, if necessary.

(L. 1998 H.B. 1636 § 15)



Section 67.1545 Sales and use tax authorized in certain districts — procedure to adopt, ballot language, imposition and collection by retailers — penalties for violations — deposit into trust fund, use — repeal procedure.

Effective 28 Aug 2008

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1545. Sales and use tax authorized in certain districts — procedure to adopt, ballot language, imposition and collection by retailers — penalties for violations — deposit into trust fund, use — repeal procedure. — 1. Any district formed as a political subdivision may impose by resolution a district sales and use tax on all retail sales made in such district which are subject to taxation pursuant to sections 144.010 to 144.525, except sales of motor vehicles, trailers, boats or outboard motors and sales to or by public utilities and providers of communications, cable, or video services. Any sales and use tax imposed pursuant to this section may be imposed in increments of one-eighth of one percent, up to a maximum of one percent. Such district sales and use tax may be imposed for any district purpose designated by the district in its ballot of submission to its qualified voters; except that, no resolution adopted pursuant to this section shall become effective unless the board of directors of the district submits to the qualified voters of the district, by mail-in ballot, a proposal to authorize a sales and use tax pursuant to this section. If a majority of the votes cast by the qualified voters on the proposed sales tax are in favor of the sales tax, then the resolution is adopted. If a majority of the votes cast by the qualified voters are opposed to the sales tax, then the resolution is void.

2. The ballot shall be substantially in the following form:

­

­

3. Within ten days after the qualified voters have approved the imposition of the sales and use tax, the district shall, in accordance with section 32.087, notify the director of the department of revenue. The sales and use tax authorized by this section shall become effective on the first day of the second calendar quarter after the director of the department of revenue receives notice of the adoption of such tax.

4. The director of the department of revenue shall collect any tax adopted pursuant to this section pursuant to section 32.087.

5. In each district in which a sales and use tax is imposed pursuant to this section, every retailer shall add such additional tax imposed by the district to such retailer's sale price, and when so added such tax shall constitute a part of the purchase price, shall be a debt of the purchaser to the retailer until paid and shall be recoverable at law in the same manner as the purchase price.

6. In order to allow retailers to collect and report the sales and use tax authorized by this section as well as all other sales and use taxes required by law in the simplest and most efficient manner possible, a district may establish appropriate brackets to be used in the district imposing a tax pursuant to this section in lieu of the brackets provided in section 144.285.

7. The penalties provided in sections 144.010 to 144.525 shall apply to violations of this section.

8. All revenue received by the district from a sales and use tax imposed pursuant to this section which is designated for a specific purpose shall be deposited into a special trust fund and expended solely for such purpose. Upon the expiration of any sales and use tax adopted pursuant to this section, all funds remaining in the special trust fund shall continue to be used solely for the specific purpose designated in the resolution adopted by the qualified voters. Any funds in such special trust fund which are not needed for current expenditures may be invested by the board of directors pursuant to applicable laws relating to the investment of other district funds.

9. A district may repeal by resolution any sales and use tax imposed pursuant to this section before the expiration date of such sales and use tax unless the repeal of such sales and use tax will impair the district's ability to repay any liabilities the district has incurred, moneys the district has borrowed or obligation the district has issued to finance any improvements or services rendered for the district.

10. Notwithstanding the provisions of chapter 115, an election for a district sales and use tax under this section shall be conducted in accordance with the provisions of this section.

(L. 2000 H.B. 1238, A.L. 2004 S.B. 1155, A.L. 2006 S.B. 1056, A.L. 2007 S.B. 22, A.L. 2008 H.B. 2058 merged with S.B. 718)



Section 67.1551 Election for real estate tax, procedure, results, reimbursement of costs.

Effective 28 Aug 1998

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1551. Election for real estate tax, procedure, results, reimbursement of costs. — 1. Notwithstanding the provisions of chapter 115, an election for real estate tax pursuant to sections 67.1401 to 67.1571 shall be conducted in accordance with the provisions of this section.

2. After the board has passed a resolution for the levy of real property tax and a vote of the qualified voters is required, the board shall provide written notice of such resolution to the election authority. The board shall be entitled to rescind such resolution provided that written notice of such rescission is delivered to the election authority prior to the time the election authority mails the ballots to the qualified voters.

3. Upon receipt of written notice of a district's resolution for the levy of a real property tax the election authority shall:

(1) Specify a date upon which the election shall occur which date shall be a Tuesday, and shall be not earlier than the tenth Tuesday, and not later than the fifteenth Tuesday, after the date of the board's passage of the resolution and shall not be on the same day as an election conducted pursuant to the provisions of chapter 115;

(2) Publish notice of the election in a newspaper of general circulation within the municipality two times. The first publication date shall be more than sixty days prior to the date of the election and the second publication date shall be not more than thirty days and not less than ten days prior to the date of the election. The published notice shall include, but not be limited to, the following information:

(a) The name and general boundaries of the district;

(b) The type of tax proposed, its rate, purpose and duration;

(c) The date the ballots for the election shall be mailed to qualified voters;

(d) The date of the election;

(e) Qualified voters will consist of:

a. Such persons who reside within the district and who are registered voters pursuant to the records of the election authority as of the thirtieth day prior to the date of the election; or

b. If no such registered voters reside in the district, the owners of real property located within the district pursuant to the tax records of the county clerk, or the collector of revenue if the district is located in a city not within a county, for real property as of the thirtieth day prior to the date of the election;

(f) A statement that persons residing in the district shall register to vote with the election authority on or before the thirtieth day prior to the date of the election in order to be a qualified voter for purposes of the election;

(g) A statement that the ballot must be returned to the election authority's office in person, or by depositing the ballot in the United States mail addressed to the election authority's office and postmarked, not later than the date of the election; and

(h) A statement that any qualified voter that did not receive a ballot in the mail or lost the ballot received in the mail may pick up a mail-in ballot at the election authority's office, specifying the dates and time such ballot will be available and the location of the election authority's office;

(3) The election authority shall mail to each qualified voter not more than fifteen days and not less than ten days prior to the date of the election together with a notice containing substantially the same information as the published notice and a return addressed envelope directed to the election authority's office with a sworn affidavit on the reverse side of such envelope for the qualified voter's signature. For purposes of mailing ballots to real property owners only one ballot shall be mailed per capita at the address shown on the records of the county clerk, or the collector of revenue if the district is located in a city not within a county. Such affidavit shall be in substantially the following form:

­

­

­­

­

4. Each qualified voter shall have one vote. Each voted ballot shall be signed with the authorized signature.

5. Mail-in ballots shall be returned to the election authority's office in person, or by depositing the ballot in the United States mail addressed to the election authority's office and postmarked, no later than the date of the election. The election authority shall transmit all voted ballots to a team of judges of not less than four, with an equal number from each of the two major political parties. The judges shall be selected by the municipal clerk from lists compiled by the election authority. Upon receipt of the voted ballots, the judges shall verify the authenticity of the ballots, canvass the votes, and certify the results. Certification by the election judges shall be final and shall be immediately transmitted to the election authority. Any qualified voter who voted in such election may contest the result in the same manner as provided in chapter 115.

6. The results of the election shall be entered upon the records of the election authority and a certified copy of the election results shall be filed with the municipal clerk, who shall cause the same to be entered upon the records of the municipal clerk.

7. The district shall reimburse the election authority for the costs it incurs to conduct an election under this section.

(L. 1998 H.B. 1636 § 16)



Section 67.1561 Statute of limitations.

Effective 28 Aug 2012

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1561. Statute of limitations. — No lawsuit to set aside a district established, or a special assessment or a tax levied under sections 67.1401 to 67.1571 or to otherwise question the validity of the proceedings related thereto shall be brought after the expiration of ninety days from the effective date of the ordinance establishing such district in question or the election establishing a district pursuant to section 67.1422 or the effective date of the resolution levying such special assessment or tax in question or the effective date of a merger of two districts under section 67.1485.

(L. 1998 H.B. 1636 § 17, A.L. 2007 S.B. 22, A.L. 2012 S.B. 480)



Section 67.1571 Minimum wage limitation.

Effective 28 Aug 1998

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1571. Minimum wage limitation. — No municipality as defined in section 1, paragraph 2, subsection (9) shall establish, mandate or otherwise require a minimum wage that exceeds the state minimum wage.

(L. 1998 H.B. 1636 § 18)

(2017) Section is unconstitutional violation of the single subject rule in Art. III, § 23, Constitution of Missouri; section is also severable from other provisions of H.B. 1636 (1998). Cooperative Home Care, Inc. v. City of St. Louis, 514 S.W.3d 571 (Mo.).



Section 67.1600 Home equity program act — definitions.

Effective 28 Aug 1999

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1600. Home equity program act — definitions. — For the purposes of sections 67.1600 to 67.1663, the following terms shall mean:

(1) "Bona fide offer", an offer made in good faith and for a valuable consideration to purchase a qualified residence;

(2) "Certificate of participation", the duly notarized document of membership in a program, signed by the qualified applicant and by an authorized representative of the governing commission, which specifies the location and description of the guaranteed residence, its guaranteed value, the registration date, and which has attached a program appraisal for the guaranteed residence;

(3) "Community organization", a not-for-profit organization which has been registered with this state for at least five years as a not-for-profit organization, which qualifies for tax exempt status under Section 501(c)(3) or 501(c)(4) of the United States Internal Revenue Code of 1986, as now or hereafter amended, which continuously maintains an office or business location within the area of a program together with a current listed telephone number, and whose members reside within the area of a program;

(4) "District", a contiguous geographic area described in a petition or defined by an ordinance enacted by the governing body of a municipality or by the county for an unincorporated area of a county of the first classification with a population greater than nine hundred thousand. The governing body shall have the authority to correct errors in the legal description of the district boundaries described in the petition or in the ordinance;

(5) "Eligible applicant", a natural person who is the owner of a qualified residence within the area of a program who shall occupy or have a family member who occupies such qualified residence as the principal place of residence;

(6) "Family member", a spouse, child, stepchild, parent, grandparent, brother, sister, or any such relations of the spouse of the member;

(7) "Governing commission", the nine-member, or eighteen-member in the case of a merged program, governing body which is authorized by voter approval of the creation of a home equity program (or merger of programs) pursuant to sections 67.1600 to 67.1663 and which is appointed by the mayor of the municipality or the county executive or presiding commissioner of a county in which the program has been approved with the approval of the governing body of the municipality or of the county, seven of whom, or, in the case of a merged program, fourteen of whom, shall be appointed from a list or lists of nominees submitted by a community organization or community organizations as defined in this section;

(8) "Gross selling value", the total consideration to be paid for the purchase of a guaranteed residence, and shall include any amount that the buyer or prospective buyer agrees to assume on behalf of a member, including broker commissions, points, legal fees, personal financing, or other items of value involved in the sale;

(9) "Guarantee fund", the funds collected pursuant to sections 67.1600 to 67.1663 for the purpose of guaranteeing the property values of members within the area of a program;

(10) "Guaranteed residence", a qualified residence, including condominiums as defined in chapter 448, for which a certificate of participation has been issued, which is owned by the eligible applicant, which is described in the certificate of participation, and which is entitled to coverage pursuant to sections 67.1600 to 67.1663;

(11) "Guaranteed value", the appraised valuation based upon a standard of current market value as of the registration date on the qualified residence as determined by a program appraiser pursuant to accepted professional appraisal standards and which is authorized by the commission for the registration date. The guaranteed value shall be used solely by the commission for the purpose of administering the program and shall remain confidential;

(12) "Member", the owner of a guaranteed residence;

(13) "Owner", a natural person who is the legal titleholder or who is the beneficiary of a trust which is the legal titleholder;

(14) "Physical perils", physical occurrences such as, but not limited to, fire, windstorm, hail, nuclear explosion, seepage, war, insurrection, wear and tear, cracking, settling, vermin, rodents, insects, vandalism, pollution or contamination, and all such related occurrences or acts of God;

(15) "Program" means the guaranteed home equity program governed by a specific home equity commission;

(16) "Program appraisal", a real estate appraisal conducted by a program appraiser for the purpose of establishing the guaranteed value of a qualified residence under a program and providing a general description of the qualified residence. The program appraisal shall be used solely by the governing commission for the purpose of administering the program and shall remain confidential except for transactions between family members;

(17) "Program appraiser", a real estate appraiser who is state licensed or state certified pursuant to sections 339.500 to 339.549;

(18) "Program guidelines", those policies, rules, regulations, and bylaws established from time to time by the governing commission to explain, clarify, or modify the program in order to fulfill its goals and objectives;

(19) "Qualified residence", a building:

(a) Located in the area of a program and having at least one, but not more than six, dwelling units, however, in the case of owner-occupied condominiums there is no limit on the number of dwelling units; and

(b) Classified by municipality or county ordinance as residential and assessed as such for property tax purposes;

(20) "Registration date", the date of receipt by the governing commission of the registration fee and a completed application of a qualified applicant for participation in a program;

(21) "Registration fee", the fee which is established by the governing commission to defray the cost of a program appraisal on a qualified residence.

(L. 1999 S.B. 20)



Section 67.1603 Home equity program — creation by petition or ordinance contingent on approval by voters, appointment of commissioners if approved, certain municipalities and counties eligible.

Effective 28 Aug 1999

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1603. Home equity program — creation by petition or ordinance contingent on approval by voters, appointment of commissioners if approved, certain municipalities and counties eligible. — 1. In a municipality with more than five hundred and less than three hundred thousand inhabitants the question of creating a home equity program entirely within the municipality shall be initiated by ordinance of the governing body of the municipality or by a petition signed by not less than five percent of the total number of registered voters of the municipality who voted in the last gubernatorial election, the registered voters of which are eligible to sign the petition. It shall be the duty of the election authority having jurisdiction over such municipality to submit the question of creating a home equity program to the voters within the municipality at the regular election specified in the ordinance or petition initiating the question.

2. In a municipality with greater than three hundred thousand inhabitants, the question of creating a home equity program within a portion of a municipality described as a district shall be initiated by ordinance of the governing body of the municipality or by a petition signed by not less than five percent of the total number of registered voters of the municipality who voted in the last gubernatorial election, the registered voters of which are eligible to sign the petition. It shall be the duty of the election authority having jurisdiction over such municipality to submit the question of creating a home equity program to the voters within the municipality at the regular election specified in the ordinance or petition initiating the question. If the question is initiated by petition and if the requisite number of signatures is not obtained in any district included within the area described in the petition, then the petition shall be valid as to the area encompassed by those districts for which the requisite number of signatures is obtained and any such district for which the requisite number of signatures is not obtained shall be excluded from the area.

3. In a county of the first classification with a population greater than nine hundred thousand, the question of creating a home equity program within a contiguous unincorporated area included entirely within any such county shall be initiated by ordinance of the governing body of the county, or by a petition signed by not less than five percent of the total number of registered voters within each district to be served who voted in the last gubernatorial election, the registered voters of which are eligible to sign the petition. It shall be the duty of the election authority having jurisdiction over such county to submit the question of creating a home equity program to the voters within the area to be served at the regular election specified in the ordinance or the petition initiating the question. If the question is initiated by petition and if the requisite number of signatures is not obtained in any district included within the area described in the petition, then the petition shall be valid as to the area encompassed by those districts for which the requisite number of signatures is obtained and any such district for which the requisite number of signatures is not obtained shall be excluded from the area.

4. A petition initiating a question described in this section shall be filed with the election authority having jurisdiction over the municipality or county. The petition shall be filed in the manner provided in the general election law. An ordinance or petition initiating a question described in this section shall specify the election at which the question is to be submitted. The election on such question shall be held in accordance with general election law. Such question, and the ordinance or petition initiating the question, shall include a description of the area, the name of the proposed home equity program and the maximum rate at which the home equity program shall be able to levy such property tax. All of that area within the geographic boundaries of the area described in such question shall be included in the program, and no area outside the geographic boundaries of the area described in such question shall be included in the program. If the election authority determines that the description cannot be included within the space limitations of the ballot, the election authority shall prepare large printed copies of a notice of the question, which shall be prominently displayed in the polling place of each district in which the question is to be submitted. No new program shall be established by petition unless the area to be served by the program contains five hundred or more residential properties.

5. Whenever a majority of the voters on such public question approve the creation of a home equity program as certified by the proper election authorities, the governing body of any such municipality or county shall appoint nine individuals, to be known as commissioners, to serve as the governing body of the home equity program. The governing body shall choose seven of the nine individuals to be appointed to the governing commission from nominees submitted by real property owners or community organizations as defined in sections 67.1600 to 67.1663. A community organization may recommend up to twenty individuals to serve on a governing commission. No fewer than five commissioners serving at any one time shall reside within the area of the program. In a municipality with more than five hundred and less than three hundred thousand inhabitants, the governing body of the municipality may serve as the governing body of the home equity program or, in the alternative, the governing body may appoint a five-member governing commission to govern the home equity program. The mayor of any municipality whose governing body serves as the governing body of the home equity program may appoint a five-member advisory board to make recommendations to the governing body of the municipality in relation to the home equity program. Board members shall serve without compensation except for reasonable expenses incurred in the performance of duties as a board member. The governing body of the municipality shall establish the terms of office of the governing commission or advisory board members, and no member shall serve more than three consecutive terms.

6. Upon creation of a governing commission in a municipality with three hundred thousand or more inhabitants the terms of the initial commissioners shall be as follows: three shall serve for one year, three shall serve for two years, and three shall serve for three years and until a successor is appointed and qualified. All succeeding terms shall be for three years, or until a successor is appointed or qualified, and no commissioner may serve more than two consecutive terms. Commissioners shall serve without compensation except for reimbursement for reasonable expenses incurred in the performance of duties as a commissioner. A vacancy in the office of a member of a commission shall be filled in like manner as an original appointment. All proceedings and meetings of the governing commission shall be conducted in accordance with the provisions of chapter 610.

(L. 1999 S.B. 20)



Section 67.1606 Addition of new areas to existing home equity program, procedure.

Effective 28 Aug 1999

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1606. Addition of new areas to existing home equity program, procedure. — 1. If the creation of an existing home equity program was initiated by petition and if a district was excluded from the area because the requisite number of signatures was not obtained, the excluded district may be added to the area of the program as provided in this section if the excluded district is contiguous to an existing program.

2. Upon the filing of a petition signed by a requisite number of registered voters of a district that is contiguous to an existing home equity program, the district may be added to the area of the program as provided in this section.

3. If a petition signed by not less than five percent of the total number of registered voters within such district who voted in the last gubernatorial election is filed with the proper election authority, and if the governing body of the municipality or county consents, by ordinance or resolution, to adding the excluded district to the area of the program, the election authority shall submit the question of adding the excluded district to the area of the program to the voters of the excluded district at the regular election specified in the petition. The petition shall be filed and the election shall be conducted as provided in the general election law. The petition and the question submitted shall describe the district, identify the program to which the district is proposed to be added and state the maximum rate at which the program shall be authorized to levy such property tax, which rate shall be the same as the existing maximum rate for the program.

4. If a majority of the voters of the district voting on the question are in favor of adding the district to the program, the district shall be part of the area of the program.

(L. 1999 S.B. 20)



Section 67.1609 Merger of existing home equity programs, procedure — commissioners, merger effect, residence, terms, vacancies.

Effective 28 Aug 1999

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1609. Merger of existing home equity programs, procedure — commissioners, merger effect, residence, terms, vacancies. — 1. Whenever the question of merging two existing and contiguous home equity programs within a municipality or county or which are included within two or more such subdivisions is initiated by ordinance of the governing commissions of both programs proposed to be merged or by a petition signed by not less than five percent of the total registered voters within the area of each program proposed to be merged who voted in the last gubernatorial election, the registered voters of which are eligible to sign the petition, it shall be the duty of the election authority having jurisdiction over such municipality, municipalities or county to submit the question of merging the programs to the voters of each program at the regular election specified in the ordinance or petition initiating the question. A petition initiating a question described in this section shall be filed with the election authority having jurisdiction over the municipality, municipalities or county. The petition shall be filed in the manner provided in the general election law. An ordinance or petition initiating a question described in this section shall specify the election at which the question is to be submitted. The election on such question shall be held in accordance with general election law. Such question, and the ordinance or petition initiating the question, shall include a description of the area of the two programs, the name of the proposed merged home equity program and the maximum rate at which the merged home equity program shall be able to levy such property tax. All of that area within the geographic boundaries of the area of the two programs described in such question shall be included in the merged program, and no area outside the geographic boundaries of the area of the two programs described in such question shall be included in the merged program. If the election authority determines that the description cannot be included within the space limitations of the ballot, the election authority shall prepare large printed copies of a notice of the question, which shall be prominently displayed in the polling place of each district in which the question is to be submitted. Nothing shall prohibit two or more programs from jointly administering or contracting with each other or another entity for the purpose of administering the programs without merging the programs.

2. Whenever a majority of the voters on such public question in each existing program approve the merger of home equity programs as certified by the proper election authorities, the commissioners of each of the merged programs shall serve as the governing body of the merged home equity program.

3. The commissioners serving at any one time shall reside within the area of the merged program. Upon creation of a merged program, a commissioner shall serve for the term for which he or she was appointed and until a successor is appointed and qualified. In municipalities with a population of three hundred thousand or more, all succeeding terms shall be for three years, or until a successor is appointed and qualified, and no commissioner may serve more than two consecutive terms. Commissioners shall serve without compensation except for reimbursement for reasonable expenses incurred in the performance of duties as a commissioner. A vacancy in the office of a member of the commission shall be filled in like manner as an original appointment. All proceedings and meetings of the governing commission shall be conducted in accordance with the provisions of chapter 610 as now or hereafter amended. Upon creation of a merged program, the members of each of the two programs merged into the merged program shall be members of the merged program, the guarantee funds of each shall be merged, and they shall be operated as a single program.

(L. 1999 S.B. 20)



Section 67.1612 Powers and duties.

Effective 28 Aug 1999

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1612. Powers and duties. — The duties and functions of the governing commission of a home equity program shall include the following:

(1) To select an administrator to conduct or supervise the day-to-day operation of the program, including but not limited to the administration of homeowner applications for participation in the program and homeowner claims against the guarantee fund;

(2) To establish policies, rules, regulations, bylaws, and procedures for both the governing commission and the program. No policies, rules, regulations, or bylaws shall be adopted by the governing commission without prior notice to the residents of the area of a program and an opportunity for such residents to be heard;

(3) To provide annual status reports on the program to the governing body of the municipality or county;

(4) To establish guaranteed value standards which are directly linked to the program appraisal, to approve guaranteed* values, and to establish requirements for program appraisers consistent with subdivision (16) of section 67.1600. In no event shall the program guidelines adopted by the governing commission provide for selecting appraisers based on criteria other than the quality and timeliness of the appraisals provided to the governing commission;

(5) To manage, administer, and invest the guarantee fund under the supervision of the local governing body;

(6) To liquidate acquired assets to maintain the guarantee fund;

(7) To participate in arbitration required pursuant to the program, including gathering information from all necessary persons, parties, or documents required to proceed with such arbitration;

(8) To employ necessary personnel, acquire necessary office space, enter into contractual relationships and disburse funds pursuant to sections 67.1600 to 67.1663; and

(9) To perform such other functions in connection with the program and the guarantee fund as required pursuant to sections 67.1600 to 67.1663.

(L. 1999 S.B. 20)

*Word "guarantee" appears in original rolls.



Section 67.1615 Application for participation in program — eligibility, how determined — certificate of participation issued if eligible.

Effective 28 Aug 1999

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1615. Application for participation in program — eligibility, how determined — certificate of participation issued if eligible. — 1. Eligibility for membership in the program shall be limited to the owner of a qualified residential property within the area of a home equity program.

2. An eligible applicant shall apply to the program by submitting an application and a registration fee as determined by the governing commission. Prior to accepting a registration fee, the governing commission shall inform the applicant of the rights, duties, and obligations of both the member and the governing commission pursuant to the program. Upon receipt of the registration fee, the governing commission shall have the residence of the applicant appraised by a program appraiser at the expense of the program to determine the guaranteed value of the residence. If the appraisal, at the time completed by a program appraiser, differs by more than fifteen percent from the market value as determined in the most recent assessment performed by the county assessor, the program administrator shall notify the governing commission and provide a written justification for the difference between the guaranteed value of the residence and the market value as determined in the most recent assessment before the commission accepts the guaranteed residence into the program.

3. At its option, the governing commission may require a second program appraisal of the qualified residence, also at the expense of the program, if it determines that the first program appraisal is incomplete, inadequate, or inaccurate.

4. A certificate of participation shall then be issued to the eligible applicant certifying membership in the program and stating the guaranteed value, the registration date, the address of the guaranteed residence and description of the conditions and exclusions of the program. An authorized program appraisal shall be attached to the certificate of participation.

(L. 1999 S.B. 20)



Section 67.1618 Member's home value guaranteed, when, procedure.

Effective 28 Aug 1999

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1618. Member's home value guaranteed, when, procedure. — A member or the estate of a member participating in a program created pursuant to sections 67.1600 to 67.1663 shall be paid one hundred percent of the difference between the guaranteed value as determined by the program and the gross selling value as determined in section 67.1621 if the guaranteed value is greater than the gross selling value. The guarantee provided by the program shall only apply to sales made three years or more after the date of issuance of the certificate of participation and shall be provided subject to all of the terms, conditions, and stipulations of the program. The guarantee provided by the program shall extend only to those who qualified as members at the time of their application, or to the estates of members; provided that the estate applies within two years of the member's death or within five years after the date of issuance of the certificate of participation, whichever is later. A member of a program agrees to abide by all conditions, stipulations, and provisions of a program and shall not be eligible for protection and shall not receive the guarantee unless all such conditions, stipulations and provisions have been met. Any member failing to abide by the conditions, stipulations and provisions of a program or who engages in fraud, misrepresentation, or concealment in any process involving a program forfeits both the registration fee and any claim to the guarantee.

(L. 1999 S.B. 20)



Section 67.1621 Member to follow certain procedures in sale of home in order to access program funds.

Effective 28 Aug 1999

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1621. Member to follow certain procedures in sale of home in order to access program funds. — 1. In order to be eligible for payment from a program created pursuant to sections 67.1600 to 67.1663, a member shall follow the program guidelines adopted by the governing commission as well as the procedures set forth in this section.

2. A member shall file a notice of intent to sell with the governing commission pursuant to program guidelines if and when the member intends to place the guaranteed residence on the market for sale. Upon receipt of a notice of intent to sell, the governing commission shall provide the member with a copy of this section and a written description of the rights and responsibilities of both the member and the governing commission and the procedures for obtaining benefits; provided, however, that such information provided by the governing commission shall not restrict or advise the member with respect to the selection of a real estate broker or agent. The information shall be delivered to the member either in person or by registered mail. A member is not eligible to file notice of intent to sell until at least three years after the member's registration date.

3. A member is required to offer the guaranteed residence for sale pursuant to the program guidelines, including the utilization of complete and proper methods for listing residential property, listing the guaranteed residence at a price equal to or greater than the guaranteed value and which reasonably can be expected to attract buyers, and providing reasonable access for potential buyers to see the guaranteed residence.

4. A member may list the guaranteed residence pursuant to program guidelines with a real estate broker of the member's choice for up to ninety days following the date on which the member listed the residence.

5. Within sixty days of receipt of a notice of intent to sell, the governing commission has the right to have the guaranteed residence inspected by a program appraiser, at the governing commission's expense, in order to determine if the guaranteed residence is in substantially the same condition as described by the program appraisal attached to the certificate of participation. If the guaranteed residence fails to meet this standard, the following procedures shall be followed:

(1) The program appraiser shall determine the percentage depreciation of the guaranteed residence due to failure to maintain the premises or due to physical perils or other causes not covered by the program;

(2) This percentage figure shall be multiplied by the guaranteed value to determine the dollar depreciation;

(3) This dollar depreciation shall be subtracted from the guaranteed value to derive a lower guaranteed value to be used for the purpose of determining the amount of payment pursuant to the program.

6. A member shall make the guaranteed residence available to a program appraiser within a reasonable time within this sixty-day period after receipt of notice from the commission that an inspection pursuant to subsection 5 of this section is required, or the member's coverage pursuant to the program shall be null, void and of no further effect, and the member's registration fee shall be forfeited.

7. Ninety days after listing the guaranteed residence, a member shall be eligible to file a notice of intent to claim with the governing commission, pursuant to guidelines established by the governing commission, attesting to the fact that the member has followed program guidelines in offering the guaranteed residence for sale, that the member is unable to obtain an offer for purchase of the guaranteed residence for at least its guaranteed value, and that the member intends to file a claim against the program. Such notice shall include verifiable evidence of placement of the guaranteed residence on the market, the dates such placement took place, and shall list all reasonable offers to buy the property. Verifiable evidence may include a copy of advertisements for sale, a contract with a licensed real estate broker, or other evidence satisfactory to a majority of the governing commission.

8. Upon receipt of the notice of intent to claim, the governing commission has sixty days during which it shall require the member to list the guaranteed residence at a price that the governing commission deems reasonable with a real estate broker of the member's choosing. The real estate broker chosen by the member shall advertise the guaranteed residence throughout the residential market area typically used in the region of the state in which the program is located.

9. During the periods during which the qualified residence is offered for sale, the member shall forward to the governing commission all offers of purchase by either personal delivery or registered mail. If the member receives an offer of purchase which can reasonably be expected to be consummated if accepted and whose gross selling value is greater than the guaranteed value of the guaranteed residence, then no benefits may be claimed pursuant to the program. If the member receives an offer to purchase at a gross selling value that is less than the guaranteed value, the governing commission shall, within five working days of the receipt of such offer, either:

(1) Approve the offer, in which case the governing commission shall authorize the payment of the amount afforded pursuant to sections 67.1600 to 67.1663 upon receipt of verifiable evidence of the sale of the guaranteed residence subject to the following conditions:

(a) Sales involving eminent domain shall be covered pursuant to section 67.1630;

(b) Sales subsequent to an insured property and casualty loss shall be guaranteed for the guaranteed value as determined pursuant to subsection 5 of this section;

(c) Contract sales shall be guaranteed as determined by the guaranteed value in subsection 5 of this section, however proceeds payable from the program shall be disbursed in equal annual installments over the life of the contract; or

(2) Reject the offer, in which case the member shall continue showing the guaranteed residence until the termination of the period.

­­

­

(L. 1999 S.B. 20)



Section 67.1624 Payment by program required, when.

Effective 28 Aug 1999

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1624. Payment by program required, when. — No guarantee is afforded by the program until sixty days after a member files a notice of intent to claim. Furthermore, the governing commission shall be required to make payments to a member only upon receipt of verifiable evidence of the actual sale of the guaranteed residence in accordance with the terms agreed upon between the member and the governing commission at the time the governing commission authorized payment. If a member rejects an offer for purchase which has been submitted to and approved by the governing commission, the governing commission or program shall not be liable for any future guarantee payment larger than that authorized for this proposed sale.

(L. 1999 S.B. 20)



Section 67.1627 Payment program not made until sale closed and title or proprietary interest passed.

Effective 28 Aug 1999

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1627. Payment program not made until sale closed and title or proprietary interest passed. — Except as otherwise provided in sections 67.1600 to 67.1663, payments under the program pursuant to section 67.1618 shall not be made until the sale of the guaranteed residence has closed and title has passed or the beneficial interest has been transferred.

(L. 1999 S.B. 20)



Section 67.1630 Member property acquired by eminent domain, program benefits may be claimed, when.

Effective 28 Aug 1999

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1630. Member property acquired by eminent domain, program benefits may be claimed, when. — When a guaranteed residence is to be acquired through the use of eminent domain by a condemning body, the following procedures shall apply:

(1) If the member rejects an offer from the condemning body equal to or greater than the guaranteed value, then no benefits may be claimed pursuant to the program;

(2) If the condemning body offers less than the guaranteed value, the governing commission may either:

(a) Pay one hundred percent of the difference between the guaranteed value and the offered price if the member agrees to sell at the offered price; or

(b) Advise the member that the offer is inadequate and should be refused. If the member refuses the offer and the final court determination of the value of the property is less than the guaranteed value, then the program shall pay one hundred percent of the difference between the judgment and the guaranteed value.

(L. 1999 S.B. 20)



Section 67.1633 Member may apply for new appraisal, new guaranteed value and new certificate, when.

Effective 28 Aug 1999

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1633. Member may apply for new appraisal, new guaranteed value and new certificate, when. — 1. A member has the option of applying for a new program appraisal by a program appraiser in order to establish a new certificate of participation with a new registration date. The governing commission may exercise the right to require a second program appraisal in accordance with the procedures described in section 67.1615. This new guaranteed value shall be subject to the following conditions:

(1) A new guaranteed value established solely for the purpose of determining a property's increased value due to inflation may not be requested by the member until at least three years have elapsed from the most recent registration date;

(2) A new guaranteed value established due to home improvements shall be granted only when the value of the home improvements exceeds five thousand dollars;

(3) A member may not initiate a claim against the program based upon the new guaranteed value until at least three years after the new registration date. Until that time, coverage shall be based on the most recent certificate of participation which is at least three years old and the guaranteed value set forth in that certificate of participation;

(4) If the governing commission, by majority vote, determines that the application for a new appraisal is due to substantial property improvements on the guaranteed residence, then the application fee for the appraisal shall be one-half of the registration fee then being charged by the program;

(5) If the governing commission, by a majority vote, concludes that the application for a new appraisal is not due to substantial property improvements, the application fee for the new appraisal shall be the amount of the registration fee then being charged by the program;

(6) A new guaranteed value shall be subject to all of the conditions, stipulations, and provisions of sections 67.1600 to 67.1663.

2. After following the above procedures, the member shall be issued a new certificate of participation which shall state the new guaranteed value and registration date.

3. A member may request a new guaranteed value and registration date only once per year.

(L. 1999 S.B. 20)



Section 67.1636 Member may appeal guaranteed values or dollar depreciations, how.

Effective 28 Aug 1999

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1636. Member may appeal guaranteed values or dollar depreciations, how. — 1. If a member or applicant disagrees with the guaranteed value, the dollar depreciation due to failure to maintain the premises, or the dollar depreciation due to physical perils as determined by the program appraiser and approved by the governing commission, the member may appeal in writing to the governing commission within thirty days of the approval of the guaranteed value or the dollar depreciation by the governing commission. The governing commission shall respond in writing to this appeal within thirty days of its receipt.

2. If the member still disagrees with the governing commission, the member may submit a written request for arbitration to the governing commission within thirty days after the date of receiving the written response to the appeal.

3. All such requests for arbitration shall be settled pursuant to the real estate valuation arbitration rules of the American Arbitration Association. Judgment upon the award rendered by the arbitrator may be entered in any court having appropriate jurisdiction.

4. The determination made pursuant to such arbitration procedure shall be final and binding on the member, the governing commission and all other parties.

(L. 1999 S.B. 20)



Section 67.1639 Guarantee fund, maintenance mandatory, how funded, how used, audited annually, adjust tax rate to meet liabilities.

Effective 28 Aug 1999

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1639. Guarantee fund, maintenance mandatory, how funded, how used, audited annually, adjust tax rate to meet liabilities. — 1. Each governing commission and program created pursuant to sections 67.1600 to 67.1663 shall maintain a guarantee fund for the purposes of paying the costs of administering the program and extending protection to members pursuant to the limitations and procedures in sections 67.1600 to 67.1663.

2. The guarantee fund shall be raised by means of an annual tax levied on all real property within the area of the program. The rate of this tax may be changed from year to year by majority vote of the governing body of the municipality or county but in no case shall it exceed a rate of fifteen hundredths of a percent of the equalized assessed valuation of all real property in the area of the program, or the maximum tax rate approved by the voters of the area at the election which created the program or, in the case of a merged program, the maximum tax rate approved by the voters at the election authorizing the merger, whichever rate is lower. The commissioners shall cause the amount to be raised by taxation in each year to be certified to the county clerk or, in a city not within a county, to the taxing authority of such city in the manner provided by law, and any tax so levied and certified shall be collected and enforced in the same manner and by the same officers as those taxes for the purposes of the county and city within which the area of the commission is located. Any such tax, when collected, shall be paid over to the proper officer of the commission who is authorized to receive such tax. The governing commission may issue tax anticipation warrants against the taxes to be assessed for the calendar year in which the program is created and for the first full calendar year after the creation of the program.

3. The moneys deposited in the guarantee fund shall, as nearly as practicable, be fully and continuously invested or reinvested by the governing commission in investment obligations which shall be in such amounts, and shall mature at such times, that the maturity or date of redemption at the option of the holder of such investment obligations shall coincide, as nearly as practicable, with the times at which moneys will be required for the purposes of the program. For the purposes of this section, "investment obligation" shall mean direct general municipal, state, or federal obligations which at the time are legal investments pursuant to the laws of this state and the payment of principal of and interest on which are unconditionally guaranteed by the governing body issuing them.

4. The guarantee fund, including principal, interest, fees and all other sources of income, shall be used solely and exclusively for the purpose of providing guarantees to members of the particular guaranteed home equity program and for reasonable salaries, expenses, bills, and fees incurred in administering the program, and shall be used for no other purpose. Any municipality with a population of less than one thousand shall administer the program in conjunction with another such program in the same county, if another such program exists in such county.

5. The guarantee fund shall be maintained, invested, and expended exclusively by the governing commission of the program for whose purposes it was created. Under no circumstance shall the guarantee fund be used by any person or persons, governmental body, or public or private agency or concern other than the governing commission of the program for whose purposes it was created. Under no circumstances shall the guarantee fund be commingled with other funds or investments. No commissioner or family member of a commissioner, or employee or family member of an employee, may receive any financial benefit, either directly or indirectly, from the guarantee fund. Nothing in this subsection shall be construed to prohibit payment of expenses to a commissioner pursuant to sections 67.1603 and 67.1609 or payment of salaries or expenses to an employee pursuant to this section. As used in this subsection, "family member" means a spouse, child, stepchild, parent, brother, or sister of a commissioner or a child, stepchild, parent, brother, or sister of a commissioner's spouse.

6. An independent audit of the guarantee fund and the management of the program shall be conducted annually and made available to the public through any office of the governing commission or a public facility such as a local public library located within the area of the program.

7. Each political subdivision enacting a property tax pursuant to this section shall periodically calculate the amount of moneys necessary to pay the liabilities that may occur as a result of members seeking payments and shall adjust the tax rate within the limits allowed in this section to meet the liabilities. If the political subdivision determines that the fund contains or is likely to contain sufficient moneys, then the tax rate shall be reduced or eliminated until such calculations demonstrate that additional tax revenues are needed to fulfill commitments to members in the program.

(L. 1999 S.B. 20)



Section 67.1642 Termination of existing program, how.

Effective 28 Aug 1999

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1642. Termination of existing program, how. — A home equity program may be terminated only by approval of the local governing bodies of the municipality or county. In terminating the program, the governing commission shall refund the remaining balance of the guarantee fund, if any, after all potential liabilities have been satisfied, to the then current property taxpayers of all real property within the area of the commission in an equitable manner proportionate to the manner in which the guarantee fund was raised.

(L. 1999 S.B. 20)



Section 67.1645 Program to protect against local adverse conditions only, how determined — suspension of program, when.

Effective 28 Aug 1999

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1645. Program to protect against local adverse conditions only, how determined — suspension of program, when. — A program created pursuant to sections 67.1600 to 67.1663 provides a guarantee only against specifically local adverse housing market conditions within the area of the program as they may differ from regional or national housing conditions. A program shall not provide relief from adverse regional or national housing market conditions as they may affect local housing conditions. A program shall not guarantee against a decline in the value of housing due to economic forces such as a national or regional recession or depression. In the event of a regional decline in the value of housing in the regional or national housing markets, the governing commission may temporarily suspend coverage pursuant to the program in order to protect the fiscal integrity of the guarantee fund. For the purposes of this section, a regional decline in the value of housing is defined as a five percent annual decline in the median value of existing houses in any twelve-month period for the nation, Midwest region, or state of Missouri, according to statistics published by the National Association of Realtors.

(L. 1999 S.B. 20)



Section 67.1648 Commission may suspend new registration if fund depleted — program debts not to be debts of other political subdivisions or the state.

Effective 28 Aug 1999

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1648. Commission may suspend new registration if fund depleted — program debts not to be debts of other political subdivisions or the state. — If the guarantee fund becomes depleted and payments of guarantees pursuant to the program cannot be made in a timely fashion as required by the program guidelines, the governing commission may temporarily suspend the registration of new members and borrow funds against future tax revenues until such time as the guarantee fund is sufficiently restored. Under no circumstances shall the indebtedness or obligations of a program or a governing commission become an indebtedness or obligation of either the municipality or county in which the program is located or the state of Missouri.

(L. 1999 S.B. 20)



Section 67.1651 Indemnification of commissioners, officers or employees of a program, limitations.

Effective 28 Aug 1999

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1651. Indemnification of commissioners, officers or employees of a program, limitations. — 1. No commissioner, officer or employee, whether on salary, wages or voluntary basis shall be personally liable and no cause of action may be brought for damages resulting from the exercise of judgment or discretion in connection with the performance of program duties or responsibilities unless the act or omission involved willful or wanton conduct.

2. A program shall indemnify each commissioner, officer and employee, whether on salary, wages or voluntary basis against any and all losses, damages, judgments, interest, settlements, fines, court costs and other reasonable costs and expenses of legal proceedings including attorney fees, and any other liabilities incurred by, imposed upon, or suffered by such individual in connection with or resulting from any claim, action, suit or proceeding, actual or threatened, arising out of or in connection with the performance of program duties. Any settlement of any claim shall be made with prior approval of the governing commission in order for indemnification pursuant to this section to be available.

3. The immunity and indemnification provided by a program pursuant to this section shall not cover any acts or omissions which involve willful or wanton conduct, breach of good faith, intentional misconduct, knowing violation of the law, or for any transaction from which such individual derives an improper personal benefit.

(L. 1999 S.B. 20)



Section 67.1654 Suit may be brought, when, limitations.

Effective 28 Aug 1999

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1654. Suit may be brought, when, limitations. — No lawsuit or any other type of legal action brought pursuant to the terms of sections 67.1600 to 67.1663 shall be sustainable in a court of law or equity unless all conditions, stipulations, and provisions of the program have been complied with, and unless the suit is brought within twelve months after the event which is the subject of the legal action.

(L. 1999 S.B. 20)



Section 67.1657 Program only proportionally liable when member has separate home equity insurance.

Effective 28 Aug 1999

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1657. Program only proportionally liable when member has separate home equity insurance. — If insurance or other form of payment is available to and carried by a member to provide protection similar to that provided by a program, the governing commission shall not be liable for a greater proportion of the loss than the amount provided by the program bears to the total amount available from all sources.

(L. 1999 S.B. 20)



Section 67.1660 Member may withdraw at any time, right to sell privately not abridged — antidiscrimination policy.

Effective 28 Aug 1999

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1660. Member may withdraw at any time, right to sell privately not abridged — antidiscrimination policy. — 1. No provision of sections 67.1600 to 67.1663 and no procedure, regulation, or bylaw of a governing commission and program created pursuant to the provisions of sections 67.1600 to 67.1663 shall abridge a member's right to forfeit the registration fee and guarantee and withdraw from the program at any time and sell the guaranteed residence in any legal manner he or she sees fit.

2. No provision of sections 67.1600 to 67.1663 or any procedure, regulation, or bylaw of a governing commission and program created pursuant to the provisions of sections 67.1600 to 67.1663 is intended as, and none shall be used as, a means of discriminating against any individual on the basis of ethnic background, gender, race or religion.

(L. 1999 S.B. 20)



Section 67.1663 Penalty.

Effective 28 Aug 1999

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1663. Penalty. — Any person violating the provisions of sections 67.1600 to 67.1663 or any procedure, regulation, or bylaw of a governing commission and program created pursuant to the provisions of sections 67.1600 to 67.1663 shall be guilty of a class A misdemeanor and fined as provided by law.

(L. 1999 S.B. 20)



Section 67.1700 Metropolitan park and recreation district may be created — existing recreation or public park systems already within district, effect, powers.

Effective 28 Aug 1999

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1700. Metropolitan park and recreation district may be created — existing recreation or public park systems already within district, effect, powers. — A metropolitan park and recreation district may be created, incorporated and managed pursuant to sections 67.1700 to 67.1769 and may exercise the powers given to such district pursuant to sections 67.1700 to 67.1769. Such a metropolitan district may include and is limited to any county of the first classification with a charter form of government and having a population of at least nine hundred thousand inhabitants according to the last decennial census, or any county within the standard metropolitan statistical area of any such county. Any county described in this section may be included in a metropolitan district if the voters in the county or counties to be included in the district vote, pursuant to sections 67.1715, 67.1718 and 67.1721, to be included in such district. Any recreation system or public parks system which exists within a metropolitan district created pursuant to sections 67.1700 to 67.1769 shall remain in existence with the same powers and responsibilities it had prior to the creation of the metropolitan district. Nothing in sections 67.1700 to 67.1769 shall be construed in any manner to limit or prohibit:

(1) Later establishment or cessation of any park or recreation system provided by law; or

(2) Any powers and responsibilities of any park or recreation system provided by state law.

(L. 1999 S.B. 405 § 67.791 subsec. 1, subdiv. (1))



Section 67.1703 Metropolitan district to be body corporate and political subdivision.

Effective 28 Aug 1999

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1703. Metropolitan district to be body corporate and political subdivision. — When a metropolitan district is organized, it shall be a body corporate and a political subdivision, as that term is defined in section 67.750, of this state, and such district shall be known as "______ Metropolitan Park and Recreation District", and in that name may sue and be sued, issue general revenue bonds and levy and collect taxes or fees pursuant to the limitations of sections 67.1700 to 67.1769.

(L. 1999 S.B. 405 § 67.791 subsec. 1, subdiv. (2))



Section 67.1706 District to develop, operate and maintain system of interconnecting trails and parks — power to contract with other parks.

Effective 28 Aug 2012

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1706. District to develop, operate and maintain system of interconnecting trails and parks — power to contract with other parks. — The metropolitan district shall have as its duty the development, operation and maintenance of a public system of interconnecting trails and parks throughout the counties comprising the district, including any areas under concurrent jurisdiction with an agency of the United States government. Nothing in this section shall restrict the district's entering into and initiating projects dealing with parks not necessarily connected to trails. The metropolitan district shall supplement but shall not substitute for the powers and responsibilities of the other parks and recreation systems within the metropolitan district or other conservation and environmental regulatory agencies and shall have the power to contract with other parks and recreation systems as well as with other public and private entities. Nothing in this section shall give the metropolitan district authority to regulate water quality, watershed or land use issues in the counties comprising the district.

(L. 1999 S.B. 405 § 67.791 subsec. 1, subdiv. (3), A.L. 2004 H.B. 795, et al. merged with H.B. 833 merged with S.B. 732 merged with S.B. 1155, A.L. 2012 H.B. 1504)



Section 67.1709 Political subdivision's departments in certain counties to operate trails and parks by contract — limitation.

Effective 28 Aug 1999

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1709. Political subdivision's departments in certain counties to operate trails and parks by contract — limitation. — Any trails and parks controlled or maintained by a metropolitan district and located within any county of the first classification with a charter form of government and having a population of more than two hundred ten thousand but less than three hundred thousand inhabitants shall be operated on a day-to-day basis by an appropriate department of a political subdivision located in such county pursuant to a contract that shall provide for such service and the terms of payment thereof. Nothing in this section shall be deemed a delegation of policy-making authority to such department.

(L. 1999 S.B. 405 § 67.791 subsec. 1, subdiv. (4))



Section 67.1712 Sales tax may be imposed on retail sales, rate to fund program — additional sales tax, amount, purpose — ordinance to be submitted to voters.

Effective 28 Aug 2012

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1712. Sales tax may be imposed on retail sales, rate to fund program — additional sales tax, amount, purpose — ordinance to be submitted to voters. — 1. The governing body of any county located within the proposed metropolitan district is hereby authorized to impose by ordinance a one-tenth of one cent sales tax on all retail sales subject to taxation pursuant to sections 144.010 to 144.525 for the purpose of funding the creation, operation and maintenance of a metropolitan park and recreation district.

2. In addition to the tax authorized in subsection 1 of this section, the governing body of any county located within the metropolitan district as of January 1, 2012, is authorized to impose by ordinance an incremental sales tax of up to three-sixteenths of one cent on all retail sales subject to taxation under sections 144.010 to 144.525 for the purpose of funding the operation and maintenance of the metropolitan park and recreation district. Such incremental sales tax shall not be implemented unless approved by the voters of the county with the largest population within the district and at least one other such county under subsection 2 of section 67.1715.

3. The taxes authorized by sections 67.1700 to 67.1769 shall be in addition to all other sales taxes allowed by law. The governing body of any county within the metropolitan district enacting such an ordinance shall submit to the voters of such county a proposal to approve its ordinance imposing or increasing the tax. Such ordinance shall become effective only after the majority of the voters voting on such ordinance approve such ordinance. The provisions of sections 32.085 and 32.087 shall apply to any tax and increase in tax approved pursuant to this section and sections 67.1715 to 67.1721.

(L. 1999 S.B. 405 § 67.791 subsec. 2, subdiv. (1), A.L. 2012 H.B. 1504)



Section 67.1713 No sales tax on food for counties in metropolitan park and recreation districts, when.

Effective 28 Aug 2001

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1713. No sales tax on food for counties in metropolitan park and recreation districts, when. — Beginning January 1, 2002, there is hereby specifically exempted from the tax imposed pursuant to section 67.1712 all sales of food as defined by section 144.014.

(L. 2001 S.B. 203)



Section 67.1715 District ballot form, approval of majority required — district established, when.

Effective 28 Aug 2012

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1715. District ballot form, approval of majority required — district established, when. — 1. For the original sales tax of up to one-tenth of one cent authorized in subsection 1 of section 67.1712, the question shall be submitted to the voters in each county of the proposed metropolitan district in substantially the following form:

­

­

2. For the additional sales tax of up to three-sixteenths of one cent authorized in subsection 2 of section 67.1712, the question shall be submitted to the voters in each county of the proposed metropolitan district in substantially the following form:

SAFE AND ACCESSIBLE ARCH AND PUBLIC PARKS INITIATIVE

For the purpose of increasing safety, security, and public accessibility for the Gateway Arch grounds and local, county, and regional parks and trails for families and disabled and elderly visitors, and for providing expanded activities and improvements of such areas, shall ______ (insert county name) County join such other of ______ (insert names of all counties within the metropolitan district considering the increase in sales tax for the metropolitan district) to impose a ______ (insert rate) of one cent sales tax in addition to the existing one-tenth of one cent sales tax applied to such purposes, with sixty percent of the revenues derived from the added tax allocated to the Metropolitan Park and Recreation District for Gateway Arch grounds and other regional park and trail improvements, and the remaining forty percent allocated to ______ (insert county name) County for local and county park improvements as authorized by the ______ (insert governing body name) of ______ (insert county name) County under ______ (insert ordinance number), on the ______ (insert day) day of ______ (insert month), ______ (insert year), with such tax not to include the sale of food and prescription drugs and to be subject to an independent annual public audit?.

(L. 1999 S.B. 405 § 67.791 subsec. 2, part of subdiv. (2), A.L. 2012 H.B. 1504)



Section 67.1718 Single county district, procedure.

Effective 28 Aug 1999

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1718. Single county district, procedure. — In the event the proposed metropolitan district consists of only one county, if a majority of the votes cast on the proposal by the qualified voters voting thereon are in favor of the proposal, then the metropolitan district shall be deemed organized, but if a majority of the votes cast by the qualified voters voting are opposed to the proposal, then the metropolitan district shall not be deemed organized unless and until another proposal to authorize the organization of a metropolitan district is submitted to the voters of the proposed district and such proposal is approved by a majority of the qualified voters voting thereon.

(L. 1999 S.B. 405 § 67.791 subsec. 2, part of subdiv. (2))



Section 67.1721 District to contain more than one county, procedure — counties wanting to be included in district after it is established, procedure.

Effective 28 Aug 2012

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1721. District to contain more than one county, procedure — counties wanting to be included in district after it is established, procedure. — In the event that the proposed metropolitan district consists of more than one county, if a majority of the votes cast on the proposal by the qualified voters voting in a county proposed for inclusion in the metropolitan district are in favor of the proposal, then the metropolitan district shall be deemed organized and that county shall be included in the metropolitan district, but if a majority of the votes cast on the proposal by the qualified voters voting in the county proposed for inclusion are opposed to the proposal, then the county shall not be included in the metropolitan district. After the metropolitan district has been created, counties eligible for inclusion in the metropolitan district and not already included in the metropolitan district may join the metropolitan district after such a proposal is submitted to the voters of the county proposed for subsequent inclusion and such proposal is approved by a majority of the qualified voters voting thereon in the county proposed for inclusion in the manner described in this section and subsection 1 of section 67.1715 and in section 67.1718.

(L. 1999 S.B. 405 § 67.791 subsec. 2, part of subdiv. (2), A.L. 2012 H.B. 1504)



Section 67.1724 Board of directors in one-county district, appointment, qualifications, restrictions in certain counties — removal from office.

Effective 28 Aug 1999

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1724. Board of directors in one-county district, appointment, qualifications, restrictions in certain counties — removal from office. — When a metropolitan district is organized in only one county, the executive of the county shall appoint, with the advice and consent of the governing body of the county, a board of directors for the district consisting of three persons chosen from the residents of that county, except that if such county is a county of the first classification with a charter form of government and having a population of at least nine hundred thousand inhabitants, then no two such board members shall be residents of the same county council district of such county until one board member has been selected from each county council district. When a metropolitan district is organized in more than one county, the executive of each county shall, with the advice and consent of its governing body, appoint the number of board members allocated to such county as provided in section 67.1739, except that in a county of the first classification with a charter form of government and having a population of at least nine hundred thousand inhabitants, no two such board members shall be residents of the same county council district of such county until one board member has been selected from each county council district. In the event that the entities entitled to appoint the board members in such county are unable to amicably determine an allocation of such members to be appointed by each such entity, then the matter shall be submitted to binding arbitration in the same manner as provided in subdivision (2) of section 67.1739. Upon the petition of the executive of the county from which the board member received his or her appointment, the governing body of the county may remove any board member for misconduct or neglect of duties.

(L. 1999 S.B. 405 § 67.791 subsec. 3, subdiv. (1))



Section 67.1727 Board members not to hold county office, exception — United States citizenship and residence in county of district required — financial interest in district contracts prohibited.

Effective 28 Aug 1999

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1727. Board members not to hold county office, exception — United States citizenship and residence in county of district required — financial interest in district contracts prohibited. — No board member shall hold a public office of any county within the metropolitan district, other than the office of notary public. Board members shall be citizens of the United States and they shall reside within the county from which they are appointed. No board member shall receive compensation for performance of duties as a board member. No board member shall be financially interested directly or indirectly in any contract entered into pursuant to sections 67.1700 to 67.1769.

(L. 1999 S.B. 405 § 67.791 subsec. 3, subdiv. (2))



Section 67.1730 Board member terms — vacancies, how filled, eligible for reappointment.

Effective 28 Aug 1999

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1730. Board member terms — vacancies, how filled, eligible for reappointment. — The board members appointed to the metropolitan district shall hold office for three-year terms, except that for members first appointed, such members shall be staggered as evenly as possible between terms of one year, two years and three years. The executives of the counties within the metropolitan district shall meet to determine and implement a fair allocation of the staggered terms among the counties, provided that counties eligible to appoint more than one board member may not appoint board members with identical initial terms until each of a one-year, two-year and three-year initial term has been applied to such county. On the expiration of such initial terms of appointment and on the expiration of any subsequent term, the resulting vacancies shall be filled by the executives of the respective counties, with the advice and consent of the respective governing bodies. All vacancies on the board shall be filled in the same manner for the duration of the term being filled. Board members shall serve until their successors are named and such successors have commenced their terms as board members. Board members shall be eligible for reappointment.

(L. 1999 S.B. 405 § 67.791 subsec. 3, subdiv. (3))



Section 67.1733 President and officers of board to be elected at organizational meeting — bylaws to be adopted, content.

Effective 28 Aug 1999

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1733. President and officers of board to be elected at organizational meeting — bylaws to be adopted, content. — Promptly after their appointment, the initial board members shall hold an organizational meeting at which they shall elect a president and such other officers from among their number as they may deem necessary. The members shall make and adopt such bylaws, rules and regulations for their guidance and for the government of the parks, neighborhood trails and recreational grounds and facilities as may be expedient and not inconsistent with sections 67.1700 to 67.1769.

(L. 1999 S.B. 405 § 67.791 subsec. 3, subdiv. (4))



Section 67.1736 Money collected to be kept in separate fund and deposited in county treasury of largest contributing county — board's powers and duties.

Effective 28 Aug 1999

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1736. Money collected to be kept in separate fund and deposited in county treasury of largest contributing county — board's powers and duties. — Board members shall have the exclusive control of the expenditures of all money collected to the credit of the metropolitan park and recreation fund created pursuant to sections 67.1754 and 67.1757, and of the supervision, improvement, care and custody of public parks, neighborhood trails, recreational facilities and grounds owned, maintained or managed by the metropolitan district. All moneys received for such purposes shall be deposited in the treasury of the county providing the largest financial contribution to the district to the credit of the metropolitan park and recreation fund and shall be kept separate and apart from the other moneys of such county. The board shall have power to purchase or otherwise secure ground to be used for such parks, neighborhood trails, recreational facilities and grounds, shall have power to appoint suitable persons to maintain such parks, neighborhood trails, recreational grounds and facilities and administer recreational programs and fix their compensation, and shall have power to remove such appointees. The board shall keep accurate records of all its proceedings and actions and shall compile and publish reports of information relating to the metropolitan district and to the board's functions and proceedings pursuant to the laws of this state.

(L. 1999 S.B. 405 § 67.791 subsec. 3, subdiv. (5))



Section 67.1739 Distribution of board members — new county entering district, appointment of board members, when — restrictions — certain years, county executives to determine allocation of board members, arbitration, when.

Effective 28 Aug 1999

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1739. Distribution of board members — new county entering district, appointment of board members, when — restrictions — certain years, county executives to determine allocation of board members, arbitration, when. — When a metropolitan district is organized in more than one county, each county shall be represented by a certain number of board members. The distribution of board members shall reflect such factors as the intent and purpose of the district, each county's interest in the district, each county's population, each county's financial contribution to the district, the amount and quality of land dedicated to metropolitan district use in each county, the existing and planned locations of district improvements and organizational efficiency. The board members shall be distributed as follows:

(1) Until January 1, 2012:

(a) Any constitutional charter city not within a county shall appoint three board members;

(b) Any county of the first classification with a charter form of government having a population of more than two hundred ten thousand but less than three hundred thousand inhabitants and any county of the first classification having a population of more than one hundred seventy thousand but less than one hundred seventy-five thousand inhabitants shall each appoint two members;

(c) Any county other than those described in paragraphs (a) and (b) of this subdivision which does not have a population of at least nine hundred thousand inhabitants shall appoint one member;

(d) Any county of the first classification with a charter form of government having a population of at least nine hundred thousand inhabitants shall appoint a number of board members equal to the total number of members appointed by all other political subdivisions with authority to appoint board members in such metropolitan district combined, and no two board members from such county shall be members of the same county council district of such county until one board member has been selected from each county council district;

(e) Any new county entering the metropolitan district shall, along with any county described in paragraph (d) of this subdivision, appoint the appropriate number of new board members pursuant to this subdivision as soon as practicable after the date of entrance of such new county into the metropolitan district, provided that such appointment shall be made on or before the date of the second board of directors' meeting after such county's entrance;

(2) As of January 1, 2012, and every ten years thereafter, the allocation of the board of directors shall be determined by the executive of each member county, except that no two board members from any county of the first classification with a charter form of government and having a population of at least nine hundred thousand inhabitants shall be residents of the same county council district of such county until one board member has been selected from each county council district. During the period between September 1, 2011, and January 1, 2012, and during an identical period every ten years after such initial period, the executives of each member county shall meet to determine the appropriate allocation of board members among the counties, including addressing the allocation of staggered terms among the various counties and taking into account the factors set forth in this section. If the executives are unable to agree on an appropriate allocation, then the matter shall be submitted to binding arbitration. Such arbitration shall be conducted by three persons selected by lot from the roster of qualified commercial arbitrators in the eastern district of Missouri maintained by the American Arbitration Association. The decision of the arbitrators shall be rendered before January 1, 2012, or before January first of the appropriate ten-year period thereafter. If, as a result of the reallocation provided by this subdivision, any county loses members on the board, the executive of such county shall designate which board member or members from such county shall resign. If, as a result of the reallocation provided by this subdivision, a county gains members on the board, the executive of such county shall appoint additional board members with the advice and consent of the governing body of such county.

(L. 1999 S.B. 405 § 67.791 subsec. 3, subdiv. (6))



Section 67.1742 Powers and duties of the district.

Effective 28 Aug 2012

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1742. Powers and duties of the district. — A metropolitan park and recreation district shall have the power to:

(1) Issue bonds, notes or other obligations for any of the purposes of the district, and to refund such bonds, notes or obligations, as provided in sections 67.1760 to 67.1769. No bonds, notes, or obligations issued to fund activities under subsection 1 of section 67.1754, subparagraph b. of paragraph (a) or subparagraph b. of paragraph (b) of subdivision (1) of subsection 2 of section 67.1754 or subdivision (2) of subsection 2 of section 67.1754 shall be secured by tax revenues allocated under subparagraph a. of paragraph (a) or subparagraph a. of paragraph (b) of subdivision (1) of subsection 2 of section 67.1754, and no bonds, notes, or obligations issued to fund activities under subparagraph a. of paragraph (a) or subparagraph a. of paragraph (b) of subdivision (1) of subsection 2 of section 67.1754 shall be secured by tax revenues allocated under subparagraph b. of paragraph (a) or subparagraph b. of paragraph (b) of subdivision (1) of subsection 2 of section 67.1754 or subdivision (2) of subsection 2 of section 67.1754;

(2) Contract with public and private entities or individuals both within and without the state and shall have the power to contract with the United States or any agency thereof in furtherance of any of the purposes of the district. Any contract for capital improvement or maintenance activities in the area to be improved with tax revenues allocated under subparagraph a. of paragraph (a) or subparagraph a. of paragraph (b) of subdivision (1) of subsection 2 of section 67.1754 shall require the concurrent approval of the metropolitan district, the public entity owning or controlling the real property being improved or maintained, and the public or not-for-profit entities directly providing supplemental funding for such contract, and all such capital improvements or maintenance activities shall be constructed and performed in accordance with a comprehensive capital improvements program agreement approved by the metropolitan district before the vote of the public relating to a sales tax authorized in subsection 2 of section 67.1712;

(3) Own, hold, control, lease, purchase from willing sellers, contract and sell any and all rights in land, buildings, improvements, and any and all other real, personal or mixed property, provided that real property within a county may only be purchased by the metropolitan district if a majority of the board members from the county in which such real property is located consent to such acquisition;

(4) Receive property, both real and personal, or money which has been granted, donated, devised or bequeathed to the district;

(5) Establish and collect reasonable charges for the use of the facilities of the district; and

(6) Maintain an office and staff at such place or places in this state as it may designate and conduct such business and operations as is necessary to fulfill the district's duties pursuant to sections 67.1700 to 67.1769.

(L. 1999 S.B. 405 § 67.791 subsec. 4, subdiv. (1), A.L. 2012 H.B. 1504)



Section 67.1745 Public highway, street or road extending into trail or park area, board may improve highway or road, procedure, district may agree to pay portion of cost.

Effective 28 Aug 1999

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1745. Public highway, street or road extending into trail or park area, board may improve highway or road, procedure, district may agree to pay portion of cost. — When a public highway, street or road extends into or through a public trail, trail area or park area of a metropolitan district, or when a public highway, street or road forms all or part of a suitable connection between two or more public trails, trail areas or park areas within a metropolitan district, and it is advisable by the board to make alterations in the route or width of the highway or to grade, drain, pave or otherwise improve the highway, the board may enter into agreements, consistent with the purposes of the metropolitan district, with the public authorities in control of the portion of the highway, street or road that lies within any, or forms any part of, a connecting link to and between any, public trail, trail area or park area of a metropolitan district. Any agreement with any such public authority shall follow the procedure authorized by law for dealing with such authority, and any agreement shall provide for the payment by the board of an agreed-upon portion of the costs of such agreement. This section shall not alter the legal status of such highway, street or road in any way.

(L. 1999 S.B. 405 § 67.791 subsec. 4, subdiv. (2))



Section 67.1748 Missouri products and supplies to be given preference.

Effective 28 Aug 1999

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1748. Missouri products and supplies to be given preference. — The metropolitan district shall purchase and use only those materials, products, supplies, provisions and other needed articles produced, manufactured, compounded, made or grown within this state, when such articles are found in marketable quantities in the state and are of a quality suited to the purpose intended and can be secured without additional cost over foreign products or products of other states, provided that quality and fitness of articles shall be considered in purchasing or letting contracts for articles mentioned in this section.

(L. 1999 S.B. 405 § 67.791 subsec. 4, subdiv. (3))



Section 67.1751 Metropolitan district not to have power of eminent domain.

Effective 28 Aug 1999

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1751. Metropolitan district not to have power of eminent domain. — The metropolitan district shall not have any power of eminent domain.

(L. 1999 S.B. 405 § 67.791 subsec. 4, subdiv. (4))



Section 67.1754 Sales tax, how allocated — reauthorization of tax, when.

Effective 28 Aug 2012

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1754. Sales tax, how allocated — reauthorization of tax, when. — 1. The sales tax authorized in sections 67.1712 to 67.1721 shall be collected and allocated as follows:

(1) Fifty percent of the sales taxes collected from each county shall be deposited in the metropolitan park and recreational fund to be administered by the board of directors of the district to pay costs associated with the establishment, administration, operation and maintenance of public recreational facilities, parks, and public recreational grounds associated with the district. Costs for office administration beginning in the second fiscal year of district operations may be up to but shall not exceed fifteen percent of the amount deposited pursuant to this subdivision;

(2) Fifty percent of the sales taxes collected from each county shall be returned to the source county for park purposes, except that forty percent of such fifty percent amount shall be reserved for distribution to municipalities within the county in the form of grant revenue-sharing funds. Each county in the district shall establish its own process for awarding the grant proceeds to its municipalities for park purposes provided the purposes of such grants are consistent with the purpose of the district. In the case of a county of the first classification with a charter form of government having a population of at least nine hundred thousand inhabitants, such grant proceeds shall be awarded to municipalities by a municipal grant commission as described in section 67.1757; in such county, notwithstanding other provisions to the contrary, the grant proceeds may be used to fund any recreation program or park improvement serving municipal residents and for such other purposes as set forth in section 67.1757.

2. The sales tax authorized under subsection 2 of section 67.1712 shall be collected and allocated as follows:

(1) Sixty percent of the sales taxes collected from all counties shall be deposited in a separate metropolitan park and recreational fund to be administered by the board of directors of the metropolitan district to pay costs associated with the administration, operation, and maintenance of public recreational facilities, parks, and public recreational grounds associated with the metropolitan district. Of this amount:

(a) For a period ending twenty years after the issuance of any bonds issued for the purpose of improving and maintaining the Gateway Arch grounds, but no later than twenty-three years after the effective date of the incremental sales tax as approved by voter initiative under subsection 2 of section 67.1715:

a. Fifty percent shall be apportioned to accessibility, safety, improvement, and maintenance of the Gateway Arch grounds; and

b. Fifty percent shall be apportioned to accessibility, safety, improvement, and maintenance of park projects other than the Gateway Arch grounds;

(b) After the period described in paragraph (a) of this subdivision:

a. Twenty percent shall be apportioned to accessibility, safety, improvement, and maintenance of the Gateway Arch grounds; and

b. Eighty percent shall be apportioned to accessibility, safety, improvement, and maintenance of park projects other than the Gateway Arch grounds;

(c) Costs for office administration beginning in the second fiscal year of collection and allocation may be up to but shall not exceed fifteen percent of the amount deposited under this subdivision;

(2) Forty percent of the sales taxes collected from each county shall be returned to the source county for park purposes, except that forty percent of the amount allocated to each source county shall be reserved for distribution to municipalities within the county in the form of grant-sharing funds. Each county in the metropolitan district shall establish its own process for awarding the grant proceeds to its municipalities for park purposes, provided the purposes of such grants are consistent with the purpose of the metropolitan district. In the case of any county with a charter form of government and with more than nine hundred fifty thousand inhabitants, such grant proceeds shall be awarded to municipalities by a municipal grant commission as described in section 67.1757, and in such county, notwithstanding any other provision of law to the contrary, such grant proceeds may be used to fund any recreation program or park improvement serving municipal residents and for such other purposes as set forth in section 67.1757.

3. At a general election occurring not less than six months before the expiration of twenty years after issuance of any bonds issued for the purpose of improving and maintaining the Gateway Arch grounds, but no later than twenty-three years after the effective date of the incremental sales tax as approved by voter initiative under subsection 2 of section 67.1715, the governing body of any county within the metropolitan district whose voters approved such incremental tax shall submit to its voters a proposal to reauthorize such tax after the expiration of such period. The form of the question shall be determined by the metropolitan district. Such reauthorization shall become effective only after a majority of the voters of each such county who vote on such reauthorization approve the reauthorization.

(L. 1999 S.B. 405 § 67.791 subsec. 5, subdivs. (1), (2), A.L. 2004 H.B. 795, et al. merged with H.B. 833 merged with S.B. 732 merged with S.B. 1155, A.L. 2005 H.B. 58 merged with S.B. 210, A.L. 2012 H.B. 1504)



Section 67.1757 Municipal grant program for certain counties, purpose, members of — grant commission, how determined, qualifications — advisory committee to be established.

Effective 28 Aug 1999

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1757. Municipal grant program for certain counties, purpose, members of — grant commission, how determined, qualifications — advisory committee to be established. — In each county of the first classification with a charter form of government having a population of at least nine hundred thousand inhabitants, a municipal grant commission shall be established for the purpose of awarding grant proceeds to municipalities for park and recreation purposes. The municipal grant commission shall establish rules and shall evaluate, approve and distribute grants and ensure the proper management of the municipal grant program described in subdivision (2) of section 67.1754. In making its grant distribution decisions, the municipal grant commission shall consider such factors as the population of municipalities within a county, the level of intergovernmental cooperation on grant requests to the municipal grant commission, the amount of grant funds provided to specific municipalities in prior years and the park and recreation needs in the municipality requesting the grant. The municipal grant commission shall consist of one voting member from each county council district, none of whom shall be municipal officials. Members of the municipal grant commission shall be elected by the chief elected officials of the municipalities located predominately by population in such county council district. The municipal grant commission shall also have two nonvoting members. One of the nonvoting members shall be a full-time city administrator and the other shall be a full-time municipal parks and recreation employee. The municipal grant commission shall also establish a nine-member advisory committee. The nonvoting member of the municipal grant commission who is a full-time municipal parks and recreation employee shall serve as chair of such advisory committee.

(L. 1999 S.B. 405 § 67.791 subsec. 5, subdiv. (3))



Section 67.1760 Bonds may be issued by metropolitan district — rates, how paid.

Effective 28 Aug 1999

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1760. Bonds may be issued by metropolitan district — rates, how paid. — 1. Bonds issued pursuant to sections 67.1700 to 67.1769 shall be issued pursuant to a resolution adopted by the board of directors of the metropolitan district which shall set out the estimated cost to the metropolitan district of the proposed improvements, and shall further set out the* amount of bonds to be issued, their purpose or purposes, their date or dates, denomination or denominations, rate or rates of interest, time or times of payment, both of principal and of interest, place or places of payment and all other details in connection with such bonds. Any such bonds may be subject to such provision for redemption prior to maturity, with or without premium, and at such times and upon such conditions as may be provided by the resolution.

2. Notwithstanding the provisions of section 108.170, such bonds shall bear interest at rate or rates determined by the metropolitan district and shall mature within a period not exceeding twenty years and may be sold at public or private sale for not less than ninety-five percent of the principal amount of such bonds. Bonds issued by the metropolitan district shall possess all of the qualities of negotiable instruments pursuant to the laws of this state.

3. Such bonds may be payable to bearer, may be registered or coupon bonds and if payable to bearer, may contain such registration provisions as to either principal and interest, or principal only, as may be provided in the resolution authorizing such bonds, which resolution may also provide for the exchange of registered and coupon bonds. Such bonds and any coupons attached thereto shall be signed in such manner and by such officers of the district as may be provided by the resolution authorizing the bonds. The metropolitan district may provide for the replacement of any bond which has become mutilated, destroyed or lost.

4. Bonds issued by the metropolitan district shall be payable as to principal, interest and redemption premium, if any, out of all or any part of the metropolitan parks and recreation fund, including revenues derived from sales taxes. Neither the board members nor any person executing the bonds shall be personally liable on such bonds by reason of the issuance of such bonds. Bonds issued pursuant to sections 67.1700 to 67.1769 shall not constitute a debt, liability, or obligation of this state, or any political subdivision of this state, nor shall any such obligations be a pledge of the faith and credit of this state, but shall be payable solely from the revenues and assets held by the metropolitan district. The issuance of bonds pursuant to sections 67.1700 to 67.1769 shall not directly, indirectly or contingently obligate this state or any political subdivision of this state, other than the metropolitan district, to levy any form of taxation for such bonds or to make any appropriation for their payment. Each obligation or bond issued pursuant to sections 67.1700 to 67.1769 shall contain on its face a statement to the effect that the metropolitan district shall not be obligated to pay such bond nor the interest on such bond except from the revenues received by the metropolitan district or assets of the metropolitan district lawfully pledged for such district, and that neither the faith and credit nor the taxing power of this state or of any political subdivision of this state other than the metropolitan district is pledged to the payment of the principal of or the interest on such obligation or bond. The proceeds of such bonds shall be disbursed in such manner and pursuant to such restrictions as the metropolitan district may provide in the resolution authorizing the issuance of such bonds.

(L. 1999 S.B. 405 § 67.791 subsec. 6, subdivs. (1), (2), (3) and (4))

*Word "the" does not appear in original rolls.



Section 67.1763 Refunding bonds issued by district — how paid — board members who cease to be on board signing bonds or coupons, effect.

Effective 28 Aug 1999

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1763. Refunding bonds issued by district — how paid — board members who cease to be on board signing bonds or coupons, effect. — 1. The metropolitan district may issue negotiable refunding bonds for the purpose of refunding, extending or unifying the whole or any part of such bonds then outstanding, or any bonds, notes or other obligations issued by any other public agency, public body or political subdivision in connection with any facilities to be acquired, leased or subleased by the metropolitan district, which refunding bonds shall not exceed the amount necessary to refund the principal of the outstanding bonds to be refunded and the accrued interest on such bonds to the date of such refunding, together with any redemption premium, amounts necessary to establish reserve and escrow funds and all costs and expenses incurred in connection with the refunding. The board shall provide for the payment of interest and principal of such refunding bonds in the same manner as was provided for the payment of interest and principal of the bonds refunded.

2. In the event that any of the board members or officers of the metropolitan district whose signatures appear on any bonds or coupons shall cease to be on the board or cease to be an officer before the delivery of such bonds, such signatures shall remain valid and sufficient for all purposes, the same as if such board members or officers had remained in office until such delivery.

(L. 1999 S.B. 405 § 67.791 subsec. 6, subdivs. (5), (6))



Section 67.1766 Income from bonds exempt from income tax.

Effective 28 Aug 1999

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1766. Income from bonds exempt from income tax. — The metropolitan district is hereby declared to be performing a public function and bonds of the metropolitan district are declared to be issued for an essential public and governmental purpose and, accordingly, interest on such bonds and income from such bonds shall be exempt from income taxation by this state.

(L. 1999 S.B. 405 § 67.791 subsec. 6, first sentence of subdiv. (7))



Section 67.1769 Purchases in excess of ten thousand dollars to be made to the lowest and best bid standard.

Effective 28 Aug 1999

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1769. Purchases in excess of ten thousand dollars to be made to the lowest and best bid standard. — All purchases in excess of ten thousand dollars used in the construction or maintenance of any public recreational facility, park or public recreational ground in the metropolitan district shall be made pursuant to the lowest and best bid standard as provided in section 34.040, or pursuant to the lowest and best proposal standard as provided in section 34.042. The board of the district shall have the same discretion, powers and duties as the commissioner of administration has in sections 34.040 and 34.042.

(L. 1999 S.B. 405 § 67.791 subsec. 6, subdiv. (7) except first sentence)



Section 67.1775 Authorizes local sales tax in all counties and St. Louis City to provide services for children — establishes fund.

Effective 28 Aug 2005

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1775. Authorizes local sales tax in all counties and St. Louis City to provide services for children — establishes fund. — 1. The governing body of a city not within a county, or any county of this state may, after voter approval under this section, levy a sales tax not to exceed one-quarter of a cent in the county or city, or city not within a county, for the purpose of providing services described in section 210.861, including counseling, family support, and temporary residential services to persons nineteen years of age or less. The question shall be submitted to the qualified voters of the county or city, or city not within a county, at a county or city or state general, primary or special election upon the motion of the governing body of the county or city, or city not within a county or upon the petition of eight percent of the qualified voters of the county or city, or city not within a county, determined on the basis of the number of votes cast for governor in such county at the last gubernatorial election held prior to the filing of the petition. The election officials of the county or city, or city not within a county, shall give legal notice as provided in chapter 115. The question shall be submitted in substantially the following form:

­

­

­­

­

2. After the effective date of any tax imposed under the provisions of this section, the director of revenue shall perform all functions incident to the administration, collection, enforcement, and operation of the tax and the director of revenue shall collect in addition to the sales tax for the state of Missouri the additional tax authorized under the authority of this section. The tax imposed under this section and the tax imposed under the sales tax law of the state of Missouri shall be collected together and reported upon such forms and under such administrative rules and regulations as may be prescribed by the director of revenue.

3. All sales taxes collected by the director of revenue under this section on behalf of any city or county, or city not within a county, less one percent for the cost of collection, which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087, shall be deposited with the state treasurer in a special fund, which is hereby created, to be known as the "Community Children's Services Fund". The moneys in the city or county, or city not within a county, community children's services fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money in the fund which was collected in each city or county, or city not within a county, imposing a sales tax under this section, and the records shall be open to the inspection of officers of each city or county, or city not within a county, and the general public. Not later than the tenth day of each month, the director of revenue shall distribute all moneys deposited in the fund during the preceding month by distributing to the city or county treasurer, or the treasurer of a city not within a county, or such other officer as may be designated by a city or county ordinance or order, or ordinance or order of a city not within a county, of each city or county, or city not within a county, imposing the tax authorized by this section, the sum, as certified by the director of revenue, due the city or county.

4. The director of revenue may authorize the state treasurer to make refunds from the amounts in the fund and credited to any city or county, or city not within a county, for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such counties. Each city or county, or city not within a county, shall notify the director of revenue at least ninety days prior to the effective date of the expiration of the sales tax authorized by this section and the director of revenue may order retention in the fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of such tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the date of expiration of the tax authorized by this section in such city not within a county or such city or county, the director of revenue shall remit the balance in the account to the city or county, or city not within a county, and close the account of that city or county, or city not within a county. The director of revenue shall notify each city or county, or city not within a county, of each instance of any amount refunded or any check redeemed from receipts due the city or county.

5. Except as modified in this section, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed under this section.

6. All revenues generated by the tax prescribed in this section shall be deposited in the county treasury or, in a city not within a county, to the board established by law to administer such fund to the credit of a special community children's services fund to accomplish the purposes set out herein and in section 210.861, and shall be used for no other purpose. Such fund shall be administered by a board of directors, established under section 210.861.

(L. 2000 H.B. 1238 § 3, A.L. 2001 S.B. 323 & 230, A.L. 2003 H.B. 267, A.L. 2005 H.B. 58 merged with H.B. 186 merged with S.B. 210 merged with S.B. 238)



Section 67.1776 Short title — children's services fund reimbursement.

Effective 28 Aug 2007

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1776. Short title — children's services fund reimbursement. — 1. This section shall be known and may be cited as "The Children's Services Protection Act".

2. Any city or county which has levied the sales tax under section 67.1775 to provide services for children in need shall reimburse the community children's services fund in an amount equal to the portion of revenue from the tax that is used for or diverted to any redevelopment plan or project approved or adopted after August 28, 2007, in any tax increment financing district in any county in this state.

(L. 2007 H.B. 184 § 67.113 merged with S.B. 30 § 67.113 merged with S.B. 233 § 67.113)



Section 67.1800 Definitions.

Effective 28 Aug 2004

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1800. Definitions. — As used in sections 67.1800 to 67.1822, the following terms mean:

(1) "Airport", Lambert-St. Louis International Airport and any other airport located within the district and designated by a chief executive;

(2) "Airport authority", an entity established by city ordinance regarding governance of the airport with representatives appointed by the chief executives of the city, county, and other approximate counties within the region;

(3) "Airport taxicab", a taxicab which picks up passengers for hire at the airport, transports them to places they designate by no regular specific route, and the charge is made on the basis of distance traveled as indicated by the taximeter;

(4) "Central repository", the Missouri state highway patrol central repository for compiling and disseminating complete and accurate criminal history records;

(5) "Chief executive", the mayor of the city and the county executive of the county;

(6) "City", a city not within a county;

(7) "Commission", the regional taxicab commission created in section 67.1804;

(8) "County", a county with a charter form of government and with more than one million inhabitants;

(9) "Criminal history record information", information collected by criminal justice agencies on individuals consisting of identifiable descriptions and notations of arrests, detentions, indictments, information, or other formal criminal charges, and any disposition arising there from sentencing, correctional supervision and release;

(10) "District", the geographical area encompassed by the regional taxicab commission;

(11) "Driver", an individual operator of a motor vehicle and may be an employee or independent contractor;

(12) "Hotel and restaurant industry", the group of enterprises actively engaged in the business of operating lodging and dining facilities for transient guests;

(13) "Municipality", a city, town, or village which has been incorporated in accordance with the laws of the state of Missouri;

(14) "On-call/reserve taxicab", any motor vehicle or nonmotorized carriage engaged in the business of carrying persons for hire on the streets of the district, whether the same is hailed on the streets by a passenger or is operated from a street stand, from a garage on a regular route, or between fixed termini on a schedule, and where no regular or specific route is traveled, passengers are taken to and from such places as they designate, and the charge is made on the basis of distance traveled as indicated by a taximeter;

(15) "Premium sedan", any motor vehicle engaged in the business of carrying persons for hire on the streets of the district which seats a total of five or less passengers in addition to a driver and which carries in each vehicle a manifest or trip ticket containing the name and pickup address of the passenger or passengers who have arranged for the use of the vehicle, and the charge is a prearranged fixed contract price quoted for transportation between termini selected by the passenger;

(16) "Taxicab", airport taxicabs, on-call/reserve taxicabs and premium sedans referred to collectively as taxicabs;

(17) "Taxicab company", the use of one or more taxicabs operated as a business carrying persons for hire;

(18) "Taximeter", a meter instrument or device attached to an on-call taxicab or airport taxicab which measures mechanically or electronically the distance driven and the waiting time upon which the fare is based.

(L. 2002 H.B. 1041, A.L. 2004 S.B. 1233, et al.)

(2004) Collective group of independent St. Louis cab drivers and owners failed to establish equal protection violation of disadvantaging suspect class or impinging fundamental right. United C.O.D. v. State, 150 S.W.3d 311 (Mo.banc).



Section 67.1802 District boundaries.

Effective 28 Aug 2002

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1802. District boundaries. — There is hereby established a "Regional Taxicab District", with boundaries which shall encompass any city not within a county and any county with a charter form of government and with more than one million inhabitants, including all incorporated municipalities located within such county.

(L. 2002 H.B. 1041)



Section 67.1804 Regional taxicab commission established, powers.

Effective 28 Aug 2002

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1804. Regional taxicab commission established, powers. — For the regional taxicab district, there is hereby established a "Regional Taxicab Commission", which shall be a body politic and corporate vested with all the powers expressly granted to it herein and created for the public purposes of recognizing taxicab service as a public transportation system, improving the quality of the system, and exercising primary authority over the provision of licensing, control and regulations of taxicab services within the district.

(L. 2002 H.B. 1041)



Section 67.1806 Membership of commission, appointments.

Effective 28 Aug 2002

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1806. Membership of commission, appointments. — 1. The regional taxicab commission shall consist of a chairperson plus eight members, four of whom shall be appointed by the chief executive of the city with approval of the board of aldermen, and four of whom shall be appointed by the chief executive of the county with approval of the governing body of the county. Of the eight members first appointed, one city appointee and one county appointee shall be appointed to a four-year term, two city appointees and two county appointees shall be appointed to a three-year term, and one city appointee and one county appointee shall be appointed to a one-year term. Members appointed after the expiration of these initial terms shall serve a four-year term. The chief executive officer of the city and the chief executive officer of the county shall alternately appoint a chairperson who shall serve a term of three years. The respective chief executive who appoints the members of the commission shall appoint members to fill unexpired terms resulting from any vacancy of a person appointed by that chief executive. All members and the chairperson must reside within the district while serving as a member. All members shall serve without compensation. Nothing shall prohibit a representative of the taxicab industry from being chairperson.

2. In making the eight appointments set forth in subsection 1 of this section, the chief executive officer of the city and the chief executive officer of the county shall collectively select four representatives of the taxicab industry. Such four representatives of the taxicab industry shall include at least one from each of the following:

(1) An owner or designated assignee of a taxicab company which holds at least one but no more than one hundred taxicab licenses;

(2) An owner or designated assignee of a taxicab company which holds at least one hundred one taxicab licenses or more;

(3) A taxicab driver, excluding any employee or independent contractor of a company currently represented on the commission.

­­

­

(L. 2002 H.B. 1041)



Section 67.1808 Powers of the commission.

Effective 01 Jan 2005, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1808. Powers of the commission. — The regional taxicab commission is empowered to:

(1) Develop and implement plans, policies, and programs to improve the quality of taxicab service within the district;

(2) Cooperate and collaborate with the hotel and restaurant industry to:

(a) Restrict the activities of those doormen employed by hotels and restaurants who accept payment from taxicab drivers or taxicab companies in exchange for the doormen's assistance in obtaining passengers for such taxicab drivers and companies; and

(b) Obtain the adherence of hotel shuttle vehicles to the requirement that they operate solely on scheduled trips between fixed termini and shall have authority to create guidelines for hotel and commercial shuttles;

(3) Cooperate and collaborate with other governmental entities, including the government of the United States, this state, and political subdivisions of this and other states;

(4) Cooperate and collaborate with governmental entities whose boundaries adjoin those of the district to assure that any taxicab or taxicab company neither licensed by the commission nor officed within its boundaries shall nonetheless be subject to those aspects of the taxicab code applicable to taxicabs operating within the district's boundaries;

(5) Contract with any public or private agency, individual, partnership, association, corporation or other entity, consistent with law, for the provision of services necessary to improve the quality of taxicab service within the district;

(6) Accept grants and donations from public or private entities for the purpose of improving the quality of taxicab service within the district;

(7) Execute contracts, sue, and be sued;

(8) Adopt a taxicab code to license and regulate taxicab companies and individual taxicabs within the district consistent with existing ordinances, and to provide for the enforcement of such code for the purpose of improving the quality of taxicab service within the district;

(9) Collect reasonable fees in an amount sufficient to fund the commission's licensing, regulatory, inspection, and enforcement functions; except that, fees charged to entities regulated by the city or county prior to August 28, 2004, shall not exceed three times those amounts charged by such city or county in the first three years of the commission's operation, nor shall said fees exceed four times those amounts for the next three years and for subsequent years, the fees may be adjusted annually based on the rate of inflation according to the consumer price index. Previously regulated entities the class of service of which was regulated by both the city and the county may have fees based on the higher of the two fees charged for that class of service;

(10) Establish accounts with appropriate banking institutions, borrow money, buy, sell, or lease property for the necessary functions of the commission; and

(11) Require taxicabs to display special taxicab license plates as provided in chapter 301 in order to operate within the district. If the commission revokes the taxicab license the commission may confiscate such license plates and return them to the director of revenue pursuant to subsection 3 of section 67.1813.

(L. 2002 H.B. 1041, A.L. 2004 S.B. 1233, et al.)

Effective 1-01-05



Section 67.1809 Licensure, supervision, and regulation of persons who engage in the business of transporting passengers in commerce.

Effective 28 Aug 2017

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1809. Licensure, supervision, and regulation of persons who engage in the business of transporting passengers in commerce. — 1. The regional taxicab commission established under section 67.1804 may license, supervise, and regulate any person who engages in the business of transporting passengers in commerce, wholly within the regional taxicab district established in section 67.1802, in any motor vehicle designed or used to transport not more than eight passengers, including the driver. The powers granted to the regional taxicab commission under this section shall apply to the motor vehicles described in this subsection and to the persons owning or operating those vehicles:

(1) Whether or not the vehicles are equipped with a taximeter or use a taximeter; and

(2) Whether the vehicles are operated by a for-hire motor carrier of passengers or by a private motor carrier of passengers not for hire or compensation.

2. This section shall apply, notwithstanding any provisions of this chapter or of subsection 2 of section 390.126 to the contrary, except that the vehicles described in subsection 1 of this section, and the operators of such vehicles, shall be licensed, supervised, and regulated by the state highways and transportation commission, as provided under section 226.008, instead of the regional taxicab commission, whenever:

(1) Such motor vehicles transport passengers within the district in interstate commerce, and those interstate operations are subject to the powers of the state highways and transportation commission under section 226.008;

(2) Such motor vehicles are operated exclusively by a not-for-profit corporation or governmental entity, whose passenger transportation within the regional taxicab district is subsidized, wholly or in part, with public transit funding provided by the state highways and transportation commission, the Federal Transit Administration, or both;

(3) Such vehicles transport one or more passengers on the public highways in a continuous journey from a place of origin within the regional taxicab district to a destination outside the district, or from a place of origin outside the district to a destination within the district, either with or without a return trip to the point of origin. Such continuous transportation of passengers between points within and without the district is subject to regulation by the state highways and transportation commission, even if the journey includes temporary stops at one or more intermediate destinations within the boundaries of the district.

3. The provisions of subdivision (3) of subsection 2 of this section shall not limit the powers of the regional taxicab commission under this section to license, supervise, and regulate the transportation of any passenger whose journey by motor vehicle takes place wholly within the regional taxicab district, even if transported on the same vehicle with other passengers whose transportation, both within and without the boundaries of the district, is subject to the exclusive powers of the state highways and transportation commission. A motor carrier or driver who transports passengers subject to the powers of the regional taxicab commission, under subsection 1 of this section, on the same vehicle with passengers whose transportation is subject to the powers of the state highways and transportation commission, under subsection 2 of this section, shall comply with all applicable requirements of the regional taxicab commission and with all applicable requirements of the state highways and transportation commission.

4. No provision within this chapter shall be interpreted or construed as limiting the powers of the state highways and transportation commission and its enforcement personnel, the state highway patrol and its officers and personnel, or any other law enforcement officers or peace officers to enforce any safety requirements or hazardous materials regulations made applicable by law to the motor vehicles, drivers, or persons that own or operate any motor vehicles described in this section.

5. Every individual person, partnership, or corporation subject to licensing, regulation, and supervision by the regional taxicab commission under this section, with reference to any transportation of passengers by a motor vehicle previously authorized by a certificate or permit issued by the state highways and transportation commission under section 390.051 or 390.061, which certificate or permit was in active status and not suspended or revoked on August 27, 2005, according to the records of the state highways and transportation commission, is hereby deemed to be licensed, permitted, and authorized by the regional taxicab commission, and the vehicles and drivers used by such motor carriers are hereby deemed to be licensed, permitted, and authorized by the regional taxicab commission to operate and engage in the transportation of passengers within the regional taxicab district, to the same extent as they formerly were licensed, permitted, and authorized by the highways and transportation commission on August 27, 2005. Such motor carriers, drivers, and vehicles shall be exempted from applying for any license, certificate, permit, or other credential issued or required by the regional taxicab commission under sections 67.1800 to 67.1822, except that the regional taxicab commission may, after December 31, 2005, require such motor carriers and drivers to apply and pay the regular fees for annual renewals of such licenses, permits, certificates, or other credentials under uniform requirements applicable to all motor carriers, vehicles, and drivers operating within the regional taxicab district.

6. Nothing in sections 67.1800 to 67.1822 shall be construed as granting the regional taxicab commission the authority to license, supervise, or regulate medical transportation.

(L. 2005 H.B. 58 merged with H.B. 487, A.L. 2017 H.B. 130)



Section 67.1810 Duties of the commission — expenditures limited to fees collected.

Effective 28 Aug 2002

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1810. Duties of the commission — expenditures limited to fees collected. — 1. To implement internally the powers which it has been granted, the commission shall:

(1) Elect its own vice chair, secretary, and such other officers as it deems necessary, make such rules as are necessary and consistent with the commission's powers;

(2) Provide for the expenditure of funds necessary for the proper administration of the commission's assigned duties;

(3) Convene monthly meetings of the entire commission or more often if deemed necessary by the commission members;

(4) Make decisions by affirmative vote of the majority of the commission; provided that each of the commissioners, including the chairperson, shall be entitled to one vote on each matter presented for vote and provided further that at least two city appointees and two county appointees, excluding the chairperson, must be included in each majority vote of the commission.

2. The commission shall not exceed or expend moneys in excess of any fees collected and any moneys provided to the commission pursuant to section 67.1820.

(L. 2002 H.B. 1041)



Section 67.1812 Taxicab code promulgated, procedure.

Effective 28 Aug 2002

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1812. Taxicab code promulgated, procedure. — Following the appointment of the commissioners, the regional taxicab commission shall meet for the purpose of establishing and adopting a districtwide taxicab code. In promulgating the taxicab code, the commission shall seek, to the extent reasonably practical, to preserve within the code provisions similar to those contained in chapter 8.98 of the city's municipal ordinance and chapter 806 of the county ordinances, both relating to taxicab issues such as licensing, regulation, inspection, and enforcement while avoiding unnecessary overlaps or inconsistencies between the ordinances. The commission shall present a draft of its districtwide taxicab code at public hearings, one of which will be held in the city and another in the county, following prior public notice of same. Notice of the public hearing shall be given by publication at least twice, the first publication to be not more than thirty days and the second publication to be not more than ten days prior to each hearing in a newspaper of general circulation in the city and county. The commission shall adopt its taxicab code no later than one hundred eighty days after the appointment of the initial commission members. The commission shall have the power to amend the taxicab code from time to time following the initial adoption without the requirement of public notice or hearings.

(L. 2002 H.B. 1041)



Section 67.1813 Special taxicab license plate, application for, fee — revocation, effect of — rulemaking authority.

Effective 01 Jan 2005, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1813. Special taxicab license plate, application for, fee — revocation, effect of — rulemaking authority. — 1. Any such person required by the regional taxicab commission pursuant to section 67.1808 to obtain and display a special taxicab license plate shall make application for such license plates on a form prescribed by the director of revenue.

2. Upon application and payment of the same fee as required in section 301.144 in addition to the regular registration fees and documents as required by law the director of revenue shall issue special taxicab license plates that display the word "TAXICAB" in place of the words "SHOW-ME STATE".

3. If the regional taxicab commission revokes the taxicab license authorizing the taxicab to be operated within the district, the licensee or owner shall immediately surrender the special taxicab license plates to the director of revenue and obtain new license plates as otherwise provided by law. If the licensee or owner fails to surrender the special taxicab license plates the regional taxicab commission has the authority to confiscate such plates and return them to the director of revenue.

4. The director of the department of revenue may promulgate rules and regulations for the administration of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is promulgated under the authority delegated in this section shall become effective only if it has been promulgated pursuant to the provisions of chapter 536. All rulemaking authority delegated prior to August 28, 1999, is of no force and effect; however, nothing in this section shall be interpreted to repeal or affect the validity of any rule filed or adopted prior to August 28, 1999, if it fully complied with the provisions of chapter 536. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 1999, shall be invalid and void.

(L. 2004 S.B. 1233, et al.)

Effective 1-01-05



Section 67.1814 Airport taxicabs, limitation on regulation by the commission.

Effective 28 Aug 2002

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1814. Airport taxicabs, limitation on regulation by the commission. — The commission shall further seek the input of the city, county, and airport authority generally regarding the taxicab code and, in particularly with reference to airport taxicabs, shall seek to ensure:

(1) Continuous, smooth airport service during any transition period from the current city and county operation to the new regional taxicab commission;

(2) The need of the airport authority to provide services at the airport's passenger terminals; and

(3) Airport authority involvement as to the servicing of the airport by airport taxicabs.

­­

­

(L. 2002 H.B. 1041)



Section 67.1816 City and county ordinances in effect until taxicab code adopted.

Effective 28 Aug 2002

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1816. City and county ordinances in effect until taxicab code adopted. — The city and county's ordinances relating to taxicabs shall remain in full force and effect and be enforced as such by the city and county until one hundred twenty days after the regional taxicab commission adopts its taxicab code, at which time such city and county ordinances shall be deemed to be rescinded as well as ordinances adopted by municipalities within the county. Upon the effective date of the taxicab code:

(1) All licensing, regulations, inspections, inspections of taxicabs, and enforcement of the taxicab code shall rest exclusively with the regional taxicab commission;

(2) All taxicabs subject to the taxicab code shall be required to comply fully with the taxicab code, notwithstanding any previously issued licenses or certificates of convenience;

(3) All permits valid and effective as of August 28, 2002, shall remain valid and effective until the date of expiration or renewal of such permit; and

(4) All available taxicab licensing, inspection, and related fees previously collected and remaining unspent by other jurisdictions shall be immediately paid over to* the regional taxicab commission for its future use in administering the taxicab code.

­­

­

(L. 2002 H.B. 1041)

*Word "to" does not appear in original rolls.



Section 67.1818 Licensure, taxicab code to include administrative procedures.

Effective 28 Aug 2004

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1818. Licensure, taxicab code to include administrative procedures. — The commission shall establish as part of the taxicab code its own internal, administrative procedure for decisions involving the granting, denying, suspending, or revoking of licenses, or the imposition of administrative penalties not to exceed two hundred dollars, and shall develop a schedule of penalties which shall be available to the public and provided to all owners and operators of taxicabs. The commission shall study and take into account rate and fee structures as well as the number of existing taxicab licenses within the district in considering new applications for such licenses. The internal procedures set forth in the taxicab code shall allow appeals from license-related decisions to be conducted by independent hearing officers.

(L. 2002 H.B. 1041, A.L. 2004 S.B. 1233, et al.)



Section 67.1819 Criminal background check policy required.

Effective 28 Aug 2017

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1819. Criminal background check policy required. — Notwithstanding any other provision of law, the commission shall establish in the taxicab code promulgated pursuant to section 67.1812 a criminal background check policy that applies to each prospective and current driver.

(L. 2004 S.B. 1233, et al., A.L. 2017 H.B. 130)



Section 67.1820 Commission to establish annual budget to enforce taxicab code.

Effective 28 Aug 2002

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1820. Commission to establish annual budget to enforce taxicab code. — The regional taxicab commission shall initially establish, subject to public hearings thereon, an annual fee-generated budget required for the effective implementation and enforcement of the taxicab code, taking into account staffing requirements and related expenses as well as all revenue sources, including collection of fees previously paid to and unspent by other enforcing jurisdictions and future fees projected to be collected by the commission. Recognizing the elimination of duties and costs associated with the regulatory and enforcement functions of taxicab administration previously borne by the city and county and being assumed by the commission, the city and county shall have the authority to appropriate additional budgetary funding for the commission's needs.

(L. 2002 H.B. 1041)



Section 67.1822 Annual report submitted by commission to CEOs of city and county — CPA appointed by city and county for the commission.

Effective 28 Aug 2002

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1822. Annual report submitted by commission to CEOs of city and county — CPA appointed by city and county for the commission. — 1. Before the second Monday in April of each year, the regional taxicab commission shall make an annual report to the chief executive officers and to the governing bodies of the city and county stating the conditions of the commission as of the first day of January of that year, and the sums of money received and distributed by it during the preceding calendar year.

2. Before the close of the regional taxicab commission's first fiscal year and at the close of each fiscal year thereafter, the chief executives of the city and the county shall appoint one or more certified public accountants who shall annually examine the books, papers, documents, accounts, and vouchers of the commission, and who shall report thereon to the chief executives of the city and the county and to the regional taxicab commission. The commission shall produce and submit for examination all books, papers, documents, accounts, and vouchers, and shall in every way assist such certified public accountants in the performance of their duties pursuant to this section.

(L. 2002 H.B. 1041)



Section 67.1830 Definitions.

Effective 28 Aug 2014

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1830. Definitions. — As used in sections 67.1830 to 67.1846, the following terms shall mean:

(1) "Abandoned equipment or facilities", any equipment materials, apparatuses, devices or facilities that are:

(a) Declared abandoned by the owner of such equipment or facilities;

(b) No longer in active use, physically disconnected from a portion of the operating facility or any other facility that is in use or in service, and no longer capable of being used for the same or similar purpose for which the equipment, apparatuses or facilities were installed; or

(c) No longer in active use and the owner of such equipment or facilities fails to respond within thirty days to a written notice sent by a political subdivision;

(2) "Degradation", the actual or deemed reduction in the useful life of the public right-of-way resulting from the cutting, excavation or restoration of the public right-of-way;

(3) "Emergency", includes but is not limited to the following:

(a) An unexpected or unplanned outage, cut, rupture, leak or any other failure of a public utility facility that prevents or significantly jeopardizes the ability of a public utility to provide service to customers;

(b) An unexpected or unplanned outage, cut, rupture, leak or any other failure of a public utility facility that results or could result in danger to the public or a material delay or hindrance to the provision of service to the public if the outage, cut, rupture, leak or any other such failure of public utility facilities is not immediately repaired, controlled, stabilized or rectified; or

(c) Any occurrence involving a public utility facility that a reasonable person could conclude under the circumstances that immediate and undelayed action by the public utility is necessary and warranted;

(4) "Excavation", any act by which earth, asphalt, concrete, sand, gravel, rock or any other material in or on the ground is cut into, dug, uncovered, removed, or otherwise displaced, by means of any tools, equipment or explosives, except that the following shall not be deemed excavation:

(a) Any de minimis displacement or movement of ground caused by pedestrian or vehicular traffic;

(b) The replacement of utility poles and related equipment at the existing general location that does not involve either a street or sidewalk cut; or

(c) Any other activity which does not disturb or displace surface conditions of the earth, asphalt, concrete, sand, gravel, rock or any other material in or on the ground;

(5) "Management costs" or "rights-of-way management costs", the actual costs a political subdivision reasonably incurs in managing its public rights-of-way, including such costs, if incurred, as those associated with the following:

(a) Issuing, processing and verifying right-of-way permit applications;

(b) Inspecting job sites and restoration projects;

(c) Protecting or moving public utility right-of-way user construction equipment after reasonable notification to the public utility right-of-way user during public right-of-way work;

(d) Determining the adequacy of public right-of-way restoration;

(e) Restoring work inadequately performed after providing notice and the opportunity to correct the work; and

(f) Revoking right-of-way permits.

­­

­

(6) "Managing the public right-of-way", the actions a political subdivision takes, through reasonable exercise of its police powers, to impose rights, duties and obligations on all users of the right-of-way, including the political subdivision, in a reasonable, competitively neutral and nondiscriminatory and uniform manner, reflecting the distinct engineering, construction, operation, maintenance and public work and safety requirements applicable to the various users of the public right-of-way, provided that such rights, duties and obligations shall not conflict with any federal law or regulation. In managing the public right-of-way, a political subdivision may:

(a) Require construction performance bonds or insurance coverage or demonstration of self-insurance at the option of the political subdivision or if the public utility right-of-way user has twenty-five million dollars in net assets and does not have a history of permitting noncompliance within the political subdivision as defined by the political subdivision, then the public utility right-of-way user shall not be required to provide such bonds or insurance;

(b) Establish coordination and timing requirements that do not impose a barrier to entry;

(c) Require public utility right-of-way users to submit, for right-of-way projects commenced after August 28, 2001, requiring excavation within the public right-of-way, whether initiated by a political subdivision or any public utility right-of-way user, project data in the form maintained by the user and in a reasonable time after receipt of the request based on the amount of data requested;

(d) Establish right-of-way permitting requirements for street excavation;

(e) Establish removal requirements for abandoned equipment or facilities, if the existence of such facilities prevents or significantly impairs right-of-way use, repair, excavation or construction;

(f) Establish permitting requirements for towers and other structures or equipment for wireless communications facilities in the public right-of-way, notwithstanding the provisions of section 67.1832;

(g) Establish standards for street restoration in order to lessen the impact of degradation to the public right-of-way; and

(h) Impose permit conditions to protect public safety;

(7) "Political subdivision", a city, town, village, county of the first classification or county of the second classification;

(8) "Public right-of-way", the area on, below or above a public roadway, highway, street or alleyway in which the political subdivision has an ownership interest, but not including:

(a) The airwaves above a public right-of-way with regard to cellular or other nonwire telecommunications or broadcast service;

(b) Easements obtained by utilities or private easements in platted subdivisions or tracts;

(c) Railroad rights-of-way and ground utilized or acquired for railroad facilities; or

(d) Poles, pipes, cables, conduits, wires, optical cables, or other means of transmission, collection or exchange of communications, information, substances, data, or electronic or electrical current or impulses utilized by a municipally owned or operated utility pursuant to chapter 91 or pursuant to a charter form of government;

(9) "Public utility", every cable television service provider, every pipeline corporation, gas corporation, electrical corporation, rural electric cooperative, telecommunications company, water corporation, heating or refrigerating corporation or sewer corporation under the jurisdiction of the public service commission; every municipally owned or operated utility pursuant to chapter 91 or pursuant to a charter form of government or cooperatively owned or operated utility pursuant to chapter 394; every street light maintenance district; every privately owned utility; and every other entity, regardless of its form of organization or governance, whether for profit or not, which in providing a public utility type of service for members of the general public, utilizes pipes, cables, conduits, wires, optical cables, or other means of transmission, collection or exchange of communications, information, substances, data, or electronic or electrical current or impulses, in the collection, exchange or dissemination of its product or services through the public rights-of-way;

(10) "Public utility right-of-way user", a public utility owning or controlling a facility in the public right-of-way; and

(11) "Right-of-way permit", a permit issued by a political subdivision authorizing the performance of excavation work in a public right-of-way.

(L. 2001 S.B. 369, A.L. 2013 H.B. 331, A.L. 2014 S.B. 649 merged with S.B. 653)



Section 67.1832 Political subdivisions required to consent to certain activities by public utility right-of-way users — recovery of costs, procedure — permitted ordinance requirements.

Effective 28 Aug 2001

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1832. Political subdivisions required to consent to certain activities by public utility right-of-way users — recovery of costs, procedure — permitted ordinance requirements. — 1. In addition to any other grants for the use of public thoroughfares, and pursuant to this section, a political subdivision shall grant its consent to a public utility right-of-way user authorized to do business pursuant to the laws of this state or by license of the Federal Energy Regulatory Commission, United States Department of Transportation, or the Federal Communications Commission to construct, maintain and operate all equipment, facilities, devices, materials, apparatuses, or media including but not limited to, conduits, ducts, lines, pipes, wires, hoses, cables, culverts, tubes, poles, towers, manholes, transformers, regulator stations, underground vaults, receivers, transmitters, satellite dishes, micro cells, Pico cells, repeaters, or amplifiers useable for the transmission or distribution of any service or commodity installed below or above ground in the public right-of-way; provided that, no political subdivision shall require any conditions that are inconsistent with the rules and regulations of the Federal Energy Regulatory Commission, United States Department of Transportation, Federal Communications Commission or the Missouri public service commission.

2. Pursuant to this section, a political subdivision may manage its public rights-of-way and may recover its rights-of-way management costs as set forth in sections 67.1830 to 67.1846. The authority granted in this section may be authorized at the option of the political subdivision, and the exercise of this authority is not mandated pursuant to this section. A political subdivision may, by ordinance:

(1) Require a public utility right-of-way user seeking to excavate within a public right-of-way to obtain a right-of-way permit and to impose permit conditions consistent with the political subdivision's management of the right-of-way;

(2) Require public utility right-of-way users to provide required notice to the political subdivision by submitting plans for anticipated construction projects that require excavation within the public right-of-way; and

(3) In cases of emergency, public utility right-of-way users may proceed with required work without a permit; however, a political subdivision may require submission of the necessary information and permit fee following the emergency.

(L. 2001 S.B. 369)



Section 67.1834 Restoration of a public right-of-way after excavation, standards and conditions, completion dates.

Effective 28 Aug 2001

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1834. Restoration of a public right-of-way after excavation, standards and conditions, completion dates. — 1. A public utility right-of-way user, after an excavation of a public right-of-way, shall provide for restoration of the right-of-way and surrounding areas, including the pavement and its foundation, in accordance with the standards and conditions of the political subdivision, unless the political subdivision, at its option, chooses to perform its own street restoration, in which case the public utility right-of-way user shall be responsible for reimbursing the political subdivision its reasonable actual restoration costs within thirty days of invoice. Restoration of the public right-of-way shall be completed within the dates specified in the right-of-way permit, unless the permittee obtains a waiver, extension or a new or amended right-of-way permit. Every right-of-way user to whom a right-of-way permit has been granted shall guarantee for a period of four years the restoration of the right-of-way in the area where such right-of-way user conducted excavation and performed the restoration.

2. If a public utility right-of-way user fails to restore the public right-of-way within the date specified in the right-of-way permit, or has not acquired a waiver or extension to such permit, a political subdivision is authorized to perform its own restoration required as a result of the excavation, and require the public utility right-of-way user to reimburse the political subdivision for the actual costs of such restoration.

(L. 2001 S.B. 369)



Section 67.1836 Denial of an application for a right-of-way permit, when — revocation of a permit, when — bulk processing of permits allowed, when.

Effective 28 Aug 2014

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1836. Denial of an application for a right-of-way permit, when — revocation of a permit, when — bulk processing of permits allowed, when. — 1. A political subdivision may deny an application for a right-of-way permit if:

(1) The public utility right-of-way user fails to provide all the necessary information requested by the political subdivision for managing the public right-of-way;

(2) The public utility right-of-way user has failed to return the public right-of-way to its previous condition under a previous permit;

(3) The political subdivision has provided the public utility right-of-way user with a reasonable, competitively neutral, and nondiscriminatory justification for requiring an alternative method for performing the work identified in the permit application or a reasonable alternative route that will result in neither additional installation expense up to ten percent to the public utility right-of-way user nor a declination of service quality;

(4) The political subdivision determines that denial is necessary to protect the public health and safety, provided that the authority of the political subdivision does not extend to those items under the jurisdiction of the public service commission, such denial shall not interfere with a public utility's right of eminent domain of private property, and such denials shall only be imposed on a competitively neutral and nondiscriminatory basis; or

(5) The area is environmentally sensitive as defined by state statute or federal law or is a historic district as defined by local ordinance.

2. A political subdivision may, after reasonable notice and an opportunity to cure, revoke a right-of-way permit granted to a public utility right-of-way user, with or without fee refund, and/or impose a penalty as established by the political subdivision until the breach is cured, but only in the event of a substantial breach of the terms and material conditions of the permit. A substantial breach by a permittee includes but is not limited to:

(1) A material violation of a provision of the right-of-way permit;

(2) An evasion or attempt to evade any material provision of the right-of-way permit, or the perpetration or attempt to perpetrate any fraud or deceit upon the political subdivision or its citizens;

(3) A material misrepresentation of fact in the right-of-way permit application;

(4) A failure to complete work by the date specified in the right-of-way permit, unless a permit extension is obtained or unless the failure to complete the work is due to reasons beyond the permittee's control; and

(5) A failure to correct, within the time specified by the political subdivision, work that does not conform to applicable national safety codes, industry construction standards, or local safety codes that are no more stringent than national safety codes, upon inspection and notification by the political subdivision of the faulty condition.

3. Any political subdivision that requires public utility right-of-way users to obtain a right-of-way permit, except in an emergency, prior to performing excavation work within a public right-of-way shall promptly, but not longer than thirty-one days, process all completed permit applications. If a political subdivision fails to act on an application for a right-of-way permit within thirty-one days, the application shall be deemed approved. In order to avoid excessive processing and accounting costs to either the political subdivision or the public utility right-of-way user, the political subdivision may establish procedures for bulk processing of permits and periodic payment of permit fees.

(L. 2001 S.B. 369, A.L. 2013 H.B. 331, A.L. 2014 S.B. 649)



Section 67.1838 Disputes to be reviewed by governing body of the political subdivision, court action authorized.

Effective 28 Aug 2014

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1838. Disputes to be reviewed by governing body of the political subdivision, court action authorized. — A public utility right-of-way user that has been denied a right-of-way permit, has had its right-of-way permit revoked, believes that the fees imposed on the public right-of-way user by the political subdivision do not conform to the requirements of section 67.1840, believes the political subdivision has violated any provision of sections 67.1830 to 67.1848, or asserts any other issues related to the use of the public right-of-way, may bring an action for review in any court of competent jurisdiction in this state. The court shall rule on any such petition for review in an expedited manner by moving the petition to the head of the docket. Nothing shall deny the authority of its right to a hearing before the court.

(L. 2001 S.B. 369, A.L. 2013 H.B. 331, A.L. 2014 S.B. 649)



Section 67.1840 Fee imposed to recover management costs, amount — allocation of such fees — uniform application of right-of-way laws required.

Effective 28 Aug 2001

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1840. Fee imposed to recover management costs, amount — allocation of such fees — uniform application of right-of-way laws required. — 1. A political subdivision may recover its right-of-way management costs by imposing a fee for permits issued by the political subdivision. A political subdivision shall not recover from a public utility right-of-way user costs caused by another entity's activity or inactivity in the public right-of-way.

2. Right-of-way permit fees imposed by a political subdivision on public utility right-of-way users shall be:

(1) Based on the actual, substantiated costs reasonably incurred by the political subdivision in managing the public right-of-way;

(2) Based on an allocation among all users of the public right-of-way, including the political subdivision itself, which shall reflect the proportionate costs imposed on the political subdivision by each of the various types of uses of the public rights-of-way;

(3) Imposed on a competitively neutral and nondiscriminatory basis; and

(4) Imposed in a manner so that aboveground uses of the public right-of-way do not bear costs incurred by the political subdivision to regulate underground uses of the public right-of-way.

3. The public utility right-of-way user shall have the right to equitably allocate, and may separately state in the customer's bill, any or all right-of-way permit fees imposed by a political subdivision to:

(1) Customers of the public utility right-of-way user residing in the political subdivision; or

(2) Any specific customer or customers requesting or requiring the public utility right-of-way user to perform work for which the acquisition of a right-of-way permit is necessary.

4. The rights, duties and obligations regarding the use of the public right-of-way imposed pursuant to sections 67.1830 to 67.1846 shall be uniformly applied to all users of the public right-of-way, including the political subdivision.

(L. 2001 S.B. 369)



Section 67.1842 Prohibited acts by political subdivisions — no right-of-way permit required for projects commenced prior to August 28, 2001 — no fee required, when.

Effective 28 Aug 2014

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1842. Prohibited acts by political subdivisions — no right-of-way permit required for projects commenced prior to August 28, 2001 — no fee required, when. — 1. In managing the public right-of-way and in imposing fees pursuant to sections 67.1830 to 67.1846, no political subdivision shall:

(1) Unlawfully discriminate among public utility right-of-way users;

(2) Grant a preference to any public utility right-of-way user;

(3) Create or erect any unreasonable requirement for entry to the public right-of-way by public utility right-of-way users;

(4) Require a telecommunications company to obtain a franchise or require a public utility right-of-way user to pay for the use of the public right-of-way, except as provided in sections 67.1830 to 67.1846;

(5) Enter into a contract or any other agreement for providing for an exclusive use, occupancy or access to any public right-of-way; or

(6) Require any public utility that has legally been granted access to the political subdivision's right-of-way to enter into an agreement or obtain a permit for general access to or the right to remain in the right-of-way of the political subdivision.

2. A public utility right-of-way user shall not be required to apply for or obtain right-of-way permits for projects commenced prior to August 28, 2001, requiring excavation within the public right-of-way, for which the user has obtained the required consent of the political subdivision, or that are otherwise lawfully occupying or performing work within the public right-of-way. The public utility right-of-way user may be required to obtain right-of-way permits prior to any excavation work performed within the public right-of-way after August 28, 2001.

3. A political subdivision shall not collect a fee imposed pursuant to section 67.1840 through the provision of in-kind services by a public utility right-of-way user, nor require the provision of in-kind services as a condition of consent to use the political subdivision's public right-of-way; however, nothing in this subsection shall preclude requiring services of a cable television operator, open video system provider or other video programming provider as permitted by federal law.

(L. 2001 S.B. 369, A.L. 2013 H.B. 331, A.L. 2014 S.B. 649)



Section 67.1844 Compliance with applicable safety and construction codes required — licensed contractors and subcontractors required, when.

Effective 28 Aug 2001

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1844. Compliance with applicable safety and construction codes required — licensed contractors and subcontractors required, when. — 1. The performance of excavation work in the public right-of-way shall be in accordance with the applicable safety and construction codes. Nothing in sections 67.1830 to 67.1846 shall be construed as limiting the authority of the political subdivision to require public utility right-of-way users to comply with national safety codes and all other applicable zoning and safety ordinances, to the extent not inconsistent with public service commission laws or administrative rules.

2. Any contractor or subcontractor used for the performance of excavation work in the public right-of-way shall be properly licensed pursuant to the laws of the state and all applicable local ordinances if required, and each contractor or subcontractor shall have the same obligations with respect to its work as a public utility right-of-way user would have pursuant to sections 67.1830 to 67.1846 and applicable laws if the work were performed by the public utility. The public utility right-of-way user shall be responsible for ensuring that the work of contractors and subcontractors is performed consistent with its permits and applicable law and responsible for promptly correcting acts or omissions by any contractor or subcontractor.

(L. 2001 S.B. 369)



Section 67.1846 Exceptions to applicability of right-of-way laws.

Effective 28 Aug 2001

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1846. Exceptions to applicability of right-of-way laws. — 1. Nothing in sections 67.1830 to 67.1846 relieves the political subdivision of any obligations under an existing franchise agreement in effect on May 1, 2001. Nothing in sections 67.1830 to 67.1846 will apply to that portion of any ordinance passed prior to May 1, 2001, which establishes a street degradation fee. Nothing in sections 67.1830 to 67.1846 shall be construed as limiting the authority of county highway engineers or relieving public utility right-of-way users from any obligations set forth in chapters 229 to 231. Nothing in sections 67.1830 to 67.1846 shall be deemed to relieve a public utility right-of-way user of the provisions of an existing franchise, franchise fees, license or other agreement or permit in effect on May 1, 2001. Nothing in sections 67.1830 to 67.1846 shall prohibit a political subdivision or public utility right-of-way user from renewing or entering into a new or existing franchise, as long as all other public utility right-of-way users have use of the public right-of-way on a nondiscriminatory basis. Nothing in sections 67.1830 to 67.1846 shall prevent a grandfathered political subdivision from enacting new ordinances, including amendments of existing ordinances, charging a public utility right-of-way user a fair and reasonable linear foot fee or antenna fee or from enforcing or renewing existing linear foot ordinances for use of the right-of-way, provided that the public utility right-of-way user either:

(1) Is entitled under the ordinance to a credit for any amounts paid as business license taxes or gross receipts taxes; or

(2) Is not required by the political subdivision to pay the linear foot fee if the public utility right-of-way user is paying gross receipts taxes.

­­

­

2. Nothing in sections 67.1830 to 67.1846 shall prohibit a political subdivision from enacting, renewing or enforcing provisions of an ordinance to require a business license tax, sales tax, occupation tax, franchise tax or franchise fee, property tax or other similar tax, to the extent consistent with federal law. Nothing in sections 67.1830 to 67.1846 shall prohibit a political subdivision from enacting, enforcing or renewing provisions of an ordinance to require a gross receipts tax pursuant to chapter 66, chapter 92, or chapter 94. For purposes of this subsection, the term "franchise fee" shall mean "franchise tax".

(L. 2001 S.B. 369)



Section 67.1848 Sewer and water lines in public roads, when permitted, limitations and requirements.

Effective 28 Aug 2006

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1848. Sewer and water lines in public roads, when permitted, limitations and requirements. — All public water supply districts, sewer districts, and municipalities, including villages, shall have the right to lay, install, construct, repair, and maintain sewer and water lines in public highways, roads, streets, and alleys, subject to the reasonable rules and regulations of governmental bodies having jurisdiction of such public places. Due regard shall be taken for the rights of the public in its use of thoroughfares and equal rights of other utilities thereto.

(L. 2006 H.B. 1149)



Section 67.1850 Geographical information system may be created, purpose, open records policy, fees for information, licensing, liability.

Effective 28 Aug 2005

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1850. Geographical information system may be created, purpose, open records policy, fees for information, licensing, liability. — 1. As used in this section, the following terms mean:

(1) "Community", any municipality or county as defined in this section;

(2) "County", any county form of government;

(3) "Geographical information system", a computerized, spatial coordinate mapping and relational database technology which:

(a) Captures, assembles, stores, converts, manages, analyzes, amalgamates and records, in the digital mode, all kinds and types of information and data;

(b) Transforms such information and data into intelligence and subsequently retrieves, presents and distributes that intelligence to a user for use in making the intelligent decisions necessary for sound management;

(4) "Municipality", any city located in any county.

2. The development of geographical information systems has not been undertaken in any large-scale and useful way by private enterprise. The use of modern technology can enhance the planning and decision-making processes of communities. The development of geographical information systems is a time-consuming and expensive activity. In the interest of maintaining community governments open and accessible to the public, information gathered by communities for use in a geographical information system, unless properly made a closed record, should be available to the public. However, access to the information in a way by which a person could render the investment of the public in a geographical information system a special benefit to that person, and not to the public, should not be permitted.

3. Any community as defined in this section may create a geographical information system for the community. The scope of the geographical information system shall be determined by the governing body of the community. The method of creation, maintenance, use and distribution of the geographical information system shall be determined by the governing body of the community. A community shall not mandate the use of this system or allocate the costs of the system to nonusers.

4. The information collected or assimilated by a community for use in a geographical information system shall not be withheld from the public, unless otherwise properly made a closed record of the community as provided by section 610.021. The information collected or assimilated by a community for use in a geographical information system need not be disclosed in a form which may be read or manipulated by computer, absent a license agreement between the community and the person requesting the information.

5. Information collected or assimilated by a community for use in a geographical information system and disclosed in any form, other than in a form which may be read or manipulated by computer, shall be provided for a reasonable fee, as established by section 610.026. A community maintaining a geographical information system shall make maps and other products of the system available to the public. The cost of the map or other product shall not exceed a reasonable fee representing the cost to the community of time, equipment and personnel in the production of the map or other product. A community may license the use of a geographical information system. The total cost of licensing a geographical information system may not exceed the cost, as established by section 610.026, of the:

(1) Cost to the community of time, equipment and personnel in the production of the information in a geographical information system or the production of the geographical information system; and

(2) Cost to the community of the creation, purchase, or other acquisition of the information in a geographical information system or of the geographical information system.

6. The provisions of this section shall not hinder the daily or routine collection of data from the geographical information system by real estate brokers and agents, title collectors, developers, surveyors, utility companies, banks, news media or mortgage companies, nor shall the provisions allow for the charging of fees for the collection of such data exceeding that allowed pursuant to section 610.026. The provisions of this section, however, shall allow a community maintaining a geographical information system to license and establish costs for the use of the system's computer program and computer software, and may also establish costs for the use of computer programs and computer software that provide access to information aggregated with geographic information system information.

7. A community distributing information used in a geographical information system or distributing a geographical information system shall not be liable for any damages which may arise from any error which may exist in the information or the geographical information system.

(L. 2000 H.B. 1238, A.L. 2003 H.B. 388, A.L. 2005 H.B. 58 merged with S.B. 210)



Section 67.1860 Title.

Effective 02 Jul 2001, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1860. Title. — Sections 67.1860 to 67.1898 shall be known as the "Missouri Law Enforcement District Act".

(L. 2001 H.B. 80 merged with S.B. 224)

Effective 5-16-01 (S.B. 224); 7-02-01 (H.B. 80)



Section 67.1862 Definitions.

Effective 02 Jul 2001, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1862. Definitions. — As used in sections 67.1860 to 67.1898, the following terms mean:

(1) "Approval of the required majority" or "direct voter approval", a simple majority;

(2) "Board", the board of directors of a district;

(3) "District", a law enforcement district organized pursuant to sections 67.1860 to 67.1898.

(L. 2001 H.B. 80 merged with S.B. 224)

Effective 5-16-01 (S.B. 224); 7-02-01 (H.B. 80)



Section 67.1864 District created in certain counties (includes Camden County).

Effective 02 Jul 2001, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1864. District created in certain counties (includes Camden County). — 1. A district may be created to fund, promote, plan, design, construct, improve, maintain and operate one or more projects relating to law enforcement or to assist in such activity.

2. A district is a political subdivision of the state.

3. A district may be created in any county of the first classification without a charter form of government and a population of fifty thousand inhabitants or less.

(L. 2001 H.B. 80 merged with S.B. 224)

Effective 5-16-01 (S.B. 224); 7-02-01 (H.B. 80)



Section 67.1866 Vote required to create district — petition, contents — hearing on petition, when, notice required.

Effective 28 Aug 2002

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1866. Vote required to create district — petition, contents — hearing on petition, when, notice required. — 1. Whenever the creation of a district is desired, ten percent of the registered voters within the proposed district may file a petition requesting the creation of a district. The petition shall be filed in the circuit court of the county in which the proposed district is located.

2. The proposed district area shall be contiguous and may contain any portion of one or more municipalities.

3. The petition shall set forth:

(1) The name and address of each owner of real property located within the proposed district or who is a registered voter resident within the proposed district;

(2) A specific description of the proposed district boundaries including a map illustrating such boundaries;

(3) A general description of the purpose or purposes for which the district is being formed; and

(4) The name of the proposed district.

4. The circuit clerk of the county in which the petition is filed pursuant to this section shall present the petition to the judge, who shall thereupon set the petition for hearing not less than thirty days nor more than forty days after the filing. The judge shall cause notice of the time and place of the hearing to be given, by publication on three separate days in one or more newspapers having a general circulation within the county, with the third and final publication to occur not less than twenty days prior to the date set for the hearing. The notice shall recite the information required pursuant to subsection 3 of this section. The costs of printing and publication of the notice shall be paid as required pursuant to section 67.1870.

(L. 2001 H.B. 80 merged with S.B. 224, A.L. 2002 S.B. 1028)



Section 67.1868 Opposition to formation of a district, petition filed, procedure.

Effective 02 Jul 2001, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1868. Opposition to formation of a district, petition filed, procedure. — 1. Any owner of real property within the proposed district and any legal voter who is a resident within the proposed district may join in or file a petition supporting or answer opposing the creation of the district and seeking a judgment respecting these same issues.

2. The court shall hear the case without a jury. If the court determines the petition is defective or the proposed district or its plan of operation is unconstitutional, it shall enter its judgment to that effect and shall refuse to incorporate the district as requested in the pleadings. If the court determines the petition is not legally defective and the proposed district and plan of operation are not unconstitutional, the court shall determine and declare the district organized and incorporated and shall approve the plan of operation stated in the petition.

3. Any party having filed a petition or answer to a petition may appeal the circuit court's order or judgment in the same manner as provided for other appeals. Any order either refusing to incorporate the district or incorporating the district shall be a final judgment for purposes of appeal.

(L. 2001 H.B. 80 merged with S.B. 224)

Effective 5-16-01 (S.B. 224); 7-02-01 (H.B. 80)



Section 67.1870 Costs of filing to be paid by petitioners.

Effective 02 Jul 2001, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1870. Costs of filing to be paid by petitioners. — The costs of filing and defending the petition and all publication and incidental costs incurred in obtaining circuit court certification of the petition for voter approval shall be paid by the petitioners. If a district is organized pursuant to sections 67.1860 to 67.1898, the petitioners may be reimbursed for such costs out of the revenues received by the district.

(L. 2001 H.B. 80 merged with S.B. 224)

Effective 5-16-01 (S.B. 224); 7-02-01 (H.B. 80)



Section 67.1872 Board of directors, members.

Effective 02 Jul 2001, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1872. Board of directors, members. — A district created pursuant to sections 67.1860 to 67.1898 shall be governed by a board of directors consisting of five members to be elected as provided in section 67.1874.

(L. 2001 H.B. 80 merged with S.B. 224)

Effective 5-16-01 (S.B. 224); 7-02-01 (H.B. 80)



Section 67.1874 Notice of district organization — election of board members, terms.

Effective 02 Jul 2001, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1874. Notice of district organization — election of board members, terms. — 1. Within thirty days after the order declaring the district organized has become final, the circuit clerk of the county in which the petition was filed shall give notice by causing publication to be made once a week for two consecutive weeks in a newspaper of general circulation in the county, the last publication of which shall be at least ten days before the day of the meeting required by this section, to call a meeting of the owners of real property and registered voters resident within the district at a day and hour specified in a public place in the county in which the petition was filed for the purpose of electing a board of five directors, two to serve one year, two to serve two years, and one to serve three years, to be composed of residents of the district.

2. The attendees, when assembled, shall organize by the election of a chairman and secretary of the meeting who shall conduct the election.

3. Each director shall serve for a term of three years and until such director's successor is duly elected and qualified. Successor directors shall be elected in the same manner as the initial directors at a meeting of the residents called by the board. Each successor director shall serve a three-year term. The remaining directors shall have the authority to elect an interim director to complete any unexpired term of a director caused by resignation or disqualification.

4. Directors shall be at least twenty-one years of age.

(L. 2001 H.B. 80 merged with S.B. 224)

Effective 5-16-01 (S.B. 224); 7-02-01 (H.B. 80)



Section 67.1876 Powers of the board, meetings, corporate seal, quorum.

Effective 02 Jul 2001, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1876. Powers of the board, meetings, corporate seal, quorum. — 1. The board shall possess and exercise all of the district's legislative and executive powers.

2. Within thirty days after the election of the initial directors, the board shall meet. At its first meeting and after each election of new board members the board shall elect a chairman, a secretary, a treasurer and such other officers as it deems necessary from its members. A director may fill more than one office, except that a director may not fill both the office of chairman and secretary.

3. The board may employ such employees as it deems necessary; provided, however, that the board shall not employ any employee who is related within the third degree by blood or marriage to a member of the board.

4. At the first meeting, the board, by resolution, shall define the first and subsequent fiscal years of the district, and shall adopt a corporate seal.

5. A simple majority of the board shall constitute a quorum. If a quorum exists, a majority of those voting shall have the authority to act in the name of the board, and approve any board resolution.

6. Each director shall devote such time to the duties of the office as their faithful discharge may require and may be reimbursed for such director's actual expenditures in the performance of such director's duties on behalf of the district.

(L. 2001 H.B. 80 merged with S.B. 224)

Effective 5-16-01 (S.B. 224); 7-02-01 (H.B. 80)



Section 67.1878 Use of funds, sources of funding.

Effective 02 Jul 2001, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1878. Use of funds, sources of funding. — A district may receive and use funds for the purposes of planning, designing, constructing, reconstructing, maintaining and operating one or more projects relating to law enforcement. Such funds may be derived from any funding method which is authorized by sections 67.1860 to 67.1898 and from any other source, including but not limited to funds from federal sources, the state of Missouri or an agency of the state, a political subdivision of the state or private sources.

(L. 2001 H.B. 80 merged with S.B. 224)

Effective 5-16-01 (S.B. 224); 7-02-01 (H.B. 80)



Section 67.1880 Property tax imposed, when — ballot language — collection of tax.

Effective 02 Jul 2001, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1880. Property tax imposed, when — ballot language — collection of tax. — 1. If approved by at least four-sevenths of the qualified voters voting on the question in the district, the district may impose a property tax in an amount not to exceed the annual rate of thirty cents on the hundred dollars assessed valuation. The district board may levy a property tax rate lower than its approved tax rate ceiling and may increase that lowered tax rate to a level not exceeding the tax rate ceiling without voter approval. The property tax shall be uniform throughout the district.

2. The ballot of submission shall be substantially in the following form:

­

­

3. The county collector of each county in which the district is partially or entirely located shall collect the property taxes and special benefit assessments made upon all real property and tangible personal property within that county and the district, in the same manner as other property taxes are collected.

4. Every county collector having collected or received district property taxes shall, on or before the fifteenth day of each month and after deducting his or her commissions, remit to the treasurer of that district the amount collected or received by him or her prior to the first day of the month. Upon receipt of such money, the district treasurer shall execute a receipt therefor, which he or she shall forward or deliver to the collector. The district treasurer shall deposit such sums into the district treasury, credited to the appropriate project or purpose. The collector and district treasurer shall make final settlement of the district account and commissions owing, not less than once each year, if necessary.

(L. 2001 H.B. 80 merged with S.B. 224)

Effective 5-16-01 (S.B. 224); 7-02-01 (H.B. 80)



Section 67.1882 Contracting, borrowing and agreement authority of the district.

Effective 02 Jul 2001, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1882. Contracting, borrowing and agreement authority of the district. — 1. A district may contract and incur obligations appropriate to accomplish its purposes.

2. A district may enter into any lease or lease-purchase agreement for or with respect to any real or personal property necessary or convenient for its purposes.

3. A district may borrow money for its purposes at such rates of interest as the district may determine.

4. A district may enter into labor agreements, establish all bid conditions, decide all contract awards, pay all contractors and generally supervise the operation of the district.

(L. 2001 H.B. 80 merged with S.B. 224)

Effective 5-16-01 (S.B. 224); 7-02-01 (H.B. 80)



Section 67.1884 Limitation on district's contracting authority.

Effective 02 Jul 2001, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1884. Limitation on district's contracting authority. — The district may contract with a federal agency, a state or its agencies and political subdivisions, a corporation, partnership or individual regarding funding, promotion, planning, designing, constructing, improving, maintaining, or operating a project or to assist in such activity; provided, however, that any contract providing for the overall management and operation of the district shall only be with a governmental entity or a not-for-profit corporation.

(L. 2001 H.B. 80 merged with S.B. 224)

Effective 5-16-01 (S.B. 224); 7-02-01 (H.B. 80)



Section 67.1886 Additional powers of the district.

Effective 02 Jul 2001, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1886. Additional powers of the district. — In addition to all other powers granted by sections 67.1860 to 67.1898 the district shall have the following general powers:

(1) To contract with the local sheriff's department for the provision of services;

(2) To sue and be sued in its own name, and to receive service of process, which shall be served upon the district secretary;

(3) To fix compensation of its employees and contractors;

(4) To purchase any personal property necessary or convenient for its activities;

(5) To collect and disburse funds for its activities; and

(6) To exercise such other implied powers necessary or convenient for the district to accomplish its purposes which are not inconsistent with its express powers.

(L. 2001 H.B. 80 merged with S.B. 224)

Effective 5-16-01 (S.B. 224); 7-02-01 (H.B. 80)



Section 67.1888 Insurance obtained by the district, types, conditions.

Effective 02 Jul 2001, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1888. Insurance obtained by the district, types, conditions. — 1. The district may obtain such insurance as it deems appropriate, considering its legal limits of liability, to protect itself, its officers and its employees from any potential liability and may also obtain such other types of insurance as it deems necessary to protect against loss of its real or personal property of any kind. The cost of this insurance shall be charged against the project.

2. The district may also require contractors performing construction or maintenance work on the project and companies providing operational and management services to obtain liability insurance having the district, its directors and employees as additional named insureds.

3. The district shall not attempt to self-insure for its potential liabilities unless it finds that it has sufficient funds available to cover any anticipated judgments or settlements and still complete its project without interruption. The district may self-insure if it is unable to obtain liability insurance coverage at a rate which is economically feasible to the district, considering its resources.

(L. 2001 H.B. 80 merged with S.B. 224)

Effective 5-16-01 (S.B. 224); 7-02-01 (H.B. 80)



Section 67.1890 Change in district boundaries, procedure.

Effective 02 Jul 2001, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1890. Change in district boundaries, procedure. — 1. The boundaries of any district organized pursuant to sections 67.1860 to 67.1898 may be changed in the manner prescribed in this section; but any change of boundaries of the district shall not impair or affect its organization or its rights in or to property, or any of its rights or privileges whatsoever; nor shall it affect or impair or discharge any contract, obligation, lien or charge for or upon which it might be liable or chargeable had any change of boundaries not been made.

2. The boundaries may be changed as follows:

(1) Twenty-five percent of the number of voters who voted in the most recent gubernatorial election in the area to be annexed or deannexed may file with the board a petition in writing praying that such real property be included within, or removed from, the district. The petition shall describe the property to be included in, or removed from, the district and shall describe the property owned by the petitioners and shall be deemed to give assent of the petitioners to the inclusion in, or removal from, the district of the property described in the petition. Such petition shall be in substantially the form set forth for petitions in chapter 116; provided that, in the event that there are more than twenty-five property owners or taxpaying electors signing the petition, it shall be deemed sufficient description of their property in the petition as required in this section to list the addresses of such property; or

(2) All of the owners of any territory or tract of land near or adjacent to a district in the case of annexation, or all of the owners of any territory or tract of land within a district in the case of deannexation, who own all of the real estate in such territory or tract of land may file a petition with the board praying that such real property be included in, or removed from, the district. The petition shall describe the property owned by the petitioners and shall be deemed to give assent of the petitioners to the inclusion in, or removal from, the district of the property described in the petition.

3. The secretary of the board shall cause notice of the filing of any petition filed pursuant to this section to be given and published in the county in which the property is located, which notice shall recite the filing of such petition, the number of petitioners, a general description of the boundaries of the area proposed to be included or removed and the prayer of the petitioners; giving notice to all persons interested to appear at the office of the board at the time named in the notice and show cause in writing, if any they have, why the petition should not be granted. The board shall at the time and place mentioned, or at such time or times to which the hearing may be adjourned, proceed to hear the petition and all objections thereto presented in writing by any person showing cause why the petition should not be granted. The failure of any person interested to show cause in writing why such petition shall not be granted shall be deemed as an assent on his or her part to the inclusion of such lands in, or removal of such lands from, the district as prayed for in the petition.

4. If the board deems it for the best interest of the district, it shall grant the petition, but if the board determines in the case of annexation that some portion of the property mentioned in the petition cannot as a practical matter be served by the district, or if it deems in the case of annexation that it is in the best interest of the district that some portion of the property in the petition not be included in the district, or if in the case of deannexation it deems that it is impracticable for any portion of the property to be deannexed from the district, then the board shall grant the petition in part only. If the petition is granted, the board shall make an order to that effect and file the petition with the circuit clerk. Upon the order of the court having jurisdiction over the district, the property shall be included in, or removed from, the district. If the petition contains the signatures of all the owners of the property pursuant to the provisions of subdivision (2) of subsection 2 of this section, the property shall be included in, or removed from, the district upon the order of the court. If the petition contains the signatures of twenty-five percent of the number of voters who voted in the most recent gubernatorial election in the area to be annexed or deannexed pursuant to subdivision (1) of subsection 2 of this section, the property shall be included in, or removed from, the district subject to the election provided in section 67.1892. The circuit court having jurisdiction over the district shall proceed to make any such order including such additional property within the district, or removing such property from the district, as is provided in the order of the board, unless the court shall find that such order of the board was not authorized by law or that such order of the board was not supported by competent and substantial evidence.

5. Any person aggrieved by any decision of the board made pursuant to the provisions of this section may appeal that decision to the circuit court of the county in which the property is located within thirty days of the decision by the board.

(L. 2001 H.B. 80 merged with S.B. 224)

Effective 5-16-01 (S.B. 224); 7-02-01 (H.B. 80)



Section 67.1892 Vote required for change in boundaries, when.

Effective 02 Jul 2001, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1892. Vote required for change in boundaries, when. — 1. If the petition to add or remove any territory or tract of land to the district contained fewer than all of the signatures required pursuant to subdivision (2) of subsection 2 of section 67.1890, the decree of extension or retraction of boundaries shall not become final and conclusive until it has been submitted to an election of the voters residing within the boundaries described in such decree and until it has been assented to by a majority vote of the voters in the newly included area, or the area to be removed, voting on the question. The decree shall also provide for the holding of the election to vote on the proposition of extending or retracting the boundaries of the district, and shall fix the date for holding the election.

2. The question shall be submitted in substantially the following form:

­

­

3. If a majority of the voters voting on the proposition vote in favor of the extension or retraction of the boundaries of the district, then the court shall enter its further order declaring the decree of extension or retraction of the boundaries to be final and conclusive. In the event, however, that the court finds that a majority of the voters voting thereon voted against the proposition to extend or retract the boundaries of the district, then the court shall enter its further order declaring the decree of extension or retraction of boundaries to be void and of no effect.

(L. 2001 H.B. 80 merged with S.B. 224)

Effective 5-16-01 (S.B. 224); 7-02-01 (H.B. 80)



Section 67.1894 Termination of taxing authority by petition, procedure.

Effective 02 Jul 2001, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1894. Termination of taxing authority by petition, procedure. — 1. The authority of the district to levy any property tax levied pursuant to section 67.1880 may be terminated by a petition of the voters in the district in the manner prescribed in this section.

2. The petition for termination of authority to tax may be changed as follows:

(1) Twenty-five percent of the number of voters who voted in the most recent gubernatorial election in the district may file with the board a petition in writing praying that the district's authority to impose a property tax be terminated. The petition shall specifically state that the district's authority to impose any property tax, whether or not such a tax is being imposed at the time such petition is filed, shall be terminated. Such petition shall be in substantially the form set forth for petitions in chapter 116; or

(2) All of the owners of real estate in the district may file a petition with the board praying that the district's authority to impose a property tax be terminated. The petition shall specifically state that the district's authority to impose any property tax, whether or not such a tax is being imposed at the time such petition is filed, shall be terminated. Such petition shall be in substantially the form set forth for petitions in chapter 116. The petition shall describe the property owned by the petitioners and shall be deemed to give assent of the petitioners to the petition.

3. The secretary of the board shall cause notice of the filing of any petition filed pursuant to this section to be given and published in the county in which the property is located, which notice shall recite the filing of such petition, the number of petitioners and the prayer of the petitioners; giving notice to all persons interested to appear at the office of the board at the time named in the notice and show cause in writing, if any they have, why the petition should not be granted. The board shall at the time and place mentioned, or at such time or times to which the hearing may be adjourned, proceed to hear the petition and all objections thereto presented in writing by any person showing cause why the petition should not be granted.

4. If the board deems it for the best interest of the district, it shall grant the petition. If the petition is granted, the board shall make an order to that effect and file the petition with the circuit clerk. If the petition contains the signatures of all the owners of the property pursuant to the provisions of subdivision (2) of subsection 2 of this section, the authority to tax shall be terminated upon the order of the court. If the petition contains the signatures of twenty-five percent of the number of voters who voted in the most recent gubernatorial election in the district pursuant to subdivision (1) of subsection 2 of this section, the authority to tax shall be terminated subject to the election provided in section 67.1896. The circuit court having jurisdiction over the district shall proceed to make any such order terminating such taxation authority as is provided in the order of the board, unless the court shall find that such order of the board was not authorized by law or that such order of the board was not supported by competent and substantial evidence.

5. Any person aggrieved by any decision of the board made pursuant to the provisions of this section may appeal that decision to the circuit court of the county in which the property is located within thirty days of the decision by the board.

(L. 2001 H.B. 80 merged with S.B. 224)

Effective 5-16-01 (S.B. 224); 7-02-01 (H.B. 80)



Section 67.1896 Vote required for termination of taxing authority, when — ballot language.

Effective 02 Jul 2001, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1896. Vote required for termination of taxing authority, when — ballot language. — 1. If the petition filed pursuant to section 67.1894 contained fewer than all of the signatures required pursuant to subdivision (2) of subsection 2 of section 67.1894, the termination of taxation authority shall not become final and conclusive until it has been submitted to an election of the voters residing within the district and until it has been assented to by at least four-sevenths of the voters in the district voting on the question. The decree shall also provide for the holding of the election to vote on the proposition, and shall fix the date for holding the election.

2. The question shall be submitted in substantially the following form:

­

­

3. If four-sevenths of the voters voting on the proposition vote in favor of such termination, then the court shall enter its further order declaring the termination of such authority, and all such taxes that are being assessed in the current calendar year pursuant to such authority, to be final and conclusive. In the event, however, that the court finds that less than four-sevenths of the voters voting thereon voted against the proposition to terminate such authority, then the court shall enter its further order declaring the decree of termination of such district's taxing authority to be void and of no effect.

(L. 2001 H.B. 80 merged with S.B. 224)

Effective 5-16-01 (S.B. 224); 7-02-01 (H.B. 80)



Section 67.1898 Dissolution of a district, procedure.

Effective 02 Jul 2001, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1898. Dissolution of a district, procedure. — 1. Whenever a petition signed by not less than ten percent of the registered voters in any district organized pursuant to sections 67.1860 to 67.1898 is filed with the circuit court having jurisdiction over the district, setting forth all the relevant facts pertaining to the district, and alleging that the further operation of the district is not in the best interests of the inhabitants of the district, and that the district should, in the interest of the public welfare and safety, be dissolved, the circuit court shall have authority, after hearing evidence submitted on such question, to order a submission of the question, after having caused publication of notice of a hearing on such petition in the same manner as the notice required in section 67.1874, in substantially the following form:

­

­

2. If the court shall find that it is to the best interest of the inhabitants of the district that such district be dissolved, it shall make an order reciting such finding and providing for the submission of the proposition to dissolve such district to a vote of the voters of the district, setting forth such further details in its order as may be necessary to an orderly conduct of such election. Such election shall be held at the municipal election. Returns of the election shall be certified to the court. If the court finds that a majority of the voters voting thereon shall have voted in favor of the proposition to dissolve the district, the court shall make a final order dissolving the district, and the decree shall contain a proviso that the district shall continue in full force for the purpose of paying all outstanding and lawful obligations and disposing of property of the district; but no additional costs or obligations shall be created except such as are necessary to pay such costs, obligations and liabilities previously incurred, or necessary to the winding up of the district. If the court shall find that a majority of the voters of the district voting thereon shall not have voted favorably on the proposition to dissolve such district, then the court shall make a final order declaring such result dismissing the petition praying for the dissolution of said district; and the district shall continue to operate in the same manner as though the petition asking for such dissolution has not been filed.

3. The dissolution of a district shall not invalidate or affect any right accruing to such district, or to any person, or invalidate or affect any contract or indebtedness entered into or imposed upon such district or person; and whenever the circuit court shall, pursuant to this section, dissolve a district, the court shall appoint some competent person to act as trustee for the district so dissolved and such trustee before entering upon the discharge of his or her duties shall take and subscribe an oath that he or she will faithfully discharge the duties of the office, and shall give bond with sufficient security, to be approved by the court to the use of such dissolved district, for the faithful discharge of his or her duties, and shall proceed to liquidate the district under orders of the court, including the levying of any taxes provided for in sections 67.1860 to 67.1898.

(L. 2001 H.B. 80 merged with S.B. 224)

Effective 5-16-01 (S.B. 224); 7-02-01 (H.B. 80)



Section 67.1922 Water quality, infrastructure and tourism, sales taxes authorized for certain counties — ballot language.

Effective 28 Aug 2005

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1922. Water quality, infrastructure and tourism, sales taxes authorized for certain counties — ballot language. — 1. The governing body of any county containing any part of a Corps of Engineers lake with a shoreline of at least seven hundred miles and not exceeding a shoreline of nine hundred miles or the governing body of any county which borders on or which contains part of a lake with not less than one hundred miles of shoreline may impose by order one or more sales taxes, not to exceed one and one-half percent in the aggregate, on all retail sales made in such county which are subject to taxation pursuant to the provisions of sections 144.010 to 144.525 for the purpose of affecting any combination of water quality, infrastructure, or tourism in the county. The taxes authorized by this section shall be in addition to any and all other sales taxes allowed by law; except that no order imposing a sales tax pursuant to the provisions of this section shall be effective unless the governing body of the county submits to the voters of the county, at a municipal or state primary, general or special election, a proposal to authorize the governing body of the county to impose such tax.

2. Each ballot of submission shall contain, but need not be limited to, the following language:

­

­

­­

­

(L. 2001 S.B. 323 & 230, A.L. 2005 H.B. 186 merged with S.B. 210)



Section 67.1925 Special trust fund created.

Effective 28 Aug 2001

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1925. Special trust fund created. — 1. All revenue received by a county from the tax authorized pursuant to the provisions of section 67.1922 shall be deposited in a special trust fund, and be used solely for the purposes specified in the proposal submitted pursuant to subsection 1 of section 67.1922 for so long as the tax shall remain in effect.

2. Once the tax authorized pursuant to the provisions of section 67.1922 is abolished or terminated by any means, all funds remaining in the special trust fund shall be used solely for activities initiated with revenues raised by the tax authorized. Any funds in such special trust fund which are not needed for current expenditures may be invested by the governing body in accordance with applicable laws relating to the investment of other county funds.

3. All sales taxes collected by the director of revenue pursuant to section 67.1922 less one percent for cost of collection which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087 shall be deposited in a special trust fund, which is hereby created, to be known as the "Economic Development Sales Tax Trust Fund". The moneys in the economic development sales tax trust fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money in the trust and which was collected in each county imposing a sales tax pursuant to this section, and the records shall be open to inspection by officers of the county and the public. Not later than the tenth day of each month the director of revenue shall distribute all moneys deposited in the trust fund during the preceding month to the county which levied the tax; such funds shall be deposited with the county treasurer of each such county, and all expenditures of funds arising from the local economic development trust fund shall be by an appropriation act to be enacted by the governing body of such county. Expenditures may be made from the fund for any purposes authorized pursuant to subsection 1 of section 67.1922, provided water quality programs receive one-third, infrastructure programs receive one-third and tourism programs receive one-third; and provided no more than five percent of the total fund shall be used annually for administration costs.

4. The director of revenue may authorize the state treasurer to make refunds from the amounts in the trust fund and credit any county for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such counties. If any county abolishes the tax, the county shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such county, the director of revenue shall remit the balance in the account to the county and close the account of that county. The director of revenue shall notify each county of each instance of any amount refunded or any check redeemed from receipts due the county.

5. Except as modified in this section, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed pursuant to section 67.1922.

(L. 2001 S.B. 323 & 230)



Section 67.1928 Authorized appropriations from special trust fund.

Effective 28 Aug 2001

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1928. Authorized appropriations from special trust fund. — For purposes of sections 67.1922 to 67.1940, appropriations from the economic development sales tax trust fund may be used for the following:

(1) Comprehensive programs encouraging the prevention, control and abatement of water pollution within the county;

(2) Cooperating with agencies of the state, the federal government, other states and interstate agencies, and with affected groups, political subdivisions and industries in furtherance of the purposes of sections 644.006 to 644.141;

(3) Encouraging, participating in or conducting studies, investigations and research relating to water pollution causes and prevention pursuant to sections 644.006 to 644.141;

(4) Collecting and disseminating information relating to water pollution and the prevention, control and abatement, pursuant to sections 644.006 to 644.141;

(5) Developing, implementing and carrying out comprehensive programs for encouragement, promotion and necessary construction for the orderly development of water and sewage systems and infrastructure, including roads interconnecting to state highways within the county;

(6) Formulating programs for the promotion of fishing and hunting areas, historical sites, vacation regions and areas of historic or scenic interest;

(7) Cooperating with civic groups and local, state and federal departments and agencies, and departments and agencies of other states in encouraging educational tourism and developing programs therefor;

(8) Publishing tourist promotional material such as brochures and booklets; and

(9) Promoting tourism in the county by any means including but not limited to articles and advertisements in magazines, newspapers, radio, television, internet and travel publications and by establishing promotional exhibitions at travel shows and similar exhibitions.

(L. 2001 S.B. 323 & 230)



Section 67.1931 Indebtedness authorized to accomplish purposes of certain taxes.

Effective 28 Aug 2001

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1931. Indebtedness authorized to accomplish purposes of certain taxes. — 1. The governing body of the county may borrow money and issue notes, certificates or other evidences of indebtedness to accomplish the purposes pursuant to sections 67.1922 to 67.1940.

2. Nothing in sections 67.1922 to 67.1940 shall be construed to authorize the county to establish or enforce any regulation or rule to promote any program which is in conflict with any federal or state law or regulation applicable to the same subject matter.

3. Nothing in sections 67.1922 to 67.1940 shall be construed to require the county to enforce Missouri's environmental laws when the obligation and authority for enforcement rests with the department of natural resources.

(L. 2001 S.B. 323 & 230)



Section 67.1934 Repeal of tax, submitted to voters, ballot language.

Effective 28 Aug 2005

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1934. Repeal of tax, submitted to voters, ballot language. — The governing body of the county, when presented with a petition, signed by at least twenty percent of the registered voters in the county that voted in the last gubernatorial election, calling for an election to repeal the tax shall submit the question to the voters using the same procedure by which the imposition of the tax was voted. The ballot of submission shall be in substantially the following form:

­

­

­­

­

(L. 2001 S.B. 323 & 230, A.L. 2005 H.B. 186 merged with S.B. 210)



Section 67.1937 Safekeeping of county permanent records — accounting records and annual audit.

Effective 28 Aug 2001

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1937. Safekeeping of county permanent records — accounting records and annual audit. — The governing body of the county shall provide for the proper and safekeeping of its permanent records. It shall keep a true and accurate account of its receipts and an annual audit shall be made of its books, records and accounts.

(L. 2001 S.B. 323 & 230)



Section 67.1940 Donation of property to county.

Effective 28 Aug 2001

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1940. Donation of property to county. — 1. Any person desiring to donate property for the benefit of the county may vest title to the property so donated in the county, and the county shall hold and control the property so received and accepted according to the terms of the deed, gift, devise or bequest of the property, and shall be a trustee of the property and shall take title to all property it may acquire in the name of the county and shall control the property, for purposes pursuant to sections 67.1922 to 67.1940.

2. The governing body of the county may accept gifts, contributions, donations, loans and grants from the federal government and from other sources, public or private, for carrying out any of its functions, which funds shall not be expended for other than the purposes pursuant to sections 67.1922 to 67.1940.

(L. 2001 S.B. 323 & 230)



Section 67.1950 Definitions.

Effective 28 Aug 2001

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1950. Definitions. — As used in sections 67.1950 to 67.1977, the following terms shall mean:

(1) "Board of directors" or "board", tourism community enhancement district board of directors established pursuant to section 67.1956;

(2) "Convention and visitors bureau", a not-for-profit corporation established and operated for the sole purpose of promoting convention and other tourism activities in the county, city, town or village;

(3) "Destination marketing organization", a not-for-profit corporation established for the purpose of tourism marketing and designated by the division of tourism as such;

(4) "District", a tourism community enhancement district;

(5) "Funeral services", all labor and services used in preparation for, in the course of or completion of a funeral, including the sale of caskets and vaults.

(L. 2001 S.B. 323 & 230)



Section 67.1953 Tourism community enhancement district authorized for certain counties — boundaries — procedure.

Effective 28 Aug 2001

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1953. Tourism community enhancement district authorized for certain counties — boundaries — procedure. — 1. The governing body of any county containing any part of a Corps of Engineers lake with a shoreline of at least seven hundred miles and not exceeding a shoreline of nine hundred miles or any city, town or village located in a county containing any part of a Corps of Engineers lake with a shoreline of at least seven hundred miles and not exceeding a shoreline of nine hundred miles may create a tourism community enhancement district in the manner provided in this section and, upon establishment, each such district shall be a body corporate and politic of the state. If such district is established, it shall consist of the boundaries delineated in the petition filed with the governing body of a county, city, town or village pursuant to this section, and such boundaries may extend beyond the boundaries of the county, city, town or village creating such district, but shall not overlap with the boundaries of any previously incorporated tourism community enhancement district.

2. The governing body of a county, city, town or village may create a district when a proper petition has been signed by at least two percent of the registered voters of a county, city, town or village within such proposed district. The petition, in order to become effective, shall be filed with the clerk of the county, city, town or village that includes a majority of the area within the proposed district. A proper petition for the creation of a district shall set forth the boundaries of the proposed district and the maximum proposed sales tax rate up to one percent.

3. The boundaries of the proposed district shall be described by metes and bounds, streets or other sufficiently specific description.

4. The plans and specifications for the district shall be filed with the clerk, as applicable, and shall be open for public inspection. Such clerk shall thereupon, at the direction of the governing body, publish notice that the governing body will conduct a hearing to consider the proposed district. Such notice shall be published in a newspaper of general circulation at least twice not more than thirty days and not less than seven days before the hearing and shall state the name for the district, the date, time and place of such hearing, the boundaries of the district, and that written or oral objections will be considered at the hearing.

5. If the governing body, following the hearing, decides to establish the proposed district, it shall adopt an order or ordinance to that effect. The order or ordinance shall contain the following:

(1) The name of the district;

(2) A statement that a tourism community enhancement district has been established; and

(3) The creation of a board of directors and enumeration of its duties and responsibilities, as provided by section 67.1956.

(L. 2001 S.B. 323 & 230)



Section 67.1956 Board of directors, members, terms, duties.

Effective 28 Aug 2011

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1956. Board of directors, members, terms, duties. — 1. In each tourism community enhancement district established pursuant to section 67.1953, there shall be a board of directors to consist of seven members. Three members shall be selected by the governing body of the city, town or village located within the district that collected the largest amount of retail sales tax within the district in the year preceding the establishment of the district. Two members shall be selected by the governing body of the city, town or village, located within the district, that collected the second largest amount of retail sales tax within the district in the year preceding the establishment of the district, if such a city, town or village exists in the district. If no such city, town or village exists in the district then two additional members shall be selected by the governing body of the city, town, or village located within the district that collected the largest amount of retail sales tax within the district in the year preceding the establishment of the district. One member shall be selected by the governing body of the county located within the district that collected the largest amount of retail sales tax within the district in the year preceding the establishment of the district. One member shall be selected by the governing body of the county located within the district that collected the second largest amount of retail sales tax within the district in the year preceding the establishment of the district.

2. Of the members first selected, the three members selected by the city, town or village located within the district that collected the largest amount of retail sales tax within the district in the year preceding the establishment of the district shall be selected for a term of three years, the two members selected by the city, town, or village located within the district that collected the second largest amount of retail sales tax within the district in the year preceding the establishment of the district shall be selected for a term of two years, and the remaining members shall be selected for a term of one year. Thereafter, each member selected shall serve a three-year term. Except in any city of the fourth classification with more than two thousand nine hundred but fewer than three thousand inhabitants and located in any county of the first classification with more than seventy-three thousand seven hundred but fewer than seventy-three thousand eight hundred inhabitants, every member shall be either a resident of the district, own real property within the district, be employed by a business within the district, or operate a business within the district. All members shall serve without compensation. The board shall elect its own treasurer, secretary and such other officers as it deems necessary and expedient, and it may make such rules, regulations, and bylaws to carry out its duties pursuant to sections 67.1950 to 67.1977.

3. Any vacancy within the board shall be filled in the same manner as the person who vacated the position was selected within sixty days of the vacancy occurring, with the new person serving the remainder of the term of the person who vacated the position. In the event that a person is not so selected within sixty days of the vacancy occurring, the remaining members of the board shall select a person to serve the remainder of the term of the person who vacated the position.

4. If a tourism community enhancement district is already in existence on August 28, 2005, the one additional board member shall be appointed by the governing body of the city, town, or village located within the district that collected the largest amount of retail sales tax within the district in the year preceding the establishment of the district for a one-year term and the other additional board member shall be appointed by the governing body of the county located within the district that collected the second largest amount of retail sales tax within the district in the year preceding the establishment of the district for a two-year term, thereafter all board members shall serve three-year terms. The existing board members shall serve out their terms with the provisions of this section controlling the appointment of successor board members, with first and second existing board positions to expire to be appointed by the governing body of the city, town, or village located within the district that collected the largest amount of retail sales tax within the district in the year preceding the establishment of the district, the third and fourth existing board positions to expire to be appointed by the governing body of the city, town, or village located within the district that collected the second largest amount of retail sales tax within the district in the year preceding the establishment of the district and the fifth existing board position to expire to be appointed by the governing body of the county located within the district that collected the largest amount of retail sales tax within the district in the year preceding the establishment of the district.

5. The board, on behalf of the district, may:

(1) Cooperate with public agencies and with any industry or business in the implementation of any project;

(2) Enter into any agreement with any public agency, person, firm, or corporation to implement any of the provisions of sections 67.1950 to 67.1977;

(3) Contract and be contracted with, and sue and be sued; and

(4) Accept gifts, grants, loans, or contributions from the United States of America, the state, any political subdivision, foundation, other public or private agency, individual, partnership or corporation on behalf of the tourism enhancement district community.

(L. 2001 S.B. 323 & 230, A.L. 2005 H.B. 186 merged with H.B. 515, A.L. 2011 H.B. 161)



Section 67.1958 Modification of requirements by vote of the district.

Effective 28 Aug 2002

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1958. Modification of requirements by vote of the district. — A tourism community enhancement district may modify the requirements of sections 67.1956 and 67.1968 by an affirmative vote of the qualified voters of such district provided any such modifications are placed upon and approved by the qualified voters on the same ballot as the sales tax provided in section 67.1959.

(L. 2002 H.B. 1041)



Section 67.1959 Sales tax imposed, when — submitted to voters, ballot language.

Effective 28 Aug 2005

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1959. Sales tax imposed, when — submitted to voters, ballot language. — 1. The board, by a majority vote, may submit to the residents of such district a tax of not more than one percent on all retail sales, except sales of food as defined in section 144.014, sales of new or used motor vehicles, trailers, boats, or other outboard motors, all utilities, telephone and wireless services, and sales of funeral services, made within the district which are subject to taxation pursuant to the provisions of sections 144.010 to 144.525. Upon the written request of the board to the election authority of the county in which a majority of the area of the district is situated, such election authority shall submit a proposition to the residents of such district at a municipal or statewide primary or general election, or at a special election called for that purpose. Such election authority shall give legal notice as provided in chapter 115.

2. Such proposition shall be submitted to the voters of the district in substantially the following form at such election:

­

­

­­

­

(L. 2001 S.B. 323 & 230, A.L. 2005 H.B. 186 merged with H.B. 515)



Section 67.1962 Special trust fund created.

Effective 28 Aug 2001

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1962. Special trust fund created. — 1. All revenue received by a district from the tax authorized pursuant to the provisions of section 67.1959 shall be deposited in a special trust fund, and be used solely for the purposes specified in the proposal submitted pursuant to subsection 1 of section 67.1959 for so long as the tax shall remain in effect.

2. All sales taxes collected by the director of revenue pursuant to section 67.1959 less one percent for cost of collection which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087 shall be deposited in a special trust fund, which is hereby created, to be known as the "Tourism Community Enhancement District Sales Tax Trust Fund". The moneys in the tourism community enhancement district sales tax trust fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money in the trust and which was collected in each district imposing a sales tax pursuant to this section, and the records shall be open to inspection by officers of the county, city, town or village and the public. Not later than the tenth day of each month the director of revenue shall distribute all moneys deposited in the trust fund during the preceding month to the board which levied the tax; such funds shall be deposited with the board treasurer of each such district.

3. The director of revenue may authorize the state treasurer to make refunds from the amounts in the trust fund and credit any district for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such district. If any district abolishes the tax, the district shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such district, the director of revenue shall remit the balance in the account to the district and close the account of that district. The director of revenue shall notify each district of each instance of any amount refunded or any check redeemed from receipts due the district.

4. Except as modified in this section, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed pursuant to section 67.1959.

(L. 2001 S.B. 323 & 230)



Section 67.1965 County collector to collect tax at discretion of the board — rules.

Effective 28 Aug 2001

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1965. County collector to collect tax at discretion of the board — rules. — Notwithstanding the provisions of section 67.1962, if the board chooses, on and after the effective date of any tax authorized pursuant to section 67.1959, the board may enter into an agreement with either the county collector of the county where the majority of the area of the district is situated for the purpose of collecting the tax or the city collector of the largest city existing at the inception of the district. The tax to be collected by the county or city collector shall be remitted to the board of the district not later than thirty days following the end of any calendar quarter. The governing body of the county or city shall adopt rules and regulations for the collection and administration of the tax. The county or city collector shall retain on behalf of the county or city one percent for cost of collection.

(L. 2001 S.B. 323 & 230)



Section 67.1968 Expenditure of sales tax revenue, conditions.

Effective 28 Aug 2005

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1968. Expenditure of sales tax revenue, conditions. — Expenditures may be made from the tourism community enhancement district sales tax trust fund or moneys collected pursuant to section 67.1965 for any purposes authorized pursuant to subsection 1 of section 67.1959, provided as follows:

(1) One percent of the revenues collected from the tax authorized by this section may be held in reserve and used by the board for the reimbursement of or for lawful and reasonable administrative expenses involved with the board's fulfillment of their statutory duties including, but not limited to, insurance, election costs, legal, accounting, and audit fees, administrative services and travel. If such reasonable expenses, plus a reasonable reserve, exceed the revenues provided in this subdivision, then the additional revenues necessary for such reasonable expenses shall come from the revenues provided in subdivision (2) of this section. If such reasonable expenses, plus a reasonable reserve, do not exceed the revenues provided in this subdivision, the board may use the excess funds in the same manner as the revenues provided in subdivision (2) of this section;

(2) Ninety-eight percent of the revenues collected from the tax authorized by this section shall be used by the board for marketing, advertising, and promotion of tourism, the administration thereof, and a reasonable reserve. The district shall enter into an agreement with an organization or organizations to conduct and administer functions such as public relations, sales, and marketing of tourism on behalf of the district to enhance the economic health of the district. Such marketing, advertising, and promotional activities shall be developed into a comprehensive marketing plan, for the benefit of the district. Up to two percent of the revenues in this subdivision, at the sole discretion of the board, may be distributed among each destination marketing organization, located within each school district or districts within the district based upon the amount of sales tax collected within each school district, for marketing based upon a marketing plan which shall be submitted each year by the destination marketing organizations located within the district, if such marketing plan is approved by the board;

(3) One percent of the revenues collected from the tax authorized by this section may be retained by the Missouri department of revenue or any other entity responsible for the collection of the sales tax.

(L. 2001 S.B. 323 & 230, A.L. 2005 H.B. 186 merged with H.B. 515)



Section 67.1971 Reduction of liability for entities remitting the sales tax.

Effective 28 Aug 2001

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1971. Reduction of liability for entities remitting the sales tax. — All entities remitting the sales tax authorized pursuant to section 67.1959 shall have their liability reduced by an amount equal to twenty-five percent of any taxes collected and remitted pursuant to sections 94.802 to 94.805.

(L. 2001 S.B. 323 & 230)



Section 67.1974 Expansion of district boundaries, procedure.

Effective 28 Aug 2001

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1974. Expansion of district boundaries, procedure. — The boundaries of the district may be expanded by the addition of either an adjacent unincorporated or incorporated area. Upon presentation of a petition to the board signed by two percent of registered voters residing in either the unincorporated or incorporated area adjacent to the district. If the board determines that expansion is in the best interest of the current district, then the board shall give written notice to the election authority in the county in which the unincorporated or incorporated area is located to call an election. The election authority shall submit a proposition to the residents of the unincorporated or incorporated area at a municipal or state primary or general election, or at a special election called for that purpose. Such election authority shall give notice as provided in chapter 115. The proposition shall be submitted to voters in the unincorporated or incorporated area in substantially the following manner:

­

­

­­

­

(L. 2001 S.B. 323 & 230)



Section 67.1977 Dissolution and repeal of the tax, procedure.

Effective 28 Aug 2001

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1977. Dissolution and repeal of the tax, procedure. — 1. The board, when presented with a petition signed by at least one-third of the registered voters in the district that voted in the last gubernatorial election, calling for an election to dissolve and repeal the tax shall submit the question to the voters using the same procedure by which the imposition of the tax was voted. The ballot of submission shall be in substantially the following form:

­

­

­­

­

2. No dissolution of such tourism community enhancement district shall invalidate or affect any right accruing to such tourism community enhancement district or to any person or invalidate or affect any contract entered into or imposed on such tourism community enhancement district.

3. Whenever the board of directors dissolves any such tourism community enhancement district, the governing body of the city with the largest population at inception of the district shall appoint a person to act as trustee for the district so dissolved, and such trustee, before entering upon the discharge of his duties, shall take and subscribe an oath that he will faithfully discharge the duties of his office, and shall give bond with sufficient security to be approved by the governing body of the city, to the use of such dissolved tourism community enhancement district, conditioned for the faithful discharge of this duty. The trustee may prosecute and defend to final judgment all suits instituted by or against the district, collect all moneys due the district, liquidate all lawful demands against the district, and for that purpose shall sell any property belonging to such district, or so much thereof as may be necessary, and generally to do all acts requisite to bring to a speedy close all the affairs of the district.

4. When the trustee has closed the affairs of the tourism community enhancement district, and has paid all debts due by such district, he shall pay over to the treasurer of the school district, or school districts within the district, all money remaining in his hands, based upon the amount of sales taxes collected in each school district in the prior calendar year, and take receipts therefor, and deliver to the governing body of the city with the largest population at inception of the district, all books, papers, records and deeds belonging to the dissolved district. These revenues shall not be used in any manner with respect to the calculation of the state school aid pursuant to chapter 163.

(L. 2001 S.B. 323 & 230)



Section 67.1978 Annual audit required.

Effective 28 Aug 2001

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1978. Annual audit required. — The board of directors shall have an annual audit performed by a certified professional accountant or accounting firm. The board of directors shall provide a copy of the annual audit to the governing bodies within the district.

(L. 2001 S.B. 323 & 230)



Section 67.1979 Removal of board members.

Effective 28 Aug 2005

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.1979. Removal of board members. — Members of the board of directors may be removed by a majority vote of the appointing governing body.

(L. 2001 S.B. 323 & 230, A.L. 2005 H.B. 186 merged with H.B. 515)



Section 67.2000 Creation of an exhibition center and recreational facility district, petition, hearing, ballot form — board of trustees, powers — trust fund created — sales tax authorization, procedure — dissolution of district (Buchanan, Caldwell, Camden, Clinton, Cole, Daviess, DeKalb, Greene, Jefferson, Miller, Morgan, Newton, and Wright counties).

Effective 28 Aug 2010

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.2000. Creation of an exhibition center and recreational facility district, petition, hearing, ballot form — board of trustees, powers — trust fund created — sales tax authorization, procedure — dissolution of district (Buchanan, Caldwell, Camden, Clinton, Cole, Daviess, DeKalb, Greene, Jefferson, Miller, Morgan, Newton, and Wright counties). — 1. This section shall be known as the "Exhibition Center and Recreational Facility District Act".

2. An exhibition center and recreational facility district may be created under this section in the following counties:

(1) Any county of the first classification with more than seventy-one thousand three hundred but less than seventy-one thousand four hundred inhabitants;

(2) Any county of the first classification with more than one hundred ninety-eight thousand but less than one hundred ninety-nine thousand two hundred inhabitants;

(3) Any county of the first classification with more than eighty-five thousand nine hundred but less than eighty-six thousand inhabitants;

(4) Any county of the second classification with more than fifty-two thousand six hundred but less than fifty-two thousand seven hundred inhabitants;

(5) Any county of the first classification with more than one hundred four thousand six hundred but less than one hundred four thousand seven hundred inhabitants;

(6) Any county of the third classification without a township form of government and with more than seventeen thousand nine hundred but less than eighteen thousand inhabitants;

(7) Any county of the first classification with more than thirty-seven thousand but less than thirty-seven thousand one hundred inhabitants;

(8) Any county of the third classification without a township form of government and with more than twenty-three thousand five hundred but less than twenty-three thousand six hundred inhabitants;

(9) Any county of the third classification without a township form of government and with more than nineteen thousand three hundred but less than nineteen thousand four hundred inhabitants;

(10) Any county of the first classification with more than two hundred forty thousand three hundred but less than two hundred forty thousand four hundred inhabitants;

(11) Any county of the third classification with a township form of government and with more than eight thousand nine hundred but fewer than nine thousand inhabitants;

(12) Any county of the third classification without a township form of government and with more than eighteen thousand nine hundred but fewer than nineteen thousand inhabitants;

(13) Any county of the third classification with a township form of government and with more than eight thousand but fewer than eight thousand one hundred inhabitants;

(14) Any county of the third classification with a township form of government and with more than eleven thousand five hundred but fewer than eleven thousand six hundred inhabitants.

3. Whenever not less than fifty owners of real property located within any county listed in subsection 2 of this section desire to create an exhibition center and recreational facility district, the property owners shall file a petition with the governing body of each county located within the boundaries of the proposed district requesting the creation of the district. The district boundaries may include all or part of the counties described in this section. The petition shall contain the following information:

(1) The name and residence of each petitioner and the location of the real property owned by the petitioner;

(2) A specific description of the proposed district boundaries, including a map illustrating the boundaries; and

(3) The name of the proposed district.

4. Upon the filing of a petition pursuant to this section, the governing body of any county described in this section may, by resolution, approve the creation of a district. Any resolution to establish such a district shall be adopted by the governing body of each county located within the proposed district, and shall contain the following information:

(1) A description of the boundaries of the proposed district;

(2) The time and place of a hearing to be held to consider establishment of the proposed district;

(3) The proposed sales tax rate to be voted on within the proposed district; and

(4) The proposed uses for the revenue generated by the new sales tax.

5. Whenever a hearing is held as provided by this section, the governing body of each county located within the proposed district shall:

(1) Publish notice of the hearing on two separate occasions in at least one newspaper of general circulation in each county located within the proposed district, with the first publication to occur not more than thirty days before the hearing, and the second publication to occur not more than fifteen days or less than ten days before the hearing;

(2) Hear all protests and receive evidence for or against the establishment of the proposed district; and

(3) Rule upon all protests, which determinations shall be final.

6. Following the hearing, if the governing body of each county located within the proposed district decides to establish the proposed district, it shall adopt an order to that effect; if the governing body of any county located within the proposed district decides to not establish the proposed district, the boundaries of the proposed district shall not include that county. The order shall contain the following:

(1) The description of the boundaries of the district;

(2) A statement that an exhibition center and recreational facility district has been established;

(3) The name of the district;

(4) The uses for any revenue generated by a sales tax imposed pursuant to this section; and

(5) A declaration that the district is a political subdivision of the state.

7. A district established pursuant to this section may, at a general, primary, or special election, submit to the qualified voters within the district boundaries a sales tax of one-fourth of one percent, for a period not to exceed twenty-five years, on all retail sales within the district, which are subject to taxation pursuant to sections 144.010 to 144.525, to fund the acquisition, construction, maintenance, operation, improvement, and promotion of an exhibition center and recreational facilities. The ballot of submission shall be in substantially the following form:

­

­

­­

­

8. There is hereby created a board of trustees to administer any district created and the expenditure of revenue generated pursuant to this section consisting of four individuals to represent each county approving the district, as provided in this subsection. The governing body of each county located within the district, upon approval of that county's sales tax proposal, shall appoint four members to the board of trustees; at least one shall be an owner of a nonlodging business located within the taxing district, or their designee, at least one shall be an owner of a lodging facility located within the district, or their designee, and all members shall reside in the district except that one nonlodging business owner, or their designee, and one lodging facility owner, or their designee, may reside outside the district. Each trustee shall be at least twenty-five years of age and a resident of this state. Of the initial trustees appointed from each county, two shall hold office for two years, and two shall hold office for four years. Trustees appointed after expiration of the initial terms shall be appointed to a four-year term by the governing body of the county the trustee represents, with the initially appointed trustee to remain in office until a successor is appointed, and shall take office upon being appointed. Each trustee may be reappointed. Vacancies shall be filled in the same manner in which the trustee vacating the office was originally appointed. The trustees shall not receive compensation for their services, but may be reimbursed for their actual and necessary expenses. The board shall elect a chair and other officers necessary for its membership. Trustees may be removed if:

(1) By a two-thirds vote, the board moves for the member's removal and submits such motion to the governing body of the county from which the trustee was appointed; and

(2) The governing body of the county from which the trustee was appointed, by a majority vote, adopts the motion for removal.

9. The board of trustees shall have the following powers, authority, and privileges:

(1) To have and use a corporate seal;

(2) To sue and be sued, and be a party to suits, actions, and proceedings;

(3) To enter into contracts, franchises, and agreements with any person or entity, public or private, affecting the affairs of the district, including contracts with any municipality, district, or state, or the United States, and any of their agencies, political subdivisions, or instrumentalities, for the funding, including without limitation interest rate exchange or swap agreements, planning, development, construction, acquisition, maintenance, or operation of a single exhibition center and recreational facilities or to assist in such activity. "Recreational facilities" means locations explicitly designated for public use where the primary use of the facility involves participation in hobbies or athletic activities;

(4) To borrow money and incur indebtedness and evidence the same by certificates, notes, or debentures, to issue bonds and use any one or more lawful funding methods the district may obtain for its purposes at such rates of interest as the district may determine. Any bonds, notes, and other obligations issued or delivered by the district may be secured by mortgage, pledge, or deed of trust of any or all of the property and income of the district. Every issue of such bonds, notes, or other obligations shall be payable out of property and revenues of the district and may be further secured by other property of the district, which may be pledged, assigned, mortgaged, or a security interest granted for such payment, without preference or priority of the first bonds issued, subject to any agreement with the holders of any other bonds pledging any specified property or revenues. Such bonds, notes, or other obligations shall be authorized by resolution of the district board, and shall bear such date or dates, and shall mature at such time or times, but not in excess of thirty years, as the resolution shall specify. Such bonds, notes, or other obligations shall be in such denomination, bear interest at such rate or rates, be in such form, either coupon or registered, be issued as current interest bonds, compound interest bonds, variable rate bonds, convertible bonds, or zero coupon bonds, be issued in such manner, be payable in such place or places, and be subject to redemption as such resolution may provide, notwithstanding section 108.170. The bonds, notes, or other obligations may be sold at either public or private sale, at such interest rates, and at such price or prices as the district shall determine;

(5) To acquire, transfer, donate, lease, exchange, mortgage, and encumber real and personal property in furtherance of district purposes;

(6) To refund any bonds, notes, or other obligations of the district without an election. The terms and conditions of refunding obligations shall be substantially the same as those of the original issue, and the board shall provide for the payment of interest at not to exceed the legal rate, and the principal of such refunding obligations in the same manner as is provided for the payment of interest and principal of obligations refunded;

(7) To have the management, control, and supervision of all the business and affairs of the district, and the construction, installation, operation, and maintenance of district improvements therein; to collect rentals, fees, and other charges in connection with its services or for the use of any of its facilities;

(8) To hire and retain agents, employees, engineers, and attorneys;

(9) To receive and accept by bequest, gift, or donation any kind of property;

(10) To adopt and amend bylaws and any other rules and regulations not in conflict with the constitution and laws of this state, necessary for the carrying on of the business, objects, and affairs of the board and of the district; and

(11) To have and exercise all rights and powers necessary or incidental to or implied from the specific powers granted by this section.

10. There is hereby created the "Exhibition Center and Recreational Facility District Sales Tax Trust Fund", which shall consist of all sales tax revenue collected pursuant to this section. The director of revenue shall be custodian of the trust fund, and moneys in the trust fund shall be used solely for the purposes authorized in this section. Moneys in the trust fund shall be considered nonstate funds pursuant to Section 15, Article IV, Constitution of Missouri. The director of revenue shall invest moneys in the trust fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the trust fund. All sales taxes collected by the director of revenue pursuant to this section on behalf of the district, less one percent for the cost of collection which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087, shall be deposited in the trust fund. The director of revenue shall keep accurate records of the amount of moneys in the trust fund which was collected in the district imposing a sales tax pursuant to this section, and the records shall be open to the inspection of the officers of each district and the general public. Not later than the tenth day of each month, the director of revenue shall distribute all moneys deposited in the trust fund during the preceding month to the district. The director of revenue may authorize refunds from the amounts in the trust fund and credited to the district for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of the district.

11. The sales tax authorized by this section is in addition to all other sales taxes allowed by law. Except as modified in this section, all provisions of sections 32.085 and 32.087 apply to the sales tax imposed pursuant to this section.

12. Any sales tax imposed pursuant to this section shall not extend past the initial term approved by the voters unless an extension of the sales tax is submitted to and approved by the qualified voters in each county in the manner provided in this section. Each extension of the sales tax shall be for a period not to exceed twenty years. The ballot of submission for the extension shall be in substantially the following form:

­

­

­­

­

13. Once the sales tax authorized by this section is abolished or terminated by any means, all funds remaining in the trust fund shall be used solely for the purposes approved in the ballot question authorizing the sales tax. The sales tax shall not be abolished or terminated while the district has any financing or other obligations outstanding; provided that any new financing, debt, or other obligation or any restructuring or refinancing of an existing debt or obligation incurred more than ten years after voter approval of the sales tax provided in this section or more than ten years after any voter-approved extension thereof shall not cause the extension of the sales tax provided in this section or cause the final maturity of any financing or other obligations outstanding to be extended. Any funds in the trust fund which are not needed for current expenditures may be invested by the district in the securities described in subdivisions (1) to (12) of subsection 1 of section 30.270 or repurchase agreements secured by such securities. If the district abolishes the sales tax, the district shall notify the director of revenue of the action at least ninety days before the effective date of the repeal, and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the sales tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the sales tax in the district, the director of revenue shall remit the balance in the account to the district and close the account of the district. The director of revenue shall notify the district of each instance of any amount refunded or any check redeemed from receipts due the district.

14. In the event that the district is dissolved or terminated by any means, the governing bodies of the counties in the district shall appoint a person to act as trustee for the district so dissolved or terminated. Before beginning the discharge of duties, the trustee shall take and subscribe an oath to faithfully discharge the duties of the office, and shall give bond with sufficient security, approved by the governing bodies of the counties, to the use of the dissolved or terminated district, for the faithful discharge of duties. The trustee shall have and exercise all powers necessary to liquidate the district, and upon satisfaction of all remaining obligations of the district, shall pay over to the county treasurer of each county in the district and take receipt for all remaining moneys in amounts based on the ratio the levy of each county bears to the total levy for the district in the previous three years or since the establishment of the district, whichever time period is shorter. Upon payment to the county treasurers, the trustee shall deliver to the clerk of the governing body of any county in the district all books, papers, records, and deeds belonging to the dissolved district.

(L. 2004 H.B. 795, et al. merged with H.B. 833, A.L. 2010 H.B. 1442 merged with S.B. 644)



Section 67.2010 Certain counties may have associate circuit judges decide county ordinance violations.

Effective 28 Aug 2012

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.2010. Certain counties may have associate circuit judges decide county ordinance violations. — 1. Any county of the first classification with more than eighty-two thousand but less than eighty-two thousand one hundred inhabitants and any county of the first classification with more than two hundred sixty thousand but fewer than three hundred thousand inhabitants may elect to have the violations of county ordinances adopted pursuant to the authority provided by statute heard and determined by an associate circuit judge of the circuit in which the county is located; provided, however, if such election is made, all violations of that county's ordinances adopted pursuant to statutory authority shall be heard and determined before an associate circuit judge or judges. Nothing in this subsection shall preclude the transfer or assignment of another judge to hear and determine a case or class of cases when otherwise authorized by provisions of the constitution, law, or court rule.

2. If a county elects to have the violations of its county ordinances heard and determined by an associate circuit judge, the associate circuit judge or judges shall commence hearing and determining such violations six months after the county notifies the presiding judge of the circuit of its election. With the consent of the presiding judge, the associate circuit judge or judges may commence hearing such violations at an earlier date.

(L. 2003 H.B. 318 merged with S.B. 101, A.L. 2012 S.B. 628)



Section 67.2030 Retail sales tax for tourism authorized, ballot language — collection and administration of the tax — repeal of sales tax, procedure (city of Weston, Platte County).

Effective 01 Jul 2003, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.2030. Retail sales tax for tourism authorized, ballot language — collection and administration of the tax — repeal of sales tax, procedure (city of Weston, Platte County). — 1. The governing authority of any city of the fourth classification with more than one thousand six hundred but less than one thousand seven hundred inhabitants and located in any county of the first classification with more than seventy-three thousand seven hundred but less than seventy-three thousand eight hundred inhabitants is hereby authorized to impose, by ordinance or order, a sales tax in the amount not to exceed one-half of one percent on all retail sales made in such city which are subject to taxation pursuant to sections 144.010 to 144.525 for the promotion of tourism in such city. The tax authorized by this section shall be in addition to any and all other sales taxes allowed by law, except that no ordinance or order imposing a sales tax pursuant to this section shall be effective unless the governing authority of the city submits to the qualified voters of the city, at any municipal or state general, primary, or special election, a proposal to authorize the governing authority of the city to impose a tax.

2. The ballot of submission shall be in substantially the following form:

­

­

­­

­

3. On and after the effective date of any tax authorized in this section, the city may adopt one of the two following provisions for the collection and administration of the tax:

(1) The city may adopt rules and regulations for the internal collection of such tax by the city officers usually responsible for collection and administration of city taxes; or

(2) The city may enter into an agreement with the director of revenue of the state of Missouri for the purpose of collecting the tax authorized in this section. In the event any city enters into an agreement with the director of revenue of the state of Missouri for the collection of the tax authorized in this section, the director of revenue shall perform all functions incident to the administration, collection, enforcement, and operation of such tax, and the director of revenue shall collect the additional tax authorized in this section. The tax authorized in this section shall be collected and reported upon such forms and under such administrative rules and regulations as may be prescribed by the director of revenue, and the director of revenue shall retain an amount not to exceed one percent for cost of collection.

4. If a tax is imposed by a city pursuant to this section, the city may collect a penalty of one percent and interest not to exceed two percent per month on unpaid taxes which shall be considered delinquent thirty days after the last day of each quarter.

5. (1) The governing authority of any city that has adopted any sales tax pursuant to this section shall, upon filing of a petition calling for the repeal of such sales tax signed by at least ten percent of the qualified voters in the city, submit the question of repeal of the sales tax to the qualified voters at any primary or general election. The ballot of submission shall be in substantially the following form:

­

­

­­

­

(2) Once the tax is repealed as provided in this section, all funds remaining in any trust fund or account established to receive revenues generated by the tax shall be used solely for the original stated purpose of the tax. Any funds which are not needed for current expenditures may be invested by the governing authority in accordance with applicable laws relating to the investment of other city funds.

(3) The governing authority of a city repealing a tax pursuant to this section shall notify the director of revenue of the action at least forty-five days before the effective date of the repeal and the director of revenue may order retention in any trust fund created in the state treasury associated with the tax, for a period of one year, of two percent of the amount collected after receipt of such notice to cover refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of repeal of the tax in the city, the director of revenue shall remit the balance in the trust fund to the city and close the account of that city. The director of revenue shall notify each city of each instance of any amount refunded or any check redeemed from receipts due the city.

(4) In the event that the repeal of a sales tax pursuant to this section dissolves or terminates a taxing district, the governing authority of the city shall appoint a person to act as trustee for the district so dissolved or terminated. Before beginning the discharge of duties, the trustee shall take and subscribe an oath to faithfully discharge the duties of the office, and shall give bond with sufficient security, approved by the governing authority of the city, to the use of the dissolved or terminated district, for the faithful discharge of duties. The trustee shall have and exercise all powers necessary to liquidate the district, and upon satisfaction of all remaining obligations of the district, shall pay over to the city treasurer or the equivalent official and take receipt for all remaining moneys. Upon payment to the city treasurer, the trustee shall deliver to the clerk of the governing authority of the city all books, papers, records, and deeds belonging to the dissolved district.

6. Except as modified in this section, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed pursuant to this section.

(L. 2003 H.B. 600)

Effective 7-01-03



Section 67.2040 Sales tax authorized — ballot language — revenue, use of moneys — repeal of tax, ballot language.

Effective 28 Aug 2007

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.2040. Sales tax authorized — ballot language — revenue, use of moneys — repeal of tax, ballot language. — 1. The governing body of any county of the third classification without a township form of government and with more than forty-one thousand one hundred but fewer than forty-one thousand two hundred inhabitants may impose, by order or ordinance, a sales tax on all retail sales made within the county which are subject to sales tax under chapter 144. The tax authorized in this section shall be equal to one-eighth of one percent, and shall be imposed solely for the purpose of funding construction for a shelter for women and children, as defined in section 455.200. The tax authorized in this section shall be in addition to all other sales taxes imposed by law, and shall be stated separately from all other charges and taxes. The order or ordinance shall not become effective unless the governing body of the county submits to the voters residing within the county at a state general, primary, or special election a proposal to authorize the governing body of the county to impose a tax under this section.

2. The ballot of submission for the tax authorized in this section shall be in substantially the following form:

­

­

­­

­

3. All revenue collected under this section by the director of the department of revenue on behalf of any county, except for one percent for the cost of collection which shall be deposited in the state's general revenue fund, shall be deposited in a special trust fund, which is hereby created and shall be known as the "Women's and Children's Shelter Sales Tax Fund", and shall be used solely for the designated purposes. Moneys in the fund shall not be deemed to be state funds, and shall not be commingled with any funds of the state. The director may make refunds from the amounts in the trust fund and credited to the county for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such county. Any funds in the special trust fund which are not needed for current expenditures shall be invested in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

4. On or after the effective date of the tax, the director of revenue shall be responsible for the administration, collection, enforcement, and operation of the tax, and sections 32.085 and 32.087 shall apply. In order to permit sellers required to collect and report the sales tax to collect the amount required to be reported and remitted, but not to change the requirements of reporting or remitting the tax, or to serve as a levy of the tax, and in order to avoid fractions of pennies, the governing body of the county may authorize the use of a bracket system similar to that authorized in section 144.285, and notwithstanding the provisions of that section, this new bracket system shall be used where this tax is imposed and shall apply to all taxable transactions. Beginning with the effective date of the tax, every retailer in the county shall add the sales tax to the sale price, and this tax shall be a debt of the purchaser to the retailer until paid, and shall be recoverable at law in the same manner as the purchase price. For purposes of this section, all retail sales shall be deemed to be consummated at the place of business of the retailer.

5. All applicable provisions in sections 144.010 to 144.525, governing the state sales tax, and section 32.057, the uniform confidentiality provision, shall apply to the collection of the tax, and all exemptions granted to agencies of government, organizations, and persons under sections 144.010 to 144.525 are hereby made applicable to the imposition and collection of the tax. The same sales tax permit, exemption certificate, and retail certificate required by sections 144.010 to 144.525 for the administration and collection of the state sales tax shall satisfy the requirements of this section, and no additional permit or exemption certificate or retail certificate shall be required; except that, the director of revenue may prescribe a form of exemption certificate for an exemption from the tax. All discounts allowed the retailer under the state sales tax for the collection of and for payment of taxes are hereby allowed and made applicable to the tax. The penalties for violations provided in section 32.057 and sections 144.010 to 144.525 are hereby made applicable to violations of this section. If any person is delinquent in the payment of the amount required to be paid under this section, or in the event a determination has been made against the person for taxes and penalty under this section, the limitation for bringing suit for the collection of the delinquent tax and penalty shall be the same as that provided in sections 144.010 to 144.525.

6. Any sales tax imposed under this section shall expire three years after the date such tax becomes effective, unless such tax is repealed under this section before the expiration date provided for in this subsection.

7. The governing body of any county that has adopted the sales tax authorized in this section may submit the question of repeal of the tax to the voters on any date available for elections for the county. The ballot of submission shall be in substantially the following form:

­

­

­­

­

8. Whenever the governing body of any county that has adopted the sales tax authorized in this section receives a petition, signed by ten percent of the registered voters of the county voting in the last gubernatorial election, calling for an election to repeal the sales tax imposed under this section, the governing body shall submit to the voters of the county a proposal to repeal the tax. If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the repeal, the repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the sales tax authorized in this section shall remain effective until the question is resubmitted under this section to the qualified voters and the repeal is approved by a majority of the qualified voters voting on the question.

9. If the tax is repealed or terminated by any means, all funds remaining in the special trust fund shall continue to be used solely for the designated purposes, and the county shall notify the director of the department of revenue of the action at least thirty days before the effective date of the repeal and the director may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such county, the director shall remit the balance in the account to the county and close the account of that county. The director shall notify each county of each instance of any amount refunded or any check redeemed from receipts due the county.

(L. 2007 S.B. 22)



Section 67.2500 Establishment of a district, where — definitions.

Effective 28 Aug 2012

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.2500. Establishment of a district, where — definitions. — 1. A theater, cultural arts, and entertainment district may be established in the manner provided in section 67.2505 by the governing body of any county, city, town, or village that has adopted transect-based zoning under chapter 89, any county described in this subsection, or any city, town, or village that is within such counties:

(1) Any county with a charter form of government and with more than two hundred fifty thousand but less than three hundred fifty thousand inhabitants;

(2) Any county of the first classification with more than ninety-three thousand eight hundred but fewer than ninety-three thousand nine hundred inhabitants;

(3) Any county of the first classification with more than one hundred eighty-four thousand but fewer than one hundred eighty-eight thousand inhabitants;

(4) Any county with a charter form of government and with more than six hundred thousand but fewer than seven hundred thousand inhabitants;

(5) Any county of the first classification with more than one hundred thirty-five thousand four hundred but fewer than one hundred thirty-five thousand five hundred inhabitants;

(6) Any county of the first classification with more than one hundred four thousand six hundred but fewer than one hundred four thousand seven hundred inhabitants;

(7) Any county of the first classification with more than eighty-three thousand but fewer than ninety-two thousand inhabitants and with a home rule city with more than seventy-six thousand but fewer than ninety-one thousand inhabitants as the county seat.

2. Sections 67.2500 to 67.2530 shall be known as the "Theater, Cultural Arts, and Entertainment District Act".

3. As used in sections 67.2500 to 67.2530, the following terms mean:

(1) "District", a theater, cultural arts, and entertainment district organized under this section;

(2) "Qualified electors", "qualified voters", or "voters", registered voters residing within the district or subdistrict, or proposed district or subdistrict, who have registered to vote pursuant to chapter 115 or, if there are no persons eligible to be registered voters residing in the district or subdistrict, proposed district or subdistrict, property owners, including corporations and other entities, that are owners of real property;

(3) "Registered voters", persons qualified and registered to vote pursuant to chapter 115; and

(4) "Subdistrict", a subdivision of a district, but not a separate political subdivision, created for the purposes specified in subsection 5 of section 67.2505.

(L. 2004 H.B. 795, et al. merged with H.B. 833 merged with S.B. 732 merged with S.B. 1155, A.L. 2007 H.B. 205 merged with H.B. 795 merged with S.B. 22 merged with S.B. 81, A.L. 2012 H.B. 1504)



Section 67.2505 Purpose of district — name — size — subdistricts permitted — procedure for establishment of a district.

Effective 28 Aug 2007

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.2505. Purpose of district — name — size — subdistricts permitted — procedure for establishment of a district. — 1. A district may be created to fund, promote, and provide educational, civic, musical, theatrical, cultural, concerts, lecture series, and related or similar entertainment events or activities, and to fund, promote, plan, design, construct, improve, maintain, and operate public improvements, infrastructure, transportation projects, and related facilities in the district.

2. A district is a political subdivision of the state.

3. The name of a district shall consist of a name chosen by the original petitioners, preceding the words "theater, cultural arts, and entertainment district".

4. The district shall include a minimum of twenty-five contiguous acres.

5. Subdistricts shall be formed for the purpose of voting upon proposals for the creation of the district or subsequent proposed subdistrict, voting upon the question of imposing a proposed sales tax, and for representation on the board of directors, and for no other purpose.

6. Whenever the creation of a district is desired, one or more registered voters from each subdistrict of the proposed district, or one or more property owners who collectively own one or more parcels of real estate comprising at least a majority of the land situated in the proposed subdistricts within the proposed district, may file a petition requesting the creation of a district with the governing body of the city, town, or village within which the proposed district is to be established. The petition shall contain the following information:

(1) The name, address, and phone number of each petitioner and the location of the real property owned by the petitioner;

(2) The name of the proposed district;

(3) A legal description of the proposed district, including a map illustrating the district boundaries, which shall be contiguous, and the division of the district into at least five, but not more than fifteen, subdistricts that shall contain, or are projected to contain upon full development of the subdistricts, approximately equal populations;

(4) A statement indicating the number of directors to serve on the board, which shall be not less than five or more than fifteen;

(5) A request that the district be established;

(6) A general description of the activities that are planned for the district;

(7) A proposal for a sales tax to fund the district initially, pursuant to the authority granted in sections 67.2500 to 67.2530, together with a request that the imposition of the sales tax be submitted to the qualified voters within the district;

(8) A statement that the proposed district shall not be an undue burden on any owner of property within the district and is not unjust or unreasonable;

(9) A request that the question of the establishment of the district be submitted to the qualified voters of the district;

(10) A signed statement that the petitioners are authorized to submit the petition to the governing body; and

(11) Any other items the petitioners deem appropriate.

7. Upon the filing and approval of a petition pursuant to this section, the governing body of any city, town, or village described in this section shall pass a resolution containing the following information:

(1) A description of the boundaries of the proposed district and each subdistrict;

(2) The time and place of a hearing to be held to consider establishment of the proposed district;

(3) The time frame and manner for the filing of protests;

(4) The proposed sales tax rate to be voted upon within the subdistricts of the proposed district;

(5) The proposed uses for the revenue to be generated by the new sales tax; and

(6) Such other matters as the governing body may deem appropriate.

8. Prior to the governing body certifying the question of the district's creation and imposing a sales tax for approval by the qualified electors, a hearing shall be held as provided by this subsection. The governing body of the municipality approving a resolution as set forth in subsection 7 of this section shall:

(1) Publish notice of the hearing, which shall include the information contained in the resolution cited in subsection 7 of this section, on two separate occasions in at least one newspaper of general circulation in the county where the proposed district is located, with the first publication to occur not more than thirty days before the hearing, and the second publication to occur not more than fifteen days or less than ten days before the hearing;

(2) Hear all protests and receive evidence for or against the establishment of the proposed district; and

(3) Consider all protests, which determinations shall be final.

­­

­

9. Following the hearing, the governing body of any city, town, or village within which the proposed district will be located may order an election on the questions of the district creation and sales tax funding for voter approval and certify the questions to the municipal clerk. The election order shall include the date on which the ballots will be mailed to qualified electors, which shall be not sooner than the eighth Tuesday from the issuance of the order. The election regarding the incorporation of the district and the imposing of the sales tax shall follow the procedure set forth in section 67.2520, and shall be held pursuant to the order and certification by the governing body. Only those subdistricts approving the question of creating the district and imposing the sales tax shall become part of the district.

10. If the results of the election conducted in accordance with section 67.2520 show that a majority of the votes cast were in favor of organizing the district and imposing the sales tax, the governing body may establish the proposed district in those subdistricts approving the question of creating the district and imposing the sales tax by adopting an ordinance to that effect. The ordinance establishing the district shall contain the following:

(1) The description of the boundaries of the district and each subdistrict;

(2) A statement that a theater, cultural arts, and entertainment district has been established;

(3) A declaration that the district is a political subdivision of the state;

(4) The name of the district;

(5) The date on which the sales tax election in the subdistricts was held, and the result of the election;

(6) The uses for any revenue generated by a sales tax imposed pursuant to this section;

(7) A certification to the newly created district of the election results, including the election concerning the sales tax; and

(8) Such other matters as the governing body deems appropriate.

11. Any subdistrict that does not approve the creation of the district and imposing the sales tax shall not be a part of the district and the sales tax shall not be imposed until after the district board of directors has submitted another proposal for the inclusion of the area into the district and such proposal and the sales tax proposal are approved by a majority of the qualified voters in the subdistrict voting thereon. Such subsequent elections shall be conducted in accordance with section 67.2520; provided, however, that the district board of directors may place the question of the inclusion of a subdistrict within a district and the question of imposing a sales tax before the voters of a proposed subdistrict, and the municipal clerk, or circuit clerk if the district is formed by the circuit court, shall conduct the election. In subsequent elections, the election judges shall certify the election results to the district board of directors.

(L. 2004 H.B. 795, et al. merged with S.B. 1155 and L. 2004 H.B. 833 merged with S.B. 732, A.L. 2007 H.B. 205 merged with H.B. 795 merged with S.B. 22 merged with S.B. 81)



Section 67.2510 Alternative procedure for establishment of a district.

Effective 28 Aug 2012

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.2510. Alternative procedure for establishment of a district. — As a complete alternative to the procedure establishing a district set forth in section 67.2505, a theater, cultural arts, and entertainment district may be established in the manner provided in section 67.2515 by a circuit court with jurisdiction over any county, city, town, or village that has adopted transect-based zoning under chapter 89, any county described in this section, or any city, town, or village that is within such counties:

(1) Any county with a charter form of government and with more than two hundred fifty thousand but less than three hundred fifty thousand inhabitants;

(2) Any county of the first classification with more than ninety-three thousand eight hundred but fewer than ninety-three thousand nine hundred inhabitants;

(3) Any county of the first classification with more than one hundred eighty-four thousand but fewer than one hundred eighty-eight thousand inhabitants;

(4) Any county with a charter form of government and with more than six hundred thousand but fewer than seven hundred thousand inhabitants;

(5) Any county of the first classification with more than one hundred thirty-five thousand four hundred but fewer than one hundred thirty-five thousand five hundred inhabitants;

(6) Any county of the first classification with more than one hundred four thousand six hundred but fewer than one hundred four thousand seven hundred inhabitants;

(7) Any county of the first classification with more than eighty-three thousand but fewer than ninety-two thousand inhabitants and with a home rule city with more than seventy-six thousand but fewer than ninety-one thousand inhabitants as the county seat.

(L. 2004 H.B. 795, et al. merged with H.B. 833 merged with S.B. 732 merged with S.B. 1155, A.L. 2007 H.B. 205 merged with H.B. 795 merged with S.B. 22 merged with S.B. 81, A.L. 2012 H.B. 1504)



Section 67.2515 Petition, contents, notice — hearing — district declared organized, when.

Effective 28 Aug 2004

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.2515. Petition, contents, notice — hearing — district declared organized, when. — 1. Whenever the creation of a theater, cultural arts, and entertainment district is desired, one or more registered voters from each subdistrict of the proposed district, or if there are no registered voters in a subdistrict, one or more property owners who collectively own one or more parcels of real estate comprising at least a majority of the land situated in the proposed subdistricts within the proposed district may file a petition with the circuit court requesting the creation of a theater, cultural arts, and entertainment district. The petition shall contain the following information:

(1) The name, address, and phone number of each petitioner and the location of the real property owned by the petitioner;

(2) The name of the proposed district;

(3) A legal description of the proposed district, including a map illustrating the district boundaries, which shall be contiguous, and the division of the district into at least five, but not more than fifteen, subdistricts that shall contain, or are projected to contain upon full development of the subdistricts, approximately equal populations;

(4) A statement indicating the number of directors to serve on the board, which shall be not less than five or more than fifteen;

(5) A request that the district be established;

(6) A general description of the activities that are planned for the district;

(7) A proposal for a sales tax to fund the district initially, pursuant to the authority granted in sections 67.2500 to 67.2530, together with a request that the imposing of the sales tax be submitted to the qualified voters within the district;

(8) A statement that the proposed district shall not be an undue burden on any owner of property within the district and is not unjust or unreasonable;

(9) A request that the question of the establishment of the district be submitted to the qualified voters of the district;

(10) A signed statement that the petitioners are authorized to submit the petition to the circuit court; and

(11) Any other items the petitioners deem appropriate.

2. The circuit clerk of the county in which the petition is filed pursuant to this section shall present the petition to the judge, who shall thereupon set the petition for hearing not less than thirty days nor more than forty days after the filing. The judge shall cause publication of the notice of the hearing on two separate occasions in at least one newspaper of general circulation in the county where the proposed district is located, with the first publication to occur not more than thirty days before the hearing, and the second publication to occur not more than fifteen days or less than ten days before the hearing. The notice shall recite the following information:

(1) A description of the boundaries of the proposed district and each subdistrict;

(2) The time and place of a hearing to be held to consider establishment of the proposed district;

(3) The time frame and manner for the filing of the petitions or answers in the case;

(4) The proposed sales tax rate to be voted on within the subdistricts of the proposed district;

(5) The proposed uses for the revenue generated by the new sales tax; and

(6) Such other matters as the circuit court may deem appropriate.

­­

­

3. Any registered voter or owner of real property within the proposed district may join in or file a petition supporting or answer opposing the creation of the district and seeking a judgment respecting these same issues; provided, however, that all pleadings must be filed with the court no later than five days before the case is heard.

4. The court shall hear the case without a jury. If the court determines the petition is defective or the proposed district or its plan of operation is unconstitutional, it shall enter its judgment to that effect and shall refuse to incorporate the district as requested in the pleadings. If the court determines the petition is not legally defective and the proposed district and plan of operation are not unconstitutional, the court shall order an election on the questions of the district creation and sales tax funding for voter approval and certify the questions to the circuit clerk. The election order shall include the date on which the ballots will be mailed to qualified electors, which shall be not sooner than the eighth Tuesday from the issuance of the order. The election regarding the incorporation of the district and * imposing the sales tax shall follow the procedure set forth in section 67.2520, and shall be held pursuant to the order and certification by the circuit judge. Only those subdistricts approving the question of creating the district and imposing the sales tax shall become part of the district.

5. If the results of the election conducted in accordance with section 67.2520 show that a majority of the votes cast were in favor of organizing the district and imposing the sales tax, the circuit judge shall establish the proposed district in those subdistricts approving the question of creating the district and imposing the sales tax by issuing an order to that effect. The court shall determine and declare the district organized and incorporated and issue an order that includes the following:

(1) The description of the boundaries of the district and each subdistrict;

(2) A statement that a theater, cultural arts, and entertainment district has been established;

(3) A declaration that the district is a political subdivision of the state;

(4) The name of the district;

(5) The date on which the sales tax election in the subdistricts was held, and the result of the election;

(6) The uses for any revenue generated by a sales tax imposed pursuant to this section;

(7) A certification to the newly created district of the election results, including the election concerning the sales tax; and

(8) Such other matters as the circuit court deems appropriate.

6. Any subdistrict that does not approve the creation of the district and imposing the sales tax shall not be a part of the district and the sales tax shall not be imposed until after the district board of directors has submitted another proposal for the inclusion of the area into the district and such proposal and the sales tax proposal are approved by a majority of the qualified voters in the subdistrict voting thereon. Such subsequent elections shall be conducted in accordance with section 67.2520; provided, however, that the district board of directors may place the question of the inclusion of a subdistrict within a district and the question of imposing a sales tax in the proposed subdistrict before the voters of a proposed subdistrict, and the circuit clerk shall conduct the subsequent election. In subsequent elections, the election judges shall certify the election results to the district board of directors.

7. Any party having filed a petition or answer to a petition may appeal the circuit court's order or judgment in the same manner as provided for other appeals. Any order either refusing to incorporate the district or incorporating the district shall be a final judgment for purposes of appeal.

(L. 2004 H.B. 795, et al. merged with H.B. 833 merged with S.B. 732 merged with S.B. 1155)

*Word "the" appears in original rolls.



Section 67.2520 Election conducted, when — sales tax vote, amount — ballot form.

Effective 28 Aug 2004

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.2520. Election conducted, when — sales tax vote, amount — ballot form. — 1. If a governing body or circuit court judge has certified the question regarding the district creation and sales tax funding for voter approval, the municipal clerk in which the district is located, or the circuit clerk if the order and certification has been by a circuit judge, shall conduct the election. The questions shall be submitted to the qualified voters of each subdistrict within the district boundaries who have filed an application pursuant to this section. The municipal clerk, or the circuit clerk if the district is being formed by the circuit court, shall publish notice of the election in at least one newspaper of general circulation in the county where the proposed district is located, with the publication to occur not more than fifteen days but not less than ten days before the date when applications for ballots will be accepted. The notice shall include a description of the district boundaries, the time frame and manner of applying for a ballot, the questions to be voted upon, and where and when applications for ballots will be accepted. The municipal clerk, or circuit clerk if the district is being formed by the circuit court, shall also send a notice of the election to all registered voters in the proposed district, which shall include the information in the published notice. The costs of printing and publication of the notice, and mailing of the notices to registered voters, shall be paid by the petitioners. If the district is organized pursuant to sections 67.2500 to 67.2530, the petitioners may be reimbursed for such costs out of the revenues received by the district.

2. For elections held in subdistricts pursuant to this section, if all the owners of property in a subdistrict joined in the petition for formation of the district, such owners may cast their ballot by unanimous petition approving any measure submitted to them as subdistrict voters pursuant to this section. Each owner shall receive one vote per acre owned. Fractional votes shall be allowed. The petition shall be submitted to the municipal clerk, or the circuit court clerk if the district is being formed by the circuit court, who shall verify the authenticity of all signatures thereon. The filing of a unanimous petition shall constitute an election in the subdistrict under this section and the results of said election shall be entered pursuant to this section.

3. The sales tax shall be not more than one-half of one percent on all retail sales within the district, which are subject to taxation pursuant to section 67.2530, to fund, promote, and provide educational, civic, musical, theatrical, cultural, concerts, lecture series, and related or similar entertainment events or activities, and to fund, promote, plan, design, construct, improve, maintain, and operate public improvements, transportation projects, and related facilities in the district.

4. Application for a ballot shall be made as provided in this subsection:

(1) Persons entitled to apply for a ballot in an election shall be:

(a) A resident registered voter of the district; or

(b) If there are no registered voters in a subdistrict, a person, including a corporation or other entity, which owns real property within the subdistrict. Each voter which is not an individual shall determine how to cast its vote as provided for in its articles of incorporation, articles of organization, articles of partnership, bylaws, or other document which sets forth an appropriate mechanism for the determination of the entity's vote. If a voter has no such mechanism, then its vote shall be cast as determined by a majority of the persons who run the day-to-day affairs of the voter. Each property owner shall receive one vote;

(2) Only persons entitled to apply for a ballot in elections pursuant to this subsection shall apply. Such persons shall apply with the municipal clerk, or the circuit clerk if the district is formed by the circuit court. Each person applying shall provide:

(a) Such person's name, address, mailing address, and phone number;

(b) An authorized signature; and

(c) Evidence that such person is entitled to vote. Such evidence shall be a copy of:

a. For resident individuals, proof of registration from the election authority;

b. For owners of real property, a tax receipt or deed or other document which evidences an equitable ownership, and identifies the real property by location;

(3) Applications for ballot applications shall be made not later than the fourth Tuesday before the ballots are mailed to qualified electors. The ballot of submission shall be in substantially the following form:

­

­

­

­

(4) Not sooner than the fourth Tuesday after the deadline for applying for ballots, the municipal clerk, or the circuit clerk if the district is being formed by the circuit court, shall mail a ballot to each qualified voter who applied for a ballot pursuant to this subsection along with a return addressed envelope directed to the municipal clerk or the circuit clerk's office, with a sworn affidavit on the reverse side of such envelope for the voter's signature. Such affidavit shall be in the following form:

­

­

(5) Each qualified voter shall have one vote, except as provided for in this section. Each voted ballot shall be signed with the authorized signature as provided for in this subsection;

(6) Voted ballots shall be returned to the municipal clerk, or the clerk of the circuit court if the district is being formed by the circuit court, by mail or hand delivery no later than 5:00 p.m. on the fourth Tuesday after the date for mailing the ballots. The municipal clerk, or circuit clerk if the district is being formed by the circuit court, shall transmit all voted ballots to a team* of judges of not less than four, with an equal number from each of the two major political parties. The judges shall be selected by the city, town, or village, or the circuit clerk, from lists compiled by the county election authority. Upon receipt of the voted ballots the judges shall verify the authenticity of the ballots, canvass the votes, and certify the results. Certification by the election judges shall be final and shall be immediately transmitted to the governing body of the city, town, or village for further action, or the circuit judge for further action if the district is being formed by the circuit court. Any voter who applied for such election may contest the result in the same manner as provided in chapter 115.

(L. 2004 H.B. 795, et al. merged with H.B. 833 merged with S.B. 732 merged with S.B. 1155)

*Word "beam" appears in original rolls of H.B. 833 and S.B. 732, 2004.



Section 67.2525 Board of directors, qualifications — subdivision of district, how — powers and duties of the board.

Effective 28 Aug 2004

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.2525. Board of directors, qualifications — subdivision of district, how — powers and duties of the board. — 1. Each member of the board of directors shall have the following qualifications:

(1) As to those subdistricts in which there are registered voters, a resident registered voter in the subdistrict that he or she represents, or be a property owner or, as to those subdistricts in which there are not registered voters who are residents, a property owner or representative of a property owner in the subdistrict he or she represents;

(2) Be at least twenty-one years of age and a registered voter in the district.

2. The district shall be subdivided into at least five but not more than fifteen subdistricts, which shall be represented by one representative on the district board of directors. All board members shall have terms of four years, including the initial board of directors. All members shall take office upon being appointed and shall remain in office until a successor is appointed by the mayor or chairman of the municipality in which the district is located, or elected by the property owners in those subdistricts without registered voters.

3. For those subdistricts which contain one or more registered voters, the mayor or chairman of the city, town, or village shall, with the consent of the governing body, appoint a registered voter residing in the subdistrict to the board of directors.

4. For those subdistricts which contain no registered voters, the property owners who collectively own one or more parcels of real estate comprising more than half of the land situated in each subdistrict shall meet and shall elect a representative to serve upon the board of directors. The clerk of the city, town, or village in which the petition was filed shall, unless waived in writing by all property owners in the subdistrict, give notice by causing publication to be made once a week for two consecutive weeks in a newspaper of general circulation in the county, the last publication of which shall be at least ten days before the day of the meeting required by this section, to call a meeting of the owners of real property within the subdistrict at a day and hour specified in a public place in the city, town, or village in which the petition was filed for the purpose of electing members of the board of directors.

5. The property owners, when assembled, shall organize by the election of a temporary chairman and secretary of the meeting who shall conduct the election. An election shall be conducted for each subdistrict, with the eligible property owners voting in that subdistrict. At the election, each acre of real property within the subdistrict shall represent one share, and each owner, including corporations and other entities, may have one vote in person or for every acre of real property owned by such person within the subdistrict. Each voter which is not an individual shall determine how to cast its vote as provided for in its articles of incorporation, articles of organization, articles of partnership, bylaws, or other document which sets forth an appropriate mechanism for the determination of the entity's vote. If a voter has no such mechanism, then its vote shall be cast as determined by a majority of the persons who run the day-to-day affairs of the voter. The results of the meeting shall be certified by the temporary chairman and secretary to the municipal clerk if the district is established by a municipality described in this section, or to the circuit clerk if the district is established by a circuit court.

6. Successor boards shall be appointed or elected, depending upon the presence or absence of resident registered voters, by the mayor or chairman of a city, town, or village described in this section, or the property owners as set forth above; provided, however, that elections held by the property owners after the initial board is elected shall be certified to the municipal clerk of the city, town, or village where the district is located and the board of directors of the district.

7. Should a vacancy occur on the board of directors, the mayor or chairman of the city, town, or village if there are registered voters within the subdistrict, or a majority of the owners of real property in a subdistrict if there are not registered voters in the subdistrict, shall have the authority to appoint or elect, as set forth in this section, an interim director to complete any unexpired term of a director caused by resignation or disqualification.

8. The board shall possess and exercise all of the district's legislative and executive powers, including:

(1) The power to fund, promote and provide educational, civic, musical, theatrical, cultural, concerts, lecture series, and related or similar entertainment events or activities, and fund, promote, plan, design, construct, improve, maintain, and operate public improvements, transportation projects, and related facilities within the district;

(2) The power to accept and disburse tax or other revenue collected in the district; and

(3) The power to receive property by gift or otherwise.

9. Within thirty days after the selection of the initial directors, the board shall meet. At its first meeting and annually thereafter the board shall elect a chairman from its members.

10. The board shall appoint an executive director, district secretary, treasurer, and such other officers or employees as it deems necessary.

11. At the first meeting, the board, by resolution, shall define the first and subsequent fiscal years of the district, and shall adopt a corporate seal.

12. A simple majority of the board shall constitute a quorum. If a quorum exists, a majority of those voting shall have the authority to act in the name of the board, and approve any board resolution.

13. At the first meeting, the board, by resolution, shall receive the certification of the election regarding the sales tax, and may impose the sales tax in all subdistricts approving the imposing sales tax. In those subdistricts that approve the sales tax, the sales tax shall become effective on the first day of the first calendar quarter immediately following the action by the district board of directors imposing the tax.

14. Each director shall devote such time to the duties of the office as the faithful discharge thereof * may require and be reimbursed for his or her actual expenditures in the performance of his or her duties on behalf of the district. Directors may be compensated, but such compensation shall not exceed one hundred dollars per month.

15. In addition to all other powers granted by sections 67.2500 to 67.2530, the district shall have the following general powers:

(1) To sue and be sued in its own name, and to receive service of process, which shall be served upon the district secretary;

(2) To fix compensation of its employees and contractors;

(3) To enter into contracts, franchises, and agreements with any person or entity, public or private, affecting the affairs of the district, including contracts with any municipality, district, or state, or the United States, and any of their agencies, political subdivisions, or instrumentalities, for the funding, including without limitation, interest rate exchange or swap agreements, planning, development, construction, acquisition, maintenance, or operation of a district facility or to assist in such activity;

(4) To acquire, develop, construct, equip, transfer, donate, lease, exchange, mortgage, and encumber real and personal property in furtherance of district purposes;

(5) To collect and disburse funds for its activities;

(6) To collect taxes and other revenues;

(7) To borrow money and incur indebtedness and evidence the same by certificates, notes, bonds, debentures, or refunding of any such obligations for the purpose of paying all or any part of the cost of land, construction, development, or equipping of any facilities or operations of the district;

(8) To own or lease real or personal property for use in connection with the exercise of powers pursuant to this subsection;

(9) To provide for the election or appointment of officers, including a chairman, treasurer, and secretary. Officers shall not be required to be residents of the district, and one officer may hold more than one office;

(10) To hire and retain agents, employees, engineers, and attorneys;

(11) To enter into entertainment contracts binding the district and artists, agencies, or performers, management contracts, contracts relating to the booking of entertainment and the sale of tickets, and all other contracts which relate to the purposes of the district;

(12) To contract with a local government, a corporation, partnership, or individual regarding funding, promotion, planning, designing, constructing, improving, maintaining, or operating a project or to assist in such activity;

(13) To contract for transfer to a city, town, or village such district facilities and improvements free of cost or encumbrance on such terms set forth by contract;

(14) To exercise such other powers necessary or convenient for the district to accomplish its purposes which are not inconsistent with its express powers.

16. A district may at any time authorize or issue notes, bonds, or other obligations for any of its powers or purposes. Such notes, bonds, or other obligations:

(1) Shall be in such amounts as deemed necessary by the district, including costs of issuance thereof;

(2) Shall be payable out of all or any portion of the revenues or other assets of the district;

(3) May be secured by any property of the district which may be pledged, assigned, mortgaged, or otherwise encumbered for payment;

(4) Shall be authorized by resolution of the district, and if issued by the district, shall bear such date or dates, and shall mature at such time or times, but not in excess of forty years, as the resolution shall specify;

(5) Shall be in such denomination, bear interest at such rates, be in such form, be issued as current interest bonds, compound interest bonds, variable rate bonds, convertible bonds, or zero coupon bonds, be issued in such manner, be payable in such place or places and subject to redemption as such resolution may provide; and

(6) May be sold at either public or private sale, at such interest rates, and at such price or prices as the district shall determine.

­­

­

(L. 2004 H.B. 795, et al. merged with H.B. 833 merged with S.B. 732 merged with S.B. 1155)

*Word "and" appears in original rolls.



Section 67.2530 Refund of district indebtedness, when, how — imposition of a sales tax authorized — deposit and use of sales tax revenue — repeal of sales tax, ballot form.

Effective 28 Aug 2004

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.2530. Refund of district indebtedness, when, how — imposition of a sales tax authorized — deposit and use of sales tax revenue — repeal of sales tax, ballot form. — 1. Any note, bond, or other indebtedness of the district may be refunded at any time by the district by issuing refunding bonds in such amount as the district may deem necessary. Such bonds shall be subject to and shall have the benefit of the foregoing provisions regarding notes, bonds, and other obligations. Without limiting the generality of the foregoing, refunding bonds may include amounts necessary to finance any premium, unpaid interest, and costs of issuance in connection with the refunding bonds. Any such refunding may be effected whether the bonds to be refunded then shall have matured or thereafter shall mature, either by sale of the refunding bonds and the application of the proceeds thereof to the payment of the obligations being refunded or the exchange of the refunding bonds for the obligations being refunded with the consent of the holders of the obligations being refunded.

2. Notes, bonds, or other indebtedness of the district shall be exclusively the responsibility of the district payable solely out of the district funds and property and shall not constitute a debt or liability of the state of Missouri or any agency or political subdivision of the state. Any notes, bonds, or other indebtedness of the district shall state on their face that they are not obligations of the state of Missouri or any agency or political subdivision thereof other than the district.

3. Any district may by resolution impose a district sales tax of up to one-half of one percent on all retail sales made in such district that are subject to taxation pursuant to the provisions of sections 144.010 to 144.525. Upon voter approval, and receiving the necessary certifications from the governing body of the municipality in which the district is located, or from the circuit court if the district was formed by the circuit court, the board of directors shall have the power to impose a sales tax at its first meeting, or any meeting thereafter. Voter approval of the question of the imposing sales tax shall be in accordance with section 67.2520*. The sales tax shall become effective in those subdistricts that approve the sales tax on the first day of the first calendar quarter immediately following the passage of a resolution by the board of directors imposing the sales tax.

4. In each district in which a sales tax has been imposed in the manner provided by this section, every retailer shall add the tax imposed by the district pursuant to this section to the retailer's sale price, and when so added, such tax shall constitute a part of the price, shall be a debt of the purchaser to the retailer until paid, and shall be recoverable at law in the same manner as the purchase price.

5. In order to permit sellers required to collect and report the sales tax authorized by this section to collect the amount required to be reported and remitted, but not to change the requirements of reporting or remitting tax or to serve as a levy of the tax, and in order to avoid fractions of pennies, the district may establish appropriate brackets which shall be used in the district imposing a tax pursuant to this section in lieu of those brackets provided in section 144.285.

6. All revenue received by a district from the sales tax authorized by this section shall be deposited in a special trust fund and shall be used solely for the purposes of the district. Any funds in such special trust fund which are not needed for the district's current expenditures may be invested by the district board of directors in accordance with applicable laws relating to the investment of other district funds.

7. The sales tax may be imposed at a rate of up to one-half of one percent on the receipts from the sale at retail of all tangible personal property or taxable services at retail within the district adopting such tax, if such property and services are subject to taxation by the state of Missouri pursuant to the provisions of sections 144.010 to 144.525. Any district sales tax imposed pursuant to this section shall be imposed at a rate that shall be uniform throughout the subdistricts approving the sales tax.

8. The resolution imposing the sales tax pursuant to this section shall impose upon all sellers a tax for the privilege of engaging in the business of selling tangible personal property or rendering taxable services at retail to the extent and in the manner provided in sections 144.010 to 144.525 and the rules and regulations of the director of revenue issued pursuant thereto; except that the rate of the tax shall be the rate imposed by the resolution as the sales tax and the tax shall be reported and returned to and collected by the district.

9. (1) On and after the effective date of any sales tax imposed pursuant to this section, the district shall perform all functions incident to the administration, collection, enforcement, and operation of the tax. The sales tax imposed pursuant to this section shall be collected and reported upon such forms and under such administrative rules and regulations as may be prescribed by the district.

(2) All such sales taxes collected by the district shall be deposited by the district in a special fund to be expended for the purposes authorized in this section. The district shall keep accurate records of the amount of money which was collected pursuant to this section, and the records shall be open to the inspection of officers of each district and the general public.

(3) The district may contract with the municipality that the district is within for the municipality to collect any revenue received by the district and, after deducting the cost of such collection, but not to exceed one percent of the total amount collected, deposit such revenue in a special trust account. Such revenue and interest may be applied by the municipality to expenses, costs, or debt service of the district at the direction of the district as set forth in a contract between the municipality and the district.

10. (1) All applicable provisions contained in sections 144.010 to 144.525 governing the state sales tax, sections 32.085 and 32.087, and section 32.057, the uniform confidentiality provision, shall apply to the collection of the tax imposed by this section, except as modified in this section.

(2) All exemptions granted to agencies of government, organizations, persons, and to the sale of certain articles and items of tangible personal property and taxable services pursuant to the provisions of sections 144.010 to 144.525 are hereby made applicable to the imposition and collection of the tax imposed by this section.

(3) The same sales tax permit, exemption certificate, and retail certificate required by sections 144.010 to 144.525 for the administration and collection of the state sales tax shall satisfy the requirements of this section, and no additional permit or exemption certificate or retail certificate shall be required; except that the district may prescribe a form of exemption certificate for an exemption from the tax imposed by this section.

(4) All discounts allowed the retailer pursuant to the provisions of the state sales tax laws for the collection of and for payment of taxes pursuant to such laws are hereby allowed and made applicable to any taxes collected pursuant to the provisions of this section.

(5) The penalties provided in section 32.057 and sections 144.010 to 144.525 for violation of those sections are hereby made applicable to violations of this section.

(6) For the purpose of a sales tax imposed by a resolution pursuant to this section, all retail sales shall be deemed to be consummated at the place of business of the retailer unless the tangible personal property sold is delivered by the retailer or the retailer's agent to an out-of-state destination or to a common carrier for delivery to an out-of-state destination. In the event a retailer has more than one place of business in this state which participates in the sale, the sale shall be deemed to be consummated at the place of business of the retailer where the initial order for the tangible personal property is taken, even though the order must be forwarded elsewhere for acceptance, approval of credit, shipment, or billing. A sale by a retailer's employee shall be deemed to be consummated at the place of business from which the employee works.

(7) Subsequent to the initial approval by the voters and implementation of a sales tax in the district, the rate of the sales tax may be increased, but not to exceed a rate of one-half of one percent on retail sales as provided in this subsection. The election shall be conducted in accordance with section 67.2520; provided, however, that the district board of directors may place the question of the increase of the sales tax before the voters of the district by resolution, and the municipal clerk of the city, town, or village which originally conducted the incorporation of the district, or the circuit clerk of the court which originally conducted the incorporation of the district, shall conduct the subsequent election. In subsequent elections, the election judges shall certify the election results to the district board of directors. The ballot of submission shall be in substantially the following form:

­

­

­­

­

11. (1) There shall not be any election as provided for in this section while the district has any financing or other obligations outstanding.

(2) The board, when presented with a petition signed by at least one-third of the registered voters in a district that voted in the last gubernatorial election, or signed by at least two-thirds of property owners of the district, calling for an election to dissolve and repeal the tax shall submit the question to the voters using the same procedure by which the imposing tax was voted. The ballot of submission shall be in substantially the following form:

­

­

­­

­

(3) If a majority of the votes cast on the proposal by the qualified voters of the district voting thereon are in favor of repeal, that repeal shall become effective December thirty-first of the calendar year in which such repeal was approved or after the repayment of the district's indebtedness, whichever occurs later.

12. (1) At such time as the board of directors of the district determines that further operation of the district is not in the best interests of the inhabitants of the district, and that the district should dissolve, the board shall submit for a vote in an election held throughout the district the question of whether the district should be abolished. The question shall be submitted in substantially the following form:

­

­

(2) The district board shall not propose the question to abolish the district while there are outstanding claims or causes of action pending against the district, while the district liabilities exceed its assets, while indebtedness of the district is outstanding, or while the district is insolvent, in receivership or under the jurisdiction of the bankruptcy court. Prior to submitting the question to abolish the district to a vote of the entire district, the state auditor shall audit the district to determine the financial status of the district, and whether the district may be abolished pursuant to law. The vote on the abolition of the district shall be conducted by the municipal clerk of the city, town, or village in which the district is located. The procedure shall be the same as in section 67.2520, except that the question shall be determined by the qualified voters of the entire district. No individual subdistrict may be abolished, except at such time as the district is abolished.

(3) While the district still exists, it shall continue to accrue all revenues to which it is entitled at law.

(4) Upon receipt by the board of directors of the district of the certification by the city, town, or village in which the district is located that the majority of those voting within the entire district have voted to abolish the district, and if the state auditor has determined that the district's financial condition is such that it may be abolished pursuant to law, then the board of directors of the district shall:

(a) Sell any remaining district real or personal property it wishes, and then transfer the proceeds and any other real or personal property owned by the district to the city, town, or village in which the district is located, including revenues due and owing the district, for its further use and disposition;

(b) Terminate the employment of any remaining district employees, and otherwise conclude its affairs;

(c) At a public meeting of the district, declare by a resolution of the board of directors passed by a majority vote that the district has been abolished effective that date;

(d) Cause copies of that resolution under seal to be filed with the secretary of state and the city, town, or village in which the district is located.

­­

­

(5) The legal existence of the district shall not cease for a period of two years after voter approval of the abolition.

(L. 2004 H.B. 795, et al. merged with H.B. 833 merged with S.B. 732 merged with S.B. 1155)

*Words "of this section" appear here in original rolls of H.B. 795, et al., H.B. 833, and S.B. 732, 2004.



Section 67.2535 Monitoring of blasting operations permitted (St. Charles County).

Effective 28 Aug 2005

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.2535. Monitoring of blasting operations permitted (St. Charles County). — Any charter county with a population of at least two hundred fifty thousand adjoining a charter county with a population of at least nine hundred thousand may conduct and pay for the monitoring of blasting operations, whether the blasting operation is located in an unincorporated area of the county or within the limits of a village, town, city, or municipality located within the county.

(L. 2005 S.B. 210)



Section 67.2540 Definitions.

Effective 28 Aug 2005

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.2540. Definitions. — As used in sections 67.2540 to 67.2556, the following terms mean:

(1) "Adult cabaret", a nightclub, bar, restaurant, or similar establishment in which persons regularly appear in a state of nudity, as defined in section 573.500*, or seminudity in the performance of their duties;

(2) "Employee", a person who is at least twenty-one years of age and who performs any service on the premises of a sexually oriented business on a full-time, part-time, or contract basis, whether or not the person is denominated an employee, independent contractor, agent, or otherwise, and whether or not said person is paid a salary, wage, or other compensation by the operator of said business. The term employee does not include a person exclusively on the premises for repair or maintenance of the premises or equipment on the premises, or for the delivery of goods to the premises;

(3) "Nudity" or a "state of nudity", the showing of the human male or female genitals, pubic area, vulva, anus, anal cleft or anal cleavage with less than a fully opaque covering, the showing of the female breast with less than a fully opaque covering of any part of the nipple, or the showing of the covered male genitals in a discernibly turgid state;

(4) "Nuisance", any place in or upon which lewdness, assignation, or prostitution is conducted, permitted, continued, or exists, or any place, in or upon which lewd, indecent, lascivious, or obscene films, or films designed to be projected for exhibition, are photographed, manufactured, developed, screened, exhibited, or otherwise prepared or shown, and the personal property and contents used in conducting and maintaining any such place for any such purpose. The provisions of this section shall not affect any newspaper, magazine, or other publication entered as second class matter by the post office department;

(5) "Person", an individual, proprietorship, partnership, corporation, association, or other legal entity;

(6) "Seminude" or in a "seminude condition", a state of dress in which opaque clothing fails to cover the genitals, anus, anal cleft or cleavage, pubic area, vulva, nipple and areola of the female breast below a horizontal line across the top of the areola at its highest point. Seminudity shall include the entire lower portion of the female breast, but shall not include any portion of the cleavage of the human female breast exhibited by wearing apparel provided the areola is not exposed in whole or part;

(7) "Sexually oriented business", an adult cabaret or any business which offers its patrons goods of which a substantial or significant portion are sexually oriented material. It shall be presumed that a business that derives thirty percent or less of its revenue from sexually oriented materials is presumed not to be a sexually oriented business. No building, premises, structure, or other facility that contains any sexually oriented business shall contain any other kind of sexually oriented business;

(8) "Sexually oriented materials", any pictorial or three-dimensional material, or film, motion picture, DVD, video cassette, or similar photographic reproduction, that depicts nudity, sexual conduct, sexual excitement, or sadomasochistic abuse, as defined in section 573.010;

(9) "Specified criminal activity" includes the following offenses:

(a) Prostitution or promotion of prostitution; dissemination of obscenity; sale, distribution, or display of harmful material to a minor; sexual performance by a child; possession or distribution of child pornography; public lewdness; indecent exposure; indecency with a child; engaging in organized criminal activity; sexual assault; molestation of a child; gambling prohibited under Missouri law; or distribution of a controlled substance; or any similar offenses described in this subdivision under the criminal or penal code of other states or countries;

(b) For which:

a. Less than two years have elapsed since the date of conviction or the date of release from confinement imposed for the conviction, whichever is the later date, if the conviction is of a misdemeanor offense;

b. Less than five years have elapsed since the date of conviction or the date of release from confinement for the conviction, whichever is the later date, if the conviction is of a felony offense; or

c. Less than five years have elapsed since the date of the last conviction or the date of release from confinement for the last conviction, whichever is the later date, if the convictions are of two or more misdemeanor offenses or combination of misdemeanor offenses occurring within any twenty-four-month period;

(c) The fact that a conviction is being appealed shall not prevent a sexually oriented business from being considered a nuisance and closed under section 67.2546;

(10) "Specified sexual activities" includes the following acts:

(a) The fondling or other erotic touching of human genitals, pubic region, buttocks, anus, or female breasts;

(b) Sex acts, actual or simulated, including intercourse, oral copulation, masturbation, or sodomy; or

(c) Excretory functions as part of or in connection with any of the activities set forth in this subdivision.

(L. 2005 H.B. 972)

*Section 573.500 was repealed by S.B. 491, 2014, effective 1-01-17.

(2006) Addition of sections 67.2540 to 67.2552 regulating adult entertainment to bill relating to alcohol-related traffic offenses violated Article III, section 21 prohibition against amending a bill to change its original purpose. Missouri Association of Club Executives, Inc. v. State, 208 S.W.3d 885 (Mo.banc).



Section 67.2546 Restrictions, prohibitions — violation, penalty.

Effective 28 Aug 2005

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.2546. Restrictions, prohibitions — violation, penalty. — 1. A person who operates or causes to be operated a sexually oriented business shall be prohibited from exhibiting in a viewing room on the premises a film, video cassette, DVD, or other video reproduction that depicts specified sexual activities unless the viewing room is visible from a continuous main aisle in the sexually oriented business and such viewing room is not obscured by any curtain, door, wall, or other enclosure. No viewing room shall be occupied by more than one individual at a time and there shall be no aperture between viewing rooms which is designed or constructed to facilitate sexual activity between persons in different rooms.

2. If a sexually oriented business allows specified criminal activity or specified sexual activity on its premises or otherwise fails to comply with the provisions of subsection 1 of this section, it shall be considered a nuisance as defined by section 67.2540, and shall be closed pursuant to section 567.080.

3. A person violating the provisions of subsection 1 of this section is guilty of a class A misdemeanor.

(L. 2005 H.B. 972)

(2006) Addition of sections 67.2540 to 67.2552 regulating adult entertainment to bill relating to alcohol-related traffic offenses violated Article III, section 21 prohibition against amending a bill to change its original purpose. Missouri Association of Club Executives, Inc. v. State, 208 S.W.3d 885 (Mo.banc).



Section 67.2552 Prohibited acts, penalties — public policy interest to be protected.

Effective 28 Aug 2005

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.2552. Prohibited acts, penalties — public policy interest to be protected. — 1. It shall be a class A misdemeanor for a person, in a sexually oriented business, to knowingly and intentionally appear in a state of nudity or depict, simulate, or perform specified sexual activities.

2. It shall be a class A misdemeanor for a person to appear knowingly or intentionally in a sexually oriented business in a seminude condition unless the person is an employee who, while seminude, shall be at least ten feet from any patron or customer and on a stage at least two feet from the floor and behind a railing no less than twenty-four inches in height.

3. It shall be a class A misdemeanor for an employee, while seminude, to touch a customer or the clothing of a customer.

4. It shall be a class A misdemeanor if a person knowingly allows on the premises of a sexually oriented business a person under the age of twenty-one years, except for a person exclusively on the premises for repair or maintenance of the premises or equipment on the premises, or for the delivery of goods to the premises.

5. The provisions of sections 67.2540 to 67.2552 are designed to protect the following public policy interest of this state, including but not limited to: to mitigate the adverse secondary effects of sexually oriented businesses, to limit harm to minors, and to reduce prostitution, crime, juvenile delinquency, deterioration in property values and lethargy in neighborhood improvement efforts.

(L. 2005 H.B. 972)

(2006) Addition of sections 67.2540 to 67.2552 regulating adult entertainment to bill relating to alcohol-related traffic offenses violated Article III, section 21 prohibition against amending a bill to change its original purpose. Missouri Association of Club Executives, Inc. v. State, 208 S.W.3d 885 (Mo.banc).



Section 67.2555 Competitive bids required, when (Jackson County).

Effective 28 Aug 2007

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.2555. Competitive bids required, when (Jackson County). — Any expenditure of more than twenty-five thousand dollars made by the county executive of a county with a charter form of government and with more than six hundred thousand but fewer than seven hundred thousand inhabitants must be competitively bid.

(L. 2005 H.B. 58, A.L. 2007 S.B. 22)

(2006) Section applying only to Jackson County is not unconstitutional as a special law. Jackson County v. State, 207 S.W.3d 608 (Mo.banc).



Section 67.2675 Citation of law.

Effective 28 Aug 2007

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.2675. Citation of law. — Sections 67.2675 to 67.2714 shall be known and may be cited as the "2007 Video Services Providers Act".

(L. 2007 S.B. 284)



Section 67.2677 Definitions.

Effective 28 Aug 2010

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.2677. Definitions. — For purposes of sections 67.2675 to 67.2714, the following terms mean:

(1) "Cable operator", as defined in 47 U.S.C. Section 522(5);

(2) "Cable system", as defined in 47 U.S.C. Section 522(7);

(3) "Franchise", an initial authorization, or renewal of an authorization, issued by a franchising entity, regardless of whether the authorization is designated as a franchise, permit, license, resolution, contract, certificate, agreement, or otherwise, that authorizes the provision of video service and any affiliated or subsidiary agreements related to such authorization;

(4) "Franchise area", the total geographic area authorized to be served by an incumbent cable operator in a political subdivision as of August 28, 2007, or, in the case of an incumbent local exchange carrier, as such term is defined in 47 U.S.C. Section 251(h), or affiliate thereof, the area within such political subdivision in which such carrier provides telephone exchange service;

(5) "Franchise entity", a political subdivision that was entitled to require franchises and impose fees on cable operators on the day before the effective date of sections 67.2675 to 67.2714, provided that only one political subdivision may be a franchise entity with regard to a geographic area;

(6) (a) "Gross revenues", limited to amounts billed to video service subscribers or received from advertisers for the following:

a. Recurring charges for video service;

b. Event-based charges for video service, including but not limited to pay-per-view and video-on-demand charges;

c. Rental of set top boxes and other video service equipment;

d. Service charges related to the provision of video service, including but not limited to activation, installation, repair, and maintenance charges;

e. Administrative charges related to the provision of video service, including but not limited to service order and service termination charges; and

f. A pro rata portion of all revenue derived, less refunds, rebates, or discounts, by a video service provider for advertising over the video service network to subscribers within the franchise area where the numerator is the number of subscribers within the franchise area, and the denominator is the total number of subscribers reached by such advertising;

(b) "Gross revenues" do not include:

a. Discounts, refunds, and other price adjustments that reduce the amount of compensation received by an entity holding a video service authorization;

b. Uncollectibles;

c. Late payment fees;

d. Amounts billed to video service subscribers to recover taxes, fees, or surcharges imposed on video service subscribers or video service providers in connection with the provision of video services, including the video service provider fee authorized by this section;

e. Fees or other contributions for PEG or I-Net support; or

f. Charges for services other than video service that are aggregated or bundled with amounts billed to video service subscribers, if the entity holding a video service authorization reasonably can identify such charges on books and records kept in the regular course of business or by other reasonable means;

(c) Except with respect to the exclusion of the video service provider fee, gross revenues shall be computed in accordance with generally accepted accounting principles;

(7) "Household", an apartment, a house, a mobile home, or any other structure or part of a structure intended for residential occupancy as separate living quarters;

(8) "Incumbent cable operator", the cable service provider serving cable subscribers in a particular franchise area on September 1, 2007;

(9) "Low-income household", a household with an average annual household income of less than thirty-five thousand dollars;

(10) "Person", an individual, partnership, association, organization, corporation, trust, or government entity;

(11) "Political subdivision", a city, town, village, county;

(12) "Public right-of-way", the area of real property in which a political subdivision has a dedicated or acquired right-of-way interest in the real property, including the area on, below, or above the present and future streets, alleys, avenues, roads, highways, parkways, or boulevards dedicated or acquired as right-of-way and utility easements dedicated for compatible uses. The term does not include the airwaves above a right-of-way with regard to wireless telecommunications or other nonwire telecommunications or broadcast service;

(13) "Video programming", programming provided by, or generally considered comparable to programming provided by, a television broadcast station, as set forth in 47 U.S.C. Section 522(20);

(14) "Video service", the provision of video programming provided through wireline facilities located at least in part in the public right-of-way without regard to delivery technology, including internet protocol technology whether provided as part of a tier, on demand, or a per-channel basis. This definition includes cable service as defined by 47 U.S.C. Section 522(6), but does not include any video programming provided by a commercial mobile service provider defined in 47 U.S.C. Section 332(d), or any video programming provided solely as part of and via a service that enables users to access content, information, electronic mail, or other services offered over the public internet;

(15) "Video service authorization", the right of a video service provider or an incumbent cable operator that secures permission from the public service commission pursuant to sections 67.2675 to 67.2714, to offer video service to subscribers in a political subdivision;

(16) "Video service network", wireline facilities, or any component thereof, located at least in part in the public right-of-way that deliver video service, without regard to delivery technology, including internet protocol technology or any successor technology. The term video service network shall include cable systems;

(17) "Video service provider", any person that distributes video service through a video service network pursuant to a video service authorization;

(18) "Video service provider fee", the fee imposed under section 67.2689.

(L. 2007 S.B. 284, A.L. 2010 H.B. 1965)



Section 67.2679 Purpose statement — preemption of regulation of video services — state-issued video services authorization required, procedure.

Effective 28 Aug 2007

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.2679. Purpose statement — preemption of regulation of video services — state-issued video services authorization required, procedure. — 1. The general assembly finds and declares it to be the policy of the state of Missouri that consumers deserve the benefit of competition among all providers of video programming. Creating a process for securing a state-issued video service authorization best promotes the substantial interest of the state of Missouri in facilitating a competitive marketplace that will, in turn, encourage investment and the deployment of new and innovative services in political subdivisions and provide benefits to the citizens of this state. The general assembly further finds and declares that franchise entities will benefit from immediate availability of the state-issued video service authorization to all video service providers, including new entrants and incumbent cable operators. In addition to the benefits to franchise entities found in sections 67.2675 to 67.2714, this immediate availability of state-issued video service authorization will promote fair competition among all video service providers in a local market and thereby provide new revenues to political subdivisions derived from additional video service customers, and the purchase of additional video services by such customers, and the sale of additional advertising by video service providers. This policy will provide a more predictable source of funding for franchise entities which will continue beyond the natural terms of all existing franchise agreements. The franchise entities will also experience cost savings associated with the administrative convenience of the enactment of the state-issued video service authorization. These benefits are full and adequate consideration to franchise entities, as the term "consideration" is used in Article III, Section 39(5) of the Missouri Constitution.

2. Except to the extent expressly set forth herein, upon issuance of a video service authorization, any existing or future franchise or ordinance adopted by a franchise entity that purports to regulate video service or video service networks or the franchising of video service providers shall be preempted as applied to such video service provider.

3. No person shall commence providing video service or commence construction of a video service network in any area until such person has obtained a state-issued video service authorization, under the provisions of sections 67.2675 to 67.2714.

4. The public service commission shall have the exclusive authority to authorize any person to construct or operate a video service network or offer video service in any area of this state. Notwithstanding provisions of this section to the contrary, a person with an existing and valid authorization to occupy the public rights-of-way may construct a video service network without first obtaining a video service authorization, but such person must obtain a video service authorization prior to commencing the provision of video service and otherwise comply with the provisions of sections 67.2675 to 67.2714. For purposes of the federal Cable Act, 47 U.S.C. 521, et seq., the rules and regulations of the Federal Communications Commission, and all applicable state laws and regulations, the public service commission shall be considered the sole franchising authority for the state, except with respect to a person that continues to provide video service under a franchise, franchise extension, or expired franchise or ordinance previously granted by a franchise entity. The public service commission shall have no authority to regulate the rates, terms, and conditions of video service, except to the extent explicitly provided under sections 67.2675 to 67.2714.

5. Any person seeking to commence providing video service in this state shall file an application for a video service authorization covering a franchise area or franchise areas with the public service commission and provide written notice to the affected political subdivisions of its intent to provide video service. The public service commission shall make such application public by posting a copy of the application on its website within three days of filing.

6. A holder of a video service authorization who seeks to include additional political subdivisions to be served must file with the public service commission a notice of change to its video service authorization that reflects the additional political subdivisions to be served.

7. The public service commission shall issue a video service authorization allowing the video service provider to offer video service in the franchise area of each political subdivision set forth in the application within thirty days of receipt of an affidavit submitted by the applicant and signed by an officer or general partner of the applicant affirming the following:

(1) That the video service authorization holder agrees to comply with all applicable federal and state laws and regulations;

(2) A list of political subdivisions to be served by the applicant;

(3) The location of the principal place of business and the names of the principal executive officers of the applicant;

(4) That the video service provider has filed or will timely file with the Federal Communications Commission all forms required by that agency prior to offering video service;

(5) That the video service provider agrees to comply with all applicable regulations concerning use of the public rights-of-way as provided in sections 67.1830 to 67.1846; and

(6) That the video service provider is legally, financially, and technically qualified to provide video service.

8. The video service authorization issued by the public service commission shall contain the following:

(1) A grant of authority to provide video service in the franchise area of each political subdivision set forth in the application; and

(2) A grant of authority to construct a video service network along, across, or on public rights-of-way for the delivery of video service to the extent the video service provider or an affiliate did not otherwise possess a valid authorization to occupy the public rights-of-way.

9. (1) No existing franchise or ordinance issued by a franchising entity shall be renewed or extended beyond the expiration date of such franchise. Any person providing video service under a franchise, franchise extension or expired franchise or ordinance previously granted by a franchise entity may, at its option:

(a) Continue to provide service under the terms and conditions of such franchise, franchise extension, or ordinance; or

(b) Apply for a video service authorization as provided under this section in lieu of any or all such franchises, franchise extensions, or expired franchises; or

(c) Automatically convert the franchise, franchise extension, or expired franchise in a political subdivision into a state-issued video service authorization, any time after a video service provider other than an incumbent cable operator obtains a video service authorization for such political subdivision, provided that notice of the automatic conversion to the public service commission and the affected political subdivision is made and upon compliance with the provisions of sections 67.2675 to 67.2714.

(2) The franchise, franchise extension, or expired franchise previously granted by the franchise entity will terminate upon issuance of a video service authorization to the video service provider. The terms of such video service authorization shall be as provided under the provisions of sections 67.2675 to 67.2714 and shall supersede the terms and conditions of the franchise, franchise extension, or expired franchise previously granted by the franchise entity.

10. At the time that any video service authorization is issued by the public service commission, the public service commission shall immediately make such issuance public by posting information on its website relating to the video service authorization, including specifically all political subdivisions covered by that authorization and the video service provider fee imposed.

(L. 2007 S.B. 284)



Section 67.2681 No separate franchise to be required by a franchise entity or political subdivision.

Effective 28 Aug 2007

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.2681. No separate franchise to be required by a franchise entity or political subdivision. — No franchise entity or other political subdivision of the state of Missouri except the public service commission shall either require a person holding a video service authorization to obtain a separate franchise to provide video service or otherwise impose any fee, license, gross receipt tax, or franchise requirement on the provision of any video service, or request anything of value in exchange for providing video services except as provided in sections 67.1830 to 67.1846 or in sections 67.2689 and 67.2703. For purposes of this section, a franchise requirement includes, without limitation, any provision regulating rates charged by an entity holding a video service authorization or requiring such entity to satisfy any build-out requirements or deploy any facilities or equipment. Except with respect to the construction of a video service network, a certificate or franchise issued to a telecommunications company to construct and operate telecommunications facilities to provide telecommunications service in the public rights-of-way shall not constitute a video service authorization for purposes of sections 67.2675 to 67.2714.

(L. 2007 S.B. 284)



Section 67.2683 Compliance with FCC requirements for emergency messages.

Effective 28 Aug 2007

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.2683. Compliance with FCC requirements for emergency messages. — A video service provider shall comply with all Federal Communications Commission requirements involving the distribution and notification of emergency messages over the emergency alert system applicable to cable operators. A video service provider other than an incumbent cable operator serving a majority of the residents within a political subdivision shall comply with this section by December 31, 2007.

(L. 2007 S.B. 284)



Section 67.2685 Expiration of authorization, when.

Effective 28 Aug 2007

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.2685. Expiration of authorization, when. — A video service authorization shall expire upon notice to the public service commission by the holder of a video service authorization that it will cease to provide video service under such authorization.

(L. 2007 S.B. 284)



Section 67.2687 Notice of commencement of service, when.

Effective 28 Aug 2007

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.2687. Notice of commencement of service, when. — An entity holding a video service authorization shall provide notice to each political subdivision with jurisdiction in any locality at least ten days before commencing video service in the political subdivision's jurisdiction.

(L. 2007 S.B. 284)



Section 67.2689 Fee authorized, amount.

Effective 28 Aug 2007

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.2689. Fee authorized, amount. — 1. A franchise entity may collect a video service provider fee equal to not more than five percent of the gross revenues from each video service provider providing video service in the geographic area of such franchise entity. The video service provider fee shall apply equally to all video service providers within the geographic area of a franchise entity.

2. Except as otherwise expressly provided in sections 67.2675 to 67.2714, neither a franchise entity nor any other political subdivision shall demand any additional fees, licenses, gross receipt taxes, or charges on the provision of video services by a video service provider and shall not demand the use of any other calculation method.

3. All video service providers providing service in the geographic area of a franchise entity shall pay the video service provider fee at the same percent of gross revenues as had been assessed on the incumbent cable operator by the franchise entity immediately prior to the date of enactment of sections 67.2675 to 67.2714, and such percentage shall continue to apply until the date that the incumbent cable operator's franchise existing at that time expires or would have expired if it had not been terminated pursuant to sections 67.2675 to 67.2714. The franchise entity shall notify the applicant for a video service authorization of the applicable gross revenue fee percentage within thirty days of the date notice of the applicant is provided.

4. Not more than once per calendar year after the date that the incumbent cable operator's franchise existing on August 28, 2007, expires or would have expired if it had not been terminated pursuant to sections 67.2675 to 67.2714, or in any political subdivision where no franchise applied on the date of enactment of sections 67.2675 to 67.2714, no more than once per calendar year after the video service provider fee was initially imposed, a franchise entity, may, upon ninety days notice to all video service providers, elect to adjust the amount of the video service provider fee subject to state and federal law, but in no event shall such fee exceed five percent of a video service provider's gross revenue.

5. The video service provider fee shall be paid to each franchise entity requiring such fee on or before the last day of the month following the end of each calendar quarter and shall be calculated as a percentage of gross revenues, as defined under section 67.2677. Any payment made pursuant to subsection 8 of section 67.2703 shall be made at the same time as the payment of the video service provider fee.

6. Any video service provider may identify and collect the amount of the video service provider fee and collect any support under subsection 8 of section 67.2703 as separate line items on subscriber bills.

(L. 2007 S.B. 284)



Section 67.2691 Audits authorized — availability of records, expenses — cause of action for disputes, procedure.

Effective 28 Aug 2007

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.2691. Audits authorized — availability of records, expenses — cause of action for disputes, procedure. — 1. A franchise entity shall have the authority to audit any video service provider, which provides video service to subscribers within the geographic area of the franchise entity, not more than once per calendar year.

2. A video service provider shall, upon request of the franchise entity conducting an audit, make available at the location where such records are kept in the normal course of business for inspection by the franchise entity all records pertaining to gross revenues received from the provision of video services provided to consumers located within the geographic area of the franchise entity.

3. Any expenses incurred by a franchise entity in conducting an audit of an entity holding a video service authorization shall be paid by the franchise entity.

4. Any suit with respect to a dispute arising out of or relating to the amount of the video service provider fee allegedly due to a franchise entity under section 67.2689 shall be filed by the franchise entity seeking to recover an additional amount alleged to be due, or by a video service provider seeking a refund of an alleged overpayment, in a court of competent jurisdiction within two years following the end of the quarter to which the disputed amount relates. Any payment that is not challenged by a franchise entity within two years after it is paid or remitted shall be deemed accepted in full payment by the franchise entity.

5. A franchise entity shall not employ, appoint, or retain any person or entity for compensation that is dependent in any manner upon the outcome of an audit of a holder of video service authorization, including, without limitation, the audit findings or the recovery of fees or other payment by the municipality or county. A person may not solicit or accept compensation dependent in any manner upon the outcome of any such audit, including, without limitation, the audit findings or the recovery of fees or other payment by the political subdivision or video service provider.

6. A video service provider shall not be required to retain financial records associated with the payment of the video service provider fee for longer than three years following the end of the quarter to which such payment relates, unless a franchise entity has commenced a dispute regarding such payment in accordance with this section.

(L. 2007 S.B. 284)



Section 67.2692 Customer service requirements — definitions — inquiries, process for handling — toll-free number to be maintained — filing of complaints.

Effective 28 Aug 2007

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.2692. Customer service requirements — definitions — inquiries, process for handling — toll-free number to be maintained — filing of complaints. — 1. For purposes of this section, the following terms shall mean:

(1) "Normal business hours", those hours during which most similar businesses in the community are open to serve customers. In all cases the term normal business hours must include some evening hours at least one night per or some weekend hours;

(2) "Normal operating conditions", those service conditions which are within the control of the video service provider. Those conditions which are not within the control of the video service provider include, but are not limited to, natural disasters, civil disturbances, power outages, telephone network outages, and severe or unusual weather conditions. Those conditions which are ordinarily within the control of the video service provider include, but are not limited to, special promotions, pay-per-view events, rate increases, regular peak or seasonal demand periods, and maintenance or upgrade of the video system;

(3) "Service interruption", the loss of picture or sound on one or more video channels.

2. Upon ninety days' notice, a franchise entity may require a video service provider to adopt the following customer service requirements:

(1) The video service provider will maintain a local, toll-free or collect call telephone access line which may be available to its subscribers twenty-four hours a day, seven days a week;

(2) The video service provider shall have trained company representatives available to respond to customer telephone inquiries during normal business hours;

(3) After normal business hours, the access line may be answered by a service or an automated response system, including an answering machine. Inquiries received after normal business hours shall be responded to, by a trained company representative, on the next business day;

(4) Under normal operating conditions, telephone answer time by a customer representative, including wait time, shall not exceed thirty seconds when the connection is made. If the call needs to be transferred, transfer time shall not exceed thirty seconds. These standards shall be met no less than ninety percent of the time under normal operating conditions, measured on a quarterly basis;

(5) The operator will not be required to acquire equipment or perform surveys to measure compliance with the telephone answering standards provided under subdivisions (1) to (4) of this subsection, unless a historical record of complaints indicates a clear failure to comply;

(6) Under normal operating conditions, the customer will receive a busy signal less than three percent of the time;

(7) Customer service center and bill payment locations shall be open at least during normal business hours and shall be conveniently located;

(8) Under normal operating conditions, each of the following four standards shall be met no less than ninety-five percent of the time measured on a quarterly basis:

(a) Standard installations shall be performed within seven business days after an order has been placed. "Standard" installations* are those that are located up to one hundred and twenty-five feet from the existing distribution system;

(b) Excluding conditions beyond the control of the operator, the video service provider shall begin working on service interruptions promptly and in no event later than twenty-four hours after the interruption becomes known. The video service provider must begin actions to correct other service problems the next business day after notification of the service problem;

(c) The appointment window alternatives for installations, service calls, and other installation activities will be either a specific time or, at maximum, a four-hour time block during normal business hours. The operator may schedule service calls and other installation activities outside of normal business hours for the express convenience of the customer;

(d) A video service provider shall not cancel an appointment with a customer after the close of business on the business day prior to the scheduled appointment;

(e) If a video service provider's representative is running late for an appointment with a customer and will not be able to keep the appointment as scheduled, the customer must be contacted. The appointment shall be rescheduled, as necessary, at a time which is convenient for the customer;

(9) Refund checks shall be issued promptly, but no later than either:

(a) The customer's next billing cycle following resolution of the request or thirty days, which ever is earlier; or

(b) The return of the equipment supplied by the video service provider if the service is terminated;

(10) Credits for service shall be issued no later than the customer's next billing cycle following the determination that a credit is warranted.

3. An agency of the state of Missouri shall not have the power to enact or adopt customer service requirements specifically applicable to the provision of video service.

4. A video service provider shall implement an informal process for handling inquiries from franchise entities and customers concerning billing issues, service issues, and other complaints. In the event an issue is not resolved through this informal process, a franchising entity may request a confidential nonbinding mediation with the video service provider, with the costs of such mediation to be shared equally between the franchising entity and the video service provider.

5. Each video service provider shall maintain a local or toll-free telephone number for customer service contact.

6. (1) In the case of repeated, willful, and material violations of the provisions of this section by a video service provider, a franchise entity may file a complaint on behalf of a resident harmed by such violations with the administrative hearing commission seeking an order revoking the video service provider's franchise for that political subdivision. A franchise entity or a video service provider may appeal any determination made by the administrative hearing commission under this section to a court of competent jurisdiction, which shall have the power to review the decision de novo.

(2) No franchise entity shall file a complaint seeking revocation unless the video service provider has been given sixty days' notice by the franchise entity to cure alleged breaches, but has failed to do so.

(L. 2007 S.B. 284)

*Word "installation" appears in original rolls.



Section 67.2693 Report to be issued by the public service commission, contents.

Effective 28 Aug 2007

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.2693. Report to be issued by the public service commission, contents. — The public service commission shall, no later than August 28, 2008, and annually thereafter for the next three years, issue a report regarding developments resulting from the implementation of sections 67.2675 to 67.2714 and shall make such recommendations to the general assembly as it deems appropriate to benefit consumers. The commission shall conduct proceedings as it deems appropriate to prepare its report, including receiving comments from members of the public.

(L. 2007 S.B. 284)



Section 67.2694 Confidentiality of subscriber information.

Effective 28 Aug 2007

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.2694. Confidentiality of subscriber information. — Video service providers shall not disclose the name or address of a subscriber for commercial gain to be used in mailing lists or for other commercial purposes not reasonably related to the conduct of the businesses of the video service provider or its affiliates, as required under 47 U.S.C. Section 551, including all notice requirements. Video service providers shall provide an address and telephone number for a local subscriber to use without toll charge to prevent disclosure of the subscriber's name or address.

(L. 2007 S.B. 284)



Section 67.2695 Immunity of political subdivisions, when — indemnification, when — exceptions.

Effective 28 Aug 2007

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.2695. Immunity of political subdivisions, when — indemnification, when — exceptions. — 1. An entity holding a video service authorization shall, at its sole cost and expense, indemnify, hold harmless, and defend a political subdivision, its officials, boards, board members, commissions, commissioners, agents, and employees, against any and all claims, suits, causes of action, proceedings, and judgments for damages or equitable relief arising out of:

(1) The construction, maintenance, or operation of its video service network;

(2) Copyright infringements or a failure by an entity holding a video service authorization to secure consents from the owners, authorized distributors, or licensees of programs to be delivered by the video service network.

2. Any indemnification provided in subsection 1 of this section shall include, but not be limited to, the political subdivision's reasonable attorneys' fees incurred in defending against any such claim, suit, or proceeding prior to the entity holding the video service authorization assuming such defense. The political subdivision shall notify the entity holding the video service authorization of claims and suits within seven business days of its actual knowledge of the existence of such claim, suit, or proceeding. Failure to provide such notice shall relieve the entity holding the video service authorization of its obligations under this section. Once the entity holding the video service authorization assumes the defense of any such action, the political subdivision may, at its option, continue to participate in the defense at its own expense.

3. The obligation to indemnify, hold harmless, and defend contained in subsections 1 and 2 of this section shall not apply to any claim, suit, or cause of action related to the provision of public, educational, and governmental channels or programming or to emergency interrupt service announcements.

(L. 2007 S.B. 284)



Section 67.2701 Transferability of authorizations, procedure.

Effective 28 Aug 2007

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.2701. Transferability of authorizations, procedure. — A video service authorization is fully transferable, with respect to one or more political subdivisions covered by such authorization, to any successor-in-interest to the holder whether such successor-in-interest arises through merger, sale, assignment, restructuring, change of control, or any other type of transaction. A notice of transfer shall be promptly filed with the public service commission and the affected political subdivisions upon completion of such transfer, but neither the public service commission nor any political subdivision shall have any authority to review or require approval of any transfer of a video service authorization, regardless of whether the transfer arises through merger, sale, assignment, restructuring, change of control, or any other type of transaction.

(L. 2007 S.B. 284)



Section 67.2703 Designation of noncommercial channels authorized, when — PEG channels, requirements.

Effective 28 Aug 2007

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.2703. Designation of noncommercial channels authorized, when — PEG channels, requirements. — 1. A franchise entity may require a video service provider providing video service in such franchise entity to designate up to three channels for noncommercial public, educational, or governmental "PEG" use if such franchise entity has a population of at least fifty thousand, and up to two PEG channels if such franchise entity has a population of less than fifty thousand; provided, however, that a PEG channel that is shared among multiple political subdivisions served by a common headend on the effective date may continue to be shared among those political subdivisions served by that headend. Such limits shall constitute the total number of PEG channels that may be designated on all video service networks that share a common headend, regardless of the number of franchise entities or other political subdivisions served by such headend. The video service provider may provide such channels on any service tier that is purchased by more than fifty percent of its customers. All video service providers serving a political subdivision shall be required to provide the same number of PEG access channels as the incumbent video service provider existing on the date of enactment of sections 67.2675 to 67.2714.

2. Notwithstanding any franchise or ordinance granted by a franchise entity prior to the date of enactment of sections 67.2675 to 67.2714, this section, rather than the franchise or ordinance, shall apply to the designation of PEG access channels by an incumbent cable operator operating under such franchise or ordinance; provided, however, that if such franchise or ordinance requires more PEG access channels than the applicable limit specified in subsection 1 of this section, the requirement in the franchise or ordinance shall apply in lieu of such limit; provided further, that the incumbent cable operator may nonetheless be required to activate additional PEG channel or channels, up to such limit, to the extent the political subdivision certifies that such additional channel or channels will be substantially utilized, as defined in subsection 4 of this section.

3. Any PEG channel designated pursuant to this section that is not substantially utilized, as defined in subsection 4 of this section, by the franchise entity shall no longer be made available to the franchise entity, but may be programmed at the video service provider's discretion. At such time as the governing body of a franchising entity makes a finding and certifies that a channel that has been reclaimed by a video service provider under this subsection will be substantially utilized, the video service provider shall restore the reclaimed channel within one hundred * twenty days, but shall be under no obligation to carry that channel on any specific tier.

4. For purposes of this section, a PEG channel shall be considered "substantially utilized" when forty hours per week are locally programmed on that channel for at least three consecutive months. In determining whether a PEG channel is substantially utilized, a program may be counted not more than four times during a calendar week.

5. Except as provided in this section, a franchise entity or political subdivision may not require a video service provider to provide any funds, services, programming, facilities, or equipment related to public, educational, or governmental use of channel capacity. The operation of any PEG access channel provided pursuant to this section and the production of any programming that appears on each such channel shall be the sole responsibility of the franchise entity or its duly appointed agent receiving the benefit of such channel, and the video service provider shall bear only the responsibility for the transmission of the programming on each such channel to subscribers.

6. The franchise entity must ensure that all transmissions of content and programming provided by or arranged by it to be transmitted over a PEG channel by a video service provider are delivered and submitted to the video service provider in a manner or form that is capable of being accepted and transmitted by such video service provider holder over its network without further alteration or change in the content or transmission signal, and which is compatible with the technology or protocol utilized by the video service provider to deliver its video services.

7. The franchise entity shall make the programming of any PEG access channel available to all video service providers in such franchise entity in a nondiscriminatory manner. Each video service provider shall be responsible for providing the connectivity to the franchise entity's or its duly appointed agent's PEG access channel distribution points existing as of effective date of enactment of sections 67.2675 to 67.2714. Where technically necessary and feasible, video service providers in the same franchise entity shall use reasonable efforts and shall negotiate in good faith to interconnect their video service networks on mutually acceptable rates, terms, and conditions for the purpose of transmitting PEG programming within such franchise entity. A video service provider shall have no obligation to provide such interconnection to a new video service provider at more than one point per headend, regardless of the number of franchise entities or other political subdivisions served by such headend. The video service provider requesting interconnection shall be responsible for any costs associated with such interconnection, including signal transmission from the origination point to the point of interconnection. Interconnection may be accomplished by direct cable microwave link, satellite, or other reasonable method of connection acceptable to the person providing the interconnect.

8. (1) The obligation of an incumbent cable operator to provide monetary and other support for PEG access facilities contained in a franchise existing on August 28, 2007, shall continue until the term of the franchise would have expired if it had not been terminated pursuant to sections 67.2675 to 67.2714 or until January 1, 2012, whichever is earlier.

(2) Each video service provider providing video service in a political subdivision shall have the same obligation to support PEG access facilities as the incumbent cable operator with the most subscribers in such political subdivision as of the date of enactment of sections 67.2675 to 67.2714. To the extent such incumbent cable operator provides such support in the form of a percentage of gross revenue or a per-subscriber fee, any other video service provider shall pay the same percentage of gross revenue or per-subscriber fee as the incumbent cable operator. To the extent the incumbent cable operator provides such support in the form of a lump sum payment without an offset to its gross receipts fee, any other video service provider shall be responsible for a pro rata share of such payment made by the incumbent cable operator after the date on which the other video service provider commences service in a particular political subdivision, based on its proportion of video service customers in such political subdivision. To the extent the incumbent cable operator provides such support on an in-kind basis after the date on which the other video service provider commences service in a particular political subdivision, any other video service provider shall pay the political subdivision a sum equal to the pro rata amount of the fair market value of such support based on its proportion of video service customers in such political subdivision.

(3) For purposes of this section, the proportion of video service customers of a video service provider shall be determined based on the relative number of subscribers as of the end of the prior calendar year as reported by all incumbent cable operators and holders of video service authorizations. A franchising entity acting under this subsection shall notify a video service provider of the amount of such fee on an annual basis, beginning one year after issuance of the video service authorization.

9. Neither the public service commission nor any political subdivision may require a video service provider to provide any institutional network or equivalent capacity on its video service network. The obligation of an incumbent cable operator to provide such network or capacity contained in a franchise existing on August 28, 2007, shall continue until the term of the franchise would have expired had it not been terminated pursuant to sections 67.2676** to 67.2714, or until January 1, 2009, whichever is earlier, and shall be limited to providing the network as is on August 28, 2007.

(L. 2007 S.B. 284)

*Word "and" appears in original rolls.

**Section 67.2676 does not exist.



Section 67.2705 Discrimination prohibited — defense to alleged violation — annual report required — waiver permitted, when.

Effective 28 Aug 2007

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.2705. Discrimination prohibited — defense to alleged violation — annual report required — waiver permitted, when. — 1. A video service provider shall not deny access to service to any group of potential residential subscribers because of the race or income of the residents in the local area in which the group resides.

2. It is a defense to an alleged violation of subsection 1 of this section if the video service provider has met either of the following conditions:

(1) Within three years of the date it began providing video service under the provisions of sections 67.2675 to 67.2714, at least twenty-five percent of the households with access to the provider's video service are low-income households; or

(2) Within five years of the date it began providing video service under the provisions of sections 67.2675 to 67.2714 at least thirty percent of the households with access to the provider's video service are low-income households.

3. If a video service provider is using telecommunication facilities to provide video service and has more than one million telecommunication access lines in this state, the provider shall provide access to its video service to a number of households equal to at least twenty-five percent of the households in the provider's telecommunications service area in the state within three years of the date it began providing video service pursuant to authorization under sections 67.2675 to 67.2714 and to not less than fifty percent of such households within six years. A video service provider is not required to meet the fifty percent requirement provided in this subsection until two years after at least thirty percent of the households with access to the provider's video service subscribe to the service for six consecutive months.

4. Each provider described in subsection 3 of this section shall file an annual report with the franchising entities in which each provider provides service and the public service commission regarding the progress that has been made toward compliance with the provisions of subsection 3 of this section.

5. Except for satellite service, a video service provider may satisfy the requirements of this section through the use of alternate technology that offers service, functionality, and content which is demonstrably similar to that provided through the provider's video service network and may include a technology that does not require the use of any public right-of-way. The technology utilized to comply with the requirements of this section shall include local public, education, and government channels as required under section 67.2703 and messages over the emergency alert system as required under section 67.2683.

6. A video service provider may apply to the public service commission for a waiver of or an extension of time to meet the requirements of this section if one or more of the following apply:

(1) The inability to obtain access to public and private rights-of-way under reasonable terms and conditions;

(2) Developments or buildings not being subject to competition because of existing exclusive service arrangements;

(3) Developments or buildings being inaccessible using reasonable technical solutions under commercially reasonable terms and conditions;

(4) Natural disasters; or

(5) Factors beyond the control of the video service provider.

7. The public service commission may grant the waiver or extension only if the provider has made substantial and continuous effort to meet the requirements of this section. If an extension is granted, the public service commission shall establish a new compliance deadline. If a waiver is granted, the public service commission shall specify the requirement or requirements waived.

8. Notwithstanding any other provision of sections 67.2675 to 67.2714, a video service provider using telephone facilities to provide video service shall not be obligated to provide such service outside the provider's existing telephone exchange boundaries.

9. Except as otherwise provided in sections 67.2675 to 67.2714, a video service provider shall not be required to comply with, and a franchising entity may not impose or enforce, any mandatory build-out or deployment provisions, schedules, or requirements except as required by this section.

10. Any franchising entity in which a video service provider operates may file a complaint in a court of competent jurisdiction alleging a violation of subsection 1 or 3 of this section. The court shall act on such complaint in accordance with section 67.2711.

(L. 2007 S.B. 284)



Section 67.2707 Regulation of providers — political subdivisions prohibited from imposing certain regulations.

Effective 28 Aug 2007

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.2707. Regulation of providers — political subdivisions prohibited from imposing certain regulations. — 1. A video service provider shall be subject to the provisions of sections 67.1830 to 67.1846 and chapter 229 and shall also be subject to the provisions of section 227.240 applying to cable television companies, and to all reasonable police power-based regulations of a political subdivision regarding the placement, screening, and relocation of facilities, including, but not limited to:

(1) Requirements that the video service provider provide landscaping to screen the placement of cabinets or structures from public view consistent with the location chosen;

(2) Requirements that the video service provider contact the nearby property owners to communicate what work will be done and when;

(3) Requiring alternate placement of facilities, or prescribing the time, method, and manner of such placement, when it is necessary to protect the public right-of-way or the safety of the public, notwithstanding the provisions of sections 67.1830 to 67.1846;

(4) Requirements that cabinets be removed or relocated at the expense of the video service provider when necessary to accommodate construction, improvement, or maintenance of streets or other public works, excluding minor beautification projects.

2. A political subdivision may not impose the following regulations on video service providers:

(1) Requirements that particular business offices or portions of a video service network be located in the political subdivision;

(2) Requirements for political subdivision approval of transfers of ownership or control of the business or assets of a video service provider's business, except that a political subdivision may require that such entity maintain current point-of-contact information and provide notice of a transfer within a reasonable time; and

(3) Requirements concerning the provisioning of or quality of customer services, facilities, equipment or goods in-kind for use by the political subdivision or any other video service provider or public utility.

(L. 2007 S.B. 284)



Section 67.2709 National Electric Safety Code, compliance with required.

Effective 28 Aug 2007

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.2709. National Electric Safety Code, compliance with required. — Every holder of a video service authorization shall, with respect to its construction practices and installation of equipment, comply with all applicable sections of the National Electric Safety Code.

(L. 2007 S.B. 284)



Section 67.2711 Noncompliance, effect of.

Effective 28 Aug 2007

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.2711. Noncompliance, effect of. — In the event a video service provider is found by a court of competent jurisdiction to be in noncompliance with the requirements of sections 67.2675 to 67.2714, the court shall issue an order to the video service provider directing a cure for such noncompliance within a specified reasonable period of time. If the video service provider meets the requirements of the provisions of sections 67.2675 to 67.2714 within the court-ordered period of time, the court shall dismiss the claim of noncompliance.

(L. 2007 S.B. 284)



Section 67.2714 Effective date.

Effective 28 Aug 2007

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.2714. Effective date. — Sections 67.2675 to 67.2714 shall apply to any franchise in effect on August 28, 2007, to the extent specifically provided in sections 67.2675 to 67.2714.

(L. 2007 S.B. 284)



Section 67.2725 Notice required for public meeting on tax increases, eminent domain, creation of certain districts, and certain redevelopment plans.

Effective 28 Aug 2010

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.2725. Notice required for public meeting on tax increases, eminent domain, creation of certain districts, and certain redevelopment plans. — For any public meeting where a vote of the governing body is required to implement a tax increase, or with respect to a retail development project when the governing body votes to utilize the power of eminent domain, create a transportation development district or a community improvement district, or approve a redevelopment plan that pledges public funds as financing for the project or plan, the governing body of any county, city, town, or village, or any entity created by such county, city, town, or village, shall give notice conforming with all the requirements of subsection 1 of section 610.020 at least four days before such entity may vote on such issues, exclusive of weekends and holidays when the facility is closed; provided that this section shall not apply to any votes or discussion related to proposed ordinances which require a minimum of two separate readings on different days for their passage. The provisions of subsection 4 of section 610.020 shall not apply to any matters that are subject to the provisions of this section. No vote shall occur until after a public meeting on the matter at which parties in interest and citizens shall have an opportunity to be heard. If the notice required under this section is not properly given, no vote on such issues shall be held until proper notice has been provided under this section. Any legal action challenging the notice requirements provided herein shall be filed within thirty days of the subject meeting, or such meeting shall be deemed to have been properly noticed and held. For the purpose of this section, a tax increase shall not include the setting of the annual tax rates provided for under sections 67.110 and 137.055.

(L. 2010 H.B. 1444 merged with S.B. 851)



Section 67.2800 Citation of law — definitions — projects subject to municipal ordinances and regulations.

Effective 28 Aug 2010

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.2800. Citation of law — definitions — projects subject to municipal ordinances and regulations. — 1. Sections 67.2800 to 67.2835 shall be known and may be cited as the "Property Assessment Clean Energy Act".

2. As used in sections 67.2800 to 67.2835, the following words and terms shall mean:

(1) "Assessment contract", a contract entered into between a clean energy development board and a property owner under which the property owner agrees to pay an annual assessment for a period of up to twenty years in exchange for financing of an energy efficiency improvement or a renewable energy improvement;

(2) "Authority", the state environmental improvement and energy resources authority established under section 260.010;

(3) "Bond", any bond, note, or similar instrument issued by or on behalf of a clean energy development board;

(4) "Clean energy conduit financing", the financing of energy efficiency improvements or renewable energy improvements for a single parcel of property or a unified development consisting of multiple adjoining parcels of property under section 67.2825;

(5) "Clean energy development board", a board formed by one or more municipalities under section 67.2810;

(6) "Energy efficiency improvement", any acquisition, installation, or modification on or of publicly or privately owned property designed to reduce the energy consumption of such property, including but not limited to:

(a) Insulation in walls, roofs, attics, floors, foundations, and heating and cooling distribution systems;

(b) Storm windows and doors, multiglazed windows and doors, heat-absorbing or heat-reflective windows and doors, and other window and door improvements designed to reduce energy consumption;

(c) Automatic energy control systems;

(d) Heating, ventilating, or air conditioning distribution system modifications and replacements;

(e) Caulking and weatherstripping;

(f) Replacement or modification of lighting fixtures to increase energy efficiency of the lighting system without increasing the overall illumination of the building unless the increase in illumination is necessary to conform to applicable state or local building codes;

(g) Energy recovery systems; and

(h) Daylighting systems;

(7) "Municipality", any county, city, or incorporated town or village of this state;

(8) "Project", any energy efficiency improvement or renewable energy improvement;

(9) "Property assessed clean energy local finance fund", a fund that may be established by the authority for the purpose of making loans to clean energy development boards to establish and maintain property assessed clean energy programs;

(10) "Property assessed clean energy program", a program established by a clean energy development board to finance energy efficiency improvements or renewable energy improvements under section 67.2820;

(11) "Renewable energy improvement", any acquisition and installation of a fixture, product, system, device, or combination thereof on publicly or privately owned property that produces energy from renewable resources, including, but not limited to photovoltaic systems, solar thermal systems, wind systems, biomass systems, or geothermal systems.

3. All projects undertaken under sections 67.2800 to 67.2835 are subject to the applicable municipality's ordinances and regulations, including but not limited to those ordinances and regulations concerning zoning, subdivision, building, fire safety, and historic or architectural review.

(L. 2010 H.B. 1692, et al.)



Section 67.2805 Rulemaking authority.

Effective 28 Aug 2010

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.2805. Rulemaking authority. — 1. The authority may, as needed, promulgate administrative rules and regulations relating to the following:

(1) Guidelines and specifications for administering the property assessed clean energy local finance fund; and

(2) Any clarification to the definitions of energy efficiency improvement and renewable energy improvement as the authority may determine is necessary or advisable.

2. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly under chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2010, shall be invalid and void.

(L. 2010 H.B. 1692, et al.)



Section 67.2810 Clean energy development boards may be formed, members, powers of board — annual report — limitation on certain legal actions.

Effective 28 Aug 2010

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.2810. Clean energy development boards may be formed, members, powers of board — annual report — limitation on certain legal actions. — 1. One or more municipalities may form clean energy development boards for the purpose of exercising the powers described in sections 67.2800 to 67.2835. Each clean energy development board shall consist of not less than three members, as set forth in the ordinance or order establishing the clean energy development board. Members shall serve terms as set forth in the ordinance or order establishing the clean energy development board and shall be appointed:

(1) If only one municipality is participating in the clean energy development board, by the chief elected officer of the municipality with the consent of the governing body of the municipality; or

(2) If more than one municipality is participating, in a manner agreed to by all participating municipalities.

2. A clean energy development board shall be a political subdivision of the state and shall have all powers necessary and convenient to carry out and effectuate the provisions of sections 67.2800 to 67.2835, including but not limited to the following:

(1) To adopt, amend, and repeal bylaws, which are not inconsistent with sections 67.2800 to 67.2835;

(2) To adopt an official seal;

(3) To sue and be sued;

(4) To make and enter into contracts and other instruments with public and private entities;

(5) To accept grants, guarantees, and donations of property, labor, services, and other things of value from any public or private source;

(6) To employ or contract for such managerial, legal, technical, clerical, accounting, or other assistance it deems advisable;

(7) To levy and collect special assessments under an assessment contract with a property owner and to record such special assessments as a lien on the property;

(8) To borrow money from any public or private source and issue bonds and provide security for the repayment of the same;

(9) To finance a project under an assessment contract;

(10) To collect reasonable fees and charges in connection with making and servicing assessment contracts and in connection with any technical, consultative, or project assistance services offered;

(11) To invest any funds not required for immediate disbursement in obligations of the state of Missouri or of the United States or any agency or instrumentality thereof, or in bank certificates of deposit; provided, however, the limitations on investments provided in this subdivision shall not apply to proceeds acquired from the sale of bonds which are held by a corporate trustee; and

(12) To take whatever actions necessary to participate in and administer a clean energy conduit financing or a property assessed clean energy program.

3. No later than July first of each year, the clean energy development board shall file with each municipality that participated in the formation of the clean energy development board and with the director of the department of natural resources an annual report for the preceding calendar year that includes:

(1) A brief description of each project financed by the clean energy development board during the preceding calendar year, which shall include the physical address of the property, the name or names of the property owner, an itemized list of the costs of the project, and the name of any contractors used to complete the project;

(2) The amount of assessments due and the amount collected during the preceding calendar year;

(3) The amount of clean energy development board administrative costs incurred during the preceding calendar year;

(4) The estimated cumulative energy savings resulting from all energy efficiency improvements financed during the preceding calendar year; and

(5) The estimated cumulative energy produced by all renewable energy improvements financed during the preceding calendar year.

4. No lawsuit to set aside the formation of a clean energy development board or to otherwise question the proceedings related thereto shall be brought after the expiration of sixty days from the effective date of the ordinance or order creating the clean energy development board. No lawsuit to set aside the approval of a project, an assessment contract, or a special assessment levied by a clean energy development board, or to otherwise question the proceedings related thereto shall be brought after the expiration of sixty days from the date that the assessment contract is executed.

(L. 2010 H.B. 1692, et al.)



Section 67.2815 Assessment contract or levy of special assessment, requirements — maximum assessment — assessment to be a lien, when — right of first refusal, when.

Effective 28 Aug 2010

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.2815. Assessment contract or levy of special assessment, requirements — maximum assessment — assessment to be a lien, when — right of first refusal, when. — 1. A clean energy development board shall not enter into an assessment contract or levy or collect a special assessment for a project without making a finding that there are sufficient resources to complete the project and that the estimated economic benefit expected from the project during the financing period is equal to or greater than the cost of the project.

2. An assessment contract shall be executed by the clean energy development board and the benefitted property owner or property owners and shall provide:

(1) A description of the project, including the estimated cost of the project and details on how the project will either reduce energy consumption or create energy from renewable sources;

(2) A mechanism for:

(a) Verifying the final costs of the project upon its completion; and

(b) Ensuring that any amounts advanced or otherwise paid by the clean energy development board toward costs of the project will not exceed the final cost of the project;

(3) An acknowledgment by the property owner that the property owner has received or will receive a special benefit by financing a project through the clean energy development board that equals or exceeds the total assessments due under the assessment contract;

(4) An agreement by the property owner to pay annual special assessments for a period not to exceed twenty years, as specified in the assessment contract;

(5) A statement that the obligations set forth in the assessment contract, including the obligation to pay annual special assessments, are a covenant that shall run with the land and be obligations upon future owners of such property; and

(6) An acknowledgment that no subdivision of property subject to the assessment contract shall be valid unless the assessment contract or an amendment thereof divides the total annual special assessment due between the newly subdivided parcels pro rata to the special benefit realized by each subdivided parcel.

3. The total special assessments levied against a property under an assessment contract shall not exceed the sum of the cost of the project, including any required energy audits and inspections, or portion thereof financed through the participation in a property assessed clean energy program or clean energy conduit financing, including the costs of any audits or inspections required by the clean energy development board, plus such administration fees, interest, and other financing costs reasonably required by the clean energy development board.

4. The clean energy development board shall provide a copy of each signed assessment contract to the local county assessor and county collector and shall cause a copy of such assessment contract to be recorded in the real estate records of the county recorder of deeds.

5. Special assessments agreed to under an assessment contract shall be a lien on the property against which it is assessed on behalf of the applicable clean energy development board from the date that each annual assessment under the assessment contract becomes due. Such special assessments shall be collected by the county collector in the same manner and with the same priority as ad valorem real property taxes. Once collected, the county collector shall pay over such special assessment revenues to the clean energy development board in the same manner in which revenues from ad valorem real property taxes are paid to other taxing districts. Such special assessments shall be collected as provided in this subsection from all subsequent property owners, including the state and all political subdivisions thereof, for the term of the assessment contract.

6. Any clean energy development board that contracts for outside administrative services to provide financing origination for a project shall offer the right of first refusal to enter into such a contract to a federally insured depository institution with a physical presence in Missouri upon the same terms and conditions as would otherwise be approved by the clean energy development board. Such right of first refusal shall not be applicable to the origination of any transaction that involves the issuance of bonds by the clean energy development board.

(L. 2010 H.B. 1692, et al.)



Section 67.2820 Program authorized, requirements — application process — audit may be required.

Effective 28 Aug 2010

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.2820. Program authorized, requirements — application process — audit may be required. — 1. Any clean energy development board may establish a property assessed clean energy program to finance energy efficiency improvements or renewable energy improvements. A property assessed clean energy program shall consist of a program whereby a property owner may apply to a clean energy development board to finance the costs of a project through annual special assessments levied under an assessment contract.

2. A clean energy development board may establish application requirements and criteria for project financing approval as it deems necessary to effectively administer such program and ration available funding among projects, including but not limited to requiring projects to meet certain energy efficiency standards.

3. Clean energy development boards shall ensure that any property owner approved by the board to participate in a property assessed clean energy program or clean energy conduit financing under sections 67.2800 to 67.2835 shall have good creditworthiness or shall otherwise be considered a low risk for failure to meet the obligations of the program or conduit financing.

4. A clean energy development board may require an initial energy audit conducted by a qualified home energy auditor as defined in subdivision (4) of subsection 1 of section 640.153 as a prerequisite to project financing through a property assessed clean energy program as well as inspections to verify project completion.

(L. 2010 H.B. 1692, et al.)



Section 67.2825 Alternative financing method.

Effective 28 Aug 2010

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.2825. Alternative financing method. — 1. In lieu of financing a project through a property assessed clean energy program, a clean energy development board may seek to finance any number of projects to be installed within a single parcel of property or within a unified development consisting of multiple adjoining parcels of property by participating in a clean energy conduit financing.

2. A clean energy conduit financing shall consist of the issuance of bonds under section 67.2830 payable from the special assessment revenues collected under an assessment contract with the property owner participating in the clean energy conduit financing and any other revenues pledged thereto.

(L. 2010 H.B. 1692, et al.)



Section 67.2830 Issuance of bonds.

Effective 28 Aug 2010

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.2830. Issuance of bonds. — 1. A clean energy development board may issue bonds payable from special assessment revenues generated by assessment contracts and any other revenues pledged thereto. The bonds shall be authorized by resolution of the clean energy development board, shall bear such date or dates, and shall mature at such time or times as the resolution shall specify, provided that the term of any bonds issued for a clean energy conduit financing shall not exceed twenty years. The bonds shall be in such denomination, bear interest at such rate, be in such form, be issued in such manner, be payable in such place or places, and be subject to redemption as such resolution may provide. Notwithstanding any provision to the contrary under this section, issuance of the bonds shall conform to the requirements of subsection 1 of section 108.170.

2. Any bonds issued under this section shall not constitute an indebtedness of the state or any municipality. Neither the state nor any municipality shall be liable on such bonds, and the form of such bonds shall contain a statement to such effect.

(L. 2010 H.B. 1692, et al.)



Section 67.2835 Allocation of state's residual share of certain bond limitation.

Effective 28 Aug 2010

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.2835. Allocation of state's residual share of certain bond limitation. — The director of the department of economic development is authorized to allocate the state's residual share, or any portion thereof, of the national qualified energy conservation bond limitation under Section 54D of the Internal Revenue Code of 1986, as amended, for any purposes described therein to the authority, any clean energy development board, the state, any political subdivision, instrumentality, or other body corporate and politic.

(L. 2010 H.B. 1692, et al.)



Section 67.3000 Definitions — contract submitted to department for certification — tax credit eligibility, procedure, requirements — rulemaking authority.

Effective 28 Aug 2013, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.3000. Definitions — contract submitted to department for certification — tax credit eligibility, procedure, requirements — rulemaking authority. — 1. As used in this section and section 67.3005, the following words shall mean:

(1) "Active member", an organization located in the state of Missouri which solicits and services sports events, sports organizations, and other types of sports-related activities in that community;

(2) "Applicant" or "applicants", one or more certified sponsors, endorsing counties, endorsing municipalities, or a local organizing committee, acting individually or collectively;

(3) "Certified sponsor" or "certified sponsors", a nonprofit organization which is an active member of the National Association of Sports Commissions;

(4) "Department", the Missouri department of economic development;

(5) "Director", the director of revenue;

(6) "Eligible costs" shall include:

(a) Costs necessary for conducting the sporting event;

(b) Costs relating to the preparations necessary for the conduct of the sporting event; and

(c) An applicant's pledged obligations to the site selection organization as evidenced by the support contract for the sporting event.

­­

­

(7) "Eligible donation", donations received, by a certified sponsor or local organizing committee, from a taxpayer that may include cash, publicly traded stocks and bonds, and real estate that will be valued and documented according to rules promulgated by the department. Such donations shall be used solely to provide funding to attract sporting events to this state;

(8) "Endorsing municipality" or "endorsing municipalities", any city, town, incorporated village, or county that contains a site selected by a site selection organization for one or more sporting events;

(9) "Joinder agreement", an agreement entered into by one or more applicants, acting individually or collectively, and a site selection organization setting out representations and assurances by each applicant in connection with the selection of a site in this state for the location of a sporting event;

(10) "Joinder undertaking", an agreement entered into by one or more applicants, acting individually or collectively, and a site selection organization that each applicant will execute a joinder agreement in the event that the site selection organization selects a site in this state for a sporting event;

(11) "Local organizing committee", a nonprofit corporation or its successor in interest that:

(a) Has been authorized by one or more certified sponsors, endorsing municipalities, or endorsing counties, acting individually or collectively, to pursue an application and bid on its or the applicant's behalf to a site selection organization for selection as the host of one or more sporting events; or

(b) With the authorization of one or more certified sponsors, endorsing municipalities, or endorsing counties, acting individually or collectively, executes an agreement with a site selection organization regarding a bid to host one or more sporting events;

(12) "Site selection organization", the National Collegiate Athletic Association (NCAA); an NCAA member conference, university, or institution; the National Association of Intercollegiate Athletics (NAIA); the United States Olympic Committee (USOC); a national governing body (NGB) or international federation of a sport recognized by the USOC; the United States Golf Association (USGA); the United States Tennis Association (USTA); the Amateur Softball Association of America (ASA); other major regional, national, and international sports associations, and amateur organizations that promote, organize, or administer sporting games or competitions; or other major regional, national, and international organizations that promote or organize sporting events;

(13) "Sporting event" or "sporting events", an amateur or Olympic sporting event that is competitively bid or is awarded by a site selection organization;

(14) "Support contract" or "support contracts", an event award notification, joinder undertaking, joinder agreement, or contract executed by an applicant and a site selection organization;

(15) "Tax credit" or "tax credits", a credit or credits issued by the department against the tax otherwise due under chapter 143 or 148, excluding withholding tax imposed under sections 143.191 to 143.265;

(16) "Taxpayer", any of the following individuals or entities who make an eligible donation:

(a) A person, firm, partner in a firm, corporation, or a shareholder in an S corporation doing business in the state of Missouri and subject to the state income tax imposed under chapter 143;

(b) A corporation subject to the annual corporation franchise tax imposed under chapter 147;

(c) An insurance company paying an annual tax on its gross premium receipts in this state;

(d) Any other financial institution paying taxes to the state of Missouri or any political subdivision of this state under chapter 148;

(e) An individual subject to the state income tax imposed under chapter 143;

(f) Any charitable organization which is exempt from federal income tax and whose Missouri unrelated business taxable income, if any, would be subject to the state income tax imposed under chapter 143.

2. An applicant may submit a copy of a support contract for a sporting event to the department. Within sixty days of receipt of the sporting event support contract, the department may review the applicant's support contract and certify such support contract if it complies with the requirements of this section. Upon certification of the support contract by the department, the applicant may be authorized to receive the tax credit under subsection 4 of this section.

3. No more than thirty days following the conclusion of the sporting event, the applicant shall submit eligible costs and documentation of the costs evidenced by receipts, paid invoices, or other documentation in a manner prescribed by the department.

4. No later than seven days following the conclusion of the sporting event, the department, in consultation with the director, may determine the total number of tickets sold at face value for such event. No later than sixty days following the receipt of eligible costs and documentation of such costs from the applicant as required in subsection 3 of this section, the department may issue a refundable tax credit to the applicant for the lesser of one hundred percent of eligible costs incurred by the applicant or an amount equal to five dollars for every admission ticket sold to such event. Tax credits authorized by this section may be claimed against taxes imposed by chapters 143 and 148 and shall be claimed within one year of the close of the taxable year for which the credits were issued. Tax credits authorized by this section may be transferred, sold, or assigned by filing a notarized endorsement thereof with the department that names the transferee, the amount of tax credit transferred, and the value received for the credit, as well as any other information reasonably requested by the department.

5. In no event shall the amount of tax credits issued by the department under subsection 4 of this section exceed three million dollars in any fiscal year.

6. An applicant shall provide any information necessary as determined by the department for the department and the director to fulfill the duties required by this section. At any time upon the request of the state of Missouri, a certified sponsor shall subject itself to an audit conducted by the state.

7. This section shall not be construed as creating or requiring a state guarantee of obligations imposed on an endorsing municipality under a support contract or any other agreement relating to hosting one or more sporting events in this state.

8. The department shall only certify an applicant's support contract for a sporting event in which the site selection organization has yet to select a location for the sporting event as of December 1, 2012. No support contract shall be certified unless the site selection organization has chosen to use a location in this state from competitive bids, at least one of which was a bid for a location outside of this state. Support contracts shall not be certified by the department after August 28, 2019, provided that the support contracts may be certified on or prior to August 28, 2019, for sporting events that will be held after such date.

9. The department may promulgate rules as necessary to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2013, shall be invalid and void.

(L. 2013 S.B. 10 & 25)

Sunset date 8-28-19, see § 67.3005

Termination date 9-01-20, see § 67.3005



Section 67.3005 Tax credit authorized, amount — application, approval — rulemaking authority — sunset date.

Effective 28 Aug 2013, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.3005. Tax credit authorized, amount — application, approval — rulemaking authority — sunset date. — 1. For all taxable years beginning on or after January 1, 2013, any taxpayer shall be allowed a credit against the taxes otherwise due under chapter 143, 147, or 148, excluding withholding tax imposed by sections 143.191 to 143.265, in an amount equal to fifty percent of the amount of an eligible donation, subject to the restrictions in this section. The amount of the tax credit claimed shall not exceed the amount of the taxpayer's state income tax liability in the tax year for which the credit is claimed. Any amount of credit that the taxpayer is prohibited by this section from claiming in a tax year shall not be refundable, but may be carried forward to any of the taxpayer's two subsequent taxable years.

2. To claim the credit authorized in this section, a certified sponsor or local organizing committee shall submit to the department an application for the tax credit authorized by this section on behalf of taxpayers. The department shall verify that the applicant has submitted the following items accurately and completely:

(1) A valid application in the form and format required by the department;

(2) A statement attesting to the eligible donation received, which shall include the name and taxpayer identification number of the individual making the eligible donation, the amount of the eligible donation, and the date the eligible donation was received; and

(3) Payment from the certified sponsor or local organizing committee equal to the value of the tax credit for which application is made.

­­

­

3. Tax credits issued under this section may be assigned, transferred, sold, or otherwise conveyed, and the new owner of the tax credit shall have the same rights in the credit as the taxpayer. Whenever a certificate is assigned, transferred, sold, or otherwise conveyed, a notarized endorsement shall be filed with the department specifying the name and address of the new owner of the tax credit or the value of the credit. In no event shall the amount of tax credits issued by the department under this section exceed ten million dollars in any fiscal year.

4. The department shall promulgate rules to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2013, shall be invalid and void.

5. Under section 23.253 of the Missouri sunset act:

(1) The provisions of the new program authorized under section 67.3000 and under this section shall automatically sunset six years after August 28, 2013, unless reauthorized by an act of the general assembly; and

(2) If such program is reauthorized, the program authorized under section 67.3000 and under this section shall automatically sunset twelve years after the effective date of the reauthorization of these sections; and

(3) Section 67.3000 and this section shall terminate on September first of the calendar year immediately following the calendar year in which the program authorized under these sections is sunset.

(L. 2013 S.B. 10 & 25)

Sunset date 8-28-19

Termination date 9-01-20



Section 67.4500 Definitions.

Effective 11 Jul 2011, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.4500. Definitions. — As used in sections 67.4500 to 67.4520, the following terms shall mean:

(1) "Authority", any county drinking water supply lake authority created by sections 67.4500 to 67.4520;

(2) "Conservation storage level", the target elevation established for a drinking water supply lake at the time of design and construction of such lake;

(3) "Costs", the sum total of all reasonable or necessary expenses incidental to the acquisition, construction, expansion, repair, alteration, and improvement of the project, including without limitation the following: the expense of studies and surveys; the cost of all lands, properties, rights, easements, and franchises acquired; land title and mortgage guaranty policies; architectural and engineering services; legal, organizational marketing, or other special services; provisions for working capital; reserves for principal and interest; and all other necessary and incidental expenses, including interest during construction on bonds issued to finance the project and for a period subsequent to the estimated date of completion of the project;

(4) "Project", recreation and tourist facilities and services, including, but not limited to, lakes, parks, recreation centers, restaurants, hunting and fishing reserves, historic sites and attractions, and any other facilities that the authority may desire to undertake, including the related infrastructure buildings and the usual and convenient facilities appertaining to any undertakings, and any extensions or improvements of any facilities, and the acquisition of any property necessary therefor, all as may be related to the development of a water supply source, recreational and tourist accommodations, and facilities;

(5) "Water commission", a water commission owning a reservoir formed pursuant to sections 393.700 to 393.770;

(6) "Watershed", the area that contributes or may contribute to the surface water of any lake as determined by the authority.

(L. 2011 H.B. 89)

Effective 7-11-11

CROSS REFERENCE:

Nonseverability clause, 640.099



Section 67.4505 Authority created, powers, purpose — income and property exempt from taxation — immunity from liability.

Effective 28 Aug 2012

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.4505. Authority created, powers, purpose — income and property exempt from taxation — immunity from liability. — 1. There is hereby created within any county of the third classification with a township form of government and with more than seven thousand two hundred but fewer than seven thousand three hundred inhabitants, and within any county of the second classification with more than seventy-five thousand but fewer than one hundred thousand inhabitants, a county drinking water supply lake authority, which shall be a body corporate and politic and a political subdivision of this state.

2. The authority may exercise the powers provided to it under section 67.4520 over the reservoir area encompassing any drinking water supply lake of one thousand five hundred acres or more, as measured at its conservation storage level, and within the lake's watershed.

3. It shall be the purpose of each authority to promote the general welfare and a safe drinking water supply through the construction, operation, and maintenance of a drinking water supply lake.

4. The income of the authority and all property at any time owned by the authority shall be exempt from all taxation or any assessments whatsoever to the state or of any political subdivision, municipality, or other governmental agency thereof.

5. No county in which an authority is organized shall be held liable in connection with the construction, operation, or maintenance of any project or program undertaken pursuant to sections 67.4500 to 67.4520, including any actions taken by the authority in connection with such project or program.

(L. 2011 H.B. 89, A.L. 2012 H.B. 1251)

CROSS REFERENCE:

Nonseverability clause, 640.099



Section 67.4510 Members, appointment.

Effective 11 Jul 2011, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.4510. Members, appointment. — A county drinking water supply lake authority shall consist of at least six but not more than thirty members, appointed as follows:

(1) Members of the water commission shall appoint all members to the authority, one-third of the initial members for a six-year term, one-third for a four-year term, and the remaining one-third for a two-year term, until a successor is appointed; provided that, if there is an odd number of members, the last person appointed shall serve a two-year term. Upon the expiration of each term, a successor shall be appointed for a six-year term;

(2) No person shall be appointed to serve on the authority unless he or she is a registered voter in the state for more than five years, a resident in the county where the water commission is located for more than five years, and over the age of twenty-five years. If any member moves outside such county, the seat shall be deemed vacant and a new member shall be appointed by the county commission to complete the unexpired term.

(L. 2011 H.B. 89)

Effective 7-11-11

CROSS REFERENCE:

Nonseverability clause, 640.099



Section 67.4515 Initial meeting, when — officers, executive director — surety bond requirements — conflict of interest.

Effective 11 Jul 2011, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.4515. Initial meeting, when — officers, executive director — surety bond requirements — conflict of interest. — 1. The water commission shall by resolution establish a date and time for the initial meeting of the authority.

2. At the initial meeting, and annually thereafter, the authority shall elect one of its members as chairman and one as vice chairman, and appoint a secretary and a treasurer who may be a member of the authority. If not a member of the authority, the secretary or treasurer shall receive compensation that shall be fixed from time to time by action of the authority. The authority may appoint an executive director who shall not be a member of the authority and who shall serve at its pleasure. If an executive director is appointed, he or she shall receive such compensation as shall be fixed from time to time by action of the authority. The authority may designate the secretary to act in lieu of the executive director. The secretary shall keep a record of the proceedings of the authority and shall be the custodian of all books, documents, and papers filed with the authority, the minute books or journal thereof, and its official seal. The secretary may cause copies to be made of all minutes and other records and documents of the authority and may give certificates under the official seal of the authority to the effect that the copies are true and correct copies, and all persons dealing with the authority may rely on such certificates. The authority, by resolution duly adopted, shall fix the powers and duties of its executive director as it may from time to time deem proper and necessary.

3. Each member of the authority shall execute a surety bond in the penal sum of fifty thousand dollars or, in lieu thereof, the chairman of the authority shall execute a blanket bond covering each member and the employees or other officers of the authority, each surety bond to be conditioned upon the faithful performance of the duties of the office or offices covered, to be executed by a surety company authorized to transact business in the state as surety, and to be approved by the attorney general and filed in the office of the secretary of state. The cost of each such bond shall be paid by the authority.

4. No authority member shall participate in any deliberations or decisions concerning issues where the authority member has a direct financial interest in contracts, property, supplies, services, facilities, or equipment purchased, sold, or leased by the authority. Authority members shall additionally be subject to the limitations regarding the conduct of public officials as provided in chapter 105.

(L. 2011 H.B. 89)

Effective 7-11-11

CROSS REFERENCE:

Nonseverability clause, 640.099



Section 67.4520 Powers of authority — transfer of property to authority, when — zoning and planning powers.

Effective 11 Jul 2011, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.4520. Powers of authority — transfer of property to authority, when — zoning and planning powers. — 1. The authority may:

(1) Acquire, own, construct, lease, and maintain recreational or water quality projects;

(2) Acquire, own, lease, sell, or otherwise dispose of interests in and to real property and improvements situated thereon and in personal property necessary to fulfill the purposes of the authority;

(3) Contract and be contracted with, and to sue and be sued;

(4) Accept gifts, grants, loans, or contributions from the federal government, the state of Missouri, political subdivisions, municipalities, foundations, other public or private agencies, individuals, partnerships, or corporations;

(5) Employ such managerial, engineering, legal, technical, clerical, accounting, advertising, stenographic, and other assistance as it may deem advisable. The authority may also contract with independent contractors for any of the foregoing assistance;

(6) Disburse funds for its lawful activities and fix salaries and wages of its employees;

(7) Fix rates, fees, and charges for the use of any projects and property owned, leased, operated, or managed by the authority;

(8) Adopt, alter, or repeal its own bylaws, rules, and regulations governing the manner in which its business may be transacted; however, said bylaws, rules, and regulations shall not exceed the powers granted to the authority by sections 67.4500 to 67.4520;

(9) Either jointly with a similar body, or separately, recommend to the proper departments of the government of the United States, or any state or subdivision thereof, or to any other body, the carrying out of any public improvement;

(10) Provide for membership in any official, industrial, commercial, or trade association, or any other organization concerned with such purposes, for receptions of officials or others as may contribute to the advancement of the authority and development therein, and for such other public relations activities as will promote the same, and such activities shall be considered a public purpose;

(11) Cooperate with municipalities and other political subdivisions as provided in chapter 70;

(12) Enter into any agreement with any other state, agency, authority, commission, municipality, person, corporation, or the United States, to effect any of the provisions contained in sections 67.4500 to 67.4520;

(13) Sell and supply water and construct, own, and operate infrastructure projects in areas within its jurisdiction, including but not limited to roads, bridges, water and sewer systems, and other infrastructure improvements;

(14) Issue revenue bonds in the same manner as provided under section 67.789; and

(15) Adopt tax increment financing within its boundaries in the same manner as provided under section 67.790.

2. The state or any political subdivision or municipal corporation thereof may in its discretion, with or without consideration, transfer or cause to be transferred to the authority or may place in its possession or control, by deed, lease, or other contract or agreement, either for a limited period or in fee, any property wherever situated.

3. The state or any political subdivision may appropriate, allocate, and expend such funds of the state or political subdivision for the benefit of the authority as are reasonable and necessary to carry out the provisions of sections 67.4500 to 67.4520.

4. The authority shall have the authority to exercise all zoning and planning powers that are granted to cities, towns, and villages under chapter 89, except that the authority shall not exercise such powers inside the corporate limits of any city, town, or village which has adopted a city plan under the laws of this state before August 28, 2011.

(L. 2011 H.B. 89)

Effective 7-11-11

CROSS REFERENCE:

Nonseverability clause, 640.099



Section 67.5000 District authorized.

Effective 28 Aug 2012

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.5000. District authorized. — A parks, trails, and greenways district may be created, incorporated, and managed pursuant to sections 67.5000 to 67.5038 and once created may exercise the powers given to that district pursuant to section 67.5006. A district shall include a county with a charter form of government and with more than six hundred thousand but fewer than seven hundred thousand inhabitants. Any recreation system or public parks system that exists within a district established pursuant to sections 67.5000 to 67.5038 shall remain in existence with the same powers and responsibilities it had prior to the establishment of such district. Nothing in sections 67.5000 to 67.5038 shall be construed in any manner to limit or prohibit:

(1) Later establishment or cessation of any park or recreation system provided by law; or

(2) Any powers and responsibilities of any park or recreation system provided by state law.

(L. 2012 H.B. 1504)



Section 67.5002 Name of district.

Effective 28 Aug 2012

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.5002. Name of district. — When a district authorized by section 67.5000 is created, it shall be a body corporate and a political subdivision of this state and the district shall be known as "______ Parks, Trails, and Greenways District". In that name, the district may sue and be sued, issue bonds and levy and collect taxes or fees pursuant to the limitations of sections 67.5000 to 67.5038.

(L. 2012 H.B. 1504)



Section 67.5004 Responsibilities of district, powers and responsibilities supplemental to other systems.

Effective 28 Aug 2012

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.5004. Responsibilities of district, powers and responsibilities supplemental to other systems. — Each district established pursuant to sections 67.5000 to 67.5033* shall be responsible for the planning, development, operation, and maintenance of a public system of interconnecting trails, open spaces, greenways, and parks throughout the county comprising such district, except as otherwise specifically provided for by statute. The powers and responsibilities of the district shall be supplemental to, but shall not be a substitute for, the powers and responsibilities of other parks and recreation systems located within the district or for the powers of other conservation and environmental regulatory agencies. Nothing in this section shall be interpreted to give any district the authority to regulate water quality, watershed, or land use issues in the county comprising the district.

(L. 2012 H.B. 1504)

*Section 67.5033 does not exist.



Section 67.5006 Powers of district.

Effective 28 Aug 2012

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.5006. Powers of district. — A parks, trails, and greenways district shall have the power to:

(1) Prepare or cause to be prepared and adopt a plan or plans for interconnecting systems of public trails, open spaces, greenways, and parks throughout the county comprising the district;

(2) Develop, supervise, improve, maintain, and take custody of an interconnecting system of public parks, trails, open spaces, greenways, and recreational facilities owned, operated, managed, or maintained by that district;

(3) Issue bonds, notes, or other obligations in furtherance of any power or duty of a district and to refund those bonds, notes, or obligations, as provided in sections 67.5032 to 67.5036;

(4) Contract with public and private entities, including other parks and recreation agencies, or individuals both within and without the state and shall have the power to contract with the United States or any agency thereof in furtherance of any power or duty of the district;

(5) Lease, purchase, own, hold, control, contract, and sell any and all rights in land, buildings, improvements, and any and all other real, personal, or property that is a combination of both; provided that, real property within a county may only be purchased by a district if a majority of the board members consent to that purchase;

(6) Receive property, both real and personal, or money that has been granted, donated, devised, or bequeathed to the district;

(7) Establish a separate district account into which all local sales taxes received from the director of the department of revenue and other funds received by that district shall be deposited;

(8) Establish and collect reasonable charges for the use of the facilities of the district;

(9) Maintain an office and staff at any place or places in this state as the district may designate and conduct its business and operations as is necessary to fulfill that district's duties, pursuant to sections 67.5000 to 67.5038; and

(10) Appoint, when the district board determines it is appropriate, advisory committees to assist the district board in the exercise of the power and duties vested in the district.

(L. 2012 H.B. 1504)



Section 67.5008 Ballot language.

Effective 28 Aug 2012

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.5008. Ballot language. — A question, in substantially the following form, may be submitted to the voters in each county authorized to establish a district:

­

­

(L. 2012 H.B. 1504)



Section 67.5010 Majority vote required.

Effective 28 Aug 2012

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.5010. Majority vote required. — If a majority of the votes cast by the qualified voters voting on the question submitted pursuant to section 67.5008 voted YES, then that district shall be deemed created. However, if a majority of the qualified voters cast NO votes, that district shall not be deemed created unless and until another question of whether to authorize the creation of a district and impose the one-tenth of one cent local sales tax is submitted to the qualified voters of that county and that question is approved by a majority of the qualified voters voting thereon.

(L. 2012 H.B. 1504)



Section 67.5012 Sale tax authorized in counties of district.

Effective 28 Aug 2012

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.5012. Sale tax authorized in counties of district. — The governing body of any county located within a district established pursuant to sections 67.5000 to 67.5038 is authorized to impose by order, ordinance, or otherwise a one-tenth of one cent local sales tax on all retail sales subject to taxation pursuant to sections 144.010 to 144.525 for the purpose of funding activities that are consistent with the powers and duties of a district, as set forth in section 67.5006. The tax authorized by this section shall be in addition to all other sales taxes allowed by law. The provisions of sections 32.085 and 32.087 shall apply to each local sales tax approved pursuant to sections 67.5000 to 67.5038. The question of whether to continue to impose the one-tenth of one cent local sales tax authorized under this section shall be submitted to the voters of the county every twenty-three years after the voters of that county approved the initial imposition of the tax.

(L. 2012 H.B. 1504)



Section 67.5014 Allocation of sales tax.

Effective 28 Aug 2012

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.5014. Allocation of sales tax. — The local sales tax authorized in section 67.5012 shall be collected and allocated in the district as follows:

(1) Forty-five percent of the local sales taxes collected as described in section 67.5012 shall be deposited by the department of revenue in the parks, trails, and greenways district fund to be administered by the board of directors of that district to pay costs associated with the planning, development, supervision, improvement, maintenance, and custody of an interconnecting system of public parks, trails, open space, greenways, and recreational facilities within the boundaries of that district. Up to five percent of the amount deposited in that parks, trails, and greenways fund shall be used for grants to local public agencies to be used for activities that are consistent with the district's powers and duties as set forth in section 67.5006. Costs for office and project administration may be up to, but shall not exceed, fifteen percent of the amount deposited in a district fund pursuant to this subdivision;

(2) Fifteen percent of the local sales taxes collected as described in section 67.5012 shall be distributed by the department of revenue to the county to be used for planning, development, supervision, improvement, maintenance, and custody of public parks, trails, open spaces, greenways, and recreational facilities within the boundaries of a district; and

(3) Forty percent of the local sales taxes collected as described in section 67.5012 shall be distributed by the department of revenue to each of the cities in that county, in proportion to each city's relative local sales tax contribution, to be used for planning, development, supervision, improvement, maintenance, and custody of public parks, trails, open spaces, greenways, and recreational facilities within the boundaries of a district.

(L. 2012 H.B. 1504)



Section 67.5016 Department of revenue to administer and collect tax — director's duties.

Effective 28 Aug 2012

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.5016. Department of revenue to administer and collect tax — director's duties. — 1. Any county levying a local sales tax under the authority of sections 67.5000 to 67.5038 shall not administer or collect the tax locally, but shall utilize the services of the state department of revenue to administer, enforce, and collect the tax. The sales tax shall be administered, enforced, and collected in the same manner and by the same procedure as other local sales taxes are levied and collected and shall be in addition to any other sales tax authorized by law. Except as modified in this section, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed pursuant to this section.

2. Upon receipt of a certified copy of a resolution from the county authorizing the levy of a local sales tax, which resolution shall state the name of the district in which that county is included, the director of the department of revenue shall cause this tax to be collected at the same time and in the same manner provided for the collection of the state sales tax. All moneys derived from this local sales tax imposed under the authority of sections 67.5000 to 67.5038 and collected under the provisions of this section by the director of revenue shall be credited to a fund established for the district, which is hereby established in the state treasury, under the name of that district, as established. Any refund due on any local sales tax collected pursuant to section 67.5000 to 67.5038 shall be paid out of the sales tax refund fund and reimbursed by the director of revenue from the sales tax revenue collected under this section. All local sales tax revenue derived from the authority granted by sections 67.5000 to 67.5038 and collected from within any county, under this section, shall be remitted at least quarterly by the director of revenue to the district established by sections 67.5000 to 67.5038, the source county included in the district and the cities in that county, in the percentages set forth in section 67.5014.

(L. 2012 H.B. 1504)



Section 67.5018 Treasurer's duties — report required, when.

Effective 28 Aug 2012

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.5018. Treasurer's duties — report required, when. — 1. The treasurer of the board of each district created shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of each district created by sections 67.5000 to 67.5038 shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be approved by the board of each district created. Upon board approval, the report shall be available for inspection.

2. The accounts of the district shall be open at any reasonable time for inspection by duly authorized representatives of the county and cities included within the jurisdictional boundaries of that district.

3. Annually, no later than one hundred twenty days after the close of each district's fiscal year, the board of each district created by sections 67.5000 to 67.5038 shall cause to be prepared a report on the operations and transactions conducted by that district during the preceding year. The report shall be an open record and shall be submitted to the governing bodies of each city and county within the jurisdictional boundaries of that district commencing the year following the year in which the district is created. The board of each district shall take those actions as are reasonably required to make this report readily available to the public.

(L. 2012 H.B. 1504)



Section 67.5020 Revenues from tax not to be allocated to special fund by municipalities.

Effective 28 Aug 2012

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.5020. Revenues from tax not to be allocated to special fund by municipalities. — Notwithstanding the provisions of section 99.845 to the contrary, the revenues from the local sales taxes imposed under the authority set forth in section 67.5012 shall not be allocated to and paid by the state department of revenue to any special allocation fund established by any municipality under sections 99.800 to 99.865.

(L. 2012 H.B. 1504)



Section 67.5022 Board of directors, appointment, terms, removal.

Effective 28 Aug 2012

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.5022. Board of directors, appointment, terms, removal. — 1. When a district is created pursuant to sections 67.5000 to 67.5038, the district shall be governed by a board of directors. The presiding commissioner or elected county executive of the county with a charter form of government and with more than six hundred thousand but fewer than seven hundred thousand inhabitants shall appoint one member of the district's board of directors chosen from the residents of that county. The mayor of the largest city in that county shall appoint two persons from the residents of that city in that county, and the mayors of the next five most populous cities in the county shall, on a rotating basis and in accordance with subsection 2 of this section, appoint four persons from the residents of those respective cities in that county to serve on the board.

2. The mayors of the second through sixth most populous cities in that county, as determined by the most recent decennial census, shall appoint the board members from the residents of those cities in the county by December fifteenth of each year. Representation on the board from these second through sixth most populous cities shall be on a rotating basis, as follows. In the initial year:

(1) The second most populous city shall be represented on the board, and that member shall serve for a term of one year;

(2) The third most populous city shall be represented on the board, and that member shall serve for a term of two years;

(3) The fourth most populous city shall be represented on the board, and that member shall serve for a term of three years;

(4) The fifth most populous city shall be represented on the board, and that member shall serve for a term of four years; and

(5) The sixth most populous city shall not be represented on the board.

­­

­

3. The board members appointed to a district shall hold office for four-year terms; provided that, initial terms of the representative of the second through the sixth most populous cities in the county shall be of the staggered lengths as set forth in subsection 2 of this section. On the expiration of the initial terms of appointment and on the expiration of any subsequent term, the resulting vacancies shall be filled by the chief elected official of each of the represented cities and the county. All vacancies on the board shall be filled in the same manner for the duration of the term being filled. Board members shall serve until their successors are named and the successors have commenced their terms as board members. Board members shall be eligible for reappointment.

4. The chief elected official of each city or county that has membership on the board of a district may replace a board member representing that elected official's city or county at any time, in that elected official's sole discretion. Upon this removal, the chief elected official shall appoint another individual to represent that city or county on the board of directors of the district.

(L. 2012 H.B. 1504)



Section 67.5024 Organizational meeting — adoption of bylaws, rules, and regulations.

Effective 28 Aug 2012

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.5024. Organizational meeting — adoption of bylaws, rules, and regulations. — Promptly after their appointment, the initial board members of a district created pursuant to sections 67.5000 to 67.5038 shall hold an organizational meeting at which they shall elect a president, secretary, treasurer, and any other officers from among their number as they may deem necessary. The members shall make and adopt bylaws, rules, and regulations for their guidance, as may be expedient and not inconsistent with sections 67.5000 to 67.5038.

(L. 2012 H.B. 1504)



Section 67.5026 Qualifications of board members.

Effective 28 Aug 2012

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.5026. Qualifications of board members. — Board members shall be citizens of the United States and shall reside within the county or city, as the case may be, from which they are appointed. No board member shall receive compensation for performance of duties as a board member. No board member shall be financially interested directly or indirectly in any contract entered into pursuant to sections 67.5000 to 67.5038.

(L. 2012 H.B. 1504)



Section 67.5028 Alterations of public highways, streets, or roads through parks, trails, or greenways — agreements permitted.

Effective 28 Aug 2012

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.5028. Alterations of public highways, streets, or roads through parks, trails, or greenways — agreements permitted. — When a public highway, street, or road extends into or through a public trail, trail area, greenway, or park area of a district, or when a public highway, street, or road forms all or part of a suitable connection between two or more public trails, trail areas, or park areas within a district, and it is advisable by the board to make alterations in the route or width of the highway or to grade, drain, pave, or otherwise improve the highway, the board may enter into agreements, consistent with the purposes of that district, with the public authorities in control of the portion of the highway, street, or road that lies within any, or forms any part of, a connecting link to and between any, public trail, trail area, or park area of a district. Any agreement with any such public authority shall follow the procedure authorized by law for dealing with that authority, and any agreement shall provide for the payment by the board of an agreed-upon portion of the costs of that agreement. This section shall not alter the legal status of that highway, street, or road in any way.

(L. 2012 H.B. 1504)



Section 67.5030 Eminent domain authority, district not authorized to exercise.

Effective 28 Aug 2012

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.5030. Eminent domain authority, district not authorized to exercise. — No district created pursuant to sections 67.5000 to 67.5038 shall be authorized to exercise the power of eminent domain.

(L. 2012 H.B. 1504)



Section 67.5032 Issuance of bonds, requirements.

Effective 28 Aug 2012

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.5032. Issuance of bonds, requirements. — 1. Bonds of a district authorized by sections 67.5000 to 67.5038 shall be issued pursuant to a resolution adopted by the board of directors of that district, which resolution shall set out the estimated cost to that district of the proposed improvements, and shall further set out the amount of bonds to be issued, their purpose or purposes, their date or dates, denomination or denominations, rate or rates of interest, time or times of payment, both of principal and of interest, place or places of payment, and all other details in connection with those bonds. These bonds may be subject to provision for redemption prior to maturity, with or without premium, and at the times and upon the conditions as may be provided by the resolution.

2. Notwithstanding the provisions of section 108.170, these bonds shall bear interest at rate or rates determined by the issuing district and shall mature within a period not exceeding twenty years and may be sold at public or private sale for not less than ninety-five percent of the principal amount of the bonds to be issued. Bonds issued by a district shall possess all of the qualities of negotiable instruments pursuant to the laws of this state.

3. These bonds may be payable to bearer, may be registered or coupon bonds and, if payable to bearer, may contain any registration provisions as to either principal and interest, or principal only, as may be provided in the resolution authorizing those bonds, which resolution may also provide for the exchange of registered and coupon bonds. These bonds and any coupons attached thereto shall be signed in the manner and by the officers of the district as may be provided by the resolution authorizing the bonds. A district may provide for the replacement of any bond that has become mutilated, destroyed, or lost.

4. Bonds issued by a district shall be payable as to principal, interest and redemption premium, if any, out of all or any part of the issuing district's parks, trails, and greenways fund, including revenues derived from local sales taxes and any other monies held by that district. Neither the board members nor any person executing the bonds shall be personally liable on those bonds by reason of the issuance of those bonds. Bonds issued pursuant to this section or section 67.5034 shall not constitute a debt, liability or obligation of this state, or any political subdivision of this state, nor shall any of these obligations be a pledge of the faith and credit of this state, but shall be payable solely from the revenues and assets held by the issuing district. The issuance of bonds pursuant to this section or section 67.5034 shall not directly, indirectly or contingently obligate this state or any political subdivision of this state, other than the district issuing the bonds, to levy any form of taxation for those bonds or to make any appropriation for their payment. Each obligation or bond issued pursuant to this section or section 67.5034 shall contain, on its face, a statement to the effect that the issuing district shall not be obligated to pay those bonds nor the interest on those bonds, except from the revenues received by the issuing district or assets of that district lawfully pledged for that district, and that neither the good faith and credit nor the taxing power of this state or of any political subdivision of this state, other than the issuing district, is pledged to the payment of the principal of or the interest on that obligation or bond. The proceeds of these bonds shall be disbursed in the manner and pursuant to the restrictions the district may provide in the resolution authorizing the issuance of those bonds.

(L. 2012 H.B. 1504)



Section 67.5034 Negotiable refunding bonds permitted, limitations.

Effective 28 Aug 2012

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.5034. Negotiable refunding bonds permitted, limitations. — 1. A district may issue negotiable refunding bonds for the purpose of refunding, extending or unifying the whole or any part of any bonds of a district then outstanding, or any bonds, notes or other obligations issued by any other public agency, public body or political subdivision in connection with any facilities to be acquired, leased or subleased by that district, which refunding bonds shall not exceed the amount necessary to refund the principal of the outstanding bonds to be refunded and the accrued interest on those bonds to the date of that refunding, together with any redemption premium, amounts necessary to establish reserve and escrow funds and all costs and expenses incurred in connection with the refunding. The board shall provide for the payment of interest and principal of any refunding bonds in the same manner as was provided for the payment of interest and principal of the bonds refunded.

2. In the event that any of the board members or officers of a district whose signatures appear on any bonds or coupons shall cease to be on the board or cease to be an officer before the delivery of those bonds, those signatures shall remain valid and sufficient for all purposes, the same as if that board member or officer had remained in office until the delivery of those bonds.

(L. 2012 H.B. 1504)



Section 67.5036 Public function, board declared performing — exemption from taxation by this state.

Effective 28 Aug 2012

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.5036. Public function, board declared performing — exemption from taxation by this state. — Each district is hereby declared to be performing a public function and bonds of a district are declared to be issued for an essential public and governmental purpose and, accordingly, interest on those bonds and income from those bonds shall be exempt from income taxation by this state.

(L. 2012 H.B. 1504)



Section 67.5038 Purchases in excess of $10,000 by lowest and best bid standard.

Effective 28 Aug 2012

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.5038. Purchases in excess of $10,000 by lowest and best bid standard. — All purchases by a district in excess of ten thousand dollars used in the construction or maintenance of any public recreational facility, trail, park, or greenway in that district shall be made pursuant to the lowest and best bid standard as provided in section 34.040 or pursuant to the lowest and best proposal standard as provided in section 34.042. The board of any district shall have the same discretion, powers and duties as granted to the commissioner of administration by sections 34.040 and 34.042.

(L. 2012 H.B. 1504)



Section 67.5050 Definitions — use of construction manager-at-risk method, when — procedure — default, effect of — inapplicability — expiration date.

Effective 28 Aug 2016, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.5050. Definitions — use of construction manager-at-risk method, when — procedure — default, effect of — inapplicability — expiration date. — 1. As used in this section, the following terms mean:

(1) “Construction manager”, the legal entity that proposes to enter into a construction management-at-risk contract under this section;

(2) “Construction manager-at-risk”, a sole proprietorship, partnership, corporation, or other legal entity that assumes the risk for the construction, rehabilitation, alteration, or repair of a project at the contracted price as a general contractor and provides consultation to a political subdivision regarding construction during and after the design of the project.

2. Any political subdivision may use the construction manager-at-risk method for: civil works projects such as roads, streets, bridges, utilities, water supply projects, water plants, wastewater plants, water distribution and wastewater conveyance facilities, airport runways and taxiways, storm drainage and flood control projects, or transit projects commonly designed by professional engineers in excess of two million dollars; and noncivil works projects such as buildings, site improvements, and other structures, habitable or not, commonly designed by architects in excess of three million dollars. In using that method and in entering into a contract for the services of a construction manager-at-risk, the political subdivision shall follow the procedures prescribed by this section.

3. The political subdivision shall publicly disclose at a regular meeting its intent to utilize the construction management at-risk method and its selection criteria at least one week prior to publishing the request for qualifications. Before or concurrently with selecting a construction manager-at-risk, the political subdivision shall select or designate an engineer or architect who shall prepare the construction documents for the project and who shall comply with all state laws, as applicable. If the engineer or architect is not a full-time employee of the political subdivision, the political subdivision shall select the engineer or architect on the basis of demonstrated competence and qualifications as provided by sections 8.285 to 8.291. The political subdivision’s engineer or architect for a project may not serve, alone or in combination with another, as the construction manager-at-risk. This subsection does not prohibit a political subdivision’s engineer or architect from providing customary construction phase services under the engineer’s or architect’s original professional service agreement in accordance with applicable licensing laws.

4. The political subdivision may provide or contract for, independently of the construction manager-at-risk, inspection services, testing of construction materials, engineering, and verification of testing services necessary for acceptance of the project by the political subdivision.

5. The political subdivision shall select the construction manager-at-risk in a two-step process. The political subdivision shall prepare a request for qualifications, for the case of the first step of the two-step process, that includes general information on the project site, project scope, schedule, selection criteria, and the time and place for receipt of proposals or qualifications, as applicable, and other information that may assist the political subdivision in its selection of a construction manager-at-risk. The political subdivision shall state the selection criteria in the request for proposals or qualifications, as applicable. The selection criteria may include the construction manager’s experience, past performance, safety record, proposed personnel and methodology, and other appropriate factors that demonstrate the capability of the construction manager-at-risk. The political subdivision shall not request fees or prices in step one. In step two, the political subdivision may request that five or fewer construction managers, selected solely on the basis of qualifications, provide additional information, including the construction manager-at-risk’s proposed fee and its price for fulfilling the general conditions. Qualifications shall account for a minimum of forty percent of the evaluation. Cost shall account for a maximum of sixty percent of the evaluation.

6. The political subdivision shall publish the request for proposals or qualifications by publication in a newspaper of general circulation published in the county where the political subdivision is located once a week for two consecutive weeks prior to opening the proposals or qualifications submissions or by a virtual notice procedure that notifies interested parties for at least twenty various purchases, design contracts, construction contracts, or other contracts each year for the political subdivision.

7. For each step, the political subdivision shall receive, publicly open, and read aloud the names of the construction managers. Within forty-five days after the date of opening the proposals or qualification submissions, the political subdivision or its representative shall evaluate and rank each proposal or qualification submission submitted in relation to the criteria set forth in the request for proposals or request for qualifications. The political subdivision shall interview at least two of the top qualified offerors as part of the final selection.

8. The political subdivision or its representative shall select the construction manager that submits the proposal that offers the best value for the political subdivision based on the published selection criteria and on its ranking evaluation. The political subdivision or its representative shall first attempt to negotiate a contract with the selected construction manager. If the political subdivision or its representative is unable to negotiate a satisfactory contract with the selected construction manager, the political subdivision or its representative shall, formally and in writing, end negotiations with that construction manager and proceed to negotiate with the next construction manager in the order of the selection ranking until a contract is reached or negotiations with all ranked construction managers end.

9. A construction manager-at-risk shall publicly advertise, in the manner prescribed by chapter 50, and receive bids or proposals from trade contractors or subcontractors for the performance of all major elements of the work other than the minor work that may be included in the general conditions. A construction manager-at-risk may seek to perform portions of the work itself if the construction manager-at-risk submits its sealed bid or sealed proposal for those portions of the work in the same manner as all other trade contractors or subcontractors. All sealed bids or proposals shall be submitted at the time and location as specified in the advertisement for bids or proposals and shall be publicly opened and the identity of each bidder and their bid amount shall be read aloud. The political subdivision shall have the authority to restrict the construction manager-at-risk from submitting bids to perform portions of the work.

10. The construction manager-at-risk and the political subdivision or its representative shall review all trade contractor, subcontractor, or construction manager-at-risk bids or proposals in a manner that does not disclose the contents of the bid or proposal during the selection process to a person not employed by the construction manager-at-risk, engineer, architect, or political subdivision involved with the project. If the construction manager-at-risk submitted bids or proposals, the political subdivision shall determine if the construction manager-at-risk’s bid or proposal offers the best value for the political subdivision. After all proposals have been evaluated and clarified, the award of all subcontracts shall be made public.

11. If the construction manager-at-risk reviews, evaluates, and recommends to the political subdivision a bid or proposal from a trade contractor or subcontractor but the political subdivision requires another bid or proposal to be accepted, the political subdivision shall compensate the construction manager-at-risk by a change in price, time, or guaranteed maximum cost for any additional cost and risk that the construction manager-at-risk may incur because of the political subdivision’s requirement that another bid or proposal be accepted.

12. If a selected trade contractor or subcontractor materially defaults in the performance of its work or fails to execute a subcontract after being selected in accordance with this section, the construction manager-at-risk may itself, without advertising, fulfill the contract requirements or select a replacement trade contractor or subcontractor to fulfill the contract requirements. The penal sums of the performance and payment bonds delivered to the political subdivision shall each be in an amount equal to the fixed contract amount or guaranteed maximum price. The construction manager-at-risk shall deliver the bonds not later than the tenth day after the date the fixed contract amount or guaranteed maximum price is established.

13. Any political subdivision engaged in a project under this section, which impacts a railroad regulated by the Federal Railroad Administration, shall consult with the affected railroad on required specifications relating to clearance, safety, insurance, and indemnification to be included in the construction documents for such project.

14. This section shall not apply to:

(1) Any metropolitan sewer district established under Article VI, Section 30(a) of the Constitution of Missouri;

(2) Any special charter city, or any city or county governed by home rule under Article VI, Section 18 or 19 of the Constitution of Missouri that has adopted a construction manager-at-risk method via ordinance, rule or regulation.

15. Notwithstanding the provisions of section 23.253 to the contrary, the provisions of this section shall expire September 1, 2026.

(L. 2016 H.B. 2376)

Expires 9-01-26



Section 67.5060 Definitions — design-build contracts, requirements — phases I, II, and III — stipend permitted, when — wastewater or water contracts — bonding requirements — inapplicability — expiration date.

Effective 28 Aug 2016

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.5060. Definitions — design-build contracts, requirements — phases I, II, and III — stipend permitted, when — wastewater or water contracts — bonding requirements — inapplicability — expiration date. — 1. As used in this section, the following terms mean:

(1) “Design-build”, a project delivery method subject to a three-stage qualifications-based selection for which the design and construction services are furnished under one contract;

(2) “Design-build contract”, a contract which is subject to a three-stage qualifications-based selection process similar to that described in sections 8.285 to 8.291 between a political subdivision and a design-builder to furnish the architectural, engineering, and related design services and the labor, materials, supplies, equipment, and other construction services required for a design-build project;

(3) “Design-build project”, the design, construction, alteration, addition, remodeling, or improvement of any buildings or facilities under contract with a political subdivision. Such design-build projects include, but are not limited to:

(a) Civil works projects, such as roads, streets, bridges, utilities, airport runways and taxiways, storm drainage and flood control projects, or transit projects; and

(b) Noncivil works projects, such as buildings, site improvements, and other structures, habitable or not, commonly designed by architects in excess of seven million dollars;

(4) “Design-builder”, any individual, partnership, joint venture, or corporation subject to a qualification-based selection that offers to provide or provides design services and general contracting services through a design-build contract in which services within the scope of the practice of professional architecture or engineering are performed respectively by a licensed architect or licensed engineer and in which services within the scope of general contracting are performed by a general contractor or other legal entity that furnishes architecture or engineering services and construction services either directly or through subcontracts or joint ventures;

(5) “Design criteria consultant”, a person, corporation, partnership, or other legal entity duly licensed and authorized to practice architecture or professional engineering in this state under chapter 327 who is employed by or contracted by the political subdivision to assist the political subdivision in the development of project design criteria, requests for proposals, evaluation of proposals, the evaluation of the construction under a design-build contract to determine adherence to the design criteria, and any additional services requested by the political subdivisions to represent its interests in relation to a project. The design criteria consultant may not submit a proposal or furnish design or construction services for the design-build contract for which its services were sought;

(6) “Design criteria package”, performance-oriented program, scope, and specifications for the design-build project sufficient to permit a design-builder to prepare a response to a political subdivision’s request for proposals for a design-build project, which may include capacity, durability, standards, ingress and egress requirements, performance requirements, description of the site, surveys, soil and environmental information concerning the site, interior space requirements, material quality standards, design and construction schedules, site development requirements, provisions for utilities, storm water retention and disposal, parking requirements, applicable governmental code requirements, preliminary designs for the project or portions thereof, and other criteria for the intended use of the project;

(7) “Design professional services”, services that are:

(a) Within the practice of architecture as defined in section 327.091, or within the practice of professional engineering as defined in section 327.181; or

(b) Performed by a licensed or authorized architect or professional engineer in connection with the architect’s or professional engineer’s employment or practice;

(8) “Proposal”, an offer in response to a request for proposals by a design-builder to enter into a design-build contract for a design-build project under this section;

(9) “Request for proposal”, the document by which the political subdivision solicits proposals for a design-build contract;

(10) “Stipend”, an amount paid to the unsuccessful but responsive, short-listed design-builders to defray the cost of participating in phase II of the selection process described in this section.

2. In using a design-build contract, the political subdivision shall determine the scope and level of detail required to permit qualified persons to submit proposals in accordance with the request for proposals given the nature of the project.

3. A design criteria consultant shall be employed or retained by the political subdivision to assist in preparation of the design criteria package and request for proposal, perform periodic site visits to observe adherence to the design criteria, prepare progress reports, review and approve progress and final pay applications of the design-builder, review shop drawings and submissions, provide input in disputes, help interpret the construction documents, perform inspections upon substantial and final completion, assist in warranty inspections, and provide any other professional service assisting with the project administration. The design criteria consultant may also evaluate construction as to the adherence of the design criteria. The consultant shall be selected and its contract negotiated in compliance with sections 8.285 to 8.291 unless the consultant is a direct employee of the political subdivision.

4. The political subdivision shall publicly disclose at a regular meeting its intent to utilize the design-build method and its project design criteria at least one week prior to publishing the request for proposals. Notice of requests for proposals shall be advertised by publication in a newspaper of general circulation published in the county where the political subdivision is located once a week for two consecutive weeks prior to opening the proposals, or by a virtual notice procedure that notifies interested parties for at least twenty various purchases, design contracts, construction contracts, or other contracts each year for the political subdivision. The political subdivision shall publish a notice of a request for proposal with a description of the project, the procedures for submission, and the selection criteria to be used.

5. The political subdivision shall establish in the request for proposal a time, place, and other specific instructions for the receipt of proposals. Proposals not submitted in strict accordance with the instructions shall be subject to rejection.

6. A request for proposal shall be prepared for each design-build contract containing at minimum the following elements:

(1) The procedures to be followed for submitting proposals, the criteria for evaluating proposals and their relative weight, and the procedures for making awards;

(2) The proposed terms and conditions for the design-build contract, if available;

(3) The design criteria package;

(4) A description of the drawings, specifications, or other information to be submitted with the proposal, with guidance as to the form and level of completeness of the drawings, specifications, or other information that will be acceptable;

(5) A schedule for planned commencement and completion of the design-build contract, if any;

(6) Budget limits for the design-build contract, if any;

(7) Requirements including any available ratings for performance bonds, payment bonds, and insurance, if any;

(8) The amount of the stipend which will be available; and

(9) Any other information that the political subdivision in its discretion chooses to supply including, but not limited to, surveys, soil reports, drawings of existing structures, environmental studies, photographs, references to public records, or affirmative action and minority business enterprise requirements consistent with state and federal law.

7. The political subdivision shall solicit proposals in a three-stage process. Phase I shall be the solicitation of qualifications of the design-build team. Phase II shall be the solicitation of a technical proposal including conceptual design for the project. Phase III shall be the proposal of the construction cost.

8. The political subdivision shall review the submissions of the proposals and assign points to each proposal in accordance with this section and as set out in the instructions of the request for proposal.

9. Phase I shall require all design-builders to submit a statement of qualification that shall include, but not be limited to:

(1) Demonstrated ability to perform projects comparable in design, scope, and complexity;

(2) References of owners for whom design-build projects, construction projects, or design projects have been performed;

(3) Qualifications of personnel who will manage the design and construction aspects of the project; and

(4) The names and qualifications of the primary design consultants and the primary trade contractors with whom the design-builder proposes to subcontract or joint venture. The design-builder may not replace an identified contractor, subcontractor, design consultant, or subconsultant without the written approval of the political subdivision.

10. The political subdivision shall evaluate the qualifications of all the design-builders who submitted proposals in accordance with the instructions of the request for proposal. Architectural and engineering services on the project shall be evaluated in accordance with the requirements of sections 8.285 and 8.291. Qualified design-builders selected by the evaluation team may proceed to phase II of the selection process. Design-builders lacking the necessary qualifications to perform the work shall be disqualified and shall not proceed to phase II of the process. This process of short listing shall narrow the number of qualified design-builders to not more than five nor fewer than two. Under no circumstances shall price or fees be a part of the prequalification criteria. Design-builders may be interviewed in either phase I or phase II of the process. Points assigned in phase I of the evaluation process shall not carry forward to phase II of the process. All qualified design-builders shall be ranked on points given in phases II and III only.

11. The political subdivision shall have discretion to disqualify any design-builder who, in the political subdivision’s opinion, lacks the minimum qualifications required to perform the work.

12. Once a sufficient number of no more than five and no fewer than two qualified design-builders have been selected, the design-builders shall have a specified amount of time in which to assemble phase II and phase III proposals.

13. Phase II of the process shall be conducted as follows:

(1) The political subdivision shall invite the top qualified design-builders to participate in phase II of the process;

(2) A design-builder shall submit its design for the project to the level of detail required in the request for proposal. The design proposal shall demonstrate compliance with the requirements set out in the request for proposal;

(3) The ability of the design-builder to meet the schedule for completing a project as specified by the political subdivision may be considered as an element of evaluation in phase II;

(4) Up to twenty percent of the points awarded to each design-builder in phase II may be based on each design-builder’s qualifications and ability to design, contract, and deliver the project on time and within the budget of the political subdivision;

(5) Under no circumstances shall the design proposal contain any reference to the cost of the proposal; and

(6) The submitted designs shall be evaluated and assigned points in accordance with the requirements of the request for proposal. Phase II shall account for not less than forty percent of the total point score as specified in the request for proposal.

14. Phase III shall be conducted as follows:

(1) The phase III proposal shall provide a firm, fixed cost of design and construction. The proposal shall be accompanied by bid security and any other items, such as statements of minority participation as required by the request for proposal;

(2) Cost proposals shall be submitted in accordance with the instructions of the request for proposal. The political subdivision shall reject any proposal that is not submitted on time. Phase III shall account for not less than forty percent of the total point score as specified in the request for proposal;

(3) Proposals for phase II and phase III shall be submitted concurrently at the time and place specified in the request for proposal, but in separate envelopes or other means of submission. The phase III cost proposals shall be opened only after the phase II design proposals have been evaluated and assigned points, ranked in order, and posted;

(4) Cost proposals shall be opened and read aloud at the time and place specified in the request for proposal. At the same time and place, the evaluation team shall make public its scoring of phase II. Cost proposals shall be evaluated in accordance with the requirements of the request for proposal. In evaluating the cost proposals, the lowest responsive bidder shall be awarded the total number of points assigned to be awarded in phase III. For all other bidders, cost points shall be calculated by reducing the maximum points available in phase III by at least one percent for each percentage point by which the bidder exceeds the lowest bid and the points assigned shall be added to the points assigned for phase II for each design-builder;

(5) If the political subdivision determines that it is not in the best interest of the political subdivision to proceed with the project pursuant to the proposal offered by the design-builder with the highest total number of points, the political subdivision shall reject all proposals. In this event, all qualified and responsive design-builders with lower point totals shall receive a stipend and the responsive design-builder with the highest total number of points shall receive an amount equal to two times the stipend. If the political subdivision decides to award the project, the responsive design-builder with the highest number of points shall be awarded the contract; and

(6) If all proposals are rejected, the political subdivision may solicit new proposals using different design criteria, budget constraints, or qualifications.

15. As an inducement to qualified design-builders, the political subdivision shall pay a reasonable stipend, the amount of which shall be established in the request for proposal, to each prequalified design-builder whose proposal is responsive but not accepted. Such stipend shall be no less than one-half of one percent of the total project budget. Upon payment of the stipend to any unsuccessful design-builder, the political subdivision shall acquire a nonexclusive right to use the design submitted by the design-builder, and the design-builder shall have no further liability for the use of the design by the political subdivision in any manner. If the design-builder desires to retain all rights and interest in the design proposed, the design-builder shall forfeit the stipend.

16. (1) As used in this subsection, “wastewater or water contract” means any design-build contract that involves the provision of engineering and construction services either directly by a party to the contract or through subcontractors retained by a party to the contract for a wastewater or water storage, conveyance, or treatment facility project.

(2) Any political subdivision may enter into a wastewater or water contract for design-build of a wastewater or water project.

(3) In disbursing community development block grants under 42 U.S.C. Sections 5301 to 5321, the department of economic development shall not reject wastewater or water projects solely for utilizing wastewater or water contracts.

(4) The department of natural resources shall not preclude wastewater or water contracts from consideration for funding provided by the water and wastewater loan fund under section 644.122.

(5) A political subdivision planning a wastewater or water design-build project shall retain an engineer duly licensed in this state to assist in preparing any necessary documents and specifications and evaluations of design-build proposals.

17. The payment bond requirements of section 107.170 shall apply to the design-build project. All persons furnishing design services shall be deemed to be covered by the payment bond the same as any person furnishing labor and materials. The performance bond for the design-builder shall not cover any damages of the type specified to be covered by the professional liability insurance established by the political subdivision in the request for proposals.

18. Any person or firm performing architectural, engineering, landscape architecture, or land-surveying services for the design-builder on the design-build project shall be duly licensed or authorized in this state to provide such services as required by chapter 327.

19. Any political subdivision engaged in a project under this section which impacts a railroad regulated by the Federal Railroad Administration shall consult with the affected railroad on required specifications relating to clearance, safety, insurance, and indemnification to be included in the construction documents for such project.

20. Under section 327.465, any design-builder that enters into a design-build contract with a political subdivision is exempt from the requirement that such person or entity hold a license or that such corporation hold a certificate of authority if the architectural, engineering, or land-surveying services to be performed under the design-build contract are performed through subcontracts or joint ventures with properly licensed or authorized persons or entities, and not performed by the design-builder or its own employees.

21. This section shall not apply to:

(1) Any metropolitan sewer district established under Article VI, Section 30(a) of the Constitution of Missouri; or

(2) Any special charter city, or any city or county governed by home rule under Article VI, Section 18 or 19 of the Constitution of Missouri that has adopted a design-build process via ordinance, rule, or regulation.

22. The authority to use design-build and design-build contracts provided under this section shall expire September 1, 2026.

(L. 2016 H.B. 2376)

Expires 9-01-26



Section 67.5070 Wastewater or water treatment projects--disbursement of grants--use of loan fund moneys.

Effective 14 Oct 2016, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

*67.5070. Wastewater or water treatment projects--disbursement of grants--use of loan fund moneys. — 1. As used in this section, “design-build contract” shall mean any contract that furnishes architecture or engineering services and construction services either directly or through subcontracts.

2. Any political subdivision may enter into a design-build contract for engineering, design, and construction of a wastewater or water treatment project.

3. In disbursing community development block grants under 42 U.S.C. Sections 5301 to 5321, the department of economic development shall not reject wastewater or water treatment projects solely for utilizing design-build.

4. The department of natural resources shall not preclude design-build contracts from consideration of funding provided by the water and wastewater loan fund established in section 644.122.

(L. 2016 H.B. 1713)

*Effective 10-14-16, see § 21.250. H.B. 1713 was vetoed June 28, 2016. The veto was overridden on September 14, 2016.



Section 67.5090 Citation of law.

Effective 28 Aug 2014

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.5090. Citation of law. — Sections 67.5090 to 67.5103 shall be known and may be cited as the "Uniform Wireless Communications Infrastructure Deployment Act" and is intended to encourage and streamline the deployment of broadcast and broadband facilities and to help ensure that robust wireless radio-based communication services are available throughout Missouri.

(L. 2013 H.B. 331, A.L. 2014 S.B. 650)



Section 67.5092 Definitions.

Effective 28 Aug 2014

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.5092. Definitions. — As used in sections 67.5090 to 67.5103, the following terms mean:

(1) "Accessory equipment", any equipment serving or being used in conjunction with a wireless communications facility or wireless support structure. The term includes utility or transmission equipment, power supplies, generators, batteries, cables, equipment buildings, cabinets and storage sheds, shelters, or similar structures;

(2) "Antenna", communications equipment that transmits or receives electromagnetic radio signals used in the provision of any type of wireless communications services;

(3) "Applicant", any person engaged in the business of providing wireless communications services or the wireless communications infrastructure required for wireless communications services who submits an application;

(4) "Application", a request submitted by an applicant to an authority to construct a new wireless support structure, for the substantial modification of a wireless support structure, or for collocation of a wireless facility or replacement of a wireless facility on an existing structure;

(5) "Authority", each state, county, and municipal governing body, board, agency, office, or commission authorized by law and acting in its capacity to make legislative, quasi-judicial, or administrative decisions relative to zoning or building permit review of an application. The term shall not include state courts having jurisdiction over land use, planning, or zoning decisions made by an authority;

(6) "Base station", a station at a specific site authorized to communicate with mobile stations, generally consisting of radio transceivers, antennas, coaxial cables, power supplies, and other associated electronics, and includes a structure that currently supports or houses an antenna, a transceiver, coaxial cables, power supplies, or other associated equipment;

(7) "Building permit", a permit issued by an authority prior to commencement of work on the collocation of wireless facilities on an existing structure, the substantial modification of a wireless support structure, or the commencement of construction of any new wireless support structure, solely to ensure that the work to be performed by the applicant satisfies the applicable building code;

(8) "Collocation", the placement or installation of a new wireless facility on a structure that already has an existing wireless facility, including electrical transmission towers, water towers, buildings, and other structures capable of structurally supporting the attachment of wireless facilities in compliance with applicable codes;

(9) "Electrical transmission tower", an electrical transmission structure used to support high voltage overhead power lines. The term shall not include any utility pole;

(10) "Equipment compound", an area surrounding or near a wireless support structure within which are located wireless facilities;

(11) "Existing structure", a structure that exists at the time a request to place wireless facilities on a structure is filed with an authority. The term includes any structure that is capable of supporting the attachment of wireless facilities in compliance with applicable building codes, National Electric Safety Codes, and recognized industry standards for structural safety, capacity, reliability, and engineering, including, but not limited to, towers, buildings, and water towers. The term shall not include any utility pole;

(12) "Replacement", includes constructing a new wireless support structure of equal proportions and of equal height or such other height that would not constitute a substantial modification to an existing structure in order to support wireless facilities or to accommodate collocation and includes the associated removal of the preexisting wireless facilities or wireless support structure;

(13) "Substantial modification", the mounting of a proposed wireless facility on a wireless support structure which, as applied to the structure as it was originally constructed:

(a) Increases the existing vertical height of the structure by:

a. More than ten percent; or

b. The height of one additional antenna array with separation from the nearest existing antenna not to exceed twenty feet, whichever is greater; or

(b) Involves adding an appurtenance to the body of a wireless support structure that protrudes horizontally from the edge of the wireless support structure more than twenty feet or more than the width of the wireless support structure at the level of the appurtenance, whichever is greater (except where necessary to shelter the antenna from inclement weather or to connect the antenna to the tower via cable);

(c) Involves the installation of more than the standard number of new outdoor equipment cabinets for the technology involved, not to exceed four new equipment cabinets; or

(d) Increases the square footage of the existing equipment compound by more than one thousand two hundred fifty square feet;

(14) "Utility", any person, corporation, county, municipality acting in its capacity as a utility, municipal utility board, or other entity, or department thereof or entity related thereto, providing retail or wholesale electric, natural gas, water, waste water, data, cable television, or telecommunications or internet protocol-related services;

(15) "Utility pole", a structure owned or operated by a utility that is designed specifically for and used to carry lines, cables, or wires for telephony, cable television, or electricity, or to provide lighting;

(16) "Water tower", a water storage tank, or a standpipe or an elevated tank situated on a support structure, originally constructed for use as a reservoir or facility to store or deliver water;

(17) "Wireless communications service", includes the wireless facilities of all services licensed to use radio communications pursuant to Section 301 of the Communications Act of 1934, 47 U.S.C. Section 301;

(18) "Wireless facility", the set of equipment and network components, exclusive of the underlying wireless support structure, including, but not limited to, antennas, accessory equipment, transmitters, receivers, power supplies, cabling and associated equipment necessary to provide wireless communications services;

(19) "Wireless support structure", a structure, such as a monopole, tower, or building capable of supporting wireless facilities. This definition does not include utility poles.

(L. 2013 H.B. 331, A.L. 2014 S.B. 650)



Section 67.5094 Prohibited acts by authority.

Effective 28 Aug 2014

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.5094. Prohibited acts by authority. — In order to ensure uniformity across the state of Missouri with respect to the consideration of every application, an authority shall not:

(1) Require an applicant to submit information about, or evaluate an applicant's business decisions with respect to its designed service, customer demand for service, or quality of its service to or from a particular area or site;

(2) Evaluate an application based on the availability of other potential locations for the placement of wireless support structures or wireless facilities, including without limitation the option to collocate instead of construct a new wireless support structure or for substantial modifications of a support structure, or vice versa; provided, however, that solely with respect to an application for a new wireless support structure, an authority may require an applicant to state in such applicant's application that it conducted an analysis of available collocation opportunities on existing wireless towers within the same search ring defined by the applicant, solely for the purpose of confirming that an applicant undertook such an analysis; for collocation to any certified historic structure as defined in section 253.545, in addition to all other applicable time requirements, there shall be a thirty-day time period before approval of an application. During such time period, an authority shall hold one or more public hearings on collocation to a certified historic structure;

(3) Dictate the type of wireless facilities, infrastructure or technology to be used by the applicant, including, but not limited to, requiring an applicant to construct a distributed antenna system in lieu of constructing a new wireless support structure;

(4) Require the removal of existing wireless support structures or wireless facilities, wherever located, as a condition for approval of an application;

(5) With respect to radio frequency emissions, impose environmental testing, sampling, or monitoring requirements or other compliance measures on wireless facilities that are categorically excluded under the Federal Communication Commission's rules for radio frequency emissions under 47 CFR 1.1307(b)(1) or other applicable federal law, as the same may be amended or supplemented;

(6) Establish or enforce regulations or procedures for RF signal strength or the adequacy of service quality;

(7) Establish or enforce regulations or procedures for environmental safety for any wireless communications facility that is inconsistent with or in excess of those required by OET Bulletin 65, entitled Evaluating Compliance with FCC Guidelines for Human Exposure to Radio Frequency Electromagnetic Fields, Edition 97-01, released August, 1997, and Supplement A: Additional Information for Radio and Television Broadcast Stations;

(8) In conformance with 47 U.S.C. Section 332(c)(7)(b)(4), reject an application, in whole or in part, based on perceived or alleged environmental effects of radio frequency emissions;

(9) Impose any restrictions with respect to objects in navigable airspace that are greater than or in conflict with the restrictions imposed by the Federal Aviation Administration;

(10) Prohibit the placement of emergency power systems that comply with federal and state environmental requirements;

(11) Charge an application fee, consulting fee, or other fee associated with the submission, review, processing, and approval of an application that is not required for similar types of commercial development within the authority's jurisdiction. Fees imposed by an authority for or directly by a third-party entity providing review or technical consultation to the authority must be based on actual, direct, and reasonable administrative costs incurred for the review, processing, and approval of an application. Except when mutually agreeable to the applicant and the authority, total charges and fees shall not exceed five hundred dollars for a collocation application or one thousand five hundred dollars for an application for a new wireless support structure or for a substantial modification of a wireless support structure. Notwithstanding the foregoing, in no event shall an authority or any third-party entity include within its charges any travel expenses incurred in a third-party's review of an application and in no event shall an applicant be required to pay or reimburse an authority for consultation or other third-party fees based on a contingency or result-based arrangement;

(12) Impose surety requirements, including bonds, escrow deposits, letters of credit, or any other type of financial surety, to ensure that abandoned or unused facilities can be removed unless the authority imposes similar requirements on other permits for other types of commercial development or land uses;

(13) Condition the approval of an application on the applicant's agreement to provide space on or near the wireless support structure for authority or local governmental services at less than the market rate for space or to provide other services via the structure or facilities at less than the market rate for such services;

(14) Limit the duration of the approval of an application;

(15) Discriminate or create a preference on the basis of the ownership, including ownership by the authority, of any property, structure, or tower when promulgating rules or procedures for siting wireless facilities or for evaluating applications;

(16) Impose any requirements or obligations regarding the presentation or appearance of facilities, including, but not limited to, those relating to the kind or type of materials used and those relating to arranging, screening, or landscaping of facilities if such regulations or obligations are unreasonable;

(17) Impose any requirements that an applicant purchase, subscribe to, use, or employ facilities, networks, or services owned, provided, or operated by an authority, in whole or in part, or by any entity in which an authority has a competitive, economic, financial, governance, or other interest;

(18) Condition the approval of an application on, or otherwise require, the applicant's agreement to indemnify or insure the authority in connection with the authority's exercise of its police power-based regulations; or

(19) Condition or require the approval of an application based on the applicant's agreement to permit any wireless facilities provided or operated, in whole or in part, by an authority or by any entity in which an authority has a competitive, economic, financial, governance, or other interest, to be placed at or collocated with the applicant's wireless support structure.

(L. 2013 H.B. 331, A.L. 2014 S.B. 650)



Section 67.5096 Permitted acts of authority — applicants for new structures, requirements — authority's duties — court review, when.

Effective 28 Aug 2014

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.5096. Permitted acts of authority — applicants for new structures, requirements — authority's duties — court review, when. — 1. Authorities may continue to exercise zoning, land use, planning, and permitting authority within their territorial boundaries with regard to the siting of new wireless support structures, subject to the provisions of sections 67.5090 to 67.5103, including without limitation section 67.5094, and subject to federal law.

2. Any applicant that proposes to construct a new wireless support structure within the jurisdiction of any authority, planning or otherwise, that has adopted planning and zoning regulations in accordance with sections 67.5090 to 67.5103 shall:

(1) Submit the necessary copies and attachments of the application to the appropriate authority. Each application shall include a copy of a lease, letter of authorization or other agreement from the property owner evidencing applicant's right to pursue the application; and

(2) Comply with applicable local ordinances concerning land use and the appropriate permitting processes.

3. Disclosure of records in the possession or custody of authority personnel, including but not limited to documents and electronic data, shall be subject to chapter 610.

4. The authority, within one hundred twenty calendar days of receiving an application to construct a new wireless support structure or within such additional time as may be mutually agreed to by an applicant and an authority, shall:

(1) Review the application in light of its conformity with applicable local zoning regulations. An application is deemed to be complete unless the authority notifies the applicant in writing, within thirty calendar days of submission of the application, of the specific deficiencies in the application which, if cured, would make the application complete. Upon receipt of a timely written notice that an application is deficient, an applicant may take thirty calendar days from receiving such notice to cure the specific deficiencies. If the applicant cures the deficiencies within thirty calendar days, the application shall be reviewed and processed within one hundred twenty calendar days from the initial date the application was received. If the applicant requires a period of time beyond thirty calendar days to cure the specific deficiencies, the one hundred twenty calendar days' deadline for review shall be extended by the same period of time;

(2) Make its final decision to approve or disapprove the application; and

(3) Advise the applicant in writing of its final decision.

5. If the authority fails to act on an application to construct a new wireless support structure within the one hundred twenty calendar days' review period specified under subsection 4 of this section or within such additional time as may be mutually agreed to by an applicant and an authority, the application shall be deemed approved.

6. A party aggrieved by the final action of an authority, either by its affirmatively denying an application under the provisions of this section or by its inaction, may bring an action for review in any court of competent jurisdiction within this state.

(L. 2013 H.B. 331, A.L. 2014 S.B. 650)



Section 67.5098 Modification of structures, applicant requirements — authority's duties — court review, when.

Effective 28 Aug 2014

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.5098. Modification of structures, applicant requirements — authority's duties — court review, when. — 1. Authorities may continue to exercise zoning, land use, planning, and permitting authority within their territorial boundaries with regard to applications for substantial modifications of wireless support structures, subject to the provisions of sections 67.5090 to 67.5103, including without limitation section 67.5094, and subject to federal law.

2. Any applicant that applies for a substantial modification of a wireless support structure within the jurisdiction of any authority, planning or otherwise, that has adopted planning and zoning regulations in accordance with sections 67.5090 to 67.5103 shall:

(1) Submit the necessary copies and attachments of the application to the appropriate authority. Each application shall include a copy of a lease, letter of authorization or other agreement from the property owner evidencing applicant's right to pursue the application; and

(2) Comply with applicable local ordinances concerning land use and the appropriate permitting processes.

3. Disclosure of records in the possession or custody of authority personnel, including but not limited to documents and electronic data, shall be subject to chapter 610.

4. The authority, within one hundred twenty calendar days of receiving an application for a substantial modification of wireless support structures, shall:

(1) Review the application in light of its conformity with applicable local zoning regulations. An application is deemed to be complete unless the authority notifies the applicant in writing, within thirty calendar days of submission of the application, of the specific deficiencies in the application which, if cured, would make the application complete. Upon receipt of a timely written notice that an application is deficient, an applicant may take thirty calendar days from receiving such notice to cure the specific deficiencies. If the applicant cures the deficiencies within thirty calendar days, the application shall be reviewed and processed within one hundred twenty calendar days from the initial date the application was received. If the applicant requires a period of time beyond thirty calendar days to cure the specific deficiencies, the one hundred twenty calendar days' deadline for review shall be extended by the same period of time;

(2) Make its final decision to approve or disapprove the application; and

(3) Advise the applicant in writing of its final decision.

5. If the authority fails to act on an application for a substantial modification within the one hundred twenty calendar days' review period specified under subsection 4 of this section, or within such additional time as may be mutually agreed to by an applicant and an authority, the application for a substantial modification shall be deemed approved.

6. A party aggrieved by the final action of an authority, either by its affirmatively denying an application under the provisions of this section or by its inaction, may bring an action for review in any court of competent jurisdiction within this state.

(L. 2013 H.B. 331, A.L. 2014 H.B. 1454 merged with S.B. 650)



Section 67.5100 Review for conformity with applicable building permit requirements — authority's duties — court review, when.

Effective 28 Aug 2014

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.5100. Review for conformity with applicable building permit requirements — authority's duties — court review, when. — 1. Subject to the provisions of sections 67.5090 to 67.5103, including section 67.5094, collocation applications and applications for replacement of wireless facilities shall be reviewed for conformance with applicable building permit requirements, National Electric Safety Codes, and recognized industry standards for structural safety, capacity, reliability, and engineering, but shall not otherwise be subject to zoning or land use requirements, including design or placement requirements, or public hearing review.

2. The authority, within forty-five calendar days of receiving a collocation application or application for replacement of wireless facilities, shall:

(1) Review the collocation application or application to replace wireless facilities in light of its conformity with applicable building permit requirements and consistency with sections 67.5090 to 67.5103. A collocation application or application to replace wireless facilities is deemed to be complete unless the authority notifies the applicant in writing, within fifteen calendar days of submission of the application, of the specific deficiencies in the application which, if cured, would make the application complete. Each collocation application or application to replace wireless facilities shall include a copy of a lease, letter of authorization or other agreement from the property owner evidencing applicant's right to pursue the application. Upon receipt of a timely written notice that a collocation application or application to replace wireless facilities is deficient, an applicant may take fifteen calendar days from receiving such notice to cure the specific deficiencies. If the applicant cures the deficiencies within fifteen calendar days, the application shall be reviewed and processed within forty-five calendar days from the initial date the application was received. If the applicant requires a period of time beyond fifteen calendar days to cure the specific deficiencies, the forty-five calendar days' deadline for review shall be extended by the same period of time;

(2) Make its final decision to approve or disapprove the collocation application or application for replacement of wireless facilities; and

(3) Advise the applicant in writing of its final decision.

3. If the authority fails to act on a collocation application or application to replace wireless facilities within the forty-five calendar days' review period specified in subsection 2 of this section, the application shall be deemed approved.

4. The provisions of sections 67.5090 to 67.5103 shall not:

(1) Authorize an authority, except when acting solely in its capacity as a utility, to mandate, require, or regulate the placement, modification, or collocation of any new wireless facility on new, existing, or replacement poles owned or operated by a utility;

(2) Expand the power of an authority to regulate any utility; or

(3) Restrict any utility's rights or authority, or negate any utility's agreement, regarding requested access to, or the rates and terms applicable to placement of any wireless facility on new, existing, or replacement poles, structures, or existing structures owned or operated by a utility.

5. A party aggrieved by the final action of an authority, either by its affirmatively denying an application under the provisions of this section or by its inaction, may bring an action for review in any court of competent jurisdiction within this state.

(L. 2013 H.B. 331, A.L. 2014 S.B. 650)



Section 67.5102 Prohibited acts.

Effective 28 Aug 2014

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.5102. Prohibited acts. — In accordance with the policies of this state to further the deployment of wireless communications infrastructure:

(1) An authority may not institute any moratorium on the permitting, construction, or issuance of approval of new wireless support structures, substantial modifications of wireless support structures, or collocations if such moratorium exceeds six months in length and if the legislative act establishing it fails to state reasonable grounds and good cause for such moratorium. No such moratorium shall affect an already pending application;

(2) To encourage applicants to request construction of new wireless support structures on public lands and to increase local revenues:

(a) An authority may not charge a wireless service provider or wireless infrastructure provider any rental, license, or other fee to locate a wireless facility or wireless support structure on an authority's property in excess of the current market rates for rental or use of similarly situated property. If the applicant and the authority do not agree on the applicable market rate for any such public land and cannot agree on a process by which to derive the applicable market rate for any such public land, then the market rate will be determined by a state-certified general real estate appraiser licensed under chapter 339 mutually agreed upon by the parties at the applicant's cost. The appraisal process shall be concluded within ninety calendar days from the date the applicant first tenders its proposed lease rate to the authority. In the event either party is dissatisfied with the value determined by the appraiser, such party may bring an action for review in any court of competent jurisdiction. The court shall rule on any such petition for review in an expedited manner. Nothing in this paragraph shall bar an applicant and an authority from agreeing to reasonable, periodic reviews and adjustments of current market rates during the term of a lease or contract to use an authority's property; and

(b) An authority may not offer a lease or contract to use public lands to locate a wireless support structure on an authority's property that is less than fifteen years in duration unless the applicant agrees to accept a lease or contract of less than fifteen years in duration;

(3) Nothing in subdivision (2) of this section is intended to limit an authority's lawful exercise of zoning, land use, or planning and permitting authority with respect to applications for new wireless support structures on an authority's property under subsection 1 of section 67.5096.

(L. 2013 H.B. 331 merged with H.B. 345, A.L. 2014 S.B. 650)



Section 67.5103 Power of eminent domain prohibited, when.

Effective 28 Aug 2014

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.5103. Power of eminent domain prohibited, when. — Notwithstanding any provision of sections 67.5090 to 67.5103, nothing herein shall provide any applicant the power of eminent domain or the right to compel any private or public property owner, the department of conservation, the department of natural resources, or the state highways and transportation commission to:

(1) Lease or sell property for the construction of a new wireless support structure; or

(2) Locate or cause the collocation or expansion of a wireless facility on any existing structure or wireless support structure.

(L. 2013 H.B. 331, A.L. 2013 H.B. 345, A.L. 2014 S.B. 650)



Section 67.5104 Pole attachment and pole defined — denial of permit on nondiscriminatory basis only — pole attachment fees, terms, and conditions to be nondiscriminatory — review, when — attachment during pendency of dispute — revocation, when.

Effective 28 Aug 2014

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

67.5104. Pole attachment and pole defined — denial of permit on nondiscriminatory basis only — pole attachment fees, terms, and conditions to be nondiscriminatory — review, when — attachment during pendency of dispute — revocation, when. — 1. As used in this section, "pole attachment" means an attachment by an attaching entity, including a video service provider, a telecommunications provider or other communications-related service provider to a pole owned or controlled by a municipal utility or municipality, but not a wireless antenna attachment or an attachment by a wireless communications provider to a pole. As used in this section, "pole" means a utility pole which is owned or controlled by a municipal utility or municipality, but shall not include poles that are not associated with the transmission or distribution of electric power, communications, broadband, or video services. A municipal utility or municipality may only deny an attaching entity access to the utility's poles on a nondiscriminatory basis if there is insufficient capacity or for reasons of safety and reliability and if the attaching entity will not resolve the issue. If a municipal utility or municipality does not find any capacity, safety, or reliability issues, such municipal utility or municipality shall issue the attaching entity a permit to attach to the municipal utility's or municipality's poles. Nothing in this section shall be construed to prohibit a municipal utility or municipality from requiring an attaching entity to enter into a pole attachment agreement consistent with this section.

2. Notwithstanding sections 67.1830 to 67.1846, any pole attachment fees, terms, and conditions, including those related to the granting or denial of access, demanded by a municipal utility pole owner or controlling authority of a municipality shall be nondiscriminatory, just, and reasonable and shall not be subject to any required franchise authority or government entity permitting, except as provided in this section. A pole attachment rental fee shall be calculated on an annual, per-pole basis. Such rental fee shall be considered nondiscriminatory, just, and reasonable if it is agreed upon by the parties or, in the absence of such an agreement, based on cost but in no such case shall such fee so calculated be greater than the fee which would apply if it were calculated in accordance with the cable service rate formula referenced in 47 U.S.C. Sec. 224(d) as applied by the Federal Communications Commission. In addition, a municipal pole owner may be authorized to exceed the rate of return cost components of the Federal Communications Commission formula referenced in this section if necessary to comply with Article X of the Missouri Constitution. In the event of a dispute between the parties, either party may bring an action for review in any court of competent jurisdiction. The court shall rule on any such petition for review in an expedited manner by moving the petition to the head of the docket consistent with subsection 2 of this section. Nothing shall deny any party the right to a hearing before the court.

3. Where no pole attachment agreement exists between an attaching entity and the municipal utility pole owner or controlling authority of a municipality, and a dispute between a municipal utility pole owner or controlling authority of a municipality and an attaching entity exclusively concerns the per-pole fee or any requirement or issue not directly related to pole attachments consistent with this section or both, then the attaching entity may proceed with its attachments during the pendency of the dispute under the agreed-upon terms and conditions at a rental rate of no more than as set forth in subsection 2 of this section. The attaching entity shall comply with applicable and reasonable engineering, safety and reliability standards and shall hold the municipal pole owner or controlling authority of the municipality harmless for any liabilities or damages incurred that are caused by the attaching entity.

4. The provisions of this section shall not supersede existing pole attachment agreements established prior to August 28, 2014.

5. Nothing in this section shall be construed as conferring any jurisdiction or authority to the public service commission or any state agency to regulate either the fees, terms, or conditions for pole attachments, or for any state agency to assert any jurisdiction over attachments to poles regulated by 47 U.S.C. Sec. 224.

6. A municipal utility or municipality may, after reasonable written notice and an opportunity to cure, as provided in the applicable pole attachment agreement between a municipal utility or municipality and an attaching entity, revoke a pole attachment permit granted to an attaching entity and require removal of the attachment with or without fee refund for breach of the pole attachment agreement or permit until the breach is cured, but only in the event of a substantial breach of material terms and conditions of the pole attachment agreement or permit. A substantial breach by an attaching entity shall be limited to:

(1) A material violation of a material provision of the applicable pole attachment agreement or permit;

(2) An evasion or attempt to evade any material provision of the applicable pole attachment agreement or permit;

(3) A material misrepresentation of fact in the applicable pole attachment agreement or permit application;

(4) A failure to complete work by the date and in accordance with the terms specified in the applicable pole attachment agreement or permit, unless an extension is obtained or unless the failure to complete the work is due to reasons beyond the attaching entity's control; or

(5) A failure to correct, within the time and in accordance with the terms specified by the municipal utility or municipality in the applicable pole attachment agreement or permit, work by the attaching entity that does not conform to applicable national safety codes, industry construction standards, or local safety codes that are not more stringent than national safety codes, upon inspection and notification by the municipal utility or municipality of the faulty condition. If the time for correction is not specified in the applicable pole attachment agreement or permit, the time for correction shall be reasonable under the particular circumstances, and in no event less than thirty days.

7. Unless otherwise provided for in an applicable pole attachment agreement, in the event of an imminent threat to public health, life, or safety, a municipal utility or municipality shall, upon notice to the attaching entity, request the attaching entity rearrange, relocate, or remove a pole attachment from a pole or absent action from the attaching entity, have the authority to rearrange, relocate, or remove a pole attachment consistent with industry practices. The attaching entity shall be notified as soon as practicable upon the cessation of the threat to public health, life, or safety, or upon restoration of the attachment by the municipal utility or municipality.

(L. 2013 H.B. 345, A.L. 2014 S.B. 653)






Chapter 68 Port Authorities

Chapter Cross References



Section 68.010 Cities and counties authorized to form port authorities, when.

Effective 28 Aug 1975

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

68.010. Cities and counties authorized to form port authorities, when. — 1. Every city or county which is situated upon, or adjacent to, or which embraces within its boundaries a navigable waterway, is hereby authorized to form a local port authority, and upon approval of the highways and transportation commission of the state of Missouri, the port authority shall be a political subdivision of this state. In every constitutional charter city not within a county, a local "Port Authority" is created by sections 68.010, 68.015, 68.025, 68.040, 68.045, 68.060 and 68.070 and shall become a political subdivision of this state September 28, 1975.

2. The highways and transportation commission of the state of Missouri is hereby authorized to accept applications, conduct hearings, and approve or disapprove applications for approval of local or regional port authorities as political subdivisions of this state, as provided herein, but in determining the approval or disapproval of such applications, the highways and transportation commission shall consider the following criteria:

(1) The population of any city and/or county submitting the application;

(2) The desirability and economic feasibility of having more than a single port authority within the same geographic area;

(3) The technical and economic capability of participating cities and/or counties, as well as private interests, to plan and carry out port development within the proposed district;

(4) The amount of actual and potential river traffic that would make use of any facilities developed by a port authority;

(5) The potential economic impact on the immediate area from which the application originates; and

(6) The potential impact on the economic development of the entire state and how the proposed port authority's developmental activities relate to any state plans.

­­

­

3. No city shall create a port authority under sections 68.010, 68.015, 68.025, 68.040, 68.045, 68.060 and 68.070 if said city is located within a county that has created a port authority which has received approval as a political subdivision of this state under sections 68.010, 68.015, 68.025, 68.040, 68.045, 68.060 and 68.070.

(L. 1974 H.B. 1646 § 1, A.L. 1975 S.B. 135 § 1)



Section 68.015 Port district, how designated — boundaries, where filed, how altered.

Effective 28 Aug 1979

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

68.015. Port district, how designated — boundaries, where filed, how altered. — 1. The legislative body, or county commission, of each county or city creating a port authority or any port authority created within said city pursuant to section 68.010 hereof shall designate what areas within such county or city shall comprise one or more port districts, subject to the limitation that any area designated as within a port district shall be or could be reasonably connected to the business of a port. The boundaries of any port district shall be filed with the clerk of the county commission, city clerk, or clerk of the legislative or governing body of the county as applicable and shall become effective upon approval of the transportation commission. The legislative body or county commission may from time to time enlarge or reduce the area comprising any port district. Any change of boundaries shall be submitted for approval to the highways and transportation commission and upon approval shall be filed with the appropriate clerk and thereupon become effective.

2. The legislative body or county commission of any county or city authorized to create a local port authority may appropriate, allocate and expend such funds of the county or city for the planning and development of a port district as are reasonable and necessary to carry out the provisions of this chapter.

(L. 1974 H.B. 1646 § 2, A.L. 1975 S.B. 135 § 2, A.L. 1979 H.B. 102)



Section 68.020 Purpose of port authority.

Effective 28 Aug 2005

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

68.020. Purpose of port authority. — It shall be the purposes of every port authority to promote the general welfare, to promote development within the port district, to encourage private capital investment by fostering the creation of industrial facilities and industrial parks within the port district and to endeavor to increase the volume of commerce, and to promote the establishment of a foreign trade zone within the port districts.

(L. 1974 H.B. 1646 § 3, A.L. 1979 H.B. 102, A.L. 2005 S.B. 156)

(1980) The Port Authority Law serves a public purpose, and any aid provided to private corporations is merely incidental to such purpose, and thus does not violate Art. VI, Sections 23 and 25, in that it is an expenditure of public funds for a public purpose. State ex rel. Wagner v. St. Louis County Port Authority (Mo.), 604 S.W.2d 592.



Section 68.025 Powers of port authority.

Effective 28 Aug 2010

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

68.025. Powers of port authority. — 1. Every local and regional port authority, approved as a political subdivision of the state, shall have the following powers to:

(1) Confer with any similar body created under laws of this or any other state for the purpose of adopting a comprehensive plan for the future development and improvement of its port districts;

(2) Consider and adopt detailed and comprehensive plans for future development and improvement of its port districts and to coordinate such plans with regional and state programs;

(3) Establish a port improvement district in accordance with this chapter;

(4) Carry out any of the projects enumerated in subdivision (17)* of section 68.205;

(5) Within the boundaries of any established port improvement district, to levy either a sales and use tax or a real property tax, or both, for the purposes of paying any part of the cost of a project benefitting property in a port improvement district; except that no port improvement district real property tax may be levied on any property, real or personal, which is assessed pursuant to sections 151.010 to 151.340, unless such real property tax levy is agreed to in writing by the property's owner;

(6) Pledge both revenues generated by any port improvement district and any other port authority revenue source to the repayment of any outstanding obligations;

(7) Either jointly with a similar body, or separately, recommend to the proper departments of the government of the United States, or any state or subdivision thereof, or to any other body, the carrying out of any public improvement for the benefit of its port districts;

(8) Provide for membership in any official, industrial, commercial, or trade association, or any other organization concerned with such purposes, for receptions of officials or others as may contribute to the advancement of its port districts and any industrial development therein, and for such other public relations activities as will promote the same, and such activities shall be considered a public purpose;

(9) Represent its port districts before all federal, state and local agencies;

(10) Cooperate with other public agencies and with industry, business, and labor in port district improvement matters;

(11) Enter into any agreement with any other states, agencies, authorities, commissions, municipalities, persons, corporations, or the United States, to effect any of the provisions contained in this chapter;

(12) Approve the construction of all wharves, piers, bulkheads, jetties, or other structures;

(13) Prevent or remove, or cause to be removed, obstructions in harbor areas, including the removal of wrecks, wharves, piers, bulkheads, derelicts, jetties or other structures endangering the health and general welfare of the port districts; in case of the sinking of a facility from any cause, such facility or vessel shall be removed from the harbor at the expense of its owner or agent so that it shall not obstruct the harbor;

(14) Recommend the relocation, change, or removal of dock lines and shore or harbor lines;

(15) Acquire, own, construct, redevelop, lease, maintain, and conduct land reclamation and resource recovery, including the removal of sand, rock, or gravel, residential developments, commercial developments, mixed-use developments, recreational facilities, industrial parks, industrial facilities, and terminals, terminal facilities, warehouses and any other type port facility;

(16) Acquire, own, lease, sell or otherwise dispose of interest in and to real property and improvements situate thereon and in personal property necessary to fulfill the purposes of the port authority;

(17) Acquire rights-of-way and property of any kind or nature within its port districts necessary for its purposes. Every port authority shall have the right and power to acquire the same by purchase, negotiation, or by condemnation, and should it elect to exercise the right of eminent domain, condemnation proceedings shall be maintained by and in the name of the port authority, and it may proceed in the manner provided by the laws of this state for any county or municipality. The power of eminent domain shall not apply to property actively being used in relation to or in conjunction with river trade or commerce, unless such use is by a port authority pursuant to a lease in which event the power of eminent domain shall apply;

(18) Contract and be contracted with, and to sue and be sued;

(19) Accept gifts, grants, loans or contributions from the United States of America, the state of Missouri, political subdivisions, municipalities, foundations, other public or private agencies, individual, partnership or corporations;

(20) Employ such managerial, engineering, legal, technical, clerical, accounting, advertising, stenographic, and other assistance as it may deem advisable. The port authority may also contract with independent contractors for any of the foregoing assistance;

(21) Improve navigable and nonnavigable areas as regulated by federal statute;

(22) Disburse funds for its lawful activities and fix salaries and wages of its employees; and

(23) Adopt, alter or repeal its own bylaws, rules and regulations governing the manner in which its business may be transacted; however, said bylaws, rules and regulations shall not exceed the powers granted to the port authority by this chapter.

2. In implementing its powers, the port authority shall have the power to enter into agreements with private operators or public entities for the joint development, redevelopment, and reclamation of property within a port district or for other uses to fulfill the purposes of the port authority.

(L. 1974 H.B. 1646 § 4, A.L. 1975 S.B. 135 § 4, A.L. 1979 H.B. 102, A.L. 1988 S.B. 673, A.L. 2005 S.B. 156, A.L. 2010 S.B. 578)

*Subdivisions in section 68.205 as amended by S.B. 257, 2013, were renumbered.



Section 68.030 State or its subdivisions may transfer property to port authority, when.

Effective 28 Aug 1979

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

68.030. State or its subdivisions may transfer property to port authority, when. — This state and any political subdivision or municipal corporation thereof may in its discretion, with or without consideration, transfer or cause to be transferred to any port authority or may place in its possession or control, by lease or other contract or agreement, either for a limited period or in fee, any property within a port district or any property wherever situated. Nothing in this section, however, shall in any way impair, alter or change any obligations, contractual or otherwise, heretofore entered into by said entities.

(L. 1974 H.B. 1646 § 5, A.L. 1979 H.B. 102)

(1980) Port Authority Law does not violate Art. III, Section 38(a), in that its purposes are legitimate public ones. State ex rel. Wagner v. St. Louis County Port Authority (Mo.), 604 S.W.2d 592.



Section 68.035 State authorized to make grants to port authorities.

Effective 28 Aug 2010

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

68.035. State authorized to make grants to port authorities. — 1. The state may make grants to a state port fund, as appropriated by the general assembly, to be allocated by the department of transportation to local port authorities or regional port coordinating agencies. These grants, administered on a nonmatching basis, could be used for managerial, engineering, legal, research, promotion, planning and any other expenses.

2. In addition the state may make capital improvement matching grants contributing eighty percent of the funds and local port authorities contributing twenty percent of the funds for specific undertakings of port development such as land acquisitions, construction, terminal facility development, port improvement projects, and other related port facilities. Notwithstanding the foregoing, any matching grants awarded by the Missouri highways and transportation commission under the Port Capital Improvement Program shall be transportation related.

3. The grants provided herein may be used as the local share in applying for other grant programs.

(L. 1974 H.B. 1646 § 6, A.L. 1979 H.B. 102, A.L. 1983 S.B. 200, A.L. 2010 S.B. 578)



Section 68.040 Bonds of port authority, issued, when — authorized as investments — tax exemption — procedure for issuance of bonds and notes.

Effective 28 Aug 2010

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

68.040. Bonds of port authority, issued, when — authorized as investments — tax exemption — procedure for issuance of bonds and notes. — 1. Every local and regional port authority, approved as a political subdivision of the state, may from time to time issue its negotiable revenue bonds or notes in such principal amounts as, in its opinion, shall be necessary to provide sufficient funds for achieving its purposes, including the construction of port facilities and the financing of port improvement projects; establish reserves to secure such bonds and notes; and make other expenditures, incident and necessary to carry out its purposes and powers.

2. This state shall not be liable on any notes or bonds of any port authority. Any such notes or bonds shall not be a debt of the state and shall contain on the faces thereof a statement to such effect.

3. No commissioner of any port authority or any authorized person executing port authority notes or bonds shall be liable personally on said notes or bonds or shall be subject to any personal liability or accountability by reason of the issuance thereof.

4. The notes and bonds of every port authority are securities in which all public officers and bodies of this state and all political subdivisions and municipalities, all insurance companies and associations, and other persons carrying on an insurance business, all banks, trust companies, saving associations, savings and loan associations, credit unions, investment companies, all administrators, guardians, executors, trustees, and other fiduciaries, and all other persons whatsoever, who now or may hereafter be authorized to invest in notes and bonds or other obligations of this state, may properly and legally invest funds, including capital, in their control or belonging to them.

5. No port authority shall be required to pay any taxes or any assessments whatsoever to this state or to any political subdivisions, municipality or other governmental agency of this state. The notes and bonds of every port authority and the income therefrom shall, at all times, be exempt from any taxes and any assessments, except for death and gift taxes and taxes on transfers.

6. Every port authority shall have the powers and be governed by the procedures now or hereafter conferred upon or applicable to the environmental improvement authority, chapter 260, relating to the manner of issuance of revenue bonds and notes, and the port authority shall exercise all such powers and adhere to all such procedures insofar as they are consistent with the necessary and proper undertaking of its purposes.

(L. 1974 H.B. 1646 § 7, A.L. 1975 S.B. 135 § 7, A.L. 2010 S.B. 578)

(1980) The Port Authority Law serves a public purpose, and any aid provided to private corporations is merely incidental to such purpose, and thus does not violate Art. VI, Sections 23 and 25, in that it is an expenditure of public funds for a public purpose. State ex rel. Wagner v. St. Louis County Port Authority (Mo.), 604 S.W.2d 592.

(1980) Port Authority Law does not violate Art. III, Section 38(a) in that its purposes are legitimate public ones. State ex rel. Wagner v. St. Louis County Port Authority (Mo.), 604 S.W.2d 592.

(1980) Since port authority is recognized separate entity from the state and state's credit would in no way be involved in bonds for which the authority is responsible, Port Authority Law does not violate Art. III, Section 39(1,2). State ex rel. Wagner v. St. Louis County Port Authority (Mo.), 604 S.W.2d 592.



Section 68.045 Board of port authority commissioners minimum number required — compensation, terms, duties, how fixed.

Effective 28 Aug 1986

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

68.045. Board of port authority commissioners minimum number required — compensation, terms, duties, how fixed. — Every local port authority shall be administered by a board of port authority commissioners which shall consist of at least seven members; provided, however, that the number of members of one political party shall not exceed the number of members of the other party by more than one. Newly created port authorities as well as those presently constituted shall structure the terms of those commissioners so that no more than three members' terms shall expire in any one year. The legislative body or county commission of the county or city creating the port authority or in the case of a port authority created in this act* in a constitutional charter city not within a county, the legislative body of that constitutional charter city shall determine the method of appointment, and subject to the limitations expressed in the first sentence of this section, shall determine their qualifications, salaries, powers and duties consistent with the provisions of this chapter. The legislative body or county commission shall also provide for the filing of annual reports by the board of port authority commissioners and for periodic independent audits of the accounts of the port authority.

(L. 1974 H.B. 1646 § 8, A.L. 1975 S.B. 135 § 8, A.L. 1979 H.B. 102, A.L. 1986 H.B. 1554 Revision)

*"This act" apparently refers to chapter 68.



Section 68.050 Conflict of interest by port authority commissioners prohibited.

Effective 28 Aug 1979

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

68.050. Conflict of interest by port authority commissioners prohibited. — No port authority commissioner shall participate in any deliberations or decisions concerning issues where the port authority commissioner has a direct financial interest in contracts, property, supplies, services, facilities or equipment purchased, sold, or leased by the port authority. Such port authority commissioners shall additionally be subject to the limitations regarding the conduct of public officials as provided in chapter 105.

(L. 1974 H.B. 1646 § 9, A.L. 1979 H.B. 102)



Section 68.055 Letting of contracts, manner, amounts.

Effective 28 Aug 1994

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

68.055. Letting of contracts, manner, amounts. — 1. Every port authority shall let contracts for all work to be done and for equipment, supplies or materials to be purchased. Excepting as otherwise provided herein, such contracts shall be given to the lowest responsible bidder therefor, upon not less than twenty days' notice of the letting, given by publication in a newspaper of general circulation in the city or county creating the port authority; and in the discretion of the commissioners, in one or more newspapers of general circulation among contractors. The port authority shall have the power and authority to reject any and all bids and to readvertise the work or proposed purchase.

2. Notwithstanding the provisions of subsection 1 of this section, every port authority may let contracts in a manner consistent with the procedures set forth in 24 CFR Section 85.36, "Uniform Administrative Requirements for Grants and Cooperative Agreements to State and Local Government", as may be revised from time to time, regardless of the source of funds for the procurement, except that if a funding source mandates specific procedures for letting contracts as a condition to receipt of funds which are inconsistent with the procedures authorized in this section for letting contracts, a port authority may use such procedures required by the funding source.

3. Notwithstanding the provisions of subsection 2 of this section, the dollar limit of procurements which may, pursuant to subsection 2 of this section, be accomplished using "small purchase procedures", shall, for the purposes of procurements to be paid for with funds other than federal funds, adjust annually based on the rate of inflation according to the Consumer Price Index, commencing in 1995.

(L. 1974 H.B. 1646 § 10, A.L. 1994 H.B. 1248 & 1048)



Section 68.057 Competitive bids required, when.

Effective 28 Aug 2010

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

68.057. Competitive bids required, when. — Any expenditure made by a port authority, as defined in section 68.205, that is over twenty-five thousand dollars, including professional service contracts, shall be competitively bid.

(L. 2010 S.B. 578)



Section 68.060 Consolidation of port districts by contract, how.

Effective 28 Aug 1975

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

68.060. Consolidation of port districts by contract, how. — 1. Any combination of cities and counties individually eligible to form local port authorities, and cities and counties with existing local port authorities, are authorized to directly apply to the highways and transportation commission of the state for approval of a regional port authority as a political subdivision of the state.

2. The legislative bodies or county commissions of cities or counties desiring to form a regional port authority are hereby authorized to enter into contractual agreements with each other for the purpose of creating within each jurisdiction regional port districts administered by the regional port authority. All terms and provisions of said contractual agreements shall be consistent with the provisions of this chapter. The contractual agreement shall be filed in the office of county clerk, city clerk or clerk of the county council of each party to the agreement.

3. The boundaries of any regional port district, and the number, method of appointment, terms, qualifications, salaries, powers and duties of a regional board of commissioners shall be fixed by the contractual agreement; provided, however, that any contractual agreement shall not become effective until it has been submitted to and approved by all of the legislative bodies or county commissions entering into said contractual agreement.

4. The port districts to be included within the regional port authority need not be contiguous, adjacent, or abutting.

5. Any local port authority is authorized to contract with an existing regional port authority for inclusion in the regional port authority. The contractual agreement shall be formulated by the terms and procedures expressed in subsections 2 and 3 of this section. Approval of the highways and transportation commission shall be required to make the annexation effective.

6. Any local port authority established by a city or county, that subsequently enters into a contractual agreement and is approved as part of a regional port authority, is dissolved as of the date that the annexation is approved by the highways and transportation commission of the state. On said date, all funds and other assets of the local port authority shall be transferred to the regional port authority. The regional port authority shall faithfully perform all existing contracts and assume all legal obligations of the local port authority.

(L. 1974 H.B. 1646 § 11, A.L. 1975 S.B. 135 § 11)



Section 68.065 Powers of state highways and transportation commission.

Effective 28 Aug 1974

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

68.065. Powers of state highways and transportation commission. — The state highways and transportation commission is hereby granted, has and may exercise all powers necessary or convenient to effectuate its purposes, including the following:

(1) To develop a statewide plan for waterborne commerce and to review the plans of local or regional port authorities for major public capital improvements to encourage coordination with a state plan;

(2) To establish procedures and standards for applications by one or more local political subdivisions for the creation of local or regional port authorities;

(3) To review locally or regionally determined port authority boundaries, and to mediate any disagreements on such matters that cannot be resolved locally;

(4) To petition any interstate commerce commission (or like body), public service commission, public utilities commission (or like body), or any other federal, state, local or municipal authority, administrative, judicial or legislative, having jurisdiction, for the adoption and execution of any physical improvements, which, in the opinion of the state highways and transportation commission, may be designed to improve the handling of commerce or terminal and transportation facilities on or adjacent to the navigable rivers of the state;

(5) To represent the state in any programs to achieve financial assistance for waterborne commerce;

(6) To provide for official membership by the state highways and transportation commission and designated employees in any industrial, commercial or trade association, or any other organization concerned with waterborne commerce and the purposes of sections 68.010 to 68.065;

(7) To enter into agreements consistent with its lawful activities and purposes with the United States or any agency thereof; the state of Missouri or any agency thereof; other states or agencies thereof under applicable provisions of law; any local port district, municipality, county or other political subdivision of this or any other state; any agency created by interstate compact; any person, firm, partnership, corporation, trust or foundation, either public or private; or with any foreign government, partnership, firm or corporation under any conditions prescribed by state or federal law;

(8) To contract and to sue and be sued thereon;

(9) To receive for its lawful activities any contributions, moneys, gifts, grants, or loans from the United States; the state of Missouri; any other state; any local port district, municipality, county, or other political subdivision or agency of this or any other state; any agency created by interstate compact; or any public or private person, firm, corporation, trust or foundation for purposes consistent with the provisions of this chapter;

(10) To employ staff as the state highways and transportation commission shall recommend and the governor and the general assembly shall approve through the annual appropriation of the state department of transportation;

(11) To provide technical advice and assistance to local and regional port authorities in their activities, including planning, issuing bonds, financing port facilities, availability of state and federal grants, interagency coordination, and related matters of importance in port development.

(L. 1974 H.B. 1646 § 12)



Section 68.070 Dissolution, procedure for.

Effective 28 Aug 2010

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

68.070. Dissolution, procedure for. — Provided a local or regional port authority has no outstanding obligations, the legislative body or county commission of a city or county, in which a local port authority is situated, votes, by majority, to dissolve said port authority, the local port authority shall be dissolved effective the date of approval of the dissolution by the highways and transportation commission of the state. If, at any time, all of the legislative bodies or county commissions of members of a regional port authority vote, by majority, to dissolve the regional port authority, it shall be dissolved effective the date of the approval of dissolution by the highways and transportation commission of the state. In the event of dissolution of a local or regional port authority, all funds and other assets shall be distributed among the cities and counties, who were members, on a pro rata basis.

(L. 1975 S.B. 135 § 13, A.L. 2010 S.B. 578)



Section 68.075 AIM zones — definitions — establishment, boundaries — retention of tax withholdings on new jobs, amount — fund created, use of moneys — approval of projects — expiration date.

Effective 28 Aug 2017

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

68.075. AIM zones — definitions — establishment, boundaries — retention of tax withholdings on new jobs, amount — fund created, use of moneys — approval of projects — expiration date. — 1. This section shall be known and may be cited as the “Advanced Industrial Manufacturing Zones Act”.

2. As used in this section, the following terms shall mean:

(1) “AIM zone”, an area identified through a resolution passed by the port authority board of commissioners appointed under section 68.045 that is being developed or redeveloped for any purpose so long as any infrastructure and building built or improved is in the development area. The port authority board of commissioners shall file an annual report indicating the established AIM zones with the department of revenue;

(2) “County average wage”, the average wage* in each county as determined by the Missouri department of economic development for the most recently completed full calendar year. However, if the computed county average wage is above the statewide average wage, the statewide average wage shall be deemed the county average wage for such county for the purpose of determining eligibility;

(3) “New job”, the number of full-time employees located at the project facility that exceeds the project facility base employment less any decrease in the number of full-time employees at related facilities below the related facility base employment. No job that was created prior to the date of the notice of intent shall be deemed a new job. An employee that spends less than fifty percent of the employee’s work time at the facility is still considered to be located at a facility if the employee receives his or her directions and control from that facility, is on the facility’s payroll, one hundred percent of the employee’s income from such employment is Missouri income, and the employee is paid at or above the county average wage.

3. Any port authority located in this state may establish an AIM zone. Such zone may only include the area within the port authority’s jurisdiction, ownership, or control, and may include any such area. The port authority shall determine the boundaries for each AIM zone, and more than one AIM zone may exist within the port authority’s jurisdiction or under the port authority’s ownership or control, and may be expanded or contracted by resolution of the port authority board of commissioners.

4. Fifty percent of the state tax withholdings imposed by sections 143.191 to 143.265 on new jobs within such zone after development or redevelopment has commenced shall not be remitted to the general revenue fund of the state of Missouri. Such moneys shall be deposited into the port authority AIM zone fund established under subsection 5 of this section for the purpose of continuing to expand, develop, and redevelop AIM zones identified by the port authority board of commissioners and may be used for managerial, engineering, legal, research, promotion, planning, satisfaction of bonds issued under section 68.040, and any other expenses.

5. There is hereby created in the state treasury the “Port Authority AIM Zone Fund”, which shall consist of money collected under this section. The state treasurer shall be custodian of the fund and shall approve disbursements from the fund in accordance with sections 30.170 and 30.180 to the port authorities from which the funds were collected, less the pro-rata portion appropriated by the general assembly to be used solely for the administration of this section which shall not exceed ten percent of the total amount collected within the zones of a port authority. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

6. The port authority shall approve any projects that begin construction and disperse any money collected under this section. The port authority shall submit an annual budget for the funds to the department of economic development explaining how and when such money will be spent.

7. The provision of section 23.253 notwithstanding, no AIM zone may be established after August 28, 2023. Any AIM zone created prior to that date shall continue to exist and be coterminous with the retirement of all debts incurred under subsection 4 of this section. No debts may be incurred or reauthorized using AIM zone revenue after August 28, 2023.

(L. 2016 S.B. 861, A.L. 2017 S.B. 112 merged with S.B. 283)

*Word "wages" appears in original rolls of S.B. 283, 2017.



Section 68.100 Mid-America port commission agreement, commission, powers, duties.

Effective 28 Aug 1998

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

68.100. Mid-America port commission agreement, commission, powers, duties. — The general assembly of the state of Missouri hereby ratifies an agreement on behalf of the state of Missouri with the states of Illinois and Iowa if those states legally join the agreement, in the form substantially as follows:

AGREEMENT

This agreement shall be known as and may be cited as the "Mid-America Port Commission Agreement". This agreement allows for the states of Illinois and Iowa to join the effort of the state of Missouri for developing the Mid-America port commission.

PORT COMMISSION

There is created a Mid-America port commission to be governed by a nine-member port commission. The governors of Missouri, Illinois and Iowa shall appoint one member to the port commission in accordance with the laws of the respective state. Each state shall also be represented by two members elected through the county governance in the geographical jurisdiction of the port commission. The port commission members shall hold office for a period of six years. The port commission members shall elect a chairperson of the port commission after all the members are selected. The position of chairperson shall rotate among the Missouri, Iowa and Illinois members for two-year periods. A member of the port commission shall not serve more than two terms.

POWERS OF COMMISSION

The port commission shall have the power to acquire, purchase, install, lease, construct, own, hold, maintain, equip, use, control or operate ports, harbors, waterways, channels, wharves, piers, docks, quays, elevators, tipples, compresses, bulk loading and unloading facilities, warehouses, dry docks, marine support railways, tugboats, ships, vessels, shipyards, shipbuilding facilities, machinery and equipment, dredges or any other facilities required or incidental to the construction, outfitting, dry docking or repair of ships or vessels, or water, air, or rail terminals, or roadways or approaches thereto, or other structures or facilities necessary for the convenient use of the same in the aid of commerce, including the dredging, deepening, extending, widening, or enlarging of any ports, harbors, rivers, channels, or waterways, the damming of inland waterways, the establishment of a water basin, the acquisition and development of industrial sites, or the reclaiming of submerged lands.

(L. 1998 H.B. 1791 § 1)



Section 68.105 Mid-America port commission act.

Effective 28 Aug 1998

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

68.105. Mid-America port commission act. — Sections 68.100 to 68.120 shall be known and may be cited as the "Mid-America Port Commission Act".

(L. 1998 H.B. 1791 § 2)



Section 68.110 Counties included (Scotland, Knox, Shelby, Clark, Ralls, Monroe, Lewis, Pike and Marion).

Effective 28 Aug 1998

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

68.110. Counties included (Scotland, Knox, Shelby, Clark, Ralls, Monroe, Lewis, Pike and Marion). — Any county of the third classification with a population greater than four thousand four hundred but less than five thousand, any county of the third classification greater than six thousand nine hundred but less than seven thousand, any county of the third classification with a population greater than seven thousand five hundred but less than seven thousand six hundred, any county of the third classification with a population greater than eight thousand four hundred seventy but less than eight thousand five hundred fifty, any county of the third classification with a population greater than nine thousand but less than nine thousand two hundred, any county of the third classification with a population greater than ten thousand but less than ten thousand five hundred, any county of the third classification with a population greater than fifteen thousand six hundred but less than sixteen thousand, and any county of the third classification with a population greater than twenty-seven thousand six hundred but less than twenty-eight thousand shall be included in the jurisdiction of the Mid-America port commission agreement.

(L. 1998 H.B. 1791 § 3)



Section 68.115 Powers of commission.

Effective 28 Aug 1998

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

68.115. Powers of commission. — 1. Any power or powers, privileges or authority exercised or capable of exercise by a public agency of this state may be exercised and enjoyed jointly with the Mid-America port commission according to the powers delegated to the commission pursuant to sections 68.100 to 68.120.

2. A public agency of this state may enter into a letter of understanding with the commission to advance the* purposes of the commission.

3. The Mid-America port commission shall exercise no control over the operation of port authorities established pursuant to sections 68.010 to 68.070, except by voluntary agreement between said port authority and the commission.

(L. 1998 H.B. 1791 § 4)

*Word "to" appears in original rolls.



Section 68.120 County commissioners to elect two members.

Effective 28 Aug 1998

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

68.120. County commissioners to elect two members. — The county commissions of the counties included in the jurisdiction of the Mid-America port commission pursuant to section 68.110 shall jointly elect two members to serve on the port commission.

(L. 1998 H.B. 1791 § 5)



Section 68.200 Citation of law.

Effective 28 Aug 2010

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

68.200. Citation of law. — Sections 68.200 to 68.260 shall be known and may be cited as the "Port Improvement District Act".

(L. 2010 S.B. 578)



Section 68.205 Definitions.

Effective 28 Aug 2013

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

68.205. Definitions. — As used in sections 68.200 to 68.260, unless the context clearly requires otherwise, the following terms shall mean:

(1) "Act", the port improvement district act, sections 68.200 to 68.260;

(2) "Approval", for purposes of elections pursuant to this act, a simple majority of those qualified voters casting votes in any election;

(3) "Board", the board of port authority commissioners for the particular port authority that desires to establish or has established a district;

(4) "Consent", the written acknowledgment and approval of the creation of the district by:

(a) Owners of real property collectively owning more than sixty percent by assessed value of real property within the boundaries of the proposed port improvement district; and

(b) More than sixty percent per capita of the owners of all real property within the boundaries of the proposed port improvement district;

(5) "Director of revenue", the director of the department of revenue of the state of Missouri;

(6) "Disposal of solid waste or sewage", the entire process of storage, collection, transportation, processing, and disposal of solid wastes or sewage;

(7) "District" or "port improvement district", an area designated by the port authority which is located within its port district boundaries at the time of establishment;

(8) "Election authority", the election authority having jurisdiction over the area in which the boundaries of the district are located under chapter 115;

(9) "Energy conservation", the reduction of energy consumption;

(10) "Energy efficiency", the increased productivity or effectiveness of the use of energy resources, the reduction of energy consumption, or the use of renewable energy sources;

(11) "Obligations", revenue bonds and notes issued for the repayment of any money obtained by a port authority from any public or private source along with any associated financing costs, including, but not limited to, the costs of issuance, capitalized interest, and debt service;

(12) "Owner", the individual or individuals or entity or entities who own a fee interest in real property that is located within the boundaries of a district based upon the recorded real estate records of the county recorder, or the city recorder of deeds if the district is located in a city not within a county, as of the thirtieth day prior to any action;

(13) "Petition", a petition to establish a port improvement district within the port district boundaries or a petition to make a substantial change to an existing district;

(14) "Pollution", the existence of any noxious substance in the air or waters or on the lands of the state in sufficient quantity and of such amounts, characteristics, and duration as to injure or harm the public health or welfare or animal life or property;

(15) "Port authority", a political subdivision established pursuant to this chapter;

(16) "Port district boundaries", the boundaries of any port authority on file with the clerk of the county commission, city clerk, or clerk of the legislative or governing body of the county as applicable, which became effective upon approval by the Missouri highways and transportation commission;

(17) "Project" or "port improvement project", with respect to any property within a port improvement district, or benefitting property within a port improvement district:

(a) Providing for, or contracting for the provision of, environmental cleanup, including the disposal of solid waste, services to brownfields, or other polluted real property;

(b) Providing for, or contracting for the provision of, energy conservation or increased energy efficiency within any building, structure, or facility;

(c) Providing for, or contracting for the provision of, wetland creation, preservation, or relocation;

(d) The construction of any building, structure, infrastructure, fixture, or facility determined by the port authority as essential in developing energy resources, preventing, reducing, or eliminating pollution, or providing water facilities or the disposal of solid waste;

(e) Modifications to, or the relocation of, any existing building, structure, infrastructure, fixture, or facility that has been acquired or constructed, or which is to be acquired or constructed for the purpose of developing energy resources, preventing, reducing, or eliminating pollution, or providing water facilities or the disposal of solid waste;

(f) The acquisition, clearing, and grading of real property and the acquisition of other property and improvements, or rights and interest therein, which are determined by the port authority to be significant in, or in the furtherance of, the history, architecture, archeology, or culture of the United States, the state of Missouri, or its political subdivisions;

(g) The operation, maintenance, repair, rehabilitation, or reconstruction of any existing public or private building, structure, infrastructure, fixture, or facility determined by the port authority to be significant in, or in the furtherance of, the history, architecture, archeology, or culture of the United States, the state of Missouri, or its political subdivisions;

(h) The construction of any new building, structure, infrastructure, fixture, or facility that is determined by the port authority to be significant in, or in the furtherance of, the history, architecture, archeology, or culture of the United States, the state of Missouri, or its political subdivisions;

(i) Providing for any project determined to be significant in or in furtherance of the purpose of a port authority as provided in section 68.020;

(18) "Qualified project costs", include any and all reasonable costs incurred or estimated to be incurred by a port authority, or a person or entity authorized by a port authority, in furtherance of a port improvement project, which costs may include, but are not limited to:

(a) Costs of studies, plans, surveys, and specifications;

(b) Professional service costs, including, but not limited to, architectural, engineering, legal, research, marketing, financial, planning, consulting, and special services, including professional service costs necessary or incident to determining the feasibility or practicability of any project and carrying out the same;

(c) Administrative fees and costs of a port authority in carrying out any of the purposes of this act;

(d) Property assembly costs, including, but not limited to, acquisition of land and other property and improvements, real or personal, or rights or interests therein, demolition of buildings and structures, and the clearing or grading of land, machinery, and equipment relating to any project, including the cost of demolishing or removing any existing structures;

(e) Costs of operating, rehabilitating, reconstructing, maintaining, and repairing existing buildings, structures, infrastructure, facilities, or fixtures;

(f) Costs of constructing new buildings, structures, infrastructure, facilities, or fixtures;

(g) Costs of constructing, operating, rehabilitating, reconstructing, maintaining, repairing or removing public works or improvements;

(h) Financing costs, including, but not limited to, all necessary and incidental expenses related to the port authority's issuance of obligations, which may include capitalized interest on any such obligations and reasonable reserves related to any such obligations;

(i) All or a portion of the port authority's capital costs resulting from a port improvement project necessarily incurred or to be incurred in furtherance of a port improvement project, to the extent the port authority accepts and approves such costs; and

(j) Relocation costs, to the extent that a port authority determines that relocation costs shall be paid, or are required to be paid, by federal or state law;

(19) "Qualified voters", for the purposes of an election for the approval of a real property tax or a sales and use tax:

(a) Registered voters residing within the district; or

(b) If no registered voters reside within the district, the owners of one or more parcels of real property within the district which would be subject to such real property taxes or sales and use taxes, as applicable, based upon the recorded real estate records of the county recorder, or the city recorder of deeds if the district is located in a city not within a county, as of the thirtieth day prior to the date of the applicable election;

(20) "Registered voters", persons who reside within the district and who are qualified and registered to vote pursuant to chapter 115 as determined by the election authority as of the thirtieth day prior to the date of the applicable election;

(21) "Respondent", unless the port authority is the owner of all real property within the proposed district, the municipality or municipalities within which the proposed district is located, the county or counties within which the proposed district is located, the Missouri highways and transportation commission when the proposed district shall be within the highways of the state of Missouri, and any other political subdivision within the boundaries of the proposed port improvement district, except the petitioning port authority;

(22) "Revenues", all rents, revenues from any levied real property tax and sales and use tax, charges and other income received by a port authority in connection with any project, including any gift, grant, loan, or appropriation received by the port authority with respect thereto;

(23) "Substantial changes", with respect to an established port improvement district, the addition or removal of real property to or from the port improvement district and any changes to the approved district funding mechanism; and

(24) "Taxpayer", a person or owner of real property within the proposed district who would pay any real estate or use tax as a result of the district establishment;

(25) "Water facilities", any facilities for the furnishing and treatment of water for industrial, commercial, agricultural, or community purposes including, but not limited to, wells, reservoirs, dams, pumping stations, water lines, sewer lines, treatment plants, stabilization ponds, storm sewers, storm water detention and retention facilities, and related equipment and machinery.

(L. 2010 S.B. 578, A.L. 2013 S.B. 257)



Section 68.210 Establishment of districts authorized, procedure.

Effective 28 Aug 2013

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

68.210. Establishment of districts authorized, procedure. — 1. A port authority may establish one or more port improvement districts within its port district boundaries for the purpose of funding qualified project costs associated with an approved port improvement project. In order to form a district or to make substantial changes to an existing district, the board shall:

(1) Draft a petition in accordance with subsection 2 of this section;

(2) Hold a public hearing in accordance with section 68.215;

(3) Subsequent to the public hearing, approve by resolution the draft petition containing any approved changes and amendments deemed necessary or desirable by a majority of the board members;

(4) File the approved draft petition in the circuit court of the county where a majority of the proposed port improvement district is located, requesting the creation of a port improvement district in accordance with sections 68.200 to 68.260; and

(5) Within thirty days of the circuit court's certification of the petition, and establishment of the district, file a copy of the board's resolution approving the petition, the certified petition, and the circuit court judgment certifying the petition and establishing the district with the Missouri highways and transportation commission when the proposed district shall be within the highways of the state of Missouri.

2. A petition is proper for consideration and approval by the board and the circuit court if, at the time of such approval, it has the consent of property owners and contains the following information:

(1) The legal description of the proposed district, including a map illustrating the legal boundaries. The proposed district shall be contiguous and may contain all or any portion of one or more municipalities and counties. Property separated only by public streets, easements or rights-of-way, or connected by a single public street, easement, or right-of-way shall be considered contiguous;

(2) A district name designation which shall be set out in the following format:

(a) The name of the Missouri county or municipality in which the port district boundaries are filed;

(b) The words "port improvement district"; and

(c) The district designation number, beginning at 1 for the first district formed by that specific port authority, and progressing consecutively upward, irrespective of the year established;

(3) A description of the proposed project or projects for which the district is being formed, and the estimated qualified project costs of such projects;

(4) The maximum rate or rates and duration of any proposed real property tax or sales and use tax, or both, as applicable, needed to fund the project;

(5) The estimated revenues projected to be generated by any such tax or taxes;

(6) The name and address of each respondent;

(7) A statement that the proposed district shall not be an undue burden on any owner of property within the district and is not unjust or unreasonable;

(8) A request that the circuit court certify the projects pursuant to the act, approve the proposed real property tax or sales and use tax, or both, as applicable, and establish the district.

­­

­

(L. 2010 S.B. 578, A.L. 2013 S.B. 257)



Section 68.215 Public hearing required — notice.

Effective 28 Aug 2013

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

68.215. Public hearing required — notice. — 1. Not more than sixty days prior to the submission of the petition to the circuit court, the port authority shall hold or cause to be held a public hearing on the proposed project or projects, proposed real property tax or sales and use tax, or both, as applicable, and the establishment of the proposed district and shall give notice of the public hearing in the manner provided in subsection 3 of this section. All reasonable protests, objections, and endorsements shall be heard at the public hearing.

2. The public hearing may be continued to another date without further notice other than a motion to be entered on the official port authority meeting minutes fixing the date, time, and place of the continuance of the public hearing.

3. Notice shall be provided by both publication and mailing, provided that no notice by mailing is required where the port authority is the owner of all of the real property within the proposed district. Notice by publication shall be given by publication in a newspaper of general circulation within the municipality or county in which the port authority is located at least once not more than fifteen, but not less than ten, days prior to the date of the public hearing. Notice by mail shall be given not more than thirty, but not less than twenty, days prior to the date of the public hearing by sending the notice via registered or certified United States mail with a return receipt attached to the address of record of each owner within the boundaries of the proposed district. The published and mailed notices shall include the following:

(1) The date, time, and place of the public hearing;

(2) A statement that a petition for the establishment of a district has been drafted for public hearing by the board;

(3) The boundaries of the proposed district by street location, or other readily identifiable means if no street location exists, and a map illustrating the proposed boundaries;

(4) A brief description of the projects proposed to be undertaken, the estimated cost thereof, and the proposed method of financing such costs by a real property tax or sales and use tax, or both, as applicable;

(5) A statement that a copy of the petition is available for review at the office of the port authority during regular business hours;

(6) The address of the port authority's office; and

(7) A statement that all interested persons shall be given an opportunity to be heard at the public hearing.

(L. 2010 S.B. 578, A.L. 2013 S.B. 257)



Section 68.220 Opposition, court to serve copy of petition, procedure.

Effective 28 Aug 2010

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

68.220. Opposition, court to serve copy of petition, procedure. — 1. Within thirty days after the petition is filed, the circuit court clerk shall serve a copy of the petition on the respondents who shall have thirty days after receipt of service to file an answer stating agreement with or opposition to the creation of the district. If any respondent files its answer opposing the creation of the district, it shall recite legal reasons why the petition is defective, why the proposed district is illegal or unconstitutional, or why the proposed method for funding the district is illegal or unconstitutional. The respondent shall ask the court for a declaratory judgment respecting these issues. The answer of each respondent shall be served on each petitioner and every other respondent named in the petition. Any resident or taxpayer within the proposed district not qualifying as a respondent may join in or file a petition supporting or answer opposing the creation of the district and seeking a declaratory judgment respecting these same issues within thirty days after the date notice is last published by the circuit clerk pursuant to section 68.225.

2. The court shall hear the case without a jury. If the court shall thereafter determine the petition is defective or the proposed district is illegal or unconstitutional, or shall be an undue burden on any owner of property within the district or is unjust and unreasonable, it shall enter its declaratory judgment to that effect and shall refuse to make the certifications requested in the pleadings. If the court determines that any proposed funding method is illegal or unconstitutional, it shall enter its judgment striking that funding method in whole or in part. If the court determines the petition is not legally defective and the proposed district and method of funding are neither illegal nor unconstitutional, the court shall enter its judgment to that effect. The court shall then certify the single question regarding the proposed real property tax or sales and use tax, or both, as applicable, needed to fund the project for voter approval. If no objections to the petition are timely filed, the court may make such certifications based upon the pleadings before it without any hearing.

3. Any party having filed an answer or petition may appeal the circuit court's order or declaratory judgment in the same manner provided for other appeals.

(L. 2010 S.B. 578)



Section 68.225 Notice, form.

Effective 28 Aug 2013

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

68.225. Notice, form. — Upon the receipt of the filed petition, the circuit court clerk in whose office the petition was filed shall give notice to the public by causing one or more newspapers of general circulation serving the counties or portions thereof contained in the proposed district to publish once a week for four consecutive weeks a notice substantially in the following form:

­

­

(L. 2010 S.B. 578, A.L. 2013 S.B. 257)



Section 68.230 Termination of district, procedure.

Effective 28 Aug 2013

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

68.230. Termination of district, procedure. — 1. Upon the port authority's own initiative, and after proper notice being provided and a public hearing being conducted in accordance with subsection 2 of this section, any district may be terminated by a resolution of the board, provided that there are no outstanding obligations secured in any way by district revenues produced from such district. A copy of such resolution shall be filed with the Missouri highways and transportation commission within thirty days of its passage.

2. The public hearing required by this section shall be held and notice of such public hearing shall be given in the manner set forth in section 68.215. The notice shall contain the following information:

(1) The date, time, and place of the public hearing;

(2) A statement that the port authority proposes a resolution terminating the district; and

(3) A statement that all interested parties will be given an opportunity to be heard.

3. Notwithstanding the requirements of this section, if the port authority that has formed the district is dissolved in accordance with this chapter, the district shall automatically be terminated, and any taxes levied shall simultaneously be repealed, except that this subsection shall not apply in such instance when a local port authority is dissolved pursuant to subsection 6 of section 68.060 in order to consolidate into a regional port authority.

(L. 2010 S.B. 578, A.L. 2013 S.B. 257)



Section 68.235 Levy of property tax authorized — vote required — ballot language — repeal of tax.

Effective 28 Aug 2013

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

68.235. Levy of property tax authorized — vote required — ballot language — repeal of tax. — 1. For the purposes of providing funds to pay all, or any portion of, the qualified project costs associated with any approved project, subsequent to the establishment of a district pursuant to this act, and subsequent to the circuit court's certification of a question regarding any proposed real property tax needed to fund a project, a port authority may levy by resolution a tax upon real property within the boundaries of the district; provided however, no such resolution shall be final nor shall it take effect until the qualified voters approve, by mail-in ballot election conducted in accordance with section 68.250, the circuit court's certified question regarding such proposed real property tax, provided that such resolution shall be final and no mail-in ballot election shall be required where the port authority is the owner of all of the real property within the proposed district. If a majority of the votes cast by the qualified voters voting on the proposed real property tax are in favor of the tax, then the resolution shall become effective. If a majority of the votes cast by the qualified voters voting are opposed to the real property tax, then the resolution seeking to levy the real property tax shall be deemed to be null and void on the date on which the election may no longer be challenged pursuant to section 68.250. The port authority may levy a real property tax rate lower than the tax rate ceiling approved by the qualified voters pursuant to this subsection and may, by resolution, increase that lowered tax rate to a level not exceeding the tax rate ceiling without approval of the qualified voters.

2. The ballot shall be substantially in the following form:

­

­

3. A port authority may repeal or amend by resolution any real property tax imposed pursuant to this section before the expiration date of such real property tax unless the repeal or amendment of such real property tax will impair the port authority's ability to repay any obligations the port authority has incurred to pay any part of the cost of a port improvement project.

(L. 2010 S.B. 578, A.L. 2013 S.B. 257)



Section 68.240 County collector's and treasurer's duties — use of moneys upon expiration of tax.

Effective 28 Aug 2013

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

68.240. County collector's and treasurer's duties — use of moneys upon expiration of tax. — 1. The county collector of each county in which the district is located, or the collector for the city in which the district is located if the district is located in a city not within a county, shall collect the real property tax made upon all real property within that county and district, in the same manner as other real property taxes are collected.

2. Every county or municipal collector and treasurer having collected or received district real property taxes shall, on or before the fifteenth day of each month and after deducting the reasonable and actual cost of such collection but not to exceed one percent of the total amount collected, remit to the port authority the amount collected or received by the port authority prior to the first day of such month. Upon receipt of such money, the port authority shall execute a receipt therefor, which shall be forwarded or delivered to the county collector or city treasurer who collected such money. The port authority shall deposit such sums which are designated for a specific project into a special trust fund to be expended solely for such purpose, or to the port authority treasury if such sums are not designated. The county or municipal collector or treasurer and port authority shall make final settlement of the port authority account and costs owing, not less than once each year, if necessary.

3. The port authority shall repeal by resolution the continuation of any real property tax imposed pursuant to section 68.235 when all obligations of the port improvement project have been met, unless the real property tax in any way secures outstanding obligations of the port improvement project or covers ongoing expenses the port authority has incurred to pay qualified project costs of any of the approved port improvement project.

4. Upon the expiration or termination of any real property tax adopted pursuant to this section which is designated for a specific project, all funds remaining in the special trust fund shall continue to be used solely for the specific purpose designated in the ballot adopted by the qualified voters. Any remaining funds in such special trust fund which exceed any remaining obligations of the port improvement project and are not needed to cover ongoing expenses shall be refunded pro rata to the property owners.

(L. 2010 S.B. 578, A.L. 2013 S.B. 257)



Section 68.245 Levy of sales and use tax authorized — ballot language — collection of tax, deposit of moneys — repeal of tax.

Effective 28 Aug 2013

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

68.245. Levy of sales and use tax authorized — ballot language — collection of tax, deposit of moneys — repeal of tax. — 1. For the purposes of providing funds to pay all, or any portion of, the qualified project costs associated with any approved project, subsequent to the establishment of a district pursuant to this act, and subsequent to the circuit court's certification of a question regarding any proposed sales and use tax needed to fund a project, a port authority may levy by resolution a districtwide sales and use tax on all retail sales made in such district which are subject to taxation pursuant to sections 144.010 to 144.525, except sales of motor vehicles, trailers, boats or outboard motors, and sales to or from public utilities. Any sales and use tax imposed pursuant to this section may be imposed in increments of one-eighth of one percent, up to a maximum of one percent; except that, no resolution adopted pursuant to this section shall be final nor shall it take effect until the qualified voters approve, by mail-in ballot election conducted in accordance with section 68.250, the circuit court's certified question regarding such proposed sales and use tax provided that such resolution shall be final and no mail-in ballot election shall be required where the port authority is the owner of all of the real property within the proposed district. If a majority of the votes cast by the qualified voters on the proposed sales and use tax are in favor of the sales and use tax, then the resolution shall become effective. If a majority of the votes cast by the qualified voters are opposed to the sales and use tax, then the resolution seeking to levy the sales and use tax shall be deemed null and void on the date on which the election may no longer be challenged pursuant to section 68.255.

2. The ballot shall be substantially in the following form:

­

­

3. Within ten days after the qualified voters have approved the imposition of the sales and use tax, the port authority shall, in accordance with section 32.087, notify the director of revenue. The sales and use tax authorized by this section shall become effective on the first day of the second calendar quarter after the director of revenue receives notice of the adoption of such sales and use tax.

4. The director of revenue shall collect any sales and use tax pursuant to section 32.087.

5. All revenue received by the port authority from a sales and use tax imposed pursuant to this section which is designated for a specific project shall be deposited into a special trust fund to be expended solely for such purpose, or to the port authority's treasury if such sums are not designated.

6. In each district in which a sales and use tax is imposed pursuant to this section, every retailer shall add such additional tax imposed by the port authority to such retailer's sale price, and when so added such tax shall constitute a part of the purchase price, shall be a debt of the purchaser to the retailer until paid and shall be recoverable at law in the same manner as the purchase price.

7. The penalties provided in sections 144.010 to 144.525 shall apply to violations of this section.

8. The port authority shall repeal by resolution the continuation of any sales and use tax imposed pursuant to this section when all obligations of the port improvement project have been met, unless the sales and use tax in any way secures outstanding obligations of the port improvement project or covers ongoing expenses the port authority has incurred to pay qualified project costs of any of the approved port improvement project.

9. Upon the expiration or termination of any sales and use tax adopted pursuant to this section, any funds remaining in the special trust fund shall continue to be used solely for the specific purpose designated in the ballot adopted by the qualified voters. Any funds in such special trust fund which are not needed for current expenditures or obligations of the port improvement project may be invested by the port authority pursuant to applicable laws relating to the investment of other port authority funds and the port authority may use such funds to further the purpose of a port authority as provided in section 68.020.

(L. 2010 S.B. 578, A.L. 2013 S.B. 257)



Section 68.250 Conducting of election, procedure.

Effective 28 Aug 2013

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

68.250. Conducting of election, procedure. — 1. Notwithstanding the provisions of chapter 115 except the provisions of section 115.125, when applicable, an election for any proposed real property tax or proposed sales and use tax, or both, within a district pursuant to this act shall be conducted in accordance with the provisions of this section.

2. After the board has passed a resolution approving the levy of a real property tax or a sales and use tax, or both, the board shall provide written notice of such resolution, along with the circuit court's certified question regarding the real property tax or the sales and use tax, or both, as applicable, to the election authority. The board shall be entitled to repeal or amend such resolution provided that written notice of such repeal or amendment is delivered to the election authority prior to the date that the election authority mails the ballots to the qualified voters.

3. Upon receipt of written notice of a port authority's resolution, along with the circuit court's certified question, for the levy of a real property tax or a sales and use tax, or both, the election authority shall:

(1) Specify a date upon which the election shall occur, which date shall be a Tuesday and shall be, unless otherwise approved by the board and election authority and applicable circuit court pursuant to section 115.125, not earlier than the tenth Tuesday, and not later than the fifteenth Tuesday, after the date the board passes the resolution and shall not be on the same day as an election conducted pursuant to the provisions of chapter 115;

(2) Publish notice of the election in a newspaper of general circulation within the municipality two times. The first publication date shall be not more than forty-five, but not less than thirty-five, days prior to the date of the election and the second publication date shall be not more than twenty, and not less than ten, days prior to the date of the election. The published notice shall include, but not be limited to, the following information:

(a) The name and general boundaries of the district;

(b) The type of tax proposed (real property tax or sales and use tax or both), its rate or rates, and its purpose or purposes;

(c) The date the ballots for the election shall be mailed to qualified voters;

(d) The date of the election;

(e) The applicable definition of qualified voters;

(f) A statement that persons residing in the district shall register to vote with the election authority on or before the thirtieth day prior to the date of the election in order to be a qualified voter for purposes of the election;

(g) A statement that the ballot shall be returned to the election authority's office in person, or by depositing the ballot in the United States mail addressed to the election authority's office and postmarked not later than the date of the election; and

(h) A statement that any qualified voter that did not receive a ballot in the mail or lost the ballot received in the mail may pick up a mail-in ballot at the election authority's office, specifying the dates and time such ballot will be available and the location of the election authority's office;

(3) The election authority shall mail the ballot, a notice containing substantially the same information as the published notice and a return addressed envelope directed to the election authority's office with a sworn affidavit on the reverse side of such envelope for the qualified voter's signature, to each qualified voter not more than fifteen days and not less than ten days prior to the date of the election. For purposes of mailing ballots to real property owners, only one ballot shall be mailed per capita at the address shown on the official, or recorded, real estate records of the county recorder, or the city recorder of deeds if the district is located in a city not within a county, as of the thirtieth day prior to the date of the election. Such affidavit shall be in substantially the following form:

­

­

­­

­

4. Each qualified voter shall have one vote. Each voted ballot shall be signed with the authorized signature.

5. Mail-in ballots shall be returned to the election authority's office in person, or by depositing the ballot in the United States mail addressed to the election authority's office and postmarked no later than the date of the election. The election authority shall transmit all voted ballots to a team of judges of not less than four. The judges shall be selected by the election authority from lists it has compiled prior to the date by which the mail-in ballots must be returned. Upon receipt of the voted ballots, the judges shall verify the authenticity of the ballots, canvass the votes, and certify the results. Certification by the election judges shall be final and shall be immediately transmitted to the election authority. Any qualified voter who voted in such election may contest the result in the same manner as provided in chapter 115.

6. The results of the election shall be entered upon the records of the election authority and two certified copies of the election results shall be filed with the port authority and entered upon the records of the port authority.

7. The port authority shall reimburse the election authority for the costs it incurs to conduct an election under this section.

8. Notwithstanding anything to the contrary, nothing in this act shall prevent a port authority from proposing both a real property tax levy question and a sales and use tax levy question to the district's qualified voters in the same election.

9. Notwithstanding anything to the contrary, this section shall not apply when the port authority is the owner of all of the real property within the proposed district.

(L. 2010 S.B. 578, A.L. 2013 S.B. 257)



Section 68.255 Statute of limitations.

Effective 28 Aug 2010

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

68.255. Statute of limitations. — No lawsuit to set aside a district established or a tax levied under this act*, or to otherwise question the validity of the proceedings related thereto, shall be brought after the expiration of ninety days from the effective date of the circuit court judgment establishing such district in question or the effective date of the resolution levying such tax in question.

(L. 2010 S.B. 578)

*"This act" (S.B. 578, 2010) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 68.259 Severability clause.

Effective 28 Aug 2013

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

68.259. Severability clause. — Notwithstanding the provisions of section 1.140 to the contrary, the provisions of sections 68.025, 68.035, 68.040, 68.057, 68.070, 68.200, 68.205, 68.210, 68.215, 68.220, 68.225, 68.230, 68.235, 68.240, 68.245, 68.250, 68.255, and 68.260 as contained in this act shall be severable, and if any provision is for any reason held to be invalid, such decision shall not invalidate any of the remaining provisions of sections 68.025, 68.035, 68.040, 68.057, 68.070, 68.200, 68.205, 68.210, 68.215, 68.220, 68.225, 68.230, 68.235, 68.240, 68.245, 68.250, 68.255, and 68.260 as contained in this act.

(L. 2010 S.B. 578, A.L. 2013 S.B. 257)



Section 68.260 Applicability of law — report required.

Effective 28 Aug 2010

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

68.260. Applicability of law — report required. — 1. The provisions of this section shall only apply to a port authority that has formed a district.

2. In addition to any other report required of a port authority, within one hundred twenty days following the last day of the port authority's fiscal year, the board shall submit a report to the clerk of either the municipality or county which formed the port authority pursuant to section 68.010, and to the Missouri department of transportation stating the services provided, revenues collected and expenditures made by the district during such fiscal year, and copies of written resolutions approved by the board during the fiscal year. The municipal clerk or county clerk, as applicable, shall retain this report as part of the official records of the municipality or county and shall also cause this report to be spread upon the records of the governing body.

3. In addition to the report required pursuant to subsection 2 of this section, upon the approval by the qualified voters of a real property tax or sales and use tax, or both, in accordance with the act, each authority shall annually submit a report to the auditor of the state of Missouri in accordance with section 105.145.

(L. 2010 S.B. 578)






Chapter 70 Powers of Political Subdivisions to Cooperate or Contract with Governmental Units

Chapter Cross References



Section 70.010 Certain number of counties may join in performance of common function — duties of county commissions — appointment of district coroners, deputy district coroners, expenses.

Effective 28 Aug 1994

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.010. Certain number of counties may join in performance of common function — duties of county commissions — appointment of district coroners, deputy district coroners, expenses. — 1. Two or more, not exceeding ten, contiguous counties may join in performing any common function or service, including the purchase, construction and maintenance of hospitals, almshouses, road machinery and any other county property and may join in the common employment of any county officer or employee common to each of the counties. The county commissions shall administer the delegated powers and allocate the costs among the counties.

2. County coroners of any number of contiguous counties may establish a cooperative district and appoint a district coroner and deputy district coroner for such district. District coroners and deputy district coroners shall be county coroners selected by a majority vote of coroners of counties within the district and certified as master death investigators by a professional association of the county coroners of Missouri. The district and deputy district coroners shall receive remuneration only for necessary expenses incurred for providing assistance in the investigation of a death at the request of a county coroner which shall be paid in the manner provided under the provisions of section 58.570.

(L. 1945 p. 1395 § 1, A.L. 1994 H.B. 1486)

CROSS REFERENCES:

Airports, counties and cities may jointly operate, 305.170, 305.180

Bridges, counties may unite in building, expenses shared how, 234.070 to 234.090

Bridges, toll, counties may acquire, 234.210

Tuberculous residents, counties may contract for care of indigent, 205.340



Section 70.020 Petition for election concerning joint proposal.

Effective 28 Aug 1978

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.020. Petition for election concerning joint proposal. — Whenever eight percent of the voters of each of any two or more contiguous counties, not exceeding ten, shall sign a petition, and shall file the same with their respective county commissions requesting the submission of the question of permitting said counties to perform a common function or service or employ a common officer or employee, it shall be the duty of said county commissions to submit the question to the voters of their respective counties at the next municipal election. The total vote for governor at the last general election before the filing of the petition whereat a governor was elected shall be used to determine the number of voters necessary to sign the petition.

(L. 1945 p. 1395 § 2, A.L. 1978 H.B. 971)



Section 70.040 Form of ballot.

Effective 28 Aug 1978

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.040. Form of ballot. — The question shall be submitted in substantially the following form:

Shall ______ County join with ______ (name of other county or counties in which a similar petition was filed) to ______ (proposed common function, service, officer, or employee)?

(L. 1945 p. 1395 § 4, A.L. 1978 H.B. 971)



Section 70.050 Certification of election to secretary of state — vote necessary for adoption.

Effective 28 Aug 1978

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.050. Certification of election to secretary of state — vote necessary for adoption. — Within ten days after such election, the county clerk of each of such counties shall send a correct and duly certified abstract of the votes polled at such election to the secretary of state. If a majority of the voters voting on the question vote for the question in each of the counties taken separately it shall be deemed to have been adopted, but if it shall fail to receive a majority in any one or more of the counties, it shall be deemed to have failed. The secretary of state shall canvass the certified abstracts and notify the presiding commissioner of each of the county commissions of the results.

(L. 1945 p. 1395 § 5, A.L. 1978 H.B. 971)



Section 70.060 Commissioner of most populous county to call meeting of all county commissions — issuance of bonds.

Effective 28 Aug 1945

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.060. Commissioner of most populous county to call meeting of all county commissions — issuance of bonds. — Upon the receipt of a notice that the proposition has been adopted as provided in section 70.050, the presiding commissioner of the most populous county, as determined by the last federal decennial census, shall call a meeting of the county commissions of all the counties voting on the proposition, at such place and time as he may designate. Unless otherwise provided by law, the respective county commissions sitting as a body, with each county commissioner having one vote, shall proceed to administer the function, service or common employment of the county officer or employee and allocate the costs among the counties. Any county that has voted to participate in a joint undertaking as provided in sections 70.010 to 70.090 is hereby authorized to issue bonds, as provided by law for the issuance of county bonds, for such purposes.

(L. 1945 p. 1395 § 6)



Section 70.070 Procedure for withdrawal from joint undertaking.

Effective 28 Aug 1978

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.070. Procedure for withdrawal from joint undertaking. — 1. Whenever eight percent of the voters of any county which shall have voted to participate in a common undertaking as contemplated in sections 70.010 to 70.090 shall sign and file a petition with the county commission of said county requesting * the submission of the question of withdrawing from said joint undertaking, it shall be the duty of said county commission to submit the question to the voters of said county at the next municipal election. The total vote for governor at the last general election before the filing of the petition whereat a governor was elected shall be used to determine the number of voters necessary to sign the petition.

2. The question shall be submitted in substantially the following form:

Shall ______ County withdraw from joint participation with ______ (name of other county or counties participating in ______ common function, service, officer or employee)?

3. Within ten days after such election, the county clerk of such county shall send a correct and duly certified abstract of the votes polled at such election to the secretary of state. If a majority of the voters voting on the proposition vote for the proposition, it shall be deemed to have been adopted. The secretary of state shall notify the presiding commissioner of each of the counties participating in the joint undertaking of the results.

4. Upon the receipt of the notice that such a question to withdraw from joint participation in the undertaking has been adopted in any one or more of the participating counties, the presiding commissioner of the most populous county in the group still participating, as determined by the last federal decennial census, shall proceed as in the case of the formation of a new group of counties as directed in section 70.060.

(L. 1945 p. 1395 § 7, A.L. 1978 H.B. 971)

*Word "that" appears here in original rolls.



Section 70.080 Effect of withdrawal or dissolution.

Effective 28 Aug 1945

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.080. Effect of withdrawal or dissolution. — Any county withdrawing from joint participation by proceeding as set forth in section 70.070 shall not be entitled to receive any sum, or sums, of money nor shall it acquire any right, title and interest in and to any property used or purchased jointly by such counties under such plan and the remaining counties originally organized under such plan shall carry on in the same manner as before, without the county withdrawing therefrom; provided that in case the entire district shall be dissolved, the property of the district shall be distributed among the member counties on the basis of their contribution and the governing body of the district, as provided in section 70.060, shall have authority to liquidate the district and distribute the property among the counties.

(L. 1945 p. 1395 § 8)



Section 70.090 Additional counties may join county group — procedure.

Effective 28 Aug 1945

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.090. Additional counties may join county group — procedure. — When two or more counties may have joined together for the purposes of sections 70.010 to 70.090, additional counties, until the total shall have reached ten, may be admitted to participation by all such counties, including those already participating and those desiring to participate, proceeding as is provided for in sections 70.010 to 70.090 for the formation of a new agreement. If the proposition to admit additional counties shall fail to receive a majority vote of those voting thereon in any one of such counties, including those already participating and those desiring to participate, the proposition shall be deemed to have failed and the counties already participating before such proposition was submitted shall carry on in the same manner as before.

(L. 1945 p. 1395 § 9)



Section 70.100 Municipalities and political subdivisions authorized to buy surplus property of United States government.

Effective 28 Aug 1945

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.100. Municipalities and political subdivisions authorized to buy surplus property of United States government. — That any municipality or political subdivision of this state may enter into contracts with the United States of America, or with any department or agency thereof, for the purpose of accepting gifts and for the purchase, sale, exchange, lease, or transfer of any equipment, supplies, materials, or other property for cash, credit, or other property, with or without warranty, and upon such other terms and conditions as the federal government, or the department or agency thereof, deems proper, without regard to the provisions of law or any municipal charter or ordinance which may require, among other things, the following:

(1) Posting of notices or public advertising for bids or of expenditures;

(2) Inviting or receiving of competitive bids;

(3) The making of purchases from the lowest and best bidder;

(4) The delivery of purchases before payment.

(L. 1945 p. 1268 § 1)



Section 70.110 Compliance with provisions of Surplus Property Act of 1944.

Effective 28 Aug 1945

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.110. Compliance with provisions of Surplus Property Act of 1944. — Any municipality or political subdivision of this state is hereby authorized and empowered to obtain United States government property under the provisions of the Surplus Property Act of 1944, (50 U.S.C.A. App. §§ 1611 to 1646) and any amendments thereto, in the manner and according to the rules, regulations and conditions required by such act, or any amendments thereto, irrespective of any provisions otherwise imposed by law or municipal charter or ordinance requiring certain bidding and purchasing procedures.

(L. 1945 p. 1268 § 2)



Section 70.115 Cities and counties may contract with United States government for recreational facilities along rivers.

Effective 28 Aug 1965

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.115. Cities and counties may contract with United States government for recreational facilities along rivers. — Any county or city in which the Corps of Engineers of the United States Army or any other department or agency of the government of the United States is authorized by congress to construct works for recreational purposes along any river or tributary thereof lying within or adjacent to the city or county may, if in the opinion of the governing body of the county or city the construction is for the public welfare:

(1) Enter into an undertaking in the name of the county or city to hold the United States free from any damage to persons or property resulting during construction or after completion thereof;

(2) Contract with the government of the United States in the name of the county or city to maintain, keep in repair and operate the works, when completed; and

(3) Furnish all necessary lands, rights-of-way and easements for construction of the works.

(L. 1965 p. 189 § 1)



Section 70.120 Definitions.

Effective 28 Aug 1941

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.120. Definitions. — The following definitions shall be applied to the terms used in sections 70.120 to 70.200:

(1) "Agreement" shall mean "contract" and shall include renewals and alterations of a contract;

(2) "Governing body" shall mean the board, body, or persons in which the powers of a political subdivision as a body corporate, or otherwise, are vested;

(3) "Political subdivision" shall mean any agency or unit of this state which now is, or hereafter shall be, authorized to levy taxes or empowered to cause taxes to be levied;

(4) "Project" shall mean any resettlement project or rural rehabilitation project for resettlement purposes of the United States located within a political subdivision, and shall include the persons inhabiting such projects;

(5) "Services" shall mean such public and municipal functions as are performed for property in, and for persons residing within, a political subdivision.

(L. 1941 p. 490 § 1)



Section 70.130 County commissions empowered to make agreements with United States.

Effective 28 Aug 1941

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.130. County commissions empowered to make agreements with United States. — The county commission of any county in this state is hereby authorized and empowered:

(1) To make requests of the United States, for and on behalf of the county and political subdivisions whose jurisdictional limits are within or coextensive with the limits of the county, for the payment of such sums in lieu of taxes as the United States may agree to pay; and

(2) To enter into agreements with the United States, in the name of the county, for the performance of services by the county and such political subdivisions for the benefit of a project, and for the payment by the United States to the county, in one or more installments, of sums in lieu of taxes.

(L. 1941 p. 490 § 2)

CROSS REFERENCE:

Housing authority may borrow or accept grants from federal government, 99.210



Section 70.140 Political subdivisions shall be notified of agreements.

Effective 28 Aug 1941

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.140. Political subdivisions shall be notified of agreements. — Each agreement entered into pursuant to section 70.130 shall contain the names of the political subdivisions in whose behalf it is consummated and a statement of the proportionate share of the payment by the United States to which each political subdivision shall be entitled. The county commission shall immediately notify each political subdivision in whose behalf an agreement is entered into of the consummation thereof.

(L. 1941 p. 490 § 3)



Section 70.150 County treasurer shall present bill.

Effective 28 Aug 1941

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.150. County treasurer shall present bill. — The county commission shall file one copy of any agreement for a payment of sums in lieu of taxes with the county treasurer. On or before the date on which any payment of sums in lieu of taxes is due, the county treasurer shall present a bill to the United States, in the name of the county, in the amount of such payment. Whenever such payment is received, the county treasurer shall issue a receipt therefor in the name of the county.

(L. 1941 p. 490 § 4)



Section 70.160 County treasurer shall disburse money — acceptance construed as approval.

Effective 28 Aug 1941

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.160. County treasurer shall disburse money — acceptance construed as approval. — Immediately after receiving a payment in lieu of taxes, the county treasurer shall, without any deduction, apportion and pay it to the several political subdivisions in accordance with the agreement under which the payment was received, notwithstanding any other law controlling the expenditure of county funds. The acceptance by the governing body of a political subdivision of its share of a payment in lieu of taxes shall be construed as an approval of the agreement under which the payment was received. If any governing body shall refuse to accept a political subdivision's share of a payment in lieu of taxes, the county treasurer shall refund the same, without any deduction, to the United States.

(L. 1941 p. 490 § 5)



Section 70.170 Political subdivisions authorized to enter into agreements — when.

Effective 28 Aug 1941

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.170. Political subdivisions authorized to enter into agreements — when. — If the United States declines to deal with a county commission with respect to any political subdivision whose jurisdictional limits are within or coextensive with the limits of the county, or in the event the jurisdictional limits of a political subdivision lie within more than one county, that political subdivision is authorized to make requests of the United States for such payments in lieu of taxes as the United States may agree to pay. Such political subdivision is hereby empowered to enter into agreements with the United States for the performance by the political subdivision of services for the benefit of a project and for the payment by the United States to the political subdivision, in one or more installments, of sums in lieu of taxes.

(L. 1941 p. 490 § 6)



Section 70.180 Amount of payments — how determined.

Effective 28 Aug 1941

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.180. Amount of payments — how determined. — The amount of any payment of sums in lieu of taxes may be based on the estimated cost to each political subdivision, for and on whose behalf an agreement is entered into, of performing services for the benefit of a project during the period of an agreement, after taking into consideration the benefits to be derived by each political subdivision from such project, but shall not be in excess of the taxes which would result to each political subdivision for said period if the real property of the project within each political subdivision were taxable.

(L. 1941 p. 490 § 7)



Section 70.190 Money received — where deposited.

Effective 28 Aug 1941

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.190. Money received — where deposited. — All money received by a political subdivision pursuant to section 70.160 or 70.170 shall be deposited in such fund or funds as may be designated in the agreement; provided, however, that if the agreement does not make such designation, the money shall be deposited in such fund or funds as the governing body of such political subdivision shall by appropriate resolution direct.

(L. 1941 p. 490 § 8)



Section 70.200 Services to property may not be denied.

Effective 28 Aug 1941

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.200. Services to property may not be denied. — No provision of sections 70.120 to 70.200 shall be construed to relieve any political subdivision of this state, in the absence of an agreement for payment of sums in lieu of taxes by the United States, as provided in sections 70.120 to 70.200, of the duty of furnishing for the benefit of a project all services which the political subdivision usually furnishes to property in, and to persons residing within, the political subdivision without a payment of sums in lieu of taxes.

(L. 1941 p. 490 § 9)



Section 70.210 Definitions.

Effective 28 Aug 2016

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.210. Definitions. — As used in sections 70.210 to 70.320, the following terms mean:

(1) “Governing body”, the board, body or persons in which the powers of a municipality or political subdivision are vested;

(2) “Municipality”, municipal corporations, political corporations, and other public corporations and agencies authorized to exercise governmental functions;

(3) “Political subdivision”, counties, townships, cities, towns, villages, school, county library, city library, city-county library, road, drainage, sewer, levee and fire districts, soil and water conservation districts, watershed subdistricts, county hospitals, any board of control of an art museum, the board created under sections 205.968 to 205.973, and any other public subdivision or public corporation having the power to tax.

(L. 1945 p. 1289 § 7403a, A.L. 1947 V. I p. 401, A.L. 1955 p. 302, A.L. 1961 p. 187, A.L. 1963 p. 123, A.L. 1967 p. 141, A.L. 1989 H.B. 487 merged with S.B. 98, A.L. 2016 S.B. 732)



Section 70.220 Political subdivisions may cooperate with each other, with other states, the United States or private persons — tax distribution agreement, authorized for certain counties and cities (Buchanan County and city of St. Joseph; Greene County and city of Springfield).

Effective 28 Aug 2010

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.220. Political subdivisions may cooperate with each other, with other states, the United States or private persons — tax distribution agreement, authorized for certain counties and cities (Buchanan County and city of St. Joseph; Greene County and city of Springfield). — 1. Any municipality or political subdivision of this state, as herein defined, may contract and cooperate with any other municipality or political subdivision, or with an elective or appointive official thereof, or with a duly authorized agency of the United States, or of this state, or with other states or their municipalities or political subdivisions, or with any private person, firm, association or corporation, for the planning, development, construction, acquisition or operation of any public improvement or facility, or for a common service; provided, that the subject and purposes of any such contract or cooperative action made and entered into by such municipality or political subdivision shall be within the scope of the powers of such municipality or political subdivision.

2. Any municipality or political subdivision of this state may contract with one or more adjacent municipalities or political subdivisions to share the tax revenues of such cooperating entities that are generated from real property and the improvements constructed thereon, if such real property is located within the boundaries of either or both municipalities or subdivisions and within three thousand feet of a common border of the contracting municipalities or political subdivisions. The purpose of such contract shall be within the scope of powers of each municipality or political subdivision. Municipalities or political subdivisions separated only by a public street, easement, or right-of-way shall be considered to share a common border for purposes of this subsection.

3. Any home rule city with more than seventy-three thousand but fewer than seventy-five thousand inhabitants may contract with any county of the first classification with more than eighty-five thousand nine hundred but fewer than eighty-six thousand inhabitants to share tax revenues for the purpose of promoting tourism and the construction, maintenance, and improvement of convention center and recreational facilities. In the event an agreement for the distribution of tax revenues is entered into between a county of the first classification with more than eighty-five thousand nine hundred but fewer than eighty-six thousand inhabitants and a home rule city with more than seventy-three thousand but fewer than seventy-five thousand inhabitants, then all revenue received from such taxes shall be distributed in accordance with the terms of said agreement. For purposes of this subsection, the term "tax revenues" shall include tax revenues generated from the imposition of a transient guest tax imposed under the provisions of section 67.1361.

4. If any contract or cooperative action entered into under this section is between a municipality or political subdivision and an elective or appointive official of another municipality or political subdivision, such contract or cooperative action shall be approved by the governing body of the unit of government in which such elective or appointive official resides.

5. In the event an agreement for the distribution of tax revenues is entered into between a county of the first classification without a charter form of government and a constitutional charter city with a population of more than one hundred forty thousand that is located in said county prior to a vote to authorize the imposition of such tax, then all revenue received from such tax shall be distributed in accordance with said agreement for so long as the tax remains in effect or until the agreement is modified by mutual agreement of the parties.

(L. 1947 V. I p. 401 § 7043b, A.L. 1957 p. 248, A.L. 1996 S.B. 945, A.L. 2007 S.B. 22, A.L. 2010 H.B. 1442 merged with S.B. 644)

CROSS REFERENCES:

City-county library, establishment, 182.291, 182.301

Cooperation with other political subdivisions authorized, 246.271

Courthouses and jails, certain cities may cooperate with county, 71.300

Defense area improvements, additional powers conferred on certain municipalities, 91.640

Drainage, districts may contract for outlets, 243.260

Drainage, districts may contract to furnish drainage for cities, 243.270

Electric current, cities may contract to sell or buy, 91.020, 91.030



Section 70.225 Emergency dispatching system, eligible for membership in local government retirement system, when (St. Louis County).

Effective 28 Aug 2004

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.225. Emergency dispatching system, eligible for membership in local government retirement system, when (St. Louis County). — 1. Notwithstanding the provisions of section 70.600 to the contrary, a centralized emergency dispatching system created by a joint municipal agreement under section 70.220 existing within any county with a charter form of government and with more than one million inhabitants may be considered a political subdivision for the purposes of sections 70.600 to 70.755, and employees of the centralized emergency dispatching system shall be eligible for membership in the Missouri local government employees' retirement system upon the centralized emergency dispatching system becoming an employer as defined in subdivision (11) of section 70.600.

2. Any political subdivision participating in a centralized emergency dispatching system granted membership under subsection 1 of this section shall be subject to the delinquent recovery procedures under section 70.735 for any contribution payments due the system. Any political subdivision withdrawing from membership shall be subject to payments for any unfunded liabilities existing for its past and current employees. Any political subdivision becoming a new member shall be subject to the same terms and conditions then existing including liabilities in proportion to all participating political subdivisions.

(L. 2004 H.B. 795, et al.)



Section 70.226 Local public health agencies considered political subdivision, when, what purpose.

Effective 28 Aug 2007

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.226. Local public health agencies considered political subdivision, when, what purpose. — 1. Notwithstanding the provisions of sections 70.600 to 70.755 to the contrary, a local public health agency created by a joint municipal agreement under the provisions of sections 70.210 to 70.320 existing within any county of the third classification may be considered a political subdivision for the purposes of sections 70.600 to 70.755, and employees of the local public health agency shall be eligible for membership in the Missouri local government employees' retirement system upon the local public health agency becoming an employer, as defined in subdivision (11) of section 70.600.

2. A local public health agency granted membership under subsection 1 of this section shall be permitted to dissolve or otherwise terminate its existence only upon a finding by the local public health agency's board of directors that all of the local public health agency's outstanding indebtedness has been paid, including moneys owed to the Missouri local government employees' retirement system for the unfunded accrued liability of its past and current employees.

3. Any political subdivision withdrawing from membership in a local public health agency that participates in the Missouri local government employees' retirement system shall be required to pay to the local public health agency its pro rata share of contributions for any unfunded liabilities for the local public health agency's past and current employees as of the effective date of the political subdivision's withdrawal from membership in the local public health agency. Any political subdivision becoming a new member of a local public health agency shall be subject to the same terms and conditions then existing, including the liabilities in proportion to all participating political subdivisions as set forth in the compact or other such agreement.

(L. 2007 S.B. 22)



Section 70.230 Procedure for exercising power.

Effective 28 Aug 1947

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.230. Procedure for exercising power. — Any municipality may exercise the power referred to in section 70.220 by ordinance duly enacted, or, if a county, then by order of the county commission duly made and entered, or if other political subdivision, then by resolution of its governing body or officers made and entered in its journal or minutes of proceedings, which shall provide the terms agreed upon by the contracting parties to such contract or cooperative action.

(L. 1947 V. I p. 401 § 7403c)

(1960) Agreement between county and Public Housing Authority under which county agreed to remove unsafe buildings, vacate streets, convey vacated property and change its zoning regulations, held legislative in character so that referendum provisions in charter thereon could be enforced by mandamus. Carson v. Oxenhandler (A.), 334 S.W.2d 394.



Section 70.240 Lands may be acquired — how — by whom.

Effective 28 Aug 1999

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.240. Lands may be acquired — how — by whom. — The parties to such contract or cooperative action or any of them, or any joint board or commission formed pursuant to section 70.260 for the purpose of providing water or sewer services, may acquire, by gift or purchase, or by the power of eminent domain exercised by one or more of the parties thereto in the same manner as now or hereafter provided for corporations created under the law of this state for public use, chapter 523 and amendments thereto, or any joint board or commission formed pursuant to section 70.260 for the purpose of providing water or sewer services, the lands necessary or useful for the joint use of the parties for the purposes provided in section 70.220 or section 70.260, either within or without the corporate or territorial limits of one or more of the contracting parties, and shall have the power to hold or acquire said lands as tenants in common with the parties to such contract or in the name of any joint board or commission formed pursuant to section 70.260; provided however, that in no event shall any joint board or commission formed pursuant to section 70.260 for the purpose of providing water or sewer services exercise the power of eminent domain within the corporate or territorial limits of one of the contracting parties without such party's consent.

(L. 1947 V. I p. 401 § 7403c, A.L. 1999 H.B. 450 merged with S.B. 160 & 82)

CROSS REFERENCES:

Fire departments, cities may contract for joint maintenance, costs how shared, bonds issued, when, 71.370 to 71.510

Fire protection districts, may contract with municipalities, 321.220

Housing authorities, may join or cooperate, 99.110; borrow or accept grants from federal government, 99.210

Levee district may contract with Mississippi River Commission, 245.390

National park or plaza, certain cities to have additional powers, 95.510 to 95.527

Sewerage facilities, authority of municipalities to contract with each other, 250.220

Street lighting districts may contract with other political subdivisions, 235.150

Taxes, delinquent, drainage and levee districts may cooperate to redeem, 246.140

Water, cities may contract to furnish or to buy, 91.050, 91.060

Water supply, cities may contract jointly for, 71.540, 71.550

Water supply district may contract with city for water service, procedure, 247.085

(1964) City had authority to enter into contract with school district for erection of library by school district on land acquired by city by condemnation proceedings for purpose of parkway. School District of Kansas City v. Kansas City (Mo.), 382 S.W.2d 688.

(1967) Cities' cooperative sewer agreement which conditioned obligation of a fourth class city to build facilities on its passage of a bond issue did not, until the passage of the bond issue, create an indebtedness of the city within constitutional debt limitation, and was not ultra vires or void ab initio. The passage of the bond issue obligated the city to perform the construction and established corresponding obligation of the other contracting city to perform its duties conditioned on the passage of the bond issue. Kansas City v. City of Raytown (Mo.), 421 S.W.2d 504.



Section 70.250 Method of financing.

Effective 28 Aug 1947

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.250. Method of financing. — Any such municipality or political subdivision may provide for the financing of its share or portion of the cost or expenses of such contract or cooperative action in a manner and by the same procedure for the financing by such municipality or political subdivision of the subject and purposes of said contract or cooperative action if acting alone and on its own behalf.

(L. 1947 V. I p. 401 § 7403c)



Section 70.260 Provisions which may be included in the joint contract.

Effective 14 Jul 1989, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.260. Provisions which may be included in the joint contract. — 1. The joint contract may also provide for the establishment and selection of a joint board, commission, officer or officers to supervise, manage and have charge of such joint planning, development, construction, acquisition, operation or service and provide for the powers and duties, terms of office, compensation, if any, and other provisions relating to the members of such joint board, commission, officers or officer. Such contract may include and specify terms and provisions relative to the termination or cancellation by ordinance, order or resolution, as the case may be, of such contract or cooperative action and the notice, if any, to be given of such cancellation, provided that such cancellation termination shall not relieve any party participating in such contract or cooperative action from any obligation or liability for its share of the cost or expense incurred prior to the effective date of any such cancellation.

2. Any joint board or commission created pursuant to this section shall be a separate legal entity and shall constitute a body corporate and politic, and shall have, in addition to any other powers reasonably necessary to the exercise of its function under the contract, the following powers:

(1) To sue and be sued in its corporate name;

(2) To take and hold any property, real or personal, in fee simple or otherwise;

(3) To sell, lease, lend or otherwise transfer any property or interest in property owned by it;

(4) To make contracts;

(5) To have and use a corporate seal; and

(6) To issue bonds, notes or other evidence of indebtedness, in its own name, on behalf of the municipalities or political subdivisions that are parties to the joint contract; subject, however, to any requirements for voter approval as may be imposed by law on any of the contracting municipalities or political subdivisions.

3. Such bonds, notes or other indebtedness may be payable from or secured by any property, interest or income of the separate legal entity or the contracting entities, from whatever source derived, but shall not constitute a charge against or indebtedness of the municipalities or political subdivisions on behalf of which such bonds, notes or other indebtedness are issued. In issuing such bonds, notes or other indebtedness, the separate legal entity shall act as the constituted authority of the municipalities or political subdivisions on behalf of which the bonds, notes or other indebtedness are issued.

4. The duration of any joint board or commission referred to in this section may be perpetual or as otherwise provided in the joint contract under which it was created; however, any property owned or held by such legal entity shall become the property of the municipalities or political subdivisions that are parties to the joint contract upon dissolution of the legal entity.

(L. 1947 V. I p. 401 § 7403c, A.L. 1989 H.B. 487 merged with S.B. 98)

Effective 7-14-89



Section 70.270 Sovereignty to be retained.

Effective 28 Aug 1947

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.270. Sovereignty to be retained. — Sovereignty shall be retained over any real property used under the terms of any contract or cooperative action within the jurisdiction and territorial limits of the municipality or political subdivision in which it is located, and to that extent shall be a limitation upon the contracting parties under the provisions of sections 70.210 to 70.320.

(L. 1947 V. I p. 401 § 7403e)



Section 70.280 Office of facility taken over may be abolished and duties transferred.

Effective 28 Aug 1947

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.280. Office of facility taken over may be abolished and duties transferred. — The governing body of any municipality or political subdivision shall have the power to abolish the office of the facility taken over by any other municipality or political subdivision, and the powers and duties thereof may be transferred to the officer who is to perform them under the terms of the contract or cooperative action.

(L. 1947 V. I p. 401 § 7403f)



Section 70.290 Immunities and liabilities of officers.

Effective 28 Aug 1947

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.290. Immunities and liabilities of officers. — All officers acting under the authority of the municipality or political subdivision pursuant to such agreement or cooperative action under the provisions of sections 70.210 to 70.320 shall be deemed to be acting for a governmental purpose and shall enjoy all the immunities and shall be subject to the same liabilities which they would have within their own territorial limits.

(L. 1947 V. I p. 401 § 7403g)



Section 70.300 Execution of contracts.

Effective 28 Aug 2004

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.300. Execution of contracts. — Whenever the contracting party is a political subdivision of this state, the execution of all contracts shall be authorized by a majority vote of the members of the governing body. Each contract shall be in writing.

(L. 1947 V. I p. 401 § 7403h, A.L. 2004 S.B. 951)



Section 70.310 Disbursement of funds.

Effective 28 Aug 1947

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.310. Disbursement of funds. — All money received pursuant to any such contract or cooperative action, under the provisions of sections 70.210 to 70.320, unless otherwise provided by law, shall be deposited in such fund or funds and disbursed in accordance with the provisions of such contract or cooperative action.

(L. 1947 V. I p. 401 § 7403i)



Section 70.320 Suits may be brought in circuit courts.

Effective 28 Aug 1947

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.320. Suits may be brought in circuit courts. — Suits affecting any of the terms of any contract may be brought in the circuit court of the county in which any contracting municipality or political subdivision is located or in the circuit court of the county in which a party to the contract resides.

(L. 1947 V. I p. 401 § 7403j)



Section 70.322 Road equipment, public entity, cemetery or nonprofit organization may contract to use certain political subdivision's equipment, requirements — costs.

Effective 28 Aug 1999

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.322. Road equipment, public entity, cemetery or nonprofit organization may contract to use certain political subdivision's equipment, requirements — costs. — A public entity, cemetery or nonprofit organization may contract with any county, city, township, or any special road district for the use of such county's, city's, township's or special road district's equipment and personnel to repair or maintain roads of public entities, cemeteries or roads owned by nonprofit organizations, or to perform such other roadwork-related activities for such public entity, cemetery or nonprofit organization, if such public entity, cemetery or nonprofit organization is located within the boundaries of the county, city, township, or special road district. As used in this section, a nonprofit organization shall mean a 501(c)(3) organization as defined under the Internal Revenue Code and an organization in an area where there is no access to private services. Such contract shall be in writing and shall provide that:

(1) The public entity, cemetery or nonprofit organization holds the county, city, township, or special road district harmless for any damage to persons or property which may accrue as a result of such roadwork; and

(2) The public entity, cemetery or nonprofit organization shall pay the county, city, township, or special road district for such roadwork. The amount of payment shall be stated in the contract, and shall not be less than the reasonable cost to the county, city, township, or special road district for such roadwork or rental.

(L. 1988 S.B. 532 § 1, A.L. 1999 S.B. 153)



Section 70.325 Development and improvement of recreational facilities under agreement by city and United States.

Effective 28 Aug 1959

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.325. Development and improvement of recreational facilities under agreement by city and United States. — The governing body of any city is hereby authorized to enter into an agreement with the United States Corps of Engineers for the development and improvement of recreational facilities in federal reservoir areas as provided in section 209 of the Flood Control Act of 1954, 68 Stat. 1266, 16 U.S.C. 460d.

(L. 1959 S.B. 327 § 1)



Section 70.327 Kansas-Missouri flood prevention and control compact.

Effective 28 Aug 1985

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.327. Kansas-Missouri flood prevention and control compact. — The state of Missouri hereby agrees with the state of Kansas, upon enactment by the state of Kansas of legislation having the same effect as this section, to the following compact:

KANSAS-MISSOURI FLOOD PREVENTION AND CONTROL COMPACT

ARTICLE I. SHORT TITLE

1.1. This compact shall be known and may be cited as the Kansas-Missouri Flood Prevention and Control Compact.

ARTICLE II. PURPOSES

2.1. It is recognized that destructive floods occur in certain rivers which affect disastrously both of the party states by upsetting orderly processes, causing loss of life and property, the erosion of lands, impairing and obstructing farming and commercial operations, navigation, highways and railroads, and constitute a common menace to the states. The prevention and control of floods in these areas are public purposes of the party states. A single agency is essential for effective and economical direction, supervision and coordination of examination of needs and planning for flood prevention and control in these common areas. For these purposes the party states do hereby establish the Kansas-Missouri Flood Prevention and Control Commission. The commission shall have jurisdiction hereunder with respect to flood prevention and control in the district comprising the following counties of Kansas and Missouri: Johnson, Wyandotte and Atchison counties in Kansas; Jackson, Clay, Platte, and Buchanan counties in Missouri.

ARTICLE III. ORGANIZATION OF COMMISSION

3.1. The commission shall be an interstate body, both corporate and politic serving as a common agency of the party states and representing them both collectively and individually in the exercise of its powers and duties.

3.2. The commission shall be composed of eleven members, one commissioner representing the appropriate federal agency having jurisdiction of flood prevention and control measures in the area, five commissioners from Kansas and five from Missouri, each of whom shall be a resident of such state, and at least three commissioners from each state shall be residents of the region subject to the jurisdiction of the commission hereunder. The commissioners from each state shall be qualified, chosen and appointed by each state in the manner provided by the laws of the respective states. The federal representative shall be appointed by the officer or officers having power to appoint him to the federal office he then holds. The representative of the federal government shall not be entitled to vote on any action of the commission but may attend and otherwise participate in commission meetings and may make recommendations to the commission. Each member shall hold office at the pleasure of the appointing authority. The commission shall elect a chairman from among its members.

3.3. The commission's functions shall be performed and carried out by its members, advisory committees and panels representative of citizens and political subdivisions and other governmental agencies in the compact region as may be established by the commission, and by such officers, agents and employees as may be appointed by the commission, subject to its direction and control. All such officers, agents and employees shall hold office at the pleasure of the commission, which shall prescribe their powers, duties and qualifications and fix their compensation and other terms of their employment.

3.4. A quorum of the commission for the purpose of transacting business at any commission meeting shall exist only when there are present, in person, at least three members from each of the party states. No action of the commission shall be effective or binding unless a majority of each party state's representatives who are present at the commission meeting shall vote in favor thereof. Certified copies of the minutes of each commission meeting shall be sent to each of the governors of the party states within ten days of the meeting. The vote of any one or more of the representatives from each party state may be vetoed and cancelled by the governor of such state within ten days, Saturdays, Sundays and legal holidays of the particular state excepted, after receipt by the governor of the certified copy of the minutes of the meeting at which such vote was cast, the intent being to empower the governor of each party state to nullify the commission's action upon which such vote had been taken.

3.5. The members of the commission shall receive no compensation for their services pursuant to this compact but they shall be entitled to be paid the expenses actually and necessarily incurred by them in the performance of their duties.

3.6. No member of the commission who is otherwise a public officer or employee shall suffer a forfeiture of his office or employment, or any loss or diminution in the rights and privileges appertaining thereto, by reason of such membership.

ARTICLE IV. POWERS AND DUTIES OF THE COMMISSION

4.1. The function of the commission shall be to act as an official comprehensive study and planning agency of the party states for the compact region. It shall conduct surveys, make studies, submit recommendations and prepare plans designed to aid in solving immediate and long-range joint problems of flood prevention and control, including but not limited to, soil and water erosion control and abatement, the building of sanitary and storm sewers in watersheds extending into the territorial limits of both the states, the constructing of levees along the banks of, or shortening or diverting or otherwise improving any natural watercourse to prevent its overflow where the same overflow is likely to cause damage to lands situated within the territorial limits of the party states, and may receive aid from, contract and cooperate with the United States, and with public and private corporations and with individuals owning or exercising jurisdiction over lands which are subject to injury by such overflow, or which may require such sewers.

4.2. The commission shall also act as a liaison to encourage coordination among and between all agencies and entities, governmental and private, charged with or having a substantial interest in the planning or providing of flood prevention and control measures within any part of the compact region. In furtherance of this function, the commission shall, through advisory committees or panels, provide for the representation and participation of officials of political subdivisions and other governmental agencies in the compact region in the development of policies, plans and programs and shall report to the party states on the regional implications of any development plans or programs proposed by any such agency or entity.

4.3. The commission shall have power to apply for and to receive and accept grants of property, money and services and other assistance offered or made available to it by any person, government, or agency whatever, which it may use to meet necessary expenses and for any other use within the scope of its functions, and to negotiate for the same upon such terms and conditions as may be necessary or advisable.

4.4. The commission shall have power to hire, lease, acquire and dispose of property to the extent necessary to carry out its functions, powers and duties as the same may be constituted from time to time.

4.5. Without diminution of its general power to contract, the commission shall have power to contract with any government or agency whatever, including the respective departments of the party states, for the performance of services by the commission which relate to its functions, powers and duties, and to accept compensation or reimbursement therefor.

4.6. The commission shall have power to expend, or to authorize the expenditure of, funds appropriated to it or for its purposes by the party states, but such expenditures shall at all times be within the terms of an annual budget to be adopted by the commission, by resolution, in advance of each fiscal period of the commission, which budget may be amended or modified from time to time. Each of the party states reserves the right to require such audit or audits as such state may from time to time consider proper.

4.7. To avoid duplication of effort and in the interests of economy, the commission shall make use of existing studies, surveys, plans, data and other materials in the possession of the governmental agencies of the party states and their respective political subdivisions. Each such agency is hereby authorized to make such materials available to the commission and otherwise to assist it in the performance of its functions. At the request of the commission, each such agency which is engaged in flood prevention and control planning is further authorized to provide the commission with information regarding its plans and programs affecting the compact region so that the commission may have available to it current information with respect thereto. The officers and personnel of such agencies, and of any other government or agency whatever, may serve at the request of the commission upon such advisory committees and panels as the commission shall determine to create; and such officers and personnel may serve upon such committees and panels without forfeiture of office or employment and with no loss or diminution in the status, rights and privileges which they otherwise enjoy.

ARTICLE V. COMMISSION FINANCES AND REPORTS

5.1. Subject to the availability of funds appropriated pursuant to the applicable laws of the respective party states, the cost and expense of supporting, administering and operating the activities of the commission, less any federal aid or other contributions received therefor, shall be apportioned equally among the party states and shall be paid out of appropriations made available by such party states.

5.2. The commission may accept advances from one or more of the party states or from the federal government; but it may not otherwise borrow money nor may it issue notes or bonds. It shall not incur any obligation in excess of the amounts appropriated or otherwise available to it or for its purposes and each of its expenditures shall be within the terms of the annual budget hereinbefore mentioned.

5.3. The commission is declared to be an instrumentality of the party states exercising a governmental function. It shall enjoy the sovereign immunity of the party states nor shall it have the power to pledge the credit of the party states or any of them, or to impose any liability upon them, or any one of them, directly or indirectly, either by tort, contract or otherwise.

5.4. The commission shall report annually to the governors and legislatures of the party states with respect to its operations and finances and shall provide such financial reports as shall be required from time to time under the laws of the party states.

ARTICLE VI. GENERAL PROVISIONS

6.1. For the purpose of this compact, unless the context plainly requires a different meaning:

(1) "Commission" means the Kansas-Missouri flood prevention and control commission created and established by this compact;

(2) "Compact region" means the geographical area described as follows: the counties of Johnson, Wyandotte and Atchison in Kansas, Jackson, Clay, Platte and Buchanan in Missouri;

(3) "Concurrent legislation" means a statute enacted by one of the party states which is concurred in by the other party states in the form of enactments having like effect; and

(4) "Party states" means the states of Kansas and Missouri. The area may be enlarged or reduced by concurrent legislation hereafter enacted.

6.2. This compact shall be construed liberally to effectuate its purposes. Nothing herein shall be deemed in any way to limit or restrict the power of one or more of the party states, by law or otherwise, to deal independently with respect to any matter within the scope of this compact.

6.3. The commission shall continue in existence until revoked by one or more of the party states.

6.4. Amendments and supplements to this compact to implement the purposes thereof may be adopted by concurrent legislation of the party states.

6.5. If any part or provision of this compact or the application thereof to any person or circumstance be adjudged invalid by any court of competent jurisdiction, such judgment shall be confined in its operation to the part, provision, or application directly involved in the controversy in which such judgment shall have been rendered and shall not affect or impair the validity of the remainder of this compact or the application thereof to other persons or circumstances, and the party states hereby declare that they would have entered into this compact or the remainder thereof had the invalidity of such provision or application thereof been apparent.

(L. 1985 S.B. 26 § 1)



Section 70.330 Power of city over 100,000 inhabitants to contract for certain purposes.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.330. Power of city over 100,000 inhabitants to contract for certain purposes. — Any city which now has or may hereafter contain more than one hundred thousand inhabitants shall have power to contract with drainage districts or with other public corporations in this or any adjoining state for cooperation or joint action in building sanitary and storm sewers in watersheds extending into the territorial limits of all the districts, or corporations so cooperating, and in constructing levees along the banks of, or shortening, diverting or otherwise improving any natural watercourse to prevent its overflow, where the same overflow is likely to cause injury or damage to lands situated within the territorial limits of all the districts or corporations so cooperating; also to receive aid from, contract and cooperate with the United States, and with public and with private corporations and with individuals owning or exercising jurisdiction over lands wheresoever situated which are subject to injury by such overflow, or which may require the building of such sewers.

(RSMo 1939 § 6476)

Prior revisions: 1929 § 6353; 1919 § 7856



Section 70.340 Cities may build sewers or levees, how, where.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.340. Cities may build sewers or levees, how, where. — Where a watershed located partly within any such city and partly within an adjoining state requires for the health, safety and comfort of the inhabitants of such city the construction of sewers and protection against flood, such city may, with consent of such adjoining state, but with or without the cooperation of public corporations of such adjoining state, build sanitary or storm sewers, or construct levees along the banks of, or shorten, divert or otherwise improve any natural watercourse in such watershed. Such city may, by purchase or eminent domain proceedings, acquire rights-of-way for any such sewers or improvements of watercourses.

(RSMo 1939 § 6477)

Prior revisions: 1929 § 6354; 1919 § 7857



Section 70.350 Power to pay.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.350. Power to pay. — Such city shall have power to pay for all such work and rights-of-way herein provided for in part or in whole out of the general funds, or by the imposition of special assessments upon lands located in such city and within the district deemed to be benefitted by the construction of such sewers or such levees, or the shortening, diversion or improvement of such watercourse.

(RSMo 1939 § 6478)

Prior revisions: 1929 § 6355; 1919 § 7858



Section 70.360 Power given to distribute cost.

Effective 28 Aug 1939

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.360. Power given to distribute cost. — Any such city is hereby given power by its charter or amendment thereto to determine the manner, method and distribution of the cost of the work and rights-of-way to be paid for in special assessments and to establish thereby the procedure in such cases and the form of obligation to be issued.

(RSMo 1939 § 6479)

Prior revisions: 1929 § 6356; 1919 § 7859



Section 70.370 Compact between Missouri and Illinois — creation and powers of district.

Effective 28 Aug 1949

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.370. Compact between Missouri and Illinois — creation and powers of district. — Within sixty days after this section becomes effective, the governor by and with the advice and consent of the senate shall appoint three commissioners to enter into a compact on behalf of the state of Missouri with the state of Illinois. If the senate is not in session at the time for making any appointment, the governor shall make a temporary appointment as in case of a vacancy. Any two of the commissioners so appointed together with the attorney general of the state of Missouri may act to enter into the following compact:

COMPACT BETWEEN MISSOURI AND ILLINOIS CREATING THE BI-STATE DEVELOPMENT AGENCY AND THE BI-STATE METROPOLITAN DISTRICT

The states of Missouri and Illinois enter into the following agreement:

ARTICLE I

They agree to and pledge each to the other faithful cooperation in the future planning and development of the bi-state metropolitan district, holding in high trust for the benefit of its people and of the nation the special blessings and natural advantages thereof.

ARTICLE II

To that end the two states create a district to be known as the "Bi-State Metropolitan Development District" (herein referred to as "The District" ) which shall embrace the following territory: The City of St. Louis and the counties of St. Louis and St. Charles and Jefferson in Missouri, and the counties of Madison, St. Clair, and Monroe in Illinois.

ARTICLE III

There is created "The Bi-State Development Agency of the Missouri-Illinois Metropolitan District" (herein referred to as "The Bi-State Agency" ) which shall be a body corporate and politic. The bi-state agency shall have the following powers:

(1) To plan, construct, maintain, own and operate bridges, tunnels, airports and terminal facilities and to plan and establish policies for sewage and drainage facilities;

(2) To make plans for submission to the communities involved for coordination of streets, highways, parkways, parking areas, terminals, water supply and sewage and disposal works, recreational and conservation facilities and projects, land use pattern and other matters in which joint or coordinated action of the communities within the areas will be generally beneficial;

(3) To charge and collect fees for use of the facilities owned and operated by it;

(4) To issue bonds upon the security of the revenues to be derived from such facilities; and, or upon any property held or to be held by it;

(5) To receive for its lawful activities any contributions or moneys appropriated by municipalities, counties, state or other political subdivisions or agencies; or by the federal government or any agency or officer thereof;

(6) To disburse funds for its lawful activities, and fix salaries and wages of its officers and employees;

(7) To perform all other necessary and incidental functions; and

(8) To exercise such additional powers as shall be conferred on it by the legislature of either state concurred in by the legislature of the other or by act of congress.

No property now or hereafter vested in or held by either state, or by any county, city, borough, village, township or other political subdivision, shall be taken by the bi-state agency without the authority or consent of such state, county, city, borough, village, township or other political subdivision, nor shall anything herein impair or invalidate in any way any bonded indebtedness of such state, county, city, borough, village, township or other political subdivision, nor impair the provisions of law regulating the payment into sinking funds of revenues derived from municipal property, or dedicating the revenues derived from any municipal property to a specific purpose.

Unless and until otherwise provided, it shall make an annual report to the governor of each state, setting forth in detail the operations and transactions conducted by it pursuant to this agreement and any legislation thereunder.

Nothing contained in this compact shall impair the powers of any municipality to develop or improve terminal or other facilities.

The bi-state agency shall from time to time make plans for the development of the district; and when such plans are duly approved by the legislatures of the two states, they shall be binding upon both states with the same force and effect as if incorporated in this compact.

The bi-state agency may from time to time make recommendations to the legislatures of the two states or to the Congress of the United States, based upon study and analysis, for the improvement of transportation, terminal, and other facilities in the district.

The bi-state agency may petition any interstate commerce commission (or like body), public service commission, public utilities commission (or like body), or any other federal, municipal, state or local authority, administrative, judicial or legislative, having jurisdiction in the premises, for the adoption and execution of any physical improvements, change in method, rate of transportation, system of handling freight, warehousing, docking, lightering, or transfer of freight, which, in the opinion of the bi-state agency, may be designed to improve or better the handling of commerce in and through the district, or improve terminal and transportation facilities therein. It may intervene in any proceeding affecting the commerce of the district.

ARTICLE IV

The bi-state agency shall consist of ten commissioners, five of whom shall be resident voters of the state of Missouri and five of whom shall be resident voters of the state of Illinois. All commissioners shall reside within the bi-state district, the Missouri members to be chosen by the state of Missouri and the Illinois members by the state of Illinois in the manner and for the terms fixed by the legislature of each state except as herein provided.

ARTICLE V

The bi-state agency shall elect from its number a chairman, a vice chairman, and may appoint such officers and employees as it may require for the performance of its duties, and shall fix and determine their qualifications and duties.

Until otherwise determined by the legislatures of the two states no action of the bi-state agency shall be binding unless taken at a meeting at which at least three members from each state are present, and unless a majority of the members from each state present at such meeting shall vote in favor thereof. Each state reserves the right hereafter to provide by law for the exercise of the veto power by the governor thereof over any action of any commissioner appointed therefrom.

Until otherwise determined by the action of the legislature of the two states, the bi-state agency shall not incur any obligations for salaries, office or other administrative expenses, prior to the making of appropriations adequate to meet the same.

The bi-state agency is hereby authorized to make suitable rules and regulations not inconsistent with the constitution or laws of the United States or of either state, or of any political subdivision thereof, and subject to the exercise of the power of congress, for the improvement of the district, which when concurred in or authorized by the legislatures of both states, shall be binding and effective upon all persons and corporations affected thereby.

The two states shall provide penalties for violations of any order, rule or regulation of the bi-state agency, and for the manner of enforcing same.

ARTICLE VI

The bi-state agency is authorized and directed to proceed with the development of the district in accordance with the articles of this compact as rapidly as may be economically practicable and is vested with all necessary and appropriate powers not inconsistent with the constitution or the laws of the United States or of either state, to effectuate the same, except the power to levy taxes or assessments.

It shall render such advice, suggestion and assistance to all municipal officials as will permit all local and municipal improvements, so far as practicable, to fit in with the plan.

ARTICLE VII

In witness thereof, we have hereunto set our hands and seals under authority vested in us by law.

(Signed)

In the presence of:

(Signed)

(L. 1949 p. 558 § 1)

Revisor's note: Approved by Congress, 64 Stat. 568

For corresponding Illinois laws see Illinois Revised Statutes 1949 chapter 127, paragraph 63 r-1 et seq. (45 1LCS 100, et seq.)



Section 70.373 Additional powers of bi-state agency.

Effective 28 Aug 2010

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.373. Additional powers of bi-state agency. — In further effectuation of that certain compact between the states of Missouri and Illinois heretofore made and entered into on September 20, 1949, the bi-state development agency, created by and under the aforesaid compact, is authorized to exercise the following powers in addition to those heretofore expressly authorized by the aforesaid compact:

(1) To acquire by gift, purchase or lease, sell or otherwise dispose of, and to plan, construct, operate and maintain, or lease to others for operation and maintenance, airports, wharves, docks, harbors, and industrial parks adjacent to and necessary and convenient thereto, bridges, tunnels, warehouses, grain elevators, commodity and other storage facilities, sewage disposal plants, passenger transportation facilities, and air, water, rail, motor vehicle and other terminal or parking facilities;

(2) To acquire by gift, purchase or lease; to plan, construct, operate, maintain, or lease to or contract with others for operation and maintenance; or lease, sell or otherwise dispose of to any person, firm or corporation, subject to such mortgage, pledge or other security arrangements that the bi-state development agency may require, facilities for the receiving, transferring, sorting, processing, treatment, storage, recovery and disposal of refuse or waste, and facilities for the production, conversion, recovery, storage, use, or use and sale of refuse or waste derived resources, fuel or energy and industrial parks adjacent to and necessary and convenient thereto;

(3) To contract with municipalities or other political subdivisions for the services or use of any facility owned or operated by the bi-state agency, or owned or operated by any such municipality or other political subdivision;

(4) To borrow money for any of the authorized purposes of the bi-state development agency and to issue the negotiable notes, bonds or other instruments in writing of the bi-state development agency in evidence of the sum or sums to be borrowed;

(5) To issue negotiable refunding notes, bonds or other instruments in writing for the purpose of refunding, extending or unifying the whole or any part of its valid indebtedness from time to time outstanding, whether evidenced by notes, bonds or other instruments in writing;

(6) To provide that all negotiable notes, bonds or other instruments in writing issued either pursuant to subdivision (4) or pursuant to subdivision (5) hereof shall be payable, both as to principal and interest, out of the revenues collected for the use of any facility or combination of facilities owned or operated or owned and operated by the bi-state development agency, or out of any other resources of the bi-state development agency, and may be further secured by a mortgage or deed of trust upon any property owned by the bi-state development agency. All notes, bonds or other instruments in writing issued by the bi-state development agency as herein provided shall mature in not to exceed forty years from the date thereof, shall bear interest at a rate not exceeding fourteen percent per annum, and shall be sold for not less than ninety-five percent of the par value thereof. The bi-state development agency shall have the power to prescribe the details of such notes, bonds or other instruments in writing, and of the issuance and sale thereof, and shall have power to enter into covenants with the holders of such notes, bonds or other instruments in writing, not inconsistent with the powers herein granted to the bi-state development agency, without further legislative authority;

(7) To condemn any and all rights or property, of any kind or character, necessary for the purposes of the bi-state development agency, subject, however, to the provisions of the aforesaid compact; provided, however, that no rights or property of any kind or character, now or hereafter owned, leased, controlled, operated or used, in whole or in part, by any common carrier engaged in interstate commerce or by any grain elevator, shall be taken or appropriated by the bi-state development agency without first obtaining the written consent and approval of such common carrier or of the owner or operator of such grain elevator. If the property to be condemned be situated in the state of Illinois, the said agency shall follow the procedure of the act of the state of Illinois providing for the exercise of the right of eminent domain, and if the property to be condemned be situated in the state of Missouri, the said agency shall follow the procedure provided by the laws of the state of Missouri for the appropriation of land or other property taken for telegraph, telephone or railroad rights-of-way;

(8) To contract and to be contracted with, and to sue and to be sued in contract;

(9) To issue bonds for industrial, manufacturing or commercial facilities located within the bi-state metropolitan district upon the security of the revenue to be derived from such facilities; and, or upon any property held or to be held by it.

(L. 1958 2d Ex. Sess. p. 150 § 1, A.L. 1959 S.B. 25 § 1, A.L. 1977 S.B. 416, A.L. 1980 S.B. 589, A.L. 1981 S.B. 395, A.L. 2010 S.B. 758)

(1970) Operation of public transportation system as a monopoly under bi-state compact does not violate federal antitrust statutes. Ladue Local Lines v. Bi-State Dev. Agency (CA Mo.), 433 F.2d 131.



Section 70.375 Tax status of property and bonds of bi-state agency.

Effective 28 Aug 1959

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.375. Tax status of property and bonds of bi-state agency. — All property, real and personal, owned or held by the bi-state development agency, and all interest income derived from any notes, bonds or other instruments in writing issued by the bi-state development agency, shall possess the same status, with respect to taxation in the state of Missouri, as is now or may hereafter be possessed by property, real and personal, owned or held by cities within said state of Missouri, and by the interest income derived from notes, bonds or other instruments in writing issued by such cities.

(L. 1958 2d Ex. Sess. p. 150 § 2, A.L. 1959 S.B. 25 § 2)



Section 70.377 Securities as lawful investments.

Effective 28 Aug 1958

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.377. Securities as lawful investments. — Any notes, bonds or other instruments in writing issued by the bi-state development agency pursuant to the provisions of the aforesaid compact or pursuant to the provisions of sections 70.373 to 70.377 are hereby recognized to be securities in which all state and municipal officers and bodies, all banks, bankers, trust companies, savings banks, savings associations, building and loan associations, investment companies, and all other persons carrying on a banking business, all insurance companies, insurance associations, and other persons carrying on an insurance business, and all administrators, executors, guardians, trustees and other fiduciaries and all other persons whatsoever who are now or who may hereafter be authorized to invest in bonds or other obligations of the state of Missouri may properly and legally invest any funds, including capital, belonging to them, or within their control; and the said obligations are hereby recognized as securities which may properly and legally be deposited with and shall be received by any state or municipal officer or agency for any purpose for which the deposit of bonds or other obligations of this state is now or may hereafter be authorized.

(L. 1958 2d Ex. Sess. p. 150 § 3)



Section 70.378 Power to employ persons to enforce rules — power of personnel, jurisdiction — issuance of citation — procedure upon arrest — training — agency may adopt rules — violation of rules, penalty.

Effective 26 May 1993, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.378. Power to employ persons to enforce rules — power of personnel, jurisdiction — issuance of citation — procedure upon arrest — training — agency may adopt rules — violation of rules, penalty. — 1. The bi-state development agency shall have the power to employ or appoint personnel to maintain safety and order and to enforce the rules and regulations of the agency upon the public mass transportation system, passenger transportation facilities, conveyances, and other property that the agency may own, lease, or operate, except bi-state may only employ peace officers through contracts with law enforcement agencies within the bi-state service area. The board of commissioners of the bi-state development agency shall determine the qualifications and duties of such personnel, subject to the limitations set forth in this section.

2. All persons designated under subsection 1 of this section by the bi-state development agency to serve as personnel shall have the power to give warnings or to issue citations for violations of the rules and regulations of the agency and for any violation of section 70.441 (or a similar section under Illinois law) to request identification from those violators, and to remove those violators from the passenger transportation facilities or other property owned, leased or operated by the agency. All contracted personnel who are certified as peace officers shall also have the power to detain and to make arrests for the purpose of enforcing the rules and regulations of the agency and the provisions of section 70.441 (or a similar section under Illinois law). The personnel designated by the bi-state development agency under subsection 1 of this section are authorized to use only the equipment that is issued by the agency, and only while in the performance of their duties or while in direct transit to or from a duty assignment on the passenger transportation facilities and conveyances owned, controlled, or operated by the agency. No personnel shall be issued any weapons which can cause bodily harm.

3. The jurisdiction of the personnel designated by the bi-state development agency under subsection 1 of this section shall be limited to passenger transportation facilities and conveyances (including bus stops) owned, controlled, or operated by the agency, but this restriction shall not limit the power of such persons to make arrests throughout the area in which the agency operates any public mass transportation system for violations committed upon or against those facilities from within or outside those facilities while such personnel are in hot or close pursuit of the violator. Nothing contained in this section shall either:

(1) Relieve either signatory state or any political subdivision or agency of those states from its duty to provide police, fire, and other public safety service and protection; or

(2) Limit, restrict or interfere with the jurisdiction of or the performance of duties of existing police, fire, and other public safety agencies.

4. A citation issued by personnel designated under subsection 1 of this section shall be considered a release on the personal recognizance of the violator, provided that the citation shall contain a time and date for the appearance of the violator in circuit court to contest or admit the charges. Any violator failing to appear in circuit court when required to do so shall be subject to arrest upon order of the court. The circuit court may establish a schedule for the amount of fines for violations of section 70.441 (or a similar section under Illinois law). The court shall allow for the payment of the fine and court costs by mail instead of a court appearance for a violation in which the only penalty authorized by this section or section 70.441 is a fine.

5. Those designated as personnel under subsection 1 of this section shall, upon the apprehension or arrest of any person, either issue a summons or citation against the person or deliver the person to the duly constituted police or judicial officer of the signatory state or political subdivision where the arrest is made, for disposition as required by law.

6. The bi-state development agency shall provide for the training of personnel designated under subsection 1 of this section by the agency, and for this purpose the agency may enter into contracts or agreements for security training. The training requirements for personnel of the agency who are given the power of arrest shall be as provided by state law and by regulation of the state agency or official designated by the state to establish those regulations.

7. The bi-state development agency shall have the power to enter into agreements with the signatory states, their political subdivisions, the public safety agencies located in those states, and agencies of the federal government for mutual assistance and for the delineation of the functions and responsibilities between those designated as personnel under subsection 1 of this section and the duly constituted police, fire and other public safety agencies.

8. The bi-state development agency shall have the power to adopt rules and regulations for the proper operation of its passenger transportation facilities and conveyances and for the proper conduct by all persons making use of its facilities and conveyances, including its parking lots and all property used by the public. Notwithstanding the provisions of article V of the compact creating the bi-state development agency, any rules and regulations adopted under this subsection need not be concurred in or specifically authorized by the legislatures of either state. In the event that any such rules and regulations of the bi-state development agency contravene the laws, rules or regulations of a signatory state or its agency, the laws, rules and regulations of the signatory state or its agency shall apply, and the conflicting portions of the rules or regulations of the bi-state development agency shall be void within the jurisdiction of that signatory state. In the event that any rules or regulations of the bi-state development agency contravene the ordinances of any political subdivisions of the signatory states, the conflicting ordinances shall be void in or upon all agency passenger transportation facilities and conveyances. The rules and regulations of the bi-state development agency shall be uniform whenever possible throughout the area in which any passenger transportation facility or conveyance of the agency is located. The rules and regulations, and the amounts of fines for their violation adopted by the bi-state development agency shall be adopted by the agency's board of commissioners in accordance with all standards of due process, including, but not limited to, the holding of public hearings and subsequent publication of the agency rules and regulations and the amounts of fines for their violation in a manner designed to make them readily available to the public.

9. Unless a greater penalty is provided by the laws of the signatory states, any violation of the rules and regulations of the agency shall constitute an infraction for which the authorized punishment shall be a fine of not less than twenty-five dollars and not greater than two hundred fifty dollars, in addition to court costs.

10. The board of commissioners of the bi-state development agency shall establish the amount of fines for each violation of the rules and regulations of the agency within the limits of subsection 9 of this section.

11. Judges and clerks of the circuit courts having jurisdiction in the signatory states shall have the authority to impose, collect and enforce penalties for, and for failure to pay fines for, violations of the rules and regulations of the agency in the same manner as penalties are imposed, collected and enforced in the respective signatory states.

(L. 1993 S.B. 114)

Effective 5-26-93



Section 70.379 Inclusion of minority and women business enterprises, conditions.

Effective 04 May 1994, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.379. Inclusion of minority and women business enterprises, conditions. — The bi-state development agency shall set and attain goals for the inclusion of fifteen percent minority business enterprises, as defined in section 37.013, and five percent women business enterprises in all contracts for the operation of bus and rail services. The attainment of such goals shall be based upon the availability of minority-owned businesses operating within the urban area in Missouri that perform the services for which such contract is to be awarded. This section shall become null and void when the agency meets the goals for two consecutive years.

(L. 1994 S.B. 432 § 1)

Effective 5-04-94



Section 70.380 Commissioners of bi-state agency, appointment, qualifications.

Effective 28 Aug 1949

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.380. Commissioners of bi-state agency, appointment, qualifications. — Within ninety days after sections 70.380 to 70.440 become effective the governor shall, by and with the advice and consent of the senate, appoint five commissioners of the bi-state development agency created by compact between the states of Missouri and Illinois. If the senate is not in session at the time for making any appointment, the governor shall make a temporary appointment as in case of a vacancy. All commissioners so appointed shall be qualified voters of the state of Missouri and shall reside within the bi-state development district established by the compact.

(L. 1949 p. 562 § 1)



Section 70.385 Nominees for appointment selected from panel, procedure, panel members designated.

Effective 28 Aug 1997

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.385. Nominees for appointment selected from panel, procedure, panel members designated. — 1. Two of the five appointments made by the governor pursuant to the provisions of section 70.380 shall be selected from a panel of three nominees submitted by the mayor of St. Louis City. Two of the five appointments made by the governor pursuant to the provisions of section 70.380 shall be selected from a panel of three nominees submitted by the county executive of St. Louis County.

2. The fifth appointment made by the governor pursuant to section 70.380 shall be selected from a panel of three nominees submitted alternately by the mayor of St. Louis City and the county executive of St. Louis County. The next appointment following August 28, 1997, shall be to fill the commissioner position described in this subsection and shall be made from three nominees submitted by the county executive of St. Louis County. The next appointment for the commissioner position described in this subsection shall be made from three nominees submitted by the mayor of St. Louis City whereupon the order of nomination and appointment for this position will repeat itself.

3. The order of the appointments made pursuant to subsection 1 of this section shall be as follows:

(1) One from the panel of nominees submitted by the mayor of St. Louis city;

(2) One from the panel of nominees submitted by the county executive of St. Louis County whereupon the order of such appointments shall repeat itself.

4. Whenever the mayor or the county executive submits a panel of three nominees, they shall adhere to the intent set forth in the provisions of subsection 2 of section 213.020.

(L. 1980 S.B. 731 § 2, A.L. 1997 H.B. 831 merged with S.B. 303)



Section 70.390 Terms of commissioners.

Effective 28 Aug 1997

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.390. Terms of commissioners. — Of the commissioners first appointed one shall be appointed to serve for a term of one year, one for two years, one for three years, one for four years and one for five years. At the expiration of the term of each commissioner and of each succeeding commissioner, the governor shall, by and with the advice and consent of the senate, appoint a successor who shall hold office for a term of five years if such successor is appointed to fill a commissioner position described in subsection 1 of this section. If a commissioner is appointed to fill the commissioner position described in subsection 2 of this section, then such commissioner shall hold office for a term of three years. Each commissioner shall hold office until his or her successor has been appointed and qualified.

(L. 1949 p. 562 § 2, A.L. 1997 H.B. 831 merged with S.B. 303)



Section 70.400 Vacancies filled, how.

Effective 28 Aug 1949

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.400. Vacancies filled, how. — Vacancies occurring in the office of any commissioner shall be filled by appointment by the governor, by and with the advice and consent of the senate, for the unexpired term. In any case of vacancy, while the senate is not in session, the governor shall make a temporary appointment until the next meeting of the senate, when he shall nominate some person to fill such office.

(L. 1949 p. 562 § 3)



Section 70.410 Commissioners to receive expenses only.

Effective 28 Aug 1949

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.410. Commissioners to receive expenses only. — The commissioners shall serve without compensation but shall be entitled to be reimbursed for the necessary expenses incurred in the performance of their duties.

(L. 1949 p. 562 § 4)



Section 70.420 Powers and duties of commissioners.

Effective 28 Aug 1949

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.420. Powers and duties of commissioners. — The commissioners shall have the powers and duties and be subject to the limitations provided for in the compact entered into between the two states, and together with five commissioners from the state of Illinois shall form the "Bi-State Development Agency".

(L. 1949 p. 562 § 5)



Section 70.421 Commissioners may meet by telephone — public meeting.

Effective 28 Aug 1996

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.421. Commissioners may meet by telephone — public meeting. — The commissioners of the bi-state development agency may participate in a committee or board meeting by means of conference telephone or other communication equipment whereby all persons attending the meeting, including the general public, can hear and communicate when appropriate. Participation in a committee or board meeting in this manner shall constitute presence in person at the meeting. The committee or board meetings referenced herein shall be considered public meetings subject to chapter 610 and shall be reasonably accessible to the public.

(L. 1996 H.B. 876 § 2)



Section 70.422 Buses, power to purchase and use — lights, color and intensity authorized.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.422. Buses, power to purchase and use — lights, color and intensity authorized. — Notwithstanding the provisions of sections 307.080 to 307.105 to the contrary, the bi-state development agency may purchase, own or use buses which have a lighting scheme on the front of such buses containing greater than three lights, having various-colored alternately flashing marker lights, or having more than four auxiliary lights lighted at any one time, even if such lights project a beam of intensity greater than three hundred candlepower.

(L. 1989 H.B. 678)



Section 70.427 Certain sections not to limit collective bargaining agreement.

Effective 26 May 1993, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.427. Certain sections not to limit collective bargaining agreement. — Nothing in sections 70.378 and 70.441 shall be construed to limit any collective bargaining agreement between the bi-state development agency and its employees.

(L. 1993 S.B. 114 § 1)

Effective 5-26-93



Section 70.429 United States Department of Transportation safety rules to apply.

Effective 26 May 1993, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.429. United States Department of Transportation safety rules to apply. — All interstate and intrastate United States Department of Transportation safety rules and regulations shall apply to all operations of the bi-state development transit system. On May 26, 1993, the agency shall not be eligible to receive state funds unless it adopts a policy to comply with this requirement.

(L. 1993 S.B. 114 § 2)

Effective 5-26-93



Section 70.441 Definitions — provisions to apply in interpreting this section — prohibited acts — violation of section, penalty — subsequent violations, penalty — juvenile offenders, jurisdiction — stalled vehicles, removal.

Effective 28 Aug 2012

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.441. Definitions — provisions to apply in interpreting this section — prohibited acts — violation of section, penalty — subsequent violations, penalty — juvenile offenders, jurisdiction — stalled vehicles, removal. — 1. As used in this section, the following terms have the following meanings:

(1) "Agency", the bi-state development agency created by compact under section 70.370;

(2) "Conveyance" includes bus, paratransit vehicle, rapid transit car or train, locomotive, or other vehicle used or held for use by the agency as a means of transportation of passengers;

(3) "Facilities" includes all property and equipment, including, without limitation, rights-of-way and related trackage, rails, signals, power, fuel, communication and ventilation systems, power plants, stations, terminals, signage, storage yards, depots, repair and maintenance shops, yards, offices, parking lots and other real estate or personal property used or held for or incidental to the operation, rehabilitation or improvement of any public mass transportation system of the agency;

(4) "Person", any individual, firm, copartnership, corporation, association or company; and

(5) "Sound production device" includes, but is not limited to, any radio receiver, phonograph, television receiver, musical instrument, tape recorder, cassette player, speaker device and any sound amplifier.

2. In interpreting or applying this section, the following provisions shall apply:

(1) Any act otherwise prohibited by this section is lawful if specifically authorized by agreement, permit, license or other writing duly signed by an authorized officer of the agency or if performed by an officer, employee or designated agent of the agency acting within the scope of his or her employment or agency;

(2) Rules shall apply with equal force to any person assisting, aiding or abetting another, including a minor, in any of the acts prohibited by the rules or assisting, aiding or abetting another in the avoidance of any of the requirements of the rules; and

(3) The singular shall mean and include the plural; the masculine gender shall mean the feminine and the neuter genders; and vice versa.

3. (1) No person shall use or enter upon the light rail conveyances of the agency without payment of the fare or other lawful charges established by the agency. Any person on any such conveyance must have properly validated fare media in his possession. This ticket must be valid to or from the station the passenger is using, and must have been used for entry for the trip then being taken;

(2) No person shall use any token, pass, badge, ticket, document, transfer, card or fare media to gain entry to the facilities or conveyances of, or make use of the services of, the agency, except as provided, authorized or sold by the agency and in accordance with any restriction on the use thereof imposed by the agency;

(3) No person shall enter upon parking lots designated by the agency as requiring payment to enter, either by electronic gate or parking meters, where the cost of such parking fee is visibly displayed at each location, without payment of such fees or other lawful charges established by the agency;

(4) Except for employees of the agency acting within the scope of their employment, no person shall sell, provide, copy, reproduce or produce, or create any version of any token, pass, badge, ticket, document, transfer, card or any other fare media or otherwise authorize access to or use of the facilities, conveyances or services of the agency without the written permission of an authorized representative of the agency;

(5) No person shall put or attempt to put any paper, article, instrument or item, other than a token, ticket, badge, coin, fare card, pass, transfer or other access authorization or other fare media issued by the agency and valid for the place, time and manner in which used, into any fare box, pass reader, ticket vending machine, parking meter, parking gate or other fare collection instrument, receptacle, device, machine or location;

(6) Tokens, tickets, fare cards, badges, passes, transfers or other fare media that have been forged, counterfeited, imitated, altered or improperly transferred or that have been used in a manner inconsistent with this section shall be confiscated;

(7) No person may perform any act which would interfere with the provision of transit service or obstruct the flow of traffic on facilities or conveyances or which would in any way interfere or tend to interfere with the safe and efficient operation of the facilities or conveyances of the agency;

(8) All persons on or in any facility or conveyance of the agency shall:

(a) Comply with all lawful orders and directives of any agency employee acting within the scope of his employment;

(b) Obey any instructions on notices or signs duly posted on any agency facility or conveyance; and

(c) Provide accurate, complete and true information or documents requested by agency personnel acting within the scope of their employment and otherwise in accordance with law;

(9) No person shall falsely represent himself or herself as an agent, employee or representative of the agency;

(10) No person on or in any facility or conveyance shall:

(a) Litter, dump garbage, liquids or other matter, or create a nuisance, hazard or unsanitary condition, including, but not limited to, spitting and urinating, except in facilities provided;

(b) Drink any alcoholic beverage or possess any opened or unsealed container of alcoholic beverage, except on premises duly licensed for the sale of alcoholic beverages, such as bars and restaurants;

(c) Enter or remain in any facility or conveyance while his ability to function safely in the environment of the agency transit system is impaired by the consumption of alcohol or by the taking of any drug;

(d) Loiter or stay on any facility of the agency;

(e) Consume foods or liquids of any kind, except in those areas specifically authorized by the agency;

(f) Smoke or carry an open flame or lighted match, cigar, cigarette, pipe or torch, except in those areas or locations specifically authorized by the agency; or

(g) Throw or cause to be propelled any stone, projectile or other article at, from, upon or in a facility or conveyance;

(11) No weapon or other instrument intended for use as a weapon may be carried in or on any facility or conveyance, except for law enforcement personnel. For the purposes hereof, a weapon shall include, but not be limited to, a firearm, switchblade knife, sword, or any instrument of any kind known as blackjack, billy club, club, sandbag, metal knuckles, leather bands studded with metal, wood impregnated with metal filings or razor blades; except that this subdivision shall not apply to a rifle or shotgun which is unloaded and carried in any enclosed case, box or other container which completely conceals the item from view and identification as a weapon;

(12) No explosives, flammable liquids, acids, fireworks or other highly combustible materials or radioactive materials may be carried on or in any facility or conveyance, except as authorized by the agency;

(13) No person, except as specifically authorized by the agency, shall enter or attempt to enter into any area not open to the public, including, but not limited to, motorman's cabs, conductor's cabs, bus operator's seat location, closed-off areas, mechanical or equipment rooms, concession stands, storage areas, interior rooms, tracks, roadbeds, tunnels, plants, shops, barns, train yards, garages, depots or any area marked with a sign restricting access or indicating a dangerous environment;

(14) No person may ride on the roof, the platform between rapid transit cars, or on any other area outside any rapid transit car or bus or other conveyance operated by the agency;

(15) No person shall extend his hand, arm, leg, head or other part of his or her person or extend any item, article or other substance outside of the window or door of a moving rapid transit car, bus or other conveyance operated by the agency;

(16) No person shall enter or leave a rapid transit car, bus or other conveyance operated by the agency except through the entrances and exits provided for that purpose;

(17) No animals may be taken on or into any conveyance or facility except the following:

(a) An animal enclosed in a container, accompanied by the passenger and carried in a manner which does not annoy other passengers; and

(b) Working dogs for law enforcement agencies, agency dogs on duty, dogs properly harnessed and accompanying blind or hearing-impaired persons to aid such persons, or dogs accompanying trainers carrying a certificate of identification issued by a dog school;

(18) No vehicle shall be operated carelessly, or negligently, or in disregard of the rights or safety of others or without due caution and circumspection, or at a speed in such a manner as to be likely to endanger persons or property on facilities of the agency. The speed limit on parking lots and access roads shall be posted as fifteen miles per hour unless otherwise designated.

4. (1) Unless a greater penalty is otherwise provided by the laws of the state, any violation of this section shall constitute a misdemeanor, and any person committing a violation thereof shall be subject to arrest and, upon conviction in a court of competent jurisdiction, shall pay a fine in an amount not less than twenty-five dollars and no greater than two hundred fifty dollars per violation, in addition to court costs. Any default in the payment of a fine imposed pursuant to this section without good cause shall result in imprisonment for not more than thirty days;

(2) Unless a greater penalty is provided by the laws of the state, any person convicted a second or subsequent time for the same offense under this section shall be guilty of a misdemeanor and sentenced to pay a fine of not less than fifty dollars nor more than five hundred dollars in addition to court costs, or to undergo imprisonment for up to sixty days, or both such fine and imprisonment;

(3) Any person failing to pay the proper fare, fee or other charge for use of the facilities and conveyances of the agency shall be subject to payment of such charge as part of the judgment against the violator. All proceeds from judgments for unpaid fares or charges shall be directed to the appropriate agency official;

(4) All juvenile offenders violating the provisions of this section shall be subject to the jurisdiction of the juvenile court as provided in chapter 211;

(5) As used in this section, the term "conviction" shall include all pleas of guilty and findings of guilt.

5. Any person who is convicted, pleads guilty, or pleads nolo contendere for failing to pay the proper fare, fee, or other charge for the use of the facilities and conveyances of the bi-state development agency, as described in subdivision (3) of subsection 4 of this section, may, in addition to the unpaid fares or charges and any fines, penalties, or sentences imposed by law, be required to reimburse the reasonable costs attributable to the enforcement, investigation, and prosecution of such offense by the bi-state development agency. The court shall direct the reimbursement proceeds to the appropriate agency official.

6. (1) Stalled or disabled vehicles may be removed from the roadways of the agency property by the agency and parked or stored elsewhere at the risk and expense of the owner;

(2) Motor vehicles which are left unattended or abandoned on the property of the agency for a period of over seventy-two hours may be removed as provided for in section 304.155, except that the removal may be authorized by personnel designated by the agency under section 70.378.

(L. 1993 S.B. 114 § 70.450, A.L. 2012 H.B. 1402 merged with S.B. 480 merged with S.B. 636)



Section 70.500 Compact between Kansas and Missouri — creation and powers of district — effective, when.

Effective 28 Aug 2000

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.500. Compact between Kansas and Missouri — creation and powers of district — effective, when. — The Kansas and Missouri metropolitan culture district compact is hereby enacted into law and entered into by the state of Missouri with the state of Kansas legally joining therein, in the form substantially as follows:

KANSAS AND MISSOURI METROPOLITAN CULTURE DISTRICT COMPACT

ARTICLE I. AGREEMENT AND PLEDGE

The states of Kansas and Missouri agree to and pledge, each to the other, faithful cooperation in the future planning and development of the metropolitan culture district, holding in high trust for the benefit of its people and of the nation, the special blessings and natural advantages thereof.

ARTICLE II. POLICY AND PURPOSE

The party states, desiring by common action to fully utilize and improve their cultural facilities, coordinate the services of their cultural organizations, enhance the cultural activities of their citizens, and achieve solid financial support for such cultural facilities, organizations and activities, declare that it is the policy of each state to realize such desires on a basis of cooperation with one another, thereby serving the best interests of their citizenry and effecting economies in capital expenditures and operational costs. The purpose of this compact is to provide for the creation of a metropolitan culture district as the means to implementation of the policy herein declared with the most beneficial and economical use of human and material resources.

ARTICLE III. DEFINITIONS

As used in this compact, unless the context clearly requires otherwise:

(a) "Metropolitan culture district" means a political subdivision of the states of Kansas and Missouri which is created under and pursuant to the provisions of this compact and which is composed of the counties in the states of Kansas and Missouri which act to create or to become a part of the district in accordance with the provisions of Article IV.

(b) "Commission" means the governing body of the metropolitan culture district.

(c) "Cultural activities" means sports or activities which contribute to or enhance the aesthetic, artistic, historical, intellectual or social development or appreciation of members of the general public.

(d) "Cultural organizations" means nonprofit and tax exempt social, civic or community organizations and associations which are dedicated to the development, provision, operation, supervision, promotion or support of cultural activities in which members of the general public may engage or participate.

(e) "Cultural facilities" means facilities operated or used for sports or participation or engagement in cultural activities by members of the general public.

ARTICLE IV. THE DISTRICT

(a) The counties in Kansas and Missouri eligible to create and initially compose the metropolitan culture district shall be those counties which meet one or more of the following criteria:

(1) The county has a population in excess of 300,000, and is adjacent to the state line;

(2) The county contains a part of a city with a population according to the most recent federal census of at least 400,000; or

(3) The county is contiguous to any county described in provision (1) or (2) of this subpart (a). The counties of Johnson in Kansas and Jackson in Missouri shall be sine qua non to the creation and initial composition of the district. Additional counties in Kansas and Missouri shall be eligible to become a part of the metropolitan culture district if such counties are contiguous to any one or more of the counties which compose the district and within 60 miles of the counties that are required by this article to establish the district;

(b) (1) Whenever the governing body of any county which is eligible to create or become a part of the metropolitan culture district shall determine that creation of or participation in the district is in the best interests of the citizens of the county and that the levy of a tax to provide on a cooperative basis with another county or other counties for financial support of the district would be economically practical and cost beneficial to the citizens of the county, the governing body may adopt by majority vote a resolution authorizing the same.

(2) Wherever a petition, signed by not less than the number of qualified electors of an eligible county equal to 5% of the number of ballots cast and counted at the last preceding gubernatorial election held in the county and requesting adoption of a resolution authorizing creation of or participation in the metropolitan culture district and the levy of a tax for the purpose of contributing to the financial support of the district, is filed with the governing body of the county, the governing body shall adopt such a resolution.

(3) Implementation of a resolution adopted under this subpart (b) shall be conditioned upon approval of the resolution by a majority of the qualified electors of the county voting at an election conducted for such purpose.

(c) (1) Upon adoption of a resolution pursuant to subpart (b)(1) or subpart (b)(2), the governing body of the county shall request, within 36 months after adoption of the resolution, the county election officer to submit to the qualified electors of the county the question of whether the governing body shall be authorized to implement the resolution. The resolution shall be printed on the ballot and in the notice of election. The question shall be submitted to the electors of the county at the primary or general election next following the date of the request filed with the county election officer. If a majority of the qualified electors are opposed to implementation of the resolution authorizing creation of, or participation in, the district and the levy of a tax for financial support thereof, the same shall not be implemented. The governing body of the county may renew procedures for authorization to create or become a part of the district and to levy a tax for financial support thereof at any time following rejection of the question.

(2) The ballot for the proposition in any county shall be in substantially the following form:

­

­

­­

­

(d) (1) The metropolitan culture district shall be created when implementation of a resolution authorizing the creation of the district and the levy of a tax for contribution to the financial support thereof is approved by respective majorities of the qualified electors of at least Johnson County, Kansas, and Jackson County, Missouri.

(2) When implementation of a resolution authorizing participation in the metropolitan culture district and the levy of a tax for contribution to the financial support thereof is approved by a majority of the qualified electors of any county eligible to become a part of the district, the governing body of the county shall proceed with the performance of all things necessary and incidental to participation in the district.

(3) Any question for the levy of a tax submitted after July 1, 2000, may be submitted to the electors of the county at the primary or general election next following the date of the request filed with the county election officer; at a special election called and held as otherwise provided by law; at an election called and held on the first Tuesday after the first Monday in February, except in presidential election years; at an election called and held on the first Tuesday after the first Monday in March, June, August or November; or at an election called and held on the first Tuesday in April, except that no question for a tax levy may be submitted to the electors prior to January 1, 2002.

(4) No question shall be submitted to the electors authorizing the levy of a tax the proceeds of which will be exclusively dedicated to sports or sports facilities.

(e) Any of the counties composing the metropolitan culture district may withdraw from the district by adoption of a resolution and approval of the resolution by a majority of the qualified electors of the county, all in the same manner provided in this Article IV for creating or becoming a part of the metropolitan culture district. The governing body of a withdrawing county shall provide for the sending of formal written notice of withdrawal from the district to the governing body of the other county or each of the other counties comprising the district. Actual withdrawal shall not take effect until 90 days after notice has been sent. A withdrawing county shall not be relieved from any obligation which such county may have assumed or incurred by reason of being a part of the district, including, but not limited to, the retirement of any outstanding bonded indebtedness of the district.

ARTICLE V. THE COMMISSION

(a) The metropolitan culture district shall be governed by the metropolitan culture commission which shall be a body corporate and politic and which shall be composed of resident electors of the states of Kansas and Missouri, respectively, as follows:

(1) A member of the governing body of each county which is a part of the district, who shall be appointed by majority vote of such governing body;

(2) A member of the governing body of each city, with a population according to the most recent federal census of at least 50,000, located in whole or in part within each county which is a part of the district, who shall be appointed by majority vote of such governing body;

(3) Two members of the governing body of a county with a consolidated or unified county government and city of the first class which is a part of the district, who shall be appointed by majority vote of such governing body;

(4) A member of the arts commission of Kansas or the Kansas commission for the humanities, who shall be appointed by the governor of Kansas; and

(5) A member of the arts commission of Missouri or the Missouri humanities council, who shall be appointed by the governor of Missouri. To the extent possible, the gubernatorial appointees to the commission shall be residents of the district. The term of each commissioner initially appointed by a county governing body shall expire concurrently with such commissioner's tenure as a county officer or three years after the date of appointment as a commissioner, whichever occurs sooner. The term of each commissioner succeeding a commissioner initially appointed by a county governing body shall expire concurrently with such successor commissioner's tenure as a county officer or four years after the date of appointment as a commissioner, whichever occurs sooner. The term of each commissioner initially appointed by a city governing body shall expire concurrently with such commissioner's tenure as a city officer or two years after the date of appointment as a commissioner, whichever occurs sooner. The term of each commissioner succeeding a commissioner initially appointed by a city governing body shall expire concurrently with such successor commissioner's tenure as a city officer or four years after the date of appointment as a commissioner, whichever occurs sooner. The term of each commissioner appointed by the governor of Kansas or the governor of Missouri shall expire concurrently with the term of the appointing governor, the commissioner's tenure as a state officer, or four years after the date of appointment as a commissioner of the district, whichever occurs sooner. Any vacancy occurring in a commissioner position for reasons other than expiration of terms of office shall be filled for the unexpired term by appointment in the same manner that the original appointment was made. Any commissioner may be removed for cause by the appointing authority of the commissioner.

(b) The commission shall select annually, from its membership, a chairperson, a vice chairperson, and a treasurer. The treasurer shall be bonded in such amounts as the commission may require.

(c) The commission may appoint such officers, agents and employees as it may require for the performance of its duties, and shall determine the qualifications and duties and fix the compensation of such officers, agents and employees.

(d) The commission shall fix the time and place at which its meetings shall be held. Meetings shall be held within the district and shall be open to the public. Public notice shall be given of all meetings.

(e) A majority of the commissioners from each state shall constitute, in the aggregate, a quorum for the transaction of business. No action of the commission shall be binding unless taken at a meeting at which at least a quorum is present, and unless a majority of the commissioners from each state, present at such meeting, shall vote in favor thereof. No action of the commission taken at a meeting thereof shall be binding unless the subject of such action is included in a written agenda for such meeting, the agenda and notice of meeting having been mailed to each commissioner by postage-paid first class mail at least 14 calendar days prior to the meeting.

(f) The commissioners from each state shall be subject to the provisions of the laws of the states of Kansas and Missouri, respectively, which relate to conflicts of interest of public officers and employees. If any commissioner has a direct or indirect financial interest in any cultural facility, organization or activity supported by the district or commission or in any other business transaction of the district or commission, the commissioner shall disclose such interest in writing to the other commissioners and shall abstain from voting on any matter relating to such facility, organization or activity or to such business transaction.

(g) If any action at law or equity, or other legal proceeding, shall be brought against any commissioner for any act or omission arising out of the performance of duties as a commissioner, the commissioner shall be indemnified in whole and held harmless by the commission for any judgment or decree entered against the commissioner and, further, shall be defended at the cost and expense of the commission in any such proceeding.

ARTICLE VI. POWERS AND DUTIES OF THE COMMISSION

(a) The commission shall adopt a seal and suitable bylaws governing its management and procedure.

(b) The commission has the power to contract and to be contracted with, and to sue and to be sued.

(c) The commission may receive for any of its purposes and functions any contributions or moneys appropriated by counties or cities and may solicit and receive any and all donations, and grants of money, equipment, supplies, materials and services from any state or the United States or any agency thereof, or from any institution, foundation, organization, person, firm or corporation, and may utilize and dispose of the same.

(d) Upon receipt of recommendations from the advisory committee provided in subsection (g), the commission may provide donations, contributions and grants or other support, financial or otherwise, for or in aid of cultural organizations, facilities or activities in counties which are part of the district. In determining whether to provide any such support the commission shall consider the following factors:

(1) economic impact upon the district;

(2) cultural benefit to citizens of the district and to the general public;

(3) contribution to the quality of life and popular image of the district;

(4) contribution to the geographical balance of cultural facilities and activities within and outside the district;

(5) the breadth of popular appeal within and outside the district;

(6) the needs of the community as identified in an objective cultural needs assessment study of the metropolitan area; and

(7) any other factor deemed appropriate by the commission.

(e) The commission may own and acquire by gift, purchase, lease or devise cultural facilities within the territory of the district. The commission may plan, construct, operate and maintain and contract for the operation and maintenance of cultural facilities within the territory of the district. The commission may sell, lease, or otherwise dispose of cultural facilities within the territory of the district.

(f) At any time following five years from and after the creation of the metropolitan cultural district as provided in paragraph (1) of subsection (d) of article IV, the commission may borrow moneys for the planning, construction, equipping, operation, maintenance, repair, extension, expansion, or improvement of any cultural facility and, in that regard, the commission at such time may:

(1) issue notes, bonds or other instruments in writing of the commission in evidence of the sum or sums to be borrowed. No notes, bonds or other instruments in writing shall be issued pursuant to this subsection until the issuance of such notes, bonds or instruments has been submitted to and approved by a majority of the qualified electors of the district voting at an election called and held thereon. Such election shall be called and held in the manner provided by law;

(2) issue refunding notes, bonds or other instruments in writing for the purpose of refunding, extending or unifying the whole or any part of its outstanding indebtedness from time to time, whether evidenced by notes, bonds or other instruments in writing. Such refunding notes, bonds or other instruments in writing shall not exceed in amount the principal of the outstanding indebtedness to be refunded and the accrued interest thereon to the date of such refunding;

(3) provide that all notes, bonds and other instruments in writing issued hereunder shall or may be payable, both as to principal and interest, from sales tax revenues authorized under this compact and disbursed to the district by counties comprising the district, admissions and other revenues collected from the use of any cultural facility or facilities constructed hereunder, or from any other resources of the commission, and further may be secured by a mortgage or deed of trust upon any property interest of the commission; and

(4) prescribe the details of all notes, bonds or other instruments in writing, and of the issuance and sale thereof. The commission shall have the power to enter into covenants with the holders of such notes, bonds or other instruments in writing, not inconsistent with the powers granted herein, without further legislative authority.

(g) The commission shall appoint an advisory committee composed of members of the general public consisting of an equal number of persons from both the states of Kansas and Missouri who have demonstrated interest, expertise, knowledge or experience in cultural organizations or activities. The advisory committee shall make recommendations annually to the commission regarding donations, contributions and grants or other support, financial or otherwise, for or in aid of cultural organizations, facilities and activities in counties which are part of the district.

(h) The commission may provide for actual and necessary expenses of commissioners and advisory committee members incurred in the performance of their official duties.

(i) The commission shall cause to be prepared annually a report on the operations and transactions conducted by the commission during the preceding year. The report shall be submitted to the legislatures and governors of the compacting states, to the governing bodies of the counties comprising the district, and to the governing body of each city that appoints a commissioner. The commission shall publish the annual report in the official county newspaper of each of the counties comprising the district.

(j) The commission has the power to apply to the Congress of the United States for its consent and approval of the compact. In the absence of the consent of Congress and until consent is secured, the compact is binding upon the states of Kansas and Missouri in all respects permitted by law for the two states, without the consent of Congress, for the purposes enumerated and in the manner provided in the compact.

(k) The commission has the power to perform all other necessary and incidental functions and duties and to exercise all other necessary and appropriate powers not inconsistent with the constitution or laws of the United States or of either of the states of Kansas or Missouri to effectuate the same.

ARTICLE VII. FINANCE

(a) The moneys necessary to finance the operation of the metropolitan culture district and the execution of the powers, duties and responsibilities of the commission shall be appropriated to the commission by the counties comprising the district. The moneys to be appropriated to the commission shall be raised by the governing bodies of the respective counties by the levy of taxes as authorized by the legislatures of the respective party states.

(b) The commission shall not incur any indebtedness or obligation of any kind; nor shall the commission pledge the credit of either or any of the counties comprising the district or either of the states party to this compact, except as authorized in article VI. The budget of the district shall be prepared, adopted and published as provided by law for other political subdivisions of the party states. No budget shall be adopted by the commission until it has been submitted to and reviewed by the governing bodies of the counties comprising the district and the governing body of each city represented on the commission.

(c) The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become a part of the annual report of the commission.

(d) The accounts of the commission shall be open at any reasonable time for inspection by duly authorized representatives of the compacting states, the counties comprising the district, the cities that appoint a commissioner, and other persons authorized by the commission.

ARTICLE VIII. ENTRY INTO FORCE

(a) This compact shall enter into force and become effective and binding upon the states of Kansas and Missouri when it has been entered into law by the legislatures of the respective states.

(b) Amendments to the compact shall become effective upon enactment by the legislatures of the respective states.

ARTICLE IX. TERMINATION

This compact shall continue in force and remain binding upon a party state until its legislature shall have enacted a statute repealing the same and providing for the sending of formal written notice of enactment of such statute to the legislature of the other party state. Upon enactment of such a statute by the legislature of either party state, the sending of notice thereof to the other party state, and payment of any obligations which the metropolitan culture district commission may have incurred prior to the effective date of such statute, including, but not limited to, the retirement of any outstanding bonded indebtedness of the district, the agreement of the party states embodied in the compact shall be deemed fully executed, the compact shall be null and void and of no further force or effect, the metropolitan culture district shall be dissolved, and the metropolitan culture district commission shall be abolished.

ARTICLE X. CONSTRUCTION AND SEVERABILITY

The provisions of this compact shall be liberally construed and shall be severable. If any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of either of the party states or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of either of the states party thereto, the compact shall thereby be nullified and voided and of no further force or effect.

(a) The board of county commissioners of any county which has been authorized by a majority of the electors of the county to create or to become a part of the metropolitan culture district and to levy and collect a tax for the purpose of contributing to the financial support of the district shall adopt a resolution imposing a countywide retailers' sales tax and pledging the revenues received therefrom for such purpose. The rate of such tax shall be fixed in an amount of not more than .25%. Any county levying a retailers' sales tax under authority of this section is hereby prohibited from administering or collecting such tax locally, but shall utilize the services of the state department of revenue to administer, enforce and collect such tax. The sales tax shall be administered, enforced and collected in the same manner and by the same procedure as other countywide retailers' sales taxes are levied and collected and shall be in addition to any other sales tax authorized by law. Upon receipt of a certified copy of a resolution authorizing the levy of a countywide retailers' sales tax pursuant to this section, the state director of taxation shall cause such tax to be collected within and outside the boundaries of such county at the same time and in the same manner provided for the collection of the state retailers' sales tax. All moneys collected by the director of taxation under the provisions of this section shall be credited to the metropolitan culture district retailers' sales tax fund which fund is hereby established in the state treasury. Any refund due on any countywide retailers' sales tax collected pursuant to this section shall be paid out of the sales tax refund fund and reimbursed by the director of taxation from retailers' sales tax revenue collected pursuant to this section. All countywide retailers' sales tax revenue collected within any county pursuant to this section shall be remitted at least quarterly by the state treasurer, on instruction from the director of taxation, to the treasurer of such county.

(b) All revenue received by any county treasurer from a countywide retailers' sales tax imposed pursuant to this section shall be appropriated by the county to the metropolitan culture district commission within 60 days of receipt of the funds by the county for expenditure by the commission pursuant to and in accordance with the provisions of the Kansas and Missouri metropolitan culture district compact. If any such revenue remains upon nullification and voidance of the Kansas and Missouri metropolitan culture district compact, the county treasurer shall deposit such revenue to the credit of the general fund of the county.

(c) Any countywide retailers' sales tax imposed pursuant to this section shall expire upon the date of actual withdrawal of the county from the metropolitan culture district or at any time the Kansas and Missouri metropolitan culture district compact becomes null and void and of no further force or effect. If any moneys remain in the metropolitan culture district retailers' sales tax fund upon nullification and voidance of the Kansas and Missouri metropolitan culture district compact, the state treasurer shall transfer such moneys to the county and city retailers' sales tax fund to be apportioned and remitted at the same time and in the same manner as other countywide retailers' sales tax revenues are apportioned and remitted.

(L. 1993 H.B. 759 & 772 § 1, A.L. 1994 S.B. 428, A.L. 1995 S.B. 133, A.L. 1996 H.B. 1346 merged with S.B. 818, A.L. 2000 S.B. 719)



Section 70.501 Metropolitan culture commission to be special district.

Effective 28 Aug 1994

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.501. Metropolitan culture commission to be special district. — A metropolitan culture commission created pursuant to section 70.500 shall be considered to be a special district under the provisions of sections 115.001 to 115.641.

(L. 1994 S.B. 428 § 1)



Section 70.503 Sovereign immunity to apply.

Effective 28 Aug 1993

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.503. Sovereign immunity to apply. — The provisions of sections 537.600 to 537.650 shall apply to the metropolitan culture district and to the Missouri members of the metropolitan culture district commission established in section 70.500.

(L. 1993 H.B. 759 & 772 § 2)



Section 70.505 Expenses reimbursed.

Effective 28 Aug 1993

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.505. Expenses reimbursed. — Missouri members of the metropolitan culture district commission appointed pursuant to section 70.500 shall be reimbursed for actual and necessary expenses incurred in the performance of their official duties.

(L. 1993 H.B. 759 & 772 § 3)



Section 70.507 Countywide sales tax for district — rate — administration and collection — fund created.

Effective 28 Aug 1993

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.507. Countywide sales tax for district — rate — administration and collection — fund created. — 1. The governing body of any county which has been authorized by a majority of the electors of the county to create or to become a part of the metropolitan culture district and to levy and collect a tax for the purpose of contributing to the financial support of the district shall adopt a resolution imposing a countywide sales tax and pledging the revenues received therefrom for such purpose. The rate of such tax shall be fixed at an amount of not more than one-fourth of one percent. Any county levying a sales tax under the authority of this section is hereby prohibited from administering or collecting such tax locally, but shall utilize the services of the state department of revenue to administer, enforce and collect such tax. The sales tax shall be administered, enforced and collected in the same manner and by the same procedure as other countywide sales taxes are levied and collected and shall be in addition to any other sales tax authorized by law. Except as modified in this section, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed pursuant to this section. Upon receipt of a certified copy of a resolution authorizing the levy of a countywide sales tax pursuant to this section, the director of the department of revenue shall cause such tax to be collected at the same time and in the same manner provided for the collection of the state sales tax. All moneys collected by the director of revenue pursuant to the provisions of this section shall be credited to the "Metropolitan Culture District Sales Tax Fund" which is hereby established in the state treasury. Any refund due on any countywide sales tax collected pursuant to this section shall be paid out of the sales tax refund fund and reimbursed by the director of revenue from the sales tax revenue collected pursuant to this section. All countywide sales tax revenue collected within any county pursuant to this section shall be remitted at least quarterly by the director of revenue to the treasurer of such county.

2. All revenue received by any county treasurer from a countywide sales tax imposed pursuant to this section shall be appropriated by the county to the metropolitan culture district commission within sixty days of receipt of the funds by the county for expenditure by the commission pursuant to, and in accordance with, the provisions of the Kansas and Missouri metropolitan culture district compact, enacted in section 70.500. If any such revenue remains upon nullification and voidance of the Kansas and Missouri metropolitan culture district compact, section 70.500, the director of revenue shall authorize the state treasurer to remit the balance in the account to the county and close the account of that county.

3. Notwithstanding the provisions of section 33.080 to the contrary, money in the metropolitan culture district sales tax fund shall not be transferred and placed to the credit of general revenue at the end of the biennium.

(L. 1993 H.B. 759 & 772 § 4)



Section 70.510 Expiration of compact, when.

Effective 28 Aug 1993

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.510. Expiration of compact, when. — The provisions of sections 70.500 to 70.510 shall expire upon nullification and voidance of the Kansas and Missouri metropolitan culture district compact pursuant to either Article IX or Article X of the compact, enacted in section 70.500.

(L. 1993 H.B. 759 & 772 § 5)



Section 70.515 Regional investment district compact with Kansas and Missouri.

Effective 28 Aug 2007

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.515. Regional investment district compact with Kansas and Missouri. — Subject to the applicable provisions of section 70.545, the Regional Investment District Compact is hereby enacted into law and entered into by the state of Missouri with the state of Kansas legally joining therein, in the form substantially as follows:

REGIONAL INVESTMENT DISTRICT COMPACT

I. AGREEMENT AND PLEDGE

The participants in this Compact agree to and pledge, each to the other, faithful cooperation in the support of regional programs and initiatives to benefit and serve the Kansas City metropolitan area, holding in high trust for the benefit of the people and of the nation, the special blessings and natural advantages thereof.

II. POLICY AND PURPOSE

The purpose of this Compact is to provide support for regional programs and initiatives that will produce significant benefit to the Kansas City metropolitan area, with the goal of making more efficient use of resources through inter-jurisdictional cooperation on strategic regional programs and initiatives involving public transit.

III. DEFINITIONS

A. "Commission" means the governing body of the Regional Investment District.

B. "District" means the Regional Investment District.

C. "Regional Investment District" or "District" means a political subdivision of the states that have adopted this Compact, is created by this Compact and which is composed of Buchanan County and of those Kansas and Missouri counties, cities and other political subdivisions that are now or hereafter shall become parties to the Articles of Agreement executed on January 1, 1972, and thereafter amended, which geographic area covered by those political subdivisions is therein designated as the Mid-America Regional Planning Area.

D. "Mid-America Regional Council or MARC" means the body corporate and politic created by the Articles of Agreement, originally executed on January 1, 1972, and as thereafter amended, which therein assumed all the rights, duties and obligations of the Mid-America Council of Governments and the Metropolitan Planning Commission-Kansas City Region.

E. "Oversight Committee or Committee" means a body or bodies appointed by the Commission for a Regional Program that shall be constituted as set forth in Article IX of this Compact and that shall have the powers set forth in Article X of this Compact.

F. "Program Plan" means a plan developed for a proposed ballot question by the Commission, as required by Article VI, Section C of this Compact, that describes a Regional Program and provides for the appropriation and use of moneys derived from the sales tax authorized by this Compact in support of that Regional Program.

G. "Public Transit System" or "Transit System" means, without limitation, a regional system of public transit, consisting of property, structures, improvements, vehicles, potentially including, but not limited to, vans, buses, bus rapid transit, commuter rail, and other fixed guideways, equipment, software, telecommunications networks, plants, parking or other facilities, transit centers, stops, park-n-ride lots, transit related surface transportation improvements and rights-of-way used or useful for the purposes of public transit, which provides significant regional benefit, and the acquisition, construction, reconstruction, repair, maintenance, administration and operations thereof and similar activities related thereto, whether operated by one or multiple entities.

H. "Regional Program" means a program involving a Public Transit System.

IV. DISTRICT

A. Upon this Compact being entered into law by the Legislature of the State of Missouri, the Regional Investment District is created and shall include Buchanan County, Missouri, and all the geographic area within the jurisdictional limits of those Missouri counties that are parties to the Articles of Agreement executed on January 1, 1972, and thereafter amended, which area is designated as the Mid-America Regional Planning Area, and currently includes the following counties:

­

­

B. In the event that the Legislature of the State of Kansas enacts legislation adopting this Compact, the Regional Investment District shall also include all the geographic area within the jurisdictional limits of those Kansas counties that are parties to the Articles of Agreement executed on January 1, 1972, and thereafter amended, which area is designated as the Mid-America Regional Planning Area, and currently includes the following counties:

­

­

C. The District automatically shall be expanded to include Kansas and Missouri cities, counties and other political subdivisions that hereafter shall become parties to the Articles of Agreement executed on January 1, 1972, and thereafter amended, upon the execution of the Articles of Agreement by the governing body of such political subdivisions.

V. THE COMMISSION

A. The District shall be governed by the Commission, which shall be a body corporate and politic and shall be composed of voting members of MARC, as that Council is constituted from time to time and which is also known as the Board of Directors and may include an elected chief official from Buchanan County appointed by its chief official. All of the members of the Commission shall be elected officials from the jurisdiction that appointed them as voting members of MARC's Board of Directors; provided that all members of the Commission shall be from a jurisdiction in a state that has adopted the Compact.

B. The terms of the members of the Commission shall expire concurrently with the member's tenure as an elected official of a jurisdiction that is a party to MARC's Articles of Agreement. If a jurisdiction that is a party to MARC's Articles of Agreement appoints a different member of its governing body to MARC, that newly appointed individual shall assume the position of the member replaced. Each member shall serve until that member's replacement has been sworn in as an elected official.

C. The Commission shall begin functioning immediately upon creation of the District, as provided for in Article IV, Section A hereof.

D. The Commission shall select annually, from its membership, a chairperson, a vice chairperson, and a treasurer. The treasurer shall be bonded in the amounts the Commission may require.

E. The Commission may appoint the officers, agents, and employees, as it may require for the performance of the Commission's duties, and shall determine the qualifications and duties and fix the compensation of those officers, agents and employees.

F. The Commission shall fix the time and place at which its meetings shall be held. Meetings shall be held within the District and shall be open to the public. Public notice shall be given of all meetings of the Commission.

G. A majority of the Commissioners from each state that has enacted the Compact shall constitute, in the aggregate, a quorum for the transaction of business. No action of the Commission shall be binding unless taken at a meeting at which at least a quorum is present, and unless a majority of the Commissioners from each state, present at the meeting, shall vote in favor thereof. No action of the Commission taken at a meeting thereof shall be binding unless the subject of the action is included in a written agenda for the meeting, the agenda and notice of meeting having been provided to each Commissioner at least seven calendar days prior to the meeting.

H. The Commissioners from each state shall each be subject to the provisions of the laws of either the State of Kansas or the State of Missouri (depending upon the Commissioner's state of residence) relating to conflicts of interest of public officers and employees. If any Commissioner has a direct or indirect financial interest in any facility, service provider, organization or activity supported by the District or Commission or in any other business transaction of the District or Commission, the Commissioner shall disclose that interest in writing to the other Commissioners and shall abstain from voting on any matter in relation to that facility, organization or activity or to that business transaction.

I. If any action at law or equity, or other legal proceeding, shall be brought against any Commissioner for any act or omission arising out of the performance of their duties as a Commissioner, the Commissioner shall be indemnified in whole and held harmless by the Commission for any judgment or decree entered against the Commissioner and, further, shall be defended at the cost and expense of the Commission in any resulting proceeding.

J. Each member of the Commission shall serve as a member of the Commission without compensation for that service, except for payment of their actual and reasonably necessary expenses, as provided by Article VIII, Section A, 1.

VI. POWERS AND DUTIES OF THE COMMISSION

A. The Commission, formally the governing body of the District, shall primarily function as the planning and administrative arm for the District. The Commission shall: undertake community planning to identify regional programs and initiatives that will produce significant benefit to the Kansas City metropolitan area; fully develop the specifics regarding existing regional programs and initiatives and those newly identified regional programs and initiatives; prepare a Program Plan for regional programs and initiatives in consultation with local officials and the public; prepare ballot questions for programs and initiatives that the Commission determines could appropriately be supported by the sales tax authorized by this Compact; and assist an appointed Oversight Committee when requested by the Oversight Committee in the implementation of any Regional Program approved by District qualified electors in accordance with the terms of this Compact.

B. The Commission shall adopt a seal and suitable bylaws governing its management, procedure and effective operation.

C. The Commission shall develop a Program Plan for a Regional Program that it determines could appropriately be supported by the sales tax authorized by the Compact, which Program Plan shall generally describe the Regional Program and provide for the appropriation and use of moneys in support of that Regional Program only for the Eligible Uses set forth in Article VIII of this Compact. A Program Plan shall also designate:

1. the counties or county in which a majority of the qualified electors voting on the ballot question must cast an affirmative vote before the sales tax may be imposed by any individual county for uses in accordance with the Program Plan;

2. the duration of the sales tax imposed in support of the Regional Program, which may be described in terms of the number of years the tax shall be imposed, a maximum number of dollars that may be raised by the sales tax imposed or any other reasonable means of establishing the duration of the sales tax; provided that the sales tax shall not extend beyond the fifteen (15) years following the date of the first receipt by the county treasurer of revenue from the sales tax imposed to support the Regional Program unless renewed by the qualified electors of that county prior to its expiration; and

3. the composition of the Oversight Committee to be appointed by the Commission for that Regional Program, which composition shall be consistent with Article IX, Section A of this Compact.

D. The Commission, subject to the requirements of Article VII, Section C, shall set the date or dates by which the election shall be held pursuant to this Compact and shall recommend those counties or county which shall hold a vote on the ballot question prepared by the Commission for that Regional Program.

E. For each election to be held pursuant to this Compact, the Commission shall prepare and submit a ballot question to the governing body of each county within the District. Each such question shall be in the form set forth in Article VII, Section D of this Compact.

F. The Commission may prepare additional ballot language generally describing a Regional Program and the use and allocation of the sales tax proposed to be imposed for the support of a Regional Program, and shall submit that additional language to each county within the District. If additional ballot language is so submitted by the Commission, and a county governing body decides to place the ballot question before the qualified electors of that county, the additional ballot language shall be placed on the subject ballot by that governing body.

G. When a majority of the qualified electors in the county or counties designated in the Program Plan for that Regional Program as one of those counties that must cast an affirmative vote on the ballot question before the sales tax may be imposed, have cast an affirmative vote, the Commission shall, in accordance with Article IX, Section A of this Compact, appoint an Oversight Committee for that Program Plan.

H. The Commission shall have the power to contract and to be contracted with and to sue and to be sued.

I. The Commission, when it deems it necessary and when requested to do so by an Oversight Committee, shall interpret and/or provide guidance and further details on a Program Plan to assist in the oversight of the appropriation and use of moneys by the Oversight Committee for that Program Plan.

J. In accordance with written guidelines adopted by the Commission, which guidelines shall be consistent with the Program Plans required by Article VI, Section C, the Commission may receive or provide donations, contributions, and grants or other support, financial or otherwise, from public or private entities, for Program Plans and the Eligible Uses set forth in Article VIII of this Compact.

K. The Commission shall execute those contracts and agreements as an Oversight Committee shall direct to implement the Program Plan developed for an approved Regional Program, provided that, the Commission determines each contract is consistent with the Program Plan.

L. The Commission may appoint advisory committees to provide input, consultation, guidance and assistance to the Commission on matters and issues related to any purposes for which the District and the Commission are hereby created.

M. The Commission may form whatever partnerships, associations, joint ventures or other affiliations, formal or otherwise, as it deems appropriate and that are in furtherance of the purposes for which the District and the Commission are created.

N. The Commission may utilize assistance from any governmental or non-governmental entity, as it shall determine appropriate, in the form of personnel, technical expertise or other resources, to further the policies, purposes and goals of the District, as stated in Article II of this Compact.

O. The Commission shall cause to be prepared annually a report on the operations and transactions conducted by the Commission during the preceding year. The report shall be an open record submitted to the legislatures and governors of the compacting states and to the governing bodies of the jurisdictions that are then a party to MARC's Articles of Agreement and of Buchanan County, Missouri, on or before March 15th of each calendar year, commencing on March 15th of the year following the year in which the certification described in Article IV, Section B hereof occurs. The Commission shall take those actions as are reasonably required to make this report readily available to the public.

P. The Commission shall have the power to apply to the Congress of the United States for its consent and approval of this Compact, if it is determined by the Commission that this consent is appropriate. In the absence of the consent of the Congress and until consent is secured, if that consent is determined appropriate, this Compact is binding upon any state that has enacted it in all respects permitted by that state's law.

Q. The Commission shall have the power to perform all other necessary and incidental functions and duties and to exercise all other necessary and appropriate powers, not inconsistent with other provisions of this Compact or the constitution or laws of the United States or of the state or states in which its members are located, that it deems appropriate to effectuate the purposes for which this District and the Commission are created.

VII. BALLOT QUESTIONS

A. The Commission, as required by Article VI, Section C, shall develop Program Plans for Regional Programs to be submitted to the qualified electors within the District. A Program Plan developed by the Commission shall be available to the public for review and comment in advance of dates set by the Commission for submission of a ballot question to the electors in the District.

B. The governing body of each county in the District shall determine whether the provision of financial support for a Regional Program is in the best interests of the citizens of the county and whether the levy of a sales tax to provide, on a cooperative basis with another county or other counties, for financial support of the Regional Program would be economically practicable and cost beneficial to the citizens of the county and the District. Each governing body that makes an affirmative determination with respect hereto shall adopt a resolution evidencing that determination and authorizing a vote of its citizens on the ballot question for the Regional Program, by a two-thirds (2/3) majority vote of the members elect of the governing body.

C. Upon adoption of a resolution pursuant to Section B of this Article, the governing body of that county, promptly after adoption of the resolution, shall request the county election commissioner to submit the ballot question for that Regional Program to the qualified electors of that county. Each such ballot question shall be printed on the ballot and in the notice of election. Each ballot question shall be submitted to the qualified electors of that county at the primary or general election next following the date the request was filed with the county election officer.

D. The ballot for the proposition in each county shall be in substantially the following form:

­

­

E. The governing body of each of the counties that requested their county election commissioner submit the ballot question to its qualified electors also shall provide their respective county election officers with copies of any additional language prepared by the Commission, pursuant to Article VI, Section F, which additional language shall be included by each such county on the ballot.

F. The question of whether a sales tax for the support of a Regional Program involving a Public Transit System shall be imposed shall be submitted to qualified electors at the first election to be held on Regional Programs, pursuant to this Compact.

G. The governing body of any county in the District that does not pass the resolution contemplated by Section B of this Article in time to cause the placement of the ballot question before the qualified electors of that county at the first election or any subsequent election to be held on Regional Programs, pursuant to this Compact, may adopt that resolution at any time thereafter, and that ballot question shall be provided to the election commissioner of that county and submitted to the qualified electors of the county at the next primary or general election, in accordance with Section C of this Article.

H. In each county where a majority of the qualified electors voting in an election shall have cast an affirmative vote on a ballot question, that ballot question shall be approved.

I. If a ballot question is submitted to the qualified electors of a county in the District, and the ballot question is not approved in that county, following defeat of the ballot question, the governing body of that county or counties may renew procedures to levy the sales tax in support of that Regional Program. A defeat of a ballot question in any county shall not affect the approval of that ballot question in any other county, which approval shall continue to have effect.

J. No county in the District shall levy a sales tax specified herein until the qualified electors in all the counties designated by the Commission in the Program Plan for the subject Regional Program, as those that must approve the sales tax, have approved the levy of the sales tax to support the Program Plan for that Regional Program.

K. When, but only when, the electors in all of the counties designated by the Commission in the Program Plan for the Regional Program, as those that must approve the sales tax, have approved that ballot question, the governing body of each county that has approved that ballot question, at the first available opportunity, shall take all required actions to begin levying this tax.

L. Any of the counties that have elected by a vote of its electors to levy a sales tax authorized by this Compact may cease to levy this sales tax upon the majority vote of the qualified electors of the county on a ballot question submitted to qualified electors asking if that county should cease to levy this sales tax. This vote shall take place in the same manner provided in this section for levying this sales tax; provided that, no vote to cease to levy this sales tax shall take place in any county on a date earlier than a date that is five years from the date that county approved this sales tax. Provided further, in no event shall any county cease to levy this sales tax until that county has entered into a written agreement with the Commission, which agreement shall provide for the terms of cessation, and shall specifically provide: (1) a means to ensure that the county pays a fair share of the outstanding obligations incurred by the District in furtherance of its established purposes; and (2) for the ongoing operations and maintenance or the termination of any facilities or services established in the county with support provided by the Commission. The governing body of a county that has decided by this vote to cease to levy this sales tax shall send formal written notice thereof to each of the other counties comprising the District. In no event, shall the county cease to levy the sales tax earlier than ninety days after this notice has been sent. If any county in the District decides to cease levying the sales tax, the status of the District as a political subdivision of the states of Kansas and Missouri shall be unaltered and that county shall continue to have the representation on the Commission, as set forth in Article V of this Compact.

VIII. ELIGIBLE USES OF FUNDS

A. The Commission shall only budget and authorize the appropriation of monies for the following eligible purposes:

1. the actual and reasonably necessary expenses of the Commission and Oversight Committee, including, but not limited to, staff personnel, auditors, budget and financial consultation, legal assistance, administrative, operational, planning and engineering consultation and marketing, as well as for the actual and reasonably necessary expenses of individual Commission and Committee members that are incurred in the performance of their official duties; provided that, the Commission, in each fiscal year, shall not appropriate, for this purpose, any monies in excess of an amount that is equal to one percent of the funds appropriated to the Commission in that fiscal year by all of the counties imposing this sales tax; and

2. the support of voter approved Regional Programs within the District;

3. only pursuant to a contract with bodies corporate and politic, political subdivisions of the states of Missouri or Kansas and/or local units of government in the states of Missouri or Kansas, provided, however, the Commission may, in its discretion, require that entities contracted with shall procure a set percentage of Public Transit System services from third party contractors on a competitive basis; and

4. only in support of a Regional Program in counties that have voted affirmatively to impose a sales tax in support of that Regional Program.

B. The aggregate amount of sales taxes imposed by any county within the District, pursuant to the authority granted in this Compact, shall not exceed one-half cent.

IX. THE OVERSIGHT COMMITTEE

A. An Oversight Committee shall be appointed by the Commission for a Regional Program, as provided for in Article VI, Section G hereof. An Oversight Committee shall be composed of elected officials of jurisdictions that are within a county where a majority of the qualified electors voting on the ballot question have cast an affirmative vote on the imposition of a sales tax to support the subject Regional Program. An Oversight Committee shall be composed of the elected officials designated in the Program Plan for the Regional Program. An Oversight Committee shall include a minimum of one elected representative from each county that approves that ballot question and elected representatives from both cities and counties and each representative shall be approved by the chief elected official of the county or city from which they are elected. If the Program Plan describes a Regional Program that serves both Missouri and Kansas, the Oversight Committee shall be composed of an equal number of elected representatives from each state. In such instances, no action of the Commission shall be binding unless taken at a meeting at which at least a quorum is present, and unless a majority of the Commissioners from each state, present at the meeting, shall vote in favor thereof. The number of individuals comprising the Oversight Committee shall be in the sole discretion of the Commission.

B. An Oversight Committee shall be appointed within forty-five days of certification that the ballot question has been approved by the last of the counties designated by the Commission in the Program Plan for the Regional Plan, pursuant to Article VI, Section C, 1 hereof, to so certify and shall begin functioning immediately upon its appointment by the Commission. If, pursuant to Article VII, Section K, additional counties within the District shall approve the ballot question, the Commission shall appoint a minimum of one additional representative from each such county to the Oversight Committee.

C. An appointed Oversight Committee shall fix the time and place at which its meetings shall be held. Meetings shall be held at a location in a county that has approved the imposition of the sales tax to support the Program Plan for the subject Regional Program and shall be open to the public. Public notice shall be given of all meetings of the Committee.

D. The Committee members shall each be subject to the provisions of the laws of either the State of Kansas or the State of Missouri (depending upon the Committee member's state of residence) that relate to conflicts of interest of public officers and employees. If any Committee member has a direct or indirect financial interest in any facility, service provider, organization or activity supported by the District or Commission or in any other business transaction of the District or Commission, the Committee member shall disclose that interest in writing to the members of the Commission and to the other members of the Committee and shall abstain from voting on any matter in relation to that facility, organization or activity or to that business transaction with respect to which that Committee member has the interest.

E. If any action at law or equity, or other legal proceeding, shall be brought against any Committee member for any act or omission arising out of the performance of duties as a Committee member, the Committee member shall be indemnified in whole and held harmless by the Commission for any judgment or decree entered against the Committee member and, further, shall be defended at the cost and expense of the Commission in any resulting proceeding.

F. The Oversight Committee for a Regional Program shall terminate on the date when all of the moneys derived from the sales tax imposed by any or all counties in the District to support the Program Plan for that Regional Program and which have been credited to the Regional Investment Fund have been expended.

X. POWERS AND DUTIES OF THE OVERSIGHT COMMITTEE

A. The Oversight Committee for an approved Regional Program is charged with the oversight of the appropriation and use of moneys generated from the sales taxes and credited to the Regional Investment Fund. These moneys shall be appropriated only for the Eligible Uses set forth in Article VIII of this Compact.

B. An Oversight Committee shall only provide support for and allocate and appropriate monies for programs, services and facilities that are consistent with the voter approved Program Plan developed by the Commission and only for programs, services and facilities in counties that have approved the imposition of a sales tax in support of the Regional Program. If the Committee is uncertain or has any question about whether a specific appropriation of moneys or support activity is consistent with the Program Plan developed by the Commission, it shall seek a determination on that question from the Commission.

C. An Oversight Committee, as appropriate, shall direct that the Commission execute those contracts and agreements necessary or desirable to implement the Program Plan developed by the Commission.

D. An Oversight Committee shall adopt suitable bylaws governing its management, procedure and its effective operations.

E. An Oversight Committee shall provide the information that the Commission shall require to allow the Commission to prepare annually a report on the operations and transactions conducted by the Commission during the preceding year relating to the approved Regional Programs. This information shall include an annual financial statement prepared in accordance with General Accepted Accounting Principles (GAAP). The Oversight Committee for a Public Transit Service Regional Program shall also provide a report on operational statistics, including statistics on the ridership of the Public Transit System funded with sales tax revenues resulting from the authority granted by this Compact, comparing ridership in the then current fiscal year to ridership in the three fiscal years next preceding.

XI. FINANCE

A. The moneys necessary to finance the operation of the District, implement the voter approved Program Plans and execute the powers, duties and responsibilities of the Commission shall be appropriated to the Commission by the counties comprising the District, which, in accordance with Article VII, Section J of the Compact, have approved the ballot question for the subject Regional Program. The moneys to be appropriated to the Commission, in addition to the sales tax authorized by this Compact, may be raised by the governing bodies of the respective counties by the levy of taxes, fees, charges or any other revenue, as authorized by those counties or cities in those counties or by the legislatures of the respective party states, provided nothing herein shall require either state to make appropriations for any purpose.

B. Neither the Commission nor any Oversight Committee shall incur any indebtedness of any kind; nor shall they pledge the credit of MARC or any jurisdiction that is party to MARC's Articles of Agreement or either of the states party to this Compact, except as specifically authorized by this Compact. The budget of the District shall be prepared, adopted and published, as provided by law, for other political subdivisions of the party states.

C. The Commission and an Oversight Committee shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become a part of the annual report of the Commission.

D. The accounts of the Commission shall be open at any reasonable time for inspection by duly authorized representatives of a state that has enacted this Compact, the counties comprising the District, and other persons authorized by the Commission.

XII. ENTRY INTO FORCE

A. This Compact shall enter into force and become effective and binding upon the states of Kansas and Missouri when it has been entered into law by the legislatures of the respective states.

B. Amendments to the Compact shall become effective upon enactment by the legislatures of the respective states.

XIII. TERMINATION

A. The Compact shall continue in force and remain binding upon a party state until its legislature shall have enacted a statute repealing the same and providing for the sending of formal written notice of enactment of that statute to the legislature of the other party state. Upon enactment of that statute by the legislature of either party state, the sending of notice thereof to the other party and payment of any obligations that the Commission may have incurred prior to the effective date of that statute, the agreement of the party states embodied in the Compact shall be deemed fully executed, the Compact shall be null and void and of no further force or effect, the District shall be dissolved, and the Commission shall be abolished. If any monies remain in the Regional Investment Fund upon dissolution of this Compact, the Commission may distribute these monies to an entity or organization selected by the Commission to be used to support purposes for which the District is hereby created, as stated in Article II of this Compact.

XIV. CONSTRUCTION AND SEVERABILITY

A. The provisions of this Compact shall be liberally construed and shall be severable. If any phrase, clause, sentence or provision of this Compact is declared to be contrary to the constitutions of either a state that has enacted this Compact or of the United States or if the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this Compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this Compact shall be held contrary to the constitution of either party state hereto, the Compact shall thereby be nullified and voided and of no further force or effect.

(L. 2006 S.B. 825, A.L. 2007 S.B. 22)



Section 70.520 Regional investment districts deemed special districts.

Effective 28 Aug 2006

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.520. Regional investment districts deemed special districts. — The regional investment district created under section 70.515 shall be considered to be a special district under the provisions of sections 115.001 to 115.641.

(L. 2006 S.B. 825)



Section 70.525 Sovereign immunity applicable to regional investment district and commissioners.

Effective 28 Aug 2006

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.525. Sovereign immunity applicable to regional investment district and commissioners. — The provisions of sections 537.600 to 537.650 shall apply to the regional investment district and to the Missouri members of the regional investment district commission established in section 70.515.

(L. 2006 S.B. 825)



Section 70.530 Members of the regional investment district commission reimbursed, when.

Effective 28 Aug 2006

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.530. Members of the regional investment district commission reimbursed, when. — Missouri members of the regional investment district commission, appointed under section 70.515, shall be reimbursed for actual and necessary expenses incurred in the performance of their official duties.

(L. 2006 S.B. 825)



Section 70.535 Countywide sales tax authorized for regional investment districts, rate, administration and collection, regional investment fund, use of revenues — appropriation of funds, expiration of tax — funds do not lapse — funds prohibited from use for certain special allocation funds.

Effective 28 Aug 2006

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.535. Countywide sales tax authorized for regional investment districts, rate, administration and collection, regional investment fund, use of revenues — appropriation of funds, expiration of tax — funds do not lapse — funds prohibited from use for certain special allocation funds. — 1. The governing body of any county that has been authorized by a majority of the electors of the county to levy and collect a tax for the purpose of contributing to the financial support of the district, authorized by article IV of the compact enacted in section 70.515, shall adopt a resolution imposing a countywide sales tax and pledging the revenues received therefrom for the purpose of contributing to the financial support of the district, with respect to a countywide sales tax authorized by the compact enacted by section 70.515. The rate of this tax shall be fixed at an amount of not more than one-half percent in the aggregate. Any county levying a countywide sales tax under the authority of this section is hereby prohibited from administering or collecting the tax locally, but shall utilize the services of the state department of revenue to administer, enforce and collect the tax. The sales tax shall be administered, enforced and collected in the same manner and by the same procedure as other countywide sales taxes are levied and collected and shall be in addition to any other sales tax authorized by law. Except as modified in this section, all provisions of sections 32.085 and 32.087, shall apply to the tax imposed under this section. Upon receipt of a certified copy of a resolution authorizing the levy of a countywide sales tax under this section, the director of the department of revenue shall cause this tax to be collected at the same time and in the same manner provided for the collection of the state sales tax. All moneys derived from the countywide sales tax imposed under the authority of the compact enacted in section 70.515 and collected under the provisions of this section by the director of revenue shall be credited to the "Regional Investment Fund", which is hereby established in the state treasury. Any refund due on any countywide sales tax collected under this section shall be paid out of the sales tax refund fund and reimbursed by the director of revenue from the sales tax revenue collected under this section. All countywide sales tax revenue derived from the authority granted by the compact enacted in section 70.515 and collected within any county, under this section, shall be remitted at least quarterly by the director of revenue to the treasurer of that county.

2. All revenue received by any county treasurer from a countywide sales tax imposed under the authority of the compact enacted in section 70.515 and under this section shall be appropriated by the county to the Kansas and Missouri regional investment district commission within sixty days of receipt of the funds by the county for expenditure by the commission pursuant to, and in accordance with, the provisions of the Kansas and Missouri regional investment district compact, enacted in section 70.515. Any countywide sales tax imposed under this section shall expire upon the date determined in accordance with the program plan for the regional program that is the subject of the ballot question approved by the qualified electors of such county for that subject regional program; provided that, no sales tax shall be levied for a period of more than fifteen years from the date of the first receipt by the county treasurer of revenue from that sales tax unless renewed by the qualified electors of that county prior to its expiration, or on the date of actual withdrawal of the county from the district or upon compliance by the county with the provisions of Article IV, Section J, or at any time the Kansas and Missouri regional investment district compact becomes null and void and of no further force or effect. If any revenue remains upon nullification and voidance of the Kansas and Missouri regional investment district compact, under section 70.515, the director of revenue shall authorize the state treasurer to remit the balance in the account to the county and close the account of that county.

3. Notwithstanding the provisions of section 33.080 to the contrary, money in the Kansas and Missouri regional investment district sales tax fund shall not be transferred and placed to the credit of general revenue at the end of the biennium.

4. Notwithstanding the provisions of section 99.845 to the contrary, the revenues from the countywide sales taxes imposed by counties under the authority of the compact enacted in section 70.515 and pursuant hereto shall not be allocated to and paid by the state department of revenue to any special allocation fund established by any municipality under sections 99.800 to 99.865, the real property tax increment oversight redevelopment statutes.

(L. 2006 S.B. 825)



Section 70.540 Regional investment district compact expires, when.

Effective 28 Aug 2006

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.540. Regional investment district compact expires, when. — The provisions of sections 70.515 to 70.540 shall expire upon nullification and voidance of the regional investment district compact, under the compact enacted in section 70.515.

(L. 2006 S.B. 825)



Section 70.545 Counties and commission may operate under compact if not authorized by Kansas, when.

Effective 28 Aug 2007

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.545. Counties and commission may operate under compact if not authorized by Kansas, when. — If the state of Kansas has not enacted the compact by August 28, 2007, then the district described in section 70.515 shall nonetheless be created, and the district, any Missouri county in the district, the commission, and an oversight committee shall have all the powers and duties and may operate as set forth in sections 70.515 to 70.545, provided that:

(1) The regional investment district created in section 70.515 shall be known as the "Missouri Regional Investment District", shall be a political subdivision solely of the state of Missouri, and shall consist only of those Missouri counties that are within the Mid-America regional planning area and Buchanan County. All references to a "regional investment district" or "district" in section 70.515 shall be deemed to refer exclusively to the "Missouri regional investment district".

(2) Article XII of the compact shall be inapplicable.

(L. 2006 S.B. 825, A.L. 2007 S.B. 22)



Section 70.600 Definitions.

Effective 28 Aug 1999

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.600. Definitions. — The following words and phrases as used in sections 70.600 to 70.755, unless a different meaning is plainly required by the context, shall mean:

(1) "Accumulated contributions", the total of all amounts deducted from the compensations of a member and standing to the member's credit in his or her individual account in the members deposit fund, together with investment credits thereon;

(2) "Actuarial equivalent", a benefit of equal reserve value;

(3) "Allowance", the total of the annuity and the pension. All allowances shall be paid not later than the tenth day of each calendar month;

(4) "Annuity", a monthly amount derived from the accumulated contributions of a member and payable by the system throughout the life of a person or for a temporary period;

(5) "Beneficiary", any person who is receiving or designated to receive a system benefit, except a retirant;

(6) "Benefit program", a schedule of benefits or benefit formulas from which the amounts of system benefits can be determined;

(7) "Board of trustees" or "board", the board of trustees of the system;

(8) "Compensation", the remuneration paid an employee by a political subdivision or by an elected fee official of the political subdivision for personal services rendered by the employee for the political subdivision or for the elected fee official in the employee's public capacity; provided, that for an elected fee official, "compensation" means that portion of his or her fees which is net after deduction of (a) compensation paid by such elected fee official to his or her office employees, if any, and (b) the ordinary and necessary expenses paid by such elected fee official and attributable to the operation of his or her office. In cases where an employee's compensation is not all paid in money, the political subdivision shall fix the reasonable value of the employee's compensation not paid in money. In determining compensation no consideration shall be given to:

(a) Any nonrecurring single sum payment paid by an employer;

(b) Employer contributions to any employee benefit plan or trust;

(c) Any other unusual or nonrecurring remuneration; or

(d) Compensation in excess of the limitations set forth in Internal Revenue Code Section 401(a)(17). The limitation on compensation for eligible employees shall not be less than the amount which was allowed to be taken into account under the system as in effect on July 1, 1993. For purposes of this paragraph, an "eligible employee" is an individual who was a member of the system before the first plan year beginning after December 31, 1995;

(9) "Credited service", the total of a member's prior service and membership service, to the extent such service is standing to the member's credit as provided in sections 70.600 to 70.755;

(10) "Employee", any person regularly employed by a political subdivision who receives compensation from the political subdivision for personal services rendered the political subdivision, including any elected official of the political subdivision whose position requires his or her regular personal services and who is compensated wholly or in part on a fee basis, and including the employees of such elected fee officials who may be compensated by such elected fee officials. The term "employee" may include any elected county official. The term "employee" shall not include any person:

(a) Who is not an elected official of the political subdivision and who is included as an active member in any other plan similar in purpose to this system by reason of his or her employment with his or her political subdivision, except the federal Social Security Old Age, Survivors, and Disability Insurance Program, as amended; or

(b) Who acts for the political subdivision under contract; or

(c) Who is paid wholly on a fee basis, except elected officials and their employees; or

(d) Who holds the position of mayor, presiding judge, president or chairman of the political subdivision or is a member of the governing body of the political subdivision; except that, such an official of a political subdivision having ten or more other employees may become a member if the official is covered under the federal Social Security Old Age, Survivors, and Disability Insurance Program, as amended, by reason of such official's employment with his or her political subdivision, by filing written application for membership with the board after the date the official qualifies for such position or within thirty days after the date his or her political subdivision becomes an employer, whichever date is later;

(11) "Employer", any political subdivision which has elected to have all its eligible employees covered by the system;

(12) "Final average salary", the monthly average of the compensations paid an employee during the period of sixty or, if an election has been made in accordance with section 70.656, thirty-six consecutive months of credited service producing the highest monthly average, which period is contained within the period of one hundred twenty consecutive months of credited service immediately preceding his or her termination of membership. Should a member have less than sixty or, if an election has been made in accordance with section 70.656, thirty-six months of credited service, "final average salary" means the monthly average of compensation paid the member during his or her total months of credited service;

(13) "Fireman", any regular or permanent employee of the fire department of a political subdivision, including a probationary fireman. The term "fireman" shall not include:

(a) Any volunteer fireman; or

(b) Any civilian employee of a fire department; or

(c) Any person temporarily employed as a fireman for an emergency;

(14) "Member", any employee included in the membership of the system;

(15) "Membership service", employment as an employee with the political subdivision from and after the date such political subdivision becomes an employer, which employment is creditable as service hereunder;

(16) "Minimum service retirement age", age sixty for a member who is neither a policeman nor a fireman; "minimum service retirement age", age fifty-five for a member who is a policeman or a fireman;

(17) "Pension", a monthly amount derived from contributions of an employer and payable by the system throughout the life of a person or for a temporary period;

(18) "Policeman", any regular or permanent employee of the police department of a political subdivision, including a probationary policeman. The term "policeman" shall not include:

(a) Any civilian employee of a police department; or

(b) Any person temporarily employed as a policeman for an emergency;

(19) "Political subdivision", any governmental subdivision of this state created pursuant to the laws of this state, and having the power to tax, except public school districts; a board of utilities or a board of public works which is required by charter or ordinance to establish the compensation of employees of the utility separate from the compensation of other employees of the city may be considered a political subdivision for purposes of sections 70.600 to 70.755; a joint municipal utility commission may be considered a political subdivision for purposes of sections 70.600 to 70.755;

(20) "Prior service", employment as an employee with the political subdivision prior to the date such political subdivision becomes an employer, which employment is creditable as service hereunder;

(21) "Regular interest" or "investment credits", such reasonable rate or rates per annum, compounded annually, as the board shall adopt annually;

(22) "Reserve", the present value of all payments to be made on account of any system benefit based upon such tables of experience and regular interest as the board shall adopt from time to time;

(23) "Retirant", a former member receiving a system allowance by reason of having been a member;

(24) "Retirement system" or "system", the Missouri local government employees' retirement system.

(L. 1967 p. 141 § 1, A.L. 1971 H.B. 63, A.L. 1978 H.B. 1634, A.L. 1980 S.B. 630, A.L. 1983 H.B. 341, A.L. 1984 H.B. 874, A.L. 1986 S.B. 420, A.L. 1987 S.B. 276, A.L. 1988 H.B. 1098, A.L. 1989 S.B. 230, A.L. 1992 H.B. 1440, A.L. 1994 H.B. 1606, A.L. 1999 H.B. 464 merged with S.B. 410)

CROSS REFERENCE:

County health center's insurance and retirement plans for employees, the definition of political subdivision to apply, 205.115



Section 70.605 Missouri local government employees' retirement system created — jurisdiction, Cole County — board of trustees, composition, terms — annual meeting — vacancies, how created — oath — appointment of actuary, attorney and investment counselor — mortality tables to be adopted — record of proceedings — hearings, notice — surety bonds — annual audits — expenses of board — rules and regulations, adoption.

Effective 28 Aug 2013

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.605. Missouri local government employees' retirement system created — jurisdiction, Cole County — board of trustees, composition, terms — annual meeting — vacancies, how created — oath — appointment of actuary, attorney and investment counselor — mortality tables to be adopted — record of proceedings — hearings, notice — surety bonds — annual audits — expenses of board — rules and regulations, adoption. — 1. For the purpose of providing for the retirement or pensioning of the officers and employees and the widows and children of deceased officers and employees of any political subdivision of the state, there is hereby created and established a retirement system which shall be a body corporate, which shall be under the management of a board of trustees herein described, and shall be known as the "Missouri Local Government Employees' Retirement System". Such system may sue and be sued, transact business, invest funds, and hold cash, securities, and other property. All suits or proceedings directly or indirectly against the system shall be brought in Cole County. The system shall begin operations on the first day of the calendar month next following sixty days after the date the board of trustees has received certification from ten political subdivisions that they have elected to become employers.

2. The general administration and the responsibility for the proper operation of the system is vested in a board of trustees of seven persons: three persons to be elected as trustees by the members of the system; three persons to be elected trustees by the governing bodies of employers; and one person, to be appointed by the governor, who is not a member, retirant, or beneficiary of the system and who is not a member of the governing body of any political subdivision.

3. Trustees shall be chosen for terms of four years from the first day of January next following their election or appointment, except that of the first board shall all be appointed by the governor by and with the consent of the senate, as follows:

(1) Three persons who are officers or officials of political subdivisions, one for a term of three years, one for a term of two years, and one for a term of one year; and

(2) Three persons who are employees of political subdivisions and who would, if the subdivision by which they are employed becomes an employer, be eligible as members, one for a term of three years, one for a term of two years, and one for a term of one year; and

(3) That person appointed by the governor under the provisions of subsection 2 of this section. All the members of the first board shall take office as soon as appointed by the governor, but their terms shall be computed from the first day of January next following their appointment, and only one member may be from any political subdivision or be a policeman or fireman.

4. Successor trustees elected or appointed as member trustees shall be members of the retirement system; provided, that not more than one member trustee shall be employed by any one employer, and not more than one member trustee shall be a policeman, and not more than one member trustee shall be a fireman.

5. Successor trustees elected as employer trustees shall be elected or appointed officials of employers and shall not be members of the retirement system; provided, that not more than one employer trustee shall be from any one employer.

6. An annual meeting of the retirement system shall be called by the board in the last calendar quarter of each year in Jefferson City, or at such place as the board shall determine, for the purpose of electing trustees and to transact such other business as may be required for the proper operation of the system. Notice of such meeting shall be sent by registered mail to the clerk or secretary of each employer not less than thirty days prior to the date of such meeting. The governing body of each employer shall certify to the board the name of one delegate who shall be an officer of the employer, and the members of the employer shall certify to the board a member of the employer to represent such employer at such meeting. The delegate certified as member delegate shall be elected by secret ballot by the members of such employer, and the clerk or secretary of each employer shall be charged with the duty of conducting such election in a manner which will permit each member to vote in such election. Under such rules and regulations as the board shall adopt, approved by the delegates, the member delegates shall elect a member trustee for each such position on the board to be filled, and the officer delegates shall elect an employer trustee for each such position on the board to be filled.

7. In the event any member trustee ceases to be a member of the retirement system, or any employer trustee ceases to be an appointed or elected official of an employer, or becomes a member of the retirement system, or if the trustee appointed by the governor becomes a member of the retirement system or an elected or appointed official of a political subdivision, or if any trustee fails to attend three consecutive meetings of the board, unless in each case excused for cause by the remaining trustees attending such meeting or meetings, he or she shall be considered as having resigned from the board and the board shall, by resolution, declare his or her office of trustee vacated. If a vacancy occurs in the office of trustee, the vacancy shall be filled for the unexpired term in the same manner as the office was previously filled; provided, however, that the remaining trustees may fill employer and member trustee vacancies on the board until the next annual meeting.

8. Each trustee shall be commissioned by the governor, and before entering upon the duties of his office, shall take and subscribe to an oath or affirmation to support the Constitution of the United States, and of the state of Missouri, and to demean himself faithfully in his or her office. Such oath as subscribed to shall be filed in the office of the secretary of state of this state.

9. Each trustee shall be entitled to one vote in the board of trustees. Four votes shall be necessary for a decision by the trustees at any meeting of the board of trustees. Four trustees, of whom at least two shall be member trustees and at least two shall be employer trustees, shall constitute a quorum at any meeting of the board. Unless otherwise expressly provided herein, a meeting need not be called or held to make any decision on a matter before the board. Each member must be sent by the executive secretary a copy of the matter to be decided with full information from the files of the board. The concurring decisions of four trustees may decide the issue by signing a document declaring their decision and sending the written instrument to the executive secretary, provided that no other trustee shall send a dissenting decision to the executive secretary within fifteen days after the document and information was mailed to him or her. If any trustee is not in agreement with the four trustees, the matter is to be passed on at a regular board meeting or a special meeting called for that purpose. The board shall hold regular meetings at least once each quarter, the dates of these meetings to be designated in the rules and regulations adopted by the board. Other meetings as deemed necessary may be called by the chairman or by any four trustees acting jointly.

10. The board of trustees shall elect one of their number as chairman, and one of their number as vice chairman, and shall employ an executive secretary, not one of their number, who shall be the executive officer of the board. Other employees of the board shall be chosen only upon the recommendation of the executive secretary.

11. The board shall appoint an actuary or a firm of actuaries as technical advisor to the board on matters regarding the operation of the system on an actuarial basis. The actuary or actuaries shall perform such duties as are required of him or her under sections 70.600 to 70.755, and as are from time to time required by the board.

12. The board may appoint an attorney-at-law or firm of attorneys-at-law to be the legal advisor of the board and to represent the board in all legal proceedings.

13. The board may appoint an investment counselor to be the investment advisor of the board.

14. The board shall from time to time, after receiving the advice of its actuary, adopt such mortality and other tables of experience, and a rate or rates of regular interest, as shall be necessary for the actuarial requirements of the system, and shall require its executive secretary to keep in convenient form such data as shall be necessary for actuarial investigations of the experience of the system, and such data as shall be necessary for the annual actuarial valuations of the system.

15. The board shall keep a record of its proceedings, which shall be open to public inspection. It shall prepare annually and render to each employer a report showing the financial condition of the system as of the preceding June thirtieth. The report shall contain, but shall not be limited to, a financial balance sheet; a statement of income and disbursements; a detailed statement of investments acquired and disposed of during the year, together with a detailed statement of the annual rates of investment income from all assets and from each type of investment; an actuarial balance sheet prepared by means of the last valuation of the system, and such other data as the board shall deem necessary or desirable for a proper understanding of the condition of the system.

16. The board of trustees shall, after reasonable notice to all interested parties, conduct administrative hearings to hear and decide questions arising from the administration of sections 70.600 to 70.755; except, that such hearings may be conducted by a hearing officer who shall be appointed by the board. The hearing officer shall preside at the hearing and hear all evidence and rule on the admissibility of evidence. The hearing officer shall make recommended findings of fact and may make recommended conclusions of law to the board. All final orders or determinations or other final actions by the board shall be approved in writing by at least four members of the board. Any board member approving in writing any final order, determination or other final action, who did not attend the hearing, shall do so only after certifying that he or she reviewed all exhibits and read the entire transcript of the hearing. Within thirty days after a decision or order or final action of the board, any member, retirant, beneficiary or political subdivision adversely affected by that determination or order or final action may take an appeal under the provisions of chapter 536. Jurisdiction over any dispute regarding the interpretation of sections 70.600 to 70.755 and the determinations required thereunder shall lie in the circuit court of Cole County.

17. The board shall arrange for adequate surety bonds covering the executive secretary and any other custodian of the funds or investments of the board. When approved by the board, said bonds shall be deposited in the office of the secretary of state.

18. The board shall arrange for annual audits of the records and accounts of the system by a certified public accountant or by a firm of certified public accountants.

19. The headquarters of the retirement system shall be in Jefferson City.

20. The board of trustees shall serve as trustees without compensation for their services as such; except that each trustee shall be paid for any necessary expenses incurred in attending meetings of the board or in the performance of other duties authorized by the board.

21. Subject to the limitations of sections 70.600 to 70.755, the board shall formulate and adopt rules and regulations for the government of its own proceedings and for the administration of the retirement system.

(L. 1967 p. 141 § 2, A.L. 1974 S.B. 421, A.L. 1992 H.B. 1440, A.L. 2000 H.B. 1808, A.L. 2003 H.B. 131, A.L. 2013 H.B. 116)



Section 70.610 Election to become an employer, when effective — who covered.

Effective 28 Aug 1967

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.610. Election to become an employer, when effective — who covered. — Each political subdivision, by a majority vote of its governing body, may elect to become an employer and cover its employees under the system, as follows:

(1) The clerk or secretary of the political subdivision shall certify the election to be an employer to the board within ten days after the vote of the governing body. The effective date of the political subdivision's coverage is the first day of the calendar month next following receipt by the board of the election to be an employer, or the operative date of the system, whichever is the later.

(2) An employer must cover all its employees who are neither policemen nor firemen and may cover its policemen or firemen or both.

(L. 1967 p. 141 § 3)



Section 70.615 Other plans prohibited, exceptions.

Effective 28 Aug 1988

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.615. Other plans prohibited, exceptions. — After October 13, 1967, a political subdivision shall not commence coverage of its employees who are neither policemen nor firemen under another plan similar in purpose to this system, other than under this system, except the federal Social Security Old Age, Survivors, and Disability Insurance Program, as amended; except that, any political corporation or subdivision of this state, now having or which may hereafter have an assessed valuation of one hundred million dollars or more, which does not now have a pension system for its officers and employees adopted pursuant to state law, may provide by proper legislative action of its governing body for the pensioning of its officers and employees and the widows and minor children of deceased officers and employees under a plan separate and apart from that provided in sections 70.600 to 70.670 and appropriate and utilize its revenues and other available funds for such purposes, and except that the board of hospital trustees of any hospital which is owned by any political corporation or subdivision of this state, may provide for the pensioning of its employees and the widows and minor children of deceased employees under a plan separate and apart from that provided in sections 70.600 to 70.670, and utilize its revenues and other funds for such purposes.

(L. 1967 p. 141 § 4, A.L. 1981 S.B. 4, A.L. 1988 H.B. 1098)



Section 70.620 Prior plan, effect of — discrimination between employees prohibited.

Effective 28 Aug 1967

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.620. Prior plan, effect of — discrimination between employees prohibited. — In the event an employer has in effect for all or part of its employees a plan similar in purpose to this system, by agreement with the board, after the board has received the advice of its technical advisors concerning such agreement, that employer may provide for coverage under this system of either some part or all of such employee's employment previously covered or coverable by such other plan, provided such coverage and resulting benefits hereunder do not duplicate any benefits previously provided by such other plan. In providing for such coverage, an employer and the board shall pursue uniform policies and shall not discriminate in favor of or against any such employee or group of such employees.

(L. 1967 p. 141 § 5)



Section 70.621 Political subdivisions may opt to have LAGERS administer prior non-LAGERS retirement plan, when, procedure.

Effective 28 Aug 2016

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.621. Political subdivisions may opt to have LAGERS administer prior non-LAGERS retirement plan, when, procedure. — 1. In the event a political subdivision has a plan in effect for all or part of its employees similar in purpose to the Missouri local government employees' retirement system, and in the further event such a political subdivision is an employer in the system, at the request of the political subdivision the board of the system may, at its sole discretion, enter into an agreement with such an employer whereby the system assumes all duties and responsibilities of operating the employer's prior plan.

2. After making the necessary changes to the statute, city ordinance, city charter, or governing documents of the employer's prior plan and upon receiving a concurring resolution from the board of trustees of the prior plan after a simple majority vote of the active employees of the prior plan, such employer may enter into an agreement with the board of the system to operate the employer's prior plan so long as an election has been made to cover new employees under section 70.630. Upon entering into such agreement, the employer shall irrevocably delegate and cede all operational duties and responsibilities to the system. Upon entering into such an agreement, the board of the system shall become the governing board of the employer's prior plan. The employer's prior plan shall be administered as a frozen prior plan by the system and shall continue to operate under its existing governing documents in all other respects.

3. Where an agreement authorized by this section is entered into by an employer and the system, the employer shall continue to have sole responsibility for the full funding of its prior plan including all related expenses. If any employer fails to make any payment due under the prior plan, the provisions of section 70.735 shall apply.

4. The system shall formulate and adopt rules and regulations for the government of its own proceedings relating to this section and for the administration of this section, as the board may deem necessary.

(L. 2016 H.B. 1443)



Section 70.625 Employees acquired from another subdivision or private business, how handled.

Effective 28 Aug 1967

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.625. Employees acquired from another subdivision or private business, how handled. — In the event an employer acquires employees as the result of acquiring an enterprise from a private business which had an employee retirement plan or from another political subdivision, by agreement with the board after the board has received the advice of its technical advisors concerning such agreement, such employer may provide for coverage under this system of either some part or all of such employee's employment with such private business or other political subdivision, provided such coverage does not duplicate any coverage of a plan similar in purpose to this system which such private business or other political subdivision may have had in effect. In providing for such coverage, an employer and the board shall pursue uniform policies and shall not discriminate in favor of or against any such employee or group of such employees.

(L. 1967 p. 141 § 6)



Section 70.630 Membership, composition.

Effective 28 Aug 1973

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.630. Membership, composition. — 1. The membership of the system shall include the following persons:

(1) All employees who are neither policemen nor firemen who are in the employ of a political subdivision the day preceding the date such political subdivision becomes an employer and who continue in such employ on and after such date shall become members of the system.

(2) All persons who become employed by a political subdivision as neither policemen nor firemen on or after the date such political subdivision becomes an employer shall become members of the system.

(3) If his employing political subdivision has elected to cover present and future policemen, all policemen who are in the employ of a political subdivision the day preceding the date such political subdivision covers policemen hereunder and who continue in such employ as a policeman on and after such date, and all persons who become employed by a political subdivision as a policeman on or after the date the political subdivision covers policemen shall become members of the system.

(4) If his employing political subdivision has elected to cover only future policemen, all persons who become employed by a political subdivision as a policeman on or after the date such political subdivision covers policemen hereunder shall become members of the system.

(5) If his employing political subdivision has elected to cover present and future firemen, all firemen who are in the employ of a political subdivision the day preceding the date such political subdivision covers firemen hereunder and who continue in such employ as a fireman on and after such date, and all persons who become employed by a political subdivision as a fireman on or after the date the political subdivision covers firemen hereunder shall become members of the system.

(6) If his employing political subdivision has elected to cover only future firemen, all persons who become employed by a political subdivision as a fireman on or after the date such political subdivision covers firemen hereunder shall become members of the system.

2. In no event shall an employee become a member if continuous employment to time of retirement will leave the employee with less than minimum number of years of credited service specified in section 70.645.

3. In any case of question as to the system membership status of any person, the board shall decide the question.

(L. 1967 p. 141 § 7, A.L. 1973 H.B. 218)



Section 70.635 Member's termination of employment, effect of — reemployment in system — retirement, service with more than one employer, effect of.

Effective 28 Aug 2003

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.635. Member's termination of employment, effect of — reemployment in system — retirement, service with more than one employer, effect of. — 1. When a member is no longer employed by any employer in a position covered by the system, he or she shall thereupon cease to be a member of the system. Except as otherwise provided in sections 70.600 to 70.755, upon termination of his or her membership his or her credited service shall be forfeited by him. If such person is not a retirant and becomes reemployed by any employer in a position covered by the system, he or she shall again become a member of the system. Should such reemployment or employment occur within a period of ten years from and after the date his or her membership last terminated, his or her credited service last forfeited by him or her shall be restored to his or her credit under the following conditions:

(1) Any membership service or prior service for which he or she was required to make member contributions provided for in subsection 2 of section 70.705 shall be restored to his or her credit if he or she returns to the members deposit fund the amount, if any, he or she withdrew therefrom, together with regular interest from the date of withdrawal to the date of repayment;

(2) Any membership service or prior service for which no member contributions were required as provided for in subsection 6 of section 70.705, or for which accumulated contributions were refunded as provided for in section 70.707, shall be restored to his or her credit.

2. Upon a member's retirement he or she shall thereupon cease to be a member and, except as otherwise provided in sections 70.600 to 70.760, he or she shall not again become a member of the system.

3. Should a former member entitled to a deferred allowance provided for in section 70.675 become employed in a position covered by the system before becoming a retirant, he or she shall thereupon cease to be entitled to a deferred allowance, and he or she shall become a member, with his or her previous credited service reactivated and to be increased by such employment.

4. Upon the retirement of a member whose credited service results from employment with more than one employer, the amount of his or her allowance shall be based upon his or her total credited service in force at the time of his or her retirement and his or her final average salary during such total credited service. Each such employer shall be responsible financially, within the provisions of sections 70.600 to 70.755, for the portion of such allowance based upon the service credited such member for employment with such employer, and the benefit program to be applied to each such portion of credited service shall be the benefit program such employer had in effect at the time the member left the employment of such employer.

(L. 1967 p. 141 § 8, A.L. 1973 H.B. 218, A.L. 1982 H.B. 1465, A.L. 1987 S.B. 20, A.L. 2003 H.B. 131)



Section 70.638 Elected county officials, may purchase prior service, procedure.

Effective 28 Aug 1992

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.638. Elected county officials, may purchase prior service, procedure. — Any employee of a county, including any elected county official, who became a member of the system due to the amendment to the definition of "employee" in section 70.600, and who has been previously employed by a county in a position which is now considered covered employment, may elect to purchase all of his membership service or prior service for which he would have been required to make member contributions provided for in section 70.705 if the member provides an affidavit stating that he is not receiving and is not eligible to receive retirement credits or benefits from any other public or private retirement plan for the period of service to be purchased. The purchase shall be effected by the member's paying to the members deposit fund the amount required in section 70.705 together with regular interest from the date of employment to the date of repayment. Each political subdivision shall also be responsible for making employer contributions in accordance with section 70.730.

(L. 1992 H.B. 1440)



Section 70.640 Prior service, membership service and credited service, how computed — disability time included, when — certification of prior service — purchase of prior military service, limitations — procedure.

Effective 28 Aug 1992

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.640. Prior service, membership service and credited service, how computed — disability time included, when — certification of prior service — purchase of prior military service, limitations — procedure. — 1. The board shall fix and determine by rules and regulations the number of years and months of prior service and membership service to be credited each member for his employment as an employee; except that, in no case shall less than ten days of employment rendered in any calendar month be credited as a month of service, nor shall less than ten months of service rendered in any calendar year be credited as one year of service, nor shall more than one year of service be credited any member for all employment rendered by him in any one calendar year.

2. Not later than one year after the date an employer covers its employees, and before the retirement of a member included in the employees so covered, the employer shall certify to the board the period or periods of prior employment of each of its members to be considered for credit as prior service; provided, that all of such prior employment shall be considered for credit unless the employer certifies that only a portion of such prior employment is to be considered, which portion shall be uniform for all its members and shall be seventy-five percent, fifty percent, or twenty-five percent. No such prior employment shall be so certified by an employer for any member unless he was employed by the employer within the one-year period immediately preceding the date an employer covers its employees and unless he is continuously employed by such employer from and after such date for (1) one year, or (2) until his death, or (3) until his total and permanent disability, whichever is earliest.

3. In the event a member, who while an employee, entered or enters the Armed Forces of the United States during any period of compulsory military service, the armed service actually required of him shall be credited him as service hereunder; provided, that he again becomes an employee within a period of one year from and after honorable termination of such armed service actually required of him, and he returns to the members deposit fund any amount he may have withdrawn at the time he entered or while in such armed service, together with regular interest from the date of withdrawal to the date of repayment. During the period of such armed service and until his return as an employee his contributions to the system shall be suspended and any balance remaining to his credit in the members deposit fund shall be accumulated at regular interest.

4. In the event a member is given a leave of absence by his employer for the purpose of continuing his education, such leave time shall be credited him as service hereunder; provided, that such leave of absence is in writing, that the length of such leave together with the length of all other similar leaves does not exceed a total of two years, that the member returns to his employer upon the expiration of such leave, and that he returns to the members deposit fund the amount, if any, he may have withdrawn therefrom during such leave, together with regular interest from the date of withdrawal to the date of repayment. During the period of such leave his contributions to the system shall be suspended and any balance remaining to his credit in the members deposit fund shall be accumulated at regular interest.

5. Anything contained herein to the contrary notwithstanding, not later than December 31, 1988, an employer with employees who were not accruing service credit because of the ten-year limitation on credited service of subsection 1 of this section in existence prior to January 1, 1988, and who are or would accrue service credit without such ten-year limitation on credited service, shall certify to the board the period or periods of previous employment of each of such employees to be considered for credited service, and such previous employment shall be considered for credited service provided the employee pays to the system by December 31, 1989, the total member contributions he would have contributed to the system had such ten-year service limitation not been in effect.

6. In the event a member in service becomes totally physically or mentally incapacitated for his duty as an employee as the natural and proximate result of a personal injury or disease which has arisen out of and in the course of his actual performance of duty as an employee, and in the event such disability will probably not be permanent, and in the event periodic payments are payable under any workers' compensation or similar law on account of the same disability, then such disability time shall be credited as service hereunder upon written application filed with the board by or on behalf of the member; provided, all determinations concerning the nature of such disability shall be made by the board. During the period of such disability his contributions to the system shall be suspended and any balance remaining to his credit in the members deposit fund shall be accumulated at regular interest. Service credit granted in this subsection shall not be considered as credited service for the purpose of determining such member's final average salary. Should such person die while so disabled, then he shall be considered a member actively employed at time of death.

7. Any member who had served in the Armed Forces of the United States prior to becoming a member and who became a member after discharge under honorable conditions may elect, prior to retirement, to purchase prior service credit equivalent to such service in the Armed Forces, not to exceed four years, provided the member is not receiving and is not eligible to receive retirement credits or benefits from any other public or private retirement plan for the service to be purchased, and an affidavit so stating shall be filed by the member with the retirement system. However, if the member is eligible to receive retirement credits in a United States military service retirement system, he shall be permitted to purchase creditable prior service equivalent to his service in the armed services, but not to exceed four years, any other provision of law to the contrary notwithstanding. The purchase shall be effected by the member's paying to the retirement system an amount equal to the present value, on the date of payment, of the amount of the additional retirement allowance that would be obtained by virtue of the purchase of the additional service credit, using the interest rate specified by the board and the applicable mortality table adopted by the board and assuming continuous future service in the retirement system until, and retirement at, the age at which the minimum requirements of the retirement system for normal retirement or retirement with an allowance unreduced for retirement at an early age. The payment shall be made over a period of not longer than two years, measured from the date of election, and with compound interest on the unpaid balance. Payments made for such creditable prior service under this subsection shall be treated by the retirement system as would contributions made by the employee and shall not be subject to any prohibition on member contributions or refund provisions in effect on August 28, 1992.

(L. 1967 p. 141 § 9, A.L. 1971 H.B. 63, A.L. 1973 H.B. 218, A.L. 1974 S.B. 573, A.L. 1975 H.B. 111, H.B. 944, A.L. 1979 H.B. 130, A.L. 1980 S.B. 630, A.L. 1988 H.B. 1098, A.L. 1992 H.B. 1787)



Section 70.645 Retirement, when eligible — eligibility for option.

Effective 28 Aug 1988

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.645. Retirement, when eligible — eligibility for option. — Any member in service may retire with an allowance provided for in section 70.655 upon his written application to the board setting forth at what time not less than thirty days nor more than ninety days subsequent to the execution and filing of his application he desires to be retired; except that, at the time specified for his retirement the member must have attained his minimum service retirement age, or if an election has been made in accordance with section 70.646 to provide for alternate eligibility, have years of attained age and years of credited service in force which total eighty or more, and must have five or more years of credited service in force, and notwithstanding that during the period of notification he may have separated from service. He shall have the right to elect an option provided for in section 70.660.

(L. 1967 p. 141 § 10, A.L. 1975 H.B. 111, A.L. 1977 H.B. 702, A.L. 1988 H.B. 1098)



Section 70.646 Alternate election, system may provide for, how.

Effective 28 Aug 1992

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.646. Alternate election, system may provide for, how. — 1. Each political subdivision may, by majority vote of its governing body, elect from time to time, with respect to its members retiring in the future, to provide an alternate for unreduced age and service retirement eligibility for its members, which alternate shall allow for unreduced age and service retirement for its members who have years of attained age and years of credited service in force which total eighty or more. If a political subdivision makes no election under this section, the minimum age and service requirements of section 70.645 shall be in effect. The clerk or secretary of the political subdivision shall certify an election concerning age and service eligibility to the board within ten days after such vote. The effective date of the political subdivision's age and service eligibility election is the first day of the calendar month specified by such governing body, or the first day of the calendar month next following receipt by the board of the certification of the age and service eligibility election, or the effective date of the political subdivision's becoming an employer, whichever is the latest date. Such age and service eligibility may be changed from time to time by a majority vote of the governing body, but not more than once in two years. If such election is to adopt the alternate age and service eligibility provided for in this section, such alternate provisions shall be applicable to allowances for which the employer is financially responsible for all of the employer's employees who accrue credited service with the employer while such alternate is in effect. If the election is to limit retirement eligibility to the minimum eligibility provisions of section 70.645, such election shall be applicable to employees of the employer who did not accrue service credit with the employer while the alternate may have been in effect.

2. Should an employer change its age and service eligibility election as provided in this section, the employer contributions shall be correspondingly changed effective the same date as the age and service eligibility change.

3. The limitation on increases in an employer's contributions provided by subsection 6 of section 70.730 shall not apply to any contribution increase resulting from an employer's making an age and service eligibility election under the provisions of this section.

(L. 1988 H.B. 1098, A.L. 1992 H.B. 1440)



Section 70.650 Mandatory retirement age, how determined.

Effective 28 Aug 1988

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.650. Mandatory retirement age, how determined. — Subject to the provisions of any applicable federal or state law the governing body of an employer may determine the mandatory separation age for its employees which shall not be less than the minimum service retirement age. Upon such separation from his last employer, a member who has five or more years of credited service in force shall receive an allowance provided for in section 70.655 and shall have the right to elect an option provided for in section 70.660.

(L. 1967 p. 141 § 11, A.L. 1975 H.B. 111, A.L. 1977 H.B. 702, A.L. 1988 H.B. 1098)



Section 70.655 Retirement benefits — program to be selected by governing body — formula for computing benefits — cost-of-living factor — suspension of certain benefits, when.

Effective 28 Aug 2005

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.655. Retirement benefits — program to be selected by governing body — formula for computing benefits — cost-of-living factor — suspension of certain benefits, when. — 1. Upon a member's retirement he or she shall receive an allowance for life in accordance with the applicable benefit program elected by the member's employer, as follows:

(1) Benefit program L-1. A member with credited service covered by benefit program L-1 shall receive an allowance for life equal to one percent of the member's final average salary multiplied by the number of years of such credited service;

(2) Benefit program L-3. A member with credited service covered by benefit program L-3 shall receive an allowance for life equal to one and one-quarter percent of the member's final average salary multiplied by the number of years of such credited service;

(3) Benefit program LT-4. A member with credited service covered by benefit program LT-4 shall receive an allowance for life equal to one percent of the member's final average salary multiplied by the number of years of such credited service. In addition, if such member is retiring as provided in section 70.645 or section 70.650 or section 70.670, and if such member's age at retirement is younger than age sixty-two, then such member shall receive a temporary allowance equal to one percent of the member's final average salary multiplied by the number of years of such credited service. Such temporary allowance shall terminate at the end of the calendar month in which the earlier of the following events occurs: such member's death; or the member's attainment of age sixty-two;

(4) Benefit program LT-5. A member with credited service covered by benefit program LT-5 shall receive an allowance for life equal to one and one-quarter percent of the member's final average salary multiplied by the number of years of such credited service. In addition, if such member is retiring as provided in section 70.645 or section 70.650 or section 70.670, and if such member's age at retirement is younger than age sixty-two, then such member shall receive a temporary allowance equal to three-quarters of one percent of the member's final average salary multiplied by the number of years of such credited service. Such temporary allowance shall terminate at the end of the calendar month in which the earlier of the following events occurs: such member's death; or the member's attainment of age sixty-two;

(5) Benefit program L-6. A member with credited service covered by benefit program L-6 shall receive an allowance for life equal to two percent of the member's final average salary multiplied by the number of years of such credited service;

(6) Benefit program L-7. A member with credited service covered by benefit program L-7 shall receive an allowance for life equal to one and one-half percent of the member's final average salary multiplied by the number of years of such credited service;

(7) Benefit program LT-8. A member with credited service covered by benefit program LT-8 shall receive an allowance for life equal to one and one-half percent of the member's final average salary multiplied by the number of years of such credited service. In addition, if such member is retiring as provided in section 70.645 or section 70.650 or section 70.670, and if such member's age at retirement is younger than age sixty-two, then such member shall receive a temporary allowance equal to one-half of one percent of the member's final average salary multiplied by the number of years of such credited service. Such temporary allowance shall terminate at the end of the calendar month in which the earlier of the following events occurs: such member's death; or the member's attainment of age sixty-two;

(8) Benefit program LT-4(65). A member with credited service covered by benefit program LT-4(65) shall receive an allowance for life equal to one percent of the member's final average salary multiplied by the number of years of such credited service. In addition, if such member is retiring as provided in section 70.645 or section 70.650 or section 70.670, and if such member's age at retirement is younger than age sixty-five, then such member shall receive a temporary allowance equal to one percent of the member's final average salary multiplied by the number of years of such credited service. Such temporary allowance shall terminate at the end of the calendar month in which the earlier of the following events occurs: such member's death; or the member's attainment of age sixty-five;

(9) Benefit program LT-5(65). A member with credited service covered by benefit program LT-5(65) shall receive an allowance for life equal to one and one-quarter percent of the member's final average salary multiplied by the number of years of such credited service. In addition, if such member is retiring as provided in section 70.645 or section 70.650 or section 70.670, and if such member's age at retirement is younger than age sixty-five, then such member shall receive a temporary allowance equal to three-quarters of one percent of the member's final average salary multiplied by the number of years of such credited service. Such temporary allowance shall terminate at the end of the calendar month in which the earlier of the following events occurs: such member's death; or the member's attainment of age sixty-five;

(10) Benefit program LT-8(65). A member with credited service covered by benefit program LT-8(65) shall receive an allowance for life equal to one and one-half percent of the member's final average salary multiplied by the number of years of such credited service. In addition, if such member is retiring as provided in section 70.645 or section 70.650 or section 70.670, and if such member's age at retirement is younger than age sixty-five, then such member shall receive a temporary allowance equal to one-half of one percent of the member's final average salary multiplied by the number of years of such credited service. Such temporary allowance shall terminate at the end of the calendar month in which the earlier of the following events occurs: such member's death; or the member's attainment of age sixty-five;

(11) Benefit program L-9. A member with credited service covered by benefit program L-9 shall receive an allowance for life equal to one and six-tenths percent of the member's final average salary multiplied by the number of years of such credited service;

(12) Benefit program LT-10(65). A member with credited service covered by benefit program LT-10(65) shall receive an allowance for life equal to one and six-tenths percent of the members' final average salary multiplied by the number of years of such credited service. In addition, if such member is retiring as provided in section 70.645 or section 70.650 or section 70.670, and if such member's age at retirement is younger than age sixty-five, then such member shall receive a temporary allowance equal to four-tenths of one percent of the member's final average salary multiplied by the number of years of such credited service. Such temporary allowance shall terminate at the end of the calendar month in which the earlier of the following events occurs: such member's death; or the member's attainment of age sixty-five;

(13) Benefit program L-11. Benefit program L-11 may cover employment in a position only if such position is not concurrently covered by federal Social Security; in addition, if such position was previously covered by federal Social Security, benefit program L-11 may cover only employment rendered after cessation of federal Social Security coverage. A member with credited service covered by benefit program L-11 shall receive an allowance for life equal to two and one-half percent of the member's final average salary multiplied by the number of years of such credited service;

(14) Benefit program L-12. A member with credited service covered by benefit program L-12 shall receive an allowance for life equal to one and three-quarter percent of the member's final average salary multiplied by the number of years of such credited service;

(15) Benefit program LT-14(65). A member with credited service covered by benefit program LT-14(65) shall receive an allowance for life equal to one and three-quarter percent of the member's final average salary multiplied by the number of years of such credited service. In addition, if such member is retiring as provided in section 70.645, 70.650, or 70.670, then such member shall receive a temporary allowance equal to one-quarter of one percent of the member's final average salary multiplied by the number of years of such credited service. Such temporary allowance shall terminate at the end of the calendar month in which the earlier of the following events occurs: such member's death or the member's attainment of age sixty-five.

2. If each portion of a member's credited service is not covered by the same benefit program, then the member's total allowance for life shall be the total of the allowance for life determined under each applicable benefit program.

3. Each employer shall have the credited service of each of its members covered by benefit program L-1 provided for in this section unless such employer shall have elected another benefit program provided for in this section.

4. Except as otherwise provided in this subsection, each political subdivision, by majority vote of its governing body, may elect from time to time to cover its members, whose political subdivision employment is concurrently covered by federal Social Security, under one of the benefit programs provided for in this section. Each political subdivision, by majority vote of its governing body, may elect from time to time to cover its members, whose political subdivision employment is not concurrently covered by federal Social Security, under one of the benefit programs provided for in this section. The clerk or secretary of the political subdivision shall certify the election of the benefit program to the board within ten days after such vote. The effective date of the political subdivision's benefit program is the first day of the calendar month specified by such governing body, or the first day of the calendar month next following receipt by the board of the certification of election of benefit program, or the effective date of the political subdivision becoming an employer, whichever is the latest. Such election of benefit program may be changed from time to time by such vote, but not more often than biennially. If such changed benefit program provides larger allowances than the benefit program previously in effect, then such larger benefit program shall be applicable to the past and future employment with the employer by present and future employees. If such changed benefit program provides smaller allowances than the benefit program previously in effect, then such changed benefit program shall be applicable only to credited service for employment rendered from and after the effective date of such change. After August 28, 1994, political subdivisions shall not elect coverage under benefit program LT-4, benefit program LT-5, or benefit program LT-8. After August 28, 2005, political subdivisions shall not elect coverage under benefit program L-9 or benefit program LT-10(65).

5. Should an employer change its election of benefit program as provided in this section, the employer contributions shall be correspondingly changed effective the same date as the benefit program change.

6. The limitation on increases in an employer's contribution provided by subsection 6 of section 70.730 shall not apply to any contribution increase resulting from an employer electing a benefit program which provides larger allowances.

7. Subject to the provisions of subsections 9 and 10 of this section, for an allowance becoming effective on September 28, 1975, or later, and beginning with the October first which is at least twelve full months after the effective date of the allowance, the amount of the allowance shall be redetermined effective each October first and such redetermined amount shall be payable for the ensuing year. Subject to the limitations stated in the next sentence, such redetermined amount shall be the amount of the allowance otherwise payable multiplied by the following percent: one hundred percent, plus two percent for each full year (excluding any fraction of a year) in the period from the effective date of the allowance to the current October first. In no event shall such redetermined amount (1) be less than the amount of the allowance otherwise payable nor (2) be more than the amount of the allowance otherwise payable multiplied by the following fraction: the numerator shall be the Consumer Price Index for the month of June immediately preceding such October first (but in no event an amount less than the denominator below) and the denominator shall be the Consumer Price Index for the month of June immediately preceding the effective date of the allowance. As used herein, "Consumer Price Index" means the Consumer Price Index for Urban Wage Earners and Clerical Workers, as determined by the United States Department of Labor and in effect January 1, 1975; provided, should such Consumer Price Index be restructured subsequent to 1974 in a manner materially changing its character, the board shall change the application of the Consumer Price Index so that as far as is practicable the 1975 intent of the use of the Consumer Price Index shall be continued. As used herein "the amount of the allowance otherwise payable" means the amount of the allowance which would be payable without regard to these provisions redetermining allowance amounts after retirement.

8. Subject to the provisions of subsections 9 and 10 of this section, for an allowance becoming effective on September 28, 1975, or later, the maximum allowance payable under the provisions of section 70.685 shall be redetermined each October first in the same manner as an allowance is redetermined under the provisions of subsection 7 of this section.

9. (1) The system establishes reserves for the payment of future allowances to retirants and beneficiaries. Should the board determine, after consulting with the actuary, that the established reserves are more than sufficient to provide such allowances, the board may increase the annual increase rate provided for in subsections 7 and 8 of this section, as it applies to any allowance payable, but in no event shall the total of all redetermined amounts as of October first of any year be greater than one hundred four percent of the allowances which would have been payable that October first without such redeterminations; provided, as of any redetermination date the same annual increase rate shall be applied to all allowances with effective dates in the range of November first to October first of the following year. The board may extend the provisions of subsections 7 and 8 of this section to allowances which became effective before September 28, 1975; provided such an action by the board shall not increase an employer contribution rate then in effect;

(2) After August 28, 1993, the annual increase rate established by this subsection shall be a compound rate, compounded annually, and the four percent annual maximum rate shall also be a compound rate, compounded annually; provided, the use of such compounding shall not begin until October 1, 1993, and shall not affect redeterminations made prior to that date.

10. Should the board determine that the provisions of subsections 7, 8 and 9 of this section are jeopardizing the financial solvency of the system, the board shall suspend these provisions redetermining allowance amounts after retirement for such periods of time as the board deems appropriate.

(L. 1967 p. 141 § 12, A.L. 1975 S.B. 16, A.L. 1977 H.B. 702, A.L. 1986 H.B. 1051 merged with H.B. 1050, A.L. 1988 H.B. 1098, A.L. 1993 H.B. 287, A.L. 1994 H.B. 1606, A.L. 1995 H.B. 416, et al. merged with S.B. 395, A.L. 2000 H.B. 1808, A.L. 2005 H.B. 261)



Section 70.656 Final average compensation, period covered — governing body may elect — procedure — effects.

Effective 28 Aug 1992

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.656. Final average compensation, period covered — governing body may elect — procedure — effects. — 1. Each political subdivision may, by majority vote of its governing body, elect, from time to time, with respect to its members retiring in the future, to have final average salary determined over a thirty-six-consecutive-month period instead of a sixty-consecutive-month period, as provided in subdivision (12) of section 70.600. If a political subdivision makes no election under this section concerning final average salary, the sixty-consecutive-month period shall be in effect. The clerk or secretary of the political subdivision shall certify an election concerning final average salary to the board within ten days after such vote. The effective date of the political subdivision's final average salary election is the first day of the calendar month specified by such governing body, or the first day of the calendar month next following receipt by the board of the certification of final average salary election, or the effective date of the political subdivision's becoming an employer, whichever is the latest date. Such final average salary election may be changed from time to time by a majority vote of the governing body, but not more often than once in two years. If such changed final average salary provides larger allowances than the final average salary previously in effect, then such larger final average salary shall be applicable to the past and future employment with the employer by present and future employees. If such changed final average salary provides smaller allowances than the final average salary previously in effect, then such smaller final average salary shall be applicable only to credited service for employment rendered from and after the effective date of such change.

2. Should an employer change its final average salary election as provided in this section, the employer contributions shall be correspondingly changed effective the same date as the final average salary change.

3. The limitation on increases in an employer's contribution provided by subsection 6 of section 70.730 shall not apply to any contribution increase resulting from an employer electing a final average salary which provides larger allowances.

(L. 1984 H.B. 874, A.L. 1992 H.B. 1440)



Section 70.660 Optional retirement, election, when made — benefits, how computed — death of beneficiary, effect (member and beneficiary).

Effective 28 Aug 2003

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.660. Optional retirement, election, when made — benefits, how computed — death of beneficiary, effect (member and beneficiary). — 1. Except as otherwise provided herein, before the date the first payment of a person's allowance becomes due but not thereafter, a person about to become a retirant may elect to receive his or her allowance for life with or without a partial lump-sum distribution, as provided in this subsection. A person about to become a retirant may elect to receive a partial lump-sum distribution equal to twenty-four times the amount of his or her monthly allowance for life, not including any monthly temporary allowance which may be payable. Such lump sum shall be paid to the retirant, upon written application to the board, not fewer than ninety days nor more than one hundred fifty days after the date the first payment of his or her monthly allowance becomes due. The retirant's monthly life allowance shall be reduced to eighty-four percent if the retirant's age at the time of retirement is sixty, which percent shall be decreased by four-tenths of one percent for each year the retirant's age at the time of retirement is greater than sixty, or which percent shall be increased by four-tenths of one percent for each year the retirant's age at the time of retirement is less than sixty. The reductions in monthly life allowance in this subsection shall be calculated and applied before any reductions under subsection 2 of this section are calculated and applied.

2. Before the date the first payment of a person's allowance becomes due but not thereafter, a person about to become a retirant may elect to have his or her allowance for life reduced but not any temporary allowance which may be payable, and nominate a beneficiary, as provided by option A, B, C, or D set forth below:

(1) Option A. Under option A, a retirant's allowance payable to the retirant shall be reduced to a certain percent of the allowance otherwise payable to the retirant. If such first payment due date is on or after October 1, 1998, such percent shall be eighty-five percent if the retirant's age and the retirant's beneficiary's age are the same on such first due date, which shall be decreased by three-quarters of one percent for each year that the beneficiary's age is less than the retirant's age, or which shall be increased by three-quarters of one percent, up to a maximum of ninety percent, for each year that the beneficiary's age is more than the retirant's age. Upon the retirant's death three-quarters of the retirant's reduced allowance to which the retirant would have been entitled had the retirant lived shall be paid to his or her surviving beneficiary, nominated before such first payment due date but not thereafter, who was the retirant's spouse for not less than the two years immediately preceding such first payment due date, or another person aged forty years or older receiving more than one-half support from the retirant for not less than the two years immediately preceding such first payment due date.

(2) Option B. Under option B, a retirant's allowance payable to the retirant shall be reduced to a certain percent of the allowance otherwise payable to the retirant. If such first payment due date is on or after October 1, 1998, such percent shall be ninety percent if the retirant's age and the retirant's beneficiary's age are the same on such first payment due date, which shall be decreased by one-half of one percent for each year that the beneficiary's age is less than the retirant's age, or which shall be increased by one-half of one percent, up to a maximum of ninety-five percent for each year that the beneficiary's age is more than the retirant's age. Upon the retirant's death one-half of his or her reduced allowance to which the retirant would have been entitled had the retirant lived shall be paid to the retirant's surviving beneficiary, nominated before such first payment due date but not thereafter, who was either the retirant's spouse for not less than the two years immediately preceding such first payment due date, or another person aged forty years or older receiving more than one-half support from the retirant for not less than the two years immediately preceding such first payment due date.

(3) Option C. Under option C, a retirant's allowance payable to the retirant shall be reduced to ninety-five percent of the allowance otherwise payable to the retirant if such first payment due date is on or after October 1, 1998. If the retirant dies before having received one hundred twenty monthly payments of his or her reduced allowance, his or her reduced allowance to which the retirant would have been entitled had the retirant lived shall be paid for the remainder of the one hundred twenty months' period to such person as the retirant shall have nominated by written designation duly executed and filed with the board. If there is no such beneficiary surviving the retirant, the reserve for such allowance for the remainder of such one hundred twenty months' period shall be paid to the retirant's estate.

(4) Option D. Some other option approved by the board which shall be the actuarial equivalent of the allowance to which the member is entitled under this system.

3. The death of the beneficiary designated under option A or B of subsection 2 of this section before the death of the retirant after retirement shall, upon written notification to the system of the death of the beneficiary, cancel any optional plan elected at retirement to provide continuing lifetime benefits to the beneficiary and shall return the retirant to his or her single lifetime benefit equivalent, to be effective the month following receipt of the written notification of the death of the beneficiary by the system.

4. If a member fails to elect a benefit option under subsection 2 of this section, his or her allowance for life shall be paid to the member as a single lifetime benefit.

(L. 1967 p. 141 § 13, A.L. 1971 S.B. 124, A.L. 1972 S.B. 454, A.L. 1977 H.B. 702, A.L. 1992 H.B. 1440, A.L. 1998 H.B. 1033, A.L. 2003 H.B. 348 & 347)



Section 70.661 Member deceased before retirement, surviving spouse or dependent children entitled to benefits, when — determination of eligibility.

Effective 28 Aug 2003

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.661. Member deceased before retirement, surviving spouse or dependent children entitled to benefits, when — determination of eligibility. — 1. If a member with five or more years of credited service dies before retirement while an employee, the benefits provided in subsections 2, 3, 4 and 5 of this section shall be paid, as applicable.

2. (1) The surviving spouse to whom the member was married for not less than two years immediately preceding the time of the member's death shall receive an allowance computed in the same manner in all respects as if such member had:

(a) Retired on the first day of the month following the date of his or her death with an allowance for life based upon the member's credited service and final average salary to time of death and without reduction if the member's age was younger than the member's minimum service retirement age;

(b) Elected option A provided for in section 70.660; and

(c) Nominated such spouse as joint beneficiary under such option.

(2) If the board finds that the member's death was the result of an accident that did not arise out of and in the course of his or her actual performance of duty as an employee, the requirement that the surviving spouse must have been married to the member for not less than two years immediately preceding the time of the member's death shall not apply.

3. If the board finds that the member's death was the natural and proximate result of a personal injury or disease arising out of and in the course of his or her actual performance of duty as an employee, then:

(1) Other provisions of law to the contrary notwithstanding, for the purpose of computing the amount of the allowance payable under this section and for the purpose of determining eligibility under subsection 1 of this section, credited service shall include the period from the date of the member's death to the date he or she would have attained age sixty, or the date he or she would have acquired five years of credited service, if later; and

(2) In order to be eligible for spouse benefits, the surviving spouse and the deceased member must have been married on the date of the personal injury resulting in the member's death or on the date of onset of the disease resulting in the member's death. In any case of question as to the date of onset of disease resulting in the member's death, the board shall decide the question.

4. If a benefit is not payable under the provisions of subsection 2 or 3 of this section, or when such benefit has ceased to be payable, each dependent child of the deceased member, if any, shall receive an allowance of an equal share of sixty percent of an allowance computed in the same manner in all respects as if such deceased member had retired on the first day of the month following the date of his or her death with an allowance for life based upon the member's credited service and final average salary to time of death and without reduction if the member's age was younger than the member's minimum service retirement age. A child shall be a dependent child until the child's death or marriage or attainment of age eighteen, whichever occurs first; provided, the age eighteen maximum shall be extended as long as the child continues uninterruptedly being a full-time student at an accredited secondary school or college or university, but in no event beyond attainment of age twenty-three; provided further, that if a full-time student eligible for or receiving benefits under this section is ordered to military duty, his or her benefit shall be suspended during such period of military duty, and shall be reinstated upon his or her return to school not later than the beginning of the academic term immediately following his or her return from military duty, in which case his or her eligibility for dependent child benefits shall be extended by the number of months of military duty, but in no event beyond attainment of age twenty-five; provided further, the age eighteen maximum shall be extended for any child who has been found totally incapacitated by a court of competent jurisdiction for as long as such incapacity exists. Upon a child ceasing to be a dependent child, his or her allowance shall terminate, and there shall be a redetermination of the amounts payable to any remaining dependent children.

5. In the event all of the allowances provided for in this section, payable on account of the death of a member, terminate before there has been paid an aggregate amount equal to the accumulated contributions standing to the deceased member's credit in the member's deposit fund at the time of death, the difference between such accumulated contributions and such aggregate amount of allowance payments shall be paid to such person as the member shall have nominated by written designation duly executed and filed with the board. If there be no such designated person surviving at termination, such difference shall be paid to the member's estate or to the estate of the last beneficiary to whom benefits were paid.

(L. 1971 S.B. 124, A.L. 1972 S.B. 454, A.L. 1975 S.B. 15, H.B. 111, A.L. 1976 S.B. 722, A.L. 1980 S.B. 630, A.L. 1983 S.B. 44 & 45, A.L. 1988 H.B. 1098, A.L. 2000 H.B. 1808, A.L. 2003 H.B. 131)



Section 70.665 Death of retirant prior to receiving benefits equal to his contributions, balance to his nominee or estate.

Effective 28 Aug 1967

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.665. Death of retirant prior to receiving benefits equal to his contributions, balance to his nominee or estate. — In the event a retirant dies before he has received in allowance payments an aggregate amount equal to his accumulated contributions standing to his credit in the members deposit fund at the time of his retirement, the difference between such accumulated contributions and such aggregate amount of allowance payments received by him shall be paid to such person as he shall have nominated by written designation duly executed and filed with the board. If there be no such designated person surviving such retirant, such difference, if any, shall be paid to the retirant's estate. In no case shall any benefits be paid under this section on account of the death of a retirant if any allowance becomes payable by the system on account of his death.

(L. 1967 p. 141 § 14)



Section 70.670 Early retirement, application — requirements — option — benefits, how computed.

Effective 28 Aug 1980

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.670. Early retirement, application — requirements — option — benefits, how computed. — 1. Any member in service who has not attained his minimum service retirement age may retire with an early allowance provided for in subsection 2 of this section, upon his written application to the board setting forth at what time, not less than thirty days nor more than ninety days subsequent to the execution and filing thereof, he desires to be retired; provided, that at the time of his separation from service and the time so specified for his retirement, the member's age shall be within five years of his minimum service retirement age and he shall have five or more years of credited service in force, and notwithstanding that during such period of notification he may have separated from service. He shall have the right to elect an option provided for in section 70.660.

2. Upon early retirement a member shall receive a certain percent of an allowance provided for in section 70.655. Such percent shall be one hundred percent reduced by: One-half of one percent multiplied by the number of months by which his age at early retirement is younger than his minimum service retirement age.

(L. 1967 p. 141 § 15, A.L. 1975 H.B. 111, A.L. 1977 H.B. 702, A.L. 1980 S.B. 630)



Section 70.675 Deferred allowance, requirements, option — contribution withdrawal, effect on credited service — death of former member prior to retirement, allowance payable to surviving spouse, when.

Effective 01 Jul 2000, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.675. Deferred allowance, requirements, option — contribution withdrawal, effect on credited service — death of former member prior to retirement, allowance payable to surviving spouse, when. — 1. Should a member with five or more years of credited service cease to be a member, except by death or retirement, before attaining an age which is within five years of his or her minimum service retirement age, the member shall be entitled to a deferred allowance provided for in this section; provided, if the former member withdraws his or her accumulated contributions from the members deposit fund, for purposes of this section there shall be eliminated from credited service any membership service or prior service for which the member was required to make member contributions provided for in subsection 2 of section 70.705. Such deferred allowance shall commence as of the first day of the calendar month next following the later of:

(1) The member's attainment of an age which is within five years of his or her minimum service retirement age; or

(2) The date the member's written application therefor is received by the board, in accordance with the provisions of subsection 2 of this section. The member shall have the right to elect an option provided for in section 70.660 at the time of filing such written application.

2. Except as provided in subsection 5 of this section, a former member otherwise entitled to a deferred allowance shall be entitled to a deferred allowance only if the former member lives to an age which is within five years of his or her minimum service retirement age and if written application therefor is received by the board from the former member not earlier than ninety days before his or her attainment of such age. If such former member does not live to retirement or in the event the former member becomes employed in a position covered by the system before becoming a retirant or in the event such written application is not received by the board within the time limits specified, no benefits whatsoever shall be paid pursuant to the provisions of this section, except as provided in subsection 5 of this section.

3. A former member otherwise entitled to a deferred allowance shall be considered a member only for the purposes of subsection 4 of section 70.725.

4. If the deferred allowance commences prior to the date the former member reaches his or her minimum service retirement age, the allowance shall be a certain percent of the allowance otherwise provided for in this section. Such percent shall be one hundred percent reduced by one-half of one percent multiplied by the number of months by which the former member's age at the date the allowance commences is younger than the former member's minimum service retirement age.

5. If a former member who: (1) is entitled to a deferred allowance pursuant to this section; and (2) does not receive a lump sum payment as provided in section 70.676, dies before his or her date of retirement, the applicable benefits, if any, provided in this subsection shall be paid. The former member's surviving spouse, if any, to whom the former member was married for not less than two years immediately preceding the date of the former member's death shall receive an allowance computed in the same manner in all respects as if such former member had:

(1) Survived to the first day of the calendar month next following the day the former member would have attained his or her minimum service retirement age or if later, the first day of the calendar month next following the date of the former member's death;

(2) Retired on such day with an allowance for life based on his or her credited service and final average salary at the time of termination of membership;

(3) Elected option A provided for in section 70.660;

(4) Nominated such spouse as joint beneficiary under such option; and

(5) Died on such day after electing such option A.

­­

­

(L. 1967 p. 141 § 16, A.L. 1975 H.B. 111, A.L. 1982 H.B. 1465, A.L. 1988 H.B. 1098, A.L. 1995 H.B. 416, et al. merged with S.B. 395, A.L. 1998 H.B. 1033, A.L. 2000 H.B. 1808)

Effective 7-1-00



Section 70.676 Vested employee no longer covered by system may be bought out by lump sum payment, how computed — limitations.

Effective 28 Aug 1998

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.676. Vested employee no longer covered by system may be bought out by lump sum payment, how computed — limitations. — In accordance with rules adopted by the board, a former member who is entitled to a deferred allowance pursuant to section 70.675 may elect for the system to pay the reserve value of the deferred allowance if the amount of the former member's credited service is less than ten years and if the former member is not within ten years of his or her minimum service retirement age at the time of payment of the reserve value. The reserve value shall be the actuarial equivalent of the allowance otherwise payable. Any lump sum payment so made shall be a complete discharge of all liability under the system with respect to such allowance.

(L. 1986 S.B. 420, A.L. 1998 H.B. 1033)



Section 70.680 Disability retirement — medical examinations required, when — option.

Effective 01 Jul 2000, see footnote

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.680. Disability retirement — medical examinations required, when — option. — 1. Any member in service with five or more years of credited service who has not attained the age and service requirements of section 70.645 and who becomes totally and permanently physically or mentally incapacitated for his duty as an employee, as the result of a personal injury or disease, may be retired by the board upon written application filed with the board by or on behalf of the member; provided, that after a medical examination of such member made by or under the direction of a medical committee consisting of three physicians, one of whom shall be selected by the board, one by or on behalf of such member, and the third by the first two physicians so named, the medical committee reports to the board, by majority opinion in writing, that such member is physically or mentally totally incapacitated for the further performance of duty, that such incapacity will probably be permanent and that such member should be retired.

2. Upon disability retirement, as provided in subsection 1 of this section, a member shall receive an allowance for life provided for in section 70.655 and shall have the right to elect an option provided for in section 70.660. His or her disability retirement and allowance shall be subject to the provisions of subsection 5 of this section and to the provisions of section 70.685.

3. Any member in service who becomes totally and permanently physically or mentally incapacitated for his duty as an employee, as the natural and proximate result of a personal injury or disease which the board finds to have arisen out of and in the course of his actual performance of duty as an employee, may be retired by the board upon written application filed with the board by or on behalf of the member; provided, that after a medical examination of such member made by or under the direction of a medical committee consisting of three physicians, one of whom shall be selected by the board, one by or on behalf of such member, and the third by the first two physicians so named, the medical committee reports to the board, by majority opinion in writing, that such member is physically or mentally totally incapacitated for the further performance of duty, that such incapacity will probably be permanent, and that such member should be retired.

4. Upon disability retirement as provided in subsection 3 of this section, a member shall receive an allowance for life provided for in section 70.655; provided, that for the sole purpose of computing the amount of such allowance, he or she shall be given credited service for the period from the date of his or her disability retirement to the date he or she would attain age sixty. He or she shall have the right to elect an option provided for in section 70.660. His or her disability retirement and allowance shall be subject to the provisions of subsection 5 of this section and to the provisions of section 70.685.

5. At least once each year during the first five years following a member's retirement on account of disability, and at least once in each three-year period thereafter, the board shall require any disability retirant who has not attained his minimum service retirement age to undergo a medical examination to be made by a physician designated by the board. If the retirant refuses to submit to medical examination in any such period, his disability allowance shall be suspended by the board until his withdrawal of such refusal. If such refusal continues for one year, all his rights in and to a disability allowance shall be revoked by the board. If, upon medical examination of the retirant, the physician reports to the board that the retirant is physically and mentally able and capable of resuming his duty as an employee in the position held by him at the time of his disability retirement, then the board shall, if demanded by the retirant, arrange a further medical examination of such member made by or under the direction of a medical committee consisting of three physicians, one of whom shall be selected by the board, one by or on behalf of the member, and the third by the first two physicians named. Should the medical committee concur, by majority opinion in writing to the board, the disability retirant is capable of resumption of duty, his disability retirement shall terminate and he shall be returned to duty and he shall immediately again become a member of the system, his credited service at the time of disability retirement shall be restored to his credit, and the amount of his accumulated contributions at the time of his disability retirement shall be restored to his credit in the members deposit fund. If he was in receipt of a duty disability allowance provided for in subsection 3 of this section, he shall also be given service credit for the period he was in receipt of the duty disability allowance.

(L. 1967 p. 141 § 17, A.L. 1971 S.B. 124, A.L. 1972 S.B. 454, A.L. 1975 H.B. 111, A.L. 1980 S.B. 630, A.L. 1988 H.B. 1098, A.L. 1992 H.B. 1440, A.L. 2000 H.B. 1808)

Effective 7-1-00



Section 70.686 Retirant becoming reemployed in the system, effect of.

Effective 28 Aug 2003

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.686. Retirant becoming reemployed in the system, effect of. — 1. If a retirant becomes reemployed in a position covered by the system by a political subdivision from which he or she is receiving a retirement allowance, such retirant shall forfeit one monthly benefit allowance for each calendar month in which the retirant renders service in connection with such reemployment.

2. If a retirant becomes employed in a position covered by the system by a political subdivision from which he or she is not receiving a retirement allowance, such retirant shall continue to receive his or her retirement allowance during such period of employment.

3. A retirant who becomes employed by any participating political subdivision shall be considered a reemployed member with contributions due immediately in accordance with sections 70.705, 70.710, and 70.720. Such period of employment shall be for a minimum of one year of continuous membership service before the retirant shall receive any additional allowance.

4. Any reemployed member who has one or more years of membership service after reemployment and later retires shall receive an additional allowance calculated to include only the membership service and the average compensation earned by the reemployed member since reemployment, if such employment is less than the period described in section 70.656. In either event, the original allowance and the additional allowance, if any, shall become effective after a written application is submitted in accordance with section 70.645.

5. Notwithstanding any provision of this section to the contrary, if the retirant retired pursuant to section 70.680, the provisions of section 70.680 shall apply.

(L. 1971 S.B. 124, A.L. 1972 S.B. 454, A.L. 1980 S.B. 630, A.L. 1999 H.B. 464 merged with S.B. 410, A.L. 2003 H.B. 348 & 347)



Section 70.690 Member leaving system before eligible for retirement, disposition of his contributions.

Effective 28 Aug 1967

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.690. Member leaving system before eligible for retirement, disposition of his contributions. — 1. In the event a member ceases to be a member other than by death before the date he becomes entitled to retire with an allowance payable by the system, he shall be paid, upon his written application filed with the board, his accumulated contributions standing to his credit in the members deposit fund.

2. In the event a member dies, and no allowance becomes or will become payable by the system on account of his death, his accumulated contributions standing to his credit in the members deposit fund at the time of his death shall be paid to such person or persons as he shall have nominated by written designation duly executed and filed with the board. If there be no such designated person or persons surviving such member, such accumulated contributions shall be paid to his surviving spouse, or to his estate if there is no surviving spouse.

3. In the event a member's membership in the system terminates, and no allowance becomes or will become payable on his account, any accumulated contributions standing to his credit in the members deposit fund unclaimed by such member or his legal representative within three years after the date his membership terminated, shall be transferred to the income-expense fund. If thereafter proper application is made for such accumulated contributions, the board shall pay them from the income-expense fund, but without interest after the date payment was first due.

(L. 1967 p. 141 § 19)



Section 70.695 Rights accrued under sections 70.600 to 70.755 not subject to garnishment, execution or bankruptcy proceedings, exceptions.

Effective 28 Aug 2012

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.695. Rights accrued under sections 70.600 to 70.755 not subject to garnishment, execution or bankruptcy proceedings, exceptions. — The right of a person to an allowance, to the return of accumulated contributions, the allowance itself, any allowance option, and any other right accrued or accruing under the provisions of sections 70.600 to 70.755, and all moneys belonging to the system shall not be subject to execution, garnishment, attachment, the operation of bankruptcy or insolvency laws, or to any other process of law whatsoever, and shall be unassignable, except as is specifically provided in sections 70.600 to 70.755; except that:

(1) Any political subdivision shall have the right of setoff for any claim arising from embezzlement by or fraud of a member, retirant, or beneficiary;

(2) Such rights shall not be exempt from attachment or execution in a proceeding instituted for the support and maintenance of children. In all such actions described in this subdivision, the system shall be entitled to collect a fee of up to twenty dollars chargeable against the person for each delinquent attachment, execution, sequestration or garnishment payment; and

(3) A retirant may authorize the board to have deducted from his or her allowance the payments required of him or her to provide for health insurance or long-term care insurance premiums in accordance with Section 402 of the Internal Revenue Code of 1986, as amended.

(L. 1967 p. 141 § 20, A.L. 1988 H.B. 1098, A.L. 1992 H.B. 1440, A.L. 2012 H.B. 1039)



Section 70.697 Member eligible to receive benefits under prosecuting attorneys' retirement system, receipt of benefits — reduction of benefits, when, amount.

Effective 28 Aug 1999

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.697. Member eligible to receive benefits under prosecuting attorneys' retirement system, receipt of benefits — reduction of benefits, when, amount. — 1. Any member who is eligible to receive benefits under the local government employees' retirement system and who retires after August 28, 1993, and who is also eligible to receive benefits under the provisions of sections 56.800 to 56.840 shall receive benefits under sections 56.800 to 56.840 which are reduced by the amount received from the local government employees' retirement system.

2. Any member who retires after August 28, 1999, shall receive benefits pursuant to sections 56.800 to 56.840 which are reduced by one-third of the amount received from the local government employees' retirement system.

(L. 1993 S.B. 169 § 1, A.L. 1999 S.B. 308 & 314)



Section 70.700 Assets of system to be in five funds.

Effective 28 Aug 1967

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.700. Assets of system to be in five funds. — All the assets of the system shall be held in five funds, namely, the members deposit fund, the employer accumulation fund, the benefit reserve fund, the casualty reserve fund, and the income-expense fund.

(L. 1967 p. 141 § 21)



Section 70.705 Members deposit fund, source, contributions of members, repayment of withdrawals — transfers from fund — election to eliminate contributions, when.

Effective 28 Aug 1992

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.705. Members deposit fund, source, contributions of members, repayment of withdrawals — transfers from fund — election to eliminate contributions, when. — 1. The "Members Deposit Fund" is hereby created. It shall be the fund in which shall be accumulated the contributions made by members to the system, and from which shall be made transfers and refunds of members' contributions as provided in sections 70.600 to 70.755.

2. Except as provided otherwise in this section, the contributions of a member to the system shall be four percent of his compensations after the date he has completed sufficient employment for six months of credited service. Such contributions shall be made notwithstanding that the minimum salary or wages provided by law for any member shall thereby be changed. Each member shall be deemed to consent and agree to the deductions made and provided for herein. Payment of a member's compensation less such deductions shall be a full and complete discharge and acquittance of all claims and demands whatsoever for services rendered by him to a political subdivision, except as to benefits provided by this system.

3. The officer or officers responsible for making up the payrolls for each political subdivision shall cause the contributions provided for in this section to be deducted from the compensation of each member in the employ of the political subdivision, on each and every payroll, for each and every payroll period after the date he has completed sufficient employment for six months of credited service to the date his membership terminates. When deducted, each of these amounts shall be paid by the political subdivision to the system; the payments shall be made in the manner and shall be accompanied by such supporting data as the board shall from time to time prescribe. When paid to the system, each of the amounts shall be credited to the members deposit fund account of the member from whose compensations the contributions were deducted.

4. In addition to the contributions deducted from the compensations of a member, as heretofore provided, a member shall deposit in the members deposit fund, by a single contribution or by an increased rate of contributions, as approved by the board, the amount or amounts he may have withdrawn therefrom and not repaid thereto, together with regular interest from the date of withdrawal to the date of repayment. In no case shall a member be given credit for service rendered prior to the date he withdrew his accumulated contributions until he returns to the members deposit fund all amounts due the fund by him.

5. Upon the retirement of a member, or upon his death if an allowance becomes payable on account of his death, his accumulated contributions shall be transferred to the benefit reserve fund.

6. Each political subdivision, by majority vote of its governing body, may elect with respect to its members to eliminate future member contributions otherwise provided for in this section. The clerk or secretary of the political subdivision shall certify the election concerning member contributions to the board within ten days after such vote. The effective date of the political subdivision's member contribution election is the first day of the calendar month specified by such governing body, or the first day of the calendar month next following receipt by the board of the certification of such election, or the effective date of the political subdivision's becoming an employer, whichever is the latest. Such election concerning member contributions may be changed from time to time by such vote, but not more often than once in two years. Except as provided in section 70.707, if such election is to eliminate member contributions, then such election shall apply only to future member compensations and shall not change the status of any member contributions made before such election. If the effect of such election is to require member contributions, then such election shall apply only to future member compensations and shall not change any member contribution requirements existing before such election. Should an employer change its member contribution requirements as provided in this section, the employer contribution requirements shall be correspondingly changed effective the same date as the member contribution change. The limitation on increases in an employer's contribution provided by subsection 6 of section 70.730 shall not apply to any contribution increase resulting from an employer electing to eliminate member contributions.

(L. 1967 p. 141 § 22, A.L. 1973 H.B. 218, A.L. 1982 H.B. 1465, A.L. 1987 S.B. 20, A.L. 1988 H.B. 1098, A.L. 1992 H.B. 1440)



Section 70.707 Elimination of member contributions, refunding of, procedure.

Effective 28 Aug 1992

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.707. Elimination of member contributions, refunding of, procedure. — 1. The governing body of any political subdivision, in which member contributions have been eliminated pursuant to subsection 6 of section 70.705, may, after two or more continuous years without member contributions, elect by majority vote that accumulated contributions resulting from employment with such political subdivision be refunded. The clerk or the secretary of the political subdivision shall certify the election concerning the refund to the board within ten days after such vote. The board shall refund the specified accumulated contributions to each member by no later than the later of:

(1) One hundred eighty days from receipt by the board of the certification from the clerk or secretary; or

(2) Ninety days from receipt by the board of written application signed by the member requesting that such accumulated contributions be refunded.

2. If a political subdivision elects to refund member contributions, the employer contribution requirements provided in section 70.710 shall be correspondingly changed effective the first day of the month following the refund election. The limitation on increases in an employer's contribution provided by subsection 6 of section 70.730 shall not apply to any contribution increase resulting from an employer's electing to refund member contributions as provided in this section.

(L. 1987 S.B. 20, A.L. 1992 H.B. 1440)



Section 70.710 Employer accumulation fund, created, uses — employer contributions.

Effective 28 Aug 2011

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.710. Employer accumulation fund, created, uses — employer contributions. — 1. The "Employer Accumulation Fund" is hereby created. It is the fund in which shall be accumulated the contributions made by employers for benefits, and from which shall be made transfers, as provided in sections 70.600 to 70.755.

2. When paid to the system, the employer contributions provided for in subsections 2 and 3 of section 70.730 shall be credited to the employer accumulation fund account of the employer making the contributions.

3. When an allowance other than a disability allowance or an allowance that results from a member's death that was the natural and proximate result of a personal injury or disease arising out of and in the course of his or her actual performance of duty as an employee first becomes due and payable, there shall be transferred to the benefit reserve fund from his employer's account in the employer accumulation fund the difference between the reserve for the allowance and the accumulated contributions standing to his credit in the members deposit fund at the time the allowance first becomes due and payable, of the member or former member to whom or on whose behalf the allowance is payable.

4. A separate account shall be maintained in the employer accumulation fund for each employer. No employer shall be responsible for the employer accumulation fund liabilities of another employer.

5. When a disability allowance or an allowance that results from a member's death that was the natural and proximate result of a personal injury or disease arising out of and in the course of his or her actual performance of duty as an employee first becomes due and payable, the accrued service pension reserve covering the retiring member shall be calculated in the manner provided for in subsection 3 of section 70.730, as of the effective date of the disability allowance. Such reserve shall be transferred to the benefit reserve fund from the employer's account in the employer accumulation fund.

(L. 1967 p. 141 § 23, A.L. 1983 H.B. 341, A.L. 1988 H.B. 1098, A.L. 2011 H.B. 282)



Section 70.715 Benefit reserve fund, created, uses.

Effective 28 Aug 1988

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.715. Benefit reserve fund, created, uses. — The "Benefit Reserve Fund" is hereby created. It is the fund into which shall be made transfers as provided in sections 70.600 to 70.755 and from which allowances and related benefits shall be paid.

(L. 1967 p. 141 § 24, A.L. 1988 H.B. 1098)



Section 70.720 Casualty reserve fund, created, source of funds, uses.

Effective 28 Aug 2011

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.720. Casualty reserve fund, created, source of funds, uses. — 1. The "Casualty Reserve Fund" is hereby created. It is the fund in which shall be accumulated the contributions made by employers for pensions either to be paid members who retire on account of disability or that result from a member's death that was the natural and proximate result of a personal injury or disease arising out of and in the course of his or her actual performance of duty as an employee, and from which shall be made transfers as provided in sections 70.600 to 70.755.

2. When paid to the system, the employer contributions provided for in subsection 4 of section 70.730 shall be credited to the casualty reserve fund.

3. When a disability allowance or an allowance that results from a member's death that was the natural and proximate result of a personal injury or disease arising out of and in the course of his or her actual performance of duty as an employee first becomes due and payable, there shall be transferred to the benefit reserve fund from the casualty reserve fund an amount equal to the reserve for the allowance, minus:

(1) The accumulated contributions, standing to the member's credit in the members deposit fund at the time the allowance first becomes due and payable; and

(2) The accrued service pension reserve determined pursuant to subsection 5 of section 70.710.

(L. 1967 p. 141 § 25, A.L. 1983 H.B. 341, A.L. 1988 H.B. 1098, A.L. 2011 H.B. 282)



Section 70.722 Allowances and benefits, all payments to be made from benefit reserve fund, when.

Effective 28 Aug 1988

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.722. Allowances and benefits, all payments to be made from benefit reserve fund, when. — The board shall arrange for transfers to the benefit reserve fund so that thereafter all allowances and related benefits shall be paid from the benefit reserve fund. Such transfers shall be completed upon a determination by the board's actuary of the amounts of such transfers and shall consist of the following:

(1) The reserve value of allowances payable from the employer's accumulation fund at time of transfer shall be transferred from the employer's accumulation fund; and

(2) The reserve value of allowances payable from the casualty reserve fund at time of transfer shall be transferred from the casualty reserve fund.

(L. 1988 H.B. 1098)



Section 70.725 Income-expense fund, created, defined — gifts and bequests — regular interest — contingency reserves.

Effective 28 Aug 1967

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.725. Income-expense fund, created, defined — gifts and bequests — regular interest — contingency reserves. — 1. The "Income-Expense Fund" is hereby created. It is the fund to which shall be credited all investment income from invested assets of the system, and in which shall be accumulated the contributions made by employers for the administrative expenses of the system, and from which shall be made annual transfers of investment credits to the other funds of the system, and from which shall be paid all the expenses of the board necessary for the administration and operation of the system.

2. When paid to the system, the employer contributions provided for in subsection 5 of section 70.730 shall be credited to the income-expense fund.

3. The board may accept gifts and bequests, and they shall be credited to the income-expense fund, along with all other moneys received by the system, the disposition of which is not specifically provided for in sections 70.600 to 70.760.

4. At the end of each system fiscal year the board shall credit each member's individual account in the members deposit fund with regular interest on the largest balance remaining in such account for the entire fiscal year. At the end of each system fiscal year the board shall credit to each account in the employer accumulation fund regular interest on the mean balance in such fund for the fiscal year, and similarly shall credit regular interest to the benefit reserve fund and to the casualty reserve fund. Such regular interest shall be transferred from the income-expense fund.

5. Whenever the board determines that the balance in the income-expense fund is more than sufficient to cover the current charges to the fund, the board may by resolution provide for contingency reserves, or for the transfer of such excess or portions thereof to cover the needs of the benefit reserve fund or the casualty reserve fund.

(L. 1967 p. 141 § 26)



Section 70.730 Employer's contributions, how computed.

Effective 28 Aug 2011

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.730. Employer's contributions, how computed. — 1. Each employer's contributions to the system shall be the total of the contribution amounts provided for in subsections 2 through 5 of this section; provided, that such contributions shall be subject to the provisions of subsection 6 of this section.

2. An employer's normal cost contributions shall be determined as follows: using the financial assumptions adopted by the board from time to time, the actuary shall annually compute the rate of contributions which, if paid annually by each employer during the total service of its members, will be sufficient to provide the pension reserves required at the time of their retirements to cover the pensions to which they might be entitled or which might be payable on their behalf. The board shall annually certify to the governing body of each employer the amount of membership service contribution so determined, and each employer shall pay such amount to the system during the employer's next fiscal year which begins six months or more after the date of such board certification. Such payments shall be made in such manner and form and in such frequency and shall be accompanied by such supporting data as the board shall from time to time determine. When received, such payments shall be credited to the employer's account in the employer accumulation fund.

3. An employer's accrued service contributions shall be determined as follows: using the financial assumptions adopted by the board from time to time, the actuary shall annually compute for each employer the portions of pension reserves for pensions which will not be provided by future normal cost contributions. The accrued service pension reserves so determined for each employer less the employer's applicable balance in the employer accumulation fund shall be amortized over a period of years, as determined by the board. Such period of years shall not extend beyond the latest of (1) forty years from the date the political subdivision became an employer, or (2) thirty years from the date the employer last elected to increase its optional benefit program, or (3) fifteen years from the date of the annual actuarial computation. The board shall annually certify to the governing body of each employer the amount of accrued service contribution so determined for the employer, and each employer shall pay such amount to the system during the employer's next fiscal year which begins six months or more after the date of such board certification. Such payments shall be made in such manner and form and in such frequency and shall be accompanied by such supporting data as the board shall from time to time determine. When received, such payments shall be credited to the employer's account in the employer accumulation fund.

4. The employer's contributions for the portions of disability pensions or pensions that result from a member's death that was the natural and proximate result of a personal injury or disease arising out of and in the course of his or her actual performance of duty as an employee not covered by accrued service pension reserves shall be determined on a one-year term basis. The board may determine different rates of contributions for employers having policeman members or having fireman members or having neither policeman members nor fireman members. The board shall annually certify to the governing body of each employer the amount of contribution so ascertained for the employer, and each employer shall pay such amount to the system during the employer's next fiscal year which begins six months or more after the date of such board certification. Such payments shall be made in such manner and form and in such frequency and shall be accompanied by such supporting data as the board shall from time to time ascertain. When received, such payments shall be credited to the casualty reserve fund.

5. Each employer shall provide its share, as determined by the board, of the administrative expenses of the system and shall pay the same to the system to be credited to the income-expense fund.

6. The employer's total contribution to the system, expressed as a percent of active member compensations, in any employer fiscal year, beginning with the second fiscal year that the political subdivision is an employer, shall not exceed its total contributions for the immediately preceding fiscal year, expressed as a percent of active member compensations, by more than one percent.

(L. 1967 p. 141 § 27, A.L. 1980 S.B. 630, A.L. 1983 H.B. 341, A.L. 2011 H.B. 282)



Section 70.735 Political subdivisions delinquent in payments — lien — mandamus — state aid withheld.

Effective 28 Aug 1988

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.735. Political subdivisions delinquent in payments — lien — mandamus — state aid withheld. — If any political subdivision fails to make any payment due the system for a period of sixty days after the payment is due, the political subdivision shall become delinquent and the amount of the delinquency shall constitute a first lien on the funds of the political subdivision, and the board is authorized to compel payment by application for a writ of mandamus; and, in addition, such delinquency shall be certified by the board to the state treasurer and director of the department of revenue. Until such delinquency, together with regular interest, is satisfied, the state treasurer and director of the department of revenue shall withhold all moneys due the political subdivision from the state.

(L. 1967 p. 141 § 28, A.L. 1988 H.B. 1098)



Section 70.740 State not to contribute to system, exception.

Effective 28 Aug 1967

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.740. State not to contribute to system, exception. — The state of Missouri shall not contribute directly or indirectly to finance the system, except those amounts which the political subdivision may receive from time to time under a law or laws providing for a general apportionment of political subdivision moneys throughout the state.

(L. 1967 p. 141 § 29)



Section 70.745 Board may invest funds.

Effective 28 Aug 1988

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.745. Board may invest funds. — The board shall be the trustees of the funds of the system. Subject to the provisions of any applicable federal or state laws, the board shall have full power to invest and reinvest the moneys of the system, and to hold, purchase, sell, assign, transfer or dispose of any of the securities and investments in which such moneys shall have been invested, as well as the proceeds of such investments and such moneys.

(L. 1967 p. 141 § 30, A.L. 1974 S.B. 419, A.L. 1984 H.B. 874, A.L. 1988 H.B. 1098)



Section 70.746 Board may delegate powers of investment, requirements — liability.

Effective 28 Aug 1982

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.746. Board may delegate powers of investment, requirements — liability. — Notwithstanding any other provision of law to the contrary, the board of trustees may delegate to its duly appointed investment counselor authority to act in place of the board in the investment and reinvestment of all or part of the moneys of the system, and may also delegate to such counselor the authority to act in place of the board in the holding, purchasing, selling, assigning, transferring, or disposing of any or all of the securities and investments in which such moneys shall have been invested, as well as the proceeds of such investments and such moneys. Such investment counselor shall be registered as an investment advisor with the United States Securities and Exchange Commission. In exercising or delegating its investment powers and authority, members of the board shall exercise ordinary business care and prudence under the facts and circumstances prevailing at the time of the action or decision. In so doing, the board shall consider the long- and short-term needs of the system in carrying out its purposes, the system's present and anticipated financial requirements, the expected total return on the system's investment, general economic conditions, income, growth, long-term net appreciation, and probable safety of funds. No member of the board shall be liable for any action taken or omitted with respect to the exercise of or delegation of these powers and authority if such member shall have discharged the duties of his or her position in good faith and with that degree of diligence, care, and skill which prudent men and women would ordinarily exercise under similar circumstances in a like position.

(L. 1982 S.B. 462)



Section 70.747 Board may invest in real estate — limitations.

Effective 28 Aug 1984

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.747. Board may invest in real estate — limitations. — Notwithstanding any other provision of law to the contrary, the board shall have full power to invest and reinvest the funds and moneys of the system in improved real estate, including collective real estate funds and real estate investment trusts, wherever situated; provided, however, that not more than one-tenth of the funds and moneys of the system at the time of such investment shall be so invested.

(L. 1984 H.B. 874)



Section 70.750 Trustees and officers and employees of board, not to have interest in investments of board, exception.

Effective 28 Aug 1967

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.750. Trustees and officers and employees of board, not to have interest in investments of board, exception. — Except as to the rights of a member or retirant or beneficiary, no trustee and no officer or employee of the board shall have any interest direct or indirect in the gains or profits of any investment made by the board; nor shall any of them directly or indirectly for himself or as an agent in any manner use the assets of the system except to make such current and necessary payments as are authorized by the board; nor shall any of them become an endorser or surety or become in any manner an obligor for moneys loaned by or borrowed from the board.

(L. 1967 p. 141 § 31)



Section 70.755 Assets exempt from certain taxes.

Effective 28 Aug 1992

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.755. Assets exempt from certain taxes. — The assets of the system are exempt from state, county, and municipal taxes.

(L. 1967 p. 141 § 32, A.L. 1992 H.B. 1440)



Section 70.795 (Transferred 2003; now 105.679)

Effective 28 Aug 2003

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT



Section 70.800 Cities, towns and villages of 400 or more located in St. Louis County to provide 24-hour police protection — may contract for such service.

Effective 28 Aug 1991

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.800. Cities, towns and villages of 400 or more located in St. Louis County to provide 24-hour police protection — may contract for such service. — In any county of the first class having a charter form of government and having a population of at least nine hundred thousand inhabitants, each city, town, or village having a population of four hundred or more shall operate and maintain a police department on a twenty-four hour per day basis so that at least one police officer will always be on duty and available to respond to any call for assistance. The governing body of the city, town or village may contract with another city, town, village or the county for twenty-four hour per day police service. If the governing body of the county after notice to the city, town or village and after public hearing thereon, find that the city, town or village has not provided twenty-four hour per day police service with at least one police officer always on duty as a police officer, it shall direct the county to enter into a contract with the city, town or village to provide such service for the city, town or village.

(L. 1972 S.B. 388 § 1, A.L. 1991 S.B. 34)



Section 70.815 Political subdivisions and boards of police commissioners of St. Louis and Kansas City may contract to provide police services for other political subdivisions — powers of arrest and immunity — definitions.

Effective 28 Aug 1987

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.815. Political subdivisions and boards of police commissioners of St. Louis and Kansas City may contract to provide police services for other political subdivisions — powers of arrest and immunity — definitions. — 1. As used in this section:

(1) "Governing body" means the board, body, council, or persons in which the powers of a political subdivision as a body corporate, or otherwise, are vested;

(2) "Political subdivision" means any agency or unit of this state empowered by law to maintain a law enforcement agency.

2. The governing body of any political subdivision may by ordinance, order or other ruling enter into a contract or agreement with any other political subdivision, with the board of police established by section 84.020 or with the board of police commissioners established by section 84.350 for the provision of police services by one political subdivision to another on request. The scope of the agreement may be general or specific, and may or may not provide for compensation for such services. Officers providing police services in another jurisdiction pursuant to such an agreement shall have the same powers of arrest as officers of the requesting political subdivision, and shall have the same immunity as if acting within their own jurisdiction.

(L. 1985 H.B. 460 § 1, A.L. 1987 S.B. 372)



Section 70.820 Authority of peace officers to respond to emergencies outside jurisdiction — definitions — authority of certain peace officers — authority of federal law enforcement officers.

Effective 28 Aug 1997

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.820. Authority of peace officers to respond to emergencies outside jurisdiction — definitions — authority of certain peace officers — authority of federal law enforcement officers. — 1. Any law enforcement officer as defined by section 556.061, full-time peace officer as defined by section 590.100, of a county or a full-time peace officer of any political subdivision who is certified pursuant to chapter 590, or a chief executive officer as defined by section 590.100, of a county or any political subdivision, certified pursuant to chapter 590 shall have the authority to respond to an emergency situation outside the boundaries of the political subdivision from which such peace officer's authority is derived. This section does not apply to any peace officer certified pursuant to subsection 6 of section 590.105.

2. Before a peace officer shall have the authority to respond to an emergency situation outside the boundaries of the political subdivision from which the officer's authority is derived pursuant to subsection 1 of this section, the authority shall be first authorized by ordinance, order, or other ruling by the governing body of the political subdivision from which the officer derives such officer's authority and by the governing body of the political subdivision in which the emergency situation is alleged to be occurring and by the board of police established by section 84.020 or by the board of police commissioners established by section 84.350 if the officer derives his authority from either board or if the emergency situation is alleged to be occurring within the jurisdiction of either board.

3. As used in this section, "emergency situation" means any situation in which the law enforcement officer has a reasonable belief that a crime is about to be committed, is being committed, or has been committed involving injury or threat of injury to any person, property, or governmental interest and such officer's response is reasonably necessary to prevent or end such emergency situation or mitigate the likelihood of injury involved in such emergency situation. The determination of the existence of any emergency situation shall be in the discretion of the officer making the response or in the discretion of an officer or governmental officer of the political subdivision in which the emergency situation is alleged to be occurring.

4. As used in this section, "response" shall mean to take any and all action which the officer may lawfully take as if exercising his powers within his own jurisdiction.

5. In addition to the emergency response powers prescribed in subsection 1 of this section, any peace officer of a county of the first classification with a charter form of government, or any peace officer of any political subdivision within any county of the first classification with a charter form of government, or any peace officer of any city not within a county, who has completed the basic peace training program pursuant to chapter 590 may arrest persons who violate any provision of state law within the boundaries of any county of the first classification or of any city not within a county.

6. In addition to the powers prescribed in subsections 1 and 5 of this section, section 544.216, and any other arrest powers, a law enforcement officer or federal law enforcement officer as defined in subsection 8 of this section, may arrest on view, and without a warrant, at any place within this state, any person the officer sees asserting physical force or using forcible compulsion for the purpose of causing or creating a substantial risk of death or serious physical injury to any person or any person the officer sees committing a dangerous felony as defined in section 556.061. Any such action shall be deemed to be within the scope of the officer's employment.

7. To provide assistance to law enforcement officers, a federal law enforcement officer shall have the same authority as a law enforcement officer where:

(1) The federal law enforcement officer is rendering assistance at the request of any law enforcement officer of this state; or

(2) The federal law enforcement officer is effecting an arrest or providing assistance as part of a bona fide task force or joint investigation in which law enforcement officers of this state are participating.

8. A federal law enforcement officer is a person employed by the United States government who is empowered to effect an arrest with or without a warrant for violation of the United States Code and who is authorized to carry a firearm in the performance of the person's official duties as a federal law enforcement officer and includes a law enforcement officer as defined in section 556.061.

(L. 1986 S.B. 450 § 19, A.L. 1987 S.B. 372, A.L. 1994 S.B. 475, A.L. 1997 H.B. 69 & 179 & H.B. 669)

CROSS REFERENCE:

Arrest powers, peace officers and conservation agents, 252.085



Section 70.835 Formation of major case squads authorized.

Effective 28 Aug 1987

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.835. Formation of major case squads authorized. — 1. The governing body of any political subdivision and the board of police established by section 84.020 and the board of police commissioners established by section 84.350 may by ordinance, order, or other ruling agree to cooperate with one another in the formation of a major case squad for the purpose of intensive professional investigation of a certain individual crime which may occur in their general geographical area.

2. Expenses of a major case squad may be paid by the individual political subdivisions and by the board of police established by section 84.020, or by the board of police commissioners established by section 84.350.

3. The major case squad shall operate and be activated upon the request of the county sheriff or police chief of the political subdivision where the crime occurred.

4. Notwithstanding other provisions of law to the contrary, whenever any peace officer is duly authorized as a member of a major case squad, he shall have the power to arrest anywhere within this state. This power shall only be exercised during the time the peace officer is an active member of an active major case squad and only within the scope of the investigation on which the squad is working.

5. Prior to the initiation of a major case squad investigation in a political subdivision other than where the crime occurred, a member of the major case squad shall notify the chief law enforcement officer of the political subdivision in which the investigation is to be conducted, or a designated agent thereof.

(L. 1986 S.B. 450 § 20, A.L. 1987 S.B. 372)



Section 70.837 Emergencies — public safety agencies may provide aid to other public safety agencies in state and bordering states.

Effective 28 Aug 1992

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.837. Emergencies — public safety agencies may provide aid to other public safety agencies in state and bordering states. — 1. In addition to the emergency aid powers prescribed for municipal fire departments, fire protection associations and volunteer fire protection associations under section 320.090, any public safety agency, including, but not limited to, any emergency medical service, political subdivision police department, county sheriff's department, political subdivision emergency management unit or department formed pursuant to chapter 44, political subdivision public works department, or public or private contractors of any of such public safety agency may provide assistance to any other public safety agency in the state or in a bordering state at the time of a significant emergency such as a fire, earthquake, flood, tornado, hazardous material incident or other such disaster. The chief or highest ranking officer of the public safety agency may render aid to any requesting agency as long as he is acting in accordance with the policies and procedures set forth by the governing body of that public safety agency.

2. When responding on emergency aid requests, a public safety agency and any public or private contractors of any such public safety agency shall be subject to all provisions of law as if it were providing service within its own jurisdiction.

(L. 1992 H.B. 953 merged with S.B. 481)



Section 70.840 Citation of law.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.840. Citation of law. — Sections 70.840 to 70.858 shall be known and may be cited as the "State and Local Government Convention, Sports Facility, Meeting and Tourism Act of 1989".

(L. 1989 S.B. 295 & 312 § 24)



Section 70.843 State and local government convention sports facility meeting and tourism program established, purpose — participating counties and cities.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.843. State and local government convention sports facility meeting and tourism program established, purpose — participating counties and cities. — There is hereby established a "State and Local Government Convention, Sports Facility, Meeting and Tourism Program". This program will assist in providing funding for qualifying projects by the state and any of the following: A county or a city in which a qualifying project is located, any county adjoining such county or city in which such project is located, or any city or cities within such county in which a qualifying project is located or within any county adjoining such county or city in which such project is located. As used in sections 70.840 to 70.858, the term "participating counties and cities" means any county or counties and city or cities, or any combination thereof, participating with the state in a qualifying project as provided in section 70.851.

(L. 1989 S.B. 295 & 312 § 25)



Section 70.846 Qualifying projects — limitations.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.846. Qualifying projects — limitations. — A qualifying project shall include convention centers, sports stadiums, exhibition and trade facilities, transportation facilities, cultural facilities, field houses, indoor and outdoor convention and recreational facilities and centers, playing fields, parking facilities and other suitable concessions, and all things incidental to or necessary to a complex suitable for all types of convention, recreational, transportation, cultural and meeting activities and for all types of sports and recreation, either professional or amateur, commercial or private, either upon, above or below the ground for which construction, including expansion, is commenced after January 1, 1989, or in the case of sports stadiums located within a county of the first class, for which renovation or improvements are commenced after January 1, 1989, except that no such stadium, complex or facility shall be used, in any fashion, for the purpose of horse racing, dog racing or any other pari-mutuel wagering. A qualifying project shall also include the costs associated with the relocation of a National Hockey League Team from one facility to another facility within the same standard metropolitan statistical area and the adaptation of the new facility to the playing of professional hockey. A qualifying project shall be owned by the state, a county, a city, a political subdivision, a public authority or public entity or otherwise as provided by law and shall be designed to attract out-of-state attendees and users.

(L. 1989 S.B. 295 & 312 § 26)



Section 70.849 Security guaranteeing payments of any bonds or indebtedness to fund project required for qualifying project.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.849. Security guaranteeing payments of any bonds or indebtedness to fund project required for qualifying project. — No such project shall be deemed a qualifying project for funding unless a user, tenant, lessee or sublessee entitled to revenues or receipts from the project shall secure for the project a letter of credit, policy of insurance, guaranty or other suitable security, issued by a creditworthy financial institution or surety, approved by the director of the state department of economic development, which approval shall not be unreasonably withheld, unconditionally guaranteeing payments of any bonds or other indebtedness issued to fund construction of the project.

(L. 1989 S.B. 295 & 312 § 27)



Section 70.851 Contracts, leases or subleases to provide rent or fees subject to annual appropriation, amount — proportionate share paid by state, limitation — state's share to increase, when — rent or fees insufficient to discharge obligations, procedure — contracts or leases, how executed.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.851. Contracts, leases or subleases to provide rent or fees subject to annual appropriation, amount — proportionate share paid by state, limitation — state's share to increase, when — rent or fees insufficient to discharge obligations, procedure — contracts or leases, how executed. — 1. The state and any participating counties and cities may participate in a qualifying project pursuant to a contract, agreement, lease or sublease with any county, city, political subdivision, public authority or public entity or otherwise as provided by law owning or operating the qualifying project for a term not to exceed the term of any bond or other indebtedness issued to fund construction of the project or for thirty-five years, whichever is less. Such contract, agreement, lease or sublease shall provide that the state and any participating counties and cities as applicable, shall pay rent or other fees or charges, subject to annual appropriation, in an amount equal to the total obligations of the owner or operator of the project in connection with the financing and preservation thereof. The amount paid by each shall not exceed its new net public fiscal benefit hereinafter defined in section 70.853. The proportionate share of such rent, fees or charges paid by the state shall not exceed fifty percent of such obligations and the balance of such obligations shall be divided equally between or among the participating counties and cities; provided, however, that if a participating county or city shall not pay all of its share because its new net public fiscal benefit is less than its share of the payments, the proportionate share paid by the state shall increase to not more than sixty percent of such obligations to offset such difference. The obligations of the owner or operator of the project in connection with the preservation thereof to be used in the calculation of the rent, fees or charges to be paid pursuant to such contract, agreement, lease or sublease shall be those obligations set forth in the documents executed in connection with and necessary to secure the financing of the project and shall be limited in each fiscal year of the state to two percent of the total project cost. Any such contract, agreement, lease or sublease entered into with respect to a qualifying project shall contain for each fiscal year of the project, a limit, expressed in dollars, on the amount of rents, fees or charges payable by each of the state and any participating county or city. It may further provide that the owner of the project and the state and such participating counties and cities, or any combination thereof, will mortgage, pledge, assign, convey or grant security in any interest which they may have in such project. Any such rent, fees or charges shall be paid in accordance with the procedure established in section 70.856 and in any such contract, agreement, lease or sublease.

2. In the event any rent, fees or charges provided for in a contract, agreement, lease or sublease described in subsection 1 of this section are insufficient to discharge the obligations of the owner or operator of a qualifying project in connection with the financing and maintenance of such project, the user, tenant or lessee that secured a letter of credit, policy of insurance or guaranty securing payment of any bonds or other indebtedness issued to fund construction of the project shall deposit such shortfall with the owner or operator of the project at such time or times as are necessary to discharge such obligations.

3. The state and any participating counties or cities that choose to participate in any qualifying project shall enter into a contract, agreement, lease or sublease for such purpose, which shall be executed by the chief executive or administrative officer of the state and approved by the board of public buildings, and shall be executed by the chief executive or administrative officer of the county or city and approved by the adoption of a resolution or ordinance by the governing body of each county and city.

(L. 1989 S.B. 295 & 312 § 28)



Section 70.853 New net public fiscal benefit, how determined — duties of office of administration — state auditor to conduct annual audit, reports made to whom.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.853. New net public fiscal benefit, how determined — duties of office of administration — state auditor to conduct annual audit, reports made to whom. — 1. The new net public fiscal benefit arising from a qualifying project shall be the net additional tax and other revenues accruing to the state and the participating counties and cities, respectively, as a direct or indirect result of the new economic activity generated by the planning, construction, operation and use after January 1, 1989, of such qualifying project and any expansion after January 1, 1989, of a related facility owned or operated by any political subdivision, public agency, public body or other public entity, or any combination thereof, which facility shall be or is being operated jointly with the project. The taxes and other revenues to be included in determining the new net public fiscal benefit shall be net of any revenue caused to be lost or shifted by the project and shall include, but not be limited to, taxes paid by and other revenues derived from employees, independent contractors and other persons and companies engaging or participating in or related to the planning, engineering, construction, ownership, use, leasing and operation of such projects and related facilities, sales taxes attributable to construction of such projects and to ticket, concession and other sales at, or related to, such projects and related facilities, hotel, motel, restaurant and similar taxes as a result of attendance at events at such projects and related facilities or otherwise, and revenue from any indirect increase in economic activity and employment as a result of the construction, ownership, use, leasing and operation of such projects and related facilities.

2. The final determination of the new net public fiscal benefit for each fiscal year of the state and each participating county and city shall be made by the office of administration, with the assistance, if required, of an independent consultant at the cost of the qualifying project, at the close of each such fiscal year, and shall be based on the new net public fiscal benefit accruing to each of the state and participating counties and cities in such fiscal year of each of them. Such determination shall be made for each of the state and participating counties and cities at the close of the fiscal year in which the planning of the project is commenced and at the close of each such fiscal year thereafter as provided in any contract, agreement, lease or sublease referred to in section 70.851. Any such determination of the new net public fiscal benefit made in accordance with such contract, agreement, lease or sublease and law shall be binding on the parties thereto.

3. The determination of such new net public fiscal benefit shall take into account out-of-state resident use of the projects and related facilities, out-of-state resident spending based on International Association of Convention and Visitors Bureau standards, and direct and indirect fiscal benefit calculated on the economic impact forecast system part of the environmental technical information system of the United States Army Corps of Engineers. Alternatively, this portion, or any other portion of such new net public fiscal benefit, may be determined in accordance with specific procedures and criteria established pursuant to any contract, agreement, lease or sublease referred to in section 70.851 so long as such procedures and criteria take into account the factors described in this section.

4. The state auditor shall conduct an annual audit of all accounts and transactions of the authority pursuant to section 29.200 and such other special audits, including audits of participating cities and counties, as he may deem necessary. The auditor and his agents conducting an audit shall have access and authority to examine any and all records of the authority and any participating city and county. All audit reports shall be presented to the general assembly pursuant to section 181.100 and to the authority, participating cities and counties, the governor, the commissioner, the state treasurer, and the attorney general.

(L. 1989 S.B. 295 & 312 § 29)



Section 70.856 Separate trust funds established for participating counties and cities — credit to funds, share of taxes collected, amount — credit to begin when — adjustment to credits, when — disbursement, how made — unappropriated balance in funds at end of fiscal year, how credited — rents, fees or charges not to be a debt of state, city or county and obligate tax levy.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.856. Separate trust funds established for participating counties and cities — credit to funds, share of taxes collected, amount — credit to begin when — adjustment to credits, when — disbursement, how made — unappropriated balance in funds at end of fiscal year, how credited — rents, fees or charges not to be a debt of state, city or county and obligate tax levy. — 1. An amount equal to one-fourth of the rent, fees or other charges payable by each of the state and any participating counties and cities pursuant to any contract, agreement, lease or sublease referred to in section 70.851, subject to the limits provided in such section, shall be credited from the general revenue of each of the state and such participating counties and cities no less frequently than quarterly during each fiscal year to a fund established by each of them in the name of such project.

2. For any contract, agreement, lease or sublease under the authority of this act*, the department of revenue shall establish a separate trust fund for each participating county and city and the department of revenue shall, on a quarterly basis, credit to such funds from the share of the regular and special sales taxes imposed by the participating counties and cities and collected by the department of revenue on behalf of such participating counties and cities, an amount equal to one-fourth of the rent, fees or charges payable by such counties and cities.

3. The credits provided in this section shall commence at the time provided in the contract, agreement, lease or sublease, and the amount of such credit shall be established pursuant to such contract, agreement, lease or sublease. Appropriate adjustments to such credits shall be made annually at the time and in the manner provided in the contract, agreement, lease or sublease based on the final calculation by the office of administration of the new net public fiscal benefit in order to comply with the provisions of section 70.851.

4. Any rents or other fees or charges under any contract, agreement, lease or sublease referred to in section 70.851 pursuant to which the state and any counties or cities are participating in a qualifying project shall be subject to annual appropriation by the state or any county or city and may be paid in such installments as provided therein. Upon receipt by the department of revenue of evidence that any such appropriation has been made by a participating county or city for which the department of revenue holds a trust fund as described above, and if the department of revenue is directed pursuant to the appropriation ordinance to disburse amounts held in such funds for the payment of such rents, fees, or charges, the department of revenue shall make such disbursements, which may be in periodic installments, as directed in such appropriation ordinance. Unappropriated balances of the adjusted amounts remaining at the end of each fiscal year of the state and any participating counties and cities in any fund established pursuant to this section shall be credited to the general revenue of each of the state and such participating counties and cities, as applicable.

5. The rent, fees or charges under any contract, agreement, lease or sublease may be credited and paid from the proceeds of any new or increased taxes that the state or any participating county or city may now or hereafter enact pursuant to law. In the event any such new or increased taxes are enacted by a participating county or city and used for the payment of such rent, fees or charges, the proceeds of such taxes shall be added to the new net public fiscal benefit, calculated pursuant to section 70.853, received by the recipient of such proceeds, in the amount necessary to enable such recipient to pay its rent, fees or charges. In the event any new or increased taxes are enacted by the state for economic development purposes, the proceeds of such taxes shall be added to the new net public fiscal benefit, calculated pursuant to section 70.853, received by the state, in the amount necessary to enable the state to pay its rent, fees or charges. Any such new or increased taxes shall not increase the maximum obligation of the state or any participating county or city pursuant to this act* or pursuant to any contract, agreement, lease or sublease.

6. Any such rents, fees or charges shall not constitute a debt, liability or obligation of the state or any such county or city, or any other political subdivision, within the meaning of any constitutional or statutory provision, and shall not, directly, indirectly or contingently, obligate the state or such county or city, or any other political subdivision, to levy any form of taxation therefor or to make any appropriation for their payment.

(L. 1989 S.B. 295 & 312 § 30)

*"This act" (S.B. 295 & 312, 1989) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 70.858 Jurisdiction for disputes, circuit court of Cole County.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.858. Jurisdiction for disputes, circuit court of Cole County. — Jurisdiction over any dispute regarding the interpretation of sections 70.840 to 70.858 and the determinations required hereunder shall lie in the circuit court of Cole County.

(L. 1989 S.B. 295 & 312 § 31)



Section 70.859 Definitions — percentage of contracts, construction and concessions to be awarded to socially and economically disadvantaged small business concerns — Missouri products to be given preference — out-of-state contractors, bidding requirement.

Effective 28 Aug 1989

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.859. Definitions — percentage of contracts, construction and concessions to be awarded to socially and economically disadvantaged small business concerns — Missouri products to be given preference — out-of-state contractors, bidding requirement. — 1. As used in this section, the following words and phrases shall mean:

(1) "Concessions", all goods and services incidental to the operation of a qualifying project including, but not limited to, parking, food, beverage, liquor, souvenirs, ticket sales, sales of programs, advertising, printing of promotions and security, provided to the operator or lessee of the qualifying project pursuant to any contract or subcontract;

(2) "Economically disadvantaged individuals", socially disadvantaged residents of this state whose ability to compete in the free enterprise system has been impaired due to diminished capital and credit opportunities as compared to others in the same business area who are not socially disadvantaged. In determining the degree of diminished credit and capital opportunities consideration shall include, but not be limited to, the assets and net worth of such economically disadvantaged individuals;

(3) "Participating counties and cities", as defined by section 70.843, provided such counties are first class charter counties and such cities are cities not within a county;

(4) "Qualifying project", as defined by section 70.846;

(5) "Socially and economically disadvantaged small business concern", any small business concern:

(a) Which is at least fifty-one percent owned by one or more socially and economically disadvantaged individuals; or, in the case of any corporation, at least fifty-one percent of the stock of which is owned by one or more socially and economically disadvantaged individuals; and

(b) Whose management and daily business operations are predominantly controlled by one or more of such individuals;

(6) "Socially disadvantaged individuals", residents of this state who have been subjected to racial or ethnic prejudice or cultural bias because of their identity as a member of a group without regard to their individual qualities.

2. The state and any participating counties and cities shall provide with respect to each qualifying project:

(1) That at least ten percent of the total dollar value of the contract or contracts for construction of the qualifying project, and structures and improvements associated with operation of the qualifying project, or rehabilitation or remodeling of any structures for use as or associated with the use of the qualifying project, shall be set aside, awarded to and procured from socially and economically disadvantaged small business concerns; and

(2) That at least ten percent of the total dollar value of all contract or contracts for concessions, shall be set aside, awarded to and procured from socially and economically disadvantaged small business concerns.

3. The authority and any city, county, other political subdivision or public agency obtaining funds pursuant to the provisions of sections 70.840 to 70.858 shall be subject to the provisions of sections 34.073 and 34.076.

(L. 1989 S.B. 295 & 312 § 32)



Section 70.875 Definitions.

Effective 28 Aug 2001

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.875. Definitions. — As used in sections 70.875 to 70.880, the following terms mean:

(1) "Department", the department of public safety;

(2) "Director", the director of the department of public safety;

(3) "Multijurisdictional antifraud enforcement group", or "MAEG", a combination of political subdivisions established pursuant to sections 70.875 to 70.880.

(L. 2001 H.B. 80 § 70.827)



Section 70.877 Multijurisdictional antifraud enforcement group authorized, purpose — powers exercised, when — powers of arrest, members of MAEG unit.

Effective 28 Aug 2001

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.877. Multijurisdictional antifraud enforcement group authorized, purpose — powers exercised, when — powers of arrest, members of MAEG unit. — 1. Any two or more political subdivisions or the state highway patrol and any two or more political subdivisions may by order or ordinance agree to cooperate with one another in the formation of a multijurisdictional antifraud enforcement group for the purpose of intensive professional investigation of fraudulent activities.

2. The power of arrest of any peace officer who is duly authorized as a member of a MAEG unit shall only be exercised during the time such peace officer is an active member of a MAEG unit and only within the scope of the investigation on which the unit is working. Notwithstanding other provisions of law to the contrary, such officer shall have the power of arrest, as limited in this subsection, anywhere in the state and shall provide prior notification to the chief of police of the municipality in which the investigation is to take place or the sheriff of the county if the investigation is to be made in his or her venue. The chief of police or sheriff may elect to work with the MAEG unit at his or her option when such MAEG is operating within the jurisdiction of such chief of police or sheriff.

(L. 2001 H.B. 80 § 70.829)



Section 70.878 Agreement entered into with county of another state, when.

Effective 28 Aug 2001

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.878. Agreement entered into with county of another state, when. — 1. A county bordering another state may enter into agreement with the political subdivisions in such other state's contiguous county pursuant to section 70.220, to form a multijurisdictional antifraud enforcement group for the enforcement of antifraud laws and work in cooperation pursuant to sections 70.875 to 70.880.

2. Such other state's law enforcement officers may be deputized as officers of the counties of this state participating in an agreement pursuant to subsection 1 of this section, and shall be deemed to have met all requirements of peace officer training and certification pursuant to chapter 590 for the purposes of conducting investigations and making arrests in this state pursuant to the provisions of section 70.877, provided such officers have satisfied the applicable peace officer training and certification standards in force in such other state.

3. Such other state's law enforcement officers shall have the same powers and immunities when working under an agreement pursuant to subsection 1 of this section as if working under an agreement with another political subdivision in Missouri pursuant to section 70.815.

4. A multijurisdictional antifraud enforcement group formed pursuant to this section is eligible to receive state grants to help defray the costs of its operation pursuant to the terms of section 70.880.

5. The provisions of subsections 2, 3 and 4 of this section shall not be in force unless such other state has provided or shall provide legal authority for its political subdivisions to enter into such agreements and to extend reciprocal powers and privileges to the law enforcement officers of this state working pursuant to such agreements.

(L. 2001 H.B. 80 § 70.831)



Section 70.880 State grants available to defray costs, eligibility.

Effective 28 Aug 2001

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.880. State grants available to defray costs, eligibility. — 1. A multijurisdictional antifraud enforcement group which meets the minimum criteria established in this section is eligible to receive state grants to help defray the costs of operation.

2. To be eligible for state grants, a MAEG shall:

(1) Be established and operating pursuant to intergovernmental contracts written and executed in conformity by law, and involve two or more units of local government;

(2) Establish a MAEG policy board composed of an elected official, or a designee, and the chief law enforcement officer from each participating unit of local government to oversee the operations of the MAEG and make such reports to the department of public safety as the department may require;

(3) Designate a single appropriate official of a participating unit of local government to act as the financial officer of the MAEG for all participating units of the local government and to receive funds for the operation of the MAEG;

(4) Limit its target operation to enforcement of antifraud laws;

(5) Cooperate with the department of public safety in order to assure compliance with sections 70.875 to 70.880 and to enable the department to fulfill its duties pursuant to sections 70.875 to 70.880 and supply the department with all information the department deems necessary therefor.

3. The department of public safety shall monitor the operations of all MAEG units which receive state grants. From the moneys appropriated annually, if funds are made available by the general assembly for this purpose, the director shall determine and certify to the auditor the amount of the grant to be made to each designated MAEG financial officer. No provision of this section shall prohibit funding of multijurisdictional antifraud enforcement groups by sources other than those provided by the general assembly, if such funding is in accordance with and in such a manner as provided by law.

4. The director shall report annually, no later than January first of each year, to the governor and the general assembly on the operations of the multijurisdictional antifraud enforcement groups, including a breakdown of the appropriation for the current fiscal year indicating the amount of the state grant each MAEG received or will receive.

(L. 2001 H.B. 80 § 70.833)



Section 70.890 Rogersville and Springfield to abide by agreement for annexation.

Effective 28 Aug 2007

Title VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

70.890. Rogersville and Springfield to abide by agreement for annexation. — The cities of Rogersville and Springfield shall abide by the terms and conditions of the November 15, 2005, settlement agreement, as amended, relating to involuntary annexation of certain real property located between the two cities.

(L. 2007 S.B. 22 § 1)









Title VII CITIES, TOWNS AND VILLAGES

Chapter 71 Provisions Relative to All Cities and Towns

Chapter Cross References



Section 71.005 Candidates for municipal office, no arrearage for municipal taxes or user fees permitted.

Effective 28 Aug 2002

Title VII CITIES, TOWNS AND VILLAGES

71.005. Candidates for municipal office, no arrearage for municipal taxes or user fees permitted. — No person shall be a candidate for municipal office unless such person complies with the provisions of section 115.346 regarding payment of municipal taxes or user fees.

(L. 2002 S.B. 675)



Section 71.010 Ordinances to conform to state law.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

71.010. Ordinances to conform to state law. — Any municipal corporation in this state, whether under general or special charter, and having authority to pass ordinances regulating subjects, matters and things upon which there is a general law of the state, unless otherwise prescribed or authorized by some special provision of its charter, shall confine and restrict its jurisdiction and the passage of its ordinances to and in conformity with the state law upon the same subject.

(RSMo 1939 § 7442)

Prior revisions: 1929 § 7289; 1919 § 8704; 1909 § 9582



Section 71.011 Transfer of certain land between municipalities, when — procedure — exception — concurrent detachment and annexation, procedure.

Effective 11 Oct 2013, see footnote

Title VII CITIES, TOWNS AND VILLAGES

*71.011. Transfer of certain land between municipalities, when — procedure — exception — concurrent detachment and annexation, procedure. — 1. Except as provided in subsection 2 of this section, property of a municipality which abuts another municipality may be concurrently detached from one municipality and annexed by the other municipality by the enactment by the governing bodies of each municipality of an ordinance describing by metes and bounds the property, declaring the property so described to be concurrently detached and annexed, and stating the reasons for and the purposes to be accomplished by the detachment and annexation. One certified copy of each ordinance shall be filed with the county clerk, with the county assessor, with the county recorder of deeds, and with the clerk of the circuit court of the county in which the property is located, whereupon the concurrent detachment and annexation shall be complete and final. Thereafter all courts of this state shall take notice of the limits of both municipalities as changed by the ordinances. No declaratory judgment or election shall be required for any concurrent detachment and annexation permitted by this section if there are no residents living in the area or if there are residents in the area and they be notified of the annexation and do not object within sixty days.

2. In a county of the first classification with a charter form of government containing all or a portion of a city with a population of at least three hundred thousand inhabitants:

(1) Unimproved property of a municipality which overlaps another municipality may be concurrently detached from one municipality and annexed by the other municipality by the enactment by the governing body of the receiving municipality of an ordinance describing by metes and bounds the property, declaring the property so described to be detached and annexed, and stating the reasons for and the purposes to be accomplished by the detachment and annexation. A copy of said ordinance shall be mailed to the city clerk of the contributing municipality, which shall have thirty days from receipt of said notice to pass an ordinance disapproving the change of boundary. If such ordinance is not passed within thirty days, the change shall be effective and one certified copy of the ordinance shall be filed with the county clerk, with the county assessor, with the county recorder of deeds, and with the clerk of the circuit court of the county in which the property is located, whereupon the concurrent detachment and annexation shall be complete and final. Thereafter all courts of this state shall take notice of the limits of both municipalities as changed by the ordinances. No declaratory judgment or election shall be required for any concurrent detachment and annexation permitted by this section if the landowners in the area are notified and do not object within sixty days; or

(2) An island of unincorporated area within a municipality, which is contiguous to more than one municipality or contiguous to the Missouri River and the Blue River, may be annexed by an abutting municipality by the enactment by the governing body of the municipality of an ordinance describing the metes and bounds of the property, declaring the property so described to be annexed, and stating the reasons for and the purposes to be accomplished by the annexation. All recording shall be accomplished in the same manner as set out in subdivision (1) of this subsection and shall be effective unless the governing body of the county passes an ordinance within thirty days disapproving the annexation. No declaratory judgment or election shall be required for any annexation permitted by this subdivision. Any annexation permitted by this subdivision shall exclude any property within the unincorporated area when such property has been owned by the same family for at least sixty consecutive years and consists of ten acres or more. The line of ownership from the original settler or buyer may be through children, grandchildren, siblings, nephews, or nieces, including through marriage or adoption.

(L. 1973 S.B. 38 § 1, A.L. 1990 H.B. 1536, A.L. 1998 S.B. 809, A.L. 2007 H.B. 459 merged with S.B. 22 merged with S.B. 30, A.L. 2013 H.B. 1035)

*Effective 10-11-13, see § 21.250. H.B. 1035 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 71.012 Annexation procedure, hearing, exceptions (Perry County, Randolph County) — contiguous and compact defined — common interest community, cooperative and planned community, defined — objection, procedure.

Effective 28 Aug 2013

Title VII CITIES, TOWNS AND VILLAGES

71.012. Annexation procedure, hearing, exceptions (Perry County, Randolph County) — contiguous and compact defined — common interest community, cooperative and planned community, defined — objection, procedure. — 1. Notwithstanding the provisions of sections 71.015 and 71.860 to 71.920, the governing body of any city, town or village may annex unincorporated areas which are contiguous and compact to the existing corporate limits of the city, town or village pursuant to this section. The term "contiguous and compact" does not include a situation whereby the unincorporated area proposed to be annexed is contiguous to the annexing city, town or village only by a railroad line, trail, pipeline or other strip of real property less than one-quarter mile in width within the city, town or village so that the boundaries of the city, town or village after annexation would leave unincorporated areas between the annexed area and the prior boundaries of the city, town or village connected only by such railroad line, trail, pipeline or other such strip of real property. The term contiguous and compact does not prohibit voluntary annexations pursuant to this section merely because such voluntary annexation would create an island of unincorporated area within the city, town or village, so long as the owners of the unincorporated island were also given the opportunity to voluntarily annex into the city, town or village. Notwithstanding the provisions of this section, the governing body of any city, town or village in any county of the third classification which borders a county of the fourth classification, a county of the second classification and the Mississippi River may annex areas along a road or highway up to two miles from existing boundaries of the city, town or village or the governing body in any city, town or village in any county of the third classification without a township form of government with a population of at least twenty-four thousand inhabitants but not more than thirty thousand inhabitants and such county contains a state correctional center may voluntarily annex such correctional center pursuant to the provisions of this section if the correctional center is along a road or highway within two miles from the existing boundaries of the city, town or village.

2. (1) When a notarized petition, requesting annexation and signed by the owners of all fee interests of record in all tracts of real property located within the area proposed to be annexed, or a request for annexation signed under the authority of the governing body of any common interest community and approved by a majority vote of unit owners located within the area proposed to be annexed is presented to the governing body of the city, town or village, the governing body shall hold a public hearing concerning the matter not less than fourteen nor more than sixty days after the petition is received, and the hearing shall be held not less than seven days after notice of the hearing is published in a newspaper of general circulation qualified to publish legal matters and located within the boundary of the petitioned city, town or village. If no such newspaper exists within the boundary of such city, town or village, then the notice shall be published in the qualified newspaper nearest the petitioned city, town or village. For the purposes of this subdivision, the term "common-interest community" shall mean a condominium as said term is used in chapter 448, or a common-interest community, a cooperative, or a planned community.

(a) A "common-interest community" shall be defined as real property with respect to which a person, by virtue of such person's ownership of a unit, is obliged to pay for real property taxes, insurance premiums, maintenance or improvement of other real property described in a declaration. "Ownership of a unit" does not include a leasehold interest of less than twenty years in a unit, including renewal options;

(b) A "cooperative" shall be defined as a common-interest community in which the real property is owned by an association, each of whose members is entitled by virtue of such member's ownership interest in the association to exclusive possession of a unit;

(c) A "planned community" shall be defined as a common-interest community that is not a condominium or a cooperative. A condominium or cooperative may be part of a planned community.

(2) At the public hearing any interested person, corporation or political subdivision may present evidence regarding the proposed annexation. If, after holding the hearing, the governing body of the city, town or village determines that the annexation is reasonable and necessary to the proper development of the city, town or village, and the city, town or village has the ability to furnish normal municipal services to the area to be annexed within a reasonable time, it may, subject to the provisions of subdivision (3) of this subsection, annex the territory by ordinance without further action.

(3) If a written objection to the proposed annexation is filed with the governing body of the city, town or village not later than fourteen days after the public hearing by at least five percent of the qualified voters of the city, town or village, or two qualified voters of the area sought to be annexed if the same contains two qualified voters, the provisions of sections 71.015 and 71.860 to 71.920, shall be followed.

3. If no objection is filed, the city, town or village shall extend its limits by ordinance to include such territory, specifying with accuracy the new boundary lines to which the city's, town's or village's limits are extended. Upon duly enacting such annexation ordinance, the city, town or village shall cause three certified copies of the same to be filed with the county assessor and the clerk of the county wherein the city, town or village is located, and one certified copy to be filed with the election authority, if different from the clerk of the county which has jurisdiction over the area being annexed, whereupon the annexation shall be complete and final and thereafter all courts of this state shall take judicial notice of the limits of that city, town or village as so extended.

4. That a petition requesting annexation is not or was not verified or notarized shall not affect the validity of an annexation heretofore or hereafter undertaken in accordance with this section.

5. Any action of any kind seeking to deannex from any city, town, or village any area annexed under this section, or seeking in any way to reverse, invalidate, set aside, or otherwise challenge such annexation or oust such city, town, or village from jurisdiction over such annexed area shall be brought within five years of the date of adoption of the annexation ordinance.

(L. 1976 H.B. 1362, A.L. 1978 S.B. 738, A.L. 1980 H.B. 1110, A.L. 1986 H.B. 1135 merged with H.B. 1261, A.L. 1989 H.B. 487, A.L. 1990 H.B. 1536, A.L. 1993 S.B. 376, A.L. 1995 H.B. 414, A.L. 1996 H.B. 1237, A.L. 1998 H.B. 1352, A.L. 1999 S.B. 160 & 82, A.L. 2005 H.B. 58, A.L. 2007 H.B. 459 merged with S.B. 22 merged with S.B. 30, A.L. 2013 S.B. 58)

(1987) The objection procedure provided by subdivision (3) of subsection 2 of this section is not available to a county. St. Louis County v. Village of Peerless Park, 726 S.W.2d 405 (Mo.App.).

(1987) The fact that a county will lose revenue or political power because of an annexation ordinance passed as provided in this section is not sufficiently adverse effect to confer standing upon the county to challenge such ordinance. St. Louis County v. Village of Peerless Park, 726 S.W.2d 405 (Mo.App.).



Section 71.013 Train crewman not to be personally liable under city ordinance or state statute for blocking crossing, when.

Effective 28 Aug 1969

Title VII CITIES, TOWNS AND VILLAGES

71.013. Train crewman not to be personally liable under city ordinance or state statute for blocking crossing, when. — 1. No member of a railroad train or yard crew shall be held criminally guilty of any responsibility of violating a state law or any municipal ordinance regulating the occupying or blocking of any street or highway railroad crossing-at-grade by trains or cars, upon reasonable proof that his action was necessary to comply with the order or instructions, either written or verbal, of his employer or its officers or supervisory officials; and provided, that nothing in this section shall relieve the employer or railroad from any responsibility placed upon said employer or railroad by any such state law or any municipal ordinance.

2. Every person, firm, company, or corporation, operating a railroad as a common carrier in the state of Missouri and violating the provisions of this section, shall be fined not less than fifty dollars for each separate offense.

(L. 1969 H.B. 124 §§ 1, 2)



Section 71.014 Annexation by certain cities upon request of all property owners in area annexed — deannexation, statute of limitations.

Effective 28 Aug 2013

Title VII CITIES, TOWNS AND VILLAGES

71.014. Annexation by certain cities upon request of all property owners in area annexed — deannexation, statute of limitations. — 1. Notwithstanding the provisions of section 71.015, the governing body of any city, town, or village which is located within a county which borders a county of the first classification with a charter form of government with a population in excess of six hundred fifty thousand, proceeding as otherwise authorized by law or charter, may annex unincorporated areas which are contiguous and compact to the existing corporate limits upon notarized petition requesting such annexation signed by the owners of all fee interests of record in all tracts located within the area to be annexed. That a petition requesting annexation is not or was not verified or notarized shall not affect the validity of an annexation heretofore or hereafter undertaken in accordance with this section.

2. Any action of any kind seeking to deannex from any city, town, or village any area annexed under this section, or seeking in any way to reverse, invalidate, set aside, or otherwise challenge such annexation or oust such city, town, or village from jurisdiction over such annexed area shall be brought within five years of the date of adoption of the annexation ordinance.

(L. 1973 H.B. 200 § 1, A.L. 1976 H.B. 1362, A.L. 1978 S.B. 738, A.L. 1984 H.B. 1214 & 1319, A.L. 1986 H.B. 1261, A.L. 1994 S.B. 749, A.L. 2000 H.B. 1238, A.L. 2013 S.B. 58)



Section 71.015 Objections to annexation, satisfaction of objections prior to annexation, procedure — certain cities, elections for annexation, procedure — cause of action for deannexation authorized.

Effective 28 Aug 2013

Title VII CITIES, TOWNS AND VILLAGES

71.015. Objections to annexation, satisfaction of objections prior to annexation, procedure — certain cities, elections for annexation, procedure — cause of action for deannexation authorized. — 1. Should any city, town, or village, not located in any county of the first classification which has adopted a constitutional charter for its own local government, seek to annex an area to which objection is made, the following shall be satisfied:

(1) Before the governing body of any city, town, or village has adopted a resolution to annex any unincorporated area of land, such city, town, or village shall first as a condition precedent determine that the land to be annexed is contiguous to the existing city, town, or village limits and that the length of the contiguous boundary common to the existing city, town, or village limit and the proposed area to be annexed is at least fifteen percent of the length of the perimeter of the area proposed for annexation.

(2) The governing body of any city, town, or village shall propose an ordinance setting forth the following:

(a) The area to be annexed and affirmatively stating that the boundaries comply with the condition precedent referred to in subdivision (1) above;

(b) That such annexation is reasonable and necessary to the proper development of the city, town, or village;

(c) That the city has developed a plan of intent to provide services to the area proposed for annexation;

(d) That a public hearing shall be held prior to the adoption of the ordinance;

(e) When the annexation is proposed to be effective, the effective date being up to thirty-six months from the date of any election held in conjunction thereto.

(3) The city, town, or village shall fix a date for a public hearing on the ordinance and make a good faith effort to notify all fee owners of record within the area proposed to be annexed by certified mail, not less than thirty nor more than sixty days before the hearing, and notify all residents of the area by publication of notice in a newspaper of general circulation qualified to publish legal matters in the county or counties where the proposed area is located, at least once a week for three consecutive weeks prior to the hearing, with at least one such notice being not more than twenty days and not less than ten days before the hearing.

(4) At the hearing referred to in subdivision (3), the city, town, or village shall present the plan of intent and evidence in support thereof to include:

(a) A list of major services presently provided by the city, town, or village including, but not limited to, police and fire protection, water and sewer systems, street maintenance, parks and recreation, and refuse collection;

(b) A proposed time schedule whereby the city, town, or village plans to provide such services to the residents of the proposed area to be annexed within three years from the date the annexation is to become effective;

(c) The level at which the city, town, or village assesses property and the rate at which it taxes that property;

(d) How the city, town, or village proposes to zone the area to be annexed;

(e) When the proposed annexation shall become effective.

(5) Following the hearing, and either before or after the election held in subdivision (6) of this subsection, should the governing body of the city, town, or village vote favorably by ordinance to annex the area, the governing body of the city, town or village shall file an action in the circuit court of the county in which such unincorporated area is situated, under the provisions of chapter 527, praying for a declaratory judgment authorizing such annexation. The petition in such action shall state facts showing:

(a) The area to be annexed and its conformity with the condition precedent referred to in subdivision (1) of this subsection;

(b) That such annexation is reasonable and necessary to the proper development of the city, town, or village; and

(c) The ability of the city, town, or village to furnish normal municipal services of the city, town, or village to the unincorporated area within a reasonable time not to exceed three years after the annexation is to become effective. Such action shall be a class action against the inhabitants of such unincorporated area under the provisions of section 507.070.

(6) Except as provided in subsection 3 of this section, if the court authorizes the city, town, or village to make an annexation, the legislative body of such city, town, or village shall not have the power to extend the limits of the city, town, or village by such annexation until an election is held at which the proposition for annexation is approved by a majority of the total votes cast in the city, town, or village and by a separate majority of the total votes cast in the unincorporated territory sought to be annexed. However, should less than a majority of the total votes cast in the area proposed to be annexed vote in favor of the proposal, but at least a majority of the total votes cast in the city, town, or village vote in favor of the proposal, then the proposal shall again be voted upon in not more than one hundred twenty days by both the registered voters of the city, town, or village and the registered voters of the area proposed to be annexed. If at least two-thirds of the qualified electors voting thereon are in favor of the annexation, then the city, town, or village may proceed to annex the territory. If the proposal fails to receive the necessary majority, no part of the area sought to be annexed may be the subject of another proposal to annex for a period of two years from the date of the election, except that, during the two-year period, the owners of all fee interests of record in the area or any portion of the area may petition the city, town, or village for the annexation of the land owned by them pursuant to the procedures in section 71.012. The elections shall if authorized be held, except as herein otherwise provided, in accordance with the general state law governing special elections, and the entire cost of the election or elections shall be paid by the city, town, or village proposing to annex the territory.

(7) Failure to comply in providing services to the said area or to zone in compliance with the plan of intent within three years after the effective date of the annexation, unless compliance is made unreasonable by an act of God, shall give rise to a cause of action for deannexation which may be filed in the circuit court by any resident of the area who was residing in the area at the time the annexation became effective.

(8) No city, town, or village which has filed an action under this section as this section read prior to May 13, 1980, which action is part of an annexation proceeding pending on May 13, 1980, shall be required to comply with subdivision (5) of this subsection in regard to such annexation proceeding.

(9) If the area proposed for annexation includes a public road or highway but does not include all of the land adjoining such road or highway, then such fee owners of record, of the lands adjoining said highway shall be permitted to intervene in the declaratory judgment action described in subdivision (5) of this subsection.

2. Notwithstanding any provision of subsection 1 of this section, for any annexation by any city with a population of three hundred fifty thousand or more inhabitants which is located in more than one county that becomes effective after August 28, 1994, if such city has not provided water and sewer service to such annexed area within three years of the effective date of the annexation, a cause of action shall lie for deannexation, unless the failure to provide such water and sewer service to the annexed area is made unreasonable by an act of God. The cause of action for deannexation may be filed in the circuit court by any resident of the annexed area who is presently residing in the area at the time of the filing of the suit and was a resident of the annexed area at the time the annexation became effective. If the suit for deannexation is successful, the city shall be liable for all court costs and attorney fees.

3. Notwithstanding the provisions of subdivision (6) of subsection 1 of this section, all cities, towns, and villages located in any county of the first classification with a charter form of government with a population of two hundred thousand or more inhabitants which adjoins a county with a population of nine hundred thousand or more inhabitants shall comply with the provisions of this subsection. If the court authorizes any city, town, or village subject to this subsection to make an annexation, the legislative body of such city, town or village shall not have the power to extend the limits of such city, town, or village by such annexation until an election is held at which the proposition for annexation is approved by a majority of the total votes cast in such city, town, or village and by a separate majority of the total votes cast in the unincorporated territory sought to be annexed; except that:

(1) In the case of a proposed annexation in any area which is contiguous to the existing city, town or village and which is within an area designated as flood plain by the Federal Emergency Management Agency and which is inhabited by no more than thirty registered voters and for which a final declaratory judgment has been granted prior to January 1, 1993, approving such annexation and where notarized affidavits expressing approval of the proposed annexation are obtained from a majority of the registered voters residing in the area to be annexed, the area may be annexed by an ordinance duly enacted by the governing body and no elections shall be required; and

(2) In the case of a proposed annexation of unincorporated territory in which no qualified electors reside, if at least a majority of the qualified electors voting on the proposition are in favor of the annexation, the city, town or village may proceed to annex the territory and no subsequent election shall be required.

­­

­

4. Except for a cause of action for deannexation under subdivision (2) of subsection 3 of this section, any action of any kind seeking to deannex from any city, town, or village any area annexed under this section, or seeking in any way to reverse, invalidate, set aside, or otherwise challenge such annexation or oust such city, town, or village from jurisdiction over such annexed area shall be brought within five years of the date of the adoption of the annexation ordinance.

(L. 1953 p. 309 § 1, A.L. 1980 H.B. 1110, A.L. 1986 H.B. 1261, A.L. 1990 H.B. 1536, A.L. 1992 S.B. 571, A.L. 1993 H.B. 566, A.L. 1994 S.B. 700 merged with S.B. 749, A.L. 1996 H.B. 1237, A.L. 1999 S.B. 160 & 82, A.L. 2013 S.B. 58)

(2005) First valid step toward annexation is proposal of an ordinance to annex. City of St. Joseph v. Village of Country Club, 163 S.W.3d 905 (Mo.banc).



Section 71.016 Annexation of noncontiguous territory, when allowed.

Effective 28 Aug 1969

Title VII CITIES, TOWNS AND VILLAGES

71.016. Annexation of noncontiguous territory, when allowed. — Whenever fifty percent or more of the area of a city, town, or village organized under the laws of this state is liable to be inundated as a result of the construction of a lake, reservoir or other body of water, and it is determined by the legislative body of the city, town, or village, that it is impracticable to annex adjacent or contiguous territory to afford the necessary additional area for the city, town, or village, the legislative body of the city, town, or village may extend its governmental authority over a new townsite in the manner provided in sections 71.016 to 71.019.

(L. 1969 p. 133 § 1)



Section 71.017 Plat of proposed area — acceptance how — election, how conducted — approval by voters, effect of.

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

71.017. Plat of proposed area — acceptance how — election, how conducted — approval by voters, effect of. — 1. The owners of a tract of land not more than ten miles distant from the nearest limits of the city, town, or village, or within such greater distance as may be reasonable under the circumstances in order to secure the most desirable site, may present to the legislative body of the city, town, or village a plat containing the same information as is required by the laws of this state to be contained in a plat of an original townsite. The legislative body shall examine the plat, and may require such amendments, changes, additions, or withdrawals therefrom as it deems necessary, and if the legislative body finds that the area contained in the plat is a suitable and desirable site to which the city, town, or village should be moved, it shall pass an ordinance declaring the acceptance of the plat, and shall submit to the voters of the city, town, or village, the question of whether the territory comprised within the plat shall be annexed. The requirements of section 71.015 shall not apply to an annexation under the provisions of sections 71.016 to 71.019.

2. If the annexation of the territory comprised within such plat is approved by a majority of the voters of the city, town, or village voting on the question the legislative body shall so declare by resolution, and shall cause a copy of its resolution and the original plat to be filed for record in the office of the county clerk. If part or all of the territory comprised within the plat lies in a county other than that in which the existing territory of the city, town, or village lies, the resolution and the plat shall be recorded in each county. Upon the date of the filing of the resolution and the plat, the territory comprised within the plat shall be annexed to and shall form a part of the city, town, or village.

(L. 1969 p. 133 §§ 2, 3, A.L. 1978 H.B. 971)



Section 71.018 Exclusion of prior area from jurisdiction, when.

Effective 28 Aug 1969

Title VII CITIES, TOWNS AND VILLAGES

71.018. Exclusion of prior area from jurisdiction, when. — Whenever any city, town, or village has annexed a new site under the provisions of sections 71.016 to 71.019, the legislative body of the city, town, or village may exclude from its boundaries any portion or portions of the territory embraced within its limits as they existed prior to the annexation of the new site whenever by reason of inundation, disoccupation or any other cause whatsoever, the retention thereof within the limits of the city, town, or village ceases to be desirable for the public interest and for the interest of the inhabitants thereof and of the owners of such land. Until such exclusion, all portions of the original territory of the city, town, or village shall continue within its limits and shall be subject to its governmental authority. Proceedings for such exclusion of territory shall be in accordance with the general laws of this state.

(L. 1969 p. 133 § 4)



Section 71.019 Condemnation authorized — bonds, how issued — cooperation authorized.

Effective 28 Aug 1969

Title VII CITIES, TOWNS AND VILLAGES

71.019. Condemnation authorized — bonds, how issued — cooperation authorized. — Any city, town, or village annexing a townsite under the provisions of sections 71.016 to 71.019, through its legislative body, may:

(1) Provide by ordinance for the acquisition of the property so annexed and platted, through the exercise of the right of condemnation in the manner provided by law, or by negotiated purchases or in any other lawful manner;

(2) Provide for the reimbursement of owners of such acquired property through the issuance of bonds in the manner provided by law, and may hold any necessary bond election together with the election provided in section 71.017, or through the encumbrance of such acquired property or in any other lawful manner;

(3) Provide for the administration of the annexed or acquired property, including the authority to zone and other similar and usual powers for regulating use and development of realty and in the case of acquired property the power to provide for and regulate the sale of lots and excess property and to enact such ordinances as will facilitate the orderly and equitable relocation of the city, town, or village;

(4) Act in concert with, cooperate with, or deal with, any private person, agency, nonprofit corporation, governmental body or agency or other appropriate entity in the accomplishment of such ends.

(L. 1969 p. 133 § 5)



Section 71.020 Changing name of town.

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

71.020. Changing name of town. — Whenever a petition, signed by the voters of any city, incorporated town or incorporated village of this state, equal in number to one-half of those who voted for the officers therein at the last election, shall be presented to the corporate authorities of such city, town or village, praying that the name of such city, town or village may be changed, it shall be lawful for such corporate authorities to make such change in the manner herein provided.

(RSMo 1939 § 7322, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 7171; 1919 § 8620; 1909 § 9508



Section 71.030 Proceedings before presentation of petition to change name.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

71.030. Proceedings before presentation of petition to change name. — Previous to the presentation of the petition mentioned in section 71.020, the name proposed to be given to such city, town or village shall be filed in the office of the secretary of state, to be there retained for the period of at least sixty days, and, upon application, the secretary of state shall, at any time after the filing of such name, grant a certificate, stating that such name has not been given to any other city, incorporated town or incorporated village or municipality of this state, if such be the fact; but if such name has been adopted by any other city, town or village or municipality, the secretary of state shall so notify the party or parties making such application, in which case another name shall be filed in his office, which name shall likewise remain for the period of sixty days, and no petition shall be acted upon by said corporate authorities unless accompanied by the certificate of the secretary of state, setting forth that such name has not been adopted elsewhere in this state.

(RSMo 1939 § 7323)

Prior revisions: 1929 § 7172; 1919 § 8621; 1909 § 9509



Section 71.040 Duty of the secretary of state.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

71.040. Duty of the secretary of state. — The secretary of state shall, as soon as practicable after the passage of this law, communicate with the county clerks in each county in this state, and ascertain the names of all cities, towns, villages or other municipal corporations therein, and arrange such names in alphabetical order for convenient reference. Such lists of names shall be kept filed in his office, and shall be changed whenever a change of name shall be effected under the provisions of this chapter.

(RSMo 1939 § 7324)

Prior revisions: 1929 § 7173; 1919 § 8622; 1909 § 9510



Section 71.050 Petition to change name — consideration — notice.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

71.050. Petition to change name — consideration — notice. — At any meeting of the corporate authorities of any city, incorporated town or incorporated village, after the presentation of the petition herein provided, such corporate authorities shall fix the time when such petition shall be considered, and order notice of the presentation thereof to be given by publishing such notice for three consecutive weeks in some newspaper having a general circulation in such city, town or village; such notice shall state that a change of name of such city, town or village has been prayed for, and the time when action on said petition shall be had, at which time remonstrances, if any, will be heard.

(RSMo 1939 § 7325)

Prior revisions: 1929 § 7174; 1919 § 8623; 1909 § 9511



Section 71.060 Order to change name.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

71.060. Order to change name. — At the time fixed in the notice provided for in section 71.050, or if, from any cause, action thereon is not taken, such petition praying for change of name shall be, with all remonstrances, heard at any subsequent meeting of such corporate authorities; and when said authorities have heard such petitions and remonstrances, and are satisfied such change of name is necessary or proper, they shall thereupon make an order changing the name of such city, town or village, and adopting the name prayed for in such petition.

(RSMo 1939 § 7326)

Prior revisions: 1929 § 7175; 1919 § 8624; 1909 § 9512



Section 71.070 Order to change name — duty of secretary of state — duty of courts.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

71.070. Order to change name — duty of secretary of state — duty of courts. — If said change of name is made, said corporate authorities shall cause a copy of the order making such change to be filed in the office of the secretary of state, who shall thereupon make known the facts of such change by publication in some newspaper of the county in which such city, town or village is situated, and also in some newspaper in the City of St. Louis; and all the courts of this state shall take judicial notice of the change there made.

(RSMo 1939 § 7327)

Prior revisions: 1929 § 7176; 1919 § 8625; 1909 § 9513



Section 71.080 Change not to affect rights accrued.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

71.080. Change not to affect rights accrued. — Nothing in sections 71.020 to 71.080 shall affect the rights or privileges of such city, town or village, or those of any person, as the same existed before such change of name. And all proceedings pending in any court or place, in favor of or against said city, town or village, may be continued to final consummation under the name in which the same was commenced.

(RSMo 1939 § 7328)

Prior revisions: 1929 § 7177; 1919 § 8626; 1909 § 9514



Section 71.090 Unincorporated town or village — change of name.

Effective 02 Jan 1979, see footnote

Title VII CITIES, TOWNS AND VILLAGES

71.090. Unincorporated town or village — change of name. — When the plat of any unincorporated town or village shall be placed upon record in any county of this state, the circuit court of said county shall have power to change the name of such unincorporated town or village, upon a petition of a majority of the legal voters residing within the limits of such town or village; provided, notice of the proposed change of name shall be filed in the office of the secretary of state, as provided in section 71.030.

(RSMo 1939 § 7329, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 7178; 1919 § 8627; 1909 § 9515

Effective 1-2-79



Section 71.100 May sell and convey commons.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

71.100. May sell and convey commons. — Where any city, town or village in this state hath a common annexed to it, the trustees or body corporate of said city, town or village shall have authority to sell or convey, by deed in fee simple, all the common annexed to said city, town or village.

(RSMo 1939 § 7361)

Prior revisions: 1929 § 7210; 1919 § 8649; 1909 § 9537



Section 71.110 Sale of commons — ordinances authorized.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

71.110. Sale of commons — ordinances authorized. — The trustees, or body corporate, of said city, town or village, is hereby given full power and authority to pass any laws, bylaws, ordinance or other necessary provisions regulating and effecting the sale of said commons, or to perform, or cause to be performed, all acts that are, or may become, necessary to carry into full effect the sale of said commons by said city, town or village.

(RSMo 1939 § 7362)

Prior revisions: 1929 § 7311; 1919 § 8650; 1909 § 9538



Section 71.120 Property held in trust.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

71.120. Property held in trust. — Whenever any property, real or personal, is held by any municipal corporation in a fiduciary capacity, the circuit court shall have jurisdiction, upon proceedings instituted in the name of the attorney general or prosecuting attorney, to inquire into any breaches of trust, fraud or negligence, and to administer the proper relief.

(RSMo 1939 § 7314)

Prior revisions: 1929 § 7163; 1919 § 8612; 1909 § 9500



Section 71.130 Breach of trust — proceedings.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

71.130. Breach of trust — proceedings. — Such proceedings shall be conducted as near as may be in conformity with the law regulating practice in civil cases.

(RSMo 1939 § 7315)

Prior revisions: 1929 § 7164; 1919 § 8613; 1909 § 9501



Section 71.140 Purchase of Missouri products.

Effective 28 Aug 1949

Title VII CITIES, TOWNS AND VILLAGES

71.140. Purchase of Missouri products. — Every commission, board, committee, officer or other governing body of any city or town shall purchase and use only those materials, products, supplies, provisions and other needed articles produced, manufactured, compounded, made or grown within the state of Missouri, when they are found in marketable quantities in the state and are of a quality suited to the purpose intended and can be secured without additional cost over foreign products or products of other states; provided, however, that quality and fitness of articles shall be considered in purchasing or letting contracts for articles herein mentioned.

(RSMo 1939 § 14616, A. 1949 H.B. 2023)

Prior revision: 1929 § 13320



Section 71.150 Property qualifications for officers not required.

Effective 28 Aug 1949

Title VII CITIES, TOWNS AND VILLAGES

71.150. Property qualifications for officers not required. — No property qualification shall be required of any person to render him eligible to any office in any city or incorporated town.

(RSMo 1939 § 7290, A. 1949 H.B. 2023)

Prior revisions: 1929 § 7139; 1919 § 8588; 1909 § 9476



Section 71.160 Special census — qualifications and oath of supervisor.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

71.160. Special census — qualifications and oath of supervisor. — Whenever the council of any incorporated city or town in this state shall be of the opinion that there has been a substantial increase or decrease in the population of such city or town since the last preceding census of such city or town, taken under the authority of the state, or of the United States, said council may, by resolution, declare that it is deemed advisable and necessary that a special census be taken in said city or town, and request the governor to order a special census to be taken therein. Upon such a resolution being passed by the council of any incorporated city or town and a certified copy thereof, certified to by the city clerk of such city or town, being presented to the governor, the governor shall order a special census to be taken in such city or town and shall immediately appoint a census supervisor, who shall be a resident in and qualified voter of such city or town, to supervise the taking of such special census. Such supervisor shall subscribe to an oath that he will faithfully discharge the duties of such office and cause a true and correct census of the population of such city to be taken, according to his best ability, which oath shall be filed with the secretary of state.

(RSMo 1939 § 7408)

Prior revision: 1929 § 7256

(1971) The revenue from the cigarette tax authorized by section 66.340, RSMo, is to be allocated among the unincorporated and the incorporated areas of the county on the basis of decennial census population figures and not on the basis of population figures shown by special municipal census taken pursuant to this section. City of Bridgeton v. Gilstrap (Mo.), 463 S.W.2d 908.



Section 71.170 Special census — enumerators — results certified.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

71.170. Special census — enumerators — results certified. — Upon qualifying in the manner prescribed in section 71.160, the census supervisor shall appoint such enumerators as may be necessary to assist in taking such census, each of whom shall take the same oath as heretofore prescribed for such supervisor, before some officer authorized to administer oaths. Such supervisor and enumerators shall immediately proceed to take a census of such city or town, for the sole purpose of determining the population of such city or town, and no other information shall be taken by such supervisor and enumerators. Upon the completion of such census, the supervisor shall certify the result thereof to the secretary of state, and, from and after the date of the filing of such certificate with the secretary of state, the population of such city or town, as given in such certificate of the supervisor, shall be the legal census and population of such city or town, for all purposes whatsoever, under the constitution and laws of the state.

(RSMo 1939 § 7409)

Prior revision: 1929 § 7257



Section 71.180 Special census — compensation, supervisor and enumerators.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

71.180. Special census — compensation, supervisor and enumerators. — The census supervisor and enumerators provided for in the preceding sections shall receive such compensation as may be designated by the governor for their services; provided, that the compensation of the supervisor shall not exceed seven dollars and fifty cents for each day actually spent in the performance of his duties as such supervisor, and the compensation of the enumerators shall not exceed five dollars each for each day actually spent in the performance of their duties as enumerators. The compensation of the supervisor and enumerators and all other expenses of such census shall be paid by the city in which such census is taken.

(RSMo 1939 § 7410)

Prior revision: 1929 § 7258



Section 71.185 Tort liability for governmental acts, insurance, trial.

Effective 28 Aug 1959

Title VII CITIES, TOWNS AND VILLAGES

71.185. Tort liability for governmental acts, insurance, trial. — 1. Any municipality engaged in the exercise of governmental functions may carry liability insurance and pay the premiums therefor to insure such municipality and their employees against claims or causes of action for property damage or personal injuries, including death, caused while in the exercise of the governmental functions, and shall be liable as in other cases of torts for property damage and personal injuries including death suffered by third persons while the municipality is engaged in the exercise of the governmental functions to the extent of the insurance so carried.

2. In all suits brought against the municipality for tort damages suffered by anyone while the municipality is engaged in the exercise of governmental functions, it shall be unlawful for the amount of insurance so carried to be shown in evidence, but the court shall be informed thereof and shall reduce any verdict rendered by a jury for an amount in excess of such insurance to the amount of the insurance coverage for the claim.

(L. 1959 S.B. 346 §§ 1, 2)

(1977) Statutes which contain disclaimer provisions that they shall not be construed as waiver of sovereign immunity show desirability of providing relief rather than legislative expression favoring retention of sovereign immunity. Jones v. State Highway Commission (Mo.), 557 S.W.2d 225.

(1979) A school district is not a “municipality” for purposes of statute which waives the sovereign immunity of a municipality for torts committed while exercising a governmental function if and to the extent the municipality carries liability insurance. Beiser v. Parkway School District (Mo.), 589 S.W.2d 277.

(1985) Held, for purposes of section 71.185, RSMo, the St. Louis Housing Authority is not a “municipality”. State ex rel. St. Louis Housing Authority v. Gaertner, 695 S.W.2d 460.

(1987) The operation and supervision of a police department does constitute a governmental function and city may be liable to the extent of liability insurance purchased for the alleged negligent acts of police officers. Nelson v. City of Chester, Ill., 733 S.W.2d 28 (Mo.App.).



Section 71.195 Security guards, license or permit issued by a municipality valid in any municipality in St. Charles County, definition.

Effective 28 Aug 1997

Title VII CITIES, TOWNS AND VILLAGES

71.195. Security guards, license or permit issued by a municipality valid in any municipality in St. Charles County, definition. — 1. Any license or permit issued by a municipality to a person in order for such person to seek, obtain or maintain employment as a security guard shall be valid in any municipality within a charter county with a population not exceeding three hundred thousand adjoining another first class charter county, or by reciprocal agreement between the municipalities in any other county.

2. For the purposes of this section, the term "security guard" is defined as any person who is not authorized to carry a firearm and who is paid to protect the person or property of another, but shall not include law enforcement officers or any other public official or employee.

(L. 1997 H.B. 756 § 1)



Section 71.200 Police force, appointment of men and women.

Effective 28 Aug 1983

Title VII CITIES, TOWNS AND VILLAGES

71.200. Police force, appointment of men and women. — All cities in this state shall have power to appoint both men and women as members of the police force and to prescribe their duties and provide for their compensation.

(RSMo 1939 § 7427, A.L. 1983 H.B. 97)

Prior revisions: 1929 § 7274; 1919 § 8696



Section 71.205 Pensioning of city employees — financing by municipal utility (cities 40,000 to 450,000).

Effective 28 Aug 1983

Title VII CITIES, TOWNS AND VILLAGES

71.205. Pensioning of city employees — financing by municipal utility (cities 40,000 to 450,000). — 1. Any city of this state that now has or may hereafter have a population of more than forty thousand inhabitants and less than four hundred and fifty thousand is authorized to provide by ordinance or otherwise for the pensioning of its municipal employees and the surviving spouses and children of deceased employees and to appropriate and utilize its municipal revenues and other available funds for these purposes.

2. Any city authorized to provide for the pensioning of its municipal employees and the surviving spouses and children of deceased employees in accordance with subsection 1 may include within the provisions of any pension plan adopted the employees of any municipally owned or operated public utility, or may authorize by ordinance or otherwise a separate plan for the pensioning of the employees and the surviving spouses and children of deceased employees of any such municipally owned public utility. Any pension plan adopted covering the employees and the surviving spouses and children of the deceased employees of a municipally owned or operated public utility may provide that the pensions to such employees and their surviving spouses and children be paid from the funds and revenues of the municipally owned public utility. If the employees of any such municipally owned public utility are included in a plan covering all of the city's municipal employees, then the plan may provide a pro rata share of the cost of administering the pension plan shall be borne by funds and revenues of the municipal utility, and if a separate plan is provided covering just the employees and the surviving spouses and children of deceased employees of the municipal utility, then the plan may provide the cost of administering the plan be paid solely from funds and revenue of the municipal utility.

(L. 1959 H.B. 205 §§ 1, 2, A.L. 1965 p. 190, A.L. 1983 H.B. 571)

CROSS REFERENCE:

Multinational banks, securities and obligations of, investment in, when, 409.950



Section 71.207 Benefits from pension plan exempt from state taxes, execution, garnishment, attachment, and are unassignable, exception.

Effective 28 Aug 1988

Title VII CITIES, TOWNS AND VILLAGES

71.207. Benefits from pension plan exempt from state taxes, execution, garnishment, attachment, and are unassignable, exception. — Whenever any municipality has established pension plans for the pensioning of the salaried employees of such city and the surviving spouses and minor children of deceased employees, the right of any person to a benefit, any other right accrued or accruing to any person under the provisions of such pension plan and the funds created under such pension plan are exempt from any tax of the state of Missouri and are not subject to execution, garnishment, attachment or any other process whatsoever and are unassignable unless specifically so provided in such plan.

(L. 1972 H.B. 1065 § 1, A.L. 1983 H.B. 571, A.L. 1988 H.B. 924 & 1243)



Section 71.220 City prisoners, labor on public works — fines payable in installments.

Effective 28 Aug 2011

Title VII CITIES, TOWNS AND VILLAGES

71.220. City prisoners, labor on public works — fines payable in installments. — 1. The various cities, towns and villages in this state, whether organized under special charter or under the general laws of the state, are hereby authorized and empowered to, by ordinance, cause all persons who have been convicted and sentenced by the court having jurisdiction, for violation of ordinance of such city, town or village, whether the punishment be by fine or imprisonment, or by both, to be put to work and perform labor on the public streets, highways and alleys or other public works or buildings of such city, town or village, for such purposes as such city, town or village may deem necessary. And the marshal, constable, street commissioner, or other proper officer of such city, town or village shall have power and be authorized and required to have or cause all such prisoners as may be directed by the mayor, or other chief officer of such city, town or village, to work out the full number of days for which they may have been sentenced, at breaking rock, or at working upon such public streets, highways or alleys or other public works or buildings of such city, town or village as may have been designated. And if the punishment is by fine, and the fine be not paid, then for a portion of such judgment that is equal to the greater of the actual daily cost of incarcerating the prisoner or the amount the municipality is reimbursed by the state for incarcerating the prisoner, the prisoner shall work one day. And it shall be deemed a part of the judgment and sentence of the court that such prisoner may be worked as herein provided.

2. When a fine is assessed for violation of an ordinance, it shall be within the discretion of the judge, or other official, assessing the fine to provide for the payment of the fine on an installment basis under such terms and conditions as he may deem appropriate.

(RSMo 1939 § 7359, A.L. 1971 S.B. 227, A.L. 1978 H.B. 1634, A.L. 2011 H.B. 38)

Prior revisions: 1929 § 7208; 1919 § 8648; 1909 § 9536



Section 71.230 Unimproved additions, how vacated.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

71.230. Unimproved additions, how vacated. — If any person shall lay off an addition to any town or city which he does not improve, and shall be the legal owner of all lots contained in such addition, such person, or any other person who shall become the legal owner thereof, shall have such addition or any part thereof vacated by applying to the county commission of the proper county, after notice as provided in section 71.240 and proof of ownership of such lots, but such act of vacation shall have no force or effect until a certificate thereof be made out by the clerk of the said commission and filed for record in the recorder's office of said county.

(RSMo 1939 § 7319)

Prior revisions: 1929 § 7168; 1919 § 8617; 1909 § 9505



Section 71.250 Duty of county commission — procedure.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

71.250. Duty of county commission — procedure. — If no opposition be made to such petition, the county commission may vacate the same, with such restrictions as they may deem for the public good; but if opposition be made, such application shall continue until the next term of the commission, when, if the objector consent to such vacation, or if two-thirds of all the real estate holders of the town or city petition therefor, the commission may grant the prayer of the petition. The part so vacated, if it be a lot, shall vest in him who may have the title thereof, according to law; and if the same be a street or alley, the same shall be attached to the ground bordering on such street or alley, and all title thereto shall vest in the person owning the property on each side thereof in equal proportions, according to the length or breadth of such ground, as the same may border on such street or alley; and whenever a public square or common shall be vacated, the property thereof shall be disposed of in such manner as the proper authorities of said town or city may direct.

(RSMo 1939 § 7317)

Prior revisions: 1929 § 7166; 1919 § 8615; 1909 § 9503



Section 71.260 What consent necessary.

Effective 02 Jan 1979, see footnote

Title VII CITIES, TOWNS AND VILLAGES

71.260. What consent necessary. — But no such vacation of a street or alley shall take place, unless the consent of the persons owning two-thirds of the property immediately adjoining thereto be obtained therefor in writing, which consent shall be acknowledged before some circuit or associate circuit judge and filed for record in the recorder's office in said county.

(RSMo 1939 § 7318, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 7167; 1919 § 8616; 1909 § 9504

Effective 1-02-79



Section 71.270 Streets, easements and commons in subdivision outside limits — petition — notice.

Effective 28 Aug 1999

Title VII CITIES, TOWNS AND VILLAGES

71.270. Streets, easements and commons in subdivision outside limits — petition — notice. — 1. Whenever a tract or parcel of land, being outside the limits of any incorporated town, village or city shall have been subdivided and streets, avenues, roads, alleys, public easements, public square or common marked on the recorded plat of said subdivision, the county commission of the county in which the subdivision is located may vacate the streets, alleys, roads, public easements, public square or common or part of either upon petition of the owner or owners of the ground lying on both sides of or fronting on the street, avenue, road, alley, public easement, public square or common, or part of such street, avenue, road, alley, public easement, public square or common, proposed to be vacated.

2. No such vacation shall be ordered until proof shall be made to the commission of the publication in a newspaper published in the county or of written or printed notices posted in five public places in the county, at least fifteen days prior to the term of the commission at which such petition shall be presented, that application would be made at that term of the commission for the vacation of the street, avenue, road, alley, public easement, public square or common, or part thereof, as described in the petition. Such notice shall state distinctly the nature of the petition, when it is to be made, and what street, avenue, road, alley, public easement, public square or common or part of such street, avenue, road, alley, public easement, public square or common, is proposed to be vacated. Utility providers which provide service in the area of the street, avenue, road, alley, public easement, public square or common, or any part of such street, avenue, road, alley, public easement, public square or common, sought to be vacated shall be notified of the petition by the proponent of the petition.

3. If no person interested in such subdivision shall appear and show cause to the commission why the vacation should not be made, the commission may make the order for the vacation as requested in the petition.

4. In the event that the commission orders the requested vacation, such order shall be filed with the office of the county recorder of deeds.

(RSMo 1939 § 7320, A.L. 1957 p. 276, A.L. 1999 H.B. 779)

Prior revisions: 1929 § 7169; 1919 § 8618; 1909 § 9506

(1961) Street in unincorporated area dedicated under section 445.070 would not be deemed abandoned under section 228.190 by nonuser but could only be vacated in accordance with section 71.270. Winschel v. County of St. Louis (Mo.), 352 S.W.2d 652.



Section 71.275 Annexation of contiguous land with a research, development, or office park project, procedure.

Effective 25 May 2010, see footnote

Title VII CITIES, TOWNS AND VILLAGES

71.275. Annexation of contiguous land with a research, development, or office park project, procedure. — Notwithstanding any other provision of this chapter to the contrary, if the governing body of any municipality finds it in the public interest that a parcel of land within a research, development, or office park project established under section 172.273, that is contiguous and compact to the existing corporate limits of the municipality and located in an unincorporated area of the county, should be located in the municipality, such municipality may annex such parcel, provided that the municipality obtains written consent of all the property owners located within the unincorporated area of such parcel.

(L. 2010 H.B. 1806 merged with S.B. 942)

Effective 5-25-10 (H.B. 1806); 8-28-10 (S.B. 942)



Section 71.280 Section 71.270 not applicable to state or county road.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

71.280. Section 71.270 not applicable to state or county road. — The provisions of section 71.270 shall not apply to any state or county road established and opened prior to the filing of the plat of a subdivision; but such road, when marked on the plat, may be vacated by the county commission when it shall no longer be used and maintained as a state or county road, and the same, when vacated, shall vest in the person who may have the legal title thereof.

(RSMo 1939 § 7321)

Prior revisions: 1929 § 7170; 1919 § 8619; 1909 § 9507



Section 71.283 Residency for officers in certain villages, exceptions, appointed officers — acts prohibited for officers.

Effective 28 Aug 1994

Title VII CITIES, TOWNS AND VILLAGES

71.283. Residency for officers in certain villages, exceptions, appointed officers — acts prohibited for officers. — All officers elected to offices or appointed to fill a vacancy in any elective office in any village in any county of the first classification having a population of over nine hundred thousand shall be voters under the laws and constitution of this state and the ordinances of the village, except that appointed officers need not be voters of the village. No person shall be elected or appointed to any office who shall at the time be in arrears for any unpaid village taxes, or forfeiture or defalcation in office. All officers, except appointed officers, shall be residents of the village.

(L. 1993 S.B. 31, A.L. 1994 S.B. 517)



Section 71.285 Weeds or trash, city may cause removal and issue tax bill, when — certain cities may order abatement and remove weeds or trash, when — section not to apply to certain cities, when — city official may order abatement in certain cities — removal of weeds or trash, costs.

Effective 28 Aug 2013

Title VII CITIES, TOWNS AND VILLAGES

71.285. Weeds or trash, city may cause removal and issue tax bill, when — certain cities may order abatement and remove weeds or trash, when — section not to apply to certain cities, when — city official may order abatement in certain cities — removal of weeds or trash, costs. — 1. Whenever weeds or trash, in violation of an ordinance, are allowed to grow or accumulate, as the case may be, on any part of any lot or ground within any city, town or village in this state, the owner of the ground, or in case of joint tenancy, tenancy by entireties or tenancy in common, each owner thereof, shall be liable. The marshal or other city official as designated in such ordinance shall give a hearing after ten days' notice thereof, either personally or by United States mail to the owner or owners, or the owner's agents, or by posting such notice on the premises; thereupon, the marshal or other designated city official may declare the weeds or trash to be a nuisance and order the same to be abated within five days; and in case the weeds or trash are not removed within the five days, the marshal or other designated city official shall have the weeds or trash removed, and shall certify the costs of same to the city clerk, who shall cause a special tax bill therefor against the property to be prepared and to be collected by the collector, with other taxes assessed against the property; and the tax bill from the date of its issuance shall be a first lien on the property until paid and shall be prima facie evidence of the recitals therein and of its validity, and no mere clerical error or informality in the same, or in the proceedings leading up to the issuance, shall be a defense thereto. Each special tax bill shall be issued by the city clerk and delivered to the collector on or before the first day of June of each year. Such tax bills if not paid when due shall bear interest at the rate of eight percent per annum. Notwithstanding the time limitations of this section, any city, town or village located in a county of the first classification may hold the hearing provided in this section four days after notice is sent or posted, and may order at the hearing that the weeds or trash shall be abated within five business days after the hearing and if such weeds or trash are not removed within five business days after the hearing, the order shall allow the city to immediately remove the weeds or trash pursuant to this section. Except for lands owned by a public utility, rights-of-way, and easements appurtenant or incidental to lands controlled by any railroad, the department of transportation, the department of natural resources or the department of conservation, the provisions of this subsection shall not apply to any city with a population of at least seventy thousand inhabitants which is located in a county of the first classification with a population of less than one hundred thousand inhabitants which adjoins a county with a population of less than one hundred thousand inhabitants that contains part of a city with a population of three hundred fifty thousand or more inhabitants, any city with a population of one hundred thousand or more inhabitants which is located within a county of the first classification that adjoins no other county of the first classification, or any city, town or village located within a county of the first classification with a charter form of government with a population of nine hundred thousand or more inhabitants, or any city with a population of three hundred fifty thousand or more inhabitants which is located in more than one county, or the City of St. Louis, where such city, town or village establishes its own procedures for abatement of weeds or trash, and such city may charge its costs of collecting the tax bill, including attorney fees, in the event a lawsuit is required to enforce a tax bill.

2. Except as provided in subsection 3 of this section, if weeds are allowed to grow, or if trash is allowed to accumulate, on the same property in violation of an ordinance more than once during the same growing season in the case of weeds, or more than once during a calendar year in the case of trash, in any city with a population of three hundred fifty thousand or more inhabitants which is located in more than one county, in the City of St. Louis, in any city, town or village located in a county of the first classification with a charter form of government with a population of nine hundred thousand or more inhabitants, in any fourth class city located in a county of the first classification with a charter form of government and a population of less than three hundred thousand, or in any home rule city with more than one hundred thirteen thousand two hundred but less than one hundred thirteen thousand three hundred inhabitants located in a county with a charter form of government and with more than six hundred thousand but less than seven hundred thousand inhabitants, the marshal or other designated city official may order that the weeds or trash be abated within five business days after notice is sent to or posted on the property. In case the weeds or trash are not removed within the five days, the marshal or other designated city official may have the weeds or trash removed and the cost of the same shall be billed in the manner described in subsection 1 of this section.

3. If weeds are allowed to grow, or if trash is allowed to accumulate, on the same property in violation of an ordinance more than once during the same growing season in the case of weeds, or more than once during a calendar year in the case of trash, in any city with a population of three hundred fifty thousand or more inhabitants which is located in more than one county, in the City of St. Louis, in any city, town or village located in a county of the first classification with a charter form of government with a population of nine hundred thousand or more inhabitants, in any fourth class city located in a county of the first classification with a charter form of government and a population of less than three hundred thousand, in any home rule city with more than one hundred thirteen thousand two hundred but less than one hundred thirteen thousand three hundred inhabitants located in a county with a charter form of government and with more than six hundred thousand but less than seven hundred thousand inhabitants, in any third class city with a population of at least ten thousand inhabitants but less than fifteen thousand inhabitants with the greater part of the population located in a county of the first classification, in any city of the third classification with more than sixteen thousand nine hundred but less than seventeen thousand inhabitants, in any city of the third classification with more than eight thousand but fewer than nine thousand inhabitants, in any city of the fourth classification with more than eight thousand but fewer than nine thousand inhabitants and located in any county of the third classification without a township form of government and with more than eighteen thousand but fewer than twenty thousand inhabitants, or in any city of the third classification with more than fifteen thousand but fewer than seventeen thousand inhabitants and located in any county of the first classification with more than sixty-five thousand but fewer than seventy-five thousand inhabitants, the marshal or other designated official may, without further notification, have the weeds or trash removed and the cost of the same shall be billed in the manner described in subsection 1 of this section. The provisions of subsection 2 and this subsection do not apply to lands owned by a public utility and lands, rights-of-way, and easements appurtenant or incidental to lands controlled by any railroad.

4. The provisions of this section shall not apply to any city with a population of one hundred thousand or more inhabitants which is located within a county of the first classification that adjoins no other county of the first classification where such city establishes its own procedures for abatement of weeds or trash, and such city may charge its costs of collecting the tax bill, including attorney fees, in the event a lawsuit is required to enforce a tax bill.

(L. 1971 H.B. 162, A.L. 1990 H.B. 1390, A.L. 1993 H.B. 333 merged with S.B. 221, A.L. 2000 S.B. 894, A.L. 2001 H.B. 410 merged with S.B. 345, A.L. 2002 S.B. 1086 & 1126, A.L. 2004 H.B. 947, A.L. 2013 S.B. 23 merged with S.B. 58)

CROSS REFERENCE:

Weed abatement, procedure, notice, cities, towns or villages and certain counties, 67.398



Section 71.286 Display of the United States flag, political subdivisions not to regulate.

Effective 28 Aug 2002

Title VII CITIES, TOWNS AND VILLAGES

71.286. Display of the United States flag, political subdivisions not to regulate. — Notwithstanding any other provision of the law to the contrary, no state law, city, town or village ordinance shall regulate the exhibition of a properly displayed United States flag. For the purposes of this section, the term "properly displayed" shall mean that the flag contains no additional design or embellishment and is displayed consistent with the provisions of Title 4 U.S.C. Sections 1-10, pursuant to the normally accepted guidelines for the display of the United States flag.

(L. 2002 S.B. 918)



Section 71.287 Water usage, voluntary reports to division of geology and land survey, contents — city complying may charge fee on tax bill for improvements.

Effective 28 Aug 1983

Title VII CITIES, TOWNS AND VILLAGES

71.287. Water usage, voluntary reports to division of geology and land survey, contents — city complying may charge fee on tax bill for improvements. — 1. Any city, town, or village in this state may make an annual voluntary report to the division on the water usage of the residents of such city, town, or village. Such report shall show:

(1) The name and location of the city, town, or village;

(2) The location, nature and type of the water source supplying the city, town, or village;

(3) The amount in gallons of water used by residents of the city, town, or village on a monthly and yearly basis, either actual usage or estimated usage;

(4) Anticipated water usage during the year next succeeding the date of the report.

2. Any city, town, or village in this state which makes voluntary reports as provided in this section may charge as a fee on any tax bill issued by it for improvements pursuant to section 88.812 or 88.816 a percentage of the tax bill which when added to the rate of interest permitted under section 88.812 or 88.816 will result in a figure which would be equal to an annual interest rate at the market rate as defined in section 408.030.

(L. 1983 H.B. 271 § 9)



Section 71.288 Restrictions on outdoor advertising — fee.

Effective 28 Aug 1998

Title VII CITIES, TOWNS AND VILLAGES

71.288. Restrictions on outdoor advertising — fee. — 1. Any city or county shall have the authority to adopt regulations with respect to outdoor advertising that are more restrictive than the height, size, lighting and spacing provisions of sections 226.500 to 226.600.

2. No city or county shall have the authority to impose a fee of more than five hundred dollars for the initial inspection of an outdoor advertising structure, nor may the city or county impose a business tax on an outdoor advertising structure of more than two percent of the gross annual revenue produced by the outdoor advertising structure within that city or county.

(L. 1997 H.B. 831 § 1, A.L. 1998 H.B. 1681 & 1342 merged with S.B. 883)

(2000) Bill enacting section met constitutional requirements of single subject and clear title. C.C. Dillon Co. v. City of Eureka, 12 S.W.3d 322 (Mo.banc).



Section 71.290 Public improvement — state or federal aid — procedures.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

71.290. Public improvement — state or federal aid — procedures. — Whenever any city, town, village, county, special road district, sewer district or drainage district or other improvement district by its charter or by the laws of this state applicable thereto is now or shall hereafter be empowered to construct any public improvement, such city, town, village, county or district shall have power to pay for the labor and materials or any portion of both or either out of its general revenue, and to accept, use, and apply in whole or in part payment for the same any grant from the state or the government of the United States or any agency of either, and such city, town, village, county or district shall have power to accept a grant or assistance of labor for such improvement or portion thereof furnished by those employed by any state or federal agency for making such improvement, subject to the conditions, if any, imposed by such agency of the state or federal government. The balance of the cost of such improvement not paid out by the general revenue of such city, town, village, county or district, or not paid out of any grant of funds, or not represented by the furnishing of labor and materials by the state or United States government or any agency thereof, shall be levied as a special tax against the same property and in the same proportion upon which the whole of the cost of such improvement would have been levied as now provided by the charter of any such city, town, village, county or district, or the present laws of this state applicable thereto, except for such payment or grant. The proceedings in each instance providing for the construction of such improvements from their initiation to the awarding of the contract to the successful bidder and the rights and privileges of citizens and of each property owner affected thereby shall be the same as that now provided by the charter and law governing such city, town, village, county or district where the entire cost of such improvement is to be paid for in special tax bills or special assessments against property; provided, however, that the plans, specifications and the estimate of cost for such improvement now required to be prepared and filed according to law shall specify what portion of the material and labor or either it is estimated will be assessed against benefitted property. In letting contracts pursuant to this section the awarding authority shall require bidders to separately state the amount bid on that portion of such improvement for which payment is to be made by special tax bills or benefit assessments. Where any portion of the labor and materials on any such improvement shall be furnished in kind by the state or the United States government or any bureau or agency thereof in lieu of a cash grant the proceedings shall so state and bids shall be required only for the balance of the labor and materials and the contract shall be awarded to the lowest and best bidder or lowest responsible bidder on the balance of said labor and materials.

(RSMo 1939 § 7403)

CROSS REFERENCE:

Public improvement defined for purposes of this section, 246.271



Section 71.300 Courthouses and jails — erection and maintenance.

Effective 28 Aug 1945

Title VII CITIES, TOWNS AND VILLAGES

71.300. Courthouses and jails — erection and maintenance. — All county seats or other cities or towns which are duly incorporated are hereby authorized upon such terms as may be agreed upon, in conjunction with their respective counties, to erect and maintain courthouses and jails in such county seats and in such other towns or cities for the joint use of such county seats or other towns or cities and the county wherein they are located; and all authority now existing under the law or that may hereafter be conferred on the counties in this state for the purpose of providing the revenue for erecting and maintaining the buildings herein provided for, may be exercised by such counties jointly with such county seats or other towns or cities; provided, that for the purposes of this section, such county seats, towns or cities shall be authorized to issue and negotiate interest-bearing bonds.

(RSMo 1939 § 13704, A.L. 1945 p. 1394)

Prior revisions: 1929 § 12045; 1919 § 9445; 1909 § 3666



Section 71.310 Armories — acquisition, maintenance.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

71.310. Armories — acquisition, maintenance. — All cities, towns, villages and counties in this state are hereby given power and authority to build or acquire, by purchase, lease, gift or otherwise, suitable armories, drill halls and headquarters, and the land necessary therefor, for such organizations of the National Guard of Missouri as may be stationed or located therein, and to provide for the maintenance and repair of the same.

(RSMo 1939 § 7364)

Prior revisions: 1929 § 7213; 1919 § 8652; 1909 § 9540



Section 71.320 Armories, not owned or leased by cities — maintenance.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

71.320. Armories, not owned or leased by cities — maintenance. — In case any organization of the National Guard of Missouri now or hereafter occupies any armory, drill hall or headquarters not owned or leased by the city, town, village or county wherein it is located, such city, town, village or county is hereby given power and authority to provide for the maintenance and repair of such armory, drill hall or headquarters.

(RSMo 1939 § 7365)

Prior revisions: 1929 § 7214; 1919 § 8653; 1909 § 9541



Section 71.330 Term maintenance defined.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

71.330. Term maintenance defined. — The term "maintenance", as used in sections 71.310 and 71.320, shall include light, water, heat, fuel, power, ice and the wages of janitors, armorers and other employees necessary for such armories, drill halls and headquarters.

(RSMo 1939 § 7366)

Prior revisions: 1929 § 7215; 1919 § 8654; 1909 § 9542



Section 71.340 Construction and repair of public roads — annual appropriation.

Effective 28 Aug 1945

Title VII CITIES, TOWNS AND VILLAGES

71.340. Construction and repair of public roads — annual appropriation. — The mayor and city council of any city or the chairman and board of trustees of any incorporated town or village shall have the power to annually appropriate and pay out of the treasury of such city or incorporated town or village a sum of money, not to exceed ten percent of the annual general revenue thereof, for the purpose of constructing, building, repairing, working, grading or macadamizing any public road, street and highway and any bridge thereon leading to and from such city or incorporated town or village; and such appropriation shall be made by ordinance and the money so appropriated shall be applied under the supervision and direction of the engineers of such city or incorporated town or village, and of the county highway engineer of the county in which such city, town or village is located, or of some competent person selected by such city, town or village and approved by the county highway engineer, who shall make a report thereof, in writing, to the mayor and city council of such city, or to the chairman and board of trustees of such incorporated town or village; but this privilege shall not extend to a greater distance than five miles from the corporate limits of such city, town or village, and shall not be construed so as to allow any obstruction to or interference with the free use of any such public road, street or highway by the public, except so far as may be necessary while such work is being done, and further shall not be construed to affect the liability of such city, town or village, which liability shall be the same as if such roads, streets and highways were inside the city limits.

(RSMo 1939 § 7312, A.L. 1945 p. 1308)

Prior revisions: 1929 § 7161; 1919 § 8610; 1909 § 9498

CROSS REFERENCE:

Township board may expend one-fourth of revenue on city streets, 65.295



Section 71.350 Parking facilities for motor vehicles, certain cities.

Effective 28 Aug 1959

Title VII CITIES, TOWNS AND VILLAGES

71.350. Parking facilities for motor vehicles, certain cities. — Any incorporated city or town in this state of not more than seven hundred thousand and not less than one thousand population, and any county in this state having a constitutional charter, may rent, lease and improve property, or acquire property by gift, purchase, exchange, or by the exercise of the power of eminent domain over unimproved property in the manner provided by law for the condemnation of land for street or road purposes in such municipality or county, except that nothing herein is construed to limit the right to the use of eminent domain in connection with improved property used for or devoted to commercial purposes; and may construct, install or equip buildings and facilities thereon for parking motor vehicles; and may own, manage, use or operate property and facilities thereon for parking motor vehicles, and make or authorize the making of a charge for the use of property and facilities for such purposes, except that the municipality or county shall not dispense or furnish or allow any lessee or occupant to dispense or furnish, upon or in connection with any property or facility acquired or operated pursuant to this section any product or service other than the parking of motor vehicles.

(L. 1945 V. I p. 392 § 7411a, A.L. 1959 H.B. 328)



Section 71.360 Parking facilities, how financed.

Effective 28 Aug 1959

Title VII CITIES, TOWNS AND VILLAGES

71.360. Parking facilities, how financed. — Any such incorporated city, town, or constitutional charter county may finance and pay for the planning, designing, acquisition, construction, equipment and improvement of property for parking motor vehicles by any one or combination of the following methods:

(1) General revenue funds, including any proceeds derived from the operation of such parking facilities;

(2) General obligation bonds within legal debt limitations;

(3) Negotiable interest-bearing revenue bonds, the principal and interest of which shall be payable solely from the revenue derived from the operation of such parking facilities, and from the proceeds, or any part thereof, from on-street parking meter receipts of any city or town, which proceeds or any part thereof may be pledged by the city, town or constitutional charter county to the retirement of negotiable interest-bearing revenue bonds, which revenue bonds may be issued and sold by such municipality or constitutional charter county when authorized by the city council, board of aldermen, county council or other legislative authority of the city, town or county.

(L. 1947 V. I p. 392 § 7411b, A.L. 1955 p. 300, A.L. 1959 H.B. 328)

(1956) Provision authorizing pledge of on-street parking meter receipts for payment of revenue bonds issued to enable city to acquire off-street parking facilities held constitutional. Petition of City of Liberty (Mo.), 296 S.W.2d 117.



Section 71.365 Sidewalks to have wheelchair ramps — specifications for — when required.

Effective 28 Aug 1975

Title VII CITIES, TOWNS AND VILLAGES

71.365. Sidewalks to have wheelchair ramps — specifications for — when required. — The governing body of each municipality in this state may provide for and regulate crosswalks, curbs and gutters. However, after September 28, 1975, all new curbs which are constructed in any municipality, and all existing curbs which are a part of any reconstruction, shall comply with this section. In order to enable persons using wheelchairs to travel freely and without assistance, at each crosswalk a ramp shall be built into the curb so that the sidewalk and street blend to a common level. Such ramp shall be not less than thirty-six inches wide and shall not have a slope greater than one inch rise per twelve inches length (eight and three-tenths percent). Where because of surrounding buildings or other restrictions it is impossible to conform the slope with this requirement, the ramp shall contain a slope with as shallow a rise as possible under the circumstances not to exceed ten percent. In all ramps there shall be a gradual rounding at the bottom of the slope.

(L. 1975 S.B. 217 § 1)

CROSS REFERENCE:

Public buildings and sidewalk handicap access requirements, 8.620.



Section 71.367 Deviations authorized, when.

Effective 28 Aug 1975

Title VII CITIES, TOWNS AND VILLAGES

71.367. Deviations authorized, when. — Deviations from the standards set forth in section 71.365 may be permitted where conformance to such standards is impractical or physically impossible and where the method, material and dimension used in lieu thereof does not create a hazard. Such deviations must first be submitted to the governing body of the municipality for approval or rejection.

(L. 1975 S.B. 217 § 2)



Section 71.370 Contracts for fire protection between incorporated cities.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

71.370. Contracts for fire protection between incorporated cities. — Any incorporated city in this state having a fire department may contract to furnish fire protection to any other incorporated city or cities in this state, whether or not such other incorporated city or cities have a fire department.

(RSMo 1939 § 7405)

Prior revision: 1929 § 7253



Section 71.380 Fire protection contracts.

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

71.380. Fire protection contracts. — Any two or more incorporated cities wishing to take advantage of sections 71.370 to 71.390 may, by ordinance duly enacted in each of such cities, agree upon the terms upon which such fire protection shall be furnished, and such agreement may, where two or more such cities have fire departments, include an interchange of the service of such fire departments upon such terms as are agreed upon; or such agreement may provide for the payment of a stated sum per month or per year, or a stated sum per fire, or any other method of compensation for such fire protection that is agreed upon by the two or more incorporated cities entering into such contract; provided, that any contract for a longer period than five years shall have no binding force until ratified by a majority of the voters voting on the question in each of the cities entering into such contract.

(RSMo 1939 § 7406, A.L. 1978 H.B. 971)

Prior revision: 1929 § 7254



Section 71.390 Payments under contracts.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

71.390. Payments under contracts. — Payments contracted for under sections 71.370 and 71.380 shall be made from any funds of the city available for such purpose.

(RSMo 1939 § 7407)

Prior revision: 1929 § 7255



Section 71.400 Cities may maintain joint fire departments.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

71.400. Cities may maintain joint fire departments. — Any two or more cities, towns or incorporated villages, whether of the same class or not and whether contiguous or not, may enter into a joint contract to acquire, install and operate a fire department for the joint benefit and protection of the property situated in said contracting municipalities and the lives of the inhabitants thereof, and to erect and maintain at such place as may be agreed upon a building for the housing of said fire department.

(RSMo 1939 § 7391)

Prior revision: 1929 § 7240

CROSS REFERENCE:

Cooperation with other political subdivisions, on public improvements or facilities, 70.210 to 70.325



Section 71.410 Joint contract — validity.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

71.410. Joint contract — validity. — The contract mentioned in section 71.400, to be valid, shall be authorized by ordinance passed by the council, board of aldermen or board of trustees of the contracting parties, which ordinances shall be uniform in their provisions, and prescribe the cost of installing the fire department, including the erection or rental of a building for the use of the department, and the maximum cost of the maintenance thereof and the amount to be contributed by each of the contracting parties to the original cost incurred in installing the department and the maximum amount of the annual appropriation for the maintenance of said department.

(RSMo 1939 § 7392)

Prior revision: 1929 § 7241



Section 71.420 Joint fire department committee — duties.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

71.420. Joint fire department committee — duties. — The joint fire department so installed, as aforesaid, shall be managed by a joint fire department committee consisting of one member from each of the contracting parties, which shall prescribe such rules and regulations, and appoint and employ such officers, firemen and other persons as may be necessary to efficiently operate the fire department, and acquire the necessary apparatus for the installation of the department, the property on which the fire department is to be located and supervise the erection of the fire department building, as authorized by ordinance, all as herein provided.

(RSMo 1939 § 7393)

Prior revision: 1929 § 7242



Section 71.430 Joint fire department — use of building.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

71.430. Joint fire department — use of building. — The building to be erected as herein provided may be used jointly for such other municipal purposes as may be provided by ordinance passed by each of the contracting parties.

(RSMo 1939 § 7394)

Prior revision: 1929 § 7243



Section 71.440 Joint fire department — cost of maintenance, how met.

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

71.440. Joint fire department — cost of maintenance, how met. — 1. For the purpose of paying its share of the cost of any of the expenditures herein authorized, exclusive of annual cost of maintenance, any city, town or incorporated village which may have entered into a joint contract, as provided in sections 71.400 to 71.430, may become indebted to an amount exceeding, in any year, the income and revenue provided for such year, the amount of such indebtedness, including existing indebtedness at the time of incurring the same, not to exceed, in the aggregate, five percent on the value of the taxable property in said municipality, to be ascertained by the assessment next before the last assessment for state and county purposes previous to the incurring of such indebtedness.

2. To incur such indebtedness, the council, board of aldermen or board of trustees of the contracting parties, each acting separately, shall order that the question be submitted to the voters to determine whether or not bonds shall be issued by said municipality, as herein authorized. The notice shall state the amount of indebtedness to be incurred and of the increase in the rate of taxation, if any, necessary to discharge such indebtedness in the manner provided by law.

(RSMo 1939 § 7395, A.L. 1978 H.B. 971)

Prior revision: 1929 § 7244



Section 71.450 Joint fire department — bond election — tax increase.

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

71.450. Joint fire department — bond election — tax increase. — The question shall be submitted in substantially the following form:

Shall the joint fire departments of ______ and ______ incur indebtedness, evidenced by the issuance of bonds, in the amount of ______ dollars, and increase taxes by ______ for the purpose of ______?

(RSMo 1939 § 7396, A.L. 1978 H.B. 971)

Prior revision: 1929 § 7245



Section 71.470 Joint fire department — issuance of bonds — imposition of tax.

Effective 28 Aug 1990

Title VII CITIES, TOWNS AND VILLAGES

71.470. Joint fire department — issuance of bonds — imposition of tax. — If it appears from the returns of such question that the constitutionally required percentage of the voters of such municipality were in favor of incurring such indebtedness, the council, board of aldermen or board of trustees shall pass an ordinance reciting the submission of the question and the result thereof, both for and against the question, and if the result, as certified, shall be in favor of the issuing of the bonds, then the council, board of aldermen or board of trustees in the same ordinance shall direct the issuance of such bonds to the amount of the debt so authorized to be incurred and shall, either before or at the time of doing so, provide for the collection of an annual tax sufficient to pay the interest on such indebtedness as it falls due and also to create a sinking fund for the payment of the principal thereof within twenty years from the date of contracting the same.

(RSMo 1939 § 7398, A.L. 1978 H.B. 971, A.L. 1990 H.B. 1621)

Prior revision: 1929 § 7247



Section 71.480 Joint fire department — denomination and form of bonds.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

71.480. Joint fire department — denomination and form of bonds. — The bonds to be issued, as provided in section 71.470, shall be in denominations of one hundred dollars or some multiple thereof, and shall be payable to bearer not later than twenty years from their date, and shall bear interest from their date at a rate not exceeding six percent per annum, payable annually or semiannually, such interest payments to be evidenced by annexed coupons, and said bonds shall not be sold for less than ninety-five percent of the face value thereof and shall not exceed in the aggregate the limit of indebtedness herein specified. Such bonds shall be signed by the mayor or chairman of the board of trustees and attested by the signature of the clerk of the municipality with the seal of his office affixed thereto. The interest coupons may be executed by affixing thereon the facsimile signature of said clerk.

(RSMo 1939 § 7399)

Prior revision: 1929 § 7248



Section 71.490 Joint fire department — bonds, notice of sale.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

71.490. Joint fire department — bonds, notice of sale. — The city treasurer of the municipality issuing such bonds, or such other officer as may be designated by ordinance, if there be no city treasurer, under the direction of the council, board of aldermen or board of trustees shall cause notice to be published in such manner as may be provided by ordinance that sealed proposals for the purchase of all or a part of said bonds will be received at his office and that the same will be opened by him in the presence of the council, board of aldermen or board of trustees on the day and hour mentioned in the notice. Any and all bids that the council, board of aldermen or board of trustees may not deem satisfactory as to price or otherwise shall be rejected, and in case of rejection the bonds may be again advertised for sale or they may be sold at not less than their face value at private sale.

(RSMo 1939 § 7400)

Prior revision: 1929 § 7249



Section 71.500 Joint fire department — bonds to be registered.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

71.500. Joint fire department — bonds to be registered. — The bonds to be issued under sections 71.400 to 71.510 shall be registered in the office of the state auditor in the manner prescribed by law.

(RSMo 1939 § 7401)

Prior revision: 1929 § 7250



Section 71.510 Joint fire department — use of moneys from bonds.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

71.510. Joint fire department — use of moneys from bonds. — The moneys derived from such bonds shall be deposited in the city treasury and be paid out for the purposes for which the bonds were issued in such manner as may be provided by ordinance.

(RSMo 1939 § 7402)

Prior revision: 1929 § 7251



Section 71.520 Certain privileges granted to public utilities.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

71.520. Certain privileges granted to public utilities. — Any city, town or village in this state may by ordinance authorize any person, or any company organized for the purpose of supplying light, heat, power, water, gas or sewage disposal facilities, and incorporated under the laws of this state, to set and maintain its poles, piers, abutments, wires and other fixtures, and to excavate for, install, and maintain water mains, sewage disposal lines, and necessary equipment for the operation and maintenance of electric light plants, heating plants, power plants, waterworks plants, gas plants and sewage disposal plants, and to maintain and operate the same along, across or under any of the public roads, streets, alleys, or public places within such city, town, or village, for a period of twenty years or less, subject to such rules, regulations and conditions as shall be expressed in such ordinance.

(RSMo 1939 § 7828)

Prior revisions: 1929 § 7683; 1919 § 9122; 1909 § 9947

CROSS REFERENCES:

Privileges, city to grant for laying conductors and erecting poles of utility companies, 393.010

Railroad right-of-way, city may grant through public lands, 388.380

Telegraph and telephone companies--privilege on constructing line--mode of construction directed by whom, 392.080, 392.090

(1973) Municipality may condition grant of franchise to require all electric lines be underground. Union Electric Co. v. City of Crestwood (Mo.), 499 S.W.2d 480.



Section 71.525 Condemnation of property of public utility or rural electric cooperative, restrictions, conditions — limitation.

Effective 28 Aug 1994

Title VII CITIES, TOWNS AND VILLAGES

71.525. Condemnation of property of public utility or rural electric cooperative, restrictions, conditions — limitation. — 1. Except as provided in subsection 2 of this section, no city, town or village may condemn the property of a public utility, as defined in section 386.020, or the property of a rural electric cooperative, as provided in chapter 394, if such property is used or useful in providing utility services and the city, town or village seeking to condemn such property, directly or indirectly, will use or proposes to use the property for the same purpose, or a purpose substantially similar to the purpose that the property is being used by the public utility or rural electric cooperative.

2. A city, town or village may only condemn the property of a public utility or the property of a rural electric cooperative, even if the property is used or useful in providing utility services by such utility or cooperative, if:

(1) The condemnation is necessary for the public purpose of acquiring a nonexclusive easement or right-of-way across the property of such utility or cooperative and only if the acquisition will not materially impair or interfere with the current use of such property by the utility or cooperative and will not prevent or materially impair the utility or cooperative from any future expansion of its facilities on such property; or

(2) The property is solely and exclusively devoted to the provision of street lighting or traffic signal service by such utility in a city having a population of at least three hundred fifty thousand inhabitants located wholly or partially within a county of the first classification with a charter form of government; or

(3) The property is owned by a water or sewer corporation, as defined in section 386.020, with less than five hundred hook-ups.

3. The provisions of this section shall apply to all cities, towns and villages in this state, incorporated or unincorporated and no matter whether any statutory classification, special charter or constitutional charter or any other provision of law appears to convey the power of condemnation of such property by implication.

4. If a city, town or village seeks to condemn the property of a public utility or rural electric cooperative, and the conditions in subsection 1 of this section do not apply, this section does not limit the condemnation powers otherwise possessed by such city, town or village.

(L. 1994 S.B. 709)



Section 71.527 Annexation, provision of cable television services.

Effective 28 Aug 1994

Title VII CITIES, TOWNS AND VILLAGES

71.527. Annexation, provision of cable television services. — Where a city annexes property which, prior to the annexation, was provided cable television services by any other party, such city or any person granted a franchise from the city to provide such services shall not prevent parties providing such services in the annexed area prior to the annexation from operating in the annexed area.

(L. 1994 S.B. 709)



Section 71.530 Municipalities may contract for utilities — approval by majority of voters required, when.

Effective 28 Aug 1989

Title VII CITIES, TOWNS AND VILLAGES

71.530. Municipalities may contract for utilities — approval by majority of voters required, when. — Any city, town or village may contract with any corporation organized under the laws of Missouri, or doing business as a foreign corporation in the state of Missouri, for the purpose of supplying it with gas, electricity or water. The contract may be for any length of time which shall be agreed upon between the city, town or village and the corporation, for a term not to exceed twenty years. Each contract may be renewed for another period or periods for a term of not more than twenty years per period. The provisions of this section shall apply to all cities, towns and villages in this state, whether organized by special charter or under the general laws of the state, any provisions in any special charter of any city, town or village in the state to the contrary notwithstanding. All renewal contracts entered into under the provisions of this section shall be subject to voter approval of the majority of the voters voting on the question, pursuant to the provisions of section 88.251. Every initial contract for such services shall be approved by a majority of the voters of the municipality voting on the question. Nothing herein contained shall be so construed as to prevent the governing body of any city, town or village from contracting with any person, association or corporation for furnishing the city, town or village with gas, electricity or water in municipalities where franchises have already been granted and where gas, electric or water plants and facilities already exist, without a vote of the people.

(RSMo 1939 § 5370, A.L. 1943 p. 410 § 154, A. 1949 H.B. 2023, A.L. 1978 H.B. 971, A.L. 1987 S.B. 412, A.L. 1989 H.B. 451)

Prior revisions: 1929 § 4963; 1919 § 10173; 1909 § 3368



Section 71.540 Municipal water supply — contracts.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

71.540. Municipal water supply — contracts. — It shall be lawful for any incorporated city, town or village in this state to enter into a contract separately or in conjunction with any other incorporated city, town or village, or cities, towns or villages, or with any private corporation or corporations, or with any corporation now or hereafter engaged in pumping and delivering water at wholesale for domestic consumption. It shall also be lawful for any such incorporated city, town or village, or cities, towns and villages in this state to acquire, own and hold, separately or in conjunction with any other city, town or village, or cities, towns or villages, or any private corporation in this state, water mains or interests in water mains through which to procure an adequate supply of water for its inhabitants.

(RSMo 1939 § 7389)

Prior revisions: 1929 § 7238; 1919 § 8670



Section 71.550 Water supply contract — voter approval.

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

71.550. Water supply contract — voter approval. — Before any contract as authorized in section 71.540 shall be entered into with any private corporation by any incorporated city, town or village, or cities, towns and villages in this state, said contract shall be approved by a majority of all the voters voting thereon.

(RSMo 1939 § 7390, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 7239; 1919 § 8671



Section 71.560 Use of streets for railway purposes — petition of property owners.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

71.560. Use of streets for railway purposes — petition of property owners. — The municipal assembly, city council or board of trustees of any incorporated city in this state shall have no power to grant the use of, or the right to lay down any tracks in any street of the city, to any railroad company, or to any steam, dummy, electric, cable, horse or other street car company, whether the same shall be incorporated under any general or special law of the state, now or hereafter in force, except upon the petition of the owners of the land representing more than one-half of the frontage of the street or so much thereof as is sought to be used for railroad or street car purposes; and when the street or part thereof as is sought to be used shall be more than one mile in extent, no petition of landowners shall be valid unless the same shall be signed by the owners of the land representing more than one-half of the frontage of each mile, and of the fraction of a mile, if any, in excess of the whole mile, measuring from the initial point named in such petition, of such street or part thereof sought to be used for such purpose; provided, that this section shall not be construed to prevent granting authority to a railroad company to lay a spur track or side track to any manufacturing establishment or wholesale house, when desired by the parties owning such manufacturing establishment or wholesale house; provided, however, that nothing in this section shall be construed so as to prohibit the municipal assembly, city council or board of trustees of any such city from granting a renewal of any franchise now in force, to the extent of the present mileage granted for such franchise.

(RSMo 1939 § 7311)

Prior revisions: 1929 § 7160; 1919 § 8609; 1909 § 9497



Section 71.570 Street railways — powers of municipality limited.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

71.570. Street railways — powers of municipality limited. — The legislative authority of no incorporated town or city of this state shall have the power to grant to any person or corporation the right to construct and operate on, over or under any street or alley of any incorporated town or city, any elevated, underground or other street railroad without compliance with the conditions named in sections 71.580 and 71.590.

(RSMo 1939 § 7307)

Prior revisions: 1929 § 7156; 1919 § 8605; 1909 § 9493



Section 71.580 Proceedings before granting of franchise to street railroads.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

71.580. Proceedings before granting of franchise to street railroads. — Before granting any franchise for constructing and operating any elevated, underground or other street railroad on, over or under any street or alley of any incorporated town or city, the authorities of such town or city shall, by ordinance duly enacted, establish the route and clearly define the terms and conditions of such franchise, and locate all depots, stations, turnouts and switches of such railroad. The party to which said franchise may be granted shall be an incorporated company, organized under the laws of this state, to construct, maintain and operate a street railroad in the town or city by which such franchise is granted.

(RSMo 1939 § 7308)

Prior revisions: 1929 § 7157; 1919 § 8606; 1909 § 9494



Section 71.590 Condemnation of property for street railways — ascertainment and payment of damages — procedure.

Effective 28 Aug 1990

Title VII CITIES, TOWNS AND VILLAGES

71.590. Condemnation of property for street railways — ascertainment and payment of damages — procedure. — 1. Before taking or damaging any property in the construction of a railroad under such franchise, the corporation shall cause to be ascertained and determined the damages that will be done by the building and operation of such railroad, to the real and personal property situated on the route fixed by the ordinance defining the franchise, and shall pay to the owner or owners of the real and personal property so affected, or into court for them, the amount of their respective damages.

2. In case the corporation fails to agree with the owners thereof for the proper compensation for the damages done or likely to be done or sustained by reason of the construction and operation of the railroad, or if, by reason of the legal incapacity of any such owner, no compensation can be agreed upon, the circuit court having jurisdiction over the town or city granting such franchise on application of the corporation shall appoint three disinterested residents of such town or city, who shall give personal notice to all owners or their agents of property affected, if they can be found, as well as ten days' notice by advertisement in the newspapers doing the printing of such town or city, of their time and place of meeting; and the commissioners having been first duly sworn to perform their duties justly and impartially and a true report to make, shall fully examine into the construction and operation of the railroad and its effects upon the real and personal property damaged thereby, making just allowances for the advantages which may have resulted or which may result to the owner or owners of property for which damages may be claimed or allowed, and after such comparison, shall estimate and determine how much damages, if any, such property may have sustained or seems likely to sustain by reason thereof, and make report of the same, and if no exceptions be filed within ten days thereafter, or in the event exceptions are filed and overruled, the court shall confirm the report and enter judgment thereon; from which judgment either or any party shall be entitled to an appeal or writ of error as in other cases. If the proceeding seeks to affect the property of persons under conservatorship, the conservators must be made parties, and if the property of married persons, their spouses must be made parties.

3. The petition shall set forth the general nature of the franchise granted, the nature of the railroad to be constructed and operated, causing or likely to cause damage to private property for public use, together with all facts necessary to give the court jurisdiction in the premises, the names of owners of the several parcels of land and personal property to be affected thereby, if known, or, if unknown, a correct description of the property or interest whose owners are unknown. The petition may be presented to the circuit court. Upon filing the petition, a summons shall be issued giving the defendants at least ten days' notice of the time when the petition will be heard, which summons shall be served in the same manner as writs of summons are or may be by law required to be served. If the name or residence of any defendant be unknown, or if any defendant does not reside within this state, notice of the time of hearing the petition, reciting the substance of the petition, and the day fixed for the hearing thereof, shall be given by publication for four consecutive weeks prior to the hearing of the petition, in the paper doing the town or city printing, and the court, being satisfied that due notice of the pending of the petition has been given, shall make the appointment of the commissioners.

4. The report of the commissioners to the circuit court shall be in writing and under oath, and filed with the clerk thereof, and the damages allowed to each owner of property affected shall be separately stated. The report of the commissioners may be reviewed by the circuit court on written exceptions filed by any party in the clerk's office within ten days after filing of such report, and the court shall make such order therein as right and justice may require, and may order a new appraisement on good cause shown, but the hearing of such exceptions shall be summary, and the court shall fix a day therefor without delay. The costs of the proceedings up to and including the filing of the commissioners' report shall be paid by the corporation, but all costs caused by any subsequent litigation shall be paid by the losing party. All damage found by the commissioners shall, within thirty days after filing their report, be paid to the owners of the property damaged, or into court for them, by the corporation, and if the same is not so paid, the railroad shall not be constructed.

(RSMo 1939 § 7308, A.L. 1978 H.B. 1634, A.L. 1983 S.B. 44 & 45, A.L. 1990 H.B. 1070)

Prior revisions: 1929 § 7157; 1919 § 8606; 1909 § 9494



Section 71.600 Damages defined.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

71.600. Damages defined. — "Damages" in sections 71.570 to 71.600 are hereby defined to be the depreciation in the value of the property that may result from the construction and operation of the proposed railroad.

(RSMo 1939 § 7309)

Prior revisions: 1929 § 7158; 1919 § 8607; 1909 § 9495



Section 71.610 Imposition of tax on business, when.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

71.610. Imposition of tax on business, when. — No municipal corporation in this state shall have the power to impose a license tax upon any business, avocation, pursuit or calling, unless such business, avocation, pursuit or calling is specially named as taxable in the charter of such municipal corporation, or unless such power be conferred by statute.

(RSMo 1939 § 7440)

Prior revisions: 1929 § 7287; 1919 § 8702; 1909 § 9580

CROSS REFERENCES:

Liquor licenses, cost of, limited by state charges, 311.220

Plumbers, license in certain cities, 341.010 to 341.080

(1964) Constitutional charter city may satisfy the requirement of this section by incorporating into its charter by reference, provisions granting power to tax certain occupations and professions. General Installation Company v. University City (Mo.), 379 S.W.2d 601.

(1974) Power of St. Louis board of police commissioners to charge fees for private watchmen's licenses is not regulated by this section since police board is a state agency. ABC Security Service Inc. v. Miller (Mo.), 514 S.W.2d 521.



Section 71.611 Certain villages prohibited from imposing a license tax in excess of $10,000 per license.

Effective 28 Aug 2003

Title VII CITIES, TOWNS AND VILLAGES

71.611. Certain villages prohibited from imposing a license tax in excess of $10,000 per license. — Notwithstanding any other provision of law to the contrary, after March 31, 2004, no village with less than one thousand three hundred inhabitants shall impose a license tax in excess of ten thousand dollars per license.

(L. 2003 S.B. 11)



Section 71.620 Imposition of tax or license fee on certain professions prohibited — imposition of tax or fee prohibited unless business office maintained — limitation on business license tax amount in certain villages.

Effective 28 Aug 2004

Title VII CITIES, TOWNS AND VILLAGES

71.620. Imposition of tax or license fee on certain professions prohibited — imposition of tax or fee prohibited unless business office maintained — limitation on business license tax amount in certain villages. — 1. Hereafter no person following for a livelihood the profession or calling of minister of the gospel, duly accredited Christian Science practitioner, teacher, professor in a college, priest, lawyer, certified public accountant, dentist, chiropractor, optometrist, chiropodist, physician or surgeon in this state shall be taxed or made liable to pay any municipal or other corporation tax or license fee of any description whatever for the privilege of following or carrying on such profession or calling, and, after December 31, 2003, no investment funds service corporation, as defined in section 143.451, may be required to pay, or shall be taxed or made liable to pay any municipal or other corporation tax or license fee of any description whatever for the privilege of following or carrying on its business or occupation, in excess of or in an aggregate amount exceeding twenty-five thousand dollars annually, any law, ordinance or charter to the contrary notwithstanding.

2. No person following for a livelihood the profession of insurance agent or broker, veterinarian, architect, professional engineer, land surveyor, auctioneer, or real estate broker or salesman in this state shall be taxed or made liable to pay any municipal or other corporation tax or license fee for the privilege of following or carrying on his or her profession by a municipality unless that person maintains a business office within that municipality.

3. Notwithstanding any other provision of law to the contrary, after September 1, 2004, no village with less than one thousand three hundred inhabitants shall impose a business license tax in excess of fifteen thousand dollars per license.

(RSMo 1939 § 6220, A.L. 1963 p. 124, A.L. 1976 H.B. 1373, A.L. 1998 H.B. 1468, A.L. 2003 H.B. 289 merged with H.B. 600, A.L. 2004 S.B. 1155)

Prior revisions: 1929 § 6098; 1919 § 7618; 1909 § 8532



Section 71.625 License tax, payment, when deemed timely — municipal corporations, interest and penalties on delinquencies to apply.

Effective 28 Aug 2012

Title VII CITIES, TOWNS AND VILLAGES

71.625. License tax, payment, when deemed timely — municipal corporations, interest and penalties on delinquencies to apply. — 1. The timely payment of a license tax due to any municipal corporation in this state, or any county pursuant to section 66.300, which is delivered by United States mail to the municipality or county office designated by such municipality or county office to receive such payments, shall be deemed paid as of the postmark date stamped on the envelope or other cover in which such payment is mailed. In the event any payment of tax due is sent by registered or certified mail, the date of the registration or certification shall be deemed the postmark date. No additional tax, penalty or interest shall be imposed by any municipality or county on any taxpayer whose payment is delivered by United States mail, if the postmark date stamped on the envelope or other cover containing such payment falls within the prescribed period on or before the prescribed date, including any extension granted, for making the payment. When the last day for making any license tax payment, including extensions, falls on a Saturday, a Sunday, or a legal holiday in this state, the payment shall be considered timely if the payment is made on the next succeeding day which is not a Saturday, Sunday or legal holiday.

2. Except as otherwise provided by law, the interest provisions of section 144.170 and penalty provisions of section 144.250 relating to delinquent sales taxes shall apply to delinquent taxes due as a result of the imposition of a license tax by any municipal corporation. The limitation for bringing suit for the collection of the delinquent tax and penalty shall be the same as that provided in sections 144.010 to 144.510.

(L. 1998 H.B. 1301, A.L. 2012 H.B. 1504)



Section 71.630 Imposition of tax on producer prohibited, when.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

71.630. Imposition of tax on producer prohibited, when. — No incorporated city, town or village in this state shall have power to levy or collect any tax, license or fees from any farmer, or producer or producers, for the sale of produce raised by him, her or them, when sold from his, her or their wagon, cart or vehicle, or from any person or persons in the employ of such farmer or producer in any such city, town or village.

(RSMo 1939 § 7330)

Prior revisions: 1929 § 7179; 1919 § 8628; 1909 § 9516



Section 71.640 Tax for band fund authorized.

Effective 28 Aug 2001

Title VII CITIES, TOWNS AND VILLAGES

71.640. Tax for band fund authorized. — Any city not within a county, any city, village or town having a population of less than twenty-five thousand and any city having a population of more than thirty-five thousand located in any county of the first class contiguous to a county of the first class having a charter form of government and not containing any part of a city of over four hundred thousand, howsoever organized, and irrespective of its form of government, may, by one of the two methods authorized in section 71.650, levy a tax for use in providing free band concerts, or equivalent musical service by the band upon occasions of public importance.

(RSMo 1939 § 7431, A.L. 1979 H.B. 465, A.L. 2001 S.B. 430)

Prior revision: 1929 § 7278



Section 71.650 Tax for band fund — limitations.

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

71.650. Tax for band fund — limitations. — 1. The mayor and council, board of aldermen or board of trustees may levy a tax of not more than one-half mill on each one dollar assessed valuation on all property in such city, village or town, or, when initiated by a petition signed by at least ten percent of the voters, the question shall be submitted to the voters, and a majority of the voters thereon shall be sufficient to carry the provisions of this law into effect, and it shall become the duty of the mayor and council, board of aldermen or board of trustees to levy each year on all the property in such city, village or town, a tax of not to exceed two mills, or such part thereof as shall be petitioned for, on each one dollar assessed valuation.

2. The question shall be submitted in substantially the following form:

Shall ______ (name of city, town, or village) levy a tax of ______ mills on each one dollar assessed valuation for the creation of a band fund?

3. The levy made under either of the options of sections 71.640 to 71.670 shall not increase the tax levy of any such political subdivision to exceed the limitations fixed and prescribed by the constitution and laws of this state.

(RSMo 1939 § 7432, A.L. 1945 p. 1304, A.L. 1978 H.B. 971)

Prior revision: 1929 § 7279



Section 71.660 Discontinuance of tax for band fund, procedure.

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

71.660. Discontinuance of tax for band fund, procedure. — A petition, signed by at least ten percent of the voters, may at any time be presented asking that the following question be submitted:

Shall the tax for the creation of a "band fund" be discontinued?

­­

­

(RSMo 1939 § 7433, A.L. 1978 H.B. 971)

Prior revision: 1929 § 7280



Section 71.670 Band fund — expenditures — contract with band.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

71.670. Band fund — expenditures — contract with band. — All moneys received from such levy shall be paid into a special fund to be known as the "band fund", and no moneys shall be appropriated out of such fund until the mayor and council, board of aldermen or board of trustees shall have first entered into a written contract with the authorized officials of a band for its employment in the giving of free band concerts, or equivalent musical service by the band upon such occasions of public importance as shall be stipulated in said contract. Any band entering into a contract under this law shall be known as the municipal band, and shall administer its own financial and business affairs. No voluntary contribution, donation, or diversion into another fund shall be made from this fund in any manner whatsoever.

(RSMo 1939 § 7434)

Prior revision: 1929 § 7281



Section 71.675 No class action suits permitted for enforcement or collection of business license taxes imposed on telecommunications companies.

Effective 28 Aug 2005

Title VII CITIES, TOWNS AND VILLAGES

71.675. No class action suits permitted for enforcement or collection of business license taxes imposed on telecommunications companies. — 1. Notwithstanding any other provision of law to the contrary, no city or town shall bring any action in federal or state court in this state as a representative member of a class to enforce or collect any business license tax imposed on a telecommunications company. A city or town may, individually or as a single plaintiff in a multiple-plaintiff lawsuit, bring an action in federal or state court in this state to enforce or collect any business license tax imposed on a telecommunications company.

2. Nothing in this section shall be construed to preclude any taxpayer from initiating an action in federal or state court as a representative member of a class seeking injunctive relief against the Missouri department of revenue to enforce the imposition, assessment, or collection of the business license tax provided under sections 92.074 to 92.095.

(L. 2005 H.B. 209)

(2012) Section's bar on cities and towns serving as class representatives in suits to enforce or collect business license taxes on telecommunications companies violates article V, section 5 requirement that amending a procedural rule of the Supreme Court can only be done in a law limited to that purpose. State v. Jamison, 357 S.W.3d 589 (Mo.banc).



Section 71.680 Garbage and refuse collection and disposal, contracts for — disposal facilities, acquisition, bond issue and contracts.

Effective 28 Aug 1955

Title VII CITIES, TOWNS AND VILLAGES

71.680. Garbage and refuse collection and disposal, contracts for — disposal facilities, acquisition, bond issue and contracts. — 1. In addition to their other powers for the protection of the public health, each city of the second, third, or fourth class of this state, and each city having less than ten thousand inhabitants which has a special charter, may provide for the gathering, handling and disposition of garbage, trash, cinders, refuse matter and municipal waste accumulating in such cities either by itself, or by contract with others, and may pay for the same out of general revenues or by collection of charges for such service, and may do such other and further acts as are expedient for the protection and preservation of the public health, as the public health may be affected by the accumulation of trash, cinders, garbage, refuse matter and municipal waste. Such cities may acquire by purchase, construction, lease, gift or otherwise, within or without the corporate limits of such cities, incinerators for the destruction of garbage, trash, cinders, refuse matter and municipal waste; acquire by any of such means all equipment necessary or expedient for use in the collection, handling and disposition of garbage, trash, cinders, refuse matter and municipal waste; and acquire by any of such means purification plants or sewage disposal plants for the purification of all sewage accumulating in such cities.

2. Incinerators, equipment, purification plants or sewage disposal plants may be acquired by such cities with funds derived from the issue and sale of bonds in the manner provided by law for the issue and sale of bonds for other public purposes; or may enter into contracts for the construction or purchase of incinerators, equipment or purification plants or sewage disposal plants to be paid for out of the general revenues of such cities in annual installments; but the period of payment for any incinerators, equipment, purification plants or sewage disposal plants, or any contract for the construction, purchase or lease thereof out of the general revenues of such cities shall not extend over a longer period of time than ten years.

(RSMo 1939 § 7429, A.L. 1955 p. 305)

Prior revision: 1929 § 7276

(1962) Injunction issued to prevent city of fourth class from constructing and maintaining sewage treatment facilities outside city limits in area designated by zoning ordinance of constitutional charter county as residential. St. Louis County v. City of Manchester (Mo.), 360 S.W.2d 638.

(1967) Sections 71.680 and 79.380, RSMo, when considered in pari materia, authorized condemnation by fourth class cities of easements and land for sewer lines and lagoons within five miles of the city, and by necessary implication, such cities have the authority to condemn an access easement in order to construct and maintain sewer lines and lagoons. State v. Riley (Mo.), 417 S.W.2d 1.

(1993) Where statute grants express power to condemn property outside of city's boundaries for incinerators, purification plants and sewage disposal plants, it does not include power to condemn property outside of city's boundaries for landfill. State ex rel. County of St. Charles v. Mehan, 854 S.W.2d 531 (Mo App. W.D.)



Section 71.690 Garbage disposal — ordinances authorized.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

71.690. Garbage disposal — ordinances authorized. — Such cities may pass all ordinances necessary for the carrying into effect of the powers granted in section 71.680.

(RSMo 1939 § 7430)

Prior revision: 1929 § 7277



Section 71.700 Water supply — authorization to regulate and license.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

71.700. Water supply — authorization to regulate and license. — All cities in this state have power and authority to regulate and license and to levy and collect license tax on all springs, wells or other sources of water supply from which water is sold to the public or offered or shipped for sale, and to inspect the same and analyze such waters.

(RSMo 1939 § 7353)

Prior revisions: 1929 § 7202; 1919 § 8682; 1909 § 9559



Section 71.710 Water supply — protection of sources.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

71.710. Water supply — protection of sources. — Such cities shall have the power and authority by ordinance to provide for the protection of all springs, wells or other sources of water supply described in section 71.700 from contamination or danger of contamination.

(RSMo 1939 § 7354)

Prior revisions: 1929 § 7203; 1919 § 8683; 1909 § 9560



Section 71.715 Sewerage service charges may be imposed, how collected — use of proceeds.

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

71.715. Sewerage service charges may be imposed, how collected — use of proceeds. — 1. The governing body of any municipality which has provided common sewers may by ordinance establish just and equitable charges or rents for the use of the sewers to be paid by persons who discharge sewage into the common sewers of the municipality. Any ordinance adopted under this section shall become effective upon its approval by a majority of the votes cast thereon.

2. Any municipality adopting an ordinance under this section may fix the charges or rentals for sewerage services on the basis of the amount of water used by each consumer within the municipality. If the municipality provides water to residents within the municipality the amount of the charges or rentals may be collected by adding the amount thereof to the charges for water. If the water is not supplied by the municipality, the municipality may

(1) Impose upon any person providing water within the municipality the duty of collecting and remitting to the municipality the charges or rentals for sewerage service and may prescribe penalties for the failure to make the collections and remittances; provided, however, that in such case the city shall reimburse the person for all expense (including, but not limited to, overheads, use of equipment, personnel and office space) incurred in collecting and remitting the charges of rentals. The reimbursements shall be made every three months, or

(2) Collect its own charges or rentals on the basis of the amount of water used by each consumer, in which case it is the duty of the person providing water within the municipality to furnish the municipality such information as is necessary for it to calculate its charges for sewerage service.

3. All charges and rentals collected under any ordinance adopted under this section shall be deposited by the municipality into a special fund and shall be used only for the purpose of acquiring, constructing, improving, extending and maintaining municipal sewers and sewerage treatment plants with all appurtenances necessary, useful and convenient for the collection, treatment, purification and disposal in a sanitary manner of the liquid and solid waste, sewage and domestic and industrial waste of the municipality. The rentals and charges in the special fund may be permitted to accumulate until amounts necessary for any sewer or sewerage treatment plant project planned by the municipality are available.

(L. 1961 p. 188 § 1, A.L. 1978 H.B. 971)



Section 71.720 Milk — regulation — inspection.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

71.720. Milk — regulation — inspection. — All cities and towns in the state shall have power, by ordinance, to license and regulate milk dairies and the sale of milk, and provide for the inspection thereof.

(RSMo 1939 § 7355)

Prior revisions: 1929 § 7204; 1919 § 8646; 1909 § 9534



Section 71.760 Smoke nuisance — penalty.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

71.760. Smoke nuisance — penalty. — The emission or discharge into the open air of dense smoke within the corporate limits of any city of this state is hereby declared to be a public nuisance. The owners, lessees, occupants, managers or agents of any building, establishment or premises from which dense smoke is so emitted or discharged shall be deemed guilty of a misdemeanor, and upon conviction thereof, in any court of competent jurisdiction, shall pay a fine of not less than twenty-five dollars nor more than one hundred dollars. And each and every day whereon such smoke shall be emitted or discharged shall constitute a separate offense; provided, however, that in any suit or proceeding under this section, it shall be a good defense if the person charged with a violation thereof shall show to the satisfaction of the jury or court trying the facts that there is no known practicable device, appliance, means or method by application of which to his building, establishment or premises the emission or discharge of the dense smoke complained of in that proceeding could have been prevented.

(RSMo 1939 § 7575)

Prior revisions: 1929 § 7432; 1919 § 8840; 1909 § 9689



Section 71.770 Smoke nuisance — enforcement of penalty.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

71.770. Smoke nuisance — enforcement of penalty. — All cities to which the provisions of section 71.760 are applicable are hereby empowered to enact all necessary or desirable ordinances, not inconsistent with the provisions herein, nor the constitution, nor any general law of this state, in order to carry out the provisions of said section.

(RSMo 1939 § 7576)

Prior revisions: 1929 § 7433; 1919 § 8841; 1909 § 9690



Section 71.780 Nuisances — expense of suppression, how paid.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

71.780. Nuisances — expense of suppression, how paid. — The legislative or governing bodies of cities organized under the general statutes or special charters shall have, and they are hereby granted, the power to suppress all nuisances which are, or may be, injurious to the health and welfare of the inhabitants of said cities, or prejudicial to the morals thereof, within the boundaries of said cities and within one-half mile of the boundaries thereof. Such nuisances may be suppressed by the ordinances of said cities, or by such act or order as the charters of said cities authorize them to adopt. If the nuisance is suppressed within the city limits, the expense for abating the same may be assessed against the owner or occupant of the property, and against the property on which said nuisance is committed, and a special tax bill may be issued against said property for said expenses.

(RSMo 1939 § 7358)

Prior revisions: 1929 § 7207; 1919 § 8694; 1909 § 9574

CROSS REFERENCE:

Dogs, mayor may issue quarantine order, when, 322.040



Section 71.790 Special business districts, how established — dissolution in the city of Springfield.

Effective 28 Aug 2006

Title VII CITIES, TOWNS AND VILLAGES

71.790. Special business districts, how established — dissolution in the city of Springfield. — The governing body of any city may establish special business districts in the manner provided hereafter, and upon establishment each such district shall be a body corporate and politic and a political subdivision of the state. The governing body of any home rule city with more than one hundred fifty-one thousand five hundred but fewer than one hundred fifty-one thousand six hundred inhabitants may dissolve a special business district in accordance with the procedure set forth in sections 67.950 and 67.955; provided, however, that any proceeds from the disposal of assets of the district after payment of all indebtedness shall be used by the governing body of such city in a manner consistent with the purposes of the district and within the boundary of the former district.

(L. 1972 H.B. 1156 § 1, A.L. 2006 S.B. 1094)

(1987) In a suit against a business district to enforce provisions of the Hancock Amendment, it was held that the city in which the district was formed, rather than the district itself, was liable for prevailing plaintiff's attorneys' fees. Gilroy Sims & Assoc. v. Downtown St. Louis, 729 S.W.2d 504 (Mo.App.).



Section 71.792 Ordinance to establish district — survey and investigation — cost estimate required — report of survey public record.

Effective 28 Aug 1972

Title VII CITIES, TOWNS AND VILLAGES

71.792. Ordinance to establish district — survey and investigation — cost estimate required — report of survey public record. — A business district shall be formed by ordinance of the governing body of the city which shall establish the business district and define its limits. Prior to the establishment of a business district the governing body of the city shall conduct a survey and investigation for the purposes of determining the nature of and suitable location for business district improvements, the approximate cost of acquiring and improving the land therefor, the area to be included in the business district or districts, the need for and cost of special services, and cooperative promotion activities, and the percentage of the cost of acquisition, special services, and improvements in the business district which are to be assessed against the property within the business district and that part of the cost, if any, to be paid by public funds. The cost of the survey and investigation shall be included as a part of the cost of establishing the business district. A written report of this survey and investigation shall be filed in the office of the city clerk in the city and shall be available for public inspection.

(L. 1972 H.B. 1156 § 2)



Section 71.794 Establishing or altering size of district, procedure.

Effective 28 Aug 2005

Title VII CITIES, TOWNS AND VILLAGES

71.794. Establishing or altering size of district, procedure. — A special business district may be established, enlarged or decreased in area as provided herein in the following manner:

(1) Upon petition by one or more owners of real property on which is paid the ad valorem real property taxes within the proposed district, the governing body of the city may adopt a resolution of intention to establish, enlarge or decrease in area a special business district. The resolution shall contain the following information:

(a) Description of the boundaries of the proposed area;

(b) The time and place of a hearing to be held by the governing body considering establishment of the district;

(c) The proposed uses to which the additional revenue shall be put and the initial tax rate to be levied.

(2) Whenever a hearing is held as provided hereunder, the governing body of the city shall publish notice of the hearing on two separate occasions in at least one newspaper of general circulation not more than fifteen days nor less than ten days before the hearing; and shall mail a notice by United States mail of the hearing to all owners of record of real property and licensed businesses located in the proposed district; and shall hear all protests and receive evidence for or against the proposed action; rule upon all protests which determination shall be final; and continue the hearing from time to time.

(3) If the governing body decides to change the boundaries of the proposed area, the hearing shall be continued to a time at least fifteen days after the decision. Notice shall be given in at least one newspaper of general circulation at least ten days prior to the time of said hearing showing the boundary amendments.

(4) If the governing body following the hearing decides to establish the proposed district, it shall adopt an ordinance to that effect. The ordinance shall contain the following:

(a) The number, date and time of the resolution of intention pursuant to which it was adopted;

(b) The time and place the hearing was held concerning the formation of the area;

(c) The description of the boundaries of the district;

(d) A statement that the property in the area established by the ordinance shall be subject to the provisions of additional tax as provided herein;

(e) The initial rate of levy to be imposed upon the property lying within the boundaries of the district;

(f) A statement that a special business district has been established;

(g) The uses to which the additional revenue shall be put;

(h) In any city with a population of less than three hundred fifty thousand, the creation of an advisory board or commission and enumeration of its duties and responsibilities;

(i) In any city with a population of three hundred fifty thousand or more, provisions for a board of commissioners to administer the special business district, which board shall consist of seven members who shall be appointed by the mayor with the advice and consent of the governing body of the city. Five members shall be owners of real property within the district or their representatives and two members shall be renters of real property within the district or their representatives. The terms of the members shall be structured so that not more than two members' terms shall expire in any one year. Subject to the foregoing, the governing body of the city shall provide in such ordinance for the method of appointment, the qualifications, and terms of the members.

(L. 1972 H.B. 1156 § 3, A.L. 1975 S.B. 322, A.L. 1982 H.B. 1120, A.L. 2005 H.B. 58)



Section 71.796 Powers of governing body in establishing and maintaining district.

Effective 28 Aug 2006

Title VII CITIES, TOWNS AND VILLAGES

71.796. Powers of governing body in establishing and maintaining district. — The governing body in establishing and maintaining a business district shall have all the powers necessary to carry out any and all improvements adopted in the ordinance establishing the district including:

(1) To close existing streets or alleys or to open new streets and alleys or to widen or narrow existing streets and alleys in whole or in part;

(2) To construct or install pedestrian or shopping malls, plazas, sidewalks or moving sidewalks, parks, meeting and display facilities, convention centers, arenas, bus stop shelters, lighting, benches or other seating furniture, sculptures, telephone booths, traffic signs, fire hydrants, kiosks, trash receptacles, marquees, awnings, canopies, walls and barriers, paintings, murals, alleys, shelters, display cases, fountains, rest rooms, information booths, aquariums, aviaries, tunnels and ramps, pedestrian and vehicular overpasses and underpasses, and each and every other useful or necessary or desired improvement;

(3) To landscape and plant trees, bushes and shrubbery, flowers and each and every and other kind of decorative planting;

(4) To install and operate, or to lease, public music and news facilities;

(5) To purchase and operate buses, minibuses, mobile benches, and other modes of transportation;

(6) To construct and operate child-care facilities;

(7) To lease space within the district for sidewalk cafe tables and chairs;

(8) To construct lakes, dams, and waterways of whatever size;

(9) To provide special police or cleaning facilities and personnel for the protection and enjoyment of the property owners and the general public using the facilities of such business district;

(10) To maintain, as hereinafter provided, all city-owned streets, alleys, malls, bridges, ramps, tunnels, lawns, trees and decorative plantings of each and every nature, and every structure or object of any nature whatsoever constructed or operated by the said municipality;

(11) To grant permits for newsstands, sidewalk cafes, and each and every other useful or necessary or desired private usage of public or private property;

(12) To prohibit or restrict vehicular traffic on such streets within the business district as the governing body may deem necessary and to provide the means for access by emergency vehicles to or in such areas;

(13) To lease, acquire, dispose of, construct, reconstruct, extend, maintain, or repair parking lots or parking garages, both above and below ground, or other facilities for the parking of vehicles, including the power to install such facilities in public areas, whether such areas are owned in fee or by easement;

(14) To promote business activity in the district by, but not limited to, advertising, decoration of any public place in the area, promotion of public events which are to take place on or in public places, furnishing of music in any public place, and the general promotion of trade activities in the district.

(L. 1972 H.B. 1156 § 4, A.L. 2006 S.B. 1094)



Section 71.798 Governing body to determine expenditures.

Effective 28 Aug 2006

Title VII CITIES, TOWNS AND VILLAGES

71.798. Governing body to determine expenditures. — The governing body of the city creating the district shall have sole discretion as to how the revenue derived from any tax to be imposed herein, or any revenue derived from disposition of assets of the district, shall be used within the scope of the above purposes. The governing body of the city shall appoint an advisory board or commission to make recommendations as to its use. The governing body of the city creating the district shall not decrease the level of publicly funded services in the district existing prior to creation of the district or transfer the financial burden of providing the services to the district unless the services at the same time are decreased throughout the city, nor shall the governing body discriminate in the provision of the publicly funded services between areas included in such a district and areas not so included.

(L. 1972 H.B. 1156 § 5, A.L. 1975 S.B. 322, A.L. 2006 S.B. 1094)



Section 71.799 Cities of 350,000 or more — powers of district — governing body to determine expenditures.

Effective 28 Aug 1983

Title VII CITIES, TOWNS AND VILLAGES

71.799. Cities of 350,000 or more — powers of district — governing body to determine expenditures. — 1. In any city with a population of three hundred fifty thousand or more, a district shall have all the powers necessary or convenient to carry out any and all improvements adopted in the ordinance establishing the district and, in addition, may exercise the following powers:

(1) Cooperate with other public agencies and with any industry or business located within the district in the implementation of any project within the district;

(2) Enter into any agreement with any other public agency, any person, firm, or corporation to effect any of the provisions contained in sections 71.790 to 71.808;

(3) Contract and be contracted with, and to sue and be sued;

(4) Accept gifts, grants, loans, or contributions from the city in which the district is located, the United States of America, the state of Missouri, political subdivisions, foundations, other public or private agencies, individuals, partnerships, or corporations;

(5) Employ such managerial, engineering, legal, technical, clerical, accounting, and other assistance as it may deem advisable. The district may also contract with independent contractors for any such assistance.

2. In any city with a population of three hundred fifty thousand or more, the governing body of the city creating the district shall have final discretion as to how the revenue derived from any tax to be imposed under sections 71.790 to 71.808 shall be used within the scope of the above purposes, and the governing body of the city shall give its advice and consent to members of a board of commissioners appointed by the mayor of the city to administer the district. The governing body of the city creating the district shall not decrease the level of publicly funded services in the district existing prior to creation of the district or transfer the financial burden of providing the services to the district unless the services at the same time are decreased throughout the city, nor shall the governing body discriminate in the provision of the publicly funded services between areas included in such a district and areas not so included.

(L. 1982 H.B. 1120 §§ 71.797, 71.799, A.L. 1983 H.B. 713 Revision)



Section 71.800 Rate of tax — exception — abatement of certain tax benefits — new tax rate or special assessment, election, procedure, ballot forms — definitions — tax rate ceiling approved, effective when.

Effective 28 Aug 1988

Title VII CITIES, TOWNS AND VILLAGES

71.800. Rate of tax — exception — abatement of certain tax benefits — new tax rate or special assessment, election, procedure, ballot forms — definitions — tax rate ceiling approved, effective when. — 1. For the purpose of paying for all costs and expenses incurred in the operation of the district, the provision of services or improvements authorized in section 71.796, and incidental to the leasing, construction, acquisition, and maintenance of any improvements provided for under sections 71.790 to 71.808 or for paying principal and interest on notes or bonds authorized for the construction or acquisition of any said improvement, the district may impose a tax upon the owners of real property within the district which shall not exceed eighty-five cents on the one-hundred-dollar assessed valuation. In any city other than a city not within a county, real property subject to partial tax abatement under either the provisions of the urban redevelopment corporations law of Missouri or the provisions of sections 99.700 to 99.710 shall for the purpose of assessment and collection of ad valorem real estate taxes levied under the provisions of this section be assessed and ad valorem real estate taxes shall be collected as if the real estate were not subject to the tax abatement. The collection of delinquent receipts of said tax shall be in the same manner and form as that provided by law for all ad valorem property taxes. Taxes levied and collected under sections 71.790 to 71.808 shall be uniform upon the same class of subjects within the territorial limits of the authority levying the tax.

2. For the purpose of paying for all costs and expenses incurred in the operation of the district and the provision of services or improvements authorized in section 71.796, the district may impose additional tax on businesses and individuals doing business within the district. If the governing body imposes any business license taxes, such additional taxes shall not exceed fifty percent of the business license taxes. Whenever a hearing is held herein, the governing body shall hear all protests and receive evidence for or against the proposed action; rule upon all protests which determination shall be final; and may continue the hearing from time to time. Proceedings shall terminate if protest is made by businesses in the proposed area which pay a majority of the additional taxes within the area. For purposes of the additional tax to be imposed pursuant to this part, the governing body of the city may make a reasonable classification of businesses, giving consideration to various factors.

3. In addition to the taxes authorized by subsections 1 and 2 of this section, any district within a city which has a population of three hundred fifty thousand or more and is located within more than one county upon authorization of a majority of the voters voting thereon may impose one or more of the following special assessments on all real property located within the district:

(1) Not more than five cents per square foot on each square foot of land;

(2) Not more than one-half of a cent per square foot on each square foot of improvements on land; and

(3) Not more than twelve dollars per abutting foot of the lots, tracts and parcels of land within the district abutting on public streets, roads and highways.

4. For purposes of sections 10(c), 16, and 22 of article X of the Constitution of Missouri, and of section 137.073, the following terms as applied to an election pursuant to this section mean:

(1) "Approval of the required majority" or "direct voter approval", a simple majority;

(2) "Qualified voters", persons or other entities who have filed an application pursuant to subsection 6 of this section.

5. The governing body of any city in which there is a special business district may order an election on the approval of a new tax rate ceiling or assessment limit for any tax imposed pursuant to subsections 1 to 3 of this section. All costs of any such election shall be borne by the district out of its existing levy. The order shall set forth the new tax rate ceiling or assessment limit proposed. Any provision of law to the contrary notwithstanding, the tax rate ceiling may be increased or decreased, from any rate as revised under the provisions of section 137.073 to any rate not in excess of eighty-five cents on the one-hundred-dollar assessed valuation. Such order shall specify a date on which ballots for the election shall be mailed. Such date shall be a Tuesday, and shall be not earlier than the eighth Tuesday from the issuance of the order, nor later than August fifteenth of the year the order is issued and shall not be on the same day as an election conducted under the provisions of chapter 115.

6. Application for a ballot shall be conducted as provided in this subsection:

(1) Persons entitled to apply for a ballot in an election to approve a new tax rate ceiling for a tax imposed pursuant to subsection 1 or 3 of this section shall be:

(a) A resident individual of the district; or

(b) A person, including an individual, partnership, limited partnership, corporation, estate, or trust, which owns real property within the special business district;

(2) A person entitled to apply for a ballot in an election to approve a new tax rate ceiling for a tax imposed pursuant to subsection 2 of this section shall be a person, including an individual, partnership, limited partnership, corporation, estate, or trust, which possesses a license to do business in the district;

(3) Only persons entitled to apply for a ballot in elections pursuant to this section shall apply. Such persons shall apply with the clerk of the city in which the special business district is organized. Each person applying shall provide:

(a) Such person's name, address, mailing address, and phone number;

(b) An authorized signature; and

(c) Evidence that such person is entitled to vote. Such evidence shall be:

a. For resident individuals, proof of registration from the election authority;

b. For owners of real property, a tax receipt or deed or other document which evidences an equitable ownership, and identifies the real property by location;

c. For holders of business licenses, a copy of such business license;

(4) No person shall apply later than the fourth Tuesday before the date for mailing ballots specified in the governing body's order.

7. The clerk shall mail a ballot to each applicant of the district along with a return addressed envelope directed to the city clerk's office with a sworn affidavit on the reverse side of such envelope for the voter's signature. Such affidavit shall be in the following form:

­

­

8. The question shall be submitted in substantially the following forms:

­

­

­­

­

9. Each qualified voter shall have one vote. Each voter which is not an individual shall determine how to cast its vote as provided for in its articles of incorporation, articles of partnership, bylaws, or other document which sets forth an appropriate mechanism for the determination of the entity's vote. If a voter has no such mechanism, then its vote shall be cast as determined by a majority of the persons who run the day-to-day affairs of the voter. Each voted ballot shall be signed with the authorized signature.

10. Voted ballots shall be returned to the city clerk's office by mail or hand delivery no later than 5:00 p.m. on the sixth Tuesday after the date for mailing the ballots as set forth in the governing body's order. The city clerk shall transmit all voted ballots to a team of judges of not less than four, with an equal number from each of the two major political parties. The judges shall be selected by the city clerk from lists compiled by the election authority. Upon receipt of the voted ballots the judges shall verify the authenticity of the ballots, canvass the votes, and certify the results. Certification by the election judges shall be final and shall be immediately transmitted to the governing body. Any voter who applied for such election may contest the result in the same manner as provided in chapter 115.

11. If approved, the new tax rate ceiling or assessment limit shall be effective for the tax year in which the election is held, the provisions of section 67.110 to the contrary notwithstanding.

(L. 1972 H.B. 1156 § 6, A.L. 1975 S.B. 322, A.L. 1977 H.B. 651, A.L. 1982 H.B. 1120, A.L. 1985 H.B. 509, A.L. 1987 H.B. 909, A.L. 1988 H.B. 1729)



Section 71.801 St. Louis City — taxation of urban redevelopment real property, ordinance to control.

Effective 28 Aug 1988

Title VII CITIES, TOWNS AND VILLAGES

71.801. St. Louis City — taxation of urban redevelopment real property, ordinance to control. — In any city not within a county, real property subject to partial tax abatement under the provisions of chapter 353 shall for the purpose of assessment and collection of ad valorem real estate taxes levied under the provisions of sections 71.790 to 71.808 be assessed and ad valorem real estate taxes shall be collected as provided in the ordinance adopted by the governing body of the city approving the development plan of any such corporation and authorizing tax abatement.

(L. 1982 H.B. 1120, A.L. 1988 H.B. 1729)



Section 71.802 General obligation bonds authorized, when — election, notice of — form of ballot.

Effective 28 Aug 1990

Title VII CITIES, TOWNS AND VILLAGES

71.802. General obligation bonds authorized, when — election, notice of — form of ballot. — 1. Any district established under the provisions of sections 71.790 to 71.808 may, upon approval of the constitutionally required percentage of the voters of the district voting thereon, incur indebtedness and issue bonds or notes for the payment thereof. Notice of the election, the amount and the purpose of the loan shall be given.

2. The question shall be submitted in substantially the following form:

Shall the special business district incur indebtedness for the purpose of ______ in the amount of ______ dollars, evidenced by the issuance of bonds or notes and levy a real estate tax to pay therefor?

3. If the constitutionally required percentage of the votes cast are for the indebtedness, the district shall, subject to the restrictions of section 71.796 and section 71.800, be vested with the power to incur indebtedness in the name of the district, to the amount and for the purposes specified on the ballot, and issue the bonds of the district for the payment thereof.

4. The indebtedness authorized by this section shall not be contracted for a period longer than twenty years, and the entire amount of the indebtedness shall at no time exceed, including the existing indebtedness of the district, in the aggregate ten percent of the value of taxable tangible property therein, as shown by the last completed assessment for state and county purposes.

5. It shall be the duty of the district to provide for the collection of an annual tax sufficient to pay the interest on the indebtedness as it falls due, and also to constitute a sinking fund for the payment of the principal thereof within the time the principal becomes due.

(L. 1972 H.B. 1156 § 7, A.L. 1978 H.B. 971, A.L. 1990 H.B. 1621)



Section 71.804 Revenue bonds authorized, when — refunding of revenue bonds authorized.

Effective 28 Aug 1972

Title VII CITIES, TOWNS AND VILLAGES

71.804. Revenue bonds authorized, when — refunding of revenue bonds authorized. — 1. In addition to the bonds specified in section 71.802 the cost of any district of acquiring, constructing, improving, or extending any revenue producing facilities may be met from the proceeds of revenue bonds of the district, payable solely from the operation of such revenue producing facility.

2. Revenue bonds issued under authority of this section shall be payable solely from the revenues derived from the operation of the revenue producing facility acquired, constructed, improved or extended in whole or in part from the proceeds of the bonds. No revenue bond issued pursuant to this section shall constitute an indebtedness of the district within the meaning of any constitutional or statutory restriction, limitation or provision.

3. For the purpose of refunding, extending and unifying the whole or any part of any valid outstanding bonded indebtedness payable from the revenues of a revenue producing facility, the district may issue refunding bonds not exceeding in amount the principal of the outstanding indebtedness to be refunded and the accrued interest to the date of the refunding bonds. The district shall provide for the payment of interest not to exceed the same rate and the principal of the refunding bonds in the same manner and from the same source as was provided for the payment of interest on and principal of the bonds to be refunded.

(L. 1972 H.B. 1156 § 8)



Section 71.806 Bonds, term of, form, interest rate, private sale authorized.

Effective 28 Aug 1972

Title VII CITIES, TOWNS AND VILLAGES

71.806. Bonds, term of, form, interest rate, private sale authorized. — The notes and bonds issued hereunder shall bear such date or dates, and shall mature at such time or times, in the case of any general obligation bond or note not exceeding twenty years, from the date of issue of such original bond or note, and in the case of any revenue bond not exceeding fifty years from the date of issue, as may be provided by the governing body of such city. The notes and bonds shall bear interest at such rate, be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in such medium of* payment, at such place or places and be subject to such terms of redemption as provided. The notes and bonds shall be sold at public or private sale, at such price or prices as shall be determined.

(L. 1972 H.B. 1156 § 9)

*Word "or" appears in original rolls.



Section 71.808 Benefit determinations by legislative body of city to be conclusive.

Effective 28 Aug 1972

Title VII CITIES, TOWNS AND VILLAGES

71.808. Benefit determinations by legislative body of city to be conclusive. — The findings of the legislative body of the city of the benefits to be derived by said district as set out in the ordinance as required above shall be conclusive.

(L. 1972 H.B. 1156 § 10)



Section 71.860 Application of section 71.015 — exceptions.

Effective 28 Aug 1995

Title VII CITIES, TOWNS AND VILLAGES

71.860. Application of section 71.015 — exceptions. — The provisions of section 71.015 shall apply as well to all cities, towns, villages and municipalities of whatsoever kind, located in any county with a charter form of government where fifty or more cities, towns and villages have been incorporated, except as provided in section 71.920 and sections 72.400 to 72.420.

(L. 1963 p. 126 § 1, A.L. 1989 H.B. 487, A.L. 1995 H.B. 446)

(1966) Held that Sawyers Act did not apply to 1960 annexation by constitutional charter city as 1963 amendment specifically providing for application to constitutional charter cities located in St. Louis County (§ 71.860, RSMo) does not apply retroactively. Witt v. City of Webster Groves (A.), 398 S.W.2d 16.

(1966) Legislature in enacting statutes specifically relating to annexation in first class charter county intended that compliance therewith should precede compliance with general annexation statutes so that election provided for in special provision must precede obtaining a declaratory judgment as to reasonableness of proposed annexation. City of Kirkwood v. Allen (Mo.), 399 S.W.2d 30.

(1966) The unconstitutionality of Section 71.015 applying Sawyers Act to constitutional charter cities as mandatory procedure does not render invalid other section of Sawyers Act relating to annexation as applied to such cities. St. Louis County v. City of Florissant (Mo.), 406 S.W.2d 281.



Section 71.870 Separate elections required for annexation — effective when.

Effective 19 Mar 1984, see footnote

Title VII CITIES, TOWNS AND VILLAGES

71.870. Separate elections required for annexation — effective when. — The legislative body of any city, town, or village located within the boundaries of a first class chartered county which has a population of at least five hundred thousand shall not have the power to extend the limits of such city, town, or village by annexation of unincorporated territory adjacent to the city, town, or village in accordance with the provisions of law relating to annexation by such municipalities until the question of annexation is submitted and is carried by a majority of the total votes cast in the city, town, or village and by a separate majority of the total votes cast in the unincorporated territory sought to be annexed. There shall be separate submissions of the question of annexation to the two groups of voters, the same to be held simultaneously. However, no annexation in a first class charter county which has a population of at least nine hundred thousand shall become effective sooner than one year after the vote for annexation if the question of annexation is carried by a majority of the votes cast by the two groups of voters.

(L. 1963 p. 126 § 2, A.L. 1978 H.B. 971, A.L. 1980 H.B. 1110, A.L. 1984 H.B. 1214 & 1319)

Effective 3-19-84



Section 71.880 Notice to election authority and governing body of county — map setting out boundaries to be posted in polling places, when.

Effective 14 Jul 1989, see footnote

Title VII CITIES, TOWNS AND VILLAGES

71.880. Notice to election authority and governing body of county — map setting out boundaries to be posted in polling places, when. — Whenever any city, town, or village located in a first class chartered county which has a population of at least five hundred thousand desires to annex any unincorporated land of the county, the governing body of the city, town, or village shall, before proceeding as otherwise provided by law, certify a notice of such fact to the election authority and to the governing body of the first class charter county, which notice shall include:

(1) The description by metes and bounds of the unincorporated territory sought to be annexed and a map of the area to be annexed and of the incorporated area, such map to be a size large enough to accurately and adequately denote the boundaries of the area to be annexed and the incorporated area, but not less than eight inches by ten inches in size, and to be clearly displayed to voters in each polling place where the annexation question is on the ballot; and

(2) A copy of the order, resolution or ordinance which contains the legislative act of the municipality ordering the submission of the question.

(L. 1963 p. 126 § 3, A.L. 1978 H.B. 971, A.L. 1980 H.B. 1110, A.L. 1989 H.B. 487)

Effective 7-14-89



Section 71.900 Form of ballot.

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

71.900. Form of ballot. — The question shall be submitted in substantially the following form:

Shall ______ (name of city, town, or village) annex unincorporated territory adjacent to it?

(L. 1963 p. 126 § 5, A.L. 1978 H.B. 971)



Section 71.910 Proposition not to be resubmitted, when.

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

71.910. Proposition not to be resubmitted, when. — In the event that the question of annexing such territory fails to receive the necessary majorities, the question shall not be resubmitted to the voters for a period of at least two years.

(L. 1963 p. 126 § 6, A.L. 1978 H.B. 971)



Section 71.920 City limits may be extended by ordinance if approved by unanimous affirmative vote in both elections — effective when.

Effective 19 Mar 1984, see footnote

Title VII CITIES, TOWNS AND VILLAGES

71.920. City limits may be extended by ordinance if approved by unanimous affirmative vote in both elections — effective when. — In the event that the question of annexing such territory is approved by a unanimous affirmative vote in both the annexing municipality and the territory sought to be annexed, the annexing municipality, other provisions of this chapter notwithstanding, shall extend its limits by ordinance to include such territory, specifying with accuracy the new boundary lines to which the city, town, or village limits are extended, except that, no such ordinance by any municipality in a first class charter county which has a population of at least nine hundred thousand shall become effective sooner than one year after the date of the election approving the annexation. Upon duly enacting such annexation ordinance, the municipality shall cause three certified copies of the same to be filed with the clerk of the county wherein the municipality is located, whereupon the annexation shall be complete and final and thereafter all courts of this state shall take judicial notice of the limits of that municipality as so extended.

(L. 1963 p. 126 § 7, A.L. 1978 H.B. 971, A.L. 1984 H.B. 1214 & 1319)

Effective 3-19-84

(1965) Sawyers Act, § 71.015, does not apply to cities to which it is made inapplicable by subsequent legislation. Julian v. Mayor, Councilmen and Citizens of the City of Liberty (Mo.), 391 S.W.2d 864.

(1969) Annexation was unreasonable where there was no showing that the annexations are necessary or convenient to the proper exercise of the municipal government of the municipality seeking annexation, but was solely for the purpose of industrial development through a revenue bond financing plan. St. Louis County v. Village of Champ (Mo.), 438 S.W.2d 205.



Section 71.922 Certain annexations effective on date determined by jurisdictions involved.

Effective 02 Jun 1995, see footnote

Title VII CITIES, TOWNS AND VILLAGES

71.922. Certain annexations effective on date determined by jurisdictions involved. — Any annexation initiated by a municipality through first reading of an ordinance and by the holding of a public hearing on or before June 12, 1995, in any county with a charter form of government where fifty or more cities, towns and villages have been incorporated shall become effective on the date determined by the jurisdictions involved in such annexation.

(L. 1995 H.B. 446 § 1)

Effective 6-02-95



Section 71.940 Codification and compilation of ordinances, defined.

Effective 28 Aug 1997

Title VII CITIES, TOWNS AND VILLAGES

71.940. Codification and compilation of ordinances, defined. — For the purposes of sections 71.940 to 71.948, the following terms mean:

(1) "Codification" includes:

(a) The compilation and revision of the general ordinances of the municipality;

(b) The changing of sections deemed advisable;

(c) The omission of sections deemed unnecessary;

(d) The addition of new provisions; and

(e) The adoption of the whole by an adopting ordinance and publication in permanently bound or loose-leaf book form;

(2) "Compilation" includes the collecting, assembling and organizing of existing ordinances of the municipality and publication thereof in permanently bound or loose-leaf book form.

(L. 1997 H.B. 749 § 1)



Section 71.943 Codification of municipal ordinances, contents — supplements authorized — code to be evidence in all courts.

Effective 28 Aug 2005

Title VII CITIES, TOWNS AND VILLAGES

71.943. Codification of municipal ordinances, contents — supplements authorized — code to be evidence in all courts. — The governing body of any municipality may from time to time provide for the compilation or revision and codification of the general ordinances of the municipality and the publication in book form of such compilation or codification, and may provide for keeping such compilation and codification up to date by supplements to permanently bound books or by insertions of amending or new ordinances in loose-leaf binders, and may provide for annual or occasional recodification of codifications housed in loose-leaf binders. The codification may contain citations to sections or previous ordinances retained or modified. All titles, effective date sections and signatures of ordinances may be omitted. The codification may contain annotations to statutes, cross references and other matter that may make the code more useful. The codification may incorporate by reference standard or model codes or ordinances, state regulations and statutes as authorized by section 67.280, sections 67.400 to 67.450, and section 300.600, and amendments to such statutes. The codification may incorporate by reference state statutes relating to vehicle equipment regulations contained in chapter 307 and amendments to such statutes. The ordinance adopting the codification shall recite that the codification was authorized by ordinance, and that it was made in conformity with this section and amendments to this section. When the ordinance and the codification, along with a certificate of the municipal clerk that the same are true and correct copies, are published in book form, the codification shall take effect and shall import absolute verity and be received in evidence in all courts and places without further proof.

(L. 1997 H.B. 749 § 2 subsec. 1, A.L. 2005 H.B. 445)



Section 71.946 Supplements to code to be deemed part of original code.

Effective 28 Aug 1997

Title VII CITIES, TOWNS AND VILLAGES

71.946. Supplements to code to be deemed part of original code. — One copy of the published book may be kept on file with the ordinance books and constitute an ordinance book. A loose-leaf code or compilation of ordinances published pursuant to this section may be kept current by the periodic preparation of loose-leaf supplements. Whenever any ordinance expresses the intent of the governing body that it may be made a part of such loose-leaf code and the ordinance is thereafter included in a supplement to such code, such inclusion shall have the same force and effect as if the ordinance had been included in the original code at the time of its adoption by the governing body. The governing body shall make provision for furnishing insertions in loose-leaf compilations or codes to municipal personnel, purchasers and others having copies of the compilation or code.

(L. 1997 H.B. 749 § 2, subsec. 2)



Section 71.948 Copies of code on file with municipal clerks and open to public.

Effective 28 Aug 1997

Title VII CITIES, TOWNS AND VILLAGES

71.948. Copies of code on file with municipal clerks and open to public. — At least three copies of the published book shall be kept on file in the office of the municipal clerk and kept available for inspection by the public at all reasonable business hours.

(L. 1997 H.B. 749 § 2, subsec. 2, last sentence)



Section 71.980 Financially insolvent municipalities, state not liable for debt.

Effective 28 Aug 2016

Title VII CITIES, TOWNS AND VILLAGES

71.980. Financially insolvent municipalities, state not liable for debt. — Notwithstanding any provision to the contrary, the state shall not be held liable for the debts of a municipality that is financially insolvent. For purposes of this section, a municipality is financially insolvent if it is not paying its debts as they become due, unless such debts are the subject of a bona fide dispute, or is unable to pay its debts as they become due.

(L. 2016 S.B. 572)






Chapter 72 Classification and Consolidation of Cities, Towns and Villages

Chapter Cross References



Section 72.030 Third class cities.

Effective 28 Aug 1975

Title VII CITIES, TOWNS AND VILLAGES

72.030. Third class cities. — All cities and towns in this state containing three thousand or more inhabitants, which shall elect to be a city of the third class, shall be cities of the third class.

(RSMo 1939 § 6214, A.L. 1975 H.B. 398)



Section 72.040 Fourth class cities — villages may vote to become.

Effective 28 Aug 1982

Title VII CITIES, TOWNS AND VILLAGES

72.040. Fourth class cities — villages may vote to become. — 1. All cities and towns in this state containing five hundred and less than three thousand inhabitants, and all towns existing under any special law, and having less than five hundred inhabitants which shall elect to be cities of the fourth class, shall be cities of the fourth class.

2. Notwithstanding the population requirements of subsection 1 of this section, all incorporated villages as of August 13, 1982, may elect by majority vote of the voters therein to be a city of the fourth class and shall retain such classification at its option.

(RSMo 1939 § 6215, A.L. 1982 H.B. 1120)

Prior revisions: 1929 § 6093; 1919 § 7613; 1909 § 8527



Section 72.050 Villages — certain towns declared to be, when — villages may vote to become fourth class cities.

Effective 28 Aug 1982

Title VII CITIES, TOWNS AND VILLAGES

72.050. Villages — certain towns declared to be, when — villages may vote to become fourth class cities. — 1. All towns not now incorporated in this state containing less than five hundred inhabitants are hereby declared to be villages.

2. Any village in this state now or hereafter having more than two hundred inhabitants may by majority vote of the voters therein elect to become a city of the fourth class and shall retain such classification at its option.

(RSMo 1939 § 6216, A.L. 1978 H.B. 971, A.L. 1982 H.B. 1120 §§ 72.050, 1)

Prior revisions: 1929 § 6094; 1919 § 7614; 1909 § 8528



Section 72.060 May cause census to be taken, when.

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

72.060. May cause census to be taken, when. — Any city, town or village within this state, now incorporated under the provisions of this chapter, or under any special or local law, as a village, town or city, either of the second, third or fourth classes, as classified in said chapter, and in which the citizens thereof desire incorporation as a village, town or city of a higher class, and believe that since the taking of the last census, state or national, there has been sufficient increase in population to entitle it to such desired incorporation, may, by authority of an ordinance, and at the expense of such village, town or city, cause to be taken a census of its population, and should such census, when so taken, show that the village, town or city taking the same, has the requisite population to entitle it to the right to become incorporated as a village, town or city of the higher class, then such village, town or city may proceed to secure such incorporation as its population may then entitle it to, under and by authority of the provisions of this chapter; provided, that cities or towns that have permitted their organization to become dormant or ineffective, through a failure to elect corporate officers or levy a corporate tax for the two years immediately preceding, may, by a petition of the majority of the taxpayers of such city or town to the county commission, have an enumeration taken and be assigned to its proper class; and thereupon the county commission shall appoint the proper officers for such city or town, who shall hold their office until the next municipal election thereafter and until their successors are elected and qualified.

(RSMo 1939 § 6222, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 6100; 1919 § 7620; 1909 § 8534



Section 72.070 Election by city or town to become city of different class — village officers to act on becoming city.

Effective 28 Aug 1982

Title VII CITIES, TOWNS AND VILLAGES

72.070. Election by city or town to become city of different class — village officers to act on becoming city. — Any city, town or village in this state, existing by virtue of the present general law, or by any local or special law, may elect to become a city of the class to which its population would entitle it under the provisions of sections 72.030 to 72.140, or who may elect to become a city of a class to which it may be eligible as otherwise provided by section 72.040 or section 72.050 shall proceed by passing an ordinance or proposition, and submitting the same to the legal voters of such city, town or village, at an election to be held for that purpose, not less than twenty days nor more than thirty days after the passage of such ordinance or proposition; and if a majority of such voters voting at such election shall ratify such ordinance or proposition, the mayor or chief officer of such city, town, or village shall issue his proclamation, declaring the result of such election, and thereafter such city, town, or village shall, by virtue of such vote, be incorporated under the provisions of the general law providing for the government of the class to which such city belongs. Whenever any village shall elect to become a city of the class to which it is entitled, the officers of such village, until new officers shall be elected and qualified, shall be the officers of such city, with the powers and functions corresponding to the powers and functions of the officers of the former village, the chairman of the board of trustees to act as mayor and the remaining trustees to act as aldermen, with the power to divide the city into wards and to call an election of officers of such city and to submit to the voters of such city in the manner provided by law such other matters or propositions as they may deem proper and as may be authorized by law. Any city eligible for more than one classification shall alter that classification pursuant to the procedure contained in this section.

(RSMo 1939 § 6217, A.L. 1957 p. 249, A.L. 1982 H.B. 1120)

Prior revisions: 1929 § 6095; 1919 § 7615; 1909 § 8529



Section 72.080 Cities and towns may be incorporated in their respective classes — exception, certain cities must comply with boundary change law — exception, Cass County — owners of majority of certain class of property may object to incorporation, cause of action — definition — contents of petition.

Effective 28 Aug 2008

Title VII CITIES, TOWNS AND VILLAGES

72.080. Cities and towns may be incorporated in their respective classes — exception, certain cities must comply with boundary change law — exception, Cass County — owners of majority of certain class of property may object to incorporation, cause of action — definition — contents of petition. — 1. Any unincorporated city, town, or other area of the state may, except as otherwise provided in sections 72.400 to 72.420, become a city of the class to which its population would entitle it pursuant to this chapter, and be incorporated pursuant to the law for the government of cities of that class, in the following manner: whenever a number of voters equal to fifteen percent of the votes cast in the last gubernatorial election in the area proposed to be incorporated shall present a petition to the governing body of the county in which such city, town, or area is situated, such petition shall describe, by metes and bounds, the area to be incorporated and be accompanied by a plat thereof, shall state the approximate population and the assessed valuation of all real and personal property in the area and shall state facts showing that the proposed city shall have the ability to furnish normal municipal services within a reasonable time after its incorporation is to become effective and praying that the question be submitted to determine if it may be incorporated. If the governing body shall be satisfied that a number of voters equal to fifteen percent of the votes cast in the last gubernatorial election in the area proposed to be incorporated have signed such petition, the governing body shall submit the question to the voters.

2. The county may make changes in the petition to correct technical errors or to redefine the metes and bounds of the area to be incorporated to reflect other boundary changes occurring within six months prior to the time of filing the petition. Petitions submitted by proposing agents may be submitted with exclusions for the signatures collected in areas originally included in the proposal but subsequently annexed or incorporated separately as a city, town or village, although the governing body shall be satisfied as to the sufficiency of the signatures for the final proposed area. If a majority of the voters voting on the question vote for incorporation, the governing body shall declare such city, town, or other area incorporated, designating in such order the metes and bounds thereof, and thenceforth the inhabitants within such bounds shall be a body politic and incorporate, by the name and style of "the city of ______", or "the town of ______", and the first officers of such city or town shall be designated by the order of the governing body, who shall hold their offices until the next municipal election and until their successors shall be duly elected and qualified. The county shall pay the costs of the election.

3. In any county with a charter form of government where fifty or more cities, towns and villages have been incorporated, an unincorporated city, town or other area of the state shall not be incorporated except as provided in sections 72.400 to 72.420.

4. Any unincorporated area with a private eighteen-hole golf course community and with at least a one hundred acre lake located within any county of the first classification with more than eighty-two thousand but less than eighty-two thousand one hundred inhabitants may incorporate as a city of the class to which its population would entitle it pursuant to this chapter notwithstanding any proposed annexation of the unincorporated area by any city of the third or fourth classification or any home rule city with more than four hundred thousand inhabitants and located in more than one county. If any city of the third or fourth classification or any home rule city with more than four hundred thousand inhabitants and located in more than one county proposes annexation by ordinance or resolution of any unincorporated area as defined in this subsection, no such annexation shall become effective until and only after a majority of the qualified voters in the unincorporated area proposed to be incorporated fail to approve or oppose the proposed incorporation by a majority vote in the election described in subsection 2 of this section.

5. Prior to the election described in subsection 2 of this section, if the owner or owners of either the majority of the commercial or the majority of the agricultural classification of real property in the proposed area to be incorporated object to such incorporation, such owner or owners may file an action in the circuit court of the county in which such unincorporated area is situated, pursuant to chapter 527, praying for a declaratory judgment requesting that such incorporation be declared unreasonable by the court. As used in this subsection, a "majority of the commercial or agricultural classification" means a majority as determined by the assessed valuation of the tracts of real property in either classification to be determined by the assessments made according to chapter 137. The petition in such action shall state facts showing that such incorporation including the real property owned by the petitioners is not reasonable based on the same criteria as specified in subsection 3 of section 72.403 and is not necessary to the proper development of the city or town. If the circuit court finds that such inclusion is not reasonable and necessary, it may enjoin the incorporation or require the petition requesting the incorporation to be resubmitted excluding all or part of the property of the petitioners from the proposed incorporation.

(RSMo 1939 § 6217, A.L. 1971 H.B. 28, A.L. 1978 H.B. 971, A.L. 1989 H.B. 487, A.L. 1993 S.B. 219, A.L. 1995 H.B. 446, A.L. 1998 S.B. 809, A.L. 2003 H.B. 166 merged with S.B. 238, A.L. 2007 S.B. 22, A.L. 2008 S.B. 765)

Prior revisions: 1929 § 6095; 1919 § 7615; 1909 § 8529

(1976) Held that an appeal from an order of a county court or county council's order relative to an incorporation action under § 72.080 must be appealed under § 49.230 and administrative review under ch. 536 is not available. In re Incorporation of City of River Bend (A.), 530 S.W.2d 704.

(1985) A proposed city does not have to have tax money in place in order for an incorporation to be proper. Incorporation of Maryland Heights v. Von Romer (Mo. App.), 687 S.W.2d 600.



Section 72.090 Unincorporated city entitled to become third class city — may incorporate and adopt commission form, when.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

72.090. Unincorporated city entitled to become third class city — may incorporate and adopt commission form, when. — Provided, that any city or town of the state of Missouri, not incorporated, having sufficient population to entitle it to become a city of the third class, in making application for incorporation as a city of the third class, may include in its petition for such incorporation a request that it be authorized to avail itself of the provisions of sections 78.010 to 78.420, and the county commission, in passing upon such application, shall have power in its order of incorporation to authorize said city to be governed by the provisions of sections 78.010 to 78.420 as fully as if the provisions of sections 78.010 to 78.420 had been adopted by a formal election of the inhabitants of the territory comprised therein; and thereupon such county commission shall appoint the officers of such city provided by sections 78.010 to 78.420.

(RSMo 1939 § 6217)

Prior revisions: 1929 § 6095; 1919 § 7615; 1909 § 8529



Section 72.100 City or town situated on county line.

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

72.100. City or town situated on county line. — Provided, that when any city, town or other area is or may be situated on the county line, and in two counties, the petition shall be signed by a number of voters equal to fifteen percent of the votes cast in the last gubernatorial election in the area proposed in each county to be incorporated of such city, town or other area in each county, and presented to the governing body of each county, and designating that each of the two governing bodies equally shall designate the officers therefor. If the governing body of each county shall be satisfied that a number of voters equal to fifteen percent of the votes cast in the last gubernatorial election in the area proposed in each county to be incorporated have signed such petition, the governing bodies of each county shall submit the question to the voters. If a majority of the voters voting on the question, of each of the counties in such city or town, vote for incorporation, the governing bodies of each county shall declare such city or town incorporated and the inhabitants thereof shall thenceforth be a body politic and incorporate, by the name and style of "the city of ______", or "the town of ______", and provided further, that appeals taken from the decision of the mayor, judge or other officer before whom any cause is tried, acting for said city, town or other area may be sent to the circuit court of either county wherein such city or town is situated, as may be specified in the order granting such appeal.

(RSMo 1939 § 6217, A.L. 1971 H.B. 28, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 6095; 1919 § 7615; 1909 § 8529



Section 72.110 Jurisdiction to remain same.

Effective 28 Aug 1949

Title VII CITIES, TOWNS AND VILLAGES

72.110. Jurisdiction to remain same. — The jurisdiction of any city which shall be reorganized under this chapter shall not in any wise be affected or changed in consequence of such reorganization, but such limits, wards and boundaries shall remain after such reorganization the same as before such reorganization; and all laws or parts of laws or ordinances, not inconsistent with the provisions of the chapter dealing with the class into which such city is reorganized, which were operative in such city prior to its reorganization, shall continue to be in force until repealed or otherwise changed by ordinance.

(RSMo 1939 §§ 6229, 6606, 6866, 7097, A. 1949 H.B. 2024 § 77.11)

Prior revisions: 1929 §§ 6107, 6483, 6720, 6947; 1919 §§ 7627, 7973, 8207, 8398; 1909 §§ 8541, 9144, 9300



Section 72.120 Rights of property retained.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

72.120. Rights of property retained. — All rights and property of every kind and description, which were vested in any city under its former organization, shall be deemed and held to be vested in such city upon its becoming reorganized as provided in sections 72.090 to 72.110, but no rights or liabilities, either in favor of or against such city, existing at the time of so becoming reorganized, and no suit or prosecution of any kind shall be affected by such change, but the same shall stand and progress as if no change had been made.

(RSMo 1939 § 6218)

Prior revisions: 1929 § 6096; 1919 § 7616; 1909 § 8530



Section 72.130 No incorporation within two miles of existing city, where, exceptions.

Effective 15 May 2003, see footnote

Title VII CITIES, TOWNS AND VILLAGES

72.130. No incorporation within two miles of existing city, where, exceptions. — Except as provided in sections 72.400 to 72.420, no city, town, village or other area shall be organized within this state under and by virtue of any law thereof, adjacent to or within two miles of the limits of any city of the first, second, third or fourth classification or any constitutional charter city, unless the city, town, village or other area be in a different county from the city or unless the city, town, or village is located within any county of the first classification with more than eighty-two thousand but less than eighty-two thousand one hundred inhabitants, except that a city, town, village or other area may be incorporated within the two-mile area if a petition signed by a number of voters equal to fifteen percent of the votes cast in the last gubernatorial election in the area proposed to be incorporated is presented to the existing city requesting that the boundaries of the existing city be extended to include the area proposed to be incorporated and if action taken thereon by the existing city is unfavorable to the petition, or if no action is taken by the existing city on the petition, then the city, town, village or other area may be incorporated after the expiration of one year from the date of the petition and upon a favorable majority vote on the question.

(RSMo 1939 § 6221, A.L. 1959 H.B. 207, A.L. 1965 p. 192, A.L. 1971 H.B. 28, A.L. 1973 H.B. 640, A.L. 1978 H.B. 971, A.L. 1995 H.B. 446, A.L. 2003 H.B. 166 merged with S.B. 238)

Effective 5-15-03 (S.B. 238); 8-28-03 (H.B. 166)



Section 72.132 Signers to state name, address and date when signing petition — time limit on petition.

Effective 28 Aug 1971

Title VII CITIES, TOWNS AND VILLAGES

72.132. Signers to state name, address and date when signing petition — time limit on petition. — 1. Every inhabitant signing such petition shall state his street address or rural post-office box number and route together with the month, day and year on which he affixed his signature thereto.

2. Every such petition shall be presented to the appropriate county commission or county council within two hundred eighty days following the date on which the first signature was affixed to such petition, or any part thereof. Failure to so present such petition within the foregoing time period shall render such petition absolutely void.

(L. 1971 H.B. 28 § 72.136)

(1978) Held incorporation petitions containing signatures without giving the date of each signature are not void. Cherry v. City of Hayti Heights (Mo.), 563 S.W.2d 72.



Section 72.135 Resubmission within year prohibited.

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

72.135. Resubmission within year prohibited. — No such question shall be resubmitted for substantially the same area within one year after defeat of the question.

(L. 1971 H.B. 28, A.L. 1978 H.B. 971)



Section 72.140 Reorganization to take effect, when — officers hold, how long.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

72.140. Reorganization to take effect, when — officers hold, how long. — Any city which may organize under this chapter shall continue as before in every respect with all former rights and obligations until the time fixed for such reorganization to take effect; and all its officers and employees shall continue to discharge the duties of their respective offices and shall hold their offices until their successors are elected or appointed and qualified, except as herein otherwise provided.

(RSMo 1939 § 6227)

Prior revisions: 1929 § 6105; 1919 § 7625; 1909 § 8539



Section 72.150 Certain adjoining municipalities may consolidate — certain cities to comply with boundary changes law — consolidation of certain cities, towns, or villages in counties of the first, second, or third classification.

Effective 28 Aug 2016

Title VII CITIES, TOWNS AND VILLAGES

72.150. Certain adjoining municipalities may consolidate — certain cities to comply with boundary changes law — consolidation of certain cities, towns, or villages in counties of the first, second, or third classification. — 1. When two or more cities, towns or villages in this state adjoining and contiguous to each other in the same or adjoining county or two or more cities, towns or villages located in a county of the second classification having a population of at least forty-seven thousand but not more than forty-nine thousand which are not adjoining and contiguous to each other but whose combined territory when combined will be contiguous shall be desirous of being consolidated, it shall be lawful for them to consolidate under one government of the classification under which any of them was organized or the classification provided for the consolidated population, in the manner and subject to the provisions prescribed in sections 72.150 to 72.220. Any cities, towns or villages within any county with a charter form of government where fifty or more cities, towns and villages have been incorporated shall consolidate pursuant to the provisions of section 72.420.

2. When two or more cities, towns or villages located in a county of the first classification or a county of the second classification that have entered into one or more intergovernmental agreements related to municipal services and are separated by a distance of not more than one mile and are connected by at least two publicly maintained rights-of-way shall be desirous of being consolidated, it shall be lawful for them to consolidate under one government of the classification under which any of them was organized or the classification provided for the consolidated population, in the manner and subject to the provisions prescribed in sections 72.150 to 72.220.

3. When two or more cities, towns or villages located in any county of the third classification are separated by a distance of not more than one and one-half miles and are desirous of being consolidated, it shall be lawful for them to consolidate under one government of the classification under which any of them was organized or the classification provided for the consolidated population, in the manner and subject to the provisions prescribed in sections 72.150 to 72.220.

(RSMo 1939 § 7829, A.L. 1961 p. 193, A.L. 1963 p. 128, A.L. 1976 H.B. 1295, A.L. 1989 H.B. 487, A.L. 1992 S.B. 571, A.L. 1995 H.B. 446, A.L. 2016 H.B. 1684)

Prior revisions: 1929 § 7684; 1919 § 9123; 1909 § 9948



Section 72.153 Cities separated by street or stream may consolidate as though contiguous.

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

72.153. Cities separated by street or stream may consolidate as though contiguous. — If the cities, towns or villages proposing to consolidate are separated only by a street, road or other public way, or a stream, or vacant land, they may consolidate as though they were adjoining and contiguous by taking in the street, road or other public way, or stream or vacant land as part of the consolidated municipality. The question submitted to the voters of each city, town or village shall include a provision that the street, road or other public way, or stream or vacant land to the extent set out by appropriate description in the proposition shall become a part of the consolidated municipality upon approval of the voters voting on the question.

(L. 1965 p. 192, A.L. 1978 H.B. 971)



Section 72.155 Consolidation ordinance when initiated by municipality — contents.

Effective 28 Aug 1963

Title VII CITIES, TOWNS AND VILLAGES

72.155. Consolidation ordinance when initiated by municipality — contents. — 1. Consolidation of municipalities may be instituted by the governing bodies of any cities, towns or villages, or any combination thereof, by ordinance, adopted by the governing bodies of the respective municipalities. The ordinance shall contain the following:

(1) The names of the municipalities to be consolidated;

(2) The proposed effective date of consolidation;

(3) The number of votes cast in the last municipal election.

2. The ordinance may contain the name of the municipality as consolidated, the form of government to be adopted and the details of transition, such as which officers will serve, which employees shall be retained, what taxes will be collected, what ordinances will be in effect and similar matters for the operation of the consolidated municipality until the new governing body provides otherwise.

3. The adopted ordinance shall then be filed with the county commission in the same manner as provided for initiative petitions in section 72.167.

(L. 1961 p. 193 § 72.157, A.L. 1963 p. 128)



Section 72.160 Petition of voters for election — county commission to order election, how and when.

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

72.160. Petition of voters for election — county commission to order election, how and when. — Whenever a petition containing the signatures of one hundred voters, or fifteen percent of the total number of votes cast in the last preceding election, whichever is greater, in each of the affected municipalities (provided, however, that in the event any affected municipality has a population of less than one thousand the one hundred or more minimum signature requirement shall not apply, and only the fifteen percent requirement shall apply as to such municipality) shall petition the county commission to order the question of consolidation of such cities, towns or villages into one city, town or village, the county commission at the next regular or special term of said commission shall submit the question to the voters.

(RSMo 1939 § 7830, A.L. 1961 p. 193, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 7685; 1919 § 9124; 1909 § 9949



Section 72.163 Petition for consolidation, contents, verification.

Effective 28 Aug 1975

Title VII CITIES, TOWNS AND VILLAGES

72.163. Petition for consolidation, contents, verification. — 1. A petition for consolidation shall contain the following:

(1) The names of the municipalities to be consolidated;

(2) The proposed effective date of consolidation;

(3) The number of votes cast in the last municipal election;

(4) A statement that all signers are registered voters in the affected municipality;

(5) The form of government, the name of the municipality as consolidated and the details of transition, such as which officers will serve, which employees shall be retained, what taxes will be collected, what ordinances will be in effect and similar matters for the operation of the consolidated municipality until the new governing body provides otherwise, may be included, but are not required.

2. All persons signing the petition for consolidation shall designate their address opposite their signatures, and said signatures shall be affixed before a person who shall certify, by affidavit acknowledged before a notary public, that said signatures were affixed in his or her presence.

(L. 1961 p. 193 § 72.151, A.L. 1963 p. 128, A.L. 1975 H.B. 641)



Section 72.165 County commission to submit question, when.

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

72.165. County commission to submit question, when. — The county commission may submit the question of consolidation when it receives ordinances from one or more municipalities and petitions from residents of one or more other municipalities requesting the submission of the question, if the ordinances and petitions propose the same terms and conditions for consolidation and fulfill the requirements of sections 72.150 to 72.205.

(L. 1963 p. 128 § 72.167, A.L. 1978 H.B. 971)



Section 72.167 Approval of municipality of petition by citizens, procedure on — certification to county commission, contents.

Effective 28 Aug 1961

Title VII CITIES, TOWNS AND VILLAGES

72.167. Approval of municipality of petition by citizens, procedure on — certification to county commission, contents. — 1. When the petition for a proposed consolidation of municipalities originates from a group of citizens within a municipality to be included in the proposal, the petition shall be filed with the governing body of the municipality affected. The governing body of the municipality shall then have ninety days, from the filing of the petition, to study and investigate the proposal and endorse thereon their approval or disapproval. In either alternative, the governing body shall forward the petition with a certification of the municipality's clerk, stating the action taken by the governing body, to the county commission. The certification may, but shall not be required to, contain reasons for approval or disapproval of the petition, but whether approved or disapproved, the certification shall also contain the following information:

(1) A statement that the names of signers fulfill statutory requirements as to number, residence and qualification to vote;

(2) A statement as to the number and amounts of all bond issues in the municipality, and the amount owing upon each;

(3) A copy of the last annual financial report required by statute to be published by the municipality;

(4) A statement as to the current tax rate of the municipality;

(5) A statement listing the locations of municipally owned real estate, indicating whether improved or unimproved.

2. In the event that the governing body of the municipality shall not take action approving or disapproving the petition for consolidation within ninety days from receipt thereof, it shall be deemed rejected and the municipality's clerk shall within five days forward the petition to the county commission noting the fact in the certification.

(L. 1961 p. 193 § 72.158)



Section 72.170 Form of ballot.

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

72.170. Form of ballot. — The question shall be submitted in substantially the following form:

Shall ______ and ______ consolidate?

(RSMo 1939 § 7831, A.L. 1961 p. 193, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 7686; 1919 § 9125; 1909 § 9950



Section 72.180 Consolidation effective, when — more than two cities, vote against, effect.

Effective 09 Jul 1992, see footnote

Title VII CITIES, TOWNS AND VILLAGES

72.180. Consolidation effective, when — more than two cities, vote against, effect. — If it shall appear that a majority of the votes cast in each one of said municipalities on the question shall be in favor of consolidation, the certificate of the clerk shall be recorded in the journal of the council, board of trustees or board of aldermen of each of said cities, towns or villages, and consolidation of such cities, towns or villages thereafter be consummated. Where more than two cities, towns or villages as provided in section 72.150, seek consolidation, a majority of the votes cast in any one city, town or village against the consolidation shall not prevent the consolidation of the remaining cities, towns or villages if a majority of the votes cast in such remaining cities, towns or villages are in favor of consolidation unless a majority of the votes in the largest of the cities, towns or villages seeking consolidation is against consolidation, in which case the consolidation shall be deemed to have been defeated.

(RSMo 1939 § 7832, A.L. 1961 p. 193, A.L. 1978 H.B. 971, A.L. 1992 S.B. 571)

Prior revisions: 1929 § 7687; 1919 § 9126; 1909 § 9951

Effective 7-09-92



Section 72.185 Charter commission to recommend name and form of government of consolidated municipality — approval by election.

Effective 09 Jul 1992, see footnote

Title VII CITIES, TOWNS AND VILLAGES

72.185. Charter commission to recommend name and form of government of consolidated municipality — approval by election. — In the event that the question as voted upon does not contain the name and form of government of the proposed consolidated municipality and the details of transition, such as which officers will serve, which employees shall be retained, what taxes will be collected, what ordinances will be in effect and similar matters for the operation of the consolidated municipality until the new governing body provides otherwise, then the governing body of each affected municipality shall select five commissioners if only two cities, towns or villages are involved or if more than two cities, towns or villages are involved, three or more commissioners from each involved city, town or village, with an equal number being appointed from each city, town or village and not less than ten commissioners being appointed in all, to meet with similar commissioners appointed from the other affected municipalities, the commissioners to study and recommend an appropriate name and form of government of the consolidated municipality and the details of the transition. The commissioners shall recommend the name and form of government of the consolidated municipality and the details of the transition, and, if the question fails to pass by a simple majority in both or all of the same affected municipalities, a new charter commission shall be appointed which shall submit a second recommendation to the voters. If the second recommendation as to name and form of government and the details of the transition shall also fail to pass by a simple majority, the results of the two submissions shall be compared and the question receiving the highest total number of votes in favor thereof shall be considered as having passed by a simple majority.

(L. 1961 p. 193, A.L. 1963 p. 128, A.L. 1978 H.B. 971, A.L. 1992 S.B. 571)

Effective 7-09-92

(1979) Consolidation ballots shall comply with statutory requirements concerning the form of the ballot and it is not necessary to list the bonded indebtedness of each municipality and how such indebtedness will be retired on the ballot. State of Mo. ex rel. Holly v. Kielhofner (A.), 587 S.W.2d 647.



Section 72.195 Bonded indebtedness of municipalities to become debt of consolidated municipality — when.

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

72.195. Bonded indebtedness of municipalities to become debt of consolidated municipality — when. — Unless otherwise provided in the proposition as voted upon, the bonded indebtedness of each municipality at the time of the consolidation which was incurred for the purpose of purchasing, constructing or repairing local improvements or facilities for the residents of the municipality shall continue to be the debt of the taxpayers in the area of the former municipality and a special tax sufficient to retire the indebtedness shall be levied against the property within the area of the former municipality, but the bonded indebtedness of any municipality which was incurred for the purpose of purchasing, constructing or repairing improvements or facilities which are to be used generally by the consolidated municipality shall become the indebtedness of the consolidated municipality. The question as originally submitted shall list each separate bonded indebtedness of the municipalities and shall clearly indicate whether the tax necessary to retire it is to be levied generally or locally.

(L. 1965 p. 193, A.L. 1978 H.B. 971)

(1979) Consolidation ballots shall comply with statutory requirements concerning the form of the ballot and it is not necessary to list the bonded indebtedness of each municipality and how such indebtedness will be retired on the ballot. State of Mo. ex rel. Holly v. Kielhofner (A.), 587 S.W.2d 647.



Section 72.200 Elections governed by laws governing bond issue elections.

Effective 28 Aug 1961

Title VII CITIES, TOWNS AND VILLAGES

72.200. Elections governed by laws governing bond issue elections. — All elections authorized in sections 72.150 to 72.220 shall be conducted procedurally in all respects as elections to authorize bond issues, whether bond issues are authorized in affected municipalities or not.

(RSMo 1939 § 7834, A.L. 1961 p. 193)

Prior revisions: 1929 § 7689; 1919 § 9128; 1909 § 9953



Section 72.205 Three-year limit on elections on petition of citizens.

Effective 28 Aug 1961

Title VII CITIES, TOWNS AND VILLAGES

72.205. Three-year limit on elections on petition of citizens. — No election may be required to be held as a result of petition by citizens of an affected municipality if the petition is filed within three years of the date of unsuccessful election for consolidation. Where an election is held as a result of action originating within the governing body of the municipality affected, no limitation on the number or frequency of elections applies.

(L. 1961 p. 193 § 72.165)



Section 72.210 Two or more cities may consolidate — procedure.

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

72.210. Two or more cities may consolidate — procedure. — When two or more cities in this state, each containing a population of less than five hundred thousand inhabitants, adjoining and contiguous to each other in adjoining counties shall be desirous of being consolidated, it shall be lawful for them to consolidate under one government of the highest class under which either of said cities is organized and take the name of said city in the same manner and subject to the provisions of this chapter prescribed for the consolidation of adjoining cities in the same county and furnishing bonds by those petitioning for such elections, the subdivisions of the consolidated city into wards and the calling of an election for officers in such consolidated city shall be done by the respective county commissions of the counties in which such cities are situated and said elections shall be held simultaneously on the same day.

(RSMo 1939 § 7835, A.L. 1978 H.B. 971)

Prior revision: 1929 § 7690



Section 72.220 Procedure — form of ballot to be used.

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

72.220. Procedure — form of ballot to be used. — 1. Whenever twenty-five percent of the voters of such adjoining cities in adjoining counties shall petition their respective county commissions to order the submission of the question on the consolidation of such cities into one city, said county commissions at their next regular or special term of said commissions shall order the submission of the question to the voters.

2. The question shall be submitted in substantially the following form:

Shall ______ and ______ consolidate?

(RSMo 1939 § 7836, A.L. 1978 H.B. 971)

Prior revision: 1929 § 7691



Section 72.300 Absorption of municipalities authorized (certain third class counties).

Effective 28 Aug 1976

Title VII CITIES, TOWNS AND VILLAGES

72.300. Absorption of municipalities authorized (certain third class counties). — Any two or more municipalities which are adjoining or contiguous to each other on two or more sides and which are located in a county of the third class having a population of not less than twenty-five thousand nor more than thirty thousand may provide for the absorption of the corporate existence and the territorial limits of one or more of the municipalities by another such municipality in the manner provided in sections 72.300 to 72.350.

(L. 1976 H.B. 1017 § 1)



Section 72.305 Resolution to absorb, contents of.

Effective 28 Aug 1976

Title VII CITIES, TOWNS AND VILLAGES

72.305. Resolution to absorb, contents of. — The governing body of each of the municipalities involved in the proposed absorption shall adopt a resolution which sets forth:

(1) The name of each municipality which is to be absorbed;

(2) The name of the municipality which will absorb the other municipality;

(3) A statement that each municipality being absorbed accepts and will be governed by each and every provision and ordinance of the municipality which is absorbing them;

(4) The proposed effective date of the merger;

(5) A listing of each separate bonded indebtedness of each municipality which will be absorbed and a statement whether the tax necessary to retire it is to be levied locally or generally.

(L. 1976 H.B. 1017 § 2)



Section 72.310 Election, how ordered.

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

72.310. Election, how ordered. — Upon adoption of the resolution setting forth the plan of absorption, the governing body of each municipality involved shall order the submission of the question of absorption to the voters of each municipality involved.

(L. 1976 H.B. 1017 § 3, A.L. 1978 H.B. 971)



Section 72.320 Form of ballot.

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

72.320. Form of ballot. — 1. The question shall be submitted in substantially the following form:

Shall the municipality of ______ absorb the municipality of ______?

2. If a majority of the voters voting on the proposition in each of the municipalities involved vote for the absorption, such absorption shall be consummated as provided in sections 72.300 to 72.350 and not otherwise.

(L. 1976 H.B. 1017 § 5, A.L. 1978 H.B. 971)



Section 72.325 Procedure for, and effect of absorption.

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

72.325. Procedure for, and effect of absorption. — Upon approval of the question in each of the municipalities involved, the absorption shall be accomplished on the date contained in the resolutions by the municipality specified in the resolution as the one which is to absorb the other municipalities shall succeed to the corporate existence and the territorial limits of the municipalities being absorbed and the municipalities absorbed shall cease to exist as separate municipal entities. All the property, real, personal and mixed, and all rights of every kind and nature belonging to and vested in each municipality being absorbed shall be transferred to and vested in the municipality which is absorbing the others on the effective date of the resolutions. All debts and liabilities and all other choses in action, and all and every interest of or belonging to each of the municipalities absorbed shall be taken and transferred to and vested in the municipality which is absorbing the others on the effective date of the resolutions. The title to any real estate, or any interest therein, vested in any municipality which is absorbed shall not revert or be in any way impaired by reason of the absorption.

(L. 1976 H.B. 1017 § 6, A.L. 1978 H.B. 971)



Section 72.330 Liabilities or legal actions, effect on.

Effective 28 Aug 1976

Title VII CITIES, TOWNS AND VILLAGES

72.330. Liabilities or legal actions, effect on. — The municipality which absorbs the other municipalities shall assume and be responsible and liable for all the liabilities and obligations of each of the municipalities being absorbed. Any claim existing or action or proceeding pending by or against any of the municipalities being absorbed may be prosecuted to judgment as if the absorption had not taken place, or the municipality which has absorbed the other municipality may be substituted in its place. Neither the rights of creditors nor any liens upon the property of any municipality which is absorbed shall be impaired by reason of the absorption.

(L. 1976 H.B. 1017 § 7)



Section 72.335 Bonded indebtedness, effect on — notice of indebtedness required in resolution and election notice.

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

72.335. Bonded indebtedness, effect on — notice of indebtedness required in resolution and election notice. — The bonded indebtedness of each municipality being absorbed at the time of the absorption which was incurred for the purpose of purchasing, constructing or repairing local improvements or facilities for the residents in the area of a municipality being absorbed shall continue to be the debt of the taxpayers in the area of the municipality being absorbed and a special tax sufficient to retire the indebtedness shall be levied against the property within the area of the municipality being absorbed, but the bonded indebtedness of any municipality involved in the absorption which was incurred for the purpose of purchasing, constructing or repairing improvements or facilities which are to be used generally by the entire area of the municipality which absorbs the others shall become the indebtedness of the entire area of the absorbing municipality and the area which it absorbed. The question as originally submitted by resolutions and the notice of the election shall list each separate bonded indebtedness of the municipalities involved and shall clearly indicate whether the tax necessary to retire it is to be levied generally or locally.

(L. 1976 H.B. 1017 § 8, A.L. 1978 H.B. 971)



Section 72.340 Ordinances, effect on — corporate existence to cease, when.

Effective 28 Aug 1976

Title VII CITIES, TOWNS AND VILLAGES

72.340. Ordinances, effect on — corporate existence to cease, when. — All ordinances including all ordinances adopted at elections by a vote of the people of the municipality which absorbs the other municipalities shall remain in full force and effect and shall govern in the territory of the absorbing municipality and of the municipalities which are absorbed. All ordinances and the corporate existence of the municipalities being absorbed shall cease to exist and be null and void and of no force and effect upon the effective date of the absorption.

(L. 1976 H.B. 1017 § 9)



Section 72.345 Notice of approval of absorption, who to send and receive.

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

72.345. Notice of approval of absorption, who to send and receive. — Upon the approval of the question of absorption by the voters in each of the municipalities involved, the governing body of the municipality which is absorbing the other municipalities shall send notice containing the results of the election and a copy of the resolutions of absorption to the clerk of the county in which the municipalities involved are located and to the secretary of state.

(L. 1976 H.B. 1017 § 10, A.L. 1978 H.B. 971)



Section 72.350 Courts to take judicial notice of absorption.

Effective 28 Aug 1976

Title VII CITIES, TOWNS AND VILLAGES

72.350. Courts to take judicial notice of absorption. — After the effective date of the absorption, the courts of this state shall take judicial notice of the absorption and of the new corporate boundaries of the municipality which absorbed the other municipalities.

(L. 1976 H.B. 1017 § 11)



Section 72.400 Definitions.

Effective 27 Jun 2000, see footnote

Title VII CITIES, TOWNS AND VILLAGES

72.400. Definitions. — As used in sections 72.400 to 72.423, the following terms mean:

(1) "Boundary adjustment", an adjustment of a boundary between two municipalities or a municipality and the unincorporated area of the county involving all or part of one or more residential parcels in common ownership or an adjustment between two municipalities or a municipality and the unincorporated area of the county involving only public property or public rights-of-way;

(2) "Boundary change", any annexation, consolidation, incorporation, transfer of jurisdiction between municipalities or between a municipality and the county, or combination thereof, which, if approved, would result in a municipality composed of contiguous territory;

(3) "Commission", a boundary commission established pursuant to this section;

(4) "Contiguousness", territory proposed for annexation in which at least fifteen percent of its boundary is adjacent to the municipality which is proposing the annexation or territory proposed for addition to an established unincorporated area in which at least fifteen percent of its boundary is adjacent to the established unincorporated area;

(5) "Established unincorporated area", an area in the unincorporated area of the county which has been approved by the voters pursuant to section 72.422 to remain unincorporated and not subject to any boundary change except as otherwise provided;

(6) "Proposing agent", the governing body of any municipality which by ordinance has adopted a boundary change proposal or the governing body of the county which by ordinance has adopted a boundary change proposal, or the chief elected official of the county who has authorized the filing of an unincorporated area proposal, or a person presenting petitions for incorporation signed by a number of registered voters equal to not less than fifteen percent of the number of votes cast for governor in the last gubernatorial election in the total combined area affected by the boundary change proposal. Petitions submitted by proposing agents may be submitted with exclusions for the signatures collected in areas originally included in the proposal but subsequently annexed or incorporated separately as a municipality, although the commission shall be satisfied as to the sufficiency of the signatures for the final proposed area;

(7) "Voting jurisdiction", a city, town or village, or areas of unincorporated territory with boundaries established by the commission for purposes of holding a boundary change election.

(L. 1989 H.B. 487 § 1, A.L. 1991 S.B. 402, A.L. 1992 S.B. 571, A.L. 1995 H.B. 446, A.L. 1996 H.B. 1557 & 1489, A.L. 1998 S.B. 809, A.L. 1999 S.B. 160 & 82, A.L. 2000 H.B. 1967)

Effective 6-27-00



Section 72.401 Law to be exclusive for boundary changes if commission established (St. Louis County) — procedure for boundary change — commission members, qualifications, appointment, vacancies — notice of ordinance establishing commission — list of appointees — terms — succession — conflict of interest — boundary adjustment and certain annexations not subject to commission review and not prohibited by existence of established unincorporated area, when.

Effective 28 Aug 2015

Title VII CITIES, TOWNS AND VILLAGES

72.401. Law to be exclusive for boundary changes if commission established (St. Louis County) — procedure for boundary change — commission members, qualifications, appointment, vacancies — notice of ordinance establishing commission — list of appointees — terms — succession — conflict of interest — boundary adjustment and certain annexations not subject to commission review and not prohibited by existence of established unincorporated area, when. — 1. If a commission has been established under sections 72.400 to 72.423 in any county with a charter form of government where fifty or more cities, towns and villages have been established, any boundary change within the county shall proceed solely and exclusively in the manner provided for by sections 72.400 to 72.423, notwithstanding any statutory provisions to the contrary concerning such boundary changes.

2. In any county with a charter form of government where fifty or more cities, towns and villages have been established, if the governing body of such county has by ordinance established a boundary commission, as provided in sections 72.400 to 72.423, then boundary changes in such county shall proceed only as provided in sections 72.400 to 72.423.

3. The commission shall be composed of eleven members as provided in this subsection. No member, employee or contractor of the commission shall be an elective official, employee or contractor of the county or of any political subdivision within the county or of any organization representing political subdivisions or officers or employees of political subdivisions. Each of the appointing authorities described in subdivisions (1) to (3) of this subsection shall appoint persons who shall be residents of their respective locality so described. The appointing authority making the appointments shall be:

(1) The chief elected officials of all municipalities wholly within the county which have a population of more than twenty thousand persons, who shall name two members to the commission as prescribed in this subsection each of whom is a resident of a municipality within the county of more than twenty thousand persons;

(2) The chief elected officials of all municipalities wholly within the county which have a population of twenty thousand or less but more than ten thousand persons, who shall name one member to the commission as prescribed in this subsection who is a resident of a municipality within the county with a population of twenty thousand or less but more than ten thousand persons;

(3) The chief elected officials of all municipalities wholly within the county which have a population of ten thousand persons or less, who shall name one member to the commission as prescribed in this subsection who is a resident of a municipality within the county with a population of ten thousand persons or less;

(4) An appointive body consisting of the director of the county department of planning, the president of the municipal league of the county, one additional person designated by the county executive, and one additional person named by the board of the municipal league of the county, which appointive body, acting by a majority of all of its members, shall name three members of the commission who are residents of the county; and

(5) The county executive of the county, who shall name four members of the commission, three of whom shall be from the unincorporated area of the county and one of whom shall be from the incorporated area of the county.

­­

­

4. Upon the passage of an ordinance by the governing body of the county establishing a boundary commission, the governing body of the county shall, within ten days, send by United States mail written notice of the passage of the ordinance to the chief elected official of each municipality wholly or partly in the county.

5. Each of the appointing authorities described in subdivisions (1) to (4) of subsection 3 of this section shall meet within thirty days of the passage of the ordinance establishing the commission to compile its list of appointees. Each list shall be delivered to the county executive within forty-one days of the passage of such ordinance. The county executive shall appoint members within forty-five days of the passage of the ordinance. If a list is not submitted by the time specified, the county executive shall appoint the members using the criteria of subsection 3 of this section before the sixtieth day from the passage of the ordinance. At the first meeting of the commission appointed after the effective date of the ordinance, the commissioners shall choose by lot the length of their terms. Three shall serve for one year, two for two years, two for three years, two for four years, and two for five years. All succeeding commissioners shall serve for five years. Terms shall end on December thirty-first of the respective year. No commissioner shall serve more than two consecutive full terms. Full terms shall include any term longer than two years.

6. When a member's term expires, or if a member is for any reason unable to complete such member's term, the respective appointing authority shall appoint such member's successor. Each appointing authority shall act to ensure that each appointee is secured accurately and in a timely manner, when a member's term expires or as soon as possible when a member is unable to complete such member's term. A member whose term has expired shall continue to serve until a successor is appointed and qualified.

7. The commission, its employees and subcontractors shall be subject to the regulation of conflicts of interest as defined in sections 105.450 to 105.496 and to the requirements for open meetings and records under chapter 610.

8. Notwithstanding any provisions of law to the contrary, any boundary adjustment approved by the residential property owners and the governing bodies of the affected municipalities or the county, if involved, and any voluntary annexation approved by municipal ordinance provided that the municipality owns the area to be annexed, that the area is contiguous with the municipality, and that the area is utilized only for parks and recreation purposes, shall not be subject to commission review. Such a boundary adjustment or annexation is not prohibited by the existence of an established unincorporated area.

9. Any annexation of property or defined areas of properties approved by a majority of property owners residing thereon and by ordinance of any municipality that is a service provider for both the water and sanitary sewer within the municipality shall be effective as provided in the annexation ordinance and shall not be subject to commission review. Such annexation shall not be prohibited by the existence of an established unincorporated area.

(L. 1991 S.B. 402, A.L. 1995 H.B. 446, A.L. 1996 H.B. 1557 & 1489, A.L. 1998 S.B. 809, A.L. 1999 S.B. 160 & 82, A.L. 2000 H.B. 1967, A.L. 2012 S.B. 665, A.L. 2015 H.B. 511)

(1994) Where legislature intended statutory provision to apply only to particular county, statutes violate Art. VI, Sec. 8, Mo. Const. which provides that laws applicable to any county shall apply to all counties of same classification. State of Missouri ex rel. City of Ellisville and Committee for Incorporation, et al. v. St. Louis County Board of Election Commissioners, et al., 877 S.W.2d 620 (Mo. en banc).



Section 72.402 Rules and regulations, commission shall promulgate — procedure.

Effective 27 Jun 2000, see footnote

Title VII CITIES, TOWNS AND VILLAGES

72.402. Rules and regulations, commission shall promulgate — procedure. — The commission shall enact and adopt all rules, regulations and procedures that are reasonably necessary to achieve the objectives of sections 72.400 to 72.423 no sooner than twenty-seven calendar days after notifying all municipalities and the county of the proposed rule, regulation or procedure enactment or change. Notice may be given by ordinary mail or by publishing in at least one newspaper of general circulation qualified to publish legal notices. No new or amended rule, regulation or procedure shall apply retroactively to any boundary change or unincorporated area proposal pending before the commission.

(L. 1991 S.B. 402, A.L. 1995 H.B. 446, A.L. 1999 S.B. 160 & 82, A.L. 2000 H.B. 1967)

Effective 6-27-00



Section 72.403 Powers and duties of commission to review all boundary changes — no changes submitted to commission until April 15, 2001, exceptions, procedures — plan of intent — notice, publication of — approval of change, factors to be considered — commission may provide advice to proposing agents.

Effective 27 Jun 2000, see footnote

Title VII CITIES, TOWNS AND VILLAGES

72.403. Powers and duties of commission to review all boundary changes — no changes submitted to commission until April 15, 2001, exceptions, procedures — plan of intent — notice, publication of — approval of change, factors to be considered — commission may provide advice to proposing agents. — 1. The commission shall review all proposed boundary changes of any area wholly or partially within the county. After June 27, 2000, no boundary change or unincorporated area proposal shall be submitted to or considered by the commission until April 15, 2001, except for consolidations. Any boundary change or unincorporated area proposal pending before the commission on June 27, 2000, shall be suspended on June 27, 2000, and shall be further considered after April 15, 2001, only if such proposal is reflected in a map plan submitted to the commission pursuant to section 72.423, except an annexation proposal by a village with a population under three thousand five hundred where the initial public hearing will occur prior to July 1, 1999, such proposal shall continue notwithstanding other provisions of law to the contrary. Review shall begin no later than thirty days after the plan of intent for the boundary change has been submitted to the commission by the proposing agent or thirty days after April 15, 2001, for boundary changes or unincorporated area proposals which are pending on June 27, 2000. The plan of intent shall address the criteria set forth in subsection 3 of this section. For the purposes of this subsection, the term "pending" means any proposal submitted to the commission which has not yet been approved by the commission as a simplified annexation or approved for submission to the qualified voters of the voting jurisdictions. No simplified boundary change involving territory already described in an annexation resolution or incorporation petition filed with the commission shall occur unless the annexation or incorporation proposal has been disapproved by the commission or defeated by voters. If more than one proposed change is received from the same proposing agency, the review of each additional proposed change shall begin not later than thirty days after the date that review was commenced for the next preceding proposed change or thirty days after receipt of the proposed changes were received by the commission; except that, if more than one proposed change is received by the commission from the same proposing agency on the same date, the commission may establish the order of review.

2. When a boundary change proposal has been submitted to the commission, the commission shall, within twenty-one days of receipt of such proposal, publish notice of such proposal and the date of the public hearing thereon in at least one newspaper of general circulation qualified to publish legal notices. Within twenty-one days of receipt of such proposal, the commission shall also mail written notification of such proposal and public hearing date to the county clerk, and to the city or village clerk of each municipality or village, and to any other political subdivision which, in the opinion of the commission, is materially affected by the proposal. The costs of publication and notification shall be borne by the proposing agent. The commission shall hold such public hearing concerning the proposal not less than fourteen nor more than sixty days after such publication and notification are complete. At such public hearing, the county, the proposing agent and affected municipalities shall be parties, and any other interested person, corporation, or political subdivision may also present evidence regarding the proposed boundary change. A boundary change proposal which has been disapproved by the commission and which is resubmitted with changes to the commission shall be subject to the public hearing requirement of this section, unless the commission determines that a public hearing on the resubmitted proposal is not necessary to achieve the objectives of sections 72.400 to 72.423.

3. In reviewing any proposed boundary change, the commission shall approve such proposal if it finds that the boundary change will be in the best interest of the municipality or municipalities and unincorporated territories affected by the proposal and the areas of the county next to such proposed boundary. In making its determination, the commission shall consider the following factors:

(1) The impact, including but not limited to the impact on the tax base or on the ability to raise revenue, of such proposal on:

(a) The area subject to the proposed boundary change and its residents;

(b) The existing municipality or municipalities, if any, proposing the boundary change and the residents thereof;

(c) Adjoining areas not involved in the boundary change and the residents thereof; and

(d) The entire geographic area of the county and its residents;

(2) A legal description of the area to be annexed, incorporated, consolidated, or subject to the transfer of jurisdiction;

(3) The creation of logical and reasonable municipal boundaries in the county, and for such purpose the commission shall have the ability to make additions, deletions and modifications which address legal boundaries, technical or service delivery problems or boundaries which overlap those of other proposals; however, such additions, deletions and modifications shall not make substantial changes to any proposed boundary petition;

(4) The present level of major services provided by the municipality or other provider, provided to the unincorporated area by the county, and proposed to be provided by the annexing municipality or municipality to be incorporated or consolidated, including, but not limited to, police protection, fire protection, water and sewer systems, street maintenance, utility agreements, parks, recreation, and refuse collections;

(5) A proposed time schedule whereby the municipality or proposed municipality plans to provide such services to the residents of the area to be annexed, incorporated or consolidated within three years from the date the municipal boundary change is to become effective;

(6) The current tax rates of the areas subject to the proposal;

(7) What sources of revenue other than property tax are collected or are proposed to be collected by the municipality or proposed municipality;

(8) The extraordinary effect the boundary change will have on the distribution of tax resources in the county;

(9) How the municipality or proposed municipality proposes to zone any area not presently incorporated;

(10) The compactness of the area subject to such proposal;

(11) When the proposed boundary change shall become effective.

4. The provisions of section 71.910 shall not apply to a proposing agent proceeding before the commission.

5. Nothing in sections 72.400 to 72.423 shall be construed to prevent the boundary commission or its staff from advising proposing agents on issues related to proposals. The commission may meet informally, subject to the requirements of chapter 610, with the representatives of municipalities, other government entities or county residents with regard to future boundary changes.

(L. 1989 H.B. 487 § 2, A.L. 1991 S.B. 402, A.L. 1992 S.B. 571, A.L. 1995 H.B. 446, A.L. 1999 S.B. 160 & 82, A.L. 2000 H.B. 1967)

Effective 6-27-00



Section 72.405 Boundary changes, approval or disapproval — commission may modify proposal — minor corrections allowed, when — simplified boundary change, procedure — noncontiguous boundary changes, required proposals — prohibited boundary changes, exception — proposing agent may modify proposal — commission may defer final action until after election, when.

Effective 27 Jun 2000, see footnote

Title VII CITIES, TOWNS AND VILLAGES

72.405. Boundary changes, approval or disapproval — commission may modify proposal — minor corrections allowed, when — simplified boundary change, procedure — noncontiguous boundary changes, required proposals — prohibited boundary changes, exception — proposing agent may modify proposal — commission may defer final action until after election, when. — 1. For any proposed boundary change submitted after August 28, 1995, the commission shall issue a finding approving or disapproving such proposals within nine months after such submittal, except that final action may be deferred on part or all of a boundary change proposal when necessary to accommodate an overlapping boundary change or unincorporated area proposal as more particularly provided in subsection 10 of this section. If the commission finds in favor of a proposed boundary change, it shall submit the question to the voters residing within the areas subject to the proposed boundary change, except as provided in subsection 6 of this section.

2. If a boundary change is proposed by a municipality or the county and if the commission finds against the proposed boundary change submitted by a municipality or the county, it shall disapprove the boundary change proposal. In disapproving any boundary change proposal, the commission shall issue a document indicating the reasons such proposal was disapproved. No election shall be held on any such proposal not approved by the commission.

3. If the boundary change is an incorporation proposed pursuant to a petition, the commission may make such changes in the proposal as it finds would result in an acceptable proposal, such changes to include but not be limited to additions, deletions or the modification of a proposal which contains boundaries which overlap those boundaries contained in any other proposal. After submittal, the commission may allow the proposing agent to make minor additions, deletions or modifications which do not substantially alter the proposal. When reviewing more than one boundary change proposal made by petition, the commission may consolidate two or more unincorporated areas into one proposed boundary change. Any changes made by the commission shall meet the criteria established pursuant to section 72.403.

4. Where a proposal submitted by a municipality, the county or by a petition, contains more than two voting jurisdictions, the commission may provide for approval of a boundary change comprising only those municipalities and unincorporated area where a majority of voters approve the boundary change if the resulting municipality would meet the criteria established pursuant to section 72.403.

5. If a boundary change is proposed by a municipality or the county and the commission determines that there is a minor error or discrepancy in the legal descriptions of the areas subject to the proposal as submitted by the municipality or county, then the commission with the concurrence of the proposing agent may make such changes to the proposal as are necessary to rectify the error in the legal description.

6. A simplified boundary change may be proposed by:

(1) A verified petition signed by seventy-five percent of the registered voters within the area proposed to be annexed which is predominately residential in character and has an average residential density of not less than one dwelling per three acres which is filed by the annexing municipality; or

(2) Two municipalities for a transfer of jurisdiction between them or a municipality and the county for a transfer of jurisdiction between a municipality and the county.

­­

­

7. A municipality which wishes to propose a boundary change containing two or more unincorporated areas that are noncontiguous to each other shall submit separate proposals for the unincorporated areas that are noncontiguous to each other, in which case there shall be a separate vote for each proposal approved by the commission. The municipality may:

(1) Adopt and submit separate ordinances for each such separate proposal; or

(2) Adopt and submit one ordinance containing said separate proposals, which ordinance shall clearly state that the municipality is making multiple, separate proposals, and is desirous of separate votes for each separate proposal. The ordinance shall also clearly identify each separate proposal that the municipality is making.

8. The commission shall not approve any boundary change proposal in which more than fifty percent of the combined land subject to the proposal is unincorporated territory or territories unless the area subject to the proposal has a population of more than ten thousand persons.

9. A proposing agent may modify its proposal and submit additional information during the review period.

10. The commission may defer final action on part or all of a boundary change proposal or proposal for an established unincorporated area beyond the periods provided for their consideration in order to allow an election with respect to an overlapping boundary change or unincorporated area proposal in order to maximize the ability of voters to determine their own status. Such deferral may be ordered only when the proposal granted such priority is filed with the commission no later than sixty days after the proposal on which action will be deferred and only when the commission determines that the population of the overlapping area is a greater proportion of the proposal given priority than of the proposal on which action is deferred. The commission shall take final action on the deferred proposal within forty-five days of the election at which the proposal granted priority is decided. The proposing agent may modify the proposal in accordance with the results of the election.

(L. 1989 H.B. 487 § 3 subsecs. 1 to 5, A.L. 1991 S.B. 402, A.L. 1992 S.B. 571, A.L. 1995 H.B. 446, A.L. 1998 S.B. 809, A.L. 1999 S.B. 160 & 82, A.L. 2000 H.B. 1967)

Effective 6-27-00



Section 72.407 Adoption of boundary change by voters, procedure — unincorporated pocket defined — cost of election, how paid — proposal concerning annexation and incorporation not to be submitted at same election, election void, when.

Effective 27 Jun 2000, see footnote

Title VII CITIES, TOWNS AND VILLAGES

72.407. Adoption of boundary change by voters, procedure — unincorporated pocket defined — cost of election, how paid — proposal concerning annexation and incorporation not to be submitted at same election, election void, when. — 1. Boundary changes may be adopted by the voters in the following manner:

(1) If the commission approves a proposed boundary change containing more than one municipality and no unincorporated areas, such proposal shall be adopted if a separate majority of the votes cast on the question in each municipality are in favor of the boundary change, except as provided in subsection 4 of section 72.405;

(2) If the commission approves a proposed boundary change containing one or more municipalities and at least one unincorporated area, such proposal shall be adopted if a separate majority of the votes cast on the question in each municipality and a separate majority of votes cast in each voting jurisdiction comprising unincorporated areas of the county are in favor of the boundary change, except as provided in subsection 4 of section 72.405. If a voting jurisdiction comprising unincorporated areas of the county has no residents or if no votes are cast for or against the boundary change, such boundary change shall become effective if a majority of the votes cast in all other voting jurisdictions and municipalities are in favor of the boundary change. If the commission approves a proposed boundary change containing one or more municipalities and at least one unincorporated area which is classified as an unincorporated pocket, such proposal shall be adopted if a separate majority of the votes cast on the question in each municipality and a majority of votes cast in the whole municipality which would result from the boundary change are in favor of the boundary change, except as provided in subsection 4 of section 72.405. As used in this subdivision, the term "unincorporated pocket" means an unincorporated territory with an average residential density in excess of one dwelling per three acres, which has a population of no more than five hundred, which is accessible by public or private roadway only from incorporated jurisdictions and/or another county, and which the commission has determined presents practical difficulties for service by the county by reason of its isolation.

2. Any election held pursuant to sections 72.400 to 72.423 shall be held on a date established by the commission in accordance with the provisions of chapter 115. If the proposing agent is a petitioner or the governing body of the county, all costs of the election shall be paid by the county. If the proposing agent is the governing body of any municipality, the cost of such election in each municipality shall be paid by each municipality and if the proposal contains any unincorporated territory the cost of the election in the unincorporated territory shall be paid by the county.

3. Questions concerning the annexation of an area covered by sections 72.400 to 72.423 and the incorporation of the same area shall not be put to the voters at the same election. Any such election where the questions of annexation and incorporation have been put to the voters shall be void in the area covered by both propositions. This subsection shall not affect the results of that election in areas where both questions were not put to the voters at the same time. When boundary change proposals for annexation and for incorporation cover the same area, the proposal for annexation shall be put to the voters first.

(L. 1989 H.B. 487 § 3 subsecs. 6, 7, A.L. 1992 S.B. 571, A.L. 1995 H.B. 446, A.L. 1998 S.B. 809, A.L. 1999 S.B. 160 & 82, A.L. 2000 H.B. 1967)

Effective 6-27-00



Section 72.408 Limitation on resubmission — void petition, when.

Effective 27 Jun 2000, see footnote

Title VII CITIES, TOWNS AND VILLAGES

72.408. Limitation on resubmission — void petition, when. — 1. If a boundary change is disapproved by the voters, no boundary change which contains more than sixty percent of the area of the disapproved boundary change shall be submitted to or processed by the commission any sooner than two years after the date of the disapproved boundary change.

2. Every petition shall be presented to the commission within two hundred eighty days following the date on which the first signature was affixed to the petition, or any part thereof, except that the period of time from June 14, 1999, to April 15, 2001, shall be excluded. Failure to present a petition within the foregoing time period shall render the petition absolutely void.

(L. 1998 S.B. 809, A.L. 1999 S.B. 160 & 82, A.L. 2000 H.B. 1967)

Effective 6-27-00



Section 72.409 Boundary change, effective when — transition committee established, members, how selected — to disband when delay in declaring new incorporated municipality, when — conflict of laws, this section to prevail.

Effective 27 Jun 2000, see footnote

Title VII CITIES, TOWNS AND VILLAGES

72.409. Boundary change, effective when — transition committee established, members, how selected — to disband when delay in declaring new incorporated municipality, when — conflict of laws, this section to prevail. — 1. If a proposed boundary change is approved by the voters, such proposal shall be effective six months following the date of the election or the date specified in such proposal, whichever date is later. Immediately following the certification of the election, the commission shall establish a committee to determine the details of the transition. The governing body of each affected municipality shall select two members and the governing body of the county in which each unincorporated territory is situated shall select two members from the affected unincorporated territory to meet with similar members appointed from other affected municipalities and the unincorporated territory. The committee shall disband no later than the date the boundary change becomes effective. The governing body of the county may delay declaring a newly incorporated municipality for a period not to exceed six months at the request of the boundary commission to provide for an orderly transition from unincorporated to incorporated status.

2. If a conflict shall exist between the provisions of sections 72.400 to 72.423 and the orders, ordinances or charters of any statutory or charter cities affected by sections 72.400 to 72.423, the provisions of sections 72.400 to 72.423 shall prevail.

3. If a boundary change involves an annexation, failure of the proposing agent to provide services to the area being annexed or to zone in compliance with the plan of intent required of the proposing agent within three years of the boundary change becoming effective, unless compliance is made unreasonable, shall give rise to a cause of action for deannexation which may be filed in the circuit court by any resident who was residing in the area at the time the boundary change became effective.

(L. 1989 H.B. 487 § 3 subsecs. 8, 9, A.L. 1992 S.B. 571, A.L. 1999 S.B. 160 & 82, A.L. 2000 H.B. 1967)

Effective 6-27-00



Section 72.412 Commission independent of county — budget request, appropriation level — application fee for annexation, use.

Effective 27 Jun 2000, see footnote

Title VII CITIES, TOWNS AND VILLAGES

72.412. Commission independent of county — budget request, appropriation level — application fee for annexation, use. — 1. The commission, once established, shall not be a county commission but shall act as an independent commission. The commission may hire such staff and acquire such facilities as it finds necessary to carry out its duties.

2. The commission shall submit a budget requesting the funds necessary to carry out its duties pursuant to sections 72.400 to 72.423. The county shall appropriate and provide a reasonable and necessary level of funding for the commission to carry out its statutory duties. In addition, the county shall upon request provide petitioners with such available information as may be necessary to develop a plan of intent. Funding must provide for at least one professional staff person, one attorney or the equivalent funds for legal services, and clerical support for the professional staff and attorney. All salary levels shall be based upon the personnel system in use for county employees.

3. The commission shall provide by rule for an application fee for municipal annexations in the amount of one dollar per resident of the proposed annexation area to defray the commission's cost of processing and reviewing proposals.

(L. 1989 H.B. 487 § 4, A.L. 1995 H.B. 446, A.L. 1999 S.B. 160 & 82, A.L. 2000 H.B. 1967)

Effective 6-27-00



Section 72.414 Approval of change, governing body to declare a municipality and designate metes and bounds — first officers designated by governing body.

Effective 09 Jul 1992, see footnote

Title VII CITIES, TOWNS AND VILLAGES

72.414. Approval of change, governing body to declare a municipality and designate metes and bounds — first officers designated by governing body. — If the approval of the boundary change creates a new municipality, the governing body of the county shall declare such municipality, designating in such order the metes and bounds thereof, and henceforth the inhabitants within such bounds shall be a body politic and incorporate, by the name and style of "the city of ______" and the first officers of such city shall be designated by the order of the governing body of the county, and they shall hold their offices until the next municipal election and until their successors shall be duly elected and qualified.

(L. 1989 H.B. 487 § 5, A.L. 1992 S.B. 571)

Effective 7-9-92



Section 72.416 Civil actions against commission, who may bring, cost and attorneys fees paid to commission, when.

Effective 27 Jun 2000, see footnote

Title VII CITIES, TOWNS AND VILLAGES

72.416. Civil actions against commission, who may bring, cost and attorneys fees paid to commission, when. — The county, an interested municipality, or any other interested party may bring an appropriate civil action against the commission regarding a proposed boundary change, unincorporated area proposal, or other commission action or failure to act. In any civil action brought against the commission regarding a proposed boundary change, if the commission prevails in the action, the court may require the party who initiated the action to pay to the commission the reasonable costs incurred by the commission in opposing the action, including attorney's fees.

(L. 1989 H.B. 487 § 6, A.L. 1999 S.B. 160 & 82, A.L. 2000 H.B. 1967)

Effective 6-27-00



Section 72.418 New city not to provide fire services, when — annexation, continuation of services — city to pay fire protection district, amount — voting provisions.

Effective 27 Jun 2000, see footnote

Title VII CITIES, TOWNS AND VILLAGES

72.418. New city not to provide fire services, when — annexation, continuation of services — city to pay fire protection district, amount — voting provisions. — 1. Notwithstanding any other provision of law to the contrary, no new city created pursuant to sections 72.400 to 72.423 shall establish a municipal fire department to provide fire protection services, including emergency medical services, if such city formerly consisted of unincorporated areas in the county or municipalities in the county, or both, which are provided fire protection services and emergency medical services by one or more fire protection districts. Such fire protection districts shall continue to provide services to the area comprising the new city and may levy and collect taxes the same as such districts had prior to the creation of such new city.

2. Fire protection districts serving the area included within any annexation by a city having a fire department, including simplified boundary changes, shall continue to provide fire protection services, including emergency medical services to such area. The annexing city shall pay annually to the fire protection district an amount equal to that which the fire protection district would have levied on all taxable property within the annexed area. Such annexed area shall not be subject to taxation for any purpose thereafter by the fire protection district except for bonded indebtedness by the fire protection district which existed prior to the annexation. The amount to be paid annually by the municipality to the fire protection district pursuant hereto shall be a sum equal to the annual assessed value multiplied by the annual tax rate as certified by the fire protection district to the municipality, including any portion of the tax created for emergency medical service provided by the district, per one hundred dollars of assessed value in such area. The tax rate so computed shall include any tax on bonded indebtedness incurred subsequent to such annexation, but shall not include any portion of the tax rate for bonded indebtedness incurred prior to such annexation. Notwithstanding any other provision of law to the contrary, the residents of an area annexed on or after May 26, 1994, may vote in all fire protection district elections and may be elected to the fire protection district board of directors.

3. The fire protection district may approve or reject any proposal for the provision of fire protection and emergency medical services by a city.

(L. 1989 H.B. 487 § 7, A.L. 1992 S.B. 571, A.L. 1993 S.B. 256, A.L. 1995 H.B. 446, A.L. 1996 S.B. 735, A.L. 1999 S.B. 160 & 82, A.L. 2000 H.B. 1967)

Effective 6-27-00



Section 72.420 Consolidation of multiple municipalities and unincorporated areas, must be contiguous — procedure, petition content — costs of election — ballot form — effective when — transition committee, how selected, duties.

Effective 28 Aug 1995

Title VII CITIES, TOWNS AND VILLAGES

72.420. Consolidation of multiple municipalities and unincorporated areas, must be contiguous — procedure, petition content — costs of election — ballot form — effective when — transition committee, how selected, duties. — 1. The provisions of this section shall apply to the consolidation of two or more cities, towns, villages, unincorporated areas, or any combination thereof, in any county with a charter form of government where fifty or more cities, towns and villages have been incorporated. If a boundary commission has been established pursuant to section 72.400, such proposal shall be submitted to the commission, but if no such commission has been established, consolidation of such areas shall be accomplished pursuant to this section. All municipalities and unincorporated areas which may be consolidated under the procedures established in this section must be contiguous to each other, so that if the consolidation is approved by the voters pursuant to subsections 7 to 9 of this section, there will be one municipality with all parts contiguous to at least one other portion of the new municipality.

2. Whenever a petition for consolidation containing the signatures of at least fifteen percent of the qualified voters of each municipality or unincorporated area, determined on the basis of the number of votes cast for governor at the last gubernatorial election held prior to the filing of the petition, is received by the governing body of the county, the governing body of the county shall submit the question of consolidation to the qualified voters of each municipality and unincorporated area named in the petition at the next state or county primary, general or special election. The petition need not contain signatures of qualified voters of a municipality if the governing body of such municipality adopts an ordinance approving the proposed consolidation which meets the requirements of subsection 5 of this section, and sends a copy of the ordinance to the governing body of the county in conjunction with the petition prescribed by this subsection.

3. A petition for consolidation shall contain the following:

(1) The names of the municipalities and a description of any unincorporated area to be consolidated;

(2) The proposed effective date of consolidation;

(3) The number of votes cast in the last election in each municipality and unincorporated area; and

(4) A statement that all signers are registered voters in the affected municipalities or unincorporated areas.

­­

­

4. All persons signing the petition for consolidation shall designate their address opposite their signatures, and such signatures shall be affixed before a person who shall certify, by affidavit acknowledged before a notary public, that such signatures were affixed in his presence.

5. Any ordinance approving a proposed consolidation shall contain the following:

(1) The names of the municipalities and a description of any unincorporated area to be consolidated;

(2) The proposed effective date of the consolidation;

(3) The number of votes cast in the last election in that municipality.

­­

­

6. The costs of an election held under this section shall be assessed proportionately to each municipality; however, when a voting jurisdiction is composed of unincorporated territory or territories, all costs of the election in such voting jurisdictions shall be paid proportionally by each municipality in the proposed consolidation. Proportional election costs paid under this section shall be assessed by charging each municipality the same percentage of the total cost of the election as the number of registered voters of the municipality on the day of the election is to the total number of registered voters on the day of the election, derived by adding together the number of registered voters in each municipality.

7. The question shall be submitted separately, but on the same date, to each municipality and unincorporated area described in the petition or ordinances filed pursuant to subsections 2 to 5 of this section. The question shall be submitted in substantially the following form:

­

­

­­

­

8. If a consolidation is approved by the voters, such proposal shall be effective six months following the date of the election or the date specified in such proposal, whichever date is later. Immediately following the certification of the election, the governing body of each affected municipality shall select two members and the governing body of the county in which each unincorporated territory is situated shall select two members from each affected unincorporated territory to meet with similar members appointed from other affected municipalities and unincorporated territories in order to determine the details of the transition.

9. If the consolidation is approved, it shall create a new municipality, and the governing body of the county shall declare such municipality, designating in such order the metes and bounds thereof, and henceforth the inhabitants within such bounds shall be a body politic and incorporate, by the name and style of "the city of ______".

(L. 1989 H.B. 487 § 8, A.L. 1992 S.B. 571, A.L. 1995 H.B. 446)



Section 72.422 Petition to remain unincorporated — unincorporated area proposal, procedure for creating established unincorporated areas — no boundary change to affect established unincorporated area prior to expiration.

Effective 27 Jun 2000, see footnote

Title VII CITIES, TOWNS AND VILLAGES

72.422. Petition to remain unincorporated — unincorporated area proposal, procedure for creating established unincorporated areas — no boundary change to affect established unincorporated area prior to expiration. — 1. Notwithstanding any other provision of sections 72.400 to 72.420 to the contrary, residents of an unincorporated area of a county may remain unincorporated and not subject to any boundary change pursuant to sections 72.400 to 72.420 if the following are satisfied:

(1) The county petitions the boundary commission;

(2) A legal description of the unincorporated area accompanies the petition. If there is a minor error or discrepancy in the legal description of the unincorporated area, the commission, with the concurrence of the county, may make such changes to the proposal as are necessary to rectify the error in the legal description;

(3) The unincorporated area either contains a population of not less than two thousand five hundred or is contiguous with an existing established unincorporated area;

(4) A plan of intent accompanies the petition addressing the issues to be considered by the commission.

2. When an unincorporated area proposal has been submitted to the commission, the commission shall, within twenty-one days of receipt of such proposal, publish notice of such proposal and the date of the public hearing thereon in at least one newspaper of general circulation qualified to publish legal notices. Within twenty-one days of receipt of such proposal, the commission shall also mail written notification of such proposal and public hearing date to the county clerk, and to the city or village clerk of each neighboring municipality or village, and to any other political subdivision which, in the opinion of the commission, is materially affected by the proposal. The costs of publication and notification shall be borne by the county. The commission shall hold such public hearing concerning the proposal not less than fourteen nor more than sixty days after such publication and notification are complete. At such public hearing, the county and any municipality with an overlapping map plan shall be parties, and any other interested person, corporation, or political subdivision may also present evidence regarding the unincorporated area proposal. An unincorporated area proposal which has been disapproved by the commission and which is resubmitted with changes to the commission shall be subject to the public hearing requirement of this section, unless the commission determines that a public hearing on the resubmitted proposal is not necessary to achieve the objectives of this section. The commission shall issue findings approving or disapproving such proposal within nine months after submittal, except that final action may be deferred on part or all of an unincorporated proposal when necessary to accommodate an overlapping boundary change proposal as more particularly provided in subsection 10 of section 72.405. The proposal shall be submitted at the next general or special election in accordance with the provisions of chapter 115. The cost of the election shall be paid by the county. If the proposal is approved by the voters then the area shall be an established unincorporated area and shall remain unincorporated territory for a period of five years from the date of the vote and shall not be subject to any boundary change pursuant to sections 72.400 to 72.420.

3. In reviewing any proposed unincorporated area proposal, the commission shall approve such proposal if it finds that continued provision of local services to the area by the county will not impose an unreasonable burden on county government and that such designation is in the best interest of the unincorporated territories affected by the proposal and the areas of the county next to such area. In making its determination, the commission shall consider the following factors:

(1) The impact, including but not limited to the impact on the tax base or on the ability to raise revenue, of such proposal on:

(a) The area subject to the proposed established unincorporated area and its residents;

(b) Adjoining areas not involved in the proposed established area and the residents thereof; and

(c) The entire geographic area of the county and its residents;

(2) A legal description of the unincorporated area;

(3) The creation of logical and reasonable municipal boundaries in the county, and for such purpose the commission shall have the ability to make additions, deletions and modifications which address legal boundaries, technical or service delivery problems or boundaries which overlap those of other proposals; however, such additions, deletions and modifications shall not make substantial changes to any proposed unincorporated area proposal;

(4) Whether approval of the unincorporated area proposal will result in unreasonable difficulty in provision of services by the county;

(5) The effect approval of the established unincorporated area will have on the distribution of tax resources in the county;

(6) The compactness of the area subject to such proposal.

4. After approval by the voters of an unincorporated area proposal, no boundary change affecting any part of such area shall be proposed to the commission until expiration of the area's status as an established unincorporated area, but map plans affecting the area may be filed during the planning period pursuant to section 72.423. If no map plan of a boundary change proposal with respect to an established unincorporated area has been submitted during the most recent planning period pursuant to section 72.423, the commission shall commence review of the circumstances of such established unincorporated area six months prior to its expiration, and shall submit reauthorization of such unincorporated area to the voters if the commission determines that its circumstances have not materially changed since it was approved.

(L. 1998 S.B. 809, A.L. 1999 S.B. 160 & 82, A.L. 2000 H.B. 1967)

Effective 6-27-00



Section 72.423 Five-year planning cycle, procedures, map plans, review.

Effective 27 Jun 2000, see footnote

Title VII CITIES, TOWNS AND VILLAGES

72.423. Five-year planning cycle, procedures, map plans, review. — 1. In any county in which a boundary commission has been established pursuant to section 72.400, all boundary changes and unincorporated area proposals shall be subject to the five-year planning cycle mandated in this section. No municipality nor other person shall file, nor shall the commission accept or review, any boundary change or unincorporated area proposal which has not previously been submitted to the commission for map plan review and comment as provided in this section, except that consolidations of municipalities and transfers of jurisdiction pursuant to subdivision (2) of subsection 6 of section 72.405 may be sought at any time without prior submission for map plan review and comment as provided in this section.

2. Between January 1, 2000, and July 1, 2000, and between January first and July first of each sixth year thereafter, each municipality, the county, and any citizen group may present general maps of proposed boundary changes and proposed established unincorporated areas to the commission for map plan review. Proposed incorporations and unincorporated areas, if not submitted by the county, shall be submitted by petition of no less than five percent of the registered voters within the proposed area. Boundary change and unincorporated area maps shall not be accompanied by a plan of intent, but shall be depicted with sufficient detail and accuracy to permit review and comment.

3. Between August 1, 2000, and December 31, 2000, and each sixth year thereafter, the commission shall solicit written comments on all boundary change and established unincorporated area map plans and shall hold informational public hearings in or near the affected areas, at which the county, any municipality, or other interested person shall be heard. The commission may encourage negotiation between parties involved in competing map plans. Map plans may be amended by the submitting parties until April fifteenth of the year following map plan submission based on negotiation or based on the hearings or other comments, but no such amendment shall enlarge the boundary change or unincorporated area map plan beyond the area originally submitted, except for minor technical amendments necessary to address boundary issues.

4. The commission may by April first of the year following map plan submission issue written comments regarding each boundary change and unincorporated area map plan to notify proponents of the merits or demerits of such map plan based on planning and public policy considerations. The map plan as submitted or as amended by April fifteenth shall remain on file with the commission, and shall be the limit of permissible boundary changes and unincorporated area proposals as provided in subsection 1 of this section.

5. Proposals shall be submitted to the commission no later than July first of the third year following conclusion of map plan review. Any proposal which has not been approved by the commission by January first of the next review period year as provided in subsection 2 of this section shall expire without further action.

(L. 1999 S.B. 160 & 82 § 20, A.L. 2000 H.B. 1967)

Effective 6-27-00



Section 72.430 Standing for proposed boundary change.

Effective 28 Aug 1999

Title VII CITIES, TOWNS AND VILLAGES

72.430. Standing for proposed boundary change. — A county or any other interested municipality or person may bring an action against the commission established pursuant to section 72.400 contesting a proposed boundary change or other commission action.

(L. 1999 S.B. 1, et al. § 1)






Chapter 77 Cities of the Third Classification

Chapter Cross References



Section 77.010 Third class cities, incorporation and powers of.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

77.010. Third class cities, incorporation and powers of. — Any city of the third class in this state may become a body corporate under the provisions of this chapter, in the manner provided by law, under the name of "The city of ______", and by that name shall have perpetual succession, may sue and be sued, implead and be impleaded, defend and be defended in all courts of law and equity, and in all actions whatever; may receive and hold property, both real and personal, within such city, and may purchase, receive and hold real estate within or without such city for the burial of the dead; and may purchase, hold, lease, sell or otherwise dispose of any property, real or personal, it now owns or may hereafter acquire; may receive bequests, gifts and donations of all kinds of property; and may have and hold one common seal, and may break, change or alter the same at pleasure, and all courts of this state shall take judicial notice thereof.

(RSMo 1939 § 6865)

Prior revisions: 1929 § 6719; 1919 § 8206; 1909 § 9143

CROSS REFERENCE:

Cities of the third classification, population, 72.030



Section 77.020 City limits may be altered, how.

Effective 28 Aug 2007

Title VII CITIES, TOWNS AND VILLAGES

77.020. City limits may be altered, how. — The mayor and council of such city, with the consent of a majority of the legal voters of such city voting at an election thereof, shall have power to extend the limits of the city over territory adjacent thereto, and to diminish the limits of the city by excluding territory therefrom, and shall, in every case, have power, with the consent of the legal voters as aforesaid, to extend or diminish the city limits in such manner as in their judgment and discretion may redound to the benefit of the city; provided, however, that no election or voter consent shall be required for voluntary annexations or transfers of jurisdiction under chapter 71.

(RSMo 1939 § 6866, A. 1949 H.B. 2027, A.L. 2007 S.B. 22)

Prior revisions: 1929 § 6720; 1919 § 8207; 1909 § 9144

CROSS REFERENCES:

Extension of limits of special charter city to include another city, procedure, 81.080

Procedure for annexation of area to which objection is made, 71.015



Section 77.030 Division of city into wards — council members, terms.

Effective 28 Aug 2013

Title VII CITIES, TOWNS AND VILLAGES

77.030. Division of city into wards — council members, terms. — 1. Unless it elects to be governed by subsection 2 of this section, the council shall by ordinance divide the city into not less than four wards, and two councilmen shall be elected from each of such wards by the qualified voters thereof at the first election for councilmen in cities hereafter adopting the provisions of this chapter; the one receiving the highest number of votes in each ward shall hold his office for two years, and the one receiving the next highest number of votes shall hold his office for one year; but thereafter each ward shall elect annually one councilman, who shall hold his office for two years.

2. In lieu of electing councilmen as provided in subsection 1 of this section, the council may elect to establish wards and elect councilmen as provided in this subsection. If the council so elects, it shall, by ordinance, divide the city into not less than four wards, and one councilman shall be elected from each of such wards by the qualified voters thereof at the first election for councilmen held in the city after it adopts the provisions of this subsection. At the first election held under this subsection the councilmen elected from the odd-numbered wards shall be elected for a term of one year and the councilmen elected from the even-numbered wards shall be elected for a term of two years. At each annual election held thereafter, successors for councilmen whose terms expire in such year shall be elected for a term of two years.

3. (1) Council members may serve four-year terms if the two-year terms provided under subsection 1 or 2 of this section have been extended to four years by approval of a majority of the voters voting on the proposal.

(2) The ballot of submission shall be in substantially the following form:

­

­

(3) If a majority of the voters voting approve the proposal authorized in this subsection, the members of council who would serve two years under subsections 1 and 2 of this section shall be elected to four-year terms beginning with any election occurring after approval of the ballot question.

(RSMo 1939 § 6881, A.L. 1985 H.B. 817, A.L. 2013 H.B. 163, A.L. 2013 S.B. 99)

Prior revisions: 1929 § 6735; 1919 § 8222; 1909 § 9159



Section 77.040 Election of officers — option to appoint certain officers — terms.

Effective 10 Apr 1985, see footnote

Title VII CITIES, TOWNS AND VILLAGES

77.040. Election of officers — option to appoint certain officers — terms. — A general election for the elective officers of each city of the third class shall be held after the organization of the city under the provisions of this chapter and on municipal election days every two years thereafter, the city council may by ordinance provide for the nomination of officers by primary election; and provided, that all certificates of nomination and petitions therefor shall be filed with the city clerk and not with any other officer. Any city organizing under the provisions of this chapter may elect a mayor and may elect or provide for the appointment of such other officers as may be necessary to carry this chapter into effect, who shall hold office until their successors are elected or appointed and qualified; provided, that the assessor shall hold office until the first day of September and until his successor is elected or appointed and qualified, and the term of office of the assessor in such cities shall commence on the first day of September after the election at which he is elected or at such time as the city shall set the beginning of his appointive term, if appointed.

(RSMo 1939 § 6867, A.L. 1945 p. 1302, A.L. 1963 p. 129, A.L. 1978 H.B. 971, A.L. 1985 H.B. 817)

Prior revisions: 1929 § 6721; 1919 § 8208; 1909 § 9145

Effective 4-10-85



Section 77.042 City administrator, employment authorized.

Effective 28 Aug 1969

Title VII CITIES, TOWNS AND VILLAGES

77.042. City administrator, employment authorized. — The governing body of any city of the third class, except those organized under the provisions of sections 78.430 to 78.640, and any fourth class city may by ordinance provide for the employment by the governing body with the approval of the mayor of a city administrator who shall be the chief administrative assistant to the mayor and who shall have general superintending control of the administration and management of the government business, officers and employees of the city, subject to the direction and supervision of the mayor.

(L. 1969 H.B. 284 § 1)



Section 77.044 Qualifications, compensation of administrator.

Effective 28 Aug 1987

Title VII CITIES, TOWNS AND VILLAGES

77.044. Qualifications, compensation of administrator. — 1. The governing body shall provide, as minimum qualifications, that the city administrator be at least twenty-one years of age, and that he devote his full time to the performance of the duties of his office. The governing body may also require that the city administrator meet other personal qualifications.

2. The city administrator shall receive a salary as set by ordinance, and shall serve at the pleasure of the appointing authority.

(L. 1969 H.B. 284 § 2, A.L. 1987 S.B. 393)



Section 77.046 Other officers, appointment, discharge, regulations concerning.

Effective 28 Aug 2013

Title VII CITIES, TOWNS AND VILLAGES

77.046. Other officers, appointment, discharge, regulations concerning. — 1. Upon the adoption of a city administrator form of government, the governing body of the city may provide that all other officers and employees of the city, except elected officers, shall be appointed and discharged by the city administrator, but the governing body may make reasonable rules and regulations governing the same.

2. Nothing in this section shall be construed to authorize the city to remove or discharge any chief, as that term is defined in section 106.273.

(L. 1969 H.B. 284 § 3, A.L. 2013 H.B. 307)

(1980) Statute with clause authorizing board of aldermen to make rules and regulations governing city administrator's power to appoint and discharge employees strongly suggests that legislature contemplated variations in extent of dismissal power delegated to city administrator. State ex rel. Gorris v. Mussman (A.), 612 S.W.2d 357.



Section 77.048 Other powers of mayor and council retained.

Effective 28 Aug 1969

Title VII CITIES, TOWNS AND VILLAGES

77.048. Other powers of mayor and council retained. — Except as provided in sections 77.042 to 77.048, the mayor and city council of any third class city and the mayor and board of aldermen of any fourth class city which adopts the city administrator form of government shall retain all the powers given to it by the laws applying to the city before the city administrator form of government was adopted, and all laws governing the city under its prior form of government and not inconsistent with the provisions of sections 77.042 to 77.048 shall apply to and govern the city after it adopts this form of government. All bylaws, ordinances, and resolutions lawfully passed and in force at the time the city administrator form of government is adopted shall remain in force until repealed or altered by the council or board of aldermen.

(L. 1969 H.B. 284 § 4)



Section 77.050 Election may be ordered, how, when.

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

77.050. Election may be ordered, how, when. — If at any time, by reason of nonacceptance, resignation, refusal to qualify, or for any other cause, there shall be no officers of the city to order an election, any associate circuit judge or commissioner of the county commission of the county is empowered to order an election for city officers.

(RSMo 1939 § 6868, A. 1949 H.B. 2027, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 6722; 1919 § 8209; 1909 § 9146



Section 77.060 Councilman, qualifications.

Effective 28 Aug 1955

Title VII CITIES, TOWNS AND VILLAGES

77.060. Councilman, qualifications. — No person shall be councilman unless he is at least twenty-one years of age prior to taking office, a citizen of the United States, and an inhabitant of the city for one year next preceding his election, and a resident of the ward from which he is elected six months next preceding his election. Whenever there is a tie in the election of a councilman, the matter shall be determined by the council.

(RSMo 1939 § 6882, A. 1949 H.B. 2027, A.L. 1955 p. 303)

Prior revisions: 1929 § 6736; 1919 § 8223; 1909 § 9160



Section 77.070 President pro tem.

Effective 28 Aug 2003

Title VII CITIES, TOWNS AND VILLAGES

77.070. President pro tem. — At the first regular meeting of the city council after the election in each year--which meeting shall occur at the time fixed by ordinance, but shall not be later than the fourth Tuesday in April--the council shall elect one of its members president pro tem, who shall hold his office for the term of one year, and who, in the absence of the mayor, shall preside at the meetings of the council; provided, that in the absence of the mayor and president pro tem the council may select one of its members present to preside at such meetings, who shall be styled "acting president pro tem".

(RSMo 1939 § 6883, A.L. 2003 S.B. 136)

Prior revisions: 1929 § 6737; 1919 § 8224; 1909 § 9161



Section 77.080 Style of ordinances — procedure to enact.

Effective 28 Aug 1988

Title VII CITIES, TOWNS AND VILLAGES

77.080. Style of ordinances — procedure to enact. — The style of the ordinances of the city shall be: "Be it ordained by the council of the city of ______, as follows:" No ordinance shall be passed except by bill, and no bill shall become an ordinance unless on its final passage a majority of the members elected to the council shall vote therefor, and the ayes and nays shall be entered on the journal. Every proposed ordinance shall be introduced to the council in writing and shall be read by title or in full two times prior to passage, both readings may occur at a single meeting of the council. If the proposed ordinance is read by title only, copies of the proposed ordinance shall be made available for public inspection prior to the time the bill is under consideration by the council. No bill shall become an ordinance until it shall have been signed by the officer presiding at the meeting of the council at which it shall have been passed. When so signed, it shall be delivered to the mayor for his approval and signature, or his veto.

(RSMo 1939 § 6946, A.L. 1988 H.B. 1435)

Prior revisions: 1929 § 6800; 1919 § 8287; 1909 § 9224



Section 77.090 Proceedings of, how kept.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

77.090. Proceedings of, how kept. — The council shall cause to be kept a journal of its proceedings, and the ayes and nays of the members shall be entered on any question at the desire of any two members. The council may prescribe and enforce such rules as may be necessary to secure the attendance of its members and the expeditious transactions of its business.

(RSMo 1939 § 6886)

Prior revisions: 1929 § 6740; 1919 § 8227; 1909 § 9164



Section 77.100 Powers of council — witnesses, papers.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

77.100. Powers of council — witnesses, papers. — The council shall have power to compel the attendance of witnesses and the production of papers relating to any subject under consideration in which the interest of the city is involved, and shall have power to call on the proper officer of the city, or of the county in which such city is located, to execute such process. The officer making such service shall be entitled to receive therefor such fees as are allowed by law for similar service, to be paid by the city. The president of the council, or president pro tem, shall have power to administer oaths to witnesses.

(RSMo 1939 § 6885)

Prior revisions: 1929 § 6739; 1919 § 8226; 1909 § 9163



Section 77.105 Budget and expenditures, approval by ordinance, motion, or resolution required.

Effective 28 Aug 2008

Title VII CITIES, TOWNS AND VILLAGES

77.105. Budget and expenditures, approval by ordinance, motion, or resolution required. — The budget or any authorization to expend funds shall be approved by an ordinance, motion, or resolution that is approved by a majority of all the members elected to the governing body.

(L. 2008 H.B. 1804)



Section 77.110 Council to publish semiannual statements.

Effective 28 Aug 1989

Title VII CITIES, TOWNS AND VILLAGES

77.110. Council to publish semiannual statements. — The council shall publish a full and detailed statement of the receipts and expenditures and indebtedness of the city at the end of each fiscal year and six months after the end of each fiscal year in a newspaper of general circulation in the city. Each such statement shall be for the six-month period preceding the date of the statement.

(RSMo 1939 § 6884, A.L. 1989 H.B. 308)

Prior revisions: 1929 § 6738; 1919 § 8225; 1909 § 9162



Section 77.120 Council may acquire land for and maintain cemetery.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

77.120. Council may acquire land for and maintain cemetery. — The city council shall have power to purchase, receive and hold real estate, as herein mentioned, for public cemetery purposes, either within the city or within three miles thereof; provided, that no such cemetery shall exceed more than one hundred and sixty acres in one body. The council shall provide for the survey, platting, grading, fencing, ornamenting and improving of all the cemetery ground and the avenues leading thereto, owned by the city, and may construct walks and protect ornamental trees therein, and provide for paying the expenses therefor. The council may make rules and pass ordinances imposing penalties and fines, not exceeding one hundred dollars, regulating, protecting and governing city cemeteries, the owners of lots therein, visitors thereto, and punishing trespassers therein; and the officers of such city shall have as full jurisdiction and power in the enforcing of such rules and ordinances as though they related to the city itself.

(RSMo 1939 § 6972)

Prior revisions: 1929 § 6826; 1919 § 8308; 1909 § 9244



Section 77.130 Cemetery lots, how conveyed.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

77.130. Cemetery lots, how conveyed. — The cemetery lots shall be conveyed by certificates, signed by the mayor and countersigned by the clerk, under the seal of the city, specifying that the purchaser to whom the same is issued is the owner of the lot or lots described therein by numbers, as laid down on such map or plat, for the purpose of interment, and such certificates shall vest in the purchaser, his or her heirs and assigns, a right in fee simple to such lot for the sole purpose of interment, under the regulations of the council; and such certificates shall be entitled to be recorded in the office of the recorder of deeds of the proper county without further acknowledgment; and such descriptions of lots shall be deemed and recognized as sufficient description thereof. The council may limit the number of lots to be owned by the same person at the same time, and may prescribe rules for enclosing, adorning and erecting monuments, tombstones and ornaments on cemetery lots, and prohibit any improper adornment thereof; but no religious test shall be made to the ownership of the lots, or burials therein, or for the ornamentation of graves or lots.

(RSMo 1939 § 6973)

Prior revisions: 1929 § 6827; 1919 § 8309; 1909 § 9245



Section 77.140 May control watercourses, establish water reservoirs, market houses, city hall and parks.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

77.140. May control watercourses, establish water reservoirs, market houses, city hall and parks. — The council may establish, alter and change the channel of watercourses, and wall them and cover them over, and prevent obstructions thereon, and may establish, make and regulate public wells, cisterns and reservoirs of water, and provide for filling the same. The council may purchase grounds and erect and establish market houses and marketplaces, and regulate and govern the same; and also contract with any person or persons, association or corporation for the erection, maintenance and regulation of market houses and marketplaces, on such terms and conditions and in such manner as the council may prescribe. The council may also provide for the erection, purchase or renting of a city hall, workhouses, houses of correction, prisons, engine houses and any and all other necessary buildings for the city; and may sell, lease, abolish or otherwise dispose of the same, and may enclose, improve, regulate, purchase or sell all public parks or other public grounds belonging to the city, and may purchase and hold grounds for public parks within the city, or within three miles thereof.

(RSMo 1939 § 6954)

Prior revisions: 1929 § 6808; 1919 § 8295; 1909 § 9232

(1979) The exercise by a municipality of its powers to acquire land for parks outside but within one mile of the city limits is not subject to zoning regulations of any host county or municipality restricting use of land which would result in prohibiting its use for park purposes. City of Kirkwood v. City of Sunset Hills (A.), 589 S.W.2d 31.



Section 77.150 Cities may acquire property for dams, flood protection, bathhouses.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

77.150. Cities may acquire property for dams, flood protection, bathhouses. — In addition to other powers, the mayor and council of cities of the third class are hereby authorized and empowered to acquire by gift, devise, purchase or condemnation, within such cities or within a mile thereof, such real and personal property as may be necessary or desirable for the purpose of the erection or construction of dams, lake and flood protection systems, bathhouses, therapeutic bathhouses, mineral water vending houses and in connection therewith, auditoriums and lecture rooms and for the laying of pipelines for the distribution of mineral waters and to so acquire, improve and operate mineral springs and wells, and to construct all necessary and appropriate buildings and works therefor, and to do any and all things necessary to maintain and operate said properties so acquired and constructed as a self-liquidating revenue producing public project, and for that purpose to lease or convey the same; provided such properties shall be so acquired, constructed and thereafter maintained and operated without increasing the indebtedness of such city and shall not be paid for, maintained or operated by taxes, either general or special.

(RSMo 1939 § 7045)

CROSS REFERENCE:

Water mains, special assessments for, certain cities, 88.650 to 88.663



Section 77.160 Payment for property acquired — issuance of bonds.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

77.160. Payment for property acquired — issuance of bonds. — The mayor and council of said cities are authorized to accept gifts and grants and to borrow money and execute, issue and negotiate bonds or other securities, for the purpose of paying the cost of acquiring said property or the construction of said buildings or works thereon, and to secure same by mortgages or deeds of trust on said properties and the income and revenue derived therefrom; which said mortgage or deeds of trust shall be a first lien on all said property and all revenues or income therefrom and shall be enforceable as provided therein but shall not be a debt of said city or payable out of any revenue not derived from said property. Said bonds issued under the provisions of this section and sections 77.150, 77.170 and 77.180 shall bear interest at a rate not exceeding six percent per annum, payable annually or semiannually, shall be executed in such manner and be payable serially in annual installments beginning not later than three years and extending not more than forty years from the date thereof, and at such place or places as the mayor and council shall determine. Any income, receipts, collections and profits from any properties on which such a mortgage or deed of trust has been so executed, shall be held and kept in the city treasury as a separate fund, and payments therefrom shall be made only as provided by said mortgage or deed of trust.

(RSMo 1939 § 7046)

CROSS REFERENCE:

Improvements, special tax bills and bonds issued in payment of, 88.497 to 88.647



Section 77.170 Manner of purchasing and condemning lands.

Effective 28 Aug 1949

Title VII CITIES, TOWNS AND VILLAGES

77.170. Manner of purchasing and condemning lands. — The mayor and common council, in proceeding by ordinance to purchase and condemn lands for the purpose stated in section 77.160, may proceed in the manner provided by law for the establishment of streets, avenues, alleys or marketplaces or public squares, but it shall not be necessary to establish a benefit district or assess benefits, or, unless there are nonresident or unknown defendants, to give notice by publication as therein provided; and on such condemnation and the payment of the appraisement as therein provided, the title of such lands shall vest in such city for the uses and purposes for which taken.

(RSMo 1939 § 7047, A. 1949 H.B. 2027)



Section 77.180 Election to be held for issuance of bonds.

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

77.180. Election to be held for issuance of bonds. — Before any such bonds shall be issued the mayor and council shall, by ordinance, provide that said bonds shall be issued, which said ordinance shall fix the maximum amount of said bonds and in a general way the purposes for which said money shall be expended and shall submit the question to issue bonds to the voters of the city. The ballots shall state the maximum amount of bonds proposed to be issued and the fact that such bonds are not to be payable from taxation and will not be a debt of said city and the general purpose for which they are to be issued. If the majority of voters voting on the question assent, the mayor and city council may, by ordinance, cause such bonds of such municipality not exceeding the maximum amount submitted to the voters to be issued for the purpose set out in said ordinance and secure the same as herein provided.

(RSMo 1939 § 7048, A.L. 1978 H.B. 971)



Section 77.190 May purchase fire-fighting equipment.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

77.190. May purchase fire-fighting equipment. — The council may also purchase fire engines, hook and ladder outfits, hose and hose carts, buckets and all other apparatus useful in the extinguishing of fires, and organize fire companies, and prescribe rules of duty for the government thereof, with such penalties for the violation thereof as they may deem proper, not exceeding one hundred dollars, and to make all necessary expenditures for the purchase of such fire apparatus and the payment of such fire companies.

(RSMo 1939 § 6950)

Prior revisions: 1929 § 6804; 1919 § 8291; 1909 § 9228

CROSS REFERENCE:

Information to be filed annually with state fire marshal, 320.271



Section 77.200 Railroads or street railroads — powers of council.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

77.200. Railroads or street railroads — powers of council. — The council shall have sole authority, by ordinance, to grant the right to any person or persons, or corporation, to make and construct railroads or street railroads in any street or highway of the city, and to control and regulate the use thereof; provided, that no such railroad or street railroad shall be located on any street or highway in the city, or any portion of such street or highway, until a majority of the residents, owners of land abutting on said street or highway, or such portion thereof, shall first assent thereto in writing; and provided further, that no such railroad or street railroad shall be constructed or operated until all damages to such abutting lands shall have been first ascertained and paid to the owners thereof by the person, persons or corporation constructing said railroad or street railroad, and the city council shall pass suitable ordinances providing the manner and way of ascertaining any damages contemplated by this section.

(RSMo 1939 § 6978)

Prior revisions: 1929 § 6832; 1919 § 8314; 1909 § 9250



Section 77.210 Thirty-year franchises and extensions may be granted for supplying heat — voter approval required, procedure.

Effective 28 Aug 1987

Title VII CITIES, TOWNS AND VILLAGES

77.210. Thirty-year franchises and extensions may be granted for supplying heat — voter approval required, procedure. — All cities of the third class may grant to any person or corporation formed under the laws of this state or doing business as a foreign corporation under the laws of this state, the privilege and franchise for a period of thirty years, to use the streets, alleys and other public places of such cities, for the purpose of laying pipes, conduits or other heating apparatus thereon and therein, and connecting same with the heating plant of such person or corporation, to furnish heat to the inhabitants of the city at a reasonable rate to be agreed upon by the person or corporation furnishing the heat and the person using the same. Such privilege and franchise may be renewed for another period or periods not to exceed thirty years per period. The plant to heat the city may be by means of hot water, steam, hot air or electricity, or in any other mode that may be advisable, but the person or corporation, to which the franchise or privilege is granted, shall commence operation under its franchise or right within two years after the granting of such franchise or right, or the same shall be forfeited. Such franchise or privilege may be extended or renewed by the city council of such city for another period or periods of not more than thirty years per period, and the extensions or renewals of such franchise or privilege shall be subject to voter approval of the majority of the voters voting on the question, pursuant to the provisions of section 88.251. An initial privilege or franchise must be approved by a majority of the voters of the municipality voting on the question.

(RSMo 1939 § 6979, A.L. 1987 S.B. 412)

Prior revisions: 1929 § 6833; 1919 § 8315; 1909 § 9251



Section 77.220 May change names of streets, how.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

77.220. May change names of streets, how. — Whenever it is deemed necessary by the council to change the name of any street or avenue, the council shall, by resolution, declare such proposed change of name necessary to be made, and shall cause such resolution to be published at least one week in some newspaper published in the city; and if, within four weeks after such publication, a majority of the resident property owners along the line of such street or avenue do not file with the city clerk their written protest against such proposed change of name, then the council shall have power by ordinance to change the name of such street or avenue in accordance with the terms of such resolution; and upon the passage and approval of such ordinance, the city clerk shall file with the recorder of deeds of the proper county a certified copy of such ordinance, and such recorder shall enter the same upon the records of such county.

(RSMo 1939 § 7013)

Prior revisions: 1929 § 6867; 1919 § 8349; 1909 § 9276



Section 77.230 Qualifications of mayor.

Effective 28 Aug 1949

Title VII CITIES, TOWNS AND VILLAGES

77.230. Qualifications of mayor. — No person shall be mayor unless he be at least thirty years of age, a citizen of the United States and a resident of such city at the time of and for two years next preceding his election. When two or more persons shall have an equal number of votes for the office of mayor, the matter shall be determined by the council.

(RSMo 1939 § 6870, A. 1949 H.B. 2027)

Prior revisions: 1929 § 6724; 1919 § 8211; 1909 § 9148



Section 77.240 Vacancy in office of mayor, how filled, exceptions — president pro tem, duties of.

Effective 28 Aug 1999

Title VII CITIES, TOWNS AND VILLAGES

77.240. Vacancy in office of mayor, how filled, exceptions — president pro tem, duties of. — When any vacancy shall happen in the office of mayor, by death, resignation, removal from the city, removal from office, refusal to qualify or otherwise, nominations of a successor may be made by any member of the council and selected with the consent of a majority of the members of the council, except in counties of the first classification with a charter form of government which have a population of at least nine hundred thousand inhabitants. The council may adopt procedures to fill any such vacancy consistent with this section. In the case of a temporary absence of the mayor or disability to perform the duties of his or her office, the president pro tem of the council shall perform the duties of mayor until the mayor shall return or such disability be removed; and during the time the president pro tem of the council shall act as mayor, the president pro tem shall receive the same compensation that the mayor would be entitled to. In counties of the first classification with a charter form of government and which do not contain a city with a population of at least four hundred thousand, in case of vacancy other than a temporary absence or disability, the person exercising the office of mayor shall cause a new election to be held; provided, when a vacancy occurs within six months of a municipal election, no election shall be called to fill such vacancy.

(RSMo 1939 § 6880, A.L. 1978 H.B. 971, A.L. 1982 S.B. 526, A.L. 1991 S.B. 34, A.L. 1999 S.B. 214)

Prior revisions: 1929 § 6734; 1919 § 8221; 1909 § 9158



Section 77.250 Mayor to be president of council — vote.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

77.250. Mayor to be president of council — vote. — The mayor shall be president of the council and shall preside over same, but shall not vote except in case of a tie in said council, when he shall cast the deciding vote; but provided, however, that he shall have no such power to vote in cases when he is an interested party. He shall have the superintending control of all the officers and affairs of the city, and shall take care that the ordinances of the city and the state laws relating to such city are complied with.

(RSMo 1939 § 6871)

Prior revisions: 1929 § 6725; 1919 § 8212; 1909 § 9149



Section 77.260 Powers and duties of mayor and council generally.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

77.260. Powers and duties of mayor and council generally. — The mayor and council of each city governed by this chapter shall have the care, management and control of the city and its finances, and shall have power to enact and ordain any and all ordinances not repugnant to the constitution and laws of this state, and such as they shall deem expedient for the good government of the city, the preservation of peace and good order, the benefit of trade and commerce, and the health of the inhabitants thereof, and such other ordinances, rules and regulations as may be deemed necessary to carry such powers into effect, and to alter, modify or repeal the same.

(RSMo 1939 § 6949)

Prior revisions: 1929 § 6803; 1919 § 8290; 1909 § 9227

CROSS REFERENCES:

Assessment, special tax bills for sprinkling and cleaning streets, 88.640, 88.811

County roads, adjoining corporate limits, benefits how assessed, 88.647

License taxes, authorized, on what, 94.110

Policemen, appointment and removal, 85.541, 85.551

Street lighting, council may provide, approval of electorate, 88.613 to 88.630

Taxation, 94.010 to 94.180

Water, council may contract for service, 88.633

(1966) City council in third class city is primarily a legislative body elected by people, and wards from which councilmen are elected must be substantially equal in population. Armentrout v. Schooler (Mo.), 409 S.W.2d 138.

(1969) Ordinance of a city of the third class which purported to grant to the city administrator the power to promulgate necessary rules and regulations to carry out city ordinances was an unconstitutional delegation of city council's legislative power. Pearson v. City of Washington (Mo.), 439 S.W.2d 756

(1975) This section does not give a third class city the power to regulate real estate brokers. Anderson v. City of Olivette (Mo.), 518 S.W.2d 29.



Section 77.270 Mayor to approve ordinances — may veto — proceedings when vetoed.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

77.270. Mayor to approve ordinances — may veto — proceedings when vetoed. — Every bill presented to the mayor and returned to the council with the approval of the mayor shall become an ordinance, and every bill presented as aforesaid, but returned with his objections thereto, shall stand reconsidered. The council shall cause the objections of the mayor to be entered at large upon the journal, and proceed at its convenience to consider the question pending, which shall be in this form: Shall the bill pass, the objections of the mayor thereto notwithstanding? The votes on this question shall be taken by yeas and nays and the names entered upon the journal, and if two-thirds of all the members-elect shall vote in the affirmative, the president shall certify the fact on the roll, and the bill thus certified shall be deposited with the proper officer, and shall become an ordinance in the same manner and with like effect as if it had received the approval of the mayor. The mayor shall have power to sign or veto any ordinance passed by the city council, and shall also possess the power to approve all or any portion of the general appropriation bill, or to veto any item or all of the same; provided, that should he neglect or refuse to sign any ordinance and return the same with his objections, in writing, at the next regular meeting of the council, the same shall become a law without his signature.

(RSMo 1939 § 6947)

Prior revisions: 1929 § 6801; 1919 § 8288; 1909 § 9225



Section 77.280 Mayor may veto resolutions and orders.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

77.280. Mayor may veto resolutions and orders. — The mayor shall also have the power to veto any resolution or order of the council which calls for or contemplates the expenditure of the revenues of the city. Such vetoes shall be noted on the journal of the council, and shall be effective and binding unless the council, at a subsequent session thereof, general or special, shall pass said resolution or order by a vote of three-fourths of all the members elected to the council.

(RSMo 1939 § 6948)

Prior revisions: 1929 § 6802; 1919 § 8289; 1909 § 9226



Section 77.290 Mayor shall communicate to the council, what.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

77.290. Mayor shall communicate to the council, what. — The mayor shall, from time to time, communicate to the council such measures as may, in his opinion, tend to the improvement of the finances, the police, health, security, ornament, comfort and general prosperity of the city.

(RSMo 1939 § 6873)

Prior revisions: 1929 § 6727; 1919 § 8214; 1909 § 9151



Section 77.310 May require officers to exhibit accounts.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

77.310. May require officers to exhibit accounts. — The mayor shall have power to require, as often as he may deem it necessary, any officer of the city to exhibit his accounts or other papers or records, and to make report to the council, in writing, touching any subject or matter pertaining to his office.

(RSMo 1939 § 6874)

Prior revisions: 1929 § 6728; 1919 § 8215; 1909 § 9152



Section 77.320 Mayor to sign all commissions and appointments — bond approval by mayor.

Effective 28 Aug 1990

Title VII CITIES, TOWNS AND VILLAGES

77.320. Mayor to sign all commissions and appointments — bond approval by mayor. — The mayor shall sign the commissions and appointments of all city officers elected or appointed in the city, and shall approve all official bonds.

(RSMo 1939 § 6872, A.L. 1990 H.B. 986)

Prior revisions: 1929 § 6726; 1919 § 8213; 1909 § 9150



Section 77.330 May appoint what officers.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

77.330. May appoint what officers. — The mayor, with the consent and approval of a majority of the members elected to the city council, shall have power to appoint a street commissioner and such other officers as he may be authorized by ordinance to appoint.

(RSMo 1939 § 6879)

Prior revisions: 1929 § 6733; 1919 § 8220; 1909 § 9157



Section 77.340 May remove officer with consent of council.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

77.340. May remove officer with consent of council. — The mayor may, with the consent of a majority of all the members elected to the city council, remove from office, for cause shown, any elective officer of the city, such officer being first given opportunity, together with his witnesses, to be heard before the council, sitting as a court of impeachment. Any elective officer may, in like manner, for cause shown, be removed from office by a two-thirds vote of all the members elected to the city council, independently of the mayor's approval or recommendation. The mayor may, with the consent of a majority of all the members elected to the council, remove from office any appointive officer of the city at will; and any such appointive officer may be so removed by a two-thirds vote of all the members elected to the council, independently of the mayor's approval or recommendation. The council may pass ordinances regulating the manner of impeachment and removals.

(RSMo 1939 § 6875)

Prior revisions: 1929 § 6729; 1919 § 8216; 1909 § 9153



Section 77.350 Shall enforce ordinances.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

77.350. Shall enforce ordinances. — The mayor shall be active and vigilant in enforcing all laws and ordinances for the government of the city, and he shall cause all subordinate officers to be dealt with promptly for any neglect or violation of duty; and he is hereby authorized to call on every male inhabitant of the city, over eighteen years of age and under fifty, to aid in enforcing the laws.

(RSMo 1939 § 6876)

Prior revisions: 1929 § 6730; 1919 § 8217; 1909 § 9154



Section 77.360 May remit fines.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

77.360. May remit fines. — The mayor shall have power to remit fines and forfeitures and to grant reprieves and pardons for offenses arising under ordinances of the city; but this section shall not be so construed as to authorize the mayor to remit any costs which may have accrued to any officer of the city by reason of any prosecution under the laws or ordinances of said city.

(RSMo 1939 § 6877)

Prior revisions: 1929 § 6731; 1919 § 8218; 1909 § 9155



Section 77.370 Elective officers — option to appoint certain officers — terms.

Effective 28 Aug 2001

Title VII CITIES, TOWNS AND VILLAGES

77.370. Elective officers — option to appoint certain officers — terms. — 1. Except as hereinafter provided, the following officers shall be elected by the voters of the city: mayor, police judge, attorney, assessor, collector, treasurer and, except in cities which adopt the merit system police department, a marshal.

2. Notwithstanding the provisions of subsection 1 of this section, in cities which contract with another entity for police service, the city council may eliminate the office of marshal.

3. The attorney shall be a person licensed to practice law in Missouri, and the council, by ordinance, may provide for the appointment of an attorney, by the mayor with the approval of the council, in lieu of electing an attorney. If so appointed he shall serve at the pleasure of the mayor and council.

4. Whenever a city contracts for the assessment of property or the collection of taxes with either a public or private entity as authorized by section 70.220, the city council may by ordinance provide that at the expiration of the term of the then city assessor or collector, as the case may be, the office is abolished and thereafter no election shall be had to fill the office; except that in the event the contract expires and, for any reason, is not renewed, the council may by ordinance provide for the election of such officer at the next and succeeding regular elections for municipal officers.

5. The term of office for each of the officers is two years except the office of mayor and the marshal which are four-year terms. All officers hold office until their successors are duly elected or appointed and qualified.

6. The council, by ordinance, may provide that any officer of the city except the mayor and the councilmen shall be appointed instead of elected. Such ordinance shall set the manner of appointment, in accordance with section 77.330, and the term of office for each appointive officer, which term shall not exceed four years.

(RSMo 1939 § 6869, A.L. 1955 p. 290, A.L. 1957 p. 240, A.L. 1959 H.B. 166, A.L. 1978 H.B. 971, H.B. 1634, A.L. 1985 H.B. 817, A.L. 1989 H.B. 785, A.L. 2001 H.B. 491)

Prior revisions: 1929 § 6723; 1919 § 8210; 1909 § 9147



Section 77.380 Officers to be voters and residents of city, exceptions, appointed officers.

Effective 28 Aug 1994

Title VII CITIES, TOWNS AND VILLAGES

77.380. Officers to be voters and residents of city, exceptions, appointed officers. — All officers elected to offices or appointed to fill a vacancy in any elective office under the city government shall be voters under the laws and constitution of this state and, except appointed officers, must be residents of the city. No person shall be elected or appointed to any office who shall at the time be in arrears for any unpaid city taxes, or forfeiture or defalcation in office.

(RSMo 1939 § 6889, A.L. 1967 p. 159, A.L. 1969 S.B. 15, A.L. 1978 H.B. 971, A.L. 1987 S.B. 393, A.L. 1994 S.B. 517)

Prior revisions: 1929 § 6743; 1919 § 8230; 1909 § 9167

(1991) If language of statute may be subject to more than one construction, the law favors the construction which is in harmony with reason and common sense and tends to avoid unreasonable and absurd results. Term “resident” means resident at time of commencement of appointed duties. Shands v. City of Kennett, 756 F.Supp. 420 (E.D. Mo.).



Section 77.390 Officer's oath — bond.

Effective 02 Jan 1979, see footnote

Title VII CITIES, TOWNS AND VILLAGES

77.390. Officer's oath — bond. — Every officer of the city and his assistants, and every councilman, before entering upon the duties of his office, shall take and subscribe to an oath or affirmation before some court of record in the county, or the city clerk, that he possesses all the qualifications prescribed for his office by law; that he will support the Constitution of the United States, and of the state of Missouri, the provisions of all laws of this state affecting cities of this class, and the ordinances of the city, and faithfully demean himself in office; which official oath or affirmation shall be filed with the city clerk. Every officer of the corporation, when required by law or ordinance, shall, within fifteen days after his election or appointment, and before entering upon the discharge of the duties of his office, give bond to the city in such sum and with such sureties as shall be designated by ordinance, conditioned for the faithful performance of his duty, and that he will pay over all moneys belonging to the city, as provided by law, that may come into his hands. If any person elected or appointed to any office shall fail to take and subscribe such oath or affirmation, or to give bond as herein required, his office shall be deemed vacant. For any breach of condition of any such bond, suit may be instituted thereon by the city, or by any person in the name of the city for the use of such person.

(RSMo 1939 § 6890, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 6744; 1919 § 8231; 1909 § 9168

Effective 1-02-79



Section 77.400 Term officer construed.

Effective 28 Aug 1990

Title VII CITIES, TOWNS AND VILLAGES

77.400. Term officer construed. — The term "officer", whenever used in this chapter, shall include any person holding any situation under the city government or any of its departments, with an annual salary, or for a definite term of office, other than clerical or professional staff.

(RSMo 1939 § 6891, A.L. 1990 H.B. 986)

Prior revisions: 1929 § 6745; 1919 § 8232; 1909 § 9169



Section 77.410 City clerk — duties.

Effective 28 Aug 1990

Title VII CITIES, TOWNS AND VILLAGES

77.410. City clerk — duties. — The city clerk shall, among other duties, keep the journal of the proceedings of the council. He shall safely and properly keep all records and papers belonging to the city which may be entrusted to his care, and generally shall perform all the duties required of him by ordinance or orders of the council. He is hereby empowered to administer official oaths, and also oaths to persons certifying to demands or claims against the city.

(RSMo 1939 § 6888, A.L. 1990 H.B. 986)

Prior revisions: 1929 § 6742; 1919 § 8229; 1909 § 9169



Section 77.440 Compensation of officers and employees.

Effective 28 Aug 1990

Title VII CITIES, TOWNS AND VILLAGES

77.440. Compensation of officers and employees. — The council shall have power to fix the compensation of all officers and employees of the city.

(RSMo 1939 § 6893, A.L. 1955 p. 290, A.L. 1990 H.B. 986)

Prior revisions: 1929 § 6747; 1919 § 8234; 1909 § 9171



Section 77.450 Vacancies, how filled.

Effective 28 Aug 2001

Title VII CITIES, TOWNS AND VILLAGES

77.450. Vacancies, how filled. — If a vacancy occurs in any elective office other than the office of mayor, a successor to the vacant office shall be selected by appointment by the mayor with the advice and consent of a majority of the remaining members of the council. The council may adopt procedures to fill vacancies consistent with this section. The successor shall serve until the next available regular municipal April election. If a vacancy occurs in any office not elective, the mayor shall appoint a suitable person to discharge the duties of the same until the first regular meeting of the council thereafter, at which time the vacancy shall be permanently filled.

(RSMo 1939 § 6894, A.L. 1978 H.B. 971, A.L. 1982 S.B. 526, A.L. 1990 H.B. 986, A.L. 1991 S.B. 34, A.L. 1999 S.B. 214, A.L. 2001 H.B. 491)

Prior revisions: 1929 § 6748; 1919 § 8235; 1909 § 9172



Section 77.460 Corrupt allowance of claim, how punished.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

77.460. Corrupt allowance of claim, how punished. — Any member of the council or officer of the city who shall, in official capacity, or under color of his office, knowingly or willfully or corruptly vote or assent to, or report in favor of, or allow or certify for allowance, any claim or demand against the city, which claim or demand shall be on account of or under color of a contract or agreement not authorized by law and the ordinances of the city, shall be deemed guilty of a misdemeanor, and shall, upon conviction thereof, be punished by imprisonment in the county jail for not more than one year, or by a fine not exceeding five hundred dollars, or by both such fine and imprisonment.

(RSMo 1939 § 6895)

Prior revisions: 1929 § 6749; 1919 § 8236; 1909 § 9173



Section 77.480 Duties may be regulated by ordinance — bonds required.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

77.480. Duties may be regulated by ordinance — bonds required. — The duties, powers and privileges of officers of every character in any way connected with the city government, not herein defined, shall be prescribed by ordinance; and bonds may be required of any such officers for faithfulness in office.

(RSMo 1939 § 6897)

Prior revisions: 1929 § 6751; 1919 § 8238; 1909 § 9175



Section 77.490 May fix certain rates.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

77.490. May fix certain rates. — The council may, by ordinance, regulate and fix reasonable maximum rates and charges for the rental and use of telephones and telephone service within such city, and the price and quality of water, gas, gasoline, petroleum, electric lights and other means of lighting furnished by any person, firm or corporation operating under any franchise granted by the city, and may prescribe the candle power of the gas and electric lights furnished the city and private consumers. The council may, by ordinance, regulate and fix reasonable maximum rates, charges and prices of steam heat or other means of heating furnished by any person, firm or corporation operating under any franchise granted by the city, and may prescribe the pressure to be maintained, on its mains, by any steam heating company, person or firm operating the same.

(RSMo 1939 § 6950)

Prior revisions: 1929 § 6804; 1919 § 8291; 1909 § 9228



Section 77.500 May also regulate and control the construction of buildings.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

77.500. May also regulate and control the construction of buildings. — The city council may also regulate and control the construction of buildings, the construction and cleaning of fireplaces, chimneys, stoves and stovepipes, ovens, boilers, kettles, forges or any apparatus used in any building, manufactory or business which may be dangerous in causing or promoting fires, and may provide for the inspection of the same. The council may also provide, by ordinance, limits within which no building shall be constructed except of brick or stone or other incombustible materials, with fireproof roofs, and impose a penalty for the violation of such ordinance, and may cause buildings commenced, put up or removed into such limit, in violation of such ordinance, to be removed or abated.

(RSMo 1939 § 6950)

Prior revisions: 1929 § 6804; 1919 § 8291; 1909 § 9228



Section 77.505 Electricians and electric contractors, certain cities third class may license and regulate — exceptions — examination and inspection requirements.

Effective 28 Aug 1990

Title VII CITIES, TOWNS AND VILLAGES

77.505. Electricians and electric contractors, certain cities third class may license and regulate — exceptions — examination and inspection requirements. — 1. Except as provided in subsection 5, the city council of each third class city, including a city of the third class in a county of the third class which contains a state university whose primary mission is engineering studies and technical research, shall have the power and authority to license, levy and collect a license tax on, and regulate, electrical contractors and electricians.

2. Any third class city which licenses and regulates electrical contractors and electricians under this section shall require an examination be taken by those electrical contractors and electricians prior to granting a license. The examination shall be either the multistate electrical licensing test or some other comparable examination which is based on the National Electrical Code as developed by the National Fire Protection Association. Each third class city which licenses and regulates electrical contractors and electricians shall establish a process for administering the test required in this section. The city may provide separate licenses for varying grades of electrical contractors and electricians and may exempt from licensure those electricians who are in the employ of an electrical contractor.

3. No third class city shall license and regulate electrical contractors or electricians unless and until such city shall provide for a process of inspection of and approval of electrical installations. Any inspector carrying out electrical inspections shall be a licensed electrician with a minimum of two years' experience in electrical work.

4. The city council of each third class city which licenses and regulates electrical contractors and electricians may appoint an advisory committee to assist with the development of examinations and licensing procedures as may be provided by ordinance.

5. The provisions of this section shall not apply to third class cities located in counties of the first class having a charter form of government or to third class cities located in a county of the third class; except, however, the provisions of this section shall apply to a city of the third class in a county of the third class which contains a state university whose primary mission is engineering studies and technical research.

(L. 1990 S.B. 511 § 1)



Section 77.510 May regulate lumber yards — running at large of animals and fowls — provide pounds and impose penalties.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

77.510. May regulate lumber yards — running at large of animals and fowls — provide pounds and impose penalties. — The council may prescribe limits within the city within which no lumber yard or wood yard or coal yard shall be kept, and may regulate, restrain and prohibit the erection or maintenance of any fence, composed in whole or in part of barbed wire, along or adjacent to any public street, avenue, alley, park, cemetery or other public place. The council may also regulate or prohibit the running at large of cattle, hogs, horses, mules, sheep, goats and other animals and domestic geese, ducks, chickens and turkeys, and cause such as may be running at large to be impounded and sold in such manner and time as may be provided by ordinance. The council may also provide penalties for the owners or keepers who shall permit such animals or geese, ducks, chickens or turkeys to run at large. The council may also provide for the erection of all needful pounds, pens and buildings for the use of the city within or without the city limits, and appoint and compensate keepers thereof, and establish and enforce rules governing the same. The council may also tax, restrain and prohibit the running at large of dogs, and provide for their destruction when at large contrary to ordinance, and impose penalties on the owners or keepers thereof.

(RSMo 1939 § 6951)

Prior revisions: 1929 § 6805; 1919 § 8292; 1909 § 9229



Section 77.520 May control streets, sidewalks, amusements.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

77.520. May control streets, sidewalks, amusements. — The council may prohibit and prevent all encroachments into and upon the sidewalks, streets, avenues, alleys and other public places of the city, and may provide for the removal of all obstructions from the sidewalks, curbstones, gutters and crosswalks at the expense of the owners or occupants of the ground fronting thereon, or at the expense of the person causing the same; the council may also regulate the planting of shade trees, erecting of awnings, hitching posts, lamp posts, awning posts, telephone, telegraph and electric light poles, and the making of excavations through and under the sidewalks or in any public street, avenue, alley or other public place within the city. The council may prevent and punish for all horseracing or other racing, fast driving or training in the streets, highways, avenues, alleys, or over bridges or through tunnels in the city, and all games, practices or amusements therein likely to result in damage to any person or property, and to regulate, prevent and punish for the riding, driving, leading, standing, hitching or passing of horses, mules, oxen or other teams or stock or animals or any vehicle over or upon or across or along any sidewalk, street, avenue or alley of the city.

(RSMo 1939 § 6952)

Prior revisions: 1929 § 6806; 1919 § 8293; 1909 § 9230

(1975) City has power to grant use of streets for cable television even though not expressly named in statute. City has right to reserve power to approve rates as a condition of grant to cable television service. Cablevision, Inc. v. City of Sedalia (Mo.), 518 S.W.2d 48.



Section 77.530 Powers of council, quarantine, condemnation, police power outside city.

Effective 28 Aug 1998

Title VII CITIES, TOWNS AND VILLAGES

77.530. Powers of council, quarantine, condemnation, police power outside city. — The council may make regulations and pass ordinances for the prevention of the introduction of contagious diseases into the city, and for the abatement of the same, and may make quarantine laws and enforce the same within five miles of the city. The council may purchase or condemn and hold for the city, within or without the city limits, within ten miles therefrom, all necessary lands for hospital purposes, waterworks, sewer carriage and outfall, and erect, establish and regulate hospitals, workhouses, poorhouses, police stations, fire stations and provide for the government and support of the same, and make regulations to secure the general health of the city, and to prevent and remove nuisances; provided, however, that the condemnation of any property outside of the city limits shall be regulated in all respects as the condemnation of property or railroad purposes is regulated by law; and provided further, that the police jurisdiction of the city shall extend over such lands and property to the same extent as over public cemeteries, as provided in this chapter.

(RSMo 1939 § 6953, A.L. 1998 H.B. 1352)

Prior revisions: 1929 § 6807; 1919 § 8294; 1909 § 9231

CROSS REFERENCES:

Hospital, established, adoption for tax, board of trustees to govern, 96.150 to 96.229

Parks, city may acquire, tax to maintain, 90.010



Section 77.550 Inspection, weighing.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

77.550. Inspection, weighing. — The council may prescribe rules and provide methods by ordinance for the inspection, weighing and measuring of any commodity sold in the city in all cases not otherwise provided for by law, and may provide for the selling, weighing and inspecting of meats, poultry and vegetables, of butter, lard and other provisions and articles of food; and may provide for the inspecting and measuring of wood, coal and fuel, lumber, shingles, timber and all kinds of building material, and shall have power to appoint inspectors and measurers; and may make provisions for the inspection of steam boilers and all steam heating apparatus, and to license engineers using steam boilers in the city, and may regulate the place or places where hay, lime, lumber, timber, wood, coal and all kinds of fuel shall be exposed for sale, and fix the fees of the person or persons appointed to perform the duties named in this section.

(RSMo 1939 § 6956)

Prior revisions: 1929 § 6810; 1919 § 8297; 1909 § 9234

CROSS REFERENCE:

Farmers, selling own produce, not subject to license, 150.030



Section 77.560 Slaughterhouses, stockyards.

Effective 02 Jan 1979, see footnote

Title VII CITIES, TOWNS AND VILLAGES

77.560. Slaughterhouses, stockyards. — The council shall have power, by ordinance, to secure the general health of the inhabitants of the city by any measure to regulate, suppress or abate slaughterhouses, slaughtering animals, stockyards, soap and other factories, pigpens, cow stables and other stables and dairies, coal oil tanks and factories, and to remove the same; and to regulate or prevent the carrying on of any business which may be dangerous or detrimental to the public health, or the manufacturing or vending of articles obnoxious to the health of the inhabitants; to prevent, abate and remove nuisances in a summary manner at the cost of the occupant or owner of the premises where the nuisance or the cause thereof may be; provided, that the same was caused by the occupant or owner of the premises or his agent; and all costs and expenses incurred by the city in removing or abating any nuisance on private property within the city limits may be assessed against the occupant or owner, if caused by them or either of them or their agent, and the same shall be assessed by the council as a special tax bill against such private property, which shall be a special lien against such property in the same manner and with the same effect that special tax bills are for paving; or the cost of removing or abating such nuisance may be made a part of the judgment by the judge, in addition to the fine imposed, in case of conviction in court of the person causing or maintaining any such nuisance; and the power is hereby given the city council to provide punishments for persons causing or maintaining nuisances in the city, or within one mile thereof. The council may also provide for a health commissioner and board of health to perform such duties and such powers as may be prescribed by ordinance; and may provide for the condemnation of goods, merchandise, clothing, furniture and other personal property containing the germs of contagious or infectious dangerous disease, whenever the same is necessary for the health of the city; but in every case where private property is so condemned and destroyed, due compensation shall be made to the owner thereof, upon the appraisement of five disinterested commissioners appointed by the mayor.

(RSMo 1939 § 6957, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 6811; 1919 § 8298; 1909 § 9235

Effective 1-02-79



Section 77.570 Police regulations.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

77.570. Police regulations. — The council shall enact ordinances to prohibit and suppress houses of prostitution and other disorderly houses and practices, and gambling houses and all kinds of public indecencies, and may prohibit the selling or giving intoxicating liquors to any minor or habitual drunkard. The council shall also enact ordinances to restrain and prohibit riots, noises, assaults and battery, petit larceny, disturbances of the peace, disturbances of religious and other lawful assemblies, indecent shows, exhibitions or concerts in any street, house or place in the city, disorderly assemblies, and to regulate, restrain and prevent the discharge of firearms and the keeping and discharge of rockets, powder, fireworks or other dangerous combustible materials in the streets or in the limits of the city.

(RSMo 1939 § 6950)

Prior revisions: 1929 § 6804; 1919 § 8291; 1909 § 9228



Section 77.590 Council may make ordinances and rules and regulations and establish penalties for violation.

Effective 28 Aug 1972

Title VII CITIES, TOWNS AND VILLAGES

77.590. Council may make ordinances and rules and regulations and establish penalties for violation. — For any purpose or purposes mentioned in this chapter, the council may enact and make all necessary ordinances, rules and regulations; and they may enact and make all such ordinances and rules, not inconsistent with the laws of the state, as may be expedient for maintaining the peace and good government and welfare of the city and its trade and commerce; and all ordinances may be enforced by prescribing and inflicting upon its inhabitants, or other persons violating the same, such fine not exceeding five hundred dollars, and such imprisonment not exceeding three months, or both such fine and imprisonment, as may be just for any offense, recoverable with costs of suit, together with judgment of imprisonment, until the fine and costs are paid or satisfied; and any person committed for the nonpayment of fine and costs, or either, may be compelled to work out the same as herein provided; but, in any case wherein the penalty for an offense is fixed by any statute, the council shall affix the same penalty by ordinance for the punishment of such offense, except that imprisonments, when made under city ordinances, may be in the city prison or workhouse instead of the county jail.

(RSMo 1939 § 7014, A.L. 1972 S.B. 504)

Prior revisions: 1929 § 6868; 1919 § 8350; 1909 § 9277

CROSS REFERENCE:

Ordinances, codification and revision procedure, 71.940 to 71.948



Section 77.600 Claims and suits for damages — notice.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

77.600. Claims and suits for damages — notice. — No action shall be maintained against any city organized under the laws of this state as a city of the third class on account of any injuries growing out of any defect or unsafe condition of or on any bridge, boulevard, street, sidewalk or thoroughfare in said city, until notice shall first have been given in writing to the mayor of said city, within ninety days of the occurrence for which such damage is claimed, stating the place where, the time when such injury was received, and the character and circumstances of the injury, and that the person so injured will claim damages therefor from such city.

(RSMo 1939 § 7044)

Prior revisions: 1929 § 6898; 1919 § 8372



Section 77.610 Shall give bond on appeal.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

77.610. Shall give bond on appeal. — Such city, in taking an appeal or prosecuting a writ of error in any judicial proceeding, shall give bonds as required by law; but it is hereby released from the obligation of law to furnish security therefor. All such bonds shall be executed by the mayor or chief magistrate of such city, and shall be taken in all courts of this state as full compliance with the law in such cases; and all laws and parts of laws inconsistent with this provision are hereby repealed.

(RSMo 1939 § 7017)

Prior revisions: 1929 § 6871; 1919 § 8353; 1909 § 9280



Section 77.650 Recall of elected officials — procedure — limitations.

Effective 28 Aug 1997

Title VII CITIES, TOWNS AND VILLAGES

77.650. Recall of elected officials — procedure — limitations. — 1. The holder of any elective office in a third class city may be removed by the qualified voters of such city by recall petition in accordance with the procedure set out in sections 77.650 to 77.660 subject to the following limitations:

(1) The officer has held office for at least six months;

(2) In the case of an office for a term of two years only, one recall petition may be filed during such term;

(3) For a term of office more than two years, additional recall petitions may be filed but not less than six months later after voter disapproval of the last recall petition;

(4) The recalled officer may not be a candidate to succeed himself at a special election held to fill the vacancy created by his recall, nor may he be appointed by the appointing authority to fill the vacancy.

2. A petition signed by voters entitled to vote for a successor to the incumbent sought to be removed, equal in number to at least twenty-five percent of the total number of registered voters in such city entitled to vote for a successor to the incumbent sought to be removed, demanding the recall of a person from elective office shall be filed with the county clerk which petition shall contain a statement of the reasons for which recall is sought which shall not be more than two hundred words in length. Such petition for recall shall be filed with the appropriate county clerk or election authority within sixty days after the date of the earliest signature on the petition. The reasons for recall are misconduct in office, incompetence or failure to perform duties prescribed by law. The signatures to the petition need not all be appended to one paper, but each signer shall add to his signature his place of residence, giving the street and number and the date signed. One of the signers of each such paper shall make oath before an officer competent to administer oaths that the statements therein made are true as he believes and that each signature to the paper appended is the genuine signature of the person whose name it purports to be.

(L. 1982 H.B. 1120 § 2, A.L. 1983 H.B. 713 Revision, A.L. 1997 S.B. 395)



Section 77.655 Recall petitions, examination and certification by county clerk — amended, when — duties of clerk and council.

Effective 28 Aug 1982

Title VII CITIES, TOWNS AND VILLAGES

77.655. Recall petitions, examination and certification by county clerk — amended, when — duties of clerk and council. — Within ten days from the date of filing such petition, the county clerk of such third class city shall examine and from the voters' register ascertain whether or not said petition is signed by the requisite number of voters, and if necessary, the council shall allow him extra help for the purpose; and he shall attach to said petition his certificate, showing the result of said examination. If by the clerk's certificate the petition is shown to be insufficient, it may be amended within ten days from the date of said certificate. The clerk shall, within ten days after such amendment, make like examination of the amended petition, and if his certificate shall show the same to be insufficient, it shall be returned to the person filing the same, without prejudice, however, to the filing of a new petition to the same effect. If the petition shall be deemed to be sufficient, the clerk shall submit the same to the council without delay. If the petition shall be found to be sufficient, the council shall order the question to be submitted to the voters of the city.

(L. 1982 H.B. 1120 § 3)



Section 77.660 Recall petition, election on, when, form of question — removal of official, when, vacancy created.

Effective 28 Aug 1982

Title VII CITIES, TOWNS AND VILLAGES

77.660. Recall petition, election on, when, form of question — removal of official, when, vacancy created. — 1. A special election shall be held on the recall petition as soon as practicable and as may be determined by the election authority of the county. The question to be presented to the voters at such election shall be in substantially the following form:

­

­

2. If a majority of the qualified electors voting on the question at such election shall vote FOR the removal of such officer, a vacancy shall exist in such office. If a majority of the qualified electors voting on the question at such election shall vote AGAINST the removal of such officer, such officer shall continue to serve during the term for which elected.

(L. 1982 H.B. 1120 § 4)



Section 77.670 Reserve funds, certain third class cities may establish (including North Kansas City).

Effective 28 Aug 2000

Title VII CITIES, TOWNS AND VILLAGES

77.670. Reserve funds, certain third class cities may establish (including North Kansas City). — The governing body of any third class city with a population of more than four thousand but less than four thousand five hundred inhabitants that is located in a county of the first classification with a population of more than one hundred fifty thousand but less than one hundred seventy thousand inhabitants may establish, by ordinance, reserve funds. In the ordinance establishing the reserve funds, the city may either earmark the funds for a specific project, or for operations in general. The repeal or amendment of any such ordinance shall be approved by the qualified voters of the city.

(L. 2000 H.B. 1647)



Section 77.675 Ordinances, adoption and repeal process (City of Farmington).

Effective 28 Aug 2013

Title VII CITIES, TOWNS AND VILLAGES

77.675. Ordinances, adoption and repeal process (City of Farmington). — 1. In addition to the process for passing ordinances provided in section 77.080, the council of any city of the third classification with more than fifteen thousand but fewer than seventeen thousand inhabitants and located in any county of the first classification with more than sixty-five thousand but fewer than seventy-five thousand inhabitants may adopt or repeal any ordinance by passage of a bill that sets forth the ordinance and specifies that the ordinance so proposed shall be submitted to the registered voters of the city at the next municipal election. The bill shall be passed under and pursuant to the procedures in section 77.080, except that it shall take effect upon approval of a majority of the voters rather than upon the approval and signature of the mayor.

2. If the mayor approves the bill and signs the bill*, the question shall be submitted to the voters in substantially the following form:

­

­

3. If a majority of the voters voting on the proposed ordinance vote in favor, such ordinance shall become a valid and binding ordinance of the city.

(L. 2013 S.B. 23 merged with S.B. 58)

*Word "it" appears in original rolls of S.B. 58, 2013.



Section 77.700 Disincorporation procedure, election, ballot language.

Effective 28 Aug 2016

Title VII CITIES, TOWNS AND VILLAGES

77.700. Disincorporation procedure, election, ballot language. — 1. The county governing body of any county in which a city of the third classification is located shall disincorporate the city as provided in sections 77.700 to 77.715.

2. The county governing body shall order an election upon the question of disincorporation of a city of the third classification upon petition of twenty-five percent of the voters of the city.

3. The county governing body shall give notice of the election by publication in a newspaper of general circulation published in the city or, if there is no such newspaper in the city, then in the newspaper in the county published nearest the city. The notice shall contain a copy of the petition and the names of the petitioners. No election on the question of disincorporation shall be held until the notice has been published for four weeks successively.

4. The question shall be submitted in substantially the following form:

­

­

5. Upon the affirmative vote of a majority of those persons voting on the question, the county governing body shall disincorporate the city.

(L. 2016 S.B. 572)



Section 77.703 Contractual rights not invalidated by dissolution.

Effective 28 Aug 2016

Title VII CITIES, TOWNS AND VILLAGES

77.703. Contractual rights not invalidated by dissolution. — No dissolution of the corporation shall invalidate or affect any right accruing to the corporation or to any person or invalidate or affect any contract entered into or imposed on the corporation.

(L. 2016 S.B. 572)



Section 77.706 Trustee to be appointed — oath — bond.

Effective 28 Aug 2016

Title VII CITIES, TOWNS AND VILLAGES

77.706. Trustee to be appointed — oath — bond. — Whenever the county governing body shall dissolve any city of the third classification, the county governing body shall appoint some competent person to act as trustee for the corporation so dissolved, and such trustee, before entering upon the discharge of his or her duties, shall take and subscribe an oath that he or she will faithfully discharge the duties of his or her office and shall give bond with sufficient security, to be approved by the governing body, to the use of such disincorporated city, conditioned for the faithful discharge of his or her duty.

(L. 2016 S.B. 572)



Section 77.709 Powers of trustee.

Effective 28 Aug 2016

Title VII CITIES, TOWNS AND VILLAGES

77.709. Powers of trustee. — The trustee shall have power to prosecute and defend to final judgment all suits instituted by or against the corporation, collect all moneys due the same, liquidate all lawful demands against the same, and for that purpose shall sell any property belonging to the corporation, or so much thereof as may be necessary, and generally to do all acts requisite to bring to a speedy close all the affairs of the corporation.

(L. 2016 S.B. 572)



Section 77.712 Employment of counsel, report to county governing body — compensation of trustee.

Effective 28 Aug 2016

Title VII CITIES, TOWNS AND VILLAGES

77.712. Employment of counsel, report to county governing body — compensation of trustee. — The trustee shall employ counsel whenever necessary in the discharge of his or her duties and shall make a report of the proceedings to the county governing body at each regular term thereof, and the trustee shall receive for his or her services such compensation as the governing body shall think reasonable.

(L. 2016 S.B. 572)



Section 77.715 Moneys to be paid over to county treasurer, when — all records to be delivered to county clerk.

Effective 28 Aug 2016

Title VII CITIES, TOWNS AND VILLAGES

77.715. Moneys to be paid over to county treasurer, when — all records to be delivered to county clerk. — When the trustee shall have closed the affairs of the corporation and shall have paid all debts due by the corporation, he or she shall pay over to the county treasurer all money remaining in his or her hands, take receipt therefor, and deliver to the clerk of the county governing body all books, papers, records, and deeds belonging to the dissolved corporation.

(L. 2016 S.B. 572)






Chapter 78 Optional Forms, Cities of the Third Classification

Chapter Cross References



Section 78.010 Definitions.

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

78.010. Definitions. — In the construction of sections 78.010 to 78.420 the following rules shall be observed, unless such construction would be inconsistent with the manifest intent or repugnant to the context of the statute:

(1) The words "councilman" or "alderman" shall be construed to mean councilman when applied to cities under said sections.

(2) When an "office" or "officer" is named in any law referred to in said sections, it shall, when applied to cities under said sections, be construed to mean the office or officer having the same functions or duties under the provisions of said sections, or under ordinances passed under authority thereof.

(3) The word "franchise" shall include every special privilege in the streets, highways and public places in the city, whether granted by the state or the city, which does not belong to the citizens generally by common right.

(4) The "voters" shall be construed to mean persons qualified to vote for elective offices at municipal elections.

(RSMo 1939 § 7073, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 6923; 1919 § 8390



Section 78.020 Organization.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

78.020. Organization. — That any city of the third class, including any such city acting under special charter or any city now having or which may hereafter have a population entitling them to become cities of the third class, may become organized as a city under the provisions of sections 78.010 to 78.420 by proceeding as herein provided, unless authority for the adoption of the plan of city government authorized by said sections be contained in the order incorporating such city, in which event an election shall not be necessary.

(RSMo 1939 § 7056)

Prior revisions: 1929 § 6906; 1919 § 8373



Section 78.030 Election — petition for — how held — officers elected, when.

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

78.030. Election — petition for — how held — officers elected, when. — Upon petition of voters equal in number to twenty-five percent of the votes cast for all candidates for mayor at the last preceding city election of any such city, the mayor shall, by proclamation, submit the question of organizing as a city under sections 78.010 to 78.420 at an election. If said plan is not adopted at the last election, the question of adopting said plan shall not be resubmitted to the voters of said city for adoption within two years thereafter, and then the question to adopt shall be resubmitted upon the presentation of a petition signed by voters as herein provided, equal in number to twenty-five percent of all votes cast for all candidates for mayor at the last preceding election. At such election the proposition to be submitted shall be: Shall the proposition to organize the city of (name of city) under sections 78.010 to 78.420 be adopted? If the majority of the votes cast shall be in favor thereof, cities shall proceed to the election of mayor and councilmen. Immediately after such proposition is adopted, the mayor shall transmit to the governor, the secretary of state and to the county clerk each a certificate stating that such proposition was adopted. At the next municipal election after the adoption of such proposition there shall be elected a mayor and councilmen. In the event, however, that the next municipal election does not occur within six months after such election, the mayor shall, within ten days after such election, by proclamation, call a special election for the election of a mayor and councilmen, sixty days' notice thereof being given in such call.

(RSMo 1939 § 7057, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 6907; 1919 § 8374



Section 78.040 Officers — quorum — mayor to have no veto.

Effective 28 Aug 1991

Title VII CITIES, TOWNS AND VILLAGES

78.040. Officers — quorum — mayor to have no veto. — Every city having a population of eight thousand and less than thirty thousand shall be governed by a council consisting of the mayor and four councilmen, and every city having a population of three thousand and less than eight thousand shall be governed by a council consisting of the mayor and two councilmen, chosen as provided in sections 78.010 to 78.420, each of whom shall have the right to vote on all questions coming before the council. In cities having four councilmen, three members of the council shall constitute a quorum, and in cities having two councilmen two members of the council shall constitute a quorum, and in cities having four councilmen the affirmative vote of three members, and in cities having two councilmen the affirmative vote of two members of the council shall be necessary to adopt any motion, resolution or ordinance, or pass any measure unless a greater number is provided for in said sections. Upon every vote the yeas and nays shall be called and recorded, and every motion, resolution or ordinance shall be reduced to writing and read before the vote is taken thereon. The mayor shall preside at all meetings of the council; he shall have no power to veto any measure, but every resolution or ordinance passed by the council must be signed by the mayor, or by two councilmen, and be recorded, before the same shall be in force.

(RSMo 1939 § 7061, A.L. 1980 H.B. 1819, A.L. 1983 H.B. 696, A.L. 1991 H.B. 532)

Prior revisions: 1929 § 6911; 1919 § 8378



Section 78.050 Salaries, how computed.

Effective 28 Aug 1955

Title VII CITIES, TOWNS AND VILLAGES

78.050. Salaries, how computed. — The mayor and councilmen shall have an office at the city hall or at some other convenient and suitable place. The mayor's and each councilman's annual salary shall be fixed by ordinance. Such salary shall be payable in equal monthly or semimonthly installments as provided by ordinance. Every other officer or assistant shall receive such salary or compensation as the council shall provide by ordinance or resolution, payable in equal monthly or semimonthly installments. The salary or compensation of all other employees of the city shall be fixed by the council and shall be payable monthly or at such shorter periods as the council shall determine.

(RSMo 1939 § 7064, A.L. 1955 p. 301)

Prior revisions: 1929 § 6914; 1919 § 8381



Section 78.060 Powers of council — departments.

Effective 28 Aug 1955

Title VII CITIES, TOWNS AND VILLAGES

78.060. Powers of council — departments. — 1. The council shall have and possess, and the council and its members shall exercise all executive, legislative and judicial powers and duties now had, possessed and exercised by the mayor, city council, city attorney, assessor, treasurer, collector, city engineer and other executive and administrative officers in cities of the third class and in cities under special charter with a population less than thirty thousand, and shall also possess and exercise all executive, legislative and judicial powers and duties now had and exercised by the board of police and fire commissioners, the board of public works, park commissioners, the board of waterworks trustees in all cities wherein such boards now exist or may be hereafter created. The executive and administrative powers, authority and duties in such cities shall be distributed into and among five departments as follows:

(1) Department of public affairs;

(2) Department of accounts and finance;

(3) Department of public safety;

(4) Department of streets and public improvements;

(5) Department of parks and public property.

2. The council shall determine the powers and duties to be performed by and assign them to the appropriate department; shall prescribe the powers and duties of officers and employees; may assign particular officers and employees to one or more of the departments; may require an officer or employee to perform duties in two or more departments; and may make such other rules and regulations as may be necessary or proper for the efficient and economical conduct of the business of the city.

(RSMo 1939 § 7062, A.L. 1955 p. 303)

Prior revisions: 1929 § 6912; 1919 § 8379



Section 78.070 Mayor and councilmen to superintend departments — council to elect city officers.

Effective 28 Aug 1983

Title VII CITIES, TOWNS AND VILLAGES

78.070. Mayor and councilmen to superintend departments — council to elect city officers. — The mayor shall be superintendent of the department of public affairs and the council shall at the first regular meeting after election of its members designate by a majority vote one councilman to be superintendent of the department of accounts and finances; one to be superintendent of the department of public safety, and one to be superintendent of the department of street and public improvements and one to be superintendent of the department of parks and public property; provided, however, that in cities having a population of less than ten thousand there may be designated to each councilman two of such departments. Such designation shall be changed whenever it appears that the public service would be benefitted thereby. The council shall at such first meeting, or as soon as practicable thereafter, elect by majority vote the following officers: A city clerk, attorney, assessor, treasurer, auditor, civil engineer, city physician, marshal, chief of fire department, market master, street commissioner, and such other officers and assistants as shall be provided for by ordinance and necessary to the proper and efficient conduct of the affairs of the city; provided, however, that only such of the above officers shall be appointed as may in the judgment of the mayor and councilmen be necessary for the proper and efficient transaction of the affairs of the city. Any officer or assistant elected or appointed by the council may be removed from office at any time by a vote of a majority of the members of the council, except as otherwise provided in sections 78.010 to 78.420.

(RSMo 1939 § 7063, A.L. 1955 p. 303, A.L. 1959 H.B. 417, A.L. 1978 H.B. 1634, A.L. 1980 H.B. 1819, A.L. 1983 H.B. 696)

Prior revisions: 1929 § 6913; 1919 § 8380



Section 78.080 Election of mayor and councilmen.

Effective 28 Aug 1991

Title VII CITIES, TOWNS AND VILLAGES

78.080. Election of mayor and councilmen. — In every city having a population of over three thousand and under eight thousand there shall be elected at the first municipal election held after the taking effect of this section, and every four years thereafter, a mayor and two councilmen, except in any city with a population of at least five thousand within a third class county which adjoins three other third class counties and one second class county and the state of Arkansas, wherein the law applicable before August 28, 1991, shall continue to apply; and in cities having a population of over eight thousand and less than thirty thousand, a mayor and four councilmen. For cities with a population of at least eight thousand and under thirty thousand, the council shall be elected for the following terms: The mayor shall be elected for a four-year term. The councilmen shall be elected for four-year terms except that at the first election the candidate receiving the highest number of votes shall serve a four-year term, the candidate receiving the second highest number of votes shall serve a three-year term, the candidate receiving the third highest number of votes shall serve a two-year term and the candidate receiving the fourth highest number of votes shall serve a one-year term. If any vacancy occurs in such office, the remaining members of the council shall appoint a person to fill such vacancy during the balance of the unexpired term. Such officers shall qualify and their terms shall begin on the first Monday after their appointment. The terms of office of the mayor and councilmen or aldermen in such city in office at the beginning of the terms of office of the mayor and councilmen first elected under the provisions of this section shall then cease and the terms of office of all other city officers, whether elective or appointive, in force in each such city, except as otherwise provided, shall cease as soon as the council shall by resolution declare.

(RSMo 1939 § 7059, A.L. 1978 H.B. 971, A.L. 1980 H.B. 1819, A.L. 1983 H.B. 696, A.L. 1991 H.B. 532)

Prior revisions: 1929 § 6909; 1919 § 8376



Section 78.090 Election, primary — held when — elimination of primary, when.

Effective 28 Aug 2013

Title VII CITIES, TOWNS AND VILLAGES

78.090. Election, primary — held when — elimination of primary, when. — 1. Candidates to be voted for at all general municipal elections at which a mayor and councilmen are to be elected under the provisions of sections 78.010 to 78.400 shall be nominated by a primary election, except as provided in this section, and no other names shall be placed upon the general ballot except those selected in the manner herein prescribed. The primary election for such nomination shall be held on the first Tuesday after the first Monday in February preceding the municipal election.

2. (1) In lieu of conducting a primary election under this section, any city organized under sections 78.010 to 78.400 may, by order or ordinance, provide for the elimination of the primary election and the conduct of elections for mayor and councilman as provided in this subsection.

(2) Any person desiring to become a candidate for mayor or councilman shall file with the city clerk a signed statement of such candidacy, stating whether such person is a resident of the city and a qualified voter of the city, that the person desires to be a candidate for nomination to the office of mayor or councilman to be voted upon at the next municipal election for such office, that the person is eligible for such office, that the person requests to be placed on the ballot, and that such person will serve if elected. Such statement shall be sworn to or affirmed before the city clerk.

(3) Under the requirements of section 115.023, the city clerk shall notify the requisite election authority who shall cause the official ballots to be printed, and the names of the candidates shall appear on the ballots in the order that their statements of candidacy were filed with the city clerk. Above the names of the candidates shall appear the words "Vote for (number to be elected)". The ballot shall also include a warning that voting for more than the total number of candidates to be elected to any office invalidates the ballot.

(RSMo 1939 § 7060, A.L. 1978 H.B. 971, A.L. 2013 H.B. 163 merged with S.B. 99)

Prior revisions: 1929 § 6910; 1919 § 8377



Section 78.100 Candidate to file statement.

Effective 28 Aug 1998

Title VII CITIES, TOWNS AND VILLAGES

78.100. Candidate to file statement. — Any person desiring to become a candidate for mayor or councilman shall file with the city clerk a statement of such candidacy in substantially the following form:

­

­

(RSMo 1939 § 7060, A.L. 1978 H.B. 971, A.L. 1998 H.B. 1807)

Prior revisions: 1929 § 6910; 1919 § 8377



Section 78.120 Form of ballot.

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

78.120. Form of ballot. — Upon the said ballot the names of the candidates for mayor, arranged in the order of filing shall first be placed, with a square at the left of each name, and immediately below, the words, "vote for one". Following these names, likewise arranged in the order of filing, shall appear the names of the candidates for councilmen, with a square at the left of each name, and below the names of such candidates shall appear the words, "vote for four", or "vote for three", or "vote for two", as the case may be. The ballot shall be in substantially the following form:

­

­

(RSMo 1939 § 7060, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 6910; 1919 § 8377



Section 78.140 Who shall be candidates.

Effective 28 Aug 1994

Title VII CITIES, TOWNS AND VILLAGES

78.140. Who shall be candidates. — The two candidates receiving the highest number of votes for mayor shall be the candidates, and the only candidates whose names shall be placed upon the ballot for mayor at the next succeeding general municipal election, and in cities having a population of eight thousand and less than thirty thousand the eight candidates having the highest number of votes for councilmen, or all such candidates if less than eight, and in cities having a population of three thousand and less than eight thousand the four candidates receiving the highest number of votes for councilmen, or all such candidates if less than four, shall be the candidates and the only candidates whose names shall be placed upon the ballot for councilman at such municipal election.

(RSMo 1939 § 7060, A.L. 1978 H.B. 971, A.L. 1983 H.B. 696, A.L. 1991 H.B. 532, A.L. 1994 S.B. 517)

Prior revisions: 1929 § 6910; 1919 § 8377



Section 78.160 Council meetings.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

78.160. Council meetings. — Regular meetings of the council shall be held on the first Monday after the election of councilmen, and thereafter at least once each month. The council shall provide by ordinance for the times of holding regular meetings, and special meetings may be called from time to time by the mayor or two councilmen. All meetings of the council, whether regular or special, at which any person not a city officer is admitted, shall be open to the public. The mayor shall be president of the council and preside at its meetings, and shall supervise all departments and report to the council for its action all matters requiring attention in either. The superintendent of the department of accounts and finances shall be vice president of the council, and in case of vacancy in the office of mayor, or the absence or inability of the mayor, shall perform the duties of mayor.

(RSMo 1939 § 7066)

Prior revisions: 1929 § 6916; 1919 § 8383



Section 78.170 Appropriations — power of council.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

78.170. Appropriations — power of council. — If at the beginning of the term of office of the first council elected in such city under the provisions of sections 78.010 to 78.420 the appropriations for the expenditures of the city government for the current fiscal year have been made, said council shall have power by ordinance to revise, to repeal or change said appropriations, and to make additional appropriations.

(RSMo 1939 § 7072)

Prior revisions: 1929 § 6922; 1919 § 8389



Section 78.180 Itemized statement of receipts and expenses — accounts to be examined, how.

Effective 28 Aug 1983

Title VII CITIES, TOWNS AND VILLAGES

78.180. Itemized statement of receipts and expenses — accounts to be examined, how. — The council shall each month in cities having a population of ten thousand and less than thirty thousand, and every three months in cities having a population of three thousand and less than ten thousand, print in pamphlet form a detailed itemized statement of all receipts and expenses of the city and a summary of its proceedings during the preceding month or preceding three months, according to the population of such city, and furnish printed copies thereof to the city library, the daily and weekly newspapers of the city and to persons who shall apply therefor at the office of the city clerk. At the end of each year the council shall cause a full and complete examination of all the books and accounts of the city to be made by competent accountants and shall publish the result of such examination in the manner above provided for publication of statements of monthly or quarterly expenditures.

(RSMo 1939 § 7071, A.L. 1983 H.B. 696)

Prior revisions: 1929 § 6921; 1919 § 8388



Section 78.190 Ordinances to be on file with city clerk for inspection — franchises — extensions or renewal, to be voted on.

Effective 28 Aug 1987

Title VII CITIES, TOWNS AND VILLAGES

78.190. Ordinances to be on file with city clerk for inspection — franchises — extensions or renewal, to be voted on. — Every ordinance or resolution appropriating money or ordering any street improvement or sewer, or making or authorizing the making of any contract or granting any franchise or right to occupy or use the streets, highways, bridges or public places in the city for any purpose shall be complete in the form in which it is finally passed and shall remain on file with the city clerk for public inspection at least one week before the final passage or adoption thereof. No franchise or right to occupy or use the streets, highways, bridges, or public places in any city shall be granted, renewed or extended except by ordinances, and every initial franchise or grant for interurban or street railways, gas, or waterworks, electric light or power plants, telegraph or telephone systems or other public service utilities within said city, must be authorized or approved by a majority of the voters voting thereon. Any extension or renewal shall be subject to voter approval of the majority of the voters voting on the question, pursuant to the provisions of section 88.251.

(RSMo 1939 § 7067, A.L. 1953 p. 268, A.L. 1978 H.B. 971, A.L. 1987 S.B. 412)

Prior revisions: 1929 § 6917; 1919 § 8384



Section 78.200 Ordinance by initiative — procedure.

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

78.200. Ordinance by initiative — procedure. — Any proposed ordinance may be submitted to the council by petition signed by voters of the city equal in number to the percentage hereafter required. The signatures, verification, authentication, inspection, certification, amendment and submission of such petition shall be the same as provided for petitions under sections 78.260 to 78.290. If the petition accompanying the proposed ordinance be signed by voters equal in number to twenty-five percent of the votes cast for all candidates for mayor at the last preceding election, and contains a request that the said ordinance be submitted to a vote of the people if not passed by the council, such council shall either:

(1) Pass said ordinance without alteration within twenty days after attachment of the clerk's certificate to the accompanying petition; or

(2) Forthwith after the clerk shall attach to the petition accompanying such ordinance his certificate of sufficiency, the council shall submit the question without alteration to the vote of the voters. But if the petition is signed by not less than ten and less than twenty-five percent of the voters, as above defined, then the council shall within twenty days pass said ordinance without change, or submit the same at the next municipal election.

(RSMo 1939 § 7075, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 6925; 1919 § 8392



Section 78.210 Ballots — such ordinance may be repealed, how.

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

78.210. Ballots — such ordinance may be repealed, how. — 1. The question shall be submitted in substantially the following form:

Shall the following ordinance be (adopted) (repealed)? (Set out ordinance)

2. If a majority of the voters voting on the proposed ordinance shall vote in favor thereof, such ordinance shall thereupon become a valid and binding ordinance of the city; and any ordinance proposed by petition, or which shall be adopted by a vote of the people, cannot be repealed or amended except by a vote of the people. Any number of proposed ordinances may be voted upon at the same election, in accordance with the provisions of this section. The council may submit a proposition for the repeal of any such ordinance or for amendments thereto, to be voted upon at any municipal election; and should such proposition so submitted receive a majority of the votes cast thereon, such ordinance shall thereby be repealed or amended accordingly.

(RSMo 1939 § 7075, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 6925; 1919 § 8392



Section 78.220 Proposed ordinance — effective, when — referendum.

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

78.220. Proposed ordinance — effective, when — referendum. — No ordinance passed by the council, except when otherwise required by the general laws of the state, or by the provisions of sections 78.010 to 78.420, except an ordinance for the immediate preservation of the public peace, health or safety, which contains a statement of its urgency and is passed by a two-thirds vote of the council shall go into effect before ten days from the time of its final passage; and if during said ten days a petition signed by the voters of the city equal in number to at least twenty-five percent of the entire vote cast for all candidates for mayor at the last preceding municipal election at which a mayor was elected, protesting against the passage of such ordinance be presented to the council, the same shall thereupon be suspended from going into operation; and it shall be the duty of the council to reconsider such ordinance, and if the same is not entirely repealed, the council shall submit the ordinance as is provided by subdivision (2) of section 78.200, to the vote of the voters. Such ordinance shall not go into effect or become operative unless a majority of the voters voting on the same shall vote in favor thereof. Said petition shall be in all respects in accordance with the provisions of said sections 78.260 to 78.290 except as to the percentage of signers, and be examined and certified to by the clerk in all respects as therein provided.

(RSMo 1939 § 7076, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 6926; 1919 § 8393

(1969) A comprehensive zoning ordinance is subject to referendum as section 89.010 is not a preemption by the state in the field of zoning and does not operate as an exclusion of this section. State ex rel. Wahlmann v. Reim (Mo. en banc), 445 S.W.2d 336.



Section 78.230 Organization may be abandoned — charter may be resumed — procedure.

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

78.230. Organization may be abandoned — charter may be resumed — procedure. — Any city which shall have operated for more than six years under the provisions of sections 78.010 to 78.420 may abandon such organization hereunder, and accept the provisions of the general law of the state then applicable to the cities of its population, or if now organized under special charter, may resume said special charter by proceeding as follows: Upon the petition of not less than ten percent of the voters casting votes for governor in the last preceding general election of such city the following question shall be submitted: Shall the city of (name of city) abandon its organization under sections 78.010 to 78.420, and become a city under the general law governing cities of like population, or if now organized under special charter shall resume said special charter? If a majority of votes cast on the question be in favor of such question, the officers elected at the next election shall be those then prescribed by the general law of the state for cities of like population, and upon the qualification of such officers such city shall become a city under such general law of the state; but such change shall not in any manner or degree affect the property, right or liabilities of any nature of such city, but shall merely extend to such change in its form of government. The sufficiency of such petition shall be determined, the election ordered and conducted, and the results declared generally as provided by sections 78.260 to 78.290, insofar as the provisions thereof are applicable.

(RSMo 1939 § 7077, A.L. 1978 H.B. 971, S.B. 594)

Prior revisions: 1929 § 6927; 1919 § 8394



Section 78.240 Contents of petition.

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

78.240. Contents of petition. — Petitions provided for in sections 78.010 to 78.420 shall be signed by none but voters of the city. Each petition shall contain, in addition to the names of the petitioners, the street and house number in which the petitioner resides, his age and length of residence in the city. It shall be accompanied by an affidavit of one or more voters of the city stating that the signers thereof were at the time of signing voters of said city and the number of signers at the time the affidavit was made.

(RSMo 1939 § 7078, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 6928; 1919 § 8395



Section 78.250 Council may create and discontinue offices — may change compensation.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

78.250. Council may create and discontinue offices — may change compensation. — The council shall have power from time to time to create, fill and discontinue offices and employments other than herein prescribed according to their judgment of the needs of the city; and may by majority vote of all the members remove any such officer or employee, except as otherwise provided for in sections 78.010 to 78.420; and may by resolution or otherwise prescribe, limit or change the compensation of such officers or employees.

(RSMo 1939 § 7065)

Prior revisions: 1929 § 6915; 1919 § 8382



Section 78.260 Officer may be removed — procedure.

Effective 28 Aug 1998

Title VII CITIES, TOWNS AND VILLAGES

78.260. Officer may be removed — procedure. — The holder of any elective office may be removed at any time by the voters qualified to vote for a successor of such incumbent. The procedure to effect the removal of an incumbent of an elective office shall be as follows: a petition signed by voters entitled to vote for a successor to the incumbent sought to be removed, equal in number to at least twenty-five percent of the total number of registered voters in such city entitled to vote for a successor to the incumbent sought to be removed, demanding an election of a successor of the person sought to be removed shall be filed with the city clerk which petition shall contain a general statement of the grounds for which the removal is sought. The signatures to the petition need not all be appended to one paper, but each signer shall add to his or her signature his or her place of residence, giving the street and number. One of the signers of each such paper shall make oath before an officer competent to administer oaths that the statements therein made are true as he or she believes and that each signature to the paper appended is the genuine signature of the person whose name it purports to be.

(RSMo 1939 § 7074, A.L. 1978 H.B. 971, A.L. 1998 H.B. 1807)

Prior revisions: 1929 § 6924; 1919 § 8391



Section 78.270 Clerk to ascertain sufficiency of petition — council to order election.

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

78.270. Clerk to ascertain sufficiency of petition — council to order election. — Within ten days from the date of filing such petition the city clerk shall examine and from the voters' register ascertain whether or not said petition is signed by the requisite number of voters, and if necessary, the council shall allow him extra help for the purpose; and he shall attach to said petition his certificate, showing the result of said examination. If by the clerk's certificate the petition is shown to be insufficient, it may be amended within ten days from the date of said certificate. The clerk shall, within ten days after such amendment, make like examination of the amended petition, and if his certificate shall show the same to be insufficient, it shall be returned to the person filing the same, without prejudice, however, to the filing of a new petition to the same effect. If the petition shall be deemed to be sufficient, the clerk shall submit the same to the council without delay. If the petition shall be found to be sufficient, the council shall order the question to be submitted to the voters of the city.

(RSMo 1939 § 7074, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 6924; 1919 § 8391



Section 78.280 Election — form of ballot.

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

78.280. Election — form of ballot. — 1. Nominations hereunder shall be made without the intervention of a primary election by filing with the clerk a statement of candidacy accompanied by a petition signed by voters of the city, equal in number to at least ten percent of the entire vote for all candidates for the office of mayor at the last preceding municipal election.

2. The question shall be submitted in substantially the following form:

­

­

(RSMo 1939 § 7074, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 6924; 1919 § 8391



Section 78.290 Incumbent may be candidate.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

78.290. Incumbent may be candidate. — The successor of any officer so removed shall hold office during the unexpired term of his predecessor. Any person sought to be removed may be a candidate to succeed himself, and unless he requests otherwise in writing, the clerk shall place his name on the official ballot without nomination. In any such removal election the candidate receiving the highest number of votes shall be declared elected. At such election if some other person than the incumbent receives the highest number of votes, the incumbent shall thereupon be deemed removed from the office upon qualification of his successor. In case the party who receives the highest number of votes should fail to qualify within ten days after receiving notification of election, the office shall be deemed vacant. If the incumbent receives the highest number of votes he shall continue in office. The same method of removal shall be cumulative and additional to the methods heretofore provided by law.

(RSMo 1939 § 7074)

Prior revisions: 1929 § 6924; 1919 § 8391



Section 78.300 Qualifications of officers and employees — unlawful promises — statement of campaign expenses.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

78.300. Qualifications of officers and employees — unlawful promises — statement of campaign expenses. — All officers and employees in any such city shall be elected or appointed with reference to their qualifications and fitness and for the good of the public service, and without reference to their political faith or party affiliations. It shall be unlawful for any candidate for office or any officer in any such city directly or indirectly to give or promise any person or persons any office, position, employment, benefit, or any thing of value, for the purpose of influencing or obtaining the political support, aid or vote of any person or persons. Every elective officer in any such city shall, within thirty days after qualifying, file with the city clerk, and publish at least once in a daily newspaper of general circulation his sworn statement of all his election and campaign expenses, and by whom such funds were contributed. Any violations of the provisions of this section shall be a misdemeanor and be ground for removal from office.

(RSMo 1939 § 7070)

Prior revisions: 1929 § 6920; 1919 § 8387



Section 78.310 Civil service commissioners — appointment.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

78.310. Civil service commissioners — appointment. — In cities having a population of twenty thousand and less than thirty thousand the council shall, and in cities having a population of ten thousand and less than twenty thousand the council may immediately after organizing, by ordinance appoint two civil service commissioners, who shall hold office, one until the first Tuesday in April of the second year after his appointment, and one until the first Tuesday in April of the fourth year after his appointment; provided, however, that in all cases in which no civil commissioners are appointed by the council the council shall have the same powers and duties devolving upon such commissioners as provided for in sections 78.010 to 78.420.

(RSMo 1939 § 7069)

Prior revisions: 1929 § 6919; 1919 § 8386



Section 78.320 Tenure — qualifications.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

78.320. Tenure — qualifications. — In cities wherein civil service commissioners have been appointed under the provisions of sections 78.010 to 78.420, each succeeding council shall as soon as practicable after organizing appoint one commissioner for four years who shall take the place of the commissioner whose term of office expires. The chairman of the commission for each biennial period shall be the member whose term first expires. No person while on the said commission shall hold or be a candidate for any office of public trust. Two members shall constitute a quorum to transact business. The commissioners must be citizens of Missouri and residents of the city for more than three years next preceding their appointment.

(RSMo 1939 § 7069)

Prior revisions: 1929 § 6919; 1919 § 8386



Section 78.330 Removal — council to supply necessary equipment.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

78.330. Removal — council to supply necessary equipment. — The council may remove any of said commissioners during their term of office for cause and shall fill any vacancy that may occur in said commission for the unexpired term. The city council shall provide suitable rooms in which the said civil service commission may hold its meetings. They shall have a clerk who shall keep a record of all its meetings, such city to supply the said commission with all the necessary equipment to properly attend to such business.

(RSMo 1939 § 7069)

Prior revisions: 1929 § 6919; 1919 § 8386



Section 78.340 Oath.

Effective 28 Aug 2013

Title VII CITIES, TOWNS AND VILLAGES

78.340. Oath. — 1. Before entering upon the duties of their office each of said commissioners shall take and subscribe an oath, which shall be filed and kept in the office of the city clerk, to support the Constitution of the state of Missouri and to obey the laws and aim to secure and maintain an honest and efficient force free from partisan distinction or control, and to perform the duties of his office to the best of his ability.

2. Nothing in this section shall be construed to authorize the commissioners to remove or discharge any chief, as that term is defined in section 106.273.

(RSMo 1939 § 7069, A.L. 2013 H.B. 307)

Prior revisions: 1929 § 6919; 1919 § 8386



Section 78.350 Examination of applicants.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

78.350. Examination of applicants. — Said commission shall, on the first Tuesdays in April and October of each year, or oftener if it shall be deemed necessary, under such rules and regulations as may be prescribed by the council, hold examinations for the purpose of determining the qualifications of applicants for positions, which examination shall be practical and shall fairly test the fitness of persons examined to discharge the duties of the position to which they seek to be appointed. Said commission shall as soon as possible after such examination certify to the council double the number of persons necessary to fill vacancies, who according to its records have the highest standing for the positions they seek to fill, and all vacancies which occur that come under the civil service prior to the date of the next regular examination shall be filled from said list so certified; provided, however, that should the list become exhausted, then the council or the head of the proper department may temporarily fill a vacancy, but not to exceed thirty days.

(RSMo 1939 § 7069)

Prior revisions: 1929 § 6919; 1919 § 8386



Section 78.360 Removal from office.

Effective 28 Aug 1953

Title VII CITIES, TOWNS AND VILLAGES

78.360. Removal from office. — All persons under civil service shall be subject to removal from office or employment by the council for misconduct or failure to perform their duties under such rules and regulations as it may adopt, and the chief of police, chief of the fire department or any superintendent or foreman in charge of municipal work may peremptorily suspend or discharge any subordinate then under his direction for neglect of duty or disobedience of his orders, but shall within twenty-four hours thereafter report such suspension or discharge and reason therefor to the superintendent of his department, who shall thereupon affirm or revoke such discharge or suspension according to the facts. Such employee or the officer discharging or suspending him may within five days of such ruling appeal therefrom to the council, which shall fully hear and determine the matter.

(RSMo 1939 § 7069, A.L. 1953 p. 268)

Prior revisions: 1929 § 6919; 1919 § 8386



Section 78.370 General powers and duties.

Effective 02 Jan 1979, see footnote

Title VII CITIES, TOWNS AND VILLAGES

78.370. General powers and duties. — The council shall have the power to enforce the attendance of witnesses, the production of books and papers and power to administer oaths in the same manner and with like effect and under the same penalties as in the case of associate circuit judges exercising criminal or civil jurisdiction under the statutes of Missouri. Said commissioners shall make annual report to the council and it may require a special report from said commission at any time; and said council may prescribe such rules and regulations for the proper conduct of the business of the said commission as shall be found expedient and advisable, including restrictions on appointments, promotions, removals for cause, roster of employees, certification of records to the auditor, and restrictions on payment to persons improperly employed.

(RSMo 1939 § 7069, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 6919; 1919 § 8386

Effective 1-02-79



Section 78.380 Provisions to apply to whom.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

78.380. Provisions to apply to whom. — The provisions of sections 78.310 to 78.390 shall apply to all appointive officers and employees of such city except those specially named in section 78.070, commissioners of any kind (laborers whose occupation requires no special skill or fitness), election officials and mayor's secretary, and assistant attorney, where such officers are appointed; provided, however, that existing employees heretofore appointed or employed and who are performing their duties in a satisfactory manner may retain their positions without further examination, subject, however, to the approval of the council.

(RSMo 1939 § 7069)

Prior revisions: 1929 § 6919; 1919 § 8386



Section 78.390 Penalties.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

78.390. Penalties. — The council of such city shall have the power to pass ordinances imposing suitable penalties for the punishment of persons violating any of the provisions of sections 78.010 to 78.420 relating to the civil service commission.

(RSMo 1939 § 7069)

Prior revisions: 1929 § 6919; 1919 § 8386



Section 78.400 Laws applicable — territorial limits not to change.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

78.400. Laws applicable — territorial limits not to change. — All laws governing cities of the third class and not inconsistent with the provisions of sections 78.010 to 78.420 shall apply to and govern cities organized under said sections. All bylaws, ordinances and resolutions lawfully passed and in force in any such city under its former organization shall remain in force until altered or repealed by the council elected under the provisions of said sections. The territorial limits of such city shall remain the same as under its former organization and all rights and property of every description which were vested in any city under its former organization shall vest in the same under the organization herein contemplated, and no right or liability either in favor of or against it existing at the time and no suit or prosecution of any kind shall be affected by such change, unless otherwise provided for in sections 78.010 to 78.420.

(RSMo 1939 § 7058)

Prior revisions: 1929 § 6908; 1919 § 8375



Section 78.430 Third class city may adopt city manager form of government — procedure.

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

78.430. Third class city may adopt city manager form of government — procedure. — 1. Any city of the third class, or any city with a population entitling it to become a city of the third class, may become organized under the provisions of sections 78.430 to 78.640 by proceeding in the following manner: Upon petition of voters residing in the city equal in number to twenty-five percent of the votes cast for all candidates for mayor in the last preceding election, the mayor shall by proclamation submit the question of organizing under sections 78.430 to 78.640.

2. The question shall be submitted in substantially the following form:

Shall the city of ______ organize under sections 78.430 to 78.640, RSMo, providing for the city manager form of government?

3. The election thereon shall be conducted, votes canvassed, and results declared in the same manner as provided for by law in respect to other city elections of cities of the third class. If a majority of votes cast on the question is in favor of adopting the optional form of government provided for herein, the city clerk shall transmit to the secretary of state and to the county clerk of the county in which the city is located, duplicate copies of a certificate stating that the question was adopted. The city shall then proceed to organize under sections 78.430 to 78.640, by nomination of candidates and election of councilmen as herein provided. The elections shall be held at the next municipal election following the date of adoption of sections 78.430 to 78.640. If the plan is not adopted, the question of adopting the plan shall not be resubmitted to the voters of the city for adoption for at least one year thereafter, and then the question of adoption may be resubmitted upon a like petition, proclamation and notice as provided above.

(RSMo 1939 § 7080, A.L. 1957 p. 240, A.L. 1961 p. 198, A.L. 1978 H.B. 971)

Prior revision: 1929 § 6930



Section 78.440 Laws shall apply, when — limits of city to remain same.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

78.440. Laws shall apply, when — limits of city to remain same. — All laws governing any city under its former organization and not inconsistent with the provisions of sections 78.430 to 78.640 shall apply to and govern such city after it adopts the form of government herein provided, or all bylaws, ordinances and resolutions lawfully passed and in force in any such city under its former organization shall remain in force until altered or repealed by the council elected under the provisions of said sections. The territorial limits of such city shall remain the same as under its former organization, and all rights and property of every description which were vested in any city under its former organization shall vest in the same, under the organization herein contemplated, and no right or liability either in favor of or against it existing at the time, and no suit or prosecution of any kind shall be affected by such change unless otherwise provided for herein. The operation of any of said sections governing cities of the third class, which may be inconsistent with the provisions of said sections, shall be suspended in those cities adopting the said sections.

(RSMo 1939 § 7094)

Prior revision: 1929 § 6944



Section 78.450 City may abandon plan — procedure — election — form of ballot.

Effective 28 Aug 2001

Title VII CITIES, TOWNS AND VILLAGES

78.450. City may abandon plan — procedure — election — form of ballot. — 1. Any city which has operated pursuant to the provisions of sections 78.430 to 78.630 may abandon the form of organization provided for in sections 78.430 to 78.630, by proceeding as follows: upon the petition of registered voters residing in the city numbering not less than twenty-five percent of the votes cast in the city in the last gubernatorial election, the question shall be submitted whether the city shall continue operating pursuant to sections 78.430 to 78.630, in the manner provided for the adoption of sections 78.430 to 78.630. Each petition shall contain, in addition to the printed names and signatures of each petitioner:

(1) The street and house number of each petitioner;

(2) The age of the petitioner;

(3) An accompanying affidavit of one or more of the voters of the city. The affidavit shall state:

(a) That the signers of the petition were, at the time of signing, voters of the city; and

(b) The number of signers of the petition at the time of the making of the affidavit.

2. The question shall be submitted in substantially the following form:

Shall the city manager form of government for the city of ______ be continued?

3. If a majority of the votes cast are against the continuation of the city manager form of government, then the provisions of sections 78.430 to 78.630 and all amendments thereto cease to be effective in the city and the city shall resume the form of government it abandoned when it adopted the plan provided for in sections 78.430 to 78.630, and shall organize thereunder; except that any third class city, desiring to vote on the question to determine whether or not to remain organized under the provisions of sections 78.430 to 78.630, may at the same time submit the question as to what form of government it shall adopt, if there is more than one other form provided for third class cities; but the change of form or organization shall not become effective until the next municipal election thereafter.

(RSMo 1939 § 7095, A.L. 1957 p. 281, A.L. 1978 H.B. 971, S.B. 594, A.L. 2001 H.B. 498)

Prior revision: 1929 § 6945



Section 78.460 Council to consist of five members — term — vacancies, how filled.

Effective 28 Aug 1991

Title VII CITIES, TOWNS AND VILLAGES

78.460. Council to consist of five members — term — vacancies, how filled. — The council shall consist of five members, and all persons now eligible for the position of councilman under the laws governing cities of the third class shall be eligible to serve as councilmen under sections 78.430 to 78.640. The term of councilmen shall be three years, except that of the first council elected after the adoption of sections 78.430 to 78.640, one member shall serve for one year, two for two years, and two for three years. Those councilmen receiving the highest number of votes at the first municipal election shall serve for the three-year term, those receiving the next highest shall serve for the two-year term, and the other for the one-year term. In counties of the first class with a charter form of government which have a population of at least nine hundred thousand inhabitants should a vacancy occur in the office of councilman by death, resignation or otherwise, a special election may be called by the council for the purpose of filling the vacancy, and the person elected at such special election shall serve only for the unexpired term or until his successor is elected and qualified. In all other counties should a vacancy occur in the office of councilman by death, resignation or otherwise, the council shall select a successor who shall serve until the next regular election. All councilmen shall be elected at large. They shall qualify and their terms of office shall begin on the first Monday after their election. The terms of office of the mayor and councilmen or aldermen in such city, in office at the beginning of the terms of office of the council first elected under the provisions of sections 78.430 to 78.640, including all boards and commissions, shall cease and determine and the terms of office of all other city officers, whether elective or appointive, in force in such city except as herein provided shall cease and determine as soon as the council shall by resolution declare, except that the council may continue the board of public works, and the library, hospital and park boards for such time or times after organizing under sections 78.430 to 78.640 as the interests of the city in its judgment may require.

(RSMo 1939 § 7081, A.L. 1978 H.B. 971, A.L. 1982 S.B. 526, A.L. 1991 S.B. 34)

Prior revision: 1929 § 6931



Section 78.470 Candidates may be nominated by primary election, exception.

Effective 28 Aug 1983

Title VII CITIES, TOWNS AND VILLAGES

78.470. Candidates may be nominated by primary election, exception. — Except as provided in section 78.530, candidates to be voted for at all general and special municipal elections at which the officers are to be elected under the provisions of sections 78.430 to 78.640 shall be nominated by a primary election, and no other names shall be placed upon the general ballot except those nominated as herein prescribed. The primary for such nominations shall be held on the first Tuesday after the first Monday in February preceding the election, and the judges of the election appointed for general or special election shall be the judges of the primary election, so far as possible.

(RSMo 1939 § 7082, A.L. 1978 H.B. 971, A.L. 1983 S.B. 234)

Prior revision: 1929 § 6932



Section 78.480 Statement of candidacy if running in primary election, exception.

Effective 28 Aug 1983

Title VII CITIES, TOWNS AND VILLAGES

78.480. Statement of candidacy if running in primary election, exception. — 1. Except as provided in section 78.530, any person desiring to become a candidate for councilman shall file with the city clerk a statement of such candidacy in substantially the following form:

­

­

2. The ballots shall be in substantially the following form:

­

­

3. The names of candidates receiving the highest number of votes for councilmen, equal to twice the number to be elected, if there be so many running, shall be placed upon the official ballot for councilmen at the municipal election.

(RSMo 1939 § 7082, A.L. 1978 H.B. 971, A.L. 1983 S.B. 234)

Prior revision: 1929 § 6932



Section 78.510 Primary shall not be required, when.

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

78.510. Primary shall not be required, when. — The primary election as provided for by sections 78.470 to 78.500 shall not be required if upon the expiration of the time for filing of statements with the city clerk of persons desiring to become a candidate for councilman, as provided for by sections 78.470 to 78.500, the number of such persons shall not exceed a number equal to twice the number to be elected at the general or special election. Within forty-eight hours after the expiration of the time for filing of such statements with the city clerk the council shall canvass the statements filed to determine from the number of statements filed whether this section shall be applicable. In the event that it is determined that the provisions shall be applicable the council shall, by ordinance, provide that a primary election under the provisions of sections 78.470 to 78.500 shall not be held and that the names of the persons filing statements shall be printed on the municipal election ballots as the nominees for councilman as provided for by sections 78.520 to 78.540; provided, however, that the names of such persons appearing on such ballot shall appear thereon in the order that they were filed with the city clerk.

(L. 1947 V. I p. 410 § 7082a, A.L. 1978 H.B. 971)



Section 78.520 General election — official ballot for use following a primary election.

Effective 28 Aug 1983

Title VII CITIES, TOWNS AND VILLAGES

78.520. General election — official ballot for use following a primary election. — 1. Except as provided in section 78.530, the city clerk shall thereupon cause the official ballots to be printed, and upon the ballots the names of the candidates shall be arranged in the order of their vote received at the primary election, and above the names of the candidates shall appear the words "Vote for (number to be elected)".

2. The ballots shall be in substantially the following form:

­

­

(RSMo 1939 § 7083, A.L. 1963 p. 130, A.L. 1978 H.B. 971, A.L. 1983 S.B. 234)

Prior revision: 1929 § 6933



Section 78.530 City elections, alternative procedure eliminating primary elections.

Effective 28 Aug 1983

Title VII CITIES, TOWNS AND VILLAGES

78.530. City elections, alternative procedure eliminating primary elections. — 1. As an alternative to conducting city elections as provided by sections 78.470 to 78.520, the city council may provide by ordinance for the elimination of the primary election and the conduct of city elections as provided in this section.

2. Any person desiring to become a candidate for councilman shall file with the city clerk a statement of such candidacy in substantially the following form:

­

­

3. The city clerk shall thereupon cause the official ballots to be printed, and upon the ballots the names of the candidates shall appear in the order that their statements of candidacy were filed with the city clerk, and above the names of the candidates shall appear the words "Vote for (number to be elected)".

4. The ballots shall be in substantially the following form:

­

­

(L. 1983 S.B. 234)



Section 78.540 Conduct of election — council to establish voting precincts.

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

78.540. Conduct of election — council to establish voting precincts. — 1. If a person elected fails to qualify within thirty days after his election, the office shall be filled as if there were a vacancy in such office, as herein provided.

2. No informalities in conducting municipal elections shall invalidate the same, if they have been conducted fairly and in substantial conformity to the requirements of these sections.

3. The council shall by ordinance, resolution or otherwise, divide the city into as many voting precincts as it may deem necessary to afford all the voters a convenient opportunity of exercising the right of franchise in all municipal elections to be held in the city, and each of said precincts shall be deemed a ward within the purview of the general and primary election laws of the state.

(RSMo 1939 § 7083, A.L. 1978 H.B. 971)

Prior revision: 1929 § 6933



Section 78.560 Organization of city council.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

78.560. Organization of city council. — 1. The city council shall at the time of organizing elect one of its members as mayor and another as chairman pro tem for a term of one year. In case the members of the city council, within five days after the time herein fixed for their organization meeting, are unable to agree upon a mayor or a chairman pro tem, of such council, then a mayor or chairman pro tem, or both, as the occasion may require, shall be selected from all the members of such council by lot and a record thereof shall be made upon the journal of the council.

2. The mayor shall preside at all meetings of the council and perform such other duties consistent with his office as may be imposed by it; and he shall have a voice and vote in its proceedings, but no veto.

3. The mayor shall be recognized as the official head of the city by the courts for the purpose of serving civil process, by the governor for the purpose of military law, and for all ceremonial purposes. The powers and duties of the mayor shall be such as are conferred upon him by sections 78.430 to 78.640, and no others.

4. If the mayor be temporarily absent from the city, or become temporarily disabled from any cause, his duties shall be performed during such absence or disability by the chairman pro tem. In the absence of both the mayor and chairman pro tem the other members of the city council shall select one of their number to perform the duties of mayor.

(RSMo 1939 § 7084)

Prior revision: 1929 § 6934



Section 78.570 Powers of council — city manager.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

78.570. Powers of council — city manager. — 1. Except as herein otherwise provided the council of any city organizing under sections 78.430 to 78.640 shall have all of the powers now or hereafter given to the council or to the mayor and council jointly, under the law by which such city adopting said sections was governed under its former organization; and shall have such power over and control of the administration of the city government as is provided in said sections.

2. It shall be the duty of the council to pass all ordinances and other measures conducive to the welfare of the city and to the proper carrying out of the provisions of sections 78.430 to 78.640. It shall appoint a suitable person not a member of the council to be the administrative head of the city government whose official title shall be "city manager". The council shall also provide for all offices and positions in addition to those herein specified, which may become necessary for the proper carrying on of the work of the city, and shall fix the salary and compensation of all officers and employees of the city not herein provided for. All officers of the city shall be paid in equal monthly installments for their services and all employees of the city shall be paid monthly or at such shorter periods as the council shall determine. The creation of all offices and salaries attached thereto, which may be provided for by the council under sections 78.430 to 78.640, shall be by ordinance, and they shall all be for an indefinite term. The council shall also provide office rooms at the city hall or at some other convenient and suitable place in the city for the transaction of the business of the city and for the convenience of its officers.

(RSMo 1939 § 7087)

Prior revision: 1929 § 6937



Section 78.573 Ordinances by initiative and referendum, procedure — exceptions — petition protesting an ordinance, procedure for repeal.

Effective 28 Aug 1984

Title VII CITIES, TOWNS AND VILLAGES

78.573. Ordinances by initiative and referendum, procedure — exceptions — petition protesting an ordinance, procedure for repeal. — 1. The council may, by ordinance, adopt procedures for the initiative and referendum as provided in this section and section 78.575.

2. Any proposal to adopt an ordinance except an ordinance appropriating money, emergency ordinances and ordinances for the levying of taxes may be submitted to the council by a petition signed by at least twenty-five percent of the registered voters. The signatures, verification, authentication, inspection, certification, amendment and submission of the petition shall be the same as that provided in section 78.270.

3. When a petition to adopt an ordinance is signed by at least twenty-five percent of the registered voters, the council shall pass the ordinance without alteration, within twenty days of the clerk's certification of the petition, or submit it for a vote at the next municipal or state primary or general election. If a majority of the voters voting on the proposed ordinance vote in favor thereof, it shall thereupon become a valid and binding ordinance of the city.

4. If a petition protesting an ordinance, signed by at least twenty-five percent of the registered voters of the city, is presented to the council, the council shall reconsider such ordinance and, if it is not entirely repealed, submit the ordinance to the voters as provided by subsection 3 of this section. Such ordinance shall not remain in effect after the election unless a majority of the voters voting on the same shall vote in favor thereof. The petition shall be submitted, verified and certified in accordance with the provisions of section 78.270*.

(L. 1984 S.B. 632)

*Section number "73.270" appears in original rolls.



Section 78.575 Form for submission of the question — repeal or amendment of ordinances adopted by initiative and referendum.

Effective 28 Aug 1984

Title VII CITIES, TOWNS AND VILLAGES

78.575. Form for submission of the question — repeal or amendment of ordinances adopted by initiative and referendum. — 1. The question shall be submitted in substantially the following form:

Shall the following ordinance be (adopted) (repealed)? (Set out ordinance).

2. Any ordinance proposed by petition, or which is adopted by a vote of the people, cannot be repealed or amended by the council for a period of two years after the adoption of the ordinance except by a unanimous vote of all members of the council. Any number of proposed ordinances may be voted upon at the same election. The council may submit a proposition for the repeal of any such ordinance or for amendments thereto, to be voted upon at any municipal election. Should the proposition receive a majority of the votes cast thereon, it shall be repealed or amended accordingly.

(L. 1984 S.B. 632)



Section 78.580 Quorum to do business.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

78.580. Quorum to do business. — Three members of the council shall constitute a quorum to do business; but no action thereof shall be valid unless at least three shall vote in favor of such action. Upon every vote the yeas and nays shall be called and recorded and every motion, resolution, and ordinance shall be reduced to writing before the vote is taken thereon. Every resolution or ordinance passed by the council must be signed by the mayor or in his absence by the chairman pro tem, or by two members of the council before the same shall be enforced.

(RSMo 1939 § 7085)

Prior revision: 1929 § 6935



Section 78.590 Meetings of the council — salary determined by city council.

Effective 28 Aug 2004

Title VII CITIES, TOWNS AND VILLAGES

78.590. Meetings of the council — salary determined by city council. — Regular meetings of the council shall be held at least once every month and special meetings may be called by the mayor at the mayor's own instance or upon written application of two members of the council. Each council member shall receive a salary as determined by ordinance of the council, payable quarterly.

(RSMo 1939 § 7086, A.L. 2004 H.B. 1047)

Prior revision: 1929 § 6936



Section 78.600 Officials — appointment.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

78.600. Officials — appointment. — The council shall appoint a city manager, a city clerk, city assessor and city treasurer; the offices of city clerk and city assessor may be filled by one person. All other officers and employees of the city shall be appointed and discharged by the city manager, the council to have power to make rules and regulations governing the same.

(RSMo 1939 § 7088)

Prior revision: 1929 § 6938



Section 78.610 City manager — duties.

Effective 28 Aug 2007

Title VII CITIES, TOWNS AND VILLAGES

78.610. City manager — duties. — The city manager shall devote his or her entire time to the duties of his or her office. He shall be the administrative head of the government subject to the direction and supervision of the council and shall hold his office at the pleasure of the council, or may be employed for a term not to exceed one year. He shall receive an adequate salary to be fixed by the council which shall not be diminished during the service of any incumbent without his consent. The council shall have the discretion to require the city manager to reside in the city as a condition of employment; except in counties with a charter form of government the city manager shall be a resident of the city at the time of his or* her appointment. Before entering upon the duties of his or her office the city manager shall take the official oath required by law and shall execute a bond in favor of the city for the faithful performance of his or her duties and such sum shall be determined by the city council. It shall be his or her duty:

(1) To make all appointments to offices and positions provided for in section 78.600;

(2) To see that the laws and ordinances are enforced;

(3) To exercise control of all departments and divisions that may hereafter be created by the council;

(4) To see that all terms and conditions imposed in favor of the city or its inhabitants in any public utility franchises are faithfully kept and performed, and upon information of any violation thereof to take such steps as will be necessary to stop or prevent the further violation of the same;

(5) To attend all meetings of the council with the privilege of taking part in the discussions but having no vote;

(6) To recommend to the council for adoption such measures as he or she may deem necessary or expedient;

(7) To prepare and submit the annual budget and to keep the city council fully advised as to the financial conditions and needs of the city and to perform such other duties as may be prescribed by these sections or be required of him or her by any ordinance or resolution of the council.

(RSMo 1939 § 7089, A. 1949 H.B. 2028, A.L. 2007 S.B. 22)

Prior revision: 1929 § 6939

*Word "or" does not appear in original rolls.



Section 78.620 Manager shall file itemized statements.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

78.620. Manager shall file itemized statements. — The council of any city operating under sections 78.430 to 78.640 shall cause the city manager to prepare and file with the council monthly itemized statement of receipts and expenditures of the city, and a summary of the business transacted for the month preceding; and every three months the unpublished reports shall be published in pamphlet form and printed copies thereof shall be furnished the city library, the various newspapers of the city and citizens applying therefor at the office of the city clerk.

(RSMo 1939 § 7092)

Prior revision: 1929 § 6942



Section 78.630 Franchise, lease, rights, privileges, also extensions and renewals, how granted — approval by voters — procedure.

Effective 28 Aug 1987

Title VII CITIES, TOWNS AND VILLAGES

78.630. Franchise, lease, rights, privileges, also extensions and renewals, how granted — approval by voters — procedure. — 1. No initial ordinance granting any franchise, lease, right or privilege in or under the streets, public thoroughfares or public places of a city operating under sections 78.430 to 78.640 shall go into effect or become operative or vest any right in the grantee or grantees, unless such grant shall first be approved by a majority of the voters voting at a municipal election at which the proposed grant is properly submitted. Any renewal or extension thereof shall be subject to voter approval of the majority of the voters voting on the question, pursuant to the provisions of section 88.251.

2. No ordinance or amendment or modification thereof granting any nonexclusive franchise, lease, right or privilege for not to exceed twenty years in or under the streets, public thoroughfares or public places of a city operating under sections 78.430 to 78.640 shall go into effect or become operative or vest any right in the grantee or grantees, except upon prior compliance with the following conditions:

(1) Before final passage of the ordinance, or amendment or modification of ordinance, by the council, the city clerk shall prepare a notice of a public hearing thereupon and cause it, along with a true copy of the ordinance, including the full text of the franchise under consideration, to be published once a week for four consecutive weeks in a daily newspaper or for four consecutive weeks in a weekly newspaper if no daily newspaper is published in the city, the first publication to be at least thirty days before, and the last publication within ten days of, the date fixed by the city council for the public hearing;

(2) The notice shall give the date, time and place of the public hearing, and shall contain a statement of the substance and effect of the proposed ordinance, and a further statement that the ordinance, or amendment or modification of ordinance, as introduced, or a true copy thereof, may be inspected and copied at the office of the city clerk during regular business hours;

(3) The public hearing shall be at a regular, adjourned or called meeting of the city council at which all interested persons will be heard in person or by attorney;

(4) The city council may at any time, before or after the public hearing, submit the proposed franchise, lease, right or privilege to an election by the voters for their approval;

(5) The provisions of this subsection shall not apply in the granting of any franchise, lease, right or privilege to any utility regulated by the public service commission of the state of Missouri.

3. Any ordinance, however, may be amended or modified by the council of any city as to streets, alleys, or public places already occupied and used by any person, persons or corporation by and under a franchise then in existence and only as to such streets, alleys or public places used and occupied by such person, persons or corporation under a franchise then in existence, when such modifications or amendment is necessary to enable such person or corporation to enlarge, better or improve its facilities, equipment, material or structure above, upon or beneath such streets, alleys, public thoroughfares or public places then used and occupied by such person or corporation by and under a franchise then in existence, for the purpose of removing or overcoming hindrances to public service. The city council shall have the right to grant to any railroad company the right to construct switches or spur tracks to industrial plants or warehouses.

(RSMo 1939 § 7091, A.L. 1963 p. 131, A.L. 1978 H.B. 971, A.L. 1987 S.B. 412)

Prior revision: 1929 § 6941



Section 78.700 Optional city manager form of government — procedure to adopt, election, ballot form.

Effective 28 Aug 1985

Title VII CITIES, TOWNS AND VILLAGES

78.700. Optional city manager form of government — procedure to adopt, election, ballot form. — As an alternative to the city manager form of government described in sections 78.430 to 78.640, any city of the third class, or any city with a population entitling it to become a city of the third class, may become organized under the optional city manager form of government as provided in sections 78.700 to 78.720. Upon petition of voters residing in the city equal in number to twenty-five percent of the votes cast within the city for all candidates for governor in the last preceding election, the mayor shall by proclamation submit the question of organizing under sections 78.700 to 78.720. The question shall be submitted in substantially the following form:

Shall the city of ______ organize under sections 78.700 to 78.720, providing for the optional city manager form of government?

(L. 1985 H.B. 244 § 1)



Section 78.703 City may abandon plan, when — procedure, election, ballot form.

Effective 28 Aug 1985

Title VII CITIES, TOWNS AND VILLAGES

78.703. City may abandon plan, when — procedure, election, ballot form. — Any city which has operated under the provisions of sections 78.700 to 78.720 not less than six years may abandon the form of organization provided for herein, by proceeding as follows: Upon the petition of not less than twenty-five percent of the voters casting votes for governor in the last preceding general election of such city, as shown by the total vote cast at the last preceding municipal election of the city, the question shall be submitted whether the city shall continue operating under the provisions of sections 78.700 to 78.720. The question shall be submitted in substantially the following form:

Shall the city manager form of government for the city of ______ be continued?

(L. 1985 H.B. 244 § 2)



Section 78.706 City to be divided into five wards, procedure.

Effective 28 Aug 1985

Title VII CITIES, TOWNS AND VILLAGES

78.706. City to be divided into five wards, procedure. — If a majority of the votes cast on the question of adoption are in favor of adopting the optional form of government provided in sections 78.700 to 78.720, the existing council shall by ordinance divide the city into five wards of approximately equal population. The council shall then assign an arbitrary designation to each ward and shall cause a lot to be drawn for each ward designated from among the five lots, numbered one through five. The wards shall thereafter be known as wards one, two, three, four and five according to the lot drawn for each.

(L. 1985 H.B. 244 § 3)



Section 78.712 Council to consist of seven members, qualifications — term, vacancies, how filled — quorum.

Effective 28 Aug 1985

Title VII CITIES, TOWNS AND VILLAGES

78.712. Council to consist of seven members, qualifications — term, vacancies, how filled — quorum. — 1. If a city adopts the optional city manager form of government, the council shall consist of seven members, and all persons now eligible for the position of councilman under the laws governing cities of the third class shall be eligible to serve as councilmen under the provisions of sections 78.700 to 78.720, provided that a ward councilman must reside within the ward he represents. One councilman shall be elected from each ward by the qualified voters thereof, and two councilmen shall be elected at large by the qualified voters of the city, at the first municipal election after the adoption of the optional form of government provided in sections 78.700 to 78.720. The term of councilmen shall be three years; provided, that of the first council elected after the adoption of sections 78.700 to 78.720, the councilmen representing wards two and four shall serve terms of one year; the councilmen representing wards one and three shall serve terms of two years; and the councilman representing ward five, along with the two councilmen elected at large, shall serve terms of three years. In any special election held to replace a councilman elected by the voters of a particular ward, only the voters of that ward shall be eligible to vote.

2. Four members of the council shall constitute a quorum to do business, and no action of the council shall be valid unless at least four shall vote in favor of such action.

(L. 1985 H.B. 244 §§ 4, 5 subdiv. (4))



Section 78.720 Other applicable procedures for optional plan — councilmen, nomination and election — eligible voters — statement of candidacy, contents — ballot form.

Effective 28 Aug 1985

Title VII CITIES, TOWNS AND VILLAGES

78.720. Other applicable procedures for optional plan — councilmen, nomination and election — eligible voters — statement of candidacy, contents — ballot form. — Except as otherwise provided in sections 78.700 to 78.720, the provisions of sections 78.430 to 78.640 shall apply to the adoption, implementation, or abandonment of the optional city manager form of government, provided that:

(1) Only the qualified voters of each ward shall be eligible to vote to nominate the candidates for councilmen of their respective wards, or to elect a ward councilman; and

(2) Statements of candidacy shall indicate whether the candidate is running at large or as a ward councilman. Candidates seeking to become a ward councilman shall also specify the ward and state under oath that they are a qualified voter of such ward; and

(3) Separate ballots shall be provided in all elections held pursuant to the adoption of the optional city manager form of government for the offices of councilmen at large and ward councilman, designated as follows:

"FOR COUNCILMEN AT LARGE" or "FOR ______ WARD COUNCILMAN".

(L. 1985 H.B. 244 § 5 subdivs. (1), (2), (3))






Chapter 79 Cities of the Fourth Classification

Chapter Cross References



Section 79.010 Fourth class cities, incorporation of.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

79.010. Fourth class cities, incorporation of. — Any city of the fourth class in this state may become a body corporate under the provisions of this chapter, in the manner provided by law, under the name of "The city of ______", and by that name shall have perpetual succession, may sue and be sued, implead and be impleaded, defend and be defended in all courts of law and equity and in all actions whatever; may receive and hold property, both real and personal, within such city, and may purchase, receive and hold real estate within or without such city for the burial of the dead; and may purchase, hold, lease, sell or otherwise dispose of any property, real or personal, it now owns or may hereafter acquire; may receive bequests, gifts and donations of all kinds of property, and may have and hold one common seal, and may break, change or alter the same at pleasure, and all courts of this state shall take judicial notice thereof.

(RSMo 1939 § 7096)

Prior revisions: 1929 § 6946; 1919 § 8397; 1909 § 9299

CROSS REFERENCE:

Cities of the fourth classification--minimum population requirements, 72.040



Section 79.020 City limits may be altered, how.

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

79.020. City limits may be altered, how. — The mayor and board of aldermen of such city, whether the same shall have been incorporated before becoming a city of the fourth class or not, with the consent of a majority of the voters of such city voting on the question, shall have power to extend the limits of the city over territory adjacent thereto, and to diminish the limits of the city by excluding territory therefrom, and shall, in every case, have power, with the consent of the voters as aforesaid, to extend or diminish the city limits in such manner as in their judgment and discretion may redound to the benefit of the city.

(RSMo 1939 § 7097, A. 1949 H.B. 2029, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 6947; 1919 § 8398; 1909 § 9300

(1973) The term adjacent as used in this section clearly means that territory to be annexed must be either abutting and touching the annexing municipality or not have territory of the same kind intervening between it and the annexing municipality. City of St. Ann. v. Spanos (A.), 490 S.W.2d 563.

(1974) Parcels to be annexed must be adjacent to city but need not be adjacent to each other. City of St. Peters v. Kodner Development Corp. (A.), 509 S.W.2d 788.



Section 79.025 Annexation of territory prohibited, when (City of Byrnes Mill).

Effective 25 May 2010, see footnote

Title VII CITIES, TOWNS AND VILLAGES

79.025. Annexation of territory prohibited, when (City of Byrnes Mill). — No city of the fourth classification with more than two thousand three hundred but fewer than two thousand four hundred inhabitants and located in any county with a charter form of government and with more than one hundred ninety-eight thousand but fewer than one hundred ninety-nine thousand two hundred inhabitants shall annex any territory adjacent to the city if such adjacent territory proposed for annexation does not contain any registered voters unless the city has obtained the written consent of all the owners of real property within such adjacent territory.

(L. 2010 H.B. 1806 merged with S.B. 942)

Effective 5-25-10 (H.B. 1806); 8-28-10 (S.B. 942)



Section 79.030 Election of officers.

Effective 28 Aug 1989

Title VII CITIES, TOWNS AND VILLAGES

79.030. Election of officers. — An election for the elective officers of each city of the fourth class shall be held after the organization of such city under the provisions of this chapter, and on municipal election days every two years thereafter, except that cities may provide by ordinance that beginning with the election of a collector after January 1, 1990, collectors shall be elected every four years.

(RSMo 1939 § 7099, A.L. 1978 H.B. 971, A.L. 1989 H.B. 785)

Prior revisions: 1929 § 6949; 1919 § 8400; 1909 § 9302



Section 79.035 Primary election may be held, procedure, cost, exception.

Effective 28 Aug 1981

Title VII CITIES, TOWNS AND VILLAGES

79.035. Primary election may be held, procedure, cost, exception. — 1. In all cities of the fourth class, except those in a county of the first class with a charter form of government and which adjoins a city not within a county, the governing body may provide for a primary election, to be held on one of the days specified in section 115.123, only by ordinance. Any city adopting such an ordinance shall file a certified copy thereof with the secretary of state within thirty days of its adoption, and shall not hold a primary election sooner than sixty days after its adoption.

2. In lieu of establishing its own election authority to conduct its primary or general elections, or both, the appropriate election authority of the county in which a fourth class city is located shall conduct such elections. All costs incurred in conducting such primary and general elections, including those incurred by a county election authority under this subsection, shall be paid by the fourth class city for which the elections are held.

(L. 1981 H.B. 18 § 2)



Section 79.040 Election ordered.

Effective 02 Jan 1979, see footnote

Title VII CITIES, TOWNS AND VILLAGES

79.040. Election ordered. — If, at any time, by reason of nonacceptance, resignation, refusal to qualify, or for any other cause, there shall be no officers of the city to order an election, any commissioner of the county commission, or associate circuit judge of the county, is empowered to order and hold an election for city officers.

(RSMo 1939 § 7100, A. 1949 H.B. 2029, A.L. 1978 H.B. 971, H.B. 1634)

Prior revisions: 1929 § 6950; 1919 § 8401; 1909 § 9303

Effective 1-02-79



Section 79.050 Elective officers, terms — chief of police or marshal, qualification — same person may be elected collector and marshal — board of aldermen, four-year term permitted, submission to voters required.

Effective 28 Aug 2007

Title VII CITIES, TOWNS AND VILLAGES

79.050. Elective officers, terms — chief of police or marshal, qualification — same person may be elected collector and marshal — board of aldermen, four-year term permitted, submission to voters required. — 1. The following officers shall be elected by the qualified voters of the city, and shall hold office for the term of two years, except as otherwise provided in this section, and until their successors are elected and qualified, to wit: mayor and board of aldermen. The board of aldermen may provide by ordinance, after the approval of a majority of the voters voting at an election at which the issue is submitted, for the appointment of a collector and for the appointment of a chief of police, who shall perform all duties required of the marshal by law, and any other police officers found by the board of aldermen to be necessary for the good government of the city. The marshal or chief of police shall be twenty-one years of age or older. If the board of aldermen does not provide for the appointment of a chief of police and collector as provided by this section, a city marshal, who shall be twenty-one years of age or older, and collector shall be elected, and the board of aldermen may provide by ordinance that the same person may be elected marshal and collector, at the same election, and hold both offices and the board of aldermen may provide by ordinance for the election of city assessor, city attorney, city clerk and street commissioner, who shall hold their respective offices for a term of two years and until their successors shall be elected or appointed and qualified, except that the term of the city marshal shall be four years.

2. The board of aldermen may provide by ordinance, after the approval of a majority of the voters voting thereon at the next municipal election at which the issue is submitted, that the term of the collector shall be four years and the term of the mayor shall be two, three, or four years. Any person elected as collector after the passage of such an ordinance shall serve for a term of four years and until his successor is elected and qualified. Any person elected as mayor after the passage of such ordinance shall serve for a term of two, three, or four years, as provided, and until his successor is elected and qualified.

3. The board of aldermen may provide by ordinance that the term of the board of aldermen shall be four years. Such ordinance shall be submitted by the board to the voters of the city and shall take effect only upon the approval of a majority of the voters voting at an election at which the issue is submitted. Any person elected to the board of aldermen after the passage of such an ordinance shall serve for a term of four years and until his successor is elected and qualified.

(RSMo 1939 § 7101, A.L. 1961 p. 200, A.L. 1987 H.B. 155, A.L. 1988 H.B. 1531, A.L. 1989 H.B. 785, A.L. 1998 S.B. 580, A.L. 2007 S.B. 22)

Prior revisions: 1929 § 6951; 1919 § 8402; 1909 § 9304



Section 79.055 City marshal, training requirements, fourth class cities.

Effective 28 Aug 1997

Title VII CITIES, TOWNS AND VILLAGES

79.055. City marshal, training requirements, fourth class cities. — 1. Any person who is elected to his first term as city marshal in a general election or in a special election in any fourth class city of this state shall, within six months of such election, cause to be filed with the city clerk of the city and director of the department of public safety proof that he has completed the training program formulated pursuant to sections 590.170 and 590.175, or some other comparable training program of not less than one hundred twenty hours' instruction approved by the director of the department of public safety. If the newly elected city marshal is unable to complete the training program within six months due to the proper course not being available from the department of public safety, an extension may be granted until such a course is made available.

2. Whether any person elected to his first term as city marshal attends such a training program prior to or after assuming the duties of his office shall be left to the discretion of the governing body of the city from which he was elected. During the time that a marshal-elect is enrolled in such a training program, he shall be hired as a city employee and receive as full compensation from the city from which he was elected, compensation at a rate equal to that of city marshal.

(L. 1997 H.B. 69 & 179 & H.B. 669 § 2)



Section 79.060 City to be divided into wards — aldermen elected — aldermen at large permitted for certain cities.

Effective 28 Aug 2006

Title VII CITIES, TOWNS AND VILLAGES

79.060. City to be divided into wards — aldermen elected — aldermen at large permitted for certain cities. — 1. The board of aldermen shall, by ordinance, divide the city into not less than two wards, and two aldermen shall be elected from each ward by the qualified voters thereof, at the first election for aldermen in cities adopting the provisions of this chapter. At such election for aldermen, the person receiving the highest number of votes in each ward shall hold his office for two years, and the person receiving the next highest number of votes shall hold his office for one year; but thereafter each ward shall elect annually one alderman, who shall hold his office for two years.

2. Notwithstanding the provisions of subsection 1 of this section, cities with a population of one thousand or less in the most recent census may, by ordinance, choose to elect aldermen at large instead of by the method outlined in subsection 1 of this section. Under this option, the seats of aldermen shall be filled at large as soon as the current terms expire. Each year thereafter, one-half of the board of aldermen shall stand for election at large for a two-year term.

(RSMo 1939 § 7113, A.L. 2006 H.B. 977)

Prior revisions: 1929 § 6963; 1919 § 8414; 1909 § 9316



Section 79.070 Aldermen, qualifications.

Effective 28 Aug 2013

Title VII CITIES, TOWNS AND VILLAGES

79.070. Aldermen, qualifications. — No person shall be an alderman unless he or she is at least eighteen years of age, a citizen of the United States, and an inhabitant and resident of the city for one year next preceding his or her election, and a resident, at the time he or she files and during the time he or she serves, of the ward from which he or she is elected.

(RSMo 1939 § 7114, A.L. 1986 H.B. 1471, et al., A.L. 1999 H.B. 476 merged with S.B. 90, A.L. 2013 S.B. 99)

Prior revisions: 1929 § 6964; 1919 § 8415; 1909 § 9317



Section 79.080 Mayor, qualifications.

Effective 28 Aug 1986

Title VII CITIES, TOWNS AND VILLAGES

79.080. Mayor, qualifications. — No person shall be mayor unless he be at least twenty-five years of age, a citizen of the United States and a resident of the city at the time of and for at least one year next preceding his election.

(RSMo 1939 § 7102, A.L. 1986 H.B. 1471, et al.)

Prior revisions: 1929 § 6952; 1919 § 8403; 1909 § 9305



Section 79.090 Board to select an acting president, term.

Effective 28 Aug 1983

Title VII CITIES, TOWNS AND VILLAGES

79.090. Board to select an acting president, term. — The board shall elect one of their own number who shall be styled "acting president of the board of aldermen" and who shall serve for a term of one year.

(RSMo 1939 § 7111, A.L. 1983 S.B. 234)

Prior revisions: 1929 § 6961; 1919 § 8412; 1909 § 9314



Section 79.100 Acting president to perform duties of mayor, when.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

79.100. Acting president to perform duties of mayor, when. — When any vacancy shall happen in the office of mayor by death, resignation, removal from the city, removal from office, refusal to qualify, or from any other cause whatever, the acting president of the board of aldermen shall, for the time being, perform the duties of mayor, with all the rights, privileges, powers and jurisdiction of the mayor, until such vacancy be filled or such disability be removed; or, in case of temporary absence, until the mayor's return.

(RSMo 1939 § 7112)

Prior revisions: 1929 § 6962; 1919 § 8413; 1909 § 9315



Section 79.110 Mayor and board — duties.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

79.110. Mayor and board — duties. — The mayor and board of aldermen of each city governed by this chapter shall have the care, management and control of the city and its finances, and shall have power to enact and ordain any and all ordinances not repugnant to the constitution and laws of this state, and such as they shall deem expedient for the good government of the city, the preservation of peace and good order, the benefit of trade and commerce and the health of the inhabitants thereof, and such other ordinances, rules and regulations as may be deemed necessary to carry such powers into effect, and to alter, modify or repeal the same.

(RSMo 1939 § 7168)

Prior revisions: 1929 § 7018; 1919 § 8469; 1909 § 9371

CROSS REFERENCES:

Licenses, certain businesses and occupations subject to tax and regulation, 94.230, 94.270

Public utilities, certain cities may own and operate, 91.450

Taxing powers--may provide for public works, 88.670, 94.200



Section 79.120 Mayor may sit in board.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

79.120. Mayor may sit in board. — The mayor shall have a seat in and preside over the board of aldermen, but shall not vote on any question except in case of a tie, nor shall he preside or vote in cases when he is an interested party. He shall exercise a general supervision over all the officers and affairs of the city, and shall take care that the ordinances of the city, and the state laws relating to such city, are complied with.

(RSMo 1939 § 7103)

Prior revisions: 1929 § 6953; 1919 § 8404; 1909 § 9306



Section 79.130 Ordinances — procedure to enact — inapplicable, when.

Effective 28 Aug 2014

Title VII CITIES, TOWNS AND VILLAGES

79.130. Ordinances — procedure to enact — inapplicable, when. — 1. The style of the ordinances of the city shall be: "Be it ordained by the board of aldermen of the city of ______, as follows:" No ordinance shall be passed except by bill, and no bill shall become an ordinance unless on its final passage a majority of the members elected to the board of aldermen shall vote for it, and the ayes and nays be entered on the journal. Every proposed ordinance shall be introduced to the board of aldermen in writing and shall be read by title or in full two times prior to passage, both readings may occur at a single meeting of the board of aldermen. If the proposed ordinance is read by title only, copies of the proposed ordinance shall be made available for public inspection prior to the time the bill is under consideration by the board of aldermen. No bill shall become an ordinance until it shall have been signed by the mayor or person exercising the duties of the mayor's office, or shall have been passed over the mayor's veto, as herein provided.

2. The provisions of this section shall not apply to ordinances proposed or passed under section 79.135.

(RSMo 1939 § 7166, A.L. 1988 H.B. 1435, A.L. 2014 S.B. 672)

Prior revisions: 1929 § 7016; 1919 § 8467; 1909 § 9369

CROSS REFERENCE:

Ordinances, codification and revision procedure, 71.940 to 71.948

(1954) In action involving validity of tax bills for street improvements issued under ordinances where yeas and nays were not entered on journal as required by this section, but minutes showed presence of all or quorum of aldermen and mayor and that all voted for ordinances, court could order correction of record to show yeas and nays. Frago v. City of Irondale, 364 Mo. 500, 263 S.W.2d 356.



Section 79.135 Proposed ordinance by petition, procedure (City of Savannah).

Effective 28 Aug 2014

Title VII CITIES, TOWNS AND VILLAGES

79.135. Proposed ordinance by petition, procedure (City of Savannah). — 1. In any city of the fourth classification with more than five thousand but fewer than six thousand inhabitants and located in any county of the third classification without a township form of government and with more than sixteen thousand but fewer than eighteen thousand inhabitants, a proposed ordinance may be submitted to the board of aldermen by petition signed by at least ten percent of the registered voters voting for mayor at the last municipal election. The petition shall contain, in addition to the requisite number of valid signatures, the full text of the ordinance sought to be passed and a request that the ordinance be submitted to a vote of the people if not passed by the board of aldermen.

2. The signatures to the petition need not all be appended to one paper, but each signer shall add to his or her signature his or her place of residence, giving the street and number. One of the signers of each such paper shall make oath before an officer competent to administer oaths that the statements therein made are true as he or she believes and that each signature to the paper appended is the genuine signature of the person whose name it purports to be.

3. Within ten days from the date of filing such petition, the city clerk shall examine and ascertain whether the petition is signed by the requisite number of voters and, if necessary, the board of aldermen shall allow the clerk extra help for such purpose. The clerk shall attach a certificate of examination to the petition. If by the clerk's certificate the petition is shown to be insufficient, the petition may be amended within ten days from the date of the issuance of the clerk's certificate. The clerk shall, within ten days after such amendment, make like examination of the amended petition. If the second certificate shows the petition to be insufficient, the petition shall be returned to the person filing it, without prejudice to the filing of a new petition to the same effect. If the petition is deemed to be sufficient, the clerk shall submit it to the board of aldermen without delay.

4. Upon receipt of the petition and certificate from the clerk, the board of aldermen shall either:

(1) Pass said ordinance without alteration within twenty days after attachment of the clerk's certificate to the accompanying petition; or

(2) Submit the question without alteration to the voters at the next municipal election or, if the petition has been signed by twenty-five percent or more of the registered voters voting for mayor at the last municipal election, the board of aldermen shall immediately submit the question without alteration to the voters of the city.

5. The question shall be submitted in substantially the following form:

Shall the following ordinance be (adopted) (repealed)? (Set out ordinance)

6. If a majority of the voters vote in favor thereof, such ordinance shall thereupon become a valid and binding ordinance of the city.

7. Any number of proposed ordinances may be voted upon at the same election, in accordance with the provisions of this section.

8. Any ordinance in effect that was proposed by petition cannot be repealed except by a vote of the people. The board of aldermen may submit a proposition for the repeal of any such ordinance or for amendments thereto, to be voted upon at any municipal election; and should such proposition receive a majority of the votes cast thereon, such ordinance shall thereby be repealed or amended accordingly. The board of aldermen may amend an ordinance proposed by petition without a vote of the people, but the original purpose of the ordinance may not be changed by such amendment.

(L. 2014 S.B. 672)



Section 79.140 Bills must be signed — mayor's veto.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

79.140. Bills must be signed — mayor's veto. — Every bill duly passed by the board of aldermen and presented to the mayor and by him approved shall become an ordinance, and every bill presented as aforesaid, but returned with the mayor's objections thereto, shall stand reconsidered. The board of aldermen shall cause the objections of the mayor to be entered at large upon the journal, and proceed at its convenience to consider the question pending, which shall be in this form: Shall the bill pass, the objections of the mayor thereto notwithstanding? The vote on this question shall be taken by ayes and nays and the names entered upon the journal, and if two-thirds of all the members-elect shall vote in the affirmative, the city clerk shall certify the fact on the roll, and the bill thus certified shall be deposited with the proper officer, and shall become an ordinance in the same manner and with like effect as if it had received the approval of the mayor. The mayor shall have power to sign or veto any ordinance passed by the board of aldermen; provided, that should he neglect or refuse to sign any ordinance and return the same with his objections, in writing, at the next regular meeting of the board of aldermen, the same shall become a law without his signature.

(RSMo 1939 § 7167)

Prior revisions: 1929 § 7017; 1919 § 8468; 1909 § 9370



Section 79.150 Board to keep journal of proceedings.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

79.150. Board to keep journal of proceedings. — The board of aldermen shall cause to be kept a journal of its proceedings, and the ayes and nays shall be entered on any question at the request of any two members. The board of aldermen may prescribe and enforce such rules as it may find necessary for the expeditious transaction of its business.

(RSMo 1939 § 7117)

Prior revisions: 1929 § 6967; 1919 § 8418; 1909 § 9320

(1954) Contract for engineering services signed by mayor and attested by clerk held invalid when not authorized by action of board of aldermen recorded in journal of proceedings of city, and money paid thereunder may be recovered by city. Fulton v. City of Lockwood (Mo.), 269 S.W.2d 1.



Section 79.160 Board shall publish semiannual statements.

Effective 28 Aug 1979

Title VII CITIES, TOWNS AND VILLAGES

79.160. Board shall publish semiannual statements. — The board of aldermen shall semiannually each year, at times to be set by the board of aldermen, make out and spread upon their records a full and detailed account and statement of the receipts and expenditures and indebtedness of the city for the half year ending with the last day of the month immediately preceding the date of such report, which account and statement shall be published in some newspaper in the city.

(RSMo 1939 § 7115, A.L. 1979 H.B. 334)

Prior revisions: 1929 § 6965; 1919 § 8416; 1909 § 9318



Section 79.165 No money of city to be disbursed until statement is published — penalty.

Effective 28 Aug 1979

Title VII CITIES, TOWNS AND VILLAGES

79.165. No money of city to be disbursed until statement is published — penalty. — In the event the financial statement of any fourth class city is not published as required by section 79.160, the treasurer of such city shall not pay out any money of the city on any warrant or order of the board of aldermen after the end of the month in which such financial statement should have been published until such time as such financial statement is published. Any treasurer violating the provisions of this section shall be deemed guilty of a class A misdemeanor.

(L. 1951 p. 346 § 1, A.L. 1979 H.B. 334)



Section 79.180 Board may compel attendance of witnesses — mayor to administer oaths.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

79.180. Board may compel attendance of witnesses — mayor to administer oaths. — The board of aldermen shall have power to compel the attendance of witnesses and the production of papers and records relating to any subject under consideration in which the interest of the city is involved, and shall have power to call on the proper officers of the city, or of the county in which such city is located, to execute such process. The officer making such service shall be allowed to receive therefor such fees as are allowed by law in the circuit court for similar services, to be paid by the city. The mayor or acting president of the board of aldermen shall have power to administer oaths to witnesses.

(RSMo 1939 § 7116)

Prior revisions: 1929 § 6966; 1919 § 8417; 1909 § 9319



Section 79.190 Mayor to sign commissions.

Effective 28 Aug 1993

Title VII CITIES, TOWNS AND VILLAGES

79.190. Mayor to sign commissions. — The mayor shall sign the commissions and appointments of all city officers elected or appointed in the city, and shall approve all official bonds unless otherwise prescribed by ordinance.

(RSMo 1939 § 7104, A.L. 1993 H.B. 206)

Prior revisions: 1929 § 6954; 1919 § 8405; 1909 § 9307



Section 79.200 Mayor shall have the power to enforce laws.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

79.200. Mayor shall have the power to enforce laws. — The mayor shall be active and vigilant in enforcing all laws and ordinances for the government of the city, and he shall cause all subordinate officers to be dealt with promptly for any neglect or violation of duty; and he is hereby authorized to call on every male inhabitant of the city over eighteen years of age and under fifty, to aid in enforcing the laws.

(RSMo 1939 § 7108)

Prior revisions: 1929 § 6958; 1919 § 8409; 1909 § 9311



Section 79.210 Mayor — communications to board.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

79.210. Mayor — communications to board. — The mayor shall, from time to time, communicate to the board of aldermen such measures as may, in his opinion, tend to the improvement of the finances, the police, health, security, ornament, comfort and general prosperity of the city.

(RSMo 1939 § 7105)

Prior revisions: 1929 § 6955; 1919 § 8406; 1909 § 9308



Section 79.220 Mayor may remit fine, grant pardon.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

79.220. Mayor may remit fine, grant pardon. — The mayor shall have power to remit fines and forfeitures, and to grant reprieves and pardons for offenses arising under the ordinances of the city; but this section shall not be so construed as to authorize the mayor to remit any costs which may have accrued to any officer of said city by reason of any prosecution under the laws or ordinances of such city.

(RSMo 1939 § 7109)

Prior revisions: 1929 § 6959; 1919 § 8410; 1909 § 9312



Section 79.230 Appointive officers.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

79.230. Appointive officers. — The mayor, with the consent and approval of the majority of the members of the board of aldermen, shall have power to appoint a treasurer, city attorney, city assessor, street commissioner and night watchman, and such other officers as he may be authorized by ordinance to appoint, and if deemed for the best interests of the city, the mayor and board of aldermen may, by ordinance, employ special counsel to represent the city, either in a case of a vacancy in the office of city attorney or to assist the city attorney, and pay reasonable compensation therefor, and the person elected marshal may be appointed to and hold the office of street commissioner.

(RSMo 1939 § 7110)

Prior revisions: 1929 § 6960; 1919 § 8411; 1909 § 9313

CROSS REFERENCES:

Administrator, appointment, 77.042

Policemen, number prescribed by ordinance, 85.620



Section 79.240 Removal of officers.

Effective 28 Aug 2013

Title VII CITIES, TOWNS AND VILLAGES

79.240. Removal of officers. — 1. The mayor may, with the consent of a majority of all the members elected to the board of aldermen, remove from office, for cause shown, any elective officer of the city, such officer being first given opportunity, together with his witnesses, to be heard before the board of aldermen sitting as a board of impeachment. Any elective officer, including the mayor, may in like manner, for cause shown, be removed from office by a two-thirds vote of all members elected to the board of aldermen, independently of the mayor's approval or recommendation. The mayor may, with the consent of a majority of all the members elected to the board of aldermen, remove from office any appointive officer of the city at will, and any such appointive officer may be so removed by a two-thirds vote of all the members elected to the board of aldermen, independently of the mayor's approval or recommendation. The board of aldermen may pass ordinances regulating the manner of impeachments and removals.

2. Nothing in this section shall be construed to authorize the mayor, with the consent of the majority of all the members elected to the board of aldermen, or the board of aldermen by a two-thirds vote of all its members, to remove or discharge any chief, as that term is defined in section 106.273.

(RSMo 1939 § 7107, A.L. 2013 H.B. 307)

Prior revisions: 1929 § 6957; 1919 § 8408; 1909 § 9310

(1980) City ordinance appearing to give administrator power to remove employees only for cause did not affect delegation of power by board of aldermen to remove employees “at will”. State ex rel. Gorris v. Mussman (A.), 612 S.W.2d 357.

(1980) Statute with clause authorizing board of aldermen to make rules and regulations governing city administrator's power to appoint and discharge employees strongly suggests that legislature contemplated variations in extent of dismissal power delegated to city administrator. State ex rel. Gorris v. Mussman (A.), 612 S.W.2d 357.

(1981) Statute which authorized mayor of fourth class city, with consent of majority board of aldermen, to remove at will an appointive officer of city did not violate Fourteenth Amendment equal protection rights of police officers who were “laid off”. Amaan v. City of Eureka (Mo.), 615 S.W.2d 214.

(1986) An employee of a fourth class city whose employment is terminable at will has no property right in employment for purposes of federal civil rights action. Robinson v. City of Montgomery, 651 F.Supp. 493 (E.D. Mo.).



Section 79.250 Officers to be voters and residents — exceptions, appointed officers.

Effective 28 Aug 1994

Title VII CITIES, TOWNS AND VILLAGES

79.250. Officers to be voters and residents — exceptions, appointed officers. — All officers elected to offices or appointed to fill a vacancy in any elective office under the city government shall be voters under the laws and constitution of this state and the ordinances of the city except that appointed officers need not be voters of the city. No person shall be elected or appointed to any office who shall at the time be in arrears for any unpaid city taxes, or forfeiture or defalcation in office. All officers, except appointed officers, shall be residents of the city.

(RSMo 1939 § 7119, A.L. 1967 p. 159, A.L. 1969 p. 135, A.L. 1978 H.B. 971, A.L. 1987 S.B. 393, A.L. 1994 S.B. 517)

Prior revisions: 1929 § 6969; 1919 § 8420; 1909 § 9322



Section 79.260 Officers' oath — bond.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

79.260. Officers' oath — bond. — Every officer of the city and his assistants, and every alderman, before entering upon the duties of his office, shall take and subscribe to an oath or affirmation before some court of record in the county, or the city clerk, that he possesses all the qualifications prescribed for his office by law; that he will support the Constitution of the United States and of the state of Missouri, the provisions of all laws of this state affecting cities of this class, and the ordinances of the city, and faithfully demean himself while in office; which official oath or affirmation shall be filed with the city clerk. Every officer of the corporation, when required by law or ordinance, shall, within fifteen days after his appointment or election, and before entering upon the discharge of the duties of his office, give bond to the city in such sum and with such sureties as may be designated by ordinance, conditioned upon the faithful performance of his duty, and that he will pay over all moneys belonging to the city, as provided by law, that may come into his hands. If any person elected or appointed to any office shall fail to take and subscribe such oath or affirmation, or to give bond as herein required, his office shall be deemed vacant. For any breach of condition of any such bond, suit may be instituted thereon by the city, or by any person in the name of the city to the use of such person.

(RSMo 1939 § 7120)

Prior revisions: 1929 § 6970; 1919 § 8421; 1909 § 9323



Section 79.270 Salaries fixed by ordinance.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

79.270. Salaries fixed by ordinance. — The board of aldermen shall have power to fix the compensation of all the officers and employees of the city, by ordinance. But the salary of an officer shall not be changed during the time for which he was elected or appointed.

(RSMo 1939 § 7121)

Prior revisions: 1929 § 6971; 1919 § 8422; 1909 § 9324



Section 79.280 Vacancies in certain offices, how filled.

Effective 28 Aug 1999

Title VII CITIES, TOWNS AND VILLAGES

79.280. Vacancies in certain offices, how filled. — If a vacancy occurs in any elective office, the mayor or the person exercising the duties of the mayor shall cause a special meeting of the board of aldermen to convene where a successor to the vacant office shall be selected by appointment by the mayor with the advice and consent of a majority of the remaining members of the board of aldermen. If the vacancy is in the office of mayor, nominations of a successor may be made by any member of the board of aldermen and selected with the consent of a majority of the members of the board of aldermen. The board of aldermen may adopt procedures to fill vacancies consistent with this section. The successor shall serve until the next regular municipal election. If a vacancy occurs in any office not elective, the mayor shall appoint a suitable person to discharge the duties of such office until the first regular meeting of the board of aldermen thereafter, at which time such vacancy shall be permanently filled.

(RSMo 1939 § 7123, A.L. 1978 H.B. 971, A.L. 1982 S.B. 526, A.L. 1985 H.B. 620, A.L. 1989 H.B. 230, A.L. 1999 S.B. 214)

Prior revisions: 1929 § 6973; 1919 § 8424; 1909 § 9326



Section 79.290 Powers and duties of officers to be prescribed by ordinance.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

79.290. Powers and duties of officers to be prescribed by ordinance. — The duties, powers and privileges of officers of every character in any way connected with the city government, not herein defined, shall be prescribed by ordinance. And bonds may be required of any such officers for faithfulness in office in all respects.

(RSMo 1939 § 7124)

Prior revisions: 1929 § 6974; 1919 § 8425; 1909 § 9327



Section 79.300 Treasurer, duties — bond.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

79.300. Treasurer, duties — bond. — The treasurer shall receive and safely keep all moneys, warrants, books, bonds and obligations entrusted to his care, and shall pay over all moneys, bonds or other obligations of the city on warrants or orders, duly drawn, passed or ordered by the board of aldermen, and signed by the mayor and attested by the city clerk, and having the seal of the city affixed thereto, and not otherwise; and shall perform such other duties as may be required of him by ordinance. Before entering upon the duties of his office he shall give bond in such sum as may be required by ordinance.

(RSMo 1939 § 7192)

Prior revisions: 1929 § 7042; 1919 § 8493; 1909 § 9395

CROSS REFERENCE:

City depositary, selection of, 95.355



Section 79.310 Collector to make annual report.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

79.310. Collector to make annual report. — The collector shall, annually, at such times as may be designated by ordinance, make a detailed report to the board of aldermen, stating the various moneys collected by him during the year, and the amounts uncollected and the names of the persons from which he failed to collect and the causes therefor.

(RSMo 1939 § 7193)

Prior revisions: 1929 § 7043; 1919 § 8494; 1909 § 9396

CROSS REFERENCE:

Collector to settle monthly with treasurer, 95.360



Section 79.320 City clerk, election — duties.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

79.320. City clerk, election — duties. — The board of aldermen shall elect a clerk for such board, to be known as "the city clerk", whose duties and term of office shall be fixed by ordinance. Among other things, the city clerk shall keep a journal of the proceedings of the board of aldermen. He shall safely and properly keep all the records and papers belonging to the city which may be entrusted to his care; he shall be the general accountant of the city; he is hereby empowered to administer official oaths and oaths to persons certifying to demands or claims against the city.

(RSMo 1939 § 7118)

Prior revisions: 1929 § 6968; 1919 § 8419; 1909 § 9321



Section 79.330 Offices of marshal and collector may be consolidated.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

79.330. Offices of marshal and collector may be consolidated. — The board of aldermen may by ordinance provide that hereafter the same person shall hold the offices of marshal and collector, in which case his official title shall be "marshal and ex officio collector".

(RSMo 1939 § 7225)

Prior revisions: 1929 § 7075; 1919 § 8525; 1909 § 9426

CROSS REFERENCE:

Marshal to be chief of police--powers and duties, 85.610



Section 79.340 Officers to report receipts and expenditures.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

79.340. Officers to report receipts and expenditures. — It shall be the duty of all the officers of the city to report annually to the board of aldermen, such reports to embrace a full statement of the receipts and expenditures of their respective offices, and such other matters as may be required by the board of aldermen, by ordinance, resolution or otherwise.

(RSMo 1939 § 7194)

Prior revisions: 1929 § 7044; 1919 § 8495; 1909 § 9397



Section 79.350 Mayor or board may inspect books and records of officers.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

79.350. Mayor or board may inspect books and records of officers. — The mayor or board of aldermen shall have power, as often as he or they may deem it necessary, to require any officer of the city to exhibit his accounts or other papers or records, and to make report to the board of aldermen, in writing, touching any matter relating to his office.

(RSMo 1939 § 7106)

Prior revisions: 1929 § 6956; 1919 § 8407; 1909 § 9309



Section 79.360 Misdemeanor in office, penalty.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

79.360. Misdemeanor in office, penalty. — Any member of the board of aldermen or officer of the city who shall, in official capacity, or under color of his office, knowingly or willfully or corruptly vote or assent to, or report in favor of or allow or certify for allowance, any claim or demand against the city, which claim or demand shall be on account of or under color of a contract or agreement not authorized by law and the ordinances of the city, shall be deemed guilty of a misdemeanor, and shall, upon conviction thereof, be punished by imprisonment in the county jail for not more than one year or by a fine not exceeding five hundred dollars, or by both such fine and imprisonment.

(RSMo 1939 § 7195)

Prior revisions: 1929 § 7045; 1919 § 8496; 1909 § 9398



Section 79.365 Compensation of certain board and commission members, how fixed.

Effective 28 Aug 1998

Title VII CITIES, TOWNS AND VILLAGES

79.365. Compensation of certain board and commission members, how fixed. — Notwithstanding any other provision of law to the contrary, in all cities of the fourth class, the board of alderpersons shall have the authority to fix the compensation, not to exceed two hundred dollars per month, of members of the planning and zoning commission, the board of adjustment, the park board and the board of police commissioners of the city by ordinance.

(L. 1997 H.B. 710, A.L. 1998 H.B. 1304)



Section 79.370 Board shall regulate sanitary conditions.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

79.370. Board shall regulate sanitary conditions. — The board of aldermen shall have power, by ordinance, to secure the general health of the inhabitants of the city by any measure to regulate, suppress and abate slaughterhouses, slaughtering animals, stockyards, soap and other factories, pig pens, cow stables, and other stables and dairies, and to remove the same, and to regulate or prevent the carrying on of any business which may be dangerous or detrimental to the public health, or the manufacturing or rendering of articles obnoxious to the health of the inhabitants; and to pass ordinances for the prevention of nuisances and their abatement.

(RSMo 1939 § 7176)

Prior revisions: 1929 § 7026; 1919 § 8477; 1909 § 9379

(1955) Fourth class city may not prohibit slaughterhouses under this section; it may stop the operation of such as become nuisances and make reasonable regulations for their operation. State ex rel. Jack Frost Abattoirs, Inc. v. Steinbach (A.), 274 S.W.2d 588.

(1964) City of fourth class is not empowered by this statute to prohibit slaughterhouses since the words “regulate, suppress and abate” refer to actions directed toward something in existence, while “prohibit” prevents its coming into existence. State ex rel. Daniels v. Kasten (A.), 382 S.W.2d 714.



Section 79.380 Diseases, control of — condemnation for public facilities — police jurisdiction, city-owned property.

Effective 28 Aug 1969

Title VII CITIES, TOWNS AND VILLAGES

79.380. Diseases, control of — condemnation for public facilities — police jurisdiction, city-owned property. — The board of aldermen may make regulations and pass ordinances for the prevention of the introduction of contagious diseases in the city, and for the abatement of the same, and may make quarantine laws and enforce the same within five miles of the city. They may purchase or condemn and hold for the city, within or without the city limits, or within ten miles therefrom, all necessary lands for hospital purposes, waterworks, sewer carriage and outfall, and erect, establish and regulate hospitals, workhouses, poorhouses, airports and provide for the government and support of the same, and make regulations to secure the general health of the city, and to prevent and remove nuisances; except that the condemnation of any property outside of the city limits shall be regulated in all respects as the condemnation of property for railroad purposes is regulated by law. The police jurisdiction of the city shall extend over such land and property to the same extent as over other city property, as provided in this chapter.

(RSMo 1939 § 7173, A.L. 1969 p. 136)

Prior revisions: 1929 § 7023; 1919 § 8474; 1909 § 9376

CROSS REFERENCE:

Waterworks, cities may own and operate, 91.090 to 91.300

(1960) Fourth class city held not subject to county zoning ordinance in connection with its sewage treatment plant located two and a half miles from city limits. State ex rel. Askew v. Kopp (Mo.), 330 S.W.2d 882.

(1962) Injunction issued to prevent city of fourth class from constructing and maintaining sewage treatment facilities outside city limits in area designated by zoning ordinance of constitutional charter county as residential. St Louis County v. City of Manchester (Mo.), 360 S.W.2d 638.

(1967) Sections 71.680 and 79.380, RSMo, when considered in pari materia, authorize condemnation by fourth class cities of easements and land for sewer lines and lagoons within five miles of the city, and by necessary implication, such cities have the authority to condemn an access easement in order to construct and maintain sewer lines and lagoons. State v. Riley (Mo.), 417 S.W.2d 1.

(1998) Nothing in this section authorizes city to condemn existing hospital in order to operate it for same use. Smithville v. St. Luke's Northland Hospital, 972 S.W.2d 416 (W.D.Mo.).



Section 79.383 Abatement of nuisance by civil action, city may be awarded attorney's fees.

Effective 28 Aug 1993

Title VII CITIES, TOWNS AND VILLAGES

79.383. Abatement of nuisance by civil action, city may be awarded attorney's fees. — 1. If any fourth class city shall enact an ordinance allowing for a civil cause of action for abatement of nuisances created by the accumulation of unsightly, dangerous, or noxious personal property within the borders of such city, the city may, upon successful prosecution of such cause of action, be awarded by the court reasonable attorney's fees incurred in such action.

2. This section shall not be construed to allow any award of attorney's fees in any municipal court hearing on criminal charges or traffic violations.

(L. 1993 H.B. 217)



Section 79.390 Powers — water supply, marketplaces, city hall, prison, parks.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

79.390. Powers — water supply, marketplaces, city hall, prison, parks. — The board of aldermen may establish, alter and change the channel of watercourses, and wall them and cover them over, and prevent obstructions thereon, and may establish, make and regulate public wells, cisterns and reservoirs of water, and provide for filling the same. The board of aldermen may purchase grounds and erect and establish market houses and marketplaces, and regulate and govern the same, and also contract with any person or persons, association or corporation, for the erection, maintenance and regulation of market houses, and marketplaces, on such terms and conditions and in such manner as the board of aldermen may prescribe. They may also provide for the erection, purchase or renting of the city hall, workhouse, houses of correction, prisons, engine houses, and any and all other necessary buildings for the city, and may sell, lease, abolish or otherwise dispose of the same, and may enclose, improve, regulate, purchase or sell all public parks or other public grounds belonging to the city, and may purchase and hold grounds for public parks within the city, or within three miles thereof.

(RSMo 1939 § 7174)

Prior revisions: 1929 § 7024; 1919 § 8475; 1909 § 9377



Section 79.400 Powers — regulation of lumberyards, fences, animals and poultry — may establish pounds.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

79.400. Powers — regulation of lumberyards, fences, animals and poultry — may establish pounds. — 1. The board of aldermen may prescribe limits within the city within which no lumberyard or woodyard shall be kept, and may regulate, restrain or prohibit the erection or maintenance of any fence composed in whole or in part of barbed wire, along or adjacent to any public street, avenue, alley, park, lane, cemetery or other public grounds.

2. The board of aldermen may also regulate or prohibit the running at large of cattle, hogs, horses, mules, sheep, goats and all other domestic animals, also geese, ducks, chickens, turkeys and all other domestic fowls and cause such animals or fowls as may be running at large to be impounded and sold in such manner and at such time as may be prescribed by ordinance.

3. They may also provide penalties for the owners or keepers who shall permit such animals or fowls to be at large.

4. The board of aldermen may also provide for the erection of all needful pounds, pens and buildings for the use of the city, within or without the city limits, and appoint and compensate keepers thereof and establish and enforce rules governing the same.

5. The board of aldermen may also tax, regulate and restrain and prohibit the running at large of dogs, and provide for their destruction when at large contrary to ordinance, and impose penalties on the owners or keepers thereof.

(RSMo 1939 § 7171)

Prior revisions: 1929 § 7021; 1919 § 8472; 1909 § 9374



Section 79.410 Powers — regulations governing.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

79.410. Powers — regulations governing. — The board of aldermen may prohibit and prevent all encroachments into and upon sidewalks, streets, avenues, alleys and other public places of the city, and may provide for the removal of obstructions from the sidewalks, curbstones, gutters and crosswalks, at the expense of the owners or occupants of the ground fronting thereon, or at the expense of the person causing the same; they may also regulate the planting of shade trees, erecting of awnings, hitching posts, lamp posts, awning posts, telephone, telegraph and electric light poles, and making of excavations through and under the sidewalks or in any public street, avenue, alley or other public place within the city. They may prevent and punish for all horseracing, or other racing, fast riding or driving or training in the streets, highways, avenues, alleys, or over bridges or through tunnels in the city, and all games, practices or amusements therein likely to result in damage to any person or property, and to regulate, prevent and punish for the riding, driving, leading, standing, hitching or passing of horses, mules, oxen or other teams or stock or animals or any vehicle over or upon or across or along any sidewalk, street, avenue or alley of the city.

(RSMo 1939 § 7172)

Prior revisions: 1929 § 7022; 1919 § 8473; 1909 § 9375

(1973) This section does not authorize city to prohibit all overhead transmission or distribution lines whether on public or private property. Union Electric Co. v. City of Crestwood (Mo.), 499 S.W.2d 480.



Section 79.430 Board may provide public cemeteries and regulate same.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

79.430. Board may provide public cemeteries and regulate same. — The board of aldermen shall have power to purchase, receive, and to hold real estate, as herein mentioned, for public cemeteries, either within or without the city, within a distance of three miles thereof, and the city and its officers shall have jurisdiction over the said cemeteries wherever located; provided, that no such cemetery shall exceed eighty acres in one body. The board of aldermen shall provide for the survey, platting, grading, fencing, ornamenting and improving of all the cemetery ground, and the avenues leading thereto, owned by the city, and may construct walks and protect ornamental trees, and provide for paying the expenses therefor. The board of aldermen may make rules and pass ordinances imposing penalties and fines, regulating, protecting and governing city cemeteries, the owners of lots therein, visitors thereto, and punish trespassers therein, and the officers of such city shall have as full jurisdiction and power in the enforcing of such rules and ordinances as though they related to the city itself.

(RSMo 1939 § 7190)

Prior revisions: 1929 § 7040; 1919 § 8491; 1909 § 9393



Section 79.440 Cemetery lots, how sold.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

79.440. Cemetery lots, how sold. — The cemetery lots shall be conveyed by certificates, signed by the mayor, countersigned by the clerk, under the seal of the city, specifying that the purchaser to whom the same is issued is the owner of the lot described therein by numbers, as laid down upon the official map or plat of such cemetery made by the city, for the purpose of interment, and such certificate shall vest in the purchaser, his or her heirs or assigns, a right in fee simple to such lots, for the sole purpose of interment, under the regulations of the board of aldermen. Such certificates shall be entitled to be recorded in the office of recorder of deeds of the proper county without further acknowledgment, and such description of lots shall be deemed and recognized as sufficient description thereof. The board of aldermen may limit the number of lots owned by the same person at the same time, and may prescribe rules for enclosing, adorning and erecting monuments, tombstones and ornaments on cemetery lots, and prohibit any improper adornment thereof; but no religious test shall be made to the ownership of the lots, or the burials had therein, or for the ornamentation of graves or lots.

(RSMo 1939 § 7191)

Prior revisions: 1929 § 7041; 1919 § 8492; 1909 § 9394



Section 79.450 Certain activities to be prohibited and suppressed.

Effective 28 Aug 1971

Title VII CITIES, TOWNS AND VILLAGES

79.450. Certain activities to be prohibited and suppressed. — 1. The board of aldermen shall enact ordinances to prohibit and suppress houses of prostitution and other disorderly houses and practices, including gambling and gambling houses, and all kinds of public indecencies, and may prohibit the selling or giving of intoxicating liquors to any minor or habitual drunkard.

2. The board of aldermen shall also enact ordinances to restrain and prohibit riots, noises, assaults and batteries, disturbances of the peace, disturbances of religious and other lawful assemblies, indecent shows, exhibitions or concerts in any street, house or place in the city, disorderly assemblies, and to regulate, restrain and prevent the discharge of firearms, and the keeping and discharge of rockets, powder, fireworks or other dangerous combustible materials in the streets or in limits of the city.

3. The board of aldermen may also regulate and control the construction of buildings, the construction and cleaning of fireplaces, chimneys, stoves and stovepipes, ovens, boilers, kettles, forges or any apparatus used in any building, manufactory or business which may be dangerous in causing or promoting fires, and may provide for the inspection of the same.

4. The board of aldermen may also provide by ordinance limits within which no building shall be constructed except of brick or stone or other incombustible materials, with fireproof roofs, and impose a penalty for the violation of such ordinance, and may cause buildings commenced, put up or removed into such limits in violation of such ordinance, to be removed or abated.

5. The board of aldermen may also purchase fire engines, hook and ladder outfits, hose and hose carts, buckets and all other apparatus useful in the extinguishing of fires, and organize fire companies and prescribe rules of duty for the government thereof, with such penalties for the violation thereof as they may deem proper, and not exceeding one hundred dollars and to make all necessary expenditures for the purchase of such fire apparatus and the payment of such fire companies.

6. The board of aldermen may enact or make all ordinances, rules and regulations necessary to carry out the purposes of this chapter.

7. The board of aldermen may enact or make all ordinances, rules and regulations, not inconsistent with the laws of the state, expedient for maintaining the peace, good government and welfare of the city and its trade and commerce.

(RSMo 1939 § 7169, A.L. 1971 S.B. 299)

Prior revisions: 1929 § 7019; 1919 § 8470; 1909 § 9372

(1979) The general police power of a municipality does not authorize a municipality to restrict or limit use of public property for public purposes. City of Kirkwood v. City of Sunset Hills (A.), 589 S.W.2d 31.



Section 79.460 Board may prohibit carrying concealed weapons.

Effective 02 Jan 1979, see footnote

Title VII CITIES, TOWNS AND VILLAGES

79.460. Board may prohibit carrying concealed weapons. — The board of aldermen may adopt ordinances providing for the prohibition of and punishment for the carrying of concealed deadly weapons, and may also adopt ordinances providing for the prohibition of vagrancy and providing that upon conviction one adjudged guilty may be imprisoned, fined or set to work.

(RSMo 1939 § 7177, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 7027; 1919 § 8478; 1909 § 9380

Effective 1-02-79



Section 79.470 Board to set penalties, limitation.

Effective 28 Aug 1971

Title VII CITIES, TOWNS AND VILLAGES

79.470. Board to set penalties, limitation. — For all ordinance violations the board of aldermen may impose penalties not exceeding a fine of five hundred dollars and costs, or ninety days' imprisonment, or both the fine and imprisonment. Where the city and state have a penalty for the same offense, the board shall set the same penalty by ordinance as is set by statute, except that imprisonments, when made under city ordinances, may be in the city prison or workhouse instead of the county jail.

(RSMo 1939 § 7221, A.L. 1971 S.B. 299)

Prior revisions: 1929 § 7071; 1919 § 8521; 1909 § 9422



Section 79.480 Notice of action shall be given — when — contents.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

79.480. Notice of action shall be given — when — contents. — No action shall be maintained against any city organized under the laws of this state as a city of the fourth class on account of any injuries growing out of any defect or unsafe condition of or on any bridge, boulevard, street, sidewalk or thoroughfare, in said city until notice shall first have been given in writing to the mayor of said city, within ninety days of the occurrence for which said damage is claimed, stating the place where, the time when such injury was received, and the character and circumstances of the injury, and that the person so injured will claim damages therefor from such city.

(RSMo 1939 § 7241)



Section 79.490 Fourth class city disincorporated, how — election, notice.

Effective 28 Aug 2016

Title VII CITIES, TOWNS AND VILLAGES

79.490. Fourth class city disincorporated, how — election, notice. — 1. The county governing body of any county in which a city of the fourth class is located shall disincorporate such city as provided in this section.

2. The county governing body shall order an election upon the question of disincorporation of a fourth class city upon petition of twenty-five percent of the voters of the city.

3. The county governing body shall give notice of the election by publication in a newspaper of general circulation published in the city or, if there is no such newspaper in the city, then in the newspaper in the county published nearest the city. The notice shall contain a copy of the petition and the names of the petitioners. No election on the question of disincorporation shall be held until the notice has been published for four weeks successively.

4. The question shall be submitted in substantially the following form:

­

­

5. Upon the affirmative vote of a majority of those persons voting on the question, the county governing body shall disincorporate the city.

(RSMo 1939 § 7215, A.L. 1978 H.B. 971, A.L. 1987 H.B. 160, A.L. 2016 S.B. 572)

Prior revisions: 1929 § 7065; 1919 § 8515; 1909 § 9416



Section 79.495 Disincorporation without election allowed, when — diminishing city limits (certain fourth class cities).

Effective 28 Aug 2007

Title VII CITIES, TOWNS AND VILLAGES

79.495. Disincorporation without election allowed, when — diminishing city limits (certain fourth class cities). — 1. The county governing body of any county in which a city of the fourth class is located shall have the power to disincorporate such city upon petition of two-thirds of the voters of such city, without an election in such city, provided that the petition requests disincorporation without an election, and provided that the population of such city is less than one hundred.

2. Upon the application of any person or persons owning a tract of land containing five acres or more in a city of the fourth class with a population less than one hundred in any county, the governing body of such county may, in its discretion, diminish the limits of such city by excluding any such tract of land from said corporate limits without an election in such city; provided that such application shall be accompanied by a petition asking for such change without an election and signed by a majority of the registered voters in such city and to the extent there are no such registered voters available in such city, then such petition shall be signed by the parties owning a majority of the land area to be excluded from such city limits. Thereafter, such tract of land so excluded shall not be deemed or held to be any part of such city.

(L. 1987 H.B. 160 § 1, A.L. 2007 S.B. 22)



Section 79.500 Contracts not affected by disincorporation.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

79.500. Contracts not affected by disincorporation. — No dissolution of such corporation shall invalidate or affect any right accruing to such corporation or to any person, or invalidate or affect any contract entered into or imposed on such corporation.

(RSMo 1939 § 7216)

Prior revisions: 1929 § 7066; 1919 § 8516; 1909 § 9417



Section 79.510 County commission shall appoint trustee.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

79.510. County commission shall appoint trustee. — Whenever the county commission shall dissolve any such city of the fourth class, the said county commission shall appoint some competent person to act as trustee for the corporation so dissolved, and such trustee, before entering upon the discharge of his duties, shall take and subscribe an oath that he will faithfully discharge the duties of his office, and shall give bond with sufficient security, to be approved by the commission, to the use of such disincorporated city, conditioned for the faithful discharge of his duty.

(RSMo 1939 § 7217)

Prior revisions: 1929 § 7067; 1919 § 8517; 1909 § 9418



Section 79.520 Trustee, duties.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

79.520. Trustee, duties. — The trustee shall have power to prosecute and defend to final judgment all suits instituted by or against the corporation, collect all moneys due the same, liquidate all lawful demands against the same, and for that purpose shall sell any property belonging to such corporation, or so much thereof as may be necessary, and generally to do all acts requisite to bring to a speedy close all the affairs of the corporation.

(RSMo 1939 § 7218)

Prior revisions: 1929 § 7068; 1919 § 8518; 1909 § 9419



Section 79.530 Trustee may employ counsel — report to county commission.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

79.530. Trustee may employ counsel — report to county commission. — Such trustee shall employ counsel whenever necessary in the discharge of his duties, and shall make report of his proceedings to the county commission at each regular term thereof, and such trustee shall receive for his services such compensation as the commission shall think reasonable.

(RSMo 1939 § 7219)

Prior revisions: 1929 § 7069; 1919 § 8519; 1909 § 9420



Section 79.540 Trustee to make final settlement with county commission.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

79.540. Trustee to make final settlement with county commission. — When the trustee shall have closed the affairs of the corporation, and shall have paid all debts due by said corporation, he shall pay over to the county treasurer all money remaining in his hands, and take receipt therefor, and deliver to the clerk of such county commission all books, papers, records and deeds belonging to the dissolved corporation.

(RSMo 1939 § 7220)

Prior revisions: 1929 § 7070; 1919 § 8520; 1909 § 9421



Section 79.550 Municipal redevelopment authority, governing body may establish (certain municipalities).

Effective 12 Jul 1990, see footnote

Title VII CITIES, TOWNS AND VILLAGES

79.550. Municipal redevelopment authority, governing body may establish (certain municipalities). — Any fourth class city with a population of at least one thousand which is located within a first class county with a charter form of government adjoining a city not within a county and which has had, during four years prior to June 24, 1988, at least fifteen percent of the lands within the city limits of such city purchased under a federal noise abatement program designed to purchase residential property due to the high level of noise from a nearby airport, any municipality which adjoins a city not within a county and which contains an enterprise zone, and any municipality which has a population of less than seven thousand inhabitants which adjoins a city not within a county and also adjoins either a municipality containing an enterprise zone or a municipality which adjoins a municipality containing an enterprise zone may, upon the motion of the governing body of such municipality, establish a municipal redevelopment authority pursuant to sections 79.550 to 79.565.

(L. 1988 H.B. 1738 § 1, A.L. 1990 H.B. 1564)

Effective 7-12-90



Section 79.552 Members, appointment, qualifications, terms — expenses (certain municipalities).

Effective 28 Aug 1995

Title VII CITIES, TOWNS AND VILLAGES

79.552. Members, appointment, qualifications, terms — expenses (certain municipalities). — 1. In any municipality eligible under section 79.550 to create a municipal redevelopment authority, upon the motion of the governing body of such municipality, there is hereby created a municipal redevelopment authority in such municipality, which shall consist of nine members appointed pursuant to this section. Three members of such authority shall be appointed by the mayor of such municipality, six members of such authority shall be appointed by the governor, with the advice and consent of the senate.

2. The members of the authority shall be citizens and residents of the state. The members of the authority appointed by the mayor shall be residents of the municipality, or shall have previously been residents of the municipality for at least five years preceding the appointment. Of the members of the authority appointed by the governor, at least four members shall be residents of the county in which the municipality is located and such members may also be residents of the municipality.

3. Each member appointed shall serve for a term of two years, except that of the members first appointed, two of the members appointed by the mayor and three of the members appointed by the governor shall serve for a term of one year. The mayor shall designate one of the members as chairman. Vacancies in the authority shall be filled for the unexpired term in the same manner as original appointments are made. Five members of the authority shall constitute a quorum, and any action or order of the authority shall require the approval of at least five members.

4. All members shall be reimbursed for actual and necessary expenses incurred by them in the performance of their duties, except that the reimbursements for expenses incurred on any one day other than the cost of travel shall not exceed one hundred and fifty percent of the daily expense allowance established for members of the general assembly pursuant to section 21.145. Any member who is a resident of the county in which the municipality establishing the authority is located shall not be reimbursed for lodging.

(L. 1988 H.B. 1738 § 2, A.L. 1990 H.B. 1564, A.L. 1995 H.B. 484, et al.)



Section 79.555 Powers of authority (certain municipalities).

Effective 24 Jun 1988, see footnote

Title VII CITIES, TOWNS AND VILLAGES

79.555. Powers of authority (certain municipalities). — The authority shall have the power to:

(1) Acquire by gift, purchase or lease, sell or otherwise dispose of, and to plan, construct, operate and maintain, or lease to others for operation and maintenance, industrial parks, warehouses, grain elevators, commodity and other storage facilities, and air, water, rail, motor vehicle and other terminal or parking facilities;

(2) Contract with municipalities or other political subdivisions for the services or use of any facility owned or operated by the authority, or owned or operated by any such municipality or other political subdivision;

(3) Borrow money for any of the authorized purposes of the authority and to issue the negotiable notes, bonds or other instruments in writing of the authority in evidence of the sum or sums to be borrowed;

(4) Issue negotiable refunding notes, bonds or other instruments in writing for the purpose of refunding, extending or unifying the whole or any part of its valid indebtedness from time to time outstanding, whether evidenced by notes, bonds or other instruments in writing;

(5) Provide that all negotiable notes, bonds or other instruments in writing issued either pursuant to subdivision (3) or pursuant to subdivision (4) of this section shall be payable, both as to principal and interest, out of the revenues collected for the use of any facility or combination of facilities owned or operated or owned and operated by the authority, or out of any other resources of the authority, and may be further secured by a mortgage or deed of trust upon any property owned by the authority. All notes, bonds or other instruments in writing issued by the authority as provided in this section shall be sold at public or private sale, shall mature in not to exceed thirty years from the date thereof, shall bear interest at the best obtainable rate, and shall be sold for not less than ninety-five percent of the par value thereof. The authority shall have the power to prescribe the details of such notes, bonds or other instruments in writing, and of the issuance and sale thereof, and shall have power to enter into covenants with the holders of such notes, bonds or other instruments in writing, not inconsistent with the powers granted to the authority, without further legislative authority;

(6) Contract and be contracted with, and to sue and be sued in contract;

(7) Promulgate rules and regulations necessary to administer the provisions of sections 79.550 to 79.565;

(8) Specifically purchase lands from the county in which one city is situated, from any county airport authority or from any other political subdivision of this state;

(9) Make leasing arrangements and contracts on any lands purchased by the authority in order to finance economic development, with revenues from such contracts and arrangements to be used to assist in the repayment of bonds issued by the authority;

(10) Hire personnel necessary in order to effectively administer the provisions of sections 79.550 to 79.565.

(L. 1988 H.B. 1738 § 3)

Effective 6-24-88



Section 79.557 Bonds, interest and income tax exempt — recognized as securities (certain municipalities).

Effective 24 Jun 1988, see footnote

Title VII CITIES, TOWNS AND VILLAGES

79.557. Bonds, interest and income tax exempt — recognized as securities (certain municipalities). — 1. All bonds, notes and other instruments of indebtedness issued by the authority and all interest thereon and income therefrom shall be tax exempt.

2. Any notes, bonds or other instruments in writing issued by the authority pursuant to the provisions of sections 79.550 to 79.565 are hereby recognized to be securities in which all state and municipal officers and bodies, all banks, bankers, trust companies, savings banks, savings associations, building and loan associations, investment companies, and all other persons carrying on a banking business, all insurance companies, insurance associations, and other persons carrying on an insurance business, and all administrators, executors, guardians, trustees and other fiduciaries and all other persons whatsoever who are now or who may hereafter be authorized to invest in bonds or other obligations of the state of Missouri may properly and legally invest any funds, including capital, belonging to them, or within their control and the obligations are hereby recognized as securities which may properly and legally be deposited with and shall be received by any state or municipal officer or agency for any purpose for which the deposit of bonds or other obligations of this state is now or may hereafter be authorized.

(L. 1988 H.B. 1738 § 4)

Effective 6-24-88



Section 79.560 Purchases of real property, cooperation of other political subdivisions — limitation of powers (certain municipalities).

Effective 12 Jul 1990, see footnote

Title VII CITIES, TOWNS AND VILLAGES

79.560. Purchases of real property, cooperation of other political subdivisions — limitation of powers (certain municipalities). — 1. Where the authority attempts to purchase real property for fair market value from any political subdivision in this state, such political subdivision shall, if at all possible and if it would not incur undue hardship, assist the authority by selling such property.

2. The provisions of sections 79.550 to 79.565 shall apply only in the boundaries of the municipality which establishes a municipal redevelopment authority as such boundaries existed on January 1, 1988. If any such municipality disincorporates after establishing an authority, the authority shall be dissolved, except that the authority shall determine the method of retiring any bonds issued by the authority.

(L. 1988 H.B. 1738 § 5, A.L. 1990 H.B. 1564)

Effective 7-12-90



Section 79.565 Elected or appointed officials, no financial interest in authority operations (certain municipalities).

Effective 12 Jul 1990, see footnote

Title VII CITIES, TOWNS AND VILLAGES

79.565. Elected or appointed officials, no financial interest in authority operations (certain municipalities). — No elected or appointed official or employee of the municipality or authority, and no spouse or dependent child of any official or employee shall have any financial or pecuniary interest whatsoever in any land, land development which is a part of a redevelopment project of the authority or any of the authority's operations including the issuance of bonds or other indebtedness.

(L. 1988 H.B. 1738 § 6, A.L. 1990 H.B. 1564)

Effective 7-12-90



Section 79.600 Annexation of trash and recyclable material facilities, procedure (City of Eureka)

Effective 28 Aug 2005

Title VII CITIES, TOWNS AND VILLAGES

79.600. Annexation of trash and recyclable material facilities, procedure (City of Eureka) — Notwithstanding the annexation provisions of chapter 71, if the governing body of a city of the fourth classification with more than seven thousand five hundred but fewer than seven thousand six hundred eighty inhabitants and located in any county with a charter form of government and with more than one million inhabitants finds it is in the public interest that a parcel of land located in an unincorporated area of said county, which is proposed for use as a trash and recyclable material transfer facility or recyclable material reclamation facility, should be located in the city for purposes of ensuring that there is more local legislative consideration, building inspections, and monitoring of ongoing operations, the city may annex such parcel, provided that the city obtains the written consent of all the property owners located within the unincorporated area of such parcel. Further, both such city and county shall adopt reciprocal ordinances authorizing the annexation of such parcel by the city. Notwithstanding the provisions of section 71.012, the subject parcel shall be considered contiguous and compact with the city if it is located within two miles of the city by means of railroad line-owned property.

(L. 2005 H.B. 58)






Chapter 80 Towns and Villages

Chapter Cross References



Section 80.010 Town construed.

Effective 28 Aug 1949

Title VII CITIES, TOWNS AND VILLAGES

80.010. Town construed. — When the word "town" is used in this chapter concerning the incorporation of towns and villages, it shall be construed to include village. In relation to corporations under this chapter, it shall be construed to mean village only.

(RSMo 1939 § 655, A. 1949 H.B. 2030)

Prior revisions: 1929 § 655; 1919 § 7058; 1909 § 8057



Section 80.020 Towns and villages — how incorporated.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

80.020. Towns and villages — how incorporated. — Whenever two-thirds of the taxable inhabitants of any town or village within this state shall present a petition to the county commission of the county, setting forth the metes and bounds of their village and commons, and praying that they may be incorporated under a police established for their local government, and for the preservation and regulation of any commons appertaining to such town and village, and the county commission shall be satisfied that two-thirds of the taxable inhabitants of such town or village have signed such petition, and that the prayer of such petition is reasonable, the county commission may declare such town or village incorporated, designating in such order the metes and bounds thereof, and thenceforth the inhabitants within such bounds shall be a body politic and corporate, by the name and style of "The town of ______" naming it and by that name they and their successors shall be known in law; have perpetual succession, unless disincorporated; sue and be sued; plead and be impleaded; defend and be defended in all courts and in all actions, pleas and matters whatsoever; may grant, purchase, hold and receive property, real and personal, within such town and no other, burial grounds and cemeteries excepted; and may lease, sell and dispose of the same for the benefit of the town, and may have a common seal, and alter the same at pleasure.

(RSMo 1939 § 7242)

Prior revisions: 1929 § 7091; 1919 § 8541; 1909 § 9430

(1971) Where vast majority of six square mile area included within proposed incorporation was being used for agricultural purposes and was not within the boundaries of the existing village, nor an integral part thereof and had no logical relationship to the existence and function of the village as a municipality, the judgment affirming the order incorporating the village was reversed. In re Incorporation of Village of Lone Jack (A.), 471 S.W.2d 513.

(1976) Held, that while incorporation was improper, the state was barred by laches (22 years in this case) from challenging validity of incorporation. State ex rel. King v. Village of Praethersville (A.), 542 S.W.2d 578.



Section 80.040 Board of trustees — corporate powers vested in — terms of office.

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

80.040. Board of trustees — corporate powers vested in — terms of office. — The corporate powers and duties of every village so incorporated shall be vested in a board of trustees, to consist of five members, unless such town shall contain more than twenty-five hundred inhabitants, in which case such board may consist of nine members, the number to be determined by a vote of the voters of such village. The first board of trustees shall be appointed by the county commission at the time of declaring such town incorporated. If the board consists of five members the county commission shall designate two members who shall serve for terms of two years and three members who shall serve for terms of one year. If the board consists of nine members the county commission shall designate four members who shall serve for terms of two years and five members who shall serve for terms of one year. Thereafter all members shall serve for terms of two years and until their successors are elected and qualified.

(RSMo 1939 § 7243, A.L. 1957 p. 274, A.L. 1961 p. 201, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 7092; 1919 § 8542; 1909 § 9431



Section 80.050 Trustees — qualifications.

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

80.050. Trustees — qualifications. — No person shall be a trustee who has not attained the age of twenty-one years; who is not a citizen of the United States; who is not an inhabitant of the town at the time of his election, and has not resided therein for one whole year next preceding the time of his election.

(RSMo 1939 § 7244, A. 1949 H.B. 2030, A.L. 1957 p. 274, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 7093; 1919 § 8543; 1909 § 9432



Section 80.060 Trustees — oath — organization — meetings.

Effective 28 Aug 1957

Title VII CITIES, TOWNS AND VILLAGES

80.060. Trustees — oath — organization — meetings. — Every trustee, before entering upon the duties of his office, shall take the oath prescribed by the constitution of this state, and that he will faithfully demean himself in office. Every board of trustees shall assemble within twenty days after their appointment or election, and choose a chairman of their number, and some other person as clerk. The chairman may vote on any proposition before the board. The board of trustees, by ordinance, shall fix the time and place of holding their stated meetings, and may be convened by the chairman at any time.

(RSMo 1939 § 7245, A.L. 1957 p. 274)

Prior revisions: 1929 § 7094; 1919 § 8544; 1909 § 9433



Section 80.070 Trustees — quorum.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

80.070. Trustees — quorum. — At all meetings of the board, a majority of the trustees shall constitute a quorum to do business; a smaller number may adjourn from day to day, and may compel the attendance of absent members in such manner and under such penalties as the board of trustees previously, by ordinance, may have prescribed.

(RSMo 1939 § 7246)

Prior revisions: 1929 § 7095; 1919 § 8545; 1909 § 9434



Section 80.080 Trustees — powers and duties as to members and meetings.

Effective 28 Aug 1949

Title VII CITIES, TOWNS AND VILLAGES

80.080. Trustees — powers and duties as to members and meetings. — The board of trustees shall judge of the qualifications, elections and returns of their own members; they may determine rules of their own proceedings, punish any member or other person for disorderly behavior in their presence, and, with the concurrence of four of the trustees, expel any member, but not a second time for the same cause; they shall keep a journal of their proceedings, and, at the desire of any member, shall cause the yeas and nays to be taken and entered on the journal, on any question, resolution or ordinance; and their proceedings shall be public.

(RSMo 1939 § 7247, A. 1949 H.B. 2030)

Prior revisions: 1929 § 7096; 1919 § 8546; 1909 § 9435

(1962) Duty to maintain journal and to enter ordinances therein held mandatory and ordinances which are not properly entered in such record do not exist. Missouri Public Service Company v. Barton County Electric Cooperative (A.), 353 S.W.2d 818.

(1995) Four trustees may expel any member from a meeting, but not for the remainder of the member's term. State ex rel. Foster v. Morris, 913 S.W.2d 85 (Mo.App.E.D.).



Section 80.090 Trustees — power to pass certain ordinances.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

80.090. Trustees — power to pass certain ordinances. — Such board of trustees shall have power:

(1) To pass bylaws and ordinances to prevent and remove nuisances;

(2) To prevent, restrain and suppress bawdy-houses, gambling houses and other disorderly houses within the limits of such town, or any addition to said town, or any commons thereto attached;

(3) To restrain and prohibit gambling;

(4) To license, tax and regulate merchants, peddlers and auctioneers, and to regulate and prohibit the sale or giving away of intoxicating liquors under merchants' licenses in such towns; provided, that druggists and pharmacists may sell upon prescriptions, as is provided by law;

(5) To provide for licensing and regulating and prohibiting dramshops and tippling houses, public shows, circuses, theatrical and other amusements, to the distance of one-half mile from the corporate limits of such town;

(6) To prohibit the firing of firearms;

(7) To prevent furious and unnecessary riding or driving of any horse or other animal within such town, or such part thereof as they may think proper;

(8) To establish night watches and patrols;

(9) To erect and maintain calabooses, poorhouses and hospitals;

(10) To prevent the introduction and spreading of contagious diseases;

(11) To organize and maintain fire companies;

(12) To prevent and extinguish fires;

(13) To establish fire limits and to define the limits within which wooden buildings, stables, manufactories and other structures which may increase the danger of calamities from fires shall not be erected;

(14) To establish and provide for wells, cisterns and pumps;

(15) To regulate the construction of chimneys and flues thereof, and to appoint an inspector of chimneys and flues, and to define the duties and fix the compensation thereof;

(16) To establish and regulate markets;

(17) To erect and repair bridges and culverts;

(18) To erect, repair and regulate wharves and the rate of wharfage;

(19) To regulate the landing and stationing of steamboats, rafts and other watercraft;

(20) To provide for the inspection of lumber, building material and for provisions to be used or offered for sale in such town, or to be exported therefrom;

(21) To regulate the storage of gunpowder and other combustible materials;

(22) To regulate the slaughtering of animals;

(23) To license, tax, regulate and prohibit ball and tenpin alleys, billiards and pool tables, or other tables upon which games are played for pay or amusement;

(24) To license, tax, regulate and prohibit all other games for pay or amusement; provided, that no permission shall be given to bet money, property or other thing upon any game, or to license any such game;

(25) To license, tax and regulate wagons and teams, livery, sale and feed stables, and any vehicle or team kept or let for pay;

(26) To license, tax and regulate hay, grain and stock scales;

(27) To levy and collect taxes upon property and the licenses herein provided for;

(28) To borrow money for the improvement of such town, or to supply the same with water or gas;

(29) To open and form public squares, avenues, drains and sewers, and to keep the same cleaned and in order;

(30) To locate and lay out new streets and alleys;

(31) To establish the grade of streets and alleys;

(32) To determine and fix the width of sidewalks, and the material of which the same may be built; and

(33) To widen streets heretofore laid out in such town, and to appoint three commissioners to assess the damages done to property upon which such street or alley may be located, deducting from such damages the amount of benefit, if any, such street or alley, or the widening thereof, may be to the same; but all assessments so made by the commissioners shall be reported, as soon as may be, to the board of trustees, who may approve or reject the same; and all persons aggrieved by such assessment may, within fifteen days after receiving notice of such assessment, appeal therefrom to the next circuit court of the county, by giving notice of such appeal to said board of trustees at least fifteen days before the first day of the term to which said appeal is taken; and the circuit court, on such appeal, shall be possessed of the case and proceed therewith to final judgment, according to law. In all cases of assessment or appeal, the land to be used for or occupied by the street or alley may be taken possession of for the purpose of establishing and improving such street or alley, as soon as the amount of damages so assessed shall be tendered to the owner;

(34) Also to open, clear, regulate, grade, pave or improve the streets and alleys of such town;

(35) To provide for lighting the streets and erecting lamps thereon;

(36) To regulate and prohibit the running at large of dogs, hogs, cattle and horses in the streets and alleys of such town, and to impose and collect tax on dogs not exceeding one dollar each;

(37) To impose and appropriate fines for forfeitures and penalties for breaking or violating their ordinances;

(38) To levy and collect taxes;

(39) To regulate the enclosure of any common field belonging to or within the limits of such town; and

(40) To pass such other bylaws and ordinances for the regulation and police of such town and commons thereto appertaining as they shall deem necessary, not repugnant to and contrary to the laws of the state.

(RSMo 1939 § 7248)

Prior revisions: 1929 § 7097; 1919 § 8547; 1909 § 9436

CROSS REFERENCES:

Auctioneers, not maintaining a business office in municipality, exempt from license, 71.620

Farmers, selling own produce, exempt from license, 150.030

(1955) Where retail supermarket store building was located partly in village and partly in fourth class city, each could impose on operator thereof a merchant's license tax (or privilege tax) measured by gross sales of supermarket, and village tax was valid although most of sales were without its boundaries. Food Center of St. Louis v. Village of Warson Woods (Mo.), 277 S.W.2d 573.

(1965) Insofar as this section purports to permit a charter city to annex territory by ordinance alone it is unconstitutional. City of Hannibal v. Winchester (Mo.), 391 S.W.2d 279.



Section 80.100 Trustees — style of ordinances.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

80.100. Trustees — style of ordinances. — The style of ordinances of villages organized under the provisions of this chapter shall be: "Be it ordained by the board of trustees of the village of ______, as follows.".

(RSMo 1939 § 7283)

Prior revisions: 1929 § 7132; 1919 § 8581; 1909 § 9469

(1954) Where journal did not show that chairman of board was present or absent at meeting nor that he voted either yea or nay, the yeas and nays were not entered on the journal and ordinance was void even though journal showed other four members voted for it. Krug v. Village of Mary Ridge (A.), 271 S.W.2d 867.

(1962) Where the journal did not contain an entry showing the yeas and nays in the passage of an ordinance, the ordinance did not exist. Missouri Public Service Company v. Barton County Electric Cooperative (A.), 353 S.W.2d 818.



Section 80.110 Trustees — passage of ordinances.

Effective 28 Aug 1996

Title VII CITIES, TOWNS AND VILLAGES

80.110. Trustees — passage of ordinances. — No ordinance shall be passed except by bill, and no bill shall become an ordinance unless on its passage a majority of all the members of the board of trustees vote therefor, and the yeas and nays be entered upon the journal; every proposed ordinance shall be introduced to the board of trustees in writing and shall be read by title or in full two times prior to passage, both readings may occur at a single meeting of the board of trustees. If the proposed ordinance is read by title only, copies of the proposed ordinance shall be made available for public inspection prior to the time the bill is under consideration by the board of trustees. All ordinances shall be in full force and effect from and after their passage after being duly signed by the chairman of the board of trustees and attested by the village clerk.

(RSMo 1939 § 7284, A.L. 1996 S.B. 811)

Prior revisions: 1929 § 7133; 1919 § 8582; 1909 § 9470



Section 80.120 Trustees — publication of ordinances — chairman.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

80.120. Trustees — publication of ordinances — chairman. — The chairman of the board shall cause to be printed and published the bylaws and ordinances of the board, for the information of the inhabitants, and cause the same to be carried into effect. He shall remain in office for the term for which he is appointed or elected as a trustee; but in case of his absence at any meeting of the board, the board may appoint a chairman pro tempore, and in case he shall die, resign, be removed from office or remove from the town, the board of trustees shall appoint one of their number chairman, who shall hold the office for the unexpired term.

(RSMo 1939 § 7285)

Prior revisions: 1929 § 7134; 1919 § 8583; 1909 § 9471



Section 80.130 Trustees — sprinkling and oiling of streets.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

80.130. Trustees — sprinkling and oiling of streets. — Whenever the board of trustees of any town or village organized under the laws of the state of Missouri as such town or village shall, by resolution, declare that a necessity exists for the sprinkling, oiling or otherwise treating of any particular street, avenue, alley or streets, avenues, alleys and such public places within such town or village and whenever thereafter two-thirds of the resident taxpayers owning property adjoining and abutting on said street, or streets, avenues, alleys and such public places shall file with the board of trustees of such town or village a petition requesting that said street or streets, avenues, alleys and such public places so designated and set aside by resolution be sprinkled, oiled or otherwise treated, the board of trustees shall have power by ordinance to cause such sprinkling, oiling or treating to be done and the cost thereof to be provided for and defrayed by a special tax to be assessed in favor of town or village on the adjoining property fronting or bordering on the streets, avenues, alleys, and such public places, where such sprinkling, oiling or treating is proposed to be done in the proportion that the linear feet of each lot fronting or bordering on the street, avenue, alley and public place so to be sprinkled, oiled or treated bears to the total cost of such sprinkling, oiling or treating.

(RSMo 1939 § 7249)

Prior revision: 1929 § 7098



Section 80.140 Sprinkling or oiling of streets — estimate of cost — notice of hearing.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

80.140. Sprinkling or oiling of streets — estimate of cost — notice of hearing. — Upon receipt of such petition, it shall be the duty of the board of trustees to make or cause to be made a careful estimate of the approximate cost in total of said sprinkling, oiling or treating and an average general cost per linear foot of each lot, fronting or bordering upon the streets, avenues, alleys and public places so outlined in the petition. Upon completion of said estimate a written report thereof shall be posted in one or more conspicuous places in or about the town or village, or cause to be published in at least one paper, if such paper be published in the town or village. Such report shall contain therein a notice of public hearing where persons may be heard either for or against granting the petition. Said hearing to be not less than fifteen days from date of posting of said notice of said publication. The time, date, and place of meeting shall be designated by the board of trustees.

(RSMo 1939 § 7249)

Prior revision: 1929 § 7098



Section 80.150 Sprinkling or oiling of streets — special ordinance.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

80.150. Sprinkling or oiling of streets — special ordinance. — Upon completion of the hearing, in case the board of trustees shall determine that the petition contains the necessary number of signers sufficient to satisfy the statute, such decision and determination shall be final and a special ordinance shall be drafted by the board of trustees, in conformity with section 80.110; provided, that whenever the majority of the owners of the property liable to taxation therefor residing in such town or village shall remonstrate against the sprinkling, oiling, or otherwise treating of any street, avenue, alley, or streets, avenues, alleys and such public places, then the board of trustees shall have no power to let a contract therefor or to perform the work of sprinkling, oiling or otherwise treating on behalf of such town or village. The provisions of the said ordinance shall be executed by the board of trustees and an accurate account of the cost thereof kept by the town or village clerk, or shall be contracted for annually by the board of trustees at such time and under such terms as shall be provided for by ordinance or until such ordinance is repealed upon petition of seventy percent or more of resident property owners.

(RSMo 1939 § 7249)

Prior revision: 1929 § 7098



Section 80.160 Sprinkling or oiling of streets — tax bill — limitation on cost.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

80.160. Sprinkling or oiling of streets — tax bill — limitation on cost. — The special tax bill issued under the provisions of sections 80.130 to 80.160 shall be and become a lien on the property charged therewith from and after the commencing of sprinkling, oiling or treating of such streets, avenues, alleys and such public places coming under the provisions of said ordinance provided therefor and shall be prima facie evidence of liability of the property charged therewith to the expense and the amount therein specified and may be collected on and from the owner of the land, in the name of and by the town or village in any court of competent jurisdiction with interest at the rate of eight percent per annum and such special tax bills shall be issued and collected in the manner provided by ordinance; provided, that in no case shall the cost of such sprinkling, oiling or treating exceed fifteen cents per front foot per annum on any residence property, nor thirty cents per annum per front foot on any business property abutting upon any street, avenue, alley or public place.

(RSMo 1939 § 7249)

Prior revision: 1929 § 7098



Section 80.170 Trustees — restraint of domestic animals.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

80.170. Trustees — restraint of domestic animals. — In addition to the power already possessed by towns and villages under section 80.090 to restrain domestic animals from running at large within their corporate limits, such towns and villages may, through their board of trustees, regulate or prohibit the running at large of cattle, hogs, horses, sheep, goats, mules, asses and other domestic animals, and cause such as may be running at large to be impounded and sold in such manner and time as may be provided by ordinance; such trustees may provide fees for restraining and impounding such animals to be paid by the owners and may also provide penalties for the owners who allow or permit such animals to run at large. The said trustees may also provide for the erection of all needful pens, pounds and buildings for the use of such town or village, within or without the limits thereof, and appoint and compensate keepers thereof and establish and enforce rules governing the same.

(RSMo 1939 § 7250)

Prior revisions: 1929 § 7099; 1919 § 8548



Section 80.180 Trustees — powers as to sidewalks.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

80.180. Trustees — powers as to sidewalks. — Such board of trustees of any incorporated town or village in this state shall have power, by ordinance, to cause the owner or owners of any property or lot adjacent to any street or alley in said town or village to build, pave, construct, improve or repair any sidewalk along the side of said property or lot in such town or village.

(RSMo 1939 § 7255)

Prior revisions: 1929 § 7104; 1919 § 8553; 1909 § 9441



Section 80.190 Trustees — repair of sidewalks, procedure.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

80.190. Trustees — repair of sidewalks, procedure. — Whenever the board of trustees of any town or village shall determine to have any sidewalk built or repaired, as contemplated by section 80.180, the said board of trustees shall cause at least ten days' notice, in writing, to be served on the owner or owners of any such property or lot in said town or village, which said notice shall require such owner or owners of such property or lot to begin to build, repair and complete the building and repairing of any such sidewalk in reasonable time thereafter; which said notice shall contain a description of each property or lot as aforesaid, and a general description of the character of such sidewalk, giving the length and breadth of such sidewalk and the material of which all or any part thereof shall be composed; and if, at the expiration of fifteen days after the service of said notice, if in writing, or if by publication, at the end of four weeks after said publication, said owner or owners as aforesaid shall not in good faith have commenced to build and repair any such sidewalk as aforesaid, and complete the same in reasonable time thereafter in the judgment of the board of trustees, said board of trustees shall cause such sidewalk to be built or repaired at the expense of such town or village, the cost and expense of which shall constitute a lien on the property or lot along which said sidewalk may be built or repaired as aforesaid, and the said town or village may enforce the said lien against such property or lot in any court of competent jurisdiction; and in such cases a certified copy of any special tax bill for such work, approved by the board of trustees, shall in all cases be prima facie evidence that the work therein stated was done along the property therein mentioned and the amount thereof as stated therein is due and correct and the provisions of the law and ordinances have been carried out; provided, the owner or owners of said property or lot may pay into the treasury of said town or village the cost and expense of building or repairing said sidewalk by the town or village, at any time before the sale of said property or lot for such cost and expense.

(RSMo 1939 § 7256)

Prior revisions: 1929 § 7105; 1919 § 8554; 1909 § 9442



Section 80.200 Repair of sidewalks — publication of notice.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

80.200. Repair of sidewalks — publication of notice. — If the notice in writing cannot be personally served in the state as provided herein, or if the owner or owners are unknown and cannot be personally served, the board of trustees shall cause four weeks' notice to be published in the English language, in some daily or weekly newspaper published in the county in which the property or lot is situated, setting forth all the facts required in the written notice in section 80.190.

(RSMo 1939 § 7257)

Prior revisions: 1929 § 7106; 1919 § 8555; 1909 § 9443



Section 80.210 Trustees — semiannual reports.

Effective 28 Aug 2002

Title VII CITIES, TOWNS AND VILLAGES

80.210. Trustees — semiannual reports. — The chairman of each board of trustees shall, semiannually, make out a correct statement of all moneys received and expended on account of their respective towns during the six months next preceding; and shall cause such statement, within ten days thereafter, to be published, either in some newspaper printed in the same town, or by causing copies of such statement to be put up in six of the most public places in such town.

(RSMo 1939 § 7281, A.L. 2002 H.B. 1846)

Prior revisions: 1929 § 7130; 1919 § 8579; 1909 § 9467



Section 80.220 Semiannual report, failure to make — penalty.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

80.220. Semiannual report, failure to make — penalty. — If the chairman of the board of trustees of any town shall, at any time, neglect to make, and cause such statement to be published, as required by section 80.210, he shall forfeit for every such neglect the sum of fifty dollars, to be recovered by civil action in any court of record, one-half whereof shall be to the use of such town, and the other half to the use of any taxpayer of said town who will sue for the same.

(RSMo 1939 § 7282)

Prior revisions: 1929 § 7131; 1919 § 8580; 1909 § 9468



Section 80.230 Trustees — vacancy, how filled.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

80.230. Trustees — vacancy, how filled. — All vacancies in the board of trustees shall be filled by the remaining members of the board. In case the office of chairman becomes vacant, the remaining members shall select one of their own number as temporary chairman and then proceed to elect some person to fill such vacancy; provided, the chairman or temporary chairman shall have no vote except in case of a tie.

(RSMo 1939 § 7286)

Prior revisions: 1929 § 7135; 1919 § 8584; 1909 § 9472



Section 80.240 Trustees — power of appointment.

Effective 28 Aug 1953

Title VII CITIES, TOWNS AND VILLAGES

80.240. Trustees — power of appointment. — Such board of trustees shall have power to appoint an assessor, collector, marshal, treasurer, and such other officers, servants and agents as may be necessary, remove them from office, prescribe their duties and fix their compensation.

(RSMo 1939 § 7251, A. 1949 H.B. 2030, A.L. 1953 p. 268)

Prior revisions: 1929 § 7100; 1919 § 8549; 1909 § 9437



Section 80.250 Appointed officers — bond.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

80.250. Appointed officers — bond. — Every constable, marshal, collector and treasurer appointed by virtue of section 80.240 shall, before he enters on the duties of his office, enter into bond, payable to the city or town of which he is an officer, with good and sufficient securities, in any sum not less than one thousand dollars, the amount to be fixed and the bond to be approved by the board of trustees. The bond shall be conditioned that he will faithfully perform the duties of his office according to law.

(RSMo 1939 § 7306)

Prior revisions: 1929 § 7155; 1919 § 8604; 1909 § 9492



Section 80.400 Marshal — powers.

Effective 28 Aug 1949

Title VII CITIES, TOWNS AND VILLAGES

80.400. Marshal — powers. — The marshal appointed by the trustees of the inhabitants of such towns, giving bond and ample security for the performance of his duties, is hereby authorized to execute orders and process, arising under the ordinances of said town, and who, within the corporate limits of said town, shall have concurrent power with the constable of the district, if any, and the sheriff of the county in which said town is situated to execute all orders, notices, writs and other process and duties that may be executed by such constable or sheriff, with like effect, and shall receive the same fees therefor.

(RSMo 1939 § 7253, A. 1949 H.B. 2030)

Prior revisions: 1929 § 7102; 1919 § 8551; 1909 § 9439



Section 80.410 Marshal — police powers.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

80.410. Marshal — police powers. — The town marshal shall be chief of police, and shall at all times have power to make or order all arrests, with proper process, for any offenses against the laws of the state, or of the town, by day or by night, and bring the offender to trial before the proper court, and he shall have power to arrest without process in all cases where any such offense shall be committed, or attempted to be committed, in his presence.

(RSMo 1939 § 7278)

Prior revisions: 1929 § 7127; 1919 § 8576; 1909 § 9464



Section 80.420 Marshal and policemen — removal.

Effective 28 Aug 2013

Title VII CITIES, TOWNS AND VILLAGES

80.420. Marshal and policemen — removal. — 1. The policemen of the town, in the discharge of their duties, shall be subject to the orders of the marshal only as chief of police; but any marshal, assistant marshal or policeman may be instantly removed from his office by the board of trustees at a regular or called meeting, for any wanton neglect of duty.

2. Nothing in this section shall be construed to authorize the board of trustees to remove or discharge any chief, as that term is defined in section 106.273.

(RSMo 1939 § 7279, A.L. 2013 H.B. 307)

Prior revisions: 1929 § 7128; 1919 § 8577; 1909 § 9465



Section 80.430 Taxes a lien on property.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

80.430. Taxes a lien on property. — All general and special taxes levied by the board of trustees of any town upon property therein, in conformity to the laws of the state and the ordinances of such town, shall constitute a lien upon the property upon which they are levied, until paid.

(RSMo 1939 § 7258)

Prior revisions: 1929 § 7107; 1919 § 8556; 1909 § 9444



Section 80.440 Redemption of property.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

80.440. Redemption of property. — If any real estate be sold by virtue of any ordinance of such town, the owner thereof may redeem the same at any time within two years from the day of sale, by paying the purchase money and all costs and penalties incurred, together with the interest thereon, at the rate of fifteen percent per annum until paid.

(RSMo 1939 § 7280)

Prior revisions: 1929 § 7129; 1919 § 8578; 1909 § 9466



Section 80.450 Compensation of county clerk.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

80.450. Compensation of county clerk. — The board of trustees shall provide by ordinance for compensating the county clerk for certifying and transmitting an abstract of the property within such town, made taxable by law for state purposes, as required by this chapter.

(RSMo 1939 § 7262)

Prior revisions: 1929 § 7111; 1919 § 8560; 1909 § 9448



Section 80.460 County clerk to furnish abstract from assessment books — tax levy not to exceed maximum rate except by special vote.

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

80.460. County clerk to furnish abstract from assessment books — tax levy not to exceed maximum rate except by special vote. — 1. The chairman of the board of trustees of all towns and villages in this state shall procure from the clerk of the county commission in which such town is located, and it shall be the duty of said clerk to deliver to the chairman of the board of trustees within twenty days after the date of the final adjournment of the board of equalization a certified abstract from his assessment books, as corrected by the board of equalization, on all property within such town subject to its taxing power and the assessed value thereof as corrected by the board of equalization, which abstract shall be immediately transmitted to the board of trustees, and it shall be the duty of such board of trustees to establish by ordinance the annual rates of tax levy for the year for municipal purposes upon all subjects and objects of taxation within such town, which tax shall not exceed the maximum rate for general municipal purposes of fifty cents on the one hundred dollars assessed valuation; provided, however, that the rate of taxation for general municipal purposes herein limited may be increased for such purposes for a period not to exceed four years at any one time when such rate and purpose of increase are submitted to a vote of the voters within such towns and two-thirds of the voters voting thereon shall vote therefor, but such increase so voted shall be limited to a maximum rate of taxation not to exceed thirty cents on the one hundred dollars assessed valuation. The board of trustees of any such towns may submit a question for increase of levy when in the opinion of such board of trustees the necessity therefor arises, and such question shall be submitted by such board of trustees when petitioned therefor by voters equaling in number five percent or more of the voters of such towns or villages voting for mayor or member of board of trustees at the last election at which a mayor or member of board of trustees was elected.

2. The question shall be submitted in substantially the following form:

Shall there be a ______ cent increase in levy on one hundred dollars assessed valuation for general municipal purposes for ______ years?

3. If such increase in levy shall be voted, then such increased levy shall be effective for the number of years designated, and no longer, but such towns through their boards of trustees may submit any such proposal for continuing such increase of levy at any time for like periods not to exceed four years each.

(RSMo 1939 § 7259, A.L. 1945 p. 1278, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 7108; 1919 § 8557; 1909 § 9445



Section 80.470 Additional levies — maximum rates.

Effective 28 Aug 1957

Title VII CITIES, TOWNS AND VILLAGES

80.470. Additional levies — maximum rates. — In addition to the levy for general municipal purposes, all towns and villages in this state may levy annually not to exceed the following rates of taxation on all property subject to its taxing powers for the following special purposes: For library purposes in the manner and at the rate authorized under the provisions of sections 182.140 to 182.280; for hospital, public health and museum purposes, twenty cents on the one hundred dollars assessed valuation; and for recreation grounds in the manner and at the rate authorized under the provisions of sections 90.500 to 90.570.

(L. 1945 p. 1278 § 7259a, A.L. 1957 p. 240)



Section 80.480 Assessment and collection of revenues.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

80.480. Assessment and collection of revenues. — All assessments on real and personal property within the limits of such town, which may be certified and transmitted to the board of trustees, from time to time, as provided in section 80.460, shall be taken and considered as the lawful and proper assessment on which to levy and collect the municipal taxes of the town, and the payment of all taxes authorized by this chapter shall be enforced by the collector in the same manner and under the same rules and regulations as may be provided by law for collecting and enforcing the payment of state and county taxes, and for that purpose it shall be the duty of the board of trustees to require the collector, annually, to make out and return, under oath, a list of delinquent taxes remaining due and uncollected on the first day of January of each year, to be known as the delinquent list. It shall be the duty of the board of trustees, at the next meeting after such delinquent list shall be returned, or as soon thereafter as convenient, carefully to examine the same, and if it shall appear that all property and taxes contained in said list are properly returned as delinquent, they shall approve such list and cause an order of approval to be entered on the journal, and the amount of taxes in such list to be credited on the account of the collector; and shall also cause said delinquent list or a certified copy thereof, with the bills therefor, to be placed in the hands of the county collector, who shall give a receipt therefor and proceed to collect the taxes due thereon, in like manner and with the same effect as delinquent taxes for state and county purposes are collected. The said collector shall pay over the taxes collected to the city treasurer, at the times and in the manner provided by law for the payment of county taxes to the county treasurer, and shall make the same statements and settlements for such taxes with the board of trustees, and at the same time as may be provided by law for statements and settlements with the county commission for county taxes, and all taxes shall bear the same rate of interest, and the same penalties shall attach to the nonpayment thereof when due, as may be provided by law in cases of county taxes. A certified copy of any tax bill included in the delinquent list, approved by the board of trustees, shall in all cases be prima facie evidence that the amount therein specified is legally due by the party against whom such tax bill is made out, and that all provisions of the law and ordinances have been duly complied with, and that the same is a lien on the property therein described.

(RSMo 1939 § 7260)

Prior revisions: 1929 § 7109; 1919 § 8558; 1909 § 9446



Section 80.490 Trustees — taxing powers.

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

80.490. Trustees — taxing powers. — The board of trustees shall also, from time to time, provide, by ordinance, for the levy and collection of all other taxes and licenses, including wharfage and other dues, and to fix the penalties for neglect or refusal to pay same, which now or hereafter may be authorized by law or ordinance.

(RSMo 1939 § 7261, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 7110; 1919 § 8559; 1909 § 9447



Section 80.560 Failure to elect officers — procedure.

Effective 02 Jan 1979, see footnote

Title VII CITIES, TOWNS AND VILLAGES

80.560. Failure to elect officers — procedure. — If the trustees fail to call the municipal election, a majority of the trustees then in office, or any associate circuit judge of the county in which said town or village is situated, may call the election.

(RSMo 1939 § 7294, A. 1949 H.B. 2030, A.L. 1978 H.B. 971 merged with H.B. 1634)

Prior revisions: 1929 § 7143; 1919 § 8592; 1909 § 9480

Effective 8-13-78 (H.B. 971); 1-2-79 (H.B. 1634)



Section 80.570 Disincorporation procedure.

Effective 28 Aug 2016

Title VII CITIES, TOWNS AND VILLAGES

80.570. Disincorporation procedure. — 1. The county governing body of each county shall have power to disincorporate any town or village which they may have incorporated as provided in this section.

2. The county governing body shall order an election upon the question of disincorporation of a town or village upon petition of twenty-five percent of the voters of the town or village.

3. The county governing body shall give notice of the election by publication in a newspaper of general circulation published in the town or village or, if there is no such newspaper in the town or village, then in the newspaper in the county published nearest the town or village. The notice shall contain a copy of the petition and the names of the petitioners. No election on the question of disincorporation shall be held until the notice has been published for eight weeks successively.

4. The question shall be submitted in substantially the following form as the case may be:

­

­

5. Upon the affirmative vote of a majority of those persons voting on the question, the county governing body shall disincorporate the town or village.

6. Any county governing body may, in its discretion, on the application of any person or persons owning a tract of land containing five acres or more in a town or village, used only for agricultural purposes, to diminish the limits of such town or village by excluding any such tract of land from said corporate limits; provided, that such application shall be accompanied by a petition asking such change and signed by a majority of the voters in such town or village. And thereafter such tract of land so excluded shall not be deemed or held to be any part of such town or village.

(RSMo 1939 § 7295, A.L. 1978 H.B. 971, A.L. 1987 H.B. 160, A.L. 2016 S.B. 572)

Prior revisions: 1929 § 7144; 1919 § 8593; 1909 § 9481

(1973) An incorporated city retains its status as a municipal corporation despite long-standing failure to elect officers or exercise governmental functions. The continuance of a municipality does not depend upon the existence of officers and the doctrine of forfeiture of the right to be a corporation for nonuse of its powers does not apply to municipal corporations, and such municipality has perpetual existence unless disincorporated by statutory procedure. County of Platte v. James (Mo.), 489 S.W.2d 216.



Section 80.575 Election not required, when.

Effective 28 Aug 1987

Title VII CITIES, TOWNS AND VILLAGES

80.575. Election not required, when. — The county governing body of each county shall have the power to disincorporate any town or village which they may have incorporated, upon petition of three-fourths of the voters of such town or village, without an election in such town or village, provided that the petition requests disincorporation without an election, and provided that the population of such town or village is less than one hundred.

(L. 1987 H.B. 160 § 2)



Section 80.580 Disincorporation through failure of trustees to qualify.

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

80.580. Disincorporation through failure of trustees to qualify. — If the trustees appointed by the county commission under section 80.040 shall fail to qualify and assume the duties of such trustees, within one year after their appointment, or if the voters of such village shall fail for one year to elect such trustees, then such village shall be disincorporated by the county commission of the county where the village is located, upon the petition of any citizen residing in such village, after the publication of notice of the presentation of such petition published for two weeks successively prior to such application in some newspaper in this state nearest the village.

(RSMo 1939 § 7296, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 7145; 1919 § 8594; 1909 § 9482



Section 80.600 No rights affected by disincorporation.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

80.600. No rights affected by disincorporation. — No dissolution of any corporation under this chapter shall invalidate or affect any right, forfeiture or penalty accruing to such corporation, or invalidate or affect any contract entered into or imposed upon such corporation.

(RSMo 1939 § 7298)

Prior revisions: 1929 § 7147; 1919 § 8596; 1909 § 9484



Section 80.610 Trustee in disincorporation — appointment.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

80.610. Trustee in disincorporation — appointment. — Whenever the county commission shall dissolve any corporation, they shall appoint some competent person to act as trustee for the corporation so dissolved.

(RSMo 1939 § 7299)

Prior revisions: 1929 § 7148; 1919 § 8597; 1909 § 9485



Section 80.620 Trustee in disincorporation — bond.

Effective 28 Aug 1987

Title VII CITIES, TOWNS AND VILLAGES

80.620. Trustee in disincorporation — bond. — The trustee, before entering upon the discharge of his duties, shall take and subscribe an oath before some judge or associate circuit judge that he will faithfully discharge the duties of his office; and shall, moreover, give bond, with sufficient security, to be approved of by the court, to the use of such disincorporated town or village, conditioned for the faithful discharge of the duties of his office.

(RSMo 1939 § 7300, A.L. 1987 H.B. 160)

Prior revisions: 1929 § 7149; 1919 § 8598; 1909 § 9486



Section 80.630 Trustee in disincorporation — powers.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

80.630. Trustee in disincorporation — powers. — The trustee shall, as soon as possible, prosecute or defend to final judgment all suits instituted by or against the corporation; collect all money due the same; liquidate all lawful demands against the same, and for that purpose shall sell any property belonging to such corporation, or so much thereof as may be necessary, and generally do all acts requisite to bring to a speedy close all the affairs of the corporation.

(RSMo 1939 § 7301)

Prior revisions: 1929 § 7150; 1919 § 8599; 1909 § 9487



Section 80.640 Trustee in disincorporation — report.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

80.640. Trustee in disincorporation — report. — The trustee shall make a report of his proceedings to the county commission at each term thereof.

(RSMo 1939 § 7302)

Prior revisions: 1929 § 7151; 1919 § 8600; 1909 § 9488



Section 80.650 Trustee in disincorporation — duties on conclusion of trust.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

80.650. Trustee in disincorporation — duties on conclusion of trust. — When the trustee shall have closed the affairs of the corporation, he shall pay over to the county commission all moneys remaining in his hands, and deliver to the clerk of such commission all books, papers, records and deeds belonging to the dissolved corporation.

(RSMo 1939 § 7303)

Prior revisions: 1929 § 7152; 1919 § 8601; 1909 § 9489



Section 80.660 Trustee in disincorporation — compensation.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

80.660. Trustee in disincorporation — compensation. — The trustee shall receive for his services such compensation as the commission shall think reasonable.

(RSMo 1939 § 7304)

Prior revisions: 1929 § 7153; 1919 § 8602; 1909 § 9490



Section 80.670 Disincorporated town or village — disposition of revenue.

Effective 28 Aug 1987

Title VII CITIES, TOWNS AND VILLAGES

80.670. Disincorporated town or village — disposition of revenue. — If any town or village, disincorporated as aforesaid, have an annual revenue accruing thereto, the same shall be paid to the county governing body by the person owing the same; and all moneys thus paid, as well as all moneys paid them by the trustee, shall be held and disposed of by the governing body for the benefit of such town or village, and may be applied by the governing body to any specific object, upon the petition of a majority of the taxable inhabitants of such town or village.

(RSMo 1939 § 7305, A.L. 1987 H.B. 160)

Prior revisions: 1929 § 7154; 1919 § 8603; 1909 § 9491






Chapter 81 Special Charter Cities and Towns

Chapter Cross References



Section 81.010 Certain cities and towns declared cities and towns under special charter.

Effective 28 Aug 1945

Title VII CITIES, TOWNS AND VILLAGES

81.010. Certain cities and towns declared cities and towns under special charter. — All cities and towns of this state operating under charters granted directly and specially by the general assembly prior to the adoption of the constitution of 1875 are hereby defined and declared to be cities and towns under special charter, and all laws now existing or which may hereafter be enacted relating or making reference to cities or towns under special charter or special charter cities or towns shall be deemed to and shall apply and be valid in relation only to cities and towns of this state defined and declared in this section to be cities and towns under special charter.

(L. 1945 p. 1289 § 6215b)



Section 81.013 Amendment of charter, procedure.

Effective 28 Aug 1983

Title VII CITIES, TOWNS AND VILLAGES

81.013. Amendment of charter, procedure. — If the charter of a city or town under special charter provides for amendment of the charter only by act of the general assembly of the state of Missouri or does not provide for amendment of the charter, the charter may be amended if a proposition to amend the charter is submitted to a vote of the qualified electors of the city or town and a majority of the qualified voters voting on the proposition vote in favor thereof. A proposition to amend the charter may be submitted to the qualified voters of the city or town at the next municipal election, or at a special election called for the purpose, by an ordinance adopted by the chief legislative body of the city or town; and a proposition to amend the charter shall be so submitted if a petition so to do signed by ten percent of the qualified voters of the city or town, as determined by the total number of votes cast in the city or town for governor at the last preceding gubernatorial election, is presented to the body or official in charge of municipal elections of the city or town.

(L. 1983 H.B. 76)

CROSS REFERENCE:

Amendment to city charter, Const. Art. VI § 20



Section 81.020 Special charter cities may take census, when.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

81.020. Special charter cities may take census, when. — Any town or city within this state, now incorporated under and by virtue of any special or local law, and in which the citizens thereof desire incorporation as a city of any special class under the general laws of this state, and believe that since the taking of the last census, state or national, there has been sufficient increase in population to entitle it to be incorporated as a city of a higher class than they would be entitled to under said last census, may, by authority of an ordinance, and at the expense of such town or city, cause to be taken a census of its population; and should such census, when so taken, show that the town or city taking the same has the requisite population to entitle it to become a city of the class desired, then such town or city may proceed to secure such incorporation as its population may entitle it to under and by authority of the provisions of chapter 72.

(RSMo 1939 § 7435)

Prior revisions: 1929 § 7282; 1919 § 8698; 1909 § 9576



Section 81.030 Census, how taken — false return, misdemeanor (fourth class cities, special charter cities and towns).

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

81.030. Census, how taken — false return, misdemeanor (fourth class cities, special charter cities and towns). — 1. Any such city may at any time, by ordinance and at the expense of the city, cause an enumeration of its inhabitants to be made, and its population ascertained, and such census, when so taken, shall have like force and effect as a state or national census to authorize such city to proceed in securing such other incorporation as its population may entitle it to under the laws and constitution of this state, and for any other purpose that the laws may require, or have any other act or thing to be done making the population a basis thereof; and should the board of aldermen, councilmen or trustees fail or refuse to pass an ordinance for the taking of the census, when requested in writing to do so, then a petition may be presented to the board of aldermen, councilmen or trustees, signed by not less than twenty-five resident citizens of such city or town, asking the board to pass an ordinance providing for the taking of the census of such city, and the board shall then pass an ordinance providing for the taking of the census; and should the board of aldermen, councilmen or trustees fail or refuse to pass an ordinance providing for the taking of the census within thirty days from the date of filing said petition with the city clerk, then the mayor shall, by proclamation, order the city marshal to take the census of such city, and when taken by the city marshal, under the proclamation of the mayor, it shall have the same force and effect in law as if taken under an ordinance passed by the board of aldermen, city council or board of trustees.

2. Any person taking such census shall make return thereof, under oath, and file the same with the city clerk, and after said census is returned in either of the above modes, all courts of this state shall take judicial notice of the population of such city or town; provided, however, that the census shall not be taken in any city or town oftener than once every two years, unless the board of aldermen, councilmen or board of trustees shall be of the opinion that the public good demands and requires a new census, when they may provide for it.

3. Any person failing or refusing to comply with this section, or any person who shall make a false return, shall be deemed guilty of a misdemeanor, and shall be punished by fine not less than ten dollars or more than one hundred dollars, and may be ousted from office.

4. This section shall apply to cities of the fourth class, and towns and villages, and cities and towns under special charters.

(RSMo 1939 § 7522)

Prior revisions: 1929 § 7369; 1919 § 8783; 1909 § 9639



Section 81.040 Street and sidewalk commissioner (special charter cities under 10,000).

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

81.040. Street and sidewalk commissioner (special charter cities under 10,000). — The council of any such city or town mentioned in section 88.804 may provide by ordinance for the appointment by the council of a street and sidewalk commissioner, which may be made by ordinance a separate office, and he shall give bond as such for the faithful discharge of such duties as the council may by ordinance or entry of record prescribe, and fix his compensation.

(RSMo 1939 § 7449)

Prior revisions: 1929 § 7296; 1919 § 8711; 1909 § 9589



Section 81.050 Election and terms of officers (cities of 1,000 and less than 3,000).

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

81.050. Election and terms of officers (cities of 1,000 and less than 3,000). — At the next municipal election in all cities and towns under special charters having one thousand inhabitants and less than three thousand inhabitants, and every two years thereafter, there shall be elected the officers as specified in said charters to be elected, each of whom shall hold his office until his successor is elected and qualified; except that any such city may provide by ordinance that two councilmen shall be elected each year for a term of two years. At the first election held after the passage of any such ordinance the two councilmen receiving the highest number of votes shall hold office for two years each and the two receiving the next highest number of votes shall hold office for one year each; and thereafter two councilmen shall be elected each year for terms of two years each.

(RSMo 1939 § 7448, A.L. 1959 H.B. 53, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 7295; 1919 § 8710; 1909 § 9588



Section 81.060 Notice of claim for damages on account of injury shall be given, when (cities of 500 to 3,000).

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

81.060. Notice of claim for damages on account of injury shall be given, when (cities of 500 to 3,000). — No action shall be maintained against any city or town organized and existing under special charter in this state, which city shall contain more than five hundred and less than three thousand inhabitants, on account of any injuries growing out of any defect or unsafe condition of or on any bridge, boulevard, street, sidewalk or thoroughfare, in said city or town until notice shall first have been given in writing to the mayor of said city or town, within ninety days of the occurrence for which said damage is claimed, stating the place where, the time when such injury was received, and the character and circumstances of the injury, and that the person so injured will claim damages therefor from such city or town.

(RSMo 1939 § 7524)



Section 81.070 Election of certain officers (cities of 3,000 to 10,000), exceptions.

Effective 28 Aug 1997

Title VII CITIES, TOWNS AND VILLAGES

81.070. Election of certain officers (cities of 3,000 to 10,000), exceptions. — 1. At the next municipal election in all cities and towns under special charters and having three thousand inhabitants and not more than ten thousand inhabitants, except as allowed in subsection 2 of this section, and at each municipal election thereafter, there shall be elected a mayor, a councilman at large, one councilman from each ward, a constable, an attorney, a treasurer, who shall be, by virtue of the treasurer's office, collector of the revenue of such city, an auditor, and a clerk, who shall hold their respective offices for two years, and until their successors are elected and qualified. And the city council shall provide by ordinance for the election for the election or appointment of the following officer, to wit: An assessor; except that the governing bodies of cities in counties of the first class under a charter form of government which have attained a population of more than three thousand and less than ten thousand inhabitants subsequent to the granting of its special charter, may by ordinance provide that the terms of its original special charter relating to municipal officers, their election and terms shall continue in force notwithstanding the provisions of this section.

2. At the next municipal election in all cities and towns under special charters with at least three thousand inhabitants and not more than ten thousand inhabitants and located in a county of the first or second classification that adjoins a county of the first classification with a charter form of government, the city council may place the question of whether the city council shall be allowed to appoint municipal offices, other than a mayor, a councilman at large and one councilman from each ward. The city council shall provide by ordinance the ballot language to be submitted to the voters. Upon approval by a majority of the qualified voters in such city or town voting on the question, the city council shall be allowed to appoint the specified offices.

(RSMo 1939 § 7447, A.L. 1953 p. 297, A.L. 1978 H.B. 971, A.L. 1997 H.B. 711)

Prior revisions: 1929 § 7294; 1919 § 8709; 1909 § 9587



Section 81.075 Officers — elections (cities attaining 3,000 to 10,000 after grant of charter in certain counties).

Effective 02 Jan 1979, see footnote

Title VII CITIES, TOWNS AND VILLAGES

81.075. Officers — elections (cities attaining 3,000 to 10,000 after grant of charter in certain counties). — At the next municipal election in all cities and towns under special charter, located in counties of the first class under a charter form of government, which have attained a population of three thousand inhabitants and not more than ten thousand inhabitants subsequent to the granting of their special charter, and at each municipal election thereafter, there shall be elected a mayor, a police judge and two councilmen from each ward, each of whom shall hold his respective office* for four years and until his successor is elected and qualified; provided that at the next municipal election there shall be elected one councilman from each ward, who shall serve for a term of four years, and the year next following such an election, at the time of holding the general election for municipal officers, there shall be elected one councilman from each ward, who shall serve for a term of one year, after which election there shall be elected at each succeeding municipal election one councilman from each ward, who shall serve for a period of four years.

(L. 1959 H.B. 324 § 1, A.L. 1978 H.B. 971 merged with H.B. 1634)

Effective 8-13-78 (H.B. 971); 1-02-79 (H.B. 1634)

*Word "office" does not appear in original rolls.



Section 81.080 Extension of limits, how — inclusion of another city, procedure (cities of 20,000 or less).

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

81.080. Extension of limits, how — inclusion of another city, procedure (cities of 20,000 or less). — 1. Any city or town of less than twenty thousand inhabitants and having a special charter, after the taking effect of such charter, may at any time extend its limits by ordinance, specifying with accuracy the new line to which it is proposed to extend such limits. All courts of this state shall take judicial notice of the limits of such city when thus extended.

2. Provided, that should such city by such extension of its territorial limits include any portion of any incorporated city, town or village, such extension shall be made to include the whole territory of such incorporated city, town or village, and upon such extension being made, the corporate existence of such incorporated city, town or village so included in such extension shall, ipso facto, cease, and all property and rights of every kind and nature belonging to and vested in such incorporated city, town or village shall, by operation of law, at once pass to and vest in the city making such extension of its limits, and it shall be the duty of all officers and employees of such incorporated city, town or village having custody or control thereof to surrender and deliver the same to such city so extending its limits; and such city shall also, by operation of law, become liable to pay all debts and liabilities of such incorporated city, town or village; provided further, that before such city shall extend its limits so as to include an incorporated city, town or village, four-sevenths of the qualified voters of the incorporated city, town or village, voting at such election so desired to be included within the limits of such city, shall vote in favor of such proposition at an election, to be determined in the following manner, to wit: Whenever such city shall desire to include within its limits any incorporated city, town or village, the mayor of such city shall inform the mayor or other chief officer of the incorporated city, town or village proposed to be so taken in of its intention to include said city, town or village within the limits; the mayor thereof shall order the question to be submitted to determine the wish of said city, town or village. If four-sevenths of the voters voting on the question shall vote in favor of the proposed extension, the mayor shall certify the result to the mayor of such city, and such city may proceed to extend its limits as provided in this section.

(RSMo 1939 § 7514, A.L. 1953 p. 298, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 7361; 1919 § 8775

CROSS REFERENCES:

Extension of limits to include other incorporated city, 82.090 to 82.170

Procedure for annexation of area to which objection is made, 71.015



Section 81.090 Establishment and maintenance of city jail (cities of 10,000 or less).

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

81.090. Establishment and maintenance of city jail (cities of 10,000 or less). — Every city and town in this state having a special charter and containing ten thousand inhabitants or less shall have and is hereby granted power, authority and right to provide, by ordinance, for the erection, establishment and maintenance of a city jail.

(RSMo 1939 § 7467)

Prior revisions: 1929 § 7314; 1919 § 8729; 1909 § 9608



Section 81.100 Authorization for commitment of prisoners (cities of 10,000 or less).

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

81.100. Authorization for commitment of prisoners (cities of 10,000 or less). — Every such city or town shall have the same right, power and authority, by and through its properly constituted officers and courts, to commit prisoners to such city jail, and to confine therein persons apprehended for offenses against the laws of such city or town, as it had with reference to the jail specified in its special charter.

(RSMo 1939 § 7468)

Prior revisions: 1929 § 7315; 1919 § 8730; 1909 § 9609



Section 81.110 Construction of jail — bond (cities of 10,00 or less).

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

81.110. Construction of jail — bond (cities of 10,00 or less). — If such jail cannot be erected and paid for out of the general revenue and income provided for such city or town, then every such city or town shall have power and authority to issue its bonds, to an amount not exceeding the limit authorized by the constitution of the state, for the purpose of purchasing a site and erecting thereon a city jail for the use of such city or town.

(RSMo 1939 § 7469)

Prior revisions: 1929 § 7316; 1919 § 8741; 1909 § 9610



Section 81.120 Construction of levees — bond (cities of 10,000 or less).

Effective 28 Aug 1949

Title VII CITIES, TOWNS AND VILLAGES

81.120. Construction of levees — bond (cities of 10,000 or less). — Every city or town in this state having a special charter and now or hereafter containing ten thousand inhabitants or less, shall have and is hereby granted power, authority and right to issue its bonds, to an amount not exceeding the limit authorized by the constitution of the state, for the purpose of constructing and maintaining levees and acquiring the right-of-way therefor within the limits of such city or town.

(L. 1949 p. 383 § 7452A)



Section 81.130 Farming lands, exclusion — procedure (cities of 20,000 or less).

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

81.130. Farming lands, exclusion — procedure (cities of 20,000 or less). — In all cases where farming lands, or lands not laid out in town or city lots, or used for town or city purposes, are included within the corporate limits of any town, city or municipality of this state now containing, or which may hereafter contain, twenty thousand inhabitants or less, existing or operating under a special charter, and where ten of the taxable inhabitants of said town, city or municipality shall petition the council of said town, city or municipality to become disincorporated or detached from the said municipal corporation, it shall be the duty of said council, by ordinance, to submit the question to the voters of the city, town or municipality; and if at said election a majority of the voters voting at said election, vote in favor of disincorporating or detaching said lands, then the council of said town, city or municipality shall declare the said land disincorporated or detached from the said municipality, and the same shall not thereafter be included in or be a part thereof; provided, however, that in all cases where the said town, city or municipality has any outstanding debts, liabilities or obligations, said lands shall not be disincorporated or detached until the owner or owners thereof shall have paid into the town, city or municipal treasury their just and proper proportion of such debts, liabilities or obligations.

(RSMo 1939 § 7441, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 7288; 1919 § 8703; 1909 § 9581



Section 81.140 Election and appointment of certain officers — tenure (cities of 10,000 to 30,000).

Effective 02 Jan 1979, see footnote

Title VII CITIES, TOWNS AND VILLAGES

81.140. Election and appointment of certain officers — tenure (cities of 10,000 to 30,000). — At municipal elections in all cities and towns under special charters which have not less than ten thousand inhabitants nor more than thirty thousand inhabitants there shall be elected a mayor, a police judge or recorder, an attorney, a marshal or chief of police, and such other officers as the charter and ordinances of such city or town may provide, who shall hold their respective offices for a term of two years, provided, however, any such city may provide by ordinance that marshal, chief of police and attorney may be appointed by the mayor, subject to the approval of the city council, and such ordinance may further provide that all or any of such officers when so appointed and any of the other appointive officers of any such city, except the members of the board of public works, shall hold office for an indefinite term and during the pleasure of the mayor and city council of such cities.

(RSMo 1939 § 7470, A.L. 1953 p. 297, A.L. 1978 H.B. 971 merged with H.B. 1634)

Prior revisions: 1929 § 7317; 1919 § 8732; 1909 § 9611

Effective 8-13-78 (H.B. 971); 1-02-79 (H.B. 1634)



Section 81.150 Election of aldermen — tenure (cities of 10,000 to 30,000).

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

81.150. Election of aldermen — tenure (cities of 10,000 to 30,000). — In all cities and towns under special charter which have not less than ten thousand inhabitants and not more than thirty thousand inhabitants, there shall be elected two aldermen from each ward, who shall hold office for a term of four years; provided, that at the next general election for municipal officers to be held in any such city or town there shall be elected one alderman from each ward, who shall serve for a term of four years, and in the year next following such election, at the time of holding the general election for municipal officers in such city or town, there shall be elected one alderman from each ward, who shall serve for a term of one year, after which election there shall be elected, at each succeeding general election for municipal officers in such city or town, one alderman from each ward, who shall serve for a term of four years.

(RSMo 1939 § 7471)

Prior revisions: 1929 § 7318; 1919 § 8733; 1909 § 9612



Section 81.160 Enactment of ordinances — additional power (cities of 10,000 to 30,000).

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

81.160. Enactment of ordinances — additional power (cities of 10,000 to 30,000). — All cities within this state having more than ten thousand and less than thirty thousand inhabitants, and having a special charter, in their corporate capacity are authorized and empowered to enact ordinances for the following purposes, in addition to the powers now conferred upon such cities by law.

(RSMo 1939 § 7480)

Prior revisions: 1929 § 7327; 1919 § 8741



Section 81.170 Condemnation of private property (cities of 10,000 to 30,000).

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

81.170. Condemnation of private property (cities of 10,000 to 30,000). — Any such city may condemn private property for public use for such purposes as they are now by law authorized to condemn the same and as provided by chapter 88.

(RSMo 1939 § 7481)

Prior revisions: 1929 § 7328; 1919 § 8742



Section 81.180 Acquired property — management, regulation (cities of 10,000 to 30,000).

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

81.180. Acquired property — management, regulation (cities of 10,000 to 30,000). — Any such city may procure by purchase, condemnation, gift or otherwise, within the city or beyond the limits thereof, property for the use of the city in and for the performance of its functions, and may manage and regulate the uses thereof and may sell, lease or otherwise dispose of the same.

(RSMo 1939 § 7482)

Prior revisions: 1929 § 7329; 1919 § 8743



Section 81.190 Acquisition of property — regulation of business (cities of 10,000 to 30,000).

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

81.190. Acquisition of property — regulation of business (cities of 10,000 to 30,000). — Any such city may acquire, by condemnation, purchase, gift, lease or otherwise, property, real and personal, within such city or beyond the limits thereof, and establish, construct, maintain, add to, equip, improve, own, control, regulate and operate libraries, art galleries, museums, parks, places of recreation, auditoriums, convention halls, refrigerating plants, fountains, bathing places, watering troughs, public toilets, markets, market houses, abattoirs, medical dispensaries, laboratories, infirmaries, hospitals, poorhouses, charitable institutions, employment agencies, pawnshops, jails, city halls, engine houses, houses of correction, reform schools, workhouses and work farms, detention homes, morgues, cemeteries, crematories, garbage collection and garbage disposal and reduction plants and equipments, street cleaning and sprinkling plants and equipment, gas plants, telephone systems, telegraph systems, electric light systems, electric or other heat systems, electric or other power systems, electric or other railways, ferries and transportation systems of any kind; waterworks, quarries, wharves, docks, waterways, canals, streets, avenues, alleys, lanes and all other public buildings, places, works, equipment and institutions, and all other public utilities, not herein enumerated and everything required therefor; and to sell, convey and encumber the same, to sell water, gas, electric current and all products of any utilities operated by the city; and to lease to corporations or to individuals when authorized by a vote of a two-thirds majority of the voters of the city, voting at any general city election, for the purpose of maintenance and operation and for a term not exceeding ten years, any public utility owned by the city, but no sale of any utility shall be made, unless the same shall be authorized by a two-thirds vote of the voters of said city at a general city election thereof.

(RSMo 1939 § 7483)

Prior revisions: 1929 § 7330; 1919 § 8744

(1993) Where city's charter claimed any powers which general assembly had authority to confer, including power of eminent domain within or without its corporate boundaries, city had authority to condemn land outside its territorial municipal boundaries. City of Cape Girardeau v. Jett, 851 S.W.2d 114 (Mo. App. E.D.)



Section 81.195 Officers, terms (cities of 30,000 to 250,000 in certain counties).

Effective 02 Jan 1979, see footnote

Title VII CITIES, TOWNS AND VILLAGES

81.195. Officers, terms (cities of 30,000 to 250,000 in certain counties). — In all cities and towns under special charter, located in counties of the first class under a charter form of government, which have attained a population of more than thirty thousand inhabitants but less than two hundred fifty thousand inhabitants subsequent to the granting of their special charter, and every four years thereafter, there shall be elected a mayor, police judge and two councilmen from each ward, who shall hold their respective offices for a term of four years and until their successors are elected and qualified.

(L. 1961 p. 202, A.L. 1978 H.B. 971 and 1634)

Effective 8-13-78 (H.B. 971); 1-02-79 (H.B. 1634)



Section 81.200 Extension of limits (cities of 20,000 and less than 250,000).

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

81.200. Extension of limits (cities of 20,000 and less than 250,000). — Any city now containing, or which may hereafter contain, more than twenty thousand and less than two hundred and fifty thousand inhabitants, organized under special or local laws, may extend its limits by an ordinance specifying with accuracy the new line or lines to which it is proposed to extend such limits. All courts of this state shall take judicial notice of the limits of said city when thus extended, and of all the steps in the proceedings leading thereto.

(RSMo 1939 § 7513)

Prior revisions: 1929 § 7360; 1919 § 8774; 1909 § 9631



Section 81.210 Changes of wards by ordinance (cities of 20,000 and less than 250,000).

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

81.210. Changes of wards by ordinance (cities of 20,000 and less than 250,000). — Whenever the corporate limits of any city now coming or which may hereafter come under the operation of section 81.200 of this chapter shall hereafter be altered or extended, and whenever the population of any such city, or of any ward or wards thereof, has been or may be so increased or diminished as to render, in the opinion of the common council, a division or redistricting of the corporation into wards, or a change in the boundary of any ward or wards necessary, the same may be done by ordinance at some regular meeting of the common council.

(RSMo 1939 § 7515)

Prior revisions: 1929 § 7362; 1919 § 8776; 1909 § 9632



Section 81.220 Notice of proposed change — when to take effect (cities of 20,000 and less than 250,000).

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

81.220. Notice of proposed change — when to take effect (cities of 20,000 and less than 250,000). — Upon any ordinance for such purpose being introduced into the common council, the latter shall, before the passage thereof, by resolution, require the city clerk to publish a copy of the ordinance in at least one daily newspaper published in the city, to be designated in the resolution, for at least three weeks within the four weeks next after the passage of said resolution. After such publication, proof thereof shall be made and filed with the city clerk, and, if the common council shall be satisfied that such publication has been made, it shall, by vote, so find, and the city clerk shall make a record of such finding in the book for record of the current proceedings of the common council, which record shall be conclusive evidence of the truth of the facts so found. If such ordinance be passed by the common council at the first or second regular meeting after such publication and finding, and not later, and duly approved by the mayor, the same shall thereafter be in force until repealed or altered. Any such ordinance shall be subject to amendment before such publication, but not after.

(RSMo 1939 § 7516)

Prior revisions: 1929 § 7363; 1919 § 8777; 1909 § 9633



Section 81.230 Disposition of acquired territory — qualified voters (cities of 20,000 and less than 250,000).

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

81.230. Disposition of acquired territory — qualified voters (cities of 20,000 and less than 250,000). — When territory is annexed to any city pursuant to section 81.200, the common council shall, by ordinance, organize the same into a new ward or wards, or attach the same to some existing ward or wards long enough before the next ensuing municipal election to enable voters in such annexed territory to register, and all other proper steps to be taken according to law, so that the voters of such annexed territory may have full opportunity to register and vote at such election. Actual residents of any territory at the time of annexation thereof to any city as provided in section 81.200 shall, if otherwise qualified, be voters of the city, and be eligible to any office therein at the next municipal election following such annexation. In case of redistricting or division of the city into wards, creation of any new ward or wards, or change of boundary in any ward or wards, every voter residing in any ward at any municipal election next thereafter, duly registered, shall be a voter of such ward, and nothing in this chapter contained shall be so construed as to prevent any voter from voting or being eligible to any office by reason merely of such redistricting or division or creation of any new ward or wards, or change in the boundary of any ward or wards.

(RSMo 1939 § 7517, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 7364; 1919 § 8778; 1909 § 9634



Section 81.240 Change not to be made, when (cities of 20,000 and less than 250,000).

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

81.240. Change not to be made, when (cities of 20,000 and less than 250,000). — Territory shall not be annexed to any such city within four months next preceding any municipal election, nor shall there be a redistricting or division of the city into wards, or change of boundaries of any ward or wards, or creation of any new ward or wards, within two months next preceding any municipal election.

(RSMo 1939 § 7518, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 7365; 1919 § 8779; 1909 § 9635



Section 81.250 Numbering wards — territory (cities of 20,000 and less than 250,000).

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

81.250. Numbering wards — territory (cities of 20,000 and less than 250,000). — All wards which may hereafter be established shall be composed of adjacent and compact territory, and the several wards at the time of redistricting shall contain as nearly an equal number of inhabitants as may be practicable. The wards shall be numbered consecutively from one up to the highest number thus established.

(RSMo 1939 § 7519)

Prior revisions: 1929 § 7366; 1919 § 8780; 1909 § 9636



Section 81.260 Election of aldermen (cities of 20,000 and less than 250,000).

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

81.260. Election of aldermen (cities of 20,000 and less than 250,000). — Whenever any change in the number of wards or alteration in the boundaries of any ward shall be made, or new wards shall be established, there shall be no election of aldermen for such wards until the general election for corporation officers.

(RSMo 1939 § 7520)

Prior revisions: 1929 § 7367; 1919 § 8781; 1909 § 9637



Section 81.270 Change in wards not to affect aldermen (cities of 20,000 and less than 250,000).

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

81.270. Change in wards not to affect aldermen (cities of 20,000 and less than 250,000). — Nothing in sections 81.200 to 81.260 contained shall be construed to limit or abridge the term of office which any alderman shall be elected to fill, but every alderman shall be deemed and taken to be for the residue of the term for which he may have been elected an alderman of that ward in which his actual residence and place of abode may be at the time of any division of the city into wards, creation of any new ward or wards, or change in the boundaries of any ward or wards.

(RSMo 1939 § 7521)

Prior revisions: 1929 § 7368; 1919 § 8782; 1909 § 9638



Section 81.280 Elective officers — terms — appointment — offices combined — section to be effective after vote (cities of 7,500 to 100,000 in certain counties).

Effective 02 Jan 1979, see footnote

Title VII CITIES, TOWNS AND VILLAGES

81.280. Elective officers — terms — appointment — offices combined — section to be effective after vote (cities of 7,500 to 100,000 in certain counties). — 1. At municipal elections in all cities and towns under special legislative charters, located in a county containing a city, or a part of a city, of over four hundred thousand population, which have attained a population of seven thousand five hundred inhabitants, and not more than one hundred thousand there shall be elected one alderman from each ward for a four-year term; at municipal elections there shall be elected a mayor for a four-year term; and there shall be elected an attorney, a treasurer, who shall be, by virtue of his office, collector of revenue of the city, an auditor, a municipal judge, and a clerk, each of whom shall hold his respective office for a term of two years, and their successors shall be elected accordingly, except that any such city may provide by ordinance that the attorney, treasurer, municipal judge, and clerk be appointed by the mayor, subject to the approval of the city council, and the ordinance may further provide that all or any of such officers when so appointed and any of the appointive officers of any such city, except the members of any board created by statute, shall hold office for an indefinite term and at the pleasure of the mayor and city council. In addition to the above officers the city council shall provide by ordinance for the appointment of an assessor and a chief of police, whose duties shall be prescribed by ordinance.

2. The city council may by ordinance combine the offices of clerk and treasurer. When so combined, this office may be filled by election at municipal elections or may be made appointive by ordinance under the same provisions applying to the offices separately.

3. The provisions of this section shall apply only after a majority of the voters voting thereon at a municipal election approve the effectiveness of this section for such city or town. The question shall be placed upon the ballot by a petition signed by a number of voters of the city or town equal to five percent of the total number of votes cast for mayor at the last election, or by a resolution of the board of aldermen of the city or town.

(L. 1965 p. 194 § 1, A.L. 1978 H.B. 971 merged with H.B. 1634)

Effective 8-13-78 (H.B. 971); 1-02-79 (H.B. 1634)






Chapter 82 Constitutional Charter Cities (Home Rule)

Chapter Cross References



Section 82.010 Certain cities declared constitutional charter cities.

Effective 28 Aug 1953

Title VII CITIES, TOWNS AND VILLAGES

82.010. Certain cities declared constitutional charter cities. — 1. Any city of this state framing and adopting a charter for its own government, whether under the provisions of Section 19, Article VI of the Constitution of 1945, or under the provisions of Section 16 or Section 20, Article IX of the Constitution of 1875, is hereby defined and declared to be a constitutional charter city.

2. All laws now existing or which may hereafter be enacted relating or making reference to cities under constitutional charter or constitutional charter cities, shall be deemed to and shall apply and be valid only in relation to cities of this state defined and declared in this section to be cities under constitutional charter.

(L. 1945 p. 1289 § 6215a, A.L. 1953 p. 268)



Section 82.020 Constitutional charter, certain cities and towns may adopt or amend, procedure.

Effective 25 Jun 2008, see footnote

Title VII CITIES, TOWNS AND VILLAGES

82.020. Constitutional charter, certain cities and towns may adopt or amend, procedure. — Any city or town under special charter, as defined in section 81.010, and any other city in this state which now has or which may hereafter have a population of more than five thousand inhabitants according to the last preceding federal decennial census may frame and adopt or amend a charter for its own government by complying with the provisions of Sections 19 and 20 of Article VI of the Constitution of this state, or any amendments thereof.

(L. 1945 p. 1309 § 1, A.L. 1980 H.B. 991, A.L. 2008 H.B. 1804)

Effective 6-25-08



Section 82.040 Officers, tenure upon adoption of charter — vacancy in office, how filled.

Effective 28 Aug 1990

Title VII CITIES, TOWNS AND VILLAGES

82.040. Officers, tenure upon adoption of charter — vacancy in office, how filled. — All persons in office in such city at the time of the ratification of such charter shall hold their offices until their successors are elected or appointed and qualified, as may be provided in such charter, but no longer. At any time there is a vacancy in any office in a city not within a county, where a person is to be appointed by the governor to fill such vacancy, the deputy officer for that particular office shall serve in the interim until such appointment is made.

(RSMo 1939 § 7592, A.L. 1990 H.B. 1716)

Prior revisions: 1929 § 7449; 1919 § 8860; 1909 § 9709



Section 82.050 Consistent ordinances to remain in force.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

82.050. Consistent ordinances to remain in force. — All ordinances, regulations and resolutions in force at the time such charter takes effect, and not inconsistent with the provisions thereof, shall remain and be in force until altered, modified or repealed by the lawmaking authorities of such city.

(RSMo 1939 § 7595)

Prior revisions: 1929 § 7452; 1919 § 8863; 1909 § 9712



Section 82.060 Adoption not to affect existing rights.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

82.060. Adoption not to affect existing rights. — Such charter, in superseding any previous charter and amendments thereof, shall not affect any right, lien or liability accrued, established or subsisting previous to the time when such charter takes effect, nor affect any action or proceeding pending when such charter takes effect; but such right, lien or liability shall be enforced, and such action or proceeding shall be carried on, in all respects, as if such charter had not taken effect; nor shall such charter be in any wise so construed as to affect any right or liability acquired or accrued under the previous charter and amendments superseded thereby, by or on the part of any city, or any person or body corporate.

(RSMo 1939 § 7593)

Prior revisions: 1929 § 7450; 1919 § 8861; 1909 § 9710



Section 82.070 Accrued rights or penalties not affected by adoption.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

82.070. Accrued rights or penalties not affected by adoption. — All rights of action, fines, penalties and forfeitures accrued to such city before such charter takes effect shall remain unaffected thereby, and may be prosecuted, recovered and received as fully in every respect as if such charter had not taken effect.

(RSMo 1939 § 7596)

Prior revisions: 1929 § 7453; 1919 § 8864; 1909 § 9713



Section 82.080 Tax liens on realty vested in city.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

82.080. Tax liens on realty vested in city. — Any lien on real property existing in favor of the state of Missouri, or of such city, at or before the taking effect of such charter, for taxes and special assessments levied by such city, and all right, title and estate acquired by or vested in the state of Missouri or such city, by reason of the forfeiture or sale to the state or such city of any tract of land, town or city lot offered at public sale for taxes or special assessments levied by such city, interest and costs due thereon, and not sold to others for want of bidders, are hereby assigned and transferred to and continued in such city, and all lands, town or city lots forfeited or sold to the state of Missouri or such city on account of taxes or special assessments levied thereon by such city shall, from the taking effect of such charter, be deemed and taken to be forfeited and sold to such city. In all cases where certificates of purchase have, at the time such charter takes effect, been made out in the name of purchasers at any sale for such delinquent taxes or special assessments, the right to redeem from any such sale, or to a deed or deeds, shall not be affected or impaired by anything in this chapter or in such charter contained.

(RSMo 1939 § 7598)

Prior revisions: 1929 § 7455; 1919 § 8866; 1909 § 9715



Section 82.090 Extension of limits.

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

82.090. Extension of limits. — Any constitutional charter city may at any time extend its limits by ordinance, specifying with accuracy the new lines to which it is proposed to extend its limits. All courts of this state shall take judicial notice of the limits of the city when thus extended, and of all the steps in the proceeding leading thereto. Should the city by extension of its territorial limits include any portion of any incorporated city, town or village, the extension shall be made to include the whole territory of such incorporated city, town or village, and upon the extension being made, the corporate existence of the incorporated city, town or village included in the extension ipso facto ceases and all property and rights of every kind and nature belonging to and vested in such incorporated city, town or village shall, by operation of law, at once pass to and vest in the city making the extension of its limits. All officers and employees of such incorporated city, town or village having custody or control thereof shall surrender and deliver the same to the city so extending its limits; and the city shall also, by operation of law, become liable to pay all debts and liabilities of the incorporated city, town or village. Before the city extends its limits to include an incorporated city, town or village, four-sevenths of the voters of the incorporated city, town or village voting at such election desired to be included within the limits of the city shall vote in favor of the question in the following manner: Whenever the city desires to include within its limits any incorporated city, town or village, the mayor of the city shall inform the mayor or other chief officer of the incorporated city, town or village proposed to be taken in of its intention to include the city, town or village within its limits; the mayor thereof shall order the question to be submitted to determine the wish of the city, town or village; and if four-sevenths of the voters voting on the question vote in favor of the proposed extension, the mayor shall certify the result to the mayor of the city seeking to extend its limits and the city may proceed to extend its limits as provided in this section. In all cases where the corporate limits are defined in the charter of the city, the ordinance extending the limits shall be in the form of a proposed amendment to the charter of the city, and before the amendment shall be of any force or effect, it shall be submitted to and accepted by a majority of the voters of the city voting on the question, in all respects and in compliance with all the requirements provided for amendments to the charter of the city.

(RSMo 1939 § 7626, A. 1949 H.B. 2032, A.L. 1959 S.B. 75, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 7483; 1919 § 8894; 1909 § 9743



Section 82.100 Annexed territory to be divided into wards.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

82.100. Annexed territory to be divided into wards. — Whenever, by extension of its territorial limits as aforesaid, new territory is annexed to such city, the lawmaking authorities thereof shall, by ordinance, organize the same into a new ward or wards, or attach the same to some existing ward or wards, long enough before the next ensuing general city election to enable electors in such annexed territory to register, and all other proper steps to be taken according to law, so that the electors of such annexed territory may have full opportunity to register and vote at such election. Actual residents of any territory at the time of the annexation thereof as aforesaid shall, if otherwise qualified, be qualified electors of such city, and be eligible to any office therein at the next general city election following such annexation.

(RSMo 1939 § 7627)

Prior revisions: 1929 § 7484; 1919 § 8895; 1909 § 9744



Section 82.110 City may be redistricted, when.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

82.110. City may be redistricted, when. — Whenever the corporate limits of any such city shall be so extended, and whenever and as often as the population of any such city, or of any ward or wards thereof, has been or may be so increased or diminished as to render, in the opinion of the lawmaking authorities of such city, a revision or redistricting of the corporation into wards or a change in the boundary of any ward or wards necessary, the same may be done by ordinance.

(RSMo 1939 § 7628)

Prior revisions: 1929 § 7485; 1919 § 8896; 1909 § 9745



Section 82.120 Redistricting ordinance to be published.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

82.120. Redistricting ordinance to be published. — Before such ordinance shall be passed, the same shall be published for at least three weeks in at least one daily newspaper published in such city, to be designated by the lawmaking authorities of such city, but the failure to make such publication shall in no way affect the validity of such ordinance.

(RSMo 1939 § 7629)

Prior revisions: 1929 § 7486; 1919 § 8897; 1909 § 9746



Section 82.130 Redistricting not to affect eligibility of electors.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

82.130. Redistricting not to affect eligibility of electors. — In case of redistricting or division of such city into wards, creation of any new ward or wards, or change of boundary in any ward or wards, every qualified elector residing in any ward at any general city election next thereafter, duly registered, shall be a qualified voter of such ward, and nothing in this chapter contained shall be so construed as to prevent any elector from voting or being eligible to any office by reason merely of such redistricting or division or creation of any new ward or wards, or change in the boundary of any ward or wards.

(RSMo 1939 § 7630)

Prior revisions: 1929 § 7487; 1919 § 8898; 1909 § 9747



Section 82.133 Disincorporation of charter or home rule cities--election, ballot language.

Effective 28 Aug 2016

Title VII CITIES, TOWNS AND VILLAGES

82.133. Disincorporation of charter or home rule cities--election, ballot language. — 1. The county governing body of any county in which a constitutional charter or home rule city is located shall disincorporate the city as provided in sections 82.133 to 82.145.

2. The county governing body shall order an election upon the question of disincorporation of a constitutional charter or home rule city upon petition of twenty-five percent of the voters of the city.

3. The county governing body shall give notice of the election by publication in a newspaper of general circulation published in the city or, if there is no such newspaper in the city, then in the newspaper in the county published nearest the city. The notice shall contain a copy of the petition and the names of the petitioners. No election on the question of disincorporation shall be held until the notice has been published for four weeks successively.

4. The question shall be submitted in substantially the following form:

­

­

5. Upon the affirmative vote of a majority of those persons voting on the question, the county governing body shall disincorporate the city.

(L. 2016 S.B. 572)



Section 82.136 Contractual rights not invalidated by dissolution.

Effective 28 Aug 2016

Title VII CITIES, TOWNS AND VILLAGES

82.136. Contractual rights not invalidated by dissolution. — No dissolution of the corporation shall invalidate or affect any right accruing to the corporation or to any person, or invalidate or affect any contract entered into or imposed on the corporation.

L. 2016 S.B. 572)



Section 82.139 Dissolution — trustee appointed — oath — bond.

Effective 28 Aug 2016

Title VII CITIES, TOWNS AND VILLAGES

82.139. Dissolution — trustee appointed — oath — bond. — Whenever the county governing body shall dissolve any constitutional charter or home rule city, the county governing body shall appoint some competent person to act as trustee for the corporation so dissolved, and the trustee, before entering upon the discharge of his or her duties, shall take and subscribe an oath that he or she will faithfully discharge the duties of the office and shall give bond with sufficient security, to be approved by the governing body, to the use of the disincorporated city, conditioned for the faithful discharge of the trustee’s duty.

(L. 2016 S.B. 572)



Section 82.142 Dissolution — powers of trustee.

Effective 28 Aug 2016

Title VII CITIES, TOWNS AND VILLAGES

82.142. Dissolution — powers of trustee. — The trustee shall have power to prosecute and defend to final judgment all suits instituted by or against the corporation, collect all moneys due the same, liquidate all lawful demands against the same, and for that purpose shall sell any property belonging to the corporation, or so much thereof as may be necessary, and generally to do all acts requisite to bring to a speedy close all the affairs of the corporation.

(L. 2016 S.B. 572)



Section 82.145 Dissolution — employment of counsel, when — compensation of trustee.

Effective 28 Aug 2016

Title VII CITIES, TOWNS AND VILLAGES

82.145. Dissolution — employment of counsel, when — compensation of trustee. — The trustee shall employ counsel whenever necessary in the discharge of his or her duties and shall make a report of the proceedings to the county governing body at each regular term thereof, and the trustee shall receive for his or her services such compensation as the governing body shall think reasonable.

(L. 2016 S.B. 572)



Section 82.148 Dissolution — moneys to be paid over to county treasurer — records to be delivered to county clerk.

Effective 28 Aug 2016

Title VII CITIES, TOWNS AND VILLAGES

82.148. Dissolution — moneys to be paid over to county treasurer — records to be delivered to county clerk. — When the trustee shall have closed the affairs of the corporation, and shall have paid all debts due by the corporation, he or she shall pay over to the county treasurer all moneys remaining in his or her hands, take receipt therefor, and deliver to the clerk of the county governing body all books, papers, records, and deeds belonging to the dissolved corporation.

(L. 2016 S.B. 572)



Section 82.150 Wards to be of adjacent territory — numbering.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

82.150. Wards to be of adjacent territory — numbering. — All wards which may be established by ordinance as aforesaid shall be composed of adjacent and compact territory, and the several wards, at the time of redistricting, shall contain as nearly an equal number of inhabitants as may be practicable. The wards shall be numbered consecutively from one up to the highest number thus established.

(RSMo 1939 § 7632)

Prior revisions: 1929 § 7489; 1919 § 8900; 1909 § 9749



Section 82.160 Election — new ward.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

82.160. Election — new ward. — Whenever any change in the number of wards or alteration in the boundaries of any ward shall be made, or new wards shall be established, there shall be no election of a representative to the municipal legislature for such ward until the general election for corporation officers.

(RSMo 1939 § 7633)

Prior revisions: 1929 § 7490; 1919 § 8901; 1909 § 9750)



Section 82.170 Redistricting not to affect term of office of incumbent.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

82.170. Redistricting not to affect term of office of incumbent. — Nothing in this chapter contained shall be construed to limit or abridge the term of office which any representative in the municipal legislature of such city shall be elected to fill, but every such representative shall be deemed and taken, for the residue of the term for which he may have been elected, a representative of that ward in which his actual residence and place of abode may be at the time of any division of such city into wards, creation of any new ward or wards, or change in the boundaries of any ward or wards.

(RSMo 1939 § 7634)

Prior revisions: 1929 § 7491; 1919 § 8902; 1909 § 9751



Section 82.180 Providing for nominations and the form of ballot.

Effective 28 Aug 1945

Title VII CITIES, TOWNS AND VILLAGES

82.180. Providing for nominations and the form of ballot. — All cities which have heretofore adopted charters pursuant to Section 16, Article IX, of the Constitution of Missouri of 1875, or may hereafter adopt charters pursuant to Section 19, Article VI of the Constitution of Missouri of 1945 shall have power by charter enactment to prescribe the manner in which nominations shall be made for municipal offices in such cities and the form of ballot to be used at elections for municipal offices in such cities.

(RSMo 1939 § 7436, A.L. 1945 p. 1303)

Prior revision: 1929 § 7283



Section 82.190 City has exclusive control of public highways.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

82.190. City has exclusive control of public highways. — Such city shall have exclusive control over its public highways, streets, avenues, alleys and public places, and shall have exclusive power, by ordinance, to vacate or abandon any public highway, street, avenue, alley or public place, or part thereof, any law of this state to the contrary notwithstanding.

(RSMo 1939 § 7635)

Prior revisions: 1929 § 7492; 1919 § 8903; 1909 § 9752



Section 82.200 Attestation of ordinances — evidence, when.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

82.200. Attestation of ordinances — evidence, when. — All ordinances, resolutions and proceedings of such city may be approved by its corporate seal, attested by the officer having charge thereof, and when printed and published by authority of such city, the same shall be received in evidence in all courts and places without further proof.

(RSMo 1939 § 7591)

Prior revisions: 1929 § 7448; 1919 § 8859; 1909 § 9708



Section 82.210 Action for damages maintained, how.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

82.210. Action for damages maintained, how. — No action shall be maintained against any city of this state which now has or may hereafter attain a population of one hundred thousand inhabitants, on account of any injuries growing out of any defect in the condition of any bridge, boulevard, street, sidewalk or thoroughfare in said city, until notice shall first have been given in writing to the mayor of said city, within ninety days of the occurrence for which such damage is claimed, stating the place where, the time when such injury was received, and the character and circumstances of the injury, and that the person so injured will claim damages therefor from such city.

(RSMo 1939 § 7636)

Prior revisions: 1929 § 7493; 1919 § 8904

(1990) Steps leading from terminal to parking facility at KCI airport are part of sidewalk and are a thoroughfare. Although statute does not expressly mention steps, statute applies. (Mo. banc) Williams v. City of Kansas City, 782 S.W.2d 64.

(2000) Yield sign is not construed as bridge, boulevard, street, sidewalk or thoroughfare pursuant to this section. Jones v. City of Kansas City, 15 S.W.3d 736 (Mo.banc).



Section 82.220 Bonds in judicial proceedings.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

82.220. Bonds in judicial proceedings. — Such city, in taking an appeal or prosecuting a writ of error in any judicial proceeding, shall give bonds as required by law, but it is hereby released from the obligation of law to furnish security therefor. All such bonds shall be executed by the mayor or chief magistrate of such city, and shall be taken in all courts of this state as full compliance with the law in such cases, and all laws and parts of laws inconsistent with this provision are hereby repealed.

(RSMo 1939 § 7594)

Prior revisions: 1929 § 7451; 1919 § 8862; 1909 § 9711



Section 82.230 Regulation of public franchises.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

82.230. Regulation of public franchises. — It shall be lawful for any such city in such charter, or by amendment thereof, to provide for regulating and controlling the exercise by any person or corporation of any public franchise or privilege in any of the streets or public places of such city, whether such franchises or privileges have been granted by said city, or by or under the state of Missouri, or any other authority.

(RSMo 1939 § 7637)

Prior revisions: 1929 § 7494; 1919 § 8905; 1909 § 9753

(1972) Although CATV system does not specifically fall within definition of public utility under Missouri law, it could be included and under authority granted cities to regulate public franchises or privileges a city may regulate CATV and must follow procedures specified in ordinance. Springfield Television, Inc. v. City of Springfield (CA Mo.), 462 F.2d 21.



Section 82.240 Parks, cemeteries may be provided for.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

82.240. Parks, cemeteries may be provided for. — It shall be lawful for any such city to make provision in its charter, or by amendment thereof, to acquire and hold by gift, devise, purchase or by the exercise of the power of eminent domain by condemnation proceedings, lands for public use, either within the corporate boundaries of such city or outside of such corporate boundaries, and within the territorial limits of the county in which such city may be situated, for public parks, cemeteries, penal institutions, hospitals, rights-of-way for sewers, or for any other public purpose, and to provide for managing, controlling and policing the same.

(RSMo 1939 § 7638)

Prior revisions: 1929 § 7495; 1919 § 8906; 1909 § 9754

(1993) Where city's charter claimed any powers which general assembly had authority to confer, including power of eminent domain within or without its corporate boundaries, city had authority to condemn land outside its territorial municipal boundaries. City of Cape Girardeau v. Jett, 851 S.W.2d 114 (Mo. App. E.D.).



Section 82.250 Certain cities may acquire subways.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

82.250. Certain cities may acquire subways. — All cities in this state having one hundred thousand inhabitants or over are hereby authorized and empowered to build or to acquire, by purchase or otherwise, within their respective corporate limits, a subway or subways, to be exclusively owned by such cities, with such suitable approaches, connections, loops, turnouts, sidings, stations, exits, entrances and other appurtenances, and land, rights-of-way and easements and estates and rights in land, including the right to go on, under or above the surface, as may be necessary or expedient for the construction and efficient use of such subway or subways for the transportation of persons, baggage, express and freight, and for cars, other means of transportation, pipes, wires and cables used for public service purposes.

(RSMo 1939 § 7639)

Prior revisions: 1929 § 7496; 1919 § 8907; 1909 § 9759



Section 82.260 May operate, lease and regulate subways.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

82.260. May operate, lease and regulate subways. — All such cities may operate or may lease such subway or subways, or parts thereof, on terms to be fixed by said cities. Such cities may contract for the purchase or construction of such subway or subways, and for lease of same, and may grant rights therein, or in any part thereof, upon such terms as they may deem best, for cars, other means of transportation, pipes, wires and cables used for public service purposes. But no such lease or grant shall be made for a longer period than fifty years. And such cities may regulate the use of such subway or subways, and of the construction and operation of cars, other means of transportation, pipes, wires and cables used therein; provided, that such city shall not lease, grant or let such street railroad, street railroad system, subway or subways, or any part thereof, or rights therein, for any purpose whatever, without the assent of a majority of the qualified voters of such city voting for or against such lease, grant or letting at an election held for that purpose.

(RSMo 1939 § 7640)

Prior revisions: 1929 § 7497; 1919 § 8908; 1909 § 9760



Section 82.270 May issue subway revenue bonds.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

82.270. May issue subway revenue bonds. — Any such city may issue and sell, at not less than par, its bonds, payable out of the revenue or income from such subway or subways.

(RSMo 1939 § 7641)

Prior revisions: 1929 § 7498; 1919 § 8909; 1909 § 9761



Section 82.280 Certain county officers to perform duties for cities, when — compensation.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

82.280. Certain county officers to perform duties for cities, when — compensation. — In all cities in this state which now have or may hereafter have more than one hundred thousand inhabitants and less than five hundred thousand inhabitants, it shall be the duty of the county assessor, collector of the revenue, and the officer charged with the duty of auditor of such county or any of them to perform the services for such city pertaining to like offices when required by such city so to do, and such city or cities are authorized and empowered to require such officers of the county or any of them to perform the duties for the city pertaining to such offices at such times, under such terms, in such manner and for such compensation as such city may provide.

(RSMo 1939 § 7597)

Prior revisions: 1929 § 7454; 1919 § 8865



Section 82.290 Certain officers to administer oaths free.

Effective 28 Aug 1953

Title VII CITIES, TOWNS AND VILLAGES

82.290. Certain officers to administer oaths free. — In all cities having a population of over one hundred thousand inhabitants in this state, the mayor, comptroller, auditor, register, recorder of deeds, president of the board of assessors, and their deputies, are hereby authorized and required to administer, free of charge, any and all oaths in connection with the business of their offices required to be made or submitted to or before them, by any law or ordinance now in force or which may hereafter be enacted, or which they themselves may deem necessary in the discharge of their official duties.

(RSMo 1939 § 7643, A.L. 1953 p. 268)

Prior revisions: 1929 § 7500; 1919 § 8911; 1909 § 9763



Section 82.293 No surcharge or fee to compensate school districts without statutory authority (Lee's Summit)—severability clause.

Effective 28 Aug 2002

Title VII CITIES, TOWNS AND VILLAGES

82.293. No surcharge or fee to compensate school districts without statutory authority (Lee's Summit)—severability clause. — 1. Absent explicit statutory authority, no constitutional charter city with more than seventy thousand five hundred but less than seventy-one thousand inhabitants located at least in part within a county of the first classification with more than eighty-two thousand but less than eighty-two thousand one hundred inhabitants shall enact any ordinance, regulation, or resolution that would impose a surcharge or other fee to compensate any political subdivision organized pursuant to chapter 162.

2. If any provision of this section or the application thereof to anyone or to any circumstances is held invalid, the remainder of section A of this act* and the application of such provisions to others or other circumstances shall not be affected thereby.

(L. 2002 H.B. 1711)

*"This act" (H.B. 1711, 2002) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 82.300 Certain cities may enact ordinances, purposes, punishments (including Kansas City).

Effective 28 Aug 2009

Title VII CITIES, TOWNS AND VILLAGES

82.300. Certain cities may enact ordinances, purposes, punishments (including Kansas City). — 1. Any city with a population of four hundred thousand or more inhabitants which is located in more than one county may enact all needful ordinances for preserving order, securing persons or property from violence, danger and destruction, protecting public and private property and for promoting the general interests and ensuring the good government of the city, and for the protection, regulation and orderly government of parks, public grounds and other public property of the city, both within and beyond the corporate limits of such city; and to prescribe and impose, enforce and collect fines, forfeitures and penalties for the breach of any provisions of such ordinances and to punish the violation of such ordinances by fine or imprisonment, or by both fine and imprisonment; but no fine shall exceed one thousand dollars nor imprisonment exceed twelve months for any such offense, except as provided in subsection 2 of this section.

2. Any city with a population of four hundred thousand or more inhabitants which is located in more than one county which operates a publicly owned treatment works in accordance with an approved pretreatment program pursuant to the federal Clean Water Act, 33 U.S.C. 1251, et seq. and chapter 644 may enact all necessary ordinances which require compliance by an industrial user with any pretreatment standard or requirement. Such ordinances may authorize injunctive relief or the imposition of a fine of at least one thousand dollars but not more than five thousand dollars per violation for noncompliance with such pretreatment standards or requirements.

For any continuing violation, each day of the violation shall be considered a separate offense.

3. Any city with a population of more than four hundred thousand inhabitants may enact all needful ordinances to protect public and private property from illegal and unauthorized dumping and littering, and to punish the violation of such ordinances by a fine not to exceed one thousand dollars or by imprisonment not to exceed twelve months for each offense, or by both such fine and imprisonment.

4. Any city with a population of more than four hundred thousand inhabitants may enact all needful ordinances to protect public and private property from nuisance and property maintenance code violations, and to punish the violation of such ordinances by a fine not to exceed one thousand dollars or by imprisonment not to exceed twelve months for each offense, or by both such fine and imprisonment.

(RSMo 1939 § 7644, A.L. 1943 p. 727, A.L. 1993 S.B. 376, A.L. 2000 H.B. 1238, A.L. 2001 S.B. 345, A.L. 2009 H.B. 481)

Prior revisions: 1929 § 7501; 1919 § 8912; 1909 § 9764



Section 82.310 License collector.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

82.310. License collector. — The office of license collector is hereby created in cities now having or which hereafter may have three hundred thousand inhabitants or more.

(RSMo 1939 § 7725)

Prior revisions: 1929 § 7577; 1919 § 8987; 1909 § 9838

CROSS REFERENCE:

Statutory office in certain constitutional charter cities prohibited, Const. Art. VI § 22

(1958) Office of license collector in St. Louis City is a “county office” and constitutional provision (Art. VI § 22) does not effect its abolition as a municipal office. Preisler v. Hayden (Mo.), 309 S.W.2d 645.



Section 82.311 License collector, St. Louis City, qualifications — residence requirement, violation, forfeiture of office.

Effective 28 Aug 1990

Title VII CITIES, TOWNS AND VILLAGES

82.311. License collector, St. Louis City, qualifications — residence requirement, violation, forfeiture of office. — 1. No person shall be elected or appointed to the office of license collector in any city not within a county who shall not have been a qualified voter of such city for one year next preceding his election or appointment.

2. Any license collector of any city not within a county who removes his residence from such city shall forfeit such office.

(L. 1990 S.B. 862 § 2)



Section 82.320 Word license construed.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

82.320. Word license construed. — The words "license" and "license tax", used in sections 82.310 to 82.410 shall include licenses for all purposes authorized or required by law or ordinance, and also the tax on telegraph and telephone poles, the dog tax, the merchants' ad valorem tax, the vehicle license tax and the special tax on foreign insurance companies, and excepting always dramshop, water and boat or wharfage licenses.

(RSMo 1939 § 7732)

Prior revisions: 1929 § 7584; 1919 § 8994; 1909 § 9845



Section 82.330 License collector, election, term, oath, bond — vacancy.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

82.330. License collector, election, term, oath, bond — vacancy. — On the Tuesday next following the first Monday in November, A.D. 1902, and every four years thereafter, there shall be elected in said cities, in the manner provided by law for the election of city officers, a license collector, who shall hold his office for the term of four years, and until his successor is elected and qualified; he shall take the oath of office required of state officers, and give bond to such city in the sum of twenty-five thousand dollars, conditioned that he will faithfully and punctually collect and pay over all revenue for licenses and license tax collected and received by him, and in all things faithfully perform the duties of the office of license collector according to law and the ordinances of said city, to be approved by the mayor; and said oath and bond to be filed in the office of the city register of such city. Vacancies in said office of license collector from any cause shall be filled by the governor, from and until the end and expiration of the term in which the vacancy is created. Said license collector shall have his office in the city hall in such rooms as may be designated for the purpose by the proper authority.

(RSMo 1939 § 7726)

Prior revisions: 1929 § 7578; 1919 § 8988; 1909 § 9839



Section 82.340 Powers and duties of license collector — duties may not be altered.

Effective 28 Aug 1990

Title VII CITIES, TOWNS AND VILLAGES

82.340. Powers and duties of license collector — duties may not be altered. — The license collector shall have exclusive authority in all such cities to issue all licenses and receipts for license taxes, except water, dramshop and boat or wharf licenses; he shall have authority to revoke any license by him granted, if the person to whom the license has been issued shall have been convicted of the violation of any law or ordinance relative to such licenses. It shall be his duty to prevent any persons carrying on any business, object or calling for which a license or license tax is required, without having a license or license receipt for that purpose; and he shall report to the court hearing municipal ordinance violations of such city all violations of law and ordinances relating to licenses and license taxes. No commissions or fees shall be paid or allowed for the license collector, or any state or city officer for the collection of any licenses or license tax to which sections 82.310 to 82.410 apply. No duties imposed under this section or designated for the license collector's office by the city shall be altered by any means other than legislative action. Any employees transferred from the license collector's office due to a change in such duties by a means other than legislative action shall be transferred back to the license collector's office to the positions previously held, even where such duties were changed within fifteen months prior to August 28, 1990.

(RSMo 1939 § 7727, A.L. 1978 H.B. 1634, A.L. 1990 H.B. 1716)

Prior revisions: 1929 § 7579; 1919 § 8989; 1909 § 9840



Section 82.350 List of licenses to be maintained.

Effective 28 Aug 1953

Title VII CITIES, TOWNS AND VILLAGES

82.350. List of licenses to be maintained. — It shall be the duty of the license collector to keep a complete list of all persons, firms, associations and corporations who are required by law, or ordinance, to obtain a license, or pay a license tax, and collect all information which may be necessary for the proper assessing, levying and issuing of licenses and license taxes. Such lists and information shall be kept in proper books in the office of the license collector and at all times be kept up to date, as complete and correct as possible.

(RSMo 1939 § 7728, A.L. 1953 p. 268)

Prior revisions: 1929 § 7580; 1919 § 8990; 1909 § 9841



Section 82.360 Procedure in obtaining and granting license.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

82.360. Procedure in obtaining and granting license. — To obtain a license or to pay a license tax the person making application therefor shall accompany his application with such statements and affidavits as may now or hereafter be required by law or ordinance; the license collector, as soon thereafter as practicable, shall give to the applicant a statement that, upon the payment of the amount of the license or license tax required by law or ordinance to be paid, a license or tax receipt, as the case may be, will be issued to such applicant. Upon the receipt of said statement, the applicant shall pay to the license collector the amount named in such statement, taking therefor duplicate receipts, one of which shall be by him filed with the city auditor, and the license collector shall thereupon issue the license or license tax receipt to the applicant for the period required by law or the ordinances of such city.

(RSMo 1939 § 7729)

Prior revisions: 1929 § 7581; 1919 § 8991; 1909 § 9842



Section 82.370 Separate records to be kept — open to inspection.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

82.370. Separate records to be kept — open to inspection. — The license collector shall keep a separate record or book for each kind of license or tax receipt which he is authorized to issue, in each of which shall be recorded the names of all applicants for such licenses, the place at which the applicant is permitted to conduct the business authorized, if the license is for such purpose, otherwise the place of business or residence of the applicant, and the date of issuance of the license, all of which shall be public and open to the inspection of any citizen; he shall also keep all statements and affidavits furnished him in his office for public reference and the convenience of the officers of such city.

(RSMo 1939 § 7730)

Prior revisions: 1929 § 7582; 1919 § 8992; 1909 § 9843



Section 82.390 Compensation of license collector — appointment of deputies and employees (St. Louis City).

Effective 28 Aug 1999

Title VII CITIES, TOWNS AND VILLAGES

82.390. Compensation of license collector — appointment of deputies and employees (St. Louis City). — 1. Beginning January 1, 1998, the license collector of the City of St. Louis shall receive a salary of fifty-eight thousand three hundred dollars per year and beginning January 1, 1999, the license collector of the City of St. Louis shall receive a salary of sixty-four thousand one hundred thirty dollars, payable as provided in section 82.395. Beginning January 1, 2000, the compensation of the license collector of the City of St. Louis may be annually increased by an amount equal to the annual salary adjustment for employees of the City of St. Louis as approved by the board of aldermen of such city.

2. The license collector may appoint one chief deputy, and one assistant deputy license collector, either of whom, in the absence for any cause of the license collector, may perform all the duties of the license collector. The license collector may appoint a cashier, an assistant cashier, a secretary and such other clerks, account clerks and inspectors as are required by the license collector to properly and efficiently perform the duties of the license collector's office when such positions are approved by the board of aldermen of such city.

3. The salaries and compensation of the employees enumerated in subsection 2 of this section shall be payable as provided in section 82.395.

4. The license collector, deputy license collector and clerks may administer oaths in the transaction of the business of the office. The license collector and the license collector's sureties are responsible for the official acts of all employees appointed by the license collector.

(L. 1947 V. II p. 306 § 1, A.L. 1949 p. 379, A.L. 1951 p. 341, A.L. 1957 p. 247, A.L. 1965 p. 194, A.L. 1969 p. 144, A.L. 1978 H.B. 1121 & 1257, A.L. 1983 S.B. 250, A.L. 1987 S.B. 65, et al., A.L. 1992 H.B. 1228, A.L. 1997 S.B. 11, A.L. 1999 H.B. 748)



Section 82.395 St. Louis license collector, procedural duties, payment of salaries — deficiency in salary pay, discharge of deficiency — effect of law — notary public.

Effective 19 Jun 1992, see footnote

Title VII CITIES, TOWNS AND VILLAGES

82.395. St. Louis license collector, procedural duties, payment of salaries — deficiency in salary pay, discharge of deficiency — effect of law — notary public. — 1. The license collector of the city of St. Louis shall collect, deduct and retain for collecting all revenues, taxes, licenses and other dues which he is or may be authorized to collect for the state, city and school, in the same manner as is provided for the collector of revenue, fees in the amount prescribed under section 82.650. The license collector shall pay his salary, and all salaries, clerical hire and other expenses of his office, out of the fees so collected, deducted and retained by him pursuant to this section, anything to the contrary notwithstanding.

2. In the event that the fees so collected, deducted and retained by the license collector of the city of St. Louis out of the amounts so collected for state, city and school are insufficient to pay and discharge, in full, the amount required and necessary for all salaries, clerical hire and other expenses and costs of the office, the deficiency shall be paid by the state, city and school, respectively, out of the undistributed collected moneys in the license collector's hands due the state, city and school, respectively, in proportion that the moneys so collected for each bears to the total amount so collected for all, as such amounts shall be reflected in and by the settlement made annually on the first Monday in June, and for the purposes of paying and discharging such deficiency, the license collector shall deduct and retain out of such undistributed collected taxes, the proportionate amounts, and use same to pay and discharge such deficiency. Nothing in this section shall be construed as repealing the law requiring the license collector to deposit weekly in the city treasury, all moneys collected for the city, nor the law requiring him to deposit, weekly, with the state treasurer, all revenue collected for the state.

3. The license collector, under this section, shall keep at all times in his office a notary public, who shall administer oaths and take notarial acknowledgments in connection with such office without charge.

(L. 1992 H.B. 1228)

Effective 6-19-92



Section 82.397 St. Louis license collector to make annual settlement with treasurer — vouchers — residual fees.

Effective 28 Aug 1992

Title VII CITIES, TOWNS AND VILLAGES

82.397. St. Louis license collector to make annual settlement with treasurer — vouchers — residual fees. — The license collector of the city of St. Louis shall make settlement annually on the first Monday in June and at the expiration of his term of office, with the treasurer of the city, for all fees so collected, deducted and retained by him, as provided in section 82.395; and all fees so collected, deducted, and retained shall be computed for the year or part of the year next preceding the dates of such settlement. The license collector shall present for allowance proper vouchers for all disbursements made by him on account of all salaries, clerical hire and other expenses of his office, and other costs of collecting all revenues, taxes, licenses and other dues which he is or may be authorized to collect for the state, city and school, which shall be allowed and credited to him as against the fees so collected, deducted and retained by him. If the residue of such fees in the hands of the license collector after the annual settlement exceed two times the amount of the previous year's disbursement for all salaries, clerical hire and other expenses of his office, such excess shall be paid into the treasuries of the state, city and school in proportion that the amount of revenue so collected for each bears to the total amount so collected for all, as such amounts shall be reflected in and by the settlement made annually on the first Monday in June.

(L. 1992 H.B. 1228)



Section 82.400 Collector to make weekly payments to city treasurer — duty of treasurer.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

82.400. Collector to make weekly payments to city treasurer — duty of treasurer. — The said license collector shall, on Monday of each week, pay to the treasurer of such city all moneys received by him for licenses and license tax; said treasurer shall issue duplicate receipts therefor, one of which he shall deliver to the license collector, the other to the auditor of such city.

(RSMo 1939 § 7734)

Prior revisions: 1929 § 7586; 1919 § 8996; 1909 § 9847



Section 82.410 Powers and duties of certain officers transferred to license collector.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

82.410. Powers and duties of certain officers transferred to license collector. — Every person, firm, association or corporation shall owe to the license collector all and every duty now due by law or ordinance to the city collector of the revenue or to the license commissioner, or other city officer of such city, with respect to the assessment, levy, issue, transfer or revoking of licenses, or license taxes, for any purpose whatever; all and every duty of said city collector, license commissioner and other officer of such city imposed by law or ordinance with respect to the assessment, levy, issue, transfer or revoking of licenses or license taxes for any purpose whatever is hereby transferred to the office of license collector created by sections 82.310 to 82.410.

(RSMo 1939 § 7731)

Prior revisions: 1929 § 7583; 1919 § 8993; 1909 § 9844



Section 82.420 Public market.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

82.420. Public market. — It shall be the duty of the mayor and municipal assembly or council in all cities of three hundred thousand inhabitants or over, or which may hereafter attain a population of three hundred thousand or over, to establish and locate a market for the sale, at wholesale or retail, of fruits, vegetables and other farm or dairy products.

(RSMo 1939 § 7720)

Prior revisions: 1929 § 7572; 1919 § 8982; 1909 § 9833



Section 82.430 Business to be regulated, rental fixed.

Effective 28 Aug 1969

Title VII CITIES, TOWNS AND VILLAGES

82.430. Business to be regulated, rental fixed. — Such mayor and municipal assembly shall, by ordinance, regulate the business to be conducted and carried on in such market, and fix a yearly rental to be charged for stands or stalls in the market.

(RSMo 1939 § 7721, A.L. 1969 p. 145)

Prior revisions: 1929 § 7573; 1919 § 8983; 1909 § 9834



Section 82.440 When not to sell marketplaces now owned.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

82.440. When not to sell marketplaces now owned. — No city amenable to the provisions of sections 82.420 and 82.430, now owning a public marketplace or public marketplaces, or which shall hereafter acquire a public marketplace, shall be permitted to disburse or use for other purposes any of the proceeds received from the sale or disposition of such marketplace or marketplaces, unless such said city shall have, prior thereto, acquired the necessary ground for the establishment of a marketplace or marketplaces, as contemplated in said sections 82.420 and 82.430, and which ground shall be of dimensions commensurate with the requirements of said city, and not to exceed in cost the sum of one million dollars, and unless said city shall, prior thereto, have made provisions for the establishment and maintenance of a marketplace or marketplaces on such grounds, as is contemplated in sections 82.420 and 82.430.

(RSMo 1939 § 7722)

Prior revisions: 1929 § 7574; 1919 § 8984; 1909 § 9835



Section 82.450 Corporation may condemn land for marketplaces, when.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

82.450. Corporation may condemn land for marketplaces, when. — In the event any city amenable to the provisions of sections 82.420 and 82.430 shall fail to provide a marketplace or marketplaces of the dimensions set out in section 82.440, any corporation composed of five or more residents of this state, organized under the laws of the state of Missouri, for the purpose of establishing a market or markets, as contemplated by said section 82.420, shall have the power to condemn lands or other property, or any interest therein, to the amount set out in section 82.440, for use by it in establishing and maintaining such marketplace or marketplaces, in the same manner and with like effect as provided in sections 523.010 to 523.100.

(RSMo 1939 § 7723)

Prior revisions: 1929 § 7575; 1919 § 8985; 1909 § 9836



Section 82.460 Streetcar gates, passengers, regulation.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

82.460. Streetcar gates, passengers, regulation. — Any city having a population of three hundred thousand or more shall have the exclusive right to regulate the use of gates on streetcars operated in said city, and shall have the exclusive right to regulate passengers in getting on or off said streetcars.

(RSMo 1939 § 7724)

Prior revisions: 1929 § 7576; 1919 § 8986; 1909 § 9837



Section 82.461 Zoning permit not to issue for certain facilities unless notice is given to adjoining landowners — Kansas City.

Effective 28 Aug 1990

Title VII CITIES, TOWNS AND VILLAGES

82.461. Zoning permit not to issue for certain facilities unless notice is given to adjoining landowners — Kansas City. — 1. A municipal planning and zoning authority shall not issue any zoning permit, rezoning permit, conditional use permit, or other zoning authorization which is required by municipal ordinance for the placement of a substance abuse treatment facility unless the applicant for such permit provides evidence that he has provided written notification of the proposed placement of the facility to the owner or owners of property located within one hundred eighty-five feet of the boundaries of the property on which the treatment facility is located.

2. The division of alcohol and drug abuse of the department of mental health shall promulgate rules and regulations to implement the provisions of this section. Such rules and regulations shall provide that the division may revoke the certification of a facility certified pursuant to section 376.779 and section 630.655 if the operator of the facility does not provide evidence of compliance with this section. A person who commences operating a substance abuse treatment facility which is not certified pursuant to section 376.779 and section 630.655 without complying with the provisions of this section shall incur a civil penalty of one hundred dollars per day of violation and each successive day of violation shall constitute a separate violation.

3. The provisions of this section shall apply only to substance abuse treatment facilities located in a city with a population over three hundred fifty thousand which is partly located in a first class charter county.

(L. 1990 S.B. 728 § 2)



Section 82.470 Parking lots and buildings — St. Louis may acquire, lease — limitations on use.

Effective 28 Aug 1949

Title VII CITIES, TOWNS AND VILLAGES

82.470. Parking lots and buildings — St. Louis may acquire, lease — limitations on use. — Any constitutional charter city in this state of more than seven hundred thousand population may rent, lease and improve property, or acquire property by gift, purchase, exchange, or by the exercise of the power of eminent domain in the manner provided by law for the condemnation of land, except residential property, for street purposes in such municipality, and may construct, install or equip buildings and facilities thereon for parking motor vehicles, and may lease such property and facilities to others for parking motor vehicles, and may authorize the making of a charge for the use of such property and facilities for such purpose; provided, however, such municipality shall not dispense or furnish or allow any lessee or occupant to dispense or furnish, upon or in connection with any property or facility acquired or operated pursuant to this section any product or service other than the parking of motor vehicles; and provided further, that the city shall advertise for competitive bids before renting or leasing property for the purpose of parking motor vehicles and shall rent or lease such property to the highest bidder.

(L. 1949 p. 556 § 7411c)

(1954) Enactment of RSMo §§ 82.470 and 82.480 did not amend the charter of St. Louis City in contravention of Article VI, § 32, of the Constitution. Petition of City of St. Louis, 364 Mo. 700, 266 S.W.2d 753.

(1958) Suit by taxpayer against city and city officials to enjoin them from carrying out city ordinances authorizing acquisition of realty and issuance of revenue bonds for off-street parking facilities and for a declaratory judgment that ordinances were unconstitutional dismissed as plaintiff had complete and adequate remedy in the condemnation proceedings. Glueck Realty Co. v. City of St. Louis (Mo.), 318 S.W.2d 206.



Section 82.480 Financing of parking lots, methods.

Effective 28 Aug 1967

Title VII CITIES, TOWNS AND VILLAGES

82.480. Financing of parking lots, methods. — 1. Any such constitutional charter city is empowered to finance and pay for the planning, designing, acquisition, construction, equipment and improvement of property for parking motor vehicles by any one or combination of the following methods:

(1) General revenue funds, including any proceeds derived from the leasing of the parking facilities;

(2) General obligation bonds within legal debt limitations;

(3) Negotiable interest-bearing revenue bonds, the principal and interest of which shall be payable from the revenues derived by such municipality from the leasing of the parking facilities, and when the existing facility is located within five hundred feet of a municipally owned and operated auditorium and convention hall, then the interest and principal of the bonds may be payable from any parking meter receipts or revenues from municipal parking meters located on any streets or facility and designated by ordinance to be used for that purpose, which proceeds or any part thereof may be pledged by the city to the retirement of negotiable interest-bearing bonds, which revenue bonds may be issued and sold by the municipality when authorized by the legislative authority of the city;

(4) Special benefit assessments, equal to the total cost of land and improvements or only a portion thereof, to be assessed against benefitted property in proportion to the benefit derived, to be paid entirely or in such installments and at such rate of interest as the legislative authority of any such city may prescribe.

2. The benefit assessments shall be determined in accordance with established local special assessment practice after proper notice and hearing, subject to the approval of the legislative authority of the city.

(L. 1949 p. 556 § 7411d, A.L. 1967 p. 160)

(1954) Ordinance authorizing bonds under this section was not violative of St. Louis City Charter provision which required assent of the voters for bonded indebtedness because such bonds are not obligations of the taxpaying public. Petition of City of St. Louis, 364 Mo. 700, 266 S.W.2d 753.

(1960) Funds of city derived from onstreet parking meters held properly used as a means of financing offstreet parking facilities. Automobile Club of Missouri v. City of St. Louis (Mo.), 334 S.W.2d 355.



Section 82.485 City treasurer supervisor of parking meters — powers and duties — parking meter fund — parking commission.

Effective 28 Aug 2013

Title VII CITIES, TOWNS AND VILLAGES

82.485. City treasurer supervisor of parking meters — powers and duties — parking meter fund — parking commission. — 1. The treasurer of any city not within a county is hereby made and constituted supervisor of parking meters.

2. It shall be the duty of the supervisor of parking meters to install parking meters, collect all parking meter fees, supervise the expenditures for repairs and maintenance, establish and supervise a parking division to enforce any statute or ordinances now or hereafter established pertaining to the parking of motor vehicles, including automated zone parking and all other parking functions, and to make all disbursements on any parking contracts, including employment, consulting, legal services, capital improvement and purchase of equipment and real property which may hereafter be made by such cities, subject to audit in the manner provided by state statute.

3. The supervisor of parking meters shall establish and maintain a parking meter fund and any other funds therein which the supervisor of parking meters determines to be necessary, including debt service funds and capital improvement funds for purposes including, but not restricted to, the construction of off-street parking facilities and supervising and directing the financing of such projects. The supervisor of parking meters of such city may issue revenue bonds and pledge parking division and other revenues and assets, including real property and future income, for the purpose of capital improvements and debt service. The parking meter fund shall be the sole depository for all parking revenue derived from parking fees, fines, penalties, administrative costs and booting or any other revenues derived from the parking division.

4. The supervisor of the parking meters shall each year submit for approval to the board of aldermen, having first been reviewed by the parking commission, an operating budget projecting revenues and expenses for the fiscal year beginning July 1, 1990, and for each fiscal year thereafter. The parking commission, which shall consist of the supervisor of parking meters as chairperson, the chairperson of the aldermanic traffic committee, the director of streets, the comptroller and the director of the parking operations, shall approve parking policy as necessary to control public parking, shall set rates and fees to ensure the successful operation of the parking division, and require a detailed accounting of parking division revenues from any agent or agency, public or private, involved in the collection of parking revenues. The supervisor of parking meters shall draw upon the parking meter fund annually a portion of such fund according to the parking division's operating budget to pay any debt obligations, salaries, contracts, expenditures for repairs and maintenance, and make any capital improvements, and a portion of such fund shall at the end of each fiscal year then be transferred to the general fund of the city. The transfer to the general fund shall be no more than forty percent of the parking meter fund's net change in the fund's balance after all payments for capital improvements and debt service have been made.

(L. 1951 p. 347 §§ 1, 2, A.L. 1990 H.B. 1716, A.L. 1992 H.B. 1228, A.L. 1999 S.B. 19, A.L. 2013 H.B. 315, A.L. 2013 H.B. 656)



Section 82.487 Parking commission, duties — city treasurer to serve as parking supervisor, duties, when (St. Louis City).

Effective 28 Aug 1999

Title VII CITIES, TOWNS AND VILLAGES

82.487. Parking commission, duties — city treasurer to serve as parking supervisor, duties, when (St. Louis City). — 1. The parking commission of any city not within a county shall be the city's authority for overseeing public parking, including planning and coordinating policies, programs and operations for any parking facility or spaces owned in whole or part, leased or managed by the parking division. On behalf of the city, the parking commission shall approve:

(1) Guidelines governing the administrative adjudication, disposition and collection of any parking violations or complaints issued by the city;

(2) Budget modifications for the parking fund, also known as the "parking meter fund"; and

(3) The acquisition, development, regulation and operation of such parking facilities or spaces owned in whole or in part, leased or managed by the parking division.

2. The treasurer of any city not within a county shall be the parking supervisor, also known as the "supervisor of parking meters", for any parking facility or space owned in whole or part, leased or managed by the city parking division, and by virtue of his office, shall be subject to the oversight and authorized funding in whole or in part, by the parking commission:

(1) Establish joint public-private parking ventures;

(2) Supervise the acquisition, development and operation of parking division properties or facilities owned by title or funded in whole or in part, leased or managed by the parking division;

(3) Make and pay contracts and other obligations;

(4) Supervise any other on-street and off-street parking programs and assets;

(5) Shall provide the comptroller with monthly reports of all parking revenues collected by the city; and

(6) Make biannual installment payments of the annual general fund transfer subject to the parking commission's approval and provide the comptroller and treasurer with monthly reports of all parking revenues collected by the city.

3. Nothing in this section shall be construed as limiting or altering the powers and duties of the license collector of the city prescribed in section 82.340, and the exclusive authority to issue licenses and receipts for license taxes shall remain with and be exercised by the license collector.

4. Nothing in this section shall be construed as limiting or altering the powers and duties of the city's collector of revenue as provided in section 52.220.

(L. 1994 S.B. 567, A.L. 1999 S.B. 19)



Section 82.490 City treasurer — commission — term — vacancy, how filled.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

82.490. City treasurer — commission — term — vacancy, how filled. — In all cities in this state now or hereafter having six hundred thousand inhabitants or more, and in all cities in this state not within a county, but constituting both a political subdivision and a city in its corporate capacity, the city treasurer shall be commissioned by the mayor, and shall serve for the term or period in such commission fixed and thereafter until his successor is duly elected or appointed and qualified. In the event of a vacancy in the office of city treasurer, arising from any cause, such vacancy shall be filled by appointment by the mayor, and the city treasurer so appointed shall serve until the first Monday in January next following the date of the election of his successor, and thereafter until his successor is qualified.

(RSMo 1939 § 7781)



Section 82.500 City treasurer — bond.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

82.500. City treasurer — bond. — Before entering upon his official duties the city treasurer shall enter into a good and sufficient bond, approved by the city comptroller, in the penal sum of three hundred thousand dollars, conditioned upon the faithful performance of the duties of his office and the accounting for, according to law, of all public funds coming into his hands as such city treasurer.

(RSMo 1939 § 7782)



Section 82.510 General duties.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

82.510. General duties. — The city treasurer shall perform such duties as are, or may be, required of him by the general laws of this state, and such duties as are, or may be, required of him by any ordinance or ordinances of any such city not inconsistent or in conflict with any such general law.

(RSMo 1939 § 7783)



Section 82.515 City treasurer, supervision of parking meters — term.

Effective 28 Aug 1990

Title VII CITIES, TOWNS AND VILLAGES

82.515. City treasurer, supervision of parking meters — term. — The treasurer of any city not within a county shall enter upon the duties of the office of supervisor of parking meters immediately upon taking the oath of the elected office of treasurer.

(L. 1951 p. 347 § 3, A.L. 1990 H.B. 1716)



Section 82.516 City treasurer, additional compensation.

Effective 28 Aug 1994

Title VII CITIES, TOWNS AND VILLAGES

82.516. City treasurer, additional compensation. — For such services as supervisor of parking meters, the city treasurer may receive the sum of sixteen thousand dollars per year from the parking fund, as approved by the parking commission.

(L. 1951 p. 347 § 4, A.L. 1955 p. 306, A.L. 1994 S.B. 567)



Section 82.520 Compensation of city treasurer (St. Louis City).

Effective 28 Aug 1999

Title VII CITIES, TOWNS AND VILLAGES

82.520. Compensation of city treasurer (St. Louis City). — Beginning January 1, 1998, the salary of the city treasurer shall be, in addition to the amount provided by section 82.516, fifty-three thousand nine hundred dollars per annum and beginning January 1, 1999, the salary of the city treasurer shall be, in addition to the amount provided by section 82.516, fifty-nine thousand two hundred ninety dollars per annum. Beginning January 1, 2000, the compensation of the city treasurer may be annually increased by an amount equal to the annual salary adjustment for employees of the city of St. Louis as approved by the board of aldermen. The salary of the city treasurer, and the salaries of the treasurer's deputies, clerks, and assistants, shall be paid out of the city treasury, in equal semimonthly installments.

(RSMo 1939 § 7784, A.L. 1978 H.B. 1121 & 1257, A.L. 1987 S.B. 65, et al., A.L. 1997 S.B. 11, A.L. 1999 H.B. 748)



Section 82.530 Deputies and clerks.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

82.530. Deputies and clerks. — The city treasurer may appoint such deputies, assistants and clerks as he may by ordinance be authorized to appoint, and who shall receive salaries as may be fixed by ordinance of any city to which this chapter applies.

(RSMo 1939 § 7785)



Section 82.540 Assessment division.

Effective 28 Aug 1949

Title VII CITIES, TOWNS AND VILLAGES

82.540. Assessment division. — There shall be an assessment division in any constitutional charter city not situated within a county which shall consist of the assessor and such deputy assessors and employees as may be provided by ordinance.

(L. 1945 p. 1859 § 3, A. 1949 H.B. 2032)



Section 82.550 Assessor appointed by mayor — term.

Effective 28 Aug 1945

Title VII CITIES, TOWNS AND VILLAGES

82.550. Assessor appointed by mayor — term. — An assessor shall be appointed at the convenience of the mayor and shall hold office for the term for which the mayor was elected and until his successor is duly qualified.

(L. 1945 p. 1859 § 2)



Section 82.560 Assessor — qualifications — compensation — duties — oath.

Effective 28 Aug 1945

Title VII CITIES, TOWNS AND VILLAGES

82.560. Assessor — qualifications — compensation — duties — oath. — The assessor shall have the qualifications provided with regard to the mayor; receive such salary as may be fixed by the charter or by ordinance; and before entering upon the duties of his office shall take an oath similar to that required by law of county assessors. He shall be the head of the assessment division; appoint the deputy assessors and employees in his division; preserve all maps, plats, books and papers belonging to said division; cause all plats to be prepared, altered and corrected as required by law; receive lists, statements or returns of property; and furnish blanks and information to those desiring to appeal to the board of equalization.

(L. 1945 p. 1859 § 4)



Section 82.570 Costs and expenses of assessments, how paid.

Effective 28 Aug 1945

Title VII CITIES, TOWNS AND VILLAGES

82.570. Costs and expenses of assessments, how paid. — In all cities in this state not in any county, all the costs and expenses of the assessor of such city or cities, in making the assessments and in the preparation of abstracts of assessment lists and tax bills provided by law, shall be allowed and paid by such city or cities in the same manner as other demands against such city or cities are allowed and paid; and when the aggregate of such costs and expenses for each year shall have been ascertained, the comptroller of such city or cities shall certify same to the director of revenue. After certification by the commissioner of administration, the director of revenue shall certify the claims for payment, and warrant upon the state treasurer shall be issued to the treasurer of such city or cities submitting such certificate for one-half of said sum; provided further, that in all cities in this state not in any county the assessor shall perform the duties now performed by county clerks in extending taxes on the assessment books and such other services pertaining thereto.

(RSMo 1939 § 10997, A.L. 1945 p. 1782 § 9)

Prior revision: 1929 § 9807



Section 82.580 Deputy assessors — qualifications — powers — oath — duties.

Effective 28 Aug 1945

Title VII CITIES, TOWNS AND VILLAGES

82.580. Deputy assessors — qualifications — powers — oath — duties. — Each deputy assessor shall take the same oath as the assessor and shall have the same powers, subject to his control, and shall have been a resident of the city for five years next before appointment.

(L. 1945 p. 1859 § 5)



Section 82.590 Bonds of assessors and deputies.

Effective 28 Aug 1945

Title VII CITIES, TOWNS AND VILLAGES

82.590. Bonds of assessors and deputies. — The assessor and his deputies before entering upon their duties shall give bond to the state; the assessor for twenty thousand dollars and the deputies each for five thousand dollars, or such other sums as may be fixed by ordinance. Each bond shall be executed in duplicate; the original thereof shall be deposited and filed in the office of the secretary of state, and the duplicate copy, which shall be so marked, shall be deposited and filed in the office of the city comptroller.

(L. 1945 p. 1859 § 6)



Section 82.599 Collector of revenue, compensation (St. Louis City).

Effective 28 Aug 1999

Title VII CITIES, TOWNS AND VILLAGES

82.599. Collector of revenue, compensation (St. Louis City). — Other provisions of law to the contrary notwithstanding, beginning January 1, 1998, the collector of revenue in a city not within a county shall receive an annual salary of seventy thousand four hundred dollars and beginning January 1, 1999, the collector of revenue in a city not within a county shall receive an annual salary of seventy-seven thousand four hundred forty dollars. Beginning January 1, 2000, the compensation of the collector of revenue in a city not within a county may be annually increased by an amount equal to the annual salary adjustment for employees of such city as approved by the board of aldermen of such city. Such salary shall be paid out of the city treasury, in equal semimonthly installments, and shall be in lieu of all other amounts otherwise provided by law.

(L. 1987 S.B. 65, et al., A.L. 1997 S.B. 11, A.L. 1999 H.B. 748)



Section 82.605 Compensation for collecting earnings tax.

Effective 28 Aug 1969

Title VII CITIES, TOWNS AND VILLAGES

82.605. Compensation for collecting earnings tax. — 1. For his services in collecting any earnings tax imposed by the city under provisions contained in its charter, the collector of revenue in any constitutional charter city not within a county shall receive the sum of eight thousand five hundred dollars annually in addition to the compensation otherwise provided by law.

2. The compensation provided by this section shall be paid semimonthly in equal installments.

(L. 1957 p. 246, A.L. 1969 p. 146)



Section 82.607 Additional duty, financial report.

Effective 28 Aug 1987

Title VII CITIES, TOWNS AND VILLAGES

82.607. Additional duty, financial report. — The city treasurer in any constitutional charter city in this state with more than six hundred thousand population shall annually compile and send to the treasurer of the state of Missouri a financial report showing the investments and deposits of such city on which interest or dividends are earned and the rate and total amount of such interest or dividends.

(L. 1969 p. 146 § 1, A.L. 1987 S.B. 65, et al.)



Section 82.610 Number of deputies, assistants, and clerks and their compensation to be set by ordinance (St. Louis).

Effective 28 Aug 1976

Title VII CITIES, TOWNS AND VILLAGES

82.610. Number of deputies, assistants, and clerks and their compensation to be set by ordinance (St. Louis). — Effective January 1, 1976, the collector shall appoint such deputies, assistants, and clerks as he may by ordinance be authorized to appoint and who shall receive salaries fixed by ordinance of any constitutional charter city not located within a county. Salaries shall be paid out of the fees collected, deducted and retained as provided by sections 82.650 and 82.670. The term of office of each of the appointees shall be at the pleasure of the said collector but not to exceed the term of office of said collector of revenue.

(L. 1945 p. 1311 § 2, A.L. 1947 V. II p. 298, A.L. 1951 p. 351, A.L. 1963 p. 132, A.L. 1965 p. 196, A.L. 1975 S.B. 317, A.L. 1976 S.B. 723)



Section 82.630 Appointment of additional clerical help.

Effective 28 Aug 1965

Title VII CITIES, TOWNS AND VILLAGES

82.630. Appointment of additional clerical help. — In addition to the above designated appointees, the collector of revenue is authorized to appoint and employ such additional temporary clerical help as may be authorized by the comptroller of the city.

(L. 1945 p. 1311 § 4, A.L. 1947 V. II p. 298, A.L. 1949 p. 376, A.L. 1951 p. 351, A.L. 1957 p. 246, A.L. 1963 p. 132, A.L. 1965 p. 196)



Section 82.640 Deputies' oath and bond.

Effective 28 Aug 1945

Title VII CITIES, TOWNS AND VILLAGES

82.640. Deputies' oath and bond. — The deputy collectors shall, before taking office, take and subscribe an oath or affirmation to support the constitutions of the United States and of the state of Missouri, and to demean themselves faithfully in office; and, each of said designated deputy collectors shall be required to give bond and security to the state of Missouri, in the amount required by and to the satisfaction of and to be approved by the collector, in a sum not to exceed two thousand five hundred dollars each, conditioned that he will faithfully account for all moneys coming into his hands as such deputy collector, all of which said bonds shall be deposited and remain in the office of the city register of such city.

(L. 1945 p. 1311 § 5)



Section 82.650 Fees to be collected.

Effective 28 Aug 1947

Title VII CITIES, TOWNS AND VILLAGES

82.650. Fees to be collected. — The collector of revenue shall collect, deduct and retain for collecting all revenues, taxes, licenses and other dues which he is or may be authorized to collect for the state, city and school the following fees, viz: On current tax revenues, on all sums collected one and one-half percent; on licenses and all other dues, except delinquent and back taxes collected in any one year, as follows: When the amount collected for the city aggregates eight hundred thousand dollars or less, two and one-half percent; on all licenses and other dues collected for the city in excess of eight hundred thousand dollars, four percent; on all such licenses collected for the state, three percent. All such fees herein enumerated shall be deducted and retained by such collector out of the amount collected for state, city and school, respectively, and upon settlement with such collector shall be credited to his account and charged against the respective revenue accounts. On all back taxes, and on all other delinquent taxes, the collector shall charge a fee of two percent which shall be added to the face of the tax bill and collected from the party paying such tax as a penalty in the same manner as other penalties are collected and enforced. The collector of revenue shall pay his salary, and all salaries, clerical hire and other expenses of his office, out of the fees so collected, deducted and retained by him as aforesaid.

(L. 1945 p. 1311 § 6, A.L. 1947 V. II p. 298)



Section 82.660 Annual settlement of fees.

Effective 28 Aug 1945

Title VII CITIES, TOWNS AND VILLAGES

82.660. Annual settlement of fees. — The collector of revenue shall make settlement annually on the first Monday in March and at the expiration of his term of office, with the comptroller of the city, for all fees so collected, deducted and retained by him, as aforesaid; and all fees herein so collected, deducted, and retained as aforesaid, shall be computed for the year or part of the year next preceding the dates of such settlement. Said collector shall present for allowance proper vouchers for all disbursements made by him on account of all salaries, clerical hire and other expenses of his office, and other costs of collecting the revenue, which shall be allowed and credited to him as against the fees so collected, deducted and retained by him as aforesaid, and the residue of such fees in his hands after deducting said allowances and credits shall be paid into the treasuries of the state, city and school in proportion that the amount of revenue so collected for each bears to the total amount so collected for all, as such amounts shall be reflected in and by the said settlement made annually on the first Monday in March.

(L. 1945 p. 1311 § 7)



Section 82.670 Who to pay in case fees are insufficient for the maintenance of office.

Effective 28 Aug 1945

Title VII CITIES, TOWNS AND VILLAGES

82.670. Who to pay in case fees are insufficient for the maintenance of office. — In the event that the fees so collected, deducted and retained by the collector out of the amounts so collected for state, city and school are insufficient to pay and discharge, in full, the amount required and necessary for all salaries, clerical hire and other expenses and costs of collecting the revenue, the deficiency shall be paid by the state, city and school, respectively, out of the undistributed collected taxes in the collector's hands due the state, city and school, respectively, in proportion that the amount of revenue so collected for each bears to the total amount so collected for all, as such amounts shall be reflected in and by the said settlement made annually on the first Monday in March; and for the purpose of paying and discharging such deficiency, the collector shall deduct and retain out of such undistributed collected taxes, the said proportionate amounts, and use same to pay and discharge said deficiency; provided, that the comptroller of the city may reasonably limit the expenditures of said office and the cost of collecting the revenue; provided, further, that nothing in this section contained shall be construed as repealing the law requiring the collector to deposit, daily, in the city treasury, all moneys collected for the city, nor the law requiring him to deposit, weekly, with the state treasurer, all revenue collected for the state. The collector of the revenue, under this section, shall keep at all times in his office a notary public, who shall administer oaths and take notarial acknowledgments in connection with such office without charge.

(L. 1945 p. 1311 § 8)



Section 82.680 Other compensation abolished.

Effective 28 Aug 1945

Title VII CITIES, TOWNS AND VILLAGES

82.680. Other compensation abolished. — All fees, commissions or other compensation heretofore charged, received or allowed by or to any such collector, as compensation for his services, either under or by virtue of state law, the charter of such city, or otherwise, are hereby abolished.

(L. 1945 p. 1311 § 9)



Section 82.690 Coroner's inquest costs to be paid out of city treasury.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

82.690. Coroner's inquest costs to be paid out of city treasury. — All moneys required to be paid out of the county treasuries of the different counties of this state by section 58.570 shall, in the city of St. Louis, be paid out of the city treasury of said city.

(RSMo 1939 § 15743)

Prior revision: 1929 § 14795



Section 82.700 Duties of county commission — who to perform in St. Louis.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

82.700. Duties of county commission — who to perform in St. Louis. — All acts and parts of acts which provide for the performance of any duty or trust by any county commission in this state shall also include the municipal assembly, and the mayor and comptroller of the city of St. Louis.

(RSMo 1939 § 15744)

Prior revision: 1929 § 14796



Section 82.710 Duties of county clerk to be performed by the register.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

82.710. Duties of county clerk to be performed by the register. — All laws providing for the performance of any duty, service or trust, by any county clerk, shall apply to the register of the city of St. Louis, as if such officer was specially named in such law, acts, or parts of acts.

(RSMo 1939 § 15746)

Prior revision: 1929 § 14798



Section 82.715 Board of aldermen may pay additional compensation to certain officials, when.

Effective 01 Jan 1988, see footnote

Title VII CITIES, TOWNS AND VILLAGES

82.715. Board of aldermen may pay additional compensation to certain officials, when. — Because of the additional duties which have been imposed on the circuit clerk, license collector, sheriff, collector of revenue, treasurer, and recorder of deeds in cities not within a county by such cities, the board of aldermen of any such city, upon the approval of the board of estimate and control of any such city, may pay such officials an additional sum in an amount to be determined by the board. The additional compensation allowed under this section shall be in addition to other compensation provided by law for such officials and shall be paid in the same manner as such other compensation.

(L. 1983 S.B. 250 § 1, A.L. 1987 S.B. 65, et al.)

Effective 1-01-88



Section 82.790 Certain cities may condemn property outside city.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

82.790. Certain cities may condemn property outside city. — Every city now having or which may hereafter have a population of five hundred thousand or more inhabitants shall have authority and is hereby empowered to condemn for public use property, real or personal, or any easement or use therein, without such city.

(RSMo 1939 § 7753)

Prior revision: 1929 § 7605



Section 82.800 Condemnation proceedings — manner — where.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

82.800. Condemnation proceedings — manner — where. — Condemnation proceedings as provided for in section 82.790 shall be brought in the county where the property, real or personal, or any easement or use therein, to be condemned or the greater part thereof is situated. Such proceedings shall be prosecuted in the same manner and with the same effect as those used by the county in the condemnation of lands for similar purposes. In the absence of such procedure the proceedings shall be prosecuted in the same manner as is now or may hereafter be provided by law for the condemnation of lands for telegraph, telephone and other purposes.

(RSMo 1939 § 7754)

Prior revision: 1929 § 7606



Section 82.810 Owner may cross adjoining property to repair dangerous structure in St. Louis, when.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

82.810. Owner may cross adjoining property to repair dangerous structure in St. Louis, when. — When any building or part thereof, tower, retaining wall, fence wall, smokestack or other similar structure, situated in a city having five hundred thousand inhabitants shall be found by the division of building and inspection, of such city, to be in a condition such as to endanger the lives of persons or likely to cause immediate injury to other property and when the owner, lessee, or both of such property shall have been notified in writing by the building commissioner or other legally authorized officer, upon whom is imposed the duty of condemning buildings, to remove, repair or otherwise secure such building, tower, retaining wall, fence wall, smokestack, or other similar structure and when such building cannot, by use of reasonable means, be removed, properly repaired or otherwise secured without having access to and upon the land, building or premises of an adjoining owner, the owner or lessee shall at least three days before the proposed work is to be commenced, notify the owner or lessee of such adjoining property, in writing, that in order to remove, repair or secure such building or structure it will be necessary for him to enter and temporarily occupy his or their premises, such notice shall state the character of the work to be done; the probable time required for its completion; the part of the land, building or premises proposed to be occupied; the use to be made thereof, together with a true copy of the notice served upon him by the building commissioner or other legally authorized official. If upon the receipt of such notice, the owner, lessee or both, of such adjoining premises shall refuse to permit the entrance and temporary occupancy of his or their premises, for said purposes, the person or persons desiring the entrance and occupancy thereof shall file a duly verified petition in the circuit court containing a statement of facts showing a compliance with the provisions of this section, together with an accurate description of the work necessary to be done; the time reasonably required to do it; the manner in which the premises are to be occupied, a description of the land, building and premises proposed to be occupied. If it shall be made to appear to the satisfaction of the court that an entrance and temporary occupancy of the premises of the adjoining landowner is necessary to protect the safety of persons or property, the court shall, upon the execution by the plaintiff or some responsible person for him of a bond with sufficient surety or sureties to such adjoining property owner, or lessee, in such sum as the court or judge shall deem sufficient to fully secure to such adjoining property owner, or lessee, the payment of any damages that may be occasioned by such entry and occupancy and pay all cost of such proceedings. The court shall at once cause a summons to be issued and served upon the owner, lessee or both, of such adjoining land, building or premises, requiring him or them to show cause, if any they have, at a designated time within five days, why he or they should not be required to permit such entrance and occupancy of the land, building or premises in question. If the adjoining property owner, or lessee or both, shall fail to show good cause why permission should not be granted, an injunction shall issue commanding the owner, lessee or both, of such adjoining premises to permit the entry and temporary occupancy for a definite length of time, to be therein specified, as the court may find to be necessary, by the exercise of reasonable diligence, to remove, repair or otherwise place the structure in question in a safe condition. The proceedings for the enforcement of this section, not herein specifically provided for, shall be in accordance with the provisions of chapter 526 relating to injunctions.

(RSMo 1939 § 7746)

Prior revision: 1929 § 7598



Section 82.815 Number of days city offices to remain open, how set.

Effective 28 Aug 1971

Title VII CITIES, TOWNS AND VILLAGES

82.815. Number of days city offices to remain open, how set. — In any city having a population of over five hundred fifty thousand inhabitants, the governing body by order entered of record may authorize all city and county offices, except the sheriff's office, to be open not more than five days each week. The board of aldermen, after entering such an order, may require any office to be open six days a week when public convenience requires.

(L. 1971 H.B. 239 § 1)



Section 82.817 Designated agents for certain landowners within St. Louis City — penalty.

Effective 28 Aug 2000

Title VII CITIES, TOWNS AND VILLAGES

82.817. Designated agents for certain landowners within St. Louis City — penalty. — 1. All owners of real estate within any city not within a county living outside such city not within a county must designate an agent to accept service of process for any violation of city building or occupancy codes or other city ordinances. The agent's name and address must be registered in the city assessor's office by January 1, 1991, and any changes must be reregistered by the owner thereof within thirty days after any such change is made. Service of process upon this agent, including service of process by registered mail as authorized pursuant to section 506.150, shall be deemed service of process upon the owner. No agent, unless he is the owner of the property, shall be liable for housing code violations relating to the property.

2. Any violation of the provisions of this section is a class B misdemeanor.

(L. 1990 S.B. 728 § 5, A.L. 2000 S.B. 894)

(2002) Senate Bill 894 provision declared unconstitutional as a violation of the clear title requirement of Art. III, Section 23. Home Builders of Greater St. Louis v. State, 75 S.W.3d 267 (Mo.banc).



Section 82.850 Retail sales of meals or drink, tax on gross receipts — ballot language — trust fund established (Cities of Independence and Joplin).

Effective 28 Aug 2005

Title VII CITIES, TOWNS AND VILLAGES

82.850. Retail sales of meals or drink, tax on gross receipts — ballot language — trust fund established (Cities of Independence and Joplin). — 1. As used in this section, the following terms mean:

(1) "Food", all products commonly used for meals or drinks, including alcoholic beverages;

(2) "Food establishment", any cafe, cafeteria, lunchroom, or restaurant which sells meals or drinks to the public;

(3) "Gross receipts", the gross receipts from sales of meals or drinks prepared on the premises and delivered to the purchaser (excluding sales tax);

(4) "Museum", any museum dedicated to the preservation of the history of the westward expansion movement of the United States by covered wagon, train, water, or similar means of transportation, and which is or was owned by this state on the effective date of the tax authorized in this section, and which is operated by the city or any other person;

(5) "Person", any individual, corporation, partnership, or other entity;

(6) "Tourism-related activities", those activities commonly associated with the development, promotion, and operation of tourism and related facilities for the city, including historic preservation.

2. The city council of any home rule city with more than one hundred thirteen thousand two hundred but less than one hundred thirteen thousand three hundred inhabitants and any home rule city with more than forty-five thousand five hundred but fewer than forty-five thousand nine hundred inhabitants and partially located in any county of the first classification with more than one hundred four thousand six hundred but fewer than one hundred four thousand seven hundred inhabitants may impose a tax on the gross receipts derived from the amount of sales or charges for all meals and drinks furnished by every person operating a food establishment situated in the city or a portion thereof. The tax authorized in this section may be imposed in increments of one-eighth of one percent, up to a maximum of two percent of such gross receipts. One-half of any such tax imposed under this section shall be used solely for the development, promotion, and operation of a museum. Such tax shall be in addition to all other sales taxes imposed on such food establishments, and shall be stated separately from all other charges and taxes. Such tax shall not become effective unless the city council, by order or ordinance, submits to the voters of the city a proposal to authorize the city council to impose a tax under this section on any day available for such city to hold municipal elections or at a special election called for the purpose.

3. The ballot of submission for the tax authorized in this section shall be in substantially the following form:

­

­

­­

­

4. The tax imposed under this section shall be known as the "Museum and Tourism-Related Activities Tax". Each city imposing a tax under this section shall establish separate trust funds to be known as the "Museum Trust Fund" and the "Tourism-Related Trust Fund". The city treasurer shall deposit the revenue derived from the tax imposed under this section for museum purposes in the museum trust fund, and shall deposit the revenue derived for tourism-related purposes in the tourism-related trust fund. The proceeds of such tax shall be appropriated by the city council exclusively for the development, promotion, and operation of museum and tourism-related activities and facilities in the city.

5. All applicable provisions in chapter 144, relating to state sales tax, and in section 32.057, relating to confidentiality, shall apply to the collection of any tax imposed under this section.

6. All exemptions for government agencies, organizations, individuals, and on the sale of certain tangible personal property and taxable services granted under sections 144.010 to 144.525 shall be applicable to the imposition and collection of any tax imposed under this section.

7. The same sales tax permits, exemption certificates, and retail certificates required for the administration and collection of state sales tax in chapter 144 shall be deemed adequate for the administration and collection of any tax imposed under this section, and no additional permit, exemption certificate, or retail certificate shall be required, provided that the director of the department of revenue may prescribe a form of exemption certificate for an exemption from any tax imposed under this section.

8. Any individual, firm, or corporation subject to any tax imposed under this section shall collect the tax from the patrons of the food establishment, and each such patron of the food establishment shall pay the amount of the tax due to the individual, firm, or corporation required to collect the tax. The city shall permit the individual required to remit the tax to deduct and retain an amount equal to two percent of the taxes collected. The city council may either require the license collector of the city to collect the tax, or may enter into an agreement with the director of the department of revenue to have the director collect the tax on behalf of the city. In the event such an agreement is entered into, the director shall perform all functions incident to the collection, enforcement, and operation of such tax, and shall collect the tax on behalf of the city and shall transfer the funds collected to the city license collector, except for an amount not less than one percent nor more than three percent, which shall be retained by the director for the costs of collecting the tax. If the director is to collect such tax, the tax shall be collected and reported upon such forms and under such administrative rules and regulations as the director may prescribe. All refunds and penalties as provided in sections 144.010 to 144.525 are hereby made applicable to violations of this section.

9. It is unlawful for any person to advertise or hold out or state to the public or to any food establishment patron, directly or indirectly, that the tax or any part thereof imposed by this section, and required to be collected by that person, will be absorbed by that person, or anyone on behalf of that person, or that it will not be separately stated and added to the price of the food establishment bill, or if added, that it or any part thereof will be refunded.

(L. 2005 H.B. 186)



Section 82.851 Retail sales of food, tax on gross receipts permitted — definitions — ballot language — trust fund established (City of Independence).

Effective 14 Jul 2005, see footnote

Title VII CITIES, TOWNS AND VILLAGES

82.851. Retail sales of food, tax on gross receipts permitted — definitions — ballot language — trust fund established (City of Independence). — 1. As used in this section, the following terms shall mean:

(1) "Food", all articles commonly used for food or drink, including alcoholic beverages, the provisions of chapter 311 notwithstanding;

(2) "Food establishment", any cafe, cafeteria, lunchroom, or restaurant which sells food at retail;

(3) "Gross receipts", the gross receipts from retail sales of food prepared on the premises and delivered to the purchaser, excluding sales tax;

(4) "Museum", any museum dedicated to the preservation of the history of the westward expansion movement of the United States by covered wagon, train, water, or similar means of transportation, which is or was owned by the state of Missouri on the effective date of the tax and operated by a city or other person;

(5) "Person", any individual, corporation, partnership, or other entity;

(6) "Tourism-related activities", those activities commonly associated with the development, promotion, and operation of tourism and related facilities for the city, including historic preservation.

2. The city council of any home rule city with more than one hundred thirteen thousand two hundred but less than one hundred thirteen thousand three hundred inhabitants may impose a tax on the gross receipts derived from all retail sales of food by every person operating a food establishment situated in the city or a portion thereof. The tax authorized in this section may be imposed in increments of one-eighth of one percent, up to a maximum of two percent of such gross receipts. One-half of any such tax imposed by a city pursuant to this section shall be used solely for the development, promotion and operation of a museum. Such tax shall be in addition to all other sales taxes imposed on such food establishments, and shall be stated separately from all other charges and taxes. Such tax shall not become effective unless the city council, by order or ordinance, submits to the voters of the city a proposal to authorize the city council to impose a tax under this section on any day available for such city to hold municipal elections or at a special election called for the purpose.

3. The ballot of submission for the tax authorized in this section shall be in substantially the following form:

­

­

­­

­

4. The tax imposed under this section shall be known as the "Museum and Tourism-Related Activities Tax". Each city imposing a tax under this section shall establish separate trust funds to be known as the "Museum Trust Fund" and the "Tourism-Related Trust Fund". The city treasurer shall deposit the revenue derived from the tax imposed under this section for museum purposes in the museum trust fund, and shall deposit the revenue derived for tourism-related purposes in the tourism-related trust fund. The proceeds of such tax shall be appropriated by the city council exclusively for the development, promotion, and operation of museum and tourism-related activities and facilities in the city.

5. All applicable provisions in chapter 144, relating to state sales tax, and in section 32.057, relating to confidentiality, shall apply to the collection of any tax imposed under this section.

6. All exemptions for government agencies, organizations, individuals, and on the sale of certain tangible personal property and taxable services granted under sections 144.010 to 144.525 shall be applicable to the imposition and collection of any tax imposed under this section.

7. The same sales tax permits, exemption certificates, and retail certificates required for the administration and collection of state sales tax in chapter 144 shall be deemed adequate for the administration and collection of any tax imposed under this section, and no additional permit, exemption certificate, or retail certificate shall be required, provided that the director of the department of revenue may prescribe a form of exemption certificate for an exemption from any tax imposed under this section.

8. Any individual, firm, or corporation subject to any tax imposed under this section shall collect the tax from the patrons of the food establishment, and each such patron of the food establishment shall pay the amount of the tax due to the individual, firm, or corporation required to collect the tax. The city shall permit the individual required to remit the tax to deduct and retain an amount equal to two percent of the taxes collected. The city council may either require the license collector of the city to collect the tax, or may enter into an agreement with the director of the department of revenue to have the director collect the tax on behalf of the city. In the event such an agreement is entered into, the director shall perform all functions incident to the collection, enforcement, and operation of such tax, and shall collect the tax on behalf of the city and shall transfer the funds collected to the city license collector, except for an amount not less than one percent nor more than three percent, which shall be retained by the director for the costs of collecting the tax. If the director is to collect such tax, the tax shall be collected and reported upon such forms and under such administrative rules and regulations as the director may prescribe. All refunds and penalties as provided in sections 144.010 to 144.525 are hereby made applicable to violations of this section.

9. It is unlawful for any person to advertise or hold out or state to the public or to any food establishment patron, directly or indirectly, that the tax or any part thereof imposed by this section, and required to be collected by that person, will be absorbed by that person, or anyone on behalf of that person, or that it will not be separately stated and added to the price of the food establishment bill, or if added, that it or any part thereof will be refunded.

(L. 2005 S.B. 431 § 82.850)

Effective 7-14-05



Section 82.875 Police services sales tax — vote required — fund created, use of moneys.

Effective 28 Aug 2007

Title VII CITIES, TOWNS AND VILLAGES

82.875. Police services sales tax — vote required — fund created, use of moneys. — 1. The governing body of any home rule city with more than one hundred thirteen thousand two hundred but fewer than one hundred thirteen thousand three hundred inhabitants may impose, by order or ordinance, a sales tax on all retail sales made within the city which are subject to sales tax under chapter 144. The tax authorized in this section shall not exceed one percent of the gross receipts of such retail sales, may be imposed in increments of one-eighth of one percent, and shall be imposed solely for the purpose of funding police services provided by the police department of the city. The tax authorized in this section shall be in addition to all other sales taxes imposed by law, and shall be stated separately from all other charges and taxes.

2. No such order or ordinance adopted under this section shall become effective unless the governing body of the city submits to the voters residing within the city at a state general, primary, or special election a proposal to authorize the governing body of the city to impose a tax under this section. If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the question, then the tax shall become effective on the first day of the second calendar quarter after the director of revenue receives notification of adoption of the local sales tax. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the question, then the tax shall not become effective unless and until the question is resubmitted under this section to the qualified voters and such question is approved by a majority of the qualified voters voting on the question.

3. All revenue collected under this section by the director of the department of revenue on behalf of any city, except for one percent for the cost of collection which shall be deposited in the state's general revenue fund, shall be deposited in a special trust fund, which is hereby created and shall be known as the "City Police Services Sales Tax Fund", and shall be used solely for the designated purposes. Moneys in the fund shall not be deemed to be state funds, and shall not be commingled with any funds of the state. The director may make refunds from the amounts in the trust fund and credited to the city for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such city. Any funds in the special trust fund which are not needed for current expenditures shall be invested in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

4. The governing body of any city that has adopted the sales tax authorized in this section may submit the question of repeal of the tax to the voters on any date available for elections for the city. If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the repeal, that repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the sales tax authorized in this section shall remain effective until the question is resubmitted under this section to the qualified voters and the repeal is approved by a majority of the qualified voters voting on the question.

5. Whenever the governing body of any city that has adopted the sales tax authorized in this section receives a petition, signed by a number of registered voters of the city equal to at least two percent of the number of registered voters of the city voting in the last gubernatorial election, calling for an election to repeal the sales tax imposed under this section, the governing body shall submit to the voters of the city a proposal to repeal the tax. If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the repeal, the repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the sales tax authorized in this section shall remain effective until the question is resubmitted under this section to the qualified voters and the repeal is approved by a majority of the qualified voters voting on the question.

6. If the tax is repealed or terminated by any means, all funds remaining in the special trust fund shall continue to be used solely for the designated purposes, and the city shall notify the director of the department of revenue of the action at least ninety days before the effective date of the repeal and the director may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such city, the director shall remit the balance in the account to the city and close the account of that city. The director shall notify each city of each instance of any amount refunded or any check redeemed from receipts due the city.

(L. 2007 S.B. 30 merged with S.B. 81 merged with S.B. 233)



Section 82.1000 Forfeiture of motor vehicles, power to enact ordinances, requirements, procedure.

Effective 28 Aug 1996

Title VII CITIES, TOWNS AND VILLAGES

82.1000. Forfeiture of motor vehicles, power to enact ordinances, requirements, procedure. — 1. In addition to forfeiture proceedings pursuant to sections 513.600 to 513.645, the governing body of any constitutional charter city having a population of more than one hundred thousand inhabitants and located within a county of the first classification that adjoins no other county of the first classification may enact ordinances which would subject to forfeiture any motor vehicle operated by a person with one or more prior convictions for an intoxication-related traffic offense, as defined in section 577.023, who is prohibited from obtaining a license to operate a motor vehicle by the director of revenue pursuant to subdivision (9) or (10) of section 302.060, or who has the person's license to operate a motor vehicle suspended or revoked, as a result of a finding or a plea of guilty to:

(1) Any intoxication-related traffic offense as defined in section 577.023; or

(2) Involuntary manslaughter as a result of operating a motor vehicle while in an intoxicated condition as defined in section 565.024.

­­

­

2. The ordinance allowing forfeitures pursuant to this section may also provide for the impoundment and forfeiture of a motor vehicle operated by any person who is classified as a prior offender or persistent offender pursuant to section 577.023 after the effective date of such ordinance, except that a judgment of forfeiture may only be rendered if there is a conviction of an intoxication-related traffic offense which causes the owner of the motor vehicle to be classified as a prior or persistent offender.

3. The ordinance allowing the forfeitures pursuant to this section may also provide for the impoundment and forfeiture of a motor vehicle operated by any person who has previously been convicted of two or more intoxication-related traffic offenses, as defined in section 577.023, and who thereafter, pursuant to a chemical test conducted in accordance with sections 577.020 to 577.041, is determined upon probable cause to have been driving a motor vehicle with a blood-alcohol concentration equal to or greater than the blood-alcohol percentage concentration specified in subsection 1 of section 302.520, or any such person who, pursuant to section 577.041, has been requested to submit to a chemical test as described pursuant to that section, and refused to submit to such test.

4. All forfeiture proceedings pursuant to this section shall be conducted in accordance with sections 513.600 to 513.645, except the forfeiture proceeding shall be brought by the city attorney for the city which enacted such ordinances.

5. The ordinance shall also provide that any person claiming an ownership interest in the motor vehicle subject to forfeiture shall have all the defenses to the forfeiture proceeding available to them which they may be entitled to raise pursuant to sections 513.600 to 513.645. The ordinance shall further provide that, in the event the title documents registered with the department of revenue for the motor vehicle subject to forfeiture, at the time of the action giving rise to the forfeiture proceeding, list persons as owners or co-owners of the vehicle in addition to or other than the operator, and the nonoperator owner of the motor vehicle has not previously been the operator or the owner of, a motor vehicle which has been the subject of a forfeiture proceeding authorized by this section, the motor vehicle shall be returned to the nonoperator registered owner and all costs associated with the seizure, towing, storage and impoundment of the vehicle, and the payment of all court costs and reasonable attorney fees associated with the forfeiture proceeding shall be paid by the owners or the operator of the vehicle. To be entitled to return of the vehicle all owners shall execute a written agreement with the municipality stipulating and consenting to the seizure and forfeiture of the motor vehicle in the event such motor vehicle is subsequently operated by the same operator under circumstances which would allow the municipality to seek forfeiture of such vehicle pursuant to an ordinance authorized by this section.

(L. 1993 S.B. 167 § 1, A.L. 1996 H.B. 1169 & 1271 merged with S.B. 722)

(2004) Section authorizing city to enact forfeiture ordinance does not supercede defenses allowed under Criminal Activity Forfeiture Act; a felony conviction is therefore required before a motor vehicle can be forfeited to the government. City of Springfield v. Gee, 149 S.W.3d 609 (Mo.App.S.D.).



Section 82.1025 Nuisance action for deteriorated property (Jefferson, Platte, Franklin, and St. Louis counties, Springfield, St. Louis, Kansas City).

Effective 10 Oct 2014, see footnote

Title VII CITIES, TOWNS AND VILLAGES

*82.1025. Nuisance action for deteriorated property (Jefferson, Platte, Franklin, and St. Louis counties, Springfield, St. Louis, Kansas City). — 1. This section applies to a nuisance located within the boundaries of any county of the first classification with a charter form of government and a population greater than nine hundred thousand, in any county of the first classification with more than one hundred ninety-eight thousand but fewer than one hundred ninety-nine thousand two hundred inhabitants, in any county of the first classification with more than seventy-three thousand seven hundred but fewer than seventy-three thousand eight hundred inhabitants, in any county of the first classification with more than ninety-three thousand eight hundred but fewer than ninety-three thousand nine hundred inhabitants, in any home rule city with more than one hundred fifty-one thousand five hundred but fewer than one hundred fifty-one thousand six hundred inhabitants, in any city not within a county and in any city with at least three hundred fifty thousand inhabitants which is located in more than one county.

2. A parcel of property is a nuisance, if such property adversely affects the property values of a neighborhood or the property value of any property within the neighborhood because the owner of such property allows the property to be in a deteriorated condition, due to neglect or failure to reasonably maintain, violation of a county or municipal building code, standard, or ordinance, abandonment, failure to repair after a fire, flood or some other damage to the property or because the owner or resident of the property allows clutter on the property such as abandoned automobiles, appliances or similar objects. Any property owner who owns property within one thousand two hundred feet of a parcel of property which is alleged to be a nuisance may bring a nuisance action against the offending property owner for the amount of damage created by such nuisance to the value of the petitioner's property, including diminution in value of the petitioner's property, and court costs, provided that the owner of the property which is alleged to be a nuisance has received notification of the alleged nuisance and has had a reasonable opportunity, not to exceed forty-five days, to correct the alleged nuisance. This section is not intended to abrogate, and shall not be construed as abrogating, any remedy available under the common law of private nuisance.

3. An action for injunctive relief to abate a nuisance under this section may be brought by:

(1) Anyone who owns property within one thousand two hundred feet to a property which is alleged to be a nuisance; or

(2) ** A neighborhood organization, as defined in subdivision (2) of section 82.1027, on behalf of any person or persons who own property within the boundaries of the neighborhood or neighborhoods described in the articles of incorporation or bylaws of the neighborhood organization and who could maintain a nuisance action under this section or under the common law of private nuisance, or on its own behalf with respect to a nuisance on property anywhere within the boundaries of the neighborhood or neighborhoods.

4. An action shall not be brought under this section until sixty days after the party who brings the action has sent written notice of intent to bring an action under this section by certified mail, return receipt requested, postage prepaid to:

(1) The tenant, if any, or to "occupant" if the identity of the tenant cannot be reasonably ascertained, at the property's address; and

(2) The property owner of record at the last known address of the property owner on file with the county or city, or, if the property owner is a corporation or other type of limited liability company, to the property owner's registered agent at the agent's address of record;

­­

­

(a) The act or condition that constitutes the nuisance;

(b) The date the nuisance was first discovered;

(c) The address of the property and location on the property where the act or condition that constitutes the nuisance is allegedly occurring or exists; and

(d) The relief sought in the action.

5. When a neighborhood organization files a suit under this section, an officer of the neighborhood organization or its counsel shall certify to the court:

(1) From personal knowledge, that the neighborhood organization has taken the required steps to satisfy the notice requirements under this section; and

(2) Based on reasonable inquiry, that each condition precedent to the filing of the action under this section has been met.

6. A neighborhood organization may not bring an action under this section if, at the time of filing suit, the neighborhood organization or any of its directors own real estate, or have an interest in a trust or a corporation or other limited liability company that owns real estate, in the city or county in which the nuisance is located with respect to which real property taxes are delinquent or a notice of violation of a city code or ordinance has been issued and served and is outstanding.

7. This section is not intended to abrogate, and shall not be construed as abrogating, any remedy available under the common law of private nuisance.

(L. 1994 H.B. 1115 § 1, A.L. 1995 H.B. 383, A.L. 1998 H.B. 977 & 1608, A.L. 1999 H.B. 103, A.L. 2005 H.B. 58, A.L. 2014 S.B. 731)

*Effective 10-10-14, see § 21.250. S.B. 731 was vetoed July 7, 2014. The veto was overridden on September 10, 2014.

**Word "By" appears here in original rolls.

CROSS REFERENCE:

Nuisance abatement ordinances authorized for debris or noxious weeds on property, effect of failure to remove nuisance, penalty, 67.398



Section 82.1026 Vacant nuisance building or structure, building official may petition for appointment of receiver (Kansas City).

Effective 28 Aug 2009

Title VII CITIES, TOWNS AND VILLAGES

82.1026. Vacant nuisance building or structure, building official may petition for appointment of receiver (Kansas City). — The governing body of any home rule city with more than four hundred thousand inhabitants and located in more than one county may enact ordinances to provide for the building official of the city or any authorized representative of the building official to petition the circuit court in the county in which a vacant nuisance building or structure is located for the appointment of a receiver to rehabilitate the building or structure, to demolish it, or to sell it to a qualified buyer.

(L. 2009 H.B. 481)



Section 82.1027 Definitions.

Effective 10 Oct 2014, see footnote

Title VII CITIES, TOWNS AND VILLAGES

*82.1027. Definitions. — As used in sections 82.1027 to 82.1030, the following terms mean:

(1) "Code or ordinance violation", a violation under the provisions of a municipal code or ordinance of any home rule city with more than four hundred thousand inhabitants and located in more than one county, or any city not within a county, which regulates fire prevention, animal control, noise control, property maintenance, building construction, health, safety, neighborhood detriment, sanitation, or nuisances;

(2) "Neighborhood organization", a Missouri not-for-profit corporation whose articles of incorporation or bylaws specify that one of the purposes for which the corporation is organized is the preservation and protection of residential and community property values in a neighborhood or neighborhoods with geographic boundaries that conform to the boundaries of not more than two adjoining neighborhoods recognized by the planning division of the city or county in which the neighborhood or neighborhoods are located provided that the corporation's articles of incorporation or bylaws provide that:

(a) The corporation has members;

(b) Membership shall be open to all persons who own residential real estate or who reside in the neighborhood or neighborhoods described in the corporation's articles of incorporation or bylaws subject to reasonable restrictions on membership to protect the integrity of the organization; however, membership may not be conditioned upon payment of monetary consideration in excess of twenty-five dollars per year; and

(c) Only members who own residential real estate or who reside in the neighborhood or neighborhoods described in the corporation's articles of incorporation or bylaws may elect directors or serve as a director;

(3) "Nuisance", within the boundaries of the neighborhood or neighborhoods described in the articles of incorporation or bylaws of the neighborhood organization, an act or condition knowingly created, performed, maintained, or permitted to exist on private property that constitutes a code or ordinance violation and that significantly affects the other residents of the neighborhood; and:

(a) Diminishes the value of the neighboring property; or

(b) Is injurious to the public health, safety, security, or welfare of neighboring residents or businesses; or

(c) Impairs the reasonable use or peaceful enjoyment of other property in the neighborhood.

(L. 2005 H.B. 58 § 82.301, A.L. 2014 S.B. 731)

*Effective 10-10-14, see § 21.250. S.B. 731 was vetoed July 7, 2014. The veto was overridden on September 10, 2014.



Section 82.1028 Applicability to St. Louis City and Kansas City.

Effective 10 Oct 2014, see footnote

Title VII CITIES, TOWNS AND VILLAGES

*82.1028. Applicability to St. Louis City and Kansas City. — Sections 82.1027 to 82.1030 apply to a nuisance located within the boundaries of any city not within a county and any home rule city with more than four hundred thousand inhabitants and located in more than one county.

(L. 2005 H.B. 58 § 82.302, A.L. 2014 S.B. 731)

*Effective 10-10-14, see § 21.250. S.B. 731 was vetoed July 7, 2014. The veto was overridden on September 10, 2014.



Section 82.1029 Abatement of a nuisance, neighborhood organization may seek injunctive relief, when, procedure.

Effective 10 Oct 2014, see footnote

Title VII CITIES, TOWNS AND VILLAGES

*82.1029. Abatement of a nuisance, neighborhood organization may seek injunctive relief, when, procedure. — 1. A neighborhood organization, on behalf of a person or persons who own real estate or reside within one thousand two hundred feet of a property on which there is a condition or activity constituting a code or ordinance violation in the neighborhood or neighborhoods described in the articles of incorporation or the bylaws of the neighborhood organization, or on its own behalf with respect to a code or ordinance violation on property anywhere within the boundaries of the neighborhood or neighborhoods, may seek injunctive and other equitable relief in the circuit court for abatement of a nuisance upon showing:

(1) The notice requirements of this section have been satisfied; and

(2) The nuisance exists and has not been abated.

2. An action under this section shall not be brought until:

(1) Sixty days after the neighborhood organization sends written notice by certified mail, return receipt requested, postage prepaid, to the appropriate municipal code enforcement agency of the neighborhood organization's intent to bring an action under this section, together with a copy of the notice the neighborhood organization sent or attempted to send to the property owner in compliance with subdivision (2) of subsection 2 of this section; and

(2) Sixty days after the neighborhood organization sends notice by first class prepaid postage certified mail, return receipt requested, to:

(a) The tenant, if any, or to "occupant" if the identity of the tenant cannot be reasonably ascertained, at the property's address; and

(b) The property owner of record at the last known address of the property owner on file with the county or city, or, if the property owner is a corporation or other type of limited liability company, to the property owner's registered agent at the registered agent's address of record;

­­

­

3. A sworn affidavit by the person who mailed or posted the notice describing the date and manner that notice was given shall be prima facie evidence of the giving of such notice.

4. The notice required by this section shall specify:

(1) The act or condition that constitutes the nuisance;

(2) The date the nuisance was first discovered;

(3) The address of the property and location on the property where the act or condition that constitutes the nuisance is allegedly occurring or exists; and

(4) The relief sought in the action.

5. In filing a suit under this section, an officer of the neighborhood organization or its counsel shall certify to the court:

(1) From personal knowledge, that the neighborhood organization has taken the required steps to satisfy the notice requirements under this section; and

(2) Based on reasonable inquiry, that each condition precedent to the filing of the action under this section has been met.

6. An action may not be brought under this section based on an alleged violation of a particular code provision or ordinance if there is then pending against the property or the owner of the property a notice of violation with respect to such code provision or ordinance issued by an appropriate municipal code enforcement agency unless such notice of violation has been pending for more than forty-five days and the condition or activity that gave rise to the violation has not been abated. This subsection shall not preclude an action under this section where the appropriate municipal code enforcement agency has declined to issue a notice of violation against the property or the property owner.

7. A neighborhood organization may not bring an action under this section if, at the time of filing suit, the neighborhood organization or any of its directors own real estate, or have an interest in a trust or a corporation or other limited liability company that owns real estate, in the city or county in which the nuisance is located with respect to which real property taxes are delinquent or a notice of violation of a city code or ordinance has been issued and served and is outstanding.

8. A copy of the notice of citation issued by the city that shows the date the citation was issued shall be prima facie evidence of whether and for how long a citation has been pending against the property or the property owner.

9. A proceeding under this section shall:

(1) Be heard at the earliest practicable date; and

(2) Be expedited in every way.

(L. 2005 H.B. 58 § 82.303, A.L. 2014 S.B. 731)

*Effective 10-10-14, see § 21.250. S.B. 731 was vetoed July 7, 2014. The veto was overridden on September 10, 2014.



Section 82.1030 Statutes not to abrogate any equitable right or remedy — standing not granted, when.

Effective 10 Oct 2014, see footnote

Title VII CITIES, TOWNS AND VILLAGES

*82.1030. Statutes not to abrogate any equitable right or remedy — standing not granted, when. — 1. Subject to subsection 2 of this section, sections 82.1027 to 82.1029 shall not be construed as to abrogate any equitable or legal right or remedy otherwise available under the law to abate a nuisance.

2. Sections 82.1027 to 82.1029 shall not be construed as to grant standing for an action challenging any zoning application or approval.

(L. 2005 H.B. 58 § 82.305, A.L. 2014 S.B. 731)

*Effective 10-10-14, see § 21.250. S.B. 731 was vetoed July 7, 2014. The veto was overridden on September 10, 2014.



Section 82.1031 Action prohibited if owner in good faith compliance.

Effective 10 Oct 2014, see footnote

Title VII CITIES, TOWNS AND VILLAGES

*82.1031. Action prohibited if owner in good faith compliance. — No action shall be brought under section 82.1025 or sections 82.1027 to 82.1030 if the owner of the property that is the subject of the action is in good faith compliance with any order issued by the department of natural resources, the United States Environmental Protection Agency, or the office of attorney general.

(L. 2014 S.B. 731 § 1)

*Effective 10-10-14, see § 21.250. S.B. 731 was vetoed July 7, 2014. The veto was overridden on September 10, 2014.



Section 82.1035 Geographical information system, definitions, purpose, licensing, use of information, cost, no liability for errors.

Effective 28 Aug 1995

Title VII CITIES, TOWNS AND VILLAGES

82.1035. Geographical information system, definitions, purpose, licensing, use of information, cost, no liability for errors. — 1. As used in this section, the following terms mean:

(1) "Community", any municipality as defined in this section;

(2) "Geographical information system", a computerized, spatial coordinate mapping and relational database technology which:

(a) Captures, assembles, stores, converts, manages, analyzes, amalgamates and records, in the digital mode, all kinds and types of information and data;

(b) Transforms such information and data into intelligence and subsequently;

(c) Retrieves, presents and distributes that intelligence to a user for use in making the intelligent decisions necessary for sound management;

(3) "Municipality", any city with a population of three hundred fifty thousand or more inhabitants which is located in more than one county.

2. The development of geographical information systems has not been undertaken in any large-scale and useful way by private enterprise. The use of modern technology can enhance the planning and decision making processes of communities. The development of geographical information systems is a time consuming and expensive activity. In the interest of maintaining community governments open and accessible to the public, information gathered by communities for use in a geographical information system, unless properly made a closed record, should be available to the public. However, access to the information in a way by which a person could render the investment of the public in a geographical information system a special benefit to that person, and not to the public, should not be permitted.

3. Any community as defined in this section may create a geographical information system for the community. The scope of the geographical information system shall be determined by the governing body of the community. The method of creation, maintenance, use and distribution of the geographical information system shall be determined by the governing body of the community.

4. The information collected or assimilated by a community for use in a geographical information system shall not be withheld from the public, unless otherwise properly made a closed record of the community as provided by section 610.021. The information collected or assimilated by a community for use in a geographical information system need not be disclosed in a form which may be read or manipulated by computer, absent a license agreement between the community and the person requesting the information.

5. Information collected or assimilated by a community for use in a geographical information system and disclosed in any form, other than in a form which may be read or manipulated by computer, shall be provided for a reasonable fee, as established by section 610.026. A community maintaining a geographical information system shall make maps and other products of the system available to the public. The cost of the map or other product shall not exceed a reasonable fee representing the cost to the community of time, equipment and personnel in the production of the map or other product. A community may license the use of a geographical information system. The cost of licensing a geographical information system may reflect the:

(1) Cost to the community of time, equipment and personnel in the production of the information in a geographical information system or the production of the geographical information system;

(2) Cost to the community of the creation, purchase, or other acquisition of the information in a geographical information system or of the geographical information system; and

(3) Value of the commercial purpose, if any, for which the information in a geographical information system or a geographical information system is to be used.

6. The provisions of this section shall not hinder the daily or routine collection of data, as defined in section 569.093, from the geographical information system by real estate brokers and agents, title collectors, developers, surveyors, utility companies, banks, or mortgage companies, nor shall the provisions allow for the charging of fees for the collection of such data exceeding that allowed pursuant to section 610.026. The provisions of this section, however, shall allow a community maintaining a geographical information system to license and establish costs for the use of the system's computer program and computer software, as defined in section 569.093.

7. A community distributing information used in a geographical information system or distributing a geographical information system shall not be liable for any damages which may arise from any error which may exist in the information or the geographical information system.

(L. 1995 H.B. 414 § 2)






Chapter 84 Police Departments in St. Louis and Kansas City

Chapter Cross References



Section 84.015 Venue for civil actions.

Effective 28 Aug 1996

Title VII CITIES, TOWNS AND VILLAGES

84.015. Venue for civil actions. — Venue for any civil action involving the board of police commissioners, established pursuant to section 84.020, shall be appropriate in the twenty-second judicial circuit.

(L. 1996 S.B. 869 § C-5)



Section 84.020 Board of police commissioners — members — officers.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

84.020. Board of police commissioners — members — officers. — In all cities of this state that now have, or may hereafter attain, a population of five hundred thousand inhabitants or over, there shall be, and is hereby established, within and for said cities, a board of police, to consist of four commissioners, as provided in sections 84.040 to 84.080, together with the mayor of said cities for the time being, or whosoever may be officially acting in that capacity, and said board shall appoint one of its members as president, and one member who shall act as vice president during the absence of the president; and such president or vice president shall be the executive officer of the board and shall act for it when the board is not in session.

(RSMo 1939 § 7689)

Prior revisions: 1929 § 7541; 1919 § 8951; 1909 § 9803



Section 84.030 Police commissioners, appointment — term of office — vacancies.

Effective 28 Aug 1987

Title VII CITIES, TOWNS AND VILLAGES

84.030. Police commissioners, appointment — term of office — vacancies. — Beginning on January 9, 1989, the governor of the state of Missouri, by and with the advice and consent of the senate, shall appoint the four commissioners provided for in section 84.020, and one commissioner shall be appointed for a term of one year; one commissioner shall be appointed for a term of two years; one commissioner shall be appointed for a term of three years; one commissioner shall be appointed for a term of four years. Their successors shall each be appointed for a term of four years, and said commissioners shall hold office for their term of appointment and until their successors shall have been appointed and qualified. In case of a vacancy in said board for any cause whatsoever, it shall be filled by appointment for the unexpired term, in the same manner as in the case of original appointments. The governor shall issue commissions to the persons so appointed, designating the time for which they are appointed in case the appointment is to fill an unexpired term occasioned by death, resignation or any other cause, and whenever the term of office of any commissioner expires, the appointment of his successor shall be for four years. The commissioners now holding offices under existing laws in any city of this state to which sections 84.010 to 84.340 apply are to hold their offices until the expiration of their terms, and their successors are duly appointed and qualified.

(RSMo 1939 § 7690, A.L. 1987 H.B. 661)

Prior revisions: 1929 § 7542; 1919 § 8952; 1909 § 9804

(1993) Where state has legally retained control over St. Louis City police force, federal court is not proper forum to challenge appointive system for St. Louis City Board of Police Commissioners. African-American Citizens for Change v. Robbins, 825 F.Supp. 855 (E.D. Mo.).



Section 84.040 Police commissioners — qualifications — term of office — oath — compensation.

Effective 28 Aug 1987

Title VII CITIES, TOWNS AND VILLAGES

84.040. Police commissioners — qualifications — term of office — oath — compensation. — The said commissioners shall be citizens of the state of Missouri, and shall have been residents of the cities for a period of four years next preceding their appointment; they shall, except as specified in sections 84.030 and 84.080, hold their offices for four years, and until their respective successors shall have been appointed and qualified, and receive each a salary of one thousand dollars per annum, payable monthly; before entering upon the duties of their said offices, the said commissioners and the said mayor shall take and subscribe before a circuit or associate circuit judge of the circuit court of judicial circuit in which said cities shall be located, or the clerk thereof, the oath or affirmation prescribed by the Constitution of the state of Missouri, and shall also take and subscribe before the same judge or clerk the further oath or affidavit that in any and every appointment or removal to be made by them to or from the police force created and to be organized by them under sections 84.010 to 84.340, they will in no case and under no pretext appoint or remove any policeman or officer of police, or other person under them, on account of the political opinions of such police officer or other person, or for any other cause or reason than the fitness or unfitness of such a person, in the best judgment of such commissioners, for the place for which he shall be appointed, or from the place from which he shall be removed. The said oaths or affirmations shall be recorded and preserved among the records of the said circuit court.

(RSMo 1939 § 7689, A.L. 1978 H.B. 1634, A.L. 1987 H.B. 661)

Prior revisions: 1929 § 7541; 1919 § 8951; 1909 § 9803



Section 84.050 Board of police, treasurer — appointment — tenure — bond.

Effective 02 Jan 1979, see footnote

Title VII CITIES, TOWNS AND VILLAGES

84.050. Board of police, treasurer — appointment — tenure — bond. — One of their number shall, from time to time, be appointed by the said commissioners treasurer of said board of police; and his appointment, when made, shall be certified to by the clerk of the circuit court of the judicial circuit in which said cities shall be located, under the seal of said court. Said treasurer shall hold his office for such time as may be designated by the commissioners, who may remove him at pleasure. Before he enters upon the duties of his office as treasurer, he shall give bond to the state of Missouri, with one or more sureties, in the penalty of ten thousand dollars, conditioned for the faithful discharge of his duties as treasurer of the board of police, and for the faithful application and payment over, pursuant to the order and direction of said board, of all moneys which may come to his hands as such treasurer. The bond of the treasurer shall be approved by a circuit judge of the judicial circuit in which said cities shall be located and shall be delivered to and safely kept by the treasurer of said cities.

(RSMo 1939 § 7689, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 7541; 1919 § 8951; 1909 § 9803

Effective 1-02-79



Section 84.060 Board of police — secretary, appointment, salary.

Effective 17 Jul 1983, see footnote

Title VII CITIES, TOWNS AND VILLAGES

84.060. Board of police — secretary, appointment, salary. — 1. The board shall appoint a secretary to act as such for the board of police commissioners, to be appointed in the same manner as other officers, and such appointment shall be additional to the number of appointments herein provided. The secretary shall serve at the pleasure of the board.

2. The salary of the secretary of the board shall be determined and fixed by the board of police commissioners, and no other provisions of this chapter shall apply in the determination of the amount of the salary of the secretary.

3. Every person appointed to serve as secretary shall be a resident of the city.

(RSMo 1939 § 7689, A.L. 1981 H.B. 419, A.L. 1983 H.B. 303, et al.)

Prior revisions: 1929 § 7541; 1919 § 8951; 1909 § 9803

Effective 7-17-83



Section 84.070 Board of police — quorum — vacancy.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

84.070. Board of police — quorum — vacancy. — A majority of the boards of police shall constitute a quorum; and the failure or refusal of the mayor or acting mayor of said cities to qualify or act hereunder shall in no wise impair the right or duty of said commissioners to organize and proceed as herein provided in sections 84.010 to 84.340. In case a vacancy shall occur on said board, the same shall be filled by the governor of the state of Missouri forthwith, after having been notified that such vacancy exists.

(RSMo 1939 § 7689)

Prior revisions: 1929 § 7541; 1919 § 8951; 1909 § 9803



Section 84.080 Police commissioners — forfeiture of office — removal.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

84.080. Police commissioners — forfeiture of office — removal. — Any one of said commissioners, who, during his term of office, shall accept any other place of public trust or emolument, or who, during the same period, shall knowingly receive any nomination for an office elective by the people, without publicly declining same within twenty days succeeding such nomination, or shall become a candidate for the nomination for any office at the hands of any political party, shall be deemed to thereby forfeit or vacate his office. Any of said commissioners may be removed by the governor of the state of Missouri upon his being fully satisfied that the commissioner is guilty of any official misconduct.

(RSMo 1939 § 7689)

Prior revisions: 1929 § 7541; 1919 § 8951; 1909 § 9803



Section 84.090 Board of police — duties, powers.

Effective 02 Jan 1979, see footnote

Title VII CITIES, TOWNS AND VILLAGES

84.090. Board of police — duties, powers. — The duties of the boards of police hereby created shall be as follows: They shall, at all times of the day and night, within the boundaries of said cities, as well on water as on land,

(1) Preserve the public peace, prevent crime and arrest offenders;

(2) Protect the rights of persons and property;

(3) Guard the public health;

(4) Preserve order at every public election, and at all public meetings and places, and on all public occasions;

(5) Prevent and remove nuisances on all streets, highways, waters and other places;

(6) Provide a proper police force at every fire for the protection of firemen and property;

(7) Protect emigrants and travelers at steamboat landings and railway stations;

(8) See that all laws relating to elections and to the observance of Sunday, and regulating pawnbrokers, gamblers, intemperance, lotteries and lottery policies, vagrants, disorderly persons, and the public health are enforced;

(9) They shall also enforce all laws and all ordinances passed or which may hereafter be passed by the common council or municipal assembly of said cities, not inconsistent with the provisions of sections 84.010 to 84.340, or any other law of the state, which may be properly enforceable by a police force;

(10) In case they shall have any reason to believe that any person within said cities intends to commit any breaches of the peace, or violation of the law or order beyond the city limits, any person charged with the commission of crime in said cities and against whom criminal process shall have issued, may be arrested upon the same in any part of this state by the police force created or authorized by sections 84.010 to 84.340; provided, however, that before the person so arrested shall be removed from the county in which such arrest is made he shall be taken before some judge, to whom the papers authorizing such arrest shall be submitted; and the person so arrested shall not be removed from said county, but shall forthwith be discharged, unless such judge shall endorse and approve said papers;

(11) The said police commissioners, or either of them, shall have the power to administer oaths or affirmations in the premises, to any person appearing or called before them;

(12) They shall also have the power to summon and compel the attendance of witnesses before them, whenever it may be necessary for the more effectual discharge of their duties.

(RSMo 1939 § 7691, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 7543; 1919 § 8953; 1909 § 9805

Effective 1-02-79



Section 84.095 Venue for actions against St. Louis police commissioners.

Effective 28 Aug 1997

Title VII CITIES, TOWNS AND VILLAGES

84.095. Venue for actions against St. Louis police commissioners. — All causes of action against the members of the St. Louis board of police commissioners in their official capacity shall be commenced in the circuit court of the City of St. Louis.

(L. 1997 H.B. 69 & 179 & H.B. 669 § 1)



Section 84.100 Board to establish police force, size of force.

Effective 25 May 1990, see footnote

Title VII CITIES, TOWNS AND VILLAGES

84.100. Board to establish police force, size of force. — To enable the boards to perform the duties imposed upon them, they are hereby authorized and required to appoint, enroll and employ a permanent police force for the cities which they shall equip and arm as they may judge necessary. Except as provided below, the number of patrolmen to be appointed shall not be more than one thousand six hundred eighty-three of which number not more than two hundred fifty are to be probationary patrolmen. Any increase in the number of patrolmen authorized, in addition to that provided for above, shall be permitted upon recommendation by the board of police commissioners, with the approval of the municipal board of estimate and apportionment. The number of turnkeys to be appointed shall be sixty-five, except that for each patrolman hereafter promoted, demoted, removed, resigned or otherwise separated from the force, an additional turnkey may be appointed, but under no circumstances shall more than one hundred fifty turnkeys be appointed. As each additional turnkey is appointed, the maximum number of patrolmen to be appointed shall be reduced accordingly so that when one hundred fifty turnkeys have been appointed, the number of patrolmen to be appointed shall not be more than one thousand five hundred ninety-eight.

(RSMo 1939 § 7692, A.L. 1943 p. 703, A.L. 1945 p. 1257, A. 1949 H.B. 2033, A.L. 1955 p. 309, A.L. 1957 p. 251, A.L. 1961 p. 206, A.L. 1972 H.B. 1144, A.L. 1977 S.B. 255, A.L. 1990 H.B. 1238)

Prior revisions: 1929 § 7544; 1919 § 8954; 1909 § 9806

Effective 5-25-90



Section 84.110 Board of police — hours of service — emergency powers.

Effective 28 Aug 1957

Title VII CITIES, TOWNS AND VILLAGES

84.110. Board of police — hours of service — emergency powers. — Eight hours shall constitute the time of regular service for the members of the police force for such cities during any one day of twenty-four hours; but nothing herein shall be so construed as to prevent the boards of police commissioners in such cities from suspending the operation of such rule fixing the time of regular daily service of such police officers in case of existing emergencies, and said boards shall have full power to determine the existence and duration of such emergencies, and their finding in respect thereto shall not be subject to review by any other power.

(RSMo 1939 § 7692, A.L. 1943 p. 703, A.L. 1945 p. 1257, A. 1949 H.B. 2033, A.L. 1957 p. 255)

Prior revisions: 1929 § 7544; 1919 § 8954; 1909 § 9806



Section 84.120 Police force members — qualifications — removal — delegation of jurisdiction of hearing officers, functions.

Effective 28 Aug 2013

Title VII CITIES, TOWNS AND VILLAGES

84.120. Police force members — qualifications — removal — delegation of jurisdiction of hearing officers, functions. — 1. No person shall be appointed or employed as policeman, turnkey, or officer of police who shall have been convicted of, or against whom any indictment may be pending, for any offense, the punishment of which may be confinement in the penitentiary; nor shall any person be so appointed who is not of good character, or who is not a citizen of the United States, or who is not able to read and write the English language, or who does not possess ordinary physical strength and courage. The patrolmen and turnkeys hereafter appointed shall serve while they shall faithfully perform their duties and possess mental and physical ability and be subject to removal only for cause after a hearing by the boards, who are hereby invested with the jurisdiction in the premises.

2. The board shall have the sole discretion whether to delegate portions of its jurisdiction to hearing officers. The board shall retain final and ultimate authority over such matters and over the person to whom the delegation may be made. In any hearing before the board under this section, the member involved may make application to the board to waive a hearing before the board and request that a hearing be held before a hearing officer.

3. Nothing in this section or chapter shall be construed to prohibit the board of police commissioners from delegating any task related to disciplinary matters, disciplinary hearings, or any other hearing or proceeding which could otherwise be heard by the board or concerning any determination related to whether an officer is able to perform the necessary functions of the position. Tasks related to the preceding matter may be delegated by the board to a hearing officer under the provisions of subsection 4 of this section.

4. (1) The hearing officer to whom a delegation has been made by the board may, at the sole discretion of the board, perform certain functions, including but not limited to the following:

(a) Presiding over a disciplinary matter from its inception through to the final hearing;

(b) Preparing a report to the board of police commissioners; and

(c) Making recommendations to the board of police commissioners as to the allegations and the appropriateness of the recommended discipline.

(2) The board shall promulgate rules, which may be changed from time to time as determined by the board, and shall make such rules known to the hearing officer or others.

(3) The board shall at all times retain the authority to render the final decision after a review of the relevant documents, evidence, transcripts, videotaped testimony, or report prepared by the hearing officer.

5. Hearing officers shall be selected in the following manner:

(1) The board shall establish a panel of not less than five persons, all who are to be licensed attorneys in good standing with the Missouri Bar. The composition of the panel may change from time to time at the board's discretion;

(2) From the panel, the relevant member or officer and a police department representative shall alternatively and independently strike names from the list with the last remaining name being the designated hearing officer. The board shall establish a process to be utilized for each hearing which will determine which party makes the first strike and the process may change from time to time;

(3) After the hearing officer is chosen and presides over a matter, such hearing officer shall become ineligible until all hearing officers listed have been utilized, at which time the list shall renew, subject to officers' availability.

6. Nothing in this section shall be construed to authorize the board of police commissioners to remove or discharge any chief, as that term is defined in section 106.273.

(RSMo 1939 § 7692, A.L. 1943 p. 703, A.L. 1945 p. 1257, A. 1949 H.B. 2033, A.L. 2007 H.B. 41 merged with H.B. 574, A.L. 2013 H.B. 307)

Prior revisions: 1929 § 7544; 1919 § 8954; 1909 § 9806



Section 84.130 Reemployment of veterans, when.

Effective 28 Aug 1972

Title VII CITIES, TOWNS AND VILLAGES

84.130. Reemployment of veterans, when. — The boards may reappoint all members of the police force who have heretofore, or shall hereafter, resign to enter the military service of the United States during any war in which the United States is engaged, without loss of rank, and with the same effect as if an indefinite leave of absence had been granted such members, upon condition that an application for such reappointment shall be made within ninety days after the applicant's discharge from military service and that the applicant is mentally and physically qualified for police duty. The boards may make such reappointments notwithstanding that it may cause the number of policemen employed to temporarily exceed the number herein authorized. All necessary reductions in rank shall be made to enable the boards to reappoint officers above the rank of patrolmen as aforesaid to the end that the number of such officers shall not exceed that provided for in section 84.150.

(L. 1943 p. 703 § 7692, A.L. 1945 p. 1257, A. 1949 H.B. 2033, A.L. 1972 H.B. 1144)



Section 84.140 Vacations, holidays and off-duty time.

Effective 28 Aug 2003

Title VII CITIES, TOWNS AND VILLAGES

84.140. Vacations, holidays and off-duty time. — The boards shall grant every member of the police force who has served for one year or more a total of three weeks vacation each year with pay, and each member of the police force who has served the department for twelve years or more shall receive four weeks vacation each year with pay, and each member of the police force who has served the department for twenty-one years or more shall receive five weeks vacation each year with pay, and each member of the police force who has served the department for thirty years or more and is eligible to participate in the deferred retirement option plan shall receive six weeks vacation each year with pay; however the board may grant an additional week of paid vacation to members after one year of service. All members of the police force shall receive fifteen holidays with pay, however the board may grant additional holidays with pay, and one hundred four days off duty each year with pay, and the boards may from time to time grant additional days off duty each year with pay when in the judgment of the boards, the granting thereof will not materially impair the efficiency of the department.

(L. 1943 p. 703 § 7692a, A.L. 1945 p. 1257, A.L. 1947 V. II p. 304, A.L. 1949 p. 372, A.L. 1957 p. 254, A.L. 1972 H.B. 1144, A.L. 1977 S.B. 255, A.L. 1978 S.B. 508, A.L. 1986 S.B. 631, A.L. 2002 H.B. 1773, A.L. 2003 S.B. 248, et al. merged with S.B. 513)



Section 84.150 Number of officers in each rank.

Effective 28 Aug 2009

Title VII CITIES, TOWNS AND VILLAGES

84.150. Number of officers in each rank. — The officers of the police force in each such city shall be as follows: one chief of police with the rank of colonel; lieutenant colonels, not to exceed five in number and other such ranks and number of members within such ranks as the board from time to time deems necessary. The officers of the police force shall have commissions issued to them by the boards of police commissioners, and those heretofore and those hereafter commissioned shall serve so long as they shall faithfully perform their duties and possess the necessary mental and physical ability, and be subject to removal only for cause after a hearing by the board, who are hereby invested with exclusive jurisdiction in the premises.

(RSMo 1939 § 7693, A.L. 1941 p. 462, A.L. 1945 p. 1257, A.L. 1947 V. II p. 304, A.L. 1957 p. 251, A.L. 1961 p. 206, A.L. 1972 H.B. 1144, A.L. 1977 S.B. 255, A.L. 1978 S.B. 508, A.L. 1993 S.B. 250, A.L. 2009 H.B. 481)

Prior revisions: 1929 § 7545; 1919 § 8955; 1909 § 9807



Section 84.160 Board of police commissioners to determine salaries — overtime, how compensated — other employment benefits — unused vacation, compensation for certain officers.

Effective 26 Jun 2006, see footnote

Title VII CITIES, TOWNS AND VILLAGES

84.160. Board of police commissioners to determine salaries — overtime, how compensated — other employment benefits — unused vacation, compensation for certain officers. — 1. As of August 28, 2006, the board of police commissioners shall have the authority to compute and establish the annual salary of each member of the police force without receiving prior authorization from the general assembly.

2. Each officer of police and patrolman whose regular assignment requires nonuniformed attire may receive, in addition to his or her salary, an allowance not to exceed three hundred sixty dollars per annum payable biweekly. Notwithstanding the provisions of subsection 1 of this section to the contrary, no additional compensation or compensatory time off for overtime, court time, or standby court time shall be paid or allowed to any officer of the rank of sergeant or above. Notwithstanding any other provision of law to the contrary, nothing in this section shall prohibit the payment of additional compensation pursuant to this subsection to officers of the ranks of sergeants and above, provided that funding for such compensation shall not:

(1) Be paid from the general funds of either the city or the board of police commissioners of the city; or

(2) Be violative of any federal law or other state law.

3. It is the duty of the municipal assembly or common council of the cities to make the necessary appropriation for the expenses of the maintenance of the police force in the manner herein and hereafter provided; provided, that in no event shall such municipal assembly or common council be required to appropriate for such purposes (including, but not limited to, costs of funding pensions or retirement plans) for any fiscal year a sum in excess of any limitation imposed by article X, section 21, Missouri Constitution; and provided further, that such municipal assembly or common council may appropriate a sum in excess of such limitation for any fiscal year by an appropriations ordinance enacted in conformity with the provisions of the charter of such cities.

4. Notwithstanding the provisions of subsection 1 of this section to the contrary, the board of police commissioners shall pay additional compensation for all hours of service rendered by probationary patrolmen and patrolmen in excess of the established regular working period, and the rate of compensation shall be one and one-half times the regular hourly rate of pay to which each member shall normally be entitled; except that, the court time and court standby time shall be paid at the regular hourly rate of pay to which each member shall normally be entitled. No credit shall be given or deductions made from payments for overtime for the purpose of retirement benefits.

5. Notwithstanding the provisions of subsection 1 of this section to the contrary, probationary patrolmen and patrolmen shall receive additional compensation for authorized overtime, court time and court standby time whenever the total accumulated time exceeds forty hours. The accumulated forty hours shall be taken as compensatory time off at the officer's discretion with the approval of his supervisor.

6. The allowance of compensation or compensatory time off for court standby time shall be computed at the rate of one-third of one hour for each hour spent on court standby time.

7. The board of police commissioners may effect programs to provide additional compensation to its employees for successful completion of academic work at an accredited college or university, in amounts not to exceed ten percent of their yearly salaries or for field training officer and lead officer responsibilities in amounts not to exceed three percent of their yearly salaries for field training officer responsibilities and an additional three percent of their yearly salaries for lead officer responsibilities. The board may designate up to one hundred fifty employees as field training officers and up to fifty employees as lead officers.

8. The board of police commissioners:

(1) Shall provide or contract for life insurance coverage and for insurance benefits providing health, medical and disability coverage for officers and employees of the department;

(2) Shall provide or contract for insurance coverage providing salary continuation coverage for officers and employees of the police department;

(3) Shall provide health, medical, and life insurance coverage for retired officers and employees of the police department. Health, medical and life insurance coverage shall be made available for purchase to the spouses or dependents of deceased retired officers and employees of the police department who receive pension benefits pursuant to sections 86.200 to 86.364 at the rate that such dependent's or spouse's coverage would cost under the appropriate plan if the deceased were living;

(4) May pay an additional shift differential compensation to members of the police force for evening and night tour of duty in an amount not to exceed ten percent of the officer's base hourly rate.

9. Notwithstanding the provisions of subsection 1 of this section to the contrary, the board of police commissioners shall pay additional compensation to members of the police force up to and including the rank of police officer for any full hour worked between the hours of 11:00 p.m. and 7:00 a.m., in amounts equal to five percent of the officer's base hourly pay.

10. The board of police commissioners, from time to time and in its discretion, may pay additional compensation to police officers, sergeants and lieutenants by paying commissioned officers in the aforesaid ranks for accumulated, unused vacation time. Any such payments shall be made in increments of not less than forty hours, and at rates equivalent to the base straight-time rates being earned by said officers at the time of payment; except that, no such officer shall be required to accept payment for accumulated unused vacation time.

(RSMo 1939 § 7694, A.L. 1944 p. 43, A.L. 1945 p. 1257, A.L. 1947 V. II p. 304, A.L. 1949 p. 372, A.L. 1951 p. 323, A.L. 1955 p. 277, A.L. 1957 p. 252, A.L. 1961 p. 203, A.L. 1965 p. 197, A.L. 1967 p. 161, A.L. 1969 p. 148, A.L. 1972 H.B. 1144, A.L. 1973 S.B. 164, A.L. 1974 S.B. 475, A.L. 1975 S.B. 349, A.L. 1977 S.B. 255, A.L. 1978 S.B. 508, A.L. 1979 S.B. 443, A.L. 1983 H.B. 303, et al., A.L. 1986 S.B. 631, A.L. 1986 S.B. 443, A.L. 1988 S.B. 698, A.L. 1990 S.B. 593, A.L. 1993 S.B. 250 subsecs. 1 to 12, A.L. 1995 S.B. 167, A.L. 1998 H.B. 1609, A.L. 2000 H.B. 1808, A.L. 2002 H.B. 1773 merged with S.B. 967, A.L. 2005 H.B. 448, A.L. 2006 S.B. 1086)

Effective 6-26-06

(1980) By imposing restrictions on police officers' meal periods, the board of police commissioners authorized the meal period as overtime, if such period was the cause of more than 40 hours of work per week. Brooks v. Whaley (A.) 613 S.W.2d 656.



Section 84.170 Police force vacancies and promotions — rules of board.

Effective 28 Aug 2007

Title VII CITIES, TOWNS AND VILLAGES

84.170. Police force vacancies and promotions — rules of board. — 1. When any vacancy shall take place in any grade of officers, it shall be filled from the next lowest grade; provided, however, that probationary patrolmen shall serve at least six months as such before being promoted to the rank of patrolman; patrolmen shall serve at least three years as such before being promoted to the rank of sergeant; sergeants shall serve at least one year as such before being promoted to the rank of lieutenant; lieutenants shall serve at least one year as such before being promoted to the rank of captain; and in no case shall the chief or assistant chief be selected from men not members of the force or below the grade of captain. Patrolmen shall serve at least three years as such before promotion to the rank of detective; the inspector shall be taken from men in the rank not below the grade of lieutenant.

2. The boards of police are hereby authorized to make all such rules and regulations, not inconsistent with sections 84.010 to 84.340, or other laws of the state, as they may judge necessary, for the appointment, employment, uniforming*, discipline, trial and government of the police. The said boards shall also have power to require of any officer or policeman bond with sureties when they may consider it demanded by the public interests. All lawful rules and regulations of the board shall be obeyed by the police force on pain of dismissal or such lighter punishment, either by suspension, fine, reduction or forfeiture of pay, or otherwise as the boards may adjudge.

3. The authority possessed by the board of police includes, but is not limited to, the authority to delegate portions of its powers authorized in section 84.120, including presiding over a disciplinary hearing, to a hearing officer as determined by the board.

(RSMo 1939 § 7695, A.L. 2007 H.B. 41 merged with H.B. 574)

Prior revisions: 1929 § 7547; 1919 § 8957; 1909 § 9809

*Word "unciform" appears in original rolls of H.B. 574, 2007.

(1962) Police board's forfeiting of lieutenant's pay was contested case within meaning of section 536.010 but suspended police lieutenant by returning to work had settled all matters by agreement and was not entitled to hearing and review of board's action. Davis v. Long (A.), 360 S.W.2d 307.



Section 84.175 Police reserve force authorized, powers and duties — riots or emergencies, may appoint additional members.

Effective 28 Aug 2009

Title VII CITIES, TOWNS AND VILLAGES

84.175. Police reserve force authorized, powers and duties — riots or emergencies, may appoint additional members. — 1. Upon recommendation of the chief of police, the board may authorize and provide for the organization of a police reserve force composed of members who receive a service retirement under the provisions of sections 86.200 to 86.366 and who qualify under the provisions of section 84.120. Such reserve force shall be under the command of the chief of police and shall be provided training, equipment, uniforms, and arms as the chief shall direct with the approval of the board. Members of the reserve force shall possess all of the powers of regular police officers and shall be subject to all laws and regulations applicable to police officers; provided, however, that the city council or other governing body of any such city may in its discretion fix a total in number which the reserve force may not exceed.

2. In event of riot or other emergencies as declared and defined by the mayor, in concurrence with the board, the board, upon recommendation of the chief, may appoint special officers or patrolmen for temporary service in addition to the police reserve force herein provided for, but the length of time for which such officers or patrolmen shall be employed shall be limited to the time during which such emergency shall exist.

(L. 1972 H.B. 1144, A.L. 2009 H.B. 481)



Section 84.180 Police force — acceptance of gratuities prohibited — disposition of fines.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

84.180. Police force — acceptance of gratuities prohibited — disposition of fines. — No officer of police or policeman shall be allowed to receive any money or gratuity or compensation for any service he may render without the consent of the said boards; and all such moneys as any policeman or police officer may be so permitted to receive shall be paid over to the boards, and together with all the proceeds of all fines, forfeitures and unreclaimed property which may come to the possession of said boards, or to be recovered by them under the provisions of sections 84.010 to 84.340, or any other law or ordinance, shall be disposed of in accordance with rules adopted by the said boards, subject to the provisions of the laws of this state controlling and directing the dispensation of such funds.

(RSMo 1939 § 7696)

Prior revisions: 1929 § 7548; 1919 § 8958; 1909 § 9810



Section 84.190 Board of police — equipment and clerical personnel — use of fire alarm telegraph — procedure in case of hindrance.

Effective 28 Aug 1961

Title VII CITIES, TOWNS AND VILLAGES

84.190. Board of police — equipment and clerical personnel — use of fire alarm telegraph — procedure in case of hindrance. — 1. The boards of police commissioners are hereby authorized to provide themselves with such office and office furniture, and such clerks and subordinates as they shall need; and to have and use a common seal. They may divide such cities into not more than twelve nor less than nine police districts, and provide in each of them, if necessary, a station house or houses, with all things and equipments required for the same, and all such other accommodations as may be required for the use of the police.

2. The boards, for all the purposes of sections 84.010 to 84.340, shall have the use of the fire alarm telegraph of such cities for police purposes, and all station houses, watch boxes, firearms, equipments, accoutrements and other accommodations and things provided by such cities, for the use and service of the police, as fully and to the same extent as the same are now used by or for any present police, or as fully and to the same extent as the same may be used by any police force in any of the cities to which sections 84.010 to 84.340 may hereafter apply; and the mayor and common council or municipal assembly, and all persons and municipal officers in charge thereof, are hereby ordered and required to allow such use accordingly. In case the mayor and common council or municipal assembly of any of such cities, or its officers or agents, refuse or neglect to allow such use, as and whenever the same shall be required by the boards created by sections 84.010 to 84.340, or refuse to set aside and appropriate the revenue necessary to carry out the provisions of sections 84.010 to 84.340, or place obstructions or hindrances in the way of the proper discharge of the powers of such boards, the boards may apply to the circuit courts of the judicial circuit in which such cities may be located, in the name of the state, for a mandamus to compel a compliance with the provisions of this section, and the application thereof shall be heard and decided by the court. One week's notice of the application shall be given, and the respondent or respondents shall have the right to answer within the week; and if testimony be needed on either side, the same shall be taken within ten days after the same is filed, or the week shall be expired. From the decision in the circuit court in the premises either party may appeal within ten days; and it shall be the duty of the clerk of such courts to send up the record immediately, and the appeal shall be heard immediately by the supreme court, if then in session, and if not in session, at the next term. In both courts the case shall be taken up and tried in preference to all others.

(RSMo 1939 § 7697, A.L. 1961 p. 204)

Prior revisions: 1929 § 7549; 1919 § 8959; 1909 § 9811



Section 84.200 Duty of sheriff to aid in maintaining public peace.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

84.200. Duty of sheriff to aid in maintaining public peace. — It shall be the duty of the sheriff of the county or city in which any of the cities to which sections 84.010 to 84.340 may apply shall be located, whenever called on for that purpose by said boards, to act under their control for the preservation of the public peace and quiet; and, if ordered by them to do so, he shall summon the posse comitatus for that purpose, and hold and employ such posse subject to their direction; whenever the exigency or circumstances may, in their judgment, warrant it, the said boards shall have the power to assume the control and command of all conservators of the peace of the county or city in which any of the cities to which sections 84.010 to 84.340 may apply, whether sheriff, constable, policemen or others, and they shall act under the orders of the said boards and not otherwise.

(RSMo 1939 § 7698)

Prior revisions: 1929 § 7550; 1919 § 8960; 1909 § 9812



Section 84.210 Board of police — annual estimate of expenses, contents — claims for expenses.

Effective 28 Aug 1995

Title VII CITIES, TOWNS AND VILLAGES

84.210. Board of police — annual estimate of expenses, contents — claims for expenses. — 1. It shall be the duty of said boards, annually on or before the last day of February of each year to prepare, in writing, on such forms as may be prescribed for budget preparation purposes by such cities for departments of city government, an estimate of the sum of money which will be necessary for the subsequent fiscal year, to enable them to discharge the duties hereby imposed upon them, and to meet the expenses of the police department. Such estimate shall include, but not be limited to, all reasonably anticipated revenues of such boards from all sources including, but not limited to, grants from the federal or state governments, governmental agencies or other grantors and forfeitures of property and proceeds of forfeited property, a table of organization, line items for personnel, supplies, maintenance, repairs, services and contractual requirements, and a statement comparing receipts and expenses for the last prior full fiscal year, the current fiscal year, and the fiscal year to which the estimate pertains. Said boards shall forthwith certify such estimate to the board of common council or municipal assembly, as the case may be, of said cities, who are hereby required to set apart and appropriate the amount so certified, payable out of the revenue of said cities, after having first deducted the amount necessary to pay the interest upon the indebtedness of said cities, the amount necessary for the expenses of the city hospital and health department, the amount necessary for lighting the city, and any sum required by law to be placed to the credit of the sinking fund of said cities. During a fiscal year for which an appropriation has been so made, said boards shall not transfer funds appropriated for one line item of such appropriation to any other line item without the prior approval of the municipal board of estimate and apportionment.

2. The said boards of police commissioners shall pass upon all claims presented against them for the expenses incurred in the discharge of their duties as herein provided, and shall certify, by their president and secretary, all such claims as are entitled to payment and all salary rolls for salaries as provided in sections 84.010 to 84.340, and such claims and salary rolls, when so certified, shall be duly audited and paid by the proper disbursing officer or officers of said cities within five days after being audited, out of any moneys in the city treasury not appropriated to the specific purposes above enumerated; provided, however, that the amount of said claims and salary rolls so certified shall not exceed, in any one year, the amount so, as aforesaid, estimated for that year to the common council or municipal assembly of said cities aforesaid. The common council or municipal assembly of said cities shall have no power or authority to levy or collect any taxes or appropriate any money for the payment of any police force, other than that organized and employed under sections 84.010 to 84.340. No officer or servant of the mayor or the common council or municipal assembly of said cities shall disburse any money for the payment of any police force other than that organized and employed under sections 84.010 to 84.340, and the power of said mayor and common council or municipal assembly to appropriate and disburse money for the payment of the police force organized and employed under sections 84.010 to 84.340 shall be exercised as in this section directed and not otherwise.

(RSMo 1939 § 7699, A.L. 1995 S.B. 167)

Prior revisions: 1929 § 7551; 1919 § 8961; 1909 § 9813



Section 84.230 Arrests — procedure.

Effective 02 Jan 1979, see footnote

Title VII CITIES, TOWNS AND VILLAGES

84.230. Arrests — procedure. — The commissioners of police shall cause all persons arrested by the police to be brought before some proper judge within said cities, to be dealt with according to law. Proper police officers in charge of police station houses may, if the offense charged against any person is a bailable one, at the request of such person, take from him a recognizance in such sum as may seem to be sufficient and proper with sufficient sureties for his appearance at the proper time before some judge, but no attorney at law, police officer, and no official or employee holding office under the municipality of the said cities, or the state of Missouri, and no clerk in the employ of such officer, officials or employees shall be accepted as surety upon such bond or bonds; the proper officers in charge of said station houses may administer oaths to parties qualifying as such surety or sureties; and may refuse to receive as such surety or sureties any and all parties with unsavory reputations or who, as professional bondsmen, tend to defeat the ends of justice, and no one shall be accepted as bondsman who shall have standing against him an unsatisfied judgment rendered on a forfeited bond; such proper police officers in charge of police stations may, prior to the appearance of any person arrested before some proper judge, refuse to admit to the presence of arrested persons confined in stations, all persons who have the reputation of being what is known as grafters or shysters, or those attorneys who are guilty of the practice of soliciting business.

(RSMo 1939 § 7701, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 7553; 1919 § 8963; 1909 § 9815

Effective 1-02-79



Section 84.240 Bertillon system of identification authorized.

Effective 28 Aug 1969

Title VII CITIES, TOWNS AND VILLAGES

84.240. Bertillon system of identification authorized. — The board of police commissioners shall establish the Bertillon system of identification of criminals and others by means of anthropometric indications, and they are further required to employ such additional assistance as may be necessary to properly conduct and manage this department.

(RSMo 1939 § 7702, A.L. 1969 p. 77)

Prior revisions: 1929 § 7554; 1919 § 8964; 1909 § 9816



Section 84.250 Board of police — records — annual report.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

84.250. Board of police — records — annual report. — The board shall cause a full journal of their proceedings to be kept, and shall also cause all their receipts and disbursements of money to be faithfully entered in books to be procured and kept for that purpose, and said journal, and all said books, and all other documents in possession of said board, shall always be open to the inspection of the general assembly of the state of Missouri or any committee appointed by it for that purpose. It shall be the duty of the board to report to the common council or municipal assembly of the said city at each annual session thereof, the number and expenses of the police force employed by it under sections 84.010 to 84.340, and all such other matters as may be of public interest, in connection with the duties assigned it by sections 84.010 to 84.340.

(RSMo 1939 § 7703)

Prior revisions: 1929 § 7555; 1919 § 8965; 1909 § 9817



Section 84.260 Mounted police.

Effective 28 Aug 1953

Title VII CITIES, TOWNS AND VILLAGES

84.260. Mounted police. — The board, whenever and for so long a time as may be necessary, may out of the force provided for in section 84.100, appoint, mount and equip as many policemen for duty in the parks, outskirts and such other portions of the said cities as the board may deem necessary.

(RSMo 1939 § 7704, A.L. 1953 p. 268)

Prior revisions: 1929 § 7556; 1919 § 8966; 1909 § 9818



Section 84.265 Policewomen, appointment, powers.

Effective 28 Aug 1951

Title VII CITIES, TOWNS AND VILLAGES

84.265. Policewomen, appointment, powers. — The board may appoint such number of women members of the police force as they deem necessary, and such women members shall have and exercise all the powers of the other members of the police force.

(L. 1951 p. 333)



Section 84.330 Police force members are officers of state.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

84.330. Police force members are officers of state. — The members of the police force of the cities covered by sections 84.010 to 84.340, organized and appointed by the police commissioners of said cities, are hereby declared to be officers of the said cities, under the charter and ordinances thereof, and also to be officers of the state of Missouri, and shall be so deemed and taken in all courts having jurisdiction of offenses against the laws of this state or the ordinances of said cities.

(RSMo 1939 § 7711)

Prior revisions: 1929 § 7563; 1919 § 8973; 1909 § 9825



Section 84.340 Board of police — power to regulate private detectives.

Effective 28 Aug 2014

Title VII CITIES, TOWNS AND VILLAGES

*84.340. Board of police — power to regulate private detectives. — Except as provided under section 590.750, the police commissioner of the said cities shall have power to regulate and license all private watchmen, private detectives and private policemen, serving or acting as such in said cities, and no person shall act as such private watchman, private detective or private policeman in said cities without first having obtained the written license of the president or acting president of said police commissioners of the said cities, under pain of being guilty of a misdemeanor.

(RSMo 1939 § 7712, A.L. 2014 S.B. 656 merged with S.B. 852)

Prior revisions: 1929 § 7564; 1919 § 8974; 1909 § 9826

Effective 8-28-14 (S.B. 852); 10-10-14 (S.B. 656), see § 21.250.

*S.B. 656 was vetoed July 14, 2014. The veto was overridden on September 10, 2014.

(1974) Held constitutional as not being an unlawful delegation of legislative power nor as to being discriminatory in that police officers of the city are not required to be licensed or pay fee when acting as a watchman. ABC Security Service Inc. v. Miller (Mo.), 514 S.W.2d 521.



Section 84.341 Prohibition on state officials and political subdivisions interfering with the St. Louis municipal police force — construction of statute.

Effective 06 Nov 2012, see footnote

Title VII CITIES, TOWNS AND VILLAGES

84.341. Prohibition on state officials and political subdivisions interfering with the St. Louis municipal police force — construction of statute. — No elected or appointed official of the state or any political subdivision thereof shall act or refrain from acting in any manner to impede, obstruct, hinder, or otherwise interfere with any member of a municipal police force established under sections 84.343 to 84.346 in the performance of his or her job duties, or with any aspect of any investigation arising from the performance of such job duties. This section shall not be construed to prevent such officials from acting within the normal course and scope of their employment or from acting to implement sections 84.343 to 84.346. Any person who violates this section shall be liable for a penalty of two thousand five hundred dollars for each offense and shall forever be disqualified from holding any office or employment whatsoever with the governmental entity the person served at the time of the violation. The penalty shall not be paid by the funds of any committee as the term committee is defined in section 130.011. This section shall not be construed to interfere with the punishment, under any laws of this state, of a criminal offense committed by such officials, nor shall this section apply to duly appointed members of the municipal police force, or their appointing authorities, whose conduct is otherwise provided for by law.

(L. 2012 Adopted by Initiative, Proposition A, November 6, 2012)



Section 84.342 Unlawful employment practice, when — cause of action for damages permitted, when.

Effective 06 Nov 2012, see footnote

Title VII CITIES, TOWNS AND VILLAGES

84.342. Unlawful employment practice, when — cause of action for damages permitted, when. — 1. It shall be an unlawful employment practice for an official, employee, or agent of a municipal police force established under sections 84.343 to 84.346 to discharge, demote, reduce the pay of, or otherwise retaliate against an employee of the municipal police force for reporting to any superior, government agency, or the press the conduct of another employee that the reporting employee believes, in good faith, is illegal.

2. Any employee of the municipal police force may bring a cause of action for general or special damages based on a violation of this section.

(L. 2012 Adopted by Initiative, Proposition A, November 6, 2012)



Section 84.343 Purpose of establishing a municipal police force, St. Louis City — written license required, when, penalty.

Effective 06 Nov 2012, see footnote

Title VII CITIES, TOWNS AND VILLAGES

84.343. Purpose of establishing a municipal police force, St. Louis City — written license required, when, penalty. — 1. Subject to the provisions of sections 84.344 to 84.346, any city not within a county may establish a municipal police force for the purposes of:

(1) Preserving the public peace, welfare, and order;

(2) Preventing crime and arresting suspected offenders;

(3) Enforcing the laws of the state and ordinances of the city;

(4) Exercising all powers available to a police force under generally applicable state law; and

(5) Regulating and licensing all private watchmen, private detectives, and private policemen serving or acting as such in said city.

2. Any person who acts as a private watchman, private detective, or private policeman in said cities without having obtained a written license from said cities is guilty of a class A misdemeanor.

(L. 2012 Adopted by Initiative, Proposition A, November 6, 2012)



Section 84.344 Establishment of municipal police force authorized — procedure — employment of commissioned and civil personnel — separate division to be established, procedure — benefits for personnel — transition committee, duties.

Effective 06 Nov 2012, see footnote

Title VII CITIES, TOWNS AND VILLAGES

84.344. Establishment of municipal police force authorized — procedure — employment of commissioned and civil personnel — separate division to be established, procedure — benefits for personnel — transition committee, duties. — 1. Notwithstanding any provisions of this chapter to the contrary, any city not within a county may establish a municipal police force on or after July 1, 2013, according to the procedures and requirements of this section. The purpose of these procedures and requirements is to provide for an orderly and appropriate transition in the governance of the police force and provide for an equitable employment transition for commissioned and civilian personnel.

2. Upon the establishment of a municipal police force by a city under sections 84.343 to 84.346, the board of police commissioners shall convey, assign, and otherwise transfer to the city title and ownership of all indebtedness and assets, including, but not limited to, all funds and real and personal property held in the name of or controlled by the board of police commissioners created under sections 84.010 to 84.340. The board of police commissioners shall execute all documents reasonably required to accomplish such transfer of ownership and obligations.

3. If the city establishes a municipal police force and completes the transfer described in subsection 2 of this section, the city shall provide the necessary funds for the maintenance of the municipal police force.

4. Before a city not within a county may establish a municipal police force under this section, the city shall adopt an ordinance accepting responsibility, ownership, and liability as successor-in-interest for contractual obligations, indebtedness, and other lawful obligations of the board of police commissioners subject to the provisions of subsection 2 of section 84.345.

5. A city not within a county that establishes a municipal police force shall initially employ, without a reduction in rank, salary, or benefits, all commissioned and civilian personnel of the board of police commissioners created under sections 84.010 to 84.340 that were employed by the board immediately prior to the date the municipal police force was established. Such commissioned personnel who previously were employed by the board may only be involuntarily terminated by the city not within a county for cause. The city shall also recognize all accrued years of service that such commissioned and civilian personnel had with the board of police commissioners. Such personnel shall be entitled to the same holidays, vacation, and sick leave they were entitled to as employees of the board of police commissioners.

6. Commissioned and civilian personnel who were previously employed by the board shall continue to be subject, throughout their employment for the city not within a county, to a residency rule no more restrictive than a requirement of retaining a primary residence in a city not within a county for a total of seven years and of then allowing them to maintain a primary residence outside the city not within a county so long as the residence is located within a one-hour response time.

7. The commissioned and civilian personnel who retire from service with the board of police commissioners before the establishment of a municipal police force under subsection 1 of this section shall continue to be entitled to the same pension benefits provided under chapter 86 and the same benefits set forth in subsection 5 of this section.

8. If the city not within a county elects to establish a municipal police force under this section, the city shall establish a separate division for the operation of its municipal police force. The civil service commission of the city may adopt rules and regulations appropriate for the unique operation of a police department. Such rules and regulations shall reserve exclusive authority over the disciplinary process and procedures affecting commissioned officers to the civil service commission; however, until such time as the city adopts such rules and regulations, the commissioned personnel shall continue to be governed by the board of police commissioner's rules and regulations in effect immediately prior to the establishment of the municipal police force, with the police chief acting in place of the board of police commissioners for purposes of applying the rules and regulations. Unless otherwise provided for, existing civil service commission rules and regulations governing the appeal of disciplinary decisions to the civil service commission shall apply to all commissioned and civilian personnel. The civil service commission's rules and regulations shall provide that records prepared for disciplinary purposes shall be confidential, closed records available solely to the civil service commission and those who possess authority to conduct investigations regarding disciplinary matters pursuant to the civil service commission's rules and regulations. A hearing officer shall be appointed by the civil service commission to hear any such appeals that involve discipline resulting in a suspension of greater than fifteen days, demotion, or termination, but the civil service commission shall make the final findings of fact, conclusions of law, and decision which shall be subject to any right of appeal under chapter 536.

9. A city not within a county that establishes and maintains a municipal police force under this section:

(1) Shall provide or contract for life insurance coverage and for insurance benefits providing health, medical, and disability coverage for commissioned and civilian personnel of the municipal police force to the same extent as was provided by the board of police commissioners under section 84.160;

(2) Shall provide or contract for medical and life insurance coverage for any commissioned or civilian personnel who retired from service with the board of police commissioners or who were employed by the board of police commissioners and retire from the municipal police force of a city not within a county to the same extent such medical and life insurance coverage was provided by the board of police commissioners under section 84.160;

(3) Shall make available medical and life insurance coverage for purchase to the spouses or dependents of commissioned and civilian personnel who retire from service with the board of police commissioners or the municipal police force and deceased commissioned and civilian personnel who receive pension benefits under sections 86.200 to 86.366 at the rate that such dependent's or spouse's coverage would cost under the appropriate plan if the deceased were living; and

(4) May pay an additional shift differential compensation to commissioned and civilian personnel for evening and night tours of duty in an amount not to exceed ten percent of the officer's base hourly rate.

10. A city not within a county that establishes a municipal police force under sections 84.343 to 84.346 shall establish a transition committee of five members for the purpose of: coordinating and implementing the transition of authority, operations, assets, and obligations from the board of police commissioners to the city; winding down the affairs of the board; making nonbinding recommendations for the transition of the police force from the board to the city; and other related duties, if any, established by executive order of the city's mayor. Once the ordinance referenced in this section is enacted, the city shall provide written notice to the board of police commissioners and the governor of the state of Missouri. Within thirty days of such notice, the mayor shall appoint three members to the committee, two of whom shall be members of a statewide law enforcement association that represents at least five thousand law enforcement officers. The remaining members of the committee shall include the police chief of the municipal police force and a person who currently or previously served as a commissioner on the board of police commissioners, who shall be appointed to the committee by the mayor of such city.

(L. 2012 Adopted by Initiative, Proposition A, November 6, 2012)



Section 84.345 Board of police commissioners, terms to expire — continued operation, when — state to provide legal representation, when — police chief, no restriction on selection of — sheriff's duties.

Effective 06 Nov 2012, see footnote

Title VII CITIES, TOWNS AND VILLAGES

84.345. Board of police commissioners, terms to expire — continued operation, when — state to provide legal representation, when — police chief, no restriction on selection of — sheriff's duties. — 1. Except as required for the board of police commissioners to conclude its affairs and pursue legal claims and defenses, upon the establishment of a municipal police force, the terms of office of the commissioners of the board of police created under sections 84.020 and 84.030 shall expire, and the provisions of sections 84.010 to 84.340 shall not apply to any city not within a county or its municipal police force as of such date. The board shall continue to operate, if necessary, to wind down the board's affairs until the transfer of ownership and obligations under subsection 2 of section 84.344 has been completed. During such time, the board of police commissioners shall designate and authorize its secretary to act on behalf of the board for purposes of performing the board's duties and any other actions incident to the transfer and winding down of the board's affairs.

2. For any claim, lawsuit, or other action arising out of actions occurring before the date of completion of the transfer provided under subsection 2 of section 84.344, the state shall continue to provide legal representation as set forth in section 105.726, and the state legal expense fund shall continue to provide reimbursement for such claims under section 105.726. This subsection applies to all claims, lawsuits, and other actions brought against any commissioner, police officer, employee, agent, representative, or any individual or entity acting or purporting to act on its or their behalf.

3. Notwithstanding any other provision of law, rule, or regulation to the contrary, any city not within a county that establishes a municipal police force under sections 84.343 to 84.346 shall not be restricted or limited in any way in the selection of a police chief or chief of the division created under subsection 8 of section 84.344.

4. It shall be the duty of the sheriff for any city not within a county, whenever called upon by the police chief of the municipal police force, to act under the police chief's control for the preservation of the public peace and quiet; and, whenever the exigency or circumstances may, in the police chief's judgment, warrant it, said police chief shall have the power to assume the control and command of all local and municipal conservators of the peace of the city, whether sheriff, constable, policemen or others, and they shall act under the orders of the said police chief and not otherwise.

(L. 2012 Adopted by Initiative, Proposition A, November 6, 2012)



Section 84.346 Police pension system, continuation of.

Effective 06 Nov 2012, see footnote

Title VII CITIES, TOWNS AND VILLAGES

84.346. Police pension system, continuation of. — Any police pension system created under chapter 86 for the benefit of a police force established under sections 84.010 to 84.340 shall continue to be governed by chapter 86, and shall apply to any police force established under section 84.343 to 84.346. Other than any provision that makes chapter 86 applicable to a municipal police force established under section 84.343 to 84.346, nothing in sections 84.343 to 84.346 shall be construed as limiting or changing the rights or benefits provided under chapter 86.

(L. 2012 Adopted by Initiative, Proposition A, November 6, 2012)



Section 84.347 Nonseverability clause.

Effective 06 Nov 2012, see footnote

Title VII CITIES, TOWNS AND VILLAGES

84.347. Nonseverability clause. — Notwithstanding the provisions of section 1.140 to the contrary, the provisions of sections 84.343 to 84.346 shall be nonseverable. If any provision of sections 84.343 to 84.346 is for any reason held to be invalid, such decision shall invalidate all of the remaining provisions of this act*.

(L. 2012 Adopted by Initiative, Proposition A, November 6, 2012)

*"This act" (Proposition A, November 6, 2012) contained numerous sections. Consult Disposition of Sections Table for a definitive listing.



Section 84.350 Board of police commissioners — organization — qualifications, terms, salaries, audits.

Effective 28 Aug 1995

Title VII CITIES, TOWNS AND VILLAGES

84.350. Board of police commissioners — organization — qualifications, terms, salaries, audits. — 1. In all cities of this state that now have, or may hereafter have, three hundred thousand inhabitants and not over seven hundred thousand inhabitants, there shall be, and is hereby established, within and for the cities, a board of police commissioners to consist of four commissioners as provided in section 84.360, together with the mayor of such cities, or whosoever may be officially acting in that capacity, who shall be a voting member of the board. The board shall appoint one of its members as president of the board, and one other member as vice president. The president, or vice president in the absence of the president, shall be the presiding officer of the board and shall act for it when the board is not in session. The commissioners shall be citizens of the state of Missouri and shall have been residents of the respective cities in which they are appointed to serve for a period of four years next preceding their appointment, except the mayor, who shall serve for a term equal to his term of office as mayor. The commissioners shall, except as otherwise specified in this section and section 84.360, hold their offices for four years, and until their respective successors are appointed and qualified. Each commissioner shall receive a salary of two thousand four hundred dollars per annum, payable not less than semimonthly, except that the mayor shall not receive any salary or compensation for his duties as commissioner.

2. The police department of such city may be audited once a year by an independent auditor to be selected by the city's board of police commissioners and approved by the mayor. The police department of such city may be audited at any time by the state auditor or by the auditor of the city. Prior to auditing the police department of such city, the city auditor shall determine which agencies or divisions of the police department would most benefit from performance auditing and notify the board of police commissioners. The city auditor, in conjunction with the board of police commissioners, shall develop a schedule for conducting such audits on such police department agencies or divisions as to not disrupt or interfere with the conduct of police business, the public's safety or the normal course of said auditors' duties or responsibilities for such city.

(RSMo 1939 § 7645, A.L. 1943 p. 727, A.L. 1947 V. I p. 405, A.L. 1958 2d Ex. Sess. p. 152, A.L. 1993 S.B. 376, A.L. 1995 H.B. 574)

Prior revisions: 1929 § 7502; 1919 § 8913; 1909 § 9765



Section 84.360 Board of police — appointment — term of office — vacancy.

Effective 28 Aug 1943

Title VII CITIES, TOWNS AND VILLAGES

84.360. Board of police — appointment — term of office — vacancy. — The governor of the state of Missouri, by and with the consent of the senate, shall appoint the four commissioners provided for in section 84.350, and one commissioner shall be appointed for a term of one year; one commissioner shall be appointed for a term of two years; one commissioner shall be appointed for a term of three years; one commissioner shall be appointed for a term of four years. Their successors shall each be appointed for a term of four years, and said commissioners shall hold office for their term of appointment and until their successors shall have been appointed and qualified. In case of a vacancy in said board from any cause whatever, it shall be filled by appointment for the unexpired term, in the same manner as in the case of original appointments. The governor shall issue commissions to the persons so appointed, designating the time for which they are appointed in case the appointment is to fill an unexpired term occasioned by death, resignation or any other cause whatever, and whenever the term of office of any commissioner expires, the appointment of his successor shall be for four years.

(RSMo 1939 § 7646, A.L. 1943 p. 727)



Section 84.370 Board of police — oath.

Effective 28 Aug 1947

Title VII CITIES, TOWNS AND VILLAGES

84.370. Board of police — oath. — Before entering upon the duties of their respective offices, the said commissioners shall take and subscribe before the judge of the court of record having jurisdiction of the trial of criminal cases in the county in which the respective cities for which they are appointed to serve shall be located, or the clerk thereof in vacation, the oath or affirmation prescribed by the Constitution of the state of Missouri, and shall also take and subscribe before the same judge, or clerk in vacation, the further oath or affidavit that they will in no case and under no pretext act on behalf of or against, prefer or disfavor, any policeman or officer of police or other employee of the board for or on account of the political opinions of such person, or for any other cause or reason whatsoever than the fitness or unfitness, merit or lack of merit of such person, in the best judgment of such commissioners, and that during their tenure as members of the board of police commissioners (other than the mayor) they will refrain from partisan political activity, violation of which shall be sufficient cause for removal of such members of the board. The said oaths or affirmations shall be recorded and preserved among the records of said court.

(RSMo 1939 § 7645, A.L. 1943 p. 727, A.L. 1947 V. I p. 405)

Prior revisions: 1929 § 7506; 1919 § 8917; 1909 § 9769



Section 84.380 Board of police, treasurer — appointment — tenure — bond.

Effective 02 Jan 1979, see footnote

Title VII CITIES, TOWNS AND VILLAGES

84.380. Board of police, treasurer — appointment — tenure — bond. — One of their number shall, from time to time, be appointed by said commissioners treasurer of said board of police; and his appointment, when made, shall be certified to by the clerk of the circuit court of the county in which said cities shall be located, under the seal of said court. Said treasurer shall hold his office for such time as may be designated by the commissioners, who may remove him at pleasure. Before he enters upon the duties of his office as treasurer, he shall give bond to the state of Missouri, with one or more sureties, in the penalty of ten thousand dollars, conditioned for the faithful discharge of his duties as treasurer of the board of police and for the faithful application and payment over, pursuant to the order and direction of said board, of all moneys which may come to his hands as such treasurer. The bond of the treasurer shall be approved by a circuit judge of the circuit court of the county in which said cities shall be located, and shall be delivered to and safely kept by the treasurer of said cities.

(RSMo 1939 § 7645, A.L. 1943 p. 727, A.L. 1947 V. I p. 405, A.L. 1978 H.B. 1634)

Effective 1-02-79



Section 84.390 Police commissioners — removal.

Effective 28 Aug 1943

Title VII CITIES, TOWNS AND VILLAGES

84.390. Police commissioners — removal. — For official misconduct any of said commissioners so appointed may be removed by the governor, upon his being satisfied that such commissioner is guilty of the alleged official misconduct. No such commissioner shall be so removed until the governor has first notified such commissioner in writing of the particulars of such alleged official misconduct and shall have given such commissioner a reasonable opportunity to prove his innocence of such misconduct. The provisions of section 106.010 shall not apply to sections 84.350 to 84.860 or to any appointment made hereunder.

(RSMo 1939 § 7647, A.L. 1943 p. 727 § 7648)

Prior revisions: 1929 § 7505; 1919 § 8916; 1909 § 9768



Section 84.400 Police commissioners, members of force — forfeiture of office.

Effective 28 Aug 1943

Title VII CITIES, TOWNS AND VILLAGES

84.400. Police commissioners, members of force — forfeiture of office. — Any one of said commissioners so appointed or any member of any such police force who, during the term of his office, shall accept any other place of public trust, or emolument, or who shall knowingly receive any nomination for an office elective by the people, and shall fail to decline such nomination publicly within the five days succeeding such nomination or shall become a candidate for the nomination for any office at the hands of any political party, shall be deemed to have thereby forfeited and vacated office as such commissioner or member of such police force.

(RSMo 1939 § 7648, A.L. 1943 p. 727 § 7649)

Prior revisions: 1929 § 7504; 1919 § 8915; 1909 § 9767



Section 84.410 Board of police — quorum — effective time of regulations.

Effective 28 Aug 1943

Title VII CITIES, TOWNS AND VILLAGES

84.410. Board of police — quorum — effective time of regulations. — The majority of the board shall constitute a quorum for the transaction of business. No rule or regulation of the board shall take effect until fifteen days after final action on it by the board unless otherwise specified by the board. No action shall be taken by the board unless three concurring votes are cast.

(RSMo 1939 § 7649, A.L. 1943 p. 727 § 7650)

Prior revisions: 1929 § 7507; 1919 § 8918; 1909 § 9770



Section 84.420 Board of police — duties, responsibilities, determination of policies.

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

84.420. Board of police — duties, responsibilities, determination of policies. — 1. The board of police commissioners shall have the duty and responsibility at all times of the day and night within the boundaries of these cities, and on other public property of these cities beyond the corporate limits thereof to*:

(1) Preserve the public peace;

(2) Prevent crime and arrest offenders;

(3) Protect the rights of persons and property;

(4) Guard the public health;

(5) Preserve order at every public election, and at all public meetings and places and on all public occasions;

(6) Prevent and remove nuisances on all streets, alleys, highways, waters, and other places;

(7) Provide a proper police force at fires for the protection of firemen and property;

(8) Protect transients at public wharves, airports, railway and bus stations;

(9) See that all laws relating to elections and to the observance of Sunday, and relating to pawnbrokers, intemperance, lotteries and lottery policies, vagrants, disorderly persons, and the public health are enforced;

(10) Suppress gambling and bawdyhouses, and every other manner and kind of disorder and offense against law and the public health; and

(11) Enforce all laws and ordinances passed, or which may hereafter be passed, by the common council of such cities, not inconsistent with the provisions of sections 84.350 to 84.860.

2. The board shall determine the policy and in fulfillment of the duties and responsibilities herein provided and to this end shall:

(1) Adopt rules and regulations not inconsistent herewith governing the conduct of such police department;

(2) Appoint a chief of police who shall be responsible to the board for the proper execution of the policies, duties, and responsibilities established for the administration of the police department;

(3) Act as a board of review in personnel disciplinary cases as provided in section 84.430;

(4) Appoint a secretary to the board who shall appoint the necessary clerical assistants to the secretary for the conduct of affairs relating purely to activities and affairs of the board, other than those delegated to the chief in sections 84.350 to 84.860. The salary of the secretary shall be fixed by the board at not less than two thousand five hundred dollars nor more than three thousand seven hundred and fifty dollars per annum. Salaries of clerical assistants shall be determined as herein provided in section 84.520 for other clerical employees;

(5) Have the power to provide for a business manager who shall also act as an assistant secretary to the board at a salary of not less than four thousand five hundred dollars nor more than six thousand six hundred dollars per annum;

(6) Provide for and employ such medical assistants, including police surgeons and police physicians, as the board may deem necessary to perform such duties as the board may prescribe for the care and health of policemen, officers of police, and employees;

(7) Retain or employ attorneys or other consultants as necessary to advise the board or the chief;

(8) Have the power to provide and contract for insurance benefits providing for health and medical coverage;

(9) Have the power to provide and contract for liability insurance coverage for officers and employees of the police department, insuring liabilities incurred during the performance of duty and in the scope of employment for the police department;

(10) Perform such other duties and exercise such other powers not inconsistent with the provisions of sections 84.350 to 84.860 as shall further the efficient and economical operation of the police department.

3. The provisions of chapter 287 governing workers' compensation may be extended to include the employees of the police department as herein provided. The police department shall have authority by resolution to elect, under the provisions of section 287.030, to accept the provisions of chapter 287, and to pay compensation to its employees and uniformed officers of the department for injury or death arising out of and in the course of their employment in accordance with the provisions and restrictions as set forth in chapter 287. The board shall adopt rules classifying the employees who may be eligible for compensation under this section and section 226.170, and its classification shall be decisive as to whether or not an employee falls within the definition of an employee eligible for compensation coverage under this section and section 226.170. In case the board shall elect to accept said provisions, it shall purchase insurance for such purpose. The board shall have authority to perform such other duties as may be necessary or incidental effectually to carry out the purposes of this law. No election of the board to come under the provisions of chapter 287 shall ever be construed as acknowledging or creating any liability in tort or as incurring other obligations or duties except only the duty and obligation of complying with the provisions of said chapter 287, so long as said board may elect to remain under the provisions of chapter 287.

(RSMo 1939 § 7650, A.L. 1943 p. 727 § 7651, A.L. 1953 p. 304, A.L. 1958 2d Ex. Sess. p. 152, A.L. 1963 p. 133, A.L. 1978 S.B. 508)

Prior revisions: 1929 § 7507; 1919 § 8919; 1909 § 9771

*Word "to" does not appear in original rolls.



Section 84.430 Board of police — personnel disciplinary cases — decrease of force — witnesses, summons and administration of oaths.

Effective 28 Aug 1943

Title VII CITIES, TOWNS AND VILLAGES

84.430. Board of police — personnel disciplinary cases — decrease of force — witnesses, summons and administration of oaths. — 1. The board shall hear all complaints or charges filed against any member of the police department. All complaints or charges filed by persons other than the commissioners or police officers shall be verified by the oath of the person filing such complaints or charges. The board may at any time order the discharge of a specified number of police officers for the reason that in the opinion of the board, the police force is larger than the interests of the public demand or that there is insufficient money to pay the expenses of maintaining the police force as then organized; and in such cases it shall not be necessary to file any complaint or charges or to permit a hearing by the board of the policemen or police officers to be removed; but policemen and police officers so dismissed shall be placed at the top of the suitable eligible lists, and when vacancies so created shall be filled the policemen or police officers thus removed shall, if they so desire, be reappointed to fill such vacancies in the order in which such policemen or police officers were removed.

2. Any member of the board shall have power to summon and compel the attendance of witnesses before the board and the production of books and papers before them whenever it may be necessary for the more effective discharge of the board's duties and responsibilities. Any member of the board or the secretary of the board shall have the power to administer oaths or affirmations to any person appearing or called before said board.

(RSMo 1939 §§ 7661, 7664, 7665, A.L. 1943 p. 727 § 7651)

Prior revisions: 1929 §§ 7511, 7512, 7522; 1919 §§ 8922, 8923, 8933; 1909 §§ 9774, 9775, 9785



Section 84.440 Police officials — power to cause arrest.

Effective 28 Aug 1943

Title VII CITIES, TOWNS AND VILLAGES

84.440. Police officials — power to cause arrest. — In case any police official shall have reason to believe that any person has committed, or is about to commit, within the city or on public property of said city beyond the corporate limits thereof any breach of peace or violation of law and order, or that any person found within the city or on public property of said city beyond the corporate limits thereof is charged with the commission of crime in the state of Missouri, against whom criminal proceedings shall have been issued, or when any person may have committed an offense within view of a member of such police force, said police official may cause such person to be arrested by any member of the police force. In cases where officers make arrest for crime committed within their view, the offenders shall at once be conveyed before some police judge or some judge in the city and the proper complaint against him shall be filed by said officer.

(RSMo 1939 § 7651, A.L. 1943 p. 727 § 7652)

Prior revisions: 1929 § 7509; 1919 § 8920; 1909 § 9772

(1958) Where officer was authorized to arrest a person on suspicion after seeing loaded rifle in back seat of car, a search of the car was lawful and stolen property therein found held admissible. State v. Cantrell (Mo.), 310 S.W.2d 866.



Section 84.450 Board of police — office and furniture — seal — police districts — use of equipment.

Effective 28 Aug 1965

Title VII CITIES, TOWNS AND VILLAGES

84.450. Board of police — office and furniture — seal — police districts — use of equipment. — 1. The mayor and common council of such city shall be and they are hereby authorized and required to provide the department with an office and office furniture as they may need. The board shall have and use a common seal. The board may divide the city into the needful number of police districts and fix the boundaries thereof; provided, however, that the number of districts into which said city may be divided shall not exceed six.

2. The department, for all the purposes of sections 84.350 to 84.860, shall have the use of all buildings heretofore used by the corporate authorities of the city in policing the city and shall have the use of all scientific equipment, identification equipment, radio and communication equipment, signal systems, watch boxes, automobiles, trucks, motorcycles, firearms, office furniture, fixtures, and supplies, all records and correspondence, and all other equipments, accoutrements and other accommodations and things of whatsoever nature heretofore provided by the city for the use and service of the police and for policing the city, as fully and to the same extent as the same are now and may be used by or for the present police force; and the mayor and common council, and all persons and municipal officers in charge thereof, are hereby ordered and required immediately upon the appointment and qualification of the board to allow such use accordingly.

3. In case the mayor and common council of the city, or their officers or agent, refuse or neglect to allow such use when the same shall be required by the board, the board may apply to the circuit court of any county in which the city is located, in the name of the state of Missouri, for a mandamus to compel a compliance with the provisions of this section, and the application therefor shall be heard and decided by that court. One week's notice of the application shall be given, and the respondent shall have the right to answer within one week, and if testimony be needed on either side, it shall be taken within ten days after the answer is filed or the week has expired. From the decision of the circuit court in the premises either party may appeal within ten days; and it shall be the duty of the clerk of that court to send up the record immediately, and the appeal shall be heard by the supreme court, if then in session, and if not in session, at the next term. In both courts the case shall be taken up and tried in preference to all others.

(RSMo 1939 § 7652, A.L. 1943 p. 727 § 7653, A.L. 1965 p. 199)



Section 84.460 Board of police — exclusive management and control of police force.

Effective 28 Aug 1943

Title VII CITIES, TOWNS AND VILLAGES

84.460. Board of police — exclusive management and control of police force. — So soon as the board created herein shall hold their first meeting, it shall be their duty to inform the chief of police and the other officers of the police force of such city that they require their attendance upon them and obedience to their orders. For failure to attend as required, and for each and every failure to obey the lawful orders of said board, the officers so notified shall be fined in any sum not exceeding five hundred dollars, to be recovered by action at law instituted by said board, in the name of the state. From and after the first meeting aforesaid, the whole of the then existing police force in such city shall pass under the exclusive management and control of the said board, and be subject to no other control and entitled to receive neither orders nor pay, except arrearages then due, from any other authority, and shall so continue, subject, however, to removal or suspension, at the discretion of said board, and with the power in said board to fill vacancies, until said board shall publicly declare that the organization of the police force, created by sections 84.350 to 84.860 is complete. Upon such public declaration, and from the time thereof thenceforward, all ordinances of such city are hereby declared null and void, so far as they conflict with sections 84.350 to 84.860 or assume to confer upon the mayor, chief of police, common council, or any other person or persons, the power to appoint, dismiss, or in any way or to any extent, employ or control any police force organized or to be organized under such ordinances, or any of them, and from and after such public declaration as aforesaid, the police force organized, or which may be organized under such ordinances, or any of them, shall cease to exist, and its functions and powers be at an end.

(RSMo 1939 § 7653, A.L. 1943 p. 727 § 7654)



Section 84.470 Permanent police force.

Effective 28 Aug 1943

Title VII CITIES, TOWNS AND VILLAGES

84.470. Permanent police force. — To enable the board of police to perform the duties imposed upon them, they are hereby authorized and required, as speedily as may be, to provide for the appointment, enrollment and employment of a permanent police force for the respective cities for which they are appointed to serve, which they shall organize, uniform, equip and arm as they may judge necessary; subject always, however, to the standards, limitations and restrictions established and set forth in sections 84.480 to 84.620.

(RSMo 1939 § 7655, A.L. 1943 p. 727 § 7656)

Prior revisions: 1929 § 7513; 1919 § 8924; 1909 § 9776

CROSS REFERENCES:

Appointment of men and women officers, 71.200

Police to be residents of state, 85.005

Special deputies to be residents of state, 542.190



Section 84.480 Chief of police — appointment — qualifications — compensation.

Effective 28 Aug 2013

Title VII CITIES, TOWNS AND VILLAGES

84.480. Chief of police — appointment — qualifications — compensation. — The board of police commissioners shall appoint a chief of police who shall be the chief police administrative and law enforcement officer of such cities. The chief of police shall be chosen by the board solely on the basis of his or her executive and administrative qualifications and his or her demonstrated knowledge of police science and administration with special reference to his or her actual experience in law enforcement leadership and the provisions of section 84.420. At the time of the appointment, the chief shall not be more than sixty years of age, shall have had at least five years' executive experience in a governmental police agency and shall be certified by a surgeon or physician to be in a good physical condition, and shall be a citizen of the United States and shall either be or become a citizen of the state of Missouri and resident of the city in which he or she is appointed as chief of police. In order to secure and retain the highest type of police leadership within the departments of such cities, the chief shall receive a salary of not less than eighty thousand two hundred eleven dollars, nor more than one hundred eighty-nine thousand seven hundred twenty-six dollars per annum.

(RSMo 1939 § 7656, A.L. 1943 p. 727 § 7657, A.L. 1951 p. 297, A.L. 1955 p. 307, A.L. 1958 2d Ex. Sess. p. 152, A.L. 1963 p. 135, A.L. 1965 p. 199, A.L. 1967 1st Ex. Sess. p. 873, A.L. 1969 p. 149, A.L. 1971 S.B. 118, A.L. 1975 S.B. 349, A.L. 1977 S.B. 68, A.L. 1979 H.B. 702, A.L. 1981 S.B. 164, A.L. 1986 H.B. 1433 & 1574, A.L. 1988 H.B. 1304, A.L. 1991 H.B. 321 & 343, A.L. 1998 S.B. 473, A.L. 2001 S.B. 4, A.L. 2008 S.B. 801, A.L. 2013 H.B. 336)

Prior revisions: 1929 § 7524; 1919 § 8935; 1909 § 9787



Section 84.490 Chief of police — tenure — removal or demotion — acting chief.

Effective 28 Aug 2013

Title VII CITIES, TOWNS AND VILLAGES

84.490. Chief of police — tenure — removal or demotion — acting chief. — 1. The chief of police shall serve during the pleasure of the board, except that such chief shall only be removed, suspended, or demoted for cause. For purposes of this section, cause may include the following reasons:

(1) The chief is unable to perform his or her duties with reasonable competence or reasonable safety as a result of a mental condition, including alcohol or substance abuse;

(2) The chief has committed any act, while engaged in the performance of his or her duties, that constitutes a reckless disregard for the safety of the public or another law enforcement officer;

(3) The chief has caused a material fact to be misrepresented for any improper or unlawful purpose;

(4) The chief has acted in a manner for the sole purpose of furthering his or her self-interest, or in a manner inconsistent with the interests of the public or the chief's governing body;

(5) The chief has been found to have violated any law, statute, or ordinance which constitutes a felony; or

(6) The chief has been deemed insubordinate or found to be in violation of a written established policy, unless such claimed insubordination or violation of a written established policy was a violation of any federal or state law or local ordinance.

2. In case the board determines to remove, suspend, or demote the chief of police, he shall be notified in writing. Within ten days after receipt of such notice, the chief may, in writing, file with the secretary of the board of police commissioners, demand and he shall receive a written statement of the reasons for such removal, suspension, or demotion, and a hearing thereon at a public meeting of the board within ten days after the chief files such notice. The chief may be suspended from office pending such hearing. The action of the board in suspending, removing or demoting the chief of police shall be final.

3. The board may, in case of and during the absence or disability of the chief, designate a qualified police officer who shall serve as acting chief and perform the duties of the office. No man shall serve as acting chief who has not the qualifications required for the position of chief.

(L. 1943 p. 727 § 7657, A.L. 2013 H.B. 307)



Section 84.500 Chief of police — powers and duties.

Effective 28 Aug 1943

Title VII CITIES, TOWNS AND VILLAGES

84.500. Chief of police — powers and duties. — The chief of police shall be the chief executive officer of the police department. He shall be responsible to the board of police commissioners for the proper administration of police affairs and suppression of crime in such cities and the execution of policy pertaining to police affairs as determined by the board of police commissioners, and to these ends, subject to provisions in sections 84.350 to 84.860, he shall:

(1) Have the power to appoint, subject to approval of the board, and shall have the power to promote, discipline and suspend all police officers and policemen. The chief shall also have the power to appoint, subject to the approval of the board, and to promote, discipline, suspend or discharge such employees of the police department other than police officers or policemen as may be specified by resolution of the board. A report of all such actions taken (other than suspensions of less than fifteen days) shall be submitted to the board at its next meeting. Any such action for which a report is required which adversely affects any officer, policeman or employee, shall be reviewed by the board as provided in section 84.590;

(2) Be required to prepare and submit to the board on or before April first in each year a complete report on the administrative and law enforcement activities of the police department for the preceding calendar year, and such report shall show complete statistics of all police work in accordance with generally recognized standards in order to facilitate comparisons with other cities of the United States of the same population class;

(3) Prepare and submit to the board on or before January first of each year a complete report on the financial requirements of the department for the ensuing fiscal year;

(4) Perform such other duties as may be prescribed elsewhere in sections 84.350 to 84.860 or required of him by the board of police commissioners, not inconsistent with sections 84.350 to 84.860.

(L. 1943 p. 727 § 7657)

CROSS REFERENCE:

Police protection for precinct canvassers, 115.059



Section 84.510 Police officers and officials — appointment — compensation.

Effective 28 Aug 2013

Title VII CITIES, TOWNS AND VILLAGES

84.510. Police officers and officials — appointment — compensation. — 1. For the purpose of operation of the police department herein created, the chief of police, with the approval of the board, shall appoint such number of police department employees, including police officers and civilian employees as the chief of police from time to time deems necessary.

2. The base annual compensation of police officers shall be as follows for the several ranks:

(1) Lieutenant colonels, not to exceed five in number, at not less than seventy-one thousand nine hundred sixty-nine dollars, nor more than one hundred thirty-three thousand eight hundred eighty-eight dollars per annum each;

(2) Majors at not less than sixty-four thousand six hundred seventy-one dollars, nor more than one hundred twenty-two thousand one hundred fifty-three dollars per annum each;

(3) Captains at not less than fifty-nine thousand five hundred thirty-nine dollars, nor more than one hundred eleven thousand four hundred thirty-four dollars per annum each;

(4) Sergeants at not less than forty-eight thousand six hundred fifty-nine dollars, nor more than ninety-seven thousand eighty-six dollars per annum each;

(5) Master patrol officers at not less than fifty-six thousand three hundred four dollars, nor more than eighty-seven thousand seven hundred one dollars per annum each;

(6) Master detectives at not less than fifty-six thousand three hundred four dollars, nor more than eighty-seven thousand seven hundred one dollars per annum each;

(7) Detectives, investigators, and police officers at not less than twenty-six thousand six hundred forty-three dollars, nor more than eighty-two thousand six hundred nineteen dollars per annum each.

3. The board of police commissioners has the authority by resolution to effect a comprehensive pay schedule program to provide for step increases with separate pay rates within each rank, in the above-specified salary ranges from police officers through chief of police.

4. Officers assigned to wear civilian clothes in the performance of their regular duties may receive an additional one hundred fifty dollars per month clothing allowance. Uniformed officers may receive seventy-five dollars per month uniform maintenance allowance.

5. The chief of police, subject to the approval of the board, shall establish the total regular working hours for all police department employees, and the board has the power, upon recommendation of the chief, to pay additional compensation for all hours of service rendered in excess of the established regular working period, but the rate of overtime compensation shall not exceed one and one-half times the regular hourly rate of pay to which each member shall normally be entitled. No credit shall be given nor deductions made from payments for overtime for the purpose of retirement benefits.

6. The board of police commissioners, by majority affirmative vote, including the mayor, has the authority by resolution to authorize incentive pay in addition to the base compensation as provided for in subsection 2 of this section, to be paid police officers of any rank who they determine are assigned duties which require an extraordinary degree of skill, technical knowledge and ability, or which are highly demanding or unusual. No credit shall be given nor deductions made from these payments for the purpose of retirement benefits.

7. The board of police commissioners may effect programs to provide additional compensation for successful completion of academic work at an accredited college or university. No credit shall be given nor deductions made from these payments for the purpose of retirement benefits.

8. The additional pay increments provided in subsections 6 and 7 of this section shall not be considered a part of the base compensation of police officers of any rank and shall not exceed ten percent of what the officer would otherwise be entitled to pursuant to subsections 2 and 3 of this section.

9. Not more than twenty-five percent of the officers in any rank who are receiving the maximum rate of pay authorized by subsections 2 and 3 of this section may receive the additional pay increments authorized by subsections 6 and 7 of this section at any given time. However, any officer receiving a pay increment provided pursuant to the provisions of subsections 6 and 7 of this section shall not be deprived of such pay increment as a result of the limitations of this subsection.

(RSMo 1939 § 7656, A.L. 1943 p. 727 § 7658, A.L. 1947 V. I p. 407, A.L. 1947 V. II p. 296, A.L. 1949 p. 370, A.L. 1951 p. 297, A.L. 1953 p. 304, A.L. 1955 p. 307, A.L. 1958 2d Ex. Sess. p. 152, A.L. 1963 p. 135, A.L. 1965 p. 199, A.L. 1967 1st Ex. Sess. p. 873, A.L. 1969 p. 149, A.L. 1971 S.B. 118, A.L. 1974 S.B. 475, A.L. 1975 S.B. 349, A.L. 1977 S.B. 68, A.L. 1978 S.B. 508, A.L. 1979 H.B. 702, A.L. 1981 S.B. 164, A.L. 1984 S.B. 431, A.L. 1986 H.B. 1433 & 1574, A.L. 1988 H.B. 1304, A.L. 1990 H.B. 1819, A.L. 1991 H.B. 321 & 343, A.L. 1993 H.B. 209 & 288, A.L. 1998 S.B. 473, A.L. 2001 S.B. 4, A.L. 2003 H.B. 199 merged with S.B. 14, A.L. 2004 S.B. 952, A.L. 2008 S.B. 801, A.L. 2013 H.B. 336)

Prior revisions: 1929 § 7524; 1919 § 8935; 1909 § 9787



Section 84.514 Homeland security and disaster communications, appointment of lieutenant colonel, responsibilities.

Effective 28 Aug 2017

Title VII CITIES, TOWNS AND VILLAGES

84.514. Homeland security and disaster communications, appointment of lieutenant colonel, responsibilities. — The chief of police, with the approval of the board, may appoint a police officer to serve as lieutenant colonel on matters relating to homeland security and disaster communications. Notwithstanding the provisions of section 84.510 to the contrary, such position shall be a new position and in addition to the number of lieutenant colonels authorized under section 84.510. The lieutenant colonel authorized under this section shall be responsible for matters relating to homeland security and disaster communications as determined by the chief and be entitled to the same rank, privileges, and compensation afforded all other lieutenant colonels within the department.

(L. 2017 S.B. 112)



Section 84.520 Police department, civilian employees — salaries.

Effective 28 Aug 1977

Title VII CITIES, TOWNS AND VILLAGES

84.520. Police department, civilian employees — salaries. — The chief of police, with the approval of the board, shall appoint such number of civilian employees as he deems necessary from time to time for the operation of the police department. Compensation for civilian employees of the police department shall not exceed the compensation paid to police officers of the department who perform like or similar work to that of such civilian employees, but the chief of police, with the approval of the board, may establish lower compensation for civilian employees than that received by police officers.

(RSMo 1939 § 7656, A.L. 1943 p. 727 § 7658, A.L. 1947 V. I p. 407, A.L. 1947 V. II p. 296, A.L. 1949 p. 370, A.L. 1958 2d Ex. Sess. p. 152, A.L. 1963 p. 135, A.L. 1977 S.B. 68)

Prior revisions: 1929 § 7524; 1919 § 8935; 1909 § 9787



Section 84.530 Police department — salaries payable, when.

Effective 28 Aug 1958

Title VII CITIES, TOWNS AND VILLAGES

84.530. Police department — salaries payable, when. — The police board and all officers and other employees of the police force shall be paid not less than semimonthly at the rate provided in sections 84.350, 84.510 and 84.520.

(RSMo 1939 § 7658, A.L. 1943 p. 727, A.L. 1947 V. I p. 407, A.L. 1947 V. II p. 296, A.L. 1949 p. 370, A.L. 1958 2d Ex. Sess. p. 152)

Prior revisions: 1929 § 7525; 1919 § 8936; 1909 § 9788



Section 84.540 Reserve force organized, when, uniforms — emergency appointments.

Effective 28 Aug 1953

Title VII CITIES, TOWNS AND VILLAGES

84.540. Reserve force organized, when, uniforms — emergency appointments. — 1. Upon recommendation of the chief of police, the board may authorize and provide for the organization of a police reserve force composed of residents of the city who qualify under the provisions of subsection 1 of section 84.570. Such reserve force shall be under the command of the chief of police and shall be provided training, equipment, uniforms, and arms as the chief shall direct with the approval of the board; and when assigned to active duty the members of the reserve force shall possess all of the powers of regular police officers and shall be subject to all laws and regulations applicable to police officers; provided, however, that the city council or other governing body of any such city may in its discretion fix a total in number which the reserve force may not exceed.

2. In event of riot or other emergencies as declared and defined by the mayor, the city council or other governing body in such city in concurrence with the board, the board, upon recommendation of the chief, may appoint special officers or patrolmen for temporary service in addition to the police reserve force herein provided for, but the length of time for which such officers or patrolmen shall be employed shall be limited to the time during which such emergency shall exist.

(RSMo 1939 § 7656, A.L. 1943 p. 727 § 7658, A.L. 1947 V. I p. 407, A.L. 1947 V. II p. 296, A.L. 1949 p. 370, A.L. 1953 p. 304)

Prior revisions: 1929 § 7524; 1919 § 8935; 1909 § 9787



Section 84.550 Police department — reemployment of veterans.

Effective 28 Aug 1949

Title VII CITIES, TOWNS AND VILLAGES

84.550. Police department — reemployment of veterans. — Any person who shall have entered the armed service of the United States during time of war shall be preferred for reemployment, provided such person was employed in the police department at the time of such induction or enlistment and is otherwise qualified and has been honorably discharged from such service and applies for reemployment within twelve months of such discharge.

(L. 1943 p. 727 § 7658, A.L. 1947 V. I p. 407, A.L. 1947 V. II p. 296, A.L. 1949 p. 370)



Section 84.560 Police force — ranks.

Effective 28 Aug 2004

Title VII CITIES, TOWNS AND VILLAGES

84.560. Police force — ranks. — For the purposes of sections 84.350 to 84.860 all police officers, not including civilian employees and other than the chief, shall be assigned one of the following ranks: lieutenant colonel, major, captain, sergeant, master patrol officer, master detective, detective, investigator, or patrolman. Lieutenant colonels shall not exceed five in number, and other titles or designations for police officers may be used but they shall be equivalent in rank and salary to the ranks herein specified.

(RSMo 1939 § 7657, A.L. 1943 p. 727 § 7659, A.L. 1947 V. I p. 407, A.L. 1953 p. 304, A.L. 1958 2d Ex. Sess. p. 152, A.L. 1969 p. 149, A.L. 1984 S.B. 431, A.L. 2004 S.B. 952)

Prior revision: 1929 § 7524



Section 84.570 Police force — qualifications — competitive examinations — eligible list — rules by board.

Effective 27 Jun 2003, see footnote

Title VII CITIES, TOWNS AND VILLAGES

84.570. Police force — qualifications — competitive examinations — eligible list — rules by board. — 1. No person shall be appointed policeman or officer of police who shall have been convicted of any offense, the punishment of which may be confinement in the state penitentiary; nor shall any person be appointed who is not proven to be of good character, or who is not proven to be a bona fide citizen of the United States, or who cannot read and write the English language and who does not possess ordinary physical strength and courage, nor shall any person be originally appointed to said police force who is less than twenty-one years of age. Notwithstanding any other provision of law, the board shall have the sole authority to determine conditions of employment for police officers pursuant to section 84.460.

2. The board shall from time to time require open competitive examinations or tests for determining the qualifications and fitness of all applicants for appointment to positions on the police force. Such examinations and tests shall be practical and shall relate to matters which fairly measure the relative fitness of the candidates to discharge the duties of the positions to which they seek to be appointed. Notice of such examinations and tests shall be given not less than ten days in advance thereof by public advertisement in at least one newspaper of general circulation in such city, and by posting notice in the police headquarters building. A list of those qualifying in such examinations shall be established, listing those qualified in order of rank. When an appointment is to be made, the appointment shall be made from such eligible list.

3. The board shall also establish rules for:

(1) Temporary employment for not exceeding sixty days in the absence of any eligible list;

(2) Hours of work of police employees and officers subject to the provisions of section 84.510; and

(3) Attendance regulations and leaves of absence.

(RSMo 1939 § 7659, A.L. 1943 p. 727 § 7660, A.L. 1953 p. 304, A.L. 1958 2d Ex. Sess. p. 152, A.L. 2003 S.B. 5)

Prior revisions: 1929 § 7520; 1919 § 8931; 1909 § 9783

Effective 6-27-03



Section 84.580 Police force — list of personnel — candidate's right to examine test papers and marks.

Effective 28 Aug 1943

Title VII CITIES, TOWNS AND VILLAGES

84.580. Police force — list of personnel — candidate's right to examine test papers and marks. — 1. There shall be maintained in the departments a list of all persons in the service of the departments in such cities, showing in connection with each name the position held, the salary or wages paid, the date and character of appointment and every subsequent change in status, and the date and character of each disciplinary action taken against the officer or employee.

2. On his request, any candidate on an eligible list or who has not passed an examination shall have the right, either personally or through an agent or agents designated in writing by him, to examine his examination paper and markings. No eligible list shall be extended for a period of more than two years without a new application and examination.

(L. 1943 p. 727 § 7661)



Section 84.590 Police department — vacancies filled by promotion.

Effective 28 Aug 1953

Title VII CITIES, TOWNS AND VILLAGES

84.590. Police department — vacancies filled by promotion. — Promotions within the police department shall, as far as practicable, be made from lower ranks and, other factors being equal, preference shall be given to seniority. Unless the chief shall recommend and the board shall approve waiver of the requirement, a police officer to be eligible for promotion shall have served at least two years in the rank from which he is to be promoted and must be certified by the police physician as physically able to discharge the duties of the rank to which he is to be promoted. Patrolmen shall be considered of one rank without regard to their classification. It shall be considered a promotion when an officer is notified in writing by the chief of police that he has been assigned to a permanent position in another rank for which a higher maximum rate of compensation is prescribed by law; but assignment to a temporary or acting rank with a higher rate of compensation shall not be considered a promotion within the meaning of this section.

(L. 1943 p. 727 § 7662, A.L. 1953 p. 304)



Section 84.600 Police force — probationary term — removal and alternatives.

Effective 28 Aug 1943

Title VII CITIES, TOWNS AND VILLAGES

84.600. Police force — probationary term — removal and alternatives. — The first employment of policemen and every police officer shall be for a probationary term of six months, after which the chief may at his discretion extend the probationary period for an additional term of six months, but no longer. During said probationary period the chief may at his discretion or at the direction of the police board discontinue their services at any time. Having served at least six months' probationary service to the satisfaction of the board and the chief, such policemen and police officers shall be appointed to the police force of said city and shall thereafter be subject to discharge or removal only for cause and upon complaint being made or charges being preferred against them, a copy of which complaint or charges setting forth the ground thereof shall be given to such policemen or police officers, not less than forty-eight hours prior to the time the complaints or charges are to be heard by the board, and they shall have the right to appear before the board at a public hearing to be held within fifteen days after the filing of such complaint or charges, and be confronted by the witnesses against them and to be defended by counsel and the board after hearing the charges shall take a vote of yeas and nays to be entered upon the records whether or not the charges have been sustained and what punishment, if any, shall be imposed. If the charges are found by the board to be sustained by the evidence, the board may remove such policemen or police officers, or the board may, instead of removal, suspend, reprimand or impose a fine upon the policemen or police officers, and in any case any fine so imposed is not paid the same shall be deducted from the salary of such policemen or police officers. If complaint is made or charges preferred against a policeman or police officer which, in the opinion of the board, does not constitute an offense of which the board shall take cognizance, the board shall dismiss such complaint or charges. The board shall report all decisions on any such complaint or charges in writing to the chief of police and to the officer or policeman. Each decision of the police board in such cases shall be final and not subject to review by any court.

(RSMo 1939 § 7660, A.L. 1943 p. 727 § 7663)

Prior revisions: 1929 § 7521; 1919 § 8932; 1909 § 9784



Section 84.610 Police personnel — right to public hearing.

Effective 28 Aug 1943

Title VII CITIES, TOWNS AND VILLAGES

84.610. Police personnel — right to public hearing. — Any police officer, policeman or employee adversely affected by any action taken by the chief which he is required to report to the board under the provisions of subdivision (1) of section 84.500 shall have the right to have such action of the chief of police reviewed by the police board upon filing with the secretary of the board within ten days after the effective date of such action a written request for review by said police board. Whereupon the police board shall grant a public hearing within fifteen days after the filing of such request. The board shall have the power to inquire into all the facts and circumstances pertaining to such action and may compel the attendance of witnesses by subpoena at the request of either the police officer, policeman or employee involved, the chief of police or any member of the board. The board shall have the power upon such hearing to affirm, modify or reverse such action of the chief and may make such other orders as the board may deem necessary. The board shall report all decisions in writing to the chief of police and to the officer or employee involved. Each decision of the police board in such cases shall be final and not subject to review by any court.

(L. 1943 p. 727 § 7664)



Section 84.620 Board of police — enforcement of regulations.

Effective 28 Aug 1943

Title VII CITIES, TOWNS AND VILLAGES

84.620. Board of police — enforcement of regulations. — All lawful rules and regulations made by the board shall be obeyed by the members of the police force on pain of dismissal, suspension, fine or reduction in rank or pay, or forfeiture of pay, as the board may provide.

(RSMo 1939 § 7662, A.L. 1943 p. 727 § 7665)

Prior revisions: 1929 § 7531; 1919 § 8942; 1909 § 9794



Section 84.630 Police force — acceptance of gratuities prohibited — disposition of fines.

Effective 28 Aug 1943

Title VII CITIES, TOWNS AND VILLAGES

84.630. Police force — acceptance of gratuities prohibited — disposition of fines. — No officer of police or policeman shall be allowed to receive any money or gratuity or compensation for any service he may render without the consent of the said board, and all such moneys as any policeman or police officer may be so permitted to receive shall be paid over to the board, and, together with all the proceeds of all fines, forfeitures and unreclaimed property which may come into the possession of said board, or to be recovered by them under the provisions of sections 84.350 to 84.860, or any other law or ordinance, shall be disposed of in accordance with rules adopted by the said board, subject to the provisions of laws of this state controlling and directing the dispensation of such funds.

(RSMo 1939 § 7663, A.L. 1943 p. 727 § 7666)

Prior revisions: 1929 § 7532; 1919 § 8943; 1909 § 9795



Section 84.640 Police force — power to make arrests.

Effective 02 Jan 1979, see footnote

Title VII CITIES, TOWNS AND VILLAGES

84.640. Police force — power to make arrests. — The members of the police force of any such city are hereby empowered to make arrests for the violation of any ordinance of such city for the protection, regulation and orderly government of parks, public grounds and other public property owned by any such city and situated outside of the limits thereof, and persons so arrested for the violation of any such ordinance may be brought within the city limits and tried before any court having jurisdiction of cases arising out of the ordinances of such city.

(RSMo 1939 § 7666, A.L. 1943 p. 727 § 7667, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 7510; 1919 § 8921; 1909 § 9773

Effective 1-02-79



Section 84.650 Arrests — procedure.

Effective 02 Jan 1979, see footnote

Title VII CITIES, TOWNS AND VILLAGES

84.650. Arrests — procedure. — The commissioners of police shall cause all persons arrested by the police to be brought before some judge within said cities, to be dealt with according to law. Proper police officers in charge of police station houses may, if the offense charged against any person is a bailable one, at the request of such person, take from him a recognizance in such sum as may seem to be sufficient and proper with sufficient sureties for his appearance at the proper time before some judge; but no attorney at law, police officer, constable or his deputy, and no official employee holding office under the municipality of the said cities, or the state of Missouri, and no clerk in the employ of such officer, officials or employees shall be accepted as surety upon such bond or bonds; the proper officers in charge of said station houses may administer oaths to parties qualifying as such surety or sureties; and may refuse to receive as such surety or sureties any and all parties with unsavory reputations or who, as professional bondsmen, tend to defeat the ends of justice, and no one shall be accepted as bondsman who shall have standing against him an unsatisfied judgment rendered on a forfeited bond.

(RSMo 1939 § 7667, A.L. 1943 p. 727 § 7668, A.L. 1949 H.B. 2033, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 7517; 1919 § 8928; 1909 § 9780

Effective 1-02-79



Section 84.710 Police force — officers of state — powers to arrest.

Effective 02 Jan 1979, see footnote

Title VII CITIES, TOWNS AND VILLAGES

84.710. Police force — officers of state — powers to arrest. — 1. The members of the police force appointed in pursuance hereof are hereby declared to be officers of the state of Missouri and of the city for which such commissioners are appointed.

2. They shall have power within the city or on public property of the city beyond the corporate limits thereof to arrest, on view, any person they see violating or whom they have reason to suspect of having violated any law of the state or ordinance of the city. They shall have power to arrest and hold, without warrant, for a period of time not exceeding twenty-four hours, persons found within the city or on public property of the city beyond the corporate limits thereof charged with having committed felonies in other states, and who are reported to be fugitives from justice. They shall also have the power to stop any person abroad whenever there is reasonable ground to suspect that he is committing, has committed or is about to commit a crime and demand of him his name, address, business abroad and whither he is going. When stopping or detaining a suspect, they may search him for a dangerous weapon whenever they have reasonable ground to believe they are in danger from the possession of such dangerous weapon by the suspect. No unreasonable force shall be used in detaining or arresting any person, but such force as may be necessary may be used when there is no other apparent means of making an arrest or preventing an escape and only after the peace officer has made every reasonable effort to advise the person that he is the peace officer engaged in making arrest.

3. Any person who has been arrested without a warrant may be released, without being taken before a judge, by the officer in charge of the police station whenever the officer is satisfied that there is no ground for making complaint against him, or when the person was arrested for a misdemeanor and will sign a satisfactory agreement to appear in court at the time designated.

(RSMo 1939 § 7674, A.L. 1943 p. 727 § 7673, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 7519; 1919 § 8930; 1909 § 9782

Effective 1-02-79



Section 84.720 Police commissioners, power to regulate security personnel — fingerprint, criminal history record check — penalty — excursion gambling boat exception.

Effective 28 Aug 2016

Title VII CITIES, TOWNS AND VILLAGES

84.720. Police commissioners, power to regulate security personnel — fingerprint, criminal history record check — penalty — excursion gambling boat exception. — 1. The police commissioners of any city with a population of three hundred fifty thousand or more inhabitants which is located in more than one county shall have power to regulate and license all private security personnel and organizations, serving or acting as such in such cities, and no person or organization shall act in the capacity of, or provide, security services in such cities without first having obtained the written license of the president or acting president of the police commissioners of such cities. In order to determine an individual’s suitability to be licensed, the police commissioners of such cities shall require each applicant to be licensed to be fingerprinted and shall forward the fingerprints to the Missouri state highway patrol for a criminal history record check. Any person or organization that violates the provisions of this section is guilty of a class B misdemeanor.

2. Any individual who is a holder of an occupational license issued by the Missouri gaming commission as defined under section 313.800 to perform the duties of an unarmed security guard while working on an excursion gambling boat as defined under section 313.800 or at a facility adjacent to an excursion gambling boat shall be exempt from the requirements of subsection 1 of this section and from any other political subdivision licensing requirements for unarmed security guards.

(RSMo 1939 § 7675, A.L. 1943 p. 727 § 7674, A.L. 1993 H.B. 209 & 288, A.L. 2016 S.B. 732)



Section 84.730 Board of police — annual budget estimate — appropriations.

Effective 28 Aug 1958

Title VII CITIES, TOWNS AND VILLAGES

84.730. Board of police — annual budget estimate — appropriations. — It shall be the duty of the board, on the fifteenth day of January of each year, to prepare, in writing, a budget estimating the sum of money which will be necessary for the next fiscal year, to enable the board to discharge the duties hereby imposed upon it, and to meet the expenses of the police department, which it shall forthwith certify to the governing body of such cities, and the budget shall itemize purposes of expenditure by organization units, activities, functions, and character classes in not less detail than "personal services", "contractual services", "commodities", and "capital outlays", and shall in any event be prepared in form and detail similar to the form and detail in which budgets for the various departments of such city government are prepared. The governing body of the cities is hereby required to appropriate the total amount so certified, payable out of the revenue of the cities after first having deducted the amount necessary to pay the interest on the indebtedness of the cities, the amount necessary for lighting the city, and any sum required by law to be placed to the credit of the sinking fund of the cities, and if the board shall be required to call out extra police force and the expense thereof shall not have been contemplated in their estimate for the fiscal year during which the extra police force is called out, it shall immediately certify the expense of such additional force, and the additional amount so required shall be appropriated for that purpose, except that in no event shall the governing body of the cities be required to appropriate for the use of the police board in any fiscal year an amount in excess of one-fifth of the general revenue fund of such year.

(RSMo 1939 § 7676, A.L. 1943 p. 727 § 7675, A.L. 1958 2d Ex. Sess. p. 152)

Prior revisions: 1929 § 7515; 1919 § 8926; 1909 § 9778

(1955) All revenue of the city, including that devoted to special purposes by charter provision or ordinance, must be used in reckoning one-sixth of the fund as specified by this section unless the charter provisions or ordinances so devoting the revenues were enacted pursuant to constitutional or statutory authority. Spink v. Kemp, 365 Mo. 368, 283 S.W.2d 502.



Section 84.740 Board of police — annual budget — expenditures.

Effective 28 Aug 1943

Title VII CITIES, TOWNS AND VILLAGES

84.740. Board of police — annual budget — expenditures. — Out of the amount of money appropriated by the governing body of such cities to meet the expense of the police department for the ensuing fiscal year, the police board shall, on or before May first of each year, adopt a budget for the police department for the ensuing fiscal year. Said budget shall itemize purposes of expenditure by organization units, activities, functions, and character classes in not less detail than "personal services", "contractual services", "commodities", and "capital outlays". Such budget, when adopted and certified by the board, shall be the authorization of expenditures for the purposes set forth therein. No transfer from one character classification of expenditure in the board budget to another character classification shall be made without the approval of said board. A copy of said budget and notice of subsequent transfers shall be deposited with the chief of police and the secretary of the police board and copies thereof shall be prepared and available to the public upon request.

(L. 1943 p. 727 § 7675)



Section 84.750 Board of police — expenditure vouchers.

Effective 28 Aug 1943

Title VII CITIES, TOWNS AND VILLAGES

84.750. Board of police — expenditure vouchers. — No order or voucher which involves a commitment to expend money shall be issued unless it bears the signature of the secretary of the board certifying that a sufficient unexpended and unencumbered appropriation balance remains in the amount appropriated for such purpose in the board budget. Any order or voucher not so certified shall be void and shall not be paid.

(L. 1943 p. 727 § 7675)



Section 84.760 Board of police — limitation of expenditures — penalty for violation.

Effective 28 Aug 1943

Title VII CITIES, TOWNS AND VILLAGES

84.760. Board of police — limitation of expenditures — penalty for violation. — 1. No officer or employee of police departments of such cities shall, during any fiscal year, spend any money, incur any liability, or enter into any contract which by its terms incurs the expenditure of money for any purpose for which no appropriation is provided in the board budget or in excess of the amount appropriated by the board for any such purpose.

2. Any officer or employee violating the provisions hereof shall immediately be removed from office, and liable for the amount of such claim.

(L. 1943 p. 727 § 7675)



Section 84.770 Organization or payment of other police force prohibited.

Effective 28 Aug 1943

Title VII CITIES, TOWNS AND VILLAGES

84.770. Organization or payment of other police force prohibited. — The common council or municipal assembly of said cities shall have no power or authority to levy or collect any taxes or appropriate any money for the payment of any police force, other than that organized and employed under sections 84.350 to 84.860. No officer or servant of the mayor or the common council or municipal assembly of said cities shall disburse any money for the payment of any police force other than that organized and employed under sections 84.350 to 84.860, and the power of said mayor and common council or municipal assembly to appropriate and disburse money for the payment of the police force organized and employed under sections 84.350 to 84.860 shall be exercised as in these sections directed and not otherwise.

(RSMo 1939 § 7676, A.L. 1943 p. 727 § 7675)



Section 84.780 Board of police — requisitions — claims.

Effective 28 Aug 1958

Title VII CITIES, TOWNS AND VILLAGES

84.780. Board of police — requisitions — claims. — 1. The secretary of the police board, as agent of the board, is hereby authorized to requisition semimonthly upon the chief finance officer of the city such sum, within the limits of the annual appropriation, as may be necessary for that period, which sum shall be allocated by said officer and placed to the credit of the police department hereby created.

2. All claims against the police department shall be approved for payment by the secretary of the board before payment thereof. No claim shall be certified by the secretary as being entitled to payment unless:

(1) Such claim is a valid claim against the department;

(2) The chief of police or a division head shall have furnished proof as to the receipt of the materials or performance of the service involved and as to other facts establishing the liability of the department;

(3) All such claims, payrolls, and bills shall have been examined by him and found to be in proper form and correctly computed.

3. Payrolls for salaries or compensation shall also bear the certificate of the chief, or the proper officer at the direction of the chief, that the names of the persons named therein appear in the personnel records as officers or employees of such police department.

4. The claims, when so certified, shall be paid by the proper disbursing officer of the city within ten days after being certified out of any moneys in the city treasury not appropriated to the specific purposes enumerated in section 84.730. The amount of the claims and salary rolls so certified shall not exceed, in any one year, the limitations set forth in section 84.730. The chief finance officer or other disbursing officer of the city shall in no wise be held liable, either personally or officially, for the payment of any claims which are properly certified by the police department to them for payment, and it shall not be their responsibility to pass upon the validity of the claims so properly certified to them.

(RSMo 1939 § 7677, A.L. 1943 p. 727 § 7676, A.L. 1958 2d Ex. Sess. p. 152)

Prior revisions: 1929 § 7516; 1919 § 8927; 1909 § 9779



Section 84.790 Board of police — journal — records — annual report.

Effective 28 Aug 1943

Title VII CITIES, TOWNS AND VILLAGES

84.790. Board of police — journal — records — annual report. — The board shall cause a full journal of their proceedings to be kept, and shall also cause all their receipts and disbursements of money to be faithfully entered in books to be procured and kept for that purpose, and said journal, and all said books, and all other documents in possession of said board, shall always be open to the inspection of the general assembly of the state of Missouri or any committee appointed by it for that purpose. It shall be the duty of the board to report to the common council or municipal assembly of the said city at each annual session thereof, the number and expenses of the police force employed by it under sections 84.350 to 84.860, and all such other matters as may be of public interest, in connection with the duties assigned it by sections 84.350 to 84.860.

(RSMo 1939 § 7678, A.L. 1943 p. 727 § 7677)

Prior revisions: 1929 § 7518; 1919 § 8929; 1909 § 9781



Section 84.800 Police relief association.

Effective 28 Aug 1943

Title VII CITIES, TOWNS AND VILLAGES

84.800. Police relief association. — The members of the police force may, by assessment or monthly dues, maintain any police relief association incorporated by them under the laws of Missouri, for the purpose of rendering assistance to sick or injured members, or, in case of the death of any member, to the widow and children, if any.

(RSMo 1939 § 7679, A.L. 1943 p. 727 § 7678)

Prior revisions: 1929 § 7529; 1919 § 8940; 1909 § 9792



Section 84.810 Police relief association — police board assistance.

Effective 28 Aug 1943

Title VII CITIES, TOWNS AND VILLAGES

84.810. Police relief association — police board assistance. — The board may assist in the maintenance of such police relief association, by causing to be paid into the treasury thereof, all unclaimed money that may come into the hands of the police, the proceeds of sale of unclaimed property remaining in the hands of the police at the end of each fiscal year; provided, that the treasurer or other officers of such relief association, into whose hands such money may be placed, shall be required to give a good and sufficient bond to the city for securing the same.

(RSMo 1939 § 7680, A.L. 1943 p. 727 § 7679)

Prior revisions: 1929 § 7530; 1919 § 8941; 1909 § 9793



Section 84.820 Aged and disabled police force members — special provisions.

Effective 28 Aug 1943

Title VII CITIES, TOWNS AND VILLAGES

84.820. Aged and disabled police force members — special provisions. — The board may, in its discretion, make special provisions for policemen and officers who have grown old in the service, or those crippled while in the discharge of their duties so as to unfit them for active work, by assigning them to special duty at a proper salary or by making other such provisions as may be just and legal.

(RSMo 1939 § 7681, A.L. 1943 p. 727 § 7680)

Prior revisions: 1929 § 7523; 1919 § 8934; 1909 § 9786



Section 84.830 Police department — prohibited activities — penalties.

Effective 28 Aug 2013

Title VII CITIES, TOWNS AND VILLAGES

84.830. Police department — prohibited activities — penalties. — 1. No officer, agent, or employee of the police department of such cities shall permit any solicitation for political purpose in any building or room occupied for the discharge of the official duties of the said department.

2. No officer or employee of said department shall promote, remove, or reduce any other official or employee, or promise or threaten to do so, for withholding or refusing to make any contribution for any political party or purpose or club, or for refusal to render any political service, and shall not directly or indirectly attempt to coerce, command, or advise any other officer or employee to make any such contribution or render any such service. No officer or employee in the service of said department or member of the police board shall use his official authority or influence for the purpose of interfering with any election or any nomination for office, or affecting the result thereof. No officer or employee of such department shall solicit any person to vote for or against any candidate for public office, or poll precincts or be connected with other political work of similar character on behalf of any political organization, party, or candidate while on duty or while wearing the official uniform of the department. All such persons shall, however, retain the right to vote as they may choose and to express their opinions on all political subjects and candidates.

3. No person or officer or employee of said department shall affix any sign, bumper sticker or other device to any property or vehicle under the control of said department which either supports or opposes any ballot measure or political candidate.

4. No question in any examination shall relate to political or religious opinions or affiliations, and no appointment, transfer, layoff, promotion, reduction, suspension, or removal shall be affected by such opinions or affiliations.

5. No person shall make false statement, certification, mark, rating, or report with regard to any tests, certificate, or appointment made under any provision of sections 84.350 to 84.860 or in any manner commit or attempt to commit any fraud preventing the impartial execution of this section or any provision thereof.

6. No person shall, directly or indirectly, give, render, pay, offer, solicit, or accept any money, service, or other valuable consideration for or on account of any appointment, proposed appointment, promotion to, or any advancement in, a position in the service of the police departments of such cities.

7. No person shall defeat, deceive, or obstruct any person in his right to examination, eligibility, certification, appointment or promotion under sections 84.350 to 84.860, or furnish to any person any such secret information for the purpose of affecting the right or prospects of any person with respect to employment in the police departments of such cities.

8. Any officer or any employee of the police department of such cities who shall be found by the board to have violated any of the provisions of this section shall be discharged forthwith from said service. It shall be the duty of the chief of police to prefer charges against any such offending person at once. Any member of the board or of the common council of such cities may bring suit to restrain payment of compensation to any such offending officer or employee and, as an additional remedy, any such member of the board or of the common council of such cities may also apply to the circuit court for a writ of mandamus to compel the dismissal of such offending officer or employee. Officers or employees discharged by such mandamus shall have no right of review before the police board. Any person dismissed or convicted under this section shall, for a period of five years, be ineligible for appointment to any position in the service of the police department of such cities or the municipal government of such cities. Any persons who shall willfully or through culpable negligence violate any of the provisions of this section may, upon conviction thereof, be punished by a fine of not less than fifty dollars and not exceeding five hundred dollars, or by imprisonment for a time not exceeding six months, or by both such fine and imprisonment.

(RSMo 1939 § 7682, A.L. 1943 p. 727 § 7681, A.L. 1988 H.B. 1304, A.L. 2013 S.B. 197, A.L. 2013 H.B. 307 merged with H.B. 336 merged with S.B. 216)

(1986) This section upheld against constitutional challenge under equal protection clause. Reeder v. Kansas City Board of Police Commissioners, 796 F.2d 1050 (8th Cir.).



Section 84.840 Police department — annual audit of accounts.

Effective 28 Aug 1993

Title VII CITIES, TOWNS AND VILLAGES

84.840. Police department — annual audit of accounts. — The board of such cities shall at least three months before the close of the fiscal year, provide that a certified audit of the police department's accounts for the current year be made by an independent firm of certified accountants, experienced and qualified in municipal and governmental auditing. The firm shall be selected by the board with the approval of the city's mayor. Such audit shall be complete and general in scope, and report of such audit shall be completed and published within sixty days after the close of such fiscal year, and one copy shall be filed with the public library of such cities.

(L. 1943 p. 727 § 7682, A.L. 1993 S.B. 250)



Section 84.850 Police department — certain contracts with municipal government.

Effective 28 Aug 1943

Title VII CITIES, TOWNS AND VILLAGES

84.850. Police department — certain contracts with municipal government. — The police may contract with the municipal government of such cities for the performance of any of the following functions: Purchasing, building maintenance and auditing, which functions are common to the two authorities.

(L. 1943 p. 727 § 7683)



Section 84.860 Interference with enforcement of sections 84.350 to 84.860 — penalty.

Effective 28 Aug 1943

Title VII CITIES, TOWNS AND VILLAGES

84.860. Interference with enforcement of sections 84.350 to 84.860 — penalty. — Any officer or servant of the mayor or common council or municipal assembly of the said cities, or other persons whatsoever, who shall forcibly resist or obstruct the execution or enforcement of any of the provisions of sections 84.350 to 84.860 or relating to the same, or who shall disburse any money in violation thereof, or who shall hinder or obstruct the organization or maintenance of said board of police, or the police force provided in said sections to be organized and maintained, or who shall maintain or control any police force other than the one herein provided for, or who shall delay or hinder the due enforcement of said sections by failing or neglecting to perform the duties therein imposed upon him, shall be liable to a penalty of one thousand dollars for each and every offense, recoverable by the board by action at law in the name of the state, and shall forever thereafter be disqualified from holding or exercising any office or employment whatsoever under the mayor or common council or municipal assembly of said cities, or under said sections; provided, however, that nothing in this section shall be construed to interfere with the punishment, under any existing or any future laws of this state, or any criminal offense which shall be committed by the said parties in or about the resistance, obstruction, hindrance, conspiracy, combination or disbursement aforesaid.

(RSMo 1939 § 7654, A.L. 1943 p. 727 § 7655)



Section 84.870 Police officer — holidays.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

84.870. Police officer — holidays. — That the board of police commissioners in cities of one hundred thousand inhabitants and over shall grant each and every metropolitan police officer, in active service, twenty-four days a year.

(RSMo 1939 § 7585)

Prior revisions: 1929 § 7442; 1919 § 8850; 1909 § 9699



Section 84.880 Holidays — no salary deduction.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

84.880. Holidays — no salary deduction. — No deduction shall be made from the salary of any police officer on account of the aforesaid holidays.

(RSMo 1939 § 7586)

Prior revisions: 1929 § 7443; 1919 § 8851; 1909 § 9700



Section 84.890 Holidays — set apart by chief.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

84.890. Holidays — set apart by chief. — Upon the taking effect of section 84.870, the board of police commissioners of all cities of one hundred thousand inhabitants and over shall make an order instructing the chief of police to set apart the days in each month each police officer is entitled to under section 84.870.

(RSMo 1939 § 7587)

Prior revisions: 1929 § 7444; 1919 § 8852; 1909 § 9701






Chapter 85 City Police and Fire Departments Generally

Chapter Cross References



Section 85.005 Mayor and police authorities can appoint none but residents.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

85.005. Mayor and police authorities can appoint none but residents. — The mayor, chief of police and members of the board of police commissioners of any city in this state shall be governed by the same restrictions and subject to the same penalties as a sheriff of any county, under the provisions of section 57.117.

(RSMo 1939 § 4628)

Prior revisions: 1929 § 4239; 1919 § 3486; 1909 § 4701



Section 85.011 Procedure upon dismissal, demotion, suspension, certain officers.

Effective 28 Aug 1990

Title VII CITIES, TOWNS AND VILLAGES

85.011. Procedure upon dismissal, demotion, suspension, certain officers. — Any law enforcement officer, other than an elected sheriff or deputy, who possesses the duty and power of arrest for violations of the criminal laws of this state or for violations of ordinances of counties or municipalities of this state, who is regularly employed for more than thirty hours per week, and who is employed by a law enforcement agency of this state or political subdivision of this state which employs more than fifteen law enforcement officers, shall be given upon written request a meeting within forty-eight hours of a dismissal, disciplinary demotion or suspension that results in a reduction or withholding of salary or compensatory time. The meeting shall be held before any individual or board as designated by the governing body. At any such meeting, the employing law enforcement agency shall at a minimum provide a brief statement, which may be oral, of the reason of the discharge, disciplinary demotion or suspension, and permit the law enforcement officer the opportunity to respond. The results from such meeting shall be reduced to writing. Any law enforcement agency that has substantially similar or greater procedures shall be deemed to be in compliance with this section. This section shall not apply to an officer serving in a probationary period or to the highest ranking officer of any law enforcement agency. Any law enforcement officer employed by the state shall not be subject to the provisions of this section.

(L. 1990 H.B. 948 § 1)

CROSS REFERENCE:

Due process, police on disciplinary actions, 590.500



Section 85.012 Municipal fire department may contract with private companies for fire protection, vote required.

Effective 28 Aug 1999

Title VII CITIES, TOWNS AND VILLAGES

85.012. Municipal fire department may contract with private companies for fire protection, vote required. — 1. After August 28, 1999, municipal fire departments may contract with a private company to provide fire protection service only if a majority of voters of the municipality authorize such action at a public election.

2. The ballot of submission shall be in substantially the following form:

­

­

3. If a majority of the votes cast on the proposal by the qualified voters voting thereon are in favor of the proposal, then the ordinance shall be in effect as provided in this section.

4. If a majority of the votes cast on the proposal by the qualified voters voting thereon are opposed to the proposal, then the municipality shall have no power to contract with any private company for the provision of fire protection service.

(L. 1999 H.B. 352 § 1)



Section 85.541 Merit system police department, adoption — requirements of ordinance.

Effective 28 Aug 1997

Title VII CITIES, TOWNS AND VILLAGES

85.541. Merit system police department, adoption — requirements of ordinance. — 1. Any city of the third class may by ordinance adopt a merit system police department. Such police department shall have a chief of police, and may have a deputy chief of police, and such number of regular policemen of such rank or grade as may be prescribed by ordinance.

2. Any ordinance adopting the merit system police department within the meaning of sections 85.541 to 85.571 shall include the following provisions for the appointment, promotion, suspension, demotion or discharge of members of the police department:

(1) A personnel board shall be created which shall be composed of not less than three, but not more than six members;

(2) The personnel board shall be required to give examinations to candidates for appointment or promotion and to certify lists of eligibles to the mayor or other appointing authority;

(3) The mayor or other appointing authority shall be required to appoint or promote from a list of eligibles so certified;

(4) All persons so appointed or promoted shall be entitled to hold office during good behavior and efficient service;

(5) Any person suspended, demoted or discharged for misbehavior or inefficiency shall, upon his application, be granted a public hearing before the personnel board.

(L. 1955 p. 290 § 1, A.L. 1997 H.B. 125)



Section 85.551 Marshal to be chief of police where department not adopted — assistants and policemen appointed under ordinance — removal.

Effective 28 Aug 2013

Title VII CITIES, TOWNS AND VILLAGES

85.551. Marshal to be chief of police where department not adopted — assistants and policemen appointed under ordinance — removal. — 1. In cities of the third class which shall not have adopted the merit system police department provided for in sections 85.541 to 85.571, the marshal shall be the chief of police, and there also may be one assistant marshal, who shall serve for a term of one year and who shall be deputy chief of police; such number of regular policemen as may be deemed necessary by the council for the good government of the city, who shall serve for terms of one year; and such number of special policemen as may be prescribed by ordinance, to serve for such time as may be prescribed by ordinance.

2. The manner of appointing the assistant marshal and all policemen of the city shall be prescribed by ordinance. The council shall also, by ordinance, provide for the removal of any marshal, assistant marshal or policeman guilty of misbehavior in office.

3. Nothing in this section shall be construed to authorize the council to remove or discharge any chief, as that term is defined in section 106.273.

(L. 1955 p. 290 § 2, A.L. 2013 H.B. 307)



Section 85.561 Police officers, conservators of peace — supervision — powers and duties.

Effective 28 Aug 1991

Title VII CITIES, TOWNS AND VILLAGES

85.561. Police officers, conservators of peace — supervision — powers and duties. — 1. In all third class cities the members of the police department shall be conservators of the peace, and shall be active and vigilant in the preservation of good order within the city.

2. The chief of police shall, in the discharge of his duties, be subject to the orders of the mayor only; the deputy chief of police and all other members of the police department shall be subject to the orders of their superiors in the police department and the mayor only.

3. Every member of the police department shall have power at all times to make or order an arrest with proper process for any offense against the laws of the city or the state, and to keep the offender in the city prison or other proper place to prevent his escape until a trial can be had before the proper officer, unless such offender shall give a good and sufficient bond for his appearance for trial, and shall also have power to make arrests without process in all cases in which any offense against the laws of the city or the state shall be committed in his presence. Every member of the police department is also empowered to serve and execute all warrants, subpoenas, writs or other process issued by the judge hearing and determining municipal ordinance violation cases of the city at any place within the limits of the county or counties within which the city is located. Every member of the police department shall have the power to make or order an arrest in areas leased or owned by the municipality outside of the boundaries of such municipality.

4. It shall be the duty of the chief of police or in his absence the deputy chief of police to collect all fines assessed for violations of municipal ordinances if not otherwise collected and pay the same into the city treasury.

(L. 1955 p. 290 § 3, A.L. 1978 H.B. 1634, A.L. 1982 S.B. 637, A.L. 1991 H.B. 462)



Section 85.571 Terms of officers unaffected by adoption of merit system.

Effective 28 Aug 1955

Title VII CITIES, TOWNS AND VILLAGES

85.571. Terms of officers unaffected by adoption of merit system. — Persons elected or appointed to office prior to the effective date of sections 85.541 to 85.571 and persons elected or appointed prior to an adoption of a merit system police department therein provided for shall continue in office for the remainder of the term for which they were elected or appointed.

(L. 1955 p. 290 § 4)



Section 85.610 Marshal — powers.

Effective 28 Aug 1949

Title VII CITIES, TOWNS AND VILLAGES

85.610. Marshal — powers. — The marshal in cities of the fourth class shall be chief of police, and shall have power at all times to make or order an arrest, with proper process, for any offense against the laws of the city or of the state, and to keep the offender in the city prison or other proper place to prevent his escape until a trial can be had before the proper officer, unless such offender shall give a good and sufficient bond for his appearance for trial. The marshal shall also have power to make arrests without process, in all cases in which any offenses against the laws of the city or of the state shall be committed in his presence.

(RSMo 1939 § 7125, A. 1949 H.B. 2034)

Prior revisions: 1929 § 6975; 1919 § 8426; 1909 § 9328

CROSS REFERENCE:

Police jurisdiction over city property outside city, 79.380

(1957) Marshal of city of fourth class has no authority under this section to make arrests for violation of city ordinance beyond city limits. City of Advance ex rel. Henley v. Maryland Casualty Co. (Mo.), 302 S.W.2d 28.

(1988) Police officer of fourth class city not authorized to make arrest outside city limits even if offense committed in his presence or pursuit began in city. City of Fredericktown v. Bell, 761 S.W.2d 715 (Mo.App.).



Section 85.620 Size of police force — powers.

Effective 28 Aug 1991

Title VII CITIES, TOWNS AND VILLAGES

85.620. Size of police force — powers. — The police of the city may be appointed in such numbers, for such times and in such manner as may be prescribed by ordinance. They shall have power to serve and execute all warrants, subpoenas, writs or other process, and to make arrests in the same manner as the marshal. They may exercise such powers in areas leased or owned by the municipality outside of the boundaries of such municipality. The marshal and policemen shall be conservators of the peace, and shall be active and vigilant in the preservation of good order within the city.

(RSMo 1939 § 7126, A.L. 1990 H.B. 948, A.L. 1991 H.B. 462)

Prior revisions: 1929 § 6976; 1919 § 8427; 1909 § 9329






Chapter 86 Police Relief and Pension Systems

Chapter Cross References



Section 86.010 Definitions.

Effective 28 Aug 1945

Title VII CITIES, TOWNS AND VILLAGES

86.010. Definitions. — The following words and phrases as used in sections 86.010 to 86.193, unless a different meaning is plainly required by the context, shall have the following meanings:

(1) "Accumulated contributions" shall mean the sum of all amounts deducted from the compensation of a member and credited to his individual account in the annuity savings fund, together with regular interest thereon as provided in section 86.127.

(2) "Actuarial equivalent" shall mean a benefit of equal value when computed upon the basis of mortality tables adopted by the board of trustees and regular interest.

(3) "Annuity" shall mean annual payments for life derived from the accumulated contributions of a member. All annuities shall be payable in monthly installments.

(4) "Annuity reserve" shall mean the present value of all payments to be made on account of an annuity or benefit in lieu of an annuity granted under the provisions of sections 86.010 to 86.193 upon the basis of such mortality tables as shall be adopted by the board of trustees and regular interest.

(5) "Average final compensation" shall mean the average earnable compensation of the member during his last ten years of service as a policeman, or if he has had less than ten years of service, then the average earnable compensation of his entire period of service; provided, that all earnable compensation for service prior to July 9, 1925, shall be computed on the rates of compensation fixed by section 84.160.

(6) "Beneficiary" shall mean any person in receipt of a pension, an annuity, a retirement allowance or other benefit as provided in sections 86.010 to 86.193.

(7) "Board of police commissioners" shall mean any board of police, board of police commissioners, police commissioners and any other officials or boards now or hereafter authorized by law to employ and manage a permanent police force in said cities.

(8) "Board of trustees" shall mean the board provided in section 86.023 to administer the retirement system.

(9) "Creditable service" shall mean prior service plus membership service as provided in section 86.020.

(10) "Earnable compensation" shall mean the regular compensation which a member would earn during one year on the basis of the stated compensation for his rank or position.

(11) "Medical board" shall mean the board of physicians provided for in section 86.047.

(12) "Member" shall mean a member of the retirement system as defined by section 86.017.

(13) "Membership service" shall mean service as a policeman rendered since last becoming a member, except in the case of a member who shall have served in the Armed Forces of the United States and shall have subsequently been reinstated as a policeman, in which case "membership service" shall mean service as a policeman rendered since last becoming a member prior to entering such armed service.

(14) "Pension" shall mean annual payments for life derived from appropriations provided by the said cities. All pensions shall be paid in equal monthly installments.

(15) "Pension reserve" shall mean the present value of all payments to be made on account of any pension or benefit in lieu of a pension granted under the provisions of sections 86.010 to 86.193 upon the basis of such mortality tables as shall be adopted by the board of trustees and regular interest.

(16) "Policeman" shall mean any officer or employee of the police department of the said cities employed by the board of police commissioners of the said cities for police duty, and shall include prison guards, turnkeys, probationary patrolmen, patrolmen, sergeants, lieutenants, drill masters, captains, senior officers, detectives, and secretary to the chief of police, but shall not include any police commissioner or anyone employed in a clerical or other capacity not involving police duties. In case of doubt as to whether any person is a policeman within the meaning of sections 86.010 to 86.193, the decision of the board of trustees shall be final.

(17) "Prior service" shall mean all service as a policeman rendered prior to the date the system becomes operative which is creditable in accordance with the provisions of section 86.020.

(18) "Regular interest" shall mean interest at the rate of four percent per annum, compounded annually.

(19) "Retirement allowance" shall mean the sum of the annuity and the pension or any benefits in lieu thereof granted to a member upon retirement.

(20) "Retirement system" shall mean the police retirement system of the said cities as defined in section 86.013.

(RSMo 1939 § 9464, A.L. 1945 p. 1336)

Prior revision: 1929 § 8906



Section 86.013 Name and date of establishment of pension system — exception for systems established under other provisions.

Effective 28 Aug 1985

Title VII CITIES, TOWNS AND VILLAGES

86.013. Name and date of establishment of pension system — exception for systems established under other provisions. — In all cities of this state that now have or may hereafter attain a population of five hundred thousand or more, there are hereby created and established retirement or pension systems for the purpose of providing retirement allowances for policemen of such cities; except that, any city which establishes a police retirement system under any other provisions of this chapter prior to attaining a population of five hundred thousand or more, may elect to continue its police retirement system under such other provisions of this chapter, and the provisions of sections 86.010 to 86.193 shall not apply to any city which makes such election. Each such system shall be under the management of a board of trustees herein described and shall be known as "The Police Retirement System of ______ (name of city)" and by such name all of its business shall be transacted, all of its funds invested, and all of its cash and securities and other property held. The retirement systems so created shall begin operation as of the first day of October, 1929.

(RSMo 1939 § 9465, A.L. 1985 S.B. 337, et al.)

Prior revision: 1929 § 8907



Section 86.017 Membership regulations.

Effective 28 Aug 1945

Title VII CITIES, TOWNS AND VILLAGES

86.017. Membership regulations. — 1. All persons who become policemen and all policemen who enter or reenter the service of the said cities after the date the retirement system begins operation shall become members as a condition of their employment and shall receive no pension or retirement allowance from any other pension or retirement system supported wholly or in part by the said cities or the state of Missouri, nor shall they be required to make contributions under any other pension or retirement system of the said cities or the state of Missouri, anything to the contrary notwithstanding.

2. All policemen in service on the date as of which the retirement system becomes operative shall become members as of that date unless prior thereto any such policeman shall file with the board of trustees, on a form prescribed by such board, a notice of his election not to become a member of the retirement system and a duly executed waiver of all present and prospective benefits which would otherwise inure to him on account of his participation in the retirement system.

3. Any policeman whose membership is contingent on his own election and who elects not to become a member may thereafter revoke such election and become a member, but no such policeman shall receive credit for prior service unless he becomes a member within one year from the date the retirement system becomes operative.

4. Should any member in any period of five consecutive years after last becoming a member be absent from service for more than four years, or should he withdraw his accumulated contributions or should he become a beneficiary or die, he shall thereupon cease to be a member; except in the case of a member who shall have served in the Armed Forces of the United States and shall have subsequently been reinstated as a policeman.

(RSMo 1939 § 9466, A.L. 1945 p. 1336)

Prior revision: 1929 § 8908



Section 86.020 Service creditable.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

86.020. Service creditable. — 1. Under such rules and regulations as the board of trustees shall adopt, each member who was a policeman on and prior to the date the retirement system becomes operative and who becomes a member within one year from such date, shall file a detailed statement of all service as a policeman rendered by him prior to that date, for which he claims credit.

2. The board of trustees shall fix and determine by proper rules and regulations how much service in any year is equivalent to one year of service, but in no case shall more than one year of service be creditable for all service in one calendar year, nor shall the board of trustees allow credit as service for any period of more than one month's duration during which the member was absent without pay.

3. Subject to the above restrictions and to such other rules and regulations as the board of trustees may adopt, the board of trustees shall verify the service claims as soon as practicable after the filing of such statement of service.

4. Upon verification of the statements of service the board of trustees shall issue prior service certificates, certifying to each member the length of prior service with which he is credited on the basis of his statement of service. So long as the holder of such a certificate continues to be a member, a prior service certificate shall be final and conclusive for retirement purposes as to such service; provided, however, that any member may, within one year from the date of issuance or modification of such certificate, request the board of trustees to modify or correct his prior service certificate. When any policeman ceases to be a member his prior service certificate shall become void. Should he again become a member, he shall enter the retirement system as a member not entitled to prior service credit except as provided in section 86.087.

5. Creditable service at retirement on which the retirement allowance of a member shall be based shall consist of the membership service rendered by him since he last became a member and also, if he has a prior service certificate which is in full force and effect, the amount of the service certified on his prior service certificate.

(RSMo 1939 § 9467)

Prior revision: 1929 § 8909



Section 86.023 Administration.

Effective 28 Aug 1947

Title VII CITIES, TOWNS AND VILLAGES

86.023. Administration. — The general administration and the responsibility for the proper operation of the retirement system and for making effective the provisions of sections 86.010 to 86.193 are hereby vested in a board of trustees of seven persons. The board shall be constituted as follows:

(1) The president of the board of police commissioners of said cities, ex officio. If the said president shall be absent from any meeting of such board of trustees for any cause whatsoever, he may be represented by any member of the board of police commissioners who in such case shall have full power to act as a member of the said board of trustees.

(2) The comptroller of the said cities, ex officio. If the said comptroller shall be absent from any meeting of such board of trustees for any cause whatsoever, he may be represented by either the deputy comptroller or the first assistant comptroller who in such case shall have full power to act as a member of the said board of trustees.

(3) Two members to be appointed by the mayor of said cities to serve for a term of two years; provided, however, that the term of office of the first two trustees so appointed shall begin immediately upon their appointment and shall expire one year from the date the retirement system becomes operative and two years from the date the retirement system becomes operative, respectively.

(4) Three members to be elected by the members of the retirement system of said cities for a term of three years; provided, however, that the term of office of the first three members so elected shall begin immediately upon their election and shall expire one year from the date the retirement system becomes operative, two years from the date the retirement system becomes operative and three years from the date the retirement system becomes operative, respectively.

(RSMo 1939 § 9468, A.L. 1947 V. I p. 418)

Prior revision: 1929 § 8910



Section 86.027 Vacancy, how filled — trustees to serve without compensation.

Effective 28 Aug 1947

Title VII CITIES, TOWNS AND VILLAGES

86.027. Vacancy, how filled — trustees to serve without compensation. — 1. If a vacancy occurs in the office of trustee, the vacancy shall be filled for the unexpired term in the same manner as the office was previously filled.

2. The trustees shall serve without compensation, but they shall be reimbursed from the expense fund for all necessary expenses which they may incur through service on the board.

(RSMo 1939 § 9468, A.L. 1947 V. I p. 418)

Prior revision: 1929 § 8910



Section 86.030 Oath.

Effective 28 Aug 1947

Title VII CITIES, TOWNS AND VILLAGES

86.030. Oath. — Each trustee shall, within ten days after his appointment or election, take an oath of office before the clerk of circuit court of said cities, that, so far as it devolves upon him he will diligently and honestly administer the affairs of the said board, and that he will not knowingly violate or willingly permit to be violated any of the provisions of the law applicable to the retirement system. Such oath shall be subscribed to by the member making it and certified by the said clerk of circuit court and filed in his office.

(RSMo 1939 § 9468, A.L. 1947 V. I p. 418)

Prior revision: 1929 § 8910



Section 86.033 Voting — quorum.

Effective 28 Aug 1947

Title VII CITIES, TOWNS AND VILLAGES

86.033. Voting — quorum. — Each trustee shall be entitled to one vote in the board. Four votes shall be necessary for a decision by the trustees at any meeting of said board.

(RSMo 1939 § 9468, A.L. 1947 V. I p. 418)

Prior revision: 1929 § 8910



Section 86.037 Board to have exclusive original jurisdiction — judicial review.

Effective 28 Aug 1957

Title VII CITIES, TOWNS AND VILLAGES

86.037. Board to have exclusive original jurisdiction — judicial review. — The board of trustees has exclusive original jurisdiction in all matters relating to or affecting the funds herein provided for, including, in addition to all other matters, all claims for annuities, benefits, refunds or pensions under this law, and its action, decision or determination in any matter is reviewable under chapter 536 only, and any party to the proceedings has a right of appeal from the decision of the reviewing court. Subject to the limitations of sections 86.010 to 86.193, the board of trustees shall, from time to time, establish rules and regulations for the administration of funds created by this law, for the transaction of its business and for the limitation of the time within which claims may be filed.

(RSMo 1939 § 9468, A.L. 1947 V. I p. 418, A.L. 1957 p. 240)

Prior revision: 1929 § 8910



Section 86.040 Chairman, secretary, actuaries.

Effective 28 Aug 1947

Title VII CITIES, TOWNS AND VILLAGES

86.040. Chairman, secretary, actuaries. — The board of trustees shall elect from its membership a chairman and shall, by majority vote of its members, appoint a secretary, who may be, but need not be one of its members. It shall engage such actuarial and other services as shall be required to transact the business of the retirement system. The compensation of all persons engaged by the board of trustees and all other expenses of the board necessary for the operation of the retirement system shall be paid at such rates and in such amounts as the board of trustees shall approve.

(RSMo 1939 § 9468, A.L. 1947 V. I p. 418)

Prior revision: 1929 § 8910



Section 86.043 Data and records of the board.

Effective 28 Aug 1947

Title VII CITIES, TOWNS AND VILLAGES

86.043. Data and records of the board. — 1. The board of trustees shall keep in convenient form such data as shall be necessary for actuarial valuation of the various funds of the retirement system and for checking the experience of the system.

2. The board of trustees shall keep a record of all its proceedings which shall be open to public inspection. It shall publish annually a report showing the fiscal transactions of the retirement system for the preceding fiscal year, the amount of the accumulated cash and securities of the system, and the last balance sheet showing the financial condition of the system by means of an actuarial valuation of the assets and liabilities of the retirement system.

(RSMo 1939 § 9468, A.L. 1947 V. I p. 418)

Prior revision: 1929 § 8910

(1955) Records of board are public and any person should be permitted to inspect and copy them. Disabled Police Vets. Club v. Long (A.), 279 S.W.2d 220.



Section 86.047 Legal adviser and medical board — duties.

Effective 28 Aug 1947

Title VII CITIES, TOWNS AND VILLAGES

86.047. Legal adviser and medical board — duties. — 1. The city counselor of the said cities shall be the legal adviser of the board of trustees.

2. The board of trustees shall designate a medical board to be composed of three physicians who shall arrange for and pass upon all medical examinations required under the provisions of sections 86.010 to 86.193, shall investigate all essential statements and certificates made by or on behalf of a member in connection with an application for disability retirement and shall report in writing to the board of trustees its conclusions and recommendations upon all the matters referred to it.

(RSMo 1939 § 9468, A.L. 1947 V. I p. 418)

Prior revision: 1929 § 8910



Section 86.050 Actuary — duties.

Effective 28 Aug 1947

Title VII CITIES, TOWNS AND VILLAGES

86.050. Actuary — duties. — 1. The actuary shall be the technical adviser of board of trustees on matters regarding the operation of the funds created by the provisions of sections 86.010 to 86.193 and shall perform such other duties as are required in connection therewith.

2. Immediately after the establishment of the retirement system the actuary shall make such investigation of the mortality, service and compensation experience of the members of the system as he shall recommend and the board of trustees shall authorize, and on the basis of such investigation he shall recommend for adoption by the board of trustees such tables and such rates as are required in section 86.053. The board of trustees shall adopt tables and certify rates of contribution to be used by the system. As soon as practicable after the establishment the actuary shall make a valuation of its assets and liabilities based upon such tables and rates of contribution as the board may adopt.

(RSMo 1939 § 9468, A.L. 1947 V. I p. 418)

Prior revision: 1929 § 8910



Section 86.053 Regular actuarial investigation.

Effective 28 Aug 1947

Title VII CITIES, TOWNS AND VILLAGES

86.053. Regular actuarial investigation. — In the year 1933 and at least once in each five-year period thereafter the actuary shall make an actuarial investigation into the mortality, service and compensation experience of the members and beneficiaries of the retirement system and shall make a valuation of the assets and liabilities of the funds of the system and taking into account the results of such investigation and valuation the board of trustees shall:

(1) Adopt for the retirement system such mortality, service and other tables as shall be deemed necessary;

(2) Certify the rates of contribution payable by the members under the provisions of sections 86.010 to 86.193; and

(3) Certify the rates of contribution payable by the said cities in accordance with section 86.153.

(RSMo 1939 § 9468, A.L. 1947 V. I p. 418)

Prior revision: 1929 § 8910



Section 86.057 Annual valuation of assets and liabilities.

Effective 28 Aug 1947

Title VII CITIES, TOWNS AND VILLAGES

86.057. Annual valuation of assets and liabilities. — On the basis of such tables as the board of trustees shall adopt, the actuary shall make an annual valuation of the assets and liabilities of the funds of the system created by sections 86.010 to 86.193.

(RSMo 1939 § 9468, A.L. 1947 V. I p. 418)

Prior revision: 1929 § 8910



Section 86.060 Service retirement benefit.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

86.060. Service retirement benefit. — Retirement of a member on a service retirement allowance shall be made by the board of trustees as follows:

(1) Any member in service may retire upon his written application to the board of trustees setting forth at what time not less than thirty days nor more than ninety days subsequent to the execution and filing therefor, he desires to be retired; provided, that the said member at the time so specified for his retirement shall have attained the age of sixty, and notwithstanding that, during such period of notification, he may have separated from service;

(2) Any member in service who has attained the age of seventy shall be retired forthwith provided that upon request of the board of police commissioners the board of trustees may permit such member to remain in service for periods of not to exceed one year from the date of the last request from the board of police commissioners.

(RSMo 1939 § 9469)

Prior revision: 1929 § 8911



Section 86.063 Allowance on service retirement — additional pension to persons having served in Armed Forces.

Effective 28 Aug 1951

Title VII CITIES, TOWNS AND VILLAGES

86.063. Allowance on service retirement — additional pension to persons having served in Armed Forces. — Upon retirement from service a member shall receive a service retirement allowance which shall consist of:

(1) An annuity which shall be the actuarial equivalent of his accumulated contributions at the time of his retirement; and

(2) A pension in addition to his annuity which shall equal one-one hundred and fortieth of his average final compensation multiplied by the number of years of his membership service; and

(3) If he has a prior service certificate in full force and effect an additional pension which shall be equal to one-seventieth of his average final compensation multiplied by the number of years of service certified to him on his prior service certificate.

(4) If, at any time since first becoming a member of the retirement system, he has served in the Armed Forces of the United States, in any war or period of armed hostilities between the military or naval forces of the United States and those of a foreign power, he shall be paid an additional pension which shall be the actuarial equivalent of the contributions that would have been paid into the annuity savings fund and credited to his individual account therein, together with regular interest, if his service in the police department of such city had not been interrupted by his induction into the Armed Forces of the United States, such contributions to be calculated on the basis of the compensation payable to the officers of his rank during the period of his absence.

(RSMo 1939 § 9469, A.L. 1951 p. 333)

Prior revision: 1929 § 8911



Section 86.067 Ordinary disability retirement benefit.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

86.067. Ordinary disability retirement benefit. — Upon the application of a member in service or of the board of police commissioners, any member who has had ten or more years of creditable service shall be retired by the board of trustees, not less than thirty and not more than ninety days next following the date of filing such application on an ordinary disability retirement allowance; provided, that the medical board after a medical examination of such member shall certify that such member is mentally or physically incapacitated for the further performance of duty, that such incapacity is likely to be permanent and that such member should be retired.

(RSMo 1939 § 9469)

Prior revision: 1929 § 8911



Section 86.070 Allowance on ordinary disability retirement.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

86.070. Allowance on ordinary disability retirement. — Upon retirement for ordinary disability a member shall receive a service retirement allowance if he has attained age sixty, otherwise he shall receive an ordinary disability retirement allowance which shall consist of:

(1) An annuity which shall be the actuarial equivalent of his accumulated contributions at the time of retirement; and

(2) A pension which together with his annuity shall make a total retirement allowance equal to ninety percent of one-seventieth of his average final compensation multiplied by the number of years of creditable service, if such retirement allowance exceeds one-fourth of his average final compensation; otherwise a pension which together with his annuity shall provide a total retirement allowance equal to one-fourth of his average final compensation; provided, however, that no such allowance shall exceed ninety percent of one-seventieth of his average final compensation multiplied by the number of years which would be creditable to him were his service to continue until the attainment of age sixty.

(RSMo 1939 § 9469)

Prior revision: 1929 § 8911



Section 86.073 Accidental disability retirement.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

86.073. Accidental disability retirement. — Upon application of a member of the board of police commissioners any member who has become totally and permanently incapacitated for duty as the natural and proximate result of an accident occurring while in the actual performance of duty at some definite time and place through no negligence on his part, shall be retired by the board of trustees provided that the medical board shall certify that such member is mentally or physically incapacitated for further performance of duty, that such incapacity is likely to be permanent and that such member should be retired.

(RSMo 1939 § 9469)

Prior revision: 1929 § 8911



Section 86.077 Allowance on accidental disability retirement.

Effective 28 Aug 1951

Title VII CITIES, TOWNS AND VILLAGES

86.077. Allowance on accidental disability retirement. — 1. Upon retirement for accidental disability, other than permanent total disability as defined in subsection 2 of this section, a member shall receive a service retirement allowance if he has attained the age of sixty; otherwise he shall receive an accidental disability retirement allowance which shall consist of:

(1) An annuity which shall be the actuarial equivalent of his accumulated contributions at the time of his retirement; and

(2) A pension, in addition to the annuity, of sixty-six and two-thirds percent of his average final compensation.

2. Any member who, as the natural and proximate result of an accident occurring in the actual performance of his duty at some definite time and place through no negligence on his part, is permanently and totally incapacitated from performing any work, occupation or vocation of any kind whatsoever shall receive a retirement allowance which shall consist of:

(1) An annuity which shall be the actuarial equivalent of his accumulated contributions at the time of his retirement; and

(2) In addition to such annuity, a pension of sixty-six and two-thirds percent of his average final compensation or, in the discretion of the board of trustees, a pension in an amount not exceeding the then prevailing compensation of a patrolman who has served four years or more; and

(3) An allowance, in an amount to be determined by the board of trustees of such retirement system, to provide such member with surgical, medical and hospital care reasonably required, which are the result and in consequence of the accident causing such permanent total disability.

(RSMo 1939 § 9469, A.L. 1951 p. 356)

Prior revision: 1929 § 8911



Section 86.080 Reexamination of beneficiaries retired on account of disability.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

86.080. Reexamination of beneficiaries retired on account of disability. — Once each year during the first five years following the retirement of a member on a disability retirement allowance and once in every three-year period thereafter, the board of trustees may, and upon his application shall, require any disability beneficiary who has not yet attained age sixty to undergo a medical examination, such examination to be made at a place designated by the medical board, the examination to be made by the medical board or by a physician or physicians designated by such board. Should any disability beneficiary who has not attained the age of sixty refuse to submit to such medical examination, his allowance may be discontinued until his withdrawal of such refusal and should his refusal continue for one year all rights in and to his pension may be revoked by the board of trustees.

(RSMo 1939 § 9469)

Prior revision: 1929 § 8911



Section 86.083 Pension to be reduced, when.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

86.083. Pension to be reduced, when. — Should the medical board report and certify to the board of trustees that such disability beneficiary is engaged in or is able to engage in a gainful occupation paying more than the difference between his retirement allowance and his average final compensation, and should the board of trustees concur in such report, then the amount of his pension shall be reduced to an amount which together with his annuity and the amount earnable by him shall equal the amount of his average final compensation. Should his earning capacity be later changed, the amount of his pension may be further modified, providing that the new pension shall not exceed the amount of the pension originally granted nor an amount which, when added to the amount earnable by the beneficiary together with his annuity, equals the amount of his average final compensation. A beneficiary restored to active service at a salary less than the average final compensation upon the basis of which he was retired at age fifty-five or greater shall not again become a member of the retirement system and shall have his retirement allowance suspended while in active service.

(RSMo 1939 § 9469)

Prior revision: 1929 § 8911



Section 86.087 Retirement allowance to cease, when.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

86.087. Retirement allowance to cease, when. — Should a disability beneficiary under age fifty-five be restored to active service at a compensation not less than his average final compensation, his retirement allowance shall cease, he shall again become a member and he shall contribute thereafter at the same rate he paid prior to disability. Any prior service certificate on the basis of which his service was computed at the time of his retirement shall be restored to full force and effect and in addition upon his subsequent retirement he shall be credited with all his service as a member.

(RSMo 1939 § 9469)

Prior revision: 1929 § 8911



Section 86.090 Ordinary death benefit.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

86.090. Ordinary death benefit. — Upon the receipt of proper proofs of the death of a member in service there shall be paid to his estate or to such person having an insurable interest in his life as he shall have nominated by written designation duly executed and filed with the board of trustees

(1) His accumulated contributions; and

(2) If the member has had one or more years of creditable service and no pension is payable under the provisions of section 86.093, in addition thereto an amount equal to fifty percent of the compensation earnable by him during the year immediately preceding his death.

(RSMo 1939 § 9469)

Prior revision: 1929 § 8911



Section 86.093 Accidental death benefit.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

86.093. Accidental death benefit. — Upon the receipt by the board of trustees of proper proofs of the death of a member in service there shall be paid to his designated beneficiary, or to his estate, the amount of his accumulated contributions and if, upon the receipt of evidence and proof that such death was the natural and proximate result of an accident occurring at some definite time and place while the member was in the actual performance of duty, the board of trustees shall decide that death was the result of an accident in the performance of duty and not caused by negligence on the part of the member, there shall be paid in lieu of the ordinary death benefit provided in subdivision (2) of section 86.090, a pension of one-half of the average final compensation of such employee:

(1) To his widow to continue during her widowhood; or

(2) If there be no widow, or if the widow dies or remarries before any child of such deceased member shall have attained the age of sixteen years, then to his child or children under said age, divided in such manner as the board of trustees in its discretion shall determine to continue as a joint and survivor pension of one-half of his final compensation until every child dies or attains such age; or

(3) If there be no widow or child under the age of sixteen years surviving such deceased member, then to his dependent father or dependent mother as the deceased member shall have nominated by written designation duly acknowledged and filed with the board of trustees or if there be no such nomination then to his dependent father or his dependent mother as the board of trustees in its discretion shall direct, to continue until remarriage or death;

(4) If there be no widow, children under the age of sixteen years or dependent parent surviving such deceased member, the death shall be treated as an ordinary death case and the benefit payable in accordance with the provisions of subdivision (2) of section 86.090.

(RSMo 1939 § 9469)

Prior revision: 1929 § 8911



Section 86.097 Return of accumulated contributions.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

86.097. Return of accumulated contributions. — Should a member cease to be a policeman except by death or retirement, he shall be paid on demand the amount of his accumulated contributions standing to the credit of his individual account in the annuity savings fund.

(RSMo 1939 § 9469)

Prior revision: 1929 § 8911



Section 86.100 Optional allowances.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

86.100. Optional allowances. — With the provision that no optional selection shall be effective in case a beneficiary dies within thirty days after retirement, in which event such a beneficiary shall be considered as an active member at the time of death. Until the first payment on account of any benefit becomes normally due, any beneficiary may elect to receive his benefit in a retirement allowance payable throughout life or he may elect to receive the actuarial equivalent at that time, of his retirement allowance in a lesser retirement allowance, payable throughout life with the provision that:

Option 1.

If he dies before he has received in payments the present value of his retirement allowance as it was at the time of his retirement, the balance shall be paid to his legal representatives or to such person as he shall nominate by written designation duly acknowledged and filed with the board of trustees; or

Option 2.

Upon his death, his retirement allowance shall be continued throughout the life of and paid to such person as he shall nominate by written designation duly acknowledged and filed with the board of trustees at the time of his retirement; or

Option 3.

Upon his death, one-half of his retirement allowance shall be continued throughout the life of and paid to such person as he shall nominate by written designation duly acknowledged and filed with the board of trustees at the time of his retirement; or

Option 4.

Some other benefit or benefits shall be paid either to the member or to such person or persons as he shall nominate provided such other benefit or benefits, together with the lesser retirement allowance, shall be certified by the actuary to be of equivalent actuarial value to his retirement allowance and shall be approved by the board of trustees.

(RSMo 1939 § 9469)

Prior revision: 1929 § 8911



Section 86.103 Pensions offset by compensation benefits.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

86.103. Pensions offset by compensation benefits. — Any amounts which may be paid or payable by the said cities under the provisions of any workers' compensation or similar law to a member or to the dependents of a member on account of any disability or death shall be offset against and payable in lieu of any benefits payable out of funds provided by the said cities under the provisions of sections 86.010 to 86.193 on account of the same disability or death. In case the present value of the total commuted benefits under said workers' compensation or similar law is less than the pension reserve on the benefits otherwise payable from funds provided by the said cities under sections 86.010 to 86.193, then the present value of the commuted payments shall be deducted from the pension reserve and such benefits as may be provided by the pension reserve so reduced shall be payable under the provisions of sections 86.010 to 86.193.

(RSMo 1939 § 9469)

Prior revision: 1929 § 8911



Section 86.107 Trustees to manage funds.

Effective 28 Aug 2009

Title VII CITIES, TOWNS AND VILLAGES

86.107. Trustees to manage funds. — The board of trustees shall be the trustees of the several funds created by sections 86.010 to 86.193 as provided in section 86.123 and shall have full power to invest and reinvest such funds and shall have full power to hold, purchase, sell, assign, transfer or dispose of any of the securities and investments in which any of the funds created herein shall have been invested, as well as of the proceeds of said investments and any moneys belonging to said funds. The board shall invest the funds of the system as permitted by sections 105.687 to 105.690.

(RSMo 1939 § 9470, A.L. 2009 H.B. 593 merged with S.B. 161)

Prior revision: 1929 § 8912

CROSS REFERENCE:

Multinational banks, securities and obligations of, investment in, when, 409.950



Section 86.110 Interest on funds.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

86.110. Interest on funds. — The board of trustees annually shall allow regular interest on the mean amount for the preceding year in each of the funds with the exception of the expense fund. The amount so allowed shall be due and payable to said funds and shall be annually credited thereto by the board of trustees from interest and other earnings on the moneys and other assets of the retirement system. Any additional amount required to meet the interest on the funds of the retirement system shall be paid by the said cities and any excess of earnings over such amount required shall be deductible from the amount to be contributed by the said cities.

(RSMo 1939 § 9470)

Prior revision: 1929 § 8912



Section 86.113 Treasurer of city to be custodian of funds — vouchers.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

86.113. Treasurer of city to be custodian of funds — vouchers. — The treasurer of the said cities shall be the custodian of the several funds. All payments from said funds shall be made by him only upon vouchers signed by two persons designated by the board of trustees. A duly attested copy of the resolution of the board of trustees designating such persons and bearing on its face specimen signatures of such persons shall be filed with the treasurer as his authority for making payments upon such vouchers. No voucher shall be drawn unless it shall previously have been allowed by resolution of the board of trustees.

(RSMo 1939 § 9470)

Prior revision: 1929 § 8912



Section 86.117 Ten percent of fund may be in available cash — how kept.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

86.117. Ten percent of fund may be in available cash — how kept. — For the purpose of meeting disbursements for pensions, annuities, and other payments, there may be kept available cash not exceeding ten percent of the total amount in the several funds of the retirement system on deposit in one or more banks or trust companies in said cities, organized under the laws of the state of Missouri, or of the United States; provided, that the amount on deposit in any one bank or trust company shall not exceed twenty-five percent of the paid up capital and surplus of such bank or trust company.

(RSMo 1939 § 9470)

Prior revision: 1929 § 8912



Section 86.120 Trustees and employees not to be interested personally in investments.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

86.120. Trustees and employees not to be interested personally in investments. — Except as herein provided, no trustee and no employee of the board shall have any direct interest in the gains or profits of any investment made by the board of trustees, nor as such receive any pay or emolument for his services. No trustee or employee of the board of trustees shall directly or indirectly for himself or as an agent in any manner use the assets of the retirement system except to make such current and necessary payments as are authorized by the board of trustees, nor shall any trustee or employee of the board become an endorser or surety or become in any manner an obligor for moneys loaned by or borrowed from the board of trustees.

(RSMo 1939 § 9470)

Prior revision: 1929 § 8912



Section 86.123 Method of financing.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

86.123. Method of financing. — All the assets of the retirement system shall be credited according to the purpose for which they are held to one of five funds; namely, the annuity savings fund, the annuity reserve fund, the pension accumulation fund, the pension reserve fund and the expense fund.

(RSMo 1939 § 9471)

Prior revision: 1929 § 8913



Section 86.127 Annuity savings fund.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

86.127. Annuity savings fund. — The annuity savings fund shall be the fund in which shall be accumulated contributions from the compensation of the members to provide for their annuities. Upon the basis of such tables as the board of trustees shall adopt, and regular interest, the actuary of the retirement system shall determine for each member the proportion of compensation which when deducted from each payment of his prospective annual earnable compensation prior to his attainment of age sixty and accumulated at regular interest until his attainment of such age shall be computed to provide at that time an annuity equal to the pension to which he will be entitled at that age on account of his membership service. Such proportion of compensation shall be computed to remain constant.

(RSMo 1939 § 9471)

Prior revision: 1929 § 8913



Section 86.130 Rates of contribution.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

86.130. Rates of contribution. — Subject to the provisions of sections 86.010 to 86.193 as to the certification of rates of contribution payable by members until the first valuation, the rates of contribution payable by members according to their ages at becoming members shall be as follows:

­

­

(RSMo 1939 § 9471)

Prior revision: 1929 § 8913



Section 86.133 Proportionate amount to be deducted from each payroll.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

86.133. Proportionate amount to be deducted from each payroll. — The proportion so computed for a person age fifty-nine shall be applied to a member who attains a greater age before he becomes a member. The board of trustees shall certify to the board of police commissioners and the board of police commissioners shall cause to be deducted from the salary of each member on each and every payroll for each and every pay period, the proportion of the compensation of each member so computed. But the board of police commissioners shall not have any deduction made for annuity purposes from the compensation of a member who elects not to contribute if he has attained age sixty, nor shall any member be required to increase his rate of contribution as a result of any valuation or revision of members' contribution rates.

(RSMo 1939 § 9471)

Prior revision: 1929 § 8913



Section 86.137 Factors in determining deductions.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

86.137. Factors in determining deductions. — In determining the amount earnable by a member in any payroll period, the board of trustees may consider the rate of annual compensation payable to such member on the first day of the payroll period as continuing throughout such payroll period and it may omit deduction from compensation for any period less than a full payroll period if the policeman was not a member on the first day of the payroll period and to facilitate the making of the deductions, it may modify the deduction required of any member by such amount as shall not exceed one-tenth of one percent of the compensation upon the basis of which such deduction was made.

(RSMo 1939 § 9471)

Prior revision: 1929 § 8913



Section 86.140 Members deemed to consent to deductions — payable into annuity savings fund.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

86.140. Members deemed to consent to deductions — payable into annuity savings fund. — The deductions provided for herein shall be made notwithstanding that the minimum compensation provided by law for any member shall be reduced thereby. Every member shall be deemed to consent to the deductions made and provided for herein, and shall receipt for his full salary or compensation and payment of salary or compensation less said deduction shall be a full and complete discharge and acquittance of all claims and demands whatsoever for services rendered during the period covered by the payment except as to benefits provided by sections 86.010 to 86.193. The board of police commissioners shall certify to the board of trustees on each and every payroll or in such other manner as the board of trustees shall prescribe the amount deducted, and such amounts shall be paid into said annuity savings fund and shall be credited together with regular interest thereon to the individual account of the member from whose compensation said deduction was made.

(RSMo 1939 § 9471)

Prior revision: 1929 § 8913



Section 86.143 Additional contributions.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

86.143. Additional contributions. — In addition to the contributions deducted from compensation as herein provided, any member may redeposit in the annuity savings fund by a single payment or by an increased rate of contribution an amount equal to the total amount he previously withdrew therefrom as provided in sections 86.010 to 86.193 or any part thereof or any member may deposit therein by a single payment or by an increased rate of contribution an amount computed to be sufficient to purchase an additional annuity which together with his prospective retirement allowance shall provide for him a total retirement allowance of not to exceed one-half of his average final compensation at age sixty. Such additional amounts so contributed shall become a part of his accumulated contributions except in the case of ordinary disability retirement when they shall be treated as excess contributions returnable to the member in cash or as an annuity of equivalent actuarial value. The accumulated contributions of a member withdrawn by him or paid to his estate or designated beneficiary in event of his death shall be paid from the annuity savings fund. Upon the retirement of a member his accumulated contributions shall be transferred from the annuity savings fund to the annuity reserve fund.

(RSMo 1939 § 9471)

Prior revision: 1929 § 8913



Section 86.147 Annuity reserve fund.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

86.147. Annuity reserve fund. — The annuity reserve fund shall be the fund from which shall be paid all annuities and all benefits in lieu of annuities payable as provided in sections 86.010 to 86.193. Should a beneficiary retired on account of disability be restored to active service and again become a member of the retirement system, his annuity reserve shall be transferred from the annuity reserve fund to the annuity savings fund and credited to his individual account therein.

(RSMo 1939 § 9471)

Prior revision: 1929 § 8913



Section 86.150 Pension accumulation fund.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

86.150. Pension accumulation fund. — The pension accumulation fund shall be the fund in which shall be accumulated all reserves for the payment of all pensions and other benefits payable from contributions made by the said cities and from which shall be paid all pensions and other benefits on account of members with prior service credit and the lump sum death benefits for all members payable from the said contributions.

(RSMo 1939 § 9471)

Prior revision: 1929 § 8913



Section 86.153 Contributions to and payments from such fund.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

86.153. Contributions to and payments from such fund. — Contributions to and payments from the pension accumulation fund shall be as follows: On account of each member there shall be paid annually into the pension accumulation fund by the said cities an amount equal to a certain percentage of the earnable compensation of the member to be known as "the normal contribution" and an additional amount equal to a percentage of his earnable compensation to be known as "the accrued liability contribution". The rates percent of such contributions shall be fixed on the basis of the liabilities of the retirement system as shown by actuarial valuations. Until the first valuation the normal contribution shall be five and thirty-one one-hundredths percent and the accrued liability contribution four and forty-nine one-hundredths percent of the earnable compensation of all members.

(RSMo 1939 § 9471)

Prior revision: 1929 § 8913



Section 86.157 Actuary to determine normal contribution rate.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

86.157. Actuary to determine normal contribution rate. — On the basis of regular interest and of such mortality and other tables as shall be adopted by the board of trustees, the actuary engaged by the board to make each valuation required by sections 86.010 to 86.193 during the period over which the accrued liability contribution is payable, immediately after making such valuation, shall determine the uniform and constant percentage of the earnable compensation of the average new entrant, which, if contributed throughout his entire period of active service, would be sufficient to provide for the payment of any death benefit or pension payable on his account. The rate percent so determined shall be known as "the normal contribution rate". After the accrued liability contribution has ceased to be payable the normal contribution rate shall be the rate percent of the earnable compensation of all members obtained by deducting from the total liabilities of the fund the amount of the funds in hand to the credit of the fund and dividing the remainder by one percent of the present value of the prospective future compensation of all members as computed on the basis of mortality and service tables adopted by the board of trustees and regular interest. The normal rate of contribution shall be determined by the actuary after each valuation.

(RSMo 1939 § 9471)

Prior revision: 1929 § 8913



Section 86.160 Accrued liability contribution rate.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

86.160. Accrued liability contribution rate. — Immediately succeeding the first valuation the actuary engaged by the board of trustees shall compute the rate percent of the total earnable compensation of all members which is equivalent to four percent of the amount of the total pension and death benefit liability on account of all members and beneficiaries which is not dischargeable by the aforesaid normal contribution made on account of such members during the remainder of their active service. The rate percent originally so determined shall be known as "the accrued liability contribution rate".

(RSMo 1939 § 9471)

Prior revision: 1929 § 8913



Section 86.163 Amount payable to pension accumulation fund.

Effective 28 Aug 1951

Title VII CITIES, TOWNS AND VILLAGES

86.163. Amount payable to pension accumulation fund. — The total amount payable in each year to the pension accumulation fund shall be not less than the sum of the rates percent known as the normal contribution rate and the accrued liability contribution rate of the total compensation earnable by all members during the year; provided, however, that the aggregate payment by the said cities shall be sufficient when combined with the amount in the fund to provide the pensions and other benefits payable out of the fund during the then current year.

(RSMo 1939 § 9471, A.L. 1951 p. 354)

Prior revision: 1929 § 8913



Section 86.167 Accrued liability contribution discontinued, when.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

86.167. Accrued liability contribution discontinued, when. — The accrued liability contribution should be discontinued as soon as the accumulated reserve in the pension accumulation fund shall equal the present value as actuarially computed and approved by the board of trustees, of the total liability of said fund, less the present value computed on the basis of the normal contribution rate then in force of the prospective normal contributions to be received on account of persons who are at that time members.

(RSMo 1939 § 9471)

Prior revision: 1929 § 8913



Section 86.170 Pensions and benefits payable from pension accumulation fund — exceptions.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

86.170. Pensions and benefits payable from pension accumulation fund — exceptions. — All pensions, and benefits in lieu thereof with the exception of those payable to or on account of members who received no prior service allowance and all lump sum death benefits on account of death in active service payable from contributions of the said cities, shall be paid from the pension accumulation fund.

(RSMo 1939 § 9471)

Prior revision: 1929 § 8913



Section 86.173 Sum transferred to reserve fund, when.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

86.173. Sum transferred to reserve fund, when. — Upon the retirement or death of a member not entitled to prior service credit an amount equal to the pension reserve on any pension payable to him or on account of his death shall be transferred from the pension accumulation fund to the pension reserve fund.

(RSMo 1939 § 9471)

Prior revision: 1929 § 8913



Section 86.177 Pension reserve fund.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

86.177. Pension reserve fund. — The pension reserve fund shall be the fund in which shall be held the reserves on all pensions granted to members not entitled to prior service credit or to their beneficiaries and from which such pensions and benefits in lieu thereof shall be paid. Should a beneficiary retired on account of disability be restored to active service and again become a member of the retirement system his pension reserve shall be transferred from the pension reserve fund to the pension accumulation fund. Should the pension of a disability beneficiary be reduced as a result of an increase in his earning capacity, the amount of the annual reduction in his pension shall be paid annually into the pension accumulation fund during the period of such reduction.

(RSMo 1939 § 9471)

Prior revision: 1929 § 8913



Section 86.180 Expense fund.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

86.180. Expense fund. — The expense fund shall be the fund to which shall be credited all money provided by the said cities to pay the administration expenses of the retirement system and from which shall be paid all the expenses necessary in connection with the administration and operation of the system. Annually the board of trustees shall estimate the amount of money necessary to be paid into the expense fund during the ensuing year to provide for the expense of operation of the retirement system.

(RSMo 1939 § 9471)

Prior revision: 1929 § 8913



Section 86.183 Contributions by city.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

86.183. Contributions by city. — 1. On or before the first of March of each year the board of trustees shall certify to the board of police commissioners the amounts which will become due and payable during the year next following to the pension accumulation fund and the expense fund. The amounts so certified shall be included by the board of police commissioners in their annual budget estimate. The amounts so certified shall be appropriated by the said cities and transferred to the retirement system for the ensuing year.

2. To cover the requirements of the retirement system for the period prior to the date when the first regular appropriation is due as provided by subsection 1, such amounts as shall be necessary to cover the needs of the retirement system shall be paid into the pension accumulation fund and expense fund by special appropriations to the retirement system.

(RSMo 1939 § 9472)

Prior revision: 1929 § 8914



Section 86.187 Guaranty.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

86.187. Guaranty. — Regular interest charges payable, the creation and maintenance of reserves in the pension accumulation fund and the maintenance of annuity reserves and pension reserves as provided for and the payment of all pensions, annuities, retirement allowances, refunds and other benefits granted under the provisions of sections 86.010 to 86.193 and all expenses in connection with the administration and operation of the retirement system are hereby made obligations of the said cities. All income, interest and dividends derived from deposits and investments authorized by sections 86.010 to 86.193 shall be used for the payment of the said obligations of the said cities. Any amounts derived therefrom, which, when combined with regular appropriations made under the provisions of sections 86.010 to 86.193, exceed the amount required to provide such obligations, shall be used to reduce the regular appropriations otherwise required.

(RSMo 1939 § 9474)

Prior revision: 1929 § 8916



Section 86.190 Exemption from tax and execution.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

86.190. Exemption from tax and execution. — The right of any person to a pension, annuity or retirement allowance, to the return of contributions, the pension, annuity or retirement allowance itself, any optional benefit or death benefit, any other right accrued or accruing to any person under the provisions of sections 86.010 to 86.193 and the moneys in the various funds created under sections 86.010 to 86.193 are hereby exempt from any tax of the state of Missouri and shall not be subject to execution, garnishment, attachment or any other process whatsoever and shall be unassignable except as in sections 86.010 to 86.193 specifically provided.

(RSMo 1939 § 9475)

Prior revision: 1929 § 8917



Section 86.193 Correction of errors in benefits, adjustments.

Effective 28 Aug 1955

Title VII CITIES, TOWNS AND VILLAGES

86.193. Correction of errors in benefits, adjustments. — Should any change or error in records result in any member or beneficiary receiving from the retirement system more or less than he would have been entitled to receive had the records been correct, the board of trustees shall correct such error and, as far as practicable, shall adjust the payments in such a manner that the actuarial equivalent of the benefit to which such member or beneficiary was correctly entitled shall be paid.

(RSMo 1939 § 9476, A.L. 1955 p. 275)

Prior revision: 1929 § 8918



Section 86.200 Definitions.

Effective 28 Aug 2015

Title VII CITIES, TOWNS AND VILLAGES

86.200. Definitions. — The following words and phrases as used in sections 86.200 to 86.366, unless a different meaning is plainly required by the context, shall have the following meanings:

(1) "Accumulated contributions", the sum of all mandatory contributions deducted from the compensation of a member and credited to the member's individual account, together with members' interest thereon;

(2) "Actuarial equivalent", a benefit of equal value when computed upon the basis of mortality tables and interest assumptions adopted by the board of trustees;

(3) "Average final compensation":

(a) With respect to a member who earns no creditable service on or after October 1, 2001, the average earnable compensation of the member during the member's last three years of creditable service as a police officer, or if the member has had less than three years of creditable service, the average earnable compensation of the member's entire period of creditable service;

(b) With respect to a member who is not participating in the DROP pursuant to section 86.251 on October 1, 2001, who did not participate in the DROP at any time before such date, and who earns any creditable service on or after October 1, 2001, the average earnable compensation of the member during the member's last two years of creditable service as a policeman, or if the member has had less than two years of creditable service, then the average earnable compensation of the member's entire period of creditable service;

(c) With respect to a member who is participating in the DROP pursuant to section 86.251 on October 1, 2001, or whose participation in DROP ended before such date, who returns to active participation in the system pursuant to section 86.251, and who terminates employment as a police officer for reasons other than death or disability before earning at least two years of creditable service after such return, the portion of the member's benefit attributable to creditable service earned before DROP entry shall be determined using average final compensation as defined in paragraph (a) of this subdivision; and the portion of the member's benefit attributable to creditable service earned after return to active participation in the system shall be determined using average final compensation as defined in paragraph (b) of this subdivision;

(d) With respect to a member who is participating in the DROP pursuant to section 86.251 on October 1, 2001, or whose participation in the DROP ended before such date, who returns to active participation in the system pursuant to section 86.251, and who terminates employment as a police officer after earning at least two years of creditable service after such return, the member's benefit attributable to all of such member's creditable service shall be determined using the member's average final compensation as defined in paragraph (b) of this subdivision;

(e) With respect to a member who is participating in the DROP pursuant to section 86.251 on October 1, 2001, or whose participation in DROP ended before such date, who returns to active participation in the system pursuant to section 86.251, and whose employment as a police officer terminates due to death or disability after such return, the member's benefit attributable to all of such member's creditable service shall be determined using the member's average final compensation as defined in paragraph (b) of this subdivision; and

(f) With respect to the surviving spouse or surviving dependent child of a member who earns any creditable service on or after October 1, 2001, the average earnable compensation of the member during the member's last two years of creditable service as a police officer or, if the member has had less than two years of creditable service, the average earnable compensation of the member's entire period of creditable service;

(4) "Beneficiary", any person in receipt of a retirement allowance or other benefit;

(5) "Board of trustees", the board provided in sections 86.200 to 86.366 to administer the retirement system;

(6) "Creditable service", prior service plus membership service as provided in sections 86.200 to 86.366;

(7) "DROP", the deferred retirement option plan provided for in section 86.251;

(8) "Earnable compensation", the annual salary established under section 84.160 which a member would earn during one year on the basis of the member's rank or position plus any additional compensation for academic work and shift differential that may be provided by any official or board now or hereafter authorized by law to employ and manage a permanent police force in such cities. Such amount shall include the member's deferrals to a deferred compensation plan pursuant to Section 457 of the Internal Revenue Code or to a cafeteria plan pursuant to Section 125 of the Internal Revenue Code or, effective October 1, 2001, to a transportation fringe benefit program pursuant to Section 132(f)(4) of the Internal Revenue Code. Earnable compensation shall not include a member's additional compensation for overtime, standby time, court time, nonuniform time or unused vacation time. Notwithstanding the foregoing, the earnable compensation taken into account under the plan established pursuant to sections 86.200 to 86.366 with respect to a member who is a noneligible participant, as defined in this subdivision, for any plan year beginning on or after October 1, 1996, shall not exceed the amount of compensation that may be taken into account under Section 401(a)(17) of the Internal Revenue Code, as adjusted for increases in the cost of living, for such plan year. For purposes of this subdivision, a "noneligible participant" is an individual who first becomes a member on or after the first day of the first plan year beginning after the earlier of:

(a) The last day of the plan year that includes August 28, 1995; or

(b) December 31, 1995;

(9) "Internal Revenue Code", the federal Internal Revenue Code of 1986, as amended;

(10) "Mandatory contributions", the contributions required to be deducted from the salary of each member who is not participating in DROP in accordance with section 86.320;

(11) "Medical board", the health care organization appointed by the trustees of the police retirement board and responsible for arranging and passing upon all medical examinations required under the provisions of sections 86.200 to 86.366, which shall investigate all essential statements and certificates made by or on behalf of a member in connection with an application for disability retirement and shall report in writing to the board of trustees its conclusions and recommendations;

(12) "Member", a member of the retirement system as defined by sections 86.200 to 86.366;

(13) "Members' interest", interest on accumulated contributions at such rate as may be set from time to time by the board of trustees;

(14) "Membership service", service as a policeman rendered since last becoming a member, except in the case of a member who has served in the Armed Forces of the United States and has subsequently been reinstated as a policeman, in which case "membership service" means service as a policeman rendered since last becoming a member prior to entering such armed service;

(15) "Plan year" or "limitation year", the twelve consecutive-month period beginning each October first and ending each September thirtieth;

(16) "Policeman" or "police officer", any member of the police force of such cities who holds a rank in such police force;

(17) "Prior service", all service as a policeman rendered prior to the date the system becomes operative or prior to membership service which is creditable in accordance with the provisions of sections 86.200 to 86.366;

(18) "Reserve officer", any member of the police reserve force of such cities, armed or unarmed, who works less than full time, without compensation, and who, by his or her assigned function or as implied by his or her uniform, performs duties associated with those of a police officer and who currently receives a service retirement as provided by sections 86.200 to 86.366;

(19) "Retirement allowance", annual payments for life as provided by sections 86.200 to 86.366 which shall be payable in equal monthly installments or any benefits in lieu thereof granted to a member upon termination of employment as a police officer and actual retirement;

(20) "Retirement system", the police retirement system of the cities as defined in sections 86.200 to 86.366;

(21) "Surviving spouse", the surviving spouse of a member who was the member's spouse at the time of the member's death.

(L. 1957 p. 256 § 1, A.L. 1963 p. 137, A.L. 1972 H.B. 1389, A.L. 1983 H.B. 664, A.L. 1986 S.B. 443, A.L. 1993 S.B. 250, A.L. 1995 H.B. 260, et al., A.L. 2000 H.B. 1808, A.L. 2001 S.B. 290, A.L. 2002 H.B. 1455, A.L. 2009 H.B. 397 & H.B. 947, A.L. 2012 Adopted by Initiative, Proposition A, November 6, 2012, A.L. 2013 H.B. 116 merged with H.B. 336 merged with H.B. 722, A.L. 2015 H.B. 515)



Section 86.203 Establishment of system — name — effective date.

Effective 01 Jul 2000, see footnote

Title VII CITIES, TOWNS AND VILLAGES

86.203. Establishment of system — name — effective date. — In any city not within a county, there is hereby created and established retirement systems as alternative systems to those which have been established under the provisions of sections 86.010 to 86.193. Each such system shall be under the management of a board of trustees hereinafter described and shall be known as "The Police Retirement System of (name of city)" and by such name all of its business shall be transacted, all of its funds invested and all of its cash and securities and other property held. The retirement systems so created shall begin operation as of the first day of October, 1957.

(L. 1957 p. 256 § 2, A.L. 1983 H.B. 664, A.L. 2000 H.B. 1808)

Effective 7-01-00



Section 86.207 Members of system — transfer of creditable service permitted, when — reserve officer not a member.

Effective 28 Aug 2017

Title VII CITIES, TOWNS AND VILLAGES

86.207. Members of system — transfer of creditable service permitted, when — reserve officer not a member. — 1. Except as provided herein, all persons who become policemen and all policemen who enter or reenter the service of any city not within a county after the first day of October, 1957, become members of the system as a condition of their employment and during the period of their membership shall receive no pensions or retirement allowance from any other pension or retirement system supported wholly or in part by the city not within a county or the state of Missouri, nor shall they be required to make contributions under any other pension or retirement system of the city not within a county or the state of Missouri for the same period of service. Officers employed by a city not within a county and occupying the position of “Airport Police Officer” shall not be required to become members as a condition of their employment. An employee of a city not within a county who is earning creditable service in a retirement plan established by said city under section 95.540 and who subsequently becomes a policeman may elect to transfer creditable service to the police retirement system created under sections 86.200 to 86.366. Such transfers are subject to the conditions and requirements contained in section 105.691 and are also subject to any existing agreements between the said retirement plans. As part of the transfer process described herein, the respective retirement plans may require the employee to acknowledge and agree as a condition of transfer that any election made under this section is irrevocable, constitutes a waiver of any right to receive retirement and disability benefits except as provided by the police retirement system, and that plan terms may be modified in the future.

2. If any member ceases to be in service for more than one year unless the member has attained the age of fifty-five or has twenty years or more of creditable service, or if the member withdraws the member’s accumulated contributions or if the member receives benefits under the retirement system or dies, the member thereupon ceases to be a member; except in the case of a member who has served in the Armed Forces of the United States and has subsequently been reinstated as a policeman. A member who has terminated employment as a police officer, has actually retired and is receiving retirement benefits under the system shall be considered a retired member.

3. A reserve officer shall not be considered a member of the system for the purpose of determining creditable service, nor shall any contributions be due. A reserve officer shall not be entitled to any benefits from the system other than those awarded when the reserve officer originally retired under section 86.250, nor shall service as a reserve officer prohibit distribution of those benefits.

(L. 1957 p. 256 § 3, A.L. 1959 S.B. 76 § 86.753, A.L. 1965 p. 201, A.L. 1975 S.B. 349, A.L. 1983 H.B. 664, A.L. 2000 H.B. 1808, A.L. 2001 S.B. 290, A.L. 2009 H.B. 397 & H.B. 947, A.L. 2015 H.B. 515, A.L. 2017 S.B. 62)



Section 86.210 Service creditable.

Effective 01 Jul 2000, see footnote

Title VII CITIES, TOWNS AND VILLAGES

86.210. Service creditable. — 1. Under such rules and regulations as the board of trustees shall adopt, each member who was a policeman on and prior to the date the retirement system becomes operative and who becomes a member within one year from such date and each member who was a policeman prior to reentering the service of the city as a policeman, shall file a detailed statement of all service as a policeman rendered by the member prior to the date the retirement system becomes operative or prior to the date of last becoming a member, for which the member claims credit. If such member has withdrawn the member's accumulated contributions prior to reentering said service, then the member shall repay all such accumulated contributions plus the applicable members' interest thereon from the date of withdrawal to the date of repayment in order to receive credit for such prior service.

2. The board of trustees shall fix and determine by proper rules and regulations how much service in any year is equivalent to one year of service, but in no case shall more than one year of service be creditable for all service in one calendar year, nor shall the board of trustees allow credit as service for any period of more than one month's duration during which the member was absent without pay.

3. Subject to the above restrictions and to such other rules and regulations as the board of trustees may adopt, the board of trustees shall verify the service claims as soon as practicable after the filing of such statement of service.

4. Upon verification of the statements of service the board of trustees shall issue prior service certificates, certifying to each member the length of prior service with which the member is credited on the basis of such member's statement of service. So long as the holder of such a certificate continues to be a member, a prior service certificate shall be final and conclusive for retirement purposes as to such service; provided, however, that any member may, within one year from the date of issuance or modification of such certificate, request the board of trustees to modify or correct such prior service certificate. When any policeman ceases to be a member, the former member's prior service certificate shall become void. Should the former member again become a member, the former member shall enter the retirement system as a member not entitled to prior service credit except as provided in sections 86.200 to 86.366.

5. Creditable service at retirement on which the retirement allowance of a member shall be based shall consist of the membership service rendered by the member since last becoming a member and also if the member has a prior service certificate which is in full force and effect, the amount of the service certified on such prior service certificate.

(L. 1957 p. 256 § 4, A.L. 1963 p. 137, A.L. 2000 H.B. 1808)

Effective 7-01-00



Section 86.213 Board of trustees to administer — members of board, selection — terms.

Effective 28 Aug 2015

Title VII CITIES, TOWNS AND VILLAGES

86.213. Board of trustees to administer — members of board, selection — terms. — 1. The general administration and the responsibility for the proper operation of the retirement system and for making effective the provisions of sections 86.200 to 86.366 are hereby vested in a board of trustees of nine persons. The board shall be constituted as follows:

(1) The comptroller of the city, ex officio. If the comptroller is absent from any meeting of the board of trustees for any cause whatsoever, the comptroller may be represented by either the deputy comptroller or the first assistant comptroller who in such case shall have full power to act as a member of the said board of trustees;

(2) Two members to be appointed by the mayor of the city to serve for a term of two years, except the mayor shall not appoint the police chief of the municipal police force or the city's director of public safety;

(3) Three members to be elected by the members of the retirement system of the city for a term of three years; provided, however, that the term of office of the first three members so elected shall begin immediately upon their election and one such member's term shall expire one year from the date the retirement system becomes operative, another such member's term shall expire two years from the date the retirement system becomes operative and the other such member's term shall expire three years from the date the retirement system becomes operative; provided, further, that such members shall be members of the system and hold office only while members of the system;

(4) Three members who shall be retired members of the retirement system to be elected by the retired members of the retirement system for a term of three years; except that, the term of office of the first two members so elected shall begin immediately upon their election and one such member's term shall expire two years from the date of election and the other such member's term shall expire three years from the date of election.

2. Any member elected chairman of the board of trustees may serve without term limitations.

3. Each commissioned elected trustee shall be granted travel time by the St. Louis metropolitan police department to attend any and all functions that have been authorized by the board of trustees of the police retirement system of St. Louis. Travel time, with compensation, for a trustee shall not exceed thirty days in any board fiscal year.

(L. 1957 p. 256 § 5, A.L. 1990 H.B. 999, A.L. 1993 S.B. 250, A.L. 2000 H.B. 1808, A.L. 2001 S.B. 290, A.L. 2002 H.B. 1455, A.L. 2012 Adopted by Initiative, Proposition A, November 6, 2012, A.L. 2015 H.B. 515)



Section 86.217 Vacancy on board, how filled — trustees to receive expenses.

Effective 01 Jul 2000, see footnote

Title VII CITIES, TOWNS AND VILLAGES

86.217. Vacancy on board, how filled — trustees to receive expenses. — 1. If a vacancy occurs in the office of trustee, the vacancy shall be filled for the unexpired term in the same manner as the office was previously filled.

2. The trustees shall serve without compensation, but they shall be reimbursed for all necessary expenses which they may incur through service on the board.

(L. 1957 p. 256 § 6, A.L. 2000 H.B. 1808)

Effective 7-01-00



Section 86.220 Oath of trustees.

Effective 01 Jul 2000, see footnote

Title VII CITIES, TOWNS AND VILLAGES

86.220. Oath of trustees. — Each trustee shall, within ten days after his appointment or election, take an oath of office before the clerk of circuit court of said cities, that, so far as it devolves upon such trustee, the trustee will diligently and honestly administer the affairs of the said board, and will not knowingly violate or willingly permit to be violated any of the provisions of the law applicable to the retirement system. Such oath shall be subscribed to by the trustee making it and certified by the said clerk of circuit court and filed in the clerk's office.

(L. 1957 p. 256 § 7, A.L. 2000 H.B. 1808)

Effective 7-01-00



Section 86.223 Quorum, number of trustees constituting — majority vote required, when.

Effective 28 Aug 2004

Title VII CITIES, TOWNS AND VILLAGES

86.223. Quorum, number of trustees constituting — majority vote required, when. — Six trustees shall constitute a quorum for the transaction of business, and any official action of the board shall be based on the majority vote of the trustees present.

(L. 1957 p. 256 § 8, A.L. 1990 H.B. 999, A.L. 2004 H.B. 1217)



Section 86.227 Jurisdiction of board — decisions subject to judicial review.

Effective 01 Jul 2000, see footnote

Title VII CITIES, TOWNS AND VILLAGES

86.227. Jurisdiction of board — decisions subject to judicial review. — The board of trustees has exclusive original jurisdiction in all matters relating to or affecting the funds herein provided for, including, in addition to all other matters, all claims for annuities, benefits, refunds of pensions under this law, and its action, decision or determination in any matter is reviewable under chapter 536 only, and any party to the proceedings has a right of appeal from the decision of the reviewing court. Subject to the limitations of sections 86.200 to 86.366, the board of trustees shall, from time to time, establish rules and regulations for the administration of the retirement system created by this law, for the transaction of its business and for the limitation of the time within which claims may be filed.

(L. 1957 p. 256 § 9, A.L. 2000 H.B. 1808)

Effective 7-01-00



Section 86.230 Officers, selection — actuaries and employees, appointment, compensation.

Effective 28 Aug 1957

Title VII CITIES, TOWNS AND VILLAGES

86.230. Officers, selection — actuaries and employees, appointment, compensation. — The board of trustees shall elect from its membership a chairman and shall, by majority vote of its members, appoint a secretary, who may be, but need not be, one of its members. It shall engage such actuarial and other services as shall be required to transact the business of the retirement system. The compensation of all persons engaged by the board of trustees, and all other expenses of the board necessary for the operation of the retirement system, shall be paid at such rates and in such amounts as the board of trustees shall approve.

(L. 1957 p. 256 § 10)



Section 86.233 Records of board — annual report.

Effective 28 Aug 2001

Title VII CITIES, TOWNS AND VILLAGES

86.233. Records of board — annual report. — 1. The board of trustees shall keep in convenient form such data as shall be necessary for actuarial valuation of the retirement system and for checking the experience of the system.

2. The board of trustees shall keep a record of all its proceedings which shall be open to public inspection. It shall publish annually a report showing the fiscal transactions of the retirement system for the preceding fiscal year, the amount of the accumulated cash and securities of the system, and the last balance sheet showing the financial condition of the system by means of an actuarial valuation of the assets and liabilities of the retirement system.

(L. 1957 p. 256 § 11, A.L. 2001 S.B. 290)



Section 86.237 Legal adviser — medical board — duties.

Effective 28 Aug 2015

Title VII CITIES, TOWNS AND VILLAGES

86.237. Legal adviser — medical board — duties. — 1. The board of trustees is authorized to use the city counselor of the specified cities as a legal advisor to the board of trustees and may also appoint an attorney-at-law or firm of attorneys-at-law to serve as the legal advisor and consultant to the board of trustees and to represent the system and the board of trustees in all legal proceedings.

2. The board of trustees shall designate a medical board which shall arrange for and pass upon all medical examinations required under the provisions of sections 86.200 to 86.366. Such medical board shall investigate all essential statements as to physical or mental conditions made by or on behalf of a member in connection with an application for disability retirement and shall report in writing to the board of trustees its conclusions and recommendations upon all the matters referred to them.

(L. 1957 p. 256 § 12, A.L. 2000 H.B. 1808, A.L. 2001 S.B. 290, A.L. 2009 H.B. 397 & H.B. 947, A.L. 2015 H.B. 515)



Section 86.240 Actuary, duties.

Effective 01 Jul 2000, see footnote

Title VII CITIES, TOWNS AND VILLAGES

86.240. Actuary, duties. — The actuary shall be the technical adviser of the* board of trustees on matters regarding the operation of the retirement system created by sections 86.200 to 86.366 and shall perform such other duties as are required in connection therewith.

(L. 1957 p. 256 § 13, A.L. 2000 H.B. 1808)

Effective 7-01-00

*Word "the" does not appear in original rolls.



Section 86.243 Regular actuarial surveys — adoption of mortality tables — certification of contribution rates.

Effective 01 Jul 2000, see footnote

Title VII CITIES, TOWNS AND VILLAGES

86.243. Regular actuarial surveys — adoption of mortality tables — certification of contribution rates. — At least once in each five-year period the actuary shall make an actuarial investigation into the mortality, service and compensation experience of the members and beneficiaries of the retirement system and shall make a valuation of the assets and liabilities of the system and taking into account the results of such investigation and valuation the board of trustees shall:

(1) Adopt for the retirement system such mortality, service and other tables as shall be deemed necessary;

(2) Certify the rates of contribution payable by the said cities.

(L. 1957 p. 256 § 14, A.L. 2000 H.B. 1808)

Effective 7-01-00



Section 86.247 Annual valuation of assets and liabilities.

Effective 01 Jul 2000, see footnote

Title VII CITIES, TOWNS AND VILLAGES

86.247. Annual valuation of assets and liabilities. — On the basis of such tables as the board of trustees shall adopt, the actuary shall make an annual valuation of the assets and liabilities of the system created by sections 86.200 to 86.366.

(L. 1957 p. 256 § 15, A.L. 2000 H.B. 1808)

Effective 7-01-00



Section 86.248 Assets of fund retained for benefit of members.

Effective 01 Jul 2000, see footnote

Title VII CITIES, TOWNS AND VILLAGES

86.248. Assets of fund retained for benefit of members. — All assets of the retirement system, including investment income, shall be retained for the exclusive benefit of members and their beneficiaries and shall be used to pay benefits or administrative expenses of the system and shall not revert to or inure to the benefit of any other person or entity prior to the termination of the retirement system established pursuant to sections 86.200 to 86.366, and the satisfaction of all benefit liabilities under such retirement system.

(L. 1995 H.B. 260, et al. § 5, A.L. 2000 H.B. 1808)

Effective 7-01-00



Section 86.250 Members may retire when — application to board to be made when — compulsory retirement.

Effective 28 Aug 2015

Title VII CITIES, TOWNS AND VILLAGES

86.250. Members may retire when — application to board to be made when — compulsory retirement. — Retirement of a member on a service retirement allowance shall be made by the board of trustees as follows:

(1) Any member may terminate employment as a police officer and actually retire after completing twenty or more years of creditable service or attaining the age of fifty-five upon the member's written application to the board of trustees setting forth at what time, but not more than ninety days subsequent to the execution and filing of the application, the member desires to be retired;

(2) Any member in service who has attained the age of sixty-five shall be terminated as a police officer and actually retired forthwith provided that upon request of the chief of police the board of trustees may permit such member to remain in service for periods of not to exceed one year from the date of the last request from the chief of police.

(L. 1957 p. 256 § 16, A.L. 1969 p. 151, A.L. 1977 H.B. 53, A.L. 1979 H.B. 850, A.L. 1993 S.B. 250, A.L. 2000 H.B. 1808, A.L. 2001 S.B. 290, A.L. 2015 H.B. 515)



Section 86.251 Deferred retirement option plan — election — deposit of retirement allowance in DROP account — termination of participation, when — forms of payment — effect of participation — death of member, payment of funds — accidental disability retirement allowance, effect — interest, amount — approval by IRS — election for monthly survivor annuity, when.

Effective 28 Aug 2015

Title VII CITIES, TOWNS AND VILLAGES

86.251. Deferred retirement option plan — election — deposit of retirement allowance in DROP account — termination of participation, when — forms of payment — effect of participation — death of member, payment of funds — accidental disability retirement allowance, effect — interest, amount — approval by IRS — election for monthly survivor annuity, when. — 1. The board of trustees may develop and establish a deferred retirement option plan (DROP) in which members who are eligible for retirement but who have not terminated employment as police officers and who have not actually retired may participate. The DROP shall be designed to allow members with at least twenty years of creditable service or who have attained the age of fifty-five who have achieved eligibility for retirement and are entitled to a service retirement allowance and other benefits to postpone actual retirement, continue active employment and accumulate a deferred receipt of the service retirement allowance. No one shall participate in the DROP for a period exceeding five years.

2. Any member who has at least twenty years of creditable service or has attained the age of fifty-five may elect in writing before retirement to participate in the DROP. A member electing to participate in the DROP shall postpone actual retirement, shall continue in active employment and shall not receive any direct retirement allowance payments or benefits during the period of participation.

3. Upon the start of the participation in the DROP, the member shall cease to make any mandatory contributions to the system. No contribution shall be required by the city into the DROP account. During the period of participation in the DROP, the amount that the member would have received as a service retirement allowance if the member had actually retired instead of entering DROP shall be deposited monthly in the member's DROP account which shall be established in the member's name by the board of trustees. The member's service retirement allowance shall not be adjusted for any cost-of-living increases for any period prior to the member's termination of employment as a police officer and actual retirement. Cost-of-living increases, if any, for any period following the member's termination of employment as a police officer and actual retirement shall be applied only to monthly service retirement payments made following termination of employment as a police officer and actual retirement. Service earned during the period of participation in the DROP shall not be creditable service and shall not be counted in determination of any service retirement allowance or surviving spouse's or dependents' benefits. Compensation paid during the period of participation in the DROP shall not be earnable compensation and shall not be counted in the determination of any service retirement allowance or surviving spouse's or dependent's benefits. The member's service retirement allowance shall be frozen as of the date the member enters DROP. Except as specifically provided in sections 86.200 to 86.366, the member's frozen service retirement allowance shall not increase while the member is participating in DROP or after the member's participation in DROP ends, and the member shall not share in any benefit improvement that is enacted or that becomes effective while such member is participating in the DROP.

4. A member shall cease participation in the DROP upon the termination of the member's employment as a police officer and actual retirement, or at the end of the five-year period commencing on the first day of the member's participation in the DROP, or as of the effective date of the member's election to return to active participation in the system, whichever occurs first. A member's election to return to active participation in the system before the end of the five-year period commencing on the first day of participation in the DROP shall be made and shall become effective in accordance with procedures established by the board of trustees. Upon the member's termination of employment as a police officer and actual retirement, the member shall elect to receive the value of the member's DROP account, in one of the following forms of payment:

(1) A lump sum payment; or

(2) Equal monthly installments over a ten-year period.

­­

­

5. If a member who is participating in the DROP elects to return to active participation in the system or if a member who is participating in the DROP does not terminate employment and actually retires as a police officer in the city for which the retirement system was established pursuant to sections 86.200 to 86.366 at the end of the five-year period commencing on the first day of the member's participation in the DROP, the member shall return to active participation in the system and shall resume making mandatory contributions to the system effective as of the day after participation in the DROP ends. The board of trustees shall notify the chief of police to begin deducting mandatory contributions from the member's salary and the member's employment period shall count as creditable service beginning as of the day the member returns to active participation.

6. In no event shall a member whose participation in DROP has ended for any reason be eligible to participate in DROP again.

7. Upon the member's termination of employment as a police officer and actual retirement, the member's mandatory contributions to the retirement system shall be paid to the member pursuant to subsection 4 of section 86.253.

8. If a member dies prior to termination of employment as a police officer and actual retirement while participating in the DROP or before the member has received full withdrawal of the amount in the member's DROP account under the installment optional payment form, the remaining balance of the member's DROP account shall be payable to the member's surviving spouse; or, if the member is then unmarried, to the member's dependent children in equal shares; or, if none, to the member's dependent mother or father; or, if none, to the member's designated beneficiary or, if no such beneficiary is then living, to the member's estate. Payment shall be made in a lump sum within sixty days after receipt by the board of trustees of evidence and proof of the death of a member. In addition, the member's mandatory contributions, if any, that were not already paid to the member pursuant to subsection 4 of section 86.253 shall be paid to the member's surviving spouse pursuant to section 86.288.

9. If a member applies for and receives benefits for an accidental disability retirement allowance pursuant to the provisions of section 86.263, the member shall forfeit all rights, claims or interest in the member's DROP account and the member's benefits shall be calculated as if the member has continued in employment and had not elected to participate in the DROP. Any portion of a DROP account that has been forfeited as provided in this subsection shall be a general asset of the system.

10. A member's DROP account shall earn interest equal to the rate of return earned by the system's investment portfolio on a market value basis, including realized and unrealized gains and losses, net of investment expense, as certified by the system's actuary. As of the last day of each plan year beginning after DROP participation begins, the member's DROP account balance, determined as of the last day of the prior plan year, shall be credited with interest at the investment rate earned by the assets of the retirement system for such prior plan year. If distribution of the member's DROP account balance is made in a lump sum under subsection 4 or 8 of this section, interest for the plan year of distribution shall be credited on the ending balance for the prior plan year at the investment rate earned on the assets of the retirement system for the prior plan year, in proportion to the part of the plan year preceding the date of the member's termination of employment or death, whichever is earlier. If the member's DROP account is paid in equal monthly installments pursuant to subsection 4 of this section, interest during the installment period shall be credited as of the last day of each plan year ending after installment payment begins on the account balance as of the first or last day of the plan year, whichever is lower, at the investment rate earned by the assets of the system for the prior plan year. Interest for the year in which the final installment is paid shall be credited on the balance remaining after the final installment is paid, at the investment rate earned on the assets of the system for the prior plan year, in proportion to the part of the plan year preceding payment of the final installment. Any interest credited to the DROP account during the installment period shall be paid as soon as reasonably possible after the final monthly installment. No interest shall be credited on amounts, if any, added to the member's DROP account during the year in which the distribution of the account is completed.

11. The board of trustees shall not incur any liability individually or on behalf of other individuals for any act or omission made in good faith in relation to the DROP or assets credited to DROP accounts established by this section. The provisions of the Internal Revenue Code and regulations promulgated thereunder shall supersede any provision of this section if there is any inconsistency with the Internal Revenue Code or regulation.

12. Upon the receipt by the board of trustees of evidence and proof that the death of a member resulted from an event occurring while the member was in the actual performance of duty, and if the member is participating in the DROP, the member's surviving spouse or, if the member is then unmarried, the member's unmarried dependent children, may elect within thirty days after the member's death to have the amount in the member's DROP account paid in the form of a monthly survivor annuity. Payment of the survivor annuity shall begin within sixty days after the election is received. Payment to the member's surviving spouse shall continue until the surviving spouse's death; payment to the member's unmarried dependent children shall be made while any child qualifies as an unmarried dependent child pursuant to section 86.280. The survivor annuity shall be the actuarial equivalent of the member's DROP account as of the date of the member's death. In no event shall the total amount paid pursuant to this subsection be less than the member's DROP account balance as of the date of the member's death.

(L. 1995 H.B. 260, et al. § 1, A.L. 1999 S.B. 308 & 314, A.L. 2000 H.B. 1808, A.L. 2001 S.B. 290, A.L. 2002 H.B. 1455, A.L. 2003 H.B. 152 & 180 merged with S.B. 248, et al., A.L. 2015 H.B. 515)



Section 86.252 Distribution of interest of member, when — distribution periods before January 1, 2003 — distributions on and after January 1, 2003.

Effective 28 Aug 2011

Title VII CITIES, TOWNS AND VILLAGES

86.252. Distribution of interest of member, when — distribution periods before January 1, 2003 — distributions on and after January 1, 2003. — 1. Notwithstanding any provision of sections 86.200 to 86.366 to the contrary, the entire interest of a member shall be distributed or begin to be distributed no later than the member's required beginning date. The general required beginning date of a member's benefit is April first of the calendar year following the calendar year in which the member attains age seventy and one-half years or, if later, in which the member terminates employment as a police officer and actually retires.

2. All distributions required pursuant to this section prior to January 1, 2003, shall be determined and made in accordance with the income tax regulations under Section 401(a)(9) of the Internal Revenue Code in effect prior to January 1, 2003, including the minimum distribution incidental benefit requirement of Section 1.401(a)(9)-2 of the income tax regulations. As of the first distribution year, distributions, if not made in a single sum, may only be made over one of the following periods, or a combination thereof:

(1) The life of the member;

(2) The life of the member and a designated beneficiary;

(3) A period certain not extending beyond the life expectancy of the member; or

(4) A period certain not extending beyond the joint and last survivor expectancy of the member and a designated beneficiary.

3. (1) This subsection shall apply for purposes of determining required minimum distributions for calendar years beginning on and after January 1, 2003, and shall take precedence over any inconsistent provisions of section 86.200 to 86.366. All distributions required under this subsection shall be determined and made in accordance with the United States Treasury regulations under Section 401(a)(9) of the Internal Revenue Code of 1986, as amended.

(2) (a) The member's entire interest shall be distributed or begin to be distributed to the member no later than the member's required beginning date.

(b) If the member dies before distributions begin, the member's entire interest shall be distributed or begin to be distributed no later than as follows:

a. If the member's surviving spouse is the member's sole designated beneficiary, distributions to the surviving spouse shall begin by December thirty-first of the calendar year immediately following the calendar year in which the member died, or by December thirty-first of the calendar year in which the member would have attained age seventy and one-half years, if later;

b. If the member's surviving spouse is not the member's sole designated beneficiary, distributions to the designated beneficiary shall begin by December thirty-first of the calendar year immediately following the calendar year in which the member died;

c. If there is no designated beneficiary as of September thirtieth of the calendar year following the calendar year of the member's death, the member's entire interest shall be distributed by December thirty-first of the calendar year containing the fifth anniversary of the member's death;

d. If the member's surviving spouse is the member's sole designated beneficiary and the surviving spouse dies after the member but before distribution to the surviving spouse begins, this paragraph, except for subparagraph a. of this paragraph, shall apply as if the surviving spouse were the member.

­­

­

(c) Unless the member's interest is distributed in the form of an annuity purchased from an insurance company or in a single sum on or before the required beginning date, as of the first distribution calendar year distributions shall be made in accordance with subdivisions (3), (4), and (5) of this subsection. If the member's interest is distributed in the form of an annuity purchased from an insurance company, distributions shall be made in accordance with the requirements of Section 401(a)(9) of the Internal Revenue Code of 1986, as amended, and the United States Treasury regulations.

(3) (a) If the member's interest is paid in the form of annuity distributions under sections 86.200 to 86.366, payments under the annuity shall satisfy the following requirements:

a. The annuity distributions shall be paid in periodic payments made at intervals not longer than one year;

b. The distribution period shall be over a life or lives, or over a period certain not longer than the period described in subdivision (4) or (5) of this subsection;

c. Once payments have begun over a period certain, the period certain shall not be changed even if the period certain is shorter than the maximum permitted;

d. Payments shall either be nonincreasing or increase only as permitted under Q&amp;A-14 of Section 1.401(a)(9)-6 of the United States Treasury regulations.

(b) The amount distributed on or before the member's required beginning date, or if the member dies before distribution begins, the date distributions are required to begin under subparagraph a. or b. of paragraph (b) of subdivision (2) of this subsection, shall be the payment that is required for one payment interval. The second payment need not be made until the end of the next payment interval even if the payment interval ends in the next calendar year. "Payment intervals" means the periods for which payments are received, such as bimonthly, monthly, semiannually, or annually. All of the member's benefit accruals as of the last day of the first distribution calendar year shall be included in the calculation of the amount of the annuity payments for payment intervals ending on or after the member's required beginning date.

(c) Any additional benefits accruing to the member in a calendar year after the first distribution calendar year shall be distributed beginning with the first payment interval ending in the calendar year immediately following the calendar year in which such amount accrues.

(4) (a) If the member's interest is being distributed in the form of a joint and survivor annuity for the joint lives of the member and a nonspouse beneficiary, annuity payments to be made on or after the member's required beginning date to the designated beneficiary after the member's death shall not at any time exceed the applicable percentage of the annuity payment for such period that would have been payable to the member using the table set forth in Q&amp;A-2 of Section 1.401(a)(9)-6T of the United States Treasury regulations.

(b) The period certain for an annuity distribution commencing during the member's lifetime shall not exceed the applicable distribution period for the member under the Uniform Lifetime Table set forth in Section 1.401(a)(9)-9 of the United States Treasury regulations for the calendar year that contains the annuity starting date. If the annuity starting date precedes the year in which the member reaches age seventy, the applicable distribution period for the member shall be the distribution period for age seventy under the Uniform Lifetime Table set forth in Section 1.401(a)(9)-9 of the United States Treasury regulations plus the excess of seventy over the age of the member as of the member's birthday in the year that contained the annuity starting date.

(5) (a) If the member dies before the date distribution of his or her interest begins and there is a designated beneficiary, the member's entire interest shall be distributed, beginning no later than the time described in subparagraph a. or b. of paragraph (b) of subdivision (2) of this subsection, over the life of the designated beneficiary or over a period certain not exceeding:

a. Unless the annuity starting date is before the first distribution calendar year, the life expectancy of the designated beneficiary determined using the beneficiary's age as of the beneficiary's birthday in the calendar year immediately following the calendar year of the member's death; or

b. If the annuity starting date is before the first distribution calendar year, the life expectancy of the designated beneficiary determined using the beneficiary's age as of the beneficiary's birthday in the calendar year that contains the annuity starting date.

(b) If the member dies before the date distributions begin and there is no designated beneficiary as of September thirtieth of the calendar year following the calendar year of the member's death, distribution of the member's entire interest shall be completed by December thirty-first of the calendar year containing the fifth anniversary of the member's death.

(c) If the member dies before the date distribution of his or her interest begins, the member's surviving spouse is the member's sole designated beneficiary, and the surviving spouse dies before distributions to the surviving spouse begin, this subdivision shall apply as if the surviving spouse were the member; except that, the time by which distributions shall begin shall be determined without regard to subparagraph a. of paragraph (b) of subdivision (2) of this subsection.

(6) As used in this subsection, the following terms mean:

(a) "Designated beneficiary", the surviving spouse or the individual who is designated as the beneficiary under subdivision (4) of section 86.200 or any individual who is entitled to receive death benefits under section 86.283 or 86.287 and is the designated beneficiary under Section 401(a)(9) of the Internal Revenue Code of 1986, as amended, and Section 1.401(a)(9)-1, Q&A-4 of the United States Treasury regulations;

(b) "Distribution calendar year", a calendar year for which a minimum distribution is required. For distributions beginning before the member's death, the first distribution calendar year is the calendar year immediately preceding the calendar year which contains the member's required beginning date. For distributions beginning after the member's death, the first distribution calendar year is the calendar year in which distributions are required to begin under paragraph (b) of subdivision (2) of this subsection;

(c) "Life expectancy", life expectancy as computed by use of the Single Life Table in Section 1.401(a)(9)-9 of the United States Treasury regulations;

(d) "Required beginning date", April first of the calendar year following the calendar year in which the member attains age seventy and one-half years or, if later, in which the member terminates employment as a police officer and actually retires.

(7) Notwithstanding any provision in this subsection to the contrary:

(a) A distribution for calendar years 2003, 2004, and 2005 shall not fail to satisfy Section 401(a)(9) of the Internal Revenue Code of 1986, as amended, merely because the payments do not satisfy Section 1.401(a)(9)-1, Q&amp;A-1 to Q&amp;A-16 of the United States Treasury regulations, provided the payments satisfy Section 401(a)(9) of the Internal Revenue Code of 1986, as amended; and

(b) Under Section 1.401(a)(9)-1, Q&amp;A-2(d) of the United States Treasury regulations, the plan shall be treated as having complied with Section 401(a)(9) of the Internal Revenue Code of 1986, as amended, for all years to which Section 401(a)(9) of the Internal Revenue Code of 1986, as amended, applies to the plan if the plan complies with a reasonable and good faith interpretation of Section 401(a)(9) of the Internal Revenue Code of 1986, as amended.

(L. 1995 H.B. 260, et al. § 3, A.L. 2000 H.B. 1808, A.L. 2001 S.B. 290, A.L. 2006 S.B. 871, A.L. 2011 H.B. 358)



Section 86.253 Service retirement allowance, how calculated — military service credit — contributions refund, when — retiree, surviving spouses, special consultants, when, benefits reduced, when.

Effective 28 Aug 2006

Title VII CITIES, TOWNS AND VILLAGES

86.253. Service retirement allowance, how calculated — military service credit — contributions refund, when — retiree, surviving spouses, special consultants, when, benefits reduced, when. — 1. Upon termination of employment as a police officer and actual retirement for service, a member shall receive a service retirement allowance which shall be an amount equal to two percent of the member's average final compensation multiplied by the number of years of the member's creditable service, up to twenty-five years, plus an amount equal to four percent of the member's average final compensation for each year of creditable service in excess of twenty-five years but not in excess of thirty years; plus an additional five percent of the member's average final compensation for any creditable service in excess of thirty years. Notwithstanding the foregoing, the service retirement allowance of a member who does not earn any creditable service after August 11, 1999, shall not exceed an amount equal to seventy percent of the member's average final compensation, and the service retirement allowance of a member who earns creditable service on or after August 12, 1999, shall not exceed an amount equal to seventy-five percent of the member's average final compensation; provided, however, that the service retirement allowance of a member who is participating in the DROP pursuant to section 86.251 on August 12, 1999, who returns to active participation in the system pursuant to section 86.251, and who terminates employment as a police officer and actually retires for reasons other than death or disability before earning at least two years of creditable service after such return shall be the sum of (1) the member's service retirement allowance as of the date the member entered DROP and (2) an additional service retirement allowance based solely on the creditable service earned by the member following the member's return to active participation. The member's total years of creditable service shall be taken into account for the purpose of determining whether the additional allowance attributable to such additional creditable service is two percent, four percent or five percent of the member's average final compensation.

2. If, at any time since first becoming a member of the retirement system, the member has served in the Armed Forces of the United States, and has subsequently been reinstated as a policeman within ninety days after the member's discharge, the member shall be granted credit for such service as if the member's service in the police department of such city had not been interrupted by the member's induction into the Armed Forces of the United States. If earnable compensation is needed for such period in computation of benefits it shall be calculated on the basis of the compensation payable to the officers of the member's rank during the period of the member's absence. Notwithstanding any provision of sections 86.200 to 86.366 to the contrary, the retirement system governed by sections 86.200 to 86.366 shall be operated and administered in accordance with the applicable provisions of the Uniformed Services Employment and Reemployment Rights Act of 1994, as amended.

3. The service retirement allowance of each present and future retired member who terminated employment as a police officer and actually retired from service after attaining age fifty-five or after completing twenty years of creditable service shall be increased annually at a rate not to exceed three percent as approved by the board of trustees beginning with the first increase in the second October following the member's retirement and subsequent increases in each October thereafter, provided that each increase is subject to a determination by the board of trustees that the consumer price index (United States City Average Index) as published by the United States Department of Labor shows an increase of not less than the approved rate during the latest twelve-month period for which the index is available at the date of determination; and provided further, that if the increase is in excess of the approved rate for any year, such excess shall be accumulated as to any retired member and increases may be granted in subsequent years subject to a maximum of three percent for each full year from October following the member's retirement but not to exceed a total percentage increase of thirty percent. In no event shall the increase described under this subsection be applied to the amount, if any, paid to a member or surviving spouse of a deceased member for services as a special consultant under subsection 5 of this section or, if applicable, subsection 6 of this section. If the board of trustees determines that the index has decreased for any year, the benefits of any retired member that have been increased shall be decreased but not below the member's initial benefit. No annual increase shall be made of less than one percent and no decrease of less than three percent except that any decrease may be limited in amount by the initial benefit.

4. In addition to any other retirement allowance payable under this section and section 86.250, a member, upon termination of employment as police officer and actual service retirement, may request payment of the total amount of the member's mandatory contributions to the retirement system without interest. Upon receipt of such request, the board shall pay the retired member such total amount of the member's mandatory contributions to the retirement system to be paid pursuant to this subsection within sixty days after such retired member's date of termination of employment as a police officer and actual retirement.

5. Any person who is receiving retirement benefits from the retirement system, upon application to the board of trustees, shall be made, constituted, appointed and employed by the board of trustees as a special consultant on the problems of retirement, aging and other matters, for the remainder of the person's life or, in the case of a deceased member's surviving spouse, until the earlier of the person's death or remarriage, and upon request of the board of trustees shall give opinions and be available to give opinions in writing or orally, in response to such requests, as may be required. For such services the special consultant shall be compensated monthly, in an amount which, when added to any monthly retirement benefits being received from the retirement system, including any cost-of-living increases under subsection 3 of this section, shall total six hundred fifty dollars a month. This employment shall in no way affect any person's eligibility for retirement benefits under this chapter, or in any way have the effect of reducing retirement benefits, notwithstanding any provisions of law to the contrary.

(L. 1957 p. 256 § 17, A.L. 1965 p. 204, A.L. 1967 p. 162, A.L. 1969 p. 151, A.L. 1973 S.B. 94, A.L. 1975 S.B. 349, A.L. 1977 H.B. 53, A.L. 1979 H.B. 850, A.L. 1981 S.B. 260, A.L. 1983 H.B. 664, A.L. 1986 S.B. 443, A.L. 1993 S.B. 250, A.L. 1995 H.B. 260, et al., A.L. 1997 H.B. 331, A.L. 1999 S.B. 308 & 314, A.L. 2000 H.B. 1808, A.L. 2001 S.B. 290, A.L. 2006 S.B. 871)



Section 86.254 Special advisors, qualifications, duties, compensation — effective, when — surviving spouses as advisors, when, compensation.

Effective 01 Jul 2000, see footnote

Title VII CITIES, TOWNS AND VILLAGES

86.254. Special advisors, qualifications, duties, compensation — effective, when — surviving spouses as advisors, when, compensation. — 1. Beginning July 1, 1994, in addition to any other annuity, benefits, or retirement allowance provided pursuant to sections 86.200 to 86.366, each present and future retired member after attaining the age of sixty years shall, upon application to the board of trustees, be made, constituted, appointed and employed by the board of trustees as an advisor on the problems of retirement, aging and other matters, for the remainder of the retired member's life, and upon request of the board of trustees shall give opinions in writing or orally in response to such requests as may be required.

2. For the performance of duties required in subsection 1 of this section, each retired member employed as an advisor by the board of trustees shall be compensated monthly in an amount of ten dollars per month multiplied by the number of years the retired member is past the age of sixty years. The compensation provided by this subsection shall be adjusted annually. No funding shall be required prior to the effective date of this benefit.

3. Beginning October 1, 1999, in addition to any other benefit provided to any surviving spouse pursuant to sections 86.200 to 86.366, each present and future surviving spouse of a member after attaining the age of sixty years shall upon application to the board of trustees, be made, constituted, appointed and employed by the board of trustees as an advisor on the problems of retirement, aging and other matters for the remainder of the surviving spouse's life or until the surviving spouse remarries, whichever is earlier, and upon request of the board of trustees shall give opinions in writing or orally in response to such requests as may be required.

4. For the performance of duties required in subsection 3 of this section, each surviving spouse of a member employed as an advisor by the board of trustees shall be compensated monthly in an amount of ten dollars per month multiplied by the number of years the surviving spouse is past the age of sixty years. The compensation provided by this subsection shall be adjusted annually.

(L. 1990 S.B. 593, A.L. 1999 S.B. 308 & 314, A.L. 2000 H.B. 1808)

Effective 7-01-00



Section 86.255 Eligible rollover distribution payable, election to pay directly to plan — definitions — written explanation required by board, when — distribution made, when — prohibition on eligible rollover distributions to certain members, exception.

Effective 28 Aug 2011

Title VII CITIES, TOWNS AND VILLAGES

86.255. Eligible rollover distribution payable, election to pay directly to plan — definitions — written explanation required by board, when — distribution made, when — prohibition on eligible rollover distributions to certain members, exception. — 1. Notwithstanding any other provision of the plan established in sections 86.200 to 86.366, if an eligible rollover distribution becomes payable to a distributee, the distributee may elect, at the time and in the manner prescribed by the board of trustees, to have any of the eligible rollover distribution paid directly to an eligible retirement plan specified by the distributee in a direct rollover.

2. For purposes of this section, the following terms mean:

(1) "Direct rollover", a payment by the board of trustees from the fund to the eligible retirement plan specified by the distributee;

(2) "Distributee", a member, a surviving spouse, a spouse, or former spouse who is the alternate payee under a qualified domestic relations order, as defined in Section 414(p) of the Internal Revenue Code of 1986, as amended, or, effective for distributions made on or after January 1, 2010, a nonspouse beneficiary;

(3) "Eligible retirement plan", an individual retirement account described in Section 408(a) of the Internal Revenue Code, an individual retirement annuity described in Section 408(b) of the Internal Revenue Code, or a qualified trust described in Section 401(a) of the Internal Revenue Code that accepts the distributee's eligible rollover distribution or, effective for eligible rollover distributions made on or after January 1, 2002, an annuity contract described in Section 403(b) of the Internal Revenue Code or an eligible plan under Section 457(b) of the Internal Revenue Code which is maintained by a state, political subdivision of a state, or any agency or instrumentality of a state or political subdivision of a state and which agrees to separately account for amounts transferred into such plan from this plan, and shall include, for eligible rollover distributions made on or after January 1, 2002, a distribution to a surviving spouse or to a spouse or former spouse who is the alternate payee under a qualified domestic relations order, as defined in Section 414(p) of the Internal Revenue Code. Effective for distributions made on or after January 1, 2008, eligible retirement plan shall also include a Roth IRA as described in Section 408 of the Internal Revenue Code of 1986, as amended, provided that for distributions made on or after January 1, 2010, to a nonspouse beneficiary, an eligible retirement plan shall include only an individual retirement account described in Section 408(a) of the Internal Revenue Code of 1986, as amended, an individual retirement annuity described in Section 408(b) of the Internal Revenue Code of 1986, as amended, or a Roth IRA described in Section 408A of the Internal Revenue Code of 1986, as amended, that is an inherited individual retirement account or annuity under Section 408 of the Internal Revenue Code of 1986, as amended;

(4) "Eligible rollover distribution", any distribution of all or any portion of a member's benefit, other than:

(a) A distribution that is one of a series of substantially equal periodic payments, made not less frequently than annually, for the life or life expectancy of the distributee or for the joint lives or joint life expectancies of the distributee and the distributee's designated beneficiary, or for a specified period of ten years or more;

(b) The portion of a distribution that is required under Section 401(a)(9) of the Internal Revenue Code; or

(c) Effective for distributions made on or after January 1, 2002, a portion of a distribution shall not fail to be an eligible rollover distribution merely because the portion consists of after-tax employee contributions which are not includable in gross income. However, for distributions made before January 1, 2007, such portion may be transferred only to an individual retirement account or annuity described in Section 408(a) or (b) of the Internal Revenue Code, or to a qualified defined contribution plan described in Section 401(a) or 403(a) of the Internal Revenue Code that agrees to separately account for amounts so transferred, including to separately account for the portion of such distribution which is includable in gross income and the portion that is not so includable; for distributions made on or after January 1, 2007, such portion may also be transferred to an annuity contract described in Section 403(b) of the Internal Revenue Code of 1986, as amended, or to a qualified defined benefit plan described in Section 401(a) of the Internal Revenue Code of 1986, as amended, that agrees to separately account for amounts so transferred, including to separately account for the portion of such distribution which is includable in gross income and the portion that is not so includable; and for distributions made on or after January 1, 2008, such portion may also be transferred to a Roth IRA described in Section 408A of the Internal Revenue Code of 1986, as amended.

3. The board of trustees shall, at least thirty days, but not more than ninety days, before making an eligible rollover distribution, provide a written explanation to the distributee in accordance with the requirements of Section 402(f) of the Internal Revenue Code.

4. If the eligible rollover distribution is not subject to Sections 401(a) and 417 of the Internal Revenue Code, such eligible rollover distribution may be made less than thirty days after the distributee has received the notice described in subsection 3 of this section, provided that:

(1) The board of trustees clearly informs the distributee of the distributee's right to consider whether to elect a direct rollover, and if applicable, a particular distribution option, for at least thirty days after the distributee receives the notice; and

(2) The distributee, after receiving the notice, affirmatively elects a distribution.

5. Notwithstanding any provision of sections 86.200 to 86.366 to the contrary, in no event shall the trustees pay an eligible rollover distribution in the amount of five thousand dollars or less to a member or retired member who has not attained age sixty-two unless such member or retired member consents in writing either to receive such distribution in cash or to have such distribution directly rolled over in accordance with the provisions of this section.

(L. 1995 H.B. 260, et al. § 2, A.L. 2000 H.B. 1808, A.L. 2002 H.B. 1455, A.L. 2006 S.B. 871, A.L. 2011 H.B. 358)



Section 86.256 Annual benefit not to exceed certain amount — annual additions not to exceed certain amount — incorporation by reference of Internal Revenue Code.

Effective 28 Aug 2011

Title VII CITIES, TOWNS AND VILLAGES

86.256. Annual benefit not to exceed certain amount — annual additions not to exceed certain amount — incorporation by reference of Internal Revenue Code. — 1. In no event shall a member's annual benefit paid under the plan established pursuant to sections 86.200 to 86.366 exceed the amount specified in Section 415(b)(1)(A) of the Internal Revenue Code, as adjusted for any applicable increases in the cost of living, as in effect on the last day of the plan year, including any increases after the member's termination of employment.

2. Effective for limitation years beginning after December 31, 2001, in no event shall the annual additions to the plan established pursuant to sections 86.200 to 86.366, on behalf of the member, including the member's own mandatory contributions, exceed the amount specified in Section 415(c) of the Internal Revenue Code of 1986, as amended, as adjusted for any applicable increases in the cost of living under Section 415(d) of the Internal Revenue Code of 1986, as amended, as in effect on the last day of the plan year.

3. For purposes of this section, Section 415 of the Internal Revenue Code, including the special rules under Section 415(b) applicable to governmental plans and qualified participants employed by a police or fire department, is incorporated in this section by reference.

(L. 1995 H.B. 260, et al. § 4, A.L. 1997 H.B. 331, A.L. 1999 S.B. 308 & 314, A.L. 2000 H.B. 1808, A.L. 2001 S.B. 290, A.L. 2002 H.B. 1455, A.L. 2011 H.B. 358)



Section 86.257 Disability retirement allowance granted, when — periodic medical examinations required, when — cessation of disability benefit, when.

Effective 28 Aug 2015

Title VII CITIES, TOWNS AND VILLAGES

86.257. Disability retirement allowance granted, when — periodic medical examinations required, when — cessation of disability benefit, when. — 1. Upon the application of the chief of police or a member, any member who has completed ten or more years of creditable service or upon the police retirement system created by sections 86.200 to 86.366 first attaining, after August 28, 2013, a funded ratio, as defined in section 105.660 and as determined by the system's annual actuarial valuation, of at least eighty percent, a member who has completed five or more years of creditable service and who has become permanently unable to perform the duties of a police officer as the result of an injury or illness not exclusively caused or induced by the actual performance of his or her official duties or by his or her own negligence shall be retired by the board of trustees of the police retirement system upon certification by the medical board of the police retirement system and approval by the board of trustees of the police retirement system that the member is mentally or physically unable to perform the duties of a police officer, that the inability is permanent or likely to become permanent, and that the member should be retired.

2. Once each year during the first five years following such member's retirement, and at least once in every three-year period thereafter, the board of trustees may, and upon the member's application shall, require any nonduty disability beneficiary who has not yet attained sixty years of age to undergo a medical examination at a place designated by the medical board or such physicians as the medical board appoints. If any nonduty disability beneficiary who has not attained sixty years of age refuses to submit to a medical examination, his or her nonduty disability pension may be discontinued until his or her withdrawal of such refusal, and if his or her refusal continues for one year, all rights in and to such pension may be revoked by the board of trustees.

3. If the medical board certifies to the board of trustees that a nonduty disability beneficiary is able to perform the duties of a police officer, and if the board of trustees concurs on the report, then such beneficiary's nonduty disability pension shall cease.

4. If upon cessation of a disability pension under subsection 3 of this section, the former disability beneficiary is restored to active service, he or she shall again become a member, and he or she shall contribute thereafter at the same rate as other members. Upon his or her subsequent retirement, he or she shall be credited with all of his or her active retirement, but not including any time during which the former disability beneficiary received a disability pension under this section.

(L. 1957 p. 256 § 18, A.L. 2000 H.B. 1808, A.L. 2001 S.B. 290, A.L. 2009 H.B. 397 & H.B. 947, A.L. 2013 H.B. 116 merged with H.B. 336 merged with H.B. 722, A.L. 2015 H.B. 515)



Section 86.260 Disability allowance, how calculated — members as special consultants, when — benefits for children.

Effective 28 Aug 2009

Title VII CITIES, TOWNS AND VILLAGES

86.260. Disability allowance, how calculated — members as special consultants, when — benefits for children. — 1. Upon termination of employment as a police officer and actual retirement for nonduty disability a member shall receive a service retirement allowance as calculated under subsection 1 of section 86.253 if the member has attained the age of fifty-five or completed twenty years of creditable service; otherwise the member shall receive a nonduty disability retirement allowance which shall be equal to ninety percent of the member's accrued service retirement in section 86.253, but not less than one-fourth of the member's average final compensation; provided, however, that no such allowance shall exceed ninety percent of the member's accrued service retirement benefit based on continuation of the member's creditable service to the age set out in section 86.250.

2. Effective October 1, 1999, the nonduty disability retirement allowance will be increased by fifteen percent of the member's average final compensation for each unmarried dependent child of the disabled member who is under the age of eighteen, or who, regardless of age, is totally and permanently mentally or physically disabled and incapacitated from engaging in gainful occupation sufficient to support himself or herself.

3. Any member receiving benefits pursuant to the provisions of this section immediately prior to October 1, 1999, shall upon application to the board of trustees be made, constituted, appointed and employed by the board of trustees as a special consultant on the problems of retirement, aging and other matters while the member is receiving such benefits, and upon request of the board of trustees shall give opinions in writing or orally in response to such requests as may be required. Beginning October 1, 1999, for such services as may be required, there shall be payable an additional monthly compensation of one hundred dollars or five percent of the member's average final compensation, whichever is greater, for each unmarried dependent child of the member.

4. Any benefit payable to or for the benefit of a child or children under the age of eighteen years pursuant to the provisions of subsections 2 and 3 of this section shall continue to be paid beyond the age of eighteen years through the age of twenty-two years in those cases where the child is a full-time student at a regularly accredited college, business school, nursing school, school for technical or vocational training, or university, but such extended benefit shall cease whenever the child ceases to be a student. A college or university shall be deemed to be regularly accredited which maintains membership in good standing in a national or regional accrediting agency recognized by any state college or university.

5. No benefits pursuant to this section shall be paid to a child over eighteen years of age who is totally and permanently disabled if such child is a patient or resident of a public-supported institution, nor shall such benefits be paid unless such disability occurred prior to such child reaching the age of eighteen.

(L. 1957 p. 256 § 19, A.L. 1965 p. 204, A.L. 1967 p. 163, A.L. 1969 p. 152, A.L. 1977 H.B. 53, A.L. 1979 H.B. 850, A.L. 1997 H.B. 331, A.L. 1999 S.B. 308 & 314, A.L. 2000 H.B. 1808, A.L. 2001 S.B. 290, A.L. 2005 S.B. 401, A.L. 2009 H.B. 397 & H.B. 947)



Section 86.263 Service-connected accidental disability retirement for active service members, requirements — periodic examinations required, when — cessation of benefits, when.

Effective 28 Aug 2015

Title VII CITIES, TOWNS AND VILLAGES

86.263. Service-connected accidental disability retirement for active service members, requirements — periodic examinations required, when — cessation of benefits, when. — 1. Any member in active service who is permanently unable to perform the full and unrestricted duties of a police officer as the natural, proximate, and exclusive result of an accident occurring within the actual performance of duty at some definite time and place, through no negligence on the member's part, shall be retired by the board of trustees of the police retirement system upon certification by the medical board that the member is mentally or physically unable to perform the full and unrestricted duties of a police officer, that the inability is permanent or likely to become permanent, and that the member should be retired. The inability to perform the "full and unrestricted duties of a police officer" means the member is unable to perform all the essential job functions for the position of police officer as established by the chief of police.

2. No member shall be approved for retirement under the provisions of subsection 1 of this section unless the application was made and submitted by the chief of police or a member no later than five years following the date of accident, provided, that if the accident was reported within five years of the date of the accident and an examination made of the member within thirty days of the date of accident by a health care provider whose services were provided through the chief of police with subsequent examinations made as requested, then an application made more than five years following the date of the accident shall be considered timely.

3. Once each year during the first five years following a member's retirement, and at least once in every three-year period thereafter, the board of trustees may require any disability beneficiary who has not yet attained sixty years of age to undergo a medical examination or medical examinations at a place designated by the medical board or such physicians as the medical board appoints. If any disability beneficiary who has not attained sixty years of age refuses to submit to a medical examination, his or her disability pension may be discontinued by the board of trustees of the police retirement system until his or her withdrawal of such refusal, and if his or her refusal continues for one year, all rights in and to such pension may be revoked by the board of trustees.

4. If the medical board certifies to the board of trustees that a disability beneficiary is able to perform the duties of a police officer, then such beneficiary's disability pension shall cease.

5. If upon cessation of a disability pension under subsection 4 of this section, the former disability beneficiary is restored to active service, he or she shall again become a member, and he or she shall contribute thereafter at the same rate as other members. Upon his or her subsequent retirement, he or she shall be credited with all of his or her active service time as a member including the service time prior to receiving disability retirement, but not including any time during which the former disability beneficiary received a disability pension under this section.

6. If upon cessation of a disability pension under subsection 4 of this section, the former disability beneficiary is not restored to active service, such former disability beneficiary shall be entitled to the retirement benefit to which such former disability beneficiary would have been entitled if such former disability beneficiary had terminated service for any reason other than dishonesty or being convicted of a felony at the time of such cessation of such former disability beneficiary's disability pension. For purposes of such retirement benefits, such former disability beneficiary shall be credited with all of the former disability beneficiary's active service time as a member, but not including any time during which the former disability beneficiary received a disability beneficiary pension under this section.

(L. 1957 p. 256 § 20, A.L. 1969 p. 152, A.L. 2000 H.B. 1808, A.L. 2001 S.B. 290, A.L. 2009 H.B. 397 & H.B. 947, A.L. 2013 H.B. 116 merged with H.B. 336 merged with H.B. 722, A.L. 2015 H.B. 515)

(1975) Term “accident” held to mean a single identifiable event, not a series of mishaps over an extended period of time. Chapman v. Sanders (A.), 528 S.W.2d 462.



Section 86.267 Service-connected disability retirement allowance calculated, how — appointment as special consultant, amount to be paid, duties.

Effective 28 Aug 2001

Title VII CITIES, TOWNS AND VILLAGES

86.267. Service-connected disability retirement allowance calculated, how — appointment as special consultant, amount to be paid, duties. — 1. Upon termination of employment as a police officer and actual retirement for accidental disability, other than permanent total disability as defined in subsection 2, a member shall receive a retirement allowance of seventy-five percent of the member's average final compensation.

2. Any member who, as the natural and proximate result of an accident occurring at some definite time and place in the actual performance of the member's duty through no negligence on the member's part, is permanently and totally incapacitated from performing any work, occupation or vocation of any kind whatsoever shall receive a retirement allowance as under subsection 1 or, in the discretion of the board of trustees, may receive a larger retirement allowance in an amount not exceeding the member's rate of compensation as a policeman in effect as of the date the allowance begins.

3. The board of trustees, in its discretion, may, in addition to the allowance granted in accordance with the provisions of subsections 1 and 2, grant an allowance in an amount to be determined by the board of trustees, to provide such member with surgical, medical and hospital care reasonably required after retirement, which are the result and in consequence of the accident causing such disability.

4. Any person who is receiving benefits pursuant to subsection 2 of this section on or after August 28, 1997, and any person who is receiving benefits pursuant to subsection 1 of this section on or after October 1, 2001, and who made mandatory contributions to the retirement system, upon application to the board of trustees, shall be made, constituted, appointed and employed by the board of trustees as a special consultant on the problems of retirement, aging and other matters, and upon request of the board of trustees shall give opinions and be available to give opinions in writing or orally, in response to such requests, as may be required. For such services the retired member shall be paid a lump sum payment in an amount equal to the total amount of the member's mandatory contributions to the retirement system, without interest, within sixty days after approval of the retired member's application by the board of trustees.

(L. 1957 p. 256 § 21, A.L. 1963 p. 137, A.L. 1997 H.B. 331, (L. 1957 p. 256 § 21, A.L. 1963 p. 137, A.L. 1997 H.B. 331, A.L. 2000 H.B. 1808, A.L. 2001 S.B. 290)



Section 86.270 Investigation and examination of applicants for disability benefits.

Effective 28 Aug 2015

Title VII CITIES, TOWNS AND VILLAGES

86.270. Investigation and examination of applicants for disability benefits. — 1. Any determination of whether a member is disabled under the provisions of section 86.257 or 86.263 shall consist of an investigation of the member's physical and mental condition by the medical board of the police retirement system under the provisions of section 86.237 and an investigation by the board of trustees of the police retirement system of any other matter relevant to determine whether the member satisfies the applicable requirements of section 86.257 or 86.263. The board of trustees may authorize the use of staff of the police retirement system and other persons not employed by the police retirement system to assist in its investigation. The board of trustees of the police retirement system and the medical board of the police retirement system and any such physicians appointed by the medical board under the provisions of section 86.237 may communicate with each other as to matters relevant to determine whether the member satisfies the applicable requirements of section 86.257 or 86.263.

2. The board of trustees shall require each member who applies for disability benefits and any disability beneficiary to be reexamined under the provisions of section 86.257 or 86.263 to undergo medical examinations at places designated by the medical board and any physicians appointed by the medical board under the provisions of section 86.237.

(L. 1957 p. 256 § 22, A.L. 2000 H.B. 1808, A.L. 2009 H.B. 397 & H.B. 947, A.L. 2015 H.B. 515)



Section 86.277 Disability allowance ceases on return to service — status as member.

Effective 01 Jul 2000, see footnote

Title VII CITIES, TOWNS AND VILLAGES

86.277. Disability allowance ceases on return to service — status as member. — Should a disabled member be restored to active service, such member's disability allowance shall cease. The disabled member shall again become a member and shall contribute thereafter at the same rate in effect prior to disability. Any prior service certificate on the basis of which the member's service was computed at the time of retirement shall be restored to full force and effect and in addition upon the member's subsequent retirement, the member shall be credited with all service as a member, and if the member's then average final compensation is less than the average final compensation used in determining the member's disability allowance, the latter amount shall be used in determining benefits.

(L. 1957 p. 256 § 24, A.L. 2000 H.B. 1808)

Effective 7-01-00



Section 86.280 Death benefit — dependents' allowances.

Effective 28 Aug 2005

Title VII CITIES, TOWNS AND VILLAGES

86.280. Death benefit — dependents' allowances. — Upon the receipt of proper proofs of the death of a member in service and provided no other benefits are payable under the retirement system, there shall be paid the following benefits:

(1) Effective October 1, 1999, a pension to the surviving spouse until the surviving spouse dies or remarries, whichever is earlier, of forty percent of the deceased member's average final compensation plus fifteen percent of such compensation to, or for the benefit of, each unmarried dependent child of the deceased member, who is either under the age of eighteen, or who, regardless of age, is totally and permanently mentally or physically disabled and incapacitated from engaging in gainful occupation sufficient to support himself or herself;

(2) Any surviving spouse or unmarried dependent child receiving benefits pursuant to the provisions of this section immediately prior to October 1, 1999, shall, upon application to the board of trustees, be made, constituted, appointed and employed by the board of trustees as a special consultant on the problems of retirement, aging and other matters while the surviving spouse or unmarried dependent child is receiving such benefits, and upon request of the board of trustees shall give opinions in writing or orally in response to such requests as may be required. Beginning October 1, 1999, for such services as may be required, the surviving spouse shall receive additional monthly compensation in an amount equal to fifteen percent of the deceased member's average final compensation, and there shall be payable an additional monthly compensation of one hundred dollars or five percent of the member's average final compensation, whichever is greater, for each unmarried dependent child of the member. The additional monthly compensation payable to a surviving spouse pursuant to this subdivision shall be adjusted for any cost-of-living increases that apply, pursuant to subdivision (8) of this section, to the benefit the surviving spouse was receiving prior to October 1, 1999;

(3) If no surviving spouse benefits are payable pursuant to subdivisions (1) and (2) of this section, such total pension as would have been paid pursuant to subdivisions (1) and (2) of this section had there been a surviving spouse shall be divided among the unmarried dependent children under age eighteen and such unmarried dependent children, regardless of age, who are totally and permanently mentally or physically disabled and incapacitated from engaging in a gainful occupation sufficient to support themselves. The benefit shall be divided equally among the eligible dependent children, and the share of a child who is no longer eligible shall be divided equally among the remaining eligible dependent children; provided that not more than one-half of the surviving spouse's benefit shall be paid for one child;

(4) If there is no surviving spouse or dependent children, the return of accumulated contributions to the designated beneficiary as set forth in section 86.293;

(5) No benefits pursuant to this section shall be paid to a child over eighteen years of age who is totally and permanently disabled if such child is a patient or resident of a public-supported institution, nor shall such benefits be paid unless such disability occurred prior to such child reaching the age of eighteen;

(6) Wherever any dependent child designated by the board of trustees to receive benefits pursuant to this section is in the care of the surviving spouse of the deceased member, such benefits may be paid to such surviving spouse for the child;

(7) Any benefit payable to, or for the benefit of, a child or children under the age of eighteen years pursuant to subdivisions (1) to (3) of this section shall continue to be paid beyond the age of eighteen years through the age of twenty-two years if the child is a full-time student at a regularly accredited college, business school, nursing school, school for technical or vocational training, or university, but such extended benefit shall cease whenever the child ceases to be a student. A college or university shall be deemed to be regularly accredited which maintains membership in good standing in a national or regional accrediting agency recognized by any state college or university;

(8) The benefits payable pursuant to this section to the surviving spouse of a member who died in service after attaining the age of fifty-five or completing twenty years of creditable service shall be increased in the same percentages and pursuant to the same method as is provided in section 86.253 for adjustments in the service retirement allowance of a retired member.

(L. 1957 p. 256 § 25, A.L. 1961 p. 207, A.L. 1963 p. 137, A.L. 1969 p. 154, A.L. 1995 H.B. 260, et al., A.L. 1999 S.B. 308 & 314, A.L. 2000 H.B. 1808, A.L. 2005 S.B. 401)



Section 86.283 Death benefits of retired member — dependents' allowances — cost-of-living adjustment.

Effective 28 Aug 2005

Title VII CITIES, TOWNS AND VILLAGES

86.283. Death benefits of retired member — dependents' allowances — cost-of-living adjustment. — Upon receipt of proper proofs of the death of a retired member who retired while in service, including retirement for service, ordinary disability or accidental disability, and provided no other benefits are payable from the retirement system, there shall be paid the following benefits:

(1) Effective October 1, 1999, a pension to the surviving spouse until the surviving spouse dies or remarries, whichever is earlier, of forty percent of the deceased member's average final compensation plus fifteen percent of such compensation to, or for the benefit of, each unmarried dependent child of the deceased member, who is either under the age of eighteen, or who, regardless of age, is totally and permanently mentally or physically disabled and incapacitated from engaging in a gainful occupation sufficient to support himself or herself;

(2) Any surviving spouse or unmarried dependent child receiving benefits pursuant to this section immediately prior to October 1, 1999, shall upon application to the board of trustees be made, constituted, appointed and employed by the board of trustees as a special consultant on the problems of retirement, aging and other matters while the surviving spouse or unmarried dependent child is receiving such benefits, and upon request of the board of trustees shall give opinions in writing or orally in response to such requests as may be required. Beginning October 1, 1999, for such services as may be required, a surviving spouse shall receive additional monthly compensation equal to the amount which when added to the benefits the surviving spouse was receiving pursuant to this section prior to October 1, 1999, determined without regard to any increase applied to such benefits prior to October 1, 1999, pursuant to subdivision (8) of this section, will increase the surviving spouse's total monthly payment pursuant to this section to forty percent of the deceased member's average final compensation, and there shall be payable an additional monthly compensation of one hundred dollars or five percent of the member's average final compensation, whichever is greater, for each unmarried dependent child of the member. The additional monthly compensation payable to a surviving spouse pursuant to this subdivision shall be adjusted for any cost-of-living increases that apply to the benefit the surviving spouse was receiving prior to October 1, 1999;

(3) If no surviving spouse benefits are payable pursuant to subdivisions (1) and (2) of this section, such total pension as would have been paid pursuant to subdivisions (1) and (2) of this section had there been a surviving spouse, determined without regard to any increase which would have applied to the surviving spouse's benefits pursuant to subdivision (8) of this section, shall be divided among the unmarried dependent children under age eighteen and unmarried dependent children, regardless of age, who are totally and permanently mentally or physically disabled and incapacitated from engaging in a gainful occupation sufficient to support themselves. The benefit shall be divided equally among the eligible dependent children, and the share of a child who is no longer eligible shall be divided equally among the remaining eligible dependent children; provided that not more than one-half of the surviving spouse's benefits shall be paid for one child;

(4) No benefits pursuant to this section shall be paid to a child over eighteen years of age who is totally and permanently disabled if such child is a patient or resident of a public-supported institution, nor shall such benefits be paid unless such disability occurred prior to such child reaching the age of eighteen;

(5) Whenever any dependent child designated by the board of trustees to receive benefits pursuant to this section is in the care of the surviving spouse of the deceased member, such benefits may be paid to such surviving spouse for the child;

(6) In the event of the death of a retired member receiving accidental disability benefits before such benefits have been paid for five years, the member's surviving spouse until the surviving spouse dies or remarries, whichever is earlier, shall receive an additional pension of ten percent of the deceased member's final average compensation;

(7) Any benefit payable to, or for the benefit of, a child or children under the age of eighteen years pursuant to subdivisions (1) to (3) of this section shall continue to be paid beyond the age of eighteen years through the age of twenty-two years if the child is a full-time student at a regularly accredited college, business school, nursing school, school for technical or vocational training, or university, but such extended benefit shall cease whenever the child ceases to be a student. A college or university shall be deemed to be regularly accredited which maintains membership in good standing in a national or regional accrediting agency recognized by any state college or university;

(8) The benefits payable pursuant to this section to the surviving spouse of a retired member who received or was entitled to receive a service retirement allowance shall be increased in the same percentages and pursuant to the same method as is provided in section 86.253 for adjustments in the service retirement allowance of a retired member.

(L. 1957 p. 256 § 25-A, A.L. 1961 p. 208, A.L. 1963 p. 137, A.L. 1965 p. 201, A.L. 1967 p. 163, A.L. 1969 p. 154, A.L. 1969 3d Ex. Sess. H.B. 17, A.L. 1972 S.B. 570, A.L. 1977 H.B. 53, A.L. 1979 H.B. 850, A.L. 1993 S.B. 250, A.L. 1995 H.B. 260, et al., A.L. 1999 S.B. 308 & 314, A.L. 2000 H.B. 1808, A.L. 2005 S.B. 401)



Section 86.287 Accidental death benefit — dependents' allowances.

Effective 28 Aug 2005

Title VII CITIES, TOWNS AND VILLAGES

86.287. Accidental death benefit — dependents' allowances. — Upon the receipt by the board of trustees of evidence and proof that the death of a member was the natural and proximate result of an accident occurring at some definite time and place while the member was in the actual performance of duty and not caused by negligence on the part of the member, there shall be paid in lieu of the benefits pursuant to sections 86.280 to 86.283:

(1) Effective October 1, 1999, a pension to the surviving spouse until the surviving spouse dies or remarries, whichever is earlier, of seventy-five percent of the deceased member's average final compensation plus fifteen percent of such compensation to, or for the benefit of, each unmarried dependent child of the deceased member, who is either under the age of eighteen, or who, regardless of age, is totally and permanently disabled and incapacitated from engaging in a gainful occupation sufficient to support himself or herself;

(2) Any surviving spouse or unmarried dependent child receiving benefits pursuant to this section immediately prior to October 1, 1999, shall upon application to the board of trustees be made, constituted, appointed and employed by the board of trustees as a special consultant on the problems of retirement, aging and other matters while the surviving spouse or unmarried dependent child is receiving such benefits, and upon request of the board of trustees shall give opinions in writing or orally in response to such requests as may be required. Beginning October 1, 1999, for such services as may be required, a surviving spouse shall receive additional monthly compensation equal to the amount which when added to the benefits the surviving spouse was receiving pursuant to this section prior to October 1, 1999, will increase the surviving spouse's total monthly benefit payment pursuant to this section to seventy-five percent of the deceased member's average final compensation, and there shall be payable an additional monthly compensation of one hundred dollars or five percent of the member's average final compensation, whichever is greater, for each unmarried dependent child of the member;

(3) If no surviving spouse benefits are payable pursuant to subdivisions (1) and (2) of this section, such total pension as would have been paid pursuant to subdivisions (1) and (2) of this section had there been a surviving spouse shall be divided among the unmarried dependent children under age eighteen and such unmarried dependent children, regardless of age, who are totally and permanently disabled and incapacitated from engaging in a gainful occupation sufficient to support themselves. The benefit shall be divided equally among the eligible dependent children, and the share of a child who is no longer eligible shall be divided equally among the remaining eligible dependent children; provided that not more than one-half of the surviving spouse's benefit shall be paid for one child;

(4) If there is no surviving spouse or unmarried dependent children of either class mentioned in subdivision (3) of this section, then an amount equal to the surviving spouse's benefit shall be paid to the member's dependent father or dependent mother to continue until remarriage or death;

(5) No benefits pursuant to this section shall be paid to a child over eighteen years of age who is totally and permanently disabled if such child is a patient or resident of a public-supported institution, nor shall such benefits be paid unless such disability occurred prior to such child reaching the age of eighteen;

(6) Wherever any dependent child designated by the board of trustees to receive benefits pursuant to this section is in the care of the surviving spouse of the deceased member, such benefits may be paid to such surviving spouse for the child;

(7) Any benefit payable to, or for the benefit of, a child or children under the age of eighteen years pursuant to subdivisions (1) to (3) of this section shall continue to be paid beyond the age of eighteen years through the age of twenty-two years in those cases where the child is a full-time student at a regularly accredited college, business school, nursing school, school for technical or vocational training, or university, but such extended benefit shall cease whenever the child ceases to be a student. A college or university shall be deemed to be regularly accredited which maintains membership in good standing in a national or regional accrediting agency recognized by any state college or university.

(L. 1957 p. 256 § 26, A.L. 1961 p. 209, A.L. 1963 p. 137, A.L. 1969 p. 154, A.L. 1995 H.B. 260, et al., A.L. 1999 S.B. 308 & 314, A.L. 2000 H.B. 1808, A.L. 2005 S.B. 401)



Section 86.288 Contributions paid to surviving spouses, when.

Effective 28 Aug 2001

Title VII CITIES, TOWNS AND VILLAGES

86.288. Contributions paid to surviving spouses, when. — In addition to any other benefits payable, notwithstanding any provisions of sections 86.280 and 86.287 to the contrary, if a member dies while commissioned as a peace officer, or after retiring and before receiving a refund of the member's mandatory contributions in accordance with section 86.253 or 86.290, or while receiving a disability retirement allowance in accordance with section 86.253 or 86.257, the total amount of the member's mandatory contributions to the retirement system shall be paid without interest to the surviving spouse of such member. Payment pursuant to this section shall be made within sixty days after the later of the date proper proofs of death are provided or August 28, 1994, regardless of when the member died or actually retired, provided that the surviving spouse shall be alive on the date that payment is made.

(L. 1983 H.B. 664, A.L. 1986 S.B. 443, A.L. 1987 H.B. 384 Revision, A.L. 1994 S.B. 575, A.L. 2000 H.B. 1808, A.L. 2001 S.B. 290)



Section 86.290 Accumulated contributions refunded, when.

Effective 28 Aug 2001

Title VII CITIES, TOWNS AND VILLAGES

86.290. Accumulated contributions refunded, when. — Should a member cease to be a policeman except by death or actual retirement, the member may request payment of the amount of the accumulated contributions standing to the credit of the member's individual account, including members' interest, in which event such amount shall be paid to the member not later than one year after the member ceases to be a policeman. If the former member is reemployed as a policeman before any portion of such former member's accumulated contributions is distributed, no distribution shall be made. If the former member is reemployed as a policeman after a portion of the former member's accumulated contributions is distributed, the amount remaining shall also be distributed.

(L. 1957 p. 256 § 27, A.L. 1965 p. 201, A.L. 2000 H.B. 1808, A.L. 2001 S.B. 290)



Section 86.292 Accumulated contributions to remain system assets, when.

Effective 28 Aug 2001

Title VII CITIES, TOWNS AND VILLAGES

86.292. Accumulated contributions to remain system assets, when. — If the board of trustees is unable to refund the accumulated contributions of a member or to commence payment of benefits within five years after such refund or benefits are otherwise first due and payable, the accumulated contributions shall remain assets of the retirement system. If proper application is thereafter made for refund or benefits, the board shall make payment, but no credit shall be allowed for any interest after the date the refund or benefits were first due and payable.

(L. 2000 H.B. 1808, A.L. 2001 S.B. 290)



Section 86.293 Disposition of difference between benefits paid and accumulated contributions.

Effective 01 Jul 2000, see footnote

Title VII CITIES, TOWNS AND VILLAGES

86.293. Disposition of difference between benefits paid and accumulated contributions. — If there are no further benefits otherwise payable under sections 86.200 to 86.366 and the total amount of benefits paid to date is less than an amount equal to the accumulated contributions of the member at death or retirement, whichever occurred first, the difference shall be paid to the beneficiary named to receive such amount or if no such beneficiary is living, to the beneficiary or the estate of the beneficiary last entitled to benefits.

(L. 1957 p. 256 § 28, A.L. 2000 H.B. 1808)

Effective 7-01-00



Section 86.294 Contributions to be accepted after January 1, 2002, limitations.

Effective 28 Aug 2011

Title VII CITIES, TOWNS AND VILLAGES

86.294. Contributions to be accepted after January 1, 2002, limitations. — 1. Notwithstanding any other provision of the plan established in sections 86.200 to 86.366, and subject to the provisions of subsections 2 and 3 of this section, effective January 1, 2002, the plan shall accept a member's rollover contribution or direct rollover of an eligible rollover distribution made on or after January 1, 2002, from a qualified plan described in Section 401(a) or 403(a) of the Internal Revenue Code, or an annuity contract described in Section 403(b) of the Internal Revenue Code, or an eligible plan under Section 457(b) of the Internal Revenue Code which is maintained by a state, political subdivision of a state, or any agency or instrumentality of a state or political subdivision of a state, and that would otherwise be includable in gross income. The plan will also accept a member's rollover contribution of the portion of a distribution from an individual retirement account or annuity described in Section 408(a) or (b) of the Internal Revenue Code that is eligible to be rolled over and would otherwise be includable in gross income. The plan will accept a member's direct rollover of an eligible rollover distribution made on or after October 1, 2011, from a qualified plan described in Section 401(a) or 403(a) of the Internal Revenue Code of 1986, as amended, or an annuity contract described in Section 403(b) of the Internal Revenue Code of 1986, as amended, that includes after-tax employee contributions, other than Roth contributions described in Section 402A of the Internal Revenue Code of 1986, as amended, that are not includable in gross income and shall separately account for such after-tax amounts.

2. Except to the extent specifically permitted under procedures established by the board of trustees, the amount of such rollover contribution or direct rollover of an eligible rollover distribution shall not exceed the amount required to repay the member's accumulated contributions plus the applicable members' interest thereon from the date of withdrawal to the date of repayment in order to receive credit for such prior service in accordance with section 86.210, to the extent that Section 415 of the Internal Revenue Code does not apply to such repayment by reason of subsection (k)(3) thereof, or to purchase permissive service credit, as defined in Section 415(n)(3)(A) of the Internal Revenue Code, for the member under the plan in accordance with the provisions of section 105.691.

3. Acceptance of any rollover contribution or direct rollover of an eligible rollover distribution under this section shall be subject to the approval of the board of trustees and shall be made in accordance with procedures established by the board of trustees.

(L. 2002 H.B. 1455, A.L. 2011 H.B. 358)



Section 86.295 Death while performing qualified military service, benefit distribution, to whom.

Effective 28 Aug 2011

Title VII CITIES, TOWNS AND VILLAGES

86.295. Death while performing qualified military service, benefit distribution, to whom. — Notwithstanding any provision of sections 86.200 to 86.366 to the contrary, if a member dies on or after January 1, 2007, while performing qualified military service, as defined in Section 414(u)(5) of the Internal Revenue Code of 1986, as amended, the member's surviving spouse and other dependents shall be entitled to any benefits, other than benefit increases relating to the period of qualified military service, and the rights and features associated with those benefits which would have been provided under sections 86.280 and 86.290 if the member had returned to active service as a police officer and died while in active service.

(L. 2011 H.B. 358)



Section 86.296 Trustee to trustee transfers to be accepted after January 1, 2002.

Effective 11 Jul 2002, see footnote

Title VII CITIES, TOWNS AND VILLAGES

86.296. Trustee to trustee transfers to be accepted after January 1, 2002. — 1. Notwithstanding any other provision of the plan established in sections 86.200 to 86.366, and subject to the provisions of subsections 2 and 3 of this section, effective January 1, 2002, the plan shall accept a direct trustee-to-trustee transfer on behalf of a member from an annuity contract described in Section 403(b) of the Internal Revenue Code or an eligible plan under Section 457(b) of the Internal Revenue Code which is maintained by a state, political subdivision of a state, or any agency or instrumentality of a state or political subdivision.

2. A trustee-to-trustee transfer may be accepted by the plan only if the transfer is used to repay the member's accumulated contributions plus the applicable members' interest thereon from the date of withdrawal to the date of repayment in order to receive credit for such prior service in accordance with section 86.210, to the extent that Section 415 of the Internal Revenue Code does not apply to such repayment by reason of subsection (k)(3) thereof, or to purchase permissive service credit, as defined in Section 415(n)(3)(A) of the Internal Revenue Code, for the member under the plan in accordance with the provisions of section 105.691.

3. Acceptance of any trustee-to-trustee transfer under this section shall be subject to the approval of the board of trustees and shall be made in accordance with procedures established by the board of trustees.

(L. 2002 H.B. 1455)

Effective 7-11-02



Section 86.297 Workers' compensation or other benefits offset against allowances.

Effective 01 Jul 2000, see footnote

Title VII CITIES, TOWNS AND VILLAGES

86.297. Workers' compensation or other benefits offset against allowances. — Any amounts which may be paid or payable by the said cities under the provisions of any workers' compensation or similar law to a member or to the dependents of a member on account of any temporary total disability, permanent total disability or death shall be offset against and payable in lieu of any periodic benefits payable out of the retirement system on account of the same disability or death. In case the present value of the total commuted benefits under said workers' compensation or similar law is less than the actuarial equivalent of the benefits otherwise payable from the retirement system, then the present value of the commuted payments shall be deducted from the actuarial equivalent of the benefits and such benefits as may be provided by the retirement system so reduced.

(L. 1957 p. 256 § 29, A.L. 2000 H.B. 1808)

Effective 7-01-00

(2000) Section is unambiguous and clearly provides for an offset of worker's compensation benefits against retirement system benefits where both are paid on account of the same injury. Sisco v. Board of Trustees of Police Retirement System of St. Louis, 31 S.W.3d 114 (Mo.App.E.D.).



Section 86.300 Trustees to manage funds.

Effective 28 Aug 2001

Title VII CITIES, TOWNS AND VILLAGES

86.300. Trustees to manage funds. — The board of trustees shall be the trustees of the assets of the retirement system created by sections 86.200 to 86.366 and shall have full power to hold, purchase, sell, assign, transfer or dispose of any of the securities and investments in which any of the assets shall have been invested, as well as the proceeds of such investments and any moneys belonging to the retirement system, subject to the terms, conditions and limitations provided in sections 105.687 to 105.689.

(L. 1957 p. 256 § 30, A.L. 1965 p. 201, A.L. 2000 H.B. 1808, A.L. 2001 S.B. 290)

CROSS REFERENCES:

Bi-state development agency, bonds of, investment in authorized, 70.377

Multinational banks, securities and obligations of, investment in, when, 409.950



Section 86.303 Interest on members' accounts.

Effective 01 Jul 2000, see footnote

Title VII CITIES, TOWNS AND VILLAGES

86.303. Interest on members' accounts. — The board of trustees shall annually credit each member's individual account with interest on the largest balance remaining in each account for the entire year and at the members' interest rate determined by the board.

(L. 1957 p. 256 § 31, A.L. 2000 H.B. 1808)

Effective 7-01-00



Section 86.307 Treasurer, custodian of assets — payments from, made how.

Effective 01 Jul 2000, see footnote

Title VII CITIES, TOWNS AND VILLAGES

86.307. Treasurer, custodian of assets — payments from, made how. — The treasurer of the cities shall be the custodian of the assets of the retirement system. The treasurer shall make payments from such assets only upon vouchers signed by two persons designated by the board of trustees. A duly attested copy of the resolution of the board of trustees designating such persons and bearing on its face specimen signatures of such persons shall be filed with the treasurer as authority for making payments upon such vouchers. No voucher shall be drawn unless it shall previously have been allowed by resolution of the board of trustees.

(L. 1957 p. 256 § 32, A.L. 2000 H.B. 1808)

Effective 7-01-00



Section 86.310 Ten percent may be kept in cash — maximum per depository.

Effective 01 Jul 2000, see footnote

Title VII CITIES, TOWNS AND VILLAGES

86.310. Ten percent may be kept in cash — maximum per depository. — For the purpose of meeting disbursements for benefits and other payments there may be kept available cash not exceeding ten percent of the total assets of the retirement system on deposit in one or more banks or trust companies in said cities, organized under the laws of the state of Missouri, or of the United States; provided, that the amount on deposit in any one bank or trust company shall not exceed twenty-five percent of the paid-up capital and surplus of such bank or trust company.

(L. 1957 p. 256 § 33, A.L. 2000 H.B. 1808)

Effective 7-01-00



Section 86.313 Trustees and employees not to have direct interest in investments.

Effective 01 Jul 2000, see footnote

Title VII CITIES, TOWNS AND VILLAGES

86.313. Trustees and employees not to have direct interest in investments. — Except as herein provided, no trustee and no employee of the board shall have any direct interest in the gains or profits of any investment made by the board of trustees, nor receive any pay or emolument for any services rendered as a trustee or employee. No trustee or employee of the board of trustees shall directly or indirectly in any manner use the assets of the retirement system except to make such current and necessary payments as are authorized by the board of trustees, nor shall any trustee or employee of the board become an endorser or surety or become in any manner an obligor for moneys loaned by or borrowed from the board of trustees.

(L. 1957 p. 256 § 34, A.L. 2000 H.B. 1808)

Effective 7-01-00



Section 86.320 Contributions, rate of — deduction from compensation.

Effective 28 Aug 2015

Title VII CITIES, TOWNS AND VILLAGES

86.320. Contributions, rate of — deduction from compensation. — 1. The board of trustees shall certify to the chief of police who shall cause to be deducted from the salary of each member on each and every payroll for each and every pay period, seven percent of the compensation of each member who is not participating in the DROP, including each member whose participation in the DROP has ended and who has returned to active participation in the system pursuant to section 86.251, and zero percent of the compensation of each member who is participating in the DROP or whose participation in the DROP has ended but who has not returned to active participation in the system pursuant to section 86.251.

2. The deductions provided for in this section shall be made notwithstanding that the minimum compensation provided by law for any member shall be reduced thereby. Every member shall be deemed to consent to the deductions made and provided for in this section, and shall receipt for the member's full salary or compensation and payment of salary or compensation less such deduction shall be a full and complete discharge and acquittance of all claims and demands whatsoever for services rendered during the period covered by the payment except as to benefits provided by sections 86.200 to 86.366. The chief of police shall certify to the board of trustees on each and every payroll or in such other manner as the board of trustees shall prescribe the amount deducted, and such amounts shall be paid into the system and shall be credited together with members' interest thereon to the individual account of the member from whose compensation such deduction was made.

3. The board of trustees is authorized to grant additional benefits for such parts of contributions as were made prior to the adoption of the seven-percent rate for all members which were in excess of the compulsory contributions required of each member.

(L. 1957 p. 256 §§ 36 to 39, A.L. 1995 H.B. 260, et al., A.L. 2000 H.B. 1808, A.L. 2001 S.B. 290, A.L. 2015 H.B. 515)



Section 86.330 Normal rate of contribution, how determined.

Effective 01 Jul 2000, see footnote

Title VII CITIES, TOWNS AND VILLAGES

86.330. Normal rate of contribution, how determined. — After each annual valuation, the actuary engaged by the board to make the valuation required by sections 86.200 to 86.366, shall determine the normal contribution rate. The normal contribution rate shall be the rate percent of the earnable compensation of all members obtained by deducting from the total liabilities of the retirement system the amount of the assets in hand to the credit of the retirement system and the present value of expected future member contributions and dividing the remainder by one percent of the present value of the prospective future compensation of all members as computed on the basis of mortality and service tables and interest assumptions adopted by the board of trustees.

(L. 1957 p. 256 § 43, A.L. 2000 H.B. 1808)

Effective 7-1-00



Section 86.333 Accrued liability contribution rate defined — calculated, when.

Effective 28 Aug 1957

Title VII CITIES, TOWNS AND VILLAGES

86.333. Accrued liability contribution rate defined — calculated, when. — At the first valuation after the effective date of these amendments the actuary engaged by the board of trustees shall compute the rate percent of the total earnable compensation of all members which is equivalent to four percent of the amount of the total unfunded benefit liability on account of all members and beneficiaries which is not dischargeable by the aforesaid normal contribution made on account of such members during the remainder of their active service. The rate percent originally so determined shall be known as "the accrued liability contribution rate".

(L. 1957 p. 256 § 44)



Section 86.337 Amount payable to general reserve fund — city's contribution.

Effective 01 Jul 2000, see footnote

Title VII CITIES, TOWNS AND VILLAGES

86.337. Amount payable to general reserve fund — city's contribution. — The total amount payable to the retirement system for each fiscal year shall be not less than the normal contribution rate of the total compensation earnable by all members during the year; provided, however, that the aggregate payment by the said cities shall be sufficient when combined with the assets of the retirement system to provide the pensions and other benefits payable during the then current year.

(L. 1957 p. 256 § 45, A.L. 2000 H.B. 1808)

Effective 7-01-00



Section 86.340 Accrued liability contribution discontinued, when.

Effective 28 Aug 2001

Title VII CITIES, TOWNS AND VILLAGES

86.340. Accrued liability contribution discontinued, when. — The accrued liability contribution should be discontinued as soon as the accumulated reserve in the general fund shall equal the present value, as actuarially computed and approved by the board of trustees, of the total liability of said fund, less the present value, computed on the basis of the normal contribution rate then in force, of the prospective normal contributions to be received on account of persons who are at that time members.

(L. 1957 p. 256 § 46, A.L. 1965 p. 201, A.L. 2000 H.B. 1808, A.L. 2001 S.B. 290)



Section 86.343 Annual expenses — city, board each provide one-half — board, duties.

Effective 01 Jul 2000, see footnote

Title VII CITIES, TOWNS AND VILLAGES

86.343. Annual expenses — city, board each provide one-half — board, duties. — 1. The costs of special personal service, financial advisers, special consultants, and office supplies and equipment shall be borne by the board of trustees.

2. Annually the board of trustees shall estimate the amount of money necessary to provide for the expense of the administration and operation of the retirement system for the ensuing year, excluding those items the cost of which the board is to bear pursuant to subsection 1. Fifty percent of the estimate shall be provided by the city and the remaining fifty percent shall be provided by the board of trustees from interest and other earnings on assets.

3. Annually, the board of trustees shall estimate the amount of money necessary to be paid into a board of trustees account during the ensuing year to provide for the expenses of the retirement system for the cost of special personal service, financial advisers, special consultants, and office supplies and equipment.

(L. 1947 p. 256 § 47, A.L. 1965 p. 201, A.L. 1983 H.B. 664, A.L. 2000 H.B. 1808)

Effective 7-01-00



Section 86.344 Certification of amounts due and payable, when, to whom — city, to appropriate funds, when.

Effective 01 Jul 2000, see footnote

Title VII CITIES, TOWNS AND VILLAGES

86.344. Certification of amounts due and payable, when, to whom — city, to appropriate funds, when. — On or before the first day of March of each year the board of trustees shall certify to the board of estimate and apportionment of the city the amounts which will become due and payable during the year next following for expenses pursuant to subsection 2 of section 86.343 and the cost of benefits as determined pursuant to section 86.337. The amounts so certified shall be appropriated by the city and transferred to the retirement system in equal payments in the first six months of the ensuing year.

(L. 1983 H.B. 664, A.L. 2000 H.B. 1808)

Effective 7-01-00

(2007) Requirement that city pay entire contribution amounts certified by trustees for police retirement system and firemen's retirement system does not violate section 21, article X, Constitution of Missouri. Neske v. City of St. Louis, 218 S.W.3d 417 (Mo.banc).



Section 86.350 City obligated to pay cost of benefits and one-half of expenses.

Effective 01 Jul 2000, see footnote

Title VII CITIES, TOWNS AND VILLAGES

86.350. City obligated to pay cost of benefits and one-half of expenses. — The payment of the cost of providing all benefits granted under the provisions of sections 86.200 to 86.366, as determined pursuant to section 86.337, and the payment of fifty percent of all expenses described in subsection 2 of section 86.343 incurred in connection with the administration and operation of the retirement system are hereby made obligations of the cities.

(L. 1957 p. 256 § 49, A.L. 1965 p. 201, A.L. 2000 H.B. 1808)

Effective 7-01-00



Section 86.353 Benefits exempt from taxes and execution — not assignable, exception, child support or maintenance.

Effective 28 Aug 2001

Title VII CITIES, TOWNS AND VILLAGES

86.353. Benefits exempt from taxes and execution — not assignable, exception, child support or maintenance. — The right of any person to a benefit, any other right accrued or accruing to any person under the provisions of sections 86.200 to 86.366 and the moneys created pursuant to sections 86.200 to 86.366 are not subject to execution, garnishment, attachment or any other process whatsoever and are unassignable except as in sections 86.200 to 86.366 specifically provided. Notwithstanding the foregoing, nothing in this section shall prevent the board of trustees from honoring the terms of a court order requiring the retirement system to pay all or any portion of the retirement benefit otherwise payable to a retired or disabled member to a third party to satisfy the member's obligation to pay child support or maintenance. Any relief association created pursuant to section 86.500 shall be exempt from the tax imposed by sections 143.011 to 143.1013.

(L. 1957 p. 256 § 50, A.L. 1961 p. 463, A.L. 2000 H.B. 1808, A.L. 2001 S.B. 290)



Section 86.354 Benefit vested and nonforfeitable, when — forfeitures, use of.

Effective 28 Aug 2011

Title VII CITIES, TOWNS AND VILLAGES

86.354. Benefit vested and nonforfeitable, when — forfeitures, use of. — A member's benefit shall be one hundred percent vested and nonforfeitable upon the first of the following to occur:

(1) The member's attainment of age fifty-five, the normal retirement age; or

(2) The member's completion of twenty years of creditable service regardless of age; or

(3) The termination of the plan established pursuant to sections 86.200 to 86.366, to the extent the plan is funded.

­­

­

(L. 1995 H.B. 260, et al. § 6, A.L. 2000 H.B. 1808, A.L. 2011 H.B. 358)



Section 86.357 Fraud in obtaining benefits, a misdemeanor — adjustment of errors.

Effective 01 Jul 2000, see footnote

Title VII CITIES, TOWNS AND VILLAGES

86.357. Fraud in obtaining benefits, a misdemeanor — adjustment of errors. — 1. Any person who shall knowingly make any false statement, or shall falsify or permit to be falsified any record or records of this retirement system in any attempt to defraud such system as a result of such act, shall be guilty of a misdemeanor, and shall be punishable therefor under the laws of this state.

2. Should any change or error in records result in any member or beneficiary receiving from the retirement system more or less than would have been payable had the records been correct, the board of trustees shall correct such error, and, as far as practicable, shall adjust the payments in such a manner that the actuarial equivalent of the benefit to which such member or beneficiary was correctly entitled, shall be paid.

(L. 1957 p. 256 § 51, A.L. 2000 H.B. 1808)

Effective 7-01-00



Section 86.359 Retroactive payments to be lump sum with interest, rate.

Effective 28 Aug 2006

Title VII CITIES, TOWNS AND VILLAGES

86.359. Retroactive payments to be lump sum with interest, rate. — If a retroactive payment is made to a member, surviving spouse, dependent child, or other beneficiary under sections 86.200 to 86.366 for any reason, a lump sum equal to the sum of the retroactive monthly payments, plus interest, shall be paid. For this purpose, interest shall be credited at the rate of six percent annum, compounded annually.

(L. 2006 S.B. 871)



Section 86.360 Consolidation of retirement system created by sections 86.010 to 86.193 with system created by this law.

Effective 28 Aug 2001

Title VII CITIES, TOWNS AND VILLAGES

86.360. Consolidation of retirement system created by sections 86.010 to 86.193 with system created by this law. — The board of trustees provided for by section 86.213 is hereby authorized to consolidate, combine and transfer funds provided by sections 86.010 to 86.193 with the funds provided by sections 86.200 to 86.366 in such a manner as will simplify the operations of the two systems. Separate records shall be maintained only to the extent necessary to determine and pay the benefits provided by sections 86.010 to 86.193 for those policemen electing not to become members of the retirement system provided by sections 86.200 to 86.366. The board of trustees may accept the membership records of the older system in lieu of the requirements in section 86.210. The board of trustees may authorize the use of the same actuarial assumptions and interest rate in the calculation of the contributions by the cities for both systems and the accrued liability rate may be a combined rate for both systems.

(L. 1957 p. 256 § 53, A.L. 2000 H.B. 1808, A.L. 2001 S.B. 290)



Section 86.363 Board of trustees created by sections 86.013 and 86.023 dissolved and functions transferred, when.

Effective 28 Aug 1957

Title VII CITIES, TOWNS AND VILLAGES

86.363. Board of trustees created by sections 86.013 and 86.023 dissolved and functions transferred, when. — As soon as the board of trustees provided for by section 86.213 shall have been established, the board of trustees provided for by sections 86.013 and 86.023 shall be dissolved and its functions shall be assumed by the board of trustees established under the provisions of section 86.213.

(L. 1957 p. 256 § 52)



Section 86.364 Certain sections to terminate, when.

Effective 01 Jul 2000, see footnote

Title VII CITIES, TOWNS AND VILLAGES

86.364. Certain sections to terminate, when. — All provisions of this chapter which authorize the granting of additional benefits or compensation to beneficiaries shall terminate upon the issuance of an opinion by the Missouri supreme court which would result in the state of Missouri being obligated or required to pay any such additional benefits or compensation even though such additional benefits or compensation is formally approved or authorized by the appropriate body of the city.

(L. 1983 H.B. 664, A.L. 2000 H.B. 1808)

Effective 7-1-00



Section 86.366 Retired members made special advisors, when — compensation — applicants, processing.

Effective 01 Jul 2000, see footnote

Title VII CITIES, TOWNS AND VILLAGES

86.366. Retired members made special advisors, when — compensation — applicants, processing. — 1. The board of trustees shall by rule adopt a program whereby, in addition to any retirement allowance, or compensation paid or payable under sections 86.200 to 86.366, any retired member under such sections who is receiving ordinary service retirement benefits and who has not received a lump sum payment equal to the retired member's contributions, shall upon application to the retirement system of the city and approval of the application by the board of trustees be made a special advisor to the retirement system and shall be paid as compensation for services as special advisor a lump sum payment in an amount equal to the total amount of the retired member's contributions to the retirement system, without interest, in the manner provided in subsection 2 of this section.

2. Within ninety days of August 28, 1990, the board of trustees shall establish a system of processing and approving qualified applicants for appointment and payment under this section. Application for appointment for special advisor to the retirement system must be made within one hundred eighty days of August 28, 1990. All qualified applicants shall be deemed appointed as of the date of their application, and shall be paid within one year of August 28, 1990.

3. Any diminishment of the assets of the system resulting from the compensation paid the special advisors to the retirement system provided for in sections 86.200 to 86.366 shall result in an increase in the funding requirement as computed under section 86.330 and made an obligation of the city under sections 86.344 and 86.350.

(L. 1984 H.B. 1103, A.L. 1990 S.B. 593, A.L. 2000 H.B. 1808)

Effective 7-01-00



Section 86.500 Police may form relief associations.

Effective 28 Aug 1975

Title VII CITIES, TOWNS AND VILLAGES

86.500. Police may form relief associations. — Any police force organized or existing by authority of the laws of this state in any city having a population of over one hundred thousand inhabitants is hereby authorized and empowered to form a relief association under the general incorporation laws of this state, and to create a fund for the purpose of affording relief to such members of their organization as may become sick or disabled while in the discharge of their duties, or who may become incapacitated by long years of service, and for aiding the families of police officers who may die while in the service of any police department, and for such other similar purposes as may be set forth in their articles of incorporation.

(RSMo 1939 § 9543, A.L. 1975 H.B. 398)

Prior revisions: 1929 § 8978; 1919 § 10302; 1909 § 3458



Section 86.503 Fund, how created.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

86.503. Fund, how created. — This fund shall be created in the following manner: All moneys at present remaining in the hands of any unincorporated police relief committee or association; all moneys arising from the sale of unclaimed personal property; all fines assessed against any delinquent officers by any board of police commissioners; all monthly, annual or periodical assessments of members as may be provided for by the rules of said association; all percentages of rewards allowed to members of any police force under the regulations of its department.

(RSMo 1939 § 9544)

Prior revisions: 1929 § 8979; 1919 § 10303; 1909 § 3459



Section 86.510 Definitions.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

86.510. Definitions. — The following words and phrases as used in sections 86.510 to 86.577, unless a different meaning is plainly required by the context, shall have the following meanings:

(1) "Board of police commissioners" shall mean any board of police, board of police commissioners, police commissioners and any other officials, or board now or hereafter authorized by law to employ and manage a permanent police force in said cities;

(2) "Pension system" shall mean the police pension system of said cities;

(3) "Policeman" or "member of the police department" shall mean any regularly employed officer or employee of the police department of said cities employed and commissioned by the board of police commissioners of the said cities for police duty but shall not include any police commissioner or anyone employed in a clerical or other capacity not involving police duties and not commissioned by the said board as a police officer. In case of doubt as to whether any person is a policeman within the meaning of sections 86.510 to 86.577, decision of the board of trustees shall be final.

(RSMo 1939 § 9497)



Section 86.511 Pensions to be paid monthly.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

86.511. Pensions to be paid monthly. — Any pension authorized by sections 86.510 to 86.577 shall be paid to the recipient entitled thereto in equal monthly installments.

(RSMo 1939 § 9497)



Section 86.513 First class cities may provide pension fund for police department.

Effective 28 Aug 1953

Title VII CITIES, TOWNS AND VILLAGES

86.513. First class cities may provide pension fund for police department. — Municipal authorities, by ordinance, in all cities of the first class in this state, having an organized police department, or having an organized fire department, may provide for a pension fund for the pensioning of retired, crippled or disabled members of such police department or such fire department, and the dependent widow and minor children of deceased members, and such cities may appropriate or set apart from special or general municipal funds such percent or amount as may be fixed by the ordinance therefor, subject to existing constitutional or statutory limitations, said fund to be managed by a board of trustees, and the treasurer of said city shall be the treasurer of said funds.

(RSMo 1939 § 9477, A.L. 1953 p. 265)

Prior revision: 1929 § 8919



Section 86.517 Board of trustees of policemen's pension fund.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

86.517. Board of trustees of policemen's pension fund. — The city treasurer, counselor, city clerk and comptroller, or such other officers exercising such functions while holding such office, and the chief officer of the police department, two delegates at large from the police department to be selected by the members thereof annually, whose term of office shall be one year and two delegates from the pensioned list, if any, to be selected by such retired or pensioned members on the thirtieth day of June of each year, who shall hold office for one year, shall constitute and be a board by the name of "The Board of Trustees of the Policemen's Pension Fund". The said board shall make all needful rules and regulations for its government in the discharge of its duties. The board shall select from their members a president and secretary and shall establish their own order of business.

(RSMo 1939 § 9478)

Prior revision: 1929 § 8920



Section 86.520 Board to have exclusive control and management of funds.

Effective 01 Aug 1979, see footnote

Title VII CITIES, TOWNS AND VILLAGES

86.520. Board to have exclusive control and management of funds. — The board shall have exclusive control and management of funds created for the purpose herein and of all moneys donated, paid or received for the relief or pensioning of retired or disabled members of the police department, their widows and minor children, and may have an assessment from each member of at least five percent but not more than ten percent of the salary of such member, the contribution to be placed by the treasurer to the credit of such fund, subject to the order of the board. The percent rate shall not be changed without the affirmative vote of a majority of the entire board.

(RSMo 1939 § 9479, A.L. 1947 V. II p. 327, A.L. 1953 p. 300 § 86.340, A.L. 1979 H.B. 850)

Prior revision: 1929 § 8921

Effective 8-01-79



Section 86.523 Refund of contributions, when — exceptions.

Effective 28 Aug 1961

Title VII CITIES, TOWNS AND VILLAGES

86.523. Refund of contributions, when — exceptions. — In the event of resignation or dismissal from the force, any member who has faithfully served at least five years and less than twenty-five years in the department shall receive a refund from the pension fund of all moneys he may have theretofore paid in as salary contribution, except thirty-three and one-third percent of his salary contribution the member shall have paid into the fund, except that no refund shall be made from the fund because of the death or retirement of members or when the resignation or dismissal of a member from the force was occasioned or required by the culpable misconduct of the member.

(RSMo 1939 § 9479, A.L. 1947 V. II p. 327, A.L. 1961 p. 210)



Section 86.527 Board's decision on applications for relief or pension to be final.

Effective 28 Aug 1947

Title VII CITIES, TOWNS AND VILLAGES

86.527. Board's decision on applications for relief or pension to be final. — Said board shall hear and decide all applications for such relief or pensions under sections 86.510 to 86.577, and its decisions on such applications shall be final and conclusive and not subject to a review and reversal except by the board, and a record shall be kept by its secretary of all meetings and proceedings of the board which may convene at any time, by order of the president of the board or a majority of the members of said board. Said board of trustees shall serve without pay.

(RSMo 1939 § 9479, A.L. 1947 V. II p. 327)

Prior revision: 1929 § 8921



Section 86.530 Rewards, fees, gifts, shall be paid into pension fund.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

86.530. Rewards, fees, gifts, shall be paid into pension fund. — All rewards in money, fees, gifts and endowments that may be paid or given for or on account of extraordinary services by said police department or any member thereof, except when permitted by the board of police commissioners to be retained by said member, shall be paid into said pension fund. The board of trustees may take by gift, grant, devise or bequest of any money, real estate, personal property, right of property or other valuable things, and the same shall be treated as a part of and for the uses of said fund. All fines and penalties imposed upon members of the department for dereliction of duty or violating any order or regulation, shall form part of said fund.

(RSMo 1939 § 9480)



Section 86.533 Trustees may invest funds in certain bonds.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

86.533. Trustees may invest funds in certain bonds. — The said board of trustees shall have power by a majority vote to draw said pension money from the treasury of such city and invest such funds or any part thereof in the name of "Board of Trustees of the Policemen's Pension Fund", in interest-bearing bonds of the United States, of the state of Missouri, of any county, township or municipal corporation of the state, or for the purchase of any judgment in any court of record in this state, or loan same on real estate in the city when such pension fund is established, not, however, exceeding sixty percent of the assessed taxpaying valuation of such real estate, and all such securities shall be deposited with the treasurer, which shall be subject to the order of the board. No loans on real estate shall be made drawing less than four percent net interest and such interest shall become a part of the fund when received; provided, that no member of the board of trustees shall obtain a loan directly or indirectly from this fund.

(RSMo 1939 § 9481)

Prior revision: 1929 § 8922

CROSS REFERENCE:

Multinational banks, securities and obligations of, investment in, when, 409.950



Section 86.537 Trustees shall pay disabled members from pension fund, when.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

86.537. Trustees shall pay disabled members from pension fund, when. — If any member of the police department of any such city shall, while in the performance of his duty and not otherwise, become and be found upon examination by a medical officer selected by such board and authorized by said applicant, to be physically or mentally permanently disabled by reason of service in such department, so as to render necessary his retirement from service from said department, said board of trustees may, if it finds such applicant is entitled to be pensioned, pay the said disabled member from said pension fund the sum equal to one-half the average monthly rate of salary which such member shall have received on said force during three years immediately preceding the date of his retirement; except, if such member shall have served less than three years in said department, the average monthly rate of salary shall be computed by the board of trustees. On the other hand, if said physician or physicians shall find the applicant is disabled from further service from disease contracted or injuries sustained outside of the services of the police department then said applicant shall be permitted to receive as a refund the amount he would receive under section 86.523 if he should be dismissed or resign from the police department; provided, that any pension granted to any member of such pension fund for disability provided in this section shall cease if such member shall recover from said disability, provided such member shall be restored to active duty in such force, the said board of trustees to be at all times the final authority in determining all matters pertaining to the granting or termination of the pensions, refunds, or allowances, awarded as provided for in this section.

(RSMo 1939 § 9482)

Prior revision: 1929 § 8923



Section 86.540 Retirement, when, amount — surviving spouse, children under eighteen eligible, when.

Effective 28 Aug 1973

Title VII CITIES, TOWNS AND VILLAGES

86.540. Retirement, when, amount — surviving spouse, children under eighteen eligible, when. — 1. Any member of the police department of any such city having served faithfully twenty-five years or more in the department, of which the last three years shall be continuous, may make application to be relieved from the department, and in such event or if any such member is removed, suspended or discharged from the department after such tenure of service the board of trustees shall order and direct that the person shall be paid a monthly pension equal to one-half the average monthly rate of salary which the member received on the force during the twelve months immediately preceding the date of his retirement.

2. Any member who remains on active duty in the department and continues to make regular and periodic payments into the pension fund as provided in sections 86.510 to 86.577 for a period of time beyond twenty-five years, shall, upon subsequent retirement, be paid monthly, in addition to the retirement benefit provided in subsection 1 of this section, a sum equal to one percent of the average monthly salary of the member during the twelve months immediately preceding the effective date of his retirement for each full twelve month period beyond twenty-five years but not to exceed ten additional twelve month periods.

3. After the decease of the member, his wife while single, and children under eighteen years of age, if any survive him, shall be entitled to the pension provided for in sections 86.510 to 86.577.

(RSMo 1939 § 9483, A.L. 1973 H.B. 106)

Prior revision: 1929 § 8926



Section 86.543 Pension shall be paid after twenty years of service in certain cases.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

86.543. Pension shall be paid after twenty years of service in certain cases. — If any member of the police department of any such city, who shall have served faithfully twenty years and less than twenty-five years in such department of which the last six years shall be continuous, be removed, suspended or discharged from such department, or become or be found upon examination by a medical officer selected by such board and authorized by said applicant to be superannuated, by age, permanently insane or mentally incapacitated or disabled physically or mentally so as to be unfitted or unable to perform full police duty by reason of such disability or disease so as to render necessary his retirement from service in such department, if the said board of trustees find such incapacity does not result from misconduct on the part of such member, it shall pay to the said member from said pension fund, a sum equal to four-fifths of one-half the average monthly rate of salary which such member shall have received on said force during three years immediately preceding the date of his retirement. After the decease of such member, his wife while single, and children under sixteen years of age, if any survive him, shall be entitled to the pension provided for in sections 86.510 to 86.577.

(RSMo 1939 § 9484)



Section 86.547 Widow eligible for payments, when.

Effective 28 Aug 1973

Title VII CITIES, TOWNS AND VILLAGES

86.547. Widow eligible for payments, when. — 1. When a member of the department dies from any cause whatever while a member of the department or after retirement under the provisions of sections 86.510 to 86.577, and leaves a widow surviving, the board of trustees shall pay such widow from the pension fund, monthly, while unmarried, a sum equal to one-half the monthly pension which her husband received or would have received had he been retired on the date of his death or the sum of seventy-five dollars monthly, whichever is the greater amount. No pension shall be paid to any widow of a pensioner who has been retired on account of twenty years or more of service, unless she was married to the deceased pensioner at least five years immediately prior to the date of his retirement.

2. If there be any surviving children of the deceased member or pensioner under eighteen years of age, the pension payable to the widow shall be increased ten dollars per month for each dependent child if the decedent leave no widow, but does leave an orphan child or children, under the age of eighteen years, the child or children, collectively, shall receive a pension of thirty dollars monthly until the youngest child attains the age of eighteen years, but no child shall receive any pension after attaining the age of eighteen years.

(RSMo 1939 § 9485, A.L. 1947 V. II p. 327, A.L. 1961 p. 210, A.L. 1973 H.B. 106)

Prior revision: 1929 § 8924



Section 86.549 Special consultants, eligibility, compensation for.

Effective 28 Aug 1973

Title VII CITIES, TOWNS AND VILLAGES

86.549. Special consultants, eligibility, compensation for. — 1. Any person who, on September 28, 1973, is receiving retirement benefits under the provisions of sections 86.510 to 86.577, upon application to the board of trustees, shall be made, constituted, appointed, and employed by the board as a special consultant on the problems of retirement, aging, and other retirement system matters, for the remainder of his life, and upon request of the board give opinions in writing, or orally, in response to the request, as may be required, and for such services shall be compensated monthly in an amount not to exceed fifteen percent of his monthly retirement benefits payable under the provisions of this chapter.

2. This compensation shall be consolidated with any other retirement benefits payable to such person under the provisions of this chapter, and shall be paid out of the same funds as are those other retirement benefits.

3. The employment provided for by sections 86.540, 86.547, 86.549 and 86.557 shall in no way affect any person's eligibility for retirement benefits under this chapter, or in any way have the effect of reducing retirement benefits, other provisions of law to the contrary notwithstanding.

(L. 1973 H.B. 106)



Section 86.550 Persons ineligible for membership.

Effective 28 Aug 1947

Title VII CITIES, TOWNS AND VILLAGES

86.550. Persons ineligible for membership. — On and after the effective date of sections 86.510 to 86.577 no member of the police department thereafter appointed who is over the age of thirty-five years, that is, who has attained his thirty-sixth birthday, and who is unable to pass a physical examination by a physician designated by the board of trustees of the police pension fund, shall be eligible to become a member of such fund, except persons who had theretofore served not less than four years in said department, the last service being not more than five years before their reappointment to the department. If a member of the police department is appointed by the board of police commissioners, who is over thirty-five years of age, that is, has attained his thirty-sixth birthday, or is unable to pass a physical examination provided by sections 86.510 to 86.577, such member shall not be permitted to become a member of the police pension fund, nor shall he be liable for any assessments for the support of such fund; provided, that nothing in this section shall be construed to apply to the reappointment of any member of such force at the expiration of his term of appointment in such department.

(RSMo 1939 § 9486, A.L. 1947 V. II p. 327)



Section 86.553 Payments prorated if money insufficient for full payment.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

86.553. Payments prorated if money insufficient for full payment. — If at any time there shall not be sufficient money in such pension fund to pay each person the full amount per month as herein provided, then an equal percentage of such monthly payment shall be made to each beneficiary until the said fund in the judgment of the board of trustees shall be sufficient in amount to resume the payment in full of such pension awards and the payment of sums previously deducted.

(RSMo 1939 § 9487)

Prior revision: 1929 § 8925



Section 86.557 Funeral expenses, when, amount.

Effective 28 Aug 1973

Title VII CITIES, TOWNS AND VILLAGES

86.557. Funeral expenses, when, amount. — Whenever an active or retired policeman shall die as aforesaid, the board of trustees may appropriate from the fund, a sum not exceeding three hundred dollars to his widow or legal heirs for funeral expenses.

(RSMo 1939 § 9492, A.L. 1973 H.B. 106)

Prior revision: 1929 § 8931



Section 86.560 Payments from pension fund by warrants only.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

86.560. Payments from pension fund by warrants only. — All moneys ordered to be paid from such pension fund to any person or persons shall be paid by the treasurer only upon warrants signed by the president of the board and countersigned by the secretary thereof, and no warrants shall be drawn except by the order of the board, duly entered upon the records of the proceedings of the board.

(RSMo 1939 § 9489)

Prior revision: 1929 § 8928



Section 86.563 Payments from fund not to be diverted.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

86.563. Payments from fund not to be diverted. — No portion of said pension fund shall before or after its order of distribution by the board of trustees to the person entitled thereto, be held, seized, taken, subjected to or detained or levied on by virtue of any attachment, execution, injunction, writ, interlocutory or other order or decree or any process or proceedings whatever issued out of or by any court for the payment or satisfaction in whole or in part of any debt, damage, claim, demand or judgment against the beneficiary of this fund and no assignment by said beneficiary shall be valid, but the same shall be null and void, and said fund shall be held and distributed for the purpose of sections 86.510 to 86.577 solely to the persons entitled thereto and for no other purpose whatever.

(RSMo 1939 § 9491)

Prior revision: 1929 § 8930



Section 86.567 Pensioners may be recalled to duty in an emergency.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

86.567. Pensioners may be recalled to duty in an emergency. — The board of police commissioners shall have the right to recall any person receiving a pension under sections 86.510 to 86.577 to active duty in an emergency, said person to receive full pay for the rank in which he may serve, but such person shall not be entitled to any payments out of such pension fund while serving on active duty.

(RSMo 1939 § 9493)



Section 86.570 Pension may be terminated, when.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

86.570. Pension may be terminated, when. — The board of trustees of the police pension fund may in their discretion terminate and cease all pensions awarded to any member of the police department under the provisions of sections 86.510 to 86.577 if the pensioner is convicted of a felony or infamous crime.

(RSMo 1939 § 9494)



Section 86.573 Books and accounts subject to inspection.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

86.573. Books and accounts subject to inspection. — The treasurer shall be the custodian of said pension fund, subject to the control and direction of the board and shall keep a separate rate book and complete account concerning said fund, in such manner as may be prescribed by the board, and the books and accounts shall always be subject to the inspection of the board or any member thereof, and said treasurer shall be personally liable, and also liable on his bond executed to the city for the purpose of becoming said officer of the city. On the expiration of his term of office, he will surrender and deliver over to his successor all unexpended moneys and all property and evidence of indebtedness, and all other papers and records which may have come to his possession as treasurer of such funds.

(RSMo 1939 § 9488)

Prior revision: 1929 § 8927



Section 86.577 Annual report of pension fund.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

86.577. Annual report of pension fund. — The board of trustees shall make report to the legislative body of said city of the condition of said pension fund on the first day of January on each and every year.

(RSMo 1939 § 9490)

Prior revision: 1929 § 8929



Section 86.580 All cities — police and firemen, service in Armed Forces to be credited in determining pension rights.

Effective 28 Aug 1947

Title VII CITIES, TOWNS AND VILLAGES

86.580. All cities — police and firemen, service in Armed Forces to be credited in determining pension rights. — In all systems or plans heretofore or hereafter established by law or ordinance for the pensioning of the salaried members of the organized police force or fire department and the widows and minor children of deceased members, of any municipality of this state, for all honorably discharged members of the armed services of the United States in any war, who reenter or have reentered the service of any such police force or fire department within one year after such honorable discharge, service in such armed services shall be counted as service on such police force or fire department in determining the right to any pension.

(L. 1947 V. II p. 330 § 1)



Section 86.583 Municipalities in first class counties and certain cities may provide pensions — approval by voters.

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

86.583. Municipalities in first class counties and certain cities may provide pensions — approval by voters. — 1. Any municipality in any county of the first class, and any other municipality in this state which now contains or may hereafter contain not more than one hundred thousand inhabitants nor less than three thousand inhabitants as determined by the last preceding federal census is hereby authorized to provide for the pensioning of the salaried members of its organized police force or fire department and the widows and minor children of deceased members; provided, however, that nothing in this section shall be construed to affect any pension or retirement system for members of an organized police force or fire department, and their widows or minor children, which has been established previously under authority of an act of the general assembly and which is in operation at the time of the passage of this section, and the provisions of law applicable to any such pension or retirement system shall not be deemed to be repealed or superseded by the provisions of this section. This section shall not take effect in any such city until approved by the voters thereof as herein provided. On order of the city council, or on petition of five percent of the voters of said city, the question shall be submitted to the voters.

2. The question shall be submitted in substantially the following form:

Shall the (police or firemen's insert one) pension plan be approved?

3. If a majority of the voters casting votes thereon is in favor of the question, this section shall take effect in said city thirty days after the submission of the question.

(L. 1945 p. 1267 § 1, A.L. 1955 p. 276, A.L. 1978 H.B. 971)



Section 86.584 Contributing members of retirement system to be represented on board of trustees.

Effective 28 Aug 1990

Title VII CITIES, TOWNS AND VILLAGES

86.584. Contributing members of retirement system to be represented on board of trustees. — If the police and firemen's pension system established under the provisions of section 86.583 requires a contribution from the members of the organized police or fire department, then at least one voting member of the board of trustees shall be a member of the organized police department or fire department elected by the contributing members, and if the system serves both the police and the fire departments, a member of both the organized police department and of the fire department shall be voting members of the board of trustees elected by the contributing members.

(L. 1990 H.B. 1675)



Section 86.590 Board of trustees authorized to invest funds, how.

Effective 28 Aug 2009

Title VII CITIES, TOWNS AND VILLAGES

86.590. Board of trustees authorized to invest funds, how. — The board of trustees of police and firemen's pension systems, established under the provisions of section 86.583, may invest and reinvest the moneys of the system, and may hold, purchase, sell, assign, transfer or dispose of any of the securities and investments in which such moneys shall have been invested, as well as the proceeds of such investments and such moneys. The board of trustees of police and firemen's pension systems, established under the provisions of section 86.583, shall invest the funds of the system as permitted by sections 105.687 to 105.690.

(L. 1965 p. 212, A.L. 1969 p. 156, A.L. 1974 S.B. 423, A.L. 1995 H.B. 260 merged with H.B. 416, et al., A.L. 2009 H.B. 593 merged with S.B. 161)

CROSS REFERENCE:

Multinational banks, securities and obligations of, investments in, when, 409.950



Section 86.810 Hancock provision to void sections.

Effective 28 Aug 1999

Title VII CITIES, TOWNS AND VILLAGES

86.810. Hancock provision to void sections. — The provisions of any other law notwithstanding, the board of trustees of any retirement system, the provisions of which are governed by this chapter, or any political subdivision which funds such retirement system, shall have standing to seek a declaratory judgment concerning the application of Article X, Section 21 of the Missouri Constitution to the provisions of this chapter. In the event a final judgment is rendered by a court which judgment determines that any provision of this chapter constitutes a new activity or service or increase in the level of an activity or service beyond that required by existing law under Article X, Section 21 of the Missouri Constitution, or any successor to that section, that provision of this chapter shall be void ab initio and any new benefit or feature required by such provision of this chapter shall be deemed not to have accrued and shall not be payable to members.

(L. 1997 H.B. 331, A.L. 1999 S.B. 308 & 314)



Section 86.900 Definitions.

Effective 28 Aug 2014

Title VII CITIES, TOWNS AND VILLAGES

86.900. Definitions. — The following words and phrases as used in sections 86.900 to 86.1280 shall have the following meanings unless a different meaning is plainly required by the context:

(1) "Accumulated contributions", the sum of all amounts deducted from the compensation of a member and paid to the retirement board, together with all amounts paid to the retirement board by a member or by a member's beneficiary, for the purchase of prior service credits or any other purpose permitted under sections 86.900 to 86.1280;

(2) "Actuarial cost", the present value of a future payment or series of payments as calculated by applying the actuarial assumptions established according to subsection 8 of section 86.1270;

(3) "Beneficiary", any person entitled, either currently or conditionally, to receive pension or other benefits provided in sections 86.900 to 86.1280;

(4) "Board of police commissioners", the board composed of police commissioners authorized by law to employ and manage an organized police force in the cities;

(5) "City" or "cities", any city which now has or may hereafter have a population of more than three hundred thousand and less than seven hundred thousand inhabitants, or any city that has made an election under section 86.910 to continue a police retirement system maintained under sections 86.900 to 86.1280;

(6) "Compensation", the basic wage or salary paid a member for any period on the basis of the member's rank and position, excluding bonuses, overtime pay, expense allowances, and other extraordinary compensation; except that, notwithstanding such provision, compensation for any year for any member shall not exceed the amount permitted to be taken into account under Section 401(a)(17) of the Internal Revenue Code as applicable to such year;

(7) "Consultant", unless otherwise specifically defined, a person retained by the retirement system as a special consultant on the problems of retirement, aging and related matters who, upon request of the retirement board, shall give opinions and be available to give opinions in writing or orally in response to such requests, as may be needed by the board;

(8) "Creditable service", service qualifying as a determinant of a member's pension or other benefit under sections 86.900 to 86.1280 by meeting the requirements specified in said sections or section 105.691;

(9) "Final compensation":

(a) For a Tier I member as described in subdivision (13) of this section, the average annual compensation of a member during the member's service if less than two years, or the twenty-four months of service for which the member received the highest salary whether consecutive or otherwise. In computing the average annual compensation of a member, compensation shall only be included for the periods in which the member made contributions as provided under section 86.1010 except as provided in subsection 3 of section 86.1110;

(b) For a Tier II member as described in subdivision (13) of this section, the average annual compensation of a member during the member's service if less than three years, or the thirty-six months of service for which the member received the highest salary whether consecutive or otherwise. In computing the average annual compensation of a member, compensation shall only be included for the periods in which the member made contributions as provided under section 86.1010 except as provided in subsection 3 of section 86.1110;

(c) For any period of time when a member is paid on a frequency other than monthly, the member's salary for such period shall be deemed to be the monthly equivalent of the member's annual rate of compensation for such period;

(10) "Fiscal year", for the retirement system, the fiscal year of the cities;

(11) "Internal Revenue Code", the United States Internal Revenue Code of 1986, as amended;

(12) "Medical board", not less than one nor more than three physicians appointed by the retirement board to arrange for and conduct medical examinations as directed by the retirement board;

(13) "Member", a member of the police retirement system as described in section 86.1090:

(a) "Tier I member", any person who became a member prior to August 28, 2013, and who remains a member on August 28, 2013, shall remain a Tier I member until such member's membership is terminated as described in section 86.1130;

(b) "Tier I surviving spouse", the surviving spouse of a Tier I member;

(c) "Tier II member", any person who became a member on or after August 28, 2013;

(d) "Tier II surviving spouse", the surviving spouse of a Tier II member;

(e) Any person whose membership is terminated as described in section 86.1130 and who reenters membership on or after August 28, 2013, shall become a member under paragraph (c) of this subdivision;

(14) "Pension", annual payments for life, payable monthly, at the times described in section 86.1030;

(15) "Pension fund", the fund resulting from contributions made thereto by the cities affected by sections 86.900 to 86.1280 and by the members of the police retirement system;

(16) "Police officer", an officer or member of the police department of the cities employed for compensation by the boards of police commissioners of the cities for police duty who holds a rank or position for which an annual salary range is provided in section 84.480 or 84.510; in case of dispute as to whether any person is a police officer qualified for membership in the retirement system, the decision of the board of police commissioners shall be final;

(17) "Retirement board" or "board", the board provided in section 86.920 to administer the retirement system;

(18) "Retirement system", the police retirement system of the cities as defined in section 86.910;

(19) "Surviving spouse", when determining whether a person is entitled to benefits under sections 86.900 to 86.1280 by reason of surviving a member, shall include only:

(a) A person who was married to a member at the time of the member's death in the line of duty or from an occupational disease arising out of and in the course of the member's employment and who had not, after the member's death and prior to August 28, 2000, remarried;

(b) With respect to a member who retired or died prior to August 28, 1997, a spouse who survives such member, whose marriage to such member occurred at least two years before the member's retirement or at least two years before the member's death while in service, and who had not remarried anyone other than the member prior to August 28, 2000;

(c) With respect to a member who retired or died while in service after August 28, 1997, and before August 28, 2000, a spouse who survives such member, was married to such member at the time of such member's retirement or of such member's death while in service, and had not, after the member's death and prior to August 28, 2000, remarried; and

(d) With respect to a member who retires or dies in service after August 28, 2000, a spouse who survives a member and was married to such member at the time of such member's retirement or death while in service.

(L. 2005 H.B. 323, A.L. 2011 H.B. 183 merged with H.B. 282, A.L. 2013 H.B. 116 merged with H.B. 418, A.L. 2014 H.B. 1301)



Section 86.910 Police retirement system created — election to continue system after decline in population.

Effective 28 Aug 2005

Title VII CITIES, TOWNS AND VILLAGES

86.910. Police retirement system created — election to continue system after decline in population. — In all cities that now have or may hereafter attain a population of more than three hundred thousand and less than seven hundred thousand inhabitants according to the last preceding federal decennial census, there are hereby created and established retirement or pension systems for the purpose of providing retirement allowances for police officers of such cities. Any city which has established a police retirement system under the provisions of sections 86.370 to 86.497 or sections 86.900 to 86.1280 may elect to continue its police retirement system under the provisions of sections 86.900 to 86.1280 even though the city may cease to have the population described in this section, and any city so electing to continue its established police retirement system shall be excused from creating or maintaining any other police retirement system under any other provisions of the Missouri statutes. Each system shall be under the management of a retirement board to be known as the "Police Retirement System of (name of city)", and by such name all of its business shall be transacted, and all of its cash and other property held. The retirement systems so created shall begin operation on the effective date of sections 86.370 to 86.497.

(L. 2005 H.B. 323)



Section 86.920 Retirement board established, responsibility for operation of retirement system.

Effective 28 Aug 2005

Title VII CITIES, TOWNS AND VILLAGES

86.920. Retirement board established, responsibility for operation of retirement system. — The general administration and the responsibility for the proper operation of the retirement system and for making effective the provisions of sections 86.900 to 86.1280 are hereby vested in a retirement board of nine persons.

(L. 2005 H.B. 323)



Section 86.930 Membership of the board — election procedures — vacancies — oath.

Effective 28 Aug 2005

Title VII CITIES, TOWNS AND VILLAGES

86.930. Membership of the board — election procedures — vacancies — oath. — 1. The retirement board shall be constituted as follows:

(1) Two members, one of whom shall be of the political party casting the highest number of votes statewide for governor in the election next preceding such member's selection and the other of whom shall be of the political party casting the next highest number of votes statewide for governor at the election next preceding such member's selection, shall be selected by the board of police commissioners of such cities to serve one- and two-year terms respectively. All such subsequent members shall serve for terms of two years each or to fill an unexpired term;

(2) Two members, one of whom shall be of the political party casting the highest number of votes statewide for governor in the election next preceding such member's selection and the other of whom shall be of the political party casting the next highest number of votes statewide for governor at the election next preceding such member's selection, shall be selected by the city council of such city, one of whom may be the director of finance of such city to act as ex officio member, and the other to serve for a term of two years; and

(3) Five members shall be elected for three-year terms respectively or to fill an unexpired term in annual elections in which each member of the police retirement system, each person receiving benefits as a surviving spouse of a member of the police retirement system, and, if such city has established a civilian employees' retirement system of the police department of such city pursuant to the provisions of sections 86.1310 to 86.1640, each member of such civilian employees' retirement system and each person receiving benefits as a surviving spouse of a member of such civilian employees' retirement system shall be entitled to one vote.

2. Commencing with the first annual election for members of the retirement board in 2004, the five elected members of the board shall be designated and elected as follows:

(1) If a city has established a civilian employees' retirement system of the police department of such city under the provisions of sections 86.1310 to 86.1640, the elected members of the retirement board of such city shall consist of three restricted members and two open members:

(a) One restricted member shall be a member of the police retirement system who has retired from active service with the police department as of the date of such member's election to the board;

(b) One restricted member shall be a member of the police retirement system who, as of the date of such member's election to the board, is in active service as a police officer and has not attained the rank of sergeant or higher; and

(c) One restricted member shall be a member of the civilian employees' retirement system of the police department of such city.

­­

­

(2) If a city has not established a civilian employees' retirement system of the police department of such city under the provisions of sections 86.1310 to 86.1640, the elected members of the retirement board of such city shall consist of two restricted members and three open members. All provisions of subdivision (1) of this subsection shall apply, except that the restricted membership provided for a member of a civilian employees' retirement system shall be an open membership;

(3) In every election in which more than one position is to be filled, either for a three-year term or for the unexpired portion of the term of a position which has become vacant, every candidate in such election must declare the position to which such candidate desires to be elected; and no person may be a candidate for more than one such position in any given election;

(4) Any person elected to a restricted position on the retirement board who at the time of such election meets the qualifications for such position shall be deemed to continue to meet such qualifications throughout the term to which such person was elected, regardless of any change in the rank, classification or other employment status of such person.

3. If a vacancy occurs in the office of a member of the retirement board the vacancy shall be filled for the unexpired term in the same manner as the vacated office was previously filled.

4. Each member of the retirement board shall, within ten days after appointment or election, take an oath of office that such member will diligently and honestly administer the affairs of the board, and will not knowingly violate or willingly permit to be violated any of the provisions of the law applicable to the police retirement system. Such oath shall be signed by the member and filed with the clerk of such city.

(L. 2005 H.B. 323)



Section 86.940 Voting rights of board members.

Effective 28 Aug 2005

Title VII CITIES, TOWNS AND VILLAGES

86.940. Voting rights of board members. — Each member of the retirement board shall be entitled to one vote in the decisions of the board. Five votes or more in favor shall be necessary to pass a motion by the retirement board at any meeting of the board.

(L. 2005 H.B. 323)



Section 86.950 Board to establish policies — officers and employees.

Effective 28 Aug 2005

Title VII CITIES, TOWNS AND VILLAGES

86.950. Board to establish policies — officers and employees. — 1. Subject to the limitations of sections 86.900 to 86.1280, the retirement board shall from time to time establish policies for the administration of its assets, for the transaction of its business and for the conduct of nominations and elections of the elected members of the retirement board.

2. The retirement board shall elect from its membership a chairman, a vice chairman, and a treasurer, and shall by majority vote of its members appoint a secretary, who may be, but need not be, one of its members. The offices of secretary and of treasurer shall not be held by the same person. The retirement board may employ such actuarial, legal, and other services as may be necessary to transact the business of the retirement system. The compensation of all persons employed by the retirement board and all other expenses of the board necessary for the operation of the retirement system shall be paid in such manner as the retirement board shall determine; provided that the compensation of such persons as may be employed by the retirement board shall not be greater than the compensation paid for comparable abilities by the governments of the cities in which the retirement board is located.

(L. 2005 H.B. 323)



Section 86.951 Board deemed a state agency — rulemaking authority.

Effective 28 Aug 2005

Title VII CITIES, TOWNS AND VILLAGES

86.951. Board deemed a state agency — rulemaking authority. — The retirement board shall be deemed to be a state agency within the meaning of chapter 536. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in sections 86.900 to 86.1280 shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2005, shall be invalid and void.

(L. 2005 H.B. 323)



Section 86.960 Data and records — annual report — actuarial study — appointment of a medical board — common seal.

Effective 28 Aug 2005

Title VII CITIES, TOWNS AND VILLAGES

86.960. Data and records — annual report — actuarial study — appointment of a medical board — common seal. — 1. The retirement board shall keep in convenient form such data as is necessary for administration of the retirement system. The retirement board shall keep a record of all its proceedings which shall be open to public inspection.

2. The retirement board shall publish annually a statement reporting the operations of the retirement system for the year, including income and disbursements during the year and the financial condition of the retirement system at the end of the year, including actuarial valuation and valuations of its assets and liabilities as of April thirtieth of each year. Such statement shall be consistent with results reviewed and approved by independent certified public accountants selected by the board. One copy of the annual report shall be delivered to each member of the retirement board and each member of the board of police commissioners, and one copy shall be filed with the city clerk. Copies of the report shall be made conveniently available to each member of the retirement system.

3. The retirement board shall cause an actuarial study and calculation to be made annually based upon the experiences of the retirement system by an independent firm of pension actuaries.

4. The retirement board shall appoint a medical board of not more than three physicians, each of whom shall serve at the pleasure of the retirement board, to arrange for and conduct medical examinations as requested by the retirement board.

5. The retirement board shall adopt a common seal.

(L. 2005 H.B. 323)



Section 86.970 Compensation of board members.

Effective 28 Aug 2005

Title VII CITIES, TOWNS AND VILLAGES

86.970. Compensation of board members. — The members of the retirement board shall be compensated in full for all services rendered under the provisions of sections 86.900 to 86.1280 at the rate of ten dollars per business session actually attended but no member shall be so compensated in an amount exceeding one hundred fifty dollars in any fiscal year regardless of the amount of services rendered or the number of business sessions actually attended. The members of the board shall be reimbursed from the funds of the police retirement system for all necessary expenses which they may incur on such board, in addition to their compensation for services.

(L. 2005 H.B. 323)



Section 86.980 Board members in active police service, leave to attend educational seminars.

Effective 28 Aug 2005

Title VII CITIES, TOWNS AND VILLAGES

86.980. Board members in active police service, leave to attend educational seminars. — Each member of the retirement board who is in active service with the police department of a city as either a police officer, as defined in section 86.900, or as an employee, as defined in section 86.1310, shall be granted authorized leave with pay by such police department to attend any and all educational seminars and like functions that have been authorized by the retirement board, including travel time to and from such functions, not to exceed ten days in any calendar year. Leave granted under this section shall not reduce vacation or other authorized leave time to which such member may be entitled without reference to this section.

(L. 2005 H.B. 323)



Section 86.990 Board to certify amount to be paid by city, when.

Effective 28 Aug 2013

Title VII CITIES, TOWNS AND VILLAGES

86.990. Board to certify amount to be paid by city, when. — The retirement board shall before October fifteenth of each year certify to the chief financial officer of such city the amount to be paid by the city under the retirement pension system for the succeeding fiscal year, as otherwise provided by sections 86.900 to 86.1280.

(L. 2005 H.B. 323, A.L. 2013 H.B. 116 merged with H.B. 418)



Section 86.1000 Contributions to pension fund by city — board to certify to board of police commissioners amount required.

Effective 28 Aug 2013

Title VII CITIES, TOWNS AND VILLAGES

86.1000. Contributions to pension fund by city — board to certify to board of police commissioners amount required. — 1. The city shall contribute to the pension fund quarter-annually or at such lesser intervals as may be agreed upon by the city and the retirement board. Such contribution shall be in addition to and separate from the appropriations made by the city for the operation of the police department. For each fiscal year of the operation of the pension system, the city's contribution to the pension fund shall be a percentage of the compensation paid to members of the pension system from which a member's deduction has been made under section 86.1010. The city's contribution shall be the total of the following amounts:

(1) Such amounts as may be necessary to meet the requirements for the annual actuarial required contributions as determined by a qualified professional actuary selected by the retirement board;

(2) An amount of two-hundred dollars per month for every member entitled to receive a supplemental benefit under section 86.1230 or section 86.1231.

­­

­

2. On or before October fifteenth of each year the retirement board shall certify to the board of police commissioners the amount of money that will be required to comply with the provisions of this section during the next succeeding fiscal year including administration expenses. The amounts so certified shall be included by the board of police commissioners in their annual budget estimate, and shall be appropriated by the cities and transferred to the pension fund during the ensuing fiscal year.

(L. 2005 H.B. 323, A.L. 2013 H.B. 116 merged with H.B. 418)



Section 86.1010 Members' retirement contributions, amount, how determined.

Effective 28 Aug 2013

Title VII CITIES, TOWNS AND VILLAGES

86.1010. Members' retirement contributions, amount, how determined. — Except as provided in subsection 5 of section 86.1100, the board of police commissioners shall cause to be deducted from the compensation of each member who is accruing creditable service a percentage of such member's compensation as determined by the retirement board, as such member's contribution to the pension fund. The sum so deducted shall be paid by the board of police commissioners promptly after each payroll to the retirement board to be credited to the member's account. Every member shall be deemed to consent to the deductions made and provided for herein. The board of police commissioners shall certify to the retirement board on every payroll the amount deducted, and such amounts shall be paid into the pension fund and shall be credited to the individual pension account of the member from whose compensation such deduction was made.

(L. 2005 H.B. 323, A.L. 2013 H.B. 116 merged with H.B. 418)



Section 86.1020 Board to act as trustee of certain funds — powers of the board.

Effective 28 Aug 2005

Title VII CITIES, TOWNS AND VILLAGES

86.1020. Board to act as trustee of certain funds — powers of the board. — 1. The retirement board shall act as trustee of the funds created by or collected under the provisions of sections 86.900 to 86.1280. With appropriate safeguards against loss by the retirement system, the board may designate one or more banks or trust companies to serve as a depository of retirement system funds, and as an intermediary in the investment of those funds and payment of system obligations. The board shall promptly deposit the funds with any such designated bank or trust company.

2. The retirement board shall have power, in the name and on behalf of the retirement pension system, to purchase, acquire, hold, invest, lend, lease, sell, assign, transfer, and dispose of all property, rights, and securities, and enter into written contracts, all as may be necessary or proper to carry out the purposes of sections 86.900 to 86.1280. No investment transaction authorized by the retirement board shall be handled by any company or firm in which a member of the board has an interest, nor shall any member of the board profit directly or indirectly from any such investment. All investments shall be made for the account of the retirement system, and any securities or other properties obtained by the retirement board may be held by a custodian in the name of the retirement system, or in the name of a nominee in order to facilitate the expeditious transfer of such securities or other properties. Such securities or other properties may be held by such custodian in bearer form or in book entry form. The retirement system is further authorized to deposit, or have deposited for its account, eligible securities in a central depository system or clearing corporation or in a federal reserve bank under a book entry system as defined in the uniform commercial code, sections 400.8-102 and 400.8-117. When such eligible securities of the retirement system are so deposited with the central depository system they may be merged and held in the name of the nominee of such securities depository and title to such securities may be transferred by bookkeeping entry on the books of such securities depository or federal reserve bank without physical delivery of the certificates or documents representing such securities.

3. The retirement board may contract with a bank or trust company to act as the custodian of bonds and securities acquired by the board, in which case the retirement board may authorize such custodian bank or trust company to order purchases, loans or sales of investments by such custodian bank or trust company, and may also appoint one or more investment managers to manage investments of the retirement pension system and in the course of such management to order purchases, loans, or sales of investments by such custodian bank or trust company, subject to such limitations, reporting requirements and other terms and restrictions as the retirement board may include in the terms of each such appointment. The income from investments shall be credited to the funds of the retirement system at frequent intervals satisfactory to the retirement board. All payments from the funds shall be made by the bank or trust company only upon orders signed by the secretary and treasurer of the retirement board, except as otherwise provided in this subsection. No order shall be drawn unless it shall have previously been allowed by a specific or an ongoing generalized resolution of the retirement board. In the case of payments for benefits, services, supplies or similar items in the ordinary course of business, such board resolutions may be ongoing generalized authorizations, provided that each payment other than payments to members or beneficiaries for benefits shall be reported to the board at its next following meeting and shall be subject to ratification and approval by the board.

4. Before assuming the duties of the office, the secretary and treasurer shall each be bonded for an amount determined by the retirement board at the cost of the retirement system, conditioned upon the faithful performance of the duties as such officer, and to account for all moneys, securities, and property which may come into their respective hands or under their respective control by virtue of such office, with a corporate surety duly licensed to transact business in this state. Such bonds shall be subject to the approval of the presiding judge of the circuit court of the county in which such cities are located.

(L. 2005 H.B. 323)



Section 86.1030 Benefits and administrative expenses to be paid by retirement system funds — commencement of base pension — death of a member, effect of.

Effective 28 Aug 2013

Title VII CITIES, TOWNS AND VILLAGES

86.1030. Benefits and administrative expenses to be paid by retirement system funds — commencement of base pension — death of a member, effect of. — 1. All benefits and all necessary administrative expenses of the retirement system shall be paid from the funds of the retirement system.

2. The base pension of a member who, after August 28, 2011, retires from or otherwise terminates active service with entitlement to a base pension under sections 86.900 to 86.1280 shall commence as of the first day of the month next following such retirement or termination with no proration of such pension for the month in which such retirement or termination occurs. The supplemental retirement benefits of a member who, after August 28, 2011, retires from or otherwise terminates active service with entitlement to a supplemental retirement benefit provided in subsection 1 of section 86.1230 or as provided in section 86.1231 shall commence as of the first day of the month next following such retirement or termination with no proration of such supplemental retirement benefit for the month in which such retirement or termination occurs.

3. Upon the death of a member who is receiving a base pension under sections 86.900 to 86.1280 leaving a surviving spouse, as defined in section 86.900, entitled to benefits, payment of the member's base pension including all cost-of-living adjustments thereto, prorated for that portion of the month of such death in which such member was living, shall be made to such surviving spouse, and the benefit for which such spouse is entitled under section 86.1240 or subdivision (1) of subsection 2 of section 86.1151 shall be prorated and paid to such spouse for the remainder of such month.

4. Upon the death of a member who is receiving a base pension under sections 86.900 to 86.1280 leaving no surviving spouse, as defined in section 86.900, entitled to benefits, payment of the member's base pension including all cost-of-living adjustments thereto, prorated for that portion of the month of such death in which such member was living, shall be made in equal shares to or for the benefit of the children, if any, of such member as are entitled to share in spousal benefits as described in subsection 2 of section 86.1250. If no such children shall survive such member, such prorated benefit for the month of such member's death shall be paid to the beneficiary named by such member in a writing filed with the retirement system prior to the member's death for the purpose of receiving such benefit. If no beneficiary is named, then no payment shall be made of such prorated benefit for the month of such member's death.

5. Upon the death of a surviving spouse who is receiving a base pension under section 86.1240 or subdivision (1) of subsection 2 of section 86.1151, payment of such spouse's base pension including all cost-of-living adjustments thereto, prorated for that portion of the month of such death in which such spouse was living, shall be made in equal shares to or for the benefit of the children, if any, of the member of whom such spouse is the surviving spouse as are entitled to share in spousal benefits described in subsection 2 of section 86.1250. If no such children shall survive such spouse, such prorated benefit for the month of such spouse's death shall be paid to the beneficiary named by such surviving spouse in a writing filed with the retirement system prior to such spouse's death for the purpose of receiving such benefit. If no beneficiary is named, then no payment shall be made of such prorated benefit for the month of such spouse's death.

6. Upon the death of a Tier I member who is receiving a supplemental benefit under section 86.1230 or upon the death of a Tier II member who is receiving a supplemental benefit under section 86.1231 and who leaves a surviving spouse, as defined in section 86.900, entitled to benefits, the entire supplemental benefit for the month of such death shall be paid to such surviving spouse without proration, and the surviving spouse shall receive no additional supplemental benefit for such month.

7. Upon the death of a Tier I member who is receiving a supplemental benefit under section 86.1230 or upon the death of a Tier II member who is receiving a supplemental benefit under section 86.1231 and who leaves no surviving spouse, as defined in section 86.900, entitled to benefits, or upon the death of a surviving spouse who is receiving a supplemental benefit under section 86.1230 or section 86.1231, such supplemental benefit shall terminate upon such death. No benefit shall be payable for any period after the most recent monthly payment of such benefit prior to such death.

8. Upon the death of a member in service who leaves a surviving spouse, as defined in section 86.900, entitled to benefits, the base pension of such surviving spouse shall commence as of the first day of the month next following such death with no proration of such pension for the month in which such death occurs.

9. Upon the death of a member in service who leaves no surviving spouse, as defined in section 86.900, entitled to benefits, any benefit payable to surviving children of such member under subsection 2 of section 86.1250 shall commence as of the first day of the month next following such death with no proration of such benefit for the month in which such death occurs. If there are no such surviving children entitled to such benefit, then such member's accumulated contributions shall be paid to the beneficiary named by such member in a writing filed with the retirement system prior to the member's death for the purpose of receiving such benefit, or if no beneficiary is named, then to such member's estate.

10. Upon the death of a member in service or after retirement, any benefit payable to the surviving children of such member under subsection 1 of section 86.1250 shall commence as of the first day of the month next following such death with no proration of such benefit for the month in which such death occurs.

11. All payments of any benefit shall be paid on the last business day of each month for that month. For any benefit under sections 86.900 to 86.1280, the retirement system shall withhold payment of such benefit until all requisite documentation has been filed with the retirement system evidencing the entitlement of payee to such payment.

12. If no benefits are otherwise payable to a surviving spouse or child of a deceased member or otherwise as provided in this section, the member's accumulated contributions, to any extent not fully paid to such member prior to the member's death or to the surviving spouse or child of such member or otherwise as provided in this section, shall be paid in one lump sum to the member's beneficiary named by such member in a writing filed with the retirement system prior to the member's death for the purpose of receiving such benefit, or if no beneficiary is named, then to such member's estate. Such payment shall constitute full and final payment of any and all claims for benefits under the retirement system.

(L. 2005 H.B. 323, A.L. 2011 H.B. 183 merged with H.B. 282, A.L. 2013 H.B. 116 merged with H.B. 418)



Section 86.1040 Retirement benefits not subject to execution, garnishment, or attachment — tax-exempt status of funds.

Effective 28 Aug 2005

Title VII CITIES, TOWNS AND VILLAGES

86.1040. Retirement benefits not subject to execution, garnishment, or attachment — tax-exempt status of funds. — The right of any person to pension or pensions, to the return of contributions, disability or death benefits, or any other right accrued or accruing to any person under the provisions of sections 86.900 to 86.1280 and the moneys in the various funds created under sections 86.900 to 86.1280 shall not be subject to execution, garnishment, attachment, or any other process whatsoever, and shall be unassignable except as specifically provided in sections 86.900 to 86.1280, and except for court orders or assignments approved by a court to provide support for family members or a former spouse of any person entitled to benefits under sections 86.900 to 86.1280. The moneys in the various funds created under sections 86.900 to 86.1280 are hereby exempt from any tax of the state of Missouri or of any municipality or political subdivision thereof. A revocable request or authorization by a member or a beneficiary to withhold and apply for the requester's convenience some portion or all of a benefit payment shall not be deemed an assignment prohibited under this section provided that any such request shall remain revocable at all times except as to payments or withholdings effected prior to any such revocation. The retirement system may, but shall not be obligated to, comply with any such request.

(L. 2005 H.B. 323)



Section 86.1050 Criminal liability not limited by retirement system laws — correction of errors.

Effective 28 Aug 2005

Title VII CITIES, TOWNS AND VILLAGES

86.1050. Criminal liability not limited by retirement system laws — correction of errors. — Nothing contained in sections 86.900 to 86.1280 shall in any way limit the criminal liability of any person subject to prosecution under any law which is now or may hereafter be in force. Should any change or error in records result in any member or beneficiary receiving from the pension system more or less than such person would have been entitled to receive had the records been correct, the retirement board shall correct such error and, as far as practicable, shall adjust the payments in such a manner that the benefit to which said member or beneficiary was correctly entitled shall be paid.

(L. 2005 H.B. 323)



Section 86.1060 Board may sue and be sued — service of process, procedure.

Effective 28 Aug 2005

Title VII CITIES, TOWNS AND VILLAGES

86.1060. Board may sue and be sued — service of process, procedure. — 1. The retirement board may sue and be sued in its own name. Such suits shall constitute suits by or against the members of the retirement board in their representative capacities and not as individuals.

2. Service of process on the retirement board shall be sufficient if ten copies of the pleading or other document to be served shall be served upon the secretary of the retirement board at the principal office of the retirement system during business hours.

(L. 2005 H.B. 323)



Section 86.1070 Findings of the board — review.

Effective 28 Aug 2005

Title VII CITIES, TOWNS AND VILLAGES

86.1070. Findings of the board — review. — 1. In any hearing conducted by the retirement board, the board's findings on all issues of fact shall be final and conclusive upon all parties concerned when such findings are supported by competent and substantial evidence.

2. Any ruling of the retirement board on a question of law and whether the same is supported by substantial evidence shall, at the option of the plaintiff, be reviewed upon application of any party by the circuit court of Cole County, or in the county of the residence of the plaintiff or one of the plaintiffs, or in the county in which the principal office of the retirement system is located.

(L. 2005 H.B. 323)



Section 86.1080 Purchase of insurance policies permitted — indemnification — expenses of court proceedings may be paid, when.

Effective 28 Aug 2005

Title VII CITIES, TOWNS AND VILLAGES

86.1080. Purchase of insurance policies permitted — indemnification — expenses of court proceedings may be paid, when. — 1. The retirement board may purchase with retirement system assets from one or more insurers licensed to do business in this state one or more insurance policies that provide for reimbursement of the retirement system and any trustee, member of the retirement board, officer, or employee of the retirement system for liability imposed or damages because of an alleged act, error, or omission committed in the trustee's, board member's, officer's, or employee's capacity as a fiduciary, officer, or employee of the retirement system and for costs and expenses, including attorney fees, incurred as a trustee, board member, officer, or employee in defense of a claim for an alleged act, error, or omission, as long as the insurance policy does not provide for reimbursement of a trustee, board member, officer, or employee for liability imposed or expenses incurred because of the trustee's, board member's, officer's, or employee's personal dishonesty, fraud, lack of good faith, or intentional failure to act prudently.

2. If the insurance coverage described in subsection 1 of this section is insufficient or is not in effect, the retirement board may indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending or completed action, suit, or proceeding, whether civil, criminal, administrative, or investigative, by reason of the fact that the person is or was a member of the retirement board, or is or was serving at the request of the retirement board in the capacity which caused the person's relationship to such action, suit, or proceeding, against expenses, including attorneys' fees, judgments, fines, and amounts paid in settlement actually and reasonably incurred by the person in connection with such action, suit, or proceeding, if the person acted in good faith and without willful malfeasance, and, with respect to any criminal action or proceeding, had reasonable cause to believe the relevant conduct was lawful. The termination of any action, suit, or proceeding by judgment, order, settlement, conviction, or upon a plea of nolo contendere or its equivalent shall not, of itself, create a presumption that the person did not act in good faith, or, with respect to any criminal action or proceeding, that the person did not have reasonable cause to believe that the relevant conduct was lawful.

3. To the extent that a member of the retirement board has been successful on the merits or otherwise in defense of any action, suit, or proceeding referred to in subsections 1 and 2 of this section, or in defense of any claim, issue, or matter therein, the person shall be indemnified against expenses, including attorneys' fees, actually and reasonably incurred in connection with the action, suit, or proceeding that are not covered by the insurance described in subsection 1 of this section.

4. Any indemnification under this section, unless ordered by a court, shall be made by the retirement board only as authorized in each specific case upon a determination that indemnification of any person potentially entitled to indemnification hereunder is proper in the circumstances because the person has met the applicable standard of conduct set forth in this section. The determination shall be made by the retirement board by a majority vote of a quorum consisting of members of the retirement board who are not parties to the action, suit, or proceeding, or if such a quorum is not obtainable, or even if obtainable and a quorum of disinterested members of the retirement board so directs, by independent legal counsel in a written opinion. Such legal counsel may but need not be counsel to the retirement system.

5. Expenses incurred in defending a civil or criminal action, suit, or proceeding may be paid by the retirement board in advance of the final disposition of the action, suit, or proceeding as authorized by the retirement board in the specific case upon receipt of an undertaking by or on behalf of the person potentially entitled to indemnification hereunder to repay such amount unless it shall ultimately be determined that the person is entitled to be indemnified by the retirement board as authorized in this section.

(L. 2005 H.B. 323)



Section 86.1090 Membership of persons entering or reentering the force after effective date of retirement system.

Effective 28 Aug 2005

Title VII CITIES, TOWNS AND VILLAGES

86.1090. Membership of persons entering or reentering the force after effective date of retirement system. — 1. All persons who enter or reenter the service of the such cities as police officers for compensation after the date this police retirement system becomes effective shall become members thereof as a condition of their employment.

2. Members of the police retirement system shall receive no retirement or pension allowance from any other retirement or pension system supported wholly or in part by such cities or the state of Missouri, nor shall they be required to make contributions under any other retirement or pension system of such cities or the state.

3. Nothing in sections 86.900 to 86.1280 shall be construed to prevent the inauguration of the federal Social Security laws for police officers, nor to prevent the contribution to such Social Security administration or fund established by the federal government, nor by it the pensioning of such police officers. In the event that federal Social Security benefits are made available to police officers covered by sections 86.900 to 86.1280, then any benefits payable to any member or the dependents of such member under sections 86.900 to 86.1280 shall be in addition to the amount of such Social Security benefits, and any contributions required by a member under this section shall be in addition to the amount of such member's contribution under such Social Security system.

(L. 2005 H.B. 323)



Section 86.1100 Creditable service, board to fix and determine by rule.

Effective 28 Aug 2013

Title VII CITIES, TOWNS AND VILLAGES

86.1100. Creditable service, board to fix and determine by rule. — 1. The retirement board shall fix and determine by proper rules and regulations how much service in any year is equivalent to one year of service. In no case shall more than one year of service be creditable for all service rendered in one calendar year. The retirement board shall not allow credit as service for any period during which the member was absent without compensation, except as provided in sections 86.1110 and 86.1140.

2. Except as provided in subsection 3 of section 86.1110 or subsection 2 of section 86.1140, creditable service at retirement on which the retirement allowance of a member is based consists of the membership service rendered by such member since such member last became a member provided that no creditable service shall be allowed for any period of time when a member was not making contributions.

3. Creditable service also includes any prior service credit to which a member may be entitled by virtue of an authorized purchase of such credit or as otherwise provided in sections 86.900 to 86.1280.

4. Creditable service shall not include any time a member was suspended from service without compensation. No contribution is required from either the member under section 86.1010 or from the city under section 86.1000 for such time.

5. Any member in active service with the police department on or after August 28, 2013, may accrue up to a maximum of thirty-two years of creditable service. Contributions shall not be required of, and no service shall be credited to, any member for more than thirty-two years of service.

(L. 2005 H.B. 323, A.L. 2011 H.B. 183 merged with H.B. 282, A.L. 2013 H.B. 116 merged with H.B. 418)



Section 86.1110 Military leave of absence, effect of — service credit for military service, when.

Effective 28 Aug 2015

Title VII CITIES, TOWNS AND VILLAGES

86.1110. Military leave of absence, effect of — service credit for military service, when. — 1. Whenever a member is given a leave of absence for military service and returns to employment after discharge from the service, such member shall be entitled to creditable service for the years of employment prior to the leave of absence.

2. Except as provided in subsection 3 of this section, a member who served on active duty in the Armed Forces of the United States and who became a member, or returned to membership, after discharge under honorable conditions, may elect prior to retirement to purchase creditable service equivalent to such service in the Armed Forces, not to exceed two years, provided the member is not receiving and is not eligible to receive retirement credits or benefits from any other public or private retirement plan for the service to be purchased, other than a United States military service retirement system or United States Social Security benefits attributable to such military service, and an affidavit so stating is filed by the member with the retirement system. A member electing to make such purchase shall pay to the retirement system an amount equal to the actuarial cost of the additional benefits attributable to the additional service credit to be purchased, as of the date the member elects to make such purchase. Payment in full of the amount due from a member electing to purchase creditable service under this subsection shall be made over a period not to exceed five years, measured from the date of election, or prior to the commencement date for payment of benefits to the member from the retirement system, whichever is earlier, including interest on unpaid balances compounded annually at the interest rate assumed from time to time for actuarial valuations of the retirement system. If payment in full including interest is not made within the prescribed period, any partial payments made by the member shall be refunded, and no creditable service attributable to such election, or as a result of any such partial payments, shall be allowed; provided that if a benefit commencement date occurs because of the death or disability of a member who has made an election under this subsection and if the member is current in payments under an approved installment plan at the time of the death or disability, such election shall be valid if the member, the surviving spouse, or other person entitled to benefit payments pays the entire balance of the remaining amount due, including interest to the date of such payment, within sixty days after the member's death or disability. The time of a disability shall be deemed to be the time when such member is retired by the board of police commissioners for reason of disability as provided in sections 86.900 to 86.1280.

3. Notwithstanding any other provision of sections 86.900 to 86.1280, on or after August 28, 2015, a member who returns to service from a leave of absence for active duty military service and who becomes entitled to reemployment rights and other employment benefits under Title 38, Chapter 43 of the U.S. Code, relating to employment and reemployment rights of members of the uniformed services by meeting the requirements for such rights and benefits under Section 4312 of said chapter, or the corresponding provisions of any subsequent applicable federal statute, shall be entitled to service credit for the time spent in such military service for all purposes of sections 86.900 to 86.1280 only to the extent such member pays any required member contributions for such time. The amount of required member contributions shall be calculated on the base compensation the member would have received during such leave period. The total amount of service credit that will be granted at the member contribution rate is limited to a maximum of five years. The retirement board may waive the required contributions for military leave of absence, not to exceed three years of creditable service, if the member provides duty orders under Title 10 or Title 32 U.S.C. and discharge from active duty documentation in the form of a DD214 or NGB23.

(L. 2005 H.B. 323, A.L. 2006 H.B. 1138 merged with S.B. 830, A.L. 2011 H.B. 183 merged with H.B. 282, A.L. 2013 H.B. 116 merged with H.B. 418, A.L. 2015 H.B. 515)



Section 86.1120 Termination of members after five or more years of service, credit towards retirement.

Effective 28 Aug 2011

Title VII CITIES, TOWNS AND VILLAGES

86.1120. Termination of members after five or more years of service, credit towards retirement. — Members who terminate membership with five years or more of creditable service and later return to membership may be given credit toward retirement for prior creditable service, subject to the condition that such member deposit in the pension fund a sum equal to the member's portion of the actuarial cost to restore such service. The member's portion of the actuarial cost is determined on the ratio of the member's contribution rate to the total of the member and employer contribution rates at the time the member elects to purchase the creditable service.

(L. 2005 H.B. 323, A.L. 2011 H.B. 183 merged with H.B. 282)



Section 86.1130 Membership, terminated when.

Effective 28 Aug 2005

Title VII CITIES, TOWNS AND VILLAGES

86.1130. Membership, terminated when. — Each person who becomes a member of the police retirement system under the provisions of sections 86.900 to 86.1280 shall remain a member until the earliest to occur of the following events:

(1) The termination of service of such person and the payment to such person of all benefits due such person under the provisions of sections 86.900 to 86.1280; or

(2) The death of such person.

(L. 2005 H.B. 323)



Section 86.1140 Leave of absence not to act as termination of membership — creditable service permitted, when.

Effective 28 Aug 2011

Title VII CITIES, TOWNS AND VILLAGES

86.1140. Leave of absence not to act as termination of membership — creditable service permitted, when. — 1. Should any member be granted leave of absence by the board of police commissioners, such member shall not, because of such absence, cease to be a member.

2. If a member is on leave of absence by authority of the board of police commissioners for thirty consecutive days or less, and returns from such leave prior to August 28, 2011, such member shall receive creditable service for such time.

3. Except as provided in subsection 3 of section 86.1110, if a member is on leave of absence without compensation, such member shall not receive service credits for such time unless such member shall return to active service and purchase such creditable service at the actuarial cost. The actuarial cost shall be determined at the time the member makes such purchase.

(L. 2005 H.B. 323, A.L. 2006 H.B. 1138 merged with S.B. 830, A.L. 2011 H.B. 183 merged with H.B. 282)



Section 86.1150 Retirement age — base pension amount.

Effective 28 Aug 2013

Title VII CITIES, TOWNS AND VILLAGES

86.1150. Retirement age — base pension amount. — 1. Any Tier I member may retire when such member has completed twenty-five or more years of creditable service. Upon such retirement such member shall receive a base pension equal to:

(1) For a member retiring prior to August 28, 2000, two percent of such member's final compensation, as defined in section 86.900, multiplied by the number of years of such member's total creditable service; or

(2) For a member retiring on or after August 28, 2000, and prior to August 28, 2013, two and one-half percent of such member's final compensation, as defined in section 86.900, multiplied by the number of years of such member's total creditable service. Such pension shall not exceed seventy-five percent of the member's final compensation; or

(3) For a member retiring on or after August 28, 2013, two and one-half percent of such member's final compensation, as defined in section 86.900, multiplied by the number of years of such member's total creditable service. Such pension shall not exceed eighty percent of the member's final compensation.

2. Any Tier I member in service who shall have attained sixty years of age and at that time shall have completed at least ten years of creditable service may retire and upon such retirement shall receive a base pension equal to:

(1) For a member retiring prior to August 28, 2000, two percent of such member's final compensation, as defined in section 86.900, multiplied by the number of years of such member's total creditable service; or

(2) For a member retiring on or after August 28, 2000, two and one-half percent of such member's final compensation as defined in section 86.900 multiplied by the number of years of such member's total creditable service.

3. Subject to the provisions of subsection 4 of this section, whenever the service of a Tier I member is terminated for any reason prior to death or retirement and the member has fifteen or more years of creditable service, the member may elect not to withdraw such member's accumulated contributions and shall become entitled to a base pension commencing on the first day of the month following the attainment of the age of fifty-five, if then living, equal to:

(1) For a member whose service so terminates prior to August 28, 2001, two percent of such member's final compensation multiplied by the number of years of such member's creditable service; or

(2) For a member whose service so terminates on or after August 28, 2001, two and one-half percent of such member's final compensation multiplied by the number of years of such member's creditable service.

4. Notwithstanding any other provisions of sections 86.900 to 86.1280, any member who is convicted of a felony prior to separation from active service shall not be entitled to any benefit from this retirement system except the return of such member's accumulated contributions.

(L. 2005 H.B. 323, A.L. 2011 H.B. 183 merged with H.B. 282, A.L. 2013 H.B. 116 merged with H.B. 418)



Section 86.1151 Tier II members, retire when — benefits, how computed.

Effective 28 Aug 2013

Title VII CITIES, TOWNS AND VILLAGES

86.1151. Tier II members, retire when — benefits, how computed. — 1. Any Tier II member may retire when such member has completed twenty-seven or more years of creditable service. Upon such retirement such member shall receive a base pension equal to two and one-half percent of such member's final compensation, as defined in section 86.900, multiplied by the number of years of such member's total creditable service. Such pension shall not exceed eighty percent of the member's final compensation.

2. (1) A Tier II member who is married at the time of retirement may by a written election, with the written consent of such member's spouse, elect an optional benefit calculated as follows: such optional benefit shall be a monthly pension in the initial amount which shall be actuarially equivalent to the actuarial value of the pension described in subsection 1 of this section for such member at the date of retirement (including the value of survivorship rights of a surviving spouse, where applicable, under section 86.1240), upon the basis that the initial annuity for the member's spouse, if such spouse survives the member, shall be:

(a) The same as the amount being paid the member at the member's death, and, together with cost-of-living adjustments thereafter declared on the spouse's base pension under section 86.1220, shall be paid to such surviving spouse for the lifetime of such spouse; or

(b) Seventy-five percent of the amount being paid the member at the member's death, and, together with cost-of-living adjustments thereafter declared on the spouse's base pension under section 86.1220, shall be paid to such surviving spouse for the lifetime of such spouse.

(2) If a member who elects the optional benefit permitted by this subsection also makes an election permitted under section 86.1210, such optional benefit shall be reduced as provided in subdivision (3) of subsection 2 of section 86.1210.

(3) If a member makes the election permitted by this subsection, the amount calculated for such optional benefit under either subdivision (1) or (2) of this subsection shall become the base pension for such member and for such member's spouse for all purposes of sections 86.900 to 86.1280.

(4) An election for an optional benefit under this subsection shall be void if the member dies within thirty days after filing such election with the retirement system or if the member dies before the due date of the first payment of such member's pension.

3. Subject to the provisions of subsection 4 of this section, whenever the service of a Tier II member is terminated for any reason prior to death or retirement and the member has fifteen or more years of creditable service, the member may elect not to withdraw such member's accumulated contributions and shall become entitled to a base pension commencing on the first day of the month following the attainment of the age of sixty, if then living, equal to two and one-half percent of such member's final compensation multiplied by the number of years of such member's creditable service.

4. Notwithstanding any other provisions of sections 86.900 to 86.1280, any member who is convicted of a felony prior to separation from active service shall not be entitled to any benefit from this retirement system except the return of such member's accumulated contributions.

(L. 2013 H.B. 116 merged with H.B. 418)



Section 86.1160 Termination of membership prior to death or retirement, effect of.

Effective 28 Aug 2005

Title VII CITIES, TOWNS AND VILLAGES

86.1160. Termination of membership prior to death or retirement, effect of. — Whenever a member's service is terminated for any reason prior to death or retirement and such member has less than fifteen years of creditable service, or a member's service is terminated after conviction of a felony, or a member's service is terminated for any reason and such member requests the withdrawal of all such member's accumulated contributions to the retirement system, such member shall be paid the amount of such member's accumulated contributions in one lump sum, without interest, and such payment shall be in lieu of any and all other benefits to which such member or any beneficiary or survivor thereof might otherwise be or become entitled under sections 86.900 to 86.1280.

(L. 2005 H.B. 323)



Section 86.1170 Pension benefit after twenty-five years of service or injury in line of duty, when — retirees appointed as consultants to board, when.

Effective 28 Aug 2009

Title VII CITIES, TOWNS AND VILLAGES

86.1170. Pension benefit after twenty-five years of service or injury in line of duty, when — retirees appointed as consultants to board, when. — 1. Any member who retires after August 28, 2000, who is entitled to a pension benefit under the provisions of sections 86.900 to 86.1280 and who either has at least twenty-five years of creditable service or is retired as a result of an injury or illness occurring in the line of duty or course of employment under section 86.1180, shall receive a pension benefit which, without including any supplemental retirement benefits paid such member by the retirement system, shall be six hundred dollars monthly. Any member who retired on or before August 28, 2000, who is entitled to a pension benefit under the provisions of sections 86.900 to 86.1280 and who either had at least twenty-five years of creditable service or was retired as a result of an injury or illness occurring in the line of duty or course of employment under section 86.1180, shall upon application to the retirement board be appointed by the retirement board as a consultant and shall, beginning the later of August 28, 2000, or the time of such appointment under this subsection or a previously applicable statute, be compensated in an amount which, without including any supplemental retirement benefits provided by this system, shall be not less than six hundred dollars monthly. A pension benefit under this subsection shall be paid in lieu of such member's base pension as increased by cost-of-living adjustments granted under section 86.1220. The benefit under this subsection shall not be subject to cost-of-living adjustments, but shall be terminated and replaced by the member's base pension and cost-of-living adjustments at such time as the total base pension and such adjustments exceed six hundred dollars monthly.

2. Any member who retired on or before August 28, 2009, who is entitled to a pension benefit under the provisions of sections 86.900 to 86.1280 and was retired under section 86.1200 shall, upon application to the retirement board, be appointed by the retirement board as a consultant and shall, beginning August 28, 2009, or the time of such appointment under this subsection, whichever is later, be compensated in an amount which, without including any supplemental retirement benefits provided by sections 86.900 to 86.1280, shall be six hundred dollars monthly. A pension benefit under this subsection shall be paid in lieu of such member's base pension as increased by cost-of-living adjustments granted under section 86.1220. The benefit under this subsection shall not be subject to cost-of-living adjustments, but shall be terminated and replaced by the member's base pension and cost-of-living adjustments at such time as the total base pension and adjustments exceed six hundred dollars monthly.

(L. 2005 H.B. 323, A.L. 2009 H.B. 397 & H.B. 947)



Section 86.1180 Permanent disability caused by performance of duty, retirement by board of police commissioners permitted — base pension amount — certification of disability.

Effective 28 Aug 2013

Title VII CITIES, TOWNS AND VILLAGES

86.1180. Permanent disability caused by performance of duty, retirement by board of police commissioners permitted — base pension amount — certification of disability. — 1. Any member in active service who is permanently unable to perform the full and unrestricted duties of a police officer as the natural, proximate, and exclusive result of an accident occurring within the actual performance of duty at some definite time and place or through an occupational disease arising exclusively out of and in the course of his or her employment shall be retired by the board of police commissioners upon certification by one or more physicians of the medical board that the member is mentally or physically unable to perform the full and unrestricted duties of a police officer, that the inability is permanent or likely to become permanent, and that the member should be retired. The inability to perform the full and unrestricted duties of a police officer means that the member is unable to perform all the essential job functions for the position of police officer as established by the board of police commissioners.

2. (1) Upon such retirement on or after August 28, 2001, and prior to August 28, 2013, a member shall receive a base pension equal to seventy-five percent of his or her final compensation for so long as the permanent disability shall continue, during which time such member shall for purposes of this section be referred to as a disability beneficiary. Such pension may be subject to offset or reduction under section 86.1190 by amounts paid or payable under any workers' compensation law;

(2) Upon such retirement on or after August 28, 2013, a member shall receive a base pension equal to eighty percent of his or her final compensation for so long as the permanent disability shall continue, during which time such member shall for purposes of this section be referred to as a disability beneficiary. Such pension may be subject to offset or reduction under section 86.1190 by amounts paid or payable under any workers' compensation law.

3. Once each year during the first five years following his or her retirement, and at least once in every three-year period thereafter, the retirement board may, and upon the member's application shall, require any disability beneficiary who has not yet attained the age of sixty years to undergo a medical examination at a place designated by the medical board or some member thereof. If any disability beneficiary who has not attained the age of sixty years refuses to submit to a medical examination his or her disability pension may be discontinued until his or her withdrawal of such refusal, and if his or her refusal continues for one year, all rights in and to such pension may be revoked by the retirement board.

4. If one or more members of the medical board certify to the retirement board that a disability beneficiary is able to perform the full and unrestricted duties of a police officer, and if the retirement board concurs on the report, then such beneficiary's disability pension shall cease.

5. If upon cessation of a disability pension under subsection 4 of this section, the former disability beneficiary is restored to active service, such member shall contribute to this retirement system thereafter at the same rate as other members. Upon subsequent retirement, such member shall be credited with all his or her creditable service, including any years in which such member received a disability pension under this section.

6. If upon cessation of a disability pension under subsection 4 of this section, the former disability beneficiary is not restored to active service, such member shall be entitled to the retirement benefit to which such member would have been entitled if such member had terminated service at the time of such cessation of the disability pension. For the purpose of such retirement benefits, such former disability beneficiary will be credited with all his or her creditable service, including any years in which such member received a disability pension under this section.

(L. 2005 H.B. 323, A.L. 2008 H.B. 1710 merged with S.B. 980, A.L. 2013 H.B. 116 merged with H.B. 418)



Section 86.1190 Workers' compensation benefit payments, offset against retirement benefits, exceptions — member's percentage defined.

Effective 28 Aug 2005

Title VII CITIES, TOWNS AND VILLAGES

86.1190. Workers' compensation benefit payments, offset against retirement benefits, exceptions — member's percentage defined. — 1. Any periodic payment, excluding payments for medical treatment, which may be paid or payable by cities under the provisions of any workers' compensation or similar law to a member or to the dependents of a member on account of any disability or death shall be offset against any benefits payable to the recipient of the workers' compensation payments from funds provided by cities under the provisions of sections 86.900 to 86.1280 on account of the same disability or death; except that, amounts payable under subsection 1 of section 86.1250 and section 86.1260 shall not be offset or reduced by any amount paid or payable under any workers' compensation or similar law. However, in no event shall the amount paid from funds under the provisions of sections 86.900 to 86.1280 be less than the amount which represents the member's percentage, as defined in this section, of total benefits payable under sections 86.900 to 86.1280, other than under subsection 1 of section 86.1250 and section 86.1260 and before any offset for workers' compensation benefits.

2. Any lump sum amount, excluding payments for medical treatments, which may be paid or payable by the cities under the provisions of any workers' compensation or similar law to a member or to the dependents of a member on account of any disability or death shall be offset against any benefits payable from funds provided by cities under the provisions of sections 86.900 to 86.1280 on account of the same disability or death; except that, amounts payable under subsection 1 of section 86.1250 and section 86.1260 shall not be offset or reduced by any amounts paid or payable under any workers' compensation or similar law. The amount by which each periodic payment made under the provisions of sections 86.900 to 86.1280 is offset or reduced shall be computed as the periodic amount necessary to amortize as an annuity over the period of time represented by the respective workers' compensation benefits the total amount of the lump sum settlement received as a workers' compensation benefit by a beneficiary of the retirement system. Such computation shall be based upon the same interest rate and mortality assumptions as used for the retirement system at the time of such computation.

However, in no event shall the amount paid from funds under the provisions of sections 86.900 to 86.1280 be less than the amount which represents the member's percentage, as defined in this section, of total benefits payable under sections 86.900 to 86.1280, other than under subsection 1 of section 86.1250 and section 86.1260 and before any offset for workers' compensation benefits.

3. As used in this section, the term "member's percentage" shall be the fraction of which the numerator is the percentage of compensation contributed by a working member to the retirement pension system under section 86.1010 during the pay period immediately preceding such member's death or disability which created entitlement to benefits and the denominator is the sum of the percentages of a member's compensation contributed by a working member under section 86.1010 and the city under section 86.1000 to the retirement pension system during such pay period. Such percentage shall identify the portion of any benefits due under the provisions of sections 86.900 to 86.1280 which is deemed to have been provided by the member's own contributions.

(L. 2005 H.B. 323)



Section 86.1200 Permanent disability not caused by performance of duty, ten years of creditable service, retirement permitted — base pension amount — certification of disability.

Effective 28 Aug 2008

Title VII CITIES, TOWNS AND VILLAGES

86.1200. Permanent disability not caused by performance of duty, ten years of creditable service, retirement permitted — base pension amount — certification of disability. — 1. Any member in active service who has completed ten or more years of creditable service and who has become permanently unable to perform the full and unrestricted duties of a police officer as the result of an injury or illness not exclusively caused or induced by the actual performance of his or her official duties or by his or her own negligence shall be retired by the board of police commissioners upon certification by one or more physicians of the medical board of the retirement board that the member is mentally or physically unable to perform the full and unrestricted duties of a police officer, that the inability is permanent or likely to become permanent, and that the member should be retired. The inability to perform the full and unrestricted duties of a police officer means that the member is unable to perform all the essential job functions for the position of police officer as established by the board of police commissioners.

2. Upon such retirement on or after August 28, 2001, a member shall receive a base pension equal to two and one-half percent of final compensation multiplied by the number of years of creditable service. Such pension shall be paid for so long as the permanent disability shall continue, during which time such member shall for purposes of this section be referred to as a nonduty disability beneficiary.

3. Once each year during the first five years following such member's retirement, and at least once in every three-year period thereafter, the retirement board may, and upon the member's application shall, require any nonduty disability beneficiary who has not yet attained the age of sixty years to undergo a medical examination at a place designated by the medical board. If any nonduty disability beneficiary who has not attained the age of sixty years refuses to submit to a medical examination, his or her nonduty disability pension may be discontinued until his or her withdrawal of such refusal, and if his or her refusal continues for one year, all rights in and to such pension may be revoked by the retirement board.

4. If one or more members of the medical board certify to the retirement board that a nonduty disability beneficiary is able to perform the full and unrestricted duties of a police officer, and if the retirement board concurs in the report, then such beneficiary's nonduty disability pension shall cease.

(L. 2005 H.B. 323, A.L. 2008 H.B. 1710 merged with S.B. 980)



Section 86.1210 Partial lump sum option plan distribution authorized.

Effective 28 Aug 2013

Title VII CITIES, TOWNS AND VILLAGES

86.1210. Partial lump sum option plan distribution authorized. — 1. Any member in active service entitled to commence a pension under subsection 1 of section 86.1150 or subsection 1 of section 86.1151 may elect an optional distribution under the partial lump sum option plan provided in this section if the member:

(1) Notifies the retirement system in writing of the member's retirement date at least ninety days in advance thereof and requests an explanation of the member's rights under this section; and

(2) Notifies the retirement system of the member's election hereunder at least thirty days in advance of the member's retirement date.

­­

­

2. (1) A member entitled to make an election under this section may elect to receive a lump sum distribution with the member's initial monthly pension payment under subsection 1 of section 86.1150 or subsection 1 of section 86.1151, subject to all the terms of this section. The member may elect the amount of the member's lump sum distribution from one, but not more than one, of the following options for which the member qualifies:

(a) A member having one or more years of creditable service after the member's eligible retirement date may elect a lump sum amount equal to twelve times the initial monthly base pension the member would receive if no election were made under this section;

(b) A member having two or more years of creditable service after the member's eligible retirement date may elect a lump sum amount equal to twenty-four times the initial monthly base pension the member would receive if no election were made under this section; or

(c) A member having three or more years of creditable service after the member's eligible retirement date may elect a lump sum amount equal to thirty-six times the initial monthly base pension the member would receive if no election were made under this section.

­­

­

(2) When a member makes an election to receive a lump sum distribution under this section, the base pension which the member would have received in the absence of the election shall be reduced on an actuarially equivalent basis to reflect the payment of the lump sum distribution, and the reduced base pension shall be the member's base pension thereafter for all purposes relating to base pension amounts under sections 86.900 to 86.1280, unless the member has also elected an optional benefit permitted under subdivision (1) of subsection 2 of section 86.1151.

(3) If a member electing a lump sum distribution under this section has elected the optional benefit permitted under subdivision (1) of subsection 2 of section 86.1151, the calculation of the member's pension shall be made in the following order:

(a) The amount of the member's normal pension under subsection 1 of section 86.1151 shall be reduced to the actuarially equivalent amount to produce the optional form of benefit described in subdivision (1) of subsection 2 of section 86.1151; and

(b) The amount of reduced pension as determined under paragraph (a) of this subdivision shall be further reduced as required to produce an actuarially equivalent benefit in the form of the lump sum distribution option elected under this section which will include the lump sum benefit and the optional benefit elected under subdivision (1) of subsection 2 of section 86.1151, and, subject to cost-of-living adjustments thereafter declared on the spouse's base pension under section 86.1220, shall be paid to such surviving spouse for the lifetime of such spouse.

3. An election under this section to receive a lump sum distribution and reduced monthly base pension shall be void if the member dies before retirement, and in such case amounts due a surviving spouse or other beneficiary of the member shall be determined without regard to such election.

(L. 2005 H.B. 323, A.L. 2013 H.B. 116 merged with H.B. 418)



Section 86.1220 Cost-of-living adjustments in addition to base pension.

Effective 28 Aug 2014

Title VII CITIES, TOWNS AND VILLAGES

86.1220. Cost-of-living adjustments in addition to base pension. — 1. Provided that the retirement system shall remain actuarially sound, each of the following persons may receive, in addition to such person's base pension, a cost-of-living adjustment in an amount not to exceed three percent of such person's base pension during any one year:

(1) Every Tier I member who is retired and receiving a base pension from the retirement system; and

(2) Every Tier I surviving spouse who is receiving a base pension from the retirement system.

2. Provided that the retirement system shall remain actuarially sound, each of the following persons may receive, in addition to such person's base pension, a cost-of-living adjustment in an amount not to exceed three percent of such person's base pension during any one year as follows:

(1) Every Tier II member who retired with at least thirty-two years of creditable service shall be eligible in the year following retirement; and

(2) Every Tier II member who retired under subsection 1 of section 86.1151 with less than thirty-two years of creditable service shall be eligible in the year following the year in which they would have attained thirty-two years of creditable service had such member remained in active service; and

(3) Every Tier II member who retired under section 86.1180 shall be eligible in the year following retirement; and

(4) Every Tier II member who retired under section 86.1200 shall be eligible in the earlier of the year following the fifth year after retirement or the year following the year in which they would have attained thirty-two years of creditable service had such member remained in active service; and

(5) Every Tier II member who retired under subsection 3 of section 86.1151 shall be eligible in the year following the fifth year after retirement; and

(6) (a) Every Tier II surviving spouse of a member who, at the member's death, was receiving benefits including cost-of-living adjustments shall be eligible in the year following the most recent year when the decedent received a cost-of-living adjustment; and

(b) Every Tier II surviving spouse of a member who, at the member's death, was receiving benefits but who was not yet eligible for cost-of-living adjustments shall be eligible in the year when the decedent member would have become eligible had such decedent survived; and

(c) Every Tier II surviving spouse entitled to the benefit provided in subsection 1 of section 86.1260 shall be eligible in the year following the year of the member's death; and

(d) Every Tier II surviving spouse of a member who died with less than twenty-seven years of creditable service, entitled to benefits provided in subsection 1 of section 86.1240, and who is not eligible for the benefit provided in subsection 1 of section 86.1260, shall be eligible in the year following the fifth year after the member's death; and

(e) Every Tier II surviving spouse of a member who died with twenty-seven or more years of creditable service, entitled to benefits provided in subsection 1 of section 86.1240, and who is not eligible for the benefit provided in subsection 1 of section 86.1260, shall be eligible the later of the year following the year of the member's death or the year following the year in which the member would have attained thirty-two years of creditable service had such member remained in active service.

3. Provided that the retirement system shall remain actuarially sound, every child who, under subsection 2 of section 86.1250, is receiving the benefit, or a portion thereof, which would be payable to a surviving spouse of the member who was such child's parent, may receive each year such cost-of-living adjustment on such benefit as would have been payable on such benefit, or portion thereof, to such surviving spouse if living.

4. Upon the death of a Tier I member who has been retired and receiving a pension and who dies after September 28, 1987, the surviving spouse of such member entitled to receive a base pension under section 86.1240 or children of such member entitled to receive a base pension under subsection 2 of section 86.1250 shall receive an immediate percentage cost-of-living adjustment to their respective base pension equal to the total percentage cost-of-living adjustments received during such member's lifetime under this section, except that the adjustment provided by this subsection shall not be made to a base pension calculated under either subdivision (1) or paragraph (b) of subdivision (2) of subsection 2 of section 86.1240, either for a surviving spouse or for a child or children entitled to a base pension measured by the pension to which a qualified surviving spouse would be entitled, wherein such base pension is determined by a percentage of the amount being received by the deceased member at death.

5. Upon the death of a Tier II member who has been retired and receiving a pension, the surviving spouse of such member entitled to receive a base pension under section 86.1240 or children of such member entitled to receive a base pension under subsection 2 of section 86.1250 shall receive an immediate percentage cost-of-living adjustment to their respective base pension equal to the total percentage cost-of-living adjustments received during such member's lifetime under this section, except that the adjustment provided by this subsection shall not apply for any surviving spouse, or for a child or children entitled to benefits which would be received by a qualified surviving spouse, receiving a benefit pursuant to an election made under subdivision (1) of subsection 2 of section 86.1151.

6. For purposes of this section, the term "base pension" shall mean:

(1) For a member, the pension computed under the provisions of the law as of the date of retirement without regard to cost-of-living adjustments, as adjusted, if applicable, for any election made under subdivision (1) of subsection 2 of section 86.1151 or section 86.1210, but in all events not including any supplemental benefit under section 86.1230 or section 86.1231;

(2) For a surviving spouse, the base pension calculated for such spouse in accordance with the provisions of section 86.1240 or subdivision (3) of subsection 2 of section 86.1151, including any compensation as a consultant to which such surviving spouse is entitled under said section in lieu of a pension thereunder, but not including any supplemental benefit under section 86.1230 or section 86.1231; and

(3) For a member's surviving child who is entitled to receive part or all of the pension which would be received by the surviving spouse, if living, the base pension calculated for such surviving spouse in accordance with the provisions of section 86.1240 or subdivision (3) of subsection 2 of section 86.1151, including any compensation as a consultant to which such spouse would be entitled under said section, if living, divided by the number of surviving children entitled to share in such pension under subsection 2 of section 86.1250.

7. The cost-of-living adjustment shall be an increase or decrease computed on the base pension amount by the retirement board in an amount that the board, in its discretion, determines to be satisfactory, but in no event shall the adjustment be more than three percent or reduce the pension to an amount less than the base pension. In determining and granting the cost-of-living adjustments, the retirement board shall adopt such rules and regulations as may be necessary to effectuate the purposes of this section, including provisions for the manner of computation of such adjustments and the effective dates thereof. The retirement board shall provide for such adjustments to be determined once each year and granted on a date or dates to be chosen by the board, and may apply such adjustments in full to eligible members as provided in subsections 1 and 2 of this section who have retired during the year prior to such adjustments but who have not been retired for one full year and to the surviving spouse or applicable children of a member who has died during the year prior to such adjustments.

8. The determination of whether the retirement system will remain actuarially sound shall be made at the time any cost-of-living adjustment is granted. If at any time the retirement system ceases to be actuarially sound, pension payments shall continue as adjusted by increases theretofore granted. A member of the retirement board shall have no personal liability for granting increases under this section if that retirement board member in good faith relied and acted upon advice of a qualified actuary that the retirement system would remain actuarially sound.

9. If any benefit under subsection 1 of section 86.1250 on August 27, 2005, would be reduced by application of this section, such benefit shall continue thereafter without reduction, but any benefit so continued shall terminate at the time prescribed in subsection 1 of section 86.1250.

(L. 2005 H.B. 323, A.L. 2013 H.B. 116 merged with H.B. 418, A.L. 2014 H.B. 1301)



Section 86.1230 Supplemental retirement benefits, Tier I members, amount — member to be special consultant, compensation.

Effective 28 Aug 2013

Title VII CITIES, TOWNS AND VILLAGES

86.1230. Supplemental retirement benefits, Tier I members, amount — member to be special consultant, compensation. — 1. Any Tier I member who retires subsequent to August 28, 1991, with entitlement to a pension under sections 86.900 to 86.1280, shall receive, in addition to such member's base pension and cost-of-living adjustments thereto under section 86.1220, and in addition to any other compensation or benefit to which such member may be entitled under sections 86.900 to 86.1280, a supplemental retirement benefit of fifty dollars per month. The amount of such supplemental retirement benefit may be adjusted by cost-of-living adjustments determined by the retirement board not more frequently than annually.

2. Any Tier I member who was retired on or before August 28, 1991, and is receiving retirement benefits from the retirement system shall, upon application to the retirement board, be retained as a consultant, and for such services such member shall receive, in addition to such member's base pension and cost-of-living adjustments thereto under section 86.1220, and in addition to any other compensation or benefit to which such member may be entitled under sections 86.900 to 86.1280, a supplemental compensation in the amount of fifty dollars per month. This appointment as a consultant shall in no way affect any member's eligibility for retirement benefits under the provisions of sections 86.900 to 86.1280, or in any way have the effect of reducing retirement benefits otherwise payable to such member. The amount of such supplemental compensation under this subsection may be adjusted by cost-of-living adjustments determined by the retirement board not more frequently than annually.

3. For purposes of subsections 1 and 2 of this section, the term "member" shall include a surviving spouse entitled to a benefit under sections 86.900 to 86.1280 who shall be deemed to have retired for purposes of this section on the date of retirement of the member of whom such person is the surviving spouse or on the date of death of such member if such member died prior to retirement; provided, that if the surviving spouse of any member who retired prior to August 28, 2000, shall not have remarried prior to August 28, 2000, but remarries thereafter, such surviving spouse shall thereafter receive benefits under subsection 2 of this section, and provided further, that no benefits shall be payable under this section to the surviving spouse of any member who retired prior to August 28, 2000, if such surviving spouse was at any time remarried after the member's death and prior to August 28, 2000. All benefits payable to a surviving spouse under this section shall be in addition to all other benefits to which such surviving spouse may be entitled under other provisions of sections 86.900 to 86.1280. Any such surviving spouse of a member who dies while entitled to payments under this section shall succeed to the full amount of payment under this section to which such member was entitled at the time of such member's death, including any cost-of-living adjustments received by such member in the payment under this section prior to such member's death. In all events, the term "member" shall not include any children of the member who would be entitled to receive part or all of the pension which would be received by a surviving spouse if living.

4. Any member who is receiving benefits from the retirement system and who either was retired under the provisions of subdivision (1) of subsection 1 of section 86.1150, or who retired before August 28, 2001, under the provisions of section 86.1180 or section 86.1200, shall, upon application to the retirement board, be retained as a consultant. For such services such member shall receive each month in addition to such member's base pension and cost-of-living adjustments thereto under section 86.1220, and in addition to any other compensation or benefit to which such member may be entitled under sections 86.900 to 86.1280, an equalizing supplemental compensation of ten dollars per month. This appointment as a consultant shall in no way affect any member's eligibility for retirement benefits under the provisions of sections 86.900 to 86.1280, or in any way have the effect of reducing retirement benefits otherwise payable to such member. The amount of equalizing supplemental compensation under this subsection may be adjusted by cost-of-living adjustments, determined by the retirement board not more frequently than annually, but in no event shall the aggregate of such equalizing supplemental compensation together with all such cost-of-living adjustments thereto exceed twenty-five percent of the member's base pension. Each cost-of-living adjustment to compensation under this subsection shall be determined independently of any cost-of-living adjustment to any other benefit under sections 86.900 to 86.1280. For the purposes of this subsection, the term "member" shall include a surviving spouse entitled to benefits under the provisions of sections 86.900 to 86.1280, and who is the surviving spouse of a member who qualified, or would have qualified if living, for compensation under this subsection. Such surviving spouse shall, upon application to the retirement board, be retained as a consultant, and for such services shall be compensated in an amount equal to the compensation which would have been received by the member under this subsection, if living. Any such surviving spouse of a member who dies while entitled to payments under this subsection shall succeed to the full amount of payment under this subsection to which such member was entitled at the time of such member's death, including any cost-of-living adjustments received by such member in the payment under this subsection prior to such member's death. In all events, the term "member" shall not include any children of the member who would be entitled to receive part or all of the pension that would be received by a surviving spouse, if living.

5. A surviving spouse who is entitled to benefits under the provisions of subsection 1 of section 86.1240 as a result of the death prior to August 28, 2007, of a member in service, and who is receiving benefits from the retirement system, shall, upon application to the retirement board, be retained as a consultant, and for such services such surviving spouse shall receive each month an equalizing supplemental compensation of ten dollars per month. A surviving spouse entitled to benefits under the provisions of subsection 1 of section 86.1240 as a result of the death of a member in service on or after August 28, 2007, shall receive each month an equalizing supplemental benefit of ten dollars per month. All benefits payable to a surviving spouse under this subsection shall be in addition to all other benefits to which such surviving spouse may be entitled under other provisions of sections 86.900 to 86.1280 and shall in no way have the effect of reducing benefits otherwise payable to such surviving spouse. The amount of equalizing supplemental benefit or equalizing supplemental compensation under this subsection may be adjusted by cost-of-living adjustments, determined by the retirement board not more frequently than annually, but in no event shall the aggregate of such equalizing supplemental benefit or compensation together with all such cost-of-living adjustments thereto exceed twenty-five percent of the base pension of the surviving spouse. Each cost-of-living adjustment to an equalizing supplemental benefit or compensation under this subsection shall be determined independently of any cost-of-living adjustment to any other benefit under sections 86.900 to 86.1280. In all events the term "surviving spouse" as used in this subsection shall not include any children of the member who would be entitled to receive part or all of the pension that would be received by a surviving spouse, if living.

6. In determining and granting the cost-of-living adjustments under this section, the retirement board shall adopt such rules and regulations as may be necessary to effectuate the purposes of this section, including provisions for the manner of computation of such adjustments and the effective dates thereof. The retirement board shall provide for such adjustments to be determined once each year and granted on a date or dates to be chosen by the board. The retirement board shall not be required to prorate the initial adjustment to any benefit or compensation under this section for any member.

7. The determination of whether the retirement system will remain actuarially sound shall be made at the time any cost-of-living adjustment under this section is granted. If at any time the retirement system ceases to be actuarially sound, any benefit or compensation payments provided under this section shall continue as adjusted by increases or decreases theretofore granted. A member of the retirement board shall have no personal liability for granting increases under this section if that retirement board member in good faith relied and acted upon advice of a qualified actuary that the retirement system would remain actuarially sound.

(L. 2005 H.B. 323, A.L. 2007 S.B. 172 and S.B. 406, A.L. 2008 H.B. 1710 merged with S.B. 980, A.L. 2011 H.B. 183 merged with H.B. 282, A.L. 2013 H.B. 116 merged with H.B. 418)



Section 86.1231 Supplemental retirement benefits, Tier II members, amount — member to be a special consultant, compensation.

Effective 28 Aug 2013

Title VII CITIES, TOWNS AND VILLAGES

86.1231. Supplemental retirement benefits, Tier II members, amount — member to be a special consultant, compensation. — Any Tier II member who retires with entitlement to a pension under sections 86.900 to 86.1280, shall receive, in addition to such member's base pension and cost-of-living adjustments thereto under section 86.1220, and in addition to any other compensation or benefit to which such member may be entitled under sections 86.900 to 86.1280, a supplemental retirement benefit of two hundred dollars per month. For purposes of this section, the term "member" shall include a surviving spouse entitled to a benefit under sections 86.900 to 86.1280 as a Tier II surviving spouse. All benefits payable to a surviving spouse under this section shall be in addition to all other benefits to which such surviving spouse may be entitled under other provisions of sections 86.900 to 86.1280. Any such surviving spouse of a member who dies while entitled to payments under this section shall succeed to the full amount of payment under this section to which such member was entitled at the time of such member's death. In all events, the term "member" shall not include any children of the member who would be entitled to receive part or all of the pension which would be received by a surviving spouse, if living.

(L. 2013 H.B. 116 merged with H.B. 418)



Section 86.1240 Pensions of spouses of deceased members — surviving spouse to be appointed as consultant to board, when.

Effective 28 Aug 2013

Title VII CITIES, TOWNS AND VILLAGES

86.1240. Pensions of spouses of deceased members — surviving spouse to be appointed as consultant to board, when. — 1. Upon receipt of the proper proofs of death of a member in service for any reason whatsoever, there shall be paid to such member's surviving spouse, if any, in addition to all other benefits but subject to subsection 6 of this section, a base pension equal to forty percent of the final compensation of such member, subject to adjustments, if any, as provided in section 86.1220.

2. (1) Upon receipt of the proper proofs of death of a Tier I member who was retired or terminated service after August 28, 1999, and died after having become entitled to benefits from this retirement system, there shall be paid to such member's surviving spouse, if any, in addition to all other benefits but subject to subsection 6 of this section, a base pension equal to eighty percent of the pension being received by such member, including cost-of-living adjustments to such pension but excluding supplemental retirement benefits, at the time of such member's death, subject to subsequent adjustments, if any, as provided in section 86.1220. The pension provided by this subdivision shall terminate upon remarriage by the surviving spouse prior to August 28, 2000.

(2) (a) Upon receipt of the proper proof of death of a Tier I member who retired or terminated service on or before August 28, 1999, and who died after August 28, 1999, and after having become entitled to benefits from this retirement system, such member's surviving spouse, if any, shall be entitled to a base pension equal to forty percent of the final compensation of such member.

(b) Such a surviving spouse shall, upon application to the retirement board, be appointed by the retirement board as a consultant and be compensated in an amount equal to the benefits such spouse would receive under subdivision (1) of this subsection if the member had retired or terminated service after August 28, 1999.

(c) The benefits provided by this subdivision shall terminate upon remarriage by the surviving spouse prior to August 28, 2000.

(3) Upon receipt of the proper proof of death of a Tier II member after retirement who has not elected the optional annuity permitted under subdivision (1) of subsection 2 of section 86.1151, such member's surviving spouse, shall be entitled to a base pension payable for life equaling fifty percent of the member's base pension.

3. In the case of any member who, prior to August 28, 2000, died in service or retired, the surviving spouse who would qualify for benefits under subsection 1 or 2 of this section but for remarriage, and who has not remarried prior to August 28, 2000, but remarries thereafter, shall upon application be appointed by the retirement board as a consultant. For services as such consultant, such surviving spouse shall be compensated in an amount equal to the benefits such spouse would have received under sections 86.900 to 86.1280 in the absence of such remarriage.

4. Upon the death of any member who is in service after August 28, 2000, and who either had at least twenty-five years of creditable service or was retired or died as a result of an injury or illness occurring in the line of duty or course of employment under section 86.1180, the surviving spouse's benefit provided under this section, without including any supplemental retirement benefits paid such surviving spouse by this retirement system, shall be six hundred dollars per month. For any member who died, retired or terminated service on or before August 28, 2000, and who either had at least twenty-five years of creditable service or was retired or died as a result of an injury or illness occurring in the line of duty or course of employment under section 86.1180, the surviving spouse shall upon application to the retirement board be appointed by the retirement board as a consultant. For services as such consultant, the surviving spouse shall, beginning the later of August 28, 2000, or the time the appointment is made under this subsection, be compensated in an amount which without including supplemental retirement benefits provided by this system shall be six hundred dollars monthly. A pension benefit under this subsection shall be paid in lieu of any base pension as increased by cost-of-living adjustments granted under section 86.1220. The benefit under this subsection shall not be subject to cost-of-living adjustments, but shall be terminated and replaced by the base pension and cost-of-living adjustments to which such spouse would otherwise be entitled at such time as the total base pension and such adjustments exceed six hundred dollars monthly.

5. A surviving spouse who is entitled to benefits under the provisions of subsection 1 of this section as a result of the death on or before August 28, 2009, of a member in service who is receiving benefits under sections 86.900 to 86.1280 and who does not qualify under the provisions of subsection 4 of this section shall, upon application to the retirement board, be appointed as a consultant, and for such services such surviving spouse shall be compensated in an amount which, without including any supplemental retirement benefits provided by sections 86.900 to 86.1280, shall be six hundred dollars monthly. A pension benefit under this subsection shall be paid in lieu of any base pension as increased by cost-of-living adjustments granted under section 86.1220. The benefit under this subsection shall not be subject to cost-of-living adjustments, but shall be terminated and replaced by the base pension and cost-of-living adjustments to which such surviving spouse would otherwise be entitled at such time as the total base pension and such adjustments exceed six hundred dollars monthly. As used in this subsection, "surviving spouse" shall not include any children of the member who would be entitled to receive part or all of the pension that would be received by a surviving spouse, if living.

6. Any beneficiary of benefits under sections 86.900 to 86.1280 who becomes the surviving spouse of more than one member shall be paid all benefits due a surviving spouse of that member whose entitlements produce the largest surviving spouse benefits for such beneficiary but shall not be paid surviving spouse benefits as the surviving spouse of more than one member.

(L. 2005 H.B. 323, A.L. 2009 H.B. 397 & H.B. 947, A.L. 2011 H.B. 183 merged with H.B. 282, A.L. 2013 H.B. 116 merged with H.B. 418)



Section 86.1250 Pensions of children of deceased members.

Effective 28 Aug 2013

Title VII CITIES, TOWNS AND VILLAGES

86.1250. Pensions of children of deceased members. — 1. (1) Upon the death of a member in service or after retirement, such member's child or children under the age of eighteen years at the time of the member's death shall be paid fifty dollars per month each until he or she shall attain the age of eighteen years; however, each such child who is or becomes a full-time student at an accredited educational institution shall continue to receive payments under this section for so long as such child shall remain such a full-time student or shall be in a summer or other vacation period scheduled by the institution with intent by such child, demonstrated to the satisfaction of the retirement board, to return to such full-time student status upon the resumption of the institution's classes following such vacation period, but in no event shall such payments be continued after such child shall attain the age of twenty-one years except as hereinafter provided.

(2) Any child eighteen years of age or older, who is physically or mentally incapacitated from wage earning, so long as such incapacity exists as certified by a member of the medical board, shall be entitled to the same benefits as a child under the age of eighteen. For purposes of this section, a determination of whether a child of a member is physically or mentally incapacitated from wage earning so that the child is entitled to benefits under this section shall be made at the time of the member's death. If a child becomes incapacitated after the member's death, or if a child's incapacity existing at the member's death is removed and such child later becomes incapacitated again, such child shall not be entitled to benefits as an incapacitated child under the provisions of this section. A child shall be deemed incapacitated only for so long as the incapacity existing at the time of the member's death continues.

(3) Notwithstanding any other law to the contrary, amounts payable under subdivision (1) or (2) of this subsection shall not be subject to offset or reduction by amounts paid or payable under any workers' compensation or similar law.

2. Upon or after the death of a member in service or after retirement with entitlement to benefits, if there is no surviving spouse or if a surviving spouse dies, the total amount, including any amounts receivable as consulting compensation, but not including any supplemental benefits under section 86.1230 for a Tier I member or section 86.1231 for a Tier II member, which would be received by a qualified surviving spouse or which is being received by the surviving spouse at the date of death of such surviving spouse shall be added to the amounts received by and shall be divided among the children of such member under the age of eighteen years and the incapacitated children in equal shares. As each such child attains the age of eighteen years or has such incapacity removed, such total amount shall then be divided among the remaining such children, until there is no remaining child of such member under the age of eighteen years or incapacitated, at which time all benefits for children of such member under this subsection shall cease.

3. Upon the death of a member in service or after retirement, a funeral benefit of one thousand dollars shall be paid to the person or entity who provided or paid for the funeral services for such member.

(L. 2005 H.B. 323, A.L. 2011 H.B. 183 merged with H.B. 282, A.L. 2013 H.B. 116 merged with H.B. 418)



Section 86.1260 Pensions of spouse and children of member who died in performance of duty.

Effective 28 Aug 2005

Title VII CITIES, TOWNS AND VILLAGES

86.1260. Pensions of spouse and children of member who died in performance of duty. — 1. Upon the receipt of the proper proof that the death of a member in service was the natural and proximate result of an event occurring within the performance of duty or of an occupational disease arising out of and in the course of such member's employment, there shall be paid to the surviving spouse, or if there be no surviving spouse, then to the child or children of such member under the age of twenty-one years and those, if any, over the age of twenty-one years if mentally or physically incapacitated from wage earning, in equal shares or divided between or among them as the retirement board in its sole discretion shall direct, the sum of fifty thousand dollars.

2. If a member dies in such manner that a surviving spouse or child would be entitled to benefits under this section but there is no surviving spouse or child eligible to receive payments under this section, no payments under this section shall be paid.

3. Notwithstanding any other law to the contrary, amounts payable under this section shall not be subject to offset or reduction by amounts paid or payable under any workers' compensation or similar law.

(L. 2005 H.B. 323)



Section 86.1270 Retirement plan deemed qualified plan under federal law — board to administer plan as a qualified plan — vesting of benefits — distributions.

Effective 28 Aug 2015

Title VII CITIES, TOWNS AND VILLAGES

86.1270. Retirement plan deemed qualified plan under federal law — board to administer plan as a qualified plan — vesting of benefits — distributions. — 1. A retirement plan under sections 86.900 to 86.1280 is a qualified plan under the provisions of applicable federal law. The benefits and conditions of a retirement plan under sections 86.900 to 86.1280 shall always be adjusted to ensure that the tax-exempt status is maintained.

2. The retirement board shall administer the retirement system in a manner as to retain at all times qualified status under Section 401(a) of the Internal Revenue Code.

3. The retirement board shall hold in trust the assets of the retirement system for the exclusive benefit of the members and their beneficiaries and for defraying reasonable administrative expenses of the system. No part of such assets shall, at any time prior to the satisfaction of all liabilities with respect to members and their beneficiaries, be used for or diverted to any purpose other than such exclusive benefit or to any purpose inconsistent with sections 86.900 to 86.1280.

4. A member's benefit shall be one hundred percent vested and nonforfeitable upon the member's attainment of normal retirement age, which shall be the earlier of:

(1) Completion of twenty-five years of service for Tier I members and twenty-seven years of service for Tier II members;

(2) Age sixty for any Tier I member who has completed at least ten years of creditable service or age sixty for any Tier II member who has completed at least fifteen years of creditable service;

(3) Age seventy without regard to years of service; or

(4) To the extent funded, upon the termination of the system established under sections 86.900 to 86.1280 or any partial termination which affects the members or any complete discontinuance of contributions by the city to the system.

­­

­

5. Distribution of benefits shall begin not later than April first of the year following the later of the calendar year during which the member becomes seventy and one-half years of age or the calendar year in which the member retires, and shall otherwise conform to Section 401(a)(9) of the Internal Revenue Code.

6. A member or beneficiary of a member shall not accrue a service retirement annuity, disability retirement annuity, death benefit, whether death occurs in the line of duty or otherwise, or any other benefit under sections 86.900 to 86.1280 in excess of the benefit limits applicable to the fund under Section 415 of the Internal Revenue Code. The retirement board shall reduce the amount of any benefit that exceeds those limits by the amount of the excess. If the total benefits under the retirement system and the benefits and contributions to which any member is entitled under any other qualified plan or plans maintained by the board of police commissioners that employs the member would otherwise exceed the applicable limits under Section 415 of the Internal Revenue Code, the benefits the member would otherwise receive from the retirement system shall be reduced to the extent necessary to enable the benefits to comply with Section 415 of the Internal Revenue Code.

7. The total salary taken into account for any purpose for any member of the retirement system shall not exceed two hundred thousand dollars per year, subject to periodic adjustments in accordance with guidelines provided by the United States Secretary of the Treasury, and shall not exceed such other limits as may be applicable at any given time under Section 401(a)(17) of the Internal Revenue Code.

8. If the amount of any benefit is to be determined on the basis of actuarial assumptions that are not otherwise specifically set forth for that purpose in sections 86.900 to 86.1280, the actuarial assumptions to be used are those earnings and mortality assumptions being used on the date of the determination by the retirement system's actuary and approved by the retirement board. The actuarial assumptions being used at any particular time shall be attached as an addendum to a copy of the retirement system's statute that is maintained by the retirement board and shall be treated for all purposes as a part of sections 86.900 to 86.1280. The actuarial assumptions may be changed by the retirement system's actuary annually if approved by the retirement board, but a change in actuarial assumptions shall not result in any decrease in benefits accrued as of the effective date of the change.

9. Any member or beneficiary who is entitled to receive any distribution that is an eligible rollover distribution, as defined by Section 402(c)(4) of the Internal Revenue Code, is entitled to have that distribution transferred directly to another eligible retirement plan of the member's or beneficiary's choice upon providing direction to the secretary of this retirement system regarding the transfer in accordance with procedures established by the retirement board. Effective for distributions made on or after January 1, 2010, a nonspouse beneficiary may elect to directly roll over an eligible rollover distribution to an individual retirement account under Section 408(a) of the Internal Revenue Code of 1986, as amended; to an individual retirement annuity under Section 408(b) of the Internal Revenue Code of 1986, as amended; or if the participant satisfies the requirements for making a Roth contribution under Section 408(A)(c)(3)(B) of the Internal Revenue Code of 1986, as amended, to a Roth individual retirement account.

10. For all distributions made after December 31, 2001:

(1) For the purposes of subsection 9 of this section, an eligible retirement plan shall also mean an annuity contract described in Section 403(b) of the Internal Revenue Code and an eligible plan under Section 457(b) of the Internal Revenue Code which is maintained by the state, political subdivision of a state, or any agency or instrumentality of a state or political subdivision of a state and which agrees to separately account for amounts transferred into such plan from the retirement system. The definition of eligible retirement plan shall also apply in the case of a distribution to a surviving spouse or to a spouse or former spouse who is the alternate payee under a qualified domestic relations order, as defined in Section 414(p) of the Internal Revenue Code; and

(2) For purposes of subsection 9 of this section, a portion of a distribution shall not fail to be an eligible rollover distribution merely because the portion consists of after-tax employee contributions which are not includable in gross income. However, such portion may be paid only to an individual retirement account or annuity described in Section 408(a) or 408(b) of the Internal Revenue Code, or to a qualified defined contribution plan described in Section 401(a) or 403(a) of the Internal Revenue Code that agrees to separately account for amounts so transferred, including separately accounting for the portion of such distribution that is includable in gross income and the portion of such distribution that is not so includable.

(L. 2005 H.B. 323, A.L. 2013 H.B. 116 merged with H.B. 418, A.L. 2015 H.B. 515)



Section 86.1280 Early retirement incentives, effect of.

Effective 28 Aug 2005

Title VII CITIES, TOWNS AND VILLAGES

86.1280. Early retirement incentives, effect of. — If a city and the police department of such city adopt any program of incentives to authorize or encourage early retirements, whether for employees not yet eligible for regular retirement or for employees who are eligible but have not yet chosen to retire or for both, the retirement board shall be authorized to administer and pay such incentives for retirees who accept such incentives and are members of the retirement system under sections 86.900 to 86.1280, in addition to such other benefits as such members or their beneficiaries are entitled to receive under sections 86.900 to 86.1280, provided such city shall so request and shall agree to increase the city's contribution under section 86.1000 sufficiently to provide the full actuarial cost of any such incentives in addition to the contribution required of such city necessary, in conjunction with members' contributions under section 86.1010, to provide all other benefits provided under sections 86.900 to 86.1280.

(L. 2005 H.B. 323)



Section 86.1310 Definitions.

Effective 28 Aug 2013

Title VII CITIES, TOWNS AND VILLAGES

86.1310. Definitions. — The following words and phrases as used in sections 86.1310 to 86.1640 shall have the following meanings unless a different meaning is plainly required by the context:

(1) "Accumulated contributions", the sum of all amounts deducted from the compensation of a member and paid to the retirement board, together with all amounts paid to the retirement board by a member or by a member's beneficiary for the purchase of prior service credits or any other purpose permitted under sections 86.1310 to 86.1640, in all cases with interest, if any, thereon at a rate determined from time to time for such purpose by the retirement board;

(2) "Actuarial cost", the present value of a future payment or series of payments as calculated by applying the actuarial assumptions established according to subsection 8 of section 86.1630;

(3) "Beneficiary", any person entitled, either currently or conditionally, to receive pension or other benefits provided in sections 86.1310 to 86.1640;

(4) "Board of police commissioners", the board composed of police commissioners authorized by law to employ and manage an organized police force in the cities;

(5) "City" or "cities", any city which now has or may hereafter have a population of more than three hundred thousand and less than seven hundred thousand inhabitants, or any city that has made an election under section 86.1320 to continue a civilian employees' retirement system theretofore maintained under sections 86.1310 to 86.1640;

(6) "Compensation", the basic wage or salary paid a member for any period, excluding bonuses, overtime pay, expense allowances, and other extraordinary compensation; except that, notwithstanding such provision, compensation for any year for any member shall not exceed the amount permitted to be taken into account under Section 401(a)(17) of the Internal Revenue Code as applicable to such year;

(7) "Consultant", unless otherwise specifically defined, means a person retained by the retirement system as a special consultant on the problems of retirement, aging and related matters who, upon request of the retirement board, shall give opinions and be available to give opinions in writing or orally in response to such requests, as may be needed by the board;

(8) "Creditable service", service qualifying as a determinant of a member's pension or other benefit under sections 86.1310 to 86.1640 by meeting the requirements specified in such sections, or section 105.691;

(9) "Employee", any regularly appointed civilian employee of the police department of the city as specified in sections 86.1310 to 86.1640 who is:

(a) Appointed prior to August 28, 2011, and is not eligible to receive a pension from the police retirement system of said city;

(b) Appointed on or after August 28, 2011, and is not eligible to receive a pension from the police retirement system of such city or from any other retirement or pension system of such city;

(10) "Final compensation":

(a) For a Tier I member as described in subdivision (13) of this section, the average annual compensation of a member during the member's service if less than two years, or the twenty-four months of service for which the member received the highest salary whether consecutive or otherwise;

(b) For a Tier II member as described in subdivision (13) of this section, the average annual compensation of a member during the member's service if less than three years, or the thirty-six months of service for which the member received the highest salary whether consecutive or otherwise;

(c) For any period of time when a member is paid on a frequency other than monthly, the member's salary for such period shall be deemed to be the monthly equivalent of the member's annual rate of compensation for such period;

(11) "Internal Revenue Code", the United States Internal Revenue Code of 1986, as amended;

(12) "Medical board", not less than one nor more than three physicians appointed by the retirement board to arrange for and conduct medical examinations as directed by the retirement board;

(13) "Member", a member of the civilian employees' retirement system as described in section 86.1480:

(a) "Tier I member", any person who became a member prior to August 28, 2013, and who remains a member on August 28, 2013, shall remain a Tier I member until such member's membership is terminated as described in section 86.1520;

(b) "Tier I surviving spouse", the surviving spouse of a Tier I member;

(c) "Tier II member", any person who became a member on or after August 28, 2013;

(d) "Tier II surviving spouse", the surviving spouse of a Tier II member;

(e) Any person whose membership is terminated as described in section 86.1520 and who reenters membership on or after August 28, 2013, shall become a member under paragraph (c) of this subdivision;

(14) "Pension", annual payments for life, payable monthly, at the times described in section 86.1420;

(15) "Pension fund", the fund resulting from contributions made thereto by the cities affected by sections 86.1310 to 86.1640 and by the members of the civilian employees' retirement system;

(16) "Retirement", termination of a member's status as an employee of the police department of the city at a time when the member or the member's beneficiary is immediately entitled to one or more benefits under sections 86.1310 to 86.1640;

(17) "Retirement board" or "board", the board provided in section 86.1330 to administer the retirement system;

(18) "Retirement system", the civilian employees' retirement system of the police department of the cities as defined in section 86.1320;

(19) "Surviving spouse", when determining whether a person is entitled to benefits under sections 86.1310 to 86.1640 by reason of surviving a member, shall include only:

(a) The person who was married to the member at the time of the member's death in service prior to August 28, 2001, and who had not remarried prior to August 28, 2001;

(b) The person who was married to the member at the time of the member's death in service on or after August 28, 2001;

(c) In the case of any member who both retired and died prior to August 28, 2001, the person who was married to the member at the time of the member's death and who had not remarried prior to August 28, 2001;

(d) In the case of any member who retired prior to August 28, 2001, and died on or after that date, the person who was married to the member at the time of the member's death; or

(e) In the case of any member who retired on or after August 28, 2001, the person who was married to the member at both the time of the member's retirement and the time of the member's death.

(L. 2005 H.B. 323, A.L. 2011 H.B. 183 merged with H.B. 282, A.L. 2013 H.B. 116 merged with H.B. 418)



Section 86.1320 System established — continuation of system after population increase, when — name of system.

Effective 28 Aug 2005

Title VII CITIES, TOWNS AND VILLAGES

86.1320. System established — continuation of system after population increase, when — name of system. — In all cities that now have or may hereafter attain a population of more than three hundred thousand and less than seven hundred thousand inhabitants according to the last preceding federal decennial census, there are hereby created and established retirement or pension systems for the purpose of providing retirement allowances for civilian employees of police departments of such cities. Any city which has established a civilian employees' retirement system under the provisions of sections 86.600 to 86.790 or sections 86.1310 to 86.1640 may elect to continue its civilian employees' retirement system under the provisions of sections 86.1310 to 86.1640 even though the city may cease to have the population described in this section, and any city so electing to continue its established civilian employees' retirement system shall be excused from creating or maintaining any other civilian employees' retirement system under any other provisions of the Missouri statutes. Each system shall be under the management of a retirement board to be known as the "Civilian Employees' Retirement System of the Police Department of (name of city)," and by such name all of its business shall be transacted, and all of its cash and other property held. The retirement systems so created shall begin operation on October 13, 1965, on which date contributions of employees shall be payable to the pension fund.

(L. 2005 H.B. 323)



Section 86.1330 Retirement board established, members, duties — funds received, duties — oath of board members required.

Effective 28 Aug 2005

Title VII CITIES, TOWNS AND VILLAGES

86.1330. Retirement board established, members, duties — funds received, duties — oath of board members required. — 1. There shall be a retirement board whose members shall serve without compensation but shall be reimbursed from the pension fund for any necessary expenses which they may incur for service on the board. The board shall adopt policies for the administration of the affairs of the retirement system. The members of the retirement board for the civilian employees' retirement system herein enacted shall be the same as the members of the retirement board for police officers as provided in section 86.930 and upon election or appointment as provided in section 86.930, shall be vested with full authority to administer the retirement system provided in sections 86.1310 to 86.1640, and shall be vested with full authority to do all things necessary and required herein; but all funds received for the administration of the retirement system shall be kept separately and not commingled with funds included in retirement systems provided in sections 86.900 to 86.1280. The members of the retirement system provided in sections 86.1310 to 86.1640 and a surviving spouse receiving benefits from the retirement system shall be entitled to vote in the election of elected members of the retirement board as provided in section 86.930.

2. Each member of the retirement board shall, within ten days after appointment or election, take an oath of office that such member will diligently and honestly administer the affairs of such board, and will not knowingly violate or willingly permit to be violated any of the provisions of the law applicable to the civilian employees' retirement system. Such oath shall be signed by the member and filed with the clerk of such city.

(L. 2005 H.B. 323)



Section 86.1350 Voting by board, votes necessary to pass a motion.

Effective 28 Aug 2005

Title VII CITIES, TOWNS AND VILLAGES

86.1350. Voting by board, votes necessary to pass a motion. — Each member of the retirement board shall be entitled to one vote in the decisions of the board. Five votes or more in favor shall be necessary to pass a motion by the retirement board at any meeting of the board.

(L. 2005 H.B. 323)



Section 86.1360 Administration of assets and transaction of business, board to set policies — rulemaking authority — officers to be elected, employment of staff.

Effective 28 Aug 2005

Title VII CITIES, TOWNS AND VILLAGES

86.1360. Administration of assets and transaction of business, board to set policies — rulemaking authority — officers to be elected, employment of staff. — 1. Subject to the limitations of sections 86.1310 to 86.1640, the retirement board shall, from time to time, establish policies for the administration of its assets, for the transaction of its business and for the conduct of nominations and elections of the elected members of the retirement board. The retirement board shall be deemed to be a state agency within the meaning of chapter 536. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2005, shall be invalid and void.

2. The retirement board shall elect from its membership a chairman, a vice chairman, and a treasurer and shall, by majority vote of its members, appoint a secretary, who may be, but need not be, one of its members. The offices of secretary and of treasurer shall not be held by the same person. It may employ such actuarial, legal, and other services as may be necessary to transact the business of the retirement system. The compensation of all persons employed by the retirement board and all other expenses of the board necessary for the operation of the retirement system shall be paid in such manner as the retirement board shall determine; provided, that the compensation of such persons as may be employed by the retirement board shall not be greater than the compensation paid for comparable abilities by the governments of the cities in which the retirement board is located.

(L. 2005 H.B. 323)



Section 86.1370 Data to be maintained by board — annual statement required — actuarial study and calculation required — medical board to be appointed — seal to be adopted.

Effective 28 Aug 2005

Title VII CITIES, TOWNS AND VILLAGES

86.1370. Data to be maintained by board — annual statement required — actuarial study and calculation required — medical board to be appointed — seal to be adopted. — 1. The retirement board shall keep in convenient form such data as is necessary for administration of the retirement system. The retirement board shall keep a record of all its proceedings which shall be open to public inspection.

2. The retirement board shall publish annually a statement reporting the operations of the retirement system for the year, including income and disbursements during the year and the financial condition of the retirement system at the end of the year, including actuarial valuation and valuations of its assets and liabilities as of April thirtieth of each year. Such statement shall be consistent with results reviewed and approved by independent certified public accountants selected by the board. One copy of the annual report shall be delivered to each member of the retirement board and each member of the board of police commissioners, and one copy shall be filed with the city clerk. Copies of the report shall be made conveniently available to each member of the retirement system.

3. The retirement board shall cause an actuarial study and calculation to be made annually based upon the experiences of the retirement system by an independent firm of pension actuaries.

4. The retirement board shall appoint a medical board of not more than three physicians, each of whom shall serve at the pleasure of the retirement board, to arrange for and conduct medical examinations as requested by the retirement board.

5. The retirement board shall adopt a common seal.

(L. 2005 H.B. 323)



Section 86.1380 Certification by the board to the city for amount to be paid to the retirement system.

Effective 28 Aug 2013

Title VII CITIES, TOWNS AND VILLAGES

86.1380. Certification by the board to the city for amount to be paid to the retirement system. — The retirement board shall before October fifteenth of each year certify to the chief financial officer of such city the amount to be paid by the city to the retirement pension system for the succeeding fiscal year, as otherwise provided by sections 86.1310 to 86.1640.

(L. 2005 H.B. 323, A.L. 2013 H.B. 116 merged with H.B. 418)



Section 86.1390 Contributions to retirement system by cities, amount.

Effective 28 Aug 2005

Title VII CITIES, TOWNS AND VILLAGES

86.1390. Contributions to retirement system by cities, amount. — The cities specified in sections 86.1310 to 86.1640 shall contribute to the retirement pension system such an amount as may be necessary to pay the pensions as they accrue from year to year, and such additional amounts as may be necessary to maintain the system on a sound actuarial basis as determined by the retirement board and certified as provided in section 86.1380.

(L. 2005 H.B. 323)



Section 86.1400 Employee contributions to be deducted from compensation — payment by board of police commissioners.

Effective 28 Aug 2005

Title VII CITIES, TOWNS AND VILLAGES

86.1400. Employee contributions to be deducted from compensation — payment by board of police commissioners. — The board of police commissioners shall cause to be deducted from the compensation of each member until retirement a percentage of such member's compensation, which shall not be less than five percent, as determined by the retirement board, as such member's contribution to the pension fund. The sum so deducted shall be paid by the board of police commissioners promptly after each payroll to the retirement board to be credited to the member's account. Every member shall be deemed to consent to the deductions made and provided for herein. The board of police commissioners shall certify to the retirement board on each payroll the amount deducted, and such amounts shall be paid into the pension fund and shall be credited to the individual pension account of the member from whose compensation such deduction was made.

(L. 2005 H.B. 323)



Section 86.1410 Board to be trustee of funds — powers and duties.

Effective 28 Aug 2005

Title VII CITIES, TOWNS AND VILLAGES

86.1410. Board to be trustee of funds — powers and duties. — 1. The retirement board shall act as trustee of the funds created by or collected under the provisions of sections 86.1310 to 86.1640. With appropriate safeguards against loss by the retirement system, the board may designate one or more banks or trust companies to serve as a depository of retirement system funds and as an intermediary in the investment of those funds and payment of system obligations. The board shall promptly deposit the funds with any such designated bank or trust company.

2. The retirement board shall have power, in the name and on behalf of the retirement pension system, to purchase, acquire, hold, invest, lend, lease, sell, assign, transfer, and dispose of all property, rights, and securities, and enter into written contracts, all as may be necessary or proper to carry out the purposes of sections 86.1310 to 86.1640. No investment transaction authorized by the retirement board shall be handled by any company or firm in which a member of the board has an interest, nor shall any member of the board profit directly or indirectly from any such investment. All investments shall be made for the account of the retirement system, and any securities or other properties obtained by the retirement board may be held by a custodian in the name of the retirement system, or in the name of a nominee in order to facilitate the expeditious transfer of such securities or other properties. Such securities or other properties may be held by such custodian in bearer form or in book entry form. The retirement system is further authorized to deposit, or have deposited for its account, eligible securities in a central depository system or clearing corporation or in a federal reserve bank under a book entry system as defined in the uniform commercial code, sections 400.8-102 and 400.8-117. When such eligible securities of the retirement system are so deposited with the central depository system they may be merged and held in the name of the nominee of such securities depository and title to such securities may be transferred by bookkeeping entry on the books of such securities depository or federal reserve bank without physical delivery of the certificates or documents representing such securities.

3. The retirement board may contract with a bank or trust company to act as the custodian of bonds and securities acquired by the board, in which case the retirement board may authorize such custodian bank or trust company to order purchases, loans, or sales of investments by such custodian bank or trust company, and may also appoint one or more investment managers to manage investments of the retirement pension system and in the course of such management to order purchases, loans, or sales of investments by such custodian bank or trust company, subject to such limitations, reporting requirements and other terms and restrictions as the retirement board may include in the terms of each such appointment. The income from investments shall be credited to the funds of the retirement system at frequent intervals satisfactory to the retirement board. All payments from the funds shall be made by the bank or trust company only upon orders signed by the secretary and treasurer of the retirement board, except as otherwise provided in this subsection. No order shall be drawn unless it shall have previously been allowed by a specific or an ongoing generalized resolution of the retirement board. In the case of payments for benefits, services, supplies, or similar items in the ordinary course of business, such board resolutions may be ongoing generalized authorizations, provided that each payment other than payments to members or beneficiaries for benefits shall be reported to the board at its next following meeting and shall be subject to ratification and approval by the board.

4. Before assuming the duties of office, the secretary and treasurer shall each be bonded for an amount determined by the retirement board at the cost of the retirement system, conditioned upon the faithful performance of the duties as such officer, and to account for all moneys, securities, and property which may come into their respective hands or under their respective control by virtue of such office, with a corporate surety duly licensed to transact business in this state. Such bonds shall be subject to the approval of the presiding judge of the circuit court of the county in which such cities are located.

(L. 2005 H.B. 323)



Section 86.1420 Benefits and administrative expenses to be paid by system funds — commencement of base pension, when — death of member, effect of.

Effective 28 Aug 2013

Title VII CITIES, TOWNS AND VILLAGES

86.1420. Benefits and administrative expenses to be paid by system funds — commencement of base pension, when — death of member, effect of. — 1. All benefits and all necessary administrative expenses of the retirement system shall be paid from the funds of the retirement system.

2. The base pension of a member who, after August 28, 2011, retires from or otherwise terminates active service with entitlement to a base pension under sections 86.1310 to 86.1640 shall commence as of the first day of the month next following such retirement or termination with no proration of such pension for the month in which such retirement or termination occurs. The supplemental retirement benefit of a member who, after August 28, 2011, retires from or otherwise terminates active service with entitlement to a supplemental retirement benefit provided in subsection 1 of section 86.1600 shall commence as of the first day of the month next following such retirement or termination with no proration of such supplemental retirement benefit for the month in which such retirement or termination occurs.

3. Upon the death of a member in service who leaves a surviving spouse, as defined in section 86.1310, entitled to benefits, any base pension which such surviving spouse shall elect under subdivision (2) of subsection 1 of section 86.1610 or under paragraph (b) of subdivision (3) of subsection 1 of section 86.1610 shall commence the later of the first day of the month next following such death or the first day of the month following the date which would have been the member's earliest possible retirement date permitted under subsections 2 or 3 of section 86.1540 with no proration of such pension for the month prior to such commencement date. Any base pension which such surviving spouse shall elect under paragraph (c) of subdivision (3) of subsection 1 of section 86.1610 shall commence the first day of the month next following such death with no proration of such pension for the month prior to such commencement date.

4. Upon the death of a member who is receiving a base pension under sections 86.1310 to 86.1640 leaving a surviving spouse, as defined in section 86.1310, entitled to benefits, the pension of such surviving spouse shall commence on the first day of the month next following such death with no proration for the month in which such death occurs.

5. All payments of any benefit shall be paid on the first business day of each month for that month. For any benefit under sections 86.1310 to 86.1640, the retirement system shall withhold payment of such benefit until all requisite documentation has been filed with the retirement system evidencing the entitlement of the payee to such payment. The final payment due to a retired member shall be the payment due on the first day of the month in which such member's death occurs. The final payment due to any surviving spouse shall be the payment due on the first day of the month in which such surviving spouse dies or otherwise ceases to be entitled to benefits under sections 86.1310 to 86.1640.

6. If no benefits are otherwise payable to a surviving spouse of a deceased member or otherwise as provided in this section, the member's accumulated contributions, to any extent not fully paid to such member prior to the member's death or to the surviving spouse of such member or otherwise as provided in this section, shall be paid in one lump sum to the member's beneficiary named by such member in a writing filed with the retirement system prior to the member's death for the purpose of receiving such benefit, and if no beneficiary is named, then to such member's estate. Such payment shall constitute full and final payment of any and all claims for benefits under the retirement system, except as provided in section 86.1620.

(L. 2005 H.B. 323, A.L. 2011 H.B. 183 merged with H.B. 282, A.L. 2013 H.B. 116 merged with H.B. 418)



Section 86.1430 Retirement benefits not subject to execution, garnishment, or attachment — exceptions — funds exempt from taxation.

Effective 28 Aug 2005

Title VII CITIES, TOWNS AND VILLAGES

86.1430. Retirement benefits not subject to execution, garnishment, or attachment — exceptions — funds exempt from taxation. — The right of any person to pension or pensions, to the return of contributions, disability or death benefits, or any other right accrued or accruing to any person under the provisions of sections 86.1310 to 86.1640 and the moneys in the various funds created under sections 86.1310 to 86.1640 shall not be subject to execution, garnishment, attachment, or any other process whatsoever and shall be unassignable except as specifically provided in sections 86.1310 to 86.1640, and except for court orders or assignments approved by a court to provide support for family members or a former spouse of any person entitled to benefits under sections 86.1310 to 86.1640. The moneys in the various funds created under sections 86.1310 to 86.1640 are hereby exempt from any tax of the state of Missouri or of any municipality or political subdivision thereof. A revocable request or authorization by a member or a beneficiary to withhold and apply for the requester's convenience some portion or all of a benefit payment shall not be deemed an assignment prohibited under this section provided that any such request shall remain revocable at all times except as to payments or withholdings effected prior to any such revocation. The retirement system may, but shall not be obligated to, comply with any such request.

(L. 2005 H.B. 323)



Section 86.1440 Criminal liability not limited by statutory provisions — correction of benefit errors by the board.

Effective 28 Aug 2005

Title VII CITIES, TOWNS AND VILLAGES

86.1440. Criminal liability not limited by statutory provisions — correction of benefit errors by the board. — Nothing contained in sections 86.1310 to 86.1640 shall in any way limit the criminal liability of any person subject to prosecution under any law which is now or may hereafter be in force. Should any change or error in records result in any member or beneficiary receiving from the pension system more or less than such person would have been entitled to receive had the records been correct, the retirement board shall correct such error and, as far as practicable, shall adjust the payments in such a manner that the benefit to which said member or beneficiary was correctly entitled shall be paid.

(L. 2005 H.B. 323)



Section 86.1450 Board may sue and be sued — service of process, procedure.

Effective 28 Aug 2005

Title VII CITIES, TOWNS AND VILLAGES

86.1450. Board may sue and be sued — service of process, procedure. — 1. The retirement board may sue and be sued in its own name. Such suits shall constitute suits by or against the members of the retirement board in their representative capacities and not as individuals.

2. Service of process on the retirement board shall be sufficient if ten copies of the pleading or other document to be served shall be served upon the secretary of the retirement board at the principal office of the retirement system during business hours.

(L. 2005 H.B. 323)



Section 86.1460 Findings of board final and conclusive — judicial review.

Effective 28 Aug 2005

Title VII CITIES, TOWNS AND VILLAGES

86.1460. Findings of board final and conclusive — judicial review. — 1. In any hearing conducted by the retirement board, the board's findings on all issues of fact shall be final and conclusive upon all parties concerned, when such findings are supported by competent and substantial evidence.

2. Any ruling of the retirement board on a question of law and whether the same is supported by substantial evidence shall, at the option of the plaintiff, be reviewed upon application of any party by the circuit court of Cole County, or in the county of the residence of the plaintiff or one of the plaintiffs, or in the county in which the principal office of the retirement system is located.

(L. 2005 H.B. 323)



Section 86.1470 Board may purchase liability insurance — indemnification, when.

Effective 28 Aug 2005

Title VII CITIES, TOWNS AND VILLAGES

86.1470. Board may purchase liability insurance — indemnification, when. — 1. The retirement board may purchase with retirement system assets from one or more insurers licensed to do business in this state one or more insurance policies that provide for reimbursement of the retirement system and any trustee, member of the retirement board, officer, or employee of the retirement system for liability imposed or damages because of an alleged act, error, or omission committed in the trustee's, board member's, officer's, or employee's capacity as a fiduciary, officer, or employee of the retirement system and for costs and expenses, including attorney fees, incurred as a trustee, board member, officer, or employee in defense of a claim for an alleged act, error, or omission, as long as the insurance policy does not provide for reimbursement of a trustee, board member, officer, or employee for liability imposed or expenses incurred because of the trustee's, board member's, officer's, or employee's personal dishonesty, fraud, lack of good faith, or intentional failure to act prudently.

2. If the insurance coverage described in subsection 1 of this section is insufficient or is not in effect, the retirement board may indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending or completed action, suit, or proceeding, whether civil, criminal, administrative, or investigative, by reason of the fact that the person is or was a member of the retirement board, or is or was serving at the request of the retirement board in the capacity which caused the person's relationship to such action, suit, or proceeding, against expenses, including attorneys' fees, judgments, fines, and amounts paid in settlement actually and reasonably incurred by the person in connection with such action, suit, or proceeding, if the person acted in good faith and without willful malfeasance, and, with respect to any criminal action or proceeding, had reasonable cause to believe the relevant conduct was lawful. The termination of any action, suit, or proceeding by judgment, order, settlement, conviction, or upon a plea of nolo contendere or its equivalent, shall not, of itself, create a presumption that the person did not act in good faith, or, with respect to any criminal action or proceeding, that the person did not have reasonable cause to believe that the relevant conduct was lawful.

3. To the extent that a member of the retirement board has been successful on the merits or otherwise in defense of any action, suit, or proceeding referred to in subsections 1 and 2 of this section, or in defense of any claim, issue, or matter therein, the person shall be indemnified against expenses, including attorneys' fees, actually and reasonably incurred in connection with the action, suit, or proceeding that are not covered by the insurance described in subsection 1 of this section.

4. Any indemnification under this section, unless ordered by a court, shall be made by the retirement board only as authorized in each specific case upon a determination that indemnification of any person potentially entitled to indemnification hereunder is proper in the circumstances because the person has met the applicable standard of conduct set forth in this section. The determination shall be made by the retirement board by a majority vote of a quorum consisting of members of the retirement board who are not parties to the action, suit, or proceeding, or if such a quorum is not obtainable, or even if obtainable and a quorum of disinterested members of the retirement board so directs, by independent legal counsel in a written opinion. Such legal counsel may but need not be counsel to the retirement system.

5. Expenses incurred in defending a civil or criminal action, suit, or proceeding may be paid by the retirement board in advance of the final disposition of the action, suit, or proceeding as authorized by the retirement board in the specific case upon receipt of an undertaking by or on behalf of the person potentially entitled to indemnification hereunder to repay such amount unless it shall ultimately be determined that the person is entitled to be indemnified by the retirement board as authorized in this section.

(L. 2005 H.B. 323)



Section 86.1480 Who shall be members.

Effective 28 Aug 2011

Title VII CITIES, TOWNS AND VILLAGES

86.1480. Who shall be members. — 1. Every person who becomes an employee, as defined in subdivision (9) of section 86.1310, after August 28, 2001, shall become a member of the retirement system defined in sections 86.1310 to 86.1640 as a condition of such employment.

2. Every person who was a member of the retirement system on or before August 28, 2001, shall remain a member.

3. Every person who was an employee, as defined in subdivision (9) of section 86.1310, on August 28, 2001, but was not a member, shall become a member as a condition of employment upon the completion of six months' continuous employment.

(L. 2005 H.B. 323, A.L. 2011 H.B. 183 merged with H.B. 282)



Section 86.1490 Creditable service, determination of — inclusions and exclusions.

Effective 28 Aug 2011

Title VII CITIES, TOWNS AND VILLAGES

86.1490. Creditable service, determination of — inclusions and exclusions. — 1. The retirement board shall fix and determine by proper rules and regulations how much service in any year is equivalent to one year of service. In no case shall more than one year of service be creditable for all service rendered in one calendar year. The retirement board shall not allow credit as service for any period during which the member was absent without compensation, except as provided in subsection 3 of this section and subsection 3 of section 86.1500.

2. Except as provided in subsection 3 of section 86.1500, creditable service at retirement on which the retirement allowance of a member is based consists of the membership service rendered by such member since such member last became a member.

3. Except as provided in subsection 3 of section 86.1500, if a member is on leave of absence without compensation, such member shall not receive service credits for such time unless such member shall return to active service and purchase such creditable service at the actuarial cost. The actuarial cost shall be determined at the time the member makes such purchase.

4. Creditable service also includes any prior service credit to which a member may be entitled by virtue of an authorized purchase of such credit or as otherwise provided in sections 86.1310 to 86.1640.

5. Creditable service shall not include any time a member was suspended from service without compensation. No contribution is required from either the member under section 86.1400 or from the city under section 86.1390 for such time.

(L. 2005 H.B. 323, A.L. 2006 H.B. 1138 merged with S.B. 830, A.L. 2011 H.B. 183 merged with H.B. 282)



Section 86.1500 Military service, effect on creditable service — election to purchase creditable service, when — service credit for military service, when.

Effective 28 Aug 2015

Title VII CITIES, TOWNS AND VILLAGES

86.1500. Military service, effect on creditable service — election to purchase creditable service, when — service credit for military service, when. — 1. Whenever a member is given a leave of absence for military service and returns to employment after discharge from the service, such member shall be entitled to creditable service for the years of employment prior to the leave of absence.

2. Except as provided in subsection 3 of this section, a member who served on active duty in the Armed Forces of the United States and who became a member, or returned to membership, after discharge under honorable conditions, may elect prior to retirement to purchase creditable service equivalent to such service in the Armed Forces, not to exceed two years, provided the member is not receiving and is not eligible to receive retirement credits or benefits from any other public or private retirement plan for the service to be purchased, other than a United States military service retirement system or United States Social Security benefits attributable to such military service, and an affidavit so stating is filed by the member with the retirement system. A member electing to make such purchase shall pay to the retirement system an amount equal to the actuarial cost of the additional benefits attributable to the additional service credit to be purchased, as of the date the member elects to make such purchase. Payment in full of the amount due from a member electing to purchase creditable service under this subsection shall be made over a period not to exceed five years, measured from the date of election, or prior to the commencement date for payment of benefits to the member from the retirement system, whichever is earlier, including interest on unpaid balances compounded annually at the interest rate assumed from time to time for actuarial valuations of the retirement system. If payment in full including interest is not made within the prescribed period, any partial payments made by the member shall be refunded, and no creditable service attributable to such election, or as a result of any such partial payments, shall be allowed; provided that if a benefit commencement date occurs because of the death or disability of a member who has made an election under this subsection and if the member is current in payments under an approved installment plan at the time of the death or disability, such election shall be valid if the member, the surviving spouse or other person entitled to benefit payments pays the entire balance of the remaining amount due, including interest to the date of such payment, within sixty days after the member's death or disability. The time of a disability shall be deemed to be the time when such member is determined by the retirement board to be totally and permanently disabled as provided in section 86.1560.

3. Notwithstanding any other provision of sections 86.1310 to 86.1640, on or after August 28, 2015, a member who returns to service from a leave of absence for active duty military service and who becomes entitled to reemployment rights and other employment benefits under Title 38, Chapter 43 of the U.S. Code, relating to employment and reemployment rights of members of the uniformed services by meeting the requirements for such rights and benefits under Section 4312 of said chapter, or the corresponding provisions of any subsequent applicable federal statute, shall be entitled to service credit for the time spent in such military service for all purposes of sections 86.1310 to 86.1640 only to the extent such member pays any required member contributions for such time. The amount of required member contributions shall be calculated on the base compensation the member would have received during such leave period. The total amount of service credit that will be granted at the member contribution rate is limited to a maximum of five years. The retirement board may waive the required contributions for military leave of absence, not to exceed three years of creditable service, if the member provides duty orders under Title 10 or Title 32 U.S.C. and discharge from active duty documentation in the form of a DD214 or NGB23.

(L. 2005 H.B. 323, A.L. 2006 H.B. 1138 merged with S.B. 830, A.L. 2011 H.B. 183 merged with H.B. 282, A.L. 2013 H.B. 116 merged with H.B. 418, A.L. 2015 H.B. 515)



Section 86.1510 Members entitled to prior creditable service, when.

Effective 28 Aug 2011

Title VII CITIES, TOWNS AND VILLAGES

86.1510. Members entitled to prior creditable service, when. — Members who terminate membership with three years or more of creditable service and later return to membership may be given credit toward retirement for prior creditable service, subject to the condition that such member deposit in the pension fund a sum equal to the member's portion of the actuarial cost to restore such service. The member's portion of the actuarial cost is determined on the ratio of the member's contribution rate to the total of the member and employer contribution rates at the time the member elects to purchase the creditable service.

(L. 2005 H.B. 323, A.L. 2011 H.B. 183 merged with H.B. 282)



Section 86.1520 Duration of membership.

Effective 28 Aug 2005

Title VII CITIES, TOWNS AND VILLAGES

86.1520. Duration of membership. — Each person who becomes a member of the civilian employees' retirement system under the provisions of sections 86.1310 to 86.1640 shall remain a member until the earliest to occur of the following events:

(1) The termination of service of such person and the payment to such person of all benefits due such person under the provisions of sections 86.1310 to 86.1640; or

(2) The death of such person.

(L. 2005 H.B. 323)



Section 86.1530 Normal retirement dates.

Effective 28 Aug 2013

Title VII CITIES, TOWNS AND VILLAGES

86.1530. Normal retirement dates. — The normal retirement date of a member shall be the later of:

(1) Tier I member - the date such member attains the age of sixty-five years, or the tenth anniversary of such member's employment; or

(2) Tier II member - the date such member attains the age of sixty-seven years, or the twentieth anniversary of such member's employment.

(L. 2005 H.B. 323, A.L. 2013 H.B. 116 merged with H.B. 418)



Section 86.1540 Normal pension, amount — early retirement option, when — election for optional benefit for spouse — pension after five years of creditable service — felony conviction, effect of.

Effective 28 Aug 2013

Title VII CITIES, TOWNS AND VILLAGES

86.1540. Normal pension, amount — early retirement option, when — election for optional benefit for spouse — pension after five years of creditable service — felony conviction, effect of. — 1. (1) Upon retirement on or after a member's normal retirement date, such member shall receive a base pension in the amount of two percent of such member's final compensation times the number of years, including fractions thereof, of such member's creditable service.

(2) Such member may elect to receive a different base pension under an election permitted under this section or section 86.1580.

2. Tier I members may elect early retirement as follows:

(1) Beginning at age fifty-five, if the member has completed at least ten years of creditable service or at any later age after the member has completed at least ten years of creditable service. Unless subdivision (3) of this subsection shall be applicable, the benefit as computed under subsection 1 of this section shall be reduced by one-half of one percent for each full month the initial payment is prior to the first day of the month following that in which such member will attain age sixty;

(2) Beginning at age sixty, if the member has completed at least five but not more than ten years of creditable service or at any later age after the member has completed at least five years of creditable service. Unless subdivision (3) of this subsection shall be applicable, the benefit as computed under subsection 1 of this section shall be reduced by one-half of one percent for each full month the initial payment is prior to the first day of the month following that in which such member will attain age sixty-five; or

(3) At any time after the member's total of age and years of creditable service equals or exceeds eighty, in which event the benefit shall be as computed under subsection 1 of this section without any reduction.

­­

­

3. Tier II members may elect early retirement as follows:

(1) Beginning at age sixty-two, if the member has completed at least five years of creditable service, the benefit as computed under subsection 1 of this section shall be reduced by one-half of one percent for each full month the initial payment is prior to the first day of the month following that in which such member will attain age sixty-seven; or

(2) At any time after the member has completed at least twenty years of creditable service and is at least sixty-two years of age, in which event the benefit shall be as computed under subsection 1 of this section without any reduction; or

(3) At any time after the member's total of age and years of creditable service equals or exceeds eighty-five, in which event the benefit shall be as computed under subsection 1 of this section without any reduction.

­­

­

4. (1) A member who is married at the time of retirement may by a written election, with the written consent of such member's spouse, elect an optional benefit calculated as follows: such optional benefit shall be a monthly pension in the initial amount which shall be actuarially equivalent to the actuarial value of the pension described in subdivision (1) of subsection 1 of this section for such member at the date of retirement (including the value of survivorship rights of a surviving spouse, where applicable, under section 86.1610), upon the basis that the initial annuity for the member's spouse, if such spouse survives the member, shall be the same as the amount being paid the member on such annuity at the member's death, and, subject to cost-of-living adjustments thereafter declared on the spouse's base pension under section 86.1590, shall be paid to such surviving spouse for the lifetime of such spouse without regard to remarriage. If a member who makes an election of an optional benefit under this subsection has also elected an early retirement under either subdivision (1) or (2) of subsection 2 of this section or subdivision (1) of subsection 3 of this section, any reduction in benefit required for such early retirement election shall be calculated before calculating the initial amount of the optional benefit under this subsection.

(2) If a member who makes the election permitted by this subsection also makes an election permitted under section 86.1580, such optional benefit shall be reduced as provided in subdivision (3) of subsection 2 of section 86.1580.

(3) If a member makes the election permitted by this subsection, the amount calculated for such optional benefit under either subdivision (1) or (2) of this subsection shall be the base pension for such member and for such member's spouse for all purposes of sections 86.1310 to 86.1640.

(4) An election for an optional benefit under this subsection shall be void if the member dies within thirty days after filing such election with the retirement system or if the member dies before the due date of the first payment of such member's pension.

5. Subject to the provisions of subsection 7 of this section, whenever the service of a member is terminated after August 28, 1999, for any reason prior to death or retirement and the member has five or more years of creditable service, the member may elect not to withdraw such member's accumulated contributions and shall become entitled to receive a pension upon such member's normal retirement date under subdivision (1) of subsection 1 of this section or may elect to receive a pension commencing upon or after any date, prior to his or her normal retirement date, upon which early retirement would have been permitted under subsection 2 of this section for Tier I members or subsection 3 of this section for Tier II members if such member had remained a civilian employee of such police department, except that in calculating any qualification under subsection* 2 or 3 of this section, such member shall not be entitled to count any year of creditable service in excess of such member's total years of creditable service at the time of such member's termination of employment. The amount of any pension commenced upon the basis of a date permitted under subsection* 2 or 3 of this section shall be computed on the basis of the member's final compensation and number of years of creditable service, subject to such adjustments as may be applicable under the subdivision of subsection* 2 or 3 of this section upon which such member relies in electing such member's pension and subject to any other adjustments that such member may elect under this section. The amount of the initial pension calculated after all applicable adjustments shall be the base pension for such member, and for such member's spouse if such member shall elect the optional benefit permitted under subsection 4 of this section, for all purposes of sections 86.1310 to 86.1640. Payment of any benefits elected under this subsection shall commence as of the first day of the month next following the applicable date with no proration of such benefit for any initial partial month.

6. A member whose service was terminated on or before August 28, 1999, after five or more years of creditable service, and who permitted such member's accumulated contributions to remain in the pension fund, shall upon application to the retirement board be appointed as a consultant. For services as such consultant, such member shall, beginning the later of August 28, 1999, or the time of such appointment under this subsection, be entitled to elect to receive compensation in such amount and at such time as such member would have been entitled to elect under any of the provisions of subsection 5 of this section if such member had terminated service after August 28, 1999. Such member shall be entitled to the same cost-of-living adjustments following the commencement of such compensation as if such member's compensation had been a base pension.

7. Notwithstanding any other provisions of sections 86.1310 to 86.1640, any member who is convicted of a felony prior to separation from active service shall not be entitled to any benefit from this retirement system except the return of such member's accumulated contributions.

(L. 2005 H.B. 323, A.L. 2011 H.B. 183 merged with H.B. 282, A.L. 2013 H.B. 116 merged with H.B. 418)

*Word "subsections" appears in original rolls.



Section 86.1550 Termination of employment prior to five years of creditable service, lump-sum payment.

Effective 28 Aug 2005

Title VII CITIES, TOWNS AND VILLAGES

86.1550. Termination of employment prior to five years of creditable service, lump-sum payment. — Whenever a member's service is terminated for any reason prior to death or retirement and such member has less than five years of creditable service, or a member's service is terminated after conviction of a felony, or a member's service is terminated for any reason and such member requests the withdrawal of all such member's accumulated contributions to the retirement system, such member shall be paid the amount of such member's accumulated contributions in one lump sum and such payment shall be in lieu of any and all other benefits to which such member or any beneficiary or survivor thereof might otherwise be or become entitled under sections 86.1310 to 86.1640.

(L. 2005 H.B. 323)



Section 86.1560 Disability retirement pension, amount — definitions — board to determine disability, proof may be required.

Effective 28 Aug 2011

Title VII CITIES, TOWNS AND VILLAGES

86.1560. Disability retirement pension, amount — definitions — board to determine disability, proof may be required. — 1. A member in active service who becomes totally and permanently disabled, as defined in this section, shall be entitled to retire and to receive a base pension determined in accordance with the terms of this section. Members who are eligible and totally and permanently disabled shall receive a disability pension computed as follows:

(1) Duty disability, fifty percent of final compensation as of the date of disability;

(2) Nonduty disability, thirty percent of final compensation as of the date of disability, provided that a nonduty disability pension shall not be available to any member with less than ten years creditable service;

(3) In no event shall the disability pension be less than the amount to which the member would be entitled as a pension if the member retired on the same date with equivalent age and creditable service.

2. For purposes of sections 86.1310 to 86.1640, the following terms shall mean:

(1) "Duty disability", total and permanent disability directly due to and caused by actual performance of employment with the police department;

(2) "Nonduty disability", total and permanent disability arising from any other cause than duty disability;

(3) "Total and permanent disability", a state or condition which presumably prevents for the rest of a member's life the member's engaging in any occupation or performing any work for remuneration or profit. Such disability, whether duty or nonduty, must not have been caused by the member's own negligence or willful self-infliction.

3. The retirement board in its sole judgment shall determine whether the status of total and permanent disability exists. Its determination shall be binding and conclusive. The retirement board shall rely upon the findings of a medical board of three physicians, and shall procure the written recommendation of at least one member thereof in each case considered by the retirement board. The medical board shall be appointed by the retirement board and expense for such examinations as are required shall be paid from funds of the retirement system.

4. From time to time, the retirement board shall have the right to require proof of continuing disability which may include further examination by the medical board. Should the retirement board determine that disability no longer exists, it shall terminate the disability pension. A member who immediately returns to work with the police department shall again earn creditable service beginning on the first day of such return. Creditable service prior to disability retirement shall be reinstated. A member who does not return to work with the police department shall be deemed to have terminated employment at the time disability retirement commenced; but in calculating any benefits due upon such presumption, the retirement system shall receive credit for all amounts paid such member during the period of disability, except that such member shall not be obligated in any event to repay to the retirement system any amounts properly paid during such period of disability.

(L. 2005 H.B. 323, A.L. 2008 H.B. 1710 merged with S.B. 980, A.L. 2011 H.B. 183 merged with H.B. 282)



Section 86.1570 Offset to workers' compensation payments — member's percentage defined.

Effective 28 Aug 2005

Title VII CITIES, TOWNS AND VILLAGES

86.1570. Offset to workers' compensation payments — member's percentage defined. — 1. Any periodic payment, excluding payments for medical treatment, which may be paid or payable by cities under the provisions of any workers' compensation or similar law to a member or to the dependents of a member on account of any disability or death shall be offset against any benefits payable to the recipient of the workers' compensation payments from funds provided by cities under the provisions of sections 86.1310 to 86.1640 on account of the same disability or death. However, in no event shall the amount paid from funds under the provisions of sections 86.1310 to 86.1640 be less than the amount which represents the member's percentage, as defined in this section, of total benefits payable under sections 86.1310 to 86.1640, before any offset for workers' compensation benefits.

2. Any lump sum amount, excluding payments for medical treatments, which may be paid or payable by cities under the provisions of any workers' compensation or similar law to a member or to the dependents of a member on account of any disability or death shall be offset against any benefits payable from funds provided by cities under the provisions of sections 86.1310 to 86.1640 on account of the same disability or death. The amounts by which each periodic payment made under the provisions of sections 86.1310 to 86.1640 is offset or reduced shall be computed as the periodic amount necessary to amortize as an annuity over the period of time represented by the respective workers' compensation benefits the total amount of the lump sum settlement received as a workers' compensation benefit by a beneficiary of the retirement system. Such computation shall be based upon the same interest rate and mortality assumptions as used for the retirement system at the time of such computation. However, in no event shall the amount paid from funds under the provisions of sections 86.1310 to 86.1640 be less than the amount which represents the member's percentage, as defined in this section, of total benefits payable under sections 86.1310 to 86.1640, before any offset for workers' compensation benefits.

3. As used in this section, the term "member's percentage" shall be the fraction of which the numerator is the percentage of compensation contributed by a working member to the retirement pension system under section 86.1400 during the pay period immediately preceding such member's death or disability which created entitlement to benefits and the denominator is the sum of percentages of a member's compensation contributed by a working member under section 86.1400 and the city under section 86.1390 to the retirement pension system during such pay period. Such percentage shall identify the portion of any benefits due under the provisions of sections 86.1310 to 86.1640 which is deemed to have been provided by the member's own contributions.

(L. 2005 H.B. 323)



Section 86.1580 Optional distribution under partial lump-sum option plan, when — death before retirement, effect of.

Effective 28 Aug 2013

Title VII CITIES, TOWNS AND VILLAGES

86.1580. Optional distribution under partial lump-sum option plan, when — death before retirement, effect of. — 1. Any member in active service entitled to commence a pension under section 86.1540 may elect an optional distribution under the partial lump sum option plan provided in this section if the member:

(1) Notifies the retirement system in writing of the member's retirement date at least ninety days in advance thereof and requests an explanation of the member's rights under this section; and

(2) Notifies the retirement system of the member's election hereunder at least thirty days in advance of the retirement date.

­­

­

2. (1) A member entitled to make an election under this section may elect to receive a lump sum distribution with the member's initial monthly pension payment under section 86.1540, subject to all the terms of this section. The member may elect the amount of the member's lump sum distribution from one, but not more than one, of the following options for which the member qualifies:

(a) A member having one or more years of creditable service after the member's eligible retirement date may elect a lump sum amount equal to twelve times the initial monthly base pension the member would receive if no election were made under this section;

(b) A member having two or more years of creditable service after the member's eligible retirement date may elect a lump sum amount equal to twenty-four times the initial monthly base pension the member would receive if no election were made under this section; or

(c) A member having three or more years of creditable service after the member's eligible retirement date may elect a lump sum amount equal to thirty-six times the initial monthly base pension the member would receive if no election were made under this section.

­­

­

(2) When a member makes an election to receive a lump sum distribution under this section, the base pension that the member would have received in the absence of an election shall be reduced on an actuarially equivalent basis to reflect the payment of the lump sum distribution, and the reduced base pension shall be the member's base pension thereafter for all purposes relating to base pension amounts under sections 86.1310 to 86.1640, unless the member has also elected an optional benefit permitted under subsection 4 of section 86.1540.

(3) If a member electing a lump sum distribution under this section has elected the optional benefit permitted under subsection 4 of section 86.1540, the calculation of the member's pension shall be made in the following order:

(a) The amount of the member's normal pension under subdivision (1) of subsection 1 of section 86.1540 shall be reduced if applicable by any reductions required under subsection* 2 or 3 of section 86.1540;

(b) The amount of the pension as determined under paragraph (a) of this subdivision shall be reduced to the actuarially equivalent amount to produce the optional form of benefit described in subdivision (1) of subsection 4 of section 86.1540;

(c) The amount of reduced pension as determined under paragraph (b) of this subdivision shall be further reduced as required to produce an actuarially equivalent benefit in the form of the lump sum distribution option elected under this section and a remaining monthly annuity which shall be paid on the basis that the initial annuity for the member's spouse, if such spouse survives the member, shall be the same as the amount being paid the member on this annuity at the member's death, and, subject to cost-of-living adjustments thereafter declared on the spouse's base pension under section 86.1590, shall be paid to such surviving spouse for the lifetime of such spouse without regard to remarriage.

3. An election under this section to receive a lump sum distribution and reduced monthly base pension shall be void if the member dies before retirement, in which case amounts due a surviving spouse or other beneficiary of the member shall be determined without regard to such election.

(L. 2005 H.B. 323, A.L. 2013 H.B. 116 merged with H.B. 418)

*Word "subsections" appears in original rolls.



Section 86.1590 Cost-of-living adjustments — base pension defined.

Effective 28 Aug 2013

Title VII CITIES, TOWNS AND VILLAGES

86.1590. Cost-of-living adjustments — base pension defined. — 1. Provided that the retirement system shall remain actuarially sound, each of the following persons may receive each year, in addition to such person's base pension, a cost-of-living adjustment in an amount not to exceed three percent of such person's base pension during any one year:

(1) Every member who is retired and receiving a base pension from this retirement system; and

(2) Every surviving spouse who is receiving a base pension from this retirement system.

2. Upon the death of a member who has been retired and receiving a pension, and who dies after August 28, 2001, the surviving spouse of such member entitled to receive a base pension under section 86.1610 shall receive an immediate percentage cost-of-living adjustment to his or her base pension equal to the total percentage cost-of-living adjustments received during such member's lifetime under this section, but such adjustment shall not be deemed to change the base pension amount to which subsequent cost-of-living adjustments may be made.

3. For purposes of this section, the term "base pension" shall mean:

(1) For a member, the pension computed under the provisions of the law as of the date of retirement without regard to cost-of-living adjustments, as adjusted if applicable, for any optional elections made under sections 86.1540 and 86.1580, but in all events not including any supplemental benefit under section 86.1600;

(2) For a surviving spouse whose pension is prescribed by section 86.1610, the base pension calculated for such spouse in accordance with the provisions of section 86.1610, including any compensation as a consultant to which such surviving spouse is entitled under said section in lieu of a pension, but not including any supplemental benefit under section 86.1600;

(3) For a surviving spouse entitled to the continuation of an optional benefit elected under subsection 4 of section 86.1540, the base pension determined in accordance with subdivision (3) of subsection 4 of section 86.1540.

4. The cost-of-living adjustment shall be an increase or decrease computed on the base pension amount by the retirement board in an amount that the board, in its discretion, determines to be satisfactory, but in no event shall the adjustment be more than three percent or reduce the pension to an amount less than the base pension. In determining and granting the cost-of-living adjustments, the retirement board shall adopt such rules and regulations as may be necessary to effectuate the purposes of this section, including provisions for the manner of computation of such adjustments and the effective dates thereof. The retirement board shall provide for such adjustments to be determined once each year and granted on a date or dates to be chosen by the board, and may apply such adjustments in full to members who have retired during the year prior to such adjustments but who have not been retired for one full year and to the surviving spouse of a member who has died during the year prior to such adjustments.

5. The determination of whether the retirement system will remain actuarially sound shall be made at the time any cost-of-living adjustment is granted. If at any time the retirement system ceases to be actuarially sound, pension payments shall continue as adjusted by increases theretofore granted. A member of the retirement board shall have no personal liability for granting increases under this section if that retirement board member in good faith relied and acted upon advice of a qualified actuary that the retirement system would remain actuarially sound.

(L. 2005 H.B. 323, A.L. 2013 H.B. 116 merged with H.B. 418)



Section 86.1600 Supplemental retirement benefit, amount, cost-of-living adjustments — special consultant, compensation — cost-of-living adjustments, rulemaking authority — member defined.

Effective 28 Aug 2011

Title VII CITIES, TOWNS AND VILLAGES

86.1600. Supplemental retirement benefit, amount, cost-of-living adjustments — special consultant, compensation — cost-of-living adjustments, rulemaking authority — member defined. — 1. Any member who retires subsequent to August 28, 1997, and on or before August 28, 2007, with entitlement to a pension under sections 86.1310 to 86.1640, and any member who retires subsequent to August 28, 2007, with entitlement to a pension under sections 86.1310 to 86.1640 and who either has at least fifteen years of creditable service or is retired under subsection 1 of section 86.1560, shall receive, in addition to such member's base pension and cost-of-living adjustments thereto under section 86.1590, and in addition to any other compensation or benefit to which such member may be entitled under sections 86.1310 to 86.1640, a supplemental retirement benefit of fifty dollars per month. The amount of such supplemental retirement benefit may be adjusted by cost-of-living adjustments determined by the retirement board not more frequently than annually.

2. Any member who was retired on or before August 28, 1997, and is receiving retirement benefits from the retirement system shall, upon application to the retirement board, be retained as a consultant, and for such services such member shall receive, in addition to such member's base pension and cost-of-living adjustments thereto under section 86.1590, and in addition to any other compensation or benefit to which such member may be entitled under sections 86.1310 to 86.1640, a supplemental compensation in the amount of fifty dollars per month. This appointment as a consultant shall in no way affect any member's eligibility for retirement benefits under the provisions of sections 86.1310 to 86.1640, or in any way have the effect of reducing retirement benefits otherwise payable to such member. The amount of such supplemental compensation under this subsection may be adjusted by cost-of-living adjustments determined by the retirement board not more frequently than annually.

3. In determining and granting the cost-of-living adjustments under this section, the retirement board shall adopt such rules and regulations as may be necessary to effectuate the purposes of this section, including provisions for the manner of computation of such adjustments and the effective dates thereof. The retirement board shall provide for such adjustments to be determined once each year and granted on a date or dates to be chosen by the board. The retirement board shall not be required to prorate the initial adjustment to any supplemental retirement benefit or any supplemental compensation under this section for any member.

4. For purposes of subsections 1 and 2 of this section, the term "member" shall include a surviving spouse who is entitled to a benefit under sections 86.1310 to 86.1640, who shall be deemed to have retired for purposes of this section on the date of retirement of the member of whom such person is the surviving spouse or on the date of death of such member if such member died prior to retirement; provided, that no benefits shall be payable under this section to the surviving spouse of any member who died while in active service after August 28, 2007, unless such death occurred in the line of duty or course of employment or as the result of an injury or illness incurred in the line of duty or course of employment or unless such member had at least fifteen years of creditable service. The surviving spouse of a member who died in service after August 28, 2007, whose death occurred in the line of duty or course of employment or as the result of an injury or illness incurred in the line of duty or course of employment shall be entitled to benefits under subsection 1 of this section without regard to such member's years of creditable service. All benefits payable to a surviving spouse under this section shall be in addition to all other benefits to which such surviving spouse may be entitled under other provisions of sections 86.1310 to 86.1640. Any qualifying surviving spouse of a member who dies while entitled to payments under this section shall succeed to the full amount of payment under this section to which such member was entitled at the time of such member's death, including any cost-of-living adjustments received by such member in the payment under this section prior to such member's death.

5. The determination of whether the retirement system will remain actuarially sound shall be made at the time any cost-of-living adjustment under this section is granted. If at any time the retirement system ceases to be actuarially sound, supplemental retirement benefit payments under subsection 1 of this section and supplemental compensation payments as a consultant under subsection 2 of this section shall continue as adjusted by increases or decreases theretofore granted. A member of the retirement board shall have no personal liability for granting increases under this section if that retirement board member in good faith relied and acted upon advice of a qualified actuary that the retirement system would remain actuarially sound.

(L. 2005 H.B. 323, A.L. 2007 S.B. 172 merged with S.B. 406, A.L. 2011 H.B. 183 merged with H.B. 282)



Section 86.1610 Death of member in service, benefit to be received — death of member after retirement, benefit to be received — surviving spouse benefits.

Effective 28 Aug 2013

Title VII CITIES, TOWNS AND VILLAGES

86.1610. Death of member in service, benefit to be received — death of member after retirement, benefit to be received — surviving spouse benefits. — 1. Upon receipt of the proper proofs of death of a member in service for any reason whatsoever, the following amounts shall be payable subject to subsection 4 of this section, and if a pension shall be elected, the initial amount thereof shall be the base pension for such surviving spouse:

(1) If the member has less than five years of creditable service, the member's surviving spouse shall be paid, in one lump sum, the amount of the member's accumulated contributions. If there is no surviving spouse, the member's accumulated contributions shall be paid as provided in subsection 6 of section 86.1420;

(2) If the member has at least five but fewer than twenty years of creditable service, the member's surviving spouse may elect the lump sum settlement in subdivision (1) of this subsection or a pension. Such pension shall be fifty percent of the member's accrued pension at date of death as computed in subdivision (1) of subsection 1 of section 86.1540, commencing as provided in subsection 3 of section 86.1420;

(3) If the member has at least twenty years of creditable service, the member's surviving spouse may elect any one of:

(a) The lump sum settlement in subdivision (1) of this subsection;

(b) The pension as computed in subdivision (2) of this subsection; or

(c) A pension in the monthly amount determined on a joint and survivor's basis from the actuarial value of the member's accrued annuity at date of death;

(4) Any death of a retired member occurring before the first payment of the retirement pension shall be deemed to be a death prior to retirement;

(5) For the surviving spouse of a member who died in service after August 28, 2001, benefits payable under subsection 1 of this section shall continue for the lifetime of such surviving spouse without regard to remarriage.

2. Upon death of a member after retirement who has not elected the optional annuity permitted under subsection 4 of section 86.1540, the surviving spouse shall receive a base pension payable for life, equaling fifty percent of the member's base pension, as of the member's retirement date, subject to the following:

(1) No surviving spouse of a member who retires after August 28, 2001, shall be entitled to receive any benefits under sections 86.1310 to 86.1640 unless such spouse was married to the member at the time of the member's retirement; and

(2) Any surviving spouse who was married to such a member at the time of the member's retirement shall be entitled to all benefits for surviving spouses under sections 86.1310 to 86.1640 for the life of such surviving spouse without regard to remarriage.

3. In the case of any member who, prior to August 28, 2001, died in service or retired, the surviving spouse who would qualify for benefits under subsection 1 or 2 of this section but for remarriage, and has not remarried prior to August 28, 2001, but remarries thereafter, shall upon application be appointed by the retirement board as a consultant. For services as such consultant, such surviving spouse shall be compensated in an amount equal to the benefits such spouse would have received under sections 86.1310 to 86.1640 in the absence of such remarriage.

4. Any beneficiary of benefits under sections 86.1310 to 86.1640 who becomes the surviving spouse of more than one member shall be paid all benefits due a surviving spouse of that member whose entitlements produce the largest surviving spouse benefits for such beneficiary but shall not be paid surviving spouse benefits as the surviving spouse of more than one member, except that any surviving spouse for whom an election has been made for an optional benefit under subsection 4 of section 86.1540 shall be entitled to every optional benefit for which such surviving spouse has so contracted.

(L. 2005 H.B. 323, A.L. 2011 H.B. 183 merged with H.B. 282, A.L. 2013 H.B. 116 merged with H.B. 418)



Section 86.1620 Funeral benefits, amount.

Effective 28 Aug 2011

Title VII CITIES, TOWNS AND VILLAGES

86.1620. Funeral benefits, amount. — 1. Upon the death after August 28, 2003, of a member in service, or upon the death of a member who was in service on or after August 28, 2003, and who dies after having been retired and pensioned, there shall be paid, in addition to all other benefits, a funeral benefit of one thousand dollars to the person or entity who provided or paid for the funeral services for such member.

2. Any member who was retired on or before August 28, 2003, and is receiving retirement benefits from the retirement system, upon application to the retirement board, shall be appointed by the retirement board as a consultant for the remainder of such member's life. Upon the death of such member, there shall be paid, in addition to all other benefits, a funeral benefit of one thousand dollars to the person or entity who provided or paid for the funeral services for such member.

(L. 2005 H.B. 323, A.L. 2011 H.B. 183 merged with H.B. 282)



Section 86.1630 Tax-exempt status of plan to be maintained — assets of system to be held in trust — member benefits vested, when — distribution of benefits.

Effective 28 Aug 2015

Title VII CITIES, TOWNS AND VILLAGES

86.1630. Tax-exempt status of plan to be maintained — assets of system to be held in trust — member benefits vested, when — distribution of benefits. — 1. A retirement plan under sections 86.1310 to 86.1640 is a qualified plan under the provisions of applicable federal law. The benefits and conditions of a retirement plan under sections 86.1310 to 86.1640 shall always be adjusted to ensure that the tax-exempt status is maintained.

2. The retirement board shall administer this retirement system in such manner as to retain at all times qualified status under Section 401(a) of the Internal Revenue Code.

3. The retirement board shall hold in trust the assets of the retirement system for the exclusive benefit of the members and their beneficiaries and for defraying reasonable administrative expenses of the system. No part of such assets shall, at any time prior to the satisfaction of all liabilities with respect to members and their beneficiaries, be used for or diverted to any purpose other than such exclusive benefit or to any purpose inconsistent with sections 86.1310 to 86.1640.

4. A member's benefit shall be one hundred percent vested and nonforfeitable upon the member's attainment of normal retirement age, which shall be the earlier of:

(1) The attaining of the age of sixty-five or the member's tenth anniversary of employment, whichever is later for any Tier I member, or the attaining of the age of sixty-seven or the member's twentieth anniversary of employment, whichever is later for any Tier II member;

(2) For any Tier I member when the total sum of age and years of creditable service equals or exceeds eighty, or for any Tier II member when the total sum of age and years of creditable service equals or exceeds eighty-five; or

(3) To the extent funded, upon the termination of the system established under sections 86.1310 to 86.1640 or any partial termination which affects the member or any complete discontinuance of contributions by the city to the system.

­­

­

5. Distribution of benefits shall begin not later than April first of the year following the later of the calendar year during which the member becomes seventy and one-half years of age or the calendar year in which the member retires, and shall otherwise conform to Section 401(a)(9) of the Internal Revenue Code.

6. A member or beneficiary of a member shall not accrue a service retirement annuity, disability retirement annuity, death benefit, whether death occurs in the line of duty or otherwise, or any other benefit under sections 86.1310 to 86.1640 in excess of the benefit limits applicable to the fund under Section 415 of the Internal Revenue Code. The retirement board shall reduce the amount of any benefit that exceeds the limits of this section by the amount of the excess. If the total benefits under the retirement system and the benefits and contributions to which any member is entitled under any other qualified plan or plans maintained by the board of police commissioners that employs the member would otherwise exceed the applicable limits under Section 415 of the Internal Revenue Code, the benefits the member would otherwise receive from the retirement system are reduced to the extent necessary to enable the benefits to comply with Section 415 of the Internal Revenue Code.

7. The total salary taken into account for any purpose for any member of the retirement system shall not exceed two hundred thousand dollars per year, subject to periodic adjustments in accordance with guidelines provided by the United States Secretary of the Treasury and may not exceed such other limits as may be applicable at any given time under Section 401(a)(17) of the Internal Revenue Code.

8. If the amount of any benefit is determined on the basis of actuarial assumptions that are not specifically set forth for that purpose in sections 86.1310 to 86.1640, the actuarial assumptions to be used are those earnings and mortality assumptions used on the date of the determination by the retirement system's actuary and approved by the retirement board. The actuarial assumptions used at any particular time shall be attached as an addendum to a copy of the retirement system's statute maintained by the retirement board and shall be treated for all purposes as part of sections 86.1310 to 86.1640. The actuarial assumptions may be changed by the retirement system's actuary annually if approved by the retirement board, but a change in actuarial assumptions shall not result in any decrease in benefits accrued as of the effective date of the change.

9. Any member or beneficiary who is entitled to receive any distribution that is an eligible rollover distribution, as defined by Section 402(c)(4) of the Internal Revenue Code, is entitled to have that distribution transferred directly to another eligible retirement plan of the member's or beneficiary's choice upon providing direction to the secretary of the retirement system regarding the transfer in accordance with procedures established by the retirement board. Effective for distributions made on or after January 1, 2010, a nonspouse beneficiary may elect to directly roll over an eligible rollover distribution to an individual retirement account under Section 408(a) of the Internal Revenue Code of 1986, as amended; to an individual retirement annuity under Section 408(b) of the Internal Revenue Code of 1986, as amended; or if the participant satisfies the requirements for making a Roth contribution under Section 408(A)(c)(3)(B) of the Internal Revenue Code of 1986, as amended, to a Roth individual retirement account.

10. For all distributions made after December 31, 2001:

(1) For the purposes of subsection 9 of this section, an eligible retirement plan shall also mean an annuity described in Section 403(b) of the Internal Revenue Code and an eligible plan under Section 457(b) of the Internal Revenue Code that is maintained by a state, political subdivision of a state, or any agency or instrumentality of a state or political subdivision of a state and which agrees to separately account for amounts transferred into such plan from the retirement system. The definition for eligible retirement plan shall also apply in the case of a distribution to a surviving spouse or to a spouse or former spouse who is the alternate payee under a qualified domestic relations order, as defined in Section 414(p) of the Internal Revenue Code; and

(2) For the purposes of subsection 9 of this section, a portion of a distribution shall not fail to be an eligible rollover distribution merely because the portion consists of after-tax employee contributions which are not includable in gross income. However, such portion may be paid only to an individual retirement account or annuity described in Section 408(a) or 408(b) of the Internal Revenue Code, or to a qualified defined contribution plan described in Section 401(a) or 403(a) of the Internal Revenue Code that agrees to separately account for amounts so transferred, including separately accounting for the portion of such distribution that is includable in gross income and the portion of such distribution that is not so includable.

(L. 2005 H.B. 323, A.L. 2013 H.B. 116 merged with H.B. 418, A.L. 2015 H.B. 515)



Section 86.1640 Incentives for early retirement, board to administer and pay.

Effective 28 Aug 2005

Title VII CITIES, TOWNS AND VILLAGES

86.1640. Incentives for early retirement, board to administer and pay. — If a city and the police department of such city adopt any program of incentives to authorize or encourage early retirements, whether for employees not yet eligible for regular retirement or for employees who are eligible but have not yet chosen to retire or for both, the retirement board shall be authorized to administer and pay such incentives for retirees who accept such incentives and are members of the retirement system under sections 86.1310 to 86.1640, in addition to such other benefits as such members or their beneficiaries are entitled to receive under sections 86.1310 to 86.1640, provided such city shall so request and shall agree to increase said city's contribution under section 86.1390 sufficiently to provide the full actuarial cost of any such incentives in addition to the contribution required of such city necessary, in conjunction with members' contributions under section 86.1400, to provide all other benefits provided under sections 86.1310 to 86.1640.

(L. 2005 H.B. 323)






Chapter 87 Firefighters' Retirement and Relief Systems

Chapter Cross References



Section 87.005 Firefighters, certain diseases presumed incurred in line of duty — conditions — infectious disease defined.

Effective 28 Aug 2011

Title VII CITIES, TOWNS AND VILLAGES

87.005. Firefighters, certain diseases presumed incurred in line of duty — conditions — infectious disease defined. — 1. Notwithstanding the provisions of any law to the contrary, after five years' service, any condition of impairment of health caused by any infectious disease, disease of the lungs or respiratory tract, hypertension, or disease of the heart resulting in total or partial disability or death to a uniformed member of a paid fire department, who successfully passed a physical examination within five years prior to the time a claim is made for such disability or death, which examination failed to reveal any evidence of such condition, shall be presumed to have been suffered in line of duty, unless the contrary be shown by competent evidence. In order to receive the presumption that an infectious disease was contracted in the line of duty, the member shall submit to an annual physical examination, at which a blood test is administered.

2. This section shall apply only to the provisions of chapter 87, RSMo 1959.

3. As used in this section, the term "infectious disease" means the human immunodeficiency virus, acquired immunodeficiency syndrome, tuberculosis, hepatitis A, hepatitis B, hepatitis C, hepatitis D, diphtheria, meningococcal meningitis, methicillin-resistant staphylococcus aureus, hemorrhagic fever, plague, rabies, and severe acute respiratory syndrome.

(L. 1967 p. 167 § 1, A.L. 2011 H.B. 664 merged with S.B. 238)



Section 87.006 Firefighters, certain diseases presumed incurred in line of duty — persons covered — disability from cancer, presumption suffered in line of duty, when — infectious disease defined.

Effective 28 Aug 2011

Title VII CITIES, TOWNS AND VILLAGES

87.006. Firefighters, certain diseases presumed incurred in line of duty — persons covered — disability from cancer, presumption suffered in line of duty, when — infectious disease defined. — 1. Notwithstanding the provisions of any law to the contrary, and only for the purpose of computing retirement benefits provided by an established retirement plan, after five years' service, any condition of impairment of health caused by any infectious disease, disease of the lungs or respiratory tract, hypotension, hypertension, or disease of the heart resulting in total or partial disability or death to a uniformed member of a paid fire department, who successfully passed a physical examination within five years prior to the time a claim is made for such disability or death, which examination failed to reveal any evidence of such condition, shall be presumed to have been suffered in the line of duty, unless the contrary be shown by competent evidence. In order to receive the presumption that an infectious disease was contracted in the line of duty, the member shall submit to an annual physical examination, at which a blood test is administered.

2. Any condition of cancer affecting the skin or the central nervous, lymphatic, digestive, hematological, urinary, skeletal, oral, breast, testicular, genitourinary, liver or prostate systems, as well as any condition of cancer which may result from exposure to heat or radiation or to a known or suspected carcinogen as determined by the International Agency for Research on Cancer, which results in the total or partial disability or death to a uniformed member of a paid fire department who successfully passed a physical examination within five years prior to the time a claim is made for disability or death, which examination failed to reveal any evidence of such condition, shall be presumed to have been suffered in the line of duty unless the contrary be shown by competent evidence and it can be proven to a reasonable degree of medical certainty that the condition did not result nor was contributed to by the voluntary use of tobacco.

3. This section shall apply to paid members of all fire departments of all counties, cities, towns, fire districts, and other governmental units.

4. As used in this section, the term "infectious disease" means the human immunodeficiency virus, acquired immunodeficiency syndrome, tuberculosis, hepatitis A, hepatitis B, hepatitis C, hepatitis D, diphtheria, meningococcal meningitis, methicillin-resistant staphylococcus aureus, hemorrhagic fever, plague, rabies, and severe acute respiratory syndrome.

(L. 1969 p. 157 § 1, A.L. 2007 S.B. 22 merged with S.B. 406, A.L. 2011 H.B. 664 merged with S.B. 238)



Section 87.010 Fund for pensioning firemen — treasurer of corporation ex officio treasurer of fund — cities other than first class to ratify.

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

87.010. Fund for pensioning firemen — treasurer of corporation ex officio treasurer of fund — cities other than first class to ratify. — The municipal authorities by act or ordinance, in all cities, villages or incorporated towns in this state having an organized fire department, may set apart not exceeding fifty percent of all revenue received by such cities, villages or incorporated towns for municipal purposes from licenses issued by them for carrying on the business of a fire insurance company, agent or agency, and not exceeding three percent of all other revenue received by such cities, villages or incorporated towns for municipal purposes from licenses issued by such cities, villages or incorporated towns, as a fund for the pensioning of crippled and disabled members of the fire department, and of the widows and orphans of deceased members of the fire department of such cities, villages or incorporated towns, and the treasurer of such cities, villages or incorporated towns shall be ex officio treasurer of such fund; provided, that in any city other than a city of the first class the provisions of sections 87.010 to 87.105 shall not be in effect until it shall be ratified by a majority of the voters of such city, who vote on the question which shall be submitted at the request of one hundred voters.

(RSMo 1939 § 9499, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 8932; 1919 § 9033; 1909 § 9859



Section 87.015 How certain cities may be included in these provisions.

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

87.015. How certain cities may be included in these provisions. — Sections 87.010 to 87.105 shall not apply to any city, village or incorporated town having less than twenty thousand inhabitants, until the provisions of said sections shall be adopted by two-thirds of the voters of such city, town or village, voting in favor of the question submitted at an election.

(RSMo 1939 § 9519, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 8952; 1919 § 9053; 1909 § 9878



Section 87.020 Creating board of trustees.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

87.020. Creating board of trustees. — In cities, the treasurer, the counselor, the clerk or register, and the comptroller where such office exists, the chief officer of the fire department, three delegates at large from the fire department, to be elected by the members thereof on the first Monday in December of each year, whose term of office shall be for one year, and one delegate from the retired or pensioned list, to be elected by such retired or pensioned members on the first Monday in December of each year, whose term of office shall be for one year, shall constitute and be a board by the name of "The Board of Trustees of the Firemen's Fund". The board shall select from their members a president and secretary; provided, that in villages and incorporated towns the board of trustees of the firemen's pension fund shall consist of the chairman of the village or town trustees, the clerk, counselor or attorney, treasurer and chief officer of the fire department.

(RSMo 1939 § 9501)

Prior revisions: 1929 § 8934; 1919 § 9035; 1909 § 9860



Section 87.025 Duties and powers of board — assessment of members.

Effective 30 Apr 1990, see footnote

Title VII CITIES, TOWNS AND VILLAGES

87.025. Duties and powers of board — assessment of members. — The board shall have exclusive control and management of the fund mentioned in section 87.010, and of all money donated, paid or assessed for the relief or pensioning of disabled members of the fire department, retirement for service pensions, their widows and minor children, and shall assess each member of the fire department at least one percent but not more than ten percent of the salary of such member, to be deducted and withheld from the monthly pay of each member so assessed, and the same to be placed by the treasurer of such city, village or incorporated town, who shall be ex officio treasurer of such board, to the credit of such fund, subject to the order of such board. The percent rate shall not be changed without the affirmative vote of a majority of the entire board. The board shall make all needful rules and regulations for its government in the discharge of its duties, and shall hear and decide all applications for relief or pensions, under sections 87.010 to 87.105, and its decisions on such applications shall be final and conclusive, and not subject to review and reversal except by the board, and a record shall be kept of all the meetings and proceedings of all the board.

(RSMo 1939 § 9502, A.L. 1953 p. 301, A.L. 1979 H.B. 850, A.L. 1990 H.B. 1047)

Prior revisions: 1929 § 8935; 1919 § 9036; 1909 § 9861

Effective 4-30-90



Section 87.030 Rewards and gifts to pension fund.

Effective 28 Aug 1953

Title VII CITIES, TOWNS AND VILLAGES

87.030. Rewards and gifts to pension fund. — All rewards in money, fees, gifts and endowments that may be paid or given for or on account of extraordinary services by said fire department or any member thereof, except when permitted by order of the board to be retained by said member, may be paid into said pension fund. The said board of trustees may take by gift, grant, devise or bequest any money, real estate, personal property, right of property, or other valuable thing, and the same shall be treated as a part of and for the uses of said fund.

(RSMo 1939 § 9503, A.L. 1953 p. 300)

Prior revisions: 1929 § 8936; 1919 § 9037; 1909 § 9862



Section 87.035 Trustees may invest fund.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

87.035. Trustees may invest fund. — The said board of trustees shall have power to draw such pension fund from the treasury of such city, village or incorporated town, and may invest such fund, or any part thereof, in the name of the board of trustees of the firemen's pension fund, in interest-bearing bonds of the United States, of the state of Missouri, of any county, township or municipal corporation of the state, or in judgments or tax bills against the city where such pension fund is established, or loan the same on real estate in the city where such pension fund is established, not exceeding in amount in any case two-thirds of the assessed taxpaying valuation of such real estate; and all such securities shall be deposited with the treasurer of said city, village or incorporated town, as ex officio treasurer of said board, and shall be subject to the order of said board.

(RSMo 1939 § 9504)

Prior revisions: 1929 § 8937; 1919 § 9038; 1909 § 9863

CROSS REFERENCE:

Multinational banks, securities and obligations of, investment in, when, 409.950



Section 87.040 Disposition of interest — duties of legislative body of city.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

87.040. Disposition of interest — duties of legislative body of city. — The interest received from the investment of said funds shall be applicable to the payment of pensions under sections 87.010 to 87.105, and it shall be in the power of the legislative body of any city, village or incorporated town to diminish and adjust the annual rate of one percent from licenses, so that the income from interest, dues from members and licenses shall meet the requirements of the pension list as provided by sections 87.010 to 87.105.

(RSMo 1939 § 9505)

Prior revisions: 1929 § 8938; 1919 § 9039; 1909 § 9864



Section 87.045 Eligibility for and payment of a disability pension.

Effective 28 Aug 1969

Title VII CITIES, TOWNS AND VILLAGES

87.045. Eligibility for and payment of a disability pension. — 1. If any member of the fire department of any such city, village or incorporated town shall become and be found, upon an examination by a medical officer designated by the board of trustees, to be physically or mentally incapacitated for duty as the result of an accident occurring while in the actual performance of duty or exposure while in the actual performance of duty, and if the medical officer certifies that the member is mentally or physically incapacitated for further performance of duty and that such incapacity is likely to be permanent, and that the member should be retired, the board of trustees shall retire such disabled member from service in the fire department. Upon such retirement the board of trustees shall order the payment to such disabled member, monthly, from the pension fund, a sum equal to fifty percent of the average monthly salary of said member during the twelve months immediately preceding the effective date of his retirement.

2. Upon application, any member of the fire department who has made regular and periodic payments into the pension fund for a period of five years or more shall be retired by the board of trustees, not less than thirty days nor more than ninety days next following the date of filing the application, on a disability pension, provided a medical officer designated by the board of trustees, after a medical examination of the member, shall certify that such member is mentally or physically incapacitated for the further performance of duty, that such incapacity is likely to be permanent, and that such member should be retired. Upon such retirement the board of trustees shall order the payment to such disabled member, monthly, from the pension fund, a sum equal to twenty-five percent of the average monthly salary said member was receiving during the twelve months immediately preceding the effective date of his retirement. In addition there shall also be paid a sum equal to five percent of the said average monthly salary the member was receiving at the time of his retirement for each unmarried dependent child under the age of eighteen, and each unmarried child, regardless of age, who is totally and permanently mentally or physically incapacitated from engaging in gainful employment sufficiently remunerative to support himself. Such additional sum shall not be paid to or for more than three eligible children, and if there are more than three eligible children, then payments shall be made for the three youngest eligible children, and further provided that no benefits under this section shall be paid to or for any child or children over eighteen years of age who are totally and permanently mentally or physically incapacitated if such child is a patient or ward in a publicly supported institution, and no benefits shall be paid under this section to or for any child born or adopted after the effective date of the member's disability retirement.

(RSMo 1939 § 9506, A.L. 1969 p. 157)

Prior revisions: 1929 § 8939; 1919 § 9040; 1909 § 9865



Section 87.050 Death benefits, amount — eligibility — limitations.

Effective 28 Aug 1982

Title VII CITIES, TOWNS AND VILLAGES

87.050. Death benefits, amount — eligibility — limitations. — 1. If any member shall be killed or die while in the performance of his* duty or as the result of any injury received in the line of duty, or of any disease contracted by reason of his occupation, or shall die from any cause whatever while a member of said fire department, or shall die while receiving a disability or service pension, and shall leave a widow or child or children under the age of eighteen years surviving, said board of trustees shall order and direct the payment from the pension fund, monthly, to such widow, a sum equal to not less than twenty percent of the monthly compensation allowed a first class fireman of the fire department as salary at the date of the death of the member or seventy-five dollars, whichever is greater; and to or for the benefit of each child until it reaches the age of eighteen, a sum equal to not less than five percent of the monthly compensation allowed a first class fireman of the fire department as salary at the date of the death of the member; and to or for each unmarried child, regardless of age, who is totally and permanently mentally or physically incapacitated from engaging in gainful employment sufficiently remunerative to support himself, a sum equal to five percent of the monthly compensation allowed a first class fireman of the fire department as salary at the date of the death of the member; provided that no benefits shall be paid to or for any child over eighteen years of age who is totally and permanently mentally or physically disabled or incapacitated if such child is a patient or ward in a publicly supported institution. In the case of widows, payments shall be made only to those widows whose marriage to the member occurred prior to his retirement on disability or service pension, and shall be made only while said widow is unmarried and are to cease forever immediately upon remarriage. In the case of children no payments shall be made to or for any child born or adopted after the effective date of the member's retirement on disability or service pension, or the date of his death, and payments shall not be made for more than three eligible children and, if there are more than three eligible children, payments shall be made for the three youngest eligible children. If the member who dies is a member of a volunteer department, the amount to be paid monthly to his widow and children aforesaid shall be fixed by the board of trustees.

2. Any widow who is receiving survivors' pension benefits under the provisions of this section as it existed at any time prior to August 13, 1982, upon application to the board of trustees, shall be employed by the board as a special consultant on the problems of retirement, aging, and other pension system matters for the remainder of her life and upon request of the board shall give opinions in writing or orally, as may be requested, and for such services shall be compensated monthly in an amount equal to the difference between the amount of the monthly pension benefit the widow is receiving for herself and seventy-five dollars. This compensation shall be consolidated with the pension benefits the widow is receiving and shall be paid out of the same fund as are such benefits. Employment as a special consultant shall in no way affect any widow's eligibility for survivors' pension benefits or in any way have the effect of reducing such benefits, other provisions of law to the contrary notwithstanding.

(RSMo 1939 § 9507, A.L. 1969 H.B. 127, H.B. 407, A.L. 1982 H.B. 904)

Prior revisions: 1929 § 8940; 1919 § 9041; 1909 § 9866

*Word "this" appears in original rolls.



Section 87.055 Law applicable to whom.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

87.055. Law applicable to whom. — Sections 87.010 to 87.105 shall apply to all persons who are now or shall hereafter become members of any organized fire department in any city, village or incorporated town in this state, and to all cities, villages and incorporated towns now existing in this state or which may hereafter be created herein.

(RSMo 1939 § 9510)

Prior revisions: 1929 § 8943; 1919 § 9044; 1909 § 9869



Section 87.060 Retirement pension, eligibility for and payment of.

Effective 28 Aug 1969

Title VII CITIES, TOWNS AND VILLAGES

87.060. Retirement pension, eligibility for and payment of. — 1. Any member of the fire department of any such city, village or incorporated town having served twenty-five years or more in such fire department, and having theretofore regularly paid into the pension fund his periodic payments as herein provided, shall be retired upon written application to the board of trustees, setting forth a time not less than thirty days nor more than sixty days after the filing of such application at which he desires to be retired. Thereupon, the board of trustees shall order and direct that said member shall be paid a monthly pension equal to fifty percent of the average monthly salary of said member during the twelve months immediately preceding the effective date of his retirement; and further provided that any member who remains on active duty in the fire department and continues to make regular and periodic payments into the pension fund as herein provided for a period of time beyond twenty-five years shall, upon subsequent retirement, be paid monthly an additional sum equal to one percent of the average monthly salary of said member during the twelve months immediately preceding the effective date of his retirement for each full twelve-month period beyond twenty-five years up to but not including the year in which said member attains the age of sixty-five.

2. Any member of the fire department of any such city, village or incorporated town having served at least twenty years, but less than twenty-five years, in such fire department, and having theretofore regularly paid into the pension fund his periodic payments as herein provided, may make application to be retired from such fire department, and if his application is granted by the board of trustees, the said board of trustees shall order and direct that said member shall be paid a monthly service pension equal to forty percent of the average monthly salary of said member during the twelve months immediately preceding the effective date of his retirement.

3. In the event that any member of the fire department of any such city, village or incorporated town having served twenty years or more in such fire department, and having theretofore regularly paid into the pension fund his periodic payments as herein provided, is discharged from such fire department, the board of trustees shall order and direct that said person shall be paid a monthly service pension equal to fifty percent of the salary said person was receiving at the time of his discharge, and further provided that the board of trustees shall order and direct the payment of said monthly service pension within thirty days after the date of discharge of said member, and the effective date of said pension shall be the same as the date of his discharge.

4. Members of volunteer fire departments serving without pay shall receive such monthly amount as may be fixed by the board of trustees.

(RSMo 1939 § 9509, A.L. 1953 p. 302, A.L. 1969 p. 157)

Prior revisions: 1929 § 8942; 1919 § 9043; 1909 § 9868



Section 87.063 Health care benefits for retirees — separate fund established for benefits and premiums — application by retiree to be special consultant, compensation to fund benefits.

Effective 28 Aug 1990

Title VII CITIES, TOWNS AND VILLAGES

87.063. Health care benefits for retirees — separate fund established for benefits and premiums — application by retiree to be special consultant, compensation to fund benefits. — 1. The board of trustees may provide or contract for insurance benefits to cover hospital, surgical, and medical expenses for retirees under sections 87.010 to 87.105, in an amount not to exceed one hundred dollars per month for each retiree.

2. If the board agrees to provide benefits pursuant to this section, a separate account for hospital, surgical and medical benefits shall be established as part of the benefit reserve fund. All benefits and premiums shall be transferred from the general revenue fund of the system to the benefit reserve fund for payment of hospital, surgical and medical benefits.

3. Any retiree who is receiving benefits from the system may make application to the board to be named as a special advisor to the firemen's retirement system. Upon the acceptance of such application, the board may deposit in the fund created in subsection 2 of this section an amount not to exceed one hundred dollars per month for the applicant and may make a monthly payment from the fund created in subsection 2 of this section toward health care benefits for the applicant as provided in subsection 1 of this section.

(L. 1990 H.B. 1675)



Section 87.065 Payments prorated when funds are insufficient.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

87.065. Payments prorated when funds are insufficient. — If at any time there shall not be sufficient money in such pension fund to pay each person entitled to the benefit thereof the full amount per month as herein provided, then an equal percentage of such monthly payments shall be made to each beneficiary until the said fund shall be replenished to warrant the payment in full of each of said beneficiaries.

(RSMo 1939 § 9508)

Prior revisions: 1929 § 8941; 1919 § 9042; 1909 § 9867



Section 87.070 Pension fund custodian.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

87.070. Pension fund custodian. — The treasurer shall be the custodian of said pension fund, subject to the control and direction of the board and shall keep a separate book and complete account concerning said fund, in such a manner as may be prescribed by the board, and the books and accounts shall always be subject to the inspection of the board or any member thereof, and said treasurer shall be personally liable, and also liable on his bond executed to the city for the purpose of becoming said officer of the city. On the expiration of his term of office, he will surrender and deliver over to his successor all unexpended moneys and all property and evidence of indebtedness, and all other papers and records which may have come to his possession as treasurer of such funds.

(RSMo 1939 § 9511)

Prior revisions: 1929 § 8944; 1919 § 9045; 1909 § 9870



Section 87.075 Warrants, upon whom drawn.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

87.075. Warrants, upon whom drawn. — It shall be the duty of the officer or officers of such city, village or incorporated town as are designated by law to draw warrants on the treasurer of such city, village or incorporated town, upon request, in writing, by said board of trustees, to draw warrants on the treasurer of such city, village or incorporated town, payable to the treasurer of said board of trustees, for all funds belonging to said pension fund, as aforesaid.

(RSMo 1939 § 9512)

Prior revisions: 1929 § 8945; 1919 § 9046; 1909 § 9871



Section 87.080 Warrants, how drawn.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

87.080. Warrants, how drawn. — All moneys ordered to be paid from said pension fund to any person or persons shall be paid by the treasurer of the board of trustees only upon warrants signed by the president of said board and countersigned by the secretary thereof, and no warrant shall be drawn except by order of the board, duly entered on the records of the proceedings of the board.

(RSMo 1939 § 9513)

Prior revisions: 1929 § 8946; 1919 § 9047; 1909 § 9872



Section 87.085 Annual report of condition of fund.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

87.085. Annual report of condition of fund. — The board of trustees shall make report to the legislative body of said city, village or incorporated town of the condition of said pension fund, on the first day of January in each and every year.

(RSMo 1939 § 9514)

Prior revisions: 1929 § 8947; 1919 § 9048; 1909 § 9873



Section 87.090 Fund exempt from execution.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

87.090. Fund exempt from execution. — No portion of said pension fund shall, before or after its order of distribution by the board of trustees to the persons entitled thereto, be held, seized, taken, subjected to or detained or levied on by virtue of any attachment, execution, injunction, writ, interlocutory or other order or decree, or any process or proceeding whatever issued out of or by any court of this state for the payment or satisfaction, in whole or in part, of any debt, damages, claim, demand or judgment against the beneficiary of said fund; but the said fund shall be held and distributed for the purpose of sections 87.010 to 87.105, and for no other purpose whatever.

(RSMo 1939 § 9515)

Prior revisions: 1929 § 8948; 1919 § 9049; 1909 § 9874



Section 87.095 Funeral expenses to be paid.

Effective 28 Aug 1989

Title VII CITIES, TOWNS AND VILLAGES

87.095. Funeral expenses to be paid. — Whenever an active or retired fireman shall die, as aforesaid, the board of trustees shall appropriate from the fund a sum not exceeding one hundred and fifty dollars to the widow or family for funeral expenses. In cities not within a county the payment for funeral expenses shall be two thousand dollars, and shall be paid solely from moneys within the pension fund.

(RSMo 1939 § 9517, A.L. 1989 H.B. 156)

Prior revisions: 1929 § 8950; 1919 § 9051; 1909 § 9876



Section 87.100 Relief associations may, by vote of members, amalgamate with board of trustees.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

87.100. Relief associations may, by vote of members, amalgamate with board of trustees. — Any fire department pension fund and relief association existing in this state under sections 87.495 to 87.515, is hereby empowered, by a majority vote of its members, to amalgamate with the board of trustees of the firemen's pension fund formed under sections 87.010 to 87.105 in the same city, village or town, and thereupon all the assets and property of said relief association and all its rights and privileges shall be vested in said board of trustees, and all obligations, debts and liabilities of said association shall be assumed and shall become obligations, debts and liabilities of said board of trustees, and thenceforward the business of said amalgamated organizations shall be conducted under the terms of sections 87.010 to 87.105 by said board of trustees.

(RSMo 1939 § 9516)

Prior revisions: 1929 § 8949; 1919 § 9050; 1909 § 9875



Section 87.105 Penalty for misrepresentation.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

87.105. Penalty for misrepresentation. — Any member of the fire department who, upon entering such fire department, makes any misstatement or misrepresentation as to his physical condition or understatement of his age, shall, for himself and his dependents, forfeit all rights to participate in the benefits of sections 87.010 to 87.105.

(RSMo 1939 § 9518)



Section 87.120 Definitions.

Effective 28 Aug 2001

Title VII CITIES, TOWNS AND VILLAGES

87.120. Definitions. — The following words and phrases as used in sections 87.120 to 87.370, unless a different meaning is plainly required by the context, have the following meanings:

(1) "Accumulated contributions", the sum of all amounts deducted from the compensation of a member and credited to his or her individual account in the members' savings fund together with interest thereon;

(2) "Actuarial equivalent", a benefit of equal value when computed upon the basis of such mortality tables and interest rate as shall be adopted by the board of trustees;

(3) "Average final compensation", the average earnable compensation of the member during his or her last two years of service as a firefighter, or if the firefighter has less than two years of service, then the average earnable compensation of his or her entire period of service;

(4) "Beneficiary", any person in receipt of a retirement allowance or other benefit as provided by sections 87.120 to 87.370;

(5) "Benefit reserve", the present value of all payments to be made on account of any retirement allowance or benefit in lieu of a retirement allowance upon the basis of such mortality tables and interest rate as shall be adopted by the board of trustees;

(6) "Board of trustees", the board provided for in section 87.140 to administer the retirement system;

(7) "City", any city not within a county and adopting the retirement system provided by sections 87.120 to 87.370;

(8) "Creditable service", prior service plus membership service as provided in section 87.135;

(9) "DROP", the deferred retirement option plan provided in section 87.182;

(10) "Earnable compensation", the regular compensation which a member would earn during one year on the basis of the stated compensation for his or her rank or position;

(11) "Firefighter", any officer or employee of the fire department of the city employed by the city for the duty of fighting fires, but does not include anyone employed in a clerical or other capacity not involving fire-fighting duties. In case of doubt as to whether any person is a firefighter within the meaning of sections 87.120 to 87.370, the decision of the board of trustees shall be final;

(12) "Medical board", the board of physicians provided for in section 87.160;

(13) "Member", a member of the retirement system as defined by section 87.130;

(14) "Membership service", service as a firefighter rendered since last becoming a member;

(15) "Prior service", all service as a firefighter rendered prior to the date the system becomes operative which is creditable in accordance with the provisions of section 87.135;

(16) "Retirement allowance", annual payments for life which shall be payable in equal monthly installments or any benefits in lieu thereof granted to a member upon retirement or to a beneficiary;

(17) "Retirement system", the firefighter's retirement system of any city as defined in section 87.125.

(L. 1943 p. 708 § 1, A.L. 1959 S.B. 314 § 86.480, A.L. 1961 p. 211, A.L. 1972 H.B. 766, A.L. 1973 H.B. 591, A.L. 1985 H.B. 26, A.L. 1991 H.B. 312, A.L. 1993 H.B. 259, A.L. 2000 H.B. 1808, A.L. 2001 S.B. 290)



Section 87.125 Authorizing municipality to provide by ordinance for pensions.

Effective 28 Aug 1959

Title VII CITIES, TOWNS AND VILLAGES

87.125. Authorizing municipality to provide by ordinance for pensions. — Any city in this state that now has or may hereafter have seven hundred thousand inhabitants or more and that has an organized fire department is hereby authorized, subject to the provisions of sections 87.120 to 87.370, to provide by ordinance for the pensioning of members of any such organized fire department and of the dependents of deceased members thereof and to take from its municipal revenue a fund for such purpose. The fund shall be under the management of a board of trustees herein described and shall be known as "The Firemen's Retirement System of ______" and by such name all of its business shall be transacted, all of its funds invested and all of its cash and securities and other property held.

(L. 1943 p. 708 § 2, A.L. 1959 S.B. 314 § 86.483)

(1973) Held, this section is permissive and a city ordinance passed in accordance with it is neither void nor automatically amended by an amendment to such enabling legislation. Trantina v. Board of Trustees of Firemen's Retirement System of St. Louis, et al. (A.), 503 S.W.2d 148.



Section 87.127 Qualified government plan, retirement plan intended to be.

Effective 28 Aug 2011

Title VII CITIES, TOWNS AND VILLAGES

87.127. Qualified government plan, retirement plan intended to be. — A retirement plan under sections 87.120 to 87.370 is intended to be a qualified governmental plan under the provisions of applicable federal law. The benefits and conditions of the plan shall be interpreted and the system shall be operated to ensure that the system meets the federal qualification requirements.

(L. 2011 H.B. 282 merged with H.B. 664)



Section 87.130 Membership requirements.

Effective 28 Aug 2001

Title VII CITIES, TOWNS AND VILLAGES

87.130. Membership requirements. — 1. All persons who are firefighters shall be members as a condition of their employment and shall receive no pension or retirement allowance from any other pension or retirement system supported wholly or in part by the city or the state of Missouri because of years of service for which they are entitled to benefits under this system nor shall they be required to make contributions under any other pension or retirement system of the city or the state of Missouri, anything to the contrary notwithstanding.

2. If any member, in any period of five consecutive years after last becoming a member, is absent from service for more than four years unless the member has twenty years or more of creditable service, or if any member withdraws the member's accumulated contributions, or if any member becomes a beneficiary, the person shall thereupon cease to be a member; except in the case of a member who has served in the Armed Forces of the United States or retired pursuant to section 87.170 and is subsequently reinstated as a firefighter or as a member in beneficiary status as a surviving spouse.

3. Any member who is reinstated after retiring pursuant to conditions in section 87.170 shall not be eligible to participate in the benefit provided pursuant to section 87.182.

(L. 1943 p. 708 § 3, A.L. 1945 p. 1239 § 3, A.L. 1959 S.B. 314 § 86.487, A.L. 1996 H.B. 1404, A.L. 2001 S.B. 290)



Section 87.135 Members shall file detailed account of service — verification of service and issuance of service certificate.

Effective 28 Aug 2001

Title VII CITIES, TOWNS AND VILLAGES

87.135. Members shall file detailed account of service — verification of service and issuance of service certificate. — 1. Under such rules and regulations as the board of trustees shall adopt, each member who was a firefighter on and prior to the date of the establishment of the retirement system shall file a detailed statement of all service as a firefighter rendered by him or her prior to that date for which the firefighter claims credit.

2. The board of trustees shall fix and determine by proper rules and regulations how much service in any year is equivalent to one year of service, but in no case shall more than one year of service be creditable for all service in one calendar year, nor shall the board of trustees allow credit as service for any period of more than one month's duration during which the member was absent without pay.

3. Subject to the above restrictions and to such other rules and regulations as the board of trustees may adopt, the board of trustees shall verify the service claims as soon as practicable after the filing of the statement of service.

4. Upon verification of the statements of service the board of trustees shall issue prior service certificates, certifying to each member the length of prior service with which the member is credited on the basis of his or her statement of service. So long as the holder of the certificate continues to be a member, a prior service certificate shall be final and conclusive for retirement purposes as to such service, except that any member may, within one year from the date of issuance or modification of the certificate, request the board of trustees to modify or correct the member's prior service certificate, and upon such request or of its own motion the board may correct the certificate. When any firefighter ceases to be a member his or her prior service certificate shall become void. Should he or she again become a member, he or she shall enter the retirement system as a member not entitled to prior service credit except as provided in section 87.215.

5. Creditable service at retirement on which the retirement allowance of a member shall be based shall consist of creditable membership service rendered by him or her, and also if the member has a prior service certificate which is in full force and effect, the amount of the service certified on the member's prior service certificate. Service rendered by a firefighter after the operative date and prior to becoming a member shall be included as creditable membership service provided the service was rendered since he or she last became a firefighter.

(L. 1943 p. 708 § 4, A.L. 1959 S.B. 314 § 86.490, A.L. 2001 S.B. 290)



Section 87.140 Administration vested in board of trustees — how appointed — vacancies — compensation — oath — voting.

Effective 28 Aug 1993

Title VII CITIES, TOWNS AND VILLAGES

87.140. Administration vested in board of trustees — how appointed — vacancies — compensation — oath — voting. — 1. The general administration and the responsibility for the proper operation of the retirement system shall be vested in a board of trustees of nine persons. The board shall be constituted as follows:

(1) The chief of the fire department of the city, ex officio;

(2) The comptroller or deputy comptroller of the city, ex officio;

(3) Two members to be appointed by the mayor of the city to serve for a term of two years;

(4) Three members to be elected by the members of the retirement system for a term of three years who shall be members of the system and hold office only while members of the system;

(5) Two members who shall be retired firemen to be elected by the retired firemen of the city and who shall hold office for a term of three years.

2. If a vacancy occurs in the office of trustee, the vacancy shall be filled for the unexpired term in the same manner as the office was previously filled.

3. The trustees shall serve without compensation, but they shall be reimbursed from the expense fund for all necessary expenses which they may incur through service on the board.

4. Each trustee shall, within ten days after his appointment or election, take an oath of office before the clerk of circuit court of the city, that, so far as it devolves upon him, he will diligently and honestly administer the affairs of the board and that he will not knowingly violate or willingly permit to be violated any of the provisions of the law applicable to the retirement system. The oath shall be subscribed to by the member making it and certified by the clerk of circuit court and filed in his office.

5. Each trustee shall be entitled to one vote on the board. Five votes shall be necessary for a decision by the trustees at any meeting of the board.

(L. 1943 p. 708 § 5, A.L. 1959 S.B. 314 § 86.493, A.L. 1980 H.B. 1139 & 1140, A.L. 1983 H.B. 694 & 171, A.L. 1993 H.B. 175)



Section 87.145 Board has exclusive original jurisdiction — review — rules and regulations.

Effective 28 Aug 1959

Title VII CITIES, TOWNS AND VILLAGES

87.145. Board has exclusive original jurisdiction — review — rules and regulations. — The board of trustees shall have exclusive original jurisdiction in all matters relating to or affecting the funds herein provided for, including, in addition to all other matters, all claims for benefits and refunds under this law, and its action, decision or determination in any matter shall be reviewable under chapter 536 only, and any party to the proceedings shall have a right of appeal from the decision of the reviewing court. Subject to the limitations of sections 87.120 to 87.370, the board of trustees shall, from time to time, establish rules and regulations for the administration of funds created by this law, for the transaction of its business, and for the limitation of the time within which claims may be filed.

(L. 1943 p. 708 § 5, A.L. 1959 S.B. 314 § 86.497)



Section 87.150 Chairman — secretary — actuaries.

Effective 28 Aug 1959

Title VII CITIES, TOWNS AND VILLAGES

87.150. Chairman — secretary — actuaries. — The board of trustees shall elect from its membership a chairman, and shall by majority vote of its members appoint a secretary who may be one of its members. It may engage such actuarial and other services as may be required to transact the business of the retirement system. The compensation of all persons engaged by the board of trustees and all other expenses of the board necessary for the operation of the retirement system shall be paid at such rates and in such amounts as the board of trustees shall approve.

(L. 1943 p. 708 § 5, A.L. 1959 S.B. 314 § 86.500)



Section 87.155 Data and record to be kept — annual report.

Effective 28 Aug 1959

Title VII CITIES, TOWNS AND VILLAGES

87.155. Data and record to be kept — annual report. — 1. The board of trustees shall keep in convenient form such data as is necessary for actuarial valuation of the funds of the retirement system and for checking the experience of the system.

2. The board of trustees shall keep a record of all its proceedings which shall be open to public inspection. It shall publish annually a report showing the fiscal transactions of the retirement system for the preceding fiscal year, the amount of the accumulated cash and securities of the system, and the last balance sheet showing the financial condition of the system by means of an actuarial valuation of the assets and liabilities of the retirement system.

(L. 1943 p. 708 § 5, A.L. 1959 S.B. 314 § 86.503)



Section 87.160 Legal adviser — medical board.

Effective 28 Aug 1959

Title VII CITIES, TOWNS AND VILLAGES

87.160. Legal adviser — medical board. — 1. The city counselor of the city shall be the legal adviser of the board of trustees.

2. The board of trustees shall designate a medical board to be composed of three physicians who shall arrange for and pass upon all medical examinations required under the provisions of sections 87.120 to 87.370, shall investigate all essential statements and certificates made by or on behalf of a member in connection with an application for disability retirement and shall report in writing to the board of trustees its conclusions and recommendations upon all the matters referred to it.

(L. 1943 p. 708 § 5, A.L. 1959 S.B. 314 § 86.507)



Section 87.165 Actuarial investigation — establishment of contribution rates and tables.

Effective 28 Aug 1959

Title VII CITIES, TOWNS AND VILLAGES

87.165. Actuarial investigation — establishment of contribution rates and tables. — 1. The actuary shall be the technical adviser of the board of trustees on matters regarding the operation of the funds created by sections 87.120 to 87.370 and shall perform such other duties as are required in connection therewith. He shall be qualified by membership as a fellow in the Society of Actuaries.

2. The board of trustees shall have made every five years an actuarial investigation into the mortality, service and compensation experiences of the members and beneficiaries of the retirement system and, taking into account the results of such investigation and valuation, the board of trustees shall establish for the retirement system such mortality, service and other tables as are deemed necessary.

3. On the basis of the tables as the board of trustees adopt, the actuary shall make an annual valuation of the assets and liabilities of the funds of the system.

4. On the basis of the valuation the board of trustees shall certify the rates of contribution payable by the city.

(L. 1943 p. 708 § 5, A.L. 1959 S.B. 314 § 86.510)



Section 87.170 Conditions of retirement.

Effective 28 Aug 2001

Title VII CITIES, TOWNS AND VILLAGES

87.170. Conditions of retirement. — Retirement of a member on a service retirement allowance shall be made by the board of trustees as follows:

(1) Any member may retire upon the member's written application to the board of trustees setting forth at what time, not less than thirty days nor more than ninety days subsequent to the execution and filing therefor, the member desires to be retired, if the member at the time so specified for such member's retirement has twenty-five years or more of service; except that a member who ceases to be a firefighter after twenty years or more of service may retire prior to the twenty-five years of service with a retirement allowance based on the member's years of service;

(2) Any member in service upon attaining the age of sixty, if qualifying for a service retirement allowance equal to seventy-five percent of the average final compensation, shall be retired forthwith; except that with respect to any member, the board shall not retire such member when the member attains sixty years of age or more merely because the member has attained that age unless the member so requests or the member has completed thirty or more years of service, even if a portion of such service is not creditable service pursuant to participation in the deferred retirement option plan prescribed by section 87.182;

(3) Any member who qualifies for a service retirement allowance of seventy-five percent or over and has not attained sixty years of age may be retained as a member until sixty years of age, with no increase in retirement allowance.

(L. 1943 p. 708 § 6, A.L. 1959 S.B. 134 § 86.513, A.L. 1967 1st Ex. Sess. p. 876, A.L. 1977 H.B. 308, A.L. 1983 H.B. 694 & 171, A.L. 1994 H.B. 1543, A.L. 1995 H.B. 260, et al. merged with S.B. 404, A.L. 1997 H.B. 590, A.L. 2001 S.B. 290)



Section 87.175 Retirement for service — amount, how computed — refund of member's contribution.

Effective 28 Aug 1995

Title VII CITIES, TOWNS AND VILLAGES

87.175. Retirement for service — amount, how computed — refund of member's contribution. — 1. Upon retirement for service, a member shall receive a service retirement allowance which shall be equal to fifty percent of the average final compensation, plus an amount equal to five percent of the average final compensation for each additional year of service after twenty-five years, but no service retirement allowance shall exceed an amount equal to seventy-five percent of the average final compensation.

2. In addition to any other annuity or retirement allowance payable under this section and sections 87.195 and 87.205, any member upon retirement application approval shall be repaid the total amount of the member's contribution to the retirement system, without interest. Any beneficiary, upon the receipt of evidence and proof of the death of an active member, shall be repaid the total amount of the member's contribution to the firemen's retirement system, without interest. The board shall pay the beneficiary such total amount of the member's contribution to the retirement system within sixty days after the date of the death of the member.

3. Any annuity or retirement allowance repaid to a member under subsection 2 of this section shall be withdrawn from the members' contribution fund of the firemen's retirement system and no moneys shall be withdrawn from the general revenue fund of the city .

(L. 1943 p. 708 § 6, A.L. 1959 S.B. 314 § 86.517, A.L. 1963 p. 142, A.L. 1967 1st Ex. Sess. p. 876, A.L. 1969 pp. 161, 162, A.L. 1972 H.B. 1378, A.L. 1973 H.B. 591, A.L. 1977 H.B. 308, A.L. 1982 S.B. 508, A.L. 1983 H.B. 694 & 171, A.L. 1994 H.B. 1575, A.L. 1995 H.B. 260, et al. merged with S.B. 404)



Section 87.177 Service retirement allowance, five year service and less than twenty — survivor to share benefits — cost-of-living allowance.

Effective 28 Aug 2002

Title VII CITIES, TOWNS AND VILLAGES

87.177. Service retirement allowance, five year service and less than twenty — survivor to share benefits — cost-of-living allowance. — 1. Any firefighter who terminates employment with five or more years of service but less than twenty years may apply at age sixty-two for a service retirement allowance. Upon written application to the board of trustees the benefit payable shall be equal to two percent times years of service times the average final compensation, and the member shall also be repaid the total amount of the member's contribution, without interest.

2. The benefits provided in subsection 1 of this section shall be in lieu of any benefits payable pursuant to the provisions of section 87.240.

3. Any survivor of a firefighter retiring pursuant to the provisions of subsection 1 of this section shall be entitled to fifty percent of the retirement allowance of the retired member at his or her date of death.

4. Any surviving spouse of a firefighter who had five or more years of service but less than twenty years and who dies prior to application for retirement benefits payable pursuant to this section shall be entitled to fifty percent of the retirement allowance of the member at his or her date of death payable at the date the member would have reached age sixty-two, or to the immediate refund of the member's contribution plus interest. If no surviving spouse exists, a benefit shall be payable pursuant to subdivisions (2) and (3) of subsection 1 of section 87.220, or by the immediate refund of the member's contribution plus interest.

5. Any firefighter retiring pursuant to the provisions of this section shall be entitled to receive a cost-of-living allowance of five percent per year for a maximum of five years.

(L. 2002 H.B. 1455 merged with S.B. 1107)

Effective 7-11-02 (H.B. 1455); 8-28-02 (S.B. 1107)



Section 87.179 Funding for increases in benefit provisions from future benefits fund.

Effective 28 Aug 1995

Title VII CITIES, TOWNS AND VILLAGES

87.179. Funding for increases in benefit provisions from future benefits fund. — The funding for increases in benefit provisions of sections 87.170, 87.175, 87.182 and 87.371 shall be funded from the future benefits fund upon approval of an appropriate enabling ordinance.

(L. 1995 H.B. 260, et al. merged with S.B. 404)



Section 87.182 Deferred retirement option plan, established, may include self-directed program — procedures — election to stop participation, how — death, effect of — interest earned.

Effective 15 May 2003, see footnote

Title VII CITIES, TOWNS AND VILLAGES

87.182. Deferred retirement option plan, established, may include self-directed program — procedures — election to stop participation, how — death, effect of — interest earned. — 1. The board may develop and establish a deferred retirement plan program (DROP) which may include a self-directed program, in which members eligible for retirement may participate. The DROP program shall be designed to allow members with at least twenty years of creditable service who have achieved eligibility for retirement and receipt of a service retirement allowance to continue active employment and defer receipt of the retirement allowance for a period not to exceed five years. Any member who has at least twenty years of creditable service may elect in writing before retirement to participate in the DROP program. A member electing to participate in the DROP program shall continue in active employment and shall not receive any direct retirement allowance payments during the time of participation. Upon the start of participation in the DROP program, the member shall make the contributions as provided in section 87.295. No contribution shall be required by the city. During the period of participation in the DROP program, the amount that the member would have received as a service retirement allowance shall be deposited monthly in the member's DROP account which shall be established in his or her name by the board. Service earned during the period of participation in the DROP program shall not be creditable service and shall not be counted in determination of any service retirement allowance.

2. If a member who has elected to participate in the DROP program chooses to stop participation in the DROP program, he or she shall notify the board in writing. Upon receipt of notice of a member's desire to end participation in the DROP program, the board shall return the member to non-DROP participation status and both the member and the city shall make the contributions required by sections 87.120 to 87.370. Service rendered after restoration of the member to non-DROP participation status shall be counted as creditable service. No member ending participation in the DROP program and returning to non-DROP participation status shall make any withdrawal from his or her DROP account until after termination of employment. If after return to non-DROP participation status, a member retires, the member's retirement allowance shall be computed on the combination of the member's pre-DROP service retirement allowance plus an additional allowance earned by a member after returning to non-DROP participation status. Post-DROP participation years of service will be the only years used in computing the additional allowance; however total years of creditable service will be used to determine the appropriate level of additional allowance, two percent or five percent, for each year of post-DROP participation service. Upon retirement the member shall receive additional benefits as provided under the provisions of sections 87.120 to 87.371 plus the amount which has accumulated in his or her DROP account. The amount in the member's DROP account shall be payable, at the member's option, either as a lump sum payment or as a periodic payment calculated according to a deferred payment plan established by the board.

3. A member who terminates employment after participation in the DROP program may withdraw any amount in his or her DROP account in a lump sum or according to a deferred payment plan established by the board at his option. If the member is eligible to receive a service retirement allowance, benefit payment shall begin at the time specified in sections 87.120 to 87.370.

4. If a member dies prior to termination of employment while participating in the DROP program, the funds in his or her DROP account shall be payable to the member's designated beneficiary under either of the following options:

(1) A lump sum payment equal to the amount in the member's DROP account shall be paid to the beneficiary or the member's estate. The benefits for a beneficiary provided under the provisions of sections 87.120 to 87.370 shall be based on the member's compensation and creditable service prior to the member's election to participate in the DROP program; or

(2) The beneficiary shall waive any right, claim or interest in the member's DROP account and any benefits payable to the beneficiary under the provisions of sections 87.120 to 87.370 shall be calculated as if the member had continued as an employee and had not elected to participate in the DROP program. Any funds in a DROP account which has been waived as provided in this subdivision shall become funds of the system.

5. If a member who has elected to participate in the DROP program subsequently applies for and receives benefits for an accidental disability retirement allowance under the provisions of section 87.205, the member shall forfeit all rights, claims or interest in his or her DROP account and the member's benefits shall be calculated as if the member had continued in employment and had not elected to participate in the DROP program. Any funds in a DROP account which has been forfeited as provided in this subsection shall become funds of the system.

6. Except in the case of any self-directed program, a member's DROP account shall earn interest equal to the percentage rate of return of the system's investment portfolio as certified annually by the system's actuary in the yearly evaluation report. Except in the case of any self-directed program, the interest shall be credited annually to the member's account beginning with the start of the second fiscal year of participation.

7. No member may elect to participate in the DROP program more than once.

(L. 1993 H.B. 259 § 87.180, A.L. 1995 H.B. 260, et al. merged with S.B. 404, A.L. 2003 S.B. 456)

Effective 5-15-03



Section 87.185 Military service during war credited.

Effective 28 Aug 2001

Title VII CITIES, TOWNS AND VILLAGES

87.185. Military service during war credited. — If, at any time since first becoming a member of the retirement system, a member has served in the Armed Forces of the United States, in any war or period of armed hostilities between the Armed Forces of the United States and those of a foreign power, and is subsequently reinstated as a firefighter within ninety days after his or her discharge, the member shall be granted credit for such service as if his or her service in the fire department of the city had not been interrupted by his or her induction into the Armed Forces of the United States, and as if the member had made the required contributions during such service. If earnable compensation is needed for such period in computation of benefits it shall be calculated on the basis of the compensation payable to the officers of his or her rank during the period of his or her absence.

(L. 1959 S.B. 314 § 86.520, A.L. 2001 S.B. 290)



Section 87.190 Disability retirement after five years of service.

Effective 28 Aug 1961

Title VII CITIES, TOWNS AND VILLAGES

87.190. Disability retirement after five years of service. — Upon the application of a member in service or of the chief of the fire department, any member who has had five years or more of creditable service shall be retired by the board of trustees, not less than thirty and not more than ninety days next following the date of filing the application on an ordinary disability retirement allowance, if the medical board after a medical examination of the member shall certify that such member is mentally or physically incapacitated for the further performance of duty, that such incapacity is likely to be permanent, and that the member should be retired.

(L. 1943 p. 708 § 6, A.L. 1959 S.B. 314 § 86.523, A.L. 1961 p. 213)



Section 87.195 Ordinary disability retirement, when, amount.

Effective 28 Aug 1983

Title VII CITIES, TOWNS AND VILLAGES

87.195. Ordinary disability retirement, when, amount. — 1. Upon retirement for ordinary disability, a member shall receive a service retirement allowance if he has twenty years or more of creditable service; otherwise he shall receive an ordinary disability retirement allowance which shall be the larger of:

(1) Ninety percent of a service retirement allowance based on his creditable service and calculated the date of disability retirement, or

(2) One-fourth of his average final compensation, except that such allowance shall not exceed ninety percent of the service retirement allowance based on his creditable service and calculated at the date of disability retirement.

2. In addition to whichever of the allowances the member shall receive for retirement for ordinary disability, there shall be paid to him an additional allowance of ten percent of his average final compensation for each unmarried dependent child under the age of eighteen and each unmarried child, regardless of age, who is totally and permanently mentally or physically incapacitated from engaging in gainful employment sufficiently remunerative to support himself, but such additional allowance shall not be paid on more than three children.

3. No benefits under this section shall be paid to a child over eighteen years of age who is totally and permanently mentally or physically disabled and incapacitated if such child is a patient or ward in a publicly supported institution.

(L. 1943 p. 708 § 6, A.L. 1959 S.B. 314 § 86.527, A.L. 1961 p. 213, A.L. 1967 1st Ex. Sess. p. 876, A.L. 1983 H.B. 694 & 171)



Section 87.200 Retirement for accidental disability.

Effective 28 Aug 1983

Title VII CITIES, TOWNS AND VILLAGES

87.200. Retirement for accidental disability. — Upon application by the member or the chief of the fire department, any member who has become totally and permanently incapacitated for duty as the natural and proximate result of an accident occurring while in the actual performance of duty or exposure while in the actual performance of duty in response to an emergency call shall be retired by the board of trustees, if the medical board shall certify that the member is mentally or physically incapacitated for further performance of duty, that such incapacity is likely to be permanent and that the member should be retired. If the accident occurred prior to the beginning of the member's twentieth year of service, application for benefits must be made before this time, except that the interval between the date of accident and of application may be at least one year.

(L. 1943 p. 708 § 6, A.L. 1957 p. 282 § 86.528, A.L. 1959 S.B. 314, A.L. 1961 p. 214, A.L. 1967 1st Ex. Sess. p. 876, A.L. 1983 H.B. 694 & 171)



Section 87.205 Accidental disability retirement allowance.

Effective 28 Aug 2011

Title VII CITIES, TOWNS AND VILLAGES

87.205. Accidental disability retirement allowance. — 1. Upon retirement for accidental disability before August 28, 2011, a member shall receive seventy-five percent of the pay then provided by law for the highest step in the range of salary for the title or rank held by such member at the time of such retirement unless the member is permanently and totally incapacitated from performing any work, occupation or vocation of any kind whatsoever and is continuously confined to the member's home except for visits to obtain medical treatment, in which event the member may receive, in the discretion of the board of trustees, a retirement allowance in an amount not exceeding the member's rate of compensation as a firefighter in effect as of the date the allowance begins.

2. Anyone who has retired pursuant to the provisions of section 87.170 and has been reinstated pursuant to subsection 2 of section 87.130 who subsequently becomes disabled, as provided in section 87.200, shall receive a total benefit which is the higher of either the disability pension or the service pension.

3. Upon retirement for accidental disability on or after August 28, 2011, based on conditions of the heart, lungs, or cancer or based on permanent and total disability which will prevent the member from obtaining employment elsewhere, as determined by the board of trustees based on medical evidence presented by the retirement system's physicians, a member shall receive, regardless of his or her number of years of creditable service, seventy-five percent of the earnable compensation then provided for the step in the range of salary for the title or rank held by such member at the time of such retirement.

4. Except as provided in subsection 3 of this section, upon retirement for accidental disability on or after August 28, 2011, a member shall receive a base pension equal to twenty-five percent of the member's earnable compensation then provided for the step in the range of salary for the title or rank held by such member at the time of such retirement.

5. Except as provided in subsection 3 of this section, upon retirement for accidental disability on or after August 28, 2011, the member may elect to receive an education allowance in an amount not to exceed the tuition for a state resident at the University of Missouri-St. Louis. The accidentally disabled member shall enroll in a college, university, community college, or vocational or technical school at the first opportunity after the accidentally disabled member was retired and shall receive such educational allowance in the form of reimbursement upon proof of payment to such institution. The education allowance described in this subsection shall cease when the accidentally disabled member ceases to be a full-time student, fails to provide proof of achievement of a grade point average of two on a four-point scale or the equivalent on another scale for each academic term, or if the accidentally disabled member is restored to active service as a firefighter, but in no event shall such education allowance be available for more than five years after the member is retired under section 87.200.

6. Except as provided in subsection 3 of this section, upon retirement for accidental disability on or after August 28, 2011, in addition to the base pension provided for in subsection 4 of this section and the education allowance provided for in subsection 5 of this section, members with twenty-five years or less of creditable service shall receive an additional accidental retirement pension equal to two and three-fourths percent of the member's earnable compensation then provided for the step in the range of salary for the title or rank held by such member at the time of retirement for each year of creditable service equal to or greater than ten years but not more than twenty-five years.

7. Except as provided in subsection 3 of this section, upon retirement for accidental disability on or after August 28, 2011, in addition to the base pension provided for in subsection 4 of this section and the additional accidental retirement pension provided for in subsection 6 of this section, for members with twenty-five years or less of creditable service, then during such time that the disabled member is a full-time student in a college, university, community college, or vocational or technical school and is receiving the educational allowance provided for in subsection 5 of this section, such member shall also receive a supplemental disability retirement pension in the amount necessary so that his or her total accidental disability retirement pension, excluding the education allowance, shall be equal to one hundred percent of the earnable compensation then provided for the step in the range of salary for the title or rank held by such member at the time of such retirement. In no event shall such supplemental accidental disability pension be paid for a period more than five years after the member is retired under section 87.200.

8. Except as provided in subsection 3 of this section, upon retirement for accidental disability on or after August 28, 2011, in addition to the base pension provided for in subsection 4 of this section and the education allowance provided for in subsection 5 of this section, for members with more than twenty-five years of creditable service, such member shall also receive an additional pension equal to fifty percent of the member's earnable compensation then provided for the step in the range of salary for the title or rank held by such member at the time of such retirement.

9. Notwithstanding any other provisions in this section, upon retirement for accidental disability, other than as provided in subsection 3 of this section, on or after August 28, 2011, a member with more than twenty years of creditable service but not more than twenty-five years of creditable service may waive the right to receive the education allowance provided for in subsection 5 of this section, the right to additional pension retirement allowance provided for in subsection 6 of this section, and the right to receive the supplemental disability retirement pension provided for in subsection 7 of this section and may elect to receive instead in addition to the accidental disability retirement base pension as provided for in subsection 4 of this section an additional pension from the date of such member's retirement equal to forty percent of the member's earnable compensation then provided for the step in the range of salary for the title or rank held by such member at the time of such retirement. Any such election shall be made prior to such member's receipt of his or her first accidental disability pension payment.

(L. 1959 S.B. 314 § 86.531, A.L. 1967 p. 168, A.L. 1996 H.B. 1404, A.L. 2001 S.B. 290, A.L. 2011 H.B. 282 merged with H.B. 664)



Section 87.207 Cost-of-living increase, how determined.

Effective 28 Aug 2011

Title VII CITIES, TOWNS AND VILLAGES

87.207. Cost-of-living increase, how determined. — The following allowances due under the provisions of sections 87.120 to 87.371 of any member who retired from service shall be increased annually, as approved by the board of trustees beginning with the first increase in the October following his or her retirement and subsequent increases in each October thereafter, at the rates designated:

(1) With a retirement service allowance or ordinary disability allowance:

(a) One and one-half percent per year, compounded each year, up to age sixty for those retiring with twenty to twenty-four years of service,

(b) Two and one-fourth percent per year, compounded each year, up to age sixty for those retiring with twenty-five to twenty-nine years of service,

(c) Three percent per year, compounded each year, up to age sixty for those retiring with thirty or more years of service,

(d) After age sixty, five percent per year for five years;

(2) With an accidental disability allowance, three percent per year, compounded each year, up to age sixty, then five percent per year for five years. Provided, however, for accidental disability on or after August 28, 2011, for reasons other than provided in subsection 3 of section 87.205, unless a member has more than twenty-five years of creditable service, the accidental disability allowance shall only increase at a rate of one percent per year, compounded each year, up to age sixty, then five percent per year for five years. For accidental disability on or after August 28, 2011, for reasons other than provided in subsection 3 of section 87.205, if a member has more than twenty-five years of creditable service, the accidental disability allowance shall only increase at a rate of two and one-fourth percent per year, compounded each year, up to age sixty, then five percent per year for five years.

(L. 1969 p. 163 § 1, A.L. 1973 H.B. 591, A.L. 1983 H.B. 694 & 171, A.L. 2002 H.B. 1455 merged with S.B. 1107, A.L. 2011 H.B. 282 merged with H.B. 664)

(1975) Held an increase in pensions for persons already retired based on cost of living violates article VI, § 25, Constitution of Missouri, and that pension funds retain their identity as public funds. Section 86.441 insofar as it applies to persons already retired on August 13, 1972, is unconstitutional. Police Retirement System v. Kansas City (Mo.), 529 S.W.2d 388.



Section 87.208 Cost-of-living increases for certain persons, when — how computed.

Effective 28 Aug 1986

Title VII CITIES, TOWNS AND VILLAGES

87.208. Cost-of-living increases for certain persons, when — how computed. — The retirement allowance, due under the provisions of sections 87.120 to 87.370, of any member who retired from service prior to February 15, 1973, with a retirement service allowance, ordinary disability allowance or accidental disability allowance may be increased at the rate of three percent per year or at the discretion of the board of trustees a cash payment may be made in lieu of such percentage increase in an amount to be determined by the board but not to exceed fifty dollars whenever it has been determined by the board of trustees that the consumer price index as published by the United States Department of Labor shows an increase of at least three percent for three consecutive months in the twelve-month period preceding, but not to exceed a total increase of twenty-five percent. Such increase in retirement allowance shall commence in the payment for the first month following the determination by the board of trustees. At least once each quarter the board of trustees shall, at a regular meeting or at a special meeting called for that purpose, consider the question of whether there has been an increase in such consumer price index.

(L. 1985 H.B. 558, A.L. 1986 H.B. 856)



Section 87.210 Disability beneficiaries to undergo physical examinations.

Effective 28 Aug 1959

Title VII CITIES, TOWNS AND VILLAGES

87.210. Disability beneficiaries to undergo physical examinations. — Once each year during the first five years following the retirement of a member on a disability retirement allowance, and once in every three-year period thereafter, the board of trustees may, and upon his application shall, require any disability beneficiary to undergo a medical examination, the examination to be made at a place designated by the medical board, and to be made by the medical board or by a physician or physicians designated by such board. Should any disability beneficiary refuse to submit to the medical examination, his allowance may be discontinued until his withdrawal of the refusal, and if his refusal continues for one year all rights in and to his allowance may be revoked by the board of trustees.

(L. 1943 p. 708 § 6, A.L. 1959 S.B. 314 § 86.532)



Section 87.215 Reduction and suspension of pension, when.

Effective 28 Aug 2001

Title VII CITIES, TOWNS AND VILLAGES

87.215. Reduction and suspension of pension, when. — 1. If the medical board reports and certifies to the board of trustees that the disability beneficiary is engaged or is able to engage in a gainful occupation other than firefighter paying more than the difference between his or her retirement allowance and one and one-half times the then current rate of pay for the rank held by the member at the time of retirement, and if the board of trustees concurs in the report, then the amount of his or her retirement allowance shall be reduced to an amount which together with the amount earnable by him or her in such other occupation shall equal the amount of such current rate of pay. If his or her earning capacity is later changed, the amount of his or her retirement may be further modified. If any such disability beneficiary is found by such medical board to be able to engage in the occupation of firefighter, his or her retirement allowance shall not cease until he or she is restored to active service at the position and title held by such disability beneficiary at the time such disability occurred.

2. If a disability beneficiary is restored to active service, his or her retirement allowance shall cease and he or she shall again become a member. His or her creditable service at the time of his or her retirement shall be restored to full force and effect and in addition, upon his or her subsequent retirement, he or she shall be credited with all his or her additional service as a member, and if his or her then average final compensation is less than the average final compensation used in determining his or her disability benefits, the latter amount shall be used in determining benefits. In addition, an accident-disabled member restored to active service shall be credited with all the time he or she has served as a beneficiary.

(L. 1943 p. 708 § 6, A.L. 1959 S.B. 314 §§ 86.537, 86.538, A.L. 1965 p. 212, A.L. 1967 p. 168, A.L. 1983 H.B. 694 & 171, A.L. 2001 S.B. 290)



Section 87.220 Death benefits for beneficiaries of members in service or on accidental disability allowance — child to receive benefits, when.

Effective 28 Aug 1996

Title VII CITIES, TOWNS AND VILLAGES

87.220. Death benefits for beneficiaries of members in service or on accidental disability allowance — child to receive benefits, when. — 1. Upon the receipt of proper proofs of the death of a member who retired while in service, including retirement for service, ordinary disability or accidental disability, prior to September 28, 1983, and provided no other benefits are payable, there shall be paid the following benefits:

(1) A retirement allowance to all widows during their widowhood of fifty percent of the deceased member's average final compensation or two hundred dollars per month, whichever is greater, plus ten percent of such compensation to or for the benefit of each unmarried dependent child of the deceased member who is either under age eighteen or who is totally and permanently mentally or physically incapacitated regardless of age, but not in excess of three children, including both classes, and paid as the board of trustees in its discretion shall direct;

(2) If no widow benefits are payable pursuant to subdivision (1) of this subsection, such total allowance as would have been paid, had there been a widow, shall be divided among the unmarried dependent children under age eighteen and such unmarried children, regardless of age, who are totally and permanently mentally or physically incapacitated, and paid, to or for the benefit of such children, as the board of trustees in its discretion shall direct;

(3) Any benefit payable to, or for the benefit of, a child or children under the age of eighteen years pursuant to subdivisions (1) and (2) of this section shall be paid beyond the age of eighteen years through the age of twenty-five years in such cases where the child is a full-time student at a regularly accredited college, business school, nursing school, school for technical or vocational training or university, but such benefit shall cease whenever the child ceases to be a student. A college or university shall be deemed to be regularly accredited which maintains membership in good standing in a national or regional accrediting agency recognized by any state college or university.

2. Upon the receipt of proper proofs of the death of a member in service or who retired while in service, including retirement for service, ordinary disability or accidental disability, after September 28, 1983, and provided no other benefits are payable, there shall be paid the following benefits:

(1) A retirement allowance to all widows during their widowhood of twenty-five percent of the deceased member's average final compensation or two hundred dollars per month, whichever is greater, plus ten percent of such compensation to or for the benefit of each unmarried dependent child of the deceased member who is either under age eighteen or who is totally and permanently mentally or physically incapacitated regardless of age, but not in excess of three children, including both classes, and paid as the board of trustees in its discretion shall direct;

(2) If no widow's benefits are payable pursuant to subdivision (1) of this subsection, such total allowance as would have been paid, had there been a widow, shall be divided among the unmarried dependent children under age eighteen and such unmarried children, regardless of age, who are totally and permanently mentally or physically incapacitated, and paid to or for the benefit of such children, as the board of trustees in its discretion shall direct;

(3) Any benefit payable to, or for the benefit of, a child or children under the age of eighteen years pursuant to subdivisions (1) and (2) of this section shall be paid beyond the age of eighteen years through the age of twenty-five years in such cases where the child is a full-time student at a regularly accredited college, business school, nursing school, school for technical or vocational training or university, but such benefit shall cease whenever the child ceases to be a student. A college or university shall be deemed to be regularly accredited which maintains membership in good standing in a national or regional accrediting agency recognized by any state college or university.

(L. 1943 p. 708 § 6, A.L. 1959 S.B. 314 § 86.540, A.L. 1963 p. 142, A.L. 1980 H.B. 1139 & 1140, A.L. 1983 H.B. 694 & 171, A.L. 1996 H.B. 1404)



Section 87.230 Widow may serve as special consultant, when, compensation, duties.

Effective 01 Jul 2000, see footnote

Title VII CITIES, TOWNS AND VILLAGES

87.230. Widow may serve as special consultant, when, compensation, duties. — 1. Any widow who is receiving retirement benefits, upon application to the board of trustees of the retirement system, shall be made, constituted, appointed and employed by the board as a special consultant on the problems of retirement, aging, and other state matters, for the remainder of her life, and upon request of the board, give opinions, and be available to give opinions in writing, or orally, in response to such request, as may be required, and for such services shall be compensated monthly, in an amount, which, when added to any monthly retirement benefits being received, shall not exceed fifty percent of the deceased member's average final compensation or seventy-five percent of the federal poverty level for a single person as set and updated by the United States Department of Health and Human Services or its successor agency, whichever is greater.

2. This compensation shall be consolidated with any other retirement benefits payable to such widow, and shall be paid in the manner and from the same fund as her other retirement benefits under this chapter, and shall be treated in all aspects under the laws of this state as retirement benefits paid pursuant to this chapter.

3. The employment provided for by this section shall in no way affect any person's eligibility for retirement benefits under this chapter, or in any way have the effect of reducing retirement benefits, anything to the contrary notwithstanding.

(L. 1959 S.B. 314 § 86.542, A.L. 1965 p. 214, A.L. 1969 p. 163, A.L. 1980 H.B. 1139 & 1140, A.L. 1983 H.B. 694 & 171, A.L. 2000 H.B. 1808)

Effective 7-01-00



Section 87.231 Surviving spouse as special consultant to the board, when — compensation — effect on eligibility for retirement benefits.

Effective 28 Aug 2002

Title VII CITIES, TOWNS AND VILLAGES

87.231. Surviving spouse as special consultant to the board, when — compensation — effect on eligibility for retirement benefits. — 1. In lieu of any benefits payable pursuant to section 87.230, any surviving spouse who is receiving retirement benefits, upon application to the board of trustees of the retirement system, shall be made, constituted, appointed and employed by the board as a special consultant on the problems of retirement, aging, and other state matters, for the remainder of his or her life, and upon request of the board, give opinions, and be available to give opinions in writing, or orally, in response to such request, as may be required, and for such services shall be compensated monthly, in an amount, which, when added to any monthly retirement benefits being received, shall not exceed fifty percent of the deceased member's average final compensation or five hundred twenty-five dollars, whichever is greater.

2. This compensation shall be consolidated with any other retirement benefits payable to such surviving spouse, and shall be paid in the manner and from the same fund as his or her other retirement benefits under this chapter, and shall be treated in all aspects under the laws of this state as retirement benefits paid pursuant to this chapter.

3. The employment provided for by this section shall in no way affect any person's eligibility for retirement benefits under this chapter, or in any way have the effect of reducing retirement benefits, anything to the contrary notwithstanding.

(L. 2002 H.B. 1455 merged with S.B. 1107)

Effective 7-11-02 (H.B. 1455); 8-28-02 (S.B. 1107)



Section 87.235 Payments on proof of accidental death in service — beneficiaries.

Effective 28 Aug 2002

Title VII CITIES, TOWNS AND VILLAGES

87.235. Payments on proof of accidental death in service — beneficiaries. — 1. Effective May 1, 2002, upon the receipt of evidence and proof that the death of a member was the result of an accident or exposure at any time or place, provided that at such time or place the member was in the actual performance of the member's duty and, in the case of an exposure, while in response to an emergency call, or was acting pursuant to orders, there shall be paid in lieu of all other benefits the following benefits:

(1) A retirement allowance to the widow during the person's widowhood of seventy percent of the pay then provided by law for the highest step in the range of salary for the next title or next rank above the member's range or title held at the time of the member's death, plus ten percent of such compensation to or for the benefit of each unmarried dependent child of the deceased member, who is either under the age of eighteen, or who is totally and permanently mentally or physically disabled and incapacitated, regardless of age, but not in excess of a total of three children, including both classes, and paid as the board of trustees in its discretion directs;

(2) If no widow benefits are payable pursuant to subdivision (1), such total allowance as would have been paid had there been a widow shall be divided among the unmarried dependent children under the age of eighteen and such unmarried children, regardless of age, who are totally and permanently mentally or physically disabled and incapacitated, and paid to or for the benefit of such children as the board of trustees in its discretion shall direct;

(3) If there is no widow, or child under the age of eighteen years, or child, regardless of age, who is totally and permanently mentally or physically disabled and incapacitated, then an amount equal to the widow's benefit shall be paid to the member's dependent father or dependent mother, as the board of trustees shall direct, to continue until remarriage or death;

(4) Any benefit payable to, or for the benefit of, a child or children under the age of eighteen years pursuant to subdivisions (1) and (2) of this section shall be paid beyond the age of eighteen years through the age of twenty-five years in such cases where the child is a full-time student at a regularly accredited college, business school, nursing school, school for technical or vocational training or university, but such benefit shall cease whenever the child ceases to be a student. A college or university shall be deemed to be regularly accredited which maintains membership in good standing in a national or regional accrediting agency recognized by any state college or university.

2. No benefits pursuant to this section shall be paid to a child over eighteen years of age who is totally and permanently mentally or physically disabled and incapacitated, if such child is a patient or ward in a public-supported institution.

3. Wherever any dependent child designated by the board of trustees to receive benefits pursuant to this section is in the care of the widow of the deceased member, the child's benefits may be paid to the widow for the child.

(L. 1943 p. 708 § 6, A.L. 1959 S.B. 314 § 86.547, A.L. 1961 p. 215, A.L. 1963 p. 142, A.L. 1996 H.B. 1404, A.L. 2002 H.B. 1455 merged with S.B. 1107)

Effective 7-11-02 (H.B. 1455); 8-28-02 (S.B. 1107)



Section 87.237 Retiree to become special advisor, when, compensation.

Effective 28 Aug 2001

Title VII CITIES, TOWNS AND VILLAGES

87.237. Retiree to become special advisor, when, compensation. — 1. Any person who served as a firefighter and who is retired and receiving a retirement allowance of less than one hundred percent of the federal poverty level for a single person as set and updated by the United States Department of Health and Human Services or its successor agency may act as a special advisor to the retirement system.

2. For the additional service as a special advisor, each retired person shall receive, in addition to the retirement allowance provided pursuant to this chapter, an additional amount, which amount, together with the retirement allowance he or she is receiving pursuant to other provisions of this chapter, shall equal, but not exceed, one hundred percent of the federal poverty level for a single person as set and updated by the United States Department of Health and Human Services or its successor agency. Any retirement allowance paid to a retiree pursuant to this subsection shall be withdrawn from the firefighters' retirement and relief system fund and no moneys shall be withdrawn from the general revenue fund of any city not within a county.

(L. 1982 H.B. 904, A.L. 2000 H.B. 1808, A.L. 2001 S.B. 290)



Section 87.238 Retired firefighters to act as special advisors to retirement system, when — compensation.

Effective 28 Aug 2002

Title VII CITIES, TOWNS AND VILLAGES

87.238. Retired firefighters to act as special advisors to retirement system, when — compensation. — 1. In lieu of any benefit payable pursuant to section 87.237, any person who served as a firefighter and who is retired and receiving a retirement allowance of less than six hundred twenty-five dollars may act as a special advisor to the retirement system.

2. For the additional service as a special advisor, each retired person shall receive, in addition to the retirement allowance provided pursuant to this chapter, an additional amount, which amount, together with the retirement allowance he or she is receiving pursuant to other provisions of this chapter, shall equal, but not exceed, six hundred twenty-five dollars. Any retirement allowance paid to a retiree pursuant to this subsection shall be withdrawn from the firefighters' retirement and relief system fund and no moneys shall be withdrawn from the general revenue fund of any city not within a county.

(L. 2002 H.B. 1455 merged with S.B. 1107)

Effective 7-11-02 (H.B. 1455); 8-28-02 (S.B. 1107)



Section 87.240 Accumulated contributions to be refunded, when.

Effective 28 Aug 2001

Title VII CITIES, TOWNS AND VILLAGES

87.240. Accumulated contributions to be refunded, when. — If a member ceases to be a firefighter except by death or retirement, the firefighter shall be paid on demand the amount of his or her accumulated contributions standing to the credit of his or her individual account in the members' savings fund, and such a member who has left his or her contributions with the system may later withdraw his or her accumulated contributions at any time prior to the beginning of his or her retirement benefits.

(L. 1943 p. 708 § 6, A.L. 1959 S.B. 314 § 86.550, A.L. 2001 S.B. 290)



Section 87.245 Remainder of accumulated contributions paid to beneficiary.

Effective 28 Aug 1959

Title VII CITIES, TOWNS AND VILLAGES

87.245. Remainder of accumulated contributions paid to beneficiary. — If there are no further benefits otherwise payable under sections 87.120 to 87.370 and the total amount of benefits paid to date is less than an amount equal to the accumulated contributions of the member at his death or at his retirement whichever occurred first, the difference shall be paid to the beneficiary named to receive the amount or if no such beneficiary is living, to the beneficiary or the estate of the beneficiary last entitled to benefits.

(L. 1959 S.B. 314 § 86.551)



Section 87.250 Benefits under this law payable to whom.

Effective 28 Aug 1959

Title VII CITIES, TOWNS AND VILLAGES

87.250. Benefits under this law payable to whom. — All members who are firemen on or after the effective date of this section and their beneficiaries shall receive benefits as provided by sections 87.120 to 87.370, and all members and retired members who are not firemen as of the effective date of this section and their beneficiaries shall receive benefits as provided by the laws in effect prior thereto.

(L. 1959 S.B. 314 § 86.555)



Section 87.255 Amounts payable by city under chapter 287 to be set off.

Effective 28 Aug 1963

Title VII CITIES, TOWNS AND VILLAGES

87.255. Amounts payable by city under chapter 287 to be set off. — Any amounts which may be paid or payable by the city under the provisions of chapter 287 to a member or to the dependents of a member on account of any disability or death shall be offset against and payable in lieu of any benefits payable out of funds provided by the city under the provisions of sections 87.120 to 87.370 on account of the same disability or death. In case the present value of the total commuted benefits under chapter 287 is less than the reserve on the benefits otherwise payable from funds provided by the city under sections 87.120 to 87.370, then the present value of the commuted payments shall be deducted from the reserve and such benefits as may be provided by the reserve so reduced shall be payable under the provisions of sections 87.120 to 87.370.

(L. 1943 p. 708 § 6, A.L. 1959 S.B. 314 § 86.557, A.L. 1963 p. 144)



Section 87.260 Board of trustees shall have exclusive authority to invest and reinvest funds in property.

Effective 12 Jun 2006, see footnote

Title VII CITIES, TOWNS AND VILLAGES

87.260. Board of trustees shall have exclusive authority to invest and reinvest funds in property. — The board of trustees of the firefighters' retirement system shall have the exclusive authority and discretion to invest and reinvest the funds in property of any kind, real or personal. The board of trustees shall invest and manage the fund as a prudent investor would, by considering the purposes, terms, distribution requirements, and other circumstances of the firefighters' retirement system. In satisfying this standard, the board of trustees shall exercise reasonable care, skill, and caution. No trustee shall have any interest as a trustee in the gains or profits made on any investment, except benefits from interest in investments common to all members of the plan, if entitled thereto.

(L. 1943 p. 708 § 7, A.L. 1959 S.B. 314 § 86.560, A.L. 1979 S.B. 280, A.L. 2006 H.B. 1344)

Effective 6-12-06

CROSS REFERENCE:

Multinational banks, securities and obligations of, investment in, when, 409.950



Section 87.262 Representative may be appointed to hold title to investments.

Effective 28 Aug 1979

Title VII CITIES, TOWNS AND VILLAGES

87.262. Representative may be appointed to hold title to investments. — Nothing in the provisions of sections 87.120 to 87.370 shall be construed as prohibiting the retirement system from appointing, designating, and using a nominee or representative for purposes of acquiring, holding title to, and disposing of those investments which are authorized by section 87.260.

(L. 1979 S.B. 280)



Section 87.265 Interest to be allowed — credit to members' accounts.

Effective 28 Aug 1959

Title VII CITIES, TOWNS AND VILLAGES

87.265. Interest to be allowed — credit to members' accounts. — The board of trustees annually shall allow interest at the rate determined by the board on the mean amount for the preceding year in each of the funds with the exception of the expense fund. The amount so allowed shall be due and payable to the funds and shall be annually credited thereto by the board of trustees from interest and other earnings on the moneys and other assets of the retirement system. From the interest allocated to the members' savings fund, the board of trustees shall annually credit each member's individual account with interest on the largest balance remaining in each account for the entire year and at the rate determined by the board.

(L. 1943 p. 708 § 7, A.L. 1959 S.B. 314 § 86.561)



Section 87.270 City treasurer to keep funds, how disbursed.

Effective 28 Aug 1959

Title VII CITIES, TOWNS AND VILLAGES

87.270. City treasurer to keep funds, how disbursed. — The treasurer of the city shall be the custodian of the several funds. All payments from the funds shall be made by him only upon vouchers signed by two persons designated by the board of trustees. A duly attested copy of the resolution of the board of trustees designating the persons and bearing on its face specimen signatures of the persons shall be filed with the treasurer as his authority for making payments upon the vouchers. No voucher shall be drawn unless it shall previously have been allowed by the board of trustees.

(L. 1943 p. 708 § 7, A.L. 1959 S.B. 314 § 86.562)



Section 87.275 Amount kept on deposit.

Effective 28 Aug 1959

Title VII CITIES, TOWNS AND VILLAGES

87.275. Amount kept on deposit. — For the purpose of meeting disbursements for benefits and other payments there may be kept available cash not exceeding ten percent of the total amount in the several funds of the retirement system on deposit in one or more banks or trust companies in the city, organized under the laws of the state of Missouri, or of the United States. The amount on deposit in any one bank or trust company shall not exceed twenty-five percent of the paid up capital and surplus of the bank or trust company.

(L. 1943 p. 708 § 7, A.L. 1959 S.B. 314 § 86.563)



Section 87.280 Trustees, employees not to have interest in contracts or money.

Effective 28 Aug 1959

Title VII CITIES, TOWNS AND VILLAGES

87.280. Trustees, employees not to have interest in contracts or money. — Except as herein provided, no trustee and no employee of the board shall have any direct interest in the gains or profits of any investment made by the board of trustees, nor as such receive any pay or emolument for his services. No trustee or employee of the board of trustees shall directly or indirectly for himself or as an agent in any manner use the assets of the retirement system except to make such current and necessary payments as are authorized by the board of trustees, nor shall any trustee or employee of the board become an endorser or surety or become in any manner an obligor for moneys loaned by or borrowed from the board of trustees.

(L. 1943 p. 708 § 7, A.L. 1959 S.B. 314 § 86.564)



Section 87.285 Assets in four funds — names of.

Effective 28 Aug 1959

Title VII CITIES, TOWNS AND VILLAGES

87.285. Assets in four funds — names of. — All the assets of the retirement system shall be credited according to the purpose for which they are held to one of four funds; namely, the members' savings fund, the benefit reserve fund, the general reserve fund, and the expense fund. The board of trustees is authorized to transfer and close out the fund accounts as provided prior to the effective date of sections 87.120 to 87.370 into the appropriate fund accounts provided by sections 87.120 to 87.370.

(L. 1943 p. 708 § 8, A.L. 1959 S.B. 314 § 86.565)



Section 87.288 Retired firefighter not receiving cost-of-living benefit, special consultant — compensation, amount.

Effective 28 Aug 2001

Title VII CITIES, TOWNS AND VILLAGES

87.288. Retired firefighter not receiving cost-of-living benefit, special consultant — compensation, amount. — 1. Any person who served as a firefighter who is retired and not receiving a cost-of-living benefit and any surviving spouse or dependent child receiving retirement benefits, but not receiving a cost-of-living benefit shall be made, constituted, and appointed as a special consultant on the problems of retirement, aging, and other state matters, and be available to give opinion in writing or orally, in response to such requests as may be required and for such services shall be compensated annually in accordance with the provisions of subsection 2 of this section.

2. Effective September 1, 1996, and annually thereafter, one-half of the annual interest earned in the future benefits fund created pursuant to section 87.287* shall be appropriated to provide an ad hoc COLA administered by the board of trustees and from September 1, 2016, and annually thereafter three-fourths of the annual interest earned in the future benefits fund created pursuant to section 87.287* shall be appropriated to provide an ad hoc COLA administered by the board of trustees based upon the formula in this subsection. The distributable amount shall be divided by the number of retirees and surviving spouses and dependent children eligible to receive the ad hoc COLA pursuant to this provision calculated and distributed based upon the following years of service:

(1) Members retiring with thirty or more years of service shall receive a full share of the distributable amount;

(2) Members retiring with twenty-five or more years of service but less than thirty years shall receive a three-quarter share of the distributable amount;

(3) Members retiring with less than twenty-five years shall receive a one-half share of the distributable amount;

(4) Surviving spouses and dependent children shall receive one-half of the ad hoc COLA the member would have been entitled to receive.

(L. 1995 H.B. 260, et al. merged with S.B. 404, A.L. 2001 S.B. 290)

*Section 87.287 was repealed by S.B. 1001, 2000.



Section 87.290 Members' savings fund.

Effective 28 Aug 1959

Title VII CITIES, TOWNS AND VILLAGES

87.290. Members' savings fund. — The members' savings fund shall be the fund in which shall be accumulated contributions of the members.

(L. 1943 p. 708 § 8, A.L. 1959 S.B. 314 § 86.567)



Section 87.295 Contributions by member, how computed.

Effective 28 Aug 1993

Title VII CITIES, TOWNS AND VILLAGES

87.295. Contributions by member, how computed. — The board of trustees shall certify to the chief of the fire department and the chief of the fire department shall cause to be deducted from the salary of each member on each and every payroll for each and every pay period, eight percent of the compensation of each member not participating in the DROP program and one percent of the compensation of each member participating in the DROP program.

(L. 1943 p. 708 § 8, A.L. 1959 S.B. 314 § 86.570, A.L. 1977 H.B. 308, A.L. 1993 H.B. 259)



Section 87.300 Members deemed to consent to deduction — amount to be credited to members' savings fund.

Effective 28 Aug 1959

Title VII CITIES, TOWNS AND VILLAGES

87.300. Members deemed to consent to deduction — amount to be credited to members' savings fund. — The deductions provided for herein shall be made notwithstanding that the minimum compensation provided by law for any member shall be reduced thereby. Every member shall be deemed to consent to the deductions made and provided for herein, and shall receipt for his full salary or compensation, and payment of salary or compensation less the deduction shall be a full and complete discharge and acquittance of all claims and demands whatsoever for services rendered during the period covered by the payment except as to benefits provided by sections 87.120 to 87.370. The chief of the fire department shall certify to the board of trustees on each and every payroll or in such other manner as the board of trustees shall prescribe the amount deducted, and such amounts shall be paid into the members' savings fund and shall be credited to the individual account of the member from whose compensation the deduction was made.

(L. 1943 p. 708 § 8, A.L. 1959 S.B. 314 § 86.573)



Section 87.305 Refunds of contributions, when.

Effective 28 Aug 1977

Title VII CITIES, TOWNS AND VILLAGES

87.305. Refunds of contributions, when. — The board of trustees is authorized at its discretion to make refunds or grant additional benefits for such parts of contributions as were made prior to the adoption of the eight percent rate for all members which were in excess of the compulsory contributions required of each member.

(L. 1943 p. 708 § 8, A.L. 1959 S.B. 314 § 86.577, A.L. 1977 H.B. 308)



Section 87.310 Repayment with interest of contributions withdrawn on reinstatement of member.

Effective 28 Aug 2001

Title VII CITIES, TOWNS AND VILLAGES

87.310. Repayment with interest of contributions withdrawn on reinstatement of member. — When any member terminates his or her employment as a firefighter and withdraws his or her accumulated contributions from the retirement system, he or she ceases to be a member of the retirement system. If he or she is reinstated as a firefighter he or she will again become a member of the retirement system as a new member with no creditable service prior to his or her termination. However, any member currently employed as a firefighter may repay the retirement system his or her total accumulated contribution withdrawn at the time of his or her termination and an amount of interest on such contribution at the same rate per annum as allowed in the member's savings account in the same period. Such repayment shall occur within two years after August 13, 1984, and when made the member shall then receive full credit for service prior to the date of his or her termination.

(L. 1984 S.B. 617, A.L. 2001 S.B. 290)



Section 87.315 Benefit reserve fund.

Effective 28 Aug 1959

Title VII CITIES, TOWNS AND VILLAGES

87.315. Benefit reserve fund. — The benefit reserve fund shall be the fund from which shall be paid all benefits except such benefits as involve only the refund of the members' contributions at time of withdrawal in which case the refund shall be made direct from the members' savings fund. There shall be transferred to this fund at time of approval of payment of benefits to any member or beneficiary, the accumulated contributions of such member from the members' savings fund and such additional amount from the general reserve fund as is calculated by the actuary to be necessary with the member's contributions to provide the payment of all benefits arising from the service of the member. Upon the completion of the first valuation after the creation of this fund, there shall be transferred to it from the annuity reserve fund, the pension reserve fund and the pension accumulation fund such amounts as are certified by the actuary on the basis of the tables then in use for all beneficiaries receiving benefits.

(L. 1943 p. 708 § 8, A.L. 1959 S.B. 314 § 86.580)



Section 87.320 General reserve fund.

Effective 28 Aug 1959

Title VII CITIES, TOWNS AND VILLAGES

87.320. General reserve fund. — The general reserve fund shall be the fund in which shall be accumulated all reserves for benefits not provided by members' contributions, and which are provided by contributions made by the city.

(L. 1943 p. 708 § 8, A.L. 1959 S.B. 314 § 86.583)



Section 87.325 Contributions by city to general reserve fund.

Effective 28 Aug 1959

Title VII CITIES, TOWNS AND VILLAGES

87.325. Contributions by city to general reserve fund. — Contributions to and payments from the general reserve fund shall be as follows: On account of each member there shall be paid annually into the fund by the city an amount equal to a certain percentage of the earnable compensation of the member to be known as "the normal contribution" and an additional amount equal to a percentage of his earnable compensation to be known as "the accrued liability contribution". The rates percent of the contributions shall be fixed on the basis of the liabilities of the retirement system as shown by actuarial valuations.

(L. 1943 p. 708 § 8, A.L. 1959 S.B. 314 § 86.587)



Section 87.330 Normal contribution rate, determination of.

Effective 28 Aug 1959

Title VII CITIES, TOWNS AND VILLAGES

87.330. Normal contribution rate, determination of. — On the basis of the interest rate and of such mortality and other tables as shall be adopted by the board of trustees, the actuary shall determine the uniform and constant percentage of the earnable compensation of the average new entrant, which, if contributed throughout his entire period of active service, would be sufficient to provide for the payment of any death benefit or pension payable on his account. The rate percent so determined shall be known as "the normal contribution rate". After the accrued liability contribution has ceased to be payable the normal contribution rate shall be the rate percent of the earnable compensation of all members obtained by deducting from the total liabilities of the fund the amount of the funds in hand to the credit of the fund and dividing the remainder by one percent of the present value of the prospective future compensation of all members as computed on the basis of the interest rate and the mortality and service tables adopted by the board of trustees. The normal rate of contribution shall be determined by the actuary after each valuation.

(L. 1943 p. 708 § 8, A.L. 1959 S.B. 314 § 86.590)



Section 87.335 Accrued liability contribution rate, determination of.

Effective 28 Aug 1959

Title VII CITIES, TOWNS AND VILLAGES

87.335. Accrued liability contribution rate, determination of. — At the first valuation after the effective date of these amendments (in 1959) the actuary engaged by the board of trustees shall compute the rate percent of the total earnable compensation of all members which is equivalent to three and one-half percent of the amount of the total unfunded benefit liability on account of all members and beneficiaries which is not dischargeable by the aforesaid normal contribution made on account of such members during the remainder of their active service. The rate percent originally so determined shall be known as "the accrued liability contribution rate".

(L. 1943 p. 708 § 8, A.L. 1951 p. 355 § 86.593, A.L. 1959 S.B. 314)



Section 87.340 Total amount payable to general reserve fund.

Effective 28 Aug 1959

Title VII CITIES, TOWNS AND VILLAGES

87.340. Total amount payable to general reserve fund. — The total amount payable in each year to the general reserve fund shall be not less than the sum of the rates percent known as the normal contribution rate and the accrued liability contribution rate of the total compensation earnable by all members during the year, and the aggregate payment by the city shall be sufficient when combined with the amount in the fund to provide the retirement allowances and other benefits payable out of the fund during the then current year. The city may contribute at any time from bond issue or other available funds an amount equal to the unfunded accrued liability as certified by the actuary in which event no further accrued liability contribution will be required or may contribute any lesser amount which will be used to proportionately reduce future accrued liability contributions.

(L. 1943 p. 708 § 8, A.L. 1959 S.B. 314 § 86.597)



Section 87.345 Accrued liability contribution discontinued, when — decreased, when — changes amortized, when.

Effective 28 Aug 1983

Title VII CITIES, TOWNS AND VILLAGES

87.345. Accrued liability contribution discontinued, when — decreased, when — changes amortized, when. — The accrued liability contribution should be discontinued as soon as the accumulated reserve in the general reserve fund shall equal the present value as actuarially computed and approved by the board of trustees, of the total liability of the fund, less the present value computed on the basis of the normal contribution rate then in force of the prospective normal contributions to be received on account of persons who are at that time members. The accrued liability contribution rate may be decreased by the board of trustees provided the reduced level rate does not require an amortization period extending beyond the year 2010 for any accrued liability as of August 31, 1980. Subsequent to that date, any changes in the accrued liability by reason of changes in the benefits payable under the retirement system, changes in the actuarial assumptions, or changes in the actuarial funding method are to be amortized over a period not exceeding thirty years from the date in which the additional accrued liabilities are recognized in the annual actuarial valuation of the system.

(L. 1943 p. 708 § 8, A.L. 1959 S.B. 314 § 86.600, A.L. 1983 H.B. 694 & 171)



Section 87.350 Expense fund, purposes, determination of amount.

Effective 28 Aug 1965

Title VII CITIES, TOWNS AND VILLAGES

87.350. Expense fund, purposes, determination of amount. — The expense fund shall be the fund to which shall be credited all money provided to pay the administration expenses of the retirement system and from which shall be paid all the expenses necessary in connection with the administration and operation of the system. Annually the board of trustees shall estimate the amount of money necessary to be paid into the expense fund during the ensuing year to provide for the expense of operation of the retirement system. Such estimate shall be provided by the board of trustees from interest and other earnings on assets of the retirement system.

(L. 1943 p. 708 § 8, A.L. 1959 S.B. 314 § 86.613, A.L. 1965 p. 214)



Section 87.355 Amounts due from city, certification, budget and appropriation.

Effective 28 Aug 1965

Title VII CITIES, TOWNS AND VILLAGES

87.355. Amounts due from city, certification, budget and appropriation. — On or before the first of March of each year the board of trustees shall certify to the proper city authorities the amount which will become due and payable during the year next following to the general reserve fund. The amount so certified shall be included by the city authorities in their annual budget estimate. The amount so certified shall be appropriated by the city and transferred to the retirement system for the ensuing year.

(L. 1943 p. 708 § 9, A.L. 1959 S.B. 314 § 86.617, A.L. 1965 p. 214)

(2007) Requirement that city pay entire contribution amounts certified by trustees for police retirement system and firemen's retirement system does not violate section 21, article X, Constitution of Missouri. Neske v. City of St. Louis, 218 S.W.3d 417 (Mo.banc).



Section 87.360 Reserves made obligation of city.

Effective 28 Aug 1965

Title VII CITIES, TOWNS AND VILLAGES

87.360. Reserves made obligation of city. — The creation and maintenance of reserves in the general reserve fund and the maintenance of benefit reserves as provided for and the payment of all benefits granted under the provisions of sections 87.120 to 87.370 are hereby made obligations of the city.

(L. 1959 S.B. 314 § 86.620, A.L. 1965 p. 214)



Section 87.365 Benefits exempt from taxes and civil process.

Effective 28 Aug 1959

Title VII CITIES, TOWNS AND VILLAGES

87.365. Benefits exempt from taxes and civil process. — The right of any person to a benefit, any other right accrued or accruing to any person under the provisions of sections 87.120 to 87.370 and the moneys in the various funds created under sections 87.120 to 87.370 are hereby exempt from any tax of the state of Missouri and shall not be subject to execution, garnishment, attachment or any other process whatsoever and shall be unassignable except as in sections 87.120 to 87.370 specifically provided.

(L. 1943 p. 708 § 12, A.L. 1959 S.B. 314 § 86.627)



Section 87.367 Health care plan may be adopted for retirees, procedure and funding.

Effective 28 Aug 1987

Title VII CITIES, TOWNS AND VILLAGES

87.367. Health care plan may be adopted for retirees, procedure and funding. — 1. The board of trustees may provide or contract for insurance benefits to cover hospital, surgical, and medical expenses for retirees under sections 87.120 to 87.370, in an amount not to exceed one hundred dollars per month for each retiree.

2. If the board agrees to provide benefits pursuant to this section, a separate account for hospital, surgical and medical benefits shall be established as part of the benefit reserve fund. All benefits and premiums shall be transferred from the general revenue fund of the system to the benefit reserve fund for payment of hospital, surgical and medical benefits.

3. Any retiree who is receiving benefits from the system may make application to the board to be named as a special advisor to the firemen's retirement system. Upon the acceptance of such application, the board may deposit in the fund created in subsection 2 of this section an amount not to exceed one hundred dollars per month for the applicant and may make a monthly payment from the fund created in subsection 2 of this section toward health care benefits for the applicant as provided in subsection 1 of this section.

(L. 1987 H.B. 59)



Section 87.370 False statement, a misdemeanor — adjustment of benefits resulting from false statement.

Effective 28 Aug 1959

Title VII CITIES, TOWNS AND VILLAGES

87.370. False statement, a misdemeanor — adjustment of benefits resulting from false statement. — Any person who shall knowingly make any false statement, or shall falsify or permit to be falsified any record or records of this retirement system in any attempt to defraud such system as a result of such act, is guilty of a misdemeanor. Should any change or error in records result in any member or beneficiary receiving from the retirement system more or less than he would have been entitled to receive had the records been correct, the board of trustees shall correct the error and, as far as practicable, shall adjust the payments in such a manner that the actuarial equivalent of the benefit to which such member or beneficiary was correctly entitled shall be paid.

(L. 1943 p. 708 § 13, A.L. 1955 p. 275 § 86.630, A.L. 1959 S.B. 314)



Section 87.371 Unused sick leave, how credited.

Effective 28 Aug 2001

Title VII CITIES, TOWNS AND VILLAGES

87.371. Unused sick leave, how credited. — 1. Any member retiring pursuant to the provisions of sections 87.120 to 87.370, after working continuously for an entity covered by sections 87.120 to 87.370, until reaching retirement age, but not including retirement for service-connected disability, shall be credited with all of the member's unused sick leave as certified by the member's employing entity.

2. No member working on or after July 1, 2000, shall be credited with sick leave at a rate less than or more than the rate being earned on July 1, 2000, nor shall any cap or limit applied to accumulated sick leave after July 1, 2000, be construed as a limit on the number of sick days actually earned without reference to the cap or limit which may be credited pursuant to the provisions of this section. When calculating years of service, each member shall be entitled to one day of creditable service for each day of unused accumulated sick leave earned by the member.

3. Accumulated sick leave shall allow a member to vest in the retirement system by using such credited sick leave to reach the time of vesting and shall also allow a member to exceed a seventy-five percent service retirement allowance by adding accumulated sick leave to no more than thirty years of creditable service or a member who is participating in the DROP program established in section 87.182 may elect upon retirement to have placed in his or her DROP account a dollar amount equal to his or her accumulated number of sick leave hours multiplied by his or her hourly rate of pay at the time of retirement, or to place one-half of this dollar amount in the member's DROP account, to have one-fourth of this dollar amount added to the member's average final compensation, and to have the remaining one-fourth of this dollar amount remain as time and added to the member's creditable service.

(L. 1989 S.B. 334 § 1, A.L. 1995 H.B. 260, et al. merged with S.B. 404, A.L. 1999 S.B. 308 & 314, A.L. 2001 S.B. 290)



Section 87.380 Fire departments in cities of over 100,000 may create relief fund.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

87.380. Fire departments in cities of over 100,000 may create relief fund. — Any fire department existing by authority of the laws of this state, or any municipal authority thereof, in any city in this state now having or which may hereafter acquire a population of more than one hundred thousand inhabitants, is hereby authorized and empowered to create funds for the purpose of pensioning firemen, and affording relief to members of such fire department when sick, or who may become disabled in the service, or retired, and provide for the relief of the families and other dependents of such firemen in case of death, under such rules and regulations as may be enacted by the board of trustees of such funds, subject to the provisions of sections 87.380 to 87.490, and not inconsistent with the constitution and laws of this state.

(RSMo 1939 § 9520)

Prior revisions: 1929 § 8953; 1919 § 9054; 1909 § 9879



Section 87.385 Board of trustees, how composed.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

87.385. Board of trustees, how composed. — In cities, the treasurer, the counselor, the clerk or register, and the comptroller, where such office exists, the chief officer of the fire department, four members of the fire department and one of the retired or pensioned members, whose term of office shall be for one year and who shall be appointed by the mayor on or about the first Monday of December of each year, shall constitute and be a board to be known as "The Board of Trustees of the Firemen's Pension Fund". The board shall select from their members a president and secretary. The members of the fire department, and the retired or pensioned members, shall each hold an election on the first Monday of December of each year and respectively select four members of the department and one retired or pensioned member for recommendation to the mayor for appointment as members of said board, but the mayor shall not be required to appoint the candidates so recommended.

(RSMo 1939 § 9522)

Prior revisions: 1929 § 8955; 1919 § 9056; 1909 § 9881



Section 87.390 City treasurer ex officio member of board.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

87.390. City treasurer ex officio member of board. — The treasurer, in all cities in this state to which sections 87.380 to 87.490 are applicable, shall be ex officio treasurer of said board, and as such shall have charge of the funds and securities provided for herein. He shall give such bond as the board may require, and shall be subject to the order and direction of the board.

(RSMo 1939 § 9523)

Prior revisions: 1929 § 8956; 1919 § 9057; 1909 § 9882



Section 87.395 Treasurer — duties — bond.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

87.395. Treasurer — duties — bond. — The treasurer of the board of trustees shall be the custodian of said pension funds, and shall secure and safely keep the same, subject to the control and direction of the board, and shall keep his books and accounts concerning said funds in such manner as may be prescribed by the board, and said books and accounts shall always be subject to the inspection of the board or any member thereof. The treasurer shall execute a bond to the city, with good and sufficient sureties, in such penal sum as the board shall direct, to be approved by the board, conditioned for the faithful performance of the duties of his office, and that he will safely keep and well and truly account for all moneys and property which may come to his hands as such treasurer, and that on the expiration of his term of office he will surrender and deliver over to his successor all unexpended moneys, and all securities and property which may have come to his hands as treasurer of such funds; and said bond shall be filed in the office where the records of the city are kept, and may be sued on in the name of said city, to the use of said board or any person or persons injured by a breach thereof.

(RSMo 1939 § 9536)

Prior revisions: 1929 § 8971; 1919 § 9072; 1909 § 9897



Section 87.400 Creation of fire department pension fund — sources of revenue.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

87.400. Creation of fire department pension fund — sources of revenue. — The revenues which shall form and maintain the fire department pension fund in cities to which sections 87.380 to 87.490 are applicable shall be created as herein provided, and shall be separately kept and used only as provided in sections 87.380 to 87.490. The funds which shall be credited to and form the pension fund shall be realized and secured from the following sources:

(1) All moneys and securities remaining in the hands, or under the control, of any incorporated fire department pension fund and relief association existing in any such city at the time sections 87.380 to 87.490 shall take effect, which may be transferred to said fund by authority of the members of such associations, and all moneys which may now be under the control of any board of trustees of the firemen's fund, or firemen's pension fund, in any such city at the time sections 87.380 to 87.490 shall take effect;

(2) All moneys derived by any such city by the sale of all condemned hose, or other fire department apparatus of every kind or description, which may be set apart to said fund by ordinance of the municipal authorities of such city;

(3) All moneys received from rejected or surplus material, or article of value, coming into the department, and disposed of and sold by the officers of any such city, which may be set apart to said fund by ordinance of the municipal authorities of such city;

(4) All moneys levied and collected by any court as fines for the violation of the laws in relation to the construction of any certain class of buildings of prohibited materials within the fire limits of any such city as established by ordinance, which may be set apart to said fund by ordinance of the municipal authorities of such city;

(5) All fines derived from any violation of any building law or ordinance in any such city, which may be set apart to said fund by ordinance of the municipal authorities of such city;

(6) All fines and penalties that may be collected for violating the municipal laws or ordinances regulating the quantity, quality, or storage of petroleum, coal oil, gasoline, turpentine, or any product thereof, all hemp, cotton, powder, giant powder, dynamite, or other combustible, or inflammable substance, liquid, or material that is considered extremely dangerous or hazardous, which may be set apart to said fund by ordinance of the municipal authorities of such city;

(7) All moneys derived from licenses or privileges to store or manufacture coal oil, petroleum, gasoline, turpentine, powder, giant powder, dynamite, hemp, cotton, or other combustible or inflammable substance, liquid or material, that is considered dangerous or hazardous, which may be set apart to said fund by ordinance of the municipal authorities of such city;

(8) All initiation fees and dues from the active and honorary members of the department;

(9) All moneys derived from citizens or others for services rendered by any such fire department to such citizens or others for pumping out cellars, filling cisterns, removing dangerous walls, buildings, or other obstructions that are injurious or dangerous to the inhabitants of any such city;

(10) The emoluments from all such other work as may be permitted by any such city to be performed by the department outside of its legitimate and proper duty;

(11) All fines and penalties imposed upon members of the department for any dereliction of duty, or for violation of any rule, order, or regulation of the department, after any such rule, order or regulation has been properly promulgated and made known to the department such fine or penalty shall not exceed fifty dollars, or be less than five dollars, for any one offense;

(12) All donations received by the chief or any member of the department from any citizen, person, or corporation for and in the name of the department;

(13) All rewards in money, fees, gifts, and endowments that may be paid or given for or on account of extraordinary service by said fire department, or any member thereof, except when permitted by order of the board of trustees to be retained by said member;

(14) And the said board of trustees may take by gift, grant, devise, or bequest any money, real estate, personal property, right of property, or other valuable thing to hold for the use of said fund;

(15) All money derived from lectures, pictures, and other entertainments authorized by the department;

(16) All moneys derived from any and all other sources that may by any law or ordinance of this state or municipality thereof be set apart for the benefit of any such fire department pension fund in any such city in this state.

(RSMo 1939 § 9524)

Prior revisions: 1929 § 8957; 1919 § 9508; 1909 § 9883



Section 87.405 Moneys set apart for pension fund.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

87.405. Moneys set apart for pension fund. — The municipal authorities in cities in this state to which sections 87.380 to 87.490 are applicable, may, by law or ordinance, set apart one-half of all revenues received for municipal purposes by such cities from licenses issued by such cities for carrying on the business of a fire insurance company, agent or agency, and not exceeding three percent of all revenues received for municipal purposes by such cities from all other licenses issued by such cities, as a fund for the pensioning of members of the fire department, and of the widows and orphans of deceased members of the fire department of such cities, which moneys shall be credited to said pension fund.

(RSMo 1939 § 9525)

Prior revisions: 1929 § 8958; 1919 § 9059; 1909 § 9884



Section 87.410 Authorizing a tax for firemen's pensions in certain cities.

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

87.410. Authorizing a tax for firemen's pensions in certain cities. — 1. When one hundred voters of any city in this state which now has or may hereafter have one hundred thousand inhabitants or more shall petition the proper authorities asking that an annual tax of one-fifth of a mill on the dollar annually on all taxable property in such city shall be levied for the benefit of the fund for the pensioning of crippled and disabled firemen, and for the relief of the widows and minor children of deceased firemen of the fire department of such city, and shall ask that the question of whether such a tax shall be levied be submitted to the voters of the city, provided no special tax for such fund shall then be subject to be levied, the proper authorities shall submit the question to the voters of the city.

2. The question shall be submitted in substantially the following form:

Shall there be a one-fifth mill tax on the firemen's pension fund?

3. If the majority of all the votes cast in such city upon such proposition for or against a one-fifth mill tax for the firemen's pension fund shall be for the tax, the tax specified in such notice shall be levied and collected in like manner with the other general taxes of said city, and the proceeds of said tax shall be known as "the firemen's pension fund"; provided, that such tax shall cease in case the voters of such city shall so determine by a majority vote at any election held therein; provided further, however, that when a majority of the voters of such city shall have voted for a one-fifth mill tax for the firemen's pension fund, the authorities, officials or representatives of the city whose duty it shall be to fix the tax rate for such city shall have the tax for the firemen's pension fund at the rate specified in consideration in fixing the tax rate, and shall so fix said rate that with and including such tax for the firemen's pension fund the constitutional limitation upon the taxing power of such city shall not be exceeded.

(RSMo 1939 § 9500, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 8933; 1919 § 9034



Section 87.415 Warrants to be drawn on treasurer.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

87.415. Warrants to be drawn on treasurer. — It shall be the duty of the officer or officers of such city who are designated by law to draw warrants on the treasurer of such city, upon request, in writing, by said board of trustees, to draw warrants on the treasurer of such city, payable to the treasurer of such board of trustees, for all funds belonging to said pension funds as aforesaid.

(RSMo 1939 § 9537)

Prior revisions: 1929 § 8972; 1919 § 9073; 1909 § 9898



Section 87.420 Powers of board of trustees.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

87.420. Powers of board of trustees. — The board of trustees of the firemen's fund shall have exclusive control and management of the separate funds mentioned in sections 87.380 to 87.490, and of all the moneys donated, paid or assessed, for the relief or pensioning of crippled, disabled or retired members of the fire department, and their widows, minor children and dependents. Said board shall make all needful rules and regulations for its government in the discharge of its duties, and shall hear and decide all applications for relief or pensions under sections 87.380 to 87.490 and its decision on such applications shall be final and conclusive and not subject to review and reversal except by the board, or on rehearing by the circuit court, and a record shall be kept of all the meetings and proceedings of the board. No pension, relief or other benefit payable from such fund shall be more or less than those payable to the most numerous class of members of the fire department, or their widows, children or other dependents.

(RSMo 1939 § 9527)

Prior revisions: 1929 § 8960; 1919 § 9061; 1909 § 9886



Section 87.425 Members of department may be assessed.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

87.425. Members of department may be assessed. — The board of trustees may assess each member of the fire department such sum per month as may be determined by the rules and regulations adopted by the board, and such assessment shall not be increased or diminished during any one fiscal year, the sums so assessed to be deducted and withheld from the monthly pay of each member, and the same to be placed by the treasurer of the board to the credit of the pension fund.

(RSMo 1939 § 9528)

Prior revisions: 1929 § 8962; 1919 § 9063; 1909 § 9888



Section 87.430 Funds may be invested.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

87.430. Funds may be invested. — Said board of trustees shall have power to draw such funds as are credited to the pension fund under the provisions of sections 87.380 to 87.490 from the treasury of such city, and may invest the same, or any part thereof, in the name of the board of trustees of the firemen's pension fund, in interest-bearing bonds of the United States or the state of Missouri, or of any county, township or municipal corporation of the state, or loan the same on real estate in the city where such pension funds are established, not exceeding in amount in any case two-thirds of such real estate. All such securities shall be deposited with the treasurer of such city, as ex officio treasurer of such board.

(RSMo 1939 § 9529)

Prior revisions: 1929 § 8963; 1919 § 9064; 1909 § 9889

CROSS REFERENCE:

Multinational banks, securities and obligations of, investment in, when, 409.950



Section 87.435 Who shall be beneficiaries.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

87.435. Who shall be beneficiaries. — If any member of the fire department of any city shall, while in the performance of his duty, become and be found, upon examination by a medical officer ordered by said board of trustees, to be physically or mentally permanently disabled by reason of age or service in such department, so as to render necessary his retirement from service in said fire department, said board of trustees shall retire such disabled member from service in such fire department; provided, however, no such retirement on account of disability shall occur unless said member has contracted said disability in the service of such fire department, and upon such retirement the said board of trustees shall order the payment to such disabled members of such fire department monthly from the "pension fund" such sum of money as may be determined by the rules and regulations provided for the management of said funds; and in case the party suffering such disability is a member of the volunteer department receiving no pay, the amount to be paid him shall be fixed by the board of trustees. If any such person reenters the service of the department, no such payments shall be made to him during such service.

(RSMo 1939 § 9530)

Prior revisions: 1929 § 8965; 1919 § 9066; 1909 § 9891



Section 87.440 Widow and children may be awarded retirement pay, when.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

87.440. Widow and children may be awarded retirement pay, when. — If any member of such fire department shall die after having been retired and pensioned by reason of injuries sustained or disease contracted while serving as a member of the department, his widow, provided their marriage shall have occurred prior to such retirement, and children under sixteen years of age, if any, shall be paid monthly out of the pension fund such sum of money as may be determined by the rules and regulations provided for the management of said funds. If there be no widow, or if such widow die while unmarried, the amount of her said benefit may be added to the said benefits for such children.

(RSMo 1939 § 9534)

Prior revisions: 1929 § 8969; 1919 § 9070; 1909 § 9895



Section 87.445 Widow and children beneficiaries, when.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

87.445. Widow and children beneficiaries, when. — If any member of such fire department shall, while in the performance of his duty, be killed or die as the result of an injury received in the line of his duty, or of any disease contracted by reason of his occupation as fireman, or shall die from any cause whatever while in such service, and shall leave a widow, or child or children under the age of sixteen years, surviving, said board of trustees shall direct the payment from said pension fund monthly to such widow, while unmarried, such sum of money as may be determined by the rules and regulations provided for the management of such funds, and said board shall also direct the payment out of said pension fund for each child until it reaches the age of sixteen years such sum of money as may be determined by said rules and regulations, and in case the party suffering such disability is a member of the volunteer department, the amount to be paid monthly to his widow and children aforesaid shall be fixed by said board of trustees. If there be no widow, or if such widow die while unmarried, the amount of her said benefits may be added to the said benefits for such children. If any member of the fire department shall die from any cause while a member of such department, but not while in the service thereof, if he be married his widow and children shall receive from the pension fund the same benefits as are payable from the pension fund in other cases, and if he be unmarried his dependent father, mother, brothers and sisters shall receive from the pension fund the same benefits as are payable from said fund in other cases.

(RSMo 1939 § 9531)

Prior revisions: 1929 § 8966; 1919 § 9067; 1909 § 9892



Section 87.450 Relatives, when.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

87.450. Relatives, when. — If any member of such fire department being single and unmarried shall, while in the performance of his duty, be killed, or die, as the result of an injury received, or shall die of any disease contracted by reason of his occupation as fireman, or shall die from any cause whatever while in said service, and shall leave a father or mother who are dependent upon him for support, or a brother or sister under the age of sixteen years so dependent, said board of trustees shall direct the payment from the pension fund monthly to such dependent parents or the survivor thereof and to each such dependent brother or sister under sixteen years of age, such sum of money as may be determined by the rules and regulations of said board; provided, that the board of trustees shall also have the power to make provision for any such dependent brother or sister over the age of sixteen years who may be mentally deficient or physically incapacitated, in such sum as the board my determine, and the board shall have the sole power to determine who is mentally deficient or physically incapacitated.

(RSMo 1939 § 9532)

Prior revisions: 1929 § 8967; 1919 § 9068; 1909 § 9893



Section 87.455 Members may be retired, when.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

87.455. Members may be retired, when. — Any member of the fire department of any such city having served twenty years or more in such fire department, of which the last two years shall have been continuous, may have application to be relieved from such fire department and retired; and if his application is granted, or if he shall be discharged from such department, the said board of trustees shall order and direct that said person shall be paid out of the pension fund monthly such sum of money as may be determined by the rules and regulations provided for the management of said funds; and if he be a member of the volunteer fire department and not under pay, such amount monthly as may be fixed by the board of trustees. After the decease of such member, his widow, provided their marriage shall have occurred prior to such retirement, and his children under the age of sixteen years, if any, shall be paid out of the pension fund such sum of money as may be determined by said rules and regulations. If there be no widow, or if such widow die while unmarried, the amount of her said benefit may be added to the said benefits for such children. If such member be discharged from the department by reason of age, or if he be found permanently disabled by reason of service in such department, his payment shall be made out of the pension fund. If any retired or pensioned member reenters the service of the department his payments shall abate during such service.

(RSMo 1939 § 9533)

Prior revisions: 1929 § 8968; 1919 § 9069; 1909 § 9894



Section 87.457 Health care benefits for retirees, separate fund established for benefit and premiums — application by retiree to be special consultant, compensation to fund benefits.

Effective 28 Aug 1990

Title VII CITIES, TOWNS AND VILLAGES

87.457. Health care benefits for retirees, separate fund established for benefit and premiums — application by retiree to be special consultant, compensation to fund benefits. — 1. The board of trustees may provide or contract for insurance benefits to cover hospital, surgical, and medical expenses for retirees under sections 87.380 to 87.490, in an amount not to exceed one hundred dollars per month for each retiree.

2. If the board agrees to provide benefits pursuant to this section, a separate account for hospital, surgical and medical benefits shall be established as part of the benefit reserve fund. All benefits and premiums shall be transferred from the general revenue fund of the system to the benefit reserve fund for payment of hospital, surgical and medical benefits.

3. Any retiree who is receiving benefits from the system may make application to the board to be named as a special advisor to the firemen's retirement system. Upon the acceptance of such application, the board may deposit in the fund created in subsection 2 of this section an amount not to exceed one hundred dollars per month for the applicant and may make a monthly payment from the fund created in subsection 2 of this section toward health care benefits for the applicant as provided in subsection 1 of this section.

(L. 1990 H.B. 1675)



Section 87.460 Funds to be prorated, when.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

87.460. Funds to be prorated, when. — If at any time there shall not be sufficient money in the funds created under the provisions of sections 87.380 to 87.490 to pay each person entitled to the benefits herein provided the full amount per month provided for in said rules and regulations, then an equal percentage of such monthly payments shall be paid to each beneficiary until said funds shall have been replenished so as to warrant the payment in full of each of said beneficiaries.

(RSMo 1939 § 9535)

Prior revisions: 1929 § 8970; 1919 § 9071; 1909 § 9896



Section 87.465 Money paid beneficiaries only on warrant.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

87.465. Money paid beneficiaries only on warrant. — All moneys ordered to be paid from said pension funds to any person or persons shall be paid by the treasurer of the board of trustees only upon warrants signed by the president of said board and countersigned by the secretary thereof, and no warrant shall be drawn except by order of the board, duly entered on the records of the proceedings of the board.

(RSMo 1939 § 9538)

Prior revisions: 1929 § 8973; 1919 § 9074; 1909 § 9899



Section 87.470 Funeral expenses.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

87.470. Funeral expenses. — Whenever an active or retired fireman shall die, as aforesaid, the board of trustees may appropriate a sum not exceeding two hundred dollars for funeral expenses, to be paid out of the pension fund and may expend a sum not exceeding fifty dollars, to be drawn from the pension fund, for the expenses of the attendance of the firemen at said funeral.

(RSMo 1939 § 9542)

Prior revisions: 1929 § 8977; 1919 § 9078; 1909 § 9903



Section 87.475 Honorary members, admission of.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

87.475. Honorary members, admission of. — The board of trustees may provide for the admission of honorary members of the department in such manner and under such conditions as may be set forth in the rules and regulations enacted by said board of trustees.

(RSMo 1939 § 9521)

Prior revisions: 1929 § 8954; 1919 § 9055; 1909 § 9880



Section 87.480 Board of trustees to make report.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

87.480. Board of trustees to make report. — The board of trustees shall make report to the legislative body of such city of the condition of said pension funds immediately after the first meeting of said board in January of each year.

(RSMo 1939 § 9539)

Prior revisions: 1929 § 8974; 1919 § 9075; 1909 § 9900



Section 87.485 Funds exempt from garnishment or other legal process.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

87.485. Funds exempt from garnishment or other legal process. — No portion of said pension fund shall, before or after its order of distribution by the board of trustees to the persons entitled thereto, and before the actual payment thereof to such persons, be held, seized, taken, subjected to, or detained or levied on by virtue of any attachment, execution, injunction, writ, interlocutory or other order or decree, or any process or proceeding whatever issued out of or by any court of this state for the payment or satisfaction, in whole or in part, of any debt, damages, claim, demand or judgment against the beneficiary of said funds; but the said funds shall be held and distributed for the purposes of sections 87.380 to 87.490, and for no other purpose whatever.

(RSMo 1939 § 9540)

Prior revisions: 1929 § 8975; 1919 § 9076; 1909 § 9901



Section 87.487 Fund subject to domestic relations order (Kansas City).

Effective 28 Aug 2002

Title VII CITIES, TOWNS AND VILLAGES

87.487. Fund subject to domestic relations order (Kansas City). — The provisions of section 87.485 to the contrary notwithstanding, a pension fund for firefighters located in a home rule city with a population of more than four hundred thousand inhabitants and located in more than one county shall recognize a domestic relations order and pay pension benefits directly to a spouse or former spouse of a participant, if such domestic relations order assigns a spouse or former spouse all or a portion of a participant's pension benefits payable by the pension fund, is properly entered in a court of competent jurisdiction in accordance with the state's domestic relation's law and complies with the rules and procedures of the pension fund.

(L. 2002 S.B. 1247)



Section 87.490 Associations authorized to transfer funds.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

87.490. Associations authorized to transfer funds. — Any fire department pension fund and relief association existing in any city to which sections 87.380 to 87.490 are applicable is hereby empowered, by a majority vote of its members, to transfer and deliver all its property and effects, after the payment of all debts and liabilities then due, to the board of trustees created under sections 87.380 to 87.490, and the said board of trustees is hereby authorized to credit said property and effects to the pension fund provided for in sections 87.380 to 87.490.

(RSMo 1939 § 9541)

Prior revisions: 1929 § 8976; 1919 § 9077; 1909 § 9902



Section 87.495 Firemen's pension fund provided.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

87.495. Firemen's pension fund provided. — Any fire department existing by authority of the laws of this state, or any municipal authority thereof, in any city or county in this state having a population of fifty thousand inhabitants or over, is hereby authorized and empowered to form a pension fund and relief association under the general incorporation laws of this state in relation to benevolent associations, and to create a fund for the purpose of pensioning retired firemen, and affording relief to members of such fire department when sick, or who may become disabled in the service, and to provide a fund for the relief of the families and other dependents of such firemen in case of death, under such rules and regulations as may be enacted by such fire department pension fund and relief association, not inconsistent with sections 87.495 to 87.515 or the laws of this state in relation to benevolent associations.

(RSMo 1939 § 9545)

Prior revisions: 1929 § 8980; 1919 § 10304; 1909 § 3460



Section 87.500 Membership continued after retirement.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

87.500. Membership continued after retirement. — All members of any such fire department in any such city or county in this state shall become members of the fire department pension fund and relief association, and may continue in full membership in such association after having been retired from the department and pensioned by the association.

(RSMo 1939 § 9546)

Prior revisions: 1929 § 8981; 1919 § 10305; 1909 § 3461



Section 87.505 Funds to create fire department pension fund.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

87.505. Funds to create fire department pension fund. — The funds to create the fire department pension fund and relief association in any city or county in this state, as aforesaid, shall be created, realized, and secured from the following sources:

(1) All money at present remaining in the hands or under the control of any unincorporated fire department, benevolent or relief association in any such city or county;

(2) All initiation fees and dues from the active and honorary members;

(3) All moneys that may be derived by bequest or appropriation from individuals, companies, corporations or municipalities;

(4) All moneys derived from citizens or others for services rendered by any such fire department to such citizens or others for pumping out cellars, filling cisterns, removing dangerous walls, buildings or other obstructions that are injurious or dangerous to the inhabitants of any such city or county, and the emoluments from all such other work as may be permitted by any such city or county to be performed by the department outside of its legitimate and proper duties;

(5) All fines and penalties imposed upon members of the department for any dereliction of duty, or violation of any rule or order or regulation of the department, after any such rule, order or regulation has been properly promulgated and made known to the members of the department;

(6) All donations received by the chief or any other officer of the department from any citizen or other persons or corporations for and in the name of the department;

(7) All moneys derived from lectures, entertainments, picnics, etc.;

(8) All moneys derived by any such city or county from the sale of all condemned stock, horses, mules, condemned hose or other fire apparatus of every kind or description;

(9) All rejected or surplus material or article of value coming into the department and disposed of and sold by the officers of any such city or county;

(10) All moneys levied and collected by any court as fines for the violation of the laws in relation to the construction of any certain class of buildings of prohibited material within the fire limits of any such city or county as established by law or ordinance;

(11) All fines derived from any violation of any building law or ordinance in any such city or county;

(12) All fines and penalties that may be collected for violating the municipal laws or ordinances regulating the quantity, quality or storage of petroleum, coal oil, gasoline, turpentine, or any product thereof, all hemp, cotton, powder, giant powder, dynamite or other combustible or inflammable substance, liquid or material that is considered extremely dangerous or hazardous;

(13) All moneys derived from licenses or privileges to store or manufacture coal oil, petroleum, gasoline, turpentine, powder, giant powder, dynamite, hemp, cotton or other combustible or inflammable substance, liquid or material that is considered extremely dangerous or hazardous;

(14) And all moneys derived from any or all other sources that may by any law or ordinance of this state, or any municipality thereof, be set apart for the benefit of any such fire department pension fund and relief association in any city or county in this state; provided, however, that no money or property owned, belonging to or controlled by any municipal corporation in this state shall be transferred or the title or possession thereto disturbed by any provision of sections 87.495 to 87.515 until the same is provided for by city ordinance duly enacted.

(RSMo 1939 § 9548)

Prior revisions: 1929 § 8983; 1919 § 10307; 1909 § 3463



Section 87.507 Health care benefits for retirees, separate fund established for benefit and premiums — application by retiree to be special consultant, compensation to fund benefits.

Effective 28 Aug 1990

Title VII CITIES, TOWNS AND VILLAGES

87.507. Health care benefits for retirees, separate fund established for benefit and premiums — application by retiree to be special consultant, compensation to fund benefits. — 1. The governing body of the city or county may provide or contract for insurance benefits to cover hospital, surgical and medical expenses for retirees under sections 87.495 to 87.515, in an amount not to exceed one hundred dollars per month for each retiree.

2. If the governing body agrees to provide benefits pursuant to this section, a separate account for hospital, surgical and medical benefits shall be established as part of the benefit reserve fund. All benefits and premiums shall be transferred from the general revenue fund of the association to the benefit reserve fund for payment of hospital, surgical and medical benefits.

3. Any retiree who is receiving benefits from the system may make application to the governing body to be named as a special advisor to the firemen's retirement association. Upon the acceptance of such application, the governing body may deposit in the fund created in subsection 2 of this section an amount not to exceed one hundred dollars per month for the applicant and may make a monthly payment from the fund created in subsection 2 of this section toward health care benefits for the applicant as provided in subsection 1 of this section.

(L. 1990 H.B. 1675)



Section 87.510 Honorary members admitted.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

87.510. Honorary members admitted. — Any such association may provide for the admission of honorary members in such manner and under such conditions as may be set forth in their articles of association and incorporation.

(RSMo 1939 § 9547)

Prior revisions: 1929 § 8982; 1919 § 10306; 1909 § 3462



Section 87.515 Treasurer to give bond — who may be.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

87.515. Treasurer to give bond — who may be. — The city or county treasurer of any such city or county as aforesaid may be the treasurer of any such association existing in any such city or county, and shall be required as such treasurer to furnish such reasonable bond as may be required by such association.

(RSMo 1939 § 9549)

Prior revisions: 1929 § 8984; 1919 § 10308; 1909 § 3464



Section 87.600 Proposed change in benefits — notice and meeting with representative of members required.

Effective 28 Aug 1967

Title VII CITIES, TOWNS AND VILLAGES

87.600. Proposed change in benefits — notice and meeting with representative of members required. — Whenever any municipality having a population of more than four hundred fifty thousand inhabitants and less than six hundred thousand inhabitants, according to the last federal decennial census, has established a pension plan for the pensioning of the salaried members, and the widows and minor children of deceased members, of an organized fire department, no changes shall be made in the present and future benefits payable to such members or the widows and minor children of deceased members, except changes required to establish and maintain actuarial soundness of such pension plan as determined by the actuaries for the system and the members, unless an itemized list of the proposed changes and the reasons therefor is sent by mail to the designated representative of the members at least thirty days before the proposed effective date of such proposed changes and said municipality or its designated representative or representatives shall meet, confer, and discuss such proposed changes with the designated representative of the members.

(L. 1967 p. 167 § 1)



Section 87.615 Retired firefighers or their beneficiaries not covered by retirement system may be employed by certain cities as consultants, duties, compensation (St. Joseph).

Effective 28 Aug 2001

Title VII CITIES, TOWNS AND VILLAGES

87.615. Retired firefighers or their beneficiaries not covered by retirement system may be employed by certain cities as consultants, duties, compensation (St. Joseph). — 1. Any firefighter who has retired or who retires and was not or is not a member of the retirement system governed by sections 70.600 to 70.755 and any beneficiary of any such firefighter shall, upon application to any city with a population of at least seventy thousand located in a county of the first classification without a charter form of government, be made, constitutionally appointed, and employed by the city as a special consultant on the problems of retirement and upon request of the city council, shall give opinions and be available to give opinions in writing or orally in response to requests of the city council. As compensation for the services required by this section, the city may directly compensate the retired firefighter or beneficiary thereof in an amount established by ordinance of the city. Such amount of additional compensation may be paid directly by the city to each qualified retiree or beneficiary and shall not be considered employer contributions to the local government retirement system nor benefits paid therefrom.

2. Notwithstanding any other law to the contrary, beginning August 29, 2001, any beneficiary of a firefighter who had retired or who retires and was not or is not a member of the retirement system governed by sections 70.600 to 70.755 shall upon application to any city with a population of at least seventy thousand located in a county of the first classification without a charter form of government, be made, constitutionally appointed, and employed by the city as a special consultant on the problems of retirement and upon request of the city council, shall give opinions and be available to give opinions in writing or orally in response to request of the city council. As compensation for the services required by this section, the city may directly compensate the beneficiary thereof by continuing the death benefit payment upon remarriage of the beneficiary. Such amount of compensation may be paid directly by the city to each qualifying special consultant and shall not be considered employer contributions to the local government employees retirement system nor benefits paid therefrom.

(L. 1993 S.B. 157 & 29 § 3, A.L. 2001 S.B. 290)






Chapter 88 Public Works and Special Assessments — Condemnation

Chapter Cross References



Section 88.010 Condemnation of private property.

Effective 28 Aug 1949

Title VII CITIES, TOWNS AND VILLAGES

88.010. Condemnation of private property. — Whenever the city council, or the proper legislative body of any city, shall deem it necessary to condemn or appropriate private property and to assess the cost thereof against property in a benefit district, said legislative body shall enact an ordinance setting forth the general nature or purpose of the use to which such private property is to be put and declare it to be necessary to take and appropriate private property therein described for such purpose and define the limits of a benefit district within which private property shall be deemed benefitted or assessed to pay for such improvements, and the time and mode of payment of such assessment and the penalty for failure to pay the same when due.

(RSMo 1939 §§ 6386, 6755, 6999, 7230, 7484, A. 1949 H.B. 2036)

Prior revisions: 1929 §§ 6264, 6628, 6853, 7080, 7331; 1919 §§ 7767, 8116, 8335, 8530, 8745; 1909 §§ 8681, 9033, 9262



Section 88.013 Condemnation of property — petition for appointment of commissioners.

Effective 28 Aug 1999

Title VII CITIES, TOWNS AND VILLAGES

88.013. Condemnation of property — petition for appointment of commissioners. — Thereupon the attorney for the city, in the name of the city, shall apply to the circuit court of the county where the city is located, by petition, setting forth the limits of the benefit district, a correct description of the property that is sought to be acquired or condemned, the use for which such land is to be taken and dedicated or the general nature of the improvements proposed to be made, the names of the owners of the several lots, tracts or parcels of land if known, or if unknown a correct description of the parcels whose owners are unknown, and praying the appointment of three disinterested commissioners, who are residents of the county, in which the real estate or a portion thereof is situated, to assess the damages which the owners may severally sustain by reason of the appropriation and condemnation of such real estate by the city for any of the purposes described in this section, and to assess the property especially benefitted by the improvements within the benefitted district, in proportion to the benefits accruing to each from the proposed improvements.

(RSMo 1939 §§ 6386, 6755, 6999, 7230, 7484, A. 1949 H.B. 2036, A.L. 1990 H.B. 1070, A.L. 1999 S.B. 1, et al. merged with S.B. 71)

Prior revisions: 1929 §§ 6264, 6628, 6853, 7080, 7331; 1919 §§ 7767, 8116, 8335, 8530, 8745; 1909 §§ 8681, 9033, 9262



Section 88.017 Condemnation of property — party defendant.

Effective 28 Aug 1990

Title VII CITIES, TOWNS AND VILLAGES

88.017. Condemnation of property — party defendant. — The owners of property to be appropriated or damaged shall be made defendants by name, but it shall not be necessary to name any defendants except the owners of a freehold in the property to be appropriated. If the proceedings seek to affect lands of persons under conservatorship, the conservators must be made parties defendant. If the possessor of land to be affected has an estate less than a fee the person having the next vested estate in remainder or reversion must, if known, be made a party defendant. It shall not be necessary to name any person defendant who is neither in actual possession nor record owner of the property to be appropriated, but any person holding an interest in the property or who is damaged by such appropriation may be made a party thereto by appearing therein and shall have just compensation allowed and paid to him in such proceedings.

(RSMo 1939 §§ 6386, 6755, 6999, 7230, 7487, A. 1949 H.B. 2036, A.L. 1983 S.B. 44 & 45, A.L. 1990 H.B. 1070)

Prior revisions: 1929 §§ 6264, 6628, 6853, 7080, 7334; 1919 §§ 7767, 8116, 8335, 8530, 8748; 1909 §§ 8681, 9033, 9262



Section 88.020 Condemnation of property — summons, how served.

Effective 28 Aug 1949

Title VII CITIES, TOWNS AND VILLAGES

88.020. Condemnation of property — summons, how served. — Upon the filing of the petition a summons shall be issued giving such defendants named therein at least ten days' notice of the time when the petition will be heard, which summons shall be served in the same manner as writs are or may be required to be served by the code of civil procedure. If the name or residence of any owners be unknown, or if the owners or any of them do not reside within the state, or if service upon them cannot be had for any reason specified in section 506.160, then service of notice of the time of hearing of the petition by mail or publication shall be made in the time and manner prescribed by said section 506.160. Notice of the proceedings shall be given to the owners of the property benefitted, as well as other parties interested, by publication as in this section provided for nonresidents except that such notice need not be addressed to them by name, but shall contain a general description of the property appropriated and of the benefit district by boundaries as defined by the legislative body. The notice to owners of property benefitted herein required may, in the discretion of the court or judge thereof, be incorporated in the notice by publication to unknown or absent defendants.

(RSMo 1939 §§ 6386, 6387, 6755, 7000, 7231, 7485, 7486, A. 1949 H.B. 2036)

Prior revisions: 1929 §§ 6264, 6265, 6628, 6854, 7081, 7332, 7333; 1919 §§ 7767, 7768, 8116, 8336, 8531, 8746, 8747; 1909 §§ 8681, 8682, 9034, 9263



Section 88.023 Condemnation of property — appointment of commissioners.

Effective 28 Aug 1999

Title VII CITIES, TOWNS AND VILLAGES

88.023. Condemnation of property — appointment of commissioners. — The court on being satisfied that proper notice has been given to all the defendants and to the owners of property within the benefitted district and that the ordinance and petition are regular and valid, shall appoint three persons, who are residents of the county, in which the real estate or a portion thereof is situated, as commissioners to assess the damages which the owners of the land may severally sustain by reason of such appropriation, and to assess the property especially benefitted by said improvements within the benefitted district to pay therefor.

(RSMo 1939 §§ 6388, 6756, 7001, 7232, 7488, A. 1949 H.B. 2036, A.L. 1990 H.B. 1070, A.L. 1999 S.B. 1, et al. merged with S.B. 71)

Prior revisions: 1929 §§ 6266, 6629, 6855, 7082, 7335; 1919 §§ 7769, 8117, 8337, 8532, 8749; 1909 §§ 8683, 9035, 9264



Section 88.027 Condemnation of property — assessment of damages, duties of commissioners.

Effective 28 Aug 1949

Title VII CITIES, TOWNS AND VILLAGES

88.027. Condemnation of property — assessment of damages, duties of commissioners. — 1. The commissioners so appointed shall give notice to all parties interested of the time and place when and where they will hear all parties interested who may appear before them, which notice need not be directed to any particular defendant or party interested, but may be general in its form, giving the number, title and date of approval of the ordinance initiating the proceedings and a description of the benefitted district by boundaries as defined in the ordinance. Such notice shall be published in some newspaper in said city, selected by the commissioners, once each week for two consecutive weeks, the last insertion to be at least one day before the day set for such hearing.

2. It shall be the duty of the commissioners to first determine the value of the property to be appropriated, and all damages caused by said appropriation; then they shall apportion the total sum to be paid for the property condemned and damages so determined among the various lots, tracts and parcels of land within the benefitted district, and the city, according to the actual benefits which they find will accrue to the various lots, tracts and parcels of land within said benefitted district and to the city at large. They shall not be required to assess any sum against any lot, tract or parcel of land within the benefitted district which they may find will not be benefitted, nor shall they be required to assess any sum against the city unless they find that the city at large will be benefitted. Any action taken by a majority of the commissioners shall be deemed the act of all.

(RSMo 1939 §§ 6389, 6757, 6765, 7489, A. 1949 H.B. 2036)

Prior revisions: 1929 §§ 6267, 6630, 6638, 7336; 1919 §§ 7770, 8118, 8126, 8750; 1909 § 8684



Section 88.030 Condemnation of property — commissioners' report.

Effective 28 Aug 1949

Title VII CITIES, TOWNS AND VILLAGES

88.030. Condemnation of property — commissioners' report. — When the commissioners shall have viewed the property and assessed the value, damages and benefits they shall make their return of such assessment in writing and under oath to the circuit court. The report shall be filed with the clerk of the court and shall set out the amounts allowed for each lot, tract or parcel of land condemned and the amounts assessed against the various lots, tracts and parcels of land, and the city, if any, to pay for the land condemned, stating such amounts separately and giving a description of each lot, tract or parcel of land condemned or assessed.

(RSMo 1939 §§ 6390, 6757, 7002, 7233, 7489, A. 1949 H.B. 2036)

Prior revisions: 1929 §§ 6268, 6630, 6856, 7083; 1919 §§ 7771, 8118, 8338, 8533, 8750; 1909 §§ 8685, 9265



Section 88.033 Condemnation of property — filing of exceptions to commissioners' report.

Effective 28 Aug 1949

Title VII CITIES, TOWNS AND VILLAGES

88.033. Condemnation of property — filing of exceptions to commissioners' report. — All parties interested shall take notice of the filing of said report, and any owner of any lot, tract or parcel of land assessed may, within ten days after the filing of said report, file his written exception to said report, asking that the same be set aside and, if the judge shall find that such assessment was not properly made, or that injustice was done in the making of such assessment, he shall set aside the report of the commissioners and appoint new commissioners, who shall proceed in the manner provided for the first commissioners, and so on until a fair and proper determination of the allowance of damages and assessment of benefits has been made and reported. Whenever no exceptions are filed within the time limited, or whenever the judge shall find that the commissioners have fairly and properly discharged their duties and reported their action, he shall make an order confirming the assessment as reported, which shall be final as to the assessment of benefits.

(RSMo 1939 §§ 6391, 6758, 7003, 7234, 7491, A. 1949 H.B. 2036)

Prior revisions: 1929 §§ 6269, 6631, 6857, 7084, 7338; 1919 §§ 7772, 8119, 8339, 8534, 8752; 1909 §§ 8686, 9266



Section 88.037 Condemnation of property — assessment by jury.

Effective 28 Aug 1949

Title VII CITIES, TOWNS AND VILLAGES

88.037. Condemnation of property — assessment by jury. — All owners of property to be appropriated shall take notice of the confirmation of the report of the commissioners as to the assessment of benefits, and any owner of property to be appropriated may, within ten days after such confirmation, file with the clerk his request that the assessment of damages made by the commissioners be set aside as to his property and that the damages be assessed by a jury. If such exceptions are filed by several property owners, the issues may, by their consent filed in the cause, be tried as one case by the same jury, the verdict to show the amounts allowed to the several defendants separately as to each lot, tract or parcel of land; otherwise the issues shall be tried separately. The judge shall set the time for trial, allowing a reasonable time for preparation.

(RSMo 1939 §§ 6759, 7003, 7234, 7491, A. 1949 H.B. 2036)

Prior revisions: 1929 §§ 6632, 6857, 7084, 7338; 1919 §§ 8120, 8339, 8534, 8752; 1909 § 9266



Section 88.040 Condemnation of property — appeals from judgment.

Effective 28 Aug 1949

Title VII CITIES, TOWNS AND VILLAGES

88.040. Condemnation of property — appeals from judgment. — Appeals from the final judgment of the court on jury verdicts shall be allowed to any defendant, defendants or the city as in condemnation proceedings by railroad companies, and shall be controlled and governed by the same rules as far as the same may be applicable. But no such appeal shall operate as a supersedeas or delay the right of the city to take possession of the property condemned.

(RSMo 1939 §§ 6760, 7493, A. 1949 H.B. 2036)

Prior revisions: 1929 §§ 6633, 7340; 1919 §§ 8121, 8754



Section 88.043 Condemnation of property — payment of assessed damages.

Effective 28 Aug 1949

Title VII CITIES, TOWNS AND VILLAGES

88.043. Condemnation of property — payment of assessed damages. — If the amount of damages finally allowed by the court or jury shall be greater than the amount allowed by the commissioners, the excess shall be paid by the city and the assessments against the property benefitted and against the city, if any, as made by the commissioners, shall remain the same, but if the amount of damages finally allowed shall be less than the amount allowed by the commissioners all assessments made by the commissioners shall be reduced proportionately.

(RSMo 1939 § 6761, A. 1949 H.B. 2036)

Prior revisions: 1929 § 6634; 1919 § 8122



Section 88.047 Condemnation of property — report of damages.

Effective 28 Aug 1949

Title VII CITIES, TOWNS AND VILLAGES

88.047. Condemnation of property — report of damages. — When no requests for jury trials are filed within the time limited, or when the allowances of damages have been finally determined, the clerk shall make a report of the result of the proceedings showing the amount of damages finally allowed for each lot, tract or parcel of land to be appropriated, describing the same, and showing the amounts finally charged against the various lots, tracts and parcels of land for benefits, describing the same and the amount assessed against the city at large, if any, and the amount of excess to be paid by the city, if any, under his hand and the seal of the court, and file the same with the papers in the case. He shall also make a copy of said report, duly certified, which the sheriff shall deliver to the city clerk and the sheriff shall make his return on the original showing such service and the date thereof.

(RSMo 1939 § 6762, A. 1949 H.B. 2036)

Prior revisions: 1929 § 6635; 1919 § 8123



Section 88.050 Condemnation of property — confirmation or rejection of report.

Effective 28 Aug 1949

Title VII CITIES, TOWNS AND VILLAGES

88.050. Condemnation of property — confirmation or rejection of report. — The city shall, by ordinance, confirm or reject the report mentioned in section 88.047 within thirty days after delivery of the said certified copy to the city clerk and shall file a certified copy of such ordinance with the clerk of the circuit court within ten days after the taking effect of such ordinance. Failure of the city to take action upon such report within the time limited shall be deemed a rejection of same. If such report is rejected in either manner, the proceedings shall be dismissed and no proceedings to condemn any of said property for the same or any similar purpose shall be instituted by the city within two years after the rejection of the report, unless upon the petition of the owners of three-fourths of the property fronting on the line of the proposed improvement.

(RSMo 1939 § 6393, 6394, 6763, 7492, A. 1949 H.B. 2036)

Prior revisions: 1929 §§ 6271, 6272, 6636, 7339; 1919 §§ 7774, 7775, 8124, 8753; 1909 §§ 8688, 8689



Section 88.053 Condemnation of property — commissioners' compensation, how paid.

Effective 28 Aug 1949

Title VII CITIES, TOWNS AND VILLAGES

88.053. Condemnation of property — commissioners' compensation, how paid. — The judge shall allow the commissioners and court officials reasonable compensation for their services, which, together with all other costs accruing up to and including confirmation of the commissioners' report, shall be paid by the city. All costs accruing after said time shall be paid by the losing party.

(RSMo 1939 §§ 6392, 6764, 7004, 7235, 7494, A. 1949 H.B. 2036)

Prior revisions: 1929 §§ 6270, 6637, 6858, 7085, 7341; 1919 §§ 7773, 8125, 8340, 8535, 8755; 1909 §§ 8687, 9267



Section 88.057 Condemnation of property — judgment rendered for city.

Effective 28 Aug 1949

Title VII CITIES, TOWNS AND VILLAGES

88.057. Condemnation of property — judgment rendered for city. — When the council shall confirm the proceedings, judgment shall be rendered that the city have and hold the property so to be taken upon payment of the compensation assessed therefor, for the purpose specified in the initiatory ordinance, that the city recover the respective amounts assessed against private property, and that the lots, tracts and parcels of land so assessed for benefits stand severally charged and bound for the payment of the respective assessments and the interest that may accrue thereon, and the city pay the amount, if any, charged against it, and if said assessments are by the ordinance aforesaid made payable in more than one installment the judgment shall so recite. The city shall not have the right to take possession of the property condemned until it has paid to the owners, or to the clerk of the court for the use of said owners, the amount of damages determined as aforesaid.

(RSMo 1939 §§ 6769, 7006, 7008, 7237, 7239, 7492, A. 1949 H.B. 2036)

Prior revisions: 1929 §§ 6641, 6860, 6862, 7087, 7089, 7339; 1919 §§ 8129, 8342, 8344, 8537, 8539, 8753; 1909 §§ 9269, 9271



Section 88.060 Condemnation of property — assessments a lien — special executions.

Effective 28 Aug 1949

Title VII CITIES, TOWNS AND VILLAGES

88.060. Condemnation of property — assessments a lien — special executions. — 1. Said assessments for benefits shall be a lien from the date of the taking effect of the initiatory ordinance and shall continue until the assessment against such lot, tract or parcel of land has been fully paid or a sale made thereunder. No assessment shall be defeated or affected by any irregularity affecting only other assessments. In case of failure of the proceedings as to any part of the land to be condemned supplementary proceedings may be had as to such part. Damages allowed and benefits assessed shall bear interest from the date of final judgment until paid at the rate of six percent per annum, but in case of any deficiency in the interest collected upon benefit assessments, the city shall pay the deficit. In case of failure to collect any assessments in full or in part by failure of the property to sell for a sufficient price to fully pay same and costs of sale, or otherwise, the city shall pay the amount of such deficit or loss. The city may pay all or any part of the assessments and have execution therefor in its own right.

2. Special executions may be issued against any property assessed for benefits at the instance of the city or of any party entitled to damages under the judgment, and such special execution shall be entitled as the case is docketed without naming any owner of the property, and proceedings thereon and sale thereunder shall be governed by the ordinary rules applicable to special executions against real estate. Payments shall be made to the clerk of the court in which the judgment is rendered, and if made at different times the clerk may disburse the same by prorating the amount or amounts so received by him among the various lots, tracts or parcels of land for which damages have been allowed, in proportion to the allowance for each, and paying the respective amounts to the owner thereof.

(RSMo 1939 §§ 6768, 7007, 7237, 7238, 7492, A. 1949 H.B. 2036)

Prior revisions: 1929 §§ 6640, 6861, 7087, 7088, 7339; 1919 §§ 8128, 8343, 8537, 8538, 8753; 1909 § 9270



Section 88.063 Condemnation of property — right to take possession after payment of damages.

Effective 28 Aug 1949

Title VII CITIES, TOWNS AND VILLAGES

88.063. Condemnation of property — right to take possession after payment of damages. — Any city shall have the right to advance the amount of damages awarded on the filing of the report of the commissioners assessing the damages and thereupon enter upon and take possession of such property and proceed with the public improvements for which such property is sought to be taken or damaged, and to be reimbursed from the benefits assessed when the same are collected. Any subsequent proceedings shall affect only the amount of compensation to be allowed for the property taken or damaged and shall not in any way interfere with the right of such city to the property sought to be acquired or damaged for public purposes.

(RSMo 1939 §§ 6395, 7008, 7010, 7239, A. 1949 H.B. 2036)

Prior revisions: 1929 §§ 6273, 6862, 6864, 7089; 1919 §§ 7776, 8344, 8346, 8539; 1909 §§ 8690, 9271, 9273

CROSS REFERENCE:

Possession of land condemned, delivery, how enforced, 523.055

(1960) Where city deposited amount of judgment in condemnation action in court, it could enforce possession of the condemned land even though interest on judgment was not so deposited. Mayor etc. of Liberty v. Boggess (A.), 332 S.W.2d 305.



Section 88.067 Condemnation of property — change of venue.

Effective 28 Aug 1949

Title VII CITIES, TOWNS AND VILLAGES

88.067. Condemnation of property — change of venue. — No change of venue shall be allowed in any of the proceedings under sections 88.010 to 88.070 to which any city having not less than ten thousand inhabitants and not more than thirty thousand inhabitants and having a special charter is a party except where the judge of the court shall be disqualified for any of the reasons stated in the statute of this state relating to change of venue in civil cases. If the judge of such court is disqualified or is charged by any person interested in such proceedings with being disqualified for any of the reasons stated in the statute, it shall be the duty of said judge to call in a judge from some other judicial circuit of this state to sit and hear the proceedings and render his decree and judgment the same as the regular judge could have done. Said judge so called shall receive for his services mileage and ten dollars per day for each day engaged, to be taxed as cost in the cause.

(RSMo 1939 § 7496, A. 1949 H.B. 2036)

Prior revisions: 1929 § 7343; 1919 § 8757



Section 88.070 Condemnation of property — duty of court.

Effective 28 Aug 1949

Title VII CITIES, TOWNS AND VILLAGES

88.070. Condemnation of property — duty of court. — The court shall so adapt its procedure hereunder as to give all parties in interest due process of law and just compensation for all property appropriated notwithstanding any provisions in this or any other statute to the contrary. All proceedings hereunder shall be governed as far as practicable, when the practice is not prescribed by these sections, by the rules applicable to civil proceedings in the circuit court.

(RSMo 1939 §§ 6770, 7494, A. 1949 H.B. 2036)

Prior revisions: 1929 §§ 6642, 7341; 1919 § 8755

(1959) Where amendment to zoning ordinance providing for zoning of newly annexed land was made without any attempt to comply with sec. 89.070, the amendment could not apply to land so annexed. State ex rel. Sims v. Eckhardt (Mo.), 322 S.W.2d 903.

(1966) This section prescribes the procedure to be followed by the legislative body availing itself in the first instance of the zoning powers granted to all cities, towns, and villages in first establishing zoning in a municipality. It relates only to the original zoning ordinances fixing the boundaries of the original districts and prescribing the regulations to be followed therein. The term “original districts” refers to the establishment of zoning districts in areas not previously zoned. Murrel v. Wolff (Mo.), 408 S.W.2d 842.

(1972) Interim zoning of land not yet legally annexed to city held not authorized by statute. State ex rel. Holiday Park, Inc. v. City of Columbia (Mo.), 479 S.W.2d 422.



Section 88.073 Condemnation of property — right to condemn lands.

Effective 28 Aug 1949

Title VII CITIES, TOWNS AND VILLAGES

88.073. Condemnation of property — right to condemn lands. — 1. Cities shall have the right to condemn lands under the provisions of sections 88.010 to 88.070 and pay for the same out of any funds available out of the city treasury without any assessments for benefits, or to advance the amount of damages awarded at the time pending the proceedings and thereupon take possession of the property and to be reimbursed from the benefits assessed when the same are collected.

2. Whenever the charter of any constitutional charter city makes provision for the condemnation of property for public purposes and assessment of benefits therefor, such city may elect to proceed with such condemnation or assessment, or both, in the manner provided in sections 88.010 to 88.070 or to proceed in the manner provided in its charter.

(RSMo 1939 § 7240, A. 1949 H.B. 2036)

Prior revisions: 1929 § 7090; 1919 § 8540

(1951) Since enactment of this section, proceedings to condemn under city charter exceptions are not required to be tried by common-law jury unless charter so provides. State ex rel. Dennis v. Williams, 362 Mo. 176, 240 S.W.2d 703.



Section 88.077 Condemnation of property — condemnation outside city limits.

Effective 28 Aug 1949

Title VII CITIES, TOWNS AND VILLAGES

88.077. Condemnation of property — condemnation outside city limits. — When it becomes necessary for any city to condemn private property outside of the city limits for any authorized purpose the proceedings therefor shall be regulated in all respects as the condemnation of property for railroad purposes is at the time regulated by law.

(RSMo 1939 § 7495; A. 1949 H.B. 2036)

Prior revisions: 1929 § 7342; 1919 § 8756



Section 88.080 Street grading — assessment of damages, procedure.

Effective 28 Aug 1990

Title VII CITIES, TOWNS AND VILLAGES

88.080. Street grading — assessment of damages, procedure. — 1. In all cases where the proper authorities in any city in this state have graded or regraded, or may hereafter grade or change the grade or lines of any street or alley, or in any way alter or enlarge the same, or construct any public improvement, thereby causing damage to private property for public use, within the meaning of Section 26 of Article I of the State Constitution, without the consent of the owner of such property, or in case they fail to agree with the owner thereof for the proper compensation for the damages so done, or likely to be done or sustained by reason thereof, or if by reason of the legal incapacity of such owner, no such compensation can be agreed upon, the circuit court having jurisdiction over the territory embraced in such city on application by petition, either by the city authorities or the owner of the property for which damage is claimed, or any one on behalf of either, shall appoint three disinterested residents of such city, who shall meet upon the premises at a time by them to be appointed, of which they shall give personal notice to the owners, or their agents, of the land affected, if they can be found, as well as five days' notice by advertisement in the newspaper doing the city printing; and the commissioners, having first been duly sworn to perform their duties justly and impartially, and a true report to make, shall view the street or alley or improvement and premises affected by the change or enlargement or construction thereof, having due regard to and making just allowances for the advantages which have resulted or which may seem likely to result to the owner or owners of property for which damages may be allowed or claimed, and after such comparison shall estimate and determine whether any, and if any, how much damages such property may have sustained, or seems likely to sustain by reason thereof, and make report of the same, and if no exceptions be filed within ten days thereafter, or in the event exceptions are filed and overruled, the court shall confirm the report and enter judgment thereon with costs, from which judgment either or any party shall be entitled to an appeal or writ of error, as in other cases.

2. If the proceedings seek to affect the lands of persons under conservatorship, the conservators must be made parties; if the lands of married persons, their spouses must be made parties; if the possessor of lands to be affected has an estate less than a fee, the person having the next vested estate in remainder or reversion must, if known, be made a party.

It shall not be necessary to make any persons parties in respect to their ownership unless they are in actual possession of the premises to be affected, or have a title to the premises appearing of record.

3. The petition shall set forth the general nature of the work or improvement causing damage to private property for public use as aforesaid, together with all the facts necessary to give the court jurisdiction in the premises, the names of the owners of the several lots or parcels of land to be affected thereby, if known, or if unknown, a correct description of the parcels whose owners are unknown. The petition may be presented to the circuit court.

4. Upon filing the petition a summons shall be issued, giving the defendants at least ten days' notice of the time when the petition will be heard, which summons shall be served in the same manner as writs of summons are or may be by law required to be served. If the name or residence of the defendants, or any of them, be unknown, or if they, or any of them, do not reside within the state, notice of the time of hearing the petition, reciting the substance of the petition, and the day fixed for the hearing thereof, shall be given by publication for four weeks consecutively prior to the time of the hearing of the petition, in the papers doing the city printing, and the court on being satisfied that due notice of the pending of the petition has been given, shall make the above appointment of commissioners.

5. The city authorities shall, before the filing of such petition, define by ordinance the limits within which private property is deemed benefitted by the change, enlargement, grading, regrading or improvement aforesaid, and the owners of the private property within such limits shall be made parties defendants, as provided in this section, and served with notice and process as provided in this section.

(RSMo 1939 § 7373, A.L. 1945 p. 1306, A.L. 1978 H.B. 1634, A.L. 1983 S.B. 44 & 45, A.L. 1990 H.B. 1070)

Prior revisions: 1929 § 7222; 1919 § 8676; 1909 § 9553



Section 88.083 Street grading — benefits, assessments, lien on property — special judgment and execution.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.083. Street grading — benefits, assessments, lien on property — special judgment and execution. — It shall be the duty of the commissioners, in every case where damages are allowed as aforesaid, to provide for the payment of such damages by assessing against the city the amount of benefit, if any, to the public generally by reason of the change, enlargement or improvement aforesaid, and the balance, if any, against all property which shall, in the opinion of the commissioners, be especially benefitted by the proposed change, enlargement or improvement, to the amount that each lot or tract of ground shall be benefitted thereby. The sum to be paid by the owners of the property especially benefitted as aforesaid shall be a lien on the property charged from the date of the final decree of the circuit court, and the court, when it makes such decree and confirms the report of the commissioners, shall render a special judgment against each tract or parcel of private property assessed in said report for benefits, to the amount assessed against each tract and parcel, which judgment shall be a special judgment and bind the property and the interests of the defendant therein. If said judgment is not paid within ten days thereafter, then there shall be issued from said court in favor of the city a special execution against each tract or parcel separately, and the same shall be sold in the same manner as is now provided by law for sales of real estate under execution. Said judgment shall bear fifteen percent interest from ten days from the rendition thereof; and the cost of such execution and proceedings thereunder shall be taxed against the defendants.

(RSMo 1939 § 7374)

Prior revisions: 1929 § 7223; 1919 § 8677; 1909 § 9554



Section 88.087 Street grading — report of commissioners, contents.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.087. Street grading — report of commissioners, contents. — The report of the commissioners to the circuit court shall be in writing and under oath, and filed by the clerk thereof, and the damages allowed to and the benefits assessed against each lot of ground, and the owner or owners thereof, shall be separately stated.

(RSMo 1939 § 7375)

Prior revisions: 1929 § 7224; 1919 § 8678; 1909 § 9555



Section 88.090 Street grading — review of commissioners' report.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.090. Street grading — review of commissioners' report. — The report of the commissioners may be reviewed by the circuit court on written exceptions, filed by any party in the clerk's office within ten days after the filing of such report, and the court shall make such order therein as right and justice may require, and may order a new appraisement on good cause shown, but the hearing of such exceptions shall be summary, and the court shall fix a day therefor without delay. And any party shall be entitled to have the damages assessed by a trial by jury as at common law, upon claiming the right in the exceptions to the report of the commissioners.

(RSMo 1939 § 7376)

Prior revisions: 1929 § 7225; 1919 § 8679; 1909 § 9556



Section 88.093 Street grading — cost of proceedings.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.093. Street grading — cost of proceedings. — The costs of the proceedings, up to and including the filing of the report of the commissioners in cases where damages are allowed by the report, shall be paid by the city, and all costs caused by any subsequent litigation shall be paid by the losing party, and in cases where the report disallows all claims for damages, the costs shall be paid by the losing party.

(RSMo 1939 § 7377)

Prior revisions: 1929 § 7226; 1919 § 8680; 1909 § 9557



Section 88.097 Street grading — payment of damages.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.097. Street grading — payment of damages. — All the damages allowed shall, within six months from any final decree terminating the litigation, from which no appeal or writ of error is prosecuted, be paid out of the city treasury to the parties entitled thereto, and if the ownership of the property to which such damages are allowed is in controversy, the amount of the damages allowed said property shall, within the time aforesaid, be paid into the circuit court for the use of the successful claimant of the property.

(RSMo 1939 § 7378)

Prior revisions: 1929 § 7227; 1919 § 8681; 1909 § 9558

(1959) In action to assess damages and benefits for changing the grade of the street, the owner of the abutting land at the time the grade was actually changed, rather than subsequent owners, was entitled to the damages assessed, although judgment for such damages was rendered later. City of St. Louis v. Moehlenhoff (A.), 322 S.W.2d 155.



Section 88.100 Public improvement — assessment against railroad real property.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.100. Public improvement — assessment against railroad real property. — All real property, including rights-of-way, yards and depot grounds, situated within the corporate limits of any incorporated city, town or village in this state, of any railroad company which now owns or operates, or which may hereafter own or operate, any railroad or part of a railroad within the corporate limits of any such city, town or village, shall be subject to special assessments for public improvements made by any such city, town or village, in the same manner and to the same extent in all respects as the real property of any other person or corporation therein. And all laws which now or which may hereafter be in force for the making, enforcement and collection of such special assessments against the real property of other persons and corporations in such city, town or village, shall apply to and govern the making, collection and enforcement of such special assessments against such real property of any such railroad company in the same manner and to the same extent as to such special assessments against the real property of other persons and corporations therein.

(RSMo 1939 § 7367)

Prior revisions: 1929 § 7216; 1919 § 8655; 1909 § 9543



Section 88.103 Tax bill as lien against property, how released.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.103. Tax bill as lien against property, how released. — In all cities of Missouri that are authorized to issue special tax bills against real estate therein for public improvements of any kind, and which special tax bills are required by law to be recorded, and are made by law a lien on the real estate described in such tax bill, such lien may be released upon presentation of such tax bill to the city clerk, or other officer in charge of the records of special tax bills, and the city clerk or other officer shall note on such special tax bill that the same is cancelled and has been released on the record, stating the date of such release, and attest the release in his official capacity; and such clerk or other officer shall note on the record of such tax bill that the original tax bill has been presented to him, and by him cancelled, and affix thereto the date of such release, and attest the same; releases made under the provisions of this section shall be a release of the lien of such tax bill for all purposes. If any such tax bill has been paid and cannot be presented for cancellation for the reason that the same has been lost or destroyed, an affidavit by the payee thereof as to said loss, and stating that same has been paid, may be presented in same manner and to same effect as the original tax bill, and the cancellation shown on the record and attested as above provided. If the tax bill has been assigned or transferred, the affidavit as to such loss may be made by the assignee thereof, and in all cases where such affidavit is made, the affiant shall state that he was the owner of said tax bill at the time of its loss, and that the same is not in the possession of any person having a lawful claim to the same. If the tax bill has been lost or destroyed after being paid and surrendered to the owner of the property described therein, or some other proper person, then the clerk or other proper officer may enter a cancellation of the record of such tax bill upon the presentation to him of the affidavits above mentioned. All affidavits used for the purpose herein indicated shall be attached to the record of the tax bill affected by it. Such affidavits may apply to more than one such tax bill and reference thereto properly shown by the clerk or other officer who enters such release. The clerk, or other officer who enters such release, shall be entitled to collect twenty-five cents for each tax bill released.

(RSMo 1939 § 7385)

Prior revision: 1929 § 7234



Section 88.107 Assessment adjudged invalid — reassessment.

Effective 28 Aug 1957

Title VII CITIES, TOWNS AND VILLAGES

88.107. Assessment adjudged invalid — reassessment. — If a city of this state has caused to be constructed or reconstructed any sewer, boulevard, street, alley, sidewalk or other local improvement, and to pay the cost of the improvement has levied a special assessment against private property and issued special tax bills pursuant thereto, and the assessment or any part thereof, or the special tax bills, or any thereof are adjudged invalid and unenforceable either in whole or in part by the final judgment of any appellate court of competent jurisdiction for any reason other than the failure of the contractor who has done the work to fully comply with his contract, the city may, by ordinance, make a new assessment or reassessment upon all land benefitted by the improvement, and in so doing may, if necessary, create a new assessment district and define its boundaries.

(RSMo 1939 § 7379, A.L. 1945 p. 1305, A.L. 1957 p. 240)

Prior revisions: 1929 § 7228; 1919 § 8661



Section 88.110 Proposed reassessment — hearing of objections.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.110. Proposed reassessment — hearing of objections. — Before any ordinance making provision for such reassessment, or the creation of such assessment district, shall be put upon its passage, the board of aldermen, or other local legislative body before which it is pending, shall appoint a day upon which it will hear and consider any and all objections to such ordinance and shall give public notice of the time and place and matter thus to be considered, which said notice shall be addressed to all persons interested; shall set forth in full the pending ordinance; shall state that at the appointed time and place all landowners within the assessment district defined by said ordinance, and all other persons interested, may appear before said legislative body and be heard upon all matters pertinent to said ordinance; and shall be published once a week for two weeks, the last publication to be at least one week before such day of hearing, in some newspaper of general circulation published in the city wherein said ordinance is pending, or if there be no newspaper published in said city, then in the county wherein said city is situated. After said hearing has been had, said ordinance may be passed, rejected or amended as justice may require.

(RSMo 1939 § 7380)

Prior revisions: 1929 § 7229; 1919 § 8662



Section 88.113 Proposed reassessment — contents of ordinance.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.113. Proposed reassessment — contents of ordinance. — Such ordinance shall set forth the total amount of such new assessment and shall provide in what manner it shall be apportioned among the various lots and parcels of land included within the assessment district in said ordinance defined, giving due credit to each and every lot and parcel of land entitled thereto for all payments on the previous assessment for the improvement in question that shall appear from the city records to have been made on account of such lot or parcel, and for any part of such previous assessment, which, though unpaid, is a valid lien against such lot or parcel.

(RSMo 1939 § 7381)

Prior revisions: 1929 § 7230; 1919 § 8663



Section 88.117 New assessment not to exceed old.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.117. New assessment not to exceed old. — The total amount of such new assessment shall be in such sum as is equitable under all circumstances. It shall in no case exceed that part of the previous assessment that is invalid and is unpaid at the time the ordinance levying the new assessment is introduced, and where, because of lack of competitive bidding, or other cause, the value of the improvement, when made, was less than the contract price thereof, then the new assessment shall not exceed the fair value of the improvement at said time less all payments made on the original assessment and the amount of such part of the original assessment as is valid. And no lot or parcel of land shall be assessed by said ordinance in a greater amount than the difference between the amount of the benefits it shall have received from the improvement and the credits to which it is entitled under section 88.113; provided, however, that if, through error or misconstruction, the amount of the new assessment should, in any case, be excessive under this provision, because of the failure to give a proper credit or credits under section 88.113, the new assessment shall not thereby be avoided, but any person owning or pecuniarily interested in any property which shall not have received due credit under the aforesaid provisions shall be entitled to a proper reduction in amount, in any proceeding brought to enforce such assessment or tax bill, or in appropriate proceedings instituted for the purpose by him or them in the circuit court of the county or city where the property is situated.

(RSMo 1939 § 7382)

Prior revisions: 1929 § 7231; 1919 § 8664



Section 88.120 Ordinance — conclusive.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.120. Ordinance — conclusive. — The final passage of any ordinance under the provisions of sections 88.107 to 88.127 shall be deemed a conclusive determination that the amount of the assessment therein made is in conformity with section 88.117 and that each lot or parcel of land within the assessment district by such ordinance defined has been benefitted by the improvement in question in an amount at least equal to the assessment charged against it by such ordinance, plus all credits to which it is entitled under section 88.113.

(RSMo 1939 § 7383)

Prior revisions: 1929 § 7232; 1919 § 8665



Section 88.123 New tax bills issued.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.123. New tax bills issued. — As soon as may be after such ordinance has come into effect, special tax bills, in favor of the record holder of the original defective bills, against the various lots, tracts and parcels of land included within the assessment district in said ordinance defined, shall be issued pursuant thereto by the proper officers, and all other appropriate steps to effectuate said ordinance shall be taken in the same manner and with like force and effect as in the case of original assessments; and such new tax bills shall have the same attributes as have tax bills issued pursuant to original assessments for like improvements.

(RSMo 1939 § 7384)

Prior revisions: 1929 § 7233; 1919 § 8666



Section 88.127 Construction of law — limit on frequency of assessment.

Effective 28 Aug 1957

Title VII CITIES, TOWNS AND VILLAGES

88.127. Construction of law — limit on frequency of assessment. — Sections 88.107 to 88.127 shall be liberally construed so as to prevent private property that has been in good faith benefitted by local public improvements from escaping payment of its just share of the value thereof; and shall apply to all cases wherein original assessments for local improvements are made. No reassessment shall be made under sections 88.107 to 88.127 unless the ordinance authorizing it is passed and becomes effective within two years after the previous assessment has been declared to be invalid, in whole or in part. Parts of previous assessments which are not invalid under the ruling of some appellate court of competent jurisdiction are not in any way affected by sections 88.107 to 88.127.

(RSMo 1939 § 7386, A.L. 1957 p. 240)

Prior revisions: 1929 § 7235; 1919 § 8667



Section 88.130 Expiration of time limit.

Effective 28 Aug 1919

Title VII CITIES, TOWNS AND VILLAGES

88.130. Expiration of time limit. — Whenever in any proceeding instituted by any city in this state for the purchasing, taking or damaging of property for public purposes, provision is made in the judgment in said proceeding for the payment in annual installments of assessments of benefits against property for the purchasing, taking or damaging of property for public purposes, the time within which execution may be issued on the judgment assessing any such benefits shall not expire until two years after the date upon which the last installment shall be due, and default in the payment of any prior installment shall not shorten the time within which such execution may be issued.

(L. 1919 p. 221 § 1)



Section 88.251 Utilities, franchises and contracts, procedure to grant, extend or renew — ballot form — majority vote required — notice required.

Effective 13 Jun 1996, see footnote

Title VII CITIES, TOWNS AND VILLAGES

88.251. Utilities, franchises and contracts, procedure to grant, extend or renew — ballot form — majority vote required — notice required. — Each franchise or contract provided for in sections 71.530, 77.210, 78.190, 78.630, and sections 88.613, 88.770, and 88.773 shall remain on file with the city clerk for public inspection at least thirty days before the final passage or adoption thereof. The effective date of such franchise or contract shall be the earliest date upon which one of the following events occurs: the bill approving the franchise or contract is signed by the mayor or person exercising the duties of the mayor's office; the board of aldermen overrides the mayor's veto; or the conclusion of the next meeting of the board of aldermen when the mayor has neither signed nor vetoed the bill. Every such franchise or contract provided for above shall be subject to approval or disapproval of the voters of such city whenever twenty-five percent of the voters of such city, as appears from the number of voters who voted for mayor at the last preceding municipal election, file with the city clerk, within thirty days after the passing of the franchise or contract, a petition, in the following form, calling for the submission of the question of approval or disapproval of the grant of the franchise or contract to the voters of such city at a special election or at a regular municipal election:

­

­

­­

­

­

­

­­

­

(L. 1987 S.B. 412 § 1, A.L. 1989 H.B. 451, A.L. 1996 H.B. 1557 & 1489)

Effective 6-13-96



Section 88.497 Condemnation of private property.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.497. Condemnation of private property. — Private property may be taken by the cities of the third class for public use for the purpose of establishing, opening, widening, extending or altering any street, avenue, alley, wharf, creek, river, watercourse, market place, public park or public square, and for establishing market houses, and for any other necessary public purposes.

(RSMo 1939 § 6998)

Prior revisions: 1929 § 6852; 1919 § 8334; 1909 § 9261

(1998) A municipality's general statutory authority to condemn private property is not sufficient to condemn property devoted to prior public use for another public use which will destroy, impair or interfere with such prior use. Smithville v. St. Luke's Northland Hospital, 972 S.W.2d 416 (W.D.Mo.).

(2014) Section authorizing third-class city authority to condemn private property for public use does not confer authority to condemn for blight; section was enacted prior to state constitutional provision allowing the General Assembly to permit non-charter cities to utilize eminent domain to eliminate blighted areas. City of North Kansas City v. K.C. Beaton Holding Co., LLC, 417 S.W.3d 825 (Mo.App.W.D.).



Section 88.500 City tax bills.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.500. City tax bills. — The city may issue tax bills or certificates transferring to the holder benefits, or parts thereof, as may be provided by ordinance, and sell the same for not less than par, the proceeds being applied only to the use for which such benefits were levied, and in such case said city shall only be liable to the holder thereof for the proper application of funds collected by it.

(RSMo 1939 § 7011)

Prior revisions: 1929 § 6865; 1919 § 8347; 1909 § 9274



Section 88.503 Appropriation of private property — records of ordinances and proceedings.

Effective 28 Aug 1949

Title VII CITIES, TOWNS AND VILLAGES

88.503. Appropriation of private property — records of ordinances and proceedings. — As soon as practicable after the confirmation of any verdict rendered under sections 88.010 to 88.070 by the council of any third class city in the proceedings for the condemnation of private property, the city clerk shall file a full record, in a book provided for that purpose, of such proceedings, which record shall contain correct copies of all ordinances constituting part of the proceedings, the notices to the parties to the proceedings, and returns thereon; all notices published and the proofs thereof, all orders by the mayor, the names of the jurors and when impaneled, and the verdict of the jury, and such other documents and matters as the ordinances of the city may require. The mayor shall examine such final record of such proceedings, and if it be correct, sign the same; and thereafter such record, or copy thereof, certified by the city clerk, under his hand and the seal of the city, shall be competent evidence in all courts of this state of facts stated therein. The original papers shall be carefully preserved by the city clerk.

(RSMo 1939 § 7012, A. 1949 H.B. 2036)

Prior revisions: 1929 § 6866; 1919 § 8348; 1909 § 9275



Section 88.507 Power to levy and collect taxes for general revenue purposes, and to improve streets, alleys, sidewalks, bridges.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.507. Power to levy and collect taxes for general revenue purposes, and to improve streets, alleys, sidewalks, bridges. — Any city of the third class shall have full power and authority, under the following conditions, to do the following things: To levy and collect taxes, for general revenue purposes, on all property within the limits of such city, taxable according to the laws of this state. To grade, pave (the word "pave" as herein used meaning to improve with all kinds of street paving, including macadamizing), gutter, curb and otherwise improve streets and alleys, and parts of same, and to reconstruct and repair any paving, grading, guttering and curbing, and to make and repair sidewalks, bridges, culverts and crosswalks, and to condemn and destroy any sidewalk deemed unfit for use, and replace the same with a new one of the same or different material, and to exercise control over streets and alleys, and establish and reestablish grades thereon. The cost of bridges, culverts and footwalks across streets and alleys shall be paid for out of the general revenue funds of the city. The cost of grading streets and alleys shall be charged against the lots and tracts of land fronting or abutting on the street or alley, or part of same, so improved, and on the improvement, in proportion to the number of fronting or abutting feet. Such city shall have the power to grade all, or any part of any street, or alley, but when the sidewalk part of any street, that is the part between the curb line and the street line, is graded exclusive of the other parts of same, the cost of the grading shall be charged against the lots and tracts of land fronting or abutting on the side of the street so improved, and on the improvement, in proportion to the number of fronting or abutting feet. The cost of making curbing and sidewalks shall be charged against the lots and tracts of land fronting or abutting on the improvement in proportion to the fronting or abutting feet, except that in making sidewalks, corner lots shall be charged with the cost of extending the sidewalk to the curb lines of intersecting streets, and in making curbing, corner lots shall be charged with the cost of extending the curbing to the curb lines of intersecting streets, and curbing and extending the curbing back to the street line at intersecting streets and alleys. The cost of repairing sidewalks and curbing shall be charged against the particular lot or tract of land fronting or abutting on the part repaired. The cost of paving, guttering and otherwise improving any alley and the roadway part of any street, that is, the part between curb lines, including street intersections, shall be charged against the lots and tracts of land fronting or abutting on the street or alley so improved along the distance improved, in proportion to the number of fronting or abutting feet. When the paving or guttering on any street or alley is only repaired ("repaired" as here used shall not include any improvement where the entire surface of a paving is renewed, but such renewal shall be considered as paving), the cost of such repairing shall be charged in the following manner, namely: The street or alley shall be divided into sections, a section being the distance from the center line of one cross or intersecting street to the center line of the next cross or intersecting street, and the cost of repairing each section shall be charged against the lots and tracts of land fronting or abutting on that section in proportion to the number of fronting or abutting feet.

(RSMo 1939 § 6987)

Prior revisions: 1929 § 6841; 1919 § 8323; 1909 § 9254

CROSS REFERENCE:

Sidewalks to have wheelchair ramps, when required, 71.365



Section 88.510 Assessment of public property — street improvements, how paid — special tax bills.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.510. Assessment of public property — street improvements, how paid — special tax bills. — 1. All lands owned by any county or other political or municipal subdivisions, cemeteries and railroad rights-of-way, fronting or abutting on any of said improvements shall be liable for their proportionate part of the cost of such improvement, and tax bills shall be issued against such property as against other property, and any county, city or other political or municipal subdivision that shall own any such property shall out of the general revenue funds or other funds pay any such tax bill, and in any case where any county, city or other political or municipal subdivision, cemetery company or owners or railroad company, shall fail to pay any such tax bill, the owner or holder of same may sue such county, city or other political or municipal subdivision, cemetery company or owners or railroad company on such tax bill, and be entitled to recover a general judgment against such county, city or other political or municipal subdivision, cemetery company or owners or railroad company.

2. Any of said street improvements may be paid for in whole or part by such city out of general revenue funds, or other funds which the city may have for such purposes if the council so desires, but all such improvements shall be paid for with special tax bills, unless the proceedings of the city for same specify that payment will be out of the general revenue funds or other funds in whole or part.

3. The charges made against lands for all of said improvements shall be known as special assessments or taxes, for improvements, and shall be charged and assessed by issuing special tax bills against the lands chargeable with the cost of the improvements; each special tax bill so issued shall be a special lien on the land against which it is issued.

(RSMo 1939 § 6987)

Prior revisions: 1929 § 6841; 1919 § 8323; 1909 § 9254, 9255



Section 88.520 Declaration of necessity for improvement to be published — protests.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.520. Declaration of necessity for improvement to be published — protests. — 1. Before the city council shall be authorized, under the provisions of sections 88.507 and 88.510, to grade or pave any alley, or to grade, pave or gutter the roadway part of any street, when the improvement is to be paid for with special tax bills, they shall, by resolution, declare that they deem such improvement necessary to be made, and shall cause such resolution to be published in some newspaper printed and published in the city, for two consecutive insertions in a weekly paper, or seven consecutive insertions in a daily paper, and if a majority of the resident owners of the lands that would be liable for the cost of the improvement, at the date of the passage of the resolution, who shall own a majority of the front feet owned by residents of the city, abutting on the street or part of street proposed to be improved, shall not within ten days after the date of the last publication file with the city clerk their protest against such improvement, then the council shall have the power to cause the improvement to be made; and if the council shall find and declare by ordinance that no such majority have so filed such protest, such finding and declaration shall be conclusive, after the execution of the contract for the making of the improvement, and thereafter no special tax bill shall be held invalid for the reason that a protest sufficiently signed was filed with the clerk.

2. The council shall have full power to make all provisions deemed necessary for the making of contracts by the city, for the doing of all the work necessary in making the improvements herein specified, but all such contracts shall be let to the lowest and best bidder, upon advertisement for bids, published by two consecutive insertions in a weekly paper or seven consecutive insertions in a daily paper in some newspaper published in the city.

3. But before the city shall make any contract for any of said improvements excepting repairs, an estimate of the cost thereof shall be made by the city engineer, and in case there be no city engineer, such estimate shall be made by some other person designated by ordinance. Such estimate shall be filed with the city clerk and no contract shall be made for a price exceeding such estimate.

4. The council shall have the power to require any contractor doing work to guarantee that an improvement will last for a specified term of years, and during such term will be kept in repair, and to require the contractor to give to the city approved bonds for the faithful performance of any obligation.

5. The council shall have the power to repair any sidewalk, curbing, guttering or paving without letting any contract for such work, but can have such work done in such manner as may be provided for by ordinance. When such work is done by the city, not through a contractor, the tax bills shall be issued to the city and the city shall have the same power to collect such tax bills as other owners of tax bills.

(RSMo 1939 § 6988)

Prior revisions: 1929 § 6842; 1919 § 8324; 1909 § 9255

CROSS REFERENCE:

Sidewalks to have wheelchair ramps, when required, 71.365



Section 88.523 Certain street improvements — protest, how heard and determined.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.523. Certain street improvements — protest, how heard and determined. — When the council of any city of the third class shall deem it necessary to pave, macadamize, gutter, curb, grade or otherwise improve the roadway of any street or avenue for a distance not more than twelve hundred feet in length so as to connect at both ends with paving, macadamizing, guttering, curbing, grading or other improvement either on the same street or avenue or on other streets or avenues, or on the same street or avenue and another street or avenue, the council shall declare such work to be necessary to be done and shall cause the same proceedings to be had as are provided in section 88.520, except that no protest may be filed. The resolution passed and published shall state the fact that anyone desiring to do so may appear before the council at a time stated therein and be heard on the question of the necessity of the work sought to be done, and if anyone does so appear he shall be heard, and the council shall by resolution state the result of such hearing to be a reaffirmance of the necessity for the doing of such work or the contrary, as the council may then decide. If no one appears, or if the council reaffirms the necessity of the doing of such work and improvement, then it shall proceed with such work and improvement in the manner provided in sections 88.497 to 88.647 for such work and improvement when no sufficient protest against such improvement is filed within the time limited therefor.

(RSMo 1939 § 6989)

Prior revisions: 1929 § 6843; 1919 § 8325



Section 88.530 Improvements, costs — limitations — payment.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.530. Improvements, costs — limitations — payment. — 1. The council shall have power to limit the cost to be assessed as a special tax against the abutting property for street improvement as provided in section 88.520. If the council shall, in the resolution provided for by said section, declare that the cost of the proposed work, not to exceed an amount per front foot to be stated in the resolution, shall be charged to the abutting property and limited to such amount, and the balance, if any, shall be charged to the city, then any cost in excess of such stated amount shall be borne by the general revenue, and only that part of the cost limited to such stated amount per front foot shall be charged against the abutting property.

2. In proceeding under this section the council may let the work to contract as provided in sections 88.497 to 88.647, or have the same done by its street commissioner under such supervision as it may direct by ordinance. In either case, the whole cost shall be paid out of the general revenue, and special tax bills shall then be assessed by ordinance against the abutting property for its part of the cost when the work is completed, and special tax bills issued therefor, made payable to the city, signed by the mayor and attested by the city clerk with the seal of the city affixed. Said special tax bills, when due and after demand of payment, may be sued upon for nonpayment whenever the council shall so order. Said tax bills shall be delivered and charged by the city clerk to the city collector for collection, and the collector shall be entitled to two and a half percent upon the amount of such collections made by him for his service in collecting the same.

3. All of the provisions of sections 88.507 to 88.523, relating to the assessment, issue, rate of interest, lien, abstracting, collection, releasing and cancellation of special tax bills for improvements mentioned in said section 88.520, so far as applicable and not inconsistent with the provisions of this section, shall apply to tax bills issued in pursuance of this section.

(RSMo 1939 § 6994)

Prior revisions: 1929 § 6848; 1919 § 8330; 1909 § 9257



Section 88.533 Condemnation of sidewalks.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.533. Condemnation of sidewalks. — In addition to the powers herein granted, the city council may, by ordinance or resolution, condemn wooden and defective sidewalks, and may remove walks so condemned, and may provide for the construction of new sidewalks in the place of walks so condemned and removed.

(RSMo 1939 § 6996)

Prior revisions: 1929 § 6850; 1919 § 8332; 1909 § 9259



Section 88.613 Lighting of streets.

Effective 28 Aug 1989

Title VII CITIES, TOWNS AND VILLAGES

88.613. Lighting of streets. — 1. The council may provide for and regulate the lighting of streets and the erection of lamp posts, poles and lights therefor, and may make contracts with any person, association or corporation for the lighting of the streets and other public places of the city with gas, electricity or otherwise. Any initial contract must be ratified by a majority of the voters of the city voting on the question. Any renewal contracts entered into under the provisions of this section shall be subject to voter approval of the majority of the voters voting on the question, pursuant to the provisions of section 88.251.

2. The council may also erect, maintain and operate gas works, electric light works or light works of any other kind or name, and may erect lamp posts, electric light poles, or any other apparatus or appliances necessary to light the streets, avenues, alleys or other public places, and may supply private lights for the use of the inhabitants of the city and its suburbs, and may regulate the same, and may prescribe and regulate the rates to be paid by the consumers thereof, and may acquire, by purchase, donation or condemnation, suitable ground within or without the city upon which to erect such works, and the right-of-way to and from said works, and also the right-of-way for laying gas pipes, electric wires under or above ground, and erecting posts and poles and such other apparatus and appliances as may be necessary for the efficient operation of such works, except that the council may in its discretion grant the right to any person or persons or corporation to erect such works and lay the pipe, wires and erect the posts, poles and other necessary apparatus and appliances therefor, upon such terms as may be prescribed by ordinance and that such right to any such person, persons or corporation shall not extend for a longer period than twenty years, except that such right may be renewed for another period or periods not to exceed twenty years per period. Every initial grant for such services shall be approved by a majority of the voters of the municipality voting on the question. Every renewal or extension shall be subject to voter approval of the majority of the voters voting on the question, pursuant to the provisions of section 88.251. Nothing herein contained shall be construed as to prevent the council from contracting with any person, association or corporation for furnishing the city with gas or electric lights in cities where franchises have already been granted, and where gas or electric lights plants already exist, without a vote of the people.

(RSMo 1939 § 6961, A. 1949 H.B. 2036, A.L. 1978 H.B. 971, A.L. 1986 H.B. 1471, et al., A.L. 1987 S.B. 412, A.L. 1989 H.B. 451)

Prior revisions: 1929 § 6815; 1919 § 8302; 1909 § 9238



Section 88.617 White way system defined.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.617. White way system defined. — The term "white way system" as used in sections 88.617 to 88.633 means the systematic arrangement of ornamental light posts, street arches, frosted and colored lights and globes and other illuminating equipment, conduits and all necessary apparatus therefor in a prescribed district.

(RSMo 1939 § 6962)

Prior revision: 1929 § 6816



Section 88.620 White way system — powers of city council.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.620. White way system — powers of city council. — Councils in cities of the third class may lay out, establish and maintain white way systems; may provide for and regulate the lighting of the streets within the white way district and may make contracts with any persons, associations or corporations for the lighting of the white way illuminating system; providing that no such contract shall be made for a longer time than ten years.

(RSMo 1939 § 6963)

Prior revision: 1929 § 6817



Section 88.623 White way system — further powers of council.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.623. White way system — further powers of council. — The city council shall have the right to erect, install, maintain and operate lamp posts, electric light poles, street arches, conduits or any other apparatus or appliances necessary in lighting the streets, avenues, alleys or other public places within the white way district.

(RSMo 1939 § 6964)

Prior revision: 1929 § 6818



Section 88.627 White way system — costs, how paid.

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

88.627. White way system — costs, how paid. — The city council may, at its discretion, elect to assess as special taxes, one-half of the cost of installation of a white way system unless by remonstrance estopped, and submit to the voters a proposal to issue bonds for the remaining one-half, the whole project being contingent upon the approval of the proposed issue of special tax bills and of bonds.

(RSMo 1939 § 6965, A.L. 1978 H.B. 971)

Prior revision: 1929 § 6819



Section 88.630 Public works, governing statutes.

Effective 28 Aug 1961

Title VII CITIES, TOWNS AND VILLAGES

88.630. Public works, governing statutes. — The city council shall be governed in its proceedings by sections 88.507 to 88.520, 88.812 to 88.822 and 88.854 (governing the improvement of streets, alleys, sidewalks, etc., assessment of costs against abutting property owners, notice, contracts, tax bills, records to be kept by the city clerk, and payment of tax bills) and sections 95.115 to 95.145 (prescribing the procedure for incurring indebtedness).

(RSMo 1939 § 6966, A.L. 1953 p. 268, A.L. 1961 p. 216)

Prior revision: 1929 § 6820



Section 88.633 Water supply.

Effective 28 Aug 1989

Title VII CITIES, TOWNS AND VILLAGES

88.633. Water supply. — 1. The council may make contracts with any person, association or corporation for furnishing the city with water, and for supplying fire hydrants and public fountains, but no such contract shall be made for a longer time than twenty years. Any initial contract must be ratified by the vote of a majority of the voters of the city voting on the question. Any renewal contracts entered into under the provisions of this section shall be subject to voter approval of the majority of the voters voting on the question, pursuant to the provisions of section 88.251.

2. The council may erect, maintain and operate waterworks for the city, and may regulate the same, may prescribe and regulate the rates to charge to private consumers of water furnished from such waterworks, and may acquire by purchase, donation or condemnation, suitable grounds within or without the city upon which to erect such works, and the right-of-way to and from such works, and also the right-of-way for laying water pipes and posts and telephone, telegraph or electric wires and poles, under or above ground, as may be necessary for the efficient operation of said waterworks; all of which shall be done in such manner as shall be prescribed by ordinance, and the council may in its discretion grant the right to any person, association or corporation to erect, maintain and operate waterworks, and lay pipes, erect poles and telegraph, telephone and other electric wires, under or above ground, as may be necessary for the efficient operation of such works, upon such terms as the council may by ordinance prescribe, but in no case shall such right extend for a longer period than twenty years, except that such right may be renewed for another period or periods not to exceed twenty years per period. Every initial grant for such services shall be approved by a majority of the voters of the municipality voting on the question. Every renewal or extension shall be subject to voter approval of the majority of the voters voting on the question, pursuant to section 88.251. Nothing in this section* and section 88.630 shall be so construed as to prevent any city council from contracting with any person, association, or corporation for supplying fire hydrants and public fountains, and to furnish the city with gas or electric lights in cities where franchises have already been granted and where waterworks and electric plants already exist, without a vote of the people.

(RSMo 1939 § 6967, A.L. 1978 H.B. 971, A.L. 1986 H.B. 1471, et al., A.L. 1989 H.B. 451)

Prior revisions: 1929 § 6821; 1919 § 8303; 1909 § 9239

*Word "section" does not appear in original rolls.



Section 88.637 May open, vacate and improve streets.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.637. May open, vacate and improve streets. — The council shall have power to create, open and improve any public square, street, avenue, alley or other highway, old or new, and also to vacate or discontinue the same whenever deemed necessary or expedient; provided, that all damages sustained by the citizens of the city, or the owners of the property therein, shall be ascertained as prescribed in that portion of sections 88.497 to 88.647 relating to the condemnation of private property for public use; and provided further, that whenever any public square, street, avenue or alley or other highway shall be vacated, the same shall revert to the owners of the adjacent lots in proportion as it was taken from them; and still further provided, that when the grade of any street or alley shall have been once established by ordinance, it shall not be lawful to change such grade without making compensation to all persons owning real estate on such street or square, avenue, alley or other highway who may be damaged by such change of grade, to be determined and governed in all respects with reference to benefits and damages as is provided in sections 88.497 to 88.647.

(RSMo 1939 § 6995)

Prior revisions: 1929 § 6849; 1919 § 8331; 1909 § 9258



Section 88.640 Sprinkling and cleaning of streets — cost, how assessed.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.640. Sprinkling and cleaning of streets — cost, how assessed. — The council may provide by ordinance for sprinkling and cleaning, or either or both, the streets and avenues, or any part thereof of the city, and may assess the cost and expense thereof as a special tax upon all real estate abutting upon the street or avenue, or part thereof, sprinkled or cleaned, in proportion to the front foot, and may issue, or cause to be issued, special tax bills therefor, which shall be a lien on such real estate until paid; provided, that before any such assessment shall be made, the council shall pass a resolution declaring such street sprinkling or cleaning necessary to be done, and shall cause such resolution to be published at least one week in some newspaper published in the city, and if a majority of the resident owners of the property abutting upon such street or avenue, or part thereof, proposed to be sprinkled or cleaned, shall not, within ten days thereafter, file with the clerk of said city their protest against such sprinkling or cleaning, then the council shall have power to contract therefor and cause the same to be done; provided further, however, that in no case shall the cost of such sprinkling or cleaning exceed five cents each per front foot per month upon the property abutting upon such street or avenue, or part thereof. The method of making said assessments and collecting the same shall be provided by ordinance.

(RSMo 1939 § 6959)

Prior revisions: 1929 § 6813; 1919 § 8300; 1909 § 9237



Section 88.647 Opening, extending or widening county roads — duty of council as to benefits.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.647. Opening, extending or widening county roads — duty of council as to benefits. — Whenever a petition as is now provided by law is presented to the county commission of any county for the opening, extension or widening of any county road along and adjoining the corporate limits of any city of the third class, such commission shall proceed as is now authorized by law to condemn the right-of-way of such road, the maximum width of which shall not be over eighty feet. Before such road, however, shall be declared opened or the possession of such property for such right-of-way be taken for public use, the council of such city shall ascertain, in the manner herein provided in this chapter, the proportionate amount of benefits resulting to the owners of land adjacent thereto within the corporate limits of such city, who shall contribute toward compensating the person injured, and such amount shall constitute a lien in favor of the city on the said adjacent land, and the person or persons who shall be benefitted and so assessed shall pay in such manner as herein provided. The city authorities shall define by ordinance the limits within which private property is deemed benefitted by the opening, extension or widening as aforesaid, and the owners of private property within such limits shall be notified as herein set out, and appeals may be taken as herein provided.

(RSMo 1939 § 6974)

Prior revisions: 1929 § 6828; 1919 § 8310; 1909 § 9246



Section 88.650 Providing for levy of special assessment for cost of laying and extending water mains.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.650. Providing for levy of special assessment for cost of laying and extending water mains. — All cities in this state of the third class and cities with special charter containing three thousand inhabitants and less than thirty thousand inhabitants are authorized and empowered to enact ordinances to pay the cost of laying and extending water main pipes by said cities by levying a special assessment, as herein provided, on the lots and tracts of land fronting or abutting on either side of the street, avenue or alley along the distance so improved in proportion to the front foot, whenever a majority of the resident owners of the property liable to taxation therefor and who shall own a majority of the front feet owned by residents of the city abutting on the street or alley along which the improvement is to be made shall petition the city council or other legislative body for such improvement, or whenever such body in its discretion, shall deem extension of water mains necessary for sanitary or other purposes conducive to the public welfare.

(RSMo 1939 § 7525)

Prior revision: 1929 § 7371



Section 88.653 Declaration of necessity for improvement.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.653. Declaration of necessity for improvement. — Whenever the council or other legislative body of such city shall deem such improvement necessary to be done, whether on petition or otherwise, it shall by ordinance declare such improvement necessary to be done together with the reason therefor and shall cause plans and specifications for such work and improvement together with an estimate of the cost thereof, to be prepared by the city engineer or other proper officer and filed with the city clerk of such city subject to inspection of public, which said ordinance shall also set out in detail the course along which the water main pipes are to be laid, the depth, the dimensions of the pipe, the source and the termination thereof, together with the necessary valves and other equipment and appurtenances in connection with the said pipe and cause said ordinance to be published in some newspaper printed in the city.

(RSMo 1939 § 7526)

Prior revision: 1929 § 7372



Section 88.657 Owners to have thirty days to make improvements.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.657. Owners to have thirty days to make improvements. — The ordinance shall provide that after the publication thereof, the owners of the property affected by the improvement shall have thirty days from the date of the publication to make and complete the improvement provided for in the ordinance under direction of the city engineer and in conformity with the plans and specifications filed as provided for in section 88.653. At the end of said thirty days the owners of the land affected by the improvement shall cease to have a right to make the improvement by private contract and the council or other legislative body shall have power to cause a contract for said work to be let to the lowest and best bidder, on the plans and specifications filed as aforesaid with the city clerk by the city engineer or other proper officer, not less than one week's advertisement for bids thereon being made in some newspaper published in the city. Where the bids for said work are above the estimates, or no bids are presented, or where bids presented are for any reason rejected, or where the contractor to whom the contract is awarded fails to enter into a written contract for the performance of said contract, or to execute the bonds required by ordinance within the time provided therefor, the council or other legislative body shall direct the clerk to readvertise for bids. All county or other public property, cemeteries or railroad rights-of-way shall be subject to assessments as provided for by sections 88.787 and 88.790, relating to such lands.

(RSMo 1939 § 7527)

Prior revision: 1929 § 7373



Section 88.660 Cost to be assessed proportionally.

Effective 18 Jun 1985, see footnote

Title VII CITIES, TOWNS AND VILLAGES

88.660. Cost to be assessed proportionally. — After the city has entered into a contract for construction of the improvements, the city engineer or other proper officer of the city shall compute the cost thereof and apportion said cost among the various lots and tracts of land chargeable therewith, charging each lot or tract of land with its proportionate part of said cost as required herein and shall make a written report to the council or other legislative body describing therein the lots and tracts of land chargeable with the part of the cost of such improvement and the amount with which it is chargeable and the name of the owner thereof. If the council approves the report, they shall by ordinance levy and assess the cost of the improvement against the various lots and tracts and parcels of land in proportion to the front foot as provided herein and direct the clerk to issue tax bills in accordance with the levy and assessment of the ordinance.

(RSMo 1939 § 7528, A.L. 1985 H.B. 676)

Prior revision: 1929 § 7374

Effective 6-18-85



Section 88.663 Special tax bills shall be assignable and collectible.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.663. Special tax bills shall be assignable and collectible. — All special tax bills issued by cities as herein provided for laying and extending of water main pipes shall be assignable and collectible in any action brought by the owner or holder of said bills, but the city shall not be liable for the cost in any such suit in any action brought by the owner or holder of said tax bills and said tax bills shall in any action thereon be prima facie evidence of the regularity of the proceedings for such special assessments and of the validity of the bills, of the doing of the work and of the furnishing of the materials charged for, and of the liability of the property to the charge stated in the bills.

(RSMo 1939 § 7529)

Prior revision: 1929 § 7375



Section 88.667 Condemnation of private property.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.667. Condemnation of private property. — Private property may be taken by cities of the fourth class, for public use, for the purpose of establishing, opening, widening, extending or altering any street, avenue, alley, wharf, creek, river, watercourse, marketplace, public park, or public square, and for establishing market houses and for any other necessary public purposes.

(RSMo 1939 § 7229)

Prior revisions: 1929 § 7079; 1919 § 8529

(1998) A municipality's general statutory authority to condemn private property is not sufficient to condemn property devoted to prior public use for another public use which will destroy, impair or interfere with such prior use. Smithville v. St. Luke's Northland Hospital, 972 S.W.2d 416 (W.D.Mo.).



Section 88.670 Public improvements — powers.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.670. Public improvements — powers. — 1. The cities coming under the provisions of sections 88.667 to 88.773 in their corporate capacities are authorized and empowered to enact ordinances for the following purposes in addition to the other powers granted by law:

(1) To levy and collect taxes for general revenue purposes on all mixed, personal and real property within the limits of said city, taxable according to the laws of this state;

(2) To open and improve streets, avenues, alleys and other highways, and to make sidewalks and build bridges, culverts, drains and sewers within the city, and to establish grades for all improvements herein mentioned.

2. Such ordinances as may relate to any public work or improvements of any kind shall authorize the particular work to be done or improvements to be made, and shall specify the general character and extent thereof, the material to be used therein and in the alternative, if desirable, and the manner and regulations under which any such public work or improvement shall be executed.

3. Cities of the fourth class shall have and exercise exclusive control over all streets, alleys, avenues and public highways within the limits of such city.

(RSMo 1939 § 7197)

Prior revisions: 1929 § 7047; 1919 § 8498; 1909 § 9400



Section 88.673 Board may open and vacate streets.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.673. Board may open and vacate streets. — The board of aldermen shall have power to create, open and improve any public square, public park, street, avenue, alley or other highway, old or new, and also to vacate or discontinue the same whenever deemed necessary or expedient; provided, that all damages sustained by the citizens of the city or the owners of the property therein shall be ascertained as prescribed in that portion of this chapter relating to the condemnation of private property for public use; and provided further, that whenever any public square, street, avenue or alley, or other highway, shall be vacated, the same shall revert to the owners of the adjacent lots in proportion as it was taken from them; and when the grade of any street or alley shall have been once established by ordinance, it shall not be lawful to change such grade without making compensation to all persons owning real estate on such street or square, avenue, alley or other highway, who may be damaged by such change of grade, to be determined and governed in all respects, with reference to benefit and damages, as is provided in sections 88.667 to 88.773.

(RSMo 1939 § 7212)

Prior revisions: 1929 § 7062; 1919 § 8512; 1909 § 9412



Section 88.677 Public improvements — cost, how paid.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.677. Public improvements — cost, how paid. — The cost of bringing to grade all streets, avenues, alleys and other highways, and for the building of bridges, culverts, public sewers and footwalks across streets, avenues, alleys and other public highways, shall be paid out of the general revenue fund of the city.

(RSMo 1939 § 7198)

Prior revisions: 1929 § 7048; 1919 § 8499; 1909 § 9401



Section 88.680 Street improvements — cost, how paid.

Effective 28 Aug 1945

Title VII CITIES, TOWNS AND VILLAGES

88.680. Street improvements — cost, how paid. — The cost of paving, macadamizing, guttering and curbing (where such curb is set out into the street beyond the sidewalks) all streets, avenues, alleys and other highways, or any part thereof or any connection therewith, and repairing the same, and for doing all excavating and grading necessary for the same, after said streets, avenues, alleys and other highways, or parts thereof or connections therewith, have been first brought to grade, as provided in section 88.670, shall be levied as a special assessment upon all lots and pieces of ground upon either side of such street, avenue, alley or other highway, or part thereof or connection therewith, abutting thereon, along the distance improved, in proportion to the front foot; provided, that the cost of paving, macadamizing, curbing and guttering any street, avenue, alley or highway, or any part thereof, and the cost of repairing and cleaning of the same and of making and repairing sidewalks may be paid out of the general revenue fund of the city or other funds which the city may have for such purposes, if the board of aldermen so desires, in which case the proceedings of the city for such improvements shall specify that payment will be made out of the general revenue funds or other funds in whole or in part.

(RSMo 1939 § 7201, A.L. 1945 p. 1266)

Prior revisions: 1929 § 7051; 1919 § 8502; 1909 § 9403



Section 88.683 Street crossing improvements — special assessment.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.683. Street crossing improvements — special assessment. — The cost of paving or macadamizing the squares and areas as formed by the crossing or meeting of streets and other highways, or parts thereof or connections therewith, shall be levied as a special assessment, and paid for as follows: Such area shall be divided into parts or portions by lines drawn lengthwise along the middle of each of said streets or highways so intersecting or meeting, and the cost of said parts or portion shall be levied as a special assessment against the block or square contiguous to each, and prorated against the lots or pieces of ground in such block or square abutting on the street improved.

(RSMo 1939 § 7203)

Prior revisions: 1929 § 7053; 1919 § 8504; 1909 § 9405



Section 88.700 Street improvements — declaration of necessity — taxpayers' protests.

Effective 28 Aug 1961

Title VII CITIES, TOWNS AND VILLAGES

88.700. Street improvements — declaration of necessity — taxpayers' protests. — When the board of aldermen shall deem it necessary to pave, macadamize, gutter, curb (when such is set out in the street beyond the sidewalk) or otherwise improve any street, avenue, alley or other highway, or any part thereof, within the limits of the city for which a special tax is to be levied as herein provided, the board of aldermen shall, by resolution, declare the work or improvements necessary to be done, and cause the resolutions to be published in some newspaper published in the city for seven consecutive insertions in a daily paper or two consecutive insertions in a weekly paper. If a majority of the owners of the property liable to taxation therefor, residing in the city at the date of the passage of such resolution, shall not, within ten days from the date of the last insertion of the resolution, file with the city clerk their protest against, then the board of aldermen may cause the improvements to be made, and to contract therefor, and to levy the tax as herein provided. The findings of the board that a majority of such owners have not filed protest shall be conclusive and final. No publication shall be necessary for the making of any sidewalks, but upon the petition of any ten citizens of the city the board of aldermen may make contracts for the construction of sidewalks, including grading therefor, with or without curbing, along any street, avenue or other public highway, or any part thereof whatever. The contract shall be let to the lowest and best bidder, upon plans and specifications filed therefor by the city engineer or other officer designated by the board of aldermen, with the city clerk, not less than one week's advertisement for bids thereupon being made in some newspaper published in the city. When upon proper advertisement no bid is received, the board of aldermen may proceed as provided in section 88.826.

(RSMo 1939 § 7210, A.L. 1961 p. 216)

Prior revisions: 1929 § 7060; 1919 § 8510; 1909 § 9411



Section 88.703 Street repairs — cost, how paid.

Effective 28 Aug 1971

Title VII CITIES, TOWNS AND VILLAGES

88.703. Street repairs — cost, how paid. — No formality shall be required to authorize the repairing of sidewalks, or of street or other paving, curbing, guttering, macadamizing or part thereof, or reconstructing the same, and making assessments therefor; but the proper officer or committee on improvements may, without notice, cause such work to be done, keeping an account of the cost thereof, and reporting the same to the board of aldermen for assessment; and each lot or piece of ground abutting on such sidewalk, street, avenue, or alley, or part thereof, shall be liable for its part of the cost of any work or improvement provided for in sections 88.700 and 88.703, done or made along or in front of such lot or piece of ground as reported to the board of aldermen, and all lands, lots and public parks owned by any county or city, and all other public lands, all cemeteries, owned by public, private or municipal corporations; provided, that nothing in this section shall be construed to authorize any assessment against any cemetery lot, and all railroad rights-of-way fronting or abutting on any of said improvements shall be liable for their proportionate part of the cost of such work and improvements, and tax bills shall be issued against said property as against other property, and any county or city that shall own any such property shall out of the general revenue funds pay any such tax bill, and in any case where any county or city or railroad company shall fail to pay any such tax bill, the owner of the same may sue such county, city or railroad company on such tax bill and be entitled to recover a general judgment against such county, city or railroad company. Any of said improvements to be paid for by such city may be paid for by said city out of the general revenue funds if the council so desires, but all such work and improvements shall be paid for with special tax bills unless the proceedings of the city for the same specify that payment will be made out of the general revenue funds of said city. The board of aldermen may provide a penalty for failure to pay such special tax within a given time, and any tax bills issued in payment of such repairs shall constitute a lien upon the property liable therefor until paid. All costs for building and constructing sidewalks shall be paid to the contractor therefor, in special tax bills assessed against the abutting property liable therefor, and such tax bills shall constitute a lien upon such property until paid, and shall bear interest at eight percent per annum from the date of issue.

(RSMo 1939 § 7210, A.L. 1971 S.B. 171)

Prior revisions: 1929 § 7060; 1919 § 8510; 1909 § 9411



Section 88.707 Certain street improvements — protest, how heard and determined.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.707. Certain street improvements — protest, how heard and determined. — When the board of aldermen of any city of the fourth class shall deem it necessary to pave, macadamize, gutter, curb, grade or otherwise improve the roadway of any street or avenue for a distance not more than twelve hundred feet in length so as to connect at both ends with paving, macadamizing, guttering, curbing, grading or other improvements either on the same street or avenue or other streets or avenues, or on the same street or avenue and another street or avenue, the board of aldermen shall declare such work to be necessary to be done and shall cause the same proceedings to be had as are provided in section 88.700, except no protest may be filed. The resolution passed and published shall state the fact that anyone desiring to do so may appear before the board of aldermen at a time stated therein and be heard on the question of the necessity of the work sought to be done, and if anyone does so appear he shall be heard, and the board of aldermen shall, by resolution, state the result of such hearing to be a reaffirmance of the necessity for the doing of such work or the contrary, as the board of aldermen may then decide. If no one appears, or if the board of aldermen reaffirm the necessity of the doing of such work and improvement, then it shall proceed with such work and improvement in the manner in this chapter provided for such work and improvement when no sufficient protest against such improvement is filed within the time limited therefor.

(RSMo 1939 § 7211)

Prior revisions: 1929 § 7061; 1919 § 8511



Section 88.710 Sidewalk improvements — cost, how paid.

Effective 28 Aug 1949

Title VII CITIES, TOWNS AND VILLAGES

88.710. Sidewalk improvements — cost, how paid. — The board of aldermen shall have power, by ordinance, to provide for and require the building and repairing of sidewalks and sidewalk curbing along any streets, avenues or highways of such city, the cost thereof to be levied as a special assessment on all lots or pieces of ground abutting on such improvements in proportion to the front foot thereof, and to impose a fine and penalty for the violation of such ordinance. Corner lots shall be liable for the extension of curbs and sidewalks to the curb lines each way.

(RSMo 1939 §§ 7170, 7199, A. 1949 H.B. 2036)

Prior revisions: 1929 §§ 7020, 7049; 1919 §§ 8471, 8500; 1909 §§ 9373, 9402

CROSS REFERENCE:

Sidewalks to have wheelchair ramps, when required, 71.365



Section 88.713 Condemnation of sidewalks.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.713. Condemnation of sidewalks. — In addition to the powers herein granted, the board of aldermen may, by ordinance or resolution, condemn wooden and defective sidewalks, and may remove walks so condemned, and may provide for the construction of new sidewalks in the place of walks so condemned and removed.

(RSMo 1939 § 7213)

Prior revisions: 1929 § 7063; 1919 § 8513; 1909 § 9413



Section 88.743 County property subject to city ordinances.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.743. County property subject to city ordinances. — All real estate owned by a county and situate within the corporate limits of any city of the fourth class shall be subject to the provisions of all ordinances of such city which relate to the erection and maintenance of hitching posts, sidewalks, guttering, curbing, fences along streets and alleys, and the paving and macadamizing of streets to the same extent as that of private citizens of such city.

(RSMo 1939 § 7226)

Prior revisions: 1929 § 7076; 1919 § 8526; 1909 § 9427



Section 88.747 Improvements, county property — duty of county commission.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.747. Improvements, county property — duty of county commission. — It shall be the duty of the county commission whenever any of the improvements of the property set out in section 88.743 is required by ordinance, to forthwith make such improvement fronting or abutting any real estate owned by the county and lying within the corporate limits of the city, and included in the terms of the ordinance, in compliance with the provisions of such ordinance, and pay for such improvements out of the general fund of the county.

(RSMo 1939 § 7227)

Prior revisions: 1929 § 7077; 1919 § 8527; 1909 § 9428



Section 88.750 Procedure upon failure of county commission to make improvements.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.750. Procedure upon failure of county commission to make improvements. — If the county commission shall fail, neglect or refuse to comply with the provisions of any ordinance providing for the improvement of property as provided in sections 88.743 and 88.747, for a period of sixty days after notice has been served on the county clerk, of the requirements of the ordinance and the kind and nature of the improvements to be made, the city shall proceed to make such improvements in the same manner as is provided by ordinance for the making of similar improvements by private citizens, and shall issue special tax bills for the cost of all labor and material necessary in making such improvements, and such special tax bills shall be a valid claim against such county, and it shall be the duty of the county commission at its next regular meeting after the completion of said improvements to audit, allow and pay out of the general fund of the county the cost of making said improvements or the special tax bills issued therefor.

(RSMo 1939 § 7228)

Prior revisions: 1929 § 7078; 1919 § 8528; 1909 § 9429



Section 88.767 Sewage reduction device — assessment.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.767. Sewage reduction device — assessment. — Whenever the city shall deem it necessary, it may, by ordinance, provide for the construction of a septic tank or other sewage reduction device for the purpose of purifying the discharge from any district or joint district sewer. In such case the cost thereof shall be assessed against the lands in the district or joint district for which the same is provided in the same manner as is provided for the assessing of the cost of district sewers.

(RSMo 1939 § 7188)

Prior revisions: 1929 § 7038; 1919 § 8489; 1909 § 9391



Section 88.770 Street lighting system — electric or gas works.

Effective 28 Aug 1987

Title VII CITIES, TOWNS AND VILLAGES

88.770. Street lighting system — electric or gas works. — 1. The board of aldermen may provide for and regulate the lighting of streets and the erection of lamp posts, poles and lights therefor, and may make contracts with any person, association or corporation, either private or municipal, for the lighting of the streets and other public places of the city with gas, electricity or otherwise, except that each initial contract shall be ratified by a majority of the voters of the city voting on the question and any renewal contract or extension shall be subject to voter approval of the majority of the voters voting on the question, pursuant to the provisions of section 88.251. The board of aldermen may erect, maintain and operate gas works, electric light works, or light works of any other kind or name, and to erect lamp posts, electric light poles, or any other apparatus or appliances necessary to light the streets, avenues, alleys or other public places, and to supply private lights for the use of the inhabitants of the city and its suburbs, and may regulate the same, and may prescribe and regulate the rates to be paid by the consumers thereof, and may acquire by purchase, donation or condemnation suitable grounds within or without the city upon which to erect such works and the right-of-way to and from such works, and also the right-of-way for laying gas pipes, electric wires under or above the grounds, and erecting posts and poles and such other apparatus and appliances as may be necessary for the efficient operation of such works. The board of aldermen may, in its discretion, grant the right to any person, persons or corporation, to erect such works and lay the pipe, wires, and erect the posts, poles and other necessary apparatus and appliances therefor, upon such terms as may be prescribed by ordinance. Such rights shall not extend for a longer time than twenty years, but may be renewed for another period or periods not to exceed twenty years per period. Every initial grant shall be approved by a majority of the voters of the municipality voting on the question, and each renewal or extension of such rights shall be subject to voter approval of the majority of the voters voting on the question, pursuant to the provisions of section 88.251. Nothing herein contained shall be so construed as to prevent the board of aldermen from contracting with any person, persons or corporation for furnishing the city with gas or electric lights in cities where franchises have already been granted, and where gas or electric light plants already exist, without a vote of the people, except that the board of aldermen may sell, convey, encumber, lease, abolish or otherwise dispose of any public utilities owned by the city including electric light systems, electric distribution systems or transmission lines, or any part of the electric light systems, electric or other heat systems, electric or other power systems, electric or other railways, gas plants, telephone systems, telegraph systems, transportation systems of any kind, waterworks, equipments and all public utilities not herein enumerated and everything acquired therefor, after first having passed an ordinance setting forth the terms of the sale, conveyance or encumbrance and when ratified by two-thirds of the voters voting on the question.

2. The ballots shall be substantially in the following form and shall indicate the property, or portion thereof, and whether the same is to be sold, leased or encumbered:

Shall ______ (Indicate the property by stating whether electric distribution system, electric transmission lines or waterworks, etc.) be ______ (Indicate whether sold, leased or encumbered.)?

(RSMo 1939 § 7178, A.L. 1945 p. 1274, A. 1949 H.B. 2036, A.L. 1978 H.B. 971, A.L. 1986 H.B. 1471, et al., A.L. 1987 S.B. 412)

Prior revisions: 1929 § 7028; 1919 § 8479; 1909 § 9381



Section 88.773 Water supply — contracts.

Effective 28 Aug 1989

Title VII CITIES, TOWNS AND VILLAGES

88.773. Water supply — contracts. — 1. The board of aldermen may make contracts with any person, association or corporation, either private or municipal, for furnishing the city with water, and for supplying fire hydrants and public fountains, but no such contract shall be made for a longer time than twenty years. Any initial contract must be ratified by a vote of a majority of the voters of the city voting on the question. Any renewal contracts entered into under the provisions of this section shall be subject to voter approval of the majority of the voters voting on the question, pursuant to section 88.251.

2. The board of aldermen may also erect, maintain and operate waterworks for the city, and may regulate the same, may prescribe and regulate the rates to charge to private consumers of water furnished from such waterworks, and may acquire by purchase, donation or condemnation, suitable grounds within or without the city, upon which to erect such works, and the right-of-way to and from such works, and also the right-of-way for laying water pipes and posts and telephone, telephone exchanges with other cities and towns, telegraph or electric wires and poles, under or above the ground, as may be necessary for the efficient operation of such waterworks; all of which shall be done in such manner as shall be prescribed by ordinance; except that the board of aldermen may, in its discretion, grant the right to any person, persons or corporation to erect, maintain and operate waterworks, and lay pipes, erect poles and telegraph, telephone exchanges with other cities and towns, and other electric wires, under or above ground, as may be necessary for the efficient operation of such works, upon such terms as the board of aldermen may prescribe by ordinance, and in no case shall such right extend for a longer period than twenty years; except that such right may be renewed for another period or periods not to exceed twenty years per period. Every initial grant for such services shall be approved by a majority of voters voting on the question. Every renewal or extension shall be subject to voter approval of the majority of the voters voting on the question, pursuant to the provisions of section 88.251. Nothing in this section shall be so construed as to prevent the board of aldermen from contracting with any person, association or corporation for supplying fire hydrants and public fountains, in cities where franchises have already been granted, and where waterworks already exist, without a vote of the people.

(RSMo 1939 § 7179, A.L. 1978 H.B. 971, A.L. 1986 H.B. 1471, et al., A.L. 1989 H.B. 451)

Prior revisions: 1929 § 7029; 1919 § 8480; 1909 § 9382



Section 88.777 Public improvement powers (cities, under 30,000).

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.777. Public improvement powers (cities, under 30,000). — All cities within this state having less than thirty thousand inhabitants and having a special charter, in their corporate capacity are authorized and empowered to enact ordinances for the following purposes, and upon the following conditions, in addition to their other powers:

(1) To have exclusive control and power over the streets; to grade, pave, macadamize, gutter, curb, oil and otherwise improve streets, avenues and alleys, and to repair or reconstruct any paving, macadamizing, guttering or curbing; to have exclusive control and power over the streets, avenues, alleys and public grounds and highways; to open, alter, widen, extend, vacate, establish grades, pave or otherwise improve, clear and keep in repair; to prevent and remove all encroachments thereon or obstruction thereof; to put drains and sewers in the same and to regulate the placing of vaults under sidewalks; to prohibit the erection of sheds and awnings; and to control the erection and placing of signs and billboards on buildings and sides of the public streets, alleys, avenues and public grounds within the corporate limits; to control the erection and placing of telegraph, telephone and electric light poles on the same; and to require the owners of all telegraph, telephone and electric light plants to place their wires and cables under ground in the business sections of such cities as the proper authorities may provide by ordinance or resolution; and to enforce the same by imposing appropriate fines, forfeitures and penalties for violation of such ordinances;

(2) To construct and repair sidewalks, bridges, culverts, sewers, crosswalks, and to exercise exclusive control over streets, avenues and alleys, and establish grades therefor;

(3) To pay the cost of bridges, culverts, public sewers and footwalks across streets, avenues and alleys out of the general revenue fund of the city;

(4) To pay the cost of grading streets, avenues and alleys by levying a special assessment on all lots and tracts of land fronting or abutting on the improvement, with the exception of street and alley intersections, which shall be paid as provided in subdivision (11) of this section, in proportion to the front foot thereof;

(5) To grade all or any part of any street, avenue or alley, and when the sidewalk portion of any street or avenue is graded exclusive of the other part of the same, then the cost shall be assessed on the lots or tracts of land fronting or abutting on the side of the street or avenue improved and on the improvement;

(6) To pay the cost of grading, paving, macadamizing, repairing and curbing streets, avenues and alleys out of the general revenue fund if the council so order;

(7) To pay the cost of constructing and reconstructing curbing and sidewalks by levying a special assessment on all lots or tracts of land fronting or abutting on the improvement in proportion to the front foot thereof; provided, that corner lots shall be liable for the extension of curbs and sidewalks to the curb line each way;

(8) To pay the cost of repairing sidewalks by levying a special assessment on the particular lot or tract of land fronting or abutting on the part repaired;

(9) To pay the cost of grading, paving, macadamizing and otherwise improving the roadway of streets, avenues and alleys, except the cost of such improvement on street and alley intersections which shall be paid as provided in subdivision (11) of this section, by levying a special assessment on the lots and tracts of land fronting or abutting on either side of said street, avenue or alley along the distance improved in proportion to the front foot;

(10) To pay the cost of repairing the paving, macadamizing and guttering on any street, avenue or alley by levying a special assessment in the following manner: The street, avenue or alley repaired shall be divided into sections, a section being the distance from the center of one cross or intersecting street to the center of the next cross or intersecting street, and the cost of each section shall be assessed on the lots or tracts of land fronting on either side of that section; and the cost of such repairs done on street intersections or other places fronting on any other street, avenue, alley or other public highway shall be included as a part of the cost of the work done on the part of the street whose improvement is provided for by the same ordinance and contract, and shall be charged and paid for in the same manner as the improvements provided for by such ordinance and contract;

(11) To pay the cost of grading, paving or macadamizing the squares and areas as formed by the crossing or meeting of streets, avenues or alleys, or parts thereof, or connections therewith, by levying a special assessment as follows: Such areas shall be divided into parts or portions by lines drawn lengthwise along the middle of each of said streets, avenues or alleys, or parts thereof, so intersecting or meeting, and the cost of said parts or portions shall be levied as a special assessment against the block or square contiguous to each, and prorated, in proportion to the front foot, against the lots or pieces of ground in such block or square fronting or abutting on each of such intersecting, crossing or meeting streets, avenues or alleys, or parts thereof.

(RSMo 1939 § 7497)

Prior revisions: 1929 § 7344; 1919 § 8758; 1909 § 9618

CROSS REFERENCES:

Bonds for street improvements in special charter cities of 10,000 or less, 95.415 to 95.460

Power to procure, manage, regulate, lease and sell property, 81.180, 81.190



Section 88.787 Council to publish resolution declaring improvements necessary — filing of protests — contract let to lowest and best bidder (cities, under 30,000).

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.787. Council to publish resolution declaring improvements necessary — filing of protests — contract let to lowest and best bidder (cities, under 30,000). — When the council of any city having less than thirty thousand inhabitants and having a special charter shall deem it necessary to pave, macadamize, gutter, curb, grade or otherwise improve the roadway of any street, avenue or alley, or other highway, or any part thereof, within the limits of the city, for which a special tax is to be levied as provided in section 88.777, the council shall, by resolution, declare such work or improvements necessary to be done, and shall cause plans and specifications for such work and improvements, together with an estimate of the cost thereof, to be prepared by the city engineer or other proper officer, and filed with the city clerk of such city, subject to the inspection of the public, and shall cause such resolution to be published in some newspaper printed in the city for two consecutive insertions in a weekly paper or seven consecutive insertions in a daily paper and if a majority of the resident owners of the property liable to taxation therefor, at the date of the passage of such resolution, who shall own a majority of the front feet owned by residents of the city abutting on the street, avenue or alley proposed to be improved, shall not, within ten days thereafter, file with the clerk of the city, their protest against such improvements, then the council shall have power to cause a contract for said work to be let to the lowest and best bidder, on the plans and specifications filed as aforesaid with the city clerk by the city engineer or other proper officer, not less than one week's advertisement for bids thereon being made in some newspaper published in the city. Where the bids for said work are above the estimates, or no bids are presented, or where the bids presented are for any reason rejected, or where the contractor to whom the contract is awarded fails to enter into a written contract for the performance of said contract, or to execute the bonds required by ordinance within the time provided therefor, the council may readvertise for bids. When the council shall by ordinance find and declare that a majority of the resident owners of the property liable to taxation therefor, who shall also own a majority of the front feet owned by residents of the city abutting on the street or alley, proposed to be improved, have not filed with the city clerk a protest against such improvement, such finding and declaration shall be conclusive after the execution of the contract for said improvement, and no special tax bill shall be held invalid for the reason that a protest sufficiently signed was filed with the city clerk.

(RSMo 1939 § 7498)

Prior revisions: 1929 § 7345; 1919 § 8759; 1909 § 9619



Section 88.790 Assessment of public property — street repairs (cities, under 30,000).

Effective 28 Aug 1993

Title VII CITIES, TOWNS AND VILLAGES

88.790. Assessment of public property — street repairs (cities, under 30,000). — 1. All county or other public property, cemeteries and railroad rights-of-way shall, for the proportionate frontage, be subject to the liens of the special tax bills authorized by sections 88.777 to 88.797, as in the case of other property subject to the lien of said tax bills; any county or city in this state which shall own any public property of any kind, character or description made subject to the lien of special tax bills authorized by said sections shall, out of the general revenue of such city or county, pay its proper proportionate share of the cost of such work and improvement authorized by said sections, and a tax bill shall be issued against such city or county, upon which said county or city may be sued by the owner or holder of said tax bill in default of the payment thereof; but no property held for public use shall be sold to enforce any such lien, and the judgment upon any such tax bill shall be the same as an ordinary judgment against cities or counties for the recovery of money on contracts, and its collection shall be enforced in the same manner as is now or may hereafter be provided by law for the collection of judgments against such cities and counties.

2. No formality shall be required to authorize the repairing of streets or other paving, macadamizing, curbing, guttering or part thereof, and making assessments therefor, but the proper officer or officers or committee on improvements may, with or without notice, as authorized by ordinance or resolution, cause such work to be done, keeping an account of the cost thereof, reporting the same to the council for assessment; provided, that all property owned by any school district of this state shall be subject to the special tax provided in sections 88.777 to 88.797, in the same manner as city and county property is subject thereto and may be collected in same manner, and the school board of any such district shall pay such special tax out of the general fund of said district.

(RSMo 1939 § 7498, A.L. 1993 S.B. 380)

Prior revisions: 1929 § 7345; 1919 § 8759; 1909 § 9619



Section 88.793 Paving or improving street to connect with paved or improved streets — protests, how heard and determined (cities, under 30,000).

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.793. Paving or improving street to connect with paved or improved streets — protests, how heard and determined (cities, under 30,000). — When the council of any such city having less than thirty thousand inhabitants and having a special charter shall deem it necessary to pave, macadamize, gutter, curb, grade or otherwise improve the roadway of any street, avenue or other highway not more than eight hundred feet in length so as to connect with paved, macadamized, curbed, graded or improved streets at both ends, on the same or other streets, the council shall, by resolution, declare such work necessary to be done, and shall cause the same proceedings to be had as is provided in sections 88.787 and 88.790, except that no protest may be filed. The resolution passed and published shall state the fact that anyone desiring to do so may appear before the council at a time stated therein and be heard on the question of the necessity of the work sought to be done, and if anyone does so appear he shall be heard, and the council shall by resolution state the result of such hearing to be a reaffirmance of the necessity for the doing of such work, or the contrary, as the fact may be. If no one appears, or if the council reaffirms the necessity of the doing of such work, then it shall proceed under the terms of sections 88.787 and 88.790, in the same manner as is therein provided when the abutting resident owners fail to file a sufficient protest. The work shall be done in the same manner and of the same materials as one or both of the improvements on the street or streets, avenue or highway to be thus connected is constructed, and only such work may be done as will connect similar work on said street or streets, avenues or highways.

(RSMo 1939 § 7499)

Prior revisions: 1929 § 7346; 1919 § 8760



Section 88.797 Sprinkling and oiling of streets (cities, under 30,000).

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.797. Sprinkling and oiling of streets (cities, under 30,000). — The city council of any city in the state having a population of less than thirty thousand inhabitants and being operated under a special charter, shall have power within the city, by ordinance, to cause the streets and public places in the city, or any part thereof, to be sprinkled or oiled, and the cost thereof to be provided for and defrayed by a special tax to be assessed in favor of the city on the adjoining property fronting or bordering on the streets or public places where such sprinkling or oiling is proposed to be done, on the proportion that the linear feet of each lot fronting or bordering on the street or public place so to be sprinkled or oiled bears to the total number of all property chargeable with the special tax aforesaid in the territory embraced by the contract under which said sprinkling is to be done. The above work shall be contracted for annually by the commissioner of streets and public improvements at such time and under such terms as shall be provided by ordinance, and the city shall be divided into convenient sprinkling or oiling districts for the above purpose, and each district shall be let separately. The special tax bills spoken of shall be and become a lien on the property charged therewith from the first Monday in April each year and shall be prima facie evidence of the liability of the property charged therewith to the extent and amount therein specified, and may be collected of and from the owner of the land in the name of and by the city as any other claim in any court of competent jurisdiction, with interest at the rate of eight percent per annum from the first day of May in each year, and they shall be issued and collected in the manner hereafter provided by ordinance.

(RSMo 1939 § 7500)

Prior revisions: 1929 § 7347; 1919 § 8761



Section 88.801 General sewer system (cities, 10,000 to 30,000).

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.801. General sewer system (cities, 10,000 to 30,000). — All cities in this state having a special charter and containing over ten thousand inhabitants and having less than thirty thousand inhabitants and having special charters shall have power to cause a general sewer system to be established, which shall be composed of four classes of sewers, to wit: Public, district, joint district, and private sewers. Public sewers shall be established, along the principal courses of drainage, at such time, to such extent, of such dimensions, and under such regulations as may be provided by ordinance. These may be extensions or branches of sewers already constructed or entirely new throughout, as may be deemed expedient. The city may levy a tax on all property made taxable for state purposes over the whole city to pay for the constructing, reconstructing and repairing of such work, which tax shall be called "special public sewer tax" and shall be of such amount as may be required for the sewer provided by ordinance to be built; and the fund arising from said tax shall be appropriated solely to the constructing, reconstructing and repairing of said sewer.

(RSMo 1939 § 7472)

Prior revisions: 1929 § 7319; 1919 § 8734; 1909 § 9613



Section 88.804 Council may require owners to build or repair sidewalks (cities, under 10,000).

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.804. Council may require owners to build or repair sidewalks (cities, under 10,000). — The council of any incorporated town or city in this state having a special charter and containing ten thousand inhabitants or less, shall have power, by ordinance, to cause the owner or owners of any property or lot adjacent to any street or alley in said town or city to build, pave, construct, improve or repair any sidewalk along the side of said property or lot in such town or city.

(RSMo 1939 § 7445)

Prior revisions: 1929 § 7292; 1919 § 8707; 1909 § 9585



Section 88.806 Sidewalk improvement (cities, under 10,000).

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.806. Sidewalk improvement (cities, under 10,000). — Whenever the council of any town or city shall determine to have any sidewalk built or repaired, as contemplated by section 88.804, the said council shall cause at least ten days' notice, in writing, to be served on the owner or owners of any such property or lot in said town or city which said notice shall require such owner or owners of such property or lot to begin to build, repair and complete the building and repairing of any such sidewalk in a reasonable time thereafter; which said notice shall contain a description of each property or lot as aforesaid, and a general description of the character of such sidewalk, giving the length and breadth of such sidewalk and the material of which all or any part thereof shall be composed; and if, at the expiration of fifteen days after the service of said notice, if in writing, or if by publication, at the end of four weeks after such publication, said owner or owners, as aforesaid, shall not, in good faith, have commenced to build and repair any such sidewalk as aforesaid, and complete the same in a reasonable time thereafter in the judgment of the council, said council shall cause such sidewalk to be built or repaired at the expense of such town or city, the cost and expense of which shall constitute a lien on the property or lot along which such sidewalk may be built or repaired as aforesaid, and the said town or city may enforce the said lien against such property or lot in any court of competent jurisdiction, and a bill duly certified by the treasurer of such town or city to be a true and correct statement of the amount expended or paid by the town or city for the construction or repair of such sidewalk shall be prima facie evidence in any court that the amount therein stated is correct and constitutes a legal lien against the property or lot along which said sidewalk is constructed or repaired as aforesaid; provided, the owner or owners of said property or lot may pay into the treasury of said town or city the cost and expense of building or repairing said sidewalk by the town or city, at any time before the sale of the said property or lot for such cost and expense.

(RSMo 1939 § 7446)

Prior revisions: 1929 § 7293; 1919 § 8708; 1909 § 9586

CROSS REFERENCE:

Sidewalks to have wheelchair ramps, when required, 71.365



Section 88.808 Sidewalk improvement — notice (cities, under 10,000).

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.808. Sidewalk improvement — notice (cities, under 10,000). — If the notice in writing cannot be personally served in the state as provided in section 88.806, or if the owner or owners are unknown and cannot be personally served, the council shall cause four weeks' notice to be published in the English language, in some daily or weekly newspaper published in the county in which the property or lot is situated, setting forth all the facts required in the written notice in section 88.806.

(RSMo 1939 § 7450)

Prior revisions: 1929 § 7297; 1919 § 8712; 1909 § 9590



Section 88.811 Limited street improvement costs — special tax bills.

Effective 18 Jun 1985, see footnote

Title VII CITIES, TOWNS AND VILLAGES

88.811. Limited street improvement costs — special tax bills. — The legislative body of any city of the third class, fourth class, of any city having a constitutional charter or a special charter, and towns and villages shall have power within the municipality, by ordinance, in all cases where the cost does not exceed two dollars per front foot per annum upon the property abutting upon any street, avenue, alley or public place to be improved as in this section provided, to cause the streets, avenues, alleys and public places of the city, or any part thereof, to be sprinkled, oiled, repaired, surfaced and resurfaced, and the cost thereof to be provided for and defrayed by a special tax to be assessed in favor of the municipality or contractor on the adjoining property fronting or bordering on the streets, avenues, alleys and public places where such sprinkling, oiling, repairing, surfacing and resurfacing is proposed to be done, in proportion that the linear feet of each lot fronting or bordering on the street, avenue, alley and public place so to be sprinkled, oiled, repaired, surfaced and resurfaced bears to the total number of linear feet of all the property chargeable with the special tax aforesaid in the territory embraced by the contract under which said sprinkling, oiling, repairing, surfacing and resurfacing is to be done. The above work may be done by said municipality and an accurate account of the cost thereof kept by said municipality or may be contracted for annually by the legislative body at such time and under such terms as shall be provided by ordinance, and the municipality shall be divided into convenient sprinkling, oiling, repairing, surfacing and resurfacing districts for the above purpose, and each district shall be let separately. The special tax bill spoken of shall be and become a lien on the property charged therewith from and after the commencing of such sprinkling, oiling, repairing, surfacing and resurfacing of such streets, avenues, alleys or public places under the provisions of an ordinance providing therefor, and shall be prima facie evidence of the liability of the property charged therewith to the extent and amount therein specified and may be collected of and from the owner of the land in the name of and by such municipality or contractor as any other claim in any court of competent jurisdiction, and tax bills may bear interest not to exceed the rate on ten-year United States treasury notes as established at the most recent auction, and they shall be issued and collected in the manner provided by ordinance; provided, that in no case shall the provisions of this section apply where the cost of such improvement shall exceed two dollars per front foot per annum upon the property abutting upon any street, avenue, alley or public place; provided further, that the cost of sprinkling, oiling, repairing, surfacing and resurfacing of any street, avenue, alley or public place or any part thereof may be paid out of the general revenue fund of the municipality or other funds which the municipality may have for such purposes if the legislative body of such municipality so desires, in which case the proceedings of the municipality for such improvements shall specify that payment will be made out of the general revenue fund or other funds in whole or in part.

(L. 1953 p. 312 § 1, A.L. 1959 H.B. 280 § 88.665, A.L. 1969 p. 164, A.L. 1984 S.B. 613, A.L. 1985 H.B. 676)

Effective 6-18-85



Section 88.812 Special assessments for improvements authorized — plans and cost estimates, publication of public hearing required, when — attorney and engineering fees, limit on — lien, duration of — constitutional charter cities may make assessments for certain repairs.

Effective 28 Aug 1999

Title VII CITIES, TOWNS AND VILLAGES

88.812. Special assessments for improvements authorized — plans and cost estimates, publication of public hearing required, when — attorney and engineering fees, limit on — lien, duration of — constitutional charter cities may make assessments for certain repairs. — In all third class cities, fourth class cities, towns and villages, and all cities having a constitutional charter or a special charter, the assessments made for constructing and repairing sidewalks and sidewalk curbing, and for sewers, and for grading, paving, excavating, macadamizing, curbing and guttering of any street, avenue, alley, square, or other highway, or part thereof, and repairing the same, or for any other improvement authorized by sections 88.497 to 88.663, and sections 88.667 to 88.773, and sections 80.090 to 80.560, and sections 88.777 to 88.797, and sections 88.811 to 88.861, shall be known as "special assessments for improvements", and shall be levied and collected as a special tax, and a special tax bill shall issue therefor and be paid in the manner provided by ordinance. The legislative body of such city, town or village shall cause plans and specifications for all projects, together with an estimate of the total cost for the projects, including construction, construction contingency and fees and other expenses, and an estimate of the portion of the total cost to be assessed against each property to be benefitted by the project, to be prepared by the city engineer or other proper officer, and filed with the clerk of such city, town or village, subject to the inspection of the public, and shall cause notice thereof to be published in some newspaper printed in the county for two consecutive insertions in a weekly paper, and for seven consecutive insertions in a daily paper. A public hearing shall be had before such legislative body upon the request of three or more citizens of such city, town or village, at which hearing citizens may express their assent or objection to such project. These special tax bills may include a reasonable construction contingency and an amount not to exceed twenty percent of the total cost of the improvement to be used for payment of fees and other expenses, and tax bills may bear interest not to exceed the rate on ten-year United States treasury notes as established at the most recent auction; all the tax bills shall become due and payable sixty days after the date of issue thereof, except in the case of tax bills payable in installments as herein provided; and, every special tax bill shall be a lien against the lot or tract or parcel of land described in said special tax bill for a period of ten years after date of issue, unless sooner paid, except in the case of special tax bills payable in installments, the lien of which shall not expire until one year after the date of maturity of the last installment, and except in any case where it becomes necessary to bring a suit to enforce the lien of any special tax bill, the lien of which shall continue until the expiration of the litigation. Notwithstanding the provisions of this section, a constitutional charter city may provide for special assessments for constructing and repairing sidewalks and sidewalk curbing, and for sewers, and for grading, paving, excavating, macadamizing, curbing and guttering of any street, avenue, alley, square or other highway, or part thereof, and repairing the same, upon such terms, conditions and procedures as are set forth in its own charter or ordinances.

(L. 1959 S.B. 344 § 2, A.L. 1963 p. 145, A.L. 1975 H.B. 220, A.L. 1984 S.B. 613, A.L. 1985 H.B. 676, A.L. 1999 S.B. 20)

(2004) Special tax bill and resulting lien are not subject to recording requirements of sections 442.380, 442.390, or 442.400, or to "first in time, first in right" rule of perfecting a security interest. Golden Delta Enterprises v. City of Arnold, 151 S.W.3d 119 (Mo.App.E.D.).



Section 88.814 Errors in tax bills, corrected, how — hearing required, when — adjustment authorized — general revenue funds to be used to pay balance, when.

Effective 28 Aug 1975

Title VII CITIES, TOWNS AND VILLAGES

88.814. Errors in tax bills, corrected, how — hearing required, when — adjustment authorized — general revenue funds to be used to pay balance, when. — 1. Any error made in issuing any tax bill may be corrected by the clerk of the city, town or village who issued it, or his successor in office, either by interlineations in it, or by issuing a new tax bill in lieu of the erroneous one, but when a tax bill is corrected by interlineations the date of making same shall be certified to by the clerk on the margin or back of the bill.

2. In any action brought on any special tax bill the court may correct any error in the amount of the tax bill, and in any case where it is shown that the work done was not as good as required by the contract, the court may give judgment for the reasonable value of the work chargeable against the land described in the special tax bill; and in all actions to enforce any special tax bill the court shall fix and allow a reasonable attorney fee to the plaintiff's attorney for his services in the prosecution of said action and tax the same as costs in the proceeding.

3. In all cases where work is done or improvements made and the cost thereof is assessed as a special tax, any owner of property upon which such tax is levied may request, and the legislative body of such city, town or village shall grant, a public hearing to determine whether such assessment is excessive or is levied at a greater sum than was stated in the notices required by section 88.812. The legislative body is hereby empowered to adjust or reduce such assessment which is determined to be excessive or levied at a greater sum than was stated in the notices. If such adjustments or reductions result in the collection of special taxes insufficient to pay the costs of work done or improvements made, the city, town or village may pay the difference between costs accrued and special taxes collected out of general revenue.

(L. 1959 S.B. 344 § 4, A.L. 1975 H.B. 220)



Section 88.815 Assessment notes may be issued by certain cities for improvements — content — how paid and secured — sales procedure.

Effective 18 Jun 1985, see footnote

Title VII CITIES, TOWNS AND VILLAGES

88.815. Assessment notes may be issued by certain cities for improvements — content — how paid and secured — sales procedure. — 1. Any city authorized to make assessments and issue special tax bills under section 88.812 may issue assessment notes secured by a special fund into which the city has deposited the special tax bills, and the proceeds of any assessment notes issued to fund a reserve, and other funds to provide additional security for the noteholders as shall be available for such purposes. A city issuing such assessment notes shall assign to the special fund for the benefit of the holders or registered owners of the assessment notes, or to a trustee for the holders or registered owners of such notes, the special tax bills evidencing the tax liens provided for in section 88.103. Proceeds from the special tax bills so deposited shall be used only for the payment of the assessment notes issued for the particular improvement.

2. Assessment notes issued under authority of sections 88.811 to 88.815 shall be payable solely from the assessments derived or to be derived from the special tax bills issued for the particular improvement and from such other funds as deposited in the special fund. No assessment notes issued pursuant to sections 88.811 to 88.815 shall constitute an indebtedness of the city, town or village within the meaning of any constitutional, statutory or charter restriction, limitation or provision. The face of each assessment note shall state in substance that the note has been issued under the provisions of sections 88.811 to 88.815, that the general taxing power of the city, town or village issuing the note is not pledged to the payment thereof either as to principal or interest and that the note and the interest thereon are payable solely from the special fund as established pursuant to subsection 1 of this section.

3. Any city, town or village issuing assessment notes is authorized to covenant* with the holders of such notes that it will diligently and faithfully enforce and collect all the special assessments and interest and penalties thereon arising from the special tax bills and tax liens deposited into the special fund for the particular improvement; to foreclose such tax liens so assigned to such special fund or represented by the special tax bills deposited in the special fund, after such tax liens have become delinquent, and deposit the proceeds derived from such foreclosure, including interest and penalties, in such special funds; and to make any other covenants** deemed necessary or advisable in order to properly secure the holders of such assessment notes.

4. (1) Notwithstanding the provisions of section 108.170, all such assessment notes shall be sold at public sale as provided in subdivision (2) of this section or shall be sold at negotiated sale if the governing body of the issuer shall determine a negotiated sale is in the best interest of the issuer. If the governing body determines it is in the best interest of the issuer to sell such assessment notes at negotiated sale, the specific reasons for concluding a negotiated sale is in the best interest of the issuer shall be recited in the ordinance or resolution authorizing the negotiated sale.

(2) Notice of the public sale of assessment notes shall contain the following:

(a) The name of the issuer;

(b) The issue date, maturity dates, amounts to mature on each maturity date, and interest payment dates;

(c) The time, date and place where bids will be received;

(d) The name, address and telephone number of a person from whom additional information may be obtained; and may contain additional information.

(3) Notice of the public sale of assessment notes shall be given by publication in at least one newspaper of general circulation within the bounds of the issuer of the assessment notes. Such notice shall be published not more than twenty-five days nor*** less than ten days prior to the date of assessment note sale. The issuer may provide such additional notice of the assessment note sale as it deems desirable.

(4) The governing body of an issuer may reject any and all bids received for assessment notes offered at public sale. If the governing body rejects such bids, the assessment notes offered may be sold at negotiated sale at any time within thirty days after the date advertised for the receipt of bids provided the negotiated sale results in a lower net interest cost in dollars over the life of the issue to the issuer than the best bid received at the public sale.

(L. 1984 S.B. 613 §§ 1 to 4, A.L. 1985 H.B. 676)

Effective 6-18-85

*Word "convenant" appears in original rolls.

**Word "convenants" appears in original rolls.

***Word "or" appears in original rolls.



Section 88.816 Tax bills payable in annual installments, how — interest — effect of default on installment.

Effective 18 Jun 1985, see footnote

Title VII CITIES, TOWNS AND VILLAGES

88.816. Tax bills payable in annual installments, how — interest — effect of default on installment. — The total cost of constructing and repairing sidewalks and sidewalk curbing, and for sewers, and for grading, paving, excavating, macadamizing, curbing and guttering of any street, avenue, alley, square, or other highway, or part thereof, and repairing the same, or for any other improvement whatsoever authorized by sections 88.497 to 88.663, and sections 88.667 to 88.773, and sections 80.090 to 80.560, and sections 88.777 to 88.797, and sections 88.811 to 88.861, wherein a special tax bill shall issue therefor, may be paid in ten annual installments. In such case the tax bills shall be payable in annual installments as follows: One-tenth in one year, one-tenth in two years, one-tenth in three years, one-tenth in four years, one-tenth in five years, one-tenth in six years, one-tenth in seven years, one-tenth in eight years, one-tenth in nine years and one-tenth in ten years after the date of their issue, and tax bills may bear interest not to exceed the rate on ten-year United States treasury notes as established at the most recent auction, payable annually, from sixty days after the date of issue until paid, and shall provide that if any annual installment, or the interest thereon, is not paid when due, then all of the remaining installments shall, at the option of the holder of the tax bill, become immediately due and payable; provided, that the owner of property charged with the payment of the tax bill, or the owner of any interest therein, shall have the privilege of paying the whole of any tax bill in full at any time, or on any annual installment payment date of paying in full one or more of the remaining installments not of maturity date.

(L. 1959 S.B. 344 § 5, A.L. 1984 S.B. 613, A.L. 1985 H.B. 676)

Effective 6-18-85



Section 88.818 Record of tax bills — payment to owner or city — procedure on payment to city.

Effective 28 Aug 1959

Title VII CITIES, TOWNS AND VILLAGES

88.818. Record of tax bills — payment to owner or city — procedure on payment to city. — The clerk shall on completion of all special tax bills enter an abstract thereof in a special book provided for that purpose. Said abstract shall recite the date of the tax bill, the name of the property owner and of the person in whose favor it is issued, and a description of the property subject to the lien, and the street upon which it abuts, amount of the tax bill, and the character of the improvement for which it is issued. When any tax bill is assigned, the assignment shall be noted thereon, and the assignee shall exhibit the same to the city clerk, who shall, on the margin of said tax bill, appropriately note the assignment. The party liable to pay the tax bill may either pay the owner of the tax bill, or he may pay the amount of the tax bill to the collector of the municipality, who shall accept the money and make out duplicate receipts therefor, one of which he shall deliver to the person so paying the tax bill and the other he shall file with the clerk of the municipality. And thereupon the clerk shall note the filing of the receipt on the margin of the abstract of the tax bill, and shall mark the latter "cancelled", and shall affix his name to the cancellation, with the date thereof. The cancellation shall have the effect to extinguish all liability or right of action on the tax bill. The collector, on the presentation to him of the tax bill by its owner, shall pay to him the amount thereof, taking duplicate receipts therefor, one of which he shall file with the clerk, who shall note it on the margin of the abstract of the tax bill, and the other the collector shall retain. The collector shall be liable on his bond for said collections, and shall be paid two percent thereof for his services.

(L. 1959 S.B. 344 § 6)



Section 88.822 Apportionment of costs of improvement and issuance of tax bills — contents.

Effective 18 Jun 1985, see footnote

Title VII CITIES, TOWNS AND VILLAGES

88.822. Apportionment of costs of improvement and issuance of tax bills — contents. — After the city has entered into a contract for construction of the improvements, in accordance with the contract for same, the engineer or other official in charge of the improvement shall compute the cost thereof, and apportion the cost among the tracts of land chargeable therewith, charging each tract of land with its proportionate part of the costs, and shall make a written report to the governing body of the municipality describing each tract of land chargeable with a part of the cost of the improvement, and the amount with which it is chargeable. If the governing body of the municipality approves the report, which approval may be made by a motion duly adopted, then the clerk shall immediately thereafter issue and deposit the special tax bills into a special fund as authorized by section 88.815, or, if appropriate, shall hold such special tax bills for delivery to the contractor upon completion of the project in payment for the work in accordance with the engineer's report, which tax bill shall be signed by the clerk and under the corporate seal of the municipality. Each tax bill shall in substance contain a brief general statement of the facts authorizing its issue, the amount for which it is issued, a description of the land against which it is issued, the name of the contractor to whom it is issued, the rate of interest which it bears, and when it begins to bear interest, and shall state that it is a special lien against the land therein described, and give the time that the lien continues. It need not give the name of the owner of the land against which it is issued.

(L. 1959 S.B. 344 § 7, A.L. 1985 H.B. 676)

Effective 6-18-85



Section 88.824 Costs of improvement to be estimated — contracts not to exceed estimate.

Effective 28 Aug 1959

Title VII CITIES, TOWNS AND VILLAGES

88.824. Costs of improvement to be estimated — contracts not to exceed estimate. — Before the governing body of the municipality shall make any contract for building bridges, sidewalks, culverts or sewers, or for paving, macadamizing, curbing, guttering or grading any street, avenue, alley or other highway, or building any other improvements authorized herein, an estimate of the cost thereof shall be made by the engineer or other proper officer or person designated by ordinance and submitted to the governing body of the municipality, and no contract shall be entered into for any work or improvement for a price exceeding the estimate; provided, that no estimate shall be required for the making of any local or special repairs.

(L. 1959 S.B. 344 § 8)



Section 88.826 Construction of street and sidewalk improvements by city, when — special tax bills.

Effective 28 Aug 1959

Title VII CITIES, TOWNS AND VILLAGES

88.826. Construction of street and sidewalk improvements by city, when — special tax bills. — Whenever the governing body of the municipality shall advertise for bids for the construction of any new sidewalk of any kind, or for the construction of new sidewalks in the place of sidewalks condemned, or whenever the city, town or village shall advertise for bids for paving, macadamizing, guttering, curbing, or otherwise improving any street, avenue, alley or other highway or any part thereof, and shall receive no bids therefor, the city, town or village may proceed to construct or reconstruct any sidewalks, or pave, macadamize, gutter, curb or otherwise improve any street at its own expense, and shall keep an accurate account of the amount expended for labor and material, including grading and filling, opposite each lot or piece of ground, and present the same to the governing body of the municipality for assessment, and each lot or piece of ground abutting on the sidewalk, constructed or reconstructed, or other street improvement made, shall be liable for the costs thereof, as reported to the governing body of the municipality by the officer or committee having charge of the matter, and special tax bills shall be issued for the amount thereof, payable to the municipality, against each lot or piece of ground for the amount for which it is liable. In making the assessment there may be as many assessments included in one ordinance as there are lots or pieces of ground reported as having received resulting benefits from the improvement. The special tax bills payable to the city shall be as valid in all respects as other tax bills provided herein, and where any tax bill has been assigned the municipality shall not in any event be liable for any cost that may accrue in any court action brought in the name of the municipality to the use of the holder thereof, nor shall the municipality be liable for the amount of any tax bill after the same is so assigned.

(L. 1959 S.B. 344 § 9)



Section 88.828 Cost of bringing street to grade included in special assessment for surfacing.

Effective 28 Aug 1959

Title VII CITIES, TOWNS AND VILLAGES

88.828. Cost of bringing street to grade included in special assessment for surfacing. — The governing body of any municipality may, by ordinance, include in the special assessment for the paving, macadamizing or constructing sidewalks on any street, avenue or alley the cost of bringing to the established grade said street, avenue or alley, or part thereof, proposed to be improved; provided, that the resolution declaring the paving and macadamizing necessary to be done shall also declare that the street, avenue or alley, or part thereof, shall be brought to the established grade, and that the cost thereof shall be included in the special assessment for paying for the paving or macadamizing.

(L. 1959 S.B. 344 § 19)



Section 88.832 General sewer system may be established — special public sewer tax.

Effective 28 Aug 1959

Title VII CITIES, TOWNS AND VILLAGES

88.832. General sewer system may be established — special public sewer tax. — The governing body of any municipality shall have power to cause a general sewer system to be established, which shall be composed of four classes of sewers, to wit: public, district, joint district, and private sewers. Public sewers shall be established, along the principal courses of drainage, at such time, to such extent, of such dimensions, and under such regulations as may be provided by ordinance. These may be extensions or branches of sewers already constructed or entirely new throughout, as may be deemed expedient. The municipality may levy a tax on all property made taxable for state purposes over the whole municipality to pay for the constructing, reconstructing and repairing of the work, which tax shall be called "special public sewer tax" and shall be of the amount as may be required for the sewer provided by ordinance to be built; and the fund arising from the tax shall be appropriated solely to the constructing, reconstructing and repairing of the sewer.

(L. 1959 S.B. 344 § 10)



Section 88.834 District sewers — sewers constructed, when — changes.

Effective 28 Aug 1982

Title VII CITIES, TOWNS AND VILLAGES

88.834. District sewers — sewers constructed, when — changes. — District sewers shall be established for the districts created to be prescribed by ordinance, and shall connect with public, or other district or joint district sewers or with a natural course of drainage, as each case may be, and may be constructed with the main branch or discharge pipe wholly within or beyond the boundary of the district as the council shall determine. The district may be subdivided, enlarged or changed by ordinance at any time previous to the construction of the sewer therein; and more than one district sewer may be laid in a sewer district if deemed necessary by the governing body of the municipality for sanitary or other purposes. The governing body shall cause sewers to be constructed in each district whenever a majority of the property holders shall petition therefor, or whenever the governing body shall deem the sewers necessary for sanitary or other purposes, and the sewer shall be of such dimensions and materials as may be prescribed by ordinance and may be changed, enlarged or extended, and shall have all the necessary laterals, inlets, catch basins, manholes and other appurtenances.

(L. 1959 S.B. 344 § 11, A.L. 1982 S.B. 646)



Section 88.836 Apportionment of costs of district sewer — levy of tax — tax bills.

Effective 18 Jun 1985, see footnote

Title VII CITIES, TOWNS AND VILLAGES

88.836. Apportionment of costs of district sewer — levy of tax — tax bills. — After the city has entered into a contract for construction of the district sewer improvements, the engineer or other officer having charge of the work shall compute the whole cost thereof and shall apportion the same against the lots or tracts of ground in the district, exclusive of the public highways, and the officer shall report the same to the governing body of the municipality by bill or otherwise, and the governing body shall therefore levy and assess a special tax by ordinance against each lot or piece of ground within the district; whereupon the clerk shall make out a certified tax bill under the seal of the city, town or village of the assessment against each lot or piece of ground within the district in the name of the owner thereof. Said certified tax bills shall be signed by the mayor and attested and recorded by the clerk and shall be delivered to the contractor in payment for the work upon completion of the project or deposited into a special fund as authorized by section 88.815, as appropriate.

(L. 1959 S.B. 344 § 12, A.L. 1985 H.B. 676)

Effective 6-18-85



Section 88.838 Joint district sewers, costs, how paid.

Effective 28 Aug 1959

Title VII CITIES, TOWNS AND VILLAGES

88.838. Joint district sewers, costs, how paid. — Joint district sewers may be constructed by the municipality wherever it may deem it necessary that a sewer shall be constructed in any part of the city, town or village containing two or more sewer districts. In such case it may, by ordinance, unite the sewer districts into a joint district sewer and cause a sewer to be constructed therein in like manner and in all respects as is provided in the case of district sewers; except in cases of joint district sewers, the city, town or village may, if deemed proper, provide in the ordinance creating the joint district sewer, that the municipality shall pay a certain proportion to be specified in the ordinance, of the cost of the joint district sewer. The cost of constructing the joint district sewer, except the amount, if any, specified in the ordinance, to be paid by the municipality, shall be assessed and paid in special tax bills against the property included in the joint sewer district, the same as is provided in the case of district sewers.

(L. 1959 S.B. 344 § 13)



Section 88.842 Private sewers, regulation — liability for repair and expense of sewers — condemnation of sewer right-of-way.

Effective 28 Aug 1959

Title VII CITIES, TOWNS AND VILLAGES

88.842. Private sewers, regulation — liability for repair and expense of sewers — condemnation of sewer right-of-way. — 1. Private sewers connected with the public, district or joint district sewers may be constructed under such restrictions and regulations as the governing body of the municipality may prescribe by general ordinance; but the municipality shall be at no expense in the construction, repairing or cleaning of the same, or for any damage that may arise from their construction.

2. The municipality shall incur no liability for building district or joint district sewers other than in the manner provided in section 88.838, except when the city, town or village is the owner of a lot of ground within the district or joint sewer district, and in such case the said municipality shall be liable for the cost of said sewer in the same manner as other property owners within the district. The repair, cleaning and other incidental expenses of district and joint district sewers shall be paid out of the general appropriation for that purpose.

3. Whenever the governing body of the municipality shall deem it necessary to run any sewer through private property, the governing body shall have power to condemn the same, or so much thereof as may be necessary in the opinion of the governing body of the municipality for that purpose, in the same manner that other private property may be condemned within the city, town or village for public uses, and should any sewer be laid through or on private property without the right therefor having been first obtained by said municipality, the contractor, or any person interested, may compel said city, town or village to exercise its right of condemnation by mandamus or other appropriate remedy.

(L. 1959 S.B. 344 § 14)



Section 88.844 City may condemn property for sewers.

Effective 28 Aug 1959

Title VII CITIES, TOWNS AND VILLAGES

88.844. City may condemn property for sewers. — The governing body of the municipality shall have power to condemn private property for use, occupation or possession in the construction and repair of sewers, in the same manner as other property is condemned for public uses.

(L. 1959 S.B. 344 § 15)



Section 88.846 Special tax bills for sewers, validity, how collected.

Effective 28 Aug 1959

Title VII CITIES, TOWNS AND VILLAGES

88.846. Special tax bills for sewers, validity, how collected. — All special tax bills issued under the provisions of sections 88.832 to 88.852 for sewers shall be as valid in all respects whatever as the other special tax bills provided for herein and shall be collected in the same manner, containing the same provisions as provided for in sections 88.812 to 88.818 and 88.854.

(L. 1959 S.B. 344 § 16)



Section 88.848 When no bids received, city may construct sewer, tax bills.

Effective 28 Aug 1959

Title VII CITIES, TOWNS AND VILLAGES

88.848. When no bids received, city may construct sewer, tax bills. — Whenever the municipality advertises for bids for the construction of a new district sewer, as provided by law, and receives no bids therefor, the municipality may proceed to construct the sewer at its own expense and shall keep an accurate account of the amount expended for labor and materials used. As soon as the district sewer has been completed the engineer or other officer having charge of the work shall compute the whole cost thereof and apportion the same against the lots, tracts or parcels of ground in proportion to the area of the whole district, exclusive of public highways, and the officer shall report the same to the governing body of the municipality by bill or otherwise. The clerk shall issue tax bills, payable to the municipality, against each lot, tract or parcel of ground for the amount for which it is liable. And when the tax bill made payable to the city, town or village is assigned, the municipality shall not be liable thereon in any court action in any manner as provided in section 88.826.

(L. 1959 S.B. 344 § 17)



Section 88.852 Cost of sewer construction and disposal plants, how paid — limits on changes in sewer district.

Effective 28 Aug 1959

Title VII CITIES, TOWNS AND VILLAGES

88.852. Cost of sewer construction and disposal plants, how paid — limits on changes in sewer district. — The cost of constructing all sewers, including the erection of all necessary disposal plants, in and for any district where such sewers were constructed by assessment against the property of the district shall be paid for wholly in special tax bills against the lands embraced within the district, exclusive of public highways, streets and alleys, in proportion to the area of each tract. The boundaries of no sewer district that has been paid for wholly by special tax bills shall be altered or changed after any sewer has been constructed in and for the same.

(L. 1959 S.B. 344 § 18)



Section 88.854 Special tax bills, how collected — evidence.

Effective 28 Aug 1959

Title VII CITIES, TOWNS AND VILLAGES

88.854. Special tax bills, how collected — evidence. — All special tax bills herein authorized shall be assignable and collectible in any action brought in the name of the city, town or village to the use of the holder thereof; but the municipality shall not in any event be liable for any cost that may accrue in the action. The special tax bills shall, in any action thereon, be prima facie evidence of the regularity of the proceedings for the special assessment, of the validity of the bill, of the doing of the work and of the furnishing of the materials charged for, and of the liability of the property to the charge stated in the bill.

(L. 1959 S.B. 344 § 3)



Section 88.856 Action on tax bills, how tried.

Effective 28 Aug 1959

Title VII CITIES, TOWNS AND VILLAGES

88.856. Action on tax bills, how tried. — Any action brought to enforce and foreclose the lien of any special tax bills provided for herein and all questions relating thereto shall be tried by the court.

(L. 1959 S.B. 344 § 20)



Section 88.858 Names of landowners not required in tax bills — parties to action on, assignment — petition in action, contents.

Effective 28 Aug 1959

Title VII CITIES, TOWNS AND VILLAGES

88.858. Names of landowners not required in tax bills — parties to action on, assignment — petition in action, contents. — No special tax bill need give the name of any party owning or interested in any land charged and bound by the lien; and before suit the owner of any part in severalty, or of any undivided interest in any land charged by any tax bill, may pay his share separately, in which case his part or interest shall not be further liable in case of suit. All or any of the owners of the land charged, or of any interest or estate therein, may be made defendants in any suit, but only the right, title, interest and estate of the parties made defendant in any suit shall be affected or bound thereby, or by the proceedings therein. In case any owner of the land, or of any interest therein, shall be unknown, or a nonresident of the state, suit under this section may be brought against the owner separately or together with others, and the unknown or nonresident owner may be proceeded against and charged by giving notice, either by publication in a newspaper or otherwise, as in suit in the circuit court to enforce any other lien on land in the county. Every tax bill, and the lien thereof, shall be assignable, and any assignee may sue in his own name. It shall be sufficient for the plaintiff, in any suit on the special tax bill, to plead the making of the tax bill sued upon, giving the date and contents thereof, and the assignment thereof, if any, and to allege that the party or parties made defendant own, or claim to own, the lands charged, or some estate or interest therein, as the case may be, and to file the tax bill in suit. Special tax bills against different lots or parcels of land, owned by the same party or parties made defendant, may join in one suit; but a separate judgment on each tax bill shall be rendered, and execution shall be issued accordingly.

(L. 1959 S.B. 344 § 21)



Section 88.861 Special judgment on tax bill, effect — interest rate — parties only bound.

Effective 28 Aug 1959

Title VII CITIES, TOWNS AND VILLAGES

88.861. Special judgment on tax bill, effect — interest rate — parties only bound. — In any suit for the foreclosure of a special tax lien, the judgment shall be special, that the plaintiff recover the amount found due, including interest, together with the costs, including a reasonable attorney fee, to be levied and made on the land described in the tax bill or liable for the special tax, and a special execution shall issue to sell the land to pay any judgment, interest and cost. The judgment, exclusive of costs, shall bear interest at the same rate as the special tax. The suits may be brought in any court of competent jurisdiction. Proceedings on special executions on the judgment shall, including the making of the deeds to purchasers, conform, as far as practicable, to proceedings on other special executions from the circuit court. Every special judgment shall bind all the right, title, interest and estate in the land that defendants, and each of them, own at the time that the lien of the special tax commenced or acquired afterward, and a sale on execution thereof shall vest all right, title, interest and estate in the purchaser; but parties interested in the land not made defendants shall not be affected thereby, and if they claim through or under any party defendant by right acquired before the suit was brought, may redeem from the purchaser or otherwise assert their rights according to equity and good conscience.

(L. 1959 S.B. 344 § 22)



Section 88.863 Sidewalks — power of city council.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.863. Sidewalks — power of city council. — Every city in this state that now has or may hereafter have a population of less than thirty thousand inhabitants (that is now or may hereafter be incorporated and operating under the general statutes or special charter) shall have and is hereby given the power regarding sidewalks along any of the streets, avenues or other highways within such city, as provided in sections 88.863 to 88.913.

(RSMo 1939 § 7537)

Prior revisions: 1929 § 7383; 1919 § 8791; 1909 § 9647



Section 88.867 Definitions.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.867. Definitions. — 1. The term "approaches" or "sidewalk approaches" as used in sections 88.863 to 88.913 shall be understood to mean the extension of sidewalks at corner lots from the property line each way to the street curb line, and being in fact the connection across the parkway or intervening space between the corner of the property and the crossing in the street.

2. The words "city clerk" shall be construed to mean the officer of any city who performs the duties appertaining to the office of clerk or record keeper of such city, whether he be known as city clerk or by any other title.

3. The words "city council" as used in sections 88.863 to 88.913 shall in all cases be construed to mean the legislative or governing body of any city, whether it be known by that or any other title.

4. The words "city engineer" and the words "street commissioner" shall be construed to mean any person appointed, authorized or employed by the city council to exercise and perform the duties and functions commonly appertaining to such officers.

(RSMo 1939 §§ 7538, 7545)

Prior revisions: 1929 §§ 7384, 7391; 1919 §§ 8792, 8799; 1909 §§ 9648, 9655



Section 88.870 Council may regulate building of sidewalks and parkways.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.870. Council may regulate building of sidewalks and parkways. — The city council may, by ordinance, regulate the building, construction, reconstruction or repair of sidewalks, and may adopt plans and specifications for sidewalks and parkways, which parkways shall include all of the space between curbstone and the building or property line, or any space in the center of a street which may be set aside as a parkway, and prescribe and require certain materials to be used, and the manner and form of doing said work, including the kind of shade trees to be planted and the manner of their care and preservation.

(RSMo 1939 § 7539)

Prior revisions: 1929 § 7385; 1919 § 8793; 1909 § 9649

CROSS REFERENCE:

Sidewalks to have wheelchair ramps, when required, 71.365



Section 88.873 Condemnation of sidewalks.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.873. Condemnation of sidewalks. — The city council may, by ordinance, condemn any sidewalk which they may deem to be in a dangerous or defective condition or out of repair, or any sidewalk which is not located upon the established grade and line for sidewalks (on the street on which it is located, as provided by the ordinances of said city), or any sidewalk which does not conform to the specifications and requirements for sidewalks in said city, as provided by the ordinances of said city, and to provide for the removal of any sidewalk so condemned.

(RSMo 1939 § 7540)

Prior revisions: 1929 § 7386; 1919 § 8794; 1909 § 9650



Section 88.877 Sidewalk maintenance by owner.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.877. Sidewalk maintenance by owner. — The city council may, by ordinance, provide that the owner of any lot or tract shall build and construct, or rebuild or reconstruct or repair, a sidewalk lying along and adjacent to his said property, and may require said owner to grade, fill or park that portion of the street lying between the property line and the street curb line, and to build approaches as defined in section 88.867, and may provide for the serving of notice to do said work by delivering a written order to said property owner, or his representatives, or by publication, and may provide, by ordinance, that any person who shall, after having been notified as above, fail, neglect or refuse to comply with said order, shall be guilty of an offense, and shall be punished by a fine of not less than five nor more than one hundred dollars for each offense.

(RSMo 1939 § 7541)

Prior revisions: 1929 § 7387; 1919 § 8795; 1909 § 9651



Section 88.880 Sidewalk construction.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.880. Sidewalk construction. — 1. The city council may, by ordinance, provide for the building of any sidewalk or for the rebuilding and reconstruction of the same, including grading and filling therefor, and including the removal of any obstructions, and including approaches (as defined in section 88.867) at corner lots, and including the grading or parking of that portion of the street lying between the property line and the street curb line, by contract, and levy a special assessment against each lot or tract along which such work is done, for the cost thereof, as provided in section 88.890; provided, however, that no such contract shall be let until the plans and specifications for said work have been adopted by ordinance (provided that such adoption may be by reference to general plans and specifications, which have already been adopted by ordinance by said city).

2. And no contract shall be let until an advertisement for bids for the doing of said work has been published in at least one issue of a weekly newspaper or at least two consecutive issues of a daily newspaper, published in said city, or if there be no paper published in said city, in some newspaper published in the county in which said city is located, and the date for the opening of said bids shall be at least ten days after the date of the first publication of said advertisement for bids; and provided further, that before the said bids are opened, the city engineer, or other proper person designated by ordinance by the city council, shall prepare and file an estimate showing the estimated quantities of grading, filling and of the various materials required for the sidewalk in front of each separate lot, tract or parcel of ground, and an estimate of the cost of said work per cubic yard or per square yard, as the case may be, and an estimate of the cost of the removal of any obstruction; and no contract shall be let for a price in excess of the said estimate of the cost.

3. After the bids are opened by the city council, the said city council shall let the contract for said work to the lowest and best responsible bidder, and in case there are no bids received, or that all bids are rejected for any reason, the city council may readvertise for bids for said work, or may, by ordinance, order and require the city engineer or other proper person to build and construct said sidewalk or do the other work as herein contemplated, according to the specifications adopted therefor (provided, however, that the cost of said work shall not exceed the estimate of the city engineer previously filed), keeping an accurate account of the cost of the separate items thereof, and the city council shall pay for the labor and material and all other costs of said work out of any funds which they may have on hand available for such purpose; and at the completion of said work (either by contract or by the city, as last provided) shall levy the cost thereof as a special assessment against the lot, tract or parcel of ground along which each of said sidewalks or other improvements is made in the manner as provided in section 88.890.

(RSMo 1939 § 7542)

Prior revisions: 1929 § 7388; 1919 § 8796; 1909 § 9652



Section 88.883 Sidewalk maintenance by city.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.883. Sidewalk maintenance by city. — The city council may, by ordinance, provide for the repairing or reconstruction of any sidewalk by the city engineer or other proper person designated in said ordinance, paying the cost thereof as provided in section 88.880, and may assess and levy the cost thereof as a special assessment, as in sections 88.863 to 88.880 provided.

(RSMo 1939 § 7543)

Prior revisions: 1929 § 7389; 1919 § 8797; 1909 § 9653



Section 88.887 Sidewalk districts.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.887. Sidewalk districts. — 1. The city council of any city coming within the purview of sections 88.863 to 88.913 may, when deemed necessary or expedient, divide said city or any portion thereof into sidewalk districts, by ordinance, and may adopt plans and specifications for the building of all sidewalks within said district or districts, and may advertise for bids and award a contract to the lowest and best responsible bidder for the building and construction of all sidewalks which may be ordered built by the city council within said district for the next ensuing year. Said advertisement for bids shall be published in at least one issue of a weekly newspaper or at least two consecutive issues of a daily newspaper published in said city, or if there be no newspaper published in said city, may be published in any newspaper within such county in which said city is located.

2. And before the bids are opened or any contract let, the city engineer, or other proper person designated by the city council, by ordinance, shall prepare and submit to the city council an estimate of the cost of said sidewalk, including approaches, grading and parking, material, etc., which estimate shall be the price per cubic yard or square yard, as the case may be, for the finished improvement; and no contract shall be let for a price in excess of said estimate. And the cost of all sidewalks, approaches, parking or other improvement herein contemplated shall be, on their completion, levied as a special assessment against the lot, tract or parcel of ground along and in front of which said improvement is made, as provided in section 88.890.

(RSMo 1939 § 7544)

Prior revisions: 1929 § 7390; 1919 § 8798; 1909 § 9654



Section 88.890 Sidewalk improvement — assessments.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.890. Sidewalk improvement — assessments. — The cost of any of the work or improvements contemplated in sections 88.863 to 88.913 that are made and done either by contract or by the city engineer or other proper person acting for the city as above provided in section 88.883 (except the cost of condemnation and removal of sidewalks, which shall be paid by the city) shall be levied as a special assessment against the lot, tract or parcel of ground along and in front of which said improvement is made; and the cost of the approaches, as defined in section 88.867, shall be levied as a special assessment against the corner lots which said approaches abut and connect with. And said assessment shall be levied by ordinance, in which ordinance shall be set out separately the number and title of the ordinance under authority of which the work will be done, a separate description of each lot, tract or parcel of ground assessed, the name of the owner thereof, the number of front feet therein abutting on said improvement, the separate items of cost of said improvement and the total amount thereof; and said assessment ordinance shall further provide for the making out of tax bills by the city engineer, or other proper person therein designated, in evidence of said assessments, payable to the contractor doing the work, and for the delivery of said tax bills in payment for said work, or if the work was done by the city engineer or other person acting for the city as provided in sections 88.863 to 88.887, the tax bills shall be made payable to such engineer or other person and for and to the use of the city, and shall be collected the same as other tax bills.

(RSMo 1939 § 7546)

Prior revisions: 1929 § 7392; 1919 § 8800; 1909 § 9656



Section 88.893 Sidewalk maintenance — tax bills.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.893. Sidewalk maintenance — tax bills. — A separate tax bill shall be issued against each lot or tract against which an assessment has been made, and shall state therein the name of the owner of record of the lot or tract assessed, an adequate description of said lot or tract, the number of front feet therein abutting on the improvement, the number of the improvement ordinance under which the work was done, and the number of the assessment ordinance under which the tax bills are issued, the different items of improvement and total cost thereof; and shall be payable to the contractor doing the work, or to the city engineer or other person to and for the city, as the case may be. Said tax bills shall be due in thirty days after the date of issue thereof, and may bear interest as provided by ordinance, after said thirty days, at a rate of not to exceed eight percent per annum.

(RSMo 1939 § 7547)

Prior revisions: 1929 § 7393; 1919 § 8801; 1909 § 9657



Section 88.897 Sidewalk improvement — certain tax bills a lien.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.897. Sidewalk improvement — certain tax bills a lien. — Any and all real property shall be liable for the cost of the improvements contemplated in sections 88.863 to 88.913, as above provided, whether owned by a person, a company, a corporation, a railroad corporation or company, a church, a charitable institution, educational institution, eleemosynary institution, cemetery or cemetery association, or any other institution or association whatever, except real estate owned by the state of Missouri or by any state institution, or by the United States, or by any county, township or city, and the tax bills so issued on any and all property, except those last named and excepted, shall be and constitute a first and prior lien against the property described therein, and second only to the lien of state, county and city taxes, and said lien shall continue for a period of three years after the maturity of each or any of said tax bills, or until the final determination of any legal proceedings to collect the same.

(RSMo 1939 § 7548)

Prior revisions: 1929 § 7394; 1919 § 8802; 1909 § 9658



Section 88.900 Sidewalk improvements — assessment of government property.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.900. Sidewalk improvements — assessment of government property. — Any real estate owned by the state of Missouri or by state institutions, or owned by any county, township or city, shall be liable for the cost of any of the improvements contemplated and provided for in sections 88.863 to 88.913, the same as other property, and an assessment shall be made thereon and tax bills issued in the same manner as tax bills against other property provided for in section 88.897, and said tax bills shall be a valid and subsisting claim against such state, state institutions, county, township or city, the same as any other debt or demand against such state, state institution, county, township or city, and shall be paid for out of funds appropriated by them for such purposes, and shall bear interest at the rate of not to exceed eight percent per annum from thirty days after the date of issue until paid.

(RSMo 1939 § 7549)

Prior revisions: 1929 § 7395; 1919 § 8803; 1909 § 9659



Section 88.903 Special tax bills prima facie evidence.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.903. Special tax bills prima facie evidence. — Any special tax bills issued under the provisions of sections 88.863 to 88.913 shall, in actions thereon, be prima facie evidence of the regularity of the proceedings for such special assessment, of the validity of the bill, of the doing of the work, and of the furnishing of the materials charged for, and of the liability of the property to the charge stated in the bill.

(RSMo 1939 § 7550)

Prior revisions: 1929 § 7396; 1919 § 8804; 1909 § 9660



Section 88.907 Certification of tax bills.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.907. Certification of tax bills. — All of the tax bills, as provided in sections 88.863 to 88.913, shall be certified as correct by the city engineer or other person who has made the computation under authority of the city council, and shall be signed by the mayor, attested by the city clerk under the seal of the city.

(RSMo 1939 § 7551)

Prior revisions: 1929 § 7397; 1919 § 8805; 1909 § 9661



Section 88.910 Recording of tax bills.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.910. Recording of tax bills. — All such tax bills shall be recorded by the city clerk in a book kept by him for such purpose before the delivery of said tax bills. And said city clerk shall release said tax bills on the margin of the record thereof, upon presentation of the tax bills duly marked "paid" by the holder or assignee, or upon presentation of other suitable evidence that such tax bill has been paid in full.

(RSMo 1939 § 7552)

Prior revisions: 1929 § 7398; 1919 § 8806; 1909 § 9662



Section 88.913 Suit to enforce collection of special tax bill.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.913. Suit to enforce collection of special tax bill. — In any suit or proceedings to enforce the collection of any special tax bill issued under the provisions of sections 88.863 to 88.910 it shall only be necessary for the owner thereof to charge in the petition that such amount is due by the defendant to the plaintiff for a certain improvement made by virtue of certain ordinances, giving their title and date of adoption; provided, that nothing in said sections shall be so construed as to prevent any defendant from pleading and proving in reduction of any bill any mistake or error in the amount thereof, or that the work therein mentioned was not done in a good and workmanlike manner; and provided further, that if any party shall plead any mistake or error in the amount of the bill, or that the work was not done in a workmanlike manner, and that such party, before the commencement of the suit, tendered to the contractor, or holder of the bill, the full value of the work done, and shall establish the same on the trial, the recovery shall only be in the amount so tendered, and judgment for costs shall be rendered against the plaintiff; provided further, that if it be pleaded and proved that the work for which the bill was issued was not done according to the terms of the contract made by the contractor with the city, then the plaintiff or plaintiffs shall recover thereon only the actual value of the work done, with interest at six percent from date, if of any value; and if not of any value, the judgment shall be for the defendant. No suit for the collection of any tax bill shall be defeated or affected by any irregularity affecting any other bill, or matter rendering any other bill invalid in whole or in part; provided further, that if at any time it is found that there has been any error in the issuance of any tax bills or in any assessment, or in the mode or manner of any assessment, the same shall be corrected and a reassessment made (if necessary to correct the mistake) by the proper officials, and said reassessment shall be as binding and in all respects the same as if no previous assessments had been made or tax bills issued.

(RSMo 1939 § 7553)

Prior revisions: 1929 § 7399; 1919 § 8807; 1909 § 9663



Section 88.917 Street grading (cities, 300,000 or over).

Effective 28 Aug 2008

Title VII CITIES, TOWNS AND VILLAGES

88.917. Street grading (cities, 300,000 or over). — Every city now having or which may at any time hereafter have a population of three hundred thousand inhabitants or over shall have at all times the power to establish the grade and change the grade already established of any street, alley, avenue, public highway or public place, or any part thereof, as often as it may be deemed best for the public interest, and to cause the same or any part thereof to be graded to the established grade or to any change thereof. Provided, however, that when a change is proposed to be made in the grade of any street, alley, avenue, public highway or public place, or any part thereof, which has once been established, the city shall by ordinance declare the work of improvement to be necessary, and cause such ordinance, or the substance thereof, to be published in the newspaper doing the city printing, for ten days, Sundays included. Unless the resident owners of the city who shall own the majority in front feet of all the lands belonging to such residents fronting on the street, alley, avenue, public highway, public place, or part thereof to be improved, within thirty days after the first day of the publication of such ordinance, file with the city register their remonstrance against the proposed change, then the ordinance to cause the proposed change to be made shall become effective. Provided further, however, that when the charter of any such city shall require that such ordinance shall, before being passed, be recommended by a board of public improvements, or other authority of such city, then the same shall, before being passed, be recommended as therein required. If the remonstrance of the resident property owners above mentioned shall be filed with the city register, as herein provided, the ordinance to make the proposed change in the grade of such street, alley, avenue, public highway or public place, or any part thereof, shall not become effective until a sufficient number of the persons so remonstrating or their grantees shall, in writing, withdraw their names or the property represented by them from such remonstrance, so that said remonstrance shall cease to represent a majority of the resident owners as above provided.

(RSMo 1939 § 7713, A.L. 2008 H.B. 2047)

Prior revisions: 1929 § 7565; 1919 § 8975; 1909 § 9827



Section 88.920 Street grading — damages and benefits (cities, 300,000 or over).

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.920. Street grading — damages and benefits (cities, 300,000 or over). — When the property owners to be disturbed or damaged by the grading, regrading, or other change of any street, alley, avenue, public highway, public place, or any part thereof, are lawfully entitled to remuneration or damages under the Constitution of the state of Missouri, and shall not have waived all right or claim thereto, the ordinance which shall order the grading or regrading of any such street, alley, avenue, public highway or public place, or any part thereof, shall also prescribe and determine the limits within which private property is benefitted by the proposed grading or regrading.

(RSMo 1939 § 7714)

Prior revisions: 1929 § 7566; 1919 § 8976; 1909 § 9828



Section 88.923 Notice of suit on special tax bills (cities, 300,000 or over).

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.923. Notice of suit on special tax bills (cities, 300,000 or over). — Whenever any suit shall be commenced in any city of this state now having, or which may hereafter have a population of three hundred thousand or more inhabitants, on any special tax bill to enforce the payment or the lien thereof, the party or parties plaintiff shall, within ten days after the commencement of such suit, file with the comptroller or other officer of such city, in whose office the record of such special tax bills is required to be kept, a written notice setting forth when and in which court such suit was brought; and the comptroller or such other officer shall immediately note such facts on the record of such tax bill.

(RSMo 1939 § 7735)

Prior revisions: 1929 § 7587; 1919 § 8997; 1909 § 9848



Section 88.927 Limiting lien on special tax bills (cities, 300,000 or over).

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.927. Limiting lien on special tax bills (cities, 300,000 or over). — The lien of every such tax bill shall cease, end and determine in two years after said tax bill, or the last installment thereof, if the same be payable in installments, shall have become due and payable, unless suit shall have been brought on such tax bill, and notice of such suit, as required in section 88.923, shall have been given and filed within that time. If within said time no such suit was brought, or if within said time no such notice of suit shall have been filed, the tax bill shall be presumed to have been paid, and the comptroller, or other proper officer, shall make an appropriate entry on the record of the tax bill in his office that the lien thereof has expired by lapse of time.

(RSMo 1939 § 7736)

Prior revisions: 1929 § 7588; 1919 § 8998; 1909 § 9849



Section 88.930 Condemnation of property (cities, 150,000 to 500,000).

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

88.930. Condemnation of property (cities, 150,000 to 500,000). — 1. Whenever a city which now has or may hereafter have more than one hundred and fifty thousand inhabitants and less than five hundred thousand inhabitants, whether organized under general law or special charter of the provisions of Section 19 of Article VI of the Constitution of this state, shall, by ordinance, deem it necessary to take and condemn or damage any private property for a public use of said city, it may adopt the same procedure for such taking and condemning or damaging as is prescribed in the general laws of the state for the appropriation and valuation of lands taken for telegraph, telephone, gravel and plank or railroad purposes, being chapter 523. Upon paying to the clerk of the circuit court the amount of damages awarded, the city shall have the right, notwithstanding the filing of exceptions to such award, to enter upon and take possession of the property so taken and condemned, and to proceed with the public improvement, or in the case of damage only, to proceed with the public improvement, and any subsequent proceeding shall only affect the amount of compensation to be allowed.

2. The method or procedure provided for in this section shall be construed to be an additional remedy for the benefit of the cities mentioned in said section, and not as in any way affecting or repealing the provisions of any existing law.

(RSMo 1939 §§ 7684, 7685)

Prior revisions: 1929 §§ 7536, 7537; 1919 §§ 8947, 8948; 1909 §§ 9799, 9800

(1998) A municipality's general statutory authority to condemn private property is not sufficient to condemn property devoted to prior public use for another public use which will destroy, impair or interfere with such prior use. Smithville v. St. Luke's Northland Hospital, 972 S.W.2d 416 (W.D.Mo.).



Section 88.940 City improvements — contracts.

Effective 28 Aug 1963

Title VII CITIES, TOWNS AND VILLAGES

88.940. City improvements — contracts. — All city improvements of whatever kind or character, including the erection of all public buildings made or to be erected at the expense of any constitutional charter city having more than seventy-five thousand and less than eighty thousand inhabitants, except where otherwise provided herein, shall be let by contract to the lowest and best bidder, and shall be prescribed by ordinance; provided, that nothing in this section shall be so construed as to prevent the repair, by day's work, of boulevards, streets, sewers, culverts, buildings or other city property, so far as may be necessary for the preservation thereof; and provided that nothing in this section shall be construed to prevent the city from specifying by ordinance the kind and character of materials and the kind and character of labor to be used by contractors making city improvements and the maximum hours that the labor shall work thereon and the minimum wages that shall be paid the labor.

(L. 1963 p. 145 § 1)



Section 88.950 Special benefit parking districts — condemnation, procedure.

Effective 28 Aug 1973

Title VII CITIES, TOWNS AND VILLAGES

88.950. Special benefit parking districts — condemnation, procedure. — 1. Any city located within a first class county not having a charter form of government and any city having a population of at least eighty thousand, but not more than two hundred thousand, located within a first class county having a charter form of government which county contains a portion of a city having more than four hundred thousand inhabitants may establish special benefit parking districts to provide for the acquisition, improvement and all costs incident thereto, and maintenance of off-street parking facilities.

2. Whenever, upon petition of the owners of fifty-one percent of the assessable square feet of the property to be included in such district, the governing body of any city deems it necessary to condemn or appropriate private property and to assess the cost thereof against property in a benefit district, the governing body shall enact an ordinance setting forth the general nature or purpose of the use to which such private property is to be put, declaring it to be necessary to take and appropriate private property therein described for such purpose, and defining the limits of a benefit district within which private property shall be deemed benefitted or assessed to pay for the property acquired by condemnation, the improvement and all cost incident thereto, and the time and mode of payment of such assessment and the penalty for failure to pay the same when due.

3. Upon enactment of the ordinance prescribed in subsection 1 of this section, the governing body of the city shall proceed with the establishment of the benefit district as prescribed in sections 88.010 to 88.070, and the cost of improving any property acquired through that procedure shall be apportioned in the same manner and along with the costs of such acquisition.

(L. 1965 p. 215 §§ 1, 2, A.L. 1973 H.B. 638)






Chapter 89 Zoning and Planning

Chapter Cross References



Section 89.010 Applicability of law — conflict with zoning provisions of another political subdivision, which to prevail.

Effective 28 Aug 2007

Title VII CITIES, TOWNS AND VILLAGES

89.010. Applicability of law — conflict with zoning provisions of another political subdivision, which to prevail. — 1. The provisions of sections 89.010 to 89.140 shall apply to all cities, towns and villages in this state.

2. (1) As used in this subsection, "transect-based zoning" means a zoning classification system that prescriptively arranges uses, elements, and environments according to a geographic cross-section that range across a continuum from rural to urban, with the range of environments providing the basis for organizing the components of the constructed world, including buildings, lots, land use, street, and all other physical elements of the human habitat, with the objective of creating sustainable communities and emphasizing bicycle lanes, street connectivity, and sidewalks, and permitting high-density and mixed use development in urban areas.

(2) In the event that any city, town, or village adopts a zoning or subdivision ordinance based on transect-based zoning, and such transect-based zoning provisions conflict with the zoning provisions adopted by code or ordinance of another political subdivision with jurisdiction in such city, town, or village, the transect-based zoning provisions governing street configuration requirements, including number and locations of parking spaces, street, drive lane, and cul-de-sac lengths and widths, turning radii, and improvements within the right-of-way, shall prevail over any other conflicting or more restrictive zoning provisions adopted by code or ordinance of the other political subdivision.

(RSMo 1939 § 7423, A.L. 1941 p. 460, A.L. 1957 p. 274, A.L. 2007 H.B. 205 merged with H.B. 795 merged with S.B. 22 merged with S.B. 81)

Prior revision: 1929 § 7270

(1969) A comprehensive zoning ordinance is subject to referendum as this section is not a preemption by the state in the field of zoning and does not operate as an exclusion of section 78.220. State ex rel. Wahlmann v. Reim (Mo. en banc), 445 S.W.2d 336.



Section 89.020 Powers of municipal legislative body — group homes, classification, standards, restrictions — enforcement of zoning beyond lake shorelines, when, how — foster homes, classifications of — certain municipalities may adopt county zoning regulations.

Effective 28 Aug 2014

Title VII CITIES, TOWNS AND VILLAGES

89.020. Powers of municipal legislative body — group homes, classification, standards, restrictions — enforcement of zoning beyond lake shorelines, when, how — foster homes, classifications of — certain municipalities may adopt county zoning regulations. — 1. For the purpose of promoting health, safety, morals or the general welfare of the community, the legislative body of all cities, towns, and villages is hereby empowered to regulate and restrict the height, number of stories, and size of buildings and other structures, the percentage of lot that may be occupied, the size of yards, courts, and other open spaces, the density of population, the preservation of features of historical significance, and the location and use of buildings, structures and land for trade, industry, residence or other purposes.

2. For the purpose of any zoning law, ordinance or code, the classification single family dwelling or single family residence shall include any home in which eight or fewer unrelated mentally or physically handicapped persons reside, and may include two additional persons acting as houseparents or guardians who need not be related to each other or to any of the mentally or physically handicapped persons residing in the home. In the case of any such residential home for mentally or physically handicapped persons, the local zoning authority may require that the exterior appearance of the home and property be in reasonable conformance with the general neighborhood standards. Further, the local zoning authority may establish reasonable standards regarding the density of such individual homes in any specific single family dwelling neighborhood.

3. No person or entity shall contract or enter into a contract which would restrict group homes or their location as described in this section from and after September 28, 1985.

4. Any county, city, town or village which has a population of at least five hundred and whose boundaries are partially contiguous with a portion of a lake with a shoreline of at least one hundred fifty miles shall have the authority to enforce its zoning laws, ordinances or codes for one hundred yards beyond the shoreline which is adjacent to its boundaries. In the event that a lake is not large enough to allow any county, city, town or village to enforce its zoning laws, ordinances or codes for one hundred yards beyond the shoreline without encroaching on the enforcement powers granted another county, city, town or village under this subsection, the counties, cities, towns and villages whose boundaries are partially contiguous to such lake shall enforce their zoning laws, ordinances or orders under this subsection pursuant to an agreement entered into by such counties, cities, towns and villages.

5. Should a single family dwelling or single family residence as defined in subsection 2 of this section cease to operate for the purpose as set forth in subsection 2 of this section, any other use of such home, other than allowed by local zoning restrictions, must be approved by the local zoning authority.

6. For purposes of any zoning law, ordinance or code the classification of single family dwelling or single family residence shall include any private residence licensed by the children's division or department of mental health to provide foster care to one or more but less than seven children who are unrelated to either foster parent by blood, marriage or adoption. Nothing in this subsection shall be construed to relieve the children's division, the department of mental health or any other person, firm or corporation occupying or utilizing any single family dwelling or single family residence for the purposes specified in this subsection from compliance with any ordinance or regulation relating to occupancy permits except as to number and relationship of occupants or from compliance with any building or safety code applicable to actual use of such single family dwelling or single family residence.

7. Any city, town, or village that is granted zoning powers under this section and is located within a county that has adopted zoning regulations under chapter 64 may enact an ordinance to adopt by reference the zoning regulations of such county in lieu of adopting its own zoning regulations.

(RSMo 1939 § 7412, A.L. 1957 p. 274, A.L. 1959 H.B. 493, A.L. 1985 H.B. 552, A.L. 1989 S.B. 11, A.L. 2006 S.B. 809, A.L. 2014 H.B. 1299 Revision)

(1957) City ordinance delegating to city council the discretionary power to enforce zoning regulations held valid. State ex rel. Ludlow v. Guffey (Mo.) 306 S.W.2d 552.

(1957) Power of eminent domain vested in school districts for the selection of sites and location of schools, cannot be controlled by city zoning ordinance. State ex rel. St. Louis Union Trust Co. v. Ferris (Mo.), 304 S.W.2d 896.

(1958) Where zoning of area as local business district was part of comprehensive zoning plan, it was not proper to look only to the uses of property in the particular district to determine whether the classification was reasonable as applied to owner's property, and further, where there were 35 residences and but three or four non- conforming uses in the district, the classification preventing use of owner's property as supper club was not unreasonable. Downing v. City of Joplin (Mo.), 312 S.W.2d 81.

(1959) Since kinds of structures subject to control listed by this section do not include churches, it does not authorize cities to control their location within a city. Congregation Temple Israel v. City of Creve Coeur (Mo.), 320 S.W.2d 451.

(1961) Under this section the city has no right to impose upon landowners aesthetic standards for buildings they choose to erect. Accordingly ordinance requiring buildings to conform to certain architectural standards held void. State ex rel. Magidson v. Henze (A.), 342 S.W.2d 261.

(1962) Where individual operated a junkyard within an area subsequently zoned as two-family residential, he could not be deprived of his right to operate the junkyard unless he had abandoned the junkyard business. State ex rel. Capps v. Bruns (A.), 353 S.W.2d 829.

(1963) Provision of zoning ordinance that in class A residential districts buildings were to be used only for single-family dwellings, churches, public schools and accessory buildings was unconstitutional as applied to landowners who had operated a private school for profit before incorporation of village and adoption of zoning ordinance and who were denied permit to erect an additional school building on their land. Urnstein v. Village of Town and Country (Mo.), 368 S.W.2d 390.

(1963) Refusal to rezone vacant tract classified as residential to commercial was unreasonable and arbitrary and infringed plaintiff's rights under due process clause where maintenance of residential zoning bore no substantial relationship to public health, safety, morals or general welfare and where property was three times more valuable as commercial property and was not suited to residential development in view of adjacent commercial development and traffic conditions. Huttig v. City of Richmond Heights (Mo.), 372 S.W.2d 833.

(1967) The exercise of the zoning powers delegated to cities including the enactment of ordinances amending the comprehensive plan is a legislative function and, as a general rule, courts will not inquire into the interests or motives of the members of a municipal legislative function. Strandburg v. Kansas City (Mo.), 415 S.W.2d 737.

(1976) Denial to members of a religious society of whom only one was a priest and the others were laymen who did not have the religious ministry as a primary and regular vocation, of an occupancy permit to occupy an existing residence as their home in an area zoned single-family residential was not a denial of their constitutional rights under the freedom-of-worship and due process clauses of the Missouri Constitution. Association for Educational Development v. Hayward (Mo.), 533 S.W.2d 579

(1979) The zoning power of a municipality under §§ 89.010 to 89.140 does not authorize a municipality to restrict or limit use of public property for public purposes. City of Kirkwood v. City of Sunset Hills (A.), 589 S.W.2d 31.

(1993) Section is plain and unambiguous and provision of statute that addresses homes where unrelated physically or mentally handicapped persons reside does not require city to allow up to eight nonrelated individuals recovering from alcohol or drug abuse to live in single residence in single-family residential district. City of St. Joseph v. Preferred Family Healthcare, Inc., 859 S.W.2d 723 (Mo. App. W.D.).

(1994) Where statute provides that, for zoning purposes, single family residence includes group homes for eight or fewer physically or mentally handicapped persons and up to two caretakers, statute does not provide ceiling or express state policy limiting group homes to eight residents. Oxford House-C v. City of St. Louis, 843 F.Supp. 1556 (E.D. Mo.).



Section 89.030 Zoning districts.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

89.030. Zoning districts. — For any or all of said purposes the local legislative body may divide the municipality into districts of such number, shape, and area as may be deemed best suited to carry out the purposes of sections 89.010 to 89.140; and within such districts may regulate and restrict the erection, construction, reconstruction, alteration or use of buildings, structures, or land. All such regulations shall be uniform for each class or kind of buildings throughout each district, but the regulations in one district may differ from those in other districts.

(RSMo 1939 § 7413)

Prior revision: 1929 § 7260

(1963) This act does not authorize the adoption of a one-use district zoning ordinance and city zoning ordinance which placed all territory in city in single family dwelling district, except as ordinance might be amended thereafter, was invalid. City of Moline Acres v. Heidbreder (Mo.), 367 S.W.2d 568.



Section 89.040 Purpose of regulations.

Effective 28 Aug 1959

Title VII CITIES, TOWNS AND VILLAGES

89.040. Purpose of regulations. — Such regulations shall be made in accordance with a comprehensive plan and designed to lessen congestion in the streets; to secure safety from fire, panic and other dangers; to promote health and the general welfare; to provide adequate light and air; to prevent the overcrowding of land; to avoid undue concentration of population; to preserve features of historical significance; to facilitate the adequate provision of transportation, water, sewerage, schools, parks, and other public requirements. Such regulations shall be made with reasonable consideration, among other things, to the character of the district and its peculiar suitability for particular uses, and with a view to conserving the values of buildings and encouraging the most appropriate use of land throughout such municipality.

(RSMo 1939 § 7414, A.L. 1959 H.B. 493)

Prior revision: 1929 § 7261

(1963) Zoning ordinance amendment reclassifying a single piece of property to permit use of the property for gasoline station was unjustified by change of conditions and constituted illegal spot zoning. Numer v. Kansas City (A.), 365 S.W.2d 753.



Section 89.050 Powers and limitations of legislative body in city — hearings, notice.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

89.050. Powers and limitations of legislative body in city — hearings, notice. — The legislative body of such municipality shall provide for the manner in which such regulations and restrictions and the boundaries of such districts shall be determined, established, and enforced, and from time to time amended, supplemented, or changed. However, no such regulation, restriction, or boundary shall become effective until after a public hearing in relation thereto, at which parties in interest and citizens shall have an opportunity to be heard. At least fifteen days' notice of the time and place of such hearing shall be published in an official paper or a paper of general circulation in such municipality.

(RSMo 1939 § 7415)

Prior revision: 1929 § 7262

(2000) Ordinance directed toward regulation of public health and safety, as opposed to a zoning ordinance, does not require the statutory notice and hearing prior to enactment. City of Green Ridge v. Kreisel, 25 S.W.3d 559 (Mo.App.W.D.).



Section 89.060 Change in regulations, restrictions and boundaries — procedure.

Effective 28 Aug 1988

Title VII CITIES, TOWNS AND VILLAGES

89.060. Change in regulations, restrictions and boundaries — procedure. — Such regulations, restrictions, and boundaries may from time to time be amended, supplemented, changed, modified or repealed. In case, however, of a protest against such change duly signed and acknowledged by the owners of thirty percent or more, either of the areas of the land (exclusive of streets and alleys) included in such proposed change or within an area determined by lines drawn parallel to and one hundred and eighty-five feet distant from the boundaries of the district proposed to be changed, such amendment shall not become effective except by the favorable vote of two-thirds of all the members of the legislative body of such municipality. The provisions of section 89.050 relative to public hearing and official notice shall apply equally to all changes or amendments.

(RSMo 1939 § 7416, A.L. 1988 H.B. 923)

Prior revision: 1929 § 7263

(1960) Where only one of the owners of property held by the entireties signed the petition for a protest against a zoning ordinance, the front footage of the property so held could not be counted in determining the sufficiency of the petition of protest. Accordingly, where a petition which was deficient in that the number of front footage was not represented, the board of aldermen could pass the ordinance by a mere majority vote and the ordinance was valid. Marks v. Bettendorf's, Inc. (A.), 337 S.W.2d 585.

(1962) Where evidence fell short of demonstrating that two of the five aldermen voting for zoning amendment ordinance had the direct financial interest in its passage, court refused to set aside purely legislative action of city's legislative body on ground of public policy. Coffin v. City of Lee's Summit (A.), 357 S.W.2d 211.

(1962) City council did not clearly, beyond reasonable doubt, act arbitrarily, capriciously or unlawfully in amending zoning ordinance to extend commercial zone and permitting bowling alley proprietor to enlarge parking lot. Miller v. Kansas City (A.), 358 S.W.2d 100.

(1978) To change zoning regulations, there must be actual votes affirmatively cast by three-fourths of all councilmen existing at time of vote, and therefore, abstention cannot be considered as concurring with the majority vote in favor of amendment. State ex rel. Stewart v. King (A.), 562 S.W.2d 704.



Section 89.070 Zoning commission — appointment — duties.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

89.070. Zoning commission — appointment — duties. — In order to avail itself of the powers conferred by sections 89.010 to 89.140, such legislative body shall appoint a commission, to be known as "The Zoning Commission", to recommend the boundaries of the various original districts and appropriate regulations to be enforced therein. Such commission shall make a preliminary report and hold public hearings thereon before submitting its final report and such legislative body shall not hold its public hearings or take action until it has received the final report of such commission. Where a city plan commission already exists, it may be appointed as the zoning commission.

(RSMo 1939 § 7417)

Prior revision: 1929 § 7264



Section 89.080 Board of adjustment — appointment — term — vacancies — organization.

Effective 28 Aug 2008

Title VII CITIES, TOWNS AND VILLAGES

89.080. Board of adjustment — appointment — term — vacancies — organization. — Such local legislative body shall provide for the appointment of a board of adjustment, and in the regulations and restrictions adopted pursuant to the authority of sections 89.010 to 89.140 may provide that the board of adjustment may determine and vary their application in harmony with their general purpose and intent and in accordance with general or specific rules therein contained. The board of adjustment shall consist of five members, who shall be residents of the municipality except as provided in section 305.410. The membership of the first board appointed shall serve respectively, one for one year, one for two years, one for three years, one for four years, and one for five years. Thereafter members shall be appointed for terms of five years each. Three alternate members may be appointed to serve in the absence of or the disqualification of the regular members. All members and alternates shall be removable for cause by the appointing authority upon written charges and after public hearing. Vacancies shall be filled for the unexpired term of any member whose term becomes vacant. The board shall elect its own chairman who shall serve for one year. The board shall adopt rules in accordance with the provisions of any ordinance adopted pursuant to sections 89.010 to 89.140. Meetings of the board shall be held at the call of the chairman and at such other times as the board may determine. Such chairman, or in his absence the acting chairman, may administer oaths and compel the attendance of witnesses. All meetings of the board shall be open to the public. The board shall keep minutes of its proceedings, showing the vote of each member upon question, or, if absent or failing to vote, indicating such fact, and shall keep records of its examinations and other official actions, all of which shall be immediately filed in the office of the board and shall be a public record. All testimony, objections thereto and rulings thereon, shall be taken down by a reporter employed by the board for that purpose.

(RSMo 1939 § 7418, A.L. 1971 H.B. 320, A.L. 1990 H.B. 1070, A.L. 2008 H.B. 1888)

Prior revision: 1929 § 7265



Section 89.090 Board of adjustment — powers, exception for Kansas City.

Effective 28 Aug 2008

Title VII CITIES, TOWNS AND VILLAGES

89.090. Board of adjustment — powers, exception for Kansas City. — 1. The board of adjustment shall have the following powers:

(1) To hear and decide appeals where it is alleged there is error in any order, requirement, decision, or determination made by an administrative official in the enforcement of sections 89.010 to 89.140 or of any ordinance adopted pursuant to such sections;

(2) To hear and decide all matters referred to it or upon which it is required to pass under such ordinance;

(3) In passing upon appeals, where there are practical difficulties or unnecessary hardship in the way of carrying out the strict letter of such ordinance, to vary or modify the application of any of the regulations or provisions of such ordinance relating to the construction or alteration of buildings or structures or the use of land so that the spirit of the ordinance shall be observed, public safety and welfare secured and substantial justice done, provided that, in any city with a population of three hundred fifty thousand or more inhabitants which is located in more than one county, the board of adjustment shall not have the power to vary or modify any ordinance relating to the use of land.

2. In exercising the above-mentioned powers such board may, in conformity with the provisions of sections 89.010 to 89.140, reverse or affirm wholly or partly, or may modify the order, requirement, decision or determination appealed from and may make such order, requirement, decision or determination as ought to be made and to that end shall have all the powers of the officer from whom the appeal is taken. The concurring vote of four members of the board shall be necessary to reverse any order, requirement, decision, or determination of any such administrative official, or to decide in favor of the applicant on any matter upon which it is required to pass under any such ordinance or to effect any variation in such ordinance except as provided in section 305.410.

(RSMo 1939 § 7418, A.L. 1992 H.B. 1434 & 1490, A.L. 1993 S.B. 56, A.L. 1996 H.B. 956, A.L. 2008 H.B. 1888)

Prior revision: 1929 § 7265

(1955) Board of Adjustment of St. Louis held entitled to appeal from judgment reversing its order under zoning ordinance allowing use of building as funeral parlor in area otherwise zoned as four-family residential area. Cunningham v. Leimkuehler (A.), 276 S.W.2d 633.

(1957) Board of Adjustment exceeded its jurisdiction in granting a permit to build a duplex in area zoned for single family dwellings only where applicant did not show unnecessary hardship or practical difficulties, notwithstanding section on zoning allowing special permits. Wilson v. Douglas (A.), 297 S.W.2d 588.



Section 89.100 Board of adjustment — appeals, procedure.

Effective 28 Aug 1997

Title VII CITIES, TOWNS AND VILLAGES

89.100. Board of adjustment — appeals, procedure. — Appeals to the board of adjustment may be taken by any person aggrieved, by any neighborhood organization as defined in section 32.105 representing such person, or by any officer, department, board or bureau of the municipality affected by any decision of the administrative officer. Such appeal shall be taken within a reasonable time, as provided by the rules of the board, by filing with the officer from whom the appeal is taken and with the board of adjustment a notice of appeal specifying the grounds thereof. The officer from whom the appeal is taken shall forthwith transmit to the board all the papers constituting the record upon which the action appealed from was taken. An appeal stays all proceedings in furtherance of the action appealed from, unless the officer from whom the appeal is taken certifies to the board of adjustment after the notice of appeal shall have been filed with him that by reason of facts stated in the certificate a stay would, in his opinion, cause immediate peril to life or property. In such case proceedings shall not be stayed otherwise than by a restraining order which may be granted by the board of adjustment or by a court of record on application or notice to the officer from whom the appeal is taken and on due cause shown. The board of adjustment shall fix a reasonable time for the hearing of the appeal, give public notice thereof, as well as due notice to the parties in interest, and decide the same within a reasonable time. Upon the hearing any party may appear in person or by agent or by attorney.

(RSMo 1939 § 7418, A.L. 1997 S.B. 112)

Prior revision: 1929 § 7265

(1959) Notices of hearing before board of adjustment on application for permit to make improvements on property which were posted in the front and rear of the property and published in the city journal in accordance with city ordinance held sufficient to give board jurisdiction over all parties affected. Himmel v. Leimkuehler (A.), 329 S.W.2d 264.



Section 89.110 Board of adjustment — decisions subject to review — procedure.

Effective 28 Aug 1997

Title VII CITIES, TOWNS AND VILLAGES

89.110. Board of adjustment — decisions subject to review — procedure. — Any person or persons jointly or severally aggrieved by any decision of the board of adjustment, any neighborhood organization as defined in section 32.105 representing such person or persons or any officer, department, board or bureau of the municipality, may present to the circuit court of the county or city in which the property affected is located a petition, duly verified, setting forth that such decision is illegal, in whole or in part, specifying the grounds of the illegality. Such petition shall be presented to the court within thirty days after the filing of the decision in the office of the board. Upon the presentation of such petition the court may allow a writ of certiorari directed to the board of adjustment to review such decision of the board of adjustment and shall prescribe therein the time within which a return thereto must be made and served upon the relator's attorney, which shall not be less than ten days and may be extended by the court. The allowance of the writ shall not stay proceedings upon the decision appealed from, but the court may, on application, on notice to the board and on due cause shown, grant a restraining order. The board of adjustment shall not be required to return the original papers acted upon by it, but it shall be sufficient to return certified or sworn copies thereof or of such portions thereof as may be called for by such writ. The return shall concisely set forth such other facts as may be pertinent and material to show the grounds of the decision appealed from and shall be verified. If, upon the hearing, it shall appear to the court that testimony is necessary for the proper disposition of the matter, it may take additional evidence or appoint a referee to take such evidence as it may direct and report the same to the court with his findings of fact and conclusions of law, which shall constitute a part of the proceedings upon which a determination of the court shall be made. The court may reverse or affirm, wholly or partly, or may modify the decision brought up for review. Costs shall not be allowed against the board unless it shall appear to the court that it acted with gross negligence, or in bad faith, or with malice in making the decision appealed from. All issues in any proceedings under sections 89.080 to 89.110 shall have preference over all other civil actions and proceedings.

(RSMo 1939 § 7418, A.L. 1997 S.B. 112)

Prior revision: 1929 § 7265

(1965) This section was not meant to change the nature of the hearing from one of review to one de novo on the merits, but was intended only to allow further evidence that touches upon the procedural legality of the hearings before the board. State v. Ladue Professional Building, Inc. (A.), 395 S.W.2d 316.

(1974) Held that filing of a petition for a writ of certiorari within 30 days met requirement of “presented to the court”. State ex rel. Monsey Feager/Rouse-Waites v. McGuire (A.), 510 S.W.2d 449.



Section 89.120 Violations — penalties.

Effective 28 Aug 2008

Title VII CITIES, TOWNS AND VILLAGES

89.120. Violations — penalties. — 1. In case any building or structure is erected, constructed, reconstructed, altered, converted, or maintained, or any building, structure, or land is used in violation of sections 89.010 to 89.140 or of any ordinance or other regulation made under authority conferred hereby, the proper local authorities of the municipality, in addition to other remedies, may institute any appropriate action or proceedings to prevent such unlawful erection, construction, reconstruction, alteration, conversion, maintenance, or use, to restrain, correct, or abate such violation, to prevent the occupancy of such building, structure, or land, or to prevent any illegal act, conduct, business, or use in or about such premises. Such regulations shall be enforced by an officer empowered to cause any building, structure, place, or premises to be inspected and examined and to order in writing the remedying of any condition found to exist therein or thereat in violation of any provision of the regulations made under authority of sections 89.010 to 89.140.

2. The owner or general agent of a building or premises where a violation of any provision of said regulations has been committed or shall exist, or the lessee or tenant of an entire building or entire premises where such violation has been committed or shall exist, or the owner, general agent, lessee, or tenant of any part of the building or premises in which such violation has been committed or shall exist, or the general agent, architect, builder, contractor, or any other person who commits, takes part or assists in any such violation, or who maintains any building or premises in which any such violation shall exist shall be guilty of a misdemeanor punishable as follows:

(1) In any city with more than three hundred thousand inhabitants, by a fine of not less than ten dollars and not more than five hundred dollars for each and every day that such violation continues, or by imprisonment for ten days for each and every day such violation shall continue, or by both such fine and imprisonment in the discretion of the court. Notwithstanding the provisions of section 82.300, however, for the second and subsequent offenses involving the same violation at the same building or premises, the punishment shall be a fine of not less than two hundred and fifty dollars or more than one thousand dollars for each and every day that such violation shall continue, or by imprisonment for ten days for each and every day such violation shall continue, or by both such fine and imprisonment in the discretion of the court;

(2) In all other municipalities, by a fine of not less than ten dollars and not more than two hundred fifty dollars for each and every day that such violation continues, or by imprisonment for ten days for each and every day such violation shall continue, or by both such fine and imprisonment in the discretion of the court. Notwithstanding the provisions of section 82.300, for the second and subsequent offenses involving the same violation at the same building or premises, the punishment shall be a fine of not less than one hundred dollars or more than five hundred dollars for each and every day that such violation shall continue, or by imprisonment for ten days for each and every day such violation shall continue, or by both such fine and imprisonment in the discretion of the court.

3. Any such person who, having been served with an order to remove any such violation, shall fail to comply with such order within ten days after such service or shall continue to violate any provision of the regulations made under authority of sections 89.010 to 89.140 in the respect named in such order shall also be subject to a civil penalty of two hundred and fifty dollars.

(RSMo 1939 § 7419, A.L. 1989 H.B. 498, A.L. 1998 H.B. 977 & 1608 and H.B. 1352, A.L. 2008 H.B. 1849 merged with S.B. 1002)

Prior revision: 1929 § 7266



Section 89.130 Provisions of this law to govern, when.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

89.130. Provisions of this law to govern, when. — Wherever the regulations made under authority of sections 89.010 to 89.140 require a greater width or size of yards, courts, or other open spaces, or require a lower height of building or less number of stories, or require a greater percentage of lot to be left unoccupied, or impose other higher standards than are required in any other statute or local ordinance or regulation, the provisions of the regulations made under authority of sections 89.010 to 89.140 shall govern. Wherever the provisions of any other statute or local ordinance or regulation require a greater width or size of yards, courts, or other open spaces, or require a lower height of building or a less number of stories, or require a greater percentage of lot to be left unoccupied, or impose other higher standards than are required by the regulations made under authority of sections 89.010 to 89.140, the provisions of such statute or local ordinance or regulation shall govern.

(RSMo 1939 § 7420)

Prior revision: 1929 § 7267



Section 89.140 Previous ordinances to remain in force.

Effective 28 Aug 1949

Title VII CITIES, TOWNS AND VILLAGES

89.140. Previous ordinances to remain in force. — Wherever any municipality pursuant to an act of the legislature of this state shall have adopted an ordinance or ordinances for any of the purposes covered by sections 89.010 to 89.140, such ordinance or ordinances shall be deemed to have been adopted under the provisions of sections 89.010 to 89.140, and it shall not be necessary in such cases for the local legislative body to appoint a zoning commission as provided in section 89.070. All such ordinances shall remain in full force and effect, except so far as they shall be inconsistent with the provisions of sections 89.010 to 89.140, until they shall have been amended, altered or repealed by such legislative body.

(RSMo 1939 § 7421, A. 1949 H.B. 2037)

Prior revision: 1929 § 7268



Section 89.143 Zoning law to allow certain facilities.

Effective 28 Aug 1990

Title VII CITIES, TOWNS AND VILLAGES

89.143. Zoning law to allow certain facilities. — 1. Any zoning law, ordinance or code enacted on or before August 28, 1990, by the governing body of any county, or any city, town or village containing a population of more than five hundred persons, as determined based upon the last previous decennial census of the United States, shall contain or be modified to contain appropriate provisions establishing as a permissive, conditional, or special use, the location and use of buildings, structures and land as residential or outpatient facilities for the treatment of alcohol and other drug abuse.

2. Any county, or such city, town, or village which fails to modify its zoning law, ordinance or code by January 1, 1991, to provide for classification as set out in subsection 1 of this section shall be deemed to have adopted the classification of commercial or an equivalent classification for such treatment facilities.

3. If a county, or such city, town, or village, initially adopts a zoning ordinance or code after August 28, 1990, it shall contain appropriate provisions establishing as a permissive, conditional, or special use, the location and use of buildings, structures and land as residential or outpatient facilities for the treatment of alcohol and other drug abuse. If such a zoning law, ordinance, or code does not contain such provisions, the county, or such city, town, or village shall be deemed to have adopted the classification of commercial or an equivalent classification for such treatment facilities.

4. The local zoning authority may require that the exterior appearance of the facility and property be in reasonable conformance with the general standards in the area. Further, the local zoning authority may establish reasonable standards regarding the density of such residential treatment facilities in any specific neighborhood.

(L. 1990 S.B. 728 § 1)



Section 89.144 Peripheral zoning (third class cities over 25,000 inhabitants).

Effective 28 Aug 1971

Title VII CITIES, TOWNS AND VILLAGES

89.144. Peripheral zoning (third class cities over 25,000 inhabitants). — 1. Any third class city having a population of more than twenty-five thousand inhabitants may, by ordinance, adopt and enforce regulations governing zoning, planning, subdivision and building within all or any portion of the unincorporated area extending two miles outward from the corporate limits of the city if the city has a zoning commission and a board of adjustment established pursuant to sections 89.010 to 89.140. When authorized by ordinance, the zoning commission and the board of adjustment of the city shall have the same powers within the unincorporated area as they have within the corporate limits of the city.

2. The ordinances, before passage, must be approved by order of the county commission of the county in which the unincorporated area is located and the ordinances shall not be more, but may be less, restrictive than the ordinances governing zoning, planning, subdivision and building within the corporate limits of the city. If building permits are required by the ordinances, they shall be issued without fee.

3. In the event the county in which the unincorporated area is located shall create a county planning commission and the planning commission shall adopt an official master plan for the unincorporated areas of the county in accordance with the provisions of chapter 64, the authority granted the city under the terms of this section shall terminate.

(L. 1971 H.B. 145)



Section 89.145 Peripheral zoning by certain cities — approval by county commission, hearing, notice — termination.

Effective 09 Jul 1992, see footnote

Title VII CITIES, TOWNS AND VILLAGES

89.145. Peripheral zoning by certain cities — approval by county commission, hearing, notice — termination. — 1. Any constitutional charter city having a population of more than thirty-five thousand inhabitants, located in any county of the first class not having a charter form of government or in any county of the second class, may, by ordinance, adopt and enforce any and all regulations governing zoning, planning, subdivision and building within all unincorporated area extending up to two miles outward from the corporate limits of the city if the city has a zoning commission and a board of adjustment established pursuant to sections 89.010 to 89.140. When authorized by ordinance, the zoning commission and the board of adjustment of the city shall have the same powers within the above county as they have within the corporate limits of the city.

2. The ordinances, before passage, must be approved by order of a majority of the county commission of the county in which the city is located and the ordinances shall not be more, but may be less, restrictive than the ordinances governing zoning, planning, subdivision and building within the corporate limits of the city. Before the approval of the ordinance, the county commission shall hold at least one public hearing thereon, fourteen days' notice of the time and place of which shall be published in at least one newspaper having general circulation within the county; the notice of such hearing shall also be posted at least fourteen days in advance thereof in one or more public areas of the courthouse of the county. Such hearing may be adjourned from time to time.

3. In the event the county in which such city is located creates a county planning commission and the planning commission adopts an official master plan for the unincorporated areas of the county in accordance with the authority granted by sections 64.211 to 64.295 or by sections 64.510 to 64.690, the authority granted such constitutional charter city under the terms of this section shall terminate.

(L. 1959 S.B. 102, A.L. 1974 1208, A.L. 1992 S.B. 571)

Effective 7-9-92



Section 89.191 Municipalities in first class charter counties annexing territory with a prior zoning classification, zoning not affected.

Effective 28 Aug 1991

Title VII CITIES, TOWNS AND VILLAGES

89.191. Municipalities in first class charter counties annexing territory with a prior zoning classification, zoning not affected. — Whenever any city, town or village, located in a county of the first class with a charter form of government annexes any unincorporated territory, the zoning classification of the annexed territory shall remain the same as it was prior to the annexation, unless the zoning classification is affirmatively changed through the regular rezoning procedures used by the annexing city, town or village.

(L. 1991 S.B. 93 § 1)



Section 89.210 Street defined.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

89.210. Street defined. — The word "street", as used in sections 89.220 to 89.250, means any public highway, esplanade, boulevard, parkway, square or street, or any part or side, or part of the side, of any of the same.

(RSMo 1939 § 7747)

Prior revision: 1929 § 7599



Section 89.220 Establishment of building lines.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

89.220. Establishment of building lines. — It shall be lawful for any city now having or which may hereafter have five hundred thousand or more inhabitants to provide by ordinance for the establishment of building lines on any public street. Such building line shall be established by the same procedure as that provided by law in such city for the acquiring of land for the opening of streets. After the establishment of any such line no building or other structure shall be erected, reconstructed or substantially repaired and no new building or other structure or part thereof shall be reerected within said lines so established.

(RSMo 1939 § 7748)

Prior revision: 1929 § 7600



Section 89.230 Structures shall be required to conform to new line, when.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

89.230. Structures shall be required to conform to new line, when. — Whenever and wherever a building line shall be established as aforesaid, all structures extending within such building lines shall be required to conform to the new line within a period of not more than twenty-five years from the time of establishing said lines, such time to be provided in the ordinance providing for the establishment of such line. At the expiration of the time limit in which all structures are so required to conform to the new building line, the proper municipal authorities shall proceed in the manner then provided by law relating to condemnation proceedings by such cities to determine the additional damages sustained by the removal of such structure then within the building line and may in the same proceeding acquire the land within the building lines or any part thereof as a street.

(RSMo 1939 § 7749)

Prior revision: 1929 § 7601



Section 89.240 Assessment and payment of damages.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

89.240. Assessment and payment of damages. — In payment for the real estate, improvements and easements to be taken and acquired for the establishment of such building lines as are herein provided and of the damages sustained thereby, benefits shall be assessed and collected in the same manner as provided by law in proceedings in any such city for the acquiring of lands for the opening of streets.

(RSMo 1939 § 7750)

Prior revision: 1929 § 7602



Section 89.250 Law does not abridge or limit power of eminent domain.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

89.250. Law does not abridge or limit power of eminent domain. — This law shall not limit or abridge any power now or hereafter conferred by law on such cities to establish building lines or take any property or any interest therein by eminent domain.

(RSMo 1939 § 7751)

Prior revision: 1929 § 7603



Section 89.300 Definitions.

Effective 28 Aug 1963

Title VII CITIES, TOWNS AND VILLAGES

89.300. Definitions. — For the purpose of sections 89.300 to 89.480 the following terms mean or include:

(1) "Council", the chief legislative body of the municipality;

(2) "Streets", any public ways;

(3) "Subdivision", the division of a parcel of land into two or more lots, or other divisions of land; it includes resubdivision and, when appropriate to the context, relates to the process of subdividing or to the land or territory subdivided.

(L. 1963 p. 146 § 1)



Section 89.310 Municipality may adopt city plan and appoint commission.

Effective 28 Aug 1963

Title VII CITIES, TOWNS AND VILLAGES

89.310. Municipality may adopt city plan and appoint commission. — Any municipality in this state may make, adopt, amend, and carry out a city plan and appoint a planning commission with the powers and duties herein set forth.

(L. 1963 p. 146 § 2)



Section 89.320 Planning commission — membership — terms — vacancy — removal.

Effective 28 Aug 1999

Title VII CITIES, TOWNS AND VILLAGES

89.320. Planning commission — membership — terms — vacancy — removal. — The planning commission of any municipality shall consist of not more than fifteen nor less than seven members, including:

(1) The mayor, if the mayor chooses to be a member;

(2) A member of the council selected by the council, if the council chooses to have a member serve on the commission; and

(3) Not more than fifteen nor less than five citizens appointed by the mayor and approved by the council. All citizen members of the commission shall serve without compensation. The term of each of the citizen members shall be for four years, except that the terms of the citizen members first appointed shall be for varying periods so that succeeding terms will be staggered. Any vacancy in a membership shall be filled for the unexpired term by appointment as aforesaid. The council may remove any citizen member for cause stated in writing and after public hearing.

(L. 1963 p. 146 § 3, A.L. 1997 H.B. 831, A.L. 1999 H.B. 853)



Section 89.330 Commission officers, rules, records, employees, expenditures — zoning commission to constitute planning commission.

Effective 28 Aug 1963

Title VII CITIES, TOWNS AND VILLAGES

89.330. Commission officers, rules, records, employees, expenditures — zoning commission to constitute planning commission. — 1. The commission shall elect its chairman and secretary from among the citizen members. The term of chairman and secretary shall be for one year with eligibility for reelection. The commission shall hold regular meetings and special meetings as they provided by rule, and shall adopt rules for the transaction of business and keep a record of its proceedings. These records shall be public records. The commission shall appoint the employees and staff necessary for its work, and may contract with city planners and other professional persons for the services that it requires. The expenditures of the commission, exclusive of grants and gifts, shall be within the amounts appropriated for the purpose by council.

2. Where a zoning or planning commission exists on October 13, 1963, it shall constitute the city planning commission for the purposes of sections 89.300 to 89.480 in lieu of the commission provided for herein with the same officers, membership procedures, powers and terms of office as theretofore existing, unless the council otherwise provides; except in a charter city where the provisions of the charter shall govern.

(L. 1963 p. 146 § 4)



Section 89.340 City plan, contents — zoning plan.

Effective 28 Aug 1963

Title VII CITIES, TOWNS AND VILLAGES

89.340. City plan, contents — zoning plan. — The commission shall make and adopt a city plan for the physical development of the municipality. The city plan, with the accompanying maps, plats, charts and descriptive and explanatory matter, shall show the commission's recommendations for the physical development and uses of land, and* may include, among other things, the general location, character and extent of streets and other public ways, grounds, places and spaces; the general location and extent of public utilities and terminals, whether publicly or privately owned, the acceptance, widening, removal, extension, relocation, narrowing, vacation, abandonment or change of use of any of the foregoing; the general character, extent and layout of the replanning of blighted districts and slum areas. The commission may also prepare a zoning plan for the regulation of the height, area, bulk, location and use of private, nonprofit and public structures and premises, and of population density, but the adoption, enforcement and administration of the zoning plan shall conform to the provisions of sections 89.010 to 89.250.

(L. 1963 p. 146 § 5)

*Word "and" does not appear in original rolls.



Section 89.350 Plan, prepared how — purposes.

Effective 28 Aug 1963

Title VII CITIES, TOWNS AND VILLAGES

89.350. Plan, prepared how — purposes. — In the preparation of the city plan, the commission shall make careful and comprehensive surveys and studies of the existing conditions and probable future growth of the municipality. The plan shall be made with the general purpose of guiding and accomplishing a coordinated development of the municipality which will, in accordance with existing and future needs, best promote the general welfare, as well as efficiency and economy in the process of development.

(L. 1963 p. 146 § 6)



Section 89.360 Adoption of plan, procedure.

Effective 28 Aug 1991

Title VII CITIES, TOWNS AND VILLAGES

89.360. Adoption of plan, procedure. — The commission may adopt the plan as a whole by a single resolution, or, as the work of making the whole city plan progresses, may from time to time adopt a part or parts thereof, any part to correspond generally with one or more of the functional subdivisions of the subject matter of the plan. Before the adoption, amendment or extension of the plan or portion thereof the commission shall hold at least one public hearing thereon. Fifteen days' notice of the time and place of such hearing shall be published in at least one newspaper having general circulation within the municipality. The hearing may be adjourned from time to time. The adoption of the plan requires a majority vote of the full membership of the planning commission. The resolution shall refer expressly to the maps, descriptive matter and other matters intended by the commission to form the whole or part of the plan and the action taken shall be recorded on the adopted plan or part thereof by the identifying signature of the secretary of the commission and filed in the office of the commission, identified properly by file number, and a copy of the plan or part thereof shall be certified to the council and the municipal clerk, and a copy shall be available in the office of the county recorder of deeds and shall be available at the municipal clerk's office for public inspection during normal office hours.

(L. 1963 p. 146 § 7, A.L. 1991 H.B. 487)



Section 89.370 Powers of commission — recommendations.

Effective 28 Aug 1963

Title VII CITIES, TOWNS AND VILLAGES

89.370. Powers of commission — recommendations. — The commission may make reports and recommendations relating to the plan and development of the municipality to public officials and agencies, public utility companies, civic, educational, professional and other organizations and citizens. It may recommend to the executive or legislative officials of the municipality programs for public improvements and the financing thereof. All public officials shall, upon request, furnish to the commission, within a reasonable time, all available information it requires for its work. The commission, its members and employees, in the performance of its functions, may enter upon any land to make examinations and surveys. In general, the commission shall have the power necessary to enable it to perform its functions and promote municipal planning.

(L. 1963 p. 146 § 8)



Section 89.380 Planning commission to approve improvements — commission disapproval, overruled, how.

Effective 28 Aug 1963

Title VII CITIES, TOWNS AND VILLAGES

89.380. Planning commission to approve improvements — commission disapproval, overruled, how. — Whenever the commission adopts the plan of the municipality or any part thereof, no street or other public facilities, or no public utility, whether publicly or privately owned, and, the location, extent and character thereof having been included in the recommendations and proposals of the plan or portions thereof, shall be constructed or authorized in the municipality until the location, extent and character thereof has been submitted to and approved by the planning commission. In case of disapproval the commission shall communicate its reasons to the council, and the council, by vote of not less than two-thirds of its entire membership, may overrule the disapproval and, upon the overruling, the council or the appropriate board or officer may proceed, except that if the public facility or utility is one the authorization or financing of which does not fall within the province of the council, then the submission to the planning commission shall be by the board having jurisdiction, and the planning commission's disapproval may be overruled by that board by a vote of not less than two-thirds of its entire membership. The acceptance, widening, removal, extension, relocation, narrowing, vacation, abandonment, change of use, acquisition of land for, sale or lease of any street or other public facility is subject to similar submission and approval, and the failure to approve may be similarly overruled. The failure of the commission to act within sixty days after the date of official submission to it shall be deemed approval.

(L. 1963 p. 146 § 9)

(2005) Section covers all boards acquiring property and buildings in certain cities, including school boards. Board of Education v. City of Springfield, 174 S.W.3d 653 (Mo.App.S.D.).



Section 89.390 Functions of commission.

Effective 28 Aug 1963

Title VII CITIES, TOWNS AND VILLAGES

89.390. Functions of commission. — The commission shall have and perform all of the functions of the zoning commission provided for in sections 89.010 to 89.250.

(L. 1963 p. 146 § 10)



Section 89.400 Commission to make recommendations to council on plats, when — conflict with zoning provisions of another political subdivision, which to prevail.

Effective 28 Aug 2007

Title VII CITIES, TOWNS AND VILLAGES

89.400. Commission to make recommendations to council on plats, when — conflict with zoning provisions of another political subdivision, which to prevail. — 1. When the planning commission of any municipality adopts a city plan which includes at least a major street plan or progresses in its city planning to the making and adoption of a major street plan, and files a certified copy of the major street plan in the office of the county recorder of the county in which the municipality is located, no plat of a subdivision of land lying within the municipality shall be filed or recorded until it has been submitted to and a report and recommendation thereon made by the commission to the city council and the council has approved the plat as provided by law.

2. (1) As used in this subsection, "transect-based zoning" means a zoning classification system that prescriptively arranges uses, elements, and environments according to a geographic cross-section that range across a continuum from rural to urban, with the range of environments providing the basis for organizing the components of the constructed world, including buildings, lots, land use, street, and all other physical elements of the human habitat, with the objective of creating sustainable communities and emphasizing bicycle lanes, street connectivity, and sidewalks, and permitting high-density and mixed use development in urban areas.

(2) In the event that any city, town, or village adopts a zoning or subdivision ordinance based on transect-based zoning, and such transect-based zoning provisions conflict with the zoning provisions adopted by code or ordinance of another political subdivision with jurisdiction in such city, town, or village, the transect-based zoning provisions governing street configuration requirements, including number and locations of parking spaces, street, drive lane, and cul-de-sac lengths and widths, turning radii, and improvements within the right-of-way, shall prevail over any other conflicting or more restrictive zoning provisions adopted by code or ordinance of the other political subdivision.

(L. 1963 p. 146 § 11, A.L. 2007 H.B. 205 merged with H.B. 795 merged with S.B. 22 merged with S.B. 81)



Section 89.410 Regulations governing subdivision of land, limitations, contents — public hearing — escrow funds, when released.

Effective 28 Aug 2004

Title VII CITIES, TOWNS AND VILLAGES

89.410. Regulations governing subdivision of land, limitations, contents — public hearing — escrow funds, when released. — 1. The planning commission shall recommend and the council may by ordinance adopt regulations governing the subdivision of land within its jurisdiction. The regulations, in addition to the requirements provided by law for the approval of plats, may provide requirements for the coordinated development of the city, town or village; for the coordination of streets within subdivisions with other existing or planned streets or with other features of the city plan or official map of the city, town or village; for adequate open spaces for traffic, recreation, light and air; and for a distribution of population and traffic; provided that, the city, town or village may only impose requirements for the posting of bonds, letters of credit or escrows for subdivision-related improvements as provided for in subsections 2 to 5 of this section.

2. The regulation may include requirements as to the extent and the manner in which the streets of the subdivision or any designated portions thereto shall be graded and improved as well as including requirements as to the extent and manner of the installation of all utility facilities. Compliance with all of these requirements is a condition precedent to the approval of the plat. The regulations or practice of the council may provide for the tentative approval of the plat previous to the improvements and utility installations; but any tentative approval shall not be entered on the plat. The regulations may provide that, in lieu of the completion of the work and installations previous to the final approval of a plat, the council shall accept, at the option of the developer, an escrow secured with cash or an irrevocable letter of credit deposited with the city, town, or village. The city, town, or village may accept a surety bond, and such bond shall be in an amount and with surety and other reasonable conditions, providing for and securing the actual construction and installation of the improvements and utilities within a period specified by the council and expressed in the bond. The release of any such escrow, letter of credit, or bond by the city, town or village shall be as specified in this section. The council may enforce the escrow or bond by all appropriate legal and equitable remedies. The regulations may provide, in lieu of the completion of the work and installations previous to the final approval of a plat, for an assessment or other method whereby the council is put in an assured position to do the work and make the installations at the cost of the owners of the property within the subdivision. The regulations may provide for the dedication, reservation or acquisition of lands and open spaces necessary for public uses indicated on the city plan and for appropriate means of providing for the compensation, including reasonable charges against the subdivision, if any, and over a period of time and in a manner as is in the public interest.

3. The regulations shall provide that in the event a developer who has posted an escrow, or letter of credit, or bond with a city, town, or village in accordance with subsection 2 of this section transfers title of the subdivision property prior to full release of the escrow, letter of credit, or bond, the municipality shall accept a replacement escrow or letter of credit from the successor developer in the form allowed in subsection 2 of this section and in the amount of the escrow or letter of credit held by the city, town, or village at the time of the property transfer, and upon receipt of the replacement escrow or letter of credit, the city, town, or village shall release the original escrow or letter of credit in full and release the prior developer from all further obligations with respect to the subdivision improvements if the successor developer assumes all of the outstanding obligations of the previous developer. The city, town, or village may accept a surety bond from the successor developer in the form allowed in subsection 2 of this section and in the amount of the bond held by the city, town, or village at the time of the property transfer, and upon receipt of the replacement bond, the city, town, or village shall release the original bond in full, and release the prior developer from all further obligations with respect to the subdivision improvements.

4. The regulations shall provide that any escrow or bond amount held by the city, town or village to secure actual construction and installation on each component of the improvements or utilities shall be released within thirty days of completion of each category of improvement or utility work to be installed, minus a maximum retention of five percent which shall be released upon completion of all improvements and utility work. The city, town, or village shall inspect each category of improvement or utility work within twenty business days after a request for such inspection. Any such category of improvement or utility work shall be deemed to be completed upon certification by the city, town or village that the project is complete in accordance with the ordinance of the city, town or village including the filing of all documentation and certifications required by the city, town or village, in complete and acceptable form. The release shall be deemed effective when the escrow funds or bond amount are duly posted with the United States Postal Service or other agreed-upon delivery service or when the escrow funds or bond amount are hand delivered to an authorized person or place as specified by the owner or developer.

5. If the city, town or village has not released the escrow funds or bond amount within thirty days as provided in this section or provided a timely inspection of the improvements or utility work after request for such inspection, the city, town or village shall pay the owner or developer in addition to the escrow funds due the owner or developer, interest at the rate of one and one-half percent per month calculated from the expiration of the thirty-day period until the escrow funds or bond amount have been released. Any owner or developer aggrieved by the city's, town's or village's failure to observe the requirements of this section may bring a civil action to enforce the provisions of this section. In any civil action or part of a civil action brought pursuant to this section, the court may award the prevailing party or the city, town or village the amount of all costs attributable to the action, including reasonable attorneys' fees.

6. Nothing in this section shall apply to performance, maintenance and payment bonds required by cities, towns or villages.

7. Before adoption of its subdivision regulations or any amendment thereof, a duly advertised public hearing thereon shall be held by the council.

8. The provisions of subsection 2 of this section requiring the acceptance of an escrow secured by cash or an irrevocable letter of credit, rather than a surety bond, at the option of the developer, all of the provisions of subsection 3 of this section, and the provisions of subsections 4 and 5 of this section regarding an inspection of improvements or utility work within twenty business days shall not apply to any home rule city with more than four hundred thousand inhabitants and located in more than one county.

9. Notwithstanding the provisions of section 290.210 to the contrary, improvements secured by escrow, letter of credit, or bond as provided in this section shall not be subject to the terms of sections 290.210 to 290.340 unless they are paid for wholly or in part out of public funds.

(L. 1963 p. 146 § 12, A.L. 1999 S.B. 20, A.L. 2004 H.B. 795, et al.)

(1977) Held, that the rule for mandatory dedications in this state is “If the requirement is within the statutory grant of powers of the municipality and if the burden cast upon the subdivider is reasonably attributable to his activity, then the requirement is permissible; if not, it is forbidden and amounts to a confiscation of private property in contravention of the constitutional prohibitions.” Home Builders Association of Greater Kansas City et al., (Mo.), 555 S.W.2d 832.

(1992) Where subdivision plat meets requirements of city ordinance, municipal planning and zoning commission and city council do not have authority to refuse to approve subdivision plat, therefore it is a ministerial act to approve the plat. Plaintiff's request for writ of mandamus was appropriate to compel ministerial action. State ex rel. Schaefer v. Cleveland, 847 S.W.2d 867 (Mo. App. E.D.)



Section 89.420 Commission to approve plats, when.

Effective 28 Aug 1963

Title VII CITIES, TOWNS AND VILLAGES

89.420. Commission to approve plats, when. — Within sixty days after the submission of a plat to the commission, the commission shall approve or disapprove the plat; otherwise the plat is deemed approved by the commission, except that the commission, with the consent of the applicant for the approval, may extend the sixty-day period. The ground of disapproval of any plat by the commission shall be made a matter of record.

(L. 1963 p. 146 § 13)



Section 89.430 Commission approval of plats — effects.

Effective 28 Aug 1963

Title VII CITIES, TOWNS AND VILLAGES

89.430. Commission approval of plats — effects. — The approval of a plat by the commission does not constitute or effect an acceptance by the municipality or public of the dedication to public use of any street or other ground shown upon the plat.

(L. 1963 p. 146 § 14)



Section 89.440 Approval of plats required for recording.

Effective 28 Aug 1963

Title VII CITIES, TOWNS AND VILLAGES

89.440. Approval of plats required for recording. — No county recorder shall receive for filing or recording any subdivision plat required to be approved by a city council or municipal planning commission unless the plat has endorsed upon it the approval of the city council under the hand of the clerk and the seal of the city, or by the secretary of the planning commission.

(L. 1963 p. 146 § 15)



Section 89.450 Use of unapproved plat in sale of land — penalty — vacation or injunction of transfer.

Effective 28 Aug 2005

Title VII CITIES, TOWNS AND VILLAGES

89.450. Use of unapproved plat in sale of land — penalty — vacation or injunction of transfer. — No owner, or agent of the owner, of any land located within the platting jurisdiction of any municipality, knowingly or with intent to defraud, may transfer, sell, agree to sell, or negotiate to sell that land by reference to or by other use of a plat of any purported subdivision of the land before the plat has been approved by the council or planning commission and recorded in the office of the appropriate county recorder unless the owner or agent shall disclose in writing that such plat has not been approved by such council or planning commission and the sale is contingent upon the approval of such plat by such council or planning commission. Any person violating the provisions of this section shall forfeit and pay to the municipality a penalty not to exceed three hundred dollars for each lot transferred or sold or agreed or negotiated to be sold; and the description by metes and bounds in the instrument of transfer or other document used in the process of selling or transferring shall not exempt the transaction from this penalty. A municipality may enjoin or vacate the transfer or sale or agreement by legal action, and may recover the penalty in such action.

(L. 1963 p. 146 § 16, A.L. 2005 S.B. 210)



Section 89.460 Public improvements, how approved after adoption of major street plan.

Effective 28 Aug 1963

Title VII CITIES, TOWNS AND VILLAGES

89.460. Public improvements, how approved after adoption of major street plan. — Upon adoption of a major street plan and subdivision regulations, the municipality shall not accept, lay out, open, improve, grade, pave or light any street, lay or authorize the laying of water mains, sewers, connections or other utilities in any street within the municipality unless the street has received the legal status of a public street prior to the adoption of a city plan; or unless the street corresponds in its location and lines with a street shown on a subdivision plat approved by the council or planning commission or on a street plan made by and adopted by the commission. The council may locate and construct or may accept any other street if the ordinance or other measure for the location and construction or for the acceptance is first submitted to the commission for its approval and approved by the commission or, if disapproved by the commission, is passed by the affirmative vote of not less than two-thirds of the entire membership of the council.

(L. 1963 p. 146 § 17)



Section 89.470 No building permitted on streets not conforming to major street plan.

Effective 28 Aug 1963

Title VII CITIES, TOWNS AND VILLAGES

89.470. No building permitted on streets not conforming to major street plan. — After the adoption of a major street plan, no building permit shall be issued for and no building shall be erected on any lot within the territorial jurisdiction of the commission unless the street giving access to the lot upon which the building is proposed to be placed conforms to the requirements of section 89.460.

(L. 1963 p. 146 § 18)



Section 89.480 Establishment of building lines — board of adjustment.

Effective 28 Aug 1963

Title VII CITIES, TOWNS AND VILLAGES

89.480. Establishment of building lines — board of adjustment. — Whenever a plan for major streets has been adopted, the council, upon recommendation of the planning commission, is authorized and empowered to establish, regulate and limit and amend, by ordinance, building or setback lines on major streets, and to prohibit any new building being located within building or setback lines. When a plan for proposed major streets or other public improvements has been adopted, the council is authorized to prohibit any new building being located within the proposed site or right-of-way when the center line of the proposed street or the limits of the proposed sites have been carefully determined and are accurately delineated on maps approved by the planning commission and adopted by the council. The council shall provide for the method by which this section shall be administered and enforced and may provide for a board of adjustment with powers to modify or vary the regulations, in specific cases, in order that unwarranted hardship, which constitutes an unreasonable deprivation of use as distinguished from the mere grant of a privilege, may be avoided. If there is a board of zoning adjustment on October 13, 1963, that board shall be appointed to serve as the board of adjustment for the building line regulations. If there is no board of zoning adjustment, the personnel, length of terms, method of appointment and organization of the board of adjustment for the building line regulations shall be the same as now provided for municipal boards of zoning adjustment. The regulations of this section shall not be adopted, changed or amended until a public hearing has been held thereon as provided in section 89.360.

(L. 1963 p. 146 § 19)



Section 89.490 Violation — penalty.

Effective 28 Aug 1963

Title VII CITIES, TOWNS AND VILLAGES

89.490. Violation — penalty. — Any person violating the provisions of sections 89.300 to 89.490 is guilty of a misdemeanor and upon conviction thereof shall be fined not less than one hundred dollars nor more than five hundred dollars, or by confinement in the county jail for not more than one year, or by both such fine and confinement.

(L. 1963 p. 146 § 21)



Section 89.491 Violation of county planning, zoning and recreation order or ordinance, civil action authorized — venue, jurisdiction — costs.

Effective 28 Aug 1993

Title VII CITIES, TOWNS AND VILLAGES

89.491. Violation of county planning, zoning and recreation order or ordinance, civil action authorized — venue, jurisdiction — costs. — 1. Any person or neighborhood organization as defined in section 32.105 aggrieved by a violation described in this subsection may commence a civil action on his own behalf against any person who is alleged to be in violation of the provisions of chapter 64 or this chapter, or in violation of any standard, regulation, or ordinance which has been adopted by any county or city pursuant to chapter 64 or this chapter.

2. Venue for such actions allowed by subsection 1 of this section shall be in the circuit court in the circuit in which the violation is alleged to have occurred.

3. The appropriate circuit court, as established in subsection 2 of this section, shall have jurisdiction to enforce the standard, regulation or ordinance alleged to have been violated, to order such action as may be necessary to correct the violation, and to impose any civil penalty provided for the violation.

4. The appropriate circuit court, in issuing any final order in any action brought pursuant to this section, shall award costs of litigation, including reasonable attorney's fees, to the prevailing party.

(L. 1993 S.B. 376)






Chapter 90 Parks and Recreation (Cities)

Chapter Cross References



Section 90.010 Parks, acquisition, funds, how obtained — tax, how levied and collected — amount of tax.

Effective 28 Aug 1994

Title VII CITIES, TOWNS AND VILLAGES

90.010. Parks, acquisition, funds, how obtained — tax, how levied and collected — amount of tax. — 1. Whenever any city desires to establish a park or pleasure grounds, the common council or mayor and board of aldermen of such city is hereby authorized and empowered to acquire property for such purposes by gift, purchase or condemnation of lands in such city or within one mile thereof, and for that purpose may borrow money and issue bonds in payment thereof, and shall by ordinance describe the metes and bounds of such lands to be purchased or condemned. Lands owned by such city may by ordinance be converted, set aside or appropriated for parks or pleasure grounds. Such city may levy an annual tax not to exceed two mills on the dollar for the maintenance of such parks or pleasure grounds, and such tax shall be levied and collected in like manner with other general taxes of such city, but the funds received therefrom shall be kept separate and apart from all other funds of the city and shall be deposited in the park fund.

2. Taxes levied and collected in accordance with the provisions of this section shall not be included in calculating any amount of taxes which may be levied and collected for general municipal purposes.

3. The annual tax for park and pleasure grounds may be set at any amount approved by the qualified voters of the city in the manner prescribed by section 90.500 which amount if approved by the voters shall be in addition to the maximum amount authorized by this section or any other section for parks and pleasure purposes. The city council may submit the tax to the voters or citizens may petition in accordance with the provisions of section 90.500. The ballot and the vote for the tax shall be in accordance with procedures set forth in section 90.500.

(RSMo 1939 §§ 6975, 15331, A. 1949 H.B. 2038, A.L. l972 H.B. 1386, A.L. 1994 H.B. 1200 & 1192)

Prior revisions: 1929 §§ 6829, 14238; 1919 §§ 8311, 9210; 1909 §§ 9247, 10239

CROSS REFERENCE:

Corporation, municipalities may contract for common facilities and services, 70.210 to 70.325

(1979) The exercise by a municipality of its power to acquire land for parks outside but within one mile of the city limits is not subject to zoning regulations of any host county or municipality restricting use of land which would result in prohibiting its use for park purposes. City of Kirkwood v. City of Sunset Hills (A.), 589 S.W.2d 31.



Section 90.020 Park lands — condemnation.

Effective 28 Aug 1949

Title VII CITIES, TOWNS AND VILLAGES

90.020. Park lands — condemnation. — The common council or mayor and board of aldermen, in proceedings by ordinance to purchase or condemn lands for the purpose stated in section 90.010, shall proceed in the manner provided by law, or in the manner provided in the charter of such city for the condemnation of lands for the establishment of streets, avenues, alleys or market places, or public squares; and on such condemnation and the payment of the appraisement as therein provided, the title of such land shall vest in such city for the uses and purposes for which it was taken.

(RSMo 1939 § 15332, A. 1949 H.B. 2038)

Prior revisions: 1929 § 14239; 1919 § 9211; 1909 § 10240



Section 90.101 Numbers of commissioners — vacancy in board of commissioners, how filled.

Effective 28 Aug 2011

Title VII CITIES, TOWNS AND VILLAGES

90.101. Numbers of commissioners — vacancy in board of commissioners, how filled. — 1. Notwithstanding any law to the contrary, the board of commissioners of Tower Grove Park shall have the authority to adjust the size of its membership, provided that any such adjustment shall be approved by a majority vote of the board members.

2. Notwithstanding any law to the contrary, in case of any vacancy occurring in the membership of the board of commissioners of Tower Grove Park from death, resignation, or disqualification to act, the vacancy shall be filled by appointment from the remaining members of the board, or a majority of them, for the balance of the term then vacant, and all vacancies caused by the expiration of the term of office shall be filled by appointment from the judges of the supreme court of the state of Missouri, or a majority of them or if said judges are unable or unwilling to so act, which shall be presumed by their failure to act within thirty days following delivery to the court of a slate of appointees, by the majority vote of the remaining board members.

(L. 1998 H.B. 1158 § 1, A.L. 2011 H.B. 142 merged with H.B. 464)

(Source: RSMo 1939 § 15735)



Section 90.500 Parks — petition — tax rate — election — form of ballot (certain cities).

Effective 28 Aug 1994

Title VII CITIES, TOWNS AND VILLAGES

90.500. Parks — petition — tax rate — election — form of ballot (certain cities). — 1. When one hundred voters of any incorporated city or town having less than thirty thousand inhabitants, or any city of the third class, shall petition the mayor and common council asking that an annual tax be levied for the establishment and maintenance of free public parks in the incorporated city or town, and providing for suitable entertainment therein, and shall specify in their petition a rate of taxation as provided in this section, the mayor and common council shall submit the question to the voters.

2. The question shall be submitted in substantially the following form:

Shall a ______ cent tax per one hundred dollars assessed valuation be levied for public parks?

3. The tax specified in the notice shall be levied and collected in the same manner as other general taxes of the incorporated city or town and shall be deposited in the park fund. The rate of taxation authorized by this section shall be combined with any rate of tax imposed pursuant to the provisions of section 90.010, and any tax authorized pursuant to the provisions of this section shall cease in case the voters of such incorporated city or town shall so determine, by a majority vote after a petition for the submission is filed in accordance with the provisions of this section.

(RSMo 1939 §§ 15333, 15341, A. 1949 H.B. 2038, A.L. 1967 p. 169, A.L. 1972 H.B. 1386, A.L. 1975 H.B. 398, A.L. 1976 S.B. 729, A.L. 1978 H.B. 971, A.L. 1994 H.B. 1200 & 1192)

Prior revisions: 1929 §§ 14240, 14248; 1919 §§ 9212, 9220; 1909 §§ 10241, 10249



Section 90.510 Public parks, maintenance.

Effective 28 Aug 1959

Title VII CITIES, TOWNS AND VILLAGES

90.510. Public parks, maintenance. — In case of an increase in valuation in any year of the taxable property within any city, or whenever the common council of such city is satisfied that a lower rate will produce ample funds, it may reduce the levy herein provided for by levying a tax for the maintenance of said free public parks which in the judgment of said common council shall be sufficient for the maintenance of said free public parks throughout the year.

(RSMo 1939 § 15333, A. 1949 H.B. 2038, A.L. 1959 S.B. 162)

Prior revisions: 1929 § 14240; 1919 § 1912; 1909 § 10241



Section 90.520 Park board — appointment.

Effective 28 Aug 1949

Title VII CITIES, TOWNS AND VILLAGES

90.520. Park board — appointment. — When any incorporated city or town shall have decided to establish and maintain public parks under sections 90.500 to 90.570, the mayor of such city shall, with the approval of the legislative branch of the municipal government, proceed to appoint a board of nine directors for the same, chosen from the citizens at large with reference to their fitness for such office, and no member of the municipal government shall be a member of the board.

(RSMo 1939 §§ 15334, 15342, A. 1949 H.B. 2038)

Prior revisions: 1929 §§ 14241, 14249; 1919 §§ 9213, 9221; 1909 §§ 10242, 10250



Section 90.530 Park directors — terms of office.

Effective 28 Aug 1949

Title VII CITIES, TOWNS AND VILLAGES

90.530. Park directors — terms of office. — The directors shall hold office, one-third for one year, one-third for two years and one-third for three years from the first of June following their appointment, and at their first regular meeting shall cast lots for their respective terms; and annually thereafter the mayor shall, before the first of June of each year, appoint as before three directors, who shall hold office for three years and until their successors are appointed. The mayor may, by and with the consent of the legislative branch of the municipal government, remove any director for misconduct or neglect of duty.

(RSMo 1939 §§ 15335, 15343, A. 1949 H.B. 2038)

Prior revisions: 1929 §§ 14242, 14250; 1919 §§ 9214, 9222; 1909 §§ 10243, 10251



Section 90.540 Park board — vacancies — no compensation.

Effective 28 Aug 1949

Title VII CITIES, TOWNS AND VILLAGES

90.540. Park board — vacancies — no compensation. — Vacancies in the board of directors, occasioned by removal, resignation or otherwise, shall be reported to the city council and be filled in like manner as original appointments, and no director shall receive compensation as such.

(RSMo 1939 §§ 15336, 15344, A. 1949 H.B. 2038)

Prior revisions: 1929 §§ 14243, 14251; 1919 §§ 9215, 9223; 1909 §§ 10244, 10252



Section 90.550 Park board — organization — powers.

Effective 28 Aug 1949

Title VII CITIES, TOWNS AND VILLAGES

90.550. Park board — organization — powers. — Said directors shall immediately after their appointment, meet and organize by the election of one of their number president, and by the election of such other officers as they may deem necessary. They shall make and adopt such bylaws, rules and regulations for their guidance and for the government of the parks as may be expedient, not inconsistent with sections 90.500 to 90.570. They shall have the exclusive control of the expenditures of all money collected to the credit of the park fund and of the supervision, improvement, care and custody of said park. All moneys received for such parks shall be deposited in the treasury of said city or town to the credit of the park fund and shall be kept separate and apart from the other moneys of such city or town and drawn upon by the proper officers of said city or town upon the properly authenticated vouchers of the park board. Said board shall have power to purchase or otherwise secure ground to be used for such parks, shall have power to appoint a suitable person to take care of said parks and necessary assistants for said person and fix their compensation, and shall have power to remove such appointees; and shall in general carry out the spirit and intent of sections 90.500 to 90.570 in establishing and maintaining public parks.

(RSMo 1939 §§ 15337, 15345, A. 1949 H.B. 2038)

Prior revisions: 1929 §§ 14244, 14252; 1919 §§ 9216, 9224; 1909 §§ 10245, 10253



Section 90.560 Park board — annual report.

Effective 28 Aug 1949

Title VII CITIES, TOWNS AND VILLAGES

90.560. Park board — annual report. — The said board of directors shall make, on or before the second Monday in June, an annual report to the city council stating the condition of their trust on the first day of May of that year, the various sums of money received from the park fund and other sources, and how much moneys have been expended and for what purposes, with such other statistics, information and suggestions as they may deem of general interest. All such portions of such report as relate to the receipt and expenditure of money shall be verified by affidavit.

(RSMo 1939 §§ 15338, 15346, A. 1949 H.B. 2038)

Prior revisions: 1929 §§ 14245, 14253; 1919 §§ 9217, 9225; 1909 §§ 10246, 10254



Section 90.570 Public park — private donations.

Effective 28 Aug 1949

Title VII CITIES, TOWNS AND VILLAGES

90.570. Public park — private donations. — Any person desiring to make donations of money, personal property or real estate for the benefit of such park shall have a right to vest the title to the money or real estate so donated in the board of directors created under sections 90.500 to 90.570, to be held and controlled by such board when accepted according to the terms of the deed, gift, devise or bequest of such property; and as to such property, the said board shall be held and considered to be the special trustees.

(RSMo 1939 §§ 15339, 15347, A. 1949 H.B. 2038)

Prior revisions: 1929 §§ 14246, 14254; 1919 §§ 9218, 9226; 1909 §§ 10247, 10255



Section 90.640 Zoological park board — annual report.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

90.640. Zoological park board — annual report. — The said board of control shall make, before the second Monday in April, an annual report to the legislative branch of the municipal government, stating the condition of their trust on the first day of April of that year, the various sums of money received from the zoological park fund and from other sources, and how such moneys have been expended and for what purposes, the number and character of the acquisitions to the collections added by the purchase, gift or otherwise during the year, together with the number at the beginning of the year, and such information and suggestions as they may deem of general interest. All such portions of said report as relate to the receipt and expenditure of money, as well as to the number and value of the collections and description and value of the property, shall be verified by affidavit.

(RSMo 1939 § 15371)

Prior revisions: 1929 § 7616; 1919 § 9015



Section 90.650 Zoological park — protective ordinances.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

90.650. Zoological park — protective ordinances. — The legislative authority of said city shall have power to enact ordinances imposing suitable penalties for the punishment of persons committing injury upon said zoological park or the grounds or collections or property thereof.

(RSMo 1939 § 15372)

Prior revisions: 1929 § 7617; 1919 § 9016



Section 90.700 St. Louis symphony's promissory note to state extended to April 15, 1998.

Effective 28 Aug 1992

Title VII CITIES, TOWNS AND VILLAGES

90.700. St. Louis symphony's promissory note to state extended to April 15, 1998. — Interest on the promissory note entered into by the St. Louis Symphony Society, a not-for-profit corporation, wherein the society promised to repay to the state of Missouri the sum of two million dollars with interest on or before the fifteenth day of April, 1993, shall be paid on or before that time, and the note is hereby extended and shall become due and payable on April 15, 1998. No further extension of the note shall be made or granted and the note, the underlying debt represented by the note and any accrued interest shall not be released, extinguished or forgiven in whole or in part.

(L. 1992 H.B. 1058 § 1 subsec. 1)



Section 90.702 Kansas City symphony's promissory note to state extended to April 15, 1998.

Effective 28 Aug 1992

Title VII CITIES, TOWNS AND VILLAGES

90.702. Kansas City symphony's promissory note to state extended to April 15, 1998. — Interest on the promissory note entered into by the Kansas City Symphony, a not-for-profit corporation, wherein it promised to repay to the state of Missouri the sum of one million dollars with interest on or before the fifteenth day of April, 1993, shall be paid on or before that time, and the note is hereby extended and shall become due and payable on April 15, 1998. No further extension of the note shall be made or granted and the note, the underlying debt represented by the note and any accrued interest shall not be released, extinguished or forgiven in whole or in part.

(L. 1992 H.B. 1058 § 1 subsec. 2)



Section 90.750 Kansas City regional sports complex authority created — authority defined.

Effective 23 Dec 1997, see footnote

Title VII CITIES, TOWNS AND VILLAGES

90.750. Kansas City regional sports complex authority created — authority defined. — There is hereby created in any city with a population of more than three hundred thousand inhabitants which is located in more than one county a special authority to be known as the "Kansas City Regional Sports Complex Authority". Such authority shall be a distinct and separate entity from any county sports complex authority authorized by section 64.930. For purposes of sections 90.750 to 90.760, the term "authority" means the Kansas City regional sports complex authority.

(L. 1997 2d Ex. Sess. S.B. 1 § 13)

Effective 12-23-97



Section 90.755 Complex commissioners' qualifications, appointment, terms, vacancies — chairman, how selected.

Effective 23 Dec 1997, see footnote

Title VII CITIES, TOWNS AND VILLAGES

90.755. Complex commissioners' qualifications, appointment, terms, vacancies — chairman, how selected. — 1. The authority created in section 90.750 shall consist of eight commissioners who shall be qualified voters of the state of Missouri, one of whom shall be the director of the department of economic development. The remaining seven members shall be appointed by the governor with the advice and consent of the senate as follows:

(1) The mayor of a city having a population of at least four hundred thirty thousand inhabitants located in more than one county shall submit two panels of three names of residents of such city to the governor who shall select one person from each such panel;

(2) The governing body of a county of the first classification with a charter form of government containing the major part of a city having a population of at least four hundred thirty thousand inhabitants shall submit two panels of three names of residents of such county to the governor who shall select one person from each such panel; and

(3) The governing bodies of all other counties containing a part of a city with a population of at least four hundred thirty thousand inhabitants shall each submit a panel of three names of residents of each such county to the governor who shall select one person from each such panel. No more than four of the members selected by the governor shall be from the same political party.

2. Except for the director of the department of economic development, the commissioners shall be appointed to serve for terms of six years, except those first appointed. One shall be appointed for a two-year term, one for a three-year term, one for a four-year term, two for a five-year term and two for a six-year term. The commissioners shall annually select a chairman from among their members.

3. Each commissioner shall hold office until his or her successor has been appointed and qualified. If a vacancy occurs, it shall be filled in the same manner as the first appointment. All vacancies shall be filled within thirty days from the date of such vacancy. The commissioners shall serve without compensation.

(L. 1997 2d Ex. Sess. S.B. 1 § 14)

Effective 12-23-97



Section 90.760 Duties of the authority — annual report due when.

Effective 23 Dec 1997, see footnote

Title VII CITIES, TOWNS AND VILLAGES

90.760. Duties of the authority — annual report due when. — The duties of the authority created in section 90.750 shall include, but are not limited to, the study and review of all current major sports leagues, clubs or franchises operating in Kansas City and the analysis of possibilities for future growth and expansion of existing and new major sports leagues, clubs or franchises in that and surrounding areas. Unless and until otherwise provided, the authority shall make an annual report by December first of every year, to the governor, the president pro tem of the senate and the speaker of the house of representatives, and the director of the department of economic development. Such report shall set forth in detail the authority's findings and recommendations.

(L. 1997 2d Ex. Sess. S.B. 1 § 15)

Effective 12-23-97






Chapter 91 Municipally Owned Utilities

Chapter Cross References



Section 91.010 Cities empowered to erect, maintain gas and power plants — waterworks — ice plants — electric light plants.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

91.010. Cities empowered to erect, maintain gas and power plants — waterworks — ice plants — electric light plants. — The city council of any city, town or village in this state shall have power to erect, maintain and operate waterworks, or to acquire waterworks by purchase and to operate and maintain the same, and to supply the inhabitants thereof with water; to erect, purchase, acquire, maintain and operate gas and power plants, electric light plants, ice plants or any other kind of plant or device for lighting purposes, or to acquire and own the same by purchase and to maintain and operate such plants and to supply the inhabitants of such cities, towns and villages with water, light, ice and power therefrom.

(RSMo 1939 § 7786)

Prior revisions: 1929 § 7641; 1919 § 9079; 1909 § 9904



Section 91.020 Cities empowered to sell light and power.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

91.020. Cities empowered to sell light and power. — Any city in this state, which owns and operates any electric light or power plant, may, and is hereby authorized and empowered to, supply electric current from its light or power plant to other municipal corporations for their use and the use of their inhabitants, and also to persons and private corporations for use beyond the corporate limits of such city, and to enter into contracts therefor for such time and upon such terms and under such rules and regulations as may be agreed upon by the contracting parties.

(RSMo 1939 § 7787)

Prior revisions: 1929 § 7642; 1919 § 9080



Section 91.025 Definitions — continuation of existing electrical service — change of supplier — commission jurisdiction.

Effective 11 Jul 1991, see footnote

Title VII CITIES, TOWNS AND VILLAGES

91.025. Definitions — continuation of existing electrical service — change of supplier — commission jurisdiction. — 1. As used in this section, the following terms mean:

(1) "Municipally owned or operated electric power system", a system for the distribution of electrical power and energy to the inhabitants of a municipality which is owned and operated by the municipality itself, whether operated under authority pursuant to this chapter or under a charter form of government;

(2) "Permanent service", electrical service provided through facilities which have been permanently installed on a structure and which are designed to provide electric service for the structure's anticipated needs for the indefinite future, as contrasted with facilities installed temporarily to provide electrical service during construction. Service provided temporarily shall be at the risk of the electrical supplier and shall not be determinative of the rights of the provider or recipient of permanent service;

(3) "Structure" or "structures", an agricultural, residential, commercial, industrial or other building or a mechanical installation, machinery or apparatus at which retail electric energy is being delivered through a metering device which is located on or adjacent to the structure and connected to the lines of an electrical corporation, rural electric cooperative, municipally owned or operated electric power system, or joint municipal utility commission. Such terms shall include any contiguous or adjacent additions to or expansions of a particular structure. Nothing in this section shall be construed to confer any right on an electric supplier to serve new structures on a particular tract of land because it was serving an existing structure on that tract.

2. Once a municipally owned or operated electrical system, or its predecessor in interest, lawfully commences supplying retail electric energy to a structure through permanent service facilities, it shall have the right to continue serving such structure, and other suppliers of electrical energy shall not have the right to provide service to the structure except as might be otherwise permitted in the context of municipal annexation, pursuant to section 386.800 or pursuant to a territorial agreement approved under section 394.312. The public service commission, upon application made by a customer, may order a change of suppliers on the basis that it is in the public interest for a reason other than a rate differential, and the commission is hereby given jurisdiction over municipally owned or operated electric systems to accomplish the purpose of this section. The commission's jurisdiction under this section is limited to public interest determinations and excludes questions as to the lawfulness of the provision of service, such questions being reserved to courts of competent jurisdiction. Except as provided in this section, nothing in this section shall be construed as otherwise conferring upon the commission jurisdiction over the service, rates, financing, accounting or management of any such municipally owned or operated electrical system, and nothing in this section, section 393.106, and section 394.315 shall affect the rights, privileges or duties of any municipality to form or operate municipally owned or operated electrical systems. Nothing in this section shall be construed to make lawful any provision of service which was unlawful prior to July 11, 1991. Nothing in this section shall be construed to make unlawful the continued lawful provision of service to any structure which may have had a different supplier in the past, if such a change in supplier was lawful at the time it occurred.

(L. 1991 S.B. 221)

Effective 7-11-91



Section 91.026 Aluminum smelting facilities may contract to purchase electric power, no set rates or time periods — definitions — criteria.

Effective 22 May 2003, see footnote

Title VII CITIES, TOWNS AND VILLAGES

91.026. Aluminum smelting facilities may contract to purchase electric power, no set rates or time periods — definitions — criteria. — 1. As used in this section, the following terms mean:

(1) "Aluminum smelting facility", a facility whose primary industry is the smelting of aluminum and primary metals, Standard Industrial Classification Code 3334, is located in a county of the second classification, which has used over three million megawatt hours of electricity during a calendar year, and has had electrical service provided to said facility in the past, in part or whole, by a municipally owned utility and, in part or whole, by an electric generating cooperative owned by rural electric cooperatives;

(2) "Commission", the Missouri public service commission;

(3) "Delivery services", transmission, distribution, or metering of electric power and energy or services ancillary thereto or related services;

(4) "Local electric service utility", an electrical corporation engaged in the furnishing of local electric service to consumers under a certificate of convenience and necessity issued by the commission, any municipal electric distribution system or electric cooperative;

(5) "Municipally owned utility", a utility as defined in subdivision (1) of subsection 1 of section 91.025.

2. Notwithstanding any provisions of law to the contrary, any aluminum smelting facility shall have the right to purchase and contract to purchase electric power and energy and delivery services from any provider, wherever found or located, at whatever rates or charges as contracted for, and such periods or times as is needed or necessary or convenient for the operation of such aluminum smelting facility and for no other purpose, notwithstanding any past circumstances of supply. Any aluminum smelting facility purchasing or contracting to purchase electric power and energy pursuant to this section shall not resell such electric power and energy to any party except the original providers of such electric power and energy.

3. Notwithstanding the provisions of section 91.025, section 393.106, and section 394.315 to the contrary, any provider of such electric power and energy and delivery services, whether or not otherwise under Missouri regulatory jurisdiction, shall have the right to transact for and sell electric power and energy and delivery services to an aluminum smelting facility. Any transactions or contracts pursuant to this section for electric power and energy and delivery services shall not be subject to the jurisdiction of the commission with regard to the determination of rates.

4. When current electric power and energy is being supplied in part or in whole by a municipally owned utility and in part or whole by an electric generating cooperative owned by rural electric cooperatives and not under any contract authorized pursuant to this section, a replacement contract pursuant to the provisions of subsections 2 and 3 of this section shall provide for all of the electric power and energy and delivery services requirements of the aluminum smelter and shall meet the following criteria:

(1) The aluminum smelting facility's change of supplier shall have no negative financial impact on any past supplier or suppliers or to other electricity customers of such supplier or suppliers;

(2) The supply arrangements made by the aluminum smelting facility when operated in coordination with the local electric infrastructure shall not reduce the reliability of service to other customers or the safety of any person;

(3) The aluminum smelting facility's change of electric supplier shall not cause a reduction in tax revenue to the state of Missouri or any political subdivision;

(4) No billing or metering functions of any municipally owned utility will be changed or affected as a result of a change of electric supplier by such aluminum smelting facility.

5. No local electric service utility provider of electric power and energy or delivery services shall have any obligation to supply or deliver backup, peaking or emergency power to an aluminum smelting facility exercising its rights under this section, nor liability for inability or failure to provide such power, except as may be established by written contract.

6. Once an aluminum smelting facility has purchased electric power pursuant to its rights pursuant to this section, no past supplier of energy and related services shall have any obligation to provide electric power and energy and delivery services to such aluminum smelting facility except as may be established by written contract.

7. The provisions of this section recognize highly unique circumstances of aluminum smelting facilities and are not to be interpreted as condoning or conceding the suitability of retail electric restructuring for any customer or class of customers in the state of Missouri.

(L. 2003 H.B. 208 merged with S.B. 555)

Effective 5-22-03 (S.B. 555) 7-09-03 (H.B. 208)



Section 91.030 Cities may purchase light and power, and ancillary services.

Effective 22 May 2003, see footnote

Title VII CITIES, TOWNS AND VILLAGES

91.030. Cities may purchase light and power, and ancillary services. — Any city, town or village in this state, having authority to maintain and operate an electric light and power plant, may procure electric current and ancillary services for that purpose from any other city, owning and operating such plant, or other lawful supplier and to that end may enter into a contract therefor with such city or other supplier having such plant for such period and upon such terms as may be agreed by the contracting parties solely on the approval by the governing board or council of such municipality owned or operated electric power system or by its duly authorized representative without further regulatory or public approval, notwithstanding any provisions of law to the contrary.

(RSMo 1939 § 7788, A.L. 2003 H.B. 208 merged with S.B. 555)

Prior revisions: 1929 § 7643; 1919 § 9081

Effective 5-22-03 (S.B. 555) 7-09-03 (H.B. 208)



Section 91.040 Cities may use streets and roads.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

91.040. Cities may use streets and roads. — Any city, town or village, which any city of this state, having an electric light or power plant, may agree to supply with electric current under the provisions of sections 91.020 and 91.030, is hereby authorized and empowered to conduct said current from the city, agreeing to supply the same, and for that purpose to erect poles, piers, abutments, wires and other fixtures along, across or under any of the public roads, streets and water in such a manner as not to incommode or endanger the public in the use of said public roads, streets and waters, and to put in and maintain and operate all apparatus and devices necessary for and in conducting said current from the city agreeing to supply the same into its own limits in, upon, over and through any territory of this state outside, as well as within, the limits of said city, town or village.

(RSMo 1939 § 7789)

Prior revisions: 1929 § 7644; 1919 § 9082



Section 91.050 Cities owning waterworks may supply other cities.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

91.050. Cities owning waterworks may supply other cities. — Any city in this state which owns and operates a system of waterworks may, and is hereby authorized and empowered to, supply water from its waterworks to other municipal corporations for their use and the use of their inhabitants, and also to persons and private corporations for use beyond the corporate limits of such city, and to enter into contracts therefor, for such time, upon such terms and under such rules and regulations as may be agreed upon by the contracting parties.

(RSMo 1939 § 7790)

Prior revisions: 1929 § 7645; 1919 § 9083; 1909 § 9905

(1989) Provision of water to nonresidents is permissive, not mandatory, and is generally subject to contractual agreement between the city and nonresident. City's requirement that residents of unincor-porated portion of county sign a petition for voluntary annexation in order to have access to city's water and sewer systems is entirely consistent with this statute. Blackwell v. City of St. Charles (E.D.Mo.) 726 F.Supp. 256.



Section 91.055 Customers may choose to maintain municipal water service despite claim of exclusive right by public water supply district (Jackson County).

Effective 14 Jun 1999, see footnote

Title VII CITIES, TOWNS AND VILLAGES

91.055. Customers may choose to maintain municipal water service despite claim of exclusive right by public water supply district (Jackson County). — Notwithstanding any other provision of law to the contrary, in a county of the first classification with a charter form of government and having a population of more than six hundred thousand but less than nine hundred thousand inhabitants, any person who is a water service customer of any municipality located in whole or in part in such county may continue to receive water service from such municipality even in the event that a public water supply district shall claim the exclusive right to provide water service to such person.

(L. 1999 H.B. 450 and L. 1999 S.B. 160 & 82, A.L. 2011 H.B. 315)



Section 91.060 Cities, towns or villages may procure water from any other city — contract.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

91.060. Cities, towns or villages may procure water from any other city — contract. — Any city, town or village in this state having authority to maintain and operate waterworks may procure water for that purpose from any other city having a system of waterworks, and to that end may enter into a contract therefor with such city having a system of waterworks; and any city of this state having a waterworks system is hereby authorized and empowered whenever it deems it expedient to supply any other city, town or village of this state in its vicinity with water from its waterworks for such time and upon such terms and under such rules and regulations as it may deem proper.

(RSMo 1939 § 7791)

Prior revisions: 1929 § 7646; 1919 § 9084; 1909 § 9906



Section 91.070 City authorized to lay pipes and mains, machinery to carry out provisions of section 91.060.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

91.070. City authorized to lay pipes and mains, machinery to carry out provisions of section 91.060. — Any city, town or village, which any city of this state having waterworks may agree to supply with water under the provisions of section 91.060, is hereby authorized and empowered to conduct the water from the city agreeing to supply the same, and for that purpose to lay mains and pipes and to put in, maintain and operate all necessary machinery, apparatus and devices necessary for and in the conducting of the water from the city agreeing to supply the same into its own limits in, upon, over and through any territory of this state, outside as well as within the limits of any such city, town or village, and to connect with the mains of such city agreeing to supply it with water, with the consent of such city supplying the same, and at such place or places and in such manner as such city supplying the water may permit and direct.

(RSMo 1939 § 7792)

Prior revisions: 1929 § 7647; 1919 § 9085; 1909 § 9907



Section 91.080 Condemnation proceedings — compensation for private property taken.

Effective 28 Aug 1949

Title VII CITIES, TOWNS AND VILLAGES

91.080. Condemnation proceedings — compensation for private property taken. — Every such city, town or village to be supplied with water as herein provided shall have the right to acquire, by purchase, donation or condemnation, the right-of-way to and from the city agreeing to supply it with water, and all lands and easements, and all rights-of-way, either above or below ground, it may require for the purposes of laying its mains and pipes and putting in, maintaining and operating all necessary machinery, apparatus and devices for conducting the water into its own limits; and all condemnation proceedings under sections 91.060 to 91.080 shall be had according to and under the provisions of sections 393.030 to 393.100 which are made applicable to condemnation proceedings under sections 91.060 to 91.080.

(RSMo 1939 § 7793, A. 1949 H.B. 2039)

Prior revisions: 1929 § 7648; 1919 § 9086; 1909 § 9908



Section 91.090 Certain cities may construct or acquire waterworks.

Effective 28 Aug 1986

Title VII CITIES, TOWNS AND VILLAGES

91.090. Certain cities may construct or acquire waterworks. — The city council of any city of the third or fourth class in this state, or any city operating under a special charter, having three thousand inhabitants or more and less than one hundred and fifty thousand inhabitants shall have the power to erect, maintain and operate waterworks or to acquire waterworks by purchase as herein provided, and to operate and maintain the same and supply the inhabitants thereof with water and to charge therefor reasonable rates as herein provided.

(RSMo 1939 § 7806, A.L. 1986 H.B. 1554 Revision)

Prior revisions: 1929 § 7661; 1919 § 9099; 1909 § 9924

CROSS REFERENCE:

Special charter cities may acquire, sell, lease public utilities, 81.190



Section 91.100 May contract to supply.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

91.100. May contract to supply. — Any such city which shall erect or acquire a system of waterworks under sections 91.090 to 91.300 may, and is hereby authorized and empowered to, supply water from its waterworks to persons and private corporations for use in or beyond the corporate limits of the city, and to enter into any such contracts therefor, upon such terms and under such rules and regulations as may be agreed upon by the contracting parties.

(RSMo 1939 § 7807)

Prior revisions: 1929 § 7662; 1919 § 9100; 1909 § 9925



Section 91.110 May acquire by purchase.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

91.110. May acquire by purchase. — Every such city shall have the right and is hereby expressly given the power to acquire, by purchase, as herein provided, a waterworks system, consisting of pipes, mains, machinery, buildings, standpipes, reservoirs, easements, rights-of-way, water supply and such real estate as is necessarily connected therewith for the successful operation thereof, including the franchises and rights granted thereto by the city, and any leasehold rights, and any other water supply that may be necessary or that the city may deem necessary, whether owned by the water company or other person or corporation, and said city is hereby given the power to erect and construct such waterworks system as herein provided.

(RSMo 1939 § 7808)

Prior revisions: 1929 § 7663; 1919 § 9101; 1909 § 9926



Section 91.120 May acquire water system — procedure.

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

91.120. May acquire water system — procedure. — 1. The city shall have the right to acquire by purchase any waterworks system in operation in such city at its fair and equitable value, to be agreed upon by the city and the person, firm or corporation owning the waterworks system, and whenever a proposition is made in writing to the city by the person, firm or corporation owning such plant to sell to the city under sections 91.090 to 91.300 its waterworks system at a price that the city council deems fair and equitable, the council or other proper authorities shall, by ordinance, submit the question to the voters of the city.

2. The question shall be submitted in substantially the following form:

Shall the city acquire the waterworks system and property and issue bonds therefor, which shall be a first lien on the waterworks system and property, but not a general or personal obligation of the city?

3. And if a majority of the voters of the city voting on the question shall vote "Yes", then such city shall acquire said property at the price and on the terms named in the question.

(RSMo 1939 § 7809, A. 1949 H.B. 2039, A.L. 1975 H.B. 947, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 7664; 1919 § 9102; 1909 § 9927



Section 91.130 Proposition to sell to be in writing — publication — deed, how made.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

91.130. Proposition to sell to be in writing — publication — deed, how made. — 1. The proposition so submitted by the said person, firm or corporation shall be in writing, and shall state the price at which the city may acquire the property, and shall contain an agreement to accept in payment of such price the bonds provided for by sections 91.090 to 91.300, which bonds shall not create any personal or general liability on the part of the city, or the persons signing the same, for the payment of the bonds, nor shall the city be liable to pay for the city waterworks system other than by the execution and delivery of bonds as provided in said sections. In case the waterworks system is owned by a corporation, the proposition submitted by it to the city shall be authorized by the board of directors of the corporation, and also shall have the consent of a majority of the stockholders of the corporation owning the waterworks system and a majority of the bondholders thereof, which consent shall be obtained at a meeting of the stockholders of the corporation in pursuance to notice published for three weeks in a newspaper published in the city where the corporation is located, signed by the president or the secretary of the corporation, stating the object of the meeting; and by a written notice addressed to each stockholder at his usual place of residence, postage prepaid and deposited in the United States post office, ten days before the meeting.

2. The deed to said waterworks property shall be placed in escrow when the proposition is made to the city, and the person, firm or corporation submitting such proposition shall, at the time of submitting the same, deposit with the city clerk a sum sufficient to defray the expenses of the election held to vote on such proposition. The city shall be the grantee in said deed, which deed shall convey to it the title to said property, subject to the payment of the bonds provided for in said sections, given for the purchase price thereof, and the deed may contain the following reservation, to wit:

The power is reserved in the members of the board of waterworks commissioners and their successors in office to convey the property hereby conveyed — in case of default in the payment of the bonds or interest coupons provided for in sections 91.090 to 91.300, RSMo, authorizing the city to purchase a waterworks system and issue bonds in payment therefor, as is provided in said sections; that is to say: That in case of default in the payment of said bonds and interest coupons, the property hereby conveyed shall be conveyed by said board of waterworks commissioners by deed of conveyance to the bondholders, to be held by them in the relative proportion that the bonds held by each shall bear to the entire bond issue; provided, that said property may be conveyed to a trustee designated by a majority of the bondholders to be held for the use of all the bondholders in the proportion aforesaid. The power hereby reserved in said board of waterworks commissioners is to be irrevocable, and the city, by the acceptance of this deed, hereby recognizes such irrevocable power in said board of waterworks commissioners for the purpose of securing the payment of said bonds and coupons.

3. At the time of the delivery of the deed, the delivery thereof shall be accompanied with at least a majority of the bonds of the corporation, if there are any outstanding bonds; and in case all of the bonds are not delivered, the person, firm or corporation so making the deed to the city shall deposit sufficient money in the depositary selected for the waterworks system, as herein provided in said sections, to pay off any such outstanding bonds as are not delivered at the time of the delivery of the deed, so that the city will receive the property free and clear of all liens, and subject to no lien except the lien of the bonds given by the city, as provided in said sections for the purchase price thereof.

(RSMo 1939 § 7810)

Prior revisions: 1929 § 7665; 1919 § 9103; 1909 § 9928



Section 91.140 Petition by citizens — duty of council.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

91.140. Petition by citizens — duty of council. — In case a proposition is made by the person, firm or corporation owning the plant in the city for the sale thereof under sections 91.090 to 91.300, and in case the city council fails or neglects to submit said proposition as herein provided, then upon the filing with the city clerk of said city a petition signed by one hundred taxpaying citizens of the city, requesting the submission of such proposition, as above provided, it shall be the duty of the city council and the mayor of such city to duly enact an ordinance submitting the said proposition to the voters of said city, as herein provided.

(RSMo 1939 § 7811)

Prior revisions: 1929 § 7666; 1919 § 9104; 1909 § 9929



Section 91.150 Plant, how paid for — bonds to constitute lien.

Effective 28 Aug 1975

Title VII CITIES, TOWNS AND VILLAGES

91.150. Plant, how paid for — bonds to constitute lien. — Whenever a proposition shall be submitted and adopted by a majority of the voters of the city voting on the proposition, then the waterworks system shall be conveyed to the city by the person, firm or corporation owning the same, which deed shall convey to the city a valid title to the property except that such conveyance shall be subject to a vendor's lien for the purchase price of the plant, which shall be evidenced by bonds herein provided for, which shall be issued and delivered to the person, firm or corporation selling the property, in payment therefor. And the city, for the purpose of paying for the waterworks plant, shall issue bonds to an amount equal to the agreed purchase price, which shall be known as "the waterworks bonds" and which shall constitute a first lien on the waterworks plant so acquired, and all the property connected therewith or thereafter acquired constituting a part of the plant, including the income arising therefrom, it being the intent of sections 91.090 to 91.300, however, that there is to be no liability on the part of the city to pay the amount evidenced by the bonds out of any other fund than the one herein specified, and the bonds shall not constitute a liability of the city for which the general revenues thereof can be appropriated, or any part thereof, except to pay a reasonable fire hydrant rental for such hydrants as may be used by the city for the purpose of fire protection, and washing and flushing streets, crossings, alleys and sewers, as herein provided.

(RSMo 1939 § 7812, A. 1949 H.B. 2039, A.L. 1975 H.B. 947)

Prior revisions: 1929 § 7667; 1919 § 9105; 1909 § 9930



Section 91.160 Management — form of bonds.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

91.160. Management — form of bonds. — 1. The said waterworks plant and system, when acquired, shall be subject to the control and management of a board known as "The Board of Waterworks Commissioners", who shall have the power to issue to the person, firm or corporation, in payment for said waterworks system, bonds in such denomination as may be stated in the proposition to the city or as may be determined by the board, which bonds shall refer to and recite sections 91.090 to 91.300, as authority for their issuance, and shall be signed by each member of the board, attested by the secretary, under the seal of the board, and each bond shall contain substantially the following, among other appropriate recitals therein:

This bond shall constitute a first lien in the nature of a mortgage or vendor's lien upon all the property, rights, issues and revenue of the waterworks system in this city, or in any way appertaining thereto, including any and all funds that may have been or may be derived therefrom, whether in existence at the time of the issuing of this bond or thereafter acquired, but this bond shall not create any personal or general liability on the part of this city or the persons signing the same for the payment thereof, and the same shall be paid only out of the property constituting the waterworks system and the revenue derived therefrom, on which it shall be a first lien, as aforesaid, and in case of default in the payment of the principal hereof, or any interest due thereon, for a period of six months, all of the said property upon which it shall be a lien, as aforesaid, shall be conveyed by the waterworks commissioners to the holders of the waterworks bonds in the proportion that the bonds held by each bears to the entire bond issue; provided, that said property may be conveyed to a trustee designated by a majority of the bondholders, to be held for the use of all the bondholders in the proportion aforesaid, and the conveyance of the said waterworks commissioners shall also convey all obligations due to the said board of waterworks commissioners from private corporations, individuals, or this city on account of water furnished or consumed, and shall also convey to them, their grantees and assigns, the right, privilege and franchise to continue thereafter the maintenance and operation of said waterworks system for a period of thirty years, and for that purpose to have the use of the streets, avenues, alleys and other public places of the city to maintain and operate the said waterworks plant.

2. The said bond shall run for a period of twenty years and draw interest at the rate of six percent per annum, payable semiannually, said interest to be evidenced by the coupons attached. The bonds and coupons shall be negotiable in form. The coupons may be signed only by the lithographed signatures of the president of the board and the secretary thereof.

(RSMo 1939 § 7813)

Prior revisions: 1929 § 7668; 1919 § 9106; 1909 § 9931



Section 91.170 May advertise for bids to construct.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

91.170. May advertise for bids to construct. — When there are no waterworks in operation in any such city, and the city shall desire to construct waterworks, the city council shall, by ordinance, cause plans and specifications of the waterworks system to be constructed, to be duly made and filed in the office of the city clerk by the city engineer, or such other person as the council may designate, which plans and specifications shall give a full description of the plant to be constructed, the details thereof and the manner of construction; and the council shall cause the said engineer or the person so designated, to make the plans and specifications, to advertise for bids, and the council, by and through said city engineer, or such committee as the council may appoint, shall contract, subject to the approval and ratification of the voters of said city, as herein provided, with the person, firm or corporation who will agree to do the work on the lowest and best terms, and such person, firm or corporation shall agree to accept, in payment for the construction of said plant, bonds issued under sections 91.090 to 91.300, and containing substantially the recitals as provided in section 91.160; and the advertisement for bids shall state, among other things, that the work is to be paid for by bonds issued under sections 91.090 to 91.300, which will be a first lien in the nature of a mortgage or vendor's lien upon all the property, rights, issues and revenues of the waterworks system when erected, or in any way appertaining thereto, including any and all funds that may have been or may be derived therefrom, whether in existence at the time of the issuing of the bonds or thereafter acquired, but that the bonds shall not create any personal or general liability on the part of the city or the person signing them for the payment thereof, and that the same shall be paid only out of the property constituting the waterworks system and the revenue derived therefrom.

(RSMo 1939 § 7814)

Prior revisions: 1929 § 7669; 1919 § 9107; 1909 § 9932



Section 91.180 Contractor to give bond.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

91.180. Contractor to give bond. — The contractor who shall be awarded said contract shall give to the city a bond with sufficient security for the performance of the work in accordance with the plans and specifications, and in accordance with the contract, which bond shall be for such sum as the council may by ordinance determine, and shall be approved by the mayor and filed in the office of the city clerk.

(RSMo 1939 § 7815)

Prior revisions: 1929 § 7670; 1919 § 9108; 1909 § 9933

CROSS REFERENCE:

Bond of contractor, conditions of, 107.170



Section 91.190 Bid for construction to be submitted to voters.

Effective 28 Aug 1975

Title VII CITIES, TOWNS AND VILLAGES

91.190. Bid for construction to be submitted to voters. — The council shall then, by ordinance, submit the proposition to erect the waterworks system as provided in the contract, ordinance and other proceedings, and to pay for same by bonds issued as aforesaid, to the voters of the city, as provided in section 91.120. The proposition to be submitted at the election shall be:

To erect a waterworks plant and issue bonds in payment therefor, which shall be a first lien on the waterworks plant when erected, but no general or personal obligation of the city—YES.

To erect a waterworks plant and issue bonds in payment therefor, which shall be a first lien on the waterworks plant when erected, but no general or personal obligation of the city—NO.

­­

­

(RSMo 1939 § 7816, A. 1949 H.B. 2039, A.L. 1975 H.B. 947)

Prior revisions: 1929 § 7671; 1919 § 9109; 1909 § 9934



Section 91.200 Council to appoint superintendent of construction.

Effective 28 Aug 1975

Title VII CITIES, TOWNS AND VILLAGES

91.200. Council to appoint superintendent of construction. — As soon as the proposition to erect the waterworks system has been ratified by a majority of the voters of the city voting on the proposition as aforesaid, the city council shall appoint some suitable person to superintend the erection thereof, and who shall receive reasonable compensation therefor, whose compensation shall be paid by the contractor into the treasury of the city before the work is commenced, and paid to the superintendent as the work progresses, as may be directed by the council, and the amount so deposited by the contractor shall be included by him in the contract price for the work for which bonds shall be issued in payment.

(RSMo 1939 § 7817, A. 1949 H.B. 2039, A.L. 1975 H.B. 947)

Prior revisions: 1929 § 7672; 1919 § 9110; 1909 § 9935



Section 91.210 What provisions to apply.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

91.210. What provisions to apply. — All the provisions of sections 91.010 to 91.300, 91.450 to 91.540, 91.600 and 91.610, which concern the purchase of waterworks, shall apply, so far as the same are applicable, to the erection or purchase of electric light plants, gas plants, ice plants or other lighting plants.

(RSMo 1939 § 7818)

Prior revisions: 1929 § 7673; 1919 § 9111; 1909 § 9936



Section 91.220 Failure to redeem bonds.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

91.220. Failure to redeem bonds. — In case of default in the payment of the principal of the bonds or interest due thereon for a period of six months, all of said property, to wit: The waterworks system, consisting of pipes, mains, machinery, buildings, standpipes, reservoirs, easements, rights-of-way, water supply and the real estate connected therewith, including any leasehold rights and all obligations due from private corporations, individuals or the city to the said waterworks system, or board of waterworks commissioners, on account of water furnished or consumed, and including the right, privilege and franchise to continue thereafter the maintenance and operation of said plant for a period of thirty years, shall be conveyed by said commissioners by a deed of conveyance to the bondholders to be held by them in the relative proportion that the bonds held by each shall bear to the entire issue; provided, that said property may be conveyed to a trustee designated by a majority of the bondholders to be held for the use of all the bondholders in the proportion aforesaid, and such conveyance shall vest a perfect title in said bondholders and their assigns or their trustee to said property, and said bondholders and their assigns or their trustee, shall thereafter have the use of the streets, avenues, alleys and other public places to maintain and operate their said plant for a period of thirty years, as aforesaid; and provided further, that the lien created by the said bonds and sections 91.090 to 91.300 may be foreclosed in a court of equity in a like manner as if a mortgage or deed of trust was given to secure the same. No general or personal judgment shall be rendered against the city except for such amounts as may be due from said city as rental for hydrants used by the city for the purpose of fire protection and washing and flushing streets, crossings, alleys and sewers of the city, and in case of foreclosure, the decree and sale shall convey to the purchaser, or person or persons receiving title under the decree, or by a sale under the decree, all the rights, title and estate which could be conveyed by a conveyance from the board of waterworks commissioners, as aforesaid.

(RSMo 1939 § 7819)

Prior revisions: 1929 § 7674; 1919 § 9112; 1909 § 9937



Section 91.230 City to pay for fire protection — rates.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

91.230. City to pay for fire protection — rates. — The city shall pay to the board of waterworks commissioners a reasonable fire hydrant rental for such hydrants as may be used by the city for the purpose of fire protection, and washing and flushing the streets, crossings, alleys and sewers, which shall in no case exceed a reasonable and just price therefor, to be fixed by the concurrent action of the board of waterworks commissioners and city council every five years from the date of the purchase of said waterworks system. The inhabitants of the city shall be required to pay reasonable rates for the use of water, to be fixed by the board of waterworks commissioners, to be paid quarterly, and the amount paid by the city and private consumers shall be sufficient to raise funds adequate:

(1) To pay the current running expenses for maintaining the waterworks system, and provide for such extensions and renewals as may become necessary;

(2) To provide for the payment of the interest on the bonded indebtedness;

(3) To provide each year a sum equal to not less than two nor more than five percent of the entire bonded indebtedness herein provided for, which sum shall be turned into a sinking fund to provide for the final payment and extinguishment of the bonded debt; provided, that the rates in force at the time of taking over any such property shall not be reduced for the first five years, at which time they may be reduced by the board of waterworks commissioners, if it is apparent that the rates are higher than necessary to operate and maintain the plant, pay interest on the bonds, and create a sinking fund for the payment of said bonds at the end of twenty years, in which event it shall be the duty of the said board of waterworks commissioners to make a suitable reduction. Said sinking fund to remain in the depositary to be selected as herein provided, and to draw interest.

(RSMo 1939 § 7820)

Prior revisions: 1929 § 7675; 1919 § 9113; 1909 § 9938



Section 91.240 Funds, where deposited.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

91.240. Funds, where deposited. — There shall be selected a depositary for the funds of the waterworks system in the manner as provided by section 95.280, and all moneys received from water consumers shall be deposited daily by the manager of the said waterworks system, and all to be drawn out of such depositary on warrants drawn upon said depositary and signed by the president of the board of waterworks commissioners with the seal of the board attached, countersigned by the mayor.

(RSMo 1939 § 7821)

Prior revisions: 1929 § 7676; 1919 § 9114; 1909 § 9939



Section 91.250 Waterworks bonds of certain cities may be deposited as securities.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

91.250. Waterworks bonds of certain cities may be deposited as securities. — When any city of over twenty thousand inhabitants has purchased or erected a waterworks system under sections 91.090 to 91.300 and issued bonds in payment therefor as herein provided, such bonds shall be subject to be deposited with the director of the department of insurance, financial institutions and professional registration of Missouri, as provided by the statutes relating to the deposit of securities by trust and insurance companies, and such bonds may also be deposited with the treasurer of the state of Missouri, as provided in section 30.270, within the discretion of the governor, attorney general and treasurer of the state, as provided in said section 30.270; provided, that at the time that such bonds are offered for deposit, the waterworks system upon which they are secured has, for a period of five years last past, earned all necessary current running expenses, and in addition thereto an amount equal to eight percent per annum on the entire amount of such bonds issued for the payment of said waterworks system.

(RSMo 1939 § 7822)

Prior revisions: 1929 § 7677; 1919 § 9115; 1909 § 9940



Section 91.260 Board of waterworks commissioners, how composed — compensation.

Effective 28 Aug 1990

Title VII CITIES, TOWNS AND VILLAGES

91.260. Board of waterworks commissioners, how composed — compensation. — The waterworks system, when acquired by purchase or erected by the city, shall be under the management and control of a board known as "The Board of Waterworks Commissioners", which shall be composed of three residents of the city, well known for their intelligence and integrity, who shall be appointed by the mayor with the approval of the city council. As soon as convenient after the members of the board have been chosen, the board shall hold a meeting at the city council room of such city, and organize by the election of a president, and adopt a corporate seal, and at such first meeting they shall determine by lot the term of office of each member, so that one shall serve for one year, one for two years and one for three years, and whenever the term of office of a member of the board expires, the mayor of the city, with the approval of the city council, shall appoint a successor to serve a full term of three years; and in case any other vacancy arises in the board, it shall be filled in like manner for the unexpired term. Each of the commissioners shall give bond in the penal sum of five thousand dollars, with two solvent securities, for the faithful performance of their duties, such bond to be approved by the mayor. Any member of such board shall be suspended or removed in the same manner and for like cause as an appointive city officer. The board shall keep a record of its proceedings, and the city clerk of the city, by virtue of his office, shall be secretary of the board of waterworks commissioners, and shall be the custodian of the seal, and shall serve without further compensation than that received as city clerk. Each member of the board may, by ordinance of the council of the city, be paid out of the revenues derived from the operation of the plant, a salary not exceeding the sum of five hundred dollars per year. No person holding an office under the city government, either elective or appointive, shall be eligible to appointment on the board of waterworks commissioners, and no more than two of such commissioners shall belong to the same political party.

(RSMo 1939 § 7823, A.L. 1990 H.B. 1070)

Prior revisions: 1929 § 7678; 1919 § 9116; 1909 § 9941



Section 91.270 Powers and duties of board — may appoint manager — city to pay for water.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

91.270. Powers and duties of board — may appoint manager — city to pay for water. — Said board of waterworks commissioners shall have full control and management of said waterworks system, and shall make all contracts for supplies and improvements, and manage the business of said waterworks system, and may employ such assistants and employees as may be necessary for the operation of the same, subject to the approval of the mayor, and shall have power to fix the water rates so as to raise funds sufficient for the purposes mentioned in section 91.230, and to adopt such reasonable rules and regulations for the enforcement and collection thereof as it may deem expedient; and such board shall collect from said city rental for hydrants used by the city for the purposes of fire protection, and washing and flushing the streets, crossings, alleys and sewers, at the rate agreed upon between the board and the city council and shall have the same power to sue for any such amount due from the city as if the water was furnished to the city by a private person or corporation. The said board shall have the power to appoint a manager of the plant who shall receive a salary of not exceeding two thousand dollars per year, and such manager shall give bond, the same as required to be given by each member of the board, and all of the books, papers and documents relating to the board and management of the plant shall be under the immediate supervision of the board, and shall be open at all times for public inspection and shall be examined by a committee appointed by the mayor at least once a year.

(RSMo 1939 § 7824)

Prior revisions: 1929 § 7679; 1919 § 9117; 1909 § 9942



Section 91.280 Board and manager liable on bond for neglect.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

91.280. Board and manager liable on bond for neglect. — The board of waterworks commissioners and the manager of the waterworks system shall be liable on their bonds for any willful or negligent misappropriation of the moneys or properties of the waterworks system, and no part of the said moneys or properties shall be diverted from the depositary selected as provided in sections 91.090 to 91.300, nor shall the city council or other officers of the city have any power to divert the same, and the city, or any holder of the bonds issued under said sections, may at any time enjoin the misappropriation or waste of the funds of the waterworks system, or may by mandamus proceeding compel the raising of sufficient funds to comply with the provisions of section 91.230, or the performance of any other duty enjoined on them. Any money recovered from any member of the board of waterworks commissioners, or the manager of such waterworks plant, or any sureties on their bonds, for failure to perform their official duties, or for the misapplication of any of the money or properties of the waterworks system, shall be paid into the depositary selected under sections 91.090 to 91.300.

(RSMo 1939 § 7825)

Prior revisions: 1929 § 7680; 1919 § 9118; 1909 § 9943



Section 91.290 Waterworks exempt from execution, exception.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

91.290. Waterworks exempt from execution, exception. — The waterworks system so acquired by any city under sections 91.090 to 91.300 shall be entirely exempt from seizure, levy or sale under any judgment, execution, decree of court, or other proceedings in invitum, except as expressly provided in said sections, for the payment of the bonds issued in payment for the purchase price of said waterworks system, or the contract price for the construction of the same, and the city or board of waterworks commissioners shall not have power to sell, convey, mortgage or pledge the same, except as expressly provided in said sections.

(RSMo 1939 § 7826)

Prior revisions: 1929 § 7681; 1919 § 9120; 1909 § 9945

(1972) A mechanic's lien does not attach to buildings and property owned by a municipality and used for the benefit of the public. Union Reddi-Mix Co. v. Specialty Concrete Contr. (A.), 476 S.W.2d 160.



Section 91.300 Scope of sections 91.090 to 91.300.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

91.300. Scope of sections 91.090 to 91.300. — Sections 91.090 to 91.300 are in addition to the powers heretofore granted to such cities with reference to the subject matter hereof, and shall not be construed so as to abridge or take away any of such powers granted to such cities by any statute now in force, not inconsistent herewith, but are intended to enlarge and extend the powers of such cities with reference to the acquisition of waterworks.

(RSMo 1939 § 7827)

Prior revisions: 1929 § 7682; 1919 § 9121; 1909 § 9946



Section 91.450 Certain cities may own public utilities — how acquired — board of public works.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

91.450. Certain cities may own public utilities — how acquired — board of public works. — Any city of the third or fourth class, and any town or village, and any city now organized or which may hereafter be organized and having a special charter, and which now has or may hereafter have less than thirty thousand inhabitants, shall have power to erect or to acquire, by purchase or otherwise, maintain and operate, waterworks, gas works, electric light and power plant, steam heating plant, or any other device or plant for furnishing light, power or heat, telephone plant or exchange, street railway or any other public transportation, conduit system, public auditorium or convention hall, which are hereby declared public utilities, and such cities, towns or villages are hereby authorized and empowered to provide for the erection or extension of the same by the issue of bonds therefor, and any city, town or village which may own, maintain or operate, and which may hereafter acquire, by purchase or otherwise, and operate, or which may engage in the construction of any of the plants, systems or works mentioned in this section, is hereby authorized and empowered to establish, by ordinance, within such city, town or village, an executive department to be known as "The Board of Public Works", to consist of four persons, electors of said city, town or village, who have resided therein for a period of two years next before their appointment, who shall be appointed by the mayor of such city, town or village, and confirmed by the common council in such manner as other appointive officers of such city, town or village are appointed and confirmed. The members of such board shall hold office for a term of four years each, or until their successors are appointed and qualified; provided, that the members of said board shall hold office for a term of four years each, except the first incumbents, as members of said board of public works, who shall be appointed and hold office for the term of one, two, three and four years respectively.

(RSMo 1939 § 7796)

Prior revisions: 1929 § 7651; 1919 § 9089; 1909 § 9914

CROSS REFERENCES:

Board of aldermen, fourth class cities, may contract for lights, water, may erect lighthouses and waterworks--bonds may be issued, 88.773

Board of aldermen, fourth class cities, may hold property for hospital purposes, 79.380

Flood protection, powers of third class city generally, 77.150, 77.160, 77.180

Water supply, third class cities, authority to contract for, operate waterworks, 88.633

(1994) Where city was displeased with sixty-one percent increase in rates for water service to city's customers from 1984 to 1991, city sought to acquire waterworks system through exercise of eminent domain pursuant to section giving cities the power to erect or to acquire, by purchase “or otherwise”, maintain and operate, waterworks. Statute does not authorize city to condemn waterworks system already dedicated to public use for the very same use. State ex rel. Missouri Cities Water Co. v. Hodge, 878 S.W.2d 819 (Mo. en banc).



Section 91.460 Board to be nonpartisan — salary — bond.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

91.460. Board to be nonpartisan — salary — bond. — Not more than two members of said board shall belong to the same political party, and its administration shall in all respects be entirely nonpartisan. Each member of said board shall receive such salary and give such bond as may be prescribed by ordinance.

(RSMo 1939 § 7797)

Prior revisions: 1929 § 7652; 1919 § 9090; 1909 § 9915



Section 91.470 Office vacated, how.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

91.470. Office vacated, how. — Any member of said board of public works, who shall accept a nomination or appointment for any other office during his official term, shall be deemed thereby to have resigned as a member of said board, and his said membership shall thereby be ipso facto vacated.

(RSMo 1939 § 7798)

Prior revisions: 1929 § 7653; 1919 § 9091; 1909 § 9916



Section 91.480 Board to manage municipal utilities.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

91.480. Board to manage municipal utilities. — Whenever any such city mentioned in section 91.450 shall have by ordinance established a board of public works, as herein provided, such board so established in such city, town or village shall, during the existence of said board, have the power, and it shall be its duty, to take charge of and exercise control over any waterworks, gas works, electric light and power plant, steam heating plant or any other device or plant for furnishing light, power or heat, telephone plant or exchange, street railway or any other public transportation, conduit system or any other public utility whatever which may be owned by such city, town or village at the time such board is so established, or which may be thereafter established or acquired by such city, town or village, by purchase or otherwise, and all appurtenances thereto belonging, and shall enforce the performance of all contracts and work, and have charge and custody of all books, property and assets belonging or appertaining to such plant or plants.

(RSMo 1939 § 7799)

Prior revisions: 1929 § 7654; 1919 § 9092; 1909 § 9917



Section 91.490 Council to prescribe powers — rules and regulations.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

91.490. Council to prescribe powers — rules and regulations. — Said board shall also exercise such other powers and perform such other duties in the superintendence of public works, improvements and repairs constructed by authority of the common council or owned by the city as may be prescribed by ordinance. Said board shall make all necessary regulations for the government of the department not inconsistent with the general laws of this state, the charter of such city or the ordinances thereof.

(RSMo 1939 § 7800)

Prior revisions: 1929 § 7655; 1919 § 9093; 1909 § 9918



Section 91.500 Officers and employees — compensation.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

91.500. Officers and employees — compensation. — Said board shall have the power to appoint a chief superintendent and such subordinates, including engineers, inspectors, clerks, assistants and other persons, as may be necessary, but the number of such additional appointees and the compensation of all employees and appointees of said board shall be as provided by ordinances.

(RSMo 1939 § 7801)

Prior revisions: 1929 § 7656; 1919 § 9094; 1909 § 9919



Section 91.510 Salaries and expenses — how paid.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

91.510. Salaries and expenses — how paid. — All bills of such board and all salaries of its employees shall be allowed and paid in the same manner that bills and salaries of other officers and employees of such city are allowed and paid.

(RSMo 1939 § 7802)

Prior revisions: 1929 § 7657; 1919 § 9095; 1909 § 9920



Section 91.520 Board to keep accounts and make report.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

91.520. Board to keep accounts and make report. — It shall be the duty of said board to keep books of account, showing with entire accuracy contemporaneous current entries of the receipts and expenditures of the board in such manner as to enable the same to be understood and investigated, and also to preserve on file in its office duplicate vouchers for all its expenditures, which books and duplicates shall at all times be open to the examination of the finance committee of the city council, or any other committee appointed by the common council, and such board shall make such reports of its business and transactions to the mayor and city council of such city, town or village as may be provided by ordinance.

(RSMo 1939 § 7803)

Prior revisions: 1929 § 7658; 1919 § 9096; 1909 § 9921



Section 91.530 Board to let work by contract.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

91.530. Board to let work by contract. — The doing of all work and the furnishing of all supplies for the waterworks, electric power and light plant, or any other plant or work which may be under its supervision or control, shall be let out by the board of public works in the same manner as other public works are let out, except in cases where it is not practicable to do such work or furnish material by contract; and all contracts shall be submitted to the common council for approval. Said board may have charge of the purchase of all supplies needed by the city in its several departments, under such restrictions and regulations as may be provided by ordinance.

(RSMo 1939 § 7804)

Prior revisions: 1929 § 7659; 1919 § 9097; 1909 § 9922



Section 91.540 Rates to be fixed by board.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

91.540. Rates to be fixed by board. — The assessment and collection of rates for water, electric power, electric light, gas, or for the product or service of any other plant or works which any such city, town or village may own or operate, shall be under the control and supervision of the board of public works, when such board has been established as herein provided, subject to the ordinances of such city, town or village.

(RSMo 1939 § 7805)

Prior revisions: 1929 § 7660; 1919 § 9098; 1909 § 9923



Section 91.550 Referendum on sale of municipal utility by third class city.

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

91.550. Referendum on sale of municipal utility by third class city. — Before any city of the third class shall sell or dispose of, in any way, or abandon or cease to operate any electric light plant, waterworks plant, gas plant, street railway or any other public utility which may be owned by it, it shall first submit the proposition for such sale or disposition or abandonment or ceasing to operate, by ordinance, to the voters of said city and it shall require a majority of the votes cast to be in favor of the proposition before any authority shall exist for such sale, disposition, abandonment or ceasing to operate.

(L. 1949 p. 505 § 6967a, A.L. 1978 H.B. 971)



Section 91.560 Special charter cities may enact certain ordinances.

Effective 28 Aug 1944

Title VII CITIES, TOWNS AND VILLAGES

91.560. Special charter cities may enact certain ordinances. — All cities within this state having less than ten thousand inhabitants, and having a special charter, in their corporate capacity are authorized and empowered to enact ordinances for the following purposes and to have the following rights and powers, in addition to the powers now conferred on such cities by law.

(L. 1944 p. 42 § 1)



Section 91.570 Cities are authorized to acquire all necessary lands and easements.

Effective 28 Aug 1961

Title VII CITIES, TOWNS AND VILLAGES

91.570. Cities are authorized to acquire all necessary lands and easements. — All such cities are hereby granted the right and power to acquire by purchase, condemnation or gift all necessary land and easements within and without the city for the purpose of waterworks, electrical power plants to supply the inhabitants of such cities with water and electrical energy, for the construction, maintenance and alteration of levees to protect the inhabitants of such cities and towns and for any other public use.

(L. 1944 p. 42 § 2, A.L. 1961 p. 219)



Section 91.580 May condemn private property for public use.

Effective 28 Aug 1944

Title VII CITIES, TOWNS AND VILLAGES

91.580. May condemn private property for public use. — All such cities may condemn private property for public use for such purposes, either within or without said city, and shall pay just compensation for all private property taken or damaged for public use for the purposes of said waterworks and such condemnation proceedings and ascertainment of compensation, as far as practicable, shall be governed and regulated in all respects as the condemnation of property for railroad purposes is at the time regulated by law.

(L. 1944 p. 42 § 3)



Section 91.590 Rights and powers granted herein shall be in addition to all rights and powers of such cities under laws of state.

Effective 28 Aug 1944

Title VII CITIES, TOWNS AND VILLAGES

91.590. Rights and powers granted herein shall be in addition to all rights and powers of such cities under laws of state. — All rights and powers granted by sections 91.560 to 91.590 shall be in addition to all rights and powers of such cities under the laws of this state and all such cities shall have the rights and powers herein granted, irrespective of any provision in the charter of such cities.

(L. 1944 p. 42 § 4)



Section 91.593 Waterworks — authority to acquire property and furnish services outside city limits.

Effective 28 Aug 1951

Title VII CITIES, TOWNS AND VILLAGES

91.593. Waterworks — authority to acquire property and furnish services outside city limits. — All cities in the state under special charter which have or may hereafter have a population of not less than three thousand and not more than ten thousand inhabitants, which now own and operate or may hereafter own and operate a waterworks system shall have the right to purchase, install and maintain pipes, mains, machinery, buildings, easements, rights-of-way and real estate necessarily connected therewith outside the limits of any such city including the right of condemnation and the right to purchase and maintain any such facilities now existing from any person, firm, corporation or governmental unit authorized to sell the same, whenever in the opinion of its board of public works any such facilities are reasonably necessary for the purpose of connecting with another water supply system capable of furnishing emergency water to such city or whenever in the opinion of the board there is sufficient need and demand from persons outside the limits of such city for water from the water supply system thereof to justify, make profitable and advantageous the purchase, installation and maintenance of such facilities as a part of the water supply system of such city.

(L. 1951 p. 348 § 1)



Section 91.595 Waterworks — revenue bonds, issuance — authorization for.

Effective 28 Aug 1951

Title VII CITIES, TOWNS AND VILLAGES

91.595. Waterworks — revenue bonds, issuance — authorization for. — All cities in the state under special charter and which have or may hereafter have a population of not less than three thousand and not more than ten thousand inhabitants and which now own and operate or may hereafter own and operate a waterworks system may, and are hereby authorized and empowered to, issue revenue bonds, which shall be payable solely from the revenues derived from the operation of such utility by the municipality and not a general obligation of such city, for the purpose of providing funds for the repair or improvement of any such system, including the pumping and distribution facilities thereof, or the replacement of any part thereof, or for the extension of any such system within or without such city as such expenditures are now or may hereafter be allowed by law, and for the acquisition of all necessary easements and rights-of-way which such extension or improvement may require, and for the purchase and installation of all necessary equipment and materials for adding additional pumping or distributional facilities to any such system including the purchase of any existing distributional facilities now or hereafter allowed by law.

(L. 1951 p. 349 § 1)



Section 91.596 Revenue bonds — election — form of ballot.

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

91.596. Revenue bonds — election — form of ballot. — 1. Whenever the board of public works of any such city shall desire to issue such revenue bonds for any or all of the purposes enumerated in section 91.595 it shall make written request, authorized by majority vote of its members, to the mayor and council of such city requesting the submission of the question of authorizing the issuance of said bonds which request shall set forth the amount of funds required and the purposes for which the same is to be expended.

2. The council may then by ordinance submit the proposition to the voters of the city.

3. The question shall be submitted in substantially the following form:

Shall the city of ______ issue revenue bonds, in the amount of ______ dollars to be payable solely from the revenues derived from the operation of ______ (utility) by the city and not a general or personal obligation of the city, for the purpose of ______ (here state purpose)?

4. If a majority of the voters of such city voting on the question shall vote "YES" then the board of public works of such city shall be authorized to issue waterworks revenue bonds not to exceed the amount approved by the voters.

(L. 1951 p. 349 § 2, A.L. 1975 H.B. 947, A.L. 1978 H.B. 971)



Section 91.597 Bonds, how signed — term — rate of interest.

Effective 28 Aug 1951

Title VII CITIES, TOWNS AND VILLAGES

91.597. Bonds, how signed — term — rate of interest. — The bonds authorized by section 91.596 shall be signed by each member of the board, attested by the secretary under the seal of the board. Said bonds shall run for a period not to exceed twenty years and draw interest at a rate to be designated by the board of public works, interest to be payable semiannually and to be evidenced by the coupons attached. The bonds and coupons shall be negotiable in form; the coupons may be signed only by the lithographed signatures of the president of the board and the secretary thereof.

(L. 1951 p. 349 § 3)



Section 91.600 Waterworks property, how acquired — may issue bonds, make contracts (certain cities).

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

91.600. Waterworks property, how acquired — may issue bonds, make contracts (certain cities). — Every city organized and existing under the provisions of Section 16 of Article IX of the Constitution of Missouri of 1875, or Section 19 of Article VI of the Constitution of Missouri of 1945, shall have the right and power to construct, maintain and operate waterworks to supply the city and all persons and parties therein with water and may for such purpose, take, hold, use and dispose of real estate and personal property whether within or outside of the city, or whether within or outside of the state of Missouri, necessary to accomplish such object. It may acquire such property by purchase, donation or an exercise of the power of eminent domain, and may do whatever may be necessary to the exercise of the powers herein granted. Every such city shall have the power to issue its bonds for such purpose to an amount not exceeding the constitutional limitations. Every such city shall have power to make at any time a contract with any such person, corporation, or company, for a period not exceeding twenty years, to furnish water to the city, or to the city and its inhabitants, and to authorize such corporation, person or company, during the existence of such contract, to construct, maintain and operate waterworks in the city. Such contract shall contain a provision reserving to such city the right at its option at any time to acquire and become the sole owner of such portion of the waterworks of such corporation, person or company as may at the time of such purchase be situated in the state of Missouri, on paying a fair and equitable value therefor, to be ascertained, if the parties thereto cannot agree, by the circuit court of the county in which such city is situated, upon the petition of the city, and in such manner as the court may determine; a copy of such petition shall be served upon the corporation, person or company at least fifteen days before the same is presented to the court. The contract above mentioned shall not take effect until an ordinance fully setting forth its terms is submitted to a vote of the voters of the city and approved by two-thirds of the voters voting on the proposition.

(RSMo 1939 § 7794, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 7649; 1919 § 9087; 1909 § 9909



Section 91.610 Compensation for private property taken.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

91.610. Compensation for private property taken. — Every such city shall pay just compensation for all private property taken or damages for public use for the purposes necessary for the construction or extension or efficient operation of its waterworks, and such compensation may be ascertained in proceedings therefor, as far as practicable, in the same manner as is prescribed in the general law of this state for the appropriation and valuation of lands taken for telegraph, telephone, gravel and plank or railroad purposes, being chapter 523. Upon paying to the clerk of the circuit court the amount of damages awarded to the party in whose favor the same may be assessed, the city shall have the right to enter upon and take possession of the property, notwithstanding the filing of exceptions to such award; and any subsequent proceedings shall only affect the amount of compensation to be allowed.

(RSMo 1939 § 7795)

Prior revisions: 1929 § 7650; 1919 § 9088; 1909 § 9913



Section 91.620 Citation of law.

Effective 28 Aug 1941

Title VII CITIES, TOWNS AND VILLAGES

91.620. Citation of law. — Sections 91.620 to 91.770 may be cited as "The National Defense Cooperation Law of 1941".

(L. 1941 p. 493 § 16)



Section 91.630 Definitions.

Effective 28 Aug 1941

Title VII CITIES, TOWNS AND VILLAGES

91.630. Definitions. — Wherever used in sections 91.620 to 91.770, unless a different meaning clearly appears from the context:

(1) The term "board" shall mean the board of public works set up by sections 91.620 to 91.770 to control, manage and operate the undertakings herein described.

(2) A "defense area" shall constitute the territory within a radius of fifty miles of a camp, encampment, cantonment, fort, depot, or other establishment of the Armed Forces of the United States of America within which not less than ten thousand persons are stationed, except the territory contained in any county now or hereafter having a population of not less than two hundred thousand nor more than four hundred thousand inhabitants.

(3) The term "government" shall mean the United States of America, or any department, agency or instrumentality thereof now in existence or hereafter created.

(4) The term "governing body" shall mean the bodies and boards, by whatever names they may be known, charged with the governing of a municipality as herein defined.

(5) The term "municipality" shall mean any county, school district, city, town, village, township, road district, public water supply district or drainage district located in whole or in part within a defense area, except any county now or hereafter having a population of not less than two hundred thousand nor more than four hundred thousand inhabitants and also except any school district, city, town, village, township, road district, public water supply district or drainage district or other political subdivision or public corporation located within any such county.

(6) The term "undertaking" shall include the following undertakings or any combination of two or more of such undertakings, whether now existing or hereafter acquired or constructed: Hospitals, water systems, and sewer systems (both sanitary and storm); together with all parts of any such undertaking and all appurtenances thereto and equipment therefor including, without limiting the generality of the foregoing, lands, easements, rights in land, water rights, contract rights, franchises, approaches, dams, reservoirs, sewage disposal plants, intercepting sewers, trunk, connecting and other sewer and water mains, filtration works, pumping stations and equipment.

(L. 1941 p. 493 § 1)



Section 91.640 Additional powers conferred on certain municipalities — board of public works, terms, duties.

Effective 28 Aug 1941

Title VII CITIES, TOWNS AND VILLAGES

91.640. Additional powers conferred on certain municipalities — board of public works, terms, duties. — 1. In addition to the powers which it may now have, any municipality as herein defined shall have power, under sections 91.620 to 91.770

(1) To lease as herein provided, to acquire by gift, purchase or the exercise of the right of eminent domain, to construct, to reconstruct, to improve, to better, and to extend any undertaking, wholly within, or wholly without the municipality, or partially within and partially without the municipality, and to acquire by gift, purchase or the exercise of the right of eminent domain, lands, easements, rights in lands and water rights in connection therewith;

(2) To operate and maintain any undertaking for its own use and for the use of public and private consumers, and users within and without the territorial boundaries of the municipality;

(3) To prescribe, revise and collect rates, fees, tolls or charges subject to rules and regulations of public service commission of state of Missouri for the services, facilities or commodities furnished by such undertaking, and in anticipation of the collection of the revenues of such undertaking, to issue revenue bonds, to finance in whole or in part the cost of the acquisition, construction, reconstruction, improvement, betterment or extension of any undertaking;

(4) To pledge to the punctual payment of said bonds and interest thereon all or any part of the revenues of such undertaking (including the revenues of improvements, betterments or extensions thereto thereafter constructed or acquired, as well as the revenues of existing systems, plants, works, instrumentalities, and properties of the undertaking so improved, bettered or extended) or of any part of such undertaking; subject to any outstanding obligation existing against such systems, plants; and

(5) To make all contracts, execute all instruments and do all things necessary or convenient in the exercise of the powers herein granted or in the performance of its covenants or duties or in order to secure the payment of its bonds, provided, no encumbrance, mortgage or other pledge of property of the municipality is created thereby, and provided no property of the municipality is liable to be forfeited or taken in payment of said bonds, and provided no debt on the credit of the municipality is thereby incurred in any manner for any purpose; and provided further, that plans and specifications for the aforesaid undertakings shall be submitted to and approved by the state board of health; provided, however, that all contracts for the undertakings herein authorized shall be awarded to the lowest and best bidder, notice of the letting of such contract having been published as is required by law for the letting of public contracts for the erection of public buildings.

2. For the purpose of constructing, managing and operating the undertakings herein described there is hereby created a "board of public works". This board shall consist of five members, who shall be qualified voters and resident taxpayers of such municipality. The mayor or presiding officer of such municipality shall be a member of this board. The other four members shall be appointed by the mayor or presiding officer of the municipality, by and with the consent and approval of the majority of the governing body. The term of office of the members appointed shall be four years, except the terms of two members of the first board appointed shall be for two years. The officer making the appointment shall designate which members shall be appointed for two years and which shall be for four years. Vacancies shall be filled for an unexpired term in the same manner as the original appointment. The board shall organize when new members are appointed to it. It shall select a chairman, vice chairman, secretary and treasurer. The board of public works shall operate, manage and control such undertakings, and in the performance of this duty may employ such persons and expend such sums as are necessary to properly perform same, which funds shall be appropriated and allowed by the governing body out of the earnings of the undertaking. This board shall require any person who has custody of any moneys or properties of the district to furnish bond executed by a responsible bonding company, for the faithful performance of his or her duties as prescribed by the board of public works and for the faithful accounting of all moneys or property which may come into his custody or possession by virtue of such employment or appointment. The board of public works shall be allowed such a salary for their services as the governing body may determine not in excess of one hundred dollars per month for each member and for their actual expenses incurred in performing their duties under sections 91.620 to 91.770 they shall be paid out of the revenue of the undertaking formed herein. The members of the board of public works may be removed for cause after a public hearing by the governing body. The board of public works shall make such report to the governing body and at such times as may be required by the governing body, and shall have the power to establish bylaws, rules and regulations for its own government. The board of public works, in respect to all matter of custody, operation, administration and maintenance of such work shall have all the powers and perform all the duties herein provided for, not specifically delegated to the governing body.

3. The government is hereby authorized to construct any undertaking within a defense area, to acquire by purchase, lease, gift, exchange or the exercise of eminent domain, lands, easements, rights of lands and water rights in connection therewith and to maintain and operate such undertakings. Any municipality is hereby authorized to lease from the government or to enter into an agreement to operate for and in behalf of the government any undertaking constructed by the government.

(L. 1941 p. 493 § 2)



Section 91.650 Preliminary expenses — how met and paid.

Effective 28 Aug 1941

Title VII CITIES, TOWNS AND VILLAGES

91.650. Preliminary expenses — how met and paid. — All necessary preliminary expenses actually incurred by the governing body in the making of surveys, estimates of costs and revenues, employment of engineers or other employees, the giving of notices, taking of options and all other expenses of whatsoever nature, necessary to be paid prior to the issue and delivery of the revenue bonds pursuant to the provisions of sections 91.620 to 91.770, may be met and paid in the following manner: Said board or governing body may from time to time certify such items of expense to the governing body, directing the payments of the several amounts thereof, and thereupon the proper officer shall at once draw a warrant or warrants upon the governing body, which warrant or warrants shall be paid out of the general funds of said governing body not theretofore appropriated, without a special appropriation being made therefor; or, in case there are no general funds of such city not otherwise appropriated, the governing body may temporarily transfer from other funds of such governing body a sufficient amount to meet such items of expense, or the making of a temporary loan for such purpose, and such governing body shall thereupon at once make such transfer of funds, or authorize such temporary loan in the same manner that other temporary loans are made by the governing body; provided, however, that the fund or funds of such governing body from which such payments are made shall be fully reimbursed and repaid by said board out of the first proceeds of the sale of revenue bonds herein provided for, and before any other disbursements are made therefrom, and the amount so advanced to pay such preliminary expenses shall be a first charge against the proceeds resulting from the sale of such revenue bonds until the same has been repaid as herein provided.

(L. 1941 p. 493 § 4)



Section 91.660 Bond issues — authorization, approval.

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

91.660. Bond issues — authorization, approval. — The acquisition, construction, reconstruction, improvement, betterment or extension of any undertaking and the issuance in anticipation of the collection of the revenues of such undertaking of bonds to provide funds to pay the cost thereof may be authorized under this law by ordinance or resolution of the governing body which may be adopted at a regular or special meeting by a vote of a majority of the members elected to the governing body. Unless otherwise provided therein, such ordinance or resolution shall take effect immediately and need not be laid over or published or posted. The governing body, in determining such cost, may include all costs and estimated costs of the issuance of said bonds, all engineering, inspection, fiscal and legal expenses, and interest which it is estimated will accrue during the construction period and for six months thereafter on money borrowed or which it is estimated will be borrowed pursuant to this law. The approval of the voters of such municipality shall be required and on such approval such bonds may be so issued and sold, notwithstanding any provisions of any law of the state of Missouri or the charter, bylaws or other regulations of any municipality, or any limitations upon the incurring of bonded indebtedness prescribed by law of the state of Missouri or the charter, bylaws or other regulations of such municipality. A four-sevenths majority of the voters voting for the proposition shall constitute an approval as herein provided; except that, if the bonds are to be issued for any of the purposes set out in Article VI, Section 27 of the Constitution of Missouri, a simple majority shall constitute approval.

(L. 1941 p. 493 § 3, A. 1949 H.B. 2039, A.L. 1975 H.B. 947, A.L. 1978 H.B. 971)



Section 91.670 Revenue bonds — rate of interest, sale.

Effective 28 Aug 1941

Title VII CITIES, TOWNS AND VILLAGES

91.670. Revenue bonds — rate of interest, sale. — Revenue bonds issued under sections 91.620 to 91.770 shall bear interest at such rate or rates not exceeding six percent per annum, payable semiannually, may be in one or more series, may bear such date or dates, may mature at such time or times not exceeding forty years from their respective dates, may be payable in such medium of payment, at such place or places, may carry such registration privileges, may be subject to such terms of redemption, may be executed in such manner, may contain such terms, covenants and conditions, and may be in such form, either coupon or registered, as such ordinance or resolution or subsequent ordinances or resolutions may provide. Such bonds shall be deemed valid and negotiable without being presented to the state auditor for registration and certification. Sections 108.240 and 108.250 shall not apply to bonds issued hereunder, and said bonds shall be sold at not less than par. Said bonds may be sold at private sale to the United States of America or any agency, instrumentality or corporation thereof. Unless sold to the United States of America or any agency, instrumentality or corporation thereof, said bonds shall be sold at public sale after notice of such sale published once at least five days prior to such sale in a newspaper circulating in the municipality and in a financial newspaper published in the city of St. Louis, Missouri, or Kansas City, Missouri. Pending the preparation of the definitive bonds, interim receipts or certificates in such form and with such provisions as the governing body may determine may be issued to the purchaser or purchasers of bonds sold pursuant to sections 91.620 to 91.770. Said bonds and interim receipts or certificates shall be fully negotiable for all the purposes.

(L. 1941 p. 493 § 5)



Section 91.680 Moneys received — how expended.

Effective 28 Aug 1941

Title VII CITIES, TOWNS AND VILLAGES

91.680. Moneys received — how expended. — All moneys received from any bonds issued and all other income pursuant to sections 91.620 to 91.770, after reimbursements and repayment to said city or town of all amounts advanced for preliminary expenses, shall be applied solely to the payment of the costs of the works, extensions, operation, maintenance, improvements or betterments or to the appurtenant sinking fund and there shall be and hereby is created and granted a lien upon such moneys, until so applied, in favor of the holders of the bonds or the trustees herein provided for.

(L. 1941 p. 493 § 6)



Section 91.690 Sinking fund.

Effective 28 Aug 1941

Title VII CITIES, TOWNS AND VILLAGES

91.690. Sinking fund. — 1. At or before the issuance of any such bonds the governing body shall by ordinance create a sinking fund for the payment of the bonds and the interest thereon and the payment of the charges of banks or trust companies for making payment of such bonds or interest, and shall set aside and pledge a sufficient amount of the net revenues of the works, hereby defined to mean the revenues of the works remaining after the payment of the reasonable expense of operation, repair and maintenance, such amount to be paid by the board into said sinking fund at intervals to be determined by ordinance prior to issuance of the bonds, for

(1) The interest upon such bonds as such interest shall fall due; and

(2) The necessary fiscal agency charges for paying bonds and interest;

(3) The payment of the bonds as they fall due, or, if all bonds mature at one time, the proper maintenance of a sinking fund sufficient for the payment thereof at such time; and

(4) A margin for safety and for the payment of premiums upon bonds retired by call or purchase as herein provided, which margin, together with any unused surplus of such margin carried forward from the preceding year, shall equal ten percent of all other amounts so required to be paid into the sinking fund.

2. Such required payments shall constitute a first charge upon all the net revenues of the undertakings. Prior to the issuance of the bonds, the board may by ordinance be given the right to use such sinking fund or any part thereof in the purchase of any of the outstanding bonds payable therefrom at the market price thereof, but not exceeding the price, if any, at which the same shall in the same year be payable or redeemable and all bonds redeemed or purchased shall forthwith be cancelled and shall not again be issued. After the payment into the sinking fund as herein required, the board may at any time in its discretion transfer all or any part of the balance of the net revenue, after reserving an amount deemed by the board sufficient for operation, repair and maintenance for an ensuing period of not less than twelve months and for depreciation, into the sinking fund or into a fund for extensions, betterments and additions to the works.

(L. 1941 p. 493 § 7)



Section 91.700 Bonds shall not be invalidated for certain reasons.

Effective 28 Aug 1941

Title VII CITIES, TOWNS AND VILLAGES

91.700. Bonds shall not be invalidated for certain reasons. — Said bonds bearing the signatures of officers in office on the date of the signing thereof shall be valid and binding obligations, notwithstanding that before the delivery thereof and payment therefor any or all the persons whose signatures appear thereon shall have ceased to be officers of the municipality issuing the same. The validity of said bonds shall not be dependent or not affected by the validity or regularity of any proceedings relating to the acquisition, purchase, construction, reconstruction, improvement, betterment, or extension of the undertaking for which said bonds are issued. The ordinance or resolution authorizing said bonds may provide that the bonds shall contain a recital that they are issued pursuant to sections 91.620 to 91.770, which recital shall be conclusive evidence of their validity and of the regularity of their issuance.

(L. 1941 p. 493 § 8)



Section 91.710 Ordinance or resolution — may contain what.

Effective 28 Aug 1941

Title VII CITIES, TOWNS AND VILLAGES

91.710. Ordinance or resolution — may contain what. — Any ordinance or resolution authorizing the issuance of bonds under sections 91.620 to 91.770, to finance in whole or in part the acquisition, construction, reconstruction, improvement, betterment or extension of an undertaking, may contain covenants (notwithstanding that such covenants may limit the exercise of powers conferred by sections 91.620 to 91.770) as to:

(1) The rates, fees, tolls, or charges to be charged for the services, facilities and commodities of said undertaking;

(2) The use and disposition of the revenue of said undertaking;

(3) The creation and maintenance of reserves or sinking funds and the regulation, use and disposition thereof;

(4) The purpose or purposes to which the proceeds of the sale of said bonds may be applied and the use and disposition of such proceeds;

(5) Events of default and the rights and liabilities arising thereupon, and the terms and conditions upon which bonds issued under sections 91.620 to 91.770 shall become or may be declared due before maturity, and the terms and conditions upon which such declaration and its consequences may be waived;

(6) A fair and reasonable payment by the municipality to the account of said undertaking for the services, facilities or commodities furnished said municipality or any of its departments by said undertaking;

(7) The issuance of other or additional bonds or instruments payable from or constituting a charge against the revenue of such undertaking;

(8) The insurance to be carried thereon and the use and disposition of insurance moneys;

(9) Books of account and the inspection and audit thereof;

(10) Events of default and terms and conditions upon which any or all of the bonds shall become or may be declared due before maturity and as to the terms and conditions upon which such declaration and its consequences may be waived;

(11) The rights, liabilities, powers and duties arising upon the breach by it of any covenants, conditions or obligations;

(12) The vesting in a trustee or trustees the rights to enforce any covenants made to secure, to pay, or in relation to the bonds, as to the powers and duties of such trustee or trustees, and the limitation of liabilities thereof, and as to the terms and conditions upon which the holders of the bonds or any proportion or percentage of them may enforce any covenants made under sections 91.620 to 91.770 or duties imposed hereby;

(13) A procedure by which the terms of any resolution authorizing bonds, or any other contract with bondholders, including but not limited to an indenture of trust or similar instrument, may be amended or abrogated and as to the amount of bonds the holders of which must consent thereto and the manner in which such consent may be given.

(L. 1941 p. 493 § 9)



Section 91.720 Bonds — payable from what revenue, liability limited.

Effective 28 Aug 1941

Title VII CITIES, TOWNS AND VILLAGES

91.720. Bonds — payable from what revenue, liability limited. — Revenue bonds issued under sections 91.620 to 91.770 shall not be payable from or charged upon any funds, other than the revenue pledged to the payment thereof, nor shall the municipality issuing the same be subject to any pecuniary liability thereon. No holder or holders of any such bonds shall ever have the right to compel any exercise of the taxing power of the municipality to pay any such bonds or the interest thereon, nor to enforce payment thereof against any property of the municipality, nor shall any such bonds constitute a charge, lien or encumbrance, legal or equitable, upon any property of the municipality. Each bond issued under sections 91.620 to 91.770 shall recite in substance that said bond, including interest thereon, is payable solely from the revenue pledged to the payment thereof, and that said bond does not constitute a debt of the municipality within the meaning of any constitutional or statutory limitation.

(L. 1941 p. 493 § 10)



Section 91.730 Default — rights of bondholders — procedure of circuit court — receiver.

Effective 02 Jan 1979, see footnote

Title VII CITIES, TOWNS AND VILLAGES

91.730. Default — rights of bondholders — procedure of circuit court — receiver. — 1. In the event that the municipality shall default in the payment of the principal or interest on any of the bonds after the same shall become due, whether at maturity or upon call for redemption, and such default shall continue for a period of thirty days, or in the event that the municipality or the governing body or officers, agents or employees thereof shall fail or refuse to comply with the provisions of sections 91.620 to 91.770 or shall default in any agreement made with the holders of the bonds, any holders of bonds, or trustee therefor, shall have the right to apply in an appropriate judicial proceeding to the circuit court, or if the undertaking is situate in two or more different counties, then the circuit court of the county in which are situate more of the lands and other property of the municipality than in any other county, for the appointment of a receiver of the enterprise, whether or not all bonds have been declared due and payable and whether or not such holder, or trustee therefor, is seeking or has sought to enforce any other right, or exercise any remedy in connection with such bonds. Upon such application the circuit court may appoint, and if the application is made by the holders of twenty-five percent in principal amount of such bonds then outstanding, or any trustee for holders of such bonds in such principal amount, shall appoint a receiver of the enterprise.

2. The receiver so appointed shall forthwith, directly or by his agents and attorneys, enter into and upon and take possession of the enterprise and each and every part thereof and may exclude the municipality, its governing body, officers, agents, and employees and all persons claiming under them wholly therefrom and shall have, hold, use, operate, manage, and control the same and each and every part thereof, and, in the name of the municipality or otherwise, as the receiver may deem best, and shall exercise all the rights and powers of the municipality with respect to the enterprise as the municipality itself might do. Such receiver shall maintain, restore, insure and keep insured, the enterprise, and from time to time shall make all such necessary or proper repairs as to such receiver may seem expedient and shall establish, levy, maintain and collect such fees, tolls, rentals, and other charges in connection with the enterprise as such receiver may deem necessary or proper and reasonable, and shall collect and receive all revenues and shall deposit the same in a separate account and apply such revenues so collected and received in such manner as the court shall direct.

3. Whenever all that is due upon the bonds, and interest thereon, and upon any other notes, bonds or other obligations, and interest thereon, having a charge, lien, or encumbrance on the revenues of the enterprise and under any of the terms of any covenants or agreements with bondholders shall have been paid or deposited as provided therein, and all defaults shall have been cured and made good, the court may in its discretion, and after such notice and hearing as it deems reasonable and proper, direct the receiver to surrender possession of the enterprise to the municipality, the same right of the holders of the bonds to secure the appointment of a receiver to exist upon any subsequent default as herein provided.

4. Such receiver shall in the performance of the powers herein conferred upon him, act under the direction and supervision of the court making such appointment and shall at all times be subject to the orders and decrees of such court and may be removed thereby. Nothing herein contained shall limit or restrict the jurisdiction of such court to enter such other and further orders and decrees as such court may deem necessary or appropriate for the exercise by the receiver of any functions specifically set forth herein.

(L. 1941 p. 493 § 11, A.L. 1978 H.B. 1634)

Effective 1-02-79



Section 91.740 Rights and powers of bondholders — shall be cumulative.

Effective 28 Aug 1941

Title VII CITIES, TOWNS AND VILLAGES

91.740. Rights and powers of bondholders — shall be cumulative. — 1. Subject to any contractual limitations binding upon the holders of any issue of bonds, or trustee therefor, including but not limited to the restriction of the exercise of any remedy to a specified proportion or percentage of such holders, any holder of bonds, or trustee therefor, shall have the right and power, for the equal benefit and protection of all holders of bonds similarly situated

(1) By mandamus or other suit, action or proceeding at law or in equity to enforce his rights against the municipality and its governing body and any of its officers, agents and employees and to require and compel such municipality or such governing body or any such officers, agents or employees to perform and carry out its and their duties and obligations under sections 91.620 to 91.770 and its and their covenants and agreements with bondholders;

(2) By action or suit in equity to require the municipality and the governing body thereof to account as if they were the trustee of an express trust;

(3) By action or suit in equity to enjoin any acts or things which may be unlawful or in violation of the rights of the bondholders;

(4) Bring suit upon the bonds.

2. No right or remedy conferred by sections 91.620 to 91.770 upon any holder of bonds, or any trustee therefor, is intended to be exclusive of any other right or remedy, but each such right or remedy is cumulative and in addition to every other right or remedy and may be exercised without exhausting and without regard to any other remedy conferred by sections 91.620 to 91.770 or by any other law.

(L. 1941 p. 493 § 12)



Section 91.750 Sewage disposal and waterworks — operators authorized to enter into contracts.

Effective 28 Aug 1941

Title VII CITIES, TOWNS AND VILLAGES

91.750. Sewage disposal and waterworks — operators authorized to enter into contracts. — Any governing body operating sewage disposal or waterworks as defined in sections 91.620 to 91.770 or which as herein provided has ordered the construction or acquisition of such works (in this section called the owner) is hereby authorized to contract with one or more other cities, towns or political subdivisions within the state (in this section called the lessee), and such lessees are hereby authorized to enter into such contracts with such owners, for the use of such works by such lessee and their inhabitants, but only to the extent of the capacity of the works without impairing the usefulness thereof to the owners, upon such terms and conditions as may be fixed by the boards and approved by ordinances of the respective contracting parties; provided, however, that no such contract shall be made for a period of more than fifteen years or in violation of the provisions of said ordinance authorizing bonds hereunder or in violation of the provisions of said trust indenture. The lessee shall by ordinance have power to establish, change and adjust rates and charges for the service rendered therein by the works against the owners of the premises served, in the manner herein provided for establishing, changing and adjusting rates and charges for the service rendered in the city or town where the works are owned and operated, and such rates or charges shall be collectible and shall be a lien as herein provided for rates and charges made by the owner. The necessary intercepting sewers and appurtenant works for connecting the works of the owner with the sewerage system of the lessee shall be constructed by the owner or the lessee upon such terms and conditions as may be set forth in said contract, and the cost or that part of the cost thereof which is to be borne by the owner may be paid as a part of the cost of the works from the proceeds of bonds issued under sections 91.620 to 91.770 unless otherwise provided by said ordinance or trust indenture prior to the issuance of the bonds. The income received by the owner under any such contract shall, if so provided in said ordinance or trust indenture, be deemed to be a part of the revenues of the works as in sections 91.620 to 91.770 defined and be applied as herein provided for the application of such revenues.

(L. 1941 p. 493 § 13)



Section 91.760 Powers are additional and supplemental — law shall be controlling.

Effective 28 Aug 1941

Title VII CITIES, TOWNS AND VILLAGES

91.760. Powers are additional and supplemental — law shall be controlling. — The powers conferred by sections 91.620 to 91.770 shall be in addition and supplemental to, and not in substitution for, and the limitations imposed by sections 91.620 to 91.770 shall not affect the powers conferred by any other general, special or local law or charter. Bonds may be issued under sections 91.620 to 91.770 without regard to the provisions of any other general, special or local law or charter. The undertaking may be leased, acquired, purchased, constructed, reconstructed, improved, bettered, and extended, and bonds may be issued under sections 91.620 to 91.770 for said purposes, notwithstanding that any general, special or local law or charter may provide for the leasing, acquisition, purchase, construction, reconstruction, improvement, betterment, and extension of a like undertaking, or the issuance of bonds for like purposes, and without regard to the requirements, restrictions, debt or other limitations or other provisions contained in any other general, special or local law, or charter, including, but not limited to, any requirement for the approval by the electors, taxpayers, or voters of any municipality and any restriction or limitation on the incurring of indebtedness or the issuance of bonds. Insofar as the provisions of sections 91.620 to 91.770 are inconsistent with the provisions of any other general, special, or local law, the provisions of sections 91.620 to 91.770 shall be controlling.

(L. 1941 p. 493 § 14)



Section 91.770 Municipalities — power to acquire lands and other property, limitation.

Effective 28 Aug 1941

Title VII CITIES, TOWNS AND VILLAGES

91.770. Municipalities — power to acquire lands and other property, limitation. — Any municipality as herein defined shall have power to purchase, lease or condemn lands or other property, or interests therein, in the name of the state, necessary and proper to enable it to carry out the purposes of sections 91.620 to 91.770. If condemnation becomes necessary, the municipalities shall have power to proceed to condemn such lands or other property, or interests therein, in the name of the state, in accordance with the provisions of law relating to condemnation proceedings by railroad corporations insofar as same are applicable; provided, however, that any municipality shall have power to require any publicly or privately owned water system or sewer system service which is now or may hereafter be authorized or ordered by the public service commission only by contract with the owner thereof and with the approval of the public service commission, and the provisions of sections 91.620 to 91.770 shall not be construed to authorize any such municipality to acquire, by condemnation proceedings, any such water system or sewer system service, or any other public utility service, now or hereafter authorized or ordered by the public service commission.

(L. 1941 p. 493 § 14a)



Section 91.780 Defining term rapid transit improvement.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

91.780. Defining term rapid transit improvement. — The term "rapid transit improvement", as used in sections 91.780 to 91.840, shall include every improvement for local public use in connection with the transportation or movements of persons and, or property, so designed as to eliminate interference with or by ordinary travel upon the public highways and in public places, and located upon, over, above, below, across, through or along any street, avenue, road, highway, bridge, viaduct, public place, or private property within or without the municipal corporate limits, including all subways, tunnels, elevated highways and structures, walks, bridges, viaducts, surface construction, approaches, loops, stations, entrances, exits, yards, buildings, lands, rights-of-way or other easements, estates or interests of land, which may be necessary, convenient or expedient for the proper construction, equipment, maintenance or use of such rapid transit improvement. Such rapid transit improvement, when municipally owned or controlled, shall be deemed to be a public work and a local improvement.

(RSMo 1939 § 7774)

Prior revision: 1929 § 7634



Section 91.790 Authorized to establish, construct and own rapid transit improvement.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

91.790. Authorized to establish, construct and own rapid transit improvement. — All cities in this state having six hundred thousand or more inhabitants are hereby authorized and empowered by ordinance to establish, construct and own, to acquire by condemnation, purchase, lease, or otherwise, and to contract for the construction, purchase, lease or other acquisition, within and/or without their respective corporate limits, and along such routes, and upon such terms and conditions as they may deem best, of a rapid transit improvement as herein defined, or any part thereof; and to use such rapid transit improvement, or permit the same to be used, for the transportation or movement of persons and/or property, and for the operation of cars, motorbuses and other vehicles or means of transportation, public or private, and for the laying of tracks, pipes, wires, cables, conduits, and other equipment and appurtenances necessary and incident thereto, used for public or private transportation. In all cases the use of streets, avenues, roads, highways, places and lands, and the rights-of-way through and interest in the same, for any of the purposes of a rapid transit improvement as herein authorized and provided, shall be considered, and is hereby declared to be a public use, consistent with the uses for which the streets, avenues, roads, highways and public places are publicly held.

(RSMo 1939 § 7775)

Prior revision: 1929 § 7635



Section 91.800 May assess benefits and damages, and collect and pay therefor.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

91.800. May assess benefits and damages, and collect and pay therefor. — All such cities are hereby authorized and empowered to acquire such rapid transit improvement, in whole or in part, by condemnation, and shall have the power to assess benefits and damages, and collect and pay therefor, in the manner that such cities may now or hereafter be authorized to acquire real estate or other property, or rights of interest therein, for public purposes.

(RSMo 1939 § 7776)

Prior revision: 1929 § 7636



Section 91.810 May provide for payment by special assessment.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

91.810. May provide for payment by special assessment. — All such cities are hereby authorized and empowered to construct such rapid transit improvement, or any part thereof, or cause the same to be constructed, and to provide for the payment thereof, in part, by special assessment, in the manner and to the effect that such cities may now or hereafter be authorized to provide for special assessments for local improvements.

(RSMo 1939 § 7777)

Prior revision: 1929 § 7637



Section 91.820 May issue and sell public utility improvement and general bonds.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

91.820. May issue and sell public utility improvement and general bonds. — All such cities are hereby authorized and empowered, for the purpose of acquiring, constructing, equipping, maintaining and extending such rapid transit improvement, and paying therefor, in whole or in part, to issue and sell public utility, public improvement, and general bonds. The form and denomination of such bonds; the date of maturity or maturities thereof; the rate of interest thereon and date and place of payment; by what officers and in what manner they shall be executed and attested; the place and method of payment, and the fund or funds out of which payment shall be made, together with other provisions and regulations concerning such bonds and not inconsistent herewith or contrary to law, shall be prescribed by the ordinance authorizing the particular issue.

(RSMo 1939 § 7778)

Prior revision: 1929 § 7638



Section 91.830 May grant rights and interests in rapid transit improvements.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

91.830. May grant rights and interests in rapid transit improvements. — All such cities are hereby authorized and empowered to maintain such rapid transit improvement so constructed or acquired, and every part thereof; and to grant rights and interests in said rapid transit improvement, or in any part thereof, for public use, to such parties and upon such terms, and for such rentals and considerations, as such cities may deem best.

(RSMo 1939 § 7779)

Prior revision: 1929 § 7639



Section 91.840 May establish rapid transit commission, or commissioner.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

91.840. May establish rapid transit commission, or commissioner. — All such cities are hereby authorized and empowered by ordinance to create and establish a rapid transit commission and determine the number of members thereof, or, in lieu of such commission, create the office of rapid transit commissioner; provide for the appointment and removal of such commission or commissioner, prescribe their qualifications, fix their term of office and compensation, define their powers and duties, provide for the employment of assistants, and do all other things necessary for the proper and efficient functioning of such commissioner or commission, and for carrying out effectively the provisions of sections 91.780 to 91.840.

(RSMo 1939 § 7780)

Prior revision: 1929 § 7640






Chapter 92 Taxation in St. Louis, Kansas City, and Certain Other Cities

Chapter Cross References



Section 92.010 Maximum rate of levy for general purposes — method of increase (St. Louis).

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

92.010. Maximum rate of levy for general purposes — method of increase (St. Louis). — 1. Any constitutional charter cities in this state which may now have or hereafter acquire seven hundred thousand or more inhabitants may levy upon all subjects and objects of taxation a rate for general municipal purposes not to exceed the annual rate of one dollar on the one hundred dollars assessed valuation; provided, that the city of St. Louis may levy for county purposes, in addition to the municipal rate of taxation above provided, a rate not exceeding the rate which would be allowed for county purposes if said city of St. Louis were a county; provided, however, that the rate of taxation for general municipal purposes herein limited may be increased for not to exceed four years, when the rate and purpose of the increase are submitted to a vote and two-thirds of the voters voting thereon shall vote therefor, but such increase so voted shall be limited to a maximum rate of taxation not to exceed thirty cents on the one hundred dollars assessed valuation. The legislative body of any of said cities may submit the question of an increase of levy when, in the opinion of such legislative body, necessity therefor arises, and such question shall be submitted by such legislative body when petitioned therefor by the voters equaling in number one percent or more of the voters of the city voting for mayor at the last city election at which a mayor was elected.

2. The question shall be submitted in substantially the following form:

Shall there be a ______ cent increase in tax levy on one hundred dollars valuation for general municipal purposes for ______ years?

3. If such increase in levy shall be voted, then such increased levy shall be effective for the number of years designated, and no longer, but said cities, through their legislative bodies, may submit any such proposal for continuing such increase of levy at any time for like periods not to exceed four years each.

(L. 1945 p. 1296 § 1, A.L. 1978 H.B. 971)



Section 92.012 Sewer lateral lines connected to public lines, fee added to general tax levy bill (St. Louis).

Effective 28 Aug 1992

Title VII CITIES, TOWNS AND VILLAGES

92.012. Sewer lateral lines connected to public lines, fee added to general tax levy bill (St. Louis). — 1. Notwithstanding any other provision of law to the contrary, the collector of revenue in the city of St. Louis, who now or hereafter collects any fee to provide for, ensure or guarantee the repair of lateral sewer lines connected to public sewer lines, may add such fee to the general tax levy bills of property owners within the city. All revenues received on such combined bill which are for the purpose of providing for, ensuring or guaranteeing the repair of lateral sewer lines, shall be separated from all other revenues so collected and credited to the appropriate fund or account.

2. The collector of revenue in the city of St. Louis may collect such fee in the same manner and to the same extent as he now or hereafter may collect delinquent real estate taxes and tax bills.

(L. 1992 H.B. 973 § 1)



Section 92.020 Additional levy for library, hospital, recreational purposes authorized.

Effective 28 Aug 1983

Title VII CITIES, TOWNS AND VILLAGES

92.020. Additional levy for library, hospital, recreational purposes authorized. — Any such municipality is hereby authorized by ordinance to levy a rate of taxation on all property subject to its taxing power for library, hospital, public health, recreation grounds and museum purposes, and the rate of taxation levied for such purposes shall be in addition to the maximum rate of taxation levied for general municipal purposes, as limited by the constitution or laws of this state. No tax levied for the special purposes enumerated in this section shall exceed the following annual rates:

(1) Library, in the manner and at the rate authorized under the provisions of sections 182.140 to 182.301;

(2) Hospital, ten cents on the hundred dollars assessed valuation;

(3) Public health, two cents on the hundred dollars assessed valuation;

(4) Recreation grounds other than zoological park, two cents on the hundred dollars assessed valuation;

(5) Zoological park, in the manner and at the rate authorized under the provisions of sections 90.640 and 90.650;

(6) Art museum, in the manner and at the rate authorized by law.

(L. 1945 p. 1296 § 2, A.L. 1983 H.B. 713 Revision)



Section 92.030 Maximum rate of levy for municipal purposes (Kansas City).

Effective 28 Aug 1945

Title VII CITIES, TOWNS AND VILLAGES

92.030. Maximum rate of levy for municipal purposes (Kansas City). — 1. All cities in this state which now have or which may hereafter contain a population of not less than three hundred thousand and not more than seven hundred thousand inhabitants, according to the last preceding federal decennial census, framing and adopting charters for their own government under the provisions of Section 19, Article VI of the Constitution of Missouri, or which framed and adopted charters for their own government under the provisions of Section 16, Article IX of the Constitution of Missouri for 1875, as amended, may by city ordinance levy and impose annually for municipal purposes upon the real and tangible personal property located within their corporate limits a tax which shall not exceed a maximum rate of one dollar on the hundred dollars assessed valuation, except as herein provided.

2. Such annual rate of tax levy of one dollar on the hundred dollars assessed valuation shall be limited, or may be increased, by such cities by city ordinance, as follows:

(1) If the annual rate of tax levy for debt service, including principal and interest payments on any bonded debt of such cities, equals or exceeds fifty cents on the hundred dollars assessed valuation, then such cities cannot by city ordinance levy and impose any tax for municipal operating purposes at an annual tax rate in excess of said one dollar on the hundred dollars assessed valuation; provided, however, that if the annual rate of tax levy for municipal operating purposes is less than one dollar on the hundred dollars assessed valuation, then such cities may by city ordinance levy and impose an annual tax for capital improvements, such as public works, public buildings and any other public improvements in such cities, at a rate which may equal, but shall not exceed, the difference between the annual rate of tax levy for municipal operating purposes and one dollar on the hundred dollars assessed valuation.

(2) If the annual rate of tax levy for debt service, including principal and interest payments on any bonded debt of such cities, is less than fifty cents on the hundred dollars assessed valuation and the annual rate of tax levy for municipal operating purposes is one dollar on the hundred dollars assessed valuation, then such cities may by city ordinance levy and impose additional taxes at an annual rate not to exceed such tax rate as shall represent the difference between the one dollar on the hundred dollars assessed valuation imposed for municipal operating purposes, plus the rate required for such debt service, and an annual tax rate not to exceed one dollar and fifty cents on the hundred dollars assessed valuation; provided, however, that any such additional tax levy shall be imposed solely for capital improvements or operating expenses for any one or all of the following purposes, namely, hospital, public health, recreation grounds and museum.

(3) If the annual rate of tax levy for debt service, including principal and interest payments on any bonded debt of such cities, is less than fifty cents on the hundred dollars assessed valuation, and the annual rate of tax levy for municipal operating purposes is less than one dollar on the hundred dollars assessed valuation, then such cities may by city ordinance, in addition to any tax levy for the specific purposes described in subdivision (2) of this section, namely, hospital, public health, recreation grounds and museum, also levy and impose taxes at an annual rate not to exceed such tax rate as shall represent the difference between the annual tax rate for municipal operating purposes and one dollar on the hundred dollars assessed valuation, for any capital improvements such as public works, public buildings or public improvements of any kind in such cities, but such total annual tax rate shall not exceed one dollar and fifty cents on the hundred dollars assessed valuation.

(RSMo 1939 § 7686, A.L. 1945 p. 1293)

Prior revision: 1929 § 7538



Section 92.031 Annual tax for debt service, rate — (Kansas City).

Effective 28 Aug 2000

Title VII CITIES, TOWNS AND VILLAGES

92.031. Annual tax for debt service, rate — (Kansas City). — 1. Such cities may, in the alternative to imposing the levies for debt service and for capital improvements and operating expenses for hospital, public health, recreation grounds and museum purposes as provided for in section 92.030, elect by ordinance to levy and impose an annual tax for debt service and an annual tax for capital improvements and operating expenses for hospital, public health, recreation grounds and museum purposes such as are referred to* in subdivisions (1), (2) and (3) of subsection 2 of section 92.030, which tax levies shall be independent of the other tax levies provided for in section 92.030.

2. In the event such cities make such election, the limits on individual and total annual tax levy rate referred to in subdivisions (1), (2) and (3) of subsection 2 of section 92.030 for debt service and for capital improvements and operating expenses for hospital, public health, recreation grounds and museum purposes shall not apply. The tax levy rate for capital improvements and operating expenses for hospital, public health, recreation grounds and museum purposes may be increased from its current rate to a rate not to exceed one dollar per hundred dollars assessed valuation by submission to and approval by a vote of the people.

(L. 1986 H.B. 1571, A.L. 1999 S.B. 348, A.L. 2000 H.B. 1238)

*Word "to" does not appear in original rolls.



Section 92.035 Additional levy for museum purposes — admission to be free, when (Kansas City).

Effective 28 Aug 1991

Title VII CITIES, TOWNS AND VILLAGES

92.035. Additional levy for museum purposes — admission to be free, when (Kansas City). — 1. Any city having a charter form of government and a population of at least three hundred thousand, but less than six hundred and fifty thousand and located wholly or partially within a county of the first class having a charter form of government, in addition to the levy and imposition of taxes authorized by section 92.030, may, except as otherwise provided in this section, by ordinance, levy or impose a tax not to exceed the rate of ten cents on each one hundred dollars of assessed valuation of real and tangible personal property located within the city. The proceeds of the tax representing a rate of at least three cents on each one hundred dollars of assessed valuation to be used for the operation, improvement or construction expansion of museum facilities in existence on August 13, 1978, and the remaining proceeds of the tax to be used exclusively for the construction, operation, improvement, or expansion of additional facilities for such museum and no other. The word "museum" as used in this section, shall not be construed to mean or include an art gallery. General admission to the museum's facility in existence prior to August 13, 1978, shall be free and open to the residents of such city. Before the city shall impose any tax under this section at a rate which exceeds two cents on each one hundred dollars of assessed valuation, the governing body of the city shall submit the proposed tax rate increase to the voters of the city for approval or rejection at an election.

2. The question shall be submitted in substantially the following form:

Shall there be an increased tax levy of ______ cents on the hundred dollars assessed valuation for museum purposes?

3. If a majority of the votes cast upon the proposal are in favor of the levy increase, the governing body of the city may, by ordinance, impose the additional tax. If a majority of the votes cast upon the proposal are against the levy increase, the governing body of the city shall not impose the increase. Nothing in this section shall prohibit a rejected proposal from being resubmitted to a vote of the voters.

(L. 1967 p. 170 § 1, A.L. 1977 S.B. 73, A.L. 1978 H.B. 971, A.L. 1991 S.B. 344)



Section 92.036 Residency requirements for officers and board members of museum (Kansas City).

Effective 28 Aug 1977

Title VII CITIES, TOWNS AND VILLAGES

92.036. Residency requirements for officers and board members of museum (Kansas City). — The director and a majority of the officers of the board of governors of any museum in any city authorized to levy a tax under section 92.035 shall be residents of the state of Missouri and taxpayers of such city.

(L. 1977 S.B. 73 § 2)



Section 92.040 Taxation and licensing of merchants and manufacturers by certain cities, exemptions.

Effective 01 Jan 1982, see footnote

Title VII CITIES, TOWNS AND VILLAGES

92.040. Taxation and licensing of merchants and manufacturers by certain cities, exemptions. — For the purpose of state, county, and municipal taxes, merchandise held by merchants and the raw material, merchandise, finished products, tools, machinery and appliances used or kept on hand by manufacturers shall constitute a class separate and distinct by itself. All cities in this state having a population of over three hundred thousand inhabitants are authorized to levy for local purposes a less ad valorem rate of taxation than that levied by them on real estate or other property for the same purpose, and such reductions may from time to time be arranged to apply on both or either the tax rate for payments of valid indebtedness or the tax rate for city purposes. All such cities, for city and local purposes, are hereby authorized to license, tax and regulate the occupation of merchants and manufacturers, and may graduate the amount of annual license imposed upon a merchant or manufacturer in proportion to the sales made by such merchant or manufacturer during the year next preceding any fixed date; provided, however, that no such license, tax, or regulation shall apply to grain and other agricultural crops in an unmanufactured condition, as defined in section 137.010, which are subject to assessment, valuation, and taxation under subsection 3 of section 137.115.

(RSMo 1939 §§ 7743, 7744, 10942, A.L. 1945 p. 1799 § 6, A.L. 1981 S.B. 13)

Prior revisions: 1929 §§ 7595, 7596, 9748; 1919 §§ 9005, 9006, 12758; 1909 §§ 9856, 9857, 11340

Effective 1-01-82

CROSS REFERENCES:

Farmer selling own produce, exempt from license tax, 71.630, 150.030

Merchants and manufacturers tax, assessment equalization and collection in St. Louis City, 150.090, 150.350

(1954) License tax in fourth class city on merchants fixed on the basis of the aggregate amount of all sales made during preceding fiscal year held valid as against contention grant of such power to cities governed by section 92.040 deprived other cities of power to levy such tax. City of Flordell Hills v. Hardekopf (A.), 271 S.W.2d 256.



Section 92.041 Certain property of merchants and manufacturers classified for tax purposes (St. Louis City).

Effective 28 Aug 1967

Title VII CITIES, TOWNS AND VILLAGES

92.041. Certain property of merchants and manufacturers classified for tax purposes (St. Louis City). — For the purpose of state, county, local and municipal taxes, merchandise held by merchants and the raw material, merchandise, finished products, tools, machinery, and appliances used or kept on hand by manufacturers shall constitute a class separate and distinct by itself.

(L. 1967 p. 170 § 1)



Section 92.043 Lower tax levy authorized on certain property of merchants and manufacturers (St. Louis City).

Effective 28 Aug 1967

Title VII CITIES, TOWNS AND VILLAGES

92.043. Lower tax levy authorized on certain property of merchants and manufacturers (St. Louis City). — Any constitutional charter city in this state which now has or may hereafter acquire a population in excess of six hundred fifty thousand inhabitants is authorized to levy for local purposes on the class of property enumerated in section 92.041 hereof an ad valorem rate of taxation less than that levied by such city on real estate or other property for the same purposes, and said reductions may from time to time be arranged to apply on both or either the tax rate for payments of valid indebtedness or the tax rate for city purposes.

(L. 1967 p. 170 § 2)



Section 92.045 Certain cities may license, tax and regulate manufacturers, and other merchants, businesses and avocations — local legislative body may grant rulemaking power to tax official — copies of rules, where available (St. Louis City).

Effective 28 Aug 1992

Title VII CITIES, TOWNS AND VILLAGES

92.045. Certain cities may license, tax and regulate manufacturers, and other merchants, businesses and avocations — local legislative body may grant rulemaking power to tax official — copies of rules, where available (St. Louis City). — 1. Any constitutional charter city in this state which now has or may hereafter acquire a population in excess of three hundred fifty thousand inhabitants, according to the last federal decennial census, is hereby authorized, for city and local purposes, to license, tax, and regulate the occupation of merchants, manufacturers, and all businesses, avocations, pursuits, and callings that are not exempt from the payment of licenses by law and may, by ordinance, base such licenses on gross receipts, gross profits or net profits, per capita, flat fee, graduated scale based on gross or net receipts or sales, or any other method or measurement of tax or any combination thereof derived or allocable to the carrying on or conducting of any business, avocation, pursuits or callings or activities carried on in such cities.

2. The local legislative body may grant by ordinance to its administering tax official the power to adopt regulations and rules relating to any matters pertaining to the administration and enforcement of any ordinances enacted in accordance with the authority heretofore given. Copies of such regulations and rules shall be kept in the office of such tax official designated in such ordinance and shall be open to inspection by the public. Said regulations or rules may be changed or amended from time to time.

(L. 1967 p. 170 §§ 3, 4, A.L. 1992 H.B. 1228)



Section 92.047 Inconsistent laws repealed — certain laws declared not inconsistent (St. Louis City).

Effective 28 Aug 2009

Title VII CITIES, TOWNS AND VILLAGES

92.047. Inconsistent laws repealed — certain laws declared not inconsistent (St. Louis City). — 1. All laws inconsistent with or repugnant to the foregoing shall be deemed to have been repealed to the extent of such inconsistency or repugnancy. The provisions of this statute shall in no way be construed to prohibit any city which has a population in excess of seven hundred thousand inhabitants from assessing, levying and collecting a tax pursuant to the provisions of sections 92.110 through 92.200.

2. For the purposes of sections 92.041 to 92.047, and chapter 311, as amended, or any section thereof, as amended, shall not be construed to be inconsistent with or repugnant to the provisions of sections 92.041 to 92.047, and shall not be deemed to have been repealed by sections 92.041 to 92.047, but shall continue in full force and effect. For the purpose of sections 92.041 to 92.047, no such city included within the scope of sections 92.041 to 92.047 shall charge or exact an occupational license tax on manufacturers, wholesalers, or retailers of alcoholic beverages in excess of that permitted by chapter 311 for cities.

(L. 1967 p. 170 § 5, A.L. 2009 H.B. 132)



Section 92.050 Back tax books.

Effective 28 Aug 1949

Title VII CITIES, TOWNS AND VILLAGES

92.050. Back tax books. — Back tax books in cities of seven hundred thousand inhabitants or more shall be made at the time and in the manner provided by sections 140.050 and 140.060. The back tax book when completed shall be delivered by the register to the comptroller, who shall deliver the same to the collector of such city, taking triplicate receipts therefor, one to be filed in his office, one with the director of revenue, and one with the auditor of such city.

(RSMo 1939 §§ 7737, 7738, A. 1949 H.B. 2040)

Prior revisions: 1929 §§ 7589, 7590; 1919 §§ 8999, 9000; 1909 §§ 9850, 9851

CROSS REFERENCE:

Delinquent tax list, uncollected bills to be returned in St. Louis, 140.050



Section 92.060 Back taxes, how collected.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

92.060. Back taxes, how collected. — All taxes, interest and register's fees contained in the back tax books described in section 92.050 shall be computed, charged and collected in the same manner as is now or as may be hereafter from time to time provided by law.

(RSMo 1939 § 7739)

Prior revisions: 1929 § 7591; 1919 § 9001; 1909 § 9852

CROSS REFERENCES:

Collection of back taxes, Chaps. 140, 141

Special tax bills, notice of suit to enforce payment, 88.923



Section 92.070 Informality not to affect validity of books.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

92.070. Informality not to affect validity of books. — Any failure to make or complete the back tax books within the time required by sections 92.050 and 92.060, or any informality in making said back tax books, shall in no way affect the validity of the same.

(RSMo 1939 § 7740)

Prior revisions: 1929 § 7592; 1919 § 9002; 1909 § 9853



Section 92.073 Gross receipts tax — collection, cost — delinquencies — refunds (St. Louis City).

Effective 07 May 1985, see footnote

Title VII CITIES, TOWNS AND VILLAGES

92.073. Gross receipts tax — collection, cost — delinquencies — refunds (St. Louis City). — 1. The director of revenue shall collect any tax imposed on gross receipts by ordinance of any city not within a county if there is an agreement in existence between such city and the director of revenue which contains substantially the following provisions:

(1) That all taxes collected on behalf of the city, less one percent for the cost of collection, shall be collected and treated in the same manner as taxes collected under section 94.550, and money so collected shall be distributed to the treasurer of the city as provided in subsection 1 of section 94.550;

(2) That the director of revenue, and any of his deputies, assistants and employees who shall have any duties or responsibilities in connection with the collection, deposit, transfer, transmittal, disbursement, safekeeping, accounting, or recording of any funds which come into the hands of the director of revenue pursuant to the imposition of a tax on gross receipts by ordinance of such city shall meet the bonding requirements established in subsection 4 of section 94.550;

(3) That the director of revenue shall notify the city of all delinquent taxpayers who have either failed or refused to file or remit the tax imposed on gross receipts by the ordinance of the city, and of the assignment of any other claims arising against him pursuant to such agreement;

(4) That the city agrees to hold the state of Missouri and the director of revenue harmless for any loss, cost or expenses due to or arising from any payments of refunds, assessed damages of any courts or any action arising directly or indirectly under such agreement, and that all claims against the state of Missouri or the director of revenue, or both, shall be offset and withheld from future tax revenue distributions to the city due under the ordinance of the city or section 94.550.

2. It shall be the duty of every person who sells or furnishes tangible personal property or who renders services subject to the provisions of sections 144.010 to 144.510 to collect, file, and remit all taxes due on gross receipts pursuant to applicable ordinances of any city not within a county to the director of revenue as provided in sections 144.080 and 144.090.

3. All applicable provisions contained in sections 144.010 to 144.510 and section 32.057 shall apply to the collection of any tax imposed on gross receipts by ordinance of any city not within a county; except that, the taxes so imposed on the purchase and sale of motor vehicles shall be collected pursuant to section 94.560. The interest provisions of section 144.170 relating to delinquent sales taxes shall apply to delinquent taxes due as a result of the imposition of the tax on gross receipts by ordinance of any city not within a county.

4. The claim for refund provisions of section 144.190 shall apply to all claims for refunds of taxes paid pursuant to any tax imposed on gross receipts by ordinance of any city not within a county.

(L. 1985 H.B. 842 § 1)

Effective 5-07-85



Section 92.074 Title of law.

Effective 28 Aug 2005

Title VII CITIES, TOWNS AND VILLAGES

92.074. Title of law. — Sections 92.074 to 92.095 shall be known as the "Municipal Telecommunications Business License Tax Simplification Act".

(L. 2005 H.B. 209)

(2006) Subsection 10 of section 92.086 is a special law prohibited under subdivision (30), Section 40, Article III, Constitution of Missouri. Under the nonseverability clause in section 92.092, sections 92.074, 92.077, 92.080, 92.083, 92.086, and 92.089 are invalid in their entirety. City of Springfield v. Spring Spectrum, L.P., 2006 WL 2256882 (Mo.banc).



Section 92.077 Definitions.

Effective 28 Aug 2005

Title VII CITIES, TOWNS AND VILLAGES

92.077. Definitions. — As used in sections 92.074 to 92.095, unless the context clearly requires otherwise, the following terms mean:

(1) "Business license tax", any tax, including any fee, charge, or assessment in the nature of a tax, assessed by a municipality on a telecommunications company for the privilege of doing business within the borders of such municipality, and specifically includes any tax assessed on a telecommunications company by a municipality under section 66.300 and section 80.090, section 92.073, section 94.110, 94.270, or 94.360, or under authority granted in its charter, as well as an occupation license tax, gross receipts tax, franchise tax, or similar tax, but shall not include:

(a) Any state or municipal sales tax imposed under sections 144.010 to 144.525; or

(b) Any municipal right-of-way usage fee imposed under the authority of a municipality's police powers under Section 253(c) of the Federal Telecommunications Act of 1996, or under sections 67.1830 to 67.1846; or

(c) Any tax or fee levied for emergency services under section 190.292, 190.305, 190.325, 190.335, or 190.430, or any tax authorized by the general assembly after August 28, 2005, for emergency services;

(d) Any flat tax duly imposed on or before August 28, 2005;

(2) "Director", the director of the department of revenue;

(3) "Municipal", of or relating to a municipality;

(4) "Municipality", any city, county, town, or village in Missouri entitled by authority of section 66.300, section 80.090, section 92.073, section 94.110, 94.270, or 94.360, or under authority granted in its charter to assess a business license tax on telecommunications companies;

(5) "Telecommunications company", any company doing business in this state that provides telecommunications service;

(6) "Telecommunications service", the same meaning as such term is defined in section 144.010. The term "telephone company", as used in sections 94.110, 94.270, and 94.360, shall have the same meaning as telecommunications company as defined in this section.

(L. 2005 H.B. 209)

(2006) Subsection 10 of section 92.086 is a special law prohibited under subdivision (30), Section 40, Article III, Constitution of Missouri. Under the nonseverability clause in section 92.092, sections 92.074, 92.077, 92.080, 92.083, 92.086, and 92.089 are invalid in their entirety. City of Springfield v. Spring Spectrum, L.P., 2006 WL 2256882 (Mo.banc).



Section 92.080 Municipalities prohibited from imposing certain taxes on telecommunications companies.

Effective 28 Aug 2005

Title VII CITIES, TOWNS AND VILLAGES

92.080. Municipalities prohibited from imposing certain taxes on telecommunications companies. — Notwithstanding any provisions of this chapter or chapter 66, 80, or 94, or the provisions of any municipal charter, after August 28, 2005, no municipality may impose any business license tax, tower tax, or antennae tax on a telecommunications company except as specified in sections 92.074 to 92.095.

(L. 2005 H.B. 209)

(2006) Subsection 10 of section 92.086 is a special law prohibited under subdivision (30), Section 40, Article III, Constitution of Missouri. Under the nonseverability clause in section 92.092, sections 92.074, 92.077, 92.080, 92.083, 92.086, and 92.089 are invalid in their entirety. City of Springfield v. Spring Spectrum, L.P., 2006 WL 2256882 (Mo.banc).



Section 92.083 Terms used in ordinances to have statutory meaning, when — existing ordinances not repealed.

Effective 28 Aug 2005

Title VII CITIES, TOWNS AND VILLAGES

92.083. Terms used in ordinances to have statutory meaning, when — existing ordinances not repealed. — 1. On or after July 1, 2006, if any city, county, village, or town has imposed a business license tax on a telecommunications company, as authorized in this chapter, or chapter 66, 80, or 94, or under the authority granted in its charter, the terms used in such ordinance shall be construed, for the purposes of sections 92.074 to 92.095, to have the meanings set forth in this section, regardless of any contrary definition in the ordinance:

(1) "Gross receipts" means all receipts from the retail sale of telecommunications service taxable under section 144.020 and from any retail customer now or hereafter exempt from the state sales tax;

(2) "Telephone service", "telecommunications service", "telecommunications", "local exchange service", "local exchange telephone transmission service", "exchange telephone service" or similar terms means telecommunications service as defined in section 92.077.

2. Nothing in this section shall have the effect of repealing any existing ordinance imposing a business license tax on a telecommunications company; provided that a city with an ordinance in effect prior to August 28, 2005, complies with the provisions of section 92.086.

3. Any business license tax imposed on a telecommunications company after July 1, 2006, shall be imposed on the retail sale of telecommunications service.

(L. 2005 H.B. 209)

(2006) Subsection 10 of section 92.086 is a special law prohibited under subdivision (30), Section 40, Article III, Constitution of Missouri. Under the nonseverability clause in section 92.092, sections 92.074, 92.077, 92.080, 92.083, 92.086, and 92.089 are invalid in their entirety. City of Springfield v. Spring Spectrum, L.P., 2006 WL 2256882 (Mo.banc).



Section 92.086 List of municipalities with business license tax ordinances to be published — revenue director to collect tax, when — basis for tax — rulemaking authority — intent of general assembly — review of revenue collected — audit authority.

Effective 28 Aug 2005

Title VII CITIES, TOWNS AND VILLAGES

92.086. List of municipalities with business license tax ordinances to be published — revenue director to collect tax, when — basis for tax — rulemaking authority — intent of general assembly — review of revenue collected — audit authority. — 1. On or before January 1, 2006, the director shall publish a list of the municipalities which have, prior to August 28, 2005, enacted ordinances imposing a business license tax on a telecommunications company. The list shall contain:

(1) The name of the municipality imposing the tax;

(2) The name of the tax as denoted by the municipality;

(3) The citation to the municipal code provisions imposing the tax; and

(4) The percentage of gross receipts.

­­

­

2. (1) On or before February 1, 2006, all telecommunications companies in Missouri shall provide the director and the state auditor with the amount of municipal business license tax which they paid each Missouri municipality identified by the director in accordance with subsection 1 of this section for the previous four quarters. On or before February 1, 2006, all telecommunications companies in Missouri shall provide the director and the state auditor with an itemized list establishing their gross receipts for the previous four quarters for each category of gross receipts in each municipality identified by the director in accordance with subsection 1 of this section upon which a sales tax is paid.

(2) On or before February 1, 2006, each municipality shall provide the director and state auditor with the total amount of tax revenue collected for the previous fiscal year of taxable gross receipts from telecommunications companies. Any inconsistency or dispute arising from the information provided by the municipalities and telecommunications companies shall be resolved through an audit performed by the state auditor.

3. Beginning on July 1, 2006, the director shall henceforth collect, administer, and distribute telecommunications business license tax revenues in accordance with the provisions of sections 92.074 to 92.095.

4. Notwithstanding the provisions of any municipal business license tax ordinance, effective July 1, 2006, all business license taxes shall be based solely and exclusively on those gross receipts of telecommunications companies for the retail sale of telecommunications services which are subject to taxation under sections 144.010 and 144.020. Any provisions in any municipal taxing ordinances which provide different definitions, rules, or provisions are expressly preempted and are null and void.

5. The director is authorized to promulgate regulations to establish the appropriate procedures for collecting, administering, and distributing such taxes. A telecommunications company shall file a quarterly return with the director with an attached schedule setting forth the total amount of taxable gross receipts for the quarter and the amount of business license tax due to each municipality. The director shall distribute the appropriate amounts, as set forth in this section, to the municipalities. In exchange for its collection, administration, and distribution functions, the department of revenue shall retain a collection fee of up to one percent (not to exceed the actual costs incurred) on all funds collected and distributed and shall be allowed to collect the interest off such funds during the time between collection and distribution. In no event shall the director fail to distribute the collected funds to a municipality more than thirty days after the collection of the funds.

6. It is the intent of the general assembly that sections 92.074 to 92.095 comply with Article X, Section 22 of the Missouri Constitution, so that the application of sections 92.074 to 92.095 shall have a revenue-neutral effect. Because business license taxes shall now be based on the gross receipts subject to the sales tax, it is anticipated that the base of the existing business license taxes in most cases shall be broadened, so in order to comply with Article X, Section 22 of the Missouri Constitution, the municipality shall adjust the gross receipts percentage rate identified by the director in accordance with subsection 2 of this section so that the amount collectible, in total from all telecommunications companies, excluding the collection fee authorized in subsection 5 as defined herein, before and immediately after enactment remains the same in each municipality. If the determination is made by a municipality that in order to comply with Article X, Section 22 of the Missouri Constitution the gross receipts percentage rate must be increased, such increase shall be passed by a majority vote of the qualified voters voting in that municipality. The existing tax base shall be an amount equal to the total amount of telecommunications business license taxes collected by a municipality for fiscal year 2005, increased by fifty percent of the difference between such amount and the business license tax receipts that would have been yielded by applying the gross receipts percentage rate identified in accordance with subsection 1 of this section to the total gross receipts for all wireless telecommunications services provided by telecommunications companies as identified in 47 U.S.C. Section 332(D)(1) and 47 C.F.R. Parts 22 or 24 in such fiscal year attributable to the municipality. Based upon the rate information received from the director under this section, each municipality shall, no later than April 1, 2006, promulgate and publish the revenue-neutral rates to be applied in each municipality. Such tax rates shall be the applicable business license tax rate for bills rendered on or after July 1, 2006. Any percentages in any ordinance that are contrary to that established by the municipality herein are null and void. If any municipal business license tax ordinance as of January 1, 2005, had a provision stating that the tax only applied to business customers, the new calculated rate under this section also shall be determined based only on business customers and shall apply only to business customers.

7. On or before April 1, 2007, the director, in consultation with the state auditor and municipalities, shall examine revenues collected and forecast whether a shortfall or excess in municipal revenues for each municipality is likely to occur for the fiscal year ending June 30, 2007, due to data reporting errors or other errors in the calculation of the revenue-neutral tax rate. Section 32.057 shall not restrict the disclosure of information to perform such consultation. If a shortfall or excess is expected, the director, after review and comment from municipalities and telecommunications companies, shall promulgate and publish an adjustment in the rate in such municipalities. Such tax rate adjustment, if necessary, shall apply to bills issued after July 1, 2007.

8. The director shall be notified in writing within thirty days of any change in the municipal business license tax rate adopted by a municipality. The director shall promulgate such rate changes, but such rate changes may only take effect on the first day of a calendar quarter and only after a minimum of ninety days notice from the director to a telecommunications company. Any subsequent increase in the business license tax rate passed through an ordinance by a municipality which is above that rate as established by the municipality under subsection 6 of this section shall be passed by a majority vote of the qualified voters voting in that municipality. No municipal tax rate shall exceed the cap provided in subsection 9 of this section.

9. Notwithstanding the provisions of subsections 3 to 8 of this section or any other provision of law to the contrary, for any municipality not subject to the provisions of subsection 10 of this section, the maximum rate of taxation on gross receipts shall not exceed five percent for bills rendered on or after July 1, 2006, except if the business license tax rate for any municipality, as calculated in subsection 6 of this section, or if necessary, subsection 7 of this section, is determined to be greater than five percent, then, notwithstanding the provisions of such subsections, the business license tax rates for such municipality on and after July 1, 2006, shall be as follows:

(1) For bills rendered between July 1, 2006, and June 30, 2008, the rate shall be the actual adjusted rate as determined by subsection 6 of* this section, or, if necessary, subsection 7 of this section;

(2) For bills rendered between July 1, 2008, and June 30, 2010, the rate shall be half the sum of the rate determined in subdivision (1) of this subsection and five percent; and

(3) For all bills rendered on and after July 1, 2010, five percent.

10. (1) Any municipality which prior to November 4, 1980, had an ordinance imposing a business license tax on telecommunications companies which specifically included the words "wireless", "cell phones", or "mobile phones" in its business license tax ordinance as revenues upon which a business license tax could be imposed, and had not limited its tax to local exchange telephone service or landlines, and had taken affirmative action to collect such tax from wireless telecommunications providers prior to January 15, 2005, shall not be required to adjust its business license tax rate as provided in subsection 6 of this section and shall not be subject to the provisions of subsection 9 of this section.

(2) Any municipality which has an ordinance or an amendment to an ordinance imposing a business license tax on telecommunications companies which was authorized or amended by a public vote subsequent to November 4, 1980, and such authorization specifically included the terms "wireless", "cell phones", or "mobile telephones" as revenues upon which a business license tax could be imposed, and had not limited its tax to local exchange telephone service or landlines, and had taken affirmative action to collect such tax from wireless telecommunications providers prior to January 15, 2005, shall not be required to adjust its business license tax rate as provided in subsection 6 of this section and shall not be subject to the provisions of subsection 9 of this section.

11. For purposes of sections 92.074 to 92.095, the director and any municipality shall have the authority to audit any telecommunications company. Notwithstanding the provisions of section 32.057, the director of revenue shall furnish any municipality with information it requests to permit the municipality to review and audit the payments of any telecommunications company.

12. The statute of limitations shall be three years for the alleged nonpayment or underpayment of the business license tax.

13. Any telecommunications company is authorized to pass through to its retail customers all or part of the business license tax.

14. The provisions of subsection 5 of section 144.190 and subdivision (3) of subsection 12 of section 32.087 shall apply to the tax imposed under sections 92.074 to 92.095.

15. Unless specifically stated otherwise in sections 92.074 to 92.095, taxpayer remedies, enforcement mechanisms, tax refunds, tax protests, assessments, and all other procedures shall be the same as those provided in chapter 144.

16. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2005, shall be invalid and void.

(L. 2005 H.B. 209)

*Word "or" appears in original rolls.

(2006) Subsection 10 of section 92.086 is a special law prohibited under subdivision (30), Section 40, Article III, Constitution of Missouri. Under the nonseverability clause in section 92.092, sections 92.074, 92.077, 92.080, 92.083, 92.086, and 92.089 are invalid in their entirety. City of Springfield v. Spring Spectrum, L.P., 203 S.W.3d 177 (Mo.banc).



Section 92.089 Findings of general assembly — immunity for telecommunications companies, when.

Effective 28 Aug 2005

Title VII CITIES, TOWNS AND VILLAGES

92.089. Findings of general assembly — immunity for telecommunications companies, when. — 1. The general assembly finds and declares it to be the policy of the state of Missouri that costly litigation which have or may be filed by Missouri municipalities against telecommunications companies, concerning the application of certain business license taxes to certain telecommunications companies, and to certain revenues of those telecommunications companies, as set forth below, is detrimental to the economic well being of the state, and the claims of the municipal governments regarding such business licenses have neither been determined to be valid nor liquidated. The general assembly further finds and declares that the resolution of such uncertain litigation, the uniformity, and the administrative convenience and cost savings to municipalities resulting from, and the revenues which will or may accrue to municipalities in the future as a result of the enactment of sections 92.074 to 92.095 are full and adequate consideration to municipalities, as the term "consideration" is used in Article III, Section 39(5) of the Missouri Constitution, for the immunity and dismissal of lawsuits outlined in subsection 2 of this section.

2. In the event any telecommunications company, prior to July 1, 2006, failed to pay any amount to a municipality based on a subjective good faith belief that either:

(1) It was not a telephone company covered by the municipal business license tax ordinance, or the statute authorizing the enactment of such taxing ordinance, or did not provide telephone service as stated in the business license tax ordinance, and therefore owed no business license tax to the municipality; or

(2) That certain categories of its revenues did not qualify under the definition or wording of the ordinance as gross receipts or revenues upon which business license taxes should be calculated;

­­

­

(L. 2005 H.B. 209)

(2006) Subsection 10 of section 92.086 is a special law prohibited under subdivision (30), Section 40, Article III, Constitution of Missouri. Under the nonseverability clause in section 92.092, RSMo, sections 92.074, 92.077, 92.080, 92.083, 92.086, and 92.089 are invalid in their entirety. City of Springfield v. Spring Spectrum, L.P., 2006 WL 2256882 (Mo.banc).



Section 92.092 Nonseverability clause.

Effective 28 Aug 2005

Title VII CITIES, TOWNS AND VILLAGES

92.092. Nonseverability clause. — All provisions of sections 92.074 to 92.089 are so essentially and inseparably connected with, and so dependent upon, each other that no such provision would be enacted without all others. If a court of competent jurisdiction enters a final judgment on the merits that is not subject to appeal and that declares any provision or part of sections 92.074* to 92.089 unconstitutional or unenforceable then sections 92.074 to 92.089, in their collective entirety, are invalid and shall have no legal effect as of the date of such judgment. In such event, both telecommunications companies and municipalities shall have the same rights as existed before August 28, 2005, but shall not be entitled to reimbursement, or required to pay reimbursement, for any sums paid in the good faith belief in the validity and constitutionality of sections 92.074 to 92.089.

(L. 2005 H.B. 209)

*Section number "92.974" appears in original rolls.



Section 92.095 Severability clause.

Effective 28 Aug 2005

Title VII CITIES, TOWNS AND VILLAGES

92.095. Severability clause. — The provisions of section 71.675 are severable from the provisions of sections 92.074 to 92.092. If any portion of sections 92.074 to 92.092 is declared unconstitutional or the application of any part of sections 92.074 to 92.092 to any person or circumstance is held invalid, section 71.675 and its applicability to any person or circumstance shall remain valid and enforceable. If any portion of section 71.675 is declared unconstitutional or the application of any part of section 71.675 to any person or circumstance is held invalid, sections 92.074 to 92.092 and its applicability to any person or circumstance shall remain valid and enforceable.

(L. 2005 H.B. 209 § 92.098)



Section 92.105 Intent clause.

Effective 02 Nov 2010, see footnote

Title VII CITIES, TOWNS AND VILLAGES

92.105. Intent clause. — It is the intent of sections 92.105 to 92.125 that starting in 2011 voters in any city imposing an earnings tax will decide in local elections to continue the earnings tax. If the majority of local voters vote to continue the earnings tax, it will continue for five years and then will be voted on again. If a majority of voters in any city having an earnings tax vote against continuing the earnings tax, it will be phased out pursuant to section 92.125 in such city over a period of ten years. Further, sections 92.105 to 92.125 prohibit any Missouri city or town that does not, as of November 2, 2010, impose an earnings tax, from imposing such a tax on residents and businesses.

(L. 2010 Adopted by Initiative, Proposition A, November 2, 2010)



Section 92.111 Limitation on imposition of earnings tax — definitions.

Effective 02 Nov 2010, see footnote

Title VII CITIES, TOWNS AND VILLAGES

92.111. Limitation on imposition of earnings tax — definitions. — 1. After December 31, 2011, no city, including any constitutional charter city, shall impose or levy an earnings tax, except a constitutional charter city that imposed or levied an earnings tax on November 2, 2010, may continue to impose the earnings tax if it submits to the voters of such city pursuant to section 92.115 the question whether to continue such earnings tax for a period of five years and a majority of such qualified voters voting thereon approve such question, however, if no such election is held, or if in any election held to continue to impose or levy the earnings tax a majority of such qualified voters voting thereon fail to approve the continuation of the earnings tax, such city shall no longer be authorized to impose or levy such earnings tax except to reduce such tax in the manner provided by section 92.125.

2. As used in sections 92.111 to 92.200, unless the context clearly requires otherwise, the term "earnings tax" means a tax on the:

(1) Salaries, wages, commissions and other compensation earned by its residents;

(2) Salaries, wages, commissions and other compensation earned by nonresidents of the city for work done or services performed or rendered in the city;

(3) Net profits of associations, businesses or other activities conducted by residents;

(4) Net profits of associations, businesses or other activities conducted in the city by nonresidents;

(5) Net profits earned by all corporations as the result of work done or services performed or rendered and business or other activities.

(L. 2010 Adopted by Initiative, Proposition A, November 2, 2010 § 92.110)



Section 92.113 Definition of salaries, wages, commissions and other compensation.

Effective 02 Nov 2010, see footnote

Title VII CITIES, TOWNS AND VILLAGES

92.113. Definition of salaries, wages, commissions and other compensation. — As referred to in section 92.111, the term "salaries, wages, commissions and other compensation" shall not include any contributions to any deferred compensation plans, including but not limited to any salary reduction plans, cafeteria plans or any other similar plans deferring the receipt of compensation by a resident or nonresident if such contribution is not subject to Missouri state income tax at the time such contribution is made.

(L. 2010 Adopted by Initiative, Proposition A, November 2, 2010 § 92.112)



Section 92.115 Constitutional charter cities — requirements — ballot language.

Effective 02 Nov 2010, see footnote

Title VII CITIES, TOWNS AND VILLAGES

92.115. Constitutional charter cities — requirements — ballot language. — 1. Any constitutional charter city which as of November 2, 2010, imposed or levied an earnings tax may continue to impose or levy an earnings tax, pursuant to sections 92.111 to 92.200, if it submits to the qualified voters of such city on the next general municipal election date immediately following November 2, 2010, and once every five years thereafter, the question whether to continue to impose and levy the earnings tax authorized pursuant to sections 92.111 to 92.200, and if a majority of qualified voters voting approve the continuance of the earnings tax at such election.

2. The question submitted to the qualified voters in any such city shall contain the earnings tax percentage imposed and the name of the city submitting the question and shall otherwise contain exactly the following language:

­

­

3. If the question whether to continue to impose and levy the earnings tax fails to be approved by the majority of qualified voters voting thereon, the earnings tax levied and imposed on November 2, 2010, shall be reduced pursuant to section 92.125 commencing January first of the calendar year following the date of the election held under this section or January first of the calendar year following the calendar year in which such election was authorized under this section but not held by such city.

4. No city which has begun reductions of its earnings tax pursuant to section 92.125 may, by ordinance or any other means, with or without voter approval, stop or suspend such reduction.

(L. 2010 Adopted by Initiative, Proposition A, November 2, 2010)



Section 92.120 Tax rate limits.

Effective 28 Aug 1959

Title VII CITIES, TOWNS AND VILLAGES

92.120. Tax rate limits. — The tax on salaries, wages, commissions and other compensation of individuals, subject to tax, and on the net profits or earnings of associations, businesses or other activities, and corporations, subject to tax, shall not be in excess of one percent per annum.

(Reenacted L. 1953 2d Ex. Sess. p. 14 § 4, A.L. 1959 S.B. 27)



Section 92.125 Reduction of earnings tax, when, amount.

Effective 02 Nov 2010, see footnote

Title VII CITIES, TOWNS AND VILLAGES

92.125. Reduction of earnings tax, when, amount. — If no election is held pursuant to section 92.115, or if in an election held to continue to impose or levy the earnings tax a majority of such qualified voters fail to approve the continuance of the earnings tax, the earnings tax levied and imposed on November 2, 2010, shall be reduced as follows:

(1) Beginning January first of the first calendar year following the calendar year in which the election provided for in section 92.115 was held or the calendar year in which the election provided for in section 92.115 was authorized to be held but was not held, the earnings tax shall not be in excess of nine-tenths of one percent;

(2) Beginning January first of the second calendar year following the calendar year in which the election provided for in section 92.115 was held or the calendar year in which the election provided for in section 92.115 was authorized to be held but was not held, the earnings tax shall not be in excess of eight-tenths of one percent;

(3) Beginning January first of the third calendar year following the calendar year in which the election provided for in section 92.115 was held or the calendar year in which the election provided for in section 92.115 was authorized to be held but was not held, the earnings tax shall not be in excess of seven-tenths of one percent;

(4) Beginning January first of the fourth calendar year following the calendar year in which the election provided for in section 92.115 was held or the calendar year in which the election provided for in section 92.115 was authorized to be held but was not held, the earnings tax shall not be in excess of six-tenths of one percent;

(5) Beginning January first of the fifth calendar year following the calendar year in which the election provided for in section 92.115 was held or the calendar year in which the election provided for in section 92.115 was authorized to be held but was not held, the earnings tax shall not be in excess of one-half of one percent;

(6) Beginning January first of the sixth calendar year following the calendar year in which the election provided for in section 92.115 was held or the calendar year in which the election provided for in section 92.115 was authorized to be held but was not held, the earnings tax shall not be in excess of four-tenths of one percent;

(7) Beginning January first of the seventh calendar year following the calendar year in which the election provided for in section 92.115 was held or the calendar year in which the election provided for in section 92.115 was authorized to be held but was not held, the earnings tax shall not be in excess of three-tenths of one percent;

(8) Beginning January first of the eighth calendar year following the calendar year in which the election provided for in section 92.115 was held or the calendar year in which the election provided for in section 92.115 was authorized to be held but was not held, the earnings tax shall not be in excess of two-tenths of one percent;

(9) Beginning January first of the ninth calendar year following the calendar year in which the election provided for in section 92.115 was held or the calendar year in which the election provided for in section 92.115 was authorized to be held but was not held, the earnings tax shall not be in excess of one-tenth of one percent;

(10) After the ninth calendar year following the calendar year in which the election provided for in section 92.115 was held or the calendar year in which the election provided for in section 92.115 was authorized to be held but was not held, notwithstanding any provisions of this chapter or chapter 66, 80, or 94 or the provisions of any municipal charter, no city, including any constitutional charter city, which either failed to hold an election pursuant to section 92.111 or which held an election pursuant to section 92.111 and in which a majority of qualified voters fail to approve the continuance of the earnings tax, may impose or levy by ordinance or any other means an earnings tax.

(L. 2010 Adopted by Initiative, Proposition A, November 2, 2010)



Section 92.130 Income exempt from earnings tax.

Effective 28 Aug 1973

Title VII CITIES, TOWNS AND VILLAGES

92.130. Income exempt from earnings tax. — 1. The income received by any

(1) Labor, agricultural or horticultural organizations;

(2) Mutual savings bank not having a capital stock represented by shares;

(3) Fraternal-beneficiary society, order or association, operating under the lodge system or for the exclusive benefit of the members of a fraternity itself operating under the lodge system, and providing for the payment of life, sick, accident or other benefits to the members of such society, order, or association or their dependents;

(4) Domestic building and loan associations and credit unions without capital stock organized and operated for mutual purposes and without profit;

(5) Cemetery company owned and operated exclusively for the benefit of its members, unless said cemetery is operated for profit;

(6) Corporation or association organized and operated exclusively for religious, charitable, scientific or educational purposes, no part of the net income of which inures to the benefit of any private stockholder or individual;

(7) Business league, chamber of commerce or board of trade not organized for profit and no part of the net income of which inures to the benefit of any private stockholder or individual;

(8) Civic league or organization not organized for profit but operated exclusively for the promotion of social welfare;

(9) Club organized and operated exclusively for pleasure, recreation and other nonprofitable purposes, no part of the net income of which inures to the benefit of any private stockholder or member;

(10) Farmers or other mutual hail, cyclone or fire insurance company, mutual ditch or irrigation company, mutual or cooperative telephone company, or like organization, the income of which consists solely of assessments, dues and fees collected from members for the sole purpose of meeting its expenses;

(11) Farmers, fruit growers or like association, organized and operated as a sales agent for the purpose of marketing the products of its members and turning back to them the proceeds of sales, less the necessary selling expenses, on the basis of the quantity of produce furnished by them;

(12) Corporation or association organized for the exclusive purpose of holding title to property, collecting income therefrom, and turning over the entire amount thereof, less expenses, to an organization which itself is exempt from the tax imposed by chapter 143;

(13) Federal land banks and national farm loan associations, as provided in section 26 of an act of congress approved July 17, 1916, entitled "An act to provide capital for agricultural development, to create standard forms of investment based upon farm mortgage, to equalize rates of interest upon farm loans, to furnish a market for United States bonds, to create government depositaries and financial agents for the United States, and for other purposes";

(14) Joint stock land banks as to income derived from bonds or debentures or other joint stock land banks or any federal land bank belonging to such joint stock land bank;

(15) Express companies which now pay an annual tax on their gross receipts in this state and insurance companies which pay an annual tax on their gross premium receipts in this state;

(16) Trusts created by an employer and employees as part of a stock bonus, pension or profit-sharing plan, for the exclusive benefit of employees, to which contributions are made by such employer or employees, or both, for the purpose of distributing to such employees the earnings and principal of the fund accumulated by the trust in accordance with such plan, or a trust consisting solely of one or more restricted retirement funds created for one or more self-employed persons as part of a retirement plan for the exclusive benefit of such self-employed person or persons, to which contributions are made by such self-employed person or persons, for the purpose of distributing to such self-employed person or persons the earnings and principal of the fund accumulated by the trust in accordance with such plan and the amount actually distributed, or made available to any distributee; shall not be taxable under any tax ordinance enacted pursuant to the provisions of sections 92.110 to 92.200.

2. The following income shall be exempt, regardless of who receives it, from such tax:

(1) The proceeds of life insurance policies paid to the individual beneficiaries upon the death of the insured;

(2) The amount received by the insured as a return of premium or premiums paid by him under life insurance or endowment contracts, either during the term or at the maturity of the term mentioned in the contract or upon the surrender of the contract;

(3) Any amount received under workers' compensation acts, as compensation for personal injuries or sickness, plus the amount of any damages received whether by suit or agreement on account of such injuries or sickness, or through the war risk insurance act or any law for the benefit or relief of injured or disabled members of the military or naval forces of the United States;

(4) The value of property acquired by gift, bequest, devise or descent, but the income from such property shall be included as income;

(5) Interest upon the obligations of this state or of any political subdivision thereof, or upon the obligations of the United States or its possessions;

(6) Any income derived from any public utility performing functions of national government or those incident to the state or any political subdivision thereof, or from the exercise of any essential government function accruing to any state, territory or the District of Columbia; provided, that whenever any state, territory or the District of Columbia, or any political subdivision of a state or territory has, prior to the passage of chapter 143, entered in good faith into a contract with any person or corporation the object and purpose of which is to acquire, construct, operate or maintain a public utility, no tax shall be levied under the provisions of chapter 143 upon the income derived from the operation of such public utility, so far as the payment thereof will impose a loss or burden upon such state, territory or the District of Columbia, or a political subdivision of this state; but this provision is not intended to confer upon such person or corporation any financial gain or exemption or to relieve such person or corporation from the payment of a tax as provided for in chapter 143 upon the part or portion of said income to which such person or corporation shall be entitled under such contract.

(Reenacted L. 1953 2d Ex. Sess. p. 14 § 6, A.L. 1973 S.B. 25)



Section 92.140 Exemptions and deductions from tax may be authorized by city.

Effective 28 Aug 1953

Title VII CITIES, TOWNS AND VILLAGES

92.140. Exemptions and deductions from tax may be authorized by city. — The municipal assembly of any such city may provide for deductions and exemptions from salaries, wages and commissions of employees and may provide for exemptions on account of the wives, husbands and dependents of such employees.

(Reenacted L. 1953 2d Ex. Sess. p. 14 § 2)



Section 92.150 Net profits, how ascertained.

Effective 28 Aug 1953

Title VII CITIES, TOWNS AND VILLAGES

92.150. Net profits, how ascertained. — The net profits or earnings of associations, businesses or other activities, and corporations shall be ascertained and determined by deducting the necessary expenses of operation from the gross profits or earnings.

(Reenacted L. 1953 2d Ex. Sess. p. 14 § 3)



Section 92.160 Tax ordinance to contain formulae for taxing profits of nonresidents.

Effective 28 Aug 1953

Title VII CITIES, TOWNS AND VILLAGES

92.160. Tax ordinance to contain formulae for taxing profits of nonresidents. — The earnings or net profits subject to tax of any nonresident individual, of any association or business conducted by nonresidents, or of any corporation, in any case in which the work done, services performed or rendered, and business or other activities conducted are done, performed, rendered or conducted both within and without the city may be ascertained by formulae set forth in any ordinance enacted pursuant to sections 92.110 to 92.200 or prescribed by rules or regulations adopted pursuant to such ordinance.

(Reenacted L. 1953 2d Ex. Sess. p. 14 § 5)



Section 92.170 Employers may collect tax, and allowance may be authorized.

Effective 01 Jan 1984, see footnote

Title VII CITIES, TOWNS AND VILLAGES

92.170. Employers may collect tax, and allowance may be authorized. — Any such city is hereby authorized to impose upon employers the duty of collecting and remitting to the city any tax that may be levied upon the earnings of employees pursuant to sections 92.110 to 92.200, and to prescribe penalties for failure to perform such duty. In the event that any such city should impose such duty on employers, each such employer shall be entitled to deduct and retain one and one-half percent of the total amount collected to compensate such employer for collecting such tax. The governing body of any such city may, by ordinance, reduce, eliminate, or reimpose, if eliminated, the fee allowed to employers by this section.

(Reenacted L. 1953 2d Ex. Sess. p. 14 § 7, A.L. 1961 p. 219, A.L. 1983 1st Ex. Sess. H.B. 10)

Effective 1-01-84



Section 92.180 Wage brackets may be established.

Effective 28 Aug 1953

Title VII CITIES, TOWNS AND VILLAGES

92.180. Wage brackets may be established. — In order to facilitate the collection of the tax herein authorized any such city may by ordinance create wage brackets within which the tax shall be uniform for taxpayers entitled to the same number of exemptions.

(Reenacted L. 1953 2d Ex. Sess. p. 14 § 8)



Section 92.190 Tax ordinance not to require copies of federal or state income tax returns.

Effective 28 Aug 1953

Title VII CITIES, TOWNS AND VILLAGES

92.190. Tax ordinance not to require copies of federal or state income tax returns. — No tax ordinance enacted pursuant to the provisions of sections 92.110 to 92.200 shall require any taxpayer to file copies of his state or federal income tax returns with any city officer, employee or other person designated by said ordinance to collect or otherwise administer any tax imposed thereunder.

(Reenacted L. 1953 2d Ex. Sess. p. 14 § 9)



Section 92.200 Amendment of charter required — present ordinance to continue.

Effective 28 Aug 1961

Title VII CITIES, TOWNS AND VILLAGES

92.200. Amendment of charter required — present ordinance to continue. — No ordinance enacted under sections 92.110 to 92.200, except an ordinance limited to the purposes of section 92.170, shall be effective unless it is authorized pursuant to a charter amendment of such city; provided that any ordinance authorized by charter and presently in effect shall remain in effect until an ordinance is adopted under the authority of sections 92.110 to 92.200.

(Reenacted L. 1953 2d Ex. Sess. p. 14 § 10, A.L. 1959 S.B. 27, A.L. 1961 p. 219)



Section 92.325 Definitions.

Effective 28 Aug 1989

Title VII CITIES, TOWNS AND VILLAGES

92.325. Definitions. — As used in sections 92.325 to 92.340, the following terms mean:

(1) "City", a constitutional charter city located in four or more counties;

(2) "Food", all articles commonly used for food or drink, including alcoholic beverages, the provisions of chapter 311 notwithstanding;

(3) "Food establishment", any cafe, cafeteria, lunchroom or restaurant which sells food at retail;

(4) "Governing body", the city council charged with governing the city;

(5) "Gross receipts", the gross receipts from retail sales of food prepared on the premises and delivered to the purchaser (excluding sales tax);

(6) "Hotel, motel or tourist court", any structure or building, under one management, which contains rooms furnished for the accommodation or lodging of guests, with or without meals being so provided, and kept, used, maintained, advertised, or held out to the public as a place where sleeping accommodations are sought for pay or compensation to transient guests or permanent guests and having more than eight bedrooms furnished for the accommodations of such guests. Sleeping accommodations consisting of one bedroom or more, that rent for less than twenty dollars per day or less than eighty-five dollars per week and shelters for the homeless operated by not-for-profit organizations are not a "hotel, motel or tourist court" for the purposes of this act*;

(7) "Person", any individual, corporation, partnership or other entity;

(8) "Transient guest", a person who occupies a room or rooms in a hotel, motel or tourist court for thirty-one days or less during any calendar quarter.

(L. 1989 S.B. 295 & 312 § 6)

*"This act" (S.B. 295 & 312, 1989) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 92.327 Convention and tourism tax, submitted to voters — rate of tax, deposit in convention tourism fund, purpose.

Effective 28 Aug 2002

Title VII CITIES, TOWNS AND VILLAGES

92.327. Convention and tourism tax, submitted to voters — rate of tax, deposit in convention tourism fund, purpose. — 1. Any city may submit a proposition to the voters of such city:

(1) A tax not to exceed seven and one-half percent of the amount of sales or charges for all sleeping rooms paid by the transient guests of hotels, motels and tourist courts situated within the city involved, and doing business within such city (excluding sales tax); and

(2) A tax not to exceed two percent of the gross receipts derived from the retail sales of food by every person operating a food establishment.

2. Such taxes shall be known as the "convention and tourism tax" and when collected shall be deposited by the city treasurer in a separate fund to be known as the "Convention and Tourism Fund". The governing body of the city shall appropriate from the convention and tourism fund as provided in sections 92.325 to 92.340.

(L. 1989 S.B. 295 & 312 § 7, A.L. 1999 H.B. 35, A.L. 2002 H.B. 1041 merged with S.B. 1210)



Section 92.329 Voter approval of tax required.

Effective 28 Aug 1989

Title VII CITIES, TOWNS AND VILLAGES

92.329. Voter approval of tax required. — The governing body of any city may, by adopting an ordinance, impose the convention and tourism tax, but no ordinance enacted pursuant to the authority granted by the provisions of sections 92.325 to 92.340 shall be effective unless the governing body of the city submits to the voters of the city at a citywide general or primary election or at a special election called for that purpose, a proposal to authorize the governing body of the city to impose the convention and tourism tax.

(L. 1989 S.B. 295 & 312 § 8)



Section 92.331 Ballot form.

Effective 28 Aug 1989

Title VII CITIES, TOWNS AND VILLAGES

92.331. Ballot form. — Such proposition shall be submitted to the voters in substantially the following form at such election:

­

­

(L. 1989 S.B. 295 & 312 § 9)



Section 92.332 Majority vote required.

Effective 28 Aug 1989

Title VII CITIES, TOWNS AND VILLAGES

92.332. Majority vote required. — In the event that a majority of the qualified voters voting on such proposition in such city at such election approve the proposition, then the ordinance shall be in effect. If a majority of the votes cast by the qualified voters voting are opposed to the proposal, then the governing body of the city shall have no power to impose the tax authorized by sections 92.325 to 92.340 unless and until the governing body of the city shall again have submitted another proposal to authorize the imposition and collection of the tax, and such proposal is approved by a majority of the qualified voters voting thereon.

(L. 1989 S.B. 295 & 312 § 10)



Section 92.334 Gross receipts tax on certain businesses prohibited, when.

Effective 28 Aug 1989

Title VII CITIES, TOWNS AND VILLAGES

92.334. Gross receipts tax on certain businesses prohibited, when. — In the event a tax is lawfully imposed under sections 92.325 to 92.340, no gross receipts tax imposed solely on hotels, motels or tourist courts or cafes, cafeterias, lunchrooms or restaurants shall be levied or collected by the city involved so long as the tax imposed under sections 92.325 to 92.340 remains in effect.

(L. 1989 S.B. 295 & 312 § 11)



Section 92.336 Revenue received from tax, distribution, requirements — neighborhood tourist development fund established, purpose.

Effective 28 Aug 2002

Title VII CITIES, TOWNS AND VILLAGES

92.336. Revenue received from tax, distribution, requirements — neighborhood tourist development fund established, purpose. — The revenues received from the tax authorized under sections 92.325 to 92.340 shall be used exclusively for the advertising and promotion of convention and tourism business and international trade for the city from which it is collected, subject to the following requirements:

(1) Not less than forty percent of the proceeds of any tax imposed pursuant to subdivision (1) of section 92.327 shall be appropriated and paid to a general not-for-profit organization, with whom the city has contracted, and which is incorporated in the state of Missouri and located within the city limits of such city, established for the purpose of promoting such city as a convention, visitors and tourist center with the balance to be used for operating expenses and capital expenditures, including debt service, for sports, convention, exhibition, trade and tourism facilities located within the city limits of the city;

(2) Not less than ten percent of the proceeds of any tax imposed pursuant to subdivision (1) of section 92.327 shall be appropriated to a fund that hereby shall be established and called the "Neighborhood Tourist Development Fund". Such moneys from said funds shall be paid to not-for-profit neighborhood organizations with whom the city has contracted, and which are incorporated in the state of Missouri and located within the city limits of such city established for the purpose of promoting such neighborhood through cultural, social, ethnic, historic, educational, and recreational activities in conjunction with promoting such city as an international trade, convention, visitors and tourist center;

(3) The proceeds of any tax imposed pursuant to subdivision (2) of section 92.327 shall be used by the city only for capital expenditures, including debt service, for sports, convention, exhibition, trade and tourism facilities located within the city limits of the city.

(L. 1989 S.B. 295 & 312 § 12, A.L. 1999 H.B. 35, A.L. 2002 H.B. 1041 merged with S.B. 1210)



Section 92.338 Provisions, exemptions and confidentiality of state sales tax to apply — exemption certificates, form — collection of tax, deduction allowed for collection — refunds and penalties.

Effective 28 Aug 2012

Title VII CITIES, TOWNS AND VILLAGES

92.338. Provisions, exemptions and confidentiality of state sales tax to apply — exemption certificates, form — collection of tax, deduction allowed for collection — refunds and penalties. — 1. All applicable provisions contained in sections 144.010 to 144.510 governing the state sales tax and section 32.057, the uniform confidentiality provision, shall apply to the collection of the tax imposed by sections 92.325 to 92.340, except as modified in sections 92.325 to 92.340.

2. All exemptions granted to agencies of government, organizations, persons and to the sale of certain articles and items of tangible personal property and taxable services under the provisions of sections 144.010 to 144.510 are hereby made applicable to the imposition and collection of the tax imposed by sections 92.325 to 92.340. Notwithstanding the provisions of this subsection, the governing body of any city that imposes a convention and tourism tax pursuant to sections 92.325 to 92.340 may pass an ordinance and seek voter approval to collect the tax from certain transient guests who are otherwise exempt under this subsection. Such proposition shall be submitted to the voters at a citywide general or primary election or at a special election called for that purpose. It shall be submitted in a form set by the governing body.

3. Except as provided in subsection 2 of this section, the same sales tax permit, exemption certificate and retail certificate required by sections 144.010 to 144.510 for the administration and collection of the state sales tax shall satisfy the requirements of sections 92.325 to 92.340, and no additional permit or exemption certificate or retail certificate shall be required; except that the director of revenue may prescribe a form of exemption certificate for an exemption from the tax imposed by sections 92.325 to 92.340.

4. The person, firm or corporation subject to any tax imposed pursuant to sections 92.325 to 92.340 shall collect the tax from the transient guests and patrons of the food establishment and each such transient guest and patron of the food establishment shall pay the amount of the tax due to the person, firm or corporation required to collect the tax. The city shall permit the person required to remit the tax to deduct and retain an amount equal to two percent of the taxes collected. The city governing body may either require the license collector of the city to collect the tax imposed by sections 92.325 to 92.340 or may enter into an agreement with the director of revenue to have the director collect such tax on behalf of the city. In the event such an agreement is entered into, the director of revenue shall perform all functions incident to the collection, enforcement and operation of such tax, and the director shall collect the tax on behalf of the city and shall transfer the funds collected to the city license collector, except for an amount not less than one percent nor more than three percent, which shall be retained by the director for costs of collection. If the director of revenue is to collect such tax, the tax shall be collected and reported upon such forms and under such administrative rules and regulations as the director may prescribe. All refunds and penalties as provided in sections 144.010 to 144.525 are hereby made applicable to violations of sections 92.325 to 92.340.

(L. 1989 S.B. 295 & 312 § 13, A.L. 2012 H.B. 1504)



Section 92.340 Refund or absorption of tax, prohibited.

Effective 28 Aug 1989

Title VII CITIES, TOWNS AND VILLAGES

92.340. Refund or absorption of tax, prohibited. — It is unlawful for any person to advertise or hold out or state to the public or to any transient guest or food establishment patron directly or indirectly, that the tax or any part thereof imposed by sections 92.325 to 92.340, and required to be collected by that person, will be absorbed by that person, or anyone on behalf of that person, or that it will not be separately stated and added to the price of the sleeping room or food establishment bill, or if added, that it or any part thereof will be refunded.

(L. 1989 S.B. 295 & 312 § 14)



Section 92.350 State and political subdivisions to deduct earnings tax — compensation for collecting.

Effective 28 Aug 1965

Title VII CITIES, TOWNS AND VILLAGES

92.350. State and political subdivisions to deduct earnings tax — compensation for collecting. — The state of Missouri and all its political subdivisions or instrumentalities shall deduct from the wages and salaries of their employees the amount of any municipal earnings tax levied upon the income of the particular employee, and pay same to the municipality levying said tax. The state of Missouri and its political subdivisions and instrumentalities shall be entitled to deduct and retain of the total amount so collected to compensate such employer for collecting the tax a percentage as follows: Three percent if said municipal earnings tax is one-half of one percent of gross earnings. One and one-half percent if said municipal earnings tax is one percent of gross earnings.

(L. 1965 p. 216 § 92.285)



Section 92.400 Definitions.

Effective 28 Aug 1991

Title VII CITIES, TOWNS AND VILLAGES

92.400. Definitions. — The following words as used in sections 92.400 to 92.421, shall have the following meaning unless a different meaning clearly appears from the context:

(1) "City", any city having a population of over four hundred thousand in the state of Missouri located within an interstate transportation district containing a constitutional charter city having a population of over four hundred thousand and under six hundred thousand;

(2) "Director of revenue", the director of revenue of the state of Missouri;

(3) "Interstate transportation authority", any political subdivision created by compact between this state and another state, which is a body corporate and politic and a political subdivision of both contracting states, and which operates a public mass transportation system;

(4) "Interstate transportation district", that geographical area set forth and defined in the particular compact between this state and another state;

(5) "Motor pool operations", special transportation services provided by a city, or by an interstate transportation authority pursuant to a contract with a city, to certain residents of the city, including the transporting of elderly persons and persons with disabilities in accordance with standards and specifications of the United States Department of Transportation and any other federal agency or body charged with promulgating standards for persons with disabilities relating to the transportation of such persons;

(6) "Person", an individual, corporation, partnership or other entity;

(7) "Public mass transportation system", a transportation system or systems owned and operated by an interstate transportation authority, employing motor buses, rails or any other means of conveyance, by any type of power, operated for public use in the conveyance of persons, mainly providing local transportation service within an interstate transportation district, as set forth by the interstate compact between this state and another state.

(L. 1971 S.B. 147 § 1, A.L. 1973 H.B. 64, A.L. 1991 H.B. 29 merged with S.B. 119)



Section 92.402 Tax, how imposed — rate of tax — boundary changes, procedure, effect of.

Effective 28 Aug 2015

Title VII CITIES, TOWNS AND VILLAGES

92.402. Tax, how imposed — rate of tax — boundary changes, procedure, effect of. — 1. Any city may, by a majority vote of its council or governing body, impose a sales tax for the benefit of the public mass transportation system operating within such city as provided in sections 92.400 to 92.421.

2. The sales tax may be imposed at a rate not to exceed one-half of one percent on the receipts from the sale at retail of all tangible personal property or taxable services at retail within any city adopting such tax, if such property and services are subject to taxation by the state of Missouri pursuant to the provisions of sections 144.010 to 144.525. Seven and one-half percent of the sales tax shall be distributed to the interstate transportation authority pursuant to the provisions of section 92.421. The authority shall be in full compliance with handicapped accessibility pursuant to the terms of the Americans with Disabilities Act.

3. Within ten days after the adoption of any ordinance imposing such a sales tax, the city clerk shall forward to the director of revenue by United States registered mail or certified mail a certified copy of the ordinance of the council or governing body. The ordinance shall reflect the effective date thereof and shall be accompanied by a map of the city clearly showing the boundaries thereof.

4. If the boundaries of a city in which such sales tax has been imposed shall thereafter be changed or altered, the city clerk shall forward to the director of revenue by United States registered mail or certified mail a certified copy of the ordinance adding or detaching territory from the city. The ordinance shall reflect the effective date thereof, and shall be accompanied by a map of the city clearly showing the territory added thereto or detached therefrom. Upon receipt of the ordinance and map, the tax imposed by sections 92.400 to 92.421 shall be effective in the added territory or abolished in the detached territory on the effective date of the change of the city boundary.

(L. 1971 S.B. 147 § 2, A.L. 1989 H.B. 473, A.L. 1991 H.B. 29 merged with S.B. 119, A.L. 1993 S.B. 376, A.L. 1995 S.B. 72, A.L. 1997 S.B. 212, A.L. 1999 H.B. 346, A.L. 2001 H.B. 321, A.L. 2003 H.B. 122 & 80, A.L. 2005 H.B. 114, A.L. 2015 S.B. 190)



Section 92.410 Deposit of collections — public mass transportation sales tax trust fund — state to retain collection cost.

Effective 28 Aug 1991

Title VII CITIES, TOWNS AND VILLAGES

92.410. Deposit of collections — public mass transportation sales tax trust fund — state to retain collection cost. — 1. All sales taxes collected by the director of revenue under the provisions of sections 92.400 to 92.421, less one percent for the cost of collection which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087, shall be deposited with the state treasurer in a special trust fund, which is hereby created, to be known as the "Public Mass Transportation Sales Tax Trust Fund". The moneys in this fund are not state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money in the trust fund which was collected in each city wherein a sales tax is imposed pursuant to the provisions of sections 92.400 to 92.421. The records shall be open to the inspection of the officers of the city and the public.

2. Except as modified in sections 92.400 to 92.421, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed under sections 92.400 to 92.421.

(L. 1971 S.B. 147 § 6, A.L. 1980 S.B. 693, A.L. 1991 H.B. 29)



Section 92.412 Distribution to city, when — abolition of tax — account, how closed.

Effective 28 Aug 1991

Title VII CITIES, TOWNS AND VILLAGES

92.412. Distribution to city, when — abolition of tax — account, how closed. — 1. Not later than the tenth day of each month the director of revenue shall distribute all moneys deposited in the trust fund during the preceding month to the city treasurer or such other officer as may be designated by the city ordinance imposing the tax authorized by sections 92.400 to 92.421 the sum due the city as certified by the director of revenue.

2. The director of revenue may authorize the state treasurer to make refunds from the amounts in the trust fund and credited to any city for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such cities. If any city abolishes the tax, the city shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such city, the director of revenue shall authorize the state treasurer to remit the balance in the account to the city and close the account of that city. The director of revenue shall notify each city of each instance of any amount refunded or any check redeemed from receipts due the city.

(L. 1971 S.B. 147 § 7, A.L. 1991 H.B. 29)



Section 92.418 Proceeds of tax, how spent — minority businesses to be given consideration for contracts — when.

Effective 28 Aug 2003

Title VII CITIES, TOWNS AND VILLAGES

92.418. Proceeds of tax, how spent — minority businesses to be given consideration for contracts — when. — 1. All moneys received by a city imposing a sales tax pursuant to sections 92.400 to 92.421, less two percent for the cost of handling, which shall be deposited in the city's general fund, shall be deposited by the city treasurer, or other city officer authorized by ordinance, in a special fund to be known as the "Public Mass Transportation Trust Fund" for the primary benefit of a public mass transportation system and motor pool operations operating within the city.

2. The moneys in the public mass transportation trust fund accumulated by the city beyond the end of the city's fiscal year in which such funds were collected, and not needed by the city to meet its contractual obligations to an interstate transportation authority or for motor pool operations, may be appropriated and paid directly to such interstate transportation authority to be used by the interstate transportation authority for its general purposes in providing a public mass transportation system within an interstate transportation district, or the city may appropriate and expend such excess funds for the purposes set forth in Section 30(a)(2), of Article IV, of the Constitution of Missouri, as amended.

3. A city may designate by contract from time to time with an interstate transportation authority to provide specific services, frequency of service, to underwrite a certain fare structure or for any purpose consistent with providing a sound public mass transportation system to serve the city, and the city shall appropriate and pay directly to the interstate transportation authority from the public mass transportation trust fund the amounts of money that the city finds is sufficient to enable the interstate transportation authority to perform its contractual obligations to the city, including intracommunity transit services, or a city may appropriate and pay all of the funds on deposit in a public mass transportation trust fund directly to an interstate transportation authority to be used by such interstate transportation authority for its general purposes in providing a public mass transportation system within an interstate transportation district.

4. Any provisions of sections 92.400 to 92.421 to the contrary notwithstanding, seven and one-half percent of the proceeds of any sales tax imposed under sections 92.400 to 92.421 that are appropriated and paid by a city to an interstate transportation authority shall be used only by the city and the interstate transportation authority for the purchase of new equipment, for the construction of public mass transportation facilities or for any other capital expenditures or improvements to the property of the interstate transportation authority, or to pay the interest or principal payments or to satisfy sinking fund requirements on any negotiable notes or bonds or other instruments in writing issued by the interstate transportation authority for any of the above purposes.

5. Ninety-two and one-half percent of the proceeds of any sales tax imposed under sections 92.400 to 92.421 that are appropriated and paid by a city to an interstate transportation authority shall be used to supply funds to be applied to the expenses of the organization and costs of operation of the public mass transportation system and the facilities thereof, and may be used to supply additional funds for capital expenditures as set forth in subsection 4 of this section.

6. Transportation authorities operating a public mass transportation system under sections 92.400 to 92.421 may provide for interior and exterior advertising on each vehicle for mass transportation purposes.

7. Transportation authorities operating a public mass transportation system under sections 92.400 to 92.421 shall set and attain goals for the inclusion of minority business enterprises as defined in section 37.013 for contracts in operating motor pools, construction, repairs and related projects for the public mass transportation system. The attainment of such goals on these contracts shall be based on the availability of minority-owned businesses operating within the city that perform the services for which such contract is to be awarded.

(L. 1971 S.B. 147 § 10, A.L. 1973 H.B. 64, A.L. 1975 1st Ex. Sess. S.B. 1, A.L. 1979 H.B. 367, A.L. 1983 S.B. 25, A.L. 1991 H.B. 29 merged with S.B. 119, A.L. 2000 S.B. 881, A.L. 2003 H.B. 122 & 80)

(1981) Held, that statute requiring area transportation authority to provide for interior and exterior advertising on each vehicle was not a unilateral act in derogation of interstate compact between Missouri and Kansas under which authority was established. Kansas City Area Transportation Authority v. State of Missouri (8th Cir.), 640 F.2d 173.



Section 92.420 Other payments by city to transportation authority permitted.

Effective 28 Aug 1991

Title VII CITIES, TOWNS AND VILLAGES

92.420. Other payments by city to transportation authority permitted. — Nothing contained in sections 92.400 to 92.421 shall be construed to prevent a city from appropriating and paying moneys to an interstate transportation authority from any of its other revenues, and all such cities are so empowered to appropriate and pay moneys to an interstate transportation authority from any of its other revenues for any of the purposes enumerated in sections 92.400 to 92.421.

(L. 1971 S.B. 147 § 11, A.L. 1991 H.B. 29)



Section 92.421 Distribution of tax to transportation authority — use of funds.

Effective 28 Aug 1991

Title VII CITIES, TOWNS AND VILLAGES

92.421. Distribution of tax to transportation authority — use of funds. — 1. Not later than the tenth day of each month, the director of revenue shall distribute all moneys due the interstate transportation authority as determined by the director of revenue pursuant to section 92.402 received by him from proceeds of the tax authorized in sections 92.400 to 92.421 in the previous month, less one percent for the cost of collection which shall be deposited in the state general revenue fund, to the interstate transportation authority for the city in which the tax was levied. The director of revenue may authorize the state treasurer to make refunds for erroneous payments and overpayments, and may redeem any dishonored checks and drafts used in payment of the tax.

2. The interstate transportation authority shall use the proceeds of the tax solely for capital improvements for the system.

3. The interstate transportation authority shall within ninety days after August 28, 1989, promulgate rules and regulations for a minority/disadvantaged and women business enterprise program for the purchase of goods and services and construction of capital improvements for the authority.

(L. 1989 H.B. 473, A.L. 1991 H.B. 29)



Section 92.500 Sales tax for the operation of public safety departments — ballot submission — use of moneys — repeal of tax, ballot language.

Effective 28 Aug 2007

Title VII CITIES, TOWNS AND VILLAGES

92.500. Sales tax for the operation of public safety departments — ballot submission — use of moneys — repeal of tax, ballot language. — 1. The governing body of any city not within a county may impose, by order or ordinance, a sales tax on all retail sales made within the city which are subject to sales tax under chapter 144. The tax authorized in this section shall not exceed one-half of one percent, and shall be imposed solely for the purpose of providing revenues for the operation of public safety departments, including police and fire departments, which operations are defined to include, but not be limited to, compensation, pension programs, and health care for employees and pensioners of the public safety departments. The tax authorized in this section shall be in addition to all other sales taxes imposed by law, and shall be stated separately from all other charges and taxes. The order or ordinance shall not become effective unless the governing body of the city submits to the voters residing within the city at a state general, primary, or special election a proposal to authorize the governing body of the city to impose a tax under this section.

2. The ballot of submission for the tax authorized in this section shall be in substantially the following form:

­

­

­­

­

3. All revenue collected under this section by the director of the department of revenue on behalf of any city, except for one percent for the cost of collection which shall be deposited in the state's general revenue fund, shall be deposited in a special trust fund, which is hereby created and shall be known as the "Public Safety Protection Sales Tax Fund", and shall be used solely for the designated purposes. Moneys in the fund shall not be deemed to be state funds, and shall not be commingled with any funds of the state. The director may make refunds from the amounts in the trust fund and credited to the city for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such city. Any funds in the special trust fund which are not needed for current expenditures shall be invested in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund. The director shall keep accurate records of the amounts in the fund, and such records shall be open to the inspection of the officers of such city and to the public. Not later than the tenth day of each month, the director shall distribute all moneys deposited in the fund during the preceding month to the city. Such funds shall be deposited with the treasurer of the city, and all expenditures of moneys from the fund shall be by an appropriation ordinance enacted by the governing body of the city.

4. On or after the effective date of the tax, the director of revenue shall be responsible for the administration, collection, enforcement, and operation of the tax, and sections 32.085 and 32.087 shall apply. In order to permit sellers required to collect and report the sales tax to collect the amount required to be reported and remitted, but not to change the requirements of reporting or remitting the tax, or to serve as a levy of the tax, and in order to avoid fractions of pennies, the governing body of the city may authorize the use of a bracket system similar to that authorized in section 144.285, and notwithstanding the provisions of that section, this new bracket system shall be used where this tax is imposed and shall apply to all taxable transactions. Beginning with the effective date of the tax, every retailer in the city shall add the sales tax to the sale price, and this tax shall be a debt of the purchaser to the retailer until paid, and shall be recoverable at law in the same manner as the purchase price. For purposes of this section, all retail sales shall be deemed to be consummated at the place of business of the retailer.

5. All applicable provisions in sections 144.010 to 144.525 governing the state sales tax, and section 32.057, the uniform confidentiality provision, shall apply to the collection of the tax, and all exemptions granted to agencies of government, organizations, and persons under sections 144.010 to 144.525 are hereby made applicable to the imposition and collection of the tax. The same sales tax permit, exemption certificate, and retail certificate required by sections 144.010 to 144.525 for the administration and collection of the state sales tax shall satisfy the requirements of this section, and no additional permit or exemption certificate or retail certificate shall be required; except that, the director of revenue may prescribe a form of exemption certificate for an exemption from the tax. All discounts allowed the retailer under the state sales tax for the collection of and for payment of taxes are hereby allowed and made applicable to the tax. The penalties for violations provided in section 32.057 and sections 144.010 to 144.525 are hereby made applicable to violations of this section. If any person is delinquent in the payment of the amount required to be paid under this section, or in the event a determination has been made against the person for the tax and penalties under this section, the limitation for bringing suit for the collection of the delinquent tax and penalties shall be the same as that provided in sections 144.010 to 144.525.

6. The governing body of any city that has adopted the sales tax authorized in this section may submit the question of repeal of the tax to the voters on any date available for elections for the city. The ballot of submission shall be in substantially the following form:

­

­

­­

­

7. Whenever the governing body of any city that has adopted the sales tax authorized in this section receives a petition, signed by a number of registered voters of the city equal to at least two percent of the number of registered voters of the city voting in the last gubernatorial election, calling for an election to repeal the sales tax imposed under this section, the governing body shall submit to the voters of the city a proposal to repeal the tax. If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the repeal, the repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the sales tax authorized in this section shall remain effective until the question is resubmitted under this section to the qualified voters and the repeal is approved by a majority of the qualified voters voting on the question.

8. If the tax is repealed or terminated by any means, all funds remaining in the special trust fund shall continue to be used solely for the designated purposes, and the city shall notify the director of the department of revenue of the action at least ninety days before the effective date of the repeal and the director may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such city, the director shall remit the balance in the account to the city and close the account of that city. The director shall notify each city of each instance of any amount refunded or any check redeemed from receipts due the city.

(L. 2007 H.B. 795 merged with S.B. 22)



Section 92.700 Provisions, how adopted.

Effective 28 Aug 1971

Title VII CITIES, TOWNS AND VILLAGES

92.700. Provisions, how adopted. — All cities not within a county, which now have or may hereafter have a population in excess of five hundred thousand inhabitants, may elect by the enactment of an ordinance by the legislative body of such city to have the collection of delinquent and back real estate taxes regulated and controlled by the provisions of sections 92.700 to 92.920 and to operate thereunder. The election to operate under the provisions of sections 92.700 to 92.920 may be rescinded by repealing said ordinance.

(L. 1971 H.B. 472 § 1)



Section 92.705 Short title.

Effective 28 Aug 1971

Title VII CITIES, TOWNS AND VILLAGES

92.705. Short title. — Sections 92.700 to 92.920 shall be known by the short title of "The Municipal Land Reutilization Law".

(L. 1971 H.B. 472 § 2)



Section 92.710 Definitions.

Effective 28 Aug 1989

Title VII CITIES, TOWNS AND VILLAGES

92.710. Definitions. — The following words, terms and definitions, when used in sections 92.700 to 92.920, shall have the meanings ascribed to them in this section, except where the text clearly indicates a different meaning:

(1) "Collector", the collector of revenue of any city operating under the provisions of sections 92.700 to 92.920;

(2) "Land reutilization authority", and "land reutilization commission", the authority and commission as created by section 92.875;

(3) "Land taxes", general taxes on real property or real estate and shall include the taxes both on land and the improvements thereon;

(4) "Person", any individual, firm, copartnership, joint venture, association, corporation, estate, trust, business trust, receiver or trustee appointed by any state or federal court, trustee otherwise created, syndicate, or any other group or combination acting as a unit;

(5) "School district", "water district", "sewer district", "special benefit district", "special assessment district" shall include those districts located totally or partially within any city operating under the provisions of sections 92.700 to 92.920;

(6) "Sheriff", "circuit clerk", and "assessor", the sheriff, circuit clerk, and assessor, respectively, of any city operating under the provisions of sections 92.700 to 92.920;

(7) "Tax bill", as used in sections 92.700 to 92.920, the real estate taxes and the lien thereof, levied and assessed by any taxing authority;

(8) "Tax district", the state of Missouri and any city, municipality, school district, road district, water district, sewer district, levee district, drainage district, special benefit district, special assessment district, or park district, located within any city operating under the provisions of sections 92.700 to 92.920;

(9) "Tax lien", the lien of any tax bill as defined in subdivision (7) of this section;

(10) "Taxing authority", any governmental, or other lawful authority, now or hereafter empowered by law to issue tax bills, the state of Missouri, or any city, municipality, school district, road district, water district, sewer district, levee district, or drainage district, affected by the provisions of sections 92.700 to 92.920.

(L. 1971 H.B. 472 § 3, A.L. 1989 H.B. 342)



Section 92.715 Collectors to act — redemption, interest and costs — compromise of judgment — errors, correction of.

Effective 28 Aug 2010

Title VII CITIES, TOWNS AND VILLAGES

92.715. Collectors to act — redemption, interest and costs — compromise of judgment — errors, correction of. — 1. The collectors of cities operating under the provisions of sections 92.700 to 92.920 shall proceed to collect the taxes contained in the back tax book or recorded list of the delinquent land and lots in the collector's office as herein required.

2. Any person interested in or the owner of any tract of land or lot contained in the back tax book or in the recorded list of delinquent lands and lots in the collector's office may redeem such tract of land or town lot, or any part thereof, from the state's or such city's lien thereon, by paying to the proper collector the amount of the original taxes, together with interest from the date of delinquency at the rate of two percent per month with a maximum rate of eighteen percent per annum and the costs.

3. If suit shall have been commenced against any tract of land or town lot for the collection of taxes, the person desiring to redeem any such land before judgment, in addition to the original tax, interest and costs including attorney's fee accruing under this law, shall pay to the city collector all necessary costs incurred in the court where the suit is pending, and the city collector shall account to the clerk of the court in which said suit is filed for the court costs so collected.

4. The provisions of the law with reference to the compromise of taxes shown on the back tax book or recorded list of delinquent land and lots in the collector's office shall apply to and shall also authorize the compromise of any judgment for taxes after the same had been rendered therefor and up to that time when the property shall be sold under execution issued on said judgment; such compromise to be authorized by the same officials and under the same conditions as set forth under existing law for the compromise of taxes. The comptroller of any city operating under the provisions of sections 92.700 to 92.920 shall serve in lieu of the county commission. The comptroller shall also have the right to correct manifest errors.

(L. 1971 H.B. 472 § 4, A.L. 1999 S.B. 76, A.L. 2010 H.B. 1316)



Section 92.720 Unredeemed lands, how proceeded against, lists — limitation on actions.

Effective 28 Aug 1971

Title VII CITIES, TOWNS AND VILLAGES

92.720. Unredeemed lands, how proceeded against, lists — limitation on actions. — 1. If any of the lands or town lots contained in the back tax book or list of delinquent lands or lots remain unredeemed on the first day of January, the collector may file suit in the circuit court against such lands or lots to enforce the lien of the state and city as herein provided in sections 92.700 to 92.920.

2. The collector shall note opposite such tract in the back tax book the fact that suit has been commenced.

3. The collector shall compile lists of all state, city, school and other tax bills collectible by him which are delinquent according to his records and he shall assign a serial number to each parcel of real estate in each list and if suit has been filed in the circuit court of the city on any delinquent tax bill included in any list, the collector shall give the court docket number of each suit.

4. The sheriff may appoint the collector and the collector's deputies as deputy sheriffs, and when so appointed they may serve all process in matters pertaining to sections 92.700 to 92.920 with like effect as the sheriff himself might do.

5. No action for recovery of taxes against real estate shall be commenced, had or maintained, unless action therefor shall be commenced within five years after delinquency.

(L. 1971 H.B. 472 § 5)



Section 92.725 Lists, contents of.

Effective 28 Aug 1989

Title VII CITIES, TOWNS AND VILLAGES

92.725. Lists, contents of. — Each list shall contain the following:

(1) A description of the land by the smallest legal subdivisions or by the smallest parts, lots, or parcels when sections and subdivisions of the land are divided into lots, blocks or parcels, and when such real estate cannot be so described, then by metes and bounds; and variance in any description of such real estate from year to year or any such variance between taxing authorities shall not be material so long as such descriptions reasonably identify the same land;

(2) A statement of the amount of each tax bill upon such parcel, including all tax bills thereon which are delinquent, the year of such assessment, the tract number, if any, of each tax bill, and the date or dates from which and the rate or rates at which interest and penalties shall be computed, and an appropriate designation of the owner or holder of each such tax bill;

(3) The names of the last known owners of such real estate as the same appear in the records of the assessor. The search of the record of the assessor must be made not more than thirty days prior to the filing of the petition specified in section 92.740.

(L. 1971 H.B. 472 § 6, A.L. 1989 H.B. 342)



Section 92.730 Consolidation of pending suits — costs to be lien — defenses preserved.

Effective 28 Aug 1971

Title VII CITIES, TOWNS AND VILLAGES

92.730. Consolidation of pending suits — costs to be lien — defenses preserved. — 1. All suits to collect delinquent tax bills which may be pending at the time of the commencement of any suits brought under the provisions of sections 92.700 to 92.920 affecting the same land shall be consolidated with suits brought under said sections, and the parties to such pending suits shall file answers within the time and as provided in sections 92.700 to 92.920, but any tax bills sought to be collected in any pending suits may be included in any list or lists included as a part of any petition filed by the collector and, if so included in any list filed as part of any such petition, such inclusion shall act as an abatement of any such pending suit, and all amounts then due on such tax bills, including interest, penalties, attorney's fees and costs, shall be so listed and charged, and shall thereupon continue in full force and effect the liens therefor against the respective parcels of real estate described therein and so listed in the petition filed under the provisions of sections 92.700 to 92.920; and, when so listed and included in the petition, no answer shall be required to be filed in such collector's suit to collect such delinquent bills.

2. Suits brought under the provisions of sections 92.700 to 92.920, involving delinquent tax bills sought to be collected by suits pending at the time suits are brought under sections 92.700 to 92.920, shall be tried as all other actions under said sections, and the statutes of limitations shall not prevent the parties to such pending suits from asserting all rights and defenses which they then had.

(L. 1971 H.B. 472 § 7)



Section 92.735 Joinder of parcels, how numbered, fee.

Effective 28 Aug 1971

Title VII CITIES, TOWNS AND VILLAGES

92.735. Joinder of parcels, how numbered, fee. — Any number of parcels of real estate may be joined in one petition or suit. Each separate tract or parcel of real estate joined in any one action shall be given a serial number by the collector and shall be separately indexed and docketed by the circuit clerk in a book kept by the clerk for that purpose. For each serially numbered parcel of real estate, the circuit clerk shall be allowed a fee of ten cents, which shall be taxed and paid as other costs in the case which he shall pay into the city treasury in accordance with the provisions of chapter 82.

(L. 1971 H.B. 472 § 8)



Section 92.740 Petition, form, contents.

Effective 28 Aug 1971

Title VII CITIES, TOWNS AND VILLAGES

92.740. Petition, form, contents. — 1. A suit for the foreclosure of the tax liens herein provided for shall be instituted by filing in the appropriate office of the circuit clerk and with the land reutilization authority a petition, which petition shall contain a caption, a copy of the list prepared by the collector, and a prayer. Such petition without further allegation shall be deemed to be sufficient.

2. The caption shall be in the following form:

­

­

3. The petition shall conclude with a prayer that all tax liens upon such real estate be foreclosed; that the court determine the amounts and priorities of all tax bills, together with interest, penalties, costs, and attorney's fees; that the court order such real estate to be sold by the sheriff at public sale as provided by sections 92.700 to 92.920 and that thereafter a report of such sale be made by the sheriff to the court for further proceedings under the provisions of sections 92.700 to 92.920.

4. The petition when so filed shall have the same force and effect with respect to each parcel of real estate therein described as a separate suit instituted to foreclose the tax lien or liens against any one of said parcels of real estate.

(L. 1971 H.B. 472 § 9)



Section 92.745 Action in rem, pleadings, failure to answer, effect of.

Effective 28 Aug 1971

Title VII CITIES, TOWNS AND VILLAGES

92.745. Action in rem, pleadings, failure to answer, effect of. — 1. The foregoing proceeding or suit shall constitute an action in rem, and the pleadings therein shall consist of a petition and an answer or answers.

2. An answer may be filed by any person or taxing authority owning or claiming any right, title or interest in or to any tax bill constituting a tax lien on the real estate described in the petition, or by any person owning or claiming any right, title, or interest in or to, or lien upon, such real estate. An answer shall include the nature and amount of the interest and any defense or objection to the foreclosure of the tax liens listed in the petition, and may include the allegations usually incorporated in pleadings entitled cross-petitions, cross-complaints, interpleas, or intervening petition.

3. All pleadings must be brief, clear and concise, and shall be liberally construed by the court. Any such answer shall contain the caption and number of the case, and the serial number or numbers of the parcels of real estate concerned. Such answer must be filed with the circuit clerk and a copy thereof served on the collector not later than sixty calendar days after the date of the first publication of the notice of foreclosure, and if such sixtieth day falls on a Sunday or legal holiday, then such answer may be filed on the day after such Sunday or legal holiday.

4. In the event of failure to answer within the time herein fixed, a default judgment may be taken as to all tax bills affecting parcels of real estate as to which no answer has been filed.

(L. 1971 H.B. 472 § 10)



Section 92.750 Redemption by interested party, certificate — foreclosure sale, effect of.

Effective 28 Aug 1971

Title VII CITIES, TOWNS AND VILLAGES

92.750. Redemption by interested party, certificate — foreclosure sale, effect of. — 1. Any person having any right, title or interest in, or lien upon, any parcel of real estate described in such petition may redeem such parcel of real estate by paying to the collector all of the sums mentioned therein, including principal, interest, penalties, attorney's fees and costs then due, at any time prior to the time of the foreclosure sale of such real estate by the sheriff.

2. In the event of failure to redeem prior to the time of the foreclosure sale by the sheriff, such person shall be barred and forever foreclosed of all his right, title and interest in and to the parcels of real estate described in such petition.

3. Upon redemption, as permitted by this section, the person redeeming shall be entitled to a certificate of redemption from the collector describing the property in the same manner as it is described in such petition, and the collector shall thereupon note on his records the word "redeemed" and the date of such payment opposite the description of such parcel of real estate.

(L. 1971 H.B. 472 § 11)



Section 92.755 Notice of foreclosure, how given, form.

Effective 28 Aug 1971

Title VII CITIES, TOWNS AND VILLAGES

92.755. Notice of foreclosure, how given, form. — 1. Within thirty days after the filing of such suits with the circuit clerk, the collector shall forthwith cause a notice of foreclosure to be published four times, once a week, during successive weeks, and on the same day of each week, in a daily newspaper of general circulation regularly published in such city, qualified according to law for the publication of public notices and advertisements.

2. Such notice shall be in substantially the following form:

­

­

(L. 1971 H.B. 472 § 12)



Section 92.760 Notice of filing, how made, form of.

Effective 28 Aug 1989

Title VII CITIES, TOWNS AND VILLAGES

92.760. Notice of filing, how made, form of. — 1. The collector shall also cause to be prepared and mailed in an envelope with postage prepaid, within thirty days after the filing of such petition, a brief notice of the filing of the suit, to the persons named in the petition as being the owners, according to the records of the assessor for the respective parcels of real estate described in the petition. The notices shall be sent to the addresses of such persons upon the records of the assessor, and in the event that any name or address does not appear on the records of the assessor, with respect to any parcel of real estate, the collector shall so state in an affidavit, giving the serial number of each parcel of real estate affected. Such affidavit shall be filed in the suit with the circuit clerk not later than sixty days after the date of the first publication of the notice of foreclosure. The failure of the collector to mail the notice as provided in this section shall invalidate any proceedings brought pursuant to the provisions of sections 92.700 to 92.920. The failure of the collector to file the affidavit as provided in this section shall not affect the validity of any proceedings brought pursuant to the provisions of sections 92.700 to 92.920.

2. Such notice shall be substantially as follows:

­

­

(L. 1971 H.B. 472 §§ 13, 14, A.L. 1989 H.B. 342)

(1979) Notice of foreclosure authorized by municipal land reutilization law through publication and a letter to last known property owner of record is not violative of due process. Collector of Revenue of the City of St. Louis v. Parcels of Land Encumbered, with Delinquent Tax Liens. (Mo.), 585 S.W.2d 486.



Section 92.765 Records of actions taken, where filed.

Effective 28 Aug 1971

Title VII CITIES, TOWNS AND VILLAGES

92.765. Records of actions taken, where filed. — Affidavits of publication of notice of foreclosure, and of posting, mailing, or other acts required by the provisions of sections 92.700 to 92.920 shall be filed in the office of the circuit clerk prior to the trial, and when so filed shall constitute part of the evidentiary documents in the foreclosure suit. Such affidavits shall be prima facie evidence of the performance of acts therein described, and may be so used in the trial of the suit, unless challenged by verified answer duly filed in the suit.

(L. 1971 H.B. 472 § 15)



Section 92.770 Attorneys, employment authorized, compensation.

Effective 28 Aug 1971

Title VII CITIES, TOWNS AND VILLAGES

92.770. Attorneys, employment authorized, compensation. — 1. The collector may employ such attorneys as he deems necessary to collect such taxes and to prosecute suits for taxes.

2. Such attorneys shall receive as total compensation a sum, not to exceed six percent of the amount of taxes actually collected and paid into the treasury, and an additional sum not to exceed two dollars for each suit filed when publication is not necessary and not to exceed five dollars where publication is necessary, as may be agreed upon in writing and approved by the collector, before such services are rendered.

3. The attorney fees shall be taxed as costs in the suit and collected as other costs.

(L. 1971 H.B. 472 § 16)



Section 92.775 Trial, evidence, judgment — severances — jury not authorized — precedence of action.

Effective 28 Aug 1971

Title VII CITIES, TOWNS AND VILLAGES

92.775. Trial, evidence, judgment — severances — jury not authorized — precedence of action. — 1. Upon the trial of the cause upon the question of foreclosure, the tax bill shall be prima facie proof that the tax described in the tax bill has been validly assessed at the time indicated by the tax bill and that the tax is unpaid. Any person alleging any jurisdictional defect or invalidity in the tax bill or in the sale thereof must particularly specify in his answer the defect or basis of invalidity, and must, upon trial, affirmatively establish such defense.

2. After the court has first determined the validity of the tax liens of all tax bills affecting parcels of real estate described in the petition, the priorities of the respective tax bills and the amounts due thereon, including principal, interest, penalties, attorney's fees, and costs, the court shall thereupon enter judgment of foreclosure of such liens and fix the time and place of the foreclosure sale. The petition shall be dismissed as to any parcel of real estate redeemed prior to the time fixed for the sheriff's foreclosure sale as provided in sections 92.700 to 92.920. If the parcel of real estate auctioned off at sheriff's foreclosure sale is sold for a sum sufficient to fully pay the principal amount of all tax bills included in the judgment, together with interest, penalties, attorney's fees and costs, and for no more, and such sale is confirmed by the court, then all other proceedings as to such parcels of real estate shall be finally dismissed as to all parties and interests other than tax bill owners or holders; provided, however, that any parties seeking relief other than an interest in or lien upon the real estate may continue with said suit to a final adjudication of such other issues; provided, further, an appeal may be had as to any claim attacking the validity of the tax bill or bills or the priorities as to payment of proceeds of foreclosure sale. If the parcel of real estate auctioned off at sheriff's foreclosure sale is sold for a sum greater than the total amount necessary to pay the principal amount of all tax bills included in the judgment, together with interest, penalties, attorney's fees and costs, and such sale is confirmed by the court, and no appeal is taken by any person claiming any right, title or interest in or to or lien upon said parcel of real estate or by any person or taxing authority owning or holding or claiming any right, title or interest in or to any tax bills within the time fixed by law for the filing of notice of appeal, the court shall thereupon order the sheriff to make distribution to the owners or holders of the respective tax bills included in the judgment of the amounts found to be due and in the order of priorities. Thereafter all proceedings in the suit shall be ordered by the court to be dismissed as to such persons or taxing authorities owning, holding or claiming any right, title or interest in any such tax bill or bills so paid, and the case shall proceed as to any parties claiming any right, title, or interest in or lien upon the parcel of real estate affected by such tax bill or bills as to their respective claims to such surplus funds then remaining in the hands of the sheriff.

3. Whenever an answer is filed to the petition, as herein provided, a severance of the action as to all parcels of real estate affected by such answer shall be granted, and the issues raised by the petition and such answer shall be tried separate and apart from the other issues in the suit, but the granting of such severance shall not delay the trial or other disposition of any other issue in the case. A separate appeal may be taken from any other issue in the case. A separate appeal may be taken from any action of the court affecting any right, title or interest in or to, or lien upon, such real estate, other than issues of law and fact affecting the amount or validity of the lien of tax bills, but the proceeding to foreclose the lien of any tax bills shall not be stayed by such appeal. The trial shall be conducted by the court without the aid of a jury and the suit shall be in equity. This action shall take precedence over and shall be triable before any other action in equity affecting the title to such real estate, upon motion of any interested party.

(L. 1971 H.B. 472 § 17)



Section 92.800 Equity rules of procedure required, exception.

Effective 28 Aug 1971

Title VII CITIES, TOWNS AND VILLAGES

92.800. Equity rules of procedure required, exception. — Except as herein provided, the rules of civil procedure in equity cases, in force at the time when any proceeding is had in the suit, shall be followed in all suits brought pursuant to the provisions of sections 92.700 to 92.920.

(L. 1971 H.B. 472 § 18)



Section 92.805 Judgment, findings, effect.

Effective 28 Aug 1971

Title VII CITIES, TOWNS AND VILLAGES

92.805. Judgment, findings, effect. — After the trial of the issues, the court shall, as promptly as circumstances permit, render judgment. If the court finds that no tax bill upon the land collectible by the collector or the relator was delinquent when the suit was instituted or tried, then the judgment of the court shall be that the cause be dismissed as to the parcels of real estate described in the tax bill; or, if the evidence warrants, the judgment may be for the principal amount of the delinquent tax bill upon the real estate upon which suit was brought, together with interest, penalties, attorney's and appraiser's fees and costs computed as of the date of the judgment. It may decree that the lien upon the parcels of real estate described in the tax bill be foreclosed and such real estate sold by the sheriff, and the cause shall be continued for further proceedings, as herein provided.

(L. 1971 H.B. 472 § 19)



Section 92.810 Waiting period after final judgment — notice of sale to owners, form of — failure to redeem, transfer, purpose, reimbursement.

Effective 28 Aug 1993

Title VII CITIES, TOWNS AND VILLAGES

92.810. Waiting period after final judgment — notice of sale to owners, form of — failure to redeem, transfer, purpose, reimbursement. — 1. After the judgment of foreclosure has been entered, or, after a motion for a new trial has been overruled, or, if an appeal be taken from such judgment and the judgment has been affirmed, after the sheriff shall have been notified by any party to the suit that such judgment has been affirmed on appeal and that the mandate of the appellate court is on file with the circuit clerk, there shall be a waiting period of six months before any advertisement of sheriff's sale shall be published.

2. If any such parcel of real estate be not redeemed, or if no written contract providing for redemption be made within six months after the date of the judgment of foreclosure, if no motion for rehearing be filed, and, if filed, within six months after such motion may have been overruled, or, if an appeal be taken from such judgment and the judgment be affirmed, within six months after the sheriff shall have been notified by any party to the suit that such judgment has been affirmed on appeal and that the mandate of the appellate court is on file with the circuit clerk, the sheriff shall, after giving the notice required by subsection 3 of this section, commence to advertise the real estate described in the judgment and shall fix the date of sale within thirty days after the date of the first publication of the notice of sheriff's sale as herein provided, and shall at such sale proceed to sell the real estate.

3. No later than twenty days prior to the sheriff's sale, the sheriff shall send notice of the sale to the owner or owners, as disclosed upon the records of the assessor of the real estate for which tax bills thereon are delinquent. The search of the records of the assessor must be made not more than forty days prior to the sending of this notice. The notice shall provide the date, time and place of the sale. The notice shall also state that the property owner may avoid the sale by redeeming such parcel of real estate prior to the sale as specified in section 92.750 or by entering into an agreement with the collector to pay the taxes included in the foreclosure suit under section 92.740. The notice required by this subsection shall be mailed in an envelope with postage prepaid. The cost of the title search, mailing and notice as required by this subsection shall be included as costs at the sale of the real estate.

4. Notwithstanding the provisions of this section to the contrary, any residential property which has not been redeemed by the end of the waiting period required by this section which has been determined to be of substandard quality or condition under the standards established by the residential renovation loan commission pursuant to sections 67.970 to 67.983 may, upon the request of the residential renovation loan commission, be transferred to the residential renovation loan commission for the purpose of renovation of the property. Any such property transferred pursuant to this subsection shall be renovated and sold by the residential renovation loan commission in the manner prescribed in sections 67.970 to 67.983. The residential renovation loan commission shall reimburse the land reutilization authority for all expenses directly incurred in relation to such property under sections 92.700 to 92.920 prior to the transfer.

(L. 1971 H.B. 472 § 21, A.L. 1989 H.B. 342, A.L. 1993 S.B. 376)



Section 92.815 Redemption contracts, installment payments.

Effective 28 Aug 1989

Title VII CITIES, TOWNS AND VILLAGES

92.815. Redemption contracts, installment payments. — 1. During such waiting period and at any time prior to the time of foreclosure sale by the sheriff, any interested party may redeem any parcel of real estate as provided by sections 92.700 to 92.920; except that during such time and at any time prior to the time of foreclosure sale by the sheriff, the collector shall enter into a written redemption contract with the owner of any real estate occupied as a homestead and who has not previously defaulted upon any such written redemption contract, provided that in no instance shall such installments exceed twelve in number or extend more than twenty-four months next after any agreement for such installment payments shall have been entered into; provided further, that upon good cause being shown by the owner of any parcel of real estate occupied as a homestead, or in the case of improved real estate with a total assessed valuation of not more than five thousand dollars, owned by an individual, the income from such property being a major factor in the total income of such individual, or by anyone on his behalf, the court may, in its discretion, fix the time and terms of payment in such contract to permit all of such installments to be paid within not longer than forty-eight months after any order or agreement as to installment payments shall have been made.

2. So long as such installments be paid according to the terms of the contract, the six months' waiting period shall be extended, but if any installment be not paid when due, the extension of the waiting period shall be ended and the real estate shall immediately be advertised for sale or included in the next notice of sheriff's foreclosure sale. Notice shall also be sent to the redemption contract payor as specified in subsection 3 of section 92.810.

(L. 1971 H.B. 472 § 20, A.L. 1989 H.B. 342)



Section 92.820 Sale, where held — notice, form — occupancy permit required, when.

Effective 28 Aug 1984

Title VII CITIES, TOWNS AND VILLAGES

92.820. Sale, where held — notice, form — occupancy permit required, when. — 1. At the front door of the courthouse of the city of _________ at which sales of real estate are customarily made by the sheriff under execution, the sheriff shall advertise by posting the notice for sale and sell the respective parcels of real estate ordered sold by him pursuant to any judgment of foreclosure by any court under the provisions of sections 92.700 to 92.920.

2. Such advertisements by posting of notice of sale may include more than one parcel of real estate, and shall be in substantially the following form:

­

­

(L. 1971 H.B. 472 § 22, A.L. 1984 H.B. 1500)



Section 92.825 Sale, how conducted — interest conveyed — costs, how advanced — purchase price, payable when, amount.

Effective 28 Aug 1984

Title VII CITIES, TOWNS AND VILLAGES

92.825. Sale, how conducted — interest conveyed — costs, how advanced — purchase price, payable when, amount. — 1. The sale shall be conducted, the sheriff's return thereof made, and the sheriff's deed pursuant to the sale executed, all as provided in the case of sales of real estate taken under execution except as otherwise provided in sections 92.700 to 92.920, and provided that such sale need not occur during the term of court or while the court is in session.

2. Such sale shall convey the whole interest of every person having or claiming any right, title or interest in or lien upon such real estate, whether such person has answered or not, subject to rights-of-way thereon of public utilities upon which tax has been otherwise paid, and subject only to the tax lien thereon, if any, of the United States of America.

3. The collector shall advance from current tax collections the sums necessary to pay for the publication of all advertisements required by the provisions of sections 92.700 to 92.920 and shall be allowed credit therefor in his accounts with the taxing authorities on a pro rata basis. He shall give credit in such accounts for all such advances recovered by him. Such expenses of publication shall be apportioned pro rata among and taxed as costs against the respective parcels of real estate described in the judgment; provided, however, that none of the costs herein enumerated, including the costs of publication, shall constitute any lien upon the real estate after such sale.

4. The purchaser at a sale conducted by the sheriff shall pay cash immediately at the end of bidding of each parcel on the day of the sale in an amount including all taxes due and owing and other costs as otherwise provided by law.

(L. 1971 H.B. 472 § 23, A.L. 1984 H.B. 1500)



Section 92.830 Sale, insufficient bid, effect.

Effective 28 Aug 1984

Title VII CITIES, TOWNS AND VILLAGES

92.830. Sale, insufficient bid, effect. — 1. In the event no bid equal to the full amount of all tax bills included in the judgment, interest, penalties, attorney's fees and costs then due thereon shall be received at the sale, the land reutilization authority shall be deemed to have bid the full amount of all tax bills included in the judgment, interest, penalties, attorney's fees and costs then due, and if no other bid be then received by the sheriff in excess of the bid of the land reutilization authority and the sheriff shall so announce at the sale, then the bid of the land reutilization authority shall be announced as accepted. The sheriff shall report any such bid or bids so made by the land reutilization authority in the same way as his report of other bids is made.

2. Upon confirmation by the court of such bid at such sale by such land reutilization authority, and upon notification by the sheriff, the collector shall mark the tax bills so bid by the land reutilization authority as "cancelled by sale to the land reutilization authority" and shall take credit for the full amount of such tax bills, including principal amount, interest, penalties, attorney's fees, and costs, on his books and his statements with any other taxing authorities.

(L. 1971 H.B. 472 § 24, A.L. 1984 H.B. 1500)



Section 92.835 Title, how held by reutilization authority — title, how taken by others.

Effective 28 Aug 1984

Title VII CITIES, TOWNS AND VILLAGES

92.835. Title, how held by reutilization authority — title, how taken by others. — 1. The title to any real estate which shall vest in the land reutilization authority under the provisions of sections 92.700 to 92.920 shall be held by the land reutilization authority of the city in trust for the tax bill owners and taxing authorities having an interest in any tax liens which were foreclosed, as their interests may appear in the judgment of foreclosure.

2. The title to any real estate which shall vest in any purchaser, upon confirmation of such sale by the court, shall be an absolute estate in fee simple, subject to rights-of-way thereon of public utilities on which tax has been otherwise paid, and subject to any tax lien thereon of the United States of America, if any, and all persons, including the state of Missouri, minors, incapacitated and disabled persons, and nonresidents who may have had any right, title, interest, claim, or equity of redemption in or to, or lien upon, such lands shall be barred and forever foreclosed of all such right, title, interest, claim, lien or equity of redemption, and the court shall order immediate possession of such real estate be given to such purchaser; provided, however, that such title shall also be subject to the liens of any tax bills which may have attached to such parcel of real estate prior to the time of the filing of the petition affecting such parcel of real estate not then delinquent, or which may have attached after the filing of the petition and prior to sheriff's sale and not included in any answer to such petition, but if such parcel of real estate is sold to the land reutilization authority the title thereto shall be free of any such liens to the extent of the interest of any taxing authority in such real estate; provided further, that such title shall not be subject to the lien of special tax bills which has attached to the parcel of real estate prior to January 1, 1972, but the lien of such special tax bills shall attach to the proceeds of the sheriff's sale or to the proceeds of the ultimate sale of such parcel by the land reutilization authority.

(L. 1971 H.B. 472 § 25, A.L. 1983 S.B. 44 & 45, A.L. 1984 H.B. 1500)



Section 92.840 Confirmation of sales, when — proceeds of sale, how applied — occupancy permit, defined, when required, effect, failure to obtain, result.

Effective 28 Aug 1989

Title VII CITIES, TOWNS AND VILLAGES

92.840. Confirmation of sales, when — proceeds of sale, how applied — occupancy permit, defined, when required, effect, failure to obtain, result. — 1. After the sheriff sells any parcel of real estate, the court shall, upon its own motion or upon motion of any interested party, set the cause down for hearing to confirm the foreclosure sale of the real estate, even though such parcels are not all of the parcels of real estate described in the notice of sheriff's foreclosure sale. Notice of the hearing shall be sent by any interested party, or the court, moving to confirm the foreclosure sale, to each person who received notice of sale as specified in subsection 3 of section 92.810. At the time of such hearing, the sheriff shall make report of the sale, and the court shall hear evidence of the value of the property offered on behalf of any interested party to the suit, and shall immediately determine whether an adequate consideration has been paid for each such parcel.

2. For this purpose, the court shall have power to summon any city official or any private person to testify as to the reasonable value of the property, and if the court finds that adequate consideration has been paid, he shall confirm the sale and order the sheriff to issue a deed with restriction as provided herein to the purchaser subject to the application of an occupancy permit for all parcels as provided in subsection 5 of this section. If the court finds that the consideration paid is inadequate, the purchaser may increase his bid to such amount as the court may deem to be adequate, whereupon the court may confirm the sale. If, however, the purchaser declines to increase his bid and make such additional payment, then the sale shall be disapproved, the lien of the judgment continued, and such parcel of real estate shall be again advertised and offered for sale by the sheriff to the highest bidder at public auction for cash at any subsequent sheriff's foreclosure sale.

3. If the sale is confirmed, the court shall order the proceeds of the sale applied in the following order:

(1) To the payment of the costs of the publication of the notice of foreclosure and of the sheriff's foreclosure sale;

(2) To the payment of all costs including appraiser's fee and attorney's fees;

(3) To the payment of all tax bills adjudged to be due in the order of their priority, including principal, interest and penalties thereon. If, after such payment, there is any sum remaining of the proceeds of the sheriff's foreclosure sale, the court shall thereupon try and determine the other issues in the suit in accordance with section 92.775. If any answering parties have specially appealed as provided in section 92.845, the court shall retain the custody of such funds pending disposition of such appeal, and upon disposition of such appeal shall make such distribution. If there are not sufficient proceeds of the sale to pay all claims in any class described, the court shall order the same to be paid pro rata in accordance with the priorities.

4. If there are any funds remaining of the proceeds after the sheriff's sale and after the distribution of such funds as set out in this section and no person entitled to any such funds, whether or not a party to the suit, shall, within two years after such sale, appear and claim the funds, they shall be distributed to the appropriate taxing authorities.

5. For the purpose of this section, the term "occupancy permit" shall mean the certificate of use and occupancy as provided for in the revised municipal code of any city not within a county, which now has or may hereafter have a population in excess of three hundred thousand inhabitants.

6. If there is a building or structure on the parcel, the purchaser shall apply for an occupancy permit from the city or appropriate governmental agency within ten days after the confirmation hearing. Any purchaser who is a public corporation acting in a governmental capacity shall not be required to acquire the occupancy permit. When a parcel, acquired at a sheriff sale, containing a building is sold from a public corporation acting in a governmental capacity, the subsequent purchaser shall be required to apply for the occupancy permit. Failure to apply for such occupancy permit within ten days after confirmation shall result in the sale and confirmation being immediately set aside by the motion of any interested party and that parcel shall again be advertised and offered for sale by the sheriff to the highest bidder at public auction for cash at any subsequent sheriff foreclosure sale.

7. The sheriff shall include a deed restriction in the sheriff's deed, issued after confirmation and after the application of an occupancy permit for any parcel containing a building or structure. The deed restriction shall state that the purchasers at the sheriff's sale who had the property confirmed and who applied for an occupancy permit shall obtain an occupancy permit for the building or structure from the appropriate governmental agency prior to any subsequent transfer or sale of this property. This deed restriction shall exist as a lien against such real estate while the purchasers hold same in the amount of five thousand dollars. The purchasers of the property at the sheriff sale who had the property confirmed and applied for the occupancy permit shall agree that in the event of their failure to obtain an occupancy permit prior to any subsequent transfer of the property, they shall pay to the sheriff the sum of five thousand dollars as fixed, liquidated and ascertained damages without proof of loss or damages. The sheriff shall have the discretionary power to file a lawsuit against such purchaser for collection of these liquidated damages. These liquidated damages shall be distributed on a prorated basis to the appropriate taxing authority after the sheriff deducts all costs, expenses and attorney fees for such lawsuits. The sheriff may employ attorneys as he deems necessary to collect liquidated damages.

(L. 1971 H.B. 472 § 26, A.L. 1984 H.B. 1500, A.L. 1989 H.B. 342)



Section 92.845 Appeals.

Effective 28 Aug 1983

Title VII CITIES, TOWNS AND VILLAGES

92.845. Appeals. — The collector or any interested person or anyone on behalf of any disabled person as defined in chapter 475 may appeal from the judgment confirming or disapproving the sheriff's sale and the distribution made thereafter; provided, however, no question can be raised upon such appeal that could have been raised upon an appeal from the judgment of foreclosure. Such appeals must be taken within twenty days after the date of such judgment. The necessity for giving bond and the provisions thereof shall be the same as in cases of appeal from a judgment of foreclosure.

(L. 1971 H.B. 472 § 27, A.L. 1983 S.B. 44 & 45)



Section 92.850 Deputy sheriff, authority.

Effective 28 Aug 1971

Title VII CITIES, TOWNS AND VILLAGES

92.850. Deputy sheriff, authority. — Any lawfully appointed deputy sheriff may perform all acts and things herein required to be done by the sheriff, including the conduct of any sales, reports of such sales and the issuance of deeds according to the order of the court, in the name of and with like effect as the sheriff himself might do.

(L. 1971 H.B. 472 § 28)



Section 92.852 Recording fee, sheriff's deed given pursuant to municipal land reutilization law, assessed when — recorded, when.

Effective 28 Aug 2002

Title VII CITIES, TOWNS AND VILLAGES

92.852. Recording fee, sheriff's deed given pursuant to municipal land reutilization law, assessed when — recorded, when. — Any sheriff's deed given pursuant to the municipal land reutilization law shall be subject to a recording fee for the costs of recording the deed that shall be assessed and collected from the purchaser of the property at the same time the proceeds from the sale are collected. All such deeds shall be recorded at the office of the recorder of deeds within two months after the sheriff's deed is given.

(L. 2002 H.B. 2064)

CROSS REFERENCE:

Recorder of deeds, Chap. 59



Section 92.855 Sheriff's deed, effect of.

Effective 28 Aug 1971

Title VII CITIES, TOWNS AND VILLAGES

92.855. Sheriff's deed, effect of. — Each sheriff's deed given pursuant to the provisions of the municipal land reutilization law shall be presumptive evidence that the suit and all proceedings therein and all proceedings prior thereto from and including assessment of the lands affected thereby and all notices required by law were regular and in accordance with all provisions of the law relating thereto. After two years from the date of the recording of such sheriff's deed, the presumption shall be conclusive, unless at the time that this section takes effect the two-year period since the recording of such sheriff's deed has expired, or less than six months of such period of two years remains unexpired, in which latter case the presumption shall become conclusive six months after September 28, 1971. No suit to set aside or to attack the validity of any such sheriff's deed shall be commenced or maintained unless the suit is filed prior to the time that the presumption becomes conclusive, as aforesaid.

(L. 1971 H.B. 472 § 29)



Section 92.860 Fees allowable.

Effective 28 Aug 1971

Title VII CITIES, TOWNS AND VILLAGES

92.860. Fees allowable. — 1. Fees shall be allowed for services rendered under the provisions of sections 92.700 to 92.920, as follows:

(1) To the collector, two percent on all sums collected and twenty-five cents per tract for making the back tax books;

(2) To the circuit clerk, sheriff and printer, such fees as are allowed by law for like services in civil cases.

2. Such fees shall be taxed as costs and collected from the person redeeming such tract or from the proceeds of sale.

(L. 1971 H.B. 472 § 30)



Section 92.863 Costs, how apportioned — collector's fees.

Effective 28 Aug 1971

Title VII CITIES, TOWNS AND VILLAGES

92.863. Costs, how apportioned — collector's fees. — 1. All costs, including costs of publishing any notices, and any court costs, shall be apportioned among the respective taxing authorities on a pro rata basis.

2. If any party redeems any parcel of real estate from the lien of any tax bill, such party shall, in addition to all other amounts then due, including principal, interest, attorney's fees and costs, also pay costs to the collector as follows:

(1) Fifty cents per parcel of real estate for issuance of certificate of redemption;

(2) One dollar per parcel of real estate, if notice of publication has been commenced;

(3) An additional one dollar per parcel of real estate if notice of sheriff's foreclosure sale has been commenced.

(L. 1971 H.B. 472 § 31)



Section 92.865 Amended petition, when allowed.

Effective 28 Aug 1971

Title VII CITIES, TOWNS AND VILLAGES

92.865. Amended petition, when allowed. — At the option of the taxing authority or tax bill owner, all claims for land taxes against any parcel of real estate, which has been included in any petition filed under sections 92.700 to 92.920, where such taxes have become due and payable after any tax list or petition thereon has been filed, may be asserted by amended petition or by answer filed before judgment, and, if allowed by the court, shall be included in the judgment against such parcel of real estate.

(L. 1971 H.B. 472 § 32)



Section 92.870 Applicable provisions of general law to apply.

Effective 28 Aug 1971

Title VII CITIES, TOWNS AND VILLAGES

92.870. Applicable provisions of general law to apply. — The general law relating to taxation and the collection of delinquent taxes as now existing and the provisions found in sections 92.700 to 92.920 shall apply to cities not within any county and which now have or may hereafter have a population in excess of five hundred thousand, insofar as not inconsistent with the provisions of sections 92.700 to 92.920.

(L. 1971 H.B. 472 § 33)



Section 92.875 Land reutilization authority created, purpose.

Effective 28 Aug 1971

Title VII CITIES, TOWNS AND VILLAGES

92.875. Land reutilization authority created, purpose. — 1. There is hereby created an authority for the management, sale, transfer and other disposition of tax delinquent lands, which authority shall be known as "The Land Reutilization Authority of the city of ______, Missouri". It shall have authority to accept the grant of any interest in real property made to it, or to accept gifts and grant in aid assistance. Such authority shall have and exercise all the powers conferred by the provisions of sections 92.700 to 92.920 necessary and incidental to the effective management, sale, transfer or other disposition of real estate acquired under and by virtue of the foreclosure of the lien for delinquent real estate taxes, as provided in sections 92.700 to 92.920, and in the exercise of such powers, the land reutilization authority shall be deemed to be a public corporation acting in a governmental capacity.

2. The land reutilization authority is hereby created to foster the public purpose of returning land which is in a nonrevenue generating nontax producing status, to effective utilization in order to provide housing, new industry, and jobs for the citizens of any city operating under the provisions of sections 92.700 to 92.920 and new tax revenues for said city.

(L. 1971 H.B. 472 § 34)



Section 92.880 Beneficiaries of authority — interest, how determined.

Effective 28 Aug 1971

Title VII CITIES, TOWNS AND VILLAGES

92.880. Beneficiaries of authority — interest, how determined. — The beneficiaries of the land reutilization authority shall be the taxing authorities which held or owned tax bills against the respective parcel of real estate sold to the land reutilization authority at sheriff's foreclosure sale included in the judgment of the court, and their respective interests in each parcel of real estate shall be to the extent and in the proportion and according to the priorities determined by the court on the basis which the principal amount of their respective tax bills bore to the total principal amount of all of the tax bills described in the judgment.

(L. 1971 H.B. 472 § 35)



Section 92.885 Members, appointment — vacancy, how filled.

Effective 28 Aug 1971

Title VII CITIES, TOWNS AND VILLAGES

92.885. Members, appointment — vacancy, how filled. — 1. The land reutilization authority shall be composed of three members, one of whom shall be appointed by the comptroller of any city operating under the provisions of sections 92.700 to 92.920, one of whom shall be appointed by the board of education of such city, and one shall be appointed by the mayor of any such city. The members shall serve at the pleasure of their respective appointing authority and shall serve without compensation. The members so appointed may be employees of the appointing authority and shall serve without additional compensation.

2. Any vacancy in the office of land reutilization commissioner shall be filled by the same appointing authority which made the original appointment. If any appointing authority fails to make any appointment of a land reutilization commissioner within the time the first appointments are required, or within thirty days after any term expires, then the appointment shall be made by the mayor of the city.

(L. 1971 H.B. 472 § 36)



Section 92.890 Commissioners, organization, bond, oath.

Effective 28 Aug 1971

Title VII CITIES, TOWNS AND VILLAGES

92.890. Commissioners, organization, bond, oath. — 1. Such land reutilization commissioners shall meet immediately after all three have been appointed and qualified and shall select a chairman, a vice chairman and a secretary.

2. Such commissioners shall each furnish a surety bond, if such bond is not already covered by governmental surety bond in a penal sum not to exceed twenty-five thousand dollars to be approved by the comptroller, the premium of such bond to be paid by the comptroller out of the city funds. Such bond must be issued by a surety company licensed to do business in the state of Missouri, and shall be conditioned to guarantee the faithful performance of their duties hereunder, and shall be written to cover all the commissioners.

3. Before entering upon the duties of his office, each commissioner shall take and subscribe to the following oath:

­

­

(L. 1971 H.B. 472 § 37)



Section 92.895 Authority's seal, powers.

Effective 28 Aug 1984

Title VII CITIES, TOWNS AND VILLAGES

92.895. Authority's seal, powers. — 1. Such land reutilization authority shall be a continuing body and shall have and adopt an official seal which shall bear on its face the words "Land Reutilization Authority of ______, Missouri", "Seal", and shall have the power to sue and issue deeds in its name, which deed shall be signed by the chairman or vice chairman, and attested by the secretary or assistant secretary and the official seal of the land reutilization authority affixed thereon, and shall have the general power to administer its business as any other corporate body.

2. The land reutilization authority may convey title to any real estate sold or conveyed by it by general or special warranty deed, and may convey as absolute title in fee simple, without in any case procuring any consent, conveyance or other instrument from the beneficiaries for which it acts; provided, however, that each such deed shall recite whether the selling price represents a consideration equal to or in excess of two-thirds of the appraised value of such real estate so sold or conveyed, and if such selling price represents a consideration less than two-thirds of the appraised value of the real estate, then the land reutilization commissioners shall first procure the consent thereto of not less than two of the three appointing authorities, which consent shall be evidenced by a copy of the action of each such appointing authority duly certified to by its clerk or secretary attached to and made a part of land reutilization authority commission official minutes. However, the land reutilization authority may retain a reversionary interest in any real estate conveyed by it for up to two years from the date of conveyance.

(L. 1971 H.B. 472 § 38, A.L. 1984 H.B. 1500)



Section 92.900 Duties of authority.

Effective 28 Aug 1984

Title VII CITIES, TOWNS AND VILLAGES

92.900. Duties of authority. — It shall be the duty of such land reutilization authority to administer the tax delinquent lands, as follows:

(1) Such land reutilization authority shall immediately assume possession and control of all real estate acquired by it under the provisions of sections 92.700 to 92.920 and proceed to inventory and appraise such land, and thereafter keep and maintain a perpetual inventory of such real estate, except that individual parcels may be consolidated and grouped or regrouped for economy, utility or convenience.

(2) It shall classify such land as to its use, into the following three classifications:

(a) Suitable for private use;

(b) Suitable for use by a public agency;

(c) Not usable in its present condition or situation and held as a public land reserve.

­­

­

(3) Such land reutilization authority shall administer all property in classification (a) of subdivision (2) in accordance with subdivision (4) of this section. Every effort shall be made to sell the property at a price as close to its appraised value as possible. Property in classifications (b) and (c) of subdivision (2) may be transferred at no cost, except any administrative expenses connected with the transfer, by the land reutilization authority upon request of and to those public agencies provided for in classification (b) of subdivision (2) upon submission of a plan of use for the property by the public agency to the land reutilization commissioners, except that no property shall be transferred at no cost unless there be a unanimous vote of the three land reutilization commissioners. If the property is transferred at no cost to any public agency and the public agency shall then sell or otherwise dispose of the property within ten years for any consideration, the proceeds of the sale or disposal shall be returned to the land reutilization commissioners who shall in turn distribute the proceeds in accordance with the provisions of section 92.840. If the land reutilization commissioners do not give an affirmative vote to the request for transfer, the land reutilization authority may dispose of the property in accordance with subdivision (4) of this section. Properties in paragraph (c) of subdivision (2) shall be studied and recommendations made to taxing authorities as to possible uses for real estate in the classification. In furtherance of this object the land reutilization authority shall have access to any and all city and county records at any time and may call upon any and all city and county officers, departments, boards, planning commissions or other commissions for studies, statistics or recommendations. The land reutilization authority shall prepare a list of all buildings in paragraph (a) of subdivision (2), which list shall be corrected and amended on a quarterly basis. The commissioners may make a charge, not to exceed one dollar for each copy of the list, which money shall be used to help defray the costs of preparing the list. Any person may purchase a copy of the list. Any real estate agent or broker licensed to do business in the city may when authorized by the commissioners sell any property upon the terms and conditions imposed by the commissioners, and the commissioners are authorized and empowered to pay a reasonable real estate commission; and provided, that nothing herein shall prohibit the commissioners from selling or exchanging any real estate directly to or with any purchaser.

(4) The land reutilization commissioners shall have power, and it shall be their duty, to manage, maintain, protect, rent, lease, repair, insure, alter, hold and return, assemble, sell, trade, acquire, exchange or otherwise dispose of any real estate, on terms and conditions as may be determined in the sole discretion of the commissioners. The land reutilization commissioners may assemble tracts or parcels of real estate for public parks or any other purposes and to such end may exchange or acquire parcels, and otherwise effectuate such purposes by agreement with any taxing authority.

(5) The land reutilization authority shall adopt rules and regulations in harmony with the provisions of sections 92.700 to 92.920 and shall keep records of all its transactions, which records shall be open to inspection of any taxing authority in the city at any time. There shall be an annual audit of the affairs, accounts, expenses, and financial transactions of such land reutilization authority by certified public accountant as of December thirty-first of each year, which accountants shall be employed by the commissioners on or before November first of each year, and certified copies thereof shall be furnished to the appointing authorities described in section 92.885 and shall be available for public inspection at the office of the land reutilization authority.

(L. 1971 H.B. 472 § 39, A.L. 1984 H.B. 1500)



Section 92.905 Director and employees, appointment — funds, how obtained, deposit of, audits — expenditures, how made.

Effective 28 Aug 1971

Title VII CITIES, TOWNS AND VILLAGES

92.905. Director and employees, appointment — funds, how obtained, deposit of, audits — expenditures, how made. — 1. The land reutilization commissioners may appoint a director and such other employees who are deemed necessary to carry out the responsibilities and duties herein imposed and may incur such other reasonable and proper costs and expenses as are related thereto. If such costs and expenses exceed the amount of funds available to the land reutilization authority under provisions of sections 92.700 to 92.920, the land reutilization authority shall obtain approval of the board of estimate and apportionment and an appropriation by the governing body of the city for such additional or supplemental fund needs. Such appropriations by the city shall be considered advances to the land reutilization authority subject to repayment from funds supplementally accumulated by the land reutilization authority under provisions of law.

2. The comptroller of the city shall handle all such appropriated expense funds and disburse same under the same provisions for handling other city departmental expenditures.

3. The land reutilization authority shall deposit all funds received under provisions of sections 92.700 to 92.920 with the treasurer of the city, and the comptroller of the city shall maintain separate fund accounts for such deposits and make disbursements therefrom upon receipt of vouchers duly authorized by the land reutilization authority under provisions of sections 92.700 to 92.920 and in accordance with standard procedures adopted by and approved by the comptroller.

4. The fiscal year of the land reutilization authority shall commence on January first of each year. The land reutilization authority shall audit all claims for the expenditure of money, and shall, acting by the chairman or vice chairman thereof, draw warrants therefor from time to time.

(L. 1971 H.B. 472 § 40)



Section 92.910 Inventory of real estate required.

Effective 28 Aug 1971

Title VII CITIES, TOWNS AND VILLAGES

92.910. Inventory of real estate required. — The land reutilization authority shall set up and maintain a perpetual inventory on each tract of its real estate, except that individual tracts may be consolidated and grouped or regrouped for economy or convenience.

(L. 1971 H.B. 472 § 41)



Section 92.915 Accounts, how kept — expenditures, priority of.

Effective 28 Aug 1984

Title VII CITIES, TOWNS AND VILLAGES

92.915. Accounts, how kept — expenditures, priority of. — 1. The land reutilization authority shall set up accounts on its books relating to the operation, management, or other expense of each individual parcel of real estate.

2. When any parcel of real estate is sold or otherwise disposed of by the land reutilization authority, the proceeds therefrom shall be applied and distributed in the following order, except as provided for in section 92.900:

(1) To the payment of the expenses of sale, the costs of the care, improvement, operation, acquisition, demolition, management, and administration of such parcels of real estate as determined by the land reutilization commissioners and apportioned to such parcel;

(2) The balance to be paid to the respective taxing authorities and tax bill owners, if any, in the proportion that the principal amounts of the tax bills of each such party bears to the total principal amount of all the tax bills included in the original judgment relating to such parcel of real estate and in the order of their respective priorities.

­­

­

(L. 1971 H.B. 472 § 42, A.L. 1984 H.B. 1500)



Section 92.916 Duties of collector — compensation (St. Louis City).

Effective 28 Aug 1979

Title VII CITIES, TOWNS AND VILLAGES

92.916. Duties of collector — compensation (St. Louis City). — 1. Before any distribution provided for in section 92.915 may be made, the collector shall review the books of the land reutilization authority for purposes of certifying the following:

(1) That the expenses and costs reflected on the books have been properly allocated to each property which has been sold and the expenses and costs provided for in subdivision (1) of subsection 2 of section 92.915 are reasonably related to the management and operation of the land reutilization authority;

(2) That the proposed distribution accurately reflects the amounts shown on the books of the collector for penalties, attorneys' fees or costs which were included in the judgment against such parcel of real estate, plus its proportional part of the costs of the sheriff's foreclosure sale.

2. After such certification, the land reutilization authority shall transfer to the collector that part of distributed proceeds provided for the payment of those costs described in subsection 2 of section 92.915, upon receipt of which he shall immediately pay thereon.

3. The balance of the proposed distribution shall also be paid to the collector, who in accord with the provisions of subdivision (3) of subsection 2 of section 92.915, shall determine the interests of the respective taxing authorities for the various tax years included in the original judgment for each parcel of real property and shall establish the proportionate share of each taxing authority based upon its tax rate for the various years. The collector shall thereupon submit in writing to each taxing authority his determination as to their respective interests in the proposed distribution. If no objection is made within ten days thereafter, the collector shall forthwith make such distribution.

4. As additional compensation for the duties herein prescribed, the collector shall receive annually the sum of five thousand dollars.

(L. 1979 S.B. 385)



Section 92.920 Members and employees prohibited from profiting from operations of authority, exception — penalty.

Effective 28 Aug 1971

Title VII CITIES, TOWNS AND VILLAGES

92.920. Members and employees prohibited from profiting from operations of authority, exception — penalty. — 1. Neither said members nor any salaried employee of the land reutilization authority provided for herein shall receive any compensation, emolument or other profit directly or indirectly from the rental, management, purchase, sale or other disposition of any lands held by such land reutilization authority other than the salaries, expenses and emoluments provided for herein.

2. Any person convicted of violating this section shall be deemed guilty of a felony and upon conviction thereof shall be sentenced to serve not less than two nor more than five years in the state penitentiary.

(L. 1971 H.B. 472 § 43)



Section 92.930 Sale of lands subject to covenants and easements.

Effective 28 Aug 2013

Title VII CITIES, TOWNS AND VILLAGES

92.930. Sale of lands subject to covenants and easements. — Any sale of lands under this chapter shall be subject to valid recorded covenants running with the land and valid easements of record or in use.

(L. 2013 S.B. 23 § 92.387)






Chapter 94 Taxation in Other Cities

Chapter Cross References



Section 94.010 Assessment of property, how made — equalization — correction of books.

Effective 28 Aug 1959

Title VII CITIES, TOWNS AND VILLAGES

94.010. Assessment of property, how made — equalization — correction of books. — 1. Except as hereinafter provided, in assessing property, both real and personal, in cities of the third class, the city assessor shall, jointly with the county or township assessor, assess all property in such city, and such assessment, as made by the city assessor and county or township assessor jointly, and after the same has been passed upon by the board of equalization, as herein provided for, shall be taken as the basis from which the city council shall make the levy for city purposes; and for the purpose of giving cities of the third class representation on the county board of equalization, when said board is sitting for the purpose of equalizing the assessment on such city property, the mayor and city assessor shall sit with the county board of equalization when the said board is passing upon the assessment of such city property, and shall each have a vote in said board, and they shall be paid for such service the same amount per day and out of the same fund as other members of such board of equalization.

2. The assessment of city property as made by the city and county assessor shall conform to each other, and after such board of equalization has passed upon such assessment and equalized the same, the city assessor's book shall be corrected in red ink in accordance with the changes made by the board of equalization, and so certified by said board, and then returned to the city council.

(RSMo 1939 § 6925, A.L. 1959 H.B. 164)

Prior revisions: 1929 § 6779; 1919 § 8266; 1909 § 9203



Section 94.015 Procedure when county or township assessor acts under contract — levy — representation for county board of equalization.

Effective 28 Aug 1959

Title VII CITIES, TOWNS AND VILLAGES

94.015. Procedure when county or township assessor acts under contract — levy — representation for county board of equalization. — In any city which contracts for the assessment of property by the county or township assessor as authorized by section 70.220 and does not elect or appoint an assessor, the county or township clerk shall deliver to the mayor, on or before the first day of October of each year, a certified abstract from his assessment books of all property within the city subject to taxation by the state and the assessed value thereof as agreed upon by the board of equalization. The mayor shall immediately transmit the abstract to the council which shall establish by ordinance the rate of taxes for the year; and for the purpose of giving cities of the third class representation on the county board of equalization, when said board is sitting for the purpose of equalizing the assessment on such city property, the mayor and one other person to be selected by the legislative body of the city shall sit with the county board of equalization when the board is passing upon the assessment of such city property, and shall each have a vote in said board, and they shall be paid for such service the same amount per day and out of the same fund as other members of the board of equalization.

(L. 1959 H.B. 164 § 94.010)



Section 94.020 Power of council to levy taxes and licenses.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

94.020. Power of council to levy taxes and licenses. — The city council shall, from time to time, provide by ordinance for the levy and collection of all taxes, licenses, wharfage and other duties not herein enumerated, and for neglect or refusal to pay the same shall fix such penalties as are now or may hereafter be authorized by law or ordinance.

(RSMo 1939 § 6932)

Prior revisions: 1929 § 6786; 1919 § 8273; 1909 § 9210

CROSS REFERENCES:

City improvements, special tax bills may be issued for, 88.507, 88.510

Indebtedness, tax for sinking fund and interest to pay, 95.330, 95.345



Section 94.040 Council may correct illegal levy.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

94.040. Council may correct illegal levy. — In case the corporate authorities of the city have attempted to levy any tax or assessment for improvements, or for the payment of interest or coupons on bonds issued and outstanding, or other evidences of debt, which tax or assessment may be informal, illegal or void in consequence of a failure to comply with the requirements of law, the council shall have power to relevy and reassess any such tax or assessment, in manner provided in sections 94.010 to 94.180.

(RSMo 1939 § 6935)

Prior revisions: 1929 § 6789; 1919 § 8276; 1909 § 9213



Section 94.050 No exemptions from tax.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

94.050. No exemptions from tax. — The city council shall have no power to relieve any person from the payment of any tax, or exempt any person from any burden imposed by law.

(RSMo 1939 § 6938)

Prior revisions: 1929 § 6792; 1919 § 8279; 1909 § 9216



Section 94.060 Maximum rate of tax — how increased — ballots.

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

94.060. Maximum rate of tax — how increased — ballots. — 1. All cities of the third class in this state may by ordinance levy and impose annually for municipal purposes upon all subjects and objects of taxation within such cities a tax which shall not exceed the maximum rate of one dollar on the one hundred dollars assessed valuation; provided, however, that the rate of tax levy of one dollar on the one hundred dollars assessed valuation for municipal purposes may be increased for such purposes for a period not to exceed four years at any one time when such rate and purpose of increase are submitted to a vote of the voters within such cities and two-thirds of the voters voting thereon shall vote therefor, but such increase so voted shall be limited to a maximum rate of taxation not to exceed thirty cents on the one hundred dollars assessed valuation.

2. The city council may submit the question of increasing the levy when in the opinion of such city council the necessity therefor arises, and the question shall be submitted by such city council when petitioned therefor by voters equaling in number five percent or more of the voters of such cities voting for mayor at the last election at which a mayor was elected.

3. The question shall be submitted in substantially the following form:

Shall there be a ______ cent increase in tax levy on one hundred dollars valuation for general municipal purposes for ______ years in the city of ______?

4. If such increase in levy shall be voted, then such increased levy shall be effective for the number of years designated, and no longer, but cities through their city councils may submit the question of continuing such increase of levy at any time for like periods not to exceed four years each.

(RSMo 1939 § 6976, A.L. 1945 p. 1282, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 6830; 1919 § 8312; 1909 § 9248



Section 94.070 Maximum levy for special purposes — alternate rate (Excelsior Springs).

Effective 28 Aug 2005

Title VII CITIES, TOWNS AND VILLAGES

94.070. Maximum levy for special purposes — alternate rate (Excelsior Springs). — 1. In addition to the levy aforesaid for general municipal purposes, all cities of the third class are hereby authorized to levy annually not to exceed the following rates of taxation on all property subject to its taxing power for the following special purposes:

(1) For library purposes in the manner and at the rate authorized under the provisions of sections 182.140 to 182.301;

(2) For hospitals, public health, and museum purposes twenty cents on the one hundred dollars assessed valuation; and

(3) For recreational grounds in the manner and at the rate authorized under the provisions of sections 90.500 to 90.570.

2. In lieu of the twenty cents levied on the one hundred dollars assessed valuation for hospitals, public health, and museum purposes in subdivision (2) of subsection 1 of this section, any city of the third classification with more than ten thousand eight hundred but less than ten thousand nine hundred inhabitants and located in more than one county may levy a tax at the rate of thirty cents on the one hundred dollars assessed valuation for hospital, public health, and museum purposes.

(L. 1945 p. 1282 § 6976a, A.L. 2005 H.B. 186)

CROSS REFERENCE:

Hospitals, establishment, tax for to be approved by voters, 96.150



Section 94.080 Merchants' tax.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

94.080. Merchants' tax. — The council shall have power to levy, and all merchants shall pay to the city collector, an ad valorem tax equal to that which is levied upon real estate; the amount of which tax shall be determined and ascertained in the same way as the state and county tax is determined and ascertained; and the collector shall have power to enforce the payment of the same by seizure and sale, as in the collection of other taxes.

(RSMo 1939 § 6936)

Prior revisions: 1929 § 6790; 1919 § 8277; 1909 § 9214



Section 94.110 License taxes on certain businesses.

Effective 28 Aug 1953

Title VII CITIES, TOWNS AND VILLAGES

94.110. License taxes on certain businesses. — The council shall have power and authority to levy and collect a license tax on wholesale houses, auctioneers, architects, druggists, grocers, banks, brokers, wholesale merchants, merchants of all kinds, confectioners, delivery trucks, ice trucks, transfer trucks, laundry wagons, milk wagons, merchant delivery companies, cigar and tobacco stands, hay scales, wood dealers, coal dealers, lumber dealers, real estate agents, loan companies, abstracters, abstract agencies, loan agents, collection agencies, undertakers, public buildings, office buildings, public halls, public grounds, concerts, photographers in office or upon the streets, canvassers, artists, drummers, patent right dealers, automobile agents and dealers, automobile accessory dealers, insurance companies, insurance agents, taverns, hotels, rooming houses, boardinghouses, health schools, telephone companies, street contractors, paper hanger contractors, painting contractors, plastering contractors, and all subcontractors, flour mills, express company agencies, wagons, buggies, carriages, tinners, barbers, barbershops, hair dressers, hair dressing shops, whether conducted in connection with other business or separate beauty parlors, tailors, florists, nursery stock agents, book binders, monument dealers and agencies, manufacturing agents, shoe cobbler shops, storage warehouses, shoe shining parlors, newspaper offices, job printing plants, ready-to-wear clothing agencies, tailor-made clothing agencies, sewing machine agents, piano and organ dealers and agents, foreign coffee and tea dealers and agents, and all other vocations whatsoever, and fix the rate of carriage of persons and wagonage, drayage and cartage of property; and to levy and collect a license tax and regulate hawkers, peddlers, pawnbrokers, restaurants, butchers, wholesale butchers, bathhouses and masseurs, lunch stands, lunch counters, lunch wagons, soft drink and ice cream stand and vendors, ice cream parlors, peanut and popcorn stands, and stands of every kind, hucksters, opera houses, moving picture shows, private parks, public lectures, public meetings, baseball parks, outdoor advertising, horse and cattle dealers, stockyards, wagon yards, auto yards, oil stations, wholesale and retail, inspectors, gaugers, mercantile agents, manufacturing and other corporations, or institutions, machine shops, blacksmith shops, foundries, sewer contractors, building contractors, stone contractors, plumbing contractors, brick contractors, cement contractors, sidewalk contractors, bridge contractors, and all subcontractors, street railroad cars, light, power and water companies, gas companies, laundries, laundry agencies, ice plants and ice plant agencies, ice dealers, omnibuses, automobiles, automobile trailers, tractors, carts, drays, milk wagons, laundry wagons, delivery wagons, transfer and job wagons, ice wagons, and all other vehicles, traveling and auction stores, plumbers, pressing establishments, installment houses and agencies, produce and poultry dealers, feather renovators, bakers and bakeries, bakery delivery wagons, and delivery autos, bottling works, dye works, cleaning establishments, sand plants, steam fitters, corn doctors, chiropodists, hackmen, taxicabs, buses, draymen, omnibus drivers, porters, ferries, and to regulate the same, and the landing thereof, within the limits of the city, and all others pursuing like occupations; and to levy and collect a license tax, regulate, restrain, prohibit and suppress ordinaries, money brokers, money changers, intelligence and employment offices and agencies, public masquerades, balls, street exhibitions, dance halls, fortune tellers, pistol galleries, shooting galleries, palmists, private venereal hospitals, museums, menageries, equestrian performances, fluoroscopic views, picture shows, telescopic views, lung testers, muscle developers, magnifying glasses, ten pin alleys, ball alleys, bowling alleys, billiard tables, pool and other tables, miniature golf courses, theatrical or other exhibitions, boxing and sparring exhibitions, shows and amusements, amusement parks, and the sales of unclaimed goods by express companies or common carriers, auto wrecking shops, bill posters, junk dealers, porters, carnival and street fairs, circuses and shows, for parade and exhibition, or both, skating rinks, and runners and solicitors for steamboats, cars, stages, taxicabs, hotels, rooming houses, boardinghouses, bathhouses, masseurs, health schools, and all other vocations and business whatsoever, and all others pursuing like occupations.

(RSMo 1939 § 6986, A.L. 1943 p. 701, A.L. 1953 p. 295)

Prior revisions: 1929 § 6840; 1919 § 8322; 1909 § 9253

CROSS REFERENCE:

Imposition of tax or license fee on certain professions prohibited--imposition of tax or fee prohibited unless business office maintained, 71.620

(1975) Held that this section does not authorize a tax on a dealer in “trucks, tractors, tractor trailers and accessories”. The term automobile is construed as applying to vehicles intended for the carriage of persons only, for the purposes of this section. City of Cape Girardeau v. Harris Truck and Trailer Sales, Inc. (Mo.), 521 S.W.2d 425.



Section 94.120 Licenses, how issued.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

94.120. Licenses, how issued. — All license tax shall be regulated by ordinance, and no license shall be issued until the amount prescribed therefor shall be paid to the city collector, and no license shall in any case be assigned or transferred. Licenses shall be signed by the mayor and clerk, and countersigned by the collector, and the clerk shall affix the corporate seal of the city thereto.

(RSMo 1939 § 6937)

Prior revisions: 1929 § 6791; 1919 § 8278; 1909 § 9215



Section 94.130 Clerk to make tax books — charge collector with gross.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

94.130. Clerk to make tax books — charge collector with gross. — When the council shall have fixed the rate of taxation for any given year, the city clerk shall make out appropriate and accurate tax books, and shall therein set out in suitable columns opposite the name of each person and item of taxable property, as returned by the assessor and board of equalization, the amount of taxes, whether general or special, due thereon, and shall charge the collector with the full amount of taxes levied and to be collected; the clerk shall also charge the city collector with all licenses and other duties of all kinds to be collected.

(RSMo 1939 § 6930)

Prior revisions: 1929 § 6784; 1919 § 8271; 1909 § 9208



Section 94.140 Collector to pay over all moneys monthly.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

94.140. Collector to pay over all moneys monthly. — It shall be the duty of the city collector to pay into the treasury, monthly, all moneys received by him from all sources, which may be levied by law or ordinance; also, all licenses of every description authorized by law to be collected, and all moneys belonging to the city which may come into his hands. He shall give such bond and perform such duties as may be required of him by ordinance.

(RSMo 1939 § 6931)

Prior revisions: 1929 § 6785; 1919 § 8272; 1909 § 9209



Section 94.150 Enforcement of taxes — how suits brought.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

94.150. Enforcement of taxes — how suits brought. — The enforcement of all taxes authorized by sections 94.010 to 94.180 shall be made in the same manner and under the same rules and regulations as are or may be provided by law for the collection and enforcement of the payment of state and county taxes, including the seizure and sale of goods and chattels, both before and after said taxes shall become delinquent; provided, that all suits for the collection of city taxes shall be brought in the name of the state, at the relation and to the use of the city collector.

(RSMo 1939 § 6926)

Prior revisions: 1929 § 6780; 1919 § 8267; 1909 § 9204

(1965) Held that city license tax ordinance allowing inspection of merchants' records was valid and that such inspection was authorized by this section when read with other statutes authorizing inspection for state and county tax purposes. Kirkwood Drug Company v. City of Kirkwood (Mo.), 387 S.W.2d 550.



Section 94.160 City taxes delinquent, when — lien for taxes.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

94.160. City taxes delinquent, when — lien for taxes. — Upon the first day of January of each year all unpaid city taxes shall become delinquent, and the taxes upon real property are hereby made a perpetual lien thereon against all persons in favor of the city.

(RSMo 1939 § 6926)

Prior revisions: 1929 § 6780; 1919 § 8267; 1909 § 9204



Section 94.170 Collector to make delinquent lists — council to approve — collection of delinquent taxes.

Effective 28 Aug 1949

Title VII CITIES, TOWNS AND VILLAGES

94.170. Collector to make delinquent lists — council to approve — collection of delinquent taxes. — 1. The city council shall require the collector, at the first meeting of the council in April of each year, or as soon thereafter as may be, to make out, under oath, lists of delinquent taxes remaining due and uncollected for each year, to be known as "the land and lot delinquent list" and "the personal delinquent list".

2. At the meeting at which the delinquent lists are returned, or as soon as may be thereafter, the council shall examine carefully the delinquent lists, and if it appears that all property and taxes contained in the lists are properly returned as delinquent, the council shall approve the lists and cause a record thereof to be entered on the journal, and shall cause the amount thereof to be credited to the account of the collector.

3. The city council shall return the delinquent lists to the collector, charging him therewith, and he shall proceed to collect the same in the manner provided by law for the collection of delinquent lists of real and personal taxes for state and county purposes.

(RSMo 1939 § 6927, A. 1949 H.B. 2042)

Prior revisions: 1929 § 6781; 1919 § 8268; 1909 § 9205



Section 94.180 Monthly reports of delinquent payments.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

94.180. Monthly reports of delinquent payments. — The city collector shall report to the city council, at the regular meetings in each month, all taxes collected on the real and personal delinquent lists; and he shall pay the same to the city treasurer, and receive credit therefor. He shall turn over to his successor all uncollected delinquent lists, receiving credit therefor, and his successor shall be charged therewith; provided, that the city council may declare worthless any and all personal delinquent taxes which the council may deem uncollectible.

(RSMo 1939 § 6928)

Prior revisions: 1929 § 6782; 1919 § 8269; 1909 § 9206



Section 94.190 Assessment of property — county clerk to deliver abstract — lien for taxes.

Effective 28 Aug 1949

Title VII CITIES, TOWNS AND VILLAGES

94.190. Assessment of property — county clerk to deliver abstract — lien for taxes. — 1. In cities of the fourth class, the city assessor, jointly with the county assessor, shall assess all real and personal property in the city, and the assessment so made, after being passed upon by the board of equalization, shall be the basis upon which the board of aldermen shall make the levy for city purposes.

2. The assessments of city property made by the city and county assessors shall conform to each other and after the board of equalization has passed upon and equalized the assessment, the city assessor's books shall be corrected in red ink in accordance with the changes made by the board of equalization and so certified by the board and returned to the board of aldermen.

3. In cities which do not elect an assessor, the county clerk shall deliver to the mayor, on or before the first day of October of each year, a certified abstract from his assessment books of all property within the city subject to taxation by the state and the assessed value thereof as agreed upon by the board of equalization. The mayor shall immediately transmit the abstract to the council which shall establish by ordinance the rate of taxes for the year.

4. A lien is hereby created in favor of the city against any lot or tract of land for any such tax assessed by any such city against the lot or tract of land, which lien shall be superior to all other liens or encumbrances except the lien of the state for state, county, or school taxes.

(RSMo 1939 § 7144, A. 1949 H.B. 2042)

Prior revisions: 1929 § 6994; 1919 § 8445; 1909 § 9347



Section 94.200 Board to provide for levy and collection of taxes — fix penalties.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

94.200. Board to provide for levy and collection of taxes — fix penalties. — The board of aldermen shall, from time to time, provide by ordinance for the levy and collection of all taxes, licenses, wharfage and other duties not herein enumerated, and for neglect or refusal to pay the same, shall fix such penalties as are now or may hereafter be authorized by law or ordinance.

(RSMo 1939 § 7151)

Prior revisions: 1929 § 7001; 1919 § 8452; 1909 § 9354

CROSS REFERENCES:

Indebtedness, city to provide for collection of annual tax to pay bonds, 95.380, 95.410

Taxing authority, to levy taxes for general revenue purposes, 88.670



Section 94.220 Board to perfect illegal levy.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

94.220. Board to perfect illegal levy. — In case the corporate authorities of the city have attempted to levy any tax or assessment for improvements, or for the payment of interest or coupons on bonds issued and outstanding, or other evidences of debt, which tax or assessment may be informal, illegal or void in consequence of a failure to comply with the requirements of law, the board of aldermen shall have power to relevy and reassess any such tax or assessment in manner provided in sections 94.190 to 94.330.

(RSMo 1939 § 7161)

Prior revisions: 1929 § 7011; 1919 § 8462; 1909 § 9364



Section 94.230 Licenses fixed by ordinance — signed by mayor and collector.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

94.230. Licenses fixed by ordinance — signed by mayor and collector. — All license tax shall be regulated by ordinance, and no license shall be issued until the amount prescribed therefor shall be paid to the city collector, and no license shall in any case be assigned or transferred. Licenses shall be signed by the mayor and clerk and countersigned by the collector, and the clerk shall affix the corporate seal thereto.

(RSMo 1939 § 7162)

Prior revisions: 1929 § 7012; 1919 § 8463; 1909 § 9365



Section 94.240 Board shall not exempt any person from any tax.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

94.240. Board shall not exempt any person from any tax. — The mayor and board of aldermen shall have no power to release any person from the payment of any tax, or exempt any person from any burden imposed by law.

(RSMo 1939 § 7163)

Prior revisions: 1929 § 7013; 1919 § 8464; 1909 § 9366



Section 94.250 Maximum rate of tax — how increased — extension of period of increase.

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

94.250. Maximum rate of tax — how increased — extension of period of increase. — 1. All cities of the fourth class in this state may by city ordinance levy and impose annually for municipal purposes upon all subjects and objects of taxation within such cities a tax which shall not exceed the maximum rate of one dollar on the one hundred dollars assessed valuation.

2. The maximum rate of taxation for general municipal purposes may be increased for not to exceed four years at any one time when the rate and purpose of such increase are submitted to a vote and two-thirds of the voters voting thereon vote in favor of the increase, but the increase so voted shall be limited to a maximum rate of taxation not to exceed thirty cents on the one hundred dollars assessed valuation. The board of aldermen of such cities may submit the question, and the question shall be submitted by the board of aldermen when petitioned therefor by voters equaling in number five percent or more of the voters of such cities voting for mayor at the last election at which a mayor was elected.

3. The question shall be submitted in substantially the following form:

Shall there be a ______ cent increase in tax levy on one hundred dollars valuation for general municipal purposes for ______ years in the city of ______?

4. If the increase in levy is voted, the increased levy shall be effective for the number of years designated, and no longer, but such cities through their boards of aldermen may submit proposals for continuing the increase of levy at any time for like periods not to exceed four years each.

(RSMo 1939 § 7098, A.L. 1945 p. 1280, A.L. 1971 S.B. 64, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 6948; 1919 § 8309; 1909 § 9301



Section 94.260 Levy for special purposes — maximum amount of levy.

Effective 28 Aug 1945

Title VII CITIES, TOWNS AND VILLAGES

94.260. Levy for special purposes — maximum amount of levy. — In addition to the levy aforesaid for general municipal purposes, all cities of the fourth class are hereby authorized to levy annually not to exceed the following rates of taxation on all property subject to its taxing powers for the following special purposes:

(1) For library purposes in the manner and at the rate authorized under the provisions of sections 182.140 to 182.301;

(2) For hospital, public health, and museum purposes, twenty cents on the one hundred dollars assessed valuation; and

(3) For recreation grounds in the manner and at the rate authorized under the provisions of sections 90.500 to 90.570.

(L. 1945 p. 1280 § 7098a)



Section 94.270 Power to license, tax and regulate certain businesses and occupations — prohibition on local license fees in excess of certain amounts in certain cities (Edmundson, Woodson Terrace) — license fee on hotels or motels (St Peters) — increase or decrease of tax, when.

Effective 28 Aug 2014

Title VII CITIES, TOWNS AND VILLAGES

94.270. Power to license, tax and regulate certain businesses and occupations — prohibition on local license fees in excess of certain amounts in certain cities (Edmundson, Woodson Terrace) — license fee on hotels or motels (St Peters) — increase or decrease of tax, when. — 1. The mayor and board of aldermen shall have power and authority to regulate and to license and to levy and collect a license tax on auctioneers, druggists, hawkers, peddlers, banks, brokers, pawnbrokers, merchants of all kinds, grocers, confectioners, restaurants, butchers, taverns, hotels, public boardinghouses, billiard and pool tables and other tables, bowling alleys, lumber dealers, real estate agents, loan companies, loan agents, public buildings, public halls, opera houses, concerts, photographers, bill posters, artists, agents, porters, public lecturers, public meetings, circuses and shows, for parades and exhibitions, moving picture shows, horse or cattle dealers, patent right dealers, stockyards, inspectors, gaugers, mercantile agents, gas companies, insurance companies, insurance agents, express companies, and express agents, telegraph companies, light, power and water companies, telephone companies, manufacturing and other corporations or institutions, automobile agencies, and dealers, public garages, automobile repair shops or both combined, dealers in automobile accessories, gasoline filling stations, soft drink stands, ice cream stands, ice cream and soft drink stands combined, soda fountains, street railroad cars, omnibuses, drays, transfer and all other vehicles, traveling and auction stores, plumbers, and all other business, trades and avocations whatsoever, and fix the rate of carriage of persons, drayage and cartage of property; and to license, tax, regulate and suppress ordinaries, money brokers, money changers, intelligence and employment offices and agencies, public masquerades, balls, street exhibitions, dance houses, fortune tellers, pistol galleries, corn doctors, private venereal hospitals, museums, menageries, equestrian performances, horoscopic views, telescopic views, lung testers, muscle developers, magnifying glasses, ten pin alleys, ball alleys, billiard tables, pool tables and other tables, theatrical or other exhibitions, boxing and sparring exhibitions, shows and amusements, tippling houses, and sales of unclaimed goods by express companies or common carriers, auto wrecking shops and junk dealers; to license, tax and regulate hackmen, draymen, omnibus drivers, porters and all others pursuing like occupations, with or without vehicles, and to prescribe their compensation; and to regulate, license and restrain runners for steamboats, cars, and public houses; and to license ferries, and to regulate the same and the landing thereof within the limits of the city, and to license and tax auto liveries, auto drays and jitneys.

2. Notwithstanding any other law to the contrary, no city of the fourth classification with more than eight hundred but less than nine hundred inhabitants and located in any county with a charter form of government and with more than one million inhabitants shall levy or collect a license fee on hotels or motels in an amount in excess of thirteen dollars fifty cents per room per year. No hotel or motel in such city shall be required to pay a license fee in excess of such amount, and any license fee in such city that exceeds the limitations of this subsection shall be automatically reduced to comply with this subsection.

3. Notwithstanding any other law to the contrary, no city of the fourth classification with more than four thousand one hundred but less than four thousand two hundred inhabitants and located in any county with a charter form of government and with more than one million inhabitants shall levy or collect a license fee on hotels or motels in an amount in excess of thirteen dollars and fifty cents per room per year. No hotel or motel in such city shall be required to pay a license fee in excess of such amount, and any license fee in such city that exceeds the limitations of this subsection shall be automatically reduced to comply with this subsection.

4. Notwithstanding any other law to the contrary, on or after January 1, 2006, no city of the fourth classification with more than fifty-one thousand three hundred and eighty but less than fifty-one thousand four hundred inhabitants and located in any county with a charter form of government and with more than two hundred eighty thousand but less than two hundred eighty-five thousand or no city of the fourth classification with more than fifty-one thousand but fewer than fifty-two thousand inhabitants and located in any county with a charter form of government and with more than two hundred eighty thousand but less than two hundred eighty-five thousand shall levy or collect a license fee on hotels or motels in an amount in excess of one thousand dollars per year. No hotel or motel in such city shall be required to pay a license fee in excess of such amount, and any license fee in such city that exceeds the limitation of this subsection shall be automatically reduced to comply with this subsection.

5. Any city under subsection 4 of this section may increase a hotel and motel license tax by five percent per year but the total tax levied under this section shall not exceed one-eighth of one percent of such hotels' or motels' gross revenue.

6. Any city under subsection 1 of this section may increase a hotel and motel license tax by five percent per year but the total tax levied under this section shall not exceed the greater of:

(1) One-eighth of one percent of such hotels' or motels' gross revenue; or

(2) The business license tax rate for such hotel or motel on May 1, 2005.

7. The provisions of subsection 6 of this section shall not apply to any tax levied by a city when the revenue from such tax is restricted for use to a project from which bonds are outstanding as of May 1, 2005.

(RSMo 1939 § 7196, A.L. 1945 p. 1224, A.L. 1953 p. 91, A.L. 1963 p. 154, A.L. 2004 S.B. 758 merged with S.B. 1155 merged with S.B. 1394, A.L. 2005 H.B. 58 merged with H.B. 186 merged with S.B. 210, A.L. 2013 S.B. 99, A.L. 2014 S.B. 672)

Prior revisions: 1929 § 7046; 1919 § 8497; 1909 § 9399

CROSS REFERENCE:

Imposition of tax or fee prohibited on auctioneers, real estate brokers, real estate agents, unless business office maintained, 71.620

(1986) A motor carrier licensed by the Public Service Commission pursuant to section 390.020, RSMo, is under the Commission's exclusive authority, and, notwithstanding section 94.270, RSMo, no municipality may regulate such carrier. Wilson v. City of St. Robert, 714 S.W.2d 738 (Mo.App.).



Section 94.271 Transient guest tax for the promotion of tourism (City of Grandview).

Effective 28 Aug 2010

Title VII CITIES, TOWNS AND VILLAGES

94.271. Transient guest tax for the promotion of tourism (City of Grandview). — 1. The governing body of any city of the fourth classification with more than twenty-four thousand eight hundred but fewer than twenty-five thousand inhabitants may impose a tax on the charges for all sleeping rooms paid by the transient guests of hotels or motels situated in the city or a portion thereof, which shall not be more than five percent per occupied room per night, except that such tax shall not become effective unless the governing body of the city submits to the voters of the city at a state general or primary election a proposal to authorize the governing body of the city to impose a tax under this section. The tax authorized in this section shall be in addition to the charge for the sleeping room and all other taxes imposed by law, and the proceeds of such tax shall be used by the city for the promotion of tourism. Such tax shall be stated separately from all other charges and taxes.

2. The ballot of submission for the tax authorized in this section shall be in substantially the following form:

­

­

­­

­

3. As used in this section, "transient guests" means a person or persons who occupy a room or rooms in a hotel or motel for thirty-one days or less during any calendar quarter.

(L. 2010 H.B. 1442)



Section 94.290 City clerk to make tax books — charge collector.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

94.290. City clerk to make tax books — charge collector. — When the board of aldermen shall have fixed the rate of taxation for any given year, the city clerk shall make out appropriate and accurate tax books, and shall therein set out in suitable columns, opposite the name of each person and the item of taxable property, as returned by the assessor and board of equalization, the amount of taxes, whether general or special, due thereon, and shall charge the collector with the full amount of taxes levied and to be collected; the clerk shall also charge the city collector with all licenses and other duties of all kinds to be collected.

(RSMo 1939 § 7149)

Prior revisions: 1929 § 6999; 1919 § 8450; 1909 § 9352



Section 94.300 Taxes delinquent January first.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

94.300. Taxes delinquent January first. — Upon the first day of January of each year all unpaid city taxes shall become delinquent, and the taxes upon real property are hereby made a lien thereon.

(RSMo 1939 § 7145)

Prior revisions: 1929 § 6995; 1919 § 8446; 1909 § 9348



Section 94.310 How payment of taxes enforced — suits, how brought.

Effective 28 Aug 1961

Title VII CITIES, TOWNS AND VILLAGES

94.310. How payment of taxes enforced — suits, how brought. — The enforcement of all taxes authorized by sections 94.190 to 94.330 shall be made in the same manner as is provided by law for the collection and enforcement of the payment of state and county taxes, including the seizure and sale of goods and chattels after the taxes become delinquent. Where applicable in chapter 140, the term "county" shall be construed "city", the term "county clerk" shall be construed "city clerk", and the term "county collector" shall be construed "city collector" or other proper officer collecting taxes in the city.

(RSMo 1939 § 7145, A.L. 1961 p. 220)

Prior revisions: 1929 § 6995; 1919 § 8446; 1909 § 9348



Section 94.320 Collector to make delinquent lists — board to approve — collection of delinquent taxes.

Effective 28 Aug 1949

Title VII CITIES, TOWNS AND VILLAGES

94.320. Collector to make delinquent lists — board to approve — collection of delinquent taxes. — 1. The board of aldermen shall require the collector, at the first meeting of the board in April of each year, or as soon thereafter as may be, to make out, under oath, lists of delinquent taxes remaining due and uncollected for each year, to be known as "the land and lot delinquent list" and "the personal delinquent list".

2. The board of aldermen, at the meeting at which the delinquent lists are returned or as soon as may be thereafter, shall examine the lists carefully, and if it appear that all property and taxes contained in the lists are properly returned as delinquent, the board shall approve the lists, enter a record thereof in the journal and credit the amount thereof to the account of the city collector.

3. The board shall return the delinquent lists to the collector, charging him therewith, and he shall proceed to collect the same in the same manner as provided by law for state and county taxes.

(RSMo 1939 § 7146, A. 1949 H.B. 2042)

Prior revisions: 1929 § 6996; 1919 § 8447; 1909 § 9349



Section 94.330 Collector to report monthly to board.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

94.330. Collector to report monthly to board. — The city collector shall report to the board of aldermen, at the regular meetings in each month, all taxes collected on the real and personal delinquent lists; and he shall pay the same into the city treasury, and shall receive credit therefor. He shall turn over to his successor in office all uncollected delinquent lists, receiving credit therefor, and his successor shall be charged therewith; provided, that the board of aldermen may declare worthless any and all personal delinquent taxes which they may deem uncollectible.

(RSMo 1939 § 7147)

Prior revisions: 1929 § 6997; 1919 § 8448; 1909 § 9350

CROSS REFERENCE:

Collectors, to settle monthly for taxes and licenses in certain cities, 95.360



Section 94.340 Maximum rate of tax — how increased — extension of period of increase.

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

94.340. Maximum rate of tax — how increased — extension of period of increase. — 1. All cities and towns in this state organized and operating under special charters granted by the legislature, known as special charter cities and towns, may by ordinance levy and impose annually for municipal purposes upon all subjects and objects of taxation within such cities and towns a tax which shall not exceed the maximum rate of one dollar on the one hundred dollars assessed valuation; provided, however, that the rate of taxation for general municipal purposes herein limited may be increased for not to exceed four years when the rate and purpose of such increase are submitted to a vote of the voters within such cities and towns and two-thirds of the voters voting thereon shall vote therefor, but such increase so voted shall be limited to a maximum rate of taxation not to exceed thirty cents on the one hundred dollars assessed valuation.

2. The council of any such cities and towns may submit the question of increasing the levy when in the opinion of such council the necessity therefor arises, and the question shall be submitted by such council when petitioned therefor by voters equaling in number five percent or more of the voters of such cities and towns voting for mayor at the last election at which a mayor was elected.

3. The question shall be submitted in substantially the following form:

Shall there be a ______ cent increase in tax levy on one hundred dollars valuation for general municipal purposes for ______ years in the city of ______?

4. If such increase in levy shall be voted, then such increased levy shall be effective for the number of years designated, and no longer, but such cities and towns through their councils may submit any such proposal for continuing such increase of levy at any time for like periods not to exceed four years each.

(RSMo 1939 § 7506, A.L. 1945 p. 1276, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 7353; 1919 § 8767; 1909 § 9625



Section 94.350 Additional levy for special purposes — amount authorized.

Effective 28 Aug 1945

Title VII CITIES, TOWNS AND VILLAGES

94.350. Additional levy for special purposes — amount authorized. — In addition to the levy aforesaid for general municipal purposes, all cities and towns under special charter are hereby authorized to levy annually not to exceed the following rates of taxation on all property subject to its taxing powers for the following special purposes:

(1) For library purposes in the manner and at the rate authorized under the provisions of sections 182.140 to 182.301;

(2) For hospital, public health, and museum purposes, twenty cents on the one hundred dollars assessed valuation; and

(3) For recreation grounds in the manner and at the rate authorized under the provisions of sections 90.500 to 90.570.

(RSMo 1939 § 7507, A.L. 1945 p. 1276)

Prior revisions: 1929 § 7354; 1919 § 8768



Section 94.360 May collect license tax on certain businesses.

Effective 28 Aug 1971

Title VII CITIES, TOWNS AND VILLAGES

94.360. May collect license tax on certain businesses. — The council of any incorporated town or city in this state having a special charter and which contains not more than thirty thousand inhabitants may by ordinance levy and collect a license tax on wholesale houses, auctioneers, architects, druggists, grocers, banks, brokers, wholesale merchants, merchants of all kinds, confectioners, delivery trucks, ice trucks, transfer trucks, laundry wagons, milk wagons, merchant delivery companies, cigar and tobacco stands, hay scales, wood dealers, coal dealers, coal distributors, coal truckers, lumber dealers, real estate agents, loan companies, abstracters, abstract agencies, loan agents, collection agencies, undertakers, public buildings, office buildings, public halls, public grounds, concerts, photographers in office or upon streets, canvassers, artists, drummers, patent right dealers, insurance companies, insurance agents, taverns, hotels, rooming houses, boarding houses, sanitariums, hospitals, health schools, telephone companies, street contractors, paperhanger contractors, painting contractors, plastering contractors, and all subcontractors, flour mills, express company agencies, opticians, wagons, buggies, carriages, tinners, barbers, barbershops, hairdressers, hair dressing shops, whether conducted in connection with other business or separate, beauty parlors, tailors, florists, nursery stock agents, bookbinders, monument dealers, and agencies, manufacturing agents, shoe cobbler shops, storage warehouses, shoe shining parlors, job printing plants, outdoor advertising, ready-to-wear clothing agencies, tailor-made clothing agencies, sewing machine agencies, piano and organ dealers and agents, foreign coffee and tea dealers, and agents or all other vocations whatsoever, and fix the rate of carriage of persons and wagonage, drayage and cartage of property; and may levy and collect a license tax and regulate hawkers, peddlers, pawnbrokers, restaurants, butchers, wholesale butchers, bathhouses and masseurs, lunch stands, lunch counters, lunch wagons, soft drink and ice cream stands and vendors, ice cream parlors, peanut and popcorn stands, and stands of every kind, hucksters, opera houses, moving picture shows, private parks, public lectures, public meetings, baseball parks, horse and cattle dealers, stockyards, wagon yards, auto yards, oil stations, wholesale and retail inspectors, gaugers, mercantile agents, manufacturing and other corporations, or institutions, machine shops, blacksmith shops, radio repair shops, foundries, sewer contractors, building contractors, stone contractors, sidewalk contractors, bridge contractors, plumbing contractors, brick contractors, cement contractors, and all subcontractors, street railroad cars, gas companies, light companies, power companies, and water companies, laundries, laundry agencies, rug and carpet cleaners, linen supply rental service, conditioning and renting for use, bed linen, table linen, towels, rugs, uniform aprons, coats, caps, coveralls, chair covers, automobile seat covers or any other items, ice plants and ice plant agencies, ice dealers, omnibuses, automobiles, automobile trailers, tractors, carts, drays, milk wagons, laundry wagons, delivery wagons, transfer and job wagons, ice wagons, and all other vehicles, traveling and auction stores, plumbers, pressing establishments, installment houses and agencies, produce and poultry dealers, feather renovators, baker and bakeries, bakery delivery wagons, and delivery autos, bottling works, dye works, cleaning establishments, sand plants, steamfitters, corn doctors, chiropodists, hackmen, taxicabs, buses, draymen, omnibus drivers, porters, dairies, and regulate the same, and all others pursuing like occupations; and may levy and collect a license tax, regulate, restrain, prohibit and suppress ordinaries, money brokers, money changers, intelligence and employment offices, and agencies, public masquerades, balls, street exhibitions, dance halls, fortune tellers, pistol galleries, shooting galleries, palmists, private venereal hospitals, museums, menageries, equestrian performances, fluoroscopic views, picture shows, telescopic views, lung testers, muscle developers, magnifying glasses, ten pin alleys, ball alleys, bowling alleys, billiard tables, pool and other tables, miniature golf courses, theatrical or other exhibitions, boxing and sparring exhibitions, shows and amusements, amusement parks, and the sale of unclaimed goods by express companies or common carriers, auto wrecking shops, bill posters, junk dealers, porters, carnival and street fairs, circuses and shows for parade and exhibition, or both, skating rinks and runners, and solicitors for steamboats, cars, stages, taxicabs, hotels, rooming houses, boarding houses, bathhouses, masseurs, hospitals, sanitariums, health schools, and all others pursuing like occupations.

(RSMo 1939 § 7451, A.L. 1943 p. 706, A.L. 1953 p. 292, A.L. 1957 p. 240, A.L. 1971 H.B. 128)

Prior revisions: 1929 § 7298; 1919 § 8713; 1909 § 9591

CROSS REFERENCE:

Imposition of tax or license fee on certain professions prohibited--imposition of tax or fee prohibited unless business office maintained, 71.620



Section 94.370 Personal tax, how collected.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

94.370. Personal tax, how collected. — 1. Taxes now or hereafter levied on personal property by the proper authorities of any city in this state, organized or existing under a special charter, shall constitute a debt in favor of such city, for which a personal judgment may be recovered before an associate circuit judge or recovered in the circuit courts of this state against the person on whose personal property such taxes shall be levied.

2. Actions for the recovery of such taxes shall be prosecuted in the name of the city entitled to recover the same at the relation and to the use of the collector of revenue of such city and against the person on whose property said taxes are levied, and all personal taxes in the payment of which any person may be delinquent, whether for one or more years, may be recovered in one action, and may be set forth and stated in a single count in a petition or in separate counts.

3. The taxes sued for shall be set forth in a back tax bill filed with the petition, which back tax bill shall state the total valuation for each year of the personal property on which the taxes sued for have been levied, and shall also state, separately, the amount due for each year to each fund for which taxes are levied. Such back tax bill, authenticated by the certificate of such collector, shall be prima facie evidence in the case wherein it is filed that the amount stated in said back tax bill to be due is correct and is due and unpaid.

4. And the circuit courts and associate circuit judges shall have jurisdiction of all such suits without regard to the amount sued for. Suits hereunder commenced in the circuit courts or before an associate circuit judge shall be governed by the general laws of this state as to practice, and on all judgments rendered a general execution shall be issued, and no property shall be exempt from seizure and sale under such execution.

5. It shall be the duty of the city attorney of any such city to prosecute all actions brought hereunder; provided, however, that the mayor of any such city, by and with the consent of the council thereof, may, in lieu of said city attorney, employ, for a period of not to exceed one year at a time, a competent attorney, whose duty it shall be to institute and prosecute all such actions. Such attorney, whether city attorney or special attorney, shall receive as fees in such case the sum of one dollar and fifty cents and, in addition thereto, the sum of ten percent of the taxes actually collected, all of which fees shall be taxed as cost in the case, and shall be collected as other costs; but in no case shall the city or the collector be liable for any cost, nor shall any costs be taxed against them or either of them.

6. Suits hereunder shall not be instituted until the taxes sued for have been delinquent thirty days, and all suits shall be instituted within five years after delinquency.

(RSMo 1939 § 7443)

Prior revisions: 1929 § 7290; 1919 § 8705; 1909 § 9583



Section 94.380 Remedy cumulative.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

94.380. Remedy cumulative. — The remedy for the collection of personal taxes hereby provided shall be cumulative and shall not in any manner impair other methods or provisions now existing or which may be hereafter provided for the collection of the same.

(RSMo 1939 § 7444)

Prior revisions: 1929 § 7291; 1919 § 8706; 1909 § 9584



Section 94.390 Powers, rights and remedies for collection of delinquent taxes — suits, how brought.

Effective 28 Aug 1957

Title VII CITIES, TOWNS AND VILLAGES

94.390. Powers, rights and remedies for collection of delinquent taxes — suits, how brought. — 1. Cities under special charters having a population not exceeding six thousand are invested with and given all the powers, rights and remedies in the matter of the collection of delinquent taxes by suit and the establishment and enforcement of liens on real estate in connection therewith as are provided by statutes for the collection of delinquent state and county taxes by suit and the establishment and enforcement of liens on real estate in connection therewith; and to that end the provisions of sections 141.010 to 141.200, insofar as they are applicable, are declared to be in force and to govern the proceedings in suits for delinquent taxes due such cities and in the establishment and enforcement of liens on real estate in connection therewith.

2. Suits for the collection of delinquent taxes due any such city may be brought in the name of the city at the relation and to the use of the collector of the city as plaintiff, against the person named in the tax bill sued on or any other person or corporation owning or claiming to own any interest in the real estate involved in the suit and against which it is sought to establish and enforce a lien for the amount of the delinquent taxes, interest penalties and costs, as defendants. The powers, rights and remedies given to the cities under this section are additional and cumulative powers, rights and remedies, and are not to be construed as interfering with, altering or in any manner affecting or diminishing any existing powers, rights and remedies which such cities possess under statutes, or ordinances of the cities.

(RSMo 1939 § 7477, A.L. 1957 p. 240)

Prior revision: 1929 § 7324



Section 94.400 Maximum rate of tax — how increased — extension of period of increase — continuation of levy.

Effective 28 Aug 1994

Title VII CITIES, TOWNS AND VILLAGES

94.400. Maximum rate of tax — how increased — extension of period of increase — continuation of levy. — 1. All cities in this state which now have or may hereafter contain a population of not less than ten thousand and less than three hundred thousand inhabitants according to the last preceding federal decennial census, framing and adopting a charter for its own government under the provisions of Section 19, Article VI of the Constitution of this state, known as "constitutional charter cities", may by city ordinance levy and impose annually for municipal purposes upon all subjects and objects of taxation within their corporate limits a tax which shall not exceed the maximum rate of one dollar on the one hundred dollars assessed valuation, and may by city ordinance levy and impose annually an additional tax at a rate in excess of said one dollar on the one hundred dollars assessed valuation, but not to exceed forty cents on the one hundred dollars assessed valuation for any one or more of the following purposes, to wit: Library, hospital, public health, and museum purposes, except that the rate of tax levy of one dollar on the one hundred dollars assessed valuation for general municipal purposes may, in addition to the aforesaid rate and purposes of increase which may be voted by city ordinance, be further increased for general municipal purposes for a period not to exceed four years at any one time when such rate and purpose of increase are submitted to a vote of the voters within such cities and two-thirds of the voters voting thereon shall vote therefor, but such increase so voted shall be limited to a maximum rate of taxation not to exceed thirty cents on the one hundred dollars assessed valuation.

2. The legislative body of any such cities may submit the question of increasing the levy when in the opinion of such legislative body the necessity therefor arises and the question shall be submitted by such legislative body when petitioned therefor by voters equaling in number five percent of the voters of such cities voting for a mayor at the last election at which a mayor was elected.

3. The question shall be submitted in substantially the following form:

Shall there be a ______ cent increase in tax levy on one hundred dollars valuation for general municipal purposes for ______ years in the city of ______?

4. If such increase of levy shall be voted, then such increased levy shall be effective for the number of years designated, and no longer, but such cities through their legislative bodies may submit any such proposal for continuing such increase of levy at any time for like periods not to exceed four years each.

5. Any city that has a levy for recreation grounds in excess of two mills on August 28, 1994, may continue the levy at that rate without any further action. Any levy for recreation purposes which is two mills or less on August 28, 1994, shall be for purposes of computing the amount permitted by law considered to be under section 90.010. Any increase in the levy for recreation grounds after August 28, 1994, shall be in accordance with procedures set forth in section 90.010.

(L. 1945 p. 1804 § 1, A.L. 1978 H.B. 971, A.L. 1994 H.B. 1200 & 1192)



Section 94.410 Vehicle license tax — funds to maintain streets (cities of 4,000 to 30,000).

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

94.410. Vehicle license tax — funds to maintain streets (cities of 4,000 to 30,000). — Each and every city within this state that now has or may hereafter have a population of over four thousand and less than thirty thousand inhabitants (that is now or may hereafter be incorporated and operating under the general statutes or special charter) shall have and is hereby given power and authority, by ordinance, to levy and collect a license tax upon each and every vehicle (whether used for hire or for private use or pleasure), propelled by horse power or by other domestic animals or propelled by steam or electricity, gasoline, denatured alcohol or other like motive powers, that are owned and operated within the corporate limits of such city, and the moneys derived from such license tax shall be placed in a special fund of such city and shall be expended in the maintenance, cleaning and repairs of the streets or other highways within such city, and for no other use or purpose whatever, and to provide for fines and penalties for the violation of such ordinance; and said license tax may be graduated according to the use and character of the vehicle; provided, however, that all vehicles of the same class shall be taxed alike.

(RSMo 1939 § 7555)

Prior revisions: 1929 § 7401; 1919 § 8809; 1909 § 9665



Section 94.413 Sales tax for storm water control and public works projects authorized, cities with population of more than 100,000 — disposition of funds, duties of director of revenue — city storm water and public works sales tax trust fund created — distribution of funds, procedure.

Effective 28 Aug 1993

Title VII CITIES, TOWNS AND VILLAGES

94.413. Sales tax for storm water control and public works projects authorized, cities with population of more than 100,000 — disposition of funds, duties of director of revenue — city storm water and public works sales tax trust fund created — distribution of funds, procedure. — 1. Any city with a population of more than one hundred thousand inhabitants located in a county of the first classification which does not adjoin any other county of the first classification may, if the county in which such city is located does not levy the tax prescribed in section 67.729 in the same manner and by the same procedure and subject to the same penalties as set out in section 94.577, except as otherwise provided in this section, impose a sales tax of not more than one-tenth of one percent for the purpose of funding storm water control and public works projects other than stadiums or other sports facilities. This sales tax shall be in addition to any other sales tax authorized by law.

2. Notwithstanding the provisions of section 94.577, as to the disposition of any other sales tax imposed under the provisions of section 94.577, all sales taxes collected by the director of revenue from the tax authorized by this section on behalf of any city, less one percent for cost of collection, which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087, shall be deposited with the state treasurer in a special trust fund, which is hereby created, to be known as the "City Storm Water and Public Works Sales Tax Trust Fund". The moneys in the city storm water and public works sales tax trust fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money in the trust fund which was collected in each city imposing a sales tax under this section and the records shall be open to the inspection of officers of the city and the public. Not later than the tenth day of each month the director of revenue shall distribute all moneys deposited in the city storm water and public works sales tax trust fund during the preceding month to the city which levied the tax.

3. The director of revenue may authorize the state treasurer to make refunds from the amounts in the city storm water and public works sales tax trust fund and credited to any city for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such cities. If any city abolishes the tax, the city shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal and the director of revenue may order retention in the city storm water and public works sales tax trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such city, the director of revenue shall authorize the state treasurer to remit the balance in the account to the city and close the account of that city. The director of revenue shall notify each city of each instance of any amount refunded or any check redeemed from receipts due the city.

(L. 1993 S.B. 219 § 1)



Section 94.500 Short title and definitions.

Effective 28 Aug 1991

Title VII CITIES, TOWNS AND VILLAGES

94.500. Short title and definitions. — Sections 94.500 to 94.550 are known and may be cited as the "City Sales Tax Act", and the following words shall have the following meanings unless a different meaning clearly appears from the context:

(1) "City" shall mean any incorporated city, town or village in the state of Missouri;

(2) "Director of revenue" shall mean the director of revenue of the state of Missouri;

(3) "Person" means an individual, corporation, partnership or other entity.

(L. 1969 p. 166 § 1, A.L. 1977 H.B. 165, A.L. 1991 H.B. 29)



Section 94.510 Imposition of tax, election — rate — collection — abolishment of tax, effect of.

Effective 28 Aug 2017

Title VII CITIES, TOWNS AND VILLAGES

94.510. Imposition of tax, election — rate — collection — abolishment of tax, effect of. — 1. Any city may, by a majority vote of its council or governing body, impose a city sales tax for the benefit of such city in accordance with the provisions of sections 94.500 to 94.550; provided, however, that no ordinance enacted pursuant to the authority granted by the provisions of sections 94.500 to 94.550 shall be effective unless the legislative body of the city submits to the voters of the city, at a public election, a proposal to authorize the legislative body of the city to impose a tax under the provisions of sections 94.500 to 94.550. The ballot of submission shall be in substantially the following form:

­

­

­­

­

2. The sales tax may be imposed at a rate of one-half of one percent, seven-eighths of one percent or one percent on the receipts from the sale at retail of all tangible personal property or taxable services at retail within any city adopting such tax, if such property and services are subject to taxation by the state of Missouri under the provisions of sections 144.010 to 144.525; except that, each city not within a county may impose such tax at a rate not to exceed one and three-eighths* percent. Beginning August 28, 2017, no city shall submit to the voters any proposal that results in a combined rate of sales taxes adopted under this section in excess of two percent.

3. If any city in which a city tax has been imposed in the manner provided for in sections 94.500 to 94.550 shall thereafter change or alter its boundaries, the city clerk of the city shall forward to the director of revenue by United States registered mail or certified mail a certified copy of the ordinance adding or detaching territory from the city. The ordinance shall reflect the effective date thereof, and shall be accompanied by a map of the city clearly showing the territory added thereto or detached therefrom. Upon receipt of the ordinance and map, the tax imposed by the act shall be effective in the added territory or abolished in the detached territory on the effective date of the change of the city boundary.

4. If any city abolishes the tax authorized under this section, the repeal of such tax shall become effective December thirty-first of the calendar year in which such abolishment was approved. Each city shall notify the director of revenue at least ninety days prior to the effective date of the expiration of the sales tax authorized by this section and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of such tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the date of expiration of the tax authorized by this section in such city, the director of revenue shall remit the balance in the account to the city and close the account of that city. The director of revenue shall notify each city of each instance of any amount refunded or any check redeemed from receipts due the city.

(L. 1969 p. 166 § 2, A.L. 1977 S.B. 344, A.L. 1978 S.B. 490, A.L. 1985 H.B. 842, A.L. 1991 H.B. 29, A.L. 2010 H.B. 1442, A.L. 2017 S.B. 49 merged with S.B. 283)

*Word "eights" appears in original rolls of S.B. 49, 2017.



Section 94.540 Applicable provisions.

Effective 28 Aug 1991

Title VII CITIES, TOWNS AND VILLAGES

94.540. Applicable provisions. — Except as modified in sections 94.500 to 94.550, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed under sections 94.500 to 94.550.

(L. 1969 p. 166 § 5, A.L. 1976 H.B. 1384, A.L. 1979 H.B. 726, H.B. 296, A.L. 1991 H.B. 29)



Section 94.550 Deposit of receipts of tax — state to retain percentage — distribution by director of revenue — refunds authorized — effect of abolition of tax.

Effective 28 Aug 1991

Title VII CITIES, TOWNS AND VILLAGES

94.550. Deposit of receipts of tax — state to retain percentage — distribution by director of revenue — refunds authorized — effect of abolition of tax. — 1. All city sales taxes collected by the director of revenue under sections 94.500 to 94.550 on behalf of any city, less one percent for cost of collection which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087, shall be deposited with the state treasurer in a special trust fund, which is hereby created, to be known as the "City Sales Tax Trust Fund". The moneys in the city sales tax trust fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money in the trust fund which was collected in each city imposing a city sales tax, and the records shall be open to the inspection of officers of the city and the public. Not later than the tenth day of each month the director of revenue shall distribute all moneys deposited in the trust fund during the preceding month, to the city treasurer, or such other officer as may be designated by the city ordinance, of each city imposing the tax authorized by sections 94.500 to 94.550, the sum due the city as certified by the director of revenue.

2. The director of revenue may authorize the state treasurer to make refunds from the amounts in the trust fund and credited to any city for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such cities. If any city abolishes the tax, the city shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such city, the director of revenue shall authorize the state treasurer to remit the balance in the account to the city and close the account of that city. The director of revenue shall notify each city of each instance of any amount refunded or any check redeemed from receipts.

(L. 1969 p. 166 § 6, A.L. 1980 S.B. 693, A.L. 1991 H.B. 29)



Section 94.575 Definitions.

Effective 28 Aug 2001

Title VII CITIES, TOWNS AND VILLAGES

94.575. Definitions. — The following words, as used in sections 94.575 to 94.577, shall mean:

(1) "Capital asset" or "fixed asset", assets of a long-term character that are intended to continue to be held or used, including but not limited to land, buildings, machinery, furniture, and other equipment, including computer hardware and software;

(2) "Capital improvements", any capital or fixed asset having an estimated economic useful life of at least two years.

(L. 2001 S.B. 352)



Section 94.577 Sales tax imposed in certain cities — rates of tax — election procedure — revenue to be used for capital improvements — revenue bonds, retirement — special trust fund — limitation on use of revenue by city of St. Louis — refunds authorized — Kansas City alternative tax authorized.

Effective 28 Aug 2010

Title VII CITIES, TOWNS AND VILLAGES

94.577. Sales tax imposed in certain cities — rates of tax — election procedure — revenue to be used for capital improvements — revenue bonds, retirement — special trust fund — limitation on use of revenue by city of St. Louis — refunds authorized — Kansas City alternative tax authorized. — 1. The governing body of any municipality except those located in whole or in part within any first class county having a charter form of government and not containing any part of a city with a population of four hundred thousand or more and adjacent to a city not within a county for that part of the municipality located within such first class county is hereby authorized to impose, by ordinance or order, a one-eighth, one-fourth, three-eighths, or one-half of one percent sales tax on all retail sales made in such municipality which are subject to taxation under the provisions of sections 144.010 to 144.525 for the purpose of funding capital improvements, including the operation and maintenance of capital improvements, which may be funded by issuing bonds which will be retired by the revenues received from the sales tax authorized by this section or the retirement of debt under previously authorized bonded indebtedness. A municipality located in a charter county may impose a sales tax on all retail sales for capital improvements as provided in section 94.890. The tax authorized by this section shall be in addition to any and all other sales taxes allowed by law; but no ordinance imposing a sales tax under the provisions of this section shall be effective unless the governing body of the municipality submits to the voters of the municipality, at a municipal or state general, primary or special election, a proposal to authorize the governing body of the municipality to impose such tax and, if such tax is to be used to retire bonds authorized under this section, to authorize such bonds and their retirement by such tax, or to authorize the retirement of debt under previously authorized bonded indebtedness.

2. The ballot of submission shall contain, but need not be limited to:

(1) If the proposal submitted involves only authorization to impose the tax authorized by this section, the following language:

­

­

(2) If the proposal submitted involves authorization to issue bonds and repay such bonds with revenues from the tax authorized by this section, the following language:

­

­

­­

­

3. All revenue received by a municipality from the tax authorized under the provisions of this section shall be deposited in a special trust fund and shall be used solely for capital improvements, including the operation and maintenance of capital improvements, for so long as the tax shall remain in effect. Once the tax authorized by this section is abolished or is terminated by any means, all funds remaining in the special trust fund required by this subsection shall be used solely for the maintenance of the capital improvements made with revenues raised by the tax authorized by this section. Any funds in the special trust fund required by this subsection which are not needed for current expenditures may be invested by the governing body in accordance with applicable laws relating to the investment of other municipal funds. The provisions of this subsection shall apply only to taxes authorized by this section which have not been imposed to retire bonds issued pursuant to this section.

4. All revenue received by a municipality which issues bonds under this section and imposes the tax authorized by this section to retire such bonds shall be deposited in a special trust fund and shall be used solely to retire such bonds, except to the extent that such funds are required for the operation and maintenance of capital improvements. Once all of such bonds have been retired, all funds remaining in the special trust fund required by this subsection shall be used solely for the maintenance of the capital improvements made with the revenue received as a result of the issuance of such bonds. Any funds in the special trust fund required by this subsection which are not needed to meet current obligations under the bonds issued under this section may be invested by the governing body in accordance with applicable laws relating to the investment of other municipal funds. The provisions of this subsection shall apply only to taxes authorized by this section which have been imposed to retire bonds issued under this section.

5. After the effective date of any tax imposed under the provisions of this section, the director of revenue shall perform all functions incident to the administration, collection, enforcement, and operation of the tax in the same manner as provided in sections 94.500 to 94.550, and the director of revenue shall collect in addition to the sales tax for the state of Missouri the additional tax authorized under the authority of this section. The tax imposed pursuant to this section and the tax imposed under the sales tax law of the state of Missouri shall be collected together and reported upon such forms and under such administrative rules and regulations as may be prescribed by the director of revenue. Except as modified in this section, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed under this section.

6. No tax imposed pursuant to this section for the purpose of retiring bonds issued under this section may be terminated until all of such bonds have been retired.

7. In any city not within a county, no tax shall be imposed pursuant to this section for the purpose of funding in whole or in part the construction, operation or maintenance of a sports stadium, field house, indoor or outdoor recreational facility, center, playing field, parking facility or anything incidental or necessary to a complex suitable for any type of professional sport or recreation, either upon, above or below the ground.

8. Any tax imposed under this section in any home rule city with more than four hundred thousand inhabitants and located in more than one county solely for public transit purposes shall not be considered economic activity taxes as such term is defined under sections 99.805 and 99.918, and tax revenues derived from such tax shall not be subject to allocation under the provisions of subsection 3 of section 99.845 or subsection 4 of section 99.957.

9. The director of revenue may authorize the state treasurer to make refunds from the amounts in the trust fund and credited to any municipality for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such municipalities. If any municipality abolishes the tax, the municipality shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such municipality, the director of revenue shall remit the balance in the account to the municipality and close the account of that municipality. The director of revenue shall notify each municipality of each instance of any amount refunded or any check redeemed from receipts due the municipality.

10. If any city abolishes the tax authorized under subsections 1 to 9 of this section, the repeal of such tax shall become effective December thirty-first of the calendar year in which such abolishment was approved. Each city shall notify the director of revenue at least ninety days prior to the effective date of the expiration of the sales tax authorized by this section and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of such tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the date of expiration of the tax authorized by this section in such city, the director of revenue shall remit the balance in the account to the city and close the account of that city. The director of revenue shall notify each city of each instance of any amount refunded or any check redeemed from receipts due the city.

11. Any home rule city with more than four hundred thousand inhabitants and located in more than one county is hereby authorized to impose, in lieu of the tax authorized under subsection 1 of this section, by ordinance or order, a one-eighth, one-fourth, three-eighths, or one-half of one percent sales tax on all retail sales made in such municipality which are subject to taxation under the provisions of sections 144.010 to 144.525 for the purpose of providing revenues for public safety activities, including operations and capital improvements, which may be funded by issuing bonds which will be retired by the revenues received from the sales tax authorized by this section or the retirement of debt under previously authorized bonded indebtedness. The tax authorized by this section shall be in addition to any and all other sales taxes allowed by law; but no ordinance imposing a sales tax under the provisions of this section shall be effective unless the governing body of the municipality submits to the voters of the municipality, at a municipal or state general, primary or special election, a proposal to authorize the governing body of the municipality to impose such tax and, if such tax is to be used to retire bonds authorized under this section, to authorize such bonds and their retirement by such tax, or to authorize the retirement of debt under previously authorized bonded indebtedness.

12. The ballot of submission shall contain, but need not be limited to:

(1) If the proposal submitted involves only authorization to impose the tax authorized by this section, the following language:

­

­

(2) If the proposal submitted involves authorization to issue bonds and repay such bonds with revenues from the tax authorized by this section, the following language:

­

­

­­

­

­­

­

13. All revenue received by a municipality from the tax authorized under the provisions of subsection 11 of this section shall be deposited in a special trust fund and shall be used solely for public safety activities for so long as the tax shall remain in effect. Once the tax authorized by this section is abolished or is terminated by any means, all funds remaining in the special trust fund required by this subsection shall be used solely for the public safety activities authorized in subsection 11 of this section. Any funds in the special trust fund required by this subsection which are not needed for current expenditures may be invested by the governing body in accordance with applicable laws relating to the investment of other municipal funds. The provisions of this subsection shall apply only to taxes authorized by this subsection which have not been imposed to retire bonds issued pursuant to this subsection.

14. All revenue received by a municipality which issues bonds under subsection 11 of this section and imposes the tax authorized by this section to retire such bonds shall be deposited in a special trust fund and shall be used solely to retire such bonds, except to the extent that such funds are required for the operation of the public safety department. Once all of such bonds have been retired, all funds remaining in the special trust fund required by this subsection shall be used solely for public safety activities. Any funds in the special trust fund required by this subsection which are not needed to meet current obligations under the bonds issued under this section may be invested by the governing body in accordance with applicable laws relating to the investment of other municipal funds. The provisions of this subsection shall apply only to taxes authorized by subsection 11 of this section which have been imposed to retire bonds issued under this section.

15. After the effective date of any tax imposed under the provisions of subsection 11 of this section, the director of revenue shall perform all functions incident to the administration, collection, enforcement, and operation of the tax in the same manner as provided in sections 94.500 to 94.550, and the director of revenue shall collect in addition to the sales tax for the state of Missouri the additional tax authorized under the authority of this section. The tax imposed pursuant to this section and the tax imposed under the sales tax law of the state of Missouri shall be collected together and reported upon such forms and under such administrative rules and regulations as may be prescribed by the director of revenue. Except as modified in this section, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed under this section.

16. No tax imposed pursuant to subsection 11 of this section for the purpose of retiring bonds issued under this section may be terminated until all of such bonds have been retired.

(L. 1987 H.B. 210 § 1, A.L. 1988 S.B. 645, A.L. 1989 H.B. 473, A.L. 1991 H.B. 29, A.L. 1995 H.B. 607, A.L. 2001 H.B. 80, A.L. 2008 S.B. 1131, A.L. 2010 H.B. 1442 merged with S.B. 981)



Section 94.578 Sales tax authorized in certain cities (Springfield), rate, use of funds, bonds authorized — ballot, effective date — administration, deposit of revenue — use of funds upon abolishment — repeal.

Effective 28 Aug 2004

Title VII CITIES, TOWNS AND VILLAGES

94.578. Sales tax authorized in certain cities (Springfield), rate, use of funds, bonds authorized — ballot, effective date — administration, deposit of revenue — use of funds upon abolishment — repeal. — 1. In addition to the sales tax authorized in section 94.577, the governing body of any home rule city with more than one hundred fifty-one thousand five hundred but less than one hundred fifty-one thousand six hundred inhabitants is hereby authorized to impose, by order or ordinance, a sales tax on all retail sales made within the city which are subject to sales tax under chapter 144. The tax authorized in this section may be imposed at a rate of one-eighth, one-fourth, three-eighths, or one-half of one percent, but shall not exceed one-half of one percent, shall not be imposed for longer than three years, and shall be imposed solely for the purpose of funding the construction, operation, and maintenance of capital improvements in the city's center city. The governing body may issue bonds for the funding of such capital improvements, which will be retired by the revenues received from the sales tax authorized by this section. The order or ordinance shall not become effective unless the governing body of the city submits to the voters residing within the city at a state or municipal general, primary, or special election a proposal to authorize the governing body of the city to impose a tax under this section. The tax authorized in this section shall be in addition to all other sales taxes imposed by law, and shall be stated separately from all other charges and taxes.

2. The ballot submission for the tax authorized in this section shall be in substantially the following form:

­

­

­­

­

3. Any sales tax imposed under this section shall be administered, collected, enforced, and operated as required in section 32.087. All revenue generated by the tax shall be deposited in a special trust fund and shall be used solely for the designated purposes. If the tax is repealed, all funds remaining in the special trust fund shall continue to be used solely for the designated purposes. Any funds in the special trust fund which are not needed for current expenditures shall be invested in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

4. The director of revenue may authorize the state treasurer to make refunds from the amounts in the trust fund and credited to any city for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such cities. If any city abolishes the tax, the city shall notify the director of revenue of the action at least ninety days before the effective date of the repeal, and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such city, the director of revenue shall remit the balance in the account to the city and close the account of that city. The director of revenue shall notify each city of each instance of any amount refunded.

5. The governing body of any city that has adopted the sales tax authorized in this section may submit the question of repeal of the tax to the voters on any date available for elections for the city. The ballot of submission shall be in substantially the following form:

­

­

­­

­

6. Whenever the governing body of any city that has adopted the sales tax authorized in this section receives a petition, signed by ten percent of the registered voters of the city voting in the last gubernatorial election, calling for an election to repeal the sales tax imposed under this section, the governing body shall submit to the voters of the city a proposal to repeal the tax. If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the repeal, that repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the tax shall remain effective until the question is resubmitted under this section to the qualified voters and the repeal is approved by a majority of the qualified voters voting on the question.

(L. 2004 S.B. 1155)



Section 94.579 Sales tax authorized — ballot language — use of moneys — repeal of tax, ballot language — continuation of tax, ballot language.

Effective 28 Aug 2015

Title VII CITIES, TOWNS AND VILLAGES

94.579. Sales tax authorized — ballot language — use of moneys — repeal of tax, ballot language — continuation of tax, ballot language. — 1. The governing body of any home rule city with more than one hundred fifty-one thousand five hundred but fewer than one hundred fifty-one thousand six hundred inhabitants is hereby authorized to impose, by order or ordinance, a sales tax on all retail sales made within the city which are subject to sales tax under chapter 144. The tax authorized in this section shall not exceed one percent, and shall be imposed solely for the purpose of providing revenues for the operation of public safety departments, including police and fire departments, and for pension programs, and health care for employees and pensioners of the public safety departments. The tax authorized in this section shall be in addition to all other sales taxes imposed by law, and shall be stated separately from all other charges and taxes. The order or ordinance shall not become effective unless the governing body of the city submits to the voters residing within the city at a state general, primary, or special election a proposal to authorize the governing body of the city to impose a tax under this section. If the tax authorized in this section is not approved by the voters, then the city shall have an additional year during which to meet its required contribution payment beyond the time period described in section 105.683. If the city meets its required contribution payment in this time, then, notwithstanding the provisions of section 105.683 to the contrary, the delinquency shall not constitute a lien on the funds of the political subdivision, the board of such plan shall not be authorized to compel payment by application for writ of mandamus, and the state treasurer and the director of the department of revenue shall not withhold twenty-five percent of the certified contribution deficiency from the total moneys due the political subdivision from the state. The one-year extension shall only be available to the city on a one-time basis.

2. The ballot of submission for the tax authorized in this section shall be in substantially the following form:

­

­

­­

­

3. All revenue collected under this section by the director of the department of revenue on behalf of any city, except for one percent for the cost of collection which shall be deposited in the state's general revenue fund, shall be deposited in a special trust fund, which is hereby created and shall be known as the "Public Safety Protection Sales Tax Fund", and shall be used solely for the designated purposes. Moneys in the fund shall not be deemed to be state funds, and shall not be commingled with any funds of the state. The director may make refunds from the amounts in the trust fund and credited to the city for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such city. Any funds in the special trust fund which are not needed for current expenditures shall be invested in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund. The director shall keep accurate records of the amounts in the fund, and such records shall be open to the inspection of the officers of such city and to the public. Not later than the tenth day of each month, the director shall distribute all moneys deposited in the fund during the preceding month to the city. Such funds shall be deposited with the treasurer of the city, and all expenditures of moneys from the fund shall be by an appropriation ordinance enacted by the governing body of the city.

4. On or after the effective date of the tax, the director of revenue shall be responsible for the administration, collection, enforcement, and operation of the tax, and sections 32.085 and 32.087 shall apply. In order to permit sellers required to collect and report the sales tax to collect the amount required to be reported and remitted, but not to change the requirements of reporting or remitting the tax, or to serve as a levy of the tax, and in order to avoid fractions of pennies, the governing body of the city may authorize the use of a bracket system similar to that authorized in section 144.285, and notwithstanding the provisions of that section, this new bracket system shall be used where this tax is imposed and shall apply to all taxable transactions. Beginning with the effective date of the tax, every retailer in the city shall add the sales tax to the sale price, and this tax shall be a debt of the purchaser to the retailer until paid, and shall be recoverable at law in the same manner as the purchase price. For purposes of this section, all retail sales shall be deemed to be consummated at the place of business of the retailer.

5. All applicable provisions in sections 144.010 to 144.525 governing the state sales tax, and section 32.057, the uniform confidentiality provision, shall apply to the collection of the tax, and all exemptions granted to agencies of government, organizations, and persons under sections 144.010 to 144.525 are hereby made applicable to the imposition and collection of the tax. The same sales tax permit, exemption certificate, and retail certificate required by sections 144.010 to 144.525 for the administration and collection of the state sales tax shall satisfy the requirements of this section, and no additional permit or exemption certificate or retail certificate shall be required; except that, the director of revenue may prescribe a form of exemption certificate for an exemption from the tax. All discounts allowed the retailer under the state sales tax for the collection of and for payment of taxes are hereby allowed and made applicable to the tax. The penalties for violations provided in section 32.057 and sections 144.010 to 144.525 are hereby made applicable to violations of this section. If any person is delinquent in the payment of the amount required to be paid under this section, or in the event a determination has been made against the person for the tax and penalties under this section, the limitation for bringing suit for the collection of the delinquent tax and penalties shall be the same as that provided in sections 144.010 to 144.525.

6. The governing body of any city that has adopted the sales tax authorized in this section may submit the question of repeal of the tax to the voters on any date available for elections for the city. The ballot of submission shall be in substantially the following form:

­

­

­­

­

7. The governing body of any city that has adopted the sales tax authorized in this section shall submit the question of continuation of the tax to the voters every five years from the date of its inception on a date available for elections for the city. The ballot of submission shall be in substantially the following form:

­

­

­­

­

8. Whenever the governing body of any city that has adopted the sales tax authorized in this section receives a petition, signed by a number of registered voters of the city equal to at least two percent of the number of registered voters of the city voting in the last gubernatorial election, calling for an election to repeal the sales tax imposed under this section, the governing body shall submit to the voters of the city a proposal to repeal the tax. If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the repeal, the repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the sales tax authorized in this section shall remain effective until the question is resubmitted under this section to the qualified voters and the repeal is approved by a majority of the qualified voters voting on the question.

9. If the tax is repealed or terminated by any means, all funds remaining in the special trust fund shall continue to be used solely for the designated purposes, and the city shall notify the director of the department of revenue of the action at least ninety days before the effective date of the repeal and the director may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such city, the director shall remit the balance in the account to the city and close the account of that city. The director shall notify each city of each instance of any amount refunded or any check redeemed from receipts due the city.

(L. 2007 S.B. 406, A.L. 2015 H.B. 517 & 754)



Section 94.581 Sales tax authorized (Columbia) — ballot language — deposit of revenue generated — fund created, purpose — refunds, when.

Effective 28 Aug 2011

Title VII CITIES, TOWNS AND VILLAGES

94.581. Sales tax authorized (Columbia) — ballot language — deposit of revenue generated — fund created, purpose — refunds, when. — 1. The governing body of any home rule city with more than eighty-four thousand five hundred but fewer than eighty-four thousand six hundred inhabitants is hereby authorized to impose, by ordinance or order, a sales tax in the amount of up to one percent on all retail sales made in such city which are subject to taxation under the provisions of sections 144.010 to 144.525 for the purpose of capital improvements for public safety for such city, including but not limited to expenditures for new construction and equipment, repair and maintenance of buildings and equipment, and for financing such capital improvements for public safety. The tax authorized by this section shall be in addition to any and all other sales taxes allowed by law, except that no ordinance or order imposing a sales tax pursuant to the provisions of this section shall be effective unless the governing body of the city submits to the voters of the city, at a county or state general, primary or special election, a proposal to authorize the governing body of the city to impose a tax.

2. If the proposal submitted involves only authorization to impose the tax authorized by this section, the ballot of submission shall contain, but need not be limited to, the following language:

­

­

­­

­

3. All revenue received by a city from the tax authorized under the provisions of this section shall be deposited in a special trust fund and shall be used solely for capital improvements for public safety for such city for so long as the tax shall remain in effect.

4. Once the tax authorized by this section is abolished or is terminated by any means, all funds remaining in the special trust fund shall be used solely for capital improvements for public safety for the city. Any funds in such special trust fund which are not needed for current expenditures may be invested by the governing body in accordance with applicable laws relating to the investment of other city funds.

5. All sales taxes collected by the director of the department of revenue under this section on behalf of any city, less one percent for cost of collection which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087, shall be deposited in a special trust fund, which is hereby created, to be known as the "City Capital Improvements for Public Safety Sales Tax Trust Fund". The moneys in the trust fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The provisions of section 33.080 to the contrary notwithstanding, money in this fund shall not be transferred and placed to the credit of the general revenue fund. The director of the department of revenue shall keep accurate records of the amount of money in the trust and which was collected in each city imposing a sales tax pursuant to this section, and the records shall be open to the inspection of officers of the city and the public. Not later than the tenth day of each month the director of the department of revenue shall distribute all moneys deposited in the trust fund during the preceding month to the city which levied the tax; such funds shall be deposited with the city treasurer of each such city, and all expenditures of funds arising from the trust fund shall be by an appropriation act to be enacted by the governing body of each such city. Expenditures may be made from the fund for any functions authorized in the ordinance or order adopted by the governing body submitting the tax to the voters.

6. The director of the department of revenue may make refunds from the amounts in the trust fund and credited to any city for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such cities. If any city abolishes the tax, the city shall notify the director of the department of revenue of the action at least ninety days prior to the effective date of the repeal and the director of the department of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such city, the director of the department of revenue shall remit the balance in the account to the city and close the account of that city. The director of the department of revenue shall notify each city of each instance of any amount refunded or any check redeemed from receipts due the city.

7. Except as modified in this section, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed pursuant to this section.

(L. 2011 S.B. 117 § 1)



Section 94.585 Sales tax authorized (Excelsior Springs) — ballot language — deposit of revenue generated — repeal, procedure — board established, duties — limitation on refinancing.

Effective 28 Aug 2011

Title VII CITIES, TOWNS AND VILLAGES

94.585. Sales tax authorized (Excelsior Springs) — ballot language — deposit of revenue generated — repeal, procedure — board established, duties — limitation on refinancing. — 1. The governing body of any city of the third classification with more than ten thousand eight hundred but fewer than ten thousand nine hundred inhabitants and located in more than one county may impose, by order or ordinance, a sales tax on all retail sales made within the city which are subject to sales tax under chapter 144. The tax authorized in this section shall not exceed one percent, and shall be imposed solely for the purpose of funding the construction, maintenance, operation, and equipping of a community center and retiring any bonds issued for such purposes. The tax authorized in this section shall be in addition to all other sales taxes imposed by law, and shall be stated separately from all other charges and taxes.

2. No such order or ordinance adopted under this section shall become effective unless the governing body of the city submits to the voters residing within the city at a state general, primary, or special election a proposal to authorize the governing body of the city to impose a tax and issue bonds under this section. Such a proposal may include only the proposal to impose a sales tax or a proposal to issue bonds and to impose a sales tax to retire such bonds.

3. The ballot of submission shall contain, but need not be limited to the following language:

(1) If the proposal submitted involves only authorization to impose the tax authorized by this section, the following language:

Shall the municipality of ______ (municipality's name) impose a sales tax of ______ (insert amount) for a period of twenty-five years for the purpose of funding the construction, maintenance, operation, and equipping of a community center which may include the retirement of debt under previously authorized bonded indebtedness?

(2) If the proposal submitted involves authorization to issue bonds and repay such bonds with revenues from the tax authorized by this section, the following language:

Shall the municipality of ______ (municipality's name) issue bonds in the amount ______ of ______ (insert amount) for a period of twenty-five years to fund construction, maintenance, operation, and equipping of a community center and impose a sales tax of ______ (insert amount) to repay bonds?

­­

­

4. Except as modified in this section, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed under this section.

5. All revenue collected under this section by the director of the department of revenue on behalf of any city, except for one percent for the cost of collection which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087, shall be deposited in a special trust fund, which is hereby created and shall be known as the "City Community Center Sales Tax Trust Fund", and shall be used solely for the designated purposes. Moneys in the fund shall not be deemed to be state funds, and shall not be commingled with any funds of the state. The director may make refunds from the amounts in the fund and credited to the city for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such city. Any funds in the special fund which are not needed for meeting current obligations under any bond issued under this section or for current expenditures shall be invested in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

6. The governing body of any city that has adopted the sales tax authorized in this section may submit the question of repeal of the tax to the voters on any date available for elections for the city. Except as provided in subsection 9 of this section, if a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the repeal, that repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the sales tax authorized in this section shall remain effective until the question is resubmitted under this section to the qualified voters and the repeal is approved by a majority of the qualified voters voting on the question.

7. Whenever the governing body of any city that has adopted the sales tax authorized in this section receives a petition, signed by a number of registered voters of the city equal to at least ten percent of the number of registered voters of the city voting in the last gubernatorial election, calling for an election to repeal the sales tax imposed under this section, the governing body shall submit to the voters of the city a proposal to repeal the tax. Except as provided in subsection 9 of this section, if a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the repeal, the repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the sales tax authorized in this section shall remain effective until the question is resubmitted under this section to the qualified voters and the repeal is approved by a majority of the qualified voters voting on the question.

8. If the tax is repealed or terminated by any means, all funds remaining in the special trust fund shall continue to be used solely for the designated purposes, and the city shall notify the director of the department of revenue of the action at least ninety days before the effective date of the repeal and the director may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such city, the director shall remit the balance in the account to the city and close the account of that city. The director shall notify each city of each instance of any amount refunded or any check redeemed from receipts due the city.

9. No sales tax imposed under this section shall be terminated until all of any bonds issued under this section have been retired.

10. The sales tax imposed under this section shall be imposed for a period of twenty-five years, and may be extended upon the approval of the voters of the city in the same manner in which the sales tax was adopted.

11. The city shall establish a board consisting of seven members, one of which shall be the mayor of the city, to administer the provisions of this section with such powers and duties which shall be delegated by the governing body of the city.

12. No bonds issued under this section shall be refinanced for a term longer than the number of years remaining on the original terms of the bonds being refinanced without the approval of the voters of the city. Any proposal to refinance such bonds submitted to the voters shall include the number of years the bonds will be refinanced and the number of years the sales tax will be extended to repay such refinanced bonds.

(L. 2011 S.B. 117)



Section 94.600 Definitions.

Effective 28 Aug 2008

Title VII CITIES, TOWNS AND VILLAGES

94.600. Definitions. — The following words, as used in sections 94.600 to 94.655, mean:

(1) "City", any city not within a county, any city of over four hundred thousand inhabitants wholly or partially within a first class county, and any first class county operating under a charter form of government and having a population of over nine hundred thousand inhabitants;

(2) "City transit authority", a commission or board created by city charter provision or by ordinance of a city, and which operates a public mass transportation system;

(3) "City utilities board", a board or commission created by city charter provision or by ordinance of a city, which controls and operates city-owned utilities including a public mass transportation system;

(4) "Director of revenue", the director of revenue of the state of Missouri;

(5) "Interstate transportation authority", any political subdivision created by compact between this state and another state, which is a body corporate and politic and a political subdivision of both contracting states, and which operates a public mass transportation system;

(6) "Interstate transportation district", that geographical area set forth and defined in the particular compact between this state and another state;

(7) "Person", an individual, corporation, partnership, or other entity;

(8) "Public mass transportation system", a transportation system or systems owned and operated by an interstate transportation authority, a municipality, a city transit authority, or a city utilities board, employing motor buses, rails or any other means of conveyance, by whatsoever type or power, operated for public use in the conveyance of persons, mainly providing local transportation service within an interstate transportation district or municipality;

(9) "Transportation purposes", financial support of a public mass transportation system including, but not limited to, the development and operation of bus, para-transit, and fixed-rail and light-rail transit systems; the construction, reconstruction, repair and maintenance of streets, roads and bridges within a municipality; the construction, reconstruction, repair and maintenance of airports owned and operated by municipalities; the acquisition of lands and rights-of-way for streets, roads, bridges and airports; and planning and feasibility studies for streets, roads, bridges, and airports. "Bridges" shall include bridges connecting a municipality with another municipality either within or without the state, with an unincorporated area of the state, or with another state or an unincorporated area thereof. Notwithstanding the other provisions of this subdivision, in first class counties operating under a charter form of government and having a population of over nine hundred thousand inhabitants, transportation purposes shall mean financial support of a public mass transportation system; the construction, reconstruction, repair and maintenance of streets, roads and bridges which are a part of a county-urban road system established by the governing body of the county; the acquisition of lands and rights-of-way for streets, roads and bridges for a county-urban road system established by the governing body of the county; planning and feasibility studies for streets, roads and bridges for a county-urban road system; and rapid transit purposes; and "bridges" shall include those county-urban road system bridges connecting a municipality with another municipality either within or without the state, with an unincorporated area of the state, or with another state or an unincorporated area thereof.

(L. 1973 H.B. 65 § 1, A.L. 1983 1st Ex. Sess. H.B. 9, A.L. 1991 S.B. 34, A.L. 2008 S.B. 1131)



Section 94.605 Tax, how imposed — rate of tax — boundary change, procedure — effective date for tax or its abolition — city or county clerk's duties.

Effective 28 Aug 2008

Title VII CITIES, TOWNS AND VILLAGES

94.605. Tax, how imposed — rate of tax — boundary change, procedure — effective date for tax or its abolition — city or county clerk's duties. — 1. Any city as defined in section 94.600 may by a majority vote of its governing body impose a sales tax for transportation purposes enumerated in sections 94.600 to 94.655.

2. The sales tax may be imposed at a rate not to exceed one-half of one percent on the receipts from the sale at retail of all tangible personal property or taxable services at retail within any city adopting such tax, if such property and services are subject to taxation by the state of Missouri under the provisions of sections 144.010 to 144.525.

3. With respect to any tax increment financing plan originally approved by ordinance of the city council after March 31, 2009, in any home rule city with more than four hundred thousand inhabitants and located in more than one county, any three-eighths of one cent sales tax imposed under sections 94.600 to 94.655 shall not be considered economic activity taxes as such term is defined under sections 99.805 and 99.918, and tax revenues derived from such taxes shall not be subject to allocation under the provisions of subsection 3 of section 99.845 or subsection 4 of section 99.957. Any one-eighth of one cent sales tax imposed in such city under sections 94.600 to 94.655 for constructing and operating a light-rail transit system shall not be considered economic activity taxes as such term is defined under sections 99.805 and 99.918, and tax revenues derived from such tax shall not be subject to allocation under the provisions of subsection 3 of section 99.845 or subsection 4 of section 99.957.

4. If the boundaries of a city in which such sales tax has been imposed shall thereafter be changed or altered, the city or county clerk shall forward to the director of revenue by United States registered mail or certified mail a certified copy of the ordinance adding or detaching territory from the city. The ordinance shall reflect the effective date thereof, and shall be accompanied by a map of the city clearly showing the territory added thereto or detached therefrom. Upon receipt of the ordinance and map, the tax imposed by sections 94.600 to 94.655 shall be effective in the added territory or abolished in the detached territory on the effective date of the change of the city boundary.

(L. 1973 H.B. 65 § 2, A.L. 1983 1st Ex. Sess. H.B. 9, A.L. 1991 H.B. 29 merged with S.B. 34, A.L. 2008 S.B. 1131)



Section 94.620 Applicable provisions.

Effective 28 Aug 1991

Title VII CITIES, TOWNS AND VILLAGES

94.620. Applicable provisions. — Except as modified in sections 94.600 to 94.655, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed under sections 94.600 to 94.655.

(L. 1973 H.B. 65 § 5, A.L. 1979 H.B. 726, H.B. 296, A.L. 1991 H.B. 29)



Section 94.625 Deposit of collections — transportation sales tax fund.

Effective 28 Aug 1991

Title VII CITIES, TOWNS AND VILLAGES

94.625. Deposit of collections — transportation sales tax fund. — All sales taxes collected by the director of revenue under the provisions of sections 94.600 to 94.655, less one percent for the cost of collection which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087, shall be deposited with the state treasurer in a special trust fund, which is hereby created, to be known as the "Transportation Sales Tax Trust Fund". The moneys in this fund are not state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money in the trust fund which was collected in each city wherein a sales tax is imposed pursuant to the provisions of sections 94.600 to 94.655. The records shall be open to the inspection of the officers of the city and the public.

(L. 1973 H.B. 65 § 6, A.L. 1980 S.B. 693, A.L. 1983 1st Ex. Sess. H.B. 10, A.L. 1991 H.B. 29)



Section 94.630 Funds, how distributed — adjustments, how made — tax abolished, notice of — two percent, retention of, when.

Effective 28 Aug 1991

Title VII CITIES, TOWNS AND VILLAGES

94.630. Funds, how distributed — adjustments, how made — tax abolished, notice of — two percent, retention of, when. — 1. Not later than the tenth day of each month the director of revenue shall distribute all moneys deposited in the trust fund during the preceding month to the city treasurer or such other officer as may be designated by the city ordinance imposing the tax authorized by sections 94.600 to 94.655, the sum due the city as certified by the director of revenue.

2. The director of revenue may authorize the state treasurer to make refunds from the amounts in the trust fund and credited to any city for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such cities. If any city abolishes the tax, the city shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such city, the director of revenue shall authorize the state treasurer to remit the balance in the account to the city and close the account of that city. The director of revenue shall notify each city of each instance of any amount refunded or any check redeemed from receipts due the city.

(L. 1973 H.B. 65 § 7, A.L. 1991 H.B. 29)



Section 94.645 Transportation trust fund created, limitation on use of funds, audit required — sheltered workshop, transportation, percentage authorized for St. Louis City and County.

Effective 28 Aug 1997

Title VII CITIES, TOWNS AND VILLAGES

94.645. Transportation trust fund created, limitation on use of funds, audit required — sheltered workshop, transportation, percentage authorized for St. Louis City and County. — 1. All moneys received by a city imposing a sales tax pursuant to the provisions of sections 94.600 to 94.655 shall be deposited by the city treasurer, or other city officer authorized by ordinance, in a special fund to be known as the "Transportation Trust Fund". All moneys in such transportation trust fund shall be appropriated and disbursed only for transportation purposes as enumerated herein.

2. Any portion or all of the funds on deposit in a transportation trust fund may be appropriated and paid by a city directly to an interstate transportation authority, a city transit authority or a city utilities board for its general purposes in providing a public mass transportation system within an interstate transportation district or a municipality; provided that, before such funds may be appropriated and paid to any such interstate transportation authority, city transit authority or city utilities board with a service area population in excess of two million persons, such authority or board shall develop, for mutual agreement, a program of transit service to be provided to the city. Such program shall define the service to be provided, the fare structure to be in effect, the estimated cost of the total transit service program of the authority or board, and the estimated cost of the city's portion of the program. Such agreement shall be renewed prior to the beginning of each fiscal year and, when such agreement is reached, the city shall appropriate to the authority or board funds as are designated in the agreement for the period of the agreement. A city may designate by contract with an interstate transportation authority, a city transit authority or a city utilities board that a designated portion of such funds shall be used by the interstate transportation authority, the city transit authority or the city utilities board to provide specific service or frequency of service to underwrite a certain fare structure, or for any other purposes consistent with providing a sound public mass transportation system.

3. Any provisions of sections 94.600 to 94.655 to the contrary notwithstanding, not less than two percent of the proceeds of any sales tax imposed by any city not within a county and any county of the first class having a charter form of government and having a population of at least nine hundred thousand inhabitants pursuant to sections 94.600 to 94.655 that are appropriated and paid by a city or county to an interstate transportation authority shall be expended to sheltered workshop or residence facility, boards of directors established pursuant to section 205.970, to pay costs of transportation, above the level of expenditures for such costs during the fiscal year of the board immediately preceding January 1, 1984, to and from sheltered or presheltered employment of developmentally disabled clients of the regional center for the developmentally disabled serving the area where the tax is imposed, and shall be expended only for the purpose of transporting persons who are developmentally disabled and require nonpublic transportation and who are residents of the city not within a county, or of the adjacent county of the first class having a charter form of government and having a population of at least nine hundred thousand inhabitants. As used in this subsection, "developmentally disabled clients" means persons served by the regional center who have a developmental disability as defined in section 630.005.

4. No funds may be appropriated and paid to any such transportation authority, transit authority or utilities board, unless and until such authority or board shall file or shall have filed with the city, paying said funds, and the secretary of state of the state of Missouri, annually and within six months after the close of such authority or board's fiscal year, an independently audited report and accounting as to such authority or board's management and administration of any and all funds received and expended by such authority or board.

5. Transportation authorities operating a public mass transportation system pursuant to sections 94.600 to 94.655 shall provide for interior and exterior advertising on each vehicle for mass transportation purposes.

(L. 1973 H.B. 65 § 10, A.L. 1975 1st Ex. Sess. S.B. 1, A.L. 1979 H.B. 320, A.L. 1980 S.B. 731, A.L. 1983 1st Ex. Sess. S.B. 3, A.L. 1991 S.B. 34, A.L. 1992 H.B. 1814, A.L. 1997 H.B. 229)



Section 94.650 No bar to use of other city revenues for public mass transportation purposes.

Effective 13 Jun 1973, see footnote

Title VII CITIES, TOWNS AND VILLAGES

94.650. No bar to use of other city revenues for public mass transportation purposes. — Nothing contained herein shall be construed to prevent a city from appropriating and paying moneys from any of its other revenues to an interstate transportation authority, a city transit authority or a city utilities board for any of the purposes enumerated herein, and all cities are empowered to appropriate and pay or expend moneys from any of its revenues for the public mass transportation purposes enumerated herein.

(L. 1973 H.B. 65 § 11)

Effective 6-13-73



Section 94.655 Procedure for cities to adopt transportation sales tax.

Effective 28 Aug 2000

Title VII CITIES, TOWNS AND VILLAGES

94.655. Procedure for cities to adopt transportation sales tax. — In those cities in which the transportation sales tax has been submitted to and approved by the voters or by a majority vote of the governing body of any such city without submission of the issue to the voters, the transportation sales tax shall remain in effect until repealed by local ordinance in those cities.

(L. 1977 H.B. 489, A.L. 1979 H.B. 320, A.L. 1981 S.B. 163, A.L. 1983 1st Ex. Sess. S.B. 3, A.L. 1985 H.B. 405, A.L. 1987 S.B. 253, A.L. 1989 H.B. 121, A.L. 1991 H.B. 29 merged with H.B. 139 & 41, A.L. 1993 S.B. 114, A.L. 1995 H.B. 153, A.L. 1997 H.B. 229, A.L. 1999 H.B. 261 §§ 94.655, B, A.L. 2000 S.B. 881)



Section 94.660 Transportation sales tax, ballot — effective, when — approval required in city and county — collection, fund created — use of funds — abolition of tax, procedure — reduction of rate.

Effective 28 Aug 2007

Title VII CITIES, TOWNS AND VILLAGES

94.660. Transportation sales tax, ballot — effective, when — approval required in city and county — collection, fund created — use of funds — abolition of tax, procedure — reduction of rate. — 1. The governing body of any city not within a county and any county of the first classification having a charter form of government with a population of over nine hundred thousand inhabitants may propose, by ordinance or order, a transportation sales tax of up to one percent for submission to the voters of that city or county at an authorized election date selected by the governing body.

2. Any sales tax approved under this section shall be imposed on the receipts from the sale at retail of all tangible personal property or taxable services within the city or county adopting the tax, if such property and services are subject to taxation by the state of Missouri under sections 144.010 to 144.525.

3. The ballot of submission shall contain, but need not be limited to, the following language:

­

­

­­

­

4. No tax shall go into effect under this section in any city not within a county or any county of the first classification having a charter form of government with a population over nine hundred thousand inhabitants unless and until both such city and such county approve the tax.

5. The provisions of subsection 4 of this section requiring both the city and county to approve a transportation sales tax before a transportation sales tax may go into effect in either jurisdiction shall not apply to any transportation sales tax submitted to and approved by the voters in such city or such county on or after August 28, 2007.

6. All sales taxes collected by the director of revenue under this section on behalf of any city or county, less one percent for cost of collection which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds, shall be deposited with the state treasurer in a special trust fund, which is hereby created, to be known as the "County Public Transit Sales Tax Trust Fund". The sales taxes shall be collected as provided in section 32.087. The moneys in the trust fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money in the trust fund which was collected in each city or county approving a sales tax under this section, and the records shall be open to inspection by officers of the city or county and the public. Not later than the tenth day of each month the director of revenue shall distribute all moneys deposited in the trust fund during the preceding month to the city or county which levied the tax, and such funds shall be deposited with the treasurer of each such city or county and all expenditures of funds arising from the county public transit sales tax trust fund shall be by an appropriation act to be enacted by the governing body of each such county or city not within a county.

7. The revenues derived from any transportation sales tax under this section shall be used only for the planning, development, acquisition, construction, maintenance and operation of public transit facilities and systems other than highways.

8. The director of revenue may authorize the state treasurer to make refunds from the amount in the trust fund and credited to any city or county for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such cities or counties. If any city or county abolishes the tax, the city or county shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such city or county, the director of revenue shall authorize the state treasurer to remit the balance in the account to the city or county and close the account of that city or county. The director of revenue shall notify each city or county of each instance of any amount refunded or any check redeemed from receipts due the city or county.

(L. 1994 S.B. 432 § 2, A.L. 1995 H.B. 153, A.L. 2005 H.B. 186, A.L. 2007 S.B. 22 merged with S.B. 497)



Section 94.700 Definitions.

Effective 28 Aug 2012

Title VII CITIES, TOWNS AND VILLAGES

94.700. Definitions. — The following words, as used in sections 94.700 to 94.755, shall have the following meaning unless a different meaning clearly appears from the context:

(1) "City" shall mean any incorporated city, town, or village in the state of Missouri with a population of one hundred or more, but the term "city" does not include any city not within a county or any city of over four hundred thousand inhabitants wholly or partially within a first class county;

(2) "City transit authority" shall mean a commission or board created by city charter provision or by ordinance of a city, and which operates a public mass transportation system;

(3) "City utilities board" shall mean a board or commission created by city charter provision or by ordinance of a city, which controls and operates city-owned utilities including a public mass transportation system;

(4) "Director of revenue" shall mean the director of revenue of the state of Missouri;

(5) "Interstate transportation authority" shall mean any political subdivision created by compact between this state and another state, which is a body corporate and politic and a political subdivision of both contracting states, and which operates a public mass transportation system;

(6) "Interstate transportation district" shall mean that geographical area set forth and defined in the particular compact between this state and another state;

(7) "Person" shall mean an individual, corporation, partnership, or other entity;

(8) "Public mass transportation system" shall mean a transportation system or systems owned and operated by an interstate transportation authority, a municipality, a city transit authority, or a city utilities board, employing motor buses, rails or any other means of conveyance, by whatsoever type or power, operated for public use in the conveyance of persons, mainly providing local transportation service within an interstate transportation district or municipality;

(9) "Transportation purposes" shall mean financial support of a public mass transportation system; the construction, reconstruction, repair and maintenance of streets, roads, sidewalks, trails, community-owned parking lots, and bridges within a municipality; the construction, reconstruction, repair and maintenance of airports owned and operated by municipalities; the acquisition of lands and rights-of-way for streets, roads, sidewalks, trails, community-owned parking lots, bridges, and airports; and planning and feasibility studies for streets, roads, sidewalks, trails, community-owned parking lots, bridges, and airports. "Bridges" shall include bridges connecting a municipality with another municipality either within or without the state, with an unincorporated area of the state, or with another state or an unincorporated area thereof.

(L. 1983 1st Ex. Sess. H.B. 9 § 1, A.L. 1987 H.B. 210, A.L. 2005 H.B. 58 merged with H.B. 186, A.L. 2012 S.B. 568)



Section 94.705 Tax, how imposed — ballot form — rate of tax — boundary changes, procedure — retirement of bonds necessary to terminate tax, when.

Effective 28 Aug 1996

Title VII CITIES, TOWNS AND VILLAGES

94.705. Tax, how imposed — ballot form — rate of tax — boundary changes, procedure — retirement of bonds necessary to terminate tax, when. — 1. Any city may by a majority vote of its governing body impose a sales tax for transportation purposes enumerated in sections 94.700 to 94.755, and issue bonds for transportation purposes which shall be retired by the revenues received from the sales tax authorized by this section. The tax authorized by this section shall be in addition to any and all other sales taxes allowed by law. No ordinance imposing a sales tax pursuant to the provisions of this section shall become effective unless the council or other governing body submits to the voters of the city, at a city or state general, primary, or special election, a proposal to authorize the council or other governing body of the city to impose such a sales tax and, if such tax is to be used to retire bonds authorized pursuant to this section, to authorize such bonds and their retirement by such tax; except that no vote shall be required in any city that imposed and collected such tax under sections 94.600 to 94.655, before January 5, 1984. The ballot of the submission shall contain, but is not limited to, the following language:

(1) If the proposal submitted involves only authorization to impose the tax authorized by this section, the following language:

­

­

(2) If the proposal submitted involves authorization to issue bonds and repay such bonds with revenues from the tax authorized by this section, the following language:

­

­

­­

­

2. No incorporated municipality located wholly or partially within any first class county operating under a charter form of government and having a population of over nine hundred thousand inhabitants shall impose such a sales tax for that part of the city, town or village that is located within such first class county, in the event such a first class county imposes a sales tax under the provisions of sections 94.600 to 94.655.

3. The sales tax may be imposed at a rate not to exceed one-half of one percent on the receipts from the sale at retail of all tangible personal property or taxable services at retail within any city adopting such tax, if such property and services are subject to taxation by the state of Missouri under the provisions of sections 144.010 to 144.525.

4. If the boundaries of a city in which such sales tax has been imposed shall thereafter be changed or altered, the city clerk shall forward to the director of revenue by United States registered mail or certified mail a certified copy of the ordinance adding or detaching territory from the city. The ordinance shall reflect the effective date thereof, and shall be accompanied by a map of the city clearly showing the territory added thereto or detached therefrom. Upon receipt of the ordinance and map, the tax imposed by sections 94.700 to 94.755 shall be effective in the added territory or abolished in the detached territory on the effective date of the change of the city boundary.

5. No tax imposed pursuant to this section for the purpose of retiring bonds issued pursuant to this section may be terminated until all of such bonds have been retired.

(L. 1983 1st Ex. Sess. H.B. 9 § 2, A.L. 1991 H.B. 29 merged with S.B. 34, A.L. 1996 H.B. 991)

*Word "thereon" does not appear in original rolls.



Section 94.720 Applicable provisions.

Effective 28 Aug 1991

Title VII CITIES, TOWNS AND VILLAGES

94.720. Applicable provisions. — Except as modified in sections 94.700 to 94.755, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed under sections 94.700 to 94.755.

(L. 1983 1st Ex. Sess. H.B. 9 § 5, A.L. 1991 H.B. 29)



Section 94.725 Deposit of collection — city transportation sales tax trust fund.

Effective 28 Aug 1991

Title VII CITIES, TOWNS AND VILLAGES

94.725. Deposit of collection — city transportation sales tax trust fund. — All sales taxes collected by the director of revenue under the provisions of sections 94.700 to 94.755, less one percent for the cost of collection which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087, shall be deposited with the state treasurer in a special trust fund, which is hereby created, to be known as the "City Transportation Sales Tax Trust Fund". The moneys in this fund are not state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money in the trust fund which was collected in each city wherein a sales tax is imposed pursuant to the provisions of sections 94.700 to 94.755. The records shall be open to the inspection of the officers of the city and the public.

(L. 1983 1st Ex. Sess. H.B. 9 § 6, A.L. 1991 H.B. 29)



Section 94.730 Funds, how distributed — adjustments, how made — tax abolished, notice procedure — two percent retention, when.

Effective 28 Aug 1991

Title VII CITIES, TOWNS AND VILLAGES

94.730. Funds, how distributed — adjustments, how made — tax abolished, notice procedure — two percent retention, when. — 1. Not later than the tenth day of each month the director of revenue shall distribute all moneys deposited in the trust fund during the preceding month to the city treasurer or such other officer as may be designated by the city ordinance imposing the tax authorized by sections 94.700 to 94.755, the sum due the city as certified by the director of revenue.

2. The director of revenue may authorize the state treasurer to make refunds from the amounts in the trust fund and credited to any city for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such cities. If any city abolishes the tax, the city shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such city, the director of revenue shall authorize the state treasurer to remit the balance in the account to the city and close the account of that city. The director of revenue shall notify each city of each instance of any amount refunded or any check redeemed from receipts due the city.

(L. 1983 1st Ex. Sess. H.B. 9 § 7, A.L. 1991 H.B. 29)



Section 94.745 City transportation trust fund created — special trust fund created to retire bonds — limitation on use of funds — audit required.

Effective 28 Aug 1996

Title VII CITIES, TOWNS AND VILLAGES

94.745. City transportation trust fund created — special trust fund created to retire bonds — limitation on use of funds — audit required. — 1. All moneys received by a city imposing a sales tax under the provisions of sections 94.700 to 94.755 shall be deposited by the city treasurer, or other city officer authorized by ordinance, in a special fund to be known as the "City Transportation Trust Fund". All moneys in such transportation trust fund shall be appropriated and disbursed only for transportation purposes as enumerated in sections 94.700 to 94.755. The provisions of this subsection shall apply only to taxes authorized by sections 94.700 to 94.755 which have not been imposed to retire bonds issued pursuant to sections 94.700 to 94.755.

2. All moneys received by a city which issues bonds pursuant to the provisions of section 94.705 and imposes the tax authorized by such section to retire such bonds shall be deposited in a special trust fund and shall be used solely to retire such bonds, except to the extent that such funds are required for the operation and maintenance of the capital improvements made with the proceeds of the bonds. Once all of such bonds have been retired, all funds remaining in the special trust fund required by this subsection shall be used solely for transportation purposes. Any funds in the special trust fund required by this subsection which are not needed to meet current obligations under the bonds issued pursuant to section 94.705 may be invested by the governing body in accordance with applicable laws relating to the investment of other municipal funds. The provisions of this subsection shall apply only to taxes authorized by section 94.705 which have been imposed to retire bonds issued pursuant to such section.

3. Any portion or all of the funds on deposit in a transportation trust fund may be appropriated and paid by a city directly to an interstate transportation authority, a city transit authority or a city utilities board for its general purposes in providing a public mass transportation system within an interstate transportation district or a municipality; provided that, before such funds may be appropriated and paid to any such interstate transportation authority, city transit authority or city utilities board with a service area population in excess of two million persons, such authority or board shall develop, for mutual agreement, a program of transit service to be provided to the city. Such program shall define the service to be provided, the fare structure to be in effect, the estimated cost of the total transit service program of the authority or board, and the estimated cost of the city's portion of the program. Such agreement shall be renewed prior to the beginning of each fiscal year and, when such agreement is reached, the city shall appropriate to the authority or board funds as are designated in the agreement for the period of the agreement. A city may designate by contract with an interstate transportation authority, a city transit authority or a city utilities board that a designated portion of such funds shall be used by the interstate transportation authority, the city transit authority or the city utilities board to provide specific service or frequency of service to underwrite a certain fare structure, or for any other purposes consistent with providing a sound public mass transportation system.

4. Any provisions of sections 94.700 to 94.755 to the contrary notwithstanding, at least seven percent of the proceeds of any sales tax imposed under sections 94.700 to 94.755 that are appropriated and paid by a city to an interstate transportation authority, a city transit authority or a city utilities board shall be expended only for the purchase of new public mass transportation equipment, for the construction of public mass transportation facilities, or for any other capital expenditures or improvements to the property of the interstate transportation authority, city transit authority or city utilities board used in providing public mass transportation service, or to pay the interest or principal payments, or to satisfy sinking fund requirements on any negotiable notes or bonds or other instruments in writing issued for any of the above purposes.

5. Any provisions of sections 94.700 to 94.755 to the contrary notwithstanding, at least seven percent of the proceeds of any sales tax imposed under sections 94.700 to 94.755 that are appropriated and expended by a city for its general purposes in providing a public mass transportation system directly owned and operated by it shall be expended only for the purpose of new public mass transportation equipment, for the construction of public mass transportation facilities, or for any other capital expenditures or improvements to its properties used in providing public mass transportation service, or to pay the interest or principal payments, or to satisfy the sinking fund requirements on any negotiable notes or bonds or other instruments in writing issued for any of the above purposes.

6. No funds may be appropriated and paid to any such transportation authority, transit authority or utilities board, unless and until such authority or board shall file or shall have filed with the city paying such funds, and the secretary of state of the state of Missouri, annually and within six months after the close of such authority or board's fiscal year, an independently audited report and accounting as to such authority or board's management and administration of any and all funds received and expended by such authority or board.

7. Transportation authorities operating a public mass transportation system under sections 94.700 to 94.755 shall provide for interior and exterior advertising on each vehicle for mass transportation purposes.

(L. 1983 1st Ex. Sess. H.B. 9 § 10, A.L. 1996 H.B. 991)



Section 94.750 No bar to use of other city revenues for public mass transportation.

Effective 05 Jan 1984, see footnote

Title VII CITIES, TOWNS AND VILLAGES

94.750. No bar to use of other city revenues for public mass transportation. — Nothing contained in sections 94.700 to 94.755 shall be construed to prevent a city from appropriating and paying moneys from any of its other revenues to an interstate transportation authority, a city transit authority or a city utilities board for any of the purposes enumerated in sections 94.700 to 94.750, and all cities are empowered to appropriate and pay or expend moneys from any of its revenues for the public mass transportation purposes enumerated in sections 94.700 to 94.755.

(L. 1983 1st Ex. Sess. H.B. 9 § 11)

Effective 1-05-84



Section 94.755 Voter approval not required — recodification of existing law.

Effective 05 Jan 1984, see footnote

Title VII CITIES, TOWNS AND VILLAGES

94.755. Voter approval not required — recodification of existing law. — It is the stated purpose and intent of the general assembly of the state of Missouri that sections 94.700 to 94.755 represent only a recodification of existing law and shall not constitute a new tax, license or fee, or an increase in the current levy or an existing tax, license or fee for the purpose of Article X, Section 22(a) of the Constitution of Missouri, and that cities which imposed and collected the tax under sections 94.600 to 94.655 before January 5, 1984, may collect such tax under the provisions of sections 94.700 to 94.755 without further approval of the voters as a continuation of a tax previously approved by the voters of such city.

(L. 1983 1st Ex. Sess. H.B. 9 § 12)

Effective 1-05-84



Section 94.800 Tax established.

Effective 15 Sep 1997, see footnote

Title VII CITIES, TOWNS AND VILLAGES

94.800. Tax established. — In addition to any other taxes provided by law, tourism taxes may be imposed by certain municipalities pursuant to sections 94.802 and 94.805 and shall be administered in accordance with the provisions of sections 94.800 to 94.825; provided, however, that if any municipality imposes a local sales tax or a local gross receipts tax for the purpose of promoting tourism under any other statutory or charter authorization, such municipality shall not also impose a tourism tax pursuant to section 94.802 or section* 94.805.

(L. 1993 H.B. 345 § 1, A.L. 1997 2d Ex. Sess. H.B. 3)

Effective 9-15-97

*Word "section" does not appear in original rolls.

CROSS REFERENCE:

Violation of collection provisions of tourism sales tax, penalty, 144.157



Section 94.802 Hotel and motel charges and price charged for private tourist attractions, tax on, maximum rate, definitions.

Effective 15 Sep 1997, see footnote

Title VII CITIES, TOWNS AND VILLAGES

94.802. Hotel and motel charges and price charged for private tourist attractions, tax on, maximum rate, definitions. — 1. In addition to any tourism tax imposed by section 94.805, the governing body of any municipality with more than two thousand five hundred hotel and motel rooms inside the municipal limits may impose, by ordinance, a tourism tax at a rate not to exceed four percent on the following:

(1) The price paid or charged to any person for rooms or accommodations paid by transient guests of hotels, motels, condominium units, time-share interests in condominiums, campgrounds, and tourist courts situated within the municipality; and

(2) The price paid or charged for any admission ticket to or participation in any private tourist attraction in such municipality.

2. As used in this section, the term "hotel", "motel", "condominium", "time-share interests in condominiums", or "tourist court" means any structure or building, under one management, which contains rooms furnished for the accommodation or lodging of guests, with or without meals being provided, including bed and breakfast facilities, and kept, used, maintained, advertised, or held out to the public as a place where sleeping accommodations are sought for pay or compensation to transient guests and the use of the term "hotel" or "motel" alone shall also be deemed to include all such structures, buildings and facilities, and the term "campground" means real property, other than state-owned property, which contains parcels for rent to transient guests for pay or compensation, which may include temporary utility hook-ups for use by the transient guests, and where such transient guests generally use tents, recreational vehicles or some other form of temporary shelter while on the rented premises. Shelters for the homeless operated by not-for-profit organizations are not a hotel, motel, or tourist court for the purposes of this section. As used in this section, the term "transient guest" means a person who occupies a room or rooms in a hotel, motel, campground, or tourist court for thirty consecutive days or less.

3. As used in this section, "private tourist attraction" means any commercial entity which appeals to the recreational desires and tastes of the traveling public through the presentation of services or devices designed to entertain or educate visitors, including but not limited to:

(1) Amusement parks, carnivals, circuses, fairs and water parks;

(2) Aerial tramways;

(3) Commercial animal, reptile, and zoological exhibits;

(4) Commercial beaches and hot springs;

(5) Go-carts/miniature golf establishments;

(6) Horse shows and rodeos;

(7) Rides on airplanes, helicopters, balloons, gliders, parachutes and bungee jumps;

(8) Automobile, bicycle, dog, horse, and other racing events;

(9) Music shows and pageants, movie theaters, and live theaters;

(10) Regularly scheduled and special professional sporting events including, but not limited to, football, baseball, basketball, hockey, tennis, golf, bowling, soccer, horse racing, bicycle racing, human track and field events, table tennis and other racquet events, except that attractions owned or operated by schools, colleges and universities shall be exempt from the provisions of this subdivision.

­­

­

(L. 1993 H.B. 345 § 2, A.L. 1997 2d Ex. Sess. H.B. 3)

Effective 9-15-97



Section 94.805 Restaurant and intoxicating liquor charges, tax on, maximum rate.

Effective 15 Sep 1997, see footnote

Title VII CITIES, TOWNS AND VILLAGES

94.805. Restaurant and intoxicating liquor charges, tax on, maximum rate. — In addition to any tourism tax imposed by section 94.802, the governing body of any municipality described in section 94.802 may impose, by ordinance, a tourism tax on the purchase price paid or charged to any person for food and drinks sold on the premises of restaurant establishments in such municipality or for drinks sold in such municipality for consumption on the premises by establishments licensed pursuant to section 311.090 to sell intoxicating liquors, at a rate not to exceed two percent, on such purchase price paid or charged.

(L. 1993 H.B. 345 § 3, A.L. 1997 2d Ex. Sess. H.B. 3)

Effective 9-15-97



Section 94.812 Retailers liable for tax, collection and return of taxes.

Effective 28 Aug 2001

Title VII CITIES, TOWNS AND VILLAGES

94.812. Retailers liable for tax, collection and return of taxes. — Every retailer, vendor, operator, and other person who sells or provides goods and services subject to tax under section 94.802 or section 94.805 shall be liable and responsible for the collection and payment of taxes due under these sections and shall make a return and remit such taxes to the municipality or its designee, at such times and in such manner as the governing body of the municipality shall prescribe. The collection of the taxes imposed by these sections shall be computed in accordance with schedules or systems approved by the governing body of the municipality.

(L. 1993 H.B. 345 § 5, A.L. 1997 2d Ex. Sess. H.B. 3, A.L. 2001 S.B. 323 & 230)



Section 94.815 Tourism tax trust fund, established — distribution — infrastructure account, established — debt retirement account, established — tourism promotion account, established.

Effective 15 Sep 1997, see footnote

Title VII CITIES, TOWNS AND VILLAGES

94.815. Tourism tax trust fund, established — distribution — infrastructure account, established — debt retirement account, established — tourism promotion account, established. — 1. All taxes authorized and collected under sections 94.800 to 94.825 shall be deposited by the municipality in a special trust fund to be known as the "Tourism Tax Trust Fund". The moneys in such tourism tax trust fund shall not be commingled with any funds of the municipality.

2. Except as provided in subsection 3 of this section, seventy-five percent of the taxes collected shall be deposited in an "Infrastructure Account" within the tourism tax trust fund and shall be used, upon appropriation by the municipality, solely for the purpose of constructing and maintaining infrastructure improvements, to include sidewalks, streets, highways, roads, waterworks, wastewater including distribution and collection systems and solid waste disposal facilities, the costs of which may be funded by issuing bonds which may be retired by revenues received from tourism taxes imposed pursuant to sections 94.802 and 94.805 or the retirement of debt under previously voter-approved bonded indebtedness and the costs of operation and maintenance of such infrastructure improvements.

3. Notwithstanding the provisions of subsection 2 of this section, if any outstanding bonds have been issued or indebtedness has been incurred prior to or after September 15, 1997, for the purpose of constructing and maintaining infrastructure improvements, including sidewalks, streets, highways, roads, waterworks, wastewater including distribution and collection systems and solid waste disposal facilities, then a portion of the seventy-five percent of the collected taxes to be deposited in the infrastructure account pursuant to subsection 2 of this section shall instead be deposited in a "Debt Retirement Account" within the tourism tax trust fund. The portion of the seventy-five percent of collected taxes to be deposited in the debt retirement account and the administration of such account shall be pursuant to section 94.820.

4. Twenty-five percent of the taxes collected shall be deposited into a "Tourism Promotion Account" within the tourism tax trust fund and shall be used, upon appropriation by the municipality, for tourism marketing and promotional purposes.

5. The tourism taxes authorized by sections 94.802 and 94.805 shall be in addition to any and all other taxes allowed by law, but no ordinance imposing a tax under sections 94.802 and 94.805 shall be effective unless the governing body of the municipality submits to the voters of the municipality at an election permitted pursuant to section 115.123 a proposal to authorize the governing body of the municipality to impose such tax and, if such tax is to be used to retire bonds authorized under this section, to authorize such bonds and their retirement by such tax or charge or to authorize the retirement of debt under previously voter-approved bonded indebtedness.

(L. 1993 H.B. 345 § 6, A.L. 1997 2d Ex. Sess. H.B. 3)

Effective 9-15-97



Section 94.817 Ballot for submission, all taxes.

Effective 15 Sep 1997, see footnote

Title VII CITIES, TOWNS AND VILLAGES

94.817. Ballot for submission, all taxes. — 1. The ballot of submission shall contain substantially, but need not be limited to, the following:

(1) If the proposal submitted involves only authorization to impose the tourism tax authorized by section 94.802, the following language:

­

­

(2) If the proposal submitted involves only authorization to impose the tourism tax authorized by section 94.805, the following language:

­

­

(3) If the proposal submitted involves authorization to issue bonds and repay such bonds with revenues from the collection of the tourism tax authorized by sections 94.802, the following language:

­

­

(4) If the proposal submitted involves authorization to issue bonds and repay such bonds with revenues from the collection of the tax authorized by section 94.805, the following language:

­

­

2. Any proposal to impose a tourism tax shall be approved by a majority of the qualified voters voting thereon before the tax shall become effective. Any proposal to issue bonds and impose a tourism tax to retire such bonds must be approved by the constitutionally required percentage of the qualified voters voting thereon before such bonds may be issued; provided however, if a majority of the qualified voters voting thereon are in favor of the proposal, the governing body of the municipality may nevertheless impose any tourism tax submitted to the voters as a part of such proposal and use the revenues from the tourism tax for the retirement of debt under previously voter-approved bonded indebtedness. A proposal to impose a tourism tax or to issue bonds which does not receive the requisite majority of the qualified voters voting thereon to impose a tourism tax or to issue bonds may by action of the governing body of the municipality be resubmitted at a subsequent election. In the event a proposal to authorize the issuance of bonds and to impose a tourism tax does not receive the affirmative vote of the constitutionally required percentage of qualified voters voting thereon for the issuance of bonds but does receive the affirmative vote of a majority of the qualified voters voting thereon and the tourism tax then becomes effective, the governing body of the municipality may submit a proposal to issue bonds at a subsequent election and utilize a previously voter-approved tourism tax to retire said bonds, and in such event, the ballot of submission shall be substantially in the following language:

­

­

(L. 1993 H.B. 345 § 7, A.L. 1997 2d Ex. Sess. H.B. 3)

Effective 9-15-97



Section 94.820 Bonds, retirement of — procedures.

Effective 15 Sep 1997, see footnote

Title VII CITIES, TOWNS AND VILLAGES

94.820. Bonds, retirement of — procedures. — 1. If a debt retirement account is established pursuant to subsection 3 of section 94.815, then a portion of seventy-five percent of the revenues received by a municipality from a tourism tax authorized by section 94.802 or section 94.805 which is required to be set aside for debt retirement purposes by any sinking fund or other requirement in connection with any bonds or indebtedness, or which is required by ordinance to be set aside for debt retirement purposes and to establish reserves and additional security, or which is otherwise required to be set aside so as to make scheduled payments upon and otherwise secure any outstanding bonds or indebtedness shall be deposited in a debt retirement account within the tourism tax trust fund provided for in section 94.815 and shall be used solely to retire and otherwise secure any outstanding bonds or indebtedness. Any remaining portion of the seventy-five percent of the revenues not deposited in the debt retirement account pursuant to this subsection shall be deposited in the infrastructure account provided for in section 94.815.

2. Once all the bonds and indebtedness for which the debt retirement account was established have been retired, all funds remaining in such account shall be transferred to the infrastructure account provided for in section 94.815.

(L. 1993 H.B. 345 § 8, A.L. 1997 2d Ex. Sess. H.B. 3)

Effective 9-15-97



Section 94.822 Effective date of taxes.

Effective 15 Sep 1997, see footnote

Title VII CITIES, TOWNS AND VILLAGES

94.822. Effective date of taxes. — A tourism tax authorized by section 94.802 or section* 94.805 shall be effective at such time as the governing body of the municipality shall determine within ninety days from the date such tax is approved by the voters of the municipality pursuant to section 94.817. After the effective date of any tax imposed under the provisions of sections 94.800 to 94.825, the municipality shall perform all functions incident to the administration, collection, enforcement, and operation of the tax. The taxes imposed under sections 94.800 to 94.825 shall be collected together and reported upon such forms and under such ordinances or administrative rules and regulations as may be prescribed by the governing body of the municipality.

(L. 1993 H.B. 345 § 9, A.L. 1997 2d Ex. Sess. H.B. 3)

Effective 9-15-97

*Word "section" does not appear in original rolls.



Section 94.825 Tax may not terminate prior to retirement of bonds.

Effective 15 Sep 1997, see footnote

Title VII CITIES, TOWNS AND VILLAGES

94.825. Tax may not terminate prior to retirement of bonds. — No tax imposed pursuant to sections 94.800 to 94.822 for the purpose of retiring bonds issued under sections 94.800 to 94.822 may be terminated until all of such bonds have been retired.

(L. 1993 H.B. 345 § 10, A.L. 1997 2d Ex. Sess. H.B. 3)

Effective 9-15-97



Section 94.830 Hotel and motel tax, authorized — ballot — collection of tax — penalties may be collected (Rolla).

Effective 04 Feb 1993, see footnote

Title VII CITIES, TOWNS AND VILLAGES

94.830. Hotel and motel tax, authorized — ballot — collection of tax — penalties may be collected (Rolla). — 1. The governing body of any third class city in any county of the third classification which contains a state university whose primary mission is engineering studies and technical research may impose a tax on the charges for all sleeping rooms paid by the transient guests of hotels or motels situated in the city, which shall be more than two percent but not more than five percent per occupied room per night, except that such tax shall not become effective unless the governing body of the city submits to the voters of the city at a state general, primary or special election, a proposal to authorize the governing body of the city to impose a tax under the provisions of this section. The tax authorized by this section shall be in addition to the charge for the sleeping room and shall be in addition to any and all taxes imposed by law, and the proceeds of such tax shall be used by the city solely for funding a convention and visitors bureau which shall be a general not-for-profit organization with whom the city has contracted, and which is established for the purpose of promoting the city as a convention, visitor and tourist center. Such tax shall be stated separately from all other charges and taxes.

2. The question shall be submitted in substantially the following form:

­

­

­­

­

3. On and after the effective date of any tax authorized under the provisions of this section, the city which levied the tax may adopt one of the two following provisions for the collection and administration of the tax:

(1) The city which levied the tax may adopt rules and regulations for the internal collection of such tax by the city officers usually responsible for collection and administration of city taxes; or

(2) The city may enter into an agreement with the director of revenue of the state of Missouri for the purpose of collecting the tax authorized in this section. In the event any city enters into an agreement with the director of revenue of the state of Missouri for the collection of the tax authorized in this section, the director of revenue shall perform all functions incident to the administration, collection, enforcement and operation of such tax, and the director of revenue shall collect the additional tax authorized under the provisions of this section. The tax authorized under the provisions of this section shall be collected and reported upon such forms and under such administrative rules and regulations as may be prescribed by the director of revenue, and the director of revenue shall retain not less than one percent nor more than three percent for cost of collection.

4. If a tax is imposed by a city under this section, the city may collect a penalty of one percent and interest not to exceed two percent per month on unpaid taxes which shall be considered delinquent thirty days after the last day of each quarter.

(L. 1993 H.B. 345 § 11)

Effective 2-4-93



Section 94.831 Tourism tax on transient guests in hotels and motels (Salem).

Effective 28 Aug 2004

Title VII CITIES, TOWNS AND VILLAGES

94.831. Tourism tax on transient guests in hotels and motels (Salem). — 1. The governing body of any city of the fourth classification with more than four thousand eight hundred but less than four thousand nine hundred inhabitants and located in any county of the third classification without a township form of government and with more than fourteen thousand nine hundred but less than fifteen thousand inhabitants may impose, by order or ordinance, a tax on the charges for all sleeping rooms paid by the transient guests of hotels or motels situated in the city or a portion thereof. The tax shall be not more than five percent per occupied room per night, and shall be imposed solely for the purpose of promoting tourism. The order or ordinance shall not become effective unless the governing body of the city submits to the voters of the city at a state general or primary election a proposal to authorize the governing body of the city to impose a tax under this section. The tax authorized in this section shall be in addition to the charge for the sleeping room and all other taxes imposed by law, and shall be stated separately from all other charges and taxes.

2. The ballot of submission for the tax authorized in this section shall be in substantially the following form:

­

­

­­

­

3. Any tax imposed under this section shall be administered, collected, enforced, and operated by the governing body of the city adopting the tax. All revenue generated by the tax shall be deposited in a special trust fund and shall be used solely for the designated purposes. If the tax is repealed, all funds remaining in the special trust fund shall continue to be used solely for the designated purposes. Any funds in the special trust fund which are not needed for current expenditures may be invested in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

4. The governing body of any city that has adopted the tax authorized in this section may submit the question of repeal of the tax to the voters on any date available for elections for the city. The ballot of submission shall be in substantially the following form:

­

­

­­

­

5. Whenever the governing body of any city that has adopted the tax authorized in this section receives a petition, signed by ten percent of the registered voters of the city voting in the last gubernatorial election, calling for an election to repeal the tax imposed under this section, the governing body shall submit to the voters of the city a proposal to repeal the tax. If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the repeal, that repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the tax shall remain effective until the question is resubmitted under this section to the qualified voters and the repeal is approved by a majority of the qualified voters voting on the question.

6. As used in this section, "transient guests" means a person or persons who occupy a room or rooms in a hotel or motel for thirty-one days or less during any calendar quarter.

(L. 2004 S.B. 1394 § 94.839)



Section 94.832 Transient guest tax for tourism and infrastructure improvements (North Kansas City).

Effective 28 Aug 2010

Title VII CITIES, TOWNS AND VILLAGES

94.832. Transient guest tax for tourism and infrastructure improvements (North Kansas City). — 1. The governing body of any city of the third classification with more than four thousand seven hundred but fewer than four thousand eight hundred inhabitants and located in any county of the first classification with more than one hundred eighty-four thousand but fewer than one hundred eighty-eight thousand inhabitants may impose, by order or ordinance, a tax on the charges for all sleeping rooms paid by the transient guests of hotels or motels situated in the city or a portion thereof. The tax shall be not more than five percent per occupied room per night, and shall be imposed solely for the purpose of funding tourism and infrastructure improvements. The tax authorized in this section shall be in addition to the charge for the sleeping room and all other taxes imposed by law, and shall be stated separately from all other charges and taxes.

2. No such order or ordinance shall become effective unless the governing body of the city submits to the voters of the city at a state general, primary, or special election a proposal to authorize the governing body of the city to impose a tax under this section. If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the question, then the tax shall become effective on the first day of the second calendar quarter following the calendar quarter in which the election was held. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the question, then the tax shall not become effective unless and until the question is resubmitted under this section to the qualified voters of the city and such question is approved by a majority of the qualified voters voting on the question.

3. All revenue generated by the tax shall be collected by the city collector of revenue, shall be deposited in a special trust fund, and shall be used solely for the designated purposes. If the tax is repealed, all funds remaining in the special trust fund shall continue to be used solely for the designated purposes. Any funds in the special trust fund that are not needed for current expenditures may be invested by the governing body in accordance with applicable laws relating to the investment of other city funds. Any interest and moneys earned on such investments shall be credited to the fund.

4. The governing body of any city that has adopted the tax authorized in this section may submit the question of repeal of the tax to the voters on any date available for elections for the city. If a majority of the votes cast on the proposal are in favor of the repeal, that repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the tax authorized in this section shall remain effective until the question is resubmitted under this section to the qualified voters of the city, and the repeal is approved by a majority of the qualified voters voting on the question.

5. Whenever the governing body of any city that has adopted the tax authorized in this section receives a petition, signed by a number of registered voters of the city equal to at least ten percent of the number of registered voters of the city voting in the last gubernatorial election, calling for an election to repeal the tax imposed under this section, the governing body shall submit to the voters of the city a proposal to repeal the tax. If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the repeal, that repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the tax shall remain effective until the question is resubmitted under this section to the qualified voters of the city and the repeal is approved by a majority of the qualified voters voting on the question.

6. As used in this section, "transient guests" means a person or persons who occupy a room or rooms in a hotel or motel for thirty-one days or less during any calendar quarter.

(L. 2010 H.B. 1442)



Section 94.834 Tourism tax on transient guests in hotels and motels (Marshall, Sweet Springs, and Concordia).

Effective 28 Aug 2004

Title VII CITIES, TOWNS AND VILLAGES

94.834. Tourism tax on transient guests in hotels and motels (Marshall, Sweet Springs, and Concordia). — 1. The governing body of any city of the third classification with more than twelve thousand four hundred but less than twelve thousand five hundred inhabitants, the governing body of any city of the fourth classification with more than two thousand three hundred but less than two thousand four hundred inhabitants and located in any county of the fourth classification with more than thirty-two thousand nine hundred but less than thirty-three thousand inhabitants, and the governing body of any city of the fourth classification with more than one thousand six hundred but less than one thousand seven hundred inhabitants and located in any county of the fourth classification with more than twenty-three thousand seven hundred but less than twenty-three thousand eight hundred inhabitants may impose a tax on the charges for all sleeping rooms paid by the transient guests of hotels or motels situated in the city or a portion thereof, which shall be not more than five percent per occupied room per night, except that such tax shall not become effective unless the governing body of the city submits to the voters of the city at a state general or primary election a proposal to authorize the governing body of the city to impose a tax pursuant to this section. The tax authorized in this section shall be in addition to the charge for the sleeping room and all other taxes imposed by law, and the proceeds of such tax shall be used by the city solely for the promotion of tourism. Such tax shall be stated separately from all other charges and taxes.

2. The ballot of submission for the tax authorized in this section shall be in substantially the following form:

­

­

­­

­

3. As used in this section, "transient guests" means a person or persons who occupy a room or rooms in a hotel or motel for thirty-one days or less during any calendar quarter.

(L. 2003 H.B. 181, A.L. 2004 H.B. 1456 and H.B. 824)



Section 94.836 Tourism tax on transient guests in hotels and motels (Marston, Matthews, Steele) — procedure, ballot, use of revenues — repeal of tax.

Effective 28 Aug 2004

Title VII CITIES, TOWNS AND VILLAGES

94.836. Tourism tax on transient guests in hotels and motels (Marston, Matthews, Steele) — procedure, ballot, use of revenues — repeal of tax. — 1. The governing body of any city of the fourth classification with more than six hundred but less than seven hundred inhabitants and located in any county of the second classification with more than nineteen thousand seven hundred but less than nineteen thousand eight hundred inhabitants or any city of the fourth classification with more than two thousand two hundred but less than two thousand three hundred inhabitants and located in any county of the third classification without a township form of government and with more than twenty thousand but less than twenty thousand one hundred inhabitants may impose a tax on the charges for all sleeping rooms paid by the transient guests of hotels or motels situated in the city or a portion thereof, which shall be not more than five percent per occupied room per night, except that such tax shall not become effective unless the governing body of the city submits to the voters of the city at a state general or primary election a proposal to authorize the governing body of the city to impose a tax under this section. The tax authorized in this section shall be in addition to the charge for the sleeping room and all other taxes imposed by law, and shall be stated separately from all other charges and taxes.

2. The ballot of submission for the tax authorized in this section shall be in substantially the following form:

­

­

­­

­

3. At least sixty-five percent of the revenue generated by the tax authorized in this section shall be used by the city solely for tourism purposes, and not more than thirty-five percent of the revenue generated may be used for infrastructure improvements. All revenue generated by the tax shall be deposited in a special trust fund and shall be used solely for the designated purposes. If the tax is repealed, all funds remaining in the special trust fund shall continue to be used solely for the designated purposes. Any funds in the special trust fund which are not needed for current expenditures may be invested by the governing body in accordance with applicable laws relating to the investment of other city funds.

4. The governing body of any city that has adopted the sales tax authorized in this section may submit the question of repeal of the tax to the voters on any date available for elections for the city. The ballot of submission shall be in substantially the following form:

­

­

­­

­

5. Whenever the governing body of any city that has adopted the sales tax authorized in this section receives a petition, signed by ten percent of the registered voters of the city voting in the last gubernatorial election, calling for an election to repeal the sales tax imposed under this section, the governing body shall submit to the voters of the city a proposal to repeal the tax. If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the repeal, that repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the tax shall remain effective until the question is resubmitted under this section to the qualified voters of the city and the repeal is approved by a majority of the qualified voters voting on the question.

6. As used in this section, "transient guests" means a person or persons who occupy a room or rooms in a hotel or motel for thirty-one days or less during any calendar quarter.

(L. 2004 H.B. 1456 and H.B. 824)



Section 94.837 Transient guest tax (Canton, LaGrange, Edina, special charter cities).

Effective 28 Aug 2007

Title VII CITIES, TOWNS AND VILLAGES

94.837. Transient guest tax (Canton, LaGrange, Edina, special charter cities). — 1. The governing body of any city of the fourth classification with more than two thousand five hundred but fewer than two thousand six hundred inhabitants and located in any county of the third classification without a township form of government and with more than ten thousand four hundred but fewer than ten thousand five hundred inhabitants, the governing body of any special charter city, and the governing body of any city of the fourth classification with more than one thousand two hundred but fewer than one thousand three hundred inhabitants and located in any county of the third classification without a township form of government and with more than four thousand three hundred but fewer than four thousand four hundred inhabitants may impose a tax on the charges for all sleeping rooms paid by the transient guests of hotels or motels situated in the city or a portion thereof, which shall not be more than five percent per occupied room per night, except that such tax shall not become effective unless the governing body of the city submits to the voters of the city at a state general or primary election a proposal to authorize the governing body of the city to impose a tax under this section. The tax authorized in this section shall be in addition to the charge for the sleeping room and all other taxes imposed by law, and the proceeds of such tax shall be used by the city solely for the promotion of tourism. Such tax shall be stated separately from all other charges and taxes.

2. The ballot of submission for the tax authorized in this section shall be in substantially the following form:

­

­

­­

­

3. As used in this section, "transient guests" means a person or persons who occupy a room or rooms in a hotel or motel for thirty-one days or less during any calendar quarter.

(L. 2005 H.B. 58 merged with H.B. 186, A.L. 2007 H.B. 795 merged with S.B. 81)



Section 94.838 Transient guest tax and tax on retail sales of food (Lamar Heights).

Effective 28 Aug 2005

Title VII CITIES, TOWNS AND VILLAGES

94.838. Transient guest tax and tax on retail sales of food (Lamar Heights). — 1. As used in this section, the following terms mean:

(1) "Food", all articles commonly used for food or drink, including alcoholic beverages, the provisions of chapter 311 notwithstanding;

(2) "Food establishment", any cafe, cafeteria, lunchroom, or restaurant which sells food at retail;

(3) "Municipality", any village or fourth class city with more than two hundred but less than three hundred inhabitants and located in any county of the third classification with a township form of government and with more than twelve thousand five hundred but less than twelve thousand six hundred inhabitants;

(4) "Transient guest", a person or persons who occupy a room or rooms in a hotel or motel for thirty-one days or less during any calendar quarter.

2. The governing body of any municipality may impose, by order or ordinance:

(1) A tax, not to exceed six percent per room per night, on the charges for all sleeping rooms paid by the transient guests of hotels or motels situated in the municipality or a portion thereof; and

(2) A tax, not to exceed two percent, on the gross receipts derived from the retail sales of food by every person operating a food establishment in the municipality.

­­

­

3. The ballot of submission for the taxes authorized in this section shall be in substantially the following form:

­

­

­­

­

4. Any tax on the retail sales of food imposed under this section shall be administered, collected, enforced, and operated as required in section 32.087, and any transient guest tax imposed under this section shall be administered, collected, enforced, and operated by the municipality imposing the tax. All revenue generated by the tax shall be deposited in a special trust fund and shall be used solely for the designated purposes. If the tax is repealed, all funds remaining in the special trust fund shall continue to be used solely for the designated purposes. Any funds in the special trust fund which are not needed for current expenditures may be invested in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

5. Once the initial bonds, if any, have been satisfied, then the governing body of any municipality that has adopted the taxes authorized in this section may submit the question of repeal of the taxes to the voters on any date available for elections for the municipality. The ballot of submission shall be in substantially the following form:

­

­

­­

­

6. Once the initial bonds, if any, have been satisfied, then, whenever the governing body of any municipality that has adopted the taxes authorized in this section receives a petition, signed by ten percent of the registered voters of the municipality voting in the last gubernatorial election, calling for an election to repeal the taxes imposed under this section, the governing body shall submit to the voters of the municipality a proposal to repeal the taxes. If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the repeal, that repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the tax shall remain effective until the question is resubmitted under this section to the qualified voters and the repeal is approved by a majority of the qualified voters voting on the question.

(L. 2005 H.B. 58 merged with H.B. 186)

Effective 5-24-05 (H.B. 186); 8-28-05 (H.B. 58)



Section 94.840 Transient guest tax for tourism and convention facilities (City of Raytown).

Effective 28 Aug 2010

Title VII CITIES, TOWNS AND VILLAGES

94.840. Transient guest tax for tourism and convention facilities (City of Raytown). — 1. The governing body of any city of the fourth classification with more than thirty thousand three hundred but fewer than thirty thousand seven hundred inhabitants may impose a tax on the charges for all sleeping rooms paid by the transient guests of hotels or motels situated in the city or a portion thereof, which shall not be more than five percent per occupied room per night, except that such tax shall not become effective unless the governing body of the city submits to the voters of the city at a state general, primary, or special election a proposal to authorize the governing body of the city to impose a tax under this section. The tax authorized in this section shall be in addition to the charge for the sleeping room and all other taxes imposed by law, and the proceeds of such tax shall be used by the city for the promotion, operation, and development of tourism and convention facilities. Such tax shall be stated separately from all other charges and taxes.

2. The ballot of submission for the tax authorized in this section shall be in substantially the following form:

­

­

­­

­

3. As used in this section, "transient guests" means a person or persons who occupy a room or rooms in a hotel or motel for thirty-one days or less during any calendar quarter.

(L. 2010 H.B. 1442)



Section 94.850 Sales tax may be proposed by governing body, submission to voters — ballot form.

Effective 28 Aug 1993

Title VII CITIES, TOWNS AND VILLAGES

94.850. Sales tax may be proposed by governing body, submission to voters — ballot form. — Any city, town or village located within a county of the first classification having a charter form of government and having a population of nine hundred thousand or more inhabitants may by a vote of its governing body impose a sales tax in the amount of one-eighth of one percent or one-fourth of one percent on the receipts from the sale at retail of all tangible personal property or taxable services at retail within the city, town or village, but no such ordinance shall become effective unless the council or other governing body submits to the voters of the city, town or village at a city or state general, primary, or special election, a proposal to authorize the council or other governing body of the city, town or village to impose such a sales tax. The ballot of submission shall contain, but is not limited to, the following language:

­

­

­­

­

(L. 1993 H.B. 618 § 2 subsec. 1)

CROSS REFERENCE:

Municipalities in St. Louis County, additional sales tax for capital improvement purposes, 94.890



Section 94.852 Boundary changes, procedure, city clerk's duties — tax effect on detached and added territory.

Effective 28 Aug 1993

Title VII CITIES, TOWNS AND VILLAGES

94.852. Boundary changes, procedure, city clerk's duties — tax effect on detached and added territory. — If any city, town, or village shall hereafter change or alter its boundaries, the city clerk of the municipality shall forward to the director of revenue, by registered mail, a certified copy of the ordinance adding or detaching territory from the municipality. The ordinance shall reflect the effective date thereof, and shall be accompanied by a map of the municipality clearly showing the territory added thereto or detached therefrom. Upon receipt of the ordinance and map, the tax imposed by sections 94.850 to 94.857 shall be effective in the added territory or abolished in the detached territory on the effective date of the change of the municipal boundary.

(L. 1993 H.B. 618 § 2 subsec. 2)

CROSS REFERENCE:

Municipalities in St. Louis County, additional sales tax for capital improvement purposes, 94.890



Section 94.855 Collection, definitions and procedure applicable to sales tax.

Effective 28 Aug 1993

Title VII CITIES, TOWNS AND VILLAGES

94.855. Collection, definitions and procedure applicable to sales tax. — Except as modified in sections 94.850 to 94.857, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed under sections 94.850 to 94.857.

(L. 1993 H.B. 618 § 3)



Section 94.857 Sales tax to be deposited in special municipal sales tax trust fund — not to be a state fund — distribution formula — refunds, procedure, director of revenue, duties — abolishing of tax, procedure.

Effective 28 Aug 1993

Title VII CITIES, TOWNS AND VILLAGES

94.857. Sales tax to be deposited in special municipal sales tax trust fund — not to be a state fund — distribution formula — refunds, procedure, director of revenue, duties — abolishing of tax, procedure. — 1. All sales taxes collected by the director of revenue under sections 94.850 to 94.857, less one percent for cost of collection which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087, shall be deposited in a special trust fund, which is hereby created, to be known as the "Special Municipal Sales Tax Trust Fund". The moneys in the special municipal sales tax trust fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money in the trust fund which was collected in each municipality imposing the sales tax established in sections 94.850 to 94.857, and the records shall be open to the inspection of officers of the municipality and the public.

2. The special municipal sales tax trust fund shall be distributed in conjunction with the county sales tax levied under sections 66.600 to 66.630 and may be combined by the director of revenue in a single payment. The director of revenue shall distribute to the municipality levying the tax a portion of the taxes based on the location in which the sales were deemed consummated under subsection 12 of section 32.087 in accordance with the formula described in this subsection. Except for distributions relating to recently annexed areas described in subsection 4 of this section, after deducting the distribution to the municipality, the director of revenue shall distribute the remaining funds in the special municipal sales tax fund to the cities, towns and villages and the county in group B as defined in section 66.620 as follows: To the county, ten percent multiplied by the percentage of the population of unincorporated county which has been annexed or incorporated since April 1, 1993, multiplied by the total sales tax revenues, and a percentage of the remaining distributable revenue equal to the percentage ratio that the population of the unincorporated areas of the county bears to the total population of group B; and to each city, town or village in group B located wholly within the taxing county, a percentage of the remaining distributable revenue equal to the percentage ratio that the population of such city, town or village bears to the total population of group B; and to each city, town or village located partly within the taxing county, a percentage of the remaining distributable revenue equal to the percentage ratio that the population of that part of the city, town or village located within the taxing county bears to the total population of group B.

3. For purposes of administering the distribution formula of subsection 2 of this section, the revenues arising each year from sales occurring within the municipality shall be shared as follows: The municipality shall receive that portion of the revenues arising from sales occurring within the municipality that remains after deducting therefrom an amount equal to the cumulative sales tax revenues arising from sales within the municipality multiplied by the sum of ten percent multiplied by the percentage of the population of unincorporated county which has been annexed or incorporated after April 1, 1993, and the greater of 12.5 percent or the percentage equal to the product of 11.627 multiplied by the logarithm (to base 10) of the product of 0.15 multiplied by the total of the cumulative per capita sales taxes arising from sales within the municipality pursuant to sections 94.850 to 94.857 less one-eighth, in the case of a one-eighth of one percent sales tax, or one quarter, in the case of a one-fourth of one percent sales tax, of the per capita countywide average of all sales tax distributions during the prior calendar year under section 66.620, which average is reduced by the percentage which is equal to ten percent multiplied by the percentage of the population of unincorporated county which has been annexed or incorporated after April 1, 1993.

4. Sales taxes arising from sales within recently annexed areas pursuant to sections 94.850 to 94.857 shall be divided half to the municipality and half to the county until the fifth anniversary of the effective date of the annexation, and shall thereafter be distributed as provided in subsections 2 and 3 of this section. A "recently annexed area" is any area which was annexed or incorporated from or in the unincorporated area of the county less than five years prior to the effective date of the sales tax under sections 94.850 to 94.857.

5. Not later than the tenth day of each month, the director of revenue shall distribute all moneys deposited in the special municipal sales tax trust fund during the preceding month as provided in this section.

6. The director of revenue may authorize the state treasurer to make refunds from the amounts in the trust fund and credited to any municipality for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such municipalities. If any city, town or village abolishes the tax, the municipality shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such municipality, the director of revenue shall remit the balance in the account to the municipality and close the account. The director of revenue shall notify each county of each instance of any amount refunded or any check redeemed from receipts due the municipality.

(L. 1993 H.B. 618 § 4)



Section 94.870 Tourism tax on transient guests, definitions — authority to impose tax, rate — exception.

Effective 28 Aug 2007

Title VII CITIES, TOWNS AND VILLAGES

94.870. Tourism tax on transient guests, definitions — authority to impose tax, rate — exception. — In addition to all other taxes prescribed by law, the governing body of any municipality of the third classification with a population of at least fifteen thousand but not more than eighteen thousand inhabitants located within a county with a population of at least thirty-five thousand but not more than forty-five thousand inhabitants which has a total assessed valuation of at least two hundred seventy-five million dollars but not more than three hundred twenty-five million dollars, the governing body of any county with a population of at least twenty thousand but not more than twenty-five thousand which has a total assessed valuation of at least one hundred twenty million dollars but not more than one hundred forty million dollars or any municipality located in such county and the governing body of any county with a population of at least twenty-eight thousand but not more than thirty-one thousand which has a total assessed valuation of at least two hundred fifty-five million dollars or any municipality located in such county and the governing body of any county with a population of at least twenty-five thousand but not more than thirty thousand which has a total assessed valuation of at least two hundred million dollars but not more than two hundred five million dollars or any municipality located in such county, or any city located partially but not wholly within a county of the third classification with a population of at least thirty-nine thousand inhabitants may impose, by ordinance or order, a tax on the price paid or charged to any person for rooms or accommodations paid by transient guests of hotels, motels, condominium units, campgrounds, and tourist courts situated within the political subdivision, at a rate not to exceed four percent of such price paid or charged. As used in this section, the term "hotel", "motel", or "tourist court" means any structure or building, under one management, which contains rooms furnished for the accommodation or lodging of guests, with or without meals being provided, including bed and breakfast facilities, and kept, used, maintained, advertised, or held out to the public as a place where sleeping accommodations are sought for pay or compensation to transient guests, and the term "campground" means real property, other than state-owned property, which contains parcels for rent to transient guests for pay or compensation, which may include temporary utility hook-ups for use by the transient guests, and where such transient guests generally use tents, recreational vehicles or some other form of temporary shelter while on the rented premises. Shelters for the homeless operated by not-for-profit organizations are not a hotel, motel, or tourist court for the purposes of this section. As used in this section, the term "transient guest" means a person who occupies a room or rooms in a hotel, motel, campground, or tourist court for thirty consecutive days or less.

(L. 1994 S.B. 749, A.L. 1997 2d Ex. Sess. H.B. 3, A.L. 2007 H.B. 205)



Section 94.873 Retailers and persons liable for payment of taxes and returns.

Effective 28 Aug 1994

Title VII CITIES, TOWNS AND VILLAGES

94.873. Retailers and persons liable for payment of taxes and returns. — Every retailer, vendor, operator, and other person who sells goods and services subject to tax under section 94.870 shall be liable and responsible for the payment of taxes due under section 94.870* and shall make a return and remit such taxes at such times and in such manner as the governing body shall prescribe.

(L. 1994 S.B. 749)

*Words "this section" appear in original rolls.



Section 94.875 Tourism tax trust fund established, purpose — taxes to be deposited in fund — distribution — election required to impose tax.

Effective 28 Aug 2007

Title VII CITIES, TOWNS AND VILLAGES

94.875. Tourism tax trust fund established, purpose — taxes to be deposited in fund — distribution — election required to impose tax. — All taxes authorized and collected under sections 94.870 to 94.881 shall be deposited by the political subdivision in a special trust fund to be known as the "Tourism Tax Trust Fund". The moneys in such tourism tax trust fund shall not be commingled with any other funds of the political subdivision except as specifically provided in this section. The taxes collected shall be used, upon appropriation by the political subdivision, solely for the purpose of constructing, maintaining, or operating convention and tourism facilities, and at least twenty-five percent of such taxes collected shall be used for tourism marketing and promotional purposes; except that in any city with a population of less than seven thousand five hundred inhabitants, forty percent of such taxes collected may be transferred to such city's general revenue fund and the remaining thirty-five percent may be used for city capital improvements, pursuant to voter approval. The moneys in the tourism tax trust fund of any city with a population of at least fifteen thousand located partially but not wholly within a county of the third classification with a population of at least thirty-nine thousand inhabitants shall be used solely for tourism marketing and promotional purposes. The tax authorized by section 94.870 shall be in addition to any and all other sales taxes allowed by law, but no ordinance or order imposing a tax under section 94.870 shall be effective unless the governing body of the political subdivision submits to the voters of the political subdivision at a municipal or state general, primary, or special election a proposal to authorize the governing body of the political subdivision to impose such tax.

(L. 1994 S.B. 749, A.L. 1996 H.B. 1237, A.L. 2002 H.B. 1041 merged with S.B. 1151, A.L. 2007 H.B. 205, A.L. 2007 S.B. 22)



Section 94.877 Ballot form for submission of tax — tax to become effective, when.

Effective 28 Aug 1994

Title VII CITIES, TOWNS AND VILLAGES

94.877. Ballot form for submission of tax — tax to become effective, when. — The ballot of submission shall contain, but need not be limited to:

­

­

­­

­

(L. 1994 S.B. 749)



Section 94.879 Options on how tax shall be collected, internal collection by political subdivision's officer or director of revenue.

Effective 28 Aug 1994

Title VII CITIES, TOWNS AND VILLAGES

94.879. Options on how tax shall be collected, internal collection by political subdivision's officer or director of revenue. — On and after the effective date of any tax authorized under the provisions of section 94.870, the political subdivision which levied the tax may adopt one of the two following provisions for the collection and administration of the tax:

(1) The political subdivision which levied the tax may adopt rules and regulations for the internal collection of such tax by the officers usually responsible for collection and administration of taxes; or

(2) The political subdivision may enter into an agreement with the director of revenue of the state of Missouri for the purpose of collecting the tax authorized in section 94.870. In the event any political subdivision enters into an agreement with the director of revenue of the state of Missouri for the collection of the tax authorized in section 94.870, the director of revenue shall perform all functions incident to the administration, collection, enforcement and operation of such tax, and the director of revenue shall collect the additional tax authorized under the provisions of section 94.870.

­­

­

(L. 1994 S.B. 749)



Section 94.881 Penalty for delinquent taxes, amount — taxes delinquent, when.

Effective 28 Aug 1994

Title VII CITIES, TOWNS AND VILLAGES

94.881. Penalty for delinquent taxes, amount — taxes delinquent, when. — If a tax is imposed by a political subdivision under section 94.870, the political subdivision may collect a penalty of one percent and interest not to exceed two percent per month on unpaid taxes which shall be considered delinquent thirty days after the last day of each quarter.

(L. 1994 S.B. 749)



Section 94.890 Municipalities in St. Louis County, sales tax to fund capital improvements — ballot, contents — approval of tax, options of governing body — municipal capital improvements sales tax fund, distribution — special trust fund — director of revenue, duties — erroneous payments, refunds.

Effective 28 Aug 1995

Title VII CITIES, TOWNS AND VILLAGES

94.890. Municipalities in St. Louis County, sales tax to fund capital improvements — ballot, contents — approval of tax, options of governing body — municipal capital improvements sales tax fund, distribution — special trust fund — director of revenue, duties — erroneous payments, refunds. — 1. The governing body of any municipality located in whole or in part within any county of the first classification having a charter form of government and containing a population of nine hundred thousand or more is hereby authorized to impose, by ordinance, a one-half of one percent sales tax on all retail sales which are subject to taxation under the provisions of sections 144.010 to 144.525 for the purpose of funding capital improvements, including the operation and maintenance of capital improvements. The tax authorized by this section shall be in addition to any and all other sales taxes allowed by law. The ordinance shall become effective after the governing body of the municipality shall submit to the voters of the municipality, a proposal to authorize the tax and, if such tax is to be used to retire bonds to authorize such bonds and their retirement by such tax, to authorize the retirement of debt under previously authorized bonded indebtedness.

2. The ballot of submission shall contain, but need not be limited to:

(1) If the proposal submitted involves only authorization to impose the tax, the following language:

­

­

(2) If the proposal submitted involves authorization to issue bonds and repay such bonds with revenues from the tax authorized by this section, the following language:

­

­

­­

­

3. No tax imposed pursuant to this section for the purpose of retiring bonds issued under this section may be terminated until all of such bonds have been retired.

4. Within thirty days of the approval of a capital improvement sales tax pursuant to this section and section 94.577, the governing body shall choose one of the following options:

OPTION 1

­­

­

OPTION 2

­­

­

5. The moneys shall be retained in two separate subaccounts in the "Municipal Capital Improvement Sales Tax Fund" which is hereby created in the state treasury. The fund moneys shall be distributed to each municipality as follows:

(1) For municipalities choosing Option 1, eighty-five percent of the taxes collected within each municipality and retained in subaccount #1 of the trust fund shall be returned to each municipality;

(2) For municipalities choosing Option 2, the moneys retained in subaccount #2 of the trust fund shall be distributed to each municipality based on the percentage ratio that the population of that municipality bears to the total population of all of the municipalities choosing Option 2.

6. All revenue received by a municipality from the tax authorized under the provisions of this section shall be deposited monthly in a special trust fund and shall be used solely for capital improvements, including the operation and maintenance of capital improvements, for so long as the tax shall remain in effect. Once the tax authorized by this section is abolished or is terminated by any means, all funds remaining in the special trust fund required by this subsection shall be used solely for the maintenance of the capital improvements made with revenues raised by the tax authorized by this section. Any funds in the special trust fund required by this subsection which are not needed for current expenditures may be invested by the governing body in accordance with applicable laws relating to the investment of other municipal funds. The provisions of this subsection shall apply only to taxes authorized by this section which have not been imposed to retire bonds issued pursuant to this section.

7. All revenue received by a municipality which issues bonds under this section and imposes the tax authorized by this section to retire such bonds shall be deposited in a special trust fund and shall be used solely to retire such bonds, except to the extent that such funds are required for the operation and maintenance of capital improvements. Once all of such bonds have been retired, all funds remaining in the special trust fund required by this subsection shall be used solely for the maintenance of the capital improvements made with the revenue received as a result of the issuance of such bonds. Any funds in the special trust fund required by this subsection which are not needed to meet current obligations under the bonds issued under this section may be invested by the governing body in accordance with applicable laws relating to the investment of other municipal funds. The provisions of this subsection shall apply only to taxes authorized by this section which have been imposed to retire bonds issued under this section.

8. After the effective date of any tax imposed under the provisions of this section, the director of revenue shall perform all functions incident to the administration, collection, enforcement, and operation of the tax in the same manner as provided in sections 94.500 to 94.570**, and the director of revenue shall collect in addition to the sales tax for the state of Missouri the additional tax authorized under the authority of this section. The tax imposed hereunder and the tax imposed under the sales tax law of the state of Missouri shall be collected together and reported upon such forms and under such administrative rules and regulations as may be prescribed by the director of revenue. Except as modified in this section, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed under this section.

9. The director of revenue may authorize the state treasurer to make refunds from the amounts in the trust fund and credited to any municipality for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such municipalities. If any municipality abolishes the tax, the municipality shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such municipality, the director of revenue shall remit the balance in the account to the municipality and close the account of that municipality. The director of revenue shall notify each municipality of each instance of any amount refunded or any check redeemed from receipts due the municipality.

10. Any other provision of this chapter notwithstanding, any municipality in a charter county, with a population of nine hundred thousand or more which adopted a capital improvement sales tax before August 28, 1995, shall by ordinance select Option 1 or Option 2 within sixty days of August 28, 1995.

(L. 1995 H.B. 607 § 1)

*Word "and" appears here in original rolls.

**Section 94.570 was repealed by H.B. 29 § A, 1991.



Section 94.900 Sales tax authorized (Blue Springs, Excelsior Springs, Harrisonville, St. Joseph, and certain other fourth class cities) — proceeds to be used for public safety purposes — ballot language — collection of tax, procedure

Effective 28 Aug 2017

Title VII CITIES, TOWNS AND VILLAGES

94.900. Sales tax authorized (Blue Springs, Excelsior Springs, Harrisonville, St. Joseph, and certain other fourth class cities) — proceeds to be used for public safety purposes — ballot language — collection of tax, procedure — 1. (1) The governing body of the following cities may impose a tax as provided in this section:

(a) Any city of the third classification with more than ten thousand eight hundred but less than ten thousand nine hundred inhabitants located at least partly within a county of the first classification with more than one hundred eighty-four thousand but less than one hundred eighty-eight thousand inhabitants;

(b) Any city of the fourth classification with more than four thousand five hundred but fewer than five thousand inhabitants;

(c) Any city of the fourth classification with more than eight thousand nine hundred but fewer than nine thousand inhabitants;

(d) Any home rule city with more than forty-eight thousand but fewer than forty-nine thousand inhabitants;

(e) Any home rule city with more than seventy-three thousand but fewer than seventy-five thousand inhabitants;

(f) Any city of the fourth classification with more than thirteen thousand five hundred but fewer than sixteen thousand inhabitants; or

(g) Any city of the fourth classification with more than seven thousand but fewer than eight thousand inhabitants.

(2) The governing body of any city listed in subdivision (1) of this subsection is hereby authorized to impose, by ordinance or order, a sales tax in the amount of up to one-half of one percent on all retail sales made in such city which are subject to taxation under the provisions of sections 144.010 to 144.525 for the purpose of improving the public safety for such city, including but not limited to expenditures on equipment, city employee salaries and benefits, and facilities for police, fire and emergency medical providers. The tax authorized by this section shall be in addition to any and all other sales taxes allowed by law, except that no ordinance or order imposing a sales tax pursuant to the provisions of this section shall be effective unless the governing body of the city submits to the voters of the city, at a county or state general, primary or special election, a proposal to authorize the governing body of the city to impose a tax.

2. If the proposal submitted involves only authorization to impose the tax authorized by this section, the ballot of submission shall contain, but need not be limited to, the following language:

­

­

­­

­

3. All revenue received by a city from the tax authorized under the provisions of this section shall be deposited in a special trust fund and shall be used solely for improving the public safety for such city for so long as the tax shall remain in effect.

4. Once the tax authorized by this section is abolished or is terminated by any means, all funds remaining in the special trust fund shall be used solely for improving the public safety for the city. Any funds in such special trust fund which are not needed for current expenditures may be invested by the governing body in accordance with applicable laws relating to the investment of other city funds.

5. All sales taxes collected by the director of the department of revenue under this section on behalf of any city, less one percent for cost of collection which shall be deposited in the state’s general revenue fund after payment of premiums for surety bonds as provided in section 32.087, shall be deposited in a special trust fund, which is hereby created, to be known as the “City Public Safety Sales Tax Trust Fund”. The moneys in the trust fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The provisions of section 33.080 to the contrary notwithstanding, money in this fund shall not be transferred and placed to the credit of the general revenue fund. The director of the department of revenue shall keep accurate records of the amount of money in the trust and which was collected in each city imposing a sales tax pursuant to this section, and the records shall be open to the inspection of officers of the city and the public. Not later than the tenth day of each month the director of the department of revenue shall distribute all moneys deposited in the trust fund during the preceding month to the city which levied the tax; such funds shall be deposited with the city treasurer of each such city, and all expenditures of funds arising from the trust fund shall be by an appropriation act to be enacted by the governing body of each such city. Expenditures may be made from the fund for any functions authorized in the ordinance or order adopted by the governing body submitting the tax to the voters.

6. The director of the department of revenue may make refunds from the amounts in the trust fund and credited to any city for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such cities. If any city abolishes the tax, the city shall notify the director of the department of revenue of the action at least ninety days prior to the effective date of the repeal and the director of the department of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such city, the director of the department of revenue shall remit the balance in the account to the city and close the account of that city. The director of the department of revenue shall notify each city of each instance of any amount refunded or any check redeemed from receipts due the city.

7. Except as modified in this section, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed pursuant to this section.

(L. 2003 S.B. 269 §67.230, A.L. 2008 S.B. 718, A.L. 2010 H.B. 1442, A.L. 2011 H.B. 161 merged with S.B. 117, A.L. 2017 S.B. 112)



Section 94.902 Sales tax authorized for certain cities (Gladstone, Grandview, Liberty, North Kansas City, Raytown, and certain other fourth class cities) — ballot, effective date — administration and collection — refunds, use of funds upon establishment of tax — repeal — automatic expiration date, when.

Effective 28 Aug 2017

Title VII CITIES, TOWNS AND VILLAGES

94.902. Sales tax authorized for certain cities (Gladstone, Grandview, Liberty, North Kansas City, Raytown, and certain other fourth class cities) — ballot, effective date — administration and collection — refunds, use of funds upon establishment of tax — repeal — automatic expiration date, when. — 1. The governing bodies of the following cities may impose a tax as provided in this section:

(1) Any city of the third classification with more than twenty-six thousand three hundred but less than twenty-six thousand seven hundred inhabitants;

(2) Any city of the fourth classification with more than thirty thousand three hundred but fewer than thirty thousand seven hundred inhabitants;

(3) Any city of the fourth classification with more than twenty-four thousand eight hundred but fewer than twenty-five thousand inhabitants;

(4) Any special charter city with more than twenty-nine thousand but fewer than thirty-two thousand inhabitants;

(5) Any city of the third classification with more than four thousand but fewer than four thousand five hundred inhabitants and located in any county of the first classification with more than two hundred thousand but fewer than two hundred sixty thousand inhabitants;

(6) Any city of the fourth classification with more than nine thousand five hundred but fewer than ten thousand eight hundred inhabitants; or

(7) Any city of the fourth classification with more than five hundred eighty but fewer than six hundred fifty inhabitants.

2. The governing body of any city listed in subsection 1 of this section may impose, by order or ordinance, a sales tax on all retail sales made in the city which are subject to taxation under chapter 144. The tax authorized in this section may be imposed in an amount of up to one-half of one percent, and shall be imposed solely for the purpose of improving the public safety for such city, including but not limited to expenditures on equipment, city employee salaries and benefits, and facilities for police, fire and emergency medical providers. The tax authorized in this section shall be in addition to all other sales taxes imposed by law, and shall be stated separately from all other charges and taxes. The order or ordinance imposing a sales tax under this section shall not become effective unless the governing body of the city submits to the voters residing within the city, at a county or state general, primary, or special election, a proposal to authorize the governing body of the city to impose a tax under this section.

3. The ballot of submission for the tax authorized in this section shall be in substantially the following form:

­

­

­­

­

4. Any sales tax imposed under this section shall be administered, collected, enforced, and operated as required in section 32.087. All sales taxes collected by the director of the department of revenue under this section on behalf of any city, less one percent for cost of collection which shall be deposited in the state’s general revenue fund after payment of premiums for surety bonds as provided in section 32.087, shall be deposited in a special trust fund, which is hereby created in the state treasury, to be known as the “City Public Safety Sales Tax Trust Fund”. The moneys in the trust fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The provisions of section 33.080 to the contrary notwithstanding, money in this fund shall not be transferred and placed to the credit of the general revenue fund. The director shall keep accurate records of the amount of money in the trust fund and which was collected in each city imposing a sales tax under this section, and the records shall be open to the inspection of officers of the city and the public. Not later than the tenth day of each month the director shall distribute all moneys deposited in the trust fund during the preceding month to the city which levied the tax. Such funds shall be deposited with the city treasurer of each such city, and all expenditures of funds arising from the trust fund shall be by an appropriation act to be enacted by the governing body of each such city. Expenditures may be made from the fund for any functions authorized in the ordinance or order adopted by the governing body submitting the tax to the voters. If the tax is repealed, all funds remaining in the special trust fund shall continue to be used solely for the designated purposes. Any funds in the special trust fund which are not needed for current expenditures shall be invested in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

5. The director of the department of revenue may authorize the state treasurer to make refunds from the amounts in the trust fund and credited to any city for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such cities. If any city abolishes the tax, the city shall notify the director of the action at least ninety days before the effective date of the repeal, and the director may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such city, the director shall remit the balance in the account to the city and close the account of that city. The director shall notify each city of each instance of any amount refunded or any check redeemed from receipts due the city.

6. The governing body of any city that has adopted the sales tax authorized in this section may submit the question of repeal of the tax to the voters on any date available for elections for the city. The ballot of submission shall be in substantially the following form:

­

­

­­

­

7. Whenever the governing body of any city that has adopted the sales tax authorized in this section receives a petition, signed by ten percent of the registered voters of the city voting in the last gubernatorial election, calling for an election to repeal the sales tax imposed under this section, the governing body shall submit to the voters of the city a proposal to repeal the tax. If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the repeal, that repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the tax shall remain effective until the question is resubmitted under this section to the qualified voters and the repeal is approved by a majority of the qualified voters voting on the question.

8. Any sales tax imposed under this section by a city described under subdivision (6) of subsection 1 of this section that is in effect as of December 31, 2038, shall automatically expire. No city described under subdivision (6) of subsection 1 of this section shall collect a sales tax pursuant to this section on or after January 1, 2039. Subsection 7 of this section shall not apply to a sales tax imposed under this section by a city described under subdivision (6) of subsection 1 of this section.

9. Except as modified in this section, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed under this section.

(L. 2004 S.B. 1394, A.L. 2008 S.B. 718, A.L. 2010 H.B. 1442, A.L. 2016 S.B. 732, A.L. 2017 S.B. 112)



Section 94.903 Sales tax authorized (certain fourth class cities) — ballot — administration and collection — refunds — repeal of tax, ballot — continuation of tax, ballot.

Effective 28 Aug 2017

Title VII CITIES, TOWNS AND VILLAGES

94.903. Sales tax authorized (certain fourth class cities) — ballot — administration and collection — refunds — repeal of tax, ballot — continuation of tax, ballot. — 1. The governing body of any city of the fourth classification with more than nine thousand five hundred but fewer than ten thousand eight hundred inhabitants may impose, by order or ordinance, a sales tax on all retail sales made in the city that are subject to taxation under chapter 144. The tax authorized under this section may be imposed in an amount of up to one-half of one percent and shall be imposed solely for the purpose of improving the public safety for such city including, but not limited to, expenditures on equipment, city public safety employee salaries and benefits, and facilities for police, fire, and emergency medical providers. The tax authorized under this section shall be in addition to all other sales taxes imposed by law and shall be stated separately from all other charges and taxes. The order or ordinance imposing a sales tax under this section shall not become effective unless the governing body of the city submits to the voters residing within the city, at a county or state general, primary, or special election, a proposal to authorize the governing body of the city to impose a tax under this section.

2. The ballot language for the tax authorized under this section shall be in substantially the following form:

­

­

­­

­

3. Any sales tax imposed under this section shall be administered, collected, enforced, and operated as required under section 32.087. All sales taxes collected by the director of revenue under this section on behalf of any city, less one percent for cost of collection, which shall be deposited in the state’s general revenue fund after payment of premiums for surety bonds, as provided in section 32.087, shall be deposited in a special trust fund, which is hereby created in the state treasury, to be known as the “City Public Safety Sales Tax Trust Fund”. The moneys in the trust fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The provisions of section 33.080 to the contrary notwithstanding, moneys in this fund shall not be transferred and placed to the credit of the general revenue fund. The director shall keep accurate records of the amount of moneys in the trust fund and the amount that was collected in each city imposing a sales tax under this section, and the records shall be open to the inspection of officers of the city and the public. No later than the tenth day of each month, the director shall distribute all moneys deposited in the trust fund during the preceding month to the city which levied the tax. Such funds shall be deposited with the city treasurer of each such city, and all expenditures of funds arising from the trust fund shall be by an appropriation act to be enacted by the governing body of each such city. Expenditures may be made from the fund for any functions authorized in the ordinance or order adopted by the governing body submitting the tax to the voters. If the tax is repealed, all funds remaining in the special trust fund shall continue to be used solely for the designated purposes. Any funds in the special trust fund that are not needed for current expenditures shall be invested in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

4. The director of revenue may make refunds from the amounts in the trust fund and credited to any city for erroneous payments and overpayments made and may redeem dishonored checks and drafts deposited to the credit of such cities. If any city repeals the tax, the city shall notify the director of the action at least ninety days before the effective date of the repeal, and the director may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such city, the director shall remit the balance in the account to the city and close the account of that city. The director shall notify each city of each instance of any amount refunded or any check redeemed from receipts due to the city.

5. The governing body of any city that has adopted the sales tax authorized under this section may submit the question of repeal of the tax to the voters on any date available for elections for the city. The ballot language shall be in substantially the following form:

­

­

­­

­

6. The governing body of any city that has adopted the sales tax authorized under this section shall submit the question of the continuation of the tax to the voters twenty-five years from the date of its inception and every twenty-five years thereafter on a date available for elections for the city. The ballot language shall be in substantially the following form:

­

­

­­

­

7. Except as modified under this section, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed under this section.

(L. 2017 S.B. 112)



Section 94.950 Historical locations and museums, sales tax authorized for promotion of tourism — ballot language — revenue, use of — repeal of tax, ballot language.

Effective 28 Aug 2007

Title VII CITIES, TOWNS AND VILLAGES

94.950. Historical locations and museums, sales tax authorized for promotion of tourism — ballot language — revenue, use of — repeal of tax, ballot language. — 1. As used in this section, "museum" means museums operating or to be built in the city and that are registered with the United States Internal Revenue Service as a 501(c)(3) corporation, or an organization that is registered with the United States Internal Revenue Service as a 501(c)(3) corporation and that develops, promotes, or operates historical locations or preservation sites.

2. The governing body of any home rule city with more than forty-five thousand five hundred but fewer than forty-five thousand nine hundred inhabitants and partially located in any county of the first classification with more than one hundred four thousand six hundred but fewer than one hundred four thousand seven hundred inhabitants may impose, by order or ordinance, a sales tax on all retail sales made within the city which are subject to sales tax under chapter 144. The tax authorized in this section shall not exceed one-half of one percent, and shall be imposed solely for the purpose of funding the operation, construction, or renovation of historical locations and museums to promote tourism. The tax authorized in this section shall be in addition to all other sales taxes imposed by law, and shall be stated separately from all other charges and taxes. The order or ordinance shall not become effective unless the governing body of the city submits to the voters residing within the city at a state general, primary, or special election a proposal to authorize the governing body of the city to impose a tax under this section.

3. The ballot of submission for the tax authorized in this section shall be in substantially the following form:

­

­

­­

­

4. All revenue collected under this section by the director of the department of revenue on behalf of any city, except for one percent for the cost of collection which shall be deposited in the state's general revenue fund, shall be deposited in a special trust fund, which is hereby created and shall be known as the "Local Option Museum Sales Tax Trust Fund", and shall be used solely for the designated purposes. Moneys in the fund shall not be deemed to be state funds, and shall not be commingled with any funds of the state. The director may make refunds from the amounts in the trust fund and credited to the city for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such city. Any funds in the trust fund which are not needed for current expenditures shall be invested in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund. Not later than the tenth day of each month, the director shall distribute all moneys deposited in the trust fund during the preceding month to the city that levied the sales tax.

5. On or after the effective date of the tax, the director of revenue shall be responsible for the administration, collection, enforcement, and operation of the tax, and sections 32.085 and 32.087 shall apply. In order to permit sellers required to collect and report the sales tax to collect the amount required to be reported and remitted, but not to change the requirements of reporting or remitting the tax, or to serve as a levy of the tax, and in order to avoid fractions of pennies, the governing body of the city may authorize the use of a bracket system similar to that authorized in section 144.285, and notwithstanding the provisions of that section, this new bracket system shall be used where this tax is imposed and shall apply to all taxable transactions. Beginning with the effective date of the tax, every retailer in the city shall add the sales tax to the sale price, and this tax shall be a debt of the purchaser to the retailer until paid, and shall be recoverable at law in the same manner as the purchase price. For purposes of this section, all retail sales shall be deemed to be consummated at the place of business of the retailer.

6. All applicable provisions in sections 144.010 to 144.525 governing the state sales tax, and section 32.057, the uniform confidentiality provision, shall apply to the collection of the tax, and all exemptions granted to agencies of government, organizations, and persons under sections 144.010 to 144.525 are hereby made applicable to the imposition and collection of the tax. The same sales tax permit, exemption certificate, and retail certificate required by sections 144.010 to 144.525 for the administration and collection of the state sales tax shall satisfy the requirements of this section, and no additional permit or exemption certificate or retail certificate shall be required; except that, the director of revenue may prescribe a form of exemption certificate for an exemption from the tax. All discounts allowed the retailer under the state sales tax for the collection of and for payment of taxes are hereby allowed and made applicable to the tax. The penalties for violations provided in section 32.057 and sections 144.010 to 144.525 are hereby made applicable to violations of this section. If any person is delinquent in the payment of the amount required to be paid under this section, or in the event a determination has been made against the person for the tax and penalty under this section, the limitation for bringing suit for the collection of the delinquent tax and penalties shall be the same as that provided in sections 144.010 to 144.525.

7. The governing body of any city that has adopted the sales tax authorized in this section may submit the question of repeal of the tax to the voters on any date available for elections for the city. The ballot of submission shall be in substantially the following form:

­

­

­­

­

8. Whenever the governing body of any city that has adopted the sales tax authorized in this section receives a petition, signed by a number of registered voters of the city equal to at least two percent of the number of registered voters of the city voting in the last gubernatorial election, calling for an election to repeal the sales tax imposed under this section, the governing body shall submit to the voters of the city a proposal to repeal the tax. If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the repeal, the repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the sales tax authorized in this section shall remain effective until the question is resubmitted under this section to the qualified voters and the repeal is approved by a majority of the qualified voters voting on the question.

9. If the tax is repealed or terminated by any means, all funds remaining in the trust fund shall continue to be used solely for the designated purposes, and the city shall notify the director of the department of revenue of the action at least thirty days before the effective date of the repeal and the director may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such city, the director shall remit the balance in the account to the city and close the account of that city. The director shall notify each city of each instance of any amount refunded or any check redeemed from receipts due the city.

(L. 2007 S.B. 22)



Section 94.1000 Medically indigent sales tax authorized for St. Louis — ballot contents — director of revenue duties — rate of tax — medical indigence sales tax fund.

Effective 07 Jul 1997, see footnote

Title VII CITIES, TOWNS AND VILLAGES

94.1000. Medically indigent sales tax authorized for St. Louis — ballot contents — director of revenue duties — rate of tax — medical indigence sales tax fund. — 1. The governing body of any city not within a county is hereby authorized to impose, by ordinance or order, a sales tax on all retail sales which are subject to taxation under the provisions of sections 144.010 to 144.525 for the purpose of funding medical care for the medically indigent. For the purposes of this section, the term "medically indigent" shall mean those individuals and families who do not have employer-sponsored health insurance, coverage under the Medicaid or Medicare programs, or income levels, as determined by the city imposing the tax, sufficient to purchase adequate health insurance coverage. The tax authorized by this section shall be in addition to any and all other sales taxes allowed by law. The ordinance or order shall become effective after the governing body of the city shall submit to the voters of that city a proposal to authorize the tax.

2. The ballot of submission shall contain, but need not be limited to, the following language:

­

­

­­

­

3. After the effective date of any tax imposed under the provisions of this section, the director of revenue shall perform all functions incident to the administration, collection, enforcement, and operation of the tax in the same manner as provided in sections 94.500 to 94.550, and the director of revenue shall collect in addition to the sales tax for the state of Missouri the additional tax authorized under the authority of this section. The tax imposed pursuant to this section and the tax imposed under the sales tax law of the state of Missouri shall be collected together and reported upon such forms and under such administrative rules and regulations as may be prescribed by the director of revenue. Except as modified in this section, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed under this section.

4. The sales tax may be approved at a rate of one-eighth of one percent, one-fourth of one percent, three-eighths of one percent, one-half of one percent, five-eighths of one percent, three-fourths of one percent, seven-eighths of one percent, or one percent of the receipts from the sale at retail of all tangible personal property and taxable services at retail within any city adopting such tax, if such property and services are subject to taxation by the state of Missouri under the provisions of sections 144.010 to 144.525.

5. All revenue generated from the tax authorized under the provisions of this section shall be deposited into the "Medical Indigence Sales Tax Fund", which is hereby created in the state treasury. The fund moneys shall be distributed to the city from which the revenue was generated for the sole purpose of funding medical care for the medically indigent, as that term is defined in this section. Once the tax authorized by this section is abolished or terminated by any means, all funds remaining in the fund shall be used solely for that purpose.

(L. 1997 S.B. 21 § 1)

Effective 7-07-97



Section 94.1008 Economic development sales tax authorized for Kirksville, ballot language, expiration date, collection, rate, creation of fund.

Effective 28 Aug 2000

Title VII CITIES, TOWNS AND VILLAGES

94.1008. Economic development sales tax authorized for Kirksville, ballot language, expiration date, collection, rate, creation of fund. — 1. The governing body of any third class city with a population of at least seventeen thousand which is located in a county of the third classification without a township form of government and with a population of at least twenty-four thousand four hundred but not in excess of twenty-five thousand may impose, by ordinance or order, an economic development sales tax on all retail sales which are subject to taxation pursuant to the provisions of sections 144.010 to 144.525 for the purpose of funding economic development. For the purposes of this section, the term "economic development" shall mean funding any economic development project approved by the voters, including a transportation corporation, as defined in sections 238.300 to 238.367. The tax authorized by this section shall be in addition to any and all other sales taxes allowed by law. The ordinance or order shall become effective after the governing body of the city shall submit to the voters of that city a proposal to authorize the tax.

2. The ballot of submission shall contain, but need not be limited to, the following language:

­

­

­­

­

3. After the effective date of any tax imposed pursuant to the provisions of this section, the director of revenue shall perform all functions incident to the administration, collection, enforcement and operation of the tax in the same manner as provided in sections 94.500 to 94.550, and the director of revenue shall collect in addition to the sales tax for the state of Missouri the additional tax authorized pursuant to the authority of this section. The tax imposed pursuant to this section and the tax imposed pursuant to the sales tax law of the state of Missouri shall be collected together and reported upon such forms and pursuant to such administrative rules and regulations as may be prescribed by the director of revenue. Except as modified in this section, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed pursuant to this section.

4. The economic development sales tax may be approved at a rate of one-quarter of one percent, one-half of one percent, three-fourths of one percent or one percent of the receipts from the sale at retail of all tangible personal property and taxable services at retail within any city adopting such tax, if such property and services are subject to taxation by the state of Missouri pursuant to the provisions of sections 144.010 to 144.525.

5. All revenue generated from the tax authorized pursuant to the provisions of this section, less one percent for the cost of collection which shall be deposited in the general revenue fund, shall be deposited into the "Local Economic Development Sales Tax Fund", which is hereby created in the state treasury. The fund moneys shall be distributed to the city from which the revenue was generated for the sole purpose of funding economic development, as that term is defined in this section. The tax authorized by this section shall terminate as approved by the voters.

(L. 2000 H.B. 1659)



Section 94.1010 Economic development sales tax, certain cities (Jefferson City) — economic development defined — ballot language — election procedure — collection procedure — rate of tax — local economic development sales tax fund, created, limitation on use of moneys — tax terminates, when.

Effective 23 Dec 1997, see footnote

Title VII CITIES, TOWNS AND VILLAGES

94.1010. Economic development sales tax, certain cities (Jefferson City) — economic development defined — ballot language — election procedure — collection procedure — rate of tax — local economic development sales tax fund, created, limitation on use of moneys — tax terminates, when. — 1. The governing body of any city which has a population of at least thirty-five thousand and is located in a county with a population of at least sixty-three thousand but not in excess of eighty thousand may impose, by ordinance or order, an economic development sales tax on all retail sales which are subject to taxation pursuant to the provisions of sections 144.010 to 144.525 for the purpose of funding economic development. For the purposes of this section, the term "economic development" shall mean the funding of the construction and debt financing of a civic and convention center, as determined by the city imposing the tax. The tax authorized by this section shall be in addition to any and all other sales taxes allowed by law. The ordinance or order shall become effective after the governing body of the city shall submit to the voters of that city a proposal to authorize the tax.

2. The ballot of submission shall contain, but need not be limited to, the following language:

­

­

­­

­

3. After the effective date of any tax imposed pursuant to the provisions of this section, the director of revenue shall perform all functions incident to the administration, collection, enforcement, and operation of the tax in the same manner as provided in sections 94.500 to 94.550, and the director of revenue shall collect in addition to the sales tax for the state of Missouri the additional tax authorized pursuant to the authority of this section. The tax imposed pursuant to this section and the tax imposed pursuant to the sales tax law of the state of Missouri shall be collected together and reported upon such forms and pursuant to such administrative rules and regulations as may be prescribed by the director of revenue. Except as modified in this section, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed pursuant to this section.

4. The economic development sales tax may be approved at a rate of one-eighth of one percent, one-fourth of one percent, three-eighths of one percent, one-half of one percent, three-fourths of one percent or one percent of the receipts from the sale at retail of all tangible personal property and taxable services at retail within any city adopting such tax, if such property and services are subject to taxation by the state of Missouri pursuant to the provisions of sections 144.010 to 144.525.

5. All revenue generated from the tax authorized pursuant to the provisions of this section, less one percent for the cost of collection which shall be deposited in the general revenue fund, shall be deposited into the "Local Economic Development Sales Tax Fund", which is hereby created in the state treasury. The fund moneys shall be distributed to the city from which the revenue was generated for the sole purpose of funding economic development, as that term is defined in this section. The tax authorized by this section is abolished or terminated when the original indebtedness for the civic and convention center is fully paid.

(L. 1997 2d Ex. Sess. H.B. 2 § 1)

Effective 12-23-97



Section 94.1011 Transient guest tax for multipurpose conference and convention center.

Effective 28 Aug 2010

Title VII CITIES, TOWNS AND VILLAGES

94.1011. Transient guest tax for multipurpose conference and convention center. — 1. The governing body of any city of the third classification with more than three thousand five hundred but fewer than three thousand six hundred inhabitants may impose, by order or ordinance, a tax on the charges for all sleeping rooms paid by the transient guests of hotels or motels situated in the city or a portion thereof. The tax shall be not more than three percent per occupied room per night, and shall be imposed solely for the purpose of funding the construction, maintenance, and repair of a multipurpose conference and convention center. The tax authorized in this section shall be in addition to the charge for the sleeping room and all other taxes imposed by law, and shall be stated separately from all other charges and taxes.

2. No such order or ordinance shall become effective unless the governing body of the city submits to the voters of the city at a state general, primary, or special election a proposal to authorize the governing body of the city to impose a tax under this section. If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the question, then the tax shall become effective on the first day of the second calendar quarter following the calendar quarter in which the election was held. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the question, then the tax shall not become effective unless and until the question is resubmitted under this section to the qualified voters of the city and such question is approved by a majority of the qualified voters voting on the question.

3. All revenue generated by the tax shall be collected by the city collector of revenue, shall be deposited in a special trust fund, and shall be used solely for the designated purposes. If the tax is repealed, all funds remaining in the special trust fund shall continue to be used solely for the designated purposes. Any funds in the special trust fund that are not needed for current expenditures may be invested by the governing body in accordance with applicable laws relating to the investment of other city funds. Any interest and moneys earned on such investments shall be credited to the fund.

4. The governing body of any city that has adopted the tax authorized in this section may submit the question of repeal of the tax to the voters on any date available for elections for the city. If a majority of the votes cast on the proposal are in favor of the repeal, that repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the tax authorized in this section shall remain effective until the question is resubmitted under this section to the qualified voters of the city, and the repeal is approved by a majority of the qualified voters voting on the question.

5. Whenever the governing body of any city that has adopted the tax authorized in this section receives a petition, signed by a number of registered voters of the city equal to at least two percent of the number of registered voters of the city voting in the last gubernatorial election, calling for an election to repeal the tax imposed under this section, the governing body shall submit to the voters of the city a proposal to repeal the tax. If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the repeal, that repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the tax shall remain effective until the question is resubmitted under this section to the qualified voters of the city and the repeal is approved by a majority of the qualified voters voting on the question.

6. As used in this section, "transient guests" means a person or persons who occupy a room or rooms in a hotel or motel for thirty-one days or less during any calendar quarter.

(L. 2010 H.B. 1442)



Section 94.1012 Economic development sales tax (Poplar Bluff) — ballot language — rate of tax — revenue from tax deposited in the local economic development sales tax fund.

Effective 01 Feb 2005, see footnote

Title VII CITIES, TOWNS AND VILLAGES

94.1012. Economic development sales tax (Poplar Bluff) — ballot language — rate of tax — revenue from tax deposited in the local economic development sales tax fund. — 1. The governing body of any city of the third classification with more than sixteen thousand six hundred but fewer than sixteen thousand seven hundred inhabitants may impose, by ordinance or order, an economic development sales tax on all retail sales which are subject to taxation pursuant to the provisions of sections 144.010 to 144.525 for the purpose of funding economic development. For the purposes of this section, the term "economic development" shall mean funding any economic development project approved by the voters, including a transportation corporation, as defined in sections 238.300 to 238.367. The tax authorized by this section shall be in addition to any and all other sales taxes allowed by law. The ordinance or order shall become effective after the governing body of the city shall submit to the voters of that city a proposal to authorize the tax.

2. The ballot of submission shall contain, but need not be limited to, the following language:

­

­

­­

­

3. After the effective date of any tax imposed pursuant to the provisions of this section, the director of revenue shall perform all functions incident to the administration, collection, enforcement and operation of the tax in the same manner as provided in sections 94.500 to 94.550, and the director of revenue shall collect in addition to the sales tax for the state of Missouri the additional tax authorized pursuant to the authority of this section. The tax imposed pursuant to this section and the tax imposed pursuant to the sales tax law of the state of Missouri shall be collected together and reported upon such forms and pursuant to such administrative rules and regulations as may be prescribed by the director of revenue. Except as modified in this section, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed pursuant to this section.

4. The economic development sales tax may be approved at a rate of one-half of one percent of the receipts from the sale at retail of all tangible personal property and taxable services at retail within any city adopting such tax, if such property and services are subject to taxation by the state of Missouri pursuant to the provisions of sections 144.010 to 144.525.

5. All revenue generated from the tax authorized pursuant to the provisions of this section, less one percent for the cost of collection which shall be deposited in the general revenue fund, shall be deposited into the "Local Economic Development Sales Tax Fund", which is hereby created in the state treasury. The fund moneys shall be distributed to the city from which the revenue was generated for the sole purpose of funding economic development, as that term is defined in this section. The tax authorized by this section shall terminate as approved by the voters.

(L. 2005 S.B. 176)

Effective 2-01-05



Section 94.1013 Transient guest tax — ballot language (cities of Jonesburg and New Florence).

Effective 28 Aug 2013

Title VII CITIES, TOWNS AND VILLAGES

94.1013. Transient guest tax — ballot language (cities of Jonesburg and New Florence). — 1. The governing body of any city of the fourth classification with more than seven hundred but fewer than eight hundred inhabitants and located in any county of the third classification without a township form of government and with more than twelve thousand but fewer than fourteen thousand inhabitants may impose a tax on the charges for all sleeping rooms paid by the transient guests of hotels or motels situated in the city or a portion thereof, which shall not be more than five percent per occupied room per night, except that such tax shall not become effective unless the governing body of the city submits to the voters of the city at a state general or primary election a proposal to authorize the governing body of the city to impose a tax under this section. The tax authorized in this section shall be in addition to the charge for the sleeping room and all other taxes imposed by law, and the proceeds of such tax shall be used by the city for the promotion of tourism, growth of the region, and economic development. Such tax shall be stated separately from all other charges and taxes.

2. The ballot of submission for the tax authorized in this section shall be in substantially the following form:

­

­

­­

­

3. As used in this section, "transient guests" means persons who occupy a room or rooms in a hotel or motel for thirty-one days or less during any calendar quarter.

(L. 2013 S.B. 23 § 94.1060)






Chapter 95 Financial Administration and Indebtedness

Chapter Cross References



Section 95.115 Cities and towns may incur indebtedness, how.

Effective 28 Aug 1990

Title VII CITIES, TOWNS AND VILLAGES

95.115. Cities and towns may incur indebtedness, how. — Any city, incorporated town or village of the state, whether organized under the general laws of this state or by special charter or by constitutional charter, by vote of the constitutionally required percentage of the electors thereof voting thereon, may become indebted in an amount exceeding in any year the income and revenue provided for such year plus any unencumbered balances from previous years for any purpose authorized in the charter of such city, incorporated town or village, or by any general law of this state. Such indebtedness shall not exceed five percent of the value of taxable tangible property therein as shown by the last completed assessment for state and county purposes.

(RSMo 1939 § 7368, A.L. 1945 p. 1299, A.L. 1978 H.B. 971, A.L. 1990 H.B. 1621)

Prior revisions: 1929 § 7217; 1919 § 8656; 1909 § 9544



Section 95.120 Additional indebtedness of cities by special vote.

Effective 28 Aug 1990

Title VII CITIES, TOWNS AND VILLAGES

95.120. Additional indebtedness of cities by special vote. — Any city, whether organized under the general laws of this state or by special charter or by constitutional charter, by vote of the constitutionally required percentage of the qualified electors thereof voting thereon, may incur an additional indebtedness for city purposes authorized in the charter of such city or by any general law of this state, not to exceed five percent of the taxable tangible property therein as shown by the last completed assessment for state and county purposes.

(L. 1945 p. 1299 § 7368a, A.L. 1990 H.B. 1621)



Section 95.123 Indebtedness to establish revolving improvement fund, purposes, procedure.

Effective 28 Aug 1959

Title VII CITIES, TOWNS AND VILLAGES

95.123. Indebtedness to establish revolving improvement fund, purposes, procedure. — 1. Any city, whether organized under the general laws of this state or by special or constitutional charter, may become indebted and issue bonds in evidence thereof in the manner and to the extent provided in sections 95.115 to 95.170, inclusive, for the purpose of establishing a revolving improvement fund to be used for the purchase of tax bills issued by the city, in payment for public improvements under any law of this state. Such purpose is found and declared to be a city purpose within the meaning of sections 95.115 and 95.120 and Article X, Section 1, and Article VI, Section 26, of the Constitution of the State of Missouri.

2. Any city desiring to establish a revolving improvement fund under this section shall proceed in the manner provided in sections 95.135 to 95.160, inclusive, and the provisions of sections 95.115, 95.120 and 95.135 to 95.170, inclusive, apply to all cities proceeding under this section.

3. The principal proceeds of the sale of any bonds issued under this section shall be deposited by the issuing municipality in a separate fund to be known as the "Revolving Improvement Fund". The issuing municipality may thereafter purchase out of the fund any special tax bills issued by it in payment for public improvements under any law of this state, and may use the fund for no other purpose. The accrued interest and any premium received upon delivery of any such bonds shall be deposited in the interest and sinking fund from which the bonds and the interest thereon are payable.

4. All sums received in payment of principal on the special tax bills so purchased shall be paid into the revolving improvement fund, and shall be reused as provided in subsection 3. So long as any bonds issued under the provisions of this section remain outstanding, all sums received in payment of interest on any special tax bills purchased with the proceeds of the sale of such bonds shall be transferred and credited to the interest and sinking fund from which the bonds and the interest thereon are payable. When all bonds issued hereunder have been fully paid, all interest received on special tax bills purchased from the revolving improvement fund shall be transferred to the revolving improvement fund.

5. When the city purchases any tax bill from a contractor and if said bill is not paid in accordance with the terms thereof the city attorney or city counselor shall forthwith institute suit on said tax bill as is by law provided.

(L. 1959 H.B. 354 §§ 1 to 5)



Section 95.125 Indebtedness for street improvements.

Effective 28 Aug 1990

Title VII CITIES, TOWNS AND VILLAGES

95.125. Indebtedness for street improvements. — Any city, whether organized under the general laws of this state or by special charter or by constitutional charter, by a vote of the constitutionally required percentage of the voters thereof voting thereon, may become indebted, not exceeding in the aggregate an additional ten percent of the value of the taxable tangible property therein as shown by the last completed assessment for state and county purposes, for the purpose of acquiring rights-of-way, constructing, extending and improving the streets and avenues and acquiring rights-of-way, constructing, extending and improving sanitary or storm sewer systems. The governing body of such city may provide that any portion or all of the cost of any such improvement be levied and assessed by such governing body on property benefitted by such improvement, and, when so provided, such city shall collect any special assessments so levied and shall use the same to reimburse the city for the amount paid or to be paid by it on the bonds of the city issued for such improvement.

(L. 1945 p. 1299 § 7368b, A.L. 1978 H.B. 971, A.L. 1990 H.B. 1621)



Section 95.130 Indebtedness for waterworks, electric or other light plants.

Effective 28 Aug 1990

Title VII CITIES, TOWNS AND VILLAGES

95.130. Indebtedness for waterworks, electric or other light plants. — Any city, whether organized under the general laws of this state or by special charter or by constitutional charter, by vote of the constitutionally required percentage of the voters thereof voting thereon, may incur an indebtedness in an amount not to exceed an additional ten percent of the value of the taxable tangible property therein as shown by the last completed assessment for state and county purposes for the purpose of paying all or any part of the cost of purchasing or constructing waterworks, electric or other light plants to be owned exclusively by the city. The total general obligation indebtedness of such city shall not exceed twenty percent of the assessed valuation of such city as shown by the last completed assessment for state and county purposes.

(L. 1945 p. 1299 § 7368c, A.L. 1978 H.B. 971, A.L. 1990 H.B. 1621)



Section 95.135 Annual tax to pay principal and interest — indebtedness to be retired in twenty years.

Effective 28 Aug 1945

Title VII CITIES, TOWNS AND VILLAGES

95.135. Annual tax to pay principal and interest — indebtedness to be retired in twenty years. — Before incurring any indebtedness under the provisions of sections 95.115 to 95.130, every city, incorporated town or village, whether organized under the general laws of this state or by special charter or by constitutional charter, shall provide for the collection of an annual tax on all taxable tangible property therein sufficient to pay the interest and principal of the indebtedness as they fall due, and to retire the same within twenty years from the date contracted.

(L. 1945 p. 1299 § 7368d)

CROSS REFERENCE:

Proceeds and sinking funds of bonds--to be kept separately, 108.180 to 108.230



Section 95.145 Election.

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

95.145. Election. — For the purpose of testing the sense of the voters of any incorporated city, town, or village, whether organized under the general laws of this state or by special charter or by constitutional charter, upon a proposition to incur debt as authorized in sections 95.115 to 95.135, the council, board of aldermen or trustees, as the case may be, shall order the question be submitted to the voters.

(RSMo 1939 § 7369, A.L. 1945 p. 1299, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 7218; 1919 § 8657; 1909 § 9545



Section 95.150 Form of ballot.

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

95.150. Form of ballot. — The question shall be submitted in substantially the following form:

Shall ______ (name of city, town, or village) issue bonds in the amount of ______ dollars for the purpose of ______?

(RSMo 1939 § 7370, A.L. 1953 p. 303, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 7219; 1919 § 8658; 1909 § 9546



Section 95.155 Bonds issued, when, terms.

Effective 28 Aug 1990

Title VII CITIES, TOWNS AND VILLAGES

95.155. Bonds issued, when, terms. — Upon the result of the submission of the question being certified to the council, board of aldermen or trustees, as the case may be, if the proposition to incur or increase such indebtedness be assented to by the constitutionally required percentage of the voters voting on the proposition, the council, board of aldermen or trustees, as the case may be, may, by ordinance or resolution, declare the result of the submission of the question and cause bonds of such municipality to be issued, not exceeding the amount authorized, and in denominations of not less than one hundred dollars, or some multiple thereof, payable in not more than twenty years from the date they bear, bearing interest from date at a rate not exceeding the rate per annum authorized by law. All such bonds shall be signed by the mayor of the city, or chairman of the board of trustees of the town or village, as the case may be, attested by the signature of the clerk, and each bond shall have impressed thereon the corporate seal of the municipality. In the event that the charter under which a municipality may be operating makes no provision for the office of mayor, such bonds shall be signed by the presiding officer of the governing body of such municipality. In the event that the charter under which a municipality may be operating makes no provision for the office of clerk, such bonds shall be attested by the officer designated by the charter as the custodian of the seal of the municipality.

(RSMo 1939 § 7371, A.L. 1957 p. 280, A.L. 1978 H.B. 971, A.L. 1990 H.B. 1621)

Prior revisions: 1929 § 7220; 1919 § 8659; 1909 § 9547



Section 95.160 Provisions of sections 95.115 to 95.155, scope of.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

95.160. Provisions of sections 95.115 to 95.155, scope of. — The provisions of sections 95.115 to 95.155 shall apply to all cities, towns and villages in this state, whether organized by special charter or under the general laws of the state, any provision in any special charter of any city, town or village in the state to the contrary notwithstanding.

(RSMo 1939 § 7372)

Prior revisions: 1929 § 7221; 1919 § 8660; 1909 § 9548



Section 95.165 Treasurer or other officer to register bonds when requested.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

95.165. Treasurer or other officer to register bonds when requested. — Whenever the owner of any coupon bond, or of any bond payable to bearer, already issued or hereafter issued by any municipal corporation now or hereafter existing in this state, whether organized under special charter or not, shall present any such bond to the treasurer or other officer of such corporation, who by law performs the duties of treasurer, with a request for the conversion of such bond into a registered bond, such treasurer, or such other officer, shall cut off and cancel the coupons of any such coupon bond so presented, and shall stamp, print or write upon such coupon bond, or such other bond payable to bearer, so presented, either upon the back or upon the face thereof, as may be convenient, a statement to the effect that the said bond is registered in the name of the owner, and that thereafter the interest and principal of said bond are payable to the registered owner. Thereafter, and from time to time any such bond may be transferred by such registered owner in person, or by attorney duly authorized on presentation of such bond to such treasurer, or such other officer, and the bond be again registered as before, a similar statement being stamped, printed or written thereon. Such statement stamped, printed or written upon any such bond may be in substantially the following form:

­

­

­­

­

(RSMo 1939 § 7387)

Prior revisions: 1929 § 7236; 1919 § 8668



Section 95.170 Form of bonds.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

95.170. Form of bonds. — Whenever under any statute of this state or any charter of any municipal corporation, whether organized under special charter or not, in this state, any bonds are issued, whether the proceedings for the issuance of such bonds have been had in whole or in part prior to the enactment of this statute, such bonds may be issued either in the form of coupon bonds, or in the form of registered bonds, or some in the form of coupon bonds, and some in the form of registered bonds, as has been or hereafter may be provided in the proceedings for the issuance of such bonds, and notwithstanding any language or provision to the contrary contained in any such statute or charter authorizing the issuance of the bonds, or in any other law of the state. The provisions of section 95.165 shall apply to coupon bonds, so issued, as well as to other coupon bonds, or other bonds payable to bearer.

(RSMo 1939 § 7388)

Prior revisions: 1929 § 7237; 1919 § 8669



Section 95.280 Depositary for city funds, how selected.

Effective 28 Aug 2004

Title VII CITIES, TOWNS AND VILLAGES

95.280. Depositary for city funds, how selected. — 1. Subject to the provisions of section 110.030, the city council, at its regular meetings in July of each year, may receive sealed proposals for the deposit of the city funds from banking institutions doing business within the city that desire to be selected as the depositary of the funds of the city. Notice that bids will be received shall be published by the city clerk not less than one nor more than four weeks before the meeting, in some newspaper published in the city. Any banking institution doing business in the city, desiring to bid, shall deliver to the city clerk, on or before the day of the meeting, a sealed proposal stating the rate percent upon daily balances that the banking institution offers to pay to the city for the privilege of being the depositary of the funds of the city for the year next ensuing the date of the meeting; or, in the event that the selection is made for a less term than one year, as herein provided, then for the time between the date of the bid and the next regular time for the selection of a depositary. It is a misdemeanor for the city clerk or other person to disclose directly or indirectly the amount of any bid to any person before the selection of the depositary.

2. Notwithstanding the provisions of subsection 1 of this section to the contrary, the city council of any third class city with a population of more than fifteen thousand and less than nineteen thousand that is located in any county of the fourth classification with a population of more than forty thousand and less than forty-eight thousand three hundred, or of any city of the third classification with more than ten thousand five hundred but less than ten thousand six hundred inhabitants may receive sealed proposals for the deposit of city funds from banking institutions doing business within the city at any of the regular meetings of such city. The city shall send notice of bids to each banking institution in the city by regular mail at the time the notice is published in the newspaper in subsection 1 of this section. The banking institution selected as the depositary shall be offered a depositary contract for a maximum of two years. Any such city shall follow the bid procedure established in subsection 1 of this section, except as otherwise provided in this subsection.

(RSMo 1939 § 6939, A.L. 1965 p. 216, A.L. 2001 S.B. 441, A.L. 2004 H.B. 1398)

Prior revisions: 1929 § 6793; 1919 § 8280; 1909 § 9217



Section 95.285 Depositary to deposit securities — contract term for depositaries, certain cities (Maryville).

Effective 28 Aug 2004

Title VII CITIES, TOWNS AND VILLAGES

95.285. Depositary to deposit securities — contract term for depositaries, certain cities (Maryville). — 1. Except as provided in subsection 2 of this section, upon the opening of the sealed proposals submitted, the city council shall select as the depositary of the funds of the city the banking institution offering to pay to the city the largest amount for the privilege; except that the council may reject any or all bids. Within five days after the selection of the depositary, the banking institution selected shall deposit the securities as required by sections 110.010 and 110.020. The rights and duties of the parties to the depositary contract are as provided in section 110.010.

2. Notwithstanding any provision of section 95.280 or this section to the contrary, the contract term for any city of the third classification with more than ten thousand five hundred but less than ten thousand six hundred inhabitants shall begin on the first day of August following the receipt of the bid proposals.

(RSMo 1939 § 6940, A.L. 1965 p. 216, A.L. 2004 H.B. 1398)

Prior revisions: 1929 § 6794; 1919 § 8281; 1909 § 9218



Section 95.320 Bonds to issue, when — rate of interest.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

95.320. Bonds to issue, when — rate of interest. — The mayor and council of any city of the third class, for the purpose of paying any sum of money which it may now or hereafter be required to pay by the judgment or decree of any court of record, may issue coupon bonds of the city, payable in such lawful money of the United States as they may provide, which shall run for a period not exceeding twenty years, may carry interest payable annually or semiannually, at a rate not exceeding six percent per annum, shall be signed by the mayor, countersigned by the city treasurer, attested by the city clerk, and shall bear the seal of the city.

(RSMo 1939 § 6981)

Prior revisions: 1929 § 6835; 1919 § 8317



Section 95.325 Not to increase indebtedness.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

95.325. Not to increase indebtedness. — No such bonds shall be issued in such a manner as to increase the indebtedness of the said city, but such bonds shall be delivered in payment and discharge of sums which it shall be required to pay by the judgment or decree of any court, at least equal to the principal sum of the bonds so delivered; or such bonds shall be sold as directed by the council of the city, or, in the absence of such directions, by the city treasurer, and the proceeds thereof shall be applied only to the payment of the sums aforesaid; but all such bonds so sold shall be delivered at the same time that the sums aforesaid shall be paid and discharged.

(RSMo 1939 § 6982)

Prior revisions: 1929 § 6836; 1919 § 8318



Section 95.330 Sinking and interest funds to be provided for.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

95.330. Sinking and interest funds to be provided for. — Every city issuing bonds under the provisions of sections 95.320 to 95.340 shall, before or at the time of doing so, provide for the collection of an annual tax, which, together with all sums which shall be applicable to the payment of the principal and interest of the said bonds, shall be sufficient to pay the interest of the said bonds, as it falls due, and also to constitute a sinking fund for the payment of the principal thereof at the maturity thereof. Such sinking fund shall be kept invested and managed in the same manner as the other sinking funds of such city.

(RSMo 1939 § 6983)

Prior revisions: 1929 § 6837; 1919 § 8319



Section 95.335 Bonds to be negotiable.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

95.335. Bonds to be negotiable. — All bonds purporting to be issued by virtue or in pursuance of sections 95.320, 95.325 and 95.330, and signed and sealed as herein provided, shall, in favor of bona fide holders, be conclusively presumed to have been duly and regularly authorized and issued in accordance with the provisions herein contained, and no holder shall be obliged to see to the existence of the purpose of the issue, or to the regularity of any of the proceedings, or to the validity of the judgments and decrees to be paid, or to the application of the proceeds. All such bonds shall be negotiable in all respects and to the same extent as securities negotiable by the law merchant.

(RSMo 1939 § 6984)

Prior revisions: 1929 § 6838; 1919 § 8320



Section 95.340 Bonds not to be registered with state auditor.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

95.340. Bonds not to be registered with state auditor. — No bonds issued under the provisions of sections 95.320, 95.325, 95.330 and 95.335 shall be required to be presented to the state auditor, or registered by him, nor shall any of the provisions in respect of the issue thereof be required to be examined or certified by him or by any other person or officer, except as shall be provided by the city council.

(RSMo 1939 § 6985)

Prior revisions: 1929 § 6839; 1919 § 8321



Section 95.345 May issue bonds for certain purposes.

Effective 28 Aug 1949

Title VII CITIES, TOWNS AND VILLAGES

95.345. May issue bonds for certain purposes. — The city council of any city of the third class may provide for the purchase of ground, and the erection of city halls, fire stations, assembly halls, memorial halls, convention halls, public library, hospital buildings, equipment and other buildings and the improvement thereof, and for the payment of the same, and also for all necessary work of improvement specified in chapter 88, by the issue of bonds or otherwise, subject to the conditions and limitations provided by sections 95.120 to 95.160.

(RSMo 1939 § 6980, A. 1949 H.B. 2043)

Prior revisions: 1929 § 6834; 1919 § 8316; 1909 § 9252



Section 95.350 Bonded debt and interest, power to levy tax for — funding outstanding debts.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

95.350. Bonded debt and interest, power to levy tax for — funding outstanding debts. — The council shall have the power to levy, annually, taxes upon all taxable property within the city, in addition to other taxes, and in sufficient amount for the purpose of paying the interest and coupons as they become due on all bonds now issued and outstanding, and such taxes shall be collected in the same manner and time as other taxes. The mayor and council shall also have the power, by ordinance, to issue bonds, payable in one year, to an amount not exceeding half the current revenue for the fiscal year, and also to issue bonds in renewal of other bonds of the city maturing for the requisite amount, and which the city has no fund to pay; provided, however, that such renewal bonds shall not bear any greater rate of interest than did the original bonds, and shall not run for a longer time than ten years. The mayor and council shall also have power by ordinance to issue bonds for the purpose of funding the floating indebtedness of the city existing at the time of its incorporation as a city of the third class; provided, however, that such bonds shall not draw any greater rate of interest than six percent per annum, payable semiannually, and shall not run for a longer time than ten years.

(RSMo 1939 § 6934)

Prior revisions: 1929 § 6788; 1919 § 8275; 1909 § 9212



Section 95.355 City depositary.

Effective 28 Aug 1965

Title VII CITIES, TOWNS AND VILLAGES

95.355. City depositary. — Boards of aldermen in cities of the fourth class, at their first regular meetings in the months of January, April, July and October of each year, may select a depositary for the funds of their respective cities, for the length of time and under the rules and regulations that are provided and prescribed by ordinance therefor. The rights and duties of the parties to the depositary contract are as provided in section 110.010. The deposits shall be secured by deposit of securities as required by sections 110.010 and 110.020. The depositary shall be a banking institution doing business within the city. If such depositary cannot be selected, or such satisfactory arrangements made, the boards of aldermen may invest the moneys upon the terms and under the conditions provided by law for the loaning of county and school moneys.

(RSMo 1939 § 7160, A.L. 1965 p. 216)

Prior revisions: 1929 § 7010, 1919 § 8461; 1909 § 9363



Section 95.360 Collector to settle monthly with treasury.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

95.360. Collector to settle monthly with treasury. — It shall be the duty of the city collector to pay into the treasury, monthly, all moneys received by him from all sources which may be levied by law or ordinance; also, all licenses of every description authorized by law to be collected, and all moneys belonging to the city which may come into his hands. He shall give such bond and perform such duties as may be required of him by ordinance.

(RSMo 1939 § 7150)

Prior revisions: 1929 § 7000; 1919 § 8451; 1909 § 9353

CROSS REFERENCES:

Collector to make annual report, 79.310

Collector to make annual and final settlements, 82.660

Collector to pay taxes collected into treasury monthly, 94.330



Section 95.370 Bonds may be issued to pay judgments, when — procedure.

Effective 28 Aug 1990

Title VII CITIES, TOWNS AND VILLAGES

95.370. Bonds may be issued to pay judgments, when — procedure. — The mayor and board of aldermen of any city of the fourth class, upon the assent of the constitutionally required percentage of the voters of the city voting on the question, may, by ordinance, issue bonds of the city in amounts not less than one hundred dollars each, for the purpose of paying any indebtedness of such city, reduced to judgment, which bonds shall run for a period not exceeding twenty years, may carry interest at a rate not exceeding the rate per annum authorized by law, which shall be signed by the mayor, attested by the city clerk, and shall bear the seal of the city.

(RSMo 1939 § 7153, A.L. 1978 H.B. 971, A.L. 1990 H.B. 1621)

Prior revisions: 1929 § 7003; 1919 § 8454; 1909 § 9356



Section 95.375 Indebtedness of city not to be increased — proceeds from sale of bonds, how applied.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

95.375. Indebtedness of city not to be increased — proceeds from sale of bonds, how applied. — No such bonds shall be issued in such a manner as to increase the indebtedness of the said city, but such bonds shall be sold as directed by the board of aldermen of such city, and the proceeds thereof shall be applied only to the payment and discharge of the judgment and decrees of any court for the payment of which the same may be issued, and such bonds so sold shall be delivered at the same time that the judgment and decrees aforesaid shall be paid and discharged.

(RSMo 1939 § 7154)

Prior revisions: 1929 § 7004; 1919 § 8455; 1909 § 9357



Section 95.380 Tax to be levied for payment of bonds and interest.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

95.380. Tax to be levied for payment of bonds and interest. — Every city issuing bonds under the provisions of sections 95.370 to 95.400, inclusive, shall, before or at the time of doing so, provide for the levy and collection of an annual tax sufficient to pay the interest on such indebtedness as it falls due, and also to constitute a sinking fund for the payment of the principal thereof, within twenty years from the date of issue of the said bonds.

(RSMo 1939 § 7155)

Prior revisions: 1929 § 7005; 1919 § 8456; 1909 § 9358



Section 95.385 Election to be held.

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

95.385. Election to be held. — For the purpose of testing the sense of the voters upon the proposition to issue bonds and levy tax provided for in sections 95.370, 95.375 and 95.380, the mayor and board of aldermen of such city shall order the question to be submitted to the voters of the city.

(RSMo 1939 § 7156, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 7006; 1919 § 8457; 1909 § 9359



Section 95.390 Form of ballot.

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

95.390. Form of ballot. — The question shall be submitted in substantially the following form:

Shall ______ (name of city) issue bonds in the amount of ______ dollars to pay judgments and to levy a tax therefor?

(RSMo 1939 § 7157, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 7007; 1919 § 8458; 1909 § 9360



Section 95.395 Bonds to be registered.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

95.395. Bonds to be registered. — All bonds issued under the provisions of sections 95.370 to 95.400, inclusive, shall be presented to and registered by the state auditor before being offered for sale, and it shall be the duty of the state auditor to register such bonds upon satisfactory proof that all the provisions of said sections authorizing the issue of bonds have been complied with.

(RSMo 1939 § 7158)

Prior revisions: 1929 § 7008; 1919 § 8459; 1909 § 9361



Section 95.400 Construction of law.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

95.400. Construction of law. — No law or act heretofore passed by any general assembly for the state of Missouri shall be in any way construed to abridge, impair or otherwise affect the provisions of sections 95.370 to 95.395.

(RSMo 1939 § 7159)

Prior revisions: 1929 § 7009; 1919 § 8460; 1909 § 9362



Section 95.405 Bonds may be issued.

Effective 28 Aug 1949

Title VII CITIES, TOWNS AND VILLAGES

95.405. Bonds may be issued. — The board of aldermen of any city of the fourth class may issue bonds for the erection or purchase of public buildings, bridges, waterworks, electric light plants and ice plants, public parks, and other improvements, and for the establishment and maintenance of a fire department, in the manner and within the limits provided by sections 95.120 to 95.160.

(RSMo 1939 § 7180, A. 1949 H.B. 2043)

Prior revisions: 1929 § 7030; 1919 § 8481; 1909 § 9383



Section 95.410 Board may levy tax to pay interest on bonds — may issue bonds.

Effective 28 Aug 1990

Title VII CITIES, TOWNS AND VILLAGES

95.410. Board may levy tax to pay interest on bonds — may issue bonds. — The board of aldermen shall have the power to levy, annually, taxes upon all taxable property within the city in addition to other taxes, and in sufficient amount for the purpose of paying the interest and principal as may become due on all bonds now issued and outstanding, and such taxes shall be collected in the same manner and time as other taxes. The mayor and board of aldermen shall also have power, by ordinance, to issue bonds payable in one year, to an amount not exceeding half the current revenue for the fiscal year, and also to issue bonds in renewal of other bonds of the city maturing for the requisite amount and which the city has no fund to pay. Such renewal bonds shall not bear a greater average rate of interest than did the original bonds, and shall not run for a longer time than ten years. The mayor and board of aldermen shall also have power, by ordinance, to issue bonds for the purpose of funding the floating indebtedness of the city existing at the time of its incorporation as a city of the fourth class. The mayor and board of aldermen shall have power, by ordinance, to issue bonds for the purpose of extinguishing or paying off any indebtedness against any such city of the fourth class; provided, such indebtedness has been contracted by and with the consent of the constitutionally required percentage of the voters voting in favor of the question and declared by any court of competent jurisdiction to be a legal and valid indebtedness, and which has or may hereafter become a judgment against such city. The aggregate amount of such judgment and existing indebtedness shall not exceed the constitutional limit of such city, and such bonds shall not bear any greater rate of interest than the rate per annum permitted by law, and shall not run for a longer time than twenty years.

(RSMo 1939 § 7152, A. 1949 H.B. 2043, A.L. 1978 H.B. 971, A.L. 1990 H.B. 1621)

Prior revisions: 1929 § 7002; 1919 § 8453; 1909 § 9355



Section 95.415 May issue bonds for payment of judgment — how sold.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

95.415. May issue bonds for payment of judgment — how sold. — Any city or town in this state having a special charter and containing ten thousand inhabitants or less may, for the purpose of paying any indebtedness of any such city or town which may have been ascertained or determined by a judgment or decree of any court of competent jurisdiction, issue and sell negotiable bonds of any such city or town to an amount sufficient to pay off and satisfy such judgments or decrees; such bonds to be made, issued and sold as may be provided and directed by ordinance.

(RSMo 1939 § 7457)

Prior revisions: 1929 § 7304; 1919 § 8719; 1909 § 9598

CROSS REFERENCE:

Revenue bonds for waterworks, cities of 3,000 to 10,000, 91.595 to 91.597



Section 95.420 Amounts — time to run — rate of interest — where paid.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

95.420. Amounts — time to run — rate of interest — where paid. — Such bonds shall be issued in amounts of not less than one hundred dollars and not over one thousand dollars each, and may be negotiable in form, and shall become due at such time, not exceeding twenty years from their date, as may be provided by ordinance, and shall bear interest, payable annually or semiannually, at a rate not exceeding six percent per annum; the principal and interest thereof being payable at such place in the United States and in such lawful money of the United States as may be specified in the ordinance directing their issue and in the bonds, and shall be executed under the seal of the city or town and by such officers or officer and in such manner as may be directed by ordinance.

(RSMo 1939 § 7458)

Prior revisions: 1929 § 7305; 1919 § 8720; 1909 § 9599



Section 95.425 Net income from water and light plants, how applied.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

95.425. Net income from water and light plants, how applied. — In case any such bonds shall be issued for the purpose of paying off any such judgments or decrees already rendered, or which may hereafter be rendered, on account of indebtedness arising from the purchase or acquisition by such city or town of any waterworks, gas works, electric light works or property from the ownership whereof by the city or town an income or revenue may be derived, all such income or revenue from such waterworks, gas works, electric light works, or property, after paying the running expenses, the necessary cost of repairs or reasonable enlargements or extension, shall be set aside and used, first, for the purpose of paying interest matured or maturing upon such bonds during the fiscal year for which such income or revenue is received, and the residue of such income or revenue shall constitute a sinking fund to meet the principal of such bonds when the same shall become due, and shall be kept and invested and managed as sinking funds of such city or town are required to be kept and invested and managed by the laws of this state and the charter of such city or town.

(RSMo 1939 § 7459)

Prior revisions: 1929 § 7306; 1919 § 8721; 1909 § 9600



Section 95.430 Bonds, how sold — proceeds, how applied.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

95.430. Bonds, how sold — proceeds, how applied. — Such bonds shall be sold as directed by ordinance, or, in the absence of such directions, by the city treasurer, and the proceeds thereof shall be applied and used for the payment of the judgments and decrees for the payment whereof the same were directed to be issued; provided, however, that said bonds shall not be sold for less than par.

(RSMo 1939 § 7460)

Prior revisions: 1929 § 7307; 1919 § 8722; 1909 § 9601



Section 95.435 Sinking fund to be provided.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

95.435. Sinking fund to be provided. — Every city or town before issuing such bonds shall provide for a sinking fund to be levied and collected during each year prior to the maturity of any bonds issued under the provisions of sections 95.415 to 95.460, sufficient to provide for the payment of the bonds at maturity, or any interest thereon; and any ordinance authorizing and directing the issue of such bonds shall also provide for a sinking fund for their payment. Such sinking fund shall be provided from the annual revenues and incomes mentioned in section 95.425, if such there be, and from a special tax to be levied annually, sufficient to meet and discharge the maturing bonds and matured or maturing interest; and the city council or other proper legislative body of any such city or town shall be bound and required to levy and collect, during each fiscal year, a special tax sufficient, with the aforesaid revenues and incomes, to pay all interest matured and maturing during that fiscal year, and provide for and keep up the sinking fund as aforesaid.

(RSMo 1939 § 7461)

Prior revisions: 1929 § 7308; 1919 § 8723; 1909 § 9602



Section 95.440 Question to be submitted to voters.

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

95.440. Question to be submitted to voters. — For the purpose of testing the sense of the voters upon a proposition to issue bonds for the purposes of taking up the indebtedness of such city or town as has been ascertained and determined by a judgment or decree of court, the council, trustees or other proper authority of such municipality shall order the question to be submitted to the voters.

(RSMo 1939 § 7462, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 7309; 1919 § 8724; 1909 § 9603



Section 95.445 Form of ballot.

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

95.445. Form of ballot. — The question shall be submitted in substantially the following form:

Shall ______ (name of city) issue bonds in the amount of ______ dollars to pay a ______ (judgment or decree) and levy a tax therefor?

(RSMo 1939 § 7463, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 7310; 1919 § 8725; 1909 § 9604



Section 95.450 Bonds issued, when — procedure, limits.

Effective 28 Aug 1990

Title VII CITIES, TOWNS AND VILLAGES

95.450. Bonds issued, when — procedure, limits. — If the bond issue by any such city or town be carried or consented to by the constitutionally required percentage of the voters voting on the question, the council, trustees or other legislative authority of such city or town may, by ordinance, declare the result of the submission of the question, and cause such bonds of such city or town to be issued for the amount of such indebtedness as has been ascertained and determined by judgment or decree of court.

(RSMo 1939 § 7464, A.L. 1978 H.B. 971, A.L. 1990 H.B. 1621)

Prior revisions: 1929 § 7311; 1919 § 8726; 1909 § 9605



Section 95.455 Bonds to be registered.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

95.455. Bonds to be registered. — All bonds issued under the provisions of sections 95.415 to 95.460 shall be presented to and registered by the state auditor before being offered for sale, and it shall be the duty of the state auditor to register such bonds, upon satisfactory proof, that all the provisions of said sections authorizing the issue of bonds have been complied with.

(RSMo 1939 § 7465)

Prior revisions: 1929 § 7312; 1919 § 8727; 1909 § 9606



Section 95.460 Effect of sections 95.415 to 95.455.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

95.460. Effect of sections 95.415 to 95.455. — No law or act heretofore passed by any general assembly for the state of Missouri shall be in any way construed to abridge, impair or otherwise affect the provisions of sections 95.415 to 95.455.

(RSMo 1939 § 7466)

Prior revisions: 1929 § 7313; 1919 § 8728; 1909 § 9607



Section 95.465 Mayor and two houses of legislation defined (cities over 100,000).

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

95.465. Mayor and two houses of legislation defined (cities over 100,000). — In sections 95.465 to 95.500, the word "mayor" shall include the chief magistrate in every such city, and the words "two houses of legislation" shall include the municipal assembly and the common council of every city having such a body of government.

(RSMo 1939 § 7583)

Prior revisions: 1929 § 7440; 1919 § 8848; 1909 § 9697



Section 95.470 Certain cities may issue bonds to pay judgment debts — form, conditions of bonds (cities over 100,000).

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

95.470. Certain cities may issue bonds to pay judgment debts — form, conditions of bonds (cities over 100,000). — The mayor and the two houses of legislation of any city having more than one hundred thousand inhabitants, for the purpose of paying any sums of money which it may now or hereafter be required to pay by the judgment or decree of any court, may issue coupon bonds of the city, payable in such lawful money of the United States as they may provide, which shall run for a period not exceeding twenty years, may carry interest payable annually or semiannually, at a rate not exceeding six percent per annum, shall be signed by the mayor, countersigned by the comptroller, attested by the clerk or register, and shall bear the seal of the city.

(RSMo 1939 § 7577)

Prior revisions: 1929 § 7434; 1919 § 8842; 1909 § 9691



Section 95.475 Proceeds from sale of bonds used to pay judgment (cities over 100,000).

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

95.475. Proceeds from sale of bonds used to pay judgment (cities over 100,000). — No such bonds shall be issued in such a manner as to increase the indebtedness of the said city, but such bonds shall be delivered in payment and discharge of sums which it shall be required to pay by the judgment or decree of any court, at least equal to the principal sum of the bonds so delivered, or such bonds shall be sold as directed by the two houses of legislation of the city, or, in the absence of such directions, by the city treasurer, and the proceeds thereof shall be applied only to the payment of the sums aforesaid; but all such bonds so sold shall be delivered at the same time that the sums aforesaid shall be paid and discharged.

(RSMo 1939 § 7578)

Prior revisions: 1929 § 7435; 1919 § 8843; 1909 § 9692



Section 95.480 Sinking fund — annual tax (cities over 100,000).

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

95.480. Sinking fund — annual tax (cities over 100,000). — Every city issuing bonds under the provisions of sections 95.465 to 95.500 shall, before or at the time of doing so, provide for the collection of an annual tax, which, together with all sums which shall be applicable to the payment of the principal and interest of the said bonds, shall be sufficient to pay the interest of the said bonds, as it falls due, and also to constitute a sinking fund for the payment of the principal thereof at the maturity thereof. Such sinking fund shall be kept invested and managed in the same manner as the other sinking funds of such city.

(RSMo 1939 § 7579)

Prior revisions: 1929 § 7436; 1919 § 8844; 1909 § 9693



Section 95.485 Debt arising from purchase of waterworks, income applied, how (cities over 100,000).

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

95.485. Debt arising from purchase of waterworks, income applied, how (cities over 100,000). — In case any such bonds shall be issued for the purpose of paying any such sums required to be paid by a court on account of or in respect of the purchase or acquisition by such city of any waterworks, gas works, electric light works or property from which such city may thereafter derive any income or revenue, such income and revenue for each year shall be used to pay the cost of maintaining, repairing, enlarging and extending such works or property, and the interest on such bonds, and the residue of such income and revenue shall be paid into the sinking fund provided for by section 95.480, for the payment of the principal of such bonds.

(RSMo 1939 § 7580)

Prior revisions: 1929 § 7437; 1919 § 8845; 1909 § 9694



Section 95.490 Bonds presumed to have been regularly authorized and issued — negotiability (cities over 100,000).

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

95.490. Bonds presumed to have been regularly authorized and issued — negotiability (cities over 100,000). — All bonds purporting to be issued by virtue or in pursuance of sections 95.470 to 95.485, and signed and sealed as herein provided, shall in favor of bona fide holders, be conclusively presumed to have been duly and regularly authorized and issued in accordance with the provisions herein contained and no holder shall be obliged to see to the existence of the purpose of the issue, or to the regularity of any of the proceedings, or to the validity of the judgments and decrees to be paid, or to the application of the proceeds. All such bonds shall be negotiable in all respects and to the same extent as securities negotiable by the law merchant.

(RSMo 1939 § 7581)

Prior revisions: 1929 § 7438; 1919 § 8846; 1909 § 9695



Section 95.495 Need not be registered with state auditor (cities over 100,000).

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

95.495. Need not be registered with state auditor (cities over 100,000). — No bonds issued under the provisions of sections 95.470 to 95.490 shall be required to be presented to the state auditor, or registered by him, nor shall any of the provisions in respect of the issue thereof be required to be examined or certified by him, or by any other person or officer, except as shall be provided by the two houses of legislation of the city.

(RSMo 1939 § 7582)

Prior revisions: 1929 § 7439; 1919 § 8847; 1909 § 9696



Section 95.500 Certain laws not repealed — this law not to be impaired (cities over 100,000).

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

95.500. Certain laws not repealed — this law not to be impaired (cities over 100,000). — Sections 95.465 to 95.500 shall not repeal, abridge, impair or in any way affect any law or act passed by the thirty-eighth general assembly of this state, relating to the issue and sale of bonds of any such city for the purpose of paying judgments or decrees of courts, and providing for the payment of any such bonds; and no law or act passed by the said thirty-eighth general assembly shall be in any way construed to abridge, impair or otherwise affect the provisions of said sections.

(RSMo 1939 § 7584)

Prior revisions: 1929 § 7441; 1919 § 8849; 1909 § 9698



Section 95.505 Certain municipal officers to pay fees to treasurer (cities over 200,000).

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

95.505. Certain municipal officers to pay fees to treasurer (cities over 200,000). — Every officer of any municipality in this state having a population of more than two hundred thousand inhabitants, who performs duties for the state by virtue of his office, and whose salary and the expenses of his office are paid, or for the payment of which provision is made, by such municipality, directly out of its treasury, shall collect and pay over daily to the treasurer of such municipality all fees, commissions and other compensation allowed or authorized under and by virtue of any state law, for or by reason of the performance by him of any and all acts for or on account of the state, or duties imposed upon him relating in any manner to the state or its revenue or other affairs; and he shall make settlement therefor in the same manner as is or may be required of other officers of such municipality. Nothing in this section shall be so construed as to apply to collectors of revenue in such municipalities; provided, that such municipality shall pay all the expenses of making out the back tax books.

(RSMo 1939 § 7425)

Prior revisions: 1929 § 7272; 1919 § 8692; 1909 § 9572



Section 95.510 Board of aldermen to call bond election for national park or plaza (cities over 400,000).

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

95.510. Board of aldermen to call bond election for national park or plaza (cities over 400,000). — In the event that at any time the United States, or any qualified authority thereof, shall propose to establish and improve, within any city in this state now or hereafter having a population of four hundred thousand inhabitants or more, a national park or plaza, intended and designed to commemorate any great event or movement in our national history, to be accessible to the public under federal regulation, and to cover an area within such city of not less than one million square feet, and one thousand or more voters of such city shall petition the board of aldermen of such city, asking that the question be submitted to the voters to determine whether, in consideration of and in order to induce the location and establishment of such improved park or plaza in such city, the city shall incur indebtedness and evidence the same by the issuance of bonds for the purpose of providing funds to make the payment by way of assistance herein referred to, it shall be the duty of the board of aldermen as soon as conveniently may be, to submit the question to the voters.

(RSMo 1939 § 15373, A.L. 1978 H.B. 971)



Section 95.515 Questions to be submitted — amount of bonds to be voted (cities over 400,000).

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

95.515. Questions to be submitted — amount of bonds to be voted (cities over 400,000). — There shall be submitted to the voters the question whether or not such city shall incur an indebtedness and evidence the same by the issuance of bonds for the purpose of providing funds to pay by way of assistance to the United States, or its qualified authority, in consideration of and in order to induce the location and establishment within such city of such park or plaza, the sum fixed by the ordinance providing for the submission of the question, which sum shall not exceed one-fourth of the total amount to be expended by the United States, or its authority, for the acquisition and establishment of such park or plaza (including site and improvements), and shall not exceed the sum of eight million dollars; nor shall such sum, when added to the other indebtedness of the city, exceed its capacity to become indebted under the constitution of this state.

(RSMo 1939 § 15374, A.L. 1978 H.B. 971)



Section 95.520 Bonds issued, when (cities over 400,000).

Effective 28 Aug 1990

Title VII CITIES, TOWNS AND VILLAGES

95.520. Bonds issued, when (cities over 400,000). — In the event that at such election the constitutionally required percentage of the voters of such city voting on such proposition shall vote in favor thereof, then such city shall issue and dispose of its bonds thus authorized, and pay to the United States or its qualified authority, out of the proceeds of such bonds, the amount of the payment and consideration so voted. All bonds issued under the provisions of sections 95.510 to 95.525 shall be subject to all limitations, terms and provisions of law now or hereafter applicable to the issuance and sale of general obligation bonds of such cities.

(RSMo 1939 § 15375, A.L. 1990 H.B. 1621)



Section 95.525 United States granted authority to establish parks in state (cities over 400,000).

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

95.525. United States granted authority to establish parks in state (cities over 400,000). — The consent of the state of Missouri is hereby fully given to the acquisition by the United States or any qualified authority thereof, by purchase, grant or condemnation, of any lands or improvements thereon, in any of the cities to which sections 95.510 to 95.525 are applicable, for the purpose of establishing, improving in any manner, and maintaining any national park or plaza of the character described.

(RSMo 1939 § 15376)



Section 95.527 Additional bonds authorized for national park or plaza — election (cities over 400,000).

Effective 28 Aug 1978

Title VII CITIES, TOWNS AND VILLAGES

95.527. Additional bonds authorized for national park or plaza — election (cities over 400,000). — 1. Any city having a population of four hundred thousand inhabitants or more may borrow money and issue bonds in an amount not to exceed one million five hundred thousand dollars for the purpose of providing funds to supplement the funds authorized by sections 95.510 to 95.525. Any additional funds authorized hereunder shall be expended as provided by ordinance, and the ordinance shall provide the extent, if any, to which any expenditure shall be conditioned upon the expenditures of additional funds for improvements to be made by the United States.

2. The submission of the question may be ordered by ordinance without a petition therefor, and all bonds issued under the provisions of this section are subject to all limitations, terms and provisions of law applicable to the issuance and sale of general obligation bonds of the city.

(L. 1965 p. 220 §§ 1, 2, A.L. 1978 H.B. 971)



Section 95.530 Funds committee — membership — chairman — selection of depositary — duties of chairman — financial institutions, agencies and officials to report — bonds and securities — may invest funds, when, how (certain cities).

Effective 28 Aug 1999

Title VII CITIES, TOWNS AND VILLAGES

95.530. Funds committee — membership — chairman — selection of depositary — duties of chairman — financial institutions, agencies and officials to report — bonds and securities — may invest funds, when, how (certain cities). — In all cities not within a county, the mayor, the comptroller and the treasurer shall constitute the funds committee, and the treasurer, by virtue of his office, shall serve as chairman of such committee. The committee shall annually select a bank or banks, or trust company or trust companies, or credit union or credit unions, savings and loan or savings and loans, which has its principal place of business in Missouri referred to hereafter as "listed institutions", for the current deposit of the city's funds, which in their opinion will be most commensurate with the safety thereof. The treasurer, as chairman, shall supervise the business of the committee and maintain records of committee proceedings, and shall call annual meetings or any other meeting as often as the business of the city may require. The treasurer shall be a member of any financial planning or decision-making body or committee furthering the needs of the city's financial business, except the legislative and appropriating bodies. The treasurer, by virtue of his office, shall sit on any committee or group which deals with the issuance of bonds of the city or any agency or instrumentality thereof. The treasurer shall serve as the chief investment and cash management officer of the city and, as such, act as the sole investment authority on any investments of public funds held by the city or any instrumentality thereof, including funds derived from proceeds from the issuance of bonds and funds from proceeds from lease/purchase agreements. Such investments shall be made in a manner consistent with investment policies approved by the funds commission, and with judgment and care, under circumstances then prevailing, which persons of prudence, discretion and intelligence exercise in the management of their own affairs, not for speculation, but for investment, considering the probable safety of capital and income to be derived. The treasurer shall ensure the safety of all funds held by the city or any instrumentalities thereof and, upon the approval of the funds commission and reasonable notice, may assume control of any accounts not managed in compliance with state law, serve as the custodian of any funds held in such accounts and take any other measures reasonably required to ensure the preservation of public funds and compliance with applicable law. The funds commission, also known as the "funds committee", shall approve all financial institutions for any banking services required by the city pursuant to investment policies and evaluation criteria set by the treasurer and approved by the funds commission. At least once per year, the treasurer and the city's external auditors shall report to the comptroller on the city's compliance with this section. Any state or municipally created agency, citywide elected officials or any instrumentality thereof working in cooperation with the city in the collection, management, investment or disbursement of governmental funds, shall annually report a listing of all listed institution's accounts, including a list of all pledged collateral, to the fund committee. Any financial institution acting as a depository or custodian of public funds for any state or municipally created agency, citywide elected official or any instrumentality thereof working in the collection, management, investment or disbursement of governmental funds for a city located not within a county shall annually report to the funds committee. Such agencies, elected officials and instrumentalities shall, during the interim period, report any change or transfer or establishment of new accounts or changes in collateral to the fund committee within ten days of doing so. Financial institutions, when requested by the funds committee, shall verify such information. Before any deposit shall be made by the treasurer in any listed institution, the institution shall give a bond in an amount equal to the deposit, with good and sufficient sureties, to be approved by the unanimous vote of the members of the funds committee, for the safekeeping and prompt payment of such funds, or any part thereof, when demanded by the treasurer, and shall at all times keep the sureties on such bond satisfactory to the funds committee. In lieu of or in addition to such bond, listed institutions may, with the unanimous consent of the members of the funds committee, deposit with the treasurer of such city or with some other mutually satisfactory depositary in such city, in escrow, bonds or treasury certificates of the United States or other interest-bearing obligations guaranteed as to both principal and interest by the United States or agency or instrumentality thereof in accordance with the approved collateral securities maintained and approved by the state treasurer, or bonds of the state of Missouri or of any city not within a county, of a par value equal to the amount of such deposit, or any part of such deposit not protected by such bond. The securities so deposited shall, in case of default by any such listed institution, be taken possession of by the funds committee, and to the extent required to make good such default, be sold for the benefit of such city. Any securities so deposited may, with the unanimous consent of the members of the funds committee, be withdrawn, and others of equal value and amount substituted therefor. As the amount of such funds on deposit is reduced, listed institutions, when not in default, shall be permitted to withdraw the excess of collateral, except that there shall at no time be a less amount in par value of collateral than the amount at such time of deposits. The securities so deposited or any substitute therefor, shall, upon default, be exhausted before recourse shall be had against the securities upon any bond executed by listed institutions for the protection of such deposits. In lieu of or in addition to such deposit of city funds in listed institutions, the treasurer may invest funds belonging to such city and not immediately needed for the purpose to which such funds or any of them may be applicable, in accordance with Section 15, Article IV of the Missouri Constitution. In addition, the treasurer may enter into repurchase agreements maturing and becoming payable within ninety days secured by United States Treasury obligations or obligations of the United States government agencies or instrumentalities of any maturity as provided by law.

(RSMo 1939 § 7757, A.L. 1988 H.B. 1583, A.L. 1990 H.B. 1716, A.L. 1992 H.B. 1228, A.L. 1994 S.B. 567, A.L. 1999 S.B. 386)

Prior revisions: 1929 § 7609; 1919 § 9008; 1909 § 9858



Section 95.535 All fees to be deposited in treasury — duty of comptroller (St. Louis City).

Effective 28 Aug 1945

Title VII CITIES, TOWNS AND VILLAGES

95.535. All fees to be deposited in treasury — duty of comptroller (St. Louis City). — All public officers, excepting the public administrator and notaries public, in the city of St. Louis shall be compensated for their services by salaries only. It shall be the duty of any public officer in such city to charge on behalf of the city every fee that accrues in or to his office and to receive the same and all fees, fines, costs, commissions, penalties and charges that may be taxed in his office. All such fees, fines, costs, commissions, penalties and charges imposed by law and collected by such officer shall be paid into the city treasury and become the property of the city. The comptroller of such city shall determine by a proper order the current or future dates or periods when such fees, fines, costs, commissions, penalties or charges so collected by any of the officers in said city shall be paid and turned over to the city treasury and how they shall be accounted for. The comptroller shall require a sworn or affirmed statement by each public officer, showing such items collected in detail, their source character and the aggregate amount thereof, and shall require a copy of such sworn or affirmed statement to be filed in the office of the city register. Nothing herein contained shall be construed to include the performance by the sheriff of his duties as trustee in any deed of trust or mortgage with power of sale, within the term "services" used herein.

(L. 1945 p. 1512 § 1)



Section 95.537 Officers and employees, salaries paid biweekly (St. Louis City).

Effective 28 Aug 1963

Title VII CITIES, TOWNS AND VILLAGES

95.537. Officers and employees, salaries paid biweekly (St. Louis City). — All salaries fixed by statute for public officers, elective or appointive, or their deputies, assistants and employees, in any city now having or which may hereafter acquire a population of seven hundred thousand inhabitants or more, and which are payable by the treasurer of the city, shall be paid biweekly.

(L. 1963 p. 155 § 1)



Section 95.540 City may establish pension system for officers, employees and dependents — costs for utility, library, museum and zoo employees, how paid (cities over 450,000).

Effective 28 Aug 1971

Title VII CITIES, TOWNS AND VILLAGES

95.540. City may establish pension system for officers, employees and dependents — costs for utility, library, museum and zoo employees, how paid (cities over 450,000). — 1. The following words and phrases as used in this section, unless a different meaning is plainly required by the context, shall mean:

(1) "Employee", any person regularly employed by any city, within the authorization of this section, who receives remuneration from the city for personal services rendered the city. The term "employee" shall not include any person:

(a) Who is included as an active member in any other pension plan similar in purpose by reason of his employment with the city, except the federal Social Security Old Age, Survivors, and Disability Insurance Program, as amended; or

(b) Who acts for the city under contracts or is paid wholly on a fee basis; or

(c) Who is a city officer or elected official of the city as defined in this section; or

(d) Who is employed by the city as a "fireman" or "policeman";

(2) "Officer", any officer or elected official of the city who has been delegated some substantial part of the sovereign power to be independently exercised with some continuity and without control of a superior power other than the law.

2. Any city of this state that now has or may hereafter have a population of more than four hundred and fifty thousand inhabitants is hereby authorized to provide by ordinance or otherwise for the pensioning of its employees and officers, in one or more plans, whether performing city or county functions, and the widows and minor children of deceased employees and officers and to appropriate and utilize its municipal revenues and other available funds for such purposes.

3. The employees and officers of any municipally owned public utility may be included within the provisions of any pension plan adopted in pursuance of subsection 2, but the cost of paying pensions to such employees and officers and the widows and minor children thereof, as well as its pro rata share of the expenses of administration and the operation of the pension system, as a whole, shall be borne by the funds or revenues of such municipally owned public utility.

4. The employees and officers of any administrative board or board of control organized and existing under the general laws of the state of Missouri for the purpose of furnishing library services or maintaining and operating an art museum or a zoological park or similar public service to the inhabitants of such city may be included within the provisions of any pension plan adopted in pursuance of subsection 2, but the cost of paying pensions to such employees and officers and widows and minor children thereof, as well as their pro rata share of the expenses of administration and the operation of the pension system, as a whole, shall be borne by the funds or revenues of such administrative board or board of control; provided, however, that the employees and officers of any such board or board of control shall not be included in any such pension plan unless the ordinance of such city providing for the inclusion of such employees and officers shall be accepted by resolution of such administrative board or board of control.

(L. 1959 S.B. 329 §§ 1, 2, 3, A.L. 1971 S.B. 207)



Section 95.545 City may provide medical, health and life insurance for certain employees (St. Louis City).

Effective 28 Aug 1971

Title VII CITIES, TOWNS AND VILLAGES

95.545. City may provide medical, health and life insurance for certain employees (St. Louis City). — The governing body of any constitutional charter city not within a county that now has or may hereafter have a population of six hundred thousand inhabitants or more may by ordinance establish a medical, health and life insurance program for the coverage of certain public employees as provided in sections 95.545 to 95.555.

(L. 1971 H.B. 441 § 1)



Section 95.547 Employees who may be covered (St. Louis City).

Effective 28 Aug 1971

Title VII CITIES, TOWNS AND VILLAGES

95.547. Employees who may be covered (St. Louis City). — The ordinance authorizing the insurance program may provide for the coverage within a single plan of municipal employees, public employees performing county functions within the city, employees of any municipally owned or operated public utility, and the employees of any independent public board or agency operating within the city under the authority of a statute of this state or ordinance of the city.

(L. 1971 H.B. 441 § 2)



Section 95.549 Program, how financed — services covered (St. Louis City).

Effective 28 Aug 1971

Title VII CITIES, TOWNS AND VILLAGES

95.549. Program, how financed — services covered (St. Louis City). — Such city may appropriate and utilize its revenues and other available funds to contribute to all or part of the cost of such plan, including payment of insurance premiums, for furnishing all or a part of the medical, hospital, and life insurance benefits provided under the plan for its employees, and comparable benefits for employees who rely solely on spiritual means through prayer for healing. Any participating public employee whose compensation is not paid by such city from municipal or county revenues may not have premiums or pro rata costs paid therefrom, but such premiums or costs shall be paid from the revenues of the participating public utility, board or agency employing such employee.

(L. 1971 H.B. 441 § 3)



Section 95.551 Employee defined (St. Louis City).

Effective 28 Aug 1971

Title VII CITIES, TOWNS AND VILLAGES

95.551. Employee defined (St. Louis City). — The term "employee" shall not include any appointed or elected officers who may be prohibited from the receipt of benefits hereunder by the application of any provision of any statute or of the constitution of this state affecting the compensation of public officers, but such term shall otherwise be deemed to include public officers.

(L. 1971 H.B. 441 § 4)



Section 95.553 Independent board employees, how handled (St. Louis City).

Effective 28 Aug 1971

Title VII CITIES, TOWNS AND VILLAGES

95.553. Independent board employees, how handled (St. Louis City). — No employees of any independent public board or agency shall be covered by any plan adopted hereunder unless their inclusion shall be authorized by resolution or order of such board or agency; but any such city may terminate the coverage of the employees of any public board or agency or modify the scope of their coverage in the manner authorized by ordinance or by amendment thereto, notwithstanding the resolution or order of any independent board or agency.

(L. 1971 H.B. 441 § 5)



Section 95.555 City authorized to contract with insurers — rules and regulations authorized (St. Louis City).

Effective 28 Aug 1971

Title VII CITIES, TOWNS AND VILLAGES

95.555. City authorized to contract with insurers — rules and regulations authorized (St. Louis City). — Any ordinance adopted hereunder may empower the city to contract for the purposes of sections 95.545 to 95.555 with insurance companies authorized to do business in this state and may authorize an officer or board of the city to adopt rules and regulations with respect to all matters pertaining to coverage and claims under any insurance program hereunder which are not inconsistent with any provision of sections 95.545 to 95.555.

(L. 1971 H.B. 441 § 6)



Section 95.556 Officers to administer — membership and benefits as compensation.

Effective 28 Aug 1973

Title VII CITIES, TOWNS AND VILLAGES

95.556. Officers to administer — membership and benefits as compensation. — 1. In addition to their other duties as prescribed by law, appointed or elected officers whose employees are extended coverage under an insurance program as provided in sections 95.540 to 95.555 shall be responsible for carrying out the administrative duties resulting from said program.

2. For the performance of the additional administrative duties required by any such insurance program, the officers referred to herein shall be enrolled as members of and be entitled to the benefits of any group insurance program provided for their employees.

(L. 1973 H.B. 444)






Chapter 96 Municipal Health and Welfare

Chapter Cross References



Section 96.150 Submission of question to voters — maximum tax authorized — approval required — tax may be ended — board of trustees, authority to operate or lease hospital.

Effective 28 Aug 1987

Title VII CITIES, TOWNS AND VILLAGES

96.150. Submission of question to voters — maximum tax authorized — approval required — tax may be ended — board of trustees, authority to operate or lease hospital. — 1. When one hundred voters of any city of the third class shall petition the mayor and council asking that an annual tax as specified in the petition not to exceed fifty cents on each one hundred dollars assessed valuation annually be levied for the establishment, equipping, operating, and maintaining by purchase, lease, construction or otherwise of a health care facility in such city for the care and treatment of the sick, disabled, and infirm persons, the mayor and council shall submit the question to the voters. For all purposes under sections 96.150 to 96.228 each type of facility shall be considered as a separate facility.

2. The question shall be submitted in substantially the following form:

Shall there be ______ cent tax for ______ (establishment of, equipping, operating and maintaining) a ______ (hospital, nursing home, or convalescent home, etc.) in the city for the care and treatment of the sick, disabled and infirm?

3. If two-thirds of the voters voting on the question shall vote for such tax, the tax shall be levied and collected in like manner as other general taxes of the city and shall be a separate fund established for the facility.

4. The tax shall cease in case the voters in the city shall so determine by a majority vote at any election held on such question. Unless otherwise specified in the proposition approved by the voters, the trustees may continue to operate any such facility under the provisions of sections 96.150 to 96.228.

5. The trustees shall have authority to operate, maintain and manage a hospital and hospital facilities, and to make and enter into contracts, for the use, operation or management of a hospital or hospital facilities; to make and enter into leases of equipment and real property, a hospital or hospital facilities, as lessor or lessee, regardless of the duration of such lease; provided, however, that any lease of substantially all of the hospital, as the term "hospital" is defined in section 197.020, wherein the board of trustees is lessor shall be entered into only with the approval of the council; and further to provide rules and regulations for the operation, management or use of a hospital or hospital facilities. Any agreement entered into pursuant to this subsection pertaining to the lease of the hospital, as herein defined, shall have a definite termination date as negotiated by the parties, but this shall not preclude the trustees from entering into a renewal of the agreement with the same or other parties pertaining to the same or other subjects upon such terms and conditions as the parties may agree.

(RSMo 1939 § 7036, A.L. 1969 p. 171, A.L. 1978 H.B. 971, A.L. 1979 S.B. 445, A.L. 1984 S.B. 576, A.L. 1987 H.B. 810)

Prior revision: 1929 § 6890

CROSS REFERENCES:

Bonds may be issued for hospital buildings, etc., 95.345

Contagious diseases, regulations for prevention of--erection of hospitals, etc., 77.530



Section 96.160 Board of trustees — appointment.

Effective 28 Aug 2008

Title VII CITIES, TOWNS AND VILLAGES

96.160. Board of trustees — appointment. — 1. Each facility established or operated and maintained under the provisions of sections 96.150 to 96.228 shall be governed by a board of trustees who shall serve without compensation. Each such board of trustees shall consist of five trustees, who shall be citizens of the city, unless the council shall provide by ordinance for a larger board of not more than fifteen trustees. Trustees shall be appointed by the mayor with the approval of the council and shall be chosen with reference to their fitness for such position; provided no member of the city council and no member of the immediate family of a member of the city council shall be a member of the board.

2. An ordinance providing for a larger board of trustees may provide that some or all of the trustees need not be citizens of the city, but shall be citizens of the state of Missouri.

3. Any city establishing or maintaining and operating more than one health care facility may provide by ordinance that one board of trustees shall manage and operate two or more health care facilities.

(RSMo 1939 § 7037, A.L. 1969 p. 171, A.L. 1979 S.B. 445, A.L. 2008 H.B. 1790)

Prior revision: 1929 § 6891



Section 96.170 Terms of office of trustees — vacancies.

Effective 28 Aug 1979

Title VII CITIES, TOWNS AND VILLAGES

96.170. Terms of office of trustees — vacancies. — 1. Unless the council has provided for a larger board of trustees, two of the trustees first appointed under the provisions of sections 96.150 to 96.228 shall hold office for terms of four years, and the remaining trustees first appointed shall hold office respectively for a term of one, two, and three years as indicated in the order of the mayor appointing them; thereafter each member shall be appointed for a term of four years. When the council has provided for a larger board of trustees, the trustees first appointed shall hold office for terms so that as nearly as possible the terms of an equal number expire in each of the succeeding four years as indicated by the order of the mayor appointing them; thereafter each member shall be appointed for a term of four years. If the council increases the size of the board by ordinance, the trustees then in office shall continue to serve for the remainder of the term for which appointed; the additional members shall be appointed such that as nearly as possible equal numbers expire in succeeding years.

2. Vacancies on the board shall be filled in the same manner provided herein for appointment of members. Any person appointed to fill a vacancy on the board shall serve for the unexpired portion of the original term.

3. In the event the council has provided for a larger board of trustees and subsequently the size of the board is reduced, the trustees then in office shall continue to serve for the remainder of the terms for which they were appointed. After the effective date of the reduction in size of the board, the mayor shall appoint as nearly as possible an equal number of trustees in each of the four succeeding years.

(RSMo 1939 § 7038, A.L. 1979 S.B. 445)

Prior revision: 1929 § 6892



Section 96.175 Removal of trustees, procedure.

Effective 28 Aug 1979

Title VII CITIES, TOWNS AND VILLAGES

96.175. Removal of trustees, procedure. — A trustee may be removed for crimes, misconduct, habitual drunkenness, willful neglect of duty, corruption in office, incompetency or oppression in office or for breach of standards required of a fiduciary in connection with managing and operating the facility under sections 96.150 to 96.228, by a majority vote of the council if the removal is recommended by the mayor or by a two-thirds vote of the council if the mayor has not recommended removal of the trustee; but such trustee shall be removed only after first being given a copy of the charges at least ten days prior to the hearing thereon at which he shall have an opportunity to be heard and present witnesses. A record of the proceedings, together with the charges and findings thereon, shall be maintained and filed in the office of the clerk.

(L. 1979 S.B. 445)



Section 96.180 Organization of board — rules and regulations.

Effective 28 Aug 1979

Title VII CITIES, TOWNS AND VILLAGES

96.180. Organization of board — rules and regulations. — The board shall meet and organize by electing one of their members president, and one secretary, and by the election of such other officers as they may deem necessary. They shall make and adopt such bylaws, rules and regulations for the management of such facility and the admission and discharge of patients as they shall deem expedient.

(RSMo 1939 § 7039, A.L. 1969 p. 171, A.L. 1979 S.B. 445)

Prior revision: 1929 § 6893



Section 96.190 Board to control expenditures, funds — employ assistants.

Effective 28 Aug 1969

Title VII CITIES, TOWNS AND VILLAGES

96.190. Board to control expenditures, funds — employ assistants. — The board shall control the expenditures of all moneys collected to the credit of the fund established for such facility and the construction, leasing, equipping, operating and maintaining of the facility and the grounds and other property real and personal belonging to the facility; provided, all moneys from taxes, donations and from any other source shall be deposited in the city treasury to the credit of that facility's fund, and drawn upon by the vouchers of the proper officers of such board. The board shall also employ such help, professional and otherwise, as may be necessary to carry out the spirit and intent of sections 96.150 to 96.220, and all such assistants and employees shall serve at the pleasure of the board.

(RSMo 1939 § 7040, A.L. 1969 p. 171)

Prior revision: 1929 § 6894



Section 96.192 Investment of hospital funds, limitations.

Effective 28 Aug 2016

Title VII CITIES, TOWNS AND VILLAGES

96.192. Investment of hospital funds, limitations. — 1. The board of trustees of any hospital authorized under subsection 2 of this section, and established and organized under the provisions of sections 96.150 to 96.229, may invest up to twenty-five percent of the hospital’s funds not required for immediate disbursement in obligations or for the operation of the hospital in any United States investment grade fixed income funds or any diversified stock funds, or both.

2. The provisions of this section shall only apply if the hospital:

(1) Receives less than one percent of its annual revenues from municipal, county, or state taxes; and

(2) Receives less than one percent of its annual revenue from appropriated funds from the municipality in which such hospital is located.

(L. 2016 S.B. 635 merged with S.B. 988)



Section 96.195 Facility funds only to be used — nonliability of city.

Effective 28 Aug 1979

Title VII CITIES, TOWNS AND VILLAGES

96.195. Facility funds only to be used — nonliability of city. — All obligations incurred in connection with the construction, leasing, equipping, operating and maintaining of this facility and grounds and other property, real and personal, under control of the board shall be payable only from the fund established for such facility and the assets under control of the board. The city shall not be liable for any such claims or indebtedness except to the extent of the fund established for such facility and the assets under control of the board or as provided pursuant to sections 96.222, 96.224, 96.226, and 96.228.

(L. 1979 S.B. 445)



Section 96.196 Hospital may purchase, operate or lease related facilities outside city or county — limitations.

Effective 28 Aug 1996

Title VII CITIES, TOWNS AND VILLAGES

96.196. Hospital may purchase, operate or lease related facilities outside city or county — limitations. — 1. A hospital organized under this chapter may purchase, operate or lease, as lessor or lessee, related facilities or engage in health care activities, except in counties of the third or fourth classification (other than the county in which the hospital is located) where there already exists a hospital organized pursuant to this chapter and chapter 205 or 206; provided, however, that this exception shall not prohibit the continuation of existing activities otherwise allowed by law.

2. If a hospital organized pursuant to this chapter accepts appropriated funds from the city during the twelve months immediately preceding the date that the hospital purchases, operates or leases its first related facility outside the city boundaries or engages in its first health care activity outside the city boundaries, the governing body of the city shall approve the hospital's plan for such purchase, operation or lease prior to implementation of the plan.

(L. 1979 S.B. 445, A.L. 1996 S.B. 676)



Section 96.200 Annual report — how, when made.

Effective 28 Aug 1969

Title VII CITIES, TOWNS AND VILLAGES

96.200. Annual report — how, when made. — The board shall make on or before the second Monday in June of each year a detailed report to the city council, showing the receipts of all funds and the expenditures therefrom, and showing each donation and amount thereof.

(RSMo 1939 § 7041, A.L. 1969 p. 171)

Prior revision: 1929 § 6895



Section 96.210 Bequests, donations — board to be special trustees.

Effective 28 Aug 1969

Title VII CITIES, TOWNS AND VILLAGES

96.210. Bequests, donations — board to be special trustees. — Any person making bequests or donations to such facility shall have the right to vest the title to the real estate or personal property so bequeathed or donated in the board and to be held and controlled by the board, and to all such property the board shall be held to be special trustees.

(RSMo 1939 § 7042, A.L. 1969 p. 171)

Prior revision: 1929 § 6896



Section 96.220 Special taxes under this law to be collected as are regular municipal taxes.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

96.220. Special taxes under this law to be collected as are regular municipal taxes. — The taxes authorized and provided by the terms of sections 96.150 to 96.220 shall be levied and collected in the same manner as the regular municipal taxes are levied and collected.

(RSMo 1939 § 7043)

Prior revision: 1929 § 6897



Section 96.222 Bonds, issuance of — payable from revenue — mortgage authorized.

Effective 28 Aug 1981

Title VII CITIES, TOWNS AND VILLAGES

96.222. Bonds, issuance of — payable from revenue — mortgage authorized. — For the purpose of providing funds for the acquisition, construction, erection, equipment and furnishing of hospitals, nursing or convalescent homes, and related facilities, including medical office buildings to provide offices for rental to physicians or dentists on a hospital's medical staff, and for providing sites therefor, including offstreet parking space, and making from time to time enlargements or extensions thereof, the city council, upon recommendation and request of the board of trustees created pursuant to sections 96.150 to 96.220, may issue and sell revenue bonds. In addition to pledging the net income and revenues as herein provided, the council and board, in their discretion, may mortgage, by mortgage or deed of trust, the real and personal property comprising the project or portions thereof for the payment of the bonds, both principal and interest. The revenue bonds are payable, both as to principal and interest, solely and only out of the net income and revenues arising from the operation of the facility, after providing for the costs of operation and maintenance thereof, or from other funds made available to the facility from sources other than from proceeds of taxation, or from proceeds of foreclosure sale of property mortgaged or pledged as security therefor.

(L. 1969 p. 171, A.L. 1981 H.B. 258)



Section 96.224 Bonds not indebtedness of state.

Effective 28 Aug 1969

Title VII CITIES, TOWNS AND VILLAGES

96.224. Bonds not indebtedness of state. — Any bonds issued under and pursuant to sections 96.222 to 96.228 shall not be deemed to be an indebtedness of the state of Missouri, or of any city or of the board of trustees, or of the individual members of the city council or board of trustees and shall not be deemed to be an indebtedness within the meaning of any constitutional or statutory limitation upon the incurring of indebtedness.

(L. 1969 p. 171)



Section 96.226 Bonds, interest, mature when.

Effective 28 Aug 1969

Title VII CITIES, TOWNS AND VILLAGES

96.226. Bonds, interest, mature when. — 1. Revenue bonds issued under section 96.222 shall be of such denomination, shall bear such rate of interest not to exceed the highest rate permitted by law, and shall mature at such times as determined by the city council upon the recommendation of the board of trustees. The bonds may be either serial bonds or term bonds and may be issued with or without reservation of the right to call them for payment or redemption in advance of their maturity, upon the giving of notice and with or without the covenant requiring the payment of a premium in the event of the call and redemption prior to maturity as the board determines.

2. The bonds when issued and sold shall be negotiable instruments within the meaning of the law merchant and the negotiable instruments law and the interest thereon is exempt from income taxes under the laws of the state of Missouri.

(L. 1969 p. 171)



Section 96.228 Bonds secured how, rights of bondholder.

Effective 28 Aug 1969

Title VII CITIES, TOWNS AND VILLAGES

96.228. Bonds secured how, rights of bondholder. — 1. The city council, upon the recommendation of the board of trustees, issuing bonds under section 96.222, shall prescribe the form, details and incidents of the bonds and said council and board of trustees shall make such covenants as in their judgment are advisable or necessary properly to secure the payment thereof; but the form, details, incidents and covenants shall not be inconsistent with any of the provisions of sections 96.222 to 96.228.

2. The holder of any bonds issued hereunder or of any coupons representing interest accrued thereon may, by civil action either at law or in equity, compel the city council and board of trustees issuing such bonds to perform all duties imposed upon them by sections 96.222 to 96.228, and also to enforce the performance of any and all other covenants made by such city council and board of trustees in the issuance of the bonds.

3. The provisions of sections 96.222 through 96.228 shall not be exclusive of other legal methods of financing the facilities therein described, but shall furnish an alternative method of finance.

(L. 1969 p. 171)



Section 96.229 Charter hospitals, election to be governed by nonprofit corporation law, procedure.

Effective 15 May 2013, see footnote

Title VII CITIES, TOWNS AND VILLAGES

*96.229. Charter hospitals, election to be governed by nonprofit corporation law, procedure. — 1. Notwithstanding subsection 5 of section 96.150 regarding the lease of substantially all of a hospital where the board of trustees is lessor, a city in which a hospital is located that:

(1) Is organized and operated under this chapter;

(2) Has not accepted appropriated funds from the city during the prior twenty years; and

(3) Is licensed by the department of health and senior services for two hundred beds or more pursuant to sections 197.010 to 197.120,

­­

­

2. Upon filing with the city clerk of a resolution adopted by no less than two-thirds of the incumbent members of the board of trustees to sell, lease, or otherwise transfer all or substantially all of the hospital property, both real and personal, for reasons specified in the resolution, the clerk shall present the resolution to the city council. If a majority of the incumbent members of the city council determine that sale, lease, or other transfer of the hospital property is desirable, the city council shall submit to the voters of the city the question in substantially the following form:

Shall the city council of ______, Missouri and the board of trustees of ______ Hospital be authorized to sell (or lease or otherwise transfer) the property, real and personal, of ______ Hospital as approved by, and in accordance with, the resolution of the board of trustees authorizing such sale (or lease or transfer)?

­­

­

3. Upon passage of such question by the voters, the board of trustees shall sell and dispose of such property, or lease or transfer such property, in the manner proposed by the board of trustees. The deed of the board of trustees, duly authorized by the board of trustees and duly acknowledged and recorded, shall be sufficient to convey to the purchaser all the rights, title, interest, and estate in the hospital property.

4. No sale, lease, or other transfer of such hospital property shall be authorized or effective unless such transaction provides sufficient proceeds to be available to be applied to the payment of all interest and principal of any outstanding valid indebtedness incurred for purchase of the site or construction of the hospital, or for any repairs, alterations, improvements, or additions thereto, or for operation of the hospital.

5. Assets donated to the hospital pursuant to section 96.210 shall be used to provide health care services in the city and in the geographic region previously served by the hospital, except as otherwise prescribed by the terms of the deed, gift, devise, or bequest.

(L. 2013 H.B. 163 merged with H.B. 351 merged with H.B. 1035)

Effective 5-15-13 (H.B. 163); 7-02-13 (H.B. 351); 9-11-13 (H.B. 1035)

*H.B. 1035 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.

*Revisor's Note: Article III, Sections 29 and 32 of the Missouri Constitution, and Sections 1.130 and 21.250, RSMo, do not specifically address the effective date of a section subject to an emergency clause which is overridden by the general assembly.



Section 96.230 Authorizing certain cities to create social welfare boards.

Effective 28 Aug 1975

Title VII CITIES, TOWNS AND VILLAGES

96.230. Authorizing certain cities to create social welfare boards. — In all cities of the third class in this state there is hereby created and established, at the option of the mayor and common council of any such city, a board which shall be styled "The Social Welfare Board of the City of ______". All powers and duties connected with and incident to the relief and prevention of dependency, relief and care of the indigent, and the care of sick dependents, with the exception of the insane and those suffering with contagious, infectious and transmissible diseases, and excepting those persons who may be admitted to the county poorhouses of the counties in which such cities are located, shall be exclusively invested in and exercised by the board. The board shall have power to receive and expend donations for social welfare purposes, and shall have exclusive control of the distribution and expenditure of any public funds set aside and appropriated by such cities for relief of the temporary dependent. The board shall have power to sue and be sued, complain and defend in all courts, to assume the care of or take by gift, grant, devise, bequest or otherwise, any money, real estate, personal property, right of property or other valuable things, and may use, enjoy, control, sell or convey the same for charitable purposes, to have and to use a common seal and alter the same at pleasure. The board may make bylaws for its own guidance, rules and regulations for the government of its agents, servants and employees, and for the distribution of the funds under its control.

(RSMo 1939 § 7049, A.L. 1975 H.B. 398)

Prior revision: 1929 § 6899



Section 96.240 Board — powers and duties.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

96.240. Board — powers and duties. — Said board shall have power to make all suitable provisions for the relief, maintenance and support of all indigent persons within said cities, and to make suitable provisions for the care and maintenance of the sick dependents and those who are unable to support themselves; to enforce the laws of the state, the ordinances of said cities, in regard to the indigent, and to make such rules and regulations in the conduct of its business not inconsistent with the laws of the state of Missouri, and the ordinances of said cities; to recommend to the common council of said cities the passage of such ordinances as said board may deem necessary for the welfare of the indigent of said cities. The board shall have the power to employ and discharge all persons or officers in their judgment necessary to carry on the work over which said board is given jurisdiction or control. Said board shall further have power to enter into cooperative arrangement with state or county agencies, or with charitable and philanthropic associations in order better to promote the objects of its work. Said board may act as agent for the county superintendent of public welfare within the limits of the city, under such arrangements as may be made jointly by them.

(RSMo 1939 § 7050)

Prior revision: 1929 § 6900



Section 96.250 Personnel of board — terms.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

96.250. Personnel of board — terms. — Said board shall be nonpartisan and nonsectarian and the members and officers thereof shall receive no compensation as such. Said board shall consist of the mayor of such cities, who shall be ex officio a member thereof, and six other members, men or women, who shall be appointed by the mayor and the common council of such cities, who shall hold office, two for one year, two for two years, and two for three years, whose term of office shall be designated by the mayor. Whenever the term of office of any member so appointed expires, the appointment of his successor shall be for three years. All such appointments shall date from the first of June following their appointment. Vacancies from any causes shall be filled in like manner as original appointment. The mayor may, for misconduct or neglect of duty, remove any members appointed by him in the manner required for removal of officers of such cities.

(RSMo 1939 § 7051)

Prior revision: 1929 § 6901



Section 96.260 Board shall meet and organize.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

96.260. Board shall meet and organize. — Said members shall, immediately after their appointment, and annually thereafter, meet and organize by electing out of their number a president, vice president, treasurer and secretary. All subordinate officers and employees appointed shall give such bonds for the faithful discharge of their duties as may be required by the board.

(RSMo 1939 § 7052)

Prior revision: 1929 § 6902



Section 96.270 Money deposited with treasurer, who shall give bond.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

96.270. Money deposited with treasurer, who shall give bond. — All moneys received or appropriated for the use of said board shall be deposited with the treasurer, who shall give good and sufficient bond to said board for the safekeeping and proper expenditure of all funds placed in his hands, by or for the use of said board.

(RSMo 1939 § 7053)

Prior revision: 1929 § 6903



Section 96.280 Record of proceedings — annual report.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

96.280. Record of proceedings — annual report. — It shall be the duty of said board to keep a record of its proceedings and its receipts, expenditures and operations, and to annually render a full and complete itemized report, stating the condition of their trust, together with such other matters as they may deem of general interest to the mayor and common council of said cities; provided said board shall render reports concerning receipts, expenditures, operations, etc., whenever called for by the common council of said cities.

(RSMo 1939 § 7054)

Prior revision: 1929 § 6904



Section 96.290 Boards shall furnish relief, when.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

96.290. Boards shall furnish relief, when. — It shall be the duty of said board, when any person by himself or another applies for relief, to make immediate inquiry into the state and circumstances of the applicant, and if it shall appear that he or she is in such indigent circumstances as to require temporary relief, the said board shall furnish, out of the funds in its hands, such relief as the circumstances of the case may require; provided, that in all cases where the applicant for aid may be found dependent, and said applicant or member of said applicant's family is an able-bodied person, said board shall require such person to perform work to the value of the aid given.

(RSMo 1939 § 7055)

Prior revision: 1929 § 6905






Chapter 98 Courts and Attorneys

Section 98.030 Certain cities may elect police judges — jurisdiction.

Effective 13 Aug 1978, see footnote

Title VII CITIES, TOWNS AND VILLAGES

*98.030. Certain cities may elect police judges — jurisdiction. — All cities and towns having a population of less than ten thousand and acting under special charters, may, by ordinance, provide for the election of police judges in such cities, who shall be elected at the municipal election, and shall, when so elected, have exclusive jurisdiction to hear and determine all offenses against the ordinances of such cities; provided, that when such police judge shall be elected, then the jurisdiction conferred on the mayor to hear and determine cases for the violation of city ordinances by the charter of such city shall be held to refer to the police judge elected under this section.

(RSMo 1939 § 7437, A.L. 1947 V. I p. 404, A.L. 1978 H.B. 971 and H.B. 1634)

Prior revisions: 1929 § 7284; 1919 § 8699; 1909 § 9577

Effective 8-13-78 (H.B. 971); 1-02-79 (H.B. 1634)

*This section was repealed and reenacted by H.B. 971, 1978; it was also repealed by H.B. 1634, 1978. House Bill 971 became effective 8-13-78; H.B. 1634 became effective 1-2-79.



Section 98.330 Attorney, duties of.

Effective 01 Jul 1997, see footnote

Title VII CITIES, TOWNS AND VILLAGES

98.330. Attorney, duties of. — It shall be the duty of the city attorney to prosecute and defend all actions originating or pending in any court in this state to which the city is a party, or in which the interests of the city are involved, and shall, generally, perform all legal services required in behalf of the city.

(RSMo 1939 § 6923, A.L. 1978 H.B. 1634, A.L. 1996 S.B. 869)

Prior revisions: 1929 § 6777; 1919 § 8264; 1909 § 9201

Effective 7-01-97



Section 98.340 Attorneys employed, when, how.

Effective 02 Jan 1979, see footnote

Title VII CITIES, TOWNS AND VILLAGES

98.340. Attorneys employed, when, how. — In any suit or action at law or in equity brought by or against the city except in prosecutions for violations of municipal ordinances, the city council may, by resolution, employ an attorney or attorneys, and pay him or them a reasonable fee therefor; provided, that any city may, by ordinance, provide for the office of city counselor and his duties and compensation. Such city counselor, when so provided for, shall represent the city in all other cases in all courts of record in this state; shall draft all ordinances and contracts and all legal forms of every kind, and give legal advice to the council and other officers of the city, and perform such other duties as shall be prescribed by ordinance or shall be ordered by the council or the mayor. In any city where there is a city counselor, the duties of the city attorney shall be such as may be prescribed by ordinance.

(RSMo 1939 § 6924, A. 1949 H.B. 2045, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 6778; 1919 § 8265; 1909 § 9202

Effective 1-02-79






Chapter 99 Municipal Housing

Chapter Cross References



Section 99.010 Designation of law.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

99.010. Designation of law. — Sections 99.010 to 99.230 may be referred to as "The Housing Authorities Law".

(RSMo 1939 § 7853)

CROSS REFERENCE:

Urban redevelopment corporations law, chapter 353



Section 99.020 Definitions.

Effective 28 Aug 1995

Title VII CITIES, TOWNS AND VILLAGES

99.020. Definitions. — The following terms, wherever used or referred to in sections 99.010 to 99.230, shall have the following respective meanings unless a different meaning clearly appears from the context:

(1) "Area of operation", in the case of a housing authority of a city, shall include such city; in the case of a housing authority of a county, shall include all of the county except that portion which lies within the territorial boundaries of any city as herein defined;

(2) "Authority" or "housing authority" shall mean any of the municipal corporations created by section 99.040;

(3) "Blighted" shall mean any area where dwellings predominate which, by reason of dilapidation, overcrowding, lack of ventilation, light or sanitary facilities or any combination of these factors are detrimental to safety, health and morals;

(4) "Bonds" shall mean any bonds, notes, interim certificates, debentures, or other obligations issued by the authority pursuant to this chapter;

(5) "City" shall mean any city, town or village in the state;

(6) "The city" shall mean the particular city for which a particular housing authority is created;

(7) "Clerk" shall mean the clerk of the city or the clerk of the county commission, as the case may be, or the officer charged with the duties customarily imposed on such clerk;

(8) "County" shall mean any county in the state;

(9) "The county" shall mean the particular county for which a particular housing authority is created;

(10) "Federal government" shall include the United States of America, the United States Department of Housing and Urban Development or any other agency or instrumentality, corporate or otherwise, of the United States of America;

(11) "Governing body" shall mean, in the case of a city, the city council, common council, board of aldermen or other legislative body of the city, and in the case of a county, the county commission or other legislative body of the county;

(12) "Housing project" shall mean any work or undertaking, whether in a blighted or other area:

(a) To demolish, clear or remove buildings. Such work or undertaking may include the adaptation of such area to public purposes, including parks or other recreation or community purposes; or

(b) To provide decent, safe and sanitary urban or rural dwellings, apartments or other living accommodations for persons of very low and lower income. Such work or undertaking may include buildings, land, equipment, facilities and other real or personal property for necessary, convenient or desirable appurtenances, streets, sewers, water service, site preparation, gardening, administrative, community, health, welfare or other purposes. Such work or undertaking may also include housing, for persons of moderate income, offices, stores, solar energy access, parks, and recreational and educational facilities, provided that such activities be undertaken only in conjunction with the provision of housing for persons of very low and lower income, and provided further that any profit of the authority shall be distributed as provided in subsection 3 of section 99.080; or

(c) To accomplish a combination of the foregoing. The term "housing project" also may be applied to the planning of the buildings and improvements, the acquisition of property; the demolition of existing structures, the construction, reconstruction, alteration and repair of the improvements and all other work in connection therewith;

(d) In the planning and carrying out of any housing project owned and operated by a housing authority, a housing authority shall establish procedures for allocating any training and employment opportunities which may arise from such activity to qualified persons of very low and lower income who have been unemployed for one year or more and reside within the area of operation of the housing authority;

(13) "Mayor" shall mean the elected mayor of the city or the elected officer thereof charged with duties customarily imposed on the mayor or executive head of the city;

(14) "Obligee of the authority" or "obligee" shall include any bondholder, trustee or trustees for any bondholders, or lessor demising to the authority property used in connection with a housing project, or any assignee or assignees of such lessor's interest or any part thereof, and the federal government when it is a party to any contract with the authority;

(15) "Persons of very low income" means those persons or families whose annual income does not exceed fifty percent of the median income for the area. "Persons of lower income" means those persons or families whose annual income is greater than fifty but does not exceed eighty percent of the median income for the area. "Persons of moderate income" means those persons or families whose annual income is greater than eighty but does not exceed one hundred and fifty percent of the median income for the area. For purposes of this subdivision, median income for the area shall be determined in accordance with section 1437a, Title 42, United States Code, including any amendments thereto. Any and all references to "persons of low income" in this chapter shall mean persons of very low, lower or moderate income as defined herein;

(16) "Profit" shall mean the difference between gross revenues and necessary and ordinary business expenses, including debt service, if any;

(17) "Real property" shall include all lands, including improvements and fixtures thereon, and property of any nature appurtenant thereto, or used in connection therewith, and every estate, interest and right, legal or equitable, therein, including terms for years and liens by way of judgment, mortgage or otherwise and the indebtedness secured by such liens.

(RSMo 1939 § 7855, A.L. 1941 p. 455, A.L. 1951 p. 331, A.L. 1963 p. 156, A.L. 1986 S.B. 767, A.L. 1988 H.B. 1105, A.L. 1995 S.B. 16)



Section 99.030 Declaration and purpose of law.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

99.030. Declaration and purpose of law. — It is hereby declared

(1) That there exist in the state insanitary or unsafe dwelling accommodations and that persons of low income are forced to reside in such insanitary or unsafe accommodations; that within the state there is a shortage of safe or sanitary dwelling accommodations available at rents which persons of low income can afford and that such persons are forced to occupy overcrowded and congested dwelling accommodations; that the aforesaid conditions cause an increase in and spread of disease and crime and constitute a menace to the health, safety, morals and welfare of the residents of the state and impair economic values; that these conditions necessitate excessive and disproportionate expenditures of public funds for crime prevention and punishment, public health and safety, fire and accident protection, and other public services and facilities;

(2) That these areas in the state cannot be cleared, nor can the shortage of safe and sanitary dwellings for persons of low income be relieved, through the operation of private enterprise, and that the construction of housing projects for persons of low income (as herein defined) would therefore not be competitive with private enterprise;

(3) That the clearance, replanning and reconstruction of the areas in which insanitary or unsafe housing conditions exist and the providing of safe and sanitary dwelling accommodations for persons of low income are public uses and purposes for which public money may be spent and private property acquired and are governmental functions of state concern;

(4) That it is in the public interest that work on projects for such purposes be commenced as soon as possible in order to relieve unemployment which now constitutes an emergency; and the necessity in the public interest for the provisions herein enacted, is hereby declared as a matter of legislative determination.

(RSMo 1939 § 7854)



Section 99.040 Creating a housing authority — need of, how determined.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

99.040. Creating a housing authority — need of, how determined. — 1. In each city (as herein defined) and in each county of the state there is hereby created a municipal corporation to be known as the "Housing Authority" of the city or county; provided, however, that such authority shall not transact any business or exercise its powers hereunder until or unless the governing body of the city or the county, as the case may be, by resolution or other declaration shall determine at any time hereafter that there is need for an authority to function in such city or county. The determination as to whether or not there is such need for an authority to function may be made by the governing body upon the filing of a petition signed by fifty taxpayers of the city or county, as the case may be, asserting that there is need for an authority to function in such city or county and requesting that the governing body so declare.

2. The governing body shall determine that there is need for a housing authority in the city or county, as the case may be, if it shall find that insanitary or unsafe inhabited dwelling accommodations exist in such city or county or that there is a shortage of safe or sanitary dwelling accommodations in such city or county available to persons of low income at rentals they can afford. In determining whether dwelling accommodations are unsafe or insanitary said governing body may take into consideration the degree of overcrowding, the percentage of land coverage, the light, air, space and access available to the inhabitants of such dwelling accommodations, the size and arrangement of the rooms, the sanitary facilities, and the extent to which conditions exist in such buildings which endanger life or property by fire or other causes.

3. In any suit, action or proceeding involving the validity or enforcement of or relating to any contract of the authority, the authority shall be conclusively deemed to have become established and authorized to transact business and exercise its powers hereunder upon proof of the adoption of a resolution or other declaration by the governing body declaring the need for the authority. Such resolutions or other declaration shall be deemed sufficient if it declares that there is such need for an authority and finds in substantially the foregoing terms (no further detail being necessary) that either or both of the above enumerated conditions exist in the city or county, as the case may be. A copy of such resolution or other declaration duly certified by the clerk shall be admissible in evidence in any suit, action or proceeding.

(RSMo 1939 § 7856)

(1989) Public housing authorities are statutory municipal corporations and exercise only governmental functions which are subject to governmental immunity. Privately owned rental property enrolled in rental assistance program is not “public property” and was not within statutory exception to government immunity. (Mo. App.) Tyler v. Housing Auth. of Kansas City, 781 S.W.2d 110.



Section 99.050 Commissioners — appointment — qualifications — term — compensation.

Effective 28 Aug 2002

Title VII CITIES, TOWNS AND VILLAGES

99.050. Commissioners — appointment — qualifications — term — compensation. — When the governing body of a city adopts a resolution or other declaration as aforesaid, it shall promptly notify the mayor of such adoption. Upon receiving such notice, the mayor shall appoint five persons who shall be taxpayers who have resided in said city for one year prior to such appointment as commissioners of the authority created for said city. When the governing body of a county adopts a resolution or other declaration as aforesaid, said body shall appoint five persons as commissioners of the authority created for said county. Three of the commissioners who are first appointed shall be designated to serve for terms of one, two, and three years, respectively, from the date of their appointment, and two shall be designated to serve for terms of four years from the date of their appointment. Thereafter commissioners shall be appointed as aforesaid for a term of office of four years except that all vacancies shall be filled for the unexpired term. No commissioner of an authority may be an officer or employee of the city or county for which the authority is created. A commissioner shall hold office until his successor has been appointed and has qualified, unless sooner removed according to sections 99.010 to 99.230. A certificate of the appointment or reappointment of any commissioner shall be filed with the clerk and such certificate shall be conclusive evidence of the due and proper appointment of such commissioner. A commissioner shall receive no compensation for his services for the authority, in any capacity, but he shall be entitled to the necessary expenses, including traveling expenses, incurred in the discharge of his duties. The powers of each authority shall be vested in the commissioners thereof in office from time to time. One more than one-half of all commissioners shall constitute a quorum of the authority for the purpose of conducting its business and exercising its powers and for all other purposes. Action may be taken by the authority upon a vote of a majority of a quorum, unless in any case the bylaws of the authority shall require a larger number. The mayor (or in the case of an authority for a county, the governing body of the county) shall designate which of the commissioners shall be the first chairman and he shall serve in the capacity of chairman until the expiration of his term of office as commissioner. When the office of the chairman of the authority thereafter becomes vacant, the authority shall select a chairman from among its commissioners. An authority shall select from among its commissioners a vice chairman, and it may employ a secretary (who shall be executive director), technical experts and such other officers, agents and employees, permanent and temporary, as it may require, and shall determine their qualifications, duties and compensation. For such legal services as it may require, an authority may call upon the chief law officer of the city or the county or may employ its own counsel and legal staff. An authority may delegate to one or more of its agents or employees such powers or duties as it may deem proper.

(RSMo 1939 § 7857, A.L. 1985 H.B. 425, A.L. 1988 H.B. 1105, A.L. 2002 S.B. 1039)



Section 99.051 Additional provisions, additional commissioners, St. Louis City — to be tenants of housing authority — qualifications, vacancies.

Effective 28 Aug 1988

Title VII CITIES, TOWNS AND VILLAGES

99.051. Additional provisions, additional commissioners, St. Louis City — to be tenants of housing authority — qualifications, vacancies. — 1. Notwithstanding any conflicting provisions of section 99.050, in cities not within a county the following provisions shall govern the composition of the housing authority commission and the selection of the members thereof:

(1) Appointive members of the housing authority commission shall be appointed by the mayor subject to the approval of the governing body of the city;

(2) Within one hundred days of the date the term of two appointed members is to expire, and every fourth year thereafter, an election shall be conducted by the housing authority commission, after ten days' written notice to each tenant of the housing authority, to elect from among the tenants in good standing of the housing authority two housing authority commissioners in addition to the five appointed members. The election shall be by written ballot and each tenant of the housing authority who has attained the age of eighteen years shall be entitled to one vote. The two persons, tenants of the housing authority, receiving the two highest numbers of votes cast at the election shall be elected to terms of four years and until their successors are elected and qualified. The elective members of the commission, in addition to being tenants in good standing of the housing authority, shall possess the other qualifications required for the office by the provisions of sections 99.010 to 99.230, and shall not be employed in any capacity by the authority.

2. Commissioners of the housing authority required by this section to be tenants of the housing authority shall not be construed, because of such tenancy, to have a direct or indirect interest in any housing authority project, or in any property included or planned to be included in any project, or in any proposed contract for materials or services within the meaning of section 99.060.

3. Any commissioner required by provisions of this section to be a tenant of the housing authority who ceases to be such shall thereby forfeit his office. In the event a tenant commissioner forfeits his office, a special election shall be held for the purpose of filling the vacancy. The election shall be conducted according to the procedures specified in subdivision (2) of subsection 1 of this section governing the conduct of regular elections of tenant commissioners. The successor elected at a special election shall serve only the remaining term of his predecessor.

(L. 1985 H.B. 425, A.L. 1988 H.B. 1105)



Section 99.052 Commissioner may be employee of city or county.

Effective 28 Aug 1995

Title VII CITIES, TOWNS AND VILLAGES

99.052. Commissioner may be employee of city or county. — Notwithstanding any provision in section 99.050 to the contrary, one commissioner of an authority may be an officer or employee of the city or county for which the authority is created.

(L. 1995 S.B. 16 § 1)



Section 99.053 Appointment of additional housing commissioner authorized where necessary to comply with federal law.

Effective 28 Aug 2000

Title VII CITIES, TOWNS AND VILLAGES

99.053. Appointment of additional housing commissioner authorized where necessary to comply with federal law. — 1. Notwithstanding any provision of section 99.050 to the contrary regarding the number of housing commissioners, in any political subdivision except those described in subsection 2 of this section, a sixth housing commissioner may be appointed. Such a commissioner may be appointed, in the same manner as other appointees pursuant to section 99.050, if the housing authority determines that such a commissioner is needed to fulfill any federal requirement stating that at least one person who receives direct assistance from the housing authority shall serve as a commissioner. Any commissioner appointed to serve as a commissioner for the purposes of meeting the requirement of having a person who is directly assisted by the housing authority shall forfeit such appointment if that person:

(1) Ceases to meet the requirements of housing commissioners pursuant to section 99.050; or

(2) Ceases receiving direct assistance from the housing authority for which he or she is a commissioner.

2. The provisions of this section shall not apply to those housing authorities:

(1) Located within a city not within a county;

(2) Located within a city with a population of over four hundred thousand inhabitants;

(3) Which are exempted, pursuant to federal law or regulation, from any federal requirement stating that at least one person who receives direct assistance from the housing authority shall serve as a commissioner.

(L. 2000 H.B. 1238 merged with S.B. 557)



Section 99.055 Annual audit, content — annual hearings.

Effective 28 Aug 1988

Title VII CITIES, TOWNS AND VILLAGES

99.055. Annual audit, content — annual hearings. — The board of commissioners of each housing authority shall conduct an annual audit of all operations and activities undertaken by said housing authority pursuant to this chapter, including, but not limited to, reports of revenues and expenditures of said housing authority and such related entities as described in subsection 3 of section 99.080, divided and broken out by each project or undertaking as defined in paragraph (b) of subdivision (12)* of section 99.020. The board of commissioners shall issue a detailed report of said audit and shall make said report available to the public upon its completion. In connection therewith and after the final issuance of such audit, each board of commissioners shall conduct not less than one public hearing and, with respect to authorities which own and operate one thousand or more rental units prior to the final issuance of such audit as part of audit procedure not less than two hearings and after the final issuance of such audit not less than one hearing, at locations reasonably accessible to tenants of housing project, for the purposes of obtaining tenant and public responses regarding the activities of the authority during the preceding year and suggestions for future activities of the authority.

(L. 1986 S.B. 767, A.L. 1988 H.B. 1105)

*"Subsection 11" appears in original rolls.



Section 99.060 Commissioner or employee of authority to have no interest in any housing project.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

99.060. Commissioner or employee of authority to have no interest in any housing project. — No commissioner or employee of an authority shall acquire any interest direct or indirect in any housing project or in any property included or planned to be included in any project, nor shall he have any interest direct or indirect in any contract or proposed contract for materials or services to be furnished or used in connection with any housing project. If any commissioner or employee of an authority owns or controls an interest direct or indirect in any property included or planned to be included in any housing project, he immediately shall disclose the same in writing to the authority and such disclosure shall be entered upon the minutes of the authority. Failure so to disclose such interest shall constitute misconduct in office. Upon such disclosure such commissioner or employee shall not participate in any action by the authority affecting such property.

(RSMo 1939 § 7858)



Section 99.070 Commissioner, how removed.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

99.070. Commissioner, how removed. — For inefficiency or neglect of duty or misconduct in office, a commissioner of an authority may be removed by the mayor (or in the case of an authority for a county, by the governing body of said county), but a commissioner shall be removed only after he shall have been given a copy of the charges at least ten days prior to the hearing thereon and had an opportunity to be heard in person or by counsel. In the event of the removal of any commissioner, a record of the proceedings, together with the charges and findings thereon, shall be filed in the office of the clerk.

(RSMo 1939 § 7859)



Section 99.080 Authority to constitute municipal corporation — powers — profits — profits to be applied, how — agents of authority, restrictions.

Effective 28 Aug 1988

Title VII CITIES, TOWNS AND VILLAGES

99.080. Authority to constitute municipal corporation — powers — profits — profits to be applied, how — agents of authority, restrictions. — 1. An authority shall constitute a municipal corporation, exercising public and essential governmental functions, and having all the powers necessary or convenient to carry out and effectuate the purposes and provisions of sections 99.010 to 99.230, including the following powers in addition to others herein granted:

(1) To sue and be sued; to have a seal and to alter the same at pleasure; to have perpetual succession; to make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the authority; and to make and from time to time amend and repeal bylaws, rules and regulations, not inconsistent with sections 99.010 to 99.230, to carry into effect the powers and purposes of the authority;

(2) Within its area of operation: To prepare, carry out, acquire, lease and operate housing projects; to provide for the construction, reconstruction, improvement, alteration or repair of any housing project or any part thereof; except that, when the authority shall lie within an unincorporated area of a first class county having a charter form of government and that unincorporated area is bordered by a city or cities of the third class which may provide services to that authority, the city or cities shall give its approval before said construction, reconstruction, improvement, alteration or repair takes place;

(3) To arrange or contract for the furnishing by any person or agency, public or private, of services, privileges, works, or facilities for, or in connection with, a housing project or the occupants thereof; and (notwithstanding anything to the contrary contained in sections 99.010 to 99.230 or any other provision of law) to include in any contract let in connection with a project, stipulations requiring that the contractor and any subcontractors comply with requirements as to minimum wages and maximum hours of labor, and comply with any conditions which the federal government may have attached to its financial aid of the project;

(4) To lease or rent any dwellings, houses, accommodations, lands, buildings, structures or facilities embraced in any housing project and (subject to the limitations contained in sections 99.010 to 99.230) to establish and revise the rents or charges therefor; to own, hold, and improve real or personal property; to purchase, lease, obtain options upon, acquire by gift, grant, bequest, devise, or otherwise any real or personal property or any interest therein; to acquire by the exercise of the power of eminent domain any real property in fee simple or other estate; to sell, lease, exchange, transfer, assign, pledge, or dispose of any real or personal property or any interest therein; to insure or provide for the insurance of any real or personal property or operations of the authority against any risks or hazards; to procure or agree to the procurement of insurance or guarantees from the federal government of the payment of any bonds or parts thereof issued by an authority, including the power to pay premiums on any such insurance; to allocate federal or state tax credits or other economic benefits or inducements allocated to an authority;

(5) To invest any funds held in reserves or sinking funds, or any funds not required for immediate disbursement, in property or securities in which savings banks may legally invest funds subject to their control; to purchase its bonds at a price not more than the principal amount thereof and accrued interest, all bonds so purchased to be cancelled;

(6) Within its area of operation: To investigate into living, dwelling and housing conditions and into the means and methods of improving such conditions; to determine where blighted areas exist or where there is a shortage of decent, safe and sanitary dwelling accommodations for persons of very low, lower and moderate income; to make studies and recommendations relating to the problem of clearing, replanning and reconstructing of blighted areas, and the problem of providing dwelling accommodations for persons of very low, lower and moderate income, and to cooperate with the city, the county, the state or any political subdivision thereof in action taken in connection with such problems; and to engage in research, studies and experimentation on the subject of housing;

(7) Acting through one or more commissioners or other person or persons designated by the authority: To conduct examinations and investigations and to hear testimony and take proof under oath at public or private hearings on any matter material for its information; to administer oaths, issue subpoenas requiring the attendance of witnesses or the production of books and papers and to issue commissions for the examination of witnesses who are outside of the state or unable to attend before the authority, or excused from attendance; to make available to appropriate agencies (including those charged with the duty of abating or requiring the correction of nuisances or like conditions, or of demolishing unsafe or unsanitary structures within its area of operation) its findings and recommendations with regard to any building or property where conditions exist which are dangerous to the public health, morals, safety or welfare;

(8) To contract with private owners to manage, lease and operate any rental, cooperative or condominium housing project within its area of operation and to act as management agent for any such project for a management fee;

(a) The persons and families who occupy the housing project shall be very low, lower or moderate income persons as defined in sections 99.010 to 99.230;

(b) Any profit derived by housing authorities from such management fees should be applied to the development, improvement or maintenance of housing projects in the following manner: no less than fifty percent of said profits shall be applied toward improving, developing or maintaining housing units that are occupied by or will be occupied by persons of very low income; the remaining profits shall be applied toward improving, developing or maintaining housing units that are occupied by, or will be occupied by persons of low income;

(9) To loan the proceeds of its bonds and notes to provide for the purchase, construction, extension and improvement of any housing project;

(10) To exercise all powers or parts or combination of powers necessary, convenient or appropriate to undertake and carry out housing projects and all the powers herein granted.

2. No provision of law with respect to the acquisition, operation or disposition of property by other public bodies shall be applicable to an authority unless the law shall specifically so state.

3. An authority may exercise any and all of the powers conferred upon it by this section, either generally or with respect to any specific activity or activities, through or by any agent which it may designate including any corporation or corporations formed under the laws of this state and for such purposes, an authority may cause one or more corporations to be formed under the laws of this state, provided, however, that no employee of any housing authority or publicly elected official shall receive, directly or indirectly, any compensation therefrom other than their salary as such an employee or publicly elected official and that all profits from such corporations and agents shall be distributed in the following manner: not less than seventy percent of said profits shall be applied, in such manner as the housing authority shall determine, toward improving, developing or maintaining housing units that are occupied by, or will be occupied by persons of very low or lower income; not more than thirty percent of said profits shall be applied in such manner as the housing authority shall determine; and if such corporation or agent is involved in managing, developing or purchasing a housing project, at least twenty percent of the units of said project shall be reserved for very low or low income. The distribution of project units reserved for persons of very low and lower income by size shall be proportional to the distribution of units by size for the entire housing project.

(RSMo 1939 § 7860, A.L. 1978 H.B. 1155, A.L. 1986 S.B. 767, A.L. 1988 H.B. 1105)



Section 99.090 Rentals, how fixed.

Effective 28 Aug 1986

Title VII CITIES, TOWNS AND VILLAGES

99.090. Rentals, how fixed. — 1. It is hereby declared to be the policy of this state that each housing authority shall manage and operate housing projects owned by it in an efficient manner so as to enable it to fix the rentals for its very low and low-income tenants at the lowest possible rates consistent with providing decent, safe and sanitary dwelling accommodations, and at rates not higher than rental guidelines established by the United States Department of Housing and Urban Development for such persons. To this end an authority shall fix the rentals for dwellings in its projects at no higher rates than it shall find to be necessary in order:

(1) To pay, as the same become due, the principal and interest on the bonds of the authority;

(2) To meet the cost of, and to provide for, maintaining and operating its projects, including the cost of any insurance and any other administrative expenses of the authority; and

(3) To create (during not less than the six years immediately succeeding its issuance of any bonds) a reserve sufficient to meet the largest principal and interest payments which will be due on such bonds in any one year and to maintain such reserve.

2. The provisions of this section shall not apply to any moderate income tenants of the authority.

(RSMo 1939 § 7861, A.L. 1978 H.B. 1155, A.L. 1986 S.B. 767)



Section 99.100 Rentals and tenant selection — duties.

Effective 28 Aug 1988

Title VII CITIES, TOWNS AND VILLAGES

99.100. Rentals and tenant selection — duties. — 1. In the operation or management of housing projects owned by it, an authority shall at all times observe the following duties with respect to rentals and tenant selection:

(1) It may rent or lease the dwelling accommodations therein only to persons of very low income, low income or moderate income and at rentals within the financial reach of such persons;

(2) It may rent or lease to a tenant dwelling accommodations consisting of the number of rooms (but no greater number) which it deems necessary to provide safe and sanitary accommodations to the proposed occupants thereof, without overcrowding; and

(3) In the operation or management of housing projects, an authority shall ensure that at least twenty percent of the units of each new project built or developed by said housing authority will be occupied by persons of very low or lower income.

2. Nothing contained in this or section 99.090 shall be construed as limiting the power of an authority to vest in an obligee the right, in the event of a default by the authority, to take possession of a housing project, or cause the appointment of a receiver thereof, free from all the restrictions imposed by this or section 99.090.

(RSMo 1939 § 7862, A.L. 1978 H.B. 1155, A.L. 1986 S.B. 767, A.L. 1988 H.B. 1105)



Section 99.103 Authority may not rent or lease to certain persons, when — reapplication, when (Kansas City).

Effective 28 Aug 1988

Title VII CITIES, TOWNS AND VILLAGES

99.103. Authority may not rent or lease to certain persons, when — reapplication, when (Kansas City). — 1. In addition to the duties imposed by section 99.100, no housing authority in any city with a population of four hundred thousand or more inhabitants, and whose jurisdiction covers more than one county, shall rent or lease accommodations to any person who, within the preceding five years, has been convicted of a crime involving prostitution or the possession or sale of controlled substances listed in schedule I and II of section 195.017, or whose dwelling unit is known to have been the site of crimes involving prostitution or the possession or sale of controlled substances listed in schedule I and II of section 195.017.

2. If a family which is living in accommodations rented or leased by the housing authority becomes ineligible for such accommodations because a member of that family was convicted of a crime listed in subsection 1 of this section, the remaining members of such family may reapply to the board of commissioners of the housing authority for accommodations.

(L. 1988 H.B. 1105)



Section 99.110 Authority may join or cooperate with other authorities or with private entities — certain authorities not to establish additional units, when.

Effective 28 Aug 1988

Title VII CITIES, TOWNS AND VILLAGES

99.110. Authority may join or cooperate with other authorities or with private entities — certain authorities not to establish additional units, when. — 1. Any two or more authorities may join or cooperate with one another in the exercise of any or all of the powers conferred hereby for the purpose of financing, planning, undertaking, constructing or operating a housing project or projects, or other federally subsidized housing programs located within the area of operation of any one or more of said authorities. An authority may also provide technical assistance to other authorities and charge a fee for such services, provided that the profits from such fees shall be distributed as provided in subsection 3 of section 99.080.

2. An authority may provide technical assistance to public and private developers of housing for persons of very low, lower or moderate income and charge a fee for such services, provided that any profits from such fees shall be distributed as provided in subsection 3 of section 99.080.

3. An authority may participate, with other public or private entities, in partnerships, joint ventures, or other co-ownership arrangements as long as the profits from such participation are distributed as provided in subsection 3 of section 99.080. If a housing project is the subject of the participation, at least twenty percent of the units shall be occupied by persons of very low or lower income. The distribution of project units reserved for persons of very low and lower income by size shall be proportional to the distribution of units by size for the entire housing project.

4. An authority which participates with a private entity, in a partnership, joint venture or co-ownership arrangement in the development or the management of a housing project for which the property has been acquired by the power of eminent domain and results in the displacement of persons and/or businesses, shall establish written policies and procedures for the payment of displacement and relocation benefits to such affected parties.

5. No authority in any city partially contained within a county of the first class having a charter form of government with a population in excess of four hundred thousand inhabitants shall create in whole or in part, directly or indirectly, any additional housing units within any area that is within two and one-half miles from the center of any other area having a radius of one-half mile that contains more than five hundred housing units subject to any provisions of this chapter. Excepted from this subsection is any area that formerly contained multiple building high rise public housing.

(RSMo 1939 § 7863, A.L. 1986 S.B. 767, A.L. 1988 H.B. 1105)



Section 99.120 Acquisition of property.

Effective 28 Aug 2006

Title VII CITIES, TOWNS AND VILLAGES

99.120. Acquisition of property. — An authority whose board members are appointed by one or more elected officials shall have the right to acquire by the exercise of the power of eminent domain any real property in fee simple or other estate which it may deem necessary for its purposes under sections 99.010 to 99.230 after the adoption by it of a resolution declaring that the acquisition of the real property described therein is necessary for such purposes. An authority may exercise the power of eminent domain in the manner provided for corporations in chapter 523. Property already devoted to a public use may be acquired in like manner, provided that no real property belonging to the city, the county, the state or any political subdivision thereof may be acquired without its consent.

(RSMo 1939 § 7864, A.L. 2006 H.B. 1944)



Section 99.130 Housing projects subject to local regulations.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

99.130. Housing projects subject to local regulations. — All housing projects of an authority shall be subject to the planning, zoning, sanitary and building laws, ordinances and regulations applicable to the locality in which the housing project is situated. In the planning and location of any housing project, an authority shall take into consideration the relationship of the project to any larger plan or long-range program for the development of the area in which the housing authority functions.

(RSMo 1939 § 7865)



Section 99.132 Violations of city property maintenance code, liability — construction of new units (Kansas City).

Effective 14 Jun 1990, see footnote

Title VII CITIES, TOWNS AND VILLAGES

99.132. Violations of city property maintenance code, liability — construction of new units (Kansas City). — 1. The provisions of this section shall apply to housing authorities of any city with a population of more than four hundred fifty thousand inhabitants which is located in more than one county.

2. Notwithstanding the provisions of section 99.130, any such housing authority shall be liable for violations of the city property maintenance code in single-family or duplex units by tenants of the housing authority or by the housing authority. The executive director of the housing authority, appointed pursuant to section 99.050, or, if no executive director is appointed, the chairman of the housing authority or, if a chairman is not designated, the senior member of the housing authority shall be the person held responsible for such violations, shall be the person upon whom service of process is served, and shall be subject to any penalty provided by law.

3. The housing authority shall make payments in lieu of taxes for any single-family or duplex unit to the school districts located wholly or partially within the city in the same amount as if such property were subject to taxation within such school district based on the latest assessed valuation of such property.

4. Subject to the provisions of subsection 5 of section 99.110, when the housing authority acquires, purchases or constructs additional single- or multiple-family units, all such acquisitions, purchases or construction, shall be scattered in such a manner that the additional units are divided proportionately among all school districts located wholly or partially within the city, in accordance with the proportion of each school district's population within the city to the population of the city as a whole, based upon the most current United States Bureau of the Census data. Further, within all such school districts, except the urban school district the greater portion of which lies within the city, no additional unit may be acquired, purchased or constructed in any census tract, as defined by the Bureau of the Census, within a particular school district, except in the census tract or tracts wholly or partially located within the city, which have the least number of units within the school district.

(L. 1990 H.B. 1510)

Effective 6-14-90



Section 99.134 Commissioners of housing authority — membership — terms (Kansas City).

Effective 28 Aug 2002

Title VII CITIES, TOWNS AND VILLAGES

99.134. Commissioners of housing authority — membership — terms (Kansas City). — This section shall apply to housing authorities of any home rule city with more than four hundred thousand inhabitants and located in more than one county. The provisions of this section shall apply to such housing authorities and the following provisions shall govern the composition of the housing authority and the selection of the members thereof:

(1) There shall be seven members of the housing authority commission, six shall be appointed and one shall be elected by the tenants of the housing authority;

(2) The appointive members of the housing authority commission shall be nominated by a nominating committee and appointed by the mayor. The nominating committee shall consist of five members, consisting of two disinterested persons selected by the jurisdiction-wide resident organization of which one must be a public housing resident and the other a person receiving Section 8 housing assistance, the remaining three members of the nominating committee shall be selected by the housing authority commissioners. At least one appointive member must be a resident in good standing receiving Section 8 housing assistance and participating in a self-sufficiency program or successfully completed a self-sufficiency program, and at least one appointive member must be an owner of rental property located within the limits of the city who is a resident of such city, but shall not own any property containing public housing;

(3) The election of the tenant commissioner shall be conducted by the jurisdiction-wide resident organization and overseen by an independent third party. The election shall be by written ballot and each tenant of the housing authority who has attained the age of eighteen years shall be entitled to one vote. In addition to the qualifications required for the office by the provisions of sections 99.010 to 99.230, the elected member of the commission shall be a tenant in good standing;

(4) Commissioners of the housing authority required by this section to be tenants of the housing authority or tenants receiving Section 8 housing assistance shall not be employed in any capacity by the housing authority and shall not be construed, because of such tenancy or receipt of housing assistance, to have direct or indirect interest in any housing authority project or in any property included or planned to be included in any project, or in proposed contract for materials or services within the meaning of section 99.060;

(5) Each elective commissioner shall serve a term of four years. Of the six appointive members of the commissioners first appointed pursuant to this section, two shall serve a term of one year, two commissioners shall serve a term of two years, and two commissioners shall serve a term of three years. Thereafter all commissioners shall serve a term of office of four years except that all vacancies shall be filled for the unexpired term;

(6) The commissioners shall select from among its members a chairperson and a vice chairperson;

(7) Each commissioner shall receive a stipend of two hundred dollars per month for his or her services to the housing authority in any capacity in addition to reimbursement for expenses incurred for special travel or conference expenses incurred in the discharge of the commissioner's duties. The board of commissioners shall have the power to adjust the stipend amount annually to reflect changes in the Consumer Price Index or similar prudent and object pre-escalator method;

(8) A quorum shall consist of at least four commissioners; and

(9) All commissioners shall be residents of the jurisdiction of the housing authority.

(L. 1990 H.B. 1510, A.L. 1995 S.B. 16, A.L. 2002 S.B. 1039)



Section 99.140 Authority to have power to issue bonds — liability therefor.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

99.140. Authority to have power to issue bonds — liability therefor. — 1. An authority shall have power to issue bonds from time to time in its discretion, for any of its corporate purposes. An authority shall also have power to issue refunding bonds for the purpose of paying or retiring bonds previously issued by it. An authority may issue such types of bonds as it may determine, including (without limiting the generality of the foregoing) bonds on which the principal and interest are payable from income and revenues of the authority and from grants or contributions from the federal government or other source.

2. Such income and revenues securing the bonds may be:

(1) Exclusively the income and revenues of the housing project financed with the proceeds of such bonds;

(2) Exclusively the income and revenues of certain designated housing projects, whether or not they are financed in whole or in part with the proceeds of such bonds; or

(3) The income and revenues of the authority generally.

3. Any such bonds may be additionally secured by a pledge of any income or revenues of the authority, or a mortgage of any housing project, projects or other property of the authority.

4. Neither the commissioners of an authority nor any person executing the bonds shall be liable personally on the bonds by reason of the issuance thereof. The bonds and other obligations of an authority (and such bonds and obligations shall so state on their face) shall not be a debt of the city, the county, the state or any political subdivision thereof and neither the city or the county, nor the state or any political subdivision thereof shall be liable thereon, nor in any event shall such bonds or obligations be payable out of any funds or properties other than those of said authority. The bonds shall not constitute an indebtedness within the meaning of any constitutional, statutory or charter debt limitation or restriction.

(RSMo 1939 § 7866)



Section 99.150 Bonds, how issued — how sold — interest.

Effective 28 Aug 1982

Title VII CITIES, TOWNS AND VILLAGES

99.150. Bonds, how issued — how sold — interest. — 1. Bonds of an authority shall be authorized by its resolution and may be issued in one or more series and shall bear such date or dates, mature at such time or times, bear interest at such rate or rates, be in such denomination or denominations, be in such form, either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption (with or without premium) as such resolution, its trust indenture or mortgage may provide.

2. The bonds shall be sold at not less than par at public sale held after notice published once at least five days prior to such sale in a newspaper having a general circulation in the area of operation and in a financial newspaper published in Kansas City or in the city of St. Louis; provided, that such bonds may be sold to the federal government at private sale at not less than par and, in the event less than all of the bonds authorized in connection with any project or projects are sold to the federal government, the balance of such bonds may be sold at private sale at not less than par at an interest cost to the authority of not to exceed the interest cost to the authority of the portion of the bonds sold to the federal government.

3. In case any of the commissioners or officers of the authority whose signatures appear on any bonds or coupons shall cease to be such commissioners or officers before the delivery of such bonds, such signatures shall, nevertheless, be valid and sufficient for all purposes, the same as if they had remained in office until such delivery. Any provision of any law to the contrary notwithstanding, any bonds issued pursuant to sections 99.010 to 99.230 shall be fully negotiable.

4. In any suit, action or proceedings involving the validity or enforceability of any bond of an authority or the security therefor, any such bond reciting in substance that it has been issued by the authority to aid in financing a housing project to provide dwelling accommodations for persons of low income shall be conclusively deemed to have been issued for a housing project of such character and said project shall be conclusively deemed to have been planned, located and constructed in accordance with the purposes and provisions of sections 99.010 to 99.230.

(RSMo 1939 § 7867, A.L. 1982 H.B. 1164)



Section 99.160 Powers of authority in connection with issuance of bonds.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

99.160. Powers of authority in connection with issuance of bonds. — In connection with the issuance of bonds or the incurring of obligations under leases and in order to secure the payment of such bonds or obligations, an authority, in addition to its other powers, shall have power

(1) To pledge all or any part of its gross or net rents, fees or revenues to which its right then exists or may thereafter come into existence;

(2) To mortgage all or any part of its real or personal property, then owned or thereafter acquired;

(3) To covenant against pledging all or any part of its rents, fees and revenues, or against mortgaging all or any part of its real or personal property, to which its right or title then exists or may thereafter come into existence or against permitting or suffering any lien on such revenues or property; to covenant with respect to limitations on its right to sell, lease or otherwise dispose of any housing project or any part thereof; and to covenant as to what other or additional debts or obligations may be incurred by it;

(4) To covenant as to the bonds to be issued and as to the issuance of such bonds in escrow or otherwise, and as to the use and disposition of the proceeds thereof; to provide for the replacement of lost, destroyed or mutilated bonds; to covenant against extending the time for the payment of its bonds or interest thereon; and to redeem the bonds, and to covenant for their redemption and to provide the terms and conditions thereof;

(5) To covenant (subject to the limitations contained in sections 99.010 to 99.230) as to the rents and fees to be charged in the operation of a housing project or projects, the amount to be raised each year or other period of time by rents, fees and other revenues, and as to the use and disposition to be made thereof; to create or to authorize the creation of special funds for moneys held for construction or operating costs, debt service, reserves, or other purposes, and to covenant as to the use and disposition of the moneys held in such funds;

(6) To prescribe the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto and the manner in which such consent may be given;

(7) To covenant as to use of any or all of its real or personal property; and to covenant as to the maintenance of its real and personal property, the replacement thereof, the insurance to be carried thereon and the use and disposition of insurance moneys;

(8) To covenant as to the rights, liabilities, powers and duties arising upon the breach by it of any covenant, condition, or obligation; and to covenant and prescribe as to events of default and terms and conditions upon which any or all of its bonds or obligations shall become or may be declared due before maturity, and as to the terms and conditions upon which such declaration and its consequences may be waived;

(9) To vest in a trustee or trustees or the holders of bonds or any proportion of them the right to enforce the payment of the bonds or any covenants securing or relating to the bonds; to vest in a trustee or trustees the right, in the event of a default by said authority, to take possession and use, operate and manage any housing project or part thereof, and to collect the rents and revenues arising therefrom and to dispose of such moneys in accordance with the agreement of the authority with said trustees; to provide for the powers and duties of a trustee or trustees and to limit the liabilities thereof; and to provide the terms and conditions upon which the trustee or trustees or the holders of bonds or any proportion of them may enforce any covenant or rights securing or relating to the bonds;

(10) To exercise all or any part or combination of the powers herein granted; to make covenants other than and in addition to the covenants herein expressly authorized, of like or different character; to make such covenants and to do any and all such acts and things as may be necessary or convenient or desirable in order to secure its bonds, or, in the absolute discretion of said authority, as will tend to make the bonds more marketable notwithstanding that such covenants, acts or things may not be enumerated herein.

(RSMo 1939 § 7868)



Section 99.170 State auditor to pass upon validity of bonds.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

99.170. State auditor to pass upon validity of bonds. — An authority may submit to the state auditor any bonds to be issued hereunder after all proceedings for the issuance of such bonds have been taken. Upon the submission of such proceedings to the state auditor, it shall be his duty to examine into and pass upon the validity of such bonds and the regularity of all proceedings in connection therewith. If such proceedings conform to the provisions of sections 99.010 to 99.230 and are otherwise regular in form and if such bonds when delivered and paid for will constitute binding and legal obligations of the authority enforceable according to the terms thereof, the state auditor shall certify in substance upon the back of each of said bonds that it is issued in accordance with the constitution and laws of the state of Missouri.

(RSMo 1939 § 7869)



Section 99.180 Rights of an obligee of an authority.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

99.180. Rights of an obligee of an authority. — An obligee of an authority shall have the right in addition to all other rights which may be conferred on such obligee, subject only to any contractual restrictions binding upon such obligee:

(1) By mandamus, suit, action or proceeding at law or in equity to compel said authority and the commissioners, officers, agents or employees thereof to perform each and every term, provision and covenant contained in any contract of said authority with or for the benefit of such obligee, and to require the carrying out of any or all such covenants and agreements of said authority and the fulfillment of all duties imposed upon said authority by sections 99.010 to 99.230;

(2) By suit, action or proceeding in equity, to enjoin any acts or things which may be unlawful, or the violation of any of the rights of such obligee of said authority.

(RSMo 1939 § 7870)



Section 99.190 Rights of authority upon the happening of an event of default.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

99.190. Rights of authority upon the happening of an event of default. — An authority shall have power by its resolution, trust indenture, mortgage, lease or other contract to confer upon any obligee holding or representing a specified amount in bonds, or holding a lease, the right (in addition to all rights that may otherwise be conferred), upon the happening of an event of default as defined in such resolution or instrument, by suit, action or proceeding in any court of competent jurisdiction:

(1) To cause possession of any housing project or any part thereof to be surrendered to any such obligee;

(2) To obtain the appointment of a receiver of any housing project of said authority or any part thereof and of the rents and profits therefrom. If such receiver be appointed, he may enter and take possession of such housing project or any part thereof and operate and maintain same, and collect and receive all fees, rents, revenues, or other charges thereafter arising therefrom, and shall keep such moneys in a separate account or accounts and apply the same in accordance with the obligations of said authority as the court shall direct;

(3) To require said authority and the commissioners thereof to account as if it and they were the trustees of an express trust.

(RSMo 1939 § 7871)



Section 99.200 Real property of authority exempt from levy and sale by virtue of an execution.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

99.200. Real property of authority exempt from levy and sale by virtue of an execution. — All real property of an authority shall be exempt from levy and sale by virtue of an execution, and no execution or other judicial process shall issue against the same nor shall judgment against an authority be a charge or lien upon its real property; provided, however, that the provisions of this section shall not apply to or limit the right of obligees to foreclose or otherwise enforce any mortgage of an authority or the right of obligees to pursue any remedies for the enforcement of any pledge or lien given by an authority on its rents, fees or revenues.

(RSMo 1939 § 7872)

(1959) Property of housing authority created under §§ 99.010 to 99.230 is exempt from ad valorem taxes. Schmoll v. Housing Authority of St. Louis County (Mo.), 321 S.W.2d 494.



Section 99.210 Authority may borrow money or accept grants or assistance from federal government.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

99.210. Authority may borrow money or accept grants or assistance from federal government. — In addition to the powers conferred upon an authority by other provisions of sections 99.010 to 99.230, an authority is empowered to borrow money or accept contributions, grants or other financial assistance from the federal government for or in aid of any housing project within its area of operation, to take over or lease or manage any housing project or undertaking constructed or owned by the federal government, and to these ends, to comply with such conditions and enter into such mortgages, trust indentures, leases or agreements as may be necessary, convenient or desirable. It is the purpose and intent of this chapter to authorize every authority to do any and all things necessary or desirable to secure the financial aid or cooperation of the federal government in the undertaking, construction, maintenance or operation of any housing project by such authority.

(RSMo 1939 § 7873)



Section 99.220 Authority to file report annually.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

99.220. Authority to file report annually. — At least once a year, an authority shall file with the clerk a report of its activities for the preceding year, and shall make recommendations with reference to such additional legislation or other action as it deems necessary in order to carry out the purposes of sections 99.010 to 99.230.

(RSMo 1939 § 7874)



Section 99.225 Funds to be used only for certain purposes.

Effective 28 Aug 1986

Title VII CITIES, TOWNS AND VILLAGES

99.225. Funds to be used only for certain purposes. — No funds derived from the United States Department of Housing and Urban Development for the subsidization, directly or indirectly, of very low and low-income housing may be used by any housing authority, directly or indirectly, for any of the nonhousing related activities or housing projects for moderate income persons described in sections 99.010 to 99.230, unless authorized by federal statutes or regulation.

(L. 1986 S.B. 767)



Section 99.230 Effect of sections 99.010 to 99.230.

Effective 28 Aug 1939

Title VII CITIES, TOWNS AND VILLAGES

99.230. Effect of sections 99.010 to 99.230. — Insofar as the provisions of sections 99.010 to 99.230 are inconsistent with the provisions of any other law, the provisions of sections 99.010 to 99.230 shall be controlling.

(RSMo 1939 § 7875)



Section 99.300 Citation of law.

Effective 28 Aug 1951

Title VII CITIES, TOWNS AND VILLAGES

99.300. Citation of law. — Sections 99.300 to 99.660 shall be known and may be cited as the "Land Clearance for Redevelopment Authority Law".

(L. 1951 p. 300 § 1)

(1954) This law is constitutional. State on Inf. Dalton v. Land Clearance for Redev. Auth. 364 Mo. 974, 270 S.W.2d 44;

(1954) Land Clearance for Redev. Auth. v. City of St. Louis (Mo.), 270 S.W.2d 58.

(1964) Election of city by resolution and vote of people, to come under this law could not be revoked by initiative proceedings since law was not enacted for solely municipal objectives but for state purposes as well, and law remains effective until legislature repeals it or provides by statute for means of withdrawal. Anderson v. Smith (A.), 377 S.W.2d 554.

(1966) Land Clearance for Redevelopment Authority Law, §§ 99.300 to 99.660, and the Urban Redevelopment Corporation Law, chapter 353 do not violate the constitutional provisions prohibiting the taking of private property for public use without consent of owner. Annbar Associates v. West Side Redevelopment Corp. (Mo.), 397 S.W.2d 635.

(1968) Where redevelopment authority had condemned plaintiff's land and was now owner and possessor, plaintiff had no legally protectable interest and there was no justiciable controversy for plaintiff to maintain action for declaratory judgment on question of authority's compliance with statutory requirements. Brooks v. Land Clearance for Redevelopment Auth. (A.), 425 S.W.2d 481.



Section 99.310 Declaration of policy.

Effective 28 Aug 1955

Title VII CITIES, TOWNS AND VILLAGES

99.310. Declaration of policy. — It is hereby found and declared that there exists in municipalities of the state insanitary, blighted, deteriorated and deteriorating areas which constitute a serious and growing menace injurious to the public health, safety, morals and welfare of the residents of the state; that the existence of such areas contributes substantially and increasingly to the spread of disease and crime, necessitating excessive and disproportionate expenditures of public funds for the preservation of the public health and safety, for crime prevention, correction, prosecution, punishment and the treatment of juvenile delinquency and for the maintenance of adequate police, fire and accident protection and other public services and facilities, constitutes an economic and social liability, substantially impairs or arrests the sound growth of communities and retards the provision of housing accommodations; that this menace is beyond remedy and control solely by regulatory process in the exercise of the police power and cannot be dealt with effectively by the ordinary operations of private enterprise without the aids herein provided; that the elimination or prevention of the detrimental conditions in such areas, the acquisition and preparation of land in or necessary to the development, renewal or rehabilitation of such areas and its sale or lease for development, renewal or rehabilitation in accordance with general plans and redevelopment or urban renewal plans of communities and any assistance which may be given by any public body in connection therewith are public uses and purposes for which public money may be expended and private property acquired; and that the necessity in the public interest for the provisions hereinafter enacted is hereby declared as a matter of legislative determination; and that certain insanitary, blighted, deteriorated or deteriorating areas, or portions thereof, may require acquisition and clearance, as provided in this law, since the prevailing condition of decay may make impracticable the reclamation of the area by conservation or rehabilitation, but other areas or portions thereof, through the means provided in this law may be susceptible of conservation or rehabilitation in such a manner that the conditions and evils hereinbefore enumerated may be eliminated, remedied or prevented, and to the extent feasible, salvable, insanitary and blighted areas should be conserved and rehabilitated through voluntary action and the regulatory process. A municipality, to the greatest extent it determines to be feasible in carrying out the provisions of this law, shall afford maximum opportunity, consistent with the sound needs of the municipality as a whole, to the rehabilitation or redevelopment or renewal of areas by private enterprise.

(L. 1951 p. 300 § 2, A.L. 1955 p. 279)



Section 99.320 Definitions.

Effective 28 Aug 1972

Title VII CITIES, TOWNS AND VILLAGES

99.320. Definitions. — As used in this law, the following terms mean:

(1) "Area of operation", in the case of a municipality, the area within the municipality except that the area of operation of a municipality under this law shall not include any area which lies within the territorial boundaries of another municipality unless a resolution has been adopted by the governing body of the other municipality declaring a need therefor; and in the case of a county, the area within the county, except that the area of operation in such case shall not include any area which lies within the territorial boundaries of a municipality unless a resolution has been adopted by the governing body of the municipality declaring a need therefor; and in the case of a regional authority, the area within the communities for which the regional authority is created, except that a regional authority shall not undertake a land clearance project within the territorial boundaries of any municipality unless a resolution has been adopted by the governing body of the municipality declaring that there is a need for the regional authority to undertake the land clearance project within such municipality; no authority shall operate in any area of operation in which another authority already established is undertaking or carrying out a land clearance project without the consent, by resolution, of the other authority;

(2) "Authority" or "land clearance for redevelopment authority", a public body corporate and politic created by or pursuant to section 99.330 or any other public body exercising the powers, rights and duties of such an authority;

(3) "Blighted area", an area which, by reason of the predominance of defective or inadequate street layout, insanitary or unsafe conditions, deterioration of site improvements, improper subdivision or obsolete platting, or the existence of conditions which endanger life or property by fire and other causes, or any combination of such factors, retards the provision of housing accommodations or constitutes an economic or social liability or a menace to the public health, safety, morals, or welfare in its present condition and use;

(4) "Bond", any bonds, including refunding bonds, notes, interim certificates, debentures, or other obligations issued by an authority pursuant to this law;

(5) "Clerk", the clerk or other official of the municipality or county who is the custodian of the official records of the municipality or county;

(6) "Community", any county or municipality except that such term shall not include any municipality containing less than seventy-five thousand inhabitants until the governing body thereof shall have submitted the proposition of accepting the provisions of this law to the qualified voters therein at an election called and held as provided by law for the incurring of indebtedness by such municipality, and a majority of the voters voting at the election shall have voted in favor of such proposition;

(7) "Federal government", the United States of America or any agency or instrumentality, corporate or otherwise, of the United States of America;

(8) "Governing body", the city council, common council, board of aldermen or other legislative body charged with governing the municipality or the county commission or other legislative body charged with governing the county;

(9) "Insanitary area", an area in which there is a predominance of buildings and improvements which, by reason of dilapidation, deterioration, age or obsolescence, inadequate provision for ventilation, light, air sanitation or open spaces, high density of population and overcrowding of buildings, overcrowding of land, or the existence of conditions which endanger life or property by fire and other causes, or any combination of such factors, is conducive to ill health, transmission of disease, infant mortality, juvenile delinquency and crime or constitutes an economic or social liability and is detrimental to the public health, safety, morals, or welfare;

(10) "Land clearance project", any work or undertaking:

(a) To acquire blighted, or insanitary areas or portions thereof, including lands, structures, or improvements the acquisition of which is necessary or incidental to the proper clearance, development or redevelopment of the blighted or insanitary areas or to the prevention of the spread or recurrence of substandard or insanitary conditions or conditions of blight;

(b) To clear any such areas by demolition or removal of existing buildings, structures, streets, utilities or other improvements thereon and to install, construct or reconstruct streets, utilities, and site improvements essential to the preparation of sites for uses in accordance with a redevelopment plan;

(c) To sell, lease or otherwise make available land in such areas for residential, recreational, commercial, industrial or other use or for public use or to retain such land for public use, in accordance with a redevelopment plan;

(d) To develop, construct, reconstruct, rehabilitate, repair or improve residences, houses, buildings, structures and other facilities;

(e) The term "land clearance project" may also include the preparation of a redevelopment plan, the planning, survey and other work incident to a land clearance project and the preparation of all plans and arrangements for carrying out a land clearance project and wherever the words "land clearance project" are used in this law, they shall also mean and include the words "urban renewal project" as defined in this section;

(11) "Mayor", the elected mayor of the city or the elected officer having the duties customarily imposed upon the mayor of the city or the executive head of a county;

(12) "Municipality", any incorporated city, town or village in the state;

(13) "Obligee", any bondholders, agents or trustees for any bondholders, lessor demising to the authority property used in connection with land clearance project, or any assignee or assignees of the lessor's interest or any part thereof, and the federal government when it is a party to any contract with the authority;

(14) "Person", any individual, firm, partnership, corporation, company, association, joint stock association, or body politic; and shall include any trustee, receiver, assignee, or other similar representative thereof;

(15) "Public body", the state or any municipality, county, township, board, commission, authority, district, or any other subdivision of the state;

(16) "Real property", all lands, including improvements and fixtures thereon, and property of any nature appurtenant thereto, or used in* connection therewith, and every estate, interest and right, legal or equitable, therein, including terms for years and liens by way of judgment, mortgage or otherwise and the indebtedness secured by such liens;

(17) "Redeveloper", any person, partnership, or public or private corporation or agency which enters or proposes to enter into a redevelopment or rehabilitation or renewal contract;

(18) "Redevelopment contract", a contract entered into between an authority and redeveloper for the redevelopment, rehabilitation or renewal of an area in conformity with a redevelopment plan or an urban renewal plan;

(19) "Redevelopment", the process of undertaking and carrying out a redevelopment plan or urban renewal plan;

(20) "Redevelopment plan", a plan other than a preliminary or tentative plan for the acquisition, clearance, reconstruction, rehabilitation, renewal or future use of a land clearance project area, and shall be sufficiently complete to comply with subdivision (4) of section 99.430 and shall be in compliance with a "workable program" for the city as a whole and wherever used in sections 99.300 to 99.660 the words "redevelopment plan" shall also mean and include "urban renewal plan" as defined in this section;

(21) "Urban renewal plan", a plan as it exists from time to time, for an urban renewal project, which plan shall conform to the general plan for the municipality as a whole; and shall be sufficiently complete to indicate such land acquisition, demolition and removal of structures, redevelopment, improvements, and rehabilitation as may be proposed to be carried out in the area of the urban renewal project, zoning and planning changes, if any, land uses, maximum densities, building requirements, and the relationship of the plan to definite local objectives respecting appropriate land uses, improved traffic, public transportation, public utilities, recreational and community facilities, and other public improvements; an** urban renewal plan shall be prepared and approved pursuant to the same procedure as provided with respect to a redevelopment plan;

(22) "Urban renewal project", any surveys, plans, undertakings and activities for the elimination and for the prevention of the spread or development of insanitary, blighted, deteriorated or deteriorating areas and may involve any work or undertaking for such purpose constituting a land clearance project or any rehabilitation or conservation work, or any combination of such undertaking or work in accordance with an urban renewal project; for this purpose, "rehabilitation or conservation work" may include:

(a) Carrying out plans for a program of voluntary or compulsory repair and rehabilitation of buildings or other improvements;

(b) Acquisition of real property and demolition, removal or rehabilitation of buildings and improvements thereon where necessary to eliminate unhealthful, insanitary or unsafe conditions, lessen density, eliminate uneconomic, obsolete or other uses detrimental to the public welfare, or to otherwise remove or prevent the spread of blight or deterioration, or to provide land for needed public facilities;

(c) To develop, construct, reconstruct, rehabilitate, repair or improve residences, houses, buildings, structures and other facilities;

(d) Installation, construction, or reconstruction of streets, utilities, parks, playgrounds, and other improvements necessary for carrying out the objectives of the urban renewal project; and

(e) The disposition, for uses in accordance with the objectives of the urban renewal project, of any property or part thereof acquired in the area of the project; but such disposition shall be in the manner prescribed in this law for the disposition of property in a land clearance project area;

(23) "Workable program", an official plan of action, as it exists from time to time, for effectively dealing with the problem in insanitary, blighted, deteriorated or deteriorating areas within the community and for the establishment and preservation of a well-planned community with well-organized residential neighborhoods of decent homes and suitable living environment for adequate family life, for utilizing appropriate private and public resources to eliminate and prevent the development or spread of insanitary, blighted, deteriorated or deteriorating areas, to encourage needed urban rehabilitation, to provide for the redevelopment of blighted, insanitary, deteriorated and deteriorating areas, or to undertake such of the aforesaid activities or other feasible community activities as may be suitably employed to achieve the objectives of such a program.

(L. 1951 p. 300 § 3, A.L. 1955 p. 279, A.L. 1965 p. 220, A.L. 1972 S.B. 586)

*Word "on" appears in original rolls.

**Word "and" appears in original rolls.



Section 99.330 Authority may be created, when.

Effective 28 Aug 1951

Title VII CITIES, TOWNS AND VILLAGES

99.330. Authority may be created, when. — There is hereby created in each community (as herein defined) a public body corporate and politic, to be known as the "Land Clearance for Redevelopment Authority" of the community; provided, however:

(1) That such authority shall not transact any business or exercise its powers hereunder until or unless the governing body shall approve (by resolution or ordinance as herein provided) the exercise in such community of the powers, functions and duties of an authority under this law; and provided further that, if it deems such action to be in the public interest, the governing body may, instead of such resolution or ordinance adopt a resolution or ordinance approving the exercise of such powers, functions and duties by the community itself or by the housing authority, if one exists or is subsequently established in the community, and in such event, the community or housing authority, as the case may be, shall be vested with all the powers, functions, rights, duties and privileges of a land clearance for redevelopment authority under this law;

(2) The governing body of a community shall not adopt a resolution or ordinance pursuant to subdivision (1) above unless it finds:

(a) That one or more blighted, or insanitary areas (as herein defined) exist in such community, and

(b) That the redevelopment of such area or areas is necessary in the interest of the public health, safety, morals or welfare of the residents of such community.

(L. 1951 p. 300 § 4)



Section 99.340 Board of commissioners — appointment — qualifications — terms.

Effective 28 Aug 1997

Title VII CITIES, TOWNS AND VILLAGES

99.340. Board of commissioners — appointment — qualifications — terms. — 1. When the governing body of a municipality adopts a resolution or ordinance as aforesaid, it shall promptly notify the mayor of such adoption. If the resolution or ordinance adopted is one approving the exercise of powers hereunder by a land clearance for redevelopment authority, the mayor shall appoint a board of commissioners of such authority which shall consist of five commissioners, and when the governing body of a county adopts such a resolution, said body shall appoint a board of commissioners of the authority created for such county which shall consist of five commissioners.

2. All commissioners of an authority shall be taxpayers who have resided for a period of five years in, in the case of a municipality, the area within the municipality; and, in the case of a county, the area within the county.

3. Two of the commissioners who are first appointed shall be designated to serve for terms of one year from the date of their appointment and three shall be designated to serve for terms of two, three and four years respectively from the date of their appointment. Thereafter, commissioners shall be appointed as aforesaid for a term of office for four years except that all vacancies shall be filled for the unexpired term.

(L. 1951 p. 300 § 4, A.L. 1997 H.B. 689)



Section 99.350 Board of commissioners — meetings — quorum — employees.

Effective 28 Aug 1951

Title VII CITIES, TOWNS AND VILLAGES

99.350. Board of commissioners — meetings — quorum — employees. — 1. The powers hereunder vested in each land clearance for redevelopment authority shall be exercised by the board of commissioners thereof. A majority of the commissioners shall constitute a quorum of such board for the purpose of conducting business and exercising the powers of the authority and for all other purposes. Action may be taken by the board upon a vote of a majority of the commissioners present, unless in any case the bylaws of the authority shall require a larger number. Meetings of the board of an authority may be held anywhere within the perimeter boundaries of the area of operation of the authority.

2. The commissioners of an authority shall elect a chairman and vice chairman from among the commissioners; however, the first chairman shall be designated by the mayor. An authority may employ an executive director, technical experts and such other officers, agents and employees, permanent and temporary, as it may require, and shall determine their qualifications, duties and compensation. For such legal services as it may require, an authority may call upon the chief law officer of the communities within its area of operation or may employ its own counsel and legal staff. An authority may delegate to one or more of its agents or employees such powers or duties as it may deem proper.

(L. 1951 p. 300 § 4)



Section 99.360 Regional authority — creation — area of operation increased, how.

Effective 28 Aug 1951

Title VII CITIES, TOWNS AND VILLAGES

99.360. Regional authority — creation — area of operation increased, how. — 1. If the governing body of each of two or more communities declares, by resolution or ordinance, that there is a need for one land clearance for redevelopment authority to be created for all of such communities, and has made the findings required by subdivision (2) of section 99.330, a public body, corporate and politic, to be known as a regional land clearance for redevelopment authority (herein referred to as regional authority or authority) shall thereupon exist for all of such communities and may exercise the powers and other functions of an authority under this law in such communities.

2. The area of operation of a regional authority shall be increased from time to time to include one or more additional communities if the governing body of each of such additional communities adopts the resolution or ordinance described in subsection 1 of this section and makes the findings required by subdivision (2) of section 99.330, and the commissioners of the regional authority consent to the inclusion within its area of operation of such additional communities.

(L. 1951 p. 300 § 4)



Section 99.370 Regional authority — commissioners — terms — additional commissioner appointed, when and how.

Effective 28 Aug 1951

Title VII CITIES, TOWNS AND VILLAGES

99.370. Regional authority — commissioners — terms — additional commissioner appointed, when and how. — 1. If a regional authority is created as herein provided, one person shall be appointed as a commissioner of such authority for each community for which such authority is created.

2. When the area of operation of a regional authority is increased to include an additional community or communities as herein provided, one additional person shall be appointed as a commissioner of such authority for each such additional community.

3. Each such commissioner appointed for a municipality shall be appointed by the mayor thereof, and each such commissioner appointed for a county shall be appointed by the governing body thereof. The first appointment of commissioners of a regional authority may be made at or after the time of the adoption of the resolution declaring the need for such authority or declaring the need for the inclusion of such community in the area of operation of such authority. The commissioners of a regional authority and their successors shall be appointed as aforesaid for terms of four years except that all vacancies shall be filled for the unexpired terms.

4. If the area of operation of a regional authority consists at any time of an even number of communities, the commissioners of the regional authority already appointed in the manner described above shall appoint one additional commissioner whose term of office shall be as provided for a commissioner of a regional authority except that such term shall end at any earlier time that the area of operation of the regional authority shall be changed to consist of an odd number of communities. The commissioners of such authority already appointed in the manner described above shall likewise appoint each person to succeed such additional commissioner; provided that the term of office of such person begins during the terms of office of the commissioners appointing him.

5. A certificate of the appointment of any such additional commissioners of such regional authority shall be filed with the other records of the regional authority and shall be conclusive evidence of the due and proper appointment of such additional commissioner.

(L. 1951 p. 300 § 4)



Section 99.380 Commissioners — compensation — certificate of appointment.

Effective 28 Aug 1951

Title VII CITIES, TOWNS AND VILLAGES

99.380. Commissioners — compensation — certificate of appointment. — A commissioner of an authority shall receive no compensation for his services, but shall be entitled to the necessary expenses, including traveling expenses, incurred in the discharge of his duties. Each commissioner shall hold office until his successor has been appointed and has qualified. A certificate of the appointment or reappointment of any commissioner shall be filed with the municipal or county clerk, as the case may be, and such certificate shall be conclusive evidence of the due and proper appointment of such commissioner.

(L. 1951 p. 300 § 4)



Section 99.390 Commissioner — misconduct in office — removal — procedure.

Effective 28 Aug 1951

Title VII CITIES, TOWNS AND VILLAGES

99.390. Commissioner — misconduct in office — removal — procedure. — For inefficiency or neglect of duty or misconduct in office, a commissioner of an authority may be removed by the mayor (or by the governing body of the county in case it appointed such commissioner), but a commissioner shall be removed only after a hearing and after he shall have been given a copy of the charges at least ten days prior to such hearing and have had an opportunity to be heard in person or by counsel. In the event of the removal of any commissioner, a record of the proceedings, together with the charges and findings thereon, shall be filed in the office of the municipal or county clerk, as the case may be.

(L. 1951 p. 300 § 4)



Section 99.400 Commissioner not to acquire interest voluntarily in clearance project — penalty.

Effective 28 Aug 1951

Title VII CITIES, TOWNS AND VILLAGES

99.400. Commissioner not to acquire interest voluntarily in clearance project — penalty. — 1. No commissioner or employee of an authority shall voluntarily acquire any interest, direct or indirect, in any land clearance project or in any property included or planned by the authority to be included in any such project, or in any contract or proposed contract in connection with any such project.

2. Where the acquisition is not voluntary such commissioner or employee shall immediately disclose such interest in writing to the authority and such disclosure shall be entered upon the minutes of the authority.

3. A commissioner or employee who owns or controls any interest, direct or indirect, in such property shall not participate in any action by the authority affecting the property. If any commissioner or employee of an authority owned or controlled within the preceding two years an interest, direct or indirect, in any property included or planned by the authority to be included in any land clearance project, he immediately shall disclose such interest in writing to the authority and such disclosure shall be entered upon the minutes of the authority. Upon such disclosure such commissioner or employee shall not participate in any action by the authority affecting such property.

4. Any violation of the provisions of sections 99.330 to 99.410 shall constitute misconduct in office.

(L. 1951 p. 300 § 4)



Section 99.410 Resolution creating authority deemed conclusive, when — filing.

Effective 28 Aug 1951

Title VII CITIES, TOWNS AND VILLAGES

99.410. Resolution creating authority deemed conclusive, when — filing. — 1. In any suit, action or proceeding involving the validity or enforcement of or relating to any contract of an authority or other public body, such authority or other public body shall be conclusively deemed to have become established and authorized to transact business and exercise its powers hereunder upon proof of the adoption of the appropriate resolution prescribed in subdivision (1) of section 99.330 or subsection 1 of section 99.360 above. Each such resolution shall be deemed sufficient if it authorizes the exercise of powers hereunder by the authority or other public body and finds in substantially the terms provided in subdivision (2) of section 99.330 (no further detail being necessary) that the conditions therein enumerated exist.

2. A copy of such resolution duly certified by the municipal or county clerk, as the case may be, shall be admissible in evidence in any suit, action or proceeding.

(L. 1951 p. 300 § 4)

(1968) Where redevelopment authority had condemned plaintiff's land and was now owner and possessor, plaintiff had no legally protectable interest and there was no justiciable controversy for plaintiff to maintain action for declaratory judgment on question of authority's compliance with statutory requirements. Brooks v. Land Clearance for Redevelopment Auth. (A.), 425 S.W.2d 481.

(1954) Land Clearance for Redev. Authority v. City of St. Louis, 364 Mo. 974, 270 S.W.2d 58.



Section 99.420 Powers of authority.

Effective 28 Aug 1982

Title VII CITIES, TOWNS AND VILLAGES

99.420. Powers of authority. — An authority shall constitute a public body corporate and politic, exercising public and essential governmental functions, and having all the powers necessary or convenient to carry out and effectuate the purposes and provisions of this law, including the following powers in addition to others herein granted:

(1) To sue and to be sued; to have a seal and to alter the same at pleasure; to have perpetual succession; to make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the authority; and to make and from time to time amend and repeal bylaws, rules and regulations, not inconsistent with this law, to carry out the provisions of this law;

(2) To prepare or cause to be prepared and recommend redevelopment plans and urban renewal plans to the governing body of the community or communities within its area of operation and to undertake and carry out land clearance projects and urban renewal projects within its area of operation;

(3) To arrange or contract for the furnishing or repair, by any person or agency, public or private, of services, privileges, works, streets, roads, public utilities or other facilities for or in connection with a land clearance project or urban renewal project; and notwithstanding anything to the contrary contained in this law or any other provision of law, to agree to any conditions that it may deem reasonable and appropriate attached to federal financial assistance and imposed pursuant to federal law relating to the determination of prevailing salaries or wages or compliance with labor standards, in the undertaking or carrying out of a land clearance project or urban renewal project, and to include in any contract let in connection with such a project provisions to fulfill such of the conditions as it may deem reasonable and appropriate;

(4) Within its area of operation, to purchase, lease, obtain options upon, acquire by gift, grant, bequest, devise, eminent domain or otherwise, any real or personal property or any interest therein, including fee simple absolute title, together with any improvements thereon, necessary or incidental to a land clearance project or urban renewal project; to hold, improve, clear or prepare for redevelopment or urban renewal any such property; to develop, construct, reconstruct, rehabilitate, repair or improve residences, houses, buildings, structures and other facilities; to sell, lease, exchange, transfer, assign, subdivide, retain for its own use, mortgage, pledge, hypothecate or otherwise encumber or dispose of any real or personal property or any interest therein; to enter into contracts with redevelopers of property and with other public agencies containing covenants, restrictions and conditions regarding the use of such property for residential, commercial, industrial, recreational purposes or for public purposes in accordance with the redevelopment or urban renewal plan and such other covenants, restrictions and conditions as the authority may deem necessary to prevent a recurrence of blighted or insanitary areas or to effectuate the purposes of this law; to make any of the covenants, restrictions, or conditions of the foregoing contracts covenants running with the land, and to provide appropriate remedies for any breach of any such covenants, or conditions, including the right in the authority to terminate such contracts and any interest in the property created pursuant thereto; to borrow money and issue bonds and provide security for loans or bonds; to insure or provide for the insurance of any real or personal property or operations of the authority against any risks or hazards, including the power to pay premiums on any such insurance; and to enter into any contracts necessary to effectuate the purposes of this law; provided, however, that no statutory provision with respect to the acquisition, clearance or disposition of property by other public bodies shall restrict an authority or other public bodies exercising powers hereunder, in such functions, unless the legislature shall specifically so state;

(5) To prepare a workable program;

(6) To make plans for carrying out a program of voluntary repair and rehabilitation of buildings and improvements, plans for the enforcement of state and local laws, codes, and regulations relating to the use of land and the use and occupancy of buildings and improvements, and to the compulsory repair, rehabilitation, demolition, or removal of buildings and improvements; the authority may develop, test and report methods and techniques, and carry out demonstrations and other activities, for the prevention and the elimination of insanitary, blighted, deteriorated or deteriorating areas;

(7) To invest any funds held in reserves or sinking funds or any funds not required for immediate disbursement, in property or securities in which savings banks may legally invest funds subject to their control; to redeem its bonds at the redemption price, all bonds so redeemed or purchased to be cancelled;

(8) To borrow money and to apply for and accept advances, loans, grants, contributions and any other form of financial assistance from the federal government, the state, county, municipality or other public body or from any sources public or private, for the purposes of this law, to give such security as may be required and to enter into and carry out contracts in connection therewith; an authority, notwithstanding the provisions of any other law, may include in any contract for financial assistance with the federal government for a land clearance or urban renewal project such conditions imposed pursuant to federal law as the authority may deem reasonable and appropriate and which are not inconsistent with the purposes of this law;

(9) Acting through one or more commissioners or other persons designated by the authority, to conduct examinations and investigations and to hear testimony and take proof under oath at public or private hearings on any matter material for its information; to administer oaths, issue subpoenas requiring the attendance of witnesses or the production of books and papers and to issue commissions for the examination of witnesses who are outside of the state or unable to attend before the authority, or excused from attendance; to make available to appropriate agencies, including those charged with the duty of abating or requiring the correction of nuisances or like conditions or of demolishing unsafe or insanitary structures or eliminating substandard or insanitary conditions or conditions of blight within its area of operation, its findings and recommendations with regard to any building or property where conditions exist which are dangerous to the public health, safety, morals or welfare;

(10) Within its area of operation, to make or have made all surveys, studies and plans, but not including the preparation of a general plan for the community, necessary to the carrying out of the purposes of this law and in connection therewith to enter into or upon any land, building, or improvement thereon for such purposes and to make soundings, test borings, surveys, appraisals and other preliminary studies and investigations necessary to carry out its powers but such entry shall constitute no cause of action for trespass in favor of the owner of such land, building or improvement except for injuries resulting from wantonness or malice; and to contract or cooperate with any and all persons or agencies, public or private, in the making and carrying out of the surveys, appraisals, studies and plans;

(11) To prepare plans and provide reasonable assistance for the relocation of families displaced from a land clearance project area or an urban renewal project area, to the extent essential for acquiring possession of and* clearing or renewing the area or parts thereof;

(12) To make such expenditures as may be necessary to carry out the purposes of this law; and to make expenditures from funds obtained from the federal government without regard to any other laws pertaining to the making and approval of appropriations and expenditures;

(13) To delegate to a municipality or other public body any of the powers or functions of the authority with respect to the planning or undertaking of a land clearance project or urban renewal project in the area in which the municipality or public body is authorized to act, and the municipality or public body is hereby authorized to carry out or perform such powers or functions for the authority;

(14) To exercise all powers or parts or combinations of powers necessary, convenient or appropriate to undertake and carry out land clearance, redevelopment and urban renewal plans and projects and all the powers herein granted;

(15) To loan the proceeds of the bonds or temporary notes hereinafter authorized to provide for the purchase, construction, extension and improvement of a project by a private or public developer pursuant to a development contract approved by the authority.

(L. 1951 p. 300 § 5, A.L. 1955 p. 279, A.L. 1972 S.B. 586, A.L. 1982 H.B. 1411 & 1587)

*Word "an" appears in original rolls.

CROSS REFERENCES:

Bi-state development agency, bonds of, investment in authorized, 70.377

Multinational banks, securities and obligations of, investment in, when, 409.950

Savings accounts in insured savings and loan associations, investment in authorized, 369.194



Section 99.430 Preparation and approval of redevelopment and urban renewal plans — modification of plan.

Effective 28 Aug 1982

Title VII CITIES, TOWNS AND VILLAGES

99.430. Preparation and approval of redevelopment and urban renewal plans — modification of plan. — 1. Preparation and approval of redevelopment and urban renewal plans shall be carried out within the following regulations:

(1) An authority shall not acquire real property for a land clearance or urban renewal project unless the governing body of the community in which the land clearance project area or urban renewal project area is located has approved the redevelopment or urban renewal plan, as prescribed in subdivision (9) of this section.

(2) An authority shall not prepare a redevelopment or an urban renewal plan for a land clearance or urban renewal project area unless the governing body of the community in which the area is located has declared, by resolution or ordinance, the area to be a blighted, or insanitary area in need of redevelopment or in need of rehabilitation.

(3) An authority shall not recommend a redevelopment or urban renewal plan to the governing body of the community in which the land clearance or urban renewal project area is located until a general plan for the development of the community has been prepared.

(4) The authority itself may prepare or cause to be prepared a redevelopment or urban renewal plan or any person or agency, public or private, may submit such a plan to an authority. A redevelopment or urban renewal plan shall be sufficiently complete to indicate its relationship to definite local objectives as to appropriate land uses, improved traffic, public transportation, public utilities, recreational and community facilities and other public improvements and the proposed land uses and building requirements in the land clearance or urban renewal project area, and shall include without being limited to:

(a) The boundaries of the land clearance or urban renewal project area, with a map showing the existing uses and condition of the real property therein;

(b) A land use plan showing proposed uses of the area;

(c) Information showing the standards of population densities, land coverage and building intensities in the area after redevelopment or urban renewal;

(d) A statement of the proposed changes, if any, in zoning ordinances or maps, street layouts, street levels or grades, building codes and ordinances;

(e) A statement as to the kind and number of additional public facilities or utilities which will be required in the area after redevelopment or urban renewal; and

(f) A schedule indicating the estimated length of time needed for completion of each phase of the plan.

(5) Prior to recommending a redevelopment or urban renewal plan to the governing body for approval, an authority shall submit the plan to the planning agency, if any, of the community in which the land clearance or urban renewal project area is located for review and recommendations as to its conformity with the general plan for the development of the community as a whole. The planning agency shall submit its written recommendations with respect to the proposed redevelopment or urban renewal plan to the authority within thirty days after receipt of the plan for review. Upon receipt of the recommendations of the planning agency, or, if no recommendations are received within the thirty days, then without the recommendations, an authority may recommend the redevelopment or urban renewal plan to the governing body of the community for approval.

(6) Prior to recommending a redevelopment or urban renewal plan to the governing body for approval, an authority shall consider whether the proposed land uses and building requirements in the land clearance or urban renewal project area are designed with the general purpose of accomplishing, in conformance with the general plan, a coordinated, adjusted and harmonious development of the community and its environs which, in accordance with present and future needs, will promote health, safety, morals, order, convenience, prosperity and the general welfare, as well as efficiency and economy in the process of development; including, among other things, adequate provision for traffic, vehicular parking, the promotion of safety from fire, panic and other dangers, adequate provision for light and air, the promotion of the healthful and convenient distribution of population, the provision of adequate transportation, water, sewerage, and other public utilities, schools, parks, recreational and community facilities and other public requirements, the promotion of sound design and arrangement, the wise and efficient expenditure of public funds, the prevention of the recurrence of insanitary or unsafe dwelling accommodations, or insanitary areas, or conditions of blight or deterioration, and the provision of adequate, safe and sanitary dwelling accommodations.

(7) The recommendation of a redevelopment or urban renewal plan by an authority to the governing body shall be accompanied by the recommendations, if any, of the planning commission concerning the redevelopment or urban renewal plan; a statement of the proposed method and estimated cost of the acquisition and preparation for redevelopment or urban renewal of the land clearance or urban renewal project area and the estimated proceeds or revenues from its disposal to redevelopers; a statement of the proposed method of financing the project; a statement of a feasible method proposed for the relocation of families to be displaced from the land clearance or urban renewal project area; and a schedule indicating the estimated length of time needed for completion of each phase of the plan.

(8) The governing body of the community shall hold a public hearing on any redevelopment or urban renewal plan or substantial modification thereof recommended by the authority, after public notice thereof by publication in a newspaper of general circulation in the community once each week for two consecutive weeks, the last publication to be at least ten days prior to the date set for hearing. The notice shall describe the time, date, place and purpose of the hearing and shall also generally identify the area to be covered by the plan. All interested parties shall be afforded at the public hearing a reasonable opportunity to express their views respecting the proposed redevelopment or urban renewal plan.

(9) Following the hearing, the governing body may approve a redevelopment or urban renewal plan if it finds that the plan is feasible and in conformity with the general plan for the development of the community as a whole. A redevelopment or urban renewal plan which has not been approved by the governing body when recommended by the authority may be recommended again to it with any modifications deemed advisable.

(10) A redevelopment or urban renewal plan may be modified at any time by the authority, provided that, if modified after the lease or sale of real property in the land clearance or urban renewal project area, the modification must be consented to by the redeveloper of the real property or his successor, or their successors in interest affected by the proposed modification. Where the proposed modification will substantially change the redevelopment or urban renewal plan as previously approved by the governing body, the modification must similarly be approved by the governing body.

2. As an alternative to the procedures prescribed in subdivisions (2) and (5) of subsection 1, an authority may find an area to be a blighted, insanitary or undeveloped area in need of redevelopment or rehabilitation, and simultaneously prepare a plan, or adopt a plan presented to the authority, and the authority may simultaneously recommend its finding of a blighted, insanitary or undeveloped area and the approval of a plan to the governing body of the community, and the governing body may make its finding that the area is blighted, insanitary or undeveloped and approve the plan simultaneously. Simultaneously with such recommendation of a finding of a blighted or insanitary or undeveloped industrial area and recommendation of a plan to the governing body for approval, an authority shall submit the finding of a blighted or insanitary or undeveloped area and the plan to the planning agency, if any, of the community in which the project area is located for review and recommendation as to the conformity of the plan to the general plan for the development of the community as a whole. The planning agency shall submit its written recommendations with respect to the finding of a blighted or insanitary or undeveloped industrial area and the plan to the authority and the local governing body within thirty days after receipt of the findings and the plan for review. Upon receipt of the recommendations of the planning agency, or, if no recommendations are received within the thirty days, then without the recommendations, the governing body may simultaneously approve the finding of a blighted or insanitary or undeveloped area and approve the plan in the manner prescribed in subdivisions (8) and (9) of subsection 1.

(L. 1951 p. 300 § 6, A.L. 1955 p. 279, A.L. 1982 H.B. 1411 & 1587)

(1961) Where property acquired by and clearance for redevelopment authority of city was conveyed to university controlled by religious denomination pursuant to a plan adopted by the city in slum clearance project, and where the only bid received was from the university, there was no subsidy of religion from public funds in the absence of showing of fraud or arbitrary action. Kintzele v. City of St. Louis (Mo.), 347 S.W.2d 695.

(1979) Land clearance for redevelopment authority of Kansas City does not have statutory authority to issue revenue bonds, to become mortgage lender, and exceeded its statutory grant of authority in attempting to issue mortgage revenue bonds and housing revenue bonds. State ex rel. Taylor v. Land Clearance for Redevelopment Authority of Kansas City, (Mo.), 586 S.W.2d 331.



Section 99.450 Authority may dispose of property, how.

Effective 28 Aug 1951

Title VII CITIES, TOWNS AND VILLAGES

99.450. Authority may dispose of property, how. — Property in a land clearance project may be disposed of as follows:

(1) An authority may sell, lease, exchange or otherwise transfer real property or any interest therein in a land clearance project area to any redeveloper for residential, recreational, commercial, industrial or other uses or for public use in accordance with the redevelopment plan, subject to such covenants, conditions and restrictions as may be deemed to be in the public interest or to carry out the purposes of this law; provided that such sale, lease, exchange or other transfer, and any agreement relating thereto, may be made only after, or subject to, the approval of the redevelopment plan by the governing body of the community. Such real property shall be sold, leased or transferred at its fair value for uses in accordance with the redevelopment plan notwithstanding such value may be less than the cost of acquiring and preparing such property for redevelopment. In determining the fair value of real property for uses in accordance with the redevelopment plan, an authority shall take into account and give consideration to the uses and purposes required by such plan; the restrictions upon, and the covenants, conditions and obligations assumed by the redeveloper of such property; the objectives of the redevelopment plan for the prevention of the recurrence of blighted, or insanitary areas; and such other matters as the authority shall specify as being appropriate. In fixing rentals and selling prices, an authority shall give consideration to appraisals of the property for such uses made by land experts employed by the authority.

(2) An authority shall, by public notice published at least two times in a newspaper having a general circulation in its area of operation, prior to the consideration of any redevelopment contract proposal, invite proposals from, and make available all pertinent information to private redevelopers or any persons interested in undertaking the redevelopment of an area, or any part thereof, which the governing body has declared to be in need of redevelopment. Such notice shall identify the area, and shall state that such further information as is available may be obtained at the office of the authority. The authority shall consider all redevelopment proposals and the financial and legal ability of the prospective redevelopers to carry out their proposals and may negotiate with any redevelopers for proposals for the purchase or lease of any real property in the land clearance project area. The authority may accept such redevelopment contract proposal as it deems to be in the public interest and in furtherance of the purposes of this law, provided that the authority has, not less than thirty days prior thereto, notified the governing body in writing of its intention to accept such redevelopment contract proposal. Thereafter, the authority may execute such redevelopment contract in accordance with the provisions of subdivision (1) of this section and deliver deeds, leases and other instruments and take all steps necessary to effectuate such redevelopment contract. In its discretion, the authority may, with regard to the foregoing provisions of this subdivision, dispose of real property in a land clearance project area to private redevelopers for redevelopment under such reasonable competitive bidding procedures as it shall prescribe, subject to the provisions of subdivision (1).

(3) In carrying out a land clearance project, an authority may:

(a) Convey to the community in which the project is located, such real property as, in accordance with the redevelopment plan, is to be laid out into streets, alleys and public ways, this power being additional to and not limiting any and all other powers of conveyance of property to communities expressed herein generally or otherwise;

(b) Grant servitudes, easements and rights-of-way for public utilities, sewers, streets and other similar facilities, in accordance with the redevelopment plan; and

(c) Convey to the municipality, county or other appropriate public body, such real property as, in accordance with the redevelopment plan, is to be used for parks, schools, public buildings, facilities or other public purposes.

(4) An authority may temporarily operate and maintain real property in a land clearance project area pending the disposition of the property for redevelopment, without regard to the provisions of subdivisions (1) and (2) above, for such uses and purposes as may be deemed desirable even though not in conformity with the redevelopment plan.

(L. 1951 p. 300 § 7)

(1954) Section which requires sale of property cleared at public expense at fair value is not grant of special privilege or of public property in aid of private persons. State on Inf. Dalton v. Land Clearance for Redev. Auth., 364 Mo. 974, 270 S.W.2d 44

(1954) Land clearance for redevelopment law does not violate constitutional prohibition against taking private property for private use without consent of owner. Land Clearance for Redev. Auth. v. City of St. Louis (Mo.), 270 S.W.2d 58.



Section 99.460 Power of eminent domain — procedure.

Effective 28 Aug 2006

Title VII CITIES, TOWNS AND VILLAGES

99.460. Power of eminent domain — procedure. — 1. An authority whose board members are appointed by one or more elected officials shall have the right to acquire by the exercise of the power of eminent domain any real property which it may deem necessary for a land clearance project or for its purposes under this law after the adoption by it of a resolution declaring that the acquisition of the real property described therein is necessary for such purposes. An authority may exercise the power of eminent domain in the manner and under the procedure provided for corporations in chapter 523 and acts amendatory thereof or supplementary thereto.

2. Property already devoted to a public use may be acquired in like manner, provided that no real property belonging to the municipality, the county or the state may be acquired without its consent.

(L. 1951 p. 300 § 8, A.L. 2006 H.B. 1944)



Section 99.470 Vacant land may be developed, when.

Effective 28 Aug 1951

Title VII CITIES, TOWNS AND VILLAGES

99.470. Vacant land may be developed, when. — Upon a determination, by resolution or ordinance, of the governing body of the community in which such land is located that the acquisition and development of undeveloped vacant land, not within a blighted, or insanitary area, is essential to the proper clearance or redevelopment of blighted, or insanitary areas, or a necessary part of the general land clearance program of the community, the acquisition, planning, preparation for development or disposal of such land shall constitute a land clearance project which may be undertaken by the authority in the manner provided in the foregoing sections. The determination by the governing body shall be in lieu of the declaration required by subdivision (2) of section 99.430 but shall not be made until the governing body finds that there is a shortage of decent, safe and sanitary housing in the community; that such undeveloped vacant land will be developed for predominantly residential uses; and that the provision of dwelling accommodations on such undeveloped vacant land is necessary to accomplish the relocation, in decent, safe and sanitary housing in the community, of families to be displaced from blighted, or insanitary areas which are to be redeveloped; provided, however, that in the undertaking of land clearance projects on a regional or unified metropolitan basis, involving the acquisition and development of undeveloped vacant land in one community as an adjunct to the redevelopment of blighted, or insanitary areas, in another community, each determination or finding required in this section shall be made by the governing body of the community with respect to which the determination or finding relates.

(L. 1951 p. 300 § 9)



Section 99.480 Bonds — authority to issue — how paid.

Effective 28 Aug 1951

Title VII CITIES, TOWNS AND VILLAGES

99.480. Bonds — authority to issue — how paid. — 1. An authority shall have power to issue bonds from time to time in its discretion for any of its corporate purposes including the payment of principal and interest upon any advances for surveys and plans for land clearance projects.

2. An authority shall also have power to issue refunding bonds for the purpose of paying or retiring or in exchange for bonds previously issued by it.

3. An authority may issue such types of bonds as it may determine, including (without limiting the generality of the foregoing) bonds on which the principal and interest are payable:

(1) Exclusively from the income, proceeds, and revenues of the land clearance project financed with the proceeds of such bonds; or

(2) Exclusively from the income, proceeds, and revenues of any of its land clearance projects whether or not they are financed in whole or in part with the proceeds of such bonds.

4. Provided that any such bonds may be additionally secured by a pledge of any loan, grant or contributions, or parts thereof, from the federal government or other source, or a mortgage of any land clearance project or projects of the authority.

(L. 1951 p. 300 § 10)



Section 99.490 Bonds — conditions — interest rate — to be sold at par.

Effective 28 Aug 1982

Title VII CITIES, TOWNS AND VILLAGES

99.490. Bonds — conditions — interest rate — to be sold at par. — 1. Bonds of an authority shall be authorized by its resolution and may be issued in one or more series and shall bear such date or dates, be payable upon demand or mature at such time or times, bear interest at such rate or rates, not in excess of the maximum rate, if any, applicable to general and business corporations, be in such denomination or denominations, be in such form either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption (with or without premium) as such resolution, its trust indenture or mortgage may provide.

2. The bonds shall be sold at not less than ninety-five percent of par at public or, if the authority determines it is in the best interest of the authority to sell such bonds at private sale, notwithstanding the provisions of section 108.070. The reason or reasons why private sale is in the best interest of the authority shall be set forth in the order or resolution authorizing the private sale; provided, however, that any issue in excess of ten million dollars shall be sold only at public sale; provided, further, that notice of such public or private sale shall be published in a newspaper having a general circulation in the area of operation and such medium of publication as the authority may deem at least once and not later than ten days prior to such public or private sale. The decision of the authority shall be conclusive.

(L. 1951 p. 300 § 10, A.L. 1982 H.B. 1411 & 1587)



Section 99.500 Bonds — commissioners not personally liable — not to constitute debt of a political subdivision or state — exempt from income taxes.

Effective 28 Aug 1951

Title VII CITIES, TOWNS AND VILLAGES

99.500. Bonds — commissioners not personally liable — not to constitute debt of a political subdivision or state — exempt from income taxes. — 1. Neither the commissioners of an authority nor any person executing the bonds shall be liable personally on the bonds by reason of the issuance thereof. Bonds issued under this section by a land clearance for redevelopment authority, created by or pursuant to sections 99.330 to 99.410 or by a housing authority, shall not be a debt of the municipality, the county or the state and neither the municipality, the county or the state shall be liable thereon nor in any event shall such bonds be payable out of any funds or properties other than those acquired for the purposes of this law and such bonds shall not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction.

2. Bonds of an authority are declared to be issued for an essential public and governmental purpose and to be public instrumentalities, and interest thereon and income therefrom shall be exempt from income taxes.

(L. 1951 p. 300 § 10)



Section 99.510 Commissioner's signature on bonds — validity — bonds deemed to be issued for lawful purpose.

Effective 28 Aug 1951

Title VII CITIES, TOWNS AND VILLAGES

99.510. Commissioner's signature on bonds — validity — bonds deemed to be issued for lawful purpose. — 1. In case any of the commissioners or officers of the authority whose signatures appear on any bonds or coupons shall cease to be such commissioners or officers before the delivery of such bonds, such signatures shall, nevertheless, be valid and sufficient for all purposes, the same as if such commissioners or officers had remained in office until such delivery. Any provision of any law to the contrary notwithstanding, any bonds issued pursuant to sections 99.300 to 99.660 shall be fully negotiable.

2. In any suit, action or proceedings involving the validity or enforceability of any bond of an authority or the security therefor, any such bond reciting in substance that it has been issued by the authority to aid in financing a land clearance project, as herein defined, shall be conclusively deemed to have been issued for such purpose and such project shall be conclusively deemed to have been planned, located and carried out in accordance with the purposes and provisions of this law.

(L. 1951 p. 300 § 10)



Section 99.520 Bond issues — additional powers of authority.

Effective 28 Aug 1951

Title VII CITIES, TOWNS AND VILLAGES

99.520. Bond issues — additional powers of authority. — In connection with the issuance of bonds or the incurring of obligations under leases and in order to secure the payment of such bonds or obligations, an authority, in addition to its other powers, shall have power:

(1) To pledge all or any part of its gross or net rents, fees or revenues from land clearance projects to which its right then exists or may thereafter come into existence;

(2) To mortgage all or any part of its real or personal property in a land clearance project then owned or thereafter acquired;

(3) To covenant against pledging all or any part of its rents, fees and revenues from land clearance projects, or against mortgaging all or any part of its real or personal property in a land clearance project, to which its right or title then exists or may thereafter come into existence or against permitting or suffering any lien on such revenues or property; to covenant with respect to limitations on its right to sell, lease or otherwise dispose of any land clearance project or any part thereof; and to covenant as to what other or additional debts or obligations may be incurred by it;

(4) To covenant as to the bonds to be issued and as to the issuance of such bonds in escrow or otherwise, and as to the use and disposition of the proceeds thereof; to provide for the replacement of lost, destroyed or mutilated bonds; to covenant against extending the time for the payment of its bonds or interest thereon; and to covenant for the redemption of the bonds and to provide the terms and conditions thereof;

(5) To covenant (subject to the limitations contained in this law) as to the amount of revenues to be raised each year or other period of time by rents, fees and other revenues, and as to the use and disposition to be made thereof; to create or to authorize the creation of special funds for moneys held for operating costs, debt service, reserves, or other purposes, and to covenant as to the use and disposition of the moneys held in such funds;

(6) To prescribe the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto and the manner in which such consent may be given;

(7) To covenant as to the use, maintenance and replacement of any or all of its real or personal property, the insurance to be carried thereon and the use and disposition of insurance moneys, and to warrant its title to such property;

(8) To covenant as to the rights, liabilities, powers and duties arising upon the breach by it of any covenants, condition or obligation; and to covenant and prescribe as to events of default and terms and conditions upon which any or all of its bonds or obligations shall become or may be declared due before maturity and as to the terms and conditions upon which such declaration and its consequences may be waived;

(9) To vest in any obligees of the authority the right to enforce the payment of the bonds or any covenants securing or relating to the bonds; to vest in any obligee or obligees holding a specified amount in bonds the right, in the event of a default by said authority, to take possession of and use, operate and manage any land clearance project or any part thereof, title to which is in the authority, or any funds connected therewith, and to collect the rents and revenues arising therefrom and to dispose of such moneys in accordance with the agreement of the authority with such obligees; to provide for the powers and duties of such obligees and to limit the liabilities thereof; and to provide the terms and conditions upon which such obligees may enforce any covenant or rights securing or relating to the bonds; and

(10) To exercise all or any part or combination of the powers herein granted; to make such covenants (other than and in addition to the covenants herein expressly authorized) and to do any and all such acts and things as may be necessary or convenient or desirable in order to secure its bonds, or, in the absolute discretion of said authority, as will tend to make the bonds more marketable notwithstanding that such covenants, acts or things may not be enumerated herein.

(L. 1951 p. 300 § 11)



Section 99.530 Default of bonds — rights of obligee.

Effective 28 Aug 1951

Title VII CITIES, TOWNS AND VILLAGES

99.530. Default of bonds — rights of obligee. — An authority shall have power by its resolution, trust indenture, mortgage, lease or other contract to confer upon an obligee holding or representing a specified amount in bonds, the right (in addition to all rights that may otherwise be conferred), upon the happening of an event of default as defined in such resolution or instrument, by suit, action or proceeding in any court of competent jurisdiction:

(1) To cause possession of any land clearance project or any part thereof, title to which is in the authority, to be surrendered to any such obligee;

(2) To obtain the appointment of a receiver of any land clearance project of said authority or any part thereof, title to which is in the authority, and of the rents and profits therefrom. If such receiver be appointed, he may enter and take possession of, carry out, operate and maintain such project or any part thereof and collect and receive all fees, rents, revenues, or other charges thereafter arising therefrom, and shall keep such moneys in a separate account or accounts and apply the same in accordance with the obligations of said authority as the court shall direct; and

(3) To require said authority and the commissioners, officers, agents and employees thereof to account as if it and they were the trustees of an express trust.

(L. 1951 p. 300 § 12)



Section 99.540 Obligee — additional rights.

Effective 28 Aug 1951

Title VII CITIES, TOWNS AND VILLAGES

99.540. Obligee — additional rights. — An obligee of an authority shall have the right in addition to all other rights which may be conferred on such obligee, subject only to any contractual restrictions binding upon such obligee:

(1) By mandamus, suit, action or proceeding at law or in equity to compel said authority and the commissioners, officers, agents or employees thereof to perform each and every term, provision and covenant contained in any contract of said authority with or for the benefit of such obligee, and to require the carrying out of any or all such covenants and agreements of said authority and the fulfillment of all duties imposed upon said authority by this law; and

(2) By suit, action or proceeding in equity, to enjoin any acts or things which may be unlawful, or the violation of any of the rights of such obligee of said authority.

(L. 1951 p. 300 § 13)



Section 99.550 Bonds — who may invest in.

Effective 28 Aug 1951

Title VII CITIES, TOWNS AND VILLAGES

99.550. Bonds — who may invest in. — All public officers, municipal corporations, political subdivisions and public bodies, all banks, trust companies, bankers, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations, and other persons carrying on an insurance business, and all executors, administrators, curators, trustees, and other fiduciaries may legally invest any sinking funds, moneys, or other funds belonging to them or within their control in any bonds or other obligations issued by an authority pursuant to this law or by any public housing or redevelopment authority or commission, or agency or any other public body in the United States for redevelopment purposes, when such bonds and other obligations are secured by a contract for financial assistance to be paid by the federal government or any agency thereof and such bonds and other obligations shall be authorized security for all public deposits. It is the purpose of this section to authorize any persons, political subdivisions and officers, public or private, to use any funds owned or controlled by them for the purchase of any such bonds or other obligations. However, nothing contained in this section with regard to legal investments shall be construed as relieving any person of any duty of exercising reasonable care in selecting securities.

(L. 1951 p. 300 § 14)



Section 99.560 Authority may convey property to federal government in case of default.

Effective 28 Aug 1951

Title VII CITIES, TOWNS AND VILLAGES

99.560. Authority may convey property to federal government in case of default. — In any contract for financial assistance with the federal government the authority may obligate itself (which obligation shall be specifically enforceable and shall not constitute a mortgage, notwithstanding any other laws) to convey to the federal government possession of or title to the land clearance project and land therein to which such contract relates which is owned by the authority, upon the occurrence of a substantial default (as defined in such contract) with respect to the covenants or conditions to which the authority is subject; such contract may further provide that in case of such conveyance, the federal government may complete, operate, manage, lease, convey or otherwise deal with the land clearance project in accordance with the terms of such contract; provided, that the contract requires that, as soon as practicable after the federal government is satisfied that all defaults with respect to the land clearance project have been cured and that the land clearance project will thereafter be operated in accordance with the terms of the contract, the federal government shall reconvey to the authority the land clearance project as then constituted.

(L. 1951 p. 300 § 15)



Section 99.570 Property of authority exempt from execution.

Effective 28 Aug 1951

Title VII CITIES, TOWNS AND VILLAGES

99.570. Property of authority exempt from execution. — All property including funds of an authority shall be exempt from levy and sale by virtue of an execution, and no execution or other judicial process shall issue against the same nor shall judgment against an authority be a charge or lien upon its property; provided, however, that the provisions of this section shall not apply to or limit the right of obligees to foreclose or otherwise enforce any mortgage of an authority or the right of obligees to pursue any remedies for the enforcement of any pledge or lien given by an authority on its rents, fees, grants or revenues.

(L. 1951 p. 300 § 16)



Section 99.580 Powers of a public body to cooperate in land clearance project.

Effective 28 Aug 1951

Title VII CITIES, TOWNS AND VILLAGES

99.580. Powers of a public body to cooperate in land clearance project. — For the purpose of aiding and cooperating in the planning, undertaking or carrying out of a land clearance project located within the area in which it is authorized to act, any public body may, upon such terms, with reasonable consideration, as it may determine:

(1) Dedicate, sell, convey or lease any of its interest in any property, or grant easements, licenses or any other rights or privileges therein to an authority;

(2) Cause parks, playgrounds, recreational, community, educational, water, sewer or drainage facilities, or any other works which it is otherwise empowered to undertake, to be furnished in compliance with a redevelopment plan;

(3) Furnish, dedicate, close, vacate, pave, install, grade, regrade, plan or replan streets, roads, sidewalks, ways or other places, which it is otherwise empowered to undertake;

(4) Plan or replan, zone or rezone any part of the public body or make exceptions from building regulations and ordinances if such functions are of the character which the public body is otherwise empowered to perform;

(5) Cause administrative and other services to be furnished to the authority of the character which the public body is otherwise empowered to undertake or furnish for the same or other purposes;

(6) Incur the entire expense of any public improvements made by such public body in exercising the powers granted in this section;

(7) Do any and all things necessary or convenient to aid and cooperate in the planning or carrying out of a redevelopment plan;

(8) Lend, grant or contribute funds to an authority;

(9) Employ any funds belonging to or within the control of such public body, including funds derived from the sale or furnishing of property, service, or facilities to an authority, in the purchase of the bonds or other obligations of an authority and, as the holder of such bonds or other obligations, exercise the rights connected therewith; and

(10) Enter into agreements (which may extend over any period, notwithstanding any provision or rule of law to the contrary) with an authority respecting action to be taken by such public body pursuant to any of the powers granted by this law. If at any time title to, or possession of, any land clearance project is held by any public body or governmental agency, other than the authority, authorized by law to engage in the undertaking, carrying out or administration of land clearance projects, including any agency or instrumentality of the United States of America, the provisions of such agreements shall inure to the benefit of and may be enforced by such public body or governmental agency.

(L. 1951 p. 300 § 17)



Section 99.590 Public notice of conveyance or agreement not required.

Effective 28 Aug 1951

Title VII CITIES, TOWNS AND VILLAGES

99.590. Public notice of conveyance or agreement not required. — Any sale, conveyance, lease or agreement provided for in section 99.580 may be made by a public body without appraisal, public notice, advertisement or public bidding.

(L. 1951 p. 300 § 18)



Section 99.600 Community may issue and sell bonds to aid project.

Effective 28 Aug 1951

Title VII CITIES, TOWNS AND VILLAGES

99.600. Community may issue and sell bonds to aid project. — Any community located in whole or in part within the area of operation of an authority may grant funds to an authority for the purpose of aiding such authority in carrying out any of its powers and functions under this law. To obtain funds for this purpose the community may levy taxes or may issue and sell its bonds. Any bonds to be issued by the community pursuant to the provisions of this section shall be issued in the manner and within the limitations, except as herein otherwise provided, prescribed by the laws of this state for the issuance and authorization of such bonds for public purposes generally.

(L. 1951 p. 300 § 19)



Section 99.610 Two or more authorities may cooperate in joint project — governing body and community defined.

Effective 28 Aug 1951

Title VII CITIES, TOWNS AND VILLAGES

99.610. Two or more authorities may cooperate in joint project — governing body and community defined. — 1. Any two or more authorities may join or cooperate with one another in the exercise of any or all of the powers conferred hereby for the purpose of planning, undertaking or financing a land clearance project or projects located within the area or areas of operation of any one or more of said authorities.

2. When a land clearance project or projects are planned, undertaken or financed on a regional or unified metropolitan basis, the terms "governing body" and "community" as used in this law shall mean the governing bodies of the appropriate communities and the appropriate communities cooperating in the planning, undertaking or financing of such project or projects.

(L. 1951 p. 300 § 20)



Section 99.620 Annual report, satisfactory progress of projects, procedure to determine.

Effective 28 Aug 1982

Title VII CITIES, TOWNS AND VILLAGES

99.620. Annual report, satisfactory progress of projects, procedure to determine. — 1. At least once a year, an authority shall file with the clerk a report of its activities for the preceding year, and shall make recommendations with reference to such additional legislation or other action as it deems necessary in order to carry out the purposes of this law.

2. Within sixty days after August 13, 1982, and every five years thereafter, the governing body shall hold a public hearing regarding those land clearances and urban renewal projects under the jurisdiction of the authority. The purpose of the hearing shall be to determine if the authority is making satisfactory progress under the proposed time schedule contained within the approved plans for completion of such projects. Notice of such public hearing shall be given in a newspaper of general circulation in the area served by the authority once each week for four weeks immediately prior to the hearing.

(L. 1951 p. 300 § 21, A.L. 1982 H.B. 1411 & 1587)



Section 99.630 Authority may take over projects of constitutional charter city or county.

Effective 28 Aug 1951

Title VII CITIES, TOWNS AND VILLAGES

99.630. Authority may take over projects of constitutional charter city or county. — Any authority empowered to undertake and carry out land clearance projects in a constitutional charter city or county under this law is hereby authorized to and may, upon such terms and conditions as it may determine not inconsistent with this law, and with the consent of the governing body of such constitutional charter city or county, contract to and take over, assume, continue and carry out all undertakings, obligations, rights, powers, plans and activities, not inconsistent with this law, of such constitutional charter city or county relating to planned or existing land clearance projects.

(L. 1951 p. 300 § 23)



Section 99.640 Master plan — municipalities authorized to prepare.

Effective 28 Aug 1951

Title VII CITIES, TOWNS AND VILLAGES

99.640. Master plan — municipalities authorized to prepare. — The governing body of any municipality or county, which is not otherwise authorized to establish a planning agency with power to prepare a master plan for the physical development of the community, is hereby authorized and empowered to prepare such a master plan for the purposes of initiating and carrying out a land clearance project under this law.

(L. 1951 p. 300 § 24)



Section 99.650 Construction of law.

Effective 28 Aug 1951

Title VII CITIES, TOWNS AND VILLAGES

99.650. Construction of law. — This law shall be construed liberally to effectuate the purposes hereof. Insofar as the provisions of this law are inconsistent with the provisions of any other law, the provisions of this law shall be controlling.

(L. 1951 p. 300 § 25)



Section 99.660 Powers additional to those conferred by other laws.

Effective 28 Aug 1951

Title VII CITIES, TOWNS AND VILLAGES

99.660. Powers additional to those conferred by other laws. — The powers conferred by this law shall be in addition and supplemental to the powers conferred by any other law.

(L. 1951 p. 300 § 27)



Section 99.700 Application for designation as a blighted area, who may request — certificate of tax abatement, when issued.

Effective 28 Aug 1986

Title VII CITIES, TOWNS AND VILLAGES

99.700. Application for designation as a blighted area, who may request — certificate of tax abatement, when issued. — In any constitutional charter city any person may apply to the land clearance for redevelopment authority of the city for certification that designated real property which he owns, rents, or leases is in a blighted area as defined in section 99.320, and declared to be a blighted area as provided in section 99.430. Upon receiving plans, as they may hereby require, which show that the person applying is engaged in new construction or rehabilitation of the designated real property in accordance with an approved redevelopment or urban renewal plan, the authority shall issue a certificate of qualification for tax abatement to the applicant.

(L. 1973 H.B. 63 § 1, A.L. 1979 H.B. 103, A.L. 1986 H.B. 1327)



Section 99.705 Assessor to issue current assessed value statement, when.

Effective 28 Aug 1979

Title VII CITIES, TOWNS AND VILLAGES

99.705. Assessor to issue current assessed value statement, when. — Within thirty days of receiving the certificate, the applicant shall notify the city or county assessor, as the case may be, who shall, as soon as possible, issue a statement as to the current assessed valuation of the then existing real property covered by the plans. The authority shall issue a copy of the plans to the assessor.

(L. 1973 H.B. 63 § 2, A.L. 1979 H.B. 103)



Section 99.710 Assessor's statement, area covered — on file for ten years.

Effective 28 Aug 1979

Title VII CITIES, TOWNS AND VILLAGES

99.710. Assessor's statement, area covered — on file for ten years. — The city or county assessor's statement, as issued under section 99.705, shall be the maximum total assessed valuation of all real property included in the plans, a copy of which shall remain on file in his office, for each year for a period of ten years from the date on which the statement was issued.

(L. 1973 H.B. 63 § 3, A.L. 1979 H.B. 103)



Section 99.715 Assessor's statement to affect assessment of approved new construction or rehabilitation only.

Effective 28 Aug 1973

Title VII CITIES, TOWNS AND VILLAGES

99.715. Assessor's statement to affect assessment of approved new construction or rehabilitation only. — In no event shall section 99.710 prevent the assessor from increasing or decreasing the assessed valuation of the real property other than the new construction or rehabilitation approved in the certificate of qualification.

(L. 1973 H.B. 63 § 4)



Section 99.800 Law, how cited.

Effective 28 Aug 1982

Title VII CITIES, TOWNS AND VILLAGES

99.800. Law, how cited. — Sections 99.800 to 99.865 shall be known and may be cited as the "Real Property Tax Increment Allocation Redevelopment Act".

(L. 1982 H.B. 1411 & 1587 § 1)



Section 99.805 Definitions.

Effective 28 Aug 2016

Title VII CITIES, TOWNS AND VILLAGES

99.805. Definitions. — As used in sections 99.800 to 99.865, unless the context clearly requires otherwise, the following terms shall mean:

(1) “Blighted area”, an area which, by reason of the predominance of defective or inadequate street layout, insanitary or unsafe conditions, deterioration of site improvements, improper subdivision or obsolete platting, or the existence of conditions which endanger life or property by fire and other causes, or any combination of such factors, retards the provision of housing accommodations or constitutes an economic or social liability or a menace to the public health, safety, morals, or welfare in its present condition and use;

(2) “Collecting officer”, the officer of the municipality responsible for receiving and processing payments in lieu of taxes or economic activity taxes from taxpayers or the department of revenue;

(3) “Conservation area”, any improved area within the boundaries of a redevelopment area located within the territorial limits of a municipality in which fifty percent or more of the structures in the area have an age of thirty-five years or more. Such an area is not yet a blighted area but is detrimental to the public health, safety, morals, or welfare and may become a blighted area because of any one or more of the following factors: dilapidation; obsolescence; deterioration; illegal use of individual structures; presence of structures below minimum code standards; abandonment; excessive vacancies; overcrowding of structures and community facilities; lack of ventilation, light or sanitary facilities; inadequate utilities; excessive land coverage; deleterious land use or layout; depreciation of physical maintenance; and lack of community planning. A conservation area shall meet at least three of the factors provided in this subdivision for projects approved on or after December 23, 1997;

(4) “Economic activity taxes”, the total additional revenue from taxes which are imposed by a municipality and other taxing districts, and which are generated by economic activities within a redevelopment area over the amount of such taxes generated by economic activities within such redevelopment area in the calendar year prior to the adoption of the ordinance designating such a redevelopment area, while tax increment financing remains in effect, but excluding personal property taxes, taxes imposed on sales or charges for sleeping rooms paid by transient guests of hotels and motels, licenses, fees or special assessments. For redevelopment projects or redevelopment plans approved after December 23, 1997, if a retail establishment relocates within one year from one facility to another facility within the same county and the governing body of the municipality finds that the relocation is a direct beneficiary of tax increment financing, then for purposes of this definition, the economic activity taxes generated by the retail establishment shall equal the total additional revenues from economic activity taxes which are imposed by a municipality or other taxing district over the amount of economic activity taxes generated by the retail establishment in the calendar year prior to its relocation to the redevelopment area;

(5) “Economic development area”, any area or portion of an area located within the territorial limits of a municipality, which does not meet the requirements of subdivisions (1) and (3) of this section, and in which the governing body of the municipality finds that redevelopment will not be solely used for development of commercial businesses which unfairly compete in the local economy and is in the public interest because it will:

(a) Discourage commerce, industry or manufacturing from moving their operations to another state; or

(b) Result in increased employment in the municipality; or

(c) Result in preservation or enhancement of the tax base of the municipality;

(6) “Gambling establishment”, an excursion gambling boat as defined in section 313.800 and any related business facility including any real property improvements which are directly and solely related to such business facility, whose sole purpose is to provide goods or services to an excursion gambling boat and whose majority ownership interest is held by a person licensed to conduct gambling games on an excursion gambling boat or licensed to operate an excursion gambling boat as provided in sections 313.800 to 313.850. This subdivision shall be applicable only to a redevelopment area designated by ordinance adopted after December 23, 1997;

(7) “Greenfield area”, any vacant, unimproved, or agricultural property that is located wholly outside the incorporated limits of a city, town, or village, or that is substantially surrounded by contiguous properties with agricultural zoning classifications or uses unless said property was annexed into the incorporated limits of a city, town, or village ten years prior to the adoption of the ordinance approving the redevelopment plan for such greenfield area;

(8) “Municipality”, a city, village, or incorporated town or any county of this state. For redevelopment areas or projects approved on or after December 23, 1997, municipality applies only to cities, villages, incorporated towns or counties established for at least one year prior to such date;

(9) “Obligations”, bonds, loans, debentures, notes, special certificates, or other evidences of indebtedness issued by a municipality to carry out a redevelopment project or to refund outstanding obligations;

(10) “Ordinance”, an ordinance enacted by the governing body of a city, town, or village or a county or an order of the governing body of a county whose governing body is not authorized to enact ordinances;

(11) “Payment in lieu of taxes”, those estimated revenues from real property in the area selected for a redevelopment project, which revenues according to the redevelopment project or plan are to be used for a private use, which taxing districts would have received had a municipality not adopted tax increment allocation financing, and which would result from levies made after the time of the adoption of tax increment allocation financing during the time the current equalized value of real property in the area selected for the redevelopment project exceeds the total initial equalized value of real property in such area until the designation is terminated pursuant to subsection 2 of section 99.850;

(12) “Redevelopment area”, an area designated by a municipality, in respect to which the municipality has made a finding that there exist conditions which cause the area to be classified as a blighted area, a conservation area, an economic development area, an enterprise zone pursuant to sections 135.200 to 135.256, or a combination thereof, which area includes only those parcels of real property directly and substantially benefitted by the proposed redevelopment project;

(13) “Redevelopment plan”, the comprehensive program of a municipality for redevelopment intended by the payment of redevelopment costs to reduce or eliminate those conditions, the existence of which qualified the redevelopment area as a blighted area, conservation area, economic development area, or combination thereof, and to thereby enhance the tax bases of the taxing districts which extend into the redevelopment area. Each redevelopment plan shall conform to the requirements of section 99.810;

(14) “Redevelopment project”, any development project within a redevelopment area in furtherance of the objectives of the redevelopment plan; any such redevelopment project shall include a legal description of the area selected for the redevelopment project;

(15) “Redevelopment project costs” include the sum total of all reasonable or necessary costs incurred or estimated to be incurred, and any such costs incidental to a redevelopment plan or redevelopment project, as applicable. Such costs include, but are not limited to, the following:

(a) Costs of studies, surveys, plans, and specifications;

(b) Professional service costs, including, but not limited to, architectural, engineering, legal, marketing, financial, planning or special services. Except the reasonable costs incurred by the commission established in section 99.820 for the administration of sections 99.800 to 99.865, such costs shall be allowed only as an initial expense which, to be recoverable, shall be included in the costs of a redevelopment plan or project;

(c) Property assembly costs, including, but not limited to:

a. Acquisition of land and other property, real or personal, or rights or interests therein;

b. Demolition of buildings; and

c. The clearing and grading of land;

(d) Costs of rehabilitation, reconstruction, or repair or remodeling of existing buildings and fixtures;

(e) Initial costs for an economic development area;

(f) Costs of construction of public works or improvements;

(g) Financing costs, including, but not limited to, all necessary and incidental expenses related to the issuance of obligations, and which may include payment of interest on any obligations issued pursuant to sections 99.800 to 99.865 accruing during the estimated period of construction of any redevelopment project for which such obligations are issued and for not more than eighteen months thereafter, and including reasonable reserves related thereto;

(h) All or a portion of a taxing district’s capital costs resulting from the redevelopment project necessarily incurred or to be incurred in furtherance of the objectives of the redevelopment plan and project, to the extent the municipality by written agreement accepts and approves such costs;

(i) Relocation costs to the extent that a municipality determines that relocation costs shall be paid or are required to be paid by federal or state law;

(j) Payments in lieu of taxes;

(16) “Special allocation fund”, the fund of a municipality or its commission which contains at least two separate segregated accounts for each redevelopment plan, maintained by the treasurer of the municipality or the treasurer of the commission into which payments in lieu of taxes are deposited in one account, and economic activity taxes and other revenues are deposited in the other account;

(17) “Taxing districts”, any political subdivision of this state having the power to levy taxes;

(18) “Taxing districts’ capital costs”, those costs of taxing districts for capital improvements that are found by the municipal governing bodies to be necessary and to directly result from the redevelopment project; and

(19) “Vacant land”, any parcel or combination of parcels of real property not used for industrial, commercial, or residential buildings.

(L. 1982 H.B. 1411 & 1587 § 2, A.L. 1986 H.B. 989 & 1390 merged with S.B. 664, A.L. 1991 H.B. 502, A.L. 1997 2d Ex. Sess. S.B. 1, A.L. 2007 1st Ex. Sess H.B. 1, A.L. 2016 H.B. 1434 & 1600)



Section 99.810 Redevelopment plan, contents, adoption of plan, required findings — time limitations — reports by department of economic development, required when, contents.

Effective 23 Dec 1997, see footnote

Title VII CITIES, TOWNS AND VILLAGES

99.810. Redevelopment plan, contents, adoption of plan, required findings — time limitations — reports by department of economic development, required when, contents. — 1. Each redevelopment plan shall set forth in writing a general description of the program to be undertaken to accomplish the objectives and shall include, but need not be limited to, the estimated redevelopment project costs, the anticipated sources of funds to pay the costs, evidence of the commitments to finance the project costs, the anticipated type and term of the sources of funds to pay costs, the anticipated type and terms of the obligations to be issued, the most recent equalized assessed valuation of the property within the redevelopment area which is to be subjected to payments in lieu of taxes and economic activity taxes pursuant to section 99.845, an estimate as to the equalized assessed valuation after redevelopment, and the general land uses to apply in the redevelopment area. No redevelopment plan shall be adopted by a municipality without findings that:

(1) The redevelopment area on the whole is a blighted area, a conservation area, or an economic development area, and has not been subject to growth and development through investment by private enterprise and would not reasonably be anticipated to be developed without the adoption of tax increment financing. Such a finding shall include, but not be limited to, a detailed description of the factors that qualify the redevelopment area or project pursuant to this subdivision and an affidavit, signed by the developer or developers and submitted with the redevelopment plan, attesting that the provisions of this subdivision have been met;

(2) The redevelopment plan conforms to the comprehensive plan for the development of the municipality as a whole;

(3) The estimated dates, which shall not be more than twenty-three years from the adoption of the ordinance approving a redevelopment project within a redevelopment area, of completion of any redevelopment project and retirement of obligations incurred to finance redevelopment project costs have been stated, provided that no ordinance approving a redevelopment project shall be adopted later than ten years from the adoption of the ordinance approving the redevelopment plan under which such project is authorized and provided that no property for a redevelopment project shall be acquired by eminent domain later than five years from the adoption of the ordinance approving such redevelopment project;

(4) A plan has been developed for relocation assistance for businesses and residences;

(5) A cost-benefit analysis showing the economic impact of the plan on each taxing district which is at least partially within the boundaries of the redevelopment area. The analysis shall show the impact on the economy if the project is not built, and is built pursuant to the redevelopment plan under consideration. The cost-benefit analysis shall include a fiscal impact study on every affected political subdivision, and sufficient information from the developer for the commission established in section 99.820 to evaluate whether the project as proposed is financially feasible;

(6) A finding that the plan does not include the initial development or redevelopment of any gambling establishment, provided however, that this subdivision shall be applicable only to a redevelopment plan adopted for a redevelopment area designated by ordinance after December 23, 1997.

2. By the last day of February each year, each commission shall report to the director of economic development the name, address, phone number and primary line of business of any business which relocates to the district. The director of the department of economic development shall compile and report the same to the governor, the speaker of the house and the president pro tempore of the senate on the last day of April each year.

(L. 1982 H.B. 1411 & 1587 § 3 subsec. 1, A.L. 1986 S.B. 664 merged with H.B. 989 & 1390, A.L. 1987 S.B. 367 Revision, A.L. 1991 H.B. 502, A.L. 1993 H.B. 566, A.L. 1997 2d Ex. Sess. S.B. 1)

Effective 12-23-97

(2006) Term "acquired" under section refers not to time of filing condemnation petition but to transfer of ownership from property owner to condemnor upon payment of commissioner's award into court or to property owner. State ex rel. Broadway-Washington v. Manners, 186 S.W.3d 272 (Mo. banc).



Section 99.815 County implementing project within boundaries of municipality, permission required — definition of municipality to include county.

Effective 28 Aug 1982

Title VII CITIES, TOWNS AND VILLAGES

99.815. County implementing project within boundaries of municipality, permission required — definition of municipality to include county. — When a county of this state desires to implement a tax increment financing project within the boundaries of a municipality partially or totally within the county, such county shall first obtain the permission of the governing body of the municipality located within the county. When the term "municipality" is used within sections 99.800 to 99.865, such term may be interpreted to include a county implementing a tax incremental financing project.

(L. 1982 H.B. 1411 & 1587 § 3 subsec. 2)



Section 99.820 Municipalities' powers and duties — commission appointment and powers — public disclosure requirements — officials' conflict of interest, prohibited — transparency of records.

Effective 28 Aug 2016

Title VII CITIES, TOWNS AND VILLAGES

99.820. Municipalities' powers and duties — commission appointment and powers — public disclosure requirements — officials' conflict of interest, prohibited — transparency of records. — 1. A municipality may:

(1) By ordinance introduced in the governing body of the municipality within fourteen to ninety days from the completion of the hearing required in section 99.825, approve redevelopment plans and redevelopment projects, and designate redevelopment project areas pursuant to the notice and hearing requirements of sections 99.800 to 99.865. No redevelopment project shall be approved unless a redevelopment plan has been approved and a redevelopment area has been designated prior to or concurrently with the approval of such redevelopment project and the area selected for the redevelopment project shall include only those parcels of real property and improvements thereon directly and substantially benefitted by the proposed redevelopment project improvements;

(2) Make and enter into all contracts necessary or incidental to the implementation and furtherance of its redevelopment plan or project;

(3) Pursuant to a redevelopment plan, subject to any constitutional limitations, acquire by purchase, donation, lease or, as part of a redevelopment project, eminent domain, own, convey, lease, mortgage, or dispose of land and other property, real or personal, or rights or interests therein, and grant or acquire licenses, easements and options with respect thereto, all in the manner and at such price the municipality or the commission determines is reasonably necessary to achieve the objectives of the redevelopment plan. No conveyance, lease, mortgage, disposition of land or other property, acquired by the municipality, or agreement relating to the development of the property shall be made except upon the adoption of an ordinance by the governing body of the municipality. Each municipality or its commission shall establish written procedures relating to bids and proposals for implementation of the redevelopment projects. Furthermore, no conveyance, lease, mortgage, or other disposition of land or agreement relating to the development of property shall be made without making public disclosure of the terms of the disposition and all bids and proposals made in response to the municipality’s request. Such procedures for obtaining such bids and proposals shall provide reasonable opportunity for any person to submit alternative proposals or bids;

(4) Within a redevelopment area, clear any area by demolition or removal of existing buildings and structures;

(5) Within a redevelopment area, renovate, rehabilitate, or construct any structure or building;

(6) Install, repair, construct, reconstruct, or relocate streets, utilities, and site improvements essential to the preparation of the redevelopment area for use in accordance with a redevelopment plan;

(7) Within a redevelopment area, fix, charge, and collect fees, rents, and other charges for the use of any building or property owned or leased by it or any part thereof, or facility therein;

(8) Accept grants, guarantees, and donations of property, labor, or other things of value from a public or private source for use within a redevelopment area;

(9) Acquire and construct public facilities within a redevelopment area;

(10) Incur redevelopment costs and issue obligations;

(11) Make payment in lieu of taxes, or a portion thereof, to taxing districts;

(12) Disburse surplus funds from the special allocation fund to taxing districts as follows:

(a) Such surplus payments in lieu of taxes shall be distributed to taxing districts within the redevelopment area which impose ad valorem taxes on a basis that is proportional to the current collections of revenue which each taxing district receives from real property in the redevelopment area;

(b) Surplus economic activity taxes shall be distributed to taxing districts in the redevelopment area which impose economic activity taxes, on a basis that is proportional to the amount of such economic activity taxes the taxing district would have received from the redevelopment area had tax increment financing not been adopted;

(c) Surplus revenues, other than payments in lieu of taxes and economic activity taxes, deposited in the special allocation fund, shall be distributed on a basis that is proportional to the total receipt of such other revenues in such account in the year prior to disbursement;

(13) If any member of the governing body of the municipality, a member of a commission established pursuant to subsection 2 or 3 of this section, or an employee or consultant of the municipality, involved in the planning and preparation of a redevelopment plan, or redevelopment project for a redevelopment area or proposed redevelopment area, owns or controls an interest, direct or indirect, in any property included in any redevelopment area, or proposed redevelopment area, which property is designated to be acquired or improved pursuant to a redevelopment project, he or she shall disclose the same in writing to the clerk of the municipality, and shall also so disclose the dates, terms, and conditions of any disposition of any such interest, which disclosures shall be acknowledged by the governing body of the municipality and entered upon the minutes books of the governing body of the municipality. If an individual holds such an interest, then that individual shall refrain from any further official involvement in regard to such redevelopment plan, redevelopment project or redevelopment area, from voting on any matter pertaining to such redevelopment plan, redevelopment project or redevelopment area, or communicating with other members concerning any matter pertaining to that redevelopment plan, redevelopment project or redevelopment area. Furthermore, no such member or employee shall acquire any interest, direct or indirect, in any property in a redevelopment area or proposed redevelopment area after either (a) such individual obtains knowledge of such plan or project, or (b) first public notice of such plan, project or area pursuant to section 99.830, whichever first occurs;

(14) Charge as a redevelopment cost the reasonable costs incurred by its clerk or other official in administering the redevelopment project. The charge for the clerk’s or other official’s costs shall be determined by the municipality based on a recommendation from the commission, created pursuant to this section.

2. Prior to adoption of an ordinance approving the designation of a redevelopment area or approving a redevelopment plan or redevelopment project, the municipality shall create a commission of nine persons if the municipality is a county or a city not within a county and not a first class county with a charter form of government with a population in excess of nine hundred thousand, and eleven persons if the municipality is not a county and not in a first class county with a charter form of government having a population of more than nine hundred thousand, and twelve persons if the municipality is located in or is a first class county with a charter form of government having a population of more than nine hundred thousand, to be appointed as follows:

(1) In all municipalities two members shall be appointed by the school boards whose districts are included within the redevelopment plan or redevelopment area. Such members shall be appointed in any manner agreed upon by the affected districts;

(2) In all municipalities one member shall be appointed, in any manner agreed upon by the affected districts, to represent all other districts levying ad valorem taxes within the area selected for a redevelopment project or the redevelopment area, excluding representatives of the governing body of the municipality;

(3) In all municipalities six members shall be appointed by the chief elected officer of the municipality, with the consent of the majority of the governing body of the municipality;

(4) In all municipalities which are not counties and not in a first class county with a charter form of government having a population in excess of nine hundred thousand, two members shall be appointed by the county of such municipality in the same manner as members are appointed in subdivision (3) of this subsection;

(5) In a municipality which is a county with a charter form of government having a population in excess of nine hundred thousand, three members shall be appointed by the cities in the county which have tax increment financing districts in a manner in which the cities shall agree;

(6) In a municipality which is located in the first class county with a charter form of government having a population in excess of nine hundred thousand, three members shall be appointed by the county of such municipality in the same manner as members are appointed in subdivision (3) of this subsection;

(7) At the option of the members appointed by the municipality, the members who are appointed by the school boards and other taxing districts may serve on the commission for a term to coincide with the length of time a redevelopment project, redevelopment plan or designation of a redevelopment area is considered for approval by the commission, or for a definite term pursuant to this subdivision. If the members representing school districts and other taxing districts are appointed for a term coinciding with the length of time a redevelopment project, plan or area is approved, such term shall terminate upon final approval of the project, plan or designation of the area by the governing body of the municipality. Thereafter the commission shall consist of the six members appointed by the municipality, except that members representing school boards and other taxing districts shall be appointed as provided in this section prior to any amendments to any redevelopment plans, redevelopment projects or designation of a redevelopment area. If any school district or other taxing jurisdiction fails to appoint members of the commission within thirty days of receipt of written notice of a proposed redevelopment plan, redevelopment project or designation of a redevelopment area, the remaining members may proceed to exercise the power of the commission. Of the members first appointed by the municipality, two shall be designated to serve for terms of two years, two shall be designated to serve for a term of three years and two shall be designated to serve for a term of four years from the date of such initial appointments. Thereafter, the members appointed by the municipality shall serve for a term of four years, except that all vacancies shall be filled for unexpired terms in the same manner as were the original appointments. Members appointed by the county executive or presiding commissioner prior to August 28, 2008, shall continue their service on the commission established in subsection 3 of this section without further appointment unless the county executive or presiding commissioner appoints a new member or members.

3. Beginning August 28, 2008:

(1) In lieu of a commission created under subsection 2 of this section, any city, town, or village in a county with a charter form of government and with more than one million inhabitants, in a county with a charter form of government and with more than two hundred fifty thousand but fewer than three hundred fifty thousand inhabitants, or in a county of the first classification with more than one hundred eighty-five thousand but fewer than two hundred thousand inhabitants shall, prior to adoption of an ordinance approving the designation of a redevelopment area or approving a redevelopment plan or redevelopment project, create a commission consisting of twelve persons to be appointed as follows:

(a) Six members appointed either by the county executive or presiding commissioner; notwithstanding any provision of law to the contrary, no approval by the county’s governing body shall be required;

(b) Three members appointed by the cities, towns, or villages in the county which have tax increment financing districts in a manner in which the chief elected officials of such cities, towns, or villages agree;

(c) Two members appointed by the school boards whose districts are included in the county in a manner in which the school boards agree; and

(d) One member to represent all other districts levying ad valorem taxes in the proposed redevelopment area in a manner in which all such districts agree.

­­

­

(2) Members appointed to the commission created under this subsection, except those six members appointed by either the county executive or presiding commissioner, shall serve on the commission for a term to coincide with the length of time a redevelopment project, redevelopment plan, or designation of a redevelopment area is considered for approval by the commission. The six members appointed by either the county executive or the presiding commissioner shall serve on all such commissions until replaced. The city, town, or village that creates a commission under this subsection shall send notice thereof by certified mail to the county executive or presiding commissioner, to the school districts whose boundaries include any portion of the proposed redevelopment area, and to the other taxing districts whose boundaries include any portion of the proposed redevelopment area. The city, town, or village that creates the commission shall also be solely responsible for notifying all other cities, towns, and villages in the county that have tax increment financing districts and shall exercise all administrative functions of the commission. The school districts receiving notice from the city, town, or village shall be solely responsible for notifying the other school districts within the county of the formation of the commission. If the county, school board, or other taxing district fails to appoint members to the commission within thirty days after the city, town, or village sends the written notice, as provided herein, that it has convened such a commission or within thirty days of the expiration of any such member’s term, the remaining duly appointed members of the commission may exercise the full powers of the commission.

4. (1) Any commission created under this section, subject to approval of the governing body of the municipality, may exercise the powers enumerated in sections 99.800 to 99.865, except final approval of plans, projects and designation of redevelopment areas. The commission shall hold public hearings and provide notice pursuant to sections 99.825 and 99.830.

(2) Any commission created under subsection 2 of this section shall vote on all proposed redevelopment plans, redevelopment projects and designations of redevelopment areas, and amendments thereto, within thirty days following completion of the hearing on any such plan, project or designation and shall make recommendations to the governing body within ninety days of the hearing referred to in section 99.825 concerning the adoption of or amendment to redevelopment plans and redevelopment projects and the designation of redevelopment areas. The requirements of subsection 2 of this section and this subsection shall not apply to redevelopment projects upon which the required hearings have been duly held prior to August 31, 1991.

(3) Any commission created under subsection 3 of this section shall, within fifteen days of the receipt of a redevelopment plan meeting the minimum requirements of section 99.810, as determined by counsel to the city, town, or village creating the commission and a request by the applicable city, town, or village for a public hearing, fix a time and place for the public hearing referred to in section 99.825. The public hearing shall be held no later than seventy-five days from the commission’s receipt of such redevelopment plan and request for public hearing. The commission shall vote and make recommendations to the governing body of the city, town, or village requesting the public hearing on all proposed redevelopment plans, redevelopment projects, and designations of redevelopment areas, and amendments thereto within thirty days following the completion of the public hearing. A recommendation of approval shall only be deemed to occur if a majority of the commissioners voting on such plan, project, designation, or amendment thereto vote for approval. A tied vote shall be considered a recommendation in opposition. If the commission fails to vote within thirty days following the completion of the public hearing referred to in section 99.825 concerning the proposed redevelopment plan, redevelopment project, or designation of redevelopment area, or amendments thereto, such plan, project, designation, or amendment thereto shall be deemed rejected by the commission.

5. It shall be the policy of the state that each redevelopment plan or project of a municipality be carried out with full transparency to the public. The records of the tax increment financing commission including, but not limited to, commission votes and actions, meeting minutes, summaries of witness testimony, data, and reports submitted to the commission shall be retained by the governing body of the municipality that created the commission and shall be made available to the public in accordance with chapter 610.

(L. 1982 H.B. 1411 & 1587 § 3 subsec. 3, A.L. 1991 H.B. 502, A.L. 1997 2d Ex. Sess. S.B. 1, A.L. 1998 S.B. 707 & 484, A.L. 2003 S.B. 11, A.L. 2007 H.B. 741, A.L. 2007 1st Ex. Sess H.B. 1, A.L. 2008 H.B. 2058 merged with S.B. 718, A.L. 2016 H.B. 1434 & 1600)

(2000) Proposed city charter amendment requiring two-thirds voter approval on every tax increment financing measure violated section and thus was unconstitutional pursuant to Article VI, Section 19(a). State ex rel. Hazelwood Yellow Ribbon Committee v. Klos, 35 S.W.3d 457 (Mo.App.E.D.).



Section 99.825 Adoption of ordinance for redevelopment, public hearing required — objection procedure — hearing and notices not required, when — restrictions on certain projects.

Effective 28 Aug 2016

Title VII CITIES, TOWNS AND VILLAGES

99.825. Adoption of ordinance for redevelopment, public hearing required — objection procedure — hearing and notices not required, when — restrictions on certain projects. — 1. Prior to the adoption of an ordinance proposing the designation of a redevelopment area, or approving a redevelopment plan or redevelopment project, the commission shall fix a time and place for a public hearing as required in subsection 4 of section 99.820 and notify each taxing district located wholly or partially within the boundaries of the proposed redevelopment area, plan or project. At the public hearing any interested person or affected taxing district may file with the commission written objections to, or comments on, and may be heard orally in respect to, any issues embodied in the notice. The commission shall hear and consider all protests, objections, comments and other evidence presented at the hearing. The hearing may be continued to another date without further notice other than a motion to be entered upon the minutes fixing the time and place of the subsequent hearing; provided, if the commission is created under subsection 3 of section 99.820, the hearing shall not be continued for more than thirty days beyond the date on which it is originally opened unless such longer period is requested by the chief elected official of the municipality creating the commission and approved by a majority of the commission. Prior to the conclusion of the hearing, changes may be made in the redevelopment plan, redevelopment project, or redevelopment area, provided that each affected taxing district is given written notice of such changes at least seven days prior to the conclusion of the hearing. After the public hearing but prior to the adoption of an ordinance approving a redevelopment plan or redevelopment project, or designating a redevelopment area, changes may be made to the redevelopment plan, redevelopment projects or redevelopment areas without a further hearing, if such changes do not enlarge the exterior boundaries of the redevelopment area or areas, and do not substantially affect the general land uses established in the redevelopment plan or substantially change the nature of the redevelopment projects, provided that notice of such changes shall be given by mail to each affected taxing district and by publication in a newspaper of general circulation in the area of the proposed redevelopment not less than ten days prior to the adoption of the changes by ordinance. After the adoption of an ordinance approving a redevelopment plan or redevelopment project, or designating a redevelopment area, no ordinance shall be adopted altering the exterior boundaries, affecting the general land uses established pursuant to the redevelopment plan or changing the nature of the redevelopment project without complying with the procedures provided in this section pertaining to the initial approval of a redevelopment plan or redevelopment project and designation of a redevelopment area. Hearings with regard to a redevelopment project, redevelopment area, or redevelopment plan may be held simultaneously.

2. If, after concluding the hearing required under this section, the commission makes a recommendation under section 99.820 in opposition to a proposed redevelopment plan, redevelopment project, or designation of a redevelopment area, or any amendments thereto, a municipality desiring to approve such project, plan, designation, or amendments shall do so only upon a two-thirds majority vote of the governing body of such municipality. For plans, projects, designations, or amendments approved by a municipality over the recommendation in opposition by the commission formed under subsection 3 of section 99.820, the economic activity taxes and payments in lieu of taxes generated by such plan, project, designation, or amendment shall be restricted to paying only those redevelopment project costs contained in subparagraphs b. and c. of paragraph (c) of subdivision (15) of section 99.805 per redevelopment project.

3. Tax incremental financing projects within an economic development area shall apply to and fund only the following infrastructure projects: highways, roads, streets, bridges, sewers, traffic control systems and devices, water distribution and supply systems, curbing, sidewalks and any other similar public improvements, but in no case shall it include buildings.

(L. 1982 H.B. 1411 & 1587 § 4, A.L. 1986 S.B. 664 merged with H.B. 989 & 1390, A.L. 1991 H.B. 502, A.L. 1997 2d Ex. Sess. S.B. 1, A.L. 2007 H.B. 741, A.L. 2008 H.B. 2058 merged with S.B. 718, A.L. 2016 H.B. 1434 & 1600)



Section 99.830 Notice of public hearings, publication and mailing requirements, contents.

Effective 23 Dec 1997, see footnote

Title VII CITIES, TOWNS AND VILLAGES

99.830. Notice of public hearings, publication and mailing requirements, contents. — 1. Notice of the public hearing required by section 99.825 shall be given by publication and mailing. Notice by publication shall be given by publication at least twice, the first publication to be not more than thirty days and the second publication to be not more than ten days prior to the hearing, in a newspaper of general circulation in the area of the proposed redevelopment. Notice by mailing shall be given by depositing such notice in the United States mail by certified mail addressed to the person or persons in whose name the general taxes for the last preceding year were paid on each lot, block, tract, or parcel of land lying within the redevelopment project or redevelopment area which is to be subjected to the payment or payments in lieu of taxes and economic activity taxes pursuant to section 99.845. Such notice shall be mailed not less than ten days prior to the date set for the public hearing. In the event taxes for the last preceding year were not paid, the notice shall also be sent to the persons last listed on the tax rolls within the preceding three years as the owners of such property.

2. The notices issued pursuant to this section shall include the following:

(1) The time and place of the public hearing;

(2) The general boundaries of the proposed redevelopment area or redevelopment project by street location, where possible;

(3) A statement that all interested persons shall be given an opportunity to be heard at the public hearing;

(4) A description of the proposed redevelopment plan or redevelopment project and a location and time where the entire plan or project proposal may be reviewed by any interested party;

(5) Such other matters as the commission may deem appropriate.

3. Not less than forty-five days prior to the date set for the public hearing, the commission shall give notice by mail as provided in subsection 1 of this section to all taxing districts from which taxable property is included in the redevelopment area, redevelopment project or redevelopment plan, and in addition to the other requirements pursuant to subsection 2 of this section, the notice shall include an invitation to each taxing district to submit comments to the commission concerning the subject matter of the hearing prior to the date of the hearing.

4. A copy of any and all hearing notices required by section 99.825 shall be submitted by the commission to the director of the department of economic development. Such submission of the copy of the hearing notice shall comply with the prior notice requirements pursuant to subsection 3 of this section.

(L. 1982 H.B. 1411 & 1587 § 5, A.L. 1991 H.B. 502, A.L. 1993 H.B. 566, A.L. 1997 2d Ex. Sess. S.B. 1)

Effective 12-23-97



Section 99.835 Secured obligations authorized — interest rates — how retired — sale — approval by electors not required — surplus fund distribution — exception — county collectors' and municipal treasurers' duties — no personal liability for commission, municipality or state.

Effective 23 Dec 1997, see footnote

Title VII CITIES, TOWNS AND VILLAGES

99.835. Secured obligations authorized — interest rates — how retired — sale — approval by electors not required — surplus fund distribution — exception — county collectors' and municipal treasurers' duties — no personal liability for commission, municipality or state. — 1. Obligations secured by the special allocation fund set forth in sections 99.845 and 99.850 for the redevelopment area or redevelopment project may be issued by the municipality pursuant to section 99.820 or by the tax increment financing commission to provide for redevelopment costs. Such obligations, when so issued, shall be retired in the manner provided in the ordinance or resolution authorizing the issuance of such obligations by the receipts of payments in lieu of taxes as specified in section 99.855 and, subject to annual appropriation, other tax revenue as specified in section 99.845. A municipality may, in the ordinance or resolution, pledge all or any part of the funds in and to be deposited in the special allocation fund created pursuant to sections 99.845 and 99.850 to the payment of the redevelopment costs and obligations. Any pledge of funds in the special allocation fund may provide for distribution to the taxing districts of moneys not required for payment of redevelopment costs or obligations and such excess funds shall be deemed to be surplus funds, except that any moneys allocated to the special allocation fund as provided in subsection 4 of section 99.845, and which are not required for payment of redevelopment costs and obligations, shall not be distributed to the taxing districts but shall be returned to the department of economic development for credit to the general revenue fund. In the event a municipality only pledges a portion of the funds in the special allocation fund for the payment of redevelopment costs or obligations, any such funds remaining in the special allocation fund after complying with the requirements of the pledge, including the retention of funds for the payment of future redevelopment costs, if so required, shall also be deemed surplus funds. All surplus funds shall be distributed annually to the taxing districts in the redevelopment area by being paid by the municipal treasurer to the county collector who shall immediately thereafter make distribution as provided in subdivision (12) of section 99.820.

2. Without limiting the provisions of subsection 1 of this section, the municipality may, in addition to obligations secured by the special allocation fund, pledge any part or any combination of net new revenues of any redevelopment project, or a mortgage on part or all of the redevelopment project to secure its obligations or other redevelopment costs.

3. Obligations issued pursuant to sections 99.800 to 99.865 may be issued in one or more series bearing interest at such rate or rates as the issuing body of the municipality shall determine by ordinance or resolution. Such obligations shall bear such date or dates, mature at such time or times not exceeding twenty-three years from their respective dates, when secured by the special allocation fund, be in such denomination, carry such registration privileges, be executed in such manner, be payable in such medium of payment at such place or places, contain such covenants, terms and conditions, and be subject to redemption as such ordinance or resolution shall provide. Obligations issued pursuant to sections 99.800 to 99.865 may be sold at public or private sale at such price as shall be determined by the issuing body and shall state that obligations issued pursuant to sections 99.800 to 99.865 are special obligations payable solely from the special allocation fund or other funds specifically pledged. No referendum approval of the electors shall be required as a condition to the issuance of obligations pursuant to sections 99.800 to 99.865.

4. The ordinance authorizing the issuance of obligations may provide that the obligations shall contain a recital that they are issued pursuant to sections 99.800 to 99.865, which recital shall be conclusive evidence of their validity and of the regularity of their issuance.

5. Neither the municipality, its duly authorized commission, the commissioners or the officers of a municipality nor any person executing any obligation shall be personally liable for such obligation by reason of the issuance thereof. The obligations issued pursuant to sections 99.800 to 99.865 shall not be a general obligation of the municipality, county, state of Missouri, or any political subdivision thereof, nor in any event shall such obligation be payable out of any funds or properties other than those specifically pledged as security therefor. The obligations shall not constitute indebtedness within the meaning of any constitutional, statutory or charter debt limitation or restriction.

(L. 1982 H.B. 1411 & 1587 § 6, A.L. 1990 H.B. 1564, A.L. 1991 H.B. 502, A.L. 1997 2d Ex. Sess. S.B. 1)

Effective 12-23-97



Section 99.840 Obligation, refunded to pay redevelopment costs, requirements — other obligations of municipality pledged to redevelopment may qualify.

Effective 28 Aug 1982

Title VII CITIES, TOWNS AND VILLAGES

99.840. Obligation, refunded to pay redevelopment costs, requirements — other obligations of municipality pledged to redevelopment may qualify. — 1. A municipality may also issue its obligations to refund, in whole or in part, obligations theretofore issued by such municipality under the authority of sections 99.800 to 99.865, whether at or prior to maturity; provided, however, that the last maturity of the refunding obligations shall not be expressed to mature later than the last maturity date of the obligations to be refunded.

2. In the event a municipality issues obligations under home rule powers or other legislative authority, the proceeds of which are pledged to pay for redevelopment project costs, the municipality may, if it has followed the procedures in conformance with sections 99.800 to 99.865, retire such obligations from funds in the special allocation fund in amounts and in such manner as if such obligations had been issued pursuant to the provisions of sections 99.800 to 99.865.

(L. 1982 H.B. 1411 & 1587 § 7)



Section 99.843 Greenfield areas, no new projects to be designated, when.

Effective 28 Nov 2007, see footnote

Title VII CITIES, TOWNS AND VILLAGES

99.843. Greenfield areas, no new projects to be designated, when. — Notwithstanding the provisions of sections 99.800 to 99.865 to the contrary, no new tax increment financing project shall be authorized in any greenfield area, as such term is defined in section 99.805, that is located within a city not within a county or any county subject to the authority of the East-West Gateway Council of Governments. Municipalities not subject to the authority of the East-West Gateway Council of Governments may authorize tax increment finance projects in greenfield areas.

(L. 2007 1st Ex. Sess H.B. 1)

Effective 11-28-07



Section 99.845 Tax increment financing adoption — division of ad valorem taxes — payments in lieu of tax, deposit, inclusion and exclusion of current equalized assessed valuation for certain purposes, when — other taxes included, amount — new state revenues, disbursements — supplemental tax increment financing fund established, disbursement — property taxes for sheltered workshops and related services not affected.

Effective 28 Aug 2016

Title VII CITIES, TOWNS AND VILLAGES

99.845. Tax increment financing adoption — division of ad valorem taxes — payments in lieu of tax, deposit, inclusion and exclusion of current equalized assessed valuation for certain purposes, when — other taxes included, amount — new state revenues, disbursements — supplemental tax increment financing fund established, disbursement — property taxes for sheltered workshops and related services not affected. — 1. A municipality, either at the time a redevelopment project is approved or, in the event a municipality has undertaken acts establishing a redevelopment plan and redevelopment project and has designated a redevelopment area after the passage and approval of sections 99.800 to 99.865 but prior to August 13, 1982, which acts are in conformance with the procedures of sections 99.800 to 99.865, may adopt tax increment allocation financing by passing an ordinance providing that after the total equalized assessed valuation of the taxable real property in a redevelopment project exceeds the certified total initial equalized assessed valuation of the taxable real property in the redevelopment project, the ad valorem taxes, and payments in lieu of taxes, if any, arising from the levies upon taxable real property in such redevelopment project by taxing districts and tax rates determined in the manner provided in subsection 2 of section 99.855 each year after the effective date of the ordinance until redevelopment costs have been paid shall be divided as follows:

(1) That portion of taxes, penalties and interest levied upon each taxable lot, block, tract, or parcel of real property which is attributable to the initial equalized assessed value of each such taxable lot, block, tract, or parcel of real property in the area selected for the redevelopment project shall be allocated to and, when collected, shall be paid by the county collector to the respective affected taxing districts in the manner required by law in the absence of the adoption of tax increment allocation financing;

(2) (a) Payments in lieu of taxes attributable to the increase in the current equalized assessed valuation of each taxable lot, block, tract, or parcel of real property in the area selected for the redevelopment project and any applicable penalty and interest over and above the initial equalized assessed value of each such unit of property in the area selected for the redevelopment project shall be allocated to and, when collected, shall be paid to the municipal treasurer who shall deposit such payment in lieu of taxes into a special fund called the “Special Allocation Fund” of the municipality for the purpose of paying redevelopment costs and obligations incurred in the payment thereof. Beginning August 28, 2014, if the voters in a taxing district vote to approve an increase in such taxing district’s levy rate for ad valorem tax on real property, any additional revenues generated within an existing redevelopment project area that are directly attributable to the newly voter-approved incremental increase in such taxing district’s levy rate shall not be considered payments in lieu of taxes subject to deposit into a special allocation fund without the consent of such taxing district. Revenues will be considered directly attributable to the newly voter-approved incremental increase to the extent that they are generated from the difference between the taxing district’s actual levy rate currently imposed and the maximum voter-approved levy rate at the time that the redevelopment project was adopted. Payments in lieu of taxes which are due and owing shall constitute a lien against the real estate of the redevelopment project from which they are derived and shall be collected in the same manner as the real property tax, including the assessment of penalties and interest where applicable. The municipality may, in the ordinance, pledge the funds in the special allocation fund for the payment of such costs and obligations and provide for the collection of payments in lieu of taxes, the lien of which may be foreclosed in the same manner as a special assessment lien as provided in section 88.861. No part of the current equalized assessed valuation of each lot, block, tract, or parcel of property in the area selected for the redevelopment project attributable to any increase above the total initial equalized assessed value of such properties shall be used in calculating the general state school aid formula provided for in section 163.031 until such time as all redevelopment costs have been paid as provided for in this section and section 99.850.

(b) Notwithstanding any provisions of this section to the contrary, for purposes of determining the limitation on indebtedness of local government pursuant to Article VI, Section 26(b) of the Missouri Constitution, the current equalized assessed value of the property in an area selected for redevelopment attributable to the increase above the total initial equalized assessed valuation shall be included in the value of taxable tangible property as shown on the last completed assessment for state or county purposes.

(c) The county assessor shall include the current assessed value of all property within the taxing district in the aggregate valuation of assessed property entered upon the assessor’s book and verified pursuant to section 137.245, and such value shall be utilized for the purpose of the debt limitation on local government pursuant to Article VI, Section 26(b) of the Missouri Constitution;

(3) For purposes of this section, “levies upon taxable real property in such redevelopment project by taxing districts” shall not include the blind pension fund tax levied under the authority of Article III, Section 38(b) of the Missouri Constitution, or the merchants’ and manufacturers’ inventory replacement tax levied under the authority of subsection 2 of Section 6 of Article X of the Missouri Constitution, except in redevelopment project areas in which tax increment financing has been adopted by ordinance pursuant to a plan approved by vote of the governing body of the municipality taken after August 13, 1982, and before January 1, 1998.

2. In addition to the payments in lieu of taxes described in subdivision (2) of subsection 1 of this section, for redevelopment plans and projects adopted or redevelopment projects approved by ordinance after July 12, 1990, and prior to August 31, 1991, fifty percent of the total additional revenue from taxes, penalties and interest imposed by the municipality, or other taxing districts, which are generated by economic activities within the area of the redevelopment project over the amount of such taxes generated by economic activities within the area of the redevelopment project in the calendar year prior to the adoption of the redevelopment project by ordinance, while tax increment financing remains in effect, but excluding taxes imposed on sales or charges for sleeping rooms paid by transient guests of hotels and motels, taxes levied pursuant to section 70.500, licenses, fees or special assessments other than payments in lieu of taxes and any penalty and interest thereon, or, effective January 1, 1998, taxes levied pursuant to section 94.660, for the purpose of public transportation, shall be allocated to, and paid by the local political subdivision collecting officer to the treasurer or other designated financial officer of the municipality, who shall deposit such funds in a separate segregated account within the special allocation fund. Any provision of an agreement, contract or covenant entered into prior to July 12, 1990, between a municipality and any other political subdivision which provides for an appropriation of other municipal revenues to the special allocation fund shall be and remain enforceable.

3. In addition to the payments in lieu of taxes described in subdivision (2) of subsection 1 of this section, for redevelopment plans and projects adopted or redevelopment projects approved by ordinance after August 31, 1991, fifty percent of the total additional revenue from taxes, penalties and interest which are imposed by the municipality or other taxing districts, and which are generated by economic activities within the area of the redevelopment project over the amount of such taxes generated by economic activities within the area of the redevelopment project in the calendar year prior to the adoption of the redevelopment project by ordinance, while tax increment financing remains in effect, but excluding personal property taxes, taxes imposed on sales or charges for sleeping rooms paid by transient guests of hotels and motels, taxes levied pursuant to section 70.500, taxes levied for the purpose of public transportation pursuant to section 94.660, taxes imposed on sales pursuant to subsection 2 of section 67.1712 for the purpose of operating and maintaining a metropolitan park and recreation district, licenses, fees or special assessments other than payments in lieu of taxes and penalties and interest thereon, any sales tax imposed by a county with a charter form of government and with more than six hundred thousand but fewer than seven hundred thousand inhabitants, for the purpose of sports stadium improvement or levied by such county under section 238.410 for the purpose of the county transit authority operating transportation facilities, or for redevelopment plans and projects adopted or redevelopment projects approved by ordinance after August 28, 2013, taxes imposed on sales under and pursuant to section 67.700 or 650.399 for the purpose of emergency communication systems, shall be allocated to, and paid by the local political subdivision collecting officer to the treasurer or other designated financial officer of the municipality, who shall deposit such funds in a separate segregated account within the special allocation fund. Beginning August 28, 2014, if the voters in a taxing district vote to approve an increase in such taxing district’s sales tax or use tax, other than the renewal of an expiring sales or use tax, any additional revenues generated within an existing redevelopment project area that are directly attributable to the newly voter-approved incremental increase in such taxing district’s levy rate shall not be considered economic activity taxes subject to deposit into a special allocation fund without the consent of such taxing district.

4. Beginning January 1, 1998, for redevelopment plans and projects adopted or redevelopment projects approved by ordinance and which have complied with subsections 4 to 12 of this section, in addition to the payments in lieu of taxes and economic activity taxes described in subsections 1, 2 and 3 of this section, up to fifty percent of the new state revenues, as defined in subsection 8 of this section, estimated for the businesses within the project area and identified by the municipality in the application required by subsection 10 of this section, over and above the amount of such taxes reported by businesses within the project area as identified by the municipality in their application prior to the approval of the redevelopment project by ordinance, while tax increment financing remains in effect, may be available for appropriation by the general assembly as provided in subsection 10 of this section to the department of economic development supplemental tax increment financing fund, from the general revenue fund, for distribution to the treasurer or other designated financial officer of the municipality with approved plans or projects.

5. The treasurer or other designated financial officer of the municipality with approved plans or projects shall deposit such funds in a separate segregated account within the special allocation fund established pursuant to section 99.805.

6. No transfer from the general revenue fund to the Missouri supplemental tax increment financing fund shall be made unless an appropriation is made from the general revenue fund for that purpose. No municipality shall commit any state revenues prior to an appropriation being made for that project. For all redevelopment plans or projects adopted or approved after December 23, 1997, appropriations from the new state revenues shall not be distributed from the Missouri supplemental tax increment financing fund into the special allocation fund unless the municipality’s redevelopment plan ensures that one hundred percent of payments in lieu of taxes and fifty percent of economic activity taxes generated by the project shall be used for eligible redevelopment project costs while tax increment financing remains in effect. This account shall be separate from the account into which payments in lieu of taxes are deposited, and separate from the account into which economic activity taxes are deposited.

7. In order for the redevelopment plan or project to be eligible to receive the revenue described in subsection 4 of this section, the municipality shall comply with the requirements of subsection 10 of this section prior to the time the project or plan is adopted or approved by ordinance. The director of the department of economic development and the commissioner of the office of administration may waive the requirement that the municipality’s application be submitted prior to the redevelopment plan’s or project’s adoption or the redevelopment plan’s or project’s approval by ordinance.

8. For purposes of this section, “new state revenues” means:

(1) The incremental increase in the general revenue portion of state sales tax revenues received pursuant to section 144.020, excluding sales taxes that are constitutionally dedicated, taxes deposited to the school district trust fund in accordance with section 144.701, sales and use taxes on motor vehicles, trailers, boats and outboard motors and future sales taxes earmarked by law. In no event shall the incremental increase include any amounts attributable to retail sales unless the municipality or authority has proven to the Missouri development finance board and the department of economic development and such entities have made a finding that the sales tax increment attributable to retail sales is from new sources which did not exist in the state during the baseline year. The incremental increase in the general revenue portion of state sales tax revenues for an existing or relocated facility shall be the amount that current state sales tax revenue exceeds the state sales tax revenue in the base year as stated in the redevelopment plan as provided in subsection 10 of this section; or

(2) The state income tax withheld on behalf of new employees by the employer pursuant to section 143.221 at the business located within the project as identified by the municipality. The state income tax withholding allowed by this section shall be the municipality’s estimate of the amount of state income tax withheld by the employer within the redevelopment area for new employees who fill new jobs directly created by the tax increment financing project.

9. Subsection 4 of this section shall apply only to the following:

(1) Blighted areas located in enterprise zones, pursuant to sections 135.200 to 135.256, blighted areas located in federal empowerment zones, or to blighted areas located in central business districts or urban core areas of cities which districts or urban core areas at the time of approval of the project by ordinance, provided that the enterprise zones, federal empowerment zones or blighted areas contained one or more buildings at least fifty years old; and

(a) Suffered from generally declining population or property taxes over the twenty-year period immediately preceding the area’s designation as a project area by ordinance; or

(b) Was a historic hotel located in a county of the first classification without a charter form of government with a population according to the most recent federal decennial census in excess of one hundred fifty thousand and containing a portion of a city with a population according to the most recent federal decennial census in excess of three hundred fifty thousand;

(2) Blighted areas consisting solely of the site of a former automobile manufacturing plant located in any county with a charter form of government and with more than nine hundred fifty thousand inhabitants. For the purposes of this section, “former automobile manufacturing plant” means a redevelopment area containing a minimum of one hundred acres, and such redevelopment area was previously used primarily for the manufacture of automobiles but ceased such manufacturing after the 2007 calendar year; or

(3) Blighted areas consisting solely of the site of a former insurance company national service center containing a minimum of one hundred acres located in any county with a charter form of government and with more than nine hundred fifty thousand inhabitants.

10. The initial appropriation of up to fifty percent of the new state revenues authorized pursuant to subsection 4 of this section shall not be made to or distributed by the department of economic development to a municipality until all of the following conditions have been satisfied:

(1) The director of the department of economic development or his or her designee and the commissioner of the office of administration or his or her designee have approved a tax increment financing application made by the municipality for the appropriation of the new state revenues. The municipality shall include in the application the following items in addition to the items in section 99.810:

(a) The tax increment financing district or redevelopment area, including the businesses identified within the redevelopment area;

(b) The base year of state sales tax revenues or the base year of state income tax withheld on behalf of existing employees, reported by existing businesses within the project area prior to approval of the redevelopment project;

(c) The estimate of the incremental increase in the general revenue portion of state sales tax revenue or the estimate for the state income tax withheld by the employer on behalf of new employees expected to fill new jobs created within the redevelopment area after redevelopment;

(d) The official statement of any bond issue pursuant to this subsection after December 23, 1997;

(e) An affidavit that is signed by the developer or developers attesting that the provisions of subdivision (1) of subsection 1 of section 99.810 have been met and specifying that the redevelopment area would not be reasonably anticipated to be developed without the appropriation of the new state revenues;

(f) The cost-benefit analysis required by section 99.810 includes a study of the fiscal impact on the state of Missouri;

(g) The statement of election between the use of the incremental increase of the general revenue portion of the state sales tax revenues or the state income tax withheld by employers on behalf of new employees who fill new jobs created in the redevelopment area;

(h) The name, street and mailing address, and phone number of the mayor or chief executive officer of the municipality;

(i) The street address of the development site;

(j) The three-digit North American Industry Classification System number or numbers characterizing the development project;

(k) The estimated development project costs;

(l) The anticipated sources of funds to pay such development project costs;

(m) Evidence of the commitments to finance such development project costs;

(n) The anticipated type and term of the sources of funds to pay such development project costs;

(o) The anticipated type and terms of the obligations to be issued;

(p) The most recent equalized assessed valuation of the property within the development project area;

(q) An estimate as to the equalized assessed valuation after the development project area is developed in accordance with a development plan;

(r) The general land uses to apply in the development area;

(s) The total number of individuals employed in the development area, broken down by full-time, part-time, and temporary positions;

(t) The total number of full-time equivalent positions in the development area;

(u) The current gross wages, state income tax withholdings, and federal income tax withholdings for individuals employed in the development area;

(v) The total number of individuals employed in this state by the corporate parent of any business benefitting from public expenditures in the development area, and all subsidiaries thereof, as of December thirty-first of the prior fiscal year, broken down by full-time, part-time, and temporary positions;

(w) The number of new jobs to be created by any business benefitting from public expenditures in the development area, broken down by full-time, part-time, and temporary positions;

(x) The average hourly wage to be paid to all current and new employees at the project site, broken down by full-time, part-time, and temporary positions;

(y) For project sites located in a metropolitan statistical area, as defined by the federal Office of Management and Budget, the average hourly wage paid to nonmanagerial employees in this state for the industries involved at the project, as established by the United States Bureau of Labor Statistics;

(z) For project sites located outside of metropolitan statistical areas, the average weekly wage paid to nonmanagerial employees in the county for industries involved at the project, as established by the United States Department of Commerce;

(aa) A list of other community and economic benefits to result from the project;

(bb) A list of all development subsidies that any business benefitting from public expenditures in the development area has previously received for the project, and the name of any other granting body from which such subsidies are sought;

(cc) A list of all other public investments made or to be made by this state or units of local government to support infrastructure or other needs generated by the project for which the funding pursuant to this section is being sought;

(dd) A statement as to whether the development project may reduce employment at any other site, within or without the state, resulting from automation, merger, acquisition, corporate restructuring, relocation, or other business activity;

(ee) A statement as to whether or not the project involves the relocation of work from another address and if so, the number of jobs to be relocated and the address from which they are to be relocated;

(ff) A list of competing businesses in the county containing the development area and in each contiguous county;

(gg) A market study for the development area;

(hh) A certification by the chief officer of the applicant as to the accuracy of the development plan;

(2) The methodologies used in the application for determining the base year and determining the estimate of the incremental increase in the general revenue portion of the state sales tax revenues or the state income tax withheld by employers on behalf of new employees who fill new jobs created in the redevelopment area shall be approved by the director of the department of economic development or his or her designee and the commissioner of the office of administration or his or her designee. Upon approval of the application, the director of the department of economic development or his or her designee and the commissioner of the office of administration or his or her designee shall issue a certificate of approval. The department of economic development may request the appropriation following application approval;

(3) The appropriation shall be either a portion of the estimate of the incremental increase in the general revenue portion of state sales tax revenues in the redevelopment area or a portion of the estimate of the state income tax withheld by the employer on behalf of new employees who fill new jobs created in the redevelopment area as indicated in the municipality’s application, approved by the director of the department of economic development or his or her designee and the commissioner of the office of administration or his or her designee. At no time shall the annual amount of the new state revenues approved for disbursements from the Missouri supplemental tax increment financing fund exceed thirty-two million dollars; provided, however, that such thirty-two million dollar cap shall not apply to redevelopment plans or projects initially listed by name in the applicable appropriations bill after August 28, 2015, which involve either:

(a) A former automobile manufacturing plant; or

(b) The retention of a federal employer employing over two thousand geospatial intelligence jobs.

­­

­

(4) Redevelopment plans and projects receiving new state revenues shall have a duration of up to fifteen years, unless prior approval for a longer term is given by the director of the department of economic development or his or her designee and the commissioner of the office of administration or his or her designee; except that, in no case shall the duration exceed twenty-three years.

11. In addition to the areas authorized in subsection 9 of this section, the funding authorized pursuant to subsection 4 of this section shall also be available in a federally approved levee district, where construction of a levee begins after December 23, 1997, and which is contained within a county of the first classification without a charter form of government with a population between fifty thousand and one hundred thousand inhabitants which contains all or part of a city with a population in excess of four hundred thousand or more inhabitants.

12. There is hereby established within the state treasury a special fund to be known as the “Missouri Supplemental Tax Increment Financing Fund”, to be administered by the department of economic development. The department shall annually distribute from the Missouri supplemental tax increment financing fund the amount of the new state revenues as appropriated as provided in the provisions of subsection 4 of this section if and only if the conditions of subsection 10 of this section are met. The fund shall also consist of any gifts, contributions, grants or bequests received from federal, private or other sources. Moneys in the Missouri supplemental tax increment financing fund shall be disbursed per project pursuant to state appropriations.

13. Redevelopment project costs may include, at the prerogative of the state, the portion of salaries and expenses of the department of economic development and the department of revenue reasonably allocable to each redevelopment project approved for disbursements from the Missouri supplemental tax increment financing fund for the ongoing administrative functions associated with such redevelopment project. Such amounts shall be recovered from new state revenues deposited into the Missouri supplemental tax increment financing fund created under this section.

14. For redevelopment plans or projects approved by ordinance that result in net new jobs from the relocation of a national headquarters from another state to the area of the redevelopment project, the economic activity taxes and new state tax revenues shall not be based on a calculation of the incremental increase in taxes as compared to the base year or prior calendar year for such redevelopment project, rather the incremental increase shall be the amount of total taxes generated from the net new jobs brought in by the national headquarters from another state. In no event shall this subsection be construed to allow a redevelopment project to receive an appropriation in excess of up to fifty percent of the new state revenues.

15. Notwithstanding any other provision of the law to the contrary, the adoption of any tax increment financing authorized under sections 99.800 to 99.865 shall not supersede, alter, or reduce in any way a property tax levied under section 205.971.

(L. 1982 H.B. 1411 & 1587 § 8 subsec. 1, A.L. 1986 S.B. 664 merged with H.B. 989 & 1390, A.L. 1990 H.B. 1564, A.L. 1991 H.B. 502, A.L. 1997 2d Ex. Sess. S.B. 1, A.L. 1998 S.B. 707 & 484, A.L. 2003 S.B. 620 and H.B. 289 merged with S.B. 235, A.L. 2005 S.B. 343, A.L. 2006 H.B. 1688, A.L. 2012 S.B. 769, A.L. 2013 H.B. 128 merged with H.B. 336 merged with H.B. 1035 merged with S.B. 23, A.L. 2014 H.B. 1504, A.L. 2015 H.B. 514, A.L. 2016 H.B. 1434 & 1600)



Section 99.847 No new TIF projects authorized for flood plain areas in St. Charles County, applicability of restriction.

Effective 28 Aug 2007

Title VII CITIES, TOWNS AND VILLAGES

99.847. No new TIF projects authorized for flood plain areas in St. Charles County, applicability of restriction. — 1. Notwithstanding the provisions of sections 99.800 to 99.865 to the contrary, no new tax increment financing project shall be authorized in any area which is within an area designated as flood plain by the Federal Emergency Management Agency and which is located in or partly within a county with a charter form of government with greater than two hundred fifty thousand inhabitants but fewer than three hundred thousand inhabitants, unless the redevelopment area actually abuts a river or a major waterway and is substantially surrounded by contiguous properties with residential, industrial, or commercial zoning classifications.

2. This subsection shall not apply to tax increment financing projects or districts approved prior to July 1, 2003, and shall allow the aforementioned tax increment financing projects to modify, amend or expand such projects including redevelopment project costs by not more than forty percent of such project original projected cost including redevelopment project costs as such projects including redevelopment project costs as such projects redevelopment projects including redevelopment project costs existed as of June 30, 2003, and shall allow the aforementioned tax increment financing district to modify, amend or expand such districts by not more than five percent as such districts existed as of June 30, 2003.

(L. 1996 H.B. 1237 § 24, A.L. 2002 S.B. 1107, A.L. 2005 S.B. 516, A.L. 2007 S.B. 22)



Section 99.848 Emergency services district, reimbursement from special allocation fund authorized, when.

Effective 28 Aug 2004

Title VII CITIES, TOWNS AND VILLAGES

99.848. Emergency services district, reimbursement from special allocation fund authorized, when. — Notwithstanding subsection 1 of section 99.847, any district providing emergency services pursuant to chapter 190 or 321 shall be entitled to reimbursement from the special allocation fund in the amount of at least fifty percent nor more than one hundred percent of the district's tax increment. This section shall not apply to tax increment financing projects or districts approved prior to August 28, 2004.

(L. 2004 H.B. 1529 & 1655)



Section 99.850 Costs of project paid — surplus fund in special allocation fund — distribution — dissolution of fund and redevelopment area.

Effective 28 Aug 1991

Title VII CITIES, TOWNS AND VILLAGES

99.850. Costs of project paid — surplus fund in special allocation fund — distribution — dissolution of fund and redevelopment area. — 1. When such redevelopment project costs, including, but not limited to, all municipal obligations financing redevelopment project costs incurred under sections 99.800 to 99.865 have been paid, all surplus funds then remaining in the special allocation fund shall be paid by the municipal treasurer to the county collector who shall immediately thereafter pay such funds to the taxing districts in the area selected for a redevelopment project in the same manner and proportion as the most recent distribution by the collector to the affected districts of real property taxes from real property in the area selected for a redevelopment project.

2. Upon the payment of all redevelopment project costs, retirement of obligations and the distribution of any excess moneys pursuant to section 99.845 and this section, the municipality shall adopt an ordinance dissolving the special allocation fund for the redevelopment area and terminating the designation of the redevelopment area as a redevelopment area. Thereafter the rates of the taxing districts shall be extended and taxes levied, collected, and distributed in the manner applicable in the absence of the adoption of tax increment financing.

3. Nothing in sections 99.800 to 99.865 shall be construed as relieving property in such areas from paying a uniform rate of taxes, as required by Article X, Section 3 of the Missouri Constitution.

(L. 1982 H.B. 1411 & 1587 § 8 subsecs. 2, 3, 4, A.L. 1991 H.B. 502)



Section 99.855 Tax rates for districts containing redevelopment projects, method for establishing — county assessor's duties — method of extending taxes to terminate, when.

Effective 28 Aug 1991

Title VII CITIES, TOWNS AND VILLAGES

99.855. Tax rates for districts containing redevelopment projects, method for establishing — county assessor's duties — method of extending taxes to terminate, when. — 1. If a municipality by ordinance provides for tax increment allocation financing pursuant to sections 99.845 and 99.850, the county assessor shall immediately thereafter determine total equalized assessed value of all taxable real property within such redevelopment project by adding together the most recently ascertained equalized assessed value of each taxable lot, block, tract, or parcel of real property within such project, and shall certify such amount as the total initial equalized assessed value of the taxable real property within such project.

2. After the county assessor has certified the total initial equalized assessed value of the taxable real property in such redevelopment project, then, in respect to every taxing district containing a redevelopment project, the county clerk, or any other official required by law to ascertain the amount of the equalized assessed value of all taxable property within such district for the purpose of computing any debt service levies to be extended upon taxable property within such district, shall in every year that tax increment allocation financing is in effect ascertain the amount of value of taxable property in a redevelopment project by including in such amount the certified total initial equalized assessed value of all taxable real property in such area in lieu of the equalized assessed value of all taxable real property in such area. For the purpose of measuring the size of payments in lieu of taxes under sections 99.800 to 99.865, all tax levies shall then be extended to the current equalized assessed value of all property in the redevelopment project in the same manner as the tax rate percentage is extended to all other taxable property in the taxing district. The method of extending taxes established under this section shall terminate when the municipality adopts an ordinance dissolving the special allocation fund for the redevelopment project.

(L. 1982 H.B. 1411 & 1587 § 9, A.L. 1986 S.B. 664 merged with H.B. 989 & 1390, A.L. 1991 H.B. 502)



Section 99.860 Severability.

Effective 28 Aug 1982

Title VII CITIES, TOWNS AND VILLAGES

99.860. Severability. — If any section, subsection, subdivision, paragraph, sentence or clause of sections 99.800 to 99.860 is, for any reason, held to be invalid or unconstitutional, such decision shall not affect any remaining portion, section, or part thereof which can be given effect without the invalid provision.

(L. 1982 H.B. 1411 & 1587 § 10)



Section 99.865 Report by municipalities, contents, publication — satisfactory progress of project, procedure to determine — reports by department of revenue required, when, contents, publication on accountability portal — rulemaking authority — department to provide manual, contents — penalty for failure to comply.

Effective 28 Aug 2016

Title VII CITIES, TOWNS AND VILLAGES

99.865. Report by municipalities, contents, publication — satisfactory progress of project, procedure to determine — reports by department of revenue required, when, contents, publication on accountability portal — rulemaking authority — department to provide manual, contents — penalty for failure to comply. — 1. No later than November fifteenth* of each year, the governing body of the municipality, or its designee, shall prepare a report concerning the status of each redevelopment plan and redevelopment project existing as of December thirty-first of the preceding year, and shall submit a copy of such report to the director of the department of revenue. The report shall include the following:

(1) The amount and source of revenue in the special allocation fund;

(2) The amount and purpose of expenditures from the special allocation fund;

(3) The amount of any pledge of revenues, including principal and interest on any outstanding bonded indebtedness;

(4) The original assessed value of the redevelopment project;

(5) The assessed valuation added to the redevelopment project;

(6) Payments made in lieu of taxes received and expended;

(7) The economic activity taxes generated within the redevelopment area in the calendar year prior to the approval of the redevelopment plan, to include a separate entry for the state sales tax revenue base for the redevelopment area or the state income tax withheld by employers on behalf of existing employees in the redevelopment area prior to the redevelopment plan;

(8) The economic activity taxes generated within the redevelopment area after the approval of the redevelopment plan, to include a separate entry for the increase in state sales tax revenues for the redevelopment area or the increase in state income tax withheld by employers on behalf of new employees who fill new jobs created in the redevelopment area;

(9) Reports on contracts made incident to the implementation and furtherance of a redevelopment plan or project;

(10) A copy of any redevelopment plan, which shall include the required findings and cost-benefit analysis pursuant to subdivisions (1) to (6) of section 99.810;

(11) The cost of any property acquired, disposed of, rehabilitated, reconstructed, repaired or remodeled;

(12) The number of parcels acquired by or through initiation of eminent domain proceedings; and

(13) Any additional information the municipality deems necessary.

2. Data contained in the report mandated pursuant to the provisions of subsection 1 of this section shall be made available to the commissioner of administration, who shall publish such reports on the Missouri accountability portal pursuant to section 37.850. Any information regarding amounts disbursed to municipalities pursuant to the provisions of section 99.845 shall be deemed a public record, as defined in section 610.010. An annual statement showing the payments made in lieu of taxes received and expended in that year, the status of the redevelopment plan and projects therein, amount of outstanding bonded indebtedness and any additional information the municipality deems necessary shall be published in a newspaper of general circulation in the municipality.

3. Five years after the establishment of a redevelopment plan and every five years thereafter the governing body shall hold a public hearing regarding those redevelopment plans and projects created pursuant to sections 99.800 to 99.865. The purpose of the hearing shall be to determine if the redevelopment project is making satisfactory progress under the proposed time schedule contained within the approved plans for completion of such projects. Notice of such public hearing shall be given in a newspaper of general circulation in the area served by the commission once each week for four weeks immediately prior to the hearing.

4. The director of the department of revenue shall submit a report to the state auditor, the speaker of the house of representatives, and the president pro tem of the senate no later than February first of each year. The report shall contain a summary of all information received by the director pursuant to subsection 1 of this section.

5. For the purpose of coordinating all tax increment financing projects using new state revenues, the director of the department of economic development may promulgate rules and regulations to ensure compliance with this section. Such rules and regulations may include methods for enumerating all of the municipalities which have established commissions pursuant to section 99.820. No rule or portion of a rule promulgated under the authority of sections 99.800 to 99.865 shall become effective unless it has been promulgated pursuant to the provisions of chapter 536. All rulemaking authority delegated prior to June 27, 1997, is of no force and effect and repealed; however, nothing in this section shall be interpreted to repeal or affect the validity of any rule filed or adopted prior to June 27, 1997, if such rule complied with the provisions of chapter 536. The provisions of this section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 including the ability to review, to delay the effective date, or to disapprove and annul a rule or portion of a rule are subsequently held unconstitutional, then the purported grant of rulemaking authority and any rule so proposed and contained in the order of rulemaking shall be invalid and void.

6. The department of economic development shall provide information and technical assistance, as requested by any municipality, on the requirements of sections 99.800 to 99.865. Such information and technical assistance shall be provided in the form of a manual, written in an easy-to-follow manner, and through consultations with departmental staff.

7. The department of revenue shall provide notice of any failure to comply with the reporting requirements provided in subsection 1 of this section to the applicable municipality, specifying any required corrections, by certified mail addressed to the municipality’s chief elected officer. If such municipality does not satisfy the reporting requirements for which it previously did not comply, as specified in the notice from the department of revenue, within sixty days of the receipt of the notice, the municipality shall be prohibited from adopting any new tax increment finance plan for a period of five years from the date of the department of revenue’s notice. All reports filed pursuant to subsection 1 of this section or in response to a notice from the department of revenue pursuant to this subsection shall be deemed accepted by the department of revenue unless the department of revenue provides the applicable municipality with a written objection thereto, specifying any required corrections, by certified mail addressed to the chief elected officer of the municipality within sixty days of the municipality’s submission of such report.

8. Based upon the information provided in the reports required under the provisions of this section, the state auditor shall make available for public inspection on the auditor’s website a searchable electronic database of such municipal tax increment finance reports. All information contained within such database shall be maintained for a period of no less than ten years from initial posting.

(L. 1982 H.B. 1411 & 1587 § 11, A.L. 1990 H.B. 1564, A.L. 1991 H.B. 502, A.L. 1997 2d Ex. Sess. S.B. 1, A.L. 2009 H.B. 191, A.L. 2016 H.B. 1434 & 1600)

*Word "fifteen" appears in original rolls.

(2000) Proposed city charter amendment requiring two-thirds voter approval on every tax increment financing measure violated section and thus was unconstitutional pursuant to Article VI, Section 19(a). State ex rel. Hazelwood Yellow Ribbon Committee v. Klos, 35 S.W.3d 457 (Mo.App.E.D.).



Section 99.866 Blighted low-income housing site, financing agreement between state and St. Louis City for possible retention of federal geospatial intelligence jobs — limitation on amount.

Effective 28 Aug 2015

Title VII CITIES, TOWNS AND VILLAGES

99.866. Blighted low-income housing site, financing agreement between state and St. Louis City for possible retention of federal geospatial intelligence jobs — limitation on amount. — The state of Missouri, acting through the department of economic development and the office of administration, and any city not within a county, acting directly, through an affiliated entity or through such city's land clearance for redevelopment authority, may enter into a financing agreement relating to the redevelopment of an area contiguous with a former public housing site that has been declared blighted under Missouri law and which may lead to the retention within such city of, and relocation to such blighted area within such city by, a federal employer employing over two thousand geospatial intelligence jobs. Such financing agreement may provide for the appropriation and disbursement of state withholding tax revenues and city tax revenues generated from such employer for up to thirty years to fund costs associated with the retention of such employer; provided, however, that the annual amount of the state appropriation contemplated by this section plus any appropriation of state withholding tax revenues related to such employer from the Missouri supplemental tax increment financing fund pursuant to section 99.845 shall not exceed twelve million dollars per year and shall maintain a positive net fiscal impact for the state over the term. If the state of Missouri income tax rates are reduced or replaced after August 28, 2015, the department of economic development shall request an appropriation from the general assembly of an amount sufficient to offset any reduction in available withholding tax revenues resulting directly from such tax rate reduction or replacement, which in no event shall exceed the amounts that would have been received had the state income tax rates not been reduced or replaced.

(L. 2015 H.B. 514)



Section 99.875 Definitions.

Effective 28 Aug 1992

Title VII CITIES, TOWNS AND VILLAGES

99.875. Definitions. — As used in sections 99.875 to 99.912, the following terms mean:

(1) "Abandoned property", any real property on which there is a vacant structure and on which real property taxes have been delinquent for one year or more and orders have been issued by the municipality's fire official, building official or health official and there has been no compliance with those orders within the prescribed time given by such official or within ninety days, whichever is longer, or the owner has declared in writing to the building official that his property is abandoned or there has been a determination by the municipality that the vacant structure contributes to housing blight;

(2) "Building official", the person appointed by the municipality to oversee municipal building codes or housing;

(3) "Fire official", the fire chief or the municipal official authorized to administer the provisions of the municipal fire safety code;

(4) "Health official", the municipal official authorized to administer the provisions of any local health code;

(5) "Low- or moderate-income families", families or individuals who lack the amount of income necessary to rent or purchase adequate housing without financial assistance, as defined by such income limits as shall be established by the Missouri housing development commission for the purposes of determining eligibility under any programs aimed at providing housing for low- and moderate-income families or persons;

(6) "Municipality", any city, town or village;

(7) "Owner", any holder, as appears in the land records of the municipality, of title to real property and any mortgage or other secured or equitable interest in such property;

(8) "Rehabilitation permit" and "demolition permit", those permits obtained from a local building official for the purpose of rehabilitating or demolishing a structure;

(9) "Urban homesteader", any person, firm, partnership, corporation or other legal entity to which urban homestead program property is conveyed;

(10) "Urban homesteading agency", the agency designated by the legislative body of a municipality pursuant to sections 99.875 to 99.912.

(L. 1992 H.B. 1434 & 1490 § 2)



Section 99.877 Municipalities may establish urban homesteading program and homesteading agency — members, qualifications, appointment, terms — secretary to be selected — staff — expenses.

Effective 28 Aug 1992

Title VII CITIES, TOWNS AND VILLAGES

99.877. Municipalities may establish urban homesteading program and homesteading agency — members, qualifications, appointment, terms — secretary to be selected — staff — expenses. — Any municipality may, by ordinance, establish an urban homesteading program and may authorize any existing board, commission, department or agency, including a housing authority, redevelopment agency or any nonprofit community housing development corporation to be the urban homesteading agency or may, by ordinance, establish a new board, commission, department or agency to act as the urban homesteading agency. Such new "Urban Homesteading Agency" shall be composed of not less than three nor more than nine members, all of whom shall be residents of the municipality, appointed by the mayor with the approval of the governing body of the city. Those first appointed shall be designated to serve one, two and three years, respectively, and thereafter members shall be appointed annually to serve for three years. Each member shall serve until his successor is appointed and has qualified. Action by such an urban homesteading agency shall be taken by majority vote of members present, provided no action may be taken unless at least fifty percent of the members are present. An urban homesteading agency created pursuant to this section shall select a secretary, who may be a member of the agency and may elect or employ such other officers, agents, technical consultants, legal counsel and employees as the agency requires. The members shall serve without compensation but may be reimbursed for necessary expenses incurred in the performance of their official duties out of funds provided by the governing body of the city.

(L. 1992 H.B. 1434 & 1490 § 3)



Section 99.879 Abandoned property report on suitability for rehabilitation or construction, duties of building official, notice to owners — hearing — right of owner to contest — decision, procedure — eminent domain action, when.

Effective 28 Aug 1992

Title VII CITIES, TOWNS AND VILLAGES

99.879. Abandoned property report on suitability for rehabilitation or construction, duties of building official, notice to owners — hearing — right of owner to contest — decision, procedure — eminent domain action, when. — 1. In any municipality adopting an ordinance pursuant to section 99.877, the building official shall certify to the urban homesteading agency all properties which are abandoned, together with a statement as to which structures are suitable for rehabilitation, and all municipally owned properties which are vacant, together with a statement as to which properties are suitable for construction. At least quarterly thereafter the building official shall certify to the urban homesteading agency any changes in the number or condition of the abandoned properties or the vacant municipally owned properties.

2. Upon receipt of the list of the abandoned properties pursuant to subsection 1 of this section, the urban homesteading agency shall serve notice to each owner of such properties by mailing to the owner by certified mail to the last known address of such owner, or, in the case of the owner who cannot be identified or whose address is unknown, by publishing a copy of such notice in a newspaper having general circulation in the municipality, stating such property has been determined to be abandoned and setting a date for a hearing before the urban homesteading agency, or any hearing examiner appointed by the urban homesteading agency, for the purpose of determining whether the owner is willing and able to rehabilitate or demolish the vacant structure on such abandoned property within a reasonable time. At such hearing the owner may contest the designation of such property as abandoned. A decision rendered by a hearing examiner after such hearing shall be in writing and shall be filed with the urban homesteading agency for its final decision. All decisions of the urban homesteading agency shall be in writing and shall be mailed, by certified mail, return receipt requested, to each owner and to all parties to the proceedings. A decision of the urban homesteading agency may be appealed by filing an action in circuit court within thirty days after notification of the decision is received.

3. In the event that an owner fails to appear, either personally or by an attorney, on the date set for the hearing or any adjourned date of such hearing, or in the event the urban homesteading agency, after holding the hearing pursuant to subsection 2 of this section, determines that the owner of such property is not willing or able to rehabilitate or demolish such property within a reasonable time, the urban homesteading agency may recommend to the governing body of the municipality that the urban homesteading agency be authorized to acquire the property, either by purchase of the property, free and clear of any liens, for an amount not in excess of fair market value of the land and any improvements thereon as determined by the urban homesteading agency, or by eminent domain, provided all eminent domain proceedings instituted under this section shall be undertaken by the urban homesteading agency in the same manner as provided by law for condemnation proceedings by the municipality, and title to all property acquired pursuant to this subsection shall be held in the name of the municipality; or the building official that he order the structure demolished; or the tax collector, if any liens for real property taxes are due to the municipality against the abandoned property, that he institute tax foreclosure proceedings as provided by law.

4. Notwithstanding any other provision of this section, an urban homesteading agency may, at any time, with the concurrence of the governing body of the city, accept free and clear title to an abandoned property upon which exists a structure deemed rehabilitable by a building official for such consideration not in excess of fair market value of the land and any improvements on such land as determined by the urban homesteading agency.

(L. 1992 H.B. 1434 & 1490 § 4)



Section 99.881 Publications of available property, notice, content — transfer to applicant, when — consideration for transfer — rehabilitation on construction for residential use.

Effective 28 Aug 1992

Title VII CITIES, TOWNS AND VILLAGES

99.881. Publications of available property, notice, content — transfer to applicant, when — consideration for transfer — rehabilitation on construction for residential use. — 1. Upon acquisition of real property by the urban homesteading agency under section 99.879 or upon certification by the building official of vacant municipally owned property and approval of the governing body of the municipality, the urban homesteading agency shall publish at least twice a notice in a newspaper having general circulation in the municipality that such property is available. Such notice shall include the estimated purchase price, the qualifications for applicants, procedures for bidding on the property and the closing date for such bidding. The second notice shall be published not less than two weeks before such closing date.

2. Within thirty days after the closing date for bidding, the urban homesteading agency shall recommend to the legislative body the transfer of such property to a qualified applicant under such terms and conditions as are determined by the agency, provided the applicant shall be selected in accordance with priorities established under section 99.891.

3. The governing body of the city may, by resolution, vote to transfer the urban homesteading property with or without compensation to the applicant selected pursuant to subsection 2 of this section. Such transfer shall be made pursuant to a contract of sale and rehabilitation or construction which shall provide among other things that, as consideration for the transfer:

(1) The property transferred be rehabilitated or constructed predominantly for residential use and be brought into and maintained in conformity with applicable health, housing and building code standards;

(2) The rehabilitation or construction shall commence and be completed within a period of time as determined by the urban homesteading agency.

(L. 1992 H.B. 1434 & 1490 § 5 subsecs. 1, 2, 3 subdivs. (1), (2))



Section 99.884 Prior to issue of certificate of occupancy no transfer of property except transfer to mortgagee or lienholder — without approval — requirements.

Effective 28 Aug 1992

Title VII CITIES, TOWNS AND VILLAGES

99.884. Prior to issue of certificate of occupancy no transfer of property except transfer to mortgagee or lienholder — without approval — requirements. — Prior to the issuance of a certificate of occupancy by the building official no transfer of the property or any interest therein, except a transfer to a bona fide mortgagee or similar lienholder, may be made by the homesteader without the approval of the urban homesteading agency, provided any such transfer may only be made for a consideration not in excess of the cost of the property to the homesteader together with the costs of any improvements made or construction thereon by the homesteader.

(L. 1992 H.B. 1434 & 1490 § 5 subsec. 3 subdiv. (3))



Section 99.886 Discrimination in sale or rental prohibited.

Effective 28 Aug 1992

Title VII CITIES, TOWNS AND VILLAGES

99.886. Discrimination in sale or rental prohibited. — In the sale or rental of the property, or any portion of such property, no person shall be discriminated against because of such person's race, color, religion, sex or national origin.

(L. 1992 H.B. 1434 & 1490 § 5 subsec. 3 subdiv. (4))



Section 99.888 Inspection by government agencies authorized, when — purpose.

Effective 28 Aug 1992

Title VII CITIES, TOWNS AND VILLAGES

99.888. Inspection by government agencies authorized, when — purpose. — Representatives of the urban homesteading agency, the municipality, and where state or federal assistance is involved, representatives of the federal and state governments, shall have access to the property during normal business hours for the purpose of inspecting compliance with the provisions of subsection 3 of section 99.881 and sections 99.884 to 99.888.

(L. 1992 H.B. 1434 & 1490 § 5 subsec. 3 subdiv. (5))



Section 99.891 Applicants, priority for selection.

Effective 28 Aug 1992

Title VII CITIES, TOWNS AND VILLAGES

99.891. Applicants, priority for selection. — The urban homesteading agency shall select from among applicants for urban homestead program property those applicants who in the determination of the agency can acquire the necessary financial and technical resources to rehabilitate or construct, own and manage urban homestead program property. Such property shall be offered to such qualified applicants in accordance with the following priorities:

(1) Persons displaced by governmental activities declaring in writing their intent to occupy the property for a period of not less than two years;

(2) Low- and moderate-income families declaring in writing their intent to occupy the property for a period of not less than two years;

(3) Families or persons providing the highest bid for the property;

(4) Level of consideration bid for the property by such persons or families;

(5) Municipal housing authority formed pursuant to this chapter;

(6) Any other qualified applicant, provided the urban homesteading agency has certified that no qualified urban homesteaders of higher priority have applied.

(L. 1992 H.B. 1434 & 1490 § 6)



Section 99.893 Financial assistance may be provided by urban homesteading agency — loans to be secured by mortgage — right of assignment of mortgage.

Effective 28 Aug 1992

Title VII CITIES, TOWNS AND VILLAGES

99.893. Financial assistance may be provided by urban homesteading agency — loans to be secured by mortgage — right of assignment of mortgage. — 1. An urban homesteading agency may provide financial assistance to urban homesteaders for the purchase and rehabilitation of, or construction on, urban homestead program property. Such financial assistance may be in the form of grants or loans for a municipal housing authority formed pursuant to this chapter, and in the form of loans for other urban homesteaders. All such loans, if made by the urban homesteading agency, shall be secured by a mortgage naming the municipality as the mortgagee, provided if any such loans are made from funds provided by the state or federal government or any other public or private entity, the state or federal government or the public or private agency may be the mortgagee, and provided further that a municipality may assign any such mortgage to another entity.

2. An urban homesteading agency may utilize federal, state or other public or private financial assistance, provided that any such assistance requiring local financial participation shall be first approved by the governing body of the municipality.

(L. 1992 H.B. 1434 & 1490 § 7 subsecs. 1, 2)



Section 99.896 Abatement or deferral of real property taxes, requirements.

Effective 28 Aug 1992

Title VII CITIES, TOWNS AND VILLAGES

99.896. Abatement or deferral of real property taxes, requirements. — An urban homesteading agency may recommend to the governing body the abatement, in whole or in part, of real property taxes due on urban homestead program property conveyed to an urban homesteader pursuant to sections 99.875 to 99.912, or the deferral of such taxes for a period not to exceed five years as provided in Article X, Section 7 of the Constitution. Such governing body may, by resolution, authorize such abatement, except that the abatement shall only apply if the property is owned for the entire tax year by the homesteader to which the homestead agency originally transferred the property.

(L. 1992 H.B. 1434 & 1490 § 7 subsec. 3)



Section 99.899 Agency may accept property from U.S. government, notice, publication, content — conveyance of property to urban homesteader, requirements.

Effective 28 Aug 1992

Title VII CITIES, TOWNS AND VILLAGES

99.899. Agency may accept property from U.S. government, notice, publication, content — conveyance of property to urban homesteader, requirements. — Notwithstanding any other provision of sections 99.875 to 99.912, an urban homesteading agency may accept, on behalf of the municipality, any real property tendered to it without payment by the United States of America, acting by and through the Secretary of Housing and Urban Development, pursuant to the provisions of Section 810 of the Housing and Community Development Act of 1974 (P.L. 93-383). Upon acquisition of real property by the urban homesteading agency under this section, the urban homesteading agency shall publish at least twice a notice in a newspaper having general circulation in the municipality that such property is available. Such notice shall include the estimated purchase price, the qualifications of the applicant, procedures for bidding on the property and the closing date for such bidding. The second notice shall be published not less than two weeks before such closing date. In addition thereto, the governing body of a municipality may, upon recommendation of the urban homesteading agency, authorize conveyance of such real property to an urban homesteader meeting the requirements of Subsection (b)(3) of Section 810 of the Housing and Community Development Act of 1974 in accordance with the requirements and procedures set forth in Section 810 of the Housing and Community Development Act of 1974 and any regulations promulgated thereunder by the Secretary of Housing and Urban Development.

(L. 1992 H.B. 1434 & 1490 § 8)



Section 99.901 Urban homesteading fund established, purpose.

Effective 28 Aug 1992

Title VII CITIES, TOWNS AND VILLAGES

99.901. Urban homesteading fund established, purpose. — The governing body of the municipality may create a fund to be known as the "Urban Homesteading Fund". The fund shall be used on a revolving basis to aid any urban homesteading agency in providing financial assistance to urban homesteaders in the form of loans for the purchase and rehabilitation of, or construction on, urban homestead program property and to aid any urban homesteading agency in providing financial assistance to a municipal housing authority in the form of grants for the purchase and rehabilitation of, or construction on, urban homestead program property.

(L. 1992 H.B. 1434 & 1490 § 9 subsec. 1)



Section 99.903 Bond issues authorized for funding — powers of municipalities — bonded indebtedness, how paid — proceeds from bond issues not to be used for refinancing existing loans, exception.

Effective 28 Aug 1992

Title VII CITIES, TOWNS AND VILLAGES

99.903. Bond issues authorized for funding — powers of municipalities — bonded indebtedness, how paid — proceeds from bond issues not to be used for refinancing existing loans, exception. — 1. The governing body of the municipality may issue and sell revenue bonds under the rights conferred by sections 99.875 to 99.912 for the purposes of providing funding for the urban homesteading fund.

2. The municipality shall have the power to set and collect the fees and charges that are necessary to pay debt service on bonds issued under the provisions of sections 99.901 to 99.912 and to otherwise implement the purposes of sections 99.875 to 99.912.

3. The revenue bonds shall be payable, both as to principal and interest, solely from the revenues derived from mortgages or loans, as the case may be, with respect to which the bonds are issued.

4. Any bonds issued under the provisions of sections 99.875 to 99.912 shall not be deemed to be an indebtedness of the state of Missouri or of any political subdivision thereof, and shall not be deemed to be an indebtedness within the meaning of any constitutional or statutory limitation upon the incurring of indebtedness.

5. The proceeds of revenue bonds issued and sold under the provisions of sections 99.875 to 99.912 shall not be used for refinancing of any existing loan, unless such refinancing accompanies the substantial rehabilitation of single-family residential housing for which an existing loan is outstanding.

(L. 1992 H.B. 1434 & 1490 § 9 subsecs. 2 to 6)



Section 99.905 Bond's rate of interest — maturing when — may be with or without right to call for payment or redemption — minimum price of bond — sale requirements.

Effective 28 Aug 1992

Title VII CITIES, TOWNS AND VILLAGES

99.905. Bond's rate of interest — maturing when — may be with or without right to call for payment or redemption — minimum price of bond — sale requirements. — Revenue bonds issued pursuant to the provisions of sections 99.875 to 99.912 shall be of such denomination, shall bear such rate or rates of interest not to exceed fourteen percent per annum, and shall mature at such time or times, not exceeding thirty-five years from their date of issue, as determined by the governing body of the municipality in its ordinance directing the issuance of the bonds. The bonds may be either serial bonds or term bonds and may be issued with or without reservation of the right to call them for payment or redemption in advance of their maturity, upon the giving of notice, and with or without a covenant requiring the payment of a premium in the event of a call for redemption prior to maturity. The bonds may be sold at such price or prices as the issuing municipality shall determine, but at not less than ninety-four percent of the principal amount thereof. Such bonds shall be sold at public sale, or at private sale if the governing body of the municipality determines it is in the best interest of the issuing municipality to sell the bonds at private sale. The reason or reasons that private sale is in the best interest of the issuing municipality shall be set forth in the ordinance authorizing the private sale. The decision of the governing body of the municipality shall be conclusive.

(L. 1992 H.B. 1434 & 1490 § 9 subsec. 7)



Section 99.907 Tax exemption for interest on bonds.

Effective 28 Aug 1992

Title VII CITIES, TOWNS AND VILLAGES

99.907. Tax exemption for interest on bonds. — The bonds when issued and sold shall be negotiable instruments within the meaning of chapter 400, and the interest thereon shall be exempt from any state or local income taxes under the laws of the state of Missouri. The provisions of section 409.402 to the contrary notwithstanding, the bonds issued pursuant to the provisions of sections 99.875 to 99.912 shall be subject to the provisions of sections 409.101 to 409.418, the Missouri uniform securities act.

(L. 1992 H.B. 1434 & 1490 § 9 subsec. 8)



Section 99.910 Form of bond, how determined — more restrictive or additional criteria for mortgages and loans may be set by municipality.

Effective 28 Aug 1992

Title VII CITIES, TOWNS AND VILLAGES

99.910. Form of bond, how determined — more restrictive or additional criteria for mortgages and loans may be set by municipality. — The governing body of the municipality issuing bonds pursuant to the provisions of sections 99.875 to 99.912 shall prescribe the form, details and incidents of the bonds, and shall make such covenants as in its judgment are advisable or necessary to properly secure the payment thereof; but the form, details, incidents, and covenants shall not be inconsistent with any of the provisions of sections 99.875 to 99.912. The governing body of the municipality may prescribe more restrictive or additional criteria for mortgages or loans qualifying for the purposes specified in sections 99.875 to 99.912.

(L. 1992 H.B. 1434 & 1490 § 9 subsec. 9)



Section 99.912 Civil actions to compel governing body issuing bonds to perform all duties.

Effective 28 Aug 1992

Title VII CITIES, TOWNS AND VILLAGES

99.912. Civil actions to compel governing body issuing bonds to perform all duties. — The governing body of the municipality may prescribe in any ordinance directing the issuance of bonds pursuant to the provisions of sections 99.875 to 99.912 the terms and conditions under which the holder, or any specified percentage of all holders, of any such bonds or of any coupons representing interest accrued thereon may, by civil action, compel the governing body of the municipality issuing such bonds to perform all duties imposed upon it by the provisions of sections 99.875 to 99.912 and to enforce the performance of any and all of the covenants made by the governing body of the municipality, in the issuance of the bonds.

(L. 1992 H.B. 1434 & 1490 § 9 subsec. 10)



Section 99.915 Title — funding exclusions — act supersedes other inconsistent laws.

Effective 07 Jul 2003, see footnote

Title VII CITIES, TOWNS AND VILLAGES

99.915. Title — funding exclusions — act supersedes other inconsistent laws. — 1. Sections 99.915 to 99.1060 shall be known and may be cited as the "Missouri Downtown and Rural Economic Stimulus Act".

2. Nothing in sections 99.915 to 99.1060 shall be construed to provide any funding for the construction, maintenance, or operation of any sports stadium, arena, or related facility which has as its intended purpose use for spectator events which seats over ten thousand persons.

3. Insofar as the provisions of sections 99.915 to 99.1060 are inconsistent with the provisions of any other law, the provisions of sections 99.915 to 99.1060 shall be controlling.

(L. 2003 H.B. 289)

Effective 7-07-03



Section 99.918 Definitions.

Effective 01 Apr 2011, see footnote

Title VII CITIES, TOWNS AND VILLAGES

99.918. Definitions. — As used in sections 99.915 to 99.980, unless the context clearly requires otherwise, the following terms shall mean:

(1) "Authority", the downtown economic stimulus authority for a municipality, created pursuant to section 99.921;

(2) "Baseline year", the calendar year prior to the adoption of an ordinance by the municipality approving a development project; provided, however, if economic activity taxes or state sales tax revenues, from businesses other than any out-of-state business or businesses locating in the development project area, decrease in the development project area in the year following the year in which the ordinance approving a development project is approved by a municipality, the baseline year may, at the option of the municipality approving the development project, be the year following the year of the adoption of the ordinance approving the development project. When a development project area is located within a county for which public and individual assistance has been requested by the governor pursuant to Section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act, 42 U.S.C. 5121, et seq., for an emergency proclaimed by the governor pursuant to section 44.100 due to a natural disaster of major proportions that occurred after May 1, 2003, but prior to May 10, 2003, and the development project area is a central business district that sustained severe damage as a result of such natural disaster, as determined by the state emergency management agency, the baseline year may, at the option of the municipality approving the development project, be the calendar year in which the natural disaster occurred or the year following the year in which the natural disaster occurred, provided that the municipality adopts an ordinance approving the development project within one year after the occurrence of the natural disaster;

(3) "Blighted area", an area which, by reason of the predominance of defective or inadequate street layout, unsanitary or unsafe conditions, deterioration of site improvements, improper subdivision or obsolete platting, or the existence of conditions which endanger life or property by fire and other causes, or any combination of such factors, retards the provision of housing accommodations or constitutes an economic or social liability or a menace to the public health, safety, morals, or welfare in its present condition and use;

(4) "Central business district", the area at or near the historic core that is locally known as the "downtown" of a municipality that has a median household income of sixty-two thousand dollars or less, according to the United States Census Bureau's American Community Survey, based on the most recent of five-year period estimate data in which the final year of the estimate ends in either zero or five. In addition, at least fifty percent of existing buildings in this area will have been built in excess of thirty-five years prior or vacant lots that had prior structures built in excess of thirty-five years prior to the adoption of the ordinance approving the redevelopment plan. The historical land use emphasis of a central business district prior to redevelopment will have been a mixed use of business, commercial, financial, transportation, government, and multifamily residential uses;

(5) "Collecting officer", the officer of the municipality responsible for receiving and processing payments in lieu of taxes, economic activity taxes other than economic activity taxes which are local sales taxes, and other local taxes other than local sales taxes, and, for local sales taxes and state taxes, the director of revenue;

(6) "Conservation area", any improved area within the boundaries of a redevelopment area located within the territorial limits of a municipality in which fifty percent or more of the structures in the area have an age of thirty-five years or more, and such an area is not yet a blighted area but is detrimental to the public health, safety, morals, or welfare and may become a blighted area because of any one or more of the following factors: dilapidation; obsolescence; deterioration; illegal use of individual structures; presence of structures below minimum code standards; abandonment; excessive vacancies; overcrowding of structures and community facilities; lack of ventilation, light or sanitary facilities; inadequate utilities; excessive land coverage; deleterious land use or layout; depreciation of physical maintenance; and lack of community planning;

(7) "Development area", an area designated by a municipality in respect to which the municipality has made a finding that there exist conditions which cause the area to be classified as a blighted area or a conservation area, which area shall have the following characteristics:

(a) It includes only those parcels of real property directly and substantially benefitted by the proposed development plan;

(b) It can be renovated through one or more development projects;

(c) It is located in the central business district;

(d) It has generally suffered from declining population or property taxes for the twenty-year period immediately preceding the area's designation as a development area or has structures in the area fifty percent or more of which have an age of thirty-five years or more;

(e) It is contiguous, provided, however that a development area may include up to three noncontiguous areas selected for development projects, provided that each noncontiguous area meets the requirements of paragraphs (a) to (g) herein;

(f) The development area shall not exceed ten percent of the entire area of the municipality; and

(g) The development area shall not include any property that is located within the one hundred year flood plain, as designated by the Federal Emergency Management Agency flood delineation maps, unless such property is protected by a structure that is inspected and certified by the United States Army Corps of Engineers. This subdivision shall not apply to property within the one hundred year flood plain if the buildings on the property have been or will be flood proofed in accordance with the Federal Emergency Management Agency's standards for flood proofing and the property is located in a home rule city with more than one hundred fifty-one thousand five hundred but fewer than one hundred fifty-one thousand six hundred inhabitants. Only those buildings certified as being flood proofed in accordance with the Federal Emergency Management Agency's standards for flood proofing by the authority shall be eligible for the state sales tax increment and the state income tax increment. Subject to the limitation set forth in this subdivision, the development area can be enlarged or modified as provided in section 99.951;

(8) "Development plan", the comprehensive program of a municipality to reduce or eliminate those conditions which qualified a development area as a blighted area or a conservation area, and to thereby enhance the tax bases of the taxing districts which extend into the development area through the reimbursement, payment, or other financing of development project costs in accordance with sections 99.915 to 99.980 and through the exercise of the powers set forth in sections 99.915 to 99.980. The development plan shall conform to the requirements of section 99.942;

(9) "Development project", any development project within a development area which constitutes a major initiative in furtherance of the objectives of the development plan, and any such development project shall include a legal description of the area selected for such development project;

(10) "Development project area", the area located within a development area selected for a development project;

(11) "Development project costs" include such costs to the development plan or a development project, as applicable, which are expended on public property, buildings, or rights-of-ways for public purposes to provide infrastructure to support a development project. Such costs shall only be allowed as an initial expense which, to be recoverable, must be included in the costs of a development plan or development project, except in circumstances of plan amendments approved by the Missouri development finance board and the department of economic development. Such infrastructure costs include, but are not limited to, the following:

(a) Costs of studies, appraisals, surveys, plans, and specifications;

(b) Professional service costs, including, but not limited to, architectural, engineering, legal, marketing, financial, planning, or special services;

(c) Property assembly costs, including, but not limited to, acquisition of land and other property, real or personal, or rights or interests therein, demolition of buildings, and the clearing and grading of land;

(d) Costs of rehabilitation, reconstruction, repair, or remodeling of existing public buildings and fixtures;

(e) Costs of construction of public works or improvements;

(f) Financing costs, including, but not limited to, all necessary expenses related to the issuance of obligations issued to finance all or any portion of the infrastructure costs of one or more development projects, and which may include capitalized interest on any such obligations and reasonable reserves related to any such obligations;

(g) All or a portion of a taxing district's capital costs resulting from any development project necessarily incurred or to be incurred in furtherance of the objectives of the development plan, to the extent the municipality by written agreement accepts and approves such infrastructure costs;

(h) Payments to taxing districts on a pro rata basis to partially reimburse taxes diverted by approval of a development project;

(i) State government costs, including, but not limited to, the reasonable costs incurred by the department of economic development, the department of revenue and the office of administration in evaluating an application for and administering state supplemental downtown development financing for a development project; and

(j) Endowment of positions at an institution of higher education which has a designation as a Carnegie Research I University including any campus of such university system, subject to the provisions of section 99.958. In addition, economic activity taxes and payment in lieu of taxes may be expended on or used to reimburse any reasonable or necessary costs incurred or estimated to be incurred in furtherance of a development plan or a development project;

(12) "Economic activity taxes", the total additional revenue from taxes which are imposed by the municipality and other taxing districts, and which are generated by economic activities within each development project area, which are not related to the relocation of any out-of-state business into the development project area, which exceed the amount of such taxes generated by economic activities within such development project area in the baseline year plus, in development project areas where the baseline year is the year following the year in which the development project is approved by the municipality pursuant to subdivision (2) of this section, the total revenue from taxes which are imposed by the municipality and other taxing districts which is generated by economic activities within the development project area resulting from the relocation of an out-of-state business or out-of-state businesses to the development project area pursuant to section 99.919; but excluding personal property taxes, taxes imposed on sales or charges for sleeping rooms paid by transient guests of hotels and motels, licenses, fees, or special assessments. If a retail establishment relocates within one year from one facility to another facility within the same county and the municipality or authority finds that the retail establishment is a direct beneficiary of development financing, then for purposes of this definition, the economic activity taxes generated by the retail establishment shall equal the total additional revenues from taxes which are imposed by the municipality and other taxing districts which are generated by the economic activities within the development project area which exceed the amount of taxes which are imposed by the municipality and other taxing districts which are generated by economic activities within the development project area generated by the retail establishment in the baseline year;

(13) "Gambling establishment", an excursion gambling boat as defined in section 313.800 and any related business facility including any real property improvements which are directly and solely related to such business facility, whose sole purpose is to provide goods or services to an excursion gambling boat and whose majority ownership interest is held by a person licensed to conduct gambling games on an excursion gambling boat or licensed to operate an excursion gambling boat as provided in sections 313.800 to 313.850;

(14) "Major initiative", a development project within a central business district that:

(a) Promotes tourism, cultural activities, arts, entertainment, education, research, arenas, multipurpose facilities, libraries, ports, mass transit, museums, or conventions, the estimated cost of which is in excess of the amount set forth below for the municipality, as applicable; or

(b) Promotes business location or expansion, the estimated cost of which is in excess of the amount set forth below for the municipality, and is estimated to create at least as many new jobs as set forth below within three years of such location or expansion:

­

­

(15) "Municipality", any city, village, incorporated town, or any county of this state established on or prior to January 1, 2001, or a census-designated place in any county designated by the county for purposes of sections 99.915 to 99.1060;

(16) "New job", any job defined as a new job pursuant to subdivision (11) of section 100.710;

(17) "Obligations", bonds, loans, debentures, notes, special certificates, or other evidences of indebtedness issued by the municipality or authority, or other public entity authorized to issue such obligations pursuant to sections 99.915 to 99.980 to carry out a development project or to refund outstanding obligations;

(18) "Ordinance", an ordinance enacted by the governing body of any municipality or an order of the governing body of such a municipal entity whose governing body is not authorized to enact ordinances;

(19) "Other net new revenues", the amount of state sales tax increment or state income tax increment or the combination of the amount of each such increment as determined under section 99.960;

(20) "Out-of-state business", a business entity or operation that has been located outside of the state of Missouri prior to the time it relocates to a development project area;

(21) "Payment in lieu of taxes", those revenues from real property in each development project area, which taxing districts would have received had the municipality not adopted a development plan and the municipality not adopted development financing, and which would result from levies made after the time of the adoption of development financing during the time the current equalized value of real property in such development project area exceeds the total equalized value of real property in such development project area during the baseline year until development financing for such development project area expires or is terminated pursuant to sections 99.915 to 99.980;

(22) "Special allocation fund", the fund of the municipality or its authority required to be established pursuant to section 99.957 which special allocation fund shall contain at least four separate segregated accounts into which payments in lieu of taxes are deposited in one account, economic activity taxes are deposited in a second account, other net new revenues are deposited in a third account, and other revenues, if any, received by the authority or the municipality for the purpose of implementing a development plan or a development project are deposited in a fourth account;

(23) "State income tax increment", up to fifty percent of the estimate of the income tax due the state for salaries or wages paid to new employees in new jobs at a business located in the development project area and created by the development project. The estimate shall be a percentage of the gross payroll which percentage shall be based upon an analysis by the department of revenue of the practical tax rate on gross payroll as a factor in overall taxable income;

(24) "State sales tax increment", up to one-half of the incremental increase in the state sales tax revenue in the development project area. In no event shall the incremental increase include any amounts attributable to retail sales unless the Missouri development finance board and the department of economic development are satisfied based on information provided by the municipality or authority, and such entities have made a finding that a substantial portion of all but a de minimus portion of the sales tax increment attributable to retail sales is from new sources which did not exist in the state during the baseline year. The incremental increase for an existing facility shall be the amount by which the state sales tax revenue generated at the facility exceeds the state sales tax revenue generated at the facility in the baseline year. The incremental increase in development project areas where the baseline year is the year following the year in which the development project is approved by the municipality pursuant to subdivision (2) of this section shall be the state sales tax revenue generated by out-of-state businesses relocating into a development project area. The incremental increase for a Missouri facility which relocates to a development project area shall be the amount by which the state sales tax revenue of the facility exceeds the state sales tax revenue for the facility in the calendar year prior to relocation;

(25) "State sales tax revenues", the general revenue portion of state sales tax revenues received pursuant to section 144.020, excluding sales taxes that are constitutionally dedicated, taxes deposited to the school district trust fund in accordance with section 144.701, sales and use taxes on motor vehicles, trailers, boats and outboard motors and future sales taxes earmarked by law;

(26) "Taxing district's capital costs", those costs of taxing districts for capital improvements that are found by the municipal governing bodies to be necessary and to directly result from a development project; and

(27) "Taxing districts", any political subdivision of this state having the power to levy taxes.

(L. 2003 H.B. 289, A.L. 2004 S.B. 1331, A.L. 2005 H.B. 431, A.L. 2010 H.B. 1965)

Effective 4-01-11, see § 135.204



Section 99.919 Out-of-state business, projects that relocate, calculation of new net revenues.

Effective 07 Jul 2003, see footnote

Title VII CITIES, TOWNS AND VILLAGES

99.919. Out-of-state business, projects that relocate, calculation of new net revenues. — Notwithstanding anything contained in sections 99.915 to 99.980 to the contrary, for development projects that result in the relocation of an out-of-state business or out-of-state businesses to the development project area, the portion of economic activity taxes, the state income tax increment, the state sales tax increment and other net new revenues generated by such out-of-state business or businesses shall be calculated based upon the full amount of tax revenue generated by such out-of-state business or out-of-state businesses without reduction due to revenues generated in the baseline year.

(L. 2003 H.B. 289)

Effective 7-07-03



Section 99.921 Downtown economic stimulus authority authorized, limitations.

Effective 07 Jul 2003, see footnote

Title VII CITIES, TOWNS AND VILLAGES

99.921. Downtown economic stimulus authority authorized, limitations. — Each municipality may create an authority to be known as a "Downtown Economic Stimulus Authority"; provided, however:

(1) No such authority shall transact any business or exercise its powers pursuant to sections 99.915 to 99.980 until and unless the governing body of such municipality shall, in accordance with subsection 1 of section 99.948, approve, by ordinance, the exercise of the powers, functions, and duties of an authority under sections 99.915 to 99.980;

(2) No governing body of a municipality shall adopt an ordinance pursuant to subdivision (1) of this section unless it finds:

(a) That it would be in the interest of the public to consider the establishment of a development area in accordance with sections 99.915 to 99.980;

(b) That the development of such a development area would be in the interest of the public health, safety, morals, or welfare of the residents of such municipality; and

(c) That it is anticipated that such a development area can be renovated through a series of one or more development projects;

(3) Cities, villages, and census-designated places located wholly within a county of the first classification with a population of more than one million, according to the last decennial census, shall undertake downtown development financing as allowed for pursuant to sections 99.915 to 99.980 through a countywide downtown economic stimulus authority. This countywide authority shall have the same powers, functions, and duties of an authority pursuant to sections 99.915 to 99.980. In addition, the countywide downtown economic stimulus authority shall be responsible for coordinating municipal downtown development financing activities in such a way as to discourage fiscal competition and promote mutual benefits among the affected local jurisdictions. Each countywide downtown economic stimulus authority shall be governed by a board of commissioners. In any county of the first classification with a population greater than one million, the authority shall be comprised of fifteen members. Three members shall be appointed by the county executive. Three members shall be appointed by the county council to represent class A cities and three members shall be appointed to represent class B cities, as both are defined in section 66.620. The remaining six members shall be appointed by the county executive with the approval of the county council, of which members at least three will represent school districts within the county and the remainder shall represent other political subdivisions levying ad valorem taxes in the county. The term of office for each member shall be at the discretion of the appointing jurisdictions.

(L. 2003 H.B. 289)

Effective 7-07-03



Section 99.924 Board of commissioners to govern authority, exceptions — appointment of commissioners, terms, vacancies.

Effective 07 Jul 2003, see footnote

Title VII CITIES, TOWNS AND VILLAGES

99.924. Board of commissioners to govern authority, exceptions — appointment of commissioners, terms, vacancies. — Each authority created pursuant to section 99.921, except a countywide downtown economic stimulus authority created pursuant to subdivision (3) of section 99.921, shall be governed by a board of commissioners. The number of commissioners serving on the board of each authority shall be no less than five and no more than fourteen, which number shall be established by ordinance of the municipality of which one shall be a member of any local community development corporation, if one exists in the municipality, and one shall be an African American business owner in the municipality, if one exists. One of the initial commissioners appointed pursuant to this subsection shall be appointed by the school district or districts located within the development area for a term of three years. The other initial commissioners appointed pursuant to this subsection shall serve staggered terms of one, two, and three years as determined by the mayor or chief executive officer of the municipality at the time of their appointment. Thereafter, successor commissioners shall be appointed by the mayor or chief executive officer of the municipality or the school district or districts making the initial appointments for a term of three years. All vacancies shall be filled by appointment of the mayor or chief executive officer of the municipality, or the school district or districts, for the unexpired term. In addition to the commissioners appointed in accordance with this subsection, a nonvoting advisor shall be appointed by the other taxing districts located within the development area.

(L. 2003 H.B. 289)

Effective 7-07-03



Section 99.927 Powers of authority exercised by board — quorum requirements, meetings, officers, expenses, removal.

Effective 07 Jul 2003, see footnote

Title VII CITIES, TOWNS AND VILLAGES

99.927. Powers of authority exercised by board — quorum requirements, meetings, officers, expenses, removal. — 1. The powers of the authority created pursuant to section 99.921 shall be exercised by its board of commissioners. A majority of the commissioners shall constitute a quorum of such board for the purpose of conducting business and exercising the powers of the authority and for all other purposes. Action may be taken by the board upon a vote of a majority of the commissioners present in person or by teleconference, unless in any case the bylaws of the authority shall require a larger number. Meetings of the board of the authority may be held anywhere within the municipality.

2. The commissioners of the authority annually shall elect a chair and vice chair from among the commissioners; however, the first chair shall be designated by the mayor for a term of one year. The mayor or chief executive officer of the municipality shall serve as the co-chair of the authority. The authority may employ an executive director, technical experts, and such other officers, agents, and employees, permanent and temporary, as it may require, and shall determine their qualifications, duties, and compensation. For such legal services as it may require, an authority may call upon the chief law officer of the municipality or may employ its own counsel and legal staff.

3. A commissioner of an authority shall receive no compensation for his or her services, but may receive the necessary expenses, including traveling expenses, incurred in the discharge of his or her duties. Each commissioner shall hold office until a successor has been appointed.

4. For inefficiency or neglect of duty or misconduct in office, a commissioner of an authority may be removed by the mayor or chief executive officer of the municipality.

(L. 2003 H.B. 289)

Effective 7-07-03



Section 99.930 Contracts, authority may transact business, when — validity of authority not to be challenged, when.

Effective 07 Jul 2003, see footnote

Title VII CITIES, TOWNS AND VILLAGES

99.930. Contracts, authority may transact business, when — validity of authority not to be challenged, when. — 1. In any suit, action, or proceeding involving the validity or enforcement of or relating to any contract of an authority entered into pursuant to sections 99.915 to 99.980, such authority shall be conclusively deemed to have become established and authorized to transact business and exercise its powers under sections 99.915 to 99.980 upon proof of the adoption of the appropriate ordinance prescribed in section 99.921. Each such ordinance shall be deemed sufficient if it authorizes the exercise of powers under sections 99.915 to 99.980 by the authority and sets forth the findings of the municipality as required in subdivision (2) of section 99.921.

2. A copy of such ordinance duly certified by the clerk of the municipality shall be admissible in evidence in any suit, action, or proceeding.

3. No lawsuit to set aside the creation of an authority, the approval of a development plan, development project, development area or development project area, or a tax levied pursuant to sections 99.915 to 99.980, or to otherwise question the validity of the proceedings related thereto, shall be brought after the expiration of ninety days from the effective date of the ordinance or resolution in question.

(L. 2003 H.B. 289)

Effective 7-07-03



Section 99.933 Authority to be public body corporate and politic, powers — disclosure of conflicts of interest — disadvantaged business enterprise to be approved (Kansas City, St. Louis City, St. Louis County).

Effective 07 Jul 2003, see footnote

Title VII CITIES, TOWNS AND VILLAGES

99.933. Authority to be public body corporate and politic, powers — disclosure of conflicts of interest — disadvantaged business enterprise to be approved (Kansas City, St. Louis City, St. Louis County). — 1. The authority created pursuant to section 99.921 shall constitute a public body corporate and politic, exercising public and essential governmental functions.

2. A municipality or an authority created pursuant to section 99.921 shall have all the powers necessary or convenient to carry out and effectuate the purposes and provisions of sections 99.915 to 99.980, including the following powers in addition to others granted pursuant to sections 99.915 to 99.980:

(1) To prepare or cause to be prepared and approved development plans and development projects to be considered at public hearings in accordance with sections 99.915 to 99.980 and to undertake and carry out development plans and development projects which have been adopted by ordinance;

(2) To arrange or contract for the furnishing or repair, by any person or agency, public or private, of services, privileges, streets, roads, public utilities, or other facilities for or in connection with any development project; and notwithstanding anything to the contrary contained in sections 99.915 to 99.980 or any other provision of law, to agree to any conditions that it may deem reasonable and appropriate attached to federal financial assistance and imposed pursuant to federal law relating to the determination of prevailing salaries or wages or compliance with labor standards, in the undertaking or carrying out of any development project, and to include in any contract let in connection with any such development project provisions to fulfill such of the conditions as it may deem reasonable and appropriate;

(3) Within a development area, to acquire by purchase, lease, gift, grant, bequest, devise, obtain options upon, or otherwise acquire any real or personal property or any interest therein, necessary or incidental to a development project, all in the manner and at such price as the municipality or authority determines is reasonably necessary to achieve the objectives of a development plan;

(4) Within a development area, subject to provisions of section 99.936 with regard to the disposition of real property, to sell, lease, exchange, transfer, assign, subdivide, retain for its own use, mortgage, pledge, hypothecate, or otherwise encumber or dispose of any real or personal property or any interest therein, all in the manner and at such price and subject to any covenants, restrictions, and conditions as the municipality or authority determines is reasonably necessary to achieve the objectives of a development plan; to make any such covenants, restrictions, or conditions as covenants running with the land, and to provide appropriate remedies for any breach of any such covenants, restrictions, or conditions, including the right in the municipality or authority to terminate such contracts and any interest in the property created pursuant thereto;

(5) Within a development area, to clear any area by demolition or removal of existing buildings and structures;

(6) To install, repair, construct, reconstruct, or relocate streets, utilities, and site improvements as necessary or desirable for the preparation of a development area for use in accordance with a development plan;

(7) Within a development area, to fix, charge, and collect fees, rents, and other charges for the use of any real or personal property, or any portion thereof, in which the municipality or authority has any interest;

(8) To accept grants, guarantees, and donations of property, labor, or other things of value from any public or private source for purposes of implementing a development plan;

(9) In accordance with section 99.936, to select one or more developers to implement a development plan, or one or more development projects, or any portion thereof;

(10) To charge as a development project cost the reasonable costs incurred by the municipality or authority, the department of economic development, the Missouri development finance board, or the department of revenue in evaluating, administering, or implementing the development plan or any development project;

(11) To borrow money and issue obligations in accordance with sections 99.915 to 99.980 and provide security for any such loans or obligations;

(12) To insure or provide for the insurance of any real or personal property or operations of the municipality or authority against any risks or hazards, including the power to pay premiums on any such insurance; and to enter into any contracts necessary to effectuate the purposes of sections 99.915 to 99.980;

(13) Within a development area, to renovate, rehabilitate, own, operate, construct, repair, or improve any improvements, buildings, parking garages, fixtures, structures, and other facilities;

(14) To invest any funds held in reserves or sinking funds, or any funds not required for immediate disbursement, in property or securities in which savings banks may legally invest funds subject to their control; to redeem obligations at the redemption price established therein or to purchase obligations at less than redemption price, all obligations so redeemed or purchased to be cancelled;

(15) To borrow money and to apply for and accept advances, loans, grants, contributions, and any other form of financial assistance from the federal government, the state, county, municipality, or other public body or from any sources, public or private, for the purposes of implementing a development plan, to give such security as may be required and to enter into and carry out contracts in connection therewith. A municipality or authority, notwithstanding the provisions of any other law, may include in any contract for financial assistance with the federal government for a project such conditions imposed pursuant to federal law as the municipality or authority may deem reasonable and appropriate and which are not inconsistent with the purposes of sections 99.915 to 99.980;

(16) To incur development project costs and make such expenditures as may be necessary to carry out the purposes of sections 99.915 to 99.980; and to make expenditures from funds obtained from the federal government without regard to any other laws pertaining to the making and approval of appropriations and expenditures;

(17) To loan the proceeds of obligations issued pursuant to sections 99.915 to 99.980 for the purpose of providing for the purchase, construction, extension, or improvement of public infrastructure related to a development project by a developer pursuant to a development contract approved by the municipality or authority in accordance with subdivision (2) of section 99.936;

(18) To declare any funds, or any portion thereof, in the special allocation fund to be excess funds, so long as such excess funds have not been pledged to the payment of outstanding obligations or outstanding development project costs, are not necessary for the payment of development project costs incurred or anticipated to be incurred, and are not required to pay baseline state sales taxes and baseline state withholding taxes to the director of revenue. Any such funds deemed to be excess shall be disbursed in the manner of surplus funds as provided in section 99.965;

(19) To pledge or otherwise expend funds deposited to the special allocation fund, or any portion thereof, for the payment or reimbursement of development project costs incurred by the authority, the municipality, a developer selected by the municipality or authority, or any other entity with the consent of the municipality or authority; to pledge or otherwise expend funds deposited to the special allocation fund, or any portion thereof, or to mortgage or otherwise encumber its property, or any portion thereof, for the payment of obligations issued to finance development project costs; provided, however, any such pledge or expenditure of economic activity taxes or other net new revenues shall be subject to annual appropriation by the municipality; and

(20) To exercise all powers or parts or combinations of powers necessary, convenient, or appropriate to undertake and carry out development plans and any development projects and all the powers granted pursuant to sections 99.915 to 99.980, excluding powers of eminent domain.

3. If any member of the governing body of the municipality, a commissioner of the authority, or an employee or consultant of the municipality or authority, involved in the planning and preparation of a development project, owns or controls an interest, direct or indirect, in any property included in a development project area, the individual shall disclose the same in writing to the clerk of the municipality, and shall also so disclose the dates, terms, and conditions of any disposition of any such interest, which disclosures shall be acknowledged by the governing body of the municipality and entered upon the minutes books of the governing body of the municipality. If an individual holds such an interest, then that individual shall refrain from any further official involvement in regard to a development project and from voting on any matter pertaining to such development project or communicating with other commissioners or members of the authority or the municipality concerning any matter pertaining to such development project. Furthermore, subject to the succeeding sentence, no such member, commissioner, employee, or consultant shall acquire any interest, direct or indirect, in any property in a development project area or proposed development project area, after either such individual obtains knowledge of a development project, or first public notice of such development project, or development project area pursuant to subsection 2 of section 99.951, whichever first occurs. At any time after one year from the adoption of an ordinance designating a development project area, any commissioner may acquire an interest in real estate located in a development project area so long as any such commissioner discloses such acquisition and refrains from voting on any matter related to the development project area in which the property acquired by such commissioner is located.

4. An authority created pursuant to section 99.921 shall have the following powers in addition to others granted pursuant to sections 99.915 to 99.980:

(1) To sue and to be sued; to have a seal and to alter the same at the authority's pleasure; to have perpetual succession; to make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the authority; and to make and from time to time amend and repeal bylaws, rules, and regulations, not inconsistent with sections 99.915 to 99.980, to carry out the provisions of sections 99.915 to 99.980;

(2) To delegate to a municipality or other public body any of the powers or functions of the authority with respect to the planning or undertaking of a development project, and any such municipality or public body is hereby authorized to carry out or perform such powers or functions for the authority;

(3) To receive and exercise powers delegated by any authority, agency, or agent of a municipality created pursuant to this chapter or chapter 353, excluding powers of eminent domain.

5. Any home rule city with more than four hundred thousand inhabitants and located in more than one county, any city not within a county, and any county with a charter form of government and with more than one million inhabitants shall approve a disadvantaged business enterprise program to be implemented by the downtown economic stimulus authority. The program shall require all businesses, vendors, and contractors working on projects undertaken by the authority to ensure enforcement of an equal opportunity employment plan and a minority and women-owned business program that is based on population and availability that contains specific worker ethnicity goals for each such business, vendor, and contractor, in accordance with applicable state and federal laws, rules, regulations, and orders.

(L. 2003 H.B. 289)

Effective 7-07-03



Section 99.936 Disposal of real property.

Effective 07 Jul 2003, see footnote

Title VII CITIES, TOWNS AND VILLAGES

99.936. Disposal of real property. — Real property which is acquired by a municipality or authority in a development project area may be disposed of as follows:

(1) Within a development project area, the authority may sell, lease, exchange, or otherwise transfer real property, including land, improvements, and fixtures, or any interest therein, to any developer selected for a development project, or any portion thereof, in accordance with the development plan, subject to such covenants, conditions, and restrictions as may be deemed to be in the public interest or to carry out the purposes of sections 99.915 to 99.980. Such real property shall be sold, leased, or transferred at its fair market value for uses in accordance with the development plan; provided that such fair market value may be less than the cost of such property to the municipality or authority. In determining the fair market value of real property for uses in accordance with a development plan, the municipality or authority shall take into account and give consideration to the uses and purposes required by the development plan; the restrictions upon, and the covenants, conditions, and obligations assumed by the developer of such property; the objectives of the development plan; and such other matters as the municipality or authority shall specify as being appropriate. In fixing rental and sale prices, a municipality or authority shall give consideration to appraisals of the property for such uses made by experts employed by the municipality or authority;

(2) The municipality or authority shall, by public notice published in a newspaper having a general circulation in a development area, prior to selecting one or more developers for any development project, or any portion thereof, invite proposals from, and make available all pertinent information to, private developers or any persons interested in undertaking the development of such development project, or any portion thereof. Such notice shall be published at least once each week during the two weeks preceding the selection of a developer, shall identify the area of the development project or development projects, or any portion thereof, for which one or more developers are to be selected, and shall state that such further information as it is available may be obtained at the office of the municipality or authority. The municipality or authority shall consider all proposals and the financial and legal ability of the prospective developers to carry out their proposals. The municipality or authority may negotiate and enter into one or more contracts with any developer selected for the development of any such area for the development of such area by such developer in accordance with a development plan or for the sale or lease of any real property to any such developer in any such area for the purpose of developing such property in accordance with the development plan. The municipality or authority may enter into any such contract as it deems to be in the public interest and in furtherance of the purposes of sections 99.915 to 99.980; provided that the municipality or authority has, not less than ten days prior thereto, notified the governing body in writing of its intention to enter into such contract. Thereafter, the municipality or authority may execute such contract in accordance with the provisions of subdivision (1) of this section and deliver deeds, leases, and other instruments and take all steps necessary to effectuate such contract. In its discretion, the municipality or authority may, in accordance with the provisions of this subdivision, dispose of any real property in an area selected for a development project, or any portion thereof, to private developers for development under such reasonable competitive bidding procedures as it shall prescribe, subject to the provisions of subdivision (1) of this section;

(3) In carrying out a development project, the authority may:

(a) Convey to the municipality such real property as, in accordance with the development plan, is to be dedicated as public right-of-way for streets, sidewalks, alleys, or other public ways, this power being additional to and not limiting any and all other powers of conveyance of property to municipalities expressed, generally or otherwise, in sections 99.915 to 99.980;

(b) Grant servitudes, easements, and rights-of-way for public utilities, sewers, streets, and other similar facilities, in accordance with the development plan; and

(c) Convey to the municipality or other appropriate public body such real property as, in accordance with the development plan, is to be used for parks, schools, public buildings, facilities, or other public purposes;

(4) The municipality or authority may operate and maintain real property in the development area pending the disposition or development of the property in accordance with a development plan, without regard to the provisions of subdivisions (1) and (2) of this section, for such uses and purposes as may be deemed desirable even though not in conformity with the development plan.

(L. 2003 H.B. 289)

Effective 7-07-03



Section 99.939 Fund established for community development corporations (Kansas City, St. Louis County, St. Louis City, Boone County) — fund administration — diversion of certain sales tax revenues to general revenue fund — grants and loans awarded.

Effective 07 Jul 2003, see footnote

Title VII CITIES, TOWNS AND VILLAGES

99.939. Fund established for community development corporations (Kansas City, St. Louis County, St. Louis City, Boone County) — fund administration — diversion of certain sales tax revenues to general revenue fund — grants and loans awarded. — 1. Any home rule city with more than four hundred thousand inhabitants and located in more than one county, any county with a charter form of government and with more than one million inhabitants, any city not within a county, and any county of the first classification with more than one hundred thirty-five thousand four hundred but less than one hundred thirty-five thousand five hundred inhabitants and any municipality located therein shall by ordinance establish a fund for the purpose of providing funds to community development corporations in such city for comprehensive programs within such city to stimulate economic development, housing, and other public benefits leading to the development of economically sustainable neighborhoods or communities, such fund to be known as the "Community Development Corporation Revolving Fund". Notwithstanding section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund.

2. The community development corporation revolving fund shall be administered by a community development corporation revolving fund board, which shall consist of six members appointed by the chief elected official of such municipality or county, of which one shall be a member of the economic stimulus authority, three shall be members of the local regional community development association, and two shall be members of local business or financial organizations. The initial members shall serve staggered terms of one, two, and three years as determined by the chief elected official at the time of appointment. Thereafter, successor members shall be appointed by the chief elected official for a term of three years, and shall hold office until a successor is appointed. Any member may be removed by the chief elected official for inefficiency, neglect of duty, or misconduct. All vacancies shall be filled by appointment of the chief elected official for the unexpired term. No member shall receive compensation for the member's services, but shall be entitled to necessary and reasonable expenses, including travel expenses, incurred in the discharge of the member's duties. The chief elected official shall appoint the chair of the board, and the members of the board shall elect officers from the membership of the board.

3. Beginning January 1, 2004, up to five percent of the state sales tax increment portion of other net new revenues generated by development projects certified for state supplemental downtown development financing pursuant to sections 99.915 to 99.980, but not being used for state supplemental downtown development financing, may be available for appropriation by the general assembly from the state supplemental downtown development fund, to the general revenue fund, for the purpose of providing grants to cities or counties as set forth herein. A city or county described in subsection 1 of this section may, upon application to the department of economic development, receive a grant for deposit into the city or county community development corporation revolving fund for the purposes of funding a community development corporation revolving fund program pursuant to subsection 4 of this section. Any city or county otherwise eligible shall not be denied participation in the grant program due to a lack of projects certified for state supplemental downtown development financing, but such grants shall be limited to incremental revenues generated from certified projects in any city or county described in subsection 1 of this section. At no time shall the sum of the grants exceed one million five hundred thousand dollars annually.

4. From money granted to a city or county described in subsection 1 of this section for deposit in the community development corporation revolving fund, the city or county, through the community development corporation revolving fund board, shall provide grants and forgivable loans to community development corporations in such municipality for community economic development activities implemented by such corporations. The board shall give special funding consideration to collaborations on community development projects between developers organized for profit and nonprofit developers. All expenses for such projects shall be paid for out of the community development corporation revolving fund. Any money appropriated, and any other money made available by gift, grant, bequest, contribution, or otherwise to carry out the purposes of this section, and all interest earned on, and income generated from, money in the fund shall be paid to, and deposited in, the community development corporation revolving fund.

(L. 2003 H.B. 289)

Effective 7-07-03



Section 99.942 Development plan, contents — goal for certain projects (Kansas City, St. Louis City, St. Louis County, Boone County) — adoption of development plan, procedure.

Effective 07 Jul 2003, see footnote

Title VII CITIES, TOWNS AND VILLAGES

99.942. Development plan, contents — goal for certain projects (Kansas City, St. Louis City, St. Louis County, Boone County) — adoption of development plan, procedure. — 1. A development plan shall set forth in writing a general description of the program to be undertaken to accomplish the development projects and related objectives and shall include, but need not be limited to:

(1) The name, street and mailing address, and phone number of the mayor or chief executive officer of the municipality;

(2) The street address of the development site;

(3) The three-digit North American Industry Classification System number or numbers characterizing the development project;

(4) The estimated development project costs;

(5) The anticipated sources of funds to pay such development project costs;

(6) Evidence of the commitments to finance such development project costs;

(7) The anticipated type and term of the sources of funds to pay such development project costs;

(8) The anticipated type and terms of the obligations to be issued;

(9) The most recent equalized assessed valuation of the property within the development project area;

(10) An estimate as to the equalized assessed valuation after the development project area is developed in accordance with a development plan;

(11) The general land uses to apply in the development area;

(12) The total number of individuals employed in the development area, categorized by full-time, part-time, and temporary positions;

(13) The total number of full-time equivalent positions in the development area;

(14) The current gross wages, state income tax withholdings, and federal income tax withholdings for individuals employed in the development area;

(15) The total number of individuals employed in this state by the corporate parent of any business benefitting from public expenditures in the development area, and all subsidiaries thereof, as of December thirty-first of the prior fiscal year, categorized by full-time, part-time, and temporary positions;

(16) The number of new jobs to be created by any business benefitting from public expenditures in the development area, categorized by full-time, part-time, and temporary positions;

(17) The average hourly wage to be paid to all current and new employees at the project site, categorized by full-time, part-time, and temporary positions;

(18) For project sites located in a metropolitan statistical area, as defined by the federal Office of Management and Budget, the average hourly wage paid to nonmanagerial employees in this state for the industries involved at the project, as established by the United States Bureau of Labor Statistics;

(19) For project sites located outside of metropolitan statistical areas, the average weekly wage paid to nonmanagerial employees in the county for industries involved at the project, as established by the United States Department of Commerce;

(20) A list of other community and economic benefits to result from the project;

(21) A list of all development subsidies that any business benefitting from public expenditures in the development area has previously received for the project, and the name of any other granting body from which such subsidies are sought;

(22) A list of all other public investments made or to be made by this state or units of local government to support infrastructure or other needs generated by the project for which the funding pursuant to this act* is being sought;

(23) A statement as to whether the development project may reduce employment at any other site, within or without of the state, resulting from automation, merger, acquisition, corporate restructuring, relocation, or other business activity;

(24) A statement as to whether or not the project involves the relocation of work from another address and if so, the number of jobs to be relocated and the address from which they are to be relocated;

(25) A list of businesses that are competing with the business benefitting from the development plan in the county containing the development area and in each contiguous county;

(26) A market study for the development area; and

(27) A certification by the chief officer of the applicant as to the accuracy of the development plan.

2. For any home rule city with more than four hundred thousand inhabitants and located in more than one county, for any county with a charter form of government and with more than one million inhabitants, any county of the first classification with more than one hundred thirty-five thousand four hundred but less than one hundred thirty-five thousand five hundred inhabitants and any municipality within the county, and for any city not within a county, the authority shall be required in connection with the designation of the development area, development projects, and development project areas, to work with local community development corporations, as defined in subsection 3 of section 135.400, with a goal that over the term of the development plan five percent of the funds generated pursuant to section 99.957 will be expended in connection with such projects through the community development revolving fund created pursuant to section 99.939.

3. The development plan may be adopted by a municipality in reliance on findings that a reasonable person would believe:

(1) The development area on the whole is a blighted area or a conservation area. Such a finding shall include, but not be limited to, a detailed description of the factors that qualify the development area or project pursuant to this subsection, a written statement, signed by members of the governing body of the municipality or authority confirming that the information has been independently reviewed by the members of the governing body of the municipality or authority with due diligence to confirm its accuracy, truthfulness, and completeness. The study shall be of sufficient specificity to allow representatives of the authority or the municipality to conduct investigations deemed necessary in order to confirm its findings;

(2) The development area has not been subject to growth and development through investment by private enterprise and would not reasonably be anticipated to be developed without the implementation of one or more development projects and the adoption of local and state development financing;

(3) The development plan conforms to the comprehensive plan for the development of the municipality as a whole;

(4) The estimated dates, which shall not be more than twenty-five years from the adoption of the ordinance approving any development project, of the completion of such development project and retirement of obligations incurred to finance development project costs have been stated, provided that no ordinance approving a development project shall be adopted later than fifteen years from the adoption of the ordinance approving the development plan and provided that no property for a development project shall be acquired by eminent domain later than ten years from the adoption of the ordinance approving such development plan;

(5) In the event any business or residence is to be relocated as a direct result of the implementation of the development plan, a plan has been developed for relocation assistance for businesses and residences;

(6) A cost-benefit analysis showing the economic impact of the development plan on the municipality and school districts that are at least partially within the boundaries of the development area. The analysis shall show the impact on the economy if the development projects are not built pursuant to the development plan under consideration. The cost-benefit analysis shall include a fiscal impact study on each municipality and school district which is at least partially within the boundaries of the development area, and sufficient information from the authority to evaluate whether each development project as proposed is financially feasible;

(7) The development plan does not include the initial development or redevelopment of any gambling establishment; and

(8) An economic feasibility analysis including a pro forma financial statement indicating the return on investment that may be expected without public assistance. The financial statement shall detail any assumptions made, a pro forma statement analysis demonstrating the amount of assistance required to bring the return into a range deemed attractive to private investors, which amount shall not exceed the estimated reimbursable project costs.

(L. 2003 H.B. 289)

Effective 7-07-03

*"This act" (H.B. 289, 2003) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 99.945 Permission needed for designation of development area outside boundaries of municipality.

Effective 07 Jul 2003, see footnote

Title VII CITIES, TOWNS AND VILLAGES

99.945. Permission needed for designation of development area outside boundaries of municipality. — In the event a municipality desires to designate a development area located in whole or in part outside the incorporated boundaries of the municipality and within the boundaries of another municipality, such municipality shall first obtain the permission of the governing body of such other municipality.

(L. 2003 H.B. 289)

Effective 7-07-03



Section 99.948 Powers of municipality creating authority — powers authorized to authority — public hearings held, when.

Effective 07 Jul 2003, see footnote

Title VII CITIES, TOWNS AND VILLAGES

99.948. Powers of municipality creating authority — powers authorized to authority — public hearings held, when. — 1. A municipality which has created an authority pursuant to section 99.921 may:

(1) Approve by ordinance the exercise by the authority of the powers, functions, and duties of the authority under sections 99.915 to 99.980; and

(2) After adopting an ordinance in accordance with subdivision (1) of this subsection and after receipt of recommendations from the authority in accordance with subsection 3 of this section, by ordinance, designate development areas adopt the development plans and development projects, designate a development project area for each development project adopted, and adopt development financing for each such development project area. No development plan may be adopted until the development area is designated. No development project shall be adopted until the development plan is adopted and the development project area for each development project shall be designated at the time of adopting the development project.

2. A municipality may authorize an authority created pursuant to section 99.921 to exercise all powers and perform all functions of a transportation development district pursuant to sections 238.200 to 238.275 within a development area.

3. The municipality or authority shall hold public hearings and provide notice pursuant to sections 99.957 and 99.960. Within ten days following the completion of any such public hearing, the authority shall vote on and shall make recommendation to the governing body of the municipality with regard to any development plan, development projects, designation of a development area or amendments thereto which were proposed at such public hearing.

(L. 2003 H.B. 289)

Effective 7-07-03



Section 99.951 Adoption of authorizing ordinance, public hearings to be held — notice for hearing, contents.

Effective 07 Jul 2003, see footnote

Title VII CITIES, TOWNS AND VILLAGES

99.951. Adoption of authorizing ordinance, public hearings to be held — notice for hearing, contents. — 1. Prior to the adoption of the ordinance designating a development area, adopting a development plan, or approving a development project, the municipality or authority shall fix a time and place for a public hearing and notify each taxing district located wholly or partially within the boundaries of the proposed development area or development project area affected. Such notice shall comply with the provisions of subsection 2 of this section. At the public hearing any interested person or affected taxing district may file with the municipality or authority written objections to, or comments on, and may be heard orally in respect to, any issues regarding the plan or issues embodied in the notice. The municipality or authority shall hear and consider all protests, objections, comments, and other evidence presented at the hearing. The hearing may be continued to another date without further notice other than a motion to be entered upon the minutes fixing the time and place of the subsequent hearing. Prior to the conclusion of the hearing, changes may be made in the development plan, development project, development area or development project area, provided that written notice of such changes is available at the public hearing. After the public hearing but prior to the adoption of an ordinance designating a development area, adopting a development plan or approving a development project, changes may be made to any such proposed development plan, development project, development area, or development project area without a further hearing, if such changes do not enlarge the exterior boundaries of the development area, and do not substantially affect the general land uses established in a development plan or development project, provided that notice of such changes shall be given by mail to each affected taxing district and by publication in a newspaper of general circulation in the development area or development project area, as applicable, not less than ten days prior to the adoption of the changes by ordinance. After the adoption of an ordinance designating the development area, adopting a development plan, approving a development project, or designating a development project area, no ordinance shall be adopted altering the exterior boundaries of the development area or a development project area affecting the general land uses established pursuant to the development plan or the general nature of a development project without holding a public hearing in accordance with this section. One public hearing may be held for the simultaneous consideration of a development area, development plan, development project, or development project area.

2. Notice of the public hearing required by this section shall be given by publication and mailing. Notice by publication shall be given by publication at least twice, the first publication to be not more than thirty days and the second publication to be not more than ten days prior to the hearing, in a newspaper of general circulation in the proposed development area or development project area, as applicable, and in two minority newspapers, if such newspapers are published in the municipality, of which one shall be published in the Spanish language, if such a newspaper is published in the municipality. Notice by mailing shall be given by depositing such notice in the United States mail by certified mail addressed to the person or persons in whose name the general taxes for the last preceding year were paid on each lot, block, tract, or parcel of land lying within the proposed development area or development project area, as applicable, which is to be subjected to the payment or payments in lieu of taxes and economic activity taxes pursuant to section 99.957. Such notice shall be mailed not less than ten working days prior to the date set for the public hearing. In the event taxes for the last preceding year were not paid, the notice shall also be sent to the persons last listed on the tax rolls within the preceding three years as the owners of such property.

3. The notices issued pursuant to this section shall include the following:

(1) The time and place of the public hearing;

(2) The general boundaries of the proposed development area or development project area, as applicable, by street location, where possible;

(3) A statement that all interested persons shall be given an opportunity to be heard at the public hearing;

(4) A description of the development plan and the proposed development projects and a location and time where the entire development plan or development projects proposed may be reviewed by any interested party;

(5) An estimate of other net new revenues;

(6) A statement that development financing involving tax revenues and payments in lieu of taxes is being sought for the project and an estimate of the amount of local development financing that will be requested, if applicable; and

(7) Such other matters as the municipality or authority may deem appropriate.

4. Not less than forty-five days prior to the date set for the public hearing, the municipality or authority shall give notice by mail as provided in subsection 2 of this section to all taxing districts with jurisdiction over taxable property in the development area or development project area, as applicable, and in addition to the other requirements pursuant to subsection 3 of this section, the notice shall include an invitation to each taxing district to submit comments to the municipality or authority concerning the subject matter of the hearing prior to the date of the hearing.

5. A copy of any and all hearing notices required by this section shall be submitted by the municipality or authority to the director of the department of economic development and the date such notices were mailed or published, as applicable.

(L. 2003 H.B. 289)

Effective 7-07-03



Section 99.954 Financing project costs, issuance of obligations permitted, procedure — immunity from liability for obligations — retiring or refinancing debt, restrictions.

Effective 07 Jul 2003, see footnote

Title VII CITIES, TOWNS AND VILLAGES

99.954. Financing project costs, issuance of obligations permitted, procedure — immunity from liability for obligations — retiring or refinancing debt, restrictions. — 1. For the purpose of financing development project costs, obligations may be issued by the municipality, or, at the request of the municipality, by the authority or any other political subdivision authorized to issue bonds, but in no event by the state, to pay or reimburse development project costs. Such obligations, when so issued, shall be retired in the manner provided in the ordinance or resolution authorizing the issuance of such obligations.

2. Obligations issued pursuant to sections 99.915 to 99.980 may be issued in one or more series bearing interest at such rate or rates as the issuing entity shall determine by ordinance or resolution. Such obligations shall bear such date or dates, be in such denomination, carry such registration privileges, be executed in such manner, be payable in such medium of payment at such place or places, contain such covenants, terms, and conditions, and be subject to redemption as such ordinance or resolution shall provide. Obligations issued pursuant to sections 99.915 to 99.980 may be sold at public or private sale at such price as shall be determined by the issuing entity and shall state that obligations issued pursuant to sections 99.915 to 99.980 are special obligations payable solely from the funds specifically pledged. No referendum approval of the electors shall be required as a condition to the issuance of obligations pursuant to sections 99.915 to 99.980.

3. In the event the obligations contain a recital that they are issued pursuant to sections 99.915 to 99.980, such recital shall be conclusive evidence of their validity and of the regularity of their issuance.

4. Neither the municipality, the authority, or any other entity issuing such obligations, or the members, commissioners, directors, or the officers of any such entities nor any person executing any obligation shall be personally liable for such obligation by reason of the issuance thereof. The obligations issued pursuant to sections 99.915 to 99.980 shall not be a general obligation of the state, the municipality, or any political subdivision thereof, nor in any event shall such obligation be payable out of any funds or properties other than those specifically pledged as security for such obligations. The obligations shall not constitute indebtedness within the meaning of any constitutional, statutory, or charter debt limitation or restriction.

5. Obligations issued pursuant to sections 99.915 to 99.980 may be issued to refund, in whole or in part, obligations theretofore issued by such entity pursuant to the authority of sections 99.915 to 99.980, whether at or prior to maturity; provided, however, that the last maturity of the refunding obligations shall not be expressed to mature later than the last maturity date of the obligations to be refunded.

6. In the event a municipality or authority issues obligations under home rule powers or other legislative authority, the proceeds of which are pledged to pay for development project costs, the municipality may retire such obligations from funds in the special allocation fund in amounts and in such manner as if such obligations had been issued pursuant to the provisions of sections 99.915 to 99.980.

7. State supplemental downtown development financing shall not be used for retiring or refinancing debt or obligations on a previously publicly financed redevelopment project without express approval from the director of the department of economic development and the Missouri development finance board. No approval shall be granted unless the application for state supplemental downtown development financing contains development projects that are new projects which were not a part of the development projects for which there is existing public debt or obligations.

(L. 2003 H.B. 289)

Effective 7-07-03



Section 99.957 Adoption of development financing by ordinance — county assessor to determine total equalized assessed value — calculation of ad valorem taxes — allocation of economic activity taxes.

Effective 07 Jul 2003, see footnote

Title VII CITIES, TOWNS AND VILLAGES

99.957. Adoption of development financing by ordinance — county assessor to determine total equalized assessed value — calculation of ad valorem taxes — allocation of economic activity taxes. — 1. A municipality, after designating a development area, adopting a development plan, and adopting any development project in conformance with the procedures of sections 99.915 to 99.980, may adopt development financing for the development project area selected for any such development project by passing an ordinance. Upon the adoption of the first of any such ordinances, the municipality shall establish, or shall direct the authority to establish, a special allocation fund for the development area.

2. Immediately upon the adoption of a resolution or ordinance adopting development financing for a development project area pursuant to subsection 1 of this section, the county assessor shall determine the total equalized assessed value of all taxable real property within such development project area by adding together the most recently ascertained equalized assessed value of each taxable lot, block, tract, or parcel of real property within such development project area as of the date of the adoption of such resolution or ordinance and shall provide to the clerk of the municipality written certification of such amount as the total initial equalized assessed value of the taxable real property within such development project area.

3. In each of the twenty-five calendar years following the adoption of an ordinance adopting development financing for a development project area pursuant to subsection 1 of this section unless and until development financing for such development project area is terminated by ordinance of the municipality, the ad valorem taxes, and payments in lieu of taxes, if any, arising from the levies upon taxable real property in such development project area by taxing districts at the tax rates determined in the manner provided in section 99.968 shall be divided as follows:

(1) That portion of taxes, penalties, and interest levied upon each taxable lot, block, tract, or parcel of real property in such development project area which is attributable to the initial equalized assessed value of each such taxable lot, block, tract, or parcel of real property in such development project area as certified by the county assessor in accordance with subsection 2 of this section shall be allocated to and, when collected, shall be paid by the collecting authority to the respective affected taxing districts in the manner required by law in the absence of the adoption of development financing;

(2) Payments in lieu of taxes attributable to the increase in the current equalized assessed valuation of each taxable lot, block, tract, or parcel of real property in the development project area and any applicable penalty and interest over and above the initial equalized assessed value of each such taxable lot, block, tract, or parcel of real property in such development project area as certified by the county assessor in accordance with subsection 2 of this section shall be allocated to and, when collected, shall be paid to the collecting officer of the municipality who shall deposit such payment in lieu of taxes into a separate segregated account for payments in lieu of taxes within the special fund. Payments in lieu of taxes which are due and owing shall constitute a lien against the real property from which such payments in lieu of taxes are derived and shall be collected in the same manner as real property taxes, including the assessment of penalties and interest where applicable. The lien of payments in lieu of taxes may be foreclosed in the same manner as the lien of real property taxes. No part of the current equalized assessed valuation of each taxable lot, block, tract, or parcel of property in any such development project area attributable to any increase above the initial equalized assessed value of each such taxable lot, block, tract, or parcel of real property in such development project area as certified by the county assessor in accordance with subsection 2 of this section shall be used in calculating the general state school aid formula provided for in section 163.031 until development financing for such development project area expires or is terminated in accordance with sections 99.915 to 99.980;

(3) For purposes of this section, "levies upon taxable real property in such development area by taxing districts" shall not include the blind pension fund tax levied under the authority of Section 38(b), Article III, of the Missouri Constitution, the merchants' and manufacturers' inventory replacement tax levied under the authority of subsection 2 of Section 6, Article X of the Missouri Constitution, the desegregation sales tax, or the conservation taxes.

4. In each of the twenty-five calendar years following the adoption of an ordinance or resolution adopting development financing for a development project area pursuant to subsection 1 of this section unless and until development financing for such development project area is terminated in accordance with sections 99.915 to 99.980, fifty percent of the economic activity taxes from such development project area shall be allocated to, and paid by the collecting officer of any such economic activity tax to, the treasurer or other designated financial officer of the municipality, who shall deposit such funds in a separate segregated account for economic activity taxes within the special allocation fund. Provided however, in any county, the governing body of the county may, by resolution, exclude any portion of any countywide sales tax of such county.

5. In no event shall a municipality collect and deposit economic activity taxes in the special allocation fund unless the developing project has been approved for state supplemental downtown development financing pursuant to section 99.960.

(L. 2003 H.B. 289)

Effective 7-07-03



Section 99.958 Endowment, Carnegie Research I University, private funds needed for one-half of endowment.

Effective 07 Jul 2003, see footnote

Title VII CITIES, TOWNS AND VILLAGES

99.958. Endowment, Carnegie Research I University, private funds needed for one-half of endowment. — If a development plan includes an endowment of positions at an institution of higher education which has a designation as a Carnegie Research I University, including any campus of such university system, such endowment must first be funded with a private donation to the institution of higher education in accordance with its endowment policy in an amount of at least one-half of the total amount of the endowment. Thereafter, the remaining portion of matching public for such endowment may be made either from the local economic activity taxes or from a disbursement made from the state supplemental downtown development fund. Any disbursement from the state supplemental downtown development fund for purposes of funding an endowment pursuant to the provisions of this section shall be transferred to general revenue for appropriation of the endowment.

(L. 2003 H.B. 289)

Effective 7-07-03



Section 99.960 Disbursement of project costs, approval of department required — application, contents — finance board to make determination — cap on disbursements — time limitations on disbursements — development costs defined — projects ineligible for TIFs, when — rulemaking authority.

Effective 28 Aug 2005

Title VII CITIES, TOWNS AND VILLAGES

99.960. Disbursement of project costs, approval of department required — application, contents — finance board to make determination — cap on disbursements — time limitations on disbursements — development costs defined — projects ineligible for TIFs, when — rulemaking authority. — 1. A municipality shall submit an application to the department of economic development for review and submission of an analysis and recommendation to the Missouri development finance board for a determination as to approval of the disbursement of the project costs of one or more development projects from the state supplemental downtown development fund. The department of economic development shall forward the application to the Missouri development finance board with the analysis and recommendation. In no event shall any approval authorize a disbursement of one or more development projects from the state supplemental downtown development fund which exceeds the allowable amount of other net new revenues derived from the development area. An application submitted to the department of economic development shall contain the following, in addition to the items set forth in section 99.942:

(1) An estimate that one hundred percent of the payments in lieu of taxes and economic activity taxes deposited to the special allocation fund must and will be used to pay development project costs or obligations issued to finance development project costs to achieve the objectives of the development plan. Contributions to the development project from any private not-for-profit organization or local contributions from tax abatement or other sources may be substituted on a dollar-for-dollar basis for the local match of one hundred percent of payments in lieu of taxes and economic activity taxes from the fund;

(2) Identification of the existing businesses located within the development project area and the development area;

(3) The aggregate baseline year amount of state sales tax revenues and the aggregate baseline year amount of state income tax withheld on behalf of existing employees, reported by existing businesses within the development project area. Provisions of section 32.057 notwithstanding, municipalities will provide this information to the department of revenue for verification. The department of revenue will verify the information provided by the municipalities within forty-five days of receiving a request for such verification from a municipality;

(4) An estimate of the state sales tax increment and state income tax increment within the development project area after redevelopment;

(5) An affidavit that is signed by the developer or developers attesting that the provision of subdivision (2) of subsection 3 of section 99.942 has been met and specifying that the development area would not be reasonably anticipated to be developed without the appropriation of the other net new revenues;

(6) The amounts and types of other net new revenues sought by the applicant to be disbursed from state supplemental downtown development fund over the term of the development plan;

(7) The methodologies and underlying assumptions used in determining the estimate of the state sales tax increment and the state income tax increment; and

(8) Any other information reasonably requested by the department of economic development and the Missouri development finance board.

2. The department of economic development shall make all reasonable efforts to process applications within sixty days of receipt of the application.

3. The Missouri development finance board shall make a determination regarding the application for a certificate allowing disbursements from the state supplemental downtown development fund and shall forward such determination to the director of the department of economic development. In no event shall the amount of disbursements from the state supplemental downtown development fund approved for a project, in addition to any other state economic development funding or other state incentives, exceed the projected state benefit of the development project, as determined by the department of economic development through a cost-benefit analysis. Any political subdivision located either wholly or partially within the development area shall be permitted to submit information to the department of economic development for consideration in its cost-benefit analysis. Upon approval of state supplemental downtown development financing, a certificate of approval shall be issued by the department of economic development containing the terms and limitations of the disbursement.

4. At no time shall the annual amount of other net new revenues approved for disbursements from the state supplemental downtown development fund exceed one hundred eight million dollars.

5. Development projects receiving disbursements from the state supplemental downtown development fund shall be limited to receiving such disbursements for fifteen years, unless specific approval for a longer term is given by the director of the department of economic development, as set forth in the certificate of approval; except that, in no case shall the duration exceed twenty-five years. The approved term notwithstanding, state supplemental downtown development financing shall terminate when development financing for a development project is terminated by a municipality.

6. The municipality shall deposit payments received from the state supplemental downtown development fund in a separate segregated account for other net new revenues within the special allocation fund.

7. Development project costs may include, at the prerogative of the state, the portion of salaries and expenses of the department of economic development, the Missouri development finance board, and the department of revenue reasonably allocable to each development project approved for disbursements from the state supplemental downtown development fund for the ongoing administrative functions associated with such development project. Such amounts shall be recovered from other net new revenues deposited into the state supplemental downtown development fund created pursuant to section 99.963.

8. A development project approved for state supplemental downtown development financing may not thereafter elect to receive tax increment financing pursuant to the real property tax increment allocation redevelopment act, sections 99.800 to 99.865, and continue to receive state supplemental downtown development financing pursuant to sections 99.915 to 99.980.

9. The department of economic development, in conjunction with the Missouri development finance board, may establish the procedures and standards for the determination and approval of applications by the promulgation of rules and regulations and publish forms to implement the provisions of this section and section 99.963.

10. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section and section 99.963 shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section, section 99.963, and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2003, shall be invalid and void.

11. The Missouri development finance board shall consider parity based on population and geography of the state among the regions of the state in making determinations on applications pursuant to this section.

(L. 2003 H.B. 289, A.L. 2005 S.B. 343)



Section 99.963 State supplemental downtown development fund established, moneys in fund, use of moneys, disbursements — rulemaking authority.

Effective 07 Jul 2003, see footnote

Title VII CITIES, TOWNS AND VILLAGES

99.963. State supplemental downtown development fund established, moneys in fund, use of moneys, disbursements — rulemaking authority. — 1. There is hereby established within the state treasury a special fund to be known as the "State Supplemental Downtown Development Fund", to be administered by the department of economic development. Any unexpended balance and any interest in the fund at the end of the biennium shall be exempt from the provisions of section 33.080 relating to the transfer of unexpended balances to the general revenue fund. The fund shall consist of:

(1) The first one hundred fifty million dollars of other net new revenues generated annually by the development projects;

(2) Money received from costs charged pursuant to subsection 7 of section 99.960; and

(3) Gifts, contributions, grants, or bequests received from federal, private, or other sources.

2. Notwithstanding the provisions of section 144.700 to the contrary, the department of revenue shall annually submit the first one hundred fifty million of other net new revenues generated by the development projects to the treasurer for deposit in the state supplemental downtown development fund.

3. The department of economic development shall annually disburse funds from the state supplemental downtown development fund in amounts determined pursuant to the certificates of approval for projects, providing that the amounts of other net new revenues generated from the development area have been verified and all of the conditions of sections 99.915 to 99.980 are met.

If the revenues appropriated from the state supplemental downtown development fund are not sufficient to equal the amounts determined to be disbursed pursuant to such certificates of approval, the department of economic development shall disburse the revenues on a pro rata basis to all such projects and other costs approved pursuant to section 99.960.

4. In no event shall the amounts distributed to a project from the state supplemental downtown development fund exceed the lessor of the amount of the certificates of approval for projects or the actual other net new revenues generated by the projects.

5. The department of economic development shall not disburse any moneys from the state supplemental downtown development fund for any project which has not complied with the annual reporting requirements of section 99.980.

6. Money in the state supplemental downtown development fund may be spent for the reasonable and necessary costs associated with the administration of the program authorized under sections 99.915 to 99.980.

7. No municipality shall obligate or commit the expenditure of disbursements received from the state supplemental downtown development fund prior to receiving a certificate of approval for the development project generating other net new revenues.

8. Taxpayers in any development area who are required to remit sales taxes pursuant to chapter 144 or income tax withholdings pursuant to chapter 143 shall provide additional information to the department of revenue in a form prescribed by the department by rule. Such information shall include but shall not be limited to information upon which other net new revenues can be calculated, and shall include the number of new jobs, the gross payroll for such jobs, and sales tax generated in the development area by such taxpayer in the baseline year and during the time period related to the withholding or sales tax remittance.

9. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2003, shall be invalid and void.

(L. 2003 H.B. 289)

Effective 7-07-03



Section 99.965 Termination of development financing, when, procedure — dissolution of special fund and termination of designated area.

Effective 07 Jul 2003, see footnote

Title VII CITIES, TOWNS AND VILLAGES

99.965. Termination of development financing, when, procedure — dissolution of special fund and termination of designated area. — 1. When all development project costs and all obligations issued to finance development project costs have been paid in full, the municipality shall adopt an ordinance terminating development financing for all development project areas. Immediately upon the adoption of such ordinance, all payments in lieu of taxes, all economic activity taxes, and other net new revenues then remaining in the special allocation fund shall be deemed to be surplus funds; and thereafter, the rates of the taxing districts shall be extended and taxes levied, collected, and distributed in the manner applicable in the absence of the adoption of development financing. Surplus payments in lieu of taxes shall be paid to the county collector who shall immediately thereafter pay such funds to the taxing districts in the development area selected in the same manner and proportion as the most recent distribution by the collector to the affected taxing districts of real property taxes from real property in the development area. Surplus economic activity taxes shall be paid to the taxing districts in the development area in proportion to the then current levy rates of such taxing districts that are attributable to economic activity taxes. Surplus other net new revenues shall be paid to the state. Any other funds remaining in the special allocation fund following the adoption of an ordinance terminating development financing in accordance with this section shall be deposited to the general fund of the municipality.

2. Upon the payment of all development project costs, retirement of obligations, and the distribution of any surplus funds pursuant to this section, the municipality shall adopt an ordinance dissolving the special allocation fund and terminating the designation of the development area as a development area.

3. Nothing in sections 99.915 to 99.980 shall be construed as relieving property in such areas from paying a uniform rate of taxes, as required by Section 3, Article X of the Missouri Constitution.

(L. 2003 H.B. 289)

Effective 7-07-03



Section 99.968 Debt service levies, computation of.

Effective 07 Jul 2003, see footnote

Title VII CITIES, TOWNS AND VILLAGES

99.968. Debt service levies, computation of. — In each of the twenty-five calendar years following the adoption of an ordinance adopting development financing for a development project area, unless and until development financing for such development project area is terminated by ordinance of the municipality, then, in respect to every taxing district containing such development project area, the county clerk, or any other official required by law to ascertain the amount of the equalized assessed value of all taxable property within such development project area for the purpose of computing any debt service levies to be extended upon taxable property within such development project area, shall in every year that development financing is in effect ascertain the amount of value of taxable property in such development project area by including in such amount the certified total initial equalized assessed value of all taxable real property in such development project area in lieu of the equalized assessed value of all taxable real property in such development project area. For the purpose of measuring the size of payments in lieu of taxes under sections 99.915 to 99.980, all tax levies shall then be extended to the current equalized assessed value of all property in the development project area in the same manner as the tax rate percentage is extended to all other taxable property in the taxing district.

(L. 2003 H.B. 289)

Effective 7-07-03



Section 99.975 Application approvals, limitations.

Effective 07 Jul 2003, see footnote

Title VII CITIES, TOWNS AND VILLAGES

99.975. Application approvals, limitations. — 1. No new applications made pursuant to sections 99.915 to 99.980 shall be approved after January 1, 2013.

2. No applications made pursuant to sections 99.915 to 99.980 shall be approved prior to August 28, 2003, except for applications for projects that are located within a county for which public and individual assistance has been requested by the governor pursuant to section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act, 42 U.S.C. 5121 et seq., for an emergency proclaimed by the governor pursuant to section 44.100 due to a natural disaster of major proportions that occurred after May 1, 2003, but prior to May 10, 2003, and the development project area is a central business district that sustained severe damage as a result of such natural disaster, as determined by the state emergency management agency.

3. Prior to December 31, 2006, the Missouri development finance board may approve up to two applications made pursuant to sections 99.915 to 99.980 in a home rule city with more than four hundred thousand inhabitants and located in more than one county in which the state sales tax increment for such projects approved pursuant to the provisions of this subsection shall be up to one-half of the incremental increase in all sales taxes levied pursuant to section 144.020. In no event shall the incremental increase include any amounts attributable to retail sales unless the Missouri development finance board and the department of economic development are satisfied based on information provided by the municipality or authority, and such entities have made a finding that a substantial portion of all but a de minimus portion of the sales tax increment attributable to retail sales is from new sources which did not exist in the state during the baseline year. The incremental increase for an existing facility shall be the amount of all state sales taxes generated pursuant to section 144.020 at the facility in excess of the amount of all state sales taxes generated pursuant to section 144.020 at the facility in the baseline year. The incremental increase in development project areas where the baseline year is the year following the year in which the development project is approved by the municipality pursuant to subdivision (2) of section 99.918 shall be the state sales tax revenue generated by out-of-state businesses relocating into a development project area. The incremental increase for a Missouri facility which relocates to a development project area shall be the amount by which the state sales tax revenue of the facility exceeds the state sales tax revenue for the facility in the calendar year prior to relocation.

(L. 2003 H.B. 289)

Effective 7-07-03



Section 99.980 Businesses relocating in development area, authority to report to department, when — status of development plan, report to be submitted, contents — access to project sites — annual financial statements required.

Effective 07 Jul 2003, see footnote

Title VII CITIES, TOWNS AND VILLAGES

99.980. Businesses relocating in development area, authority to report to department, when — status of development plan, report to be submitted, contents — access to project sites — annual financial statements required. — 1. By the last day of February each year, the municipality or authority shall report to the director of the department of economic development the name, address, phone number, and primary line of business of any business which relocates to the development area.

2. Each year the governing body of the municipality, or its designee, shall prepare a report concerning the status of the development plan, the development area, and the included development projects, and shall submit a copy of such report to the director of the department of economic development. The report shall include the following:

(1) The name, street and mailing addresses, phone number, and chief officer of the granting body;

(2) The name, street and mailing addresses, phone number, and chief officer of any business benefitting from public expenditures in such development plans and projects;

(3) The amount and source of revenue in the special allocation fund;

(4) The amount and purpose of expenditures from the special allocation fund;

(5) The amount of any pledge of revenues, including principal and interest on any outstanding bonded indebtedness;

(6) The original equalized assessed value of the development area;

(7) The assessed valuation added to the development area;

(8) Payments made in lieu of taxes received and expended;

(9) The economic activity taxes generated within the development area in the baseline year;

(10) The economic activity taxes generated within the development area after the baseline year;

(11) Reports on contracts made incident to the implementation and furtherance of a development area, the development plan, and the included development projects;

(12) A copy of the development plan;

(13) The cost of any property acquired, disposed of, rehabilitated, reconstructed, repaired, or remodeled;

(14) The number of parcels acquired by or through initiation of eminent domain proceedings;

(15) For municipalities with more than four hundred thousand inhabitants and located in more than one county, any county with a charter form of government and with more than one million inhabitants, any city not within a county, and any county of the first classification with more than one hundred thirty-five thousand four hundred but less than one hundred thirty-five thousand five hundred inhabitants and any municipality located therein, the number of development projects developed in connection with community development corporations and the amount of funds generated pursuant to section 99.957 which are expended in connection with such project;

(16) A summary of the number of net new jobs created, categorized by full-time, part-time, and temporary positions, and by wage groups;

(17) The comparison of the total employment in this state by any business, including any corporate parent, benefitting from public expenditures in the development area on the date of the application compared to such employment on the date of the report, categorized by full-time, part-time, and temporary positions;

(18) A statement as to whether public expenditures on any development project during the previous fiscal year have reduced employment at any other site controlled by any business benefitting from public expenditures in the development area or its corporate parent, within or without of this state as a result of automation, merger, acquisition, corporate restructuring, or other business activity;

(19) A summary of the other community and economic benefits resulting from the project, consistent with those identified in the application;

(20) A signed certification by the chief officer of the authority or municipality as to the accuracy of the progress report; and

(21) Any additional reasonable information the department of economic development deems necessary.

3. The report shall include an analysis of the distribution of state supplemental downtown development financing by municipality and by economic development region, as defined by the department of economic development.

4. The department shall compile and publish all data from the progress reports in both written and electronic form, including the department's internet website.

5. The department shall have access at all reasonable times to the project site and the records of any authority or municipality in order to monitor the development project or projects and to prepare progress reports.

6. Data contained in the report required pursuant to the provisions of subsection 1 of this section and any information regarding amounts disbursed to municipalities pursuant to the provisions of sections 99.957 and 99.963 shall be deemed a public record, as defined in section 610.010.

7. Any municipality failing to file an annual report as required pursuant to this section shall be ineligible to receive any disbursements from the state supplemental downtown development fund pursuant to section 99.963.

8. The Missouri development finance board and the department of economic development shall annually review the reports provided pursuant to this section.

9. The director of the department of economic development shall submit a report to the governor, the speaker of the house of representatives, and the president pro tempore of the senate no later than April thirtieth of each year. The report shall contain a summary of all information received by the director of economic development pursuant to subsection 2 of this section.

10. An annual statement showing the payments made in lieu of taxes received and expended in that year, the status of the development area, the development plan, the development projects in the development plan, the amount of outstanding obligations, and any additional information that the municipality deems necessary shall be published in a newspaper of general circulation in the municipality.

11. Five years after the establishment of the development area and the development plan and every five years thereafter the governing body of the municipality or authority shall hold a public hearing regarding the development area and the development plan and the development projects adopted pursuant to sections 99.915 to 99.980. The purpose of the hearing shall be to determine if the development area, development plan, and the included development projects are making satisfactory progress under the proposed time schedule contained within the approved development plan for completion of such development projects. Notice of such public hearing shall be given in a newspaper of general circulation in the area served by the municipality or authority once each week for four weeks immediately prior to the hearing.

(L. 2003 H.B. 289)

Effective 7-07-03



Section 99.1000 Definitions.

Effective 28 Aug 2004

Title VII CITIES, TOWNS AND VILLAGES

99.1000. Definitions. — As used in sections 99.1000 to 99.1060, unless the context clearly requires otherwise, the following terms shall mean:

(1) "Authority", the rural economic stimulus authority for a municipality, created pursuant to section 99.1006;

(2) "Baseline year", the calendar year prior to the adoption of an ordinance by the municipality approving a development project;

(3) "Collecting officer", the officer of the municipality responsible for receiving and processing payments in lieu of taxes, economic activity taxes other than economic activity taxes which are local sales taxes, and other local taxes other than local sales taxes, and, for local sales taxes and state taxes, the director of revenue;

(4) "Development area", an area designated by a municipality which area shall have the following characteristics:

(a) It includes only those parcels of real property directly and substantially benefitted by the proposed development plan;

(b) It can be renovated through one or more development projects;

(c) It is contiguous, provided, however that a development area may include up to three noncontiguous areas selected for development projects, provided that each noncontiguous area meets the requirements of paragraphs (a) and (b) of this subdivision; and

(d) The development area shall not exceed ten percent of the entire area of the municipality.

­­

­

(5) "Development facility", a facility producing either a good derived from an agricultural commodity or using a process to produce a good derived from an agricultural product;

(6) "Development plan", the comprehensive program of a municipality and to thereby enhance the tax bases of the taxing districts which extend into the development area through the reimbursement, payment, or other financing of development project costs in accordance with sections 99.1000 to 99.1060 and through the exercise of the powers set forth in sections 99.1000 to 99.1060. The development plan shall conform to the requirements of section 99.1027;

(7) "Development project", any development project within a development area which creates a renewable fuel production facility or eligible new generation processing entity, and any such development project shall include a legal description of the area selected for such development project;

(8) "Development project area", the area located within a development area selected for a development project;

(9) "Development project costs" include such costs to the development plan or a development project, as applicable, which are expended on public property, buildings, or rights-of-ways for public purposes to provide infrastructure to support a development project. Such costs shall only be allowed as an initial expense which, to be recoverable, must be included in the costs of a development plan or development project, except in circumstances of plan amendments approved by the Missouri agricultural and small business development authority and the department of economic development. Such infrastructure costs include, but are not limited to, the following:

(a) Costs of studies, appraisals, surveys, plans, and specifications;

(b) Professional service costs, including, but not limited to, architectural, engineering, legal, marketing, financial, planning, or special services;

(c) Property assembly costs, including, but not limited to, acquisition of land and other property, real or personal, or rights or interests therein, demolition of buildings, and the clearing and grading of land;

(d) Costs of rehabilitation, reconstruction, repair, or remodeling of existing public buildings and fixtures;

(e) Costs of construction of public works or improvements;

(f) Financing costs, including, but not limited to, all necessary expenses related to the issuance of obligations issued to finance all or any portion of the infrastructure costs of one or more development projects, and which may include capitalized interest on any such obligations and reasonable reserves related to any such obligations;

(g) All or a portion of a taxing district's capital costs resulting from any development project necessarily incurred or to be incurred in furtherance of the objectives of the development plan, to the extent the municipality by written agreement accepts and approves such infrastructure costs;

(h) Payments to taxing districts on a pro rata basis to partially reimburse taxes diverted by approval of a development project;

(i) State government costs, including, but not limited to, the reasonable costs incurred by the department of economic development, the agricultural and small business development authority, and the department of revenue in evaluating an application for and administering state supplemental rural development financing for a development project; and

(j) Endowment of positions at an institution of higher education which has a designation as a Carnegie Research I University including any campus of such university system, subject to the provisions of section 99.1043;

(10) "Economic activity taxes", the total additional revenue from taxes which are imposed by the municipality and other taxing districts, and which are generated by economic activities within each development project area which exceed the amount of such taxes generated by economic activities within such development project area in the baseline year; but excluding taxes imposed on sales or charges for sleeping rooms paid by transient guests of hotels and motels, licenses, fees, or special assessments. If a retail establishment relocates within one year from one facility to another facility within the same county and the municipality or authority finds that the retail establishment is a direct beneficiary of development financing, then for purposes of this definition, the economic activity taxes generated by the retail establishment shall equal the total additional revenues from taxes which are imposed by the municipality and other taxing districts which are generated by economic activities within the development project area which exceed the amount of taxes which are imposed by the municipality and other taxing districts which are generated by economic activities within the development project area generated by the retail establishment in the baseline year;

(11) "Eligible new generation processing entity", as defined in section 348.432;

(12) "Major initiative", a development project that:

(a) Promotes the development of a facility producing either a good derived from an agricultural commodity or using a process to produce a good derived from an agricultural product, the estimated cost of which is in excess of the amount set forth below for the municipality, as applicable; or

(b) Promotes business location or expansion, the estimated cost of which is in excess of the amount set forth below for the municipality, and is estimated to create at least as many new jobs as set forth below within three years of such location or expansion:

­

­

(13) "Municipality", any city, village, incorporated town, or any county of this state established on or prior to January 1, 2001;

(14) "New job", any job defined as a new job pursuant to subdivision (11) of section 100.710;

(15) "Obligations", bonds, loans, debentures, notes, special certificates, or other evidences of indebtedness issued by the municipality or authority, or other public entity authorized to issue such obligations pursuant to sections 99.1000 to 99.1060 to carry out a development project or to refund outstanding obligations;

(16) "Ordinance", an ordinance enacted by the governing body of any municipality or an order of the governing body of such a municipal entity whose governing body is not authorized to enact ordinances;

(17) "Other net new revenues", the amount of state sales tax increment or state income tax increment or the combination of the amount of each such increment as determined under section 99.1045;

(18) "Payment in lieu of taxes", those revenues from real property in each development project area, which taxing districts would have received had the municipality not adopted a development plan and the municipality not adopted development financing, and which would result from levies made after the time of the adoption of development financing during the time the current equalized value of real property in such development project area exceeds the total equalized value of real property in such development project area during the baseline year until development financing for such development project area expires or is terminated pursuant to sections 99.1000 to 99.1060;

(19) "Renewable fuel production facility", a facility producing an energy source which is derived from a renewable, domestically grown, organic compound capable of powering machinery, including an engine or power plant, and any by-product derived from such energy source;

(20) "Special allocation fund", the fund of the municipality or its authority required to be established pursuant to section 99.1042 which special allocation fund shall contain at least four separate segregated accounts into which payments in lieu of taxes are deposited in one account, economic activity taxes are deposited in a second account, other net new revenues are deposited in a third account, and other revenues, if any, received by the authority or the municipality for the purpose of implementing a development plan or a development project are deposited in a fourth account;

(21) "State income tax increment", the estimate of the income tax due the state for salaries or wages paid to new employees in new jobs at a business located in the development project area and created by the development project. The estimate shall be a percentage of the gross payroll which percentage shall be based upon an analysis by the department of revenue of the practical tax rate on gross payroll as a factor in overall taxable income. In no event shall the percentage exceed two percent;

(22) "State sales tax increment", the incremental increase in the state sales tax revenue in the development project area. In no event shall the incremental increase include any amounts attributable to retail sales unless the Missouri agricultural and small business development authority and the department of economic development are satisfied based on the information provided by the municipality or authority, and such entities have made a finding that a substantial portion of all but a de minimus portion of the sales tax increment attributable to retail sales is from new sources which did not exist in the state during the baseline year. In addition, the incremental increase for an existing facility shall be the amount by which the state sales tax revenue generated at the facility exceeds the state sales tax revenue generated at the facility in the baseline year. The incremental increase for a Missouri facility which relocates to a development project area shall be the amount by which the state sales tax revenue of the facility exceeds the state sales tax revenue for the facility in the calendar year prior to relocation;

(23) "State sales tax revenues", the general revenue portion of state sales tax revenues received pursuant to section 144.020, excluding sales taxes that are constitutionally dedicated, taxes deposited to the school district trust fund in accordance with section 144.701, sales and use taxes on motor vehicles, trailers, boats and outboard motors and future sales taxes earmarked by law;

(24) "Taxing districts", any political subdivision of this state having the power to levy taxes; and

(25) "Taxing district's capital costs", those costs of taxing districts for capital improvements that are found by the municipal governing bodies to be necessary and to directly result from a development project.

(L. 2003 H.B. 289, A.L. 2004 S.B. 1155)



Section 99.1006 Rural economic stimulus authority authorized, limitations.

Effective 28 Aug 2003

Title VII CITIES, TOWNS AND VILLAGES

99.1006. Rural economic stimulus authority authorized, limitations. — Each municipality may create an authority to be known as a "Rural Economic Stimulus Authority"; provided, however:

(1) No such authority shall transact any business or exercise its powers pursuant to sections 99.1000 to 99.1060 until and unless the governing body of such municipality shall, in accordance with subsection 1 of section 99.1033, approve, by ordinance, the exercise of the powers, functions, and duties of an authority under sections 99.1000 to 99.1060;

(2) No governing body of a municipality shall adopt an ordinance pursuant to subdivision (1) of this section unless it finds:

(a) That it would be in the interest of the public to consider the establishment of a development area in accordance with sections 99.1000 to 99.1060; and

(b) That the development of such a development area would be in the interest of the public health, safety, morals, or welfare of the residents of such municipality.

(L. 2003 H.B. 289)



Section 99.1009 Board of commissioners to govern authority — appointment of commissioners, terms, vacancies.

Effective 28 Aug 2003

Title VII CITIES, TOWNS AND VILLAGES

99.1009. Board of commissioners to govern authority — appointment of commissioners, terms, vacancies. — 1. Each authority created pursuant to section 99.1006 shall be governed by a board of commissioners. The number of commissioners serving on the board of each authority shall be no less than five and no more than fourteen, which number shall be established by ordinance of the municipality.

2. One of the initial commissioners appointed pursuant to this subsection shall be appointed by the school district or districts located within the development area for a term of three years. The other initial commissioners appointed pursuant to this subsection shall serve staggered terms of one, two, and three years as determined by the mayor or chief executive officer of the municipality at the time of their appointment. Thereafter, successor commissioners shall be appointed by the mayor or chief executive officer of the municipality or the school district or districts making the initial appointments for a term of three years. All vacancies shall be filled by appointment of the mayor or chief executive officer of the municipality, or the school district or districts, for the unexpired term. In addition to the commissioners appointed in accordance with this subsection, a nonvoting advisor shall be appointed by the other taxing districts located within the development area.

(L. 2003 H.B. 289)



Section 99.1012 Powers of authority exercised by board — quorum requirements, meetings, officers, expenses, removal.

Effective 28 Aug 2003

Title VII CITIES, TOWNS AND VILLAGES

99.1012. Powers of authority exercised by board — quorum requirements, meetings, officers, expenses, removal. — 1. The powers of the authority created pursuant to section 99.1006 shall be exercised by its board of commissioners. A majority of the commissioners shall constitute a quorum of such board for the purpose of conducting business and exercising the powers of the authority and for all other purposes. Action may be taken by the board upon a vote of a majority of the commissioners present in person or by teleconference, unless in any case the bylaws of the authority shall require a larger number. Meetings of the board of the authority may be held anywhere within the municipality.

2. The commissioners of the authority annually shall elect a chair and vice chair from among the commissioners; however, the first chair shall be designated by the mayor for a term of one year. The mayor or chief executive officer of the municipality shall serve as the co-chair of the authority. The authority may employ an executive director, technical experts, and such other officers, agents, and employees, permanent and temporary, as it may require, and shall determine their qualifications, duties, and compensation. For such legal services as it may require, an authority may call upon the chief law officer of the municipality or may employ its own counsel and legal staff.

3. A commissioner of an authority shall receive no compensation for his or her services, but may receive the necessary expenses, including traveling expenses, incurred in the discharge of his or her duties. Each commissioner shall hold office until a successor has been appointed.

4. For inefficiency or neglect of duty or misconduct in office, a commissioner of an authority may be removed by the mayor or chief executive officer of the municipality.

(L. 2003 H.B. 289)



Section 99.1015 Contracts, authority may transact business, when — validity of authority not to be challenged, when.

Effective 28 Aug 2003

Title VII CITIES, TOWNS AND VILLAGES

99.1015. Contracts, authority may transact business, when — validity of authority not to be challenged, when. — 1. In any suit, action, or proceeding involving the validity or enforcement of or relating to any contract of an authority entered into pursuant to sections 99.1000 to 99.1060, such authority shall be conclusively deemed to have become established and authorized to transact business and exercise its powers under sections 99.1000 to 99.1060 upon proof of the adoption of the appropriate ordinance prescribed in section 99.1006. Each such ordinance shall be deemed sufficient if it authorizes the exercise of powers under sections 99.1000 to 99.1060 by the authority and sets forth the findings of the municipality as required in subdivision (2) of section 99.1006.

2. A copy of such ordinance duly certified by the clerk of the municipality shall be admissible in evidence in any suit, action, or proceeding.

3. No lawsuit to set aside the creation of an authority, the approval of a development plan, development project, development area or development project area, or a tax levied pursuant to sections 99.1000 to 99.1060, or to otherwise question the validity of the proceedings related thereto, shall be brought after the expiration of ninety days from the effective date of the ordinance or resolution in question.

(L. 2003 H.B. 289)



Section 99.1018 Authority to be public body corporate and politic, powers — disclosure of conflicts of interest.

Effective 28 Aug 2004

Title VII CITIES, TOWNS AND VILLAGES

99.1018. Authority to be public body corporate and politic, powers — disclosure of conflicts of interest. — 1. The authority created pursuant to section 99.1006 shall constitute a public body corporate and politic, exercising public and essential governmental functions.

2. A municipality or an authority created pursuant to section 99.1006 shall have all the powers necessary or convenient to carry out and effectuate the purposes and provisions of sections 99.1000 to 99.1060, including the following powers in addition to others granted pursuant to sections 99.1000 to 99.1060:

(1) To prepare or cause to be prepared and approve development plans and development projects to be considered at public hearings in accordance with sections 99.1000 to 99.1060 and to undertake and carry out development plans and development projects which have been adopted by ordinance;

(2) To arrange or contract for the furnishing or repair, by any person or agency, public or private, of services, privileges, streets, roads, public utilities, or other facilities for or in connection with any development project; and notwithstanding anything to the contrary contained in sections 99.1000 to 99.1060 or any other provision of law, to agree to any conditions that it may deem reasonable and appropriate attached to federal financial assistance and imposed pursuant to federal law relating to the determination of prevailing salaries or wages or compliance with labor standards, in the undertaking or carrying out of any development project, and to include in any contract let in connection with any such development project provisions to fulfill such of the conditions as it may deem reasonable and appropriate;

(3) Within a development area, to acquire by purchase, lease, gift, grant, bequest, devise, obtain options upon, or otherwise acquire any real or personal property or any interest therein, necessary or incidental to a development project, all in the manner and at such price as the municipality or authority determines is reasonably necessary to achieve the objectives of a development plan;

(4) Within a development area, subject to provisions of section 99.1021 with regard to the disposition of real property, to sell, lease, exchange, transfer, assign, subdivide, retain for its own use, mortgage, pledge, hypothecate, or otherwise encumber or dispose of any real or personal property or any interest therein, all in the manner and at such price and subject to any covenants, restrictions, and conditions as the municipality or authority determines is reasonably necessary to achieve the objectives of a development plan; to make any such covenants, restrictions, or conditions as covenants running with the land, and to provide appropriate remedies for any breach of any such covenants, restrictions, or conditions, including the right in the municipality or authority to terminate such contracts and any interest in the property created pursuant thereto;

(5) Within a development area, to clear any area by demolition or removal of existing buildings and structures;

(6) To install, repair, construct, reconstruct, or relocate streets, utilities, and site improvements as necessary or desirable for the preparation of a development area for use in accordance with a development plan;

(7) Within a development area, to fix, charge, and collect fees, rents, and other charges for the use of any real or personal property, or any portion thereof, in which the municipality or authority has any interest;

(8) To accept grants, guarantees, and donations of property, labor, or other things of value from any public or private source for purposes of implementing a development plan;

(9) In accordance with section 99.1021, to select one or more developers to implement a development plan, or one or more development projects, or any portion thereof;

(10) To charge as a development project cost the reasonable costs incurred by the municipality or authority, the department of economic development, the Missouri agricultural and small business development authority, or the department of revenue in evaluating, administering, or implementing the development plan or any development project;

(11) To borrow money and issue obligations in accordance with sections 99.1000 to 99.1060 and provide security for any such loans or obligations;

(12) To insure or provide for the insurance of any real or personal property or operations of the municipality or authority against any risks or hazards, including the power to pay premiums on any such insurance; and to enter into any contracts necessary to effectuate the purposes of sections 99.1000 to 99.1060;

(13) Within a development area, to renovate, rehabilitate, own, operate, construct, repair, or improve any improvements, buildings, parking garages, fixtures, structures, and other facilities;

(14) To invest any funds held in reserves or sinking funds, or any funds not required for immediate disbursement, in property or securities in which savings banks may legally invest funds subject to their control; to redeem obligations at the redemption price established therein or to purchase obligations at less than redemption price, all obligations so redeemed or purchased to be cancelled;

(15) To borrow money and to apply for and accept advances, loans, grants, contributions, and any other form of financial assistance from the federal government, state, county, municipality, or other public body or from any sources, public or private, for the purposes of implementing a development plan, to give such security as may be required and to enter into and carry out contracts in connection therewith. A municipality or authority, notwithstanding the provisions of any other law, may include in any contract for financial assistance with the federal government for a project such conditions imposed pursuant to federal law as the municipality or authority may deem reasonable and appropriate and which are not inconsistent with the purposes of sections 99.1000 to 99.1060;

(16) To incur development project costs and make such expenditures as may be necessary to carry out the purposes of sections 99.1000 to 99.1060; and to make expenditures from funds obtained from the federal government without regard to any other laws pertaining to the making and approval of appropriations and expenditures;

(17) To loan the proceeds of obligations issued pursuant to sections 99.1000 to 99.1060 for the purpose of providing for the purchase, construction, extension, or improvement of public infrastructure related to a development project by a developer pursuant to a development contract approved by the municipality or authority in accordance with subdivision (2) of section 99.1021;

(18) To declare any funds, or any portion thereof, in the special allocation fund to be excess funds, so long as such excess funds have not been pledged to the payment of outstanding obligations or outstanding development project costs, are not necessary for the payment of development project costs incurred or anticipated to be incurred, and are not required to pay baseline state sales taxes and baseline state withholding taxes to the director of revenue. Any such funds deemed to be excess shall be disbursed in the manner of surplus funds as provided in section 99.1051;

(19) To pledge or otherwise expend funds deposited to the special allocation fund, or any portion thereof, for the payment or reimbursement of development project costs incurred by the authority, the municipality, a developer selected by the municipality or authority, or any other entity with the consent of the municipality or authority; to pledge or otherwise expend funds deposited to the special allocation fund, or any portion thereof, or to mortgage or otherwise encumber its property, or any portion thereof, for the payment of obligations issued to finance development project costs; provided, however, any such pledge or expenditure of economic activity taxes or other net new revenues shall be subject to annual appropriation by the municipality; and

(20) To exercise all powers or parts or combinations of powers necessary, convenient, or appropriate to undertake and carry out development plans and any development projects and all the powers granted pursuant to sections 99.1000 to 99.1060, excluding powers of eminent domain.

3. If any member of the governing body of the municipality, a commissioner of the authority, or an employee or consultant of the municipality or authority, involved in the planning and preparation of a development project, owns or controls an interest, direct or indirect, in any property included in a development project area, the individual shall disclose the same in writing to the clerk of the municipality, and shall also so disclose the dates, terms, and conditions of any disposition of any such interest, which disclosures shall be acknowledged by the governing body of the municipality and entered upon the minutes books of the governing body of the municipality. If an individual holds such an interest, then that individual shall refrain from any further official involvement in regard to a development project and from voting on any matter pertaining to such development project or communicating with other commissioners or members of the authority or the municipality concerning any matter pertaining to such development project. Furthermore, subject to the succeeding sentence, no such member, commissioner, employee, or consultant shall acquire any interest, direct or indirect, in any property in a development project area or proposed development project area after either such individual obtains knowledge of a development project, or first public notice of such development project, or development project area pursuant to subsection 2 of section 99.1036, whichever first occurs. At any time after one year from the adoption of an ordinance designating a development project area, any commissioner may acquire an interest in real estate located in a development project area so long as any such commissioner discloses such acquisition and refrains from voting on any matter related to the development project area in which the property acquired by such commissioner is located.

4. An authority created pursuant to section 99.1006 shall have the following powers in addition to others granted pursuant to sections 99.1000 to 99.1060:

(1) To sue and to be sued; to have a seal and to alter the same at the authority's pleasure; to have perpetual succession; to make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the authority; and to make and from time to time amend and repeal bylaws, rules, and regulations, not inconsistent with sections 99.1000 to 99.1060, to carry out the provisions of sections 99.1000 to 99.1060;

(2) To delegate to a municipality or other public body any of the powers or functions of the authority with respect to the planning or undertaking of a development project, and any such municipality or public body is hereby authorized to carry out or perform such powers or functions for the authority;

(3) To receive and exercise powers delegated by any authority, agency, or agent of a municipality created pursuant to this chapter or chapter 353, excluding powers of eminent domain.

(L. 2003 H.B. 289, A.L. 2004 S.B. 1155)



Section 99.1021 Disposal of real property.

Effective 28 Aug 2003

Title VII CITIES, TOWNS AND VILLAGES

99.1021. Disposal of real property. — Real property which is acquired by a municipality or authority in a development project area may be disposed of as follows:

(1) Within a development project area, the authority may sell, lease, exchange, or otherwise transfer real property, including land, improvements, and fixtures, or any interest therein, to any developer selected for a development project, or any portion thereof, in accordance with the development plan, subject to such covenants, conditions, and restrictions as may be deemed to be in the public interest or to carry out the purposes of sections 99.1000 to 99.1060. Such real property shall be sold, leased, or transferred at its fair market value for uses in accordance with the development plan; provided that such fair market value may be less than the cost of such property to the municipality or authority. In determining the fair market value of real property for uses in accordance with a development plan, the municipality or authority shall take into account and give consideration to the uses and purposes required by the development plan; the restrictions upon, and the covenants, conditions, and obligations assumed by the developer of such property; the objectives of the development plan; and such other matters as the municipality or authority shall specify as being appropriate. In fixing rental and sale prices, a municipality or authority shall give consideration to appraisals of the property for such uses made by experts employed by the municipality or authority;

(2) The municipality or authority shall, by public notice published in a newspaper having a general circulation in a development area, prior to selecting one or more developers for any development project, or any portion thereof, invite proposals from, and make available all pertinent information to, private developers or any persons interested in undertaking the development of such development project, or any portion thereof. Such notice shall be published at least once each week during the two weeks preceding the selection of a developer, shall identify the area of the development project or development projects, or any portion thereof, for which one or more developers are to be selected, and shall state that such further information as it is available may be obtained at the office of the municipality or authority. The municipality or authority shall consider all proposals and the financial and legal ability of the prospective developers to carry out their proposals. The municipality or authority may negotiate and enter into one or more contracts with any developer selected for the development of any such area for the development of such area by such developer in accordance with a development plan or for the sale or lease of any real property to any such developer in any such area for the purpose of developing such property in accordance with the development plan. The municipality or authority may enter into any such contract as it deems to be in the public interest and in furtherance of the purposes of sections 99.1000 to 99.1060; provided that the municipality or authority has, not less than ten days prior thereto, notified the governing body in writing of its intention to enter into such contract. Thereafter, the municipality or authority may execute such contract in accordance with the provisions of subdivision (1) of this section and deliver deeds, leases, and other instruments and take all steps necessary to effectuate such contract. In its discretion, the municipality or authority may, in accordance with the provisions of this subdivision, dispose of any real property in an area selected for a development project, or any portion thereof, to private developers for development under such reasonable competitive bidding procedures as it shall prescribe, subject to the provisions of subdivision (1) of this section;

(3) In carrying out a development project, the authority may:

(a) Convey to the municipality such real property as, in accordance with the development plan, is to be dedicated as public right-of-way for streets, sidewalks, alleys, or other public ways, this power being additional to and not limiting any and all other powers of conveyance of property to municipalities expressed, generally or otherwise, in sections 99.1000 to 99.1060;

(b) Grant servitudes, easements, and rights-of-way for public utilities, sewers, streets, and other similar facilities, in accordance with the development plan; and

(c) Convey to the municipality or other appropriate public body such real property as, in accordance with the development plan, is to be used for parks, schools, public buildings, facilities, or other public purposes;

(4) The municipality or authority may operate and maintain real property in the development area pending the disposition or development of the property in accordance with a development plan, without regard to the provisions of subdivisions (1) and (2) of this section, for such uses and purposes as may be deemed desirable even though not in conformity with the development plan.

(L. 2003 H.B. 289)



Section 99.1027 Developmental plan, contents, adoption of, procedure.

Effective 28 Aug 2003

Title VII CITIES, TOWNS AND VILLAGES

99.1027. Developmental plan, contents, adoption of, procedure. — 1. A development plan shall set forth in writing a general description of the program to be undertaken to accomplish the development projects and related objectives and shall include, but need not be limited to:

(1) The name, street and mailing address, and phone number of the mayor or chief executive officer of the municipality;

(2) The street address of the development site;

(3) The three-digit North American Industry Classification System number or numbers characterizing the development project;

(4) The estimated development project costs;

(5) The anticipated sources of funds to pay such development project costs;

(6) Evidence of the commitments to finance such development project costs;

(7) The anticipated type and term of the sources of funds to pay such development project costs;

(8) The anticipated type and terms of the obligations to be issued;

(9) The most recent equalized assessed valuation of the property within the development project area;

(10) An estimate as to the equalized assessed valuation after the development project area is developed in accordance with a development plan;

(11) The general land uses to apply in the development area;

(12) The total number of individuals employed in the development area, categorized by full-time, part-time, and temporary positions;

(13) The total number of full-time equivalent positions in the development area;

(14) The current gross wages, state income tax withholdings, and federal income tax withholdings for individuals employed in the development area;

(15) The total number of individuals employed in this state by the corporate parent of any business benefitting from public expenditures in the development area, and all subsidiaries thereof, as of December thirty-first of the prior fiscal year, categorized by full-time, part-time, and temporary positions;

(16) The number of new jobs to be created by any business benefitting from public expenditures in the development area, categorized by full-time, part-time, and temporary positions;

(17) The average hourly wage to be paid to all current and new employees at the project site, categorized by full-time, part-time, and temporary positions;

(18) For project sites located in a metropolitan statistical area, as defined by the federal Office of Management and Budget, the average hourly wage paid to nonmanagerial employees in this state for the industries involved at the project, as established by the United States Bureau of Labor Statistics;

(19) For project sites located outside of metropolitan statistical areas, the average weekly wage paid to nonmanagerial employees in the county for industries involved at the project, as established by the United States Department of Commerce;

(20) A list of other community and economic benefits to result from the project;

(21) A list of all development subsidies that any business benefitting from public expenditures in the development area has previously received for the project, and the name of any other granting body from which such subsidies are sought;

(22) A list of all other public investments made or to be made by this state or units of local government to support infrastructure or other needs generated by the project for which the funding pursuant to this act* is being sought;

(23) A statement as to whether the development project may reduce employment at any other site, within or without of the state, resulting from automation, merger, acquisition, corporate restructuring, relocation, or other business activity;

(24) A statement as to whether or not the project involves the relocation of work from another address and if so, the number of jobs to be relocated and the address from which they are to be relocated;

(25) A list of businesses that are competing with the business benefitting from the development plan in the county containing the development area and in each contiguous county;

(26) A market study for the development area; and

(27) A certification by the chief officer of the applicant as to the accuracy of the development plan.

2. The development plan may be adopted by a municipality in reliance on findings that a reasonable person would believe:

(1) The development area has not been subject to growth and development through investment by private enterprise and would not reasonably be anticipated to be developed without the implementation of one or more development projects and the adoption of local and state development financing;

(2) The development plan conforms to the comprehensive plan for the development of the municipality as a whole;

(3) The estimated dates, which shall not be more than twenty-five years from the adoption of the ordinance approving any development project, of the completion of such development project and retirement of obligations incurred to finance development project costs have been stated, provided that no ordinance approving a development project shall be adopted later than fifteen years from the adoption of the ordinance approving the development plan and provided that no property for a development project shall be acquired by eminent domain later than ten years from the adoption of the ordinance approving such development plan;

(4) In the event any business or residence is to be relocated as a direct result of the implementation of the development plan, a plan has been developed for relocation assistance for businesses and residences;

(5) A cost-benefit analysis showing the economic impact of the development plan on the municipality and school districts that are at least partially within the boundaries of the development area. The analysis shall show the impact on the economy if the development projects are not built pursuant to the development plan under consideration. The cost-benefit analysis shall include a fiscal impact study on each municipality and school district which is at least partially within the boundaries of the development area, and sufficient information from the authority to evaluate whether each development project as proposed is financially feasible; and

(6) An economic feasibility analysis including a pro forma financial statement indicating the return on investment that may be expected without public assistance. The financial statement shall detail any assumptions made, a pro forma statement analysis demonstrating the amount of assistance required to bring the return into a range deemed attractive to private investors, which amount shall not exceed the estimated reimbursable project costs.

(L. 2003 H.B. 289)

*"This act" (H.B. 289, 2003) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 99.1030 Permission needed for designation of development area outside boundaries of municipality.

Effective 28 Aug 2003

Title VII CITIES, TOWNS AND VILLAGES

99.1030. Permission needed for designation of development area outside boundaries of municipality. — In the event a municipality desires to designate a development area located in whole or in part outside the incorporated boundaries of the municipality and within the boundaries of another municipality, such municipality shall first obtain the permission of the governing body of such other municipality.

(L. 2003 H.B. 289)



Section 99.1033 Powers of municipality creating authority — powers authorized to authority — public hearings held, when.

Effective 28 Aug 2003

Title VII CITIES, TOWNS AND VILLAGES

99.1033. Powers of municipality creating authority — powers authorized to authority — public hearings held, when. — 1. A municipality which has created an authority pursuant to section 99.1006 may:

(1) Approve by ordinance the exercise by the authority of the powers, functions, and duties of the authority under sections 99.1000 to 99.1060; and

(2) After adopting an ordinance in accordance with subdivision (1) of this subsection and after receipt of recommendations from the authority in accordance with subsection 3 of this section, by ordinance, designate development areas, adopt the development plans, and development projects, designate a development project area for each development project adopted, and adopt development financing for each such development project area. No development plan may be adopted until the development area is designated. No development project shall be adopted until the development plan is adopted and the development project area for each development project shall be designated at the time of adopting the development project.

2. A municipality may authorize an authority created pursuant to section 99.1006 to exercise all powers and perform all functions of a transportation development district pursuant to sections 238.200 to 238.275 within a development area.

3. The municipality or authority shall hold public hearings and provide notice pursuant to sections 99.1042 and 99.1045. Within ten days following the completion of any such public hearing, the authority shall vote on and shall make recommendation to the governing body of the municipality with regard to any development plan, development projects, designation of a development area or amendments thereto which were proposed at such public hearing.

(L. 2003 H.B. 289)



Section 99.1036 Adoption of authorizing ordinance, public hearings to be held — notice for hearing, contents.

Effective 28 Aug 2003

Title VII CITIES, TOWNS AND VILLAGES

99.1036. Adoption of authorizing ordinance, public hearings to be held — notice for hearing, contents. — 1. Prior to the adoption of the ordinance designating a development area, adopting a development plan, or approving a development project, the municipality or authority shall fix a time and place for a public hearing and notify each taxing district located wholly or partially within the boundaries of the proposed development area or development project area affected. Such notice shall comply with the provisions of subsection 2 of this section. At the public hearing any interested person or affected taxing district may file with the municipality or authority written objections to, or comments on, and may be heard orally in respect to, any issues regarding the plan or issues embodied in the notice. The municipality or authority shall hear and consider all protests, objections, comments, and other evidence presented at the hearing. The hearing may be continued to another date without further notice other than a motion to be entered upon the minutes fixing the time and place of the subsequent hearing. Prior to the conclusion of the hearing, changes may be made in the development plan, development project, development area or development project area, provided that written notice of such changes is available at the public hearing. After the public hearing but prior to the adoption of an ordinance designating a development area, adopting a development plan or approving a development project, changes may be made to any such proposed development plan, development project, development area, or development project area without a further hearing, if such changes do not enlarge the exterior boundaries of the development area, and do not substantially affect the general land uses established in a development plan or development project, provided that notice of such changes shall be given by mail to each affected taxing district and by publication in a newspaper of general circulation in the development area or development project area, as applicable, not less than ten days prior to the adoption of the changes by ordinance. After the adoption of an ordinance designating the development area, adopting a development plan, approving a development project, or designating a development project area, no ordinance shall be adopted altering the exterior boundaries of the development area or a development project area affecting the general land uses established pursuant to the development plan or the general nature of a development project without holding a public hearing in accordance with this section. One public hearing may be held for the simultaneous consideration of a development area, development plan, development project, or development project area.

2. Notice of the public hearing required by this section shall be given by publication and mailing. Notice by publication shall be given by publication at least twice, the first publication to be not more than thirty days and the second publication to be not more than ten days prior to the hearing, in a newspaper of general circulation in the proposed development area or development project area, as applicable. Notice by mailing shall be given by depositing such notice in the United States mail by certified mail addressed to the person or persons in whose name the general taxes for the last preceding year were paid on each lot, block, tract, or parcel of land lying within the proposed development area or development project area, as applicable, which is to be subjected to the payment or payments in lieu of taxes and economic activity taxes pursuant to section 99.1042. Such notice shall be mailed not less than ten working days prior to the date set for the public hearing. In the event taxes for the last preceding year were not paid, the notice shall also be sent to the persons last listed on the tax rolls within the preceding three years as the owners of such property.

3. The notices issued pursuant to this section shall include the following:

(1) The time and place of the public hearing;

(2) The general boundaries of the proposed development area or development project area, as applicable, by street location, where possible;

(3) A statement that all interested persons shall be given an opportunity to be heard at the public hearing;

(4) A description of the development plan and the proposed development projects and a location and time where the entire development plan or development projects proposed may be reviewed by any interested party;

(5) An estimate of other net new revenues;

(6) A statement that development financing involving tax revenues and payments in lieu of taxes is being sought for the project and an estimate of the amount of local development financing that will be requested, if applicable; and

(7) Such other matters as the municipality or authority may deem appropriate.

4. Not less than forty-five days prior to the date set for the public hearing, the municipality or authority shall give notice by mail as provided in subsection 2 of this section to all taxing districts with jurisdiction over taxable property in the development area or development project area, as applicable, and in addition to the other requirements pursuant to subsection 3 of this section, the notice shall include an invitation to each taxing district to submit comments to the municipality or authority concerning the subject matter of the hearing prior to the date of the hearing.

5. A copy of any and all hearing notices required by this section shall be submitted by the municipality or authority to the director of the department of economic development and the date such notices were mailed or published, as applicable.

(L. 2003 H.B. 289)



Section 99.1039 Financing project costs, issuance of obligations permitted, procedure — immunity from liability for obligations — retiring or refinancing debt, limitations.

Effective 28 Aug 2003

Title VII CITIES, TOWNS AND VILLAGES

99.1039. Financing project costs, issuance of obligations permitted, procedure — immunity from liability for obligations — retiring or refinancing debt, limitations. — 1. For the purpose of financing development project costs, obligations may be issued by the municipality, or, at the request of the municipality, by the authority or any other political subdivision authorized to issue bonds, but in no event by the state, to pay or reimburse development project costs. Such obligations, when so issued, shall be retired in the manner provided in the ordinance or resolution authorizing the issuance of such obligations.

2. Obligations issued pursuant to sections 99.1000 to 99.1060 may be issued in one or more series bearing interest at such rate or rates as the issuing entity shall determine by ordinance or resolution. Such obligations shall bear such date or dates, be in such denomination, carry such registration privileges, be executed in such manner, be payable in such medium of payment at such place or places, contain such covenants, terms, and conditions, and be subject to redemption as such ordinance or resolution shall provide. Obligations issued pursuant to sections 99.1000 to 99.1060 may be sold at public or private sale at such price as shall be determined by the issuing entity and shall state that obligations issued pursuant to sections 99.1000 to 99.1060 are special obligations payable solely from the funds specifically pledged. No referendum approval of the electors shall be required as a condition to the issuance of obligations pursuant to sections 99.1000 to 99.1060.

3. In the event the obligations contain a recital that they are issued pursuant to sections 99.1000 to 99.1060, such recital shall be conclusive evidence of their validity and of the regularity of their issuance.

4. Neither the municipality, the authority, or any other entity issuing such obligations, or the members, commissioners, directors, or the officers of any such entities nor any person executing any obligation shall be personally liable for such obligation by reason of the issuance thereof. The obligations issued pursuant to sections 99.1000 to 99.1060 shall not be a general obligation of the state, the municipality, or any political subdivision thereof, nor in any event shall such obligation be payable out of any funds or properties other than those specifically pledged as security for such obligations. The obligations shall not constitute indebtedness within the meaning of any constitutional, statutory, or charter debt limitation or restriction.

5. Obligations issued pursuant to sections 99.1000 to 99.1060 may be issued to refund, in whole or in part, obligations theretofore issued by such entity pursuant to the authority of sections 99.1000 to 99.1060, whether at or prior to maturity; provided, however, that the last maturity of the refunding obligations shall not be expressed to mature later than the last maturity date of the obligations to be refunded.

6. In the event a municipality or authority issues obligations under home rule powers or other legislative authority, the proceeds of which are pledged to pay for development project costs, the municipality may retire such obligations from funds in the special allocation fund in amounts and in such manner as if such obligations had been issued pursuant to the provisions of sections 99.1000 to 99.1060.

7. State supplemental rural development financing shall not be used for retiring or refinancing debt or obligations on a previously publicly financed redevelopment project without express approval from the director of the department of economic development and the agricultural and small business development authority created pursuant to section 348.020. No approval shall be granted unless the application for state supplemental rural development financing contains development projects that are new projects which were not a part of the development projects for which there is existing public debt or obligations.

(L. 2003 H.B. 289)



Section 99.1042 Adoption of development financing by ordinance — county assessor to determine total equalized assessed value — calculation of ad valorem taxes — allocation of economic activity taxes.

Effective 28 Aug 2003

Title VII CITIES, TOWNS AND VILLAGES

99.1042. Adoption of development financing by ordinance — county assessor to determine total equalized assessed value — calculation of ad valorem taxes — allocation of economic activity taxes. — 1. A municipality, after designating a development area, adopting a development plan, and adopting any development project in conformance with the procedures of sections 99.1000 to 99.1060, may adopt development financing for the development project area selected for any such development project by passing an ordinance. Upon the adoption of the first of any such ordinances, the municipality shall establish, or shall direct the authority to establish, a special allocation fund for the development area.

2. Immediately upon the adoption of a resolution or ordinance adopting development financing for a development project area pursuant to subsection 1 of this section, the county assessor shall determine the total equalized assessed value of all taxable real property within such development project area by adding together the most recently ascertained equalized assessed value of each taxable lot, block, tract, or parcel of real property within such development project area as of the date of the adoption of such resolution or ordinance and shall provide to the clerk of the municipality written certification of such amount as the total initial equalized assessed value of the taxable real property within such development project area.

3. In each of the twenty-five calendar years following the adoption of an ordinance adopting development financing for a development project area pursuant to subsection 1 of this section unless and until development financing for such development project area is terminated by ordinance of the municipality, the ad valorem taxes, and payments in lieu of taxes, if any, arising from the levies upon taxable real property in such development project area by taxing districts at the tax rates determined in the manner provided in section 99.1054 shall be divided as follows:

(1) That portion of taxes, penalties, and interest levied upon each taxable lot, block, tract, or parcel of real property in such development project area which is attributable to the initial equalized assessed value of each such taxable lot, block, tract, or parcel of real property in such development project area as certified by the county assessor in accordance with subsection 2 of this section shall be allocated to and, when collected, shall be paid by the collecting authority to the respective affected taxing districts in the manner required by law in the absence of the adoption of development financing;

(2) Payments in lieu of taxes attributable to the increase in the current equalized assessed valuation of each taxable lot, block, tract, or parcel of real property in the development project area and any applicable penalty and interest over and above the initial equalized assessed value of each such taxable lot, block, tract, or parcel of real property in such development project area as certified by the county assessor in accordance with subsection 2 of this section shall be allocated to and, when collected, shall be paid to the collecting officer of the municipality who shall deposit such payment in lieu of taxes into a separate segregated account for payments in lieu of taxes within the special fund. Payments in lieu of taxes which are due and owing shall constitute a lien against the real property from which such payments in lieu of taxes are derived and shall be collected in the same manner as real property taxes, including the assessment of penalties and interest where applicable. The lien of payments in lieu of taxes may be foreclosed in the same manner as the lien of real property taxes. No part of the current equalized assessed valuation of each taxable lot, block, tract, or parcel of property in any such development project area attributable to any increase above the initial equalized assessed value of each such taxable lot, block, tract, or parcel of real property in such development project area as certified by the county assessor in accordance with subsection 2 of this section shall be used in calculating the general state school aid formula provided for in section 163.031 until development financing for such development project area expires or is terminated in accordance with sections 99.1000 to 99.1060;

(3) For purposes of this section, "levies upon taxable real property in such development area by taxing districts" shall not include the blind pension fund tax levied under the authority of Section 38(b), Article III, of the Missouri Constitution, the merchants' and manufacturers' inventory replacement tax levied under the authority of subsection 2 of Section 6, Article X of the Missouri Constitution, the desegregation sales tax, or the conservation taxes.

4. In each of the twenty-five calendar years following the adoption of an ordinance or resolution adopting development financing for a development project area pursuant to subsection 1 of this section unless and until development financing for such development project area is terminated in accordance with sections 99.1000 to 99.1060, fifty percent of the economic activity taxes from such development project area shall be allocated to, and paid by the collecting officer of any such economic activity tax to, the treasurer or other designated financial officer of the municipality, who shall deposit such funds in a separate segregated account for economic activity taxes within the special allocation fund.

5. In no event shall a municipality collect and deposit economic activity taxes in the special allocation fund unless the developing project has been approved for state supplemental rural development financing pursuant to section 99.1045.

(L. 2003 H.B. 289)



Section 99.1043 Endowment, Carnegie Research I University, private funds needed for one-half of endowment.

Effective 28 Aug 2003

Title VII CITIES, TOWNS AND VILLAGES

99.1043. Endowment, Carnegie Research I University, private funds needed for one-half of endowment. — If a development plan includes an endowment of positions at an institution of higher education which has a designation as a Carnegie Research I University, including any campus of such university system, such endowment must first be funded with a private donation to the institution of higher education in accordance with its endowment policy in an amount of at least one-half of the total amount of the endowment. Thereafter, the remaining portion of matching funds for such endowment may be made either from the local economic activity taxes or from a disbursement made from the state supplemental downtown development fund. Any disbursement from the state supplemental downtown development fund for purposes of funding an endowment pursuant to the provisions of this section shall be transferred to general revenue for appropriation of the endowment.

(L. 2003 H.B. 289)



Section 99.1045 Disbursement of project costs, approval required by agriculture and small business development authority — application, contents — cap on disbursements — time limitations on disbursements — rulemaking authority.

Effective 28 Aug 2003

Title VII CITIES, TOWNS AND VILLAGES

99.1045. Disbursement of project costs, approval required by agriculture and small business development authority — application, contents — cap on disbursements — time limitations on disbursements — rulemaking authority. — 1. A municipality shall submit an application to the Missouri agricultural and small business development authority created pursuant to section 348.020 for approval of the disbursement of the project costs of one or more development projects from the state supplemental rural development fund. In no event shall any approval authorize a disbursement of one or more development projects from the state supplemental rural development fund which exceeds the allowable amount of other net new revenues derived from the development area. An application submitted to the Missouri agricultural and small business development authority shall contain the following, in addition to the items set forth in section 99.1027:

(1) An estimate that one hundred percent of the payments in lieu of taxes and economic activity taxes deposited to the special allocation fund must and will be used to pay development project costs or obligations issued to finance development project costs to achieve the objectives of the development plan. Contributions to the development project from any private not-for-profit organization or local contributions from tax abatement or other sources may be substituted on a dollar-for-dollar basis for the local match of one hundred percent of payments in lieu of taxes and economic activity taxes from the fund;

(2) Identification of the existing businesses located within the development project area and the development area;

(3) The aggregate baseline year amount of state sales tax revenues and the aggregate baseline year amount of state income tax withheld on behalf of existing employees, reported by existing businesses within the development project area. Provisions of section 32.057 notwithstanding, municipalities will provide this information to the department of revenue for verification. The department of revenue will verify the information provided by the municipalities within forty-five days of receiving a request for such verification from a municipality;

(4) An estimate of the state sales tax increment and state income tax increment within the development project area after redevelopment;

(5) An affidavit that is signed by the developer or developers attesting that the provision of subdivision (2) of subsection 3 of section 99.1027 has been met and specifying that the development area would not be reasonably anticipated to be developed without the appropriation of the other net new revenues;

(6) The amounts and types of other net new revenues sought by the applicant to be disbursed from state supplemental rural development fund over the term of the development plan;

(7) The methodologies and underlying assumptions used in determining the estimate of the state sales tax increment and the state income tax increment;

(8) Any other information reasonably requested by the Missouri agricultural and small business development authority.

2. The Missouri agricultural and small business development authority shall make all reasonable efforts to process applications within sixty days of receipt of the application.

3. The Missouri agricultural and small business development authority shall make a determination regarding the application for a disbursement from the state supplemental rural development fund and shall forward such determination to the director of the department of economic development. In no event shall the amount of disbursements from the state supplemental rural development fund approved for a project, in addition to any other state economic development funding or other state incentives, exceed the projected state benefit of the development project, as determined by the department of economic development through a cost-benefit analysis. Any political subdivision located either wholly or partially within the development area shall be permitted to submit information to the department of economic development for consideration in its cost-benefit analysis. Upon approval of state supplemental rural development financing, a certificate of approval shall be issued by the department of economic development containing the terms and limitations of the disbursement.

4. At no time shall the annual amount of other net new revenues approved for disbursements from the state supplemental rural development fund exceed twelve million dollars.

5. Development projects receiving disbursements from the state supplemental rural development fund shall be limited to receiving such disbursements for fifteen years, unless specific approval for a longer term is given by the director of the department of economic development, as set forth in the certificate of approval; except that, in no case shall the duration exceed twenty-five years. The approved term notwithstanding, state supplemental rural development financing shall terminate when development financing for a development project is terminated by a municipality.

6. The municipality shall deposit payments received from the state supplemental rural development fund in a separate segregated account for other net new revenues within the special allocation fund.

7. Development project costs may include, at the prerogative of the state, the portion of salaries and expenses of the department of economic development, the Missouri agricultural and small business development authority, and the department of revenue reasonably allocable to each development project approved for disbursements from the state supplemental rural development fund for the ongoing administrative functions associated with such development project. Such amounts shall be recovered from other net new revenues into the state supplemental rural development fund created pursuant to section 99.1048.

8. A development project approved for state supplemental rural development financing may not thereafter elect to receive tax increment financing pursuant to the real property tax increment allocation redevelopment act, sections 99.800 to 99.865, and continue to receive state supplemental rural development financing pursuant to sections 99.1000 to 99.1060.

9. The Missouri agricultural and small business development authority shall promulgate rules and regulations and publish forms to implement the provisions of this section and section 99.1048.

10. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section and section 99.1048 shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section, section 99.1048, and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2003, shall be invalid and void.

(L. 2003 H.B. 289)



Section 99.1048 State supplemental rural development fund established, moneys in fund, use of moneys, disbursements — rulemaking authority.

Effective 28 Aug 2003

Title VII CITIES, TOWNS AND VILLAGES

99.1048. State supplemental rural development fund established, moneys in fund, use of moneys, disbursements — rulemaking authority. — 1. There is hereby established within the state treasury a special fund to be known as the "State Supplemental Rural Development Fund", to be administered by the department of economic development. Any unexpended balance and any interest in the fund at the end of the biennium shall be exempt from the provisions of section 33.080 relating to the transfer of unexpended balances to the general revenue fund. The fund shall consist of:

(1) The first twelve million dollars of other net new revenues generated annually by the development projects;

(2) Money received from fees charged pursuant to subsection 7 of section 99.1045; and

(3) Gifts, contributions, grants, or bequests received from federal, private, or other sources.

2. Notwithstanding the provisions of section 144.700 to the contrary, the department of revenue shall annually submit the first twelve million of other net new revenues generated by the development projects to the treasurer for deposit in the state supplemental rural development fund.

3. The department of economic development shall annually disburse funds from the state supplemental rural development fund in amounts determined pursuant to the certificates of approval for projects, providing that the amounts of other net new revenues generated from the development area have been verified and all of the conditions of sections 99.1000 to 99.1060 are met. If the revenues appropriated from the state supplemental rural development fund are not sufficient to equal the amounts determined to be disbursed pursuant to such certificates of approval, the department of economic development shall disburse the revenues on a pro rata basis to all such projects and other costs approved pursuant to section 5 of this section.

4. In no event shall the amounts distributed to a project from the state supplemental rural development fund exceed the lessor of the amount of the certificates of approval for projects or the actual other net new revenues generated by the projects.

5. The department of economic development shall not disburse any moneys from the state supplemental rural development fund for any project which has not complied with the annual reporting requirements of section 99.1060.

6. Money in the state supplemental rural development fund may be spent for the reasonable and necessary costs associated with the administration of the program authorized under sections 99.1000 to 99.1060.

7. No municipality shall obligate or commit the expenditure of disbursements received from the state supplemental rural development fund prior to receiving a certificate of approval for the development project generating other net new revenues.

8. Taxpayers in any development area who are required to remit sales taxes pursuant to chapter 144, or income tax withholdings pursuant to chapter 143, shall provide additional information to the department of revenue in a form prescribed by the department by rule. Such information shall include but shall not be limited to information upon which other net new revenues can be calculated, and shall include the number of new jobs, the gross payroll for such jobs, and sales tax generated in the development area by such taxpayer in the baseline year and during the time period related to the withholding or sales tax remittance.

9. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2003, shall be invalid and void.

(L. 2003 H.B. 289)



Section 99.1051 Termination of development financing, when, procedure — dissolution of special fund and termination of designated area.

Effective 28 Aug 2003

Title VII CITIES, TOWNS AND VILLAGES

99.1051. Termination of development financing, when, procedure — dissolution of special fund and termination of designated area. — 1. When all development project costs and all obligations issued to finance development project costs have been paid in full, the municipality shall adopt an ordinance terminating development financing for all development project areas. Immediately upon the adoption of such ordinance, all payments in lieu of taxes, all economic activity taxes, and other net new revenues then remaining in the special allocation fund shall be deemed to be surplus funds; and thereafter, the rates of the taxing districts shall be extended and taxes levied, collected, and distributed in the manner applicable in the absence of the adoption of development financing. Surplus payments in lieu of taxes shall be paid to the county collector who shall immediately thereafter pay such funds to the taxing districts in the development area selected in the same manner and proportion as the most recent distribution by the collector to the affected taxing districts of real property taxes from real property in the development area. Surplus economic activity taxes shall be paid to the taxing districts in the development area in proportion to the then current levy rates of such taxing districts that are attributable to economic activity taxes. Surplus other net new revenues shall be paid to the state. Any other funds remaining in the special allocation fund following the adoption of an ordinance terminating development financing in accordance with this section shall be deposited to the general fund of the municipality.

2. Upon the payment of all development project costs, retirement of obligations, and the distribution of any surplus funds pursuant to this section, the municipality shall adopt an ordinance dissolving the special allocation fund and terminating the designation of the development area as a development area.

3. Nothing in sections 99.1000 to 99.1060 shall be construed as relieving property in such areas from paying a uniform rate of taxes, as required by Section 3, Article X of the Missouri Constitution.

(L. 2003 H.B. 289)



Section 99.1054 Debt service levies, computation of.

Effective 28 Aug 2003

Title VII CITIES, TOWNS AND VILLAGES

99.1054. Debt service levies, computation of. — In each of the twenty-five calendar years following the adoption of an ordinance adopting development financing for a development project area, unless and until development financing for such development project area is terminated by ordinance of the municipality, then, in respect to every taxing district containing such development project area, the county clerk, or any other official required by law to ascertain the amount of the equalized assessed value of all taxable property within such development project area for the purpose of computing any debt service levies to be extended upon taxable property within such development project area, shall in every year that development financing is in effect ascertain the amount of value of taxable property in such development project area by including in such amount the certified total initial equalized assessed value of all taxable real property in such development project area in lieu of the equalized assessed value of all taxable real property in such development project area. For the purpose of measuring the size of payments in lieu of taxes under sections 99.1000 to 99.1060, all tax levies shall then be extended to the current equalized assessed value of all property in the development project area in the same manner as the tax rate percentage is extended to all other taxable property in the taxing district.

(L. 2003 H.B. 289)



Section 99.1060 Businesses relocating in development area, authority to report to department, when — status report submitted, contents — access to project sites — annual financial statements required.

Effective 28 Aug 2003

Title VII CITIES, TOWNS AND VILLAGES

99.1060. Businesses relocating in development area, authority to report to department, when — status report submitted, contents — access to project sites — annual financial statements required. — 1. By the last day of February each year, the municipality or authority shall report to the director of the department of economic development the name, address, phone number, and primary line of business of any business which relocates to the development area.

2. Each year the governing body of the municipality, or its designee, shall prepare a report concerning the status of the development plan, the development area, and the included development projects, and shall submit a copy of such report to the director of the department of economic development. The report shall include the following:

(1) The name, street and mailing addresses, phone number, and chief officer of the granting body;

(2) The name, street and mailing addresses, phone number, and chief officer of any business benefitting from public expenditures in such development plans and projects;

(3) The amount and source of revenue in the special allocation fund;

(4) The amount and purpose of expenditures from the special allocation fund;

(5) The amount of any pledge of revenues, including principal and interest on any outstanding bonded indebtedness;

(6) The original equalized assessed value of the development area;

(7) The assessed valuation added to the development area;

(8) Payments made in lieu of taxes received and expended;

(9) The economic activity taxes generated within the development area in the baseline year;

(10) The economic activity taxes generated within the development area after the baseline year;

(11) Reports on contracts made incident to the implementation and furtherance of a development area, the development plan, and the included development projects;

(12) A copy of the development plan;

(13) The cost of any property acquired, disposed of, rehabilitated, reconstructed, repaired, or remodeled;

(14) The number of parcels acquired by or through initiation of eminent domain proceedings;

(15) A summary of the number of net new jobs created, categorized by full-time, part-time, and temporary positions, and by wage groups;

(16) The comparison of the total employment in this state by the any business, including any corporate parent, benefitting from public expenditures in the development area on the date of the application compared to such employment on the date of the report, categorized by full-time, part-time, and temporary positions;

(17) A statement as to whether public expenditures on any development project during the previous fiscal year have reduced employment at any other site controlled by any business benefitting from public expenditures in the development area or its corporate parent, within or without of this state as a result of automation, merger, acquisition, corporate restructuring, or other business activity;

(18) A summary of the other community and economic benefits resulting from the project, consistent with those identified in the application;

(19) A signed certification by the chief officer of the authority or municipality as to the accuracy of the progress report; and

(20) Any additional reasonable information the department of economic development deems necessary.

3. The department shall compile and publish all data from the progress reports in both written and electronic form, including the department's internet website.

4. The department shall have access at all reasonable times to the project site and the records of any authority or municipality in order to monitor the development project or projects and to prepare progress reports.

5. Data contained in the report required pursuant to the provisions of subsection 1 of this section and any information regarding amounts disbursed to municipalities pursuant to the provisions of sections 99.1042 and 99.1048 shall be deemed a public record, as defined in section 610.010.

6. Any municipality failing to file an annual report as required pursuant to this section shall be ineligible to receive any disbursements from the state supplemental rural development fund pursuant to section 99.1048.

7. The Missouri agricultural and small business development authority and the department of economic development shall annually review the reports provided pursuant to this section.

8. The director of the department of economic development shall submit a report to the governor, the speaker of the house of representatives, and the president pro tempore of the senate no later than April thirtieth of each year. The report shall contain a summary of all information received by the director of economic development pursuant to subsection 2 of this section.

9. An annual statement showing the payments made in lieu of taxes received and expended in that year, the status of the development area, the development plan, the development projects in the development plan, the amount of outstanding obligations, and any additional information that the municipality deems necessary shall be published in a newspaper of general circulation in the municipality.

10. Five years after the establishment of the development area and the development plan and every five years thereafter the governing body of the municipality or authority shall hold a public hearing regarding the development area and the development plan and the development projects adopted pursuant to sections 99.1000 to 99.1060. The purpose of the hearing shall be to determine if the development area, development plan, and the included development projects are making satisfactory progress under the proposed time schedule contained within the approved development plan for completion of such development projects. Notice of such public hearing shall be given in a newspaper of general circulation in the area served by the municipality or authority once each week for four weeks immediately prior to the hearing.

(L. 2003 H.B. 289)



Section 99.1080 Citation of law.

Effective 28 Aug 2005

Title VII CITIES, TOWNS AND VILLAGES

99.1080. Citation of law. — Sections 99.1080 to 99.1092 shall be known and may be cited as the "Downtown Revitalization Preservation Program".

(L. 2005 H.B. 58 merged with S.B. 210)



Section 99.1082 Definitions.

Effective 01 Apr 2011, see footnote

Title VII CITIES, TOWNS AND VILLAGES

99.1082. Definitions. — As used in sections 99.1080 to 99.1092, unless the context clearly requires otherwise, the following terms shall mean:

(1) "Baseline year", the calendar year prior to the adoption of an ordinance by the municipality approving a redevelopment project; provided, however, if local sales tax revenues or state sales tax revenues, from businesses other than any out-of-state business or businesses locating in the redevelopment project area, decrease in the redevelopment project area in the year following the year in which the ordinance approving a redevelopment project is approved by a municipality, the baseline year may, at the option of the municipality approving the redevelopment project, be the year following the year of the adoption of the ordinance approving the redevelopment project. When a redevelopment project area is located within a county for which public and individual assistance has been requested by the governor under Section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act, 42 U.S.C. 5121, et seq., for an emergency proclaimed by the governor under section 44.100 due to a natural disaster of major proportions and the redevelopment project area is a central business district that sustained severe damage as a result of such natural disaster, as determined by the state emergency management agency, the baseline year may, at the option of the municipality approving the redevelopment project, be the calendar year in which the natural disaster occurred or the year following the year in which the natural disaster occurred, provided that the municipality adopts an ordinance approving the redevelopment project within one year after the occurrence of the natural disaster;

(2) "Blighted area", an area which, by reason of the predominance of defective or inadequate street layout, unsanitary or unsafe conditions, deterioration of site improvements, improper subdivision or obsolete platting, or the existence of conditions which endanger life or property by fire and other causes, or any combination of such factors, retards the provision of housing accommodations or constitutes an economic or social liability or a menace to the public health, safety, morals, or welfare in its present condition and use;

(3) "Central business district", the area at or near the historic core that is locally known as the "downtown" of a municipality that has a median household income of sixty-two thousand dollars or less, according to the United States Census Bureau's American Community Survey, based on the most recent of five-year period estimate data in which the final year of the estimate ends in either zero or five. In addition, at least fifty percent of existing buildings in this area will have been built in excess of thirty-five years prior or vacant lots that had prior structures built in excess of thirty-five years prior to the adoption of the ordinance approving the redevelopment plan. The historical land use emphasis of a central business district prior to redevelopment will have been a mixed use of business, commercial, financial, transportation, government, and multifamily residential uses;

(4) "Conservation area", any improved area within the boundaries of a redevelopment area located within the territorial limits of a municipality in which fifty percent or more of the structures in the area have an age of thirty-five years or more, and such an area is not yet a blighted area but is detrimental to the public health, safety, morals, or welfare and may become a blighted area because of any one or more of the following factors: dilapidation; obsolescence; deterioration; illegal use of individual structures; presence of structures below minimum code standards; abandonment; excessive vacancies; overcrowding of structures and community facilities; lack of ventilation, light or sanitary facilities; inadequate utilities; excessive land coverage; deleterious land use or layout; depreciation of physical maintenance; and lack of community planning;

(5) "Gambling establishment", an excursion gambling boat as defined in section 313.800 and any related business facility including any real property improvements which are directly and solely related to such business facility, whose sole purpose is to provide goods or services to an excursion gambling boat and whose majority ownership interest is held by a person licensed to conduct gambling games on an excursion gambling boat or licensed to operate an excursion gambling boat as provided in sections 313.800 to 313.850;

(6) "Local sales tax increment", at least fifty percent of the local sales tax revenue from taxes that are imposed by a municipality and its county, and that are generated by economic activities within a redevelopment area over the amount of such taxes generated by economic activities within such a redevelopment area in the calendar year prior to the adoption of the ordinance designating such a redevelopment area while financing under sections 99.1080 to 99.1092 remains in effect, but excluding personal property taxes, taxes imposed on sales or charges for sleeping rooms paid by transient guests of hotels and motels, licenses, fees, or special assessments; provided however, the governing body of any county may, by resolution, exclude any portion of any countywide sales tax of such county. For redevelopment projects or redevelopment plans approved after August 28, 2005, if a retail establishment relocates within one year from one facility within the same county and the governing body of the municipality finds that the retail establishment is a direct beneficiary of tax increment financing, then for the purposes of this subdivision, the economic activity taxes generated by the retail establishment shall equal the total additional revenues from economic activity taxes that are imposed by a municipality or other taxing district over the amount of economic activity taxes generated by the retail establishment in the calendar year prior to its relocation to the redevelopment area;

(7) "Local sales tax revenue", city sales tax revenues received under sections 94.500 to 94.550 and county sales tax revenues received under sections 67.500 to 67.594;

(8) "Major initiative", a development project within a central business district which promotes tourism, cultural activities, arts, entertainment, education, research, arenas, multipurpose facilities, libraries, ports, mass transit, museums, economic development, or conventions for the municipality, and where the capital investment within the redevelopment project area is:

(a) At least five million dollars for a project area within a city having a population of one hundred thousand to one hundred ninety-nine thousand nine hundred and ninety-nine inhabitants;

(b) At least one million dollars for a project area within a city having a population of fifty thousand to ninety-nine thousand nine hundred and ninety-nine inhabitants;

(c) At least five hundred thousand dollars for a project area within a city having a population of ten thousand to forty-nine thousand nine hundred and ninety-nine inhabitants; or

(d) At least two hundred fifty thousand dollars for a project area within a city having a population of one to nine thousand nine hundred and ninety-nine inhabitants;

(9) "Municipality", any city or county of this state having fewer than two hundred thousand inhabitants;

(10) "Obligations", bonds, loans, debentures, notes, special certificates, or other evidences of indebtedness issued by the municipality or authority, or other public entity authorized to issue such obligations under sections 99.1080 to 99.1092 to carry out a redevelopment project or to refund outstanding obligations;

(11) "Ordinance", an ordinance enacted by the governing body of any municipality;

(12) "Redevelopment area", an area designated by a municipality in respect to which the municipality has made a finding that there exist conditions which cause the area to be classified as a blighted area or a conservation area, which area shall have the following characteristics:

(a) It can be renovated through one or more redevelopment projects;

(b) It is located in the central business district;

(c) The redevelopment area shall not exceed ten percent of the entire geographic area of the municipality. Subject to the limitation set forth in this subdivision, the redevelopment area can be enlarged or modified as provided in section 99.1088;

(13) "Redevelopment plan", the comprehensive program of a municipality to reduce or eliminate those conditions which qualify a redevelopment area as a blighted area or a conservation area, and to thereby enhance the tax bases of the taxing districts which extend into the redevelopment area through the reimbursement, payment, or other financing of redevelopment project costs in accordance with sections 99.1080 to 99.1092 and through application for and administration of downtown revitalization preservation program financing under sections 99.1080 to 99.1092;

(14) "Redevelopment project", any redevelopment project within a redevelopment area which constitutes a major initiative in furtherance of the objectives of the redevelopment plan, and any such redevelopment project shall include a legal description of the area selected for such redevelopment project;

(15) "Redevelopment project area", the area located within a redevelopment area selected for a redevelopment project;

(16) "Redevelopment project costs" include such costs to the redevelopment plan or a redevelopment project, as applicable, which are expended on public property, buildings, or rights-of-way for public purposes to provide infrastructure to support a redevelopment project, including facades. Such costs shall only be allowed as an initial expense which, to be recoverable, must be included in the costs of a redevelopment plan or redevelopment project, except in circumstances of plan amendments approved by the department of economic development. Such infrastructure costs include, but are not limited to, the following:

(a) Costs of studies, appraisals, surveys, plans, and specifications;

(b) Professional service costs, including, but not limited to, architectural, engineering, legal, marketing, financial, planning, or special services;

(c) Property assembly costs, including, but not limited to, acquisition of land and other property, real or personal, or rights or interests therein, demolition of buildings, and the clearing and grading of land;

(d) Costs of rehabilitation, reconstruction, repair, or remodeling of existing public buildings and fixtures;

(e) Costs of construction of public works or improvements;

(f) Financing costs, including, but not limited to, all necessary expenses related to the issuance of obligations issued to finance all or any portion of the infrastructure costs of one or more redevelopment projects, and which may include capitalized interest on any such obligations and reasonable reserves related to any such obligations;

(g) All or a portion of a taxing district's capital costs resulting from any redevelopment project necessarily incurred or to be incurred in furtherance of the objectives of the redevelopment plan, to the extent the municipality by written agreement accepts and approves such infrastructure costs;

(h) Payments to taxing districts on a pro rata basis to partially reimburse taxes diverted by approval of a redevelopment project when all debt is retired;

(i) State government costs, including, but not limited to, the reasonable costs incurred by the department of economic development and the department of revenue in evaluating an application for and administering downtown revitalization preservation financing for a redevelopment project;

(17) "State sales tax increment", up to one-half of the incremental increase in the state sales tax revenue in the redevelopment project area provided the local taxing jurisdictions commit one-half of their local sales tax to paying for redevelopment project costs. The incremental increase shall be the amount by which the state sales tax revenue generated at the facility or within the redevelopment project area exceeds the state sales tax revenue generated at the facility or within the redevelopment project area in the baseline year. For redevelopment projects or redevelopment plans approved after August 28, 2005, if a retail establishment relocates within one year from one facility to another facility within the same county and the governing body of the municipality finds that the retail establishment is a direct beneficiary of tax increment financing, then for the purposes of this subdivision, the economic activity taxes generated by the retail establishment shall equal the total additional revenues from economic activity taxes that are imposed by a municipality or other taxing district over the amount of economic activity taxes generated by the retail establishment in the calendar year prior to the relocation to the redevelopment area;

(18) "State sales tax revenues", the general revenue portion of state sales tax revenues received under section 144.020, excluding sales taxes that are constitutionally dedicated, taxes deposited to the school district trust fund in accordance with section 144.701, sales and use taxes on motor vehicles, trailers, boats and outboard motors and future sales taxes earmarked by law;

(19) "Taxing district's capital costs", those costs of taxing districts for capital improvements that are found by the municipal governing bodies to be necessary and to directly result from a redevelopment project;

(20) "Taxing districts", any political subdivision of this state having the power to levy taxes.

(L. 2005 H.B. 58 merged with S.B. 210, A.L. 2010 H.B. 1965)

Effective 4-01-11, see § 135.204



Section 99.1086 Redevelopment plan, contents — adoption of plan, when.

Effective 28 Aug 2005

Title VII CITIES, TOWNS AND VILLAGES

99.1086. Redevelopment plan, contents — adoption of plan, when. — 1. A redevelopment plan shall set forth in writing a general description of the program to be undertaken to accomplish the redevelopment projects and related objectives and shall include, but need not be limited to:

(1) The name, street and mailing address, and phone number of the mayor or chief executive officer of the municipality;

(2) The street address of the redevelopment site;

(3) The estimated redevelopment project costs;

(4) The anticipated sources of funds to pay such redevelopment project costs;

(5) Evidence of the commitments to finance such redevelopment project costs;

(6) The anticipated type and term of the sources of funds to pay such redevelopment project costs;

(7) The anticipated type and terms of the obligations to be issued;

(8) The general land uses to apply in the redevelopment area;

(9) A list of other community and economic benefits to result from the project;

(10) A list of all other public investments made or to be made by this state or units of local government to support infrastructure or other needs generated by the project for which the funding under sections 99.1080 to 99.1092 is being sought;

(11) A certification by the chief officer of the applicant as to the accuracy of the redevelopment plan;

(12) A study analyzing the revenues that are being displaced as a result of the project that otherwise would have occurred in the market area. The department of economic development shall have discretion to exempt smaller projects from this requirement;

(13) An economic feasibility analysis including a pro forma financial statement indicating the return on investment that may be expected without public assistance. The financial statement shall detail any assumptions made including a pro forma statement analysis that demonstrates the amount of assistance required to bring the return into a range deemed attractive to private investors. That amount shall not exceed the estimated reimbursable project costs.

2. The redevelopment plan may be adopted by a municipality in reliance on findings that a reasonable person would believe:

(1) The redevelopment area on the whole is a blighted area or a conservation area as determined by an independent third party. Such a finding shall include, but not be limited to, a detailed description of the factors that qualify the redevelopment area or project under this subsection;

(2) The redevelopment area has not been subject to growth and redevelopment through investment by private enterprise or would not reasonably be anticipated to develop or continue to be developed without the implementation of one or more redevelopment projects and the adoption of local and state redevelopment financing;

(3) The redevelopment plan conforms to the comprehensive plan for the redevelopment of the municipality as a whole;

(4) The estimated dates, which shall not be more than twenty-five years from the adoption of the ordinance approving any redevelopment project, of the completion of such redevelopment project and retirement of obligations incurred to finance redevelopment project costs have been stated, provided that no ordinance approving a redevelopment project shall be adopted later than fifteen years from the adoption of the ordinance approving the redevelopment plan and provided that no property for a redevelopment project shall be acquired by eminent domain later than ten years from the adoption of the ordinance approving such redevelopment plan;

(5) In the event any business or residence is to be relocated as a direct result of the implementation of the redevelopment plan, a plan has been developed for relocation assistance for businesses and residences; and

(6) The redevelopment plan does not include the initial development or redevelopment of any gambling establishment.

(L. 2005 H.B. 58 merged with S.B. 210)



Section 99.1088 Public hearing required, notice requirements — changes to a plan without further hearing, when — boundaries of redevelopment area not to be changed after adoption.

Effective 28 Aug 2005

Title VII CITIES, TOWNS AND VILLAGES

99.1088. Public hearing required, notice requirements — changes to a plan without further hearing, when — boundaries of redevelopment area not to be changed after adoption. — 1. Prior to the adoption of the ordinance designating a redevelopment area, adopting a redevelopment plan, or approving a redevelopment project, the municipality or authority shall fix a time and place for a public hearing and notify each taxing district located wholly or partially within the boundaries of the proposed redevelopment area or redevelopment project area affected. Such notice shall comply with the provisions of subsections 2 and 3 of this section. At the public hearing any interested person or affected taxing district may file with the municipality or authority written objections to, or comments on, and may be heard orally in respect to any issues regarding the plan or issues embodied in the notice. The municipality or authority shall hear and consider all protests, objections, comments, and other evidence presented at the hearing. The hearing may be continued to another date without further notice other than a motion to be entered upon the minutes fixing the time and place of the subsequent hearing. Prior to the conclusion of the hearing, changes may be made in the redevelopment plan, redevelopment project, redevelopment area or redevelopment project area, provided that written notice of such changes is available at the public hearing. After the public hearing but prior to the adoption of an ordinance designating a redevelopment area, adopting a redevelopment plan or approving a redevelopment project, changes may be made to any such proposed redevelopment plan, redevelopment project, redevelopment area, or redevelopment project area without a further hearing, if such changes do not enlarge the exterior boundaries of the redevelopment area, and do not substantially affect the general land uses established in a redevelopment plan or redevelopment project, provided that notice of such changes shall be given by mail to each affected taxing district and by publication in a newspaper of general circulation in the redevelopment area or redevelopment project area, as applicable, not less than ten days prior to the adoption of the changes by ordinance. After the adoption of an ordinance designating the redevelopment area, adopting a redevelopment plan, approving a redevelopment project, or designating a redevelopment project area, no ordinance shall be adopted altering the exterior boundaries of the redevelopment area or a redevelopment project area affecting the general land uses established under the redevelopment plan or the general nature of a redevelopment project without holding a public hearing in accordance with this section. One public hearing may be held for the simultaneous consideration of a redevelopment area, redevelopment plan, redevelopment project, or redevelopment project area.

2. Notice of the public hearing required by this section shall be given by publication and mailing. Notice by publication shall be given by publication at least twice, the first publication to be not more than thirty days and the second publication to be not more than ten days prior to the hearing, in a newspaper of general circulation in the proposed redevelopment area or redevelopment project area, as applicable. Notice by mailing shall be given by depositing such notice in the United States mail by certified mail addressed to the person or persons in whose name the general taxes for the last preceding year were paid on each lot, block, tract, or parcel of land lying within the proposed redevelopment area or redevelopment project area, as applicable. Such notice shall be mailed not less than ten working days prior to the date set for the public hearing.

3. The notices issued under this section shall include the following:

(1) The time and place of the public hearing;

(2) The general boundaries of the proposed redevelopment area or redevelopment project area, as applicable, by street location, where possible;

(3) A statement that all interested persons shall be given an opportunity to be heard at the public hearing;

(4) A description of the redevelopment plan and the proposed redevelopment projects and a location and time where the entire redevelopment plan or redevelopment projects proposed may be reviewed by any interested party;

(5) A statement that redevelopment financing involving tax revenues is being sought for the project and an estimate of the amount of local redevelopment financing that will be requested, if applicable; and

(6) Such other matters as the municipality or authority may deem appropriate.

4. Not less than forty-five days prior to the date set for the public hearing, the municipality or authority shall give notice by mail as provided in subsection 2 of this section to all taxing districts whose taxes are affected in the redevelopment area or redevelopment project area, as applicable, and in addition to the other requirements under subsection 3 of this section, the notice shall include an invitation to each taxing district to submit comments to the municipality or authority concerning the subject matter of the hearing prior to the date of the hearing.

5. A copy of any and all hearing notices required by this section shall be submitted by the municipality or authority to the director of the department of economic development and the date such notices were mailed or published, as applicable.

(L. 2005 H.B. 58 merged with S.B. 210)



Section 99.1090 Application to department for approval of project costs, approval procedure — rulemaking authority.

Effective 28 Aug 2005

Title VII CITIES, TOWNS AND VILLAGES

99.1090. Application to department for approval of project costs, approval procedure — rulemaking authority. — 1. A municipality shall submit an application to the department of economic development for review and determination as to approval of the disbursement of the project costs of one or more redevelopment projects from the downtown revitalization preservation fund. The department of economic development shall forward the application to the commissioner of the office of administration for approval. In no event shall any approval authorize a disbursement of one or more redevelopment projects from the downtown revitalization preservation fund which exceeds the allowable amount of other net new revenues derived from the redevelopment area. An application submitted to the department of economic development shall contain the following, in addition to the items set forth in section 99.1086:

(1) An estimate that one hundred percent of the local sales tax increment deposited to the special allocation fund must and will be used to pay redevelopment project costs or obligations issued to finance redevelopment project costs to achieve the objectives of the redevelopment plan;

(2) Identification of the existing businesses located within the redevelopment project area and the redevelopment area;

(3) The aggregate baseline year amount of state sales tax revenues reported by existing businesses within the redevelopment project area. Provisions of section 32.057 notwithstanding, municipalities will provide this information to the department of revenue for verification. The department of revenue will verify the information provided by the municipalities within forty-five days of receiving a request for such verification from a municipality;

(4) An estimate of the state sales tax increment within the redevelopment project area after redevelopment. The department of economic development shall have the discretion to exempt smaller projects from this requirement;

(5) An affidavit that is signed by the developer or developers attesting that the provision of subdivision (2) of subsection 2 of section 99.1086 has been met;

(6) The amounts and types of other net new revenues sought by the applicant to be disbursed from the downtown revitalization preservation fund over the term of the redevelopment plan;

(7) The methodologies and underlying assumptions used in determining the estimate of the state sales tax increment; and

(8) Any other information reasonably requested by the department of economic development.

2. The department of economic development shall make all reasonable efforts to process applications within a reasonable amount of time.

3. The department of economic development shall make a determination regarding the application for a certificate allowing disbursements from the downtown revitalization preservation fund and shall forward such determination to the commissioner of the office of administration. In no event shall the amount of disbursements from the downtown revitalization preservation fund approved for a project, in addition to any other state economic redevelopment funding or other state incentives, exceed the projected state benefit of the redevelopment project, as determined by the department of economic development through a cost-benefit analysis. Any political subdivision located either wholly or partially within the redevelopment area shall be permitted to submit information to the department of economic development for consideration in its cost-benefit analysis. Upon approval of downtown revitalization preservation financing, a certificate of approval shall be issued by the department of economic development containing the terms and limitations of the disbursement.

4. At no time shall the annual amount of other net new revenues approved for disbursements from the downtown revitalization preservation fund exceed fifteen million dollars.

5. Redevelopment projects receiving disbursements from the downtown revitalization preservation fund shall be limited to receiving such disbursements for twenty-five years. The approved term notwithstanding, downtown revitalization preservation financing shall terminate when redevelopment financing for a redevelopment project is terminated by a municipality.

6. The municipality shall deposit payments received from the downtown revitalization preservation redevelopment fund in a separate segregated account for other net new revenues within the special allocation fund.

7. Redevelopment project costs may include, at the prerogative of the state, the portion of salaries and expenses of the department of economic development and the department of revenue reasonably allocable to each redevelopment project approved for disbursements from the downtown revitalization preservation fund for the ongoing administrative functions associated with such redevelopment project. Such amounts shall be recovered from new state revenues deposited into the downtown revitalization preservation fund created under section 99.1092.

8. A redevelopment project approved for downtown revitalization preservation financing shall not thereafter elect to receive tax increment financing under the real property tax increment allocation redevelopment act, sections 99.800 to 99.865, and continue to receive downtown revitalization financing under sections 99.1080 to 99.1092.

9. The department of economic development may establish the procedures and standards for the determination and approval of applications by the promulgation of rules and publish forms to implement the provisions of this section and section 99.1092.

10. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section and section 99.1092 shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section, section 99.1092, and chapter 536 are nonseverable and if any of the powers vested with the general assembly under chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2005, shall be invalid and void.

(L. 2005 H.B. 58 merged with S.B. 210)



Section 99.1092 Fund established, allocation of moneys — rulemaking authority.

Effective 28 Aug 2005

Title VII CITIES, TOWNS AND VILLAGES

99.1092. Fund established, allocation of moneys — rulemaking authority. — 1. There is hereby established within the state treasury a special fund to be known as the "Downtown Revitalization Preservation Fund", to be administered by the department of economic development. Any unexpended balance and any interest in the fund at the end of the biennium shall be exempt from the provisions of section 33.080 relating to the transfer of unexpended balances to the general revenue fund. The fund shall consist of:

(1) The first fifteen million dollars of other net new revenues generated annually by the redevelopment projects;

(2) Money received from costs charged under subsection 7 of section 99.1090; and

(3) Gifts, contributions, grants, or bequests received from federal, private, or other sources.

2. Notwithstanding the provisions of section 144.700 to the contrary, the department of revenue shall annually submit the first fifteen million dollars of other net new revenues generated by the redevelopment projects to the treasurer for deposit in the downtown revitalization preservation fund.

3. The department of economic development shall annually disburse funds from the downtown revitalization preservation fund in amounts determined under the certificates of approval for projects, providing that the amounts of other net new revenues generated from the redevelopment area have been verified and all of the conditions of sections 99.1080 to 99.1092 are met. If the revenues appropriated from the downtown revitalization preservation fund are not sufficient to equal the amounts determined to be disbursed under such certificates of approval, the department of economic development shall disburse the revenues on a pro rata basis to all such projects and other costs approved under section 99.1090.

4. In no event shall the amounts distributed to a project from the downtown revitalization preservation fund exceed the lessor of the amount of the certificates of approval for projects or the actual other net new revenues generated by the projects.

5. The department of economic development shall not disburse any moneys from the downtown revitalization preservation fund for any project which has not complied with the annual reporting requirements determined by the department of economic development.

6. Money in the downtown revitalization preservation fund may be spent for the reasonable and necessary costs associated with the administration of the program authorized under sections 99.1080 to 99.1092.

7. No municipality shall obligate or commit the expenditure of disbursements received from the downtown revitalization preservation fund prior to receiving a certificate of approval for the redevelopment project generating other net new revenues. In addition, no municipality shall commence work on a redevelopment project prior to receiving a certificate of approval for the redevelopment project.

8. Taxpayers in any redevelopment area who are required to remit sales taxes under chapter 144 shall provide additional information to the department of revenue in a form prescribed by the department by rule. Such information shall include, but shall not be limited to, information upon which other net new revenues can be calculated and sales tax generated in the redevelopment area by such taxpayer in the baseline year and during the time period related to the sales tax remittance.

9. Any rule or portion of a rule, as that term is defined in section 536.010, that is created pursuant to the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2003, shall be invalid and void.

(L. 2005 H.B. 58 merged with S.B. 210)



Section 99.1205 Citation of law — definitions — tax credit allowed, amount — procedure to claim — cap on aggregate tax credit amount — report required — rulemaking authority.

Effective 28 Aug 2009

Title VII CITIES, TOWNS AND VILLAGES

99.1205. Citation of law — definitions — tax credit allowed, amount — procedure to claim — cap on aggregate tax credit amount — report required — rulemaking authority. — 1. This section shall be known and may be cited as the "Distressed Areas Land Assemblage Tax Credit Act".

2. As used in this section, the following terms mean:

(1) "Acquisition costs", the purchase price for the eligible parcel, costs of environmental assessments, closing costs, real estate brokerage fees, reasonable demolition costs of vacant structures, and reasonable maintenance costs incurred to maintain an acquired eligible parcel for a period of five years after the acquisition of such eligible parcel. Acquisition costs shall not include costs for title insurance and survey, attorney's fees, relocation costs, fines, or bills from a municipality;

(2) "Applicant", any person, firm, partnership, trust, limited liability company, or corporation which has:

(a) Incurred, within an eligible project area, acquisition costs for the acquisition of land sufficient to satisfy the requirements under subdivision (8) of this subsection; and

(b) Been appointed or selected, pursuant to a redevelopment agreement by a municipal authority, as a redeveloper or similar designation, under an economic incentive law, to redevelop an urban renewal area or a redevelopment area that includes all of an eligible project area or whose redevelopment plan or redevelopment area, which encompasses all of an eligible project area, has been approved or adopted under an economic incentive law. In addition to being designated the redeveloper, the applicant shall have been designated to receive economic incentives only after the municipal authority has considered the amount of the tax credits in adopting such economic incentives as provided in subsection 8 of this section. The redevelopment agreement shall provide that:

a. The funds generated through the use or sale of the tax credits issued under this section shall be used to redevelop the eligible project area;

b. No more than seventy-five percent of the urban renewal area identified in the urban renewal plan or the redevelopment area identified in the redevelopment plan may be redeveloped by the applicant; and

c. The remainder of the urban renewal area or the redevelopment area shall be redeveloped by co-redevelopers or redevelopers to whom the applicant has assigned its redevelopment rights and obligations under the urban renewal plan or the redevelopment plan;

(3) "Certificate", a tax credit certificate issued under this section;

(4) "Condemnation proceedings", any action taken by, or on behalf of, an applicant to initiate an action in a court of competent jurisdiction to use the power of eminent domain to acquire a parcel within the eligible project area. Condemnation proceedings shall include any and all actions taken after the submission of a notice of intended acquisition to an owner of a parcel within the eligible project area by a municipal authority or any other person or entity under section 523.250;

(5) "Department", the Missouri department of economic development;

(6) "Economic incentive laws", any provision of Missouri law pursuant to which economic incentives are provided to redevelopers of a parcel or parcels to redevelop the land, such as tax abatement or payments in lieu of taxes, or redevelopment plans or redevelopment projects approved or adopted which include the use of economic incentives to redevelop the land. Economic incentive laws include, but are not limited to, the land clearance for redevelopment authority law under sections 99.300 to 99.660, the real property tax increment allocation redevelopment act under sections 99.800 to 99.865, the Missouri downtown and rural economic stimulus act under sections 99.915 to 99.1060, and the downtown revitalization preservation program under sections 99.1080 to 99.1092;

(7) "Eligible parcel", a parcel:

(a) Which is located within an eligible project area;

(b) Which is to be redeveloped;

(c) On which the applicant has not commenced construction prior to November 28, 2007;

(d) Which has been acquired without the commencement of any condemnation proceedings with respect to such parcel brought by or on behalf of the applicant. Any parcel acquired by the applicant from a municipal authority shall not constitute an eligible parcel; and

(e) On which all outstanding taxes, fines, and bills levied by municipal governments that were levied by the municipality during the time period that the applicant held title to the eligible parcel have been paid in full;

(8) "Eligible project area", an area which shall have satisfied the following requirements:

(a) The eligible project area shall consist of at least seventy-five acres and may include parcels within its boundaries that do not constitute an eligible parcel;

(b) At least eighty percent of the eligible project area shall be located within a Missouri qualified census tract area, as designated by the United States Department of Housing and Urban Development under 26 U.S.C. Section 42, or within a distressed community as that term is defined in section 135.530;

(c) The eligible parcels acquired by the applicant within the eligible project area shall total at least fifty acres, which may consist of contiguous and noncontiguous parcels;

(d) The average number of parcels per acre in an eligible project area shall be four or more;

(e) Less than five percent of the acreage within the boundaries of the eligible project area shall consist of owner-occupied residences which the applicant has identified for acquisition under the urban renewal plan or the redevelopment plan pursuant to which the applicant was appointed or selected as the redeveloper or by which the person or entity was qualified as an applicant under this section on the date of the approval or adoption of such plan;

(9) "Interest costs", interest, loan fees, and closing costs. Interest costs shall not include attorney's fees;

(10) "Maintenance costs", costs of boarding up and securing vacant structures, costs of removing trash, and costs of cutting grass and weeds;

(11) "Municipal authority", any city, town, village, county, public body corporate and politic, political subdivision, or land trust of this state established and authorized to own land within the state;

(12) "Municipality", any city, town, village, or county;

(13) "Parcel", a single lot or tract of land, and the improvements thereon, owned by, or recorded as the property of, one or more persons or entities;

(14) "Redeveloped", the process of undertaking and carrying out a redevelopment plan or urban renewal plan pursuant to which the conditions which provided the basis for an eligible project area to be included in a redevelopment plan or urban renewal plan are to be reduced or eliminated by redevelopment or rehabilitation; and

(15) "Redevelopment agreement", the redevelopment agreement or similar agreement into which the applicant entered with a municipal authority and which is the agreement for the implementation of the urban renewal plan or redevelopment plan pursuant to which the applicant was appointed or selected as the redeveloper or by which the person or entity was qualified as an applicant under this section; and such appointment or selection shall have been approved by an ordinance of the governing body of the municipality, or municipalities, or in the case of any city not within a county, the board of aldermen, in which the eligible project area is located. The redevelopment agreement shall include a time line for redevelopment of the eligible project area. The redevelopment agreement shall state that the named developer shall be subject to the provisions of chapter 290.

3. Any applicant shall be entitled to a tax credit against the taxes imposed under chapters 143, 147, and 148, except for sections 143.191 to 143.265, in an amount equal to fifty percent of the acquisition costs, and one hundred percent of the interest costs incurred for a period of five years after the acquisition of an eligible parcel. No tax credits shall be issued under this section until after January 1, 2008.

4. If the amount of such tax credit exceeds the total tax liability for the year in which the applicant is entitled to receive a tax credit, the amount that exceeds the state tax liability may be carried forward for credit against the taxes imposed under chapters 143, 147, and 148 for the succeeding six years, or until the full credit is used, whichever occurs first. The applicant shall not be entitled to a tax credit for taxes imposed under sections 143.191 to 143.265. Applicants entitled to receive such tax credits may transfer, sell, or assign the tax credits. Tax credits granted to a partnership, a limited liability company taxed as a partnership, or multiple owners of property shall be passed through to the partners, members, or owners respectively pro rata or pursuant to an executed agreement among the partners, members, or owners documenting an alternate distribution method.

5. A purchaser, transferee, or assignee of the tax credits authorized under this section may use acquired tax credits to offset up to one hundred percent of the tax liabilities otherwise imposed under chapters 143, 147, and 148, except for sections 143.191 to 143.265. A seller, transferor, or assignor shall perfect such transfer by notifying the department in writing within thirty calendar days following the effective date of the transfer and shall provide any information as may be required by the department to administer and carry out the provisions of this section.

6. To claim tax credits authorized under this section, an applicant shall submit to the department an application for a certificate. An applicant shall identify the boundaries of the eligible project area in the application. The department shall verify that the applicant has submitted a valid application in the form and format required by the department. The department shall verify that the municipal authority held the requisite hearings and gave the requisite notices for such hearings in accordance with the applicable economic incentive act, and municipal ordinances. On an annual basis, an applicant may file for the tax credit for the acquisition costs, and for the tax credit for the interest costs, subject to the limitations of this section. If an applicant applying for the tax credit meets the criteria required under this section, the department shall issue a certificate in the appropriate amount. If an applicant receives a tax credit for maintenance costs as a part of the applicant's acquisition costs, the department shall post on its internet website the amount and type of maintenance costs and a description of the redevelopment project for which the applicant received a tax credit within thirty days after the department issues the certificate to the applicant.

7. The total aggregate amount of tax credits authorized under this section shall not exceed ninety-five million dollars. At no time shall the annual amount of the tax credits issued under this section exceed twenty million dollars. If the tax credits that are to be issued under this section exceed, in any year, the twenty million dollar limitation, the department shall either:

(1) Issue tax credits to the applicant in the amount of twenty million dollars, if there is only one applicant entitled to receive tax credits in that year; or

(2) Issue the tax credits on a pro rata basis to all applicants entitled to receive tax credits in that year. Any amount of tax credits, which an applicant is, or applicants are, entitled to receive on an annual basis and are not issued due to the twenty million dollar limitation, shall be carried forward for the benefit of the applicant or applicants to subsequent years.

­­

­

8. Upon issuance of any tax credits pursuant to this section, the department shall report to the municipal authority the applicant's name and address, the parcel numbers of the eligible parcels for which the tax credits were issued, the itemized acquisition costs and interest costs for which tax credits were issued, and the total value of the tax credits issued. The municipal authority and the state shall not consider the amount of the tax credits as an applicant's cost, but shall include the tax credits in any sources and uses and cost benefit analysis reviewed or created for the purpose of awarding other economic incentives. The amount of the tax credits shall not be considered an applicant's cost in the evaluation of the amount of any award of any other economic incentives, but shall be considered in measuring the reasonableness of the rate of return to the applicant with respect to such award of other economic incentives. The municipal authority shall provide the report to any relevant commission, board, or entity responsible for the evaluation and recommendation or approval of other economic incentives to assist in the redevelopment of the eligible project area. Tax credits authorized under this section shall constitute redevelopment tax credits, as such term is defined under section 135.800, and shall be subject to all provisions applicable to redevelopment tax credits provided under sections 135.800 to 135.830.

9. The department may promulgate rules to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2007, shall be invalid and void.

(L. 2007 1st Ex. Sess H.B. 1, A.L. 2009 H.B. 191)

(2011) Against claim that tax credit authorized by section is unconstitutional, court held that taxpayers lacked standing because such a tax credit is not a direct expenditure of funds generated through taxation. Manzara v. State, 343 S.W.3d 656 (Mo.banc).






Chapter 100 Industrial Development

Chapter Cross References



Section 100.010 Definitions.

Effective 28 Aug 2003

Title VII CITIES, TOWNS AND VILLAGES

100.010. Definitions. — As used in sections 100.010 to 100.200, unless the context clearly indicates otherwise, the following words and terms have the following meanings:

(1) "Division", an appropriate division of the department of economic development of the state of Missouri, or any agency which succeeded to the functions of the division of commerce and industrial development;

(2) "Facility", an industrial plant purchased, constructed, extended or improved pursuant to sections 100.010 to 100.200, including the real estate, buildings, fixtures and machinery;

(3) "Governing body", bodies and boards, by whatever names they may be known, charged with the governing of a municipality as herein defined;

(4) "Municipality", any county, city, incorporated town or village of the state;

(5) "Office industry", a regional, national or international headquarters, a telecommunications operation, a computer operation, an insurance company or a credit card billing and processing center;

(6) "Project for industrial development" or "project", the purchase, construction, extension and improvement of warehouses, distribution facilities, research and development facilities, office industries, agricultural processing industries, service facilities which provide interstate commerce, and industrial plants, including the real estate either within or without the limits of such municipalities, buildings, fixtures, and machinery; except that any project of a municipality having fewer than eight hundred inhabitants shall be located wholly within the limits of the municipality;

(7) "Revenue bonds", bonds, loans, debentures, notes, special certificates, or other evidences of indebtedness issued by a municipality and secured by revenues of a project for industrial development.

(L. 1961 p. 189 § 1, A.L. 1963 p. 124 § 71.790, A.L. 1976 H.B. 1359, A.L. 1992 H.B. 1380, A.L. 1998 H.B. 1656, A.L. 2003 H.B. 289)

(1968) A commercial laundry is not an “industrial plant” and attempt by city to sell revenue bonds for “project for industrial development” for the laundry was an abuse of discretion. State v. Donnell (Mo.), 426 S.W.2d 11.



Section 100.020 Municipality may carry out industrial development projects.

Effective 28 Aug 1961

Title VII CITIES, TOWNS AND VILLAGES

100.020. Municipality may carry out industrial development projects. — The municipality may carry out projects for industrial development under the terms of sections 100.010 to 100.200.

(L. 1961 p. 189 § 4)



Section 100.030 Acceptance of federal grants or gifts.

Effective 28 Aug 1961

Title VII CITIES, TOWNS AND VILLAGES

100.030. Acceptance of federal grants or gifts. — The municipality may accept grants from the federal and state governments for industrial development purposes, and may enter into such agreements as are not contrary to the laws of this state and which may be required as a condition of grants by the federal government or its agencies. The municipality may also receive gifts and donations from private sources to be expended for industrial development purposes.

(L. 1961 p. 189 § 3)



Section 100.040 Plans for industrial development to be made.

Effective 28 Aug 1961

Title VII CITIES, TOWNS AND VILLAGES

100.040. Plans for industrial development to be made. — Any municipality desiring to avail itself of the provisions of sections 100.010 to 100.200 shall prepare plans for the industrial development of such municipality. In preparing the plans, the municipality shall cooperate with local private agencies and with other state and local agencies concerned with industrial development.

(L. 1961 p. 189 § 2)



Section 100.050 Approval of plan by governing body of municipality — information required — additional information required, when — payments in lieu of taxes, applied how.

Effective 28 Aug 2007

Title VII CITIES, TOWNS AND VILLAGES

100.050. Approval of plan by governing body of municipality — information required — additional information required, when — payments in lieu of taxes, applied how. — 1. Any municipality proposing to carry out a project for industrial development shall first, by majority vote of the governing body of the municipality, approve the plan for the project. The plan shall include the following information pertaining to the proposed project:

(1) A description of the project;

(2) An estimate of the cost of the project;

(3) A statement of the source of funds to be expended for the project;

(4) A statement of the terms upon which the facilities to be provided by the project are to be leased or otherwise disposed of by the municipality; and

(5) Such other information necessary to meet the requirements of sections 100.010 to 100.200.

2. If the plan for the project is approved after August 28, 2003, and the project plan involves issuance of revenue bonds or involves conveyance of a fee interest in property to a municipality, the project plan shall additionally include the following information:

(1) A statement identifying each school district, community college district, county, or city affected by such project except property assessed by the state tax commission pursuant to chapters 151 and 153;

(2) The most recent equalized assessed valuation of the real property and personal property included in the project, and an estimate as to the equalized assessed valuation of real property and personal property included in the project after development;

(3) An analysis of the costs and benefits of the project on each school district, community college district, county, or city; and

(4) Identification of any payments in lieu of taxes expected to be made by any lessee of the project, and the disposition of any such payments by the municipality.

3. If the plan for the project is approved after August 28, 2003, any payments in lieu of taxes expected to be made by any lessee of the project shall be applied in accordance with this section. The lessee may reimburse the municipality for its actual costs of issuing the bonds and administering the plan. All amounts paid in excess of such actual costs shall, immediately upon receipt thereof, be disbursed by the municipality's treasurer or other financial officer to each school district, community college district, county, or city in proportion to the current ad valorem tax levy of each school district, community college district, county, or city; however, in any county of the first classification with more than ninety-three thousand eight hundred but fewer than ninety-three thousand nine hundred inhabitants, or any county of the first classification with more than one hundred thirty-five thousand four hundred but fewer than one hundred thirty-five thousand five hundred inhabitants, if the plan for the project is approved after May 15, 2005, such amounts shall be disbursed by the municipality's treasurer or other financial officer to each affected taxing entity in proportion to the current ad valorem tax levy of each affected taxing entity.

(L. 1961 p. 189 § 5, A.L. 1983 S.B. 316, A.L. 2003 H.B. 289, A.L. 2005 H.B. 58 merged with H.B. 186 merged with S.B. 210, A.L. 2007 S.B. 22 merged with S.B. 233)



Section 100.059 Notice of proposed project for industrial development, when, contents — limitation on indebtedness, inclusions — applicability, limitation.

Effective 28 Aug 2007

Title VII CITIES, TOWNS AND VILLAGES

100.059. Notice of proposed project for industrial development, when, contents — limitation on indebtedness, inclusions — applicability, limitation. — 1. The governing body of any municipality proposing a project for industrial development which involves issuance of revenue bonds or involves conveyance of a fee interest in property to a municipality shall, not less than twenty days before approving the plan for a project as required by section 100.050, provide notice of the proposed project to the county in which the municipality is located and any school district that is a school district, community college district, county, or city; however, in any county of the first classification with more than ninety-three thousand eight hundred but fewer than ninety-three thousand nine hundred inhabitants, or any county of the first classification with more than one hundred thirty-five thousand four hundred but fewer than one hundred thirty-five thousand five hundred inhabitants, if the plan for the project is approved after May 15, 2005, such notice shall be provided to all affected taxing entities in the county. Such notice shall include the information required in section 100.050, shall state the date on which the governing body of the municipality will first consider approval of the plan, and shall invite such school districts, community college districts, counties, or cities to submit comments to the governing body and the comments shall be fairly and duly considered.

2. Notwithstanding any other provisions of this section to the contrary, for purposes of determining the limitation on indebtedness of local government pursuant to Section 26(b), Article VI, Constitution of Missouri, the current equalized assessed value of the property in an area selected for redevelopment attributable to the increase above the total initial equalized assessed valuation shall be included in the value of taxable tangible property as shown on the last completed assessment for state or county purposes.

3. The county assessor shall include the current assessed value of all property within the school district, community college district, county, or city in the aggregate valuation of assessed property entered upon the assessor's book and verified pursuant to section 137.245, and such value shall be utilized for the purpose of the debt limitation on local government pursuant to Section 26(b), Article VI, Constitution of Missouri.

4. This section is applicable only if the plan for the project is approved after August 28, 2003.

(L. 2003 H.B. 289 § 100.060, A.L. 2005 H.B. 58 merged with H.B. 186 merged with S.B. 210, A.L. 2007 S.B. 22 merged with S.B. 233)



Section 100.090 General obligation bonds authorized.

Effective 28 Aug 1990

Title VII CITIES, TOWNS AND VILLAGES

100.090. General obligation bonds authorized. — Any municipality may issue its general obligation bonds in an amount not in excess of ten percent of the assessed valuation of the taxable tangible property in the municipality to provide funds for the carrying out of a project under sections 100.010 to 100.200. Proposals for the issuance of general obligation bonds shall be submitted in the manner provided by sections 95.135 to 95.170, and if the issuance of the bonds is approved by the constitutionally required percentage of the voters voting on the proposition, the bonds shall be issued and a tax shall be levied for their payment in the same manner as other general obligation bonds of the municipality.

(L. 1961 p. 189 § 9, A.L. 1976 H.B. 1359, A.L. 1990 H.B. 1621)



Section 100.100 Revenue bonds authorized, how paid.

Effective 11 Mar 1992, see footnote

Title VII CITIES, TOWNS AND VILLAGES

100.100. Revenue bonds authorized, how paid. — Any municipality may issue revenue bonds to provide funds for the carrying out of a project under sections 100.010 to 100.200. The revenue bonds shall be paid solely from revenue received from the project, and shall not be a general obligation of the municipality.

(L. 1961 p. 189 § 10, A.L. 1976 H.B. 1359, A.L. 1992 H.B. 1380)

Effective 3-11-92



Section 100.105 Municipality to file annual report on bond issuances with department, content.

Effective 28 Aug 2003

Title VII CITIES, TOWNS AND VILLAGES

100.105. Municipality to file annual report on bond issuances with department, content. — No later than January thirty-first of each year, the municipality shall file a report with the department of economic development on the previous year's revenue bond issuances and general obligation bond issuances, which report shall contain only the following information:

(1) The name, address, spokesperson, and telephone number of the issuing entity;

(2) The name, address, age, and type of business of the beneficiary firm;

(3) The amount, term, interest rate or rates, and date of issuance of the bonds issued;

(4) The name and address of the underwriter, if any, of such bonds;

(5) The name and address of the guarantor, if any;

(6) The size, by assets and previous year's sales, and the current number of employees, of the beneficiary firm;

(7) A copy of the preliminary official statement used when offering the bonds for sale;

(8) The estimated number of new jobs to be generated by the proposed project;

(9) A list of the use of bond proceeds, including whether the purpose of the project and the funds generated by the issuance of such bonds is to open a new business, build a branch plant, expand an existing facility, or acquire an existing business together with a general description of the real property or personal property purchased by or on behalf of the municipality with such proceeds; and

(10) The estimated total cost of the project.

(L. 1983 S.B. 316, A.L. 2003 H.B. 289)



Section 100.120 Time for election — subsequent elections.

Effective 22 Jun 1983, see footnote

Title VII CITIES, TOWNS AND VILLAGES

100.120. Time for election — subsequent elections. — The question of issuing general obligation bonds under a plan to finance a project which has been approved by the governing body of the municipality shall be submitted within one year from the date of approval by the governing body. If the question of issuing general obligation bonds is submitted and does not pass, the question shall not be submitted to the voters until the governing body determines that the question may be submitted.

(L. 1961 p. 189 § 12, A.L. 1978 H.B. 971, A.L. 1983 S.B. 316)

Effective 6-22-83



Section 100.130 Municipality to fix terms and form of revenue bonds.

Effective 28 Aug 1961

Title VII CITIES, TOWNS AND VILLAGES

100.130. Municipality to fix terms and form of revenue bonds. — The municipality shall, by ordinance, provide the form of the revenue bonds to be issued hereunder and shall set out the terms under which such bonds shall be issued, including the rate of interest which they shall bear and the number of years within which they are to be redeemed.

(L. 1961 p. 189 § 13)



Section 100.140 Sinking fund for revenue bonds.

Effective 28 Aug 1961

Title VII CITIES, TOWNS AND VILLAGES

100.140. Sinking fund for revenue bonds. — At or before the issuance of the revenue bonds the governing body shall, by ordinance, create a sinking fund for the payment of the bonds and the interest thereon, and shall set aside and pledge a sufficient amount of the revenues of the project to be paid into the sinking fund at intervals to be determined by ordinance prior to the issuance of the bonds, for

(1) The interest upon the bonds as such interest shall fall due;

(2) The necessary fiscal agent charges for paying bonds and interest; and

(3) The payment of the bonds as they fall due or if all of the bonds mature at the same time, the proper maintenance of a sinking fund sufficient for their payment at maturity.

(L. 1961 p. 189 § 14)



Section 100.150 Revenue bonds payable from revenues only — statement on bond.

Effective 28 Aug 1961

Title VII CITIES, TOWNS AND VILLAGES

100.150. Revenue bonds payable from revenues only — statement on bond. — Revenue bonds issued under sections 100.010 to 100.200 shall not be payable from or charged upon any funds, other than the revenue pledged to the payment thereof, nor shall the municipality issuing the bonds be subject to any pecuniary liability thereon. Each revenue bond issued under sections 100.010 to 100.200 shall recite, in substance, that the bond, including interest thereon, is payable solely from the revenue pledged to the payment thereof and that the bond does not constitute a debt of the municipality within the meaning of any constitutional or statutory limitation.

(L. 1961 p. 189 § 15)



Section 100.155 Revenue bonds, municipalities, refunding issue authorized — form and terms.

Effective 22 Jun 1983, see footnote

Title VII CITIES, TOWNS AND VILLAGES

100.155. Revenue bonds, municipalities, refunding issue authorized — form and terms. — 1. Any municipality which has revenue bonds issued pursuant to the provisions of sections 100.010 to 100.200 may issue refunding revenue bonds to provide funds to refund any or all of such revenue bonds, including payment of unpaid interest, premiums and other expenses connected therewith, whether the bonds to be refunded have or have not matured. The form of such refunding revenue bonds, and the terms under which such refunding revenue bonds may be issued, including the number of the years within which they are to be redeemed and their interest rate or rates, which interest rate or rates may be less than, the same, or greater than that of the revenue bonds being refunded, shall be specified by the ordinance, order, indenture or resolution authorizing the refunding bonds. Refunding under the provisions of this section may be effected by a private or public sale of the refunding revenue bonds, and the application of the proceeds to the purchase, redemption or payment of the revenue bonds to be refunded, or by an exchange of the refunding revenue bonds for the revenue bonds being refunded with the consent of the holder or holders of the revenue bonds being refunded. The refunding revenue bonds shall be paid solely from revenue received from the project or projects financed by the revenue bonds being refunded, and shall not be a general obligation of the municipality.

2. Any municipality proposing to issue refunding revenue bonds shall issue those bonds pursuant to the provisions of sections 100.010 to 100.200.

(L. 1981 S.B. 250 §§ 1, 2, A.L. 1983 S.B. 316)

Effective 6-22-83



Section 100.160 Municipality to carry out plan on receipt of funds.

Effective 28 Aug 1961

Title VII CITIES, TOWNS AND VILLAGES

100.160. Municipality to carry out plan on receipt of funds. — When funds have been received by the municipality for the carrying out of the project, the municipality shall purchase, construct, extend or improve the facilities as provided by the plan.

(L. 1961 p. 189 § 16)



Section 100.170 Construction to be under contract — how let, notice.

Effective 28 Aug 1961

Title VII CITIES, TOWNS AND VILLAGES

100.170. Construction to be under contract — how let, notice. — Whenever the approved plan for the project calls for the construction, improvement or extension of facilities, the municipality shall enter into a contract for the purpose. All contracts shall be let on competitive bidding to the lowest and best bidder. Notice of the letting of the contracts shall be given in the manner provided by section 8.250.

(L. 1961 p. 189 § 17)

(1967) This section is ordinarily applicable only to contracts whereby city itself assumes obligation or indebtedness, and a third class city is not required to let construction contracts for projects financed by industrial revenue bonds by competitive bidding to lowest and best bidder. Wring v. City of Jefferson (Mo.), 413 S.W.2d 292.



Section 100.180 Municipality's power to enter into loans, sales, leases or mortgages — terms — requirements.

Effective 28 Aug 2003

Title VII CITIES, TOWNS AND VILLAGES

100.180. Municipality's power to enter into loans, sales, leases or mortgages — terms — requirements. — The municipality shall have the authority to enter into loan agreements, sell, lease, or mortgage to private persons, partnerships or corporations the facilities purchased, constructed or extended by the municipality for manufacturing and industrial development purposes. In the event that the facility has been financed by revenue bonds, the installments of charges or rents shall be sufficient to meet the interest and sinking fund requirements on the bonds. The loan agreement, installment sale agreement, lease, or other such document shall contain such other terms as are agreed upon between the municipality and the obligor, provided that such terms shall be consistent with the other provisions of sections 100.010 to 100.200.

(L. 1961 p. 189 § 18, A.L. 1963 p. 125 § 71.847, A.L. 1983 S.B. 316, A.L. 2003 H.B. 289)



Section 100.190 Property acquired may be sold.

Effective 22 Jun 1983, see footnote

Title VII CITIES, TOWNS AND VILLAGES

100.190. Property acquired may be sold. — Any municipality may sell or otherwise dispose of the property, or buildings or plants acquired with the proceeds from the sale of general obligation bonds issued under sections 100.010 to 100.200, to private persons or corporations for warehousing, manufacturing or industrial development purposes upon approval by the governing body. The terms and method of the sale or other disposal shall be established by the governing body so as to reasonably protect and promote the economic well-being and the industrial development of the municipality.

(L. 1961 p. 189 § 19, A.L. 1963 p. 125 § 71.850, A.L. 1976 H.B. 1359, A.L. 1983 S.B. 316)

Effective 6-22-83



Section 100.200 Sales of industrial development property acquired with revenue bonds.

Effective 22 Jun 1983, see footnote

Title VII CITIES, TOWNS AND VILLAGES

100.200. Sales of industrial development property acquired with revenue bonds. — Any municipality may sell or otherwise dispose of the property or buildings or plants, acquired with the proceeds from the sale of revenue bonds issued under sections 100.100 to 100.190, to private persons or corporations for manufacturing or industrial development purposes. The terms and method of the sale or other disposal shall be established so as to reasonably protect and promote the economic well-being and the industrial development of the municipality, but in no case shall the property or buildings or plants be sold for an amount less than one which shall be sufficient to retire all outstanding revenue bonds which were sold for the purchase or construction of the property or buildings or plants.

(L. 1967 p. 159 § 71.855, A.L. 1983 S.B. 316)

Effective 6-22-83



Section 100.250 Title of act.

Effective 28 Aug 1994

Title VII CITIES, TOWNS AND VILLAGES

100.250. Title of act. — Sections 100.250 to 100.297 shall be known and may be cited as the "Missouri Development Finance Board Act".

(L. 1982 S.B. 681, A.L. 1985 H.B. 416, A.L. 1989 H.B. 378, A.L. 1994 H.B. 1248 & 1048)



Section 100.255 Definitions.

Effective 28 Aug 2004

Title VII CITIES, TOWNS AND VILLAGES

100.255. Definitions. — As used in sections 100.250 to 100.297, the following terms mean:

(1) "Board", the Missouri development finance board created by section 100.265;

(2) "Borrower", any person, partnership, public or private corporation, association, development agency or any other entity eligible for funding under sections 100.250 to 100.297;

(3) "Development agency", any of the following:

(a) A port authority established pursuant to chapter 68;

(b) The bi-state development agencies established pursuant to sections 70.370 to 70.440*, and sections 238.010 to 238.100;

(c) A land clearance for redevelopment authority established pursuant to sections 99.300 to 99.660;

(d) A county, city, incorporated town or village or other political subdivision or public body of this state;

(e) A planned industrial expansion authority established pursuant to sections 100.300 to 100.620;

(f) An industrial development corporation established pursuant to sections 349.010 to 349.105;

(g) A real property tax increment financing commission established pursuant to sections 99.800 to 99.865;

(h) Any other governmental, quasi-governmental or quasi-public corporation or entity created by state law or by resolution adopted by the governing body of a development agency otherwise described in paragraphs (a) through (g) of this subdivision;

(4) "Development and reserve fund", the industrial development and reserve fund established pursuant to section 100.260;

(5) "Export finance fund", the Missouri export finance fund established pursuant to section 100.260;

(6) "Export trade activities" includes, but is not limited to, consulting, international market research, advertising, marketing, insurance, product research and design, legal assistance, transportation, including trade documentation and freight forwarding, communication, and processing of foreign orders to and for exporters and foreign purchases and warehousing, when undertaken to export or facilitate the export of goods or services produced or assembled in this state;

(7) "Guarantee fund", the industrial development guarantee fund established by section 100.260;

(8) "Infrastructure development fund", the infrastructure development fund established under section 100.263;

(9) "Infrastructure facilities", the highways, streets, bridges, water supply and distribution systems, mass transportation facilities and equipment, telecommunication facilities, jails and prisons, sewers and sewage treatment facilities, wastewater treatment facilities, airports, railroads, reservoirs, dams and waterways in this state, acquisition of blighted real estate and the improvements thereon, demolition of existing structures and preparation of sites in anticipation of development, public facilities, and any other improvements provided by any form of government or development agency;

(10) "Jobs now fund", the jobs now fund established under section 100.260;

(11) "Jobs now projects", the purchase, construction, extension, and improvement of real estate, plants, buildings, structures, or facilities, whether or not now in existence, used or to be used primarily as infrastructure facilities or public facilities. When any entity provides a certified design or operation plan which is demonstrably less than the usual and customary average industry determination of cost for installation, construction, purchasing, extension, and improvement of real estate, manufacturing facilities, buildings, structures or facilities, including public facilities, then the entity or company providing such service may receive payment in an amount equal to the usual and customary fee for such project plus additional compensation equal to two times the percentage by which the cost of such aforementioned criteria of such facility is less than the usual and customary average industrial determination of cost for installation, construction, materials, extension and improvement of real estate, manufacturing facilities, buildings, structures, or facilities, including public facilities. Such entity shall also pay to such company providing such aforementioned service compensation equal to twenty-five percent of the amount of any annual operational costs which are lower than the customary average industry determination of cost for operation for such facility, procedure, or service for a period of time equal to one-fourth the design lifetime of such entity or five years whichever is less;

(12) "Participating lender", a lender authorized by the board to participate with the board in the making of a loan or to make loans the repayment of which is secured by the development and reserve fund;

(13) "Project", the purchase, construction, extension, and improvement of real estate, plants, buildings, structures or facilities, whether or not now in existence, used or to be used primarily as a factory, assembly plant, manufacturing plant, fabricating plant, distribution center, warehouse building, office building, port terminal or facility, transportation and transfer facility, industrial plant, processing plant, commercial or agricultural facility, nursing or retirement facility or combination thereof, recreational facility, cultural facility, public facilities, job training or other vocational training facility, infrastructure facility, video-audio telecommunication conferencing facility, office building, facility for the prevention, reduction, disposal or control of pollution, sewage or solid waste, facility for conducting export trade activities, or research and development building in connection with any of the facilities defined as a project in this subdivision. The term "project" shall also include any improvements, including, but not limited to, road or rail construction, alteration or relocation, and construction of facilities to provide utility service for any of the facilities defined as a project under this subdivision, along with any fixtures, equipment, and machinery, and any demolition and relocation expenses used in connection with any such projects and any capital used to promote and facilitate such facilities and notes payable from anticipated revenue issued by any development agency;

(14) "Public facility", any facility or improvements available for use by the general public including facilities for which user or other fees are charged on a nondiscriminatory basis.

(L. 1982 S.B. 681 § 2, A.L. 1985 H.B. 416, A.L. 1986 S.B. 664 merged with S.B. 731 merged with H.B. 989 & 1390, A.L. 1989 H.B. 378, A.L. 1990 H.B. 1564, A.L. 1992 S.B. 485, A.L. 1994 H.B. 1248 & 1048, A.L. 1997 2d Ex. Sess. S.B. 1, A.L. 1998 S.B. 829, A.L. 2004 S.B. 1155)

*Section 70.440 was repealed by H.B. 1248 & 1048 in 1994.



Section 100.260 Funds established — administration, investment — no transfer to general revenue, when — increase of certain revenue calculated and allocated to Jobs Now fund.

Effective 28 Aug 2004

Title VII CITIES, TOWNS AND VILLAGES

100.260. Funds established — administration, investment — no transfer to general revenue, when — increase of certain revenue calculated and allocated to Jobs Now fund. — 1. There are hereby created four special funds, to be known as the "Industrial Development and Reserve Fund", the "Industrial Development Guarantee Fund", the "Export Finance Fund", and the "Jobs Now Fund", into which the following may be deposited as and when received and designated for deposit in one of such funds:

(1) Any moneys appropriated by the general assembly for use by the board in carrying out the powers set forth in sections 100.250 to 100.297;

(2) Any moneys made available through the issuance of revenue bonds under the provisions of sections 100.250 to 100.295*;

(3) Any moneys received from grants or which are given, donated, or contributed to the fund from any source;

(4) Any moneys received in repayment of loans or from application fees, reserve participation fees, guarantee fees and premium payments as provided for under sections 100.250 to 100.297;

(5) Any moneys received as interest on deposits or as income on approved investments of the fund;

(6) Any moneys obtained from the issuance of revenue bonds or notes by the board;

(7) Any moneys that were in the industrial development fund authorized by this section, the economic development reserve authorized by section 620.215*, or the industrial revenue bond guarantee fund authorized by section 620.240*, respectively, as of September 28, 1985; and

(8) Any moneys obtained from any other available source.

2. The development and reserve fund, the guarantee fund, the jobs now fund, and the export finance fund shall be administered by the board as provided in sections 100.250 to 100.297. Separate accounts may be created within the development and reserve fund and the guarantee fund for moneys specifically appropriated, donated or otherwise received for industrial development purposes. The board may also create such other separate accounts within any of such funds as deemed necessary or appropriate by the board to carry out the duties and purposes of sections 100.250 to 100.297. All such separate accounts may be administered by a corporate trustee on behalf of the board upon the terms and conditions established by the board.

3. Moneys in the jobs now fund, the development and reserve fund, the guarantee fund, and the export finance fund shall be invested by the board in the manner prescribed by the board and any interest earned on invested moneys shall accrue to the benefit of the respective fund.

4. None of the funds and accounts of the board shall be considered a state fund, and money deposited therein may not be appropriated therefrom, nor shall any money deposited therein be subject to the provisions of section 33.080.

5. The commissioner of administration shall annually calculate the increased amount of revenue to the state treasury due to the provisions of sections 135.155, 135.286, 135.546, and subsection 7 of section 620.1039, as enacted or modified by this act** and shall allocate up to twelve million dollars of such revenue to the jobs now fund.

(L. 1982 S.B. 681 § 3, A.L. 1985 H.B. 416, A.L. 1986 S.B. 731, A.L. 1989 H.B. 378, A.L. 2004 S.B. 1155)

*Sections 100.295, 620.215, and 620.240 were repealed by H.B. 416 in 1985.

**"This act" (S.B. 1155, 2004) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 100.263 Infrastructure development fund, created, purpose — lapse into general revenue, prohibited.

Effective 28 Aug 1989

Title VII CITIES, TOWNS AND VILLAGES

100.263. Infrastructure development fund, created, purpose — lapse into general revenue, prohibited. — An "Infrastructure Development Fund" shall be established from which moneys shall be used to make low-interest or interest-free loans, loan guarantees, or grants to local political subdivisions and to state agencies. The fund may receive funds from the federal government for infrastructure development purposes, but other public or private funds may be received by the board for deposit in the fund. The general assembly may appropriate state moneys to the fund. The infrastructure development fund shall be administered by the board under the provisions of sections 100.250 to 100.297. Any moneys remaining in the fund at the end of any fiscal year shall not revert to the general revenue fund.

(L. 1989 H.B. 378)



Section 100.265 Missouri development finance board created — members, qualifications, appointment, terms — meetings — quorum — expenses.

Effective 28 Aug 2006

Title VII CITIES, TOWNS AND VILLAGES

100.265. Missouri development finance board created — members, qualifications, appointment, terms — meetings — quorum — expenses. — 1. There is hereby created within the department of economic development the "Missouri Development Finance Board", which shall constitute a body corporate and politic and shall consist of twelve members, including the lieutenant governor, the director of the department of economic development, the director of the department of natural resources, and the director of the department of agriculture. No more than five members appointed by the governor to the board shall be of the same political party. Except for the lieutenant governor, the director of the department of economic development, the director of the department of natural resources, and the director of the department of agriculture, all members shall be appointed by the governor by and with the advice and consent of the senate, and shall serve for terms of four years. The persons serving as members of the Missouri economic development, export and infrastructure board on August 28, 1994, shall become members of the Missouri development finance board for terms to expire at the same time their terms would have expired if they had remained members of the Missouri economic development, export and infrastructure board. The Missouri development finance board shall replace the Missouri economic development, export and infrastructure board. All moneys, property, any other assets or liabilities of the Missouri economic development, export and infrastructure board on August 28, 1994, shall be transferred to the Missouri development finance board. All powers, duties and functions performed by the Missouri economic development, export and infrastructure board pursuant to sections 100.250 to 100.297 shall be transferred to the Missouri development finance board.

2. Each member of the board appointed by the governor shall have resided in this state for at least five years prior to appointment. Except for the lieutenant governor, director of the department of economic development, the director of the department of natural resources, and the director of the department of agriculture, no person may be appointed to the board who is an elected officer or employee of the state, or any agency, board, commission, or authority established by the state.

3. The governor shall designate one of the members of the board to serve as chairman. The board shall meet at such times and places it shall designate. Seven members shall constitute a quorum. No vacancy in the membership shall impair the right of a quorum of the members to exercise all of the rights and powers and to perform all of the duties of the board.

4. Members of the board shall serve without compensation but shall be reimbursed for their reasonable and necessary expenses incurred in the performance of their duties.

(L. 1982 S.B. 681 § 4, A.L. 1985 H.B. 416, A.L. 1989 H.B. 378, A.L. 1992 S.B. 676 adopted by referendum (Proposition C) November 3, 1992, A.L. 1993 H.B. 566, A.L. 1994 H.B. 1248 & 1048, A.L. 2006 S.B. 718)

CROSS REFERENCE:

Annual report for tax credits, 320.092



Section 100.270 Board's powers and duties — rules, authority to promulgate.

Effective 28 Aug 2004

Title VII CITIES, TOWNS AND VILLAGES

100.270. Board's powers and duties — rules, authority to promulgate. — The board shall have the power to:

(1) Sue and be sued in its official name;

(2) Adopt and use an official seal;

(3) Confer with agencies of the state and development agencies, and with representatives of business, industry, and labor for the purpose of promoting the economic development of this state;

(4) Consider and review applications for loans to be made from the development and reserve fund or for loans, bonds or notes to be made by or secured by the development and reserve fund, the guarantee fund, the export finance fund or the infrastructure development fund or any other available money, under sections 100.250 to 100.297, and for grants or loans to be made by or secured by the jobs now fund;

(5) Enter into agreements with development agencies, borrowers, participating lenders and others to implement any of the provisions of sections 100.250 to 100.297;

(6) Direct disbursements from the development and reserve fund, the guarantee fund, the export finance fund, the infrastructure development fund, and the jobs now fund as provided in sections 100.250 to 100.297;

(7) Administer the development and reserve fund, the guarantee fund, the export finance fund, the infrastructure development fund, and the jobs now fund and invest any portion of such funds not required for immediate disbursement in obligations of the United States, or any agency or instrumentality of the United States, in obligations of the state of Missouri and its political subdivisions, in certificates of deposit and time deposits or other obligations of banks and savings and loan associations or in such other obligations as may be prescribed by the board;

(8) Apply for and accept gifts, grants, appropriations, loans or contributions to the development and reserve fund, the guarantee fund, the export finance fund, the infrastructure development fund, and the jobs now fund from any source, public or private, and enter into contracts or other transactions with any federal or state agency, any development agency, private organization, or any other source in furtherance of the purposes of sections 100.250 to 100.297, and do any and all things necessary in order to avail itself of such aid and cooperation;

(9) Issue, from time to time, its negotiable revenue bonds or notes in such principal amounts as, in its opinion, shall be necessary to provide sufficient funds for achieving its purposes;

(10) Establish reserves to secure bonds, notes and loans issued or made by the board, development agencies or participating lenders;

(11) Make, purchase, or participate in the making or purchase, of loans, bonds, or notes to finance the costs of projects;

(12) Procure insurance, letters of credit, or other form of credit enhancement, to secure the payment of principal and interest on any loans, bonds or notes or other obligations of the board;

(13) Purchase, receive, take by grant, gift, devise, bequest or otherwise, lease, or otherwise acquire, own, hold, improve, employ, use and otherwise deal in and with, real or personal property, or any interest therein, wherever situated;

(14) Sell, convey, lease, exchange, transfer or otherwise dispose of, all or any of its property, or any interest therein, wherever situated;

(15) Conduct hearings and other methods of examination, and authorize any of its members to do so, on any matter material for its information and necessary to the exercise of the duties of the board;

(16) Employ and fix the compensation of an executive director and such other agents or employees as it considers necessary;

(17) Adopt, alter, or repeal its own bylaws, rules, and regulations governing the manner in which its business may be transacted;

(18) Assess or charge a fee for each application it receives for funding for a project or a jobs now project and assess or charge other fees as the board determines to be reasonable to carry out its purposes, including, but not limited to, fees or premiums for loans made from the development and reserve fund and the export finance fund and for loans, bonds or notes secured by the development and reserve fund, the guarantee fund, the export finance fund or the infrastructure development fund or the jobs now fund;

(19) Make all expenditures which are incident and necessary to carry out its purposes and powers;

(20) Take such action, enter into such agreements and exercise all other powers and functions necessary or appropriate to carry out the duties and purposes set forth in sections 100.250 to 100.297;

(21) Insure, coinsure, guarantee loans and make loans relating to qualified export transactions and adopt criteria, by means of rules and regulations, establishing which exporters shall be eligible for the insurance, coinsurance, loan guarantees and loans which may be extended by the board;

(22) Do all things necessary to ensure full participation by the state of Missouri in any federal program which may relate to the construction, repair, replacement or further development of the infrastructure of the state and its political subdivisions;

(23) Receive funds from the federal government for deposit into the infrastructure development fund or the jobs now fund and authorize disbursements therefrom. The board may enter into agreements with agencies of the federal government and may, on behalf of the state of Missouri, do all things necessary to ensure full participation by the state of Missouri in any federal program which may relate to the repair, replacement or further development of the infrastructure of the state and its political subdivisions;

(24) Set guidelines and priorities for loans, loan guarantees or grants from the infrastructure development fund. The board is the sole state agency authorized to set such guidelines and priorities with respect to the infrastructure development fund on behalf of the state or any of its political subdivisions, and loans, loan guarantees, or grants shall only be made upon approval of the board;

(25) Make equity investments in or otherwise acquire ownership interests in: for-profit and not-for-profit federal- or state-authorized community development corporations; small business investment companies, including minority or specialized small business investment companies; and microloan corporations and similar lending institutions, when such investments are deemed to enhance the benefit of the public;

(26) Make investments in Missouri certified capital companies, as defined by subdivision (5) of subsection 2 of section 135.500, or other investment companies for investment in qualified Missouri businesses, as defined by subdivision (14) of subsection 2 of section 135.500. All investments made by the board for the eventual investment in qualified Missouri businesses shall be matched by an equivalent investment made by the certified capital company or other investment firm for investment into qualified Missouri businesses. All investments made into Missouri qualified businesses under the provisions of this subdivision shall be in the form of equity or unsecured debt financing. No investment shall be made by the board under the provisions of this subdivision without the approval of the director of the department of economic development; and

(27) Make loans and grants from the jobs now fund in accordance with the provisions of section 100.293.

(L. 1982 S.B. 681 § 5, A.L. 1985 H.B. 416, A.L. 1986 S.B. 731, A.L. 1989 H.B. 378, A.L. 1994 H.B. 1248 & 1048, A.L. 1996 H.B. 1237, A.L. 2004 S.B. 1155)

CROSS REFERENCE:

Multinational banks, securities and obligation of, investment in, when, 409.950



Section 100.273 Development finance board employees are state employees eligible for state retirement — not eligible for state health insurance plan unless requested by board — no purchase of creditable service, exception.

Effective 28 Aug 2011

Title VII CITIES, TOWNS AND VILLAGES

100.273. Development finance board employees are state employees eligible for state retirement — not eligible for state health insurance plan unless requested by board — no purchase of creditable service, exception. — 1. Any person employed by the Missouri development finance board on or after September 1, 2011, in a full-time position shall be both a state employee and a member of the Missouri state employees' retirement system, except that such state employee shall not have coverage under the Missouri consolidated health care plan, unless such coverage is requested by the Missouri development finance board and approved by the board of trustees of the Missouri consolidated health care plan.

2. Employees described in subsection 1 of this section may not purchase and receive creditable or credited service in the Missouri state employees' retirement system for prior full-time service with the Missouri development finance board except as follows: such employees shall be permitted to purchase all or a portion of their creditable or credited service in the Missouri state employees' retirement system up to the actual years of prior full-time service with the Missouri development finance board. The cost of the full amount of such creditable or credited service allowed shall be an amount determined to equal the actuarial accrued liability at the time of the purchase to the extent the system's actuarial accrued liability was funded as of the most recent actuarial valuation. If an employee pays less than the full amount so determined, the creditable or credited service granted shall be prorated accordingly. Employees may purchase and receive such creditable or credited service at any time on or after September 1, 2011, but before applying for retirement, and may do so notwithstanding any vesting requirement to the contrary. Any employee who purchases such creditable or credited service and subsequently terminates employment prior to becoming vested in the system may, upon proper application, receive a refund equal to the purchase amount.

(L. 2011 H.B. 282)



Section 100.275 Bonds and notes issued — approved as investment, who may invest — tax exemptions, exceptions — power to contract with development agency.

Effective 23 Dec 1997, see footnote

Title VII CITIES, TOWNS AND VILLAGES

100.275. Bonds and notes issued — approved as investment, who may invest — tax exemptions, exceptions — power to contract with development agency. — 1. The board may at any time issue revenue bonds for the purpose of paying any part of the cost of any project or projects, or part thereof, and for the purpose of refunding any of its bonds or the bonds of any development agency. Every issue of its bonds shall be payable out of the revenues of the board which may be pledged for such payment, without preference or priority of the first bonds issued, subject to any agreement with the holders of any other bonds or pledging any specified revenues. The bonds shall be authorized by resolution of the board, shall bear such date or dates, and shall mature at such time or times, but not in excess of thirty years, as the resolution of the board shall specify. The bonds shall be in such denominations, bear interest at such rates, be in such form, either coupon or registered, be issued in such manner, be payable in such place or places and be subject to redemption as such resolution may provide. The bonds of the board may be sold at public or private sale, as the board may specify, at such price or prices as the board shall determine, but at not less than ninety-five percent of the principal amount thereof, and at such interest rate as the board shall determine, notwithstanding the provisions of section 108.170.

2. The board may issue notes payable from the proceeds of bonds to be issued in the future or from such other sources as the board may specify as in the case of bonds. Such notes shall mature in not more than five years and shall be sold at public or private sale, as the board may specify, at not less than ninety-five percent of the principal amount thereof and at such interest rate as the board shall determine, notwithstanding the provisions of section 108.170. The other details with respect to such notes shall be determined by the board as in the case of bonds.

3. The state shall not be liable on any notes or bonds of the board. Such notes or bonds shall not be a debt of the state and shall contain on the faces thereof a statement to such effect.

4. No member of the board nor any person authorized to execute notes or bonds of the board shall be liable personally on such notes or bonds or shall be subject to any personal liability or accountability by reason of the issuance thereof.

5. The notes and bonds of the board are securities in which all public bodies and political subdivisions of this state; all insurance companies and associations and all other persons carrying on an insurance business; all banks, trust companies, saving associations, savings and loan associations, credit unions, and investment companies; all administrators, guardians, executors, trustees, and other fiduciaries; and all other persons who now or may hereafter be authorized to invest in notes and bonds or other obligations of this state may properly and legally invest funds, including capital, in their control or belonging to them.

6. The board shall not be required to pay any taxes or any assessments whatsoever to this state, any political subdivision of this state, or any other governmental agency of this state. The notes and bonds of the board, and the income therefrom, shall, at all times, be exempt from any taxes and any assessments, except for estate taxes, gift taxes, and taxes on transfers.

7. Nothing contained in sections 100.250 to 100.297 shall be deemed to constitute a use of state funds or credit in violation of the provisions of Article III, Sections 37, 38(a) and 39, of the Missouri Constitution.

8. The board shall have the power to contract with any development agency to perform any governmental service, activity or undertaking which the contracting development agency is authorized by law to perform or to issue any bonds or notes which the contracting development agency is authorized by law to issue. Any such contract shall be authorized by the governing body of the development agency and by the board and shall state the purpose of the contract and the powers and duties of the parties thereunder. Any bonds or notes issued by the board on behalf of a development agency shall be entitled to the same security as if such bonds or notes were issued directly by the development agency. In addition to any other security for such bonds or notes, the board may secure such bonds, notes or other indebtedness in the manner described in section 100.297.

(L. 1982 S.B. 681 § 6, A.L. 1985 H.B. 416, A.L. 1997 2d Ex. Sess. S.B. 1)

Effective 12-23-97



Section 100.277 Employment and business opportunities required to be provided, to whom.

Effective 28 Aug 2004

Title VII CITIES, TOWNS AND VILLAGES

100.277. Employment and business opportunities required to be provided, to whom. — Funds expended for projects authorized in sections 100.255 to 100.293 shall provide appropriate employment and business opportunities for participation by minority, women, and disadvantaged business enterprises in compliance with all state laws, rules, and regulations.

(L. 2004 S.B. 1155)



Section 100.281 Project plan, approval procedure — board to review and grant loan, when — borrowing power — sale of bonds.

Effective 28 Aug 2006

Title VII CITIES, TOWNS AND VILLAGES

100.281. Project plan, approval procedure — board to review and grant loan, when — borrowing power — sale of bonds. — 1. A request for a loan from the development and reserve fund, the infrastructure development fund, the export finance fund, or the jobs now fund to fund export trade activities or to carry out a project shall be in the form of an application for the project to the board, which application shall be in such form as the board may specify. After reviewing the application and such other information as the board may require, the board may grant all or a part of the loan request, provided the board determines that:

(1) The project will be a benefit to the economy or infrastructure of the state;

(2) The project will generate sufficient revenues or the borrower will otherwise have sufficient revenues available to enable the borrower to repay the loan to the development and reserve fund, the infrastructure development fund, the export finance fund, or the jobs now fund, along with any interest to be charged; and

(3) In the case of an infrastructure facility project, the loan will not exceed ten million dollars.

2. Notwithstanding any other provision of law to the contrary, all development agencies, as defined in section 100.255, shall have the power to borrow funds from the board for any project, to contract with the board, and to furnish a security interest in any of their revenues or properties to the board to secure a loan from the board and to issue notes in evidence thereof upon such terms as such development agencies shall determine.

3. When the board issues bonds to provide loans for more than one infrastructure project, the board shall make a reasonable effort to sell the bonds to a purchaser that represents a group consisting of more than one underwriter.

(L. 1985 H.B. 416, A.L. 1986 S.B. 664 merged with S.B. 731 merged with H.B. 989 & 1390, A.L. 1989 H.B. 378, A.L. 1990 H.B. 1564, A.L. 2004 S.B. 1155, A.L. 2006 S.B. 718)



Section 100.282 Limitations on approval of loans.

Effective 28 Aug 2006

Title VII CITIES, TOWNS AND VILLAGES

100.282. Limitations on approval of loans. — The Missouri development finance board, the Missouri health and educational* facilities authority, the Missouri higher education loan authority, the Missouri housing development commission, and the environmental improvement and energy resources authority shall only approve loan requests from the state, any agency or department of the state, or any state educational institution if the borrower's means of repayment is readily ascertainable and reliable. With the exception of annual appropriation debt for state-owned property, the entities listed in this section shall not approve such requests if the means of repayment is contingent upon state funding that has not been granted, unless the project has been approved by concurrent resolution of the general assembly, or similar legislative directive or approval.

(L. 2006 S.B. 718)

*Word "education" appears in original rolls.



Section 100.286 Loans secured by certain funds — standards — information required — review and certification by participating lender — board approval — fee, tax credit, limitation.

Effective 04 Jun 2009, see footnote

Title VII CITIES, TOWNS AND VILLAGES

100.286. Loans secured by certain funds — standards — information required — review and certification by participating lender — board approval — fee, tax credit, limitation. — 1. Within the discretion of the board, the development and reserve fund, the infrastructure development fund or the export finance fund may be pledged to secure the payment of any bonds or notes issued by the board, or to secure the payment of any loan made by the board or a participating lender which loan:

(1) Is requested to finance any project or export trade activity;

(2) Is requested by a borrower who is demonstrated to be financially responsible;

(3) Can reasonably be expected to provide a benefit to the economy of this state;

(4) Is otherwise secured by a mortgage or deed of trust on real or personal property or other security satisfactory to the board; provided that loans to finance export trade activities may be secured by export accounts receivable or inventories of exportable goods satisfactory to the board;

(5) Does not exceed five million dollars;

(6) Does not have a term longer than five years if such loan is made to finance export trade activities; and

(7) Is, when used to finance export trade activities, made to small or medium size businesses or agricultural businesses, as may be defined by the board.

2. The board shall prescribe standards for the evaluation of the financial condition, business history, and qualifications of each borrower and the terms and conditions of loans which may be secured, and may require each application to include a financial report and evaluation by an independent certified public accounting firm, in addition to such examination and evaluation as may be conducted by any participating lender.

3. Each application for a loan secured by the development and reserve fund, the infrastructure development fund or the export finance fund shall be reviewed in the first instance by any participating lender to whom the application was submitted. If satisfied that the standards prescribed by the board are met and that the loan is otherwise eligible to be secured by the development and reserve fund, the infrastructure development fund or the export finance fund, the participating lender shall certify the same and forward the application for final approval to the board.

4. The securing of any loans by the development and reserve fund, the infrastructure development fund or the export finance fund shall be conditioned upon approval of the application by the board, and receipt of an annual reserve participation fee, as prescribed by the board, submitted by or on behalf of the borrower.

5. The securing of any loan by the export finance fund for export trade activities shall be conditioned upon the board's compliance with any applicable treaties and international agreements, such as the general agreement on tariffs and trade and the subsidies code, to which the United States is then a party.

6. Any taxpayer, including any charitable organization that is exempt from federal income tax and whose Missouri unrelated business taxable income, if any, would be subject to the state income tax imposed under chapter 143, may, subject to the limitations provided under subsection 8 of this section, receive a tax credit against any tax otherwise due under the provisions of chapter 143, excluding withholding tax imposed by sections 143.191 to 143.261, chapter 147, or chapter 148, in the amount of fifty percent of any amount contributed in money or property by the taxpayer to the development and reserve fund, the infrastructure development fund or the export finance fund during the taxpayer's tax year, provided, however, the total tax credits awarded in any calendar year beginning after January 1, 1994, shall not be the greater of ten million dollars or five percent of the average growth in general revenue receipts in the preceding three fiscal years. This limit may be exceeded only upon joint agreement by the commissioner of administration, the director of the department of economic development, and the director of the department of revenue that such action is essential to ensure retention or attraction of investment in Missouri. If the board receives, as a contribution, real property, the contributor at such contributor's own expense shall have two independent appraisals conducted by appraisers certified by the Master Appraisal Institute. Both appraisals shall be submitted to the board, and the tax credit certified by the board to the contributor shall be based upon the value of the lower of the two appraisals. The board shall not certify the tax credit until the property is deeded to the board. Such credit shall not apply to reserve participation fees paid by borrowers under sections 100.250 to 100.297. The portion of earned tax credits which exceeds the taxpayer's tax liability may be carried forward for up to five years.

7. Notwithstanding any provision of law to the contrary, any taxpayer may sell, assign, exchange, convey or otherwise transfer tax credits allowed in subsection 6 of this section under the terms and conditions prescribed in subdivisions (1) and (2) of this subsection. Such taxpayer, hereinafter the assignor for the purpose of this subsection, may sell, assign, exchange or otherwise transfer earned tax credits:

(1) For no less than seventy-five percent of the par value of such credits; and

(2) In an amount not to exceed one hundred percent of annual earned credits.

­­

­

8. Provisions of subsections 1 to 7 of this section to the contrary notwithstanding, no more than ten million dollars in tax credits provided under this section, may be authorized or approved annually. The limitation on tax credit authorization and approval provided under this subsection may be exceeded only upon mutual agreement, evidenced by a signed and properly notarized letter, by the commissioner of the office of administration, the director of the department of economic development, and the director of the department of revenue that such action is essential to ensure retention or attraction of investment in Missouri provided, however, that in no case shall more than twenty-five million dollars in tax credits be authorized or approved during such year. Taxpayers shall file, with the board, an application for tax credits authorized under this section on a form provided by the board. The provisions of this subsection shall not be construed to limit or in any way impair the ability of the board to authorize tax credits for issuance for projects authorized or approved, by a vote of the board, on or before the thirtieth day following the effective date of this act*, or a taxpayer's ability to redeem such tax credits.

(L. 1985 H.B. 416, A.L. 1986 S.B. 731, A.L. 1989 H.B. 378, A.L. 1990 H.B. 1564, A.L. 1993 H.B. 566, A.L. 1994 H.B. 1248 & 1048, A.L. 2007 1st Ex. Sess H.B. 1, A.L. 2009 H.B. 191)

Effective 6-04-09

*"This act" (H.B. 191, 2009) contained multiple effective dates.

CROSS REFERENCE:

Tax Credit Accountability Act of 2004, additional requirements, 135.800 to 135.830



Section 100.287 Default procedure — subrogation to rights of lender upon payment from fund, amount.

Effective 28 Aug 1986

Title VII CITIES, TOWNS AND VILLAGES

100.287. Default procedure — subrogation to rights of lender upon payment from fund, amount. — 1. The development and reserve fund shall be used to prevent a default in payment of principal or interest or to defray losses which may be incurred in connection with bonds, notes or loans secured by the development and reserve fund in accordance with the terms and provisions of the resolution or trust indenture of the board authorizing such bonds, notes or loans.

2. Upon certification by a participating lender that a loan secured by the development and reserve fund is in default and noncollectible, and that the property which secured the loan has been liquidated and applied against the debt, and after a review by the board and its determination of the same, the board shall distribute, from funds available in the development and reserve fund, an amount not to exceed ninety percent of the balance remaining to be paid by the borrower to the participating lender. Upon payment to a participating lender to repay any loan, the board shall become subrogated to the extent of such payment to all rights which the participating lender had against the borrower.

3. A loan or issue of bonds or notes secured by the development and reserve fund shall in no case constitute or be construed as an obligation or an indebtedness of this state or of the board, and neither the state nor the board shall be liable to repay any such loan, bonds or notes upon any condition.

(L. 1985 H.B. 416, A.L. 1986 S.B. 731)



Section 100.291 Guarantees issued by board, when — application, fee — information required.

Effective 28 Aug 1985

Title VII CITIES, TOWNS AND VILLAGES

100.291. Guarantees issued by board, when — application, fee — information required. — 1. The board may issue guarantees using moneys in the guarantee fund for bonds or notes issued by the board or by development agencies when the board makes the following findings:

(1) That the owners and lessees, if any, of the projects to be financed are found to be financially responsible, and that sufficient income may reasonably be expected to be derived from the projects to amortize the interest and principal amount of the bonds or notes;

(2) That the projects will benefit the economy of this state.

2. The board shall evaluate the financial condition and business history of project owners and lessees, and may require the attachment to each application for guarantee under sections 100.250 to 100.297 a financial report and evaluation by an independent certified public accounting firm, in addition to such examination and evaluation as the board may make, in determining whether the owner or lessee meets prescribed minimum standards and qualifications before entering into any guarantee under sections 100.250 to 100.297.

3. Every development agency requesting a bond or note guarantee under sections 100.250 to 100.297 shall submit to the board supporting documents, instruments, and other evidence showing the circumstances surrounding the issuance of the bonds or notes, and an initial guarantee fee and a premium payment as required by the board, to the guarantee fund. Such fees and payments may be collected by the development agency from the owners or lessees of the projects involved.

(L. 1985 H.B. 416)



Section 100.292 Guarantee agreement provisions.

Effective 28 Aug 1985

Title VII CITIES, TOWNS AND VILLAGES

100.292. Guarantee agreement provisions. — 1. Guarantee agreements for bonds or notes entered into by the board pursuant to the provisions of sections 100.250 to 100.297 shall provide that:

(1) The board guarantees, and is hereby required, to use the moneys in the guarantee fund to meet amortization payments as guaranteed under the provisions of sections 100.250 to 100.297, as the same become due, in the event, and to the extent, the board or the development agency issuing the bonds or notes is unable to meet such payments in accordance with the terms of the bond or note indenture when called on to do so; and

(2) The guarantee shall not be a general obligation of the state of Missouri, but shall be a special obligation, and in no event shall the guarantee be deemed an indebtedness of the state of Missouri, or of any political subdivision thereof, and shall not be deemed to be an indebtedness within the meaning of any constitutional or statutory limitation upon the incurring of indebtedness.

2. Whenever the board, acting under the terms of any guarantee agreement, deems it necessary to assume the obligation of maintenance of any project the amortization payments of which have been guaranteed by the board, the board may use funds available in the guarantee fund to pay insurance and maintenance costs required for the preservation of the project and to protect such fund from loss, or to minimize loss, in such manner as deemed necessary by the board.

3. In addition to the provisions required by this section the guarantee agreement shall include such other additional provisions, restrictions, and conditions as the board shall determine to be necessary, including, but not limited to, a detailing of the remedies that must be exhausted by the bondholders or noteholders prior to any enforcement of the guarantee agreement and the subrogation or other rights of the board with reference to the project and its operation in the event the board makes payment pursuant to the applicable guarantee agreement.

(L. 1985 H.B. 416)



Section 100.293 Citation — jobs now recommendation committee created, membership, duties — applications — preference given to certain projects — requests granted, determinations required.

Effective 28 Aug 2013

Title VII CITIES, TOWNS AND VILLAGES

100.293. Citation — jobs now recommendation committee created, membership, duties — applications — preference given to certain projects — requests granted, determinations required. — 1. This section, section 100.277, and sections 135.950 to 135.973 shall be known and may be cited as the "Jobs Now Act".

2. There shall be created a "Jobs Now Recommendation Committee", comprised of representatives of the department of economic development, the department of agriculture, the department of natural resources, and the department of transportation. The committee shall establish application materials and procedures for development agencies to apply to the board for grants or low-interest or interest-free loans for the purpose of funding jobs now projects.

3. Applications shall be submitted simultaneously to the committee and the board. The committee shall review the applications and prepare and submit analyses and recommendations to the board for a determination as to approval or denial of grants or loans from the jobs now fund.

4. In reviewing applications, the board shall give preference to redevelopment projects that protect natural resources or rehabilitate existing dilapidated or inadequate infrastructure in areas defined under section 135.530.

5. After reviewing applications and such other information as the board may require, the board may grant all or a part of a grant or loan request, provided the board determines:

(1) The jobs now project:

(a) Will not happen without the grant or loan from the board; or

(b) Will have a significant local economic impact; or

(c) Demonstrates high levels of job creation;

(2) In the case of a low-interest or interest-free loan, the jobs now project will generate sufficient revenues or the borrower will otherwise have sufficient revenues available to enable the borrower to repay the loan to the jobs now fund, along with any interest to be charged; and

(3) No loan or grant may exceed two million dollars.

(L. 2004 S.B. 1155, A.L. 2013 H.B. 196)



Section 100.296 Application of provisions of other sections — state and local records laws — meetings of governmental bodies — conflict of interest or lobbying — prohibited loans — notifications of certain campaign contributions.

Effective 23 Dec 1997, see footnote

Title VII CITIES, TOWNS AND VILLAGES

100.296. Application of provisions of other sections — state and local records laws — meetings of governmental bodies — conflict of interest or lobbying — prohibited loans — notifications of certain campaign contributions. — 1. Except as provided in section 620.014, sections 100.250 to 100.297 shall be subject to the provisions of sections 109.200 to 109.310, the state and local records law, or the provisions of sections 610.010 to 610.030, relating to the meetings of governmental bodies, and a member appointed pursuant to section 100.265 shall be exempt from the provisions of chapter 105, provided that the member shall not vote or participate in any matter in which the member has a direct or indirect interest. For the purposes of sections 100.250 to 100.297, a "direct or indirect interest" means the ownership of ten percent or more of any class of equity securities in any corporation seeking a guarantee pursuant to the provisions of sections 100.250 to 100.297, occupying the office of vice president or other office senior to the office of vice president, or a director, of any corporation seeking a guarantee pursuant to the provisions of sections 100.250 to 100.297; provided, nothing contained in sections 100.250 to 100.297, nor the provisions of chapter 105, shall prevent any corporation, bank, or trust company from purchasing, selling, or otherwise dealing in bonds or notes or mortgages guaranteed pursuant to the provisions of sections 100.250 to 100.297. The development and reserve fund may be pledged to secure loans made through a participating lender with which a member of the board is affiliated so long as the member does not participate in or attempt to influence the approval of any such loan.

2. The board shall not knowingly extend or secure a loan or grant a tax credit to, or issue any bonds or enter into any other agreement with or on behalf of any business entity in which a board member, statewide elected official, state legislator or employee of this state has a substantial interest as defined in section 105.450.

3. The board shall not knowingly extend or secure a loan or grant a tax credit to, or issue any bonds or enter into any other agreement with or on behalf of any business entity until each officer of the business entity has notified the board of all campaign contributions such officer has made within the previous two years, to the extent such contributions are not otherwise reportable by the recipient, pursuant to the provisions of chapter 130. For the purposes of this section, "an officer" means a person who is employed by the business entity in a policy-making capacity and whose name is listed in the business entity's articles of incorporation filed with the secretary of state.

(L. 1985 H.B. 416, A.L. 1986 S.B. 731, A.L. 1994 H.B. 1248 & 1048, A.L. 1995 H.B. 414, A.L. 1996 H.B. 1237, A.L. 1997 2d Ex. Sess. S.B. 1)

Effective 12-23-97



Section 100.297 Tax credit for owner of revenue bonds or notes, purpose, when, amount, limitation.

Effective 23 Dec 1997, see footnote

Title VII CITIES, TOWNS AND VILLAGES

100.297. Tax credit for owner of revenue bonds or notes, purpose, when, amount, limitation. — 1. The board may authorize a tax credit, as described in this section, to the owner of any revenue bonds or notes issued by the board pursuant to the provisions of sections 100.250 to 100.297, for infrastructure facilities as defined in subdivision (9) of section 100.255, if, prior to the issuance of such bonds or notes, the board determines that:

(1) The availability of such tax credit is a material inducement to the undertaking of the project in the state of Missouri and to the sale of the bonds or notes;

(2) The loan with respect to the project is adequately secured by a first deed of trust or mortgage or comparable lien, or other security satisfactory to the board.

2. Upon making the determinations specified in subsection 1 of this section, the board may declare that each owner of an issue of revenue bonds or notes shall be entitled, in lieu of any other deduction with respect to such bonds or notes, to a tax credit against any tax otherwise due by such owner pursuant to the provisions of chapter 143, excluding withholding tax imposed by sections 143.191 to 143.261, chapter 147, or chapter 148, in the amount of one hundred percent of the unpaid principal of and unpaid interest on such bonds or notes held by such owner in the taxable year of such owner following the calendar year of the default of the loan by the borrower with respect to the project. The occurrence of a default shall be governed by documents authorizing the issuance of the bonds. The tax credit allowed pursuant to this section shall be available to the original owners of the bonds or notes or any subsequent owner or owners thereof. Once an owner is entitled to a claim, any such tax credits shall be transferable as provided in subsection 7 of section 100.286. Notwithstanding any provision of Missouri law to the contrary, any portion of the tax credit to which any owner of a revenue bond or note is entitled pursuant to this section which exceeds the total income tax liability of such owner of a revenue bond or note shall be carried forward and allowed as a credit against any future taxes imposed on such owner within the next ten years pursuant to the provisions of chapter 143, excluding withholding tax imposed by sections 143.191 to 143.261, chapter 147, or chapter 148. The eligibility of the owner of any revenue bond or note issued pursuant to the provisions of sections 100.250 to 100.297 for the tax credit provided by this section shall be expressly stated on the face of each such bond or note. The tax credit allowed pursuant to this section shall also be available to any financial institution or guarantor which executes any credit facility as security for bonds issued pursuant to this section to the same extent as if such financial institution or guarantor was an owner of the bonds or notes, provided however, in such case the tax credits provided by this section shall be available immediately following any default of the loan by the borrower with respect to the project. In addition to reimbursing the financial institution or guarantor for claims relating to unpaid principal and interest, such claim may include payment of any unpaid fees imposed by such financial institution or guarantor for use of the credit facility.

3. The aggregate principal amount of revenue bonds or notes outstanding at any time with respect to which the tax credit provided in this section shall be available shall not exceed fifty million dollars.

(L. 1985 H.B. 416, A.L. 1994 H.B. 1248 & 1048, A.L. 1997 2d Ex. Sess. S.B. 1)

Effective 12-23-97

CROSS REFERENCE:

Tax Credit Accountability Act of 2004, additional requirements, 135.800 to 135.830

(1987) This section violates section 38(a) of Article III of the Missouri Constitution. Curchin v. Missouri Industrial Development Board, 722 S.W.2d 930 (Mo. banc).



Section 100.300 Short title.

Effective 28 Aug 1967

Title VII CITIES, TOWNS AND VILLAGES

100.300. Short title. — Sections of this law shall be known and may be cited as "The Planned Industrial Expansion Law".

(L. 1967 p. 172 § 1)

(1975) Held constitutional as not being special legislation because of limit as to cities over 400,000. State ex rel. Atkinson v. Planned Industrial Expansion Authority (Mo.), 517 S.W.2d 36.



Section 100.310 Definitions.

Effective 30 May 1986, see footnote

Title VII CITIES, TOWNS AND VILLAGES

100.310. Definitions. — As used in this law, the following words and terms mean:

(1) "Authority", a public body corporate and politic created by or pursuant to sections of this law or any other public body exercising the powers, rights and duties of such an authority;

(2) "Blighted area", an area which, by reason of the predominance of defective or inadequate street layout, insanitary or unsafe conditions, deterioration of site improvements, improper subdivision or obsolete platting, or the existence of conditions which endanger life or property by fire and other causes, or any combination of such factors, retards the provision of housing accommodations or constitutes an economic or social liability or a menace to the public health, safety, morals or welfare in its present condition and use;

(3) "Bond", any bonds, including refunding bonds, notes, interim certificates, debentures or other obligations issued by an authority pursuant to this law;

(4) "City", all cities of this state now having or which hereafter have four hundred thousand inhabitants or more according to the last decennial census of the United States or any city that has adopted a home rule charter pursuant to Section 19 of Article VI of the Missouri Constitution;

(5) "Clerk", the official custodian of records of the city;

(6) "Federal government", the United States of America or any agency or instrumentality corporate or otherwise of the United States of America;

(7) "Governing body", the city council, common council, board of aldermen or other legislative body charged with governing the municipality;

(8) "Industrial developer", any person, partnership or public or private corporation or agency which enters or proposes to enter into an industrial development contract;

(9) "Industrial development", the acquisition, clearance, grading, improving, preparing of land for industrial and commercial development and use and the construction, reconstruction, purchase, repair of industrial and commercial improvements, buildings, plants, additions, stores, shops, shopping centers, office buildings, hotels and motels and parking garages, multi-family housing facilities, warehouses, distribution centers, machines, fixtures, structures and other facilities relating to industrial and commercial use in blighted, insanitary or undeveloped industrial areas; and the existing merchants, residents, and present businesses shall have the first option to redevelop the area under this act;

(10) "Industrial development contract", a contract entered into between an authority and an industrial developer for the industrial development of an area in conformity with a plan;

(11) "Insanitary area", an area in which there is a predominance of buildings and improvements which, by reason of dilapidation, deterioration, age or obsolescence, inadequate provision for ventilation, light, air, sanitation or open spaces, high density of population and overcrowding of buildings, overcrowding of land, or the existence of conditions which endanger life or property by fire and other causes, or any combination of such factors, is conducive to ill health, transmission of disease, infant mortality, juvenile delinquency and crime or constitutes an economic or social liability and is detrimental to the public health, safety, morals or welfare;

(12) "Obligee", any bondholders, agents or trustees for any bondholders, lessor demising to the authority property used in connection with industrial clearance project, or any assignee or assignees of the lessor's interest or any part thereof, and the federal government when it is a party to any contract with the authority;

(13) "Person", any individual, firm, partnership, corporation, company, association, joint stock association, or body politic; and shall include any trustee, receiver, assignee or other similar representative thereof;

(14) "Plan", a plan as it exists from time to time for the orderly carrying on of a project of industrial development;

(15) "Project", any work or undertaking:

(a) To acquire blighted, insanitary and undeveloped industrial areas or portions thereof including lands, structures or improvements the acquisition of which is necessary or incidental to the proper industrial development of the blighted, insanitary and undeveloped industrial areas or to prevent the spread or recurrence of conditions of blight, insanitary or undevelopment;

(b) To clear any such areas by demolition or removal of existing buildings, structures, streets, utilities or other improvements thereon and to install, construct or reconstruct streets, utilities and site improvements essential to the preparation of sites for uses in accordance with a plan;

(c) To construct, reconstruct, remodel, repair, improve, install improvements, buildings, plants, additions, stores, shops, shopping centers, office buildings, hotels and motels and parking garages, multi-family housing facilities, warehouses, distribution centers, machines, fixtures, structures and other facilities related to industrial and commercial uses;

(d) To sell, lease or otherwise make available land in such areas for industrial and commercial or related use or to retain such land for public use, in accordance with a plan;

(16) "Public body", the state or any municipality, county, township, board, commission, authority, district or any other subdivision of the state;

(17) "Real property", all lands, including improvements and fixtures thereon, and property of any nature appurtenant thereto, or used in connection therewith, and every estate, interest and right, legal or equitable, therein, including terms for years and liens by way of judgment, mortgage or otherwise and the indebtedness secured by such liens;

(18) "Undeveloped industrial area", any area which, by reason of defective and inadequate street layout or location of physical improvements, obsolescence and inadequate subdivision and platting contains vacant parcels of land not used economically; contains old, decaying, obsolete buildings, plants, stores, shops, shopping centers, office buildings, hotels and motels and parking garages, warehouses, distribution centers, structures; contains buildings, plants, stores, shops, shopping centers, office buildings, hotels and motels and parking garages, multi-family housing facilities, warehouses, distribution centers and structures whose operation is not economically feasible; contains intermittent commercial and industrial structures in a primarily industrial or commercial area; or contains insufficient space for the expansion and efficient use of land for industrial plants and commercial uses amounting to conditions which retard economic or social growth, are economic waste and social liabilities and represent an inability to pay reasonable taxes to the detriment and injury of the public health, safety, morals and welfare.

(L. 1967 p. 172 § 2, A.L. 1980 H.B. 1477, A.L. 1984 H.B. 1144, A.L. 1986 S.B. 591)

Effective 5-30-86

(1975) Held constitutional as not being special legislation because of limit as to cities over 400,000. State ex rel. Atkinson v. Planned Industrial Expansion Authority (Mo.), 517 S.W.2d 36.



Section 100.320 Planned industrial expansion authority created, powers exercised, when.

Effective 28 Aug 1967

Title VII CITIES, TOWNS AND VILLAGES

100.320. Planned industrial expansion authority created, powers exercised, when. — There is hereby created in each city, as herein defined, a public body corporate and politic to be known as "The Planned Industrial Expansion Authority" of the city; provided, however:

(1) That such authority shall not transact any business or exercise its powers hereunder until and unless the governing body shall approve, by resolution or ordinance, the exercising in such city of the powers, functions and duties of an authority under this law;

(2) That the governing body of a city shall not adopt a resolution or ordinance pursuant to subdivision (1) above unless it finds:

(a) That one or more blighted, insanitary or undeveloped industrial areas exist in such community; and

(b) That the development of such area or areas is necessary in the interest of the public health, safety, morals or welfare of the residents of such city.

(L. 1967 p. 172 § 3)



Section 100.330 Commissioners, number reduced, appointment, term, vacancies.

Effective 28 Aug 1980

Title VII CITIES, TOWNS AND VILLAGES

100.330. Commissioners, number reduced, appointment, term, vacancies. — Subsequent to August 13, 1980, the number of commissioners shall be fifteen. Provided, however, by the process of attrition the number of commissioners shall be reduced from twenty-five to fifteen by the expiration of the terms of currently serving commissioners and nonreplacement of any vacancies. Commissioners shall be appointed for a term of four years each. All commissioners shall be appointed by the mayor or chief executive officer of the city, shall be taxpayers of the city, and shall have resided in the city for five years immediately prior to their appointment. All vacancies shall be filled by the mayor or chief executive officer of the city for the unexpired term, subsequent to the time the number of commissioners is reduced to fifteen by attrition.

(L. 1967 p. 172 § 4, A.L. 1980 H.B. 1477)



Section 100.331 Commissioners, number reduced, appointment, terms, qualifications, vacancies — consolidation plan authorized (St. Louis City).

Effective 28 Aug 2001

Title VII CITIES, TOWNS AND VILLAGES

100.331. Commissioners, number reduced, appointment, terms, qualifications, vacancies — consolidation plan authorized (St. Louis City). — 1. Notwithstanding the provisions of section 100.330 or any other provision of law to the contrary, beginning August 28, 2000, the number of commissioners in any city not within a county shall be five; provided that, by the process of attrition the number of commissioners shall be reduced from fifteen to five by the expiration of the terms of currently serving commissioners and nonreplacement of any vacancies. Commissioners shall be appointed for a term of four years each. All commissioners shall be appointed by the mayor of any such city, shall be taxpayers of the city, and shall have resided in the city for five years immediately prior to their appointment. All vacancies shall be filled by the mayor of the city for the unexpired term, subsequent to the time the number of commissioners is reduced to five by attrition.

2. At any time, the governing body of a city not within a county may adopt a plan of consolidation to combine the planned industrial expansion authority of such city with the land clearance for redevelopment authority of such city.

(L. 2000 H.B. 1238 merged with S.B. 894, A.L. 2001 H.B. 596)



Section 100.340 Commission, quorum, officers, legal services, how obtained.

Effective 28 Aug 1967

Title VII CITIES, TOWNS AND VILLAGES

100.340. Commission, quorum, officers, legal services, how obtained. — 1. The powers hereunder vested in each authority shall be exercised by the board of commissioners thereof. A majority of the commissioners shall constitute a quorum of such board for the purpose of conducting business and exercising the powers of the authority and for all other purposes. Action may be taken by the board upon a vote of a majority of the commissioners present, unless in any case the bylaws of the authority shall require a larger number. Meetings of the board of an authority may be held anywhere within the city.

2. The commissioners of an authority shall elect a chairman and vice chairman from among the commissioners; however, the first chairman shall be designated by the mayor. An authority may employ an executive director, technical experts and such other officers, agents and employees, permanent and temporary, as it may require, and shall determine their qualifications, duties and compensation. For such legal services as it may require, an authority may call upon the chief law officer of the communities within its area of operation or may employ its own counsel and legal staff. An authority may delegate to one or more of its agents or employees such powers or duties as it may deem proper.

(L. 1967 p. 172 § 5)



Section 100.350 Commissioner, expenses — certificate of appointment.

Effective 28 Aug 1967

Title VII CITIES, TOWNS AND VILLAGES

100.350. Commissioner, expenses — certificate of appointment. — A commissioner of an authority shall receive no compensation for his services, but shall be entitled to the necessary expenses, including traveling expenses, incurred in the discharge of his duties. Each commissioner shall hold office until his successor has been appointed and has qualified. A certificate of the appointment or reappointment of any commissioner shall be filed with the municipal or county clerk, as the case may be, and such certificate shall be conclusive evidence of the due and proper appointment of such commissioner.

(L. 1967 p. 172 § 6)



Section 100.360 Commissioner, removal for cause, hearing.

Effective 28 Aug 1967

Title VII CITIES, TOWNS AND VILLAGES

100.360. Commissioner, removal for cause, hearing. — For inefficiency or neglect of duty or misconduct in office, a commissioner of an authority may be removed by the mayor, but a commissioner shall be removed only after a hearing and after he shall have been given a copy of the charges at least ten days prior to such hearing and have had an opportunity to be heard in person or by counsel. In the event of the removal of any commissioner, a record of the proceedings, together with the charges and findings thereon, shall be filed in the office of the city clerk.

(L. 1967 p. 172 § 7)



Section 100.370 Commissioners or employees of authority, voluntary interest in project prohibited — disclosure of involuntary interest required and participation in action of authority forbidden — violation is misconduct, office forfeited.

Effective 28 Aug 1967

Title VII CITIES, TOWNS AND VILLAGES

100.370. Commissioners or employees of authority, voluntary interest in project prohibited — disclosure of involuntary interest required and participation in action of authority forbidden — violation is misconduct, office forfeited. — 1. No commissioner or employee of an authority shall voluntarily acquire any interest, direct or indirect, in any project or in any property included or planned by the authority to be included in any such project, or in any contract or proposed contract in connection with any such project.

2. Where the acquisition is not voluntary such commissioner or employee shall immediately disclose such interest in writing to the authority and such disclosure shall be entered upon the minutes of the authority.

3. A commissioner or employee who owns or controls any interest, direct or indirect, in such property shall not participate in any action by the authority affecting the property. If any commissioner or employee of the authority owned or controlled within the preceding two years any interest direct or indirect, in any property included or planned by the authority to be included in any project, he immediately shall disclose such interest in writing to the authority and such disclosure shall be entered upon the minutes of the authority. Upon such disclosure such commissioner or employee shall not participate in any action by the authority affecting such property.

4. Any violation of the provisions of sections of this law shall constitute misconduct in office; and the commissioner shall forfeit forthwith his office.

(L. 1967 p. 172 § 8)



Section 100.380 Adoption of resolution or ordinance, effect of — certified copy admissible as evidence.

Effective 28 Aug 1967

Title VII CITIES, TOWNS AND VILLAGES

100.380. Adoption of resolution or ordinance, effect of — certified copy admissible as evidence. — 1. In any suit, action or proceeding involving the validity or enforcement of or relating to any contract of an authority or other public body, such authority or other public body shall be conclusively deemed to have become established and authorized to transact business and exercise its powers hereunder upon proof of the adoption of the appropriate resolution or ordinance prescribed in section 100.320 above. Each such resolution or ordinance shall be deemed sufficient if it authorized the exercise of powers hereunder by the authority or other public body and finds in substantially the terms provided in subdivision (2) of section 100.320, no further detail being necessary, that the conditions therein enumerated exist.

2. A copy of such resolution or ordinance duly certified by the municipal or county clerk, as the case may be, shall be admissible in evidence in any suit, action or proceeding.

(L. 1967 p. 172 § 9)



Section 100.390 Authority to be a body corporate and politic, powers and duties of authority.

Effective 30 May 1986, see footnote

Title VII CITIES, TOWNS AND VILLAGES

100.390. Authority to be a body corporate and politic, powers and duties of authority. — An authority shall constitute a public body corporate and politic, exercising public and essential governmental functions and having all the powers necessary or convenient to carry out and effectuate the purposes and provisions of this law, including the following powers in addition to others granted:

(1) To sue and to be sued; to have a seal and to alter the same at pleasure; to have perpetual succession; to make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the authority; and to make and from time to time amend and repeal bylaws, rules and regulations, not inconsistent with this law, to carry out the provisions of this law;

(2) To prepare or cause to be prepared plans for industrial development plans and to undertake and carry out industrial clearance projects for industrial development;

(3) To arrange or contract for the furnishing or repair, by any person or agency, public or private, of services, privileges, works, streets, roads, public utilities or other facilities for or in connection with a clearance project; and notwithstanding anything to the contrary contained in this law or any other provision of law, to agree to any conditions that it may deem reasonable and appropriate attached to federal financial assistance and imposed pursuant to federal law relating to the determination of prevailing salaries or wages or compliance with labor standards, in the undertaking or carrying out of a clearance project, and to include in any contract let in connection with such a project provisions to fulfill such of the conditions as it may deem reasonable and appropriate;

(4) Within its area of operation, to purchase, lease, obtain options upon, acquire by gift, grant, bequest, devise, eminent domain or otherwise, any real or personal property or any interest therein, including fee simple absolute title, together with any improvements thereon, necessary or incidental to a project; to construct, reconstruct, remodel, repair, improve, install improvements, buildings, plants, additions, stores, shops, shopping centers, office buildings, hotels and motels and parking garages, multi-family housing facilities, warehouses, distribution centers, machines, fixtures, structures and other facilities related to industrial and commercial uses; to sell, lease, exchange, transfer, assign, subdivide, retain for its own use, mortgage, pledge, hypothecate or otherwise encumber or dispose of any real or personal property or any interest therein; to enter into contracts with developers of property and with other public agencies containing covenants, restrictions and conditions regarding the use of such property for industrial and commercial and related purposes in accordance with the planned project and such other covenants, restrictions and conditions as the authority may deem necessary to prevent a recurrence of blighted, insanitary, undeveloped industrial areas or to effectuate the purposes of this law; to make any of the covenants, restrictions or conditions of the foregoing contracts covenants running with the land, and to provide appropriate remedies for any breach of any such covenants or conditions, including the right in the authority to terminate such contracts and any interest in the property created pursuant thereto; to borrow money and issue bonds and provide security for loans or bonds; to insure or provide for the insurance of any real or personal property or operations of the authority against any risks or hazards, including the power to pay premiums on any such insurance; and to enter into any contracts necessary to effectuate the purposes of this law; provided, however, that no statutory provision with respect to the acquisition, clearance or disposition of property by other public bodies shall restrict an authority or other public bodies exercising powers hereunder, in such functions, unless the legislature shall specifically so state;

(5) To invest any funds held in reserves or sinking funds, or any funds not required for immediate disbursement, in property or securities in which savings banks may legally invest funds subject to their control; to redeem its bonds at the redemption price established therein or to purchase its bonds at less than redemption price, all bonds so redeemed or purchased to be cancelled;

(6) To borrow money and to apply for and accept advances, loans, grants, contributions and any other form of financial assistance from the federal government, the state, county, municipality or other public body or from any sources, public or private, for the purposes of this law, to give such security as may be required and to enter into and carry out contracts in connection therewith; an authority, notwithstanding the provisions of any other law, may include in any contract for financial assistance with the federal government for a project such conditions imposed pursuant to federal law as the authority may deem reasonable and appropriate and which are not inconsistent with the purposes of this law;

(7) Within its area of operation, to make or have made all surveys, studies and plans necessary to the carrying out of the purposes of this law and, in connection therewith, to enter into or upon any land, building or improvement thereon for such purposes and to make soundings, test borings, surveys, appraisals and other preliminary studies and investigations necessary to carry out its powers, but such entry shall constitute no cause of action for trespass in favor of the owner of such land, building or improvement except for injuries resulting from wantonness or malice; and to contract or cooperate with any and all persons or agencies, public or private, in the making and carrying out of the surveys, appraisals, studies and plans;

(8) To prepare plans and provide reasonable assistance for the relocation of families displaced from an industrial or commercial clearance project area to the extent essential for acquiring possession of and clearing the area or parts thereof;

(9) To make such expenditures as may be necessary to carry out the purposes of this law; and to make expenditures from funds obtained from the federal government without regard to any other laws pertaining to the making and approval of appropriations and expenditures;

(10) To delegate to a municipality or other public body any of the powers or functions of the authority with respect to the planning or undertaking of a project, and the municipality or public body is hereby authorized to carry out or perform such powers or functions for the authority;

(11) To loan the proceeds of the bonds or temporary notes hereinafter authorized to provide for the purchase, construction, extension, and improvement of a project by an industrial developer pursuant to an industrial development contract approved by the authority in accordance with subdivision (2) of section 100.410;

(12) To exercise all powers or parts or combinations of powers necessary, convenient or appropriate to undertake and carry out plans and projects and all the powers herein granted.

(L. 1967 p. 172 § 10, A.L. 1980 H.B. 1477, A.L. 1982 H.B. 1411 & 1587, A.L. 1986 S.B. 591)

Effective 5-30-86

CROSS REFERENCES:

Bi-state development agency, bonds of, investment in authorized, 70.377

Multinational banks, securities and obligations of, investment in, when, 409.950

Savings accounts in insured savings and loan associations, investment in authorized, 369.194



Section 100.400 Preparation and approval of plans, regulations governing.

Effective 28 Aug 1982

Title VII CITIES, TOWNS AND VILLAGES

100.400. Preparation and approval of plans, regulations governing. — 1. Preparation and approval of plans shall be carried out within the following regulations:

(1) An authority shall not acquire real property for a project unless the governing body of the city has approved the plan, as prescribed in subdivision (9) of this section.

(2) An authority shall not prepare a plan for a project area unless the governing body of the city has declared, by resolution or ordinance, the area to be blighted, insanitary or undeveloped industrial area in need of industrial development.

(3) An authority shall not recommend a plan to the governing body of the city until a general plan for the development of the city has been prepared.

(4) The authority itself may prepare or cause to be prepared a plan or any person or agency, public or private, may submit such a plan to an authority. A plan shall be sufficiently complete to indicate its relationship to definite local objectives as to appropriate land uses, improved traffic, foster employment, public transportation, public utilities, recreational and community facilities and other public improvements and the proposed land uses and building requirements in the project area, and shall include without being limited to:

(a) The boundaries of the project area, with a map showing the existing uses and condition of the real property therein;

(b) A land use plan showing proposed uses of the area;

(c) Information showing the standards of population densities, unemployment within area and adjacent areas, land coverage and building intensities in the area after completion of the plan;

(d) A statement of the proposed changes, if any, in zoning ordinances or maps, street layouts, street levels or grades, building codes and ordinances;

(e) A statement as to the kind and number of additional public facilities or utilities which will be required in the area after completion of the plan;

(f) A schedule indicating the estimated length of time needed for completion of each phase of the plan.

(5) Prior to recommending a plan to the governing body for approval, an authority shall submit the plan to the planning agency, if any, of the community in which the project area is located for review and recommendations as to its conformity with the general plan for the development of the city as a whole. The planning agency shall submit its written recommendations with respect to the proposed plan to the authority within thirty days after receipt of the plan for review. Upon receipt of the recommendations of the planning agency, or, if no recommendations are received within the thirty days, then without the recommendations, an authority may recommend the plan to the governing body of the city for approval.

(6) Prior to recommending a plan to the governing body for approval, an authority shall consider whether the proposed land uses and building requirements in the project area are designed with the general purpose of accomplishing, in conformance with the general plan, a coordinated, adjusted and harmonious development of the city and its environs which, in accordance with present and future needs, will promote health, safety, morals, order, convenience, prosperity and the general welfare, as well as efficiency and economy in the process of development; including, among other things, adequate provision for traffic, vehicular parking, the promotion of safety from fire, panic and other dangers, adequate provision for light and air, the promotion of the healthful and convenient distribution of population, employment opportunities, the provision of adequate transportation, water, sewerage and other public utilities, schools, parks, recreational and community facilities and other public requirements, the promotion of sound design and arrangement, the wise and efficient expenditure of public funds, the prevention of the recurrence of insanitary areas, conditions of blight or deterioration or undeveloped industrial or commercial use.

(7) The recommendation of a plan by an authority to the governing body shall be accompanied by the recommendations, if any, of the planning commission concerning the plan; a statement of the proposed method and estimated cost of the acquisition and preparation for the project area and the estimated proceeds or revenues from its disposal to industrial developers; a statement of the proposed method of financing the project; a statement of a feasible method proposed for the relocation of families to be displaced from the project area; and a schedule indicating the estimated length of time needed for completion of each phase of the plan.

(8) The governing body of the community may hold a public hearing on any plan or substantial modification thereof recommended by the authority, after public notice thereof by publication in a newspaper of general circulation in the community once each week for two consecutive weeks, the last publication to be at least ten days prior to the date set for hearing. The notice shall describe the time, date, place and purpose of the hearing and shall also generally identify the area to be covered by the plan. All interested parties shall be afforded at the public hearing a reasonable opportunity to express their views respecting the proposed plan.

(9) Following the hearing, the governing body may approve a plan if it finds that the plan is feasible and in conformity with the general plan for the development of the community as a whole. A plan which has not been approved by the governing body when recommended by the authority may be recommended again to it with any modifications deemed advisable.

(10) A plan may be modified at any time by the authority, or by the governing body; provided that, if modified after the lease or sale of real property in the project area, the modification must be consented to by the industrial developer of the real property or his successor, or their successors in interest affected by the proposed modification. Where the proposed modification will substantially change the plan as previously approved by the governing body, the modification must similarly be approved by the governing body.

2. As an alternative to the procedures prescribed in subdivisions (2) and (5) of subsection 1, an authority may find an area to be a blighted or insanitary or undeveloped industrial area and in need of industrial or commercial development and may simultaneously prepare a plan and recommend to the governing body of the community the approval of such finding of* a blighted or insanitary or undeveloped industrial area and the approval of a plan, whether prepared by the authority or submitted to the authority, and the governing body may make its finding and approve the plan simultaneously. Simultaneously with such recommendation of a finding of a blighted or insanitary or undeveloped industrial area and recommendation of a plan to the governing body for approval, an authority shall submit the finding of a blighted or insanitary or undeveloped area and the plan to the planning agency, if any, of the community in which the project area is located for review and recommendation as to the conformity of the plan to the general plan for the development of the community as a whole. The planning agency shall submit its written recommendations with respect to the finding of a blighted or insanitary or undeveloped industrial area and the plan to the authority and the local governing body within thirty days after receipt of the findings and the plan for review. Upon receipt of the recommendations of the planning agency, or, if no recommendations are received within the thirty days, then without the recommendations, the governing body may approve the finding of a blighted or insanitary or undeveloped industrial area and may approve the plan in the manner prescribed in subdivisions (8) and (9) of subsection 1.

(L. 1967 p. 172 § 11, A.L. 1980 H.B. 1477, A.L. 1982 H.B. 1411 & 1587)

*Word "or" appears in original rolls.



Section 100.410 Property in a project, how disposed of.

Effective 28 Aug 1980

Title VII CITIES, TOWNS AND VILLAGES

100.410. Property in a project, how disposed of. — Property in a project may be disposed of as follows:

(1) An authority may sell, lease, exchange or otherwise transfer real property, including land and improvements as provided for in the project, or any interest therein in a project area to any developer for industrial and commercial or related uses or for public use in accordance with the plan, subject to such covenants, conditions and restrictions as may be deemed to be in the public interest or to carry out the purposes of this law; provided that such sale, lease, exchange or other transfer, and any agreement relating thereto, may be made only after, or subject to, the approval of the plan by the governing body of the city. Such real property shall be sold, leased or transferred at its fair value for uses in accordance with the plan notwithstanding such value may be less than the cost of such property to the authority. In determining the fair value of real property for uses in accordance with the plan, an authority shall take into account and give consideration to the uses and purposes required by such plan; the restrictions upon, and the covenants, conditions and obligations assumed by, the developer of such property; the objectives of the plan for the prevention of the recurrence of blighted, insanitary or undeveloped industrial areas; and such other matters as the authority shall specify as being appropriate. In fixing rentals and selling prices, an authority shall give consideration to appraisals of the property for such uses made by experts employed by the authority.

(2) An authority shall, by public notice published at least two times in a newspaper having a general circulation in its area of operation, prior to the consideration of any industrial development contract proposal, invite proposals from, and make available all pertinent information to, private industrial developers or any persons interested in undertaking the development of an area, or any part thereof, which the governing body has declared to be in need of industrial development. Such notice shall identify the area and shall state that such further information as is available may be obtained at the office of the authority. The authority shall consider all proposals and the financial and legal ability of the prospective developers to carry out their proposals and may negotiate with any industrial developer for proposals for the purchase or lease of any real property in the industrial clearance project area. The authority may accept such industrial development contract proposal as it deems to be in the public interest and in furtherance of the purposes of this law; provided that the authority has, not less than thirty days prior thereto, notified the governing body in writing of its intention to accept such industrial development contract proposal. Thereafter, the authority may execute such industrial development contract in accordance with the provisions of subdivision (1) of this section and deliver deeds, leases and other instruments and take all steps necessary to effectuate such industrial development contract. In its discretion, the authority may, with regard to the foregoing provisions of this subdivision, dispose of real property in a project area to private developers for redevelopment under such reasonable competitive bidding procedures as it shall prescribe, subject to the provisions of subdivision (1).

(3) In carrying out a project, an authority may:

(a) Convey to the city such real property as, in accordance with the development plan, is to be laid out into streets, alleys and public ways, this power being additional to and not limiting any and all other powers of conveyance of property to cities expressed herein generally or otherwise;

(b) Grant servitudes, easements and rights-of-way for public utilities, sewers, streets and other similar facilities, in accordance with the plan; and

(c) Convey to the municipality, county or other appropriate public body such real property as, in accordance with the plan, is to be used for parks, schools, public buildings, facilities or other public purposes.

(4) An authority may temporarily operate and maintain real property in a project area pending the disposition of the property for industrial development, without regard to the provisions of subdivisions (1) and (2) above, for such uses and purposes as may be deemed desirable even though not in conformity with the plan.

(L. 1967 p. 172 § 12, A.L. 1980 H.B. 1477)



Section 100.420 Authority may exercise power of eminent domain.

Effective 28 Aug 2006

Title VII CITIES, TOWNS AND VILLAGES

100.420. Authority may exercise power of eminent domain. — 1. An authority whose board members are appointed by one or more elected officials shall have the right to acquire by the exercise of the power of eminent domain any real property which it may deem necessary for a project or for its purposes under this law after the adoption by it of a resolution declaring that the acquisition of the real property described therein is necessary for such purposes. Any authority may exercise the power of eminent domain in the manner and under the procedure provided for corporations in chapter 523 and acts amendatory thereof or supplementary thereto.

2. Property already devoted to a public use may be acquired in like manner; provided that no real property belonging to the municipality, the county or the state may be acquired without its consent.

(L. 1967 p. 172 § 13, A.L. 2006 H.B. 1944)



Section 100.430 Bonds, issuance by authority.

Effective 28 Aug 1967

Title VII CITIES, TOWNS AND VILLAGES

100.430. Bonds, issuance by authority. — 1. An authority shall have power to issue bonds from time to time in its discretion for any of its corporate purposes including the payment of principal and interest upon any advances for surveys and plans for projects.

2. An authority shall also have power to issue refunding bonds for the purpose of paying or retiring or in exchange for bonds previously issued by it.

3. An authority may issue such types of bonds as it may determine, including, without limiting the generality of the foregoing, bonds on which the principal and interest are payable:

(1) Exclusively from the income, proceeds, and revenues of the project financed with the proceeds of such bonds; or

(2) Exclusively from the income, proceeds, and revenues of any of its projects whether or not they are financed in whole or in part with the proceeds of such bonds.

4. Provided, that any such bonds may be additionally secured by a pledge of any loan, grant or contributions, or parts thereof, from the federal government or other source, or a mortgage of any project or projects of the authority.

(L. 1967 p. 172 § 14)



Section 100.440 Bonds, how issued, authorized and sold.

Effective 28 Aug 1982

Title VII CITIES, TOWNS AND VILLAGES

100.440. Bonds, how issued, authorized and sold. — 1. Bonds of an authority shall be authorized by its resolution and may be issued in one or more series and shall bear such date or dates, be payable upon demand or mature at such time or times, bear interest at such rate or rates, not in excess of the maximum rate, if any, applicable to general and business corporations, be in such denomination or denominations, be in such form either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption, with or without premium, as such resolution, its trust indenture or mortgage may provide.

2. The bonds shall be sold at not less than ninety-five percent of par at public or, if the authority determines it is in the best interest of the authority, at private sale, notwithstanding the provisions of section 108.170. The reason or reasons why private sale is in the best interest of the authority shall be set forth in the order or resolution authorizing the private sale; provided, however, that any issue in excess of ten million dollars shall be sold only at public sale; provided, further, that notice of such public or private sale shall be published in a newspaper having a general circulation in the area of operation and such medium of publication as the authority may deem at least once and not later than ten days prior to such public or private sale. The decision of the authority shall be conclusive.

(L. 1967 p. 172 § 15, A.L. 1974 2d Ex. Sess. S.B. 1, A.L. 1976 H.B. 1359, A.L. 1980 H.B. 1477, A.L. 1982 H.B. 1411 & 1587)



Section 100.445 Allowable rates of interest.

Effective 28 Aug 1980

Title VII CITIES, TOWNS AND VILLAGES

100.445. Allowable rates of interest. — If the interest rates allowed under the provisions of this act* are greater than the interest rates allowed under the provisions of senate bill no. 554** of the second regular session of the eightieth general assembly, then the interest rates allowed under this act* shall prevail over the interest rates set in senate bill no. 554**.

(L. 1980 H.B. 1477 § 2)

*"This act" (H.B. 1477, 1980) contained this section and sections 100.310, 100.330, 100.390, 100.400, 100.410 and 100.440.

**Senate Bill 554 of the second regular session of the 80th General Assembly, 1980, enacted sections 108.450, 108.455, 108.460, 108.465, 108.470.



Section 100.450 Bonds, no personal liability on, not a debt of issuing subdivision or state — interest on bonds exempt from income tax.

Effective 28 Aug 1967

Title VII CITIES, TOWNS AND VILLAGES

100.450. Bonds, no personal liability on, not a debt of issuing subdivision or state — interest on bonds exempt from income tax. — 1. Neither the commissioners of any authority nor any person executing the bonds shall be liable personally on the bonds by reason of the issuance thereof. Bonds issued under this section by an authority, created by or pursuant to sections * shall not be a debt of the municipality, the county or the state and neither the municipality, the county or the state shall be liable thereon nor in any event shall such bonds be payable out of any funds or properties other than those acquired for the purposes of this law and such bonds shall not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction.

2. Bonds of an authority are declared to be issued for an essential public and governmental purpose and to be public instrumentalities, and interest thereon and income therefrom shall be exempt from income taxes.

(L. 1967 p. 172 § 16)

*No section numbers appear in original rolls.



Section 100.460 Signatures on bonds, validity of — bonds negotiable — conclusive presumption that bond was issued for stated purpose.

Effective 28 Aug 1967

Title VII CITIES, TOWNS AND VILLAGES

100.460. Signatures on bonds, validity of — bonds negotiable — conclusive presumption that bond was issued for stated purpose. — 1. In case any of the commissioners or officers of the authority whose signatures appear on any bonds or coupons shall cease to be such commissioners or officers before the delivery of such bonds, such signatures shall, nevertheless, be valid and sufficient for all purposes, the same as if such commissioners or officers had remained in office until such delivery. Any provision of any law to the contrary notwithstanding, any bonds issued pursuant to this law shall be fully negotiable.

2. In any suit, action or proceeding involving the validity or enforceability of any bond of any authority or the security therefor, any such bond reciting in substance that it has been issued by the authority to aid in financing a project, as herein defined, shall be conclusively deemed to have been issued for such purpose and such project shall be conclusively deemed to have been planned, located and carried out in accordance with the purposes and provisions of this law.

(L. 1967 p. 172 § 17)



Section 100.470 Payment of bonds secured, how.

Effective 28 Aug 1967

Title VII CITIES, TOWNS AND VILLAGES

100.470. Payment of bonds secured, how. — In connection with the issuance of bonds or the incurring of obligations under leases and in order to secure the payment of such bonds or obligations, an authority, in addition to its other powers, shall have power:

(1) To pledge all or any part of its gross or net rents, fees or revenues from projects to which its right then exists or may thereafter come into existence;

(2) To mortgage all or any part of its real or personal property in a project then owned or thereafter acquired;

(3) To covenant against pledging all or any part of its rents, fees and revenues from projects, or against mortgaging all or any part of its real or personal property in a project, to which its right or title then exists or may thereafter come into existence or against permitting or suffering any lien on such revenues or property; to covenant with respect to limitations on its right to sell, lease or otherwise dispose of any project or any part thereof; and to covenant as to what other, or additional, debts or obligations may be incurred by it;

(4) To covenant as to the bonds to be issued and as to the issuance of such bonds in escrow or otherwise, and as to the use and disposition of the proceeds thereof; to provide for the replacement of lost, destroyed or mutilated bonds; to covenant against extending the time for the payment of its bonds or interest thereon; and to covenant for the redemption of the bonds and to provide the terms and conditions thereof;

(5) To covenant, subject to the limitations contained in this law, as to the amount of revenues to be raised each year or other period of time by rents, fees and other revenues, and as to the use and disposition to be made thereof; to create or to authorize the creation of special funds for moneys held for operating costs, debt service, reserves, or other purposes, and to covenant as to the use and disposition of the moneys held in such funds;

(6) To prescribe the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto and the manner in which such consent may be given;

(7) To covenant as to the use, maintenance and replacement of any or all of its real or personal property, the insurance to be carried thereon and the use and disposition of insurance moneys, and to warrant its title to such property;

(8) To covenant as to the rights, liabilities, powers and duties arising upon the breach by it of any covenants, conditions or obligation; and to covenant and prescribe as to events of default and terms and conditions upon which any or all of its bonds or obligations shall become or may be declared due before maturity and as to the terms and conditions upon which such declaration and its consequences may be waived;

(9) To vest in any obligees of the authority the right to enforce the payment of the bonds or any covenants securing or relating to the bonds; to vest in any obligee or obligees holding a specified amount in bonds the right, in the event of a default by said authority, to take possession of and use, operate and manage any project or any part thereof, title to which is in the authority, or any funds connected therewith, and to collect the rents and revenues arising therefrom and to dispose of such moneys in accordance with the agreement of the authority with such obligees; to provide for the powers and duties of such obligees and to limit the liabilities thereof; and to provide the terms and conditions upon which such obligees may enforce any covenant or rights securing or relating to the bonds; and

(10) To exercise all or any part or combination of the powers herein granted; to make such covenants, other than and in addition to the covenants herein expressly authorized, and to do any and all such acts and things as may be necessary or convenient or desirable in order to secure its bonds, or, in the absolute discretion of said authority, as will tend to make the bonds more marketable notwithstanding that such covenants, acts or things may not be enumerated herein.

(L. 1967 p. 172 § 18)



Section 100.480 Powers of obligee granted by authority.

Effective 28 Aug 1967

Title VII CITIES, TOWNS AND VILLAGES

100.480. Powers of obligee granted by authority. — Any authority shall have power by its resolution, trust indenture, mortgage, lease or other contract to confer upon an obligee holding or representing a specified amount in bonds, the right, in addition to all rights that may otherwise be conferred, upon the happening of an event of default as defined in such resolution or instrument, by suit, action or proceeding in any court of competent jurisdiction:

(1) To cause possession of any project or any part thereof, title to which is in the authority, to be surrendered to any such obligee;

(2) To obtain the appointment of a receiver of any project of said authority or any part thereof, title to which is in the authority, and of the rents and profits therefrom. If such receiver be appointed, he may enter and take possession of, carry out, operate and maintain such project or any part thereof and collect and receive all fees, rents, revenues, or other charges thereafter arising therefrom, and shall keep such moneys in a separate account or accounts and apply the same in accordance with the obligations of said authority as the court shall direct; and

(3) To require said authority and the commissioners, officers, agents and employees thereof to account as if it and they were the trustees of an express trust.

(L. 1967 p. 172 § 19)



Section 100.490 Obligee, rights of, exception.

Effective 28 Aug 1967

Title VII CITIES, TOWNS AND VILLAGES

100.490. Obligee, rights of, exception. — An obligee of an authority shall have the right in addition to all other rights which may be conferred on such obligee, subject only to any contractual restrictions binding upon such obligee:

(1) By mandamus suit, action or proceeding at law or in equity, to compel said authority and the commissioners, officers, agents or employees thereof to perform each and every term, provision and covenant contained in any contract of said authority with or for the benefit of such obligee, and to require the carrying out of any or all such covenants and agreements of said authority and the fulfillment of all duties imposed upon said authority by this law; and

(2) By suit, action or proceeding in equity, to enjoin any acts or things which may be unlawful, or the violation of any of the rights of such obligee of said authority.

(L. 1967 p. 172 § 20)



Section 100.500 Bonds or other obligations legal investments for enumerated purposes, when.

Effective 28 Aug 1967

Title VII CITIES, TOWNS AND VILLAGES

100.500. Bonds or other obligations legal investments for enumerated purposes, when. — All public officers, municipal corporations, political subdivisions and public bodies, all banks, trust companies, bankers, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations, and other persons carrying on insurance business, and all executors, administrators, curators, trustees, and other fiduciaries may legally invest any sinking funds, moneys, or other funds belonging to them or within their control in any bond or other obligations issued by an authority pursuant to this law or commission, or agency or any other public body in the United States for industrial purposes, when such bonds and other obligations are secured by a contract for financial assistance to be paid by the federal government or any agency thereof and such bonds and other obligations shall be authorized security for all public deposits. It is the purpose of this section to authorize any persons, political subdivisions and officers, public or private, to use any funds owned or controlled by them for the purchase of any such bonds or other obligations. However, nothing contained in this section with regard to legal investments shall be construed as relieving any person of any duty of exercising reasonable care in selecting securities.

(L. 1967 p. 172 § 21)



Section 100.510 Contracts with federal government, provisions for conveyance of project and land to federal government — authorized, reconveyance when.

Effective 28 Aug 1967

Title VII CITIES, TOWNS AND VILLAGES

100.510. Contracts with federal government, provisions for conveyance of project and land to federal government — authorized, reconveyance when. — In any contract for financial assistance with the federal government the authority may obligate itself, which obligation shall be specifically enforceable and shall not constitute a mortgage, notwithstanding any other laws, to convey to the federal government possession of or title to the project and land therein to which such contract relates which is owned by the authority, upon the occurrence of a substantial default, as defined in such contract, with respect to the covenants or conditions to which the authority is subject; such contract may further provide that in case of such conveyance, the federal government may complete, operate, manage, lease, convey or otherwise deal with the project in accordance with the terms of such contract; provided, that the contract requires that, as soon as practicable after the federal government is satisfied that all defaults with respect to the project have been cured and that the project will thereafter be operated in accordance with the terms of the contract, the federal government shall reconvey to the authority the project as then constituted.

(L. 1967 p. 172 § 22)



Section 100.520 Execution or judicial process, property and funds of authority exempt from, exceptions.

Effective 28 Aug 1967

Title VII CITIES, TOWNS AND VILLAGES

100.520. Execution or judicial process, property and funds of authority exempt from, exceptions. — All property including funds of an authority shall be exempt from levy and sale by virtue of an execution, and no execution or other judicial process shall issue against the same nor shall judgment against an authority be a charge or lien upon its property; provided, however, that the provisions of this section shall not apply to or limit the right of obligees to foreclose or otherwise enforce any mortgage of an authority or the right of obligees to pursue any remedies for the enforcement of any pledge or lien given by the authority on its rents, fees, grants or revenues.

(L. 1967 p. 172 § 23)



Section 100.530 Public bodies may assist a project, how.

Effective 28 Aug 1967

Title VII CITIES, TOWNS AND VILLAGES

100.530. Public bodies may assist a project, how. — For the purpose of aiding and cooperating in the planning, undertaking or carrying out of a project located within the area in which it is authorized to act, any public body may, upon such terms, with reasonable consideration, as it may determine:

(1) Dedicate, sell, convey or lease any of its interest in any property, or grant easements, licenses or any other rights or privileges therein to an authority;

(2) Cause parks, playgrounds, recreational, community, educational, water, sewer or drainage facilities, or any other works which it is otherwise empowered to undertake, to be furnished in compliance with a plan;

(3) Furnish, dedicate, close, vacate, pave, install, grade, regrade, plan or replan streets, roads, sidewalks, ways or other places, which it is otherwise empowered to undertake;

(4) Plan or replan, zone or rezone any part of the public body or make exceptions from building regulations and ordinances if such functions are of the character which the public body is otherwise empowered to perform;

(5) Cause administrative and other services to be furnished to the authority of the character which the public body is otherwise empowered to undertake or furnish for the same or other purposes;

(6) Incur the entire expense of any public improvements made by such public body in exercising the powers granted in this section;

(7) Do any and all things necessary or convenient to aid and cooperate in the planning or carrying out of a plan;

(8) Lend, grant or contribute funds to an authority;

(9) Employ any funds belonging to or within the control of such public body, including funds derived from the sale or furnishing of property, service, or facilities to an authority, in the purchase of the bonds or other obligations of an authority and, as the holder of such bonds or other obligations, exercise the rights connected therewith; and

(10) Enter into agreements, which may extend over any period, notwithstanding any provision or rule of law to the contrary, with an authority respecting action to be taken by such public body pursuant to any of the powers granted by this law. If at any time title to, or possession of, any project is held by any public body or governmental agency, other than the authority, authorized by law to engage in the undertaking, carrying out or administration of projects, including any agency or instrumentality of the United States of America, the provisions of such agreements shall inure to the benefit of and* may be enforced by such public body or governmental agency.

(L. 1967 p. 172 § 24)

*Word "any" appears in original rolls.



Section 100.540 Sales by public body to authority, how made.

Effective 28 Aug 1967

Title VII CITIES, TOWNS AND VILLAGES

100.540. Sales by public body to authority, how made. — Any sale, conveyance, lease or agreement provided for in section 100.530 may be made by a public body without appraisal, public notice, advertisement or public bidding.

(L. 1967 p. 172 § 25)



Section 100.550 Cities may levy taxes or sell bonds to finance grants to an authority.

Effective 28 Aug 1967

Title VII CITIES, TOWNS AND VILLAGES

100.550. Cities may levy taxes or sell bonds to finance grants to an authority. — Any city located in whole or in part within the area of operation of an authority may grant funds to an authority for the purpose of aiding such authority in carrying out any of its powers and functions under this law. To obtain funds for this purpose the community may levy taxes or may issue and sell its bonds. Any bonds to be issued by the city pursuant to the provisions of this section shall be issued in the manner and within the limitations, except as herein otherwise provided, prescribed by the laws of this state for the issuance and authorization of such bonds for public purposes generally.

(L. 1967 p. 172 § 26)



Section 100.560 Two or more authorities may cooperate in a project.

Effective 28 Aug 1967

Title VII CITIES, TOWNS AND VILLAGES

100.560. Two or more authorities may cooperate in a project. — 1. Any two or more authorities may join or cooperate with one another in the exercise of any or all of the powers conferred hereby for the purpose of planning, undertaking or financing a project or projects located within the area or areas of operation of any one or more of said authorities.

2. When a project or projects are planned, undertaken or financed on a regional or unified metropolitan basis, the terms "governing body" and "community" as used in this law shall mean the governing bodies of the appropriate communities and the appropriate communities cooperating in the planning, undertaking or financing of such project or projects.

(L. 1967 p. 172 § 27)



Section 100.570 Ad valorem tax benefits available, when.

Effective 28 Aug 1967

Title VII CITIES, TOWNS AND VILLAGES

100.570. Ad valorem tax benefits available, when. — The ad valorem tax exemption benefits contained in chapter* 353, RSMo 1959, of "The Urban Redevelopment Corporation Law" and more specifically in sections 353.110 and 353.150(4), shall not be available to any urban redevelopment corporation on lands and improvements situated within a project area under this law, unless the governing body by a three-fourths vote of such body approves the ad valorem tax exemption benefits.

(L. 1967 p. 172 § 28)

*Word "section" appears in original rolls.



Section 100.580 Annual report of authority, contents — satisfactory progress of projects, procedure to determine.

Effective 28 Aug 1982

Title VII CITIES, TOWNS AND VILLAGES

100.580. Annual report of authority, contents — satisfactory progress of projects, procedure to determine. — 1. At least once a year, an authority shall file with the clerk a report of its activities for the preceding year, and shall make recommendations with reference to such additional legislation or other action as it deems necessary in order to carry out the purposes of this law.

2. Within sixty days after August 13, 1982, and every five years thereafter, the governing body shall hold a public hearing regarding those industrial development projects under the jurisdiction of the authority. The purpose of the hearing shall be to determine if the authority is making satisfactory progress under the proposed time schedule contained within the approved plans for completion of such projects. Notice of such public hearing shall be given in a newspaper of general circulation in the area served by the authority once each week for four weeks immediately prior to the hearing.

(L. 1967 p. 172 § 29, A.L. 1982 H.B. 1411 & 1587)



Section 100.590 Authority may assume projects of constitutional charter cities, when.

Effective 28 Aug 1967

Title VII CITIES, TOWNS AND VILLAGES

100.590. Authority may assume projects of constitutional charter cities, when. — Any authority empowered to undertake and carry out projects in a constitutional charter city under this law is hereby authorized to and may, upon such terms and conditions as it may determine not inconsistent with this law, and with the consent of the governing body of such constitutional charter city, contract to and take over, assume, continue and carry out all undertakings, obligations, rights, powers, plans and activities, not inconsistent with this law, of such constitutional charter city relating to planned or existing projects for industrial development.

(L. 1967 p. 172 § 30)



Section 100.600 Any municipality authorized to prepare a master plan for physical development of community.

Effective 28 Aug 1967

Title VII CITIES, TOWNS AND VILLAGES

100.600. Any municipality authorized to prepare a master plan for physical development of community. — The governing body of any municipality, which is not otherwise authorized to establish a planning agency with power to prepare a master plan for the physical development of the community, is hereby authorized and empowered to prepare such a master plan for the purposes of initiating and carrying out a project under this law.

(L. 1967 p. 172 § 31)



Section 100.610 Law to be liberally construed.

Effective 28 Aug 1967

Title VII CITIES, TOWNS AND VILLAGES

100.610. Law to be liberally construed. — This law shall be construed liberally to effectuate the purposes hereof. Insofar as the provisions of this law are inconsistent with the provisions of any other law, the provisions of this law shall be controlling.

(L. 1967 p. 172 § 32)



Section 100.620 Powers conferred in this law to be supplemental to existing powers.

Effective 28 Aug 1967

Title VII CITIES, TOWNS AND VILLAGES

100.620. Powers conferred in this law to be supplemental to existing powers. — The powers conferred by this law shall be in addition and supplemental to the powers conferred by any other law.

(L. 1967 p. 172 § 33)



Section 100.700 Title.

Effective 28 Aug 1996

Title VII CITIES, TOWNS AND VILLAGES

100.700. Title. — Sections 100.700 to 100.850 shall be known as the "Missouri Business Use Incentives for Large-Scale Development Act".

(L. 1996 H.B. 1237 § 7)



Section 100.710 Definitions.

Effective 28 Aug 2006

Title VII CITIES, TOWNS AND VILLAGES

100.710. Definitions. — As used in sections 100.700 to 100.850, the following terms mean:

(1) "Assessment", an amount of up to five percent of the gross wages paid in one year by an eligible industry to all eligible employees in new jobs, or up to ten percent if the economic development project is located within a distressed community as defined in section 135.530;

(2) "Board", the Missouri development finance board as created by section 100.265;

(3) "Certificates", the revenue bonds or notes authorized to be issued by the board pursuant to section 100.840;

(4) "Credit", the amount agreed to between the board and an eligible industry, but not to exceed the assessment attributable to the eligible industry's project;

(5) "Department", the Missouri department of economic development;

(6) "Director", the director of the department of economic development;

(7) "Economic development project":

(a) The acquisition of any real property by the board, the eligible industry, or its affiliate; or

(b) The fee ownership of real property by the eligible industry or its affiliate; and

(c) For both paragraphs (a) and (b) of this subdivision, "economic development project" shall also include the development of the real property including construction, installation, or equipping of a project, including fixtures and equipment, and facilities necessary or desirable for improvement of the real property, including surveys; site tests and inspections; subsurface site work; excavation; removal of structures, roadways, cemeteries and other surface obstructions; filling, grading and provision of drainage, storm water retention, installation of utilities such as water, sewer, sewage treatment, gas, electricity, communications and similar facilities; off-site construction of utility extensions to the boundaries of the real property; and the acquisition, installation, or equipping of facilities on the real property, for use and occupancy by the eligible industry or its affiliates;

(8) "Eligible employee", a person employed on a full-time basis in a new job at the economic development project averaging at least thirty-five hours per week who was not employed by the eligible industry or a related taxpayer in this state at any time during the twelve-month period immediately prior to being employed at the economic development project. For an essential industry, a person employed on a full-time basis in an existing job at the economic development project averaging at least thirty-five hours per week may be considered an eligible employee for the purposes of the program authorized by sections 100.700 to 100.850;

(9) "Eligible industry", a business located within the state of Missouri which is engaged in interstate or intrastate commerce for the purpose of manufacturing, processing or assembling products, conducting research and development, or providing services in interstate commerce, office industries, or agricultural processing, but excluding retail, health or professional services. "Eligible industry" does not include a business which closes or substantially reduces its operation at one location in the state and relocates substantially the same operation to another location in the state. This does not prohibit a business from expanding its operations at another location in the state provided that existing operations of a similar nature located within the state are not closed or substantially reduced. This also does not prohibit a business from moving its operations from one location in the state to another location in the state for the purpose of expanding such operation provided that the board determines that such expansion cannot reasonably be accommodated within the municipality in which such business is located, or in the case of a business located in an incorporated area of the county, within the county in which such business is located, after conferring with the chief elected official of such municipality or county and taking into consideration any evidence offered by such municipality or county regarding the ability to accommodate such expansion within such municipality or county. An eligible industry must:

(a) Invest a minimum of fifteen million dollars, or ten million dollars for an office industry, in an economic development project; and

(b) Create a minimum of one hundred new jobs for eligible employees at the economic development project or a minimum of five hundred jobs if the economic development project is an office industry or a minimum of two hundred new jobs if the economic development project is an office industry located within a distressed community as defined in section 135.530, or in the case of an approved company for a project for a world headquarters of a business whose primary function is tax return preparation in any home rule city with more than four hundred thousand inhabitants and located in more than one county, create a minimum of one hundred new jobs for eligible employees at the economic development project. An industry that meets the definition of "essential industry" may be considered an eligible industry for the purposes of the program authorized by sections 100.700 to 100.850.

­­

­

(10) "Essential industry", a business that otherwise meets the definition of eligible industry except an essential industry shall:

(a) Be a targeted industry;

(b) Be located in a home rule city with more than twenty-six thousand but less than twenty-seven thousand inhabitants located in any county with a charter form of government and with more than one million inhabitants or in a city of the fourth classification with more than four thousand three hundred but fewer than four thousand four hundred inhabitants and located in any county with a charter form of government and with more than one million inhabitants;

(c) Have maintained at least two thousand jobs at the proposed economic development project site each year for a period of four years preceding the year in which application for the program authorized by sections 100.700 to 100.850 is made and during the year in which said application is made;

(d) Retain, at the proposed economic development project site, the level of employment that existed at the site in the taxable year immediately preceding the year in which application for the program, authorized by sections 100.700 to 100.850, is made. Retention of such level of employment shall commence three years from the date of issuance of the certificates and continue for the duration of the certificates; and

(e) Invest a minimum of five hundred million dollars in the economic development project by the end of the third year after the issuance of the certificates under this program;

(11) "New job", a job in a new or expanding eligible industry not including jobs of recalled workers, replacement jobs or jobs that formerly existed in the eligible industry in the state. For an essential industry, an existing job may be considered a new job for the purposes of the program authorized by sections 100.700 to 100.850;

(12) "Office industry", a regional, national or international headquarters, a telecommunications operation, a computer operation, an insurance company, or a credit card billing and processing center;

(13) "Program costs", all necessary and incidental costs of providing program services including payment of the principal of premium, if any, and interest on certificates, including capitalized interest, issued to finance a project, and funding and maintenance of a debt service reserve fund to secure such certificates. Program costs shall include:

(a) Obligations incurred for labor and obligations incurred to contractors, subcontractors, builders and materialmen in connection with the acquisition, construction, installation or equipping of an economic development project;

(b) The cost of acquiring land or rights in land and any cost incidental thereto, including recording fees;

(c) The cost of contract bonds and of insurance of all kinds that may be required or necessary during the course of acquisition, construction, installation or equipping of an economic development project which is not paid by the contractor or contractors or otherwise provided for;

(d) All costs of architectural and engineering services, including test borings, surveys, estimates, plans and specifications, preliminary investigations and supervision of construction, as well as the costs for the performance of all the duties required by or consequent upon the acquisition, construction, installation or equipping of an economic development project;

(e) All costs which are required to be paid under the terms of any contract or contracts for the acquisition, construction, installation or equipping of an economic development project; and

(f) All other costs of a nature comparable to those described in this subdivision;

(14) "Program services", administrative expenses of the board, including contracted professional services, and the cost of issuance of certificates;

(15) "Targeted industry", an industry or one of a cluster of industries that is identified by the department as critical to the state's economic security and growth and affirmed as such by the joint committee on economic development policy and planning established in section 620.602*.

(L. 1996 H.B. 1237 § 8, A.L. 1998 H.B. 1656, A.L. 2003 H.B. 289 merged with S.B. 620, A.L. 2004 H.B. 1182 merged with S.B. 1155 merged with S.B. 1394, A.L. 2005 S.B. 343, A.L. 2006 S.B. 645)

Contingent expiration date, see § 135.284

*Section 620.602 was repealed by H.B. 1298 Revision, 2014.



Section 100.720 Additional powers of Missouri development finance board — certificates, state credit for.

Effective 28 Aug 1996

Title VII CITIES, TOWNS AND VILLAGES

100.720. Additional powers of Missouri development finance board — certificates, state credit for. — 1. The Missouri development finance board shall have, in addition to the powers provided to it in sections 100.250 to 100.297, and with the approval of the department, all the powers necessary to carry out and effectuate the purposes and provisions of sections 100.700 to 100.850, including, but not limited to, the power to:

(1) Provide and finance economic development projects, pursuant to the provisions of sections 100.700 to 100.850, and cooperate with eligible industries in order to promote, foster and support economic development within the state;

(2) Conduct hearings and inquiries, in the manner and by the methods as it deems desirable, for the purpose of gathering information with respect to eligible industries and economic development projects, and for the purpose of making any determinations necessary or desirable in the furtherance of sections 100.700 to 100.850; and

(3) Negotiate the terms of, including the amount of project costs, and enter into financing agreements with eligible industries, and in connection therewith to acquire, convey, sell, mortgage, finance or otherwise dispose of any property, real or personal, loan bond proceeds, and permit the use of assessments, in connection with an economic development project, and to pay, or cause to be paid, in accordance with the provisions of a financing agreement, the program costs of an economic development project from any funds available therefor.

2. Certificates issued by the board pursuant to the provisions of sections 100.700 to 100.850 shall not constitute an indebtedness or liability of the state of Missouri within the meaning of any state constitutional provision or statutory limitation, shall not constitute a pledge of the faith and credit of the state of Missouri, shall not be guaranteed by the credit of the state, and unless approved by a concurrent resolution of the general assembly, no certificate in default shall be paid by the state of Missouri.

(L. 1996 H.B. 1237 § 9)



Section 100.730 Establishment of procedures to determine eligible industries — authority to request information.

Effective 28 Aug 1996

Title VII CITIES, TOWNS AND VILLAGES

100.730. Establishment of procedures to determine eligible industries — authority to request information. — 1. The department, in conjunction with the board, shall establish the procedures and standards for the determination and approval of eligible industries and their economic development projects by the promulgation of rules or regulations in accordance with sections 100.700 to 100.850, chapter 536, and section 620.1066. These rules or regulations shall mandate the evaluation of the credit worthiness of eligible industries, the number of new jobs to be provided by an economic development project to residents of the state, and the likelihood of the economic success of the economic development project. No economic development project which will result in the replacement of facilities existing in the state shall be approved by the board.

2. With respect to each eligible industry making an application to the board for incentives, and with respect to the economic development project described in the application, the board shall request relevant information, documentation and other materials and make inquiries of the applicant as necessary or appropriate. After a diligent review of relevant materials and completion of its inquiries, the board may by resolution designate an economic development project.

(L. 1996 H.B. 1237 § 10)

CROSS REFERENCE:

Tax Credit Accountability Act of 2004, additional requirements, 135.800 to 135.830



Section 100.740 Financing agreement, authority to enter into.

Effective 28 Aug 1996

Title VII CITIES, TOWNS AND VILLAGES

100.740. Financing agreement, authority to enter into. — The board may enter into, with the approval of the department and in consultation with the office of administration, with any eligible industry, a financing agreement with respect to its economic development project. Subject to the inclusion of the mandatory provisions set forth in sections 100.700 to 100.850, the terms and provisions of each financing agreement shall be determined by negotiations between the board and the eligible industry.

(L. 1996 H.B. 1237 § 11)



Section 100.750 Financing agreement, contents.

Effective 28 Aug 1996

Title VII CITIES, TOWNS AND VILLAGES

100.750. Financing agreement, contents. — The financing agreement shall provide in substance that:

(1) It may be assigned by the eligible industry only upon the prior written consent of the board following the adoption of a resolution by the board to such effect; and

(2) Upon default by the eligible industry in any obligations under the financing agreement or other documents evidencing, securing or related to the eligible industry's obligations, the board shall have the right, at its option, to:

(a) Declare the financing agreement or other such documents in default;

(b) Accelerate and declare the total of all such payments due by the eligible industry and sell the economic development project at public, private, or judicial sale;

(c) Pursue any remedy provided under the financing agreement or other such documents;

(d) Be entitled to the appointment of a receiver by the circuit court wherein any part of the economic development project is located; and

(e) Pursue any other applicable legal remedy.

(L. 1996 H.B. 1237 § 12)



Section 100.760 Credit agreement, conditions.

Effective 04 Jun 2009, see footnote

Title VII CITIES, TOWNS AND VILLAGES

100.760. Credit agreement, conditions. — After receipt of an application, the board may, with the approval of the department, enter into an agreement with an eligible industry for a credit pursuant to sections 100.700 to 100.850 if the board determines that all of the following conditions exist:

(1) The applicant's project will create new jobs that were not jobs previously performed by employees of the applicant in Missouri;

(2) The applicant's project is economically sound and will benefit the people of Missouri by increasing opportunities for employment and strengthening the economy of Missouri;

(3) Significant local incentives with respect to the project or eligible industry have been committed, which incentives may consist of:

(a) Cash or in-kind incentives derived from any nonstate source, including incentives provided by the affected political subdivisions, private industry and/or local chambers of commerce or similar such organizations; and/or

(b) Relief from local taxes, in either case as acceptable to the board;

(4) Receiving the credit is a major factor in the applicant's decision to go forward with the project and not receiving the credit will result in the applicant not creating new jobs in Missouri; and

(5) Awarding the credit will result in an overall positive fiscal impact to the state.

(L. 1996 H.B. 1237 § 13, A.L. 1997 2d Ex. Sess. S.B. 1, A.L. 2009 H.B. 191)

Effective 6-04-09



Section 100.770 Factors considered in awarding credit.

Effective 04 Jun 2009, see footnote

Title VII CITIES, TOWNS AND VILLAGES

100.770. Factors considered in awarding credit. — In determining the credit that should be awarded, the board shall take into consideration the following factors:

(1) The economy of the county where the projected investment is to occur;

(2) The potential impact on the economy of Missouri;

(3) The payroll attributable to the project;

(4) The capital investment attributable to the project;

(5) The amount the average wage paid by the applicant exceeds the average wage paid within the county in which the project will be located;

(6) The costs to Missouri and the affected political subdivisions with respect to the project; and

(7) The financial assistance that is otherwise provided by Missouri and the affected political subdivisions.

(L. 1996 H.B. 1237 § 14, A.L. 2009 H.B. 191)

Effective 6-04-09



Section 100.780 Board authority to determine projects, assessments, credits and refunds, credit and assessment time limit.

Effective 28 Aug 1996

Title VII CITIES, TOWNS AND VILLAGES

100.780. Board authority to determine projects, assessments, credits and refunds, credit and assessment time limit. — The board shall determine the amount and duration of a project and its associated assessments, credits and refunds. The credit amount may not exceed the estimated assessment. Assessments made for any project may not exceed a period of fifteen years.

(L. 1996 H.B. 1237 § 15)



Section 100.790 Agreement contents.

Effective 28 Aug 1996

Title VII CITIES, TOWNS AND VILLAGES

100.790. Agreement contents. — An agreement between the board and an eligible industry shall include all of the following:

(1) A detailed description of the project that is the subject of the agreement;

(2) A specific method for determining the number of new employees employed during a taxable year who are performing jobs not previously performed by an employee of the eligible industry;

(3) A requirement that the taxpayer shall annually report to the board the number of new employees who are performing jobs not previously performed by an employee, the total amount of salaries and wages paid to eligible employees in new jobs, and any other information the board needs to perform its duties pursuant to sections 100.700 to 100.850;

(4) A requirement that the taxpayer shall provide written notification to the director and the board not more than thirty days after the taxpayer makes or receives a proposal that would transfer the taxpayer's state tax liability obligations to a successor taxpayer;

(5) Any other performance conditions that the board and the director determine are appropriate; and

(6) A requirement that the taxpayer shall maintain operations at the project location for at least a period of time equal to the number of years for which credits are authorized in the financing agreement with the board.

(L. 1996 H.B. 1237 § 16)



Section 100.800 Noncompliance by eligible industry, determination, penalty.

Effective 28 Aug 1996

Title VII CITIES, TOWNS AND VILLAGES

100.800. Noncompliance by eligible industry, determination, penalty. — If the board determines that an eligible industry, which has received a credit pursuant to sections 100.700 to 100.850, is not complying with the requirements of the credit agreement or all of the provisions of sections 100.700 to 100.850, the board shall, after giving the industry an opportunity to explain the noncompliance, notify the department of revenue of the noncompliance and request a penalty. The board shall state the amount of the penalty, which may not exceed the sum of any previously allowed assessments pursuant to sections 100.700 to 100.850.

(L. 1996 H.B. 1237 § 17)



Section 100.810 Evaluation of program.

Effective 28 Aug 1996

Title VII CITIES, TOWNS AND VILLAGES

100.810. Evaluation of program. — On an annual basis, the director shall provide for an evaluation of the program. The evaluation shall include an assessment of the effectiveness of the program in creating new jobs in Missouri and of the revenue impact of the program. The director shall submit a report on the evaluation to the governor, the president pro tem of the senate, and the speaker of the house of representatives.

(L. 1996 H.B. 1237 § 18)



Section 100.820 Program costs, how paid, assessments.

Effective 28 Aug 1996

Title VII CITIES, TOWNS AND VILLAGES

100.820. Program costs, how paid, assessments. — An agreement between the board and an eligible industry shall provide that all or part of program costs are to be met by receipt of assessments. Assessments shall be based upon wages paid to eligible employees. If business or employment conditions cause the amount of the assessment to be less than the amount projected in the agreement for any time period, then the employer shall pay to the board the amount of such difference, then a portion of withholding tax paid by the employer pursuant to sections 143.191 to 143.265 may be credited to the board by the amount of such difference. The employer shall remit the amount of the assessment to the board. When all program costs, including the principal of, premium, if any, and interest on the certificates have been paid, the employer credits shall cease.

(L. 1996 H.B. 1237 § 19)



Section 100.830 Special fund, purposes — certification by employer.

Effective 28 Aug 1996

Title VII CITIES, TOWNS AND VILLAGES

100.830. Special fund, purposes — certification by employer. — 1. The board shall establish a special fund for and in the name of each project. All received by the board in respect of the project and required by the agreement to be used to pay program costs for the project shall be deposited in the special fund. Amounts held in the special fund may be used and disbursed by the board only to pay program costs for the project.

2. Any disbursement in respect of a project pursuant to the provisions of sections 100.700 to 100.850, and the special fund into which it is paid, may be irrevocably pledged by the board for the payment of the principal of, premium, if any, and interest on the certificate issued by the board to finance or refinance, in whole or in part, the project.

3. The employer shall certify to the department of revenue that the assessment is in accordance with an agreement and shall provide other information the department may require.

4. If an agreement provides that all or part of program costs are to be met by receipt of assessments, the provisions of this section shall also apply to any successor to the original employer until such time as the principal and interest on the certificates have been paid.

(L. 1996 H.B. 1237 § 20)



Section 100.840 Board, powers to borrow money — issue and sell certificates — sale or exchange of refunding certificates — certificates not indebtedness of state.

Effective 07 Jul 2003, see footnote

Title VII CITIES, TOWNS AND VILLAGES

100.840. Board, powers to borrow money — issue and sell certificates — sale or exchange of refunding certificates — certificates not indebtedness of state. — 1. To provide funds for the present payment of the costs of economic development projects, the board may borrow money and issue and sell certificates payable from a sufficient portion of the future receipts of payments authorized by the agreement. The receipts shall be pledged to the payment of principal of and interest on the certificates. Certificates may be sold at public sale or at private sale at par, premium, or discount of not less than ninety-five percent of the par value thereof, at the discretion of the board, and may bear interest at such rate or rates as the board shall determine, notwithstanding the provisions of section 108.170 to the contrary. Certificates may be issued with respect to a single project or multiple projects and may contain terms or conditions as the board may provide by resolution authorizing the issuance of the certificates.

2. Certificates issued to refund other certificates may be sold at public sale or at private sale as provided in this section with the proceeds from the sale to be used for the payment of the certificates being refunded. The refunding certificates may be exchanged in payment and discharge of the certificates being refunded, in installments at different times or an entire issue or series at one time. Refunding certificates may be sold or exchanged at any time on, before, or after the maturity of the outstanding certificates to be refunded. Certificates may be issued for the purpose of refunding a like, greater or lesser principal amount of certificates and may bear a higher, lower or equivalent rate of interest than the certificates being renewed or refunded.

3. The board shall determine if revenues provided in the agreement are sufficient to secure the faithful performance of obligations in the agreement.

4. Certificates issued pursuant to this section shall not be deemed to be an indebtedness of the state or the board or of any political subdivision of the state.

(L. 1996 H.B. 1237 § 21, A.L. 1997 2d Ex. Sess. S.B. 1, A.L. 2003 H.B. 289 and S.B. 620)

Effective 6-18-03 (S.B. 620); 7-07-03 (H.B. 289)

Contingent expiration date, see § 135.284



Section 100.850 Assessments remittal, job development assessment fee — company records available to board, when — when remitted assessment ceases — tax credit amount, cap, claiming credit — refunds.

Effective 04 Jun 2009, see footnote

Title VII CITIES, TOWNS AND VILLAGES

100.850. Assessments remittal, job development assessment fee — company records available to board, when — when remitted assessment ceases — tax credit amount, cap, claiming credit — refunds. — 1. The approved company shall remit to the board a job development assessment fee, not to exceed five percent of the gross wages of each eligible employee whose job was created as a result of the economic development project, or not to exceed ten percent if the economic development project is located within a distressed community as defined in section 135.530, for the purpose of retiring bonds which fund the economic development project.

2. Any approved company remitting an assessment as provided in subsection 1 of this section shall make its payroll books and records available to the board at such reasonable times as the board shall request and shall file with the board documentation respecting the assessment as the board may require.

3. Any assessment remitted pursuant to subsection 1 of this section shall cease on the date the bonds are retired.

4. Any approved company which has paid an assessment for debt reduction shall be allowed a tax credit equal to the amount of the assessment. The tax credit may be claimed against taxes otherwise imposed by chapters 143 and 148, except withholding taxes imposed under the provisions of sections 143.191 to 143.265, which were incurred during the tax period in which the assessment was made.

5. In no event shall the aggregate amount of tax credits authorized by subsection 4 of this section exceed twenty-five million dollars annually. Of such amount, nine hundred fifty thousand dollars shall be reserved for an approved project for a world headquarters of a business whose primary function is tax return preparation that is located in any home rule city with more than four hundred thousand inhabitants and located in more than one county, which amount reserved shall end in the year of the final maturity of the certificates issued for such approved project.

6. The director of revenue shall issue a refund to the approved company to the extent that the amount of credits allowed in subsection 4 of this section exceeds the amount of the approved company's income tax.

(L. 1996 H.B. 1237 § 22, A.L. 1998 H.B. 1656, A.L. 2003 H.B. 289 and S.B. 620, A.L. 2004 H.B. 1182 and S.B. 1155 and S.B. 1394, A.L. 2005 S.B. 343, A.L. 2009 H.B. 191)

Effective 6-04-09









Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

Chapter 103 Health Plan for State Employees

Chapter Cross References



Section 103.003 Definitions.

Effective 28 Aug 2016

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

103.003. Definitions. — As used in sections 103.003 to 103.175, the following terms mean:

(1) “Actuarial reserves”, the necessary funding required to pay all the medical expenses for services provided to members of the plan but for which the claims have not yet been received by the claims administrator;

(2) “Actuary”, a member of the American Academy of Actuaries or who is an enrolled actuary under the Employee Retirement Income Security Act of 1974;

(3) “Agency”, a state-sponsored institution of higher learning, political subdivision or governmental entity or instrumentality;

(4) “Alternative delivery health care program”, a plan of covered benefits that pays medical expenses through an alternate mechanism rather than on a fee-for-service basis. This includes, but is not limited to, health maintenance organizations and preferred provider organizations, all of which shall include chiropractic physicians licensed under chapter 331, in the provider networks or organizations;

(5) “Board”, the board of trustees of the Missouri consolidated health care plan;

(6) “Claims administrator”, an agency contracted to process medical claims submitted from providers or members of the plan and their dependents;

(7) “Coordination of benefits”, to work with another group-sponsored health care plan which also covers a member of the plan to ensure that both plans pay their appropriate amount of the health care expenses incurred by the member;

(8) “Covered benefits”, a schedule of covered services, including chiropractic services, which are payable under the plan;

(9) “Employee”, any person employed full time by the state or a participating member agency, or a person eligible for coverage by a state-sponsored retirement system or a retirement system sponsored by a participating member agency of the plan;

(10) “Evidence of good health”, medical information supplied by a potential member of the plan that is reviewed to determine the financial risk the person represents to the plan and the corresponding determination of whether or not he or she should be accepted into the plan;

(11) “Health care plan”, any group medical benefit plan providing coverage on an expense-incurred basis, any HMO, any group service or indemnity contract issued by a health plan of any type or description;

(12) “Medical benefits coverages” shall include services provided by chiropractic physicians as well as physicians licensed under chapter 334;

(13) “Medical expenses”, costs for services performed by a provider and covered under the plan;

(14) “Missouri consolidated health care plan benefit fund account”, the benefit trust fund account containing all payroll deductions, payments, and income from all sources for the plan;

(15) “Officer”, an elected official of the state of Missouri;

(16) “Participating higher education entity”, a state-sponsored institution of higher learning;

(17) “Participating member agency”, a political subdivision or governmental entity that has elected to join the plan and has been accepted by the board;

(18) “Plan year”, a twelve-month period designated by the board which is used to calculate the annual rate categories and the appropriate coverage;

(19) “Provider”, a physician, hospital, pharmacist, psychologist, chiropractic physician or other licensed practitioner who or which provides health care services within the respective scope of practice of such practitioner pursuant to state law and regulation;

(20) “Retiree”, a person who is not an employee and is receiving or is entitled to receive an annuity benefit from a state-sponsored retirement system or a retirement system of a participating member agency of the plan or becomes eligible for retirement benefits because of service with a participating member agency.

(L. 1992 H.B. 1574 § 1 subsec. 1, A.L. 1995 S.B. 410, A.L. 1996 H.B. 1400, A.L. 2000 S.B. 885, A.L. 2016 S.B. 997)



Section 103.005 Missouri consolidated health care plan established, purpose — powers to carry out plan.

Effective 28 Aug 1992

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

103.005. Missouri consolidated health care plan established, purpose — powers to carry out plan. — For the purpose of covering medical expenses of the officers, employees and retirees, the eligible dependents of officers, employees and retirees and to the surviving spouses and children of deceased officers, employees and retirees of the state and participating member agencies of the state, there is hereby created and established a health care plan which shall be a body corporate, which shall be under the management of the board of trustees herein described, and shall be known as the "Missouri Consolidated Health Care Plan". Notwithstanding any provision of law to the contrary, such plan may sue and be sued, transact business, contract, invest funds and hold cash, securities and other property and shall be vested with such other powers as may be necessary or proper to enable it, its officers, employees, and agents to carry out fully and effectively all the purposes of sections 103.003 to 103.175.

(L. 1992 H.B. 1574 § 1 subsec. 2)



Section 103.008 Administration to be by board of trustees — members, qualifications, appointment, terms — vacancies.

Effective 28 Aug 2000

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

103.008. Administration to be by board of trustees — members, qualifications, appointment, terms — vacancies. — 1. The general administration and the responsibility for the proper operation of the plan is vested in a board of trustees of thirteen persons, as follows: the director of the department of health and senior services, the director of the department of insurance, financial institutions and professional registration, the commissioner of the state office of administration serving ex officio, one member of the senate from the majority party appointed by the president pro tem of the senate and one member of the senate from the minority party appointed by the president pro tem of the senate with the concurrence of the minority floor leader of the senate, one member of the house of representatives from the majority party appointed by the speaker of the house of representatives and one member of the house of representatives from the minority party appointed by the speaker of the house of representatives with the concurrence of the minority floor leader of the house of representatives, and six members appointed by the governor with the advice and consent of the senate. Of the six members appointed by the governor, three shall be citizens of the state of Missouri who are not members of the plan, but who are familiar with medical issues. The remaining three members shall be members of the plan and may be selected from any state agency or any participating member agency.

2. Except for the legislative members, the director of the department of health and senior services, the director of the department of insurance, financial institutions and professional registration, and the commissioner of the office of administration, trustees shall be chosen for terms of four years from the first day of January next following their election or appointment. Any vacancies occurring in the office of trustee shall be filled in the same manner the office was filled previously.

(L. 1992 H.B. 1574 § 1 subsecs. 3, 4, A.L. 1996 H.B. 1400, A.L. 2000 S.B. 885)



Section 103.010 MOSERS medical staff will serve jointly on both boards — rates and services, decisions prior to January 1, 1994, to be made by MOSERS board.

Effective 28 Aug 1992

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

103.010. MOSERS medical staff will serve jointly on both boards — rates and services, decisions prior to January 1, 1994, to be made by MOSERS board. — MOSERS medical staff will serve jointly on both boards. All decisions on rates and services for dates prior to January 1, 1994, shall be determined by the MOSERS board. All decisions after that date shall be determined by the Missouri consolidated health care plan board.

(L. 1992 H.B. 1574 § 1 subsec. 5)



Section 103.012 Board chairman and vice chairman elected annually by secret ballot — powers and duties.

Effective 28 Aug 1992

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

103.012. Board chairman and vice chairman elected annually by secret ballot — powers and duties. — The board shall elect by secret ballot one member as chairman and one member as vice chairman in January of each year. The chairman shall preside over the meetings of the board and perform such other duties as may be required by action of the board. The vice chairman shall perform the duties of the chairman in the absence of the latter or upon the chairman's inability or refusal to act.

(L. 1992 H.B. 1574 § 1 subsec. 6)



Section 103.014 Executive director appointed by board, not to be board member — powers and duties.

Effective 28 Aug 1992

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

103.014. Executive director appointed by board, not to be board member — powers and duties. — The board shall appoint an executive director, not one of their number, who shall be the executive officer of the board and shall have charge of the offices, records and employees of the plan, subject to the direction of the board.

(L. 1992 H.B. 1574 § 1 subsec. 7)



Section 103.016 Executive director and staff to be state employees — board members not to be employed by plan for four years after leaving board, exception.

Effective 28 Aug 1992

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

103.016. Executive director and staff to be state employees — board members not to be employed by plan for four years after leaving board, exception. — The executive director and all other employees of the plan shall be state employees and eligible for all corresponding benefits. Except by the unanimous vote of the board, no person who has served as a trustee of the board may become an employee of the plan until four years have expired between the date of his or her resignation, termination, or other removal as trustee and the date of his or her appointment as an employee of the plan.

(L. 1992 H.B. 1574 § 1 subsec. 8)



Section 103.019 Staff salaries to be set by board.

Effective 28 Aug 1992

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

103.019. Staff salaries to be set by board. — 1. Employees of the plan shall receive such salaries and necessary expenses as shall be fixed by the board.

2. Subject to the provisions of the constitution, the board of trustees shall have exclusive jurisdiction and control over the funds and property of the plan and may employ and fix the compensation of necessary employees.

(L. 1992 H.B. 1574 § 1 subsecs. 9, 27)



Section 103.020 Summons and writs to be served on executive director.

Effective 28 Aug 1992

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

103.020. Summons and writs to be served on executive director. — Any summons or other writ issued by the courts of the state shall be served upon the executive director.

(L. 1992 H.B. 1574 § 1 subsec. 10)



Section 103.023 Actuary or actuarial firm to give technical advice.

Effective 28 Aug 1992

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

103.023. Actuary or actuarial firm to give technical advice. — The board shall employ or contract with an actuary or firm of actuaries familiar with health care financing as technical advisor to the board on matters regarding the operation and funding of the plan from an actuarial basis and shall perform such duties as are from time to time required by the board.

(L. 1992 H.B. 1574 § 1 subsec. 11)



Section 103.025 Annual audit of records and accounts by CPA.

Effective 28 Aug 2013

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

103.025. Annual audit of records and accounts by CPA. — The board shall arrange for annual audits of the records and accounts of the plan by a certified public accountant or firm of certified public accountants.

(L. 1992 H.B. 1574 § 1 subsec. 12, A.L. 2013 H.B. 116)



Section 103.027 Records to be open to public — annual report on financial condition of plan, content.

Effective 28 Aug 1992

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

103.027. Records to be open to public — annual report on financial condition of plan, content. — The board shall keep a record of its proceedings, which shall be open to public inspection. The board shall prepare annually and make available a report showing the financial condition of the plan which shall contain, but not be limited to, a financial balance sheet, a statement of income and disbursements, a detailed statement of investments acquired and disposed of during the year, together with a detailed statement of the annual rates on investment return from all assets and from each type of investment, a listing of all advisors and consultants retained by the board and such other data as the board shall deem necessary or desirable for a proper understanding of the condition of the plan.

(L. 1992 H.B. 1574 § 1 subsec. 13)



Section 103.029 Attorney at law may be employed for legal advice and representation.

Effective 28 Aug 1992

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

103.029. Attorney at law may be employed for legal advice and representation. — The board may employ or contract with an attorney at law or firm of attorneys to be the legal advisor of the board and to represent the board in all legal proceedings.

(L. 1992 H.B. 1574 § 1 subsec. 14)



Section 103.032 Investment counselors may be employed for investment advice, qualifications, duties.

Effective 28 Aug 1992

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

103.032. Investment counselors may be employed for investment advice, qualifications, duties. — The board may employ or contract with an investment counselor or counselors to be the investment advisor to the board. The board may delegate to such investment counselor authority to act in place of the board in the investment and reinvestment of all or part of the moneys of the plan, and may also delegate to such counselor the authority to act in place of the board in the holding, purchasing, selling, assigning, transferring or disposing of any or all securities and investments in which such moneys have been invested, as well as the proceeds of such investments. Such investment counselor or counselors shall be registered as an investment advisor with the United States Securities and Exchange Commission. In exercising or delegating its investment powers and authority, members of the board shall exercise ordinary business care prudence under the facts and circumstances prevailing at the time of the action or decision. In so doing, the board shall consider long- and short-term needs of the plan in carrying out its purposes, the plan's present and anticipated financial requirements, the expected total return on the plan's investment, general economic conditions, income, growth, long-term net appreciation, and probable safety of funds. No member of the board shall be liable for any action taken or omitted with respect to the exercise of or delegation of these powers and authority if such member shall have discharged the duties of his or her position in good faith and with that degree of diligence, care, and skill which prudent men and women would ordinarily exercise under similar circumstances in a like position.

(L. 1992 H.B. 1574 § 1 subsec. 15)



Section 103.036 Benefit trust fund account to be established by board, purpose — powers of board to carry out duties.

Effective 28 Aug 1992

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

103.036. Benefit trust fund account to be established by board, purpose — powers of board to carry out duties. — The board shall set up and maintain a benefit trust fund account in which shall be placed all payroll deductions, payments, and income from all sources. All property, money, funds, investments, and rights which shall belong to or be available for expenditure or use by the plan shall be dedicated to and held in trust for the members and for the purposes herein set out and no other. The board shall have power, in the name and on behalf of the plan, to purchase, acquire, hold, invest, lend, lease, sell, assign, transfer, and dispose of all property, rights, and securities, and enter into written contracts as may be necessary and proper to carry out its duties.

(L. 1992 H.B. 1574 § 1 subsec. 16)



Section 103.039 Deposit of funds — commingling of funds prohibited — executive director to be responsible, bond required.

Effective 28 Aug 1992

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

103.039. Deposit of funds — commingling of funds prohibited — executive director to be responsible, bond required. — All moneys received by or belonging to the plan shall be paid to the executive director and promptly deposited by the executive director to the credit of the plan in one or more banks or trust companies or other financial institutions as selected by the board. No such money shall be deposited in or be retained by any bank or trust company which does not have on deposit with and for the board at the time, the kind and value of collateral required by sections 30.240 and 30.270, for depositories of the state treasurer. These moneys are funds of the plan and shall not be commingled with any funds in the state treasury. The executive director shall be responsible for all funds, securities, and property belonging to the plan and shall be provided with such corporate surety bond for the faithful handling of the same as the board shall require.

(L. 1992 H.B. 1574 § 1 subsec. 17)



Section 103.042 Board to serve without compensation — expenses authorized — board members performing duties not to suffer loss of their regular compensation.

Effective 28 Aug 1992

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

103.042. Board to serve without compensation — expenses authorized — board members performing duties not to suffer loss of their regular compensation. — The board shall serve without compensation for their services as such, but shall be paid for any necessary expenses incurred in attending meetings of the board or committees thereof or in the performance of other duties authorized by the board. Duties performed for the plan by any member of the board shall be considered duties in connection with the regular employment of the individual, and he or she shall suffer no loss in regular compensation by reason of the performance of such duties.

(L. 1992 H.B. 1574 § 1 subsec. 18)



Section 103.045 Meetings of board, held where and how set — notice to board members.

Effective 28 Aug 1992

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

103.045. Meetings of board, held where and how set — notice to board members. — The board shall meet within the state of Missouri not less than once per calendar quarter, at a time set at a previously scheduled meeting or at the request of the chairman or any four trustees acting jointly. Notice of the meeting shall be delivered to all trustees in person or by depositing notice in a United States Post Office in a properly stamped and addressed envelope not less than six days prior to the date fixed for the meeting. The board may meet at any time by unanimous consent.

(L. 1992 H.B. 1574 § 1 subsec. 19)



Section 103.047 Board members to have one vote — six members to be quorum — majority vote of trustees present for official actions — meeting not required, procedure to determine will of board.

Effective 28 Aug 1992

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

103.047. Board members to have one vote — six members to be quorum — majority vote of trustees present for official actions — meeting not required, procedure to determine will of board. — Each trustee shall be entitled to one vote. Six trustees shall constitute a quorum for the transaction of business and any official action of the board shall be based on the majority vote of the trustees present. Unless otherwise expressly provided in sections 103.003 to 103.175, a meeting need not be called or held to make any decision on a matter before the board. Each member must be sent by the executive director a copy of the matter to be decided with full information on the question from the files of the plan. The concurring decisions of six trustees may decide the issue by signing a document declaring their decision and sending the written document to the executive director within fifteen days after the document and information was mailed to the trustee. If any trustee is not in agreement with the six trustees, the matter is to be passed on at a regular board meeting or a special meeting called for that purpose.

(L. 1992 H.B. 1574 § 1 subsec. 20)



Section 103.050 Principal office for plan to be in Jefferson City, seal — courts to take judicial notice.

Effective 28 Aug 1992

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

103.050. Principal office for plan to be in Jefferson City, seal — courts to take judicial notice. — The principal office of the plan shall be in Jefferson City. The plan shall have a seal bearing the inscription "Missouri Consolidated Health Care Plan", which shall be in the custody of its executive director. The courts of the state shall take judicial notice of the seal, and all copies of records, books, and written instruments which are kept in the office of the system and are certified by the director under the seal shall be proved or admitted in any court or proceeding as provided by section 109.130.

(L. 1992 H.B. 1574 § 1 subsec. 21)



Section 103.055 Errors in members or providers receiving more or less than entitled to — board's power to correct or recover overpayments.

Effective 28 Aug 1992

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

103.055. Errors in members or providers receiving more or less than entitled to — board's power to correct or recover overpayments. — Should any error result in any member or provider receiving more or less than he or she would have been entitled to receive had the error not occurred, the board shall correct such error, and to this end may recover any overpayments.

(L. 1992 H.B. 1574 § 1 subsec. 22)



Section 103.057 False statement or falsifying record of plan, penalty.

Effective 28 Aug 1992

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

103.057. False statement or falsifying record of plan, penalty. — A person who knowingly makes a false statement, or falsifies or permits to be falsified a record of the plan, in an attempt to defraud the plan is subject to fine or imprisonment under the laws of this state.

(L. 1992 H.B. 1574 § 1 subsec. 23)



Section 103.059 Rules authorized, duties of board.

Effective 28 Aug 1992

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

103.059. Rules authorized, duties of board. — Subject to the limitations of law, the board shall formulate and adopt rules and regulations for the government of its own proceedings and for the administration of the plan, and its decisions as to all questions of fact shall be final and conclusive on all persons except for the right of review as provided by law and except for fraud or such gross mistake of fact as to have an effect equivalent to fraud.

(L. 1992 H.B. 1574 § 1 subsec. 24)



Section 103.061 Inspection by board of accounts and records of participants in plan or requesting participants.

Effective 28 Aug 1992

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

103.061. Inspection by board of accounts and records of participants in plan or requesting participants. — The accounts and records of any state department, agency, institution, political subdivision or governmental entity participating in the plan or requesting participation shall be open to inspection by the board of trustees and its employees for the purpose of obtaining information necessary in the performance of the duties of the board.

(L. 1992 H.B. 1574 § 1 subsec. 25)



Section 103.064 Subpoena of witnesses or production of records, powers of board.

Effective 28 Aug 1992

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

103.064. Subpoena of witnesses or production of records, powers of board. — The board shall have the power to subpoena witnesses or obtain the production of records when necessary for the performance of its duties.

(L. 1992 H.B. 1574 § 1 subsec. 26)



Section 103.067 Trustees and employees not to profit from plan transactions — acceptance of gratuity or compensation to influence investment, penalties.

Effective 28 Aug 1992

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

103.067. Trustees and employees not to profit from plan transactions — acceptance of gratuity or compensation to influence investment, penalties. — 1. No trustee or employee of the plan shall receive any gain or profit from any funds or transaction of the plan, except benefits common to all members, if entitled thereto.

2. Any trustee or employee accepting any gratuity or compensation for the purpose of influencing his action with respect to the investment of the funds of the plan shall thereby forfeit his office and in addition thereto be subject to the penalties prescribed by law.

(L. 1992 H.B. 1574 § 1 subsecs. 28, 29)



Section 103.070 Tax exemptions for plan's assets.

Effective 28 Aug 1992

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

103.070. Tax exemptions for plan's assets. — The assets of the plan shall be exempt from state, county, municipal or other political subdivision taxes.

(L. 1992 H.B. 1574 § 1 subsec. 30)



Section 103.075 Plan to become effective on January 1, 1994 — prior to effective date employees' retirement medical care plan to remain in effect.

Effective 28 Aug 1992

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

103.075. Plan to become effective on January 1, 1994 — prior to effective date employees' retirement medical care plan to remain in effect. — The plan shall become effective on January 1, 1994. The Missouri state employees' retirement system medical care plan available for state employees, retirees, and their dependents together with all assets and liabilities shall be incorporated into the plan by June 30, 1994. Prior to January, 1994, all statutory provisions governing the Missouri state employees' retirement system medical care plan shall remain in effect.

(L. 1992 H.B. 1574 § 1 subsec. 31)



Section 103.078 Foster parents permitted to purchase, when.

Effective 28 Aug 2012

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

103.078. Foster parents permitted to purchase, when. — In accordance with section 210.539, the Missouri consolidated health care plan shall allow a foster parent who qualifies for state health insurance under section 210.539 to purchase the same state health insurance as state employees for himself or herself and his or her dependents at the actuarially determined rate of total premium for such health care coverage. In order to qualify for the purchase of state health insurance under this section, foster parents shall not have access to other health insurance coverage through an employer or spouse's employer. Foster parents shall provide documentation of eligibility for state health insurance prior to purchase of any state health insurance under the Missouri consolidated health care plan.

(L. 2012 H.B. 1576)



Section 103.079 Health care programs sponsored by other state agencies may become part of consolidated plan, procedure — departments may review plan and withdraw, when — higher education entities may become part of consolidated plan, procedure.

Effective 28 Aug 2016

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

103.079. Health care programs sponsored by other state agencies may become part of consolidated plan, procedure — departments may review plan and withdraw, when — higher education entities may become part of consolidated plan, procedure. — 1. The health care programs sponsored by the departments of transportation and conservation shall become a part of this plan only upon request to and acceptance by the board of trustees by the highways and transportation commission or the conservation commission and any such transfer into this plan shall be deemed reviewable by such department every three years. Such department may withdraw from the plan upon approval by such department's commission and by providing the board a minimum of six months' notice prior to the end of the then current plan year and termination of coverage will become effective at the end of the then current plan year. For any of the foregoing state agencies choosing to participate, the plan shall not assume responsibility for any liabilities incurred by the agency or its eligible employees, retirees, or dependents prior to its effective date.

2. Any participating higher education entity may, by its own election, become part of this plan. The board of trustees shall accept the participating higher education entity. The board of trustees may request the participating higher education entity pay a first year adjustment if the population being brought into the plan is actuarially substantial and materially different than the current population in the state plan. Once a participating higher education entity comes into the plan, it may not leave the plan for a period of five years. Such participating higher education entity may withdraw from the plan upon approval by such participating higher education entity governing board and by providing the board a minimum of six months’ notice prior to the end of the then current plan year and termination of coverage will become effective at the end of the then current plan year. For any of the foregoing participating higher education entities choosing to participate, the plan shall not assume responsibility for any liabilities incurred by the participating higher education entity or its eligible employees, retirees, or dependents prior to its effective date.

(L. 1992 H.B. 1574 § 1 subsec. 32, A.L. 1996 H.B. 1400, A.L. 2016 S.B. 997)



Section 103.080 High deductible plans and health savings accounts to be offered — definitions — premiums — consumer-driven health care plans — rulemaking authority.

Effective 28 Aug 2011

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

103.080. High deductible plans and health savings accounts to be offered — definitions — premiums — consumer-driven health care plans — rulemaking authority. — 1. As used in this section, the following terms shall mean:

(1) "Health savings account" or "account", shall have the same meaning ascribed to it as in 26 U.S.C. Section 223(d), as amended;

(2) "High deductible health plan", a policy or contract of health insurance or health care plan that meets the criteria established in 26 U.S.C. Section 223(c)(2), as amended, and any regulations promulgated thereunder.

2. Beginning with the open enrollment period for the 2009 plan year, the board shall offer to all qualified state employees and retirees, in addition to the plans currently offered including but not limited to health maintenance organization plans, preferred provider organization plans, copay plans, and participating public entities the option of receiving health care coverage through a high deductible health plan and the establishment of a health savings account. The health savings account shall conform to the guidelines to be established by the Internal Revenue Service for the current tax year but in no case shall a qualified employee or retiree be required to contribute more than the minimum amount allowed by law. A qualified employee or retiree may contribute up to the maximum allowed by law. In order for a qualified individual to obtain a high deductible health plan through the Missouri consolidated health care plan, such individual shall present evidence, in a manner prescribed by regulation, to the board that he or she has established a health savings account in compliance with 26 U.S.C. Section 223, and any amendments and regulations promulgated thereto.

3. Beginning with the open enrollment period for the 2012 plan year, the high deductible health plan offered under subsection 2 of this section shall have monthly subscriber premiums that are materially lower than non-high deductible health plan monthly subscriber premiums with a goal of monthly subscriber premiums being at least fifty percent lower than non-high deductible health plan premiums. The amount of the annual deductible for the high deductible health plan offered under subsection 2 of this section shall be no greater than two hundred percent of the minimum annual deductible for self-only coverage and family coverage as established by the Internal Revenue Service for the current tax year. The coverage afforded by the high deductible health plan, after the applicable deductible has been met, shall be substantially similar or better than the average coverage provided by the non-high deductible health plans.

4. It is the intent of the Missouri general assembly to promote the use of consumer-driven health care plans such as health savings account compatible high deductible health plans by active state employees as an alternative to using traditional managed care plans. If, after the completion of the open enrollment period for the 2012 plan year, fewer than ten percent of Missouri's active state employees have enrolled in a high deductible health plan described in this section, then the board shall offer a more competitive high deductible health plan with increased financial and coverage incentives, including but not limited to alternative annual deductibles, out-of-pocket expenses, and other health plan design features, all within the established federal guidelines, with the goal of having forty percent of Missouri's active state employees enrolling in a health savings account compatible high deductible health plan by the open enrollment period for the 2015 plan year.

5. The board is authorized to promulgate rules and regulations for the administration and implementation of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2007, shall be invalid and void.

6. The board shall issue a request for proposals from companies interested in offering a high deductible health plan in connection with a health savings account.

(L. 2007 H.B. 818 merged with S.B. 406, A.L. 2011 H.B. 270)



Section 103.083 Medical benefit coverage, board's authority to contract for — comparable benefits for employees relying on spiritual healing.

Effective 28 Aug 1992

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

103.083. Medical benefit coverage, board's authority to contract for — comparable benefits for employees relying on spiritual healing. — The board shall provide or contract, or both, on its own behalf, for medical benefits coverage and services for persons covered under sections 103.003 to 103.175 and enrolled in the plan. The board may contract for medical benefits coverage with alternative delivery health care programs where available. Medical expenses shall also include expenses for comparable benefits for employees who rely solely on spiritual means through prayer for healing.

(L. 1992 H.B. 1574 § 2 subsec. 1)



Section 103.084 Recommendation to change to an October first plan year for health care provider contracts.

Effective 28 Aug 2000

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

103.084. Recommendation to change to an October first plan year for health care provider contracts. — Due to the differences between the appropriations process and the current contract methodology used by the board, the general assembly hereby recommends that the board, with respect to health care provider contracts, implement a plan year based upon a fiscal year beginning October first rather than the calendar year period currently employed by the board.

(L. 2000 S.B. 885 § 1)



Section 103.085 Termination of coverage, when, exceptions, certain persons may choose to continue coverage, requirements.

Effective 28 Aug 2007

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

103.085. Termination of coverage, when, exceptions, certain persons may choose to continue coverage, requirements. — Except as otherwise provided by sections 103.003 to 103.080, medical benefits coverage as provided by sections 103.003 to 103.080 shall terminate when the member ceases to be an active employee; except persons receiving or entitled to receive an annuity or retirement benefit or disability benefit or the spouse of or unemancipated children of deceased persons receiving or entitled to receive an annuity or retirement benefit or disability benefit from the state, participating member agency, institution, political subdivision or governmental entity may elect to continue coverage, provided the individuals to be covered have been continuously covered for health care benefits:

(1) Under a separate group or individual policy for the six-month period immediately preceding the member's date of death or disability or eligibility for normal or early retirement; or

(2) Pursuant to sections 103.003 to 103.080, since the effective date of the most recent open enrollment period prior to the member's date of death or disability or eligibility for normal or early retirement; or

(3) From the initial date of eligibility for the benefits provided by sections 103.003 to 103.080; or

(4) Within sixty days of a loss of group coverage, provided that such coverage was in place for at least twelve consecutive months immediately prior to the loss and that such loss was due to the dependent's termination of employment or termination of group coverage by the dependent's employer. This subdivision only applies to qualifying dependents of members receiving or entitled to receive an annuity or retirement benefit from the state, participating member agency, institution, political subdivision, or governmental entity.

­­

­

(L. 1992 H.B. 1574 § 2 subsec. 2, A.L. 2000 H.B. 1808 merged with S.B. 885, A.L. 2007 H.B. 818 merged with S.B. 406)



Section 103.089 Medicare benefits participants, effect.

Effective 28 Aug 2011

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

103.089. Medicare benefits participants, effect. — Participants in the program of medical benefits coverage provided by sections 103.003 to 103.175 who are eligible for Medicare benefits and who are not eligible for the program of medical benefits coverage provided under sections 103.083 to 103.098 to be their primary plan of coverage benefits shall be provided substantially similar benefits provided participants who are not eligible for Medicare benefits. Medical benefits coverage provided under sections 103.003 to 103.175 shall be coordinated with Medicare benefits for participants covered by part A or part B, or both, of Medicare benefits, or for participants eligible for but not covered by part A or part B, or both, of Medicare benefits, reduced by an amount determined by the claims administrator to provide a benefit equivalent to the amount which would be provided on a coordination of benefit basis for such participants if such participants were covered by part A or part B, or both, of Medicare benefits. As used in sections 103.083 to 103.098, the term "Medicare benefits" shall include those medical benefits provided by Title XVIII, A and B, Public Law 89-97, 1965 amendments to the federal Social Security Act (42 U.S.C. Section 301, et seq.) and amendments thereto. Any participating member agency having employees or eligible retirees not covered by Medicare shall authorize the plan at its option to enroll those individuals for medical benefits as provided by Title XVIII, A and B, Public Law 89-97, 1965 amendments to the federal Social Security Act whenever they become eligible for such benefits and the plan shall pay the premium for such enrollment on behalf of that person. The Medicare premium amounts shall be included in the rate established by the actuary for providing medical benefits coverage to such a participating member agency. Anyone not authorizing this Medicare enrollment shall be denied coverage.

(L. 1992 H.B. 1574 § 2 subsec. 3, A.L. 2011 H.B. 270)



Section 103.095 General assembly members, elected officials and employees who cease to hold office may continue coverage — time limitation to elect coverage.

Effective 28 Aug 1992

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

103.095. General assembly members, elected officials and employees who cease to hold office may continue coverage — time limitation to elect coverage. — Notwithstanding any other provision of law to the contrary, any member of the general assembly and any elected state official holding a statewide elective state office, who ceases to hold elective office, or any person employed by the elected official or employed by a member of the general assembly, whose employment is terminated because such elected official or member of the general assembly ceases to hold elective office, may elect to continue insurance benefits to cover medical expenses provided under sections 103.003 to 103.175, by paying the cost of such benefits as determined by the board. If an eligible person does not elect to continue the coverage within thirty-one days from the last day of the month in which the eligible person ceases to be an employee, he may not later elect to be covered under this section.

(L. 1992 H.B. 1574 § 2 subsec. 4)



Section 103.098 Thirty-day enrollment period for state employees, retirees and dependents — preexisting condition not covered for twelve months.

Effective 28 Aug 1992

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

103.098. Thirty-day enrollment period for state employees, retirees and dependents — preexisting condition not covered for twelve months. — There shall be a thirty-day enrollment period, at a time designated by the board, during which retirees and surviving dependents of retirees or employees of state agencies participating in the plan but not then covered by the medical care plan shall be able to enroll in the plan upon provision, at their* own expense, of evidence of good health satisfactory to the board. A preexisting condition will not be covered until a person has been a plan participant for twelve consecutive months.

(L. 1992 H.B. 1574 § 2 subsec. 5)

*Word "his" appears in original rolls.



Section 103.100 Cost of medical benefit program, estimated amount, how computed — notification of authorized medical benefit options — recommendation of portion to be paid by employees — appropriations requested.

Effective 28 Aug 1995

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

103.100. Cost of medical benefit program, estimated amount, how computed — notification of authorized medical benefit options — recommendation of portion to be paid by employees — appropriations requested. — 1. Before each October first, the board shall separately certify to each participating member agency an actuarially determined estimate of the amount which will be necessary during the next plan year to pay all the liabilities for that individual state-sponsored plan or participating member agency plan, including the costs of administration, which shall exist or accrue pursuant to providing the medical benefits of the plan. The estimate shall be computed based on the medical benefit program or programs adopted by the board and shall be certified in total expected expenditures, including the expected expenditures per person for each separately rated category of coverage.

2. Before August first of each year, beginning with August 1, 1996, the board shall notify the state division of budget and planning of the medical benefit options authorized by the board. In addition, the board shall provide the cost of funding each category for each medical benefit option the plan offers.

3. Before September first of each year, beginning September 1, 1996, the entity designated by the governor to make recommendations on a total compensation package for state employees shall analyze the medical benefit options authorized by the board and the costs of each such option, and shall make recommendations to the state division of budget and planning on the portion of such costs, if any, to be paid by the state and the portion to be paid by each state employee for each recommended option. The extent of the recommendation shall be limited to the total state contribution amount as it pertains to the basic covered benefit packages available and any new ancillary benefits that may be available in addition to the basic covered benefit packages. The Missouri consolidated health care plan board of trustees shall maintain responsibility for the pricing strategy regarding how the covered benefit packages are offered to state employees who are members of the plan. The entity shall also notify the board of the recommended state contribution.

4. The commissioner of administration shall request appropriations for payments to the plan for covered state employees. Subject to appropriation, the commissioner of administration monthly shall requisition and certify the payment to the executive director of the plan who shall promptly deposit such amounts to the benefit trust fund account.

(L. 1992 H.B. 1574 § 3 subsecs. 1, 2, A.L. 1995 S.B. 410)



Section 103.105 Participating member agencies to pay executive director monthly — payment deposited in health fund.

Effective 28 Aug 1992

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

103.105. Participating member agencies to pay executive director monthly — payment deposited in health fund. — The employing participating member agency of the members of the plan who are not paid out of funds that have been deposited in the state treasury shall promptly pay monthly to the executive director an amount equal to the amount which the board has certified based upon the actuarial study for that participating member agency. The executive director shall promptly deposit such amounts to the benefit trust fund account.

(L. 1992 H.B. 1574 § 3 subsec. 3)



Section 103.110 Certification of costs of providing recommended options — premium amounts, payment — deposit in fund.

Effective 28 Aug 1995

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

103.110. Certification of costs of providing recommended options — premium amounts, payment — deposit in fund. — Before each October first, the board shall certify to the state division of budget and planning an actuarially determined amount which will be necessary during the next plan year to pay all the liabilities, including the cost of administration, and any necessary actuarial reserves which shall exist or accrue pursuant to providing the medical benefits options as recommended by the entity. All such premium amounts shall be paid to the executive director at the time that each employee's wages or salary would normally be paid, but not later than the fifteenth day of the month following. The premium amounts so remitted will be promptly placed by the executive director in the benefit trust fund account. In lieu of the availability of premium deductions the board may establish alternative methods for the collection of premium amounts.

(L. 1992 H.B. 1574 § 3 subsec. 4, A.L. 1995 S.B. 410)



Section 103.115 Consultants, former employees from certain state agencies, judges or teachers to be compensated for advice which will be paid toward medical benefits, amount.

Effective 16 May 1995, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

103.115. Consultants, former employees from certain state agencies, judges or teachers to be compensated for advice which will be paid toward medical benefits, amount. — Any former employee or any surviving spouse who is receiving retirement benefits from the Missouri state employees' retirement system or the transportation department employees' and highway patrol retirement system; or any former judge or surviving spouse of a former judge who is receiving retirement benefits pursuant to the provisions of sections 287.812 to 287.856, or sections 476.450 to 476.686; or any former teacher or surviving spouse of a former teacher who elected to remain in the public school retirement system pursuant to the provisions of section 104.342 and who is receiving retirement benefits from the public school retirement system and is, or becomes, a member of the Missouri consolidated health care plan or an alternative delivery health care program provided by the board on behalf of the state shall, upon application with the board of trustees, be made, constituted, appointed and employed by the board as a special consultant on the problems of retiree health and, in addition to duties prescribed in section 104.610, or any other law, and upon request of the board of trustees, give the board, orally or in writing, a short detailed statement of physical, medical and health problems affecting retirees. As compensation for the extra duty imposed by this section, each such special consultant as defined above shall receive, in addition to all other compensation provided by law, an amount contributed toward medical benefits coverage provided by the above-referenced plan or plans as appropriated by law.

(L. 1992 H.B. 1574 § 3 subsec. 5, A.L. 1994 H.B. 1149, A.L. 1995 S.B. 410)

Effective 5-16-95



Section 103.130 Agencies joining plan to be by majority vote of governing body, procedure — coverage to be effective, when — must be offered to all eligible employees, retirees and dependents of agency.

Effective 28 Aug 1992

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

103.130. Agencies joining plan to be by majority vote of governing body, procedure — coverage to be effective, when — must be offered to all eligible employees, retirees and dependents of agency. — Each participating member agency may elect by majority vote of its governing body, to join the plan and cover its employees, retirees, and their dependents under the plan as follows:

(1) The clerk or secretary of the participating member agency shall certify the election to the board within ten working days after the vote of the governing body;

(2) The board shall establish a procedure for considering the election of the agencies. Acceptance of the agency into the plan shall be by action of the board and shall be based upon an actuarial analysis or any other determination that the board deems appropriate;

(3) The agency shall supply all available information requested by the board that is necessary to complete an actuarial analysis of the agency and make a determination of the fiscal impact that inclusion of the agency would have on the plan;

(4) The effective date of the participating member agency's coverage will be the first day of the month so requested by the agency and approved by the board;

(5) The participating member agency must offer coverage under the plan to all of its eligible employees, retirees, and dependents.

(L. 1992 H.B. 1574 § 4 subsec. 1)



Section 103.133 Withdrawal from plan — participating agencies and political subdivisions, procedure — termination of plan effective, when.

Effective 28 Aug 1992

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

103.133. Withdrawal from plan — participating agencies and political subdivisions, procedure — termination of plan effective, when. — A participating member agency may elect to withdraw from the plan by certifying such election of its governing body to the board. Such certification must be received by the board at least ninety days prior to the end of the then current plan year and termination of the agency's coverage under the plan will become effective at the end of the then current plan year.

(L. 1992 H.B. 1574 § 4 subsec. 2)



Section 103.136 Agencies and political subdivisions, coverage by plan after termination, two-year period, exception, board action.

Effective 28 Aug 2000

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

103.136. Agencies and political subdivisions, coverage by plan after termination, two-year period, exception, board action. — Any participating member agency terminating its coverage under the plan will not be eligible for participation in the plan for a period of two years after its termination date.

(L. 1992 H.B. 1574 § 4 subsec. 3, A.L. 2000 S.B. 885)



Section 103.138 Plan not responsible for liabilities prior to effective date — for participating agencies and political subdivisions.

Effective 28 Aug 1992

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

103.138. Plan not responsible for liabilities prior to effective date — for participating agencies and political subdivisions. — The plan shall not assume responsibility for any liabilities incurred by the participating member agency or its eligible employees, retirees, or dependents prior to its effective date.

(L. 1992 H.B. 1574 § 4 subsec. 4)



Section 103.141 Participating agencies and political subdivisions, persons eligible for plan.

Effective 28 Aug 1992

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

103.141. Participating agencies and political subdivisions, persons eligible for plan. — The persons in each participating member agency eligible for coverage by the plan shall include, subject to the limitations contained in sections 103.003 to 103.175:

(1) All employees, retirees, former employees entitled to a retirement benefit because of service with the participating member agency, employees eligible for a disability benefit from the participating member agency, employees on a leave of absence, and their dependents;

(2) All persons, and their dependents, who become employees of a participating member agency on or after the date such agency becomes covered under the plan, and who wish to enroll in the plan; and

(3) All persons who become eligible for retirement benefits because of service with the participating member agency, persons who become eligible for a disability benefit from the participating member agency, and their unemancipated dependents, on or after the date such participating member agency becomes covered under the plan, and who have been continuously covered by the benefits under sections 103.003 to 103.175 for at least the shorter of:

(a) Two years prior to the date of disability of the employee or his eligibility for normal or early retirement; or

(b) From the initial date of eligibility for the benefits provided by sections 103.003 to 103.175.

(L. 1992 H.B. 1574 § 4 subsec. 5)



Section 103.145 Enrollment period of thirty days for employees, retirees and dependents of participating member agency.

Effective 28 Aug 1992

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

103.145. Enrollment period of thirty days for employees, retirees and dependents of participating member agency. — There shall be a thirty-day enrollment period, at a time designated by the board, during which retirees and surviving dependents of retirees or employees of a participating member agency who are not then covered by any health care plan offered by the participating member agency shall be able to enroll in the plan upon provision, at their* own expense, of evidence of good health satisfactory to the board. A preexisting condition will not be covered until a person has been a plan participant for a period of twelve consecutive months.

(L. 1992 H.B. 1574 § 4 subsec. 6)

*Word "his" appears in original rolls.



Section 103.150 Coverage to terminate when person no longer employee of participating member agency — exceptions.

Effective 28 Aug 1992

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

103.150. Coverage to terminate when person no longer employee of participating member agency — exceptions. — Notwithstanding any other law to the contrary and with the exception of a retiree of the participating member agency or a former employee of the participating member agency who is entitled to retirement benefits from the participating member agency, when a person is no longer an employee of a participating member agency covered by the plan, that person and his dependents shall thereupon cease to be covered by the plan.

(L. 1992 H.B. 1574 § 4 subsec. 7)



Section 103.155 Reimbursement by participating member agency of start-up costs incurred solely for member agency.

Effective 28 Aug 1992

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

103.155. Reimbursement by participating member agency of start-up costs incurred solely for member agency. — If so determined by the board, a participating member agency shall reimburse the plan for any initial start-up costs that are incurred by the plan solely on behalf of the participating member agency and necessary in order for the participating member agency to be included in the plan.

(L. 1992 H.B. 1574 § 4 subsec. 8)



Section 103.158 Premiums to be paid by participating agencies — deposit into fund.

Effective 28 Aug 1996

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

103.158. Premiums to be paid by participating agencies — deposit into fund. — Monthly, in accordance with a schedule developed by the board, or its designee, each participating member agency shall pay all applicable premium amounts to the executive director. The premium amounts so remitted will be promptly deposited by the executive director in the benefit trust fund account.

(L. 1992 H.B. 1574 § 4 subsec. 9, A.L. 1996 H.B. 1400)



Section 103.163 Delinquent participating member agency, effect — first lien on member agency's fund — writ of mandamus for payment.

Effective 28 Aug 1992

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

103.163. Delinquent participating member agency, effect — first lien on member agency's fund — writ of mandamus for payment. — If any participating member agency fails to make any payment due the plan for a period of sixty days after the payment is due, the participating member agency shall become delinquent and the amount of the delinquency shall constitute a first lien of the funds of the participating member agency, and the board is authorized to compel payment by application for a writ of mandamus; and, in addition, such delinquency shall be certified by the board to the state treasurer. Until such delinquency, together with regular interest, is satisfied, the state treasurer shall withhold all moneys due the participating member agency from the state.

(L. 1992 H.B. 1574 § 4 subsec. 10)



Section 103.165 Termination of agency's participation in plan for failure to pay — no payment of claims during period of nonpayment.

Effective 28 Aug 1992

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

103.165. Termination of agency's participation in plan for failure to pay — no payment of claims during period of nonpayment. — If any participating member agency fails to make any payment due the plan, the board may terminate the agency's participation in the plan and stop paying claims accrued during the period of nonpayment.

(L. 1992 H.B. 1574 § 4 subsec. 11)



Section 103.170 Deficiency in year participating member agencies withdraw to be prorated by the actuary.

Effective 28 Aug 1992

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

103.170. Deficiency in year participating member agencies withdraw to be prorated by the actuary. — If there is a deficiency in any year, participating member agencies withdrawing from the plan during that year will be assessed a prorated amount determined by the actuary.

(L. 1992 H.B. 1574 § 4 subsec. 12)



Section 103.175 Feasibility of agencies and school district retirees not having joined plan to join — board to study and report.

Effective 28 Aug 2003

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

103.175. Feasibility of agencies and school district retirees not having joined plan to join — board to study and report. — The board shall study and report to the general assembly, on or before December 15, 2003, on the feasibility of including in this plan individuals who are employees of eligible agencies which have not elected to join the plan or who are retirees of school districts.

(L. 1992 H.B. 1574 § 4 subsec. 13, A.L. 2003 S.B. 317)



Section 103.178 Alternative system of benefits for treatment of chemical dependency, pilot project — design of project, report.

Effective 28 Aug 1993

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

103.178. Alternative system of benefits for treatment of chemical dependency, pilot project — design of project, report. — 1. Beginning on a date specified by the board of trustees of the Missouri consolidated health care plan but not later than July 1, 1995, the Missouri consolidated health care plan established under section 103.005 shall implement a pilot project to make available to those residing in the pilot project area who are covered by the plan an alternative system of benefits for the treatment of chemical dependency added* to those benefits regularly available to plan participants. The benefits provided under the pilot project shall be similar in scope and comprehensiveness, but not limited to, the benefits provided for the treatment and rehabilitation of persons who are chemically dependent under the department of mental health's comprehensive substance treatment and rehabilitation program, popularly described as the C-STAR program. Such a pilot project shall operate for a period not to exceed four years. To the extent that participation in the pilot project incurs additional cost to a person covered under the plan, participation shall be voluntary. If no additional cost is incurred, the alternative system of benefits may be made in lieu of the regular benefits for the services in the pilot project area.

2. The Missouri state employees' retirement system or the Missouri health care plan, as appropriate, shall in cooperation with the department of mental health and the department of insurance, financial institutions and professional registration design the pilot project so as to generate data to evaluate the costs and benefits of providing coverage of chemical dependency using an alternative set of benefits as provided in this section. The Missouri consolidated health care plan shall at the completion of the pilot project submit to the governor and the members of the general assembly a report which describes the results of the evaluation of this pilot project. As authorized by appropriations made for that purpose, the Missouri state employees' retirement system or the Missouri consolidated health care plan may contract with persons to conduct an independent evaluation of the pilot project established in this section.

(L. 1993 H.B. 564 § 16)

*Word "added" does not appear in original rolls.






Chapter 104 Retirement of State Officers and Employees

Chapter Cross References



Section 104.010 Definitions.

Effective 28 Aug 2013

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.010. Definitions. — 1. The following words and phrases as used in sections 104.010 to 104.800, unless a different meaning is plainly required by the context, shall mean:

(1) "Accumulated contributions", the sum of all deductions for retirement benefit purposes from a member's compensation which shall be credited to the member's individual account and interest allowed thereon;

(2) "Active armed warfare", any declared war, or the Korean or Vietnamese Conflict;

(3) "Actuarial equivalent", a benefit which, when computed upon the basis of actuarial tables and interest, is equal in value to a certain amount or other benefit;

(4) "Actuarial tables", the actuarial tables approved and in use by a board at any given time;

(5) "Actuary", the actuary who is a member of the American Academy of Actuaries or who is an enrolled actuary under the Employee Retirement Income Security Act of 1974 and who is employed by a board at any given time;

(6) "Annuity", annual payments, made in equal monthly installments, to a retired member from funds provided for in, or authorized by, this chapter;

(7) "Annuity starting date", the first day of the first month with respect to which an amount is paid as an annuity under sections 104.010 to 104.800, and the terms retirement, time of retirement, and date of retirement shall mean annuity starting date as defined in this subdivision unless the context in which the term is used indicates otherwise;

(8) "Average compensation", the average compensation of a member for the thirty-six consecutive months of service prior to retirement when the member's compensation was greatest; or if the member is on workers' compensation leave of absence or a medical leave of absence due to an employee illness, the amount of compensation the member would have received may be used, as reported and verified by the employing department; or if the member had less than thirty-six months of service, the average annual compensation paid to the member during the period up to thirty-six months for which the member received creditable service when the member's compensation was the greatest; or if the member is on military leave, the amount of compensation the member would have received may be used as reported and verified by the employing department or, if such amount is not determinable, the amount of the employee's average rate of compensation during the twelve-month period immediately preceding such period of leave, or if shorter, the period of employment immediately preceding such period of leave. The board of each system may promulgate rules for purposes of calculating average compensation and other retirement provisions to accommodate for any state payroll system in which compensation is received on a monthly, semimonthly, biweekly, or other basis;

(9) "Beneficiary", any persons or entities entitled to or nominated by a member or retiree who may be legally entitled to receive benefits pursuant to this chapter;

(10) "Biennial assembly", the completion of no less than two years of creditable service or creditable prior service by a member of the general assembly;

(11) "Board of trustees", "board", or "trustees", a board of trustees as established for the applicable system pursuant to this chapter;

(12) "Chapter", sections 104.010 to 104.800;

(13) "Compensation":

(a) All salary and wages payable out of any state, federal, trust, or other funds to an employee for personal services performed for a department; but including only amounts for which contributions have been made in accordance with section 104.436, or section 104.070, whichever is applicable, and excluding any nonrecurring single sum payments or amounts paid after the member's termination of employment unless such amounts paid after such termination are a final installment of salary or wages at the same rate as in effect immediately prior to termination of employment in accordance with a state payroll system adopted on or after January 1, 2000, or any other one-time payments made as a result of such payroll system;

(b) All salary and wages which would have been payable out of any state, federal, trust or other funds to an employee on workers' compensation leave of absence during the period the employee is receiving a weekly workers' compensation benefit, as reported and verified by the employing department;

(c) Effective December 31, 1995, compensation in excess of the limitations set forth in Internal Revenue Code Section 401(a)(17) shall be disregarded. The limitation on compensation for eligible employees shall not be less than the amount which was allowed to be taken into account under the system as in effect on July 1, 1993. For this purpose, an "eligible employee" is an individual who was a member of the system before the first plan year beginning after December 31, 1995;

(14) "Consumer price index", the Consumer Price Index for All Urban Consumers for the United States, or its successor index, as approved by a board, as such index is defined and officially reported by the United States Department of Labor, or its successor agency;

(15) "Creditable prior service", the service of an employee which was either rendered prior to the establishment of a system, or prior to the date the employee last became a member of a system, and which is recognized in determining the member's eligibility and for the amount of the member's benefits under a system;

(16) "Creditable service", the sum of membership service and creditable prior service, to the extent such service is standing to a member's credit as provided in this chapter; except that in no case shall more than one day of creditable service or creditable prior service be credited any member for any one calendar day of eligible service credit as provided by law;

(17) "Deferred normal annuity", the annuity payable to any former employee who terminated employment as an employee or otherwise withdrew from service with a vested right to a normal annuity, payable at a future date;

(18) "Department", any department or agency of the executive, legislative or judicial branch of the state of Missouri receiving state appropriations, including allocated funds from the federal government but not including any body corporate or politic unless its employees are eligible for retirement coverage from a system pursuant to this chapter as otherwise provided by law;

(19) "Disability benefits", benefits paid to any employee while totally disabled as provided in this chapter;

(20) "Early retirement age", a member's attainment of fifty-five years of age and the completion of ten or more years of creditable service, except for uniformed members of the water patrol;

(21) "Employee":

(a) Effective August 28, 2007, any elective or appointive officer or person employed by the state who is employed, promoted or transferred by a department into a new or existing position and earns a salary or wage in a position normally requiring the performance by the person of duties during not less than one thousand forty hours per year, including each member of the general assembly but not including any patient or inmate of any state, charitable, penal or correctional institution. However, persons who are members of the public school retirement system and who are employed by a state agency other than an institution of higher learning shall be deemed employees for purposes of participating in all insurance programs administered by a board established pursuant to section 104.450. This definition shall not exclude any employee as defined in this subdivision who is covered only under the federal Old Age and Survivors' Insurance Act, as amended. As used in this chapter, the term "employee" shall include:

a. Persons who are currently receiving annuities or other retirement benefits from some other retirement or benefit fund, so long as they are not simultaneously accumulating creditable service in another retirement or benefit system which will be used to determine eligibility for or the amount of a future retirement benefit;

b. Persons who have elected to become or who have been made members of a system pursuant to section 104.342;

(b) Any person who is not a retiree and has performed services in the employ of the general assembly or either house thereof, or any employee of any member of the general assembly while acting in the person's official capacity as a member, and whose position does not normally require the person to perform duties during at least one thousand forty hours per year, with a month of service being any monthly pay period in which the employee was paid for full-time employment for that monthly period; except that persons described in this paragraph shall not include any such persons who are employed on or after August 28, 2007, and who have not previously been employed in such positions;

(c) "Employee" does not include special consultants employed pursuant to section 104.610;

(d) The system shall consider a person who is employed in multiple positions simultaneously within a single agency to be working in a single position for purposes of determining whether the person is an employee as defined in this subdivision;

(22) "Employer", a department of the state;

(23) "Executive director", the executive director employed by a board established pursuant to the provisions of this chapter;

(24) "Fiscal year", the period beginning July first in any year and ending June thirtieth the following year;

(25) "Full biennial assembly", the period of time beginning on the first day the general assembly convenes for a first regular session until the last day of the following year;

(26) "Fund", the benefit fund of a system established pursuant to this chapter;

(27) "Interest", interest at such rate as shall be determined and prescribed from time to time by a board;

(28) "Member", as used in sections 104.010 to 104.272 or 104.601 to 104.800 shall mean an employee, retiree, or former employee entitled to a deferred annuity covered by the Missouri department of transportation and highway patrol employees' retirement system. "Member", as used in this section and sections 104.312 to 104.800, shall mean an employee, retiree, or former employee entitled to deferred annuity covered by the Missouri state employees' retirement system;

(29) "Membership service", the service after becoming a member that is recognized in determining a member's eligibility for and the amount of a member's benefits under a system;

(30) "Military service", all active service performed in the United States Army, Air Force, Navy, Marine Corps, Coast Guard, and members of the United States Public Health Service or any women's auxiliary thereof; and service in the Army National Guard and Air National Guard when engaged in active duty for training, inactive duty training or full-time National Guard duty, and service by any other category of persons designated by the President in time of war or emergency;

(31) "Normal annuity", the annuity provided to a member upon retirement at or after the member's normal retirement age;

(32) "Normal retirement age", an employee's attainment of sixty-five years of age and the completion of four years of creditable service or the attainment of age sixty-five years of age and the completion of five years of creditable service by a member who has terminated employment and is entitled to a deferred normal annuity or the member's attainment of age sixty and the completion of fifteen years of creditable service, except that normal retirement age for uniformed members of the highway patrol shall be fifty-five years of age and the completion of four years of creditable service and uniformed employees of the water patrol shall be fifty-five years of age and the completion of four years of creditable service or the attainment of age fifty-five and the completion of five years of creditable service by a member of the water patrol who has terminated employment and is entitled to a deferred normal annuity and members of the general assembly shall be fifty-five years of age and the completion of three full biennial assemblies. Notwithstanding any other provision of law to the contrary, a member of the Missouri department of transportation and highway patrol employees' retirement system or a member of the Missouri state employees' retirement system shall be entitled to retire with a normal annuity and shall be entitled to elect any of the survivor benefit options and shall also be entitled to any other provisions of this chapter that relate to retirement with a normal annuity if the sum of the member's age and creditable service equals eighty years or more and if the member is at least forty-eight years of age;

(33) "Payroll deduction", deductions made from an employee's compensation;

(34) "Prior service credit", the service of an employee rendered prior to the date the employee became a member which service is recognized in determining the member's eligibility for benefits from a system but not in determining the amount of the member's benefit;

(35) "Reduced annuity", an actuarial equivalent of a normal annuity;

(36) "Retiree", a member who is not an employee and who is receiving an annuity from a system pursuant to this chapter;

(37) "System" or "retirement system", the Missouri department of transportation and highway patrol employees' retirement system, as created by sections 104.010 to 104.270, or sections 104.601 to 104.800, or the Missouri state employees' retirement system as created by sections 104.320 to 104.800;

(38) "Uniformed members of the highway patrol", the superintendent, lieutenant colonel, majors, captains, director of radio, lieutenants, sergeants, corporals, and patrolmen of the Missouri state highway patrol who normally appear in uniform;

(39) "Uniformed members of the water patrol", employees of the Missouri state water patrol* of the department of public safety who are classified as water patrol officers who have taken the oath of office prescribed by the provisions of chapter 306 and who have those peace officer powers given by the provisions of chapter 306;

(40) "Vesting service", the sum of a member's prior service credit and creditable service which is recognized in determining the member's eligibility for benefits under the system.

2. Benefits paid pursuant to the provisions of this chapter shall not exceed the limitations of Internal Revenue Code Section 415, the provisions of which are hereby incorporated by reference. Notwithstanding any other law to the contrary, the board of trustees may establish a benefit plan under Section 415(m) of the Internal Revenue Code of 1986, as amended. Such plan shall be created solely for the purposes described in Section 415(m)(3)(A) of the Internal Revenue Code of 1986, as amended. The board of trustees may promulgate regulations necessary to implement the provisions of this subsection and to create and administer such benefit plan.

(L. 1955 p. 718 § 1, A.L. 1965 p. 223, A.L. 1969 p. 174, A.L. 1972 S.B. 650, A.L. 1981 H.B. 835, et al., A.L. 1982 H.B. 1720, et al., A.L. 1983 H.B. 713 Revision, A.L. 1987 H.B. 713, A.L. 1988 H.B. 1643 & 1399, A.L. 1989 S.B. 135, A.L. 1992 S.B. 499, et al., A.L. 1994 H.B. 1149, A.L. 1997 H.B. 356, A.L. 1999 S.B. 308 & 314, A.L. 2000 H.B. 1808, A.L. 2001 S.B. 371, A.L. 2003 S.B. 248, et al., A.L. 2007 S.B. 406, A.L. 2013 H.B. 233)

*"Missouri state water patrol" changed to "water patrol division" by 306.010, 2010.

(2000) Circuit court employees, who are paid entirely by the county and are hired and fired by court administrator, are not "state employees" qualified to participate in state retirement system; source of salary test, rather than right to control test, applies. Boone County v. County Employees' Retirement Fund, 26 S.W.3d 257 (Mo.App.W.D.).



Section 104.012 Spouse defined.

Effective 28 Aug 2001

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.012. Spouse defined. — For the purposes of public retirement systems administered pursuant to this chapter, any reference to the term "spouse" only recognizes marriage between a man and a woman.

(L. 2001 S.B. 371 § 2)

(2013) Same-sex partner of deceased highway patrolman lacked standing to challenge ban on survivor benefits for same-sex married couples, and creating an open-ended class of married couples was not a special law. Glossip v. Missouri Dept. of Transp. and Highway Patrol Employees' Retirement System, 411 S.W.3d 796 (Mo.banc).



Section 104.020 System created.

Effective 28 Aug 2004

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.020. System created. — There is hereby created the "Missouri Department of Transportation and Highway Patrol Employees' Retirement System", which shall be a body corporate and an instrumentality of the state. In such system shall be vested the powers and duties specified in sections 104.010 to 104.270 and such other powers as may be necessary or proper to enable it, its officers, employees, and agents to carry out fully and effectively all the purposes of sections 104.010 to 104.270.

(L. 1955 p. 718 § 2, A.L. 1983 H.B. 713 Revision, A.L. 2004 H.B. 1440)



Section 104.030 Highway patrol uniformed members and civilian employees to be members of retirement system — credit for military service, when.

Effective 28 Aug 1988

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.030. Highway patrol uniformed members and civilian employees to be members of retirement system — credit for military service, when. — 1. As an incident to his contract of employment or continued employment, each employee of the highways and transportation commission of Missouri, each uniformed member of the highway patrol, and each civilian or nonuniformed employee of the Missouri state highway patrol shall become a member of the system as established in section 104.020 on November 1, 1955, and every person thereafter becoming an employee in either of the three classifications shall become a member at the time of employment. Each employee's membership shall continue as long as he shall continue to be an employee; be on leave for military service or training as hereinafter provided; or receive or be eligible to receive an annuity or benefit hereunder.

2. The military service or training must be that to which he shall have become obligated, either irrespective of his consent under the mandatory provisions of law or as a volunteer while the United States is engaged in actual active armed warfare, if within ninety days after becoming eligible for release from said service obligation he shall have reentered the employment of the transportation department or the state highway patrol. No payment of contributions shall be required of such member upon his return from military service, but he shall be given credit for the actual time of military service rendered at the salary received at the time of entry into military service.

(L. 1955 p. 718 § 4, A.L. 1972 S.B. 650, A.L. 1976 H.B. 1211, A.L. 1982 H.B. 1720, et al., A.L. 1985 H.B. 790, A.L. 1988 H.B. 1643 & 1399)



Section 104.035 Deferred normal annuity on termination of employment to be paid to employee, requirements — reemployment and member of system, prior service credit restored, when — transportation department and highway patrol, deferred normal annuity, when, requirements.

Effective 28 Aug 1993

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.035. Deferred normal annuity on termination of employment to be paid to employee, requirements — reemployment and member of system, prior service credit restored, when — transportation department and highway patrol, deferred normal annuity, when, requirements. — 1. Any member whose employment terminated prior to August 13, 1976, and who had served twenty years or more as an employee shall be entitled to a deferred normal annuity based on his creditable service, average compensation, and the act in effect at the time his employment was terminated.

2. Any member whose employment terminates on or after August 13, 1976, and prior to June 1, 1981, and who had served fifteen or more years' creditable service as an employee or had served ten or more years of creditable service as an employee and was at least thirty-five years of age at the date of termination of employment shall be entitled to a deferred normal annuity based on his creditable service, average compensation, and the act in effect at the time his employment was terminated.

3. Any member whose employment terminates on or after June 1, 1981, and who has ten or more years of creditable service at the date of termination of employment shall be entitled to a deferred normal annuity based on the member's creditable service, average compensation and the act in effect at the time the member's employment is terminated.

4. Any member entitled to a deferred normal annuity as provided in subsection 1, 2, 3 or 5 of this section who reenters the service of a department and again becomes a member of the system and thereafter serves for one continuous year shall have his prior period of service restored, so that benefits determined by reason of his retirement or subsequent withdrawal from service will include the sum of all periods of creditable service, and his annuity shall be based on his creditable service, average compensation, and the act in effect at the time of his retirement or subsequent withdrawal from service.

5. Notwithstanding any other law to the contrary, any member of the transportation department and highway patrol retirement system whose employment terminated on or after September 28, 1992, who has five or more years of vesting service as an employee at the date of termination of employment shall be entitled to a deferred normal annuity based on the member's creditable service, average compensation, and the act in effect at the time the member's employment was terminated.

(L. 1988 H.B. 1643 & 1399, A.L. 1992 S.B. 499, et al., A.L. 1993 S.B. 126)



Section 104.040 Members to receive credit for prior service — military service to be considered — purchase of credit for service in the Armed Forces, cost, interest rate, computation — certain creditable prior service, purchase of, effect — nonfederal public employment, purchase of credit for service.

Effective 28 Aug 2013

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.040. Members to receive credit for prior service — military service to be considered — purchase of credit for service in the Armed Forces, cost, interest rate, computation — certain creditable prior service, purchase of, effect — nonfederal public employment, purchase of credit for service. — 1. Any member shall be entitled to creditable prior service within the meaning of sections 104.010 to 104.272 for all service in the United States Army, Navy, or other armed services of the United States, or any women's auxiliary thereof in time of active armed warfare, if such member was a state employee immediately prior to his or her entry into the armed services and became an employee of the state within ninety days after termination of such service by an honorable discharge or release to inactive status; the requirement of section 104.010 of duties during not less than one thousand forty hours for status as an employee shall not apply to persons who apply for creditable prior service pursuant to the provisions of this section.

2. Any member of the system who served as an employee prior to the original effective date of sections 104.010 to 104.272, but was not an employee on that date, shall be entitled to creditable prior service that such member would have been entitled to had such member become a member of the retirement system on the date of its inception if such member has, or hereafter attains, one year of continuous membership service.

3. Any employee who completes one continuous year of creditable service in the system shall receive credit for service with a state department, if such service has not otherwise been credited.

4. Any member who had served in the Armed Forces of the United States prior to becoming a member, or who is otherwise ineligible pursuant to subsection 1 of this section or other provisions of this chapter, and who became a member after his or her discharge under honorable conditions may elect, prior to retirement, to purchase all of his or her creditable prior service equivalent to such service in the Armed Forces, but not to exceed four years, if the member is not receiving and is not eligible to receive retirement credits or benefits from any other public or private retirement plan for the service to be purchased, and an affidavit so stating shall be filed by the member with the retirement system. However, if the member is eligible to receive retirement credits in a United States military service retirement system, the member shall be permitted to purchase creditable prior service equivalent to his or her service in the armed services, but not to exceed four years, any other provision of law to the contrary notwithstanding. The purchase shall be effected by the member's paying to the retirement system an amount equal to what would have been contributed by the state in his or her behalf had the member been a member for the period for which the member is electing to purchase credit and had his or her compensation during such period of membership been the same as the annual salary rate at which the member was initially employed as a member, with the calculations based on the contribution rate in effect on the date of his or her employment with simple interest calculated from date of employment from which the member could first receive creditable service to the date of election pursuant to this subsection. The payment shall be made over a period of not longer than two years, measured from the date of election, and with simple interest on the unpaid balance. Payments made for such creditable prior service pursuant to this subsection shall be treated by the retirement system as would contributions made by the state and shall not be subject to any prohibition on member contributions or refund provisions in effect at the time of enactment of this subsection.

5. Any uniformed member of the highway patrol who served as a certified police officer prior to becoming a member may elect, prior to retirement, to purchase all of his or her creditable prior service equivalent to such service in the police force, but not to exceed four years, if he or she is not receiving and is not eligible to receive credits or benefits from any other public or private retirement plan for the service to be purchased, and an affidavit so stating shall be filed by the member with the retirement system. The purchase shall be effected by the member's paying to the retirement system an amount equal to what would have been contributed by the state in his or her behalf had he or she been a member of the system for the period for which the member is electing to purchase credit and had his compensation during such period been the same as the annual salary rate at which the member was initially employed as a member, with the calculations based on the contribution rate in effect on the date of his or her employment with simple interest calculated from the date of employment from which the member could first receive creditable service to the date of election pursuant to the provisions of this section. The payment shall be made over a period of not longer than two years, measured from the date of election, and with simple interest on the unpaid balance. Payments made for such creditable prior service pursuant to the provisions of this section shall be treated by the retirement system as would contributions made by the state and shall not be subject to any prohibition on member contributions or refund provisions in effect at the time of enactment of this section.

6. Any member of the system under section 104.030 or 104.170 who is an active employee and who served as a nonfederal full-time public employee in this state prior to becoming a member may elect, prior to retirement, to purchase all of his or her creditable prior service equivalent to such service, but not to exceed four years, if he or she is not receiving and is not eligible to receive credits or benefits from any other public plan for the service to be purchased. The purchase shall be effected by the member's paying to the retirement system an amount equal to what would have been contributed by the state in his or her behalf had he or she been a member of the system for the period for which the member is electing to purchase credit and had his compensation during such period been the same as the annual salary rate at which the member was initially employed as a member, with the calculations based on the contribution rate in effect on the date of his or her employment with simple interest calculated from the date of employment from which the member could first receive creditable service to the date of election pursuant to the provisions of this section. The payment shall be made over a period of not longer than two years, measured from the date of election, and with simple interest on the unpaid balance. Payments made for such creditable prior service pursuant to the provisions of this section shall be treated by the retirement system as would contributions made by the state and shall not be subject to any prohibition on member contributions or refund provisions in effect at the time of enactment of this section. All purchase payments under this subsection must be completed prior to retirement or prior to termination of employment. If a member who purchased creditable service under this subsection dies prior to retirement, the surviving spouse may, upon written request, receive a refund of the amount contributed for such purchase of such creditable service. The surviving spouse shall not be eligible for a refund under this subsection if he or she is entitled to survivorship benefits payable under section 104.140. A member who is entitled to a deferred annuity under section 104.035 shall be ineligible to purchase service under this subsection.

(L. 1955 p. 718 § 5, A.L. 1982 H.B. 1720, et al., A.L. 1983 H.B. 713 Revision, A.L. 1984 H.B. 1370, A.L. 1987 H.B. 713, A.L. 1988 H.B. 1643 & 1399, A.L. 1989 H.B. 674, A.L. 1992 S.B. 499, et al., A.L. 1994 H.B. 1149, A.L. 1999 S.B. 308 & 314, A.L. 2003 S.B. 248, et al., A.L. 2007 S.B. 127 merged with S.B. 406, A.L. 2013 H.B. 233)



Section 104.050 Years of service used in calculating annuity — noncompensated absences for illness and injury, effect — withdrawal before entitled to deferred annuity, relinquishes all rights — reinstatement of forfeited creditable service, when.

Effective 28 Aug 2004

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.050. Years of service used in calculating annuity — noncompensated absences for illness and injury, effect — withdrawal before entitled to deferred annuity, relinquishes all rights — reinstatement of forfeited creditable service, when. — 1. Years of service and twelfths of a year are to be used in calculating any annuity. Absences taken by an employee without compensation for sickness or injury of the employee of up to but not more than twelve months or for leave taken by such employee without compensation pursuant to the provisions of the Family and Medical Leave Act of 1993 shall be counted as membership service.

2. Any member who withdraws from service before he is entitled to deferred benefits under section 104.035 forfeits, waives, and relinquishes all accrued rights in the fund, including all accrued creditable service.

3. If a former employee has forfeited creditable service for any period he shall have the period of creditable service restored only upon the completion of one continuous year of service after he again becomes an employee.

(L. 1955 p. 718 § 6, A.L. 1976 H.B. 1211, A.L. 1982 H.B. 1720, et al., A.L. 1984 H.B. 1370, A.L. 1988 H.B. 1643 & 1399, A.L. 1992 S.B. 499, et al., A.L. 2002 H.B. 1455, A.L. 2004 H.B. 1440)

CROSS REFERENCE:

Multinational banks, securities and obligation of, investment in, when, 409.950



Section 104.060 No payroll deductions — accumulated contributions refunded, when, to whom.

Effective 14 Feb 1980, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.060. No payroll deductions — accumulated contributions refunded, when, to whom. — 1. No payroll deduction shall be made from the compensation of any employee for the Missouri state highway employees' and highway patrol retirement system fund after August 13, 1976.

2. When a member who was an employee on August 13, 1976, thereafter retires or when a former member who has been restored creditable service in accordance with the provisions of subsections 4 and 6 of section 104.050 retires or who is entitled to a deferred annuity under subsection 4 of section 104.030, the board shall pay him an amount equal to his accumulated contributions and credited interest not previously refunded to the date of his retirement. This amount is in addition to any retirement benefits to which he is entitled.

3. When an employee dies after August 13, 1976, the board shall pay to such beneficiary as the employee may have designated in writing or to his estate if no beneficiary be designated an amount equal to his accumulated contributions plus credited interest not previously refunded to the date of death.

4. Within ninety days after February 14, 1980, or within ninety days after reinstatement of membership under subsection 6 of section 104.050, whichever occurs later, when a member or vested member who was an employee on or after August 13, 1976, shall so request in writing, the board shall immediately pay to that employee all accumulated contributions made on account of service rendered through August 13, 1976, and not previously refunded, plus credited interest to the date the payment is made by the board, and such refund of contributions and interest shall not in any way change any benefits or rights which the employee may be entitled to from the system.

(L. 1955 p. 718 § 15, A.L. 1965 p. 223, A.L. 1969 p. 174, A.L. 1972 S.B. 650, A.L. 1976 H.B. 1211, A.L. 1980 H.B. 983)

Effective 2-14-80



Section 104.070 Board to submit estimate of amounts to be contributed by state — included in appropriation request.

Effective 28 Aug 1983

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.070. Board to submit estimate of amounts to be contributed by state — included in appropriation request. — At least ninety days before each regular session of the general assembly, the board shall certify to each department an actuarially determined estimate of the respective shares of each employer in the amount which will be necessary during the next appropriation period to pay all liabilities which shall exist or accrue under sections 104.010 to 104.270 during such period. The estimate shall be computed upon a level percentage of payroll compensation to cover the normal cost. To the estimate actuarially computed there shall be added the additional payment of ninety dollars per month due those retired members of the highway patrol who have not attained the age of sixty-five years. Each department shall include in its budget and in its request for appropriations for personal service, the sum so certified to it by the board, and shall present the same to the general assembly for allowance. The sums so certified and appropriated, when available, shall be paid to the system and deposited in the transportation department employees' and highway patrol retirement and benefit fund. Such contributions and contributions previously made by members are the funds of the system and shall not be commingled with any funds in the state treasury.

(L. 1955 p. 718 § 16, A.L. 1972 S.B. 650, A.L. 1976 H.B. 1211, A.L. 1983 H.B. 713 Revision)



Section 104.080 Member may retire when — waiver of monthly annuity, when.

Effective 28 Aug 2004

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.080. Member may retire when — waiver of monthly annuity, when. — Each member may retire the first of the month following the month during which such member shall reach normal retirement age with a normal annuity. Notwithstanding any other provisions to the contrary, a person receiving an annuity may waive monthly annuity payments or a cost-of-living adjustment (COLA) for periods of time, provided no waiver may be contrary to applicable federal law. A waiver shall be final as to any payment or COLA waived.

(L. 1955 p. 718 § 17, A.L. 1982 H.B. 1720, et al., A.L. 1988 H.B. 1643 & 1399, A.L. 2004 H.B. 1440)



Section 104.081 Highway patrol retirement age.

Effective 28 Aug 2004

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.081. Highway patrol retirement age. — Notwithstanding any other provision of law to the contrary, any uniformed member of the highway patrol may retire at age fifty-five with four years of creditable service with a normal annuity and shall retire at age sixty.

(L. 2004 H.B. 1440)



Section 104.090 Normal annuity of retired member — additional allowance to patrolmen, qualifications — survivorship options — option selected prior to retirement, death of spouse, effect — spouse as beneficiary, effect.

Effective 28 Aug 2013

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.090. Normal annuity of retired member — additional allowance to patrolmen, qualifications — survivorship options — option selected prior to retirement, death of spouse, effect — spouse as beneficiary, effect. — 1. The normal annuity of a member shall equal one and six-tenths percent of the average compensation of the member multiplied by the number of years of creditable service of such member. In addition, the normal annuity of a uniformed member of the patrol shall be increased by thirty-three and one-third percent.

2. In addition, a uniformed member of the highway patrol who is retiring with a normal annuity after attaining normal retirement age shall receive an additional sum of ninety dollars per month as a contribution by the system until such member attains the age of sixty-five years, when such contribution shall cease. To qualify for the contribution provided in this subsection by the system, the retired uniformed member of the highway patrol is made, constituted, appointed and employed by the board as a special consultant on the problems of retirement, aging and other state matters. Such additional contribution shall be reduced each month by such amount earned by the retired uniformed member of the highway patrol in gainful employment. In order to qualify for the additional contribution provided in this subsection, the retired uniformed member of the highway patrol shall have been:

(1) Hired by the Missouri state highway patrol prior to January 1, 1995; and

(2) Employed by the Missouri state highway patrol or receiving long-term disability or work-related disability benefits on the day before the effective date of the member's retirement.

3. In lieu of the annuity payable to the member pursuant to section 104.100, a member whose age at retirement is forty-eight or more may elect in the member's application for retirement to receive one of the following:

Option 1.

An actuarial reduction approved by the board of the member's annuity in reduced monthly payments for life during retirement with the provision that upon the member's death the reduced annuity at date of death shall be continued throughout the life of, and be paid to, the member's spouse; or

Option 2.

The member's normal annuity in regular monthly payments for life during retirement with the provision that upon the member's death a survivor's benefit equal to one-half the member's normal annuity at date of death shall be paid to the member's spouse in regular monthly payments for life; or

Option 3.

An actuarial reduction approved by the board of the member's normal annuity in reduced monthly payments for the member's life with the provision that if the member dies prior to the member's having received one hundred twenty monthly payments of the member's reduced annuity, the member's reduced allowance to which the member would have been entitled had the member lived shall be paid for the remainder of the one hundred twenty-month period to such beneficiary as the member shall have nominated by written designation duly executed and filed with the board. If there is no beneficiary surviving the retiree, the reserve for such allowance for the remainder of such one hundred twenty-month period shall be paid to the retiree's estate; or

Option 4.

An actuarial reduction approved by the board of the member's normal annuity in reduced monthly payments for the member's life with the provision that if the member dies prior to the member having received sixty monthly payments of the member's reduced annuity, the member's reduced allowance to which the member would have been entitled had the member lived shall be paid for the remainder of the sixty-month period to such beneficiary as the member shall have nominated by written designation duly executed and filed with the board. If there is no beneficiary surviving the retiree, the reserve for such allowance for the remainder of such sixty-month period shall be paid to the retiree's estate.

4. The election may be made only in the application for retirement, and such application shall be filed at least thirty days but not more than ninety days prior to the date on which the retirement of the member is to be effective, provided that if either the member or the spouse nominated to receive the survivorship payment dies before the effective date of retirement, the election shall not be effective. If after the reduced annuity commences, the spouse predeceases the retired member, the reduced annuity continues to the retired member during the member's lifetime.

5. Effective July 1, 2000, a member may make an election under option 1 or 2 after the date retirement benefits are initiated if the member makes the election within one year from the date of marriage or July 1, 2000, whichever is later, under any of the following circumstances:

(1) The member elected to receive a normal annuity and was not eligible to elect option 1 or 2 on the date retirement benefits were initiated; or

(2) The member's annuity reverted to a normal annuity pursuant to subsection 8 of section 104.103 and the member remarried; or

(3) The member elected option 1 or 2 but the member's spouse at the time of retirement has died and the member has remarried.

6. Any person who terminates employment or retires prior to July 1, 2000, shall be made, constituted, appointed and employed by the board as a special consultant on the problems of retirement, aging and other state matters, and for such services shall be eligible to elect to receive the benefits described in subsection 5 of this section.

7. For retirement applications filed on or after August 28, 2004, the beneficiary for either option 1 or option 2 of subsection 3 of this section shall be the member's spouse at the time of retirement. If the member's marriage ends after retirement as a result of a dissolution of marriage, such dissolution shall not affect the option election and the former spouse shall continue to be eligible to receive survivor benefits upon death of the member.

8. Any application for retirement shall only become effective on the first day of the month.

(L. 1955 p. 718 § 18, A.L. 1961 p. 542, A.L. 1969 p. 174, A.L. 1972 S.B. 650, A.L. 1976 H.B. 1211, A.L. 1984 H.B. 1370, A.L. 1986 H.B. 1496, A.L. 1988 H.B. 1643 & 1399, A.L. 1994 H.B. 1149, A.L. 1996 H.B. 1541, A.L. 2000 H.B. 1808, A.L. 2004 H.B. 1440, A.L. 2013 H.B. 233)



Section 104.100 Early retirement and retirement, service credits required at age fifty-five — sixty — sixty-five, exception — computation.

Effective 28 Aug 1993

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.100. Early retirement and retirement, service credits required at age fifty-five — sixty — sixty-five, exception — computation. — 1. Any member after attaining fifty-five years of age and having had at least ten years of creditable service may retire. In such case, the member, except uniformed members of the highway patrol, shall receive an actuarial reduction approved by the board of the normal annuity he would have received commencing at his normal retirement age.

2. Any member after attaining sixty years of age and having had at least fifteen years of creditable service may retire with a normal annuity.

3. Any employee after attaining sixty-five years of age and having at least four years of creditable service may retire with a normal annuity.

4. Any member after attaining normal retirement age or early retirement age and who is entitled to a deferred annuity under section 104.035 may retire. In such case, the member shall receive an annuity in an amount which is the actuarial reduction approved by the board of the normal annuity the member would have received commencing at the earliest date on which the member is entitled to an unreduced benefit based on the member's creditable service at the date of the member's termination of employment.

5. Notwithstanding any other provisions to the contrary, any member after attaining fifty-five years of age and having had at least thirty years of creditable service may retire with a normal annuity.

(L. 1955 p. 718 § 19, A.L. 1961 p. 542, A.L. 1969 p. 174, A.L. 1972 S.B. 650, A.L. 1976 H.B. 1211, A.L. 1981 H.B. 835, et al., A.L. 1982 H.B. 1720, et al., A.L. 1986 H.B. 1496, A.L. 1988 H.B. 1643 & 1399, A.L. 1993 S.B. 126)



Section 104.103 Annual benefit increase, when, how computed — limitation — reversion of amount of benefit — special consultant, compensation.

Effective 28 Aug 2004

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.103. Annual benefit increase, when, how computed — limitation — reversion of amount of benefit — special consultant, compensation. — 1. Each member who was employed prior to August 28, 1997, and retires on or after May 12, 1981, shall receive each year a percentage increase in the amount of benefits received by the member during the preceding year of eighty percent of the increase in the consumer price index determined in the manner hereinafter provided. Any such annual benefit increase, however, shall not exceed five percent, nor be less than four percent, and the total increase in the amount of benefits received pursuant to the provisions of this section shall not exceed sixty-five percent of the initial monthly benefit which the member received upon retirement or the benefit received immediately prior to October 1, 1986, whichever is later.

2. Each member who is employed for the first time on or after August 28, 1997, and retires shall be entitled annually to a percentage increase in the retirement benefit payable equal to eighty percent of the increase in the consumer price index. Such benefit increase, however, shall not exceed five percent of the retirement benefit payable prior to the increase.

3. Each member who is employed before August 28, 1997, and terminates employment or retires after that date shall be entitled to the annual benefit increase described in subsection 1 of this section. For such members, the annual benefit increase described in subsection 2 of this section shall not be effective until the year in which the member reaches the limit on total annual benefit increases provided by subsection 1 of this section. After that year, the member shall receive the annual benefit increase described in subsection 2 of this section.

4. Survivors of members described in subsection 2 of this section shall be entitled to the annual benefit increase described in that subsection.

5. For the purposes of this section, any increase in the consumer price index shall be determined in January of each year, based upon the percentage increase of (a) the consumer price index for the preceding calendar year over (b) the consumer price index for the calendar year immediately prior thereto. Any increase so determined shall be applied in calculating any benefit increases that become payable under this section during the calendar year in which the determination is made and in no case shall the percentage be less than zero.

6. An annual increase, if any is due under either this section or section 104.612 for special consultants with the Missouri department of transportation and highway patrol employees' retirement system, shall be payable monthly beginning on a date specified by the board.

7. For members who retire on or after July 1, 2000, in the event such member has chosen a joint and survivor option under the provisions of section 104.090 and the member's eligible spouse or former spouse precedes the member in death, the member's benefit shall revert, effective the first of the month following the death of the spouse or former spouse regardless of when the board receives the member's written application for the benefit provided in this subsection, to an amount equal to the member's normal annuity, as adjusted for early retirement if applicable; such benefit shall include any increases the member would have received since the date of retirement had the member elected a normal annuity.

8. Effective on or after July 1, 2000, any retired member who had elected a joint and survivor payment option and whose eligible spouse or former spouse precedes or preceded the member in death shall upon application to the board be made, constituted, appointed and employed by the board as a special consultant on the problems of retirement, aging and other state matters. As a special consultant under the provisions of this subsection, the member's reduced benefit will revert to a normal annuity as adjusted for early retirement if applicable, effective the first of the month following the death of the spouse or former spouse regardless of when the board receives the member's written application; such benefit shall include any increases the retired member would have received since the date of retirement had the member elected a normal annuity.

(L. 1981 H.B. 835, et al., A.L. 1987 H.B. 713, A.L. 1993 S.B. 126, A.L. 1994 H.B. 1149, A.L. 1997 H.B. 356, A.L. 2000 H.B. 1808, A.L. 2004 H.B. 1440)



Section 104.110 Disability benefits, who entitled, how calculated, terminated when — medical examination required, when — proof of application for Social Security benefits — death benefit, not payable, when — board to establish definitions — annuity benefits, accrual, election — death benefit, eligibility, when — disability and death benefits payable, when.

Effective 28 Aug 2004

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.110. Disability benefits, who entitled, how calculated, terminated when — medical examination required, when — proof of application for Social Security benefits — death benefit, not payable, when — board to establish definitions — annuity benefits, accrual, election — death benefit, eligibility, when — disability and death benefits payable, when. — 1. Any employee, regardless of the length of time of creditable service, who is affirmatively found by the board to be wholly incapable of performing the duties of the employee's or any other position in the employee's department for which the employee is suited, shall be entitled to receive disability benefits. The disability benefit provided by this subsection shall equal one and six-tenths percent of the employee's average compensation multiplied by the number of years of creditable service of the member. Effective September 1, 2003, no employee is eligible for or shall request or apply for the disability benefit provided pursuant to this subsection.

2. Any uniformed member of the highway patrol, highway patrol employee or department of transportation employee, regardless of the length of time of creditable service, who is found by the board to be disabled as a result of injuries incurred in the performance of the employee's duties, shall be entitled to receive an initial disability benefit in an amount equal to seventy percent of the compensation that the employee was receiving on the date preceding the date of disability; provided, however, that the amount of the disability benefit, plus any primary Social Security disability benefits received by such member shall not exceed ninety percent of the monthly compensation such member was receiving on the date preceding the date of disability.

3. Any disability benefits payable pursuant to this section shall be decreased by any amount paid to such member for periodic disability benefits by reason of the workers' compensation laws of this state. After termination of payment under workers' compensation, however, disability benefits shall be paid in the amount required by subsections 1, 2, 7, and 9 of this section.

4. The board of trustees may require a medical examination of a disabled member at any time by a designated physician, and benefits shall be discontinued if the board finds that such member is able to perform the duties of the member's former position or if such member refuses to submit to a medical examination. Any employee who applies for disability benefits provided pursuant to this section shall provide medical certification acceptable to the board which shall include the date the disability commenced and the expected duration of the disability.

5. Any employee who applies for disability benefits pursuant to subsections 2 and 7 of this section shall provide proof of application for Social Security disability benefits. If Social Security disability benefits are denied, the employee shall also provide proof that the employee has requested reconsideration, and upon denial of the reconsideration, that an appeal process is prosecuted.

6. The disability benefits provided in this section shall not be paid to any member who retains or regains earning capacity as determined by the board. If a member who has been receiving disability benefits again becomes an employee, the member's disability benefits shall be discontinued.

7. The board shall also provide or contract for long-term disability benefits for those members whose disability exists or is diagnosed as being of such nature as to exist for more than one year. The benefits provided or contracted for pursuant to this subsection shall be in lieu of any other benefit provided in this section. The eligibility requirements, benefit period and amount of the disability benefits provided pursuant to this subsection shall be established by the board.

8. Definitions of disability and other rules and procedures necessary for administration of the disability benefits provided pursuant to this section shall be established by the board.

9. Any member receiving disability benefits pursuant to subsections 1 and 2 of this section shall receive the same cost-of-living increases as granted to retired members pursuant to section 104.103.

10. The state highways and transportation commission shall contribute the same amount as provided for all state employees for any person receiving disability benefits pursuant to subsection 2 of this section for medical insurance provided pursuant to section 104.270.

11. Any member who qualified for disability benefits pursuant to subsection 2 or subsection 7 of this section shall continue to accrue normal annuity benefits based on the member's rate of pay immediately prior to the date the member became disabled in accordance with sections 104.090 and 104.615 as in effect on the earlier of the date the member reaches normal retirement age or the date normal annuity payments commence.

12. A member who continues to be disabled as provided in subsection 2 or subsection 7 of this section shall continue to accrue creditable service until the member reaches normal retirement age. The maximum benefits period for benefits pursuant to subsections 2 and 7 of this section shall be established by the board. A member who is eligible to retire and does retire while receiving disability benefits pursuant to subsections 2 and 7 of this section shall receive the greater of the normal annuity or the minimum annuity determined pursuant to sections 104.090 and 104.615, as if the member had continued in the active employ of the employer until the member's normal retirement age and the member's compensation for such period had been the member's rate of pay immediately preceding the date the member became disabled.

13. Any member who was receiving disability benefits from the board prior to August 28, 1997, or any member who has submitted an application for disability benefits before August 28, 1997, and would have been eligible to receive benefits pursuant to the eligibility requirements which were applicable at the time of application shall be eligible to receive or shall continue to receive benefits in accordance with such prior eligibility requirements until the member again becomes an employee.

14. Any member receiving disability benefits pursuant to subsection 1, subsection 2 or subsection 7 of this section shall be eligible to receive death benefits pursuant to the provisions of subsection 1 of section 104.140. The death benefits provided pursuant to this subsection shall be in lieu of the death benefits available to the member pursuant to subsection 2 of section 104.140.

15. The board is authorized to contract for benefits in lieu of the benefits provided pursuant to this section.

16. To the extent that the board enters or has entered into any contract with any insurer or service organization to provide the disability benefits provided for pursuant to this section:

(1) The obligation to provide such disability benefits shall be primarily that of the insurer or service organization and secondarily that of the board;

(2) Any employee who has been denied disability benefits by the insurer or service organization and has exhausted all appeal procedures provided by the insurer or service organization may appeal such decision by filing a petition against the insurer or service organization in a court of law in the employee's county of residence; and

(3) The board and the system shall not be liable for the disability benefits provided by an insurer or service organization pursuant to this section and shall not be subject to any cause of action with regard to disability benefits or the denial of disability benefits by the insurer or service organization unless the employee has obtained judgment against the insurer or service organization for disability benefits and the insurer or service organization is unable to satisfy that judgment.

17. An employee may elect to waive the receipt of any disability benefit provided for pursuant to this section at any time.

18. Any member receiving disability benefits pursuant to subsections 1 and 2 of this section shall be eligible for a death benefit of five thousand dollars in addition to any benefits under subsection 14 of this section.

(L. 1955 p. 718 § 20, A.L. 1961 p. 542, A.L. 1969 p. 174, A.L. 1972 S.B. 650, A.L. 1976 H.B. 1211, A.L. 1979 H.B. 36, A.L. 1984 H.B. 1370, A.L. 1986 H.B. 1496, A.L. 1988 H.B. 1643 & 1399, A.L. 1995 H.B. 416, et al., A.L. 1997 H.B. 817 merged with S.B. 389, A.L. 2002 H.B. 1455, A.L. 2003 S.B. 248, et al., A.L. 2004 H.B. 1440)



Section 104.120 Accumulated contributions paid as death benefit, when.

Effective 28 Aug 1955

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.120. Accumulated contributions paid as death benefit, when. — Upon the death of any member prior to his retirement, the board shall as soon as practicable pay to such beneficiary as the member may have designated in writing, or to his estate if no beneficiary be designated, a death benefit equal to the amount of the member's accumulated contributions.

(L. 1955 p. 718 § 21)



Section 104.130 Death benefit of retired member.

Effective 28 Aug 1955

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.130. Death benefit of retired member. — Upon the death of a retired member, the board shall pay to such member's designated beneficiaries or to his estate a death benefit equal to the excess, if any, of the accumulated contributions of the member at retirement over the total amount of retirement benefits received by such member prior to his death.

(L. 1955 p. 718 § 22)



Section 104.140 Death prior to retirement, benefits.

Effective 28 Aug 2013

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.140. Death prior to retirement, benefits. — 1. (1) If a member who has five or more years of creditable service dies before retirement, the member's surviving spouse, to whom the member was married on the date of the member's death, if any, shall receive the reduced survivorship benefits provided in option 1 of subsection 3 of section 104.090 calculated as if the member were of normal retirement age and had retired as of the date of the member's death and had elected option 1.

(2) If there is no eligible surviving spouse, or when a spouse's annuity has ceased to be payable, the member's eligible surviving children under twenty-one years of age shall receive monthly, in equal shares, an amount equal to eighty percent of the member's accrued annuity calculated as if the member were of normal retirement age and retired as of the date of death. Benefits otherwise payable to a child under eighteen years of age shall be payable to the surviving parent as natural guardian of such child if such parent has custody or assumes custody of such minor child, or to the legal conservator of such child, until such child attains age eighteen, and thereafter, the benefit may be paid to the child until age twenty-one; provided, the age twenty-one maximum shall be extended for any child who has been found totally incapacitated by a court of competent jurisdiction.

(3) No benefit is payable pursuant to this section if no eligible surviving spouse or children under twenty-one years of age survive the member. Benefits cease pursuant to this section when there is no eligible surviving beneficiary through either death of the eligible surviving spouse or through either death or the attainment of twenty-one years of age by the eligible surviving children. If the member's surviving children are receiving equal shares of the benefit described in subdivision (2) of this subsection, and one or more of such children become ineligible by reason of death or the attainment of twenty-one years of age, the benefit shall be reallocated so that the remaining eligible children receive equal shares of the total benefit as described in subdivision (2) of this subsection.

2. Effective January 1, 1985, if an employee who has three or more, but less than five years of creditable service dies before retirement, the surviving spouse of the deceased employee, if married to the deceased employee on the date of the employee's death, or the deceased employee's surviving eligible children under the age of twenty-one, shall receive a total monthly payment equal to twenty-five percent of the deceased employee's accrued monthly benefit calculated as if the employee were of normal retirement age as of the date of death. If the surviving spouse dies leaving any eligible children under the age of twenty-one years, the payment shall continue until the children reach twenty-one years of age. If there is no surviving spouse eligible for benefits under this subsection, but there are any children of the deceased employee eligible for payments, the payments shall continue until the children reach twenty-one years of age. Any benefits payable to eligible children under twenty-one years of age shall be made on a pro rata basis among the surviving children under twenty-one years of age.

3. For the purpose of computing the amount of a benefit payable pursuant to this section, if the board finds that the death was a natural and proximate result of a personal injury or disease arising out of and in the course of the member's actual performance of duty as an employee, then the minimum benefit to such member's surviving spouse or, if no surviving spouse benefits are payable, the minimum benefit that shall be divided among and paid to such member's surviving eligible children under the age of twenty-one shall be fifty percent of the member's final average compensation. The service requirements of subsections 1 and 2 of this section shall not apply to any benefit payable pursuant to this subsection.

(L. 1955 p. 718 § 23, A.L. 1969 p. 174, A.L. 1972 S.B. 650, A.L. 1976 H.B. 1211, A.L. 1982 H.B. 1720, et al., A.L. 1984 H.B. 1370, A.L. 1985 H.B. 790, A.L. 1988 H.B. 1643 & 1399, A.L. 2000 H.B. 1808, A.L. 2002 H.B. 1455, A.L. 2013 H.B. 233)

(2013) Section does not discriminate on basis of sexual orientation in violation of equal protection but draws a distinction based on marital status. Glossip v. Missouri Dept. of Transp. and Highway Patrol Employees' Retirement System, 411 S.W.3d 796 (Mo.banc).



Section 104.150 Benefit fund, how held — purpose — deposit, executive director, duties, bond required — investment, board's powers and duties.

Effective 28 Aug 1988

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.150. Benefit fund, how held — purpose — deposit, executive director, duties, bond required — investment, board's powers and duties. — 1. The board shall set up and maintain a transportation department employees' and highway patrol retirement and benefit fund account in which shall be placed all payroll deductions, deferred compensation, payments and income from all sources. All property, money, funds, investments, and rights which shall belong to, or be available for expenditure or use by, the system shall be dedicated to and held in trust for the members and for the purposes set out in sections 104.010 to 104.270 and sections 104.600 to 104.800 and no other. The board, in the name and on behalf of the system, may purchase, acquire, hold, invest, lend, lease, sell, assign, transfer, and dispose of all property, rights, and securities, and enter into written contracts, when necessary or proper to carry out the purposes of sections 104.010 to 104.270 and sections 104.600 to 104.800.

2. All moneys received by or belonging to the system shall be paid to the executive director and by him deposited to the credit of the system in one or more banks or trust companies. No such money shall be deposited in or be retained by any bank or trust company which does not have on deposit with and for the board at the time the kind and value of collateral required by section 30.270 for depositaries of the state treasurer. The executive director shall be responsible for all funds, securities, and property belonging to the system, and shall give such corporate surety bond for the faithful handling of the same as the board shall require.

3. The board may invest the funds of the system as permitted by sections 105.686 to 105.690.

(L. 1955 p. 718 § 14, A.L. 1961 p. 463, A.L. 1983 H.B. 713 Revision, A.L. 1988 H.B. 1643 & 1399)

CROSS REFERENCES:

Borrowing money in disaster area, 246.277

Investment of funds, regulations and limitations, public employees retirement systems, 105.687 to 105.690



Section 104.160 Board of trustees, membership — nominations and voting rights of members of system.

Effective 28 Aug 2007

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.160. Board of trustees, membership — nominations and voting rights of members of system. — The board of trustees shall consist of three members of the state highways and transportation commission elected by the members of the commission. The superintendent of the highway patrol and the director of the department of transportation shall serve as members by virtue of their respective offices, and their successors shall succeed them as members of the board of trustees. In addition, one member of the senate appointed by the president pro tem of the senate and one member of the house of representatives, appointed by the speaker of the house shall serve as members of the board of trustees. In addition to the appointed legislators, two active employee members of the system shall be elected by a plurality vote of the active employee members of the system, herein designated for four-year terms to commence July 1, 1982, and every four years thereafter. One elected member shall be elected from the active employees of the department of transportation and one elected member shall be elected from the active employees of the civilian or uniformed highway patrol. In addition to the two active employee members, two retirees of the system shall be elected to serve on the board by a plurality vote of the retirees of the system. One retiree shall be elected by the retired employees of the transportation department and one retiree shall be elected by the retired employees of the civilian or uniformed highway patrol. The retiree serving on the board on August 28, 2007, shall continue to serve on the board as the representative of the retired employees of the transportation department until June 30, 2010. An election shall be held prior to January 1, 2008, for the retiree to be elected by the retired employees of the civilian or uniformed highway patrol with said term to commence on January 1, 2008, and expire on June 30, 2010. All terms of elected retired employees shall be for four years after June 30, 2010. The board shall determine the procedures for nomination and election of the elective board members. Nominations may be entered by any member of the system, provided members of the system have a reasonable opportunity to vote.

(L. 1955 p. 718 § 8, A.L. 1981 H.B. 835, et al., A.L. 1988 H.B. 1643 & 1399, A.L. 1992 S.B. 499, et al., A.L. 1999 S.B. 268, A.L. 2007 S.B. 127 merged with S.B. 406)



Section 104.170 Officers of board of trustees, election, terms, duties — executive director, appointment, powers and duties — process to be served on executive director.

Effective 28 Aug 2004

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.170. Officers of board of trustees, election, terms, duties — executive director, appointment, powers and duties — process to be served on executive director. — 1. The board shall elect by secret ballot one member as chair and one member as vice chair at the first board meeting of each year. The chair may not serve more than two consecutive terms beginning after August 13, 1988. The chair shall preside over meetings of the board and perform such other duties as may be required by action of the board. The vice chair shall perform the duties of the chair in the absence of the latter or upon the chair's inability or refusal to act.

2. The board shall appoint a full-time executive director, who shall not be compensated for any other duties under the state highways and transportation commission. The executive director shall have charge of the offices and records and shall hire such employees that the executive director deems necessary subject to the direction of the board. The executive director and all other employees of the system shall be members of the system and the board shall make contributions to provide the insurance benefits available pursuant to section 104.270 on the same basis as provided for other state employees pursuant to the provisions of section 104.515, and also shall make contributions to provide the retirement benefits on the same basis as provided for other employees pursuant to the provisions of sections 104.090 to 104.260. The executive director is authorized to execute all documents including contracts necessary to carry out any and all actions of the board.

3. Any summons or other writ issued by the courts of the state shall be served upon the executive director or, in the executive director's absence, on the assistant director.

(L. 1955 p. 718 § 9, A.L. 1988 H.B. 1643 & 1399, A.L. 2001 S.B. 371, A.L. 2004 H.B. 1440)



Section 104.175 Liability insurance coverage authorized, state highways and transportation commission.

Effective 28 Aug 2001

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.175. Liability insurance coverage authorized, state highways and transportation commission. — The state highways and transportation commission is authorized, when requested by the highways and transportation employees' and highway patrol retirement system, to provide liability insurance covering the operation of all vehicles owned or leased or used by the system. The commission is also authorized, when requested by the system, to provide workers' compensation coverage for the executive director and employees of the system. In the event the commission provides such insurance coverage, the system shall reimburse the commission for all costs of such coverage.

(L. 2001 S.B. 371)



Section 104.180 Meetings of board, quorum, compensation of employees of board — service to system deemed regular duties.

Effective 28 Aug 2004

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.180. Meetings of board, quorum, compensation of employees of board — service to system deemed regular duties. — 1. The board of trustees shall meet within the state of Missouri upon the written call of the chairman or by agreement of any four members of the board. Notice of the meeting shall be delivered to all other trustees in person, or by depositing notice in a United States post office, in a properly stamped and addressed envelope, not less than six days prior to the date fixed for the meeting, unless authorized by the board. The board may meet at any time by unanimous mutual consent. There shall be at least one meeting in each quarter.

2. Six trustees shall constitute a quorum for the transaction of business, and any official action of the board shall be based on the majority vote of the trustees present.

3. The trustees shall serve without compensation, but shall receive their necessary expenses incurred in the performance of their duties for the system.

4. The executive director and other employees of the system shall receive such salaries or other compensation as may be fixed by the board and their necessary travel expense within and without the state as may be authorized by the board.

5. Duties performed for the system as board members by the director or any elected employee of the state highways and transportation commission or by the superintendent of the state highway patrol or any elected employee or member of the patrol shall be considered duties in connection with the regular employment of such individual, and the employee shall suffer no loss in regular compensation by reason of the performance of such duties.

(L. 1955 p. 718 § 10, A.L. 1987 H.B. 457, A.L. 1988 H.B. 1643 & 1399, (L. 1955 p. 718 § 10, A.L. 1987 H.B. 457, A.L. 1988 H.B. 1643 & 1399, A.L. 1992 S.B. 499, et al., A.L. 1999 S.B. 268, A.L. 2004 H.B. 1440)



Section 104.190 Records of board — report — office at Jefferson City — seal — audit of accounts, requirements.

Effective 28 Aug 2013

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.190. Records of board — report — office at Jefferson City — seal — audit of accounts, requirements. — 1. The board shall keep a complete record of all its proceedings, which shall be open at all reasonable hours to the inspection of any member. A statement covering the operations of the system for the year, including income and disbursements, and the financial condition of the system at the end of the year, showing the actuarial valuation and appraisal of its assets and liabilities, as of July first, shall each year be delivered to the governor of Missouri and be made readily available to the members.

2. A system of member employment records necessary for the calculation of retirement benefits shall be kept separate and apart from the customary employee employment records.

3. The principal office of the system shall be located in Jefferson City. The system shall have a seal bearing the inscription "Transportation Department Employees' and Highway Patrol Retirement System", which shall be in the custody of its executive director. The courts of this state shall take judicial notice of the seal; and all copies of records, books, and written instruments which are kept in the office of the system and are certified by the executive director under said seal shall be proved or admitted in any court or proceeding as provided by section 109.130.

4. The board shall arrange for annual audits of the records and accounts of the system by a certified public accountant or by a firm of certified public accountants.

(L. 1955 p. 718 § 11, A.L. 1987 H.B. 713, A.L. 1988 H.B. 1643 & 1399, A.L. 2013 H.B. 116)



Section 104.200 Board may correct error in amounts paid member, limitation.

Effective 28 Aug 2013

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.200. Board may correct error in amounts paid member, limitation. — Should any error in any records result in any member's or beneficiary's receiving more or less than he would have been entitled to receive had the records been correct, the board shall correct such error, and, as far as practicable, make future payments in such a manner that the actuarial equivalent of the benefit to which such member or beneficiary was entitled shall be paid, and to this end may recover any overpayments. In all cases in which such error has been made, no such error shall be corrected unless the system discovers or is notified of such error within ten years after the initial date of error.

(L. 1955 p. 718 § 25, A.L. 2013 H.B. 233)



Section 104.210 Powers of board of trustees.

Effective 28 Aug 1988

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.210. Powers of board of trustees. — 1. The general administration of, and responsibility for, the proper operation of the system are hereby vested in a board of trustees.

2. Subject to the limitations of law, the board shall formulate and adopt rules and regulations for the government of its own proceedings and for the administration of the system, and its decisions as to all question of fact shall be final and conclusive on all persons except for the right of review as provided by law and except for fraud or such gross mistake of fact as to have an effect equivalent to fraud.

3. The accounts and records of the state highways and transportation commission, the state highway patrol, the state auditor, and the state treasurer shall be open to inspection to the board of trustees and its employees, for the purpose of obtaining information necessary in the performance of the duties of such board under sections 104.010 to 104.270 and sections 104.600 to 104.800.

4. The board shall have the power to subpoena witnesses or obtain the production of records when necessary for the performance of its duties.

5. Subject to the provisions of the constitution and sections 104.010 to 104.270 and sections 104.600 to 104.800, the board of trustees shall have exclusive jurisdiction and control over the funds and property of the system and may employ and fix the compensation of necessary employees.

6. No trustee or employee of the system shall receive any gain or profit from any funds or transaction of the system, except benefits from interest in investments common to all members if entitled thereto.

7. Any trustee or employee accepting any gratuity or compensation for the purpose of influencing his action with respect to the investment and the funds of the system shall thereby forfeit his office and in addition thereto be subject to the penalties prescribed for bribery.

(L. 1955 p. 718 § 7, A.L. 1983 H.B. 713 Revision, A.L. 1988 H.B. 1643 & 1399)



Section 104.220 Actuary, selection, duties.

Effective 28 Aug 1983

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.220. Actuary, selection, duties. — The board of trustees may select and employ an actuary who shall serve at its pleasure as its technical adviser on matters regarding the operation of the system, or may call upon the director of the department of insurance, financial institutions and professional registration for actuarial service, which shall be furnished by him. The actuary shall:

(1) During the first year of operation of the system, or as soon as practicable, and at least once every five years thereafter, make a general investigation of the mortality, retirement, disability, death, employment turnover, interest, and earnable compensation experience of the system;

(2) Recommend mortality and other tables to be used for all required actuarial calculations;

(3) Make an annual valuation of the liabilities, assets, and reserves of the system, and a determination of the amounts of contributions required by the system to discharge the liabilities and administration costs under sections 104.010 to 104.270, and certify the results thereof to the board; and

(4) Perform such other duties as may be assigned to him by the board.

(L. 1955 p. 718 § 12, A.L. 1983 H.B. 713 Revision)



Section 104.230 Legal services to be rendered by whom.

Effective 28 Aug 1955

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.230. Legal services to be rendered by whom. — The chief counsel of the state highways and transportation commission may furnish whatever legal services shall be necessary and may call upon the attorney general, who shall furnish such services as may be requested.

(L. 1955 p. 718 § 13)



Section 104.240 Actions by and against system — process how served — venue of actions against system — no personal liability for official acts by officers and employees.

Effective 28 Aug 1988

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.240. Actions by and against system — process how served — venue of actions against system — no personal liability for official acts by officers and employees. — The transportation department employees' and highway patrol retirement system may sue and be sued in its official name, but its officers and employees shall not be personally liable for acts of the system. The service of all legal process and of all notices which may be required to be in writing, whether in legal proceedings or otherwise, shall be had on the executive director or assistant director at his office. All suits or proceedings directly or indirectly against the system shall be brought in Cole County.

(L. 1955 p. 718 § 3, A.L. 1988 H.B. 1643 & 1399)



Section 104.250 Law creates vested rights — benefits exempt from taxes and executions — exception, subject to child support and spousal maintenance.

Effective 11 Jul 2002, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.250. Law creates vested rights — benefits exempt from taxes and executions — exception, subject to child support and spousal maintenance. — 1. All payroll deductions and deferred compensation provided for under sections 104.010 to 104.270 are hereby made obligations of the state of Missouri. No alteration, amendment, or repeal of sections 104.010 to 104.270 shall affect the then existing rights of members and beneficiaries, but shall be effective only as to rights which would otherwise accrue under sections 104.010 to 104.270 as a result of services rendered by an employee after such alteration, amendment, or repeal.

2. Any annuity, benefits, funds, property, or rights created by, or accruing to, any person under the provisions of sections 104.010 to 104.270 are hereby made and declared exempt from any tax of the state of Missouri or any political subdivision or taxing body thereof, and shall not be subject to execution, garnishment, attachment, writ of sequestration, or any other process or claim whatsoever, and shall be unassignable except that any payment from the retirement system shall be subject to the collection of child support or spousal maintenance.

(L. 1955 p. 718 § 24, A.L. 1983 H.B. 713 Revision, A.L. 2002 H.B. 1455)

Effective 7-11-02

CROSS REFERENCE:

Taxability of retirement benefits, 143.124



Section 104.254 Spouses of deceased retired members appointed as special consultants, when — duties — compensation — not to affect other benefits.

Effective 11 Jul 2002, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.254. Spouses of deceased retired members appointed as special consultants, when — duties — compensation — not to affect other benefits. — 1. Any spouse of a deceased member of the patrol who retired prior to October 1, 1984, shall, upon application, be made, constituted, appointed, and employed by the board as a special consultant on the problems of retirement, aging, and other matters relating to spouses of deceased members of the patrol, and upon the request of the board, shall give opinions and be available to give opinions, in writing or orally, in response to such requests of the board. As compensation for the services required by this section, spouses of deceased members of the patrol shall be compensated monthly in an amount based on the monthly amount which the member would have been receiving had the selection of options been made on the date of the spouse's application to be made a consultant under the provisions of this section and the member had elected the option of his choice pursuant to the provisions of subsection 3 of section 104.090, or an amount which, when added to any survivorship benefits received initially upon the death of the member of the patrol, shall be equal to two hundred dollars per month or fifty percent or the percentage so selected by the member at retirement of the monthly benefit amount which the member was receiving immediately prior to his death, whichever amount is greater, plus an annual monthly increase in an amount computed by multiplying the spouse's current monthly benefit amount by eighty percent of the increase in the consumer price index calculated in the manner specified in section 104.415. The annual increase provided by this subsection shall not exceed five percent nor be less than four percent, and the total increase in compensation granted as annual increases in accordance with this subsection shall not exceed sixty-five percent of the total compensation granted each spouse by this section on August 13, 1986.

2. The employment provided for by this section shall in no way affect any person's eligibility for retirement or survivor benefits under this chapter, or in any way have the effect of reducing any retirement or survivor benefits, anything to the contrary notwithstanding.

(L. 1986 H.B. 1496, A.L. 1987 H.B. 713 merged with H.B. 384 Revision, A.L. 2002 H.B. 1455)

Effective 7-11-02



Section 104.255 Certain surviving spouses to become consultants — compensation — not to affect survivor's benefits or eligibility for retirement — surviving spouses not receiving payments on or after September 1, 1989.

Effective 28 Aug 2004

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.255. Certain surviving spouses to become consultants — compensation — not to affect survivor's benefits or eligibility for retirement — surviving spouses not receiving payments on or after September 1, 1989. — 1. Any spouse of a deceased member who retired prior to August 28, 1989, shall, upon application, be made, constituted, and appointed and employed by the board as a special consultant on the problems of retirement, aging, and other matters relating to spouses of deceased members of the system, and upon the request of the board shall give opinions, in writing or orally, in response to such requests of the board. As compensation for the services required by this section, spouses of deceased members of the system shall be compensated monthly in an amount subject to either the option that the member chose at the time of retirement or an amount equal to one-half of the member's benefit, whichever is greater. The above benefits shall be based upon the benefit the member was receiving at the time of death.

2. The employment provided for by this section shall in no way affect any person's eligibility for retirement or survivor benefits under the provisions of this chapter, or in any way have the effect of reducing any retirement or survivor benefits, anything to the contrary notwithstanding.

3. Other provisions of law notwithstanding, any surviving spouse not receiving a continuing payment who would have been eligible for compensation under the provisions of subsection 1 or 2 of this section on or after September 1, 1989, shall be entitled to receive compensation in a sum equal to the amount the spouse would have received had subsections 1 and 2 been in effect on September 1, 1989. In order for a surviving spouse to be eligible for the benefits under this subsection, the retirement application of the deceased member must be filed prior to August 28, 2004.

(L. 1989 H.B. 674, A.L. 1992 S.B. 499, et al., A.L. 2004 H.B. 1440)



Section 104.260 Members retiring after October 1, 1984, may be made consultants, when, procedure — compensation to be exempt from taxes, judgments, claims — unassignability.

Effective 28 Aug 1992

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.260. Members retiring after October 1, 1984, may be made consultants, when, procedure — compensation to be exempt from taxes, judgments, claims — unassignability. — 1. Any member who retired prior to October 1, 1984, and who elected at that time to take the option of a reduced benefit during his life and a survivor's benefit for his spouse after his death shall, upon application, be made consultant on the problems of retirement, aging, and maintaining a spouse on reduced benefit, and upon the request of the board, shall give opinions and be available to give opinions, in writing or orally, in response to such requests by the board. As compensation for the services required by this section, such person shall be compensated in an amount which, when added to the benefits received by him, is equal to the amount he would have received had he retired on the date of his application to be made a consultant under the provisions of this section and had elected the option of his choice pursuant to the provisions of subsection 3 of section 104.090.

2. The employment provided for by this section shall in no way affect any person's eligibility for retirement or survivor benefits under this chapter, or in any way have the effect of reducing any retirement or survivor benefits, anything to the contrary notwithstanding.

3. The compensation provided for in this section shall be treated as any other state retirement benefits, payable by the transportation department employees' and highway patrol retirement system and are exempt from any tax of any political subdivision of the state, and shall not be subject to execution, garnishment, attachment, writ of sequestration, or any other process or claim whatsoever, and shall be unassignable, anything to the contrary notwithstanding.

(L. 1987 H.B. 713, A.L. 1992 S.B. 499, et al.)



Section 104.270 Medical and death benefits to be furnished, how — state contribution, amount — contracts for, how let.

Effective 11 Jul 2002, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.270. Medical and death benefits to be furnished, how — state contribution, amount — contracts for, how let. — The state highways and transportation commission may provide for benefits to cover medical expenses and death for members of the closed and year 2000 plans of the highways and transportation employees' and highway patrol retirement system. Any plan may provide medical benefits for dependents of members and for retirees of the closed and year 2000 plans and for persons entitled to deferred annuities in the closed and year 2000 plans and their dependents. Death benefits shall be comparable to those provided for in section 104.517. Contributions by the state highways and transportation commission to provide the benefits shall be on the same basis as provided for other state employees under the provisions of section 104.515. Except as otherwise provided by law, the cost of benefits for dependents of members and for retirees and their dependents shall be paid by the members or retirees. The commission may contract with other persons or entities including but not limited to third-party administrators, health network providers, and health maintenance organizations for all, or any part of, the benefits provided for in this section. The commission may require reimbursement of any medical claims paid by the commission's medical plan for which there was third-party liability.

(L. 1977 H.B. 703, A.L. 1983 H.B. 713 Revision, A.L. 1985 H.B. 790, A.L. 1988 H.B. 1643 & 1399, A.L. 2002 H.B. 1455)

Effective 7-11-02



Section 104.271 Retirement age, certain employees — "eighty and out".

Effective 28 Aug 2003

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.271. Retirement age, certain employees — "eighty and out". — Notwithstanding any other provision of law to the contrary, a member of the Missouri transportation department and highway patrol retirement system or a member of the Missouri state employees' retirement system shall be entitled to retire with a normal annuity and shall be entitled to elect any of the survivor benefit options and shall also be entitled to any other provisions of this chapter that relate to retirement with a normal annuity if the sum of the member's age and creditable service equals eighty years or more and if the member is at least forty-eight years of age.

(L. 1992 H.B. 1440 § 1, A.L. 1994 H.B. 1149, A.L. 2003 S.B. 248, et al.)



Section 104.272 Certain members entitled to credit for service regardless of classification.

Effective 28 Aug 2013

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.272. Certain members entitled to credit for service regardless of classification. — Other provisions of law to the contrary notwithstanding, any person who is an employee of state government and a member of the Missouri department of transportation and highway patrol employees' retirement system is entitled to credit for all of his service during employment with the department of transportation or the state highway patrol if he is an employee of that same agency upon retirement regardless of whether he was classified as full-time, part-time or temporary, and the requirement of section 104.010 of duties during not less than one thousand forty hours for status as an employee shall not apply to persons applying for retirement credit under the provisions of this section.

(L. 1992 S.B. 499, et al. § 1, A.L. 2013 H.B. 233)



Section 104.312 Pension, annuity, benefit, right, and allowance is marital property — division of benefits order, requirements — information for courts — rejection of division of benefits order — basis for payment to alternate payee.

Effective 28 Aug 2013

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.312. Pension, annuity, benefit, right, and allowance is marital property — division of benefits order, requirements — information for courts — rejection of division of benefits order — basis for payment to alternate payee. — 1. The provisions of subsection 2 of section 104.250, subsection 2 of section 104.540, subsection 2 of section 287.820, and section 476.688 to the contrary notwithstanding, any pension, annuity, benefit, right, or retirement allowance provided pursuant to this chapter, chapter 287, or chapter 476 is marital property and after August 28, 1994, a court of competent jurisdiction may divide the pension, annuity, benefits, rights, and retirement allowance provided pursuant to this chapter, chapter 287, or chapter 476 between the parties to any action for dissolution of marriage. A division of benefits order issued pursuant to this section:

(1) Shall not require the applicable retirement system to provide any form or type of annuity or retirement plan not selected by the member and not normally made available by that system;

(2) Shall not require the applicable retirement system to commence payments until the member submits a valid application for an annuity and the annuity becomes payable in accordance with the application;

(3) Shall identify the monthly amount to be paid to the alternate payee, which shall be expressed as a percentage and which shall not exceed fifty percent of the amount of the member's annuity accrued during all or part of the time while the member and alternate payee were married; and which shall be based on the member's vested annuity on the date of the dissolution of marriage or an earlier date as specified in the order, which amount shall be adjusted proportionately if the member's annuity is reduced due to early retirement or the member's annuity is reduced pursuant to section 104.395 under an annuity option in which the member named the alternate payee as beneficiary prior to the dissolution of marriage or pursuant to section 104.090 under an annuity option in which the member on or after August 28, 2007, named the alternative payee as beneficiary prior to the dissolution of marriage, and the percentage established shall be applied to the pro rata portion of any lump sum distribution pursuant to subsection 6 of section 104.335, accrued during the time while the member and alternate payee were married;

(4) Shall not require the payment of an annuity amount to the member and alternate payee which in total exceeds the amount which the member would have received without regard to the order;

(5) Shall provide that any benefit formula increases, additional years of service, increased average compensation or other type of increases accrued after the date of the dissolution of marriage shall accrue solely to the benefit of the member; except that on or after September 1, 2001, any annual benefit increase shall not be considered to be an increase accrued after the date of termination of marriage and shall be part of the monthly amount subject to division pursuant to any order issued after September 1, 2001;

(6) Shall terminate upon the death of either the member or the alternate payee, whichever occurs first;

(7) Shall not create an interest which is assignable or subject to any legal process;

(8) Shall include the name, address, and date of birth of both the member and the alternate payee, and the identity of the retirement system to which it applies;

(9) Shall be consistent with any other division of benefits orders which are applicable to the same member;

(10) Shall not require the applicable retirement system to continue payments to the alternate payee if the member's retirement benefit is suspended or waived as provided by this chapter but such payments shall resume when the retiree begins to receive retirement benefits in the future.

2. A system established by this chapter shall provide the court having jurisdiction of a dissolution of marriage proceeding or the parties to the proceeding with information necessary to issue a division of benefits order concerning a member of the system, upon written request from either the court, the member or the member's spouse, which cites this section and identifies the case number and parties.

3. A system established by this chapter shall have the discretionary authority to reject a division of benefits order for the following reasons:

(1) The order does not clearly state the rights of the member and the alternate payee;

(2) The order is inconsistent with any law governing the retirement system.

4. The amount paid to an alternate payee under an order issued pursuant to this section shall be based on the plan the member was in on the date of the dissolution of marriage; except that any annual benefit increases subject to division shall be based on the actual annual benefit increases received after the retirement plan election.

(L. 1992 S.B. 499, et al. § 5, A.L. 1994 H.B. 1149, A.L. 1995 H.B. 416, et al., A.L. 1997 H.B. 356, A.L. 2001 S.B. 371, A.L. 2007 S.B. 406, A.L. 2013 H.B. 233)



Section 104.320 Retirement system to be body corporate, to be known as Missouri state employees' retirement system — powers and duties — medical benefit funds.

Effective 28 Aug 2007

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.320. Retirement system to be body corporate, to be known as Missouri state employees' retirement system — powers and duties — medical benefit funds. — 1. For the purpose of providing retirement income and other benefits to employees of the state, there is hereby created and established a retirement system which shall be a body corporate and an instrumentality of the state, which shall be under the management of a board of trustees herein described, and shall be known as the "Missouri State Employees' Retirement System". In the system shall be vested the powers and duties specified in sections 104.010 and 104.320 to 104.800 and such other powers as may be necessary or proper to enable it, its officers, employees, and agents to carry out fully and effectively all the purposes of sections 104.010 and 104.320 to 104.800.

2. Notwithstanding any provision of law to the contrary, the system is also authorized and empowered to provide services in connection with medical benefit funds established or maintained for state employees, retirees, and their dependents who are participants in a state medical plan administered by the Missouri consolidated health care* plan established under section 103.005 or other medical benefit plans established or maintained by the state for its employees, retirees, and their dependents. All such plans described in this section shall be welfare plans referred to as "State Medical Plans". The services to be provided by the system shall include, but not be limited to, the investment of assets of such state medical plans. Such services to be provided by the system shall be provided under a trust agreement between the board, as trustee, and the state medical plan, subject to approval by the board of trustees of the Missouri state employees' retirement system and the state medical plan. The system shall be vested with the powers and duties specified in section 104.010 and sections 104.320 to 104.1093 and such other powers as may be necessary or proper to enable it, its officers, employees, and agents to carry out fully and effectively all the purposes of this subsection. Whenever the system is acting under section 104.010 and sections 104.320 to 104.1093 with respect to services provided under this subsection, the provisions of such sections shall be read to apply to services provided under this subsection and not to services provided under subsection 1 of this section.

3. Notwithstanding any provision of law to the contrary, the board shall set up and maintain a separate employee and retiree medical benefit trust for each state medical plan that the system contracts with under subsection 2 of this section in which shall be placed contributions made to the board by the state of Missouri, either directly or indirectly through the medical benefit plan, to fund benefits payable under such state medical plan. No such contributions made from the medical benefit plan's trust fund shall be transferred to the board without the approval of the medical benefit plan's governing body. All property, money, funds, investments, and rights so received and accepted by the board together with proceeds and reinvestments thereof shall be dedicated to and held in a separate trust, known as the medical benefit trust, for the exclusive purpose of satisfying the obligations of the applicable state medical plan to pay health care and other medical benefits to employee and retiree participants and their dependents under such state medical plan. At no time shall any part of a medical benefit trust be used for or diverted to any purpose other than for the exclusive purpose of satisfying the obligations of the applicable state medical plan to provide health care and other medical benefits to employee and retiree participants and their dependents, including payment of benefits on behalf of such participants under such state medical plan and payment of reasonable expenses of the medical benefit trust. The board may establish one or more trust instruments that set forth the terms and conditions for holding, investing, and distributing assets of a medical benefit trust that are consistent with subsection 2 of this section. Such medical benefit trust may be irrevocable. A separate account for a state medical plan may be established under a separate trust instrument. The board may consolidate the retiree assets of one or more medical benefit trusts in a single fund or funds, a "master trust", that may be commingled for investment purposes, and subject to the applicable trust agreement, may commingle the retiree assets of one or more medical benefit trusts with assets of the system for investment purposes. In the event the board commingles assets of one or more trusts for investment purposes, it shall maintain separate bookkeeping accounts reflecting the separate share in each investment pool of each participating trust. The board shall have power to purchase, acquire, hold, invest, lend, lease, sell, assign, transfer, and dispose of all property, rights, and securities and enter into written contracts and may employ or contract with third-party advisors all as may be necessary or proper to carry out the purposes of this subsection and subsection 2 of this section. The board shall have the power to borrow money for any of the authorized purposes of the board and to issue negotiable notes, bonds, or other instruments in writing in evidence of the sum or sums to be borrowed. Whenever the system is acting under section 104.010 and sections 104.320 to 104.1093 with respect to an account established under this subsection, the provisions of such sections shall be read to apply to an account provided under this subsection and not accounts established under subsection 1 of section 104.440.

4. The board shall make such payments from a medical benefit trust to or for the benefit of the participants in a state medical plan and their dependents, at such time, in such manner, in such amounts, in such form, and for such purposes as may be specified in one or more directives by the state medical plan administrator authorized to direct payment of benefits under such state medical plan from time to time or as provided in a trust agreement governing such medical benefit trust, and the board shall have no responsibility and shall be without liability for any payment made under such direction. The board shall be under no duty or obligation to make any inquiry or investigation as to whether any direction is made under the provisions of any state medical plan and shall not be responsible in any respect for the administration of any state medical plan. Payment in response to such direction shall be a complete discharge of the board of its responsibility for the holding and safekeeping of such assets and any assets paid over shall no longer constitute part of the medical benefit trust.

5. The board shall invest the funds of a medical benefit trust in the same manner as it invests funds of the retirement system as permitted by sections 105.686** to 105.690.

6. The board may authorize the executive director to assist with programs and procedures pertaining to payroll for state employees and any state employee benefits as requested by the office of administration or other state agencies.

(L. 1957 p. 706 § 2, A.L. 1981 H.B. 835, et al., A.L. 1984 H.B. 1370, A.L. 1988 H.B. 1643 & 1399, A.L. 1995 H.B. 416, et al., A.L. 2007 S.B. 406)

*Word "care" does not appear in original rolls.

**Section 105.686 was repealed by S.B. 544, 1994.



Section 104.330 State employees to be members — military service, effect.

Effective 28 Aug 2001

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.330. State employees to be members — military service, effect. — 1. As an incident to his or her contract of employment or continued employment, each employee of the state shall become a member of the system on the first day of the first month following the original effective date of sections 104.310 to 104.540, September 1, 1957, and every person thereafter becoming an employee shall become a member at the time of employment. Each employee's membership shall continue as long as the member continues to be an employee or be on leave for military service or training as hereinafter provided; or receive or be eligible to receive an annuity or benefit.

2. Any member who completes military service or training on or after December 3, 1974, shall receive creditable service and salary credit mandated by federal law under the Vietnam Era Veteran's Readjustment Act of 1974 and the Uniformed Services Employment and Reemployment Rights Act of 1994 or any successor thereto, or as otherwise provided under federal or state law.

(L. 1957 p. 706 § 4, A.L. 1958 2d Ex. Sess. p. 180, A.L. 1972 S.B. 548, A.L. 1980 H.B. 983, A.L. 1981 H.B. 835, et al., A.L. 2001 S.B. 371)



Section 104.332 Certain legal advisors to be made special consultants on problems of retirement — legal advisor defined.

Effective 28 Aug 2001

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.332. Certain legal advisors to be made special consultants on problems of retirement — legal advisor defined. — 1. Any person who has been appointed or employed as a legal advisor pursuant to section 286.070 prior to August 28, 2001, who is receiving or thereafter is qualified to receive retirement benefits pursuant to section 104.374 shall upon application be made, constituted, appointed and employed by the board of trustees of the Missouri state employees' retirement system as a special consultant on the problems of retirement, aging and other state matters for the remainder of the person's life. Upon request of the board or the administrative hearing commission, the consultant shall give opinions or be available to give opinions in writing or orally in response to such requests. As compensation for such services and in lieu of receiving benefits pursuant to section 104.374, each such special consultant shall be eligible for all benefits payable pursuant to sections 287.812 to 287.856, effective upon the later of August 28, 1999, or the date retirement benefits become payable. In no event shall retroactive benefits be paid.

2. The term "legal advisor" as defined in subdivision (7) of section 287.812 shall be deemed to include any attorney or legal counsel appointed or employed pursuant to section 286.070.

(L. 2001 S.B. 371 § 1)



Section 104.335 Vesting service — members who are entitled to annuities — requirements, amounts — terminated vested member, judge, administrative law judge or legal advisor, election to pay present value of annuity, eligibility, purchase of prior service credit.

Effective 11 Jul 2002, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.335. Vesting service — members who are entitled to annuities — requirements, amounts — terminated vested member, judge, administrative law judge or legal advisor, election to pay present value of annuity, eligibility, purchase of prior service credit. — 1. Any member whose employment terminated prior to September 1, 1972, and (a) who had served at least three full biennial assemblies as a member of the general assembly, or (b) who was other than a member of the general assembly and who had fifteen or more years of vesting service shall be entitled to a deferred normal annuity based on the member's creditable service, average compensation and the law in effect at the time the member's employment was terminated.

2. (1) Any member whose employment terminated on or after September 1, 1972, and prior to July 1, 1981, and (a) who had served at least three full biennial assemblies as a member of the general assembly, or (b) who was other than a member of the general assembly and who had fifteen or more years of vesting service or who had ten or more years of vesting service and was at least thirty-five years of age at the date of termination of employment shall be entitled to a deferred normal annuity based on the member's creditable service, average compensation and the law in effect at the time the member's employment was terminated.

(2) Any member whose employment terminated on or after July 1, 1981, and (a) who had served at least three full biennial assemblies as a member of the general assembly, or (b) who was other than a member of the general assembly and who had ten or more years of vesting service at the date of termination of employment shall be entitled to a deferred normal annuity based on the member's creditable service, average compensation and the law in effect at the time the member's employment was terminated.

(3) Any member whose employment terminated on or after September 1, 1972, and who had four or more years of vesting service as governor, lieutenant governor, secretary of state, auditor, treasurer, or attorney general of this state shall be entitled to a deferred normal annuity based on the member's creditable service, average compensation and the law in effect at the time the member's employment was terminated.

(4) Any member whose employment terminated on or after September 28, 1985, and who (a) had served less than three full biennial assemblies as a member of the general assembly, and (b) has less than ten years of vesting service as an employee other than a member of the general assembly shall be entitled to two years of vesting service for each full biennial assembly in which the member served plus an additional amount of vesting service for each partial biennial assembly served, which amount shall be equal to the pro rata portion of the biennial assembly so served. The total amount of vesting service provided for in this subdivision shall be used to calculate the deferred normal annuity or deferred partial annuity to which such member is entitled based on the member's creditable service, which includes all service designated as vesting service under this subdivision, the member's average compensation, and the law in effect at the time the member's employment was terminated.

3. Any member whose employment terminated on or after October 1, 1984, but before September 28, 1992, and who was other than a member of the general assembly and who has five or more years of vesting service as an employee at the date of termination of employment shall be entitled to a deferred partial annuity based on the member's creditable service, average compensation, and the law in effect at the time the member's employment was terminated, in the following amounts:

(1) An employee with at least five years of vesting service, but less than six years, is entitled to fifty percent of the amount payable as a deferred normal annuity;

(2) An employee with six years of vesting service, but less than seven years, is entitled to sixty percent of the amount payable as a deferred normal annuity;

(3) An employee with seven years of vesting service, but less than eight years, is entitled to seventy percent of the amount payable as a deferred normal annuity;

(4) An employee with eight years of vesting service, but less than nine years, is entitled to eighty percent of the amount payable as a deferred normal annuity;

(5) An employee with nine years of vesting service, but less than ten years, is entitled to ninety percent of the amount payable as a deferred normal annuity.

4. Any member whose employment terminated on or after September 28, 1992, and who was other than a member of the general assembly and who has five or more years of vesting service as an employee at the date of termination of employment shall be entitled to a deferred normal annuity based on the member's creditable service, average compensation, and the law in effect at the time the member's employment was terminated.

5. Any member who is entitled to a deferred normal annuity as provided in subsection 1, 2, 3, or 4 of this section and who reenters the service of a department and again becomes a member of the system shall have the member's prior period of vesting service combined with the member's current membership service, so that any benefits that may become payable under this system by reason of the member's retirement or subsequent withdrawal will recognize such prior period of vesting service.

6. (1) A vested member, an administrative law judge or legal advisor as defined in section 287.812, or a judge as defined in section 476.515, who has terminated all employment with the state of Missouri for a period of six months or longer, may make a one-time election for the system to pay the present value of a deferred annuity or a benefit as defined in section 287.812 or section 476.515 if the amount of such terminated member's or person's creditable service is less than ten years, and if such terminated member or person is not within five years of eligibility for receiving an annuity or benefit. Any such member, administrative law judge, legal advisor or judge who terminates employment on or after August 28, 1997, shall be eligible for the one-time election provided for in this subsection only if the present value of the deferred annuity does not exceed ten thousand dollars. The present value shall be actuarially determined by the system. Except as provided in subdivision (2) of this subsection, any payment so made shall be a complete discharge of the existing liability of the system with respect to such terminated member or person.

(2) Upon subsequent employment in a position covered under a system administered by the Missouri state employees' retirement system, the employee, administrative law judge or judge may elect, within one year of such employment, to purchase creditable service equal to the amount of creditable service surrendered due to a payment as specified in this subsection. The cost of such purchase shall be actuarially determined by the system, and shall be paid over a period of not longer than two years from the date of election, with interest on the unpaid balance.

(3) Persons described in subdivision (1) of this subsection who terminate employment on or after September 1, 2002, shall no longer be eligible to make the election described in subdivision (1) of this subsection.

7. Any individual, covered by a retirement plan identified in this chapter, chapter 287 or chapter 476 who terminated employment prior to August 28, 1993, shall, upon application to the board of trustees of the Missouri state employees' retirement system, be made, constituted and appointed and employed by the board as a special consultant on the problems of retirement, aging and other state matters for the remainder of the person's life. Upon request of the board or the court from which the person retired, the consultant shall give opinions or be available to give opinions in writing or orally in response to such requests. As compensation for such services, the consultant shall be eligible to purchase or transfer, prior to retirement, creditable service as set forth in section 105.691.

(L. 1981 H.B. 835, et al., A.L. 1984 H.B. 1370, A.L. 1985 H.B. 790, A.L. 1988 H.B. 1643 & 1399, A.L. 1992 S.B. 499, et al., A.L. 1994 H.B. 1149, A.L. 1995 H.B. 416, et al., A.L. 1997 H.B. 356, A.L. 2000 H.B. 1808, A.L. 2002 H.B. 1455)

Effective 7-11-02



Section 104.339 Creditable prior service, members entitled to.

Effective 28 Aug 2001

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.339. Creditable prior service, members entitled to. — 1. Any employee who became a member of the system, on the first day of the first month following the original effective date of sections 104.310 to 104.540, September 1, 1957, shall be given creditable prior service with the state. All such creditable prior service must be established to the satisfaction of the board.

2. Any member of the system employed on or after August 13, 1988, and who served as an employee prior to September 1, 1957, but was not an employee on that date, shall be entitled to the creditable prior service that such employee would have been entitled to had such employee become a member of the retirement system on the date of its inception.

(L. 1984 H.B. 1370, A.L. 1988 H.B. 1643 & 1399, A.L. 2001 S.B. 371)



Section 104.340 Creditable prior service and prior service credits — what is included — special consultants, requirements, compensation.

Effective 28 Aug 2003

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.340. Creditable prior service and prior service credits — what is included — special consultants, requirements, compensation. — 1. Any member, on the first day of the first month following the original effective date of sections 104.310* to 104.540, September 1, 1957, shall be entitled to creditable prior service for the purpose of sections 104.310* to 104.620 for all active military service performed in the United States Army, Air Force, Navy, Marine Corps, Coast Guard and members of the United States Public Health Service when in the active military service, or any women's auxiliary thereof in time of active armed warfare, if such member was a state employee immediately prior to the member's entry into the armed services and became an employee of the state within ninety days after termination of such service under honorable conditions or release to inactive status in a reserve component of the Armed Forces. This includes:

(1) Members of the reserve component of the Armed Forces (National Guard of the United States, United States Army Reserve, Air National Guard of the United States, United States Air Force Reserve, United States Naval Reserve, United States Marine Corps Reserve, United States Coast Guard);

(2) Reserve components existing prior and subsequent to the original effective date of sections 104.310* to 104.540; and

(3) The reserve of the United States Public Health Service, while in the active military service of the United States.

2. Any former full-time employee of a state board, whether unassigned or assigned to the governor, who becomes a member within one year of termination of employment with the board, shall be entitled to creditable prior service not to exceed eight years for service rendered, provided the member had not become vested in a city or county retirement system and has or attains one or more years of continuous service.

3. Notwithstanding any other provision of law to the contrary, any employee of a political subdivision who becomes a state employee, or gains eligibility to become a member, by an act, or acts, of the general assembly after August 13, 1986, making such employment state employment shall be entitled only to prior service credit for such employment with a political subdivision. Such prior service credit, which cannot exceed eight years, shall be used in the determination of eligibility for benefits pursuant to the provisions of sections 104.310* to 104.612 but not in determining the amount of benefits, if the person makes application to the board for such prior service credit within ninety days of becoming a member of the Missouri state employees' retirement system, and establishes such service to the satisfaction of the board; except that such prior service credit shall not be used for the purposes of computing the minimum benefit provided by section 104.615.

4. Any member who had performed active service in the United States Army, Air Force, Navy, Marine Corps, Army or Air National Guard, Coast Guard, or any reserve component thereof prior to last becoming a member, or who is otherwise ineligible under subsection 1 of this section or other provisions of this chapter, and who became a member after the person's discharge under honorable conditions may elect, prior to retirement, to purchase all of the member's creditable prior service equivalent to such service in the Armed Forces, but not to exceed four years, provided the person is not receiving and is not eligible to receive retirement credits or benefits from any other public or private retirement plan for the service to be purchased. However, if the member is eligible to receive retirement credits in a United States military service retirement system, the member shall be permitted to purchase creditable prior service equivalent to such service in the Armed Forces, but not to exceed four years, any other provision of law to the contrary notwithstanding. The purchase shall be effected by the member's submission of appropriate documentation verifying the member's dates of active service and by paying to the retirement system an amount equal to what would have been contributed by the state in the member's behalf had the member been a member for the period for which the member is electing to purchase credit and had the member's compensation during such period of membership been the same as the annual salary rate at which the member was initially employed by a department, with the calculations based on the contribution rate in effect on the date of employment with simple interest calculated from the date of employment from which the member could first receive creditable service to the date of election under this subsection. The payment shall be made over a period of not longer than two years, measured from the date of election, and with simple interest on the unpaid balance. Payments made for such creditable prior service under this subsection shall be treated by the retirement system as would contributions made by the state and shall not be subject to any prohibition on member contributions or refund provisions in effect at the time of enactment of this subsection**.

5. Any member who terminated employment prior to August 13, 1986, who had served in the Armed Forces of the United States prior to becoming a member, or who is otherwise ineligible pursuant to subsection 1 of this section or other provisions of this chapter, and who became a member after the person's discharge under honorable conditions shall, upon application to the board of trustees of the Missouri state employees' retirement system, be made, constituted and appointed and employed by the board as a special consultant on the problems of retirement, aging and other state matters for the remainder of the person's life. Upon request of the board of the system or the court from which the person retired, the consultant shall give opinions or be available to give opinions in writing or orally in response to such requests. As compensation for such services, the consultant shall be eligible to purchase, prior to retirement, creditable prior service as provided in this subsection.

6. Any member who is an employee on or after June 30, 1988, shall be entitled to creditable prior service for all full-time service rendered at Lincoln University prior to June 30, 1988, if such service is established to the satisfaction of the board, provided such member elects in writing to forfeit all rights accrued under the Lincoln University retirement plan for such service, and provided such service is not now credited the member under the Missouri state employees' retirement system.

7. Any person who is an employee on or after August 28, 1989, and who has been denied credit for any service because the person was a member of some other retirement system or benefit fund to which the state was a contributor shall receive creditable prior service for all the service rendered which would have otherwise been earned during such period of service by the person except for the denial of credit; however, in no event shall any person receive service credit for the same period of service under more than one retirement system.

8. Upon application to the board, any member or former member not yet retired previously employed by the Missouri institute of psychiatry prior to July 1, 1974, and who by virtue of such employment was a member of a retirement system or plan other than the Missouri state employees' retirement system but did not become vested in that system or plan shall receive creditable prior service for such service, provided that such service is not used for the calculation of benefits under any other retirement system or plan, excluding Social Security, and that such service is established to the satisfaction of the board.

9. Any retired member previously employed by the Missouri institute of psychiatry prior to July 1, 1974, and who by virtue of such employment was a member of a retirement system or plan other than the Missouri state employees' retirement system but did not become vested in that system or plan may make application to be made, constituted, appointed, and employed by the board as a special consultant on the problems of retirement, aging and other state matters. As compensation the special consultant shall receive beginning the month next following such appointment an amount equal to the retirement benefit the member would have been receiving had such service been included in the original retirement benefit calculation, provided that such service is not used for the calculation of benefits under any other retirement system or plan, excluding Social Security, and that such service is established to the satisfaction of the board.

10. Notwithstanding any other provisions of law to the contrary, if a former employee terminated employment before January 1, 1988, and such former employee had also served as a board member pursuant to the provisions of section 329.190, such former employee shall upon application to the board of trustees of the Missouri state employees' retirement system be made a special consultant on the problems of retirement and shall upon request of the board of trustees give opinions in writing or orally in response to such request. As compensation for such services, the former employee shall receive creditable service for all time the former employee was employed by the state and the time the former employee served on the board pursuant to the provisions of section 329.190, provided that such service is not used for vesting in any other public employee retirement system.

(L. 1957 p. 706 § 5, A.L. 1959 H.B. 283, A.L. 1972 S.B. 548, A.L. 1978 H.B. 1634, A.L. 1981 H.B. 835, et al., A.L. 1984 H.B. 1370, A.L. 1985 H.B. 790, H.B. 575, A.L. 1986 H.B. 1496, A.L. 1987 H.B. 713, A.L. 1988 H.B. 1643 & 1399, A.L. 1988 H.B. 1100, et al., A.L. 1989 H.B. 610 merged with H.B. 674, A.L. 1992 S.B. 499, et al., A.L. 1993 S.B. 126, A.L. 1994 H.B. 1149, A.L. 1997 H.B. 356, A.L. 2003 S.B. 248, et al.)

*Section 104.310 was repealed by H.B. 1643, 1988.

**"This subsection" was enacted as subsection 12 of H.B. 1496, 1986, and went into effect on 8-13-86.



Section 104.342 Certain teachers employed by state to be members, when — may elect to remain members of public school retirement system, procedure, election for certain teachers required to be made, when — effect of failure to make election — newly employed teachers to become members of state system — employees at time of service not covered by federal Social Security, effect — certain employees electing to remain in school retirement system entitled to refund plus interest, when — certain teachers remaining in school retirement system to be noncontributory members.

Effective 28 Aug 1997

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.342. Certain teachers employed by state to be members, when — may elect to remain members of public school retirement system, procedure, election for certain teachers required to be made, when — effect of failure to make election — newly employed teachers to become members of state system — employees at time of service not covered by federal Social Security, effect — certain employees electing to remain in school retirement system entitled to refund plus interest, when — certain teachers remaining in school retirement system to be noncontributory members. — 1. Any person hired by the state on or after August 13, 1986, in any of the positions described in this subsection shall be a member of the system from the date on which such employment begins. This subsection shall apply to any person duly certified under the law governing the certification of teachers who is employed full time:

(1) As a teacher by the division of youth services;

(2) As a teacher by a division of the state department of social services and who renders services in a school whose standards of education are set and which is supervised by a public school officer of the county in which the school is located, by the department of elementary and secondary education or by the coordinating board for higher education;

(3) As a teacher by the section of inmate education of the department of corrections;

(4) In either a teaching or supervisory teaching capacity by the department of mental health, in which his or her duties include participation in the educational program of the department of mental health.

2. Any person employed in any of the positions described in subsection 1 of this section immediately prior to and on August 13, 1986, may elect, in writing, to:

(1) Become a member of the Missouri state employees' retirement system effective January 1, 1987. Any person who, by virtue of an election made under this subdivision, becomes a member of the Missouri state employees' retirement system shall be entitled to creditable prior service credit for service rendered in any of the positions described in subsection 1 of this section. Members who so elect shall be eligible, upon written request filed with the public school retirement system, to receive a refund of their accumulated contributions including interest of six percent and upon payment of such refund, the public school retirement systems shall pay to the state employees' retirement system before June 30, 1987, an amount equal to the amount paid the public school retirement system on behalf of each member so electing by the member's employer; or

(2) Remain a member of the public school retirement system of Missouri created under sections 169.010 to 169.140. Any person entitled to make the election provided by this subsection who does not make such election, in writing, by January 1, 1987, shall be deemed to have elected to be governed by subdivision (1) of this subsection.

3. Any person who is employed on a full-time basis by Truman State University, Northwest Missouri State University, Central Missouri State University, Southeast Missouri State University, Southwest Missouri State University, Harris-Stowe State College or Missouri Southern State College and Missouri Western State College shall be a member of the system; except that any person who is duly certified under the laws governing the certification of teachers and who is a full-time employee of such institution or institutions on June 14, 1989, and is contributing because of such employment to a retirement system established under sections 169.010 to 169.140 or sections 169.410 to 169.540, may make an election to continue in that retirement system if such election is made on or before December 31, 1989. This election shall not apply to any such person who commenced receiving retirement benefits prior to January 1, 1990, from any state retirement system because of such service.

4. Effective January 1, 1990, only after an affirmative referendum in accordance with section 105.353, any person who is employed on a full-time basis by the department of elementary and secondary education shall be a member of the system; except that any person duly certified under the law governing the certification of teachers who is a full-time employee at any time during the period extending from June 14, 1989, through December 31, 1989, and is contributing because of such employment to the retirement system established under sections 169.010 to 169.140, may elect to continue in that retirement system if such election is made on or before December 31, 1989. This election shall not apply to any such person who commenced receiving retirement benefits prior to January 1, 1990, from any state retirement system because of such service.

5. On June 14, 1989, all newly employed persons in the positions described in subsection 3 of this section shall become members of the Missouri state employees' retirement system. Effective January 1, 1990, and only after an affirmative referendum provided for in subsection 4 of this section, all newly employed persons in the positions described in subsection 4 of this section shall become members of the Missouri state employees' retirement system.

6. Any employee actively employed on June 14, 1989, who, because of employment in a position described in subsection 1, 3 or 4 of this section, has creditable service in this system for such employment which at the time the service was rendered was not covered by the federal Social Security Act, shall remain in this system and be entitled to the benefits provided under subdivision (1) of subsection 7 of this section; except that any such employee who has creditable service in this system because of employment in a position described in subsection 4 of this section which is not covered by the federal Social Security Act on January 1, 1990, shall not be entitled to the benefits provided under subdivision (1) of subsection 7 of this section for such creditable service.

7. Any person entitled to make the election provided by subsection 3 or 4 of this section, who does not make such election, in writing, on or before December 31, 1989, shall be deemed to have elected to be governed by subdivision (1) of this subsection:

(1) Those persons described in subsections 3 and 4 of this section who elect or have elected by written request filed with the board to be members of this system, shall be entitled to creditable prior service for service rendered in any of the positions described in subsections 1, 3 and 4 of this section. Any person who so elects shall be eligible, upon written request filed with the board on or before March 31, 1990, with the retirement system established under sections 169.010 to 169.140 or sections 169.410 to 169.540, to receive a refund of the member's accumulated contributions for the creditable service in any of the positions described in subsections 1, 3 and 4 of this section, plus interest at an annual rate of six percent computed on the refundable balance, if any, in the member's account in that retirement system as of June 30, 1989. Such refunds shall be made prior to June 1, 1990. If any creditable prior service transferred under subsection 1, 3 or 4 of this section, or subsection 3 of section 104.372, includes periods of service not covered by the federal Social Security Act, as provided in sections 105.300 to 105.445, then, in calculating the benefit amount payable to such member, the normal annuity shall be an amount equal to two and one-tenth percent of the average compensation of the member multiplied by the number of years of such creditable service for the positions described in subsections 1, 3 and 4 of this section not covered by the federal Social Security Act in addition to an amount payable under section 104.374 for all service covered by the federal Social Security Act. The normal annuity as described in this subdivision shall be adjusted for early retirement, if applicable;

(2) Any person described in subsections 3 and 4 of this section, who elects to remain in one of the retirement systems established under sections 169.010 to 169.140 or sections 169.410 to 169.540, shall, notwithstanding any provision of chapter 169 to the contrary, be a noncontributing member of such system and shall receive a refund of the member's accumulated contributions for the creditable service in any of the positions described in subsection 1, 3 or 4 of this section, plus interest at an annual rate of six percent computed on the refundable balance, if any, in the member's account in that retirement system as of June 30, 1989. Such refunds shall be made prior to June 1, 1990. At the time of retirement under the provisions of sections 169.010 to 169.140 or sections 169.410 to 169.540, such person shall receive a retirement benefit computed under the then existing law of that retirement system; except that, for any person employed in a position described in subsection 4 of this section, the benefit shall be the amount computed as though the position were not covered by the federal Social Security Act, reduced by the amount of any federal Social Security benefit the person may receive which is attributable to service rendered in the positions described in subsection 4 of this section after December 31, 1989.

8. Upon payment of the refunds provided in subdivision (1) of subsection 7 of this section, each refunding retirement system shall pay to the state employees' retirement system, by December 31, 1990, an amount actuarially determined to equal the liability transferred from such retirement systems. At least ninety days before each regular session of the general assembly the board of trustees of the affected public school retirement system shall certify to the division of budget an actuarially determined estimate of the amount which will be necessary during the next appropriation period to pay all liabilities, including costs of administration, which shall exist or accrue under subsections 1 through 7 of this section during such period. The estimate shall be computed as a level percentage of payroll compensation to cover the normal cost and to amortize the accrued liability over a period not to exceed forty years. The commissioner of administration shall request appropriation of the amount calculated under the provisions of this subsection. The commissioner of administration monthly shall requisition and certify the payment to the executive secretary of the appropriate school retirement system.

9. Notwithstanding any provisions of chapter 169 to the contrary, any member who becomes a member under the provisions of subsection 2, 5, or 7 of this section and who has creditable service with a public school retirement system under that chapter because of employment with any employer other than those defined in subsection 1, 3, or 4 of this section shall immediately vest in that public school retirement system and upon attainment of the minimum retirement age of that system shall be entitled to a monthly benefit based on such creditable service and the law in effect at that time, provided the person does not elect to withdraw the member's accumulated contributions for such creditable service from that public school retirement system.

10. Effective July 1, 1988, the Lincoln University board of curators shall terminate the Lincoln University retirement, disability and death benefit plan and shall purchase through competitive bids annuities adequate to cover the liability for all benefits presently being paid from such plan to former employees or their surviving beneficiaries upon the death of the employee as provided by such plan at the time of the commencement of benefits to such former employees or beneficiaries. Lincoln University shall pay to the Missouri state employees' retirement system on or before July 1, 1988, an amount equal to all funds and securities thereon contained in the Lincoln University retirement, disability and death benefit plan less the amount needed to purchase annuities for retiree and survivor benefits.

11. Effective July 1, 1988, the Lincoln University board of curators shall certify to the board of trustees of the Missouri state employees' retirement system all persons eligible to receive but not yet receiving benefits under the Lincoln University retirement, disability and death benefit plan, for service prior to June 30, 1988, together with the amounts payable and supporting documentation as to the methods, plan provisions and data used to calculate such benefits, to the satisfaction of the board of trustees of the Missouri state employees' retirement system, and the Missouri state employees' retirement system shall assume responsibility for payment of such benefits in the future.

12. Any person employed on a full-time basis by Lincoln University on or after July 1, 1988, shall become a member of the Missouri state employees' retirement system, and may elect in writing to receive creditable prior service for all full-time service to Lincoln University if such service is not now credited the member under the Missouri state employees' retirement system, and provided the member elects in writing to forfeit all rights accrued under the Lincoln University retirement, disability and death benefit plan for such service.

13. (1) Any person who is employed by Harris-Stowe State College as a teacher or administrator on August 28, 1995, who was employed full time by Harris-Stowe College prior to September 1, 1978, who became a member of the Missouri state employees' retirement system on or after September 1, 1978, and who has been continuously employed by the college, may purchase creditable prior service for any service rendered to Harris-Stowe College prior to September 1, 1978, which is not otherwise credited under the Missouri state employees' retirement system, not to exceed twelve years;

(2) Any person eligible to purchase creditable prior service under the provisions of subdivision (1) of this subsection may make written application to the board of trustees of the Missouri state employees' retirement system prior to retirement, but not later than April 1, 1996. The purchase shall be effected by the member and the public school retirement system of which the member was previously a member paying to the Missouri state employees' retirement system the following amounts:

(a) The amount contributed by the employee to the St. Louis public school retirement system during the years of prior service with Harris-Stowe College for which the employee seeks to purchase creditable prior service in the Missouri state employees' retirement system, including interest which may have been credited to the member's individual account with the system, or which would have been credited to the account had it remained with the St. Louis public school retirement system; and

(b) An amount which shall not be less than zero and which shall equal the actuarial accrued liability of the St. Louis public school retirement system for the prior service, determined as of the transfer date as if the member were still in active service covered by the St. Louis public school retirement system, less the amount stipulated in paragraph (a) of this subdivision;

(c) If the member had received a refund of contributions related to service covered by the St. Louis public school retirement system, the amount stipulated in paragraph (a) of this subdivision shall be paid to the Missouri state employees' retirement system by the member, otherwise, such amount shall be paid to the Missouri state employees' retirement system by the St. Louis public school retirement system;

(3) Any amount payable to the Missouri state employees' retirement system by the member may be paid in a lump sum or in monthly installments. If paid in monthly installments, the period over which payments are being made may not extend beyond the earlier of the member's retirement date or April 1, 1997, and shall include interest at a rate established by the board of trustees of the Missouri state employees' retirement system;

(4) Any amounts payable to the Missouri state employees' retirement system by the St. Louis public schools retirement system shall be paid in a lump sum and shall not be paid later than the earlier of the member's retirement date or April 1, 1997, and shall include interest at a rate established by the board of trustees of the Missouri state employees' retirement system;

(5) Any person who elects to purchase creditable prior service under the provisions of this section shall file with the St. Louis public school retirement system an irrevocable waiver and release of any rights and benefits in that system for the creditable prior service being purchased. The member shall file with the Missouri state employees' retirement system a copy of the waiver and an affidavit stating that he or she is no longer eligible to receive benefits or credits in any other retirement system for the creditable prior service being purchased;

(6) All retirement plans defined under section 105.660 shall develop a procurement action plan for utilization of minority and women money managers, brokers and investment counselors. Such retirement systems shall report their progress annually to the joint committee on public employee retirement and the governor's minority advocacy commission.

14. In no event shall any person receive service credit for the same period of service under more than one retirement system.

(L. 1986 H.B. 1496, A.L. 1987 H.B. 713 merged with H.B. 384 Revision, A.L. 1988 H.B. 1100, et al., A.L. 1989 H.B. 610, A.L. 1995 H.B. 416, et al. merged with S.B. 340, A.L. 1997 H.B. 356)



Section 104.343 Military service, purchase of prior service credit, refund to surviving spouse when death occurs before retirement, procedure, limitation.

Effective 28 Aug 1992

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.343. Military service, purchase of prior service credit, refund to surviving spouse when death occurs before retirement, procedure, limitation. — The surviving spouse of any deceased member who purchased creditable prior service for service in the Armed Forces of the United States pursuant to subsection 4 of section 104.340 and who died prior to retirement may, upon written request, receive a refund of the amount contributed for such purchase of creditable prior service, provided the surviving spouse is not entitled to a survivorship benefit as payable under the provisions of section 104.420.

(L. 1989 H.B. 674, A.L. 1992 S.B. 499, et al.)



Section 104.344 Member entitled to purchase prior creditable service for nonfederal full-time public employment or contractual services — method, period, limitation.

Effective 28 Aug 2007

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.344. Member entitled to purchase prior creditable service for nonfederal full-time public employment or contractual services — method, period, limitation. — Notwithstanding any other law to the contrary, any person who is actively employed by the state of Missouri in a position covered by a retirement plan administered by the Missouri state employees' retirement system and who had nonfederal full-time public employment in the state of Missouri, and who by virtue of such employment was a member of a retirement system or other employer-sponsored retirement plan other than the Missouri state employees' retirement system but is not vested in such other retirement system or plan, or was not a member of any retirement system or plan, may elect, prior to retirement, to purchase all of the member's creditable prior service but not to exceed four years for such service in any plan administered by the Missouri state employees' retirement system in which the person is receiving service credit for active employment or is eligible for a deferred annuity. The purchase shall be effected by the person paying to the Missouri state employees' retirement system an amount equal to what would have been contributed by the state in his or her behalf had the person been a member for the period for which he or she is electing to purchase credit and had the person's compensation during such period been the same as the annual salary rate at which the person was initially employed in a position covered by a plan administered by the Missouri state employees' retirement system or the Missouri department of transportation and highway patrol employees' retirement system, with the calculations based on the contribution rate in effect on the date of his or her employment under the provisions of the Missouri state employees' retirement system with simple interest calculated from the date of employment from which the person could first receive creditable service from the Missouri state employees' retirement system to the date of election to purchase such service. The payment shall be made over a period of not longer than two years, with simple interest on the unpaid balance. In no event shall any individual be eligible to purchase creditable service under this section if such individual after the completion of such purchase has or will receive credit or service under another retirement plan as defined pursuant to section 105.691 for the same time period of service being purchased pursuant to the provisions of this section. The contribution rate for any judge who elects to purchase service for a period prior to July 1, 1998, shall be equal to a contribution rate which would be used if the judicial system were funded on an actuarial basis prior to that date.

(L. 1994 S.B. 579 § 22, A.L. 1999 S.B. 308 & 314, A.L. 2000 H.B. 1808, A.L. 2002 H.B. 1455, A.L. 2007 S.B. 406)



Section 104.345 Circuit clerks entitled to prior service credit, when — certain circuit clerks to be appointed consultants, duties, compensation to be creditable service, when — clerks entitled to refund of contribution, procedure, also entitled to prior service credit.

Effective 28 Aug 2001

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.345. Circuit clerks entitled to prior service credit, when — certain circuit clerks to be appointed consultants, duties, compensation to be creditable service, when — clerks entitled to refund of contribution, procedure, also entitled to prior service credit. — 1. Any circuit clerk holding office or employment as such on or after August 28, 1989, for service rendered as an employee of any county or other political subdivision for the purposes of performing duties for the judicial system, is entitled to creditable prior service pursuant to the provisions of this chapter in the Missouri state employees' retirement system, provided such period of service has not been included for purposes of qualification for any other retirement system.

2. Any member who was a circuit clerk on July 1, 1980, and whose employment as a circuit clerk terminated prior to October 1, 1989, upon application to the board shall be made, constituted, appointed, and employed by the board as a special consultant on the problems of retirement for the remainder of the person's life. Upon request of the board, the consultant shall give opinions or be available to give opinions in writing or orally in response to such requests. As compensation, the consultant shall receive creditable service for service rendered as a circuit clerk, deputy circuit clerk or division clerk, if:

(1) The member does not receive credit for the same period of service under more than one retirement system;

(2) The person made application to the board for such creditable prior service within ninety days of October 1, 1989; and

(3) The person establishes proof of such service to the satisfaction of the board.

­­

­

3. Notwithstanding any provision of law to the contrary, any person who is an employee on August 28, 1990, who was a circuit clerk, deputy circuit clerk or division clerk on June 30, 1981, employed by a county which participated in the local government employees' retirement system pursuant to sections 70.600 to 70.755, or which paid to the Missouri state employees' retirement system to actuarially fund the creditable prior service of such clerk, and such person elected to receive creditable prior service under this system by waiving rights to the person's accumulated contributions made or accrued while such person was a county employee or who made payment to the county as reimbursement for the costs incurred by the county to actuarially fund the creditable prior service for such person which were received by this system pursuant to the provisions of this section in effect when such person became a member, upon written application filed with the board, shall be eligible to receive a refund of such accumulated contributions or payment amount. Members receiving such a refund shall not forfeit any service presently credited the member under this system but in no event shall a member receive credit for the same period of service under more than one retirement system.

4. Any actively employed member of the Missouri state employees' retirement system on or after August 28, 2000, shall be entitled to creditable prior service for service rendered as a circuit clerk, deputy circuit clerk or division clerk, if:

(1) The service had not become vested in a county or city retirement plan;

(2) The person made application to the board for such creditable prior service; and

(3) The person establishes proof of such service to the satisfaction of the board including proof that the person worked in a position that normally required at least one thousand hours of service per year for service after October 1, 1984, or one thousand five hundred hours of service per year for service prior to October 1, 1984.

(L. 1981 H.B. 835, et al., A.L. 1982 H.B. 1720, et al., A.L. 1983 H.B. 713 Revision, A.L. 1984 H.B. 1370, A.L. 1989 H.B. 674, A.L. 1990 H.B. 1347, et al., A.L. 2000 H.B. 1808, A.L. 2001 S.B. 371)



Section 104.347 Member elected as circuit clerk of certain counties entitled to annuity.

Effective 28 Aug 1994

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.347. Member elected as circuit clerk of certain counties entitled to annuity. — Notwithstanding any provision of law to the contrary, any member of the Missouri state employees' retirement system eligible to receive an annuity or who has received an annuity based on prior creditable service and who, after January 1, 1990, was an elected circuit clerk of a first class county shall be entitled to a normal annuity based on prior creditable service plus creditable service as an elected circuit clerk of such first class county.

(L. 1992 S.B. 499, et al. § 3, A.L. 1994 H.B. 1149)



Section 104.350 Withdrawal from service, when, reentry after withdrawal, how made — forfeiture and reinstatement of creditable service, when.

Effective 11 Jul 2002, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.350. Withdrawal from service, when, reentry after withdrawal, how made — forfeiture and reinstatement of creditable service, when. — 1. Upon withdrawal from service, any member who is not entitled to a normal annuity, deferred normal annuity or disability benefits pursuant to the provisions of this chapter shall forfeit all rights in the fund, including the member's accrued creditable service as of the date of the member's withdrawal.

2. A former employee who is employed on or after August 28, 2002, who has forfeited service shall have the forfeited period of service restored after receiving creditable service continuously for one year.

(L. 1957 p. 706 § 6, A.L. 1972 S.B. 548, A.L. 1979 S.B. 1, A.L. 1980 H.B. 983, A.L. 1981 H.B. 835, et al., A.L. 1984 H.B. 1370, A.L. 1985 H.B. 790, A.L. 1988 H.B. 1643 & 1399, A.L. 1997 H.B. 356, A.L. 2000 H.B. 1808, A.L. 2002 H.B. 1455)

Effective 7-11-02



Section 104.352 Part-time legislative employees — insurance benefits — vesting service — deferred normal and partial annuities — requirements.

Effective 28 Aug 2013

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.352. Part-time legislative employees — insurance benefits — vesting service — deferred normal and partial annuities — requirements. — 1. Each employee described in paragraph (b) of subdivision (21) of section 104.010 shall be entitled to the same insurance benefits provided under sections 103.003 to 103.175 to employees described in paragraph (a) of subdivision (21) of section 104.010 to cover the medical expenses of such employees and their spouses and children. Such insurance benefits shall be made available to employees described in paragraph (b) of subdivision (21) of section 104.010 upon their initial employment as such employees in the same manner provided for employees described in paragraph (a) of subdivision (21) of section 104.010, and shall be continued during any period of time, not to exceed one year, in which such employees are not paid for full-time employment, so long as such employees pay the same amount for such insurance benefits as is required of employees described in paragraph (a) of subdivision (21) of section 104.010 who continue receiving such insurance benefits during a leave of absence without pay from their employment with the state. Any employee described in paragraph (b) of subdivision (21) of section 104.010 who is reemployed by the general assembly or either house thereof, or by any member of the general assembly while acting in his official capacity as a member, by the thirteenth legislative day of the session of the general assembly immediately following the session of the general assembly in which such employee was last so employed, without having elected to discontinue the insurance benefits described in this subsection, shall be entitled to continue such insurance benefits without having to prove insurability for himself or any of his covered dependents for whom he has paid for such coverage continuously since last employed as an employee described in paragraph (b) of subdivision (21) of section 104.010. Any employee described in paragraph (b) of subdivision (21) of section 104.010 who is not reemployed by the general assembly or either house thereof, or by any member of the general assembly while acting in his official capacity as a member, by the thirteenth legislative day of the session of the general assembly immediately following the session of the general assembly in which such employee was last so employed, shall be deemed terminated as an employee as of such thirteenth legislative day, and the insurance benefits provided for such employee under this subsection and sections 103.003 to 103.175 shall be terminated as provided for employees described in paragraph (a) of subdivision (21) of section 104.010 whose employment is terminated. During each month of service in which an employee described in paragraph (b) of subdivision (21) of section 104.010 is employed, the state shall make any contribution required by sections 103.003 to 103.175 for such employee.

2. Any employee described in paragraph (b) of subdivision (21) of section 104.010 who is actively employed on or after September 28, 1992, shall be deemed vested for purposes of determining eligibility for benefits under sections 104.320 to 104.620 after being so employed for at least sixty months.

(L. 1979 S.B. 1 § 2, A.L. 1981 H.B. 835, et al., A.L. 1984 H.B. 1370, A.L. 1985 H.B. 790, A.L. 1988 H.B. 1643 & 1399, A.L. 1992 H.B. 1574 merged with S.B. 499, et al., A.L. 2007 S.B. 406, A.L. 2013 H.B. 233)



Section 104.354 Part-time legislative employee retirement benefits — funding.

Effective 28 Aug 2013

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.354. Part-time legislative employee retirement benefits — funding. — In each fiscal year in which retirement benefits are to be paid to retired employees described in paragraph (b) of subdivision (21) of section 104.010 because of the provisions of section 104.352, funding for such benefits shall be provided as set forth in section 104.436. All benefits paid because of the provisions of section 104.352 shall be paid by the retirement system along with all other retirement benefits due such retired employees under the retirement system.

(L. 1979 S.B. 1 § 3, A.L. 1981 H.B. 835, et al., A.L. 1984 H.B. 1370, A.L. 1986 H.B. 1496, A.L. 1988 H.B. 1643 & 1399, A.L. 2007 S.B. 406, A.L. 2013 H.B. 233)



Section 104.370 General assembly members entitled to normal annuity, requirements, limitation — election to state office, effect — certain members entitled to creditable prior service — former members as special consultants, compensation — elected county officials, prior service.

Effective 28 Aug 2003

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.370. General assembly members entitled to normal annuity, requirements, limitation — election to state office, effect — certain members entitled to creditable prior service — former members as special consultants, compensation — elected county officials, prior service. — 1. Any member of the general assembly who has served at least three full biennial assemblies as a member of the general assembly and who meets the conditions for retirement at or after the member's normal retirement age shall be entitled to a normal annuity in a monthly amount equal to one hundred fifty dollars multiplied by the number of biennial assemblies in which such member has served. For the purpose of calculating benefits due under this subsection:

(1) Service in any portion of a biennial assembly after service in at least three biennial assemblies shall be credited as service in a full biennial assembly; and

(2) Any person who is elected as a member of the general assembly at a special election and who serves the remainder of that term to which he was elected at such special election shall receive credit for a full biennial assembly for such service.

2. If a member of either retirement system established by this chapter, who has served at least three full biennial assemblies as a member of the general assembly, is elected to a state office, appointed to a state office, or employed by the state before, after, or before and after his service as a member of the general assembly, the member may, at the end of such employment, receive upon retirement, at or after the member's normal retirement age, the amount which shall be due the member for creditable service as a member of the general assembly. If he has not fully vested as a result of his employment as other than a member of the general assembly, he shall be credited with additional service as a legislator just as though all of the service combined had in fact been rendered as a member of the general assembly and receive a normal annuity. If the member retires before normal retirement age, the member shall receive the actuarial reduction approved by the board. Nothing in this section shall allow any member to simultaneously accumulate service in more than one state retirement system as a member of the general assembly and an employee or state officer; provided that, any member who otherwise would accrue simultaneous creditable service as a member of the general assembly and as an employee or state officer may elect prior to retirement to receive such simultaneous creditable service in the state retirement plan that covered the member's service as an employee or state officer in lieu of receiving such creditable service as a member of the general assembly pursuant to subdivision (1) of subsection 1 of this section. Any member who makes such election shall receive creditable service for the member's remaining legislative service equal to the pro rata portion of the biennial assembly actually served by such member. The provisions of this subsection providing an election with regard to simultaneous creditable service shall apply to any member of the general assembly who is employed on or after August 28, 2003, or any former member of the general assembly who is employed as an employee or state officer on or after August 28, 2003. The term "state officer" as used in this subsection includes a statewide elected official as described in section 104.371, an administrative law judge or legal advisor as defined in section 287.812, or a judge as defined in section 476.515.

3. A member who has fully vested as a state officer or employee and has service as a member of the general assembly of less than three full biennial assemblies, upon retirement, at or after the member's normal retirement age, shall be credited with additional service as a state officer or employee for the time he served as a member of the general assembly. If the member retires before normal retirement age, he shall receive the actuarial reduction approved by the board.

4. Any member of the general assembly who has served at least three full biennial assemblies and whose service as such terminates on or after October 1, 1984, and who served as an employee, as that term is defined in section 104.010, prior to the respective dates on which the retirement systems to which such sections apply originally became effective, but was not such an employee on such dates, shall be entitled to the creditable prior service that such employee would have been entitled to in either or both systems had such employee become a member on the date of inception of either or both systems. The maximum number of years of creditable prior service to which a member may become entitled pursuant to this section is less than ten years. The benefits attributable to such service shall be calculated as if all service was rendered as a member of the general assembly.

5. Any former member of the general assembly who is receiving benefits under the provisions of this section shall, upon written request to the board, be made, constituted, appointed and employed by the board as a special consultant on the problems of retirement and other related matters and shall upon request of the board give opinions in writing or orally in response to such requests. As compensation for such services, the retired member shall have his retirement benefits recalculated the first of the month next following his application under this subsection to reflect that any portion of a year of creditable service shall be counted as one full biennial session.

6. Any retired member who is receiving benefits from the system and is elected to the general assembly but does not serve at least three biennial sessions shall receive creditable service for the time he served in the general assembly and upon leaving the general assembly shall have an additional benefit calculated using such service.

7. Benefits paid for service credited to legislative service shall be funded as provided in section 104.436.

8. Any former member of the general assembly not retired on August 28, 1994, who is fifty-five years of age or more and who has creditable service in the general assembly of at least three full biennial assemblies and has not used such services as creditable services in any other retirement system shall be made and employed by the board as a special consultant on the problems related to retirement and shall, when requested by the board, give opinions either written or orally on such problems. As compensation for such duties the former member of the general assembly shall be entitled to retire with a normal annuity effective the first of the month following receipt by the board of a written application.

9. Notwithstanding any other law to the contrary, any active member of the Missouri state employees' retirement system who is vested, on August 28, 1994, under the provisions of subsection 1 of this section, and who has served as an elected county official and who, by virtue of such service was a member of a retirement system other than the Missouri state employees' retirement system but was not vested in such other retirement system, or was not a member of any retirement system, shall receive creditable prior service in the Missouri state employees' retirement system for such previous service as an elected county official.

(L. 1981 H.B. 835, et al., A.L. 1984 H.B. 1370, A.L. 1985 H.B. 790, A.L. 1986 H.B. 1496, A.L. 1988 H.B. 1643 & 1399, A.L. 1988 H.B. 1100, et al., A.L. 1989 H.B. 674, A.L. 1992 S.B. 499, et al., A.L. 1993 S.B. 126, A.L. 1994 H.B. 1149, A.L. 2003 S.B. 248, et al.)

(1994) Where former state legislator sued state retirement system for denial of benefits for period from date he reached the age for eligibility for legislative retirement until time he retired from circuit judge position. Former legislator was ineligible under statute until his retirement from circuit judge position. Former members of general assembly are ineligible for retirement benefit during any period which they are serving as elected or appointed stated officers. Geary v. Missouri State Employees' Retirement System, 878 S.W.2d 918 (Mo. App. W.D.).



Section 104.371 Elective state officers entitled to normal annuity, how computed, exception — additional service, how credited — retirement age, statewide officer, annuity, amount.

Effective 28 Aug 1997

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.371. Elective state officers entitled to normal annuity, how computed, exception — additional service, how credited — retirement age, statewide officer, annuity, amount. — 1. The normal annuity of a state official holding an elective state office, other than a member of the general assembly, shall be an amount equal to one and six-tenths percent of the average compensation of such elective or appointed officer multiplied by the number of years of creditable service of such elective or appointed officer; except that, if a member has held one or more statewide state elective offices for a total of at least twelve years, the member's normal annuity after September 28, 1983, shall be equal to fifty percent of the compensation provided by law at the time of retirement for the state officer of the highest office held, other provisions of law notwithstanding. The benefits shall be funded as provided in section 104.436.

2. Any member who has served in at least three full biennial assemblies as a member of the general assembly may elect to be credited with additional service as a state officer or employee for each year in which he or she served as a member of the general assembly with each full biennial assembly served counting as two years of service and each partial biennial assembly served counting as the pro rata portion of two years which is equal to the portion of the general assembly served.

3. Any member who terminated employment prior to August 28, 1994, who has served in at least three full biennial assemblies as a member of the general assembly, may upon application to the board of trustees of the Missouri state employees' retirement system, be made, constituted and appointed and employed by the board as a special consultant on the problems of retirement, aging and other state matters for the remainder of the member's life. Upon request of the board, the consultant shall give opinions or be available to give opinions in writing or orally in response to such requests. As compensation for such services, the consultant may elect to be credited with additional service as a statewide elected official or employee for each year in which he or she served as a member of the general assembly, with each full biennial assembly served counting as two years and each partial biennial assembly served counting as the pro rata portion of two years which is equal to the portion of the general assembly served.

4. Any elected statewide officer may retire after attaining fifty-five years of age and having had at least ten years of vesting service. In such case, such elected officer shall receive an annuity in an amount which is the actuarial reduction approved by the board of the normal annuity the member would have received commencing at the earliest date on which the member is entitled to an unreduced benefit based on the member's creditable service at the date such member left office.

5. Any member who may retire as an elected statewide officer who has attained sixty years of age and has at least fifteen years of creditable service may retire with a normal annuity benefit.

6. Any member who may retire as an elected statewide elected officer shall be entitled to retire with a normal annuity if the sum of the member's age and creditable service equals eighty years or more and if the member is at least fifty years of age.

(L. 1981 H.B. 835, et al., A.L. 1983 S.B. 252, A.L. 1984 H.B. 1370, A.L. 1986 H.B. 1496, A.L. 1988 H.B. 1643 & 1399, A.L. 1994 H.B. 1149, A.L. 1997 H.B. 356)

(1994) Where former state legislator sued state retirement system for denial of benefits for period from date he reached the age for eligibility for legislative retirement until time he retired from circuit judge position. Former legislator was ineligible under statute until his retirement from circuit judge position. Former members of general assembly are ineligible for retirement benefit during any period which they are serving as elected or appointed stated officers. Geary v. Missouri State Employees' Retirement System, 878 S.W.2d 918 (Mo. App. W.D.).



Section 104.372 General assembly members and elective state officers, survivor's income payments, when, amount — death before retirement survivor's benefit — creditable prior service for certain teachers employed by state — surviving spouse, special consultant — payments in lieu of other provisions, when.

Effective 28 Aug 2001

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.372. General assembly members and elective state officers, survivor's income payments, when, amount — death before retirement survivor's benefit — creditable prior service for certain teachers employed by state — surviving spouse, special consultant — payments in lieu of other provisions, when. — 1. (1) In the event a person who served as a member of the general assembly or in an elective state office on or after September 1, 1976, and who retired after September 1, 1976, dies, a survivor's income in an amount equal to fifty percent of the monthly annuity the retired member was receiving at the time of the member's death shall be paid in monthly installments to such deceased retired member's surviving spouse; provided such surviving spouse was married to the deceased retired member of the general assembly or elected official on the date of the member's death; or if there is no surviving spouse eligible to receive such survivor's income, then such survivor's income shall be payable to any children under the age of twenty-one of the deceased member of the general assembly or elective official in equal shares in a total amount equal to such survivor's income that would otherwise have been paid to the surviving spouse until the children reach twenty-one years of age. The benefits shall be funded as provided in section 104.436; or

(2) Upon the death of a person who served as a member of the general assembly or in an elective state office on or after September 1, 1976, and who retired pursuant to the provisions of this chapter on or after September 1, 1976, and who terminated employment before August 28, 1988, such deceased retired member's surviving spouse, who was married to the deceased retired member on the date of the member's death, may apply to the board of trustees and shall be made, constituted, appointed and employed by the board as a special consultant on the problems of retirement, aging and other state matters for the remainder of the surviving spouse's life, and upon request of the board shall give opinions, and be available to give opinions in writing, or orally, in response to such requests. As compensation for such services, beginning the first of the month following application, such surviving spouse shall receive monthly an amount equal to fifty percent of the monthly annuity the retired member was receiving at the time of the member's death.

2. If a member of the general assembly who has served in at least three full biennial assemblies dies before retirement, pursuant to the provisions of sections 104.312 to 104.801, a survivor's benefit shall be paid in an amount equal to fifty percent of the member's accrued annuity calculated as if the member were of normal retirement age as of the member's death. The survivor's benefit shall be paid in monthly installments to such deceased member's surviving spouse; provided such surviving spouse was married to the deceased member of the general assembly on the date of the member's death; or if there is no surviving spouse eligible to receive such survivor's benefit, such survivor's benefit shall be payable to any children under the age of twenty-one of the deceased member of the general assembly in equal shares in a total amount equal to such survivor's benefit that would otherwise have been paid to the surviving spouse until the children reach twenty-one years of age.

3. In the event a person who has held one or more statewide state elective offices for a total of at least twelve years, and whose retirement benefits have been calculated and are being paid pursuant to the provisions of section 104.371, dies, a survivor's benefit in an amount equal to fifty percent of the benefits being paid the member pursuant to section 104.371 shall be paid to the member's surviving spouse. The survivor's benefits shall be paid in the manner provided in section 104.371.

4. Every member of the state employees' retirement system who had previous state employment by a state agency by virtue of which the person was a member of the public school retirement system of Missouri and has previously withdrawn the person's employee contribution to the public school retirement system shall upon request if qualified pursuant to the provisions of this subsection receive creditable prior service in the state employees' retirement system for such service notwithstanding any other provisions of law. The public school retirement system shall pay to the state employees' retirement system an amount equal to the contribution paid to the public school retirement system on behalf of the employee by the employee's employer, and the commissioner of administration shall pay an equal amount to the state employees' retirement system from funds appropriated from the general revenue fund for such purpose. In no event shall any person receive credit for the same period of service under more than one retirement system.

5. Upon the death of a person who served as a member of the general assembly or in an elective state office before September 1, 1976, and who retired and chose a normal annuity pursuant to the provisions of this chapter, such deceased retired member's surviving spouse, who was married to the member on the date of the member's death, may apply to the board of trustees and shall be made, constituted, appointed and employed by the board as a special consultant on the problems of retirement, aging, and other state matters for the remainder of the surviving spouse's life, and upon request of the board shall give opinions, and be available to give opinions in writing, or orally, in response to such requests. As compensation for such services, beginning the first of the month following application, such surviving spouse shall receive monthly an amount equal to fifty percent of the monthly annuity the retired member was receiving at the time of the member's death.

6. Survivor benefits shall be paid pursuant to section 104.420 in lieu of any other provisions of this section to the contrary if the member of the general assembly or statewide elected official:

(1) Dies on or after August 28, 2001;

(2) Had a vested right to an annuity; and

(3) Was not receiving an annuity.

7. Survivor benefits shall be paid pursuant to section 104.395 in lieu of any other provisions of this section to the contrary if the member of the general assembly or statewide elected official elects a survivor benefit option pursuant to section 104.395, and dies on or after August 28, 2001.

(L. 1984 H.B. 1370, A.L. 1986 H.B. 1496, A.L. 1987 H.B. 713, A.L. 1988 H.B. 1643 & 1399, A.L. 1994 H.B. 1149, A.L. 1997 H.B. 356, A.L. 2000 H.B. 1808, A.L. 2001 S.B. 371)



Section 104.374 State employee's normal annuity, computation — noncompensated absences counted as membership service, when — employees and general assembly members continuing to serve, cost-of-living increases on retirement or death.

Effective 11 Jul 2002, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.374. State employee's normal annuity, computation — noncompensated absences counted as membership service, when — employees and general assembly members continuing to serve, cost-of-living increases on retirement or death. — 1. The normal annuity of a member, other than a member of the general assembly or a member who served in an elective state office, shall be an amount equal to one and six-tenths percent of the average compensation of the member multiplied by the number of years of creditable service of the member. Years of membership service and twelfths of a year are to be used in calculating any annuity. Absences taken by an employee without compensation for sickness and injury of the employee of less than twelve months or for leave taken by an employee without compensation pursuant to the provisions of the Family and Medical Leave Act of 1993 shall be counted as years of creditable service.

2. In addition to the amount determined pursuant to subsection 1 of this section, the normal annuity of a uniformed member of the water patrol shall be increased by thirty-three and one-third percent of the benefit.

3. Employees who are fully vested at the age of sixty-five years and who continue to be employed by an agency covered under the system or members of the general assembly who serve in the general assembly after the age of sixty-five years shall have added to their normal annuity when they retire or die an amount equal to the total of all annual cost-of-living increases that the retired members of the system received during the years between when the employee or member of the general assembly reached sixty-five years of age and the year that the employee or member of the general assembly terminated employment or died. In no event shall the total increase in compensation granted under this subsection and subsection 2 of section 104.612 exceed sixty-five percent of the person's normal annuity calculated at the time of retirement or death.

(L. 1981 H.B. 835, et al., A.L. 1984 H.B. 1370, A.L. 1986 H.B. 1496, A.L. 1988 H.B. 1643 & 1399, A.L. 1989 H.B. 674, A.L. 1992 S.B. 499, et al., A.L. 1993 S.B. 126, A.L. 1994 H.B. 1149, A.L. 1997 H.B. 356, A.L. 2001 S.B. 371, A.L. 2002 H.B. 1455)

Effective 7-11-02



Section 104.378 Survivors as special consultants on board, when, compensation.

Effective 28 Aug 1999

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.378. Survivors as special consultants on board, when, compensation. — Upon the death of a member who has not requested creditable prior service pursuant to subsection 4 of section 104.372, the survivor of such member who is or would be eligible to receive benefits pursuant to section 104.420 may apply to the board of trustees and shall be made, constituted, appointed and employed by the board as a special consultant on the problems of retirement, aging and other state matters for the remainder of the surviving spouse's life, and upon request of the board shall give opinions, and be available to give opinions in writing, or orally, in response to such requests. As compensation for such services, such survivor may elect to have the member receive such creditable prior service. Upon making such election, all of the provisions of subsection 4 of section 104.372 shall apply. Any survivor benefits payable shall be calculated as if such creditable prior service had been received by such member on the date of the death of the member.

(L. 1999 S.B. 308 & 314)



Section 104.380 Retired members elected to state office, effect of — reemployment of retired members, effect of.

Effective 28 Aug 2013

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.380. Retired members elected to state office, effect of — reemployment of retired members, effect of. — If a retired member is elected to any state office or is appointed to any state office or is employed by a department in a position normally requiring the performance by the person of duties during not less than one thousand forty hours per year, the member shall not receive an annuity for any month or part of a month for which the member serves as an officer or employee, but the member shall be considered to be a new employee with no previous creditable service and must accrue creditable service continuously for at least one year in order to receive any additional annuity. Any retired member who again becomes an employee and who accrues additional creditable service and later retires shall receive an additional amount of monthly annuity calculated to include only the creditable service and the average compensation earned by the member since such employment or creditable service earned as a member of the general assembly. Years of membership service and twelfths of a year are to be used in calculating any additional annuity except for creditable service earned as a member of the general assembly, and such additional annuity shall be based on the type of service accrued. In either event, the original annuity and the additional annuity, if any, shall be paid commencing with the end of the first month after the month during which the member's term of office has been completed, or the member's employment terminated. If a retired member is employed by a department in a position that does not normally require the person to perform duties during at least one thousand forty hours per year, the member shall not be considered an employee as defined pursuant to section 104.010. A retired member who becomes reemployed as an employee on or after August 28, 2001, in a position covered by the Missouri department of transportation and highway patrol employees' retirement system shall not be eligible to receive retirement benefits or additional creditable service from the state employees' retirement system. Annual benefit increases paid under section 104.415 shall not accrue while a retired member is employed as described in this section. Any future annual benefit increases paid after the member terminates such employment will be paid in the same month as the member's original annual benefit increases were paid. Benefits paid under subsection 3 of section 104.374 are not applicable to any additional annuity paid under this section.

(L. 1957 p. 706 § 17, A.L. 1958 2d Ex. Sess. p. 180, A.L. 1967 p. 190, A.L. 1972 S.B. 548, A.L. 1976 H.B. 1213, H.B. 1733, A.L. 1980 H.B. 983, A.L. 1981 H.B. 835, et al., A.L. 1982 H.B. 1720, et al., A.L. 1984 H.B. 1370, A.L. 1985 H.B. 790, A.L. 1988 H.B. 1643 & 1399, A.L. 1992 S.B. 499, et al., A.L. 1999 S.B. 308 & 314, A.L. 2000 H.B. 1808, A.L. 2001 S.B. 371, A.L. 2002 H.B. 1455, A.L. 2007 S.B. 406, A.L. 2013 H.B. 233)



Section 104.395 Options available to members in lieu of normal annuity — spouse as designated beneficiary, when — statement that spouse aware of retirement plan elected — reversion of amount of benefit, conditions — special consultant, compensation — election to be made, when.

Effective 28 Aug 2013

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.395. Options available to members in lieu of normal annuity — spouse as designated beneficiary, when — statement that spouse aware of retirement plan elected — reversion of amount of benefit, conditions — special consultant, compensation — election to be made, when. — 1. In lieu of the normal annuity otherwise payable to a member pursuant to sections 104.335, 104.370, 104.371, 104.374, or 104.400, and prior to the last business day of the month before the annuity starting date pursuant to section 104.401, a member shall elect whether or not to have such member's normal annuity reduced as provided by the options set forth in this section; provided that if such election has not been made within such time, annuity payments due beginning on and after such annuity starting date shall be made the month following the receipt by the system of such election, and further provided, that if such person dies after such annuity starting date but before making such election, no benefits shall be paid except as required pursuant to section 104.420:

Option 1.

An actuarial reduction approved by the board of the member's annuity in reduced monthly payments for life during retirement with the provision that upon the member's death the reduced annuity at the date of the member's death shall be continued throughout the life of, and be paid to, the member's spouse to whom the member was married at the date of retirement and who was nominated by the member to receive such payments in the member's application for retirement or as otherwise provided pursuant to subsection 5 of this section. Such annuity shall be reduced in the same manner as an annuity under option 2 as in effect immediately prior to August 28, 1997. The surviving spouse shall designate a beneficiary to receive any final monthly payment due after the death of the surviving spouse; or

Option 2.

The member's normal annuity in regular monthly payments for life during the member's retirement with the provision that upon the member's death a survivor's benefit equal to one-half the member's annuity at the date of the member's death shall be paid to the member's spouse to whom the member was married at the date of retirement and who was nominated by the member to receive such payments in the member's application for retirement or as otherwise provided pursuant to subsection 5 of this section, in regular monthly payments for life. The surviving spouse shall designate a beneficiary to receive any final monthly payment due after the death of the surviving spouse; or

Option 3.

An actuarial reduction approved by the board of the member's normal annuity in reduced monthly payments for the member's life with the provision that if the member dies prior to the member having received one hundred twenty monthly payments of the member's reduced annuity, the member's reduced annuity to which the member would have been entitled had the member lived shall be paid for the remainder of the one hundred twenty months' period to such beneficiary as the member shall have nominated by written designation duly executed and filed with the board. If there is no such beneficiary surviving the retirant, the reserve for such annuity for the remainder of such one hundred twenty months' period shall be paid as provided under subsection 3 of section 104.620. If such beneficiary dies after the member's date of death but before having received the remainder of the one hundred twenty monthly payments of the retiree's reduced annuity, the reserve for such annuity for the remainder of such one hundred twenty-month period shall be paid as provided under subsection 3 of section 104.620; or

Option 4.

An actuarial reduction approved by the board of the member's normal annuity in reduced monthly payments for the member's life with the provision that if the member dies prior to the member having received sixty monthly payments of the member's reduced annuity, the member's reduced annuity to which the member would have been entitled had the member lived shall be paid for the remainder of the sixty months' period to such beneficiary as the member shall have nominated by written designation duly executed and filed with the board. If there be no such beneficiary surviving the retirant, the reserve for such annuity for the remainder of such sixty months' period shall be paid as provided under subsection 3 of section 104.620. If such beneficiary dies after the member's date of death but before having received the remainder of the sixty monthly payments of the retiree's reduced annuity, the reserve for such annuity for the remainder of the sixty-month period shall be paid as provided under subsection 3 of section 104.620.

2. Effective July 1, 2000, if a member is married as of the annuity starting date to a person who has been the member's spouse, the member's annuity shall be paid pursuant to the provisions of either option 1 or option 2 as set forth in subsection 1 of this section, at the member's choice, with the spouse as the member's designated beneficiary unless the spouse consents in writing to the member electing another available form of payment.

3. For members who retire on or after August 28, 1995, in the event such member elected a joint and survivor option pursuant to the provisions of this section and the member's eligible spouse or eligible former spouse precedes the member in death, the member's annuity shall revert effective the first of the month following the death of the spouse or eligible former spouse regardless of when the board receives the member's written application for the benefit provided in this subsection, to an amount equal to the member's normal annuity, as adjusted for early retirement if applicable; such benefit shall include any increases the member would have received since the date of retirement had the member elected a normal annuity. If a member dies prior to notifying the system of the spouse's death, the benefit will not revert to a normal annuity and no retroactive payments shall be made.

4. Effective on or after August 28, 1995, any retired member who had elected a joint and survivor option and whose spouse or eligible former spouse precedes or preceded the member in death shall upon application to the board be made, constituted, appointed and employed by the board as a special consultant on the problems of retirement, aging and other state matters. As a special consultant pursuant to the provisions of this section, the member's reduced annuity shall revert to a normal annuity as adjusted for early retirement, if applicable, effective the first of the month following the death of the spouse or eligible former spouse or August 28, 1995, whichever is later, if the member cancels the member's original joint and survivor election; such annuity shall include any increases the retired member would have received since the date of retirement had the member elected a normal annuity.

5. Effective July 1, 2000, a member may make an election under option 1 or 2 after the date retirement benefits are initiated if the member makes such election within one year from the date of marriage or July 1, 2000, whichever is later, under any of the following circumstances:

(1) The member elected to receive a normal annuity and was not eligible to elect option 1 or 2 on the date retirement benefits were initiated; or

(2) The member's annuity reverted to a normal annuity pursuant to subsection 3 or 4 of this section and the member remarried.

6. Any person who terminates employment or retires prior to July 1, 2000, shall be made, constituted, appointed and employed by the board as a special consultant on the problems of retirement, aging and other state matters, and for such services shall be eligible to elect to receive the benefits described in subsection 5 of this section.

7. Effective September 1, 2001, the retirement application of any member who fails to make an election pursuant to subsection 1 of this section within ninety days of the annuity starting date contained in such retirement application shall be nullified. Any member whose retirement application is nullified shall not receive retirement benefits until the member files a new application for retirement pursuant to section 104.401 and makes the election pursuant to subsection 1 of this section. In no event shall any retroactive retirement benefits be paid.

8. A member may change a member's election made under this section at any time prior to the system mailing or electronically transferring the first annuity payment to such member.

(L. 1967 p. 191, A.L. 1972 S.B. 548, A.L. 1981 H.B. 835, et al., A.L. 1984 H.B. 1370, A.L. 1986 H.B. 1496, A.L. 1988 H.B. 1643 & 1399, A.L. 1994 H.B. 1149, A.L. 1995 H.B. 416, et al., A.L. 1997 H.B. 356, A.L. 1999 S.B. 308 & 314, A.L. 2000 H.B. 1808, A.L. 2001 S.B. 371, A.L. 2007 S.B. 406, A.L. 2013 H.B. 233)



Section 104.400 Normal retirement age — early retirement requirements — annuity, how computed.

Effective 11 Jul 2002, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.400. Normal retirement age — early retirement requirements — annuity, how computed. — 1. Any member who terminates employment may retire with a normal annuity upon obtaining normal retirement age.

2. Any member after attaining fifty-five years of age who has at least ten years of vesting service may retire. In such case, the member, except uniformed members of the water patrol, shall receive an annuity in an amount which is the actuarial reduction approved by the board of the normal annuity the member would have received commencing at the earliest date on which the member is entitled to an unreduced benefit based on the member's creditable service at the date of the member's termination of employment.

(L. 1957 p. 706 § 19, A.L. 1961 p. 543, A.L. 1965 p. 225, A.L. 1972 S.B. 548, A.L. 1979 H.B. 87, A.L. 1981 H.B. 835, et al., A.L. 1984 H.B. 1370, A.L. 1985 H.B. 790, A.L. 1986 H.B. 1496, A.L. 1988 H.B. 1643 & 1399, A.L. 1994 H.B. 1149, A.L. 1995 H.B. 416, et al., A.L. 2002 H.B. 1455)

Effective 7-11-02



Section 104.401 Retirement requirements and procedure, annuity or deferred normal annuity, payment to commence when — temporary waiver of right to receive, effect, limitation.

Effective 28 Aug 2001

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.401. Retirement requirements and procedure, annuity or deferred normal annuity, payment to commence when — temporary waiver of right to receive, effect, limitation. — 1. Any member may retire with the annuity provided for in section 104.335, 104.370, 104.371, 104.374 or 104.400 upon the member's written application to the board designating the annuity starting date which shall be the first day of the month with respect to which an amount is paid as annuity; except that at the time of the annuity starting date, the member must have attained the normal retirement age or meet the eligibility requirements of subsection 2 of section 104.400 and must have sufficient years of creditable service. The annuity starting date shall not be earlier than the first day of the second month following the month of the execution and filing of such application nor later than the first day of the fourth month following the month of the execution and filing of such application. The annuity shall commence in the month of the annuity starting date specified by the member in such application. The payment of the monthly service retirement annuity shall be made by the last day of each month, providing all documentation required pursuant to section 104.395 for the calculation and payment of the benefits is received by the board. The member shall designate a beneficiary to receive any final monthly payment due after the death of the member if no survivor annuity is payable.

2. Nothing in sections 104.010 and 104.320 to 104.800 shall be construed as prohibiting a member from waiving the member's right to receive the member's monthly annuity for a period of time that the member chooses. However, the waiver may not extend beyond the age permitted by Section 401(a)(9) of the Internal Revenue Code. The waiver shall be final as to benefits waived.

(L. 1981 H.B. 835, et al., A.L. 1982 H.B. 1720, et al., A.L. 1984 H.B. 1370, A.L. 1988 H.B. 1643 & 1399, A.L. 1989 H.B. 674, A.L. 1997 H.B. 356, A.L. 1999 S.B. 308 & 314, A.L. 2001 S.B. 371)



Section 104.403 Certain retirees eligible to apply for medical coverage benefits, amount of contribution, limitations.

Effective 01 Jul 2003, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.403. Certain retirees eligible to apply for medical coverage benefits, amount of contribution, limitations. — 1. Any state employee or retiree who retires pursuant to section 104.404, and who is also eligible for medical coverage as described in section 103.115, shall be eligible to apply for the following coverage:

(1) Such retiree may elect to continue coverage for himself or herself and any eligible dependents at the same cost as if such retiree was an active employee;

(2) Such retiree may continue to pay the applicable rate as if the retiree were an active employee for a maximum period of five years or upon becoming eligible for Medicare, whichever occurs first; and

(3) After five years or upon becoming eligible for Medicare, the cost for medical coverage for such retiree and any dependents shall revert to the applicable rate in place at that time.

2. Any employee or retiree of a participating member agency who retires pursuant to section 104.404 shall only be eligible to have the provisions of subsection 1 of this section applied to his or her coverage if the governing body of the participating member agency elects to provide such benefits.

3. The governing boards of Truman State University, Lincoln University, the educational institutions described in section 174.020, the highway commission that governs the health care plans of the Missouri department of transportation and the Missouri state highway patrol, and the conservation commission of the department of conservation may elect to provide its employees or retirees who retire pursuant to section 104.404 the same benefits as described in subsection 1 of this section under the respective medical plans of those institutions and departments. If the highway commission elects to provide retirees the benefits of this section, any special consultant pursuant to section 104.515 who is a member of the Missouri department of transportation and Missouri state highway patrol medical and life insurance plan and who retired on or after February 1, 2003, but prior to July 1, 2003, shall be eligible to receive the benefits of this section.

(L. 2003 S.B. 248, et al. § 1)

Effective 7-01-03



Section 104.404 Certain employees eligible for retirement may apply for medical benefits upon retirement, amount of contribution, time limitations.

Effective 01 Jul 2003, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.404. Certain employees eligible for retirement may apply for medical benefits upon retirement, amount of contribution, time limitations. — 1. An employee who has not been a retiree of the system in which such employee is currently receiving creditable or credited service, who is eligible to receive a normal annuity pursuant to section 104.080, 104.090, 104.100, 104.271, or 104.400, or a life and any temporary annuity pursuant to section 104.1024, and whose annuity commences no later than September 1, 2003, shall be eligible to receive the medical benefits described in section 104.403.

2. An employee who would be eligible to receive a normal annuity pursuant to section 104.080, 104.090, 104.100, 104.271, or 104.400, or a life and any temporary annuity pursuant to section 104.1024, no later than January 1, 2004, shall be eligible to retire based on the employee's creditable or credited service and the average compensation or final average pay on the employee's date of termination of employment if the employee applies to retire and whose annuity commences no later than September 1, 2003. Such employee who so retires shall be eligible to receive the medical benefits described in subsection 1 of this section.

3. Any employee described in subsections 1 and 2 of this section who otherwise would be eligible to elect to receive benefits under the provisions of sections 104.625 and 104.1024, by no later than January 1, 2004, shall be eligible to elect to receive benefits pursuant to sections 104.625 and 104.1024; except that in no event shall a lump sum payment be made for any time period after the employee's annuity starting date.

4. A retiree whose retirement annuity commenced on or after February 1, 2003, but no later than September 1, 2003, shall be eligible to receive the medical benefits described in section 104.403.

5. The state may hire employees to replace those employees retiring pursuant to this section and section 104.403, except that departments shall not fill more than twenty-five percent of those positions vacated. Exceptions to the twenty-five percent restriction may be made for critical or seasonal positions or positions which are entirely federally funded. Such determination shall be made by rule and regulation promulgated by the office of administration. The provisions of this subsection shall not apply to Truman University, Lincoln University or the educational institutions described in section 174.020.

6. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2003, shall be invalid and void.

7. The Missouri state employees' retirement system and the highways and transportation employees' and highway patrol retirement system shall make a report in writing to the governor, commissioner of administration, and the general assembly by April 1, 2004, and in addition shall provide monthly tracking of the effect of state employee retirements pursuant to this section and section 104.403. The report shall cover the time period of February 1, 2003, to January 31, 2004. The report shall include the number of such retirements, the amount of payroll affected as a result of retirements, and the financial effect of such retirements as expressed in a report by each system's actuary.

8. The office of administration shall make a report in writing to the governor and the general assembly by April 1, 2004, and in addition shall provide monthly tracking of the budgetary effect of state employee retirements pursuant to this section and section 104.403. The report shall include the amount of payroll reduced as a result of such retirements, the number of positions that are core cut as a result of such retirements, the number of employees employed to replace those who retired pursuant to this section, and the financial effect on the budget, including any costs associated with payment of medical premiums by the state.

9. The Missouri consolidated health care plan shall make a report in writing to the governor and the general assembly by April 1, 2004, and in addition shall provide monthly tracking of the effect of state employee retirements pursuant to this section and section 104.403. The report may include, and not be limited to, the amount of payroll reduced as a result of such retirements, the number of positions that are core cut as a result of such retirements, the number of employees employed to replace those who retired pursuant to this section, and the financial effect on the budget, including any costs associated with payment of medical premiums by the state.

(L. 2003 S.B. 248, et al. § 2)

Effective 7-01-03



Section 104.410 Disability benefits, who entitled, eligibility — how calculated — eligibility requirements — disabled, a normal retiree, when — termination of disability, effect.

Effective 28 Aug 1999

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.410. Disability benefits, who entitled, eligibility — how calculated — eligibility requirements — disabled, a normal retiree, when — termination of disability, effect. — 1. Any uniformed member of the water patrol who shall be affirmatively found by the board to be wholly and permanently incapable of holding any position of gainful employment as a result of injuries or illness incurred in the performance of the member's duties shall be entitled to receive disability benefits in an amount equal to one-half of the compensation that the employee was receiving at the time of the occurrence of the injury entitling the employee to such disability benefits. Any disability benefit payable pursuant to this subsection shall be decreased by any amount paid to such uniformed member of the water patrol by reason of the workers' compensation laws of this state. After termination of payment under workers' compensation, however, any such reduction and disability benefits shall be restored.

2. The board of trustees may require a medical examination of any uniformed member of the water patrol who is receiving disability benefits pursuant to this section at any time by a designated physician, and disability benefits shall be discontinued if the board finds that such member is able to perform the duties of the member's former position, or if such member refuses to submit to such an examination.

3. The disability benefits described in this section shall not be paid to any uniformed member of the water patrol who has retained or regained more than fifty percent of the member's earning capacity. If any uniformed member of the water patrol who has been receiving disability benefits again becomes an employee, the member's disability benefits shall be discontinued, the member's prior period of creditable service shall be restored, and any subsequent determination of benefits due the member or the member's survivors shall be based on the sum of the member's creditable service accrued to the date the member's disability benefits commenced and the period of creditable service after the member's return to employment.

4. Any uniformed member of the water patrol receiving benefits pursuant to the provisions of this section for five or more years immediately prior to attainment of age fifty-five shall be considered a normal retirant at age fifty-five, and may elect, within thirty days preceding the attainment of age fifty-five, option 1 of section 104.395, but only for the member's spouse who was the member's spouse for two or more years prior to the member's attainment of age fifty-five.

5. Any member who is receiving disability benefits as of December 31, 1985, or any member who is disabled on December 31, 1985, and would have been entitled to receive disability benefits pursuant to this section as the provisions of this section existed immediately prior to September 28, 1985, shall be eligible to receive or shall continue to receive benefits in accordance with such prior provisions of this section until the member again becomes an employee; however, all employees of the department of conservation who are disabled shall receive benefits pursuant only to this section or section 104.518, whichever is applicable, and shall not be eligible for benefits under any other plan or program purchased or provided after September 28, 1985.

6. Any member who qualifies for disability benefits pursuant to subsection 1 of this section or pursuant to the provisions of section 104.518, or under a long-term disability program provided by the member's employing department as a consequence of employment by the department, shall continue to accrue creditable service based on the member's rate of pay immediately prior to the date the member became disabled in accordance with sections 104.370, 104.371, 104.374 and 104.615, until the date the member's retirement benefit goes into pay status, the disability benefits cease being paid to the member, or the member is no longer disabled, whichever comes first. Persons covered by the provisions of sections 476.515 to 476.565 or sections 287.812 to 287.855, who qualify for disability benefits pursuant to the provisions of section 104.518, at the date the person becomes disabled, shall continue to accrue creditable service based on the person's rate of pay immediately prior to the date the person becomes disabled until the date the person's retirement benefit goes into pay status, the disability benefits cease being paid to the person or the person is no longer disabled, whichever comes first. Members or persons continuing to accrue creditable service pursuant to this subsection shall be entitled to continue their life insurance coverage subject to the provisions of the life insurance plan administered by the board pursuant to section 104.517. The rate of pay for purposes of calculating retirement benefits for a member or person described in this subsection who becomes disabled and retires on or after August 28, 1999, shall be the member's or person's regular monthly compensation received at the time of disablement, increased thereafter for any increases in the consumer price index. Such increases in the member's monthly pay shall be made annually beginning twelve months after disablement and shall be equal to eighty percent of the increase in the consumer price index during the calendar year prior to the adjustment, but not more than five percent of the member's monthly pay immediately before the increase. Such accruals shall continue until the earliest of: receipt of an early retirement annuity, attainment of normal retirement eligibility or termination of disability benefits.

7. A member or person who continues to be disabled as provided in subsection 6 of this section until the member's normal retirement age shall be eligible to retire on the first day of the month next following the member's or person's final payment pursuant to section 104.518 or, if applicable, subsection 1 of this section. A member or person who retires pursuant to this subsection shall receive the greater of the normal annuity or the minimum annuity, if applicable, determined pursuant to sections 104.370, 104.371, 104.374 and 104.615, and section 287.820, and section 476.530 as if the member or person had continued in the active employ of the employer until the member's or person's retirement benefit goes into pay status, the disability benefits cease being paid to the member or person, or the member or person is no longer disabled, whichever comes first and the member's or person's compensation for such period had been the member's or person's rate of pay immediately preceding the date the member or person became disabled.

8. If a member who has been disabled becomes an employee again and if the member was disabled during the entire period of the member's absence, then the member shall resume active participation as of the date of reemployment. Such a member shall receive creditable service for the entire period the member was disabled as provided in subsection 6 of this section.

9. If a member ceases to be disabled and if the member does not return to work as provided in subsection 8 of this section, the member's rights to further benefits shall be determined in accordance with sections 104.335, 104.380, 104.400, 104.420 and 104.615 as though the member had withdrawn from service as of the date the member ceased to be disabled, as determined by the system.

(L. 1957 p. 706 § 20, A.L. 1961 p. 543, A.L. 1973 S.B. 53, A.L. 1980 H.B. 983, A.L. 1981 H.B. 835, et al., A.L. 1984 H.B. 1370, A.L. 1985 H.B. 790, A.L. 1986 H.B. 1496, A.L. 1988 H.B. 1643 & 1399, A.L. 1994 S.B. 772, A.L. 1995 H.B. 416, et al., A.L. 1997 H.B. 356, A.L. 1999 S.B. 308 & 314)



Section 104.415 Annual benefit increase, when, how computed — minimum — maximum increase — payable when — temporary waiver of right to receive, effect, limitation.

Effective 28 Aug 1999

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.415. Annual benefit increase, when, how computed — minimum — maximum increase — payable when — temporary waiver of right to receive, effect, limitation. — 1. Each member who was employed prior to August 28, 1997, and retires on or after May 12, 1981, shall receive each year a percentage increase in the amount of benefits received by the member during the preceding year of eighty percent of the increase in the consumer price index calculated in the manner hereinafter provided. Such annual benefit increase, however, shall not exceed five percent, nor be less than four percent, and the total increase in the amount of benefits received pursuant to the provisions of this subsection shall not exceed sixty-five percent of the initial benefit which the member received upon retirement or the benefit received immediately prior to October 1, 1986, whichever is later.

2. Each member who is employed for the first time on or after August 28, 1997, and retires shall be entitled annually to a percentage increase in the retirement benefit payable equal to eighty percent of the increase in the consumer price index. Such benefit increase, however, shall not exceed five percent of the retirement benefit payable prior to the increase.

3. Each member who is employed before August 28, 1997, and terminates employment and retires after that date shall be entitled to the annual benefit increase described in subsection 2 of this section. For such members, the annual benefit increase described in subsection 2 of this section shall not be effective until the year in which the member reaches the limit on total annual benefit increases provided by subsection 1 of this section. During that year on the anniversary date of the member's retirement, the member or person shall receive the benefit increase described in subsection 1 or 2 of this section, whichever is greater. After that year, the member shall receive the annual benefit increase described in subsection 2 of this section.

4. Survivors of members described in subsection 2 of this section shall be entitled to the annual benefit increase described in that subsection. The annual benefit increases of such survivors and any other survivors of retired members of the Missouri state employees' retirement system, if any are due, shall commence during the month of the anniversary date of the member's retirement date if the member died on or after July 1, 2000.

5. For the purposes of this section, any increase in the consumer price index shall be determined in January of each year, based upon the percentage increase of (a) the consumer price index for the preceding calendar year over (b) the consumer price index for the calendar year immediately prior thereto. Any increase so determined shall be applied in calculating any benefit increases that become payable pursuant to this section during the calendar year in which the determination is made and in no case shall the percentage be less than zero.

6. The annual benefit increases of members described in this section who retire on or after July 1, 2000, if any are due, shall commence beginning twelve months after the commencement of the member's retirement benefit. Nothing in this section shall be construed to prohibit a member from waiving his or her right to receive the annual increase provided pursuant to this section. However, the waiver may not extend beyond the age permitted by Section 401(a)(9) of the Internal Revenue Code. The waiver shall be final as to the annual increase waived.

(L. 1981 H.B. 835, et al., A.L. 1984 H.B. 1370, A.L. 1986 H.B. 1496, A.L. 1993 S.B. 126, A.L. 1997 H.B. 356, A.L. 1999 S.B. 308 & 314)



Section 104.420 Death before retirement, member or disabled member — surviving spouse to receive benefits — if no qualifying surviving spouse, children's benefits.

Effective 28 Aug 2013

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.420. Death before retirement, member or disabled member — surviving spouse to receive benefits — if no qualifying surviving spouse, children's benefits. — 1. Unless otherwise provided by law, if a member or disabled member who has a vested right to a normal annuity dies prior to retirement, regardless of the age of the member at the time of death, the member's or disabled member's surviving spouse, to whom the member or disabled member was married on the date of the member's death, if any, shall receive the reduced survivorship benefits provided in option 1 of section 104.395 calculated as if the member were of normal retirement age and had retired as of the date of the member's death and had elected option 1.

2. If there is no eligible surviving spouse, or when a spouse annuity has ceased to be payable, the member's or disabled member's eligible surviving children under twenty-one years of age shall receive monthly, in equal shares, an amount equal to eighty percent of the member's or disabled member's accrued annuity calculated as if the member or disabled member were of a normal retirement age and retired as of the date of death. Benefits otherwise payable to a child under eighteen years of age shall be payable to the surviving parent as natural guardian of such child if such parent has custody or assumes custody of such minor child, or to the legal conservator of such child, until such child attains age eighteen; thereafter, the benefit may be paid to the child until age twenty-one; provided the age twenty-one maximum shall be extended for any child who has been found totally incapacitated by a court of competent jurisdiction.

3. No benefit is payable pursuant to this section if no eligible surviving spouse or children under twenty-one years of age survive the member or disabled member. Benefits cease pursuant to this section when there is no eligible surviving beneficiary through either death of the eligible surviving spouse or through either death or the attainment of twenty-one years of age by the eligible surviving children. If the member's or disabled member's surviving children are receiving equal shares of the benefit described in subsection 2 of this section, and one or more of such children become ineligible by reason of death or the attainment of twenty-one years of age, the benefit shall be reallocated so that the remaining eligible children receive equal shares of the total benefit as described in subsection 2 of this section.

4. For the purpose of computing the amount of an annuity payable pursuant to this section, if the board finds that the death was the natural and proximate result of a personal injury or disease arising out of and in the course of the member's actual performance of duty as an employee, then the minimum annuity to such member's surviving spouse or, if no surviving spouse benefits are payable, the minimum annuity that shall be divided among and paid to such member's surviving children shall be fifty percent of the member's final average compensation; except that for members of the general assembly and statewide elected officials with twelve or more years of service, the monthly rate of compensation in effect on the date of death shall be used in lieu of final average compensation. The vesting service requirement of subsection 1 of this section shall not apply to any annuity payable pursuant to this subsection.

(L. 1984 H.B. 1370, A.L. 1988 H.B. 1643 & 1399, A.L. 1989 H.B. 674, A.L. 1992 S.B. 499, et al., A.L. 1994 H.B. 1149, A.L. 1997 H.B. 356, A.L. 1999 S.B. 308 & 314, A.L. 2000 H.B. 1808, A.L. 2001 S.B. 371, A.L. 2013 H.B. 233)



Section 104.422 Accumulated contribution as death benefit of member or former member.

Effective 12 May 1981, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.422. Accumulated contribution as death benefit of member or former member. — Upon the death of any member, or former member who has not been refunded his or her accumulated contributions to the fund or received an annuity or benefit, the board shall as soon as practical pay to the beneficiary as the member or former member may have designated in writing, or to his or her estate if no beneficiary be designated, a death benefit equal to the amount of the member's or former member's accumulated contributions.

(L. 1981 H.B. 835, et al.)

Effective 5-12-81



Section 104.436 Financing pattern for contribution determinations — commissioner of administration to certify payment.

Effective 11 Jul 2002, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.436. Financing pattern for contribution determinations — commissioner of administration to certify payment. — 1. The board intends to follow a financing pattern which computes and requires contribution amounts which, expressed as percents of active member payroll, will remain approximately level from year to year and from one generation of citizens to the next generation. Such contribution determinations require regular actuarial valuations, which shall be made by the board's actuary, using assumptions and methods adopted by the board after consulting with its actuary. The entry age normal cost valuation method shall be used in determining normal cost, and contributions for unfunded accrued liabilities shall be determined using level percent-of-payroll amortization.

2. At least ninety days before each regular session of the general assembly, the board shall certify to the division of budget the contribution rate necessary to cover the liabilities of the plan administered by the system, including costs of administration, expected to accrue during the next appropriation period. The commissioner of administration shall request appropriation of the amount calculated pursuant to the provisions of this subsection. Following each pay period, the commissioner of administration shall requisition and certify the payment to the executive director of the Missouri state employees' retirement system. The executive director shall promptly deposit the amounts certified to the credit of the Missouri state employees' retirement fund.

3. The employers of members of the system who are not paid out of funds that have been deposited in the state treasury shall remit promptly to the executive director an amount equal to the amount which the state would have paid if those members had been paid entirely from state funds. The executive director shall promptly deposit the amounts certified to the credit of the Missouri state employees' retirement system fund.

4. These amounts are funds of the system, and shall not be commingled with any funds in the state treasury.

(L. 1981 H.B. 835, et al., A.L. 1984 H.B. 1370, A.L. 1986 H.B. 1496, A.L. 1988 H.B. 1643 & 1399, A.L. 1988 H.B. 1100, et al., A.L. 1992 S.B. 499, et al., A.L. 2002 H.B. 1455)

Effective 7-11-02



Section 104.438 Benefit funds, pay period certification of amount required — treasurer to transfer amount to fund.

Effective 11 Jul 2002, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.438. Benefit funds, pay period certification of amount required — treasurer to transfer amount to fund. — The commissioner of administration at the end of each pay period shall certify to the state treasurer the amount required to be paid on account of officers and employees of each department, division, agency or unit of government whose services are covered by the Missouri state employees' retirement system. Thereupon the state treasurer shall immediately transfer such amounts from the proper funds to the credit of the fund for the Missouri state employees' retirement system.

(L. 1981 H.B. 835, et al., A.L. 2002 H.B. 1455)

Effective 7-11-02



Section 104.440 Benefit fund, how held — board's powers — deposit — bond of executive director, investment of fund.

Effective 28 Aug 1988

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.440. Benefit fund, how held — board's powers — deposit — bond of executive director, investment of fund. — 1. The board shall set up and maintain a Missouri state employees' retirement and benefit fund account in which shall be placed all payroll deductions, deferred compensation, payments, and income from all sources. All property, money, funds, investments, and rights which shall belong to, or be available for expenditure or use by, the system shall be dedicated to and held in trust for the members and for the purposes herein set out and no other. The board shall have power, in the name and on behalf of the system, to purchase, acquire, hold, invest, lend, lease, sell, assign, transfer, and dispose of all property, rights, and securities, and enter into written contracts, all as may be necessary or proper to carry out the purposes of sections 104.010 and 104.320 to 104.800.

2. All moneys received by or belonging to the system shall be paid to the executive director and deposited by the executive director to the credit of the system in one or more banks or trust companies. No such money shall be deposited in or be retained by any bank or trust company which does not have on deposit with and for the board at the time the kind and value of collateral required by sections 30.240 and 30.270 for depositaries of the state treasurer. The executive director shall be responsible for all funds, securities, and property belonging to the system, and shall give such corporate surety bond for the faithful handling of the same as the board shall require.

3. The board may invest the funds of the system as permitted by sections 105.686 to 105.690.

(L. 1957 p. 706 § 14, A.L. 1981 H.B. 835, et al., A.L. 1984 H.B. 1370, A.L. 1988 H.B. 1643 & 1399)

CROSS REFERENCES:

Investment of funds, regulations and limitations, public employee retirement systems, 105.687 to 105.690

Multinational banks, securities and obligations of, investment in, when, 409.950



Section 104.450 Board of trustees, membership of — appointed members and elected members, how chosen.

Effective 28 Aug 2001

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.450. Board of trustees, membership of — appointed members and elected members, how chosen. — The board of trustees shall consist of the state treasurer, the commissioner of administration, two members of the senate appointed by the president pro tem of the senate, two members of the house of representatives appointed by the speaker of the house, two members appointed by the governor, and three members who are members of the system, one of whom shall be a retiree elected by a plurality vote of retired members and two of whom shall be employees, elected by a plurality vote of the members of the system not retired for four-year terms. The board so constituted shall determine the procedures for nomination and election of the elective board members. The first two trustees designated above shall serve as trustees during their respective terms of office; the legislative members shall serve as trustees until such time as they resign, are no longer members of the general assembly, or are replaced by new appointments; and the members appointed by the governor shall serve as trustees until such time as they resign or are replaced by new appointments. Any vacancies occurring in the office of trustees shall be filled in the same manner as the office was filled previously except that vacancies occurring in the offices of the elected board members may be filled by the board of trustees until the next regularly scheduled election.

(L. 1957 p. 706 § 8, A.L. 1972 S.B. 548, A.L. 1984 H.B. 1370, A.L. 1986 H.B. 1496, A.L. 1988 H.B. 1643 & 1399, A.L. 1992 S.B. 499, et al., A.L. 2001 S.B. 371)



Section 104.460 Board officer, selection, terms — elected members campaign disclosure procedure, penalty — executive director and staff, appointment, salaries, expenses — service of process to be served on director or director's designee.

Effective 28 Aug 2003

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.460. Board officer, selection, terms — elected members campaign disclosure procedure, penalty — executive director and staff, appointment, salaries, expenses — service of process to be served on director or director's designee. — 1. The board shall elect by secret ballot one member as chairman and one member as vice chairman during the first board meeting of each year. The chairman shall preside over meetings of the board and perform such other duties as may be required by action of the board. The vice chairman shall perform the duties of the chairman in the absence of the latter or upon the chairman's inability or refusal to act. Each person who was elected to membership on the board of trustees or who is a candidate for membership on the board of trustees shall file with the Missouri ethics commission a campaign finance disclosure form showing:

(1) The amounts and sources of all contributions received for the purpose of supporting such person's candidacy or for the purpose of opposing any other candidate; and

(2) The amounts and recipients of all expenditures made for the purpose of supporting such person's candidacy or for the purpose of opposing any other candidate. The disclosure reports shall be filed not later than the fifteenth day prior to the date of the election for the period closing on the twentieth day prior to the election, and not later than the thirtieth day after the date of the election for the period from the nineteenth day prior to the date of the election to the twenty-fifth day after the date of the election. Such reports shall be public records and shall be made available by the Missouri ethics commission during normal business hours. Any person who purposefully fails or refuses to file the reports required by this subsection is guilty of a class A misdemeanor.

2. The board shall appoint an executive director who shall be the executive officer of the system and who shall have charge of the offices, records, and employees of the system, subject to the direction of the board. Other employees of the system shall be chosen only upon the recommendation of the executive director.

3. All employees of the system shall be both state employees and members of the system. Except by the unanimous vote of the board, no person who has served as a trustee of the board may become an employee of the system until four years have expired between the date of his or her resignation, termination, or other removal as trustee and the date of his or her appointment as an employee of the system.

4. Employees of the system shall receive such salaries as shall be fixed by the board and their necessary travel expense within and without the state as shall be authorized by the board.

5. Any summons or other writ issued by the courts of the state shall be served upon the executive director or, in his or her absence, on the executive director's designee.

(L. 1957 p. 706 § 9, A.L. 1981 H.B. 835, et al., A.L. 1984 H.B. 1370, A.L. 1985 H.B. 790, A.L. 1988 H.B. 1643 & 1399, A.L. 1989 H.B. 674, A.L. 1996 H.B. 1541, A.L. 2003 S.B. 248, et al.)



Section 104.470 Meeting of board — quorum — meetings not required for decisions of board, procedure, exception — expenses — failure to attend, result, exceptions — vacancies.

Effective 28 Aug 1997

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.470. Meeting of board — quorum — meetings not required for decisions of board, procedure, exception — expenses — failure to attend, result, exceptions — vacancies. — 1. The board of trustees shall meet within the state of Missouri, at the time set at a previously scheduled meeting or by the request of any four members of the board. Notice of the meeting shall be delivered to all other trustees in person or by depositing notice in a United States post office in a properly stamped and addressed envelope not less than six days prior to the date fixed for the meeting. The board may meet at any time by unanimous mutual consent. There shall be at least one meeting in each quarter.

2. Six trustees shall constitute a quorum for the transaction of business, and any official action of the board shall be based on the majority vote of the trustees present. Unless otherwise expressly provided in this section, a meeting need not be called or held to make any decision on a matter before the board. Each member shall be sent by the executive director a copy of the matter to be decided with full information from the files of the system. The concurring decisions of six trustees may decide the issue by signing a document declaring their decision and sending the written instrument to the executive director within seven days after the document and information was received by the trustee. If any trustee is not in agreement with the six trustees, the matter is to be passed on at a regular board meeting or a special meeting called for that purpose.

3. The trustees shall serve the system without compensation but shall receive their necessary expenses incurred in the performance of their duties for the system.

4. Duties performed for the system by any member of the board shall be considered duties in connection with the regular employment of the individual, and he or she shall suffer no loss in regular compensation by reason of the performance of such duties.

5. In the event any trustee other than the state treasurer or the commissioner of administration fails to attend three consecutive meetings of the board, unless excused for cause at the third meeting and each consecutive meeting thereafter by the trustees attending such meetings, the trustee shall be considered to have resigned from the board and the board shall declare such person's office of trustee vacated, and the vacancy shall be filled in the same manner as originally filled except that vacancies occurring of the elected board members may be filled by the board of trustees until the next regularly scheduled election.

(L. 1957 p. 706 § 10, A.L. 1972 S.B. 548, A.L. 1973 S.B. 53, A.L. 1981 H.B. 835, et al., A.L. 1984 H.B. 1370, A.L. 1985 H.B. 790, A.L. 1986 H.B. 1496, A.L. 1987 H.B. 713, A.L. 1988 H.B. 1643 & 1399, A.L. 1989 H.B. 674, A.L. 1992 S.B. 499, et al., A.L. 1997 H.B. 356)



Section 104.480 Records of board — financial report — office at Jefferson City — seal — audit of accounts, requirements.

Effective 28 Aug 2013

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.480. Records of board — financial report — office at Jefferson City — seal — audit of accounts, requirements. — 1. The board shall keep a complete record of all its proceedings, which shall be open at all reasonable hours to the inspection of any member.

2. A statement covering the operations of the system for the year, including income and disbursements, and of the financial condition of the system at the end of the year, showing the actuarial valuation and appraisal of its assets and liabilities, as of July first, shall each year be delivered to the governor of Missouri and be made readily available to the members.

3. The principal office of the system shall be in Jefferson City. The system shall have a seal bearing the inscription "Missouri State Employees' Retirement System", which shall be in the custody of its director. The courts of this state shall take judicial notice of the seal; and all copies of records, books, and written instruments which are kept in the office of the system and are certified by the director under the seal shall be proved or admitted in any court or proceeding as provided by section 109.130.

4. The board shall arrange for annual audits of the records and accounts of the system by a certified public accountant or by a firm of certified public accountants.

(L. 1957 p. 706 § 11, A.L. 1973 S.B. 53, A.L. 1987 H.B. 713, A.L. 2013 H.B. 116)



Section 104.490 Correction of errors in amount paid members — falsification of records, penalty — survivor or beneficiary charged with killing member, denial of benefits, resumption of payments if not convicted.

Effective 28 Aug 2013

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.490. Correction of errors in amount paid members — falsification of records, penalty — survivor or beneficiary charged with killing member, denial of benefits, resumption of payments if not convicted. — 1. Should any error result in any member or beneficiary receiving more or less than he or she would have been entitled to receive had the error not occurred, the board shall correct such error, and, as far as practicable, make future payments in such a manner that the actuarial equivalent of the benefit to which such member or beneficiary was entitled shall be paid, and to this end may recover any overpayments. In all cases in which such error has been made, no such error shall be corrected unless the system discovers or is notified of such error within ten years after the initial date of error.

2. A person who knowingly makes a false statement, or falsifies or permits to be falsified a record of the system, in an attempt to defraud the system is subject to fine or imprisonment pursuant to the Missouri revised statutes.

3. The board of trustees of the Missouri state employees' retirement system shall cease paying benefits to any survivor or beneficiary who is charged with the intentional killing of a member without legal excuse or justification. A survivor or beneficiary who is convicted of such charge shall no longer be entitled to receive benefits. If the survivor or beneficiary is not convicted of such charge, the board shall resume payment of benefits and shall pay the survivor or beneficiary any benefits that were suspended pending resolution of such charge.

(L. 1957 p. 706 § 24, A.L. 1981 H.B. 835, et al., A.L. 1984 H.B. 1370, A.L. 1997 H.B. 356, A.L. 2013 H.B. 233)



Section 104.500 Powers and duties of board — conflict of interest of members or employees prohibited.

Effective 28 Aug 1988

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.500. Powers and duties of board — conflict of interest of members or employees prohibited. — 1. The general administration of, and responsibility for, the proper operation of the system are hereby vested in a board of trustees.

2. Subject to the limitations of law, the board shall formulate and adopt rules and regulations for the government of its own proceedings and for the administration of the system, and its decisions as to all questions of fact shall be final and conclusive on all persons except for the right of review as provided by law and except for fraud or such gross mistake of fact as to have an effect equivalent to fraud.

3. The accounts and records of any department shall be open to inspection by the board of trustees and its employees for the purpose of obtaining information necessary in the performance of the duties of said board under sections 104.010 and 104.320 to 104.800.

4. The board shall have the power to subpoena witnesses or obtain the production of records when necessary for the performance of its duties.

5. Subject to the provisions of the constitution and sections 104.010 and 104.320 to 104.800, the board of trustees shall have exclusive jurisdiction and control over the funds and property of the system and may employ and fix the compensation of necessary employees.

6. No trustee or employee of the system shall receive any gain or profit from any funds or transaction of the system, except benefits from interest in investments common to all members, if entitled thereto.

7. Any trustee or employee accepting any gratuity or compensation for the purpose of influencing his action with respect to the investment of the funds of the system shall thereby forfeit his office and in addition thereto be subject to the penalties prescribed for bribery.

(L. 1957 p. 706 § 7, A.L. 1981 H.B. 835, et al., A.L. 1984 H.B. 1370, A.L. 1988 H.B. 1643 & 1399)



Section 104.510 Actuary, selection — duties.

Effective 28 Aug 1988

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.510. Actuary, selection — duties. — The board of trustees may select and employ an actuary who shall serve at its pleasure as its technical adviser on matters regarding the operation of the system, or may call upon the director of the department of insurance, financial institutions and professional registration for actuarial service. The actuary shall:

(1) During the first year of operation of the system, or as soon as practicable, and at least once every five years thereafter, make a general investigation of the mortality, retirement, disability, death, employment turnover, interest, and earnable compensation experience of the system;

(2) Recommend mortality and other tables to be used for all required actuarial calculations;

(3) Make an annual valuation of the liabilities, assets, and reserves of the system, and a determination of the amounts of contributions required by the system to discharge the liabilities and administration costs under sections 104.010 and 104.320 to 104.800, and certify the results thereof to the board; and

(4) Perform such other duties as are assigned by the board.

(L. 1957 p. 706 § 12, A.L. 1981 H.B. 835, et al., A.L. 1984 H.B. 1370, A.L. 1988 H.B. 1643 & 1399)



Section 104.515 Insurance and disability benefits to be kept in separate accounts — state's contribution, amount, contribution to be made from highway funds for certain employees, when — employees and families, who are covered for medical insurance — premium collection for amount not covered by state — special consultants, duties, compensation, benefits.

Effective 11 Jul 2002, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.515. Insurance and disability benefits to be kept in separate accounts — state's contribution, amount, contribution to be made from highway funds for certain employees, when — employees and families, who are covered for medical insurance — premium collection for amount not covered by state — special consultants, duties, compensation, benefits. — 1. Separate accounts for medical, life insurance and disability benefits provided pursuant to sections 104.517 and 104.518 shall be established as part of the fund. The funds, property and return on investments of the separate account shall not be commingled with any other funds, property and investment return of the system. All benefits and premiums are paid solely from the separate account for medical, life insurance and disability benefits provided pursuant to this section.

2. The state shall contribute an amount as appropriated by law and approved by the governor per month for medical benefits, life insurance and long-term disability benefits as provided pursuant to this section and sections 104.517 and 104.518. Such amounts shall include the cost of providing life insurance benefits for each active employee who is a member of the Missouri state employees' retirement system, a member of the public school retirement system and who is employed by a state agency other than an institution of higher learning, a member of the retirement system established by sections 287.812 to 287.855, the judicial retirement system, each legislator and official holding an elective state office, members not on payroll status who are receiving workers' compensation benefits, and if the state highways and transportation commission so elects, those employees who are members of the state transportation department employees' and highway patrol retirement system; if the state highways and transportation commission so elects to join the plan, the state shall contribute an amount as appropriated by law for medical benefits for those employees who are members of the transportation department employees' and highway patrol retirement system; an additional amount equal to the amount required, based on competitive bidding or determined actuarially, to fund the retired members' death benefit or life insurance benefit, or both, provided in subsection 4 of this section and the disability benefits provided in section 104.518. This amount shall be reported as a separate item in the monthly certification of required contributions which the commissioner of administration submits to the state treasurer and shall be deposited to the separate account for medical, life insurance and disability benefits. All contributions made on behalf of members of the state transportation department employees' and highway patrol retirement system shall be made from highway funds. If the highways and transportation commission so elects, the spouses and unemancipated children under twenty-three years of age of employees who are members of the state transportation department employees' and highway patrol retirement system shall be able to participate in the program of insurance benefits to cover medical expenses pursuant to the provisions of subsection 3 of this section.

3. The board shall determine the premium amounts required for participating employees. The premium amounts shall be the amount, which, together with the state's contribution, is required to fund the benefits provided, taking into account necessary actuarial reserves. Separate premiums shall be established for employees' benefits and a separate premium or schedule of premiums shall be established for benefits for spouses and unemancipated children under twenty-three years of age of participating employees. The employee's premiums for spouse and children benefits shall be established to cover that portion of the cost of such benefits which is not paid for by contributions by the state. All such premium amounts shall be paid to the board of trustees at the time that each employee's wages or salary would normally be paid. The premium amounts so remitted will be placed in the separate account for medical, life insurance and disability benefits. In lieu of the availability of premium deductions, the board may establish alternative methods for the collection of premium amounts.

4. Each special consultant eligible for life benefits employed by a board of trustees of a retirement system as provided in section 104.610 who is a member of the Missouri state life insurance plan or Missouri state transportation department and Missouri state highway patrol life insurance plan shall, in addition to duties prescribed in section 104.610 or any other law, and upon request of the board of trustees, give the board, orally or in writing, a short detailed statement on life insurance and death benefit problems affecting retirees. As compensation for the extra duty imposed by this subsection, any special consultant as defined above, other than a special consultant entitled to a deferred normal annuity pursuant to section 104.035 or 104.335, who retires on or after September 28, 1985, shall receive as a part of compensation for these extra duties, a death benefit of five thousand dollars, and any special consultant who terminates employment on or after August 28, 1999, after reaching normal or early retirement age and becomes a retiree within sixty days of such termination shall receive five thousand dollars of life insurance coverage. In addition, each special consultant who is a member of the transportation department employees' and highway patrol retirement system medical insurance plan shall also provide the board, upon request of the board, orally or in writing, a short detailed statement on physical, medical and health problems affecting retirees. As compensation for this extra duty, each special consultant as defined above shall receive, in addition to all other compensation provided by law, nine dollars, or an amount equivalent to that provided to other special consultants pursuant to the provisions of section 103.115. In addition, any special consultant as defined in section 287.820 or section 476.601 who terminates employment and immediately retires on or after August 28, 1995, shall receive as a part of compensation for these duties, a death benefit of five thousand dollars and any special consultant who terminates employment on or after August 28, 1999, after reaching the age of eligibility to receive retirement benefits and becomes a retiree within sixty days of such termination shall receive five thousand dollars of life insurance coverage.

5. Any former employee who is receiving disability income benefits from the Missouri state employees' retirement system or the transportation department employees' and highway patrol retirement system shall, upon application with the board of trustees of the Missouri consolidated health care plan or the transportation department employees and highway patrol medical plan, be made, constituted, appointed and employed by the respective board as a special consultant on the problems of the health of disability income recipients and, upon request of the board of trustees of each medical plan, give the board, orally or in writing, a short detailed statement of physical, medical and health problems affecting disability income recipients. As compensation for the extra duty imposed by this subsection, each such special consultant as defined in this subsection may receive, in addition to all other compensation provided by law, an amount contributed toward medical benefits coverage provided by the Missouri consolidated health care plan or the transportation employees and highway patrol medical plan pursuant to appropriations.

(L. 1972 S.B. 548, A.L. 1976 S.B. 513, A.L. 1977 H.B. 703, A.L. 1978 S.B. 497, A.L. 1979 H.B. 129, A.L. 1981 H.B. 835, et al., H.B. 903, A.L. 1982 H.B. 1720, et al., A.L. 1983 S.B. 353 merged with H.B. 713 Revision, A.L. 1984 H.B. 1370 merged with H.B. 1106, A.L. 1985 H.B. 670, H.B. 790, A.L. 1986 H.B. 1496, A.L. 1987 H.B. 713, A.L. 1988 H.B. 1643 & 1399, A.L. 1988 H.B. 1100, et al., A.L. 1989 H.B. 610, A.L. 1992 H.B. 1574, A.L. 1994 H.B. 1149, A.L. 1995 H.B. 416, et al., A.L. 1997 H.B. 356, A.L. 2001 S.B. 371, A.L. 2002 H.B. 1455)

Effective 7-11-02



Section 104.516 Conservation department, contributions for insurance for uniformed agents, when.

Effective 28 Aug 1992

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.516. Conservation department, contributions for insurance for uniformed agents, when. — Notwithstanding any other provision of law to the contrary, the department of conservation shall continue to contribute toward monthly costs for insurance benefits to cover medical expenses for each uniformed agent in the protection division receiving disability benefits for a job related illness or injury pursuant to the provisions of section 104.518 the same amount which would have been contributed by the state on such person's behalf if on active service as a uniformed agent. The reimbursement shall continue as long as the uniformed agent is receiving disability benefits.

(L. 1975 S.B. 68, A.L. 1976 S.B. 513, A.L. 1977 H.B. 703, A.L. 1984 H.B. 1106, A.L. 1988 H.B. 1643 & 1399, A.L. 1989 H.B. 610 merged with H.B. 674, A.L. 1992 H.B. 1574)



Section 104.517 Life insurance benefits, employees covered — certain departments and highway patrol may elect coverage — amount — additional insurance by payroll deductions, maximum — retention of coverage on retirement, cost deducted from retirement benefits — death benefits for special consultants.

Effective 28 Aug 2003

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.517. Life insurance benefits, employees covered — certain departments and highway patrol may elect coverage — amount — additional insurance by payroll deductions, maximum — retention of coverage on retirement, cost deducted from retirement benefits — death benefits for special consultants. — 1. The board shall provide or contract, or both, for life insurance benefits for employees pursuant to sections 104.320 to 104.540, persons covered by sections 287.812 to 287.855, and for employees who are members of the judicial retirement system as provided in section 476.590, and at the election of the state highways and transportation commission shall include employees who are members of the state transportation department employees' and highway patrol retirement system. Employees are entitled to fifteen thousand dollars of life insurance until December 31, 2000. Effective January 1, 2001, the system shall provide or contract or both for basic life insurance for employees covered under any retirement plan administered by the system pursuant to this chapter, persons covered by sections 287.812 to 287.856, for employees who are members of the judicial retirement system as provided in section 476.590, and, at the election of the state highways and transportation commission, employees who are members of the highways and transportation employees' and highway patrol retirement system, in an amount equal to one times annual pay, subject to a minimum amount of fifteen thousand dollars. The board shall establish by rule or contract the method for determining the annual rate of pay and any other terms of such insurance as it deems necessary to implement the requirements pursuant to this section. Annual rate of pay shall not include overtime or any other irregular payments as determined by the board. Such life insurance shall provide for triple indemnity in the event the cause of death is a proximate result of a personal injury or disease arising out of and in the course of actual performance of duty as an employee.

2. A conversion of such life insurance benefits shall be available. However, a member eligible to receive a lump sum death benefit as provided in subsection 4 of section 104.515 shall be entitled to convert any amount of terminated life insurance benefit in excess of the benefit provided in said section.

3. (1) In addition to the life insurance authorized by the provisions of subsection 1 of this section, any person for whom life insurance is provided or contracted for pursuant to such subsection may purchase, at the person's own expense and only if monthly voluntary payroll deductions are authorized, additional life insurance at a cost to be stipulated in a contract with a private insurance company or as may be required by the system if the board of trustees determines that the system should provide such insurance itself. The maximum amount of additional life insurance which may be so purchased on or after January 1, 1998, but prior to January 1, 2004, is that amount which equals six times the amount of the person's annual rate of pay, except that if such maximum amount is not evenly divisible by one thousand dollars, then the maximum amount of additional insurance which may be purchased is the next higher amount evenly divisible by one thousand dollars. The maximum amount of additional life insurance which may be so purchased on or after January 1, 2004, is an amount to be stipulated in a contract with a private insurance company or as may be required by the system if the board of trustees determines that the system should provide the insurance itself. The selection of a private insurance company to provide this life insurance shall be on the basis of competitive bidding.

(2) Any person defined in subdivision (1) of this subsection retiring on or after September 1, 1988, may retain an amount not to exceed ten thousand dollars of life insurance following the date of his or her retirement if such person makes written application for such life insurance at the same time such person's application is made to the board for retirement benefits. Any person, defined in subdivision (1) of this subsection, retiring on or after May 1, 1996, may retain an amount not to exceed sixty thousand dollars of life insurance following the date of the person's retirement if such person makes written application for such life insurance at the same time such person applies to the board for retirement benefits. Such life insurance shall only be provided if such person pays the entire cost of the insurance, as determined by the board, by allowing voluntary deductions from the member's monthly retirement benefits.

(3) Effective January 1, 1998, in addition to the life insurance authorized in subsection 1 of this section, any person for whom life insurance is provided or contracted for pursuant to such subsection may purchase, at the person's own expense and only if monthly voluntary payroll deductions are authorized, life insurance covering the person's children or the person's spouse or both the person's children and the person's spouse at coverage amounts to be determined by the board at a cost to be stipulated in a contract with a private insurance company or as may be required by the system if the board of trustees determines that the system should provide such insurance itself.

4. The highways and transportation employees' and highway patrol retirement system shall provide or contract or both for the death benefit for special consultants in subsection 4 of section 104.515. The highways and transportation employees' and highway patrol retirement system may request the state highways and transportation commission to administer the death benefit. If the state highways and transportation commission accepts the obligation to administer the death benefit, the highways and transportation employees' and highway patrol retirement system shall reimburse the state highways and transportation commission for any costs or expenses of administering the death benefit.

5. To the extent that the board enters or has entered into any contract with any insurer or service organization to provide life insurance provided for pursuant to this section:

(1) The obligation to provide such life insurance shall be primarily that of the insurer or service organization and secondarily that of the board;

(2) Any member who has been denied life insurance benefits by the insurer or service organization and has exhausted all appeal procedures provided by the insurer or service organization may appeal such decision by filing a petition against the insurer or service organization in a court of law in the member's county of residence; and

(3) The board and the system shall not be liable for life insurance benefits provided by an insurer or service organization pursuant to this section and shall not be subject to any cause of action with regard to life insurance benefits or the denial of life insurance benefits by the insurer or service organization unless the member has obtained judgment against the insurer or service organization for life insurance benefits and the insurer or service organization is unable to satisfy that judgment.

(L. 1988 H.B. 1643 & 1399, A.L. 1995 H.B. 416, et al., A.L. 1997 H.B. 356, A.L. 1999 S.B. 308 & 314, A.L. 2000 H.B. 1808, A.L. 2003 S.B. 248, et al.)



Section 104.518 Disability income benefits, employees covered — certain members of water patrol eligible.

Effective 28 Aug 2001

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.518. Disability income benefits, employees covered — certain members of water patrol eligible. — 1. The board shall provide or contract, or both, for disability income benefits for employees pursuant to sections 104.320 to 104.540, and persons covered by the provisions of sections 287.812 to 287.855, and an employee covered pursuant to the provisions of subdivision (4) of subsection 1 of section 476.515 as follows:

(1) Members of the water patrol who qualify for receiving benefits pursuant to subsection 1 of section 104.410 are not eligible for benefits pursuant to this section. Members of the water patrol who do not qualify for receiving benefits pursuant to subsection 1 of section 104.410 are eligible for benefits pursuant to this section;

(2) Effective January 1, 1986, employees other than members of the water patrol who qualify for receiving benefits pursuant to subsection 1 of section 104.410 shall be eligible for coverage on the first of the month following the date of employment;

(3) Definitions of disability and other rules and procedures necessary for the operation and administration of the disability benefit shall be established by the board provided that such definitions, rules and procedures may be established in any contract between the board and any insurer or service organization to provide the disability benefits provided for pursuant to this section or in any policy issued to the board by such insurer or service organization;

(4) An employee may elect to waive the receipt of the disability benefit provided for pursuant to this section at any time.

2. To the extent that the board enters or has entered into any contract with any insurer or service organization to provide the disability benefits provided for pursuant to this section:

(1) The obligation to provide such disability benefits shall be primarily that of the insurer or service organization and secondarily that of the board;

(2) Any member who has been denied disability benefits by the insurer or service organization and has exhausted all appeal procedures provided by the insurer or service organization may appeal such decision by filing a petition against the insurer or service organization in a court of law in the member's county of residence;

(3) The board and the system shall not be liable for the disability benefits provided for by an insurer or service organization pursuant to this section and shall not be subject to any cause of action with regard to disability benefits or the denial of disability benefits by the insurer or service organization unless the member has obtained judgment against the insurer or service organization for disability benefits and the insurer or service organization is unable to satisfy that judgment.

(L. 1988 H.B. 1643 & 1399, A.L. 1994 S.B. 772, A.L. 2001 S.B. 371)



Section 104.519 Rules established for insurance and disability benefits — selection of insurance companies by bids — coverage of state employees under teacher retirement system eligible for insurance program — certain employees not eligible, when.

Effective 28 Aug 1997

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.519. Rules established for insurance and disability benefits — selection of insurance companies by bids — coverage of state employees under teacher retirement system eligible for insurance program — certain employees not eligible, when. — 1. The board shall establish and implement programs as provided in sections 104.517 and 104.518. The board shall establish rules of eligibility for participation in the programs, and shall avoid duplication of benefits provided to employees, their spouses and children under any other program of benefits provided through, or as a result of, employment with a department, any other employer, or any plan established by the federal government. The benefits set forth in sections 104.517 and 104.518 shall be provided all employees complying with the rules of eligibility for participation established by the board for whom contributions are being made pursuant to subsection 2 of section 104.515. No member shall receive benefits until such program shall become operative and until any premium amounts required by the board have been paid. To the extent any benefits provided under this program are insured, the selection of any insurance company or service organization shall be on the basis of competitive bidding.

2. Notwithstanding any provision of law to the contrary, persons employed by an agency, division, or department, who would be employees pursuant to sections 104.320 to 104.620, except by reason of coverage under the retirement system established pursuant to sections 169.010 to 169.130, shall be eligible to participate in the program of life insurance provided pursuant to subsection 1 of section 104.517, and to continue such participation after retirement, under rules of eligibility for participation established by the board of trustees, and on the basis that such covered persons pay the premium rate as determined by the board.

3. Except for long-term disability benefits provided by section 104.518, the provisions of sections 104.516 and 104.517 shall not apply to members who are employed by any agency, division, or department which has in effect a program of life insurance which is wholly or partially paid by the employing agency, division or department.

(L. 1988 H.B. 1643 & 1399, A.L. 1992 H.B. 1574, A.L. 1997 H.B. 356)



Section 104.520 Legal advice, representation — attorney general to provide legal services, when.

Effective 28 Aug 1995

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.520. Legal advice, representation — attorney general to provide legal services, when. — The board may appoint an attorney or firm of attorneys to be the legal advisor* to the board and to represent the board in legal proceedings, however, if the board does not make such an appointment, the attorney general of the state shall furnish, upon request, whatever legal services are necessary.

(L. 1957 p. 706 § 13, A.L. 1988 H.B. 1643 & 1399, A.L. 1988 H.B. 1100, et al., A.L. 1995 H.B. 416, et al.)

*Word "advisory" appears in original rolls.



Section 104.530 Actions by and against system — process, how served — venue.

Effective 28 Aug 2001

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.530. Actions by and against system — process, how served — venue. — The Missouri state employees' retirement system may sue and be sued in its official name, but its officers and employees shall not be personally liable for acts of the system. The board may indemnify, protect, defend and hold harmless the trustees, officers and employees of the system against all claims and suits for negligent or wrongful acts alleged to have been committed in the scope of their service or employment or under the direction of the trustees provided that the trustees, officers and employees of the system shall not be indemnified for willful misconduct or gross negligence. The board is authorized to insure against loss or liability of the trustees, officers and employees of the system that may result from claims and suits for negligent or wrongful acts alleged to have been committed in the scope of their service or employment or under the direction of the trustees. This insurance shall be carried through a company that is licensed to write such coverage in this state. The service of all legal process and of all notices which may be required to be in writing, whether in legal proceedings or otherwise, shall be made on the executive director or in his or her absence, on the executive director's designee at his or her office. All suits or proceedings directly or indirectly against the system shall be brought in Cole County, except that suits or proceedings involving payment of disability benefits may be brought, at the election of the beneficiary, in the county of residence of the beneficiary.

(L. 1957 p. 706 § 3, A.L. 1981 H.B. 835, et al., A.L. 1988 H.B. 1643 & 1399, A.L. 1993 S.B. 88, A.L. 1995 H.B. 416, et al., A.L. 1997 H.B. 356, A.L. 2001 S.B. 371)



Section 104.540 Law creates vested rights — certain contributions may be withheld from benefits and paid over.

Effective 28 Aug 2009

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.540. Law creates vested rights — certain contributions may be withheld from benefits and paid over. — 1. All premium payments and deferred compensation provided for under sections 104.320 to 104.540 are hereby made obligations of the state of Missouri. No alteration, amendment, or repeal of sections 104.320 to 104.540 shall affect the then-existing rights of members and beneficiaries, but shall be effective only as to rights which would otherwise accrue hereunder as a result of services rendered by an employee after such alteration, amendment, or repeal.

2. Any annuity, benefits, funds, property, or rights created by, or accruing or paid to, any person under the provisions of sections 104.320 to 104.540 shall not be subject to execution, garnishment, attachment, writ of sequestration, or any other process or claim whatsoever, and shall be unassignable, except with regard to the collection of child support or maintenance, and except that a beneficiary may assign life insurance proceeds. Any retired member of the system may request the executive director of the system, in writing, to withhold and pay on his behalf to the proper person, from each of his monthly retirement benefit payments, if the payment is large enough, the contribution due from the retired member to any group providing state-sponsored life or medical insurance and to the Missouri state employees charitable campaign.

3. The executive director of the system shall, when requested in writing by a retired member, withhold and pay over the funds authorized in subsection 2 of this section until such time as the request to do so is revoked by the death or written revocation of the retired member.

(L. 1957 p. 706 § 23, A.L. 1959 S.B. 274, A.L. 1965 p. 226, A.L. 1981 H.B. 835, et al., A.L. 1988 H.B. 1643 & 1399, A.L. 1992 S.B. 499, et al., A.L. 1998 S.B. 910, A.L. 2002 H.B. 1455, A.L. 2009 H.B. 210)



Section 104.550 Consulting firms assisting board, preference to be given Missouri based companies, when.

Effective 19 Jun 1987, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.550. Consulting firms assisting board, preference to be given Missouri based companies, when. — In the selection of any consulting firm or pension consulting firm for the purpose of assisting the board or making fixed income investments, equity investments, venture capital investments, limited partnership investments, real estate investments, or any other type of investment, preference shall and must be given to a Missouri based company, if the service is available.

(L. 1987 H.B. 713)

Effective 6-19-87



Section 104.552 Department of health and senior services employee entitled to creditable prior service, when — application, time period.

Effective 28 Aug 1992

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.552. Department of health and senior services employee entitled to creditable prior service, when — application, time period. — 1. Any employee of the state department of health and senior services employed as such on or after August 28, 1992, is entitled to creditable prior service under the provisions of chapter 104 for service rendered as an employee of a city or county health department organized under the provisions of chapter 192 or chapter 205, or a city health department operating under a city charter or a combined city/county health department prior to becoming a member of the Missouri state employees' retirement system if credit has not previously been granted for such service and if and to the extent that the employee pays to the Missouri state employees' retirement system an amount determined by the board of trustees of the Missouri state employees' retirement system to actuarially fund the creditable prior service of the employee receiving credit therefor.

2. An employee seeking creditable prior service under the provisions of this section shall make application to the board of trustees of the Missouri state employees' retirement system for the creditable prior service within ninety days after August 28, 1992, or within ninety days after first becoming an employee. The creditable prior service shall be established to the satisfaction of the board of trustees of the Missouri state employees' retirement system.

(L. 1992 S.B. 499, et al. § 2)



Section 104.601 Years of service to include unused accumulated sick leave, when — credited sick leave not counted for vesting purposes — applicable also to teachers' and school employees' retirement system.

Effective 28 Aug 2013

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.601. Years of service to include unused accumulated sick leave, when — credited sick leave not counted for vesting purposes — applicable also to teachers' and school employees' retirement system. — Any member retiring pursuant to the provisions of this chapter or any member retiring pursuant to provisions of chapter 169 who is a member of the public school retirement system and who is employed by a department other than an institution of higher learning, after working continuously until reaching retirement age, shall be credited with all his or her unused sick leave as reported by the last department that employed the member prior to retirement through the financial and human resources system maintained by the office of administration, or if a state agency's employees are not paid salaries or wages through such system, as reported directly by the last department that employed the member prior to retirement. When calculating years of service, each member shall be entitled to one-twelfth of a year of creditable service for each one hundred sixty-eight hours of unused accumulated sick leave earned by the member. The employing agency shall not certify unused sick leave unless such unused sick leave could have been used by the member for sickness or injury. The rate of accrual of sick leave for purposes of computing years of service pursuant to this section shall be no greater than ten hours per month. Nothing under this section shall allow a member to vest in the retirement system by using such credited sick leave to reach the time of vesting.

(L. 1982 H.B. 1720, et al., A.L. 1984 H.B. 1370, A.L. 1990 H.B. 1452, A.L. 2001 S.B. 371, A.L. 2002 H.B. 1455, A.L. 2013 H.B. 233)



Section 104.602 Creditable service not previously credited to members of either system to be credited, when — duplicate credit prohibited — death of a member prior to exercise of transfer rights, rights of survivor.

Effective 28 Aug 2001

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.602. Creditable service not previously credited to members of either system to be credited, when — duplicate credit prohibited — death of a member prior to exercise of transfer rights, rights of survivor. — 1. Any member as defined in section 104.010 may elect prior to retirement to receive creditable service with the system of which he or she is a current member equal to all creditable service or any forfeited service performed for a department covered by the other system. In no event shall a member under either system established pursuant to this chapter receive credit in more than one system for the same period of service.

2. If a member dies before retirement and prior to exercising transfer rights pursuant to the provisions of this section, the survivor may elect to receive survivor benefits that shall be computed as if the member had in fact exercised the member's transfer rights to produce the most advantageous benefit possible. In this instance, the benefit shall be paid by the system that provides the most advantageous benefit. If there is no advantage in one system or the other after the transfer of creditable service, the benefit shall be paid by the system that the member last accrued service under prior to the date of the death of the member.

(L. 1981 H.B. 835, et al., A.L. 1982 H.B. 1720, et al., A.L. 1984 H.B. 1370, A.L. 1988 H.B. 1643 & 1399, A.L. 1997 H.B. 356, A.L. 2001 S.B. 371)



Section 104.603 Reciprocal transfer of creditable service, when.

Effective 28 Aug 2012

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.603. Reciprocal transfer of creditable service, when. — 1. Effective with transfers of service between the Missouri department of transportation and highway patrol employees' retirement system and the Missouri state employees' retirement system that occur on or after September 1, 2011, upon a reciprocal transfer of creditable or credited service pursuant to section 104.602 or subsection 8 of section 104.1021, the sending system from which the service is transferred shall pay the receiving system to which the service is transferred the present value of the accrued benefit as determined pursuant to subsection 2 of this section.

2. For purposes of this section, the present value of the accrued benefit shall be determined using the actuarial assumptions of the sending system used in that system's last regular valuation assuming active member status and using the unit credit actuarial cost method. However, in no event shall the payment amount be less than the sum of the member's accumulated contributions and interest plus any purchased service payments from the member held on deposit by the sending system. If the member had received a refund of accumulated contributions from the sending system and forfeited service credit with that system, the member would need to reestablish that service with the sending system by again becoming an active member of a system covered by this chapter and satisfying requirements otherwise stipulated for reestablishing service credit. However, in the event the member had previously transferred service from the receiving system to the sending system which was not subject to an asset transfer under this section, then that service will be excluded from the computation of the accrued benefit. In the event any prior payments by a sending system under this section included an amount for previously transferred service that was not subject to this section, the receiving system shall return to the sending system the present value amount attributable to such service, including interest as determined and agreed to by both systems.

3. The service transfer shall not be deemed completed until the sending system makes payment to the receiving system as prescribed in this section. Payments shall be made within ninety days of the date that a completed transfer request is submitted by a member.

4. When the transfer payment includes an amount identified as corresponding to a member's accumulated contributions, the accumulated contributions portion shall be identified, and further, the accumulated contributions balance as of the preceding July first shall be identified and the receiving system shall be responsible for crediting interest according to the terms of the receiving plan.

5. The systems shall coordinate their plan administration for reciprocal transfers to give full effect to the transfer including the transfer and acceptance of corresponding division of benefit orders.

6. The member or survivor obtaining a reciprocal transfer of service covered by this section shall satisfy all requirements under section 104.602 or subsection 8 of section 104.1021 to obtain a transfer of credited or creditable service and shall satisfy the requirements under section 104.1091 with the receiving system to reestablish forfeited service previously accrued at either system.

(L. 2011 H.B. 282, A.L. 2012 S.B. 625)



Section 104.604 Surviving spouse to receive benefits from only one member — right to elect.

Effective 01 Oct 1984, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.604. Surviving spouse to receive benefits from only one member — right to elect. — A person may receive benefits as a surviving spouse of only one deceased member under the provisions of this chapter. The benefit election shall be made by the surviving spouse.

(L. 1984 H.B. 1370)

Effective 10-01-84



Section 104.605 Eligible rollover distribution and eligible retirement plan defined — compliance with IRS code required, when.

Effective 11 Jul 2002, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.605. Eligible rollover distribution and eligible retirement plan defined — compliance with IRS code required, when. — 1. Notwithstanding any provision to the contrary in this chapter, the term "eligible rollover distribution" shall have the meaning specified in Section 402(c)(4) of the Internal Revenue Code of 1986, as amended, and which is herein incorporated by reference.

2. Notwithstanding any provision to the contrary in this chapter, the term "eligible retirement plan" shall have the meaning specified in Section 402(c)(8)(B) of the Internal Revenue Code of 1986, as amended, and which is herein incorporated by reference.

3. For distributions occurring after December 31, 1993, the systems shall comply with Section 401(a)(31) of the Internal Revenue Code of 1986, as amended, and which is herein incorporated by reference.

(L. 2002 H.B. 1455 §§ 104.605 merged with 104.1055)

Effective 7-11-02

CROSS REFERENCE:

Provisions of this section also apply to Year 2000 plan, 104.1003 to 104.1093



Section 104.606 Purchase of creditable service, required before receipt of retirement annuity.

Effective 28 Aug 2007

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.606. Purchase of creditable service, required before receipt of retirement annuity. — Any member of either system who purchases creditable service or credited service under this chapter or chapter 105 shall apply and complete the purchase prior to applying to receive a retirement annuity in order to receive credit for such purchase.

(L. 2007 S.B. 406)



Section 104.608 General assembly member may become consultant if denied credit in system due to membership in other state systems — compensation to be creditable service for all service in general assembly.

Effective 28 Aug 1989

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.608. General assembly member may become consultant if denied credit in system due to membership in other state systems — compensation to be creditable service for all service in general assembly. — Upon application to the board of trustees of the Missouri state employees' retirement system, any person who has served at least three full biennial assemblies as a member of the general assembly, and who has been denied credit for any service rendered as a member of the general assembly because he was a member of some other retirement or benefit fund to which the state was a contributor shall be made, constituted, appointed, and employed by the board as a special consultant on the problems of retirement for the remainder of the person's life. Upon request of the board, the consultant shall give opinions or be available to give opinions in writing or orally in response to such requests. As compensation the consultant shall receive creditable service for all service rendered as a member of the general assembly and be a member of the Missouri state employees' retirement system and shall be entitled to a normal annuity or to a deferred normal annuity, based on the person's service as a member of the general assembly and the law in effect at the time service as a member of the general assembly was terminated.

(L. 1989 H.B. 674)



Section 104.610 Special consultants, employment as, when — compensation, how, calculation of — severability provisions — former members as special consultants, when — certain special consultants may be eligible for survivor benefits.

Effective 01 Jul 2000, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.610. Special consultants, employment as, when — compensation, how, calculation of — severability provisions — former members as special consultants, when — certain special consultants may be eligible for survivor benefits. — 1. Any person, who is receiving or hereafter may receive state retirement benefits from the Missouri state employees' retirement system other than a person with twelve or more years of service in statewide state elective office receiving benefits pursuant to the provisions of section 104.371, a legislators' retirement system, or the highways and transportation employees' and highway patrol retirement system, upon application to the board of trustees of the system from which he or she is receiving retirement benefits, shall be made, constituted, appointed and employed by the board as a special consultant on the problems of retirement, aging, and other state matters, for the remainder of the person's life, and upon request of the board, or other state agencies where such person was employed prior to retirement, give opinions, and be available to give opinions in writing, or orally, in response to such requests, as may be required, and for such services shall be compensated monthly, in an amount, which, when added to any monthly state retirement benefits received on his or her retirement, shall be equal to the state retirement benefits the person would be receiving currently if the person had benefitted from changes in the law effecting increases in the rate in the formula for calculating benefits in his or her respective retirement system, for his or her type of employment or for those persons having accrued thirty-five or more years of creditable service, changes in the law pertaining to the age and service requirements for a normal annuity in his or her respective retirement system, made subsequent to the date of his or her retirement; except that in calculating such benefits the meaning of "average compensation" shall be that ascribed to it by the law in effect on the date on which the benefits pursuant to this section are calculated.

2. In lieu of any other benefits pursuant to the provisions of this section, any member of the Missouri state employees' retirement system who has or may hereafter retire pursuant to the provisions of section 104.371, pertaining to those members who have held statewide state elective office for at least twelve years, may apply pursuant to this section to be employed as a special consultant and for such services shall be compensated monthly, in an amount, which, when added to any monthly state retirement benefits received initially on his or her retirement, shall be equal to the state retirement benefits the person would be receiving if the person had benefitted from changes in the law affecting increases in compensation for statewide state elective offices, pursuant to house substitute for senate bill no. 528, second regular session of the eighty-second general assembly, any other provisions of the law to the contrary notwithstanding.

3. This compensation shall be consolidated with any other retirement benefits payable to the person, and shall be funded as provided in section 104.436.

4. This compensation shall be treated as any other state retirement benefits payable by the Missouri state employees' retirement system or the highways and transportation employees' and highway patrol retirement system are treated and shall not be subject to execution, garnishment, attachment, writ of sequestration, or any other process or claim whatsoever, and shall be unassignable, anything to the contrary notwithstanding.

5. The employment provided for by this section shall in no way affect any person's eligibility for retirement benefits pursuant to this chapter, or in any way have the effect of reducing retirement benefits, anything to the contrary notwithstanding.

6. In order to determine the total monthly state retirement compensation due each retiree who is eligible for the additional amount provided for in subsection 1 of this section, the following formula shall be used:

(1) The retiree's base monthly retirement compensation shall be determined by dividing the sum of the retiree's annual normal annuity as of the effective date of any increase in the rate in the formula for calculating benefits in his or her respective retirement system plus any annual increases granted such retiree as a result of his or her being a consultant, by twelve;

(2) The amount determined pursuant to subdivision (1) of this subsection shall be increased by an amount equal to the base monthly retirement compensation calculated pursuant to subdivision (1) of this subsection multiplied by the percentage increase in the rate in the formula;

(3) The sum obtained from completing the calculations contained in subdivisions (1) and (2) of this subsection shall be the retiree's new total monthly state retirement compensation. Any retiree who is eligible for the benefit provided in subsection 1 of this section whose benefit pursuant to subsection 1 of this section was not calculated in accordance with the procedure provided in this subsection shall have his or her total monthly retirement compensation for all months beginning on or after September 28, 1985, recalculated in accordance with this subsection.

7. The provisions of this section are severable. If any provision of this section is found by a court of competent jurisdiction to be unconstitutional or otherwise invalid, the remaining provisions of this section are valid unless the court finds that such valid provisions, standing alone, are incomplete and incapable of being executed in accordance with the legislative intent.

8. Any person who terminates employment or retires prior to July 1, 2000, shall be made, constituted, appointed and employed by the board as a special consultant on the problems of retirement, aging, and other state matters, for the remainder of the person's life, and upon request of the board, or other state agencies where such person was employed prior to retirement, give opinions, and be available to give opinions in writing, or orally, in response to such requests, as may be required, and for such services shall be eligible to elect to receive a retirement annuity pursuant to the year 2000 plan as provided in this chapter.

9. Effective August 28, 2000, any person otherwise eligible for survivor benefits due to the death of a member prior to retirement, who was married less than two years to the member at the time of the member's death, shall, upon application to the board, be made, constituted, appointed and employed by the board as a special consultant on the problems of retirement, aging and other state matters. As a special consultant pursuant to the provisions of this subsection, the person shall begin to receive a survivor benefit in a monthly amount equal to what the system would have paid the person had the person been eligible for such survivor benefit upon the death of the member. Such benefit shall commence the first of the month following receipt by the system of an application from such person, but not earlier than September 1, 2000. In no event shall any retroactive benefits be paid.

(L. 1972 H.B. 1178 § 1, A.L. 1975 S.B. 5, A.L. 1979 H.B. 87, A.L. 1981 H.B. 835, et al., A.L. 1984 H.B. 1370, A.L. 1985 H.B. 790, A.L. 1986 H.B. 1496, A.L. 1992 S.B. 499, et al., A.L. 1999 S.B. 308 & 314, A.L. 2000 H.B. 1808)

Effective 7-1-00



Section 104.612 Consultants, extra duty, compensation — benefit increases, limitations — survivors of judges, administrative law judges, and legal advisors to be consultants — limited survivor benefits extended to all members, one-time refund payments made to certain members.

Effective 28 Aug 1999

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.612. Consultants, extra duty, compensation — benefit increases, limitations — survivors of judges, administrative law judges, and legal advisors to be consultants — limited survivor benefits extended to all members, one-time refund payments made to certain members. — 1. Each special consultant, not otherwise eligible for a retirement benefit increase pursuant to section 104.415, employed or eligible for employment on or after May 12, 1981, by a board of trustees of a retirement system as provided in subsection 1 of section 104.610 shall, in addition to duties prescribed in section 104.610, and upon request of the board of trustees, give the board, orally or in writing, a short detailed statement on the problems of retirement under the current monthly benefits.

2. As compensation for the extra duty imposed by subsection 1 of this section, each special consultant shall receive, in addition to all other compensation provided by law, a percentage increase in compensation each year, computed upon the total amount which the consultant received in the previous year from state retirement benefits, compensation pursuant to the provisions of section 104.610, and compensation pursuant to the provisions of this section, of eighty percent of the increase in the consumer price index calculated in the manner specified in section 104.415. The increase in compensation for special consultants who have been retired less than one year shall be one-twelfth of the applicable cost-of-living increase for every month or partial month that the member was retired and receiving an annuity. Any such annual increase in compensation, however, shall not exceed five percent, nor be less than four percent, and the total increase in compensation to each special consultant pursuant to the provisions of this subsection shall not exceed sixty-five percent of the total retirement benefits and compensation he or she was receiving immediately prior to October 1, 1986.

3. As compensation for the services described in subsections 1 and 2 of this section, each special consultant shall receive, in addition to all other compensation provided by those subsections, an annual percentage increase in the retirement benefit payable equal to eighty percent of the increase in the consumer price index. Such benefit increase, however, shall not exceed five percent of the retirement benefit payable prior to the increase. The annual benefit increase described in this subsection shall not be effective until the year in which the special consultant reaches the limit on total annual increases provided by subsection 2 of this section. During that year on the anniversary date of the special consultant's retirement, the special consultant shall receive the benefit increase described in subsection 2 of this section or this subsection, whichever is greater. After that year, the special consultant shall receive the annual benefit increase described in this subsection. Any special consultant who reaches the limit on total annual benefit increases provided by subsection 2 prior to October 1, 1996, shall receive the benefit increase described in this subsection on September 1, 1997. Any special consultant who reaches the limit on total annual benefit increases provided by subsection 2 on or after October 1, 1996, but before September 1, 1997, shall receive the benefit increase described in this subsection beginning on the anniversary date of the special consultant's retirement following September 1, 1997. In no event shall any retroactive annual benefit increases be paid pursuant to this subsection to any special consultant who reached the limit provided in subsection 2 of this section prior to August 28, 1997.

4. The compensation provided for in this section shall be payable in equal monthly installments and shall be consolidated with any retirement benefits and compensation due pursuant to section 104.610 which is payable to the special consultant. The compensation provided for in this section shall be paid from the retirement fund for all members who retire after August 30, 1980. The retirement fund shall be funded on a sound actuarial basis for such benefits as prescribed in sections 104.070 and 104.436. Appropriations necessary to achieve a sound actuarial basis for the retirement fund shall be made from general revenue or any other fund during the three general assembly sessions next occurring after February 14, 1980. Appropriations to maintain the retirement fund on a continuing sound actuarial basis shall be made as necessary in accordance with the provisions of sections 104.070, 104.436 and 104.438. For all members who retire prior to September 1, 1980, the compensation provided for in this section shall be funded as provided in sections 104.070 and 104.436.

5. The compensation provided for in this section shall be treated as any other state retirement benefits, payable by the Missouri state employees' retirement system or the transportation department and highway patrol retirement system are treated and shall not be subject to execution, garnishment, attachment, writ of sequestration, or any other process or claim whatsoever, and shall be unassignable, anything to the contrary notwithstanding.

6. The employment provided for by this section shall in no way affect any person's eligibility for retirement benefits pursuant to this chapter, or in any way have the effect of reducing retirement benefits, anything to the contrary notwithstanding.

7. (1) Any person who is receiving, on or after August 28, 1994, a survivor benefit provided by the provisions of this chapter by virtue of being a survivor of a member, a survivor of a judge as defined in section 476.515, or a survivor of an administrative law judge or legal advisor as those terms are defined in section 287.812, and who was employed prior to August 28, 1997, shall, upon application, be made, constituted, appointed and employed by the board as a special consultant on the problems of retirement, aging, and other matters relating to survivors of deceased members and upon the request of the appropriate board shall give opinions, in writing or orally, in response to such requests of the board. As compensation for the services required by this subsection, each such special consultant shall receive, in addition to all other compensation provided by law, a percentage increase in compensation each year, computed upon the amount which the special consultant received in the previous year in survivor benefits from the system, of eighty percent of the increase in the consumer price index calculated in the manner specified in section 104.415. Any such increase in compensation, however, shall not exceed five percent, nor be less than four percent;

(2) The total increases in benefits received pursuant to this subsection shall be limited by the following:

(a) In cases of death after retirement where an optional form of payment was elected by the retirant, the total increase shall not exceed sixty-five percent of the survivor benefit which would have been payable based on the option elected and the original benefit amount payable to the retirant;

(b) In cases of death before retirement, the total increase shall not exceed sixty-five percent of the original survivor benefit amount.

8. As compensation for the services described in subsection 7 of this section, each special consultant shall receive, in addition to all other compensation provided by subsection 7 of this section, an annual percentage increase in the survivor benefit payable equal to eighty percent of the increase in the consumer price index. Such benefit increase, however, shall not exceed five percent of the survivor benefit payable prior to the increase. The annual benefit increase described in this subsection shall not be effective until the year in which the special consultant reaches the limit on total annual increases provided by subsection 7 of this section. During that year on the anniversary date that the special consultant's benefit became payable, the special consultant shall receive the benefit increase described in subsection 7 of this section or this subsection, whichever is greater. After that year, the special consultant shall receive the annual benefit increase described in this subsection. Any special consultant who reaches the limit on total annual benefit increases provided by subsection 7 of this section prior to October 1, 1996, shall receive the benefit increase described in this subsection on September 1, 1997. Any special consultant who reaches the limit on total annual benefit increases provided by subsection 7 of this section on or after October 1, 1996, but before September 1, 1997, shall receive the benefit increase described in this subsection beginning on the anniversary date that the special consultant's benefit became payable following September 1, 1997. In no event shall any retroactive annual benefit increases be paid pursuant to this subsection to any special consultant who reached the limit provided in subsection 7 of this section prior to August 28, 1997.

9. The employment provided for by this subsection shall in no way affect any person's eligibility for retirement or survivor benefits pursuant to the provisions of this chapter, or in any way have the effect of reducing any retirement or survivor benefits, anything to the contrary notwithstanding. An annual increase, if any is due, shall be payable monthly beginning on a date specified by the board. Nothing in this subsection shall be construed to prohibit a special consultant from waiving the right to receive the annual increase provided pursuant to this subsection. However, the waiver may not extend beyond the age permitted by the Tax Equity and Fiscal Responsibility Act (TEFRA). The waiver shall be final as to the annual increase waived.

10. (1) Any member who terminated employment on or after October 1, 1984, who is receiving an annuity on September 1, 1997, and who had elected one of the options providing for a continuing lifetime annuity to a surviving spouse, and who has been made, constituted and appointed by the board as a special consultant on the problems of retirement, aging, and other matters relating to retirement shall be eligible for additional compensation. As additional compensation for such services, each special consultant shall be eligible for the benefits described in this subdivision. The annuity of a special consultant who is receiving benefits under option 1 of section 104.395, shall be reduced in the same manner as an annuity under option 2 of section 104.395, as in effect immediately prior to August 28, 1997. The annuity of a special consultant who is receiving benefits under the provisions of option 2 of section 104.395, as in effect on or after August 13, 1986, but prior to August 28, 1997, shall be determined in the same manner as an annuity under option 2 of section 104.395, as in effect on September 1, 1997. The annuity of a special consultant who is receiving benefits under an annuity that provides for a continuing lifetime annuity to a surviving spouse other than as previously described in this subdivision shall be reduced in a manner approved by the board so as to be consistent with the other continuing lifetime annuities described in this subdivision. Such annuities shall be adjusted for early retirement if applicable. The member's benefit shall include any formula or minimum benefit increases or both, and cost-of-living increases the retired member would have received since the date of retirement had the member's benefit been calculated as described in this subdivision. The member shall also receive a one-time payment in an amount equal to the difference in the amount of retirement benefits that the member received and the amount the member would have received since the date of retirement had the member's benefit been calculated as described in this subdivision.

(2) Any member who terminated employment on or after October 1, 1984, but before August 28, 1997, and who retires after August 28, 1997, may elect at retirement to become a special consultant as provided for in subdivision (1) of this subsection and elect any option provided pursuant to section 104.395, as in effect on August 28, 1997.

(3) Any member who terminated employment on or after October 1, 1984, but retired prior to August 28, 1997, who applied for increased benefits pursuant to the provisions described in subsection 3 or subsection 4 of section 104.395, and whose spouse died prior to September 1, 1997, and who has been made, constituted and appointed by the board as a special consultant on the problems of retirement, aging, and other matters relating to retirement shall be eligible for additional compensation. As additional compensation for such services, such member shall receive a one-time payment in an amount equal to the difference in the amount of retirement benefits that the member received and the amount the member would have received since the date of retirement had the member's benefit been calculated as described in subdivision (1) of this subsection.

(4) Any member who terminated employment on or after October 1, 1984, but retired before September 1, 1997, and who had elected a normal annuity at retirement, and who is receiving benefits on September 1, 1997, and who has been made, constituted and appointed by the board as a special consultant on the problems of retirement, aging, and other matters relating to retirement shall be eligible for additional compensation. As additional compensation for such services, beginning the first month following the death of the member, the member's surviving spouse who was married to the member of the transportation department and highway patrol retirement system on the date of retirement or the person who was married to the member of the Missouri state employees' retirement system on the date of retirement shall receive monthly an amount equal to fifty percent of the monthly annuity the retired member was receiving at the time of the member's death.

(5) If a member dies on or after September 1, 1997, but prior to receiving any one-time payment described in subdivision (1) of this subsection, payment shall be issued to the surviving spouse who was married to the member at the date of the member's death. If there is no surviving spouse, payment will be issued to the member's estate.

(6) Any member who terminated employment on or after October 1, 1984, retired, became a special consultant on the problems of retirement, aging and other matters relating to retirement or applies to become such a consultant, and whose annuity was not in pay status on September 1, 1997, pursuant to the provisions of section 104.380, shall be eligible for additional compensation. As additional compensation for such services, each special consultant shall be eligible for the benefits described in subdivision (1), (3) or (4) of this subsection depending on the annuity selected by the member at the time of retirement. Any one-time payment that may be due shall be paid upon application for such benefit. Any adjustment to a future annuity shall be made upon application for retirement or survivor benefits.

(7) Any person who received benefits pursuant to subsection 6 of section 104.335 prior to August 28, 1997, may apply to the board to become a special consultant on the problems of retirement, aging, and other matters relating to retirement. As compensation for such services, each special consultant shall be eligible to receive upon making application for such benefits a one-time payment which shall be equal to the difference between the amount of benefits the person received and the amount of benefits the person would have received had the original benefit payment been calculated under the actuarial assumptions in effect on August 28, 1997.

(8) Any person who was married to a member of the Missouri state employees' retirement system at the time the member retired and such member terminated employment on or after October 1, 1984, elected one of the options providing for a continuing lifetime annuity at the time of retirement, and died prior to September 1, 1997, may apply to the board to become a special consultant on the problems of retirement, aging, and other matters relating to retirement. As additional compensation for such services, the survivor benefit of the special consultant shall be recalculated in the manner described in subdivision (1) of this subsection. The special consultant shall also receive a one-time payment in an amount equal to the difference between the amount of retirement and survivor benefits that the retired member and the special consultant received and the amount of retirement and survivor benefits the retired member and the special consultant would have received since the date of retirement had the retired member's and the special consultant's benefits been calculated as described in subdivision (1) of this subsection.

(9) Any person who was married to a member of the Missouri state employees' retirement system at the time the member retired and such member terminated employment on or after October 1, 1984, retired after electing a normal annuity, and died prior to September 1, 1997, may apply to the board to become a special consultant on the problems of retirement, aging, and other matters relating to retirement. As additional compensation for such services, the special consultant shall receive a monthly benefit in an amount equal to fifty percent of the monthly annuity the retired member was receiving at the time of the member's death, including any annual benefit increases pursuant to subsections 7 and 8 of this section that occurred between the date of the member's death and the date of application. Such benefit shall commence upon application and shall include a one-time payment, if necessary, so that the special consultant shall receive the same amount that would have been paid to the special consultant had such benefit commenced the month following the death of the member.

(10) Any surviving spouse receiving benefits pursuant to the provisions of section 104.420 as the result of the death of a member whose employment terminated on or after October 1, 1984, may apply to the board to become a special consultant on the problems of retirement, aging, and other matters relating to retirement. As compensation for such services, the benefit of each special consultant shall be reduced in the same manner as an annuity under option 1 of section 104.395 as in effect on August 28, 1997. The special consultant shall also receive a one-time payment in an amount equal to the difference between the amount of benefits that the survivor received and the amount of benefits the survivor would have received had the survivor's benefit been originally calculated as described under option 1 of section 104.395 as in effect on August 28, 1997.

(L. 1977 H.B. 253 § 1, A.L. 1980 H.B. 983, A.L. 1981 H.B. 835, et al., A.L. 1984 H.B. 1370, A.L. 1986 H.B. 1496, A.L. 1988 H.B. 1643 & 1399, A.L. 1989 H.B. 674, A.L. 1992 S.B. 499, et al., A.L. 1994 H.B. 1149, A.L. 1997 H.B. 356, A.L. 1999 S.B. 308 & 314)



Section 104.615 Minimum monthly benefits.

Effective 01 Jan 1995, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.615. Minimum monthly benefits. — 1. Notwithstanding provisions of other sections of this chapter to the contrary, but subject to the provisions of subsection 2 of this section, the total minimum monthly benefit payable, before any actuarial adjustments or any cost of living adjustments in accordance with sections 104.415 and 104.612, to a member of the state employees' retirement system or a member of the transportation department employees' and highway patrol retirement system who retires under the provisions of section 104.080, 104.095, 104.100, 104.110, 104.140, 104.380, 104.400 or 104.410 shall not be less than fifteen dollars multiplied by the number of full years of creditable service of the member. A minimum benefit under this section does not apply to any deferred normal annuity or any deferred partial annuity. A minimum benefit under this section is applicable in the determination of any benefit payable under section 104.420 to a survivor of an employee who dies on or after January 1, 1995. Special consultants shall give an oral summary of opinions on aging, if so requested, as an extra duty for which additional compensation shall be paid as provided in this section. Any additional compensation payable to any member under the provisions of this section shall be consolidated with any other retirement benefits payable to such person, and funding for such compensation shall be provided as set forth in section 104.436.

2. In determining the amount due a member under the provisions of this section, the following provisions shall apply:

(1) Any election made by the member under the provisions of this chapter to receive the actuarial equivalent of the member's annuity in reduced monthly payments shall not increase the amount of any compensation due the member under the provisions of this section, and the determination shall be based on the amount the member's monthly payments would have been had such an election not been made;

(2) Any payments authorized by the member to be made from the monthly payments for payment of insurance premiums or other such purpose shall not increase the amount of compensation due the member under the provisions of this section, and the determination shall be based on the amount of the payments before such premium payments are made.

(L. 1979 S.B. 242 § 1, A.L. 1981 H.B. 835, et al., A.L. 1984 H.B. 1370, A.L. 1985 H.B. 790, A.L. 1986 H.B. 1496, A.L. 1988 H.B. 1643 & 1399, A.L. 1994 H.B. 1149)

Effective 1-01-95



Section 104.620 Contribution refund to members — effect on benefits — record retention — reversion to credit of fund, when — reversion of unclaimed benefits, when — refund received, when.

Effective 28 Aug 2013

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.620. Contribution refund to members — effect on benefits — record retention — reversion to credit of fund, when — reversion of unclaimed benefits, when — refund received, when. — 1. Any member who has not received a lump sum payment equal to the sum total of the contributions that the member paid into the retirement system, plus interest credited to his or her account, shall be entitled to such a lump sum payment. Lump sum payments made pursuant to this section shall not be reduced by any retirement benefits which a member is entitled to receive, but shall be paid in full out of appropriate funds pursuant to appropriations for this purpose.

2. In the event any accumulated contributions standing to a member of the Missouri state employees' retirement system's credit remains unclaimed by such member for a period of four years or more, such accumulated contributions shall automatically revert to the credit of the fund for the Missouri state employees' retirement system. If an application is made, after such reversion, for such accumulated contributions, the board shall pay such contributions from the fund for the Missouri state employees' retirement system; except that, no interest shall be paid on such funds after the date of the reversion to the fund for the Missouri state employees' retirement system.

3. In the event any amount is due a deceased member, survivor, or beneficiary who dies after September 1, 2002, and the member's survivor's or beneficiary's financial institution is unable to accept the final payments due to the member, survivor, or beneficiary, such amount shall be paid to the person or entity designated in writing as beneficiary to receive such amount by such member, survivor, or beneficiary. The member, survivor, or beneficiary may designate in writing a beneficiary to receive any final payment due after the death of a member, survivor, or beneficiary pursuant to this chapter. If no living person or entity so designated as beneficiary exists at the time of death, such amount shall be paid to the surviving spouse married to the deceased member, survivor, or beneficiary at the time of death. If no surviving spouse exists, such amount shall be paid to the surviving children of such member, survivor, or beneficiary in equal parts. If no surviving children exist, such amount shall be paid to the surviving parents of such member, survivor, or beneficiary in equal parts. If no surviving parents exist, such amount shall be paid to the surviving brothers or sisters of such member, survivor, or beneficiary in equal parts. If no surviving brothers or sisters exist, payment may be made as otherwise permitted by law. Notwithstanding this subsection, any amount due to a deceased member as payment of all or part of a lump sum pursuant to section 104.625 shall be paid to the member's surviving spouse married to the member at the time of death, and otherwise payment may be made as provided in this subsection. In the event any amount that is due to a person from either system remains unclaimed for a period of four years or more, such amount shall automatically revert to the credit of the fund of the member's system. If an application is made after such reversion for such amount, the board shall pay such amount to the person from the board's fund, except that no interest shall be paid on such funds after the date of the reversion to the fund.

4. The beneficiary of any member who purchased creditable service in the Missouri state employees' retirement system shall receive a refund upon the member's death equal to the amount of any purchase less any retirement benefits received by the member unless an annuity is payable to a survivor or beneficiary as a result of the member's death. In that event, the beneficiary of the survivor or beneficiary who received the annuity shall receive a refund upon the survivor's or beneficiary's death equal to the amount of the member's purchase of service less any annuity amounts received by the member and the survivor or beneficiary.

(L. 1981 H.B. 835, et al., A.L. 1985 H.B. 790, A.L. 1988, H.B. 1643 & 1399, A.L. 1997 H.B. 356, A.L. 1999 S.B. 308 & 314, A.L. 2002 H.B. 1455, A.L. 2013 H.B. 233)



Section 104.621 Affirmative action plan for hiring money managers, brokers and investment counselors, required — report to joint committee on public employee retirement.

Effective 28 Aug 1993

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.621. Affirmative action plan for hiring money managers, brokers and investment counselors, required — report to joint committee on public employee retirement. — All retirement systems created in this chapter shall develop an affirmative action plan for the utilization of minority and women money managers, brokers, and investment counselors. Such retirement systems shall report their progress annually to the joint committee on public employee retirement.

(L. 1993 S.B. 126 § 1)



Section 104.625 Annuities and lump sum payments, when, determination of amount.

Effective 11 Jul 2002, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.625. Annuities and lump sum payments, when, determination of amount. — Effective July 1, 2002, any member retiring pursuant to the provisions of sections 104.010 to 104.801, except an elected official or a member of the general assembly, who has not been paid retirement benefits and continues employment for at least two years beyond normal retirement age, may elect to receive an annuity and lump sum payment or payments, determined as follows:

(1) A retroactive starting date shall be established which shall be a date selected by the member; provided, however, that the retroactive starting date selected by the member shall not be a date which is earlier than the date when a normal annuity would have first been payable. In addition, the retroactive starting date shall not be more than five years prior to the annuity starting date, which shall be the first day of the month with respect to which an amount is paid as an annuity pursuant to this section. The member's selection of a retroactive starting date shall be done in twelve-month increments, except this restriction shall not apply when the member selects the total available time between the retroactive starting date and the annuity starting date;

(2) The prospective annuity payable as of the annuity starting date shall be determined pursuant to the provisions otherwise applicable under the law, with the exception that it shall be the amount which would have been payable had the member actually retired on the retroactive starting date under the retirement plan selected by the member. Other than for the lump sum payment or payments specified in subdivision (3) of this section, no other amount shall be due for the period between the retroactive starting date and the annuity starting date;

(3) The lump sum payable shall be ninety percent of the annuity amounts which would have been paid to the member from the retroactive starting date to the annuity starting date had the member actually retired on the retroactive starting date and received a normal annuity. The member shall elect to receive the lump sum amount either in its entirety at the same time as the initial annuity payment is made or in three equal annual installments with the first payment made at the same time as the initial annuity payment;

(4) Any annuity payable pursuant to this section that is subject to a division of benefit order pursuant to section 104.312 shall be calculated as follows:

(a) Any service of a member between the retroactive starting date and the annuity starting date shall not be considered creditable service except for purposes of calculating the division of benefit; and

(b) The lump sum payment described in subdivision (3) of this section shall not be subject to any division of benefit order; and

(5) For purposes of determining annual benefit increases payable as part of the lump sum and annuity provided pursuant to this section, the retroactive starting date shall be considered the member's date of retirement.

(L. 2001 S.B. 371, A.L. 2002 H.B. 1455)

Effective 7-11-02



Section 104.800 Transfers of creditable service to other retirement system — transfer to be made, when — effect of transfer — death of member prior to retirement and transfer to be computed under system with most advantageous benefits.

Effective 28 Aug 2013

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.800. Transfers of creditable service to other retirement system — transfer to be made, when — effect of transfer — death of member prior to retirement and transfer to be computed under system with most advantageous benefits. — 1. Except as otherwise provided by law, any person having earned creditable service pursuant to the provisions of the state employees' retirement system or pursuant to the provisions of the state transportation department employees' and highway patrol retirement system or having service as a statewide state elective officer or having service as a member of the general assembly or having service pursuant to the provisions of sections 287.812 to 287.855, or having service as a judge, as defined in section 476.515, may elect prior to retirement and not after retirement, to make a one-time transfer of credit for such service or such creditable service to or from any other retirement system or type of service specified in this section or sections 56.800 to 56.840 for which the person has accumulated service or creditable service. The amount of transferred credit shall be accumulated with the amount of such creditable service or such service earned by the person in the retirement system or type of service to which the service is transferred for purposes of determining the benefits to which the person is entitled under the retirement system or type of service to which the service is transferred. The transfer of such creditable service or service shall become effective at the time the person files written notification of the person's election with the retirement boards affected by such service transfer. When the election to transfer creditable service or service becomes effective, the person shall thereby forfeit any claim to any benefit under the provisions of the retirement system or type of service, as the case may be, from which the service or creditable service was transferred regardless of the amount of service or creditable service previously earned in such retirement system or type of service. Any person who has transferred service pursuant to this subsection prior to August 28, 2002, and who is an employee covered by a retirement plan described in this subsection after that date, may elect to make an additional transfer of service prior to retirement if additional service would otherwise be available to be transferred except for the forfeiture of that service after the previous transfer. In no event shall the amount of service that a person shall be entitled to transfer pursuant to the provisions of this section exceed eight years.

2. In the event of the death of a member before retirement and prior to exercising transfer rights pursuant to the provisions of this section, survivorship benefits shall be computed as if such person had in fact exercised or not exercised the person's transfer rights to produce the most advantageous benefit possible.

3. Any person that has earned creditable service pursuant to the provisions governing the Missouri state employees' retirement system or pursuant to the provisions of chapter 287 or chapter 476, who terminated employment prior to August 13, 1986, shall, upon application to the board of trustees of the Missouri state employees' retirement system, be made, constituted and appointed and employed by the board as a special consultant on the problems of retirement, aging and other state matters for the remainder of the person's life. Upon request of the board or the court from which the person retired, the consultant shall give opinions or be available to give opinions in writing or orally in response to such request. As compensation for such services, the consultant shall be eligible, prior to retirement, to make a one-time transfer of creditable service as provided in this section.

(L. 1986 H.B. 1496 § 2, A.L. 1987 H.B. 713, A.L. 1995 H.B. 416, et al., A.L. 1997 H.B. 356, A.L. 1999 S.B. 308 & 314, A.L. 2002 H.B. 1455, A.L. 2013 H.B. 233)



Section 104.801 Health benefit coverage mandated by general assembly to be applicable to health benefit plans for state employees.

Effective 28 Aug 1990

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.801. Health benefit coverage mandated by general assembly to be applicable to health benefit plans for state employees. — Notwithstanding any law to the contrary, any legislation enacted by the general assembly which mandates the coverage of specific health benefits, services, or providers in the policies or contracts of insurers, health services corporations, health maintenance organizations, or other third-party payors, on and after January 1, 1991, also shall apply to the health benefit plans of the Missouri state employees' retirement system, the Missouri state transportation department retirement system, and any other health benefit plan provided by the state on behalf of its employees.

(L. 1990 H.B. 1739 § 16)



Section 104.805 Employees transferred to department of transportation (MoDOT) not members of closed department of transportation and highway patrol employees' retirement system unless election made, procedure.

Effective 28 Aug 2007

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.805. Employees transferred to department of transportation (MoDOT) not members of closed department of transportation and highway patrol employees' retirement system unless election made, procedure. — 1. Employees who are earning creditable service in the closed plan of the Missouri state employees' retirement system and who are, as a result of the provisions of this section and sections 226.008, 389.005, 389.610, and 621.040, transferred to the department of transportation will not become members of the closed plan of the Missouri department of transportation and highway patrol employees' retirement system unless they elect to transfer membership and creditable service to the closed plan of the Missouri department of transportation and highway patrol employees' retirement system. The election must be in writing and must be made within sixty days of August 28, 2007. Any election to transfer membership and creditable service to the Missouri department of transportation and highway patrol employees' retirement system shall result in the forfeiture of any rights or benefits in the Missouri state employees' retirement system. Any failure to elect to transfer membership and creditable service pursuant to this subsection will result in the employees remaining in the closed plan of the Missouri state employees' retirement system. If an election is made, the effective date for commencement of membership and transfer of such creditable service shall be January 1, 2008.

2. Employees who are earning credited service in the year 2000 plan of the Missouri state employees' retirement system and who are, as a result of the provisions of this section and sections 226.008, 389.005, 389.610, and 621.040, transferred to the department of transportation will remain in the year 2000 plan administered by the Missouri state employees' retirement system unless they elect to transfer membership and credited service to the year 2000 plan administered by the Missouri department of transportation and highway patrol employees' retirement system. The election must be in writing and must be made within sixty days of August 28, 2007. Any election to transfer membership and credited service to the year 2000 plan administered by the Missouri department of transportation and highway patrol employees' retirement system shall result in the forfeiture of any rights or benefits in the Missouri state employees' retirement system. Any failure to elect to transfer membership and credited service pursuant to this subsection will result in the employees remaining in the year 2000 plan administered by the Missouri state employees' retirement system. If an election is made, the effective date for commencement of membership and transfer of such creditable service shall be January 1, 2008.

3. For any employee who elects under subsection 1 or 2 of this section to transfer to the Missouri department of transportation and highway patrol employees' retirement system, the Missouri state employees' retirement system shall pay to the Missouri department of transportation and highway patrol employees' retirement system, by December 31, 2007, an amount actuarially determined to equal the liability transferred from the Missouri state employees' retirement system.

4. In no event shall any employee receive service credit for the same period of service under more than one retirement system as a result of the provisions of this section.

5. For any transferred employee who elects under subsection 1 or 2 of this section to transfer to the Missouri department of transportation and highway patrol employees' retirement system, the only medical coverage available for the employee shall be the medical coverage provided in section 104.270. The effective date for commencement of medical coverage shall be January 1, 2008. However, this does not preclude medical coverage for the transferred employee as a dependent under any other health care plan.

6. Those employees transferred to the department of transportation prior to January 1, 2003, under the provisions of this section and sections 226.008, 389.005, 389.610, and 621.040, shall not be eligible for the election provisions under this section.

(L. 2002 S.B. 1202, A.L. 2007 S.B. 406)



Section 104.806 Certain employees transferred to MoDOT, not to become members of MoDOT retirement system unless elect to, procedure.

Effective 28 Aug 2003

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.806. Certain employees transferred to MoDOT, not to become members of MoDOT retirement system unless elect to, procedure. — 1. Employees who are earning creditable service in the closed plan of the Missouri state employees' retirement system and who are transferred to the department of transportation as a result of the provisions of executive order 03-05 will not become members of the closed plan of the highways and transportation employees' and highway patrol retirement system unless they elect to transfer membership and creditable service to the closed plan of the highways and transportation employees' and highway patrol retirement system. The election must be in writing and must be made within ninety days of July 1, 2003. Any election to transfer membership and creditable service to the highways and transportation employees' and highway patrol retirement system shall result in the forfeiture of any rights or benefits in the Missouri state employees' retirement system. Any failure to elect to transfer membership and creditable service pursuant to this subsection will result in the employees remaining in the closed plan of the Missouri state employees' retirement system. If an election is made, the effective date for commencement of membership and transfer of such creditable service shall be January 1, 2004.

2. Employees who are earning credited service in the year 2000 plan of the Missouri state employees' retirement system and who are transferred to the department of transportation as a result of the provisions of executive order 03-05 will remain in the year 2000 plan administered by the Missouri state employees' retirement system unless they elect to transfer membership and credited service to the year 2000 plan administered by the highways and transportation employees' and highway patrol retirement system. The election must be in writing and must be made within ninety days of July 1, 2003. Any election to transfer membership and credited service to the year 2000 plan administered by the highways and transportation employees' and highway patrol retirement system shall result in the forfeiture of any rights or benefits in the Missouri state employees' retirement system. Any failure to elect to transfer membership and credited service pursuant to this subsection will result in the employees remaining in the year 2000 plan administered by the Missouri state employees' retirement system. If an election is made, the effective date for commencement of membership and transfer of such creditable service shall be January 1, 2004.

3. For any employee who elects pursuant to subsection 1 or 2 of this section to transfer to the highways and transportation employees' and highway patrol retirement system, the Missouri state employees' retirement system shall pay to the highways and transportation employees' and highway patrol retirement system, by December 31, 2003, an amount actuarially determined to equal the liability at the time of the transfer to the extent that liability is funded as of the most recent actuarial valuation, not to exceed one hundred percent.

4. In no event shall any employee receive service credit for the same period of service under more than one retirement system as a result of the provisions of this section.

5. For any transferred employee who elects pursuant to subsection 1 or 2 of this section to transfer to the highways and transportation employees' and highway patrol retirement system, the only medical coverage available for the employee shall be the medical coverage provided in section 104.270. The effective date for commencement of medical coverage shall be January 1, 2004. However, this does not preclude medical coverage for the transferred employee as a dependent under any other health care plan.

(L. 2003 S.B. 248, et al.)



Section 104.810 Water patrol employees, membership options.

Effective 28 Aug 2010

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.810. Water patrol employees, membership options. — 1. Employees of the Missouri state water patrol* who are earning creditable service in the closed plan of the Missouri state employees' retirement system and who are transferred to the division of water patrol with the Missouri state highway patrol shall elect within ninety days of January 1, 2011, to either remain a member of the Missouri state employees' retirement system or transfer membership and creditable service to the closed plan of the Missouri department of transportation and highway patrol employees' retirement system. The election shall be made in writing after the employee has received a detailed analysis comparing retirement, life insurance, disability benefits, and medical benefits of a member of the Missouri state employees' retirement system with the corresponding benefits provided an employee of the highway patrol covered by the closed plan of the Missouri department of transportation and highway patrol employees' retirement system. In electing plan membership the employee shall acknowledge and agree that an election made under this subsection is irrevocable, and constitutes a waiver to receive retirement, life insurance, disability benefits, and medical benefits except as provided by the system elected by the employee. Furthermore, in connection with the election, the employee shall be required to acknowledge that the benefits provided by virtue of membership in either system, and any associated costs to the employee, may be different now or in the future as a result of the election and that the employee agrees to hold both systems harmless with regard to benefit differences resulting from the election.

2. Employees of the Missouri state water patrol* who are earning** credited service in the year 2000 plan of the Missouri state employees' retirement system and who are transferred to the division of water patrol with the Missouri state highway patrol shall elect within ninety days of January 1, 2011, to either remain a member of the Missouri state employees' retirement system or transfer membership and creditable service to the year 2000 plan of the Missouri department of transportation and highway patrol employees' retirement system. The election shall be made in writing after the employee has received a detailed analysis comparing retirement, life insurance, disability benefits, and medical benefits of a member of the Missouri state employees' retirement system with the corresponding benefits provided an employee of the highway patrol covered by the year 2000 plan of the Missouri department of transportation and highway patrol employees' retirement system. In electing plan membership the employee shall acknowledge and agree that an election made under this subsection is irrevocable, and constitutes a waiver to receive retirement, life insurance, disability benefits, and medical benefits except as provided by the system elected by the employee. Furthermore, in connection with the election, the employee shall be required to acknowledge that the benefits provided by virtue of membership in either system, and any associated costs to the employee, may be different now or in the future as a result of the election and that the employee agrees to hold both systems harmless with regard to benefit differences resulting from the election.

3. The Missouri state employees' retirement system shall pay to the Missouri department of transportation and highway patrol employees' retirement system, by June 30, 2011, an amount actuarially determined to equal the liability at the time of the transfer for any employee who elects under subsection 1 or 2 of this section to transfer to the Missouri department of transportation and highway patrol employees' retirement system, to the extent that liability is funded as of the most recent actuarial valuation and based on the actuarial value of assets not to exceed one hundred percent.

4. In no event shall any employee receive service credit for the same period of service under more than one retirement system as a result of the provisions of this section.

5. The only medical coverage available for any employee who elects under subsection 1 or 2 of this section to transfer to the Missouri department of transportation and highway patrol employees' retirement system shall be the medical coverage provided in section 104.270. The effective date for commencement of medical coverage shall be July 1, 2011. However, this does not preclude medical coverage for the transferred employee as a dependent under any other health care plan.

6. Any employee who elects under subsection 1 or 2 of this section to transfer to the Missouri department of transportation and highway patrol employees' retirement system and who is also thereafter a uniformed member of the highway patrol shall be subject to the mandatory retirement age stated in section 104.081.

(L. 2010 H.B. 1868)

*"Missouri state water patrol" changed to "water patrol division" by 306.010, 2010.

**Word "earing" appears in original rolls.



Section 104.1003 Definitions.

Effective 28 Aug 2013

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.1003. Definitions. — 1. Unless a different meaning is plainly required by the context, the following words and phrases as used in sections 104.1003 to 104.1093 shall mean:

(1) "Act", the year 2000 plan created by sections 104.1003 to 104.1093;

(2) "Actuary", an actuary who is experienced in retirement plan financing and who is either a member of the American Academy of Actuaries or an enrolled actuary under the Employee Retirement Income Security Act of 1974;

(3) "Annuity", annual benefit amounts, paid in equal monthly installments, from funds provided for in, or authorized by, sections 104.1003 to 104.1093;

(4) "Annuity starting date" means the first day of the first month with respect to which an amount is paid as an annuity pursuant to sections 104.1003 to 104.1093;

(5) "Beneficiary", any persons or entities entitled to receive an annuity or other benefit pursuant to sections 104.1003 to 104.1093 based upon the employment record of another person;

(6) "Board of trustees", "board", or "trustees", a governing body or bodies established for the year 2000 plan pursuant to sections 104.1003 to 104.1093;

(7) "Closed plan", a benefit plan created pursuant to this chapter and administered by a system prior to July 1, 2000. No person first employed on or after July 1, 2000, shall become a member of the closed plan, but the closed plan shall continue to function for the benefit of persons covered by and remaining in the closed plan and their beneficiaries;

(8) "Consumer price index", the Consumer Price Index for All Urban Consumers for the United States, or its successor index, as approved by the board, as such index is defined and officially reported by the United States Department of Labor, or its successor agency;

(9) "Credited service", the total credited service to a member's credit as provided in sections 104.1003 to 104.1093; except that in no case shall more than one day of credited service be credited to any member or vested former member for any one calendar day of eligible credit as provided by law;

(10) "Department", any department or agency of the executive, legislative, or judicial branch of the state of Missouri receiving state appropriations, including allocated funds from the federal government but not including any body corporate or politic unless its employees are eligible for retirement coverage from a system pursuant to this chapter as otherwise provided by law;

(11) "Early retirement eligibility", a member's attainment of fifty-seven years of age and the completion of at least five years of credited service;

(12) "Effective date", July 1, 2000;

(13) "Employee" shall be any person who is employed by a department and is paid a salary or wage by a department in a position normally requiring the performance of duties of not less than one thousand forty hours per year, provided:

(a) The term "employee" shall not include any patient or inmate of any state, charitable, penal or correctional institution, or any person who is employed by a department in a position that is covered by a state-sponsored defined benefit retirement plan not created by this chapter;

(b) The term "employee" shall be modified as provided by other provisions of sections 104.1003 to 104.1093;

(c) The system shall consider a person who is employed in multiple positions simultaneously within a single agency to be working in a single position for purposes of determining whether the person is an employee as defined in this subdivision;

(d) Beginning September 1, 2001, the term "year" as used in this subdivision shall mean the twelve-month period beginning on the first day of employment;

(e) The term "employee" shall include any person as defined under paragraph (b) of subdivision (21) of subsection 1 of section 104.010 who is first employed on or after July 1, 2000, but prior to August 28, 2007;

(14) "Employer", a department;

(15) "Executive director", the executive director employed by a board established pursuant to the provisions of sections 104.1003 to 104.1093;

(16) "Final average pay", the average pay of a member for the thirty-six full consecutive months of service before termination of employment when the member's pay was greatest; or if the member was on workers' compensation leave of absence or a medical leave of absence due to an employee illness, the amount of pay the member would have received but for such leave of absence as reported and verified by the employing department; or if the member was employed for less than thirty-six months, the average monthly pay of a member during the period for which the member was employed. The board of each system may promulgate rules for purposes of calculating final average pay and other retirement provisions to accommodate for any state payroll system in which pay is received on a monthly, semimonthly, biweekly, or other basis;

(17) "Fund", a fund of the year 2000 plan established pursuant to sections 104.1003 to 104.1093;

(18) "Investment return", or "interest", rates as shall be determined and prescribed from time to time by a board;

(19) "Member", a person who is included in the membership of the system, as set forth in section 104.1009;

(20) "Normal retirement eligibility", a member's attainment of at least sixty-two years of age and the completion of at least five or more years of credited service or, the attainment of at least forty-eight years of age with a total of years of age and years of credited service which is at least eighty or, in the case of a member of the highway patrol who shall be subject to the mandatory retirement provisions of section 104.080, the mandatory retirement age and completion of five years of credited service or, the attainment of at least forty-eight years of age with a total of years of age and years of credited service which is at least eighty;

(21) "Pay" shall include:

(a) All salary and wages payable to an employee for personal services performed for a department; but excluding:

a. Any amounts paid after an employee's employment is terminated, unless the payment is made as a final installment of salary or wages at the same rate as in effect immediately prior to termination of employment in accordance with a state payroll system adopted on or after January 1, 2000;

b. Any amounts paid upon termination of employment for unused annual leave or unused sick leave;

c. Pay in excess of the limitations set forth in Section 401(a)(17) of the Internal Revenue Code of 1986 as amended and other applicable federal laws or regulations;

d. Any nonrecurring single sum payments; and

e. Any amounts for which contributions have not been made in accordance with section 104.1066;

(b) All salary and wages which would have been payable to an employee on workers' compensation leave of absence during the period the employee is receiving a weekly workers' compensation benefit, as reported and verified by the employing department;

(c) All salary and wages which would have been payable to an employee on a medical leave due to employee illness, as reported and verified by the employing department;

(d) For purposes of members of the general assembly, pay shall be the annual salary provided to each senator and representative pursuant to section 21.140, plus any salary adjustment pursuant to section 21.140;

(22) "Retiree", a person receiving an annuity from the year 2000 plan based upon the person's employment record;

(23) "State", the state of Missouri;

(24) "System" or "retirement system", the Missouri state employees' retirement system or the Missouri department of transportation and highway patrol employees' retirement system, as the case may be;

(25) "Vested former member", a person entitled to receive a deferred annuity pursuant to section 104.1036;

(26) "Year 2000 plan", the benefit plan created by sections 104.1003 to 104.1093.

2. Benefits paid under the provisions of this chapter shall not exceed the limitations of Internal Revenue Code Section 415, the provisions of which are hereby incorporated by reference. Notwithstanding any other law to the contrary, the board of trustees may establish a benefit plan under Section 415(m) of the Internal Revenue Code of 1986, as amended. Such plan shall be created solely for the purposes described in Section 415(m)(3)(A) of the Internal Revenue Code of 1986, as amended. The board of trustees may promulgate regulations necessary to implement the provisions of this subsection and to create and administer such benefit plan.

(L. 1999 S.B. 308 & 314, A.L. 2001 S.B. 371, A.L. 2003 S.B. 248, et al., A.L. 2007 S.B. 406, A.L. 2013 H.B. 233)



Section 104.1006 Year 2000 plan, citation, applicability of other provisions.

Effective 28 Aug 1999

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.1006. Year 2000 plan, citation, applicability of other provisions. — For the purpose of providing retirement income and other benefits to employees of the state, there is hereby created and established a benefit plan, which shall be under the management of boards of trustees herein described, and which shall be known as the "Year 2000 Plan". In the systems shall be vested the powers and duties specified in sections 104.1003 to 104.1093 and such other powers as may be necessary or proper to enable it, its officers, employees, and agents to carry out fully and effectively all the purposes of sections 104.1003 to 104.1093. The provisions of sections 104.150 to 104.190 and 104.210 to 104.240 shall continue to be applicable to the transportation department and highway patrol retirement system under the year 2000 plan. The provisions of sections 104.440 to 104.480 and 104.500 to 104.510 and 104.520 to 104.530 shall continue to be applicable to the Missouri state employees' retirement system under the year 2000 plan. Both systems shall be subject to sections 105.660 to 105.691.

(L. 1999 S.B. 308 & 314)



Section 104.1009 Membership in year 2000 plan.

Effective 28 Aug 1999

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.1009. Membership in year 2000 plan. — 1. The membership of the year 2000 plan shall include the following persons:

(1) Each person who first becomes an employee on or after July 1, 2000, and continues to be an employee;

(2) Each person covered by the closed plan on July 1, 2000, who elects to be covered by the year 2000 plan in accordance with the provisions of section 104.1015.

2. In any case of question as to the membership status of any person, the appropriate board shall decide the question. If a person is not included in membership at time of employment and is later determined to be a member, the board is authorized to collect any contribution shortfall by requesting a special appropriation from the office of administration. Upon receipt of such appropriation or if funds are otherwise lawfully available, the office of administration shall immediately pay to the system the amount needed to cover such shortfall.

(L. 1999 S.B. 308 & 314)



Section 104.1012 Plans to be managed by appropriate boards.

Effective 28 Aug 2007

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.1012. Plans to be managed by appropriate boards. — 1. Any new state employee who would have become a member of the closed plan administered by the transportation department and highway patrol retirement system except for the creation of the year 2000 plan and persons covered by the closed plan administered by the highway and transportation employees' and highway patrol retirement system who elect year 2000 plan coverage as provided in section 104.1015 shall have their year 2000 plan coverage managed by that board.

2. Any new state employee who would have become a member of the closed plan administered by the Missouri state employees' retirement system except for the creation of the year 2000 plan or persons covered by the closed plan administered by the Missouri state employees' retirement system who elect year 2000 plan coverage as provided in section 104.1015 shall have their year 2000 plan coverage managed by that board.

3. In the event either board of trustees elects to provide employees, members, or vested former members under either the closed plan or the year 2000 plan with education or advice pertaining to any aspect of retirement planning, the board will not be liable for the retirement or investment decisions made or not made by employees, members, or vested former members so long as the board acts with the same care, skills, prudence, and diligence in the selection and monitoring of providers of education and advice under the circumstances then prevailing that a prudent person acting in a similar capacity and familiar with those matters would use in the conduct of a similar enterprise with similar aims.

(L. 1999 S.B. 308 & 314, A.L. 2007 S.B. 406)



Section 104.1015 Election into year 2000 plan, effect of — comparison of plans provided — calculation of annuity.

Effective 28 Aug 2013

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.1015. Election into year 2000 plan, effect of — comparison of plans provided — calculation of annuity. — 1. Persons covered by a closed plan on July 1, 2000, shall elect whether or not to change to year 2000 plan coverage. Any such person who elects to be covered by the year 2000 plan shall forfeit all rights to receive benefits under this chapter except as provided under the year 2000 plan and all creditable service of such person under the closed plan shall be credited under the year 2000 plan. Any such person who elects not to be covered by the year 2000 plan shall waive all rights to receive benefits under the year 2000 plan. In no event shall any retroactive annuity be paid to such persons pursuant to sections 104.1003 to 104.1093 except as described in subsection 2 of this section. Any person who elects year 2000 plan coverage under subsection 3, 4, 5, or 6 of this section shall be in the closed plan until the person's annuity starting date.

2. Each retiree of the closed plan on July 1, 2000, shall be furnished by the appropriate system a written comparison of the retiree's closed plan coverage and the retiree's potential year 2000 plan coverage. A retiree shall elect whether or not to change to year 2000 plan coverage by making a written election, on a form furnished by the appropriate board, and providing that form to the system by no later than twelve months after July 1, 2000, and any retiree who fails to make such election within such time period shall be deemed to have elected to remain covered under the closed plan; provided the election must be after the retiree has received from the appropriate system such written comparison. The retirement option elected under the year 2000 plan shall be the same as the retirement option elected under the closed plan, except any retiree who is receiving one of the options providing for a continuing lifetime annuity to a surviving spouse under the closed plan may elect to receive an annuity under option 1 or 2 of section 104.1027, or a life annuity under subsection 2 of section 104.1024, provided the person who was married to the member at the time of retirement, if any, consents in writing to such election made pursuant to section 104.1024, or to any election described in this section if the person was married to a member of the Missouri state employees' retirement system. The effective date of payment of an annuity under the year 2000 plan as provided in this subsection shall begin on July 1, 2000. No adjustment shall be made to retirement benefits paid to the retiree prior to July 1, 2000. In order to calculate a new monthly annuity for retirees electing coverage under the year 2000 plan pursuant to this subsection, the following calculations shall be made:

(1) Except as otherwise provided in this subsection, the retiree's gross monthly retirement annuity in effect immediately prior to July 1, 2000, shall be multiplied by the percentage increase in the life annuity formula between the closed plan and the year 2000 plan. This amount shall be added to the retiree's gross monthly retirement annuity in effect immediately prior to July 1, 2000, to arrive at the retiree's new monthly retirement annuity in the year 2000 plan on July 1, 2000. The age of eligibility and reduction factors applicable to the retiree's original annuity under the closed plan shall remain the same in the annuity payable under the year 2000 plan, except as provided in subdivision (2) of this subsection;

(2) If option 1 or 2 pursuant to section 104.1027 is chosen by the retiree under the year 2000 plan, the new monthly retirement annuity calculated pursuant to subdivision (1) of this subsection shall be recalculated using the reduction factors for the option chosen pursuant to section 104.1027;

(3) If a temporary annuity is payable pursuant to subsection 4 of section 104.1024 the additional temporary annuity shall be calculated by multiplying the retiree's credited service by the retiree's final average pay by eight-tenths of one percent;

(4) Cost-of-living adjustments paid pursuant to section 104.1045 will commence on the anniversary of the retiree's annuity starting date coincident with or next following July 1, 2000;

(5) Any retiree or other person described in this section who elects coverage under the year 2000 plan based on service rendered as a member of the general assembly or as a statewide elected official shall receive an annuity under the year 2000 plan calculated pursuant to the provisions of section 104.1084 using the current monthly pay at the time of the election with future COLAs calculated pursuant to subsection 7 of section 104.1084.

3. Each person who is an employee and covered by the closed plan and not a retiree of the closed plan on July 1, 2000, shall elect whether or not to change to year 2000 plan coverage prior to the last business day of the month before the person's annuity starting date, and if such election has not been made within such time, annuity payments due beginning on and after the month of the annuity starting date shall be made the month following the receipt by the appropriate system of such election and any other information required by the year 2000 plan created by sections 104.1003 to 104.1093; provided, such election must be after the person has received from the year 2000 plan a written comparison of the person's closed plan coverage and the person's potential year 2000 plan coverage and the election must be made in writing on a form furnished by the appropriate board. If such person dies after the annuity starting date but before making such election and providing such other information, no benefits shall be paid except as required pursuant to section 104.420 or subsection 2 of section 104.372 for members of the general assembly.

4. Each person who is not an employee and not a retiree and is eligible for a deferred annuity from the closed plan on July 1, 2000, shall elect whether or not to change to the year 2000 plan coverage prior to the last business day of the month before the person's annuity starting date, and if such election has not been made within such time, annuity payments due beginning on and after the month of the annuity starting date shall be made the month following the receipt by the appropriate system of such election and any other information required by the year 2000 plan created by sections 104.1003 to 104.1093; provided, the election must be after the person has received from the year 2000 plan a written comparison of the person's closed plan coverage and the person's potential year 2000 plan coverage and the election must be made in writing on a form furnished by the appropriate board. If such person dies after the annuity starting date but before making such election and providing such other information, no benefits shall be paid except as required pursuant to section 104.420 or subsection 2 of section 104.372 for members of the general assembly.

5. Each person who is not an employee and not a retiree and is eligible for a deferred annuity from the closed plan and returns to covered employment on or after July 1, 2000, shall be covered under the closed plan; provided, such person shall elect whether or not to change to the year 2000 plan coverage prior to the last business day of the month before the person's annuity starting date, and if such election has not been made within such time, annuity payments due beginning on and after the month of the annuity starting date shall be made the month following the receipt by the appropriate system of such election and any other information required by the year 2000 plan created by sections 104.1003 to 104.1093 and the election must be after the person has received from the year 2000 plan a written comparison of the person's closed plan coverage and the person's potential year 2000 plan coverage and the election must be made in writing on a form furnished by the appropriate board. If such person dies after the annuity starting date but before making such election and providing such other information, no benefits shall be paid except as required under section 104.420 or subsection 2 of section 104.372 for members of the general assembly.

6. Each person who is not an employee and not a retiree and not eligible for a deferred annuity from the closed plan but has forfeited creditable service with the closed plan and becomes an employee on or after August 28, 2002, shall be changed to year 2000 plan coverage and upon receiving credited service continuously for one year shall receive credited service for all such forfeited creditable service under the closed plan.

7. Each person who was employed as a member of the general assembly through December 31, 2000, covered under the closed plan, and has served at least two full biennial assemblies as defined in subdivision (25) of subsection 1 of section 104.010 but who is not eligible for a deferred annuity under the closed plan shall be eligible to receive benefits under the new plan pursuant to subdivision (5) of subsection 2 of this section upon meeting the age requirements under the new plan.

8. The retirees and persons described in subsections 2 and 4 of this section shall be eligible for benefits under those subsections pursuant to subsection 8 of section 104.610.

9. A member may change a member's plan election made under this section at any time prior to the system mailing or electronically transferring the first annuity payment to such member.

(L. 1999 S.B. 308 & 314, A.L. 2000 H.B. 1808, A.L. 2002 H.B. 1455, A.L. 2007 S.B. 406, A.L. 2013 H.B. 233)



Section 104.1018 Vesting of benefits, when — reemployment of member, effect of.

Effective 11 Jul 2002, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.1018. Vesting of benefits, when — reemployment of member, effect of. — 1. When a member is no longer employed in a position covered by the system, membership in the system shall thereupon cease. If a member has five or more years of credited service upon such member's termination of membership, such member shall be a vested former member entitled to a deferred annuity pursuant to section 104.1036. If a member has fewer than five years of credited service upon termination of membership, such former member's credited service shall be forfeited, provided that if such former member becomes reemployed in a position covered by the system, such former member shall again become a member of the system and the forfeited credited service shall be restored after receiving creditable service continuously for one year.

2. Upon a member becoming a retiree, membership shall cease and, except as otherwise provided in section 104.1039, the person shall not again become a member of the system.

3. If a vested former member becomes reemployed in a position covered by the system before such vested former member's annuity starting date, membership shall be restored with the previous credited service and increased by such reemployment.

(L. 1999 S.B. 308 & 314, A.L. 2002 H.B. 1455)

Effective 7-11-02



Section 104.1021 Credited service determined by board — calculation.

Effective 28 Aug 2013

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.1021. Credited service determined by board — calculation. — 1. The appropriate board shall determine how much credited service shall be given each member consistent with this section.

2. If a member terminates employment and is eligible to receive an annuity pursuant to the year 2000 plan, or becomes a vested former member at the time of termination, the member's or former member's unused sick leave as reported through the financial and human resources system maintained by the office of administration by the last department that employed the member prior to retirement, or if a department's employees are not paid salaries or wages through such system, as reported directly by the department that last employed the member prior to retirement, for which the member has not been paid will be converted to credited service at the time of application for retirement benefits. The member shall receive one-twelfth of a year of credited service for each one hundred and sixty-eight hours of such unused sick leave. The employing department shall not certify unused sick leave unless such unused sick leave could have been used by the member for sickness or injury. The rate of accrual of sick leave for purposes of computing years of service pursuant to this section shall be no greater than ten hours per month. Such credited service shall not be used in determining the member's eligibility for retirement or final average pay. Such credited service shall be added to the credited service in the last position of employment held as a member of the system.

3. If a member is employed in a covered position and simultaneously employed in one or more other covered or noncovered positions, credited service shall be determined as if all such employment were in one position, and covered pay shall be the total of pay for all such positions.

4. In calculating any annuity, "credited service" means a period expressed as whole years and any fraction of a year measured in twelfths that begins on the date an employee commences employment in a covered position and ends on the date such employee's membership terminates pursuant to section 104.1018 plus any additional period for which the employee is credited with service pursuant to this section.

5. A member shall be credited for all military service after membership commences as required by state and federal law.

6. Any member who had active military service in the United States Army, Air Force, Navy, Marine Corps, Army or Air National Guard, Coast Guard, or any reserve component thereof prior to last becoming a member, or who is otherwise ineligible to receive credited service pursuant to subsection 1 or 5 of this section, and who became a member after the person's discharge from military service under honorable conditions may elect, prior to retirement, to purchase credited service for all such military service, but not to exceed four years, provided the person is not receiving and is not eligible to receive retirement credits or benefits from any other public or private retirement plan, other than a United States military service retirement system, for the military service to be purchased along with the submission of appropriate documentation verifying the member's dates of active service. The purchase shall be effected by the member paying to the system an amount equal to the state's contributions that would have been made to the system on the member's behalf had the member been a member for the period for which the member is electing to purchase credit and had the member's pay during such period of membership been the same as the annual pay rate as of the date the member was initially employed as a member, with the calculations based on the contribution rate in effect on the date of such member's employment with simple interest calculated from the date of employment to the date of election pursuant to this subsection. The payment shall be made over a period of not longer than two years, measured from the date of election, and with simple interest on the unpaid balance. If a member who purchased credited service pursuant to this subsection dies prior to retirement, the surviving spouse may, upon written request, receive a refund of the amount contributed for such purchase of such credited service, provided the surviving spouse is not entitled to survivorship benefits payable pursuant to the provisions of section 104.1030.

7. Any member of the Missouri state employees' retirement system shall receive credited service for the creditable prior service that such employee would have been entitled to under the closed plan pursuant to section 104.339, subsections 2, and 6 to 9 of section 104.340, subsection 12 of section 104.342, section 104.344, subsection 4 of section 104.345, subsection 4 of section 104.372, section 178.640, and section 211.393, provided such service has not been credited under the closed plan.

8. Any member who has service in both systems and dies or terminates employment shall have the member's service in the other system transferred to the last system that covered such member and any annuity payable to such member shall be paid by that system. Any such member may elect to transfer service between systems prior to termination of employment, provided, any annuity payable to such member shall be paid by the last system that covered such member prior to the receipt of such annuity.

9. In no event shall any person or member receive credited service pursuant to the year 2000 plan if that same service is credited for retirement benefits under any defined benefit retirement system not created pursuant to this chapter.

10. Any additional credited service as described in subsections 5 to 7 of this section shall be added to the credited service in the first position of employment held as a member of the system. Any additional creditable service received pursuant to section 105.691 shall be added to the credited service in the position of employment held at the time the member completes the purchase or transfer pursuant to such section.

11. A member may not purchase any credited service described in this section unless the member has met the five-year minimum service requirement as provided in subdivisions (11) and (20) of subsection 1 of section 104.1003, the three full biennial assemblies minimum service requirement as provided in section 104.1084, or the four-year minimum service requirement as provided in section 104.1084.

12. Absences taken by an employee without compensation for sickness and injury of the employee of less than twelve months or for leave taken by such employee without compensation pursuant to the provisions of the Family and Medical Leave Act of 1993 shall be counted as years of credited service.

(L. 1999 S.B. 308 & 314, A.L. 2001 S.B. 371, A.L. 2002 H.B. 1455, A.L. 2003 S.B. 248, et al., A.L. 2007 S.B. 406, A.L. 2013 H.B. 233)



Section 104.1024 Retirement, application — annuity payments, how paid, amount — election to receive annuity or lump sum payment for certain employees, determination of amount.

Effective 28 Aug 2007

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.1024. Retirement, application — annuity payments, how paid, amount — election to receive annuity or lump sum payment for certain employees, determination of amount. — 1. Any member who terminates employment may retire on or after attaining normal retirement eligibility by making application in written form and manner approved by the appropriate board. The written application shall set forth the annuity starting date which shall not be earlier than the first day of the second month following the month of the execution and filing of the member's application for retirement nor later than the first day of the fourth month following the month of the execution and filing of the member's application for retirement. The payment of the annuity shall be made the last working day of each month, providing all documentation required under section 104.1027 for the calculation and payment of the benefits is received by the board.

2. A member's annuity shall be paid in the form of a life annuity, except as provided in section 104.1027, and shall be an amount for life equal to one and seven-tenths percent of the final average pay of the member multiplied by the member's years of credited service.

3. The life annuity defined in subsection 2 of this section shall not be less than a monthly amount equal to fifteen dollars multiplied by the member's full years of credited service.

4. If as of the annuity starting date of a member who has attained normal retirement eligibility the sum of the member's years of age and years of credited service equals eighty or more years and if the member's age is at least forty-eight years but less than sixty-two years, or, in the case of a member of the highway patrol who shall be subject to the mandatory retirement provision of section 104.080, the mandatory retirement age and completion of five years of credited service, then in addition to the life annuity described in subsection 2 of this section, the member shall receive a temporary annuity equal to eight-tenths of one percent of the member's final average pay multiplied by the member's years of credited service. The temporary annuity and any cost-of-living adjustments attributable to the temporary annuity pursuant to section 104.1045 shall terminate at the end of the calendar month in which the earlier of the following events occurs: the member's death or the member's attainment of the earliest age of eligibility for reduced Social Security retirement benefits, but no later than age sixty-two.

5. The annuity described in subsection 2 of this section for any person who has credited service not covered by the federal Social Security Act, as provided in sections 105.300 to 105.445, shall be calculated as follows: the life annuity shall be an amount equal to two and five-tenths percent of the final average pay of the member multiplied by the number of years of service not covered by the federal Social Security Act in addition to one and seven-tenths percent of the final average pay of the member multiplied by the member's years of credited service covered by the federal Social Security Act.

6. Effective July 1, 2002, any member, except an elected official or a member of the general assembly, who has not been paid retirement benefits and continues employment for at least two years beyond the date of normal retirement eligibility, may elect to receive an annuity and lump sum payment or payments, determined as follows:

(1) A retroactive starting date shall be established which shall be a date selected by the member; provided, however, that the retroactive starting date selected by the member shall not be a date which is earlier than the date when a normal annuity would have first been payable. In addition, the retroactive starting date shall not be more than five years prior to the annuity starting date. The member's selection of a retroactive starting date shall be done in twelve-month increments, except this restriction shall not apply when the member selects the total available time between the retroactive starting date and the annuity starting date;

(2) The prospective annuity payable as of the annuity starting date shall be determined pursuant to the provisions of this section, with the exception that it shall be the amount which would have been payable at the annuity starting date had the member actually retired on the retroactive starting date under the retirement plan selected by the member. Other than for the lump sum payment or payments specified in subdivision (3) of this subsection, no other amount shall be due for the period between the retroactive starting date and the annuity starting date;

(3) The lump sum payable shall be ninety percent of the annuity amounts which would have been paid to the member from the retroactive starting date to the annuity starting date had the member actually retired on the retroactive starting date and received a life annuity. The member shall elect to receive the lump sum amount either in its entirety at the same time as the initial annuity payment is made or in three equal annual installments with the first payment made at the same time as the initial annuity payment;

(4) Any annuity payable pursuant to this section that is subject to a division of benefit order pursuant to section 104.1051 shall be calculated as follows:

(a) Any service of a member between the retroactive starting date and the annuity starting date shall not be considered credited service except for purposes of calculating the division of benefit; and

(b) The lump sum payment described in subdivision (3) of this section shall not be subject to any division of benefit order; and

(5) For purposes of determining annual benefit increases payable as part of the lump sum and annuity provided pursuant to this section, the retroactive starting date shall be considered the member's date of retirement.

(L. 1999 S.B. 308 & 314, A.L. 2000 H.B. 1808, A.L. 2001 S.B. 371, A.L. 2002 H.B. 1455, A.L. 2003 S.B. 248, et al., A.L. 2007 S.B. 406)



Section 104.1027 Options for election of annuity reduction — spouse's benefits.

Effective 28 Aug 2007

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.1027. Options for election of annuity reduction — spouse's benefits. — 1. Prior to the last business day of the month before the annuity starting date, a member or a vested former member shall elect whether or not to have such member's or such vested former member's life annuity reduced, but not any temporary annuity which may be payable, and designate a beneficiary, as provided by the options set forth in this section; provided that if such election has not been made within such time, annuity payments due beginning on and after the month of the annuity starting date shall be made the month following the receipt by the appropriate system of such election and any other information required by the year 2000 plan created by sections 104.1003 to 104.1093, and further provided, that if such person dies after the annuity starting date but before making such election and providing such other information, no benefits shall be paid except as required pursuant to section 104.1030:

Option 1.

A retiree's life annuity shall be reduced to a certain percent of the annuity otherwise payable. Such percent shall be ninety percent adjusted as follows: if the retiree's age on the annuity starting date is younger than sixty-two years, an increase of three-tenths of one percent for each year the retiree's age is younger than age sixty-two years; and if the beneficiary's age is younger than the retiree's age on the annuity starting date, a decrease of three-tenths of one percent for each year of age difference; and if the retiree's age is younger than the beneficiary's age on the annuity starting date, an increase of three-tenths of one percent for each year of age difference; provided, after all adjustments the option 1 percent cannot exceed ninety-five percent. Upon the retiree's death, fifty percent of the retiree's reduced annuity shall be paid to such beneficiary who was the retiree's spouse on the annuity starting date or as otherwise provided by subsection 5 of this section.

Option 2.

A retiree's life annuity shall be reduced to a certain percent of the annuity otherwise payable. Such percent shall be eighty-three percent adjusted as follows: if the retiree's age on the annuity starting date is younger than sixty-two years, an increase of four-tenths of one percent for each year the retiree's age is younger than sixty-two years; and if the beneficiary's age is younger than the retiree's age on the annuity starting date, a decrease of five-tenths of one percent for each year of age difference; and if the retiree's age is younger than the beneficiary's age on the annuity starting date, an increase of five-tenths of one percent for each year of age difference; provided, after all adjustments the option 2 percent cannot exceed ninety percent. Upon the retiree's death one hundred percent of the retiree's reduced annuity shall be paid to such beneficiary who was the retiree's spouse on the annuity starting date or as otherwise provided by subsection 5 of this section.

Option 3.

A retiree's life annuity shall be reduced to ninety-five percent of the annuity otherwise payable. If the retiree dies before having received one hundred twenty monthly payments, the reduced annuity shall be continued for the remainder of the one hundred twenty-month period to the retiree's designated beneficiary provided that if there is no beneficiary surviving the retiree, the present value of the remaining annuity payments shall be paid as provided under subsection 3 of section 104.620. If the beneficiary survives the retiree but dies before receiving the remainder of such one hundred twenty monthly payments, the present value of the remaining annuity payments shall be paid as provided under subsection 3 of section 104.620.

Option 4.

A retiree's life annuity shall be reduced to ninety percent of the annuity otherwise payable. If the retiree dies before having received one hundred eighty monthly payments, the reduced annuity shall be continued for the remainder of the one hundred eighty-month period to the retiree's designated beneficiary provided that if there is no beneficiary surviving the retiree, the present value of the remaining annuity payments shall be paid as provided under subsection 3 of section 104.620. If the beneficiary survives the retiree but dies before receiving the remainder of such one hundred eighty monthly payments, the present value of the remaining annuity payments shall be paid as provided under subsection 3 of section 104.620.

2. If a member is married as of the annuity starting date, the member's annuity shall be paid under the provisions of either option 1 or option 2 as set forth in subsection 1 of this section, at the member's choice, with the spouse as the member's designated beneficiary unless the spouse consents in writing to the member electing another available form of payment.

3. If a member has elected at the annuity starting date option 1 or 2 pursuant to this section and if the member's spouse or eligible former spouse dies after the annuity starting date but before the member dies, then the member may cancel the member's election and return to the life annuity form of payment and annuity amount, effective the first of the month following the date of such spouse's or eligible former spouse's death. If a member dies prior to notifying the system of the spouse's death, the benefit will not revert to a life annuity and no retroactive payments shall be made.

4. If a member designates a spouse as a beneficiary pursuant to this section and subsequently that marriage ends as a result of a dissolution of marriage, such dissolution shall not affect the option election pursuant to this section and the former spouse shall continue to be eligible to receive survivor benefits upon the death of the member.

5. Effective July 1, 2000, a member may make an election under option 1 or 2 after the annuity starting date as described in this section if the member makes such election within one year from the date of marriage or July 1, 2000, whichever is later, pursuant to any of the following circumstances:

(1) The member elected to receive a life annuity and was not eligible to elect option 1 or 2 on the annuity starting date; or

(2) The member's annuity reverted to a normal or early retirement annuity pursuant to subsection 3 of this section, and the member remarried.

6. Effective September 1, 2001, the retirement application of any member who fails to make an election pursuant to subsection 1 of this section within ninety days of the annuity starting date contained in such retirement application shall be nullified. Any member whose retirement application is nullified shall not receive retirement benefits until the member files a new application for retirement pursuant to section 104.1024 and makes the election pursuant to subsection 1 of this section. In no event shall any retroactive retirement benefits be paid.

7. A member may change a member's election made under this section at any time prior to the system mailing or electronically transferring the first annuity payment to such member.

(L. 1999 S.B. 308 & 314, A.L. 2000 H.B. 1808, A.L. 2001 S.B. 371, A.L. 2007 S.B. 406)



Section 104.1030 Death prior to annuity starting date, effect of — surviving spouse's benefits — children's benefits — applicability to members of general assembly and statewide officials.

Effective 28 Aug 2013

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.1030. Death prior to annuity starting date, effect of — surviving spouse's benefits — children's benefits — applicability to members of general assembly and statewide officials. — 1. If a member with five or more years of credited service or a vested former member dies before such member's or such vested former member's annuity starting date, the applicable annuity provided in this section shall be paid.

2. The member's surviving spouse who was married to the member at the date of death shall receive an annuity computed as if such member had:

(1) Retired on the date of death with a normal retirement annuity based upon credited service and final average pay to the date of death, and without reduction if the member's age was younger than normal retirement eligibility;

(2) Elected option 2 provided for in section 104.1027; and

(3) Designated such spouse as beneficiary under such option.

3. If a spouse annuity is not payable pursuant to the provisions of subsection 2 of this section, or when a spouse annuity has ceased to be payable, eighty percent of an annuity computed in the same manner as if the member had retired on the date of death with a normal retirement annuity based upon credited service and final average pay to the date of death and without reduction if the member's age at death was younger than normal retirement eligibility shall be divided equally among the dependent children of the deceased member. A child shall be a dependent child until death or attainment of age twenty-one, whichever occurs first; provided the age twenty-one maximum shall be extended for any child who has been found totally incapacitated by a court of competent jurisdiction. Benefits otherwise payable to a child under eighteen years of age shall be payable to the surviving parent as a natural guardian of such child if such parent has custody or assumes custody of such minor child or to the legal conservator of such child until such child attains age eighteen. Upon a child ceasing to be a dependent child, that child's portion of the dependent annuity shall cease to be paid, and the amounts payable to any remaining dependent children shall be proportionately increased.

4. For the purpose of computing the amount of an annuity payable pursuant to this section, if the board finds that the death was the natural and proximate result of a personal injury or disease arising out of and in the course of his or her actual performance of duty as an employee, then the minimum annuity to such member's spouse or, if no spouse benefits are payable, the minimum annuity that shall be divided among and paid to such member's dependent children shall be fifty percent of final average pay. The credited service requirement of subsection 1 of this section shall not apply to any annuity payable pursuant to this subsection.

5. The provisions of this section shall apply to members of the general assembly and statewide elected officials except that the credited service and monthly pay requirements described in section 104.1084 shall apply notwithstanding any other language to the contrary contained in this section.

(L. 1999 S.B. 308 & 314, A.L. 2001 S.B. 371, A.L. 2013 H.B. 233)



Section 104.1033 Early retirement annuity, when.

Effective 28 Aug 1999

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.1033. Early retirement annuity, when. — 1. Any member who has not attained normal retirement eligibility but who has at least five years of credited service may retire with an early retirement annuity on or after attainment of age fifty-seven and by making application in written form and manner approved by the board.

2. The early retirement annuity shall be a certain percent of an annuity provided for in subsection 2 of section 104.1024. The percent shall be one hundred percent reduced by one-half of one percent multiplied by the number of months by which age at early retirement is younger than normal retirement eligibility.

3. Subject to the provisions of subsection 2 of section 104.1027, the early retirement annuity shall be paid for the life of the retiree unless an optional form of payment is elected as provided for in section 104.1027.

(L. 1999 S.B. 308 & 314)



Section 104.1036 Deferred annuity, when — annuity starting date election — death of member, effect on annuity.

Effective 28 Aug 1999

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.1036. Deferred annuity, when — annuity starting date election — death of member, effect on annuity. — 1. A member with five or more years of credited service who ceases to be a member, except by reason of death or retirement, shall be a vested former member entitled to a deferred annuity provided for in this section.

2. A vested former member shall be eligible to elect an annuity starting date at any time after attaining age fifty-seven by submitting a written application therefor not earlier than ninety days before attainment of fifty-seven years of age. The vested former member shall have the right to elect an option provided for in section 104.1027, subject to the provisions of subsection 2 of section 104.1027. No deferred annuity shall be paid if the vested former member becomes employed in a position covered by the year 2000 plan and does not terminate employment prior to the annuity starting date.

3. If the deferred annuity commences on or after age sixty-two, the annuity amount shall be calculated in the same manner as the annuity specified in subsection 2 of section 104.1024. If the deferred annuity commences before the vested former member's normal retirement eligibility, the annuity amount shall be calculated in the same manner as the annuity specified in subsection 2 of section 104.1033.

4. If the vested former member dies before the annuity starting date, the surviving spouse and dependent children shall be covered by the provisions of section 104.1030.

(L. 1999 S.B. 308 & 314)



Section 104.1039 Reemployment of a retiree, effect on annuity — cost-of-living adjustments.

Effective 28 Aug 2013

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.1039. Reemployment of a retiree, effect on annuity — cost-of-living adjustments. — If a retiree is employed as an employee by a department, the retiree shall not receive an annuity payment for any calendar month in which the retiree is so employed. While reemployed the retiree shall be considered to be a new employee with no previous credited service and must accrue credited service continuously for at least one year in order to receive any additional annuity. Such retiree shall receive an additional annuity in addition to the original annuity, calculated based only on the credited service and the pay earned by such retiree during reemployment and paid in accordance with the annuity option originally elected; provided such retiree who ceases to receive an annuity pursuant to this section shall not receive such additional annuity if such retiree is employed by a department in a position that is covered by a state-sponsored defined benefit retirement plan not created pursuant to this chapter. The original annuity and any additional annuity shall be paid commencing as of the end of the first month after the month during which the retiree's reemployment terminates. Cost-of-living adjustments paid under section 104.1045 shall not accrue while a retiree is employed as described in this section. Any future cost-of-living adjustments paid after the retiree terminates such employment will be paid in the same month as the retiree's original annual benefit increases were paid.

(L. 1999 S.B. 308 & 314, A.L. 2001 S.B. 371, A.L. 2002 H.B. 1455, A.L. 2007 S.B. 406, A.L. 2013 H.B. 233)



Section 104.1042 Long-term disability, effect on retiree's annuity.

Effective 01 Jul 2000, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.1042. Long-term disability, effect on retiree's annuity. — 1. Any member who is in the Missouri state employees' retirement system pursuant to the year 2000 plan created by sections 104.1003 to 104.1093 and who becomes disabled and qualifies for long-term disability benefits and retires after August 28, 1999, or who becomes disabled and qualifies for long-term disability benefits under a program provided by the member's employing department and retires after August 28, 1999, shall continue to accrue credited service and such member's rate of pay for purposes of calculating an annuity pursuant to the year 2000 plan created by sections 104.1003 to 104.1093 shall be the member's regular monthly pay received at the time of disablement, increased thereafter for any increases in the consumer price index. Such increases in the member's monthly pay shall be made annually beginning twelve months after disablement and shall be equal to eighty percent of the increase in the consumer price index during the calendar year prior to the adjustment, but not more than five percent of the member's monthly pay immediately before the increase. Such accruals shall continue until the earliest of receipt of an early retirement annuity, attainment of normal retirement eligibility, or termination of disability benefits.

2. A member described in subsection 1 of this section who continues to be disabled until normal retirement eligibility may elect an annuity starting date upon termination of disability payments and shall receive a normal retirement annuity provided for in section 104.1024.

3. If the member's disability terminates, disability accruals described in subsection 1 of this section shall terminate.

4. Upon termination of disability payments and not returning to a position in which the member is an employee, the member's rights to plan benefits shall be determined as if the member had terminated employment at time of termination of disability payments.

5. Any member who was disabled under the closed plan prior to July 1, 2000, and who returns to a position in which the member is an employee after July 1, 2000, shall be covered under the closed plan and shall be eligible to elect coverage under the new plan as provided by subsection 5 of section 104.1015.

(L. 1999 S.B. 308 & 314, A.L. 2000 H.B. 1808)

Effective 7-01-00



Section 104.1045 Cost-of-living adjustment, amount.

Effective 28 Aug 1999

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.1045. Cost-of-living adjustment, amount. — 1. Each person receiving an annuity shall be entitled to a cost-of-living adjustment (COLA) when there are increases in the consumer price index. The COLA shall be made annually beginning twelve months after the annuity starting date and shall be equal to eighty percent of the increase in the consumer price index, but not more than five percent of the annuity amount payable immediately before the payment of the COLA provided that COLAs payable to a beneficiary shall commence during the month of the anniversary of the member's annuity starting date.

2. For the purposes of this section, an increase in the consumer price index shall be determined in January of each year, based upon the percentage increase of (a) the consumer price index for the preceding calendar year determined by dividing the sum of the monthly consumer price index values by twelve, over (b) the corresponding index for the next earlier calendar year. Any COLA so determined cannot be less than zero and shall be applied in calculating any COLA that becomes payable under this section during the calendar year in which January falls. Any surviving spouse, beneficiary, or former spouse receiving all or part of an annuity shall be eligible for such COLAs as provided herein.

(L. 1999 S.B. 308 & 314)



Section 104.1048 Waiver of monthly payment or COLA.

Effective 28 Aug 1999

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.1048. Waiver of monthly payment or COLA. — A person receiving an annuity may waive monthly annuity payments or a cost-of-living adjustment (COLA) for periods of time, provided no waiver may be contrary to applicable federal law. A waiver shall be final as to any payment or COLA waived.

(L. 1999 S.B. 308 & 314)



Section 104.1051 Annuity deemed marital property — division of benefits.

Effective 28 Aug 2013

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.1051. Annuity deemed marital property — division of benefits. — 1. Any annuity provided pursuant to the year 2000 plan is marital property and a court of competent jurisdiction may divide such annuity between the parties to any action for dissolution of marriage if at the time of the dissolution the member has at least five years of credited service pursuant to sections 104.1003 to 104.1093. A division of benefits order issued pursuant to this section:

(1) Shall not require the applicable retirement system to provide any form or type of annuity or retirement plan not selected by the member;

(2) Shall not require the applicable retirement system to commence payments until the member's annuity starting date;

(3) Shall identify the monthly amount to be paid to the former spouse, which shall be expressed as a percentage and which shall not exceed fifty percent of the amount of the member's annuity accrued during all or part of the period of the marriage of the member and former spouse and which shall be based on the member's vested annuity on the date of the dissolution of marriage or an earlier date as specified in the order, which amount shall be adjusted proportionately upon the annuity starting date if the member's annuity is reduced due to the receipt of an early retirement annuity or the member's annuity is reduced pursuant to section 104.1027 under an annuity option in which the member named the alternate payee as beneficiary prior to the dissolution of marriage;

(4) Shall not require the payment of an annuity amount to the member and former spouse which in total exceeds the amount which the member would have received without regard to the order;

(5) Shall provide that any annuity increases, additional years of credited service, increased final average pay, increased pay pursuant to subsections 2 and 5 of section 104.1084, or other type of increases accrued after the date of the dissolution of marriage and any temporary annuity received pursuant to subsection 4 of section 104.1024 shall accrue solely to the benefit of the member; except that on or after September 1, 2001, any cost-of-living adjustment (COLA) due after the annuity starting date shall not be considered to be an increase accrued after the date of termination of marriage and shall be part of the monthly amount subject to division pursuant to any order issued after September 1, 2001;

(6) Shall terminate upon the death of either the member or the former spouse, whichever occurs first;

(7) Shall not create an interest which is assignable or subject to any legal process;

(8) Shall include the name, address, and date of birth of both the member and the former spouse, and the identity of the retirement system to which it applies;

(9) Shall be consistent with any other division of benefits orders which are applicable to the same member;

(10) Shall not require the applicable retirement system to continue payments to the alternate payee if the member's retirement benefit is suspended or waived as provided by this chapter but such payments shall resume when the retiree begins to receive retirement benefits in the future.

2. A system shall provide the court having jurisdiction of a dissolution of a marriage proceeding or the parties to the proceeding with information necessary to issue a division of benefits order concerning a member of the system, upon written request from either the court, the member, or the member's spouse, citing this section and identifying the case number and parties.

3. A system shall have the discretionary authority to reject a division of benefits order for the following reasons:

(1) The order does not clearly state the rights of the member and the former spouse;

(2) The order is inconsistent with any law governing the retirement system.

4. Any member of the closed plan who elected the year 2000 plan pursuant to section 104.1015 and then becomes divorced and subject to a division of benefits order shall have the division of benefits order calculated pursuant to the provisions of the year 2000 plan.

(L. 1999 S.B. 308 & 314, A.L. 2001 S.B. 371, A.L. 2003 S.B. 248, et al., A.L. 2007 S.B. 406, A.L. 2013 H.B. 233)



Section 104.1054 Benefits are obligations of the state — benefits not subject to execution, garnishment, attachment, writ of sequestration — benefits unassignable — reversion of benefits, when — refund received, when.

Effective 28 Aug 2013

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.1054. Benefits are obligations of the state — benefits not subject to execution, garnishment, attachment, writ of sequestration — benefits unassignable — reversion of benefits, when — refund received, when. — 1. The benefits provided to each member and each member's spouse, beneficiary, or former spouse under the year 2000 plan are hereby made obligations of the state of Missouri and are an incident of every member's continued employment with the state. No alteration, amendment, or repeal of the year 2000 plan shall affect the then-existing rights of members, or their spouses, beneficiaries or former spouses, but shall be effective only as to rights which would otherwise accrue hereunder as a result of services rendered by a member after such alteration, amendment, or repeal.

2. Except as otherwise provided in section 104.1051, any annuity, benefit, funds, property, or rights created by, or accruing or paid to, any person covered under the year 2000 plan shall not be subject to execution, garnishment, attachment, writ of sequestration, or any other process or claim whatsoever, and shall be unassignable, except with regard to the collection of child support and maintenance, and except that a beneficiary may assign life insurance proceeds. Any retiree may request the executive director, in writing, to withhold and pay on his behalf to the proper person, from each of his monthly annuity payments, if the payment is large enough, the contribution due from the retiree to any group providing state-sponsored life or medical insurance and to the Missouri state employees charitable campaign.

3. The executive director shall, when requested in writing by a retiree, withhold and pay over the funds authorized in subsection 2 of this section until such time as the request to do so is revoked by the death or written revocation of the retiree.

4. In the event any amount is due a deceased member, survivor, or beneficiary who dies after September 1, 2002, and the member's, survivor's, or beneficiary's financial institution is unable to accept the final payments due to the member, survivor, or beneficiary, such amount shall be paid to the person or entity designated in writing as beneficiary to receive such amount by such member, survivor, or beneficiary. The member, survivor, or beneficiary may designate in writing a beneficiary to receive any final payment due after the death of a member, survivor, or beneficiary pursuant to this chapter. If no living person or entity so designated as beneficiary exists at the time of death, such amount shall be paid to the surviving spouse married to the deceased member, survivor, or beneficiary at the time of death. If no surviving spouse exists, such amount shall be paid to the surviving children of such member, survivor, or beneficiary in equal parts. If no surviving children exist, such amount shall be paid to the surviving parents of such member, survivor, or beneficiary in equal parts. If no surviving parents exist, such amount shall be paid to the surviving brothers or sisters of such member, survivor, or beneficiary in equal parts. If no surviving brothers or sisters exist, payment may be made as otherwise permitted by law. Notwithstanding this subsection, any amount due to a deceased member as payment of all or part of a lump sum pursuant to subsection 6 of section 104.1024 shall be paid to the member's surviving spouse married to the member at the time of death, and otherwise payment may be made as provided in this subsection. In the event any amount that is due to a person from either system remains unclaimed for a period of four years or more, such amount shall automatically revert to the credit of the fund of the member's system. If an application is made for such amount after such reversion, the board shall pay such amount to the person from the board's fund, except that no interest shall be paid on such amounts after the date of the reversion to the fund.

5. All annuities payable pursuant to the year 2000 plan shall be determined based upon the law in effect on the last date of termination of employment.

6. The beneficiary of any member who purchased creditable service in the Missouri state employees' retirement system shall receive a refund upon the member's death equal to the amount of any purchase less any retirement benefits received by the member unless an annuity is payable to a survivor or beneficiary as a result of the member's death. In such event, the beneficiary of the survivor or beneficiary who received the annuity shall receive a refund upon the survivor's or beneficiary's death equal to the amount of the member's purchase of services less any annuity amounts received by the member and the survivor or beneficiary.

(L. 1999 S.B. 308 & 314, A.L. 2002 H.B. 1455, A.L. 2009 H.B. 210, A.L. 2013 H.B. 233)



Section 104.1057 Year 2000 plan, a qualified plan according to federal law.

Effective 28 Aug 1999

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.1057. Year 2000 plan, a qualified plan according to federal law. — The year 2000 plan is a qualified plan pursuant to the provisions of applicable federal law. The benefits and conditions of the year 2000 plan shall always be adjusted to ensure that the tax-exempt status is maintained.

(L. 1999 S.B. 308 & 314)



Section 104.1060 Erroneous amount paid, correction — penalty for falsification — disqualification from receipt of payments, when.

Effective 28 Aug 2013

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.1060. Erroneous amount paid, correction — penalty for falsification — disqualification from receipt of payments, when. — 1. Should any error result in any person receiving more or less than the person would have been entitled to receive had the error not occurred, the board shall correct such error, and, as far as practicable, make future payments in such a manner that the actuarial equivalent of the annuity to which such person was entitled shall be paid, and to this end may recover any overpayments. In all cases in which such error has been made, no such error shall be corrected unless the system discovers or is notified of such error within ten years after the initial date of error.

2. A person who knowingly makes a false statement, or falsifies or permits to be falsified a record of the system, in an attempt to defraud the system shall be subject to fine or imprisonment under the Missouri revised statutes.

3. A board shall not pay an annuity to any survivor or beneficiary who is charged with the intentional killing of a member, retiree or survivor without legal excuse or justification. A survivor or beneficiary who is convicted of such charge shall no longer be entitled to receive an annuity. If the survivor or beneficiary is not convicted of such charge, the board shall resume annuity payments and shall pay the survivor or beneficiary any annuity payments that were suspended pending resolution of such charge.

(L. 1999 S.B. 308 & 314, A.L. 2013 H.B. 233)



Section 104.1063 Rulemaking authority.

Effective 28 Aug 1999

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.1063. Rulemaking authority. — Each system is authorized to promulgate rules to properly administer the system and govern its own proceedings and to hold hearings as required by law. The term "agency" and the term "state agency" as defined by section 536.010 shall not include a system pursuant to this chapter with regard to the promulgation of rules or hearings required by law provided such system has established written procedures to assure that constitutionally required due process safeguards exist and apply to the promulgation of a rule or regulation that would otherwise constitute a "rule" as defined in section 536.010 and to a proceeding that would otherwise constitute a "contested case" as defined in section 536.010. Each system may delegate a hearing officer to hear all matters wherein a hearing is required by law.

(L. 1999 S.B. 308 & 314)



Section 104.1066 Actuarial evaluations, methods used — certification of contribution rate, when.

Effective 11 Jul 2002, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.1066. Actuarial evaluations, methods used — certification of contribution rate, when. — 1. The year 2000 plan intends to follow a financing pattern which computes and requires contribution amounts which, expressed as percents of active member payroll, will remain approximately level from year to year and from one generation of citizens to the next generation. Such contribution determinations require regular actuarial valuations, which shall be made by the board's actuary, using assumptions and methods adopted by the board after consulting with its actuary. The entry age-normal cost valuation method shall be used in determining normal cost, and contributions for unfunded accrued liabilities shall be determined using level percent-of-payroll amortization. For purposes of this subsection and section 104.436, the actuary shall determine a single contribution rate applicable to both closed plan and year 2000 plan participants and, in determining such rate, make estimates of the probabilities of closed plan participants transferring to the year 2000 plan.

2. At least ninety days before each regular session of the general assembly, the board of the Missouri state employees' retirement system shall certify to the division of budget the contribution rate necessary to cover the liabilities of the year 2000 plan administered by such system, including costs of administration, expected to accrue during the next appropriation period. The commissioner of administration shall request appropriations based upon the contribution rate so certified. From appropriations so made, the commissioner of administration shall certify contribution amounts to the state treasurer who in turn shall immediately pay the contributions to the year 2000 plan.

3. The employers of members covered by the Missouri state employees' retirement system who are not paid out of funds that have been deposited in the state treasury shall remit following each pay period to the year 2000 plan an amount equal to the amount which the state would have paid if those members had been paid entirely from state funds. Such employers shall maintain payroll records for a minimum of five years and shall produce all such records as requested by the system. The system is authorized to request from the state office of administration an appropriation out of the annual budget of any such employer in the event such records indicate that such employer has not contributed the amounts required by this section. The office of administration shall request such appropriation which shall be equal to the amount necessary to replace any shortfall in contributions as determined by the system. From appropriations so made, the commissioner of administration shall certify contribution amounts to the state treasurer who in turn shall immediately pay such contributions to the year 2000 plan.

4. At least ninety days before each regular session of the general assembly, the board of the transportation department and highway patrol retirement system shall certify to the department of transportation and the department of public safety the contribution rate necessary to cover the liabilities of the year 2000 plan administered by such system, including costs of administration, expected to accrue during the next biennial or other appropriation period. Each department shall include in its budget and in its request for appropriations for personal service the sum so certified to it by such board, and shall present the same to the general assembly for allowance. The sums so certified and appropriated, when available, shall be immediately paid to the system and deposited in the highway and transportation employees' and highway patrol retirement and benefit fund.

5. These amounts are funds of the year 2000 plan and shall not be commingled with any funds in the state treasury.

(L. 1999 S.B. 308 & 314, A.L. 2002 H.B. 1455)

Effective 7-11-02



Section 104.1069 Trust established, investment of funds.

Effective 28 Aug 1999

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.1069. Trust established, investment of funds. — 1. All assets of the year 2000 plan shall be dedicated to and held in trust for the persons covered by the year 2000 plan and for the purposes herein set out and no other. Each board shall have full power, in the name and on behalf of the year 2000 plan, to manage the assets of the year 2000 plan as described in sections 104.150 and 104.440.

2. The board shall invest the funds of the system as permitted by sections 105.687 to 105.690. Trustees of a board may delegate to employees of the system, or to an agent, functions that a prudent trustee acting in a like capacity and familiar with those matters could properly delegate.

3. Each board may deliberate about, or make tentative or final decisions on, investments or other financial matters in executive session if disclosure of the deliberations or decisions would jeopardize the ability to implement a decision or to achieve investment objectives. A record of each system that discloses deliberations about, or a tentative or final decision on, investments or other financial matters is not a public record under chapter 610 to the extent and so long as its disclosure would jeopardize the ability to implement a decision or to achieve investment objectives.

(L. 1999 S.B. 308 & 314)



Section 104.1072 Life insurance benefits — medical insurance for certain retirees.

Effective 28 Aug 2007

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.1072. Life insurance benefits — medical insurance for certain retirees. — 1. Each board shall provide or contract, or both, for life insurance benefits for employees covered pursuant to the year 2000 plan as follows:

(1) Employees shall be provided fifteen thousand dollars of life insurance until December 31, 2000. Effective January 1, 2001, the system shall provide or contract or both for basic life insurance for employees covered under any retirement plan administered by the system pursuant to this chapter, persons covered by sections 287.812 to 287.856, for employees who are members of the judicial retirement system as provided in section 476.590, and, at the election of the state highways and transportation commission, employees who are members of the highways and transportation employees' and highway patrol retirement system, in the amount equal to one times annual pay, subject to a minimum amount of fifteen thousand dollars. The board shall establish by rule or contract the method for determining the annual rate of pay and any other terms of such insurance as it deems necessary to implement the requirements pursuant to this section. Annual rate of pay shall not include overtime or any other irregular payments as determined by the board. Such life insurance shall provide for triple indemnity in the event the cause of death is a proximate result of a personal injury or disease arising out of and in the course of actual performance of duty as an employee;

(2) Any member who terminates employment after reaching normal or early retirement eligibility and becomes a retiree within sixty days of such termination shall receive five thousand dollars of life insurance coverage.

2. (1) In addition to the life insurance authorized by the provisions of subsection 1 of this section, any person for whom life insurance is provided or contracted for pursuant to such subsection may purchase, at the person's own expense and only if monthly voluntary payroll deductions are authorized, additional life insurance at a cost to be stipulated in a contract with a private insurance company or as may be required by a system if the board of trustees determines that the system should provide such insurance itself. The maximum amount of additional life insurance which may be so purchased prior to January 1, 2004, is that amount which equals six times the amount of the person's annual rate of pay, subject to any maximum established by a board, except that if such maximum amount is not evenly divisible by one thousand dollars, then the maximum amount of additional insurance which may be purchased is the next higher amount evenly divisible by one thousand dollars. The maximum amount of additional life insurance which may be so purchased on or after January 1, 2004, is an amount to be stipulated in a contract with a private insurance company or as may be required by the system if the board of trustees determines that the system should provide the insurance itself.

(2) Any person defined in subdivision (1) of this subsection may retain an amount not to exceed sixty thousand dollars of life insurance following the date of his or her retirement if such person becomes a retiree the month following termination of employment and makes written application for such life insurance at the same time such person's application is made to the board for retirement benefits. Such life insurance shall only be provided if such person pays the entire cost of the insurance, as determined by the board, by allowing voluntary deductions from the member's annuity.

(3) In addition to the life insurance authorized in subdivision (1) of this subsection, any person for whom life insurance is provided or contracted for pursuant to this subsection may purchase, at the person's own expense and only if monthly voluntary payroll deductions are authorized, life insurance covering the person's children or the person's spouse or both at coverage amounts to be determined by the board at a cost to be stipulated in a contract with a private insurer or as may be required by the system if the board of trustees determines that the system should provide such insurance itself.

(4) Effective July 1, 2000, any member who applies and is eligible to receive an annuity based on the attainment of at least forty-eight years of age with a total of years of age and years of credited service which is at least eighty shall be eligible to retain any optional life insurance described in subdivision (1) of this subsection. The amount of such retained insurance shall not be greater than the amount in effect during the month prior to termination of employment. Such insurance may be retained until the member's attainment of the earliest age for eligibility for reduced Social Security retirement benefits but no later than age sixty-two, at which time the amount of such insurance that may be retained shall be that amount permitted pursuant to subdivision (2) of this subsection.

3. The state highways and transportation commission may provide for insurance benefits to cover medical expenses for members of the highways and transportation employees' and highway patrol retirement system. The state highways and transportation commission may provide medical benefits for dependents of members and for retired members. Contributions by the state highways and transportation commission to provide the benefits shall be on the same basis as provided for other state employees pursuant to the provisions of section 104.515. Except as otherwise provided by law, the cost of benefits for dependents of members and for retirees and their dependents shall be paid by the members or retirees. The commission may contract with other persons or entities including but not limited to third-party administrators, health network providers and health maintenance organizations for all, or any part of, the benefits provided for in this section. The commission may require reimbursement of any medical claims paid by the commission's medical plan for which there was third-party liability.

4. The highways and transportation employees' and highway patrol retirement system may request the state highways and transportation commission to provide life insurance benefits as required in subsections 1 and 2 of this section. If the state highways and transportation commission agrees to the request, the highways and transportation employees' and highway patrol retirement system shall reimburse the state highways and transportation commission for any and all costs for life insurance provided pursuant to subdivision (2) of subsection 1 of this section. The person who is covered pursuant to subsection 2 of this section shall be solely responsible for the costs of any additional life insurance. In lieu of the life insurance benefit in subdivision (2) of subsection 1 of this section, the highways and transportation employees' and highway patrol retirement system is authorized in its sole discretion to provide a death benefit of five thousand dollars.

5. To the extent that the board enters or has entered into any contract with any insurer or service organization to provide life insurance provided for pursuant to this section:

(1) The obligation to provide such life insurance shall be primarily that of the insurer or service organization and secondarily that of the board;

(2) Any member who has been denied life insurance benefits by the insurer or service organization and has exhausted all appeal procedures provided by the insurer or service organization may appeal such decision by filing a petition against the insurer or service organization in a court of law in the member's county of residence; and

(3) The board and the system shall not be liable for life insurance benefits provided by an insurer or service organization pursuant to this section and shall not be subject to any cause of action with regard to life insurance benefits or the denial of life insurance benefits by the insurer or service organization unless the member has obtained judgment against the insurer or service organization for life insurance benefits and the insurer or service organization is unable to satisfy that judgment.

(L. 1999 S.B. 308 & 314, A.L. 2000 H.B. 1808, A.L. 2001 S.B. 371, A.L. 2002 H.B. 1455, A.L. 2003 S.B. 248, et al., A.L. 2007 S.B. 406)



Section 104.1075 Disability income benefits.

Effective 11 Jul 2002, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.1075. Disability income benefits. — 1. Each board shall provide or contract, or both, for disability income benefits for employees pursuant to sections 104.1003 to 104.1093, and other persons specified by applicable state law, as follows:

(1) Definitions of disability and other rules and procedures necessary for the operation and administration of the disability benefit shall be established by each board;

(2) An employee may elect to waive the receipt of the disability benefit provided for under this section at any time.

2. To the extent that each board enters or has entered into any contract with any insurer or service organization to provide the disability benefits provided for pursuant to this section:

(1) The obligation to provide such disability benefits shall be primarily that of the insurer or service organization and secondarily that of the board;

(2) Any member who has been denied disability benefits by the insurer or service organization and has exhausted all appeal procedures provided by the insurer or service organization may appeal such decision by filing a petition against the insurer or service organization in a court of law in the member's county of residence;

(3) The board and the system shall not be liable for the disability benefits provided for by an insurer or service organization pursuant to this section and shall not be subject to any cause of action with regard to disability benefits or the denial of disability benefits by the insurer or service organization unless the member has obtained judgment against the insurer or service organization for disability benefits and the insurer or service organization is unable to satisfy that judgment.

(L. 1999 S.B. 308 & 314, A.L. 2002 H.B. 1455)

Effective 7-11-02



Section 104.1078 Separate accounts established for benefits — contributions by the state — board to determine premiums.

Effective 28 Aug 2001

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.1078. Separate accounts established for benefits — contributions by the state — board to determine premiums. — 1. Separate accounts for medical, life insurance and disability benefits provided pursuant to sections 104.1072 and 104.1075 shall be established as part of the fund. The funds, property and return on investments of the separate accounts shall not be commingled with any other funds, property and investment return of a system. All benefits and premiums are paid solely from the separate accounts for medical, life insurance and disability benefits provided in this section.

2. The state shall contribute an amount as appropriated by law and approved by the governor per month for medical benefits, life insurance, and long-term disability benefits as provided pursuant to sections 104.1072 and 104.1075 and such amounts shall include the cost of providing such benefits to members not on payroll status who are receiving workers' compensation benefits.

3. Each board shall determine the premium amounts required for participating persons. The premium amounts shall be the amount which, together with the state's contribution, is required to fund the benefits provided, taking into account necessary actuarial reserves. Separate premiums shall be established for employees' benefits and a separate premium or schedule of premiums shall be established for children under twenty-three years of age and for spouses of participating employees. The employee's premiums for spouse and children benefits shall be established to cover that portion of the cost of such benefits which is not paid for by contributions by the state. All such premium amounts shall be paid to a board of trustees at the time that each employee's wages or salary would normally be paid. The premium amounts so remitted will be placed in the separate account for medical, life insurance and disability benefits. In lieu of the availability of premium deductions, each board may establish alternative methods for the collection of premium amounts.

(L. 1999 S.B. 308 & 314, A.L. 2001 S.B. 371)



Section 104.1081 Life insurance and disability benefit programs established — board rules.

Effective 28 Aug 1999

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.1081. Life insurance and disability benefit programs established — board rules. — 1. Each board shall establish and implement life insurance and disability benefit programs as provided in the year 2000 plan. Each board shall establish rules of eligibility for participation in the programs and shall avoid duplication of benefits provided to employees, their spouses and children under any other program of benefits provided through, or as a result of, employment with a department, any other employer, or any plan established by the federal government. No member shall receive benefits until such program shall become operative and until any premium amounts required by each board have been paid. To the extent any benefits provided under this program are insured, the selection of any insurance company or service organization shall be on the basis of competitive bidding.

2. The life insurance provisions of section 104.1072 shall not apply to members who are employed by any department which has in effect a program of life insurance which is wholly or partially paid by the employing department.

(L. 1999 S.B. 308 & 314)



Section 104.1084 Retirement benefits, general assembly members — COLA permitted, when — ineligibility for benefits.

Effective 11 Jul 2002, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.1084. Retirement benefits, general assembly members — COLA permitted, when — ineligibility for benefits. — 1. For members of the general assembly, the provisions of this section shall supplement or replace the indicated other provisions of the year 2000 plan. "Normal retirement eligibility" means attainment of age fifty-five for a member who has served at least three full biennial assemblies or the attainment of at least age fifty for a member who has served at least three full biennial assemblies with a total of years of age and years of credited service which is at least eighty. A member shall receive two years of credited service for every full biennial assembly served. A full biennial assembly shall be equal to the period of time beginning on the first day the general assembly convenes for a first regular session until the last day of the following year. If a member serves less than a full biennial assembly, the member shall receive credited service for the pro rata portion of the full biennial assembly served.

2. For the purposes of section 104.1024, the normal retirement annuity of a member of the general assembly shall be an amount for life equal to one twenty-fourth of the monthly pay for a senator or representative on the annuity starting date multiplied by the years of credited service as a member of the general assembly. In no event shall any such member or eligible beneficiary receive annuity amounts in excess of one hundred percent of pay.

3. To be covered by the provisions of section 104.1030, or section 104.1036, a member of the general assembly must have served at least three full biennial assemblies.

4. For members who are statewide elected officials, the provisions of this section shall supplement or replace the indicated other provisions of the year 2000 plan. "Normal retirement eligibility" means attainment of age fifty-five for a member who has served at least four years as a statewide elected official, or the attainment of age fifty with a total of years of age and years of such credited service which is at least eighty.

5. For the purposes of section 104.1024, the normal retirement annuity of a member who is a statewide elected official shall be an amount for life equal to one twenty-fourth of the monthly pay in the highest office held by such member on the annuity starting date multiplied by the years of credited service as a statewide elected official not to exceed twelve years.

6. To be covered by the provisions of sections 104.1030 and 104.1036, a member who is a statewide elected official must have at least four years as a statewide elected official.

7. The provisions of section 104.1045 shall not apply to persons covered by the general assembly and statewide elected official provisions of this section. Persons covered by the general assembly provisions and receiving a year 2000 plan annuity shall be entitled to a cost-of-living adjustment (COLA) when there are increases in pay for members of the general assembly. Persons covered by the statewide elected official provisions and receiving a year 2000 plan annuity shall be entitled to COLAs when there are increases in the pay for statewide elected officials in the highest office held by such person. The COLA described in this subsection shall be equal to and concurrent with the percentage increase in pay as described in section 105.005. No COLA shall be less than zero.

8. Any member who serves under this chapter as a member of the general assembly or as a statewide elected official on or after August 28, 1999, shall not be eligible to receive any retirement benefits from the system under either the closed plan or the year 2000 plan based on service rendered on or after August 28, 1999, as a member of the general assembly or as a statewide elected official if such member is convicted of a felony that is determined by a court of law to have been committed in connection with the member's duties either as a member of the general assembly or as a statewide elected official, unless such conviction is later reversed by a court of law.

9. A member of the general assembly who has purchased or transferred creditable service shall not be subject to the cap on benefits pursuant to subsection 2 of this section for that portion of the benefit attributable to the purchased or transferred service.

(L. 1999 S.B. 308 & 314, A.L. 2002 H.B. 1455)

Effective 7-11-02



Section 104.1087 Credited service with multiple plans, payable annuity amount.

Effective 28 Aug 2007

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.1087. Credited service with multiple plans, payable annuity amount. — 1. If a member has credited service with more than one selected plan at time of separation of covered employment from all selected plans, then the annuity payable from each selected plan shall be based upon the annuity program, pay record and service record with that selected plan; provided, however, that the total of credited service with all selected plans shall be used for the sole purpose of determining whether or not the member has met the credited service requirement contained in subdivisions (11) and (20) of subsection 1 of section 104.1003 and subsections 1 and 4 of section 104.1084 for each selected plan.

2. The selected plans cited in this section are:

(1) Year 2000 plan - basic provisions;

(2) Year 2000 plan - general assembly provisions;

(3) Year 2000 plan - statewide elected official provisions.

(L. 1999 S.B. 308 & 314, A.L. 2007 S.B. 406)



Section 104.1090 Additional credited service, when.

Effective 28 Aug 2007

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.1090. Additional credited service, when. — 1. Any member who as described in subdivision (1) of subsection 1 of section 104.1009 has been employed in a position covered by the system for at least ten or more years and has received credited service for such employment in the year 2000 plan shall receive additional credited service for previous public employment within the state covered by another retirement plan as defined in section 105.691, if all of the following conditions are met:

(1) Such member has a vested right to receive a retirement benefit from the other retirement plan at the time of application pursuant to this section;

(2) The other retirement plan transfers to the system an amount equal to the employee's account balance under a defined contribution plan or the amount equal to the employee's pension benefit obligation under a defined benefit plan at the time of transfer to the extent that obligation is funded as of the plan's most recent actuarial valuation, not to exceed one hundred percent, as determined by the other retirement plan's actuary using the same assumption used in performing the last regular actuarial valuation of the transferring plan, except that in no event shall the transferred amount be less than the employee's accumulated contributions on deposit with the transferring plan;

(3) No such credited service remains credited in such other retirement plan;

(4) The member applies for the additional credited service prior to the members's annuity starting date in manner and form established by the appropriate board. Such additional credited service shall be added to the credited service in the first position of employment held as a member of the system; and

(5) The other retirement plan enters into an agreement with the system to comply with the provisions of this section.

2. Any member described in subsection 3 of section 104.1015 who elects to be covered by the year 2000 plan shall be eligible to receive service under the terms and conditions of subsection 1 of this section.

(L. 1999 S.B. 308 & 314, A.L. 2000 H.B. 1808, A.L. 2007 S.B. 406)



Section 104.1091 New employees, normal retirement eligibility — vesting requirements — temporary annuity, when — early retirement annuity, when — minimum credited service requirements — contribution amount — options — conditions for retirement after January 1, 2018, for certain employees.

Effective 28 Aug 2017

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.1091. New employees, normal retirement eligibility — vesting requirements — temporary annuity, when — early retirement annuity, when — minimum credited service requirements — contribution amount — options — conditions for retirement after January 1, 2018, for certain employees. — 1. Notwithstanding any provision of the year 2000 plan to the contrary, each person who first becomes an employee on or after January 1, 2011, shall be a member of the year 2000 plan subject to the provisions of this section.

2. A member’s normal retirement eligibility shall be as follows:

(1) The member’s attainment of at least age sixty-seven and the completion of at least ten years of credited service; or the member’s attainment of at least age fifty-five with the sum of the member’s age and credited service equaling at least ninety; or, in the case of a member who is serving as a uniformed member of the highway patrol and subject to the mandatory retirement provisions of section 104.081, such member’s attainment of at least age sixty or the attainment of at least age fifty-five with ten years of credited service;

(2) For members of the general assembly, the member’s attainment of at least age sixty-two and the completion of at least three full biennial assemblies; or the member’s attainment of at least age fifty-five with the sum of the member’s age and credited service equaling at least ninety;

(3) For statewide elected officials, the official’s attainment of at least age sixty-two and the completion of at least four years of credited service; or the official’s attainment of at least age fifty-five with the sum of the official’s age and credited service equaling at least ninety.

3. A vested former member’s normal retirement eligibility shall be based on the attainment of at least age sixty-seven and the completion of at least ten years of credited service.

4. A temporary annuity paid pursuant to subsection 4 of section 104.1024 shall be payable if the member has attained at least age fifty-five with the sum of the member’s age and credited service equaling at least ninety; or in the case of a member who is serving as a uniformed member of the highway patrol and subject to the mandatory retirement provisions of section 104.081, the temporary annuity shall be payable if the member has attained at least age sixty, or at least age fifty-five with ten years of credited service.

5. A member, other than a member who is serving as a uniformed member of the highway patrol and subject to the mandatory retirement provisions of section 104.081, shall be eligible for an early retirement annuity upon the attainment of at least age sixty-two and the completion of at least ten years of credited service. A vested former member shall not be eligible for early retirement.

6. The provisions of subsection 6 of section 104.1021 and section 104.344 as applied pursuant to subsection 7 of section 104.1021 and section 104.1090 shall not apply to members covered by this section.

7. The minimum credited service requirements of five years contained in sections 104.1018, 104.1030, 104.1036, and 104.1051 shall be ten years for members covered by this section. The normal and early retirement eligibility requirements in this section shall apply for purposes of administering section 104.1087.

8. A member shall be required to contribute four percent of the member’s pay to the retirement system, which shall stand to the member’s credit in his or her individual account with the system, together with investment credits thereon, for purposes of funding retirement benefits payable under the year 2000 plan, subject to the following provisions:

(1) The state of Missouri employer, pursuant to the provisions of 26 U.S.C. Section 414(h)(2), shall pick up and pay the contributions that would otherwise be payable by the member under this section. The contributions so picked up shall be treated as employer contributions for purposes of determining the member’s pay that is includable in the member’s gross income for federal income tax purposes;

(2) Member contributions picked up by the employer shall be paid from the same source of funds used for the payment of pay to a member. A deduction shall be made from each member’s pay equal to the amount of the member’s contributions picked up by the employer. This deduction, however, shall not reduce the member’s pay for purposes of computing benefits under the retirement system pursuant to this chapter;

(3) Member contributions so picked up shall be credited to a separate account within the member’s individual account so that the amounts contributed pursuant to this section may be distinguished from the amounts contributed on an after-tax basis;

(4) The contributions, although designated as employee contributions, shall be paid by the employer in lieu of the contributions by the member. The member shall not have the option of choosing to receive the contributed amounts directly instead of having them paid by the employer to the retirement system;

(5) Interest shall be credited annually on June thirtieth based on the value in the account as of July first of the immediately preceding year at a rate of four percent. Effective June 30, 2014, and each June thirtieth thereafter, the interest crediting rate shall be equal to the investment rate that is published by the United States Department of Treasury, or its successor agency, for fifty-two week treasury bills for the relevant auction that is nearest to the preceding July first, or a successor treasury bill investment rate as approved by the board if the fifty-two week treasury bill is no longer issued. Interest credits shall cease upon termination of employment if the member is not a vested former member. Otherwise, interest credits shall cease upon retirement or death;

(6) A vested former member or a former member who is not vested may request a refund of his or her contributions and interest credited thereon. If such member is married at the time of such request, such request shall not be processed without consent from the spouse. Such member is not eligible to request a refund if such member’s retirement benefit is subject to a division of benefit order pursuant to section 104.1051. Such refund shall be paid by the system after ninety days from the date of termination of employment or the request, whichever is later, and shall include all contributions made to any retirement plan administered by the system and interest credited thereon. A vested former member may not request a refund after such member becomes eligible for normal retirement. A vested former member or a former member who is not vested who receives a refund shall forfeit all the member’s credited service and future rights to receive benefits from the system and shall not be eligible to receive any long-term disability benefits; provided that any member or vested former member receiving long-term disability benefits shall not be eligible for a refund. If such member subsequently becomes an employee and works continuously for at least one year, the credited service previously forfeited shall be restored if the member returns to the system the amount previously refunded plus interest at a rate established by the board;

(7) The beneficiary of any member who made contributions shall receive a refund upon the member’s death equal to the amount, if any, of such contributions and interest credited thereon less any retirement benefits received by the member unless an annuity is payable to a survivor or beneficiary as a result of the member’s death. In that event, the beneficiary of the survivor or beneficiary who received the annuity shall receive a refund upon the survivor’s or beneficiary’s death equal to the amount, if any, of the member’s contributions less any annuity amounts received by the member and the survivor or beneficiary.

9. The employee contribution rate, the benefits provided under the year 2000 plan to members covered under this section, and any other provision of the year 2000 plan with regard to members covered under this section may be altered, amended, increased, decreased, or repealed, but only with respect to services rendered by the member after the effective date of such alteration, amendment, increase, decrease, or repeal, or, with respect to interest credits, for periods of time after the effective date of such alteration, amendment, increase, decrease, or repeal.

10. For purposes of members covered by this section, the options under section 104.1027 shall be as follows:

Option 1.

A retiree’s life annuity shall be reduced to a certain percent of the annuity otherwise payable. Such percent shall be eighty-eight and one half percent adjusted as follows: if the retiree’s age on the annuity starting date is younger than sixty-seven years, an increase of three-tenths of one percent for each year the retiree’s age is younger than age sixty-seven years; and if the beneficiary’s age is younger than the retiree’s age on the annuity starting date, a decrease of three-tenths of one percent for each year of age difference; and if the retiree’s age is younger than the beneficiary’s age on the annuity starting date, an increase of three-tenths of one percent for each year of age difference; provided, after all adjustments the option 1 percent cannot exceed ninety-four and one quarter percent. Upon the retiree’s death, fifty percent of the retiree’s reduced annuity shall be paid to such beneficiary who was the retiree’s spouse on the annuity starting date or as otherwise provided by subsection 5 of this section.

Option 2.

A retiree’s life annuity shall be reduced to a certain percent of the annuity otherwise payable. Such percent shall be eighty-one percent adjusted as follows: if the retiree’s age on the annuity starting date is younger than sixty-seven years, an increase of four-tenths of one percent for each year the retiree’s age is younger than sixty-seven years; and if the beneficiary’s age is younger than the retiree’s age on the annuity starting date, a decrease of five-tenths of one percent for each year of age difference; and if the retiree’s age is younger than the beneficiary’s age on the annuity starting date, an increase of five-tenths of one percent for each year of age difference; provided, after all adjustments the option 2 percent cannot exceed eighty-seven and three quarter percent. Upon the retiree’s death one hundred percent of the retiree’s reduced annuity shall be paid to such beneficiary who was the retiree’s spouse on the annuity starting date or as otherwise provided by subsection 5 of this section.

Option 3.

A retiree’s life annuity shall be reduced to ninety-three percent of the annuity otherwise payable. If the retiree dies before having received one hundred twenty monthly payments, the reduced annuity shall be continued for the remainder of the one hundred twenty-month period to the retiree’s designated beneficiary provided that if there is no beneficiary surviving the retiree, the present value of the remaining annuity payments shall be paid as provided under subsection 3 of section 104.620. If the beneficiary survives the retiree but dies before receiving the remainder of such one hundred twenty monthly payments, the present value of the remaining annuity payments shall be paid as provided under subsection 3 of section 104.620.

Option 4.

A retiree’s life annuity shall be reduced to eighty-six percent of the annuity otherwise payable. If the retiree dies before having received one hundred eighty monthly payments, the reduced annuity shall be continued for the remainder of the one hundred eighty-month period to the retiree’s designated beneficiary provided that if there is no beneficiary surviving the retiree, the present value of the remaining annuity payments shall be paid as provided under subsection 3 of section 104.620. If the beneficiary survives the retiree but dies before receiving the remainder of such one hundred eighty monthly payments, the present value of the remaining annuity payments shall be paid as provided under subsection 3 of section 104.620.

11. The provisions of subsection 6 of section 104.1024 shall not apply to members covered by this section.

12. Effective January 1, 2018, a member who is not a statewide elected official or a member of the general assembly shall be eligible for retirement under this subsection subject to the following conditions:

(1) A member’s normal retirement eligibility shall be based on the attainment of at least age sixty-seven and the completion of at least five years of credited service; or the member’s attainment of at least age fifty-five with the sum of the member’s age and credited service equaling at least ninety; or in the case of a member who is serving as a uniformed member of the highway patrol and subject to the mandatory retirement provisions of section 104.081, such member’s attainment of at least age sixty or the attainment of at least age fifty-five with five years of credited service;

(2) A vested former member’s normal retirement eligibility shall be based on the attainment of at least age sixty-seven and the completion of at least five years of credited service;

(3) A temporary annuity paid under subsection 4 of section 104.1024 shall be payable if the member has attained at least age fifty-five with the sum of the member’s age and credited service equaling at least ninety; or in the case of a member who is serving as a uniformed member of the highway patrol and subject to the mandatory retirement provisions of section 104.081, the temporary annuity shall be payable if the member has attained at least age sixty, or at least age fifty-five with five years of credited service;

(4) A member, other than a member who is serving as a uniformed member of the highway patrol and subject to the mandatory retirement provisions of section 104.081, shall be eligible for an early retirement annuity upon the attainment of at least age sixty-two and the completion of at least five years of credited service. A vested former member shall not be eligible for early retirement;

(5) The normal and early retirement eligibility requirements in this subsection shall apply for purposes of administering section 104.1087;

(6) The survivor annuity payable under section 104.1030 for vested former members covered by this section shall not be payable until the deceased member would have reached his or her normal retirement eligibility under this subsection;

(7) The annual cost-of-living adjustment payable under section 104.1045 shall not commence until the second anniversary of a vested former member’s annuity starting date for members covered by this subsection;

(8) The unused sick leave credit granted under subsection 2 of section 104.1021 shall not apply to members covered by this subsection unless the member terminates employment after reaching normal retirement eligibility or becoming eligible for an early retirement annuity under this subsection; and

(9) The minimum credited service requirements of five years contained in sections 104.1018, 104.1030, 104.1036, and 104.1051 shall be five years for members covered by this subsection.

(L. 2010 1st Ex. Sess. H.B. 1, A.L. 2012 S.B. 625, A.L. 2017 S.B. 62)



Section 104.1092 Deferred annuity, one-time election, when — forfeiture of creditable service — ineligibility for long-term disability benefits.

Effective 28 Aug 2017

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.1092. Deferred annuity, one-time election, when — forfeiture of creditable service — ineligibility for long-term disability benefits. — 1. In lieu of retirement annuity benefits otherwise payable under the closed plan or year 2000 plan, any member who has terminated employment, is entitled to a deferred annuity, and has not yet reached normal retirement age or eligibility may make a one-time election to receive a lump sum payment equal to a percentage of the present value of such member’s deferred annuity should a board choose to establish such a program by board rule pursuant to section 104.1063.

2. Any such election under subsection 1 of this section may be made by the member beginning on a date as established by the board under such program but not after May 31, 2018. After May 31, 2018, no such election shall be made and retirement annuity benefits shall only be paid as otherwise provided by law under this chapter.

3. Any such member making such election under subsection 1 of this section shall forfeit all such member’s creditable or credited service and future rights to receive retirement annuity benefits from the system under this chapter and shall not be eligible to receive any long-term disability benefits. If such member subsequently becomes an employee, such member shall be considered a new employee with no prior credited service and shall be subject to the provisions of section 104.1091.

(L. 2017 S.B. 62)



Section 104.1093 Designation of an agent — benefit recipient defined — revocation of agent's authority.

Effective 28 Aug 2003

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.1093. Designation of an agent — benefit recipient defined — revocation of agent's authority. — 1. For purposes of this section, the term "benefit recipient" shall include any employee, beneficiary or retiree pursuant to sections 104.010 to 104.1093, any administrative law judge, legal advisor or beneficiary as defined pursuant to section 287.812, or any judge or beneficiary as defined pursuant to section 476.515, or any special commissioner pursuant to section 476.450.

2. Notwithstanding any provision of law to the contrary, any benefit recipient may designate an agent who shall have the same authority as an agent pursuant to a durable power of attorney pursuant to sections 404.700 to 404.737 with regard to the application for and receipt of an annuity or any other benefits. The authority of such agent may be revoked at any time by such benefit recipient. The authority of such agent shall not terminate if such benefit recipient becomes disabled or incapacitated. The designation shall be effective only upon the disability or incapacity of the benefit recipient as determined by that person's physician and communicated in writing to the system.

3. In the event a benefit recipient becomes disabled or incapacitated and has not designated an agent pursuant to subsection 2 of this section, the following persons may act as agent as described in subsection 2 of this section upon submission of a written statement from a physician determining that the benefit recipient is disabled or incapacitated:

(1) The spouse of the benefit recipient;

(2) If the spouse is unavailable, to a child of the benefit recipient;

(3) If no child is available, to a parent of the benefit recipient;

(4) If no parent is available, to a brother or sister of the benefit recipient; or

(5) If no brother or sister is available, to a niece, nephew, or a grandchild of the benefit recipient.

4. The system shall not be liable with regard to any payment made in good faith pursuant to this section.

(L. 1999 S.B. 308 & 314, A.L. 2001 S.B. 371, A.L. 2002 H.B. 1455, A.L. 2003 S.B. 248, et al.)



Section 104.1200 Definitions.

Effective 11 Jul 2002, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.1200. Definitions. — As used in sections 104.1200 to 104.1215, the following terms mean:

(1) "Education employee", any person described in the following classifications who is employed by one of the institutions, otherwise would meet the definition of "employee" pursuant to section 104.010 or 104.1003, and is not employed at a technical or vocational school or college: teaching personnel, instructors, assistant professors, associate professors, professors and academic administrators holding faculty rank;

(2) "Institutions", Truman State University, Northwest Missouri State University, Southeast Missouri State University, Southwest Missouri State University, Central Missouri State University, Harris-Stowe State College, Lincoln University, Missouri Western State College and Missouri Southern State College;

(3) "Outside employee", any other provisions of sections 104.010 to 104.1093 to the contrary notwithstanding, an education employee first so employed on or after July 1, 2002, who has not been previously employed in a position covered by the Missouri state employee's retirement system. An outside employee shall not be covered by the other benefit provisions of this chapter, but rather shall be covered by the benefit provisions provided for pursuant to sections 104.1200 to 104.1215.

(L. 2001 S.B. 371, A.L. 2002 H.B. 1455)

Effective 7-11-02



Section 104.1205 Beginning July 1, 2018, duties of board.

Effective 01 Jul 2018, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.1205. Beginning July 1, 2018, duties of board. — The board of trustees of the Missouri state employees’ retirement system shall:

(1) Establish a defined contribution plan for outside employees which, among other things, provides for immediate vesting;

(2) Select a third-party administrator to provide such services as the board determines to be necessary for the proper administration of the defined contribution plan;

(3) Select the investment products which shall be made available to the participants in the defined contribution plan;

(4) Annually establish the contribution rate used for purposes of subsection 3 of section 104.1066 for employees of institutions who are other than outside employees, which shall be done by considering all such employees to be part of the general employee population within the Missouri state employees’ retirement system;

(5) Establish the contribution rate for outside employees which shall be equal to six percent of payroll;

(6) Require outside employees hired on or after July 1, 2018, to contribute two percent of the employee’s pay to the defined contribution plan which shall be credited to a separate account within the outside employee’s individual account. The employing institution, pursuant to the provisions of 26 U.S.C. Section 414(h)(2), shall pick up and pay such contributions. The contributions so picked up shall be treated as employer contributions for purposes of determining the outside employee’s pay that is includable in the outside employee’s gross income for federal income tax purposes. The outside employee’s contributions picked up by the employing institution shall be:

(a) Paid from the same source of funds used for the payment of pay to an outside employee. A deduction shall be made from each outside employee’s pay equal to the amount of the outside employee’s contributions picked up by the employing institution; and

(b) Paid by the employing institution in lieu of the contributions by the outside employee, although designated as employee contributions. The outside employee shall not have the option of choosing to receive the contributed amounts directly instead of having them paid by the employing institution to the defined contribution plan;

(7) Establish such rules and regulations as may be necessary to carry out the purposes of this section; and

(8) Allow outside employees to contribute to a supplemental account established by the employer. Such employees may elect to change the contribution rate in accordance with the terms of the supplemental account.

(L. 2001 S.B. 371, A.L. 2017 S.B. 62)

Effective 7-01-18



Section 104.1205 Until June 30, 2018, duties of board.

Effective 28 Aug 2001, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

*104.1205. Until June 30, 2018, duties of board. — The board of trustees of the Missouri state employees' retirement system shall:

(1) Establish a defined contribution plan for outside employees which, among other things, provides for immediate vesting;

(2) Select a third-party administrator to provide such services as the board determines to be necessary for the proper administration of the defined contribution plan;

(3) Select the investment products which shall be made available to the participants in the defined contribution plan;

(4) Annually establish the contribution rate used for purposes of subsection 3 of section 104.1066 for employees of institutions who are other than outside employees, which shall be done by considering all such employees to be part of the general employee population within the Missouri state employees' retirement system;

(5) Establish the contribution rate for outside employees which shall be equal to one percent of payroll less than the normal cost contribution rate established pursuant to subdivision (4) of this section; and

(6) Establish such rules and regulations as may be necessary to carry out the purposes of this section.

(L. 2001 S.B. 371)

*This section was amended by S.B. 62, 2017, effective 7-01-18. Due to the delayed effective date, both versions of this secton are published here.



Section 104.1210 No credited service for outside employee or member, when — information provided by institutions and administrators, when.

Effective 11 Jul 2002, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.1210. No credited service for outside employee or member, when — information provided by institutions and administrators, when. — 1. In no event shall any outside employee receive credited service in the system for any time period in which such employee or member participated in the defined contribution plan established pursuant to sections 104.1200 to 104.1215.

2. Institutions and any third-party administrator shall provide such information to the Missouri state employees' retirement system as may be required to implement the provisions of sections 104.1200 to 104.1215.

(L. 2001 S.B. 371, A.L. 2002 H.B. 1455)

Effective 7-11-02



Section 104.1215 Outside employee's election for membership, when.

Effective 11 Jul 2002, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

104.1215. Outside employee's election for membership, when. — Any outside employee who has participated in the defined contribution plan established pursuant to sections 104.1200 to 104.1215 for at least six years may elect to become a member of the Missouri state employees' retirement system. Such employee shall:

(1) Make such election while actively employed in a position that would otherwise be eligible for membership in the Missouri state employees' retirement system except for the provisions of sections 104.1200 to 104.1215;

(2) Participate in the year 2000 plan;

(3) Be considered to have met the service requirements contained in section 104.1018;

(4) Not receive any credited service for service rendered while a participant in such defined contribution plan;

(5) Forfeit any right to future participation in the defined contribution plan after such election; and

(6) Not be eligible to receive credited service pursuant to section 104.1090 based on service rendered while a participant in such defined contribution plan.

(L. 2001 S.B. 371, A.L. 2002 H.B. 1455)

Effective 7-11-02






Chapter 105 Public Officers and Employees — Miscellaneous Provisions

Chapter Cross References



Section 105.005 State officials and employees, annual salary adjustments, when, restrictions on, how appropriated — compensation schedule to be maintained, where, how — duty of revisor of statutes.

Effective 28 Aug 1999

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

*105.005. State officials and employees, annual salary adjustments, when, restrictions on, how appropriated — compensation schedule to be maintained, where, how — duty of revisor of statutes. — 1. The salary set by sections 21.140, 26.010, 27.010, 28.010, 29.010, 30.010, 105.950, 138.230, 138.235, 138.236, 138.440, 138.445, 217.665, 286.005, 287.615, 386.150, 386.190, 621.015 and 621.055 shall be adjusted on July first of each year and the adjustment shall not be less than zero.

2. The salary adjustment provided by this section shall not be effective in any amount in excess of the salary adjustment for the executive department contained in the pay plan applicable to other state employees at a similar salary level for that fiscal year. The salary adjustments provided by this section shall not be effective unless appropriations necessary to fund the adjustments are approved by the general assembly and the governor. Each salary adjustment to be approved pursuant to this section shall be stated in a separate line item of the pertinent appropriation bill.

3. Each salary adjustment approved pursuant to this section for offices that have a statutory salary shall be added to the compensation otherwise provided by law for each office if such, including prior salary adjustments made pursuant to this section, and the sum of these amounts shall be the statutory salary of the office for all purposes. Each such statutory salary shall be included in the pertinent appropriation bill in the same manner as any other personal service appropriation involving a statutory salary.

4. The office of administration shall maintain a compensation schedule for each fiscal year indicating the statutory salary or salary range paid for each office subject to this section and the salary adjustment contained in the pay plan applicable to other state employees generally. The schedule required by this subsection shall be open for public inspection during the normal business hours of the office of administration and shall be included annually in the Missouri Register and an appendix to the Revised Statutes of Missouri. For each office for which a salary adjustment is approved pursuant to this section, the revisor of statutes shall place a revisor's note following each section providing compensation for the office referencing the reader to the compensation appendix.

(L. 1984 S.B. 528 § 2, A.L. 1999 H.B. 368)

*Salary adjustment index is printed in Appendix E, as required by this section.



Section 105.006 State officials and employees, effective date for salary adjustments, exception.

Effective 28 Aug 1999

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.006. State officials and employees, effective date for salary adjustments, exception. — Any increase in a statutorily set salary, other than the adjustment provided for in section 105.005, shall take effect on July first of the year following the date of enactment unless a specific line item appropriation to fund the increase has been made prior to that date.

(L. 1999 H.B. 368)



Section 105.010 Terms of office.

Effective 28 Aug 1939

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.010. Terms of office. — All officers elected or appointed by the authority of the laws of this state shall hold their offices until their successors are elected or appointed, commissioned and qualified.

(RSMo 1939 § 12820)

Prior revisions: 1929 § 11196; 1919 § 9168; 1909 § 10197



Section 105.015 Officer-elect, how determined for certain purposes — expenditure of transition funds not invalidated, when.

Effective 28 Aug 1977

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.015. Officer-elect, how determined for certain purposes — expenditure of transition funds not invalidated, when. — In designating the officer-elect under the provisions of sections 26.215, 26.220, 26.225, 27.090, 27.095, 27.100, 28.300, 28.305, 28.310, 29.400, 29.405, 29.410, 30.500, 30.505, and 30.510, for the purpose of transition only, the commissioner of administration shall rely on the voting records in the office of the secretary of state, whether canvassed or not. Any subsequent election contest shall in no way invalidate prior expenditures incurred in attempting orderly transition of government pursuant to the provisions of sections 26.215, 26.220, 26.225, 27.090, 27.095, 27.100, 28.300, 28.305, 28.310, 29.400, 29.405, 29.410, 30.500, 30.505, and 30.510. This section shall be applicable to each officer covered by the provisions of sections 26.215, 26.220, 26.225, 27.090, 27.095, 27.100, 28.300, 28.305, 28.310, 29.400, 29.405, 29.410, 30.500, 30.505, and 30.510.

(L. 1977 H.B. 493 & 458 § 6)



Section 105.020 Governor to commission certain officers.

Effective 02 Jan 1979, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.020. Governor to commission certain officers. — The attorney general, prosecuting attorneys, and the circuit attorney for the city of St. Louis shall be commissioned by the governor, and shall hold their offices until their successors are elected, commissioned and qualified.

(RSMo 1939 § 12988, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 11362; 1919 § 781; 1909 § 1042

Effective 1-02-79



Section 105.030 Vacancies, how filled.

Effective 28 Aug 1990

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.030. Vacancies, how filled. — Whenever any vacancy, caused in any manner or by any means whatsoever, occurs or exists in any state or county office originally filled by election of the people, other than in the offices of lieutenant governor, state senator or representative, sheriff, or recorder of deeds in the city of St. Louis, the vacancy shall be filled by appointment by the governor except that when a vacancy occurs in the office of county assessor after a general election at which a person other than the incumbent has been elected, the person so elected shall be appointed to fill the remainder of the unexpired term; and the person appointed after duly qualifying and entering upon the discharge of his duties under the appointment shall continue in office until the first Monday in January next following the first ensuing general election, at which general election a person shall be elected to fill the unexpired portion of the term, or for the ensuing regular term, as the case may be, and the person so elected shall enter upon the discharge of the duties of the office the first Monday in January next following his election, except that when the term to be filled begins on any day other than the first Monday in January, the appointee of the governor shall be entitled to hold the office until such other date. This section shall not apply to vacancies in county offices in any county which has adopted a charter for its own government under Section 18, Article VI of the Constitution. Any vacancy in the office of recorder of deeds in the city of St. Louis shall be filled by appointment by the mayor of that city.

(RSMo 1939 § 11509, A.L. 1955 p. 728, A.L. 1983 S.B. 250, A.L. 1990 S.B. 580)

Prior revisions: 1929 § 10216; 1919 § 4786; 1909 § 5828



Section 105.040 United States senator — vacancy, how filled.

Effective 28 Aug 1939

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.040. United States senator — vacancy, how filled. — Whenever a vacancy in the office of senator of the United States from this state exists, the governor, unless otherwise provided by law, shall appoint a person to fill such vacancy, who shall continue in office until a successor shall have been duly elected and qualified according to law.

(RSMo 1939 § 11510)

Prior revisions: 1929 § 10217; 1919 § 4787



Section 105.050 Vacancy in certain offices — how filled.

Effective 28 Aug 1947

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.050. Vacancy in certain offices — how filled. — If any vacancy shall happen from any cause in the office of the attorney general, circuit attorney, prosecuting attorney or assistant prosecuting attorney, the governor, upon being satisfied that such vacancy exists, shall appoint some competent person to fill the same until the next regular election for attorney general, prosecuting attorney or assistant prosecuting attorney, as the case may be; provided, in the case of a vacancy in the office of prosecuting attorney, if there is no qualified person in the county who can or will accept such appointment, then the governor may appoint any person who possesses all the qualifications set forth in section 56.010, except the qualification as to residence.

(RSMo 1939 § 12989, A.L. 1947 V. I p. 217)

Prior revisions: 1929 § 11363; 1919 § 782; 1909 § 1043



Section 105.055 State employee reporting mismanagement or violations of agencies, discipline of employee prohibited — appeal by employee from disciplinary actions, procedure — disciplinary action defined — violation, penalties — civil action, when.

Effective 28 Aug 2010

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.055. State employee reporting mismanagement or violations of agencies, discipline of employee prohibited — appeal by employee from disciplinary actions, procedure — disciplinary action defined — violation, penalties — civil action, when. — 1. No supervisor or appointing authority of any state agency shall prohibit any employee of the agency from discussing the operations of the agency, either specifically or generally, with any member of the legislature, state auditor, attorney general, or any state official or body charged with investigating such alleged misconduct.

2. No supervisor or appointing authority of any state agency shall:

(1) Prohibit a state employee from or take any disciplinary action whatsoever against a state employee for the disclosure of any alleged prohibited activity under investigation or any related activity, or for the disclosure of information which the employee reasonably believes evidences:

(a) A violation of any law, rule or regulation; or

(b) Mismanagement, a gross waste of funds or abuse of authority, or a substantial and specific danger to public health or safety, if the disclosure is not specifically prohibited by law; or

(2) Require any such employee to give notice to the supervisor or appointing authority prior to making any such report.

3. This section shall not be construed as:

(1) Prohibiting a supervisor or appointing authority from requiring that an employee inform the supervisor or appointing authority as to legislative requests for information to the agency or the substance of testimony made, or to be made, by the employee to legislators on behalf of the employee to legislators on behalf of the agency;

(2) Permitting an employee to leave the employee's assigned work areas during normal work hours without following applicable rules and regulations and policies pertaining to leaves, unless the employee is requested by a legislator or legislative committee to appear before a legislative committee;

(3) Authorizing an employee to represent the employee's personal opinions as the opinions of a state agency; or

(4) Restricting or precluding disciplinary action taken against a state employee if: the employee knew that the information was false; the information is closed or is confidential under the provisions of the open meetings law or any other law; or the disclosure relates to the employee's own violations, mismanagement, gross waste of funds, abuse of authority or endangerment of the public health or safety.

4. As used in this section, "disciplinary action" means any dismissal, demotion, transfer, reassignment, suspension, reprimand, warning of possible dismissal or withholding of work, whether or not the withholding of work has affected or will affect the employee's compensation.

5. Any employee may file an administrative appeal whenever the employee alleges that disciplinary action was taken against the employee in violation of this section. The appeal shall be filed with the administrative hearing commission; provided that the appeal shall be filed with the appropriate agency review board or body of nonmerit agency employers which have established appeal procedures substantially similar to those provided for merit employees in subsection 5 of section 36.390. The appeal shall be filed within thirty days of the alleged disciplinary action. Procedures governing the appeal shall be in accordance with chapter 536. If the commission or appropriate review body finds that disciplinary action taken was unreasonable, the commission or appropriate review body shall modify or reverse the agency's action and order such relief for the employee as the commission considers appropriate. If the commission finds a violation of this section, it may review and recommend to the appointing authority that the violator be suspended on leave without pay for not more than thirty days or, in cases of willful or repeated violations, may review and recommend to the appointing authority that the violator forfeit the violator's position as a state officer or employee and disqualify the violator for appointment to or employment as a state officer or employee for a period of not more than two years. The decision of the commission or appropriate review body in such cases may be appealed by any party pursuant to law.

6. Each state agency shall prominently post a copy of this section in locations where it can reasonably be expected to come to the attention of all employees of the agency.

7. (1) In addition to the remedies in subsection 6 of this section, a person who alleges a violation of this section may bring a civil action for damages within ninety days after the occurrence of the alleged violation.

(2) A civil action commenced pursuant to this subsection may be brought in the circuit court for the county where the alleged violation occurred, the county where the complainant resides, or the county where the person against whom the civil complaint is filed resides.

(3) An employee must show by clear and convincing evidence that he or she or a person acting on his or her behalf has reported or was about to report, verbally or in writing, a prohibited activity or a suspected prohibited activity.

(4) A court, in rendering a judgment in an action brought pursuant to this section, shall order, as the court considers appropriate, actual damages, and may also award the complainant all or a portion of the costs of litigation, including reasonable attorney fees.

(L. 1987 H.B. 659 § 1, A.L. 1993 S.B. 180, A.L. 2000 S.B. 788, A.L. 2004 H.B. 1548, A.L. 2010 H.B. 1868)



Section 105.058 State agencies and officials not to prohibit communications between employees and the state auditor or legislators, exceptions.

Effective 28 Aug 2000

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.058. State agencies and officials not to prohibit communications between employees and the state auditor or legislators, exceptions. — No state agency and no state official, including the joint committee on legislative research and the oversight division, shall, by agency policy, executive order, ethics codes or any other means, prohibit any state employee from communicating with the state auditor or his or her state representative or state senator, nor shall such agency or official require any such employee to provide any record or other information regarding any communications with the state auditor or his or her state representative or state senator, except when such communications are directly related to the primary employment duties of such employee.

(L. 1998 H.B. 927 § 1, A.L. 2000 S.B. 788)



Section 105.060 Settlement of account with court.

Effective 28 Aug 1949

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.060. Settlement of account with court. — Whenever money shall come to the hands of any officer, except only the state treasurer and county treasurer, on account of fines, penalties, forfeitures and judgments in favor of the state or any county, such officer shall state and settle the account thereof before the court under whose authority the money was received, or on whose writs, records or proceedings the same accrued, at the first regular term after the receipt of the money, in the same manner as is required of sheriffs.

(RSMo 1939 § 11224, A. 1949 H.B. 2046)

Prior revisions: 1929 § 9993; 1919 § 12983; 1909 § 11535

CROSS REFERENCE:

Collector and other county officers to settle with court--penalty for delinquency, 50.390 to 50.440



Section 105.070 Settlement to be entered of record.

Effective 28 Aug 1939

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.070. Settlement to be entered of record. — Whenever the courts shall make such settlement with any officer, the substance thereof shall be entered on record, so as to show separately the whole amount received by such officer, the amount of commissions allowed to him by law for collection, how much remains due to the state, and how much to the county, on what account each sum of money was received, and to what particular fund, if any, it belongs.

(RSMo 1939 § 11225)

Prior revisions: 1929 § 9994; 1919 § 12984; 1909 § 11536



Section 105.080 Duplicate copies of record.

Effective 28 Aug 1939

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.080. Duplicate copies of record. — Whenever any such settlement shall be made, the court shall cause duplicate copies of the record thereof to be certified and delivered, one to the county treasurer and the other to the clerk of the county commission, and the county treasurer shall be charged by the clerk of the county commission with the sums appearing thereby to be due to the state and to the county, respectively.

(RSMo 1939 § 11226)

Prior revisions: 1929 § 9995; 1919 § 12985; 1909 § 11537



Section 105.090 Payment to county treasurer of full amount.

Effective 28 Aug 1939

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.090. Payment to county treasurer of full amount. — All officers who shall have made settlements with the courts shall forthwith pay the county treasurer the full amount with which they stand charged on such settlement; in default thereof the county treasurer shall enforce the payment in the manner and by the means prescribed in sections 105.110 and 105.120.

(RSMo 1939 § 11227)

Prior revisions: 1929 § 9996; 1919 § 12986; 1909 § 11538



Section 105.100 Duplicate receipts for payment.

Effective 28 Aug 1939

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.100. Duplicate receipts for payment. — Whenever the county treasurer shall receive the amount due from any such officer, by voluntary payment or by sale of goods, he shall give such officer duplicate receipts for the same, stating therein the whole amount received, how much for the state and how much for the county, and the particular fund, if any, to which the same belongs, and the officer taking such receipt shall, without delay, deposit one of them with the clerk of the county commission.

(RSMo 1939 § 11228)

Prior revisions: 1929 § 9997; 1919 § 12987; 1909 § 11539



Section 105.110 Delinquent settlements, how enforced.

Effective 28 Aug 1939

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.110. Delinquent settlements, how enforced. — Every officer required by any law to make settlement with the respective courts, and pay over to the county treasurer, who shall fail to settle his accounts in the time and manner prescribed, may be attached, and unless good cause be shown, may be imprisoned until such settlement shall be made to the satisfaction of the court to which he is accountable.

(RSMo 1939 § 11229)

Prior revisions: 1929 § 9998; 1919 § 12988; 1909 § 11540



Section 105.120 Penalty on delinquents.

Effective 28 Aug 1939

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.120. Penalty on delinquents. — Every such officer who shall fail to pay the amount found due from him on such settlement, and who shall be returned by the collector to the county commission as a delinquent, so that the collector shall be credited in his account with the amount of delinquency, shall forfeit five percent per month upon the amount due from the time it ought to have been paid until collected, which may be recovered by suit upon his official bond or otherwise according to law.

(RSMo 1939 § 11230)

Prior revisions: 1929 § 9999; 1919 § 12989; 1909 § 11541



Section 105.130 Treasurer to settle quarterly.

Effective 28 Aug 1939

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.130. Treasurer to settle quarterly. — The several county commissions shall at each regular term cause the county treasurer to settle his accounts of all moneys received by him from clerks, sheriffs, recorders and other officers on account of fines, penalties and judgments, and settlement shall be entered of record so as to show what is due to the state and the county, respectively, from what officer received, from what branch of the revenue, and the particular fund, if any, to which the same belongs.

(RSMo 1939 § 11231)

Prior revisions: 1929 § 10000; 1919 § 12990; 1909 § 11542



Section 105.145 Political subdivisions to make annual report of financial transactions to state auditor — state auditor to report violations — collection of fines, exemption.

Effective 28 Aug 2017

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.145. Political subdivisions to make annual report of financial transactions to state auditor — state auditor to report violations — collection of fines, exemption. — 1. The following definitions shall be applied to the terms used in this section:

(1) “Governing body”, the board, body, or persons in which the powers of a political subdivision as a body corporate, or otherwise, are vested;

(2) “Political subdivision”, any agency or unit of this state, except counties and school districts, which now is, or hereafter shall be, authorized to levy taxes or empowered to cause taxes to be levied.

2. The governing body of each political subdivision in the state shall cause to be prepared an annual report of the financial transactions of the political subdivision in such summary form as the state auditor shall prescribe by rule, except that the annual report of political subdivisions whose cash receipts for the reporting period are ten thousand dollars or less shall only be required to contain the cash balance at the beginning of the reporting period, a summary of cash receipts, a summary of cash disbursements and the cash balance at the end of the reporting period.

3. Within such time following the end of the fiscal year as the state auditor shall prescribe by rule, the governing body of each political subdivision shall cause a copy of the annual financial report to be remitted to the state auditor.

4. The state auditor shall immediately on receipt of each financial report acknowledge the receipt of the report.

5. In any fiscal year no member of the governing body of any political subdivision of the state shall receive any compensation or payment of expenses after the end of the time within which the financial statement of the political subdivision is required to be filed with the state auditor and until such time as the notice from the state auditor of the filing of the annual financial report for the fiscal year has been received.

6. The state auditor shall prepare sample forms for financial reports and shall mail the same to the political subdivisions of the state. Failure of the auditor to supply such forms shall not in any way excuse any person from the performance of any duty imposed by this section.

7. All reports or financial statements hereinabove mentioned shall be considered to be public records.

8. The provisions of this section apply to the board of directors of every transportation development district organized under sections 238.200 to 238.275.

9. Any political subdivision that fails to timely submit a copy of the annual financial statement to the state auditor shall be subject to a fine of five hundred dollars per day.

10. The state auditor shall report any violation of subsection 9 of this section to the department of revenue. Upon notification from the state auditor’s office that a political subdivision failed to timely submit a copy of the annual financial statement, the department of revenue shall notify such political subdivision by certified mail that the statement has not been received. Such notice shall clearly set forth the following:

(1) The name of the political subdivision;

(2) That the political subdivision shall be subject to a fine of five hundred dollars per day if the political subdivision does not submit a copy of the annual financial statement to the state auditor’s office within thirty days from the postmarked date stamped on the certified mail envelope;

(3) That the fine will be enforced and collected as provided under subsection 11 of this section; and

(4) That the fine will begin accruing on the thirty-first day from the postmarked date stamped on the certified mail envelope and will continue to accrue until the state auditor’s office receives a copy of the financial statement.

­­

­

11. The department of revenue may collect the fine authorized under the provisions of subsection 9 of this section by offsetting any sales or use tax distributions due to the political subdivision. The director of revenue shall retain two percent for the cost of such collection. The remaining revenues collected from such violations shall be distributed annually to the schools of the county in the same manner that proceeds for all penalties, forfeitures, and fines collected for any breach of the penal laws of the state are distributed.

12. Any transportation development district organized under sections 238.200 to 238.275 having gross revenues of less than five thousand dollars in the fiscal year for which the annual financial statement was not timely filed shall not be subject to the fine authorized in this section.

(L. 1965 p. 227 §§ 1 to 10, A.L. 1983 S.B. 88, A.L. 2009 H.B. 191, A.L. 2016 H.B. 1418, A.L. 2017 S.B. 112)



Section 105.150 No state officer or clerk to deal in state stocks — penalty.

Effective 28 Aug 1945

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.150. No state officer or clerk to deal in state stocks — penalty. — It shall not be lawful for the state treasurer or auditor, or any state officer or any clerk or employee of the state, to deal in any of the stocks or indebtedness of the state, at less than their par value, or any claim against the state, or to prosecute any claim against the state, under pain of forfeiting his office or place.

(L. 1945 p. 1977 § 27)



Section 105.160 United States savings bonds — authorization for withholding.

Effective 28 Aug 1949

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.160. United States savings bonds — authorization for withholding. — Whenever any official or employee of the state of Missouri, county or any municipal corporation of the state of Missouri shall authorize in writing, the commissioner of administration in case such person is a state officer or employee, or the disbursing officer of the county or municipal corporation in case such person is an officer or employee of a county or municipal corporation, to withhold a specified portion of his salary or compensation, for the purpose of purchasing United States series "E" savings bonds, said commissioner of administration or disbursing officer, as the case may be, may withhold such sum from the salary or compensation of such officer or employee for the period and in the amount stated in the authorization, and issue a warrant therefor payable to such officer or employee, to be endorsed by the commissioner of administration or his authorized agent in case the officer or employee is paid out of the state treasury, and endorsed by the disbursing agent of the county or municipal corporation in case the officer or employee is paid out of the county or municipal corporation treasury, each and every pay period until cancelled as provided in section 105.180.

(L. 1943 p. 332 § 1, A. 1949 H.B. 2046)



Section 105.170 Duties of commissioner of administration.

Effective 28 Aug 1949

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.170. Duties of commissioner of administration. — The commissioner of administration or the disbursing officer of the county or municipal corporation, as the case may be, shall use such funds for purchasing United States series "E" savings bonds of the smallest denomination issued by the United States government, whenever any person shall have a sufficient sum of such withheld funds to buy such bond, and immediately deliver the bond to the person entitled thereto, or mail the same to the same address designated in the authorization.

(L. 1943 p. 332 § 2, A. 1949 H.B. 2046)



Section 105.180 Termination of withholdings.

Effective 28 Aug 1949

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.180. Termination of withholdings. — 1. The commissioner of administration or disbursing officer of the county or municipal corporation, as the case may be, shall cease to withhold any of the above mentioned funds from any of said salaries or compensations under said authorization upon

(1) Termination of employment;

(2) Written notice of cancellation of such authorization or the allotment thereunder;

(3) Termination of the allotment arrangement by the commissioner of administration or disbursing officer of the county or municipal corporation as the case may be.

2. Upon such termination the money, if any, so allotted, which has not been invested in bonds shall be immediately remitted to the official or employee from whose salary or compensation such money has been withheld.

(L. 1943 p. 332 § 3, A. 1949 H.B. 2046)



Section 105.190 Incurrence of certain liabilities prohibited.

Effective 28 Aug 1949

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.190. Incurrence of certain liabilities prohibited. — The commissioner of administration or the disbursing officer of a county or municipal corporation shall not incur any liability under the bonds required of them as such officials, on account of the duties imposed upon them under sections 105.160 to 105.200.

(L. 1943 p. 332 § 4, A. 1949 H.B. 2046)



Section 105.200 Warrant to represent sum withheld.

Effective 28 Aug 1949

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.200. Warrant to represent sum withheld. — Any sum withheld by the commissioner of administration or the disbursing officer of a county or municipal corporation, as the case may be, under authorization for purchase of such United States series "E" savings bonds shall be represented by a warrant drawn by the commissioner of administration, or disbursing officer of a county or municipal corporation, as the case may be, to the official or employee, and endorsed by the commissioner of administration or his authorized agent, or the disbursing officer of the county or municipal corporation, as the case may be, and as provided in such authorization.

(L. 1943 p. 332 § 5, A. 1949 H.B. 2046)



Section 105.201 Office of administration to develop flexible benefit plan.

Effective 28 Aug 1995

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.201. Office of administration to develop flexible benefit plan. — 1. The office of administration shall develop a flexible benefit plan for all state employees. The objectives of the plan shall be to:

(1) Allow employees to customize their benefit selection;

(2) Maximize equity in benefits among state employees; and

(3) Deliver benefits to state employees in the most cost-effective manner possible.

2. The office of administration shall seek input from all departments and the general assembly to determine which benefits would be appropriate and prudent to include within the plan.

3. Nothing in this act* shall be construed to authorize the implementation of said plan.

(L. 1995 S.B. 410 § 1)

*"This act" (S.B. 410, 1995) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 105.202 Flexible benefit plan for state employees, established and maintained by commissioner of administration — benefit options selected by state employee — minimum level of benefits required — benefit options offered.

Effective 28 Aug 1996

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.202. Flexible benefit plan for state employees, established and maintained by commissioner of administration — benefit options selected by state employee — minimum level of benefits required — benefit options offered. — 1. Notwithstanding any provision of law to the contrary, the commissioner of administration shall, subject to appropriations, establish and maintain a flexible benefit plan for employees of the state of Missouri. Such a plan shall permit employees to select certain specified employee benefit options based on an amount appropriated for each employee and the cost of each benefit. The plan shall provide that employees shall maintain a minimum level of health care and retirement benefits. The plan may allow any employee to select a combination of benefit options with a cost greater than the amount appropriated for such employee; provided that, the employee pays the additional cost difference through payroll deduction or salary reduction. Benefit options offered through the flexible benefit plan may include, but are not limited to, medical coverage, life insurance, dental plans, vision plans and plans for retirement savings.

2. The plan established pursuant to subsection 1 of this section shall be submitted to the general assembly and shall take effect thirty days after submission, unless such plan is disapproved by a concurrent resolution adopted by a majority vote of the respective members of the house and senate.

(L. 1996 H.B. 1208)



Section 105.210 Officer may call aid, when.

Effective 28 Aug 1939

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.210. Officer may call aid, when. — In all cases where, by the common law or a statute of this state, any officer is authorized to execute any process, he may call to his aid all male inhabitants above the age of twenty-one years in the county in which the officer is authorized to act.

(RSMo 1939 § 12821)

Prior revisions: 1929 § 11197; 1919 § 9169; 1909 § 10198



Section 105.230 Officer liable to party injured, when.

Effective 28 Aug 1939

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.230. Officer liable to party injured, when. — If any civil or military officer of this state shall, by any official act, cause any person or persons, subject to his order or control, to render services or to expend time or money in the performance of any service not authorized by the laws of the land, the officer directing, ordering or compelling the performance of such unauthorized service shall be liable to the person or persons performing such service for the amount of all expenses they may incur or time lost in the performance of the same, and shall also be liable to any person, body politic or corporate, for any injury which may be sustained in consequence of such unlawful or unauthorized procedure; and the same shall be recoverable before any magistrate or other court having competent jurisdiction. Nothing contained in sections 105.010 or 105.210 to 105.240 shall extend to judicial officers when acting judicially.

(RSMo 1939 § 12823)

Prior revisions: 1929 § 11199; 1919 § 9172; 1909 § 10201



Section 105.240 Officers may break doors, when.

Effective 28 Aug 1939

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.240. Officers may break doors, when. — Every officer may break open doors and enclosures to execute a warrant or other process for the arrest of any person, or to levy an execution, or execute an order for the delivery of personal property, if, upon public demand and an announcement of his official character, they be not opened.

(RSMo 1939 § 12824)

Prior revisions: 1929 § 11200; 1919 § 9173; 1909 § 10202



Section 105.255 Discrimination in hiring based on educational programs prohibited, when.

Effective 28 Aug 2009

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.255. Discrimination in hiring based on educational programs prohibited, when. — 1. No municipal fire department, municipal police department, state agency, state department, or political subdivision of the state shall discriminate in hiring, placement, treatment, or prerequisite requirements for any employment or services of an individual based on the elementary or secondary education program that the individual is completing or has completed, provided that such elementary or secondary education program is permitted under Missouri law.

2. Nothing in this section shall prohibit an employer from requiring an individual to have other abilities or skills applicable to the duties of a position.

3. This section shall not apply to any private employer.

(L. 2009 S.B. 232 § 167.043)



Section 105.260 Certain laws to apply to St. Louis.

Effective 28 Aug 1939

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.260. Certain laws to apply to St. Louis. — All laws requiring any officer of any county to perform any duty, service, or trust under the laws of this state shall include all corresponding city officers named in the charter and scheme of separation for the government of the city and county of St. Louis.

(RSMo 1939 § 15745)

Prior revision: 1929 § 14797

CROSS REFERENCE:

City of St. Louis to be included in term "county", when, 1.080



Section 105.262 No delinquent taxes, condition of state employment — annual check by department of revenue.

Effective 01 Jan 2006, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.262. No delinquent taxes, condition of state employment — annual check by department of revenue. — 1. As a condition of continued employment with the state of Missouri, all persons employed full time, part time, or on a temporary or contracted basis by the executive, legislative, or judicial branch shall file all state income tax returns and pay all state income taxes owed.

2. Each chief administrative officer or their designee of each division of each branch of state government shall at least one time each year check the status of every employee within the division against a database developed by the director of revenue to determine if all state income tax returns have been filed and all state income taxes owed have been paid. The officer or designee shall notify any employee if the database shows any state income tax return has not been filed or taxes are owed under that employee's name or taxpayer number. Upon notification, the employee will have forty-five days to satisfy the liability or provide the officer or designee with a copy of a payment plan approved by the director of revenue. To satisfy this section, any approved payment plan shall be in the form of a payroll deduction. Failure to satisfy the liability or provide a copy of the approved payroll deduction payment plan within the forty-five days will result in immediate dismissal of the employee from employment by the state. Nothing in this subsection shall prohibit the director of revenue from approving modifications to an approved payroll deduction payment plan for good cause; however, if an employee voluntarily suspends or terminates an approved payroll deduction without the agreement of the director of revenue before the tax liability is satisfied, then the employee shall be in violation of this section and shall be immediately dismissed as an employee of this state.

3. The chief administrative officer of each division of the general assembly or their designee shall at least one time each year provide the name and Social Security number of every member of the general assembly to the director of revenue to determine if all state income tax returns have been filed and all state income taxes owed have been paid. The director shall notify any member of the general assembly if the database shows any state income tax return has not been filed or taxes are owed under that member's name or taxpayer number. Upon notification, the member will have forty-five days to satisfy the liability or provide the director with a copy of a payment plan approved by the director of revenue. To satisfy this section, any approved payment plan shall be in the form of a payroll deduction. Failure to satisfy the liability or provide a copy of the approved payroll deduction payment plan within the forty-five days will result in the member's name being submitted to the appropriate ethics committee for disciplinary action deemed appropriate by the committee. Nothing in this subsection shall prohibit the director of revenue from approving modifications to an approved payroll deduction payment plan for good cause; however, if a member voluntarily suspends or terminates an approved payroll deduction without the agreement of the director of revenue before the tax liability is satisfied, then the member shall be in violation of this section and the member's name shall be immediately submitted to the appropriate ethics committee for disciplinary action deemed appropriate by the committee.

4. The chief administrative officer of each division of the judicial branch or their designee shall at least one time each year provide the name and Social Security number of every elected or appointed member of the judicial branch to the director of revenue to determine if all state income tax returns have been filed and all state income taxes owed have been paid. The director shall notify any member if the database shows any state income tax return has not been filed or taxes are owed under that member's name or taxpayer number. Upon notification, the member will have forty-five days to satisfy the liability or provide the director with a copy of a payment plan approved by the director of revenue. To satisfy this section, any approved payment plan shall be in the form of a payroll deduction. Failure to satisfy the liability or provide a copy of the approved payroll deduction payment plan within the forty-five days will result in the member's name being submitted to the appropriate ethics body for disciplinary action deemed appropriate by that body. Nothing in this subsection shall prohibit the director of revenue from approving modifications to an approved payroll deduction payment plan for good cause; however, if a member voluntarily suspends or terminates an approved payroll deduction without the agreement of the director of revenue before the tax liability is satisfied, then the member shall be in violation of this section and the member's name shall be immediately submitted to the appropriate ethics body for disciplinary action deemed appropriate by that body.

5. The director of revenue shall at least one time each year check the status of every statewide elected official against a database developed by the director to determine if all state income tax returns have been filed and all state income taxes owed have been paid. The director shall notify any elected official if the database shows any state income tax return has not been filed or taxes are owed under that official's name or taxpayer number. Upon notification, the official will have forty-five days to satisfy the liability or agree to a payment plan approved by the director of revenue. To satisfy this section, any approved payment plan shall be in the form of a payroll deduction. Failure to satisfy the liability or agree to the approved payroll deduction payment plan within the forty-five days will result in the official's name being submitted to the state ethics commission. Nothing in this subsection shall prohibit the director of revenue from approving modifications to an approved payroll deduction payment plan for good cause; however, if an official voluntarily suspends or terminates an approved payroll deduction without the agreement of the director of revenue before the tax liability is satisfied, then the official shall be in violation of this section and the official's name shall be immediately submitted to the state ethics commission.

(L. 2003 H.B. 600 § 1, A.L. 2005 S.B. 367)

Effective 1-01-06



Section 105.264 Administrative leave for misconduct, hearing required--school districts to inform board of education--employee given written notice of reason for leave, when.

Effective 14 Oct 2016, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

*105.264. Administrative leave for misconduct, hearing required--school districts to inform board of education--employee given written notice of reason for leave, when. — 1. As used in this section, the following words shall mean:

(1) “Administrative leave”, time off without charge to any annual or sick leave or loss of pay due to misconduct or investigation of misconduct of an employee;

(2) “Employee”, an individual who is employed by a department or division of the state, agency of the state, or school district, excluding probationary teachers;

(3) “Employer”, any department or division of the state, agency of the state, or any school district.

2. (1) Notwithstanding any provision of law, if an employer places an employee on administrative leave, a hearing shall be held within sixty days from the date the employee was placed on such leave. The hearing and determination may be continued for good cause shown but shall not be continued past one hundred eighty days from the date the employee was placed on administrative leave.

(2) The provisions of this subsection shall not apply when:

(a) An employer who has placed an employee on administrative leave due to misconduct or an investigation of misconduct refers such misconduct to a law enforcement agency or to another state or federal agency; or

(b) A law enforcement agency or other state or federal agency has commenced its own investigation of the misconduct for which the employee was placed on administrative leave.

3. Within thirty days of placing an employee on administrative leave, any employer that is also a school district shall inform the board of education of the reason or reasons for the employee’s placement on administrative leave. Should that same employee remain on administrative leave past the initial board of education meeting, the board of education shall be provided at every meeting thereafter an update regarding the reason or reasons for the continued placement.

4. Within seven days of being placed on administrative leave, an employee shall be advised in writing of the general reason or reasons for being placed on administrative leave. Any document informing an employee of the general reason or reasons for being placed on administrative leave shall not be subject to the open records requirements under chapter 610.

5. In the event that an employee is removed from administrative leave within thirty days of being placed on administrative leave, the provisions of subsection 2 of this section shall not apply.

(L. 2016 H.B. 1432)

*Effective 10-14-16, see § 21.250. H.B. 1432 was vetoed June 28, 2016. The veto was overridden on September 14, 2016.



Section 105.265 Life insurance benefits, effect of active military duty.

Effective 13 Jul 2005, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.265. Life insurance benefits, effect of active military duty. — All officers and employees of this state, or of any department or agency thereof, all members of state retirement systems, and all other public employees of this state who are entitled to life insurance benefits as a state employee or a member of a state retirement system, and who are or become members of the United States Armed Forces or the National Guard and who are called to military service under competent orders from the appropriate military authority in time of active armed warfare shall be entitled to such life insurance benefits for the entire duration of such military deployment, including time periods in excess of twelve months, subject to the terms and conditions of any life insurance policy that may be in place to provide such coverage. Such persons shall be required to pay the cost of such coverage.

(L. 2005 H.B. 119)

Effective 7-13-05



Section 105.266 Leave of absence granted, state employees, bone marrow or organ donation.

Effective 28 Aug 2001

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.266. Leave of absence granted, state employees, bone marrow or organ donation. — 1. Any employee of the state of Missouri, its departments or agencies shall be granted a leave of absence for the time specified for the following purposes:

(1) Five workdays to serve as a bone marrow donor if the employee provides his or her employer with written verification that he or she is to serve as a bone marrow donor;

(2) Thirty workdays to serve as a human organ donor if the employee provides his or her employer with written verification that he or she is to serve as a human organ donor.

2. An employee who is granted a leave of absence pursuant to this section shall receive his or her base state pay without interruption during the leave of absence. For purposes of determining seniority, pay or pay advancement and performance awards and for the receipt of any benefit that may be affected by a leave of absence, the service of the employee shall be considered uninterrupted by the leave of absence.

3. The employer shall not penalize an employee for requesting or obtaining a leave of absence according to this section.

4. The leave authorized by this section may be requested by the employee only if the employee is the person who is serving as the donor.

(L. 2001 H.B. 679)



Section 105.267 Red Cross and other emergency management agency recognized volunteers granted leave during disasters — procedure — definition — additional employees granted leave, when.

Effective 28 Aug 2005

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.267. Red Cross and other emergency management agency recognized volunteers granted leave during disasters — procedure — definition — additional employees granted leave, when. — 1. Except as otherwise provided in this subsection, any employee of an agency of the state of Missouri, who has been certified by the American Red Cross or certified by a volunteer organization with a disaster service commitment recognized by the state emergency management agency as a disaster service volunteer, may be granted leave from work with pay to participate in specialized disaster relief services for the American Red Cross or such volunteer organization, not to exceed a total of twenty-five full-time equivalent state employees for a total of one hundred twenty work hours in any fiscal year for each full-time equivalent employee. The employee shall be released from work to participate in specialized disaster relief services upon request from an authorized representative of the American Red Cross or such volunteer organization for such employee and upon the approval of such employee's appointing authority. The appointing authority shall compensate an employee granted leave pursuant to this section at the employee's regular rate of pay for regular work hours during which the employee is absent from the employee's regular place of employment for the state of Missouri. Any leave granted pursuant to this section shall not affect the employee's leave status.

2. Before any payment of salary is made covering the period of the leave, the authorized representative of the American Red Cross or such volunteer organization, pursuant to subsection 1 of this section, shall file with the appointing authority or supervising agency evidence that such employee participated in specialized disaster relief services during the time such leave pay is granted.

3. No certified disaster service volunteer shall be discharged from employment because of such person's status as a certified disaster service volunteer nor shall such employee be discriminated against or dissuaded from volunteering or continuing such service as a certified disaster relief volunteer. For the purposes of this section, the term "certified disaster volunteer" means a person who has completed the necessary training for, and has been certified as, a disaster service specialist by the American Red Cross or such volunteer organization, pursuant to subsection 1 of this section.

4. Upon written order of the governor, additional employees, not to exceed twenty-five full-time equivalent state employees, may be granted leave pursuant to this section to participate in specialized disaster relief services for disasters occurring within this state.

(L. 1995 H.B. 80, A.L. 1999 H.B. 368, A.L. 2003 S.B. 426, A.L. 2005 S.B. 71)



Section 105.269 Retired teacher, certain districts, may return to teaching without losing retirement benefits — rulemaking authority.

Effective 28 Aug 2001

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.269. Retired teacher, certain districts, may return to teaching without losing retirement benefits — rulemaking authority. — 1. Any metropolitan school district may allow retired teachers to teach in said metropolitan school district for up to four years without losing his or her retirement benefits or to teach or be an administrator in a charter school established pursuant to sections 160.400 to 160.420 in said metropolitan school district without losing his or her retirement benefits. Said retired teacher need not be in the teacher's salary scale. Said metropolitan school district shall place an emphasis on hiring retired teachers to teach in areas that include but are not limited to, improving student reading, which may include elementary remedial reading and the "Read to be Ready Program" as established under this act, math, science and special education.

2. The department of elementary and secondary education shall adopt rules to implement the provisions of this section.

3. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section and section 167.640 shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and section 167.640 and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 1999, shall be invalid and void.

(L. 1999 H.B. 889 § 5, subsec. 7, A.L. 2001 H.B. 660)



Section 105.270 Leave of absence to perform military duties mandatory — discrimination against militia members a misdemeanor — hours of leave, how computed.

Effective 28 Aug 2002

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.270. Leave of absence to perform military duties mandatory — discrimination against militia members a misdemeanor — hours of leave, how computed. — 1. All officers and employees of this state, or of any department or agency thereof, or of any county, municipality, school district, or other political subdivision, and all other public employees of this state who are or may become members of the National Guard or of any reserve component of the Armed Forces of the United States, shall be entitled to leave of absence from their respective duties, without loss of time, pay, regular leave, impairment of efficiency rating, or of any other rights or benefits, to which otherwise entitled, for all periods of military services during which they are engaged in the performance of duty or training in the service of this state at the call of the governor and as ordered by the adjutant general without regard to length of time, and for all periods of military services during which they are engaged in the performance of duty in the service of the United States under competent orders for a period not to exceed a total of one hundred twenty hours in any federal fiscal year.

2. Before any payment of salary is made covering the period of the leave the officer or the employee shall file with the appointing authority or supervising agency an official order from the appropriate military authority as evidence of such duty for which military leave pay is granted which order shall contain the certification of the officer or employee's commanding officer of performance of duty in accordance with the terms of such order.

3. No member of the organized militia shall be discharged from employment by any of the aforementioned agencies because of being a member of the organized militia, nor shall he be hindered or prevented from performing any militia service he may be called upon to perform by proper authority nor otherwise be discriminated against or dissuaded from enlisting or continuing his service in the militia by threat or injury to him in respect to his employment. Any officer or agent of the aforementioned agencies violating any of the provisions of this section is guilty of a misdemeanor.

4. Notwithstanding the provisions of any other administrative rule or law to the contrary, any person entitled to military leave pursuant to the provisions of subsection 1 of this section shall only be charged military leave for any hours which that person would otherwise have been required to work had it not been for such military leave. The minimum charge for military leave shall be one hour and additional charges for military leave shall be in multiples of the minimum charge.

(L. 1955 p. 737 §§ 1, 2, A.L. 1975 H.B. 103, A.L. 1977 H.B. 384, A.L. 1982 S.B. 715, A.L. 2002 H.B. 1822)



Section 105.271 Employee leave for adoptive parents and stepparents, when — leave-sharing program, donated leave — rulemaking authority.

Effective 28 Aug 2014

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.271. Employee leave for adoptive parents and stepparents, when — leave-sharing program, donated leave — rulemaking authority. — 1. A foster or adoptive parent who is employed by the state of Missouri, its departments, agencies, or political subdivisions, may use his or her accrued sick leave, annual leave, or the same leave without pay granted to biological parents to take time off for purposes of arranging for the foster or adopted child's placement or caring for the child after placement. The employer shall not penalize an employee for requesting or obtaining time off according to this section.

2. The state of Missouri, its departments, and agencies shall, and political subdivisions may, provide for a leave-sharing program to permit its employees to donate annual leave, overtime, or compensatory time to an employee who is arranging for a foster or adopted child's placement or caring for the child after placement, which has caused or is likely to cause such employee to take leave without pay or to terminate employment. Such donated annual leave, overtime, or compensatory time may be transferable between employees in different departments, agencies, or political subdivisions of the state, with the agreement of the chief administrative officers of such departments, agencies, or political subdivisions.

3. Any donated annual leave, overtime, or compensatory time authorized under this section shall only be used by the recipient employee for purposes of arranging for the foster or adopted child's placement or caring for the child after placement. Nothing in this section shall be construed as prohibiting a leave-sharing program for other purposes.

4. All forms of paid leave available for use by the recipient employee shall be used prior to using donated annual leave, overtime, or compensatory time.

5. All donated annual leave, overtime, or compensatory time shall be given voluntarily. No employee shall be coerced, threatened, intimidated, or financially induced into donating annual leave, overtime, or compensatory time for purposes of the leave-sharing program.

6. For purposes of this section, the phrase "foster or adoptive parent" refers to both those pursuing to foster or adopt a child and those who have a foster or adopted child placed in the home. The phrase "for purposes of arranging for the foster or adopted child's placement or caring for the child after placement" includes, but is not limited to:

(1) Appointments with state officials, child-placing agencies, social workers, health professionals, or attorneys;

(2) Court proceedings;

(3) Required travel;

(4) Training and licensure as a foster parent;

(5) Any periods of time during which foster or adoptive parents are ordered or required by the state, a child-placing agency, or by a court to take time off from work to care for the foster or adopted child; or

(6) Any other activities necessary to allow the foster care or adoption to proceed.

7. A stepparent, as defined in section 453.015, who is employed by the state of Missouri, its departments, agencies, or political subdivisions, may use his or her accrued sick leave, annual leave or the same leave without pay granted to biological parents to take time off to care for his or her stepchild. The employer shall not penalize an employee for requesting or obtaining time off according to this section.

8. The leave authorized by this section may be requested by the employee only if the employee is the person who is primarily responsible for furnishing the care and nurture of the child.

9. The commissioner of administration may promulgate rules as necessary to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly under chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2014, shall be invalid and void.

(L. 1987 H.B. 774 § 1, A.L. 1998 H.B. 1918, A.L. 2014 S.B. 869)



Section 105.272 Expenses of officers and employees of state and political subdivisions, procedure — cash advances authorized, when — procedure.

Effective 28 Aug 1994

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.272. Expenses of officers and employees of state and political subdivisions, procedure — cash advances authorized, when — procedure. — 1. As used in this section, the term "governmental entity" shall include the state of Missouri and all political subdivisions of the state of Missouri. The term "employees" shall include all persons employed by a governmental entity and all elected and appointed officials of a governmental entity. The term "expenses" shall refer only to expenses actually and necessarily incurred by an employee in the performance of the official business of the governmental entity.

2. If a governmental entity elects to pay expenses incurred by its employees, then prior to May 1, 1995, the governing body of the governmental entity shall provide, by enactment of a statute, rule, order or ordinance, a system whereby all employees of the governmental entity shall submit a voucher of their expenses which has been certified by the employee as being true and correct. The governing body of each governmental entity shall designate one employee of the governmental entity to whom the vouchers of expenses of all employees of the governmental entity shall be submitted. The designated employee shall be responsible for reviewing such vouchers of expenses and for ensuring reimbursement of only those expenses of employees properly incurred.

3. Governmental entities may authorize cash advances in particular instances when the projected expenses to be incurred by particular employees would pose a financial burden on such employees. If such an advance is authorized, then the voucher for the expenses actually and necessarily incurred and the balance of the advance remaining after the expenditures shall be submitted to a designated employee as provided in subsection 2 of this section, within ten days after such expenses are actually incurred.

(L. 1993 H.B. 551 & 552 § 3, A.L. 1994 H.B. 1699)



Section 105.273 Definitions.

Effective 28 Aug 1998

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.273. Definitions. — As used in sections 105.273 to 105.278

(1) "Public security" means a bond, note, certificate of indebtedness, or other obligation for the payment of money, issued by this state or by any of its departments, agencies or other instrumentalities or by any of its political subdivisions;

(2) "Instrument of payment" means a check, draft, warrant or order for the payment, delivery or transfer of funds;

(3) "Authorized officer" means any official of this state or any of its departments, agencies, or other instrumentalities or any of its political subdivisions whose signature to a public security or instrument of payment is required or permitted;

(4) "Facsimile signature" means a reproduction by engraving, imprinting, stamping, or other means of the manual signature of an authorized officer;

(5) "Contract", means any contract executed by a political subdivision of this state and approved by the governing body of the political subdivision.

(L. 1959 S.B. 119 § 1, A.L. 1998 S.B. 680)

CROSS REFERENCES:

Governor, use of facsimile signature, 26.101

Secretary of state, use of facsimile signature, 28.095



Section 105.274 Facsimile signature on public securities, instruments, or contracts, effect.

Effective 28 Aug 1998

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.274. Facsimile signature on public securities, instruments, or contracts, effect. — Any authorized officer, after filing with the secretary of state his or her manual signature certified by such officer under oath, may execute or cause to be executed with a facsimile signature in lieu of his or her manual signature:

(1) Any public security, provided that at least one signature required or permitted to be placed thereon shall be manually subscribed;

(2) Any instrument of payment. Upon compliance with sections 105.273 to 105.278 by the authorized officer, his or her facsimile signature has the same legal effect as his or her manual signature; and

(3) Any contract executed by a political subdivision of this state and approved by the governing body of the political subdivision.

(L. 1959 S.B. 119 § 2, A.L. 1998 S.B. 680)



Section 105.275 Facsimile seal, use, effect.

Effective 28 Aug 1959

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.275. Facsimile seal, use, effect. — When the seal of this state or any of its departments, agencies, or other instrumentalities or of any of its political subdivisions is required in the execution of a public security or instrument of payment, the authorized officer may cause the seal to be printed, engraved, stamped or otherwise placed in facsimile thereon. The facsimile seal has the same legal effect as the impression of the seal.

(L. 1959 S.B. 119 § 3)



Section 105.276 Fraudulent use of facsimile signature or seal, penalty.

Effective 28 Aug 1959

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.276. Fraudulent use of facsimile signature or seal, penalty. — Any person who with intent to defraud uses on a public security or an instrument of payment a facsimile signature, or any reproduction of it, of any authorized officer; or any facsimile seal, or any reproduction of it, of this state or any of its departments, agencies, or other instrumentalities or of any of its political subdivisions is guilty of a felony and shall be punishable by imprisonment for not less than two or more than ten years in an institution designated by the state division of corrections.

(L. 1959 S.B. 119 § 4)



Section 105.277 Uniformity of interpretation.

Effective 28 Aug 1959

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.277. Uniformity of interpretation. — This law shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.

(L. 1959 S.B. 119 § 5)



Section 105.278 Short title.

Effective 28 Aug 1959

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.278. Short title. — Sections 105.273 to 105.278 may be cited as the "Uniform Facsimile Signature of Public Officials Law".

(L. 1959 S.B. 119 § 6)



Section 105.300 Definitions.

Effective 25 Jun 1985, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.300. Definitions. — When used in sections 105.300 to 105.440, the following terms mean:

(1) "Applicable federal law", those provisions of the federal law, including federal regulations and requirements issued pursuant thereto which provide for the extension of the benefits of Title 2 of the Social Security Act (42 U.S.C.A. § 401 et seq.) to employees of states, political subdivisions and their instrumentalities;

(2) "Employee", elective or appointive officers and employees of the state, including members of the general assembly, and elective or appointive officers and employees of any political subdivision of the state, including county officers remunerated wholly by fees from sources other than county funds, or any instrumentality of either the state or such political subdivisions; and employees of a group of two or more political subdivisions of the state organized to perform common functions or services;

(3) "Employee tax", the tax imposed by section 1400 of the federal Internal Revenue Code of 1939 and section 3101 of the federal Internal Revenue Code of 1954;

(4) "Employment", any service performed by any employee of the state or any of its political subdivisions or any instrumentality of either of them, which may be covered, under applicable federal law, in the agreement between the state and the Secretary of Health, Education and Welfare, except services, which in the absence of an agreement entered into under sections 105.300 to 105.440 would constitute "employment" as defined in section 210 of the Social Security Act (42 U.S.C.A. § 410); any services performed by an employee as a member of a coverage group, in positions covered by a retirement system on the date such agreement is made applicable to such coverage group, which retirement system is supported wholly or in part by the state or any of its instrumentalities or political subdivisions, shall not be considered as "employment" within the meaning of sections 105.300 to 105.440; however, service which under the Social Security Act may be included only upon certification by the governor in accordance with section 218(d)(3) of that act shall be included in the term "employment" if and when the governor issues, with respect to such service, a certificate to the Secretary of Health, Education and Welfare pursuant to section 105.353;

(5) "Federal agency", any federal officer, department, or agency which is charged on behalf of the federal government with the particular federal function referred to in connection with such term;

(6) "Federal Insurance Contributions Act", subchapter A of chapter 9 of the federal Internal Revenue Code of 1939 and subchapters A and B of chapter 21 of the federal Internal Revenue Code of 1954, as such codes have been and may be amended;

(7) "Instrumentality", an instrumentality of a state or of one or more of its political subdivisions but only if such instrumentality is a juristic entity which is legally separate and distinct from the state or such political subdivision and whose employees are not by virtue of their relation to such juristic entity employees of the state or such subdivision;

(8) "Political subdivision", any county, township, municipal corporation, school district, or other governmental entity of equivalent rank;

(9) "Social Security Act", the act of Congress approved August 14, 1935, Title 42, Chapter 7, United States Code, officially cited as the "Social Security Act", (42 U.S.C.A. § 401, et seq.), as such act has been and may from time to time be amended;

(10) "State administrator", director, division of accounting, office of administration;

(11) "State agency", office of administration, division of accounting;

(12) "Wages", all remuneration for employment as defined herein, including the cash value of all remuneration paid in any medium other than cash, except that the term shall not include that part of such remuneration which, even if it were for "employment" within the meaning of the federal Insurance Contributions Act, would not constitute "wages" within the meaning of that act.

(L. 1951 p. 788 § 1, A.L. 1951 p. 796 § 1, A.L. 1953 p. 659, A.L. 1955 p. 729, A.L. 1961 p. 545, A.L. 1979 H.B. 877, A.L. 1980 H.B. 1153, A.L. 1983 H.B. 713 Revision, A.L. 1985 H.B. 640)

Effective 6-25-85



Section 105.310 Federal-state agreement — contents — services covered.

Effective 25 Jun 1985, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.310. Federal-state agreement — contents — services covered. — 1. The state agency, with the approval of the governor, shall enter into on behalf of the state an agreement with the Secretary of Health and Human Services, consistent with sections 105.300 to 105.440, for the purpose of extending the benefits of the federal old age and survivors insurance system to employees of the state or of any of its political subdivisions, or of any instrumentality of any one or more of them, with respect to services specified in such agreement, which constitute employment as defined in section 105.300. Such agreement may contain provisions relating to coverage, benefits, contributions, effective date, modifications and termination of the agreement, administration and other appropriate provisions, and except as otherwise required by the Social Security Act as to the services to be covered, such agreement shall provide that benefits will be granted to employees whose services are covered by the agreement, their dependents and survivors, on the same basis as though the services constituted employment within the meaning of Title 2 of the Social Security Act (42 U.S.C.A. § 401 et seq.).

2. A modification entered into after December 31, 1954, and prior to January 1, 1958, may be effective with respect to services performed after December 31, 1954, or after a later date specified in the modification.

3. All services which constitute employment as defined in section 105.300 and are performed in the employ of the state by employees of the state shall be covered by the agreement.

4. All services shall be covered by the agreement which:

(1) Constitute employment as defined in section 105.300;

(2) Are performed in the employ of a political subdivision or in the employ of an instrumentality of either the state or a political subdivision; except services performed in the employ of any municipality in connection with its operation of a public transportation system as defined in section 210(1) of the Social Security Act (42 U.S.C.A. § 410); and there is hereby granted to the governing body of such municipality and the officers in charge of such transportation system such powers and authority as may be necessary to comply with the Social Security Act in extending the benefits of the federal old age and survivors insurance system to the employees of such public transportation system; and

(3) Are covered by a plan which is in conformity with the terms of the agreement approved by the state agency under section 105.350.

5. As modified the agreement shall include all services described in either subsection 3 or 4 of this section and performed by individuals in positions covered by a retirement system with respect to which the governor has issued a certificate to the Secretary of Health and Human Services pursuant to section 105.353.

(L. 1951 p. 788 § 2, A.L. 1955 p. 729, A.L. 1985 H.B. 640)

Effective 6-25-85



Section 105.320 Contributions by state.

Effective 28 Aug 1959

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.320. Contributions by state. — The trustee of the state will pay to the Secretary of the Treasury at such times as may be prescribed by federal law or regulation, contributions with respect to wages equal to the sum of the taxes which would be imposed by the Federal Insurance Contributions Act (26 U.S.C.A. § 1400 et seq.), if service covered by the agreement constituted employment within the meaning of the act.

(L. 1951 p. 788 § 2, A.L. 1955 p. 729, A.L. 1959 S.B. 186)



Section 105.330 Agreements with bistate instrumentality, how made.

Effective 28 Aug 1955

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.330. Agreements with bistate instrumentality, how made. — Any instrumentality jointly created by this state and any other state or states is hereby authorized upon the granting of like authority by such other state or states:

(1) To enter into an agreement with the Secretary of Health, Education and Welfare whereby the benefits of the federal old age and survivors insurance system shall be extended to employees of such instrumentality;

(2) To require its employees to pay, and for that purpose deduct from their wages, contributions equal to the amounts which they would be required to pay under section 105.340, subsection 1, if they were covered by an agreement made pursuant to section 105.310;

(3) To make payments to the Secretary of the Treasury in accordance with such agreement, including payments from its own funds, and otherwise to comply with such agreements. Such agreement, to the extent practicable, shall be consistent with the provisions of sections 105.300 to 105.440.

(L. 1951 p. 788 § 3, A.L. 1955 p. 729)



Section 105.340 Contributions by state employees, liability for — collection.

Effective 28 Aug 1969

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.340. Contributions by state employees, liability for — collection. — 1. Every employee of the state whose services are covered by an agreement entered into under section 105.310 shall be required to pay for the period of coverage to the trustee contributions with respect to wages equal to the amount of the employee tax which would be imposed by the Federal Insurance Contributions Act (26 U.S.C.A. § 1400). The liability shall arise in consideration of the employee's retention in the service, or his entry upon service after the passage of sections 105.300 to 105.440.

2. The contributions imposed by this section shall be collected by the trustee by deducting the amount of the contributions from wages paid, but failure to make the deductions shall not relieve the employee from liability for the contribution.

3. If more or less than the correct amount of the employee's contribution is paid or deducted with respect to any remuneration, proper adjustments or refund shall be made, without interest, in such manner and at such times as the state agency shall prescribe.

(L. 1951 p. 788 § 4, A.L. 1955 p. 729, A.L. 1959 S.B. 186, A.L. 1969 H.B. 670)



Section 105.350 Agreements between the state and its political subdivisions — contents.

Effective 25 Jun 1985, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.350. Agreements between the state and its political subdivisions — contents. — 1. Each political subdivision of the state and each instrumentality of the state or of a political subdivision may submit for approval by the state agency a plan for extending the benefits of Title 2 of the Social Security Act (42 U.S.C.A. § 401 et seq.) to its employees, and are hereby authorized to, by proper ordinance or resolution, enter into and ratify any such agreement upon its approval as aforesaid. Two or more political subdivisions or instrumentalities may form a joint plan if, in the absence of such joint plan, because of the requirements of the agreement entered into pursuant to section 105.310, or because of any requirement imposed by federal law, any subdivision included in such unit would be unable to submit an approvable plan.

2. Each plan or any amendment thereof shall be approved by the state agency if it finds that such plan is in conformity with the requirements provided by the regulations of the state agency, except that no plan shall be approved unless:

(1) It is in conformity with the requirements of the applicable federal law and with the agreement entered into under section 105.310;

(2) It provides that all services which constitute employment as defined in section 105.300 and are performed in the employ of the political subdivision or instrumentality, or in the employ of any member of a joint coverage unit are covered by the plan;

(3) It specifies the source or sources from which the funds necessary to make the payments required by section 105.370 are to be derived and contains reasonable assurance that such sources will be adequate for such purpose;

(4) It provides for methods of administration of the plan by the political subdivision or instrumentality or members of the joint coverage unit as are found by the state agency to be necessary for the proper and efficient administration of the plan;

(5) It provides that the political subdivision or instrumentality or members of the joint coverage unit shall make reports, in the form and containing such information as the state agency may from time to time require, and that it shall comply with all provisions which the state or federal agency may find necessary to assure the correctness and verification of such reports.

(L. 1951 p. 788 § 5, A.L. 1985 H.B. 640)

Effective 6-25-85



Section 105.353 Referendum on inclusion of members of existing retirement systems — notice — agreement for coverage.

Effective 21 Jun 1988, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.353. Referendum on inclusion of members of existing retirement systems — notice — agreement for coverage. — 1. Upon the request of the governing body of a retirement system, the governor shall authorize a referendum supervised by the office of administration, in accordance with the requirements of section 218(d)(3) of the Social Security Act, on the question of whether service in positions covered by a retirement system established by the state or by a political subdivision thereof should be excluded from or included under an agreement under sections 105.300 to 105.440. The notice required by section 218(d)(3)(C) of the Social Security Act to be given to employees shall contain or be accompanied by a statement, in such form and detail necessary and sufficient, to inform the employees of the rights which will accrue to them and their dependents and survivors, and the liabilities to which they will be subject, if their services are included under an agreement under sections 105.300 to 105.440. The public school retirement system of Missouri shall constitute a single retirement system and vote in a single referendum except that each state college and teachers' college and the department of elementary and secondary education shall be treated as a separate retirement system, shall vote in a separate referendum and shall determine its coverage independently of action taken by any other entity.

2. Upon receiving evidence satisfactory to him that with respect to any referendum the conditions specified in section 218(d)(3) of the Social Security Act have been met, the governor shall so certify to the Secretary of Health, Education and Welfare.

3. In the event the employees in positions covered by the public school retirement system of Missouri, except employees of any state college or state teachers' college, vote to be included under an agreement under sections 105.300 to 105.440, the employing political subdivision, instrumentalities and the state shall enter into and execute an agreement with the state agency for extending the benefits of Title 2 of the Social Security Act (42 U.S.C.A. § 401 et seq.) to their employees.

(L. 1955 p. 729 § 105.355, A.L. 1987 H.B. 713, A.L. 1988 H.B. 1100, et al.)

Effective 6-21-88



Section 105.360 Nonapproval or termination of plan — hearing.

Effective 25 Jun 1985, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.360. Nonapproval or termination of plan — hearing. — The state agency shall not finally refuse to approve a plan without reasonable notice and opportunity for hearing to each political subdivision or instrumentality affected thereby.

(L. 1951 p. 788 § 5, A.L. 1985 H.B. 640)

Effective 6-25-85



Section 105.370 Contributions by political subdivisions and employees — liability for.

Effective 28 Aug 1959

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.370. Contributions by political subdivisions and employees — liability for. — 1. Each political subdivision or instrumentality whose plan has been approved under section 105.350 shall pay to the trustee with respect to wages at such times as the state agency may prescribe contributions in the amounts and at the rates specified in the agreement entered into by the state agency.

2. Each political subdivision or instrumentality required to make payments under sections 105.300 to 105.440 is authorized, in consideration of the employee's retention in, or entry upon, employment after the passage of sections 105.300 to 105.440, to impose upon its employees, as to services which are covered by an approved plan, a contribution with respect to wages, not exceeding the amount of the employee tax which would be imposed by the Federal Insurance Contributions Act (26 U.S.C.A. § 1400) and to deduct the amount of the contribution from the wages when paid. Contributions so collected shall be paid to the trustee in partial discharge of the liability of the political subdivision or instrumentality. Failure to deduct the contribution shall not relieve the employee or employer of liability therefor.

(L. 1951 p. 788 § 5, A.L. 1955 p. 729, A.L. 1959 S.B. 186)



Section 105.375 Officer compensated solely by fees to reimburse county for contributions.

Effective 28 Aug 1961

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.375. Officer compensated solely by fees to reimburse county for contributions. — Any county officer who is compensated wholly by fees derived from sources other than county or state moneys shall pay into the county treasury out of fees received by him amounts equal to the contributions required to be paid by the county under section 105.370 and shall collect from all deputies, assistants and employees in his office and turn over to the officer or agent of the county charged with the payment thereof to the state agency the amounts required to be collected and paid under section 105.370.

(L. 1961 p. 545 § 105.365)



Section 105.380 Delinquent contributions, interest charged, penalty, extension of time to file new reports, abatement of penalties.

Effective 25 Jun 1985, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.380. Delinquent contributions, interest charged, penalty, extension of time to file new reports, abatement of penalties. — 1. Delinquent payments due under section 105.370 shall bear interest at a rate equal to that charged by the federal agency for the period for which said payments are delinquent. No interest shall be charged if less than one dollar.

2. Delinquent wage reports or adjustment reports or contributions due but not filed or submitted by prescribed due dates shall be subject to a penalty of five dollars for the first day and one dollar for each day thereafter, or the penalty prescribed by the federal agency, whichever is greater. No more than one penalty shall apply in case of any joint failure to file a deposit return and to pay deposit contributions on the same prescribed due date.

3. Extensions to file required annual wage reports and adjustment reports may be granted by the state agency for good cause providing a written extension request is mailed to the state agency on or before the prescribed due date with an estimated deposit no less than the previous deposit, as adjusted. No penalty shall be applied to any report for which an extension of time has been authorized by the state agency.

4. The state administrator or his designate may, upon written request by any political subdivision or instrumentality covered by an agreement entered into under section 105.350 and upon showing of "good cause", abate any portion or all of a penalty charge which has been assessed in accordance with subsection 2 of this section. Good cause abatement can only be granted within the rules and regulations established by the state agency pursuant to section 105.430.

(L. 1951 p. 788 § 5, A.L. 1959 S.B. 186, A.L. 1980 H.B. 1153, A.L. 1985 H.B. 640)

Effective 6-25-85



Section 105.385 Delinquent contributions, how collected — withheld from distributions of state funds — payment required by county officer out of available funds.

Effective 01 Jul 1980, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.385. Delinquent contributions, how collected — withheld from distributions of state funds — payment required by county officer out of available funds. — 1. Delinquent payments due under section 105.370, together with accrued interest and penalties, may, at the request of the state agency, be deducted from any moneys payable to the subdivision or instrumentality by any department or agency of the state, or may be recovered in a court of competent jurisdiction against the political subdivision or instrumentality.

2. Whenever the state agency shall certify to any agency of the state authorized to apportion or allocate funds to political subdivisions or instrumentalities that any political subdivision or instrumentality is* delinquent in its payments as provided by sections 105.300 to 105.440, the amount so certified shall be withheld from distribution. Upon notification by the state administrator of the withholding by the distributing agency, the state treasurer, or appropriate official, if other than the state treasurer, shall transfer the amount so certified or such part thereof as is available from apportionments or allocations due the political subdivision or instrumentality to the state agency. In the event the state agency recovers any delinquent amounts from the political subdivision or instrumentality, the funds so recovered shall be credited to the fund or funds from which the transfer was made, and the distributing agency shall then apportion or allocate to the political subdivision or instrumentality the amount it was originally entitled to receive by law.

3. Whenever any political subdivision or instrumentality which is part of or located within a county shall become delinquent of any payments due under section 105.370 and/or 105.380, the state agency may certify to the treasurer or to any appropriate officer of the county and/or political subdivision or instrumentality the amount of the delinquent payment plus accrued interest and penalties. The official receiving such certification shall without regard to formal administrative procedure and usage of a particular fund, cause payments to be made out of available funds to the state agency sufficient to cover the amount certified by the state agency. If any treasurer or appropriate official to which the delinquent payment certification is so directed shall fail or neglect to perform the duties imposed upon him by this section he shall be liable upon his bond for the failure or neglect.

(L. 1980 H.B. 1153)

Effective 7-01-80

*Word "if" appears in original rolls.



Section 105.390 State treasurer as trustee of contributions — receipt, deposit and disposition of funds.

Effective 25 Jun 1985, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.390. State treasurer as trustee of contributions — receipt, deposit and disposition of funds. — 1. The state treasurer is appointed trustee of the old age and survivors insurance contributions. The trustee shall deposit in one or more banks or trust companies to the credit of the trust the following:

(1) All contributions, interest and penalties collected under sections 105.340 to 105.385;

(2) All moneys appropriated thereto;

(3) All moneys paid to the state pursuant to any agreement entered into under section 105.350;

(4) Any property or securities and earnings thereof acquired through the use of the moneys in the account; and

(5) All sums recovered upon the bond of the trustee or otherwise for losses sustained by the account and all other moneys received for the account from any other source.

2. No money shall be deposited in or be retained by any bank or trust company which does not have on deposit with and for the trustee at the time the kind and value of collateral required by section 30.270 for depositaries of the state treasurer.

3. All moneys in the trustee's account shall be mingled and undivided. Subject to the provisions of sections 105.300 to 105.440, the trustee is vested with full power, authority and jurisdiction over the account, including all moneys and property or securities belonging thereto, and may perform any and all acts which are necessary to the administration thereof consistent with the provisions of sections 105.300 to 105.440, except that all withdrawals from the trustee's account shall be accompanied by a certification of the director of the division of accounting that the withdrawal is in the correct amount and for a proper and legal purpose.

4. The trustee's account shall be held separate and apart from any other funds or moneys of the state and shall be used and administered exclusively for the purpose of sections 105.300 to 105.440. Withdrawals from such account shall be made solely for:

(1) Payment of amounts required to be paid to the federal agency pursuant to an agreement entered into under section 105.310;

(2) Payments of refunds provided for in section 105.340;

(3) Refunds of overpayments, not otherwise adjustable, made by a political subdivision or instrumentality; or

(4) Investing part or all of the account in United States obligations or for placing part or all of the account in open account time deposits in banking institutions in this state selected by the state treasurer and approved by the governor and state auditor.

5. All interest received from the investment or deposit of funds from this account and all interest and penalties collected but not remitted to the federal agency shall be credited by the state treasurer to general revenue.

6. From his account the trustee shall pay to the federal agency such amounts and at such times as may be directed by the state agency in accordance with any agreement entered into under section 105.310.

(L. 1951 p. 788 § 6, A.L. 1959 S.B. 186, A.L. 1973 H.B. 615, A.L. 1980 H.B. 1153, A.L. 1985 H.B. 640)

Effective 6-25-85

CROSS REFERENCE:

Multinational banks, securities and obligations of, investment in, when, 409.950



Section 105.400 Certification and transfer of state's share — contribution fund.

Effective 25 Jun 1985, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.400. Certification and transfer of state's share — contribution fund. — The director of the division of accounting at such times as may be prescribed by federal law or regulation shall certify to the state treasurer the amount of the state's share of the contributions required to be paid to the federal agency on account of the officers and employees of each department, division, agency or unit of state government whose services are covered by an agreement entered into under section 105.310. Thereupon the state treasurer shall immediately transfer such amounts from the proper funds from which the officers and employees were paid to the "Contribution Fund" which is hereby created.

(L. 1951 p. 788 § 6, A.L. 1959 S.B. 186, A.L. 1980 H.B. 1153, A.L. 1985 H.B. 640)

Effective 6-25-85



Section 105.420 Additional appropriations authorized.

Effective 01 Jul 1980, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.420. Additional appropriations authorized. — There are hereby authorized to be appropriated to the trustee in addition to the contributions paid into the account under sections 105.340 to 105.375, to be available for the purpose of subsections 4 and 5 of section 105.390, until expended, such additional sums as are found to be necessary in order to make the payments to the federal agency which the state is obligated to make pursuant to an agreement entered into under section 105.310.

(L. 1951 p. 788 § 6, A.L. 1959 S.B. 186, A.L. 1980 H.B. 1153)

Effective 7-01-80



Section 105.430 Rules and regulations — publication.

Effective 28 Aug 1951

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.430. Rules and regulations — publication. — The state agency shall make and publish such rules and regulations, not inconsistent with the provisions of sections 105.300 to 105.440, as it finds necessary to the efficient administration of the provisions of sections 105.300 to 105.440.

(L. 1951 p. 788 § 7)



Section 105.440 Studies — report to general assembly.

Effective 01 Jul 1980, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.440. Studies — report to general assembly. — The state agency shall make studies concerning the problem of old age and survivors protection for employees of the state and local governments and their instrumentalities concerning the operation of agreements made and plans approved under sections 105.300 to 105.440, and shall submit a report to the general assembly by April fifteenth of each year covering the administration and operation of sections 105.300 to 105.440 during the preceding year, including such recommendations for amendments to sections 105.300 to 105.440 as it considers proper and necessary.

(L. 1951 p. 788 § 8, A.L. 1980 H.B. 1153)

Effective 7-01-80



Section 105.445 Access to records, recovery of costs, power to compel production of records.

Effective 25 Jun 1985, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.445. Access to records, recovery of costs, power to compel production of records. — 1. The state agency shall have access to all payroll and disbursement records of political subdivisions and instrumentalities covered by agreement pursuant to section 105.350. The state agency after giving notice may order the political subdivision or instrumentality to make its books and records available to the state agency, at the office of the political subdivision or instrumentality and may audit those books and records.

2. The state agency may recover the actual costs and necessary expenses for the preparation of required Social Security wage and adjustment reports not filed with the state agency by a political subdivision or instrumentality. Such costs and expenses shall be billed and paid upon completion of wage and adjustment reports and all moneys collected shall be immediately deposited into the state's general revenue fund.

3. The state administrator shall have the power to issue a subpoena duces tecum to compel the production of any payroll and disbursement records of political subdivisions and instrumentalities covered by agreement pursuant to section 105.350.

(L. 1985 H.B. 640)

Effective 6-25-85



Section 105.450 Definitions.

Effective 28 Aug 2016

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.450. Definitions. — As used in sections 105.450 to 105.496 and sections 105.955 to 105.963, unless the context clearly requires otherwise, the following terms mean:

(1) “Adversary proceeding”, any proceeding in which a record of the proceedings may be kept and maintained as a public record at the request of either party by a court reporter, notary public or other person authorized to keep such record by law or by any rule or regulation of the agency conducting the hearing; or from which an appeal may be taken directly or indirectly, or any proceeding from the decision of which any party must be granted, on request, a hearing de novo; or any arbitration proceeding; or a proceeding of a personnel review board of a political subdivision; or an investigative proceeding initiated by an official, department, division, or agency which pertains to matters which, depending on the conclusion of the investigation, could lead to a judicial or administrative proceeding being initiated against the party by the official, department, division or agency;

(2) “Business entity”, a corporation, association, firm, partnership, proprietorship, or business entity of any kind or character;

(3) “Business with which a person is associated”:

(a) Any sole proprietorship owned by himself or herself, the person’s spouse or any dependent child in the person’s custody;

(b) Any partnership or joint venture in which the person or the person’s spouse is a partner, other than as a limited partner of a limited partnership, and any corporation or limited partnership in which the person is an officer or director or of which either the person or the person’s spouse or dependent child in the person’s custody whether singularly or collectively owns in excess of ten percent of the outstanding shares of any class of stock or partnership units; or

(c) Any trust in which the person is a trustee or settlor or in which the person or the person’s spouse or dependent child whether singularly or collectively is a beneficiary or holder of a reversionary interest of ten percent or more of the corpus of the trust;

(4) “Commission”, the Missouri ethics commission established in section 105.955;

(5) “Confidential information”, all information whether transmitted orally or in writing which is of such a nature that it is not, at that time, a matter of public record or public knowledge;

(6) “Decision-making public servant”, an official, appointee or employee of the offices or entities delineated in paragraphs (a) through (h) of this subdivision who exercises supervisory authority over the negotiation of contracts, or has the legal authority to adopt or vote on the adoption of rules and regulations with the force of law or exercises primary supervisory responsibility over purchasing decisions. The following officials or entities shall be responsible for designating a decision-making public servant:

(a) The governing body of the political subdivision with a general operating budget in excess of one million dollars;

(b) A department director;

(c) A judge vested with judicial power by Article V of the Constitution of the state of Missouri;

(d) Any commission empowered by interstate compact;

(e) A statewide elected official;

(f) The speaker of the house of representatives;

(g) The president pro tem of the senate;

(h) The president or chancellor of a state institution of higher education;

(7) “Dependent child” or “dependent child in the person’s custody”, all children, stepchildren, foster children and wards under the age of eighteen residing in the person’s household and who receive in excess of fifty percent of their support from the person;

(8) “Paid political consultant”, a person who is paid for profit to promote the election of a certain candidate or the interest of a committee, as defined in section 130.011, including, but not limited to, planning campaign strategies; coordinating campaign staff; organizing meetings and public events to publicize the candidate or cause; public opinion polling; providing research on issues or opposition background; coordinating or purchasing print or broadcast media; direct mail production; phone solicitation; fund raising; and any other political activities. The term “paid political consultant” shall not include vendors who provide tangible goods that do not promote the election of a candidate or the interest of a committee in the ordinary course of the vendor's business;

(9) “Political subdivision” shall include any political subdivision of the state, and any special district or subdistrict;

(10) “Public document”, a state tax return or a document or other record maintained for public inspection without limitation on the right of access to it and a document filed in a juvenile court proceeding;

(11) “Substantial interest”, ownership by the individual, the individual’s spouse, or the individual’s dependent children, whether singularly or collectively, directly or indirectly, of ten percent or more of any business entity, or of an interest having a value of ten thousand dollars or more, or the receipt by an individual, the individual’s spouse or the individual’s dependent children, whether singularly or collectively, of a salary, gratuity, or other compensation or remuneration of five thousand dollars, or more, per year from any individual, partnership, organization, or association within any calendar year;

(12) “Substantial personal or private interest in any measure, bill, order or ordinance”, any interest in a measure, bill, order or ordinance which results from a substantial interest in a business entity.

(L. 1965 p. 229 § 1, A.L. 1978 H.B. 1610 § 2, A.L. 1991 S.B. 262, A.L. 1997 S.B. 16, A.L. 2016 H.B. 1983)



Section 105.452 Prohibited acts by elected and appointed public officials and employees.

Effective 28 Aug 2008

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.452. Prohibited acts by elected and appointed public officials and employees. — 1. No elected or appointed official or employee of the state or any political subdivision thereof shall:

(1) Act or refrain from acting in any capacity in which he is lawfully empowered to act as such an official or employee by reason of any payment, offer to pay, promise to pay, or receipt of anything of actual pecuniary value paid or payable, or received or receivable, to himself or any third person, including any gift or campaign contribution, made or received in relationship to or as a condition of the performance of an official act, other than compensation to be paid by the state or political subdivision; or

(2) Use confidential information obtained in the course of or by reason of his employment or official capacity in any manner with intent to result in financial gain for himself, his spouse, his dependent child in his custody, or any business with which he is associated;

(3) Disclose confidential information obtained in the course of or by reason of his employment or official capacity in any manner with intent to result in financial gain for himself or any other person;

(4) Favorably act on any matter that is so specifically designed so as to provide a special monetary benefit to such official or his spouse or dependent children, including but not limited to increases in retirement benefits, whether received from the state of Missouri or any third party by reason of such act. For the purposes of this subdivision, "special monetary benefit" means being materially affected in a substantially different manner or degree than the manner or degree in which the public in general will be affected or, if the matter affects only a special class of persons, then affected in a substantially different manner or degree than the manner or degree in which such class will be affected. In all such matters such officials must recuse themselves from acting, except that such official may act on increases in compensation subject to the restrictions of Section 13 of Article VII of the Missouri Constitution; or

(5) Use his decision-making authority for the purpose of obtaining a financial gain which materially enriches himself, his spouse or dependent children by acting or refraining from acting for the purpose of coercing or extorting from another anything of actual pecuniary value.

2. No elected or appointed official or employee of any political subdivision shall offer, promote, or advocate for a political appointment in exchange for anything of value to any political subdivision.

(L. 1978 H.B. 1610 § 3, A.L. 1990 H.B. 948, A.L. 1991 S.B. 262, A.L. 2008 H.B. 2233)



Section 105.453 Paid political consulting, prohibited for statewide elected officials and members of general assembly.

Effective 28 Aug 2016

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.453. Paid political consulting, prohibited for statewide elected officials and members of general assembly. — 1. No statewide elected official or member of the general assembly shall accept or receive compensation of any kind as a paid political consultant for:

(1) A candidate for the office of governor, lieutenant governor, attorney general, secretary of state, state treasurer, state auditor, state senator, or state representative;

(2) The candidate committee of the governor, lieutenant governor, attorney general, secretary of state, state treasurer, state auditor, state senator, or state representative;

(3) The governor, lieutenant governor, attorney general, secretary of state, state treasurer, state auditor, any state senator, or any state representative;

(4) Any continuing committee; or

(5) Any campaign committee.

2. For purposes of this section, the terms “candidate”, “candidate committee”, “campaign committee”, and “continuing committee” shall have the same meanings given to such terms under section 130.011.

(L. 2016 H.B. 1983)



Section 105.454 Additional prohibited acts by certain elected and appointed public officials and employees, exceptions.

Effective 28 Aug 2014

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.454. Additional prohibited acts by certain elected and appointed public officials and employees, exceptions. — 1. No elected or appointed official or employee of the state or any political subdivision thereof, serving in an executive or administrative capacity, shall:

(1) Perform any service for any agency of the state, or for any political subdivision thereof in which he or she is an officer or employee or over which he or she has supervisory power for receipt or payment of any compensation, other than of the compensation provided for the performance of his or her official duties, in excess of five hundred dollars per transaction or five thousand dollars per annum, except on transactions made pursuant to an award on a contract let or sale made after public notice and competitive bidding, provided that the bid or offer is the lowest received;

(2) Sell, rent or lease any property to any agency of the state, or to any political subdivision thereof in which he or she is an officer or employee or over which he or she has supervisory power and received consideration therefor in excess of five hundred dollars per transaction or five thousand dollars per year, unless the transaction is made pursuant to an award on a contract let or sale made after public notice and in the case of property other than real property, competitive bidding, provided that the bid or offer accepted is the lowest received;

(3) Participate in any matter, directly or indirectly, in which he or she attempts to influence any decision of any agency of the state, or political subdivision thereof in which he or she is an officer or employee or over which he or she has supervisory power, when he or she knows the result of such decision may be the acceptance of the performance of a service or the sale, rental, or lease of any property to that agency for consideration in excess of five hundred dollars' value per transaction or five thousand dollars' value per annum to him or her, to his or her spouse, to a dependent child in his or her custody or to any business with which he or she is associated unless the transaction is made pursuant to an award on a contract let or sale made after public notice and in the case of property other than real property, competitive bidding, provided that the bid or offer accepted is the lowest received;

(4) Perform any services during the time of his or her office or employment for any consideration from any person, firm or corporation, other than the compensation provided for the performance of his or her official duties, by which service he or she attempts to influence a decision of any agency of the state, or of any political subdivision in which he or she is an officer or employee or over which he or she has supervisory power;

(5) Perform any service for consideration, during one year after termination of his or her office or employment, by which performance he or she attempts to influence a decision of any agency of the state, or a decision of any political subdivision in which he or she was an officer or employee or over which he or she had supervisory power, except that this provision shall not be construed to prohibit any person from performing such service and receiving compensation therefor, in any adversary proceeding or in the preparation or filing of any public document or to prohibit an employee of the executive department from being employed by any other department, division or agency of the executive branch of state government. For purposes of this subdivision, within ninety days after assuming office, the governor shall by executive order designate those members of his or her staff who have supervisory authority over each department, division or agency of state government for purposes of application of this subdivision. The executive order shall be amended within ninety days of any change in the supervisory assignments of the governor's staff. The governor shall designate not less than three staff members pursuant to this subdivision;

(6) Perform any service for any consideration for any person, firm or corporation after termination of his or her office or employment in relation to any case, decision, proceeding or application with respect to which he or she was directly concerned or in which he or she personally participated during the period of his or her service or employment.

2. No elected or appointed official or employee of any school district shall perform a service or sell, rent, or lease any property to the school district for consideration in excess of five hundred dollars' value per transaction or five thousand dollars' value per annum to him or her, to his or her spouse, to a dependent child in his or her custody or to any business with which he or she is associated unless the transaction is made pursuant to an award on a contract let or sale made after public notice and in the case of property other than real property, competitive bidding, provided that the bid or offer accepted is the lowest received.

(L. 1978 H.B. 1610 § 4, A.L. 1991 S.B. 262, A.L. 1998 H.B. 1120, A.L. 2004 S.B. 968 and S.B. 969, A.L. 2005 H.B. 577 merged with S.B. 307, A.L. 2014 S.B. 719)



Section 105.455 Six-month waiting period for certain elected or appointed officials — limited to compensated lobbyists — exemptions — definitions.

Effective 28 Aug 2016

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.455. Six-month waiting period for certain elected or appointed officials — limited to compensated lobbyists — exemptions — definitions. — 1. No person elected or appointed to the state senate, to the state house of representatives, or to the office of governor, lieutenant governor, attorney general, secretary of state, state treasurer, or state auditor who vacates the office, whether by resignation, expulsion, term limitation under Article III, Section 8 of the Constitution of Missouri, or otherwise, shall act, serve, or register as a lobbyist until six months after the expiration of any term of office for which such person was elected or appointed.

2. No person holding an office that required appointment by the governor and confirmation by the senate who vacates the office, whether by resignation, expulsion, or otherwise, shall act, serve, or register as a lobbyist until six months after the vacation of such office.

3. For purposes of this section, the prohibition contained herein shall apply only to lobbyists employed by a lobbyist principal for pay or other compensation in excess of reimbursement for expenses incurred.

4. The provisions of this section shall not apply to any person who acts, serves, or registers as a lobbyist for a state department or agency.

5. For purposes of this section, the terms “lobbyist” and “lobbyist principal” shall have the same meanings given to such terms under section 105.470.

(L. 2016 H.B. 1979)



Section 105.456 Prohibited acts by members of general assembly and statewide elected officials, exceptions.

Effective 28 Aug 2016

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.456. Prohibited acts by members of general assembly and statewide elected officials, exceptions. — 1. No member of the general assembly or the governor, lieutenant governor, attorney general, secretary of state, state treasurer or state auditor shall:

(1) Perform any service for the state or any political subdivision of the state or any agency of the state or any political subdivision thereof or act in his or her official capacity or perform duties associated with his or her position for any person for any consideration other than the compensation provided for the performance of his or her official duties;

(2) Sell, rent or lease any property to the state or political subdivision thereof or any agency of the state or any political subdivision thereof for consideration in excess of five hundred dollars per transaction or one thousand five hundred dollars per annum unless the transaction is made pursuant to an award on a contract let or sale made after public notice and in the case of property other than real property, competitive bidding, provided that the bid or offer accepted is the lowest received;

(3) Attempt, for compensation other than the compensation provided for the performance of his or her official duties, to influence the decision of any agency of the state on any matter, except that this provision shall not be construed to prohibit such person from participating for compensation in any adversary proceeding or in the preparation or filing of any public document or conference thereon. The exception for a conference upon a public document shall not permit any member of the general assembly or the governor, lieutenant governor, attorney general, secretary of state, state treasurer or state auditor to receive any consideration for the purpose of attempting to influence the decision of any agency of the state on behalf of any person with regard to any application, bid or request for a state grant, loan, appropriation, contract, award, permit other than matters involving a driver’s license, or job before any state agency, commission, or elected official. Notwithstanding Missouri supreme court rule 1.10 of rule 4 or any other court rule or law to the contrary, other members of a firm, professional corporation or partnership shall not be prohibited pursuant to this subdivision from representing a person or other entity solely because a member of the firm, professional corporation or partnership serves in the general assembly, provided that such official does not share directly in the compensation earned, so far as the same may reasonably be accounted, for such activity by the firm or by any other member of the firm. This subdivision shall not be construed to prohibit any inquiry for information or the representation of a person without consideration before a state agency or in a matter involving the state if no consideration is given, charged or promised in consequence thereof; or

(4) Solicit any registered lobbyist for any compensated or noncompensated position, with a hiring date beginning after such person is no longer an elected official, while such person holds office.

2. No sole proprietorship, partnership, joint venture, or corporation in which a member of the general assembly, governor, lieutenant governor, attorney general, secretary of state, state treasurer, state auditor or spouse of such official is the sole proprietor, a partner having more than a ten percent partnership interest, or a coparticipant or owner of in excess of ten percent of the outstanding shares of any class of stock, shall:

(1) Perform any service for the state or any political subdivision thereof or any agency of the state or political subdivision for any consideration in excess of five hundred dollars per transaction or one thousand five hundred dollars per annum unless the transaction is made pursuant to an award on a contract let or sale made after public notice and competitive bidding, provided that the bid or offer accepted is the lowest received; or

(2) Sell, rent, or lease any property to the state or any political subdivision thereof or any agency of the state or political subdivision thereof for consideration in excess of five hundred dollars per transaction or one thousand five hundred dollars per annum unless the transaction is made pursuant to an award on a contract let or a sale made after public notice and in the case of property other than real property, competitive bidding, provided that the bid or offer accepted is the lowest and best received.

3. No individual or business entity shall solicit a member of the general assembly to become employed by that individual or business entity as a legislative lobbyist while such member is holding office as a member of the general assembly. No member of the general assembly shall solicit clients to represent as a legislative lobbyist.

4. For purposes of this section, the terms “lobbyist” and “legislative lobbyist” shall have the same meanings given to such terms under section 105.470.

(L. 1978 H.B. 1610 § 5, A.L. 1985 H.B. 193, A.L. 1990 H.B. 1650 & 1565, A.L. 1991 S.B. 262, A.L. 1998 H.B. 1120, A.L. 2010 S.B. 844, A.L. 2016 H.B. 1979)



Section 105.456 Prohibited acts by members of general assembly and statewide elected officials, exceptions.

Effective 28 Aug 2010, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

*105.456. Prohibited acts by members of general assembly and statewide elected officials, exceptions. — 1. No member of the general assembly or the governor, lieutenant governor, attorney general, secretary of state, state treasurer or state auditor shall:

(1) Perform any service for the state or any political subdivision of the state or any agency of the state or any political subdivision thereof or act in his or her official capacity or perform duties associated with his or her position for any person for any consideration other than the compensation provided for the performance of his or her official duties; or

(2) Sell, rent or lease any property to the state or political subdivision thereof or any agency of the state or any political subdivision thereof for consideration in excess of five hundred dollars per transaction or one thousand five hundred dollars per annum unless the transaction is made pursuant to an award on a contract let or sale made after public notice and in the case of property other than real property, competitive bidding, provided that the bid or offer accepted is the lowest received; or

(3) Attempt, for compensation other than the compensation provided for the performance of his or her official duties, to influence the decision of any agency of the state on any matter, except that this provision shall not be construed to prohibit such person from participating for compensation in any adversary proceeding or in the preparation or filing of any public document or conference thereon. The exception for a conference upon a public document shall not permit any member of the general assembly or the governor, lieutenant governor, attorney general, secretary of state, state treasurer or state auditor to receive any consideration for the purpose of attempting to influence the decision of any agency of the state on behalf of any person with regard to any application, bid or request for a state grant, loan, appropriation, contract, award, permit other than matters involving a driver's license, or job before any state agency, commission, or elected official. Notwithstanding Missouri supreme court rule 1.10 of rule 4 or any other court rule or law to the contrary, other members of a firm, professional corporation or partnership shall not be prohibited pursuant to this subdivision from representing a person or other entity solely because a member of the firm, professional corporation or partnership serves in the general assembly, provided that such official does not share directly in the compensation earned, so far as the same may reasonably be accounted, for such activity by the firm or by any other member of the firm. This subdivision shall not be construed to prohibit any inquiry for information or the representation of a person without consideration before a state agency or in a matter involving the state if no consideration is given, charged or promised in consequence thereof.

2. No sole proprietorship, partnership, joint venture, or corporation in which a member of the general assembly, governor, lieutenant governor, attorney general, secretary of state, state treasurer, state auditor or spouse of such official is the sole proprietor, a partner having more than a ten percent partnership interest, or a coparticipant or owner of in excess of ten percent of the outstanding shares of any class of stock, shall:

(1) Perform any service for the state or any political subdivision thereof or any agency of the state or political subdivision for any consideration in excess of five hundred dollars per transaction or one thousand five hundred dollars per annum unless the transaction is made pursuant to an award on a contract let or sale made after public notice and competitive bidding, provided that the bid or offer accepted is the lowest received; or

(2) Sell, rent, or lease any property to the state or any political subdivision thereof or any agency of the state or political subdivision thereof for consideration in excess of five hundred dollars per transaction or one thousand five hundred dollars per annum unless the transaction is made pursuant to an award on a contract let or a sale made after public notice and in the case of property other than real property, competitive bidding, provided that the bid or offer accepted is the lowest and best received.

3. No statewide elected official, member of the general assembly, or any person acting on behalf of such official or member shall expressly and explicitly make any offer or promise to confer any paid employment, where the individual is compensated above actual and necessary expenses, to any statewide elected official or member of the general assembly in exchange for the official's or member's official vote on any public matter. Any person making such offer or promise is guilty of the crime of bribery of a public servant under section 576.010.

4. Any statewide elected official or member of the general assembly who accepts or agrees to accept an offer described in subsection 3 of this section is guilty of the crime of acceding to corruption under section 576.020.

(L. 1978 H.B. 1610 § 5, A.L. 1985 H.B. 193, A.L. 1990 H.B. 1650 & 1565, A.L. 1991 S.B. 262, A.L. 1998 H.B. 1120, A.L. 2010 S.B. 844)

*Revisor's Note: This section was declared unconstitutional in Legends Bank v. State, see annotation below.

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).



Section 105.458 Prohibited acts by members of governing bodies of political subdivisions, exceptions.

Effective 28 Aug 2005

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.458. Prohibited acts by members of governing bodies of political subdivisions, exceptions. — 1. No member of any legislative or governing body of any political subdivision of the state shall:

(1) Perform any service for such political subdivision or any agency of the political subdivision for any consideration other than the compensation provided for the performance of his or her official duties, except as otherwise provided in this section; or

(2) Sell, rent or lease any property to the political subdivision or any agency of the political subdivision for consideration in excess of five hundred dollars per transaction or five thousand dollars per annum, or in the case of a school board five thousand dollars per annum, unless the transaction is made pursuant to an award on a contract let or a sale made after public notice and in the case of property other than real property, competitive bidding, provided that the bid or offer accepted is the lowest received; or

(3) Attempt, for any compensation other than the compensation provided for the performance of his or her official duties, to influence the decision of any agency of the political subdivision on any matter; except that, this provision shall not be construed to prohibit such person from participating for compensation in any adversary proceeding or in the preparation or filing of any public document or conference thereon.

2. No sole proprietorship, partnership, joint venture, or corporation in which any member of any legislative body of any political subdivision is the sole proprietor, a partner having more than a ten percent partnership interest, or a coparticipant or owner of in excess of ten percent of the outstanding shares of any class of stock, shall:

(1) Perform any service for the political subdivision or any agency of the political subdivision for any consideration in excess of five hundred dollars per transaction or five thousand dollars per annum, or in the case of a school board five thousand dollars per annum, unless the transaction is made pursuant to an award on a contract let after public notice and competitive bidding, provided that the bid or offer accepted is the lowest received;

(2) Sell, rent or lease any property to the political subdivision or any agency of the political subdivision where the consideration is in excess of five hundred dollars per transaction or five thousand dollars per annum, or in the case of a school board five thousand dollars per annum, unless the transaction is made pursuant to an award on a contract let or a sale made after public notice and in the case of property other than real property, competitive bidding, provided that the bid or offer accepted is the lowest received.

(L. 1978 H.B. 1610 § 6, A.L. 1985 H.B. 193, A.L. 1998 H.B. 1120, A.L. 2005 H.B. 577 merged with S.B. 306 merged with S.B. 307)



Section 105.461 Interest in measure, bill, or ordinance to be recorded — financial interest statement.

Effective 28 Aug 1997

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.461. Interest in measure, bill, or ordinance to be recorded — financial interest statement. — 1. The governor, lieutenant governor, any member of the general assembly, or any member of the governing body of a political subdivision who has a substantial personal or private interest in any measure, bill, order or ordinance proposed or pending before the general assembly or such governing body, shall, before such official passes on the measure, bill, order or ordinance, file a written report of the nature of the interest with the chief clerk of the house of representatives or the secretary of the senate or clerk of such governing body and such statement shall be recorded in the appropriate journal or other record of proceedings of the governing body. The governor shall make the governor's written report along with the governor's approval or disapproval of any bill or act of the general assembly describing the nature of the interest and such report shall be recorded in the journal of the house of representatives or of the senate.

2. The governor, lieutenant governor, any member of the general assembly, or any member of the governing body of a political subdivision shall be deemed to have complied with the requirements of this section if such official has filed, at any time before the official passes on such measure, bill, order or ordinance, a financial interest statement pursuant to sections 105.483 to 105.492 which discloses the basis for the official's substantial personal or private interest or interests that the official may have therein. Any such person may amend the person's financial interest statement to disclose any subsequently acquired substantial interest at any time before the person passes on any measure, bill, order or ordinance, and shall be relieved of the provisions of subsection 1 of this section.

(L. 1991 S.B. 262 § 105.460, A.L. 1997 S.B. 16)



Section 105.462 Prohibited acts by persons with rulemaking authority — appearances — exceptions.

Effective 28 Aug 1998

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.462. Prohibited acts by persons with rulemaking authority — appearances — exceptions. — 1. No member of any agency of the state or any political subdivision thereof who is empowered to adopt a rule or regulation, other than rules and regulations governing the internal affairs of the agency, or who is empowered to fix any rate, adopt zoning or land use planning regulations or plans, or who participates in or votes on the adoption of any such rule, regulation, rate or plan shall:

(1) Attempt to influence the decision or participate, directly or indirectly, in the decision of the agency in which he or she is a member when he or she knows the result of such decision may be the adoption of rates or zoning plans by the agency which may result in a direct financial gain or loss to him or her, to his or her spouse or a dependent child in his or her custody or to any business with which he or she is associated;

(2) Perform any service, during the time of his or her employment, for any person, firm or corporation for compensation other than the compensation provided for the performance of his or her official duties, if by the performance of the service he or she attempts to influence the decision of the agency of the state or political subdivision in which he or she is a member;

(3) Perform for one year after termination of his or her employment any service for compensation for any person, firm or corporation to influence the decision or action of the agency with which he or she served as a member; provided, however, that he or she may, after termination of his or her office or employment, perform such service for consideration in any adversary proceeding or in the preparation or filing of any public document or conference thereon unless he or she participated directly in that matter or in the receipt or analysis of that document while he or she was serving as a member.

2. No such member or any business with which such member is associated shall knowingly perform any service for, or sell, rent or lease any property to any person, firm or corporation which has participated in any proceeding in which the member adopted, participated in the adoption or voted on the adoption of any rate or zoning plan or the granting or revocation of any license during the preceding year and received therefor in excess of five hundred dollars per transaction or one thousand five hundred dollars per annum except on transactions pursuant to an award on contract let or of sale made after public notice and in the case of property other than real property, competitive bidding, provided that the bid or offer accepted is the lowest received.

(L. 1978 H.B. 1610 § 7, A.L. 1998 H.B. 1120)



Section 105.463 Appointment to board or commission, financial interest statement required.

Effective 28 Aug 2010

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.463. Appointment to board or commission, financial interest statement required. — Within thirty days of submission of the person's name to the governor and in order to be an eligible nominee for appointment to a board or commission requiring senate confirmation, a nominee shall file a financial interest statement in the manner provided by section 105.485 and shall request a list of all political contributions and the name of the candidate or committee as defined in chapter 130, to which those contributions were made within the four-year period prior to such appointment, made by the nominee, from the ethics commission. The information shall be delivered to the nominee by the ethics commission. The nominee shall deliver the information to the president pro tem of the senate prior to confirmation.

(L. 2010 S.B. 844)

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).



Section 105.464 Prohibited acts by persons in judicial or quasi-judicial positions.

Effective 28 Aug 1999

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.464. Prohibited acts by persons in judicial or quasi-judicial positions. — 1. No person serving in a judicial or quasi-judicial capacity shall participate in such capacity in any proceeding in which the person knows that a party is any of the following: the person or the person's great-grandparent, grandparent, parent, stepparent, guardian, foster parent, spouse, former spouse, child, stepchild, foster child, ward, niece, nephew, brother, sister, uncle, aunt, or cousin.

2. No provision in the section shall be construed to prohibit him from entering an order disqualifying himself or herself or transferring the matter to another court, body, or person for further proceedings.

(L. 1978 H.B. 1610 § 8, A.L. 1997 S.B. 16, A.L. 1999 S.B. 1, et al.)



Section 105.465 Dissolution of candidate committee required, when — disbursement of moneys, limitations — definitions.

Effective 28 Aug 2016

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.465. Dissolution of candidate committee required, when — disbursement of moneys, limitations — definitions. — 1. Any person who registers as a lobbyist shall dissolve his or her candidate committee. In the course of dissolving such committee, such person shall not disburse moneys from such committee, except for the purpose of:

(1) Returning a contribution made to the candidate committee to the entity responsible for making the contribution to the committee;

(2) Donating moneys to a nonprofit entity qualified as exempt from federal taxation under Section 501(c)(3) of the Internal Revenue Code of 1986, as amended; or

(3) Transferring moneys to a political party committee.

2. For purposes of this section, the term “lobbyist” shall have the same meaning given to such term under section 105.470, and the terms “committee”, “candidate committee”, “contribution”, and “political party committee” shall have the same meanings given to such terms under section 130.011.

(L. 2016 H.B. 2203)



Section 105.466 Exceptions to applicability of sections 105.450 to 105.458, 105.462 to 105.468, and 105.472 to 105.482.

Effective 28 Aug 1978

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.466. Exceptions to applicability of sections 105.450 to 105.458, 105.462 to 105.468, and 105.472 to 105.482. — 1. No provision of sections 105.450 to 105.458, 105.462 to 105.468, and 105.472 to 105.482 shall be construed to prohibit any person from performing any ministerial act or any act required by order of a court or by law to be performed.

2. No provision of sections 105.450 to 105.458, 105.462 to 105.468, and 105.472 to 105.482 shall be construed to prohibit any person from communicating with the office of the attorney general or any prosecuting attorney or any attorney for any political subdivision concerning any prospective claim or complaint then under consideration not otherwise prohibited by law.

3. No provision of sections 105.450 to 105.458, 105.462 to 105.468, and 105.472 to 105.482 shall be construed to prohibit any person, firm or corporation from receiving compensation for property taken by the state or any political subdivision thereof under the power of eminent domain in accordance with the provisions of the constitution and the laws of the state.

(L. 1978 H.B. 1610 § 9)



Section 105.467 Discharge and discrimination prohibited, reasons — reinstatement.

Effective 28 Aug 1991

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.467. Discharge and discrimination prohibited, reasons — reinstatement. — 1. A governmental body, state agency or appointing authority shall not discharge, threaten, or otherwise discriminate against a person or state employee acting on behalf of a person regarding compensation, terms, conditions, location, or privileges of employment because:

(1) The person or state employee acting on behalf of the person reports or is about to report, verbally or in writing, a violation or a suspected violation of sections 105.450 to 105.498; or

(2) A person or state employee acting on behalf of the person is requested by the commission to participate in an investigation, hearing, or inquiry held by the commission or any related court action.

­­

­

2. A person or state employee acting on behalf of a person who alleges a violation of subsection 1 of this section may bring a civil action for appropriate injunctive relief, or actual damages, or both.

3. A court, in rendering a judgment in an action brought pursuant to this section, shall order, as the court considers appropriate, reinstatement of the person or state employee acting on behalf of the person, the payment of back wages, full reinstatement of fringe benefits and seniority rights, actual damages, or any combination of these remedies. A court may also award such person all or a portion of the costs of litigation, including reasonable attorney's fees and witness fees, if the court determines that the award is appropriate.

(L. 1991 S.B. 262)



Section 105.470 Definitions.

Effective 01 Jan 2007, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.470. Definitions. — As used in section 105.473, unless the context requires otherwise, the following words and terms mean:

(1) "Elected local government official lobbyist", any natural person employed specifically for the purpose of attempting to influence any action by a local government official elected in a county, city, town, or village with an annual operating budget of over ten million dollars;

(2) "Executive lobbyist", any natural person who acts for the purpose of attempting to influence any action by the executive branch of government or by any elected or appointed official, employee, department, division, agency or board or commission thereof and in connection with such activity, meets the requirements of any one or more of the following:

(a) Is acting in the ordinary course of employment on behalf of or for the benefit of such person's employer; or

(b) Is engaged for pay or for any valuable consideration for the purpose of performing such activity; or

(c) Is designated to act as a lobbyist by any person, business entity, governmental entity, religious organization, nonprofit corporation, association or other entity; or

(d) Makes total expenditures of fifty dollars or more during the twelve-month period beginning January first and ending December thirty-first for the benefit of one or more public officials or one or more employees of the executive branch of state government in connection with such activity.

­­

­

a. Appearing or inquiring in regard to a complaint, citation, summons, adversary proceeding, or contested case before a state board, commission, department, division or agency of the executive branch of government or any elected or appointed officer or employee thereof;

b. Preparing, filing or inquiring, or responding to any audit, regarding any tax return, any public document, permit or contract, any application for any permit or license or certificate, or any document required or requested to be filed with the state or a political subdivision;

c. Selling of goods or services to be paid for by public funds, provided that such person is attempting to influence only the person authorized to authorize or enter into a contract to purchase the goods or services being offered for sale;

d. Participating in public hearings or public proceedings on rules, grants, or other matters;

e. Responding to any request for information made by any public official or employee of the executive branch of government;

f. Preparing or publication of an editorial, a newsletter, newspaper, magazine, radio or television broadcast, or similar news medium, whether print or electronic;

g. Acting within the scope of employment by the general assembly, or acting within the scope of employment by the executive branch of government when acting with respect to the department, division, board, commission, agency or elected state officer by which such person is employed, or with respect to any duty or authority imposed by law to perform any action in conjunction with any other public official or state employee; or

h. Testifying as a witness before a state board, commission or agency of the executive branch;

(3) "Expenditure", any payment made or charge, expense, cost, debt or bill incurred; any gift, honorarium or item of value bestowed including any food or beverage; any price, charge or fee which is waived, forgiven, reduced or indefinitely delayed; any loan or debt which is cancelled, reduced or otherwise forgiven; the transfer of any item with a reasonably discernible cost or fair market value from one person to another or provision of any service or granting of any opportunity for which a charge is customarily made, without charge or for a reduced charge; except that the term "expenditure" shall not include the following:

(a) Any item, service or thing of value transferred to any person within the third degree of consanguinity of the transferor which is unrelated to any activity of the transferor as a lobbyist;

(b) Informational material such as books, reports, pamphlets, calendars or periodicals informing a public official regarding such person's official duties, or souvenirs or mementos valued at less than ten dollars;

(c) Contributions to the public official's campaign committee or candidate committee which are reported pursuant to the provisions of chapter 130;

(d) Any loan made or other credit accommodations granted or other payments made by any person or entity which extends credit or makes loan accommodations or such payments in the regular ordinary scope and course of business, provided that such are extended, made or granted in the ordinary course of such person's or entity's business to persons who are not public officials;

(e) Any item, service or thing of de minimis value offered to the general public, whether or not the recipient is a public official or a staff member, employee, spouse or dependent child of a public official, and only if the grant of the item, service or thing of de minimis value is not motivated in any way by the recipient's status as a public official or staff member, employee, spouse or dependent child of a public official;

(f) The transfer of any item, provision of any service or granting of any opportunity with a reasonably discernible cost or fair market value when such item, service or opportunity is necessary for a public official or employee to perform his or her duty in his or her official capacity, including but not limited to entrance fees to any sporting event, museum, or other venue when the official or employee is participating in a ceremony, public presentation or official meeting therein;

(g) Any payment, gift, compensation, fee, expenditure or anything of value which is bestowed upon or given to any public official or a staff member, employee, spouse or dependent child of a public official when it is compensation for employment or given as an employment benefit and when such employment is in addition to their employment as a public official;

(4) "Judicial lobbyist", any natural person who acts for the purpose of attempting to influence any purchasing decision by the judicial branch of government or by any elected or appointed official or any employee thereof and in connection with such activity, meets the requirements of any one or more of the following:

(a) Is acting in the ordinary course of employment which primary purpose is to influence the judiciary in its purchasing decisions on a regular basis on behalf of or for the benefit of such person's employer, except that this shall not apply to any person who engages in lobbying on an occasional basis only and not as a regular pattern of conduct; or

(b) Is engaged for pay or for any valuable consideration for the purpose of performing such activity; or

(c) Is designated to act as a lobbyist by any person, business entity, governmental entity, religious organization, nonprofit corporation or association; or

(d) Makes total expenditures of fifty dollars or more during the twelve-month period beginning January first and ending December thirty-first for the benefit of one or more public officials or one or more employees of the judicial branch of state government in connection with attempting to influence such purchasing decisions by the judiciary.

­­

­

a. Appearing or inquiring in regard to a complaint, citation, summons, adversary proceeding, or contested case before a state court;

b. Participating in public hearings or public proceedings on rules, grants, or other matters;

c. Responding to any request for information made by any judge or employee of the judicial branch of government;

d. Preparing, distributing or publication of an editorial, a newsletter, newspaper, magazine, radio or television broadcast, or similar news medium, whether print or electronic; or

e. Acting within the scope of employment by the general assembly, or acting within the scope of employment by the executive branch of government when acting with respect to the department, division, board, commission, agency or elected state officer by which such person is employed, or with respect to any duty or authority imposed by law to perform any action in conjunction with any other public official or state employee;

(5) "Legislative lobbyist", any natural person who acts for the purpose of attempting to influence the taking, passage, amendment, delay or defeat of any official action on any bill, resolution, amendment, nomination, appointment, report or any other action or any other matter pending or proposed in a legislative committee in either house of the general assembly, or in any matter which may be the subject of action by the general assembly and in connection with such activity, meets the requirements of any one or more of the following:

(a) Is acting in the ordinary course of employment, which primary purpose is to influence legislation on a regular basis, on behalf of or for the benefit of such person's employer, except that this shall not apply to any person who engages in lobbying on an occasional basis only and not as a regular pattern of conduct; or

(b) Is engaged for pay or for any valuable consideration for the purpose of performing such activity; or

(c) Is designated to act as a lobbyist by any person, business entity, governmental entity, religious organization, nonprofit corporation, association or other entity; or

(d) Makes total expenditures of fifty dollars or more during the twelve-month period beginning January first and ending December thirty-first for the benefit of one or more public officials or one or more employees of the legislative branch of state government in connection with such activity.

­­

­

a. Responding to any request for information made by any public official or employee of the legislative branch of government;

b. Preparing or publication of an editorial, a newsletter, newspaper, magazine, radio or television broadcast, or similar news medium, whether print or electronic;

c. Acting within the scope of employment of the legislative branch of government when acting with respect to the general assembly or any member thereof;

d. Testifying as a witness before the general assembly or any committee thereof;

(6) "Lobbyist", any natural person defined as an executive lobbyist, judicial lobbyist, elected local government official lobbyist, or a legislative lobbyist;

(7) "Lobbyist principal", any person, business entity, governmental entity, religious organization, nonprofit corporation or association who employs, contracts for pay or otherwise compensates a lobbyist;

(8) "Public official", any member or member-elect of the general assembly, judge or judicial officer, or any other person holding an elective office of state government or any agency head, department director or division director of state government or any member of any state board or commission and any designated decision-making public servant designated by persons described in this subdivision.

(L. 1965 p. 229 § 3, A.L. 1975 H.B. 20, et al., A.L. 1990 H.B. 1650 & 1565, A.L. 1991 S.B. 262, A.L. 1994 S.B. 650, A.L. 1997 S.B. 16, A.L. 2006 H.B. 1900)

Effective 1-01-07



Section 105.472 Violation of law — complaint — oath.

Effective 28 Aug 1997

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.472. Violation of law — complaint — oath. — All complaints against lobbyists, elected or appointed officials, including judges, or employees of the state or any political subdivision thereof shall be made in writing to the Missouri ethics commission. The complaints shall name the person allegedly violating the provisions of sections 105.450 to 105.482, the nature of the violation and the date of the commission of the violation and shall be signed by the complainant and shall contain the complainant's statement under oath that the complainant believes, to the best of the complainant's knowledge, the truthfulness of the statements contained therein.

(L. 1978 H.B. 1610 § 11, A.L. 1990 H.B. 1650 & 1565, A.L. 1997 S.B. 16)



Section 105.473 Duties of lobbyist — report required, contents — exception — penalties — supersession of local ordinances or charters.

Effective 28 Aug 2010

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

*105.473. Duties of lobbyist — report required, contents — exception — penalties — supersession of local ordinances or charters. — 1. Each lobbyist shall, not later than January fifth of each year or five days after beginning any activities as a lobbyist, file standardized registration forms, verified by a written declaration that it is made under the penalties of perjury, along with a filing fee of ten dollars, with the commission. The forms shall include the lobbyist's name and business address, the name and address of all persons such lobbyist employs for lobbying purposes, the name and address of each lobbyist principal by whom such lobbyist is employed or in whose interest such lobbyist appears or works. The commission shall maintain files on all lobbyists' filings, which shall be open to the public. Each lobbyist shall file an updating statement under oath within one week of any addition, deletion, or change in the lobbyist's employment or representation. The filing fee shall be deposited to the general revenue fund of the state. The lobbyist principal or a lobbyist employing another person for lobbying purposes may notify the commission that a judicial, executive or legislative lobbyist is no longer authorized to lobby for the principal or the lobbyist and should be removed from the commission's files.

2. Each person shall, before giving testimony before any committee of the general assembly, give to the secretary of such committee such person's name and address and the identity of any lobbyist or organization, if any, on whose behalf such person appears. A person who is not a lobbyist as defined in section 105.470 shall not be required to give such person's address if the committee determines that the giving of such address would endanger the person's physical health.

3. (1) During any period of time in which a lobbyist continues to act as an executive lobbyist, judicial lobbyist, legislative lobbyist, or elected local government official lobbyist, the lobbyist shall file with the commission on standardized forms prescribed by the commission monthly reports which shall be due at the close of business on the tenth day of the following month;

(2) Each report filed pursuant to this subsection shall include a statement, verified by a written declaration that it is made under the penalties of perjury, setting forth the following:

(a) The total of all expenditures by the lobbyist or his or her lobbyist principals made on behalf of all public officials, their staffs and employees, and their spouses and dependent children, which expenditures shall be separated into at least the following categories by the executive branch, judicial branch and legislative branch of government: printing and publication expenses; media and other advertising expenses; travel; the time, venue, and nature of any entertainment; honoraria; meals, food and beverages; and gifts;

(b) The total of all expenditures by the lobbyist or his or her lobbyist principals made on behalf of all elected local government officials, their staffs and employees, and their spouses and children. Such expenditures shall be separated into at least the following categories: printing and publication expenses; media and other advertising expenses; travel; the time, venue, and nature of any entertainment; honoraria; meals; food and beverages; and gifts;

(c) An itemized listing of the name of the recipient and the nature and amount of each expenditure by the lobbyist or his or her lobbyist principal, including a service or anything of value, for all expenditures made during any reporting period, paid or provided to or for a public official or elected local government official, such official's staff, employees, spouse or dependent children;

(d) The total of all expenditures made by a lobbyist or lobbyist principal for occasions and the identity of the group invited, the date, location, and description of the occasion and the amount of the expenditure for each occasion when any of the following are invited in writing:

a. All members of the senate, which may or may not include senate staff and employees under the direct supervision of a state senator;

b. All members of the house of representatives, which may or may not include house staff and employees under the direct supervision of a state representative;

c. All members of a joint committee of the general assembly or a standing committee of either the house of representatives or senate, which may or may not include joint and standing committee staff;

d. All members of a caucus of the majority party of the house of representatives, minority party of the house of representatives, majority party of the senate, or minority party of the senate;

e. All statewide officials, which may or may not include the staff and employees under the direct supervision of the statewide official;

(e) Any expenditure made on behalf of a public official, an elected local government official or such official's staff, employees, spouse or dependent children, if such expenditure is solicited by such official, the official's staff, employees, or spouse or dependent children, from the lobbyist or his or her lobbyist principals and the name of such person or persons, except any expenditures made to any not-for-profit corporation, charitable, fraternal or civic organization or other association formed to provide for good in the order of benevolence and except for any expenditure reported under paragraph (d) of this subdivision;

(f) A statement detailing any direct business relationship or association or partnership the lobbyist has with any public official or elected local government official. The reports required by this subdivision shall cover the time periods since the filing of the last report or since the lobbyist's employment or representation began, whichever is most recent.

4. No expenditure reported pursuant to this section shall include any amount expended by a lobbyist or lobbyist principal on himself or herself. All expenditures disclosed pursuant to this section shall be valued on the report at the actual amount of the payment made, or the charge, expense, cost, or obligation, debt or bill incurred by the lobbyist or the person the lobbyist represents. Whenever a lobbyist principal employs more than one lobbyist, expenditures of the lobbyist principal shall not be reported by each lobbyist, but shall be reported by one of such lobbyists. No expenditure shall be made on behalf of a state senator or state representative, or such public official's staff, employees, spouse, or dependent children for travel or lodging outside the state of Missouri unless such travel or lodging was approved prior to the date of the expenditure by the administration and accounts committee of the house or the administration committee of the senate.

5. Any lobbyist principal shall provide in a timely fashion whatever information is reasonably requested by the lobbyist principal's lobbyist for use in filing the reports required by this section.

6. All information required to be filed pursuant to the provisions of this section with the commission shall be kept available by the executive director of the commission at all times open to the public for inspection and copying for a reasonable fee for a period of five years from the date when such information was filed.

7. No person shall knowingly employ any person who is required to register as a registered lobbyist but is not registered pursuant to this section. Any person who knowingly violates this subsection shall be subject to a civil penalty in an amount of not more than ten thousand dollars for each violation. Such civil penalties shall be collected by action filed by the commission.

8. Any lobbyist found to knowingly omit, conceal, or falsify in any manner information required pursuant to this section shall be guilty of a class A misdemeanor.

9. The prosecuting attorney of Cole County shall be reimbursed only out of funds specifically appropriated by the general assembly for investigations and prosecutions for violations of this section.

10. Any public official or other person whose name appears in any lobbyist report filed pursuant to this section who contests the accuracy of the portion of the report applicable to such person may petition the commission for an audit of such report and shall state in writing in such petition the specific disagreement with the contents of such report. The commission shall investigate such allegations in the manner described in section 105.959. If the commission determines that the contents of such report are incorrect, incomplete or erroneous, it shall enter an order requiring filing of an amended or corrected report.

11. The commission shall provide a report listing the total spent by a lobbyist for the month and year to any member or member-elect of the general assembly, judge or judicial officer, or any other person holding an elective office of state government or any elected local government official on or before the twentieth day of each month. For the purpose of providing accurate information to the public, the commission shall not publish information in either written or electronic form for ten working days after providing the report pursuant to this subsection. The commission shall not release any portion of the lobbyist report if the accuracy of the report has been questioned pursuant to subsection 10 of this section unless it is conspicuously marked "Under Review".

12. Each lobbyist or lobbyist principal by whom the lobbyist was employed, or in whose behalf the lobbyist acted, shall provide a general description of the proposed legislation or action by the executive branch or judicial branch which the lobbyist or lobbyist principal supported or opposed. This information shall be supplied to the commission on March fifteenth and May thirtieth of each year.

13. The provisions of this section shall supersede any contradicting ordinances or charter provisions.

(L. 1997 S.B. 16, A.L. 1998 H.B. 927, A.L. 1999 S.B. 31 & 285, A.L. 2006 H.B. 1900, A.L. 2010 S.B. 844)

*Revisor's Note: This section was declared unconstitutional in Legends Bank v. State, see annotation below.

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).



Section 105.473 Duties of lobbyist — report required, contents — exception — penalties — supersession of local ordinances or charters.

Effective 01 Jan 2007, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

*105.473. Duties of lobbyist — report required, contents — exception — penalties — supersession of local ordinances or charters. — 1. Each lobbyist shall, not later than January fifth of each year or five days after beginning any activities as a lobbyist, file standardized registration forms, verified by a written declaration that it is made under the penalties of perjury, along with a filing fee of ten dollars, with the commission. The forms shall include the lobbyist's name and business address, the name and address of all persons such lobbyist employs for lobbying purposes, the name and address of each lobbyist principal by whom such lobbyist is employed or in whose interest such lobbyist appears or works. The commission shall maintain files on all lobbyists' filings, which shall be open to the public. Each lobbyist shall file an updating statement under oath within one week of any addition, deletion, or change in the lobbyist's employment or representation. The filing fee shall be deposited to the general revenue fund of the state. The lobbyist principal or a lobbyist employing another person for lobbying purposes may notify the commission that a judicial, executive or legislative lobbyist is no longer authorized to lobby for the principal or the lobbyist and should be removed from the commission's files.

2. Each person shall, before giving testimony before any committee of the general assembly, give to the secretary of such committee such person's name and address and the identity of any lobbyist or organization, if any, on whose behalf such person appears. A person who is not a lobbyist as defined in section 105.470 shall not be required to give such person's address if the committee determines that the giving of such address would endanger the person's physical health.

3. (1) During any period of time in which a lobbyist continues to act as an executive lobbyist, judicial lobbyist, legislative lobbyist, or elected local government official lobbyist, the lobbyist shall file with the commission on standardized forms prescribed by the commission monthly reports which shall be due at the close of business on the tenth day of the following month;

(2) Each report filed pursuant to this subsection shall include a statement, verified by a written declaration that it is made under the penalties of perjury, setting forth the following:

(a) The total of all expenditures by the lobbyist or his or her lobbyist principals made on behalf of all public officials, their staffs and employees, and their spouses and dependent children, which expenditures shall be separated into at least the following categories by the executive branch, judicial branch and legislative branch of government: printing and publication expenses; media and other advertising expenses; travel; the time, venue, and nature of any entertainment; honoraria; meals, food and beverages; and gifts;

(b) The total of all expenditures by the lobbyist or his or her lobbyist principals made on behalf of all elected local government officials, their staffs and employees, and their spouses and children. Such expenditures shall be separated into at least the following categories: printing and publication expenses; media and other advertising expenses; travel; the time, venue, and nature of any entertainment; honoraria; meals; food and beverages; and gifts;

(c) An itemized listing of the name of the recipient and the nature and amount of each expenditure by the lobbyist or his or her lobbyist principal, including a service or anything of value, for all expenditures made during any reporting period, paid or provided to or for a public official or elected local government official, such official's staff, employees, spouse or dependent children;

(d) The total of all expenditures made by a lobbyist or lobbyist principal for occasions and the identity of the group invited, the date and description of the occasion and the amount of the expenditure for each occasion when any of the following are invited in writing:

a. All members of the senate;

b. All members of the house of representatives;

c. All members of a joint committee of the general assembly or a standing committee of either the house of representatives or senate; or

d. All members of a caucus of the majority party of the house of representatives, minority party of the house of representatives, majority party of the senate, or minority party of the senate;

(e) Any expenditure made on behalf of a public official, an elected local government official or such official's staff, employees, spouse or dependent children, if such expenditure is solicited by such official, the official's staff, employees, or spouse or dependent children, from the lobbyist or his or her lobbyist principals and the name of such person or persons, except any expenditures made to any not-for-profit corporation, charitable, fraternal or civic organization or other association formed to provide for good in the order of benevolence;

(f) A statement detailing any direct business relationship or association or partnership the lobbyist has with any public official or elected local government official. The reports required by this subdivision shall cover the time periods since the filing of the last report or since the lobbyist's employment or representation began, whichever is most recent.

4. No expenditure reported pursuant to this section shall include any amount expended by a lobbyist or lobbyist principal on himself or herself. All expenditures disclosed pursuant to this section shall be valued on the report at the actual amount of the payment made, or the charge, expense, cost, or obligation, debt or bill incurred by the lobbyist or the person the lobbyist represents. Whenever a lobbyist principal employs more than one lobbyist, expenditures of the lobbyist principal shall not be reported by each lobbyist, but shall be reported by one of such lobbyists. No expenditure shall be made on behalf of a state senator or state representative, or such public official's staff, employees, spouse, or dependent children for travel or lodging outside the state of Missouri unless such travel or lodging was approved prior to the date of the expenditure by the administration and accounts committee of the house or the administration committee of the senate.

5. Any lobbyist principal shall provide in a timely fashion whatever information is reasonably requested by the lobbyist principal's lobbyist for use in filing the reports required by this section.

6. All information required to be filed pursuant to the provisions of this section with the commission shall be kept available by the executive director of the commission at all times open to the public for inspection and copying for a reasonable fee for a period of five years from the date when such information was filed.

7. No person shall knowingly employ any person who is required to register as a registered lobbyist but is not registered pursuant to this section. Any person who knowingly violates this subsection shall be subject to a civil penalty in an amount of not more than ten thousand dollars for each violation. Such civil penalties shall be collected by action filed by the commission.

8. No lobbyist shall knowingly omit, conceal, or falsify in any manner information required pursuant to this section.

9. The prosecuting attorney of Cole County shall be reimbursed only out of funds specifically appropriated by the general assembly for investigations and prosecutions for violations of this section.

10. Any public official or other person whose name appears in any lobbyist report filed pursuant to this section who contests the accuracy of the portion of the report applicable to such person may petition the commission for an audit of such report and shall state in writing in such petition the specific disagreement with the contents of such report. The commission shall investigate such allegations in the manner described in section 105.959. If the commission determines that the contents of such report are incorrect, incomplete or erroneous, it shall enter an order requiring filing of an amended or corrected report.

11. The commission shall provide a report listing the total spent by a lobbyist for the month and year to any member or member-elect of the general assembly, judge or judicial officer, or any other person holding an elective office of state government or any elected local government official on or before the twentieth day of each month. For the purpose of providing accurate information to the public, the commission shall not publish information in either written or electronic form for ten working days after providing the report pursuant to this subsection. The commission shall not release any portion of the lobbyist report if the accuracy of the report has been questioned pursuant to subsection 10 of this section unless it is conspicuously marked "Under Review".

12. Each lobbyist or lobbyist principal by whom the lobbyist was employed, or in whose behalf the lobbyist acted, shall provide a general description of the proposed legislation or action by the executive branch or judicial branch which the lobbyist or lobbyist principal supported or opposed. This information shall be supplied to the commission on March fifteenth and May thirtieth of each year.

13. The provisions of this section shall supersede any contradicting ordinances or charter provisions.

(L. 1997 S.B. 16, A.L. 1998 H.B. 927, A.L. 1999 S.B. 31 & 285, A.L. 2006 H.B. 1900)

Effective 1-01-07

*Revisor's Note: This section is reprinted in accordance with Section 3.066. Senate Bill 844 in 2010 amended this section. Senate Bill 844 was declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, of the Missouri Constitution (see annotation below), rendering the repeal and reenactment of this section ineffective.

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).



Section 105.475 Lobbyist exceptions.

Effective 28 Aug 1997

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.475. Lobbyist exceptions. — 1. The provisions of sections 105.470 to 105.473 shall not apply to any public official or a staff member, employee, spouse or dependent child of a public official when employed by a lobbyist principal and who is acting on behalf of the lobbyist principal in their employment, except if such person's employment is as a lobbyist for the lobbyist principal.

2. The provisions of sections 105.470 to 105.473 shall not apply to any member of a union who is acting in either an employment capacity or contractual capacity in association with the union, except if such person's employment or contractual capacity is as a lobbyist for the union.

(L. 1997 S.B. 16)



Section 105.476 Applicability of other provisions of law — additional standards.

Effective 28 Aug 1991

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.476. Applicability of other provisions of law — additional standards. — Nothing in sections 105.450 to 105.498 shall be interpreted as exempting any individual from applicable provisions of any other laws of this state or the provisions of any charter or ordinance of other political subdivisions in the state, and nothing in sections 105.450 to 105.498 shall prohibit any political subdivision from establishing additional or more stringent requirements than those specified in sections 105.450 to 105.498.

(L. 1978 H.B. 1610 § 13, A.L. 1990 H.B. 1650 & 1565, A.L. 1991 S.B. 262)



Section 105.477 Electronic filing, lobbying reports — information to be made available, to whom — internet website connection, when.

Effective 28 Aug 2002

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.477. Electronic filing, lobbying reports — information to be made available, to whom — internet website connection, when. — 1. The commission shall supply an electronic reporting system which shall be used by all lobbyists registered with the ethics commission for filing by electronic format prescribed by the commission. The electronic reporting system shall be able to operate using either the Windows or Macintosh operating environment with minimum standards set by the commission.

2. The commission shall have the appropriate software and hardware in place by January 1, 2003, for acceptance of reports electronically. The commission shall make this information available via an internet website connection by no later than January 1, 2004.

3. All lobbyists shall file expenditure reports required by the commission electronically as prescribed by the commission. In addition, lobbyists shall file a signed form prescribed by the commission which verifies the information filed electronically within five working days; except that, when a means becomes available which will allow a verifiable electronic signature, the commission may accept this in lieu of a signed form.

4. All records that are in electronic format, not otherwise closed by law, shall be available in electronic format to the public. The commission shall maintain and provide for public inspection a listing of all reports, with a complete description for each field contained on the report, that has been used to extract information from their database files. The commission shall develop a report or reports which contain every field in each database.

5. Annually, the commission shall provide to the general assembly at no cost a complete copy of information contained in the commission's electronic reporting system database files. The information shall be copied onto a medium specified by the general assembly. Such information shall not contain records otherwise closed by law. It is the intent of the general assembly to provide open access to the commission's records. The commission shall make every reasonable effort to comply with requests for information and shall take a liberal interpretation when considering such requests. Priority shall be given to public requests for reports identifying lobbyist or lobbyist principal expenditures per individual legislator.

(L. 1997 S.B. 16, A.L. 2002 H.B. 1840)



Section 105.478 Penalty.

Effective 01 Jan 2017, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.478. Penalty. — Any person guilty of knowingly violating any of the provisions of sections 105.450 to 105.498 shall be punished as follows:

(1) For the first offense, such person is guilty of a class B misdemeanor;

(2) For the second and subsequent offenses, such person is guilty of a class E felony.

(L. 1978 H.B. 1610 § 14, A.L. 1990 H.B. 1650 & 1565, A.L. 1991 S.B. 262, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 105.482 Severability.

Effective 01 Jan 1991, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.482. Severability. — It is the intent of the legislature that sections 105.450 to 105.482 be severable as noted in section 1.140. In the event that any provision of sections 105.450 to 105.482 be declared invalid under the Constitution of the United States or the Constitution of the State of Missouri, it is the intent of the legislature that the remaining provisions of sections 105.450 to 105.482 remain in force and effect as far as they are capable of being carried into execution as intended by the legislature.

(L. 1978 H.B. 1610 § 15, A.L. 1990 H.B. 1650 & 1565)

Effective 1-01-91



Section 105.483 Financial interest statements — who shall file, exception.

Effective 28 Aug 1997

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.483. Financial interest statements — who shall file, exception. — Each of the following persons shall be required to file a financial interest statement:

(1) Associate circuit judges, circuit court judges, judges of the courts of appeals and of the supreme court, and candidates for any such office;

(2) Persons holding an elective office of the state, whether by election or appointment, and candidates for such elective office, except those running for or serving as county committee members for a political party pursuant to section 115.609 or section 115.611;

(3) The principal administrative or deputy officers or assistants serving the governor, lieutenant governor, secretary of state, state treasurer, state auditor and attorney general, which officers shall be designated by the respective elected state official;

(4) The members of each board or commission and the chief executive officer of each public entity created pursuant to the constitution or interstate compact or agreement and the members of each board of regents or curators and the chancellor or president of each state institution of higher education;

(5) The director and each assistant deputy director and the general counsel and the chief purchasing officer of each department, division and agency of state government;

(6) Any official or employee of the state authorized by law to promulgate rules and regulations or authorized by law to vote on the adoption of rules and regulations;

(7) Any member of a board or commission created by interstate compact or agreement, including the executive director and any Missouri resident who is a member of the bi-state development agency created pursuant to sections 70.370 to 70.440*;

(8) Any board member of a metropolitan sewer district authorized under Section 30(a) of Article VI of the State Constitution;

(9) Any member of a commission appointed or operating pursuant to sections 64.650 to 64.950, sections 67.650 to 67.658, or sections 70.840 to 70.859;

(10) The members, the chief executive officer and the chief purchasing officer of each board or commission which enters into or approves contracts for the expenditure of state funds;

(11) Each elected official, candidate for elective office, the chief administrative officer, the chief purchasing officer and the general counsel, if employed full time, of each political subdivision with an annual operating budget in excess of one million dollars, and each official or employee of a political subdivision who is authorized by the governing body of the political subdivision to promulgate rules and regulations with the force of law or to vote on the adoption of rules and regulations with the force of law; unless the political subdivision adopts an ordinance, order or resolution pursuant to subsection 4 of section 105.485;

(12) Any person who is designated as a decision-making public servant by any of the officials or entities listed in subdivision (6) of section 105.450.

(L. 1990 H.B. 1650 & 1565 § 1, A.L. 1991 S.B. 262, A.L. 1996 H.B. 846, A.L. 1997 S.B. 16)

*Section 70.440 was repealed by H.B. 1248 & 1048, 1994.

(1997) The court determined that the Administrative Hearing Commission has the authority to determine whether a local official is required to file a financial interest statement. Missouri Ethics Commission v. Cornford, 955 S.W.2d 32 (Mo.App.W.D.).



Section 105.485 Financial interest statements — form — contents — political subdivisions, compliance.

Effective 28 Aug 2010

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

*105.485. Financial interest statements — form — contents — political subdivisions, compliance. — 1. Each financial interest statement required by sections 105.483 to 105.492 shall be on a form prescribed by the commission and shall be signed and verified by a written declaration that it is made under penalties of perjury; provided, however, the form shall not seek information which is not specifically required by sections 105.483 to 105.492.

2. Each person required to file a financial interest statement pursuant to subdivisions (1) to (12) of section 105.483 shall file the following information for himself, his spouse and dependent children at any time during the period covered by the statement, whether singularly or collectively; provided, however, that said person, if he does not know and his spouse will not divulge any information required to be reported by this section concerning the financial interest of his spouse, shall state on his financial interest statement that he has disclosed that information known to him and that his spouse has refused or failed to provide other information upon his bona fide request, and such statement shall be deemed to satisfy the requirements of this section for such financial interest of his spouse; and provided further if the spouse of any person required to file a financial interest statement is also required by section 105.483 to file a financial interest statement, the financial interest statement filed by each need not disclose the financial interest of the other, provided that each financial interest statement shall state that the spouse of the person has filed a separate financial interest statement and the name under which the statement was filed:

(1) The name and address of each of the employers of such person from whom income of one thousand dollars or more was received during the year covered by the statement;

(2) The name and address of each sole proprietorship which he owned; the name, address and the general nature of the business conducted of each general partnership and joint venture in which he was a partner or participant; the name and address of each partner or coparticipant for each partnership or joint venture unless such names and addresses are filed by the partnership or joint venture with the secretary of state; the name, address and general nature of the business conducted of any closely held corporation or limited partnership in which the person owned ten percent or more of any class of the outstanding stock or limited partners' units; and the name of any publicly traded corporation or limited partnership which is listed on a regulated stock exchange or automated quotation system in which the person owned two percent or more of any class of outstanding stock, limited partnership units or other equity interests;

(3) The name and address of any other source not reported pursuant to subdivisions (1) and (2) and subdivisions (4) to (9) of this subsection from which such person received one thousand dollars or more of income during the year covered by the statement, including, but not limited to, any income otherwise required to be reported on any tax return such person is required by law to file; except that only the name of any publicly traded corporation or limited partnership which is listed on a regulated stock exchange or automated quotation system need be reported pursuant to this subdivision;

(4) The location by county, the subclassification for property tax assessment purposes, the approximate size and a description of the major improvements and use for each parcel of real property in the state, other than the individual's personal residence, having a fair market value of ten thousand dollars or more in which such person held a vested interest including a leasehold for a term of ten years or longer, and, if the property was transferred during the year covered by the statement, the name and address of the persons furnishing or receiving consideration for such transfer;

(5) The name and address of each entity in which such person owned stock, bonds or other equity interest with a value in excess of ten thousand dollars; except that, if the entity is a corporation listed on a regulated stock exchange, only the name of the corporation need be listed; and provided that any member of any board or commission of the state or any political subdivision who does not receive any compensation for his services to the state or political subdivision other than reimbursement for his actual expenses or a per diem allowance as prescribed by law for each day of such service need not report interests in publicly traded corporations or limited partnerships which are listed on a regulated stock exchange or automated quotation system pursuant to this subdivision; and provided further that the provisions of this subdivision shall not require reporting of any interest in any qualified plan or annuity pursuant to the Employees' Retirement Income Security Act;

(6) The name and address of each corporation for which such person served in the capacity of a director, officer or receiver;

(7) The name and address of each not-for-profit corporation and each association, organization, or union, whether incorporated or not, except not-for-profit corporations formed to provide church services, fraternal organizations or service clubs from which the officer or employee draws no remuneration, in which such person was an officer, director, employee or trustee at any time during the year covered by the statement, and for each such organization, a general description of the nature and purpose of the organization;

(8) The name and address of each source from which such person received a gift or gifts, or honorarium or honoraria in excess of two hundred dollars in value per source during the year covered by the statement other than gifts from persons within the third degree of consanguinity or affinity of the person filing the financial interest statement. For the purposes of this section, a "gift" shall not be construed to mean political contributions otherwise required to be reported by law or hospitality such as food, beverages or admissions to social, art, or sporting events or the like, or informational material. For the purposes of this section, a "gift" shall include gifts to or by creditors of the individual for the purpose of cancelling, reducing or otherwise forgiving the indebtedness of the individual to that creditor;

(9) The lodging and travel expenses provided by any third person for expenses incurred outside the state of Missouri whether by gift or in relation to the duties of office of such official, except that such statement shall not include travel or lodging expenses:

(a) Paid in the ordinary course of business for businesses described in subdivisions (1), (2), (5) and (6) of this subsection which are related to the duties of office of such official; or

(b) For which the official may be reimbursed as provided by law; or

(c) Paid by persons related by the third degree of consanguinity or affinity to the person filing the statement; or

(d) Expenses which are reported by the campaign committee or candidate committee of the person filing the statement pursuant to the provisions of chapter 130; or

(e) Paid for purely personal purposes which are not related to the person's official duties by a third person who is not a lobbyist, a lobbyist principal or member, or officer or director of a member, of any association or entity which employs a lobbyist. The statement shall include the name and address of such person who paid the expenses, the date such expenses were incurred, the amount incurred, the location of the travel and lodging, and the nature of the services rendered or reason for the expenses;

(10) The assets in any revocable trust of which the individual is the settlor if such assets would otherwise be required to be reported under this section;

(11) The name, position and relationship of any relative within the first degree of consanguinity or affinity to any other person who:

(a) Is employed by the state of Missouri, by a political subdivision of the state or special district, as defined in section 115.013, of the state of Missouri;

(b) Is a lobbyist; or

(c) Is a fee agent of the department of revenue;

(12) The name and address of each campaign committee, political party committee, candidate committee, or political action committee for which such person or any corporation listed on such person's financial interest statement received payment; and

(13) For members of the general assembly or any statewide elected public official, their spouses, and their dependent children, whether any state tax credits were claimed on the member's, spouse's, or dependent child's most recent state income tax return.

3. For the purposes of subdivisions (1), (2) and (3) of subsection 2 of this section, an individual shall be deemed to have received a salary from his employer or income from any source at the time when he shall receive a negotiable instrument whether or not payable at a later date and at the time when under the practice of his employer or the terms of an agreement he has earned or is entitled to anything of actual value whether or not delivery of the value is deferred or right to it has vested. The term "income" as used in this section shall have the same meaning as provided in the Internal Revenue Code of 1986, and amendments thereto, as the same may be or becomes effective, at any time or from time to time for the taxable year, provided that income shall not be considered received or earned for purposes of this section from a partnership or sole proprietorship until such income is converted from business to personal use.

4. Each official, officer or employee or candidate of any political subdivision described in subdivision (11) of section 105.483 shall be required to file a financial interest statement as required by subsection 2 of this section, unless the political subdivision biennially adopts an ordinance, order or resolution at an open meeting by September fifteenth of the preceding year, which establishes and makes public its own method of disclosing potential conflicts of interest and substantial interests and therefore excludes the political subdivision or district and its officers and employees from the requirements of subsection 2 of this section. A certified copy of the ordinance, order or resolution shall be sent to the commission within ten days of its adoption. The commission shall assist any political subdivision in developing forms to complete the requirements of this subsection. The ordinance, order or resolution shall contain, at a minimum, the following requirements with respect to disclosure of substantial interests:

(1) Disclosure in writing of the following described transactions, if any such transactions were engaged in during the calendar year:

(a) For such person, and all persons within the first degree of consanguinity or affinity of such person, the date and the identities of the parties to each transaction with a total value in excess of five hundred dollars, if any, that such person had with the political subdivision, other than compensation received as an employee or payment of any tax, fee or penalty due to the political subdivision, and other than transfers for no consideration to the political subdivision;

(b) The date and the identities of the parties to each transaction known to the person with a total value in excess of five hundred dollars, if any, that any business entity in which such person had a substantial interest, had with the political subdivision, other than payment of any tax, fee or penalty due to the political subdivision or transactions involving payment for providing utility service to the political subdivision, and other than transfers for no consideration to the political subdivision;

(2) The chief administrative officer and chief purchasing officer of such political subdivision shall disclose in writing the information described in subdivisions (1), (2) and (6) of subsection 2 of this section;

(3) Disclosure of such other financial interests applicable to officials, officers and employees of the political subdivision, as may be required by the ordinance or resolution;

(4) Duplicate disclosure reports made pursuant to this subsection shall be filed with the commission and the governing body of the political subdivision. The clerk of such governing body shall maintain such disclosure reports available for public inspection and copying during normal business hours.

(L. 1990 H.B. 1650 & 1565 § 2, A.L. 1991 S.B. 262, A.L. 1994 S.B. 650, A.L. 2006 H.B. 1900, A.L. 2008 H.B. 2058, A.L. 2010 S.B. 844)

*Revisor's Note: This section was declared unconstitutional in Legends Bank v. State, see annotation below.

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).



Section 105.485 Financial interest statements — form — contents — political subdivisions, compliance.

Effective 28 Aug 2008

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

*105.485. Financial interest statements — form — contents — political subdivisions, compliance. — 1. Each financial interest statement required by sections 105.483 to 105.492 shall be on a form prescribed by the commission and shall be signed and verified by a written declaration that it is made under penalties of perjury; provided, however, the form shall not seek information which is not specifically required by sections 105.483 to 105.492.

2. Each person required to file a financial interest statement pursuant to subdivisions (1) to (12) of section 105.483 shall file the following information for himself, his spouse and dependent children at any time during the period covered by the statement, whether singularly or collectively; provided, however, that said person, if he does not know and his spouse will not divulge any information required to be reported by this section concerning the financial interest of his spouse, shall state on his financial interest statement that he has disclosed that information known to him and that his spouse has refused or failed to provide other information upon his bona fide request, and such statement shall be deemed to satisfy the requirements of this section for such financial interest of his spouse; and provided further if the spouse of any person required to file a financial interest statement is also required by section 105.483 to file a financial interest statement, the financial interest statement filed by each need not disclose the financial interest of the other, provided that each financial interest statement shall state that the spouse of the person has filed a separate financial interest statement and the name under which the statement was filed:

(1) The name and address of each of the employers of such person from whom income of one thousand dollars or more was received during the year covered by the statement;

(2) The name and address of each sole proprietorship which he owned; the name, address and the general nature of the business conducted of each general partnership and joint venture in which he was a partner or participant; the name and address of each partner or coparticipant for each partnership or joint venture unless such names and addresses are filed by the partnership or joint venture with the secretary of state; the name, address and general nature of the business conducted of any closely held corporation or limited partnership in which the person owned ten percent or more of any class of the outstanding stock or limited partners' units; and the name of any publicly traded corporation or limited partnership which is listed on a regulated stock exchange or automated quotation system in which the person owned two percent or more of any class of outstanding stock, limited partnership units or other equity interests;

(3) The name and address of any other source not reported pursuant to subdivisions (1) and (2) and subdivisions (4) to (9) of this subsection from which such person received one thousand dollars or more of income during the year covered by the statement, including, but not limited to, any income otherwise required to be reported on any tax return such person is required by law to file; except that only the name of any publicly traded corporation or limited partnership which is listed on a regulated stock exchange or automated quotation system need be reported pursuant to this subdivision;

(4) The location by county, the subclassification for property tax assessment purposes, the approximate size and a description of the major improvements and use for each parcel of real property in the state, other than the individual's personal residence, having a fair market value of ten thousand dollars or more in which such person held a vested interest including a leasehold for a term of ten years or longer, and, if the property was transferred during the year covered by the statement, the name and address of the persons furnishing or receiving consideration for such transfer;

(5) The name and address of each entity in which such person owned stock, bonds or other equity interest with a value in excess of ten thousand dollars; except that, if the entity is a corporation listed on a regulated stock exchange, only the name of the corporation need be listed; and provided that any member of any board or commission of the state or any political subdivision who does not receive any compensation for his services to the state or political subdivision other than reimbursement for his actual expenses or a per diem allowance as prescribed by law for each day of such service need not report interests in publicly traded corporations or limited partnerships which are listed on a regulated stock exchange or automated quotation system pursuant to this subdivision; and provided further that the provisions of this subdivision shall not require reporting of any interest in any qualified plan or annuity pursuant to the Employees' Retirement Income Security Act;

(6) The name and address of each corporation for which such person served in the capacity of a director, officer or receiver;

(7) The name and address of each not-for-profit corporation and each association, organization, or union, whether incorporated or not, except not-for-profit corporations formed to provide church services, fraternal organizations or service clubs from which the officer or employee draws no remuneration, in which such person was an officer, director, employee or trustee at any time during the year covered by the statement, and for each such organization, a general description of the nature and purpose of the organization;

(8) The name and address of each source from which such person received a gift or gifts, or honorarium or honoraria in excess of two hundred dollars in value per source during the year covered by the statement other than gifts from persons within the third degree of consanguinity or affinity of the person filing the financial interest statement. For the purposes of this section, a "gift" shall not be construed to mean political contributions otherwise required to be reported by law or hospitality such as food, beverages or admissions to social, art, or sporting events or the like, or informational material. For the purposes of this section, a "gift" shall include gifts to or by creditors of the individual for the purpose of cancelling, reducing or otherwise forgiving the indebtedness of the individual to that creditor;

(9) The lodging and travel expenses provided by any third person for expenses incurred outside the state of Missouri whether by gift or in relation to the duties of office of such official, except that such statement shall not include travel or lodging expenses:

(a) Paid in the ordinary course of business for businesses described in subdivisions (1), (2), (5) and (6) of this subsection which are related to the duties of office of such official; or

(b) For which the official may be reimbursed as provided by law; or

(c) Paid by persons related by the third degree of consanguinity or affinity to the person filing the statement; or

(d) Expenses which are reported by the campaign committee or candidate committee of the person filing the statement pursuant to the provisions of chapter 130; or

(e) Paid for purely personal purposes which are not related to the person's official duties by a third person who is not a lobbyist, a lobbyist principal or member, or officer or director of a member, of any association or entity which employs a lobbyist. The statement shall include the name and address of such person who paid the expenses, the date such expenses were incurred, the amount incurred, the location of the travel and lodging, and the nature of the services rendered or reason for the expenses;

(10) The assets in any revocable trust of which the individual is the settlor if such assets would otherwise be required to be reported under this section;

(11) The name, position and relationship of any relative within the first degree of consanguinity or affinity to any other person who:

(a) Is employed by the state of Missouri, by a political subdivision of the state or special district, as defined in section 115.013, of the state of Missouri;

(b) Is a lobbyist; or

(c) Is a fee agent of the department of revenue;

(12) The name and address of each campaign committee, political committee, candidate committee, or continuing committee for which such person or any corporation listed on such person's financial interest statement received payment; and

(13) For members of the general assembly or any statewide elected public official, their spouses, and their dependent children, whether any state tax credits were claimed on the member's, spouse's, or dependent child's most recent state income tax return.

3. For the purposes of subdivisions (1), (2) and (3) of subsection 2 of this section, an individual shall be deemed to have received a salary from his employer or income from any source at the time when he shall receive a negotiable instrument whether or not payable at a later date and at the time when under the practice of his employer or the terms of an agreement he has earned or is entitled to anything of actual value whether or not delivery of the value is deferred or right to it has vested. The term income as used in this section shall have the same meaning as provided in the Internal Revenue Code of 1986, and amendments thereto, as the same may be or becomes effective, at any time or from time to time for the taxable year, provided that income shall not be considered received or earned for purposes of this section from a partnership or sole proprietorship until such income is converted from business to personal use.

4. Each official, officer or employee or candidate of any political subdivision described in subdivision (11) of section 105.483 shall be required to file a financial interest statement as required by subsection 2 of this section, unless the political subdivision biennially adopts an ordinance, order or resolution at an open meeting by September fifteenth of the preceding year, which establishes and makes public its own method of disclosing potential conflicts of interest and substantial interests and therefore excludes the political subdivision or district and its officers and employees from the requirements of subsection 2 of this section. A certified copy of the ordinance, order or resolution shall be sent to the commission within ten days of its adoption. The commission shall assist any political subdivision in developing forms to complete the requirements of this subsection. The ordinance, order or resolution shall contain, at a minimum, the following requirements with respect to disclosure of substantial interests:

(1) Disclosure in writing of the following described transactions, if any such transactions were engaged in during the calendar year:

(a) For such person, and all persons within the first degree of consanguinity or affinity of such person, the date and the identities of the parties to each transaction with a total value in excess of five hundred dollars, if any, that such person had with the political subdivision, other than compensation received as an employee or payment of any tax, fee or penalty due to the political subdivision, and other than transfers for no consideration to the political subdivision;

(b) The date and the identities of the parties to each transaction known to the person with a total value in excess of five hundred dollars, if any, that any business entity in which such person had a substantial interest, had with the political subdivision, other than payment of any tax, fee or penalty due to the political subdivision or transactions involving payment for providing utility service to the political subdivision, and other than transfers for no consideration to the political subdivision;

(2) The chief administrative officer and chief purchasing officer of such political subdivision shall disclose in writing the information described in subdivisions (1), (2) and (6) of subsection 2 of this section;

(3) Disclosure of such other financial interests applicable to officials, officers and employees of the political subdivision, as may be required by the ordinance or resolution;

(4) Duplicate disclosure reports made pursuant to this subsection shall be filed with the commission and the governing body of the political subdivision. The clerk of such governing body shall maintain such disclosure reports available for public inspection and copying during normal business hours.

(L. 1990 H.B. 1650 & 1565 § 2, A.L. 1991 S.B. 262, A.L. 1994 S.B. 650, A.L. 2006 H.B. 1900, A.L. 2008 H.B. 2058)

*Revisor's Note: This section is reprinted in accordance with Section 3.066. Senate Bill 844 in 2010 amended this section. Senate Bill 844 was declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, of the Missouri Constitution (see annotation below), rendering the repeal and reenactment of this section ineffective.

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).



Section 105.487 Financial interest statements — filed, when, exception.

Effective 28 Aug 1997

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.487. Financial interest statements — filed, when, exception. — The financial interest statements shall be filed at the following times, but no person is required to file more than one financial interest statement in any calendar year:

(1) Each candidate for elective office, except those candidates for county committee of a political party pursuant to section 115.609 or section 115.611, who is required to file a personal financial disclosure statement shall file a financial interest statement no later than fourteen days after the close of filing at which the candidate seeks nomination or election, and the statement shall be for the twelve months prior to the closing date, except that in the event an individual does not become a candidate until after the date of certification for candidates, the statement shall be filed within fourteen days of the individual's nomination by caucus. An individual required to file a financial interest statement because of the individual's candidacy for office prior to a primary election in accordance with this section is also required to amend such statement no later than the close of business on Monday prior to the general election to reflect any changes in financial interest during the interim. The appropriate election authority shall provide to the candidate at the time of filing for election written notice of the candidate's obligation to file pursuant to sections 105.483 to 105.492 and the candidate shall sign a statement acknowledging receipt of such notice;

(2) Each person appointed to office, except any person elected for county committee of a political party pursuant to section 115.617, and each official or employee described in section 105.483 who is not otherwise covered in this subsection shall file the statement within thirty days of such appointment or employment;

(3) Every other person required by sections 105.483 to 105.492 to file a financial interest statement shall file the statement annually not later than the first day of May and the statement shall cover the calendar year ending the immediately preceding December thirty-first; provided that the governor, lieutenant governor, any member of the general assembly or any member of the governing body of a political subdivision may supplement such person's financial interest statement to report additional interests acquired after December thirty-first of the covered year until the date of filing of the financial interest statement;

(4) The deadline for filing any statement required by sections 105.483 to 105.492 shall be 5:00 p.m. of the last day designated for filing the statement. When the last day of filing falls on a Saturday or Sunday or on an official state holiday, the deadline for filing is extended to 5:00 p.m. on the next day which is not a Saturday or Sunday or official holiday. Any statement required within a specified time shall be deemed to be timely filed if it is postmarked not later than midnight of the day previous to the last day designated for filing the statement.

(L. 1990 H.B. 1650 & 1565 § 3, A.L. 1991 S.B. 262, A.L. 1996 H.B. 846, A.L. 1997 S.B. 16)



Section 105.489 Financial interest statements — to be kept with filing officer.

Effective 01 Jan 1992, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.489. Financial interest statements — to be kept with filing officer. — The financial interest statements required to be filed pursuant to the provisions of sections 105.483 to 105.492, other than pursuant to subsection 4 of section 105.485, shall be filed with the appropriate filing officer or officers. For the purpose of sections 105.483 to 105.492, the term "filing officer" is defined as:

(1) In the case of state elected officials and candidates for such office, and all other state officials and employees, the filing officer is the commission;

(2) In the case of judges of courts of law, the filing officer shall be the clerk of the supreme court. Financial interest statements filed by judges shall be made available for public inspection unless otherwise provided by supreme court rule;

(3) In the case of persons holding elective office in any political subdivision and candidates for such offices, and in the case of all other officers or employees of a political subdivision, the filing officer shall be the commission.

(L. 1990 H.B. 1650 & 1565 § 4, A.L. 1991 S.B. 262)

Effective 1-01-92



Section 105.491 Executive director of commission — duties.

Effective 28 Aug 1997

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.491. Executive director of commission — duties. — 1. The executive director of the commission shall:

(1) Develop and publish forms and printed instructions for use in filing the statements described in section 105.485;

(2) Furnish the necessary forms and instructions to persons required pursuant to the provisions of sections 105.483 to 105.492 to file financial statements by distributing them to any other locations the executive director deems necessary to accomplish the purposes of sections 105.483 to 105.492;

(3) Maintain a filing system for financial statements filed with the executive director's office and preserve such statements for a period of not less than five years;

(4) Make any financial statement filed with the executive director available for public inspection and copying within a reasonable time after filing and permit copying of any financial statement at a reasonable expense to such person;

(5) Employ staff and retain such contract services, including legal services to represent the commission before any state agency or before the courts as the executive director deems necessary within the limits authorized by appropriation by the general assembly.

2. The executive director and each other filing officer shall keep a public record of all persons inspecting or copying financial statements.

(L. 1990 H.B. 1650 & 1565 § 5, A.L. 1991 S.B. 262, A.L. 1997 S.B. 16)



Section 105.492 Penalties.

Effective 28 Aug 1999

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.492. Penalties. — 1. Any person required in sections 105.483 to 105.492 to file a financial interest statement who fails to file such statement by the times required in section 105.487 shall, if such person receives any compensation or other remuneration from public funds for the person's services, not be paid such compensation or receive such remuneration until the person has filed a financial interest statement as required by sections 105.483 to 105.492. Any person required in sections 105.483 to 105.492 to file a financial statement who fails to file such statement by the time required in section 105.487 and continues to fail to file the required financial interest statement for thirty or more days after receiving notice from the commission shall be subject to suspension from office in the manner otherwise provided by law or the constitution. The attorney general or prosecuting or circuit attorney, at the request of the commission, may take appropriate legal action to enforce the provisions of this section.

2. If a candidate for office does not file a financial interest statement by the close of business on the twenty-first day after the last day for filing for election for which the person is a candidate, the commission shall notify the official who accepted such candidate's declaration of candidacy that the candidate is disqualified. Such election official shall remove the candidate's name from the ballot.

3. Failure of any elected official or judge to file a financial interest statement thirty days after notice from the appropriate filing officer shall be grounds for removal from office as may be otherwise provided by law or the constitution.

4. Any person who knowingly misrepresents or omits any facts required to be contained in any financial interest statement filed as required by sections 105.483 to 105.496 is guilty of a class B misdemeanor. Venue for any criminal proceeding brought pursuant to this section shall be the county in which the defendant resided at the time the defendant filed the financial interest statement.

5. Any lobbyist who fails to timely file a lobbying disclosure report as required by section 105.473 shall be assessed a late filing fee of ten dollars for every day such report is late.

(L. 1990 H.B. 1650 & 1565 § 6, A.L. 1991 S.B. 262, A.L. 1997 S.B. 16, A.L. 1999 H.B. 676)



Section 105.494 Governor — appointment to certain boards or commissions prohibited.

Effective 01 Jan 1991, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.494. Governor — appointment to certain boards or commissions prohibited. — No governor shall be appointed by any board or commission of state government to any administrative position which such board or commission has the authority to fill, during that governor's term of office, within two years of his leaving his elective office, and as long as a majority of the members serving on such board or commission were appointed by that governor.

(L. 1990 H.B. 1650 & 1565 § 7)

Effective 1-01-91



Section 105.496 Permanent select committee on ethics.

Effective 01 Jan 1991, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.496. Permanent select committee on ethics. — Upon the convening of the next general assembly after January 1, 1991, the house of representatives and the senate shall each, respectively, establish by rule a permanent select committee on ethics and shall adopt the rules by which the manner and method of investigations and disciplinary proceedings and actions shall be conducted.

(L. 1990 H.B. 1650 & 1565 § 8)

Effective 1-01-91



Section 105.498 Out-of-state travel costs for full-time employees, reporting requirements.

Effective 28 Aug 2016

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.498. Out-of-state travel costs for full-time employees, reporting requirements. — 1. Notwithstanding any other provision of law to the contrary, if the spouse of any full-time employee of a public institution of higher education incurs out-of-state travel costs that are paid for or reimbursed by such institution, then such employee shall be required to file a quarterly travel report with the Missouri ethics commission listing the date or dates, location, purpose, and the full cost of any out-of-state travel made by such employee's spouse. Such costs shall include, but not be limited to, any transportation costs, lodging costs, and meal expenses that are paid for or reimbursed by the public institution. The commission shall publish travel reports in an electronic format on the commission's website and shall enable the reports to be easily searched by name, employee position, and institutional affiliation. The commission shall enable the electronic filing of reports.

2. In addition to the quarterly reports required under subsection 1 of this section, any spouse of a full-time employee of a public institution of higher education whose travels were funded by such public institution under the provisions of subsection 1 of this section during the one-year period immediately before August 28, 2016, shall, no later than six months after August 28, 2016, file an additional travel report with the commission covering travel expenditures during that one-year period. This travel report shall be identical in content to the quarterly travel reports required under subsection 1 of this section.

(L. 2016 S.B. 997 § 1)



Section 105.500 Definitions.

Effective 28 Aug 1967

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.500. Definitions. — Unless the context otherwise requires, the following words and phrases mean:

(1) "Appropriate unit" means a unit of employees at any plant or installation or in a craft or in a function of a public body which establishes a clear and identifiable community of interest among the employees concerned;

(2) "Exclusive bargaining representative" means an organization which has been designated or selected by majority of employees in an appropriate unit as the representative of such employees in such unit for purposes of collective bargaining;

(3) "Public body" means the state of Missouri, or any officer, agency, department, bureau, division, board or commission of the state, or any other political subdivision of or within the state.

(L. 1965 p. 232 § 1, A.L. 1967 p. 192)

(1969) City employees had right to join labor union and select representative, but do not have the right of strike as bargaining device with employer. The public employer is required to meet, confer and discuss with its employees, but the refusal of the public employer to execute and adopt the agreement produced by bargaining with its employees is not an unfair labor practice. State ex rel. Missey v. City of Cabool (Mo.), 441 S.W.2d 35.

(1969) Public employer could not lay off or reduce pay of municipal employees to intimidate them from joining labor organization. State ex rel. Missey v. City of Cabool (Mo.), 411 S.W.2d 35.

(1974) Employees of judicial department paid either by state or county are within the provisions of this section. State ex rel. O'Leary v. Missouri State Board of Mediation (Mo.), 509 S.W.2d 84.



Section 105.510 Certain public employees may join labor organizations and bargain collectively — exceptions — discharge or discrimination for exercise of right prohibited — allowable organizations for excepted employees.

Effective 28 Aug 1969

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.510. Certain public employees may join labor organizations and bargain collectively — exceptions — discharge or discrimination for exercise of right prohibited — allowable organizations for excepted employees. — Employees, except police, deputy sheriffs, Missouri state highway patrolmen, Missouri National Guard, all teachers of all Missouri schools, colleges and universities, of any public body shall have the right to form and join labor organizations and to present proposals to any public body relative to salaries and other conditions of employment through the representative of their own choosing. No such employee shall be discharged or discriminated against because of his exercise of such right, nor shall any person or group of persons, directly or indirectly, by intimidation or coercion, compel or attempt to compel any such employee to join or refrain from joining a labor organization, except that the above excepted employees have the right to form benevolent, social, or fraternal associations. Membership in such associations may not be restricted on the basis of race, creed, color, religion or ancestry.

(L. 1965 p. 232 § 2, A.L. 1967 p. 192, A.L. 1969 S.B. 36)

(1969) The exclusion of certain public employees from the benefits of sections 105.500 to 105.530, RSMo, is not an arbitrary and unconstitutional classification. State ex rel. Missey v. City of Cabool (Mo.), 441 S.W.2d 35.

(1974) Teachers' association held not a labor union for the purpose of this section. Agreement involved in this case held not prohibited by this section. Peters v. Board of Education of Reorg. Sch. Dist. No. 5 (Mo.), 506 S.W.2d 429.

(1977) Teachers' strike while not covered by statute is illegal as violative of common law. School Dist. of Kansas City v. Clymer (A.), 554 S.W.2d 483.

(1983) Omission of firefighters from “meet and confer” provisions of this section and the inclusion of police officers has a rational basis and therefore does not violate the equal protection clause of the 14th Amendment of the U.S. Constitution. Melvin Beverlin, et al. v. Board of Police Commissioners of Kansas City, Missouri, 722 F.2d 395.

(1985) County corrections officers are not “police officers” or “deputy sheriffs” for purposes of this statute. Jackson County v. Mo. State Board of Mediation (Mo. banc), 690 S.W.2d 400.

(1993) Requiring nonunion school custodial and food service workers to pay fair share fees to union which is properly designated as exclusive bargaining representative does not violate provision of statute that prohibits conduct that directly or indirectly compels public employees to join or refrain from joining labor organization. Schaffer v. Board of Education of the City of St. Louis, 869 S.W.2d 163 (Mo. App. E.D.)



Section 105.520 Public bodies shall confer with labor organizations.

Effective 28 Aug 1967

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.520. Public bodies shall confer with labor organizations. — Whenever such proposals are presented by the exclusive bargaining representative to a public body, the public body or its designated representative or representatives shall meet, confer and discuss such proposals relative to salaries and other conditions of employment of the employees of the public body with the labor organization which is the exclusive bargaining representative of its employees in a unit appropriate. Upon the completion of discussions, the results shall be reduced to writing and be presented to the appropriate administrative, legislative or other governing body in the form of an ordinance, resolution, bill or other form required for adoption, modification or rejection.

(L. 1965 p. 232 § 3, A.L. 1967 p. 192)

(1982) Public Sector Labor Law does not authorize city council to enter into binding collective bargaining contract with public employee labor organization, and city can unilaterally change terms of memorandum of understanding without approval by the employee labor organization. Sumpter v. City of Moberly (Mo. banc), 645 S.W.2d 359.



Section 105.525 Issues as to appropriate bargaining units and majority representative status to be decided by state board of mediation — appeal to circuit court.

Effective 28 Aug 1967

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.525. Issues as to appropriate bargaining units and majority representative status to be decided by state board of mediation — appeal to circuit court. — Issues with respect to appropriateness of bargaining units and majority representative status shall be resolved by the state board of mediation. In the event that the appropriate administrative body or any of the bargaining units shall be aggrieved by the decision of the state board of mediation, an appeal may be had to the circuit court of the county where the administrative body is located or in the circuit court of Cole County. The state board of mediation shall use the services of the state hearing officer in all contested cases.

(L. 1967 p. 192 § 105.530)

(1972) Because there is no such person as the “state hearing officer” denoted in § 105.525, RSMo, the board of mediation is not required to use his services before proceeding to hear and resolve contested issues. City of Kirkwood v. Missouri State Board of Mediation (A.), 478 S.W.2d 690.

(1975) Utilization of the state board of mediation as provided in § 105.525, RSMo, held not to be an infringement on the constitutional powers of the curators of the University of Missouri. Curators of University of Missouri v. Public Service Employees Local No. 45 (Mo.), 520 S.W.2d 54.

(1977) It is the duty of the state board of mediation to determine which “employees” are proper members of a bargaining unit and which are properly part of management. Golden Valley Memorial v. Missouri State Bd. of Mediation (A.), 559 S.W.2d 581.

(1986) The State Board of Mediation is not to be named as a party on an appeal of its decision. Baer v. Civilian Personnel Division, 714 S.W.2d 536 (Mo. App.).



Section 105.530 Law not to be construed as granting right to strike.

Effective 28 Aug 1967

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.530. Law not to be construed as granting right to strike. — Nothing contained in sections 105.500 to 105.530 shall be construed as granting a right to employees covered in sections 105.500 to 105.530 to strike.

(L. 1965 p. 232 § 4, A.L. 1967 p. 192 § 105.540)

(1976) Public policy of this state is that employees do not have the right to strike against their governmental employer, and written agreement between school teachers association and board of education of school district, which was the product of an illegal strike, was void and would not be enforced. St. Louis Teachers Association v. Board of Education (Mo.), 544 S.W.2d 573.

(1977) Teachers' strike while not covered by statute is illegal as violative of common law. School Dist. of Kansas City v. Clymer (A.), 554 S.W.2d 483.

(1987) This statute does not give rise to any implied right of action on behalf of citizens whose home was destroyed during strike by fire fighters' union. White v. Intern. Ass'n. of Fire Fighters, 738 S.W.2d 933 (Mo. App.).



Section 105.600 Definitions.

Effective 28 Aug 1967

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.600. Definitions. — For the purposes of sections 105.600 to 105.650 the following words and phrases have the meanings ascribed to them in this section:

(1) "Receiving agency", any department or agency of the federal government or a state government which receives an employee of another government under sections 105.600 to 105.650;

(2) "Sending agency", any department or agency of the federal government or a state government which sends any employee thereof to another government agency under sections 105.600 to 105.650.

(L. 1967 p. 194 § 1)



Section 105.610 Employers authorized to exchange employees — length of exchange period, exception — elected officials exempted.

Effective 28 May 1991, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.610. Employers authorized to exchange employees — length of exchange period, exception — elected officials exempted. — 1. Any department, agency, or instrumentality of the state is authorized to participate in a program of interchange of employees with departments, agencies, or instrumentalities of the federal government, or another state, as a sending or receiving agency.

2. The period of individual assignment or detail under an interchange program shall not exceed twelve months, except as provided in subsection 3 of this section, nor shall any person be assigned or detailed for more than twelve months during any thirty-six-month period. Details relating to any matter covered in sections 105.600 to 105.650 may be the subject of an agreement between the sending and receiving agencies. Elected officials shall not be assigned from a sending agency nor detailed to a receiving agency.

3. If the sending agency is an instrumentality of the federal government, the interchange may exceed twelve months but no longer than provided for by federal statutes.

(L. 1967 p. 194 § 2, A.L. 1991 S.B. 249)

Effective 5-28-91



Section 105.620 Status of exchanged employees.

Effective 28 Aug 1967

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.620. Status of exchanged employees. — 1. Employees of a sending agency participating in an exchange of personnel as authorized in section 105.610 may be considered during such participation to be on detail to regular work assignments of the sending agency.

2. Employees who are on detail shall be entitled to the same salary and benefits to which they would otherwise be entitled and shall remain employees of the sending agency for all other purposes except that the supervision of their duties during the period of detail may be governed by agreement between the sending agency and the receiving agency.

3. Any employee who participates in an exchange under the terms of this section who suffers disability or death as a result of personal injury arising out of and in the course of an exchange, or sustained in performance of duties in connection therewith, shall be treated, for the purposes of the sending agency's employee compensation program, as an employee, as defined in the act, who has sustained the injury in the performance of duty, but shall not receive benefits under that act for any period for which he is entitled to and elects to receive similar benefits under the receiving agency's employee compensation program.

(L. 1967 p. 194 § 3)



Section 105.630 Travel expenses during assignment.

Effective 28 Aug 1967

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.630. Travel expenses during assignment. — A sending agency in this state may, in accordance with the travel regulations of the state or the agency, pay the travel expenses of employees assigned to a receiving agency on either a detail or leave basis, but shall not pay the travel expenses of the employees incurred in connection with their work assignments at the receiving agency. During the period of assignment, the sending agency may pay a per diem allowance to the employee on assignment or detail.

(L. 1967 p. 194 § 4)



Section 105.640 Employees detailed to this state — qualifications waived — supervision by agreement — death or disability of.

Effective 28 Aug 1967

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.640. Employees detailed to this state — qualifications waived — supervision by agreement — death or disability of. — 1. When any unit of government of this state acts as a receiving agency, employees of the sending agency who are assigned under authority of sections 105.600 to 105.650 may be considered to be on detail to the receiving agency.

2. Appointments of persons so assigned may be made without regard to the laws or regulations governing the selection of employees of the receiving agency. The person shall be in the unclassified service of the state.

3. Employees who are detailed to the receiving agency shall not by virtue of the detail be considered to be employees thereof, except as provided in subsection 4 of this section, nor shall they be paid a salary or wage by the receiving agency during the period of their detail. The supervision of the duties of employees during the period of detail may be governed by agreement between the sending agency and the receiving agency.

4. Any employee of a sending agency assigned in this state who suffers disability or death as a result of personal injury arising out of and in the course of the assignment, or sustained in the performance of duties in connection therewith, shall be treated for the purpose of receiving agency's employee compensation program, as an employee, as defined in the act, who has sustained the injury in the performance of the duty, but shall not receive benefits under that act for any period for which he elects to receive similar benefits as an employee under the sending agency's employee compensation program.

(L. 1967 p. 194 § 5)



Section 105.650 Travel expenses of persons assigned to this state.

Effective 28 Aug 1967

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.650. Travel expenses of persons assigned to this state. — A receiving agency in this state may, in accordance with the travel regulations of the agency, pay travel expenses of persons assigned thereto under sections 105.600 to 105.650 during the period of the assignments on the same basis as if they were regular employees of the receiving agency.

(L. 1967 p. 194 § 6)



Section 105.660 Definitions, retirement benefit changes.

Effective 28 Aug 2014

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.660. Definitions, retirement benefit changes. — The following words and phrases as used in sections 105.660 to 105.685, unless a different meaning is plainly required by the context, shall mean:

(1) "Actuarial valuation", a mathematical process which determines plan financial condition and plan benefit cost;

(2) "Actuary", an actuary:

(a) Who is a member of the American Academy of Actuaries or who is an enrolled actuary under the Employee Retirement Income Security Act of 1974; and

(b) Who is experienced in retirement plan financing;

(3) "Board", the governing board or decision-making body of a plan that is authorized by law to administer the plan;

(4) "Defined benefit plan", a plan providing a definite benefit formula for calculating retirement benefit amounts;

(5) "Defined contribution plan", a plan in which the contributions are made to an individual retirement account for each employee;

(6) "Funded ratio", the ratio of the actuarial value of assets over its actuarial accrued liability;

(7) "Lump sum benefit plan", payment within one taxable year of the entire balance to the participant from a plan;

(8) "Plan", any retirement system established by the state of Missouri or any political subdivision or instrumentality of the state for the purpose of providing plan benefits for elected or appointed public officials or employees of the state of Missouri or any political subdivision or instrumentality of the state;

(9) "Plan benefit", the benefit amount payable from a plan together with any supplemental payments from public funds;

(10) "Substantial proposed change", a proposed change in future plan benefits which would increase or decrease the total contribution percent by at least one-quarter of one percent of active employee payroll, or would increase or decrease a plan benefit by five percent or more, or would materially affect the actuarial soundness of the plan. In testing for such one-quarter of one percent of payroll contribution increase, the proposed change in plan benefits shall be added to all actual changes in plan benefits since the last date that an actuarial valuation was prepared. The closing or freezing of a current defined benefit plan is considered a substantial proposed change only for the purposes of sections 105.665, 105.670, 105.675, and 105.685.

(L. 1979 H.B. 130 § 1, A.L. 2007 S.B. 406, A.L. 2014 H.B. 1882)



Section 105.661 All retirement plans to prepare financial report, content audit by state auditor and joint committee on public employee retirement — rules submitted to joint committee on public employee retirement, when — report required.

Effective 28 Aug 2011

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.661. All retirement plans to prepare financial report, content audit by state auditor and joint committee on public employee retirement — rules submitted to joint committee on public employee retirement, when — report required. — 1. Each plan shall annually prepare and have available as public information a comprehensive annual financial report showing the financial condition of the plan as of the end of the plan's fiscal year. The report shall contain, but not be limited to, detailed financial statements prepared in accordance with generally accepted accounting principles for public employee retirement systems including an independent auditors report thereon, prepared by a certified public accountant or a firm of certified public accountants, a detailed summary of the plan's most recent actuarial valuation including a certification letter from the actuary and a summary of actuarial assumptions and methods used in such valuation, a detailed listing of the investments, showing both cost and market value, held by the plan as of the date of the report together with a detailed statement of the annual rates of investment return from all assets and from each type of investment, a detailed list of investments acquired and disposed of during the fiscal year, a listing of the plan's board of trustees or responsible administrative body and administrative staff, a detailed list of administrative expenses of the plan including all fees paid for professional services, a detailed list of brokerage commissions paid, a summary plan description, and such other data as the plan shall deem necessary or desirable for a proper understanding of the condition of the plan. In the event a plan is unable to comply with any of the disclosure requirements outlined above, a detailed statement must be included in the report as to the reason for such noncompliance.

2. Any rule or portion of rule promulgated by any plan pursuant to the authority of chapter 536, or of any other provision of law, shall be submitted to the joint committee on public employee retirement prior to or concurrent with the filing of a notice of proposed rulemaking with the secretary of state's office pursuant to section 536.021. The requirement of this subsection is intended solely for the purpose of notifying the joint committee on public employee retirement with respect to a plan's proposed rulemaking so that the joint committee on public employee retirement has ample opportunity to submit comments with respect to such proposed rulemaking in accordance with the normal process. Any plan not required to file a notice of proposed rulemaking with the secretary of state's office shall submit any proposed rule or portion of a rule to the joint committee on public employee retirement within ten days of its promulgation.

3. A copy of the comprehensive annual financial report as outlined in subsection 1 of this section shall be forwarded within six months of the end of the plan's fiscal year to the state auditor and the joint committee on public employee retirement.

4. Each defined benefit plan shall submit a quarterly report regarding the plan's investment performance to the joint committee on public employee retirement in the form and manner requested by the committee. If the plan fails to submit this report, the committee may subpoena witnesses, take testimony under oath, and compel the production of records regarding this information, pursuant to its authority under section 21.561.

(L. 1987 H.B. 713, A.L. 2002 H.B. 1674, A.L. 2011 H.B. 282)



Section 105.662 Public pension funds not to be commingled — trusteeship.

Effective 28 Aug 1992

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.662. Public pension funds not to be commingled — trusteeship. — The assets of public pension funds represent the deferred wages and future economic security of plan participants and shall not be commingled with any other funds of the political jurisdiction. All funds of the plan shall be placed in a trusteeship, and adequate reporting and disclosure requirements shall be established.

(L. 1992 S.B. 499, et al. § 4)



Section 105.663 Retirement plan may appoint attorney as legal advisor.

Effective 28 Aug 1995

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.663. Retirement plan may appoint attorney as legal advisor. — Notwithstanding any other provision of law to the contrary, each public retirement plan as defined in section 105.660, through its board of trustees or other responsible administrative body, is authorized to appoint an attorney at law or firm of attorneys at law to be the legal advisor and to represent the plan and the board of trustees or other responsible administrative body in all legal proceedings.

(L. 1995 H.B. 416, et al.)



Section 105.664 Actuarial valuation performed at least biennially — forwarded to joint committee on public employee retirement, when.

Effective 28 Aug 2014

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.664. Actuarial valuation performed at least biennially — forwarded to joint committee on public employee retirement, when. — 1. Each plan shall at least biennially prepare and have available as public information an actuarial valuation performed in compliance with applicable standards and guidelines as set forth by the governmental accounting standards board. Any plan currently performing valuations on a biennial basis making a substantial proposed change in benefits as defined in section 105.660 shall have a new actuarial valuation performed using the same methods and assumptions for the most recent periodic actuarial valuation.

2. An actuarial valuation performed in compliance with applicable governmental accounting standards board pronouncements shall be forwarded to the joint committee on public employee retirement no later than sixty calendar days after completion or adoption of such valuation.

(L. 2002 H.B. 1455, A.L. 2014 H.B. 1882)



Section 105.665 Cost statement of proposed changes prepared by actuary — contents.

Effective 28 Aug 2014

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.665. Cost statement of proposed changes prepared by actuary — contents. — 1. The legislative body or committee thereof which determines the amount and type of plan benefits to be paid shall, before taking final action on any substantial proposed change in plan benefits, cause to be prepared a statement regarding the cost of such change.

2. The cost statement shall be prepared by an actuary using the methods used in preparing the most recent periodic actuarial valuation for the plan and shall, without limitation by enumeration, include the following:

(1) The level normal cost of plan benefits currently in effect, which cost is expressed both in estimated annual dollars and as a percent of active employee payroll;

(2) The contribution for unfunded accrued liabilities currently payable by the plan, which cost is expressed both in estimated annual dollars and as a percent of active employee payroll and shall be over a period not to exceed thirty years;

(3) The total contribution rate expressed both in estimated annual dollars and as a percent of active employee payroll, which contribution rate shall be the total of the normal cost percent plus the contribution percent for unfunded accrued liabilities;

(4) A statement as to whether the legislative body is currently paying the total contribution rate as defined in subdivision (3) of this subsection;

(5) The plan's actuarial value of assets, market value of assets, actuarial accrued liability, and funded ratio as defined in section 105.660 as of the most recent actuarial valuation;

(6) The total post-change contribution rate expressed both in estimated annual dollars and as a percent of active employee payroll;

(7) A projection of at least ten years of the current plan provisions compared to the proposed change from the proposed effective date of such change including the total annual contribution requirements expressed both in estimated annual dollars and as a percent of active employee payroll, the actuarial value of assets, the market value of assets, the actuarial accrued liability, and the funded ratio as defined in section 105.660 except that such projection shall not apply to employers within the retirement system established in sections 70.600 to 70.755, but in lieu thereof shall include a prospective schedule of at least ten years containing current provision-estimated employer contributions as a percent of payroll and estimated annual dollars, proposed provision-estimated employer contributions as a percent of payroll and estimated annual dollars, and the resulting difference. Such schedule shall also contain the estimated difference between the actuarial accrued liability and actuarial value of assets for each scenario;

(8) A statement as to whether such additional contributions are mandated by the proposed change;

(9) A statement as to whether or not the proposed change would in any way impair the ability of the plan to meet the obligations thereof in effect at the time the proposal is made;

(10) All assumptions relied upon to evaluate the present financial condition of the plan and all assumptions relied upon to evaluate the impact of the proposed change upon the financial condition of the plan, which shall be those assumptions used in preparing the most recent periodic actuarial valuation for the plan, unless the nature of the proposed change is such that alternative assumptions are clearly warranted, and shall be made and stated with respect to at least the following:

(a) Investment return;

(b) Pay increase;

(c) Mortality of employees and officials, and other persons who may receive benefits under the plan;

(d) Withdrawal (turnover);

(e) Disability;

(f) Retirement ages;

(g) Change in active employee group size;

(11) The actuary shall certify that in the actuary's opinion the assumptions used for the valuation produce results which, in the aggregate, are reasonable;

(12) A description of the actuarial funding method used in preparing the valuation including a description of the method used and period applied in amortizing unfunded actuarial accrued liabilities.

(L. 1979 H.B. 130 § 2, A.L. 1996 H.B. 1355, A.L. 2007 S.B. 406, A.L. 2014 H.B. 1882)



Section 105.666 Board member education program, curriculum, requirements — annual pension benefit statement required.

Effective 28 Aug 2014

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.666. Board member education program, curriculum, requirements — annual pension benefit statement required. — 1. Each plan shall, in conjunction with its staff and advisors, establish a board member education program, which shall be in effect on or after January 1, 2008. The curriculum shall include, at a minimum, education in the areas of duties and responsibilities of board members as trustees, ethics, governance process and procedures, pension plan design and administration of benefits, investments including but not limited to the fiduciary duties as defined under section 105.688, legal liability and risks associated with the administration of a plan, sunshine law requirements under chapter 610, actuarial principles and methods related to plan administration, and the role of staff and consultants in plan administration. Board members appointed or elected on a board on or after January 1, 2008, shall complete a board member education program designated to orient new board members in the areas described in this section within ninety days of becoming a new board member. Board members who have served one or more years shall attend at least a total of six hours of continuing education programs each year in the areas described in this section.

2. Routine annual presentation by outside plan service providers shall not be used to satisfy board member education or continuing education program requirements contained in subsection 1 of this section. Such service providers may be utilized to perform education programs with such programs being separate and apart from routine annual presentations.

3. Plan governing body or staff shall maintain a record of board member education including, but not limited to, date, time length, location, education material, and any facilitator utilized. The record shall be signed and attested to by the attending board member or board chairperson or designee. Such information shall be maintained for public record and disclosure for at least three years or until the expiration of such board member's term, whichever occurs first.

4. A board member who is knowingly not participating in the required education programs under this section may be removed from such board by a majority of the board members which shall result in a vacancy to be filled in accordance with plan provisions except that ex officio board members shall not be removed under this subsection.

5. Each plan shall, upon the request of any individual participant, provide an annual pension benefit statement which shall be written in a manner calculated to be understood by the average plan participant and may be delivered in written, electronic, or other appropriate form to the extent such form is reasonably accessible to each participant or beneficiary. Such pension benefit statement shall include, but not be limited to, accrued participant contributions to the plan, total benefits accrued, date first eligible for a normal retirement benefit, and projected benefit at normal retirement. Any plan failing to do so shall submit in writing to the joint committee on public employee retirement as to why the information may not be provided as requested.

(L. 2007 S.B. 406, A.L. 2014 H.B. 1882)



Section 105.667 Gain or profit from funds or transactions of plan, prohibited when.

Effective 28 Aug 2007

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.667. Gain or profit from funds or transactions of plan, prohibited when. — 1. Any appointing authority, board member, or employee shall be prohibited from receiving any gain or profit from any funds or transaction of the plan, except benefits from interest in investments common to all members of the plan, if entitled thereto.

2. Any appointing authority, board member, or employee accepting any political contribution, gratuity, or compensation for the purpose of influencing his or her action with respect to the investment of the funds of the system shall thereby forfeit his or her office and in addition thereto be subject to the penalties prescribed for bribery.

3. Any trustee, employee, or participant of a plan who pleads guilty to or is found guilty of a plan-related felony after August 28, 2007, that is determined by a court of law to have been directly committed in connection with the member's duties as either a trustee, employee, or participant of a plan shall not be eligible to receive any retirement benefits from the respective plan.

(L. 2007 S.B. 406)



Section 105.669 Felony conviction, ineligible for benefits, when — employer to notify of offenses, when — list of offenses.

Effective 28 Aug 2017

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.669. Felony conviction, ineligible for benefits, when — employer to notify of offenses, when — list of offenses. — 1. Any participant of a plan who is convicted of a felony offense listed in subsection 3 of this section, which is committed in direct connection with or directly related to the participant’s duties as an employee on or after August 28, 2014, shall not be eligible to receive any retirement benefits from the respective plan based on service rendered on or after August 28, 2014, except a participant may still request from the respective retirement system a refund of the participant’s plan contributions, including interest credited to the participant’s account.

2. The employer of any participant who is charged or convicted of a felony offense listed in subsection 3 of this section, which is committed in direct connection with or directly related to the participant’s duties as an employee on or after August 28, 2014, shall notify the appropriate retirement system in which the offender was a participant and provide information in connection with such charge or conviction. The plans shall take all actions necessary to implement the provisions of this section.

3. A felony conviction based on any of the following offenses or a substantially similar offense provided under federal law shall result in the ineligibility of retirement benefits as provided in subsection 1 of this section:

(1) The offense of felony stealing under section 570.030 when such offense involved money, property, or services valued at five thousand dollars or more;

(2) The offense of felony receiving stolen property under section 570.080*, as it existed before January 1, 2017, when such offense involved money, property, or services valued at five thousand dollars or more;

(3) The offense of forgery under section 570.090;

(4) The offense of felony counterfeiting under section 570.103;

(5) The offense of bribery of a public servant under section 576.010; or

(6) The offense of acceding to corruption under section 576.020.

(L. 2014 H.B. 1217, A.L. 2017 S.B. 34 merged with S.B. 62)

*Section 570.080 was repealed by S.B. 491, 2014, effective 1-01-17.



Section 105.670 Cost statement available for inspection — effect of changes (general assembly).

Effective 28 Aug 2014

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.670. Cost statement available for inspection — effect of changes (general assembly). — When the general assembly is the legislative body responsible for authorizing a substantial proposed change in plan benefits, a prepared statement regarding the cost of such change shall be made available for its consideration prior to taking final action. Such statement of cost shall be prepared in accordance with section 105.665 and shall be available as public information for at least five legislative days before third reading and passage by either the house of representatives or the senate. The speaker or president pro tem may refer such bill for reconsideration upon receipt of the actuary statement to the committee to which the bill was originally referred. The bill shall retain its place on the calendar as though it had not been recalled. The committee shall report the bill to the house or senate, respectively, within seven calendar days with its recommendations. If any additional substantial proposed change, as defined in subdivision (10) of section 105.660, in cost or benefits is made by either the house of representatives or the senate or committee thereof, the actuary making the original cost statement shall amend the statement to reflect the additional features prior to the proposal being truly agreed to and finally passed. The plan shall make available to the actuary such information as is necessary to prepare such actuarial statement. The statement of cost shall be filed with the chief clerk of the Missouri house of representatives, the secretary of the senate, and with the joint committee on public employee retirement.

(L. 1979 H.B. 130 § 3, A.L. 1985 H.B. 695, A.L. 1987 H.B. 713, A.L. 1989 H.B. 674, A.L. 1996 H.B. 1355, A.L. 2014 H.B. 1882)



Section 105.675 Cost statement available for inspection (political subdivisions).

Effective 28 Aug 1996

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.675. Cost statement available for inspection (political subdivisions). — When a political subdivision or instrumentality of the state is the legislative body responsible for making a substantial proposed change in benefits, a prepared statement regarding the cost of such change shall be prepared in accordance with section 105.665 and shall be made available for its consideration. Such statement of cost shall be available as public information for at least forty-five calendar days before the legislative body can take final action to adopt the substantial proposed change in benefits. The statement of cost required by this section shall be filed in the office of the clerk, secretary or other individual responsible for keeping the official records of the legislative body, and with the joint committee on public employee retirement.

(L. 1979 H.B. 130 § 4, A.L. 1985 H.B. 695, A.L. 1996 H.B. 1355)



Section 105.679 Contact information for retired members to be provided, when (St. Louis City).

Effective 28 Aug 2003

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.679. Contact information for retired members to be provided, when (St. Louis City). — Notwithstanding the provisions of sections 610.010 to 610.035 to the contrary, any retirement plan as defined in section 105.660, located in a city not within a county, providing retirement benefits for general employees shall provide, upon request by any retiree organization, sufficient information enabling such organization to contact retired members.

(L. 2001 S.B. 290 § 1, A.L. 2003 H.B. 131)

Transferred 2003; formerly 70.795



Section 105.680 Expenses for cost statements, how paid.

Effective 28 Aug 1985

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.680. Expenses for cost statements, how paid. — 1. For any proposed change in plan benefits, the expense of having the cost statement prepared shall be assured before the legislative body may take final action to approve a proposed substantial change in plan benefits.

2. The expense of having the cost statement prepared shall be paid by the plan if the substantial proposed change is initiated or approved by the plan's governing board.

3. When the general assembly is the legislative body considering a proposed change in plan benefits, the joint committee on public employee retirement, upon approval by a majority of the statutory number of senators serving on the committee and approval of a majority of the statutory number of representatives serving on the committee, may assume the expense of preparing a cost statement required by sections 105.660 to 105.685 by employing or contracting with an actuary or actuaries who possess the qualifications required by the provisions of sections 105.660 to 105.685 upon such terms as may be agreed upon and within the limits of appropriations made therefor, or may order the plan to provide such statement.

4. If the expense of preparing the cost statement is not assured by reason of subsection 2 or 3 above, the expense shall be paid by the individual, group of individuals, department or agency seeking such proposed change.

(L. 1979 H.B. 130 § 5, A.L. 1985 H.B. 695)



Section 105.683 Plan deemed delinquent, when, effect of.

Effective 28 Aug 2014

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.683. Plan deemed delinquent, when, effect of. — Any plan, other than a plan created under sections 169.010 to 169.141 or sections 169.600 to 169.715, whose actuary determines that the plan has a funded ratio below sixty percent and the political subdivision has failed to make one hundred percent of the actuarially required contribution payment for five successive plan years with a descending funded ratio for five successive plan years, shall be deemed delinquent in the contribution payment and such delinquency in the contribution payment shall constitute a first lien on the funds of the political subdivision, and the board as defined under section 105.660 is authorized to compel payment by application for a writ of mandamus; and in addition, such delinquency in the contribution payment shall be certified by the board to the state treasurer and director of the department of revenue. Until such delinquency in the contribution payment, together with regular interest, is satisfied, the state treasurer and director of the department of revenue shall withhold twenty-five percent of the certified contribution deficiency from the total moneys due the political subdivision from the state.

(L. 2007 S.B. 406, A.L. 2014 H.B. 1882)



Section 105.684 Benefit increases prohibited, when — amortization of unfunded actuarial accrued liabilities — accelerated contribution schedule required, when.

Effective 28 Aug 2014

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.684. Benefit increases prohibited, when — amortization of unfunded actuarial accrued liabilities — accelerated contribution schedule required, when. — 1. Notwithstanding any law to the contrary, no plan shall adopt or implement any additional benefit increase, supplement, enhancement, lump sum benefit payments to participants, or cost-of-living adjustment beyond current plan provisions in effect prior to August 28, 2007, which would, in aggregate with any other proposed plan provisions, increase the plan's actuarial accrued liability when valued by an actuary using the same methods and assumptions as used in the most recent periodic valuation, unless the plan's actuary determines that the funded ratio of the most recent periodic actuarial valuation and prior to such adoption or implementation is at least eighty percent and will not be less than seventy-five percent after such adoption or implementation. Methods and assumptions used in valuing such proposed change may be modified if the nature is such that alternative assumptions are clearly warranted.

2. The unfunded actuarial accrued liabilities associated with benefit changes described in this section shall be amortized over a period not to exceed twenty years for purposes of determining the contributions associated with the adoption or implementation of any such benefit increase, supplement, or enhancement.

3. Any plan with a funded ratio below sixty percent shall have the actuary prepare an accelerated contribution schedule based on a descending amortization period for inclusion in the actuarial valuation.

4. Nothing in this section shall apply to any plan established under chapter 70 or chapter 476.

5. Nothing in this section shall prevent a plan from adopting and implementing any provision necessary to maintain a plan's status as a qualified trust pursuant to 26 U.S.C. Section 401(a).

(L. 2007 S.B. 406, A.L. 2013 H.B. 233, A.L. 2014 H.B. 1882)



Section 105.685 Effective date of changes.

Effective 06 Aug 1979, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.685. Effective date of changes. — A substantial proposed change in plan benefits shall not become effective until such time as the provisions of sections 105.660 to 105.685 are complied with.

(L. 1979 H.B. 130 § 6)

Effective 8-06-79



Section 105.687 Definitions.

Effective 28 Aug 1987

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.687. Definitions. — As used in sections 105.687 to 105.689, the following terms mean:

(1) "Equity interests", limited partnership interests and other interests in which the liability of the investor is limited to the amount of the investment, but does not include general partnership interests or other interests involving general liability of the investor;

(2) "Invest" or "investment", utilization of money in the expectation of future returns in the form of income or capital gain;

(3) "Investment fiduciary", a person who either exercises any discretionary authority or control in the investment of a public employee retirement system's assets or who renders for a fee advice for a public employment retirement system;

(4) "Small business", an independently owned and operated business as defined in Title 15 U.S.C. Section 632A and as described by Title 13 CFR Part 121*;

(5) "Small business investment company", an incorporated body or a limited partnership under Section 301 of Title III of the Small Business Investment Act of 1958, 15 U.S.C. 681;

(6) "System", a public employee retirement system established by the state or any political subdivision of the state;

(7) "Venture capital firm", a corporation, partnership, proprietorship, or other entity, the principal businesses of which is the making of investments in small businesses, either directly or indirectly by investing in entities the principal business of which is the making of investments in small businesses.

(L. 1987 S.B. 20 § 1)

*The number "21" appears in original rolls.



Section 105.688 Investment fiduciaries, duties.

Effective 28 Aug 1987

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.688. Investment fiduciaries, duties. — The assets of a system may be invested, reinvested and managed by an investment fiduciary subject to the terms, conditions and limitations provided in sections 105.687 to 105.689. An investment fiduciary shall discharge his or her duties in the interest of the participants in the system and their beneficiaries and shall:

(1) Act with the same care, skill, prudence, and diligence under the circumstances then prevailing that a prudent person acting in a similar capacity and familiar with those matters would use in the conduct of a similar enterprise with similar aims;

(2) Act with due regard for the management, reputation, and stability of the issuer and the character of the particular investments being considered;

(3) Make investments for the purposes of providing benefits to participants and participants' beneficiaries, and of defraying reasonable expenses of investing the assets of the system;

(4) Give appropriate consideration to those facts and circumstances that the investment fiduciary knows or should know are relevant to the particular investment or investment course of action involved, including the role of the investment or investment course of action plays in that portion of the system's investments for which the investment fiduciary has responsibility. For purposes of this subdivision, "appropriate consideration" shall include, but is not necessarily limited to a determination by the investment fiduciary that a particular investment or investment course of action is reasonably designed, as part of the investments of the system, to further the purposes of the system, taking into consideration the risk of loss and the opportunity for gain or other return associated with the investment or investment course of action; and consideration of the following factors as they relate to the investment or investment course of action:

(a) The diversification of the investments of the system;

(b) The liquidity and current return of the investments of the system relative to the anticipated cash flow requirements of the system; and

(c) The projected return of the investments of the system relative to the funding objectives of the system;

(5) Give appropriate consideration to investments which would enhance the general welfare of this state and its citizens if those investments offer the safety and rate of return comparable to other investments available to the investment fiduciary at the time the investment decision is made.

(L. 1987 S.B. 20 § 2)



Section 105.689 Investment fiduciary may make investments in certain countries.

Effective 28 Aug 1992

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.689. Investment fiduciary may make investments in certain countries. — Nothing in sections 105.687 to 105.689 shall prevent any investment fiduciary from making investments in any company which does business in any country with which the United States maintains diplomatic relations.

(L. 1987 S.B. 20 § 3, A.L. 1992 S.B. 499, et al.)



Section 105.690 Selection of fiduciaries, preference to Missouri firms.

Effective 28 Aug 1987

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.690. Selection of fiduciaries, preference to Missouri firms. — When selection is made of a venture capital firm, a consultant or a fiduciary, preference must be given to a Missouri based company.

(L. 1987 S.B. 20 § 4)



Section 105.691 Definitions — agreements to transfer service between plans — election to transfer — transfer of service, determination of value — amount due, payment period — effect of transfer — transfer not to result in receipt of benefits under more than one plan.

Effective 28 Aug 1999

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.691. Definitions — agreements to transfer service between plans — election to transfer — transfer of service, determination of value — amount due, payment period — effect of transfer — transfer not to result in receipt of benefits under more than one plan. — 1. As used in this section, unless a different meaning is plainly required by the context, the following terms mean:

(1) "Accumulated contributions", the sum of all amounts deducted from the compensation of an individual and credited to the person's individual account in the applicable plan, together with interest allowed thereon by the plan;

(2) "Creditable service", the service of an individual, whether rendered while a member of a plan or not, which is recognized by a plan in determining the individual's eligibility for and the amount of the individual's benefits under the plan;

(3) "Plan" or "retirement plan", any retirement system established by the state of Missouri or any political subdivision or instrumentality of the state for the purpose of providing plan benefits for elected or appointed public officials or employees of the state of Missouri or any political subdivision or instrumentality of the state;

(4) "Receiving plan", a plan which pursuant to this section is receiving funds from another plan or an individual to provide creditable service for that individual;

(5) "Transferring plan", a plan which pursuant to this section is transferring funds to another plan for the purpose of providing creditable service for an individual;

(6) "Vested", having the right to receive the payment of a benefit from the plan, whether at present or at a future time. For the purpose of determining eligibility for transferring service credit, all plans shall be deemed to have five-year vesting.

2. Any retirement plan as defined in this section may enter into cooperative agreements to transfer creditable service from one retirement plan to another when a member who has been employed in a position covered by one plan is employed in a position covered by another plan. If any two plans already have in place on August 28, 1992, a cooperative agreement for transferring service between those plans, the existing agreement may remain in force upon agreement of both plans.

3. Any individual who has not yet retired and has earned creditable service under the provisions of a retirement plan which has entered into a cooperative agreement as specified in subsection 2 of this section, and who is vested in any plan may elect in writing to transfer the individual's creditable service from one plan to another plan upon employment and vesting in a position covered by the receiving plan. Within sixty days of such election the plan from which the individual is transferring shall transfer on the individual's behalf to the receiving plan an amount equal to the employee's pension benefit obligation at the time of transfer using the same assumption used in performing the last regular actuarial valuation of the transferring plan; except that in no event shall the transferred amount be less than the employee's accumulated contributions on deposit with the transferring plan.

4. The receiving plan shall determine, using accepted actuarial methods, the value of transferred service in the receiving plan. The amount of creditable service which shall be recognized in the receiving plan shall be determined by the actuarial value of the funds transferred, but in no event shall such creditable service exceed the actual number of years of creditable service from the transferring plan. If the actuarial value of the funds transferred to the receiving plan is less than that required to fund the liability created by the actual number of years of creditable service in the transferring plan, the employee may purchase additional creditable service in the receiving plan up to the actual number of years of creditable service in the transferring plan by paying the amount required by the receiving plan.

5. Any individual having earned creditable service under the provisions of any of the retirement plans identified in this section who is not vested in such plans and who becomes employed and vested in a position covered by another retirement plan identified in this section shall be permitted to purchase creditable service in the plan in which the individual is vested up to the actual number of years of creditable service the individual has in the other plans. The cost shall be determined using accepted actuarial methods by the receiving plan.

6. Payment in full of an amount due by an individual electing to transfer or purchase creditable service pursuant to this section shall be made over a period not to exceed two years, measured from the date of election, or prior to the effective date of retirement benefit payments to that individual by the receiving plan, whichever is earlier, and with interest compounded annually at the actuarially assumed interest rate of the plan receiving the payments. If payment in full is not made within this prescribed time period, any partial payments made by the individual because of the election shall be refunded, and no creditable service shall be allowable in the receiving plan as a result of the partial payments.

7. Any individual employed in nonfederal public employment in Missouri but not covered by a retirement plan who becomes employed and vested in a position covered by a retirement plan identified in this section shall be permitted to purchase creditable service in the plan up to the actual number of years of public service in an uncovered position. The cost and creditable service allowed shall be determined using accepted actuarial methods by the receiving plan.

8. When an individual elects to transfer creditable service from one plan to another plan, the individual thereby forfeits any claim to any benefit based on such service under the provisions of the retirement plan from which the creditable service is transferred.

9. In no event shall any individual receive credit or benefits for the same period of service or employment under more than one retirement plan as a consequence of transfer or purchase pursuant to the provisions of this section. Benefits paid on the basis of creditable service transferred or purchased pursuant to the provisions of this section shall be calculated using the formula applicable to the receiving plan.

(L. 1992 S.B. 499, et al., A.L. 1993 H.B. 733 merged with S.B. 363, A.L. 1997 H.B. 356, A.L. 1999 S.B. 196)

CROSS REFERENCE:

Purchase or transfer of prior creditable service authorized for certain persons covered by retirement plans identified in chapter 104, 287 or 476



Section 105.702 Minority and women money managers, brokers, and investment counselors, procurement action plan required — annual report.

Effective 28 Aug 2014

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.702. Minority and women money managers, brokers, and investment counselors, procurement action plan required — annual report. — All retirement plans defined under section 105.660 shall develop a procurement action plan for utilization of minority and women money managers, brokers, and investment counselors. Such retirement systems shall report their progress annually to the joint committee on public employee retirement and the governor's minority advocacy commission.

(L. 2014 H.B. 1882)



Section 105.711 Legal expense fund created — officers, employees, agencies, certain health care providers covered, procedure — rules regarding contract procedures and documentation of care — certain claims, limitations — funds not transferable to general revenue — rules.

Effective 28 Aug 2014

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.711. Legal expense fund created — officers, employees, agencies, certain health care providers covered, procedure — rules regarding contract procedures and documentation of care — certain claims, limitations — funds not transferable to general revenue — rules. — 1. There is hereby created a "State Legal Expense Fund" which shall consist of moneys appropriated to the fund by the general assembly and moneys otherwise credited to such fund pursuant to section 105.716.

2. Moneys in the state legal expense fund shall be available for the payment of any claim or any amount required by any final judgment rendered by a court of competent jurisdiction against:

(1) The state of Missouri, or any agency of the state, pursuant to section 536.050 or 536.087 or section 537.600;

(2) Any officer or employee of the state of Missouri or any agency of the state, including, without limitation, elected officials, appointees, members of state boards or commissions, and members of the Missouri National Guard upon conduct of such officer or employee arising out of and performed in connection with his or her official duties on behalf of the state, or any agency of the state, provided that moneys in this fund shall not be available for payment of claims made under chapter 287;

(3) (a) Any physician, psychiatrist, pharmacist, podiatrist, dentist, nurse, or other health care provider licensed to practice in Missouri under the provisions of chapter 330, 332, 334, 335, 336, 337 or 338 who is employed by the state of Missouri or any agency of the state under formal contract to conduct disability reviews on behalf of the department of elementary and secondary education or provide services to patients or inmates of state correctional facilities on a part-time basis, and any physician, psychiatrist, pharmacist, podiatrist, dentist, nurse, or other health care provider licensed to practice in Missouri under the provisions of chapter 330, 332, 334, 335, 336, 337, or 338 who is under formal contract to provide services to patients or inmates at a county jail on a part-time basis;

(b) Any physician licensed to practice medicine in Missouri under the provisions of chapter 334 and his professional corporation organized pursuant to chapter 356 who is employed by or under contract with a city or county health department organized under chapter 192 or chapter 205, or a city health department operating under a city charter, or a combined city-county health department to provide services to patients for medical care caused by pregnancy, delivery, and child care, if such medical services are provided by the physician pursuant to the contract without compensation or the physician is paid from no other source than a governmental agency except for patient co-payments required by federal or state law or local ordinance;

(c) Any physician licensed to practice medicine in Missouri under the provisions of chapter 334 who is employed by or under contract with a federally funded community health center organized under Section 315, 329, 330 or 340 of the Public Health Services Act (42 U.S.C. Section 216, 254c) to provide services to patients for medical care caused by pregnancy, delivery, and child care, if such medical services are provided by the physician pursuant to the contract or employment agreement without compensation or the physician is paid from no other source than a governmental agency or such a federally funded community health center except for patient co-payments required by federal or state law or local ordinance. In the case of any claim or judgment that arises under this paragraph, the aggregate of payments from the state legal expense fund shall be limited to a maximum of one million dollars for all claims arising out of and judgments based upon the same act or acts alleged in a single cause against any such physician, and shall not exceed one million dollars for any one claimant;

(d) Any physician licensed pursuant to chapter 334 who is affiliated with and receives no compensation from a nonprofit entity qualified as exempt from federal taxation under Section 501(c)(3) of the Internal Revenue Code of 1986, as amended, which offers a free health screening in any setting or any physician, nurse, physician assistant, dental hygienist, dentist, or other health care professional licensed or registered under chapter 330, 331, 332, 334, 335, 336, 337, or 338 who provides health care services within the scope of his or her license or registration at a city or county health department organized under chapter 192 or chapter 205, a city health department operating under a city charter, or a combined city-county health department, or a nonprofit community health center qualified as exempt from federal taxation under Section 501(c)(3) of the Internal Revenue Code of 1986, as amended, excluding federally funded community health centers as specified in paragraph (c) of this subdivision and rural health clinics under 42 U.S.C. Section 1396d(l)(1), if such services are restricted to primary care and preventive health services, provided that such services shall not include the performance of an abortion, and if such health services are provided by the health care professional licensed or registered under chapter 330, 331, 332, 334, 335, 336, 337, or 338 without compensation. MO HealthNet or Medicare payments for primary care and preventive health services provided by a health care professional licensed or registered under chapter 330, 331, 332, 334, 335, 336, 337, or 338 who volunteers at a community health clinic is not compensation for the purpose of this section if the total payment is assigned to the community health clinic. For the purposes of the section, "community health clinic" means a nonprofit community health center qualified as exempt from federal taxation under Section 501(c)(3) of the Internal Revenue Code of 1987, as amended, that provides primary care and preventive health services to people without health insurance coverage. In the case of any claim or judgment that arises under this paragraph, the aggregate of payments from the state legal expense fund shall be limited to a maximum of five hundred thousand dollars, for all claims arising out of and judgments based upon the same act or acts alleged in a single cause and shall not exceed five hundred thousand dollars for any one claimant, and insurance policies purchased pursuant to the provisions of section 105.721 shall be limited to five hundred thousand dollars. Liability or malpractice insurance obtained and maintained in force by or on behalf of any health care professional licensed or registered under chapter 330, 331, 332, 334, 335, 336, 337, or 338 shall not be considered available to pay that portion of a judgment or claim for which the state legal expense fund is liable under this paragraph;

(e) Any physician, nurse, physician assistant, dental hygienist, or dentist licensed or registered to practice medicine, nursing, or dentistry or to act as a physician assistant or dental hygienist in Missouri under the provisions of chapter 332, 334, or 335, or lawfully practicing, who provides medical, nursing, or dental treatment within the scope of his license or registration to students of a school whether a public, private, or parochial elementary or secondary school or summer camp, if such physician's treatment is restricted to primary care and preventive health services and if such medical, dental, or nursing services are provided by the physician, dentist, physician assistant, dental hygienist, or nurse without compensation. In the case of any claim or judgment that arises under this paragraph, the aggregate of payments from the state legal expense fund shall be limited to a maximum of five hundred thousand dollars, for all claims arising out of and judgments based upon the same act or acts alleged in a single cause and shall not exceed five hundred thousand dollars for any one claimant, and insurance policies purchased pursuant to the provisions of section 105.721 shall be limited to five hundred thousand dollars; or

(f) Any physician licensed under chapter 334, or dentist licensed under chapter 332, providing medical care without compensation to an individual referred to his or her care by a city or county health department organized under chapter 192 or 205, a city health department operating under a city charter, or a combined city-county health department, or nonprofit health center qualified as exempt from federal taxation under Section 501(c)(3) of the Internal Revenue Code of 1986, as amended, or a federally funded community health center organized under Section 315, 329, 330, or 340 of the Public Health Services Act, 42 U.S.C. Section 216, 254c; provided that such treatment shall not include the performance of an abortion. In the case of any claim or judgment that arises under this paragraph, the aggregate of payments from the state legal expense fund shall be limited to a maximum of one million dollars for all claims arising out of and judgments based upon the same act or acts alleged in a single cause and shall not exceed one million dollars for any one claimant, and insurance policies purchased under the provisions of section 105.721 shall be limited to one million dollars. Liability or malpractice insurance obtained and maintained in force by or on behalf of any physician licensed under chapter 334, or any dentist licensed under chapter 332, shall not be considered available to pay that portion of a judgment or claim for which the state legal expense fund is liable under this paragraph;

(4) Staff employed by the juvenile division of any judicial circuit;

(5) Any attorney licensed to practice law in the state of Missouri who practices law at or through a nonprofit community social services center qualified as exempt from federal taxation under Section 501(c)(3) of the Internal Revenue Code of 1986, as amended, or through any agency of any federal, state, or local government, if such legal practice is provided by the attorney without compensation. In the case of any claim or judgment that arises under this subdivision, the aggregate of payments from the state legal expense fund shall be limited to a maximum of five hundred thousand dollars for all claims arising out of and judgments based upon the same act or acts alleged in a single cause and shall not exceed five hundred thousand dollars for any one claimant, and insurance policies purchased pursuant to the provisions of section 105.721 shall be limited to five hundred thousand dollars;

(6) Any social welfare board created under section 205.770 and the members and officers thereof upon conduct of such officer or employee while acting in his or her capacity as a board member or officer, and any physician, nurse, physician assistant, dental hygienist, dentist, or other health care professional licensed or registered under chapter 330, 331, 332, 334, 335, 336, 337, or 338 who is referred to provide medical care without compensation by the board and who provides health care services within the scope of his or her license or registration as prescribed by the board; or

(7) Any person who is selected or appointed by the state director of revenue under subsection 2 of section 136.055 to act as an agent of the department of revenue, to the extent that such agent's actions or inactions upon which such claim or judgment is based were performed in the course of the person's official duties as an agent of the department of revenue and in the manner required by state law or department of revenue rules.

3. The department of health and senior services shall promulgate rules regarding contract procedures and the documentation of care provided under paragraphs (b), (c), (d), (e), and (f) of subdivision (3) of subsection 2 of this section. The limitation on payments from the state legal expense fund or any policy of insurance procured pursuant to the provisions of section 105.721, provided in subsection 7 of this section, shall not apply to any claim or judgment arising under paragraph (a), (b), (c), (d), (e), or (f) of subdivision (3) of subsection 2 of this section. Any claim or judgment arising under paragraph (a), (b), (c), (d), (e), or (f) of subdivision (3) of subsection 2 of this section shall be paid by the state legal expense fund or any policy of insurance procured pursuant to section 105.721, to the extent damages are allowed under sections 538.205 to 538.235. Liability or malpractice insurance obtained and maintained in force by any health care professional licensed or registered under chapter 330, 331, 332, 334, 335, 336, 337, or 338 for coverage concerning his or her private practice and assets shall not be considered available under subsection 7 of this section to pay that portion of a judgment or claim for which the state legal expense fund is liable under paragraph (a), (b), (c), (d), (e), or (f) of subdivision (3) of subsection 2 of this section. However, a health care professional licensed or registered under chapter 330, 331, 332, 334, 335, 336, 337, or 338 may purchase liability or malpractice insurance for coverage of liability claims or judgments based upon care rendered under paragraphs (c), (d), (e), and (f) of subdivision (3) of subsection 2 of this section which exceed the amount of liability coverage provided by the state legal expense fund under those paragraphs. Even if paragraph (a), (b), (c), (d), (e), or (f) of subdivision (3) of subsection 2 of this section is repealed or modified, the state legal expense fund shall be available for damages which occur while the pertinent paragraph (a), (b), (c), (d), (e), or (f) of subdivision (3) of subsection 2 of this section is in effect.

4. The attorney general shall promulgate rules regarding contract procedures and the documentation of legal practice provided under subdivision (5) of subsection 2 of this section. The limitation on payments from the state legal expense fund or any policy of insurance procured pursuant to section 105.721 as provided in subsection 7 of this section shall not apply to any claim or judgment arising under subdivision (5) of subsection 2 of this section. Any claim or judgment arising under subdivision (5) of subsection 2 of this section shall be paid by the state legal expense fund or any policy of insurance procured pursuant to section 105.721 to the extent damages are allowed under sections 538.205 to 538.235. Liability or malpractice insurance otherwise obtained and maintained in force shall not be considered available under subsection 7 of this section to pay that portion of a judgment or claim for which the state legal expense fund is liable under subdivision (5) of subsection 2 of this section. However, an attorney may obtain liability or malpractice insurance for coverage of liability claims or judgments based upon legal practice rendered under subdivision (5) of subsection 2 of this section that exceed the amount of liability coverage provided by the state legal expense fund under subdivision (5) of subsection 2 of this section. Even if subdivision (5) of subsection 2 of this section is repealed or amended, the state legal expense fund shall be available for damages that occur while the pertinent subdivision (5) of subsection 2 of this section is in effect.

5. All payments shall be made from the state legal expense fund by the commissioner of administration with the approval of the attorney general. Payment from the state legal expense fund of a claim or final judgment award against a health care professional licensed or registered under chapter 330, 331, 332, 334, 335, 336, 337, or 338, described in paragraph (a), (b), (c), (d), (e), or (f) of subdivision (3) of subsection 2 of this section, or against an attorney in subdivision (5) of subsection 2 of this section, shall only be made for services rendered in accordance with the conditions of such paragraphs. In the case of any claim or judgment against an officer or employee of the state or any agency of the state based upon conduct of such officer or employee arising out of and performed in connection with his or her official duties on behalf of the state or any agency of the state that would give rise to a cause of action under section 537.600, the state legal expense fund shall be liable, excluding punitive damages, for:

(1) Economic damages to any one claimant; and

(2) Up to three hundred fifty thousand dollars for noneconomic damages.

­­

­

6. The limitation on awards for noneconomic damages provided for in this subsection shall be increased or decreased on an annual basis effective January first of each year in accordance with the Implicit Price Deflator for Personal Consumption Expenditures as published by the Bureau of Economic Analysis of the United States Department of Commerce. The current value of the limitation shall be calculated by the director of the department of insurance, financial institutions and professional registration, who shall furnish that value to the secretary of state, who shall publish such value in the Missouri Register as soon after each January first as practicable, but it shall otherwise be exempt from the provisions of section 536.021.

7. Except as provided in subsection 3 of this section, in the case of any claim or judgment that arises under sections 537.600 and 537.610 against the state of Missouri, or an agency of the state, the aggregate of payments from the state legal expense fund and from any policy of insurance procured pursuant to the provisions of section 105.721 shall not exceed the limits of liability as provided in sections 537.600 to 537.610. No payment shall be made from the state legal expense fund or any policy of insurance procured with state funds pursuant to section 105.721 unless and until the benefits provided to pay the claim by any other policy of liability insurance have been exhausted.

8. The provisions of section 33.080 notwithstanding, any moneys remaining to the credit of the state legal expense fund at the end of an appropriation period shall not be transferred to general revenue.

9. Any rule or portion of a rule, as that term is defined in section 536.010, that is promulgated under the authority delegated in sections 105.711 to 105.726 shall become effective only if it has been promulgated pursuant to the provisions of chapter 536. Nothing in this section shall be interpreted to repeal or affect the validity of any rule filed or adopted prior to August 28, 1999, if it fully complied with the provisions of chapter 536. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 1999, shall be invalid and void.

(L. 1983 S.B. 275, A.L. 1987 H.B. 667, et al., A.L. 1989 H.B. 408, A.L. 1990 S.B. 765, A.L. 1993 H.B. 564 merged with S.B. 52 merged with S.B. 88 merged with S.B. 180, A.L. 1995 S.B. 3, A.L. 1999 S.B. 295 & 46, A.L. 2004 S.B. 974 merged with S.B. 1211 merged with S.B. 1247, A.L. 2005 H.B. 58 merged with H.B. 353 merged with S.B. 420 & 344, A.L. 2007 S.B. 577, A.L. 2008 S.B. 788, A.L. 2009 S.B. 296, A.L. 2013 S.B. 252, A.L. 2014 H.B. 1231 merged with S.B. 754)

CROSS REFERENCE:

Liability of state and public entities, increases to be effective on certain causes of actions, when, 537.615



Section 105.712 Dental primary care and preventative health services.

Effective 28 Aug 2005

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.712. Dental primary care and preventative health services. — Dental primary care and preventive health services as authorized in section 105.711 shall include examinations, cleaning, fluoride treatment, application of sealants, placement of basic restorations, extractions, and emergency treatment to relieve pain.

(L. 2001 S.B. 393 § 1, A.L. 2005 S.B. 177)



Section 105.716 Attorney general to handle claims, exceptions — certain departments to reimburse fund — prior to settlement, payment of certain legal expenses authorized, when.

Effective 28 Sep 1987, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.716. Attorney general to handle claims, exceptions — certain departments to reimburse fund — prior to settlement, payment of certain legal expenses authorized, when. — 1. Any investigation, defense, negotiation, or compromise of any claim covered by sections 105.711 to 105.726 shall be conducted by the attorney general; provided, that in the case of any claim against the department of conservation, the department of transportation or a public institution which awards baccalaureate degrees, or any officer or employee of such department or* such institution, any investigation, defense, negotiation, or compromise of any claim covered by sections 105.711 to 105.726 shall be conducted by legal counsel provided by the respective entity against which the claim is made or which employs the person against whom the claim is made. In the case of any payment from the state legal expense fund based upon a claim or judgment against the department of conservation, the department of transportation or any officer or employee thereof, the department so affected shall immediately transfer to the state legal expense fund from the department funds a sum equal to the amount expended from the state legal expense fund on its behalf.

2. All persons and entities protected by the state legal expense fund shall cooperate with the attorneys conducting any investigation and preparing any defense under the provisions of sections 105.711 to 105.726 by assisting such attorneys in all respects, including the making of settlements, the securing and giving of evidence, and the attending and obtaining witness to attend hearings and trials. Funds in the state legal expense fund shall not be used to pay claims and judgments against those persons and entities who do not cooperate as required by this subsection.

3. The provisions of sections 105.711 to 105.726 notwithstanding, the attorney general may investigate, defend, negotiate, or compromise any claim covered by sections 105.711 to 105.726 against any public institution which awards baccalaureate degrees whose governing body has declared a state of financial exigency.

4. Notwithstanding the provisions of subsection 2 of section 105.711, funds in the state legal expense fund may be expended prior to the payment of any claim or any final judgment to pay costs of defense, including reasonable attorney's fees for retention of legal counsel, when the attorney general determines that a conflict exists or particular expertise is** required, and also to pay for related legal expenses including medical examination fees, expert witness fees, court reporter expenses, travel costs and ancillary legal expenses incurred prior to the payment of a claim or any final judgment.

(L. 1983 S.B. 275, A.L. 1987 H.B. 667, et al. merged with H.B. 564)

Effective 9-28-87 (subsecs. 1, 2, 3); 8-31-87 (subsec. 4)

*Word "of" appears in original rolls.

**Word "in" appears in original rolls.



Section 105.721 Fund may be used to purchase insurance against liabilities — report — surety bonds, judicial acts or omissions.

Effective 28 Aug 1993

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.721. Fund may be used to purchase insurance against liabilities — report — surety bonds, judicial acts or omissions. — 1. The commissioner of administration may, in his discretion, direct that any or all of the moneys appropriated to the state legal expense fund be expended to procure one or more policies of insurance to insure against all or any portion of the potential liabilities of the state of Missouri or its agencies, officers, and employees.

2. Until July 1, 1996, the commissioner of administration may procure one or more policies of insurance or reinsurance to insure against all potential losses from liabilities incurred by the state legal expense fund under paragraphs (d) and (e) of subdivision (3) of subsection 2 of section 105.711. On or before January 1, 1996, the commissioner of administration shall prepare and distribute a report regarding the cost effectiveness of insuring against potential losses to the state under paragraphs (d) and (e) of subdivision (3) of subsection 2 of section 105.711, by the direct purchase of an insurance policy or policies as compared to self-insuring against such losses through appropriations to the state legal expense fund under section 105.711. The report shall be submitted to the governor, the speaker of the house of representatives, the president pro tempore of the senate, and upon request to any member of the general assembly.

3. After consultation with the state courts administrator, the commissioner of administration shall procure such surety bonds as are required by statute and such surety bonds as he deems necessary to protect the state against loss from the acts or omissions of any person within the judiciary that receives compensation from the state. No other bond for such person shall be required for the protection of the state. A copy of any bond procured pursuant to this section shall be filed with the secretary of state.

(L. 1983 S.B. 275, A.L. 1993 H.B. 564 merged with S.B. 395)



Section 105.726 Law, how construed — moneys unavailable, when — representation by attorney general, when.

Effective 28 Aug 2005

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.726. Law, how construed — moneys unavailable, when — representation by attorney general, when. — 1. Nothing in sections 105.711 to 105.726 shall be construed to broaden the liability of the state of Missouri beyond the provisions of sections 537.600 to 537.610, nor to abolish or waive any defense at law which might otherwise be available to any agency, officer, or employee of the state of Missouri. Sections 105.711 to 105.726 do not waive the sovereign immunity of the state of Missouri.

2. The creation of the state legal expense fund and the payment therefrom of such amounts as may be necessary for the benefit of any person covered thereby are deemed necessary and proper public purposes for which funds of this state may be expended.

3. Moneys in the state legal expense fund shall not be available for the payment of any claim or any amount required by any final judgment rendered by a court of competent jurisdiction against a board of police commissioners established under chapter 84, including the commissioners, any police officer, notwithstanding sections 84.330 and 84.710, or other provisions of law, other employees, agents, representative, or any other individual or entity acting or purporting to act on its or their behalf. Such was the intent of the general assembly in the original enactment of sections 105.711 to 105.726, and it is made express by this section in light of the decision in Wayman Smith, III, et al. v. State of Missouri, 152 S.W.3d 275. Except that the commissioner of administration shall reimburse from the legal expense fund the board of police commissioners established under section 84.350, and any successor-in-interest established pursuant to section 84.344, for liability claims otherwise eligible for payment under section 105.711 paid by such board up to a maximum of one million dollars per fiscal year.

4. Subject to the provisions of subsection 2 of section 84.345, if the representation of the attorney general is requested by a board of police commissioners or its successor-in-interest established pursuant to section 84.344, the attorney general shall represent, investigate, defend, negotiate, or compromise all claims under sections 105.711 to 105.726 for the board of police commissioners, its successor-in-interest pursuant to section 84.344, any police officer, other employees, agents, representatives, or any other individual or entity acting or purporting to act on their behalf. The attorney general may establish procedures by rules promulgated under chapter 536 under which claims must be referred for the attorney general's representation. The attorney general and the officials of the city which the police board represents or represented shall meet and negotiate reasonable expenses or charges that will fairly compensate the attorney general and the office of administration for the cost of the representation of the claims under this section.

5. Claims tendered to the attorney general promptly after the claim was asserted as required by section 105.716 and prior to August 28, 2005, may be investigated, defended, negotiated, or compromised by the attorney general and full payments may be made from the state legal expense fund on behalf of the entities and individuals described in this section as a result of the holding in Wayman Smith, III, et al. v. State of Missouri, 152 S.W.3d 275.

(L. 1983 S.B. 275, A.L. 2005 S.B. 420 & 344, A.L. 2012 Adopted by Initiative, Proposition A, November 6, 2012)



Section 105.800 State employee defined.

Effective 28 Aug 1993

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.800. State employee defined. — As used in sections 105.800 to 105.850, the term "state employee" means any person who is an elected or appointed official of the state of Missouri or who is employed by the state and earns a salary or wage in a position normally requiring the actual performance by him of duties on behalf of the state. The term "state employee" also includes all juvenile court personnel, whether compensation for such personnel is paid by the state, the judicial circuits, the counties, or a combination thereof.

(L. 1969 S.B. 213 § 1, A.L. 1993 S.B. 88 merged with S.B. 180)



Section 105.810 All employees covered — option to self-insure or purchase coverage — duties of attorney general — legal expenses, how paid.

Effective 31 Aug 1987, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.810. All employees covered — option to self-insure or purchase coverage — duties of attorney general — legal expenses, how paid. — The provisions of chapter 287 governing workers' compensation are extended to include all state employees. The state of Missouri shall have the option to become a self-insurer and assume all liability imposed by chapter 287 or to purchase insurance in companies licensed to write workers' compensation insurance in this state and if the state elects to self-insure, the attorney general shall appear on behalf of and defend the state in all actions brought by state employees under the provisions of the workers' compensation law. Any legal expenses incurred by the attorney general's office in defense of such claims, including, but not limited to, medical examination fees, expert witness fees, court reporter expenses, travel costs, and related legal expenses shall be paid from the moneys designated by the legislature for the payment of workers' compensation claims of state employees.

(L. 1969 S.B. 213 § 2, A.L. 1987 H.B. 564)

Effective 8-31-87



Section 105.820 Option, who shall exercise.

Effective 28 Aug 1969

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.820. Option, who shall exercise. — The head of each executive department and constitutional agency and in the case of the judicial branch of the government the chief justice of the supreme court, and in the case of the legislative branch of the government the president pro tem of the senate and the speaker of the house of representatives acting together, shall exercise the option to insure or self-insure in the best interest of the state and shall perform such duties as may be necessary or incidental to carry out effectively the purposes of sections 105.800 to 105.850.

(L. 1969 S.B. 213 § 3)



Section 105.830 State employees already covered by workers' compensation not affected by sections 105.800 to 105.850.

Effective 28 Aug 1969

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.830. State employees already covered by workers' compensation not affected by sections 105.800 to 105.850. — Nothing in sections 105.800 to 105.850 shall affect any department or constitutional agency which is already under the provisions of chapter 287, but every employee of each department and agency shall be covered by the provisions of chapter 287.

(L. 1969 S.B. 213 § 4)



Section 105.840 Legislators, certain travel covered.

Effective 28 Aug 1969

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.840. Legislators, certain travel covered. — In addition to any other provision of law each elected member of the legislative branch of government shall be considered to be within the scope of his office while traveling between his district and the seat of government in connection with his legislative duties.

(L. 1969 S.B. 213 § 5)



Section 105.850 Sovereign immunity not waived.

Effective 28 Aug 1969

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.850. Sovereign immunity not waived. — Nothing in sections 105.800 to 105.850 shall ever be construed as acknowledging or creating any liability in tort or as incurring other obligations or duties except only the duty and obligation of complying with the provisions of chapter 287.

(L. 1969 S.B. 213 § 6)

(1977) Statutes which contain disclaimer provisions that they shall not be construed as waiver of sovereign immunity show desirability of providing relief rather than legislative expression favoring retention of sovereign immunity. Jones v. State Highway Commission (Mo.), 557 S.W.2d 225.



Section 105.900 Employee defined — limitations — tax exempt, when.

Effective 28 Aug 1974

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.900. Employee defined — limitations — tax exempt, when. — 1. As herein provided, "employee" means any person*, including elected or appointed officials, receiving compensation from the state, city, county, or other political subdivision for services rendered, including salaried persons. In no event shall the total of the amount of deferred compensation to be set aside under a deferred compensation program and the employee's nondeferred income for any year exceed the total annual salary or compensation under the existing salary schedule or classification plan applicable to such employee in such year.

2. The deferred compensation program established by sections 105.900 to 105.925, shall exist and serve in addition to retirement, pension and benefit systems established by the state or political subdivision. Any income deferred under such a plan shall continue to be included as regular compensation for the purpose of computing the retirement and pension benefits earned by any employee. However, any sum deferred under the deferred compensation program shall be exempt from taxation by this state to the same extent as it is exempt from income tax imposed by the United States.

(L. 1974 H.B. 1112 § 1)

*Word "persons" appears in original rolls.



Section 105.905 Deferred payment agreements authorized — funds, how invested.

Effective 28 Aug 1977

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.905. Deferred payment agreements authorized — funds, how invested. — Notwithstanding any law to the contrary, the state of Missouri, or any city, county, or other political subdivision shall be authorized to enter into a written contract with any of their employees to defer, in whole or in part, any part of their gross compensation and invest said funds in any such manner as prescribed by the deferred compensation program of the state, or its cities, counties, or other political subdivisions and as permitted under subsequent provisions of sections 105.900 to 105.925.

(L. 1974 H.B. 1112 § 2, A.L. 1977 H.B. 482)



Section 105.910 Fund established — commission established, selection of members, qualifications, meetings, when held — transfer of administration of fund.

Effective 28 Aug 2007

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.910. Fund established — commission established, selection of members, qualifications, meetings, when held — transfer of administration of fund. — 1. Sections 105.900 to 105.927 shall provide for the establishment of the "Missouri State Public Employees Deferred Compensation Fund". This fund shall be administered by the Missouri state public employees deferred compensation commission. The commission shall approve any deferred compensation agreement entered into by the state under sections 105.900 to 105.927 and shall oversee the orderly administration of the fund in compliance with the subsequent provisions of sections 105.900 to 105.927.

2. Such commission shall have five commissioners, including one member of the Missouri state house of representatives to be selected by the speaker of the house, one member of the Missouri state senate to be selected by the president pro tempore of the senate, and three other such commissioners to be appointed by the governor of the state of Missouri by and with the advice and consent of the senate. The legislators appointed as commissioners shall serve during their terms of office in the general assembly. The commissioners appointed by the governor shall serve a term of three years; except that, of the commissioners first appointed, one shall be appointed for a term of one year, one shall be appointed for a term of two years, and one shall be appointed for a term of three years. The commission shall annually elect a chairman and shall be required to meet not less than quarterly or at any other such time as called by the chairman or a majority of the commission.

3. On August 28, 2007, the commission shall transfer administration of the fund to the board of trustees of the Missouri state employees' retirement system. Following such transfer:

(1) The board shall assume sole control over and shall be authorized to administer the fund beginning on the first day of the month following the month that the commission transfers administration to the board;

(2) The commission shall provide for the orderly transfer of all records pertaining to the fund, and shall take any other action necessary for the board to assume its duties under section 105.915; and

(3) The commission shall be dissolved upon such transfer.

(L. 1974 H.B. 1112 § 3, A.L. 2007 S.B. 406)



Section 105.915 Board to administer plan — written agreement required — immunity from liability, when — automatic designation of surviving spouse as primary beneficiary, when.

Effective 28 Aug 2014

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.915. Board to administer plan — written agreement required — immunity from liability, when — automatic designation of surviving spouse as primary beneficiary, when. — 1. The board of trustees of the Missouri state employees' retirement system shall administer the deferred compensation fund for the employees of the state of Missouri that was previously administered by the deferred compensation commission, as established in section 105.910, prior to August 28, 2007. The board shall be vested with the same powers that it has under chapter 104 to enable it and its officers, employees, and agents to administer the fund under sections 105.900 to 105.927.

2. Except as provided in this subsection, participation in such plan shall be by a specific written agreement between state employees and the state, which shall provide for the deferral of such amounts of compensation as requested by the employee subject to any limitations imposed under federal law. Participating employees must authorize that such deferrals be made from their wages for the purpose of participation in such program. An election to defer compensation shall be made before the beginning of the month in which the compensation is paid. Contributions shall be made for payroll periods occurring on or after the first day of the month after the election is made. Each employee eligible to participate in the plan hired on or after July 1, 2012, shall be enrolled in the plan automatically and his or her employer shall, in accordance with the plan document, withhold and contribute to the plan an amount equal to one percent of eligible compensation received on and after the date of hire, unless the employee elects not to participate in the plan within the first thirty days of employment, and in that event, any amounts contributed and earnings thereon will be refunded by the plan to the employee pursuant to the procedure contained in the plan documents. Employees who are employed by a state college or university shall not be automatically enrolled but may elect to participate in the plan and make contributions in accordance with the terms of the plan. Employees who are enrolled automatically may elect to change the contribution rate in accordance with the terms of the plan. Employees who elect not to participate in the plan may at a later date elect to participate in the plan and make contributions in accordance with the terms of the plan. All assets and income of such fund shall be held in trust by the board for the exclusive benefit of participants and their beneficiaries. Assets of such trust, and the trust established pursuant to section 105.927, may be pooled solely for investment management purposes with assets of the trust established under section 104.320.

3. Notwithstanding any other provision of sections 105.900 to 105.927, funds held for the state by the board in accordance with written deferred compensation agreements between the state and participating employees may be invested in such investments as are deemed appropriate by the board. All administrative costs of the program described in this section, including staffing and overhead expenses, may be paid out of assets of the fund, which may reduce the amount due participants in the fund. Such investments shall not be construed to be a prohibited use of the general assets of the state.

4. Investments offered under the deferred compensation fund for the employees of the state of Missouri shall be made available at the discretion of the board.

5. The board and employees of the Missouri state employees' retirement system shall be immune from suit and shall not be subject to any claim or liability associated with any administrative actions or decisions made by the commission with regard to the deferred compensation program prior to the transfer made to the board under section 105.910.

6. The board and employees of the system shall not be liable for the investment decisions made or not made by participating employees as long as the board acts with the same skill, prudence, and diligence in the selection and monitoring of providers of investment products, education, advice, or any default investment option, under the circumstances then prevailing that a prudent person acting in a similar capacity and familiar with those matters would use in the conduct of a similar enterprise with similar aims.

7. The system shall be immune from suit and shall not be subject to any claim or liability associated with the administration of the deferred compensation fund by the board and employees of the system.

8. Beginning on or after September 1, 2011, if a participant under the deferred compensation plan or the plan established under section 105.927 is married on the date of his or her death, the participant's surviving spouse shall be automatically designated as the primary beneficiary under both plans, unless the surviving spouse consented in writing, witnessed by a notary public, to allow the participant to designate a nonspouse beneficiary. As used in this subsection, "surviving spouse" means the spouse as defined pursuant to section 104.012 to whom the participant is lawfully married on the date of death of the participant, provided that a former spouse shall be treated as the surviving spouse of the participant to the extent provided under a judgment, decree, or order that relates to child support, alimony payments, or marital property rights made under Missouri domestic relations law that creates or recognizes the existence of such former spouse's right to receive all or a portion expressed as a stated dollar amount or specific percentage stated in integers of the benefits payable from such plan upon the death of the participant. This subsection shall not apply to beneficiary designations made prior to September 1, 2011.

9. The board may adopt and amend plan documents to change the terms and conditions of the deferred compensation plan and the plan established under section 105.927 that are consistent with federal law.

(L. 1974 H.B. 1112 § 4, A.L. 1977 H.B. 482, A.L. 2007 S.B. 406, A.L. 2011 H.B. 282, A.L. 2014 H.B. 1298 Revision)



Section 105.925 Participation in plans requires written agreement — funding — other plans not precluded.

Effective 28 Aug 1974

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.925. Participation in plans requires written agreement — funding — other plans not precluded. — 1. As provided in sections 105.900 to 105.925, any city, county, institution of the state of Missouri, or other political subdivision may establish for its employees a deferred compensation program. Participation shall be by written agreement between such employees and the legislative authority of the city, county, institution, or other political subdivision providing for the deferral of such compensation and the subsequent investment and administration of such funds.

2. For purposes of funding such agreements between the city, county, institution, or other such political subdivision and the participating employees, the agency or department as designated by the legislative authority to establish and administer such plans may invest such funds, with the consent of the participating employee, in such investments deemed appropriate by said agency or department, including, but not limited to, life insurance or annuity contracts. Such payments shall not be construed to be a prohibited use of the general assets of the political subdivision.

3. Notwithstanding any provision of sections 105.900 to 105.925 of the Missouri revised statutes to the contrary, this section does not limit the power or authority of any city, county, municipal corporation, political subdivision, or any institution supported in whole or in part by public funds to establish and administer any other such deferred compensation plans as might be deemed appropriate by the officials of such subdivisions or institutions. Providing, however, that in no case may any insurance or investment as authorized under such a plan be offered by other than a duly licensed resident agent representing a company duly licensed and authorized by the state of Missouri and other applicable federal regulatory agencies to offer such insurance or investment programs in compliance with all provisions of this code.

(L. 1974 H.B. 1112 § 6)



Section 105.927 State's contribution to participants in deferred compensation program.

Effective 28 Aug 2011

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.927. State's contribution to participants in deferred compensation program. — The treasurer of the state of Missouri shall credit an amount not to exceed seventy-five dollars per month, to a plan established pursuant to the provisions of the Internal Revenue Code Section 401(a) for each participant in the state's deferred compensation program; provided that funds to be credited to each participant's account shall not exceed the amount appropriated by the general assembly for each participant. Such funds may be credited to each participant directly by a state agency if that agency's payroll is not issued through the treasurer of the state of Missouri. Funds so credited shall be held, administered and invested as provided in sections 105.900 to 105.925 and the plan document adopted for the administration of such contributions.

(L. 1994 H.B. 947 § 1, A.L. 1998 H.B. 1229, A.L. 2011 H.B. 282)



Section 105.935 Overtime hours, state employee may choose compensatory leave time, when — payment for overtime, when — corrections employees, options — reports on overtime paid — overtime earned under Fair Labor Standards Act, applicability.

Effective 28 Aug 2014

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.935. Overtime hours, state employee may choose compensatory leave time, when — payment for overtime, when — corrections employees, options — reports on overtime paid — overtime earned under Fair Labor Standards Act, applicability. — 1. Any state employee who has accrued any overtime hours may choose to use those hours as compensatory leave time provided that the leave time is available and agreed upon by both the state employee and his or her supervisor.

2. A state employee who is a nonexempt employee pursuant to the provisions of the Fair Labor Standards Act shall be eligible for payment of overtime in accordance with subsection 5 of this section. A nonexempt state employee who works on a designated state holiday shall be granted equal compensatory time off duty or shall receive, at his or her choice, the employee's straight time hourly rate in cash payment. A nonexempt state employee shall be paid in cash for overtime unless the employee requests compensatory time off at the applicable overtime rate. As used in this section, the term "state employee" means any person who is employed by the state and earns a salary or wage in a position normally requiring the actual performance by him or her of duties on behalf of the state, but shall not include any employee who is exempt under the provisions of the Fair Labor Standards Act or any employee of the general assembly.

3. Beginning on January 1, 2006, and annually thereafter each department shall pay all nonexempt state employees in full for any overtime hours accrued during the previous calendar year which have not already been paid or used in the form of compensatory leave time. All nonexempt state employees shall have the option of retaining up to a total of eighty compensatory time hours.

4. Missouri department of corrections employees classified as a corrections officer I or a corrections officer II who have accrued any overtime hours may choose to use those hours as compensatory leave time, provided that the leave time is available and agreed on by such employee and his or her supervisor. Compensatory time shall be considered accrued on completion of time worked in excess of such employee's normal assigned shift and it will be the employee's decision whether to take the time off or request payment for such hours. All employees classified as a corrections officer I or a corrections officer II shall have the right to retain up to eighty hours of compensatory time at any time during the year.

5. The provisions of subsection 2 of this section shall only apply to nonexempt state employees who are otherwise eligible for compensatory time under the Fair Labor Standards Act, excluding employees of the general assembly. Any nonexempt state employee requesting cash payment for overtime worked shall notify such employee's department in writing of such decision and state the number of hours, no less than twenty, for which payment is desired. The department shall pay the employee within the calendar month following the month in which a valid request is made. Nothing in this section shall be construed as creating a new compensatory benefit for state employees.

*6. Each department shall, by November first of each year, notify the commissioner of administration, the house budget committee chair, and the senate appropriations committee chair of the amount of overtime paid in the previous fiscal year and an estimate of overtime to be paid in the current fiscal year. The fiscal year estimate for overtime pay to be paid by each department shall be designated as a separate line item in the appropriations bill for that department. The provisions of this subsection shall become effective July 1, 2005.

7. Each state department shall report quarterly to the house of representatives budget committee chair, the senate appropriations committee chair, and the commissioner of administration the cumulative number of accrued overtime hours for department employees, the dollar equivalent of such overtime hours, the number of authorized full-time equivalent positions and vacant positions, the amount of funds for any vacant positions which will be used to pay overtime compensation for employees with full-time equivalent positions, and the current balance in the department's personal service fund.

8. This section is applicable to overtime earned under the Fair Labor Standards Act. This section is applicable to employees who are employed in nonexempt positions providing direct client care or custody in facilities operating on a twenty-four-hour seven-day-a-week basis in the department of corrections, the department of mental health, the division of youth services of the department of social services, and the veterans commission of the department of public safety.

(L. 2004 H.B. 1548, A.L. 2005 S.B. 367, A.L. 2014 H.B. 1090 merged with S.B. 852)

*Subsection 6 effective 7-01-05



Section 105.950 Compensation of certain department heads.

Effective 28 Aug 1999

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.950. Compensation of certain department heads. — 1. Until June 30, 2000, the commissioner of administration and the directors of the departments of revenue, social services, agriculture, economic development, corrections, labor and industrial relations, natural resources, and public safety shall continue to receive the salaries they received on August 27, 1999, subject to annual adjustments as provided in section 105.005.

2. On and after July 1, 2000, the salary of the directors of the above departments shall be set by the governor within the limits of the salary ranges established pursuant to this section and the appropriation for that purpose. Salary ranges for department directors and members of the board of probation and parole shall be set by the personnel advisory board after considering the results of a study periodically performed or administered by the office of administration. Such salary ranges shall be published yearly in an appendix to the revised statutes of Missouri.

3. Each of the above salaries shall be increased by any salary adjustment provided pursuant to the provisions of section 105.005.

(L. 1977 H.B. 841 § 2, A.L. 1980 H.B. 1266, A.L. 1984 S.B. 528, A.L. 1990 H.B. 974, A.L. 1999 H.B. 368)

Revisor's note: Salary adjustment index is printed, as required by § 105.005, in Appendix E.



Section 105.955 Ethics commission established — appointment — qualifications — terms — vacancies — removal — restrictions — compensation — administrative secretary — filings required — investigators — powers and duties of commission — advisory opinions, effect — audits.

Effective 28 Aug 1999

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

*105.955. Ethics commission established — appointment — qualifications — terms — vacancies — removal — restrictions — compensation — administrative secretary — filings required — investigators — powers and duties of commission — advisory opinions, effect — audits. — 1. A bipartisan "Missouri Ethics Commission", composed of six members, is hereby established. The commission shall be assigned to the office of administration with supervision by the office of administration only for budgeting and reporting as provided by subdivisions (4) and (5) of subsection 6 of section 1 of the Reorganization Act of 1974. Supervision by the office of administration shall not extend to matters relating to policies, regulative functions or appeals from decisions of the commission, and the commissioner of administration, any employee of the office of administration, or the governor, either directly or indirectly, shall not participate or interfere with the activities of the commission in any manner not specifically provided by law and shall not in any manner interfere with the budget request of or withhold any moneys appropriated to the commission by the general assembly. All members of the commission shall be appointed by the governor with the advice and consent of the senate from lists submitted pursuant to this section. Each congressional district committee of the political parties having the two highest number of votes cast for their candidate for governor at the last gubernatorial election shall submit two names of eligible nominees for membership on the commission to the governor, and the governor shall select six members from such nominees to serve on the commission.

2. Within thirty days of submission of the person's name to the governor as provided in subsection 1 of this section, and in order to be an eligible nominee for appointment to the commission, a person shall file a financial interest statement in the manner provided by section 105.485 and shall provide the governor, the president pro tempore of the senate, and the commission with a list of all political contributions and the name of the candidate or committee, political party, or continuing committee, as defined in chapter 130, to which those contributions were made within the four-year period prior to such appointment, made by the nominee, the nominee's spouse, or any business entity in which the nominee has a substantial interest. The information shall be maintained by the commission and available for public inspection during the period of time during which the appointee is a member of the commission. In order to be an eligible nominee for membership on the commission, a person shall be a citizen and a resident of the state and shall have been a registered voter in the state for a period of at least five years preceding the person's appointment.

3. The term of each member shall be for four years, except that of the members first appointed, the governor shall select three members from even-numbered congressional districts and three members from odd-numbered districts. Not more than three members of the commission shall be members of the same political party, nor shall more than one member be from any one United States congressional district. Not more than two members appointed from the even-numbered congressional districts shall be members of the same political party, and no more than two members from the odd-numbered congressional districts shall be members of the same political party. Of the members first appointed, the terms of the members appointed from the odd-numbered congressional districts shall expire on March 15, 1994, and the terms of the members appointed from the even-numbered congressional districts shall expire on March 15, 1996. Thereafter all successor members of the commission shall be appointed for four-year terms. Terms of successor members of the commission shall expire on March fifteenth of the fourth year of their term. No member of the commission shall serve on the commission after the expiration of the member's term. No person shall be appointed to more than one full four-year term on the commission.

4. Vacancies or expired terms on the commission shall be filled in the same manner as the original appointment was made, except as provided in this subsection. Within thirty days of the vacancy or ninety days before the expiration of the term, the names of two eligible nominees for membership on the commission shall be submitted to the governor by the congressional district committees of the political party or parties of the vacating member or members, from the even- or odd-numbered congressional districts, based on the residence of the vacating member or members, other than from the congressional district committees from districts then represented on the commission and from the same congressional district party committee or committees which originally appointed the member or members whose positions are vacated. Appointments to fill vacancies or expired terms shall be made within forty-five days after the deadline for submission of names by the congressional district committees, and shall be subject to the same qualifications for appointment and eligibility as is provided in subsections 2 and 3 of this section. Appointments to fill vacancies for unexpired terms shall be for the remainder of the unexpired term of the member whom the appointee succeeds, and such appointees shall be eligible for appointment to one full four-year term. If the congressional district committee does not submit the required two nominees within the thirty days or if the congressional district committee does not submit the two nominees within an additional thirty days after receiving notice from the governor to submit the nominees, then the governor may appoint a person or persons who shall be subject to the same qualifications for appointment and eligibility as provided in subsections 2 and 3 of this section.

5. The governor, with the advice and consent of the senate, may remove any member only for substantial neglect of duty, inability to discharge the powers and duties of office, gross misconduct or conviction of a felony or a crime involving moral turpitude. Members of the commission also may be removed from office by concurrent resolution of the general assembly signed by the governor. If such resolution receives the vote of two-thirds or more of the membership of both houses of the general assembly, the signature of the governor shall not be necessary to effect removal. The office of any member of the commission who moves from the congressional district from which the member was appointed shall be deemed vacated upon such change of residence.

6. The commission shall elect biennially one of its members as the chairman. The chairman may not succeed himself or herself after two years. No member of the commission shall succeed as chairman any member of the same political party as himself or herself. At least four members are necessary to constitute a quorum, and at least four affirmative votes shall be required for any action or recommendation of the commission.

7. No member or employee of the commission, during the person's term of service, shall hold or be a candidate for any other public office.

8. In the event that a retired judge is appointed as a member of the commission, the judge shall not serve as a special investigator while serving as a member of the commission.

9. No member of the commission shall, during the member's term of service or within one year thereafter:

(1) Be employed by the state or any political subdivision of the state;

(2) Be employed as a lobbyist;

(3) Serve on any other governmental board or commission;

(4) Be an officer of any political party or political organization;

(5) Permit the person's name to be used, or make contributions, in support of or in opposition to any candidate or proposition;

(6) Participate in any way in any election campaign; except that a member or employee of the commission shall retain the right to register and vote in any election, to express the person's opinion privately on political subjects or candidates, to participate in the activities of a civic, community, social, labor or professional organization and to be a member of a political party.

10. Each member of the commission shall receive, as full compensation for the member's services, the sum of one hundred dollars per day for each full day actually spent on work of the commission, and the member's actual and necessary expenses incurred in the performance of the member's official duties.

11. The commission shall appoint an executive director who shall serve subject to the supervision of and at the pleasure of the commission, but in no event for more than six years. The executive director shall be responsible for the administrative operations of the commission and perform such other duties as may be delegated or assigned to the director by law or by rule of the commission. The executive director shall employ staff and retain such contract services as the director deems necessary, within the limits authorized by appropriations by the general assembly.

12. Beginning on January 1, 1993, all lobbyist registration and expenditure reports filed pursuant to section 105.473, financial interest statements filed pursuant to subdivision (1) of section 105.489, and campaign finance disclosure reports filed other than with election authorities or local election authorities as provided by section 130.026 shall be filed with the commission.

13. Within sixty days of the initial meeting of the first commission appointed, the commission shall obtain from the clerk of the supreme court or the state courts administrator a list of retired appellate and circuit court judges who did not leave the judiciary as a result of being defeated in an election. The executive director shall determine those judges who indicate their desire to serve as special investigators and to investigate any and all complaints referred to them by the commission. The executive director shall maintain an updated list of those judges qualified and available for appointment to serve as special investigators. Such list shall be updated at least annually. The commission shall refer complaints to such special investigators on that list on a rotating schedule which ensures a random assignment of each special investigator. Each special investigator shall receive only one unrelated investigation at a time and shall not be assigned to a second or subsequent investigation until all other eligible investigators on the list have been assigned to an investigation. In the event that no special investigator is qualified or available to conduct a particular investigation, the commission may appoint a special investigator to conduct such particular investigation.

14. The commission shall have the following duties and responsibilities relevant to the impartial and effective enforcement of sections 105.450 to 105.496 and chapter 130, as provided in sections 105.955 to 105.963:

(1) Receive and review complaints regarding alleged violation of sections 105.450 to 105.496 and chapter 130, conduct initial reviews and investigations regarding such complaints as provided herein; refer complaints to appropriate prosecuting authorities and appropriate disciplinary authorities along with recommendations for sanctions; and initiate judicial proceedings as allowed by sections 105.955 to 105.963;

(2) Review and audit any reports and statements required by the campaign finance disclosure laws contained in chapter 130, and financial interest disclosure laws or lobbyist registration and reporting laws as provided by sections 105.470 to 105.492, for timeliness, accuracy and completeness of content as provided in sections 105.955 to 105.963;

(3) Develop appropriate systems to file and maintain an index of all such reports and statements to facilitate public access to such information, except as may be limited by confidentiality requirements otherwise provided by law, including cross-checking of information contained in such statements and reports. The commission may enter into contracts with the appropriate filing officers to effectuate such system. Such filing officers shall cooperate as necessary with the commission as reasonable and necessary to effectuate such purposes;

(4) Provide information and assistance to lobbyists, elected and appointed officials, and employees of the state and political subdivisions in carrying out the provisions of sections 105.450 to 105.496 and chapter 130;

(5) Make recommendations to the governor and general assembly or any state agency on the need for further legislation with respect to the ethical conduct of public officials and employees and to advise state and local government in the development of local government codes of ethics and methods of disclosing conflicts of interest as the commission may deem appropriate to promote high ethical standards among all elected and appointed officials or employees of the state or any political subdivision thereof and lobbyists;

(6) Render advisory opinions as provided by this section;

(7) Promulgate rules relating to the provisions of sections 105.955 to 105.963 and chapter 130. All rules and regulations issued by the commission shall be prospective only in operation;

(8) Request and receive from the officials and entities identified in subdivision (6) of section 105.450 designations of decision-making public servants.

15. In connection with such powers provided by sections 105.955 to 105.963 and chapter 130, the commission may:

(1) Subpoena witnesses and compel their attendance and testimony. Subpoenas shall be served and enforced in the same manner provided by section 536.077;

(2) Administer oaths and affirmations;

(3) Take evidence and require by subpoena duces tecum the production of books, papers, and other records relating to any matter being investigated or to the performance of the commission's duties or exercise of its powers. Subpoenas duces tecum shall be served and enforced in the same manner provided by section 536.077;

(4) Employ such personnel, including legal counsel, and contract for services including legal counsel, within the limits of its appropriation, as it deems necessary provided such legal counsel, either employed or contracted, represents the Missouri ethics commission before any state agency or before the courts at the request of the Missouri ethics commission. Nothing in this section shall limit the authority of the Missouri ethics commission as provided for in subsection 2 of section 105.961; and

(5) Obtain information from any department, division or agency of the state or any political subdivision reasonably calculated to lead to the discovery of evidence which will reasonably assist the commission in carrying out the duties prescribed in sections 105.955 to 105.963 and chapter 130.

16. (1) Upon written request for an advisory opinion received by the commission, and if the commission determines that the person requesting the opinion would be directly affected by the application of law to the facts presented by the requesting person, the commission shall issue a written opinion advising the person who made the request, in response to the person's particular request, regarding any issue that the commission can receive a complaint on pursuant to section 105.957. The commission may decline to issue a written opinion by a vote of four members and shall provide to the requesting person the reason for the refusal in writing. The commission shall give an approximate time frame as to when the written opinion shall be issued. Such advisory opinions shall be issued no later than ninety days from the date of receipt by the commission. Such requests and advisory opinions, deleting the name and identity of the requesting person, shall be compiled and published by the commission on at least an annual basis. Advisory opinions issued by the commission shall be maintained and made available for public inspection and copying at the office of the commission during normal business hours. Any advisory opinion or portion of an advisory opinion rendered pursuant to this subsection shall be withdrawn by the commission if, after hearing thereon, the joint committee on administrative rules finds that such advisory opinion is beyond or contrary to the statutory authority of the commission or is inconsistent with the legislative intent of any law enacted by the general assembly, and after the general assembly, by concurrent resolution, votes to adopt the findings and conclusions of the joint committee on administrative rules. Any such concurrent resolution adopted by the general assembly shall be published at length by the commission in its publication of advisory opinions of the commission next following the adoption of such resolution, and a copy of such concurrent resolution shall be maintained by the commission, along with the withdrawn advisory opinion, in its public file of advisory opinions. The commission shall also send a copy of such resolution to the person who originally requested the withdrawn advisory opinion. Any advisory opinion issued by the ethics commission shall act as legal direction to any person requesting such opinion and no person shall be liable for relying on the opinion and it shall act as a defense of justification against prosecution. An advisory opinion of the commission shall not be withdrawn unless:

(a) The authorizing statute is declared unconstitutional;

(b) The opinion goes beyond the power authorized by statute; or

(c) The authorizing statute is changed to invalidate the opinion.

(2) Upon request, the attorney general shall give the attorney general's opinion, without fee, to the commission, any elected official of the state or any political subdivision, any member of the general assembly, or any director of any department, division or agency of the state, upon any question of law regarding the effect or application of sections 105.450 to 105.496, or chapter 130. Such opinion need be in writing only upon request of such official, member or director, and in any event shall be rendered within sixty days that such request is delivered to the attorney general.

17. The state auditor and the state auditor's duly authorized employees who have taken the oath of confidentiality required by section 29.070 may audit the commission and in connection therewith may inspect materials relating to the functions of the commission. Such audit shall include a determination of whether appropriations were spent within the intent of the general assembly, but shall not extend to review of any file or document pertaining to any particular investigation, audit or review by the commission, an investigator or any staff or person employed by the commission or under the supervision of the commission or an investigator. The state auditor and any employee of the state auditor shall not disclose the identity of any person who is or was the subject of an investigation by the commission and whose identity is not public information as provided by law.

18. From time to time but no more frequently than annually the commission may request the officials and entities described in subdivision (6) of section 105.450 to identify for the commission in writing those persons associated with such office or entity which such office or entity has designated as a decision-making public servant. Each office or entity delineated in subdivision (6) of section 105.450 receiving such a request shall identify those so designated within thirty days of the commission's request.

(L. 1991 S.B. 262 § 1, A.L. 1994 S.B. 650, A.L. 1995 H.B. 484, et al., A.L. 1996 S.B. 501, A.L. 1997 S.B. 16, A.L. 1999 S.B. 31 & 285, A.L. 2010 S.B. 844, A.L. 2015 S.B. 58)

*Revisor's Note: S.B. 844, 2010, amended this section but was declared unconstitutional in Legends Bank v. State, 361 S.W.3d 383 (Mo. banc. 2012), rendering the repeal and reenactment of the S.B. 844, 2010, version of this section ineffective. Therefore, the 1999 language was reprinted in accordance with Section 3.066, and is still in effect. S.B. 58, 2015, repealed the S.B. 844, 2010, language.



Section 105.956 Advisory opinion, withdrawn, when.

Effective 28 Aug 1997

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.956. Advisory opinion, withdrawn, when. — No advisory opinion issued before August 28, 1997, by the ethics commission shall be withdrawn except pursuant to the provisions of section 105.955.

(L. 1997 S.B. 16 § 130.047 subsec. 2)



Section 105.957 Receipt of complaints — form — investigation — dismissal of frivolous complaints, damages, public report.

Effective 28 Aug 2010

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

*105.957. Receipt of complaints — form — investigation — dismissal of frivolous complaints, damages, public report. — 1. The commission shall receive any complaints alleging violation of the provisions of:

(1) The requirements imposed on lobbyists by sections 105.470 to 105.478;

(2) The financial interest disclosure requirements contained in sections 105.483 to 105.492;

(3) The campaign finance disclosure requirements contained in chapter 130;

(4) Any code of conduct promulgated by any department, division or agency of state government, or by state institutions of higher education, or by executive order;

(5) The conflict of interest laws contained in sections 105.450 to 105.468 and section 171.181; and

(6) The provisions of the constitution or state statute or order, ordinance or resolution of any political subdivision relating to the official conduct of officials or employees of the state and political subdivisions.

2. Complaints filed with the commission shall be in writing and filed only by a natural person. The complaint shall contain all facts known by the complainant that have given rise to the complaint and the complaint shall be sworn to, under penalty of perjury, by the complainant. No complaint shall be investigated unless the complaint alleges facts which, if true, fall within the jurisdiction of the commission. Within five days after receipt by the commission of a complaint which is properly signed and notarized, and which alleges facts which, if true, fall within the jurisdiction of the commission, a copy of the complaint, including the name of the complainant, shall be delivered to the alleged violator.

3. No complaint shall be investigated which concerns alleged criminal conduct which allegedly occurred previous to the period of time allowed by law for criminal prosecution for such conduct. The commission may refuse to investigate any conduct which is the subject of civil or criminal litigation. The commission, its executive director or an investigator shall not investigate any complaint concerning conduct which is not criminal in nature which occurred more than two years prior to the date of the complaint. A complaint alleging misconduct on the part of a candidate for public office, other than those alleging failure to file the appropriate financial interest statements or campaign finance disclosure reports, shall not be accepted by the commission within sixty days prior to the primary election at which such candidate is running for office, and until after the general election.

4. If the commission finds that any complaint is frivolous in nature, the commission shall dismiss the case. For purposes of this subsection, "frivolous" shall mean a complaint clearly lacking any basis in fact or law. Any person who submits a frivolous complaint shall be liable for actual and compensatory damages to the alleged violator for holding the alleged violator before the public in a false light. If the commission finds that a complaint is frivolous, the commission shall issue a public report to the complainant and the alleged violator stating with particularity its reasons for dismissal of the complaint. Upon such issuance, the complaint and all materials relating to the complaint shall be a public record as defined in chapter 610.

5. Complaints which allege violations as described in this section which are filed with the commission shall be handled as provided by section 105.961.

(L. 1991 S.B. 262 § 2, A.L. 1997 S.B. 16, A.L. 2006 H.B. 1900, A.L. 2010 S.B. 844)

*Revisor's Note: This section was declared unconstitutional in Legends Bank v. State, see annotation below.

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).



Section 105.957 Receipt of complaints — form — investigation — dismissal of frivolous complaints, damages, public report.

Effective 01 Jan 2007, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

*105.957. Receipt of complaints — form — investigation — dismissal of frivolous complaints, damages, public report. — 1. The commission shall receive any complaints alleging violation of the provisions of:

(1) The requirements imposed on lobbyists by sections 105.470 to 105.478;

(2) The financial interest disclosure requirements contained in sections 105.483 to 105.492;

(3) The campaign finance disclosure requirements contained in chapter 130;

(4) Any code of conduct promulgated by any department, division or agency of state government, or by state institutions of higher education, or by executive order;

(5) The conflict of interest laws contained in sections 105.450 to 105.468 and section 171.181; and

(6) The provisions of the constitution or state statute or order, ordinance or resolution of any political subdivision relating to the official conduct of officials or employees of the state and political subdivisions.

2. Complaints filed with the commission shall be in writing and filed only by a natural person. The complaint shall contain all facts known by the complainant that have given rise to the complaint and the complaint shall be sworn to, under penalty of perjury, by the complainant. No complaint shall be investigated unless the complaint alleges facts which, if true, fall within the jurisdiction of the commission. Within five days after receipt of a complaint by the commission, a copy of the complaint, including the name of the complainant, shall be delivered to the alleged violator.

3. No complaint shall be investigated which concerns alleged criminal conduct which allegedly occurred previous to the period of time allowed by law for criminal prosecution for such conduct. The commission may refuse to investigate any conduct which is the subject of civil or criminal litigation. The commission, its executive director or an investigator shall not investigate any complaint concerning conduct which is not criminal in nature which occurred more than two years prior to the date of the complaint. A complaint alleging misconduct on the part of a candidate for public office, other than those alleging failure to file the appropriate financial interest statements or campaign finance disclosure reports, shall not be accepted by the commission within sixty days prior to the primary election at which such candidate is running for office, and until after the general election.

4. If the commission finds that any complaint is frivolous in nature or finds no probable cause to believe that there has been a violation, the commission shall dismiss the case. For purposes of this subsection, "frivolous" shall mean a complaint clearly lacking any basis in fact or law. Any person who submits a frivolous complaint shall be liable for actual and compensatory damages to the alleged violator for holding the alleged violator before the public in a false light. If the commission finds that a complaint is frivolous or that there is not probable cause to believe there has been a violation, the commission shall issue a public report to the complainant and the alleged violator stating with particularity its reasons for dismissal of the complaint. Upon such issuance, the complaint and all materials relating to the complaint shall be a public record as defined in chapter 610.

5. Complaints which allege violations as described in this section which are filed with the commission shall be handled as provided by section 105.961.

(L. 1991 S.B. 262 § 2, A.L. 1997 S.B. 16, A.L. 2006 H.B. 1900)

Effective 1-01-07

*Revisor's Note: This section is reprinted in accordance with Section 3.066. Senate Bill 844 in 2010 amended this section. Senate Bill 844 was declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, of the Missouri Constitution (see annotation below), rendering the repeal and reenactment of this section ineffective.

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).

(2015) Requirement of closed hearing under section is valid under both First and Sixth Amendments. Geier v. Missouri Ethics Com'n, 474 S.W.3d 560 (Mo.).



Section 105.958 Designated decision-making public servant, notification.

Effective 28 Aug 1997

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.958. Designated decision-making public servant, notification. — 1. The Missouri ethics commission shall notify each person whose name has been submitted to the commission by the designating agency as a designated decision-making public servant and who has been informed by the agency of such designation. The commission shall send written notification by postcard at least ninety days before the required filing date of a financial interest statement pursuant to subdivision (12) of section 105.483.

2. If the designating agency fails to notify a person that their name has been submitted to the commission by the designating agency as a designated decision-making public servant, then the designating agency shall be responsible for any late filing fees assessed by the commission.

(L. 1997 S.B. 16)



Section 105.959 Review of reports and statements, notice — investigations — report — referral of report — confidentiality.

Effective 28 Aug 2010

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

*105.959. Review of reports and statements, notice — investigations — report — referral of report — confidentiality. — 1. The executive director of the commission, under the supervision of the commission, shall review reports and statements filed with the commission or other appropriate officers pursuant to sections 105.470, 105.483 to 105.492, and chapter 130 for completeness, accuracy and timeliness of filing of the reports or statements and any records relating to the reports or statements, and upon review, if there are reasonable grounds to believe that a violation has occurred, shall conduct an investigation of such reports, statements, and records and assign a special investigator following the provisions of subsection 1 of section 105.961.

2. (1) If there are reasonable grounds to believe that a violation has occurred and after the commission unanimously votes to proceed with all six members voting, the executive director shall, without receipt of a complaint, conduct an independent investigation of any potential violations of the provisions of:

(a) The requirements imposed on lobbyists by sections** 105.470 to 105.478;

(b) The financial interest disclosure requirements contained in sections 105.483 to 105.492;

(c) The campaign finance disclosure requirements contained in chapter 130;

(d) Any code of conduct promulgated by any department, division, or agency of state government, or by state institutions of higher education, or by executive order;

(e) The conflict of interest laws contained in sections 105.450 to 105.468 and section 171.181; and

(f) The provisions of the constitution or state statute or order, ordinance, or resolution of any political subdivision relating to the official conduct of officials or employees of the state and political subdivisions.

(2) If an investigation conducted under this subsection fails to establish reasonable grounds to believe that a violation has occurred, the investigation shall be terminated and the person who had been under investigation shall be notified of the reasons for the disposition of the complaint.

3. Upon findings of the appropriate filing officer which are reported to the commission in accordance with the provisions of section 130.056, the executive director shall investigate disclosure reports, statements and records pertaining to such findings within a reasonable time after receipt of the reports from the appropriate filing officer.

4. The commission may make such investigations and inspections within or outside of this state as are necessary to determine compliance.

5. The commission shall notify the person under investigation under this section, by registered mail, within five days of the decision to conduct such investigation and assign a special investigator following the provisions of subsection 1 of section 105.961.

6. After completion of an investigation, the executive director shall provide a detailed report of such investigation to the commission. Upon determination that there are reasonable grounds to believe that a person has violated the requirements of sections 105.470, 105.483 to 105.492, or chapter 130, by a vote of four members of the commission, the commission may refer the report with the recommendations of the commission to the appropriate prosecuting authority together with the details of the investigation by the commission as is provided in subsection 2 of section 105.961.

7. All investigations by the executive director of an alleged violation shall be strictly confidential with the exception of notification of the commission and the complainant and the person under investigation. Revealing any such confidential investigation information shall be cause for removal or dismissal of the executive director or a commission member or employee.

(L. 1991 S.B. 262 § 3, A.L. 1997 S.B. 16, A.L. 2006 H.B. 1900, A.L. 2010 S.B. 844)

*Revisor's Note: This section was declared unconstitutional in Legends Bank v. State, see annotation below.

**Word "section" appears in original rolls.

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).



Section 105.959 Review of reports and statements, notice — audits and investigations — formal investigations — report — referral of report.

Effective 01 Jan 2007, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

*105.959. Review of reports and statements, notice — audits and investigations — formal investigations — report — referral of report. — 1. The executive director of the commission, under the supervision of the commission, shall review reports and statements filed with the commission or other appropriate officers pursuant to sections 105.470, 105.483 to 105.492, and chapter 130 for completeness, accuracy and timeliness of filing of the reports or statements, and upon review, if there are reasonable grounds to believe that a violation has occurred, shall conduct an audit of such reports and statements. All investigations by the executive director of an alleged violation shall be strictly confidential with the exception of notification of the commission and the complainant or the person under investigation. All investigations by the executive director shall be limited to the information contained in the reports or statements. The commission shall notify the complainant or the person under investigation, by registered mail, within five days of the decision to conduct such investigation. Revealing any such confidential investigation information shall be cause for removal or dismissal of the executive director or a commission member or employee.

2. Upon findings of the appropriate filing officer which are reported to the commission in accordance with the provisions of section 130.056, the executive director shall audit disclosure reports, statements and records pertaining to such findings within a reasonable time after receipt of the reports from the appropriate filing officer.

3. Upon a sworn written complaint of any natural person filed with the commission pursuant to section 105.957, the commission shall audit and investigate alleged violations. Within sixty days after receipt of a sworn written complaint alleging a violation, the executive director shall notify the complainant in writing of the action, if any, the executive director has taken and plans to take on the complaint. If an investigation conducted pursuant to this subsection fails to establish reasonable grounds to believe that a violation has occurred, the investigation shall be terminated and the complainant and the person who had been under investigation shall be notified of the reasons for the disposition of the complaint.

4. The commission may make such investigations and inspections within or outside of this state as are necessary to determine compliance.

5. If, during an audit or investigation, the commission determines that a formal investigation is necessary, the commission shall assign the investigation to a special investigator in the manner provided by subsection 1 of section 105.961.

6. After completion of an audit or investigation, the executive director shall provide a detailed report of such audit or investigation to the commission. Upon determination that there are reasonable grounds to believe that a person has violated the requirements of sections 105.470, 105.483 to 105.492, or chapter 130, by a vote of four members of the commission, the commission may refer the report with the recommendations of the commission to the appropriate prosecuting authority together with a copy of the audit and the details of the investigation by the commission as is provided in subsection 2 of section 105.961.

(L. 1991 S.B. 262 § 3, A.L. 1997 S.B. 16, A.L. 2006 H.B. 1900)

Effective 1-01-07

*Revisor's Note: This section is reprinted in accordance with Section 3.066. Senate Bill 844 in 2010 amended this section. Senate Bill 844 was declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, of the Missouri Constitution (see annotation below), rendering the repeal and reenactment of this section ineffective.

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).



Section 105.961 Special investigator — report — commission review, determination — special prosecutor — hearings — action of commission — formal proceedings — appropriate disciplinary authorities — powers of investigators — fees and expenses — confidentiality, penalty — compensation.

Effective 28 Aug 2010

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

*105.961. Special investigator — report — commission review, determination — special prosecutor — hearings — action of commission — formal proceedings — appropriate disciplinary authorities — powers of investigators — fees and expenses — confidentiality, penalty — compensation. — 1. Upon receipt of a complaint as described by section 105.957 or upon notification by the commission of an investigation under subsection 5 of section 105.959, the commission shall assign the complaint or investigation to a special investigator, who may be a commission employee, who shall investigate and determine the merits of the complaint or investigation. Within ten days of such assignment, the special investigator shall review such complaint and disclose, in writing, to the commission any conflict of interest which the special investigator has or might have with respect to the investigation and subject thereof. Within ninety days of receipt of the complaint from the commission, the special investigator shall submit the special investigator's report to the commission. The commission, after review of such report, shall determine:

(1) That there is reasonable grounds for belief that a violation has occurred; or

(2) That there are no reasonable grounds for belief that a violation exists and the complaint or investigation shall be dismissed; or

(3) That additional time is necessary to complete the investigation, and the status and progress of the investigation to date. The commission, in its discretion, may allow the investigation to proceed for no more than two additional successive periods of ninety days each, pending reports regarding the status and progress of the investigation at the end of each such period.

2. When the commission concludes, based on the report from the special investigator, or based on an investigation conducted pursuant to section 105.959, that there are reasonable grounds to believe that a violation of any criminal law has occurred, and if the commission believes that criminal prosecution would be appropriate upon a vote of four members of the commission, the commission shall refer the report to the Missouri office of prosecution services, prosecutors coordinators training council established in section 56.760, which shall submit a panel of five attorneys for recommendation to the court having criminal jurisdiction, for appointment of an attorney to serve as a special prosecutor; except that, the attorney general of Missouri or any assistant attorney general shall not act as such special prosecutor. The court shall then appoint from such panel a special prosecutor pursuant to section 56.110 who shall have all the powers provided by section 56.130. The court shall allow a reasonable and necessary attorney's fee for the services of the special prosecutor. Such fee shall be assessed as costs if a case is filed, or ordered by the court if no case is filed, and paid together with all other costs in the proceeding by the state, in accordance with rules and regulations promulgated by the state courts administrator, subject to funds appropriated to the office of administration for such purposes. If the commission does not have sufficient funds to pay a special prosecutor, the commission shall refer the case to the prosecutor or prosecutors having criminal jurisdiction. If the prosecutor having criminal jurisdiction is not able to prosecute the case due to a conflict of interest, the court may appoint a special prosecutor, paid from county funds, upon appropriation by the county or the attorney general to investigate and, if appropriate, prosecute the case. The special prosecutor or prosecutor shall commence an action based on the report by the filing of an information or seeking an indictment within sixty days of the date of such prosecutor's appointment, or shall file a written statement with the commission explaining why criminal charges should not be sought. If the special prosecutor or prosecutor fails to take either action required by this subsection, upon request of the commission, a new special prosecutor, who may be the attorney general, shall be appointed. The report may also be referred to the appropriate disciplinary authority over the person who is the subject of the report.

3. When the commission concludes, based on the report from the special investigator or based on an investigation conducted pursuant to section 105.959, that there are reasonable grounds to believe that a violation of any law has occurred which is not a violation of criminal law or that criminal prosecution is not appropriate, the commission shall conduct a hearing which shall be a closed meeting and not open to the public. The hearing shall be conducted pursuant to the procedures provided by sections 536.063 to 536.090 and shall be considered to be a contested case for purposes of such sections. The commission shall determine, in its discretion, whether or not that there is probable cause that a violation has occurred. If the commission determines, by a vote of at least four members of the commission, that probable cause exists that a violation has occurred, the commission may refer its findings and conclusions to the appropriate disciplinary authority over the person who is the subject of the report, as described in subsection 8 of this section.

4. If the appropriate disciplinary authority receiving a report from the commission pursuant to subsection 3 of this section fails to follow, within sixty days of the receipt of the report, the recommendations contained in the report, or if the commission determines, by a vote of at least four members of the commission that some action other than referral for criminal prosecution or for action by the appropriate disciplinary authority would be appropriate, the commission shall take any one or more of the following actions:

(1) Notify the person to cease and desist violation of any provision of law which the report concludes was violated and that the commission may seek judicial enforcement of its decision pursuant to subsection 5 of this section;

(2) Notify the person of the requirement to file, amend or correct any report, statement, or other document or information required by sections 105.473, 105.483 to 105.492, or chapter 130 and that the commission may seek judicial enforcement of its decision pursuant to subsection 5 of this section; and

(3) File the report with the executive director to be maintained as a public document; or

(4) Issue a letter of concern or letter of reprimand to the person, which would be maintained as a public document; or

(5) Issue a letter that no further action shall be taken, which would be maintained as a public document; or

(6) Through reconciliation agreements or action of the commission, the power to seek fees for violations in an amount not greater than one thousand dollars or double the amount involved in the violation.

5. Upon vote of at least four members, the commission may initiate formal judicial proceedings in the circuit court of Cole County seeking to obtain any of the following orders:

(1) Cease and desist violation of any provision of sections 105.450 to 105.496, or chapter 130, or sections 105.955 to 105.963;

(2) Pay any civil penalties required by sections 105.450 to 105.496 or chapter 130;

(3) File any reports, statements, or other documents or information required by sections 105.450 to 105.496, or chapter 130; or

(4) Pay restitution for any unjust enrichment the violator obtained as a result of any violation of any criminal statute as described in subsection 7 of this section.

6. After the commission determines by a vote of at least four members of the commission that a violation has occurred, other than a referral for criminal prosecution, and the commission has referred the findings and conclusions to the appropriate disciplinary authority over the person who is the subject of the report, or has taken an action under subsection 4 of this section, the subject of the report may appeal the determination of the commission to the circuit court of Cole County. The court shall conduct a de novo review of the determination of the commission. Such appeal shall stay the action of the Missouri ethics commission. Such appeal shall be filed not later than the fourteenth day after the subject of the commission's action receives actual notice of the commission's action. If a petition for judicial review of a final order is not filed as provided in this section or when an order for fees under subsection 4 of this section becomes final following an appeal to the circuit court of Cole County, the commission may file a certified copy of the final order with the circuit court of Cole County. When any order for fees under subsection 4 of this section becomes final, the commission may file a certified copy of the final order with the circuit court of Cole County. The order so filed shall have the same effect as a judgment of the court and may be recorded, enforced, or satisfied in the same manner as a judgment of the court.

7. In the proceeding in the circuit court of Cole County, the commission may seek restitution against any person who has obtained unjust enrichment as a result of violation of any provision of sections 105.450 to 105.496, or chapter 130 and may recover on behalf of the state or political subdivision with which the alleged violator is associated, damages in the amount of any unjust enrichment obtained and costs and attorney's fees as ordered by the court.

8. The appropriate disciplinary authority to whom a report shall be sent pursuant to subsection 2 or 3 of this section shall include, but not be limited to, the following:

(1) In the case of a member of the general assembly, the ethics committee of the house of which the subject of the report is a member;

(2) In the case of a person holding an elective office or an appointive office of the state, if the alleged violation is an impeachable offense, the report shall be referred to the ethics committee of the house of representatives;

(3) In the case of a person holding an elective office of a political subdivision, the report shall be referred to the governing body of the political subdivision;

(4) In the case of any officer or employee of the state or of a political subdivision, the report shall be referred to the person who has immediate supervisory authority over the employment by the state or by the political subdivision of the subject of the report;

(5) In the case of a judge of a court of law, the report shall be referred to the commission on retirement, removal and discipline, or if the inquiry involves an employee of the judiciary to the applicable presiding judge;

(6) In the case of a person holding an appointive office of the state, if the alleged violation is not an impeachable offense, the report shall be referred to the governor;

(7) In the case of a statewide elected official, the report shall be referred to the attorney general;

(8) In a case involving the attorney general, the report shall be referred to the prosecuting attorney of Cole County.

9. The special investigator having a complaint referred to the special investigator by the commission shall have the following powers:

(1) To request and shall be given access to information in the possession of any person or agency which the special investigator deems necessary for the discharge of the special investigator's responsibilities;

(2) To examine the records and documents of any person or agency, unless such examination would violate state or federal law providing for confidentiality;

(3) To administer oaths and affirmations;

(4) Upon refusal by any person to comply with a request for information relevant to an investigation, an investigator may issue a subpoena for any person to appear and give testimony, or for a subpoena duces tecum to produce documentary or other evidence which the investigator deems relevant to a matter under the investigator's inquiry. The subpoenas and subpoenas duces tecum may be enforced by applying to a judge of the circuit court of Cole County or any county where the person or entity that has been subpoenaed resides or may be found, for an order to show cause why the subpoena or subpoena duces tecum should not be enforced. The order and a copy of the application therefor shall be served in the same manner as a summons in a civil action, and if, after hearing, the court determines that the subpoena or subpoena duces tecum should be sustained and enforced, the court shall enforce the subpoena or subpoena duces tecum in the same manner as if it had been issued by the court in a civil action; and

(5) To request from the commission such investigative, clerical or other staff assistance or advancement of other expenses which are necessary and convenient for the proper completion of an investigation. Within the limits of appropriations to the commission, the commission may provide such assistance, whether by contract to obtain such assistance or from staff employed by the commission, or may advance such expenses.

10. (1) Any retired judge may request in writing to have the judge's name removed from the list of special investigators subject to appointment by the commission or may request to disqualify himself or herself from any investigation. Such request shall include the reasons for seeking removal;

(2) By vote of four members of the commission, the commission may disqualify a judge from a particular investigation or may permanently remove the name of any retired judge from the list of special investigators subject to appointment by the commission.

11. Any person who is the subject of any investigation pursuant to this section shall be entitled to be represented by counsel at any proceeding before the special investigator or the commission.

12. The provisions of sections 105.957, 105.959 and 105.961 are in addition to other provisions of law under which any remedy or right of appeal or objection is provided for any person, or any procedure provided for inquiry or investigation concerning any matter. The provisions of this section shall not be construed to limit or affect any other remedy or right of appeal or objection.

13. No person shall be required to make or file a complaint to the commission as a prerequisite for exhausting the person's administrative remedies before pursuing any civil cause of action allowed by law.

14. If, in the opinion of the commission, the complaining party was motivated by malice or reason contrary to the spirit of any law on which such complaint was based, in filing the complaint without just cause, this finding shall be reported to appropriate law enforcement authorities. Any person who knowingly files a complaint without just cause, or with malice, is guilty of a class A misdemeanor.

15. A respondent party who prevails in a formal judicial action brought by the commission shall be awarded those reasonable fees and expenses incurred by that party in the formal judicial action, unless the court finds that the position of the commission was substantially justified or that special circumstances make such an award unjust.

16. The special investigator and members and staff of the commission shall maintain confidentiality with respect to all matters concerning a complaint, with the exception of communications with any person which are necessary to the investigation. Any person who violates the confidentiality requirements imposed by this section or subsection 17 of section 105.955 required to be confidential is guilty of a class A misdemeanor and shall be subject to removal from or termination of employment by the commission.

17. Any judge of the court of appeals or circuit court who ceases to hold such office by reason of the judge's retirement and who serves as a special investigator pursuant to this section shall receive annual compensation, salary or retirement for such services at the rates of compensation provided for senior judges by subsections 1, 2 and 4 of section 476.682. Such retired judges shall by the tenth day of each month following any month in which the judge provided services pursuant to this section certify to the commission and to the state courts administrator the amount of time engaged in such services by hour or fraction thereof, the dates thereof, and the expenses incurred and allowable pursuant to this section. The commission shall then issue a warrant to the state treasurer for the payment of the salary and expenses to the extent, and within limitations, provided for in this section. The state treasurer upon receipt of such warrant shall pay the same out of any appropriations made for this purpose on the last day of the month during which the warrant was received by the state treasurer.

(L. 1991 S.B. 262 § 4, A.L. 1997 S.B. 16, A.L. 2010 S.B. 844)

*Revisor's Note: This section was declared unconstitutional in Legends Bank v. State, see annotation below.

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).



Section 105.961 Special investigator — report — commission review, determination — special prosecutor — hearings — action of commission — formal proceedings — appropriate disciplinary authorities — powers of investigators — fees and expenses — confidentiality, penalty — compensation.

Effective 28 Aug 1997

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

*105.961. Special investigator — report — commission review, determination — special prosecutor — hearings — action of commission — formal proceedings — appropriate disciplinary authorities — powers of investigators — fees and expenses — confidentiality, penalty — compensation. — 1. Upon receipt of a complaint as described by section 105.957, the commission shall assign the complaint to a special investigator, who may be a commission employee, who shall investigate and determine the merits of the complaint. Within ten days of such assignment, the special investigator shall review such complaint and disclose, in writing, to the commission any conflict of interest which the special investigator has or might have with respect to the investigation and subject thereof. Within one hundred twenty days of receipt of the complaint from the commission, the special investigator shall submit the special investigator's report to the commission. The commission, after review of such report, shall determine:

(1) That there is reasonable grounds for belief that a violation has occurred; or

(2) That there are no reasonable grounds for belief that a violation exists and the complaint should be dismissed; or

(3) That additional time is necessary to complete the investigation, and the status and progress of the investigation to date. The commission, in its discretion, may allow the investigation to proceed for additional successive periods of one hundred twenty days each, pending reports regarding the status and progress of the investigation at the end of each such period.

2. When the commission concludes, based on the report from the special investigator, or based on an audit conducted pursuant to section 105.959, that there are reasonable grounds to believe that a violation of any criminal law has occurred, and if the commission believes that criminal prosecution would be appropriate upon a vote of four members of the commission, the commission shall refer the report to the Missouri office of prosecution services, prosecutors coordinators training council established in section 56.760, which shall submit a panel of five attorneys for recommendation to the court having criminal jurisdiction, for appointment of an attorney to serve as a special prosecutor; except that, the attorney general of Missouri or any assistant attorney general shall not act as such special prosecutor. The court shall then appoint from such panel a special prosecutor pursuant to section 56.110 who shall have all the powers provided by section 56.130. The court shall allow a reasonable and necessary attorney's fee for the services of the special prosecutor. Such fee shall be assessed as costs if a case is filed, or ordered by the court if no case is filed, and paid together with all other costs in the proceeding by the state, in accordance with rules and regulations promulgated by the state courts administrator, subject to funds appropriated to the office of administration for such purposes. If the commission does not have sufficient funds to pay a special prosecutor, the commission shall refer the case to the prosecutor or prosecutors having criminal jurisdiction. If the prosecutor having criminal jurisdiction is not able to prosecute the case due to a conflict of interest, the court may appoint a special prosecutor, paid from county funds, upon appropriation by the county or the attorney general to investigate and, if appropriate, prosecute the case. The special prosecutor or prosecutor shall commence an action based on the report by the filing of an information or seeking an indictment within sixty days of the date of such prosecutor's appointment, or shall file a written statement with the commission explaining why criminal charges should not be sought. If the special prosecutor or prosecutor fails to take either action required by this subsection, upon request of the commission, a new special prosecutor, who may be the attorney general, shall be appointed. The report may also be referred to the appropriate disciplinary authority over the person who is the subject of the report.

3. When the commission concludes, based on the report from the special investigator or based on an audit conducted pursuant to section 105.959, that there are reasonable grounds to believe that a violation of any law has occurred which is not a violation of criminal law or that criminal prosecution is not appropriate, the commission shall conduct a hearing which shall be a closed meeting and not open to the public. The hearing shall be conducted pursuant to the procedures provided by sections 536.063 to 536.090 and shall be considered to be a contested case for purposes of such sections. The commission shall determine, in its discretion, whether or not that there is probable cause that a violation has occurred. If the commission determines, by a vote of at least four members of the commission, that probable cause exists that a violation has occurred, the commission may refer its findings and conclusions to the appropriate disciplinary authority over the person who is the subject of the report, as described in subsection 7 of this section. After the commission determines by a vote of at least four members of the commission that probable cause exists that a violation has occurred, and the commission has referred the findings and conclusions to the appropriate disciplinary authority over the person subject of the report, the subject of the report may appeal the determination of the commission to the administrative hearing commission. Such appeal shall stay the action of the Missouri ethics commission. Such appeal shall be filed not later than the fourteenth day after the subject of the commission's action receives actual notice of the commission's action.

4. If the appropriate disciplinary authority receiving a report from the commission pursuant to subsection 3 of this section fails to follow, within sixty days of the receipt of the report, the recommendations contained in the report, or if the commission determines, by a vote of at least four members of the commission that some action other than referral for criminal prosecution or for action by the appropriate disciplinary authority would be appropriate, the commission shall take any one or more of the following actions:

(1) Notify the person to cease and desist violation of any provision of law which the report concludes was violated and that the commission may seek judicial enforcement of its decision pursuant to subsection 5 of this section;

(2) Notify the person of the requirement to file, amend or correct any report, statement, or other document or information required by sections 105.473, 105.483 to 105.492, or chapter 130 and that the commission may seek judicial enforcement of its decision pursuant to subsection 5 of this section; and

(3) File the report with the executive director to be maintained as a public document; or

(4) Issue a letter of concern or letter of reprimand to the person, which would be maintained as a public document; or

(5) Issue a letter that no further action shall be taken, which would be maintained as a public document; or

(6) Through reconciliation agreements or civil action, the power to seek fees for violations in an amount not greater than one thousand dollars or double the amount involved in the violation.

5. Upon vote of at least four members, the commission may initiate formal judicial proceedings seeking to obtain any of the following orders:

(1) Cease and desist violation of any provision of sections 105.450 to 105.496, or chapter 130, or sections 105.955 to 105.963;

(2) Pay any civil penalties required by sections 105.450 to 105.496 or chapter 130;

(3) File any reports, statements, or other documents or information required by sections 105.450 to 105.496, or chapter 130; or

(4) Pay restitution for any unjust enrichment the violator obtained as a result of any violation of any criminal statute as described in subsection 6 of this section.

­­

­

6. In the proceeding in circuit court, the commission may seek restitution against any person who has obtained unjust enrichment as a result of violation of any provision of sections 105.450 to 105.496, or chapter 130 and may recover on behalf of the state or political subdivision with which the alleged violator is associated, damages in the amount of any unjust enrichment obtained and costs and attorney's fees as ordered by the court.

7. The appropriate disciplinary authority to whom a report shall be sent pursuant to subsection 2 or 3 of this section shall include, but not be limited to, the following:

(1) In the case of a member of the general assembly, the ethics committee of the house of which the subject of the report is a member;

(2) In the case of a person holding an elective office or an appointive office of the state, if the alleged violation is an impeachable offense, the report shall be referred to the ethics committee of the house of representatives;

(3) In the case of a person holding an elective office of a political subdivision, the report shall be referred to the governing body of the political subdivision;

(4) In the case of any officer or employee of the state or of a political subdivision, the report shall be referred to the person who has immediate supervisory authority over the employment by the state or by the political subdivision of the subject of the report;

(5) In the case of a judge of a court of law, the report shall be referred to the commission on retirement, removal and discipline, or if the inquiry involves an employee of the judiciary to the applicable presiding judge;

(6) In the case of a person holding an appointive office of the state, if the alleged violation is not an impeachable offense, the report shall be referred to the governor;

(7) In the case of a statewide elected official, the report shall be referred to the attorney general;

(8) In a case involving the attorney general, the report shall be referred to the prosecuting attorney of Cole County.

8. The special investigator having a complaint referred to the special investigator by the commission shall have the following powers:

(1) To request and shall be given access to information in the possession of any person or agency which the special investigator deems necessary for the discharge of the special investigator's responsibilities;

(2) To examine the records and documents of any person or agency, unless such examination would violate state or federal law providing for confidentiality;

(3) To administer oaths and affirmations;

(4) Upon refusal by any person to comply with a request for information relevant to an investigation, an investigator may issue a subpoena for any person to appear and give testimony, or for a subpoena duces tecum to produce documentary or other evidence which the investigator deems relevant to a matter under the investigator's inquiry. The subpoenas and subpoenas duces tecum may be enforced by applying to a judge of the circuit court of Cole County or any county where the person or entity that has been subpoenaed resides or may be found, for an order to show cause why the subpoena or subpoena duces tecum should not be enforced. The order and a copy of the application therefor shall be served in the same manner as a summons in a civil action, and if, after hearing, the court determines that the subpoena or subpoena duces tecum should be sustained and enforced, the court shall enforce the subpoena or subpoena duces tecum in the same manner as if it had been issued by the court in a civil action; and

(5) To request from the commission such investigative, clerical or other staff assistance or advancement of other expenses which are necessary and convenient for the proper completion of an investigation. Within the limits of appropriations to the commission, the commission may provide such assistance, whether by contract to obtain such assistance or from staff employed by the commission, or may advance such expenses.

9. (1) Any retired judge may request in writing to have the judge's name removed from the list of special investigators subject to appointment by the commission or may request to disqualify himself or herself from any investigation. Such request shall include the reasons for seeking removal;

(2) By vote of four members of the commission, the commission may disqualify a judge from a particular investigation or may permanently remove the name of any retired judge from the list of special investigators subject to appointment by the commission.

10. Any person who is the subject of any investigation pursuant to this section shall be entitled to be represented by counsel at any proceeding before the special investigator or the commission.

11. The provisions of sections 105.957, 105.959 and 105.961 are in addition to other provisions of law under which any remedy or right of appeal or objection is provided for any person, or any procedure provided for inquiry or investigation concerning any matter. The provisions of this section shall not be construed to limit or affect any other remedy or right of appeal or objection.

12. No person shall be required to make or file a complaint to the commission as a prerequisite for exhausting the person's administrative remedies before pursuing any civil cause of action allowed by law.

13. If, in the opinion of the commission, the complaining party was motivated by malice or reason contrary to the spirit of any law on which such complaint was based, in filing the complaint without just cause, this finding shall be reported to appropriate law enforcement authorities. Any person who knowingly files a complaint without just cause, or with malice, is guilty of a class A misdemeanor.

14. A respondent party who prevails in a formal judicial action brought by the commission shall be awarded those reasonable fees and expenses incurred by that party in the formal judicial action, unless the court finds that the position of the commission was substantially justified or that special circumstances make such an award unjust.

15. The special investigator and members and staff of the commission shall maintain confidentiality with respect to all matters concerning a complaint until and if a report is filed with the commission, with the exception of communications with any person which are necessary to the investigation. The report filed with the commission resulting from a complaint acted upon under the provisions of this section shall not contain the name of the complainant or other person providing information to the investigator, if so requested in writing by the complainant or such other person. Any person who violates the confidentiality requirements imposed by this section or subsection 17 of section 105.955 required to be confidential is guilty of a class A misdemeanor and shall be subject to removal from or termination of employment by the commission.

16. Any judge of the court of appeals or circuit court who ceases to hold such office by reason of the judge's retirement and who serves as a special investigator pursuant to this section shall receive annual compensation, salary or retirement for such services at the rates of compensation provided for senior judges by subsections 1, 2 and 4 of section 476.682. Such retired judges shall by the tenth day of each month following any month in which the judge provided services pursuant to this section certify to the commission and to the state courts administrator the amount of time engaged in such services by hour or fraction thereof, the dates thereof, and the expenses incurred and allowable pursuant to this section. The commission shall then issue a warrant to the state treasurer for the payment of the salary and expenses to the extent, and within limitations, provided for in this section. The state treasurer upon receipt of such warrant shall pay the same out of any appropriations made for this purpose on the last day of the month during which the warrant was received by the state treasurer.

(L. 1991 S.B. 262 § 4, A.L. 1997 S.B. 16)

*Revisor's Note: This section is reprinted in accordance with Section 3.066. Senate Bill 844 in 2010 amended this section. Senate Bill 844 was declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, of the Missouri Constitution (see annotation below), rendering the repeal and reenactment of this section ineffective.

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).



Section 105.962 Position created in ethics commission for electronic reporting system management.

Effective 28 Aug 1999

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.962. Position created in ethics commission for electronic reporting system management. — There is hereby created a position within the Missouri ethics commission which shall administer and be responsible for the establishment, implementation, and maintenance of any electronic reporting system required by law. Prerequisites for such position shall include, at a minimum, a baccalaureate degree from an accredited institution of higher education with a major in computer science, computer engineering, or computer programming. In addition to the baccalaureate degree, prerequisites for the position shall also include appropriate work experience in the field of computer science, computer engineering, or computer programming. The person employed in this position shall be employed pursuant to subsection 11 of section 105.955.

(L. 1999 S.B. 31 & 285 § 2)



Section 105.963 Assessments of committees, campaign disclosure reports — notice — penalty — assessments of financial interest statements — notice — penalties — effective date.

Effective 28 Aug 2010

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

*105.963. Assessments of committees, campaign disclosure reports — notice — penalty — assessments of financial interest statements — notice — penalties — effective date. — 1. The executive director shall assess every committee, as defined in section 130.011, failing to file with a filing officer other than a local election authority as provided by section 130.026 a campaign disclosure report or statement of limited activity as required by chapter 130, other than the report required pursuant to subdivision (1) of subsection 1 of section 130.046, a late filing fee of fifty dollars for each day after such report is due to the commission, provided that the total amount of such fees assessed under this subsection per report shall not exceed three thousand dollars. The executive director shall send a notice to any candidate and the treasurer of any committee who fails to file such report within seven business days of such failure to file informing such person of such failure and the fees provided by this section.

2. Any committee that fails to file a campaign disclosure report required pursuant to subdivision (1) of subsection 1 of section 130.046, other than a report required to be filed with a local election authority as provided by section 130.026, shall be assessed by the executive director a late filing fee of one hundred dollars for each day that the report is not filed, provided that the total amount of such fees assessed under this subsection per report shall not exceed three thousand dollars. The executive director shall send a notice to any candidate and the treasurer of any committee who fails to file the report described in this subsection within seven business days of such failure to file informing such person of such failure and the fees provided by this section.

3. The executive director shall assess every person required to file a financial interest statement pursuant to sections 105.483 to 105.492 failing to file such a financial interest statement with the commission a late filing fee of ten dollars for each day after such statement is due to the commission. The executive director shall send a notice to any person who fails to file such statement informing the individual required to file of such failure and the fees provided by this section. If the person persists in such failure for a period in excess of thirty days beyond receipt of such notice, the amount of the late filing fee shall increase to one hundred dollars for each day thereafter that the statement is late, provided that the total amount of such fees assessed pursuant to this subsection per statement shall not exceed six thousand dollars.

4. Any person assessed a late filing fee may seek review of such assessment or the amount of late filing fees assessed, at the person's option, by filing a petition within fourteen days after receiving notice of assessment with the circuit court of Cole County.

5. The executive director of the Missouri ethics commission shall collect such late filing fees as are provided for in this section. Unpaid late filing fees shall be collected by action filed by the commission. The commission shall contract with the appropriate entity to collect such late filing fees after a thirty-day delinquency. If not collected within one hundred twenty days, the Missouri ethics commission shall file a petition in Cole County circuit court to seek a judgment on said fees. After obtaining a judgment for the unpaid late filing fees, the commission or any entity contracted by the commission may proceed to collect the judgment in any manner authorized by law, including but not limited to garnishment of and execution against the committee's official depository account as set forth in subsection 4 of section 130.021 after a thirty-day delinquency. All late filing fees collected pursuant to this section shall be transmitted to the state treasurer and deposited to the general revenue fund.

6. The late filing fees provided by this section shall be in addition to any penalty provided by law for violations of sections 105.483 to 105.492 or chapter 130.

7. If any lobbyist fails to file a lobbyist report in a timely manner and that lobbyist is assessed a late fee, or if any individual who is required to file a personal financial disclosure statement fails to file such disclosure statement in a timely manner and is assessed a late fee, or if any candidate or the treasurer of any committee fails to file a campaign disclosure report or a statement of limited activity in a timely manner and that candidate or treasurer of any committee who fails to file a disclosure statement in a timely manner and is assessed a late filing fee, the lobbyist, individual, candidate, or the treasurer of any committee may file an appeal of the assessment of the late filing fee with the commission. The commission may forgive the assessment of the late filing fee upon a showing of good cause. Such appeal shall be filed within ten days of the receipt of notice of the assessment of the late filing fee.

(L. 1991 S.B. 262 § 5, A.L. 1997 S.B. 16, A.L. 1999 S.B. 31 & 285, A.L. 2006 H.B. 1900, A.L. 2010 S.B. 844)

*Revisor's Note: This section was declared unconstitutional in Legends Bank v. State, see annotation below.

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).



Section 105.963 Assessments of committees, campaign disclosure reports — notice — penalty — assessments of financial interest statements — notice — penalties — effective date.

Effective 01 Jan 2007, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

*105.963. Assessments of committees, campaign disclosure reports — notice — penalty — assessments of financial interest statements — notice — penalties — effective date. — 1. The executive director shall assess every committee, as defined in section 130.011, failing to file with a filing officer other than a local election authority as provided by section 130.026 a campaign disclosure report as required by chapter 130, other than the report required pursuant to subdivision (1) of subsection 1 of section 130.046, a late filing fee of ten dollars for each day after such report is due to the commission. The executive director shall mail a notice, by registered mail, to any candidate and the treasurer of any committee who fails to file such report informing such person of such failure and the fees provided by this section. If the candidate or treasurer of any committee persists in such failure for a period in excess of thirty days beyond receipt of such notice, the amount of the late filing fee shall increase to one hundred dollars for each day that the report is not filed, provided that the total amount of such fees assessed pursuant to this subsection per report shall not exceed three thousand dollars.

2. (1) Any candidate for state or local office who fails to file a campaign disclosure report required pursuant to subdivision (1) of subsection 1 of section 130.046, other than a report required to be filed with a local election authority as provided by section 130.026, shall be assessed by the executive director a late filing fee of one hundred dollars for each day that the report is not filed, until the first day after the date of the election. After such election date, the amount of such late filing fee shall accrue at the rate of ten dollars per day that such report remains unfiled, except as provided in subdivision (2) of this subsection.

(2) The executive director shall mail a notice, by certified mail or other means to give actual notice, to any candidate who fails to file the report described in subdivision (1) of this subsection informing such person of such failure and the fees provided by this section. If the candidate persists in such failure for a period in excess of thirty days beyond receipt of such notice, the amount of the late filing fee shall increase to one hundred dollars for each day that the report is not filed, provided that the total amount of such fees assessed pursuant to this subsection per report shall not exceed six thousand dollars.

3. The executive director shall assess every person required to file a financial interest statement pursuant to sections 105.483 to 105.492 failing to file such a financial interest statement with the commission a late filing fee of ten dollars for each day after such statement is due to the commission. The executive director shall mail a notice, by certified mail, to any person who fails to file such statement informing the individual required to file of such failure and the fees provided by this section. If the person persists in such failure for a period in excess of thirty days beyond receipt of such notice, the amount of the late filing fee shall increase to one hundred dollars for each day thereafter that the statement is late, provided that the total amount of such fees assessed pursuant to this subsection per statement shall not exceed six thousand dollars.

4. Any person assessed a late filing fee may seek review of such assessment or the amount of late filing fees assessed, at the person's option, by filing a petition within fourteen days after receiving actual notice of assessment with the administrative hearing commission, or without exhausting the person's administrative remedies may seek review of such issues with the circuit court of Cole County.

5. The executive director of the Missouri ethics commission shall collect such late filing fees as are provided for in this section. Unpaid late filing fees shall be collected by action filed by the commission. The commission shall contract with the appropriate entity to collect such late filing fees after a thirty-day delinquency. If not collected within one hundred twenty days, the Missouri ethics commission shall file a petition in Cole County circuit court to seek a judgment on said fees. All late filing fees collected pursuant to this section shall be transmitted to the state treasurer and deposited to the general revenue fund.

6. The late filing fees provided by this section shall be in addition to any penalty provided by law for violations of sections 105.483 to 105.492 or chapter 130.

7. If any candidate fails to file a campaign disclosure report in a timely manner and that candidate is assessed a late filing fee, the candidate, candidate committee treasurer or assistant treasurer may file an appeal of the assessment of the late filing fee with the commission. The commission may forgive the assessment of the late filing fee upon a showing of good cause. Such appeal shall be filed within ten days of the receipt of notice of the assessment of the late filing fee.

(L. 1991 S.B. 262 § 5, A.L. 1997 S.B. 16, A.L. 1999 S.B. 31 & 285, A.L. 2006 H.B. 1900)

Effective 1-01-07

*Revisor's Note: This section is reprinted in accordance with Section 3.066. Senate Bill 844 in 2010 amended this section. Senate Bill 844 was declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, of the Missouri Constitution (see annotation below), rendering the repeal and reenactment of this section ineffective.

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).



Section 105.964 Deadline for filing of reports extended, when — no extension, when.

Effective 28 Aug 1999

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.964. Deadline for filing of reports extended, when — no extension, when. — 1. When the last day of filing any report, statement or other document required to be filed with the commission pursuant to the provisions of this chapter or chapter 130 falls on a Saturday or Sunday or on an official state holiday, the deadline for filing is extended to 5:00 p.m. on the next day which is not a Saturday or Sunday or official holiday.

2. The provisions of subsection 1 of this section shall not apply to any report or disclosure required to be filed less than eight days prior to an election when such report or disclosure contains information relating to such election.

3. The provisions of this section shall also apply to any report, statement or other document required to be filed with an appropriate officer, other than the ethics commission, as indicated pursuant to the provisions of section 130.026.

(L. 1999 S.B. 31 & 285)



Section 105.966 Ethics commission to complete all complaint investigations, procedure.

Effective 28 Aug 2010

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

*105.966. Ethics commission to complete all complaint investigations, procedure. — 1. The ethics commission shall complete and make determinations pursuant to subsection 1 of section 105.961 on all complaint investigations within ninety days of initiation.

2. Any complaint investigation not completed and decided upon by the ethics commission within the time allowed by this section shall be deemed to not have been a violation.

(L. 1999 S.B. 31 & 285, A.L. 2010 S.B. 844)

*Revisor' Note: This section was declared unconstitutional in Legends Bank v. State, see annotation below.

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).



Section 105.966 Ethics commission to complete all complaint investigations, procedure, hearing for time extension, when — applicability to ongoing investigations.

Effective 13 Jul 1999, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

*105.966. Ethics commission to complete all complaint investigations, procedure, hearing for time extension, when — applicability to ongoing investigations. — 1. Except as provided in subsection 2 of this section, the ethics commission shall complete and make determinations pursuant to subsection 1 of section 105.961 on all complaint investigations, except those complaint investigations assigned to a retired judge, within ninety days of initiation.

2. The commission may file a petition in the Cole County circuit court to request an additional ninety days for investigation upon proving by a preponderance of the evidence that additional time is needed. Upon filing the petition, the ninety-day period shall be tolled until the court determines whether additional time is needed.

3. The hearing shall be held in camera before the Cole County circuit court and all records of the proceedings shall be closed.

4. The provisions of this section shall apply to all ongoing complaint investigations on July 13, 1999.

5. Any complaint investigation not completed and decided upon by the ethics commission within the time allowed by this section shall be deemed to not have been a violation.

(L. 1999 S.B. 31 & 285)

Effective 7-13-99

*Revisor's Note: This section is reprinted in accordance with Section 3.066. Senate Bill 844 in 2010 amended this section. Senate Bill 844 was declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, of the Missouri Constitution (see annotation below), rendering the repeal and reenactment of this section ineffective.

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).



Section 105.967 Lobbyists not to serve on certain commissions.

Effective 28 Aug 1991

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.967. Lobbyists not to serve on certain commissions. — After January 1, 1992, no person shall be appointed to or serve on any of the commissions created under Section 2 or Section 7 of Article III of the State Constitution while acting as a lobbyist, as defined by section 105.470.

(L. 1991 S.B. 262 § 7)



Section 105.969 Executive branch code of conduct — adoption.

Effective 28 Aug 1997

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.969. Executive branch code of conduct — adoption. — 1. The governor is directed to adopt by executive order a code of conduct applicable to state employees of the executive branch on or before February 1, 1992. Such code shall not supersede or be inconsistent with any provision of law or the constitution.

2. Within six months after the code of conduct is adopted by the governor, the secretary of state, state treasurer, state auditor, attorney general and lieutenant governor shall adopt by internal rule a code of conduct to govern their employees.

(L. 1991 S.B. 262 § 8, A.L. 1997 S.B. 16)



Section 105.973 Summary of ethics, lobbying and campaign finance laws, commission to print and make available — candidate to verify receipt of summary, when.

Effective 28 Aug 1997

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.973. Summary of ethics, lobbying and campaign finance laws, commission to print and make available — candidate to verify receipt of summary, when. — 1. The ethics commission shall print and make available a summary of all laws over which the commission has enforcement powers pursuant to chapter 105 and chapter 130. The summary shall be in plain English and compiled to put individuals on notice of such laws.

2. A candidate shall sign a statement verifying that such candidate has received the summary when filing for an office.

(L. 1997 S.B. 16 § 1)



Section 105.975 Signature not required, when.

Effective 28 Aug 1997

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.975. Signature not required, when. — Notwithstanding any provision of law to the contrary, no signature shall be required by the ethics commission to view any public document not otherwise closed by law after the ethics commission has published all reports via the internet.

(L. 1997 S.B. 16 § 3)



Section 105.977 Attorney general to represent commission, exception.

Effective 28 Aug 1997

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.977. Attorney general to represent commission, exception. — Notwithstanding any provision of law to the contrary, the attorney general shall represent the ethics commission in all state appellate or federal appellate or supreme courts, unless the attorney general refuses to pursue such action, in which case, the ethics commission may retain competent counsel for such action.

(L. 1997 S.B. 16 § 4)



Section 105.981 Rules, effective, when — rules invalid and void, when.

Effective 28 Aug 1997

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.981. Rules, effective, when — rules invalid and void, when. — Any rule or portion of a rule promulgated pursuant to this bill* shall become effective only as provided pursuant to chapter 536 including but not limited to section 536.028, if applicable, after August 28, 1997. All rulemaking authority delegated prior to August 28, 1997, is of no force and effect and repealed. The provisions of this section are nonseverable and if any of the powers vested with the general assembly pursuant to section 536.028, if applicable, to review, to delay the effective date, or to disapprove and annul a rule or portion of a rule are held unconstitutional or invalid, the purported grant of rulemaking authority and any rule so proposed and contained in the order of rulemaking shall be invalid and void.

(L. 1997 S.B. 16 § 6)

*"This bill" (S.B. 16, 1997) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 105.1000 Definition.

Effective 28 Aug 1993

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.1000. Definition. — As used in sections 105.1000 to 105.1020, the term "employee" means any person, including elected or appointed officials, receiving compensation from the state, city, county, or other political subdivision for services rendered, including salaried persons.

(L. 1993 H.B. 882 § 1 subsec. 1)



Section 105.1003 Deduction from compensation for life insurance plan to be included as regular compensation in computing retirement benefits.

Effective 28 Aug 1993

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.1003. Deduction from compensation for life insurance plan to be included as regular compensation in computing retirement benefits. — Any voluntary life insurance plan established under sections 105.1000 to 105.1020 shall exist and serve in addition to any insurance, retirement, pension and benefit systems established by the state or political subdivision. Any compensation withheld under such a plan shall continue to be included as regular compensation for the purpose of computing the retirement and pension benefits earned by any employee.

(L. 1993 H.B. 882 § 1 subsec. 2)



Section 105.1005 Withholding part of gross compensation of employees to fund plan.

Effective 28 Aug 1993

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.1005. Withholding part of gross compensation of employees to fund plan. — Notwithstanding any other provision of law to the contrary, the state of Missouri, or any city, county, or other political subdivision may enter into a written contract with any of its employees to withhold, in whole or in part, any part of their gross compensation and invest such funds in any such manner as prescribed by the voluntary life insurance plan of the state, or its cities, counties, or other political subdivisions and as permitted under sections 105.1000 to 105.1020.

(L. 1993 H.B. 882 § 2)



Section 105.1006 Funds to be deposited in Missouri state employees voluntary life insurance fund — lapse into general revenue prohibited.

Effective 28 Aug 2011

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.1006. Funds to be deposited in Missouri state employees voluntary life insurance fund — lapse into general revenue prohibited. — All funds withheld from employees of the state of Missouri pursuant to section 105.1005 shall be transferred to the director of revenue for deposit in the state treasury to the credit of the "Missouri State Employees Voluntary Life Insurance Fund", which is hereby created. The Missouri state employees voluntary life insurance fund shall be administered by the commissioner of administration, and the moneys in the fund shall be used solely as provided in sections 105.1000 to 105.1020, including the contracts entered into with employees under section 105.1005. Notwithstanding the provisions of section 33.080 to the contrary, moneys in the Missouri state employees voluntary life insurance fund at the end of any biennium shall not be transferred to the credit of the general revenue fund. The commissioner shall approve any voluntary life insurance agreement entered into by the state and shall oversee the orderly administration of the fund in compliance with sections 105.1000 to 105.1020.

(L. 1993 H.B. 882 § 3 subsec. 1, A.L. 2011 H.B. 464)



Section 105.1012 Commission's duties to establish life insurance plan — with payroll deduction by participating employees — plan to be based on competitive bidding — bid to include cost of administration.

Effective 28 Aug 2011

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.1012. Commission's duties to establish life insurance plan — with payroll deduction by participating employees — plan to be based on competitive bidding — bid to include cost of administration. — 1. The office of administration shall establish and administer a voluntary life insurance plan for the employees of the state of Missouri. Participation in such plan shall be by a specific written agreement between such employees and the state which shall provide for the payroll deduction of such amount of compensation as requested by the employee. Participating employees shall authorize that such deferrals be made from their wages for the purpose of participation in such plan.

2. Funds held for the state pursuant to a written payroll deduction agreement between the state and participating employees may be invested in such life insurance contracts as are approved by the commissioner of administration. All such insurance plans or policies to be offered pursuant to this plan shall have been reviewed and selected based on a competitive bidding process as established by such specifications and considerations as are deemed appropriate. The bid shall include the costs of administration incurred by the office of administration in implementing sections 105.1000 to 105.1020, which shall be borne by the successful bidder.

(L. 1993 H.B. 882 § 4, A.L. 2011 H.B. 464)



Section 105.1015 Cities, counties and other political subdivisions may establish for employees a voluntary life insurance plan.

Effective 28 Aug 1993

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.1015. Cities, counties and other political subdivisions may establish for employees a voluntary life insurance plan. — Any city, county, institution of the state of Missouri, or other political subdivision may establish for its employees a voluntary life insurance plan. Participation shall be by written agreement between such employees and the governing body of the city, county, institution, or other political subdivision providing for the payroll deduction and the subsequent administration of such funds.

(L. 1993 H.B. 882 § 5 subsec. 1)



Section 105.1017 Funds to be deposited with consent of participating employees and as designated by governing body with approved life insurance company.

Effective 28 Aug 1993

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.1017. Funds to be deposited with consent of participating employees and as designated by governing body with approved life insurance company. — For purposes of funding such agreements between the city, county, institution, or other such political subdivision and the participating employees, the agency or department as designated by the governing body to establish and administer such plans may deposit such funds, with the consent of the participating employee, with the approved life insurance company deemed appropriate by such governing body.

(L. 1993 H.B. 882 § 5 subsec. 2)



Section 105.1020 Political subdivisions may establish and administer other life insurance plans.

Effective 28 Aug 1993

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.1020. Political subdivisions may establish and administer other life insurance plans. — Notwithstanding any provision of law to the contrary, this section and sections 105.1015 and 105.1017 do not limit the power or authority of any city, county, municipal corporation, political subdivision, or any institution supported in whole or in part by public funds to establish and administer any other such life insurance plans as might be deemed appropriate by the officials of such political subdivisions or institutions.

(L. 1993 H.B. 882 § 5 subsec. 3)



Section 105.1070 State-controlled motor vehicles, aircraft and marine vessels, liability insurance for operators of to be provided.

Effective 28 Aug 1995

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.1070. State-controlled motor vehicles, aircraft and marine vessels, liability insurance for operators of to be provided. — The commissioner of administration may procure under the provisions of chapter 34 motor vehicle, aircraft, and marine liability insurance covering the operation of state-controlled motor vehicles, aircraft, and marine vessels by state employees, members of the Missouri National Guard, or agents in the course of their employment, military duties, or the scope of their agency, or for dangerous conditions of property as defined in section 537.600; provided, however, that in lieu of procuring insurance to cover such risks, the commissioner may determine that the state shall self-insure or assume all or any portion of such risks. Each department and agency of state government shall provide the commissioner with such information regarding the risks to be insured as the commissioner deems necessary. The procurement of liability insurance or the adoption of a plan of self-insurance by the commissioner of administration shall not limit the express waiver of sovereign immunity in all cases within such situations specified therein whether or not the public entity was functioning in a governmental or proprietary capacity or whether or not the public entity is: (1) covered by liability insurance or a self-insurance plan or (2) uninsured. In the other situations specified in this section, and in such other situations of tort liability for which insurance or a self-insurance plan is obtained or provided, sovereign immunity is waived to the maximum amount of, and for the purposes covered by, such policy of insurance or self-insurance plan, provided that sovereign immunity in instances other than those specified in subdivisions (1) and (2) of section 537.600 shall be retained in the event the public entity elects not to procure insurance or to implement a self-insurance plan under the provisions of sections 537.620 to 537.650.

(L. 1973 H.B. 353 § 1, A.L. 1976 H.B. 1528, A.L. 1983 H.B. 354, A.L. 1995 H.B. 562)



Section 105.1073 Liability coverage to be provided — amounts of coverage.

Effective 28 Aug 1995

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.1073. Liability coverage to be provided — amounts of coverage. — Motor vehicle, aircraft, or marine liability insurance acquired pursuant to sections 105.1070 to 105.1079 shall provide coverage for state employees, members of the Missouri National Guard, or agents while operating state-controlled motor vehicles, aircraft, or marine vessels on state business in the course of their employment, military duties, or within the scope of their agency, subject to the following minimum amounts exclusive of interest and costs:

(1) Not less than twenty-five thousand dollars because of bodily injury to, or the death of, one person in any one accident;

(2) Subject to the limit in subdivision (1), not less than fifty thousand dollars because of bodily injury to, or death of, two or more persons in any one accident; and

(3) Not less than ten thousand dollars because of injury to, or destruction of, property of others in any one accident.

(L. 1973 H.B. 353 § 2, A.L. 1976 H.B. 1528, A.L. 1995 H.B. 562)



Section 105.1075 Eligible insurers — department of insurance, financial institutions and professional registration to approve policies.

Effective 28 Aug 1976

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.1075. Eligible insurers — department of insurance, financial institutions and professional registration to approve policies. — Insurance acquired pursuant to sections 105.1070 to 105.1079 shall be issued by an insurance company or association authorized to transact business in this state and shall by its terms provide adequate insurance for the employee, member of the Missouri National Guard, or agent under policy provisions approved by the state department of insurance, financial institutions and professional registration for the coverage specified in sections 105.1070 to 105.1079 for any damages caused by reason of death, personal injury, or property damage resulting from the negligent operation of a state-controlled motor vehicle, aircraft, or marine vessel on state business or within the course of the employment, military duty, or scope of the agency.

(L. 1973 H.B. 353 § 3, A.L. 1976 H.B. 1528)



Section 105.1077 Definitions.

Effective 28 Aug 1976

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.1077. Definitions. — 1. As used in sections 105.1070 to 105.1077, the term "aircraft" includes both rotary-wing and fixed-wing aircraft.

2. As used in sections 105.1070 to 105.1077, the term "motor vehicle" includes any self-propelled vehicle and any trailer or other similar piece of equipment designed for being drawn by such a self-propelled vehicle.

3. As used in sections 105.1070 to 105.1077, the term "state-controlled" includes motor vehicles, aircraft, and marine vessels owned, leased, or rented by the state, and motor vehicles and aircraft provided to the state by the federal government, and under the control and management of the Missouri National Guard. It does not include motor vehicles, aircraft, or marine vessels owned, leased or rented in the name of employees of the state.

(L. 1976 H.B. 1528 § 1)



Section 105.1079 No waiver of sovereign immunity intended.

Effective 28 Aug 1973

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.1079. No waiver of sovereign immunity intended. — Nothing in sections 105.1070 to 105.1079 is intended to nor shall it be construed as a waiver of sovereign immunity or the acknowledgment or creation of any liability on the part of the state for personal injury, death, or property damage.

(L. 1973 H.B. 353 § 4)

(1977) Statutes which contain disclaimer provisions that they shall not be construed as waiver of sovereign immunity show desirability of providing relief rather than legislative expression favoring retention of sovereign immunity. Jones v. State Highway Commission (Mo.), 557 S.W.2d 225.



Section 105.1100 Citation of law.

Effective 28 Aug 1993

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.1100. Citation of law. — Sections 105.1100 to 105.1116 shall be known and may be cited as the "Drug-Free Public Work Force Act".

(L. 1993 S.B. 67 § 1)



Section 105.1102 Definitions.

Effective 28 Aug 1993

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.1102. Definitions. — As used in sections 105.1100 to 105.1116, the following terms shall mean:

(1) "Public employee", any person employed on a full-time, part-time, temporary or intermittent basis by a public employer as defined in this section;

(2) "Public employer", any employee of the executive branch of Missouri state government;

(3) "Public employment", employment by any public employer as defined in this section.

(L. 1993 S.B. 67 § 2)



Section 105.1105 First conviction of employee for use of drugs, certified drug abuse treatment and education requirement — failure to comply, suspension and dismissal — employee in compliance to be returned to position or comparable status.

Effective 28 Aug 1993

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.1105. First conviction of employee for use of drugs, certified drug abuse treatment and education requirement — failure to comply, suspension and dismissal — employee in compliance to be returned to position or comparable status. — Any public employee who is convicted, pleads guilty, or pleads nolo contendere for the first time, under the laws of this state, the United States or any other state, of any criminal offense involving the use of a controlled substance, marijuana or other dangerous drug as such substances are defined in chapter 195 shall be required to show evidence of completion of a drug abuse treatment and education program certified by the state. If the public employee refuses to participate in a drug abuse treatment program or if he fails to complete such program within six months of his public employer becoming aware of the conviction, the public employee shall be suspended from his public employment until such time as he shows evidence of completion of or shows evidence of enrollment and continuing progress in a certified drug abuse treatment and education program. Notwithstanding the provisions of section 36.370, such suspension shall be for no more than three months, after which time, if the public employee has failed to complete or has failed to show evidence of continuing progress in a drug abuse treatment and education program, he shall be dismissed from his public employment. After all requirements of the suspension period have been fulfilled by the public employee, he shall be returned to his former position with the public employer or, if such position is no longer available, he shall be placed in a position of comparable status as his former position prior to suspension.

(L. 1993 S.B. 67 § 3)



Section 105.1108 Second conviction or subsequent time for use of drugs to be dismissed — requirements for rehiring.

Effective 28 Aug 1993

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.1108. Second conviction or subsequent time for use of drugs to be dismissed — requirements for rehiring. — Any public employee who is convicted, pleads guilty, or pleads nolo contendere for a second or subsequent time, under the laws of this state, the United States, or any other state, of any criminal offense involving the use of a controlled substance, marijuana or other dangerous drug, as such substances are defined in chapter 195, shall be dismissed from his public employment and shall be ineligible for other public employment for a period of two years from the most recent date of conviction. Subsequent employment with a public employer after the two-year period shall be conditioned upon the showing of evidence of completion of a state certified drug abuse treatment and education program.

(L. 1993 S.B. 67 § 4)



Section 105.1110 Employee's right of appeal, record of termination or suspension to be closed records.

Effective 28 Aug 1993

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.1110. Employee's right of appeal, record of termination or suspension to be closed records. — Any public employee who is suspended or dismissed under the provisions of section 105.1105 or 105.1108 shall have the right to appeal as provided under section 36.390 or under any appeal rights established by a public employer not subject to the provisions of chapter 36 that are substantially similar to the rights established under section 36.390. Personnel records of any public employee relating to suspension or termination for reasons specified in section 105.1105 or 105.1108 shall be closed records.

(L. 1993 S.B. 67 § 5)



Section 105.1112 Applicant for public employment who has been convicted of drug abuse within three years of applying, requirements.

Effective 28 Aug 1993

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.1112. Applicant for public employment who has been convicted of drug abuse within three years of applying, requirements. — Any person who is not a public employee who, within three years prior to applying for public employment or appointment from an eligibility register, has been convicted under the laws of this state, the United States or any other state, of any criminal offense involving the use of a controlled substance, marijuana or other dangerous drug, as such substances are defined in chapter 195, shall be ineligible for any public employment unless such person has completed or shows evidence of enrollment and continuing progress in a state certified drug abuse treatment and education program within such three-year period or is currently undergoing treatment in such program.

(L. 1993 S.B. 67 § 6)



Section 105.1114 Administrative rules to be provided by state personnel advisory board, procedure.

Effective 28 Aug 1995

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.1114. Administrative rules to be provided by state personnel advisory board, procedure. — Administrative procedures for the implementation of sections 105.1100 to 105.1116 shall be promulgated by the state personnel advisory board for those employees classified under the state personnel law and by other public employers for those employees under their management and control. No rule or portion of a rule promulgated under the authority of sections 105.1100 to 105.1116 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1993 S.B. 67 § 7, A.L. 1995 S.B. 3)



Section 105.1116 Law not applicable to peace officers or employees in safety-sensitive positions, definitions.

Effective 28 Aug 1993

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.1116. Law not applicable to peace officers or employees in safety-sensitive positions, definitions. — 1. The provisions of sections 105.1105 and 105.1108 shall apply only with respect to criminal offenses committed on or after August 28, 1993.

2. The provisions of sections 105.1100 to 105.1114 and subsection 1 of this section shall not apply to a peace officer of any state or local law enforcement agency or other public employees in safety-sensitive positions. For the purpose of this subsection, "safety-sensitive positions" shall mean public employment involving the performance of duties which have a direct and immediate impact on the safety of the public and other public employees.

(L. 1993 S.B. 67 §§ 8, 9)



Section 105.1200 Guidelines for standardized audits, additional information may be requested.

Effective 28 Aug 1994

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.1200. Guidelines for standardized audits, additional information may be requested. — 1. All state government departments shall accept a standardized audit following federal audit guidelines and a uniform cost report audited by a certified public accountant qualified to conduct such an audit.

2. Departments may require additional information outside the scope of a standardized audit if they indicate in writing that they have reason to suspect financial mismanagement or fraud.

(L. 1994 H.B. 1547 & 961 § 11)



Section 105.1209 State agencies prohibited from requiring certain educational certificates as condition of employment.

Effective 28 Aug 1999

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.1209. State agencies prohibited from requiring certain educational certificates as condition of employment. — No state agency, board or commission shall establish any policy or rule which requires any person to obtain any state certificate pursuant to a public school program linking education and careers, including any school-to-work program, as a condition of employment, nor shall any state agency establish any policy or rule requiring any employer to require such state certificate as a condition of employment.

(L. 1999 H.B. 889 § 162.1120, first sentence)



Section 105.1210 Title.

Effective 28 Aug 1999

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.1210. Title. — Sections 105.1210 to 105.1216 shall be known and may be cited as the "Selective Service Registration Awareness and Compliance Act".

(L. 1999 H.B. 415 § 1)



Section 105.1213 Failure to register, ineligibility for state employment and certain state education assistance.

Effective 28 Aug 1999

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.1213. Failure to register, ineligibility for state employment and certain state education assistance. — Any person who is required to register with the selective service system pursuant to the provisions of the United States Military Selective Service Act, 50 U.S.C. App. 451, et seq., shall not without proof of such registration:

(1) Be offered employment with the state of Missouri; or

(2) Be eligible for state-supported scholarships, programs for financial assistance for postsecondary education or loans insured by any state agency.

(L. 1999 H.B. 415 § 2)



Section 105.1216 Hiring authorities to verify registration.

Effective 28 Aug 1999

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.1216. Hiring authorities to verify registration. — Any official having charge of and authority over the hiring of employees or granting of educational assistance, as described in section 105.1213, shall adopt procedures deemed appropriate to effectuate the provisions of sections 105.1210 to 105.1216. Certification by the applicant of his registration status shall be deemed adequate to satisfy the provisions of sections 105.1210 to 105.1216.

(L. 1999 H.B. 415 § 3)



Section 105.1270 No conflict of interest for state — authorized tax credits, abatements, exemptions, or loans, when.

Effective 28 Aug 2008

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.1270. No conflict of interest for state — authorized tax credits, abatements, exemptions, or loans, when. — Notwithstanding any provision to the contrary, a corporation, partnership, firm, trust, association, or other entity shall not be disqualified from receiving any state-authorized tax credit, abatement, exemption, or loan on the basis that there exists a conflict of interest due to a relationship of any degree or affinity to any statewide elected official or member of the general assembly, when the person of relation holds less than a two percent equity interest in the entity standing to benefit from the credit, abatement, exemption, or loan.

(L. 2008 H.B. 2058)



Section 105.1415 Volunteer not considered employee, when.

Effective 28 Aug 2014

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.1415. Volunteer not considered employee, when. — Any person who performs volunteer work in the office of a judge or prosecutor and receives no pay or compensation shall not be considered an employee of the county or municipality.

(L. 2014 S.B. 672)



Section 105.1445 Notice to public employees, eligibility for loan forgiveness — public employers to adopt policy, notice.

Effective 28 Aug 2016

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

105.1445. Notice to public employees, eligibility for loan forgiveness — public employers to adopt policy, notice. — 1. On or before January 1, 2017, the department of higher education shall create guidance regarding notice of public employee eligibility for public service loan forgiveness. Public employers may use the guidance in providing notice to employees under subsection 2 of this section. The guidance shall include, but not be limited to, the following:

(1) Up-to-date, accurate, and complete information regarding eligibility for participation in existing public service loan forgiveness programs;

(2) Contact information and relevant forms for applying for existing public service loan forgiveness programs; and

(3) Other relevant information as determined by the department of higher education.

2. On or before April 1, 2017, the governing body of each public employer in this state shall adopt a policy that provides up-to-date, accurate, and complete information to each new employee regarding eligibility for public service loan forgiveness. Notice to new employees shall be provided within ten days following the start of employment with the public employer. On or before June 30, 2017, the public employer shall provide the same information to all current employees employed on that date.

(L. 2016 S.B. 997)






Chapter 106 Removal and Impeachment of Public Officers

Chapter Cross References



Section 106.010 Appointive officers — removal.

Effective 28 Aug 1939

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

106.010. Appointive officers — removal. — The governor shall have power and he is hereby authorized to remove from office, without assigning any other reason therefor, any appointive state official required by law to be appointed by the governor, whenever in his opinion such removal is necessary for the betterment of the public service, but the governor may, at his discretion, in any order of removal which he may make under authority of this section, assign additional and more specific reasons for such removal.

(RSMo 1939 § 12826)

CROSS REFERENCE:

Appointive state officers, removal of, Const. Art. IV § 17



Section 106.020 Who is impeachable — reasons for impeachment.

Effective 28 Aug 1973

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

106.020. Who is impeachable — reasons for impeachment. — All elective executive officials of the state, judges of the supreme court, the court of appeals and circuit judges shall be liable to impeachment for crime, misconduct, habitual drunkenness, willful neglect of duty, corruption in office, incompetency, or any offense involving moral turpitude, or oppression in office.

(L. 1945 p. 1319 § 12836, A.L. 1973 S.B. 263)

CROSS REFERENCES:

Impeachment of public officers, Const. Art. VII §§ 1 to 3

Removal of officers not subject to impeachment, Const. Art. VII § 4



Section 106.030 Power of impeachment — trial.

Effective 28 Aug 1945

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

106.030. Power of impeachment — trial. — The house of representatives shall have the sole power of impeachment. All impeachments shall be tried before the supreme court, except that the governor or a member of the supreme court shall be tried by a special commission as provided for in sections 106.020 to 106.210.

(L. 1945 p. 1319 § 12837)



Section 106.040 Articles of impeachment — transmittal.

Effective 28 Aug 1945

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

106.040. Articles of impeachment — transmittal. — When the house of representatives shall be satisfied that there is good cause to impeach any officer, they shall cause articles of impeachment to be made out in due form against such officer and shall transmit the same to the supreme court, and immediately elect managers to prosecute such impeachment; provided, however, that in the case of impeachment of the governor or a member of the supreme court, they shall transmit such articles of impeachment to the senate who shall, without delay, proceed to the election of a special commission to try such impeachment as provided in section 106.080. In case of death, resignation or failure to serve, of any manager elected by the house as aforesaid, the governor shall, if the house be not in session, fill such vacancy; and the person thus appointed shall have the same power and perform the same duties as if elected by the house.

(RSMo 1939 § 12836, A.L. 1945 p. 1319 § 12838)

Prior revisions: 1929 § 11210; 1919 § 9183; 1909 § 10212



Section 106.050 Suspension of impeached officer.

Effective 28 Aug 1945

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

106.050. Suspension of impeached officer. — If any officer shall be impeached, he is hereby suspended from exercising his office, after he shall be notified thereof, until his acquittal.

(RSMo 1939 § 12837, A.L. 1945 p. 1319 § 12839)

Prior revisions: 1929 § 11211; 1919 § 9184; 1909 § 10213

(1995) In attorney general's quo warranto action seeking ouster of secretary of state, court suspended secretary of state from exercising the duties of her office pending trial for impeachment while leaving all other emoluments of office, including salary, in effect. The only method provided in the constitution for removal from office of statewide elective official is impeachment. Legislature is without authority to enact statutes that automatically provide for the removal from office of any elective executive official of the state. State ex inf. Nixon v. Moriarty, 893 S.W.2d 806 (Mo. en banc).



Section 106.060 Office vacated by suspension — temporary appointment.

Effective 28 Aug 1945

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

106.060. Office vacated by suspension — temporary appointment. — If the secretary of state, state auditor, state treasurer or attorney general be impeached, and notified thereof, an appointment shall be made by the governor to supply such vacancy until such impeachment shall be determined; and if the president of the senate be impeached, notice thereof shall immediately be given by the house of representatives to the senate, that another president may be elected by the senate.

(RSMo 1939 § 12838, A.L. 1945 p. 1319 § 12840)

Prior revisions: 1929 § 11212; 1919 § 9185; 1909 § 10214



Section 106.070 Service of articles of impeachment.

Effective 28 Aug 1945

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

106.070. Service of articles of impeachment. — When articles of impeachment shall be presented to the supreme court, the court shall immediately appoint some day for the appearance of the accused and cause a summons to be issued, signed by the chief justice of the court and countersigned by one of the judges thereof, with a copy of the articles of impeachment annexed, requiring the accused to appear on the day appointed for that purpose, and answer the charges exhibited against him, which shall be served by the marshal of the court, or by special messenger by the court appointed, a reasonable time before the day set for his appearance.

(RSMo 1939 § 12839, A.L. 1945 p. 1319 § 12841)

Prior revisions: 1929 § 11213; 1919 § 9186; 1909 § 10215



Section 106.080 Impeachment commission — members — meeting.

Effective 28 Aug 1945

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

106.080. Impeachment commission — members — meeting. — If the governor or a judge of the supreme court shall be impeached, the house of representatives shall immediately transmit such articles of impeachment to the senate who shall, without delay, proceed to the election of a special commission to try the cause, which commission shall be composed of seven eminent jurists, who at the time of their election are judges of the circuit or appellate courts of this state; provided, however, that judges of the supreme court shall not be eligible to serve on such special commission. The commission shall meet in the City of Jefferson within thirty days after their election on a day designated by the senate.

(RSMo 1939 § 12841, A.L. 1945 p. 1319 § 12842)

Prior revisions: 1929 § 11215; 1919 § 9188; 1909 § 10217



Section 106.090 Organization of commission — summons to accused — employment of clerical help.

Effective 28 Aug 1945

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

106.090. Organization of commission — summons to accused — employment of clerical help. — Immediately upon meeting, the commission shall proceed to organize by electing a president and a secretary and thereupon shall designate some day not less than twenty days nor more than thirty days after the service of the summons for the appearance of the accused and cause a summons to be issued, signed by the president of the commission and countersigned by the secretary thereof, with a copy of the articles of impeachment annexed, requiring the accused to appear on the day designated for that purpose, and answer charges exhibited against him, which shall be served by a messenger appointed by the commission, a reasonable time before the day set for his appearance. The commission shall have power to employ such clerical help and assistants as they may deem necessary to the proper conduct of the trial.

(L. 1945 p. 1319 § 12843)



Section 106.100 Serving of summons.

Effective 28 Aug 1945

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

106.100. Serving of summons. — The notices as required by sections 106.070 and 106.090 shall be served on the accused personally, if he can be found; and if he cannot be found, then by leaving a copy of such summons and articles of impeachment at his dwelling house or usual place of abode, with some member of the family above the age of fifteen years.

(RSMo 1939 § 12840, A.L. 1945 p. 1319 § 12844)

Prior revisions: 1929 § 11214; 1919 § 9187; 1909 § 10216



Section 106.110 Compensation to members of commission.

Effective 28 Aug 1945

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

106.110. Compensation to members of commission. — Each member of the special commission, provided for in section 106.080, shall be allowed an amount not to exceed ten dollars per day for actual and necessary expenses incurred in the performance of his duties, which allowance shall be in lieu of all other compensation for such service.

(L. 1945 p. 1319 § 12845)



Section 106.120 Accused to be given time to answer.

Effective 28 Aug 1945

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

106.120. Accused to be given time to answer. — Upon the appearance of the accused, he shall have reasonable time to answer the impeachment; and when the answer shall be filed, the managers may reply thereto; and when issue shall be joined on any such impeachment, the court or commission shall appoint a time for trial thereof.

(RSMo 1939 § 12842, A.L. 1945 p. 1319 § 12846)

Prior revisions: 1929 § 11216; 1919 § 9189; 1909 § 10218



Section 106.130 Depositions.

Effective 28 Aug 1945

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

106.130. Depositions. — The president of the commission or the chief justice of the supreme court, as the case may be, on application of the respondent, or any of his counsel, or either of the managers, shall issue subpoenas for witnesses and commissions to take depositions where the witness is unable to attend from sickness or other infirmity, or where the witness is without the state.

(RSMo 1939 § 12843, A.L. 1945 p. 1319 § 12847)

Prior revisions: 1929 § 11217; 1919 § 9190; 1909 § 10219



Section 106.140 Manner of taking depositions.

Effective 28 Aug 1945

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

106.140. Manner of taking depositions. — Such depositions shall be taken in the same manner and the same notice be given as where depositions are taken in circuit court.

(RSMo 1939 § 12844, A.L. 1945 p. 1319 § 12848)

Prior revisions: 1929 § 11218; 1919 § 9191; 1909 § 10220



Section 106.150 Proceedings ex parte.

Effective 28 Aug 1945

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

106.150. Proceedings ex parte. — If the accused shall not appear after being notified, or, after appearing shall fail to answer, the court or commission may proceed ex parte.

(RSMo 1939 § 12845, A.L. 1945 p. 1319 § 12849)

Prior revisions: 1929 § 11219; 1919 § 9192; 1909 § 10221



Section 106.160 Impeachment proceedings — oath.

Effective 28 Aug 1945

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

106.160. Impeachment proceedings — oath. — At the time and place appointed for trial, and before proceeding thereon, some person authorized by law so to do shall administer to the members of the special commission, in cases of impeachment of the governor or a judge of the supreme court, or to the judges of the supreme court, in cases of impeachments of other officers, an oath or affirmation impartially to try and determine the charges and to do justice according to the law and the evidence; and no member shall sit or give his vote until he shall have taken such oath or affirmation.

(RSMo 1939 § 12846, A.L. 1945 p. 1319 § 12850)

Prior revisions: 1929 § 11220; 1919 § 9193; 1909 § 10222



Section 106.170 Impeachment trial proceedings.

Effective 02 Jan 1979, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

106.170. Impeachment trial proceedings. — The members being sworn, the supreme court or the special commission, as the case may be, shall proceed to hear, try and determine such impeachment, and may adjourn the trial to any other time; and the court or commission shall determine all questions of law arising during the trial upon the admissibility of evidence, the competency of witnesses, or otherwise, and may punish any person for contempt committed toward it, or for obstructing the administration of justice on such trial, in as full a manner as any court of record could do for like contempt toward such court. Except as otherwise provided in sections 106.020 to 106.210, the rules of evidence and procedure applicable in civil actions before circuit judges in the circuit courts of this state shall be followed in all trials of impeachment whether before the supreme court or the special commission.

(RSMo 1939 § 12847, A.L. 1945 p. 1319 § 12851, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 11221; 1919 § 9194; 1909 § 10223

Effective 1-02-79



Section 106.180 Rights of accused — five-sevenths majority required to convict.

Effective 28 Aug 1945

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

106.180. Rights of accused — five-sevenths majority required to convict. — In all such trials the accused shall have a right to be heard by himself and his counsel, and all matters relating to procedure and the conduct of the trial shall be determined by a majority vote of the judges or commissioners and shall be entered and made a part of the record of the proceeding; but no judgment or sentence of conviction shall be given against any person upon any impeachment without concurrence of five-sevenths of the judges of the supreme court or of the members of the special commission.

(RSMo 1939 § 12848, A.L. 1945 p. 1319 § 12851a)

Prior revisions: 1929 § 11222; 1919 § 9195; 1909 § 10224



Section 106.190 Accused party subject to indictment.

Effective 28 Aug 1945

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

106.190. Accused party subject to indictment. — The party convicted or acquitted shall, notwithstanding such conviction or acquittal, be subject to indictment, trial, judgment and punishment, for any indictable offense, according to the law of the land.

(RSMo 1939 § 12849, A.L. 1945 p. 1319 § 12851b)

Prior revisions: 1929 § 11223; 1919 § 9196; 1909 § 10225

CROSS REFERENCE:

Impeachment not to prevent prosecution for offenses, Const. Art. VII § 3



Section 106.200 Disposition of transcript and judgment.

Effective 28 Aug 1945

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

106.200. Disposition of transcript and judgment. — The supreme court or special commission, as the case may be, shall cause a transcript of the proceedings had on any impeachment to be made out, and the judgment of the court or commission, whether of conviction or acquittal, which shall be signed by the officer presiding at the trial and attested by the secretary of the commission or a judge of the court hearing the cause and deposited in the office of the secretary of state.

(RSMo 1939 § 12850, A.L. 1945 p. 1319 § 12851c)

Prior revisions: 1929 § 11224; 1919 § 9197; 1909 § 10226



Section 106.210 Writ to run in name of state.

Effective 28 Aug 1945

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

106.210. Writ to run in name of state. — All writs by the court or commission shall run in the name of the state of Missouri, shall be subscribed by the presiding officer and countersigned by a judge of the supreme court or in cases of impeachment of the governor or a judge of the supreme court, by the secretary of the commission and shall be served by the marshal of the court or by a special messenger appointed for that purpose.

(RSMo 1939 § 12851, A.L. 1945 p. 1319 § 12851d)

Prior revisions: 1929 § 11225; 1919 § 9198; 1909 § 10227



Section 106.220 Forfeiture of office — reasons for.

Effective 28 Aug 1939

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

106.220. Forfeiture of office — reasons for. — Any person elected or appointed to any county, city, town or township office in this state, except such officers as may be subject to removal by impeachment, who shall fail personally to devote his time to the performance of the duties of such office, or who shall be guilty of any willful or fraudulent violation or neglect of any official duty, or who shall knowingly or willfully fail or refuse to do or perform any official act or duty which by law it is his duty to do or perform with respect to the execution or enforcement of the criminal laws of the state, shall thereby forfeit his office, and may be removed therefrom in the manner provided in sections 106.230 to 106.290.

(RSMo 1939 § 12828)

Prior revisions: 1929 § 11202; 1919 § 9175; 1909 § 10204

(1956) Statutory remedy for removal of officers, adopted under section 4, Article VII of the Constitution, is not exclusive and does not limit the jurisdiction of the supreme court in quo warranto. State inf. Dalton v. Mosley, 365 Mo. 711, 286 S.W.2d 721.

(1956) Sheriff who failed to enforce laws against gambling and against lotteries for charitable or civic purposes and who solicited reward for recovery of stolen property held to have forfeited office and could be ousted by quo warranto. State ex inf. Dalton v. Mosley, 365 Mo. 711, 286 S.W.2d 721.

(1956) Proceeding in quo warranto to declare forfeiture of offices of two judges of county court was civil in nature and burden was upon informant to prove by preponderance of the evidence that by commission of acts alleged respondents had forfeited their respective offices and statutes defining grounds for removal would be given strict construction. State on inf. of Connett v. Madget (Mo.) 297 S.W.2d 417.

(1964) Sheriff who placed or had placed a billfold, which had been taken in a burglary and later recovered, in a suspect's automobile for use in prosecution of the suspect, was guilty of willful and malicious oppression, misconduct and abuse of authority in office and thereby forfeited his office. State v. Elliott (Mo.), 380 S.W.2d 929.

(1971) The Supreme Court has jurisdiction to hear quo warranto proceedings to remove county officer. State v. Orton (Mo.), 465 S.W.2d 618.

(1979) Sheriff who represented to the county court that the cost for food preparation was greater than the actual cost and retained the difference for personal use was guilty of willful and fraudulent violation of an official duty. State ex inf. Ashcroft v. Riley (Mo.), 590 S.W.2d 903.



Section 106.230 Complaint against officer — duty of prosecuting attorney.

Effective 28 Aug 1939

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

106.230. Complaint against officer — duty of prosecuting attorney. — When any person has knowledge that any official mentioned in section 106.220 has failed, personally, to devote his time to the performance of the duties of such office, or has been guilty of any willful, corrupt or fraudulent violations or neglect of any official duty, or has knowingly or willfully failed or refused to perform any official act or duty which by law it was his duty to do or perform with respect to the execution or enforcement of the criminal laws of this state, he may make his affidavit before any person authorized to administer oaths, setting forth the facts constituting such offense and file the same with the clerk of the court having jurisdiction of the offense, for the use of the prosecuting attorney or deposit it with the prosecuting attorney, furnishing also the names of witnesses who have knowledge of the facts constituting such offense; and it shall be the duty of the prosecuting attorney, if, in his opinion, the facts stated in said affidavit justify the prosecution of the official charged, to file a complaint in the circuit court as soon as practicable upon such affidavit, setting forth in plain and concise language the charge against such official, or the prosecuting attorney may file such complaint against such official upon his official oath and upon his own affidavit.

(RSMo 1939 § 12829)

Prior revisions: 1929 § 11203; 1919 § 9176; 1909 § 10205



Section 106.240 Appointment of special prosecutor.

Effective 28 Aug 1939

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

106.240. Appointment of special prosecutor. — Upon the filing of the affidavit as provided in section 106.230, against any prosecuting attorney, the judge of the circuit court of said county may appoint a special prosecutor, who shall have power and authority to file a complaint, as provided in section 106.230, against said prosecuting attorney.

(RSMo 1939 § 12830)

Prior revisions: 1929 § 11204; 1919 § 9177; 1909 § 10206



Section 106.250 Action by attorney general.

Effective 28 Aug 1939

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

106.250. Action by attorney general. — When an affidavit has been filed with the clerk of the circuit court of any county in this state, as provided in sections 106.230 and 106.240, the governor may, in his discretion, direct the attorney general to assist in the prosecution against said officer; and in case of the refusal of the prosecuting attorney or special prosecutor, after the filing of the affidavit provided for in sections 106.230 and 106.240, to file a complaint, the attorney general shall have authority to file a complaint against the official complained of.

(RSMo 1939 § 12831)

Prior revisions: 1929 § 11205; 1919 § 9178; 1909 § 10207



Section 106.260 Appointment of special sheriff.

Effective 28 Aug 1939

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

106.260. Appointment of special sheriff. — In any proceedings instituted under the provisions of sections 106.220 to 106.290, the attorney general, prosecuting attorney or special prosecutor appointed by the court may file with the clerk of the circuit court an affidavit that he believes the sheriff of said county is disqualified from summoning a fair and impartial jury for the trial of said cause, by reason of the fact that he is related to the defendant, or is interested or prejudiced in his favor to such an extent that he will not, in the opinion of said attorney general, prosecuting attorney or special prosecutor, summon a fair and impartial jury, and the judge may, in his discretion, thereupon make an order disqualifying said sheriff from summoning the jury in said cause, and appoint an elisor, who shall have the same power as the sheriff in the summoning of the jury, and perform the duties of the sheriff in the trial of said cause; provided, that in case the said proceeding shall be against the sheriff of any county, the judge shall make an order disqualifying him, and appoint an elisor for the summoning of the jury and performing the duties of the office of the sheriff for the trial of said cause.

(RSMo 1939 § 12832)

Prior revisions: 1929 § 11206; 1919 § 9179; 1909 § 10208



Section 106.270 Removal of officer — vacancy, how filled.

Effective 28 Aug 2013

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

106.270. Removal of officer — vacancy, how filled. — 1. If any official against whom a proceeding has been filed, as provided for in sections 106.220 to 106.290, shall be found guilty of failing personally to devote his time to the performance of the duties of such office, or of any willful, corrupt or fraudulent violation or neglect of official duty, or of knowingly or willfully failing or refusing to do or perform any official act or duty which by law it is made his duty to do or perform with respect to the execution or enforcement of the criminal laws of the state, the court shall render judgment removing him from such office, and he shall not be elected or appointed to fill the vacancy thereby created, but the same shall be filled as provided by law for filling vacancies in other cases. All actions and proceedings under sections 106.220 to 106.290 shall be in the nature of civil actions, and tried as such.

2. Nothing in this section shall be construed to authorize the removal or discharge of any chief, as that term is defined in section 106.273.

(RSMo 1939 § 12833, A.L. 2013 H.B. 307)

Prior revisions: 1929 § 11207; 1919 § 9180; 1909 § 10209



Section 106.273 Removal of chief law enforcement officer, when.

Effective 28 Aug 2013

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

106.273. Removal of chief law enforcement officer, when. — 1. For the purposes of this section, the following terms shall mean:

(1) "Chief", any nonelected chief law enforcement officer of any political subdivision;

(2) "Just cause", exists when a chief:

(a) Is unable to perform his or her duties with reasonable competence or reasonable safety as a result of a mental condition, including alcohol or substance abuse;

(b) Has committed any act, while engaged in the performance of his or her duties, that constitutes a reckless disregard for the safety of the public or another law enforcement officer;

(c) Has caused a material fact to be misrepresented for any improper or unlawful purpose;

(d) Acts in a manner for the sole purpose of furthering his or her self-interest or in a manner inconsistent with the interests of the public or the chief's governing body;

(e) Has been found to have violated any law, statute, or ordinance which constitutes a felony; or

(f) Has been deemed insubordinate or found to be in violation of a written established policy, unless such claimed insubordination or violation of a written established policy was a violation of any federal or state law or local ordinance.

2. A chief shall be subject to removal from office or employment by the appointing authority or the governing body of the political subdivision employing the chief if:

(1) The governing body of the political subdivision employing the chief issues a written notice to the chief whose removal is being sought no fewer than ten business days prior to the meeting at which his or her removal will be considered;

(2) The chief has been given written notice as to the governing body's intent to remove him or her. Such notice shall include:

(a) Charges specifying just cause for which removal is sought;

(b) A statement of facts that are alleged to constitute just cause for the chief's removal; and

(c) The date, time, and location of the meeting at which the chief's removal will be considered;

(3) The chief is given an opportunity to be heard before the governing body, together with any witnesses, evidence and counsel of his or her choosing; and

(4) The governing body, by two-thirds majority vote, finds just cause for removing the chief.

3. Upon the satisfaction of the removal procedure under subsection 2 of this section, the chief shall be immediately removed from his or her office, shall be relieved of all duties and responsibilities of said office, and shall be entitled to no further compensation or benefits not already earned, accrued, or agreed upon.

4. Any chief removed pursuant to subsection 3 of this section shall be issued a written notice of the grounds of his or her removal within fourteen calendar days of the removal.

(L. 2013 H.B. 307)



Section 106.280 Right of appeal.

Effective 28 Aug 1939

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

106.280. Right of appeal. — In all prosecutions under sections 106.220 to 106.290, the defendant shall, upon conviction, after judgment of removal is entered, be entitled to an appeal to the supreme court of Missouri, and said cause shall have precedence in said court on such appeal, and such supreme court shall hear such appeal as soon as possible. Pending such appeal such officer shall be suspended from office, and the trial court shall appoint a resident of the county, qualified in law, who shall act as such special officer pending the appeal; and if the decision on said appeal in said supreme court shall be in favor of the defendant, he shall be entitled to the pay for the time for which he was removed. The person acting as such officer during such appeal shall be entitled to the same compensation of a duly elected officer. The costs herein provided for shall be taxed against and paid by the county in which said proceedings originated. And the fee of any prosecuting attorney, as provided for in sections 106.220 to 106.290, shall be a reasonable one, fixed by the court, and payable out of the county treasury.

(RSMo 1939 § 12834)

Prior revisions: 1929 § 11208; 1919 § 9181; 1909 § 10210



Section 106.290 Payment of costs.

Effective 28 Aug 1939

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

106.290. Payment of costs. — If, upon the trial of such cause, the defendant be acquitted, the complainant shall be adjudged to pay all costs, and upon motion for that purpose, filed before said cause shall be called for trial, the court may compel him to give security for payment of the same, and in default thereof may dismiss the complaint, except that in cases where the complaint is filed officially, no security for costs shall be required, and no costs adjudged against the complainant; but the same shall be paid by the county in case of acquittal, and by the defendant in case of conviction.

(RSMo 1939 § 12835)

Prior revisions: 1929 § 11209; 1919 § 9182; 1909 § 10211






Chapter 107 Bonds of Officers and Contractors for Public Works

Chapter Cross References



Section 107.010 Sureties of county officers to be residents of county.

Effective 28 Aug 1939

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

107.010. Sureties of county officers to be residents of county. — The sureties of all clerks, sheriffs, constables, collectors and other county officers shall be residents of the county in which the bonds to which they become parties, by reason of being sureties for any of the said officers, shall be executed.

(RSMo 1939 § 3233)

Prior revisions: 1929 § 2846; 1919 § 997; 1909 § 1204



Section 107.020 Who shall not be taken as surety.

Effective 28 Aug 1939

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

107.020. Who shall not be taken as surety. — No sheriff, collector, constable, county treasurer, attorney at law, clerk of any court of record, judge or justice of any court of record shall be taken as surety in any official bond that may be given by an officer in this state.

(RSMo 1939 § 3234)

Prior revisions: 1929 § 2847; 1919 § 998; 1909 § 1205



Section 107.030 Court shall require additional security, when.

Effective 28 Aug 1939

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

107.030. Court shall require additional security, when. — When it shall come to the knowledge of any court whose duty it is to approve the official bonds of any of the officers named in section 107.010, that a surety of any of the said officers has become a nonresident of the county in which his official bond was executed and required to be filed, or has died, become insolvent or otherwise insufficient, said court shall make an order requiring the officer for whom any such surety executed the bond, on a day therein named, to appear and show cause why he should not give additional security.

(RSMo 1939 § 3235)

Prior revisions: 1929 § 2848; 1919 § 999; 1909 § 1206



Section 107.040 Time limit for additional security — default.

Effective 28 Aug 1939

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

107.040. Time limit for additional security — default. — If, upon investigation of the matter, it shall appear that any surety has become a nonresident of the county in which the bond is filed, has died, become insolvent, or in any otherwise insufficient, the court shall require the officer for whom such surety executed the bond to give additional security by a day named; and, in default thereof, the said office shall be forfeited, and the same shall become vacant, and the facts shall be certified to the court or officer whose duty it is to fill such vacancy.

(RSMo 1939 § 3236)

Prior revisions: 1929 § 2849; 1919 § 1000; 1909 § 1207



Section 107.050 Discharge of former sureties.

Effective 28 Aug 1939

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

107.050. Discharge of former sureties. — When the additional bond is given and approved, the former sureties shall thereby be discharged from any misconduct of the principal after the approval of said bond.

(RSMo 1939 § 3237)

Prior revisions: 1929 § 2850; 1919 § 1001; 1909 § 1208



Section 107.060 Bond — cost paid by county (first class counties).

Effective 28 Aug 1945

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

107.060. Bond — cost paid by county (first class counties). — In all counties of class one, as provided by law, the officers thereof shall be required to furnish a bond as required by law, the cost thereof to be paid by the county.

(RSMo 1939 § 13535, A.L. 1945 p. 1576 § 2)



Section 107.070 Surety bond, officers may give, when — cost, how paid.

Effective 28 Aug 1939

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

107.070. Surety bond, officers may give, when — cost, how paid. — Whenever any officer of this state or of any department, board, bureau or commission of this state, or any deputy, appointee, agent or employee of any such officer; or any officer of any county of this state, or any deputy, appointee, agent or employee of any such officer, or any officer of any incorporated city, town, or village in this state, or any deputy, appointee, agent or employee of any such officer; or any officer of any department, bureau or commission of any county, city, town or village, or any deputy, appointee, agent or employee of any such officer; or any officer of any district, or other subdivision of any county, or any incorporated city, town or village, of this state, or any deputy, appointee, agent or employee of any such officer, shall be required by law of this state, or by charter, ordinance or resolution, or by any order of any court in this state, to enter into any official bond, or other bond, he may elect, with the consent and approval of the governing body of such state, department, board, bureau, commission, official, county, city, town, village, or other political subdivision, to enter into a surety bond, or bonds, with a surety company or surety companies, authorized to do business in the state of Missouri and the cost of every such surety bond shall be paid by the public body protected thereby.

(RSMo 1939 § 3238)



Section 107.080 Corporate surety accepted, when.

Effective 28 Aug 1939

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

107.080. Corporate surety accepted, when. — Any company having a paid-up capital of not less than two hundred thousand dollars, organized and incorporated under the laws of this or any state of the United States, or any foreign government, for the purpose of transacting the business of becoming surety on the bonds or obligations of persons or corporations, or of insuring the fidelity of persons holding places of public or private trust, and which has complied with all the requirements of the law regulating the admission of such companies to transact business in this state, may, on production of evidence of solvency satisfactory to the court, judge, clerk, head of department or other officer, person or persons authorized to approve the same, become and be accepted as surety on the bond, recognizance or other writing obligatory of any person or corporation in or concerning any matter in which the giving of a bond or other obligation is authorized, required or permitted by the laws of the state, and if such surety company shall furnish satisfactory evidence of its ability to provide all the security required by law, no additional surety may be exacted, but other surety may, in the discretion of the official authorized to approve such bond or obligation, be required; and such surety company may be released from its liability, on the same terms and conditions as are by law prescribed for the release of individuals, it being the true intent and meaning of sections 107.070 to 107.090 to enable corporations created for that purpose to become surety on any bond, recognizance or other writing in the nature of a bond, in the same manner that natural persons may, subject to all the rights and liabilities of such persons.

(RSMo 1939 § 3239)

Prior revisions: 1929 § 2851; 1919 § 1002; 1909 § 1209



Section 107.090 Foreign corporation in surety business.

Effective 28 Aug 1939

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

107.090. Foreign corporation in surety business. — No company not incorporated under the laws of this state shall engage in the business contemplated by section 107.080 until it shall have first complied with all the provisions of the law relating to insurance companies other than life.

(RSMo 1939 § 3240)

Prior revisions: 1929 § 2852; 1919 § 1003; 1909 § 1210



Section 107.100 Company executing bond as surety estopped to deny its corporate authority.

Effective 28 Aug 1939

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

107.100. Company executing bond as surety estopped to deny its corporate authority. — Every company which shall execute any bond or other obligation, as surety for another, under the provisions of sections 107.080 and 107.090 shall be estopped to deny its corporate power to execute such instrument, or assume such liability.

(RSMo 1939 § 3241)

Prior revisions: 1929 § 2853; 1919 § 1004; 1909 § 1211



Section 107.110 Sureties on certain bonds — evidence of solvency.

Effective 28 Aug 1939

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

107.110. Sureties on certain bonds — evidence of solvency. — No official bond in a penal sum of twenty-five thousand dollars or more shall be approved until after the sureties therein shall subscribe and swear to a statement, to be duly attested and endorsed on or attached to the bond, setting forth in full the name, place of residence and occupation of each surety, the kind and location of his property, and that he is worth a certain sum, therein to be stated, over and above all liabilities and exemptions, and such other particulars as may be required by the officer or court whose approval of such bond is sought or required.

(RSMo 1939 § 3257)

Prior revisions: 1929 § 2869; 1919 § 1019; 1909 § 1226



Section 107.120 Additional testimony may be taken.

Effective 28 Aug 1939

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

107.120. Additional testimony may be taken. — Testimony in addition to that of such sureties may be required by the officer or court passing upon the sufficiency of such bonds; and when required it shall in every case be endorsed on or attached to the bond, subscribed by the witness or witnesses giving it, and duly attested.

(RSMo 1939 § 3258)

Prior revisions: 1929 § 2870; 1919 § 1020; 1909 § 1227



Section 107.130 Duty of officer after approval.

Effective 28 Aug 1939

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

107.130. Duty of officer after approval. — Whenever any such bond shall be approved, a certificate of the approval, signed by the proper officer and correctly dated, and showing a compliance with the requirements of sections 107.110 to 107.160, shall be endorsed thereon.

(RSMo 1939 § 3259)

Prior revisions: 1929 § 2871; 1919 § 1021; 1909 § 1228



Section 107.140 Annual examination of official bonds.

Effective 28 Aug 1939

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

107.140. Annual examination of official bonds. — As soon as practicable after the taking effect of this law, and at least once in each year thereafter, the officers and courts required by law to examine and approve any such bonds shall examine as to their sufficiency and as to the solvency of the sureties therein, and shall briefly note thereon, or on the record thereof, the result of such examination; and if any such bond be for any reason deemed insufficient, the principal therein shall be required by a notice in writing to furnish a new and sufficient bond within thirty days; and if such bond be not so furnished and approved, the office shall at the expiration of said thirty days become vacant, and the vacancy shall be filled as provided by law.

(RSMo 1939 § 3260)

Prior revisions: 1929 § 2872; 1919 § 1022; 1909 § 1229



Section 107.150 Suits on official bond — duty of governor.

Effective 28 Aug 1939

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

107.150. Suits on official bond — duty of governor. — It shall be the duty of the governor, whenever, in his judgment, the interest of the state would be promoted thereby, to direct the attorney general, in the name of the state, to bring and prosecute any suit or suits upon any official bond or bonds executed to the state, as to him may seem proper; and to that end the governor is hereby authorized to inspect the books, minutes, papers and vouchers, or direct the same to be done by the attorney general, in any of the state offices of this state; and he may require any such officer to certify to him copies of any such books, papers, minutes and vouchers as he may deem necessary to a complete understanding of the affairs and management of such office. It shall be the duty of the attorney general, whenever so directed by the governor, to bring and prosecute in behalf of the state any and all such suits.

(RSMo 1939 § 3261)

Prior revisions: 1929 § 2873; 1919 § 1023; 1909 § 1230

CROSS REFERENCE:

Official bonds, general provisions governing suits thereon, 522.010 to 522.150



Section 107.170 Bond — public works contractor — defense of employees from suit, exceptions.

Effective 28 Aug 2014

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

107.170. Bond — public works contractor — defense of employees from suit, exceptions. — 1. As used in this section, the following terms mean:

(1) "Contractor", a person or business entity who provides construction services under contract to a public entity. Contractor specifically does not include professional engineers, architects or land surveyors licensed pursuant to chapter 327, those who provide environmental assessment services or those who design, create or otherwise provide works of art under a city's formally established program for the acquisition and installation of works of art and other aesthetic adornments to public buildings and property;

(2) "Public entity", any official, board, commission or agency of this state or any county, city, town, township, school, road district or other political subdivision of this state;

(3) "Public works", the erection, construction, alteration, repair or improvement of any building, road, street, public utility or other public facility owned by the public entity.

2. It is hereby made the duty of all public entities in this state, in making contracts for public works, the cost of which is estimated to exceed fifty thousand dollars, to be performed for the public entity, to require every contractor for such work to furnish to the public entity a bond with good and sufficient sureties, in an amount fixed by the public entity, and such bond, among other conditions, shall be conditioned for the payment of any and all materials, incorporated, consumed or used in connection with the construction of such work, and all insurance premiums, both for compensation, and for all other kinds of insurance, said work, and for all labor performed in such work whether by subcontractor or otherwise.

3. All bonds executed and furnished under the provisions of this section shall be deemed to contain the requirements and conditions as herein set out, regardless of whether the same be set forth in said bond, or of any terms or provisions of said bond to the contrary notwithstanding.

4. Nothing in this section shall be construed to require a member of the school board of any public school district of this state to independently confirm the existence or solvency of any bonding company if a contractor represents to the member that the bonding company is solvent and that the representations made in the purported bond are true and correct. This subsection shall not relieve from any liability any school board member who has any actual knowledge of the insolvency of any bonding company, or any school board member who does not act in good faith in complying with the provisions of subsection 2 of this section.

5. A public entity may defend, save harmless and indemnify any of its officers and employees, whether elective or appointive, against any claim or demand, whether groundless or otherwise arising out of an alleged act or omission occurring in the performance of a duty under this section. The provisions of this subsection do not apply in case of malfeasance in office or willful or wanton neglect of duty.

(RSMo 1939 § 3277, A.L. 1959 S.B. 294, A.L. 1993 S.B. 278, A.L. 1994 H.B. 1063, A.L. 1995 H.B. 622, A.L. 1997 S.B. 437, A.L. 2014 S.B. 529)

Prior revisions: 1929 § 2890; 1919 § 1040; 1909 § 1247

CROSS REFERENCES:

Actions on such bonds, how brought, 522.300

Prevailing rate of wages to be paid employees on construction of public works, 290.210 to 290.340

(1993) If county commission fails to obtain payment bond from contractor on public works project as required by statute, such failure exposes county commissioners to liability for payment of mechanics' lien filed by materialman when materialman furnished materials for project in good faith. National Oil and Supply, Inc. v. Vaughts, Inc., 856 S.W.2d 912 (Mo. App. S.D.).

(2000) Railroad relocation project was "public works project" within meaning of section. Union Pacific Railroad Co. v. St. Louis Marketplace, 212 F.3d 386 (8th Cir.).

(2008) This section and section 429.010 are intended to provide inclusive protection to those furnishing labor and materials for public benefit. Collins & Hermann, Inc. V. TM2 Construction Co., 263 S.W.3d 793 (Mo.App.E.D.).






Chapter 108 Bond Issues, Miscellaneous Provisions

Chapter Cross References



Section 108.010 County may become indebted, when — limitation.

Effective 28 Aug 1990

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.010. County may become indebted, when — limitation. — Any county in this state, by vote of the constitutionally required percentage of the voters voting thereon, may become indebted in an amount exceeding in any year the income and revenue provided for such year plus any unencumbered balances from previous years. Such indebtedness shall not exceed five percent of the value of taxable tangible property therein as shown by the last completed assessment for state and county purposes.

(L. 1945 p. 597 § 3292, A.L. 1978 H.B. 971, A.L. 1990 H.B. 1621)



Section 108.020 Additional county indebtedness.

Effective 28 Aug 1990

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.020. Additional county indebtedness. — Any county in this state, by vote of the constitutionally required percentage of the voters voting thereon in favor of the question, may incur an indebtedness for county purposes in addition to that authorized in section 108.010 not to exceed five percent of the taxable tangible property shown as provided in that section.

(L. 1945 p. 597 § 3293, A.L. 1978 H.B. 971, A.L. 1990 H.B. 1621)



Section 108.030 Interest and principal of indebtedness — annual tax on tangible property (county).

Effective 28 Aug 1945

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.030. Interest and principal of indebtedness — annual tax on tangible property (county). — Before incurring any indebtedness under the provisions of sections 108.010 and 108.020 the county shall provide for the collection of an annual tax on all taxable tangible property therein sufficient to pay the interest and principal of the indebtedness as they fall due, and to retire the same within twenty years from the date contracted.

(L. 1945 p. 597 § 3294)

CROSS REFERENCE:

Annual tax to pay and retire obligation within twenty years, Const. Art. VI § 26(f)



Section 108.040 Election to authorize county indebtedness — petition.

Effective 28 Aug 1978

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.040. Election to authorize county indebtedness — petition. — Whenever it may become necessary for any county in this state to incur an indebtedness as authorized in section 108.010 or 108.020, it shall be lawful for any number of voters of such county, but not less than one percent or three hundred, whichever is greater, as determined by the vote for governor in the county in last election at which a governor was elected, to present to the county commission of such county a petition in writing setting forth the object and purpose for which the indebtedness is desired to be incurred and asking that the question be submitted to the voters. Upon the presentation of such petition it shall be the duty of the county commission of such county to order that the question be submitted to the voters.

(RSMo 1939 § 3292, A.L. 1945 p. 597 § 3295, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 2905; 1919 § 1053; 1909 § 1260

CROSS REFERENCE:

Revenue bonds for the erection or extension of courthouses and other county buildings, 49.520 to 49.580



Section 108.050 Notice of election.

Effective 28 Aug 1978

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.050. Notice of election. — The notice shall state the time and purpose of the election and the amount of indebtedness to be incurred.

(RSMo 1939 § 3293, A.L. 1945 p. 597 § 3296, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 2906; 1919 § 1054; 1909 § 1261



Section 108.060 Form of ballot.

Effective 28 Aug 1978

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.060. Form of ballot. — 1. The question shall be submitted in substantially the following form:

Shall ______ County issue bonds in the amount of ______ dollars for the purpose of ______?

2. The election authority shall certify the results to the county commission.

(RSMo 1939 §§ 3294, 3295, A. 1945 p. 597 § 3297, A.L. 1978 H.B. 971)

Prior revisions: 1929 §§ 2907, 2908; 1919 §§ 1055, 1056; 1909 § 1262



Section 108.070 Vote required for approval — sale of bonds — tax to be imposed.

Effective 28 Aug 1990

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.070. Vote required for approval — sale of bonds — tax to be imposed. — If it appears from the results of the examination and casting up of the returns of the election as certified to the county commission that the constitutionally required percentage of the voters of such county voting on the question submitted were in favor of incurring such indebtedness, the commission shall make an order reciting the submission of the question and the result thereof, both for and against the question. If the result of the submission of the question as certified shall be in favor of the issuing of bonds, the bonds shall be sold at such time and in such amounts as the commission may from time to time order and direct. The county commission shall provide for the collection of an annual tax sufficient to pay the interest on such indebtedness as it falls due, and also to create a sinking fund for the payment of the principal thereof within twenty years from the date of contracting the same.

(RSMo 1939 § 3296, A.L. 1945 p. 597 § 3298, A.L. 1978 H.B. 971, A.L. 1990 H.B. 1621)

Prior revisions: 1929 § 2909; 1919 § 1057; 1909 § 1264



Section 108.080 Bonds — denominations, interest rate — depositary (county).

Effective 28 Aug 1945

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.080. Bonds — denominations, interest rate — depositary (county). — Such bonds shall be issued in denominations of one hundred dollars or some multiple thereof, shall be payable to bearer, not later than twenty years from their date, shall bear interest from their date at a rate not exceeding four percent per annum, payable annually or semiannually, such interest payments to be evidenced by annexed coupons, and said bonds shall not be sold for less than ninety-five percent of the face value thereof. Such bonds shall specify the depositary or place where interest and principal payments will be made and shall be signed by the presiding justice of the county commission and attested by the signature of the clerk of the county commission with the seal of his office affixed thereto. The interest coupons may be executed by affixing thereon the facsimile signature of said clerk.

(RSMo 1939 § 3297, A.L. 1945 p. 597 § 3299)

Prior revisions: 1929 § 2910; 1919 § 1058; 1909 § 1265



Section 108.090 County treasurer to sell bonds.

Effective 28 Aug 1990

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.090. County treasurer to sell bonds. — The county treasurer of the county issuing such bonds, under the direction of the county commission, is hereby authorized to sell and dispose of all such bonds in the manner provided by law.

(RSMo 1939 § 3298, A.L. 1945 p. 597 § 3300, A.L. 1978 H.B. 971, A.L. 1990 H.B. 1621)

Prior revisions: 1929 § 2911; 1919 § 1059; 1909 § 1267



Section 108.100 Bond registry, contents (county).

Effective 28 Aug 1945

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.100. Bond registry, contents (county). — All bonds issued under sections 108.010 to 108.110 shall be registered in the office of the county clerk, in a book kept for that purpose, which registry shall show the number, date, face amount, interest rate, date of sale, name of purchaser, maturity date, and the amount for which the bond was sold.

(RSMo 1939 § 3299, A.L. 1945 p. 597 § 3300a)

Prior revisions: 1929 § 2912; 1919 § 1060; 1909 § 1268



Section 108.110 Moneys deposited in county treasury — county commission to withdraw money for purposes for which bonds were issued.

Effective 28 Aug 1945

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.110. Moneys deposited in county treasury — county commission to withdraw money for purposes for which bonds were issued. — The moneys derived from the sale of such bonds shall be deposited in the county treasury, and the county clerk shall charge the treasurer therewith. And the said moneys shall be drawn from the treasury upon the order of the commission for the purposes for which the bonds were issued.

(RSMo 1939 § 3300, A.L. 1945 p. 597 § 3300b)

Prior revisions: 1929 § 2913; 1919 § 1061; 1909 § 1269



Section 108.120 Road bonds — construction fund (county).

Effective 28 Aug 1945

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.120. Road bonds — construction fund (county). — 1. The county commissions of the counties of this state are hereby authorized to issue bonds for and on behalf of their respective counties for the construction, reconstruction, improvement, maintenance and repair of any and all public roads, highways, bridges and culverts within such county, including the payment of any cost, judgment and expense for property, or rights in property, acquired by purchase or eminent domain, as may be provided by law, in such amount and such manner as may be provided by the general law authorizing the issuance of bonds by counties.

2. The proceeds of all bonds issued under the provisions of this section shall be paid into the county treasury where they shall be kept as a separate fund to be known as "The Road Bond Construction Fund" and such proceeds shall be used only for the purpose mentioned herein. Such funds may be used in the construction, reconstruction, improvement, maintenance and repair of any street, avenue, road or alley in any incorporated city, town or village if such street, avenue, road or alley or any part thereof shall form a part of a continuous road, highway, bridge or culvert of said county leading into or through such city, town or village.

(RSMo 1939 § 8606, A.L. 1945 p. 1477)

Prior revisions: 1929 § 7957; 1919 § 10744



Section 108.130 Funding of judgment indebtedness — bond issue therefor (county, municipality).

Effective 28 Aug 1945

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.130. Funding of judgment indebtedness — bond issue therefor (county, municipality). — The several counties and municipalities of this state are hereby authorized to fund any judgment indebtedness of such county or municipality and to issue bonds therefor as provided by the general law governing the issuance of bonds by counties and municipalities, respectively. The issuance of such funding bonds under this section shall be deemed and held by all courts in this state, to all intents and purposes, the incurring of a new indebtedness; and thereafter no question shall ever be raised in any court as to the validity of such indebtedness, except questions of constitutional limitation of indebtedness. Such funding bonds shall not be exchanged or delivered in payment of such judgment indebtedness nor any part thereof. The provisions of this section shall not be deemed to be repugnant to nor inconsistent with section 108.140; but the power and authority hereby conferred shall be deemed to be cumulative thereof.

(RSMo 1939 § 3308, A.L. 1945 p. 601)

Prior revisions: 1929 § 2922; 1919 § 1070



Section 108.140 Political subdivisions may refund, extend, unify indebtedness.

Effective 28 Aug 2002

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.140. Political subdivisions may refund, extend, unify indebtedness. — 1. The various counties in this state for themselves, as well as for and on behalf of any township, or other political subdivision for which the counties may have issued any general obligation bonds, and the several cities, school districts or other political corporations or subdivisions of the state, are hereby authorized to refund, extend, and unify the whole or part of their valid general obligation bonded indebtedness, or judgment indebtedness, and for such purpose may issue, negotiate, sell and deliver refunding general obligation bonds and with the proceeds therefrom pay off, redeem and cancel the bonds to be refunded in advance of their maturity or redemption or as the same mature or are called for redemption, or pay and cancel such judgment indebtedness, or such refunding general obligation bonds may be issued and delivered in exchange for and upon surrender and cancellation of the bonds refunded thereby, or such judgment indebtedness. School districts may pay costs and expenses related to issuing such refunding general obligation bonds from proceeds from the sale of such bonds. In no case shall the refunding general obligation bonds exceed the amount of the principal of the outstanding bond or judgment indebtedness to be refunded and the interest accrued thereon to the date of such refunding bonds. No refunding bond issued as provided in this subsection shall be payable in more than twenty years from the date thereof and such refunding bonds shall bear interest not to exceed the same rate as the bonds refunded, or judgment indebtedness; provided, that nothing in this section shall be so construed as to prohibit any county, city, school district, or other political corporation or subdivision of the state from refunding its general obligation bonded indebtedness without the submission of the question to a popular vote.

2. The various counties in this state for themselves, as well as for and on behalf of any township, or other political subdivision for which the counties may have issued any revenue bonds, notes or other obligations, and the several cities, school districts or other political corporations or subdivisions of the state, are hereby authorized to refund, extend, and unify the whole or part of their valid outstanding revenue bonds, notes or other obligations, and for such purpose may issue, negotiate, sell and deliver refunding revenue bonds, notes or other obligations and with the proceeds therefrom pay off, redeem and cancel the obligations to be refunded in advance of their maturity or redemption or as the same mature or are called for redemption, or such refunding revenue bonds, notes or other obligations may be issued and delivered in exchange for and upon surrender and cancellation of the obligations refunded thereby. In no case shall the refunding revenue bonds, notes or other obligations exceed the amount determined by the governing body of the issuing political corporation or subdivision to be necessary to pay or provide for the payment of the principal of the outstanding obligations to be refunded, together with the interest accrued thereon to the date of such refunding obligations and the interest to accrue thereon to the date of maturity or redemption of such obligations to be refunded and any premium which may be due under the terms of such obligations to be refunded and any amounts necessary for the payment of costs and expenses related to issuing such refunding obligations and to fund a debt service reserve fund for the obligations. All such refunding revenue bonds, notes or other obligations shall bear interest at such rates as the governing body of the issuing political subdivision shall provide, which rates of interest may exceed the rates of interest on the obligations being refunded but shall not exceed the maximum legal rate established by section 108.170. The refunding revenue bonds, notes or other obligations may be payable from the same sources as were pledged to the payment of the obligations refunded and, in the discretion of the governing body of the issuing political subdivision, may be payable from any other source which may be pledged to the payment of revenue bonds, notes or other obligations under any provision of law relating to the issuance of the obligations refunded. Nothing in this section shall be so construed as to prohibit any county, city, school district, or other political corporation or subdivision of the state from refunding its revenue bonded indebtedness without the submission of the question to a popular vote.

(RSMo 1939 § 3279, A.L. 1945 p. 595, A.L. 1947 V. I p. 223, A.L. 1983 S.B. 181, A.L. 1993 H.B. 685, A.L. 2002 H.B. 1711)

Prior revisions: 1929 § 2892; 1919 § 1042; 1909 § 1249

Severability clause, see § 82.293.



Section 108.150 Refunding bonds — provision for payment of interest and principal.

Effective 28 Aug 1945

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.150. Refunding bonds — provision for payment of interest and principal. — Any county, city, school district, or other political corporation or subdivision of the state, issuing its bonds for the purposes aforesaid shall, at the time of issuing the same, provide for the payment of the interest on and the principal of such refunding bonds, in the same manner as was provided for the payment of interest on and principal of the bonds refunded thereby.

(RSMo 1939 § 3282, A.L. 1945 p. 595 § 3280)

Prior revisions: 1929 § 2895; 1919 § 1045; 1909 § 1252



Section 108.160 Record of redemption and cancellation.

Effective 28 Aug 1947

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.160. Record of redemption and cancellation. — All bonds and their coupons, paid off, redeemed, or judgments for which such refunding bonds shall be exchanged, shall be extinguished by such payment, redemption, or exchange, and such bond and all interest coupons pertinent thereto shall be cancelled by perforation in such manner as to prevent any further negotiation thereof. A record of such redemption and cancellation, with the date thereof, shall be made by the clerk of such county, city, school district, political corporation or subdivision of the state, or, when there is no such clerk, then the clerk of the county commission of such county, and such cancelled bonds and coupons shall then be deposited with the treasurer of such county, city, school district, or other political corporation or subdivision of the state, who shall make a like record of such redemption and cancellation.

(RSMo 1939 § 3286, A.L. 1945 p. 595 § 3281, A.L. 1947 V. I p. 223)

Prior revisions: 1929 § 2899; 1919 § 1047; 1909 § 1254



Section 108.170 Bonds, notes and other evidences of indebtedness, forms — rate — municipal advisor — sales price — exceptions — agreements for purchase of commodities.

Effective 28 Aug 2017

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.170. Bonds, notes and other evidences of indebtedness, forms — rate — municipal advisor — sales price — exceptions — agreements for purchase of commodities. — 1. Notwithstanding any other provisions of any law or charter to the contrary, any issue of bonds, notes, or other evidences of indebtedness, including bonds, notes, or other evidences of indebtedness payable solely from revenues derived from any revenue-producing facility, hereafter issued under any law of this state by any county, city, town, village, school district, educational institution, drainage district, levee district, nursing home district, hospital district, library district, road district, fire protection district, water supply district, sewer district, housing authority, land clearance for redevelopment authority, special authority created under section 64.920, authority created pursuant to the provisions of chapter 238, or other municipality, political subdivision or district of this state shall be negotiable, may be issued in bearer form or registered form with or without coupons to evidence interest payable thereon, may be issued in any denomination, and may bear interest at a rate not exceeding ten percent per annum, and may be sold, at any sale, at the best price obtainable, not less than ninety-five percent of the par value thereof, anything in any proceedings heretofore had authorizing such bonds, notes, or other evidence of indebtedness, or in any law of this state or charter provision to the contrary notwithstanding. Such issue of bonds, notes, or other evidence of indebtedness may bear interest at a rate not exceeding fourteen percent per annum if sold at public sale after giving reasonable notice of such sale, at the best price obtainable, not less than ninety-five percent of the par value thereof; provided, that such bonds, notes, or other evidence of indebtedness may be sold to any agency or corporate or other instrumentality of the state of Missouri or of the federal government at private sale at a rate not exceeding fourteen percent per annum. If a political subdivision has an unenhanced bond rating of AA+ or higher, or comparable rating, on its outstanding general obligation bonds or is proposing to issue general obligation bonds with an unenhanced bond rating of AA+ or higher, or comparable rating, the new issue of general obligation bonds shall be issued through a competitive process unless the political subdivision employs the services of a municipal advisor, in which case the political subdivision may use a negotiated or competitive process, except that such requirements shall not apply to any general obligation bonds:

(1) Sold, pursuant to written agreement, to the government of the United States of America or of the state of Missouri or to any bureau, department, body corporate, instrumentality, or agency of the United State of America or the state of Missouri;

(2) Where the principal amount of the bonds issued does not exceed twelve million five hundred thousand dollars; or

(3) That are issued or are part of an issue issued to refinance a prior issue of general obligation indebtedness or which are issued contemporaneously with any such issue of refunding bonds; provided, the refunding bonds shall not exceed the principal of the outstanding indebtedness to be refunded and the accrued interest to the date of such refunding bonds.

­­

­

2. Notwithstanding the provisions of subsection 1 of this section to the contrary, the sale of bonds, notes, or other evidence of indebtedness issued by the state board of public buildings created under section 8.010, the state board of fund commissioners created under section 33.300, any port authority created under section 68.010, the bi-state metropolitan development district authorized under section 70.370, any special business district created under section 71.790, any county, as defined in section 108.465, exercising the powers granted by sections 108.450 to 108.470, the industrial development board created under section 100.265, any planned industrial expansion authority created under section 100.320, the higher education loan authority created under section 173.360, the Missouri housing development commission created under section 215.020, the state environmental improvement and energy resources authority created under section 260.010, the agricultural and small business development authority created under section 348.020, any industrial development corporation created under section 349.035, or the health and educational facilities authority created under section 360.020 shall, with respect to the sales price, manner of sale and interest rate, be governed by the specific sections applicable to each of these entities.

3. Any person who is engaged as a municipal advisor by a political corporation or subdivision with respect to a particular issue of securities shall be independent of the underwriter of that issue of securities. For the purposes of this section, “municipal advisor” shall be either:

(1) A person registered as a municipal advisor under the rules of the United States Securities and Exchange Commission; or

(2) A person who is a chief financial officer of a school district and either*:

(a) Is a** certified public accountant; or

(b) Has a*** masters of business administration and is certified as an administrator of school finance and operations by the Association of School Business Officials International.

­­

­

4. Notwithstanding other provisions of this section or other law, the sale of bonds, notes or other evidence of indebtedness issued by any housing authority created under section 99.040 may be sold at any sale, at the best price obtainable, not less than ninety-five percent of the par value thereof, and may bear interest at a rate not exceeding fourteen percent per annum. The sale shall be a public sale unless the issuing jurisdiction adopts a resolution setting forth clear justification why the sale should be a private sale except that private activity bonds may be sold either at public or private sale.

5. Notwithstanding other provisions of this section or law, industrial development revenue bonds may be sold at private sale and bear interest at a rate not exceeding fourteen percent per annum at the best price obtainable, not less than ninety-five percent of the par value thereof.

6. Notwithstanding other provisions in subsection 1 of this section to the contrary, revenue bonds issued for airport purposes by any constitutional charter city in this state which now has or may hereafter acquire a population of more than three hundred thousand but less than six hundred thousand inhabitants, according to the last federal decennial census, may bear interest at a rate not exceeding fourteen percent per annum if sold at public sale after giving reasonable notice, at the best price obtainable, not less than ninety-five percent of the par value thereof.

7. For purposes of the interest rate limitations set forth in this section, the interest rate on bonds, notes or other evidence of indebtedness described in this section means the rate at which the present value of the debt service payments on an issue of bonds, notes or other evidence of indebtedness, discounted to the date of issuance, equals the original price at which such bonds, notes or other evidence of indebtedness are sold by the issuer. Interest on bonds, notes or other evidence of indebtedness may be paid periodically at such times as shall be determined by the governing body of the issuer and may be compounded in accordance with section 408.080.

8. Notwithstanding any provision of law or charter to the contrary:

(1) Any entity referenced in subsection 1 or 2 of this section and any other political corporation of the state which entity or political corporation has an annual operating budget for the current year exceeding twenty-five million dollars may, in connection with managing the cost to such entity or political corporation of purchasing fuel, electricity, natural gas, and other commodities used in the ordinary course of its lawful operations, enter into agreements providing for fixing the cost of such commodity, including without limitation agreements commonly referred to as hedges, futures, and options; provided that as of the date of such agreement, such entity or political corporation shall have complied with subdivision (3) of this subsection; and further provided that no eligible school, as defined in section 393.310, shall be authorized by this subsection to enter into such agreements in connection with the purchase of natural gas while the tariffs required under section 393.310 are in effect;

(2) Any entity referenced in subsection 1 or 2 of this section and any other political corporation of the state may, in connection with its bonds, notes, or other obligations then outstanding or to be issued and bearing interest at a fixed or variable rate, enter into agreements providing for payments based on levels of or changes in interest rates, including without limitation certain derivative agreements commonly referred to as interest rate swaps, hedges, caps, floors, and collars, provided that:

(a) As of the date of issuance of the bonds, notes, or other obligations to which such agreement relates, such entity or political corporation will have bonds, notes, or other obligations outstanding in an aggregate principal amount of at least fifty million dollars; and

(b) As of the date of such agreement, such entity’s or political corporation’s bonds, notes, or other obligations then outstanding or to be issued have received a stand-alone credit rating in one of the two highest categories, without regard to any gradation within such categories, from at least one nationally recognized credit rating agency, or such entity or political corporation has an issuer or general credit rating, in one of the two highest categories, without regard to any gradation within such categories, from at least one nationally recognized credit rating agency; and

(c) As of the date of such agreement, such entity or political corporation shall have complied with subdivision (3) of this subsection;

(3) Prior to entering into any agreements pursuant to subdivision (1) or (2) of this subsection, the governing body of the entity or political corporations entering into such agreements shall have adopted a written policy governing such agreements. Such policy shall be prepared by integrating the recommended practices published by the Government Finance Officers Association or comparable nationally recognized professional organization and shall provide guidance with respect to the permitted purposes, authorization process, mitigation of risk factors, ongoing oversight responsibilities, market disclosure, financial strategy, and any other factors in connection with such agreements determined to be relevant by the governing body of such entity or political corporation. Such entity or political corporation may enter into such agreements at such times and such agreements may contain such payment, security, default, remedy, and other terms and conditions as shall be consistent with the written policy adopted under this subdivision and as may be approved by the governing body of such entity or other obligated party, including any rating by any nationally recognized rating agency and any other criteria as may be appropriate;

(4) Nothing in this subsection shall be applied or interpreted to authorize any such entity or political corporation to enter into any such agreement for investment purposes or to diminish or alter the special or general power any such entity or political corporation may otherwise have under any other provisions of law including the special or general power of any interstate transportation authority.

9. The state treasurer shall make available to municipalities, political subdivisions, or districts listed under subsection 1 of this section relevant information regarding debt issuance and bidding processes, including best practices resources published by a national association of government finance officers on debt issuance, to aid such entities with the process of issuing debt and awarding bonds to the best bidder.

(RSMo 1939 § 3311, A.L. 1965 p. 232, A.L. 1969 1st Ex. Sess. H.B. 2, A.L. 1969 3rd Ex. Sess. H.B. 26, A.L. 1969 4th Ex. Sess. S.B. 8, A.L. 1976 S.B. 778, A.L. 1980 H.B. 1582 & 1277, A.L. 1983 S.B. 181, A.L. 1985 S.B. 140, A.L. 1993 H.B. 685, A.L. 1993 H.B. 566, A.L. 2007 S.B. 22, A.L. 2017 S.B. 111)

*Words "is a" appear in original rolls.

**Word "Is" does not appear in original rolls.

***Word "a" does not appear in original rolls.



Section 108.175 Use of facsimile signatures and seals, requirements — Missouri banks or trust companies may act as agents, exception.

Effective 01 Jul 1983, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.175. Use of facsimile signatures and seals, requirements — Missouri banks or trust companies may act as agents, exception. — 1. All other provisions of law to the contrary notwithstanding, whenever under any statute, or under any charter of any municipal corporation or county in this state, any bond, note or other evidence of indebtedness is issued by any county, city, town, village, school district, educational institution, drainage district, levee district, nursing home district, hospital district, library district, road district, fire protection district, water supply district, sewer district, housing authority, land clearance for redevelopment authority, special authority created under section 64.920, authority created pursuant to the provisions of chapter 238, or other municipality, political subdivision or district of this state, the seal of such issuer may be impressed thereon or affixed thereto or imprinted or otherwise reproduced thereon, and if such bond, note or other evidence of indebtedness shall be authenticated by a bank or trust company having its principal office in the state of Missouri by the manual signature of a duly authorized officer or employee thereof, the duly authorized officers of such issuer executing and attesting such bond, note or other evidence of indebtedness may all do so by facsimile signature provided such signatures have been duly filed as provided in the uniform facsimile signature of public officials law, and only a bank or trust company having its principal office in the state of Missouri, when duly authorized by ordinance or resolution of such issuer, may act for and on behalf of any such issuer as the transfer agent, registrar, paying agent, authenticating agent or other agent with respect to such bond note or other evidence of indebtedness, except that nothing herein shall be construed to prohibit a bank or trust company having its principal office outside the state of Missouri from serving as a copaying agent with respect to such bond, note or other evidence of indebtedness.

2. All other provisions of law to the contrary notwithstanding, whenever under any statute, or under any charter of any municipal corporation or county in this state, any bond, note or other evidence of indebtedness is authorized to bear a facsimile signature or signatures, such bond, note or other evidence of indebtedness may bear the facsimile signature of the person or persons holding the office or offices of said issuer authorized to execute or attest the same on the date of the original issuance thereof regardless of the fact that said office or offices may be held by other persons on the date of any exchange, sale or transfer of such bond, note or other evidence of indebtedness.

(L. 1983 S.B. 181)

Effective 7-1-83



Section 108.180 Bond issue — funds kept separate.

Effective 12 Jul 1994, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.180. Bond issue — funds kept separate. — When any bonds shall have been issued by any county, city, incorporated town or village, school district, or other political corporation or subdivision of the state, as provided under the constitution and laws of this state for the incurring of indebtedness, or for refunding, extending, unifying the whole or any part of their valid bonded indebtedness, the proceeds from the sale thereof and all moneys derived by tax levy, or otherwise, for interest and sinking fund provided for the payment of such bonds, shall be kept separate and apart from all other funds of such governmental unit, so that there shall be no commingling of such funds with any other funds of such county, city, incorporated town or village, school district, or other political corporation or subdivision of the state; provided, that in no case shall the proceeds derived from the sale of any such bonds be used for any purpose other than that for which such bonds were issued, nor shall such interest and sinking fund be used for any purpose other than to meet the interest and principal of such bonds; provided further, that any bonds or money remaining in the interest and sinking fund of any such county, city, incorporated town or village, school district, or other political corporation or subdivision of the state, after the extinction of the indebtedness for which such bonds were issued, shall be paid into the general revenue fund of such county, city, incorporated town or village, or other political corporation or subdivision, and into the capital projects fund of such school district.

(RSMo 1939 § 3283, A.L. 1945 p. 1389 § 1, A.L. 1993 S.B. 380, A.L. 1994 S.B. 676)

Prior revision: 1929 § 2896

Effective 7-12-94

CROSS REFERENCE:

Application of funds derived from public debt, Const. Art. VI § 29



Section 108.190 Violation a misdemeanor — penalty.

Effective 28 Aug 1945

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.190. Violation a misdemeanor — penalty. — The county commission or the governing authorities of any city, incorporated town or village, school district, or other political corporation or subdivision of the state, or any comptroller, collector or treasurer of any such county, city, incorporated town or village, or other political corporation or subdivision of the state, who shall fail to carry out the provisions of section 108.180, or violate any of the provisions thereof, shall be guilty of a misdemeanor, and upon conviction shall be punished by a fine of not less than five hundred dollars nor more than one thousand dollars or by imprisonment in the county jail not to exceed one year, or by both such fine and imprisonment.

(RSMo 1939 § 3284, A.L. 1945 p. 1389 § 2)

Prior revision: 1929 § 2897



Section 108.200 Surplus funds for purchase of bonds.

Effective 28 Aug 1945

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.200. Surplus funds for purchase of bonds. — Whenever there may be in the interest and sinking fund of any county, city, incorporated town or village, school district, or other political corporation or subdivision of the state, a sufficient amount of money belonging to any interest and sinking fund, which cannot be properly applied to the payment of existing bonds for the payment and redemption of which said fund has been levied and collected, to purchase one or more general obligation bonds, notes, or certificates of the state of Missouri or of the United States, or of any county, city, or school district in this state, the county commission of such county or the governing authority of such city, incorporated town or village, school district, or other political corporation or subdivision of the state may order their treasurer to purchase such bond, note, or certificate of the state of Missouri, or of the United States, or of any county, city or school district in this state, limiting him as to kind, terms and conditions of such purchase; provided, that no such bond or securities shall be ordered to be purchased, and maturity date of which shall extend beyond the maturity date of the bonds for which such sinking fund is provided and intended to pay; provided further, that other bonds, notes, certificates and securities than those herein mentioned may be purchased when so expressly authorized by law.

(L. 1945 p. 1389 § 3)



Section 108.210 Sale of bonds and purchase of new bonds.

Effective 28 Aug 1945

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.210. Sale of bonds and purchase of new bonds. — Whenever the county commission or the governing authorities of any county, city, incorporated town or village, school district, or other political corporation or subdivision of the state shall deem it to be for the best interest of such county, city, incorporated town or village, school district, or other political corporation or subdivision of the state, to sell any bond, note, certificate, or security, so held by it, and to invest the proceeds derived therefrom in other bonds, notes, certificates, or securities authorized by law, they may order their treasurer to make such sale and collect the proceeds therefrom and to invest the same, within the limitations authorized by law, upon such terms and conditions as said county commission or said governing authorities may authorize; provided, that such sale may be ordered without ordering the purchase of any other bonds, notes, certificates or securities.

(RSMo 1939 § 3288, A.L. 1945 p. 1389 § 4)

Prior revisions: 1929 § 2901; 1919 § 1049; 1909 § 1256



Section 108.220 Unclaimed balances in bond issue, interest and sinking funds may be transferred to any other fund.

Effective 28 Aug 1939

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.220. Unclaimed balances in bond issue, interest and sinking funds may be transferred to any other fund. — Whenever it shall appear to the state board of fund commissioners of the state of Missouri, or to the administrative or governing authority of any county, city, town, township, school district, road district, drainage district, levee district, or other political corporation or subdivision of this state, that any bond or bonds, or any interest coupon or interest coupons, theretofore issued by or on behalf of said state or by or on behalf of any such political corporation or subdivision, has or have not been presented for payment and redemption within a period of ten years from and after the due date thereof, such board or administrative or governing authority may transfer to any other fund or funds of the state, county, city, town, township, district or other political corporation or subdivision, as the case may be, any sum or sums then held for the payment and redemption of any such bond or bonds, coupon or coupons; provided, however, that nothing contained in this section shall be deemed or construed to abridge, limit or destroy any right of action now or hereafter existing in law or in equity for recovery upon any such bond or coupon.

(RSMo 1939 § 3317)



Section 108.230 Bond issue funds exempt from attachment and execution.

Effective 28 Aug 1945

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.230. Bond issue funds exempt from attachment and execution. — All money collected and all securities purchased or held belonging to the interest and sinking fund of any county, city, incorporated town or village, school district, or other political corporation or subdivision of the state shall be exempt from attachment and execution. Such money and securities shall be exempt from being levied upon, taken, sequestered, or applied toward paying the debts of any such county, city, incorporated town or village, school district, or other political corporation or subdivision of the state, other than for payment of the indebtedness for which such funds and securities were provided. The money and securities so held shall be deemed to be an inviolable sinking fund for the purpose of extinguishing the indebtedness for which such fund had been levied and collected.

(L. 1945 p. 1389 § 5)



Section 108.240 Bonds to be certified by state auditor — validity — defenses.

Effective 28 Aug 2002

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.240. Bonds to be certified by state auditor — validity — defenses. — 1. Before any general obligation bearer bond or general obligation registered bond, hereafter issued by any county, township, city, town, village or school district or special road district or fire protection district or by virtue of the provisions of chapters 243, 245, 248, and sections 242.010 to 242.690 for any purpose whatever, shall obtain validity or be negotiated:

(1) If such bonds are in bearer form, such bonds shall first be presented to the state auditor, who, other provisions of law notwithstanding, shall certify by manual or facsimile endorsement of such bonds that all conditions of the laws have been complied with in its issue, if that be the case, and also that the conditions of the contract, under which they were ordered to be issued, have also been complied with and the evidence of that fact shall be filed and preserved by the auditor. The state auditor may endorse bearer bonds with the auditor's facsimile signature in lieu of manual signature after filing the auditor's manual signature, certified by the auditor under oath, with the secretary of state; and

(2) If such bonds are in registered form, the proceedings relating to the issuance of such registered bonds shall first be presented to the state auditor, who shall examine the same and shall issue a certificate that such proceedings comply with all conditions of the laws, if that be the case, and also that the conditions of the contract, under which they were ordered to be issued, have also been complied with, and the evidence of these facts shall be filed and preserved by the auditor. The state auditor shall also maintain the following information: the name of the issuer of the bonds; the amount thereof; the maturity dates thereof; the interest rates thereon; and the provisions with respect to prepayment, if any.

2. Such bearer bonds after receiving the said certificate of the auditor as herein provided and such registered bonds after the issuance of the said certificate as herein provided shall thereafter be held in every action, suit or proceeding in which their validity is, or may be, brought into question, prima facie, valid and binding obligations, and in every action brought to enforce collection of such bonds, the certificate of such auditor, or a duly certified copy thereof, shall be admitted and received in evidence of the validity of such bonds, together with the coupons thereto attached if any; provided, the only defense which can be offered against the validity of such bonds shall be for forgery or fraud. But this section shall not be construed to give validity to any such bonds as may be issued in excess of the limit fixed by the constitution, or contrary to its provisions, but all such bonds shall, to the extent of such excess, be held void; and provided further, that the remedy of injunction shall also lie at the instance of any taxpayer of the respective county, city, town, village, township or school district or special road district or fire protection district or drainage district or levy district to prevent the registration of any bonds, alleged to be illegally issued or funded.

(RSMo 1939 § 3306, A.L. 1977 S.B. 357, A.L. 1983 S.B. 181, A.L. 2002 S.B. 1143)

Prior revisions: 1929 § 2920; 1919 § 1068; 1909 § 1275



Section 108.250 Auditor's fee for registering bonds — transmitted to director of revenue.

Effective 16 May 2008, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.250. Auditor's fee for registering bonds — transmitted to director of revenue. — The state auditor shall be paid for registering bonds the sum of ten cents for each one hundred dollars of the face value of the bonds registered; provided, that the fee for registering any issue of bonds shall in no case be less than twenty-five cents and in no case be greater than one thousand dollars. The amount of any fee collected under this section shall be promptly transmitted to the state director of revenue.

(RSMo 1939 § 3302, A.L. 1947 V. I p. 222, A.L. 2008 S.B. 944)

Prior revisions: 1929 § 2916; 1919 § 1064; 1909 § 1276

Effective 5-16-08



Section 108.260 Bond issues — annual statement — call before maturity — failure to make statement, penalty.

Effective 28 Aug 1939

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.260. Bond issues — annual statement — call before maturity — failure to make statement, penalty. — 1. It shall be the duty of the clerk, secretary, auditor or comptroller of any county, city, village or school district, on the first day of July, A.D. 1897, to furnish the state auditor a statement verified by his oath, of all the bonds and coupons of such county, city, town, village or school district theretofore registered by the state auditor and then outstanding, with all the details as to date of issue and maturity, rate of interest, place of redemption and purpose for which issued and the said officer shall, annually thereafter, on or about the first day of January, make a statement of the bonds and coupons retired by his county, city, town, village or school district since the last report.

2. The state auditor shall make entry of the bonds so reported as retired, and where bonds registered by the state auditor have been or shall be issued subject to call before maturity, and where such call shall be made, it shall be the duty of the clerk, secretary, auditor or comptroller, thirty days before the same are payable, to notify the state auditor of the intention of such county, city, town, village or school district to pay off such bonds called and such other description as to fully identify the same. And any such clerk, secretary, auditor or comptroller of any such county, city, town, village or school district who shall fail to make any statement required by this section shall be guilty of a misdemeanor, and shall, on conviction thereof, be punished by a fine of not less than ten nor more than one hundred dollars.

(RSMo 1939 § 3301)

Prior revisions: 1929 § 2914; 1919 § 1062; 1909 § 1274

(1971) The submission of a bond issue with a portion to be spent for hospital expansion and a portion to be spent for nursing home facilities on the hospital grounds as a single submission forms one proposition and does not constitute “doubleness”. State ex rel. Phelps County v. Holman (Mo.), 461 S.W.2d 689.

(1975) Held that language on ballot “. . . these general obligation bonds will be payable first from a city-wide sales tax . . .” did not invalidate bonds, but court indicated that in a subsequent case they might hold differently. Northern Trust Co. v. City of Independence (Mo.), 526 S.W.2d 825.



Section 108.270 Auditor to certify annually amount required to pay interest, costs.

Effective 28 Aug 1939

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.270. Auditor to certify annually amount required to pay interest, costs. — The state auditor shall, annually, on or about the first day of July, certify to the several county commissions, city councils, boards of aldermen, boards of trustees, school boards, boards of supervisors or boards of commissioners the amount required during the next fiscal year to pay maturing interest coupons, together with ordinary costs to the state of collection and disbursement of the same, which amount shall thereupon be levied as a special tax upon all property in such county, city, village, township, school district, special or common road district, drainage district or levee district, and shall be collected with the state revenue and paid over to the treasurer of the county, city, village, township, school district, drainage district or levee district, special or common road district, having issued such outstanding registered bonds, which shall be deposited by such treasurer to the credit of his respective county, city, village, township, school district, drainage district, special or common road district, or levee district, in the bank or banks at which the same are made payable; provided, that this special tax may be paid in coupons, registered under sections 108.240 to 108.300, overdue or maturing during the current fiscal year.

(RSMo 1939 § 3303)

Prior revisions: 1929 § 2917; 1919 § 1065; 1909 § 1277



Section 108.280 May levy larger tax — must certify to auditor bonds redeemed.

Effective 28 Aug 1939

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.280. May levy larger tax — must certify to auditor bonds redeemed. — Nothing contained in sections 108.240 to 108.300 shall prevent any county commission, city council, board of aldermen, board of trustees of any incorporated village, board of directors of any school district, board of supervisors of any drainage or levee district, or board of commissioners of any special road district, or other authority from levying a larger tax for the payment of maturing bonds, or from applying other means to such purpose. It shall be the duty of the treasurer of such county, city, village, township, school district, drainage district or levee district, special or common road district, to certify, at least once in every fiscal year, to the state auditor the several amounts and numbers of bonds and coupons by him or through him redeemed, of his respective county, city, village, township, school district, drainage district, levee district, common or special road district, as the case may be, and he shall return such bonds and coupons, properly cancelled, to prevent their reissue, to the maker thereof, and the state shall not be deemed in any manner liable on account of any such bonds or coupons.

(RSMo 1939 § 3304)

Prior revisions: 1929 § 2918; 1919 § 1066; 1909 § 1278



Section 108.290 Registered bonds, lawful security.

Effective 28 Aug 1951

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.290. Registered bonds, lawful security. — Any and all bonds registered by the state auditor under the provisions of the laws of this state, and any and all bonds that have been or may be duly issued by any county or city or school district having a population of over three hundred thousand inhabitants, whereon there is no default in payment of principal or interest, may be accepted as good and lawful security for the investment of the capital stock, surplus and reserve funds of any insurance or fraternal benefit society incorporated in or authorized to transact business in this state, or trust company authorized to transact business in this state. The state director of the department of insurance, financial institutions and professional registration is hereby authorized to accept such bonds as security or pledge in all cases where such pledge or security is required by the laws of this state. Such bonds may be accepted by the state treasurer as security for the deposit of any and all state funds, and by county and city treasurers as security for the deposit of any and all county and city funds. They shall also be eligible for the investment of any funds in the possession of any administrator, executor, guardian, curator, trustee and all other persons sustaining fiduciary relations. Such investments may be made without an order of court first had and obtained, and without incurring liability for loss, except in case of inexcusable negligence.

(RSMo 1939 § 3307, A.L. 1951 p. 798)

Prior revisions: 1929 § 2921; 1919 § 1069



Section 108.300 Provisions not applicable to certain counties, cities or school districts.

Effective 28 Aug 1993

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.300. Provisions not applicable to certain counties, cities or school districts. — Nothing in the provisions of sections 108.240 to 108.300 relating to the registration of bonds shall be so construed as to include any bonds that have been or may be issued by any county of the first classification or city or school district having a population of over sixty-five thousand inhabitants, as established by the last United States census.

(RSMo 1939 § 3305, A.L. 1945 p. 595, A.L. 1951 p. 798, A.L. 1993 S.B. 339)

Prior revisions: 1929 § 2919; 1919 § 1067; 1909 § 1279



Section 108.310 Petition for pro forma decree.

Effective 28 Aug 1939

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.310. Petition for pro forma decree. — Whenever the state of Missouri, or any county, township, school district or municipality shall have issued bonds under and by authority of any provision of the Constitution of the state of Missouri, or any law enacted in pursuance thereof, the state, county, township, school district or municipality issuing said bonds may file in the circuit court of the county having jurisdiction of the subject matter a petition praying for a pro forma decree of the court authorizing the issuance of such bonds. The petition for such pro forma decree shall succinctly set forth all the historical facts relating to and concerning the issuance of said bonds, and shall be accompanied by a certified copy of all records, notices, publications, orders, resolutions and other documents pertaining thereto, and shall pray for an order and judgment of such court declaring the validity of the proposed bond issue.

(RSMo 1939 § 3312)

Prior revision: 1929 § 2926

(1959) Pro forma decree adjudicating validity of city bond issue upheld against charge petition was in nature of ex parte proceeding and there was no justiciable controversy where appellants had appeared personally and filed intervening petition alleging invalidity of bond issue. Boggess v. Pence (Mo.), 321 S.W.2d 667.



Section 108.320 Notice of presentation of petition — intervening petition.

Effective 28 Aug 1939

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.320. Notice of presentation of petition — intervening petition. — 1. The state, county, township, school district or municipality, or the legal representative thereof, shall cause a notice to be published stating the time and place when said petition will be presented, which notice shall set forth the general objects and purposes of the petition and shall be published in at least two issues of some daily or weekly newspaper printed and published in the county where the suit is brought, the last insertion of which shall be not less than three nor more than seven days before the presentation of said petition.

2. Any taxpaying citizen may in person or by legal representative file an intervening petition contesting the validity of such bonds, and in case an intervening petition is filed on or before the day set for the presentation of such petition, the court shall set a definite time for the hearing of said cause at which time the court shall hear and determine all the evidence and see all proofs offered concerning the legality or illegality of such issue.

(RSMo 1939 § 3313)

Prior revision: 1929 § 2927

(1959) Use of name “City of Liberty” throughout proceedings for issuance of bonds did not invalidate bond issue, although incorporating act provided actions should be prosecuted in name of “Mayor, Councilmen and Citizens of the City of Liberty” where both names were used interchangeably throughout act and city had proceeded under former name for many years. Boggess v. Pence (Mo.), 321 S.W.2d 667.



Section 108.330 Hearing — court order.

Effective 28 Aug 1939

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.330. Hearing — court order. — Upon hearing, whether an answer has been filed or not, the court shall carefully investigate the record concerning such bond issue, together with all evidence and proofs submitted at such hearing, and if the court be of the opinion that said bonds are legal and that the laws of the state have been fully complied with, then such court shall make an order and decree adjudging such bonds to be a valid and binding obligation upon such state, county, township, school district or municipality issuing the same; which said decree, if not appealed therefrom, shall be final, conclusive and binding upon the state, subdivision or municipality issuing the same, and the legality of such bond when so issued shall not thereafter be subject to being questioned by any other court, and the holder thereof shall be conclusively deemed to be a holder in due course, for values and without notice of defect or infirmity.

(RSMo 1939 § 3314)

Prior revision: 1929 § 2928



Section 108.340 Appeal.

Effective 28 Aug 1939

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.340. Appeal. — Any person or persons aggrieved by the judgment and decree of the court may appeal in like manner as appeals are taken in other civil cases.

(RSMo 1939 § 3315)

Prior revision: 1929 § 2929



Section 108.350 Court to determine appeal without delay.

Effective 28 Aug 1939

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.350. Court to determine appeal without delay. — Whenever any cause has been appealed the appellate court shall, without delay, hear and determine the same without regard to the judgment of the circuit court and render such judgment as should have been rendered by the circuit court.

(RSMo 1939 § 3316)

Prior revision: 1929 § 2930



Section 108.400 Refunding bonds authorized.

Effective 28 Aug 1975

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.400. Refunding bonds authorized. — Any county of the first class having a charter form of government and containing the greater part of a city with a population of four hundred fifty thousand inhabitants or more having outstanding its general obligation bonds payable in whole or in part from ad valorem taxation, may from time to time, without an election, issue its general obligation refunding bonds pursuant to the provisions of sections 108.400 to 108.410 to refund any previous issue or part thereof of its outstanding general obligation bonds. The principal amount of the refunding bonds shall not exceed the principal amount of bonds being refunded, together with any matured and unpaid interest thereon to the date of the refunding.

(L. 1975 H.B. 721 § 1)



Section 108.405 Refunding bonds, how issued.

Effective 28 Aug 1975

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.405. Refunding bonds, how issued. — The refunding bonds may be sold or exchanged for the bonds being refunded, either as a whole or in installments, at any time or times, either at, before, or after the maturity of the bonds being refunded. However, if the refunding bonds are sold, the bonds being refunded pursuant to the provisions of sections 108.400 to 108.410 shall have been outstanding for not less than one year and the bonds shall become due or shall be subject to redemption and payment in accordance with their terms within ten years from the date of issuance of the refunding bonds. If the refunding bonds are sold more than one year prior to the maturity or redemption date of the bonds being refunded, the maturity of the refunding bonds shall not extend beyond the last maturity date of the bonds being refunded, and, upon such sale, the proceeds derived from the sale of the refunding bonds shall be placed in escrow with a bank or trust company having full trust powers and which shall be a member of the Federal Deposit Insurance Corporation. The proceeds shall be invested promptly in direct obligations of the United States of America or of its agencies or instrumentalities or in obligations the principal of and the interest on which are unconditionally guaranteed by the United States of America, which obligations shall mature or be subject to redemption by the holder thereof not later than the respective dates when the proceeds of the obligations, together with the interest accruing thereon, and any other moneys or investments held in escrow, will be required for the purposes intended.

(L. 1975 H.B. 721 § 2)



Section 108.410 Refunding bonds to refer to sections 108.400 to 108.410 — ordinance to set denomination and rate and term within limits.

Effective 28 Aug 1975

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.410. Refunding bonds to refer to sections 108.400 to 108.410 — ordinance to set denomination and rate and term within limits. — Refunding bonds issued under the provisions of sections 108.400 to 108.410 shall make reference to sections 108.400 to 108.410 and, except as otherwise provided by sections 108.400 to 108.410, may become due in not to exceed twenty years from the date thereof. The bonds shall be in such denomination, bear such rate or rates of interest, not exceeding the average rate borne by the bonds being refunded, be payable at such place or places, and contain such redemption privileges as may be specified in the ordinance, order, or resolution authorizing the bonds.

(L. 1975 H.B. 721 § 3)



Section 108.450 Definitions — authority to issue bonds, form — restrictions.

Effective 28 Aug 1983

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.450. Definitions — authority to issue bonds, form — restrictions. — 1. In order to aid in providing an adequate supply of residential housing for low or moderate income persons or families, the county commission, legislative body of the county or the combination of counties by sections 108.450 to 108.470 may issue and sell revenue bonds under the rights conferred by sections 108.450 to 108.470 for the purposes of:

(1) Investing in, purchasing or making commitments to purchase, and taking assignments from mortgage lenders, of notes and mortgages evidencing loans for the construction, rehabilitation or purchase of single-family residential housing;

(2) Making loans to mortgage lenders under terms and conditions requiring the proceeds thereof to be used by such mortgage lenders for the making of new mortgages for single-family residential housing;

(3) Purchasing notes and mortgages evidencing loans on one- and two-family residences from mortgage lenders under terms and conditions requiring the proceeds thereof to be used by such mortgage lenders for the making of new mortgages for single-family residential housing; and

(4) The establishment of such reserve and capitalized interest funds to secure such bonds as the county commission, or legislative body of the county, may provide in its order, resolution, or ordinance directing their issuance.

2. For the purposes of sections 108.450 to 108.470, unless the context otherwise requires:

(1) "Low or moderate income persons and families" means persons or families of low and moderate income as determined by the governing body of the county or counties in a manner consistent with any applicable federal regulations for single-family mortgage revenue bond issues;

(2) "Mortgage" shall include deeds of trust;

(3) "Mortgage lender" means any bank or trust company, Federal National Mortgage Association approved mortgage banker, savings bank, savings and loan association, industrial bank, credit union, national banking association, federal savings and loan association or federal credit union or other financial institutions which customarily provide service or otherwise aid in the financing of mortgages on single-family residential housing located in the state;

(4) "Revenues" shall mean the amounts paid or required to be paid from time to time for principal and interest by or on behalf of any mortgagor on and in accordance with the terms and provisions of any mortgage loan made or purchased pursuant to this section, including amounts paid on account of acceleration of the due date of such loan or prepayments of all or part of such loan, amounts received from the foreclosure or other sale or disposition of any mortgaged property or of the mortgage loan, amounts received from the condemnation of any mortgaged property or part thereof, amounts received from any insurer of the mortgage or any mortgaged property or the amounts paid or required to be paid from time to time for principal and interest by or on behalf of any mortgage lender on and in accordance with the terms and provisions of any loan made pursuant to this section, including amounts paid on account of acceleration of the due date of such loan or prepayments of all or part of such loan;

(5) "Single-family residential housing" means any building and the land on which it is situated or any condominium dwelling unit, except those condominium dwelling units located in a city not within a county or in a county of the first class with a charter form of government adjacent to a city not within a county that are being or have been converted from rental or lease units, having a purchase price not exceeding applicable federal regulations;

(6) "Substantial rehabilitation" means rehabilitation at a cost of not less than five thousand dollars provided that the appraised value of the home plus the value of the rehabilitation shall not exceed the maximum purchase price set forth in subdivision (5) of this subsection.

3. The county shall have the power to set and collect the fees and charges that are necessary to pay debt service on bonds issued hereunder and to otherwise implement the purposes of sections 108.450 to 108.470.

4. The revenue bonds shall be payable, both as to principal and interest, solely from the revenues derived from the mortgages or loans, as the case may be, with respect to which the bonds are issued.

5. Any bonds issued under the provisions of sections 108.450 to 108.470 shall not be deemed to be an indebtedness of the state of Missouri or of any political subdivision thereof, and shall not be deemed to be an indebtedness within the meaning of any constitutional or statutory limitation upon the incurring of indebtedness.

6. The proceeds of revenue bonds issued and sold under the provisions of sections 108.450 to 108.470 shall not be used for refinancing of any existing loan, unless such refinancing accompanies the substantial rehabilitation of single-family residential housing for which an existing loan is outstanding.

(L. 1980 S.B. 554 § 1, A.L. 1981 S.B. 263, A.L. 1983 S.B. 28)



Section 108.455 Bond issue, requirements and restrictions — exempt from state and local income tax.

Effective 09 Jul 1981, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.455. Bond issue, requirements and restrictions — exempt from state and local income tax. — 1. Revenue bonds issued pursuant to the provisions of sections 108.450 to 108.470 shall be of such denomination, shall bear such rate or rates of interest not to exceed fourteen percent per annum, and shall mature at such time or times, not exceeding thirty-five years from their date of issue, as determined by the county commission, or the legislative body of the county, in its order, resolution or ordinance directing the issuance of the bonds. The bonds may be either serial bonds or term bonds and may be issued with or without reservation of the right to call them for payment or redemption in advance of their maturity, upon the giving of notice, and with or without a covenant requiring the payment of a premium in the event of a call for redemption prior to maturity. The bonds may be sold at such price or prices as the issuing county shall determine, but at not less than ninety-four percent of the principal amount thereof. Such bonds shall be sold at public sale or at private sale if the applicable county commission or applicable legislative body of the county determines it is in the best interest of the issuing county or counties to sell such bonds at private sale. The reason or reasons that private sale is in the best interest of the issuing county or counties shall be set forth in the ordinance, order or resolution authorizing the private sale. The decision of the applicable county commission or applicable county legislative body shall be conclusive.

2. The bonds when issued and sold shall be negotiable instruments within the meaning of chapter 400 and the interest thereon shall be exempt from any state or local income taxes under the laws of the state of Missouri. The provisions of section 409.402 to the contrary notwithstanding, the bonds issued pursuant to the provisions of sections 108.450 to 108.470 shall be subject to the provisions of sections 409.101 to 409.418, the Missouri uniform securities act.

(L. 1980 S.B. 554 § 2, A.L. 1981 S.B. 263)

Effective 7-09-81



Section 108.460 Form and detail of bonds to be prescribed — criteria for mortgages may be established.

Effective 28 Aug 1980

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.460. Form and detail of bonds to be prescribed — criteria for mortgages may be established. — 1. The county commission, county legislative body or combination of counties issuing bonds under the provisions of sections 108.450 to 108.470 shall prescribe the form, details and incidents of the bonds, and shall make such covenants as in its judgment are advisable or necessary to properly secure the payment thereof; but the form, details, incidents, and covenants shall not be inconsistent with any of the provisions of sections 108.450 to 108.470. The county commission, county legislative body or combination of counties may prescribe more restrictive or additional criteria for mortgages qualifying for the purposes specified in section 108.450, and the restrictions and criteria established in the Internal Revenue Code of 1954, as amended, as presently existing or as hereafter amended, for qualification under section 103 of the Internal Revenue Code of 1954, as amended, or other applicable provision thereof for the exemption from federal income taxes of interest paid on revenue bonds issued pursuant to sections 108.450 to 108.470 shall apply to all bonds issued pursuant to sections 108.450 to 108.470.

2. The county commission, legislative body of the county or combination of counties, may prescribe in any order or resolution directing the issuance of bonds hereunder the terms and conditions under which the holder, or any specified percentage of all holders, of any such bonds or of any coupons representing interest accrued thereon may, by civil action, compel the county commission or county legislative body issuing such bonds to perform all duties imposed upon it by the provisions of sections 108.450 to 108.470 and to enforce the performance of any and all of the covenants made by the county commission, or county legislative body, in the issuance of the bonds.

3. The provisions of sections 108.450 to 108.470 shall not be exclusive of other legal methods of financing single-family residential housing, but shall furnish an alternative method of finance.

(L. 1980 S.B. 554 § 3)



Section 108.465 County defined to include certain cities.

Effective 28 Aug 1980

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.465. County defined to include certain cities. — As used in sections 108.450 to 108.470, the word "county" includes the City of St. Louis and any city having adopted an industrial development plan under the provisions of sections 100.010 to 100.200.

(L. 1980 S.B. 554 § 4)



Section 108.470 Discrimination in granting of loans is unlawful.

Effective 28 Aug 1980

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.470. Discrimination in granting of loans is unlawful. — It shall be unlawful for any revenue bond authority, or any agent thereof, to deny a residential real estate loan to a person because of the specific geographic location of the residential real estate or to discriminate on the basis of race, color, religion, national origin, handicap, age, marital status, or sex, of the applicant for a residential real estate loan or the race, religion or national origin of persons living in the vicinity of the residential real estate.

(L. 1980 S.B. 554 § 5)



Section 108.500 Definitions.

Effective 01 Jan 1988, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.500. Definitions. — As used in sections 108.500 to 108.532, the following terms mean:

(1) "Code", the Internal Revenue Code of 1986;

(2) "Director", director of the department of economic development or his designee;

(3) "Issuers", state agencies, cities, counties and other entities having authority to issue private activity bonds;

(4) "Private activity bonds", private activity bonds within the meaning of Sections 141, 146(g) and 146(i) of the Code;

(5) "State ceiling", the aggregate amount of private activity bonds, the interest on which is excludable from federal gross income pursuant to Section 103(a) of the Code, which may be issued within the state of Missouri during any calendar year commencing after 1987 in accordance with Section 146 of the Code.

(L. 1985 S.B. 140 § 2, A.L. 1987 S.B. 351)

Effective 1-01-88



Section 108.502 Allocation to bond issuers, state ceiling used.

Effective 01 Jan 1988, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.502. Allocation to bond issuers, state ceiling used. — The allocation system provided in Section 146 of the Code with respect to all issuers, whether local or state, is hereby revoked for calendar years after December 31, 1987. The state ceiling shall be allocated among issuers, whether local or state, by the director in accordance with the terms and conditions of sections 108.500 to 108.532.

(L. 1987 S.B. 351 § 108.503)

Effective 1-01-88



Section 108.508 State ceiling for each calendar year, how calculated.

Effective 25 May 1990, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.508. State ceiling for each calendar year, how calculated. — The dollar amount of the state ceiling for the state of Missouri for each calendar year commencing January 1, 1988, shall be determined by the director on or before the beginning of each such calendar year in accordance with Section 146 of the Code.

(L. 1987 S.B. 351 § 108.505, A.L. 1990 S.B. 632)

Effective 5-25-90



Section 108.510 Allocation application, form — criteria for consideration of approval by director — rules, promulgation, procedure.

Effective 28 Aug 1995

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.510. Allocation application, form — criteria for consideration of approval by director — rules, promulgation, procedure. — 1. Prior to any issuance of any private activity bonds, all issuers, whether state or local, shall first make a request for an allocation by filing a signed application for each project with the director in the form prescribed by the director. Such applications for allocations shall be considered by the director in accordance with the provisions of sections 108.500 to 108.532 and, in making such allocations, the director shall consider the economic development objectives of the state, including:

(1) The mobility of the project for which the allocation is being sought, including the ability of the prospective beneficiary of the allocation to locate the project in a state other than Missouri;

(2) The potential impact of the project upon existing businesses in the local market;

(3) The type of project or financing for which the allocation is sought;

(4) The number of persons, families or businesses which would benefit from the proposed project or financing.

­­

­

2. No rule or portion of a rule promulgated under the authority of sections 108.500 to 108.532 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1987 S.B. 351 § 108.507, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 108.512 Notification of approval, rejection — expiration of approved allocation.

Effective 01 Jan 1988, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.512. Notification of approval, rejection — expiration of approved allocation. — 1. Within ten business days after receipt of an application, the director shall notify the issuer (by first class mail) that:

(1) The application has been approved and the amount of the approved allocation;

(2) The application has been denied; or

(3) The application has been placed on hold pending receipt of additional information with respect to the application or pending a review of the effect of approving the application on the state ceiling for such year.

2. Unless an extension is approved by the director as provided in subsection 1 of section 108.518 or a carry-forward election is approved by the director pursuant to section 108.522, such approved allocation shall expire on the earliest of:

(1) 11:59 p.m. central standard time on the date which is sixty days from the date the approved allocation is mailed to the issuer or such other date as has been specified by the director in his notification of such approved allocation;

(2) The date upon which such approved allocation is voluntarily surrendered to the director by the issuer; or

(3) 11:59 p.m. central standard time on December eighteenth of each year.

(L. 1987 S.B. 351 § 108.509)

Effective 1-1-88



Section 108.518 Extension procedure — time authorized — bonds not issued, expire when.

Effective 01 Jan 1988, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.518. Extension procedure — time authorized — bonds not issued, expire when. — 1. For good cause shown, an issuer may request an extension of the expiration date of an approved allocation by filing a written notice for extension with the director, which request must be received by the director not less than five days prior to the expiration of the initial period specified by the director pursuant to section 108.512. In such instances, the director may, in his discretion, approve an extension for a period ending on the earliest of:

(1) 11:59 p.m. central standard time on the date which is thirty days beyond the initial expiration date specified by the director pursuant to section 108.512 hereof;

(2) The date upon which such approved allocation is voluntarily surrendered to the director by the issuer; or

(3) 11:59 p.m. central standard time on December eighteenth of such year.

­­

­

2. Notwithstanding any other provision of sections 108.500 to 108.532, if an approved allocation or extension thereof expires on December eighteenth of such year in accordance with the provisions of section 108.512 or subsection 1 of this section, the director, in his discretion, may grant an extension or further extension for a period ending not later than 11:59 p.m. central standard time on December thirty-first of such year.

(L. 1987 S.B. 351 §§ 108.511, 108.513)

Effective 1-1-88



Section 108.520 Certification of bonds.

Effective 01 Jan 1988, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.520. Certification of bonds. — The director shall provide to the issuer on or prior to the date of issuance of any bonds for which an approved allocation has not expired a certification, in substantially the form required by Section 149 of the Code, that such bonds meet the requirements of Section 146 of the Code.

(L. 1987 S.B. 351 § 108.515)

Effective 1-01-88



Section 108.522 Carry-forward election, procedure.

Effective 28 Aug 1991

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.522. Carry-forward election, procedure. — On or after December fifteenth of each year, the director may, in his discretion, approve a carry-forward election with respect to an approved allocation or any extension thereof if the issuer, in writing, requests such action and indicates that the bonds for which the approved application was granted cannot be issued in the calendar year in which such allocation was granted. Such approved carry-forward election shall be made by the issuer by means of a statement, signed by a duly authorized official of such issuer. Such statement shall be filed with the director and with the Internal Revenue Service prior to the end of such calendar year in accordance with section 146(f) of the Code and the regulations promulgated thereunder. An issuer may elect to carry forward such issuing authority only for qualified mortgage bonds, exempt facility bonds, industrial revenue bonds, mortgage credit certificates, qualified student loan bonds, qualified redevelopment bonds, as such terms are defined in sections 142, 143 and 144 of the Code, or for bonds to finance a project described in section 141(d)(1)(A) of the Code. In no event shall such carry-forward be effective for a period longer than permitted by section 146(f) of the Code and the regulations promulgated thereunder. The director shall not approve an allocation for private activity bonds to be issued for the purpose of financing a project described in section 1317(3)(F)(ii) of the federal Tax Reform Act of 1986 unless such bonds are to be issued after December 31, 1989.

(L. 1987 S.B. 351 § 108.517, A.L. 1989 S.B. 295 & 312, A.L. 1991 S.B. 145)



Section 108.524 Expiration, resubmission of application.

Effective 01 Jan 1988, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.524. Expiration, resubmission of application. — In the event an approved allocation expires as provided in section 108.512 or 108.518, the issuer may resubmit an application for an allocation for the same project. Such resubmitted application shall be reviewed in the order of date received with no preference or priority being given as a result of the prior application for the same project or financing.

(L. 1987 S.B. 351 § 108.519)

Effective 1-01-88



Section 108.526 Report of all private activity bonds issued, when — procedure.

Effective 01 Jan 1988, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.526. Report of all private activity bonds issued, when — procedure. — All issuers, whether state or local, are hereby required to report the amount of all private activity bonds issued pursuant to an approved allocation in accordance with sections 108.500 to 108.532 to the director by telephone no later than the next business day after the date of issuance of said bonds, which notice shall be confirmed in writing by overnight delivery service approved by the director, or by certified mail, return receipt requested, postmarked no later than five calendar days after the issuance of such bonds, such notice to be in the form prescribed by the director.

(L. 1987 S.B. 351 § 108.521)

Effective 1-01-88



Section 108.528 Violations, effect.

Effective 01 Jan 1988, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.528. Violations, effect. — Failure by an issuer to report in accordance with the provisions of section 108.526, or otherwise to abide by the terms of sections 108.500 to 108.532, may, at the discretion of the director, result in the forfeiture of future allocations for private activity bonds.

(L. 1987 S.B. 351 § 108.523)

Effective 1-01-88



Section 108.530 State ceiling, revision of, director to make recommendations, when.

Effective 01 Jan 1988, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.530. State ceiling, revision of, director to make recommendations, when. — The director, from time to time, shall review and evaluate the use and demand for private activity bonds in proportion to the unused or uncommitted portion of the state ceiling. If, in the discretion of the director, it appears that the allocation of the state ceiling pursuant to the provisions hereof should be revised, then, the director shall recommend to the governor and the general assembly an alternative method by which to utilize the unused or uncommitted portion of the state ceiling.

(L. 1987 S.B. 351 § 108.525)

Effective 1-01-88



Section 108.532 Allocation of state ceiling, law applicable, when.

Effective 01 Jan 1988, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.532. Allocation of state ceiling, law applicable, when. — Sections 108.500 to 108.532 shall govern the allocation of the state ceiling for each calendar year commencing after December 31, 1987.

(L. 1987 S.B. 351 § 108.527)

Effective 1-01-88



Section 108.900 Commissioners authorized to borrow and to issue bonds for state building and property improvements.

Effective 28 Aug 1985

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.900. Commissioners authorized to borrow and to issue bonds for state building and property improvements. — 1. For the purpose of providing funds for improvements of state buildings and property, including state parks, including but not limited to repairing, remodeling, or rebuilding buildings and properties of the state, providing additions thereto or additional buildings where necessary and for planning, furnishing, equipping and landscaping such improvements and for expenditures for state parks as specified in section 253.040, and for grants administered pursuant to sections 644.031, 192.600 to 192.620, 68.010 to 68.070, and 278.080, and for construction and improvement of rail and highway access within this state, as authorized by and to implement Section 37(d) of Article III of the Constitution of the State of Missouri, the board of fund commissioners of the state of Missouri is hereby empowered to borrow, on the credit of the state, the sum of seventy-five million dollars in the manner provided in sections 108.900 to 108.914. The bonds shall be issued by the state board of fund commissioners as necessary to carry on the program of financing, planning, and constructing the improvements specified in this section as determined by the general assembly.

2. For the purpose of providing additional funds for the purposes described in subsection 1 of this section, as authorized by Section 37(d) of Article III of the Constitution of the State of Missouri, the board of fund commissioners is hereby empowered to borrow, on the credit of the state, fifty million dollars in the manner provided in sections 108.900 to 108.914. This amount shall be in addition to the seventy-five million dollars authorized by subsection 1 of this section.

3. For the purpose of providing additional funds for the purposes described in subsection 1 of this section, as authorized by Section 37(d) of Article III of the Constitution of the State of Missouri, the board of fund commissioners is hereby empowered to borrow, on the credit of the state, seventy-five million dollars in the manner provided in sections 108.900 to 108.914. This amount shall be in addition to the amounts authorized by subsections 1 and 2 of this section.

4. For the purpose of providing additional funds for the purposes described in subsection 1 of this section, as authorized by Section 37(d) of Article III of the Constitution of the State of Missouri, the board of fund commissioners is hereby empowered to borrow, on the credit of the state, four hundred million dollars in the manner provided in sections 108.900 to 108.914. This amount shall be in addition to the amounts authorized by subsections 1, 2 and 3 of this section. Funds allocated for economic development purposes from the moneys derived under this subsection need not be subject to any matching contribution requirements imposed by section 68.035.

(L. 1982 2nd Ex. Sess. S.B. 1 § 1, A.L. 1983 1st Ex. Sess. H.B. 1, A.L. 1984 H.B. 1017, A.L. 1985 S.B. 187)



Section 108.901 Bonds, when issued — denominations — interest, how set — form of bonds — treasurer's duties — auditor's duties.

Effective 20 Dec 1982, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.901. Bonds, when issued — denominations — interest, how set — form of bonds — treasurer's duties — auditor's duties. — As evidence of the indebtedness authorized by sections 108.900 to 108.914, there shall be issued, from time to time as occasion may require, bonds of the state of Missouri in the form of coupon bonds, which may be registrable as to principal or interest or both, or fully registrable bonds without coupons. They shall be issued in denominations of one thousand dollars each, or multiples thereof, and shall bear dates to be fixed by the board of fund commissioners. They shall bear such rate or rates of interest as may be determined by the board of fund commissioners. The interest thereon may be made payable as determined by the board of fund commissioners. The bonds shall be retired serially and by installments within a period not to exceed twenty-five years from their date of issue. Both principal of and interest on the bonds may be made payable at such place or places, in or out of the state of Missouri, as the board of fund commissioners may designate, and if made payable at any place other than the office of the state treasurer at Jefferson City, Missouri, the state treasurer is authorized and directed to pay all expenses incident thereto. Each separate issue of the bonds shall be given a series designation, either alphabetical or numerical as may be determined by the board of fund commissioners. For the prompt payment of principal of the bonds at maturity and the interest thereon as it falls due, the full faith, credit and resources of the state of Missouri are hereby and herein irrevocably pledged. All bonds issued under and by virtue of sections 108.900 to 108.914, shall be in such form as may be prescribed by the board of fund commissioners. The bonds may, in the discretion of the board of fund commissioners, be executed by the facsimile signature of the governor attested by the great seal of the state of Missouri, and the facsimile signature of the secretary of state and countersigned with the facsimile signature of the state treasurer, but all such bonds shall be executed by the genuine signature of at least one of the members of the board of fund commissioners. Any coupons attached to the bonds, evidencing the interest payments to be made thereon, shall be executed by affixing thereon the facsimile signature of the state treasurer. When directed so to do by the board of fund commissioners, the state auditor shall provide the bonds to be issued and lodge them with the state treasurer in whose custody and charge they shall remain until delivered to the purchaser thereof. The board shall, by resolution, provide a method for registering any of the bonds as the title thereto may be transferred, and for paying the interest thereon as it falls due, and the board shall exchange registered bonds or bonds payable to bearer whenever requested by the holders thereof. The bonds, signed, countersigned, endorsed and sealed, as provided in sections 108.900 to 108.914, when sold, shall be and constitute valid and binding obligations of the state of Missouri, although the sale thereof may be made at a date or dates after any officer whose signature is affixed thereto shall have ceased to be the incumbent of his office.

(L. 1982 2nd Ex. Sess. S.B. 1 § 2)

Effective 12-20-82



Section 108.902 Bonds, how registered.

Effective 20 Dec 1982, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.902. Bonds, how registered. — When the bonds shall have been issued, they shall be registered in the office of the state auditor in a book to be provided by him for that purpose, and he shall endorse on each bond his certificate that in the issuance thereof all of the conditions of the law have been complied with, and shall sign such certificate and authenticate the same with the seal of his office.

(L. 1982 2nd Ex. Sess. S.B. 1 § 3)

Effective 12-20-82



Section 108.903 Bonds, how sold, deposits — proceeds — expenses of sale, how paid.

Effective 20 Dec 1982, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.903. Bonds, how sold, deposits — proceeds — expenses of sale, how paid. — The board of fund commissioners shall offer such bonds at public sale, and shall provide such method as it may deem necessary for the advertisement of the sale of each issue of the bonds before the same are sold, and shall require a deposit of such sum with each bid as will in its judgment be sufficient to guarantee the fulfillment thereof and generally shall conduct the sale or sales under such rules and regulations as shall to it seem advisable, provided the same are consistent with sections 108.900 to 108.914. The board may reserve the right to reject any and all bids. The proceeds thereof shall be paid into the state treasury as herein provided. All expenses incurred by the board of fund commissioners in issuing the bonds, or any part thereof, and attending the placing of the bonds on the market in a marketable condition, shall be paid by the state treasurer out of the proceeds of the sale of the bonds upon warrants drawn by the commissioner of administration to persons entitled thereto.

(L. 1982 2nd Ex. Sess. S.B. 1 § 4)

Effective 12-20-82



Section 108.904 Proceeds of sales paid into third state building fund — purchase preferences for Missouri products and firms, when.

Effective 20 Dec 1982, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.904. Proceeds of sales paid into third state building fund — purchase preferences for Missouri products and firms, when. — The moneys realized from the sale of bonds under the provisions of sections 108.900 to 108.914 shall be paid into the state treasury, to the credit of the "Third State Building Fund", and shall be appropriated by the general assembly for the purposes for which the bonds are authorized to be issued and for the payment of all necessary expenses incidental thereto. In making direct purchases of commodities and expending funds from the third state building fund for commodities, the commissioner of administration shall give preference to all commodities manufactured, mined, produced or grown within the state of Missouri and to all firms, corporations or individuals doing business as Missouri firms, corporations or individuals, when quality is equal or better and delivered price is the same or less.

(L. 1982 2nd Ex. Sess. S.B. 1 § 5)

Effective 12-20-82



Section 108.905 Appropriations from fund, purposes — distribution.

Effective 20 Dec 1982, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.905. Appropriations from fund, purposes — distribution. — The general assembly may appropriate in any year such amount from the third state building fund as it determines to be necessary for the purposes specified herein. Any amount so appropriated in any year shall be distributed according to the following guidelines:

(1) A minimum of 20% of the total amount of appropriations from the third state building fund in any year shall be used for the repair, replacement and maintenance of state buildings and facilities as determined by the general assembly;

(2) 15% of the total amount of appropriations from the third state building fund in any year shall be allocated for the purpose of stimulating economic development in this state and shall be distributed as follows:

(a) 20% of the appropriations under this subdivision shall be appropriated to the department of transportation for highway purposes;

(b) 20% of the appropriations under this subdivision shall be appropriated to the office of the governor or a department so designated by the governor for transportation purposes other than highways and for capital improvement expenditures as they relate to projects relating to chapter 68;

(c) 20% of the appropriations under this subdivision shall be appropriated to fund grants administered pursuant to section 644.031;

(d) 26.6% of the appropriations under this subdivision shall be appropriated to fund grants administered pursuant to section 278.080;

(e) 13.4% of the appropriations under this subdivision shall be appropriated to fund grants administered pursuant to sections 192.600 to 192.620;

(3) A maximum of 65% of the total amount appropriated from the third state building fund in any year shall be distributed among the following departments and agencies of state government as follows:

(a) 2.7% of the appropriations under this subdivision shall be appropriated to the department of agriculture;

(b) .2% of the appropriations under this subdivision shall be appropriated to the department of elementary and secondary education;

(c) 36.3% of the appropriations under this subdivision shall be appropriated to the department of higher education;

(d) 17.0% of the appropriations under this subdivision shall be appropriated to the department of mental health;

(e) 15.5% of the appropriations under this subdivision shall be appropriated to the department of natural resources for state parks and historic preservation;

(f) 1.9% of the appropriations under this subdivision shall be appropriated to the department of public safety;

(g) 18.4% of the appropriations under this subdivision shall be appropriated to the department of corrections and human resources;

(h) 3.4% of the appropriations under this subdivision shall be appropriated to the department of social services;

(i) 5.0% of the appropriations under this subdivision shall be appropriated to the board of public buildings for planning for capital improvement projects to be funded from the third state building fund.

(L. 1982 2nd Ex. Sess. S.B. 1 § 6)

Effective 12-20-82



Section 108.906 Projects to be authorized by general assembly, exceptions.

Effective 20 Dec 1982, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.906. Projects to be authorized by general assembly, exceptions. — With the exception of those projects involving the repair, replacement or maintenance of state buildings or facilities for which at least twenty percent of any year's appropriations from the fund are reserved as provided in section 108.905, no project proposed to be funded from the third state building fund shall be commenced unless the general assembly shall first have specifically authorized such undertaking by passage of legislation apart from its ordinary appropriation process.

(L. 1982 2nd Ex. Sess. S.B. 1 § 7)

Effective 12-20-82



Section 108.907 Third state building fund, deposits, how made — interest to accrue to fund.

Effective 20 Dec 1982, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.907. Third state building fund, deposits, how made — interest to accrue to fund. — The state treasurer, with the approval of said board of fund commissioners, is authorized to deposit all of the money in the third state building fund in the manner now or hereafter provided in section 30.260. Any interest received on such deposits shall be credited to the third state building fund.

(L. 1982 2nd Ex. Sess. S.B. 1 § 8)

Effective 12-20-82



Section 108.908 Third state building bond interest and sinking fund created, how used.

Effective 20 Dec 1982, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.908. Third state building bond interest and sinking fund created, how used. — There is hereby created in and for the state treasury of the state of Missouri a fund to be known and designated as "The Third State Building Bond Interest and Sinking Fund". Upon the issuance of the bonds or any portion thereof, the state board of fund commissioners shall notify the commissioner of administration of the amount of money required, in the remaining portion of the fiscal year during which the bonds are issued, for the payment of interest on the bonds, and of the amount of money required for the payment of interest on the bonds in the next succeeding fiscal year, and to pay the bonds as they mature. Thereafter, within thirty days after the beginning of each fiscal year, the state board of fund commissioners shall notify the commissioner of administration of the amount of money required for the payment of interest on the bonds in the next succeeding fiscal year, and to pay the bonds as they mature. Thereafter, within thirty days after the beginning of each fiscal year, the state board of fund commissioners shall notify the commissioner of administration of the amount of money required for the payment of interest on the bonds in the next succeeding fiscal year and to pay the bonds maturing in such next succeeding fiscal year. The commissioner of administration shall transfer, at least monthly, from the state revenue fund, after deducting therefrom the proportionate part thereof appropriated for the support of the free public schools, and to the credit of the third state building bond interest and sinking fund such sum as may be necessary from time to time until there is transferred to the fund the amount so certified to him by the state board of fund commissioners, as hereinabove provided.

(L. 1982 2nd Ex. Sess. S.B. 1 § 9)

Effective 12-20-82



Section 108.909 Third state building bond interest and sinking fund, deposits how made — interest to accrue to fund.

Effective 20 Dec 1982, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.909. Third state building bond interest and sinking fund, deposits how made — interest to accrue to fund. — The state treasurer, with the approval of the board of fund commissioners, is authorized to deposit all of the moneys in the third state building bond interest and sinking fund in the manner now or hereafter provided in section 30.260. Interest received on such deposits shall be credited to the third state building bond interest and sinking fund.

(L. 1982 2nd Ex. Sess. S.B. 1 § 10)

Effective 12-20-82



Section 108.910 Tangible property tax, when levied.

Effective 20 Dec 1982, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.910. Tangible property tax, when levied. — If at any time after the issuance of any of the bonds it becomes apparent to the commissioner of administration that the funds available in the state revenue fund will not be sufficient for the payment of principal and interest on outstanding obligations of the state, and for the purpose of public education, and the principal and interest maturing and accruing on the bonds issued hereunder during the next succeeding fiscal year, a direct tax shall be levied upon all taxable tangible property in the state for the payment of the bonds and the interest that will accrue thereon. In such event, the commissioner of administration shall annually, on or before the first day of July, determine the rate of taxation necessary to be levied upon all taxable tangible property within the state to raise the amount of money needed to pay the principal and interest on such bonds maturing and accruing in the next succeeding fiscal year, taking into consideration available funds, delinquencies and costs of collection. The commissioner of administration shall annually certify the rate of taxation so determined to the county clerk of each county and to the comptroller or other officer in the city of St. Louis whose duty it is to make up and certify the tax books wherein are extended the ad valorem state taxes. The clerks and the comptroller, or other proper officer in the city of St. Louis, shall extend upon the tax books the taxes to be collected and shall certify the same to the collectors of the revenue of their respective counties and of the city of St. Louis, who shall collect such taxes at the same time and in the same manner and by the same means as are now or may hereafter be provided by law for the collection of state and county taxes, and pay the same into the state treasury for the credit of the third state building bond interest and sinking fund.

(L. 1982 2nd Ex. Sess. S.B. 1 § 11)

Effective 12-20-82



Section 108.911 Third state building bond interest and sinking fund money to stand appropriated for payment of principal and interest on bonds.

Effective 20 Dec 1982, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.911. Third state building bond interest and sinking fund money to stand appropriated for payment of principal and interest on bonds. — All funds paid into the third state building bond interest and sinking fund shall be and stand appropriated without legislative action to the payment of principal and interest of the bonds, there to remain until paid out in discharge of the principal of the bonds and interest accruing thereon, and no part of such funds shall be used for any other purpose so long as any of the principal of the bonds and the interest thereon shall be unpaid.

(L. 1982 2nd Ex. Sess. S.B. 1 § 12)

Effective 12-20-82



Section 108.912 Bonds, principal and interest, how paid — repurchase, when.

Effective 20 Dec 1982, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.912. Bonds, principal and interest, how paid — repurchase, when. — All bonds herein authorized to be issued shall be paid at maturity and all interest accruing thereon shall be paid when it falls due by the state treasurer, at a place designated in the bonds and coupons, if any, attached. Thirty days before any of the bonds mature and any of the interest thereon falls due, it shall be the duty of the board of fund commissioners to draw its requisition for the amount necessary to pay such interest on the bonds and the principal of maturing bonds and the necessary expenses to be incurred in transmitting such moneys. The commissioner of administration shall certify the amount and shall issue his warrant upon the state treasury therefor in favor of the president of the board of fund commissioners, payable out of the third state building bond interest and sinking fund. The warrant shall be delivered to the state treasurer who shall transmit the amount of money therein specified to the paying agents named in the bonds with instructions to place such money to the credit of the board of fund commissioners for the payment of interest or principal of such bonds. Whenever in the opinion of the board of fund commissioners it is advisable to do so, and there are sufficient funds therefor, the board may redeem any of the bonds before maturity if the holders thereof agree thereto, and may also purchase any of the bonds in the open market whenever funds are available and in the opinion of the board it is to the advantage of the state to do so.

(L. 1982 2nd Ex. Sess. S.B. 1 § 13)

Effective 12-20-82



Section 108.913 Treasurer to report on bond transactions to general assembly.

Effective 20 Dec 1982, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.913. Treasurer to report on bond transactions to general assembly. — The state treasurer shall furnish to the general assembly, from time to time, a detailed statement of the total amount of bonds and the total amount of the proceeds thereof, the expense of collection and the amounts used to carry out the provisions of sections 108.900 to 108.914.

(L. 1982 2nd Ex. Sess. S.B. 1 § 14)

Effective 12-20-82



Section 108.914 Bonds to be issued as funds are required — issuance by resolution of board — written consent of governor required.

Effective 20 Dec 1982, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.914. Bonds to be issued as funds are required — issuance by resolution of board — written consent of governor required. — Bonds herein provided for shall be issued by the board of fund commissioners from time to time as funds are required to meet expenditures under appropriations made by the general assembly for the purposes for which the bonds are authorized to be issued. Any action taken or proceedings had by the board of fund commissioners with reference to the issuance of the bonds or any part thereof shall be by resolution adopted by a majority of all the members of the board, but no bonds shall be authorized to be sold under the provisions of sections 108.900 to 108.914 without the written consent of the governor of this state.

(L. 1982 2nd Ex. Sess. S.B. 1 § 15)

Effective 12-20-82



Section 108.925 Fourth state building fund to rebuild institutions of higher learning, department of corrections and youth services division commissioners authorized to borrow and issue bonds.

Effective 09 Feb 1995, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.925. Fourth state building fund to rebuild institutions of higher learning, department of corrections and youth services division commissioners authorized to borrow and issue bonds. — For the purpose of providing funds for rebuilding buildings of institutions of higher education, including public community colleges, the department of corrections and the division of youth services, providing additions thereto or additional buildings where necessary, for land acquisition, for construction or purchase of buildings, and for planning, furnishing, equipping and landscaping such improvements and buildings, as authorized by and to implement Section 37(f) of Article III of the Constitution of the State of Missouri, the board of fund commissioners of the state of Missouri is hereby authorized to borrow, on the credit of the state, the sum of two hundred and fifty million dollars subject to the provisions of Section 37(f) of Article III and sections 108.925 to 108.933. Bonds herein provided for shall be issued by the board of fund commissioners from time to time as funds are required to meet expenditures under appropriations made by the general assembly for the purposes for which the bonds are authorized to be issued. The payment of such bonds and the interest thereon shall be secured by a pledge of the full faith, credit and resources of the state of Missouri.

(L. 1995 S.B. 21)

Effective 2-09-95



Section 108.926 Bonds, when issued — denominations — interest, how set — form of bonds — treasurer's duties — auditor's duties — facsimile signatures authorized, when.

Effective 09 Feb 1995, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.926. Bonds, when issued — denominations — interest, how set — form of bonds — treasurer's duties — auditor's duties — facsimile signatures authorized, when. — As evidence of the indebtedness authorized by section 108.925, there shall be issued, from time to time as occasion may require, bonds of the state of Missouri in bearer form, which may be registrable as to principal or interest or both, or in fully registered form. Such bonds may be issued as serial bonds, term bonds, or a combination of both types. They shall be issued in denominations of one thousand dollars each, or multiples thereof, and shall bear dates to be fixed by the board of fund commissioners. They shall bear such rate or rates of interest and may bear conversion privileges as may be determined by the board of fund commissioners. The bonds shall mature in such annual installment or installments as may be determined by the board of fund commissioners, provided that no bonds shall become due later than twenty-five years from their date of issue. Both principal of and interest on the bonds may be made payable at such place or places, in or out of the state of Missouri, as determined by the board of fund commissioners, and if made payable at any place other than the office of the state treasurer at Jefferson City, Missouri, the state treasurer is authorized and directed to pay all expenses incident thereto. Each separate issue of the bonds shall be given a series designation, either alphabetical or numerical as may be determined by the board of fund commissioners. The board may prescribe the form, details and incidents of the bonds, but they shall not be inconsistent with any of the provisions of sections 108.925 to 108.933. Such bonds may have the great seal of the state of Missouri impressed thereon or affixed thereto or imprinted or otherwise reproduced thereon. The bonds may, in the discretion of the board of fund commissioners, be executed by the facsimile signature of the governor attested by the great seal of the state of Missouri, and the facsimile signature of the secretary of state and countersigned with the facsimile signature of the state treasurer, but all such bonds shall be executed by the genuine signature of at least one of such officers; provided that if such bonds are to be authenticated by the bank or trust company acting as registrar for such bonds by the manual signature of a duly authorized officer or employee of such bank or trust company, the governor, secretary of state, and state treasurer executing and attesting such bonds may all do so by facsimile signature, provided that such signatures have been duly filed as provided in sections 105.273 to 105.278 when duly authorized by resolution of the board. The provisions of section 108.175 shall not apply to such bonds. Any coupons attached to the bonds, evidencing the interest payments to be made thereon, shall be executed by affixing thereon the facsimile signature of the state treasurer. When directed so to do by the board of fund commissioners, the state auditor shall provide the bonds to be issued and lodge them with the state treasurer in whose custody and charge they shall remain until delivered to the purchaser thereof. The board shall, by resolution, provide a method for registering any of the bonds as the title thereto may be transferred, and for paying the interest thereon as it falls due, and the board shall exchange registered bonds or bonds payable to bearer whenever requested by the holders thereof. The bonds, signed, countersigned, endorsed and sealed, as provided in sections 108.925 to 108.933, when sold, shall be and constitute valid and binding obligations of the state of Missouri, although the sale thereof may be made at a date or dates after any officer whose signature is affixed thereto shall have ceased to be the incumbent of his office.

(L. 1995 S.B. 21)

Effective 2-09-95



Section 108.927 Bonds, how registered.

Effective 09 Feb 1995, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.927. Bonds, how registered. — When the bonds shall have been issued, they shall be registered in the office of the state auditor in a book to be provided by him for that purpose, and he shall endorse on each bond his certificate that in the issuance thereof all of the conditions of the law have been complied with, and shall sign such certificate and authenticate the same with the seal of his office.

(L. 1995 S.B. 21)

Effective 2-09-95



Section 108.928 Bonds, how sold, deposit — proceeds — right of commissioners to reject any bid — expenses of sale, how paid.

Effective 09 Feb 1995, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.928. Bonds, how sold, deposit — proceeds — right of commissioners to reject any bid — expenses of sale, how paid. — The board of fund commissioners shall offer such bonds at public sale and shall require a deposit of such sum with each bid as will in its judgment be sufficient to guarantee the fulfillment thereof and generally shall conduct the sale or sales under such rules and regulations as shall to it seem advisable, provided the same are consistent with sections 108.925 to 108.933. The board may reserve the right to reject any and all bids. All expenses incurred by the board of fund commissioners in issuing the bonds, or any part thereof, and attending the placing of the bonds on the market in a marketable condition, shall be paid by the state treasurer out of the proceeds of the sale of bonds upon warrants drawn by the commissioner of administration to persons entitled thereto.

(L. 1995 S.B. 21)

Effective 2-09-95



Section 108.929 Proceeds of sales paid into fourth state building fund.

Effective 09 Feb 1995, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.929. Proceeds of sales paid into fourth state building fund. — The moneys realized from the sale of bonds under the provisions of sections 108.925 to 108.933 shall be paid into the state treasury, to the credit of the "Fourth State Building Fund", and shall be expended in accordance with appropriations made by the general assembly for the purposes for which the bonds are authorized to be issued and for the payment of all necessary expenses incidental thereto.

(L. 1995 S.B. 21)

Effective 2-09-95



Section 108.930 Investment and deposits to be made by state treasurer in fourth state building fund — interest received on deposits to be credited to fund.

Effective 09 Feb 1995, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.930. Investment and deposits to be made by state treasurer in fourth state building fund — interest received on deposits to be credited to fund. — 1. The state treasurer, with the approval of said board of fund commissioners, is authorized to deposit or invest all of the moneys in the fourth state building fund in the manner now or hereafter provided in section 30.260. Any interest received on such deposits shall be credited to the fourth state building fund.

2. The state treasurer, with the approval of the board of fund commissioners, is authorized to deposit or invest all of the moneys in the fourth state building bond and interest fund in the manner now or hereafter provided in section 30.260. Interest received on such deposits shall be credited to the fourth state building bond and interest fund.

(L. 1995 S.B. 21)

Effective 2-09-95



Section 108.933 Bonds, principal and interest, how paid — repurchase, when — actions by board of fund commissioners, procedure — governor's written consent required.

Effective 09 Feb 1995, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.933. Bonds, principal and interest, how paid — repurchase, when — actions by board of fund commissioners, procedure — governor's written consent required. — All bonds herein authorized to be issued shall be paid at maturity and all interest accruing thereon shall be paid when it falls due by the state treasurer, at a place designated in the bonds and coupons, if any, attached. It shall be the duty of the board of fund commissioners to draw its requisition for the amount necessary to pay such interest on the bonds and the principal of maturing bonds and the necessary expenses to be incurred in transmitting such moneys. The commissioner of administration shall certify the amount and shall issue his warrant upon the state treasury payable out of the fourth state building bond and interest fund. The warrant shall be delivered to the state treasurer who shall transmit the amount of money therein specified to the paying agents named in the bonds with instructions to place such money to the credit of the board of fund commissioners for the payment of interest or principal of such bonds. Whenever in the opinion of the board of fund commissioners it is advisable to do so, and there are sufficient funds therefor, the board may redeem any of the bonds before maturity if the holders thereof agree thereto, and may also purchase any of the bonds in the open market whenever funds are available and in the opinion of the board it is to the advantage of the state to do so. Any action taken or proceedings had by the board of fund commissioners with reference to the issuance of the bonds or any part hereof shall be by resolution adopted by a majority of all the members of the board, but no bonds shall be authorized to be sold under the provisions of sections 108.925 to 108.933 without the written consent of the governor of this state.

(L. 1995 S.B. 21)

Effective 2-09-95



Section 108.1000 Definitions — issuance of bonds, when — federal tax credits.

Effective 28 Aug 2009

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.1000. Definitions — issuance of bonds, when — federal tax credits. — 1. As used in sections 108.1000 to 108.1020, the following terms mean:

(1) "Board", the Missouri development finance board;

(2) "Build America bonds", any bonds designated build America bonds pursuant to Section 54AA of the Internal Revenue Code of 1986, as amended;

(3) "Department", the department of economic development;

(4) "Eligible issuer", any development agency as defined in section 100.255, or any board, commission, or body corporate and politic of the state that is authorized to issue bonds under the constitution and laws of this state;

(5) "Recovery zone bonds", any recovery zone economic development bonds or recovery zone facility bonds that are allocated pursuant to Section 1400U-1 of the Internal Revenue Code of 1986, as amended.

2. The board may, at any time, issue build America bonds and recovery zone bonds for the purpose of paying any part of the cost of financing any qualifying project or projects, or part thereof, and for the purpose of purchasing any debt related to such project. All bonds issued pursuant to this subsection shall be subject to section 100.275. The board shall have all necessary power to carry out the provisions of sections 108.1000 to 108.1020.

3. Any eligible issuer shall have the power to designate bonds as build America bonds and recovery zone bonds subject to the provisions of law governing the issuance of bonds by such issuer. The use of the proceeds of such bonds and the sources of repayment of such bonds shall be subject to all provisions of state and federal law governing such bonds. Prior to issuance of any bonds by a state board or commission, all certifications and assurances, under the provisions of Section 1511 of Part A of the American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, 123 Stat. 115 (2009), shall be made.

4. The issuance of build America bonds or recovery zone bonds may be combined with any other economic development program offered by the state.

5. The board may buy, sell, and broker federal tax credits issued in connection with build America bonds or recovery zone bonds.

(L. 2009 H.B. 191)



Section 108.1010 Allocation of recovery zone bonds, to whom — application — rulemaking authority.

Effective 28 Aug 2009

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.1010. Allocation of recovery zone bonds, to whom — application — rulemaking authority. — 1. The department shall allocate recovery zone bonds to counties and large municipalities in accordance with Section 1400U-1 of the Internal Revenue Code of 1986, as amended, and shall provide notice of such allocation to each county and large municipality. A county or large municipality may, at any time, waive any allocation of recovery zone bonds by providing written notice to the department. Each allocation shall be deemed waived by the county or large municipality on the sixtieth day following notice of allocation, except to the extent the county or large municipality provided the department with written notice of intent to issue recovery zone bonds stating the amount and type to be issued. Each county or large municipality shall notify the department in writing of the issuance of recovery zone bonds. Any recovery zone bonds allocated to a county or large municipality which remain unissued as of the first day of July of each year, shall be recaptured by the department for reallocation.

2. Any county or large municipality may apply to the department for the allocation of additional recovery zone bonds to the extent such bonds are available due to the waiver of recovery zone bond allocations by other counties or large municipalities or the recapture of recovery zone bonds by the department as provided under subsection 1 of this section. The department may reallocate such recovery zone bonds to any eligible issuer of recovery zone bonds as provided by rule.

3. The department shall promulgate rules to implement the provisions of sections 108.1000 to 108.1020. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2009, shall be invalid and void.

(L. 2009 H.B. 191)



Section 108.1020 Bonds exempt from taxation.

Effective 28 Aug 2009

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

108.1020. Bonds exempt from taxation. — Build America bonds and any recovery zone bonds issued by the state of Missouri or an entity described in subdivision (4) of subsection 1 of section 108.1000 and the interest thereon shall be exempt from all taxation by the state of Missouri and its political subdivisions.

(L. 2009 H.B. 191)






Chapter 109 Public and Business Records

Chapter Cross References



Section 109.005 State document preservation fund established, purpose — state treasurer duty to invest — unexpended balance, lapse prohibited.

Effective 28 Aug 1996

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

109.005. State document preservation fund established, purpose — state treasurer duty to invest — unexpended balance, lapse prohibited. — 1. There is hereby established in the state treasury a special fund to be known as the "State Document Preservation Fund". The fund shall consist of all moneys received from gifts, bequests, or contributions for the specific purpose of preserving legal, historical and genealogical materials and making them available to the public.

2. The state treasurer shall invest moneys in the state document preservation fund in the same manner as surplus state funds are invested pursuant to section 30.260. All earnings which result from the investment of moneys in the state document preservation fund shall be credited to the fund.

3. Any unexpended balance in the state document preservation fund at the end of any appropriation period shall not be transferred to the general revenue fund of the state treasury and, accordingly, shall be exempt from the provisions of section 33.080 relating to the transfer of funds to the general revenue fund of the state treasury.

(L. 1996 S.B. 670 § 109.005 subsecs. 1, 2, 3)

CROSS REFERENCE:

Proceeds of sales of materials by director to be placed in document preservation fund, when, 109.265



Section 109.007 Document preservation fund, duties of archives division to preserve legal, historical and genealogical documents — annual report.

Effective 28 Aug 1996

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

109.007. Document preservation fund, duties of archives division to preserve legal, historical and genealogical documents — annual report. — 1. The general assembly shall appropriate moneys from the fund to the office of the secretary of state to be used exclusively by the archives division to:

(1) Preserve, through any archivally appropriate means, documents of legal, historical and genealogical importance to the state of Missouri; and

(2) Perform all other functions necessary to make these documents available to the public.

2. Once each year, the secretary of state shall report to the general assembly on the expenditure of the moneys appropriated to the archive division for the purpose set out in this section.

(L. 1996 S.B. 670 § 109.005 subsecs. 4, 5)



Section 109.010 Officer to deliver records to successor.

Effective 28 Aug 1939

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

109.010. Officer to deliver records to successor. — If any civil or military officer having any records, books or papers appertaining to any public office or any court shall resign, or his office be vacated, he shall deliver to his successor all such records, books and papers.

(RSMo 1939 § 3622)

Prior revisions: 1929 § 3232; 1919 § 10594; 1909 § 10405



Section 109.020 Duty of executor.

Effective 28 Aug 1939

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

109.020. Duty of executor. — When such officer shall die, his executor or administrator shall deliver such records, books and papers to his successor.

(RSMo 1939 § 3623)

Prior revisions: 1929 § 3233; 1919 § 10595; 1909 § 10406



Section 109.030 Penalties for failure to deliver records.

Effective 28 Aug 1939

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

109.030. Penalties for failure to deliver records. — 1. If any such officer, or the executor or administrator of such officer, shall fail to deliver such records, books or papers, he or they shall forfeit not more than one thousand nor less than one hundred dollars, to be recovered by civil action to the use of the county.

2. Such officer, or the executor or administrator of such officer, shall pay to any person injured by the detention of such records, books or papers all damages which may accrue to him, to be recovered by civil action.

(RSMo 1939 §§ 3624, 3625)

Prior revisions: 1929 §§ 3234, 3235; 1919 §§ 10596, 10597; 1909 §§ 10407, 10408



Section 109.040 Vacated office — seizure of records by warrant.

Effective 02 Jan 1979, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

109.040. Vacated office — seizure of records by warrant. — If any person whose office has become vacated, or his executors or administrators, shall fail to deliver any record, book or paper to the person entitled to the same, the circuit judge, upon the affidavit of any credible person, setting forth the facts, may issue a warrant, directed to the sheriff, or coroner, commanding him to seize all the records, books and papers appertaining to such office, and deliver them to the proper officer named in such warrant.

(RSMo 1939 § 3626, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 3236; 1919 § 10598; 1909 § 10409

Effective 1-02-79



Section 109.050 Authority of officer executing writ.

Effective 02 Jan 1979, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

109.050. Authority of officer executing writ. — The officer executing such warrant may break open any doors, trunk or places in which any records, books or papers named in such warrant may be, or in which he may suspect them to be; and may arrest any person who shall resist the execution of such warrant, and carry him before some judge, to be dealt with for obstructing the execution of process.

(RSMo 1939 § 3627, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 3237; 1919 § 10599; 1909 § 10410

Effective 1-02-79



Section 109.060 Penalty for not executing the writ.

Effective 28 Aug 1939

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

109.060. Penalty for not executing the writ. — Any officer to whom any such warrant may be directed and delivered, who shall fail to execute or return the same, or to perform any duty required of him in relation thereto, shall forfeit not more than one thousand nor less than one hundred dollars, to be recovered by civil action, to the use of the county.

(RSMo 1939 § 3628)

Prior revisions: 1929 § 3238; 1919 § 10600; 1909 § 10411



Section 109.070 Remedy of person aggrieved by issuance of such warrant.

Effective 02 Jan 1979, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

109.070. Remedy of person aggrieved by issuance of such warrant. — 1. Any person aggrieved by any such warrant may apply to a circuit judge, who upon affidavit of the applicant that injustice has been done or is about to be done by such warrant, shall issue a citation to all persons interested, commanding them to appear before said judge at a place and time named in the citation, which shall be served by the sheriff or coroner.

2. The circuit judge may enforce obedience to such citation by attachment, and shall proceed in a summary manner and determine the matter according to right and justice and may issue a warrant for the restoration of any record, book or paper found to have been improperly seized.

(RSMo 1939 §§ 3629, 3630, A.L. 1978 H.B. 1634)

Prior revisions: 1929 §§ 3239, 3240; 1919 §§ 10601, 10602; 1909 §§ 10412, 10413

Effective 1-02-79



Section 109.080 Private persons to deliver records — proceedings on failure.

Effective 28 Aug 1939

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

109.080. Private persons to deliver records — proceedings on failure. — If any private person shall have or obtain possession of any books, records or papers, appertaining to any public office, he shall deliver them to the officer entitled to the same. If any person fail to comply with the requirements of this section, he shall be proceeded against in all respects as is provided for in cases of officers under this chapter.

(RSMo 1939 §§ 3631, 3632)

Prior revisions: 1929 §§ 3241, 3242; 1919 §§ 10603, 10604; 1909 §§ 10414, 10415



Section 109.090 Courts may order records rebound, transcribed, indexed.

Effective 28 Aug 1949

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

109.090. Courts may order records rebound, transcribed, indexed. — The judges and justices of the several courts of record within this state shall have power to order any of the books or records in the clerk's offices of their respective courts to be rebound; or when defaced, torn or in a ruinous condition, to be transcribed in new books; or, when deemed necessary, may order new or correct indexes to be made to any record or records, and shall make a reasonable allowance therefor, which shall be chargeable to the proper county and payable out of the county treasury.

(RSMo 1939 § 3633, A. 1949 H.B. 2048)

Prior revisions: 1929 § 3243; 1919 § 10605; 1909 § 10416



Section 109.100 Photographic copies of records.

Effective 28 Aug 1939

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

109.100. Photographic copies of records. — Wherever the statute authorizes books or records to be rebound, or their contents transcribed into new books, or new indexes to be made, the making of photographic copies of said books, records or indexes shall be deemed transcribing and the binding together of such photographic copies shall be deemed rebinding of such records within the meaning of this section.

(RSMo 1939 § 3650)

Prior revisions: 1929 § 3260; 1919 § 10622



Section 109.110 Transcript to be evidence, when.

Effective 28 Aug 1939

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

109.110. Transcript to be evidence, when. — After any book or record so transcribed is examined by the judge or justices of such courts, respectively, ordering the same to be transcribed, and he or they shall make an order on the records of the court that the same is correct, the same faith and credit shall be given to the transcript that the book or record transcribed was entitled.

(RSMo 1939 § 3634)

Prior revisions: 1929 § 3244; 1919 § 10606; 1909 § 10417



Section 109.120 Records reproduced by photographic, video or electronic process, standards — cost.

Effective 28 Aug 2001

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

109.120. Records reproduced by photographic, video or electronic process, standards — cost. — 1. The head of any business, industry, profession, occupation or calling, or the head of any state, county or municipal department, commission, bureau or board may cause any and all records kept by such official, department, commission, bureau, board or business to be photographed, microphotographed, photostated or transferred to other material using photographic, video, or electronic processes, including a computer-generated electronic or digital retrieval system, and the judges and justices of the several courts of record within this state may cause all closed case files more than five years old to be photographed, microphotographed, photostated, or transferred to other material using photographic, video, or electronic processes, including a computer-generated electronic or digital retrieval system. Such reproducing material shall be of durable material and the device used to reproduce the records shall be such as to accurately reproduce and perpetuate the original records in all details and ensure their proper retention and integrity in accordance with standards established by the state records commission.

2. The cost of reproduction of closed files of the several courts of record as provided herein shall be chargeable to the county and paid out of the county treasury wherein the court is situated.

3. When any recorder of deeds in this state is required or authorized by law to record, copy, file, recopy, replace or index any document, plat, map or written instrument, the recorder may do so by photostatic, photographic, microphotographic, microfilm, or electronic process, including a computer-generated electronic or digital retrieval system, which produces a clear, accurate and permanent copy of the original, provided they meet the standards for permanent retention and integrity as promulgated by the local records board. The reproductions so made may be used as permanent records of the original. When microfilm or electronic reproduction is used as a permanent record by recorder of deeds, duplicate reproductions of all recorded documents, indexes and files required by law to be kept by the recorder shall be made and one copy of each document shall be stored in a fireproof vault and the other copy shall be readily available in the recorder's office together with suitable equipment for viewing the record by projection to a size not smaller than the original and for reproducing copies of the recorded or filmed documents for any person entitled thereto. In all cases where instruments are recorded pursuant to this section by microfilm or electronic process, any release, assignment or other instrument affecting a previously recorded instrument by microfilm or electronic process shall be filed and recorded as a separate instrument and shall be cross-indexed to the document which it affects.

(L. 1945 p. 1427 §§ 1, 3, A. 1949 H.B. 2048, A.L. 1963 p. 157, A.L. 1986 S.B. 732, A.L. 1999 S.B. 34, A.L. 2001 H.B. 453 merged with H.B. 567)



Section 109.130 Reproduced records deemed original, when.

Effective 28 Aug 1999

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

109.130. Reproduced records deemed original, when. — Such reproduction of the original records shall be deemed to be an original record for all purposes provided that the reproduction is equal in resolution to microfilm or electronic process produced pursuant to those standards set forth in subsection 4 of section 109.241, and shall be admissible in evidence in all courts or administrative agencies. A facsimile, exemplification or certified copy thereof shall, for all purposes recited in sections 109.120 to 109.140, be deemed to be a transcript, exemplification or certified copy of the original.

(L. 1945 p. 1427 § 2, A.L. 1986 S.B. 732, A.L. 1999 S.B. 34)



Section 109.140 Disposition of court records, how authorized — methods of disposition.

Effective 28 Aug 1973

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

109.140. Disposition of court records, how authorized — methods of disposition. — The supreme court may authorize the disposition of its own closed court files and records more than five years old and such files and records of the several courts of record. Disposition may consist of destroying useless or duplicative files or records, or providing for archival storage of files or records, or the destruction of court files and records when photostatic copies, photographs, microphotographs or reproductions on film are made and placed in conveniently accessible files and provisions are made for preserving, examining and using them.

(L. 1945 p. 1427 § 4, A. 1949 H.B. 2048, A.L. 1963 p. 157, A.L. 1972 S.B. 376, A.L. 1973 S.B. 71)



Section 109.156 Original may be destroyed after reproduction, exceptions.

Effective 28 Aug 1969

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

109.156. Original may be destroyed after reproduction, exceptions. — Following the reproduction of a record or records in the manner provided for in section 109.120, the head of any business may destroy the record or records from which such reproduction was made; provided, that this section shall not authorize the destruction of an original record of or relating to any asset or liability shown on the face of such record to be existing or outstanding.

(L. 1969 H.B. 96)



Section 109.160 Statement and affidavit when record lost or destroyed.

Effective 02 Jan 1979, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

109.160. Statement and affidavit when record lost or destroyed. — When any record of judgments or executions, or any allowances or orders of any probate division of the circuit court or county commission, or any inventory, sale bill or appraisement or other document or paper filed or being in any court of record shall have been mutilated, lost or destroyed, stolen or carried away, any person interested in any such record or paper, or his or her agent or attorney may make out a statement in writing, verified by affidavit, setting out as near as may be the full contents of said lost, mutilated or destroyed record or paper, and file the same in the clerk's office wherein said lost, mutilated or destroyed records belonged.

(RSMo 1939 § 3639, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 3249; 1919 § 10611; 1909 § 10422

Effective 1-02-79



Section 109.170 Clerk to issue summons — proceedings.

Effective 02 Jan 1979, see footnote

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

109.170. Clerk to issue summons — proceedings. — When any such statement shall be filed in the clerk's office, as provided in section 109.160, it shall be the duty of the said clerk, if a judgment of execution is intended to be supplied, to issue a summons as in ordinary suits, which summons shall be served in like manner and in the same time as in ordinary suits at law, and upon the return of such summons, duly served, the defendant or defendants may file his or their answer as in ordinary cases at law; and when judgment shall be rendered for the plaintiff or plaintiffs, said judgment, when entered of record, shall specify that the same is rendered upon a former judgment, and when such former judgment was rendered; and said judgment shall take its lien from the rendition of such former judgment. If said statement is intended to reinstate any inventory, sale bill or order of any county commission or probate division of the circuit court, then no summons shall issue, but the party seeking to establish the same shall cause a notice, setting forth the substance of said paper or order sought to be reinstated, to be served upon the administrator or executor of the estate affected by said order or paper, and also cause a copy of said notice to be set up at the courthouse door, for at least four weeks before the day at which said order or paper is sought to be reinstated.

(RSMo 1939 § 3640, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 3250; 1919 § 10612; 1909 § 10423

Effective 1-02-79



Section 109.180 Public records open to inspection — refusal to permit inspection, penalty.

Effective 28 Aug 1961

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

109.180. Public records open to inspection — refusal to permit inspection, penalty. — Except as otherwise provided by law, all state, county and municipal records kept pursuant to statute or ordinance shall at all reasonable times be open for a personal inspection by any citizen of Missouri, and those in charge of the records shall not refuse the privilege to any citizen. Any official who violates the provisions of this section shall be subject to removal or impeachment and in addition shall be deemed guilty of a misdemeanor and upon conviction shall be punished by a fine not exceeding one hundred dollars, or by confinement in the county jail not exceeding ninety days, or by both the fine and the confinement.

(L. 1961 p. 548 § 1)

CROSS REFERENCE:

Tax returns and records of department of revenue, confidentiality, 32.057, 92.338, 94.540, 94.620



Section 109.190 Right of person to photograph public records — regulations.

Effective 28 Aug 1961

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

109.190. Right of person to photograph public records — regulations. — In all cases where the public or any person interested has a right to inspect or take extracts or make copies from any public records, instruments or documents, any person has the right of access to the records, documents or instruments for the purpose of making photographs of them while in the possession, custody and control of the lawful custodian thereof or his authorized deputy. The work shall be done under the supervision of the lawful custodian of the records who may adopt and enforce reasonable rules governing the work. The work shall, where possible, be done in the room where the records, documents or instruments are by law kept, but if that is impossible or impracticable, the work shall be done in another room or place as nearly adjacent to the place of custody as possible to be determined by the custodian of the records. While the work authorized herein is in progress, the lawful custodian of the records may charge the person desiring to make the photographs a reasonable rate for his services or for the services of a deputy to supervise the work and for the use of the room or place where the work is done.

(L. 1961 p. 548 § 2)



Section 109.195 Public records of ownership or security interest not subject to inspection or copying.

Effective 28 Aug 1985

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

109.195. Public records of ownership or security interest not subject to inspection or copying. — Records concerning the ownership of, or security interest in, registered public obligations are not subject to inspection or copying under any law of this state relating to the right of the public to inspect or copy public records, notwithstanding any law to the contrary.

(L. 1985 H.B. 791)



Section 109.200 Short title.

Effective 28 Aug 1972

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

109.200. Short title. — Sections 109.200 to 109.310 shall be known as "The State and Local Records Law".

(L. 1965 p. 233 § 1, A.L. 1972 S.B. 376)



Section 109.210 Definitions.

Effective 28 Aug 1972

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

109.210. Definitions. — As used in sections 109.200 to 109.310 the following words and terms have the meanings indicated, unless the context clearly requires otherwise:

(1) "Agency", any department, office, commission, board or other unit of state government or any political or administrative subdivisions created for any purpose under the authorities of or by the state of Missouri;

(2) "Boards", the local records board;

(3) "Commission", the state records commission;

(4) "Local record", any record not a state record;

(5) "Record", document, book, paper, photograph, map, sound recording or other material, regardless of physical form or characteristics, made or received pursuant to law or in connection with the transaction of official business. Library and museum material made or acquired and preserved solely for reference or exhibition purposes, extra copies of documents preserved only for convenience of reference, and stocks of publications and of processed documents are not included within the definition of records as used in sections 109.200 to 109.310, and are hereinafter designated as "nonrecord" materials;

(6) "Secretary", the secretary of state;

(7) "State record", any record designated or treated as a state record under state law.

(L. 1965 p. 233 § 2, A.L. 1972 S.B. 376)



Section 109.220 Records management and archives service to be established — appointment of director.

Effective 28 Aug 1965

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

109.220. Records management and archives service to be established — appointment of director. — The secretary of state shall establish and administer in the executive branch of state government a "Records Management and Archives Service" for the efficient and economical application of management methods to the creation, utilization, maintenance, retention, preservation and disposal of official records. He shall make an annual report to the governor for transmission to the legislature. The report shall describe the status and progress of programs and shall include recommendations for improvements and additional economies in the management of state government. The secretary shall appoint a director of records management and archives service who shall be technically qualified in records management and archives practices and techniques.

(L. 1965 p. 233 § 3)



Section 109.221 Historical records advisory board — secretary of state to serve as coordinator — meetings, expenses — powers, duties — rules, promulgation, procedure — grants for preservation of local records, use of recorder's fund for matching moneys.

Effective 28 Aug 1998

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

109.221. Historical records advisory board — secretary of state to serve as coordinator — meetings, expenses — powers, duties — rules, promulgation, procedure — grants for preservation of local records, use of recorder's fund for matching moneys. — 1. The state shall establish and administer a "State Historical Records Advisory Board". The state historical records advisory board shall consist of twelve members appointed by the governor, with the advice and consent of the senate. Each member shall serve for a term of three years, except for the first members appointed, which shall have four members that serve one year, four members that serve two years and four members that serve three years. Thereafter, each member shall serve three years. The secretary of state shall serve as chairman of the board and as the state historical records coordinator and his vote shall break any tie vote of the board. The executive director of the state historical society of Missouri shall serve as an ex officio member of the board. The board shall meet when called by the chairman, but shall meet at least annually. The board shall adopt written procedures to govern its activities. The board shall report annually to the general assembly on its activities.

2. The state historical records advisory board is assigned to the office of the secretary of state. Members of the board shall receive no compensation for their service, but shall be reimbursed for their actual and necessary expenses incurred in the performance of their duties.

3. The board shall be the central advisory body for historical records planning and for projects relating to historic records developed and carried out within the state of Missouri. The board may perform duties such as sponsoring and publishing surveys of the conditions and needs of historical records in the state; soliciting or developing proposals for projects to be carried out in the state with the National Historical Publications and Records Commission, hereafter called "commission", financing; reviewing records proposals by institutions in the state and making recommendations from these to the commission; developing, revising, and submitting to the commission state priorities for historical records projects following guidelines developed by the commission; and reviewing, through reports and otherwise, the operation and progress of records projects in the state.

4. The board may seek funds available through the National Historical Publications and Records Commission for the subvention of all or part of the costs of printing and manufacturing volumes that have been formally endorsed by the commission.

5. The board may seek funds from the National Historical Publications and Records Commission for sponsoring and publishing surveys of the conditions and needs of historical records in the state; for soliciting or developing proposals for projects to be carried out in the state for preservation of historical records and publications; for reviewing records proposals by institutions in the state and making recommendations from these to the commission; and for developing, revising, and submitting to the commission state priorities for historical records projects following guidelines developed by the commission. The board may further carry out those necessary duties to fulfill its purpose of helping in the collection and preservation of Missouri's historical records and such other duties as may be prescribed by law.

6. The secretary of state, as state historical records coordinator, may fund and administer, with the advice of the state historical records advisory board, grant requests for preservation of local records. In carrying out this subsection the secretary of state shall have the power to promulgate necessary rules and regulations. No rule or portion of a rule promulgated under the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of section 536.024. Funds retained by the recorder of a county or a city not within a county and deposited in a recorder's fund for records preservation purposes pursuant to subsection 1 of section 59.319 may be used by a recorder of a county or a city not within a county toward any local matching funds requirement for funding pursuant to the grant program authorized by this subsection. A recorder's application for grant funding pursuant to this subsection shall not be penalized in any way because local funds collected pursuant to subsection 1 of section 59.319 are to be used to fund any local matching funds requirement.

(L. 1989 H.B. 686, A.L. 1990 H.B. 1496, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 1998 H.B. 1480)



Section 109.225 Missouri board on geographic names established, members, terms, meetings — secretary to be designated — duties of board.

Effective 28 Aug 2009

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

109.225. Missouri board on geographic names established, members, terms, meetings — secretary to be designated — duties of board. — 1. There is hereby established the "Missouri Board on Geographic Names". The board shall be assigned for administrative purposes to the office of the secretary of state.

2. The board shall consist of nineteen members as follows:

(1) The secretary of state, who shall serve as chair of the board;

(2) Nine citizens of Missouri appointed by the secretary of state;

(3) The director or the director's designee of the department of transportation;

(4) The director or the director's designee of the department of conservation;

(5) The director or the director's designee of the department of natural resources;

(6) The commissioner or the commissioner's designee of the office of administration;

(7) The director or the director's designee of the state archives;

(8) The executive director or the executive director's designee of the state historical society of Missouri;

(9) The director or the director's designee of the United States Geological Survey;

(10) The director or the director's designee of the United States Forest Service; and

(11) The director or the director's designee of the United States Corps of Engineers.

3. Appointed members of the board shall serve three-year terms and shall serve until their successors are appointed. Vacancies on the board shall be filled in the same manner as the original appointment and such member appointed shall serve the remainder of the unexpired term.

4. The board shall meet annually and as otherwise required by the secretary of state.

5. The board shall designate from its members a vice chair and shall adopt written guidelines to govern the management of the board.

6. Each member of the board shall serve without compensation, but may be reimbursed for their actual and necessary expenses incurred in the performance of their duties as members of the board.

7. The secretary of state shall designate an employee of the secretary of state's office as executive secretary for the board, who shall serve as a nonvoting member and shall maintain the records of the board's activities and decisions and shall be responsible for correspondence between the board and the United States Board on Geographic Names and other agencies.

8. The board shall:

(1) Receive and evaluate all proposals for changes in or additions to names of geographic features and places in the state of Missouri to determine the most appropriate and acceptable names for use in maps and official documents of all levels of government;

(2) Make official recommendations to the United States Board on Geographic Names on behalf of the state of Missouri with respect to each proposal;

(3) Assist and cooperate with the United States Board on Geographic Names in matters relating to names of geographic features and places in Missouri;

(4) Assist in the maintenance of a Missouri geographic names database as part of the national database;

(5) Maintain a list of advisors* who have special interest and knowledge in Missouri history, geography, or culture and consult with such advisors* on a regular basis in the course of the board's deliberations;

(6) Develop and revise state priorities for geographic records projects following guidelines of the United States Board on Geographic Names; and

(7) Submit a report on its activities annually to the general assembly.

9. The board may apply for moneys through federal and state grant programs to sponsor and publish surveys of the condition and needs of geographic records in the state of Missouri and to solicit or develop proposals for projects to be carried out in the state for preservation of geographic records and publications.

(L. 2009 S.B. 480)

*Word "advisers" appears in original rolls.



Section 109.230 Duties of director.

Effective 28 Aug 1978

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

109.230. Duties of director. — The director shall, with due regard for the functions of the agencies concerned, and subject to the approval of the secretary of state:

(1) Establish standards, procedures, and techniques for effective management of records;

(2) Make continuing surveys of paperwork operations and recommend improvements in current records management practices including the use of space, equipment and supplies employed in creating, maintaining, storing and servicing records;

(3) With approval of the state records commission or local records board, establish standards for the preparation of schedules which provide for the retention of state or local records of continuing value and for the prompt and orderly disposal of state or local records no longer possessing sufficient administrative, legal, historical or fiscal value to warrant their future keeping;

(4) Publish lists of records authorized for disposal or retention;

(5) Supervise the state records center and archives;

(6) Establish standards and formulate procedures for the transfer, safeguarding and servicing of records;

(7) Evaluate economies of microfilming services for agencies;

(8) Obtain reports from agencies as required for the administration of the program;

(9) Serve as secretary to the state records commission; and

(10) Make copies of the public records filed with the state archives available at the expense of any person requesting copies.

(L. 1965 p. 233 § 4, A.L. 1972 S.B. 376, A.L. 1978 S.B. 755)



Section 109.240 Duties of agency heads.

Effective 28 Aug 1972

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

109.240. Duties of agency heads. — The head of each agency shall:

(1) Establish and maintain an active, continuing program for the economical and efficient management of the agency;

(2) Make and maintain records containing adequate and proper documentation of the organization, functions, policies, decisions, procedures and essential transactions of the agency designed to furnish information to protect the legal and financial rights of the state and of persons directly affected by the agency's activities;

(3) Submit to the chairman of the state records commission, in accordance with the standards established by the commission and promulgated by the director of records management and archives service, schedules proposing the length of time each state records series warrants retention for administrative, legal, historical or fiscal purposes after it has been received or created by the agency. The head of each agency also shall submit lists of state records in his custody that are not needed in the transaction of current business and that do not have sufficient administrative, legal, historical or fiscal value to warrant their further keeping;

(4) Cooperate with the director in the conduct of surveys made by him pursuant to the provisions of sections 109.200 to 109.310; and

(5) Comply with the rules, regulations, standards and procedures approved by the state records commission and issued by the director, records management and archives service.

(L. 1965 p. 233 § 5, A.L. 1972 S.B. 376)



Section 109.241 Local agency head, duties of.

Effective 28 Aug 2001

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

109.241. Local agency head, duties of. — The head of each local agency shall:

(1) Submit within six months after a call to do so from the secretary of state in accordance with standards established by the local records board and promulgated by the director of records management and archives, schedules proposing the length of time each local records series warrants retention for administrative, legal, historical or fiscal purposes after it has been received or created by the local agency;

(2) Submit lists of local records that are not needed in the transaction of current business and that do not have sufficient administrative, legal, historical or fiscal value to warrant their further retention;

(3) Cooperate with the director in the conduct of surveys made by the director pursuant to the provisions of sections 109.200 to 109.310;

(4) When files in the custody of a local governmental agency are microfilmed or otherwise reproduced through photographic, video, electronic, or other reproduction processes, including a computer-generated electronic or digital retrieval system, the public official having custody of the reproduced records shall, before disposing of the originals, certify to the director that the official has made provisions for preserving the microfilms or electronically created records for viewing and recalling images to paper or original form, as appropriate, and that the official has done so in a manner guaranteeing the proper retention and integrity of the records in accordance with standards established by the local records board. Certification shall include a statement, written plan, or reputable vendor's certificate, as appropriate, that any microfilm or document reproduced through electronic process meets the standards for archival permanence established by the United States of America Standards Institute or similar agency, or local records board. If records are microfilmed, original camera masters shall not be used for frequent reference or reading purposes, but copies shall be made for such purposes.

(L. 1972 S.B. 376, A.L. 1999 S.B. 34, A.L. 2001 H.B. 453 merged with H.B. 567)



Section 109.250 State records commission established — members — duties — meetings.

Effective 28 Aug 2010

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

109.250. State records commission established — members — duties — meetings. — 1. There is hereby created the "State Records Commission". It shall consist of the following members: the secretary of state, or his or her authorized representative, who shall act as chairperson; the attorney general, or his or her authorized representative; the state auditor, or his or her authorized representative; the commissioner of the office of administration, or his or her authorized representative; a member of the house of representatives appointed by the speaker of the house; a member of the senate appointed by the president pro tem of the senate; the director of the state historical society; and the chief information officer. The director of the records management and archives service will serve as secretary to the commission. While serving as secretary to the commission, he or she shall have no vote on matters considered by the commission.

2. It shall be the duty of the commission to determine what records no longer have any administrative, legal, research, or historical value and should be destroyed or disposed of otherwise. The commission will prescribe the procedures for compiling and submitting to the commission lists and schedules of records proposed for disposal and the procedures for the physical destruction or other disposition of records. Procedures prescribed by the commission will be promulgated by the director of the records management and archives service, only upon written approval of the commission.

3. The commission shall meet whenever called by the chairperson.

(L. 1965 p. 233 § 6, A.L. 1983 H.B. 96, et al., A.L. 2003 S.B. 108, A.L. 2010 H.B. 1868)



Section 109.255 Secretary of state duties as to local boards of record control — local boards, terms, expenses.

Effective 28 Aug 1986

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

109.255. Secretary of state duties as to local boards of record control — local boards, terms, expenses. — 1. The secretary of state is hereby authorized to appoint and serve as chairman of a local records board to advise, counsel, and judge what local records shall be retained, copied, preserved, or disposed of and in what manner these functions shall be carried out by the director. This board shall represent a wide area of public interest in local records and shall consist of at least twelve members one of whom shall represent school boards, one constitutional charter city, one third class city, one fourth class city, one village, one township, one for each class of county of the first and second class, one third or fourth class county, one higher education, one historical society and such other members as the secretary of state shall direct.

2. The members of the board of record control shall serve staggered terms and may be removed at the pleasure of the secretary of state.

3. The members of the board of control shall receive no salary but may be compensated for travel expenses if the budget of the secretary of state permits.

4. The board shall meet at such times as the chairman may call them.

5. The director with advice of the board of record control shall issue directives to guide local officials on the destruction of local records and nonrecord materials.

(L. 1972 S.B. 376, A.L. 1986 S.B. 732)



Section 109.260 Destruction of records and nonrecord materials.

Effective 28 Aug 1972

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

109.260. Destruction of records and nonrecord materials. — 1. No record shall be destroyed or otherwise disposed of by any agency unless it is determined by the commission or board that the record has no further administrative, legal, fiscal, research or historical value.

2. Nonrecord materials or materials not included within the definition of records as contained in sections 109.200 to 109.310 may, if not otherwise prohibited by law, be destroyed at any time by the agency in possession of such materials with approval of the commission or board. The director of the records management and archives service may formulate advisory procedures and interpretation to guide in the disposition of nonrecord materials.

(L. 1965 p. 233 § 7, A.L. 1972 S.B. 376)



Section 109.265 Disposition of nonrecord material, director to retain certain copies, when.

Effective 28 Aug 1998

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

109.265. Disposition of nonrecord material, director to retain certain copies, when. — The state records commission may determine that certain material under the permanent control of the director of records management and archives service is nonrecord material pursuant to section 109.260, and upon such determination may direct the sale or transfer of such material by the director upon such terms as deemed appropriate by the commission. The director shall retain a representative copy of any material subject to sale or transfer if no other copies of the material are within the permanent control of the director. All proceeds of such sale or transfer shall be deposited in the state document preservation fund established pursuant to section 109.005.

(L. 1998 H.B. 986 merged with S.B. 631)



Section 109.270 Records are property of state or local government — not to be damaged or disposed of.

Effective 28 Aug 1972

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

109.270. Records are property of state or local government — not to be damaged or disposed of. — All records made or received by or under the authority of or coming into the custody, control or possession of state or local officials in the course of their public duties are the property of the state or local government and shall not be mutilated, destroyed, transferred, removed or otherwise damaged or disposed of, in whole or in part, except as provided by law.

(L. 1965 p. 233 § 8, A.L. 1972 S.B. 376)



Section 109.280 Agency heads may determine nature and form of records — confidential records to be so treated.

Effective 28 Aug 1972

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

109.280. Agency heads may determine nature and form of records — confidential records to be so treated. — Nothing in sections 109.200 to 109.310 shall be construed to divest agency heads of the authority to determine the nature and form of the records required in the administration of their several departments, or to compel the removal of records deemed necessary by them in the performance of their statutory duties. Any records made confidential by law shall be so treated in the state or local records center and archives.

(L. 1965 p. 233 § 9, A.L. 1972 S.B. 376)



Section 109.290 Director to assist legislative and judicial branches upon request.

Effective 28 Aug 1965

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

109.290. Director to assist legislative and judicial branches upon request. — Upon request, the director of records management and archives service shall assist and advise in the establishment of records management programs in the legislative and judicial branches of state government and shall, as required by them, provide program services similar to those available to the executive branch of state government pursuant to the provisions of sections 109.200 to 109.310.

(L. 1965 p. 233 § 10)



Section 109.295 Certain activities not affected.

Effective 28 Aug 1972

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

109.295. Certain activities not affected. — Nothing in sections 109.200 to 109.310 shall be construed to:

(1) Prohibit the establishment or sharing of local records centers or records holding areas by local governmental agencies;

(2) Prohibit the establishment of regional state records centers to service the state's most populous areas, or

(3) Authorize disposal of records without audit or inspection when such is required by law, statute, ordinance, charter, or local policies and practices;

(4) Divest local officials of the authority to reproduce existing records so long as no unauthorized disposition is made of existing records.

(L. 1972 S.B. 376)



Section 109.300 Termination of agency — disposition of records.

Effective 28 Aug 1972

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

109.300. Termination of agency — disposition of records. — Upon the termination of any agency whose function or functions have not been transferred to another agency, the records of the terminated agency shall be deposited in the state records center and archives. The commission shall determine which records are of sufficient value to warrant their continued preservation by the state.

(L. 1965 p. 233 § 11, A.L. 1972 S.B. 376)



Section 109.310 Records, how destroyed — rules and regulations to supersede existing law and regulations.

Effective 28 Aug 1972

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

109.310. Records, how destroyed — rules and regulations to supersede existing law and regulations. — Records shall be destroyed according to the provisions of existing law and administrative regulations until the state records commission or local records board promulgates rules and regulations for the destruction of records. All provisions of law and all administrative rules and regulations for the destruction of records are repealed upon the effective date of the rules and regulations for the destruction of records adopted and promulgated by the commission or board pursuant to sections 109.200 to 109.310.

(L. 1965 p. 233 § 12, A.L. 1972 S.B. 376)



Section 109.400 Archival facility to be maintained, authority to enter into contracts and receive moneys.

Effective 28 Aug 2004

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

109.400. Archival facility to be maintained, authority to enter into contracts and receive moneys. — 1. The secretary of state is hereby authorized:

(1) To plan, acquire, construct, develop, operate, and maintain, or to lease or sublease to or from others for acquisition, construction, development, operation, and maintenance, an archival facility located in a city not within a county* to preserve documents of legal, historical, and genealogical importance to the state of Missouri, and to provide educational and outreach programs sponsored by the Missouri state archives;

(2) To enter into contracts and agreements with public or private persons, partnerships, associations, entities, corporations, and cities, counties, and other subdivisions of the state of Missouri such as might be necessary to promote the planning, acquisition, construction, development, operation, or maintenance of such facility and its programs; and

(3) To receive any grants, gifts, bequests, rentals, contributions, moneys, or properties appropriated or otherwise designated for payment to the secretary of state for the planning, acquisition, construction, development, operation, or maintenance of such facility and its programs by municipalities, counties, state, or other political subdivisions or public agencies or by the federal government or any agency or officer thereof or from any other public or private source.

2. Nothing in this section shall require any local agency, entity, or subdivision to transfer any records to the state archives.

(L. 2004 H.B. 1363 merged with S.B. 1172)

*The words "St. Louis city" appear in original rolls of H.B. 1363, 2004.



Section 109.410 Missouri State Archives — St. Louis Trust Fund established, use of funds.

Effective 28 Aug 2004

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

109.410. Missouri State Archives — St. Louis Trust Fund established, use of funds. — 1. There is hereby established in the state treasury a special revolving fund to be known as the "Missouri State Archives-St. Louis Trust Fund". The fund shall consist of all moneys received from federal, private, or other sources for the planning, acquisition, construction, development, operation, or maintenance of the facility and programs authorized by section 109.400. The fund shall further consist of fees generated at the St. Louis facility for copying public records and for providing public access to public records and images, including staff time required for making copies and reproducing images.

2. The state treasurer shall be custodian of the Missouri state archives-St. Louis trust fund. Moneys in the fund shall be used exclusively for the planning, acquisition, construction, development, operation, or maintenance of the facility and programs authorized by section 109.400. No moneys obtained through the provisions of this section shall be made a part of the general operating budget of the state of Missouri, nor shall they be transferred into the general revenue fund. No moneys from the state general revenue fund shall be appropriated for the purposes of funding an archival facility located in any city not within a county as provided in sections 109.400 to 109.410. Notwithstanding section 33.080 to the contrary, any moneys remaining in the fund at the end of any biennium shall not revert to the credit of the general revenue fund. All yield, interest, income, increment, or gain received from time deposit of moneys in the state treasury to the credit of the fund shall be credited to the fund. Notwithstanding any provision of law to the contrary, no amount of moneys in the fund shall be transferred from the fund or charged for purposes of the administration of central services for the state of Missouri.

(L. 2004 H.B. 1363 merged with S.B. 1172)



Section 109.500 Records defined.

Effective 28 Aug 1969

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

109.500. Records defined. — "Records", as used in sections 109.500 and 109.510, means documents, books, papers, photographs, maps, sound recordings, or other material, regardless of physical form or characteristics, made or received pursuant to law or in connection with the transaction of official business. Library museum material made or acquired and preserved solely for reference or exhibition purposes, extra copies of documents preserved only for convenience of reference, and stocks of publications and of processed documents are not included within the definition of records as used in sections 109.500 and 109.510, and are hereinafter designated as "nonrecord" materials; and any record designated or treated as a record under state law.

(L. 1969 H.B. 161 § 1)



Section 109.510 Data processing may be used for all records.

Effective 28 Aug 1969

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

109.510. Data processing may be used for all records. — Other provisions of law notwithstanding, automation data processing equipment and procedures may be utilized for all records required by law of county officials, including circuit clerks, in counties of the first class.

(L. 1969 H.B. 161 § 2)






Chapter 110 Depositaries for Public Funds

Chapter Cross References



Section 110.010 Deposits of public funds to be secured.

Effective 28 Aug 1988

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

110.010. Deposits of public funds to be secured. — 1. The public funds of every county, township, city, town, village, school district of every character, road district, sewer district, fire protection district, water supply district, drainage or levee district, state hospital, state schools for the mentally deficient, Missouri School for the Deaf, Missouri School for the Blind, Missouri Training School for Boys, training school for girls, Missouri Veterans' Home, Missouri State Chest Hospital, state university, Missouri state teachers' colleges, Lincoln University, which are deposited in any banking institution acting as a legal depositary of the funds under the statutes of Missouri requiring the letting and deposit of the same and the furnishing of security therefor, shall be secured by the deposit of securities of the character prescribed by section 30.270 for the security of funds deposited by the state treasurer.

2. The securities shall, at the option of the depositary banking institution, be delivered either to the fiscal officer or the governing body of the municipal corporation or other depositor of the funds, or by depositing the securities with another banking institution or safe depositary as trustee satisfactory to both parties to the depositary agreement. The trustee may be a bank owned or controlled by the same bank holding company as the depositary banking institution.

3. The rights and duties of the several parties to the depositary contract shall be the same as those of the state and the depositary banking institution respectively under section 30.270. If a depositary banking institution deposits the bonds or securities with a trustee as above provided, and the municipal corporation or other depositor of funds gives notice in writing to the trustee that there has been a breach of the depositary contract and makes demand in writing on the trustee for the securities, or any part thereof, then the trustee shall forthwith surrender to the municipal corporation or other depositor of funds a sufficient amount of the securities to fully protect the depositor from loss and the trustee shall thereby be discharged of all further responsibility in respect to the securities so surrendered.

(RSMo 1939 § 8183, A.L. 1955 p. 735, A.L. 1959 S.B. 77, A.L. 1961 p. 463, A.L. 1971 H.B. 581, A.L. 1988 H.B. 1204)

CROSS REFERENCES:

Banks exempt from furnishing security for insured deposits, 362.490

Depositaries of state moneys, 30.250 to 30.280

Fiscal agent, selection of bank as--duties, 33.440 to 33.470

School funds, depositaries for, 165.201 to 165.301



Section 110.020 Securities deposited, amount of.

Effective 28 Aug 1973

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

110.020. Securities deposited, amount of. — The value of the securities deposited and maintained by a legal depositary under section 110.010 shall at all times be not less than one hundred percent of the actual amount of the funds on deposit with the depositary, less the amount, if any, insured by the Federal Deposit Insurance Corporation.

(RSMo 1939 § 8184, A.L. 1959 S.B. 77, A.L. 1973 S.B. 66)

CROSS REFERENCES:

Accounts of certain savings and loan associations shall be legal securities, when, 369.194

Bonds, notes, etc., of the FHA may be used as security, 362.190



Section 110.030 Advertisement for bids unnecessary, when.

Effective 28 Aug 1939

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

110.030. Advertisement for bids unnecessary, when. — The various statutory provisions in relation to the advertisement for and receipt of bids and the award of the funds to the best bidder or bidders for the whole or any part of any of the public funds of the character referred to in section 110.010 shall be applicable only if and when, at the time of said advertisement and award, it shall be lawful for banking institutions to pay interest upon demand deposits, in which event such applicable statutory provisions shall be complied with; but if, at the time of the advertisement for bids or the receipt of bids or the award of funds, it shall be unlawful for depositary banks and trust companies to pay interest upon such demand deposits, the award or awards of such funds shall be made in each case, without bids and without requiring the payment of any bonus or interest, by the authority or authorities which are by statute empowered to make the awards of such funds upon bids.

(RSMo 1939 § 8185)



Section 110.040 Depositary outside of territorial limits legal, when.

Effective 28 Aug 1939

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

110.040. Depositary outside of territorial limits legal, when. — In the event that there shall be no banking corporation, association, trust company or individual banker in the territory within which the depositary or depositaries of any public fund must, under the applicable laws of this state, be located to become eligible for selection, or in the event that the selected depositary or depositaries within such territory shall fail to accept such award or awards of such public funds as may be made, then the authority or authorities which are by law empowered to make such selection of depositaries and awards of public funds thereto are authorized and empowered to select as depositary or depositaries such banking institutions located outside the territorial limits aforesaid as such authority or authorities may deem the safest and most convenient depositary or depositaries for such public fund.

(RSMo 1939 § 8186)



Section 110.050 Liability of depositaries.

Effective 28 Aug 1939

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

110.050. Liability of depositaries. — No bank or trust company wherein any deposits of private or public moneys shall be made shall become obligated or liable on account thereof except for the safekeeping thereof and for the payment of the amount thereof with interest thereon, if any, which said depositary may have contracted to pay. All banks and trust companies and other banking institutions now or hereafter engaged in business in this state shall be and they are hereby authorized with respect to any and all such funds deposited with them to provide and maintain the security for such deposits as may be by law required.

(RSMo 1939 § 8187)



Section 110.060 Banks to provide security for certain deposits, when.

Effective 28 Aug 1953

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

110.060. Banks to provide security for certain deposits, when. — All banks and trust companies and other banking institutions now or hereafter engaged in business in this state shall be and they are hereby likewise authorized with respect to funds of the United States government or of any agency or instrumentality thereof, or funds held under the provisions of the Bankruptcy Act and amendments thereof, or the provisions of any other act of congress, which may be deposited with them, to provide and maintain security for such deposits as may be by such laws required. All banks and trust companies and other banking institutions now or hereafter engaged in business in this state shall be, and they are hereby, likewise authorized, with respect to funds of any housing authority created under chapter 99 and amendments thereof, which may be deposited with them, to provide and maintain security for such deposits, as may be required under any agreement of any such housing authority with the United States, or any agency or instrumentality thereof, for loans, grants-in-aid, annual contributions or other financial assistance to such housing authority, or as may be required under any general depositary agreement or any fiscal agent agreement of any such housing authority with any such bank or trust company executed pursuant to any such annual contributions contract.

(RSMo 1939 § 8188, A.L. 1953 p. 660)



Section 110.070 Bids for depositaries — publication of notice.

Effective 28 Aug 2004

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

110.070. Bids for depositaries — publication of notice. — 1. Subject to the provisions of section 110.030, all boards of managers, curators, trustees or other persons by whatever name called, who have the management of any state institution, that have the use or custody of any funds, on or before the first Monday of July for the year in which a bid is requested shall receive sealed proposals from banking corporations, associations, or trust companies in any city, town or county in which the institutions are located which desire to be selected as depositaries of the moneys and funds of the institution. The bids may be for a period of one to four years.

2. Notice that bids will be received shall be published by the secretary of the board at least twenty days before the meeting at which the depositary is to be selected in some newspaper published in the city, town or county at least once in each week.

(RSMo 1939 § 9373, A.L. 1959 S.B. 77, A.L. 2004 S.B. 1320)

Prior revisions: 1929 § 8676; 1919 § 12319



Section 110.080 Bids for depositaries — guarantee — disclosure of bids a misdemeanor.

Effective 28 Aug 2004

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

110.080. Bids for depositaries — guarantee — disclosure of bids a misdemeanor. — 1. Any banking corporation, association or trust company in the city desiring to bid shall deliver to the secretary of the board on or before twelve o'clock noon on the day of the meeting at which the depositary is to be selected a sealed bid stating the rate of interest that it offers to pay on the funds and moneys of the institution for the term of up to four years next ensuing the date of the bid.

2. Each bid shall be accompanied by a check in favor of the institution on some solvent banking corporation, association, or trust company in the city, duly certified, for not less than one thousand dollars, as a guaranty of good faith on the part of the bidder that if its bid is accepted by the board it will give the security required by section 110.010.

3. It is a misdemeanor for the secretary of the board to directly or indirectly disclose the amount of any bid before the selection of the depositary or depositaries.

(RSMo 1939 § 9374, A.L. 1959 S.B. 77, A.L. 2004 S.B. 1320)

Prior revisions: 1929 § 8677; 1919 § 12320



Section 110.090 Selection of depositary — computation of interest — rejected bids.

Effective 28 Aug 1959

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

110.090. Selection of depositary — computation of interest — rejected bids. — 1. At twelve o'clock noon on the day named for the selection of the depositary, the board shall publicly open the bids and cause each bid to be entered upon the records of the board, and shall select from the bidders, as depositaries of the funds and moneys of the institution, the banking corporation, association or trust company, who bid the highest rate of interest, and shall notify the successful bidder selected; but the board may reject any and all bids.

2. The interest upon the funds and moneys shall be computed upon the daily balances to the credit of the institution with each of the depositaries, and shall be payable by each depositary on the first day of each month, to the treasurer of the institution, who shall place the same to the credit of the institution. The depositaries shall, on the first day of each month, render to the secretary of the board a statement, in writing, showing the amount of interest paid by the depositary.

3. The secretary of the board shall return the certified checks accompanying the bids to the banking corporations, associations, or trust companies whose bids which they accompanied were rejected, and, upon the approval of the securities provided for in section 110.010, return the certified check accompanying the accepted bids to the banking corporation, association, or trust company from whom it was received.

4. If, for any reason, no selection of a depositary is made at the time fixed by sections 110.070 to 110.120, the board of managers by whatever name called may, at any subsequent time, after twenty days' notice, receive bids and select depositaries in the manner herein provided, in which event the selection shall only be for the period of time as may intervene until the next regular period for the selection of the depositary.

(RSMo 1939 § 9375, A.L. 1959 S.B. 77)

Prior revisions: 1929 § 8678; 1919 § 12321



Section 110.110 Duty of treasurer.

Effective 28 Aug 1959

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

110.110. Duty of treasurer. — The treasurer of the board of managers, by whatever name called, of the institution, after the selection of the depositaries and the approval of their security, immediately upon the receipt of any money thereafter shall deposit the same with the depositary to the credit of the institution, and the treasurer shall, as near as may be, maintain with the depositary selected its due and proper share of the total of the funds let; and for any failure of the treasurer to make transfer of the funds or to deposit all of the funds with the depositary, he shall be liable to the depositary for ten percent per month upon the part of the funds not deposited, to be recovered by civil action.

(RSMo 1939 § 9377, A.L. 1959 S.B. 77)

Prior revisions: 1929 § 8680; 1919 § 12323



Section 110.130 Depositaries of county funds — how selected.

Effective 28 Aug 2007

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

110.130. Depositaries of county funds — how selected. — 1. Subject to the provisions of section 110.030 the county commission of each county in this state on or before the first Monday of* July for* the year in which a bid is requested and every fourth year thereafter, with an option to rebid in each odd-numbered year, shall receive proposals from banking corporations or associations at the county seat of the county which desire to be selected as the depositaries of the funds of the county.

2. Notice that such bids will be received shall be published by the clerk of the commission twenty days before the commencement of the term in some newspaper published in the county, and if no newspaper is published therein, then the notice shall be published at the door of the courthouse of the county. In counties operating under the township organization law of this state, township boards shall exercise the same powers and privileges with reference to township funds as are conferred in sections 110.130 to 110.260 upon county commissions with reference to county funds at the same time and manner, except that township funds shall not be divided but let as an entirety; and except, also, that in all cases of the letting of township funds, three notices, posted in three public places by the township clerk, will be a sufficient notice of such letting.

(RSMo 1939 § 13846, A.L. 1955 p. 734, A.L. 1959 S.B. 77, A.L. 1965 p. 236, A.L. 1996 H.B. 1469 merged with S.B. 914, A.L. 2005 S.B. 210, A.L. 2007 S.B. 22 merged with S.B. 497)

Prior revisions: 1929 § 12184; 1919 § 9582; 1909 § 3803

*Word "in" appears here in original rolls of S.B. 22, 2007.

CROSS REFERENCE:

County collector to make daily deposits, 52.360



Section 110.140 Procedure for bidders — disclosure of bids a misdemeanor.

Effective 28 Aug 2016

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

110.140. Procedure for bidders — disclosure of bids a misdemeanor. — 1. Any banking corporation or association in the county desiring to bid shall deliver to the clerk of the commission, on or before the first Monday of July at which the selection of depositaries is to be made, a sealed proposal, stating the rate of interest that the banking corporation, or association offers to pay on the funds of the county for the term of two or four years next ensuing the date of the bid, or, if the selection is made for a less term than two or four years, as provided in sections 110.180 and 110.190, then for the time between the date of the bid and the next regular time for the selection of depositaries as fixed by section 110.130.

2. Each bid shall be accompanied by a certified check for not less than two thousand five hundred dollars, as a guaranty of good faith on the part of the bidder, that if his or her bid should be the highest he or she will provide the security required by section 110.010. Upon his or her failure to give the security required by law, the amount of the certified check shall go to the county as liquidated damages, and the commission may order the county clerk to readvertise for bids.

3. It shall be a misdemeanor, and punishable as such, for the clerk of the commission, or any deputy of the clerk, to directly or indirectly disclose the amount of any bid before the selection of depositaries.

(RSMo 1939 § 13848, A.L. 1959 S.B. 77, A.L. 1996 H.B. 1469 merged with S.B. 914, A.L. 2007 S.B. 22 merged with S.B. 497, A.L. 2010 S.B. 771, A.L. 2016 S.B. 660)

Prior revisions: 1929 § 12185; 1919 § 9583; 1909 § 3804



Section 110.150 Public opening of bids — computation and payment of interest — rejected bids.

Effective 28 Aug 2010

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

110.150. Public opening of bids — computation and payment of interest — rejected bids. — 1. The county commission, at noon on or before the first Monday of July for the year in which a bid is requested and every second or fourth year thereafter, shall publicly open the bids, and cause each bid to be entered upon the records of the commission, and shall select as the depositaries of all the public funds of every kind and description going into the hands of the county treasurer, and also all the public funds of every kind and description going into the hands of the collector-treasurer in counties under township organization, the deposit of which is not otherwise provided for by law, the banking corporations or associations whose bids respectively made for one or more of the parts of the funds shall in the aggregate constitute the largest offer for the payment of interest per annum for the funds; but the commission may reject any and all bids.

2. The interest upon each fund shall be computed upon the daily balances with the depositary, and shall be payable to the county treasurer monthly, who shall place the interest to the credit of each individual fund held by the county treasurer; provided, that the interest on any funds collected by the collector of any county of the first classification not having a charter form of government on behalf of any political subdivision or special district shall be credited to such political subdivision or special district.

3. The county clerk shall, in opening the bids, return the certified checks deposited with him to the banks whose bids are rejected, and on approval of the security of the successful bidders return the certified checks to the banks whose bids are accepted.

(RSMo 1939 § 13849, A.L. 1959 S.B. 77, A.L. 1971 H.B. 45, A.L. 1984 S.B. 423, A.L. 1985 H.B. 568, A.L. 1996 H.B. 1469 merged with S.B. 914, A.L. 2005 S.B. 210, A.L. 2007 S.B. 22 merged with S.B. 497, A.L. 2010 S.B. 771)

Prior revisions: 1929 § 12186; 1919 § 9584; 1909 § 3805



Section 110.170 Transferring funds to depositary — liability of collector-treasurer and depositary — duties of township trustees.

Effective 28 Aug 2010

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

110.170. Transferring funds to depositary — liability of collector-treasurer and depositary — duties of township trustees. — 1. As soon as the required security is given and approved, the commission shall make an order designating the successful bidders as depositaries of the funds until sixty-five days after the time fixed by sections 110.130 to 110.260 for another selection, and thereupon the county treasurer, or the collector-treasurer if the county be under township organization, shall immediately upon the making of the order, transfer to the depositaries the part or parts of all funds respectively let to the depositaries under the selection, and immediately upon the receipt of any money thereafter deposit it with the depositaries to the credit of the county. The said treasurer shall, as nearly as may be, maintain with each of the depositaries selected its due and proportionate share of the total of the funds let.

2. For any failure of the county treasurer to make transfer of the funds or to deposit all of the funds with the depositaries, whether the same shall come into his hands as treasurer or as collector-treasurer of the revenue, or otherwise, he is liable to the depositaries, respectively, for ten percent per month, during such failure, upon the respective part or parts of said funds not so deposited, to be recovered by civil action.

3. In counties under township organization the township trustee shall deposit all school taxes received by him with the depositary selected by the township board of his township as the depositary of the township funds; and in default of the selection of a depositary by the township board, and during the time when any township has no depositary of its funds, the township trustee shall deposit all school taxes and all township funds received by him in any county depositary within the township, if there be one; if not, then in the county depositary most convenient to the township, and such county depositary shall thereupon pay to the township the same rate of interest upon the moneys which it has contracted to pay the county upon its funds, and the township may recover the same by civil action.

(RSMo 1939 § 13851, A.L. 1959 S.B. 77, A.L. 2010 S.B. 771)

Prior revisions: 1929 § 12188; 1919 § 9586; 1909 § 3807



Section 110.180 Duty of county commission when no bids submitted.

Effective 28 Aug 1959

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

110.180. Duty of county commission when no bids submitted. — If for any reason the banking corporations or associations in any county fail or refuse to submit proposals to act as county depositaries as provided in section 110.140, the county commission may deposit the funds of the county with any one or more of the banking corporations, or associations in the county or adjoining counties, in the sums or amounts, and for the period of time, the commission deems advisable, at the rate of interest, not less than one and one-half percent, as is agreed upon by the commission and the banking concern receiving the deposit, the interest to be computed upon the daily balances due the county, as provided in section 110.150. Any bank or banking concern agreeing to accept deposits under this section shall provide security as required by section 110.010.

(RSMo 1939 § 13852, A.L. 1959 S.B. 77)

Prior revisions: 1929 § 12189; 1919 § 9587; 1909 § 3808



Section 110.190 Duty of county commission when funds are deposited with two or more banks.

Effective 28 Aug 1959

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

110.190. Duty of county commission when funds are deposited with two or more banks. — When the funds of any county are deposited with two or more banking corporations, or associations, as provided in section 110.180, the county commission shall select and name, by order, one of the banking concerns to act as a clearing house for the others, at which all checks drawn by the county treasurer upon the county funds shall be finally paid; and the bank so selected and acting as a clearing house shall be allowed a rebate on the amount of interest due from it to the county for funds deposited with it; but the rebate shall not exceed one-half of one percent per annum on the whole amount of county funds deposited with the banking concern, to be computed as provided in section 110.150 and to be deducted from the amount of interest due and payable monthly as provided in section 110.150.

(RSMo 1939 § 13853, A.L. 1959 S.B. 77)

Prior revisions: 1929 § 12190; 1919 § 9588; 1909 § 3809



Section 110.200 County commission may readvertise and relet.

Effective 28 Aug 1939

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

110.200. County commission may readvertise and relet. — If the bids submitted under the provisions of section 110.140 shall not, when taken together, include the whole of said funds, the county commission may let the part or parts not bid for in the manner provided in section 110.190, or, if the rate of interest offered upon any part or parts into which said funds are divided shall, in the judgment of the commission, be too low, said county commission may accept one or more bids for one or more of said parts, and readvertise and relet the part or parts of said funds for which an adequate rate of interest has not been offered, or may let such part or parts in the manner provided in section 110.180.

(RSMo 1939 § 13854)

Prior revisions: 1929 § 12191; 1919 § 9589; 1909 § 3810



Section 110.210 Failure to select depositary.

Effective 28 Aug 1939

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

110.210. Failure to select depositary. — If, for any reason, no selection of a depositary is made at the time fixed by sections 110.130 to 110.260, the county commission may, at any subsequent term, after twenty days' notice, receive bids and select a depositary or depositaries in the manner provided in section 110.130, and the bank or banks so selected shall remain the depositary or depositaries until the next regular term for the selection of a depositary as provided by section 110.130, unless the order selecting it be revoked for the causes specified in sections 110.130 to 110.260.

(RSMo 1939 § 13859)

Prior revisions: 1929 § 12196; 1919 § 9594; 1909 § 3815



Section 110.230 Duplicate monthly statements by depositaries.

Effective 28 Aug 1939

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

110.230. Duplicate monthly statements by depositaries. — It shall be the duty of each depositary selected under the provisions of sections 110.130 to 110.260 on the first of each month to make a statement in duplicate of the amount of interest accrued for the preceding month, and of the balance standing to the credit of said county with such depositary, one of which statements said depositary shall deliver to the county treasurer, and one to the county clerk of said county.

(RSMo 1939 § 13857)

Prior revisions: 1929 § 12194; 1919 § 9592; 1909 § 3813



Section 110.240 Warrants — checks.

Effective 28 Aug 1992

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

110.240. Warrants — checks. — It is the duty of the county treasurer to draw a check as county treasurer upon a county depositary in favor of the legal holder thereof, and to charge the same to the fund upon which it is drawn. No county treasurer shall draw any check upon the funds in any depositary unless there is sufficient money belonging to the fund upon which the check is drawn to pay the same, and no money belonging to the county shall be paid by any depositary except upon checks of the county treasurer. In case any bonds, coupons or other indebtedness of the county are payable by the terms of the bonds, coupons or other debts at any particular place other than the treasury of the county, nothing contained in this section shall prevent any county commission from causing the treasurer to place a sufficient sum at the place where such debts shall be payable, at the time of their maturity, to meet the same.

(RSMo 1939 § 13858, A.L. 1992 S.B. 833)

Prior revisions: 1929 § 12195; 1919 § 9593; 1909 § 3814

(1971) County treasurer's duty to pay school district's money on warrant of school board is purely ministerial and fact that state board of education had ordered dissolving of school district does not relieve him of that duty. State ex rel. Sch. Dist. No. 15, Pleasant Val. v. Baker (A.), 472 S.W.2d 865.



Section 110.250 Depositary to provide additional security, when.

Effective 28 Aug 1959

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

110.250. Depositary to provide additional security, when. — If the county commission, at any time, deems it necessary for the protection of the county, it may require any depositary to provide additional security, and upon failure to do so within five days after the service of a copy of the order upon the bank the county commission may proceed to select another depositary in lieu thereof, in the manner provided in section 110.130.

(RSMo 1939 § 13860, A.L. 1959 S.B. 77)

Prior revisions: 1929 § 12197; 1919 § 9595; 1909 § 3816



Section 110.260 County treasurer exempt from liability, when.

Effective 28 Aug 1939

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

110.260. County treasurer exempt from liability, when. — The county treasurer shall not be responsible for any loss of the county funds through the negligence or failure of any depositary, but nothing in sections 110.130 to 110.260 shall release said treasurer from any loss resulting from any official misconduct on his part, or from responsibility for the funds of the county, until a depositary shall be selected and the funds deposited therein, or for any misappropriation of such funds in any manner by him.

(RSMo 1939 § 13861)

Prior revisions: 1929 § 12198; 1919 § 9596; 1909 § 3817



Section 110.270 Counties may place money not needed for current operations outright or by repurchase agreement, requirement.

Effective 28 Aug 1994

Title VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

110.270. Counties may place money not needed for current operations outright or by repurchase agreement, requirement. — Any county may place money of the county which it has determined is not needed for current operations in obligations described in Section 15, Article IV, Constitution of Missouri, outright or by repurchase agreement. Such obligations and agreements shall be purchased through institutions in the county whose deposits may be insured by an agency of the United States government, hereafter referred to as federally insured institutions, provided the county determines such purchases to be in the best interest of the county as determined by the county treasurer. When such federally insured institutions are unwilling or unable to provide such obligations and agreements, the county may purchase them from federally insured institutions in any adjacent county in Missouri. The investment authority granted by this section shall be in addition to the investment authority otherwise granted a county by law.

(L. 1994 H.B. 1312)









Title IX SUFFRAGE AND ELECTIONS

Chapter 115 Election Authorities and Conduct of Elections

Chapter Cross References



Section 115.001 Short title.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.001. Short title. — Sections 115.001 to 115.641 and sections 51.450 and 51.460* shall be known as the "Comprehensive Election Act of 1977".

(L. 1977 H.B. 101 § 1.001)

Effective 1-01-78

*Section 51.450 was repealed by S.B. 65, et al., 1987.

(1980) Legislative intent in Election Act was that primary election contests be fully decided prior to general election. Black v. Bockenkamp (A.), 607 S.W.2d 176.



Section 115.002 Citation of law.

Effective 28 Aug 2006

Title IX SUFFRAGE AND ELECTIONS

115.002. Citation of law. — Sections 115.002, 115.024, 115.105, 115.124, 115.159, 115.163, 115.203, 115.205, 115.219, 115.225, 115.237, 115.247, 115.249, 115.427, 115.430, 115.431, 115.439, 115.445, 115.449, 115.453, 115.456, and 115.631, may be cited as the "Missouri Voter Protection Act".

(L. 2006 S.B. 1014 & 730)



Section 115.003 Purpose clause.

Effective 28 Aug 2013

Title IX SUFFRAGE AND ELECTIONS

115.003. Purpose clause. — The purpose of sections 115.001 to 115.801 is to simplify, clarify and harmonize the laws governing elections. It shall be construed and applied so as to accomplish its purpose.

(L. 1977 H.B. 101 § 1.005, A.L. 2013 S.B. 99)



Section 115.005 Scope of act.

Effective 28 Aug 2013

Title IX SUFFRAGE AND ELECTIONS

115.005. Scope of act. — Notwithstanding any other provision of law to the contrary, sections 115.001 to 115.801 shall apply to all public elections in the state, except elections for which ownership of real property is required by law for voting.

(L. 1977 H.B. 101 § 1.010, A.L. 1978 H.B. 971, A.L. 2013 S.B. 99)



Section 115.007 Presumption against implied repealer.

Effective 28 Aug 2013

Title IX SUFFRAGE AND ELECTIONS

115.007. Presumption against implied repealer. — No part of sections 115.001 to 115.801 shall be construed as impliedly amended or repealed by subsequent legislation if such construction can be reasonably avoided.

(L. 1977 H.B. 101 § 1.015, A.L. 2013 S.B. 99)



Section 115.009 Effective date of act January 1, 1978.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.009. Effective date of act January 1, 1978. — The effective date of sections 115.001 to 115.641 and sections 51.450 and 51.460* shall be January 1, 1978. Any amendment made to a provision repealed by sections 115.001 to 115.641 and sections 51.450 and 51.460* shall remain in force only until January 1, 1978.

(L. 1977 H.B. 101 § 1.020)

Effective 1-01-78

*Section 51.450 was repealed by S.B. 65, et al., 1987.



Section 115.012 Rules, promulgation, procedure.

Effective 28 Aug 1995

Title IX SUFFRAGE AND ELECTIONS

115.012. Rules, promulgation, procedure. — No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1994 H.B. 1411 § 1, A.L. 1995 S.B. 3)



Section 115.013 Definitions.

Effective 28 Aug 2014

Title IX SUFFRAGE AND ELECTIONS

115.013. Definitions. — As used in this chapter, unless the context clearly implies otherwise, the following terms mean:

(1) "Automatic tabulating equipment", the apparatus necessary to examine and automatically count votes, and the data processing machines which are used for counting votes and tabulating results;

(2) "Ballot", the ballot card, paper ballot or ballot designed for use with an electronic voting system on which each voter may cast all votes to which he or she is entitled at an election;

(3) "Ballot card", a ballot which is voted by making a punch or sensor mark which can be tabulated by automatic tabulating equipment;

(4) "Ballot label", the card, paper, booklet, page or other material containing the names of all offices and candidates and statements of all questions to be voted on;

(5) "Counting location", a location selected by the election authority for the automatic processing or counting, or both, of ballots;

(6) "County", any one of the several counties of this state or the City of St. Louis;

(7) "Disqualified", a determination made by a court of competent jurisdiction, the Missouri ethics commission, an election authority or any other body authorized by law to make such a determination that a candidate is ineligible to hold office or not entitled to be voted on for office;

(8) "District", an area within the state or within a political subdivision of the state from which a person is elected to represent the area on a policy-making body with representatives of other areas in the state or political subdivision;

(9) "Electronic voting machine", any part of an electronic voting system on which a voter is able to cast a ballot under this chapter;

(10) "Electronic voting system", a system of casting votes by use of marking devices, and counting votes by use of automatic tabulating or data processing equipment, and includes computerized voting systems;

(11) "Established political party" for the state, a political party which, at either of the last two general elections, polled for its candidate for any statewide office more than two percent of the entire vote cast for the office. "Established political party" for any district or political subdivision shall mean a political party which polled more than two percent of the entire vote cast at either of the last two elections in which the district or political subdivision voted as a unit for the election of officers or representatives to serve its area;

(12) "Federal office", the office of presidential elector, United States senator, or representative in Congress;

(13) "Independent", a candidate who is not a candidate of any political party and who is running for an office for which party candidates may run;

(14) "Major political party", the political party whose candidates received the highest or second highest number of votes at the last general election;

(15) "Marking device", either an apparatus in which ballots are inserted and voted by use of a punch apparatus, or any approved device which will enable the votes to be counted by automatic tabulating equipment;

(16) "Municipal" or "municipality", a city, village, or incorporated town of this state;

(17) "New party", any political group which has filed a valid petition and is entitled to place its list of candidates on the ballot at the next general or special election;

(18) "Nonpartisan", a candidate who is not a candidate of any political party and who is running for an office for which party candidates may not run;

(19) "Political party", any established political party and any new party;

(20) "Political subdivision", a county, city, town, village, or township of a township organization county;

(21) "Polling place", the voting place designated for all voters residing in one or more precincts for any election;

(22) "Precincts", the geographical areas into which the election authority divides its jurisdiction for the purpose of conducting elections;

(23) "Public office", any office established by constitution, statute or charter and any employment under the United States, the state of Missouri, or any political subdivision or special district, but does not include any office in the reserve forces or the National Guard or the office of notary public or city attorney in cities of the third classification or cities of the fourth classification;

(24) "Question", any measure on the ballot which can be voted "YES" or "NO";

(25) "Relative within the first degree by consanguinity or affinity", a spouse, parent, or child of a person;

(26) "Relative within the second degree by consanguinity or affinity", a spouse, parent, child, grandparent, brother, sister, grandchild, mother-in-law, father-in-law, daughter-in-law, or son-in-law;

(27) "Special district", any school district, water district, fire protection district, hospital district, health center, nursing district, or other districts with taxing authority, or other district formed pursuant to the laws of Missouri to provide limited, specific services;

(28) "Special election", elections called by any school district, water district, fire protection district, or other district formed pursuant to the laws of Missouri to provide limited, specific services; and

(29) "Voting district", the one or more precincts within which all voters vote at a single polling place for any election.

(L. 1977 H.B. 101 § 1.025, A.L. 1979 S.B. 275, A.L. 1982 S.B. 526, A.L. 1986 H.B. 1471, et al., A.L. 1997 S.B. 132, A.L. 1999 H.B. 676, A.L. 2002 S.B. 675, A.L. 2005 H.B. 58, A.L. 2014 H.B. 1136)



Section 115.015 Election authority established and defined.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.015. Election authority established and defined. — The county clerk shall be the election authority, except that in a city or county having a board of election commissioners, the board of election commissioners shall be the election authority.

(L. 1977 H.B. 101 § 2.001)

Effective 1-01-78



Section 115.017 Election commissioners, where.

Effective 28 Aug 1997

Title IX SUFFRAGE AND ELECTIONS

115.017. Election commissioners, where. — There shall be a board of election commissioners:

(1) In each county which has or hereafter has over nine hundred thousand inhabitants;

(2) In each city not situated in a county;

(3) In each city which has over three hundred thousand inhabitants on January 1, 1978, and is situated in more than one county;

(4) In each county of the first classification containing any part of a city which has over three hundred thousand inhabitants; provided that the county commission of a county which becomes a county of the first classification after December 31, 1998, may, prior to such date, adopt an order retaining the county clerk as the election authority. The county may subsequently establish a board of election commissioners as provided in subdivision (5) of this section;

(5) In each county of the first class which elects to have such a board through procedures provided in section 115.019.

(L. 1977 H.B. 101 § 2.005, A.L. 1997 H.B. 761)



Section 115.019 Voters may petition to establish a board of election commissioners, procedure — form of petition.

Effective 28 Aug 2005

Title IX SUFFRAGE AND ELECTIONS

115.019. Voters may petition to establish a board of election commissioners, procedure — form of petition. — 1. Any group of registered voters from any county of the first classification not having a board of election commissioners may circulate a petition for the formation of a board.

2. The petition shall be signed by the number of registered voters in the county equal to at least fifteen percent of the total votes cast in the county for governor at the last gubernatorial election.

3. Petitions proposing the formation of a board of election commissioners in any county of the first classification shall be filed with the election authority of the county not later than 5:00 p.m. on the thirteenth Tuesday preceding a general election.

4. Each petition for the formation of a board of election commissioners shall consist of sheets of uniform size. The space for signatures on either side of a petition page shall be no larger than eight and one-half by fourteen inches, and each page shall contain signatures of registered voters from only one county. Each page of each petition for the formation of a board of election commissioners shall be in substantially the following form:

­

­

­­

­

5. The validity of each petition filed pursuant to provisions of this section shall be determined in the manner provided for new party and independent candidate petitions in sections 115.333, 115.335 and 115.337.

6. Upon the filing of a valid petition for the formation of a board of election commissioners or upon a majority vote of the county commission in any county of the first classification with more than eighty-two thousand but fewer than eighty-two thousand one hundred inhabitants, it shall be the duty of the election authority to have the following question placed on the official ballot, in the same manner other questions are placed, at the next general election:

"Should a board of election commissioners be established in ______ County to assume responsibility for the registration of voters and the conduct of elections?"

7. The votes for and against the question shall be counted and certified in the same manner as votes on other questions.

8. If the question is approved by a majority of the voters at the election, a board of election commissioners shall be appointed as provided in this subchapter and shall have the same rights and responsibilities provided by law for all boards of election commissioners.

9. Any person who is a registered voter of a county of the first classification not having a board of election commissioners may sign a petition for the formation of a board in the county. Any person who signs a name other than the person's own to any petition or knowingly signs the person's name more than once to the same petition or who knows the person is not a registered voter at the time of signing such petition, or any officer or person willfully violating any provision of this section shall be guilty of a class two election offense.

(L. 1977 H.B. 101 § 2.010, A.L. 1986 H.B. 1471, et al., A.L. 1997 S.B. 132, A.L. 1999 H.B. 676, A.L. 2005 H.B. 58 merged with H.B. 342 merged with S.B. 210)



Section 115.021 Jurisdiction of election boards.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.021. Jurisdiction of election boards. — 1. In each city which has over three hundred thousand inhabitants on January 1, 1978, and is situated in more than one county, the board of election commissioners for the city shall have jurisdiction in that part of the city situated in the county containing the major portion of the city.

2. In each county of the first class containing the major portion of a city which has over three hundred thousand inhabitants, the board of election commissioners shall have jurisdiction in that part of the county outside the city.

3. In each city not situated in a county, the board of election commissioners shall have jurisdiction throughout the city.

4. In all other counties, the election authority shall have jurisdiction throughout the county.

(L. 1977 H.B. 101 § 2.015)

Effective 1-01-78



Section 115.023 Election authority to conduct all elections — which authority, how determined.

Effective 28 Aug 1997

Title IX SUFFRAGE AND ELECTIONS

115.023. Election authority to conduct all elections — which authority, how determined. — 1. Except as provided in subsections 2 and 3 of this section, each election authority shall conduct all public elections within its jurisdiction.

2. When an election is to be conducted for a political subdivision or special district, and the political subdivision or special district is located within the jurisdiction of more than one election authority, the election authority of the jurisdiction with the greatest proportion of the political subdivision's or special district's registered voters shall be responsible for publishing any legal notice required in this chapter.

3. When an election is to be conducted for a political subdivision or special district, and the political subdivision or special district is located within the jurisdiction of more than one election authority, the affected election authorities may, by contract, authorize one of their number to conduct the election for all or any part of the political subdivision or special district. In any election conducted pursuant to this subsection, the election authority conducting part of an election in an area outside its jurisdiction may consolidate precincts across jurisdiction lines and shall have all powers and duties granted pursuant to this chapter, except the provisions of sections 115.133 to 115.223 and sections 115.279 and 115.297, in the area outside its jurisdiction.

4. Notwithstanding the provision of section 493.030, whenever the publication of a legal advertisement, legal notice, order of court or public notice of any kind is allowed or required pursuant to this chapter, a newspaper publishing such notice shall charge and receive not more than its regular local classified advertising rate. The regular local classified advertising rate is that rate shown by the newspaper's rate schedule as offered to the public, and shall have been in effect for at least thirty days preceding publication of the particular notice to which it is applied.

(L. 1977 H.B. 101 § 2.020, A.L. 1978 H.B. 971, A.L. 1983 S.B. 234, A.L. 1995 H.B. 484, et al., A.L. 1997 S.B. 132)



Section 115.024 Elections rescheduled or relocated due to disaster, definition — election panel established — petition to reschedule or relocate, contents — order — notice, contents — ballots — procedures — appeal.

Effective 28 Aug 2006

Title IX SUFFRAGE AND ELECTIONS

115.024. Elections rescheduled or relocated due to disaster, definition — election panel established — petition to reschedule or relocate, contents — order — notice, contents — ballots — procedures — appeal. — 1. As used in this section, "disaster" means any catastrophic or natural disaster, statewide or nationwide emergency, man-made disaster, civil disorder, insurgency, bioterrorism attack, terrorist attack, or enemy attack.

2. The supreme court shall by rule establish a panel in each district of each court of appeals of the state to consider petitions filed under this section. Each panel shall consist of three court of appeals judges from such district, and shall be known as the "election panel" of the district in which it is established.

3. In the event that any disaster prohibits any election from occurring on the day the election is required to be held under this chapter, the election authority of the city or county in which the election was to be held may petition the election panel of the district in which the city or county is located for the election panel to authorize a relocation of the polling places affected by such disaster, or to schedule a new date upon which the election authority may conduct the election. The petition shall include the following:

(1) A description of the event prohibiting the election from occurring;

(2) A statement of the reasons the election cannot be held on the day required by law;

(3) The election authority's recommendation for relocation of the polling places or the new date upon which the election shall be held;

(4) A statement of the plan for providing notice to voters of the new location or new date of the election;

(5) A statement that the election authority will be able to conduct the election at the recommended location or on the recommended new date in the same manner as the election would have been conducted had the disaster not occurred.

4. If satisfied that the election authority will be unable to conduct the election as required by this chapter and that the recommended relocation of the polling places or new date of the election will allow voters to vote as provided by law, the election panel shall issue an order to the election authority to relocate the polling places or to conduct the election on the new date as set by the election panel.

5. The election authority shall provide notice to all voters in the election authority's jurisdiction in the same manner as required for elections by this chapter, provided that the requirements for the date and time of providing such notice in this chapter shall not apply. Notice of the election shall include a copy of the order issued by the election panel.

6. The election authority may use the same ballots that were printed for the election that was relocated or rescheduled under this section, unless such ballots were damaged, destroyed, lost, or spoiled by the disaster.

7. All procedures for voting, counting of votes, and contesting elections required under this section shall apply to any election relocated or rescheduled under this section, provided that any requirements for deadlines under this chapter that cannot be met because of the relocation or rescheduling of the election shall be rescheduled by the election panel.

8. The election authority may appeal any order issued by the election panel under this section to the supreme court, and the supreme court shall hear such appeal immediately.

(L. 2006 S.B. 1014 & 730)



Section 115.027 Election commissioners, how appointed.

Effective 28 Aug 2003

Title IX SUFFRAGE AND ELECTIONS

115.027. Election commissioners, how appointed. — 1. Each board of election commissioners shall be composed of four members, appointed by the governor with the advice and consent of the senate. Two commissioners on each board shall be members of one major political party, and two commissioners on each board shall be members of the other major political party. In no case shall more than two commissioners on a board be members of the same political party. When appointing commissioners, the governor shall designate one commissioner on each board to be chairman of the board and one commissioner on each board to be secretary of the board. The chairman and secretary of a board shall not be members of the same political party.

2. In jurisdictions with boards of election commissioners as the election authority, the governor may appoint to the board one representative from each established political party. The representative shall not be a member of the board for purposes of subsection 1 of this section. The state chair of each established political party shall submit a list of no more than four names from which the governor shall select the representative for that party. The representative shall not have voting status, and shall not be compensated, but shall be allowed to participate in discussions and be informed of any meeting of the board.

(L. 1977 H.B. 101 § 2.025, A.L. 2003 H.B. 511)



Section 115.029 Election commissioners, when appointed, term of office.

Effective 10 May 1994, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.029. Election commissioners, when appointed, term of office. — 1. In each county of the first class containing the major portion of a city which has more than three hundred thousand inhabitants, each election commissioner shall be appointed on April 21, 1982, for a term of four years and until his successor is appointed, confirmed and sworn. Successors shall be appointed in like manner for a term of four years and until their successors are appointed, confirmed and sworn.

2. In each county containing a portion but not the major portion of a city which has more than three hundred thousand inhabitants, each election commissioner shall be appointed on June 15, 1981, for a term of four years and until his successor is appointed, confirmed and sworn. Successors shall be appointed in like manner for a term of four years and until their successors are appointed, confirmed and sworn. The first two election commissioners appointed after May 10, 1994, shall be appointed for terms of two years and until their successors are appointed, confirmed and sworn. One of those appointed to a two-year term shall be a member of one major political party and one shall be a member of the other major political party. The next two election commissioners appointed, and all successors, shall be appointed for terms of four years and until their successors are appointed, confirmed and sworn.

3. In all other cities and counties which have or hereafter have a board of election commissioners, each commissioner's term of office shall coincide with the term of the governor who appoints him and until the commissioner's successor is appointed, confirmed and sworn.

(L. 1977 H.B. 101 § 2.030, A.L. 1994 S.B. 548)

Effective 5-10-94



Section 115.031 Election commissioner, qualifications of.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.031. Election commissioner, qualifications of. — Each election commissioner shall be a registered voter and a resident of the jurisdiction for which he is appointed for at least one year preceding his appointment. During his term of office, no commissioner shall hold any statutory position within a political party or on a political committee, be a candidate for political office or hold any other public office.

(L. 1977 H.B. 101 § 2.035)

Effective 1-01-78



Section 115.033 Oath of office, bond, election commissioners.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.033. Oath of office, bond, election commissioners. — Before entering upon his duties, each commissioner shall take and subscribe an oath to support the Constitution of the United States and of this state and to demean himself faithfully and impartially in office. Before entering upon his duties, each commissioner shall give bond to the state in the sum of ten thousand dollars, with security to be approved by the governor, conditioned for the faithful and honest performance of his duties and the care and preservation of the board's property. Not later than thirty days after a commissioner is sworn, his oath and bond shall be filed with the secretary of state.

(L. 1977 H.B. 101 § 2.040)

Effective 1-01-78



Section 115.035 Compensation of election commissioners.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.035. Compensation of election commissioners. — 1. In each county which has over nine hundred thousand inhabitants, each election commissioner shall receive a salary of seven thousand two hundred dollars per year, payable from the county revenue.

2. In each city not situated in a county, each election commissioner shall receive a salary of six thousand dollars per year, except the chairman and the secretary of the board, who shall each receive a salary of seven thousand five hundred dollars per year, payable from the city revenue.

3. In each county of the first class containing the major portion of a city which has over three hundred thousand inhabitants, each election commissioner shall receive a salary of five thousand two hundred dollars per year, payable from the county revenue.

4. In each city which has over three hundred thousand inhabitants on January 1, 1978, and is situated in more than one county, each election commissioner shall receive a salary of five thousand two hundred dollars per year, payable one-half from the city revenue and one-half from the revenue of the county containing the major portion of the city.

5. In each county containing a portion but not the major portion of a city which has over three hundred thousand inhabitants, each election commissioner shall receive a salary of four thousand eight hundred dollars per year, paid proportionally from the city revenue and the county revenue. The city shall pay such proportion as its population within the county is to the total population of the county as determined by the last preceding federal decennial census.

6. In all other counties which now or hereafter have a board of election commissioners, each election commissioner shall receive a salary of two thousand six hundred dollars per year, payable from the county revenue.

(L. 1977 H.B. 101 § 2.045)

Effective 1-01-78



Section 115.037 Removal of commissioner, when.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.037. Removal of commissioner, when. — Any commissioner may be removed by the governor for misconduct in office. Before removing a commissioner, the governor shall notify the commissioner in writing of all charges against him. Not less than ten days after so notifying a commissioner, the governor shall give the commissioner an opportunity to be publicly heard in person or by counsel in his defense. If a vacancy on any board occurs for any reason, the governor shall, with the advice and consent of the senate, appoint a new commissioner to serve the unexpired term. The new commissioner shall be a member of the same political party as the commissioner he is appointed to replace.

(L. 1977 H.B. 101 § 2.050)

Effective 1-01-78



Section 115.039 New board to receive records and property.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.039. New board to receive records and property. — Upon the swearing in of a new board of election commissioners, the election authority or other custodian shall, upon demand, turn over to the new board all records, supplies and property relating in any way to the registration of voters and the conduct of elections within its jurisdiction.

(L. 1977 H.B. 101 § 2.055)

Effective 1-01-78



Section 115.041 Commissioners in office to complete term.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.041. Commissioners in office to complete term. — Nothing in this subchapter shall be construed in any way as interfering with or discontinuing the term of office of any person now serving as an election commissioner until the term for which he was appointed has expired, or until he has been removed as provided in section 115.037.

(L. 1977 H.B. 101 § 2.060)

Effective 1-01-78



Section 115.043 Rules and regulations, powers of election authorities.

Effective 28 Aug 1983

Title IX SUFFRAGE AND ELECTIONS

115.043. Rules and regulations, powers of election authorities. — Each election authority may make all rules and regulations, not inconsistent with statutory provisions, necessary for the registration of voters and the conduct of elections.

(L. 1977 H.B. 101 § 2.065, A.L. 1983 S.B. 234)



Section 115.045 Boards may employ staff.

Effective 28 Aug 1997

Title IX SUFFRAGE AND ELECTIONS

115.045. Boards may employ staff. — Each election authority shall have the authority to employ such attorneys and other employees as may be necessary to promptly and correctly perform the duties of the election authority. Where an electronic voting system or voting machines are used, the election authority shall designate competent employees to have custody of and supervise maintenance of the voting equipment. Board of election commissioners' employees shall be subject to the same restrictions and subscribe the same oath as members of the board of election commissioners, except that no employee of a board of election commissioners shall be required to post bond unless directed to do so by the board. Employee oaths and any bonds shall be filed and preserved in the office of the board.

(L. 1977 H.B. 101 § 2.070, A.L. 1994 H.B. 1411, A.L. 1997 S.B. 132)



Section 115.047 Employees of board to be bipartisan.

Effective 01 Jan 1995, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.047. Employees of board to be bipartisan. — Employees of each board shall be selected in equal numbers from the two major political parties. Each board shall adopt regulations to govern the hiring, probationary period, tenure, discipline, discharge and retirement of its employees.

(L. 1977 H.B. 101 § 2.075, A.L. 1994 H.B. 1411)

Effective 1-01-95



Section 115.049 Number of employees and salaries authorized — salary adjustments, when.

Effective 20 May 1982, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.049. Number of employees and salaries authorized — salary adjustments, when. — 1. Each board of election commissioners in existence on January 1, 1978, shall set the salaries of its employees. Except as provided in subsection 3 of this section, the number of employees of each board and the total yearly amount of all salaries paid to the board's employees shall not exceed the number of employees and the total yearly amount of all salaries authorized on January 1, 1982; except that, in any city which has over three hundred thousand inhabitants and is located in more than one county, the board of election commissioners having jurisdiction in the part of the city situated in the county containing the major portion of the city may set the number of its employees and the total yearly amount of all salaries authorized by statute on January 1, 1982.

2. Each board of election commissioners established after January 1, 1978, shall set the salaries of its employees. Except as provided in subsection 3 of this section, the number of employees of each board and the total yearly amount of all salaries paid to the board's employees shall not exceed the number of employees and the total yearly amount of all salaries authorized on December 31, 1977, for counties of the first class not having a charter form of government by sections 119.090 and 119.100.

3. If any board of election commissioners wishes to increase the number of its employees or the total yearly amount of all salaries paid to its employees, the board shall deliver a notice of the fact to the presiding officer of the local legislative body or bodies responsible for providing payment of the election commissioners' salaries. The notice shall specify the number of additional employees requested and the additional yearly amount requested by the board and shall include a justification of the increase and a day, not less than ninety days after the notice is delivered, on which the increase is to take effect. Unless any legislative body responsible for approving payment of the election commissioners' salaries adopts a resolution disapproving the increase, the increase shall take effect on the day specified. Any board of election commissioners may implement salary adjustments, after notice to the presiding officer of the local legislative body or bodies responsible for providing payment of the election commissioners' salaries, equal to, but not more than, those adjustments granted to the employees of the local legislative body or bodies without prior legislative approval.

(L. 1977 H.B. 101 § 2.080, A.L. 1982 S.B. 526)

Effective 5-20-82



Section 115.051 County clerk may employ election staff and fix compensation.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.051. County clerk may employ election staff and fix compensation. — 1. In each county which does not have a board of election commissioners, the county clerk shall have the right to employ such deputies and assistants as are necessary to promptly and correctly register voters and conduct elections. Where an electronic voting system or voting machines are used, the county clerk shall designate competent employees to have custody of and supervise maintenance of the voting equipment. Each deputy shall be subject to the same restrictions and subscribe the same oath as the county clerk, except that no employee shall be required to post bond unless directed to do so by the clerk. Employee oaths and any bonds shall be filed and preserved in the office of the county clerk.

2. Within the total amount for deputies and assistants approved by the county commission, the salary of each deputy and assistant shall be set by the county clerk.

(L. 1977 H.B. 101 § 2.085)

Effective 1-01-78



Section 115.053 Election authority deputies — bipartisan requirement — duties, compensation.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.053. Election authority deputies — bipartisan requirement — duties, compensation. — 1. Each election authority may appoint such even number of additional deputies as it deems necessary to carry out the provisions of subsection 3 of this section. One-half of the deputies shall be members of one major political party, and one-half of the deputies shall be members of the other major political party.

2. Each deputy appointed under the provisions of this section shall be a registered voter of the jurisdiction for which he is appointed. No such deputy shall be a candidate for any office in an election at which he serves or a relative within the third degree, by consanguinity or affinity, to any person whose name appears on the ballot in an election at which he serves.

3. At the direction of the election authority, such deputies may investigate the facts and conditions relating to the residence and voting rights of any person. Upon direction by the election authority, such deputies may attend and be present at any polling place, witness and report to the election authority any failure of duty, fraud or irregularity, instruct election judges, supervise voting procedures and perform any other lawful function prescribed by the election authority.

4. The deputies shall be paid an amount determined by the election authority, subject to approval of the legislative body or bodies responsible for providing the salaries of other election authority employees and payable from the same source as the salary of the election authority.

5. Deputies shall serve for such time as the election authority determines and may be dismissed summarily by the election authority. At no time, however, shall more deputies from one major political party serve than deputies from the other major political party.

(L. 1977 H.B. 101 § 2.090)

Effective 1-01-78



Section 115.055 Who may administer oaths.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.055. Who may administer oaths. — Each election authority and its designated employees may administer oaths and perform all other duties necessary to register voters and conduct elections.

(L. 1977 H.B. 101 § 2.095)

Effective 1-01-78



Section 115.057 Offices may be maintained, to be open, when.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.057. Offices may be maintained, to be open, when. — Each election authority shall maintain an office or offices sufficient for its purposes. The offices of each election authority shall be kept open during regular business hours on all election days and on all other weekdays, except legal holidays. The offices of each election authority shall also be kept open for four hours on the Saturday preceding each election and may be kept open at other times as determined by the election authority.

(L. 1977 H.B. 101 § 2.100)

Effective 1-01-78



Section 115.059 Peace officers to assist election authority or election officials, when requested.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.059. Peace officers to assist election authority or election officials, when requested. — It shall be the duty of the police, the sheriff and all other peace officers to give any assistance or protection required by the election authority, any employee of the election authority, any election judge, any registration officer or any canvasser in the performance of his duties and to comply with all lawful requests and directions of the election authority relating to such assistance.

(L. 1977 H.B. 101 § 2.105)

Effective 1-01-78



Section 115.061 State to pay all costs of election, when.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.061. State to pay all costs of election, when. — 1. When any question or candidate is submitted to a vote of all voters in the state and no other question or candidate is submitted at the same election, all costs of the election shall be paid from the general revenue of the state.

2. After an audit by the commissioner of administration, the state treasurer shall pay the amounts claimed by and due the respective counties and cities out of moneys appropriated by the general assembly for the purpose.

(L. 1977 H.B. 101 § 2.505)

Effective 1-01-78



Section 115.063 Political subdivision or special district, cost of elections — state to share proportionately, when — exceptions.

Effective 28 Aug 1993

Title IX SUFFRAGE AND ELECTIONS

115.063. Political subdivision or special district, cost of elections — state to share proportionately, when — exceptions. — 1. When any question or candidate is submitted to a vote by any political subdivision or special district and no other question or candidate is submitted at the same election, all costs of the election shall be paid from the general revenue of the political subdivision or special district submitting a question or candidate at the election.

2. All costs of special elections involving a statewide candidate or statewide issue and all costs of special elections involving candidates for state senator or state representative shall be paid by the state, except that if a political subdivision or special district holds an election on the same day, the costs shall be shared proportionately by the state and the political subdivisions and special districts affected in the manner provided in section 115.065.

3. The state shall not be liable for any costs of a general election or primary election held in even-numbered years as designated in subsections 1 and 2 of section 115.121.

4. When a proposed political subdivision submits a petition requesting an election as part of the formation thereof, the petitioners shall submit together with the petition sufficient security to pay all costs of the election. If such proposition is successful, the political subdivision thereby created shall reimburse those persons advancing funds to pay the costs of the election.

(L. 1977 H.B. 101 § 2.510, A.L. 1983 S.B. 234, A.L. 1986 H.B. 1471, et al., A.L. 1993 S.B. 31)



Section 115.065 Proportion of cost for two or more political subdivisions or special districts, how computed — exceptions — definitions — election services fund, when used.

Effective 28 Aug 1999

Title IX SUFFRAGE AND ELECTIONS

115.065. Proportion of cost for two or more political subdivisions or special districts, how computed — exceptions — definitions — election services fund, when used. — 1. Except as provided in sections 115.069, 115.071, 115.073 and 115.077, when any question or candidate is submitted to a vote by two or more political subdivisions or special districts, or except in primary and general elections by the state and one or more political subdivisions or special districts at the same election, all costs of the election shall be paid proportionally from the general revenues of the state and all political subdivisions and special districts submitting a question or candidate at the election, except that costs of publications of legal notice of elections shall not be paid proportionally. The state and each political subdivision and each special district shall pay for publication of its legal notice of election. At the discretion of the election authority, ballot printing costs, if any, may be paid proportionally or the state and each political subdivision and each special district may pay for such ballot printing costs, if any.

2. Except as provided in sections 115.069, 115.071 and 115.073, when any question or candidate is submitted to a vote by two or more political subdivisions or special districts at the same election, all costs of the election shall be paid proportionally from the general revenues of all political subdivisions and special districts submitting a question or candidate at the election.

3. Proportional election costs paid under the provisions of subsection 2 of this section shall be assessed by charging each political subdivision and special district the same percentage of the total cost of the election as the number of registered voters of the political subdivision or special district on the day of the election is to the total number of registered voters on the day of the election, derived by adding together the number of registered voters in each political subdivision and special district submitting a question or candidate at the election.

4. "Proportional costs" and "election costs", as used in this chapter, are defined as those costs that require additional out-of-pocket expense by the election authority in conducting an election. It may include reimbursement to county general revenue for the salaries of employees of the election authority for the hours worked to conduct an election, any indirect expenses identified under an independent cost allocation study and an amount not to exceed five percent of the total cost of election to be credited to the election services fund of the county. The election services fund shall be budgeted and expended at the direction of the election authority and shall not be used to substitute for or subsidize any allocation of general revenue for the operation of the election authority's office without the express consent of the election authority. The election services fund may be audited by the appropriate auditing agency, and any unexpended balance shall be left in the fund to accumulate from year to year with interest. The election services fund shall be used by the election authority for training programs and purchase of additional supplies or equipment to improve the conduct of elections, including anything necessarily pertaining thereto. In addition to these costs, the state shall, subject to appropriation, compensate the election services fund for transactions submitted pursuant to the provisions of section 115.157.

(L. 1977 H.B. 101 § 2.515, A.L. 1979 S.B. 275, A.L. 1982 S.B. 526, A.L. 1983 H.B. 713 Revision, S.B. 234, A.L. 1993 S.B. 31, A.L. 1999 H.B. 676)



Section 115.069 Election judges paid by whom (Jackson County).

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.069. Election judges paid by whom (Jackson County). — In any county of the first class containing the major portion of a city which has over three hundred thousand inhabitants, the salaries of election judges at all county and state primary, general and special elections shall be paid from the general revenue of the county, unless the city submits a question or candidate at the election, in which case the salaries of election judges shall be paid one-half from the general revenue of the city and one-half from the general revenue of the county.

(L. 1977 H.B. 101 § 2.525)

Effective 1-01-78



Section 115.071 Election costs, how paid (Kansas City).

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.071. Election costs, how paid (Kansas City). — 1. In any city which has over three hundred thousand inhabitants and is located in more than one county, all general expenses related to the conduct of elections and the registration of voters in the part of the city situated in the county containing the major portion of the city shall be paid one-half from the general revenue of the city and one-half from the general revenue of the county in which the major portion of the city is located.

2. Except as provided in section 115.067, in any city which has over three hundred thousand inhabitants and is located in more than one county, the salaries of election judges at all city primary, general and special elections shall be paid from the general revenue of the city, even if a candidate or question other than a city candidate or question is submitted at the same election.

(L. 1977 H.B. 101 § 2.530)

Effective 1-01-78



Section 115.073 Election costs, how paid (Clay, Platte and Jackson counties).

Effective 28 Aug 2003

Title IX SUFFRAGE AND ELECTIONS

115.073. Election costs, how paid (Clay, Platte and Jackson counties). — 1. In any county containing a portion but not the major portion of a city which has over three hundred thousand inhabitants, all general expenses related to the conduct of elections and the registration of voters shall be paid proportionally from the general revenue of the city and the general revenue of the county. The city shall pay such proportion as its population within the county is to the total population of the county as determined by the last preceding federal decennial census. The annual general operating expenditures from the general revenue funds of the city and any county of the first classification with more than seventy-three thousand seven hundred but less than seventy-three thousand eight hundred inhabitants or any city located within such county shall be subject to the budgeting approval of the governing body of the county.

2. In any county containing a portion but not the major portion of a city which has over three hundred thousand inhabitants, the salaries of election judges at all county and state primary, general and special elections shall be paid from the general revenue of the county, unless the city submits a question or candidate at the election, in which case the salaries of election judges shall be paid proportionally from the general revenue of the city and the general revenue of the county as provided in subsection 1 of this section.

(L. 1977 H.B. 101 § 2.535, A.L. 2003 H.B. 511)



Section 115.074 Voting process and equipment, grants to upgrade or improve, award procedure — rulemaking authority.

Effective 28 Aug 2003

Title IX SUFFRAGE AND ELECTIONS

115.074. Voting process and equipment, grants to upgrade or improve, award procedure — rulemaking authority. — 1. Subject to appropriation from federal funds, the secretary of state shall administer a grant, loan, or other aid program for the purposes of providing funds to election authorities to upgrade or improve the voting process or equipment. Such funding may be in the form of matching grants. The secretary of state when awarding grants shall give priority to jurisdictions which have the highest number of residents according to the most recent federal census, with an income below the federal poverty level as established by the federal department of health and human services or its successor agency. The secretary of state may promulgate rules to effectuate the provisions of this section.

2. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2002, shall be invalid and void.

(L. 2002 S.B. 675, A.L. 2003 H.B. 511)



Section 115.075 County's election expenses to be paid from county general revenue, exception.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.075. County's election expenses to be paid from county general revenue, exception. — Except as otherwise provided in this subchapter, all costs and expenses relating to the conduct of elections and the registration of voters in each county shall be paid from the general revenue of the county.

(L. 1977 H.B. 101 § 2.540)

Effective 1-01-78



Section 115.076 Administration of grant, loan, or other aid program — rulemaking authority.

Effective 28 Aug 2003

Title IX SUFFRAGE AND ELECTIONS

115.076. Administration of grant, loan, or other aid program — rulemaking authority. — 1. Subject to appropriation of federal funds, the secretary of state shall administer a grant, loan, or other aid program for the purpose of providing funds to election authorities:

(1) To purchase electronic voting machines that are accessible to all individuals with disabilities, including people who are blind or visually impaired;

(2) To make polling places, including path of travel, entrances, exits and voting areas of each polling facility accessible to individuals with disabilities, including the blind and visually impaired, in a manner that provides the same opportunity for access and secret, independent and verifiable participation, including privacy and independence, as for other voters;

(3) To provide individuals with disabilities and individuals who are blind and visually impaired with information about the accessibility of polling places, including outreach programs to inform individuals about the availability of accessible polling places and to train election officials, poll workers, and election volunteers on how to best promote the access and participation of individuals in elections, and to provide assistance in all accommodations needed by voters with disabilities.

­­

­

2. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2002, shall be invalid and void.

(L. 2002 S.B. 675, A.L. 2003 H.B. 511)



Section 115.077 Election costs to be paid to election authority, by whom, when, procedure — failure to pay costs, penalty — state payments, fund for, transfers from general revenue.

Effective 28 Aug 2003

Title IX SUFFRAGE AND ELECTIONS

115.077. Election costs to be paid to election authority, by whom, when, procedure — failure to pay costs, penalty — state payments, fund for, transfers from general revenue. — 1. Special districts, cities, townships in township organization counties, villages and the state shall pay the election costs required by this subchapter to each election authority conducting its elections.

2. Not later than the fifth Tuesday prior to any election to be conducted for the state, a special district or political subdivision, the election authority shall estimate the cost of conducting the election for the state and each political subdivision and special district submitting a candidate or question at the election. Not later than the third Tuesday prior to the election, the state, each special district and political subdivision submitting a candidate or question at the election, except the county, shall deposit with the election authority an amount equal to the estimated cost of conducting the election for the state, the political subdivision or special district. All payments of election costs received by an election authority under the provisions of this subsection shall be placed by the election authority in a special account and used by the election authority only to pay the costs incurred in conducting the election. If the amount paid to an election authority by the state or any political subdivision or special district exceeds the cost of conducting the election for the state, political subdivision or special district, the election authority shall promptly refund to the state, political subdivision or special district the difference between the amount deposited with it and the cost of conducting the election. If the amount deposited with an election authority by the state or any political subdivision or special district is less than the cost of conducting the election for the state, political subdivision or special district, the state, political subdivision or special district shall, not later than the fifth Tuesday after the election, pay to the election authority the difference between the amount deposited and the cost of conducting the election.

3. Except as provided in section 115.061, all payments of election costs received by an election authority under the provisions of this section shall be placed by the election authority in a special account and used by the election authority only to pay the costs incurred in conducting elections.

4. When the state or any political subdivision or special district willfully fails to make payment of an election cost required by this subchapter by the time provided in this subchapter, it shall pay a penalty of fifty dollars for each day after the time provided in this subchapter proper payment is not made. Any such penalty shall be payable to the election authority authorized to receive payment of the election cost and shall be deposited in the general revenue fund of such election authority's city or county.

5. There is hereby created the "State Election Subsidy Fund" in the state treasury which shall be funded by appropriations from the general assembly for the purpose of the state making advance payments of election costs as required by this section. To meet the state's funding obligation to maintain expenditures pursuant to Section 254(a)(7) of the Help America Vote Act of 2002, the commissioner of the office of administration shall annually transfer from general revenue to the state election subsidy fund an amount not less than the amount expended in the fiscal year that ended June 30, 2000. At the end of each fiscal year, any amounts in the state election subsidy fund not expended or obligated to meet the state's obligations pursuant to section 115.065 and this section shall be transferred to the election administration improvements fund authorized pursuant to section 115.078 and used to meet the maintenance of effort funding requirements of Section 254(a)(7) of the Help America Vote Act of 2002. Any other law to the contrary notwithstanding, the funds received pursuant to Sections 251 and 252 of the Help America Vote Act of 2002 shall be expended according to the state plan developed pursuant to the provisions of Section 254 of said act. The secretary of state shall develop the state plan through the committee appointed by the secretary of state under the provisions of Section 255 of the Help America Vote Act of 2002.

(L. 1977 H.B. 101 § 2.545, A.L. 1982 S.B. 526, A.L. 1983 H.B. 713 Revision, A.L. 1985 H.B. 620, A.L. 2003 H.B. 511)



Section 115.078 Election administration improvements fund created, use of moneys — elections improvements revolving loan fund created, use of moneys.

Effective 11 Jul 2003, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.078. Election administration improvements fund created, use of moneys — elections improvements revolving loan fund created, use of moneys. — 1. There is hereby created in the state treasury the "Election Administration Improvements Fund", which shall consist of any gifts, contributions, grants, or bequests received from federal, private, or other sources for the purpose of improving the administration of elections within Missouri. The state treasurer shall be custodian of the fund and shall make disbursements from the fund in accordance with sections 30.170 and 30.180. Money in the fund shall be used exclusively for election administration improvements as directed by the secretary of state. No moneys obtained through the provisions of this section shall be made a part of the general operating budget of an election authority, or used to supplant other federal, state, or local funds expended for elections. The secretary of state may transfer moneys from the fund to the election improvements revolving loan fund as the secretary deems necessary to facilitate compliance with the Help America Vote Act of 2002. Notwithstanding section 33.080 to the contrary, any moneys remaining in the fund at the end of any biennium shall not revert to the credit of the general revenue fund. All yield, interest, income, increment, or gain received from time deposit of moneys in the state treasury to the credit of the fund shall be credited to the fund. Notwithstanding any provision of law to the contrary, no amount of moneys in the fund shall be transferred from the fund or charged for purposes of the administration of central services for the state of Missouri.

2. There is hereby created in the state treasury the "Election Improvements Revolving Loan Fund", which shall consist of all moneys appropriated to it by the general assembly, all repayment of moneys from eligible lenders and any moneys deposited or transferred to the fund for the purpose of improving the administration of elections through loans. The state treasurer shall be custodian of the fund and shall make disbursements from the fund in accordance with sections 30.170 and 30.180. Money in the fund shall be used solely for improving the administration of elections through loans. Notwithstanding section 33.080 to the contrary, any moneys remaining in the fund shall not revert to the credit of the general revenue fund. All yield, interest, income, increment, or gain received from time deposit of moneys in the state treasury to the credit of the fund shall be credited to the fund. Notwithstanding any provision of law to the contrary, no amount of moneys in the fund shall be transferred from the fund or charged for purposes of the administration of central services for the state of Missouri. The secretary of state is authorized to administer the fund in accordance with this section and the Help America Vote Act of 2002, and to promulgate rules to execute this section. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to chapter 536.

(L. 2003 H.B. 511)

Effective 7-11-03



Section 115.079 Election judges, how appointed.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.079. Election judges, how appointed. — All election judges in each jurisdiction shall be appointed by the election authority.

(L. 1977 H.B. 101 § 3.001)

Effective 1-01-78



Section 115.081 Number of judges to be appointed, supervisory judges, duties of.

Effective 28 Aug 2002

Title IX SUFFRAGE AND ELECTIONS

115.081. Number of judges to be appointed, supervisory judges, duties of. — 1. Each election authority shall appoint election judges for each polling place within its jurisdiction in accordance with the provisions of this section.

2. In all primary and general elections, the election authority shall appoint at least two judges from each major political party to serve at each polling place. No major political party shall have a majority of the judges at any polling place. No established party shall have a greater number of judges at any polling place than any major political party.

3. In any election that is not a primary or general election, the election authority shall appoint at least one judge from each major political party to serve at each polling place. No major political party shall have a majority of the judges at any polling place. No established party shall have a greater number of judges at any polling place than any major political party.

4. The election authority shall designate two of the judges appointed for each polling place, one from each major political party, as supervisory judges. Supervisory judges shall be responsible for the return of election supplies from the polling place to the election authority and shall have any additional duties prescribed by the election authority.

5. Election judges may be employed to serve for the first half or last half of any election day. Such judges shall be paid one-half the regular rate of pay. If part-time judges are employed, the election authority shall employ such judges and shall see that a sufficient number for each period are present at all times so as to have the proper total number of judges present at each polling place throughout each election day. The election authority shall require that at each polling place at least one election judge from each political party serve a full day and that at all times during the day there be an equal number of election judges from each political party.

6. An election authority may appoint additional election judges representing other established political parties and additional election judges who do not claim a political affiliation. Any question which requires a decision by the majority of judges shall only be made by the judges from the major political parties.

(L. 1977 H.B. 101 § 3.005, A.L. 1982 S.B. 526, A.L. 2002 S.B. 675)



Section 115.085 Qualifications of election judges.

Effective 28 Aug 2003

Title IX SUFFRAGE AND ELECTIONS

115.085. Qualifications of election judges. — No person shall be appointed to serve as an election judge who is not a registered voter in this state; provided that, before any election authority may appoint judges who are registered voters of another election authority's jurisdiction, the election authority shall obtain the written consent of the election authority for the jurisdiction where the prospective judges are registered to vote. Each election judge shall be a person of good repute and character who can speak, read, and write the English language. No person shall serve as an election judge at any polling place in which his or her name or the name of a relative within the second degree, by consanguinity or affinity, appears on the ballot. However, no relative of any unopposed candidate shall be disqualified from serving as an election judge in any election jurisdiction of the state. No election judge shall, during his or her term of office, hold any other elective public office, other than as a member of a political party committee or township office, except any person who is elected to a board or commission of a political subdivision or special district may serve as an election judge except at a polling place where such political subdivision or special district has an issue or candidate on the ballot. In any county having a population of less than two hundred fifty thousand inhabitants, any candidate for the county committee of a political party who is not a candidate for any other office and who is unopposed for election as a member of the committee shall not be disqualified from serving as an election judge.

(L. 1977 H.B. 101 § 3.015, A.L. 1986 H.B. 1471, et al., A.L. 1988 H.B. 933, et al., A.L. 1993 S.B. 31, A.L. 1997 S.B. 132, A.L. 2002 S.B. 675, A.L. 2003 H.B. 511)



Section 115.087 Selection of judges in counties not having a board of election commissioners.

Effective 28 Aug 2002

Title IX SUFFRAGE AND ELECTIONS

115.087. Selection of judges in counties not having a board of election commissioners. — 1. In each county which does not have a board of election commissioners, the election judges shall be selected from lists provided by the county committee of each major political party or as authorized pursuant to section 115.081. Not later than December tenth in each year in which county committeemen are elected, the county committee of each major political party shall submit to the election authority a list of persons qualified to serve as election judges in double the number required to hold a general election in the county. For each election, the election authority shall select and appoint the number of judges required to hold the election. If a county committee fails to present the prescribed number of names of qualified persons by the time prescribed, the election authority may select and appoint the number of judges provided by law for the county committee's party. If the election authority deems any person on a list to be unqualified, the election authority may request the county committee which submitted the list to furnish another name.

2. The state chairperson of each established political party may, in jurisdictions where no county committee exists and where the county clerk is the election authority, submit a list of persons qualified to serve as election judges to the county clerk. The county clerk may select and appoint additional judges from such list pursuant to section 115.081.

3. County clerks may compile a list of persons who claim no political affiliation and who volunteer to be election judges. A county clerk may select and appoint additional judges from such list pursuant to section 115.081.

(L. 1977 H.B. 101 § 3.020, A.L. 2002 S.B. 675)



Section 115.089 Terms of election judges appointed by board.

Effective 28 Aug 2002

Title IX SUFFRAGE AND ELECTIONS

115.089. Terms of election judges appointed by board. — Each board of election commissioners shall have authority to appoint election judges for individual elections, or for a term coincident with the term of the board and until the judges' successors are appointed and qualified. The board may ask the county committee of each major political party to submit a list of persons qualified to serve as election judges and may select and appoint judges from the lists. The board may compile a list of persons who claim no political affiliation and who volunteer to be election judges and may select and appoint judges from the list.

(L. 1977 H.B. 101 § 3.025, A.L. 2002 S.B. 675)



Section 115.091 Oath of election judge.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.091. Oath of election judge. — On commissioning or before entering upon his duties, each election judge shall take and subscribe the following oath:

­

­

(L. 1977 H.B. 101 § 3.030)

Effective 1-01-78



Section 115.093 Vacancy, how filled.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.093. Vacancy, how filled. — If an election judge dies, resigns, becomes incapacitated, becomes disqualified, is removed pursuant to section 115.099, or is otherwise unable or unwilling to serve during his term, the election authority shall appoint another qualified person from the same political party as the unable or unwilling judge to serve as a temporary judge or for the unexpired term.

(L. 1977 H.B. 101 § 3.035)

Effective 1-01-78



Section 115.095 Judge failing to appear, temporary judge to be appointed, how.

Effective 28 Aug 2002

Title IX SUFFRAGE AND ELECTIONS

115.095. Judge failing to appear, temporary judge to be appointed, how. — If any judge fails to act or to appear by the time fixed by law for the opening of the polls, the election authority shall be notified immediately by an election judge. The election authority or the election judges present in the polling place shall appoint another judge from the same political party as the judge failing to act or to appear. If the election judges elect a qualified temporary judge, such judge shall have full authority to act as judge for the election, except that such judge may be removed at any time by the election authority and replaced with another qualified judge from the same political party as the removed judge. Any judge selected pursuant to this section shall be selected to ensure that no political party shall have a majority of judges at any polling place and that each major political party has at least one judge serving at the polling place.

(L. 1977 H.B. 101 § 3.040, A.L. 2002 S.B. 675)



Section 115.097 Judge not to be absent from polls more than one hour — not more than one judge from the same party to be absent at the same time.

Effective 28 Aug 2002

Title IX SUFFRAGE AND ELECTIONS

115.097. Judge not to be absent from polls more than one hour — not more than one judge from the same party to be absent at the same time. — No election judge shall be absent from the polls for more than one hour during the hours the polls are open on election day. No election judge shall be absent from the polls before 9:00 a.m. or after 5:00 p.m. on election day. No more than one judge from the same major political party shall be absent from the polls at the same time on election day.

(L. 1977 H.B. 101 § 3.043, A.L. 2002 S.B. 675)



Section 115.098 Election judges, grant, loan, or other aid program to increase compensation, requirements — rulemaking authority.

Effective 28 Aug 2003

Title IX SUFFRAGE AND ELECTIONS

115.098. Election judges, grant, loan, or other aid program to increase compensation, requirements — rulemaking authority. — 1. Subject to appropriation from federal funds, the secretary of state shall administer a grant, loan, or other aid program for the purpose of increasing the compensation of election judges. Such funding shall be made available to election authorities contingent upon the election authority increasing the compensation of election judges to an amount not less than seven dollars per hour. Such funding may be in the form of matching grants. The secretary of state when awarding grants shall give priority to jurisdictions which have the highest number of residents according to the most recent federal census, with an income below the federal poverty level as established by the federal Department of Health and Human Services or its successor agency. The secretary of state may promulgate rules to effectuate the provisions of this section.

2. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2002, shall be invalid and void.

(L. 2002 S.B. 675, A.L. 2003 H.B. 511)



Section 115.099 Authority to supervise judges.

Effective 28 Aug 2002

Title IX SUFFRAGE AND ELECTIONS

115.099. Authority to supervise judges. — Each election authority shall have authority to direct judges in their duties and to compel compliance with the law. Each election authority may substitute judges at his discretion on election day. Each election authority shall also have authority at any time to remove any judge for good cause and to replace the judge with a qualified person from the same political party as the removed judge. Any judge selected pursuant to this section shall be selected to ensure that no political party shall have a majority of judges at any polling place and that each major political party has at least one judge serving at the polling place.

(L. 1977 H.B. 101 § 3.045, A.L. 2002 S.B. 675)



Section 115.101 Judges' compensation, how set — not employees of election authority.

Effective 28 Aug 2002

Title IX SUFFRAGE AND ELECTIONS

115.101. Judges' compensation, how set — not employees of election authority. — For service in conducting elections and house-to-house canvasses, each election judge shall be paid an amount established by the election authority. For purposes of this section, and the Constitution of Missouri, election judges appointed by the election authority shall not be considered employees of the election authority.

(L. 1977 H.B. 101 § 3.050, A.L. 1983 S.B. 234, A.L. 2002 S.B. 675)



Section 115.102 Election judge, service as, employer not to discriminate against — violation, penalty.

Effective 28 Aug 2002

Title IX SUFFRAGE AND ELECTIONS

115.102. Election judge, service as, employer not to discriminate against — violation, penalty. — 1. An employer shall not terminate, discipline, threaten or take adverse actions against an employee based on the employee's service as an election judge.

2. An employee who is appointed to serve as an election judge may, on election day, be absent from his or her employment for the period of time that the election authority requires the employee to serve as election judge. Employees must notify employers at least seven days prior to an election that they will be absent from work on election day due to service as an election judge.

3. An employee discharged in violation of this section may bring a civil action against the employer within ninety days of discharge for recovery of lost wages and other damages caused by the violation and for an order directing reinstatement of the employee. If the employee prevails, the employee shall be entitled to receive reasonable attorney's fees and costs.

(L. 2002 S.B. 675)



Section 115.103 Training courses required, compensation while in training authorized.

Effective 28 Aug 2003

Title IX SUFFRAGE AND ELECTIONS

115.103. Training courses required, compensation while in training authorized. — All election authorities shall establish training courses for election judges. Such courses shall include substantially the curriculum developed by the secretary of state's office in accordance with the Help America Vote Act of 2002. Election authorities may compensate judges for attendance at the rate set for election service subject to the approval of the governing body of a county not having a board of election commissioners, or the political subdivision or special district.

(L. 1977 H.B. 101 § 3.055, A.L. 2003 H.B. 511)



Section 115.104 Youth election participant — oath — nomination procedure — qualifications — election authorities and judges to direct, powers and duties — high schools may offer preparatory courses.

Effective 28 Aug 2014

Title IX SUFFRAGE AND ELECTIONS

115.104. Youth election participant — oath — nomination procedure — qualifications — election authorities and judges to direct, powers and duties — high schools may offer preparatory courses. — 1. As used in this section, the term "participant" means a Missouri youth election participant.

2. Notwithstanding any other law to the contrary, any person more than fifteen years of age but less than eighteen years of age who is in full-time attendance in a school of this state may aid and assist any election judge or election authority authorized or appointed pursuant to this chapter. Such person shall be known as "Missouri Youth Election Participants" and shall, before entering upon the duties related to an election conducted pursuant to this chapter, take and subscribe the following oath, which shall be signed by the participant and an original copy thereof delivered to the election authority:

­

­

3. If, in the opinion of the chief administrative officer of any high school of this state, the appointment of students in the tenth, eleventh or twelfth grade as Missouri youth election participants would benefit those persons involved and the election process, the officer may nominate such persons as participants. The chief administrative officer shall establish the academic and behavioral standards for qualification, but persons nominated shall, at a minimum:

(1) Have demonstrated age-appropriate academic ability and demeanor;

(2) Be a person of good repute who can speak, read and write the English language; and

(3) Not be related within the second degree of consanguinity or affinity to any person whose name appears on the ballot, except that no participant shall be disqualified if related within such degree to an unopposed candidate.

4. The chief administrative officer of the school shall transmit a written list of nominees to the election authority of the jurisdiction at least sixty days prior to the election. If, in the opinion of the election authority, the appointment of participants nominated pursuant to this section would not be disruptive to the election process, the election authority may appoint any number of participants for each polling place or place where votes are to be counted within its jurisdiction. Such appointment shall include a schedule of the time during which the participant is expected to serve. Nothing in this section shall be construed to mandate the appointment of any participant if, in the sole discretion of the election authority, the presence of such participants in any polling place or place where votes are counted would be disruptive to the orderly election process.

5. Subject to the provisions of this section and under the direct supervision of the election authority or election judges, each participant may assist in the administration of the polling place, assist in the counting of votes, assist in the execution of any administrative duty of any election authority or election judge, and perform any other election-day-related duty as instructed.

6. Each election authority and election judge appointed pursuant to this chapter shall have the authority to direct any Missouri youth election participant in his duties and to compel compliance with law. Each election authority may, in its sole discretion, substitute participants on or before election day. Each election authority or election judge shall have the authority at any time to take any action necessary to remove any participant from any polling place or place where votes are being counted. It shall be the duty of any law enforcement officer, if requested by the election authority or judges of election, to exclude any participant from the polling place or place where votes are being counted.

7. In order to best prepare students for duty as Missouri youth election participants pursuant to this section, each high school of this state may offer a course of instruction in the democratic electoral process which concentrates upon the election law of this state. The high school may require successful completion of such a course prior to qualification for nomination as a Missouri youth election participant.

(L. 1994 S.B. 632, A.L. 2014 H.B. 1136)



Section 115.105 Challengers, how selected, qualifications — challenges, when made — challengers may collect certain information at presidential primary elections — challenges, how made.

Effective 28 Aug 2016

Title IX SUFFRAGE AND ELECTIONS

115.105. Challengers, how selected, qualifications — challenges, when made — challengers may collect certain information at presidential primary elections — challenges, how made. — 1. The chair of the county committee of each political party named on the ballot shall have the right to designate a challenger for each polling place, who may be present until all ballots are cast on the day of election, and a challenger for each location at which absentee ballots are counted, who may be present while the ballots are being prepared for counting and counted. No later than four business days before the election, the chair of each county committee of each political party named on the ballot shall provide signed official designation forms with the names of the designated challengers and substitutes to the local election authority for confirmation of eligibility to serve as a challenger. The local election authority, after verifying the eligibility of each designated and substitute challenger, shall sign off on the official designation forms, unless the challenger is found not to have the qualifications established by subsection 5 of this section. If the election authority determines that a challenger does not meet the qualifications of subsection 5 of this section, the designating party chair may designate a replacement challenger and provide the local election authority with the name of the replacement challenger before 5:00 p.m. of the Monday preceding the election. The designating chair may substitute challengers at his or her discretion during such hours.

2. Challenges may only be made when the challenger believes the election laws of this state have been or will be violated, and each challenger shall report any such belief to the election judges, or to the election authority if not satisfied with the decision of the election judges.

3. Prior to the close of the polls, challengers may list and give out the names of those who have voted. The listing and giving out of names of those who have voted by a challenger shall not be considered giving information tending to show the state of the count.

4. In a presidential primary election, challengers may collect information about the party ballot selected by the voter and may disclose party affiliation information after the polls close.

5. All persons selected as challengers shall have the same qualifications required by section 115.085 for election judges, except that such challenger shall be a registered voter in the jurisdiction of the election authority for which the challenger is designated as a challenger.

6. Any challenge by a challenger to a voter’s identification for validity shall be made only to the election judges or other election authority. If the poll challenger is not satisfied with the decision of the election judges, then he or she may report his or her belief that the election laws of this state have been or will be violated to the election authority as allowed under this section.

(L. 1977 H.B. 101 § 4.001, A.L. 1983 S.B. 234, A.L. 1999 H.B. 676, A.L. 2003 H.B. 511, A.L. 2006 S.B. 1014 & 730, A.L. 2016 S.B. 786)



Section 115.106 Persons administering youth election admitted to polling place — oath — misconduct, removal for.

Effective 13 Jun 1996, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.106. Persons administering youth election admitted to polling place — oath — misconduct, removal for. — 1. Before being permitted to enter the polling place, each person designated by the election authority to administer a simulated youth election shall take the following oath:

­

­

2. If any person admitted to the polling place to administer or participate in a simulated youth election interferes with the orderly process of voting, or is guilty of misconduct or any law violation, the election judges shall ask the person to leave the polling place or cease the interference. If the interference continues, the election judges shall notify the election authority, which shall take such action as it deems necessary. It shall be the duty of the police, if requested by the election authority or judges of election, to exclude any such person from the polling place or the place where votes are being counted.

(L. 1996 H.B. 1557 & 1489 § 3)

Effective 6-13-96



Section 115.107 Watchers, how selected, qualifications, duties.

Effective 28 Aug 2016

Title IX SUFFRAGE AND ELECTIONS

115.107. Watchers, how selected, qualifications, duties. — 1. At every election, the chairman of the county committee of each political party named on the ballot shall have the right to designate a watcher for each place votes are counted.

2. Watchers are to observe the counting of the votes and present any complaint of irregularity or law violation to the election judges, or to the election authority if not satisfied with the decision of the election judges. No watcher may be substituted for another on election day.

3. No watcher shall report to anyone the name of any person who has or has not voted.

4. A watcher may remain present until all closing certification forms are completed, all equipment is closed and taken down, the transportation case for the ballots is sealed, election materials are returned to the election authority or to the designated collection place for a polling place, and any other duties or procedures required under sections 115.447 to 115.491 are completed. A watcher may also remain present at each location at which absentee ballots are counted and may remain present while such ballots are being prepared for counting and counted.

5. All persons selected as watchers shall have the same qualifications required by section 115.085 for election judges, except that such watcher shall be a registered voter in the jurisdiction of the election authority for which the watcher is designated as a watcher.

(L. 1977 H.B. 101 § 4.005, A.L. 1983 S.B. 234, A.L. 2003 H.B. 511, A.L. 2016 S.B. 786)



Section 115.109 Oath of challengers and watchers.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.109. Oath of challengers and watchers. — Before entering upon his duties, each challenger and watcher shall take the following oath:

­

­

(L. 1977 H.B. 101 § 4.015)

Effective 1-01-78



Section 115.111 Improper conduct of challenger or watcher, how handled.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.111. Improper conduct of challenger or watcher, how handled. — If any watcher or challenger interferes with the orderly process of voting, or is guilty of misconduct or any law violation, the election judges shall ask the watcher or challenger to leave the polling place or cease the interference. If the interference continues, the election judges shall notify the election authority, which shall take such action as it deems necessary. It shall be the duty of the police, if requested by the election authority or judges of election, to exclude any watcher or challenger from the polling place or the place where votes are being counted. If any challenger is excluded, another may be substituted by the designating committee chairman.

(L. 1977 H.B. 101 § 4.020)

Effective 1-01-78



Section 115.113 Precincts, how established — new political subdivisions, duty to identify voters of.

Effective 20 May 1982, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.113. Precincts, how established — new political subdivisions, duty to identify voters of. — 1. The basic election district shall be the precinct. In each jurisdiction, precinct boundaries shall be established by the election authority. Every effort shall be made by the election authority to establish precinct lines which do not cross political subdivision or special district boundaries. Upon mail notification of each voter affected by the change, or publication of the new boundaries in a newspaper of general circulation in its jurisdiction, the election authority may change precinct boundaries from time to time as convenience may require.

2. When a political subdivision is formed, the political subdivision shall assist the election authority in determining the identity of all registered voters residing in each precinct eligible to vote in elections affecting the district.

(L. 1977 H.B. 101 § 5.001, A.L. 1982 S.B. 526)

Effective 5-20-82



Section 115.115 Polling places, how designated, exception — notice to voters — voters not required to go to more than one polling place — elderly and handicapped polling places, common sites — plan for increased accessibility, contents.

Effective 28 Aug 2003

Title IX SUFFRAGE AND ELECTIONS

115.115. Polling places, how designated, exception — notice to voters — voters not required to go to more than one polling place — elderly and handicapped polling places, common sites — plan for increased accessibility, contents. — 1. Except as provided in subsection 2 of this section or in section 115.436, for each election within its jurisdiction, the election authority shall designate a polling place for each precinct within which any voter is entitled to vote at the election.

2. For any election, the election authority shall have the right to consolidate two or more adjoining precincts for voting at a single polling place and to designate one set of judges to conduct the election for such precincts. Voters shall be notified of the place for voting in the manner provided in section 115.127 or 115.129.

3. No person shall be required to go to more than one polling place to vote on the same day.

4. Prior to the opening of the polling places on any election day, if candidates or issues for more than one political subdivision or district are to be voted for at one precinct, the election authority for that precinct shall provide color-coded ballots, or ballots with other distinguishing codes, to show what candidates and issues the voter is eligible to vote, based on the voter's place of residence, so that on election day no voter will have an opportunity to vote for candidates or issues for which the voter is not entitled to vote. If such ballots are not available, the election authority shall be notified and voting at that precinct shall not begin until appropriate ballots are available.

5. Each local election authority shall designate one common site and may designate up to four additional common sites as election day central polling places designed for accessibility to voters who have physical disabilities, the elderly, and any other registered voter authorized by law to vote at a central polling place. Such sites shall conform to nationally accepted accessibility standards. In addition to being able to supply such voters with their appropriate ballots, and being open during regular voting hours, such a polling place shall otherwise be staffed and operated in accordance with law, especially as provided in subsection 3 of section 115.436 and subsection 3 of section 115.445, and like any other polling place, insofar as possible.

6. Subject to receipt of sufficient Section 261 funds authorized by the Help America Vote Act of 2002, the secretary of state shall develop a comprehensive plan for increased polling place accessibility. The secretary of state shall apply for funds pursuant to Section 261 of the Help America Vote Act of 2002 and may allocate Section 101 of the Help America Vote Act of 2002 funding after reaching full compliance of Title III of the Help America Vote Act of 2002. Any funds received pursuant to Section 291 of the Help America Vote Act of 2002 may be used for provisions of this section. The plan shall include:

(1) Completion of a comprehensive audit of current polling place accessibility using nationally accepted standards for architectural accessibility such as the Federal Election Commission Polling Place Accessibility Survey or other survey developed using the Americans with Disabilities Act Accessibility Guidelines. Audits shall be completed no later than twelve months after receipt of Section 261 of the Help America Vote Act of 2002 funds. The audit shall include recommendations and cost estimates for each polling place to achieve accessibility and shall be procured in accordance with chapter 34;

(2) Development of the plan, including time lines for barrier removal and funding needed to achieve one hundred percent polling place accessibility within twenty-four months after the completion of the audit. The implementation plan may be used by local election authorities in applying for any available federal and state funds available to improve polling place accessibility and shall be submitted to the general assembly by the secretary of state for use in determining future requirements and funding needs for polling place accessibility;

(3) Establishment of an oversight committee made up of individuals with disabilities, disability organizations, advocates, and election officials to assist the activities pursuant to this section.

­­

­

(L. 1977 H.B. 101 § 5.010, A.L. 1983 S.B. 234, A.L. 1986 H.B. 1471, et al., A.L. 1997 S.B. 132, A.L. 2003 H.B. 511)



Section 115.117 Tax-supported buildings must be made available as polling places — may rent private polling place, when.

Effective 28 Aug 1997

Title IX SUFFRAGE AND ELECTIONS

115.117. Tax-supported buildings must be made available as polling places — may rent private polling place, when. — 1. The election authority may designate tax-supported public buildings or buildings owned by any political subdivision or special district to be used as polling places for any election, and no official in charge or control of any such public building shall refuse to permit the use of the building for election purposes. The election authority shall have the right to choose the location of the polling place within such buildings.

2. If an election authority determines there is no public building convenient for a polling place in any voting district, the authority shall first attempt to secure the use of a privately owned tax-exempt building, and in the event no such building is available, it may contract for the rental of a suitable polling place in the district.

3. In selecting polling places, the election authority shall consider parking areas which may be available and shall give priority to those places which have adequate parking areas for use by poll workers and voters.

(L. 1977 H.B. 101 § 5.015, A.L. 1982 S.B. 526, A.L. 1985 H.B. 620, A.L. 1997 S.B. 132)



Section 115.119 Polling place to be marked.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.119. Polling place to be marked. — Each polling place shall be plainly marked with a sign posted in a place and manner sufficient to notify voters of the location of the polling place.

(L. 1977 H.B. 101 § 5.020)

Effective 1-01-78



Section 115.121 General election, when held — primary election, when held — general municipal election day, when held.

Effective 28 Aug 2014

Title IX SUFFRAGE AND ELECTIONS

115.121. General election, when held — primary election, when held — general municipal election day, when held. — 1. The general election day shall be the first Tuesday after the first Monday in November of even-numbered years.

2. The primary election day shall be the first Tuesday after the first Monday in August of even-numbered years.

3. The election day for the election of political subdivision and special district officers shall be the first Tuesday after the first Monday in April each year, and shall be known as the general municipal election day.

(L. 1977 H.B. 101 § 6.001, A.L. 1978 H.B. 971, A.L. 1993 S.B. 31, A.L. 1997 H.B. 734, A.L. 2003 S.B. 686, A.L. 2009 S.B. 291, A.L. 2014 H.B. 1136)



Section 115.123 Public elections to be held on certain Tuesdays, exceptions — presidential primary, when held — exemptions.

Effective 28 Aug 2014

Title IX SUFFRAGE AND ELECTIONS

115.123. Public elections to be held on certain Tuesdays, exceptions — presidential primary, when held — exemptions. — 1. All public elections shall be held on Tuesday. Except as provided in subsections 2 and 3 of this section, and section 247.180, all public elections shall be held on the general election day, the primary election day, the general municipal election day, the first Tuesday after the first Monday in November, or on another day expressly provided by city or county charter, and in nonprimary years on the first Tuesday after the first Monday in August. Bond elections may be held on the first Tuesday after the first Monday in February but no other issue shall be included on the ballot for such election.

2. Notwithstanding the provisions of subsection 1 of this section, an election for a presidential primary held pursuant to sections 115.755 to 115.785 shall be held on the second Tuesday after the first Monday in March of each presidential election year.

3. The following elections shall be exempt from the provisions of subsection 1 of this section:

(1) Bond elections necessitated by fire, vandalism or natural disaster;

(2) Elections for which ownership of real property is required by law for voting;

(3) Special elections to fill vacancies and to decide tie votes or election contests; and

(4) Tax elections necessitated by a financial hardship due to a five percent or greater decline in per-pupil state revenue to a school district from the previous year.

4. Nothing in this section prohibits a charter city or county from having its primary election in March if the charter provided for a March primary before August 28, 1999.

5. Nothing in this section shall prohibit elections held pursuant to section 65.600, but no other issues shall be on the March ballot except pursuant to this chapter.

(L. 1977 H.B. 101 § 6.005, A.L. 1978 H.B. 971, A.L. 1979 S.B. 275, A.L. 1980 S.B. 734, A.L. 1983 S.B. 234, A.L. 1986 H.B. 879 merged with S.B. 729, A.L. 1987 S.B. 386, A.L. 1993 H.B. 551 & 552, A.L. 1996 H.B. 1557 & 1489, A.L. 1997 S.B. 132, A.L. 1999 H.B. 676, A.L. 2002 S.B. 675, A.L. 2012 H.B. 1036, A.L. 2014 S.B. 892)



Section 115.124 Nonpartisan election in political subdivision or special district, no election required if number of candidates filing is same as number of positions to be filled — exceptions — random drawing filing procedure followed when election is required — municipal elections, certain municipalities may submit requirements of subsection 1 to voters.

Effective 10 Oct 2014, see footnote

Title IX SUFFRAGE AND ELECTIONS

*115.124. Nonpartisan election in political subdivision or special district, no election required if number of candidates filing is same as number of positions to be filled — exceptions — random drawing filing procedure followed when election is required — municipal elections, certain municipalities may submit requirements of subsection 1 to voters. — 1. Notwithstanding any other law to the contrary, in a nonpartisan election in any political subdivision or special district including municipal elections in any city, town, or village with one thousand or fewer inhabitants that have adopted a proposal pursuant to subsection 3 of this section but excluding municipal elections in any city, town, or village with more than one thousand inhabitants, if the notice provided for in subsection 5 of section 115.127 has been published in at least one newspaper of general circulation as defined in section 493.050 in the district, and if the number of candidates who have filed for a particular office is equal to the number of positions in that office to be filled by the election, no election shall be held for such office, and the candidates shall assume the responsibilities of their offices at the same time and in the same manner as if they had been elected. If no election is held for such office as provided in this section, the election authority shall publish a notice containing the names of the candidates that shall assume the responsibilities of office under this section. Such notice shall be published in at least one newspaper of general circulation as defined in section 493.050 in such political subdivision or district by the first of the month in which the election would have occurred, had it been contested. Notwithstanding any other provision of law to the contrary, if at any election the number of candidates filing for a particular office exceeds the number of positions to be filled at such election, the election authority shall hold the election as scheduled, even if a sufficient number of candidates withdraw from such contest for that office so that the number of candidates remaining after the filing deadline is equal to the number of positions to be filled.

2. The election authority or political subdivision responsible for the oversight of the filing of candidates in any nonpartisan election in any political subdivision or special district shall clearly designate where candidates shall form a line to effectuate such filings and determine the order of such filings; except that, in the case of candidates who file a declaration of candidacy with the election authority or political subdivision prior to 5:00 p.m. on the first day for filing, the election authority or political subdivision may determine by random drawing the order in which such candidates' names shall appear on the ballot. If a drawing is conducted pursuant to this subsection, it shall be conducted so that each candidate, or candidate's representative if the candidate filed under subsection 2 of section 115.355, may draw a number at random at the time of filing. If such drawing is conducted, the election authority or political subdivision shall record the number drawn with the candidate's declaration of candidacy. If such drawing is conducted, the names of candidates filing on the first day of filing for each office on each ballot shall be listed in ascending order of the numbers so drawn.

**3. The governing body of any city, town, or village with one thousand or fewer inhabitants may submit to the voters at any available election, a question to adopt the provisions of subsection 1 of this section for municipal elections. If a majority of the votes cast by the qualified voters voting thereon are in favor of the question, then the city, town, or village shall conduct nonpartisan municipal elections as provided in subsection 1 of this section for all nonpartisan elections remaining in the year in which the proposal was adopted and for the six calendar years immediately following such approval. At the end of such six-year period, each such city, town, or village shall be prohibited from conducting such elections in such a manner unless such a question is again adopted by the majority of qualified voters as provided in this subsection.

(L. 1990 S.B. 862 § 1, A.L. 1996 S.B. 598, A.L. 1999 H.B. 676, A.L. 2003 S.B. 686, A.L. 2006 S.B. 1014 & 730, A.L. 2014 H.B. 1125 merged with S.B. 593)

Effective 2-19-14 (H.B. 1125); 10-10-14 (S.B. 593), see § 21.250.

*S.B. 593 was vetoed July 2, 2014. The veto was overridden on September 10, 2014.

**Subsection 3 of this section effective 10-10-14.



Section 115.125 Notice of election, when given — facsimile transmission used when, exceptions — late notification, procedure.

Effective 28 Aug 2003

Title IX SUFFRAGE AND ELECTIONS

115.125. Notice of election, when given — facsimile transmission used when, exceptions — late notification, procedure. — 1. Not later than 5:00 p.m. on the tenth Tuesday prior to any election, except a special election to decide an election contest, tie vote or an election to elect seven members to serve on a school board of a district pursuant to section 162.241, or a delay in notification pursuant to subsection 2 of this section, or pursuant to the provisions of section 115.399, the officer or agency calling the election shall notify the election authorities responsible for conducting the election. The notice shall be in writing, shall specify the name of the officer or agency calling the election and shall include a certified copy of the legal notice to be published pursuant to subsection 2 of section 115.127. The notice and any other information required by this section may, with the prior notification to the election authority receiving the notice, be accepted by facsimile transmission prior to 5:00 p.m. on the tenth Tuesday prior to the election, provided that the original copy of the notice and a certified copy of the legal notice to be published shall be received in the office of the election authority within three business days from the date of the facsimile transmission. In lieu of a certified copy of the legal notice to be published pursuant to subsection 2 of section 115.127, each notice of a special election to fill a vacancy shall include the name of the office to be filled, the date of the election and the date by which candidates must be selected or filed for the office. Not later than the fourth Tuesday prior to any special election to fill a vacancy called by a political subdivision or special district, the officer or agency calling the election shall certify a sample ballot to the election authorities responsible for conducting the election.

2. Except as provided for in sections 115.247 and 115.359, if there is no additional cost for the printing or reprinting of ballots or if the political subdivision or special district calling for the election agrees to pay any printing or reprinting costs, a political subdivision or special district may, at any time after certification required in subsection 1 of this section, but no later than 5:00 p.m. on the sixth Tuesday before the election, be permitted to make late notification to the election authority pursuant to court order, which, except for good cause shown by the election authority in opposition thereto, shall be freely given upon application by the political subdivision or special district to the circuit court of the area of such subdivision or district. No court shall have the authority to order an individual or issue be placed on the ballot less than six weeks before the date of the election, except as provided in sections 115.361 and 115.379.

(L. 1977 H.B. 101 § 6.010, A.L. 1980 S.B. 734, A.L. 1983 S.B. 234, A.L. 1986 H.B. 1676, A.L. 1995 H.B. 484, et al., A.L. 1996 H.B. 1557 & 1489, A.L. 1997 S.B. 132, A.L. 2003 H.B. 511)



Section 115.127 Notice of election, how, when given — striking names or issues from ballot, requirements — declaration of candidacy, officers for political subdivisions or special elections, filing date, when, notice requirements, exceptions for certain home rule cities — candidate withdrawing, ballot reprinting, cost, how paid.

Effective 28 Aug 2003

Title IX SUFFRAGE AND ELECTIONS

115.127. Notice of election, how, when given — striking names or issues from ballot, requirements — declaration of candidacy, officers for political subdivisions or special elections, filing date, when, notice requirements, exceptions for certain home rule cities — candidate withdrawing, ballot reprinting, cost, how paid. — 1. Except as provided in subsection 4 of this section, upon receipt of notice of a special election to fill a vacancy submitted pursuant to section 115.125, the election authority shall cause legal notice of the special election to be published in a newspaper of general circulation in its jurisdiction. The notice shall include the name of the officer or agency calling the election, the date and time of the election, the name of the office to be filled and the date by which candidates must be selected or filed for the office. Within one week prior to each special election to fill a vacancy held in its jurisdiction, the election authority shall cause legal notice of the election to be published in two newspapers of different political faith and general circulation in the jurisdiction. The legal notice shall include the date and time of the election, the name of the officer or agency calling the election and a sample ballot. If there is only one newspaper of general circulation in the jurisdiction, the notice shall be published in the newspaper within one week prior to the election. If there are two or more newspapers of general circulation in the jurisdiction, but no two of opposite political faith, the notice shall be published in any two of the newspapers within one week prior to the election.

2. Except as provided in subsections 1 and 4 of this section and in sections 115.521, 115.549 and 115.593, the election authority shall cause legal notice of each election held in its jurisdiction to be published. The notice shall be published in two newspapers of different political faith and qualified pursuant to chapter 493 which are published within the bounds of the area holding the election. If there is only one so qualified newspaper, then notice shall be published in only one newspaper. If there is no newspaper published within the bounds of the election area, then the notice shall be published in two qualified newspapers of different political faith serving the area. Notice shall be published twice, the first publication occurring in the second week prior to the election, and the second publication occurring within one week prior to the election. Each such legal notice shall include the date and time of the election, the name of the officer or agency calling the election and a sample ballot; and, unless notice has been given as provided by section 115.129, the second publication of notice of the election shall include the location of polling places. The election authority may provide any additional notice of the election it deems desirable.

3. The election authority shall print the official ballot as the same appears on the sample ballot, and no candidate's name or ballot issue which appears on the sample ballot or official printed ballot shall be stricken or removed from the ballot except on death of a candidate or by court order.

4. In lieu of causing legal notice to be published in accordance with any of the provisions of this chapter, the election authority in jurisdictions which have less than seven hundred fifty registered voters and in which no newspaper qualified pursuant to chapter 493 is published, may cause legal notice to be mailed during the second week prior to the election, by first class mail, to each registered voter at the voter's voting address. All such legal notices shall include the date and time of the election, the location of the polling place, the name of the officer or agency calling the election and a sample ballot.

5. If the opening date for filing a declaration of candidacy for any office in a political subdivision or special district is not required by law or charter, the opening filing date shall be 8:00 a.m., the sixteenth Tuesday prior to the election, except that for any home rule city with more than four hundred thousand inhabitants and located in more than one county and any political subdivision or special district located in such city, the opening filing date shall be 8:00 a.m., the fifteenth Tuesday prior to the election. If the closing date for filing a declaration of candidacy for any office in a political subdivision or special district is not required by law or charter, the closing filing date shall be 5:00 p.m., the eleventh Tuesday prior to the election. The political subdivision or special district calling an election shall, before the sixteenth Tuesday, or the fifteenth Tuesday for any home rule city with more than four hundred thousand inhabitants and located in more than one county or any political subdivision or special district located in such city, prior to any election at which offices are to be filled, notify the general public of the opening filing date, the office or offices to be filled, the proper place for filing and the closing filing date of the election. Such notification may be accomplished by legal notice published in at least one newspaper of general circulation in the political subdivision or special district.

6. Except as provided for in sections 115.247 and 115.359, if there is no additional cost for the printing or reprinting of ballots or if the candidate agrees to pay any printing or reprinting costs, a candidate who has filed for an office or who has been duly nominated for an office may, at any time after the certification required in section 115.125 but no later than 5:00 p.m. on the sixth Tuesday before the election, withdraw as a candidate pursuant to a court order, which, except for good cause shown by the election authority in opposition thereto, shall be freely given upon application by the candidate to the circuit court of the area of such candidate's residence.

(L. 1977 H.B. 101 § 6.015, A.L. 1978 H.B. 971, A.L. 1979 S.B. 275, A.L. 1982 S.B. 526, A.L. 1983 H.B. 713 Revision merged with S.B. 234, A.L. 1988 H.B. 933, et al., A.L. 1989 H.B. 316, A.L. 1993 S.B. 31, A.L. 1996 H.B. 1557 & 1489, A.L. 1997 S.B. 132, A.L. 2002 S.B. 675, A.L. 2003 H.B. 511 merged with S.B. 136)



Section 115.129 Notice of election by mail authorized, contents of.

Effective 28 Aug 1997

Title IX SUFFRAGE AND ELECTIONS

115.129. Notice of election by mail authorized, contents of. — Not later than the fifth day prior to any election, the election authority may mail to each registered voter in the area of its jurisdiction in which the election is to be held, a notice of election which shall include the date and time of the election, the location of the voter's polling place and the name of the agency calling the election. The notice may also include a sample ballot. The election authority may provide any additional notice of the election it deems desirable.

(L. 1977 H.B. 101 § 6.020, A.L. 1978 S.B. 582, A.L. 1997 S.B. 132)



Section 115.133 Qualifications of voters.

Effective 28 Aug 2003

Title IX SUFFRAGE AND ELECTIONS

115.133. Qualifications of voters. — 1. Except as provided in subsection 2 of this section, any citizen of the United States who is a resident of the state of Missouri and seventeen years and six months of age or older shall be entitled to register and to vote in any election which is held on or after his eighteenth birthday.

2. No person who is adjudged incapacitated shall be entitled to register or vote. No person shall be entitled to vote:

(1) While confined under a sentence of imprisonment;

(2) While on probation or parole after conviction of a felony, until finally discharged from such probation or parole; or

(3) After conviction of a felony or misdemeanor connected with the right of suffrage.

3. Except as provided in federal law or federal elections and in section 115.277, no person shall be entitled to vote if the person has not registered to vote in the jurisdiction of his or her residence prior to the deadline to register to vote.

(L. 1977 H.B. 101 § 7.010, A.L. 1979 S.B. 275, A.L. 1982 H.B. 1600, A.L. 1983 S.B. 44 & 45, A.L. 1993 H.B. 23, A.L. 2002 S.B. 675, A.L. 2003 H.B. 511)



Section 115.135 Persons entitled to register, when — identification required — military service, registration, when.

Effective 28 Aug 2015

Title IX SUFFRAGE AND ELECTIONS

115.135. Persons entitled to register, when — identification required — military service, registration, when. — 1. Any person who is qualified to vote, or who shall become qualified to vote on or before the day of election, shall be entitled to register in the jurisdiction within which he or she resides. In order to vote in any election for which registration is required, a person must be registered to vote in the jurisdiction of his or her residence no later than 5:00 p.m., or the normal closing time of any public building where the registration is being held if such time is later than 5:00 p.m., on the fourth Wednesday prior to the election, unless the voter is an interstate former resident, an intrastate new resident, a new resident, or a covered voter, as defined in section 115.275. Except as provided in subsection 4 of this section, in no case shall registration for an election extend beyond 10:00 p.m. on the fourth Wednesday prior to the election. Any person registering after such date shall be eligible to vote in subsequent elections.

2. A person applying to register with an election authority or a deputy registration official shall identify himself or herself by presenting a copy of a birth certificate, a Native American tribal document, other proof of United States citizenship, a valid Missouri drivers license or other form of personal identification at the time of registration.

3. Except as provided in federal law or federal elections and in section 115.277, no person shall be entitled to vote if the person has not registered to vote in the jurisdiction of his or her residence prior to the deadline to register to vote.

4. A covered voter as defined in section 115.275 who has been discharged from military service, has returned from a military deployment or activation, or has separated from employment outside the territorial limits of the United States after the deadline to register to vote, and who is otherwise qualified to register to vote, may register to vote in an election in person before the election authority until 5:00 p.m. on the Friday before such election. Such persons shall produce sufficient documentation showing evidence of qualifying for late registration pursuant to this section.

(L. 1977 H.B. 101 § 7.015, A.L. 1982 S.B. 526, A.L. 1985 H.B. 620, A.L. 1988 H.B. 933, et al., A.L. 1993 H.B. 551 & 552, A.L. 1994 H.B. 1411, A.L. 2002 S.B. 675, A.L. 2003 H.B. 511, A.L. 2005 H.B. 353, A.L. 2015 S.B. 34 & 105)



Section 115.136 Secretary of state, duties pursuant to National Voter Registration Act — list of voter registration sites — further duties of secretary of state — rules — civil action, notice.

Effective 01 Jan 1995, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.136. Secretary of state, duties pursuant to National Voter Registration Act — list of voter registration sites — further duties of secretary of state — rules — civil action, notice. — 1. The secretary of state shall be the chief state election official responsible for the coordination of state responsibilities under the National Voter Registration Act of 1993.

2. The secretary of state shall be responsible for the transmission of requested data from the election authorities to the Federal Election Commission.

3. The secretary of state shall supply each election authority with a list of all public assistance agencies and Armed Forces recruitment offices that are designated as voter registration sites within the jurisdiction of the election authority.

4. The secretary of state shall consult with the Federal Election Commission in the formation of a national mail voter registration application form.

5. The secretary of state shall be responsible for the transmission to the appropriate election authority of the notification by the United States attorney of the conviction of a Missouri citizen for a federal felony offense.

6. The secretary of state may promulgate rules only to ensure state compliance with the National Voter Registration Act of 1993.

7. Any person who is aggrieved by a violation of the National Voter Registration Act may provide written notice of the violation to the secretary of state and may bring a civil action pursuant to the process prescribed by section 11 of the National Voter Registration Act of 1993.

(L. 1994 H.B. 1411)

Effective 1-01-95



Section 115.137 Registered voters may vote in all elections — exception.

Effective 28 Aug 2002

Title IX SUFFRAGE AND ELECTIONS

115.137. Registered voters may vote in all elections — exception. — 1. Except as provided in subsection 2 of this section, any citizen who is entitled to register and vote shall be entitled to register for and vote pursuant to the provisions of this chapter in all statewide public elections and all public elections held for districts and political subdivisions within which he resides.

2. Any person who and only persons who fulfill the ownership requirements shall be entitled to vote in elections for which ownership of real property is required by law for voting.

(L. 1977 H.B. 101 § 7.020, A.L. 2002 S.B. 675)



Section 115.139 Unregistered voter may not vote — exception.

Effective 28 Aug 1997

Title IX SUFFRAGE AND ELECTIONS

115.139. Unregistered voter may not vote — exception. — Except as provided in subsection 2 of section 115.137 and section 115.277, no person shall be permitted to vote in any election unless the person is duly registered in accordance with this chapter.

(L. 1977 H.B. 101 § 7.025, A.L. 1994 H.B. 1411, A.L. 1997 S.B. 132)



Section 115.140 Handicapped and hearing-impaired persons, provision for.

Effective 28 Aug 1986

Title IX SUFFRAGE AND ELECTIONS

115.140. Handicapped and hearing-impaired persons, provision for. — At least one-half of the voter registration sites provided by each election authority shall be accessible to handicapped persons. Each election authority shall also provide interpreter services upon request for persons with hearing impairments who wish to register.

(L. 1986 H.B. 1471, et al. § 2)



Section 115.141 Registration to be supervised by election authority.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.141. Registration to be supervised by election authority. — Each election authority shall supervise the registration of voters within its jurisdiction in accordance with this subchapter and shall direct the activities of all deputy registration officials.

(L. 1977 H.B. 101 § 7.030)

Effective 1-01-78



Section 115.143 Deputy registration officials, qualifications of, persons eligible to serve as.

Effective 20 May 1982, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.143. Deputy registration officials, qualifications of, persons eligible to serve as. — 1. Each election authority may appoint persons regularly employed in the office of the clerk of any city, town or village, any department of revenue fee office, or any school, library or other tax-supported public agency in its jurisdiction as deputy registration officials.

2. Each election authority may appoint any number of additional persons to serve as deputy registration officials. Each such deputy shall be a registered voter in the jurisdiction of the appointing election authority.

3. Each election authority may appoint, with the concurrence of the top administrator of each school, at least one staff person or instructor as a deputy registration official in each school that chooses to participate in voter registration. As used in this subsection, the term "school" means any school building in this state in which grades nine through twelve or grades ten through twelve are taught, including public, nonpublic, vocational and vocational-technical school buildings.

(L. 1977 H.B. 101 § 7.035, A.L. 1982 S.B. 526)

Effective 5-20-82



Section 115.145 Registration duties of election authority.

Effective 01 Jan 1995, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.145. Registration duties of election authority. — Each election authority shall have the following duties with respect to registration:

(1) To conduct registration at its office or offices throughout the entire year, including any four-week period prior to an election for the purpose of registration of persons for subsequent elections, on all usual business days and during its regular office hours in the manner required by this chapter;

(2) To instruct and direct each deputy registration official in the performance of his or her duties including those agencies mandated and optional, including as optional any institution of higher education located in the state, under the National Voter Registration Act of 1993 and to supply each deputy with the proper registration forms and other necessary supplies;

(3) To designate the times, dates and places or areas for additional voter registration by any deputy appointed pursuant to subsection 2 of section 115.143, and to publicize the times, dates and places or areas of such registration in any manner reasonably calculated to inform the public; provided, that the place or area for voter registration by deputies appointed under subsection 3 of section 115.143 shall be located in the school for which the deputy has been appointed;

(4) Retain all voter registration records and registration list maintenance records for a minimum of two years. The election authority shall compile data from the records as may be necessary for compliance with the National Voter Registration Act of 1993;

(5) Number or use another system of identifying the original agency of the voter registration application.

(L. 1977 H.B. 101 § 7.040, A.L. 1982 S.B. 526, A.L. 1988 H.B. 933, et al., A.L. 1994 H.B. 1411)

Effective 1-01-95



Section 115.147 Deputy registration officials, duties of.

Effective 20 May 1982, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.147. Deputy registration officials, duties of. — Each deputy registration official shall have the following duties:

(1) To comply with all reasonable instruction and direction by the election authority which is not inconsistent with this subchapter; and

(2) To conduct registration at his regular place of business throughout the entire year on all usual business days and at the usual office hours in the manner required by this subchapter, unless he has been appointed pursuant to subsection 2 or 3 of section 115.143, in which case he shall conduct registration during the dates and times and at the places or areas designated by the election authority in the manner required by this subchapter.

(L. 1977 H.B. 101 § 7.045, A.L. 1982 S.B. 526)

Effective 5-20-82



Section 115.149 Election authorities' registration jurisdictions.

Effective 28 Aug 1979

Title IX SUFFRAGE AND ELECTIONS

115.149. Election authorities' registration jurisdictions. — 1. Within its jurisdiction, each election authority may register any person who is qualified to register in the jurisdiction. Each election authority may issue information cards to registered voters.

2. Upon agreement with another election authority, any election authority may register any person qualified to register in its jurisdiction in the jurisdiction of the other election authority.

(L. 1977 H.B. 101 § 7.050, A.L. 1979 S.B. 275)



Section 115.151 Registration complete, when.

Effective 28 Aug 2002

Title IX SUFFRAGE AND ELECTIONS

115.151. Registration complete, when. — 1. Each qualified applicant who appears before the election authority shall be deemed registered as of the time the applicant's completed, signed and sworn registration application is witnessed by the election authority or deputy registration official.

2. Each applicant who registers by mail shall be deemed to be registered as of the date the application is postmarked, if such application is accepted and not rejected by the election authority and the verification notice required pursuant to section 115.155 is not returned as undeliverable by the postal service.

3. Each applicant who registers at a voter registration agency or the division of motor vehicle and drivers licensing of the department of revenue shall be deemed to be registered as of the date the application is signed by the applicant, if such application is accepted and not rejected by the election authority and the verification notice required pursuant to section 115.155 is not returned as undeliverable by the postal service. Voter registration agencies and the division of motor vehicle and drivers licensing of the department of revenue shall transmit voter registration application forms to the appropriate election authority not later than five business days after the form is completed by the applicant.

(L. 1977 H.B. 101 § 7.055, A.L. 1994 H.B. 1411, A.L. 1997 S.B. 132, A.L. 1999 H.B. 676, A.L. 2002 S.B. 675)



Section 115.155 Registration — oath.

Effective 28 Aug 2005

Title IX SUFFRAGE AND ELECTIONS

115.155. Registration — oath. — 1. The election authority shall provide for the registration of each voter. Each application shall be in substantially the following form:

­

­

2. After supplying all information necessary for the registration records, each applicant who appears in person before the election authority shall swear or affirm the statements on the registration application by signing his or her full name, witnessed by the signature of the election authority or such authority's deputy registration official. Each applicant who applies to register by mail pursuant to section 115.159, or pursuant to section 115.160 or 115.162, shall attest to the statements on the application by his or her signature.

3. Upon receipt by mail of a completed and signed voter registration application, a voter registration application forwarded by the division of motor vehicle and drivers licensing of the department of revenue pursuant to section 115.160, or a voter registration agency pursuant to section 115.162, the election authority shall, if satisfied that the applicant is entitled to register, transfer all data necessary for the registration records from the application to its registration system. Within seven business days after receiving the application, the election authority shall send the applicant a verification notice. If such notice is returned as undeliverable by the postal service within the time established by the election authority, the election authority shall not place the applicant's name on the voter registration file.

4. If, upon receipt by mail of a voter registration application or a voter registration application forwarded pursuant to section 115.160 or 115.162, the election authority determines that the applicant is not entitled to register, such authority shall, within seven business days after receiving the application, so notify the applicant by mail and state the reason such authority has determined the applicant is not qualified. The applicant may have such determination reviewed pursuant to the provisions of section 115.223. If an applicant for voter registration fails to answer the question on the application concerning United States citizenship, the election authority shall notify the applicant of the failure and provide the applicant with an opportunity to complete the form in a timely manner to allow for the completion of the registration form before the next election.

5. It shall be the responsibility of the secretary of state to prescribe specifications for voter registration documents so that they are uniform throughout the state of Missouri and comply with the National Voter Registration Act of 1993, including the reporting requirements, and so that registrations, name changes and transfers of registrations within the state may take place as allowed by law.

6. All voter registration applications shall be preserved in the office of the election authority.

(L. 1977 H.B. 101 § 7.065, A.L. 1986 H.B. 1471, et al., A.L. 1988 H.B. 933, et al., A.L. 1993 S.B. 88, A.L. 1997 S.B. 132, A.L. 1999 H.B. 676, A.L. 2003 H.B. 511, A.L. 2005 H.B. 353)



Section 115.157 Registration information may be computerized, information required — voter lists may be sold — candidates may receive list for reasonable fee — computerized registration system, requirements — voter history and information, how entered, when released — records closed, when.

Effective 28 Aug 2003

Title IX SUFFRAGE AND ELECTIONS

115.157. Registration information may be computerized, information required — voter lists may be sold — candidates may receive list for reasonable fee — computerized registration system, requirements — voter history and information, how entered, when released — records closed, when. — 1. The election authority may place all information on any registration cards in computerized form in accordance with section 115.158. No election authority or secretary of state shall furnish to any member of the public electronic media or printout showing any registration information, except as provided in this section. Except as provided in subsection 2 of this section, the election authority or secretary of state shall make available electronic media or printouts showing unique voter identification numbers, voters' names, dates of birth, addresses, townships or wards, and precincts. Electronic data shall be maintained in at least the following separate fields:

(1) Voter identification number;

(2) First name;

(3) Middle initial;

(4) Last name;

(5) Suffix;

(6) Street number;

(7) Street direction;

(8) Street name;

(9) Street suffix;

(10) Apartment number;

(11) City;

(12) State;

(13) Zip code;

(14) Township;

(15) Ward;

(16) Precinct;

(17) Senatorial district;

(18) Representative district;

(19) Congressional district.

­­

­

2. Any person working as an undercover officer of a local, state or federal law enforcement agency, persons in witness protection programs, and victims of domestic violence and abuse who have received orders of protection pursuant to chapter 455 shall be entitled to apply to the circuit court having jurisdiction in his or her county of residence to have the residential address on his or her voter registration records closed to the public if the release of such information could endanger the safety of the person. Any person working as an undercover agent or in a witness protection program shall also submit a statement from the chief executive officer of the agency under whose direction he or she is serving. The petition to close the residential address shall be incorporated into any petition for protective order provided by circuit clerks pursuant to chapter 455. If satisfied that the person filing the petition meets the qualifications of this subsection, the circuit court shall issue an order to the election authority to keep the residential address of the voter a closed record and the address may be used only for the purposes of administering elections pursuant to this chapter. The election authority may require the voter who has a closed residential address record to verify that his or her residential address has not changed or to file a change of address and to affirm that the reasons contained in the original petition are still accurate prior to receiving a ballot. A change of address within an election authority's jurisdiction shall not require that the voter file a new petition. Any voter who no longer qualifies pursuant to this subsection to have his or her residential address as a closed record shall notify the circuit court. Upon such notification, the circuit court shall void the order closing the residential address and so notify the election authority.

(L. 1977 H.B. 101 § 7.070, A.L. 1982 S.B. 526, A.L. 1986 H.B. 1471, et al., A.L. 1988 H.B. 933, et al., A.L. 1993 S.B. 88, A.L. 1994 S.B. 635, A.L. 1996 H.B. 1557 & 1489, A.L. 1999 H.B. 676, A.L. 2002 S.B. 675, A.L. 2003 H.B. 511)



Section 115.158 Missouri voter registration system authorized, functions — system maintenance performed — security measures implemented — verification of information — use of system for election results — information not to be used for commercial purposes, penalty — advisory committee established, duties — rulemaking authority.

Effective 28 Aug 2003

Title IX SUFFRAGE AND ELECTIONS

115.158. Missouri voter registration system authorized, functions — system maintenance performed — security measures implemented — verification of information — use of system for election results — information not to be used for commercial purposes, penalty — advisory committee established, duties — rulemaking authority. — 1. The secretary of state shall implement a centralized, interactive computerized statewide voter registration list. This computerized list shall be known as the "Missouri Voter Registration System". The system shall be implemented by January 1, 2004, unless a waiver is obtained pursuant to the Help America Vote Act of 2002. If a waiver is obtained, the system shall be implemented by January 1, 2006. The system shall be maintained and administered by the secretary of state and contain the name and registration information of every legally registered voter in Missouri. In addition, the system shall:

(1) Assign a unique identifier to each legally registered voter in Missouri;

(2) Serve as the single system for storing and managing the official list of registered voters throughout Missouri;

(3) Be coordinated with other agency databases in Missouri;

(4) Allow any election official in Missouri, including local election authorities, immediate electronic access to the information contained in the system;

(5) Allow all voter registration information obtained by any local election official in Missouri to be electronically entered into the system on an expedited basis at the time the information is provided to the local official. The secretary of state, as the chief state election official, shall provide such support as may be required so that local election officials are able to enter the registration information; and

(6) Serve as the official voter registration list for the conduct of all elections in Missouri.

2. The secretary of state and local election authorities shall perform system maintenance on a regular basis, which shall include:

(1) Removing names in accordance with the provisions and procedures of the National Voter Registration Act of 1993 and coordinating system maintenance activities with state agency records on death and felony status;

(2) Requiring the name of each registered voter to appear in the system;

(3) Removing only voters who are not registered or who are not eligible to vote; and

(4) Eliminating duplicate names from the system.

3. The secretary of state shall provide adequate technological security measures to prevent the unauthorized access to the system established pursuant to this section.

4. The secretary of state shall develop procedures to ensure that voter registration records within the system are accurate and updated regularly. At a minimum, the procedures shall include:

(1) A system of file maintenance that makes a reasonable effort to remove registrants who are ineligible to vote. Consistent with the National Voter Registration Act of 1993, registrants who have not responded to a notice and who have not voted in two consecutive general elections for federal office shall be removed from the official list of eligible voters, except that no registrant may be removed solely by reason of a failure to vote; and

(2) Safeguards to ensure that eligible voters are not removed in error.

5. Voter registration information shall be verified in accordance with the Help America Vote Act of 2002.

(1) Except as provided in subdivision (2) of this subsection, an application for voter registration may not be accepted or processed unless the application includes:

(a) In the case of an applicant who has been issued a current and valid driver's license, the applicant's driver's license number; or

(b) In the case of any other applicant, other than an applicant to whom subdivision (2) applies, the last four digits of the applicant's Social Security number.

(2) If an applicant for voter registration has not been issued a current and valid driver's license or a Social Security number, the applicant shall be assigned a number which will serve to identify the applicant for voter registration purposes. The number assigned under this subdivision shall be used as the unique identifying number within the system.

(3) The secretary of state and the director of the department of revenue shall enter into an agreement to match information in the database of the voter registration system with information in the database of the motor vehicle system to enable the secretary to verify the accuracy of information provided on applications for voter registration.

(4) The director of the department of revenue shall enter into an agreement with the commissioner of Social Security and comply with the Help America Vote Act of 2002.

6. In addition to using the system for voter registration, the election authorities and secretary of state may use the system for the collection and dissemination of election results and other pertinent information. Any information contained in any state or local voter registration system, limited to the master voter registration list or any other list generated from the information, subject to chapter 610, shall not be used for commercial purposes; provided, however, that the information may be used for elections, for candidates, or for ballot measures, furnished at a reasonable fee. Violation of this section shall be a class B misdemeanor. For purposes of this section, "commercial purposes" means the use of a public record for the purpose of sale or resale or for the purpose of producing a document containing all or part of the copy, printout, or photograph for sale or the obtaining of names and addresses from public records for the purpose of solicitation or the sale of names and addresses to another for the purpose of solicitation or for any purpose in which the purchaser can reasonably anticipate the receipt of monetary gain from the direct or indirect use of the public record.

7. The secretary of state shall establish an advisory committee to assist in the establishment and maintenance of the Missouri voter registration system.

8. The secretary of state may promulgate rules to execute this section. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to chapter 536.

9. Election authorities and any agency required under the National Voter Registration Act of 1993 to accept voter registration applications shall forward registration and other data in a manner prescribed by the secretary of state to assist with administering and maintaining the Missouri voter registration system in accordance with the Help America Vote Act of 2002.

(L. 1994 S.B. 635, A.L. 1996 H.B. 1557 & 1489, A.L. 1999 H.B. 676, A.L. 2003 H.B. 511)



Section 115.159 Registration by mail — delivery of absentee ballots, when — provisional ballot by mail permitted, when.

Effective 01 Jul 2014, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.159. Registration by mail — delivery of absentee ballots, when — provisional ballot by mail permitted, when. — 1. Any person who is qualified to register in Missouri shall, upon application, be entitled to register by mail. Upon request, application forms shall be furnished by the election authority or the secretary of state.

2. Notwithstanding any provision of law to the contrary, the election authority shall not deliver any absentee ballot to any person who registers to vote by mail until after such person has:

(1) Voted, in person, after presentation of a proper form of identification set out in section 115.427, for the first time following registration; or

(2) Provided a copy of identification set out in section 115.427 to the election authority.

­­

­

3. Subsection 2 of this section shall not apply in the case of a person:

(1) Who registers to vote by mail pursuant to Section 6 of the National Voter Registration Act of 1993 and submits a copy of a current and valid photo identification as part of such registration;

(2) Who registers to vote by mail pursuant to Section 6 of the National Voter Registration Act of 1993 and:

(a) Submits with such registration either a driver's license number, or at least the last four digits of the individual's Social Security number; and

(b) With respect to whom the secretary of state matches the information submitted pursuant to paragraph (a) of this subdivision with an existing state identification record bearing the same number, name, and date of birth as provided in such registration;

(3) Who is:

(a) A covered voter defined in section 115.902;

(b) Provided the right to vote otherwise than in person pursuant to Section 3(b)(2)(B)(ii) of the Voting Accessibility for the Elderly and Handicapped Act; or

(c) Entitled to vote otherwise than in person pursuant to any other federal law.

(L. 1977 H.B. 101 § 7.075, A.L. 1993 H.B. 551 & 552, A.L. 1994 H.B. 1411, A.L. 1997 S.B. 132, A.L. 2002 S.B. 675, A.L. 2003 H.B. 511, A.L. 2006 S.B. 1014 & 730, A.L. 2013 S.B. 116)

Effective 7-01-14



Section 115.160 Driver's license applicants to receive voter registration application, contents — rules — forwarding of application to election authority, when — documentation required.

Effective 28 Aug 2005

Title IX SUFFRAGE AND ELECTIONS

115.160. Driver's license applicants to receive voter registration application, contents — rules — forwarding of application to election authority, when — documentation required. — 1. All Missouri driver's license applicants shall receive a voter registration application form as a simultaneous part of the application for a driver's license, renewal of driver's license, change of address, duplicate request and a nondriver's license.

2. If a single application form is used, the voter registration application portion of any application described in subsection 1 of this section may not require any information that duplicates information required in the driver's license portion of the form, except a second signature or other information required by law.

3. After conferring with the secretary of state as the chief state election official responsible for overseeing of the voter registration process, the director of revenue shall adopt rules and regulations pertaining to the format of the voter registration application used by the department.

4. No information relating to the failure of an applicant for a driver's license or nondriver's license to sign a voter registration application may be used for any purpose other than voter registration.

5. Any voter registration application received pursuant to the provisions of this section shall be forwarded to the election authority located within that county or any city not within a county, or if there is more than one election authority within the county, then to the election authority located nearest to the location where the driver's license application was received. The election authority receiving the application forms shall review the applications and forward any applications pertaining to a different election authority to that election authority.

6. A completed voter registration application accepted in the driver's licensing process shall be transmitted to the election authority described in subsection 5 of this section not later than five business days after the form is completed by the applicant.

7. Any person registering to vote when applying for or renewing a Missouri driver's license shall submit with the application form a copy of a birth certificate, a Native American tribal document, or other proof of United States citizenship, a valid Missouri driver's license, or other form of personal identification.

(L. 1994 H.B. 1411, A.L. 1997 S.B. 132, A.L. 2002 S.B. 675, A.L. 2005 H.B. 353)



Section 115.161 Registration of persons unable to write.

Effective 01 Jan 1995, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.161. Registration of persons unable to write. — If any person applying to register in person pursuant to this subchapter is unable to write, the election official shall fill in the registration cards, and the applicant shall sign by mark, witnessed by the election official. The election official shall note the applicant's height in feet and inches, weight, color of eyes and other distinguishing features under the title "Remarks" on the registration cards.

(L. 1977 H.B. 101 § 7.080, A.L. 1994 H.B. 1411)

Effective 1-01-95



Section 115.162 Secretary of state to provide voter registration applications at certain public offices — duties of voter registration agency — declination of registration.

Effective 28 Aug 2002

Title IX SUFFRAGE AND ELECTIONS

115.162. Secretary of state to provide voter registration applications at certain public offices — duties of voter registration agency — declination of registration. — 1. A voter registration application shall be provided by the secretary of state in all offices of the state that provide public assistance, all offices that provide state-funded programs primarily engaged in providing services to persons with disabilities, and other offices as directed by the governor. In addition all Armed Forces recruitment offices shall be considered a voter registration agency.

2. At each voter registration agency, the following services shall be made available:

(1) Assistance to applicants in completing voter registration application forms, unless the applicant refuses such assistance;

(2) Acceptance of completed voter registration application forms for transmittal to the election authority located in the same county or any city not within a county, or if there is more than one election authority within the county, to the election authority nearest to the office of the agency. The election authority receiving the application forms shall review the applications and forward any applications pertaining to a different election authority to that election authority;

(3) Voter registration sites shall transmit voter registration application forms to the appropriate election authority not later than five business days after the form is completed by the applicant;

(4) If a voter registration agency provides services to a person with a disability at the person's home, the agency shall provide the services provided in this section at the person's home.

3. An applicant declining to register in any agency shall be noted in a declination section incorporated into the voter registration form used by the agency. No information relating to a declination to register to vote in connection with an application made at a voter registration agency may be used for any purpose other than voter registration.

(L. 1994 H.B. 1411, A.L. 2002 S.B. 675)



Section 115.163 Precinct register required — voter identification cards, procedures and uses — list of registered voters available, fee.

Effective 28 Aug 2009

Title IX SUFFRAGE AND ELECTIONS

115.163. Precinct register required — voter identification cards, procedures and uses — list of registered voters available, fee. — 1. Each election authority shall use the Missouri voter registration system established by section 115.158 to prepare a list of legally registered voters for each precinct. The list shall be arranged alphabetically or by street address as the election authority determines and shall be known as the precinct register. The precinct registers shall be kept by the election authority in a secure place, except when given to election judges for use at an election. Except as provided in subsection 2 of section 115.157, all registration records shall be open to inspection by the public at all reasonable times.

2. A new precinct register shall be prepared by the election authority prior to each election.

3. The election authority shall send to each voter, except those who registered by mail and have not voted, a voter identification card no later than ninety days prior to the date of a primary or general election for federal office, unless the voter has received such a card during the preceding six months. The election authority shall send to each voter who registered by mail and has not voted the verification notice required under section 115.155 no later than ninety days prior to the date of a primary or general election for federal office. The voter identification card shall contain the voter's name, address, and precinct. The card also shall inform the voter of the personal identification requirement in section 115.427 and may also contain other voting information at the discretion of the election authority.

(L. 1977 H.B. 101 § 7.085, A.L. 1983 S.B. 234, A.L. 1985 H.B. 620, A.L. 1986 H.B. 1471, et al., A.L. 1997 S.B. 132, A.L. 2002 S.B. 675, A.L. 2006 S.B. 1014 & 730, A.L. 2009 H.B. 709)



Section 115.165 Transfer of registration, how, when — procedure.

Effective 28 Aug 2003

Title IX SUFFRAGE AND ELECTIONS

115.165. Transfer of registration, how, when — procedure. — 1. If the voter files a change of address application in person at the office of the election authority, at the polling place, or pursuant to section 115.159, 115.160, 115.162 or 115.193, or otherwise provides signed written notice of the move, including notice by facsimile transmission, an election authority may change the address on a voter registration record for a voter who moves within the election authority's jurisdiction after comparing and verifying the signature. Before changing the address on a voter record, the election authority shall be satisfied that the record is that of the person providing the change of address information.

2. A registered voter who has changed his or her residence within an election authority's jurisdiction and has not been removed from the list of registered voters pursuant to this chapter shall be permitted to file a change of address with the election authority or before an election judge at a polling place and vote at a central polling place or at the polling place that serves his or her new address upon written or oral affirmation by the voter of the new address.

3. If the applicant for registration was last registered in another jurisdiction within this state or another state, the election authority shall send notice of the registration to the election authority where the applicant was previously registered. The election authority sending the notice shall provide identifying information to assist the election authority receiving the notice to determine whether the person named was previously registered in such jurisdiction and whether, based on the identifying information provided, the application can be removed from the voting record in the former jurisdiction.

4. Upon receipt of a notice from another election authority that a voter has registered in another jurisdiction in this state or another state, the election authority shall determine whether sufficient information is provided in the notice to identify the person named in such notice as previously registered in the election authority's jurisdiction and presently removable from the voting records in the election authority's jurisdiction. Every election authority is authorized to examine the information provided in a notice of duplicate registration provided by the Missouri voter registration system authorized pursuant to section 115.158 to determine if a voter in one election authority's voter registration records has subsequently registered in another jurisdiction. If, after reviewing the information provided, the election authority is satisfied that the person identified in the notice is listed as a registered voter in the election authority's jurisdiction but has subsequently registered in another jurisdiction, the election authority may remove the person's registration from the list of registered voters.

(L. 1977 H.B. 101 § 7.090, A.L. 1983 S.B. 234, A.L. 1985 H.B. 620, A.L. 1986 S.B. 709 merged with H.B. 1471, et al., A.L. 1988 H.B. 933, et al., A.L. 1993 S.B. 31, A.L. 1994 H.B. 1411, A.L. 1997 S.B. 132, A.L. 2003 H.B. 511)



Section 115.167 Change of name of registered voter, procedure for.

Effective 28 Aug 1993

Title IX SUFFRAGE AND ELECTIONS

115.167. Change of name of registered voter, procedure for. — If a registered voter obtains a lawful name change, including a change because of marriage, the voter shall notify the election authority of such change and the election authority shall, upon notification, enter the change on the voter's registration cards. After filling in the voter's new name and transferring other necessary information from the voter's previous registration cards to a new set of cards, the election authority may send new cards to the voter for signature or may require the voter to sign new cards at the polls. If the election authority does require the voter to sign new cards, the new cards shall become the voter's official registration cards. A registered voter who obtains a lawful name change may, after notifying the election judges of the name change, vote at one election under the previous name. The election judges shall notify the election authority of the voter's name change and the election authority shall enter the change on the voter's registration cards as provided for in this section.

(L. 1977 H.B. 101 § 7.105, A.L. 1983 S.B. 234, A.L. 1988 H.B. 933, et al., A.L. 1993 S.B. 31)



Section 115.169 Register delivered to polls, when.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.169. Register delivered to polls, when. — Before the time fixed by law for the opening of the polls on election day, the election authority shall deliver the proper precinct registers to each polling place and shall make a record of the delivery.

(L. 1977 H.B. 101 § 7.110)

Effective 1-01-78



Section 115.171 Error in precinct record, corrected when.

Effective 28 Aug 1983

Title IX SUFFRAGE AND ELECTIONS

115.171. Error in precinct record, corrected when. — If the election authority learns on election day that a registration record has been placed in the wrong precinct register, the election authority shall immediately have the error corrected.

(L. 1977 H.B. 101 § 7.115, A.L. 1983 S.B. 234)



Section 115.173 Applications and affidavits, where stored.

Effective 01 Jan 1995, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.173. Applications and affidavits, where stored. — All applications and affidavits required by this chapter shall be preserved in the office of the election authority.

(L. 1977 H.B. 101 § 7.120, A.L. 1994 H.B. 1411)

Effective 1-1-95



Section 115.175 Class one election offense defined.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.175. Class one election offense defined. — Any person who knowingly or willfully gives any false information for the purpose of establishing his eligibility to register to vote or who conspires with another person for the purpose of encouraging his false registration or illegal vote, or who pays or offers to pay, accepts or offers to accept payment for registering to vote or for voting, or who otherwise willfully and fraudulently furnishes false information to a registration official for the purpose of causing a false or fictitious registration, or who registers to vote with the intention of voting more than once in the same election shall be guilty of a class one election offense.

(L. 1977 H.B. 101 § 7.125)

Effective 1-01-78



Section 115.177 Registrations in effect January 1, 1978, to remain valid, exception.

Effective 28 Aug 2010

Title IX SUFFRAGE AND ELECTIONS

115.177. Registrations in effect January 1, 1978, to remain valid, exception. — Nothing in this subchapter shall be construed in any way as interfering with or discontinuing any person's valid registration which is in effect on January 1, 1978, until such time as the person is required to transfer his registration or to reregister under the provisions of sections 115.001 to 115.641 and section 51.460.

(L. 1977 H.B. 101 § 7.180, A.L. 2010 H.B. 1965)



Section 115.179 Registration records to be canvassed, when.

Effective 28 Aug 2002

Title IX SUFFRAGE AND ELECTIONS

115.179. Registration records to be canvassed, when. — 1. The election authority shall have the registration records of all precincts in its jurisdiction canvassed every two years in accordance with subsection 3 of section 115.163 and that it be completed no later than ninety days prior to the date of a primary or general election for federal office. The election authority may utilize postal service contractors under the federal National Change of Address program to canvass the records.

2. In each jurisdiction without a board of election commissioners, the county clerk shall have the registration records of all precincts in its jurisdiction canvassed every two years in accordance with subsection 3 of section 115.163 and that it be completed no later than ninety days prior to the date of a primary or general election for federal office.

(L. 1977 H.B. 101 § 7.300, A.L. 1979 S.B. 275, A.L. 1994 H.B. 1411, A.L. 2002 S.B. 675)



Section 115.181 Canvass, how conducted.

Effective 28 Aug 1985

Title IX SUFFRAGE AND ELECTIONS

115.181. Canvass, how conducted. — 1. In its discretion, the election authority may order all or any part of a canvass to be made house-to-house, through the United States Postal Service, or by both methods.

2. At the discretion of the election authority, the canvass may be made by including only those voters who did not vote at the last general election and those voters who registered since the last general election.

(L. 1977 H.B. 101 § 7.305, A.L. 1985 H.B. 620)



Section 115.183 Verification list defined.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.183. Verification list defined. — As used in this subchapter, the term "verification list" shall mean a list prepared under the supervision of the election authority which contains the name and address of each registered voter within a precinct.

(L. 1977 H.B. 101 § 7.310)

Effective 1-01-78



Section 115.185 Canvassers, how selected — voter not at address, procedure followed — police protection, when.

Effective 01 Jan 1995, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.185. Canvassers, how selected — voter not at address, procedure followed — police protection, when. — 1. Immediately before a house-to-house canvass, the election authority shall prepare two verification lists for each precinct to be canvassed.

2. For each precinct to be canvassed, the election authority shall appoint two registered voters from its jurisdiction, one from each major political party, to serve as canvassers of the precinct. The two canvassers, each having one of the verification lists, shall together call at each dwelling place in the precinct which is shown on the verification lists.

3. If the canvassers find that any registered voter does not live at the address shown on the verification lists, they shall immediately notify the election authority.

4. Whenever it deems necessary, the election authority may request that police protection be furnished canvassers while they perform their official duties. Such protection shall be promptly furnished by the appropriate authorities.

(L. 1977 H.B. 101 § 7.315, A.L. 1994 H.B. 1411)

Effective 1-01-95



Section 115.187 Canvassers report to election authority — notice, form.

Effective 01 Jan 1995, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.187. Canvassers report to election authority — notice, form. — Immediately after calling at all dwelling places shown on the verification lists, the house-to-house canvassers shall report with the verification lists to the office of the election authority. The election authority shall as soon as possible prepare and mail a notice to each person who was not found to reside at the address shown on the verification lists. The election authority shall send notice by postage prepaid and preaddressed return card, sent by forwardable mail, on which the registered voter may state his or her current address together with a notice as prescribed by section 115.193.

(L. 1977 H.B. 101 § 7.320, A.L. 1994 H.B. 1411)

Effective 1-01-95



Section 115.189 Information supplied by postal service in lieu of house-to-house canvass.

Effective 01 Jan 1995, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.189. Information supplied by postal service in lieu of house-to-house canvass. — In lieu of a house-to-house canvass or postal service canvass, the election authority may establish a program by which change of address information is supplied by the postal service.

(L. 1977 H.B. 101 § 7.325, A.L. 1994 H.B. 1411)

Effective 1-01-95



Section 115.191 Investigative authorization of election authority.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.191. Investigative authorization of election authority. — The election authority may investigate the residence or other qualifications of any voter at any time it deems necessary. The election authority shall investigate material affecting any voter's qualifications brought to its attention from any source, and such investigations shall be conducted in the manner it directs. The election authority may defer investigation of material brought to its attention within ten days of an election until after the election if it determines time does not permit an earlier investigation.

(L. 1977 H.B. 101 § 7.330)

Effective 1-01-78



Section 115.193 Name stricken from register, conditions — notice, method, contents — improper removal from records, may be permitted to vote — inactive voter designation.

Effective 28 Aug 1997

Title IX SUFFRAGE AND ELECTIONS

115.193. Name stricken from register, conditions — notice, method, contents — improper removal from records, may be permitted to vote — inactive voter designation. — 1. Upon completion of a canvass as provided for in this chapter, a registered voter's name shall not be removed from the list of registered voters on the ground that the voter has changed residence unless:

(1) The voter confirms in writing that the voter has changed residence to a place outside the election authority's jurisdiction in which the voter is registered; or

(2) The voter fails to respond to a notice described in this section and has not voted in an election during the period beginning on the date of the notice and ending on the day after the date of the second general election that occurs after the date of the notice.

2. The notice referred to in subsection 1, subdivision (2) of this section shall contain a postage prepaid and preaddressed return card, sent by forwardable mail, on which the voter may state the voter's current address.

3. The notice shall also contain the following statements:

"(1) Any voter who has not changed his or her residence, or has changed residence but remained in the same election authority's jurisdiction, shall return the card not later than the fourth Wednesday prior to the next election. If the card is not returned by this date, oral or written affirmation of the voter's address may be required at the polling place before the voter will be permitted to vote in an election during the period beginning on the date of the notice and ending on the day after the date of the second general election that occurs after the date of the notice. Any voter who does not vote in an election during that period, will have his or her name removed from the list of eligible voters;

(2) For additional information on registering to vote, contact the election authority located in the county of your current residence. If you reside in the City of St. Louis, contact the St. Louis City election board."

4. If the election authority believes that the name of any voter was improperly removed from the registration records, it may, by telephone or in writing on election day, authorize election judges to permit the voter to vote. The voter may be required to execute an affidavit of qualification on a form prescribed by the election authority before being permitted to vote.

5. An election authority may designate any voter as an inactive voter if the election authority receives from the United States Postal Service notification that the voter no longer resides at the address last known to the election authority and no forwarding address is available, or the voter fails to respond to the notice authorized in subdivision (2) of subsection 1 of this section within thirty days after the election authority sends such notice. Such voter may be designated as an inactive voter only until:

(1) The voter returns such notice to the election authority;

(2) The voter provides the election authority with his or her new address pursuant to the provisions of this chapter;

(3) The voter provides a written affirmation that the voter has not changed residence; or

(4) The election authority receives sufficient information to remove the voter from the list of registered voters pursuant to this section or section 115.165, or return the voter to the active list of registered voters in the jurisdiction.

6. An election authority may exclude inactive voters to determine only:

(1) The number of ballots to be printed pursuant to section 115.247;

(2) The proportional costs of elections; or

(3) Mailing information to registered voters.

(L. 1977 H.B. 101 § 7.335, A.L. 1982 S.B. 526, A.L. 1994 H.B. 1411, A.L. 1997 S.B. 132)



Section 115.195 Death, felony, and misdemeanor convictions, persons adjudged incapacitated — records, when obtained.

Effective 28 Aug 2002

Title IX SUFFRAGE AND ELECTIONS

115.195. Death, felony, and misdemeanor convictions, persons adjudged incapacitated — records, when obtained. — 1. At least once each month, the state or local registrar of vital statistics shall provide to the election authority a list of the name and address, if known, of each person over eighteen years of age in its jurisdiction whose death has been reported to him or her and provide a copy of the list of any death reported in the state to the secretary of state. The secretary of state shall notify the election authority of the jurisdiction in which the deceased resided of the information received pursuant to this subsection.

2. At least once each month, the clerk of the circuit court of each county and city not within a county shall provide to the election authority a list of the name and address, if known, of each person over eighteen years of age in the court's jurisdiction who has been convicted of any felony, or of a misdemeanor connected with the right of suffrage. A copy of the list shall also be submitted to the secretary of state. The secretary of state shall notify the election authority of the jurisdiction in which an offender resides of the information received pursuant to this subsection.

3. At least once each month, the clerk of the probate division of the circuit court of each county and city not within a county shall provide to the election authority a list of the name and address, if known, of each person over eighteen years of age in the court's jurisdiction who has been adjudged incapacitated and has not been restored to capacity. A copy of the list shall also be submitted to the secretary of state. The secretary of state shall notify the election authority of the jurisdiction in which such person resides of the information received pursuant to this subsection.

4. All state and local registrars and all clerks of probate divisions of the circuit courts and circuit courts shall provide the information specified in this section, without charge, to the election authority or the secretary of state.

(L. 1977 H.B. 101 § 7.340, A.L. 1983 S.B. 44 & 45, A.L. 1993 S.B. 31, A.L. 1999 H.B. 676, A.L. 2002 S.B. 675)



Section 115.197 Governor to furnish list of persons pardoned.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.197. Governor to furnish list of persons pardoned. — Not later than October tenth each year, the governor of this state shall provide to each election authority in the state, without charge, the name and address, if known, of each person pardoned by him during the preceding calendar year.

(L. 1977 H.B. 101 § 7.345)

Effective 1-01-78



Section 115.199 Deceased and incompetents removed from register, when — persons convicted and pardoned, how handled.

Effective 28 Aug 1999

Title IX SUFFRAGE AND ELECTIONS

115.199. Deceased and incompetents removed from register, when — persons convicted and pardoned, how handled. — Each election authority shall remove from its registration records the names of voters reported dead or adjudged incapacitated and shall determine the voting qualifications of those reported convicted or pardoned.

(L. 1977 H.B. 101 § 7.350, A.L. 1999 H.B. 676)



Section 115.203 Prohibitions and requirements governing voter registration applications — penalty.

Effective 28 Aug 2006

Title IX SUFFRAGE AND ELECTIONS

115.203. Prohibitions and requirements governing voter registration applications — penalty. — 1. No person shall pay or otherwise compensate any other person for registering voters based on the number of:

(1) Voters registered by the other person;

(2) Voter registration applications collected by the other person; or

(3) Voter registration applications submitted to election officials by the other person.

2. No person shall receive or accept payment or any other compensation from any other person for registering voters based on the number of:

(1) Voters registered by the person receiving or accepting payment or other compensation;

(2) Voter registration applications collected by the person receiving or accepting payment or other compensation;

(3) Voter registration applications submitted to election officials by the person receiving or accepting payment or other compensation.

3. No person who agrees or offers to submit a voter registration application for another person shall knowingly destroy, deface, or conceal such voter registration application.

4. Any person who accepts or receives a voter registration application from another person and agrees or offers to submit such application to the election authority for the registrant shall deliver the application to the election authority within seven days of accepting or receiving the application.

5. A violation of this section is a class four election offense.

(L. 2006 S.B. 1014 & 730)



Section 115.205 Voter registration solicitors, registration — required information — oath — penalty, acceptance of applications.

Effective 28 Aug 2006

Title IX SUFFRAGE AND ELECTIONS

115.205. Voter registration solicitors, registration — required information — oath — penalty, acceptance of applications. — 1. Any person who is paid or otherwise compensated for soliciting more than ten voter registration applications, other than a governmental entity or a person who is paid or compensated by a governmental entity for such solicitation, shall be registered with the secretary of state as a voter registration solicitor. A voter registration solicitor shall register for every election cycle that begins on the day after the general election and ends on the day of the general election two years later. A voter registration solicitor shall be at least eighteen years of age and shall be a registered voter in the state of Missouri.

2. Each voter registration solicitor shall provide the following information in writing to the secretary of state's office:

(1) The name of the voter registration solicitor;

(2) The residential address, including street number, city, state, and zip code;

(3) The mailing address, if different from the residential address;

(4) Whether the voter registration solicitor expects to be paid for soliciting voter registrations;

(5) If the voter registration solicitor expects to be paid, the identity of the payor; or

(6) The signature of the voter registration solicitor.

3. The solicitor information required in subsection 2 of this section shall be submitted to the secretary of state's office with the following oath and affirmation:

"I HEREBY SWEAR OR AFFIRM UNDER PENALTY OF PERJURY THAT ALL STATEMENTS MADE BY ME ARE TRUE AND CORRECT.".

4. Any voter registration solicitor who knowingly fails to register with the secretary of state is guilty of a class three election offense. Voter registration applications shall be accepted by the election authority if such applications are otherwise valid, even if the voter registration solicitor who procured the applications fails to register with or submits false information to the secretary of state.

(L. 2006 S.B. 1014 & 730)



Section 115.219 Complaints of certain elections violations — procedure, contents — copy of complaint — consolidation of complaints — investigation and hearing — report — contents of report — remedy.

Effective 28 Aug 2006

Title IX SUFFRAGE AND ELECTIONS

115.219. Complaints of certain elections violations — procedure, contents — copy of complaint — consolidation of complaints — investigation and hearing — report — contents of report — remedy. — 1. Any person who believes a violation of any provision of Title III of the Help America Vote Act of 2002 (HAVA), 42 U.S.C. Sections 15481 to 15485, as amended, has occurred, is occurring, or is about to occur may file a complaint with the elections division of the secretary of state's office.

2. Any complaint filed under this section shall:

(1) Be in writing, signed, and sworn to before a notary public commissioned by the state of Missouri;

(2) Be filed within thirty days of the certification of the election in which the violation is alleged to have occurred and state the following:

(a) The name and mailing address of the person or persons alleged to have committed the violation of Title III of HAVA described in the complaint;

(b) A description of the act or acts that the person filing the complaint believes is a violation of Title III of HAVA; and

(c) The nature of the injury suffered or about to be suffered by the person filing the complaint.

3. The elections division shall promptly provide a copy of the complaint by certified mail to:

(1) All persons identified in the complaint as possible violators of Title III of HAVA; and

(2) The election authority in whose jurisdiction the violation is alleged to have occurred or is about to occur.

4. The elections division may consolidate complaints filed under this section.

5. Upon the proper filing of a complaint under this section, the secretary of state shall appoint a presiding officer who shall conduct an investigation of the complaint.

6. At the request of the person filing the complaint or if the presiding officer believes that the circumstances so dictate, the presiding officer shall conduct a hearing on the complaint and prepare a record on the hearing, such hearing to be conducted within ten days of the request of the person filing the complaint.

7. Upon completion of the investigation, the presiding officer shall submit the results to the elections division, which shall then issue a written report. The elections division shall provide a copy of the report by certified mail to:

(1) The person who filed the complaint;

(2) The person or persons alleged to have committed the violation; and

(3) The election authority in whose jurisdiction the violation is alleged to have occurred.

8. The report described in subsection 7 of this section shall:

(1) Indicate the date when the complaint was received by the elections division;

(2) Contain findings of fact regarding the alleged violation and state whether a violation of Title III of HAVA has occurred;

(3) State what steps, if any, the person or persons alleged to have committed a violation have taken to correct or prevent any recurrence;

(4) Suggest any additional measures that could be taken to correct the violation;

(5) Indicate the date a violation was corrected or is expected to be corrected;

(6) Provide any additional information or recommendations useful in resolving the complaint.

9. If the elections division determines that there is a violation of Title III of HAVA, the elections division shall determine and provide the appropriate remedy, as authorized by law to do so. If the elections division determines that it is not authorized by law to provide an appropriate remedy, the elections division shall, if possible, refer the matter to the appropriate agency or office that has jurisdiction.

(L. 2006 S.B. 1014 & 730)



Section 115.221 Voting records to be inspected annually.

Effective 28 Aug 2014

Title IX SUFFRAGE AND ELECTIONS

115.221. Voting records to be inspected annually. — Notwithstanding any other provisions of law to the contrary, each election authority may have the voting records inspected and may investigate the qualifications of any person who has not voted or transferred his registration within the four preceding calendar years.

(L. 1977 H.B. 101 § 7.355, A.L. 2014 H.B. 1136)



Section 115.225 Automated equipment to be approved by secretary of state — standards to be met — rules, promulgation, procedure.

Effective 28 Aug 2006

Title IX SUFFRAGE AND ELECTIONS

115.225. Automated equipment to be approved by secretary of state — standards to be met — rules, promulgation, procedure. — 1. Before use by election authorities in this state, the secretary of state shall approve the marking devices and the automatic tabulating equipment used in electronic voting systems and may promulgate rules and regulations to implement the intent of sections 115.225 to 115.235.

2. No electronic voting system shall be approved unless it:

(1) Permits voting in absolute secrecy;

(2) Permits each voter to vote for as many candidates for each office as a voter is lawfully entitled to vote for;

(3) Permits each voter to vote for or against as many questions as a voter is lawfully entitled to vote on, and no more;

(4) Provides facilities for each voter to cast as many write-in votes for each office as a voter is lawfully entitled to cast;

(5) Permits each voter in a primary election to vote for the candidates of only one party announced by the voter in advance;

(6) Permits each voter at a presidential election to vote by use of a single punch or mark for the candidates of one party or group of petitioners for president, vice president and their presidential electors;

(7) Accurately counts all proper votes cast for each candidate and for and against each question;

(8) Is set to reject all votes, except write-in votes, for any office and on any question when the number of votes exceeds the number a voter is lawfully entitled to cast;

(9) Permits each voter, while voting, to clearly see the ballot label;

(10) Has been tested and is certified by an independent authority that meets the voting system standards developed by the Federal Election Commission or its successor agency. The provisions of this subdivision shall not be required for any system purchased prior to August 28, 2002.

3. The secretary of state shall promulgate rules and regulations to allow the use of a computerized voting system. The procedures shall provide for the use of a computerized voting system with the ability to provide a paper audit trail. Notwithstanding any provisions of this chapter to the contrary, such a system may allow for the storage of processed ballot materials in an electronic form.

4. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2002, shall be invalid and void.

(L. 1977 H.B. 101 § 8.005, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 2002 S.B. 675, A.L. 2006 S.B. 1014 & 730)



Section 115.227 Consistent provisions of general law to apply to electronic voting systems.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.227. Consistent provisions of general law to apply to electronic voting systems. — All provisions of law not inconsistent with sections 8.001 to 8.040* shall apply with full force and effect to elections in each jurisdiction using an electronic voting system.

(L. 1977 H.B. 101 § 8.010)

Effective 1-01-78

*"Sections 8.001 to 8.040" appear in original rolls. Neither section 8.001 nor 8.040 appears in the text of the act. The intervening sections which do appear have been renumbered and contain sections 115.225 to 115.235.



Section 115.229 Electronic voting system may be used, when.

Effective 28 Aug 1985

Title IX SUFFRAGE AND ELECTIONS

115.229. Electronic voting system may be used, when. — 1. An electronic voting system may be used at any primary election if it has been approved by the secretary of state, complies with the provisions of section 115.225, and if the automatic tabulating equipment will reject each vote on which a voter has voted for candidates of more than one party.

2. An electronic voting system may be used at any other election if it has been approved by the secretary of state and complies with the provisions of section 115.225.

(L. 1977 H.B. 101 § 8.015, A.L. 1985 H.B. 620)



Section 115.230 Voter verification, electronic system or pad authorized.

Effective 28 Aug 2011

Title IX SUFFRAGE AND ELECTIONS

115.230. Voter verification, electronic system or pad authorized. — Notwithstanding any other provision of law to the contrary, any election authority may use an electronic voter identification system or an electronic signature pad to verify a voter's address, registration status, and signature information at any polling place. Any such system or pad shall be able to read identifying information from an official Missouri driver's license or nondriver's license issued by the department of revenue, and shall be capable of allowing an election authority to manually enter the voter's information from a valid form of personal identification containing the voter's signature.

(L. 2011 H.B. 217)



Section 115.233 Testing of automatic tabulating equipment, when done, procedure.

Effective 28 Aug 2002

Title IX SUFFRAGE AND ELECTIONS

115.233. Testing of automatic tabulating equipment, when done, procedure. — Within fourteen days prior to an election at which an electronic voting system is to be used, the election authority shall have the automatic tabulating equipment tested to ascertain that the equipment is in compliance with the law and that it will correctly count the votes cast for all offices and on all questions. At least forty-eight hours prior to the test, notice of the time and place of the test shall be mailed to each independent and new party candidate and the chairman of the county committee of each established political party named on the ballot. The test shall be observed by at least two persons designated by the election authority, one from each major political party, and shall be open to representatives of the political parties, candidates, the news media and the public. The test shall be conducted by processing a preaudited group of ballots. If any error is detected, the cause shall be ascertained and corrected, and an errorless count shall be made before the tabulating equipment is approved.

(L. 1977 H.B. 101 § 8.030, A.L. 2002 S.B. 675)



Section 115.235 Preparation of marking devices required.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.235. Preparation of marking devices required. — In jurisdictions where electronic voting systems are used, the election authority shall cause the marking devices to be put in order, set, adjusted and made ready for voting, before they are delivered to polling places on election day.

(L. 1977 H.B. 101 § 8.035)

Effective 1-01-78



Section 115.237 Ballots, contents of — straight political party ticket voting prohibited — rulemaking authority.

Effective 28 Aug 2014

Title IX SUFFRAGE AND ELECTIONS

115.237. Ballots, contents of — straight political party ticket voting prohibited — rulemaking authority. — 1. Each ballot printed or designed for use with an electronic voting system for any election pursuant to this chapter shall contain all questions and the names of all offices and candidates certified or filed pursuant to this chapter and no other. As far as practicable, all questions and the names of all offices and candidates for which each voter is entitled to vote shall be printed on one page except for the ballot for political party committee persons in polling places not utilizing an electronic voting system which may be printed separately and in conformity with the requirements contained in this section. As far as practicable, ballots containing only questions and the names of nonpartisan offices and candidates shall be printed in accordance with the provisions of this section, except that the ballot information may be listed in vertical or horizontal rows. The names of candidates for each office shall be listed in the order in which they are filed.

2. In polling places using electronic voting systems, the ballot information may be arranged in vertical or horizontal rows or on a number of separate pages or screens. In any event, the name of each candidate, the candidate's party, the office for which he or she is a candidate, and each question shall be indicated clearly on the ballot.

3. Nothing in this subchapter shall be construed as prohibiting the use of a separate paper ballot for questions or for the presidential preference primary in any polling place using an electronic voting system.

4. Where electronic voting systems are used and when write-in votes are authorized by law, a write-in ballot, which may be in the form of a separate paper ballot, card, or envelope, may be provided by the election authority to permit each voter to write in the names of persons whose names do not appear on the ballot.

5. No ballot printed or designed for use with an electronic voting system for any partisan election held under this chapter shall allow a person to vote a straight political party ticket. For purposes of this subsection, a "straight political party ticket" means voting for all of the candidates for elective office who are on the ballot representing a single political party by a single selection on the ballot.

6. The secretary of state shall promulgate rules that specify uniform standards for ballot layout for each electronic or computerized ballot counting system approved under the provisions of section 115.225 so that the ballot used with any counting system is, where possible, consistent with the intent of this section. Nothing in this section shall be construed to require the format specified in this section if it does not meet the requirements of the ballot counting system used by the election authority.

7. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2002, shall be invalid and void.

(L. 1977 H.B. 101 § 8.101, A.L. 1979 S.B. 275, A.L. 1982 S.B. 526, A.L. 2002 S.B. 675, A.L. 2006 S.B. 1014 & 730, A.L. 2014 H.B. 1136)



Section 115.239 Placement of party candidates on ballot, how determined.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.239. Placement of party candidates on ballot, how determined. — 1. The party casting the highest number of votes for governor at the last gubernatorial election shall be placed in the first or left-hand column on the ballot. The party casting the next highest number of votes for the same office shall be placed in the next column to the right, and so on until all established parties have been placed. In order of the date their petitions were filed, new parties shall then be placed in columns to the right of the established party receiving the smallest vote for governor. If there is no more than one independent candidate for any office, all independent candidates shall be placed in one column to the right of the new party filing the latest petition. If there is more than one independent candidate for any office, the candidate filing the earliest petition shall be placed in the column to the right of the new party filing the latest petition. The independent candidate filing the next earliest petition shall be placed in the next column to the right, and so on until all independent candidates for the office have been placed.

2. The name of each candidate shall be placed in the appropriate column by the election authority.

(L. 1977 H.B. 101 § 8.105)

Effective 1-01-78



Section 115.243 President and vice president to be considered one candidate — ballot, how printed, contents of.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.243. President and vice president to be considered one candidate — ballot, how printed, contents of. — 1. For the purposes of sections 115.001 to 115.641 and sections 51.450 and 51.460*, the candidates for president and vice president of the United States from any political party or group of petitioners shall be considered one candidate. The names of the candidates for president and vice president from each political party or group of petitioners shall be enclosed in a brace directly to the left of the names in the appropriate column on the official ballot. Directly to the left of each brace shall be printed one square, the sides of which are not less than one-fourth inch in length. The names of candidates for presidential electors shall not be printed on the ballot but shall be filed with the secretary of state in the manner provided in section 115.399.

2. A vote for any candidate for president and vice president shall be a vote for their electors.

3. When presidential and vice-presidential candidates are to be elected, the following instruction shall be printed on the official ballot: "A vote for candidates for President and Vice President is a vote for their electors.".

(L. 1977 H.B. 101 § 8.115)

Effective 1-01-78

*Section 51.450 was repealed by S.B. 65, et al., 1987.



Section 115.245 Exact wording of the question certified by secretary of state to appear on ballot — all questions to require a "YES" or "NO" response.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.245. Exact wording of the question certified by secretary of state to appear on ballot — all questions to require a "YES" or "NO" response. — 1. All questions printed on the official ballot shall be phrased in such a manner that the required response is a "YES" or a "NO". Immediately beside or below each question, a "YES" and a "NO" shall be printed, immediately followed by a square, the sides of which are not less than one-fourth inch in length. Beneath the question and the "YES" and "NO" the following instruction shall be printed: "If you are in favor of the question, place an X in the box opposite 'YES'. If you are opposed to the question, place an X in the box opposite 'NO'."

2. When the secretary of state certifies a question to be submitted to a vote of the people, he shall include in his certification the exact wording of the question and the instructions. The wording certified by the secretary of state shall be printed on the official ballot, and no other wording shall be used to submit the question.

(L. 1977 H.B. 101 § 8.120)

Effective 1-01-78



Section 115.247 Election authority to provide all ballots — error in ballot, procedure to correct — number of ballots provided — return of unused ballots — all ballots printed at public expense.

Effective 28 Aug 2006

Title IX SUFFRAGE AND ELECTIONS

115.247. Election authority to provide all ballots — error in ballot, procedure to correct — number of ballots provided — return of unused ballots — all ballots printed at public expense. — 1. Each election authority shall provide all ballots for every election within its jurisdiction. Ballots other than those printed by the election authority in accordance with sections 115.001 to 115.641 and section 51.460 shall not be cast or counted at any election.

2. Whenever it appears that an error has occurred in any publication required by sections 115.001 to 115.641 and section 51.460, or in the printing of any ballot, any circuit court may, upon the application of any voter, order the appropriate election authorities to correct the error or to show cause why the error should not be corrected.

3. For each election held in a county with a charter form of government and with more than two hundred fifty thousand but fewer than three hundred fifty thousand inhabitants, the election authority may provide for each polling place in its jurisdiction fifty-five ballots for each fifty and fraction of fifty voters registered in the voting district at the time of the election. For each election, except a general election, held in any county other than a county with a charter form of government and with more than two hundred fifty thousand but fewer than three hundred fifty thousand inhabitants, the election authority shall provide for each polling place in its jurisdiction a number of ballots equal to at least one and one-third times the number of ballots cast in the voting district served by such polling place at the election held two years before at that polling place or at the polling place that served the voting district in the previous election. For each general election held in any county other than a county with a charter form of government and with more than two hundred fifty thousand but fewer than three hundred fifty thousand inhabitants, the election authority shall provide for each polling place in its jurisdiction a number of ballots equal to one and one-third times the number of ballots cast in the voting district served by such polling place or at the polling place that served the voting district in the general election held four years prior. When determining the number of ballots to provide for each polling place, the election authority shall consider any factors that would affect the turnout at such polling place. The election authority shall keep a record of the exact number of ballots delivered to each polling place. For purposes of this subsection, the election authority shall not be required to count registered voters designated as inactive pursuant to section 115.193.

4. After the polls have closed on every election day, the election judges shall return all unused ballots to the election authority with the other election supplies.

5. All ballots cast in public elections shall be printed and distributed at public expense, payable as provided in sections 115.061 to 115.077.

(L. 1977 H.B. 101 § 8.125, A.L. 1997 S.B. 132, A.L. 2006 S.B. 1014 & 730)



Section 115.249 Standards required of voting machines.

Effective 28 Aug 2013

Title IX SUFFRAGE AND ELECTIONS

115.249. Standards required of voting machines. — No voting machine shall be used unless it:

(1) Permits voting in absolute secrecy;

(2) Permits each voter to vote for as many candidates for each office as he is lawfully entitled to vote for, and no other;

(3) Permits each voter to vote for or against as many questions as he is lawfully entitled to vote on, and no more;

(4) Provides facilities for each voter to cast as many write-in votes for each office as he is lawfully entitled to cast;

(5) Permits each voter in a primary election to vote for the candidates of only one party announced by the voter in advance;

(6) Correctly registers or records and accurately counts all votes cast for each candidate and for and against each question;

(7) Is provided with a lock or locks which prevent any movement of the voting or registering mechanism and any tampering with the mechanism;

(8) Is provided with a protective counter or other device whereby any operation of the machine before or after an election will be detected;

(9) Is provided with a counter which shows at all times during the election how many people have voted on the machine;

(10) Is provided with a proper light which enables each voter, while voting, to clearly see the ballot labels.

(L. 1977 H.B. 101 § 8.300, A.L. 2006 S.B. 1014 & 730, A.L. 2013 S.B. 99)



Section 115.255 Electronic voting machines used, paper ballots permitted, when.

Effective 28 Aug 2014

Title IX SUFFRAGE AND ELECTIONS

115.255. Electronic voting machines used, paper ballots permitted, when. — The use of separate paper ballots for questions and candidates in polling places shall not be prohibited where electronic voting machines are used.

(L. 1977 H.B. 101 § 8.315, A.L. 2014 H.B. 1136)



Section 115.257 Electronic voting machines to be put in order, procedure to be followed — absentee ballots, procedure — on-site storage of voting machines permitted.

Effective 01 Jan 2018, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.257. Electronic voting machines to be put in order, procedure to be followed — absentee ballots, procedure — on-site storage of voting machines permitted. — 1. In jurisdictions where electronic voting machines are used, the election authority shall cause the voting machines to be put in order, set, adjusted and made ready for voting before they are delivered to polling places.

2. At least five days before preparing electronic voting machines for any election, notice of the time and place of such preparation shall be mailed to each independent candidate and the chairman of the county committee of each established political party named on the ballot. The preparation shall be watched by two observers designated by the election authority, one from each major political party, and shall be open to representatives of the political parties, candidates, the news media and the public.

3. When an electronic voting machine has been examined by such observers and shown to be in good working order, the machine shall be locked against voting. The observers shall certify the vote count on each machine is set at zero.

4. After an electronic voting machine has been properly prepared and locked, its keys shall be retained by the election authority and delivered to the election judges along with the other election supplies.

5. For the purpose of processing absentee ballots, cast by voters in person in the office of the election authority, the election authority may cause voting machines to be put in order, set, adjusted, tested, and made ready for voting within one business day of the printing of absentee ballots as provided in section 115.281. The election authority shall have the recording counter except for the protective counter on the voting machine set to zero (000). After the voting machines have been made ready for voting, the election authority shall not permit any person to handle any voting machine, except voters while they are voting and others expressly authorized by the election authority. The election authority shall neither be nor permit any other person to be in any position or near any position that enables the authority or person to see how any absentee voter votes or has voted.

6. Nothing in this section shall prohibit the on-site storage of electronic voting machines and the preparation of the electronic machines for voting, provided the electronic voting machines are put in order, set, adjusted and made ready for voting as provided in subsections 1, 2, 3, 4, and 5 of this section.

(L. 1977 H.B. 101 § 8.320, A.L. 1978 H.B. 971, A.L. 2014 H.B. 1136, A.L. 2016 H.B. 1480)

Effective 1-01-18



Section 115.259 Voting machines to be visible to election judges at polls.

Effective 28 Aug 2013

Title IX SUFFRAGE AND ELECTIONS

115.259. Voting machines to be visible to election judges at polls. — At each polling place using voting machines, the exterior of the voting machines shall be in plain view of the election judges. The election judges shall not be nor permit any other person to be in any position, or near any position, that enables them to see how any voter votes or has voted. The election judges may inspect any machine as necessary to make sure the ballot label is in its proper place and that the machine has not been damaged.

(L. 1977 H.B. 101 § 8.325, A.L. 2013 S.B. 99)



Section 115.261 Voting machine not to be unlocked or opened during election, exception.

Effective 28 Aug 2014

Title IX SUFFRAGE AND ELECTIONS

115.261. Voting machine not to be unlocked or opened during election, exception. — During an election, no door, compartment, or lock shall be unlocked or opened, except by direction of the election authority, and then only for good and sufficient reason. If the door, compartment, or lock on any machine is opened by the election authority or his representative, the reason for such opening shall be stated in writing, signed by the election authority or his representative and attached to one statement of returns.

(L. 1977 H.B. 101 § 8.330, A.L. 2014 H.B. 1136)



Section 115.263 No persons except voters to handle electronic voting machine during election, exception.

Effective 28 Aug 2014

Title IX SUFFRAGE AND ELECTIONS

115.263. No persons except voters to handle electronic voting machine during election, exception. — After the opening of the polls, the election judges shall not permit any person to handle any electronic voting machine, except voters while they are voting and others expressly authorized by the election authority or state law.

(L. 1977 H.B. 101 § 8.335, A.L. 2014 H.B. 1136)



Section 115.265 Inoperative electronic voting machine, procedure to follow.

Effective 28 Aug 2014

Title IX SUFFRAGE AND ELECTIONS

115.265. Inoperative electronic voting machine, procedure to follow. — If any electronic voting machine at a polling place becomes inoperative, the election judges shall immediately notify the election authority. If possible, the election authority shall repair or replace the machine. If an electronic voting machine is replaced with another machine, the votes on both machines shall be recorded at the close of the polls and shall be added together in determining the results of the election. If the inoperative machine cannot be repaired, and no other machine is available for use, paper ballots made as nearly as practicable to the official ballot may be used. At the close of the polls, the votes on paper ballots and the votes on the electronic voting machines shall be recorded and shall be added together in determining the results of the election. All paper ballots used pursuant to this section shall be used in accordance with the laws affecting paper ballots and shall be returned to the election authority as paper ballots are returned with a statement describing how and why the paper ballots were voted.

(L. 1977 H.B. 101 § 8.340, A.L. 2014 H.B. 1136)



Section 115.267 Experimental use, adoption of or abandonment of electronic voting equipment authorized.

Effective 28 Aug 2014

Title IX SUFFRAGE AND ELECTIONS

115.267. Experimental use, adoption of or abandonment of electronic voting equipment authorized. — Any election authority may adopt, experiment with or abandon any electronic voting system approved for use in the state, or may lease one or more electronic voting machines or other equipment, either with or without option to purchase, and may use any authorized electronic voting equipment at any polling place in its jurisdiction.

(L. 1977 H.B. 101 § 8.345, A.L. 2014 H.B. 1136)



Section 115.269 Exhibition, demonstration and instruction on electronic voting machines authorized.

Effective 28 Aug 2014

Title IX SUFFRAGE AND ELECTIONS

115.269. Exhibition, demonstration and instruction on electronic voting machines authorized. — For the purpose of giving instructions on their use, any election authority may designate suitable times and places for the exhibition and demonstration of its electronic voting machines. During such instructions, the electronic voting machines may contain sample ballot labels which show the names of offices and fictitious candidates. No electronic voting machine shall be used for instruction after it has been prepared for use at an election, unless it is prepared again prior to the election.

(L. 1977 H.B. 101 § 8.350, A.L. 2014 H.B. 1136)



Section 115.271 Electronic voting machines may be rented out or loaned to civic or educational organizations, when, procedure.

Effective 28 Aug 2014

Title IX SUFFRAGE AND ELECTIONS

115.271. Electronic voting machines may be rented out or loaned to civic or educational organizations, when, procedure. — 1. While its electronic voting machines are not in use, the election authority may permit civic or educational organizations to use the machines for the purpose of giving instructions on their use.

2. Any election authority may rent its electronic voting machines to any other group for use in its elections.

3. At the discretion of the election authority, the machines may be transported at the expense of the organizations using them. The president or secretary of each organization using such machines shall sign a receipt therefor and shall agree in writing that the organization assumes liability for any damage or loss occurring to the machines up to the time they are returned to the election authority and will return the machines by a designated time.

(L. 1977 H.B. 101 § 8.355, A.L. 2014 H.B. 1136)



Section 115.273 Consistent general law to apply in jurisdictions using electronic voting machines.

Effective 28 Aug 2014

Title IX SUFFRAGE AND ELECTIONS

115.273. Consistent general law to apply in jurisdictions using electronic voting machines. — All provisions of law not inconsistent with the provisions of sections 115.249 to 115.271 shall apply with full force and effect to elections in jurisdictions using electronic voting machines.

(L. 1977 H.B. 101 § 8.360, A.L. 2014 H.B. 1136)



Section 115.275 Definitions relative to absentee ballots.

Effective 28 Aug 2015

Title IX SUFFRAGE AND ELECTIONS

115.275. Definitions relative to absentee ballots. — As used in sections 115.275 to 115.304, unless the context clearly indicates otherwise, the following terms shall mean:

(1) "Absentee ballot", any of the ballots a person is authorized to cast away from a polling place pursuant to the provisions of sections 115.275 to 115.304;

(2) "Covered voter":

(a) A uniformed services voter who is registered to vote in this state;

(b) A uniformed services voter defined in this section whose voting residence is in this state and who otherwise satisfies this state's voter eligibility requirements;

(c) An overseas voter;

(d) Civilian employees of the United States government working outside the boundaries of the United States, and their spouses and dependents;

(e) Active members of religious or welfare organizations assisting servicemen, and their spouses and dependents; or

(f) Persons who have been honorably discharged from the Armed Forces or who have terminated their service or employment in any group mentioned in this section within sixty days of an election, and their spouses and dependents;

(3) "Interstate former resident", a former resident and registered voter in this state who moves from Missouri to another state after the deadline to register to vote in any presidential election in the new state and who otherwise possesses the qualifications to register and vote in such state;

(4) "Intrastate new resident", a registered voter of this state who moves from one election authority's jurisdiction in the state to another election authority's jurisdiction in the state after the last day authorized in this chapter to register to vote in an election and otherwise possesses the qualifications to vote;

(5) "New resident", a person who moves to this state after the last date authorized in this chapter to register to vote in any presidential election;

(6) "Overseas voter":

(a) A person who resides outside the United States and is qualified to vote in the last place in which the person was domiciled before leaving the United States; or

(b) A person who resides outside the United States and, but for such residence, would be qualified to vote in the last place in which the person was domiciled before leaving the United States;

(7) "Uniformed services":

(a) Active and reserve components of the Army, Navy, Air Force, Marine Corps, or Coast Guard of the United States;

(b) The Merchant Marine, the commissioned corps of the Public Health Service, or the commissioned corps of the National Oceanic and Atmospheric Administration of the United States; or

(c) The Missouri National Guard;

(8) "Uniformed services voter", an individual who is qualified to vote and is:

(a) A member of the active or reserve components of the Army, Navy, Air Force, Marine Corps, or Coast Guard of the United States who is on active duty;

(b) A member of the Merchant Marine, the commissioned corps of the Public Health Service, or the commissioned corps of the National Oceanic and Atmospheric Administration of the United States;

(c) A member on activated status of the National Guard; or

(d) A spouse or dependent of a member referred to in this subdivision;

(9) "United States", used in the territorial sense, the several states, the District of Columbia, Puerto Rico, the United States Virgin Islands, and any territory or insular possession subject to the jurisdiction of the United States.

(L. 1977 H.B. 101 § 9.001, A.L. 1997 S.B. 132, A.L. 2003 H.B. 511, A.L. 2013 S.B. 116, A.L. 2015 S.B. 34 & 105)



Section 115.277 Persons eligible to vote absentee.

Effective 25 Jun 2015, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.277. Persons eligible to vote absentee. — 1. Except as provided in subsections 2, 3, 4, and 5 of this section, any registered voter of this state may vote by absentee ballot for all candidates and issues for which such voter would be eligible to vote at the polling place if such voter expects to be prevented from going to the polls to vote on election day due to:

(1) Absence on election day from the jurisdiction of the election authority in which such voter is registered to vote;

(2) Incapacity or confinement due to illness or physical disability, including a person who is primarily responsible for the physical care of a person who is incapacitated or confined due to illness or disability;

(3) Religious belief or practice;

(4) Employment as an election authority, as a member of an election authority, or by an election authority at a location other than such voter's polling place;

(5) Incarceration, provided all qualifications for voting are retained;

(6) Certified participation in the address confidentiality program established under sections 589.660 to 589.681 because of safety concerns.

2. Any covered voter, as defined in section 115.275, who is eligible to register and vote in this state may vote in any election for federal office, statewide office, state legislative office, or statewide ballot initiatives by submitting a federal postcard application to apply to vote by absentee ballot or by submitting a federal postcard application at the polling place even though the person is not registered. A federal postcard application submitted by a covered voter pursuant to this subsection shall also serve as a voter registration application under section 115.908 and the election authority shall, if satisfied that the applicant is entitled to register, place the voter's name on the voter registration file. Each covered voter may vote by absentee ballot or, upon submitting an affidavit that the person is qualified to vote in the election, may vote at the person's polling place.

3. Any interstate former resident, as defined in section 115.275, may vote by absentee ballot for presidential and vice presidential electors.

4. Any intrastate new resident, as defined in section 115.275, may vote by absentee ballot at the election for presidential and vice presidential electors, United States senator, representative in Congress, statewide elected officials and statewide questions, propositions and amendments from such resident's new jurisdiction of residence after registering to vote in such resident's new jurisdiction of residence.

5. Any new resident, as defined in section 115.275, may vote by absentee ballot for presidential and vice presidential electors after registering to vote in such resident's new jurisdiction of residence.

(L. 1977 H.B. 101 § 9.005, A.L. 1982 S.B. 526, A.L. 1986 H.B. 1471, et al., A.L. 1993 S.B. 31, A.L. 1995 H.B. 484, et al., A.L. 1997 S.B. 132, A.L. 2002 S.B. 675, A.L. 2003 H.B. 511, A.L. 2013 S.B. 116, A.L. 2015 S.B. 34 & 105)

Effective 6-25-15



Section 115.279 Application for absentee ballot, how made.

Effective 25 Jun 2015, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.279. Application for absentee ballot, how made. — 1. Application for an absentee ballot may be made by the applicant in person, or by mail, or for the applicant, in person, by his or her guardian or a relative within the second degree by consanguinity or affinity. The election authority shall accept applications by facsimile transmission within the limits of its telecommunications capacity.

2. Each application shall be made to the election authority of the jurisdiction in which the person is or would be registered. Each application shall be in writing and shall state the applicant's name, address at which he or she is or would be registered, his or her reason for voting an absentee ballot, the address to which the ballot is to be mailed, if mailing is requested, and for absent uniformed services and overseas applicants, the applicant's email address if electronic transmission is requested. If the reason for the applicant voting absentee is due to the reasons established under subdivision (6) of subsection 1 of section 115.277, the applicant shall state the voter's identification information provided by the address confidentiality program in lieu of the applicant's name, address at which he or she is or would be registered, and address to which the ballot is to be mailed, if mailing is requested. Each application to vote in a primary election shall also state which ballot the applicant wishes to receive. If any application fails to designate a ballot, the election authority shall, within three working days after receiving the application, notify the applicant by mail that it will be unable to deliver an absentee ballot until the applicant designates which political party ballot he or she wishes to receive. If the applicant does not respond to the request for political party designation, the election authority is authorized to provide the voter with that part of the ballot for which no political party designation is required.

3. Except as provided in subsection 3 of section 115.281, all applications for absentee ballots received prior to the sixth Tuesday before an election shall be stored at the office of the election authority until such time as the applications are processed in accordance with section 115.281. No application for an absentee ballot received in the office of the election authority by mail, by facsimile transmission or by a guardian or relative after 5:00 p.m. on the Wednesday immediately prior to the election shall be accepted by any election authority. No application for an absentee ballot submitted by the applicant in person after 5:00 p.m. on the day before the election shall be accepted by any election authority, except as provided in subsections 6, 8 and 9 of this section.

4. Each application for an absentee ballot shall be signed by the applicant or, if the application is made by a guardian or relative pursuant to this section, the application shall be signed by the guardian or relative, who shall note on the application his or her relationship to the applicant. If an applicant, guardian or relative is blind, unable to read or write the English language or physically incapable of signing the application, he or she shall sign by mark, witnessed by the signature of an election official or person of his or her own choosing. Any person who knowingly makes, delivers or mails a fraudulent absentee ballot application shall be guilty of a class one election offense.

5. (1) Notwithstanding any law to the contrary, any resident of the state of Missouri who resides outside the boundaries of the United States or who is on active duty with the Armed Forces of the United States or members of their immediate family living with them may request an absentee ballot for both the primary and subsequent general election with one application.

(2) The election authority shall provide each absent uniformed services voter and each overseas voter who submits a voter registration application or an absentee ballot request, if the election authority rejects the application or request, with the reasons for the rejection.

(3) Notwithstanding any other law to the contrary, if a standard oath regarding material misstatements of fact is adopted for uniformed and overseas voters pursuant to the Help America Vote Act of 2002, the election authority shall accept such oath for voter registration, absentee ballot, or other election-related materials.

(4) Not later than sixty days after the date of each regularly scheduled general election for federal office, each election authority which administered the election shall submit to the secretary of state in a format prescribed by the secretary a report on the combined number of absentee ballots transmitted to, and returned by, absent uniformed services voters and overseas voters for the election. The secretary shall submit to the Election Assistance Commission a combined report of such information not later than ninety days after the date of each regularly scheduled general election for federal office and in a standardized format developed by the commission pursuant to the Help America Vote Act of 2002. The secretary shall make the report available to the general public.

(5) As used in this section, the terms "absent uniformed services voter" and "overseas voter" shall have the meaning prescribed in 42 U.S.C. Section 1973ff-6.

6. An application for an absentee ballot by a new resident, as defined in section 115.275, shall be submitted in person by the applicant in the office of the election authority in the election jurisdiction in which such applicant resides. The application shall be received by the election authority no later than 7:00 p.m. on the day of the election. Such application shall be in the form of an affidavit, executed in duplicate in the presence of the election authority or any authorized officer of the election authority, and in substantially the following form:

­

­

7. The election authority in whose office an application is filed pursuant to subsection 6 of this section shall immediately send a duplicate of such application to the appropriate official of the state in which the new resident applicant last resided and shall file the original of such application in its office.

8. An application for an absentee ballot by an intrastate new resident, as defined in section 115.275, shall be made in person by the applicant in the office of the election authority in the election jurisdiction in which such applicant resides. The application shall be received by the election authority no later than 7:00 p.m. on the day of the election. Such application shall be in the form of an affidavit, executed in duplicate in the presence of the election authority or an authorized officer of the election authority, and in substantially the following form:

­

­

9. An application for an absentee ballot by an interstate former resident, as defined in section 115.275, shall be received in the office of the election authority where the applicant was formerly registered by 5:00 p.m. on the Wednesday immediately prior to the election, unless the application is made in person by the applicant in the office of the election authority, in which case such application shall be made no later than 7:00 p.m. on the day of the election.

(L. 1977 H.B. 101 § 9.010, A.L. 1988 H.B. 933, et al., A.L. 1995 H.B. 484, et al., A.L. 1996 H.B. 1557 & 1489, A.L. 1997 S.B. 132, A.L. 2002 S.B. 675, A.L. 2003 H.B. 511, A.L. 2010 H.B. 1524 & 2260, A.L. 2015 S.B. 34 & 105)

Effective 6-25-15



Section 115.281 Absentee ballots to be printed, when.

Effective 01 Jul 2014, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.281. Absentee ballots to be printed, when. — 1. Except as provided in section 115.914, not later than the sixth Tuesday prior to each election, or within fourteen days after candidates' names or questions are certified pursuant to section 115.125, the election authority shall cause to have printed and made available a sufficient quantity of absentee ballots, ballot envelopes and mailing envelopes. As soon as possible after the proper officer calls a special state or county election, the election authority shall cause to have printed and made available a sufficient quantity of absentee ballots, ballot envelopes and mailing envelopes.

2. All absentee ballots for an election shall be in the same form as the official ballots for the election.

(L. 1977 H.B. 101 § 9.015, A.L. 1983 S.B. 234, A.L. 1984 S.B. 682, A.L. 2010 H.B. 1524 & 2260, A.L. 2013 S.B. 99 merged with S.B. 116)

Effective 7-01-14



Section 115.283 Statements of absentee voters or persons providing assistance to absentee voters — forms — notary seal not required, when — charges by notaries, limitations.

Effective 25 Jun 2015, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.283. Statements of absentee voters or persons providing assistance to absentee voters — forms — notary seal not required, when — charges by notaries, limitations. — 1. Each ballot envelope shall bear a statement on which the voter shall state the voter's name, the voter's voting address, the voter's mailing address and the voter's reason for voting an absentee ballot. If the reason for the voter voting absentee is due to the reasons established under subdivision (6) of subsection 1 of section 115.277, the voter shall state the voter's identification information provided by the address confidentiality program in lieu of the applicant's name, voting address, and mailing address. On the form, the voter shall also state under penalties of perjury that the voter is qualified to vote in the election, that the voter has not previously voted and will not vote again in the election, that the voter has personally marked the voter's ballot in secret or supervised the marking of the voter's ballot if the voter is unable to mark it, that the ballot has been placed in the ballot envelope and sealed by the voter or under the voter's supervision if the voter is unable to seal it, and that all information contained in the statement is true. In addition, any person providing assistance to the absentee voter shall include a statement on the envelope identifying the person providing assistance under penalties of perjury. Persons authorized to vote only for federal and statewide officers shall also state their former Missouri residence.

2. The statement for persons voting absentee ballots who are registered voters shall be in substantially the following form:

­

­

3. The statement for persons voting absentee ballots pursuant to the provisions of subsection 2, 3, 4, or 5 of section 115.277 without being registered shall be in substantially the following form:

­

­

4. The statement for persons voting absentee ballots who are entitled to vote at the election pursuant to the provisions of subsection 2 of section 115.137 shall be in substantially the following form:

­

­

5. The statement for persons providing assistance to absentee voters shall be in substantially the following form:

­

­

6. Notwithstanding any other provision of this section, any covered voter as defined in section 115.902 or persons who have declared themselves to be permanently disabled pursuant to section 115.284, otherwise entitled to vote, shall not be required to obtain a notary seal or signature on his or her absentee ballot.

7. Notwithstanding any other provision of this section or section 115.291 to the contrary, the subscription, signature and seal of a notary or other officer authorized to administer oaths shall not be required on any ballot, ballot envelope, or statement required by this section if the reason for the voter voting absentee is due to the reasons established pursuant to subdivision (2) of subsection 1 of section 115.277.

8. No notary shall charge or collect a fee for notarizing the signature on any absentee ballot or absentee voter registration.

9. A notary public who charges more than the maximum fee specified or who charges or collects a fee for notarizing the signature on any absentee ballot or absentee voter registration is guilty of official misconduct.

(L. 1977 H.B. 101 § 9.020, A.L. 1982 S.B. 526, A.L. 1983 S.B. 234, A.L. 1985 H.B. 620, A.L. 1986 H.B. 1471, et al., A.L. 1993 H.B. 551 & 552, A.L. 1996 H.B. 1557 & 1489, A.L. 1997 S.B. 132, A.L. 1999 H.B. 676, A.L. 2002 S.B. 675, A.L. 2003 H.B. 511, A.L. 2013 S.B. 116, A.L. 2015 S.B. 34 & 105)

Effective 6-25-15



Section 115.284 Absentee voting process for permanently disabled persons established — election authority, duties — application, form — list of qualified voters established.

Effective 28 Aug 2003

Title IX SUFFRAGE AND ELECTIONS

115.284. Absentee voting process for permanently disabled persons established — election authority, duties — application, form — list of qualified voters established. — 1. There is hereby established an absentee voting process to assist persons with permanent disabilities in the exercise of their voting rights.

2. The local election authority shall send an application to participate in the absentee voting process set out in this section to any registered voter residing within the election authority's jurisdiction upon request.

3. Upon receipt of a properly completed application, the election authority shall enter the voter's name on a list of voters qualified to participate as absentee voters pursuant to this section.

4. The application to participate in the absentee voting process shall be in substantially the following form:

­

­

5. Not earlier than ten weeks before an election but prior to the fourth Tuesday prior to an election, the election authority shall deliver to each voter qualified to participate as absentee voters pursuant to this section an absentee ballot application if the voter is eligible to vote in that election. If the voter returns the absentee request application to the election authority not later than 5:00 p.m. on the Wednesday before an election and has retained the necessary qualifications to vote, the election authority shall provide the voter with an absentee ballot pursuant to this chapter.

6. The election authority shall remove from the list of voters qualified to participate as absentee voters pursuant to this section any voter who:

(1) Asks to be removed from the list;

(2) Dies;

(3) Becomes disqualified from voting pursuant to this chapter; or

(4) No longer resides at the address of his or her voter registration.

(L. 1996 H.B. 1557 & 1489 § 2, A.L. 1997 S.B. 132, A.L. 2002 S.B. 675, A.L. 2003 H.B. 511)



Section 115.285 Secretary of state may prescribe regulations as to printing absentee ballot and mailing envelopes, no cost to voter.

Effective 28 Aug 1999

Title IX SUFFRAGE AND ELECTIONS

115.285. Secretary of state may prescribe regulations as to printing absentee ballot and mailing envelopes, no cost to voter. — The secretary of state may prescribe uniform regulations with respect to the printing of ballot envelopes and mailing envelopes, which shall comply with standards established by federal law or postal regulations. Mailing envelopes for use in returning ballots shall be printed with business reply permits so that any ballot returned by mail does not require postage. All fees and costs for establishing and maintaining the business reply and postage-free mail for all ballots cast shall be paid by the secretary of state through state appropriations.

(L. 1977 H.B. 101 § 9.025, A.L. 1993 S.B. 31, A.L. 1997 S.B. 132, A.L. 1999 H.B. 676)



Section 115.287 Absentee ballot, how delivered.

Effective 28 Aug 2015

Title IX SUFFRAGE AND ELECTIONS

115.287. Absentee ballot, how delivered. — 1. Upon receipt of a signed application for an absentee ballot and if satisfied the applicant is entitled to vote by absentee ballot, the election authority shall, within three working days after receiving the application, or if absentee ballots are not available at the time the application is received, within five working days after they become available, deliver to the voter an absentee ballot, ballot envelope and such instructions as are necessary for the applicant to vote. Delivery shall be made to the voter personally in the office of the election authority or by bipartisan teams appointed by the election authority, or by first class, registered, or certified mail at the discretion of the election authority, or in the case of a covered voter as defined in section 115.902, the method of transmission prescribed in section 115.914. Where the election authority is a county clerk, the members of bipartisan teams representing the political party other than that of county clerk shall be selected from a list of persons submitted to the county clerk by the county chairman of that party. If no list is provided by the time that absentee ballots are to be made available, the county clerk may select a person or persons from lists provided in accordance with section 115.087. If the election authority is not satisfied that any applicant is entitled to vote by absentee ballot, it shall not deliver an absentee ballot to the applicant. Within three working days of receiving such an application, the election authority shall notify the applicant and state the reason he or she is not entitled to vote by absentee ballot. The applicant may appeal the decision of the election authority to the circuit court in the manner provided in section 115.223*.

2. If, after 5:00 p.m. on the Wednesday before an election, any voter from the jurisdiction has become hospitalized, becomes confined due to illness or injury, or is confined in an adult boarding facility, intermediate care facility, residential care facility, or skilled nursing facility, as defined in section 198.006, in the county in which the jurisdiction is located or in the jurisdiction or an adjacent election authority within the same county, the election authority shall appoint a team to deliver, witness the signing of and return the voter's application and deliver, witness the voting of and return the voter's absentee ballot. In counties with a charter form of government and in cities not within a county, and in each city which has over three hundred thousand inhabitants, and is situated in more than one county, if the election authority receives ten or more applications for absentee ballots from the same address it may appoint a team to deliver and witness the voting and return of absentee ballots by voters residing at that address, except when such addresses are for an apartment building or other structure wherein individual living units are located, each of which has its own separate cooking facilities. Each team appointed pursuant to this subsection shall consist of two registered voters, one from each major political party. Both members of any team appointed pursuant to this subsection shall be present during the delivery, signing or voting and return of any application or absentee ballot signed or voted pursuant to this subsection.

3. On the mailing and ballot envelopes for each covered voter, the election authority shall stamp prominently in black the words "FEDERAL BALLOT, STATE OF MISSOURI" and "U.S. Postage Paid, 39 U.S.C. Section 3406".

4. No information which encourages a vote for or against a candidate or issue shall be provided to any voter with an absentee ballot.

(L. 1977 H.B. 101 § 9.030, A.L. 1982 S.B. 526, A.L. 1983 S.B. 234, A.L. 1985 H.B. 620, A.L. 1988 H.B. 933, et al., A.L. 2002 S.B. 675, A.L. 2003 H.B. 511, A.L. 2010 H.B. 1524 & 2260, A.L. 2013 S.B. 116, A.L. 2015 S.B. 34 & 105)

*Section 115.223 was repealed by S.B. 1014 & 730, 2006.



Section 115.289 Confidentiality of applications for absentee ballots, list available to authorized persons free — certain cities and counties, special provision, violation, penalty.

Effective 28 Aug 1999

Title IX SUFFRAGE AND ELECTIONS

115.289. Confidentiality of applications for absentee ballots, list available to authorized persons free — certain cities and counties, special provision, violation, penalty. — 1. Except as provided in subsection 3 of this section, as applications for absentee ballots are received, the election authority shall list the name, voting address and mailing address, if different, of each applicant. Any person authorized under subsection 2 of this section may copy the list, and the election authority may make copies of the list available to such persons for a reasonable fee determined by the election authority.

2. Except as provided in subsection 4 of this section, all lists of applications for absentee ballots shall be kept confidential to the extent that such lists of applications shall not be posted or displayed in any area open to the general public, nor shall such lists of applications be shown to any person who is not entitled to see such lists of applications, either pursuant to the provisions of this chapter or any other provisions of law. Persons entitled to see such lists shall include a candidate or a duly authorized representative of a campaign committee as defined in section 130.011, or any person with written authorization from a candidate, or any person that has applied for an absentee ballot.

3. In each city not within a county, in each county of the first classification having a population of more than nine hundred thousand inhabitants, in each county of the first classification containing the major portion of a city which has over three hundred thousand inhabitants, and in that portion of each city which has over three hundred thousand inhabitants and located in more than one county, situated in the county containing the major portion of the city, as applications for absentee ballots are received, the election authority shall list the name, voting address and mailing address, if different, of each applicant. Prior to 8:00 a.m. on the Friday before an election all absentee ballot applications, lists of absentee ballot applications, or any information contained on the absentee ballot applications shall be kept confidential. Use of the applications, lists or information contained thereon by the election authority prior to 8:00 a.m. on the Friday before an election for purposes other than processing absentee ballots shall be deemed a class one election offense. After 8:00 a.m. on the Friday before an election any person authorized under subsection 4 of this section may copy the list, and the election authority may make copies of the list available to such persons for a reasonable fee determined by the election authority.

4. In each city not within a county, in each county of the first classification having a population of more than nine hundred thousand inhabitants, in each county of the first classification containing the major portion of a city which has over three hundred thousand inhabitants, and in that portion of each city which has over three hundred thousand inhabitants and located in more than one county, situated in the county containing the major portion of the city, after 8:00 a.m. on the Friday before an election, all lists of applications for absentee ballots shall be kept confidential to the extent that such lists of applications shall not be posted or displayed in any area open to the general public, nor shall such lists of applications be shown to any person who is not entitled to see such lists of applications, either pursuant to the provisions of this chapter or any other provisions of law. Persons entitled to see such lists shall include a candidate or a duly authorized representative of a campaign committee as defined in section 130.011, or any person with written authorization from a candidate, or any person that has applied for an absentee ballot.

(L. 1977 H.B. 101 § 9.035, A.L. 1982 S.B. 526, A.L. 1983 S.B. 234, A.L. 1999 H.B. 676)



Section 115.290 Registering by mail and voting absentee ballot to provide sworn affidavit, exception.

Effective 13 Jun 1996, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.290. Registering by mail and voting absentee ballot to provide sworn affidavit, exception. — Any person registered by mail under the provisions of section 115.159 and voting by absentee ballot shall provide an affidavit subscribed and sworn to as provided in section 115.291 regardless of the cause for requesting such ballot unless the voter is exempt from such requirement under section 115.284 or section 1973ee-3, title 42, United States Code.

(L. 1993 H.B. 551 & 552 § 1, A.L. 1996 H.B. 1557 & 1489)

Effective 6-13-96



Section 115.291 Procedure for absentee ballots — declared emergencies, delivery and return of ballots — envelopes, refusal to accept ballot prohibited when.

Effective 01 Jan 2018, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.291. Procedure for absentee ballots — declared emergencies, delivery and return of ballots — envelopes, refusal to accept ballot prohibited when. — 1. Upon receiving an absentee ballot by mail, the voter shall mark the ballot in secret, place the ballot in the ballot envelope, seal the envelope and fill out the statement on the ballot envelope. The affidavit of each person voting an absentee ballot shall be subscribed and sworn to before the election official receiving the ballot, a notary public or other officer authorized by law to administer oaths, unless the voter is voting absentee due to incapacity or confinement due to the provisions of section 115.284, illness or physical disability, or the voter is a covered voter as defined in section 115.902. If the voter is blind, unable to read or write the English language, or physically incapable of voting the ballot, the voter may be assisted by a person of the voter’s own choosing. Any person assisting a voter who is not entitled to such assistance, and any person who assists a voter and in any manner coerces or initiates a request or a suggestion that the voter vote for or against or refrain from voting on any question, ticket or candidate, shall be guilty of a class one election offense. If, upon counting, challenge or election contest, it is ascertained that any absentee ballot was voted with unlawful assistance, the ballot shall be rejected.

2. Except as provided in subsection 4 of this section, each absentee ballot that is not cast by the voter in person in the office of the election authority shall be returned to the election authority in the ballot envelope and shall only be returned by the voter in person, or in person by a relative of the voter who is within the second degree of consanguinity or affinity, by mail or registered carrier or by a team of deputy election authorities; except that covered voters, when sent from a location determined by the secretary of state to be inaccessible on election day, shall be allowed to return their absentee ballots cast by use of facsimile transmission or under a program approved by the Department of Defense for electronic transmission of election materials.

3. In cases of an emergency declared by the President of the United States or the governor of this state where the conduct of an election may be affected, the secretary of state may provide for the delivery and return of absentee ballots by use of a facsimile transmission device or system. Any rule promulgated pursuant to this subsection shall apply to a class or classes of voters as provided for by the secretary of state.

4. No election authority shall refuse to accept and process any otherwise valid marked absentee ballot submitted in any manner by a covered voter solely on the basis of restrictions on envelope type.

(L. 1977 H.B. 101 § 9.040, A.L. 1983 S.B. 234, A.L. 1993 H.B. 551 & 552 merged with S.B. 31, A.L. 1996 H.B. 1557 & 1489, A.L. 2002 S.B. 675, A.L. 2010 H.B. 1524 & 2260, A.L. 2013 S.B. 116, A.L. 2015 S.B. 34 & 105, A.L. 2016 H.B. 1480)

Effective 1-01-18



Section 115.293 Absentee ballots not eligible to be counted, when, procedure.

Effective 01 Jan 2018, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.293. Absentee ballots not eligible to be counted, when, procedure. — 1. All proper votes on each absentee ballot received by an election authority at or before the time fixed by law for the closing of the polls on election day shall be counted. Except as provided in section 115.920, no votes on any absentee ballot received by an election authority after the time fixed by law for the closing of the polls on election day shall be counted.

2. If sufficient evidence is shown to an election authority that any absentee voter has died prior to the opening of the polls on election day, the ballot of the deceased voter shall be rejected if it is still sealed in the ballot envelope. Any ballot so rejected, still sealed in its ballot envelope, shall be sealed with the application and any other papers connected therewith in an envelope marked “Rejected ballot of ______, an absentee voter of ______ voting district”. The reason for rejection shall be noted on the envelope, which shall be kept by the election authority with the other ballots from the election until the ballots are destroyed according to law.

(L. 1977 H.B. 101 § 9.045, A.L. 2016 H.B. 1480)

Effective 1-01-18



Section 115.294 Reason for voting absentee not stated on ballot envelope, effect.

Effective 04 May 1989, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.294. Reason for voting absentee not stated on ballot envelope, effect. — Other provisions of law to the contrary notwithstanding, no absentee ballot shall be rejected for failure of the voter to state on the ballot envelope his reason for voting an absentee ballot.

(L. 1989 H.B. 884 § 1)

Effective 5-04-89



Section 115.295 Faulty statement, effect of.

Effective 28 Aug 1983

Title IX SUFFRAGE AND ELECTIONS

115.295. Faulty statement, effect of. — 1. As each absentee ballot is received by the election authority, the election authority shall indicate its receipt on the list.

2. If the statements on any ballot envelope have not been completed, the absentee ballot in the envelope shall be rejected.

3. All ballot envelopes received by the election authority shall be kept together in a safe place and shall not be opened except as provided in this subchapter.

(L. 1977 H.B. 101 § 9.050, A.L. 1983 S.B. 234)



Section 115.297 Precinct registers to show absentee ballots received — judges to be notified of late absentee ballots received — voting absentee and at polls, procedure for.

Effective 28 Aug 1986

Title IX SUFFRAGE AND ELECTIONS

115.297. Precinct registers to show absentee ballots received — judges to be notified of late absentee ballots received — voting absentee and at polls, procedure for. — Before the precinct registers are delivered to the polling places for an election, the election authority shall record in the precinct registers those voters who have submitted an absentee ballot and are ineligible to vote at the polls. On election day, the election authority shall notify the appropriate election judges of any absentee ballot received by the election authority not previously recorded in a precinct register. The election authority shall record the fact in the appropriate precinct register and shall not allow any person who has voted an absentee ballot in the election to vote at the polls on election day. After the election and before convening the verification board, the election authority shall record in the precinct registers those voters whose absentee ballots were received too late to permit previous recording in the precinct registers. If it is determined that any voter submitted an absentee ballot and voted at the polls on election day, the election authority shall certify the fact and the name of the voter to the verification board. Such certificate shall be included with the abstracts drawn by the verification board.

(L. 1977 H.B. 101 § 9.055, A.L. 1986 H.B. 1471, et al.)



Section 115.299 Absentee ballots, how counted.

Effective 01 Jan 2018, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.299. Absentee ballots, how counted. — 1. To count absentee votes on election day, the election authority shall appoint a sufficient number of teams of election judges comprised of an equal number of judges from each major political party.

2. The teams so appointed shall meet on election day after the time fixed by law for the opening of the polls at a central location designated by the election authority. The election authority shall deliver the absentee ballots to the teams, and shall maintain a record of the delivery. The record shall include the number of ballots delivered to each team and shall include a signed receipt from two judges, one from each major political party. The election authority shall provide each team with a ballot box, tally sheets and statements of returns as are provided to a polling place.

3. Each team shall count votes on all absentee ballots designated by the election authority.

4. To process absentee ballots in envelopes, one member of each team, closely observed by another member of the team from a different political party, shall open each envelope and call the voter’s name in a clear voice. Without unfolding the ballot, two team members, one from each major political party, shall initial the ballot, and an election judge shall place the ballot, still folded, in a ballot box. No ballot box shall be opened until all of the ballots a team is counting have been placed in the box. The votes shall be tallied and the returns made as provided in sections 115.447 to 115.525 for paper ballots. After the votes on all ballots assigned to a team have been counted, the ballots and ballot envelopes shall be placed on a string and enclosed in sealed containers marked “voted absentee ballots and ballot envelopes from the election held ______, 20______”. All rejected absentee ballots and envelopes shall be enclosed and sealed in a separate container marked “rejected absentee ballots and envelopes from the election held ______, 20______”. On the outside of each voted ballot and rejected ballot container, each member of the team shall write his name, and all such containers shall be returned to the election authority. Upon receipt of the returns and ballots, the election authority shall tabulate the absentee vote along with the votes certified from each polling place in its jurisdiction.

(L. 1977 H.B. 101 § 9.060, A.L. 1993 S.B. 31, A.L. 2013 S.B. 99, A.L. 2016 H.B. 1480)

Effective 1-01-18



Section 115.300 Preparation of absentee ballot envelopes, when, by whom.

Effective 28 Aug 2013

Title IX SUFFRAGE AND ELECTIONS

115.300. Preparation of absentee ballot envelopes, when, by whom. — In each jurisdiction, the election authority may start, not earlier than the fifth day prior to the election, the preparation of absentee ballots for tabulation on the election day. The election authority shall give notice to the county chairman of each major political party forty-eight hours prior to beginning preparation of absentee ballot envelopes. Absentee ballot preparation shall be completed by teams of election authority employees or teams of election judges, with each team consisting of one member from each major political party.

(L. 1978 S.B. 582, A.L. 1996 H.B. 1557 & 1489, A.L. 1997 H.B. 712, A.L. 2013 S.B. 99)



Section 115.303 Absentee ballot, how challenged.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.303. Absentee ballot, how challenged. — Any absentee ballot or any vote on an absentee ballot may be challenged by the same persons and in the same manner as provided in section 115.429. Each challenge shall be decided in the manner provided in the same section.

(L. 1977 H.B. 101 § 9.070)

Effective 1-01-78



Section 115.304 Absentee voting violations, class one election offense.

Effective 28 Aug 1983

Title IX SUFFRAGE AND ELECTIONS

115.304. Absentee voting violations, class one election offense. — Notwithstanding the provisions of any law to the contrary, any violation of sections 115.275 to 115.303 shall be a class one election offense.

(L. 1983 S.B. 234)



Section 115.306 Disqualification as candidate for elective public office, when — filing of affidavit, contents — tax delinquency, effect of.

Effective 28 Aug 2017

Title IX SUFFRAGE AND ELECTIONS

115.306. Disqualification as candidate for elective public office, when — filing of affidavit, contents — tax delinquency, effect of. — 1. No person shall qualify as a candidate for elective public office in the state of Missouri who has been found guilty of or pled guilty to a felony under the federal laws of the United States of America or to a felony under the laws of this state or an offense committed in another state that would be considered a felony in this state.

2. (1) Any person who files as a candidate for election to a public office shall be disqualified from participation in the election for which the candidate has filed if such person is delinquent in the payment of any state income taxes, personal property taxes, municipal taxes, real property taxes on the place of residence, as stated on the declaration of candidacy, or if the person is a past or present corporate officer of any fee office that owes any taxes to the state.

(2) Each potential candidate for election to a public office, except candidates for a county or city committee of a political party, shall file an affidavit with the department of revenue and include a copy of the affidavit with the declaration of candidacy required under section 115.349. Such affidavit shall be in substantially the following form:

­

­

(3) Upon receipt of a complaint alleging a delinquency of the candidate in the filing or payment of any state income taxes, personal property taxes, municipal taxes, real property taxes on the place of residence, as stated on the declaration of candidacy, or if the person is a past or present corporate officer of any fee office that owes any taxes to the state, the department of revenue shall investigate such potential candidate to verify the claim contained in the complaint. If the department of revenue finds a positive affirmation to be false, the department shall contact the secretary of state, or the election official who accepted such candidate’s declaration of candidacy, and the potential candidate. The department shall notify the candidate of the outstanding tax owed and give the candidate thirty days to remit any such outstanding taxes owed which are not the subject of dispute between the department and the candidate. If the candidate fails to remit such amounts in full within thirty days, the candidate shall be disqualified from participating in the current election and barred from refiling for an entire election cycle even if the individual pays all of the outstanding taxes that were the subject of the complaint.

(L. 2015 S.B. 104, A.L. 2016 H.B. 1477 merged with S.B. 786, A.L. 2017 S.B. 111)



Section 115.307 Nominations, how made.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.307. Nominations, how made. — Political parties and groups of voters may nominate candidates in the manner provided by this subchapter and in no other manner.

(L. 1977 H.B. 101 § 10.005)

Effective 1-01-78



Section 115.308 Inapplicability of sections 115.307 to 115.405, when.

Effective 08 Apr 2015, see footnote

Title IX SUFFRAGE AND ELECTIONS

*115.308. Inapplicability of sections 115.307 to 115.405, when. — Sections 115.307 to 115.405 shall not apply to candidates for special district offices; township offices in township organization counties; or city, town, and village offices.

(L. 2015 H.B. 63 merged with S.B. 104)

*Effective 4-08-15 (H.B. 63); 8-28-15 (S.B. 104). H.B. 63 was vetoed 4-03-15. The veto was overridden on 4-08-15.



Section 115.309 New parties, names of.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.309. New parties, names of. — 1. Except as provided in subsections 2 and 3 of this section, no political party hereafter organized and no persons hereafter seeking to nominate any candidate by petition shall use any portion of the name of any existing political party.

2. If a new party is formed for more than one district or county at the same time and with the same provisional party chairman, the same name may be used for the party in each such district or county.

3. Any political party established in a district or county may, by a majority vote of its committee members, authorize the use of its name in other districts and counties, and in the state as a whole.

(L. 1977 H.B. 101 § 10.010)

Effective 1-01-78



Section 115.311 Consistent general law to apply to primary elections.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.311. Consistent general law to apply to primary elections. — All provisions of law not inconsistent with this subchapter shall apply with full force and effect to primary elections.

(L. 1977 H.B. 101 § 10.015)

Effective 1-01-78



Section 115.313 Petitions to form new party or nominate independent candidates, who may sign.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.313. Petitions to form new party or nominate independent candidates, who may sign. — Any person who is a registered voter of the state of Missouri may sign a petition for the formation of a new political party or for the nomination of an independent candidate for office. Any person who signs a name other than his own to any petition or knowingly signs his name more than once to the same petition or who knows he is not a registered voter at the time of signing such petition, or any officer or person willfully violating any provision of this subchapter, shall be guilty of a class two election offense.

(L. 1977 H.B. 101 § 10.025)

Effective 1-01-78



Section 115.315 New political party, how formed — citation of law.

Effective 28 Aug 2012

Title IX SUFFRAGE AND ELECTIONS

115.315. New political party, how formed — citation of law. — 1. Sections 115.315 to 115.327 shall be known and may be cited as the "Fair Ballot Access Act".

2. Any group of persons desiring to form a new political party throughout the state, or for any congressional district, state senate district, state representative district or circuit judge district, shall file a petition with the secretary of state. Any group of persons desiring to form a new party for any county shall file a petition with the election authority of the county.

3. Each page or a sheet attached to each page of each petition for the formation of a new political party shall:

(1) Declare concisely the intention to form a new political party in the state, district or county;

(2) State in not more than five words the name of the proposed party;

(3) Give a complete list of the names and addresses, including the street and number, of the chairman and treasurer of the party.

4. When submitted for filing, each petition shall contain the names and addresses of two people, not candidates, to serve as provisional chairman and treasurer for the party in the event the party becomes a new political party.

5. If the new party is to be formed for the entire state, which shall include being formed for all districts and counties in which the party has nominations so listed on its certified list of candidates required pursuant to section 115.327, then this statewide petition shall be signed by at least ten thousand registered voters of the state obtained at large.

6. If the new party is to be formed for any district or county, but not by the statewide method set out in subsection 5 of this section, then the petition shall be signed by the number of registered voters in the district or county which is equal to at least two percent of the total number of voters who voted at the last election for candidates for the office being sought or is equal to ten thousand voters, whichever is less.

(L. 1977 H.B. 101 § 10.030, A.L. 1985 H.B. 620, A.L. 1993 S.B. 31, A.L. 2012 H.B. 1236)



Section 115.317 Filing valid petition, effect — new party — failure in two consecutive elections to provide candidates, effect.

Effective 28 Aug 1997

Title IX SUFFRAGE AND ELECTIONS

115.317. Filing valid petition, effect — new party — failure in two consecutive elections to provide candidates, effect. — 1. The filing of a valid statewide petition shall constitute the political group a new party for the purpose of placing its name and the names of its statewide and district and county candidates which are submitted pursuant to section 115.327 on the ballot at the next general election or the special election if the petition nominates a candidate to fill a vacancy which is to be filled at a special election. The filing of a valid countywide or district wide petition shall constitute the political party a new party for the purpose of placing its name and the names of its county and district candidates on the ballot at the next general election or the special election if the petition nominates a candidate to fill a vacancy which is to be filled at a special election. If presidential electors are nominated by the petition, the names of the candidates for elector shall not be placed on the official ballot, but the name of their candidate for president and the name of their candidate for vice president shall be placed on the official ballot at the next presidential election.

2. If, at an election in which the new party's candidates first appear, any of its candidates for a statewide office receives more than two percent of all votes cast for the office, the new party shall become an established political party for the state. If, at the election in which the new party's candidates first appear, any of its candidates for an office receives more than two percent of the votes cast for the office in any district or county, the new party shall become an established political party only for the district or county.

3. If, after becoming an established political party for the state, at any two consecutive elections a party fails to have a statewide candidate or fails to poll for a candidate for any statewide office more than two percent of the entire vote cast for the office, a party shall no longer be deemed an established political party. If, after becoming an established political party for a district or county, at any two consecutive elections a party fails to have a candidate in the district or county, as the case may be, or fails to poll more than two percent of the entire vote cast at either of the last two elections in which the district or political subdivision voted as a unit for the election of officers or representatives to serve its areas, the party shall no longer be deemed an established political party.

(L. 1977 H.B. 101 § 10.035, A.L. 1993 S.B. 31, A.L. 1997 S.B. 132)



Section 115.319 New party committeemen and committeewomen, how selected.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.319. New party committeemen and committeewomen, how selected. — 1. If any new party becomes an established political party, the new party candidates whose names first appeared on the ballot shall have authority to select all committeemen and committeewomen necessary for a provisional party organization in the area in which the party has become established.

2. The provisional party organization shall be subject to the same laws which apply to other established political party organizations.

3. The provisional party organization shall manage and control the affairs of the party until the next primary election at which the party shall nominate and elect party committeemen and committeewomen in the area it has become established under the laws governing other established political parties.

(L. 1977 H.B. 101 § 10.040)

Effective 1-01-78



Section 115.321 Independent candidate, how nominated.

Effective 28 Aug 1993

Title IX SUFFRAGE AND ELECTIONS

115.321. Independent candidate, how nominated. — 1. Any person desiring to be an independent candidate for any office to be filled by voters throughout the state, or for any congressional district, state senate district, state representative district, or circuit judge district, shall file a petition with the secretary of state. Any person desiring to be an independent candidate for any county office shall file a petition with the election authority of the county.

2. Each page or a sheet attached to each page of each petition for the nomination of an independent candidate shall:

(1) Declare concisely the intention to nominate an independent candidate;

(2) State the name and address, including street and number, of the independent candidate. If independent candidates for presidential elector are to be nominated, a number of independent candidates for presidential elector equal to the number of electors to which the state is entitled shall be nominated by one petition, and the name of their candidate for president and the name of their candidate for vice president shall be printed on each page or a sheet attached to each page of the petition. At least one qualified resident of each congressional district shall be named as a nominee for presidential elector, and the name and address of each candidate shall be printed on each page or a sheet attached to each page of the petition. The names of the candidates for president and vice president shall not be printed on the official ballot without the written consent of such persons. Their written consent shall accompany and be deemed part of the petition;

(3) State the office for which candidate is to be nominated.

3. If an independent candidate is to be nominated for a statewide office, the petition shall be signed by at least ten thousand registered voters of the state.

4. If the independent candidate is to be nominated for a district or county office, the petition shall be signed by the number of registered voters in the district or county which is equal to at least two percent of the total number of voters who voted at the last election for candidates for the office being sought or is equal to ten thousand voters, whichever is less.

5. The name of each person who files a valid petition for nomination as an independent candidate shall be placed on the official ballot as an independent candidate for the office at the next general election or the special election if the petition nominates a candidate to fill a vacancy which is to be filled at a special election. If presidential electors are nominated by the petition, the names of the candidates for elector shall not be placed on the official ballot, but the name of their candidate for president and the name of their candidate for vice president shall be placed on the official ballot at the next presidential election.

(L. 1977 H.B. 101 § 10.045, A.L. 1985 H.B. 620, A.L. 1993 S.B. 31)



Section 115.323 Limitation on voter's signing of nominating petition.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.323. Limitation on voter's signing of nominating petition. — No voter may subscribe to more than one nomination for one office at any election.

(L. 1977 H.B. 101 § 10.047)

Effective 1-01-78



Section 115.325 Form of petition — signing petition, voting for candidate or party not required.

Effective 28 Aug 1999

Title IX SUFFRAGE AND ELECTIONS

115.325. Form of petition — signing petition, voting for candidate or party not required. — 1. Each petition filed pursuant to sections 115.307 to 115.405 shall consist of pages of uniform size. The space for signatures on either side of a petition page shall be no larger than eight and one-half by fourteen inches, and each page shall contain signatures of registered voters from only one county. When submitted for filing, the pages of each petition shall be numbered in sequence for each county.

2. Each page of each petition for the formation of a new party shall be in substantially the following form:

­

­

­­

­

3. Each sheet of each petition for nomination of an independent candidate for public office shall be in substantially the following form:

­

­

­­

­

4. When any registered voter wishes to sign a petition for the formation of a new party or nomination of an independent candidate and is unable to sign his or her name, the required information shall be printed on the petition by the circulator of the petition page. The voter shall then sign the petition by making his or her mark, witnessed by the signature of the circulator. For purposes of this subchapter, all marks made and witnessed in accordance with this subsection shall be considered signatures.

(L. 1977 H.B. 101 § 10.050, A.L. 1986 H.B. 1471, et al., A.L. 1993 S.B. 31, A.L. 1999 H.B. 676)



Section 115.327 Declaration for nomination of independent candidate or formation of new party when required, form, content.

Effective 28 Aug 2012

Title IX SUFFRAGE AND ELECTIONS

115.327. Declaration for nomination of independent candidate or formation of new party when required, form, content. — When submitted for filing, each petition for the nomination of an independent candidate or for the formation of a new political party shall be accompanied by a declaration of candidacy for each candidate to be nominated by the petition or by the party, respectively. The party's duly authorized chairman and treasurer shall also submit a certified complete list of the names and addresses of all their candidates and the office for which each seeks. The party shall nominate its candidates in the manner prescribed in the party's bylaws. If presidential electors are to be nominated, at least one qualified resident of each congressional district shall be named as a nominee for presidential elector. The number of candidates to be nominated shall equal the number of electors to which the state is entitled. Each declaration of candidacy for the office of presidential elector shall be in the form provided in section 115.399. Each declaration of candidacy for an office other than presidential elector shall state the candidate's full name, residence address, office for which he proposes to be a candidate, the party, if any, upon whose ticket he is to be a candidate and that if nominated and elected he will qualify. Each such declaration shall be in substantially the following form:

­

­

­­

­

(L. 1977 H.B. 101 § 10.055, A.L. 1993 S.B. 31, A.L. 2012 H.B. 1236)



Section 115.329 Time for filing of petitions.

Effective 13 Jun 1996, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.329. Time for filing of petitions. — 1. The secretary of state or any election authority shall not accept for filing any petition for the formation of a new party or for the nomination of an independent candidate which is submitted prior to 8:00 a.m. on the day immediately following the general election next preceding the general election for which the petition is submitted or which is submitted after 5:00 p.m. on the fifteenth Monday immediately preceding the general election for which the petition is submitted.

2. When a special election to fill a vacancy is called, neither the secretary of state nor any election authority shall accept for filing any petition for the formation of a new party or for the nomination of an independent candidate which is submitted after 5:00 p.m. on the day which is midway between the day the election is called and the election day.

(L. 1977 H.B. 101 § 10.060, A.L. 1988 H.B. 933, et al., A.L. 1996 H.B. 1557 & 1489)

Effective 6-13-96



Section 115.331 Receipt to be given for filed petition.

Effective 28 Aug 1978

Title IX SUFFRAGE AND ELECTIONS

115.331. Receipt to be given for filed petition. — When any petition is offered for filing with the secretary of state or an election authority under the provisions of this chapter, the officer receiving the petition shall prepare and issue to the person submitting the petition a receipt indicating the number of petition pages presented from each county. The receipt shall be evidence of the filing of the petition pages subject to the determination that the petition complies with the provisions of this chapter.

(L. 1977 H.B. 101 § 10.065, A.L. 1978 H.B. 971)



Section 115.333 Determination of validity or invalidity, when made — refusal to file, procedure to have court determine validity.

Effective 13 Jun 1996, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.333. Determination of validity or invalidity, when made — refusal to file, procedure to have court determine validity. — 1. When any petition is filed with the secretary of state or an election authority under the provisions of this subchapter, the secretary of state or the election authority shall determine whether or not it complies with the provisions of this subchapter. When any petition is filed with the secretary of state or an election authority under the provisions of this subchapter, the secretary of state or the election authority shall, not later than the eleventh Tuesday prior to the general election, issue a statement setting forth such person's determination. When a petition for the formation of a new party or nomination of an independent candidate for a special election is filed with the secretary of state or an election authority, the secretary of state or the election authority shall issue a statement setting forth its determination as soon as possible but in no case too late to permit placement of the party or candidate on the ballot. If the secretary of state or the election authority determines that a petition does not comply with the provisions of this subchapter, such person shall state the reason for such person's determination in the statement.

2. If the secretary of state or the election authority refuses to file a petition for the formation of a new party or the nomination of an independent candidate or refuses to issue a statement setting forth such person's determination within the time prescribed, any registered voter may apply, within ten days after the refusal, to the circuit court for a writ of mandamus to compel such person to file the petition or issue the statement. Within ten days after the secretary of state or the election authority issues a statement setting forth such person's determination, any registered voter may apply to the circuit court to compel the secretary of state or the election authority to reverse such person's determination. If it is decided by the court that the petition is legally sufficient, the secretary of state or the election authority shall file it, with a certified copy of the judgment attached thereto, as of the date it was originally offered for filing in such person's office. On showing that any petition filed is not legally sufficient, the court may enjoin all election officials from certifying or printing the name of the independent candidate or new party and its candidates on the official ballot. All such suits shall be advanced on the court docket and heard and decided by the court as quickly as possible. Either party to the suit may appeal to the supreme court within ten days after a circuit court decision is rendered. The circuit court of Cole County shall have jurisdiction if the secretary of state is a party, and otherwise, the circuit court of the county in which the election authority is located shall have jurisdiction.

(L. 1977 H.B. 101 § 10.070, A.L. 1996 H.B. 1557 & 1489)

Effective 6-13-96



Section 115.335 Validity of signatures, who shall determine — verification of signatures, procedures — rules authorized.

Effective 28 Aug 1995

Title IX SUFFRAGE AND ELECTIONS

115.335. Validity of signatures, who shall determine — verification of signatures, procedures — rules authorized. — 1. The secretary of state or the election authority shall have specific authority to determine the validity of signatures on petitions filed with his office and shall have authority not to count those which are, in his opinion, forged or fraudulent or the signatures of persons who are not registered voters.

2. For the purpose of verifying signatures on any new party or independent candidate petition filed with his office, the secretary of state may send copies of petition pages by certified mail to the appropriate election authorities for registration verification. Each election authority receiving a copy of petition pages shall check any signature indicated by the secretary of state against the registration records and return all such copies to the secretary of state by certified mail no later than the day designated by the secretary of state. The secretary of state shall not designate any deadline for returning copies and certifications which is less than ten or more than forty days after the copies have been received by the election authority. If the secretary of state or an election authority determines the congressional district number written after the signature of any registered voter is not the congressional district in which he resides, the secretary of state or the election authority shall correct the congressional district number on the petition page. Failure of a voter to give his correct congressional district number shall not alone be sufficient reason to disqualify his signature. Only valid signatures from the county named in the circulator's affidavit shall be counted on any petition page.

3. The secretary of state or election authority shall have authority to verify the signatures on petitions filed with his office by use of random sampling. Random sampling may be used on any petition on which five hundred or more signatures are required. Petitions requiring fewer than five hundred signatures shall have each signature checked and random sampling shall not be used. The random sample of signatures to be verified shall be drawn in such a manner that every signature contained on the filed petition shall be given an equal opportunity to be included in the sample. Such a random sampling shall include an examination of not less than five percent of the signatures so filed.

4. If the random sample verification establishes that the number of valid signatures is less than ninety-five percent of the number of qualified voters needed to find the petition sufficient, the petition shall be deemed to have failed to qualify.

5. If the random sample verification establishes that the number of valid signatures total more than one hundred five percent of the number of qualified voters needed to find the petition sufficient, the petition shall be deemed to qualify in that district.

6. If the random sample verification establishes that the number of valid signatures is more than ninety-five percent but less than one hundred five percent of the number of qualified voters needed to find the petition sufficient, each signature filed shall be examined and verified.

7. The secretary of state is authorized to adopt rules to ensure uniform, complete and accurate checking of petition signatures either by actual counting or random sampling.

8. If copies of petition pages are sent to any local election authority for registration verification under the provisions of this subchapter, the secretary of state's final determination on the number of valid signatures submitted on the petition from the election authority's jurisdiction shall be based on the certification made by the election authority.

(L. 1977 H.B. 101 § 10.073, A.L. 1993 S.B. 31, A.L. 1995 S.B. 3)



Section 115.337 City election authority to assist county election authority, verify signatures, when.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.337. City election authority to assist county election authority, verify signatures, when. — 1. When an election authority for a county and an election authority for a city have jurisdiction within the same county, the county election authority may, for the purpose of verifying signatures on any new party or independent candidate petition filed with its office, deliver copies of petition pages to the city election authority for registration verification. The city election authority receiving a copy of petition pages shall check each signature indicated by the county election authority against its registration records and return all such copies to the county election authority no later than the day designated by the county election authority. At the same time the copies are returned, the city election authority shall certify to the county election authority the page number of each page it received and the total number of valid signatures from the city on the pages. The county election authority shall not designate any deadline for returning copies and certifications which is less than six or more than twelve working days after the copies have been received by the city election authority.

2. If copies of petition pages are sent to a city election authority for registration verification under the provisions of this section, the county election authority's final determination on the number of valid signatures submitted on the petition from the city shall be based on the certification made by the city election authority.

(L. 1977 H.B. 101 § 10.075)

Effective 1-01-78



Section 115.339 Nominations, how made.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.339. Nominations, how made. — Except as otherwise provided in this subchapter, all candidates for elective office shall be nominated at a primary election in accordance with the provisions of sections 115.339 through 115.405 of this subchapter.

(L. 1977 H.B. 101 § 10.080)

Effective 1-01-78



Section 115.341 Primary elections, when held.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.341. Primary elections, when held. — For the nomination of candidates to be elected at the next general election, a primary election shall be held on the first Tuesday after the first Monday in August of even-numbered years.

(L. 1977 H.B. 101 § 10.085)

Effective 1-01-78



Section 115.343 Winner of primary to be only candidate of that party for that office — write-in in general election deemed independent.

Effective 28 Aug 1983

Title IX SUFFRAGE AND ELECTIONS

115.343. Winner of primary to be only candidate of that party for that office — write-in in general election deemed independent. — The person receiving the greatest number of votes at a primary election as a party candidate for an office shall be the only candidate of that party for the office at the general election. The name of such candidate shall be placed on the official ballot at the general election unless he is removed or replaced as provided by law. Write-in candidates at a general election shall be considered to be independent candidates and may only be voted for if written on the ballot as an independent.

(L. 1977 H.B. 101 § 10.090, A.L. 1983 S.B. 234)



Section 115.345 Notice of offices for which candidates are to be nominated, when sent — election authority to publish notice with filing date.

Effective 28 Aug 1993

Title IX SUFFRAGE AND ELECTIONS

115.345. Notice of offices for which candidates are to be nominated, when sent — election authority to publish notice with filing date. — 1. Not later than the third Monday in December immediately preceding the primary election, the secretary of state shall prepare and transmit to each election authority a notice, in writing, designating the offices for which candidates are to be nominated at the primary election.

2. Upon receipt of notice, the election authority shall publish the notice and the date by which candidates must file for such offices in a newspaper of general circulation in its jurisdiction.

(L. 1977 H.B. 101 § 10.095, A.L. 1993 S.B. 31)



Section 115.347 Declaration of candidacy required prior to name appearing on ballot — fraudulent declaration a class one offense.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.347. Declaration of candidacy required prior to name appearing on ballot — fraudulent declaration a class one offense. — 1. No candidate's name shall be printed on any official ballot unless his written, signed and sworn declaration of candidacy has been filed in the office of the appropriate election official as provided in this subchapter.

2. Any person filing a declaration of candidacy containing a false or forged signature or containing the name of a nonexistent or fictitious person shall be guilty of a class one election offense.

(L. 1977 H.B. 101 § 10.098)

Effective 1-01-78



Section 115.349 Time for filing of a declaration of candidacy — form of declaration.

Effective 28 Aug 1999

Title IX SUFFRAGE AND ELECTIONS

115.349. Time for filing of a declaration of candidacy — form of declaration. — 1. Except as otherwise provided in sections 115.361 to 115.383 or sections 115.755 to 115.785, no candidate's name shall be printed on any official primary ballot unless the candidate has filed a written declaration of candidacy in the office of the appropriate election official by 5:00 p.m. on the last Tuesday in March immediately preceding the primary election.

2. No declaration of candidacy for nomination in a primary election shall be accepted for filing prior to 8:00 a.m. on the last Tuesday in February immediately preceding the primary election.

3. Each declaration of candidacy for nomination in a primary election shall state the candidate's full name, residence address, office for which such candidate proposes to be a candidate, the party ticket on which he or she wishes to be a candidate and that if nominated and elected he or she will qualify. The declaration shall be in substantially the following form:

­

­

­­

­

(L. 1977 H.B. 101 § 10.100, A.L. 1982 S.B. 526, A.L. 1983 H.B. 713 Revision, A.L. 1993 S.B. 31, A.L. 1999 H.B. 676)



Section 115.351 Candidate may not file for more than one office, exception, presidential primary, also prohibited from filing for the same office on more than one ticket at the same election.

Effective 28 Aug 1999

Title IX SUFFRAGE AND ELECTIONS

115.351. Candidate may not file for more than one office, exception, presidential primary, also prohibited from filing for the same office on more than one ticket at the same election. — No person who files as a party candidate for nomination or election to an office shall, without withdrawing, file as another party's candidate or an independent candidate for nomination or election to the office for the same term. No person who files as an independent candidate for election to an office shall, without withdrawing, file as a party candidate for nomination or election to the office for the same term. No person shall file for one office and, without withdrawing, file for another office to be filled at the same election. A person who files a request to be included on the presidential primary ballot is not prohibited by this section from filing or appearing on any ballot as a party candidate for nomination to another office. Receipt by the secretary of state of proper certification of nomination pursuant to subsection 1 of section 115.399 constitutes withdrawal by operation of law pursuant to subsection 1 of section 115.359 of any presidential or vice presidential nominee from any other office for which such nominee is a candidate at the same election. Any person violating any provision of this section shall be disqualified from running for nomination or election to any office at the primary and general election next succeeding the violation.

(L. 1977 H.B. 101 § 10.105, A.L. 1998 S.B. 709, A.L. 1999 H.B. 676)



Section 115.353 Declarations of candidacy, where filed.

Effective 28 Aug 1984

Title IX SUFFRAGE AND ELECTIONS

115.353. Declarations of candidacy, where filed. — All declarations of candidacy shall be filed as follows:

(1) For presidential elector, United States senator, representative in Congress, statewide office, circuit judge not subject to the provisions of Article V, Section 25 of the Missouri Constitution, state senator and state representative, in the office of the secretary of state;

(2) For all county offices which for the purpose of election procedures shall include associate circuit judges not subject to the provisions of Article V, Section 25 of the Missouri Constitution, in the office of the county election authority;

(3) For all county offices, in the office of the county election authority. In any county in which there are two boards of election commissioners, the county clerk shall be deemed to be the election authority for purposes of this section.

(L. 1977 H.B. 101 § 10.110, A.L. 1978 H.B. 1634, H.B. 1694, A.L. 1984 H.B. 1611 Revision)



Section 115.355 Declarations of candidacy to be filed in person by candidate, exceptions.

Effective 28 Aug 1985

Title IX SUFFRAGE AND ELECTIONS

115.355. Declarations of candidacy to be filed in person by candidate, exceptions. — 1. Except as provided in subsections 2 and 5 of this section and in section 115.377, each declaration of candidacy for nomination in a primary election shall be filed by the candidate in person in the office of the appropriate election official.

2. A candidate may file his declaration of candidacy by certified mail if he is:

(1) Unable to appear in person because of physical disability, and the declaration is accompanied by a sworn statement of a licensed physician so stating; or

(2) A member of the Armed Forces of the United States on active duty, and the declaration is accompanied by a sworn statement of the candidate's commanding officer so stating.

3. Except as provided in section 115.377, no election official shall accept for filing any declaration of candidacy for nomination in a primary election not presented to him by the candidate in person or which, if sent by certified mail pursuant to subsection 2 of this section, is not accompanied by the statement required in the same subsection.

4. Election officials shall require proof of identity of persons when filing declarations of candidacy in person and when filing by mail as provided in subsection 2 or 5 of this section.

5. Any judge seeking retention under Sections 25(a) to 25(g) of Article V of the Missouri Constitution may file his declaration of candidacy for election to succeed himself by certified mail.

(L. 1977 H.B. 101 § 10.115, A.L. 1983 S.B. 234, A.L. 1985 S.B. 5, et al.)



Section 115.357 Filing fees — declaration of inability to pay, form of.

Effective 28 Aug 1983

Title IX SUFFRAGE AND ELECTIONS

115.357. Filing fees — declaration of inability to pay, form of. — 1. Except as provided in subsections 3 and 4 of this section, each candidate for federal, state or county office shall, before filing his declaration of candidacy, pay to the treasurer of the state or county committee of the political party upon whose ticket he seeks nomination a certain sum of money as follows:

(1) To the treasurer of the state central committee, two hundred dollars if he or she is a candidate for statewide office or for United States senator, one hundred dollars if he or she is a candidate for representative in Congress, circuit judge or state senator, and fifty dollars if he or she is a candidate for state representative;

(2) To the treasurer of the county central committee, fifty dollars if he or she is a candidate for county office.

2. The required sum may be submitted by the candidate to the official accepting his declaration of candidacy. All sums so submitted shall be forwarded promptly by the official to the treasurer of the appropriate party committee.

3. Any person who cannot pay the fee required to file as a candidate may have the fee waived by filing a declaration of inability to pay and a petition with his declaration of candidacy. Each such declaration shall be in substantially the following form:

­

­

­­

­

4. No filing fee shall be required of any person who proposes to be an independent candidate, the candidate of a new party or a candidate for presidential elector.

5. Except as provided in subsections 3 and 4 of this section, no candidate's name shall be printed on any official ballot until the required fee has been paid.

(L. 1977 H.B. 101 § 10.117, A.L. 1983 S.B. 234)



Section 115.359 Withdrawal of candidacy, deadline for, how made.

Effective 28 Aug 1999

Title IX SUFFRAGE AND ELECTIONS

115.359. Withdrawal of candidacy, deadline for, how made. — 1. Any person who has filed a declaration of candidacy for nomination and who wishes to withdraw as a candidate shall, not later than the eleventh Tuesday prior to the primary election, file a written, sworn statement of withdrawal in the office of the official who accepted such candidate's declaration of candidacy. Any person nominated for an office who wishes to withdraw as a candidate shall, not later than the eleventh Tuesday prior to the general election, file a written, sworn statement of withdrawal in the office of the official who accepted such candidate's declaration of candidacy. In addition, any person who has filed a declaration of candidacy for nomination or who is nominated for an office who wishes to withdraw as a candidate due to being named as the party candidate for a different office by a party nominating committee pursuant to sections 115.363 to 115.377 may withdraw as a candidate no later than 5:00 p.m. on the fifth day after being named as the party candidate for a different office by the party nominating committee.

2. Except as provided for in section 115.247, if there is no additional cost for the printing or reprinting of ballots, or if the candidate agrees to pay any printing or reprinting costs, a candidate who has filed or is nominated for an office may, at any time after the time limits set forth in subsection 1 of this section but no later than 5:00 p.m. on the sixth Tuesday before the election, withdraw as a candidate pursuant to a court order, which, except for good cause shown by the election authority in opposition thereto, shall be freely given upon application by the candidate to the circuit court in the county of such candidate's residence. No withdrawal pursuant to this subsection shall be effective until such candidate files a copy of the court's order in the office of the official who accepted such candidate's declaration of candidacy.

3. The name of a person who has properly filed a declaration of candidacy, or of a person nominated for office, who has not given notice of withdrawal as provided in subsection 1 or 2 of this section shall, except in case of death or disqualification, be printed on the official primary or general election ballot, as the case may be.

(L. 1977 H.B. 101 § 10.120, A.L. 1995 H.B. 484, et al., A.L. 1996 H.B. 1557 & 1489, A.L. 1997 S.B. 132, A.L. 1999 H.B. 676)



Section 115.361 Filing to be reopened, when — death or withdrawal of only candidate to create vacancy on ballot, when — removal of name from ballot, when.

Effective 28 Aug 2016

Title IX SUFFRAGE AND ELECTIONS

115.361. Filing to be reopened, when — death or withdrawal of only candidate to create vacancy on ballot, when — removal of name from ballot, when. — 1. Except as provided in subsections 2 and 3 of this section, if a candidate for nomination to an office in which the candidate is the incumbent or the only candidate dies, withdraws as provided in subsection 1 or 2 of section 115.359, or is disqualified after 5:00 p.m. on the last day in which a person may file as a candidate for nomination, and at or before 5:00 p.m. on the eighth Tuesday prior to any primary election, or if any candidate for the position of political party committeeman or committeewoman dies or withdraws as provided in subsection 1 or 2 of section 115.359, or is disqualified after 5:00 p.m. on the last day in which a person may file as a candidate for nomination, and at or before 5:00 p.m. on the eighth Tuesday prior to any primary election, leaving less candidates for the available committee positions than the number of available committee positions, filing for the office or position shall be reopened for a period of five working days, excluding holidays and weekends, following the death, withdrawal or disqualification during which period new candidates may file declarations of candidacy.

2. If a candidate for nomination to an office in which the candidate is the only candidate dies, withdraws as provided in subsection 1 or 2 of section 115.359, or is disqualified after 5:00 p.m. on the sixth Tuesday prior to the primary election, the election and canvass shall not proceed, and a vacancy shall exist on the general election ballot to be filled in the manner provided in sections 115.363 to 115.377.

3. If a candidate for the position of political party committeeman or committeewoman becomes disqualified after the eighth Tuesday prior to the primary election, the election and canvass shall proceed, and the disqualified candidate’s name shall be physically eradicated from the ballot so that no vote may be cast for that candidate.

4. If after filing a declaration of candidacy, a candidate files a statement of withdrawal within two working days prior to the deadline for the close of filing set forth in section 115.349, the time of filing for that office shall cease at said deadline. There shall be a reopening of filing on the first Tuesday after the deadline for the close of filing set forth in section 115.349 which shall last until 5:00 p.m. on the Friday immediately following the first Tuesday after said deadline.

(L. 1977 H.B. 101 § 10.123, A.L. 1979 S.B. 275, A.L. 1993 S.B. 31, A.L. 1995 H.B. 484, et al., A.L. 1997 S.B. 132, A.L. 2016 S.B. 786)



Section 115.363 Party nominating committee to select candidate, when.

Effective 28 Aug 1997

Title IX SUFFRAGE AND ELECTIONS

115.363. Party nominating committee to select candidate, when. — 1. Except as provided in section 115.361, a party nominating committee of a political party may select a party candidate for nomination to an office on the primary election ballot in the following cases:

(1) If there are no candidates for nomination as the party candidate due to death of all the party's candidates after 5:00 p.m. on the last day in which a person may file as a candidate for nomination and at or before 5:00 p.m. on the fourth Tuesday prior to the primary election;

(2) If there are no candidates for nomination as the party candidate due to withdrawal after 5:00 p.m. on the last day in which a person may file as a candidate for nomination and at or before 5:00 p.m. on whatever day may be fixed by law as the final date for withdrawing as a candidate for the office;

(3) If there are no candidates for nomination as the party candidate due to death or disqualification of all candidates within seven days prior to the filing deadline and if no person has filed for the party nomination within that time;

(4) If there are no candidates for nomination as the party candidate due to disqualification of all party candidates after 5:00 p.m. on the last day on which a person may file as a candidate for nomination, and at or before 5:00 p.m. on the sixth Tuesday prior to the primary election; or

(5) If a candidate for the position of political party committeeman or committeewoman dies or withdraws as provided in subsection 1 or 2 of section 115.359 after the eighth Tuesday prior to the primary election, leaving no candidate.

2. Any established political party may select a candidate for nomination, if a candidate who is the incumbent or only candidate dies, is disqualified or withdraws pursuant to subsection 1 or 2 of section 115.359 after 5:00 p.m. on the eighth Tuesday prior to the primary election, and at or before 5:00 p.m. on whatever day is fixed by law as the final date for withdrawing as a candidate for the office.

3. A party nominating committee may select a party candidate for election to an office on the general election ballot in the following cases:

(1) If the person nominated as the party candidate shall die at or before 5:00 p.m. on the fourth Tuesday prior to the general election;

(2) If the person nominated as the party candidate is disqualified at or before 5:00 p.m. on the sixth Tuesday prior to the general election;

(3) If the person nominated as the party candidate shall withdraw at or before 5:00 p.m. on whatever day may be fixed by law as the final date for withdrawing as a candidate for the office;

(4) If a candidate for nomination to an office in which the person is the party's only candidate dies after 5:00 p.m. on the fourth Tuesday prior to any primary election, withdraws as provided in subsection 1 of section 115.359 after 5:00 p.m. on the fourth Tuesday prior to any primary election, or is disqualified after 5:00 p.m. on the sixth Tuesday before any primary election.

4. If a person nominated as a party's candidate who is unopposed shall die at or before 5:00 p.m. on the fourth Tuesday prior to the general election, is disqualified at or before 5:00 p.m. on the sixth Tuesday prior to the general election, or shall withdraw at or before 5:00 p.m. on whatever day may be fixed by law as the final date for withdrawing as a candidate for the office, the party nominating committee for any established political party may select a party candidate.

5. A party nominating committee may select a party candidate for election to an office in the following cases:

(1) For an election called to fill a vacancy in an office;

(2) For an election held pursuant to the provisions of section 105.030 to fill an unexpired term resulting from a vacancy in an office that occurs within fourteen days prior to the filing deadline for the primary election and not later than the eighth Tuesday prior to the general election. If such vacancy occurs prior to the fourteenth day before the filing deadline for a primary election, filing for the office shall be as provided for in sections 115.307 to 115.359.

(L. 1977 H.B. 101 § 10.125, A.L. 1993 S.B. 31, A.L. 1995 H.B. 484, et al., A.L. 1997 S.B. 132)



Section 115.364 Previously disqualified candidate not eligible for selection by party nominating committee.

Effective 28 Aug 2010

Title IX SUFFRAGE AND ELECTIONS

115.364. Previously disqualified candidate not eligible for selection by party nominating committee. — If a candidate has been previously disqualified as a candidate for an office on the primary election ballot, that individual shall not be selected by a party nominating committee as a candidate for nomination to the same office on the same primary election ballot or as a candidate for the same office on the corresponding general election ballot. If a candidate has been previously disqualified as a candidate for an office on the general election ballot, that individual shall not be selected by a party nominating committee as a candidate for the same office on the same general election ballot.

(L. 2010 S.B. 844)

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).



Section 115.365 Nominating committee designated as to certain offices.

Effective 28 Aug 2002

Title IX SUFFRAGE AND ELECTIONS

115.365. Nominating committee designated as to certain offices. — 1. The nominating committee authorized to select a candidate for nomination or election to office pursuant to section 115.363 shall be one of the following:

(1) To select a candidate for county office, the nominating committee shall be the county committee of the party;

(2) To select a candidate for state representative, the nominating committee shall be the legislative district committee of the party;

(3) To select a candidate for state senator, the nominating committee shall be the senatorial district committee of the party;

(4) To select a candidate for circuit court judge not subject to the provisions of Article V, Section 25 of the State Constitution, the nominating committee shall be the judicial district committee of the party;

(5) To select a candidate for representative in Congress, the nominating committee shall be the congressional district committee of the party;

(6) To select a candidate for statewide office, the nominating committee shall be the state committee of the party.

2. After any decennial redistricting, the nominating committee shall be composed from the new districts, and the new district lines shall be used in the selection of a candidate; provided, however, that members of nominating committees for candidates for special elections to fill vacancies conducted pursuant to section 21.130 shall be from the old districts.

(L. 1977 H.B. 101 § 10.126, A.L. 1978 H.B. 1634, A.L. 1982 S.B. 526, A.L. 1983 S.B. 234, A.L. 2002 S.B. 675)

(1993) Where special election to fill vacancy in state senate was to be held after redistricting, section requires that nominating committee be composed on basis of new district lines. State ex rel. Holland v. Moran, 865 S.W.2d 827 (Mo. App.).



Section 115.367 Change of district boundaries, effect on nominating committee.

Effective 28 Aug 2002

Title IX SUFFRAGE AND ELECTIONS

115.367. Change of district boundaries, effect on nominating committee. — 1. In the event that the boundaries of a district have been altered, or a new district established for a candidate to be selected by a party committee since the last election in which a party candidate ran for such office, the members of the nominating committee shall be the members of the various nominating committees for that office, as provided in section 115.365 who reside within the altered or new district; provided, however, that members of nominating committees for candidates for special elections to fill vacancies conducted pursuant to section 21.130 shall be from the old districts. The chairman of the nominating committee shall be the committee chairman of the county which polled the highest vote for the party candidate for governor within the area to be represented at the last gubernatorial election.

2. In the event that a candidate is to be selected by a party committee of a new political party which has not yet elected committeemen and committeewomen in the manner provided by law, the chairman of the nominating committee shall be the provisional chairman of the party for the state, or if the political party is formed for a district or political subdivision less than the state, the chairman of the nominating committee shall be the provisional chairman of the party for such district or political subdivision. The chairman of the nominating committee shall appoint additional members of the nominating committee, not less than four in number.

3. In the event that a candidate is to be selected for nomination or election to an office by a new political party which has elected committeemen and committeewomen in the manner provided for established political parties, the members of the nominating committee shall be the same as provided in section 115.365.

(L. 1977 H.B. 101 § 10.127, A.L. 1982 S.B. 526, A.L. 2002 S.B. 675)



Section 115.369 Notice of vacancy, when given to nominating committee or county committee.

Effective 28 Aug 1999

Title IX SUFFRAGE AND ELECTIONS

115.369. Notice of vacancy, when given to nominating committee or county committee. — Upon notification of a vacancy authorized to be filled by a nominating committee pursuant to section 115.363, the secretary of state or the election authority shall, not later than twenty-four hours after receiving such notification, notify the chair of the appropriate nominating committee. If it is impossible to notify the chair of the nominating committee, the secretary of state or the election authority shall notify the vice chair of the appropriate nominating committee. If it is impossible to notify the vice chair, the secretary of state or the election authority shall notify any member of the nominating committee or the chair of the county committee. The chair of the nominating committee shall, as soon as possible, but in no case later than two weeks after being notified of the vacancy, call a meeting of the nominating committee for the purpose of selecting a candidate to fill the vacancy. The meeting shall be called at a place located in the area the candidate is to represent. If the chair does not call a meeting within the time specified, any member of the nominating committee may do so. The person calling the meeting shall notify each member of the nominating committee of the time and place of the meeting.

(L. 1977 H.B. 101 § 10.128, A.L. 1999 H.B. 676)



Section 115.371 Majority of committee present required to nominate, exception.

Effective 28 Aug 1988

Title IX SUFFRAGE AND ELECTIONS

115.371. Majority of committee present required to nominate, exception. — 1. To select a candidate under the provisions of section 115.363, a majority of the members of the nominating committee must be present. Except as provided in subsection 2 of this section, a member must be present in person to vote, and a majority vote of the members present shall be sufficient to nominate a candidate. In accordance with section 115.627, a party state committee may provide for weighted or fractional voting. The committee shall have no power to delegate its authority to any other person or group.

2. If a member of one nominating committee is a member of one or more additional nominating committees meeting on the same day, the member may, if he or she attends one of the meetings, select a person to participate and vote at each additional meeting in his or her stead.

(L. 1977 H.B. 101 § 10.129, A.L. 1988 H.B. 933, et al.)



Section 115.373 Candidates selected by committee to be filed with election authority, when — death of candidate selected by committee, effect of.

Effective 28 Aug 1997

Title IX SUFFRAGE AND ELECTIONS

115.373. Candidates selected by committee to be filed with election authority, when — death of candidate selected by committee, effect of. — 1. The name of a candidate selected by a party nominating committee for a primary or general election to fill a vacancy created by death, withdrawal or disqualification shall be filed with the secretary of state or proper election authority no later than 5:00 p.m. on the twenty-eighth day after the vacancy occurs or no later than 5:00 p.m. on the fourth Friday prior to the election, whichever occurs sooner. The name of a person selected by a party nominating committee as a candidate to fill an unexpired term shall be filed with the secretary of state or proper election authority no later than 5:00 p.m. on the day which is midway between the day the election is called and election day.

2. If the candidate selected by a party nominating committee for a primary, general or special election ballot dies prior to the election, the vacancy created by such death may be filled in the manner provided for filling vacancies created by death on the primary and general election ballots.

(L. 1977 H.B. 101 § 10.130, A.L. 1996 H.B. 1557 & 1489, A.L. 1997 S.B. 132)



Section 115.377 Certification of nomination by committee or committee chairman, form of — candidate's declaration, form of.

Effective 28 Aug 1999

Title IX SUFFRAGE AND ELECTIONS

115.377. Certification of nomination by committee or committee chairman, form of — candidate's declaration, form of. — 1. Each selection of a candidate made by a party nominating committee pursuant to section 115.363 shall be certified by the chair or acting chair of the nominating committee and filed with the election official authorized to receive declarations of candidacy for the office, provided that no committee member may act as chair for purposes of certifying his or her own selection as candidate. Each such certification shall be subscribed and sworn to by the chair or acting chair before the election official accepting the certification or a notary public and shall be in substantially the following form:

­

­

2. Each selection of a candidate made by the chair of a party nominating committee pursuant to section 115.375 shall be certified by the chair of the nominating committee and filed in the office of the election official authorized to receive declarations of candidacy for the office. Each such certification shall be subscribed and sworn to by the chair before the election official accepting the certification or a notary public and shall be as far as practicable in the form provided in subsection 1 of this section.

3. When submitted for filing, each certification made by the chair or acting chair of a party nominating committee pursuant to this section shall be accompanied by a declaration of candidacy and any filing fee required for the candidate selected by the nominating committee or its chair. The declaration candidacy shall state the candidate's full name, residence address, office for which such candidate proposes to be a candidate, the party upon whose ticket he or she is to be a candidate and that if nominated and elected he or she will qualify. Each such declaration shall be in substantially the form set forth in section 115.349. Each such declaration shall be subscribed and sworn to by the candidate before the election official accepting the certification, a notary public or other officer authorized by law to administer oaths.

4. Neither the secretary of state nor any election authority shall accept any certification, declaration of candidacy or filing fee submitted by the chair or acting chair of a party nominating committee after the deadline provided for submitting such certification in section 115.373 or 115.375. Any selection made by a party nominating committee or by the chair of a party committee which is not made in accordance with the provisions of sections 115.363 to 115.377 shall be null and void.

(L. 1977 H.B. 101 § 10.140, A.L. 1999 H.B. 676)



Section 115.379 Death of candidate after filing deadline and before election, procedure to be followed.

Effective 28 Aug 1997

Title IX SUFFRAGE AND ELECTIONS

115.379. Death of candidate after filing deadline and before election, procedure to be followed. — 1. Whenever the only candidate of a party for nomination or election to an office at a primary election, general election or special election to fill a vacancy dies after the filing deadline and before the election, his name shall be printed on the primary, general or special election ballot, as the case may be, unless another candidate has filed for the office pursuant to the provisions of section 115.361 or a new candidate has been selected pursuant to the provisions of sections 115.363 to 115.377. Whenever any other candidate for nomination or election to an office at a primary election, general election or special election to fill a vacancy dies after 5:00 p.m. on the fourth Tuesday prior to the election, his name shall be printed on the primary, general or special election ballot, as the case may be. The election and canvass shall proceed, and, if a sufficient number of votes are cast for the deceased candidate to entitle the candidate to nomination or election had the candidate not died, a vacancy shall exist on the general election ballot or in the office to be filled in the manner provided by law.

2. Whenever a candidate for nomination or election to an office is disqualified after 5:00 p.m. on the sixth Tuesday prior to a primary election, general election or special election to fill a vacancy, his name shall be printed on the primary, general or special election ballot, as the case may be. The election and canvass shall proceed, and, if a sufficient number of votes are cast for the disqualified candidate to entitle him to nomination or election had the candidate not become disqualified, a vacancy shall exist on the general election ballot or in the office to be filled in the manner provided by law.

3. Except as provided in subsection 3 of section 115.359, subsection 2 of section 115.361 and subsections 1 and 2 of this section, whenever a candidate for nomination or election to an office dies, withdraws or is disqualified prior to a primary election, general election or special election to fill a vacancy, all appropriate election authorities shall see that such candidate's name is removed from the primary, general or special election ballot, as the case may be.

(L. 1977 H.B. 101 § 10.145, A.L. 1997 S.B. 132)



Section 115.381 Secretary of state to notify appropriate election authorities of nomination, when.

Effective 28 Aug 1999

Title IX SUFFRAGE AND ELECTIONS

115.381. Secretary of state to notify appropriate election authorities of nomination, when. — Whenever the selections are properly certified to the secretary of state by the chair or acting chair of the party nominating committees for a special election or after the secretary of state has certified the names of candidates pursuant to section 115.387 or 115.401, the secretary of state shall notify all appropriate election authorities of the selections in a timely fashion.

(L. 1977 H.B. 101 § 10.150, A.L. 1999 H.B. 676)



Section 115.383 Name changes on ballot, how made.

Effective 28 Aug 2013

Title IX SUFFRAGE AND ELECTIONS

115.383. Name changes on ballot, how made. — Any election authority duly notified that a name is to be removed from the ballot or that a new candidate has been selected shall have the proper corrections made on the ballot before the ballot is delivered to or while it is in the hands of the printer.

(L. 1977 H.B. 101 § 10.155, A.L. 2013 S.B. 99)



Section 115.385 Party emblem, when submitted to secretary of state.

Effective 13 Jun 1996, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.385. Party emblem, when submitted to secretary of state. — 1. Not later than the twelfth Tuesday before an election at which the party's name will appear on the ballot, the state committee of each established statewide political party, the chairman of the county or district committee of each political party established for a county or district, and the provisional party chairman of each new party and group of petitioners shall select a party emblem and submit it in writing to the secretary of state. No party shall submit the American flag as an emblem. Except as provided in subsections 2 and 3 of this section, no party shall submit any emblem deceptively similar to an emblem which has been used by any other party in the past five years or is the subject of a pending certification.

2. If a new party is formed for more than one district or county at the same time, with the same name and the same provisional party chairman, the same party emblem may be submitted for the party in each such district or county.

3. Any political party established in a district or county may, by a majority vote of its committee members, authorize the use of its emblem in other districts and counties, and in the state as a whole.

4. When a party emblem is properly submitted to the secretary of state, the secretary of state shall certify the emblem to the appropriate election authorities when the secretary of state certifies the names of candidates pursuant to sections 115.387 and 115.401.

(L. 1977 H.B. 101 § 10.157, A.L. 1996 H.B. 1557 & 1489)

Effective 6-13-96



Section 115.387 Secretary of state to furnish each election authority a list of candidates for each office and the order of their filing — list, when due.

Effective 28 Aug 1997

Title IX SUFFRAGE AND ELECTIONS

115.387. Secretary of state to furnish each election authority a list of candidates for each office and the order of their filing — list, when due. — Not later than the tenth Tuesday before each primary election, the secretary of state shall transmit to each election authority a certified list containing the name and address of each person who has filed a declaration of candidacy in the secretary's office and is entitled to be voted for at the primary election, together with a designation of the office for which the person is a candidate and the party the person represents. In the person's certification, the secretary of state shall also include the order in which the candidates for each office are to be listed on the official ballot.

(L. 1977 H.B. 101 § 10.160, A.L. 1985 H.B. 620, A.L. 1997 S.B. 132)

(2014) Secretary of State lacks authority under section to assess qualifications of candidate to determine whether to place candidate's name on primary ballot; no discretionary authority exists to investigate and determine qualifications of candidates for offices in which they seek to serve. Vowell v. Kander, 451 S.W.3d 267 (Mo.App.W.D.).



Section 115.389 Election authority to publish list of candidates, date of election and hours the polls will open.

Effective 28 Aug 1997

Title IX SUFFRAGE AND ELECTIONS

115.389. Election authority to publish list of candidates, date of election and hours the polls will open. — Upon receipt of the certified list from the secretary of state, each election authority shall publish, under the proper party designations, the title of each office, the name and address of each candidate for each office to be voted on within its jurisdiction, the date of the primary election and the hours the polls will be open. The notice shall be published in a newspaper of general circulation within the jurisdiction of the election authority. The election authority shall include in the notice the names and addresses of all candidates for political party committees who will be elected pursuant to the provisions of subsection 4 of section 115.613.

(L. 1977 H.B. 101 § 10.165, A.L. 1997 S.B. 132)



Section 115.391 Sample ballots, when and how distributed.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.391. Sample ballots, when and how distributed. — Not later than the fourth Tuesday prior to the primary election, each election authority shall prepare sample official ballots. The sample ballots shall contain, under the appropriate offices and party designations, the names of all candidates to be voted on in its jurisdiction in the order they will appear on the ballot. Each sample ballot shall be printed upon tinted or colored paper, of a different tint or color from the official primary ballot, and shall contain no endorsements. Immediately after having the sample ballots prepared, each election authority shall mail to the chairman of each county committee in its jurisdiction and to each candidate named on the ballot, a copy of the sample ballot for his party. The election authority shall also post a copy of each sample ballot in a conspicuous place in its office.

(L. 1977 H.B. 101 § 10.170)

Effective 1-01-78



Section 115.393 Election authority to deliver official ballots to polls — number of ballots, how determined.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.393. Election authority to deliver official ballots to polls — number of ballots, how determined. — Prior to the primary election, each election authority shall correct any errors or omissions on the sample ballots and cause official ballots to be printed. For each party having a ballot at the primary election, the election authority shall deliver to each polling place a number of ballots equal to at least one and a half times the number of ballots cast in the voting district for the party at the next to last primary election. If no ballots were cast for a party in a voting district at the last primary election, the election authority shall deliver to the polling place a number of ballots estimated to be sufficient for the party.

(L. 1977 H.B. 101 § 10.175)

Effective 1-01-78



Section 115.395 Ballot for each party at primary — candidates, how listed — ballot information, how shown.

Effective 19 Feb 2014, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.395. Ballot for each party at primary — candidates, how listed — ballot information, how shown. — 1. At each primary election, there shall be as many separate ballots as there are parties entitled to participate in the election.

2. The names of the candidates for each office on each party ballot shall be listed in the order in which they are filed, except that, in the case of candidates who file a declaration of candidacy with the secretary of state prior to 5:00 p.m. on the first day for filing, the secretary of state shall determine by random drawing the order in which such candidates' names shall appear on the ballot. The drawing shall be conducted so that each candidate, or candidate's representative if the candidate filed under subsection 2 of section 115.355, may draw a number at random at the time of filing. The secretary of state shall record the number drawn with the candidate's declaration of candidacy. The names of candidates filing on the first day for filing for each office on each party ballot shall be listed in ascending order of the numbers so drawn. For the purposes of this subsection, the election authority responsible for oversight of the filing of candidates, other than candidates that file with the secretary of state, shall clearly designate where candidates, or a candidate's representative if the candidate filed under subsection 2 of section 115.355, shall form a line to effectuate such filings and determine the order of such filings; except that, in the case of candidates who file a declaration of candidacy with the election authority prior to 5:00 p.m. on the first day for filing, the election authority may determine by random drawing the order in which such candidates' names shall appear on the ballot. If a drawing is conducted pursuant to this subsection, it shall be conducted so that each candidate, or candidate's representative if the candidate filed under subsection 2 of section 115.355, may draw a number at random at the time of filing. If such drawing is conducted, the election authority shall record the number drawn with the candidate's declaration of candidacy. If such drawing is conducted, the names of candidates filing on the first day for filing for each office on each party ballot shall be listed in ascending order of the numbers so drawn.

3. Insofar as applicable, the provisions of sections 115.237 and 115.245 shall apply to each ballot prepared for a primary election, except that the ballot information may be placed in vertical or horizontal rows, no circle shall appear under any party name and no write-in lines shall appear under the name of any office for which a candidate is to be nominated at the primary. At a primary election, write-in votes shall be counted only for persons who can be elected to an office at the primary.

(L. 1977 H.B. 101 § 10.180, A.L. 1995 H.B. 484, et al., A.L. 1997 S.B. 132, A.L. 2014 H.B. 1125)

Effective 2-19-14



Section 115.397 Voter may receive only one party ballot — voters not wishing a party ballot may vote for independents and on all propositions and questions.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.397. Voter may receive only one party ballot — voters not wishing a party ballot may vote for independents and on all propositions and questions. — In each primary election, each voter shall be entitled to receive the ballot of one and only one political party, designated by the voter before receiving his ballot. Each voter who participates in a party primary shall be entitled to vote on all questions and for any nonpartisan candidates submitted by political subdivisions and special districts at the primary election. Each voter who does not wish to participate in a party primary may vote on all questions and for any nonpartisan candidates submitted by a political subdivision or special district at the primary election.

(L. 1977 H.B. 101 § 10.185)

Effective 1-01-78



Section 115.399 Presidential and vice-presidential candidates, when certified to secretary of state — declaration of candidacy of presidential electors, form of.

Effective 13 Jun 1996, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.399. Presidential and vice-presidential candidates, when certified to secretary of state — declaration of candidacy of presidential electors, form of. — 1. Not later than the twelfth Tuesday prior to each presidential election, or notwithstanding any prior laws to the contrary, in the year 1996 and thereafter, within seven working days after choosing its nominees for president and vice president of the United States, whichever is later, the state committee of each established political party shall certify in writing to the secretary of state the names of its nominees for president and vice president of the United States.

2. Not later than the third Tuesday prior to each presidential election, the state committee of each established political party shall certify in writing to the secretary of state the names of its nominees for presidential elector. At least one qualified resident of each congressional district shall be named as a nominee for presidential elector by each state committee, and the number of nominees for presidential elector named by each state committee shall equal the number to which the state is entitled.

3. When submitted for filing, each certification made by a state committee pursuant to the provisions of subsection 2 of this section shall be accompanied by a declaration of candidacy for each candidate for presidential elector. Each declaration of candidacy shall state the candidate's full name, residence address, office for which such person proposes to be a candidate and that if elected the person will qualify. Each such declaration shall be in substantially the following form:

­

­

­­

­

(L. 1977 H.B. 101 § 10.190, A.L. 1996 H.B. 1557 & 1489)

Effective 6-13-96



Section 115.401 General election candidates, list to be sent to election authorities, when.

Effective 13 Jun 1996, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.401. General election candidates, list to be sent to election authorities, when. — Not later than the tenth Tuesday prior to each general election, the secretary of state shall send to each election authority a certified list containing the name and address of each person who has filed a declaration of candidacy in the secretary of state's office and is entitled to be voted for at the general election, together with a statement of the office for which such person is a candidate and the party such person represents or that such person is an independent candidate.

(L. 1977 H.B. 101 § 10.195, A.L. 1985 H.B. 620, A.L. 1996 H.B. 1557 & 1489)

Effective 6-13-96



Section 115.403 Forms to be prepared by secretary of state, when.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.403. Forms to be prepared by secretary of state, when. — Not later than May first prior to each primary election, the secretary of state shall prepare all forms necessary to carry out the provisions of this subchapter. The forms shall be substantially followed in all primary elections.

(L. 1977 H.B. 101 § 10.200)

Effective 1-01-78



Section 115.405 False swearing a class one offense.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.405. False swearing a class one offense. — Any person making a sworn statement, affidavit or declaration of candidacy required by this subchapter who swears falsely or signs such document knowing the statements therein are untrue shall be deemed guilty of a class one election offense.

(L. 1977 H.B. 101 § 10.205)

Effective 1-01-78



Section 115.407 Polls, hours to be open.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.407. Polls, hours to be open. — The election judges shall open the polls at six o'clock in the morning and keep them open until seven o'clock in the evening. At seven o'clock in the evening, all voters at the polls, including any in line to vote, shall be permitted to vote.

(L. 1977 H.B. 101 § 11.001)

Effective 1-01-78

(2000) Circuit judge lacked jurisdiction to extend voting hours. State ex rel. Bush-Cheney 2000, Inc. v. Baker, 34 S.W.3d 410 (Mo.App.E.D.).

(2016) Section setting voting hours could not be constitutionally applied to voters in general municipal election who could not vote during specified hours due to unavailability of ballots, where bipartisan election authorities requested extension of hours and no other adequate remedy existed. Board of Election Comm'rs v. McShane, 492 S.W.3d 177 (Mo.App.E.D.).



Section 115.409 Who may be admitted to polling place.

Effective 28 Aug 2002

Title IX SUFFRAGE AND ELECTIONS

115.409. Who may be admitted to polling place. — Except election authority personnel, election judges, watchers and challengers appointed pursuant to section 115.105 or 115.107, law enforcement officials at the request of election officials or in the line of duty, minor children under the age of eighteen accompanying an adult who is in the process of voting, international observers who have registered as such with the election authority, persons designated by the election authority to administer a simulated youth election for persons ineligible to vote because of their age, members of the news media who present identification satisfactory to the election judges and who are present only for the purpose of bona fide news coverage except as provided in subdivision (18) of section 115.637, provided that such coverage does not disclose how any voter cast the voter's ballot on any question or candidate or in the case of a primary election on which party ballot they voted or does not interfere with the general conduct of the election as determined by the election judges or election authority, and registered voters who are eligible to vote at the polling place, no person shall be admitted to a polling place.

(L. 1977 H.B. 101 § 11.005, A.L. 1986 H.B. 1471, et al., A.L. 1996 H.B. 1557 & 1489, A.L. 2002 S.B. 675)



Section 115.411 Election authority to provide polling booths.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.411. Election authority to provide polling booths. — For each polling place in its jurisdiction, the election authority shall provide a sufficient number of voting booths, equipped and supplied so voters can vote conveniently and in secret.

(L. 1977 H.B. 101 § 11.010)

Effective 1-01-78



Section 115.413 Secretary of state to furnish election authorities election laws pamphlets, each polling place to have a copy — instructions to election judges may be furnished.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.413. Secretary of state to furnish election authorities election laws pamphlets, each polling place to have a copy — instructions to election judges may be furnished. — 1. Not later than the tenth day prior to each presidential election, and more often if necessary, the secretary of state shall furnish to each election authority a sufficient number of printed pamphlets containing the provisions of the constitution and laws of the state relating to elections. Each election authority shall carefully preserve the pamphlets in its office. At least one copy shall be provided by each election authority to each polling place in its jurisdiction at each election. After each election, all such pamphlets shall be returned to the office of the election authority with the election supplies.

2. The secretary of state may also publish instructions to election judges for distribution by election authorities to election judges.

(L. 1977 H.B. 101 § 11.013)

Effective 1-01-78



Section 115.415 Necessary equipment to be delivered to polls by election authority.

Effective 20 May 1982, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.415. Necessary equipment to be delivered to polls by election authority. — Before the time fixed by law for the opening of the polls, the election authority shall deliver to the authorized election officials or to the polling place the appropriate ballots, ballot boxes, precinct registers, voting booths, voting machines and all other supplies, material and equipment necessary and appropriate for the polling place. The election authority shall make and preserve a record of each delivery.

(L. 1977 H.B. 101 § 11.015, A.L. 1982 S.B. 526)

Effective 5-20-82



Section 115.417 Voter instruction cards to be delivered to polls — instructions and sample ballot to be posted, how.

Effective 28 Aug 2014

Title IX SUFFRAGE AND ELECTIONS

115.417. Voter instruction cards to be delivered to polls — instructions and sample ballot to be posted, how. — 1. Before the time fixed by law for the opening of the polls, the election authority shall deliver to each polling place a sufficient number of voter instruction cards which include the following information: if paper ballots or an electronic voting system is used, the instructions shall inform the voter on how to obtain a ballot for voting, how to vote and prepare the ballot for deposit in the ballot box and how to obtain a new ballot to replace one accidentally spoiled.

2. The election authority at each polling place shall post in a conspicuous place voting instructions on a poster no smaller than twenty-four inches by thirty inches. Such instructions shall also inform the voter that the electronic voting equipment can be demonstrated upon request of the voter. The election authority shall also publicly post during the period of time in which a person may cast an absentee ballot and on election day a sample version of the ballot that will be used for that election, the date of the election, the hours during which the polling place will be open, instructions for mail-in registrants and first-time voters, general information on voting rights in accordance with the state plan filed by the secretary of state pursuant to the Help America Vote Act of 2002, general information on the right to cast a provisional ballot and instructions for provisional ballots, how to contact appropriate authorities if voting rights have been violated, and general information on federal and Missouri law regarding prohibitions on acts of fraud and misrepresentation. The secretary of state may promulgate rules to execute this section. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to chapter 536.

3. The secretary of state may develop multilingual voting instructions to be made available to election authorities.

(L. 1977 H.B. 101 § 11.020, A.L. 2002 S.B. 675, A.L. 2003, H.B. 511, A.L. 2014 H.B. 1136)



Section 115.419 Sample ballots, cards to be delivered to the polls, when.

Effective 28 Aug 2013

Title IX SUFFRAGE AND ELECTIONS

115.419. Sample ballots, cards to be delivered to the polls, when. — Before the time fixed by law for the opening of the polls, the election authority shall deliver to each polling place a sufficient number of sample ballots and ballot cards which shall be a different color but otherwise exact copies of the official ballot. The samples shall be printed in the form of a diagram, showing the form of the ballot or the front of the marking device or voting machine as it will appear on election day. The secretary of state may develop multilingual sample ballots to be made available to election authorities.

(L. 1977 H.B. 101 § 11.025, A.L. 2002 S.B. 675, A.L. 2013 S.B. 99)



Section 115.420 Butterfly ballot prohibited, exceptions.

Effective 28 Aug 2014

Title IX SUFFRAGE AND ELECTIONS

115.420. Butterfly ballot prohibited, exceptions. — 1. An election authority shall not use a butterfly ballot unless the secretary of state provides written approval to the election authority for the use of a butterfly ballot in the particular election.

2. For purposes of this section, "butterfly ballot" means a ballot where two ballot pages are used side by side and where voters must vote on candidates or issues on both sides of the pages.

(L. 2002 S.B. 675, A.L. 2014 H.B. 1136)



Section 115.421 Duties of election judges to be performed prior to opening of the polls.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.421. Duties of election judges to be performed prior to opening of the polls. — Before the time fixed by law for the opening of the polls, the election judges shall:

(1) Set up the voting equipment, arrange the furniture, supplies and records and make all other arrangements necessary to open the polls at the time fixed by law;

(2) Post a voter instruction card in each voting booth or machine and in at least one other conspicuous place within the polling place and post a sample ballot in a conspicuous place near the voting booths;

(3) Certify the number of ballots received at each polling place. In each polling place using voting machines, the election judges shall, in lieu of certifying the number of ballots received, certify the number on each voting machine received at the polling place, the number on the seal of each voting machine, the number on the protective counter of each voting machine and that all recording counters on all voting machines at the polling place are set at zero. If a recording counter on any voting machine is not set at zero, the election judges shall immediately notify the election authority and proceed as it directs;

(4) Compare the ballot, ballot label or ballot card and ballot label with the sample ballots, see that the names, numbers and letters agree and certify thereto in the tally book. If the names, numbers or letters do not agree, the election judges shall immediately notify the election authority and proceed as it directs;

(5) Sign the tally book in the manner provided in the form for tally books in section 115.461, 115.473 or 115.487*. If any election judge, challenger or watcher has not been previously sworn as the law directs, he shall take and subscribe the oath of his office as provided in section 115.091 or 115.109, and the oath shall be returned to the election authority with the tally book.

(L. 1977 H.B. 101 § 11.030)

Effective 1-01-78

*Section 115.487 was repealed by H.B. 1136, 2014.



Section 115.423 Ballot box, procedure for handling.

Effective 28 Aug 2013

Title IX SUFFRAGE AND ELECTIONS

115.423. Ballot box, procedure for handling. — Not more than one hour before the voting begins, the election judges shall open the ballot box and show to all present that it is empty. The ballot box shall then be locked and the key kept by one of the election judges. The ballot box shall not be opened or removed from public view from the time it is shown to be empty until the polls close or until the ballot box is delivered for counting pursuant to section 115.451. If voting machines are used, the election judges shall call attention to the counter on the face of each voting machine and show to all present that it is set at zero.

(L. 1977 H.B. 101 § 11.035, A.L. 2013 S.B. 99)



Section 115.425 Name must be on precinct register to be eligible to vote, exception.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.425. Name must be on precinct register to be eligible to vote, exception. — Except as provided in subsection 2 of section 115.277, the election judges shall allow no person to vote whose name does not appear in the precinct register without the express sanction of the election authority.

(L. 1977 H.B. 101 § 11.040)

Effective 1-01-78



Section 115.427 Personal identification, requirements--statement for voters without required personal identification, procedure--provisional ballot, when--form of statement--notice of requirements--report--precinct register requirements--mark in lieu of signature, when--contingent effective date.

Effective 01 Jun 2017, see footnote

Title IX SUFFRAGE AND ELECTIONS

*115.427. Personal identification, requirements--statement for voters without required personal identification, procedure--provisional ballot, when--form of statement--notice of requirements--report--precinct register requirements--mark in lieu of signature, when--contingent effective date. — 1. Persons seeking to vote in a public election shall establish their identity and eligibility to vote at the polling place by presenting a form of personal identification to election officials. No form of personal identification other than the forms listed in this section shall be accepted to establish a voter’s qualifications to vote. Forms of personal identification that satisfy the requirements of this section are any one of the following:

(1) Nonexpired Missouri driver’s license;

(2) Nonexpired or nonexpiring Missouri nondriver’s license;

(3) A document that satisfies all of the following requirements:

(a) The document contains the name of the individual to whom the document was issued, and the name substantially conforms to the most recent signature in the individual’s voter registration record;

(b) The document shows a photograph of the individual;

(c) The document includes an expiration date, and the document is not expired, or, if expired, the document expired after the date of the most recent general election; and

(d) The document was issued by the United States or the state of Missouri; or

(4) Any identification containing a photograph of the individual which is issued by the Missouri National Guard, the United States Armed Forces, or the United States Department of Veteran Affairs to a member or former member of the Missouri National Guard or the United States Armed Forces and that is not expired or does not have an expiration date.

2. (1) An individual who appears at a polling place without a form of personal identification described in subsection 1 of this section and who is otherwise qualified to vote at that polling place may execute a statement, under penalty of perjury, averring that the individual is the person listed in the precinct register; averring that the individual does not possess a form of personal identification described in subsection 1 of this section; acknowledging that the individual is eligible to receive a Missouri nondriver’s license free of charge if desiring it in order to vote; and acknowledging that the individual is required to present a form of personal identification, as described in subsection 1 of this section, in order to vote. Such statement shall be executed and sworn to before the election official receiving the statement. Upon executing such statement, the individual may cast a regular ballot, provided such individual presents one of the following forms of identification:

(a) Identification issued by the state of Missouri, an agency of the state, or a local election authority of the state;

(b) Identification issued by the United States government or agency thereof;

(c) Identification issued by an institution of higher education, including a university, college, vocational and technical school, located within the state of Missouri;

(d) A copy of a current utility bill, bank statement, government check, paycheck, or other government document that contains the name and address of the individual;

(e) Other identification approved by the secretary of state under rules promulgated pursuant to this section.

(2) For any individual who appears at a polling place without a form of personal identification described in subsection 1 of this section and who is otherwise qualified to vote at that polling place, the election authority may take a picture of such individual and keep it as part of that individual’s voter registration file at the election authority.

(3) Any individual who chooses not to execute the statement described in subdivision (1) of this subsection may cast a provisional ballot. Such provisional ballot shall be counted, provided that it meets the requirements of subsection 4 of this section.

(4) For the purposes of this section, the term "election official" shall include any person working under the authority of the election authority.

3. The statement to be used for voting under subdivision (1) of subsection 2 of this section shall be substantially in the following form:

­

­

4. A voter shall be allowed to cast a provisional ballot under section 115.430 even if the election judges cannot establish the voter’s identity under this section. The election judges shall make a notation on the provisional ballot envelope to indicate that the voter’s identity was not verified. The provisional ballot cast by such voter shall not be counted unless:

(1) (a) The voter returns to the polling place during the uniform polling hours established by section 115.407 and provides a form of personal identification that allows the election judges to verify the voter’s identity as provided in subsection 1 of this section; or

(b) The election authority verifies the identity of the individual by comparing that individual’s signature to the signature on file with the election authority and determines that the individual was eligible to cast a ballot at the polling place where the ballot was cast; and

(2) The provisional ballot otherwise qualifies to be counted under section 115.430.

5. The secretary of state shall provide advance notice of the personal identification requirements of subsection 1 of this section in a manner calculated to inform the public generally of the requirement for forms of personal identification as provided in this section. Such advance notice shall include, at a minimum, the use of advertisements and public service announcements in print, broadcast television, radio, and cable television media, as well as the posting of information on the opening pages of the official state internet websites of the secretary of state and governor.

6. (1) Notwithstanding the provisions of section 136.055 and section 302.181 to the contrary, the state and all fee offices shall provide one nondriver’s license at no cost to any otherwise qualified voter who does not already possess such identification and who desires the identification in order to vote.

(2) This state and its agencies shall provide one copy of each of the following, free of charge, if needed by an individual seeking to obtain a form of personal identification described in subsection 1 of this section in order to vote:

(a) A birth certificate;

(b) A marriage license or certificate;

(c) A divorce decree;

(d) A certificate of decree of adoption;

(e) A court order changing the person’s name;

(f) A Social Security card reflecting an updated name; and

(g) Naturalization papers or other documents from the United States Department of State proving citizenship.

­­

­

(3) All costs associated with the implementation of this section shall be reimbursed from the general revenue of this state by an appropriation for that purpose. If there is not a sufficient appropriation of state funds, then the personal identification requirements of subsection 1 of this section shall not be enforced.

(4) Any applicant who requests a nondriver’s license for the purpose of voting shall not be required to pay a fee if the applicant executes a statement, under penalty of perjury, averring that the applicant does not have any other form of personal identification that meets the requirements of this section. The state of Missouri shall pay the legally required fees for any such applicant. The director of the department of revenue shall design a statement to be used for this purpose. The total cost associated with nondriver’s license photo identification under this subsection shall be borne by the state of Missouri from funds appropriated to the department of revenue for that specific purpose. The department of revenue and a local election authority may enter into a contract that allows the local election authority to assist the department in issuing nondriver’s license photo identifications.

7. The director of the department of revenue shall, by January first of each year, prepare and deliver to each member of the general assembly a report documenting the number of individuals who have requested and received a nondriver’s license photo identification for the purposes of voting under this section. The report shall also include the number of persons requesting a nondriver’s license for purposes of voting under this section, but not receiving such license, and the reason for the denial of the nondriver’s license.

8. The precinct register shall serve as the voter identification certificate. The following form shall be printed at the top of each page of the precinct register:

­

­

9. The secretary of state shall promulgate rules to effectuate the provisions of this section.

10. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2002, shall be invalid and void.

11. If any voter is unable to sign his name at the appropriate place on the certificate or computer printout, an election judge shall print the name and address of the voter in the appropriate place on the precinct register, the voter shall make his mark in lieu of signature, and the voter’s mark shall be witnessed by the signature of an election judge.

12. This section shall become effective only upon the passage and approval by the voters of a constitutional amendment submitted to them by the general assembly regarding the authorization of photo identification requirements for elections by general law. If such constitutional amendment is approved by the voters, this section shall become effective June 1, 2017.

(L. 1977 H.B. 101 § 11.045, A.L. 1983 S.B. 234, A.L. 1993 S.B. 31, A.L. 2002 S.B. 675, A.L. 2006 S.B. 1014 & 730, A.L. 2016 H.B. 1631 §§ 115.427 and B)

*Contingent effective date, see subsection 12 of this section. H.B. 1631 was vetoed July 7, 2016. The veto was overridden on September 14, 2016.



Section 115.429 Person not allowed to vote — appeal, how taken — voter may be required to sign affidavit, when — false affidavit a class one offense.

Effective 28 Aug 2002

Title IX SUFFRAGE AND ELECTIONS

115.429. Person not allowed to vote — appeal, how taken — voter may be required to sign affidavit, when — false affidavit a class one offense. — 1. The election judges shall not permit any person to vote unless satisfied that such person is the person whose name appears on the precinct register.

2. The identity or qualifications of any person offering to vote may be challenged by any election authority personnel, any registered voter, or any duly authorized challenger at the polling place. No person whose right to vote is challenged shall receive a ballot until his identity and qualifications have been established.

3. Any question of doubt concerning the identity or qualifications of a voter shall be decided by a majority of the judges from the major political parties. If such election judges decide not to permit a person to vote because of doubt as to his identity or qualifications, the person may apply to the election authority or to the circuit court as provided in sections 115.193 and 115.223.

4. If the election judges cannot reach a decision on the identity or qualifications of any person, the question shall be decided by the election authority, subject to appeal to the circuit court as provided in section 115.223.

5. The election judges or the election authority may require any person whose right to vote is challenged to execute an affidavit affirming his qualifications. The election authority shall furnish to the election judges a sufficient number of blank affidavits of qualification, and the election judges shall enter any appropriate information or comments under the title "Remarks" which shall appear at the bottom of the affidavit. All executed affidavits of qualification shall be returned to the election authority with the other election supplies. Any person who makes a false affidavit of qualification shall be guilty of a class one election offense.

(L. 1977 H.B. 101 § 11.050, A.L. 2002 S.B. 675)



Section 115.430 Provisional ballots, used when, exceptions, procedure, counted when, how — rulemaking authority — free access system established — provisional ballot only used, when — no jurisdiction in state courts to extend polling hours.

Effective 28 Aug 2006

Title IX SUFFRAGE AND ELECTIONS

115.430. Provisional ballots, used when, exceptions, procedure, counted when, how — rulemaking authority — free access system established — provisional ballot only used, when — no jurisdiction in state courts to extend polling hours. — 1. This section shall apply to primary and general elections where candidates for federal or statewide offices are nominated or elected and any election where statewide issue or issues are submitted to the voters.

2. (1) A voter claiming to be properly registered in the jurisdiction of the election authority and eligible to vote in an election, but whose eligibility at that precinct cannot be immediately established upon examination of the precinct register, shall be entitled to vote a provisional ballot after providing a form of personal identification required pursuant to section 115.427 or upon executing an affidavit under section 115.427, or may vote at a central polling place as established in section 115.115 where the voter may vote his or her appropriate ballot for his or her precinct of residence upon verification of eligibility or vote a provisional ballot if eligibility cannot be determined. The provisional ballot provided to a voter under this section shall be the ballot provided to a resident of the voter's precinct determined by reference to the affidavit provided for in this section. If the voter declares that the voter is eligible to vote and the election authority determines that the voter is eligible to vote at another polling place, the voter shall be directed to the correct polling place or a central polling place as established by the election authority pursuant to subsection 5 of section 115.115. If the voter refuses to go to the correct polling place or a central polling place, the voter shall be permitted to vote a provisional ballot at the incorrect polling place, but such ballot shall not be counted if the voter was not eligible to vote at that polling place.

(2) The following steps shall be taken to establish a voter's eligibility to vote at a polling place:

(a) The election judge shall examine the precinct register as provided in section 115.425. If the voter is registered and eligible to vote at the polling place, the voter shall receive a regular ballot;

(b) If the voter's eligibility cannot be immediately established by examining the precinct register, the election judge shall contact the election authority. If the election authority cannot immediately establish that the voter is registered and eligible to vote at the polling place upon examination of the Missouri voter registration system, or if the election judge is unable to make contact with the election authority immediately, the voter shall be notified that the voter is entitled to a provisional ballot.

(3) The voter shall have the duty to appear and vote at the correct polling place. If an election judge determines that the voter is not eligible to vote at the polling place at which a voter presents himself or herself, and if the voter appears to be eligible to vote at another polling place, the voter shall be informed that he or she may cast a provisional ballot at the current polling place or may travel to the correct polling place or a central polling place, as established by the election authority under subsection 5 of section 115.115, where the voter may cast a regular ballot or provisional ballot if the voter's eligibility still cannot be determined. Provisional ballots cast at a polling place shall be counted only if the voter was eligible to vote at such polling place as provided in subsection 5 of this section.

(4) For a voter requesting an absentee ballot in person, such voter shall be entitled to cast a provisional ballot when the voter's eligibility cannot be immediately established upon examination of the precinct registers or the Missouri voter registration system.

(5) Prior to accepting any provisional ballot at the polling place, the election judges shall determine that the information provided on the provisional ballot envelope by the provisional voter is consistent with the identification provided by such person under section 115.427.

3. (1) No person shall be entitled to receive a provisional ballot until such person has completed a provisional ballot affidavit on the provisional ballot envelope.

(2) The secretary of state shall produce appropriate sizes of provisional ballot envelopes and distribute them to each election authority according to their tabulating system. All provisional ballot envelopes shall be printed on a distinguishable color of paper that is different from the color of the regular ballot. The provisional ballot envelope shall be in the form required by subsection 4 of this section. All provisional ballots shall be marked with a conspicuous stamp or other distinguishing mark that makes them readily distinguishable from the regular ballots.

(3) Once voted, the provisional ballot shall be placed and sealed in a provisional ballot envelope.

4. The provisional ballot in its envelope shall be deposited in the ballot box. The provisional ballot envelope shall be completed by the voter for use in determining eligibility. The provisional ballot envelope specified in this section shall contain a voter's certificate which shall be in substantially the following form:

­

­

­­

­

5. (1) Prior to counting any provisional ballot, the election authority shall determine if the voter is registered and eligible to vote and if the vote was properly cast. The eligibility of provisional votes shall be determined according to the requirements for a voter to cast a ballot in the election as set forth in sections 115.133 and 115.135. A provisional voter ballot shall not be eligible to be counted until the election authority has determined that:

(a) The voter cast such provisional ballot at a polling place established for the voter or the central polling place established by the election authority under subsection 5 of section 115.115;

(b) The individual who cast the provisional ballot is an individual registered to vote in the respective election at the polling place where the ballot was cast;

(c) The voter did not otherwise vote in the same election by regular ballot, absentee ballot, or otherwise; and

(d) The information on the provisional ballot envelope is found to be correct, complete, and accurate.

(2) When the ballot boxes are delivered to the election authority from the polling places, the receiving teams shall separate the provisional ballots from the rest of the ballots and place the sealed provisional ballot envelopes in a separate container. Teams of election authority employees or teams of election judges with each team consisting of one member of each major political party shall photocopy each provisional ballot envelope, such photocopy to be used by the election authority to determine provisional voter eligibility. The sealed provisional ballot envelopes shall be placed by the team in a sealed container and shall remain therein until tabulation.

(3) To determine whether a provisional ballot is valid and entitled to be counted, the election authority shall examine its records and verify that the provisional voter is properly registered and eligible to vote in the election. If the provisional voter has provided information regarding the registration agency where the provisional voter registered to vote, the election authority shall make an inquiry of the registration agency to determine whether the provisional voter is properly registered and eligible to vote in the election.

(4) If the election authority determines that the provisional voter is registered and eligible to vote in the election, the election authority shall provide documentation verifying the voter's eligibility. Such documentation shall be noted on the copy of the provisional ballot envelope and shall contain substantially the following information:

(a) The name of the provisional voter;

(b) The name of the reviewer;

(c) The date and time; and

(d) A description of evidence found that supports the voter's eligibility.

(5) The local election authority shall record on a provisional ballot acceptance/rejection list the provisional ballot identification number and a notation marking it as accepted.

(6) If the election authority determines that the provisional voter is not registered or eligible to vote in the election, the election authority shall provide documentation verifying the voter's ineligibility. Such documentation shall be noted on the copy of the provisional ballot envelope and shall contain substantially the following information:

(a) The name of the provisional voter;

(b) The name of the reviewer;

(c) The date and time;

(d) A description of why the voter is ineligible.

(7) The local election authority shall record on a provisional ballot acceptance/rejection list the provisional ballot identification number and notation marking it as rejected.

(8) If rejected, a photocopy of the envelope shall be made and used by the election authority as a mail-in voter registration. The actual provisional ballot envelope shall be kept as ballot material, and the copy of the envelope shall be used by the election authority for registration record keeping.

6. All provisional ballots cast by voters whose eligibility has been verified as provided in this section shall be counted in accordance with the rules governing ballot tabulation. Provisional ballots shall not be counted until all provisional ballots are determined either eligible or ineligible and all provisional ballots must be processed before the election is certified. The provisional ballot shall be counted only if the election authority determines that the voter is registered and eligible to vote. Provisional ballots voted in the wrong polling place shall not be counted. If the voter is not registered but is qualified to register for future elections, the affidavit shall be considered a mail-in application to register to vote pursuant to this chapter.

7. (1) After the election authority completes its review of the provisional voter's eligibility under subsection 5 of this section, the election authority shall deliver the provisional ballots and copies of the provisional ballot envelopes that include eligibility information to bipartisan counting teams, which may be the board of verification, for review and tabulation. The election authority shall maintain a record of such delivery. The record shall include the number of ballots delivered to each team and shall include a signed receipt from two judges, one from each major political party. The election authority shall provide each team with a ballot box and material necessary for tabulation.

(2) If the person named on the provisional ballot affidavit is found to have been properly qualified and registered to cast a ballot in the election and the provisional ballot otherwise qualifies to be counted under the provisions of this section, the envelope shall be opened, and the ballot shall be placed in a ballot box to be counted.

(3) If the person named on the provisional ballot affidavit is found not to have been properly qualified and registered to cast a ballot in the election or if the election authority is unable to determine such person's right to vote, the envelope containing the provisional ballot shall not be opened, and the person's vote shall not be counted. The members of the team shall follow the procedures set forth in subsection 5 of this section for rejected provisional ballots.

(4) The votes shall be tallied and the returns made as provided in sections 115.447 to 115.525 for paper ballots. After the vote on all ballots assigned to a team have been counted, the ballots, ballot envelopes, and copies of ballot envelopes with the eligibility information provided by the election authority shall be enclosed in sealed containers marked "Voted provisional ballots and ballot envelopes from the election held ______, 20______". All rejected provisional ballots, ballot envelopes, and copies of ballot envelopes with the eligibility information provided by the election authority shall be enclosed in sealed containers marked "Rejected provisional ballots and ballot envelopes from the election held ______, 20______". On the outside of each voted ballot and rejected ballot container, each member of the team shall write their name and all such containers shall be returned to the election authority. Upon receipt of the returns and ballots, the election authority shall tabulate the provisional votes.

8. Challengers and watchers, as provided by sections 115.105 and 115.107, may be present during all times that the bipartisan counting teams are reviewing or counting the provisional ballots, the provisional ballot envelopes, or copies of the provisional ballot envelopes that include eligibility information provided by the election authority. Challengers and watchers shall be permitted to observe the determination of the eligibility of all provisional ballots. The election authority shall notify the county chair of each major political party of the time and location when bipartisan counting teams will be reviewing or counting the provisional ballots, the provisional ballot envelopes, or the copies of the provisional ballot envelopes that include the eligibility information provided by the election authority.

9. The certificate of ballot cards shall:

(1) Reflect the number of provisional envelopes delivered; and

(2) Reflect the number of sealed provisional envelopes with voted ballots deposited in the ballot box.

10. In counties where the voting system does not utilize a paper ballot, the election authority shall provide the appropriate provisional ballots to each polling place.

11. The secretary of state may promulgate rules for purposes of ensuring the uniform application of this section. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to chapter 536.

12. The secretary of state shall design and provide to the election authorities the envelopes and forms necessary to carry out the provisions of this section.

13. Pursuant to the Help America Vote Act of 2002, the secretary of state shall ensure a free access system is established, such as a toll-free number or an internet website, that any individual who casts a provisional ballot may access to discover whether the vote of that individual was counted, and, if the vote was not counted, the reason that the vote was not counted. At the time an individual casts a provisional ballot, the election authority shall give the voter written information that states that any individual who casts a provisional ballot will be able to ascertain under such free access system whether the vote was counted, and if the vote was not counted, the reason that the vote was not counted.

14. In accordance with the Help America Vote Act of 2002, any individual who votes in an election as a result of a court order or any other order extending the time established for closing the polls in section 115.407 may vote only by using a provisional ballot, and such provisional ballot shall be separated and held apart from other provisional ballots cast by those not affected by the order. Such ballots shall not be counted until such time as the ballots are determined to be valid. No state court shall have jurisdiction to extend the polling hours established by law, including section 115.407.

(L. 2002 S.B. 675 § 1, A.L. 2003 H.B. 511, A.L. 2006 S.B. 1014 & 730)



Section 115.431 Identification certificates to be initialed by judges and preserved as poll lists.

Effective 28 Aug 2014

Title IX SUFFRAGE AND ELECTIONS

115.431. Identification certificates to be initialed by judges and preserved as poll lists. — Upon satisfactory identification of the voter, two judges of different political parties shall place their initials on the line where the voter signed the precinct register or, if electronic pollbooks are used, two judges of different political parties shall make the appropriate mark on the pollbook. The computerized or paper precinct register shall then constitute the poll list.

(L. 1977 H.B. 101 § 11.055, A.L. 1983 S.B. 234, A.L. 2006 S.B. 1014 & 730, A.L. 2014 H.B. 1136)



Section 115.433 Judges to initial paper ballots, when.

Effective 28 Aug 2013

Title IX SUFFRAGE AND ELECTIONS

115.433. Judges to initial paper ballots, when. — After the voter's identification certificate has been initialed, two judges of different political parties, or one judge from a major political party and one judge with no political affiliation, shall, where paper ballots are used, initial the voter's ballot or ballot card.

(L. 1977 H.B. 101 § 11.060, A.L. 2002 S.B. 675, A.L. 2013 S.B. 99)



Section 115.435 Voter to proceed to voting booth, when.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.435. Voter to proceed to voting booth, when. — After initialing the voter's identification certificate and after completing any procedures required by section 115.433, the election judges shall allow the voter to proceed to the voting booth and vote.

(L. 1977 H.B. 101 § 11.070)

Effective 1-01-78



Section 115.436 Physically disabled may vote at polling place, procedure.

Effective 28 Aug 2013

Title IX SUFFRAGE AND ELECTIONS

115.436. Physically disabled may vote at polling place, procedure. — 1. In jurisdictions using paper ballots and electronic voting systems, when any physically disabled voter within two hundred feet of a polling place is unable to enter the polling place, two election judges, one of each major political party, shall take a ballot, equipment and materials necessary for voting to the voter. The voter shall mark the ballot, and the election judges shall place the ballot in an envelope and place it in the ballot box.

2. In jurisdictions using voting machines, when any physically disabled voter within two hundred feet of a polling place is unable to enter the polling place, two election judges, one of each major political party, shall take an absentee ballot to the voter. The voter shall mark the ballot, and the election judges shall place the ballot in an envelope and place it in the ballot box.

3. Upon request to the election authority, the election authority in any jurisdiction shall designate a polling place accessible to any physically disabled voter other than the polling place to which that voter would normally be assigned to vote, provided that the candidates and issues voted on are consistent for both the designated location and the voting location for the voter's precinct. Upon request, the election authority may also assign members of the physically disabled voter's household and such voter's caregiver to the same voting location as the physically disabled voter. In no event shall a voter be assigned under this section to a designated location apart from the established voting location for the voter's precinct if the voter objects to the assignment to another location.

(L. 1979 S.B. 275, A.L. 1983 S.B. 234, A.L. 2003 H.B. 511, A.L. 2005 H.B. 280, A.L. 2013 S.B. 99)



Section 115.439 Procedure for voting paper ballot — rulemaking authority.

Effective 28 Aug 2013

Title IX SUFFRAGE AND ELECTIONS

115.439. Procedure for voting paper ballot — rulemaking authority. — 1. If paper ballots are used, the voter shall, immediately upon receiving his ballot, go alone to a voting booth and vote his ballot in the following manner:

(1) When a voter desires to vote for a candidate, the voter shall place a distinguishing mark immediately beside the name of the candidate for which the voter intends to vote;

(2) If a write-in line appears on the ballot, the voter may write the name of the person for whom he or she wishes to vote on the line and place a distinguishing mark immediately beside the name;

(3) If the ballot is one which contains no candidates, the voter shall place a distinguishing mark directly to the left of each "YES" or "NO" he desires to vote.

­­

­

2. If the voter accidentally spoils his ballot or ballot card or makes an error, he may return it to an election judge and receive another. The election judge shall mark "SPOILED" across the ballot or ballot card and place it in an envelope marked "SPOILED BALLOTS". After another ballot has been prepared in the manner provided in section 115.433, the ballot shall be given to the voter for voting.

3. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2002, shall be invalid and void.

(L. 1977 H.B. 101 § 11.080, A.L. 1993 S.B. 31, A.L. 2002 S.B. 675, A.L. 2006 S.B. 1014 & 730, A.L. 2013 S.B. 99)



Section 115.441 Delay by voter prohibited.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.441. Delay by voter prohibited. — Each voter shall vote without undue delay.

(L. 1977 H.B. 101 § 11.085)

Effective 1-01-78



Section 115.443 Paper ballots, how marked — electronic voting machines, how voted.

Effective 28 Aug 2014

Title IX SUFFRAGE AND ELECTIONS

115.443. Paper ballots, how marked — electronic voting machines, how voted. — 1. Where paper ballots are used, the voter shall, before leaving the voting booth, fold his ballot so that the distinguishing marks are concealed. The voter shall place his ballot in the ballot box and leave the polling place immediately.

2. Where electronic voting machines are used, the voter shall register his vote as directed in the instructions for use of the machine and leave the polling place immediately.

(L. 1977 H.B. 101 § 11.090, A.L. 2014 H.B. 1136)



Section 115.445 No one but voter in booth, exception.

Effective 28 Aug 2006

Title IX SUFFRAGE AND ELECTIONS

115.445. No one but voter in booth, exception. — 1. Except as provided in subsections 2 and 3 of this section, no one other than the voter shall be permitted in any voting booth or permitted to be in any position where he may see how a voter is voting.

2. If any voter, after entering a voting booth, asks for further instructions concerning the manner of voting, two election judges of different political parties shall give such instructions. Such judges shall not enter the voting booth unless it is impossible to give the instructions otherwise. After giving the instructions, the judges shall leave the area and take all necessary measures to insure that the voter casts his vote in secret.

3. If any voter declares under oath to the election judges that he cannot read or write, is blind or has any other physical disability and cannot vote his ballot, he may be assisted by the election judges or by any person of his own choice other than a judge. If the voter asks for the assistance of election judges, two judges of different political parties shall go to the voting booth and cast his vote as he directs. If the voter asks for the assistance of someone other than election judges, the assistant shall go to the voting booth with the voter and cast his vote as he directs. No person, other than election judges and members of such voters' immediate families, shall assist more than one voter at one election.

4. A child under the age of eighteen shall be allowed to accompany his or her parent, grandparent, or guardian into a voting booth.

(L. 1977 H.B. 101 § 11.095, A.L. 2006 S.B. 1014 & 730)



Section 115.447 Definitions.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.447. Definitions. — 1. As used in this subchapter, unless the context clearly implies otherwise, the following terms shall mean:

(1) "Counting judges" are the two judges, one from each major political party, who read each vote received by all candidates and each vote for and against all questions at a polling place;

(2) "Receiving judges" are the two judges, one from each major political party, who initial each voter's ballot at a polling place;

(3) "Recording judges" are the two judges, one from each major political party, who tally the votes received by each candidate and for and against each question at a polling place. These terms describe functions rather than individuals, and any election judge may perform more than one function at a polling place on election day.

2. As used in this subchapter, unless the context clearly implies otherwise, the following terms shall mean:

(1) "Defective ballot" is any ballot card on which the number of write-in votes and votes cast on the ballot card for any office exceed the number allowed by law, and any ballot card which is bent or damaged so that it cannot be properly counted by automatic tabulating equipment;

(2) "Rejected ballot" is any ballot on which no votes are counted because the ballot fails to have the initials of the proper election judges, because the number of votes for all offices and on all questions exceeds the number authorized by law, because the voter is deemed by the election judges to be unqualified, because it is an absentee ballot not accompanied by a completed and signed affidavit, or because the ballot was voted with unlawful assistance;

(3) "Spoiled ballot" is any ballot accidentally spoiled by a voter and replaced by election judges in the manner provided in subsection 2* of section 115.439.

(L. 1977 H.B. 101 § 12.001)

Effective 1-01-78

*Editorial change caused by renumbering of subsections in section 115.439 as amended by S.B. 99, 2013.



Section 115.449 Ballots, when and how counted.

Effective 28 Aug 2013

Title IX SUFFRAGE AND ELECTIONS

115.449. Ballots, when and how counted. — 1. As soon as the polls close in each polling place using paper ballots, the election judges shall begin to count the votes. If earlier counting is begun pursuant to section 115.451, the election judges shall complete the count in the manner provided by this section. Once begun, no count shall be adjourned or postponed until all proper votes have been counted.

2. One counting judge, closely observed by the other counting judge, shall take the ballots out of the ballot box one at a time and, holding each ballot in such a way that the other counting judge may read it, shall read the name of each candidate properly voted for and the office sought by each. As each vote is called out, the recording judges shall each record the vote on a tally sheet. The votes for and against all questions shall likewise be read and recorded. If more than one political subdivision or special district is holding an election on the same day at the same polling place and using separate ballots, the counting judges may separate the ballots of each political subdivision and special district and first read one set, then the next and so on until all proper votes have been counted.

3. After the recording of all proper votes, the recording judges shall compare their tallies. When the recording judges agree on the count, they shall sign both of the tally sheets, and one of the recording judges shall announce in a loud voice the total number of votes for each candidate and for and against each question.

4. After the announcement of the vote, the election judges shall record the vote totals in the appropriate places on each statement of returns. If any tally sheet or statement of returns contains no heading for any question, the election judges shall write the necessary headings on the tally sheet or statement of returns.

(L. 1977 H.B. 101 § 12.005, A.L. 2006 S.B. 1014 & 730, A.L. 2013 S.B. 99)



Section 115.451 Judges may read and record votes before polls close, when — procedure to be followed.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.451. Judges may read and record votes before polls close, when — procedure to be followed. — If authorized by the election authority, the election judges may read and record votes before the close of the polls. If so authorized, the election judges shall use one ballot box for the deposit of ballots during the first hour of voting. At the end of the hour, the receiving judges shall deliver the ballot box to the counting and recording judges, who shall give the receiving judges a second empty ballot box. The second ballot box shall be shown to be empty and locked in the manner provided in section 115.423. The second ballot box shall not be opened or removed from public view from the time it is shown to be empty until the time the polls close or it is removed for counting pursuant to this section. The ballot box containing the voted ballots shall be taken to a private area within the polling place, and the ballots shall be read and recorded in the manner provided by section 115.449. In no case shall ballot boxes be switched at less than one hour intervals and then only if twenty-five or more ballots have been voted during the hour.

(L. 1977 H.B. 101 § 12.010)

Effective 1-01-78



Section 115.453 Procedure for counting votes for candidates.

Effective 28 Aug 2014

Title IX SUFFRAGE AND ELECTIONS

115.453. Procedure for counting votes for candidates. — Election judges shall count votes for all candidates in the following manner:

(1) No candidate shall be counted as voted for, except a candidate before whose name a distinguishing mark appears preceding the name and a distinguishing mark does not appear in the square preceding the name of any candidate for the same office in another column. Except as provided in this subdivision and subdivision (2) of this section, each candidate with a distinguishing mark preceding his or her name shall be counted as voted for;

(2) If distinguishing marks appear next to the names of more candidates for an office than are entitled to fill the office, no candidate for the office shall be counted as voted for. If more than one candidate is to be nominated or elected to an office, and any voter has voted for the same candidate more than once for the same office at the same election, no votes cast by the voter for the candidate shall be counted;

(3) No vote shall be counted for any candidate that is not marked substantially in accordance with the provisions of this section. The judges shall count votes marked substantially in accordance with this section and section 115.456 when the intent of the voter seems clear. Regulations promulgated by the secretary of state shall be used by the judges to determine voter intent. No ballot containing any proper votes shall be rejected for containing fewer marks than are authorized by law;

(4) Write-in votes shall be counted only for candidates for election to office who have filed a declaration of intent to be a write-in candidate for election to office with the proper election authority, who shall then notify the proper filing officer of the write-in candidate prior to 5:00 p.m. on the second Friday immediately preceding the election day; except that, write-in votes shall be counted only for candidates for election to state or federal office who have filed a declaration of intent to be a write-in candidate for election to state or federal office with the secretary of state pursuant to section 115.353 prior to 5:00 p.m. on the second Friday immediately preceding the election day. No person who filed as a party or independent candidate for nomination or election to an office may, without withdrawing as provided by law, file as a write-in candidate for election to the same office for the same term. No candidate who files for nomination to an office and is not nominated at a primary election may file a declaration of intent to be a write-in candidate for the same office at the general election. When declarations are properly filed with the secretary of state, the secretary of state shall promptly transmit copies of all such declarations to the proper election authorities for further action pursuant to this section. The election authority shall furnish a list to the election judges and counting teams prior to election day of all write-in candidates who have filed such declaration. This subdivision shall not apply to elections wherein candidates are being elected to an office for which no candidate has filed. No person shall file a declaration of intent to be a write-in candidate for election to any municipal office unless such person is qualified to be certified as a candidate under section 115.346;

(5) Write-in votes shall be cast and counted for a candidate without party designation. Write-in votes for a person cast with a party designation shall not be counted. Except for candidates for political party committees, no candidate shall be elected as a write-in candidate unless such candidate receives a separate plurality of the votes without party designation regardless of whether or not the total write-in votes for such candidate under all party and without party designations totals a majority of the votes cast;

(6) When submitted to the election authority, each declaration of intent to be a write-in candidate for the office of United States president shall include the name of a candidate for vice president and the name of nominees for presidential elector equal to the number to which the state is entitled. At least one qualified resident of each congressional district shall be nominated as presidential elector. Each such declaration of intent to be a write-in candidate shall be accompanied by a declaration of candidacy for each presidential elector in substantially the form set forth in subsection 3 of section 115.399. Each declaration of candidacy for the office of presidential elector shall be subscribed and sworn to by the candidate before the election official receiving the declaration of intent to be a write-in, notary public or other officer authorized by law to administer oaths.

(L. 1977 H.B. 101 § 12.015, A.L. 1979 S.B. 275, A.L. 1983 S.B. 234, A.L. 1997 S.B. 132, A.L. 1999 H.B. 676, A.L. 2002 S.B. 675, A.L. 2006 S.B. 1014 & 730, A.L. 2008 H.B. 1311, A.L. 2014 H.B. 1136)



Section 115.455 Procedure for counting votes on questions.

Effective 28 Aug 2013

Title IX SUFFRAGE AND ELECTIONS

115.455. Procedure for counting votes on questions. — Election judges shall count votes on each question in the following manner:

(1) If a distinguishing mark appears immediately beside or below the "YES", the question shall be counted as voted for. If a distinguishing mark appears immediately beside or below the "NO", the question shall be counted as voted against;

(2) If a distinguishing mark appears immediately beside or below the "YES" and immediately beside or below the "NO", the question shall neither be counted as voted for nor as voted against.

(L. 1977 H.B. 101 § 12.020, A.L. 2013 S.B. 99)



Section 115.456 Responsibilities of election authority — counting optical scan ballots — counting paper ballots — marks indicating political party preference, how construed.

Effective 28 Aug 2013

Title IX SUFFRAGE AND ELECTIONS

115.456. Responsibilities of election authority — counting optical scan ballots — counting paper ballots — marks indicating political party preference, how construed. — 1. (1) The election authority shall be responsible for ensuring that the standards provided for in this subsection are followed when counting ballots cast using optical scan voting systems.

(2) Prior to tabulating ballots, all machines shall be programmed to reject blank ballots where no votes are recorded or where an overvote is registered in any race.

(3) In jurisdictions using precinct-based tabulators, the voter who cast the ballot shall review the ballot if rejected, if the voter wishes to make any changes to the ballot, or if the voter would like to spoil the ballot and receive another ballot.

(4) In jurisdictions using centrally based tabulators, if a ballot is so rejected it shall be reviewed by a bipartisan team using the following criteria:

(a) If a ballot is determined to be damaged, the bipartisan team shall spoil the original ballot and duplicate the voter's intent on the new ballot, provided that there is an undisputed method of matching the duplicate card with its original after it has been placed with the remainder of the ballot cards from such precinct; and

(b) Voter intent shall be determined using the following criteria:

a. There is a distinguishing mark in the printed oval or divided arrow adjacent to the name of the candidate or issue preference;

b. There is a distinguishing mark adjacent to the name of the candidate or issue preference; or

c. The name of the candidate or issue preference is circled.

(5) In jurisdictions using optical scan systems, a valid vote for a write-in candidate shall include the following:

(a) A distinguishing mark in the designated location preceding the name of the candidate;

(b) The name of the candidate. If the name of the candidate as written by the voter is substantially as declared by the candidate it shall be counted, or in those circumstances where the names of candidates are similar, the names of candidates as shown on voter registration records shall be counted; and

(c) The name of the office for which the candidate is to be elected.

(6) Whenever a hand recount of votes of optical scan ballots is ordered, the provisions of this subsection shall be used to determine voter intent.

2. (1) The election authority shall be responsible for ensuring that the standards provided for in this subsection are followed when counting ballots cast using paper ballots.

(2) Voter intent shall be determined using the following criteria:

(a) There is a distinguishing mark in the square adjacent to the name of the candidate or issue preference;

(b) There is a distinguishing mark adjacent to the name of the candidate or issue preference; or

(c) The name of the candidate or issue preference is circled.

(3) In jurisdictions using paper ballots, a valid vote for a write-in candidate shall include the following:

(a) A distinguishing mark in the square immediately preceding the name of the candidate;

(b) The name of the candidate. If the name of the candidate as written by the voter is substantially as declared by the candidate it shall be counted, or in those circumstances where the names of candidates are similar, the names of candidates as shown on voter registration records shall be counted; and

(c) The name of the office for which the candidate is to be elected.

(4) Whenever a hand recount of votes of paper ballots is ordered, the provisions of this subsection shall be used to determine voter intent.

3. Notwithstanding any other provision of law, a distinguishing mark indicating a general preference for or against the candidates of one political party shall not be considered a vote for or against any specific candidate.

(L. 2006 S.B. 1014 & 730, A.L. 2013 S.B. 99)



Section 115.457 Uninitialed ballots rejected, exception.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.457. Uninitialed ballots rejected, exception. — If a ballot appears without the initials of two election judges, the ballot shall be rejected, except when it appears the absence of initials is due to a mistake of the election judges and that the ballot is otherwise legal and proper.

(L. 1977 H.B. 101 § 12.025)

Effective 1-01-78



Section 115.459 Duties of judges after polls close (paper ballots).

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.459. Duties of judges after polls close (paper ballots). — At each polling place using paper ballots, after the polling place is closed, the election judges shall

(1) Certify in the tally book the number of ballots cast, the number of identification certificates signed, the number of rejected and spoiled ballots and the number of ballots received at the polling place which were not cast at the election. If the number of signed identification certificates is not the same as the number of ballots cast, the judges shall make a signed statement of the fact and the reasons therefor if known and shall return the statement with the statements of returns;

(2) Certify on two statements of returns the number of votes received by each candidate and for and against each question. No returns shall be signed in blank or before the polls have closed and all proper votes cast at the polling place have been counted;

(3) Certify that each statement made in the tally book and on each statement of returns is correct. If any judge declines to certify that all such statements are correct, he shall state his reasons in writing, which shall be attached to each statement of returns and returned with the statement to the election authority.

(L. 1977 H.B. 101 § 12.030)

Effective 1-01-78



Section 115.461 Tally book, form of — tally sheet, form of — statements of returns, form of (paper ballots).

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.461. Tally book, form of — tally sheet, form of — statements of returns, form of (paper ballots). — 1. The tally book for each polling place using paper ballots shall be in substantially the following form:

­

­

2. At each polling place using paper ballots, two tally sheets shall be included in each tally book. The tally sheets shall be in substantially the following form:

­

­

3. At each polling place using paper ballots, two statements of returns shall be provided to the election judges. The statements of returns shall be in substantially the following form:

­

­

(L. 1977 H.B. 101 § 12.035)

Effective 1-01-78



Section 115.463 Procedure after statements of returns signed (paper ballots).

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.463. Procedure after statements of returns signed (paper ballots). — Immediately after signing the statements of returns, the election judges shall enclose the voted ballots, tally books, tally sheets, statements of returns and other election supplies in containers designated by the election authority.

(L. 1977 H.B. 101 § 12.040)

Effective 1-01-78



Section 115.465 Procedure for returning voted ballots (paper ballots).

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.465. Procedure for returning voted ballots (paper ballots). — 1. If the election authority directs the voted ballots to be returned in a ballot box, the box shall be locked and the key removed. Each election judge shall write his name on a strip of paper which shall be pasted over the keyhole of the ballot box and extended over the upper lid of the box and over the top for some distance. The strip shall be pasted in such a manner that the signatures extend across the keyhole and place of opening so that if the box is opened or the key inserted in the keyhole, the paper will be torn and the signatures destroyed. The paper shall be fastened with an adhesive material which will not permit removal of the strip without defacing it.

2. If the election authority directs the voted ballots to be returned in an envelope or other container, the container shall be sealed. Each election judge shall write his name on a strip of paper which shall be pasted over the opening of the container. The strip shall be pasted in such a manner that the signatures extend across the place of opening so that if the container is opened, the paper will be torn and the signatures destroyed. The paper shall be fastened with an adhesive material which will not permit removal of the strip without defacing it.

3. On the outside of the ballot box or other container in which the ballots are returned, the location of the polling place and the date of the election shall be printed.

(L. 1977 H.B. 101 § 12.045)

Effective 1-01-78



Section 115.467 Duties of judges after polls close (electronic voting).

Effective 28 Aug 1978

Title IX SUFFRAGE AND ELECTIONS

115.467. Duties of judges after polls close (electronic voting). — 1. As soon as the polls close in each polling place using an electronic voting system, the election judges shall secure the marking devices against further voting and begin to count the write-in votes. If earlier counting of write-in votes is begun pursuant to section 115.469, the election judges shall complete the count in the manner provided in this section. Once begun, the count shall not be adjourned or postponed until all proper write-in votes in the ballot box have been counted.

2. The election judges shall remove the ballot cards from the ballot box and separate the ballots with write-in votes from those without write-in votes. If there is a separate form for write-in votes, all forms on which write-in votes have been recorded shall be consecutively numbered, starting with the number one, and the same number shall be placed on the ballot card of the voter. Where tallying of write-in votes is to be done at the polling place, the election judges shall compare the write-in votes with the votes cast on the ballot card. If the total number of votes including write-in votes for any office exceeds the number allowed by law, or if a voter has voted more than once for the same person for the same office at the same election, a notation of the fact shall be noted on the back of the ballot card, and it shall be returned with the write-in form, if any, to the counting location in an envelope marked "DEFECTIVE BALLOTS".

3. All proper write-in votes shall be read, recorded and counted as provided in sections 115.449 and 115.453. No write-in vote shall be counted for any candidate for any office whose name appears on the ballot label as a candidate for the office, except when more than one person is to be nominated or elected to an office. When more than one person is to be nominated or elected to an office, the voter may write in the names of one or more persons whose names do not appear on the ballot label with or without the names of one or more persons whose names do appear.

4. If any ballot card is damaged so that it cannot properly be counted by the automatic tabulating equipment, the fact shall be noted on the back of the ballot card and it shall be returned to the counting location in the envelope marked "DEFECTIVE BALLOTS".

(L. 1977 H.B. 101 § 12.050, A.L. 1978 S.B. 582)



Section 115.468 Write-in votes may be tallied at counting center.

Effective 28 Aug 1978

Title IX SUFFRAGE AND ELECTIONS

115.468. Write-in votes may be tallied at counting center. — At the discretion of the election authority, the verification and tallying of write-in votes may be done at the counting center by teams of election authority employees in lieu of at the polling place.

(L. 1978 S.B. 582)



Section 115.469 Write-in votes, when counted — procedure to follow.

Effective 20 May 1982, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.469. Write-in votes, when counted — procedure to follow. — 1. If authorized by the election authority, the election judges at any polling place using an electronic voting system may read and record write-in votes before the close of the polls and may send other voted ballots to the counting place. If so authorized, the election judges shall use one ballot box for the deposit of ballots during the first five hours of voting. Between eleven o'clock in the morning and twelve noon, the receiving judges shall deliver the ballot box to the counting and recording judges, who shall give the receiving judges a second empty ballot box. The second ballot box shall be shown to be empty and locked in the manner provided in section 115.423. The second ballot box shall not be opened or removed from public view from the time it is shown to be empty until the time the polls close. The ballot box containing the voted ballots shall be taken to a private area within the polling place, and the write-in votes shall be read and recorded in the manner provided in section 115.467.

2. If early counting of write-in votes is begun pursuant to this section, the election judges shall, after counting and recording all proper write-in votes, separate all ballot cards, except defective ballot cards, from the write-in forms if any. The ballots which do not have write-in votes shall then be sent to the counting place in the same manner as ballots are sent upon the close of the polls. The election judges shall enclose the ballot cards, the envelope marked "DEFECTIVE BALLOTS", and all write-in forms containing proper votes, in a container designated by the election authority. The container shall be securely sealed in such a manner that if the container is opened, the seal will be broken beyond repair. On the outside of the container, the location of the polling place and the date of the election shall be printed. After sealing, the container shall be closely watched by the election judges until it is delivered to the counting location.

3. If early counting of write-in votes is begun pursuant to this section, the election authority shall appoint a team of employees or election judges who shall, between the hours of eleven o'clock in the morning and three o'clock in the afternoon, receive the ballot container from the election judges at the polling place and immediately deliver it to the counting location. Each team appointed pursuant to this subsection shall consist of two members, one from each major political party. If any ballot container is not sealed when it is delivered to the counting location, the election official receiving the container shall make a statement of the fact which includes the location of the polling place and the date of the election printed on the container and the reason the container is not sealed, if known.

4. After delivery to the counting location, any ballot which is damaged and cannot be properly counted by the automatic tabulating equipment may be handcounted or duplicated in the manner provided in subsection 3 of section 115.477.

5. After delivery to the counting location, the proper votes on each ballot card may be transferred to magnetic tapes. Under no circumstances shall any such tape be read or interpreted until after the time fixed by law for the close of the polls and then only in the manner provided in section 115.477.

6. Write-in ballots may also be counted as provided in section 115.45l.

(L. 1977 H.B. 101 § 12.053, A.L. 1979 S.B. 275, A.L. 1982 S.B. 526)

Effective 5-20-82



Section 115.471 Certification of tally book and statements of returns as to write-in votes (electronic voting).

Effective 28 Aug 1983

Title IX SUFFRAGE AND ELECTIONS

115.471. Certification of tally book and statements of returns as to write-in votes (electronic voting). — At each polling place using an electronic voting system, after the polling place is closed, the election judges shall

(1) Certify in the tally book: the number of ballots cast by reconciling the ballot stubs against the number of identification certificates signed; the number of defective and spoiled ballots; the number of ballots with write-in votes; and the number of ballots received at the polling place which were not cast at the election. If the number of signed identification certificates is not the same as the number of ballots cast, the judges shall make a signed statement of the fact and the reasons therefor, if known, and shall return the statement with the statements of returns;

(2) Where tallying of write-in votes is to be done at the polling place, certify on two statements of returns the number of write-in votes received by each candidate. No returns shall be signed in blank or before the polls have closed and all proper write-in votes cast at the polling place have been counted;

(3) Certify that each statement made in the tally book and on each statement of returns is correct. If any judge declines to certify that all such statements are correct, he shall state his reasons in writing, which shall be attached to each statement of returns and returned with the statement to the election authority.

(L. 1977 H.B. 101 § 12.055, A.L. 1978 S.B. 582, A.L. 1983 S.B. 234)



Section 115.473 Tally book, form of (electronic voting).

Effective 28 Aug 1978

Title IX SUFFRAGE AND ELECTIONS

115.473. Tally book, form of (electronic voting). — 1. The tally book for each polling place using an electronic voting system shall be in substantially the following form:

­

­

2. Where tallying of write-in votes is to be done at the polling place, at each polling place using an electronic voting system, two tally sheets shall be included in each tally book. The tally sheets shall be used to record the proper write-in votes and shall be in substantially the same form provided in subsection 2 of section 115.461.

3. Where tallying of write-in votes is to be done at the polling place, at each polling place using an electronic voting system, two statements of returns shall be provided to the election judges. The statements of returns shall be in substantially the following form:

­

­

(L. 1977 H.B. 101 § 12.060, A.L. 1978 S.B. 582)



Section 115.475 Return of ballots, memory cards, and election materials, procedure for (electronic voting).

Effective 28 Aug 2014

Title IX SUFFRAGE AND ELECTIONS

115.475. Return of ballots, memory cards, and election materials, procedure for (electronic voting). — 1. As soon as possible after signing the statements of returns, the election judges shall seal and enclose the ballots, electronic voting machine memory cards, write-in forms containing no votes, the unused ballots and other election supplies in containers designated by the election authority.

2. Immediately after the election materials have been placed in the proper containers, the two supervisory judges shall together deliver the containers to the counting location or other place designated by the election authority. If any container is not sealed when it is delivered to the counting location or other place designated by the election authority, the election official receiving the container shall make a statement of the fact which includes the location of the polling place and the date of the election printed on the container and the reason the container is not sealed, if known.

3. If the election authority has directed the supervisory judges to deliver election materials to a place other than the counting location, the election authority shall appoint at least one team of election judges who shall receive the containers from the supervisory judges and immediately deliver them to the counting location. Each team appointed pursuant to this subsection shall consist of two election judges or employees of the election authority, one from each major political party.

(L. 1977 H.B. 101 § 12.065, A.L. 1983 S.B. 234, A.L. 2014 H.B. 1136)



Section 115.477 Ballots, procedure for counting (electronic voting).

Effective 28 Aug 2014

Title IX SUFFRAGE AND ELECTIONS

115.477. Ballots, procedure for counting (electronic voting). — 1. In each jurisdiction using an electronic voting system, all proceedings at the counting location shall be under the direction of the election authority. The election authority shall appoint two judges, one from each major political party, to be present and observe the count. The counting shall be open to the public, but no persons, except those employed and authorized for the purpose, shall touch any ballot, ballot container or return.

2. The automatic tabulating equipment shall produce a return showing the total number of votes cast for each candidate and on each question at each polling place and in the jurisdiction as a whole.

3. If any ballot is damaged and cannot be properly counted by the automatic tabulating equipment, it may be handcounted in the manner provided for absentee ballots, or a true duplicate copy may be made of the defective ballot. If any ballot contains a number of votes and write-in votes for any office which exceeds the number allowed by law, it may be handcounted in the manner provided for absentee ballots, a true duplicate copy be made which does not include the invalid votes or, at the discretion of the election judges, a self-adhesive removable label, sensitized, may be placed over any mark to allow the ballot to be processed through the automatic tabulating equipment. The duplication of each ballot shall be closely observed by two election judges or employees of the election authority, one from each major political party. Each duplicate ballot shall be clearly labeled "duplicate", shall bear a serial number which shall be recorded on the defective ballot, and shall be counted in lieu of the defective ballot.

(L. 1977 H.B. 101 § 12.070, A.L. 1979 S.B. 275, A.L. 2014 H.B. 1136)



Section 115.479 Tabulating equipment to be tested, when (electronic voting).

Effective 28 Aug 2014

Title IX SUFFRAGE AND ELECTIONS

115.479. Tabulating equipment to be tested, when (electronic voting). — In each jurisdiction using an electronic voting system, the election authority shall, after the count has been completed and the results received, have the automatic tabulating equipment tested to ascertain that the equipment has correctly counted the votes for all offices and on all questions. The test shall be observed by at least two persons designated by the election authority, one from each major political party, and shall be open to the public. The test shall be conducted by processing the same preaudited group of ballots used in the preelection test provided for in section 115.233. If any error is detected, the cause shall be ascertained and corrected, and an errorless count shall be made before the final results are announced. After the completion of an errorless count, the programs and the ballots shall be sealed, retained and disposed of as provided for paper ballots.

(L. 1977 H.B. 101 § 12.075, A.L. 1997 S.B. 132, A.L. 2014 H.B. 1136)



Section 115.481 Official return of polling place, contents of (electronic voting).

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.481. Official return of polling place, contents of (electronic voting). — The final and correct return printed by the automatic tabulating equipment added to the write-in, absentee and handcounted votes shall be the official return of each polling place and the jurisdiction.

(L. 1977 H.B. 101 § 12.080)

Effective 1-01-78



Section 115.483 Duties of judge after polls close (voting machines).

Effective 28 Aug 2014

Title IX SUFFRAGE AND ELECTIONS

115.483. Duties of judge after polls close (voting machines). — 1. As soon as the polls close in each polling place using electronic voting machines, the election judges shall secure each voting machine against further voting and proceed to count the votes. Once begun, the count shall not be adjourned or postponed until all proper votes have been counted.

2. The election judges shall open the counting compartment on each voting machine or, if a machine is equipped with a device for printing, embossing or photographing the registering counters, the judges shall operate the machine to produce a record of the counters. One counting judge shall read the total vote cast for each candidate and for and against each question on each machine. The other counting judge shall watch and verify each total as it is being read from the recording counters or from the record of the counters. The two recording judges shall each record the votes cast for each candidate and for and against each question as they are called out and verified by the counting judges.

3. All proper write-in votes shall be read, recorded and counted as provided in sections 115.449 and 115.453. No write-in vote shall be counted for any candidate for any office whose name appears on the ballot label as a candidate for the office, except when more than one person is to be nominated or elected to an office. When more than one person is to be nominated or elected to an office, the voter may write in the names of one or more persons whose names do not appear on the ballot label with or without the names of one or more persons whose names do appear. No write-in vote shall be counted unless it is cast in the appropriate place on the machine.

4. If more than one voting machine is used in a polling place, the election judges shall read, verify and record all the totals from the first machine before proceeding to the second, and so on, until all of the totals on each machine in the polling place have been read, verified and recorded. The total number of votes from each machine shall be added to the write-in votes to determine the total vote for each candidate and for and against each question.

(L. 1977 H.B. 101 § 12.085, A.L. 2014 H.B. 1136)



Section 115.491 Supervisory judges to return ballots and supplies to election authority, when.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.491. Supervisory judges to return ballots and supplies to election authority, when. — 1. Except as otherwise expressly provided in this subchapter, the two supervisory judges, one from each major political party, shall return the voted ballots, the ballots marked "REJECTED", "SPOILED", and "DEFECTIVE", the tally sheets, tally books and statements of returns, the registration records and other election supplies from each polling place to the election authority as soon as possible, but in no case later than two hours after the signing of the returns at the polling place. The election authority shall keep its office open until all ballots, returns and other election materials have been received. If any voted ballot container is not sealed, the election authority shall make a written statement of the facts which includes the location of the polling place and date of the election printed on the container and the reason the container is not sealed, if known.

2. If the election authority directs the voted ballots to be returned in a ballot box, one supervisory judge shall return the ballot box, one set of tally sheets and one statement of returns. The other supervisory judge shall return the keys to the ballot box, the tally book, the other set of tally sheets and the other statement of returns. If the election authority directs the voted ballots or write-in votes to be returned in sacks or other containers, one supervisory judge shall return the containers of voted ballots, one set of tally sheets and one statement of returns. The other supervisory judge shall return the other set of tally sheets and the other statement of returns.

(L. 1977 H.B. 101 § 12.105)

Effective 1-01-78



Section 115.493 Ballots and records to be kept twenty-two months, may be inspected, when.

Effective 28 Aug 2013

Title IX SUFFRAGE AND ELECTIONS

115.493. Ballots and records to be kept twenty-two months, may be inspected, when. — The election authority shall keep all voted ballots, ballot cards, processed ballot materials in electronic form and write-in forms, and all applications, statements, certificates, affidavits and computer programs relating to each election for twenty-two months after the date of the election. During the time that voted ballots, ballot cards, processed ballot materials in electronic form and write-in forms are kept by the election authority, it shall not open or inspect them or allow anyone else to do so, except upon order of a legislative body trying an election contest, a court or a grand jury. After twenty-two months, the ballots, ballot cards, processed ballot materials in electronic form, write-in forms, applications, statements, certificates, affidavits and computer programs relating to each election may be destroyed. If an election contest, grand jury investigation or civil or criminal case relating to the election is pending at the time, however, the materials shall not be destroyed until the contest, investigation or case is finally determined.

(L. 1977 H.B. 101 § 12.110, A.L. 2002 S.B. 675, A.L. 2013 S.B. 99)



Section 115.495 Electronic voting machine to be kept secured — machine unlocked, when — election contest, initial election data to be removed and secured before subsequent election.

Effective 28 Aug 2014

Title IX SUFFRAGE AND ELECTIONS

115.495. Electronic voting machine to be kept secured — machine unlocked, when — election contest, initial election data to be removed and secured before subsequent election. — 1. After being secured against further voting by the election judges, electronic voting machines shall remain secured for the period provided by law for filing an election contest and as much longer as may be necessary or advisable because of any threatened or pending contest, grand jury investigation, or civil or criminal case relating to the election. During this time, the electronic voting machines shall not be unsecured, except upon order of a court, grand jury or legislative body trying an election contest.

2. Notwithstanding the provisions of subsection 1 of this section to the contrary, when an election is required by law to be held after an election during any period of time described in subsection 1 of this section, the data of the electronic voting machine relating to the initial election shall be removed and secured and such machine shall be made available for use in the subsequent election.

(L. 1977 H.B. 101 § 12.115, A.L. 1988 H.B. 1216, A.L. 1997 S.B. 132, A.L. 2014 H.B. 1136)



Section 115.497 Verification board to convene, when.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.497. Verification board to convene, when. — As soon as practicable after each election, the election authority shall convene a verification board to verify the count and certify the results of the election.

(L. 1977 H.B. 101 § 12.130)

Effective 1-01-78



Section 115.499 Verification board, how constituted.

Effective 28 Aug 1993

Title IX SUFFRAGE AND ELECTIONS

115.499. Verification board, how constituted. — 1. Where the election authority is a board of election commissioners, the board of election commissioners shall be the verification board.

2. Where the election authority is a county clerk, the county clerk and two verification judges, one from each major political party, shall be the verification board. The county clerk may, as he deems necessary, designate an even number of additional verification judges, one-half from one major political party and one-half from the other major political party. The verification judges shall possess the same qualifications as election judges. Not later than the second Tuesday preceding an election, the county clerk shall request and the county committee of each major political party in the jurisdiction of the election authority shall submit to the election authority a list containing the names of at least six persons qualified to serve on the verification board. Not later than the first Tuesday preceding the election, the election authority shall appoint not less than one person from each of the lists to serve on the verification board. If either county committee fails to present the prescribed number of names of qualified persons by the time prescribed, the election authority shall select and appoint a member or members of the verification board from the party.

(L. 1977 H.B. 101 § 12.305, A.L. 1993 S.B. 31)



Section 115.501 Verification board, duties of — meetings, when.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.501. Verification board, duties of — meetings, when. — As soon as possible after an election in which paper ballots or ballot cards are used, the verification board shall meet and check the addition and figures on all tally sheets and statements of returns and shall compare its record with the returns made by the election judges and the election authority on the day of the election. Before meeting, the verification board shall give notice of the time and place of the meeting to each independent and new party candidate and the chairman of the county committee of each political party named on the ballot at the election. The meeting and proceedings of the verification board shall be open to a representative of each independent candidate and political party named on the ballot. If there is a discrepancy between the returns of the election judges and the election authority and the record of the verification board, the verification board shall correct the returns made by the judges and election authority to conform to its record. The corrected returns shall supersede the returns made by the election judges and the election authority on election day. Both the record and the returns shall be retained by the election authority as provided in section 115.493.

(L. 1977 H.B. 101 § 12.310)

Effective 1-01-78



Section 115.503 Verification board to inspect or cause inspection of secured electronic voting machines.

Effective 28 Aug 2014

Title IX SUFFRAGE AND ELECTIONS

115.503. Verification board to inspect or cause inspection of secured electronic voting machines. — 1. As soon as possible after an election in which electronic voting machines are used, the verification board, or a bipartisan committee appointed by the verification board, shall inspect each secured electronic voting machine and record the votes cast on the machine. In precincts where electronic voting machines equipped with printed election returns mechanisms are used, the counter compartment shall not be opened and the original and duplicate originals of the printed return sheets of the votes cast on questions and for candidates regularly nominated, or who have duly filed, together with the tabulation and inclusion of any votes written in on the paper roll for those not regularly nominated, or who have not filed, shall constitute the official return sheet for the votes cast on that machine, when properly certified by the precinct election officers. One copy of such printed return sheet shall be returned to the election authority and retained by it for not less than one year. Any bipartisan committee appointed pursuant to this subsection shall consist of at least two people, one from each major political party, who shall be appointed in the same manner and possess the same qualifications as election judges.

2. After the verification board or committee has completed its inspection and record, it shall compare the record with the returns made by the election judges on election day. If there is a discrepancy between the returns of the election judges and the record of the verification board or committee, the verification board shall correct the returns made by the judges to conform to its record. The corrected returns shall supersede the returns made by the election judges on election day. Both the record and the returns shall be retained by the election authority as provided in section 115.493.

(L. 1977 H.B. 101 § 12.315, A.L. 1978 S.B. 774, A.L. 2014 H.B. 1136)



Section 115.505 Corrected returns prima facie evidence in election contests.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.505. Corrected returns prima facie evidence in election contests. — In case of an election contest, the corrected returns of the verification board shall be prima facie evidence of the vote at the election to the same extent and in the same manner as are the returns of the election judges and election authority on election day.

(L. 1977 H.B. 101 § 12.320)

Effective 1-01-78



Section 115.507 Announcement of results by verification board, contents, when due — abstract of votes to be official returns.

Effective 28 Aug 2002

Title IX SUFFRAGE AND ELECTIONS

115.507. Announcement of results by verification board, contents, when due — abstract of votes to be official returns. — 1. Not later than the second Tuesday after the election, the verification board shall issue a statement announcing the results of each election held within its jurisdiction and shall certify the returns to each political subdivision and special district submitting a candidate or question at the election. The statement shall include a categorization of the number of regular and absentee votes cast in the election, and how those votes were cast; provided however, that absentee votes shall not be reported separately where such reporting would disclose how any single voter cast his or her vote. When absentee votes are not reported separately the statement shall include the reason why such reporting did not occur. Nothing in this section shall be construed to require the election authority to tabulate absentee ballots by precinct on election night.

2. The verification board shall prepare the returns by drawing an abstract of the votes cast for each candidate and on each question submitted to a vote of people in its jurisdiction by the state and by each political subdivision and special district at the election. The abstract of votes drawn by the verification board shall be the official returns of the election.

3. Any home rule city with more than four hundred thousand inhabitants and located in more than one county may by ordinance designate one of the election authorities situated partially or wholly within that home rule city to be the verification board that shall certify the returns of such city submitting a candidate or question at any election and shall notify each verification board within the city of that designation by providing each with a copy of such duly adopted ordinance. Not later than the second Tuesday after any election in any city making such a designation, each verification board within the city shall certify the returns of such city submitting a candidate or question at the election to the election authority so designated by the city to be its verification board, and such election authority shall announce the results of the election and certify the cumulative returns to the city in conformance with subsections 1 and 2 of this section not later than ten days thereafter.

4. Not later than the second Tuesday after each election at which the name of a candidate for nomination or election to the office of president of the United States, United States senator, representative in Congress, governor, lieutenant governor, state senator, state representative, judge of the circuit court, secretary of state, attorney general, state treasurer, or state auditor, or at which an initiative, referendum, constitutional amendment or question of retaining a judge subject to the provisions of Article V, Section 29* of the State Constitution, appears on the ballot in a jurisdiction, the election authority of the jurisdiction shall mail or deliver to the secretary of state the abstract of the votes given in its jurisdiction, by polling place or precinct, for each such office and on each such question. If mailed, the abstract shall be enclosed in a strong, sealed envelope or envelopes. On the outside of each envelope shall be printed: "Returns of election held in the county of ______ (City of St. Louis, Kansas City) on the ______ day of ______, ______,", etc.

(L. 1977 H.B. 101 § 12.325, A.L. 1978 H.B. 1694, A.L. 1997 S.B. 132, A.L. 1999 H.B. 676, A.L. 2002 H.B. 1636 merged with S.B. 675 merged with S.B. 962)

*Article V, section 29 of the Missouri Constitution was repealed in 1976 by SJR 24.



Section 115.508 Certification of election prohibited prior to noon on Friday after election day.

Effective 01 Jul 2014, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.508. Certification of election prohibited prior to noon on Friday after election day. — Notwithstanding any other provision of law to the contrary, no election authority or verification board shall certify election results, as required under section 115.507, before noon on the Friday after election day.

(L. 2013 S.B. 116 § 2)

Effective 7-01-14



Section 115.509 Messenger to be sent for abstract of votes, when.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.509. Messenger to be sent for abstract of votes, when. — If the secretary of state fails to receive any abstract for one mail after it is due, he shall dispatch a messenger to the county not returned, with the direction to deliver the abstract, unless circumstances clearly justify a longer delay, which in no case shall exceed thirty days.

(L. 1977 H.B. 101 § 12.330)

Effective 1-01-78



Section 115.511 Board of state canvassers to convene, when — secretary of state to announce results, when.

Effective 28 Aug 1997

Title IX SUFFRAGE AND ELECTIONS

115.511. Board of state canvassers to convene, when — secretary of state to announce results, when. — 1. The secretary of state shall convene the board of state canvassers to total the abstracts of each primary election and the board shall, not later than two weeks after receiving all required abstracts from the primary election, issue a statement announcing the results of the primary election for federal officers, governor, lieutenant governor, state senators and representatives, circuit judges, secretary of state, attorney general, state treasurer and state auditor.

2. The secretary of state shall convene the board of state canvassers to total the abstracts of each general election and the board shall, not later than the second Tuesday in December following the general election, issue a statement announcing the results of the general election for federal officers, governor, lieutenant governor, state senators and representatives, circuit judges, appellate and circuit judges subject to the provisions of Article V, Section 25 of the State Constitution, secretary of state, attorney general, state treasurer and state auditor.

3. The secretary of state shall convene the board of state canvassers to total the abstracts of each special election at which the name of a candidate for nomination or election to the office of United States senator, representative in Congress, governor, lieutenant governor, state senator, state representative, circuit judge not subject to the provisions of Article V, Section 25 of the State Constitution, secretary of state, attorney general, state treasurer or state auditor, or at which an initiative, referendum or constitutional amendment appears on the ballot, and the board shall, not later than two weeks after receiving all required abstracts from the election, issue a statement announcing the results of the election for such office or on such question.

(L. 1977 H.B. 101 § 12.335, A.L. 1978 H.B. 1634, A.L. 1997 S.B. 132)

(1980) “Official announcement” of results of primary election for state office is announcement of Secretary of State pursuant to final determination of primary election results by board of state canvassers, and not announcement by county clerk. Black v. Bockenkamp (A.), 607 S.W.2d 176.



Section 115.512 Votes for gubernatorial candidates, how reported.

Effective 20 May 1982, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.512. Votes for gubernatorial candidates, how reported. — Each election authority shall report the vote for each candidate for governor by committee district for each congressional district, senatorial district, and legislative district wholly or partially contained within the jurisdiction of the election authority to the chairman of the county committee of each established political party and to the secretary of state.

(L. 1982 S.B. 526)

Effective 5-20-82



Section 115.513 Evidence of fraud or violation of law discovered by verification board to be reported.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.513. Evidence of fraud or violation of law discovered by verification board to be reported. — If any verification board, bipartisan committee, election authority or the secretary of state obtains evidence of fraud or any violation of law during a verification, it shall present such evidence immediately to the proper authorities.

(L. 1977 H.B. 101 § 12.340)

Effective 1-01-78



Section 115.515 Tie vote in primary election, procedure to be followed.

Effective 30 Jun 1993, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.515. Tie vote in primary election, procedure to be followed. — 1. If two or more persons receive an equal number of votes for nomination as a party's candidate for any federal office, governor, lieutenant governor, secretary of state, attorney general, state treasurer, state auditor, circuit judge not subject to the provisions of Article V, Section 29* of the State Constitution, state senator or state representative, and a higher number of votes than any other candidate for the same office on the same party ballot, the governor shall, immediately after the results of the election have been announced, issue a proclamation stating the fact and ordering a special primary election to determine the party's nominee for the office. The proclamation shall set the date of the election, which shall be not less than fourteen or more than thirty days after the proclamation is issued, and shall be sent by the governor to each election authority responsible for conducting the special primary election. In his proclamation, the governor shall specify the name of each candidate for the office to be voted on at the election, and the special primary election shall be conducted and the votes counted as in other primary elections.

2. If two or more persons receive an equal number of votes for nomination as a party's candidate for any other office, except party committeeman or committeewoman, and a higher number of votes than any other candidate for the same office on the same party ballot, the officer with whom such candidates filed their declarations of candidacy shall, immediately after the results of the election have been certified, issue a proclamation stating the fact and ordering a special primary election to determine the party's nominee for the office. The proclamation shall set the date of the election, which shall be not less than fourteen or more than thirty days after the proclamation is issued, and shall be sent by the officer to each election authority responsible for conducting the special primary election. In his proclamation, the officer shall specify the name of each candidate for the office to be voted on at the election, and the special primary election shall be conducted and the votes counted as in other primary elections.

3. As an alternative to the procedure prescribed in subsections 1 and 2 of this section, if the candidates who received an equal number of votes in such election agree to the procedure prescribed in this subsection, the officer with whom such candidates filed their declarations of candidacy may, after notification of the time and place of such drawing given to each such candidate at least five days before such drawing, determine the winner of such election by lot. Any candidate who received an equal number of votes may decline to have his name put into such drawing.

(L. 1977 H.B. 101 § 12.345, A.L. 1993 S.B. 31)

Effective 6-30-93

*Article V, section 29 of the Missouri Constitution was repealed in 1976 by SJR 24.



Section 115.517 Tie vote in general election, procedure to be followed.

Effective 30 Jun 1993, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.517. Tie vote in general election, procedure to be followed. — 1. If two or more persons receive an equal number of votes for election to the office of governor, lieutenant governor, secretary of state, state auditor, state treasurer or attorney general, and a higher number of votes than any other candidate for the same office, the secretary of state shall, immediately after the results of the election have been announced, issue a proclamation stating the fact, and the general assembly shall, by joint vote and without delay at its next regular session, choose one of such persons for the office. The speaker of the house shall file a certificate declaring which person has been elected to the office with the secretary of state.

2. If two or more persons receive an equal number of votes for election to federal office, state senator, state representative or circuit judge not subject to the provisions of Article V, Section 25 of the State Constitution, and a higher number of votes than any other candidate for the same office, the governor shall, immediately after the results of the election have been announced, issue a proclamation stating the fact and ordering a special election to determine which candidate is elected to the office. The proclamation shall set the date of the election and shall be sent by the governor to each election authority responsible for conducting the special election. In his proclamation, the governor shall specify the name of each candidate for the office to be voted on at the election, and the special election shall be conducted and the votes counted as in other elections.

3. If two or more persons receive an equal number of votes for nomination or election to any office not otherwise provided for in section 115.515 or this section, and a higher number of votes than any other candidate for nomination or election to the same office, the officer with whom such candidates filed their declarations of candidacy shall, immediately after the results of the election have been certified, issue a proclamation stating the fact and ordering a special election to determine which candidate is elected to the office. The proclamation shall set the date of the election and shall be sent by the officer to each election authority responsible for conducting the special election. In his proclamation, the officer shall specify the name of each candidate for the office to be voted on at the election, and the special election shall be conducted and the votes counted as in other elections.

4. As an alternative to the procedure prescribed in subsections 1, 2, and 3 of this section, if the candidates who received an equal number of votes in such election agree to the procedure prescribed in this subsection, the officer with whom such candidates filed their declarations of candidacy may, after notification of the time and place of such drawing given to each such candidate at least five days before such drawing, determine the winner of such election by lot. Any candidate who received an equal number of votes may decline to have his name put into such drawing.

(L. 1977 H.B. 101 § 12.350, A.L. 1978 H.B. 1634, A.L. 1993 S.B. 31)

Effective 6-30-93



Section 115.519 Runoff election between tied candidates only.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.519. Runoff election between tied candidates only. — Only the names of those persons who have received an equal number of votes for nomination to an office at party primary and a higher number of votes than any other candidate for the same office on the same party ballot shall appear on the special primary election ballot. Only the names of those persons who have received an equal number of votes for nomination or election to an office at any other election, and a higher number of votes than any other candidate for the same office at the same election shall appear on the special election ballot.

(L. 1977 H.B. 101 § 12.360)

Effective 1-01-78



Section 115.521 Notice of runoff election published, when.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.521. Notice of runoff election published, when. — Except as provided in subsection 2 of section 115.023, each election authority receiving a proclamation ordering a special election to decide a tie vote shall cause legal notice of the election to be published once in the fourteen days prior to the election. The notice shall be published in a newspaper of general circulation in the election authority's jurisdiction and shall include the date and time of the election, the name of the officer or agency calling the election and a sample ballot. The election authority may provide any additional notice of the election it deems desirable.

(L. 1977 H.B. 101 § 12.365)

Effective 1-01-78



Section 115.523 Certificate of nomination to issue, when — certificate of election to issue, when.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.523. Certificate of nomination to issue, when — certificate of election to issue, when. — 1. As soon as possible after each primary election, each person nominated for an office at the primary election shall be issued a certificate of nomination.

2. As soon as possible after each other election, each person elected to an office at the election shall be issued a certificate of election.

3. The certificate shall be issued to each person nominated or elected by the officer responsible for accepting such person's declaration of candidacy.

(L. 1977 H.B. 101 § 12.370)

Effective 1-01-78



Section 115.525 Each house of general assembly to receive list of its newly elected members, when.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.525. Each house of general assembly to receive list of its newly elected members, when. — Within two days after the first meeting of each general assembly, the secretary of state shall lay before each house a list of its elected members, consistent with the abstracts in his office.

(L. 1977 H.B. 101 § 12.375)

Effective 1-01-78



Section 115.526 Qualifications of candidates may be challenged, by whom, procedure — disqualification, when.

Effective 28 Aug 1993

Title IX SUFFRAGE AND ELECTIONS

115.526. Qualifications of candidates may be challenged, by whom, procedure — disqualification, when. — 1. Any candidate for nomination to an office at a primary election may challenge the declaration of candidacy or qualifications of any other candidate for nomination to the same office to seek or hold such office, or to have his name printed on the ballot, and any candidate for election to an office at a general or special election may challenge the declaration of candidacy or qualifications of any other candidate for election to the same office to seek or hold such office or to have his name printed on the ballot. Except as provided in sections 115.563 to 115.573, challenges shall be made by filing a verified petition with the appropriate court as is provided for in case of a contest of election for such office in sections 115.527 to 115.601. The petition shall set forth the points on which the challenger wishes to challenge the declaration of candidacy or qualifications of the candidate and the facts he will prove in support of such points, and shall pray leave to produce his proof.

2. In the case of challenge to a candidate for nomination in a primary election, the petition shall be filed not later than thirty days after the final date for filing for such election. Except as otherwise provided by law, in the case of challenge to a candidate for election to an office in a general or special election, the petition shall be filed not later than five days after the latest date for certification of a candidate by the officer responsible for issuing such certification. In the case of a disability occurring after said respective deadlines, the petition shall be filed not later than five days after the disability occurs or is discovered. Answers to the petition may be filed at the time and as provided in sections 115.527 to 115.601, specifying the qualifications of the candidate for holding the office for which he is a candidate for election or for nomination.

3. The procedure in such matters shall be the same as that provided in sections 115.527 to 115.601, to the extent that it is applicable and not in conflict with the provisions of this section. For the purposes of this section, as used in sections 115.527 to 115.601 the word "contestant" shall mean the challenger and the word "contestee" shall mean the candidate whose declaration of candidacy or qualifications are challenged. If the court determines that the candidate challenged is not qualified to seek or hold the office for which he is a candidate for nomination or for election or to have his name printed on the ballot, it shall so rule. The right of appeal exists, and may be taken, as provided in sections 115.527 to 115.601.

4. Any candidate finally determined to be not qualified to seek or hold the office for which he is a candidate for nomination or for election shall be disqualified as a candidate for nomination for such office at the primary election or as a candidate for election to such office at the general or special election, as the case may be. Except as otherwise provided by law, whenever a candidate for nomination or election to an office dies, withdraws or is disqualified prior to the election, such candidate's name shall not be printed on the official ballot.

(L. 1982 S.B. 526, A.L. 1993 S.B. 31)



Section 115.527 Challenge of nomination at primary, who may make.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.527. Challenge of nomination at primary, who may make. — Any candidate for nomination to an office at a primary election may challenge the correctness of the returns for the nomination charging that irregularities occurred in the election.

(L. 1977 H.B. 101 § 13.001)

Effective 1-01-78



Section 115.529 Circuit court to hear primary election contests.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.529. Circuit court to hear primary election contests. — Circuit courts shall have jurisdiction to hear and determine all primary election contests.

(L. 1977 H.B. 101 § 13.005)

Effective 1-01-78



Section 115.531 Petition to contest primary election, contents of — filing in incorrect circuit, procedure.

Effective 28 Aug 2003

Title IX SUFFRAGE AND ELECTIONS

115.531. Petition to contest primary election, contents of — filing in incorrect circuit, procedure. — 1. Not later than five days after the official announcement of the results of a primary election is issued by the election authority or the secretary of state, as the case may be, any candidate desiring to contest the primary election shall file a verified petition in the office of the clerk of the circuit court of any circuit in which part of the election was held and in which any alleged irregularity occurred, unless the office involved in the contest is that of a circuit or associate circuit judge not subject to Section 25, Article V, Constitution of Missouri, in which case the verified petition shall be filed, heard, and determined by an adjoining circuit court selected by the contestant as specified in section 115.575. The contestant shall only be required to file one petition with the circuit court for each election contest regardless of the number of counties within the court's jurisdiction. The petition shall set forth the points on which the contestant wishes to contest the election and the facts the contestant will prove in support of such points, and shall pray leave to produce such proof. The judge of the court shall immediately note on the petition the date it was filed and shall immediately set a date, not later than five days after the petition is filed, for a preliminary hearing. If the petition is filed in vacation, the judge of the circuit court shall immediately convene the court in special session for the purpose of hearing the contest. If no regular judge of the court is available the supreme court shall immediately assign another judge. The circuit court in which the petition is filed shall have exclusive jurisdiction over all matters relating to the contest and may issue appropriate orders to all election authorities in the area in which the contested election was held.

2. If a petition contesting a primary election is filed in an incorrect circuit, the court in which it is filed shall have jurisdiction and shall promptly transfer the suit to the correct circuit court.

(L. 1977 H.B. 101 § 13.010, A.L. 1997 S.B. 132, A.L. 2003 H.B. 133)

(1980) “Official announcement” of results of primary election for state office is announcement of Secretary of State pursuant to final determination of primary election results by board of state canvassers, and not announcement by county clerk. Black v. Bockenkamp (A.), 607 S.W.2d 176.



Section 115.533 Procedure after petition filed.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.533. Procedure after petition filed. — 1. Immediately after a petition is filed, the clerk of the circuit court shall issue a summons upon the petition to the contestee, returnable by the day designated by the circuit court to the circuit court. The summons shall be served in any county of the state in the same manner provided for service of process in civil actions. If the contestee cannot be found within two days, the summons shall be served by leaving the summons and a copy of the petition at the residence address shown on the contestee's declaration of candidacy and by posting the summons in a conspicuous place in the office of the clerk of the circuit court.

2. Immediately after the petition is filed, the clerk of the circuit court shall send by certified or registered mail a certified copy of the petition to the officer responsible for issuing the statement announcing the results of the contested election and to each election authority responsible for conducting the election in any area where an alleged irregularity occurred. All officers and election authorities so notified shall immediately suspend all action on the office until the contest has been determined.

3. Not later than four days after the petition is filed, the contestee may file an answer to the petition, specifying reasons why his nomination should not be contested. If the contestee wishes to contest the validity of any votes given to the contestant, he shall set forth in his answer the votes he wishes to contest, and the facts he will prove in support of such contest and shall pray leave to produce his proof.

(L. 1977 H.B. 101 § 13.015)

Effective 1-01-78



Section 115.535 Election contest to have preference in order of hearing.

Effective 13 Jun 1996, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.535. Election contest to have preference in order of hearing. — The contested election shall have preference in the order of hearing to all other cases and shall be commenced at the date set and heard day to day, including evenings and weekends if necessary, until determined. There shall be no continuances except by consent, so that the case may be concluded not later than the tenth Tuesday prior to the general election.

(L. 1977 H.B. 101 § 13.020, A.L. 1993 S.B. 31, A.L. 1996 H.B. 1557 & 1489)

Effective 6-13-96



Section 115.537 Hearing on necessity for recount, when.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.537. Hearing on necessity for recount, when. — Not later than five days after the petition is filed, a preliminary hearing shall be held to determine whether there shall be a recount and not to determine what the recount would show. The court shall hear all evidence by the contestant and contestee bearing on the alleged irregularities.

(L. 1977 H.B. 101 § 13.025)

Effective 1-01-78



Section 115.539 Circuit court to order recount of votes, when.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.539. Circuit court to order recount of votes, when. — If the court finds there is a prima facie showing of irregularities which place the result of the primary election in doubt, the court shall order a recount of all votes brought in question by the petition or its answer. Where the issue is drawn over the validity of certain votes cast, a prima facie case is made if the validity of a number of votes equal to or greater than the margin of defeat is placed in doubt. The court may order a recount of all votes brought in question by the petition or its answer at any time if it finds that the primary election result is placed in doubt. All materials and records relating to the contested election may be subpoenaed and all information contained therein shall be subject to the rules of discovery in civil cases. During a recount, the court may hear additional evidence offered by any party bearing on any issue relating to the contested election.

(L. 1977 H.B. 101 § 13.030)

Effective 1-01-78



Section 115.541 Recount, primary election, irregularities in election — how conducted.

Effective 28 Aug 1993

Title IX SUFFRAGE AND ELECTIONS

115.541. Recount, primary election, irregularities in election — how conducted. — 1. Whenever a recount is ordered pursuant to section 115.539, the court shall order all materials and records relating to the contest brought before it, so that the court has the same materials and records as the election judges had while making the count and statements of returns. The court shall have authority to pass upon the form and determine the legality of the votes brought into question and to determine the qualifications of any voter whose vote is brought into question, provided that the name of a voter upon a precinct register for the polling place shall be prima facie evidence of the proper qualifications of the voter. A comparison may be made between the signatures on the identification certificates and those which appear in the precinct registers, and no votes shall be counted except the votes of registered voters and those entitled to vote as provided in section 115.277 without being registered. No votes of any person found by the court to be unqualified to vote at the primary election shall be counted.

2. Whenever a recount of votes cast on paper ballots is ordered pursuant to section 115.539 or 115.601, the court shall proceed to open and count the votes and, after the count has been completed, shall tabulate by voting district the votes cast for the contestant and the contestee.

3. Whenever a recount of votes cast on any voting machine is ordered pursuant to section 115.539 or 115.601, the court shall make visible the registering counters of the machine and, without unlocking the machine against voting, shall record the votes cast on the machine.

4. Whenever a recount of votes cast on ballot cards is ordered pursuant to section 115.539 or 115.601, the court shall supervise a test of the automatic tabulating equipment conducted in the manner provided in section 115.233 and shall cause the votes to be recounted automatically or may order a hand count of the votes. In its discretion, the court may order a new computer program to be made, which shall be tested in the manner provided in section 115.233 before the votes in question are recounted automatically.

(L. 1977 H.B. 101 § 13.035, A.L. 1993 S.B. 31)



Section 115.543 Court to appoint persons making recount — persons authorized to be present during recount.

Effective 28 Aug 1993

Title IX SUFFRAGE AND ELECTIONS

115.543. Court to appoint persons making recount — persons authorized to be present during recount. — Whenever a recount is ordered pursuant to section 115.539 or 115.601, the court shall determine the number of persons necessary to assist with the recount and shall appoint such persons equally from lists submitted to the court by the contestant and the contestee. Each person appointed pursuant to this section shall be a disinterested person and a registered voter of the area in which the contested election was held. Each person so appointed shall take the oath prescribed for and receive the same pay as an election judge in the jurisdiction where he is registered. After being sworn not to disclose any facts uncovered by the recount, except those which are contained in the court report, the contestant and the contestee shall be permitted to be present in person or represented by an attorney at the recount to observe the recount. Each recount shall be completed under the supervision of the court, and the persons appointed to assist with the recount shall perform such duties as the court shall direct. Upon completion of any duties prescribed by the court, the persons appointed to assist with the recount shall make a written and signed report of their findings to the court. The findings of the persons appointed to assist with the recount shall be prima facie evidence of the facts stated therein, but any person present at the examination of the votes may be a witness to contradict the findings. No one other than the election authority, representatives of the court, the contestant and contestee, their attorneys, and those specifically appointed by the court to assist with the recount shall be present during any recount ordered pursuant to the provisions of section 115.539.

(L. 1977 H.B. 101 § 13.040, A.L. 1993 S.B. 31)



Section 115.545 Court to render judgment, when — effect of judgment.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.545. Court to render judgment, when — effect of judgment. — Upon completion of the procedures provided for in this subchapter, the court shall render its judgment based upon the issues of law and fact and cause a certified copy of its judgment to be transmitted to each affected election authority and to the secretary of state. Each election authority to which a copy of the judgment is sent and the secretary of state shall correct their records to conform to the judgment.

(L. 1977 H.B. 101 § 13.045)

Effective 1-01-78



Section 115.547 Contestant to post bond, when.

Effective 28 Aug 1988

Title IX SUFFRAGE AND ELECTIONS

115.547. Contestant to post bond, when. — In each case of a contested primary election, the court may require the contestant to post bond for the costs and expenses of the election contest. The costs and expenses of any election contest, including the cost and expense of a recount, may be adjudged against the unsuccessful party with the payment of the costs and expenses enforceable as in civil cases.

(L. 1977 H.B. 101 § 13.050, A.L. 1988 H.B. 933, et al.)



Section 115.549 New primary election may be ordered, when.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.549. New primary election may be ordered, when. — If any court trying a contested primary election determines there were irregularities of sufficient magnitude to cast doubt on the validity of the initial election, it may order a new primary election for the contested office. The order shall set the date of the election, which shall not be less than fourteen or more than thirty days after the order is issued, and shall be sent by the clerk of the court to each election authority responsible for conducting the special election. In its order, the court shall specify the name of each candidate for the office to be voted on at the special election, and the election shall be conducted and the votes counted as in other primary elections. Notice of the election shall be given in such manner as the court directs. The person receiving the highest number of votes at a special party primary election shall be his party's nominee for the contested office. The requisite number of persons receiving the highest number of votes at any other special primary election shall be the nominees for the office.

(L. 1977 H.B. 101 § 13.055)

Effective 1-01-78

(1980) Legislative intent in Election Act was that primary election contests be fully decided prior to general election. Black v. Bockenkamp (A.), 607 S.W.2d 176.



Section 115.551 Appeal, how taken.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.551. Appeal, how taken. — Either party to the contest may appeal the judgment of the circuit court to the court of appeals of the appropriate jurisdiction, who shall give the case preference in the order of hearing to all other cases, modify its rules to the extent necessary in order to conclude the appeal as many days prior to the general election as possible and hear the case in the manner of appeals of cases in equity. The practice and procedure prescribed in civil actions shall be followed in all respects not inconsistent with the provisions of sections 115.527 to 115.551. In every case of such appeal, a bond with sufficient sureties conditioned for the payment of the costs accrued and to accrue in the cause may be required by any court in which the case is* pending.

(L. 1977 H.B. 101 § 13.060)

Effective 1-01-78

*Word "in" appears in original rolls.

(1979) There is no doubt the legislature in the comprehensive Election Act intended primary election contests to be fully decided prior to the general election. Edwards v. Kelly (A.), 578 S.W.2d 357.

(1980) Legislative intent in Election Act was that primary election contests be fully decided prior to general election. Black v. Bockenkamp (A.), 607 S.W.2d 176.



Section 115.553 Candidate may challenge returns — registered voter of area may contest result.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.553. Candidate may challenge returns — registered voter of area may contest result. — 1. Any candidate for election to any office may challenge the correctness of the returns for the office, charging that irregularities occurred in the election.

2. The result of any election on any question may be contested by one or more registered voters from the area in which the election was held. The petitioning voter or voters shall be considered the contestant and the officer or election authority responsible for issuing the statement setting forth the result of the election shall be considered the contestee. In any such contest, the proponents and opponents of the ballot question shall have the right to engage counsel to represent and act for them in all matters involved in and pertaining to the contest.

(L. 1977 H.B. 101 § 13.100)

Effective 1-01-78

(2015) Post-election challenge to ballot titles may be brought under this chapter, unless the issue has been previously litigated and determined. Dotson v. Kander, 464 S.W.3d 190 (Mo.).



Section 115.555 Contest of state office election to be heard by supreme court.

Effective 02 Jan 1979, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.555. Contest of state office election to be heard by supreme court. — All contested elections for the office of governor, lieutenant governor, secretary of state, attorney general, state treasurer and state auditor shall be heard and determined by the supreme court. Likewise, all contests to the results of elections on constitutional amendments, on state statutes submitted or referred to the voters, and on questions relating to the retention of appellate and circuit judges subject to Article V, Section 25 of the State Constitution shall be heard and determined by the supreme court.

(L. 1977 H.B. 101 § 13.105, A.L. 1978 H.B. 1634)

Effective 1-02-79



Section 115.557 Election contest to be filed, when.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.557. Election contest to be filed, when. — Not later than thirty days after the official announcement of the election result by the secretary of state, any person authorized by section 115.553 who wishes to contest the election for any office or on any question provided in section 115.555, shall file a verified petition in the office of the clerk of the supreme court. The petition shall set forth the points on which the contestant wishes to contest the election and the facts he will prove in support of such points, and shall pray leave to produce his proof. The supreme court shall have exclusive jurisdiction over all matters relating to the contest and may issue appropriate orders to all election authorities in the area in which the contested election was held.

(L. 1977 H.B. 101 § 13.110)

Effective 1-01-78



Section 115.559 Procedure after filing of petition.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.559. Procedure after filing of petition. — 1. Immediately after a petition is filed, the clerk of the supreme court shall issue a summons upon the petition to the contestee, returnable by the day designated by the supreme court to the supreme court. The summons shall be served in any county of the state in the same manner provided for service of process in civil actions. If the contestee cannot be found within two days, the summons shall be served by leaving the summons and a copy of the petition at the residence address shown on the contestee's declaration of candidacy and by posting the summons in a conspicuous place in the office of the clerk of the supreme court.

2. Immediately after the petition is filed, the clerk of the supreme court shall send by certified or registered mail a certified copy of the petition to the secretary of state and to each election authority responsible for conducting the election in any area where an alleged irregularity occurred.

3. Not later than fifteen days after the petition is filed, the contestee may file an answer to the petition, specifying reasons why his nomination should not be contested. If the contestee wishes to contest the validity of any votes given to the contestant, he shall set forth in his answer the votes he wishes to contest and the facts he will prove in support of such contest and shall pray leave to produce his proof.

(L. 1977 H.B. 101 § 13.115)

Effective 1-01-78



Section 115.561 Commissioner to take testimony, appointed, when — powers of commissioner.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.561. Commissioner to take testimony, appointed, when — powers of commissioner. — 1. Immediately upon the filing of a petition and answer, if there is any, the supreme court shall appoint a commissioner of the court to take the testimony of witnesses at such times and places as the court shall order. The order shall specify the points and facts in regard to which testimony is to be taken and the time when the commissioner shall make his report to the court.

2. Upon appointment by the court, the commissioner shall proceed to procure the attendance of witnesses, and to take and certify testimony as directed. The contestant and contestee shall have the right to attend the examination of all witnesses and to cross-examine, but no testimony shall be taken except on the points and facts specified in the court order. The commissioner shall have authority to administer oaths, take depositions, compel the attendance of witnesses by summons and attachment, require such witnesses to testify and to compel discovery in accordance with the rules of discovery in civil cases.

(L. 1977 H.B. 101 § 13.120)

Effective 1-01-78



Section 115.563 Contests for office of senator or representative to be heard by respective body.

Effective 20 May 1982, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.563. Contests for office of senator or representative to be heard by respective body. — 1. All contested elections for the office of state senator shall be heard and determined by the state senate. All contested elections for the office of state representative shall be heard and determined by the state house of representatives.

2. Any contest based on the qualifications of a candidate for the office of state senator or state representative which have not been adjudicated prior to the general election shall be determined by the state senate or the state house of representatives, as the case may be.

(L. 1977 H.B. 101 § 13.201, A.L. 1982 S.B. 526)

Effective 5-20-82



Section 115.565 Contests for house or senate seats, where and how filed.

Effective 20 May 1982, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.565. Contests for house or senate seats, where and how filed. — Not later than thirty days after the official announcement of the election result is issued by the secretary of state, any candidate who wishes to contest the election for an office provided in section 115.563 shall file a verified petition with the president of the senate or the speaker of the house, as the case may be. In the case of contests based on the qualifications of a candidate for an office provided in section 115.563, not later than thirty days after the results of the general election have been certified by the secretary of state, any candidate who wishes to contest the qualifications of another candidate shall file a verified petition with the president of the senate or the speaker of the house, as the case may be. The petition shall set forth the points on which the contestant wishes to contest the election and the facts he will prove in support of such points. The state senate or the state house of representatives, as the case may be, shall have exclusive jurisdiction over all matters relating to the contest and may issue appropriate orders, under the hand of the president of the senate or the speaker of the house, to all election authorities in the area in which the contested election was held.

(L. 1977 H.B. 101 § 13.205, A.L. 1982 S.B. 526)

Effective 5-20-82



Section 115.567 Contestee, service on, how made — notice to secretary of state — time for filing answer.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.567. Contestee, service on, how made — notice to secretary of state — time for filing answer. — 1. At the time of filing, the contestee shall be served with a copy of the petition by the contestant or his representative. With the copy of the petition shall be included a written notice of the time and place of the petition's filing, the grounds on which the election is contested, the time and place for the taking of depositions and the names of all witnesses to be examined. If the contestee is not found within two days after the petition is filed, the copy of the petition and notice shall be left at the residence address shown on contestee's declaration of candidacy and by posting the petition in a conspicuous place in the office of the secretary of the senate or the chief clerk of the house, as the case may be.

2. At the time of filing, a copy of the petition and notice shall also be transmitted to the secretary of state and each election authority responsible for conducting the election in any area where an alleged irregularity occurred.

3. Not later than fifteen days after the petition is filed, the contestee may file an answer to the petition, specifying reasons why his election should not be contested. At the time of filing, a copy of the answer shall be transmitted to the contestant. If the contestee wishes to contest the validity of any votes given to the contestant, he shall include in his answer a notice of the time and place for the taking of depositions, the grounds on which the votes will be contested, and the names of all witnesses to be examined.

(L. 1977 H.B. 101 § 13.210)

Effective 1-01-78



Section 115.569 Depositions, when taken — civil discovery rules to apply.

Effective 20 May 1982, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.569. Depositions, when taken — civil discovery rules to apply. — Immediately upon the filing of a petition and answer, the taking of depositions may commence at the option of the contestant, and the persons selected by the contestant and contestee to take depositions shall immediately issue subpoenas to the witnesses, commanding them to appear and give testimony at the time and place specified. The taking of depositions and all related matters shall be subject to the rules of discovery in civil cases. Either the contestant or the contestee may, without notice, take rebutting testimony at the time and place specified for the taking of depositions.

(L. 1977 H.B. 101 § 13.215, A.L. 1982 S.B. 526)

Effective 5-20-82



Section 115.571 Evidence to be received, form, contents.

Effective 20 May 1982, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.571. Evidence to be received, form, contents. — 1. Evidence received by the senate or house may be either by depositions taken pursuant to section 115.569 or by witnesses subpoenaed for personal appearance before the senate or house.

2. No testimony shall be received in the taking of depositions which does not relate to the points specified in the notices.

3. All testimony taken shall be certified by the persons appointed to take the depositions to the president of the senate or to the speaker of the house, as the case may be.

(L. 1977 H.B. 101 § 13.220, A.L. 1982 S.B. 526)

Effective 5-20-82



Section 115.573 No appeal from decision of house or senate.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.573. No appeal from decision of house or senate. — The determination made by the state senate or the state house of representatives on a contested election shall be final and not subject to court review.

(L. 1977 H.B. 101 § 13.225)

Effective 1-01-78



Section 115.575 Contests for office of circuit judge, where heard — other contests, where heard — filing in incorrect circuit, procedure.

Effective 28 Aug 2003

Title IX SUFFRAGE AND ELECTIONS

115.575. Contests for office of circuit judge, where heard — other contests, where heard — filing in incorrect circuit, procedure. — 1. Notwithstanding any provision of this chapter to the contrary, all contested elections for the office of circuit or associate circuit judge not subject to the provisions of Article V, Section 25 of the State Constitution, whether contested on the basis of qualification, irregularity, or other cause, or for recount other than the automatic recount provided for in section 115.601, and whether in a primary or general election, shall be filed in and heard and determined by an adjoining circuit court selected by the contestant.

2. All contested elections on any office or question other than those provided for in sections 115.555, 115.563 and subsection 1 of this section shall be heard and determined by the circuit court of any circuit, selected by the contestant, in which all or any part of the election was held and in which any alleged irregularity occurred. The contestant shall only be required to file one petition with the circuit court for each election contest regardless of the number of counties within the court's jurisdiction.

3. If a petition contesting any election is filed in an incorrect circuit, the court in which it is filed shall have jurisdiction and shall promptly transfer the suit to the correct circuit court.

(L. 1977 H.B. 101 § 13.301, A.L. 1978 H.B. 1634, A.L. 1997 S.B. 132 merged with S.B. 248, A.L. 2003 H.B. 133)



Section 115.577 Time in which election contest may be filed.

Effective 28 Aug 1997

Title IX SUFFRAGE AND ELECTIONS

115.577. Time in which election contest may be filed. — Not later than thirty days after the official announcement of the election result by the election authority, any person authorized by section 115.553 who wishes to contest the election for any office or on any question provided in section 115.575 shall file a verified petition in the office of the clerk of the appropriate circuit court. The contestant shall only be required to file one petition with the circuit court for each election contest regardless of the number of counties within the court's jurisdiction. The petition shall set forth the points on which the contestant wishes to contest the election and the facts he will prove in support of such points, and shall pray leave to produce his proof. The circuit court in which the petition is filed shall have exclusive jurisdiction over all matters relating to the contest and may issue appropriate orders to all election authorities in the area in which the contested election was held.

(L. 1977 H.B. 101 § 13.305, A.L. 1997 S.B. 132)



Section 115.579 Duty of circuit clerk upon filing of petition — answer, when due.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.579. Duty of circuit clerk upon filing of petition — answer, when due. — 1. Immediately after a petition is filed, the clerk of the circuit court shall issue a summons upon the petition to the contestee, returnable by the day designated by the circuit court to the circuit court. The summons shall be served in any county of the state in the same manner provided for service of process in civil actions. If the contestee cannot be found within two days, the summons shall be served by leaving the summons and a copy of the petition at the residence address shown on the contestee's declaration of candidacy and by posting the summons in a conspicuous place in the office of the clerk of the circuit court.

2. Immediately after the petition is filed, the clerk of the circuit court shall send by certified or registered mail a certified copy of the petition to the election authority responsible for issuing a statement announcing the results of the contested election and to each election authority responsible for conducting the election in any area where an alleged irregularity occurred.

3. Not later than fifteen days after the petition is filed, the contestee may file an answer to the petition, specifying reasons why his nomination should not be contested. If the contestee wishes to contest the validity of any votes given to the contestant, he shall set forth in his answer the votes he wishes to contest and the facts he will prove in support of such contest and shall pray leave to produce his proof.

(L. 1977 H.B. 101 § 13.310)

Effective 1-01-78



Section 115.581 Case to be tried, when.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.581. Case to be tried, when. — Immediately upon the filing of a petition and answer, if there is any, the court shall proceed to try the case and may at once appoint a commissioner to take testimony in the same way and manner as provided for the contest of state offices in section 115.561.

(L. 1977 H.B. 101 § 13.315)

Effective 1-01-78



Section 115.583 Recount of votes ordered, when.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.583. Recount of votes ordered, when. — If the court or legislative body hearing a contest finds there is a prima facie showing of irregularities which place the result of any contested election in doubt, the court or legislative body shall order a recount of all votes brought in question by the petition or its answer. Where the issue is drawn over the validity of certain votes cast, a prima facie case is made if the validity of a number of votes equal to or greater than the margin of defeat is placed in doubt. The court or legislative body may order a recount of all votes brought in question by the petition or its answer at any time if it finds that the election result is placed in doubt. All materials and records relating to the contested election may be subpoenaed, and all information contained therein shall be subject to the rules of discovery in civil cases. During a recount, the court may hear additional evidence offered by any party bearing on any issue relating to the contested election.

(L. 1977 H.B. 101 § 13.400)

Effective 1-01-78



Section 115.585 Recounts, how conducted.

Effective 28 Aug 1993

Title IX SUFFRAGE AND ELECTIONS

115.585. Recounts, how conducted. — 1. Whenever a recount is ordered pursuant to section 115.583 or 115.601, the court or legislative body trying the contest shall issue a writ to each election authority responsible for conducting the election in any area in which an alleged irregularity occurred, commanding the election authority to prepare its office and all records and materials relating to the contested election for the recount. Such writ shall be served immediately on the election authority by the sheriff of the county. Upon receipt of a writ, each election authority shall set a day, not more than twenty days after receiving the writ, on which it will have its office and all records and materials relating to the contested election prepared. Immediately upon setting the day, the election authority shall send by certified or registered mail a notice to the court or legislative body issuing the writ. The notice shall set forth the day selected by the election authority for the recount.

2. Whenever a recount is ordered pursuant to section 115.583, the court or legislative body shall have authority to pass upon the form and determine the legality of the votes brought into question and to determine the qualifications of any voter whose vote is brought into question, provided that the name of a voter upon a precinct register for the polling place shall be prima facie evidence of the proper qualifications of the voter. A comparison may be made between the signatures on the identification certificates and those which appear in the precinct registers, and no votes shall be counted except the votes of registered voters and those entitled to vote as provided in subsection 2 of section 115.137 and section 115.277 without being registered. No votes of any person found by the court to be unqualified to vote at the election shall be counted.

3. Whenever a recount of votes cast on paper ballots is ordered pursuant to section 115.583 or 115.601, the court or legislative body shall proceed to open and count the votes and, after the count has been completed, shall tabulate by voting district the votes cast for the contestant and the contestee.

4. Whenever a recount of votes cast on any voting machine is ordered pursuant to section 115.583 or 115.601, the court or legislative body shall make visible the registering counters of the machine and, without unlocking the machine against voting, shall record the votes cast on the machine.

5. Whenever a recount of votes cast on ballot cards is ordered pursuant to section 115.583 or 115.601, the court or legislative body shall supervise a test of the automatic tabulating equipment conducted in the manner provided in section 115.233 and shall cause the votes to be recounted automatically, or may order a hand count of the votes. In its discretion, the court or legislative body may order a new computer program to be made, which shall be tested in the manner provided in section 115.233 before the votes in question are recounted automatically.

(L. 1977 H.B. 101 § 13.410, A.L. 1993 S.B. 31)



Section 115.587 Persons conducting recount, how selected.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.587. Persons conducting recount, how selected. — Whenever a recount is ordered pursuant to section 115.583 or 115.601, the court or legislative body shall determine the number of persons necessary to assist with the recount and shall appoint such persons equally from lists submitted to the court or legislative body by the contestant and the contestee. Each person appointed pursuant to this section shall be a disinterested person and a registered voter of the area in which the contested election was held. Each person so appointed shall take the oath prescribed for and receive the same pay as an election judge in the jurisdiction where he is registered. After being sworn not to disclose any facts uncovered by the recount, except those which are contained in the court or legislative report, the contestant and the contestee shall be permitted to be present in person or represented by an attorney at the recount and to observe the recount. Each recount shall be completed under the supervision of the court or legislative body, and the persons appointed to assist with the recount shall perform such duties as the court or legislative body shall direct. Upon completion of any duties prescribed by the court or legislative body, the persons appointed to assist with the recount shall make a written and signed report of their findings to the court or legislative body. The findings of the persons appointed to assist with the recount shall be prima facie evidence of the facts stated therein, but any person present at the examination of the votes may be heard as a witness to contradict the findings. No one other than the election authority, representatives of the court or legislative body, the contestant and contestee, their attorneys, and those specifically appointed by the court or legislative body to assist with the recount shall be present during any recount ordered pursuant to the provisions of section 115.583 or 115.601.

(L. 1977 H.B. 101 § 13.415)

Effective 1-01-78



Section 115.589 Records to be corrected to reflect judgment.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.589. Records to be corrected to reflect judgment. — Each court or legislative body authorized to determine contested elections shall hear and determine each contest at the earliest opportunity after the official announcement of the results of the election has been made. Upon completion of the procedures provided for in this subchapter, the court or legislative body shall render its judgment based upon the issues of law and fact and cause a certified copy of its judgment to be transmitted to each affected election authority and to the secretary of state. Each election authority to which a copy of the judgment is sent and the secretary of state shall correct their records to conform to the judgment.

(L. 1977 H.B. 101 § 13.420)

Effective 1-01-78



Section 115.591 Contestant to post bond, when.

Effective 28 Aug 1988

Title IX SUFFRAGE AND ELECTIONS

115.591. Contestant to post bond, when. — In each case of a contested election, the court or legislative body may require the contestant to post bond for the costs and expenses of the election contest. The costs and expenses of any election contest, including the cost and expense of a recount, may be adjudged against the unsuccessful party with payment of the costs and expenses enforceable as in civil cases.

(L. 1977 H.B. 101 § 13.425, A.L. 1988 H.B. 933, et al.)



Section 115.593 New election ordered, when.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.593. New election ordered, when. — If the court or legislative body trying a contested election determines there were irregularities of sufficient magnitude to cast doubt on the validity of the initial election, it may order a new election for the contested office or on the contested question. The order shall set the date of the election and shall be sent by the clerk of the court or the secretary of the senate or the chief clerk of the house of representatives, as the case may be, to each election authority responsible for conducting the special election. In its order, the court or legislative body shall specify the name of each candidate for the office to be voted on at the special election, or the ballot title of the question to be voted on at the special election, and the election shall be conducted and the votes counted as in other elections. Notice of the election shall be given in such manner as the court or legislative body directs. The person receiving the highest number of votes at the special election shall be deemed elected and entitled to assume office, or the question submitted at the special election shall be deemed approved if a majority of the votes at the special election are cast in favor of the question.

(L. 1977 H.B. 101 § 13.430)

Effective 1-01-78

(1989) Because voting by unqualified voters is an irregularity examined by the court in conducting a recount, it follows that such an irregularity may be considered in determining whether a new election should be ordered. When a number of voters are found to be disqualified and that number equals or exceeds the margin of the apparent victor, there are “irregularities of sufficient magnitude to cast doubt on the validity of the initial election.” (Mo. banc) Marre v. Reed, 775 S.W.2d 951.



Section 115.595 Person holding certificate of election to hold office pending outcome — question shall be deemed decided as shown by returns pending outcome.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.595. Person holding certificate of election to hold office pending outcome — question shall be deemed decided as shown by returns pending outcome. — 1. In each case of a pending election contest for an office, the person holding the certificate of election may qualify and take the office at the time specified by law and exercise the duties of the office until the contest has been decided. If the contest is decided against the contestee, the court or legislative body trying the contest shall make an order for him to give up the office to the person determined to be entitled to the office and to deliver to such person all books, records, papers, property and effects pertaining to the office. The court or legislative body trying the contest may enforce the order by attachment or other proper process. If for any reason the person determined to be entitled to the office does not or cannot take office, a vacancy shall exist to be filled in the manner provided by law.

2. In each case of a pending election contest on a question, the question shall be deemed approved or disapproved as shown by the official returns of the election until the contest is decided. When the contest is decided, the question shall be deemed approved or disapproved in accordance with the decision as of the day the contest is decided, or as of the day it would otherwise have been deemed approved or disapproved, whichever is later.

(L. 1977 H.B. 101 § 13.435)

Effective 1-01-78



Section 115.597 Appeal from circuit court decisions allowed, procedure for.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.597. Appeal from circuit court decisions allowed, procedure for. — In all cases of contested elections, except contested elections heard by the supreme court or the state senate or house of representatives, the right of appeal shall exist, and appeals may be taken in the same time or manner and to the same courts as is provided by law for appeals in cases in equity. The practice and procedure prescribed in civil actions shall be followed in all respects not inconsistent with the provisions of sections 115.553 to 115.583. Upon the filing of any such appeal, the court shall give the case preference in the order of hearing to all other cases and modify its rules to the extent necessary to conclude the appeal as quickly as possible. In every case of such appeal, a bond with sufficient sureties conditioned for the payment of the costs accrued and to accrue in the cause may be required by any court in which the case is pending.

(L. 1977 H.B. 101 § 13.440)

Effective 1-01-78



Section 115.599 Parties may subpoena witnesses and take depositions.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.599. Parties may subpoena witnesses and take depositions. — In all cases of contested elections, primary and other, the contestant and the contestee shall be allowed process for witnesses, and either party may take depositions, as in civil cases, to be read as evidence at the trial, as is authorized in civil cases. All such depositions shall be filed before the trial is commenced, and may be read in evidence no matter where the witnesses reside.

(L. 1977 H.B. 101 § 13.445)

Effective 1-01-78



Section 115.600 Recount or new election, procedure — petition by election authority.

Effective 28 Aug 1997

Title IX SUFFRAGE AND ELECTIONS

115.600. Recount or new election, procedure — petition by election authority. — The election authority, if convinced that errors of omission or commission have occurred on the part of the election authority, election judges, or any election personnel in the conduct of an election, may petition the circuit court for a recount or a new election and the court is authorized to order a new election if the evidence provided demonstrates that the irregularities were sufficient to cast doubt on the outcome of the election.

(L. 1983 S.B. 234, A.L. 1997 S.B. 132)

(1990) Remedies available to the Board are limited to filing a petition for a recount. Circuit court was without jurisdiction to order a new election. (Mo.banc) Board of Election Commissioners of St. Louis County v. Knipp, 784 S.W.2d 797.



Section 115.601 Recount authorized when less than one-half of one percent difference in vote — recount, defined.

Effective 28 Aug 2013

Title IX SUFFRAGE AND ELECTIONS

115.601. Recount authorized when less than one-half of one percent difference in vote — recount, defined. — 1. Any contestant in a primary or other election contest who was defeated by less than one percent of the votes cast for the office and any contestant who received the second highest number of votes cast for that office if two or more are to be elected and who was defeated by less than one percent of the votes cast, or any person whose position on a question was defeated by less than one percent of the votes cast on the question, shall have the right to a recount of the votes cast for the office or on the question.

2. In cases where the candidate filed or the ballot question was originally filed with an election authority as defined in section 115.015, such recount shall be requested in accordance with the provisions of section 115.531 or 115.577 and conducted under the direction of the court or the commissioner representing the court trying the contest according to the provisions of this subchapter.

3. In cases where the candidate filed or the ballot question was originally filed with the secretary of state, the defeated candidate or the person whose position on a question was defeated by less than one-half of one percent of the votes cast on the question shall be allowed a recount pursuant to this section by filing with the secretary of state a request for a recount stating that the person or the person's position on a question was defeated by less than one-half of one percent of the votes cast. Such request shall be filed not later than seven days after certification of the election. The secretary of state shall notify all concerned parties of the filing of the request for a recount. The secretary of state shall authorize the election authorities to conduct a recount pursuant to this section if the requesting party or his position on a question was defeated by less than one-half of one percent of the votes cast. The secretary of state shall conduct and certify the results of the recount as the official results in the election within twenty days of receipt of the aforementioned notice of recount.

4. Whenever a recount is requested pursuant to subsection 3 of this section, the secretary of state shall determine the number of persons necessary to assist with the recount and shall appoint such persons equally from lists submitted by the contestant and the opponent who received more votes or a person whose position on a question received more votes than the contestant's position on that question. Each person appointed pursuant to this section shall be a disinterested person and a registered voter of the area in which the contested election was held. Each person so appointed shall take the oath prescribed for and receive the same pay as an election judge in the jurisdiction where the person is registered. After being sworn not to disclose any facts uncovered by the recount, except those which are contained in the report, the contestant and the opponent who received more votes or a person whose position on a question received more votes than the contestant's position on that question shall be permitted to be present in person or represented by an attorney at the recount and to observe the recount. Each recount shall be completed under the supervision of the secretary of state with the assistance of the election authorities involved, and the persons appointed to assist with the recount shall perform such duties as the secretary of state directs. Upon completion of any duties prescribed by the secretary of state the persons appointed to assist with the recount shall make a written and signed report of their findings. The findings of the persons appointed to assist with the recount shall be prima facie evidence of the facts stated therein, but any person present at the examination of the votes may be a witness to contradict the findings. No one other than the secretary of state, the election authorities involved, the contestant and the other witnesses described in this subsection, their attorneys, and those specifically appointed by the secretary of state to assist with the recount shall be present during any recount conducted pursuant to this section.

5. For purposes of this section, "recount" means one additional counting of all votes counted for the office or on the question with respect to which the recount is requested.

(L. 1977 H.B. 101 § 13.450, A.L. 1985 H.B. 620, A.L. 1993 S.B. 31, A.L. 1995 H.B. 484, et al., A.L. 1997 S.B. 132, A.L. 2013 S.B. 99, A.L. 2013 S.B. 99)



Section 115.603 Committees each established party shall maintain.

Effective 07 Jul 2016, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.603. Committees each established party shall maintain. — Each established political party shall have a state committee, a congressional district committee for each congressional district in the state, a judicial district committee for each circuit judge district in the state not subject to the provisions of Article V, Section 25 of the state constitution, a senatorial district committee for each senatorial district in the state, a legislative district committee for each legislative district in the state and a county committee for each county in the state, except any city not within a county which shall have a city committee in lieu of a county committee.

(L. 1977 H.B. 101 § 14.001, A.L. 1978 H.B. 1634, A.L. 2016 H.B. 1477 merged with S.B. 786)

Effective 7-07-16



Section 115.605 Purpose of committee.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.605. Purpose of committee. — Each party committee shall be selected as provided in this subchapter for the purpose of representing and acting for the party in the interim between party conventions.

(L. 1977 H.B. 101 § 14.005)

Effective 1-01-78



Section 115.607 County or city committee, eligibility requirements, selection of.

Effective 07 Jul 2016, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.607. County or city committee, eligibility requirements, selection of. — 1. No person shall be elected or shall serve as a member of a county or city committee who is not, for one year next before the person’s election, both a registered voter of and a resident of the county or city not within a county and the committee district from which the person is elected if such district shall have been so long established, and if not, then of the district or districts from which the same shall have been taken. Except as provided in subsections 2, 3, 4, 5, and 6 of this section, the membership of a county or city committee of each established political party shall consist of a man and a woman elected from each precinct, township, or ward in the county or city not within a county.

2. In each county of the first classification containing the major portion of a city which has over three hundred thousand inhabitants, two members of the committee, a man and a woman, shall be elected from each ward in the city. Any township entirely contained in the city shall have no additional representation on the county committee. The election authority for the county shall, not later than six months after the decennial census has been reported to the President of the United States, divide the most populous township outside the city into eight subdistricts of contiguous and compact territory and as nearly equal in population as practicable. The subdistricts shall be numbered from one upward consecutively, which numbers shall, insofar as practicable, be retained upon reapportionment. Two members of the county committee, a man and a woman, shall be elected from each such subdistrict. Six members of the committee, three men and three women, shall be elected from the second and third most populous townships outside the city. Four members of the committee, two men and two women, shall be elected from the other townships outside the city.

3. In any city which has over three hundred thousand inhabitants, the major portion of which is located in a county with a charter form of government, for the portion of the city located within such county and notwithstanding section 82.110, it shall be the duty of the election authority, not later than six months after the decennial census has been reported to the President of the United States, to divide such cities into not less than twenty-four nor more than twenty-five wards after each decennial census. Wards shall be so divided that the number of inhabitants in any ward shall not exceed any other ward of the city and within the same county, by more than five percent, measured by the number of the inhabitants determined at the preceding decennial census.

4. In each county of the first classification containing a portion, but not the major portion, of a city which has over three hundred thousand inhabitants, ten members of the committee, five men and five women, shall be elected from the district of each state representative wholly contained in the county in the following manner: within six months after each legislative reapportionment, the election authority shall divide each legislative district wholly contained in the county into five committee districts of contiguous territory as compact and as nearly equal in population as may be; two members of the committee, a man and a woman, shall be elected from each committee district. The election authority shall divide the area of the county located within legislative districts not wholly contained in the county into similar committee districts; two members of the committee, a man and a woman, shall be elected from each committee district.

5. In each city not situated in a county, two members of the committee, a man and a woman, shall be elected from each ward.

6. In all counties with a charter form of government and a population of over nine hundred thousand inhabitants, the county committee persons shall be elected from each township. Within ninety days after August 28, 2002, and within six months after each decennial census has been reported to the President of the United States, the election authority shall divide the county into twenty-eight compact and contiguous townships containing populations as nearly equal in population to each other as is practical.

7. If any election authority has failed to adopt a reapportionment plan by the deadline set forth in this section, the county commission, sitting as a reapportionment commission, shall within sixty days after the deadline, adopt a reapportionment plan. Changes of township, ward, or precinct lines shall not affect the terms of office of incumbent party committee members elected from districts as constituted at the time of their election.

(L. 1977 H.B. 101 § 14.010, A.L. 1978 H.B. 1820, A.L. 1982 S.B. 526, A.L. 1986 H.B. 1471, et al., A.L. 1993 S.B. 31, A.L. 2002 S.B. 675, A.L. 2004 H.B. 988, A.L. 2016 H.B. 1477 merged with S.B. 786)

Effective 7-07-16

(2004) As political party offices do not constitute public offices, section requiring equal gender representation of a county committee does not violate state constitutional guarantees. Tompras v. Board of Election Commissioners of St. Louis County, 136 S.W.3d 65 (Mo.banc).



Section 115.609 County or city committee members, when elected (St. Louis City and County).

Effective 07 Jul 2016, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.609. County or city committee members, when elected (St. Louis City and County). — In each city not situated in a county and in each county which has over nine hundred thousand inhabitants, all members of the county or city committee shall be elected at the primary election immediately preceding each gubernatorial election and shall hold office until their successors are elected and qualified. In each other county, all members of the county committee shall be elected at each primary election and shall hold office until their successors are elected and qualified.

(L. 1977 H.B. 101 § 14.015, A.L. 2016 H.B. 1477 merged with S.B. 786)

Effective 7-07-16



Section 115.611 County or city committee members, filing fees.

Effective 07 Jul 2016, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.611. County or city committee members, filing fees. — 1. Except as provided in subsection 4 of section 115.613, any registered voter of the county or a city not within a county may have such voter’s name printed on the primary ballot of such voter’s party as a candidate for county or city committeeman or committeewoman by filing a declaration of candidacy in the office of the county or city election authority and by paying any filing fee required by subsection 2 of this section.

2. Before filing such candidate’s declaration of candidacy, candidates for county or city committeeman or county or city committeewoman shall pay to the treasurer of such candidate’s party’s county or city committee, or submit to the county or city election authority to be forwarded to the treasurer of such candidate’s party’s committee, a certain sum of money, as follows:

(1) One hundred dollars if such candidate is a candidate for county or city committeeman or committeewoman in any county which has or hereafter has over nine hundred thousand inhabitants or in any city not situated in a county;

(2) Twenty-five dollars if such candidate is a candidate for county committeeman or committeewoman in any county of the first class containing the major portion of a city which has over three hundred thousand inhabitants; or

(3) Except as provided in subdivisions (1) and (2) of this subsection, no candidate for county committeeman or committeewoman shall be required to pay a filing fee.

3. Any person who cannot pay the fee to file as a candidate for county or city committeeman or committeewoman may have the fee waived by filing a declaration of inability to pay and a petition with the official with whom such candidate files such candidate’s declaration of candidacy. The provisions of section 115.357 shall apply to all such declarations and petitions.

4. No person’s name shall be printed on any official primary ballot as a candidate for county or city committeeman or committeewoman unless the person has filed a declaration of candidacy with the proper election authority not later than 5:00 p.m. on the last Tuesday in March immediately preceding the primary election.

(L. 1977 H.B. 101 § 14.020, A.L. 1982 S.B. 526, A.L. 1983 S.B. 234, A.L. 1996 H.B. 1477 merged with H.B. 1557 & 1489, A.L. 2016 H.B. 1477 merged with S.B. 786)

Effective 7-07-16



Section 115.613 Committeeman and committeewoman, how selected — tie vote, effect of — if no person elected a vacancy created — single candidate, effect.

Effective 07 Jul 2016, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.613. Committeeman and committeewoman, how selected — tie vote, effect of — if no person elected a vacancy created — single candidate, effect. — 1. Except as provided in subsection 4 of this section, the qualified man and woman receiving the highest number of votes from each committee district for committeeman and committeewoman of a party shall be members of the county or city committee of the party.

2. If two or more qualified persons receive an equal number of votes for county or city committeeman or committeewoman of a party and a higher number of votes than any other qualified person from the party, a vacancy shall exist on the county or city committee which shall be filled by a majority of the committee in the manner provided in section 115.617.

3. If no qualified person is elected county or city committeeman or committeewoman from a committee district for a party, a vacancy shall exist on the county or city committee which shall be filled by a majority of the committee in the manner provided in section 115.617.

4. The provisions of this subsection shall apply only in any county or city where no filing fee is required for filing a declaration of candidacy for committeeman or committeewoman in a committee district. If only one qualified candidate has filed a declaration of candidacy for committeeman or committeewoman in a committee district for a party prior to the deadline established in this chapter, no election shall be held for committeeman or committeewoman in the committee district for that party and the election authority shall certify the qualified candidate in the same manner and at the same time as candidates elected pursuant to subsection 1 of this section are certified. If no qualified candidate files for committeeman or committeewoman in a committee district for a party, no election shall be held and a vacancy shall exist on the county or city committee which shall be filled by a majority of the committee in the manner provided in section 115.617.

(L. 1977 H.B. 101 § 14.025, A.L. 1996 H.B. 1477 merged with H.B. 1557 & 1489, A.L. 1999 H.B. 676, A.L. 2002 H.B. 1342 merged with S.B. 675, A.L. 2016 H.B. 1477 merged with S.B. 786)

Effective 7-07-16



Section 115.615 County committee to meet and organize, when.

Effective 28 Aug 1999

Title IX SUFFRAGE AND ELECTIONS

115.615. County committee to meet and organize, when. — In years when a primary election is held pursuant to subsection 2 of section 115.121, each county committee shall meet at the county seat on the third Tuesday of August. In each city not situated in a county, the city committee shall meet on the same day at such place within the city as the chair of the current city committee may designate. In all counties of the first, second and third classification the county courthouse shall be made available for such meetings and any other county political party meeting at no charge to the party committees. At the meeting, each committee shall organize by electing one of its members as chair and one of its members as vice chair, a man and a woman, and a secretary and a treasurer, a man and a woman, who may or may not be members of the committee. The county chair and vice chair so elected shall by virtue thereof become members of the party congressional, senatorial and judicial committees of the district of which their county is a part.

(L. 1977 H.B. 101 § 14.030, A.L. 1997 H.B. 41, A.L. 1999 H.B. 676)



Section 115.617 Vacancy, how filled.

Effective 07 Jul 2016, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.617. Vacancy, how filled. — Whenever a member of any county or city committee dies, resigns, or ceases to be a registered voter of or a resident of the county or a city not within a county or the committee district from which he is elected, a vacancy shall exist on the committee. A majority of the committee shall elect another person to fill the vacancy who, for one year next before his election, shall have been both a registered voter of and a resident of the county or city and the committee district. The person selected to fill the vacancy shall serve the remainder of the vacated term.

(L. 1977 H.B. 101 § 14.035, A.L. 1982 S.B. 526, A.L. 1986 H.B. 1471, et al., A.L. 1987 H.B. 384 Revision, A.L. 2016 H.B. 1477 merged with S.B. 786)

Effective 7-07-16



Section 115.619 Composition of legislative, congressional, senatorial, and judicial district committees.

Effective 07 Jul 2016, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.619. Composition of legislative, congressional, senatorial, and judicial district committees. — 1. A legislative district committee shall consist of the precinct, ward, or township committeeman and committeewoman from such precincts, wards, or townships included in whole or in part of the legislative district. There shall be elected from the membership of each legislative district committee a chairman and a vice chairman, one of whom shall be a woman and one of whom shall be a man, and each legislative district at the same time shall elect a secretary and a treasurer, one of whom shall be a woman and one of whom shall be a man, but who may or may not be members of the legislative district committee. Party state committees may provide for voting by proxy and for weighted or fractional voting.

2. The congressional, senatorial, or judicial committee of a district which is composed of:

(1) One or more whole counties; or

(2) One or more whole counties and part of one or more counties;

­­

­

3. The congressional, senatorial, or judicial committee of a district which consists of:

(1) Parts of one or more counties;

(2) Part of a city not within the county;

(3) A whole city not within a county; or

(4) Part of a city not within a county and parts of one or more counties;

­­

­

(L. 1977 H.B. 101 § 14.040, A.L. 1988 H.B. 933, et al., A.L. 1990 S.B. 862, A.L. 1997 S.B. 132, A.L. 2016 H.B. 1477 merged with S.B. 786)

Effective 7-07-16



Section 115.620 Proxy voting, requirements.

Effective 07 Jul 2016, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.620. Proxy voting, requirements. — Provisions for proxy voting for district committees organized under section 115.621 may be made by a political party. In the event that such provisions are not made, proxy voting shall only be allowed for legislative, congressional, senatorial, and judicial district committee meetings. In any event, a person may only serve as a proxy voter if such person is legally permitted to vote in the district in which the proxy resides.

(L. 2016 H.B. 1477 merged with S.B. 786)

Effective 7-07-16



Section 115.621 Congressional, legislative, senatorial and judicial district committees to meet and organize, when.

Effective 07 Jul 2016, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.621. Congressional, legislative, senatorial and judicial district committees to meet and organize, when. — 1. Notwithstanding any other provision of this section to the contrary, any legislative, senatorial, or judicial district committee that is wholly contained within a county or a city not within a county may choose to meet on the same day as the respective county or city committee. All other committees shall meet as otherwise prescribed in this section.

2. The members of each county committee shall meet at the county seat not earlier than two weeks after each primary election but in no event later than the third Saturday after each primary election, at the discretion of the chairman at the committee. In each city not within a county, the city committee shall meet on the same day at the city hall. In all counties of the first, second, and third classification, the county courthouse shall be made available for such meetings and any other county political party meeting at no charge to the party committees. In all cities not within a county, the city hall shall be made available for such meetings and any other city political party meeting at no charge to the party committees. At the meeting, each committee shall organize by electing two of its members, a man and a woman, as chair and vice chair, and a man and a woman who may or may not be members of the committee as secretary and treasurer.

3. The members of each congressional district committee shall meet at some place and time within the district, to be designated by the current chair of the committee, not earlier than five weeks after each primary election but in no event later than the sixth Saturday after each primary election. The county courthouse in counties of the first, second and third classification in which the meeting is to take place, as designated by the chair, shall be made available for such meeting and any other congressional district political party committee meeting at no charge to the committee. At the meeting, the committee shall organize by electing one of its members as chair and one of its members as vice chair, one of whom shall be a woman and one of whom shall be a man, and a secretary and a treasurer, one of whom shall be a woman and one of whom shall be a man, who may or may not be members of the committee.

4. The members of each legislative district committee shall meet at some place and date within the legislative district or within one of the counties in which the legislative district exists, to be designated by the current chair of the committee, not earlier than three weeks after each primary election but in no event later than the fourth Saturday after each primary election. The county courthouse in counties of the first, second and third classification in which the meeting is to take place, as designated by the chair, shall be made available for such meeting and any other legislative district political party committee meeting at no charge to the committee. At the meeting, the committee shall organize by electing two of its members, a man and a woman, as chair and vice chair, and a man and a woman who may or may not be members of the committee as secretary and treasurer.

5. The members of each senatorial district committee shall meet at some place and date within the district, to be designated by the current chair of the committee, if there is one, and if not, by the chair of the congressional district in which the senatorial district is principally located, not earlier than four weeks after each primary election but in no event later than the fifth Saturday after each primary election. The county courthouse in counties of the first, second and third classification in which the meeting is to take place, as so designated pursuant to this subsection, shall be made available for such meeting and any other senatorial district political party committee meeting at no charge to the committee. At the meeting, the committee shall organize by electing one of its members as chair and one of its members as vice chair, one of whom shall be a woman and one of whom shall be a man, and a secretary and a treasurer, one of whom shall be a woman and one of whom shall be a man, who may or may not be members of the committee.

6. The members of each senatorial district shall also meet at some place within the district, to be designated by the current chair of the committee, if there is one, and if not, by the chair of the congressional district in which the senatorial district is principally located, on the Saturday after each general election. At the meeting, the committee shall proceed to elect two registered voters of the district, one man and one woman, as members of the party’s state committee.

7. The members of each judicial district may meet at some place and date within the judicial district or within one of the counties in which the judicial district exists, to be designated by the current chair of the committee or the chair of the congressional district committee, not earlier than six weeks after each primary election but in no event later than the seventh Saturday after each primary election. The county courthouse in counties of the first, second and third classification in which the meeting is to take place, as so designated pursuant to this subsection, shall be made available for such meeting and any other judicial district political party committee meeting at no charge to the committee. At the meeting, the committee shall organize by electing two of its members, a man and a woman, as chair and vice chair, and a man and a woman who may or may not be members of the committee as secretary and treasurer.

(L. 1977 H.B. 101 § 14.041, A.L. 1988 H.B. 933, et al., A.L. 1994 S.B. 650, A.L. 1997 H.B. 41 merged with S.B. 132, A.L. 1999 H.B. 676, A.L. 2016 H.B. 1477 merged with S.B. 786)

Effective 7-07-16



Section 115.623 State committee to meet and organize, when.

Effective 01 Jan 1995, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.623. State committee to meet and organize, when. — The members of the state committee elected as provided in section 115.621 shall meet at a time and place to be designated by the current state committee chairman. The meeting shall occur no earlier than two weeks following the election of members to the state committee. At the meeting, the committee shall organize by electing a chairman and a vice chairman, one of whom shall be a woman, and a secretary and a treasurer, one of whom shall be a woman, and who may or may not be members of the committee. In the event a vacancy shall occur in the office of chairman, a vacancy shall also be declared in the office of vice chairman and a new election shall be held for filling the vacancies of both chairman and vice chairman, one of whom shall be a woman.

(L. 1977 H.B. 101 § 14.045, A.L. 1983 S.B. 234, A.L. 1986 H.B. 1471, et al., A.L. 1994 S.B. 650)

Effective 1-01-95



Section 115.624 State party committees may remove members, when.

Effective 28 Aug 1999

Title IX SUFFRAGE AND ELECTIONS

115.624. State party committees may remove members, when. — The members of the state committee of a party may remove a member of such committee upon a two-thirds majority vote of all state committee members voting thereon. Upon certification to the secretary of state by the state committee that a two-thirds majority of its members have elected to remove a member, such member shall forfeit his or her office and a vacancy shall exist on said state committee.

(L. 1999 H.B. 676 § 4)



Section 115.625 Convention of delegates of established party authorized.

Effective 28 Aug 1986

Title IX SUFFRAGE AND ELECTIONS

115.625. Convention of delegates of established party authorized. — The state committee of any established political party may, except as otherwise provided by law, call a convention of delegates to be apportioned, chosen or elected in such manner as it may prescribe for the purpose of nominating presidential electors, electing delegates to national conventions, electing members of national committees adopting or making declarations of party principles on national questions, and to do and perform any other act not inconsistent with the law.

(L. 1977 H.B. 101 § 14.050, A.L. 1986 H.B. 879)



Section 115.627 Constitution or bylaws of political committees authorized — how changed.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.627. Constitution or bylaws of political committees authorized — how changed. — A party committee may adopt a constitution or bylaws or both. Such constitution or bylaws may have any provisions not in conflict with the laws of this state. Changes to such party rules may require no greater than a two-thirds vote of the total membership of a committee. Within a sixty-day period after the required committee organizational meeting following each primary election, any such constitution or bylaws may be changed or amended by a majority vote of the total membership of the committee.

(L. 1977 H.B. 101 § 14.055)

Effective 1-01-78



Section 115.629 Four classes of election offenses.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.629. Four classes of election offenses. — There shall be four classes of election offenses consisting of all offenses arising under sections 115.001 to 115.641 and sections 51.450* and 51.460, and such other offenses as are specified by law.

(L. 1977 H.B. 101 § 15.001)

Effective 1-01-78

*Section 51.450 was repealed by S.B. 65, et al., 1987.



Section 115.631 Class one election offenses.

Effective 01 Jan 2017, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.631. Class one election offenses. — The following offenses, and any others specifically so described by law, shall be class one election offenses and are deemed felonies connected with the exercise of the right of suffrage. Conviction for any of these offenses shall be punished by imprisonment of not more than five years or by fine of not less than two thousand five hundred dollars but not more than ten thousand dollars or by both such imprisonment and fine:

(1) Willfully and falsely making any certificate, affidavit, or statement required to be made pursuant to any provision of sections 115.001 to 115.641, including but not limited to statements specifically required to be made "under penalty of perjury"; or in any other manner knowingly furnishing false information to an election authority or election official engaged in any lawful duty or action in such a way as to hinder or mislead the authority or official in the performance of official duties. If an individual willfully and falsely makes any certificate, affidavit, or statement required to be made under section 115.155, including but not limited to statements specifically required to be made "under penalty of perjury", such individual shall be guilty of a class D felony;

(2) Voting more than once or voting at any election knowing that the person is not entitled to vote or that the person has already voted on the same day at another location inside or outside the state of Missouri;

(3) Procuring any person to vote knowing the person is not lawfully entitled to vote or knowingly procuring an illegal vote to be cast at any election;

(4) Applying for a ballot in the name of any other person, whether the name be that of a person living or dead or of a fictitious person, or applying for a ballot in his own or any other name after having once voted at the election inside or outside the state of Missouri;

(5) Aiding, abetting or advising another person to vote knowing the person is not legally entitled to vote or knowingly aiding, abetting or advising another person to cast an illegal vote;

(6) An election judge knowingly causing or permitting any ballot to be in the ballot box at the opening of the polls and before the voting commences;

(7) Knowingly furnishing any voter with a false or fraudulent or bogus ballot, or knowingly practicing any fraud upon a voter to induce him to cast a vote which will be rejected, or otherwise defrauding him of his vote;

(8) An election judge knowingly placing or attempting to place or permitting any ballot, or paper having the semblance of a ballot, to be placed in a ballot box at any election unless the ballot is offered by a qualified voter as provided by law;

(9) Knowingly placing or attempting to place or causing to be placed any false or fraudulent or bogus ballot in a ballot box at any election;

(10) Knowingly removing any legal ballot from a ballot box for the purpose of changing the true and lawful count of any election or in any other manner knowingly changing the true and lawful count of any election;

(11) Knowingly altering, defacing, damaging, destroying or concealing any ballot after it has been voted for the purpose of changing the lawful count of any election;

(12) Knowingly altering, defacing, damaging, destroying or concealing any poll list, report, affidavit, return or certificate for the purpose of changing the lawful count of any election;

(13) On the part of any person authorized to receive, tally or count a poll list, tally sheet or election return, receiving, tallying or counting a poll list, tally sheet or election return the person knows is fraudulent, forged or counterfeit, or knowingly making an incorrect account of any election;

(14) On the part of any person whose duty it is to grant certificates of election, or in any manner declare the result of an election, granting a certificate to a person the person knows is not entitled to receive the certificate, or declaring any election result the person knows is based upon fraudulent, fictitious or illegal votes or returns;

(15) Willfully destroying or damaging any official ballots, whether marked or unmarked, after the ballots have been prepared for use at an election and during the time they are required by law to be preserved in the custody of the election judges or the election authority;

(16) Willfully tampering with, disarranging, altering the information on, defacing, impairing or destroying any voting machine or marking device after the machine or marking device has been prepared for use at an election and during the time it is required by law to remain locked and sealed with intent to impair the functioning of the machine or marking device at an election, mislead any voter at the election, or to destroy or change the count or record of votes on such machine;

(17) Registering to vote knowing the person is not legally entitled to register or registering in the name of another person, whether the name be that of a person living or dead or of a fictitious person;

(18) Procuring any other person to register knowing the person is not legally entitled to register, or aiding, abetting or advising another person to register knowing the person is not legally entitled to register;

(19) Knowingly preparing, altering or substituting any computer program or other counting equipment to give an untrue or unlawful result of an election;

(20) On the part of any person assisting a blind or disabled person to vote, knowingly failing to cast such person's vote as such person directs;

(21) On the part of any registration or election official, permitting any person to register to vote or to vote when such official knows the person is not legally entitled to register or not legally entitled to vote;

(22) On the part of a notary public acting in his official capacity, knowingly violating any of the provisions of sections 115.001 to 115.627 or any provision of law pertaining to elections;

(23) Violation of any of the provisions of sections 115.275 to 115.303, or of any provision of law pertaining to absentee voting;

(24) Assisting a person to vote knowing such person is not legally entitled to such assistance, or while assisting a person to vote who is legally entitled to such assistance, in any manner coercing, requesting or suggesting that the voter vote for or against, or refrain from voting on any question, ticket or candidate;

(25) Engaging in any act of violence, destruction of property having a value of five hundred dollars or more, or threatening an act of violence with the intent of denying a person's lawful right to vote or to participate in the election process; and

(26) Knowingly providing false information about election procedures for the purpose of preventing any person from going to the polls.

(L. 1977 H.B. 101 § 15.005, A.L. 1983 S.B. 234, A.L. 1997 S.B. 132, A.L. 2005 H.B. 353, A.L. 2006 S.B. 1014 & 730, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 115.633 Class two election offenses.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.633. Class two election offenses. — The following offenses, and any others specifically so described by law, shall be class two election offenses and are deemed felonies not connected with the exercise of the right of suffrage. Conviction for any of these offenses shall be punished by imprisonment of not more than five years or by fine of not less than two thousand five hundred dollars but not more than ten thousand dollars or by both such imprisonment and fine:

(1) On the day of election or before the counting of votes is completed, willfully concealing, breaking, or destroying any ballot box used or intended to be used at such election or willfully or fraudulently concealing or removing any ballot box from the custody of the election judges;

(2) Willfully tampering with, disarranging, defacing, materially altering, impairing, or destroying any voting machine or automatic tabulating equipment owned or leased by or loaned to an election authority.

(L. 1977 H.B. 101 § 15.010)

Effective 1-01-78



Section 115.635 Class three election offenses.

Effective 28 Aug 1999

Title IX SUFFRAGE AND ELECTIONS

115.635. Class three election offenses. — The following offenses, and any others specifically so described by law, shall be class three election offenses and are deemed misdemeanors connected with the exercise of the right of suffrage. Conviction for any of these offenses shall be punished by imprisonment of not more than one year or by fine of not more than two thousand five hundred dollars, or by both such imprisonment and fine:

(1) Giving, lending, agreeing to give or lend, offering, promising, or endeavoring to procure, any money or valuable consideration, office, or place of employment, to or for any voter, to or for any person on behalf of any voter, or to or for any person, in order to induce any voter to vote or refrain from voting or corruptly doing any such act on account of such voter having already voted or refrained from voting at any election;

(2) Making use of, or threatening to make use of, any force, violence, or restraint, or inflicting or threatening to inflict any injury, damage, harm or loss upon or against any person, in order to induce or compel such person to vote or refrain from voting at any election;

(3) Impeding or preventing, or attempting to impede or prevent, by abduction, duress or any fraudulent device or contrivance, the free exercise of the franchise of any voter or, by abduction, duress, or any fraudulent device, compelling, inducing, or prevailing upon any voter to vote or refrain from voting at any election;

(4) Giving, or making an agreement to give, any money, property, right in action, or other gratuity or reward, in consideration of any grant or deputation of office;

(5) Bringing into this state any nonresident person with intent that such person shall vote at an election without possessing the requisite qualifications;

(6) Asking for, receiving, or taking any money or other reward by way of gift, loan, or other device or agreeing or contracting for any money, gift, office, employment, or other reward, for giving, or refraining from giving, his or her vote in any election;

(7) Removing, destroying or altering any supplies or information placed in or near a voting booth for the purpose of enabling a voter to prepare his or her ballot;

(8) Entering a voting booth or compartment except as specifically authorized by law;

(9) On the part of any election official, challenger, watcher or person assisting a person to vote, revealing or disclosing any information as to how any voter may have voted, indicated that the person had voted except as authorized by this chapter, indicated an intent to vote or offered to vote, except to a grand jury or pursuant to a lawful subpoena in a court proceeding relating to an election offense;

(10) On the part of any registration or election official, refusing to permit any person to register to vote or to vote when such official knows the person is legally entitled to register or legally entitled to vote;

(11) Attempting to commit or participating in an attempt to commit any class one or class two election offense.

(L. 1977 H.B. 101 § 15.015, A.L. 1997 S.B. 132, A.L. 1999 H.B. 676)



Section 115.637 Class four election offenses.

Effective 28 Aug 2003

Title IX SUFFRAGE AND ELECTIONS

115.637. Class four election offenses. — The following offenses, and any others specifically so described by law, shall be class four election offenses and are deemed misdemeanors not connected with the exercise of the right of suffrage. Conviction for any of these offenses shall be punished by imprisonment of not more than one year or by a fine of not more than two thousand five hundred dollars or by both such imprisonment and fine:

(1) Stealing or willfully concealing, defacing, mutilating, or destroying any sample ballots that may be furnished by an organization or individual at or near any voting place on election day, except that this subdivision shall not be construed so as to interfere with the right of an individual voter to erase or cause to be erased on a sample ballot the name of any candidate and substituting the name of the person for whom he intends to vote; or to dispose of the received sample ballot;

(2) Printing, circulating, or causing to be printed or circulated, any false and fraudulent sample ballots which appear on their face to be designed as a fraud upon voters;

(3) Purposefully giving a printed or written sample ballot to any qualified voter which is intended to mislead the voter;

(4) On the part of any candidate for election to any office of honor, trust, or profit, offering or promising to discharge the duties of such office for a less sum than the salary, fees, or emoluments as fixed by law or promising to pay back or donate to any public or private interest any portion of such salary, fees, or emolument as an inducement to voters;

(5) On the part of any canvasser appointed to canvass any registration list, willfully failing to appear, refusing to continue, or abandoning such canvass or willfully neglecting to perform his duties in making such canvass or willfully neglecting any duties lawfully assigned to him;

(6) On the part of any employer, making, enforcing, or attempting to enforce any order, rule, or regulation or adopting any other device or method to prevent an employee from engaging in political activities, accepting candidacy for nomination to, election to, or the holding of, political office, holding a position as a member of a political committee, soliciting or receiving funds for political purpose, acting as chairman or participating in a political convention, assuming the conduct of any political campaign, signing, or subscribing his name to any initiative, referendum, or recall petition, or any other petition circulated pursuant to law;

(7) On the part of any person authorized or employed to print official ballots, or any person employed in printing ballots, giving, delivering, or knowingly permitting to be taken any ballot to or by any person other than the official under whose direction the ballots are being printed, any ballot in any form other than that prescribed by law, or with unauthorized names, with names misspelled, or with the names of candidates arranged in any way other than that authorized by law;

(8) On the part of any election authority or official charged by law with the duty of distributing the printed ballots, or any person acting on his behalf, knowingly distributing or causing to be distributed any ballot in any manner other than that prescribed by law;

(9) Any person having in his possession any official ballot, except in the performance of his duty as an election authority or official, or in the act of exercising his individual voting privilege;

(10) Willfully mutilating, defacing, or altering any ballot before it is delivered to a voter;

(11) On the part of any election judge, willfully absenting himself from the polls on election day without good cause or willfully detaining any election material or equipment and not causing it to be produced at the voting place at the opening of the polls or within fifteen minutes thereafter;

(12) On the part of any election authority or official, willfully neglecting, refusing, or omitting to perform any duty required of him by law with respect to holding and conducting an election, receiving and counting out the ballots, or making proper returns;

(13) On the part of any election judge, or party watcher or challenger, furnishing any information tending in any way to show the state of the count to any other person prior to the closing of the polls;

(14) On the part of any voter, except as otherwise provided by law, allowing his ballot to be seen by any person with the intent of letting it be known how he is about to vote or has voted, or knowingly making a false statement as to his inability to mark his ballot;

(15) On the part of any election judge, disclosing to any person the name of any candidate for whom a voter has voted;

(16) Interfering, or attempting to interfere, with any voter inside a polling place;

(17) On the part of any person at any registration site, polling place, counting location or verification location, causing any breach of the peace or engaging in disorderly conduct, violence, or threats of violence whereby such registration, election, count or verification is impeded or interfered with;

(18) Exit polling, surveying, sampling, electioneering, distributing election literature, posting signs or placing vehicles bearing signs with respect to any candidate or question to be voted on at an election on election day inside the building in which a polling place is located or within twenty-five feet of the building's outer door closest to the polling place, or, on the part of any person, refusing to remove or permit removal from property owned or controlled by him, any such election sign or literature located within such distance on such day after request for removal by any person;

(19) Stealing or willfully defacing, mutilating, or destroying any campaign yard sign on private property, except that this subdivision shall not be construed to interfere with the right of any private property owner to take any action with regard to campaign yard signs on the owner's property and this subdivision shall not be construed to interfere with the right of any candidate, or the candidate's designee, to remove the candidate's campaign yard sign from the owner's private property after the election day.

(L. 1977 H.B. 101 § 15.020, A.L. 1982 S.B. 526, A.L. 1985 H.B. 620, A.L. 2003 H.B. 511)



Section 115.639 Three hours off work to vote — interference by employer a class four offense.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.639. Three hours off work to vote — interference by employer a class four offense. — 1. Any person entitled to vote at any election held within this state shall, on the day of such election, be entitled to absent himself from any services or employment in which he is then engaged or employed, for a period of three hours between the time of opening and the time of closing the polls for the purpose of voting, and any such absence for such purpose shall not be reason for the discharge of or the threat to discharge any such person from such services or employment; and such employee, if he votes, shall not, because of so absenting himself, be liable to any penalty or discipline, nor shall any deduction be made on account of such absence from his usual salary or wages; provided, however, that request shall be made for such leave of absence prior to the day of election, and provided further, that this section shall not apply to a voter on the day of election if there are three successive hours while the polls are open in which he is not in the service of his employer. The employer may specify any three hours between the time of opening and the time of closing the polls during which such employee may absent himself.

2. Any employer violating this section shall be deemed guilty of a class four election offense.

(L. 1977 H.B. 101 § 15.025)

Effective 1-01-78



Section 115.641 Failure to perform a duty under sections 115.001 to 115.641 and sections 51.450 and 51.460 a class four offense — exceptions.

Effective 01 Jan 1978, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.641. Failure to perform a duty under sections 115.001 to 115.641 and sections 51.450 and 51.460 a class four offense — exceptions. — Any duty or requirement imposed by sections 115.001 to 115.641 and sections 51.450* and 51.460 which is not fulfilled and for which no other or different punishment is prescribed shall constitute a class four election offense.

(L. 1977 H.B. 101 § 15.030)

Effective 1-01-78

*Section 51.450 was repealed by S.B. 65, et al., 1987.



Section 115.642 Complaint procedures.

Effective 28 Aug 2016

Title IX SUFFRAGE AND ELECTIONS

115.642. Complaint procedures. — 1. Any person may file a complaint with the secretary of state stating the name of any person who has violated any of the provisions of sections 115.629 to 115.646 and stating the facts of the alleged offense. Within thirty days of receiving a complaint, the secretary of state shall notify the person filing the complaint whether or not the secretary has dismissed the complaint or will commence an investigation. If reasonable grounds appear that the alleged offense was committed, the secretary of state may issue a probable cause statement. If the secretary of state issues a probable cause statement, he or she may refer the offense to the appropriate prosecuting attorney.

2. Notwithstanding the provisions of section* 27.060, 56.060, or 56.430 to the contrary, when requested by the prosecuting attorney or circuit attorney, the secretary of state or his or her authorized representatives may aid any prosecuting attorney or circuit attorney in the commencement and prosecution of election offenses as provided in sections 115.629 to 115.646.

3. The secretary of state may investigate any suspected violation of any of the provisions of sections 115.629 to 115.646.

(L. 2016 S.B. 786)

*Word "sections" appears in original rolls.



Section 115.646 Public funds expenditure by political subdivision officer or employee, prohibited — personal appearances permitted.

Effective 28 Aug 1988

Title IX SUFFRAGE AND ELECTIONS

115.646. Public funds expenditure by political subdivision officer or employee, prohibited — personal appearances permitted. — No contribution or expenditure of public funds shall be made directly by any officer, employee or agent of any political subdivision to advocate, support, or oppose any ballot measure or candidate for public office. This section shall not be construed to prohibit any public official of a political subdivision from making public appearances or from issuing press releases concerning any such ballot measure.

(L. 1988 H.B. 933, et al. § 1)



Section 115.650 Citation of sections 115.650 to 115.660 — applicable definitions.

Effective 28 Aug 1988

Title IX SUFFRAGE AND ELECTIONS

115.650. Citation of sections 115.650 to 115.660 — applicable definitions. — Sections 115.650 to 115.660 shall be known and may be cited as "The Mail Ballot Election Act". All terms used in sections 115.650 to 115.660 shall have the same meaning given such terms in section 115.013.

(L. 1988 H.B. 1426 § 1)



Section 115.652 Mail-in voting may be conducted, when, limitations.

Effective 28 Aug 1993

Title IX SUFFRAGE AND ELECTIONS

115.652. Mail-in voting may be conducted, when, limitations. — An election shall not be conducted under sections 115.650 to 115.660 unless:

(1) The officer or agency calling the election submits a written request that the election be conducted by mail. Such request shall be submitted not later than the date specified in section 115.125 for submission of the notice of election and sample ballot;

(2) The election authority responsible for conducting the election authorizes the use of mailed ballots for the election;

(3) The election is nonpartisan;

(4) The election is not one at which any candidate is elected, retained or recalled; and

(5) The election is an issue election at which all of the qualified voters of any one political subdivision are the only voters eligible to vote.

(L. 1988 H.B. 1426 § 2, A.L. 1993 H.B. 551 & 552 merged with S.B. 31)



Section 115.655 Delivery of official ballots, how — voting procedures — form of return identification envelope — replacement ballots, when — return of — counting of ballots.

Effective 28 Aug 1988

Title IX SUFFRAGE AND ELECTIONS

115.655. Delivery of official ballots, how — voting procedures — form of return identification envelope — replacement ballots, when — return of — counting of ballots. — 1. The election authority shall provide for the delivery of official ballots to each qualified voter:

(1) By first class mail to the mailing address of each voter as it appears on the registration records of the election authority on the deadline specified in subsection 1 of section 115.135 for registration. Each ballot so mailed shall be placed by the election authority in an envelope which is prominently marked "Do Not Forward" and mailed not later than the tenth day prior to the election; or

(2) By delivering the ballot to the residential address of the voter as it appears on the registration records of the election authority on the deadline specified in subsection 1 of section 115.135 for registration. Such delivery shall be made by a bi-partisan team appointed by the election authority from lists submitted under the provisions of section 115.087.

­­

­

2. Upon receipt of the ballot, the voter shall mark it, place and seal the marked ballot in the secrecy envelope supplied with the ballot, place and seal the sealed secrecy envelope containing the marked ballot in the return identification envelope supplied with the ballot which has been signed by the voter and then return the marked ballot to the election authority by either:

(1) United States mail; or

(2) Personally delivering the ballot to the office of the election authority.

3. The election authority may provide additional sites for return delivery of ballots. The election authority may provide for the payment of postage on the return of ballots.

4. The return identification envelope shall be in substantially the following form:

­

­

5. If the ballot is destroyed, spoiled, lost or not received by the voter, the voter may obtain a replacement ballot from the election authority as provided in this subsection. A voter seeking a replacement ballot shall sign a statement verified on oath or affirmation, on a form prescribed by the election authority that the ballot was destroyed, spoiled, lost or not received. The applicant shall deliver the statement to the election authority before noon on the date of the election. The applicant may mail the statement to the election authority; but, no election authority shall transmit a ballot by mail under this subsection unless the application is received prior to the close of business on the fifth day prior to the election. When an application is timely received under this subsection, the election authority shall deliver the ballot to the voter if the voter is present in the office of the election authority, or promptly transmit the ballot by mail to the voter at the address contained in the application, except when prohibited in this subsection. The election authority shall keep a record of each replacement ballot provided under this subsection.

6. A ballot must be returned by mail or received in the office of the election authority or at a site provided for receipt of ballots by the election authority no later than 7:00 p.m. on election day. The election authority shall transmit all return identification envelopes to a team or teams of judges of not less than four, with an equal number from each major political party. The judges shall be selected by the election authority from lists submitted under the provisions of section 115.087, and subscribe to the oath provided in section 115.091. Upon receipt of such envelopes the judges shall verify the signature of each voter on the return identification envelope with the signature of the voter on the voter registration records. Such verification may commence at time prior to the day of the election. The election authority shall adopt procedures for securing and accounting for all verified return identification envelopes. The secrecy envelope shall not be separated from the return identification envelope before ballots are counted. Ballots may be counted at any time on election day provided the results are not released before 7:00 p.m. on that day. Counting of ballots may be done by hand or through the utilization of automatic tabulating equipment and shall be governed by the applicable sections of this chapter.

(L. 1988 H.B. 1426 § 3)



Section 115.658 Absentee voting, allowed, how — contest of election, procedure.

Effective 28 Aug 1988

Title IX SUFFRAGE AND ELECTIONS

115.658. Absentee voting, allowed, how — contest of election, procedure. — 1. Any registered voter of this state may vote by absentee ballot in an election conducted pursuant to sections 115.650 to 115.660 in accordance with the provisions of this chapter concerning absentee voting.

2. Any registered voter of the subdivision wherein a mail-in election pursuant to sections 115.650 to 115.660 is conducted may contest the results of such an election in the same manner as provided in this chapter.

(L. 1988 H.B. 1426 § 4)



Section 115.660 Secretary of state may promulgate rules.

Effective 28 Aug 1995

Title IX SUFFRAGE AND ELECTIONS

115.660. Secretary of state may promulgate rules. — The secretary of state may adopt rules and regulations governing the procedures and forms necessary to implement sections 115.650 to 115.660. No rule or portion of a rule promulgated under the authority of sections 115.650 to 115.660 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1988 H.B. 1426 §§ 5, A, A.L. 1993 H.B. 551 & 552 merged with S.B. 31, A.L. 1995 S.B. 3)



Section 115.700 Local issues, petition, form and procedure, when.

Effective 28 Aug 1986

Title IX SUFFRAGE AND ELECTIONS

115.700. Local issues, petition, form and procedure, when. — When the form of a petition is not provided by law for local issues, the provisions of section 115.019 shall, as far as possible, govern the form of the petition, but not the date of the election.

(L. 1986 H.B. 1471, et al. § 1)



Section 115.755 Presidential primary, when held.

Effective 28 Aug 2014

Title IX SUFFRAGE AND ELECTIONS

115.755. Presidential primary, when held. — A statewide presidential preference primary shall be held on the second Tuesday after the first Monday in March of each presidential election year.

(L. 1998 S.B. 709, A.L. 1999 H.B. 676, A.L. 2002 S.B. 675, A.L. 2014 S.B. 892)



Section 115.758 Official list of candidates announced, when.

Effective 28 Aug 1998

Title IX SUFFRAGE AND ELECTIONS

115.758. Official list of candidates announced, when. — On or before the tenth Tuesday prior to the date of the presidential preference primary, the secretary of state shall announce the official list of presidential candidates for each established political party as provided in section 115.761.

(L. 1998 S.B. 709)



Section 115.761 Official list of candidates, how included, filing fee — name removed, how — ballot form, content.

Effective 28 Aug 2003

Title IX SUFFRAGE AND ELECTIONS

115.761. Official list of candidates, how included, filing fee — name removed, how — ballot form, content. — 1. The official list of presidential candidates for each established political party shall include the names of all constitutionally qualified candidates for whom, on or after 8:00 a.m. on the fifteenth Tuesday prior to the presidential primary, and on or before 5:00 p.m., on the eleventh Tuesday prior to the presidential primary, a written request to be included on the presidential primary ballot is filed with the secretary of state along with:

(1) Receipt of payment to the state committee of the established political party on whose ballot the candidate wishes to appear of a filing fee of one thousand dollars; or

(2) A written statement, sworn to before an officer authorized by law to administer oaths, that the candidate is unable to pay the filing fee and does not have funds in a campaign fund or committee to pay the filing fee and a petition signed by not less than five thousand registered Missouri voters, as determined by the secretary of state, that the candidate's name be placed on the ballot of the specified established political party for the presidential preference primary. The request to be included on the presidential primary ballot shall include each signer's printed name, registered address and signature and shall be in substantially the following form:

­

­

2. The state or national party organization of an established political party that adopts rules imposing signature requirements to be met before a candidate can be listed as an official candidate shall notify the secretary of state by October first of the year preceding the presidential primary.

3. Any candidate or such candidate's authorized representative may have such candidate's name stricken from the presidential primary ballot by filing with the secretary of state on or before 5:00 p.m. on the eleventh Tuesday prior to the presidential primary election a written statement, sworn to before an officer authorized by law to administer oaths, requesting that such candidate's name not be printed on the official primary ballot. Thereafter, the secretary of state shall not include the name of that candidate in the official list announced pursuant to section 115.758 or in the certified list of candidates transmitted pursuant to section 115.765.

4. The filing times set out in this section shall only apply to presidential preference primaries, and are in lieu of those established in section 115.349.

(L. 1998 S.B. 709, A.L. 1999 H.B. 676, A.L. 2003 H.B. 511)



Section 115.765 Certified list of candidates, order of appearance on ballot, procedure.

Effective 28 Aug 1998

Title IX SUFFRAGE AND ELECTIONS

115.765. Certified list of candidates, order of appearance on ballot, procedure. — On or before the tenth Tuesday prior to a presidential preference primary, the secretary of state shall transmit to each election authority a certified list containing the names of all candidates whose names shall appear on the presidential preference primary ballot of each party. The names of the candidates shall appear in the order in which their request to be included on the presidential primary ballot was received in the office of the secretary of state, except that, in the case of candidates who file a request to be included on the presidential primary ballot with the secretary of state prior to 5:00 p.m. on the first day for filing, the secretary of state shall determine by random drawing the order in which such candidates' names shall appear on the ballot. The drawing shall be conducted so that each candidate, or candidate's representative, may draw a number at random at the time of filing. The secretary of state shall record the number drawn with the candidate's request to be included on the presidential primary ballot. The names of candidates filing on the first day for filing on each party ballot shall be listed in ascending order of the numbers so drawn.

(L. 1998 S.B. 709)



Section 115.767 Names to appear on ballot.

Effective 28 Aug 1998

Title IX SUFFRAGE AND ELECTIONS

115.767. Names to appear on ballot. — Each election authority shall cause the name of candidates certified by the secretary of state to appear on the presidential preference primary ballot of each party, followed by a listing for an uncommitted vote.

(L. 1998 S.B. 709)



Section 115.770 Conduct of primary.

Effective 28 Aug 1998

Title IX SUFFRAGE AND ELECTIONS

115.770. Conduct of primary. — The conduct of the presidential preference primary election and the count and canvass of the votes cast therein shall conform as nearly as is practicable to that prescribed for the conduct of the primary election for state officers. All primary election laws not inconsistent with the provisions of sections 115.750 to 115.785 shall be applicable to the conduct of this election, and the form of the ballot insofar as is practicable shall be substantially as that prescribed by section 115.395. In a presidential preference primary, each voter shall be entitled to receive the ballot of one and only one established political party, designated by the voter before receiving such voter's ballot. Each voter who participates in a presidential preference primary shall be entitled to vote on all questions and for any candidates submitted by political subdivisions and special districts at the general municipal election. Each voter who does not wish to participate in a presidential preference primary may vote on all questions and for any candidates submitted by a political subdivision or special district at the general municipal election.

(L. 1998 S.B. 709)



Section 115.773 Duty to notify state chair of parties.

Effective 28 Aug 1999

Title IX SUFFRAGE AND ELECTIONS

115.773. Duty to notify state chair of parties. — After the count and canvass of the votes cast, the secretary of state shall notify the state chair of each of the established political parties for whom a candidate was listed, of the number of votes recorded in that established political party's primary that each candidate and uncommitted listing received.

(L. 1998 S.B. 709, A.L. 1999 H.B. 676)



Section 115.776 Caucuses, delegates for national conventions.

Effective 28 Aug 1999

Title IX SUFFRAGE AND ELECTIONS

115.776. Caucuses, delegates for national conventions. — The state party organization which is the state organization recognized by the national organization of that established political party shall, after the primary and before the national convention, conduct a series of caucuses culminating in congressional and state conventions. Delegates to the national conventions shall be chosen at the congressional district and state conventions pursuant to rules established by the political parties.

(L. 1998 S.B. 709, A.L. 1999 H.B. 676)



Section 115.785 Costs of primary to be paid by state, exceptions.

Effective 28 Aug 1999

Title IX SUFFRAGE AND ELECTIONS

115.785. Costs of primary to be paid by state, exceptions. — All costs of a presidential preference primary shall be paid by the state, except that, pursuant to section 115.065, costs shall be shared proportionately by the state and any political subdivisions and special districts holding an election on the same day as any such primary. For any county with more than five hundred polling places, the state shall assist in assuring adequate poll workers and equipment.

(L. 1998 S.B. 709, A.L. 1999 H.B. 676)



Section 115.801 Youth voting programs, grant, loan, or other aid program to be administered — grant program to improve federal election process — rulemaking authority.

Effective 28 Aug 2003

Title IX SUFFRAGE AND ELECTIONS

115.801. Youth voting programs, grant, loan, or other aid program to be administered — grant program to improve federal election process — rulemaking authority. — 1. Subject to appropriation from federal funds, the secretary of state shall administer a grant, loan, or other aid program for the purpose of involving youth in youth voting programs. The secretary of state may promulgate rules to effectuate the provisions of this subsection.

2. The secretary of state shall administer a grant, loan, or other aid program for the purpose of allowing election authorities to receive grants from the federal government for the purpose of improving the election process in federal elections. The secretary of state may promulgate rules to effectuate the provisions of this subsection.

3. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This subsection and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2002, shall be invalid and void.

(L. 2002 S.B. 675 §§ 115.801, 115.803, and 115.806, A.L. 2003 H.B. 511)



Section 115.900 Citation of law.

Effective 01 Jul 2014, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.900. Citation of law. — Sections 115.900 to 115.936 may be cited as the "Uniformed Military and Overseas Voters Act".

(L. 2013 S.B. 116)

Effective 7-01-14



Section 115.902 Definitions.

Effective 01 Jul 2014, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.902. Definitions. — As used in sections 115.900 to 115.936, the following terms shall mean:

(1) "Covered voter":

(a) A uniformed services voter who is registered to vote in this state;

(b) A uniformed services voter defined in this section whose voting residence is in this state and who otherwise satisfies this state's voter eligibility requirements; or

(c) An overseas voter;

(2) "Dependent", an individual recognized as a dependent by a uniformed service;

(3) "Federal postcard application", the application prescribed under Section 101(b)(2) of the Uniformed and Overseas Citizens Absentee Voting Act, 42 U.S.C. Section 1973ff(b)(2);

(4) "Federal write-in absentee ballot", the ballot described in Section 103 of the Uniformed and Overseas Citizens Absentee Voting Act, 42 U.S.C. Section 1973ff-2;

(5) "Military-overseas ballot":

(a) A federal write-in absentee ballot;

(b) A ballot specifically prepared or distributed for use by a covered voter in accordance with sections 115.900 to 115.936; and

(c) A ballot cast by a covered voter in accordance with sections 115.900 to 115.936;

(6) "Overseas voter":

(a) A person who resides outside the United States and is qualified to vote in the last place in which the person was domiciled before leaving the United States; or

(b) A person who resides outside the United States and, but for such residence, would be qualified to vote in the last place in which the person was domiciled before leaving the United States;

(7) "State", a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States;

(8) "Uniformed services":

(a) Active and reserve components of the Army, Navy, Air Force, Marine Corps, or Coast Guard of the United States;

(b) The Merchant Marine, the commissioned corps of the Public Health Service, or the commissioned corps of the National Oceanic and Atmospheric Administration of the United States; or

(c) The Missouri National Guard;

(9) "Uniformed services voter", an individual who is qualified to vote and is:

(a) A member of the active or reserve components of the Army, Navy, Air Force, Marine Corps, or Coast Guard of the United States who is on active duty;

(b) A member of the Merchant Marine, the commissioned corps of the Public Health Service, or the commissioned corps of the National Oceanic and Atmospheric Administration of the United States;

(c) A member on activated status of the National Guard; or

(d) A spouse or dependent of a member referred to in this subdivision;

(10) "United States", used in the territorial sense, the several states, the District of Columbia, Puerto Rico, the United States Virgin Islands, and any territory or insular possession subject to the jurisdiction of the United States.

(L. 2013 S.B. 116)

Effective 7-01-14



Section 115.904 Applicability.

Effective 01 Jul 2014, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.904. Applicability. — The voting procedures in sections 115.900 to 115.936 shall apply to:

(1) A general, special, presidential preference, or primary election for federal office;

(2) A general, special, or primary election for statewide or state legislative office or state ballot measure; or

(3) Any election in which absentee voting is conducted pursuant to sections 115.275 to 115.304.

(L. 2013 S.B. 116)

Effective 7-01-14



Section 115.906 Secretary of state to implement, duties.

Effective 01 Jul 2014, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.906. Secretary of state to implement, duties. — 1. The secretary of state shall be responsible for implementing sections 115.900 to 115.936 and the state's responsibilities under the Uniformed and Overseas Citizens Absentee Voting Act, 42 U.S.C. Section 1973ff, et seq.

2. The secretary of state shall make available to covered voters information regarding voter registration procedures for covered voters and procedures for casting military-overseas ballots. The secretary of state may delegate the responsibility under this subsection only to the state office designated in compliance with Section 102(b)(1) of the Uniformed and Overseas Citizens Absentee Voting Act, 42 U.S.C. Section 1973ff-1(b)(1).

3. The secretary of state shall establish an electronic transmission system through which a covered voter may apply for and receive voter registration materials, military-overseas ballots, and other information under sections 115.900 to 115.936.

4. The secretary of state shall:

(1) Develop standardized absentee-voting materials, including privacy and transmission envelopes and their electronic equivalents, authentication materials, and voting instructions, to be used with the military-overseas ballot of a voter authorized to vote in any jurisdiction in this state; and

(2) To the extent reasonably possible, coordinate with other states to carry out this subsection.

5. The secretary of state shall prescribe the form and content of a declaration for use by a covered voter to swear or affirm specific representations pertaining to the voter's identity, eligibility to vote, status as a covered voter, and timely and proper completion of a military-overseas ballot. The declaration shall be based on the declaration prescribed to accompany a federal write-in absentee ballot, as modified to be consistent with sections 115.900 to 115.936. The secretary of state shall ensure that a form for the execution of the declaration, including an indication of the date of execution of the declaration, is a prominent part of all balloting materials for which the declaration is required.

(L. 2013 S.B. 116)

Effective 7-01-14



Section 115.908 Federal postcard application permitted — declaration for federal write-in absentee ballot used to register to vote, when — electronic transmissions, secretary of state's duties.

Effective 01 Jul 2014, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.908. Federal postcard application permitted — declaration for federal write-in absentee ballot used to register to vote, when — electronic transmissions, secretary of state's duties. — 1. To apply to register to vote, in addition to any other approved method, a covered voter may use a federal postcard application, or the application's electronic equivalent.

2. A covered voter may use the declaration accompanying a federal write-in absentee ballot to apply to register to vote simultaneously with the submission of the federal write-in absentee ballot, if the declaration is received no later than 5:00 p.m. on the fourth Tuesday prior to the election. If the declaration is received after that date, it shall be treated as an application to register to vote for subsequent elections.

3. The secretary of state shall ensure that the electronic transmission system described in subsection 3* of section 115.906 is capable of accepting both a federal postcard application and any other approved electronic registration application sent to the appropriate election official. The voter may use the electronic transmission system or any other approved method to register to vote.

(L. 2013 S.B. 116)

Effective 7-01-14

*Words "subdivison (3)" appears in original rolls.



Section 115.910 Application procedure.

Effective 01 Jul 2014, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.910. Application procedure. — 1. A covered voter who is registered to vote in this state may apply for a military-overseas ballot using either the application for absentee ballot under section 115.279 or the federal postcard application or the application's electronic equivalent.

2. A covered voter who is not registered to vote in this state may use a federal postcard application or the application's electronic equivalent to apply simultaneously to register to vote under section 115.908 and for a military-overseas ballot.

3. The secretary of state shall ensure that the electronic transmission system described in section 115.906 is capable of accepting the submission of both a federal postcard application and any other approved electronic military-overseas ballot application sent to the appropriate election official. The voter may use the electronic transmission system or any other approved method to apply for a military-overseas ballot.

4. A covered voter may use the declaration accompanying a federal write-in absentee ballot as an application for a military-overseas ballot simultaneously with the submission of the federal write-in absentee ballot, if the declaration is received by the appropriate election official by 5:00 p.m. on the Wednesday immediately prior to the election.

5. To receive the benefits of sections 115.900 to 115.936, a covered voter shall inform the election authority that the voter is a covered voter. Methods of informing the election authority that a voter is a covered voter include:

(1) The use of a federal postcard application or federal write-in absentee ballot;

(2) The use of an overseas address on an approved voter registration application or ballot application; or

(3) The inclusion on an approved voter registration application or ballot application of other information sufficient to identify the voter as a covered voter.

(L. 2013 S.B. 116)

Effective 7-01-14



Section 115.912 Timeliness of application, when.

Effective 28 Aug 2015

Title IX SUFFRAGE AND ELECTIONS

115.912. Timeliness of application, when. — An application for a military-overseas ballot is timely if received by 5:00 p.m. on the Friday prior to the election. An application for a military-overseas ballot for a primary election, whether or not timely, shall be effective as an application for a military-overseas ballot for the general election.

(L. 2013 S.B. 116, A.L. 2015 S.B. 34 & 105)



Section 115.914 Transmission of ballots to voters, when.

Effective 01 Jul 2014, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.914. Transmission of ballots to voters, when. — 1. For an election described in section 115.904 for which this state has not received a waiver under Section 579 of the Military and Overseas Voter Empowerment Act, 42 U.S.C. Section 1973ff-1(g)(2), not later than forty-five days before the election or, if the forty-fifth day before the election is a weekend or holiday, not later than the business day preceding the forty-fifth day, the election authority in each jurisdiction charged with distributing a ballot and balloting materials shall transmit a ballot and balloting materials to all covered voters who by that date submit a valid military-overseas ballot application.

2. A covered voter who requests that a ballot and balloting materials be sent to the voter by electronic transmission may choose facsimile transmission or electronic mail delivery, or, if offered by the voter's jurisdiction, internet delivery. The election authority in each jurisdiction charged with distributing a ballot and balloting materials shall transmit the ballot and balloting materials to the voter using the means of transmission chosen by the voter.

3. If a ballot application from a covered voter arrives after the jurisdiction begins transmitting ballots and balloting materials to voters, the election authority charged with distributing a ballot and balloting materials shall transmit them to the voter not later than two business days after the application arrives.

(L. 2013 S.B. 116)

Effective 7-01-14



Section 115.916 Receipt of ballot by election authority, deadline.

Effective 01 Jul 2014, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.916. Receipt of ballot by election authority, deadline. — To be valid, a military-overseas ballot shall be received by the appropriate local election official not later than the close of the polls, or the voter shall submit the ballot for mailing, or other authorized means of delivery not later than 12:01 a.m., at the place where the voter completes the ballot, on the date of the election.

(L. 2013 S.B. 116)

Effective 7-01-14



Section 115.918 Federal write-in absentee ballot, used to vote, when.

Effective 01 Jul 2014, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.918. Federal write-in absentee ballot, used to vote, when. — A covered voter may use a federal write-in absentee ballot to vote for all offices and ballot measures in an election described in section 115.904.

(L. 2013 S.B. 116)

Effective 7-01-14



Section 115.920 Ballot to be counted, when.

Effective 01 Jul 2014, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.920. Ballot to be counted, when. — 1. A valid military-overseas ballot cast in accordance with section 115.916 shall be counted if it is received before noon on the Friday after election day so that certification under section 115.508* may commence.

2. If, at the time of completing a military-overseas ballot and balloting materials, the voter has declared under penalty of perjury that the ballot was timely submitted, the ballot shall not be rejected on the basis that it has a late postmark, an unreadable postmark, or no postmark.

(L. 2013 S.B. 116)

Effective 7-01-14

*Words "section 1" appear in original rolls. During incorporation of amendments, Section 1 was renumbered as Section 2 in the printed bill but the intersectional reference in this section was not renumbered accordingly. The section was codified as section 115.508.



Section 115.922 Declaration to accompany ballot — penalty for misstatement of fact.

Effective 01 Jul 2014, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.922. Declaration to accompany ballot — penalty for misstatement of fact. — A military-overseas ballot shall include or be accompanied by a declaration signed by the voter that a material misstatement of fact in completing the ballot may be grounds for a conviction of perjury under the laws of the United States or this state.

(L. 2013 S.B. 116)

Effective 7-01-14



Section 115.924 Electronic free-access system required, contents.

Effective 01 Jul 2014, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.924. Electronic free-access system required, contents. — The secretary of state, in coordination with local election authorities, shall implement an electronic free-access system by which a covered voter may determine:

(1) The voter's federal postcard application or other registration or military-overseas ballot application has been received and accepted; and

(2) The voter's military-overseas ballot has been received and the current status of the ballot.

(L. 2013 S.B. 116)

Effective 7-01-14



Section 115.926 Electronic-mail address to be requested, use, confidentiality of.

Effective 01 Jul 2014, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.926. Electronic-mail address to be requested, use, confidentiality of. — 1. The election authority shall request an electronic-mail address from each covered voter who registers to vote. An electronic-mail address provided by a covered voter shall not be made available to the public or any individual or organization other than an authorized agent of the local election authority and is exempt from disclosure under the Missouri sunshine law contained in chapter 610. The address shall be used only for official communication with the voter about the voting process, including transmitting military-overseas ballots and election materials if the voter has requested electronic transmission, and verifying the voter's mailing address and physical location. The request for an electronic-mail address shall describe the purposes for which the electronic-mail address may be used and include a statement that any other use or disclosure of the electronic-mail address is prohibited.

2. A covered voter who provides an electronic-mail address may request that the voter's application for a military-overseas ballot be considered a standing request for electronic delivery of a ballot for all elections held through December thirty-first of the year following the calendar year of the date of the application or another shorter period the voter specifies. An election authority shall provide a military-overseas ballot to a voter who makes a standing request for each election to which the request is applicable. A covered voter who is entitled to receive a military-overseas ballot for a primary election under this subsection is entitled to receive a military-overseas ballot for the general election.

(L. 2013 S.B. 116)

Effective 7-01-14



Section 115.928 Federal write-in absentee ballots, electronic notice, when-procedure.

Effective 01 Jul 2014, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.928. Federal write-in absentee ballots, electronic notice, when-procedure. — 1. Not later than the tenth Tuesday before a regularly scheduled election and as soon as practicable before an election not regularly scheduled, the election authority in each jurisdiction charged with printing and distributing ballots and balloting material shall prepare an election notice for that jurisdiction, to be used in conjunction with a federal write-in absentee ballot. The election notice shall contain a list of all of the ballot measures and federal, state, and local offices that, as of that date, the official expects to be on the ballot on the date of the election. The notice also shall contain specific instructions for how a voter is to indicate on the federal write-in absentee ballot the voter's choice for each office to be filled and for each ballot measure to be contested.

2. A covered voter may request a copy of an election notice. The election authority charged with preparing the election notice shall send the notice to the voter by facsimile, electronic mail, or regular mail, as the voter requests.

3. Not later than forty-five days prior to the election, the official charged with preparing the election notice under subsection 1 of this section shall update the notice with the certified candidates for each office and ballot measure questions and make the updated notice publicly available.

4. A local election jurisdiction that maintains an internet website shall make the election notice prepared under subsection 1 of this section and updated versions of the election notice regularly available on the website.

(L. 2013 S.B. 116)

Effective 7-01-14



Section 115.930 Mistake or omission not to invalidate document, when — notarization not required, when.

Effective 01 Jul 2014, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.930. Mistake or omission not to invalidate document, when — notarization not required, when. — 1. If a voter's mistake or omission in the completion of a document under sections 115.900 to 115.936 does not prevent determining whether a covered voter is eligible to vote, the mistake or omission shall not invalidate the document. Failure to satisfy a nonsubstantive requirement, such as using paper or envelopes of a specified size or weight, shall not invalidate a document submitted under sections 115.900 to 115.936. In a write-in ballot authorized by sections 115.900 to 115.936 or in a vote for a write-in candidate on a regular ballot, if the intention of the voter is discernable under this state's uniform definition of what constitutes a vote, an abbreviation, misspelling, or other minor variation in the form of the name of a candidate or a political party shall be accepted as a valid vote.

2. Notarization shall not be required for the execution of a document under sections 115.900 to 115.936. An authentication, other than the declaration specified in section 115.922 or the declaration on the federal postcard application and federal write-in absentee ballot, shall not be required for execution of a document under sections 115.900 to 115.936. The declaration and any information in the declaration may be compared with information on file to ascertain the validity of the document.

(L. 2013 S.B. 116)

Effective 7-01-14



Section 115.932 Compliance, court may issue injunction or grant other equitable relief.

Effective 01 Jul 2014, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.932. Compliance, court may issue injunction or grant other equitable relief. — A court may issue an injunction or grant other equitable relief appropriate to ensure substantial compliance with, or enforce, sections 115.900 to 115.936 on application by:

(1) A covered voter alleging a grievance under sections 115.900 to 115.936; or

(2) An election authority in this state.

(L. 2013 S.B. 116)

Effective 7-01-14



Section 115.934 Uniformity of law to be considered.

Effective 01 Jul 2014, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.934. Uniformity of law to be considered. — In applying and construing sections 115.900 to 115.936, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

(L. 2013 S.B. 116)

Effective 7-01-14



Section 115.936 Act to supersede other federal law, when.

Effective 01 Jul 2014, see footnote

Title IX SUFFRAGE AND ELECTIONS

115.936. Act to supersede other federal law, when. — Sections 115.900 to 115.936 modify, limit, and supersede the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001, et seq., but shall not modify, limit, or supersede Section 101(c) of that act, 15 U.S.C. Section 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of that act, 15 U.S.C. Section 7003(b).

(L. 2013 S.B. 116)

Effective 7-01-14



Section 115.960 Electronic signatures accepted, when — system to be used — inapplicability — petitions, authorized signatures — confidentiality of data.

Effective 28 Aug 2016

Title IX SUFFRAGE AND ELECTIONS

115.960. Electronic signatures accepted, when — system to be used — inapplicability — petitions, authorized signatures — confidentiality of data. — 1. An election authority is authorized to accept voter registration applications with a signature submitted to the election authority under the provisions of sections 432.200 to 432.295 as provided in this section:

(1) Sections 432.200 to 432.295 shall only apply to transactions between parties that have agreed to conduct transactions by electronic means;

(2) Except as provided in subsection 2 of this section, as used in this section and sections 432.200 to 432.295, the parties who agree to conduct voter registration transactions by electronic means shall be the local election authority who is required to accept or reject a voter registration application and the prospective voter submitting the application;

(3) A local election authority is authorized to develop, maintain, and approve systems that transmit voter registration applications electronically under sections 432.200 to 432.295;

(4) Except as provided in subsection 2 of this section, no officer, agency, or organization shall collect or submit a voter registration application with an electronic signature to an election authority without first obtaining approval of the data and signature format from the local election authority and the approval of the voter to collect and store the signature and data; and

(5) Local election authorities who maintain a voter registration application system shall direct voter registration applicants from other jurisdictions to the system used by the local election authority for that jurisdiction to accept voter registration applications electronically.

2. A system maintained by the secretary of state’s office shall be used to accept voter registration applications electronically subsequent to approval from the committee formed as set forth in this subsection:

(1) Within thirty days of, but in no event prior to January 1, 2017, the president of the Missouri Association of County Clerks and Election Authorities shall appoint fourteen of its members to serve on a committee to approve and develop uniform standards, systems, and modifications that shall be used by the secretary of state in any electronic voter registration application system offered by that office. The committee may also make recommendations regarding the purchase, maintenance, integration, and operation of electronic databases, software, and hardware used by local election authorities and the secretary of state’s office including, but not limited to, systems used for military and overseas voting and for building and conducting election operations. The committee shall have fourteen local election authorities, including representatives of each classification of counties, a representative from an election board, and at least one member who has experience processing online voter registration transactions. In addition, one representative appointed by the secretary of state’s office shall serve on the committee;

(2) The committee shall immediately meet to approve electronic signature formats and a minimum set of data collection standards for use in a voter registration application system maintained by the secretary of state;

(3) Once the format and data collection standards are approved by the committee and implemented for the system maintained by the secretary of state, local election authorities shall accept the transmission of voter registration applications submitted to the approved system under the provisions of sections 432.200 to 432.295;

(4) The secretary of state’s office shall direct eligible voters to a local election authority’s system to accept voter registration applications electronically if the local election authority has a system in place as of August 28, 2016, or implements a system that meets the same standards and format that has been approved by the committee for the secretary of state’s system;

(5) The committee shall meet not less than semiannually through June 30, 2019, to recommend and approve changes and enhancements proposed by the secretary of state or election authorities to the electronic voter registration application system. Vacancies that occur on the committee shall be filled by the president of the Missouri Association of County Clerks and Election Authorities at the time of the vacancy;

(6) To improve the accuracy of voter registration application data and reduce costs for local election authorities, the system maintained by the secretary of state shall, as soon as is practical, provide a method where the data entered by the voter registration applicant does not have to be re-entered by the election authority to the state voter registration database.

3. Each applicant who registers using an approved electronic voter registration application system shall be deemed to be registered as of the date the signed application is submitted to the system, if such application is accepted and not rejected by the election authority and the verification notice required under section 115.155 is not returned as undeliverable by the postal service.

4. This section shall not apply to voter registration and absentee records submitted by voters authorized under federal law, section 115.291, or sections 115.900 to 115.936 to submit electronic records and signatures.

5. High quality copies, including electronic copies, of signatures made on paper documents may be used for petition signature verification purposes and retained as records.

6. Any signature required for petition submission under chapter 116 shall be handwritten on a paper document.

7. Notwithstanding the provisions of section 432.230, nothing in this section shall require the election authority to accept voter registration records or signatures created, generated, sent, communicated, received, stored, or otherwise processed, or used by electronic means or in electronic form from any officer, agency, or organization not authorized under subsection 2 of this section without prior approval from the election authority. Except as provided in subsection 2 of this section, no officer, agency, or organization shall give the voter the opportunity to submit a voter registration application with an electronic signature without first obtaining the approval of the local election authority.

8. An election authority that agrees to conduct a transaction by electronic means may refuse to conduct other transactions by electronic means.

9. No election authority or the secretary of state shall furnish to any member of the public any data collected under a voter registration application system except as authorized in subsection 1 of section 115.157.

10. Nothing in this section shall be construed to require the secretary of state to cease operating a voter registration application in place as of the effective date of this act*.

(L. 2016 S.B. 786)

*"This act" (S.B. 786, 2016) contained multiple effective dates (7-07-16, 8-28-16, and 1-01-17). See disposition of sections for a definitive listing of sections.






Chapter 116 Initiative and Referendum

Chapter Cross References



Section 116.010 Definitions.

Effective 28 Aug 1997

Title IX SUFFRAGE AND ELECTIONS

116.010. Definitions. — As used in this chapter, unless the context otherwise indicates,

(1) "County" means any one of the several counties of this state or the city of St. Louis;

(2) "Election authority" means a county clerk or board of election commissioners, as established by section 115.015;

(3) "General election" means the first Tuesday after the first Monday in November in even-numbered years;

(4) "Official ballot title" means the summary statement and fiscal note summary prepared for all statewide ballot measures in accordance with the provisions of this chapter which shall be placed on the ballot and, when applicable, shall be the petition title for initiative or referendum petitions;

(5) "Statewide ballot measure" means a constitutional amendment submitted by initiative petition, the general assembly or a constitutional convention; a statutory measure submitted by initiative or referendum petition; the question of holding a constitutional convention; and a constitution proposed by a constitutional convention;

(6) "Voter" means a person registered to vote in accordance with section 115.151.

(L. 1980 S.B. 658, A.L. 1997 S.B. 132)



Section 116.020 Application of laws.

Effective 01 Jan 1981, see footnote

Title IX SUFFRAGE AND ELECTIONS

116.020. Application of laws. — This chapter shall apply to elections on statewide ballot measures. The election procedures contained in chapter 115 shall apply to elections on statewide ballot measures, except to the extent that the provisions of chapter 116 directly conflict, in which case chapter 116 shall prevail, and except to the extent that a constitutional convention's provisions under Section 3(c) of Article XII of the Constitution directly conflict, in which case the convention's provisions shall prevail.

(L. 1980 S.B. 658)

Effective 1-01-81



Section 116.025 Attorney general sent fair ballot language, when — statement posted at polling place.

Effective 28 Aug 2003

Title IX SUFFRAGE AND ELECTIONS

116.025. Attorney general sent fair ballot language, when — statement posted at polling place. — The secretary of state within twenty days of receiving a statewide ballot measure shall prepare and transmit to the attorney general fair ballot language statements that fairly and accurately explain what a vote for and what a vote against the measure represent. Each statement shall be posted in each polling place next to the sample ballot. Such fair ballot language statements shall be true and impartial statements of the effect of a vote for and against the measure in language neither intentionally argumentative nor likely to create prejudice for or against the proposed measure. In addition, such fair ballot language shall include a statement as to whether the measure will increase, decrease, or have no impact on taxes, including the specific category of tax. Such fair ballot language statements may be challenged in accordance with section 116.190. The attorney general shall within ten days approve the legal content and form of the proposed statements.

(L. 2003 H.B. 511)



Section 116.030 Referendum petition, form — clerical and technical errors to be disregarded, penalties for false signature.

Effective 04 Nov 2014, see footnote

Title IX SUFFRAGE AND ELECTIONS

*116.030. Referendum petition, form — clerical and technical errors to be disregarded, penalties for false signature. — The following shall be substantially the form of each page of referendum petitions on any law passed by the general assembly of the state of Missouri:

­

­

­­

­

(L. 1980 S.B. 658, A.L. 1986 H.B. 1471, et al., A.L. 1997 S.B. 132, A.L. 1999 H.B. 676, A.L. 2013 H.B. 117)

Effective 11-04-14

*Revisor's Note: Section 560.021, as referenced in the form contained in this section, was repealed by S.B. 491, 2014, effective 1-01-17.



Section 116.040 Initiative petition for law or constitutional amendment, form — clerical and technical errors to be disregarded, penalties for false signature.

Effective 04 Nov 2014, see footnote

Title IX SUFFRAGE AND ELECTIONS

*116.040. Initiative petition for law or constitutional amendment, form — clerical and technical errors to be disregarded, penalties for false signature. — The following shall be substantially the form of each page of each petition for any law or amendment to the Constitution of the state of Missouri proposed by the initiative:

­

­

­­

­

(L. 1980 S.B. 658, A.L. 1986 H.B. 1471, et al., A.L. 1997 S.B. 132, A.L. 1999 H.B. 676, A.L. 2013 H.B. 117)

Effective 11-04-14

*Revisor's Note: Section 560.021, as referenced in the form contained in this section, was repealed by S.B. 491, 2014, effective 1-01-17.



Section 116.050 Initiative and referendum petitions, requirements.

Effective 28 Aug 1997

Title IX SUFFRAGE AND ELECTIONS

116.050. Initiative and referendum petitions, requirements. — 1. Initiative and referendum petitions filed under the provisions of this chapter shall consist of pages of a uniform size. Each page, excluding the text of the measure, shall be no larger than eight and one-half by fourteen inches. Each page of an initiative petition shall be attached to or shall contain a full and correct text of the proposed measure. Each page of a referendum petition shall be attached to or shall contain a full and correct text of the measure on which the referendum is sought.

2. The full and correct text of all initiative and referendum petition measures shall:

(1) Contain all matter which is to be deleted included in its proper place enclosed in brackets and all new matter shown underlined;

(2) Include all sections of existing law or of the constitution which would be repealed by the measure; and

(3) Otherwise conform to the provisions of Article III, Section 28 and Article III, Section 50 of the Constitution and those of this chapter.

(L. 1980 S.B. 658, A.L. 1997 S.B. 132)



Section 116.060 Initiative and referendum petitions, who may sign — residents of one county only on a designated page.

Effective 16 Jun 1999, see footnote

Title IX SUFFRAGE AND ELECTIONS

116.060. Initiative and referendum petitions, who may sign — residents of one county only on a designated page. — Any registered voter of the state of Missouri may sign initiative and referendum petitions. However, each page of an initiative or referendum petition shall contain signatures of voters from only one county. Each petition page filed with the secretary of state shall have the county where the signers are registered designated in the upper right-hand corner of such page. Signatures of voters from counties other than the one designated by the circulator in the upper right-hand corner on a given page shall not be counted as valid.

(L. 1980 S.B. 658, A.L. 1999 H.B. 676)

Effective 6-16-99



Section 116.070 Petitioner may sign by mark, procedure.

Effective 01 Jan 1981, see footnote

Title IX SUFFRAGE AND ELECTIONS

116.070. Petitioner may sign by mark, procedure. — When any voter wishes to sign an initiative or referendum petition and is unable to sign his name, the circulator shall print the required information on the petition. The voter shall then make his mark, and the circulator shall attest to it by his signature. For purposes of this chapter, all marks made and attested in accordance with this section shall be considered signatures.

(L. 1980 S.B. 658)

Effective 1-01-81



Section 116.080 Qualifications of circulator — affidavit, notarization, penalty.

Effective 04 Nov 2014, see footnote

Title IX SUFFRAGE AND ELECTIONS

116.080. Qualifications of circulator — affidavit, notarization, penalty. — 1. Each petition circulator shall be at least eighteen years of age and registered with the secretary of state. Signatures collected by any circulator who has not registered with the secretary of state pursuant to this chapter on or before 5:00 p.m. on the final day for filing petitions with the secretary of state shall not be counted. A petition circulator shall be deemed registered at the time such circulator delivers a signed circulator's affidavit pursuant to section 116.030, with respect to a referendum petition, or section 116.040, with respect to an initiative petition, to the office of the secretary of state. No person shall qualify as a petition circulator who has been convicted of, found guilty of, or pled guilty to an offense involving forgery under the laws of this state or an offense under the laws of any other jurisdiction if that offense would be considered forgery under the laws of this state.

2. Each petition circulator shall subscribe and swear to the proper affidavit on each petition page such circulator submits before a notary public commissioned in Missouri. When notarizing a circulator's signature, a notary public shall sign his or her official signature and affix his or her official seal to the affidavit only if the circulator personally appears before the notary and subscribes and swears to the affidavit in his or her presence.

3. Any circulator who falsely swears to a circulator's affidavit knowing it to be false is guilty of a class A misdemeanor punishable, notwithstanding the provisions of section 560.021* to the contrary, for a term of imprisonment not to exceed one year in the county jail or a fine not to exceed ten thousand dollars or both.

(L. 1980 S.B. 658, A.L. 1999 H.B. 676, A.L. 2013 H.B. 117)

Effective 11-04-14

*Section 560.021 was repealed by S.B. 491, 2014, effective 1-01-17.



Section 116.090 Petition signature fraud, penalty.

Effective 28 Aug 2013

Title IX SUFFRAGE AND ELECTIONS

116.090. Petition signature fraud, penalty. — 1. Any person who commits any of the following actions is guilty of the crime of petition signature fraud:

(1) Signs any name other than his or her own to any petition, or who knowingly signs his or her name more than once for the same measure for the same election, or who knows he or she is not at the time of signing or circulating the same a Missouri registered voter and a resident of this state; or

(2) Intentionally submits petition signature sheets with the knowledge that the person whose name appears on the signature sheet did not actually sign the petition; or

(3) Causes a voter to sign a petition other than the one the voter intended to sign; or

(4) Forges or falsifies signatures; or

(5) Knowingly accepts or offers money or anything of value to another person in exchange for a signature on a petition.

2. Any person who knowingly causes a petition circulator's signatures to be submitted for counting, and who either knows that such circulator has violated subsection 1 of this section or, after receiving notice of facts indicating that such person may have violated subsection 1 of this section, causes the signatures to be submitted with reckless indifference as to whether such circulator has complied with subsection 1 of this section, shall also be deemed to have committed the crime of petition signature fraud.

3. A person who violates subsection 1 or 2 of this section, shall, upon conviction thereof, be guilty of a class A misdemeanor punishable, notwithstanding the provisions of section 560.021* to the contrary, by a term of imprisonment not to exceed one year in the county jail or a fine not to exceed ten thousand dollars or both.

4. Any person employed by or serving as an election authority, that has reasonable cause to suspect a person has committed petition signature fraud, shall immediately report or cause a report to be made to the appropriate prosecuting authorities. Failure to so report or cause a report to be made shall be a class A misdemeanor.

(L. 1980 S.B. 658, A.L. 1999 H.B. 676, A.L. 2013 H.B. 117)

*Section 560.021 was repealed by S.B. 491, 2014, effective 1-01-17.



Section 116.100 Filing of petition, procedure.

Effective 16 Jun 1999, see footnote

Title IX SUFFRAGE AND ELECTIONS

116.100. Filing of petition, procedure. — The secretary of state shall not accept any referendum petition submitted later than 5:00 p.m. on the final day for filing referendum petitions. The secretary of state shall not accept any initiative petition submitted later than 5:00 p.m. on the final day for filing initiative petitions. All pages shall be submitted at one time. When an initiative or referendum petition is submitted to the secretary of state, the signature pages shall be in order and numbered sequentially by county, except in counties that include multiple congressional districts, the signatures may be ordered and numbered using an alternate numbering scheme approved in writing by the secretary of state prior to submission of the petition. Any petition that is not submitted in accordance with this section, disregarding clerical and merely technical errors, shall be rejected as insufficient. After verifying the count of signature pages, the secretary of state shall issue a receipt indicating the number of pages presented from each county. When a person submits a petition he or she shall designate to the secretary of state the name and the address of the person to whom any notices shall be sent under sections 116.140 and 116.180.

(L. 1980 S.B. 658, A.L. 1983 S.B. 234, A.L. 1997 S.B. 132, A.L. 1999 H.B. 676)

Effective 6-16-99



Section 116.110 Signature may be withdrawn, when, how, effect, penalty.

Effective 16 Jun 1999, see footnote

Title IX SUFFRAGE AND ELECTIONS

116.110. Signature may be withdrawn, when, how, effect, penalty. — Any voter who has signed an initiative or referendum petition may withdraw his or her signature from that petition by submitting to the secretary of state, before the petition is filed with the secretary of state, a sworn statement requesting that his or her signature be withdrawn and affirming the name of the petition signed, the name the voter used when signing the petition, the address of the voter and the county of residence. It is a class A misdemeanor punishable, notwithstanding the provisions of section 560.021* to the contrary, for a term of imprisonment not to exceed one year in the county jail or a fine not to exceed ten thousand dollars or both, to knowingly file a false withdrawal statement with the secretary of state.

(L. 1980 S.B. 658, A.L. 1999 H.B. 676)

Effective 6-16-99

*Section 560.021 was repealed by S.B. 491, 2014, effective 1-01-17.



Section 116.115 Withdrawal of petition, when — vacation of official ballot title, when.

Effective 04 Nov 2014, see footnote

Title IX SUFFRAGE AND ELECTIONS

116.115. Withdrawal of petition, when — vacation of official ballot title, when. — Any person who submits a sample sheet to or files an initiative petition with the secretary of state may withdraw the petition upon written notice to the secretary of state. If such notice is submitted to the secretary of state, the proposed petition shall no longer be circulated by any person, committee, or other entity. The secretary of state shall vacate the certification of the official ballot title within three days of receiving notice of the withdrawal.

(L. 2013 H.B. 117)

Effective 11-04-14



Section 116.120 Secretary of state to determine sufficiency of form and compliance — invalid signatures not counted — signatures may be verified by random sampling, procedure and requirements.

Effective 16 Jun 1999, see footnote

Title IX SUFFRAGE AND ELECTIONS

116.120. Secretary of state to determine sufficiency of form and compliance — invalid signatures not counted — signatures may be verified by random sampling, procedure and requirements. — 1. When an initiative or referendum petition is submitted to the secretary of state, he or she shall examine the petition to determine whether it complies with the Constitution of Missouri and with this chapter. Signatures on petition pages that have been collected by any person who is not properly registered with the secretary of state as a circulator shall not be counted as valid. Signatures on petition pages that do not have the official ballot title affixed to the page shall not be counted as valid. The secretary of state may verify the signatures on the petition by use of random sampling. The random sample of signatures to be verified shall be drawn in such a manner that every signature properly filed with the secretary of state shall be given an equal opportunity to be included in the sample. The process for establishing the random sample and determining the statistically valid result shall be established by the secretary of state. Such a random sampling shall include an examination of five percent of the signatures.

2. If the random sample verification establishes that the number of valid signatures is less than ninety percent of the number of qualified voters needed to find the petition sufficient in a congressional district, the petition shall be deemed to have failed to qualify in that district. In finding a petition insufficient, the secretary of state does not need to verify all congressional districts on each petition submitted if verification of only one or more districts establishes the petition as insufficient.

3. If the random sample verification establishes that the number of valid signatures total more than one hundred ten percent of the number of qualified voters needed to find the petition sufficient in a congressional district, the petition shall be deemed to qualify in that district.

4. If the random sampling shows the number of valid signatures within a congressional district is within ninety to one hundred ten percent of the number of signatures of qualified voters needed to declare the petition sufficient in that district, the secretary of state shall order the examination and verification of each signature filed.

(L. 1980 S.B. 658, A.L. 1988 S.B. 647, A.L. 1999 H.B. 676)

Effective 6-16-99



Section 116.130 Election authorities may be requested to verify signatures either by random sampling or checking signatures, when, how.

Effective 28 Aug 2003

Title IX SUFFRAGE AND ELECTIONS

116.130. Election authorities may be requested to verify signatures either by random sampling or checking signatures, when, how. — 1. The secretary of state may send copies of petition pages to election authorities to verify that the persons whose names are listed as signers to the petition are registered voters. Such verification may either be of each signature or by random sampling as provided in section 116.120, as the secretary shall direct. If copies of the petition pages are sent to an election authority for verification, such copies shall be sent pursuant to the following schedule:

(1) Copies of all pages from not less than one petition shall be received in the office of the election authority not later than two weeks after the petition is filed in the office of secretary of state;

(2) Copies of all pages of a total of three petitions shall be received in the office of the election authority not later than three weeks after the petition is filed in the office of the secretary of state;

(3) If more than three petitions are filed, all copies of petition pages, including those petitions selected for verification by random sample pursuant to section 116.120, shall be received in the office of the election authority not later than the fourth week after the petition is filed in the office of the secretary of state.

­­

­

2. If the election authority is requested to verify the petition by random sampling, such verification shall be completed and certified not later than thirty days from the date that the election authority receives the petition from the secretary of state. If the election authority is to verify each signature, such verification must be completed, certified and delivered to the secretary of state by 5:00 p.m. on the last Tuesday in July prior to the election, or in the event of complete verification of signatures after a failed random sample, full verification shall be completed, certified and delivered to the secretary of state by 5:00 p.m. on the last Tuesday in July or by 5:00 p.m. on the Friday of the fifth week after receipt of the signatures by the local election authority, whichever is later.

3. If the election authority or the secretary of state determines that the congressional district number written after the signature of any voter is not the congressional district of which the voter is a resident, the election authority or the secretary of state shall correct the congressional district number on the petition page. Failure of a voter to give the voter's correct congressional district number shall not by itself be grounds for not counting the voter's signature.

4. The election authority shall return the copies of the petition pages to the secretary of state with annotations regarding any invalid or questionable signatures which the election authority has been asked to check by the secretary of state. The election authority shall verify the number of pages received for that county, and also certify the total number of valid signatures of voters from each congressional district which the election authority has been asked to check by the secretary of state.

5. The secretary of state is authorized to adopt rules to ensure uniform, complete, and accurate checking of petition signatures either by actual count or random sampling. No rule or portion of a rule promulgated pursuant to this section shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

6. After a period of three years from the time of submission of the petitions to the secretary of state, the secretary of state, if the secretary determines that retention of such petitions is no longer necessary, may destroy such petitions.

(L. 1980 S.B. 658, A.L. 1988 S.B. 647, A.L. 1995 S.B. 3, A.L. 1997 S.B. 132, A.L. 1999 H.B. 676, A.L. 2003 S.B. 50)



Section 116.140 Secretary of state's authority not to count forged or fraudulent signatures.

Effective 06 Jun 1988, see footnote

Title IX SUFFRAGE AND ELECTIONS

116.140. Secretary of state's authority not to count forged or fraudulent signatures. — Notwithstanding certifications from election authorities under section 116.130, the secretary of state shall have authority not to count signatures on initiative or referendum petitions which are, in his opinion, forged or fraudulent signatures.

(L. 1980 S.B. 658, A.L. 1988 S.B. 647)

Effective 6-06-88



Section 116.150 Secretary of state to issue certificate of sufficiency of petition, when — if insufficient, certificate to state reasons.

Effective 16 Jun 1999, see footnote

Title IX SUFFRAGE AND ELECTIONS

116.150. Secretary of state to issue certificate of sufficiency of petition, when — if insufficient, certificate to state reasons. — 1. After the secretary of state makes a determination on the sufficiency of the petition and if the secretary of state finds it sufficient, the secretary of state shall issue a certificate setting forth that the petition contains a sufficient number of valid signatures to comply with the Constitution of Missouri and with this chapter.

2. The secretary of state shall issue a certificate only for a petition approved pursuant to section 116.332. If the secretary of state finds the petition insufficient, the secretary of state shall issue a certificate stating the reason for the insufficiency.

3. The secretary of state shall issue a certificate pursuant to this section not later than 5:00 p.m. on the thirteenth Tuesday prior to the general election or two weeks after the date the election authority certifies the results of a petition verification pursuant to subsection 2 of section 116.130, whichever is later.

(L. 1980 S.B. 658, A.L. 1985 H.B. 543, A.L. 1988 S.B. 647, A.L. 1999 H.B. 676)

Effective 6-16-99



Section 116.153 Hearing to take public comments — joint committee on legislative research to provide summary to secretary of state, posting on website.

Effective 04 Nov 2014, see footnote

Title IX SUFFRAGE AND ELECTIONS

116.153. Hearing to take public comments — joint committee on legislative research to provide summary to secretary of state, posting on website. — Within thirty days of issuing certification that the petition contains a sufficient number of valid signatures pursuant to section 116.150, the joint committee on legislative research shall hold a public hearing in Jefferson City to take public comments concerning the proposed measure. Such hearing shall be a public meeting under chapter 610. Within five business days after the end of the public hearing, the joint committee on legislative research shall provide a summary of the hearing to the secretary of state or his or her designee and the secretary of state shall post a copy of the summary on the website of the office of the secretary of state.

(L. 2013 H.B. 117)

Effective 11-04-14



Section 116.155 Official summaries and fiscal notes may be included in ballot measures, summary to be official ballot title if included.

Effective 16 Jun 1999, see footnote

Title IX SUFFRAGE AND ELECTIONS

116.155. Official summaries and fiscal notes may be included in ballot measures, summary to be official ballot title if included. — 1. The general assembly may include the official summary statement and a fiscal note summary in any statewide ballot measure that it refers to the voters.

2. The official summary statement approved by the general assembly shall, taken together with the approved fiscal note summary, be the official ballot title and such summary statement shall contain no more than fifty words, excluding articles. The title shall be a true and impartial statement of the purposes of the proposed measure in language neither intentionally argumentative nor likely to create prejudice either for or against the proposed measure.

3. The fiscal note summary approved by the general assembly shall contain no more than fifty words, excluding articles, which shall summarize the fiscal note prepared for the measure in language neither argumentative nor likely to create prejudice for or against the proposed measure.

(L. 1999 H.B. 676)

Effective 6-16-99



Section 116.160 Summary statement to be provided by the secretary of state if summary not provided by general assembly — content.

Effective 16 Jun 1999, see footnote

Title IX SUFFRAGE AND ELECTIONS

116.160. Summary statement to be provided by the secretary of state if summary not provided by general assembly — content. — 1. If the general assembly adopts a joint resolution proposing a constitutional amendment or a bill without a fiscal note summary, which is to be referred to a vote of the people, after receipt of such resolution or bill the secretary of state shall promptly forward the resolution or bill to the state auditor. If the general assembly adopts a joint resolution proposing a constitutional amendment or a bill without an official summary statement, which is to be referred to a vote of the people, within twenty days after receipt of the resolution or bill, the secretary of state shall prepare and transmit to the attorney general a summary statement of the measure as the proposed summary statement. The secretary of state may seek the advice of the legislator who introduced the constitutional amendment or bill and the speaker of the house or the president pro tem of the legislative chamber that originated the measure. The summary statement may be distinct from the legislative title of the proposed constitutional amendment or bill. The attorney general shall within ten days approve the legal content and form of the proposed statement.

2. The official summary statement shall contain no more than fifty words, excluding articles. The title shall be a true and impartial statement of the purposes of the proposed measure in language neither intentionally argumentative nor likely to create prejudice either for or against the proposed measure.

(L. 1980 S.B. 658, A.L. 1983 S.B. 234, A.L. 1985 H.B. 543, A.L. 1997 S.B. 132, A.L. 1999 H.B. 676)

Effective 6-16-99

(2004) Secretary of state's duty to place matters on a ballot are not finally triggered until receipt of the original document. Nixon v. Blunt, 135 S.W.3d 416 (Mo.banc).



Section 116.170 Fiscal note and fiscal note summary to be provided by state auditor if not provided by general assembly.

Effective 16 Jun 1999, see footnote

Title IX SUFFRAGE AND ELECTIONS

116.170. Fiscal note and fiscal note summary to be provided by state auditor if not provided by general assembly. — If the general assembly adopts a joint resolution proposing a constitutional amendment or a bill without a fiscal note summary, which is to be referred to a vote of the people, the state auditor shall, within thirty days of delivery to the auditor, prepare and file with the secretary of state a fiscal note and a fiscal note summary for the proposed measure in accordance with the provisions of section 116.175.

(L. 1980 S.B. 658, A.L. 1983 S.B. 234, A.L. 1993 S.B. 350, A.L. 1997 S.B. 132, A.L. 1999 H.B. 676)

Effective 6-16-99

(1994) Words “insufficient and unfair” as used in section and applied to fiscal notes mean to inadequately and with bias, prejudice, deception and/or favoritism state the fiscal consequences of the proposed proposition. Test of fiscal note summary is not whether summary is the best language for describing effect. Burden is on opponents of language for describing effect. Burden is on opponents of language to show that language was insufficient and unfair. Hancock v. Secretary of State, 885 S.W.2d 42 (Mo. App. W.D.).

(1994) Where statute requires that cost be addressed in a fiscal note summary only in cases when a proposition has cost, fiscal note summary attached to initiative proposition was not insufficient when it did not address cost, since proposition would not generate cost or savings. Committee on Legislative Research v. Mitchell, 886 S.W.2d 662 (Mo.App.W.D.).



Section 116.175 Fiscal impact of proposed measure — fiscal note, fiscal note summary, requirements — return of fiscal note for revision, when.

Effective 28 Aug 2003

Title IX SUFFRAGE AND ELECTIONS

116.175. Fiscal impact of proposed measure — fiscal note, fiscal note summary, requirements — return of fiscal note for revision, when. — 1. Except as provided in section 116.155, upon receipt from the secretary of state's office of any petition sample sheet, joint resolution or bill, the auditor shall assess the fiscal impact of the proposed measure. The state auditor may consult with the state departments, local government entities, the general assembly and others with knowledge pertinent to the cost of the proposal. Proponents or opponents of any proposed measure may submit to the state auditor a proposed statement of fiscal impact estimating the cost of the proposal in a manner consistent with the standards of the governmental accounting standards board and section 23.140, provided that all such proposals are received by the state auditor within ten days of his or her receipt of the proposed measure from the secretary of state.

2. Within twenty days of receipt of a petition sample sheet, joint resolution or bill from the secretary of state, the state auditor shall prepare a fiscal note and a fiscal note summary for the proposed measure and forward both to the attorney general.

3. The fiscal note and fiscal note summary shall state the measure's estimated cost or savings, if any, to state or local governmental entities. The fiscal note summary shall contain no more than fifty words, excluding articles, which shall summarize the fiscal note in language neither argumentative nor likely to create prejudice either for or against the proposed measure.

4. The attorney general shall, within ten days of receipt of the fiscal note and the fiscal note summary, approve the legal content and form of the fiscal note summary prepared by the state auditor and shall forward notice of such approval to the state auditor.

5. If the attorney general or the circuit court of Cole County determines that the fiscal note or the fiscal note summary does* not satisfy the requirements of this section, the fiscal note and the fiscal note summary shall be returned to the auditor for revision. A fiscal note or fiscal note summary that does not satisfy the requirements of this section also shall not satisfy the requirements of section 116.180.

(L. 1997 S.B. 132, A.L. 1999 H.B. 676, A.L. 2003 H.B. 511 merged with S.B. 623)

*Word "do" appears in original rolls.

(2012) Section imposing a duty on the State Auditor to prepare fiscal notes and fiscal note summaries for initiative petitions is constitutional. Brown v. Carnahan, 370 S.W.3d 637 (Mo.banc).



Section 116.180 Copies of ballot title, fiscal note and fiscal note summary to designated persons, when — ballot title to be affixed to petition, when.

Effective 16 Jun 1999, see footnote

Title IX SUFFRAGE AND ELECTIONS

116.180. Copies of ballot title, fiscal note and fiscal note summary to designated persons, when — ballot title to be affixed to petition, when. — Within three days after receiving the official summary statement the approved fiscal note summary and the fiscal note relating to any statewide ballot measure, the secretary of state shall certify the official ballot title in separate paragraphs with the fiscal note summary immediately following the summary statement of the measure and shall deliver a copy of the official ballot title and the fiscal note to the speaker of the house or the president pro tem of the legislative chamber that originated the measure or, in the case of initiative or referendum petitions, to the person whose name and address are designated under section 116.332. Persons circulating the petition shall affix the official ballot title to each page of the petition prior to circulation and signatures shall not be counted if the official ballot title is not affixed to the page containing such signatures.

(L. 1980 S.B. 658, A.L. 1997 S.B. 132, A.L. 1999 H.B. 676)

Effective 6-16-99



Section 116.185 Identical ballot titles may be changed, how.

Effective 28 Aug 1999

Title IX SUFFRAGE AND ELECTIONS

116.185. Identical ballot titles may be changed, how. — Before the ballot is printed, if the title of a ballot issue is identical or substantially identical to the title of another ballot issue that will appear on the same ballot, the election authority shall promptly notify the officer or entity that certifies the election of the identical or substantially identical title, and if such officer or entity submits a new title to the election authority, the election authority may change the title of the ballot issue prior to printing the official ballot.

(L. 1999 H.B. 676 § 1)



Section 116.190 Ballot title may be challenged, procedure — who are parties defendant — changes may be made by court — appeal to supreme court, when.

Effective 28 Aug 2015

Title IX SUFFRAGE AND ELECTIONS

116.190. Ballot title may be challenged, procedure — who are parties defendant — changes may be made by court — appeal to supreme court, when. — 1. Any citizen who wishes to challenge the official ballot title or the fiscal note prepared for a proposed constitutional amendment submitted by the general assembly, by initiative petition, or by constitutional convention, or for a statutory initiative or referendum measure, may bring an action in the circuit court of Cole County. The action must be brought within ten days after the official ballot title is certified by the secretary of state in accordance with the provisions of this chapter.

2. The secretary of state shall be named as a party defendant in any action challenging the official ballot title prepared by the secretary of state. When the action challenges the fiscal note or the fiscal note summary prepared by the auditor, the state auditor shall also be named as a party defendant. The president pro tem of the senate, the speaker of the house and the sponsor of the measure and the secretary of state shall be the named party defendants in any action challenging the official summary statement, fiscal note or fiscal note summary prepared pursuant to section 116.155.

3. The petition shall state the reason or reasons why the summary statement portion of the official ballot title is insufficient or unfair and shall request a different summary statement portion of the official ballot title. Alternatively, the petition shall state the reasons why the fiscal note or the fiscal note summary portion of the official ballot title is insufficient or unfair and shall request a different fiscal note or fiscal note summary portion of the official ballot title.

4. The action shall be placed at the top of the civil docket. Insofar as the action challenges the summary statement portion of the official ballot title, the court shall consider the petition, hear arguments, and in its decision certify the summary statement portion of the official ballot title to the secretary of state. Insofar as the action challenges the fiscal note or the fiscal note summary portion of the official ballot title, the court shall consider the petition, hear arguments, and in its decision, either certify the fiscal note or the fiscal note summary portion of the official ballot title to the secretary of state or remand the fiscal note or the fiscal note summary to the auditor for preparation of a new fiscal note or fiscal note summary pursuant to the procedures set forth in section 116.175. Any party to the suit may appeal to the supreme court within ten days after a circuit court decision. In making the legal notice to election authorities under section 116.240, and for the purposes of section 116.180, the secretary of state shall certify the language which the court certifies to him.

5. Any action brought under this section that is not fully and finally adjudicated within one hundred eighty days of filing, and more than fifty-six days prior to election in which the measure is to appear, including all appeals, shall be extinguished, unless a court extends such period upon a finding of good cause for such extension. Such good cause shall consist only of court-related scheduling issues and shall not include requests for continuance by the parties.

(L. 1980 S.B. 658, A.L. 1985 H.B. 543, A.L. 1993 S.B. 350, A.L. 1997 S.B. 132, A.L. 1999 H.B. 676, A.L. 2003 H.B. 511 merged with S.B. 623, A.L. 2013 H.B. 117, A.L. 2015 S.B. 104)



Section 116.195 Costs of court-ordered ballot title change to be paid by the state.

Effective 28 Aug 1999

Title IX SUFFRAGE AND ELECTIONS

116.195. Costs of court-ordered ballot title change to be paid by the state. — Whenever the reprinting of a statewide ballot measure is necessary as a result of a court-ordered change to the ballot language for such measure, the costs of such reprinting shall be paid by the state.

(L. 1999 H.B. 676 § 2)



Section 116.200 Secretary of state's decision as to sufficiency of petition may be reversed, procedure — appeal.

Effective 01 Jan 1981, see footnote

Title IX SUFFRAGE AND ELECTIONS

116.200. Secretary of state's decision as to sufficiency of petition may be reversed, procedure — appeal. — 1. After the secretary of state certifies a petition as sufficient or insufficient, any citizen may apply to the circuit court of Cole County to compel him to reverse his decision. The action must be brought within ten days after the certification is made. All such suits shall be advanced on the court docket and heard and decided by the court as quickly as possible.

2. If the court decides the petition is sufficient, the secretary of state shall certify it as sufficient and attach a copy of the judgment. If the court decides the petition is insufficient, the court shall enjoin the secretary of state from certifying the measure and all other officers from printing the measure on the ballot.

3. Within ten days after a decision is rendered, any party may appeal it to the supreme court.

(L. 1980 S.B. 658)

Effective 1-01-81



Section 116.210 Numbering of proposed constitutional amendments.

Effective 01 Jan 1981, see footnote

Title IX SUFFRAGE AND ELECTIONS

116.210. Numbering of proposed constitutional amendments. — The secretary of state shall number proposed constitutional amendments in the order in which they are passed by the general assembly, or submitted by initiative petition, or adopted by constitutional convention. He shall number the first as "Constitutional Amendment No. 1" and so on consecutively. A new series of numbers shall be started after each general election.

(L. 1980 S.B. 658)

Effective 1-01-81



Section 116.220 Labeling of initiative and referendum measures.

Effective 16 Jun 1999, see footnote

Title IX SUFFRAGE AND ELECTIONS

116.220. Labeling of initiative and referendum measures. — The secretary of state shall label statutory initiative and referendum measures alphabetically in the order in which they are submitted by petition or in the order in which they are passed by the general assembly. The secretary of state shall label the first as "Proposition A", and so on consecutively through the letter Z, and then begin labeling as "Proposition AA" and so on. A new series of letters shall be started after each general election. In the event a measure is labeled prior to, but not voted on at, the next succeeding general election, the letter assigned to such measure shall not be reassigned until after such measure has been voted on by the people.

(L. 1980 S.B. 658, A.L. 1999 H.B. 676)

Effective 6-16-99



Section 116.230 Sample ballots to be prepared, form.

Effective 28 Aug 1985

Title IX SUFFRAGE AND ELECTIONS

116.230. Sample ballots to be prepared, form. — 1. The secretary of state shall prepare sample ballots in the following form.

2. The top of the ballot shall read:

"OFFICIAL BALLOT STATE OF MISSOURI"

3. When constitutional amendments are submitted, the first heading shall read:

"CONSTITUTIONAL AMENDMENTS"

­­

­

4. When statutory measures are submitted, the next heading shall read:

"STATUTORY MEASURES"

­­

­

(L. 1980 S.B. 658, A.L. 1985 H.B. 543)



Section 116.240 Certification to election authorities of notice to be published — contents.

Effective 28 Aug 1997

Title IX SUFFRAGE AND ELECTIONS

116.240. Certification to election authorities of notice to be published — contents. — Not later than the tenth Tuesday prior to an election at which a statewide ballot measure is to be voted on, the secretary of state shall send each election authority a certified copy of the legal notice to be published. The legal notice shall include the date and time of the election and a sample ballot.

(L. 1980 S.B. 658, A.L. 1986 H.B. 1471, et al., A.L. 1997 S.B. 132)



Section 116.250 Publication of legal notice.

Effective 01 Jan 1981, see footnote

Title IX SUFFRAGE AND ELECTIONS

116.250. Publication of legal notice. — On receiving a notice under section 116.240, each election authority shall cause the legal notice to be published in accordance with subsection 2 of section 115.127.

(L. 1980 S.B. 658)

Effective 1-01-81



Section 116.260 Newspapers for publication of text of measures to be designated — measures to be published, how.

Effective 28 Aug 1997

Title IX SUFFRAGE AND ELECTIONS

116.260. Newspapers for publication of text of measures to be designated — measures to be published, how. — The secretary of state shall designate in what newspaper or newspapers in each county the text of statewide ballot measures shall be published. If possible, each shall be published once a week for two consecutive weeks in two newspapers of different political faiths in each county, the last publication to be not more than thirty or less than fifteen days next preceding the election. If there is but one newspaper in any county, publication for four consecutive weeks shall be made, the first publication to be not less than twenty-eight days next preceding the election. If there are two or more newspapers in a county, none of which is of different political faiths from another, the statewide ballot measures shall be published once a week for two consecutive weeks in any two newspapers in the county with the last publication not more than thirty or less than fifteen days next preceding the election.

(L. 1980 S.B. 658, A.L. 1983 H.B. 670, A.L. 1997 S.B. 132)



Section 116.270 Publications fund created — payments from fund for what, how made.

Effective 01 Jan 1981, see footnote

Title IX SUFFRAGE AND ELECTIONS

116.270. Publications fund created — payments from fund for what, how made. — 1. There is hereby created a "Publications Fund" which shall be used only to pay printing, publication, and other expenses incurred in submitting statewide ballot measures to the voters.

2. The secretary of state shall certify to the commissioner of administration all valid claims for payment from the publications fund. On receiving the certified claims, the commissioner of administration shall issue warrants on the state treasurer payable to each individual out of the publications fund.

(L. 1980 S.B. 658)

Effective 1-01-81



Section 116.280 Paper ballots for statewide measures, form.

Effective 01 Jan 1981, see footnote

Title IX SUFFRAGE AND ELECTIONS

116.280. Paper ballots for statewide measures, form. — In jurisdictions using paper ballots, election authorities shall cause the ballots for statewide ballot measures to be printed on paper not less than four inches wide and ten inches long, and all in the same color and size. Measures may be printed in more than one column.

(L. 1980 S.B. 658)

Effective 1-01-81



Section 116.290 Printing of copies of statewide measures — to be posted at polling places — distribution, exception.

Effective 28 Aug 1983

Title IX SUFFRAGE AND ELECTIONS

116.290. Printing of copies of statewide measures — to be posted at polling places — distribution, exception. — 1. The secretary of state shall distribute copies of each statewide ballot measure, except proposed constitutions as published in newspapers for legal notice of the election.

2. The secretary of state shall print copies of each proposed constitution in pamphlet form.

3. From copies delivered by the secretary of state, each election authority shall post at least two copies of each notice and pamphlet at each polling place during the time the polls are open.

4. The secretary of state shall print any new language being proposed for adoption or rejection in boldface type.

(L. 1980 S.B. 658, A.L. 1983 S.B. 234)



Section 116.300 Challengers and watchers at polling places, how designated.

Effective 01 Jan 1981, see footnote

Title IX SUFFRAGE AND ELECTIONS

116.300. Challengers and watchers at polling places, how designated. — Not later than the fourth Tuesday prior to an election on a statewide ballot measure, each chairman of a county campaign committee favoring a measure and each chairman of a county campaign committee opposing a measure shall file with the election authority a list of committee officers and a request to have the right to designate challengers and watchers under section 116.310. If only one committee favoring a particular measure and one committee opposing a particular measure file a list and a request, then each filing chairman shall have the right to designate challengers and watchers under section 116.310. If more than one committee favoring a particular measure or more than one committee opposing a particular measure files a list and request, then the election authority shall determine which chairman has the right to designate challengers and watchers. If the measure was submitted by initiative or referendum petition, the person designated under section 116.100 as the person to receive notice under sections 116.140 and 116.180 shall be entitled to designate the county campaign committee chairmen's names to the proper election authorities by the fourth Tuesday prior to the election on that measure.

(L. 1980 S.B. 658)

Effective 1-01-81



Section 116.310 Time limited for designating challengers and watchers for polling places and counting locations — effect of failure to designate by prescribed time.

Effective 01 Jan 1981, see footnote

Title IX SUFFRAGE AND ELECTIONS

116.310. Time limited for designating challengers and watchers for polling places and counting locations — effect of failure to designate by prescribed time. — 1. Not later than the Tuesday prior to an election on a statewide ballot measure, each county campaign committee chairman who had the right to designate challengers under section 116.300 shall designate such challengers, who may be present at each polling place during the hours of voting. Each such chairman shall also by the same time designate a challenger for each location at which absentee ballots are counted. The challengers so designated may be present while the ballots are being prepared for counting and being counted.

2. Not later than the Tuesday prior to an election on a statewide ballot measure, each campaign committee chairman who has the right to designate watchers under section 116.300 shall designate a watcher for each place votes are counted.

3. After challengers and watchers have been designated, the provisions contained in sections 115.105, 115.107, 115.109, and 115.111 shall apply to them.

4. Failure to designate challengers and watchers by the prescribed times shall cause the county campaign committee to forfeit its right to name such persons for those omitted locations for that election.

(L. 1980 S.B. 658)

Effective 1-01-81



Section 116.320 Adoption of measure, vote required — effect of approval of conflicting measures.

Effective 01 Jan 1981, see footnote

Title IX SUFFRAGE AND ELECTIONS

116.320. Adoption of measure, vote required — effect of approval of conflicting measures. — 1. Each statewide ballot measure receiving a majority of affirmative votes is adopted.

2. If voters approve two or more conflicting statutes at the same election, the statute receiving the largest affirmative vote shall prevail, even if that statute did not receive the greatest majority of affirmative votes.

3. If voters approve two or more conflicting constitutional amendments at the same election, the amendment receiving the largest affirmative vote shall prevail, even if that amendment did not receive the greatest majority of affirmative votes.

(L. 1980 S.B. 658)

Effective 1-01-81



Section 116.330 Board of canvassers or governor to issue statement.

Effective 01 Jan 1981, see footnote

Title IX SUFFRAGE AND ELECTIONS

116.330. Board of canvassers or governor to issue statement. — 1. After an election at which any statewide ballot measure, other than a proposed constitution or constitutional amendment submitted by a constitutional convention, is voted upon, the secretary of state shall convene the board of state canvassers to total the abstracts. Not later than two weeks after receiving all required abstracts, the board shall issue a statement giving the number of votes cast "YES" and "NO" on each question. If voters approve two or more measures at one election which are known to conflict with one another, or to contain conflicting provisions, the board shall also state which received the largest affirmative vote.

2. After an election at which a proposed constitution or constitutional amendment adopted by a constitutional convention is submitted, the governor shall proclaim the results in accordance with Section 3(c), Article XII of the Constitution.

(L. 1980 S.B. 658)

Effective 1-01-81



Section 116.332 Petitions for constitutional amendments, statutory initiative or referendum, requirements, procedure.

Effective 04 Nov 2014, see footnote

Title IX SUFFRAGE AND ELECTIONS

116.332. Petitions for constitutional amendments, statutory initiative or referendum, requirements, procedure. — 1. Before a constitutional amendment petition, a statutory initiative petition, or a referendum petition may be circulated for signatures, a sample sheet must be submitted to the secretary of state in the form in which it will be circulated. When a person submits a sample sheet of a petition he or she shall designate to the secretary of state the name and address of the person to whom any notices shall be sent pursuant to sections 116.140 and 116.180 and, if a committee or person, except the individual submitting the sample sheet, is funding any portion of the drafting or submitting of the sample sheet, the person submitting the sample sheet shall submit a copy of the filed statement of committee organization required under subsection 5 of section 130.021 showing the date the statement was filed. The secretary of state shall refer a copy of the petition sheet to the attorney general for his approval and to the state auditor for purposes of preparing a fiscal note and fiscal note summary. The secretary of state and attorney general must each review the petition for sufficiency as to form and approve or reject the form of the petition, stating the reasons for rejection, if any.

2. Within two business days of receipt of any such sample sheet, the office of the secretary of state shall conspicuously post on its website the text of the proposed measure, a disclaimer stating that such text may not constitute the full and correct text as required under section 116.050, and the name of the person or organization submitting the sample sheet. The secretary of state's failure to comply with such posting shall be considered a violation of chapter 610 and subject to the penalties provided under subsection 3 of section 610.027. The posting shall be removed within three days of either the withdrawal of the petition under section 116.115 or the rejection for any reason of the petition.

3. Upon receipt of a petition from the office of the secretary of state, the attorney general shall examine the petition as to form. If the petition is rejected as to form, the attorney general shall forward his or her comments to the secretary of state within ten days after receipt of the petition by the attorney general. If the petition is approved as to form, the attorney general shall forward his or her approval as to form to the secretary of state within ten days after receipt of the petition by the attorney general.

4. The secretary of state shall review the comments and statements of the attorney general as to form and make a final decision as to the approval or rejection of the form of the petition. The secretary of state shall send written notice to the person who submitted the petition sheet of the approval within fifteen days after submission of the petition sheet. The secretary of state shall send written notice if the petition has been rejected, together with reasons for rejection, within fifteen days after submission of the petition sheet.

(L. 1985 H.B. 543 § 1, A.L. 1997 S.B. 132, A.L. 2013 H.B. 117)

Effective 11-04-14

(1991) That part of this section which limits submission to secretary of state of sample petitions to one year prior to the final date for filing signed petitions shortens time authorized by constitution, art. XII, sec. 2(b), during which constitutional amendment petitions may be circulated for signatures and is invalid. State of Mo., ex rel. Upchurch v. Blunt, 810 S.W.2d 515 (Mo. banc).



Section 116.334 Petition approval required, procedure to obtain petition title or summary statement — rejection or approval of petition, procedure — circulation of petition prior to approval, effect — signatures, deadline for filing.

Effective 04 Nov 2014, see footnote

Title IX SUFFRAGE AND ELECTIONS

116.334. Petition approval required, procedure to obtain petition title or summary statement — rejection or approval of petition, procedure — circulation of petition prior to approval, effect — signatures, deadline for filing. — 1. If the petition form is approved, the secretary of state shall make a copy of the sample petition available on the secretary of state's website. For a period of fifteen days after the petition is approved as to form, the secretary of state shall accept public comments regarding the proposed measure and provide copies of such comments upon request. Within twenty-three days of receipt of such approval, the secretary of state shall prepare and transmit to the attorney general a summary statement of the measure which shall be a concise statement not exceeding one hundred words. This statement shall be in the form of a question using language neither intentionally argumentative nor likely to create prejudice either for or against the proposed measure. The attorney general shall within ten days approve the legal content and form of the proposed statement.

2. Signatures obtained prior to the date the official ballot title is certified by the secretary of state shall not be counted.

3. Signatures for statutory initiative petitions shall be filed not later than six months prior to the general election during which the petition's ballot measure is submitted for a vote, and shall also be collected not earlier than the day after the day upon which the previous general election was held.

(L. 1985 H.B. 543 § 2, A.L. 1997 S.B. 132, A.L. 2013 H.B. 117)

Effective 11-04-14



Section 116.340 Publication of approved measures.

Effective 01 Jan 1981, see footnote

Title IX SUFFRAGE AND ELECTIONS

116.340. Publication of approved measures. — When a statewide ballot measure is approved by the voters, the secretary of state shall publish it with the laws enacted by the following session of the general assembly, and the revisor of statutes shall include it in the next edition or supplement of the revised statutes of Missouri. Each of the measures printed above shall include the date of the proclamation or statement of approval under section 116.330.

(L. 1980 S.B. 658)

Effective 1-01-81






Chapter 122 Municipal Elections

Section 122.650 Power and authority to regulate municipal elections.

Effective 28 Aug 1939

Title IX SUFFRAGE AND ELECTIONS

122.650. Power and authority to regulate municipal elections. — Full power and authority are hereby conferred on every city in this state which now has, or may hereafter have, more than four hundred thousand inhabitants, to provide for and regulate all elections for offices of and under such city and for the nomination of candidates for such offices; and such provision for and regulation of such elections may be effected either by charter provisions therefor adopted by the people of such city according to law, or ordinances therefor duly enacted, or by the people thereof under the power of initiative, if any, reserved in the charter of such city.

(RSMo 1939 § 11775)

Prior revisions: 1929 § 10468; 1919 § 5020






Chapter 128 Election of Electors and Electoral Districts — Congressional Districts

Section 128.010 Electoral districts — number of electors to be chosen.

Effective 28 Aug 1939

Title IX SUFFRAGE AND ELECTIONS

128.010. Electoral districts — number of electors to be chosen. — Hereafter, at all elections held in this state for the offices of president and vice president of the United States, the electoral district shall be the same as the congressional districts into which the state shall be divided, and the same number of electors as there may be districts shall be chosen by the qualified voters, one of whom shall be a resident of each district; and in addition thereto, two electors shall be chosen by the state at large.

(RSMo 1939 § 12311)

Prior revisions: 1929 § 10730; 1919 § 5285; 1909 § 2744

CROSS REFERENCE:

Number of electors to be chosen, U.S. Const. Art. II § 1

(1969) Congressional districts established by 74th General Assembly and having an average deviation from ideal of 1.6% held to violate Art. I § 2 of U.S. Constitution. Kirkpatrick v. Preisler, 89 S.Ct. 1225. Petition for rehearing denied 89 S.Ct. 1737.



Section 128.020 New congressional apportionment — duty of governor.

Effective 28 Aug 1939

Title IX SUFFRAGE AND ELECTIONS

128.020. New congressional apportionment — duty of governor. — When any new apportionment shall be made of the members to be elected to the house of representatives of the United States, whereby the number of electors to which this state may be entitled shall be increased or diminished, it shall be the duty of the governor to lay off the state into as many districts as shall be equal to the number of electors to which this state shall then be entitled, so that the said districts contain, as near as may be, an equal number of inhabitants.

(RSMo 1939 § 12312)

Prior revisions: 1929 § 10731; 1919 § 5286; 1909 § 2745



Section 128.030 Notice to be given.

Effective 28 Aug 1939

Title IX SUFFRAGE AND ELECTIONS

128.030. Notice to be given. — It shall be the duty of the governor, whenever he shall exercise the power hereby vested in him, to give notice of the division made by him, by proclamation, to be published in not to exceed two newspapers in each of said districts in this state, sixty days at least before the first election under such arrangement.

(RSMo 1939 § 12313)

Prior revisions: 1929 § 10732; 1919 § 5287; 1909 § 2746



Section 128.040 Election of electors.

Effective 28 Aug 1939

Title IX SUFFRAGE AND ELECTIONS

128.040. Election of electors. — The qualified voters in each of said districts shall meet at their respective places of holding elections on the first Tuesday after the first Monday of November, in the year one thousand eight hundred and eighty, and on the first Tuesday after the first Monday of November every four years thereafter, unless the Congress of the United States shall appoint a different day, and in that case, on such day as the said congress shall appoint, and shall proceed to elect as many fit persons as the state shall then be entitled to elect, as electors of president and vice president, one of whom shall be a resident of each district.

(RSMo 1939 § 12314)

Prior revisions: 1929 § 10733; 1919 § 5288; 1909 § 2747



Section 128.050 Conduct of election of electors.

Effective 28 Aug 1939

Title IX SUFFRAGE AND ELECTIONS

128.050. Conduct of election of electors. — The election shall be conducted by the judges who may have been appointed to hold the general election for the same year, and under the same regulations, and have the public notice thereof given by the sheriff in each county as is or may be required by law regulating such general elections.

(RSMo 1939 § 12315)

Prior revisions: 1929 § 10734; 1919 § 5289; 1909 § 2748



Section 128.060 Returns, how certified.

Effective 28 Aug 1939

Title IX SUFFRAGE AND ELECTIONS

128.060. Returns, how certified. — It shall be the duty of the judges of such elections in the different townships to make returns thereof to the clerks of the county commissions of their respective counties, within two days after such election, which clerks shall, within eight days after they receive such returns, certify and transmit the same to the governor, by delivering them into the nearest post office on the most direct route to the seat of government. If there shall be a failure to receive any of the returns at the seat of government for one mail after the same is due, the secretary of state may dispatch a messenger to the county not returned, with directions to bring up said returns to the governor.

(RSMo 1939 § 12316)

Prior revisions: 1929 § 10735; 1919 § 5290; 1909 § 2749



Section 128.070 Governor to cast up votes.

Effective 28 Aug 1939

Title IX SUFFRAGE AND ELECTIONS

128.070. Governor to cast up votes. — The governor, on receipt of the certificates from the several counties in each district which he may have received within fifteen days after the day of election, shall immediately add up the vote from the several counties, and the person residing in any one district having the highest number of votes given in the state for any one person residing in the same district shall by him be declared duly elected elector for said district.

(RSMo 1939 § 12317)

Prior revisions: 1929 § 10736; 1919 § 5291; 1909 § 2750



Section 128.080 Tie vote, how determined.

Effective 28 Aug 1939

Title IX SUFFRAGE AND ELECTIONS

128.080. Tie vote, how determined. — If two or more persons residing in one district shall have an equal number of votes given in the state, as aforesaid, and more than any other person residing in the same district, the governor shall immediately notify the general assembly thereof, and such election shall be determined by joint vote of both houses of the general assembly, by choosing one of the persons so having an equal number of votes.

(RSMo 1939 § 12318)

Prior revisions: 1929 § 10737; 1919 § 5292; 1909 § 2751



Section 128.090 Governor to notify electors.

Effective 28 Aug 1939

Title IX SUFFRAGE AND ELECTIONS

128.090. Governor to notify electors. — It shall be the duty of the governor, at the expense of the state, in all cases to immediately notify the persons chosen of their election, as soon as the same shall have been ascertained, agreeably to the provisions aforesaid.

(RSMo 1939 § 12319)

Prior revisions: 1929 § 10738; 1919 § 5293; 1909 § 2752



Section 128.100 Contested elections.

Effective 28 Aug 1949

Title IX SUFFRAGE AND ELECTIONS

128.100. Contested elections. — All contested elections for electors shall be determined by a joint vote of both houses of the general assembly. The joint meeting of the two houses deciding on such elections shall be held in the hall of the house of representatives, and the president of the senate shall preside. If any person contests the election of an elector, he shall present a petition to the general assembly, setting forth the points on which he will contest the same and the facts which he will prove in support of these points, and shall pray for leave to produce his proof; and a vote shall be taken in the house, by yeas and nays, whether the prayer shall be granted. If the majority of the whole number of votes of both houses shall be in the affirmative, they shall appoint a joint committee to take the testimony on the part of the petitioner, and also on the part of the person whose place is contested, with the power to send for witnesses, issue warrants, under the hand of the chairman, to any judge or associate circuit judge, and to take the depositions of witnesses at such time and place as the warrant shall direct, which warrant shall mention the points to which the testimony is to be taken. Reasonable notice shall be given by the party in whose favor the deposition shall be allowed, to the opposite party, of the time and place of taking same; and the judge or associate circuit judge shall proceed in all things, in procuring the attendance of witnesses, and in taking and certifying the testimony, as is directed herein.

(RSMo 1939 § 12320, A. 1949 H.B. 2061)

Prior revisions: 1929 § 10739; 1919 § 5294; 1909 § 2753



Section 128.110 List of names of electors to be delivered to each elector.

Effective 28 Aug 1949

Title IX SUFFRAGE AND ELECTIONS

128.110. List of names of electors to be delivered to each elector. — The governor shall, on or before the date of the meeting of such electors, cause lists of the names of such electors to be made and delivered to them as required by act of Congress. The persons employed in giving the notices, or conveying the returns aforesaid, shall be allowed five cents for every mile such persons may travel in going and returning in the performance of any of the services aforesaid, to be audited and paid as other claims.

(RSMo 1939 § 12321, A. 1949 H.B. 2061)

Prior revisions: 1929 § 10740; 1919 § 5295; 1909 § 2754



Section 128.120 Compensation of elector.

Effective 28 Aug 1949

Title IX SUFFRAGE AND ELECTIONS

128.120. Compensation of elector. — The electors shall each receive for their services the sum of five dollars per day and mileage as allowed to the members of the general assembly. The governor shall approve their accounts and certify them to the commissioner of administration for payment.

(RSMo 1939 § 12322, A. 1949 H.B. 2061)

Prior revisions: 1929 § 10741; 1919 § 5296; 1909 § 2755



Section 128.130 Vacancies at meeting of electors, how filled.

Effective 28 Aug 1939

Title IX SUFFRAGE AND ELECTIONS

128.130. Vacancies at meeting of electors, how filled. — If any of the electors appointed under this chapter shall fail to attend at the seat of government by the hour of two o'clock in the afternoon of the day appointed by act of congress for their meeting, then the electors present may appoint other persons to act as electors in the place of those absent; and if there be a failure to elect, the electors attending at such time and place shall appoint some suitable person or persons, as the case may be, to fill the vacancy or vacancies existing by reason thereof.

(RSMo 1939 § 12323)

Prior revisions: 1929 § 10742; 1919 § 5297; 1909 § 2756



Section 128.340 New counties — assignment to congressional districts.

Effective 28 Aug 1939

Title IX SUFFRAGE AND ELECTIONS

128.340. New counties — assignment to congressional districts. — When any new county shall be organized, such county shall constitute and form a portion of the same congressional district embracing at the time the county or counties from which such new county shall be organized; and if any such county shall be organized from two or more counties lying in different congressional districts, then such county shall form and constitute a part of the congressional district embracing, at the time, the greater portion of the territory constituting such county thus organized.

(RSMo 1939 § 12310)

Prior revisions: 1929 § 10729; 1919 § 5284; 1909 § 2743



Section 128.345 Definitions.

Effective 03 Jun 2011, see footnote

Title IX SUFFRAGE AND ELECTIONS

*128.345. Definitions. — All references in sections 128.451 to 128.458 to counties, voting districts (VTD), and tract-blocks (Block) mean those counties, voting districts (VTD), and tract-blocks (Block) as reported to the state by the United States Bureau of the Census for the 2010 census.

(L. 1991 S.B. 369 § 12, A.L. 2001 H.B. 1000, A.L. 2007 S.B. 613 Revision, A.L. 2011 H.B. 193)

*Effective 6-03-11, see § 21.250. H.B. 193 was vetoed on April 30, 2011. The veto was overridden on May 4, 2011.



Section 128.346 Congressional districts for election of representatives to the U.S. Congress.

Effective 03 Jun 2011, see footnote

Title IX SUFFRAGE AND ELECTIONS

*128.346. Congressional districts for election of representatives to the U.S. Congress. — The districts established by the provisions of sections 128.400 to 128.440 for the election of representatives to the Congress of the United States shall be effective beginning with election to the 108th Congress and through the election of the 112th Congress. The districts established by sections 128.451 to 128.458 for the election of representatives to the Congress of the United States shall be effective beginning with the election to the 113th Congress.

(L. 1991 S.B. 369 § 1, A.L. 2001 H.B. 1000, A.L. 2007 S.B. 613 Revision, A.L. 2011 H.B. 193)

*Effective 6-03-11, see § 21.250. H.B. 193 was vetoed on April 30, 2011. The veto was overridden on May 4, 2011.



Section 128.348 Congressional districts to be established.

Effective 03 Jun 2011, see footnote

Title IX SUFFRAGE AND ELECTIONS

*128.348. Congressional districts to be established. — The state of Missouri is hereby divided into nine congressional districts. Effective with the election for the 113th Congress, the state of Missouri shall consist of eight congressional districts. The legal voters of each district shall elect one member of Congress of the United States.

(L. 1991 S.B. 369 § 2, A.L. 2011 H.B. 193)

*Effective 6-03-11, see § 21.250. H.B. 193 was vetoed on April 30, 2011. The veto was overridden on May 4, 2011.



Section 128.400 First congressional district (2000 census).

Effective 28 Aug 2001

Title IX SUFFRAGE AND ELECTIONS

128.400. First congressional district (2000 census). — The first district shall be composed of the following:

St. Louis County (part)

VTD: 18910 Airport26

VTD: 18911 Airport27&49&62

VTD: 18912 Airport29&53

VTD: 189126 CreveCoeur1

VTD: 189127 CreveCoeur11&12&13

VTD: 189128 CreveCoeur14&15&24&51

VTD: 189129 CreveCoeur16&82

VTD: 18913 Airport30

VTD: 189130 CreveCoeur17&47&58

VTD: 189131 CreveCoeur2&9&10

VTD: 189132 CreveCoeur20&28&30&38&46&60&63&64

VTD: 189133 CreveCoeur21&39&67&68&69&70&71&72&73&74

VTD: 189134 CreveCoeur22&40&61&75&76&77&78&79&80&818

VTD: 189135 CreveCoeur23&33

VTD: 189136 CreveCoeur25

VTD: 189137 CreveCoeur26

VTD: 189138 CreveCoeur27

VTD: 189139 CreveCoeur29&31&37&45

VTD: 18914 Airport31&33

VTD: 189140 CreveCoeur3&5

VTD: 189141 CreveCoeur34&66

VTD: 189142 CreveCoeur35

VTD: 189143 CreveCoeur36&55

VTD: 189144 CreveCoeur4&32&50&56&59

VTD: 189145 CreveCoeur42

VTD: 189146 CreveCoeur43&57&62

VTD: 189147 CreveCoeur44

VTD: 189148 CreveCoeur48

VTD: 189149 CreveCoeur49

VTD: 189150 CreveCoeur53&54

VTD: 189152 CreveCoeur6&8&18&19&41&52&83

VTD: 189153 CreveCoeur7MHT13&29

VTD: 189154 Ferguson1&12&21

VTD: 189155 Ferguson10

VTD: 189156 Ferguson11

VTD: 189157 Ferguson14&31&40&55

VTD: 189158 Ferguson16&17

VTD: 189159 Ferguson18&19&27

VTD: 18916 Airport32&37&41

VTD: 189160 Ferguson2&4&25&39

VTD: 189161 Ferguson20&60

VTD: 189162 Ferguson22&29

VTD: 189163 Ferguson24&26

VTD: 189164 Ferguson28&30

VTD: 189165 Ferguson3&13&15&23&51

VTD: 189166 Ferguson32&36

VTD: 189167 Ferguson33&56

VTD: 189168 Ferguson34&35

VTD: 189169 Ferguson42

VTD: 18917 Airport34&64

VTD: 189170 Ferguson43

VTD: 189171 Ferguson44&45&46&52

VTD: 189172 Ferguson47

VTD: 189173 Ferguson48&50

VTD: 189174 Ferguson49

VTD: 189175 Ferguson5

VTD: 189176 Ferguson58SPL9

VTD: 189177 Ferguson59

VTD: 189178 Ferguson6

VTD: 189179 Ferguson7&37

VTD: 18918 Airport4&28

VTD: 189180 Ferguson8&38&57

VTD: 189181 Ferguson9

VTD: 189183 Florissant1&2LC20SPL4

VTD: 189184 Florissant12&24&33&36&46

VTD: 189185 Florissant14&28&47

VTD: 189186 Florissant15

VTD: 189187 Florissant16&26&29&41&49

VTD: 189188 Florissant17

VTD: 189189 Florissant19&42&18&23

VTD: 18919 Airport44

VTD: 189190 Florissant20&37&48

VTD: 189191 Florissant21&44&50

VTD: 189192 Florissant22&32

VTD: 189193 Florissant27&31&40

VTD: 189194 Florissant3FER41

VTD: 189195 Florissant30&35

VTD: 189196 Florissant4&11

VTD: 189197 Florissant5&25

VTD: 189198 Florissant51&52

VTD: 189199 Florissant6&13

VTD: 1892 Airport1&2&3&6&20&48&51

VTD: 18920 Airport47

VTD: 189200 Florissant7&34&38&39

VTD: 189201 Florissant8

VTD: 189202 Florissant9&10&45

VTD: 18921 Airport5&18&21&39&46&57&59&63

VTD: 18922 Airport50

VTD: 18923 Airport54

VTD: 18924 Airport56

VTD: 18925 Airport60

VTD: 189251 Hadley6

VTD: 189252 Hadley7&8&36

VTD: 189254 HallsFerry1&2&3&6

VTD: 189255 HallsFerry10

VTD: 189256 HallsFerry11

VTD: 189257 HallsFerry12&13

VTD: 189258 HallsFerry14

VTD: 189259 HallsFerry15

VTD: 18926 Airport7&52

VTD: 189260 HallsFerry16&17&18&19

VTD: 189261 HallsFerry20

VTD: 189262 HallsFerry21

VTD: 189263 HallsFerry22

VTD: 189264 HallsFerry23&24

VTD: 189265 HallsFerry25&34&35

VTD: 189266 HallsFerry26&27&28&31&32&33

VTD: 189267 HallsFerry29&30FER61

VTD: 189268 HallsFerry37&38&39

VTD: 189269 HallsFerry4

VTD: 18927 Airport8&12

VTD: 189270 HallsFerry41&42

VTD: 189271 HallsFerry5

VTD: 189272 HallsFerry7

VTD: 189273 HallsFerry8&9

VTD: 18928 Airport9&13

VTD: 1893 Airport10&36&43

VTD: 189347 Lewis&Clark1&18

VTD: 189348 Lewis&Clark10

VTD: 189349 Lewis&Clark11&16&38NW33&63

VTD: 189350 Lewis&Clark14&28&42

VTD: 189351 Lewis&Clark15&33&40

VTD: 189352 Lewis&Clark17&26&30&35&39&24

VTD: 189353 Lewis&Clark19&27

VTD: 189354 Lewis&Clark2&3

VTD: 189355 Lewis&Clark21&31

VTD: 189356 Lewis&Clark23&25&37FLO43

VTD: 189357 Lewis&Clark29&43

VTD: 189358 Lewis&Clark36

VTD: 189359 Lewis&Clark4

VTD: 189360 Lewis&Clark5

VTD: 189361 Lewis&Clark6&9

VTD: 189362 Lewis&Clark7&13&34&41

VTD: 189363 Lewis&Clark8&22

VTD: 189365 MarylandHeights10&38&40

VTD: 189366 MarylandHeights11&23

VTD: 189367 MarylandHeights12&16&22 (part)

BLK: 132024013

BLK: 132024014

BLK: 132024015

BLK: 132024016

BLK: 132024017

VTD: 189368 MarylandHeights14

VTD: 189370 MarylandHeights17&25

VTD: 189377 MarylandHeights30&34 (part)

BLK: 151411019

BLK: 151411020

BLK: 151411021

BLK: 151411022

BLK: 151411023

BLK: 151412000

BLK: 151412001

BLK: 151412002

BLK: 151412003

BLK: 151412004

BLK: 151412005

BLK: 151412006

BLK: 151412007

BLK: 151412008

BLK: 151412011

BLK: 151412012

BLK: 151412013

BLK: 151412014

BLK: 151412015

VTD: 189378 MarylandHeights31&32&41&43 (part)

BLK: 151411011

BLK: 151423001

BLK: 151423002

BLK: 151423016

BLK: 151423017

VTD: 189382 MarylandHeights8&21&28

VTD: 189383 MarylandHeights9

VTD: 1894 Airport11&40&55MID32&46

VTD: 189410 Midland1&10

VTD: 189411 Midland12

VTD: 189412 Midland13&40

VTD: 189413 Midland14

VTD: 189414 Midland15&16&36&51

VTD: 189415 Midland17&52

VTD: 189416 Midland18&24

VTD: 189417 Midland19&34&38

VTD: 189418 Midland2&3&45

VTD: 189419 Midland20&29

VTD: 189420 Midland21&41&47

VTD: 189421 Midland26&54

VTD: 189422 Midland27&44

VTD: 189423 Midland28&31

VTD: 189424 Midland33

VTD: 189425 Midland35&39&55

VTD: 189426 Midland37

VTD: 189427 Midland4

VTD: 189428 Midland42&50

VTD: 189429 Midland25&43

VTD: 189430 Midland48

VTD: 189431 Midland49

VTD: 189432 Midland5&8&53

VTD: 189433 Midland6&11

VTD: 189434 Midland7&22

VTD: 189435 Midland9&23&30

VTD: 189437 MissouriRiver10&12

VTD: 189438 MissouriRiver16&47

VTD: 189446 MissouriRiver36&46&69 (part)

BLK: 153021000

BLK: 153021001

BLK: 153021021

BLK: 153022009

BLK: 153022010

VTD: 189451 MissouriRiver5&8&39&56&58&65&70&7 (part)

BLK: 153021002

BLK: 153021003

BLK: 153021007

BLK: 153021008

BLK: 153021009

BLK: 153021010

BLK: 153021011

BLK: 153021012

BLK: 153021013

BLK: 153021014

BLK: 153021031

BLK: 153022008

VTD: 189455 MissouriRiver68&72

VTD: 189457 MissouriRiver73&76&77

VTD: 189461 Normandy1

VTD: 189462 Normandy10&42&43&75

VTD: 189463 Normandy11&36&39&47&67&76

VTD: 189464 Normandy12&17&54NRW19

VTD: 189465 Normandy13&31

VTD: 189466 Normandy14&24

VTD: 189467 Normandy15&35&49

VTD: 189468 Normandy16&41&46&68

VTD: 189469 Normandy18&48

VTD: 189470 Normandy2

VTD: 189471 Normandy20&25&44

VTD: 189472 Normandy21

VTD: 189473 Normandy22&33&70&71

VTD: 189474 Normandy19&26&23&27&28

VTD: 189475 Normandy29

VTD: 189476 Normandy3

VTD: 189477 Normandy30&40&50&51&57&61

VTD: 189478 Normandy32

VTD: 189479 Normandy34

VTD: 189480 Normandy38&AP58

VTD: 189481 Normandy4&72

VTD: 189482 Normandy45&73&74

VTD: 189483 Normandy5&52

VTD: 189484 Normandy53

VTD: 189485 Normandy55&59&60

VTD: 189486 Normandy56

VTD: 189487 Normandy58

VTD: 189488 Normandy6&7

VTD: 189489 Normandy64&69&65&66&78

VTD: 189490 Normandy77AP17NRW18&20

VTD: 189491 Normandy9&37

VTD: 189492 Northwest1

VTD: 189493 Northwest10&53

VTD: 189494 Northwest12&57

VTD: 189496 Northwest14&15&16

VTD: 189497 Northwest17&39&45AP35&38&42

VTD: 189498 Northwest18&41

VTD: 189499 Northwest19

VTD: 1895 Airport14&15

VTD: 189500 Northwest2&4

VTD: 189501 Northwest20&40

VTD: 189502 Northwest21&35&58 (part)

BLK: 132011003

BLK: 132011004

BLK: 132011005

BLK: 132011006

VTD: 189503 Northwest25&27&46&47&54

VTD: 189504 Northwest26

VTD: 189505 Northwest28&50

VTD: 189506 Northwest29&31&38&42

VTD: 189507 Northwest3

VTD: 189508 Northwest34LC12&32

VTD: 189509 Northwest36&49

VTD: 189510 Northwest37AP23

VTD: 189511 Northwest43

VTD: 189512 Northwest48

VTD: 189513 Northwest55

VTD: 189514 Northwest59&62

VTD: 189515 Northwest6

VTD: 189516 Northwest7&24&30&44&56

VTD: 189517 Northwest8&32

VTD: 189518 Northwest9&22&23&51&52

VTD: 189519 Norwood1

VTD: 189520 Norwood17

VTD: 189521 Norwood2&3&4

VTD: 189522 Norwood21&24

VTD: 189523 Norwood22&23

VTD: 189524 Norwood25&26

VTD: 189525 Norwood27&28

VTD: 189526 Norwood29

VTD: 189527 Norwood30&32&33&36&57

VTD: 189528 Norwood31&34HLF36

VTD: 189529 Norwood35HLF40

VTD: 189530 Norwood37&38&40

VTD: 189531 Norwood39&41

VTD: 189532 Norwood42&43&48&49&50

VTD: 189533 Norwood44&51&53

VTD: 189534 Norwood45&46

VTD: 189535 Norwood47

VTD: 189536 Norwood5&6&7

VTD: 189537 Norwood52&54&55

VTD: 189538 Norwood56NOR8

VTD: 189539Norwood8&9&10&11&12&13&14&15&16

VTD: 189580 SpanishLake1&35

VTD: 189581 SpanishLake10&34

VTD: 189582 SpanishLake11&29

VTD: 189583 SpanishLake12&20

VTD: 189584 SpanishLake14

VTD: 189585 SpanishLake15&22

VTD: 189586 SpanishLake16

VTD: 189587 SpanishLake17

VTD: 189588 SpanishLake2&3

VTD: 189589 SpanishLake21&33

VTD: 189590 SpanishLake23

VTD: 189591 SpanishLake24&25

VTD: 189592 SpanishLake26

VTD: 189593 SpanishLake27

VTD: 189594 SpanishLake30&31SF4

VTD: 189595 SpanishLake32

VTD: 189596 SpanishLake5&18

VTD: 189597 SpanishLake6&28

VTD: 189598 SpanishLake7

VTD: 189599 SpanishLake8&13&19

VTD: 1896 Airport16

VTD: 189600 St.Ferdinand1

VTD: 189601 St.Ferdinand10

VTD: 189602 St.Ferdinand13&14

VTD: 189603 St.Ferdinand15&16&24

VTD: 189604 St.Ferdinand18&20&38

VTD: 189605 St.Ferdinand19&28

VTD: 189606 St.Ferdinand2

VTD: 189607 St.Ferdinand23&35

VTD: 189608 St.Ferdinand25

VTD: 189609 St.Ferdinand26&36&37

VTD: 189610 St.Ferdinand11712&17&21&22&27&30&34

VTD: 189611 St.Ferdinand29&33

VTD: 189612 St.Ferdinand3

VTD: 189613 St.Ferdinand31&32

VTD: 189614 St.Ferdinand5

VTD: 189615 St.Ferdinand6&8

VTD: 189616 St.Ferdinand7&9

VTD: 189638 University1&2&3

VTD: 189639 University11&12

VTD: 189640 University13&14

VTD: 189641 University15&16

VTD: 189642 University17

VTD: 189643 University18&19

VTD: 189644 University20&21

VTD: 189645 University22

VTD: 189647 University24&29

VTD: 189648 University25&26

VTD: 189649 University27&37

VTD: 189650 University28&34

VTD: 189653 University35&36&42

VTD: 189654 University38

VTD: 189655 University39

VTD: 189656 University4&10

VTD: 189657 University5&6&7NOR62&63

VTD: 189658 University8&9

VTD: 1897 Airport19&45&61NW5&11&60&61

VTD: 18978 Clayton15&16

VTD: 1898 Airport22

VTD: 18985 Clayton25&45

VTD: 1899 Airport24&25

St. Louis City (part)

VTD: 51010 Ward1Pct5

VTD: 510109 Ward17Pct1

VTD: 51011 Ward1Pct6

VTD: 510110 Ward17Pct10

VTD: 510114 Ward17Pct14

VTD: 510115 Ward17Pct15

VTD: 510117 Ward17Pct2

VTD: 510118 Ward17Pct3

VTD: 510119 Ward17Pct5

VTD: 51012 Ward1Pct7

VTD: 510120 Ward17Pct6

VTD: 510121 Ward17Pct7

VTD: 510122 Ward17Pct8

VTD: 510123 Ward17Pct9

VTD: 510124 Ward18Pct1

VTD: 510125 Ward18Pct10

VTD: 510126 Ward18Pct11

VTD: 510127 Ward18Pct12

VTD: 510128 Ward18Pct13

VTD: 510129 Ward18Pct14

VTD: 51013 Ward1Pct8

VTD: 510130 Ward18Pct2

VTD: 510131 Ward18Pct3

VTD: 510132 Ward18Pct4

VTD: 510133 Ward18Pct5

VTD: 510134 Ward18Pct6

VTD: 510135 Ward18Pct7

VTD: 510136 Ward18Pct8

VTD: 510137 Ward18Pct9

VTD: 510138 Ward19Pct1

VTD: 510139 Ward19Pct10

VTD: 51014 Ward1Pct9

VTD: 510140 Ward19Pct11

VTD: 510141 Ward19Pct12

VTD: 510142 Ward19Pct13

VTD: 510143 Ward19Pct2

VTD: 510144 Ward19Pct3

VTD: 510145 Ward19Pct4

VTD: 510146 Ward19Pct5

VTD: 510147 Ward19Pct6

VTD: 510148 Ward19Pct7

VTD: 510149 Ward19Pct8

VTD: 510150 Ward19Pct9

VTD: 510151 Ward2Pct1

VTD: 510152 Ward2Pct10

VTD: 510153 Ward2Pct11

VTD: 510154 Ward2Pct12

VTD: 510155 Ward2Pct2

VTD: 510156 Ward2Pct3

VTD: 510157 Ward2Pct4

VTD: 510158 Ward2Pct5

VTD: 510159 Ward2Pct6

VTD: 510160 Ward2Pct7

VTD: 510161 Ward2Pct8

VTD: 510162 Ward2Pct9

VTD: 510163 Ward20Pct1

VTD: 510164 Ward20Pct10

VTD: 510165 Ward20Pct11

VTD: 510166 Ward20Pct12

VTD: 510167 Ward20Pct13

VTD: 510168 Ward20Pct14

VTD: 510169 Ward20Pct2

VTD: 510170 Ward20Pct3

VTD: 510171 Ward20Pct4

VTD: 510172 Ward20Pct5

VTD: 510173 Ward20Pct6

VTD: 510174 Ward20Pct8

VTD: 510175 Ward20Pct9

VTD: 510176 Ward21Pct1

VTD: 510177 Ward21Pct11

VTD: 510178 Ward21Pct12

VTD: 510179 Ward21Pct13

VTD: 510180 Ward21Pct14

VTD: 510181 Ward21Pct2

VTD: 510182 Ward21Pct3

VTD: 510183 Ward21Pct4

VTD: 510184 Ward21Pct5

VTD: 510185 Ward21Pct6

VTD: 510186 Ward21Pct7

VTD: 510187 Ward21Pct8

VTD: 510188 Ward21Pct9

VTD: 510189 Ward22Pct1

VTD: 510190 Ward22Pct10

VTD: 510191 Ward22Pct11

VTD: 510192 Ward22Pct2

VTD: 510193 Ward22Pct3

VTD: 510194 Ward22Pct4

VTD: 510195 Ward22Pct5

VTD: 510196 Ward22Pct6

VTD: 510197 Ward22Pct7

VTD: 510198 Ward22Pct8

VTD: 510199 Ward22Pct9

VTD: 5102 Ward1Pct1

VTD: 510246 Ward26Pct1

VTD: 510247 Ward26Pct10

VTD: 510248 Ward26Pct11

VTD: 510249 Ward26Pct12

VTD: 510250 Ward26Pct2

VTD: 510251 Ward26Pct3

VTD: 510252 Ward26Pct4

VTD: 510253 Ward26Pct5

VTD: 510254 Ward26Pct6

VTD: 510255 Ward26Pct7

VTD: 510256 Ward26Pct8

VTD: 510257 Ward26Pct9

VTD: 510258 Ward27Pct1

VTD: 510259 Ward27Pct10

VTD: 510260 Ward27Pct11

VTD: 510261 Ward27Pct12

VTD: 510262 Ward27Pct2

VTD: 510263 Ward27Pct3

VTD: 510264 Ward27Pct4

VTD: 510265 Ward27Pct5

VTD: 510266 Ward27Pct6

VTD: 510267 Ward27Pct7

VTD: 510268 Ward27Pct8

VTD: 510269 Ward27Pct9

VTD: 510271 Ward28Pct10

VTD: 510272 Ward28Pct11

VTD: 510273 Ward28Pct12

VTD: 510274 Ward28Pct13

VTD: 510275 Ward28Pct14

VTD: 510276 Ward28Pct15

VTD: 510278 Ward28Pct3

VTD: 510279 Ward28Pct4

VTD: 510280 Ward28Pct5

VTD: 510281 Ward28Pct6

VTD: 510282 Ward28Pct7

VTD: 510283 Ward28Pct8

VTD: 510284 Ward28Pct9

VTD: 510285 Ward3Pct1

VTD: 510286 Ward3Pct10

VTD: 510287 Ward3Pct11

VTD: 510288 Ward3Pct12

VTD: 510289 Ward3Pct2

VTD: 510290 Ward3Pct3

VTD: 510291 Ward3Pct4

VTD: 510292 Ward3Pct5

VTD: 510293 Ward3Pct6

VTD: 510294 Ward3Pct7

VTD: 510295 Ward3Pct8

VTD: 510296 Ward3Pct9

VTD: 510297 Ward4Pct1

VTD: 510298 Ward4Pct10

VTD: 510299 Ward4Pct11

VTD: 5103 Ward1Pct10

VTD: 510300 Ward4Pct12

VTD: 510301 Ward4Pct13

VTD: 510302 Ward4Pct2

VTD: 510303 Ward4Pct3

VTD: 510304 Ward4Pct4

VTD: 510305 Ward4Pct5

VTD: 510306 Ward4Pct6

VTD: 510307 Ward4Pct7

VTD: 510308 Ward4Pct8

VTD: 510309 Ward4Pct9

VTD: 510310 Ward5Pct1

VTD: 510311 Ward5Pct2

VTD: 510312 Ward5Pct3

VTD: 510313 Ward5Pct4

VTD: 510314 Ward5Pct5

VTD: 510315 Ward5Pct6

VTD: 510316 Ward5Pct7

VTD: 510317 Ward5Pct8

VTD: 510318 Ward5Pct9

VTD: 510320 Ward6Pct10

VTD: 510321 Ward6Pct11

VTD: 510324 Ward6Pct4

VTD: 510325 Ward6Pct5

VTD: 510326 Ward6Pct6

VTD: 510327 Ward6Pct7

VTD: 510328 Ward6Pct8

VTD: 510329 Ward6Pct9

VTD: 510331 Ward7Pct10

VTD: 510335 Ward7Pct14

VTD: 510341 Ward7Pct7

VTD: 510342 Ward7Pct8

VTD: 510370 Ward17Pct4

VTD: 510371 Ward20Pct7

VTD: 510372 Ward21Pct10

VTD: 5104 Ward1Pct11

VTD: 5105 Ward1Pct12

VTD: 5106 Ward1Pct13

VTD: 5107 Ward1Pct2

VTD: 5108 Ward1Pct3

VTD: 5109 Ward1Pct4

(L. 2001 H.B. 1000)



Section 128.405 Second congressional district (2000 census).

Effective 28 Aug 2001

Title IX SUFFRAGE AND ELECTIONS

128.405. Second congressional district (2000 census). — The second district shall be composed of the following:

Lincoln County

St. Charles County (part)

VTD: 18310 107

VTD: 183100 26

VTD: 183101 27

VTD: 183102 3

VTD: 183103 31

VTD: 183104 32

VTD: 183105 33

VTD: 183106 34

VTD: 183107 35

VTD: 183108 36

VTD: 183109 37

VTD: 183110 4

VTD: 183111 41

VTD: 183112 42

VTD: 183113 43

VTD: 183114 44

VTD: 183115 45

VTD: 183117 47

VTD: 183118 5

VTD: 183119 51

VTD: 18312 108

VTD: 183120 52

VTD: 183121 53

VTD: 183122 54

VTD: 183123 55

VTD: 183124 56

VTD: 183125 57

VTD: 183126 6

VTD: 183127 61

VTD: 183128 62

VTD: 183129 63

VTD: 18313 109

VTD: 183130 70

VTD: 183131 71

VTD: 183132 72

VTD: 183133 80

VTD: 183134 81

VTD: 183135 82

VTD: 183136 83 (part)

BLK: 111112002

BLK: 111112023

BLK: 111113996

BLK: 111113997

BLK: 111113998

BLK: 111213023

BLK: 111213024

BLK: 111213026

BLK: 111213027

BLK: 111213028

BLK: 111213029

VTD: 183137 84

VTD: 183138 85

VTD: 183139 86

VTD: 18314 11

VTD: 183140 87

VTD: 183141 88

VTD: 18315 110

VTD: 18316 111

VTD: 18317 12

VTD: 18318 120

VTD: 18319 121

VTD: 1832 1

VTD: 18320 122

VTD: 18321 123

VTD: 18322 124

VTD: 18323 125

VTD: 18324 126

VTD: 18325 127

VTD: 18326 128

VTD: 18327 129

VTD: 18328 13

VTD: 18329 130

VTD: 1833 100

VTD: 18330 131

VTD: 18331 132

VTD: 18332 140

VTD: 18333 141

VTD: 18334 142

VTD: 18335 143

VTD: 18336 144

VTD: 18337 145

VTD: 18338 146

VTD: 18339 147

VTD: 1834 101

VTD: 18340 148

VTD: 18341 149

VTD: 18343 14

VTD: 18344 15

VTD: 18346 151

VTD: 18348 153

VTD: 18349 154

VTD: 1835 102

VTD: 18350 160

VTD: 18351 161

VTD: 18352 162

VTD: 18353 163

VTD: 18354 164

VTD: 18355 165

VTD: 18356 166

VTD: 18357 167

VTD: 18358 168

VTD: 18359 180

VTD: 1836 103

VTD: 18360 181

VTD: 18362 182

VTD: 18363 183

VTD: 18364 184

VTD: 18365 185

VTD: 18366 186

VTD: 1837 104

VTD: 18371 203 (part)

BLK: 111441023

BLK: 111441024

BLK: 111441025

BLK: 111441039

BLK: 111441040

BLK: 111441041

BLK: 111441042

BLK: 111441043

BLK: 111441044

BLK: 111441045

BLK: 111441046

BLK: 111441047

BLK: 111441048

BLK: 111441055

BLK: 111441057

BLK: 111441059

BLK: 111441060

BLK: 111441061

BLK: 111441062

BLK: 111441063

BLK: 111441064

BLK: 111441065

BLK: 111441089

BLK: 111441090

BLK: 111441091

BLK: 111441092

BLK: 111441093

BLK: 111441094

BLK: 111441095

BLK: 111441096

BLK: 111441097

BLK: 111441098

BLK: 111441099

BLK: 111441100

BLK: 111441138

BLK: 119021024

BLK: 119021027

BLK: 119021069

BLK: 119021070

BLK: 119021071

BLK: 119021072

BLK: 119021074

VTD: 18372 204

VTD: 18373 205

VTD: 18374 206 (part)

BLK: 111243032

BLK: 111243033

BLK: 111243034

BLK: 111243054

BLK: 111243055

BLK: 111243056

BLK: 111243057

BLK: 111243058

BLK: 111243059

BLK: 111243060

BLK: 111243061

BLK: 111243062

BLK: 111243063

BLK: 111243065

BLK: 111243074

BLK: 111344029

BLK: 111344030

BLK: 111344031

BLK: 111344032

BLK: 111344033

BLK: 111344034

BLK: 111344035

BLK: 111344036

BLK: 111344037

BLK: 111344038

BLK: 111344039

BLK: 111344040

BLK: 111344041

BLK: 111344042

BLK: 111344043

BLK: 111344044

BLK: 111344045

BLK: 111344046

BLK: 111344047

BLK: 111344048

BLK: 111344049

BLK: 111344050

BLK: 111344051

BLK: 111344052

BLK: 111344053

BLK: 111344054

BLK: 111344055

BLK: 111344056

BLK: 111344057

BLK: 111344058

BLK: 111344059

BLK: 111344060

BLK: 111344061

BLK: 111344062

BLK: 111344063

BLK: 111344064

BLK: 111344065

BLK: 111344066

BLK: 111344067

BLK: 111344068

BLK: 111344069

BLK: 111344070

BLK: 111344071

BLK: 111344072

BLK: 111344073

BLK: 111344074

BLK: 111344075

BLK: 111344076

BLK: 111344077

BLK: 111344078

BLK: 111344079

BLK: 111344080

BLK: 111344081

BLK: 111344082

BLK: 111344083

BLK: 111344084

BLK: 111344085

BLK: 111344086

BLK: 111344087

BLK: 111344088

BLK: 111344089

BLK: 111344090

BLK: 111344091

BLK: 111344092

BLK: 111344093

BLK: 111344094

BLK: 111344095

BLK: 111344096

BLK: 111344097

BLK: 111344098

BLK: 111344099

BLK: 111344100

BLK: 111344101

BLK: 111344102

BLK: 111344103

BLK: 111344104

BLK: 111344105

BLK: 111344106

BLK: 111344107

BLK: 111344108

BLK: 111344109

BLK: 111344110

BLK: 111344111

BLK: 111344112

VTD: 18376 207 (part)

BLK: 111441022

BLK: 111441102

BLK: 111441103

BLK: 111441104

BLK: 111441105

BLK: 111441106

BLK: 111441137

VTD: 18377 208

VTD: 18379 210 (part)

BLK: 119021073

BLK: 119021075

BLK: 119021076

BLK: 119021077

BLK: 119021078

BLK: 119021079

BLK: 119021080

BLK: 119021081

BLK: 119021082

VTD: 1838 105

VTD: 18381 211

VTD: 18382 212

VTD: 18384 21

VTD: 18385 22

VTD: 18386 220 (part)

BLK: 111031999

BLK: 111321011

VTD: 18387 221 (part)

BLK: 111243066

VTD: 1839 106

VTD: 18393 228

VTD: 18395 23

VTD: 18396 230 (part)

BLK: 111221000

BLK: 111221001

BLK: 111221002

BLK: 111221003

BLK: 111221004

BLK: 111221005

BLK: 111221006

BLK: 111221007

BLK: 111221008

BLK: 111221009

BLK: 111221010

BLK: 111221011

BLK: 111221012

BLK: 111221013

BLK: 111221014

BLK: 111221015

BLK: 111221016

BLK: 111221017

BLK: 111221018

BLK: 111221019

BLK: 111221020

VTD: 18398 24

VTD: 18399 25

St. Louis County (county)

VTD: 189103 Concord13&28

VTD: 189109 Concord23&29

VTD: 189110 Concord24&32&46&48&49

VTD: 189111 Concord25

VTD: 189115 Concord31

VTD: 189119 Concord42&45

VTD: 189120 Concord43

VTD: 189122 Concord47

VTD: 189203 Gravios1&28&56

VTD: 189204 Gravios10&17

VTD: 189205 Gravios11&57

VTD: 189206 Gravios13

VTD: 189207 Gravios14&50

VTD: 189217 Gravios26

VTD: 189219 Gravios29&32&47&48

VTD: 189223 Gravios36&59

VTD: 189226 Gravios41

VTD: 189227 Gravios43&44&49

VTD: 189228 Gravios5

VTD: 189229 Gravios53&60

VTD: 189231 Gravios9&45&46

VTD: 189232 Gravois9&45&46

VTD: 189274 Jefferson1&3

VTD: 189282 Jefferson2

VTD: 189289 Jefferson32&33&35

VTD: 18929 Bonhomme1

VTD: 189290 Jefferson34&36

VTD: 189291 Jefferson37&38&39&40

VTD: 189292 Jefferson4&5

VTD: 18930 Bonhomme10

VTD: 189302 Lafayette1&3

VTD: 189303 Lafayette14&28

VTD: 189304 Lafayette15&16&17

VTD: 189305 Lafayette18&19&20&21&51

VTD: 189306 Lafayette2&53

VTD: 189307 Lafayette22&23&50

VTD: 189308 Lafayette24&48&49

VTD: 189309 Lafayette25&26&36&37

VTD: 18931 Bonhomme11&26&44&49

VTD: 189310 Lafayette27

VTD: 189311 Lafayette29

VTD: 189312 Lafayette32

VTD: 189313 Lafayette33

VTD: 189314 Lafayette34&35&40&44

VTD: 189315 Lafayette38

VTD: 189316 Lafayette39

VTD: 189317 Lafayette4&52

VTD: 189318 Lafayette41&42&47

VTD: 189319 Lafayette43

VTD: 18932 Bonhomme12

VTD: 189320 Lafayette45

VTD: 189321 Lafayette46

VTD: 189322 Lafayette5

VTD: 189323 Lafayette6

VTD: 189324 Lafayette7&13

VTD: 189325 Lafayette8&9&10&11&12

VTD: 18933 Bonhomme13

VTD: 18935 Bonhomme16&37&38&39

VTD: 18936 Bonhomme17&18&21

VTD: 189364 MarylandHeights1&4&5

VTD: 189367 MarylandHeights12&16&22 (part)

BLK: 151011071

BLK: 151011072

BLK: 151011073

BLK: 151011074

BLK: 151012000

BLK: 151012001

BLK: 151012002

BLK: 151012003

BLK: 151012004

BLK: 151012005

BLK: 151012006

BLK: 151012007

BLK: 151012008

BLK: 151012009

BLK: 151012010

BLK: 151012011

BLK: 151012012

BLK: 151012013

BLK: 151012014

BLK: 151012015

BLK: 151012016

BLK: 151012017

BLK: 151012018

BLK: 151012019

BLK: 151012020

BLK: 151012021

BLK: 151012022

BLK: 151012024

BLK: 151013000

BLK: 151013001

BLK: 151013002

BLK: 151013003

BLK: 151013004

BLK: 151411000

BLK: 151411001

BLK: 151411002

BLK: 151411024

BLK: 151411998

BLK: 151411999

VTD: 189369 MarylandHeights15

VTD: 18937 Bonhomme2 (part)

BLK: 185002010

BLK: 185002011

BLK: 185002012

BLK: 185003000

BLK: 185003001

BLK: 185003002

BLK: 185003003

BLK: 185003007

BLK: 185003008

BLK: 185003009

BLK: 185003011

BLK: 185003012

BLK: 185003013

BLK: 185003014

BLK: 185003015

BLK: 185003016

BLK: 185003017

BLK: 185003018

BLK: 185003020

BLK: 185003021

BLK: 186001000

BLK: 186001001

BLK: 186001002

BLK: 186001003

BLK: 186001004

BLK: 186001006

BLK: 186001007

BLK: 186001008

BLK: 186001009

BLK: 186001010

VTD: 189371 MarylandHeights18&36&37&42

VTD: 189372 MarylandHeights19&33

VTD: 189373 MarylandHeights2&24&26CHE59

VTD: 189374 MarylandHeights20

VTD: 189375 MarylandHeights27CHE47

VTD: 189376 MarylandHeights3MR79

VTD: 189377 MarylandHeights30&34 (part)

BLK: 151051010

VTD: 189378 MarylandHeights31&32&41&43 (part)

BLK: 151422000

BLK: 151422001

BLK: 151422002

BLK: 151422003

BLK: 151422004

BLK: 151422005

BLK: 151422006

BLK: 151422007

BLK: 151422010

BLK: 151422011

BLK: 151422012

BLK: 151422013

BLK: 151422014

BLK: 151422015

BLK: 151422016

BLK: 151423000

BLK: 151423012

BLK: 151423013

BLK: 151423014

BLK: 151423015

VTD: 189379 MarylandHeights35MR17&75&78

VTD: 18938 Bonhomme23&47

VTD: 189380 MarylandHeights6

VTD: 189381 MarylandHeights7&39MR52

VTD: 189384 Meramec1&2&40

VTD: 189385 Meramec11&25&66

VTD: 189386 Meramec12&44&70

VTD: 189387 Meramec13&22&24&68&72

VTD: 189388 Meramec15

VTD: 189389 Meramec17

VTD: 189390 Meramec18&19&20

VTD: 189391 Meramec21&57&69

VTD: 189392 Meramec23

VTD: 189393 Meramec27&28&39&52&53&55CHE40&43&44&62

VTD: 189394 Meramec29&45&48&50&58&60

VTD: 189395 Meramec3&14&26&30&32

VTD: 189396 Meramec37&63

VTD: 189397 Meramec4&34&46&47

VTD: 189398 Meramec42

VTD: 189399 Meramec43&49&62&54

VTD: 18940 Bonhomme25&34

VTD: 189400 Meramec51

VTD: 189402 Meramec56&67

VTD: 189403 Meramec6&41

VTD: 189404 Meramec61&71

VTD: 189405 Meramec64

VTD: 189406 Meramec65

VTD: 189407 Meramec7&10&33

VTD: 189408 Meramec8&31&59CHE45

VTD: 189409 Meramec9&16&35

VTD: 18941 Bonhomme27

VTD: 18942 Bonhomme3&36&42&43&46

VTD: 18943 Bonhomme31&32

VTD: 189436 MissouriRiver1&2

VTD: 189439 MissouriRiver22&37&40&42

VTD: 18944 Bonhomme33

VTD: 189440 MissouriRiver23&34

VTD: 189441 MissouriRiver25&31&44&45&61

VTD: 189442 MissouriRiver26&55&60

VTD: 189443 MissouriRiver3&67

VTD: 189444 MissouriRiver30

VTD: 189445 MissouriRiver35&50

VTD: 189446 MissouriRiver36&46&69 (part)

BLK: 153021018

BLK: 153021019

BLK: 153021020

BLK: 153021022

BLK: 153021023

BLK: 153021024

BLK: 153021025

BLK: 153021026

BLK: 153021027

VTD: 189447 MissouriRiver38

VTD: 189448 MissouriRiver4&13&14&18&28&32&80BON30

VTD: 189449 MissouriRiver41&48&57&62

VTD: 189450 MissouriRiver49&51&54

VTD: 189451 MissouriRiver5&8&39&56&58&65&70&71 (part)

BLK: 152013016

BLK: 152013022

BLK: 152014015

BLK: 153021015

BLK: 153021016

BLK: 153021017

BLK: 153021028

BLK: 153021029

BLK: 153021030

BLK: 153021032

BLK: 153021033

BLK: 153021034

BLK: 153021035

BLK: 153021036

BLK: 153021037

BLK: 153024018

BLK: 153024019

BLK: 153024020

BLK: 153024021

BLK: 153024022

BLK: 153024023

BLK: 153024024

BLK: 153024025

BLK: 176003004

BLK: 176003005

BLK: 176003006

BLK: 176003008

BLK: 176005000

BLK: 176005001

BLK: 176005002

BLK: 176005003

BLK: 176005004

BLK: 176005005

BLK: 176005006

BLK: 176005007

BLK: 176005008

BLK: 176005010

BLK: 177011000

BLK: 177011019

BLK: 177011020

BLK: 177011021

BLK: 177011022

BLK: 177011023

BLK: 177011025

BLK: 177012000

BLK: 177012001

BLK: 177012002

BLK: 177012003

BLK: 177012010

VTD: 189452 MissouriRiver53&64

VTD: 189453 MissouriRiver59&63&66&74&82

VTD: 189454 MissouriRiver6&27&33

VTD: 189456 MissouriRiver7&11&19&20&21

VTD: 189458 MissouriRiver81

VTD: 189459 MissouriRiver9&15&24&29&43

VTD: 18946 Bonhomme40

VTD: 18947 Bonhomme5

VTD: 18948 Bonhomme6&19&20&45

VTD: 18949 Bonhomme7

VTD: 189495 Northwest13

VTD: 18950 Bonhomme8&22

VTD: 189502 Northwest21&35&58 (part)

BLK: 151011000

BLK: 151011001

BLK: 151011002

BLK: 151011003

BLK: 151011004

BLK: 151011005

BLK: 151011006

BLK: 151011007

BLK: 151011008

BLK: 151011009

BLK: 151011010

BLK: 151011011

BLK: 151011012

BLK: 151011013

BLK: 151011014

BLK: 151011015

BLK: 151011016

BLK: 151011017

BLK: 151011019

BLK: 151011020

BLK: 151011021

BLK: 151011022

BLK: 151011023

BLK: 151011024

BLK: 151011025

BLK: 151011026

BLK: 151011027

BLK: 151011028

BLK: 151011029

BLK: 151011030

BLK: 151011031

BLK: 151011032

BLK: 151011033

BLK: 151011034

BLK: 151011035

BLK: 151011045

BLK: 151011046

BLK: 151011047

BLK: 151011048

BLK: 151011049

BLK: 151011050

BLK: 151011051

BLK: 151011054

BLK: 151011055

BLK: 151011056

BLK: 151011057

BLK: 151011061

BLK: 151011062

BLK: 151011063

BLK: 151011064

BLK: 151011065

BLK: 151011066

BLK: 151011067

BLK: 151011068

BLK: 151011069

BLK: 151011070

BLK: 151011998

BLK: 151011999

VTD: 18951 Bonhomme9

VTD: 18952 Chesterfield1&7&14&28&61&64

VTD: 18953 Chesterfield10

VTD: 18954 Chesterfield31&12&52&73LAF31

VTD: 18955 Chesterfield13&26&27&63

VTD: 189558 Queeny1&24

VTD: 189559 Queeny10&11&19&32&36&39&42&46&50

VTD: 18956 Chesterfield15&16&22

VTD: 189560 Queeny12&17&40

VTD: 189561 Queeny15&45

VTD: 189562 Queeny2&3&22

VTD: 189563 Queeny21

VTD: 189564 Queeny23

VTD: 189565 Queeny25&28&35&38&51&52&53

VTD: 189566 Queeny26&27

VTD: 189567 Queeny29

VTD: 189568 Queeny30&56

VTD: 189569 Queeny31

VTD: 18957 Chesterfield17&51

VTD: 189570 Queeny33&43&48&54

VTD: 189571 Queeny34&47&57

VTD: 189572 Queeny37&55

VTD: 189573 Queeny4&5&6

VTD: 189574 Queeny41

VTD: 189575 Queeny44

VTD: 189576 Queeny58

VTD: 189577 Queeny7

VTD: 189578 Queeny8&13&14&16&18&49

VTD: 189579 Queeny9&20

VTD: 18958 Chesterfield18

VTD: 18959 Chesterfield2&32

VTD: 18960 Chesterfield21&24&75

VTD: 18961 Chesterfield23&54&55&56

VTD: 189617 TessonFerry1&2&5BON35&41

VTD: 189618 TessonFerry12&15

VTD: 189619 TessonFerry17&18

VTD: 18962 Chesterfield3&11

VTD: 189620 TessonFerry19

VTD: 189621 TessonFerry20&26

VTD: 189622 TessonFerry21

VTD: 189623 TessonFerry22&23

VTD: 189625 TessonFerry25&27&28

VTD: 189626 TessonFerry3&4&42

VTD: 18963 Chesterfield34&35&36&37&49&50&57&76&77

VTD: 189630 TessonFerry34

VTD: 189631 TessonFerry35

VTD: 189632 TessonFerry36

VTD: 189633 TessonFerry37&38

VTD: 189635 TessonFerry6

VTD: 189636 TessonFerry7&9&10&11

VTD: 189637 TessonFerry8&13&14&16

VTD: 18964 Chesterfield38&68&78

VTD: 18965 Chesterfield39&42&46

VTD: 18966 Chesterfield4&9&33

VTD: 18967 Chesterfield41&48&71

VTD: 18968 Chesterfield5&6&19&20&25&29&53

VTD: 18969 Chesterfield58&60&66&67&69MER5

VTD: 18970 Chesterfield65MER36&38

VTD: 18971 Chesterfield70

VTD: 18972 Chesterfield72&74LAF30

VTD: 18973 Chesterfield8&30

VTD: 18976 Clayton12

VTD: 18977 Clayton13&14&47

VTD: 18979 Clayton18&34&36&40&55

VTD: 18980 Clayton19&20&27

VTD: 18984 Clayton24&26&37

VTD: 18990 Clayton32&35 (part)

BLK: 174001002

BLK: 174001003

BLK: 174001004

BLK: 174001005

BLK: 174001006

BLK: 174001007

BLK: 174001008

BLK: 174001009

BLK: 174001010

BLK: 174001011

BLK: 174001012

BLK: 174001013

BLK: 174003001

BLK: 174003002

BLK: 174003003

BLK: 174003004

BLK: 174003005

BLK: 174003006

BLK: 174003007

BLK: 174003008

BLK: 174003009

BLK: 174004000

BLK: 174004001

BLK: 174004002

BLK: 174004003

BLK: 174004004

BLK: 174004005

BLK: 174004006

BLK: 174004007

BLK: 174004008

BLK: 174004009

BLK: 174004010

BLK: 174004011

BLK: 174004012

BLK: 174004013

BLK: 174004014

BLK: 174004015

BLK: 174004016

BLK: 174004017

BLK: 174004018

BLK: 174004019

BLK: 174004020

VTD: 18997 Clayton7

(L. 2001 H.B. 1000)



Section 128.410 Third congressional district (2000 census).

Effective 28 Aug 2001

Title IX SUFFRAGE AND ELECTIONS

128.410. Third congressional district (2000 census). — The third district shall be composed of the following:

Jefferson County

St. Louis County (part)

VTD: 189100 Concord1&33

VTD: 189101 Concord10&22

VTD: 189102 Concord11&12&16&57

VTD: 189104 Concord14

VTD: 189105 Concord18&56

VTD: 189106 Concord2&34

VTD: 189107 Concord20&55LEM18

VTD: 189108 Concord21&30&51

VTD: 189112 Concord26&37

VTD: 189113 Concord19&38

VTD: 189114 Concord3&5&15&27&40&53

VTD: 189116 Concord35&36

VTD: 189117 Concord39

VTD: 189118 Concord4&6

VTD: 189121 Concord44

VTD: 189123 Concord50

VTD: 189124 Concord7&41&54

VTD: 189125 Concord8&9&52

VTD: 189208 Gravios15&30

VTD: 189209 Gravios16&23&31

VTD: 189210 Gravois18&34&37&51

VTD: 189211 Gravois19&58

VTD: 189212 Gravois2

VTD: 189213 Gravois20&38

VTD: 189214 Gravois21&22&39

VTD: 189215 Gravois24

VTD: 189216 Gravois12&25

VTD: 189218 Gravois27&52&55

VTD: 189220 Gravois3&7&8

VTD: 189221 Gravois33&42

VTD: 189222 Gravois35

VTD: 189224 Gravois4

VTD: 189225 Gravois40

VTD: 189230 Gravois6&54

VTD: 189233 Hadley1&2

VTD: 189234 Hadley10&11

VTD: 189235 Hadley12&17&18

VTD: 189236 Hadley13

VTD: 189237 Hadley14

VTD: 189238 Hadley15&16

VTD: 189239 Hadley19&31

VTD: 189240 Hadley20&22&23

VTD: 189241 Hadley25&27

VTD: 189242 Hadley28&29

VTD: 189243 Hadley3

VTD: 189244 Hadley30CLA2

VTD: 189245 Hadley32

VTD: 189246 Hadley33

VTD: 189247 Hadley34

VTD: 189248 Hadley35

VTD: 189249 Hadley4&21&24&26

VTD: 189250 Hadley5

VTD: 189253 Hadley9

VTD: 189275 Jefferson10

VTD: 189276 Jefferson11

VTD: 189277 Jefferson12&15

VTD: 189278 Jefferson13&20

VTD: 189279 Jefferson14&19

VTD: 189280 Jefferson16&49&50

VTD: 189281 Jefferson18&24

VTD: 189283 Jefferson21&29

VTD: 189284 Jefferson22&25&26

VTD: 189285 Jefferson23&47

VTD: 189286 Jefferson27&28

VTD: 189287 Jefferson30&42&51

VTD: 189288 Jefferson31&44

VTD: 189293 Jefferson41

VTD: 189294 Jefferson43

VTD: 189295 Jefferson45&46

VTD: 189296 Jefferson48

VTD: 189297 Jefferson52

VTD: 189298 Jefferson6

VTD: 189299 Jefferson7&17

VTD: 189300 Jefferson8

VTD: 189301 Jefferson9

VTD: 189326 Lemay1&5

VTD: 189327 Lemay10

VTD: 189328 Lemay11&16&20&38&43

VTD: 189329 Lemay12

VTD: 189330 Lemay13

VTD: 189331 Lemay14CON17

VTD: 189332 Lemay15

VTD: 189333 Lemay17&24&29&32&46

VTD: 189334 Lemay19

VTD: 189335 Lemay2&3&34

VTD: 189336 Lemay21&42&44&37

VTD: 189337 Lemay22&40

VTD: 189338 Lemay23&31

VTD: 189339 Lemay25&26&27&28

VTD: 18934 Bonhomme14&15&28&29

VTD: 189340 Lemay30&36

VTD: 189341 Lemay33&35

VTD: 189343 Lemay39&45

VTD: 189344 Lemay4&6&8&41

VTD: 189345 Lemay7

VTD: 189346 Lemay9

VTD: 18937 Bonhomme2 (part)

BLK: 186001005

VTD: 18939 Bonhomme24

VTD: 18945 Bonhomme4&48

VTD: 189540 Oakville1

VTD: 189541 Oakville10

VTD: 189542 Oakville11&22

VTD: 189543 Oakville12

VTD: 189544 Oakville15&28

VTD: 189545 Oakville17&20&27

VTD: 189546 Oakville18&25

VTD: 189547 Oakville19

VTD: 189548 Oakville2

VTD: 189549 Oakville21&26

VTD: 189550 Oakville3&16&23&30

VTD: 189551 Oakville31

VTD: 189552 Oakville4&14

VTD: 189553 Oakville5

VTD: 189554 Oakville6

VTD: 189555 Oakville7&13&32

VTD: 189556 Oakville8TSF40

VTD: 189557 Oakville9&24&29

VTD: 189624 TessonFerry24&29

VTD: 189627 TessonFerry30&31

VTD: 189628 TessonFerry32&39

VTD: 189629 TessonFerry33

VTD: 189634 TessonFerry41

VTD: 189646 University23&30

VTD: 189651 University31&32&41CLA5&56

VTD: 189652 University33&40

VTD: 18974 Clayton1&6

VTD: 18975 Clayton11

VTD: 18981 Clayton21&52

VTD: 18982 Clayton22&54

VTD: 18983 Clayton23&33

VTD: 18986 Clayton28&38&39

VTD: 18987 Clayton29&41&42

VTD: 18988 Clayton3&10

VTD: 18989 Clayton30&31

VTD: 18990 Clayton32&35 (part)

BLK: 174003010

VTD: 18991 Clayton4

VTD: 18992 Clayton43&46&48&49

VTD: 18993 Clayton50

VTD: 18994 Clayton51

VTD: 18995 Clayton53

VTD: 18998 Clayton8&44

VTD: 18999 Clayton9&17

St. Louis City (part)

VTD: 510100 Ward16Pct18

VTD: 510101 Ward16Pct2

VTD: 510102 Ward16Pct3

VTD: 510103 Ward16Pct4

VTD: 510104 Ward16Pct5

VTD: 510105 Ward16Pct6

VTD: 510106 Ward16Pct7

VTD: 510107 Ward16Pct8

VTD: 510108 Ward16Pct9

VTD: 510111 Ward17Pct11

VTD: 510112 Ward17Pct12

VTD: 510113 Ward17Pct13

VTD: 510116 Ward17Pct16

VTD: 51015 Ward10Pct1

VTD: 51016 Ward10Pct10

VTD: 51017 Ward10Pct11

VTD: 51018 Ward10Pct2

VTD: 51019 Ward10Pct3

VTD: 51020 Ward10Pct4

VTD: 510200 Ward23Pct1

VTD: 510201 Ward23Pct10

VTD: 510202 Ward23Pct11

VTD: 510203 Ward23Pct12

VTD: 510204 Ward23Pct13

VTD: 510205 Ward23Pct14

VTD: 510206 Ward23Pct15

VTD: 510207 Ward23Pct16

VTD: 510208 Ward23Pct2

VTD: 510209 Ward23Pct3

VTD: 51021 Ward10Pct5

VTD: 510210 Ward23Pct4

VTD: 510211 Ward23Pct5

VTD: 510212 Ward23Pct6

VTD: 510213 Ward23Pct7

VTD: 510214 Ward23Pct8

VTD: 510215 Ward23Pct9

VTD: 510216 Ward24Pct1

VTD: 510217 Ward24Pct10

VTD: 510218 Ward24Pct11

VTD: 510219 Ward24Pct12

VTD: 51022 Ward10Pct6

VTD: 510220 Ward24Pct13

VTD: 510221 Ward24Pct14

VTD: 510222 Ward24Pct15

VTD: 510223 Ward24Pct2

VTD: 510224 Ward24Pct3

VTD: 510225 Ward24Pct4

VTD: 510226 Ward24Pct5

VTD: 510227 Ward24Pct6

VTD: 510228 Ward24Pct7

VTD: 510229 Ward24Pct8

VTD: 51023 Ward10Pct7

VTD: 510230 Ward24Pct9

VTD: 510231 Ward25Pct1

VTD: 510232 Ward25Pct10

VTD: 510233 Ward25Pct11

VTD: 510234 Ward25Pct12

VTD: 510235 Ward25Pct13

VTD: 510236 Ward25Pct14

VTD: 510237 Ward25Pct15

VTD: 510238 Ward25Pct2

VTD: 510239 Ward25Pct3

VTD: 51024 Ward10Pct8

VTD: 510240 Ward25Pct4

VTD: 510241 Ward25Pct5

VTD: 510242 Ward25Pct6

VTD: 510243 Ward25Pct7

VTD: 510244 Ward25Pct8

VTD: 510245 Ward25Pct9

VTD: 51025 Ward10Pct9

VTD: 51026 Ward11Pct1

VTD: 51027 Ward11Pct10

VTD: 510270 Ward28Pct1

VTD: 510277 Ward28Pct2

VTD: 51028 Ward11Pct11

VTD: 51029 Ward11Pct12

VTD: 51030 Ward11Pct2

VTD: 51031 Ward11Pct3

VTD: 510319 Ward6Pct1

VTD: 51032 Ward11Pct4

VTD: 510322 Ward6Pct2

VTD: 510323 Ward6Pct3

VTD: 51033 Ward11Pct5

VTD: 510330 Ward7Pct1

VTD: 510332 Ward7Pct11

VTD: 510333 Ward7Pct12

VTD: 510334 Ward7Pct13

VTD: 510336 Ward7Pct2

VTD: 510337 Ward7Pct3

VTD: 510338 Ward7Pct4

VTD: 510339 Ward7Pct5

VTD: 51034 Ward11Pct6

VTD: 510340 Ward7Pct6

VTD: 510343 Ward7Pct9

VTD: 510344 Ward8Pct1

VTD: 510345 Ward8Pct10

VTD: 510346 Ward8Pct11

VTD: 510347 Ward8Pct12

VTD: 510348 Ward8Pct13

VTD: 510349 Ward8Pct14

VTD: 51035 Ward11Pct7

VTD: 510350 Ward8Pct15

VTD: 510351 Ward8Pct16

VTD: 510352 Ward8Pct2

VTD: 510353 Ward8Pct3

VTD: 510354 Ward8Pct4

VTD: 510355 Ward8Pct5

VTD: 510356 Ward8Pct6

VTD: 510357 Ward8Pct7

VTD: 510358 Ward8Pct8

VTD: 510359 Ward8Pct9

VTD: 51036 Ward11Pct8

VTD: 510360 Ward9Pct1

VTD: 510361 Ward9Pct10

VTD: 510362 Ward9Pct2

VTD: 510363 Ward9Pct3

VTD: 510364 Ward9Pct4

VTD: 510365 Ward9Pct5

VTD: 510366 Ward9Pct6

VTD: 510367 Ward9Pct7

VTD: 510368 Ward9Pct8

VTD: 510369 Ward9Pct9

VTD: 51037 Ward11Pct9

VTD: 510373 Ward12Pct4

VTD: 510374 Ward12Pct7

VTD: 510375 Ward12Pct12

VTD: 51038 Ward12Pct1

VTD: 51039 Ward12Pct10

VTD: 51040 Ward12Pct11

VTD: 51041 Ward12Pct13

VTD: 51042 Ward12Pct14

VTD: 51043 Ward12Pct15

VTD: 51044 Ward12Pct16

VTD: 51045 Ward12Pct2

VTD: 51046 Ward12Pct3

VTD: 51047 Ward12Pct5

VTD: 51048 Ward12Pct6

VTD: 51049 Ward12Pct8

VTD: 51050 Ward12Pct9

VTD: 51051 Ward13Pct1

VTD: 51052 Ward13Pct10

VTD: 51053 Ward13Pct11

VTD: 51054 Ward13Pct12

VTD: 51055 Ward13Pct13

VTD: 51056 Ward13Pct14

VTD: 51057 Ward13Pct2

VTD: 51058 Ward13Pct3

VTD: 51059 Ward13Pct4

VTD: 51060 Ward13Pct5

VTD: 51061 Ward13Pct6

VTD: 51062 Ward13Pct7

VTD: 51063 Ward13Pct8

VTD: 51064 Ward13Pct9

VTD: 51065 Ward14Pct1

VTD: 51066 Ward14Pct10

VTD: 51067 Ward14Pct11

VTD: 51068 Ward14Pct12

VTD: 51069 Ward14Pct13

VTD: 51070 Ward14Pct14

VTD: 51071 Ward14Pct2

VTD: 51072 Ward14Pct3

VTD: 51073 Ward14Pct4

VTD: 51074 Ward14Pct5

VTD: 51075 Ward14Pct6

VTD: 51076 Ward14Pct7

VTD: 51077 Ward14Pct8

VTD: 51078 Ward14Pct9

VTD: 51079 Ward15Pct1

VTD: 51080 Ward15Pct10

VTD: 51081 Ward15Pct11

VTD: 51082 Ward15Pct12

VTD: 51083 Ward15Pct2

VTD: 51084 Ward15Pct3

VTD: 51085 Ward15Pct4

VTD: 51086 Ward15Pct5

VTD: 51087 Ward15Pct6

VTD: 51088 Ward15Pct7

VTD: 51089 Ward15Pct8

VTD: 51090 Ward15Pct9

VTD: 51091 Ward16Pct1

VTD: 51092 Ward16Pct10

VTD: 51093 Ward16Pct11

VTD: 51094 Ward16Pct12

VTD: 51095 Ward16Pct13

VTD: 51096 Ward16Pct14

VTD: 51097 Ward16Pct15

VTD: 51098 Ward16Pct16

VTD: 51099 Ward16Pct17

Ste. Genevieve County

(L. 2001 H.B. 1000)



Section 128.415 Fourth congressional district (2000 census).

Effective 28 Aug 2001

Title IX SUFFRAGE AND ELECTIONS

128.415. Fourth congressional district (2000 census). — The fourth district shall be composed of the following:

Barton County

Bates County

Benton County

Camden County (part)

VTD: 02911 Greenview

VTD: 02912 HaHaTonka

VTD: 02913 Hillhouse

VTD: 02914 HorseshoeBend

VTD: 02915 LinnCreek

VTD: 02916 MacksCreek

VTD: 02917 Montreal

VTD: 02918 OsageBeachNo.1

VTD: 02919 OsageBeachNo.2

VTD: 0292 Barnumton

VTD: 02921 Roach

VTD: 02922 Stoutland

VTD: 02923 Sunnyslope

VTD: 02924 SunriseBeachNo.1

VTD: 02925 SunriseBeachNo.2

VTD: 02926 SunriseBeachNo.3

VTD: 02928 WilsonBend

VTD: 0293 Branch

VTD: 0294 CamdentonNo.1 (part)

BLK: 502004059

BLK: 502004060

BLK: 502004076

BLK: 502004993

BLK: 505002000

BLK: 505002001

BLK: 505002031

BLK: 505002032

BLK: 505002033

BLK: 505002034

BLK: 505002035

BLK: 505002037

BLK: 505002038

BLK: 505002039

BLK: 505002040

BLK: 505002041

BLK: 505002999

BLK: 505003000

BLK: 505003001

BLK: 505003036

BLK: 505003037

BLK: 505003038

BLK: 506001122

BLK: 506001123

BLK: 506001130

BLK: 506001131

BLK: 506001132

BLK: 506001133

BLK: 506001134

BLK: 506001137

BLK: 506001138

BLK: 506001988

BLK: 506002006

BLK: 506002007

BLK: 506002008

BLK: 506002009

BLK: 506002010

BLK: 506002011

BLK: 506002023

BLK: 506002027

BLK: 506002028

BLK: 506002029

BLK: 506002030

BLK: 506002055

BLK: 506002056

BLK: 506002057

BLK: 506002058

BLK: 506002059

BLK: 506002060

BLK: 506002061

BLK: 506002062

BLK: 506002063

BLK: 506002064

BLK: 506002065

BLK: 506002067

BLK: 506002068

BLK: 506002069

BLK: 506002070

BLK: 506002072

BLK: 506002073

BLK: 506002078

BLK: 506002079

BLK: 506002084

BLK: 506002085

BLK: 508003039

BLK: 508003043

BLK: 508003088

BLK: 508003089

BLK: 508003090

BLK: 508003091

BLK: 508003092

BLK: 508003093

BLK: 508003094

BLK: 508003095

BLK: 508003099

BLK: 508003100

BLK: 508003101

BLK: 508003102

BLK: 508003103

BLK: 508003104

BLK: 508003105

BLK: 508003128

BLK: 508003129

BLK: 508003983

BLK: 508005001

BLK: 508005002

BLK: 508005003

BLK: 508005004

BLK: 508005011

BLK: 508005012

BLK: 508005013

BLK: 508005014

BLK: 508005015

BLK: 508005016

BLK: 508005017

BLK: 508005018

BLK: 508005019

BLK: 508005024

BLK: 508005028

BLK: 508005046

BLK: 508005999

VTD: 0295 CamdentonNo.2

VTD: 0296 CamdentonNo.3

VTD: 0297 CamdentonNo.4

VTD: 0298 ClimaxSprings

VTD: 0299 Decaturville

Cass County (part)

VTD: 03711 BigCreek24A

VTD: 03712 BigCreekRural24

VTD: 03713 CampBranchE.Lynn15

VTD: 03714 CampBranchGross14

VTD: 03715 ColdwaterDrexel6

VTD: 03716 Dayton2

VTD: 03717 Dayton2A

VTD: 03718 Dolan9

VTD: 03719 Everett5

VTD: 0372 Austin3

VTD: 03720 GrandRiverNW10

VTD: 03721 GrandRiverRural10A

VTD: 03722 GrandRiverSE12

VTD: 03723 GrandRiverSE13

VTD: 03724 GrandRiverSW11

VTD: 03725 IndexGardenCity16

VTD: 03726 IndexGunnCity17

VTD: 03727 Mt.PleasantPrairie26A

VTD: 03729 PeculiarRural21

VTD: 0373 Austin4

VTD: 03730 PleasantHill19

VTD: 03731 PleasantHill19A

VTD: 03732 PleasantHill20

VTD: 03733 PleasantHill20A

VTD: 03734 Polk18

VTD: 03742 Sherman1

VTD: 03743 Union23

VTD: 03744 WestDolan8

VTD: 03745 WestDolan8A

Cedar County

Cole County

Dade County

Dallas County

Henry County

Hickory County

Jackson County (part)

VTD: 095194 Sni-A-BarNo.10

VTD: 095195 Sni-A-BarNo.11

VTD: 095199 Sni-A-BarNo.14

VTD: 095200 Sni-A-BarNo.14A&16&75&75A&76&83 (part)

BLK: 141011000

BLK: 141011001

BLK: 141011002

BLK: 141011003

BLK: 141011004

BLK: 141011005

BLK: 141011007

BLK: 141011008

BLK: 141011009

BLK: 141011010

BLK: 141011011

BLK: 141011024

BLK: 141011025

BLK: 141011027

BLK: 141011028

BLK: 141011029

BLK: 141011030

BLK: 141011052

BLK: 141011053

BLK: 141011055

BLK: 141011056

BLK: 141011057

BLK: 141011058

BLK: 141011059

BLK: 141011060

BLK: 141011061

BLK: 141011062

BLK: 141011063

BLK: 141011064

BLK: 141011065

BLK: 141011066

BLK: 141011067

BLK: 141011068

BLK: 141011069

BLK: 141011076

BLK: 141051003

BLK: 149052013

BLK: 149052014

BLK: 149052017

BLK: 149052018

BLK: 149052019

BLK: 149052020

BLK: 149052021

BLK: 149052026

VTD: 095201 Sni-A-BarNo.15&15A (part)

BLK: 141011017

BLK: 141011018

BLK: 141011031

BLK: 141011032

BLK: 141011033

BLK: 141011034

BLK: 141011035

BLK: 141011036

BLK: 141011037

BLK: 141011038

BLK: 141011039

BLK: 141011040

BLK: 141011041

BLK: 141011042

BLK: 141011043

BLK: 141011045

BLK: 141011048

BLK: 141011049

BLK: 141011050

BLK: 141011051

BLK: 141011054

BLK: 141011077

BLK: 141011078

VTD: 095224 Sni-A-BarNo.40&40A &41&42&47&48&98 (part)

BLK: 140011000

BLK: 140011001

BLK: 140011002

BLK: 140011003

BLK: 140011004

BLK: 140011005

BLK: 140011006

BLK: 140011007

BLK: 140011008

BLK: 140011009

BLK: 140011010

BLK: 140011011

BLK: 140011012

BLK: 140011013

BLK: 140011014

BLK: 140011015

BLK: 140011016

BLK: 140011017

BLK: 140011018

BLK: 140011019

BLK: 140011020

BLK: 140011021

BLK: 140011022

BLK: 140011023

BLK: 140011024

BLK: 140011025

BLK: 140011026

BLK: 140011027

BLK: 140011028

BLK: 140012015

BLK: 140012016

BLK: 140012017

BLK: 140012018

BLK: 140012019

BLK: 140012020

BLK: 140012021

BLK: 140012022

BLK: 140012023

BLK: 140012024

BLK: 140012025

BLK: 140012026

BLK: 140012027

BLK: 140012028

BLK: 140012029

BLK: 140012030

BLK: 140012031

BLK: 140012032

BLK: 140012033

BLK: 140012034

BLK: 140012035

BLK: 140012036

BLK: 140012037

BLK: 140012038

BLK: 140012039

BLK: 140012040

BLK: 140012041

BLK: 140012042

BLK: 140012043

BLK: 140012044

BLK: 140012045

BLK: 140012046

BLK: 140012047

BLK: 140012048

BLK: 140012049

BLK: 140012050

BLK: 140012051

BLK: 140012052

BLK: 140012053

BLK: 140012054

BLK: 140012055

BLK: 140012056

BLK: 140012057

BLK: 140012058

BLK: 140012059

BLK: 140012060

BLK: 140012061

BLK: 140012062

BLK: 140012063

BLK: 140012064

BLK: 140012065

BLK: 140012066

BLK: 140012067

BLK: 140012068

BLK: 140012069

BLK: 140012070

BLK: 140012071

BLK: 140012072

BLK: 140012073

BLK: 140012074

BLK: 140012075

BLK: 140012076

BLK: 140012077

BLK: 140012078

BLK: 140012079

BLK: 140012080

BLK: 140012081

BLK: 140012082

BLK: 140012083

BLK: 140012084

BLK: 140012085

BLK: 140012086

BLK: 140012087

BLK: 140012088

BLK: 140012091

BLK: 140012092

BLK: 140012093

BLK: 140012094

BLK: 140012095

BLK: 140012096

BLK: 140012097

BLK: 140012098

BLK: 140012099

BLK: 140012100

BLK: 140012101

BLK: 140012102

BLK: 140012103

BLK: 140012104

BLK: 140012105

BLK: 140012106

BLK: 140012107

BLK: 140021002

BLK: 141011070

BLK: 141011071

BLK: 141011072

BLK: 141011073

BLK: 141011074

BLK: 141011075

BLK: 141051000

BLK: 141051001

BLK: 141051002

BLK: 141051004

BLK: 141051009

BLK: 141051010

BLK: 141051011

BLK: 141051012

BLK: 141051013

BLK: 141059000

BLK: 141059022

VTD: 095228 Sni-A-BarNo.49&52&89&90 (part)

BLK: 140032017

BLK: 140032020

BLK: 140032021

VTD: 095230 Sni-A-BarNo.50&53&54&56&92

VTD: 095231 Sni-A-BarNo.51&51A&94A

VTD: 095232 Sni-A-BarNo.55

VTD: 095233 Sni-A-BarNo.57

VTD: 095241 Sni-A-BarNo.86&87&88&91 (part)

BLK: 140012089

BLK: 140012090

BLK: 140021000

BLK: 140021003

BLK: 140021004

BLK: 140021005

BLK: 140021006

BLK: 140021007

BLK: 140021008

BLK: 140021009

BLK: 140021010

BLK: 140021011

BLK: 140021012

BLK: 140021013

BLK: 140021014

BLK: 140021015

BLK: 140022006

BLK: 140022007

BLK: 140022008

BLK: 140022009

BLK: 140022010

BLK: 140022011

BLK: 140022017

BLK: 140023000

BLK: 140023001

BLK: 140023002

BLK: 140023003

BLK: 140023007

BLK: 140023008

BLK: 140031001

BLK: 140031002

BLK: 140031003

BLK: 140031004

BLK: 140031007

BLK: 140031008

BLK: 140031009

BLK: 140031042

BLK: 141066000

BLK: 141066024

BLK: 141066025

BLK: 141066026

BLK: 141066039

BLK: 141066040

BLK: 141066041

BLK: 141066042

VTD: 095243 Sni-A-BarNo.94&94B&95&96

Johnson County

Laclede County

Lafayette County

Moniteau County

Morgan County

Pettis County

Polk County (part)

VTD: 16710 Jefferson

VTD: 16711 Johnson

VTD: 16714 MadisonEast

VTD: 16715 MadisonWest

VTD: 16720 McKinley

VTD: 16722 Union

VTD: 1674 Campbell

VTD: 1675 Cliquot

VTD: 1676 Flemington

VTD: 1677 GreeneNorth

VTD: 1678 GreeneSouth

VTD: 1679 Jackson (part)

BLK: 604006002

BLK: 604006027

BLK: 604006028

BLK: 604006034

BLK: 604006035

BLK: 604006036

BLK: 604006044

BLK: 604006045

BLK: 604006048

BLK: 604006052

BLK: 604006055

BLK: 604006056

BLK: 604006057

BLK: 604006058

BLK: 604006059

BLK: 604006060

BLK: 604006061

BLK: 604006062

BLK: 604006063

BLK: 604006064

BLK: 604006065

BLK: 604006066

BLK: 604006067

BLK: 604006068

BLK: 604006069

BLK: 604006070

BLK: 604006071

BLK: 604006072

BLK: 604006073

BLK: 604006074

BLK: 604006075

BLK: 604006076

BLK: 604006077

BLK: 604006078

BLK: 604006079

BLK: 604006080

BLK: 604006081

BLK: 604006082

BLK: 604006083

BLK: 604006084

BLK: 604006085

BLK: 604006086

BLK: 604006087

BLK: 604006088

BLK: 604006089

BLK: 604006090

BLK: 604006093

BLK: 604006094

BLK: 604006095

BLK: 604006096

BLK: 604006097

BLK: 604006100

BLK: 604006103

Pulaski County

Ray County

Saline County

St. Clair County

Vernon County

Webster County

(L. 2001 H.B. 1000)



Section 128.420 Fifth congressional district (2000 census).

Effective 28 Aug 2001

Title IX SUFFRAGE AND ELECTIONS

128.420. Fifth congressional district (2000 census). — The fifth district shall be composed of the following:

Cass County (part)

VTD: 03710 BeltonSW27A

VTD: 03728 Mt.PleasantRural26

VTD: 03735 Raymore25A

VTD: 03736 Raymore25B

VTD: 03737 Raymore25C

VTD: 03738 Raymore25D

VTD: 03739 Raymore25E

VTD: 0374 BeltonNE29

VTD: 03740 Raymore25F

VTD: 03741 RaymoreRural25

VTD: 03746 WestPeculiar22A

VTD: 03747 WestPeculiarRural22

VTD: 0375 BeltonNW28

VTD: 0376 BeltonNW28A

VTD: 0377 BeltonSE30

VTD: 0378 BeltonSE30A

VTD: 0379 BeltonSW27

Jackson County (part)

VTD: 09510 BlueSub1No.3&4

VTD: 095100 BlueSub8No.9

VTD: 095101 BlueSub8No.9A

VTD: 095102 BrookingNo.1

VTD: 095103 BrookingNo.10

VTD: 095104 BrookingNo.11

VTD: 095105 BrookingNo.12

VTD: 095106 BrookingNo.13

VTD: 095107 BrookingNo.14

VTD: 095108 BrookingNo.15

VTD: 095109 BrookingNo.16

VTD: 09511 BlueSub1No.5

VTD: 095110 BrookingNo.17

VTD: 095111 BrookingNo.18

VTD: 095112 BrookingNo.19

VTD: 095113 BrookingNo.2&6

VTD: 095114 BrookingNo.20

VTD: 095115 BrookingNo.21

VTD: 095116 BrookingNo.22

VTD: 095117 BrookingNo.23

VTD: 095118 BrookingNo.24

VTD: 095119 BrookingNo.25

VTD: 09512 BlueSub1No.6

VTD: 095120 BrookingNo.26&28

VTD: 095121 BrookingNo.27&29

VTD: 095122 BrookingNo.3

VTD: 095123 BrookingNo.4

VTD: 095124 BrookingNo.5

VTD: 095125 BrookingNo.7

VTD: 095126 BrookingNo.8

VTD: 095127 BrookingNo.9

VTD: 095128 BrookingNo.9A

VTD: 09513 BlueSub1No.7

VTD: 095130 FortOsageNo&1&2&3 (part)

BLK: 114049000

BLK: 114049001

BLK: 114049002

BLK: 114049032

BLK: 114049033

BLK: 114049034

BLK: 114049039

BLK: 114049040

BLK: 114049041

BLK: 114049043

BLK: 114049045

BLK: 114049046

BLK: 114049047

BLK: 148019000

BLK: 148019001

BLK: 148019002

BLK: 148019003

VTD: 095138 PrairieNo.1

VTD: 095139 PrairieNo.11&12

VTD: 09514 BlueSub1No.8&14&16

VTD: 095140 PrairieNo.13

VTD: 095141 PrairieNo.13A

VTD: 095142 PrairieNo.14

VTD: 095143 PrairieNo.15

VTD: 095144 PrairieNo.16

VTD: 095145 PrairieNo.17

VTD: 095146 PrairieNo.19&20

VTD: 095147 PrairieNo.2

VTD: 095148 PrairieNo.21

VTD: 095149 PrairieNo.22

VTD: 09515 BlueSub1No.9

VTD: 095150 PrairieNo.23

VTD: 095151 PrairieNo.24&24A

VTD: 095152 PrairieNo.25

VTD: 095153 PrairieNo.25A&68

VTD: 095154 PrairieNo.26&27&78

VTD: 095155 PrairieNo.3

VTD: 095156 PrairieNo.30

VTD: 095158 PrairieNo.31

VTD: 095159 PrairieNo.32&33

VTD: 09516 BlueSub2No.1

VTD: 095160 PrairieNo.35&79

VTD: 095161 PrairieNo.37

VTD: 095162 PrairieNo.38

VTD: 095163 PrairieNo.39

VTD: 095164 PrairieNo.4

VTD: 095165 PrairieNo.40

VTD: 095167 PrairieNo.44

VTD: 095168 PrairieNo.45

VTD: 095169 PrairieNo.46&67

VTD: 09517 BlueSub2No.10

VTD: 095170 PrairieNo.47

VTD: 095171 PrairieNo.48

VTD: 095172 PrairieNo.49

VTD: 095173 PrairieNo.5

VTD: 095174 PrairieNo.50

VTD: 095175 PrairieNo.50A

VTD: 095176 PrairieNo.50B

VTD: 095177 PrairieNo.51

VTD: 095178 PrairieNo.52

VTD: 095179 PrairieNo.53

VTD: 09518 BlueSub2No.2

VTD: 095180 PrairieNo.54

VTD: 095181 PrairieNo.55&56

VTD: 095182 PrairieNo.57&58&59&73&75

VTD: 095183 PrairieNo.6

VTD: 095184 PrairieNo.66

VTD: 095185 PrairieNo.66A

VTD: 095186 PrairieNo.69

VTD: 095187 PrairieNo.7

VTD: 095188 PrairieNo.70

VTD: 095189 PrairieNo.8

VTD: 09519 BlueSub2No.3

VTD: 095190 PrairieNo.8A

VTD: 095191 PrairieNo.9&63&64&77

VTD: 095192 Sni-A-BarNo1.

VTD: 0952 KCWd12Pct4

VTD: 09520 BlueSub2No.4

VTD: 09521 BlueSub2No.5

VTD: 09522 BlueSub2No.6

VTD: 09523 BlueSub2No.7

VTD: 09524 BlueSub2No.8

VTD: 095244 VanBurenNo.1&2

VTD: 095245 VanBurenNo.16&19&19A&20&21

VTD: 095246 VanBurenNo.26&27&28&29&30&31&32&33

VTD: 095247 VanBurenNo.34&35&36&37

VTD: 095248 VanBurenNo.38&39&40

VTD: 095249 VanBurenNo.41&42

VTD: 09525 BlueSub2No.9

VTD: 095250 VanBurenNo.5

VTD: 095251 VanBurenNo.6&7

VTD: 095252 VanBurenNo.8

VTD: 095253 VanBurenNo.9&10&11&17&18

VTD: 095254 WashingtonNo.1

VTD: 095255 WashingtonNo.10

VTD: 095256 WashingtonNo.11

VTD: 095257 WashingtonNo.12

VTD: 095258 WashingtonNo.13

VTD: 095259 WashingtonNo.14

VTD: 09526 BlueSub3No.1

VTD: 095260 WashingtonNo.15

VTD: 095261 WashingtonNo.16

VTD: 095262 WashingtonNo.17

VTD: 095263 WashingtonNo.2

VTD: 095264 WashingtonNo.3

VTD: 095265 WashingtonNo.4

VTD: 095266 WashingtonNo.5

VTD: 095267 WashingtonNo.6

VTD: 095268 WashingtonNo.7

VTD: 095269 WashingtonNo.8

VTD: 09527 BlueSub3No.12&13 (part)

BLK: 151009004

VTD: 095270 WashingtonNo.9

VTD: 095271 KCWd1Pct1

VTD: 095273 KCWd1Pct2

VTD: 095274 KCWd1Pct3

VTD: 095275 KCWd1Pct4

VTD: 095276 KCWd1Pct5

VTD: 095277 KCWd1Pct6&7

VTD: 095279 KCWd1Pct8

VTD: 09528 BlueSub3No.14

VTD: 095280 KCWd1Pct9&10

VTD: 095281 KCWd10Pct1&2

VTD: 095282 KCWd10Pct10&11

VTD: 095285 KCWd10Pct3

VTD: 095286 KCWd10Pct4

VTD: 095287 KCWd10Pct5&6

VTD: 095289 KCWd10Pct7

VTD: 09529 BlueSub3No.15

VTD: 095290 KCWd10Pct8&9

VTD: 095292 KCWd11Pct1

VTD: 095293 KCWd11Pct2

VTD: 095294 KCWd11Pct3&4

VTD: 095297 KCWd11Pct5&6

VTD: 095298 KCWd11Pct7

VTD: 095299 KCWd11Pct8

VTD: 0953 BlueSub1No.1

VTD: 09530 BlueSub3No.15A

VTD: 095300 KCWd11Pct9

VTD: 095301 KCWd12Pct1

VTD: 095302 KCWd12Pct10

VTD: 095304 KCWd12Pct2

VTD: 095305 KCWd12Pct3

VTD: 095306 KCWd12Pct5&6

VTD: 095308 KCWd12Pct7

VTD: 095309 KCWd12Pct8

VTD: 09531 BlueSub3No.16

VTD: 095310 KCWd12Pct9&11

VTD: 095311 KCWd13Pct1

VTD: 095312 KCWd13Pct2

VTD: 095313 KCWd13Pct3

VTD: 095314 KCWd13Pct4

VTD: 095315 KCWd13Pct5

VTD: 095316 KCWd13Pct6

VTD: 095317 KCWd14Pct1&7

VTD: 095319 KCWd14Pct11

VTD: 09532 BlueSub3No.2

VTD: 095320 KCWd14Pct12&13

VTD: 095322 KCWd14Pct2

VTD: 095323 KCWd14Pct3

VTD: 095324 KCWd14Pct4&5

VTD: 095326 KCWd14Pct6

VTD: 095328 KCWd14Pct8&9&10

VTD: 09533 BlueSub3No.3

VTD: 095330 KCWd15Pct1&4

VTD: 095331 KCWd15Pct10

VTD: 095332 KCWd15Pct11&12

VTD: 095334 KCWd15Pct13

VTD: 095335 KCWd15Pct14&15

VTD: 095337 KCWd15Pct2

VTD: 095338 KCWd15Pct3

VTD: 09534 BlueSub3No.4

VTD: 095340 KCWd15Pct5&6&7

VTD: 095344 KCWd15Pct8&9

VTD: 095345 KCWd16Pct1&2&3&4

VTD: 095346 KCWd16Pct10

VTD: 095347 KCWd16Pct11&12&14&15

VTD: 095349 KCWd16Pct13

VTD: 09535 BlueSub3No.5

VTD: 095352 KCWd16Pct16&17

VTD: 095357 KCWd16Pct5&8

VTD: 095358 KCWd16Pct6&7

VTD: 09536 BlueSub3No.5A

VTD: 095361 KCWd16Pct9

VTD: 095362 KCWd17Pct1&2

VTD: 095365 KCWd17Pct12&13

VTD: 095367 KCWd17Pct14

VTD: 095369 KCWd17Pct3&4&5

VTD: 09537 BlueSub3No.8

VTD: 095372 KCWd17Pct6

VTD: 095373 KCWd17Pct7

VTD: 095374 KCWd17Pct8&11

VTD: 095375 KCWd17Pct9&10

VTD: 095377 KCWd18Pct10

VTD: 095378 KCWd18Pct12

VTD: 095379 KCWd18Pct13

VTD: 09538 BlueSub3No.9

VTD: 095380 KCWd18Pct1&2

VTD: 095381 KCWd18Pct3

VTD: 095382 KCWd18Pct4

VTD: 095383 KCWd18Pct5

VTD: 095384 KCWd18Pct6&7

VTD: 095386 KCWd18Pct8

VTD: 095387 KCWd18Pct9

VTD: 095388 KCWd19Pct1&2

VTD: 095389 KCWd19Pct10

VTD: 09539 BlueSub4No.1

VTD: 095390 KCWd19Pct11

VTD: 095391 KCWd19Pct13

VTD: 095392 KCWd19Pct14

VTD: 095393 KCWd19Pct15

VTD: 095395 KCWd19Pct3&6

VTD: 095396 KCWd19Pct4

VTD: 095399 KCWd19Pct5&7

VTD: 0954 BlueSub1No.10

VTD: 09540 BlueSub4No.10

VTD: 095400 KCWd19Pct8

VTD: 095401 KCWd19Pct9

VTD: 095402 KCWd2Pct1&2

VTD: 095403 KCWd2Pct10

VTD: 095404 KCWd2Pct11

VTD: 095405 KCWd2Pct12

VTD: 095408 KCWd2Pct9&15

VTD: 09541 BlueSub4No.11

VTD: 095410 KCWd2Pct3

VTD: 095411 KCWd2Pct4&14

VTD: 095412 KCWd2Pct5&6

VTD: 095414 KCWd2Pct7&8

VTD: 095417 KCWd20Pct1

VTD: 095418 KCWd20Pct2

VTD: 095419 KCWd20Pct3&4&5

VTD: 09542 BlueSub4No.12

VTD: 095422 KCWd20Pct6

VTD: 095423 KCWd20Pct7

VTD: 095424 KCWd20Pct8

VTD: 095425 KCWd20Pct9

VTD: 095426 KCWd22Pct1&2

VTD: 095427 KCWd22Pct10

VTD: 095429 KCWd22Pct11&12

VTD: 09543 BlueSub4No.2

VTD: 095431 KCWd22Pct3

VTD: 095432 KCWd22Pct4

VTD: 095434 KCWd22Pct5&6

VTD: 095435 KCWd22Pct7

VTD: 095436 KCWd22Pct8&9

VTD: 095438 KCWd23Pct1&2

VTD: 09544 BlueSub4No.3

VTD: 095440 KCWd23Pct11&12

VTD: 095442 KCWd23Pct13

VTD: 095443 KCWd23Pct14

VTD: 095445 KCWd23Pct3

VTD: 095446 KCWd23Pct4

VTD: 095447 KCWd23Pct5

VTD: 095448 KCWd23Pct6

VTD: 095449 KCWd23Pct7&9&10

VTD: 09545 BlueSub4No.5

VTD: 095450 KCWd23Pct8

VTD: 095452 KCWd24Pct1&3

VTD: 095453 KCWd24Pct10

VTD: 095454 KCWd24Pct12

VTD: 095455 KCWd24Pct13

VTD: 095456 KCWd24Pct15

VTD: 095457 KCWd24Pct16

VTD: 095458 KCWd24Pct17

VTD: 095459 KCWd24Pct18

VTD: 09546 BlueSub4No.6

VTD: 095460 KCWd24Pct19

VTD: 095461 KCWd24Pct2

VTD: 095462 KCWd24Pct20

VTD: 095463 KCWd24Pct21

VTD: 095464 KCWd24Pct22&23

VTD: 095467 KCWd24Pct4&5&6

VTD: 09547 BlueSub4No.7

VTD: 095470 KCWd24Pct7

VTD: 095471 KCWd24Pct8

VTD: 095472 KCWd24Pct9

VTD: 095473 KCWd25Pct1

VTD: 095474 KCWd25Pct10

VTD: 095475 KCWd25Pct11

VTD: 095476 KCWd25Pct12

VTD: 095477 KCWd25Pct2

VTD: 095478 KCWd25Pct3&4

VTD: 09548 BlueSub4No.8

VTD: 095480 KCWd25Pct5

VTD: 095481 KCWd25Pct6

VTD: 095482 KCWd25Pct7

VTD: 095483 KCWd25Pct8

VTD: 095484 KCWd25Pct9

VTD: 095485 KCWd26Pct1&2&3

VTD: 095486 KCWd26Pct10

VTD: 095487 KCWd26Pct11&12

VTD: 09549 BlueSub4No.9

VTD: 095491 KCWd26Pct4

VTD: 095492 KCWd26Pct5&6

VTD: 095494 KCWd26Pct7&8

VTD: 095496 KCWd26Pct9

VTD: 095497 KCWd3Pct1

VTD: 0955 BlueSub1No.11

VTD: 09550 BlueSub5No.1

VTD: 095500 KCWd3Pct12

VTD: 095502 KCWd3Pct2

VTD: 095503 KCWd3Pct3

VTD: 095504 KCWd3Pct4

VTD: 095505 KCWd3Pct5&6&7

VTD: 095508 KCWd3Pct8

VTD: 095509 KCWd3Pct9&10&11&13

VTD: 09551 BlueSub5No.10

VTD: 095510 KCWd4Pct1&2

VTD: 095512 KCWd4Pct3&4

VTD: 095514 KCWd4Pct5

VTD: 095515 KCWd4Pct6

VTD: 095516 KCWd4Pct7

VTD: 095517 KCWd4Pct8

VTD: 095518 KCWd4Pct9

VTD: 09552 BlueSub5No.11

VTD: 095520 KCWd5Pct10

VTD: 095521 KCWd5Pct1&2

VTD: 095522 KCWd5Pct4

VTD: 095523 KCWd5Pct5&6

VTD: 095525 KCWd5Pct7&8

VTD: 095527 KCWd5Pct9

VTD: 095528 KCWd5Precinct3

VTD: 095529 KCWd6Pct1

VTD: 09553 BlueSub5No.12

VTD: 095530 KCWd6Pct9&10&11

VTD: 095532 KCWd6Pct12

VTD: 095533 KCWd6Pct3&13

VTD: 095534 KCWd6Pct14

VTD: 095535 KCWd6Pct2&4

VTD: 095538 KCWd6Pct5

VTD: 095539 KCWd6Pct6

VTD: 09554 BlueSub5No.13

VTD: 095540 KCWd6Pct7

VTD: 095541 KCWd6Pct8

VTD: 095543 KCWd7Pct1&2&7&8

VTD: 095545 KCWd7Pct9&10&11

VTD: 095546 KCWd7Pct12

VTD: 095547 KCWd7Pct13

VTD: 095548 KCWd7Pct14

VTD: 095549 KCWd7Pct15

VTD: 09555 BlueSub5No.2

VTD: 095551 KCWd7Pct3

VTD: 095552 KCWd7Pct4

VTD: 095553 KCWd7Pct5&6

VTD: 095558 KCWd8Pct1&2&3

VTD: 095559 KCWd8Pct10&11

VTD: 09556 BlueSub5No.3

VTD: 095563 KCWd8Pct4

VTD: 095564 KCWd8Pct5

VTD: 095565 KCWd8Pct6

VTD: 095567 KCWd8Pct7&8

VTD: 095568 KCWd8Pct9

VTD: 095569 KCWd9Pct1

VTD: 09557 BlueSub5No.4

VTD: 095571 KCWd9Pct11

VTD: 095572 KCWd9Pct12

VTD: 095573 KCWd9Pct2

VTD: 095574 KCWd9Pct3

VTD: 095575 KCWd9Pct4&5

VTD: 095577 KCWd9Pct6&7

VTD: 095579 KCWd9Pct8&9&10

VTD: 09558 BlueSub5No.5

VTD: 09559 BlueSub5No.6

VTD: 0956 BlueSub1No.12

VTD: 09560 BlueSub5No.7

VTD: 09561 BlueSub5No.8

VTD: 09562 BlueSub5No.9

VTD: 09563 BlueSub6No.1

VTD: 09564 BlueSub6No.10

VTD: 09565 BlueSub6No.11

VTD: 09566 BlueSub6No.12

VTD: 09567 BlueSub6No.2

VTD: 09568 BlueSub6No.3

VTD: 09569 BlueSub6No.4

VTD: 0957 BlueSub1No.13

VTD: 09570 BlueSub6No.5

VTD: 09571 BlueSub6No.6

VTD: 09572 BlueSub6No.8

VTD: 09573 BlueSub6No.8A

VTD: 09574 BlueSub6No.9

VTD: 09575 BlueSub7No.1

VTD: 09576 BlueSub7No.10

VTD: 09577 BlueSub7No.11

VTD: 09578 BlueSub7No.12

VTD: 09579 BlueSub7No.13

VTD: 0958 BlueSub1No.18

VTD: 09580 BlueSub7No.14

VTD: 09581 BlueSub7No.2

VTD: 09582 BlueSub7No.3

VTD: 09583 BlueSub7No.4

VTD: 09584 BlueSub7No.5

VTD: 09585 BlueSub7No.6

VTD: 09586 BlueSub7No.7

VTD: 09587 BlueSub7No.8

VTD: 09588 BlueSub7No.9

VTD: 09589 BlueSub8No.1

VTD: 0959 BlueSub1No.2

VTD: 09590 BlueSub8No.10

VTD: 09591 BlueSub8No.11

VTD: 09592 BlueSub8No.12

VTD: 09593 BlueSub8No.2

VTD: 09594 BlueSub8No.3

VTD: 09595 BlueSub8No.4

VTD: 09596 BlueSub8No.5

VTD: 09597 BlueSub8No.6

VTD: 09598 BlueSub8No.7

VTD: 09599 BlueSub8No.8

(L. 2001 H.B. 1000)



Section 128.425 Sixth congressional district (2000 census).

Effective 28 Aug 2001

Title IX SUFFRAGE AND ELECTIONS

128.425. Sixth congressional district (2000 census). — The sixth district shall be composed of the following:

Andrew County

Atchison County

Buchanan County

Caldwell County

Carroll County

Chariton County

Clay County

Clinton County

Cooper County

Daviess County

DeKalb County

Gentry County

Grundy County

Harrison County

Holt County

Howard County

Jackson County (part)

VTD: 095129 FortOsageNo17&21

VTD: 095130 FortOsageNo&1&2&3 (part)

BLK: 148019004

BLK: 148019005

BLK: 149011000

BLK: 149011001

BLK: 149011002

BLK: 149011003

BLK: 149011004

BLK: 149011005

BLK: 149011006

BLK: 149011007

BLK: 149011008

BLK: 149011009

BLK: 149011010

BLK: 149011011

BLK: 149011012

BLK: 149011013

BLK: 149011014

BLK: 149011015

BLK: 149011016

BLK: 149011017

BLK: 149011018

BLK: 149011019

BLK: 149011020

BLK: 149011021

BLK: 149011022

BLK: 149011023

BLK: 149011024

BLK: 149012000

BLK: 149012001

BLK: 149012002

BLK: 149012003

BLK: 149012004

BLK: 149012005

BLK: 149012009

BLK: 149012010

BLK: 149012011

BLK: 149012012

VTD: 095131 FortOsageNo.11&12&29

VTD: 095132 FortOsageNo.18&19&20&22&23

VTD: 095133 FortOsageNo.4

VTD: 095134 FortOsageNo.5

VTD: 095135 FortOsageNo.6

VTD: 095136 FortOsageNo.7&8

VTD: 095137 FortOsageNo.9&10&15

VTD: 095157 PrairieNo.30A

VTD: 095166 PrairieNo.41&80&81

VTD: 095193 Sni-A-BarNo&.37&38&39

VTD: 095196 Sni-A-BarNo.11A

VTD: 095197 Sni-A-BarNo.12&13

VTD: 095198 Sni-A-BarNo.13A&45&80&81&82

VTD: 095200 Sni-A-BarNo.14A&16&75&75A&76&83 (part)

BLK: 141051006

VTD: 095201 Sni-A-BarNo.15&15A (part)

BLK: 141011044

BLK: 141011046

BLK: 141011047

BLK: 141051007

BLK: 141051008

VTD: 095202 Sni-A-BarNo.17&69

VTD: 095203 Sni-A-BarNo.19

VTD: 095204 Sni-A-BarNo.1A&18&68

VTD: 095205 Sni-A-BarNo.2

VTD: 095206 Sni-A-BarNo.20&70A

VTD: 095207 Sni-A-BarNo.21&64&70&71

VTD: 095208 Sni-A-BarNo.22

VTD: 095209 Sni-A-BarNo.23&24

VTD: 095210 Sni-A-BarNo.25&26

VTD: 095211 Sni-A-BarNo.27

VTD: 095212 Sni-A-BarNo.28&72

VTD: 095213 Sni-A-BarNo.29&73

VTD: 095214 Sni-A-BarNo.3&3A&4

VTD: 095215 Sni-A-BarNo.30

VTD: 095216 Sni-A-BarNo.30A

VTD: 095217 Sni-A-BarNo.31

VTD: 095218 Sni-A-BarNo.31A

VTD: 095219 Sni-A-BarNo.32

VTD: 095220 Sni-A-BarNo.33

VTD: 095221 Sni-A-BarNo.34&34A&74

VTD: 095222 Sni-A-BarNo.35&36

VTD: 095223 Sni-A-BarNo.35A

VTD: 095224 Sni-A-BarNo.40&40A&41&42&47&48&98 (part)

BLK: 141051005

VTD: 095226 Sni-A-BarNo.44

VTD: 095228 Sni-A-BarNo.49&52&89&90 (part)

BLK: 140032000

BLK: 140032001

BLK: 140032002

BLK: 140032003

BLK: 140032004

BLK: 140032005

BLK: 140032006

BLK: 140032007

BLK: 140032008

BLK: 140032009

BLK: 140032010

BLK: 140032011

BLK: 140032012

BLK: 140032013

BLK: 140032014

BLK: 140032015

BLK: 140032016

BLK: 140032018

BLK: 140032019

BLK: 149031019

BLK: 149032000

BLK: 149032001

BLK: 149032002

BLK: 149032003

BLK: 149032004

BLK: 149032005

BLK: 149032042

BLK: 149032048

BLK: 149032051

BLK: 149032053

BLK: 149032054

BLK: 149032055

BLK: 149032056

BLK: 149032057

BLK: 149032058

BLK: 149032059

BLK: 149032060

BLK: 149032061

BLK: 149032062

BLK: 149032063

BLK: 149032064

BLK: 149032065

BLK: 149032074

BLK: 149032075

BLK: 149032076

BLK: 149032088

BLK: 149032089

BLK: 149032090

VTD: 095229 Sni-A-BarNo.5

VTD: 095234 Sni-A-BarNo.58

VTD: 095235 Sni-A-BarNo.59&60

VTD: 095236 Sni-A-BarNo.5A&61&62&62A&97

VTD: 095237 Sni-A-BarNo.6&6A&6B&7&65&66&99

VTD: 095238 Sni-A-BarNo.40B&67&77&78&78B&79&84&84A

VTD: 095240 Sni-A-BarNo.8

VTD: 095241 Sni-A-BarNo.86&87&88&91 (part)

BLK: 140021001

VTD: 095242 Sni-A-BarNo.9

VTD: 09527 BlueSub3No.12&13 (part)

BLK: 150005000

BLK: 150005001

BLK: 150005003

BLK: 150005004

BLK: 150005005

BLK: 150005006

BLK: 150005007

BLK: 150005998

BLK: 150005999

BLK: 150006000

BLK: 150006001

BLK: 150006002

BLK: 150006003

BLK: 150006004

BLK: 150006005

BLK: 150006006

BLK: 150006007

BLK: 150006008

BLK: 150006009

BLK: 150006010

BLK: 150006011

BLK: 150006012

BLK: 150006013

BLK: 150006014

BLK: 150006021

BLK: 150006022

BLK: 150006023

BLK: 150006024

BLK: 150006025

VTD: 095581 FortOsageNo.14&26&28

Linn County

Livingston County

Mercer County

Nodaway County

Platte County

Putnam County

Schuyler County

Sullivan County

Worth County

(L. 2001 H.B. 1000)



Section 128.430 Seventh congressional district (2000 census).

Effective 28 Aug 2001

Title IX SUFFRAGE AND ELECTIONS

128.430. Seventh congressional district (2000 census). — The seventh district shall be composed of the following:

Barry County

Christian County

Greene County

Jasper County

Lawrence County

McDonald County

Newton County

Polk County (part)

VTD: 16712 LooneyEast

VTD: 16713 LooneyWest

VTD: 16716 MarionNortheast

VTD: 16717 MarionNorthwest

VTD: 16718 MarionSoutheast

VTD: 16719 MarionSouthwest

VTD: 1672 BentonNorth

VTD: 16721 Mooney

VTD: 16723 Wishart

VTD: 1673 BentonSouth

VTD: 1679 Jackson (part)

BLK: 604002092

BLK: 604002093

BLK: 604002096

BLK: 604002097

BLK: 604002100

BLK: 604002101

BLK: 604002102

BLK: 604006000

BLK: 604006001

BLK: 604006003

BLK: 604006047

BLK: 604006049

BLK: 604006050

BLK: 604006051

BLK: 604006053

BLK: 604006054

BLK: 604006091

BLK: 604006092

BLK: 604006098

BLK: 604006099

BLK: 604006101

BLK: 604006102

BLK: 604006104

BLK: 604006105

BLK: 604006106

BLK: 604006107

BLK: 604006108

BLK: 604006109

BLK: 604006110

BLK: 604006111

BLK: 604006112

BLK: 604006113

BLK: 604006114

BLK: 604006115

BLK: 604006116

BLK: 604006117

BLK: 604006118

BLK: 604006119

BLK: 604006120

BLK: 604006121

BLK: 604006122

BLK: 604006123

BLK: 604006124

BLK: 604006125

BLK: 604006126

BLK: 604006127

BLK: 604006128

BLK: 604006129

Stone County

Taney County (part)

VTD: 21311 ForsythWard2 (part)

BLK: 802003129

BLK: 803003044

BLK: 803003045

BLK: 803003046

BLK: 803003047

BLK: 803003048

BLK: 803003050

BLK: 803003051

VTD: 21312 HollisterWard1

VTD: 21313 HollisterWard2

VTD: 21314 HollisterWard3

VTD: 21315 Kirbyville

VTD: 21317 MerriamWoods (part)

BLK: 802002043

BLK: 802003029

BLK: 802003030

BLK: 802003032

BLK: 802003033

BLK: 802003034

BLK: 802003035

BLK: 802003036

BLK: 802003037

BLK: 802003038

BLK: 802003039

BLK: 802003040

BLK: 802003041

BLK: 802003042

BLK: 802003043

BLK: 802003044

BLK: 802003045

BLK: 802003046

BLK: 802003073

BLK: 802003074

BLK: 802003075

BLK: 802003076

BLK: 802003077

BLK: 802003078

BLK: 802003079

BLK: 802003080

BLK: 802003081

BLK: 802003082

BLK: 802003083

BLK: 802003084

BLK: 802003085

BLK: 802003086

BLK: 802003087

BLK: 802003088

BLK: 802003089

BLK: 802003090

BLK: 802003091

BLK: 802003092

BLK: 802003093

BLK: 802003094

BLK: 802003095

BLK: 802003096

BLK: 802003097

BLK: 802003098

BLK: 802003099

BLK: 802003101

BLK: 802003128

BLK: 802003131

BLK: 802003133

BLK: 802003134

BLK: 802003137

BLK: 802003138

BLK: 802003139

BLK: 802003140

BLK: 802003141

BLK: 802003142

BLK: 802003143

BLK: 802003144

BLK: 802003145

BLK: 802003146

BLK: 802003147

BLK: 802003148

BLK: 802003149

BLK: 802005001

BLK: 802005011

BLK: 802005012

BLK: 802005013

BLK: 802005014

BLK: 802005015

BLK: 802005016

BLK: 802005017

BLK: 802005018

BLK: 802005019

BLK: 802005020

BLK: 802005021

BLK: 802005022

BLK: 802005023

BLK: 802005024

BLK: 802005025

BLK: 802005026

BLK: 802005027

BLK: 802005028

BLK: 802005029

BLK: 802005030

BLK: 802005032

BLK: 802005034

BLK: 802005035

BLK: 802005036

BLK: 802005037

BLK: 802005038

BLK: 802005039

BLK: 802005087

BLK: 802005088

BLK: 802005089

BLK: 802005090

BLK: 802005091

BLK: 802005092

BLK: 802005093

BLK: 802005094

BLK: 802005095

BLK: 802005096

BLK: 802005097

BLK: 802005098

BLK: 802005099

BLK: 802005101

BLK: 802005102

BLK: 802005103

BLK: 802005104

BLK: 802005105

BLK: 802005106

BLK: 802005107

BLK: 802005108

BLK: 802005109

BLK: 802005110

BLK: 802005111

BLK: 802005112

BLK: 802005113

BLK: 802005114

BLK: 802005115

BLK: 802005116

BLK: 802005117

BLK: 802005118

BLK: 802005119

BLK: 802005120

BLK: 802005124

VTD: 21318 Mincy

VTD: 2132 BostonCenter

VTD: 21320 RockawayBeachWard1

VTD: 21321 RockawayBeachWard2 (part)

BLK: 802003026

BLK: 802003027

BLK: 802003068

BLK: 802003069

BLK: 802003070

BLK: 802003071

BLK: 802003100

BLK: 802003127

BLK: 802003130

BLK: 802003132

BLK: 802003135

BLK: 802003136

BLK: 802005000

BLK: 802005002

BLK: 802005003

BLK: 802005004

BLK: 802005005

BLK: 802005052

BLK: 802005053

BLK: 802005054

BLK: 802005055

BLK: 802005056

BLK: 802005057

BLK: 802005058

BLK: 802005059

BLK: 802005060

BLK: 802005061

BLK: 802005062

BLK: 802005063

BLK: 802005064

BLK: 802005065

BLK: 802005066

BLK: 802005067

BLK: 802005068

BLK: 802005069

BLK: 802005070

BLK: 802005086

BLK: 802005998

BLK: 802005999

VTD: 21323 WalnutShade

VTD: 2134 Branson1&1A

VTD: 2135 Branson

VTD: 2136 Branson3&Tablerock

(L. 2001 H.B. 1000)



Section 128.435 Eighth congressional district (2000 census).

Effective 28 Aug 2001

Title IX SUFFRAGE AND ELECTIONS

128.435. Eighth congressional district (2000 census). — The eighth district shall be composed of the following:

Bollinger County

Butler County

Cape Girardeau County

Carter County

Dent County

Douglas County

Dunklin County

Howell County

Iron County

Madison County

Mississippi County

New Madrid County

Oregon County

Ozark County

Pemiscot County

Perry County

Phelps County

Reynolds County

Ripley County

Scott County

Shannon County

St. Francois County

Stoddard County

Taney County (part)

VTD: 21310 ForsythWard1

VTD: 21311 ForsythWard2 (part)

BLK: 802003000

BLK: 802003001

BLK: 802003002

BLK: 802003003

BLK: 802003004

BLK: 802003005

BLK: 802003006

BLK: 802003007

BLK: 802003008

BLK: 802003009

BLK: 802003010

BLK: 802003011

BLK: 802003012

BLK: 802003013

BLK: 802003014

BLK: 802003015

BLK: 802003016

BLK: 802003017

BLK: 802003018

BLK: 802003019

BLK: 802003020

BLK: 802003021

BLK: 802003022

BLK: 802003023

BLK: 802003024

BLK: 802003051

BLK: 802003052

BLK: 802003053

BLK: 802003054

BLK: 802003055

BLK: 802003056

BLK: 802003057

BLK: 802003058

BLK: 802003061

BLK: 802003062

BLK: 802003063

BLK: 802003106

BLK: 802003107

BLK: 802003108

BLK: 802003109

BLK: 802003110

BLK: 802003111

BLK: 802003112

BLK: 802003113

BLK: 802003114

BLK: 802003115

BLK: 802003116

BLK: 802003117

BLK: 802003118

BLK: 802003119

BLK: 802003120

BLK: 802003121

BLK: 802003122

BLK: 802003123

BLK: 802003124

BLK: 802003150

BLK: 802003151

BLK: 802003152

BLK: 802003997

BLK: 802003998

BLK: 802003999

BLK: 803003000

BLK: 803003001

BLK: 803003002

BLK: 803003003

BLK: 803003004

BLK: 803003005

BLK: 803003006

BLK: 803003007

BLK: 803003008

BLK: 803003009

BLK: 803003010

BLK: 803003011

BLK: 803003012

BLK: 803003013

BLK: 803003014

BLK: 803003015

BLK: 803003016

BLK: 803003017

BLK: 803003018

BLK: 803003019

BLK: 803003020

BLK: 803003021

BLK: 803003022

BLK: 803003023

BLK: 803003024

BLK: 803003025

BLK: 803003026

BLK: 803003027

BLK: 803003028

BLK: 803003029

BLK: 803003030

BLK: 803003031

BLK: 803003039

BLK: 803003049

BLK: 803003053

BLK: 803003074

BLK: 803003075

BLK: 803003076

BLK: 803003077

BLK: 803003078

BLK: 803003079

BLK: 803003080

BLK: 803003081

BLK: 803003082

BLK: 803003086

BLK: 803003088

BLK: 803003993

BLK: 803003995

BLK: 803003998

BLK: 803003999

BLK: 804001078

BLK: 804001079

BLK: 804001080

BLK: 804001081

BLK: 804001087

BLK: 804001088

BLK: 804001094

BLK: 804001095

BLK: 804001096

BLK: 804001992

BLK: 804001993

BLK: 804001994

BLK: 804004982

BLK: 804005989

BLK: 804006014

BLK: 804006015

BLK: 804006035

BLK: 804006036

BLK: 804006999

BLK: 804007011

BLK: 804007012

BLK: 804007013

BLK: 804007014

BLK: 804007015

BLK: 804007016

BLK: 804007017

BLK: 804007018

BLK: 804007019

BLK: 804007020

BLK: 804007044

BLK: 804007045

BLK: 804007997

BLK: 804008000

BLK: 804008001

BLK: 804008002

BLK: 804008003

BLK: 804008004

BLK: 804008005

BLK: 804008006

BLK: 804008007

BLK: 804008008

BLK: 804008009

BLK: 804008010

BLK: 804008011

BLK: 804008012

BLK: 804008013

BLK: 804008014

BLK: 804008015

BLK: 804008016

BLK: 804008017

BLK: 804008018

BLK: 804008019

BLK: 804008020

BLK: 804008021

BLK: 804008022

BLK: 804008023

BLK: 804008024

BLK: 804008025

BLK: 804008026

BLK: 804008027

BLK: 804008028

BLK: 804008029

BLK: 804008030

BLK: 804008031

BLK: 804008032

BLK: 804008033

BLK: 804008034

BLK: 804008035

BLK: 804008036

BLK: 804008037

BLK: 804008038

BLK: 804008039

BLK: 804008040

BLK: 804008041

BLK: 804008042

BLK: 804008043

BLK: 804008044

BLK: 804008045

BLK: 804008046

BLK: 804008047

BLK: 804008048

BLK: 804008049

BLK: 804008050

BLK: 804008051

BLK: 804008052

BLK: 804008053

BLK: 804008054

BLK: 804008055

BLK: 804008056

BLK: 804008057

BLK: 804008058

BLK: 804008059

BLK: 804008060

BLK: 804008061

BLK: 804008062

BLK: 804008063

BLK: 804008064

BLK: 804008065

BLK: 804008066

BLK: 804008999

VTD: 21316 KisseeMills

VTD: 21317 MerriamWoods (part)

BLK: 802003102

VTD: 21319 Protem

VTD: 21321 RockawayBeachWard2 (part)

BLK: 802003025

BLK: 802003059

BLK: 802003060

BLK: 802003064

BLK: 802003065

BLK: 802003066

BLK: 802003067

BLK: 802003103

BLK: 802003104

BLK: 802003105

BLK: 802003125

BLK: 802003126

VTD: 21322 Taneyville

VTD: 2133 Bradleyville

VTD: 2137 BrownBranch

VTD: 2138 Bryant

VTD: 2139 CedarCreek

Texas County

Washington County

Wayne County

Wright County

(L. 2001 H.B. 1000)



Section 128.440 Ninth congressional district (2000 census).

Effective 28 Aug 2001

Title IX SUFFRAGE AND ELECTIONS

128.440. Ninth congressional district (2000 census). — The ninth district shall be composed of the following:

Adair County

Audrain County

Boone County

Callaway County

Camden County (part)

VTD: 02910 Freedom

VTD: 02920 OsageBeachNo.3

VTD: 0294 CamdentonNo.1 (part)

BLK: 506001007

BLK: 506001041

BLK: 506001042

BLK: 506001043

BLK: 506001989

BLK: 506001991

BLK: 506001992

BLK: 506001993

BLK: 506002001

BLK: 506002004

BLK: 506002005

BLK: 509001033

BLK: 509001034

BLK: 509001037

BLK: 509001038

BLK: 509001060

Clark County

Crawford County

Franklin County

Gasconade County

Knox County

Lewis County

Macon County

Maries County

Marion County

Miller County

Monroe County

Montgomery County

Osage County

Pike County

Ralls County

Randolph County

Scotland County

Shelby County

St. Charles County (part)

VTD: 183136 83 (part)

BLK: 111113000

BLK: 111213030

BLK: 111213031

VTD: 183142 222&New

VTD: 18345 150

VTD: 18347 152

VTD: 18367 200

VTD: 18368 201

VTD: 18369 202

VTD: 18371 203 (part)

BLK: 111441026

BLK: 111441027

BLK: 111441028

BLK: 111441029

BLK: 111441030

BLK: 111441031

BLK: 111441032

BLK: 111441033

BLK: 111441034

BLK: 111441035

BLK: 111441036

BLK: 111441037

BLK: 111441038

BLK: 111441049

BLK: 111441050

BLK: 111441051

BLK: 111441052

BLK: 111441053

BLK: 111441054

BLK: 111441056

BLK: 111441058

BLK: 111441101

BLK: 119021018

BLK: 119021019

BLK: 119021020

BLK: 119021021

BLK: 119021022

BLK: 119021023

BLK: 119021025

BLK: 119021026

BLK: 119021028

BLK: 119021029

BLK: 119021030

BLK: 119021055

BLK: 119021056

BLK: 119021057

BLK: 119021058

BLK: 119021059

BLK: 119021061

BLK: 119021063

BLK: 119021064

BLK: 119021065

BLK: 119021066

BLK: 119021067

BLK: 119021068

BLK: 122023010

BLK: 122023011

BLK: 122023012

BLK: 122023013

BLK: 122023014

BLK: 122023015

BLK: 122023016

BLK: 122023017

BLK: 122023018

BLK: 122023019

BLK: 122023020

BLK: 122023021

BLK: 122023022

BLK: 122023023

BLK: 122023024

BLK: 122023025

BLK: 122023026

BLK: 122023027

BLK: 122023028

BLK: 122023029

BLK: 122023030

BLK: 122023031

BLK: 122023032

BLK: 122023033

BLK: 122023034

BLK: 122023035

BLK: 122023036

BLK: 122023037

BLK: 122023038

BLK: 122023039

BLK: 122023040

BLK: 122023041

BLK: 122023042

BLK: 122023046

BLK: 122023047

BLK: 122023048

BLK: 122023116

BLK: 122023117

BLK: 122023118

BLK: 122023119

BLK: 122023120

VTD: 18374 206 (part)

BLK: 111243073

VTD: 18376 207 (part)

BLK: 111441016

BLK: 111441017

BLK: 111441018

BLK: 111441019

BLK: 111441020

BLK: 111441021

BLK: 111441107

BLK: 111441108

BLK: 111441109

BLK: 111441110

BLK: 111441111

BLK: 111441112

BLK: 111441113

BLK: 111441114

BLK: 111441115

BLK: 111441116

BLK: 111441117

BLK: 111441118

BLK: 111441119

BLK: 111441120

BLK: 111441121

BLK: 111441122

BLK: 111441123

BLK: 111441124

BLK: 111441125

BLK: 111441126

BLK: 111441127

BLK: 111441128

BLK: 111441129

BLK: 111441130

BLK: 111441131

BLK: 111441132

BLK: 111441133

BLK: 111441134

BLK: 111441135

BLK: 111441136

BLK: 111441998

BLK: 111441999

VTD: 18378 209

VTD: 18379 210 (part)

BLK: 119031002

BLK: 119031003

BLK: 119031004

BLK: 119031005

BLK: 119031006

BLK: 119031007

BLK: 119031008

BLK: 119031009

BLK: 119031010

BLK: 119031011

BLK: 119031012

BLK: 119031013

BLK: 119031014

BLK: 119031015

BLK: 119031016

BLK: 119031017

BLK: 119031020

BLK: 119031021

BLK: 119033019

BLK: 121021000

BLK: 121021001

VTD: 18386 220 (part)

BLK: 111031000

BLK: 111321000

BLK: 111321001

BLK: 111321002

BLK: 111321003

BLK: 111321004

BLK: 111321005

BLK: 111321006

BLK: 111321007

BLK: 111321008

BLK: 111321009

BLK: 111321010

VTD: 18387 221 (part)

BLK: 111031024

BLK: 111031025

BLK: 111031026

BLK: 111031027

BLK: 111031028

BLK: 111031029

BLK: 111031030

BLK: 111031031

BLK: 111031032

BLK: 111243064

BLK: 111243068

BLK: 111243069

BLK: 111243070

BLK: 111243071

BLK: 111243072

BLK: 111243075

BLK: 122013000

BLK: 122013001

BLK: 122013002

BLK: 122013003

BLK: 122013004

BLK: 122013005

BLK: 122013006

BLK: 122013007

BLK: 122013008

BLK: 122013009

BLK: 122013010

BLK: 122013011

BLK: 122013012

BLK: 122013013

BLK: 122013014

BLK: 122013015

BLK: 122013016

BLK: 122013017

BLK: 122013018

BLK: 122013019

BLK: 122013020

BLK: 122013021

BLK: 122013022

BLK: 122013023

BLK: 122013024

BLK: 122013025

BLK: 122013026

BLK: 122013027

BLK: 122013028

BLK: 122013029

BLK: 122013030

BLK: 122013031

BLK: 122013032

BLK: 122013033

BLK: 122013034

BLK: 122013035

BLK: 122013036

BLK: 122013037

BLK: 122013038

BLK: 122013039

BLK: 122013040

BLK: 122013041

BLK: 122013042

BLK: 122013043

BLK: 122013044

BLK: 122013045

BLK: 122013046

BLK: 122013047

BLK: 122013048

BLK: 122013049

BLK: 122013050

BLK: 122013051

BLK: 122013052

BLK: 122013053

BLK: 122013054

BLK: 122013055

BLK: 122013056

BLK: 122013057

BLK: 122013058

BLK: 122013059

BLK: 122013060

BLK: 122013061

BLK: 122013062

BLK: 122013063

BLK: 122013064

BLK: 122013065

BLK: 122013066

BLK: 122013067

BLK: 122013068

BLK: 122013069

BLK: 122013070

BLK: 122013071

BLK: 122013072

BLK: 122013073

BLK: 122013074

BLK: 122013075

BLK: 122013076

BLK: 122013077

BLK: 122013078

BLK: 122013079

BLK: 122013080

BLK: 122013081

BLK: 122013082

BLK: 122013083

BLK: 122013084

BLK: 122013085

BLK: 122013086

BLK: 122013087

BLK: 122013088

BLK: 122013089

BLK: 122013090

BLK: 122013091

BLK: 122013092

BLK: 122013093

BLK: 122013094

BLK: 122013095

BLK: 122013096

BLK: 122013097

BLK: 122013098

BLK: 122013099

BLK: 122013100

BLK: 122013101

BLK: 122013102

BLK: 122013103

BLK: 122013104

BLK: 122013105

BLK: 122013106

BLK: 122013107

BLK: 122013108

BLK: 122013109

BLK: 122013110

BLK: 122013111

BLK: 122013112

BLK: 122013113

BLK: 122013114

BLK: 122013115

BLK: 122013116

BLK: 122013117

BLK: 122013118

BLK: 122013119

BLK: 122013120

BLK: 122013121

BLK: 122013122

BLK: 122013123

BLK: 122013124

BLK: 122013125

BLK: 122013126

BLK: 122013127

BLK: 122013128

BLK: 122013129

BLK: 122013130

BLK: 122013131

BLK: 122013132

BLK: 122013133

BLK: 122013134

BLK: 122013135

BLK: 122013144

BLK: 122013145

BLK: 122013146

BLK: 122013147

BLK: 122013148

BLK: 122013149

BLK: 122013150

BLK: 122013151

BLK: 122013152

BLK: 122013153

BLK: 122013154

BLK: 122013155

BLK: 122013156

BLK: 122013157

BLK: 122013997

BLK: 122013998

BLK: 122013999

BLK: 122014000

BLK: 122014007

BLK: 122014008

BLK: 122014992

BLK: 122014993

BLK: 122014998

BLK: 122014999

BLK: 122023000

BLK: 122023001

BLK: 122023002

BLK: 122023003

BLK: 122023004

BLK: 122023005

BLK: 122023006

BLK: 122023007

BLK: 122023008

BLK: 122023009

BLK: 122023043

BLK: 122023044

BLK: 122023045

BLK: 122023054

BLK: 122023055

BLK: 122023056

BLK: 122023057

BLK: 122023058

BLK: 122023059

BLK: 122023060

BLK: 122023061

BLK: 122023062

BLK: 122023063

BLK: 122023064

BLK: 122023065

BLK: 122023066

BLK: 122023067

BLK: 122023068

BLK: 122023069

BLK: 122023070

BLK: 122023071

BLK: 122023072

BLK: 122023073

BLK: 122023074

BLK: 122023075

BLK: 122023076

BLK: 122023077

BLK: 122023078

BLK: 122023079

BLK: 122023080

BLK: 122023081

BLK: 122023082

BLK: 122023083

BLK: 122023084

BLK: 122023085

BLK: 122023086

BLK: 122023087

BLK: 122023088

BLK: 122023089

BLK: 122023090

BLK: 122023091

BLK: 122023092

BLK: 122023093

BLK: 122023094

BLK: 122023095

BLK: 122023096

BLK: 122023097

BLK: 122023098

BLK: 122023099

BLK: 122023105

BLK: 122023106

BLK: 122023107

BLK: 122023108

BLK: 122023109

BLK: 122023110

BLK: 122023111

BLK: 122023112

BLK: 122023113

BLK: 122023114

BLK: 122023115

BLK: 122023998

BLK: 122023999

VTD: 18388 223

VTD: 18389 224

VTD: 18390 225

VTD: 18391 226

VTD: 18392 227

VTD: 18394 229

VTD: 18396 230 (part)

BLK: 111221021

BLK: 111221023

VTD: 18397 231

Warren County

(L. 2001 H.B. 1000)



Section 128.451 First congressional district (2010 census)

Effective 03 Jun 2011, see footnote

Title IX SUFFRAGE AND ELECTIONS

*128.451. First congressional district (2010 census) — The first congressional district shall be composed of the following:

St. Louis City MO County

St. Louis MO County (part)

VTD: AP001

VTD: AP002

VTD: AP003

VTD: AP004

VTD: AP005

VTD: AP006

VTD: AP007

VTD: AP008

VTD: AP009

VTD: AP010

VTD: AP011

VTD: AP013

VTD: AP014

VTD: AP015

VTD: AP016

VTD: AP018

VTD: AP019

VTD: AP020

VTD: AP021

VTD: AP022

VTD: AP024

VTD: AP025

VTD: AP027

VTD: AP028

VTD: AP029

VTD: AP030

VTD: AP031

VTD: AP033

VTD: AP034

VTD: AP035

VTD: AP036

VTD: AP038

VTD: AP039

VTD: AP040

VTD: AP041

VTD: AP043

VTD: AP044

VTD: AP045

VTD: AP046

VTD: AP047

VTD: AP048

VTD: AP049

VTD: AP050

VTD: AP051

VTD: AP052

VTD: AP053

VTD: AP054

VTD: AP055

VTD: AP056

VTD: AP200

VTD: AP203

VTD: AP206

VTD: AP207

VTD: AP208

VTD: AP210

VTD: AP211

VTD: AP213

VTD: AP214

VTD: AP215

VTD: AP216

VTD: AP217

VTD: AP218

VTD: AP221

VTD: AP225

VTD: AP227

VTD: AP228

VTD: AP230

VTD: AP232

VTD: AP233

VTD: AP237

VTD: CC012

VTD: CC013

VTD: CC015

VTD: CC017

VTD: CC019

VTD: CC020

VTD: CC021

VTD: CC022

VTD: CC025

VTD: CC026

VTD: CC027

VTD: CC028

VTD: CC029

VTD: CC030

VTD: CC034

VTD: CC038

VTD: CC039

VTD: CC040

VTD: CC043

VTD: CC046

VTD: CC048

VTD: CC057

VTD: CC058 (part)

Block: 291892156001056

VTD: CC060

VTD: CC061

VTD: CC062

VTD: CC063

VTD: CC064

VTD: CC065

VTD: CC066

VTD: CC067

VTD: CC068

VTD: CC069

VTD: CC201

VTD: CC202

VTD: CC203

VTD: CC205

VTD: CC207

VTD: CC208

VTD: CC224

VTD: CC225

VTD: CLA001

VTD: CLA005

VTD: CLA011 (part)

Block: 291892158002018

Block: 291892158006012

Block: 291892158006015

Block: 291892158006016

VTD: CLA021

VTD: CLA022

VTD: CLA052

VTD: CLA054

VTD: CLA056

VTD: FER001

VTD: FER002

VTD: FER003

VTD: FER004

VTD: FER005

VTD: FER006

VTD: FER007

VTD: FER008

VTD: FER009

VTD: FER010

VTD: FER011

VTD: FER012

VTD: FER013

VTD: FER014

VTD: FER015

VTD: FER016

VTD: FER017

VTD: FER018

VTD: FER019

VTD: FER020

VTD: FER021

VTD: FER022

VTD: FER023

VTD: FER024

VTD: FER025

VTD: FER026

VTD: FER027

VTD: FER028

VTD: FER029

VTD: FER030

VTD: FER031

VTD: FER032

VTD: FER033

VTD: FER034

VTD: FER035

VTD: FER036

VTD: FER037

VTD: FER038

VTD: FER039

VTD: FER040

VTD: FER041

VTD: FER042

VTD: FER043

VTD: FER044

VTD: FER045

VTD: FER046

VTD: FER047

VTD: FER048

VTD: FER049

VTD: FER050

VTD: FER051

VTD: FER201

VTD: FER208

VTD: FLO001

VTD: FLO002

VTD: FLO003

VTD: FLO004

VTD: FLO005

VTD: FLO006

VTD: FLO007

VTD: FLO008

VTD: FLO009

VTD: FLO010

VTD: FLO011

VTD: FLO012

VTD: FLO013

VTD: FLO014

VTD: FLO015

VTD: FLO016

VTD: FLO017

VTD: FLO018

VTD: FLO019

VTD: FLO020

VTD: FLO021

VTD: FLO022

VTD: FLO023

VTD: FLO024

VTD: FLO025

VTD: FLO026

VTD: FLO027

VTD: FLO028

VTD: FLO029

VTD: FLO030

VTD: FLO031

VTD: FLO032

VTD: FLO033

VTD: FLO034

VTD: FLO035

VTD: FLO036

VTD: FLO037

VTD: FLO038

VTD: FLO039

VTD: FLO040

VTD: FLO041

VTD: FLO042

VTD: FLO200

VTD: FLO201

VTD: FLO202

VTD: FLO203

VTD: FLO205

VTD: FLO207

VTD: HAD001

VTD: HAD002

VTD: HAD003

VTD: HAD004

VTD: HAD005

VTD: HAD006

VTD: HAD007

VTD: HAD008

VTD: HAD009

VTD: HAD010

VTD: HAD011

VTD: HAD012

VTD: HAD013

VTD: HAD014

VTD: HAD015

VTD: HAD016

VTD: HAD017

VTD: HAD018

VTD: HAD019

VTD: HAD020

VTD: HAD021

VTD: HAD022

VTD: HAD023

VTD: HAD024

VTD: HAD025

VTD: HAD026

VTD: HAD027

VTD: HAD028

VTD: HAD029

VTD: HAD030

VTD: HAD031

VTD: HAD032

VTD: HAD033

VTD: HAD034

VTD: HAD035

VTD: HAD036

VTD: HAD037

VTD: HAD038

VTD: JEF013

VTD: JEF014

VTD: JEF019

VTD: JEF023

VTD: JEF047

VTD: JEF048

VTD: LC001

VTD: LC002

VTD: LC003

VTD: LC004

VTD: LC005

VTD: LC006

VTD: LC007

VTD: LC008

VTD: LC009

VTD: LC010

VTD: LC011

VTD: LC012

VTD: LC013

VTD: LC014

VTD: LC015

VTD: LC016

VTD: LC017

VTD: LC018

VTD: LC019

VTD: LC020

VTD: LC021

VTD: LC022

VTD: LC023

VTD: LC024

VTD: LC025

VTD: LC026

VTD: LC027

VTD: LC028

VTD: LC029

VTD: LC030

VTD: LC031

VTD: LC032

VTD: LC033

VTD: LC034

VTD: LC035

VTD: LC036

VTD: LC037

VTD: LC038

VTD: LC039

VTD: LC040

VTD: LC200

VTD: LC202

VTD: LC203

VTD: LEM007

VTD: LEM009

VTD: LEM010

VTD: LEM025

VTD: LEM026

VTD: LEM027

VTD: LEM028

VTD: LEM200

VTD: LEM201

VTD: LEM202

VTD: MHT014

VTD: MHT017

VTD: MHT018 (part)

Block: 291892132022002

Block: 291892132022003

VTD: MHT029 (part)

Block: 291892151423009

Block: 291892151423011

Block: 291892151423012

VTD: MHT032

VTD: MHT041

VTD: MHT046

VTD: MHT201

VTD: MHT202

VTD: MHT218

VTD: MID001

VTD: MID002

VTD: MID003

VTD: MID004

VTD: MID005

VTD: MID006

VTD: MID007

VTD: MID008

VTD: MID009

VTD: MID010

VTD: MID011

VTD: MID012

VTD: MID013

VTD: MID014

VTD: MID015

VTD: MID016

VTD: MID017

VTD: MID018

VTD: MID019

VTD: MID020

VTD: MID021

VTD: MID022

VTD: MID023

VTD: MID024

VTD: MID025

VTD: MID026

VTD: MID027

VTD: MID028

VTD: MID029

VTD: MID030

VTD: MID031

VTD: MID032

VTD: MID033

VTD: MID034

VTD: MID036

VTD: MID037

VTD: MID038

VTD: MID039

VTD: MID040

VTD: MID041

VTD: MID042

VTD: MID043

VTD: MID044

VTD: MID045

VTD: MID046

VTD: MID047

VTD: MID048

VTD: MID049

VTD: MID051

VTD: MID052

VTD: MID053

VTD: MID054

VTD: MID055

VTD: MID056

VTD: MID057

VTD: MID058

VTD: MID059

VTD: MID061

VTD: MID200

VTD: MID201

VTD: MID202

VTD: MID207

VTD: MID208

VTD: MID209

VTD: MID213

VTD: MID215

VTD: NOR001

VTD: NOR002

VTD: NOR003

VTD: NOR004

VTD: NOR005

VTD: NOR006

VTD: NOR007

VTD: NOR008

VTD: NOR009

VTD: NOR010

VTD: NOR011

VTD: NOR012

VTD: NOR013

VTD: NOR014

VTD: NOR015

VTD: NOR016

VTD: NOR017

VTD: NOR018

VTD: NOR019

VTD: NOR020

VTD: NOR021

VTD: NOR022

VTD: NOR023

VTD: NOR024

VTD: NOR025

VTD: NOR026

VTD: NOR027

VTD: NOR028

VTD: NOR029

VTD: NOR030

VTD: NOR031

VTD: NOR032

VTD: NOR033

VTD: NOR034

VTD: NOR035

VTD: NOR036

VTD: NOR037

VTD: NOR038

VTD: NOR039

VTD: NOR040

VTD: NOR041

VTD: NOR042

VTD: NOR043

VTD: NOR044

VTD: NOR045

VTD: NOR046

VTD: NOR047

VTD: NOR048

VTD: NOR049

VTD: NOR050

VTD: NOR051

VTD: NOR052

VTD: NOR053

VTD: NOR054

VTD: NOR055

VTD: NOR056

VTD: NOR201

VTD: NOR202

VTD: NOR203

VTD: NOR205

VTD: NOR206

VTD: NOR207

VTD: NOR208

VTD: NOR213

VTD: NOR214

VTD: NOR215

VTD: NOR219

VTD: NOR220

VTD: NOR222

VTD: NRW001

VTD: NRW002

VTD: NRW003

VTD: NRW004

VTD: NRW005

VTD: NRW006

VTD: NRW007

VTD: NRW008

VTD: NRW009

VTD: NRW010

VTD: NRW011

VTD: NRW012

VTD: NRW013

VTD: NRW014

VTD: NRW015

VTD: NRW016

VTD: NRW017

VTD: NRW018

VTD: NRW019

VTD: NRW020

VTD: NRW021

VTD: NRW022

VTD: NRW023

VTD: NRW024

VTD: NRW025

VTD: NRW026

VTD: NRW027

VTD: NRW028

VTD: NRW029

VTD: NRW031

VTD: NRW032

VTD: NRW033

VTD: NRW034

VTD: NRW035

VTD: NRW036

VTD: NRW037

VTD: NRW038

VTD: NRW039

VTD: NRW040

VTD: NRW041

VTD: NRW042

VTD: NRW043

VTD: NRW044

VTD: NRW045

VTD: NRW046

VTD: NRW047

VTD: NRW048

VTD: NRW200

VTD: NRW201

VTD: NW002

VTD: NW004

VTD: NW005

VTD: NW006

VTD: NW007

VTD: NW008

VTD: NW009

VTD: NW010

VTD: NW015

VTD: NW016

VTD: NW017

VTD: NW018

VTD: NW022

VTD: NW023

VTD: NW024

VTD: NW025

VTD: NW027

VTD: NW028

VTD: NW029

VTD: NW030

VTD: NW034

VTD: NW036

VTD: NW039

VTD: NW040

VTD: NW041

VTD: NW042

VTD: NW044

VTD: NW045

VTD: NW046

VTD: NW047

VTD: NW048

VTD: NW050

VTD: NW052

VTD: NW200

VTD: NW202

VTD: NW205

VTD: NW207

VTD: NW208

VTD: NW209

VTD: NW213

VTD: NW215

VTD: NW219

VTD: NW222

VTD: NW223

VTD: NW224

VTD: NW225

VTD: NW226

VTD: NW227

VTD: NW229

VTD: NW231

VTD: SF001

VTD: SF002

VTD: SF003

VTD: SF004

VTD: SF005

VTD: SF006

VTD: SF007

VTD: SF008

VTD: SF009

VTD: SF010

VTD: SF011

VTD: SF012

VTD: SF013

VTD: SF014

VTD: SF015

VTD: SF016

VTD: SF017

VTD: SF018

VTD: SF019

VTD: SF020

VTD: SF021

VTD: SF022

VTD: SF023

VTD: SF024

VTD: SF025

VTD: SF026

VTD: SF027

VTD: SF028

VTD: SF029

VTD: SF030

VTD: SF031

VTD: SF032

VTD: SF033

VTD: SF034

VTD: SF035

VTD: SF036

VTD: SF037

VTD: SF038

VTD: SF039

VTD: SF040

VTD: SF200

VTD: SF204

VTD: SF206

VTD: SPL001

VTD: SPL002

VTD: SPL003

VTD: SPL004

VTD: SPL005

VTD: SPL006

VTD: SPL007

VTD: SPL008

VTD: SPL009

VTD: SPL010

VTD: SPL011

VTD: SPL012

VTD: SPL013

VTD: SPL014

VTD: SPL015

VTD: SPL016

VTD: SPL017

VTD: SPL018

VTD: SPL019

VTD: SPL020

VTD: SPL021

VTD: SPL022

VTD: SPL023

VTD: SPL024

VTD: SPL025

VTD: SPL026

VTD: SPL027

VTD: SPL028

VTD: SPL029

VTD: SPL030

VTD: SPL201

VTD: SPL202

VTD: SPL207

VTD: SPL208

VTD: UNV001

VTD: UNV002

VTD: UNV003

VTD: UNV004

VTD: UNV005

VTD: UNV006

VTD: UNV007

VTD: UNV008

VTD: UNV009

VTD: UNV010

VTD: UNV011

VTD: UNV012

VTD: UNV013

VTD: UNV014

VTD: UNV015

VTD: UNV016

VTD: UNV017

VTD: UNV018

VTD: UNV019

VTD: UNV020

VTD: UNV021

VTD: UNV022

VTD: UNV023

VTD: UNV024

VTD: UNV025

VTD: UNV026

VTD: UNV027

VTD: UNV028

VTD: UNV029

VTD: UNV030

VTD: UNV031

VTD: UNV032

VTD: UNV033

VTD: UNV034

VTD: UNV035

VTD: UNV036

VTD: UNV037

VTD: UNV038

VTD: UNV039

VTD: UNV040

VTD: UNV041

VTD: UNV042

VTD: UNV043

VTD: UNV044

VTD: UNV045

VTD: UNV046

VTD: UNV047

VTD: UNV048

VTD: UNV049

VTD: UNV200

VTD: UNV201

VTD: UNV205

VTD: UNV206

VTD: UNV208

(L. 2011 H.B. 193)

*Effective 6-03-11, see § 21.250. H.B. 193 was vetoed on April 30, 2011. The veto was overridden on May 4, 2011.



Section 128.452 Second congressional district (2010 census)

Effective 03 Jun 2011, see footnote

Title IX SUFFRAGE AND ELECTIONS

*128.452. Second congressional district (2010 census) — The second congressional district shall be composed of the following:

Jefferson MO County (part)

VTD: Arnold No. 1

VTD: Arnold No. 2 (part)

Block: 290997001101038

Block: 290997001101039

Block: 290997001101040

Block: 290997001101041

Block: 290997001101043

Block: 290997001101044

Block: 290997001101045

Block: 290997001101046

Block: 290997001101047

Block: 290997001101048

Block: 290997001101049

Block: 290997001101053

Block: 290997001103015

Block: 290997001103016

Block: 290997001103018

Block: 290997001103019

Block: 290997001103020

Block: 290997001103021

Block: 290997001103024

Block: 290997001103025

Block: 290997001103026

Block: 290997001103027

Block: 290997001103030

Block: 290997001103031

Block: 290997001132000

Block: 290997001132001

Block: 290997001132004

Block: 290997001132005

Block: 290997001132006

Block: 290997001132029

Block: 290997001141000

Block: 290997001141001

Block: 290997001141002

Block: 290997001141003

Block: 290997001141006

Block: 290997001141007

Block: 290997001141008

Block: 290997001141009

Block: 290997001141010

Block: 290997001141011

Block: 290997001141012

Block: 290997001141013

Block: 290997001141018

Block: 290997001141092

Block: 290997001151000

Block: 290997001151001

Block: 290997001151002

Block: 290997001151003

Block: 290997001151004

Block: 290997001151006

Block: 290997001151007

Block: 290997001151008

Block: 290997001151009

Block: 290997001151010

Block: 290997001151011

Block: 290997001151012

Block: 290997001151013

Block: 290997001151014

Block: 290997001151015

Block: 290997001151016

Block: 290997001151017

Block: 290997001151018

Block: 290997001152000

Block: 290997001152001

Block: 290997001152002

Block: 290997001152003

Block: 290997001152008

Block: 290997001152009

Block: 290997001152010

Block: 290997001152030

Block: 290997001152031

Block: 290997001153000

Block: 290997001153001

Block: 290997001153005

Block: 290997001153013

Block: 290997001153028

Block: 290997001153029

Block: 290997001153031

Block: 290997001172000

Block: 290997001172003

Block: 290997001172004

Block: 290997001172011

Block: 290997001172012

Block: 290997001172013

Block: 290997001172014

Block: 290997001172015

Block: 290997001172016

Block: 290997001172017

Block: 290997001172018

Block: 290997001172019

Block: 290997001172020

Block: 290997001172021

Block: 290997001172022

Block: 290997001172023

Block: 290997001172026

Block: 290997001172027

Block: 290997001172028

Block: 290997001172029

Block: 290997001172030

Block: 290997001172031

Block: 290997001172032

Block: 290997001172033

Block: 290997001172034

Block: 290997001172035

Block: 290997001172036

Block: 290997001172051

Block: 290997001172052

Block: 290997001172053

Block: 290997001173009

Block: 290997001183000

Block: 290997001183001

Block: 290997001183002

Block: 290997001183003

Block: 290997001183005

Block: 290997001183006

Block: 290997001183007

Block: 290997001183008

Block: 290997001183009

Block: 290997001183010

Block: 290997001183011

Block: 290997001183012

Block: 290997001184002

Block: 290997001184009

Block: 290997001184010

Block: 290997001184011

VTD: Arnold No. 3

VTD: Arnold No. 4

VTD: Maxville No. 1 (part)

Block: 290997001131014

VTD: Maxville No. 2 (part)

Block: 290997001132002

Block: 290997001132007

Block: 290997001132008

Block: 290997001132009

Block: 290997001132014

Block: 290997001132015

Block: 290997001132016

Block: 290997001132017

Block: 290997001132018

Block: 290997001132026

Block: 290997001132027

Block: 290997001132028

Block: 290997001132030

Block: 290997001172001

Block: 290997001172054

VTD: Meramec Heights

VTD: Murphy No. 1 (part)

Block: 290997002101014

Block: 290997002101015

Block: 290997002102000

Block: 290997002102016

Block: 290997002102017

Block: 290997002112000

Block: 290997002112001

Block: 290997002112006

Block: 290997002112007

Block: 290997002112008

Block: 290997002112009

Block: 290997002112010

Block: 290997002112011

Block: 290997002112012

Block: 290997002112013

Block: 290997002112014

Block: 290997002112015

Block: 290997002112016

Block: 290997003031000

Block: 290997003031001

Block: 290997003031002

Block: 290997003031003

Block: 290997003031004

Block: 290997003031005

Block: 290997003031006

Block: 290997003031007

Block: 290997003031008

Block: 290997003031009

Block: 290997003031010

Block: 290997003031011

Block: 290997003031012

Block: 290997003031013

Block: 290997003031014

Block: 290997003031015

Block: 290997003031016

Block: 290997003031017

Block: 290997003031018

Block: 290997003031019

Block: 290997003031020

Block: 290997003031021

Block: 290997003031022

Block: 290997003031023

Block: 290997003031024

Block: 290997003031025

Block: 290997003031026

Block: 290997003031027

Block: 290997003031028

Block: 290997003031029

Block: 290997003031030

Block: 290997003031031

Block: 290997003032000

Block: 290997003032001

Block: 290997003032002

Block: 290997003032003

Block: 290997003032004

Block: 290997003032005

Block: 290997003032006

Block: 290997003032007

Block: 290997003032008

Block: 290997003032009

Block: 290997003032011

Block: 290997003032012

Block: 290997003032013

Block: 290997003032014

Block: 290997003032015

Block: 290997003032016

Block: 290997003032017

Block: 290997003032018

Block: 290997003032019

Block: 290997003032020

Block: 290997003032021

Block: 290997003032022

Block: 290997003032023

Block: 290997003032024

Block: 290997003032025

Block: 290997003032026

Block: 290997003032028

Block: 290997003033000

Block: 290997003033001

Block: 290997003033002

Block: 290997003033003

Block: 290997003033004

Block: 290997003033005

Block: 290997003033006

Block: 290997003033007

Block: 290997003033008

Block: 290997003033009

Block: 290997003033010

Block: 290997003033011

Block: 290997003033012

Block: 290997003033013

Block: 290997003033014

Block: 290997003033015

Block: 290997003033016

Block: 290997003033017

Block: 290997003033018

Block: 290997003033019

Block: 290997003033020

Block: 290997003033021

Block: 290997003033022

Block: 290997003033023

Block: 290997003041000

Block: 290997003041035

VTD: Murphy No. 2

VTD: Murphy No. 3 (part)

Block: 290997002101023

Block: 290997002101041

Block: 290997002101042

Block: 290997002101045

Block: 290997002101046

Block: 290997002101047

Block: 290997002101048

Block: 290997002101049

Block: 290997002101050

Block: 290997002101051

Block: 290997002101052

Block: 290997002101053

Block: 290997002101054

Block: 290997002101056

Block: 290997002101057

Block: 290997002102001

Block: 290997002102002

Block: 290997002102003

Block: 290997002102004

Block: 290997002102005

Block: 290997002102006

Block: 290997002102007

Block: 290997002102008

Block: 290997002102009

Block: 290997002102013

Block: 290997002102014

Block: 290997002102015

Block: 290997002102018

Block: 290997002102019

Block: 290997002102020

Block: 290997002102021

Block: 290997002102022

Block: 290997002112002

Block: 290997002112003

Block: 290997002112004

Block: 290997002112005

Block: 290997002112027

Block: 290997002112028

VTD: Romaine Creek

VTD: Saline

VTD: Springdale

St. Charles MO County (part)

VTD: 015-Washington (part)

Block: 291833110011023

Block: 291833110011024

Block: 291833110011025

Block: 291833110011031

Block: 291833110011032

Block: 291833110011033

Block: 291833110011034

Block: 291833110011036

Block: 291833110011037

Block: 291833110011038

Block: 291833110011046

Block: 291833110011047

Block: 291833110011048

Block: 291833110011049

Block: 291833110011050

Block: 291833110011051

Block: 291833110011052

Block: 291833110011053

Block: 291833110012000

Block: 291833110012001

Block: 291833110012002

Block: 291833110012003

Block: 291833110012004

Block: 291833110012005

Block: 291833110012006

Block: 291833110012007

Block: 291833110012008

Block: 291833110012009

Block: 291833110012010

Block: 291833110012012

Block: 291833110012013

Block: 291833110012019

Block: 291833110012020

Block: 291833110012021

Block: 291833110012022

Block: 291833110012023

Block: 291833110012024

Block: 291833110012025

Block: 291833110012026

Block: 291833110012027

Block: 291833110012028

Block: 291833110012029

Block: 291833110012030

Block: 291833110012031

Block: 291833110012032

Block: 291833110012033

Block: 291833110012034

Block: 291833110012035

Block: 291833110012036

Block: 291833110012037

Block: 291833110012038

Block: 291833110012039

Block: 291833110012040

Block: 291833110012041

Block: 291833110012042

Block: 291833110012044

Block: 291833110012045

Block: 291833110012046

Block: 291833110012047

Block: 291833110012048

Block: 291833110012049

Block: 291833110012050

Block: 291833110012051

Block: 291833110042001

Block: 291833110042005

Block: 291833110042006

Block: 291833110042007

Block: 291833110042008

Block: 291833110042009

Block: 291833110042010

Block: 291833110042012

Block: 291833110042013

Block: 291833110042014

Block: 291833110042016

Block: 291833110042019

Block: 291833110042021

Block: 291833110042033

Block: 291833110042034

Block: 291833110042035

Block: 291833110042036

Block: 291833110042038

Block: 291833110042039

Block: 291833110042040

Block: 291833110042041

Block: 291833110042054

Block: 291833110042055

Block: 291833110042056

Block: 291833110042057

Block: 291833110042058

Block: 291833110042059

Block: 291833110042060

Block: 291833110042061

Block: 291833110043000

Block: 291833110043001

Block: 291833110043002

Block: 291833110043003

Block: 291833110043004

Block: 291833110043005

Block: 291833110043006

Block: 291833110043007

Block: 291833110043008

Block: 291833110043009

Block: 291833110043010

Block: 291833110043011

Block: 291833110043012

Block: 291833110043013

Block: 291833110043014

Block: 291833110043015

Block: 291833110043016

Block: 291833110043017

Block: 291833110043018

Block: 291833110043019

Block: 291833110043020

Block: 291833110043021

Block: 291833110043022

Block: 291833110043023

Block: 291833110043024

Block: 291833110043025

Block: 291833110043026

Block: 291833110043027

Block: 291833110043033

Block: 291833110043034

Block: 291833111462000

Block: 291833111462001

Block: 291833111462002

Block: 291833111462003

Block: 291833111462005

Block: 291833111462006

Block: 291833111462011

Block: 291833111462012

Block: 291833111462013

Block: 291833111462014

Block: 291833111462015

Block: 291833111462016

Block: 291833111462017

Block: 291833111462025

Block: 291833111462026

Block: 291833111462027

Block: 291833111462028

Block: 291833111462030

Block: 291833111462031

Block: 291833111462034

Block: 291833111462043

Block: 291833111462044

Block: 291833111462082

Block: 291833111462083

Block: 291833111462084

Block: 291833111462085

Block: 291833111462090

Block: 291833112112041

Block: 291833112112042

Block: 291833112112052

Block: 291833112112053

Block: 291833112112056

VTD: 016-Montclair

VTD: 024-Wilshire

VTD: 036-Sun Lake

VTD: 047-Covilli

VTD: 062-Adams (part)

Block: 291833107001010

Block: 291833107001011

Block: 291833107001012

Block: 291833107001013

Block: 291833107001014

Block: 291833107001015

Block: 291833107001016

Block: 291833107001017

Block: 291833107001018

Block: 291833107002007

Block: 291833107002008

Block: 291833107002009

Block: 291833107002013

Block: 291833107002017

Block: 291833107002018

Block: 291833107002019

Block: 291833107002020

Block: 291833107002033

Block: 291833107002034

Block: 291833107002036

Block: 291833107002037

Block: 291833107002038

Block: 291833107002039

Block: 291833107002040

Block: 291833107002045

Block: 291833107002046

VTD: 080-Heritage

VTD: 083-Woodcliff

VTD: 084-Harvester

VTD: 085-Sycamore

VTD: 086-Arlington

VTD: 091-Katy Trail

VTD: 100-McClay

VTD: 101-Graybridge

VTD: 111-Woodstream

VTD: 126-Meadow Valley (part)

Block: 291833113222000

Block: 291833113222001

Block: 291833113222002

Block: 291833113222003

Block: 291833113222004

Block: 291833113222015

Block: 291833113222018

Block: 291833113222019

Block: 291833113222020

Block: 291833113222023

Block: 291833113222060

Block: 291833113311004

Block: 291833113311005

Block: 291833113311006

Block: 291833113311007

Block: 291833113311008

Block: 291833113311009

Block: 291833113311010

Block: 291833113311011

Block: 291833113311012

Block: 291833113311017

Block: 291833113311020

Block: 291833113311021

Block: 291833113311022

Block: 291833113911000

Block: 291833113911001

Block: 291833113911002

Block: 291833113911003

Block: 291833113911004

Block: 291833113911005

Block: 291833113911006

Block: 291833113911007

Block: 291833113911008

Block: 291833113911009

Block: 291833113911010

Block: 291833113911011

Block: 291833113911012

Block: 291833113911013

Block: 291833113911014

Block: 291833113911015

Block: 291833113911016

Block: 291833113911017

Block: 291833113911018

Block: 291833113912005

Block: 291833113912006

Block: 291833113912007

Block: 291833113912008

Block: 291833113912010

Block: 291833113912012

Block: 291833113912013

Block: 291833113912016

VTD: 129-Parkwood

VTD: 130-Lakes

VTD: 139-Discovery

VTD: 140-Laura Hill

VTD: 143-All Saints

VTD: 144-Fox

VTD: 146-St. Jude

VTD: 147-Cottleville

VTD: 150-Timberwood

VTD: 152-Woodglen

VTD: 153-Aspen

VTD: 154-Wheatfield

VTD: 155-Green Forest (part)

Block: 291833113121056

Block: 291833113121057

Block: 291833113121058

Block: 291833113121059

Block: 291833113121060

Block: 291833113121061

Block: 291833113121063

Block: 291833113121064

Block: 291833113121065

Block: 291833113121066

Block: 291833113121067

Block: 291833113121068

Block: 291833113121069

Block: 291833113121070

Block: 291833113121073

VTD: 170-Starbuck

VTD: 196-Phoenix

VTD: 203-Fieldcrest

VTD: 206-Monticello

VTD: 207-Carriage Hills

VTD: 208-Twin Chimneys

VTD: 211-Summerset

VTD: 212-Canvas Cove

VTD: 215-Coachman

VTD: 218-DuVall

VTD: 219-Westfield

VTD: 220-Pitman

VTD: 221-Weldon Spring

VTD: 227-Whitmoor

VTD: 228-Shoshone

VTD: 230-Claybrook

VTD: 231-Wolfrum

VTD: 234-Windcastle

St. Louis MO County (part)

VTD: AP012

VTD: AP017

VTD: AP023

VTD: AP026

VTD: AP032

VTD: AP037

VTD: AP042

VTD: BON001

VTD: BON002

VTD: BON003

VTD: BON004

VTD: BON005

VTD: BON006

VTD: BON007

VTD: BON008

VTD: BON009

VTD: BON010

VTD: BON011

VTD: BON012

VTD: BON013

VTD: BON014

VTD: BON015

VTD: BON016

VTD: BON017

VTD: BON018

VTD: BON019

VTD: BON020

VTD: BON021

VTD: BON022

VTD: BON023

VTD: BON024

VTD: BON025

VTD: BON026

VTD: BON027

VTD: BON028

VTD: BON029

VTD: BON030

VTD: BON031

VTD: BON032

VTD: BON033

VTD: BON034

VTD: BON035

VTD: BON036

VTD: BON037

VTD: BON038

VTD: BON039

VTD: BON040

VTD: BON041

VTD: BON042

VTD: BON043

VTD: BON044

VTD: BON045

VTD: BON046

VTD: BON047

VTD: BON048

VTD: BON202

VTD: BON203

VTD: BON206

VTD: BON207

VTD: BON210

VTD: BON211

VTD: CC001

VTD: CC002

VTD: CC003

VTD: CC004

VTD: CC005

VTD: CC006

VTD: CC007

VTD: CC008

VTD: CC009

VTD: CC010

VTD: CC011

VTD: CC014

VTD: CC016

VTD: CC018

VTD: CC023

VTD: CC024

VTD: CC031

VTD: CC032

VTD: CC033

VTD: CC035

VTD: CC036

VTD: CC037

VTD: CC041

VTD: CC042

VTD: CC044

VTD: CC045

VTD: CC047

VTD: CC049

VTD: CC050

VTD: CC051

VTD: CC052

VTD: CC053

VTD: CC054

VTD: CC055

VTD: CC056

VTD: CC058 (part)

Block: 291892150051010

Block: 291892150051013

Block: 291892150051014

Block: 291892150052017

Block: 291892150052018

Block: 291892150052020

Block: 291892150052021

Block: 291892150052022

Block: 291892150052023

Block: 291892150052024

Block: 291892150052025

Block: 291892150052026

Block: 291892150053021

Block: 291892150053028

Block: 291892150053029

Block: 291892150053030

Block: 291892150054012

Block: 291892150054013

Block: 291892153011000

Block: 291892153011001

Block: 291892153011002

Block: 291892153011003

Block: 291892155001016

Block: 291892155001017

Block: 291892156001048

Block: 291892156001049

Block: 291892156001054

VTD: CC059

VTD: CC206

VTD: CC214

VTD: CC216

VTD: CC221

VTD: CC227

VTD: CHE001

VTD: CHE002

VTD: CHE003

VTD: CHE004

VTD: CHE005

VTD: CHE006

VTD: CHE007

VTD: CHE008

VTD: CHE009

VTD: CHE010

VTD: CHE011

VTD: CHE012

VTD: CHE013

VTD: CHE014

VTD: CHE015

VTD: CHE016

VTD: CHE017

VTD: CHE018

VTD: CHE019

VTD: CHE020

VTD: CHE021

VTD: CHE022

VTD: CHE023

VTD: CHE024

VTD: CHE025

VTD: CHE026

VTD: CHE027

VTD: CHE028

VTD: CHE029

VTD: CHE030

VTD: CHE031

VTD: CHE032

VTD: CHE033

VTD: CHE035

VTD: CHE036

VTD: CHE037

VTD: CHE038

VTD: CHE039

VTD: CHE040

VTD: CHE041

VTD: CHE042

VTD: CHE043

VTD: CHE044

VTD: CHE045

VTD: CHE046

VTD: CHE047

VTD: CHE048

VTD: CHE049

VTD: CHE050

VTD: CHE051

VTD: CHE052

VTD: CHE053

VTD: CHE054

VTD: CHE055

VTD: CHE056

VTD: CHE200

VTD: CHE203

VTD: CHE204

VTD: CHE209

VTD: CHE212

VTD: CHE214

VTD: CHE215

VTD: CLA002

VTD: CLA003

VTD: CLA004

VTD: CLA006

VTD: CLA007

VTD: CLA008

VTD: CLA009

VTD: CLA010

VTD: CLA011 (part)

Block: 291892165001000

Block: 291892165001001

Block: 291892165001002

Block: 291892165001003

Block: 291892165001004

Block: 291892165001005

Block: 291892165001006

Block: 291892165001007

Block: 291892165001008

Block: 291892165001009

Block: 291892165001010

Block: 291892165001011

Block: 291892165001012

Block: 291892165001013

Block: 291892165001014

Block: 291892165001015

Block: 291892165001016

Block: 291892165001017

Block: 291892165001018

Block: 291892165001019

Block: 291892165002003

Block: 291892165002004

Block: 291892165002016

Block: 291892165002017

Block: 291892165002018

VTD: CLA012

VTD: CLA013

VTD: CLA014

VTD: CLA015

VTD: CLA016

VTD: CLA017

VTD: CLA018

VTD: CLA019

VTD: CLA020

VTD: CLA024

VTD: CLA025

VTD: CLA026

VTD: CLA027

VTD: CLA028

VTD: CLA029

VTD: CLA030

VTD: CLA031

VTD: CLA032

VTD: CLA033

VTD: CLA034

VTD: CLA035

VTD: CLA036

VTD: CLA037

VTD: CLA038

VTD: CLA039

VTD: CLA040

VTD: CLA041

VTD: CLA042

VTD: CLA043

VTD: CLA044

VTD: CLA045

VTD: CLA046

VTD: CLA047

VTD: CLA048

VTD: CLA049

VTD: CLA050

VTD: CLA051

VTD: CLA053

VTD: CLA055

VTD: CLA057

VTD: CLA058

VTD: CLA059

VTD: CLA200

VTD: CLA204

VTD: CLA206

VTD: CLA207

VTD: CLA208

VTD: CLA209

VTD: CLA212

VTD: CLA213

VTD: CLA214

VTD: CON001

VTD: CON002

VTD: CON003

VTD: CON004

VTD: CON005

VTD: CON006

VTD: CON007

VTD: CON008

VTD: CON009

VTD: CON010

VTD: CON011

VTD: CON012

VTD: CON013

VTD: CON014

VTD: CON015

VTD: CON016

VTD: CON017

VTD: CON018

VTD: CON019

VTD: CON020

VTD: CON021

VTD: CON022

VTD: CON023

VTD: CON024

VTD: CON025

VTD: CON026

VTD: CON027

VTD: CON028

VTD: CON029

VTD: CON030

VTD: CON031

VTD: CON032

VTD: CON033

VTD: CON034

VTD: CON035

VTD: CON036

VTD: CON037

VTD: CON038

VTD: CON039

VTD: CON040

VTD: CON041

VTD: CON042

VTD: CON043

VTD: CON044

VTD: CON045

VTD: CON046

VTD: CON047

VTD: CON048

VTD: CON049

VTD: CON050

VTD: CON051

VTD: CON052

VTD: CON200

VTD: CON201

VTD: CON203

VTD: CON204

VTD: CON205

VTD: GRA001

VTD: GRA002

VTD: GRA003

VTD: GRA004

VTD: GRA005

VTD: GRA006

VTD: GRA007

VTD: GRA008

VTD: GRA009

VTD: GRA010

VTD: GRA011

VTD: GRA012

VTD: GRA013

VTD: GRA014

VTD: GRA015

VTD: GRA016

VTD: GRA017

VTD: GRA018

VTD: GRA019

VTD: GRA020

VTD: GRA021

VTD: GRA022

VTD: GRA023

VTD: GRA024

VTD: GRA025

VTD: GRA026

VTD: GRA028

VTD: GRA029

VTD: GRA030

VTD: GRA031

VTD: GRA032

VTD: GRA033

VTD: GRA034

VTD: GRA035

VTD: GRA036

VTD: GRA037

VTD: GRA038

VTD: GRA039

VTD: GRA040

VTD: GRA041

VTD: GRA042

VTD: GRA043

VTD: GRA044

VTD: GRA045

VTD: GRA046

VTD: GRA047

VTD: GRA048

VTD: GRA049

VTD: GRA050

VTD: GRA051

VTD: GRA052

VTD: GRA053

VTD: GRA054

VTD: GRA055

VTD: GRA056

VTD: GRA202

VTD: GRA203

VTD: GRA204

VTD: GRA205

VTD: GRA206

VTD: GRA209

VTD: GRA210

VTD: JEF001

VTD: JEF002

VTD: JEF003

VTD: JEF004

VTD: JEF005

VTD: JEF006

VTD: JEF007

VTD: JEF008

VTD: JEF009

VTD: JEF010

VTD: JEF011

VTD: JEF012

VTD: JEF015

VTD: JEF016

VTD: JEF017

VTD: JEF018

VTD: JEF020

VTD: JEF021

VTD: JEF022

VTD: JEF024

VTD: JEF025

VTD: JEF026

VTD: JEF027

VTD: JEF028

VTD: JEF029

VTD: JEF030

VTD: JEF031

VTD: JEF032

VTD: JEF033

VTD: JEF034

VTD: JEF035

VTD: JEF036

VTD: JEF037

VTD: JEF038

VTD: JEF039

VTD: JEF040

VTD: JEF041

VTD: JEF042

VTD: JEF043

VTD: JEF044

VTD: JEF045

VTD: JEF046

VTD: JEF049

VTD: JEF050

VTD: JEF200

VTD: JEF201

VTD: LAF001

VTD: LAF002

VTD: LAF003

VTD: LAF004

VTD: LAF005

VTD: LAF006

VTD: LAF007

VTD: LAF008

VTD: LAF009

VTD: LAF010

VTD: LAF011

VTD: LAF012

VTD: LAF013

VTD: LAF014

VTD: LAF015

VTD: LAF016

VTD: LAF017

VTD: LAF018

VTD: LAF019

VTD: LAF020

VTD: LAF021

VTD: LAF022

VTD: LAF023

VTD: LAF024

VTD: LAF025

VTD: LAF026

VTD: LAF027

VTD: LAF028

VTD: LAF029

VTD: LAF030

VTD: LAF031

VTD: LAF032

VTD: LAF033

VTD: LAF034

VTD: LAF035

VTD: LAF036

VTD: LAF037

VTD: LAF038

VTD: LAF039

VTD: LAF040

VTD: LAF041

VTD: LAF042

VTD: LAF043

VTD: LAF044

VTD: LAF201

VTD: LAF205

VTD: LAF207

VTD: LEM001

VTD: LEM002

VTD: LEM003

VTD: LEM004

VTD: LEM005

VTD: LEM006

VTD: LEM008

VTD: LEM011

VTD: LEM012

VTD: LEM013

VTD: LEM014

VTD: LEM015

VTD: LEM016

VTD: LEM017

VTD: LEM018

VTD: LEM019

VTD: LEM020

VTD: LEM021

VTD: LEM022

VTD: LEM023

VTD: LEM024

VTD: LEM029

VTD: LEM030

VTD: LEM031

VTD: LEM032

VTD: LEM033

VTD: LEM034

VTD: LEM035

VTD: LEM036

VTD: LEM037

VTD: LEM038

VTD: LEM039

VTD: LEM040

VTD: LEM041

VTD: LEM042

VTD: LEM043

VTD: LEM044

VTD: LEM045

VTD: LEM046

VTD: LEM203

VTD: LEM204

VTD: LEM205

VTD: LEM206

VTD: LEM207

VTD: MER001

VTD: MER002

VTD: MER003

VTD: MER004

VTD: MER005

VTD: MER006

VTD: MER007

VTD: MER008

VTD: MER009

VTD: MER010

VTD: MER011

VTD: MER012

VTD: MER013

VTD: MER014

VTD: MER015

VTD: MER016

VTD: MER017

VTD: MER018

VTD: MER019

VTD: MER020

VTD: MER021

VTD: MER022

VTD: MER023

VTD: MER024

VTD: MER025

VTD: MER026

VTD: MER027

VTD: MER028

VTD: MER029

VTD: MER030

VTD: MER031

VTD: MER032

VTD: MER033

VTD: MER034

VTD: MER035

VTD: MER036

VTD: MER037

VTD: MER038

VTD: MER039

VTD: MER040

VTD: MER041

VTD: MER042

VTD: MER043

VTD: MER044

VTD: MER045

VTD: MER046

VTD: MER047

VTD: MER048

VTD: MER049

VTD: MER050

VTD: MER051

VTD: MER052

VTD: MER053

VTD: MER203

VTD: MER207

VTD: MER209

VTD: MER210

VTD: MER211

VTD: MER212

VTD: MER214

VTD: MER218

VTD: MER219

VTD: MHT001

VTD: MHT002

VTD: MHT003

VTD: MHT004

VTD: MHT005

VTD: MHT006

VTD: MHT007

VTD: MHT008

VTD: MHT009

VTD: MHT010

VTD: MHT011

VTD: MHT012

VTD: MHT013

VTD: MHT015

VTD: MHT016

VTD: MHT018 (part)

Block: 291892132022000

Block: 291892132022001

Block: 291892132022004

Block: 291892132022005

Block: 291892132022006

Block: 291892132022007

Block: 291892132022008

Block: 291892132022009

Block: 291892132022014

Block: 291892132022015

Block: 291892132022016

Block: 291892132022017

Block: 291892132022018

VTD: MHT019

VTD: MHT020

VTD: MHT021

VTD: MHT022

VTD: MHT023

VTD: MHT024

VTD: MHT025

VTD: MHT026

VTD: MHT027

VTD: MHT028

VTD: MHT029 (part)

Block: 291892151423013

Block: 291892151423014

Block: 291892151423016

VTD: MHT030

VTD: MHT031

VTD: MHT033

VTD: MHT034

VTD: MHT035

VTD: MHT036

VTD: MHT037

VTD: MHT038

VTD: MHT039

VTD: MHT040

VTD: MHT042

VTD: MHT043

VTD: MHT044

VTD: MHT045

VTD: MHT047

VTD: MHT048

VTD: MHT049

VTD: MHT200

VTD: MHT203

VTD: MHT209

VTD: MHT211

VTD: MHT212

VTD: MHT213

VTD: MHT214

VTD: MHT216

VTD: MHT219

VTD: MID035

VTD: MID050

VTD: MID060

VTD: MR001

VTD: MR002

VTD: MR003

VTD: MR004

VTD: MR005

VTD: MR006

VTD: MR007

VTD: MR008

VTD: MR009

VTD: MR010

VTD: MR011

VTD: MR012

VTD: MR013

VTD: MR014

VTD: MR015

VTD: MR016

VTD: MR017

VTD: MR018

VTD: MR019

VTD: MR020

VTD: MR021

VTD: MR022

VTD: MR023

VTD: MR024

VTD: MR025

VTD: MR026

VTD: MR027

VTD: MR028

VTD: MR029

VTD: MR030

VTD: MR031

VTD: MR032

VTD: MR033

VTD: MR034

VTD: MR035

VTD: MR036

VTD: MR037

VTD: MR038

VTD: MR039

VTD: MR040

VTD: MR041

VTD: MR042

VTD: MR043

VTD: MR044

VTD: MR045

VTD: MR046

VTD: MR047

VTD: MR048

VTD: MR049

VTD: MR050

VTD: MR051

VTD: MR052

VTD: MR053

VTD: MR054

VTD: MR055

VTD: MR056

VTD: MR057

VTD: MR058

VTD: MR059

VTD: MR060

VTD: MR061

VTD: MR062

VTD: MR063

VTD: MR064

VTD: MR065

VTD: MR066

VTD: MR067

VTD: MR068

VTD: MR069

VTD: MR070

VTD: MR071

VTD: MR072

VTD: MR073

VTD: MR074

VTD: MR075

VTD: MR076

VTD: MR077

VTD: MR078

VTD: MR079

VTD: MR080

VTD: MR200

VTD: MR202

VTD: MR203

VTD: MR206

VTD: MR209

VTD: NW001

VTD: NW003

VTD: NW011

VTD: NW012

VTD: NW013

VTD: NW014

VTD: NW019

VTD: NW020

VTD: NW021

VTD: NW026

VTD: NW031

VTD: NW032

VTD: NW033

VTD: NW035

VTD: NW037

VTD: NW038

VTD: NW043

VTD: NW049

VTD: NW051

VTD: NW203

VTD: NW204

VTD: NW206

VTD: NW210

VTD: NW220

VTD: OAK001

VTD: OAK002

VTD: OAK003

VTD: OAK004

VTD: OAK005

VTD: OAK006

VTD: OAK007

VTD: OAK008

VTD: OAK009

VTD: OAK010

VTD: OAK011

VTD: OAK012

VTD: OAK013

VTD: OAK014

VTD: OAK015

VTD: OAK016

VTD: OAK017

VTD: OAK018

VTD: OAK019

VTD: OAK020

VTD: OAK021

VTD: OAK022

VTD: OAK023

VTD: OAK024

VTD: OAK025

VTD: OAK026

VTD: OAK027

VTD: OAK028

VTD: OAK029

VTD: OAK030

VTD: OAK031

VTD: OAK032

VTD: OAK033

VTD: OAK034

VTD: OAK035

VTD: OAK036

VTD: OAK037

VTD: QUE001

VTD: QUE002

VTD: QUE003

VTD: QUE004

VTD: QUE005

VTD: QUE006

VTD: QUE007

VTD: QUE008

VTD: QUE009

VTD: QUE010

VTD: QUE011

VTD: QUE012

VTD: QUE013

VTD: QUE014

VTD: QUE015

VTD: QUE016

VTD: QUE017

VTD: QUE018

VTD: QUE019

VTD: QUE020

VTD: QUE021

VTD: QUE022

VTD: QUE023

VTD: QUE024

VTD: QUE025

VTD: QUE026

VTD: QUE027

VTD: QUE028

VTD: QUE029

VTD: QUE030

VTD: QUE031

VTD: QUE032

VTD: QUE033

VTD: QUE034

VTD: QUE035

VTD: QUE036

VTD: QUE037

VTD: QUE038

VTD: QUE039

VTD: QUE040

VTD: QUE041

VTD: QUE042

VTD: QUE043

VTD: QUE044

VTD: QUE045

VTD: QUE046

VTD: QUE047

VTD: QUE048

VTD: QUE049

VTD: QUE050

VTD: QUE051

VTD: QUE201

VTD: QUE202

VTD: QUE204

VTD: QUE209

VTD: QUE210

VTD: QUE211

VTD: QUE212

VTD: QUE215

VTD: QUE216

VTD: QUE217

VTD: TSF001

VTD: TSF002

VTD: TSF003

VTD: TSF004

VTD: TSF005

VTD: TSF006

VTD: TSF007

VTD: TSF008

VTD: TSF009

VTD: TSF010

VTD: TSF011

VTD: TSF012

VTD: TSF013

VTD: TSF014

VTD: TSF015

VTD: TSF016

VTD: TSF017

VTD: TSF018

VTD: TSF019

VTD: TSF020

VTD: TSF021

VTD: TSF022

VTD: TSF023

VTD: TSF024

VTD: TSF025

VTD: TSF026

VTD: TSF027

VTD: TSF028

VTD: TSF029

VTD: TSF030

VTD: TSF031

VTD: TSF032

VTD: TSF207

VTD: TSF208

VTD: WH001

VTD: WH002

VTD: WH003

VTD: WH004

VTD: WH005

VTD: WH006

VTD: WH007

VTD: WH008

VTD: WH009

VTD: WH010

VTD: WH011

VTD: WH012

VTD: WH013

VTD: WH014

VTD: WH015

VTD: WH016

VTD: WH017

VTD: WH018

VTD: WH019

VTD: WH020

VTD: WH021

VTD: WH022

VTD: WH023

VTD: WH024

VTD: WH025

VTD: WH026

VTD: WH027

VTD: WH028

VTD: WH029

VTD: WH030

VTD: WH031

VTD: WH032

VTD: WH033

VTD: WH034

VTD: WH035

VTD: WH036

VTD: WH037

VTD: WH038

VTD: WH039

VTD: WH040

VTD: WH041

VTD: WH042

VTD: WH043

VTD: WH044

VTD: WH045

VTD: WH046

VTD: WH047

VTD: WH048

VTD: WH049

VTD: WH050

VTD: WH051

VTD: WH205

VTD: WH208

VTD: WH209

VTD: WH212

(L. 2011 H.B. 193)

*Effective 6-03-11, see § 21.250. H.B. 193 was vetoed on April 30, 2011. The veto was overridden on May 4, 2011.



Section 128.453 Third congressional district (2010 census)

Effective 03 Jun 2011, see footnote

Title IX SUFFRAGE AND ELECTIONS

*128.453. Third congressional district (2010 census) — The third congressional district shall be composed of the following:

Callaway MO County

Camden MO County (part)

VTD: Camdenton 1 (part)

Block: 290299502004068

Block: 290299502004069

Block: 290299502004071

Block: 290299502004072

Block: 290299502004073

Block: 290299502004074

Block: 290299502004076

Block: 290299502004079

Block: 290299502004085

Block: 290299502004086

Block: 290299502004087

Block: 290299502004088

Block: 290299502004089

Block: 290299502004090

Block: 290299502004091

Block: 290299502004092

Block: 290299502004093

Block: 290299502004094

Block: 290299502004095

Block: 290299502004096

Block: 290299502004097

Block: 290299505002016

Block: 290299505002021

Block: 290299505002039

Block: 290299505002041

Block: 290299505002048

Block: 290299505003000

Block: 290299505003002

Block: 290299505003003

Block: 290299505003004

Block: 290299505003005

Block: 290299505003009

Block: 290299505003010

Block: 290299505003046

Block: 290299506001001

Block: 290299506001002

Block: 290299506001003

Block: 290299506001004

Block: 290299506001005

Block: 290299506001006

Block: 290299506001007

Block: 290299506001008

Block: 290299506001009

Block: 290299506001010

Block: 290299506001011

Block: 290299506001012

Block: 290299506001014

Block: 290299506001037

Block: 290299506001042

Block: 290299506001052

Block: 290299506001053

Block: 290299506001054

Block: 290299506001055

Block: 290299506001056

Block: 290299506001057

Block: 290299506001058

Block: 290299506001059

Block: 290299506001062

Block: 290299506001063

Block: 290299506001064

Block: 290299506001065

Block: 290299506001066

Block: 290299506001067

Block: 290299506001068

Block: 290299506001069

Block: 290299506001070

Block: 290299506001071

Block: 290299506001072

Block: 290299506001073

Block: 290299506001074

Block: 290299506001075

Block: 290299506001076

Block: 290299506001077

Block: 290299506001078

Block: 290299506001079

Block: 290299506001080

Block: 290299506001081

Block: 290299506001082

Block: 290299506001083

Block: 290299506001084

Block: 290299506001085

Block: 290299506001086

Block: 290299506001087

Block: 290299506001088

Block: 290299506001089

Block: 290299506001090

Block: 290299506001091

Block: 290299506001092

Block: 290299506001093

Block: 290299506001094

Block: 290299506001095

Block: 290299506001096

Block: 290299506001097

Block: 290299506001098

Block: 290299506001102

Block: 290299506001106

Block: 290299506001107

Block: 290299506001108

Block: 290299506001109

Block: 290299506001112

Block: 290299506001114

Block: 290299506001115

Block: 290299506002049

Block: 290299506002050

Block: 290299506002051

Block: 290299506002052

Block: 290299506002053

Block: 290299506002054

Block: 290299506002058

Block: 290299506002092

Block: 290299506002093

Block: 290299506002094

Block: 290299506002096

Block: 290299506002097

Block: 290299506002098

Block: 290299506002100

Block: 290299506002166

Block: 290299506002167

Block: 290299506002168

Block: 290299506002169

Block: 290299506002170

Block: 290299506002171

Block: 290299506002172

Block: 290299506002173

Block: 290299506002174

Block: 290299506002175

Block: 290299506002176

Block: 290299506002177

Block: 290299506002178

Block: 290299506002179

Block: 290299506002180

Block: 290299506002181

Block: 290299506002182

Block: 290299506002183

Block: 290299506002204

Block: 290299506002206

Block: 290299506002207

Block: 290299508005000

Block: 290299508005001

Block: 290299508005002

Block: 290299508005062

Block: 290299508005063

Block: 290299508005066

Block: 290299508005067

Block: 290299508005068

Block: 290299508005069

Block: 290299509001016

Block: 290299509001017

Block: 290299509001021

Block: 290299509001022

Block: 290299509001118

VTD: Camdenton 2

VTD: Camdenton 3 (part)

Block: 290299504001004

Block: 290299504001005

Block: 290299504001006

Block: 290299504001007

Block: 290299504001008

Block: 290299504001009

Block: 290299504001010

Block: 290299504001050

Block: 290299504001051

Block: 290299504001052

Block: 290299504001053

Block: 290299504001054

Block: 290299504001055

Block: 290299504001056

Block: 290299504001057

Block: 290299504001058

Block: 290299504001062

Block: 290299504001063

Block: 290299504001064

Block: 290299504001067

Block: 290299504001068

Block: 290299504001069

Block: 290299504001070

Block: 290299504001071

Block: 290299504001072

Block: 290299504001073

Block: 290299504001074

Block: 290299504001075

Block: 290299504001076

Block: 290299504001077

Block: 290299504001078

Block: 290299504001079

Block: 290299504001080

Block: 290299504001081

Block: 290299504001082

Block: 290299504001083

Block: 290299504001084

Block: 290299504001085

Block: 290299504001088

Block: 290299504001089

Block: 290299504001090

Block: 290299504001091

Block: 290299504001092

Block: 290299504001093

Block: 290299505001000

Block: 290299505001001

Block: 290299505001002

Block: 290299505001003

Block: 290299505001004

Block: 290299505001005

Block: 290299505001006

Block: 290299505001007

Block: 290299505001008

Block: 290299505001009

Block: 290299505001010

Block: 290299505001011

Block: 290299505001012

Block: 290299505001013

Block: 290299505001014

Block: 290299505001015

Block: 290299505001016

Block: 290299505001017

Block: 290299505001018

Block: 290299505001019

Block: 290299505001020

Block: 290299505001021

Block: 290299505001022

Block: 290299505001023

Block: 290299505001024

Block: 290299505001025

Block: 290299505001026

Block: 290299505001027

Block: 290299505001028

Block: 290299505001029

Block: 290299505001030

Block: 290299505001031

Block: 290299505001032

Block: 290299505001033

Block: 290299505001034

Block: 290299505001035

Block: 290299505001036

Block: 290299505001037

Block: 290299505001038

Block: 290299505001039

Block: 290299505001040

Block: 290299505001041

Block: 290299505001042

Block: 290299505001043

Block: 290299505001044

Block: 290299505001045

Block: 290299505001046

Block: 290299505001047

Block: 290299505001048

Block: 290299505001049

Block: 290299505001050

Block: 290299505001051

Block: 290299505001052

Block: 290299505001053

Block: 290299505001054

Block: 290299505001055

Block: 290299505001056

Block: 290299505001057

Block: 290299505002000

Block: 290299505002001

Block: 290299505002002

Block: 290299505002003

Block: 290299505002004

Block: 290299505002005

Block: 290299505002006

Block: 290299505002007

Block: 290299505002008

Block: 290299505002009

Block: 290299505002010

Block: 290299505002011

Block: 290299505002012

Block: 290299505002013

Block: 290299505002014

Block: 290299505002015

Block: 290299505002024

Block: 290299505002025

Block: 290299505002026

Block: 290299505002027

Block: 290299505002028

Block: 290299505002029

Block: 290299505002030

Block: 290299505002031

Block: 290299505002032

Block: 290299505002033

Block: 290299505002034

Block: 290299505002035

Block: 290299505002036

Block: 290299505002037

Block: 290299505002044

Block: 290299505002045

Block: 290299505002049

Block: 290299505002050

Block: 290299505002052

Block: 290299505002061

Block: 290299505002062

Block: 290299505002066

VTD: Freedom

VTD: Horseshoe Bend

VTD: Linn Creek

VTD: Osage Beach 1

VTD: Osage Beach 2

VTD: Osage Beach 3

VTD: Sunrise Beach 1

VTD: Sunrise Beach 2 (part)

Block: 290299511002044

Block: 290299512002032

Block: 290299512002033

Block: 290299512002042

Block: 290299512002103

Block: 290299512002114

Block: 290299512002115

Block: 290299512002116

Block: 290299512002159

Block: 290299512002171

Block: 290299512002174

VTD: Sunrise Beach 3 (part)

Block: 290299511001159

Block: 290299511002009

Block: 290299511002010

Block: 290299511002011

Block: 290299511002012

Block: 290299511002013

Block: 290299511002014

Block: 290299511002015

Block: 290299511002016

Block: 290299511002017

Block: 290299511002018

Block: 290299511002022

Block: 290299511002023

Block: 290299511002024

Block: 290299511002025

Block: 290299511002026

Block: 290299511002027

Block: 290299511002028

Block: 290299511002029

Block: 290299511002030

Block: 290299511002031

Block: 290299511002032

Block: 290299511002033

Block: 290299511002034

Block: 290299511002035

Block: 290299511002036

Block: 290299511002037

Block: 290299511002038

Block: 290299511002039

Block: 290299511002040

Block: 290299511002041

Block: 290299511002042

Block: 290299511002043

Block: 290299511002045

Block: 290299511002046

Block: 290299511002047

Block: 290299511002048

Block: 290299511002049

Block: 290299511002050

Block: 290299511002051

Block: 290299511002052

Block: 290299511002053

Block: 290299511002054

Block: 290299511002055

Block: 290299511002056

Block: 290299511002057

Block: 290299511002058

Block: 290299511002059

Block: 290299511002060

Block: 290299511002061

Block: 290299511002062

Block: 290299511002063

Block: 290299511002064

Block: 290299511002065

Block: 290299511002067

Block: 290299511002068

Block: 290299511002069

Block: 290299511002070

Block: 290299511002071

Block: 290299511002072

Block: 290299511002073

Block: 290299511002074

Block: 290299511002075

Block: 290299511002076

Block: 290299511002077

Block: 290299511002078

Block: 290299511002079

Block: 290299511002080

Block: 290299511002081

Block: 290299511002082

Block: 290299511002083

Block: 290299511002084

Block: 290299511002085

Block: 290299511002086

Block: 290299511002087

Block: 290299511002088

Block: 290299511002089

Block: 290299511002090

Block: 290299511002091

Block: 290299511002092

Block: 290299511002093

Block: 290299511002094

Block: 290299511002095

Block: 290299511002096

Block: 290299511002097

Block: 290299511002098

Block: 290299511002099

Block: 290299511002100

Block: 290299511002101

Block: 290299511002102

Block: 290299511002103

Block: 290299511002104

Block: 290299511002105

Block: 290299511002106

Block: 290299511002107

Block: 290299511002108

Block: 290299511002109

Block: 290299511002110

Block: 290299511002111

Block: 290299511002112

Block: 290299511002113

Block: 290299511002114

Block: 290299511002115

Block: 290299511002116

Block: 290299511002117

Block: 290299511002118

Block: 290299511002119

Block: 290299511002120

Block: 290299511002121

Block: 290299511002122

Block: 290299511002123

Block: 290299511002124

Block: 290299511002125

Block: 290299511002126

Block: 290299511002127

Block: 290299511002128

Block: 290299511002129

Block: 290299511002130

Block: 290299511002131

Block: 290299511002132

Block: 290299511002133

Block: 290299511002134

Block: 290299511002135

Block: 290299511002136

Block: 290299511002137

Block: 290299511002138

Block: 290299511002139

Block: 290299511002140

Block: 290299511002141

Block: 290299511002142

Block: 290299511002143

Block: 290299511002144

Block: 290299511002145

Block: 290299511002146

Block: 290299511002147

Block: 290299511002148

Block: 290299511002149

Block: 290299511002150

Block: 290299511002151

Block: 290299511002152

Block: 290299511002153

Block: 290299511002154

Block: 290299511002155

Block: 290299511002156

Block: 290299511002157

Block: 290299511002158

Block: 290299511002159

Block: 290299511002160

Block: 290299511002161

Block: 290299511002162

Block: 290299511002163

Block: 290299511002164

Block: 290299511002165

Block: 290299511002166

Block: 290299511002167

Block: 290299511002168

Block: 290299511002169

Block: 290299511002170

Block: 290299511002171

Block: 290299511002172

Block: 290299511002173

Block: 290299511002174

Block: 290299511002175

Block: 290299511002176

Block: 290299511002177

Block: 290299511002178

Block: 290299511002179

Block: 290299511002180

Block: 290299511002181

Block: 290299511002182

Block: 290299511002183

Block: 290299511002184

Block: 290299511002185

Block: 290299511002186

Block: 290299511002187

Block: 290299511002188

Block: 290299511002189

Block: 290299511002190

Block: 290299511002191

Block: 290299511002192

Block: 290299511002194

Block: 290299511002195

Block: 290299511002200

Block: 290299511002201

Block: 290299511002202

Block: 290299511002203

Block: 290299511002204

Block: 290299511002205

Block: 290299511002206

Block: 290299511002207

Block: 290299511002208

Block: 290299511002209

Block: 290299511002210

Block: 290299511002211

Block: 290299511002212

Block: 290299511002213

Block: 290299511002214

Block: 290299511002215

Block: 290299511002216

Block: 290299511002217

Block: 290299511002218

Block: 290299511002219

Block: 290299511002220

Block: 290299511002221

Block: 290299511002222

Block: 290299512002012

Block: 290299512002013

Block: 290299512002014

Block: 290299512002015

Block: 290299512002016

Block: 290299512002017

Block: 290299512002018

Block: 290299512002019

Block: 290299512002020

Block: 290299512002021

Block: 290299512002022

Block: 290299512002034

Block: 290299512002035

Block: 290299512002036

Block: 290299512002037

Block: 290299512002038

Block: 290299512002039

Block: 290299512002040

Block: 290299512002041

Block: 290299512002043

Block: 290299512002044

Block: 290299512002045

Block: 290299512002046

Block: 290299512002047

Block: 290299512002048

Block: 290299512002062

Block: 290299512002063

Block: 290299512002064

Block: 290299512002065

Block: 290299512002066

Block: 290299512002067

Block: 290299512002068

Block: 290299512002069

Block: 290299512002093

Block: 290299512002094

Block: 290299512002096

Block: 290299512002097

Block: 290299512002125

Block: 290299512002126

Block: 290299512002127

Block: 290299512002128

Block: 290299512002129

Block: 290299512002134

Block: 290299512002136

Block: 290299512002138

Block: 290299512002139

Block: 290299512002140

Block: 290299512002160

Block: 290299512002161

Block: 290299512002170

Block: 290299512002175

Block: 290299512002179

Block: 290299512002180

Cole MO County

Franklin MO County

Gasconade MO County

Jefferson MO County (part)

VTD: Antonia No. 1

VTD: Antonia No. 2

VTD: Arnold No. 2 (part)

Block: 290997001103017

Block: 290997001103022

Block: 290997001103023

Block: 290997001152032

Block: 290997001172037

VTD: Barnhart No. 1

VTD: Barnhart No. 2

VTD: Byrnes Mill Ward 1

VTD: Byrnes Mill Ward 2

VTD: Byrnes Mill Ward 3

VTD: Byrnesville

VTD: Cedar Hill No. 1 (part)

Block: 290997004011013

Block: 290997004011015

Block: 290997004011016

Block: 290997004011017

Block: 290997004011018

Block: 290997004011019

Block: 290997004011020

Block: 290997004011021

Block: 290997004011022

Block: 290997004011023

Block: 290997004011040

Block: 290997004011043

Block: 290997004011048

Block: 290997004011049

Block: 290997004011052

Block: 290997004011053

Block: 290997004011054

Block: 290997004011055

Block: 290997004011056

Block: 290997004011057

Block: 290997004011058

Block: 290997004011059

Block: 290997004011060

Block: 290997004011062

Block: 290997004011063

Block: 290997004011064

Block: 290997004011065

Block: 290997004011066

Block: 290997004011068

Block: 290997004011072

Block: 290997004012023

Block: 290997004012024

Block: 290997004012025

Block: 290997004012026

Block: 290997004012033

Block: 290997004012034

Block: 290997004012035

Block: 290997004012036

Block: 290997004012037

Block: 290997004012038

Block: 290997004012039

Block: 290997004012040

Block: 290997004012041

Block: 290997005021037

Block: 290997005042028

Block: 290997005042031

Block: 290997005042032

Block: 290997005042033

Block: 290997005042034

Block: 290997005042036

Block: 290997005042037

Block: 290997005042038

Block: 290997005042039

Block: 290997005042041

Block: 290997005042042

Block: 290997005042043

Block: 290997005042045

Block: 290997011021000

Block: 290997011021001

Block: 290997011021002

Block: 290997011021003

Block: 290997011021004

Block: 290997011021005

Block: 290997011021006

Block: 290997011021007

Block: 290997011021008

Block: 290997011021009

Block: 290997011021010

Block: 290997011021012

Block: 290997011021017

Block: 290997011021018

Block: 290997011021069

VTD: Cedar Hill No. 2

VTD: Crystal City (part)

Block: 290997007001002

Block: 290997007001003

Block: 290997007001004

Block: 290997007001005

Block: 290997007001006

Block: 290997007001007

Block: 290997007001008

Block: 290997007001009

Block: 290997007001010

Block: 290997007001011

Block: 290997007001012

Block: 290997007001013

Block: 290997007001014

Block: 290997007001015

Block: 290997007001016

Block: 290997007001017

Block: 290997007001018

Block: 290997007001019

Block: 290997007001020

Block: 290997007001021

Block: 290997007001022

Block: 290997007001023

Block: 290997007001024

Block: 290997007001025

Block: 290997007001026

Block: 290997007001027

Block: 290997007001028

Block: 290997007001029

Block: 290997007001030

Block: 290997007001031

Block: 290997007001032

Block: 290997007001033

Block: 290997007001034

Block: 290997007001035

Block: 290997007001036

Block: 290997007002016

Block: 290997007002019

Block: 290997007002020

Block: 290997007002021

Block: 290997007002027

Block: 290997007002029

Block: 290997007002030

Block: 290997007002033

Block: 290997007002034

Block: 290997007002035

Block: 290997007002036

Block: 290997007002037

Block: 290997007002038

Block: 290997007002039

Block: 290997007002040

Block: 290997007002041

Block: 290997007002042

Block: 290997007002043

Block: 290997007002044

Block: 290997007002045

Block: 290997007002046

Block: 290997007002047

Block: 290997007003000

Block: 290997007003001

Block: 290997007003002

Block: 290997007003003

Block: 290997007003004

Block: 290997007003005

Block: 290997007003006

Block: 290997007003007

Block: 290997007003008

Block: 290997007003009

Block: 290997007003010

Block: 290997007003011

Block: 290997007003012

Block: 290997007003013

Block: 290997007003014

Block: 290997007003015

Block: 290997007003016

Block: 290997007003017

Block: 290997007003018

Block: 290997007003019

Block: 290997007003020

Block: 290997007003021

Block: 290997007003022

Block: 290997007003023

Block: 290997007004000

Block: 290997007004001

Block: 290997007004002

Block: 290997007004003

Block: 290997007004004

Block: 290997007004005

Block: 290997007004006

Block: 290997007004007

Block: 290997007004008

Block: 290997007004009

Block: 290997007004010

Block: 290997007004011

Block: 290997007004012

Block: 290997007004013

Block: 290997007004014

Block: 290997007004015

Block: 290997007004016

Block: 290997007004017

Block: 290997007004018

Block: 290997007004019

Block: 290997007004020

Block: 290997007004021

Block: 290997007004022

Block: 290997007004023

Block: 290997007004024

Block: 290997007004025

Block: 290997007004026

Block: 290997007004027

Block: 290997007004028

Block: 290997007004029

Block: 290997007004030

Block: 290997007004031

Block: 290997007004032

Block: 290997007004033

Block: 290997007004034

Block: 290997007004035

Block: 290997007004036

Block: 290997007004037

Block: 290997007004038

Block: 290997007004039

Block: 290997007004040

Block: 290997007004041

Block: 290997007004042

Block: 290997007004043

Block: 290997007004044

Block: 290997007004045

Block: 290997007004046

Block: 290997007004047

Block: 290997007004048

Block: 290997007004049

Block: 290997007004050

Block: 290997007004051

Block: 290997007004052

Block: 290997007004053

Block: 290997007005000

Block: 290997007005001

Block: 290997007005002

Block: 290997007005003

Block: 290997007005004

Block: 290997007005005

Block: 290997007005006

Block: 290997007005007

Block: 290997007005008

Block: 290997007005024

Block: 290997007005043

Block: 290997007005044

Block: 290997007005045

Block: 290997008013000

Block: 290997008013001

Block: 290997008013002

Block: 290997008013003

Block: 290997008013029

Block: 290997008014000

Block: 290997008014002

Block: 290997008014003

Block: 290997008014016

Block: 290997008014018

Block: 290997008014019

Block: 290997008014038

Block: 290997008014039

Block: 290997008014040

Block: 290997008014041

Block: 290997008014042

Block: 290997008022020

Block: 290997008022046

Block: 290997008022047

Block: 290997008022054

VTD: Festus (part)

Block: 290997006053054

Block: 290997006053055

Block: 290997006053056

Block: 290997006053057

Block: 290997006053058

Block: 290997006053059

Block: 290997006053060

Block: 290997006053061

Block: 290997006053062

Block: 290997006053063

Block: 290997008011001

Block: 290997008011002

Block: 290997008011003

Block: 290997008011004

Block: 290997008011005

Block: 290997008011006

Block: 290997008011007

Block: 290997008011008

Block: 290997008011009

Block: 290997008011010

Block: 290997008011011

Block: 290997008011012

Block: 290997008011013

Block: 290997008011014

Block: 290997008011015

Block: 290997008011016

Block: 290997008011017

Block: 290997008011018

Block: 290997008011019

Block: 290997008011020

Block: 290997008011021

Block: 290997008011022

Block: 290997008011023

Block: 290997008011024

Block: 290997008011025

Block: 290997008011026

Block: 290997008011027

Block: 290997008011028

Block: 290997008011029

Block: 290997008011030

Block: 290997008012000

Block: 290997008012007

Block: 290997008012008

Block: 290997008012016

Block: 290997008012017

Block: 290997008012018

Block: 290997008012019

Block: 290997008012020

Block: 290997008012021

Block: 290997008012022

Block: 290997008012023

Block: 290997008012024

Block: 290997008012025

Block: 290997008012026

Block: 290997008012027

Block: 290997008012028

Block: 290997008012029

Block: 290997008012030

Block: 290997008012031

Block: 290997008012032

Block: 290997008012033

Block: 290997008012034

Block: 290997008012035

Block: 290997008013004

Block: 290997008013005

Block: 290997008013006

Block: 290997008013007

Block: 290997008013008

Block: 290997008013009

Block: 290997008013010

Block: 290997008013011

Block: 290997008013012

Block: 290997008013013

Block: 290997008013014

Block: 290997008013015

Block: 290997008013016

Block: 290997008013017

Block: 290997008013018

Block: 290997008013019

Block: 290997008013020

Block: 290997008013021

Block: 290997008013022

Block: 290997008013023

Block: 290997008013024

Block: 290997008013025

Block: 290997008013026

Block: 290997008013027

Block: 290997008013028

Block: 290997008013030

Block: 290997008013031

Block: 290997008013032

Block: 290997008014001

Block: 290997008014004

Block: 290997008014005

Block: 290997008014006

Block: 290997008014007

Block: 290997008014008

Block: 290997008014009

Block: 290997008014010

Block: 290997008014011

Block: 290997008014012

Block: 290997008014013

Block: 290997008014014

Block: 290997008014015

Block: 290997008014017

Block: 290997008014020

Block: 290997008014021

Block: 290997008014022

Block: 290997008014023

Block: 290997008014024

Block: 290997008014025

Block: 290997008014026

Block: 290997008014027

Block: 290997008014028

Block: 290997008014029

Block: 290997008014030

Block: 290997008014031

Block: 290997008014032

Block: 290997008014033

Block: 290997008014034

Block: 290997008014035

Block: 290997008014036

Block: 290997008014037

Block: 290997008014043

Block: 290997008015000

Block: 290997008015001

Block: 290997008015002

Block: 290997008015003

Block: 290997008015004

Block: 290997008015005

Block: 290997008015006

Block: 290997008015007

Block: 290997008015008

Block: 290997008015009

Block: 290997008015010

Block: 290997008015011

Block: 290997008015012

Block: 290997008015013

Block: 290997008015014

Block: 290997008015015

Block: 290997008015016

Block: 290997008015017

Block: 290997008015018

Block: 290997008015019

Block: 290997008015020

Block: 290997008015021

Block: 290997008015022

Block: 290997008015023

Block: 290997008015024

Block: 290997008015025

Block: 290997008015026

Block: 290997008015027

Block: 290997008015028

Block: 290997008015029

Block: 290997008015030

Block: 290997008015031

Block: 290997008015032

Block: 290997008015033

Block: 290997008015034

Block: 290997008015035

Block: 290997008015036

Block: 290997008015037

Block: 290997008015038

Block: 290997008015039

Block: 290997008015040

Block: 290997008015041

Block: 290997008015042

Block: 290997008015043

Block: 290997008015044

Block: 290997008015045

Block: 290997008015046

Block: 290997008015047

Block: 290997008015048

Block: 290997008015049

Block: 290997008015050

Block: 290997008021098

Block: 290997008021099

Block: 290997008021100

Block: 290997008021101

Block: 290997008021109

Block: 290997008021110

Block: 290997008021111

Block: 290997008021112

Block: 290997008021113

Block: 290997008022019

Block: 290997008022021

Block: 290997008022022

Block: 290997008022023

Block: 290997008022024

Block: 290997008022025

Block: 290997008022026

Block: 290997008022027

Block: 290997008022028

Block: 290997008022029

Block: 290997008022030

Block: 290997008022031

Block: 290997008022032

Block: 290997008022033

Block: 290997008022034

Block: 290997008022035

Block: 290997008022036

Block: 290997008022037

Block: 290997008022038

Block: 290997008022039

Block: 290997008022040

Block: 290997008022041

Block: 290997008022042

Block: 290997008022043

Block: 290997008022044

Block: 290997008022045

Block: 290997008022048

Block: 290997008022049

Block: 290997008022050

Block: 290997008022051

Block: 290997008022052

Block: 290997008022053

Block: 290997008022055

Block: 290997008022056

Block: 290997008022057

Block: 290997009001000

Block: 290997009001001

Block: 290997009001002

Block: 290997009001005

Block: 290997009001006

Block: 290997009001008

Block: 290997009001009

Block: 290997009001010

Block: 290997009001011

Block: 290997009001012

Block: 290997009001013

Block: 290997009001014

Block: 290997009001017

Block: 290997009001018

Block: 290997009001019

Block: 290997009001020

Block: 290997009001021

Block: 290997009001022

Block: 290997009001023

Block: 290997009001029

Block: 290997009001030

Block: 290997009001031

Block: 290997009002003

Block: 290997009002004

Block: 290997009002005

Block: 290997009002006

Block: 290997009002007

Block: 290997009002008

Block: 290997009002009

Block: 290997009002010

Block: 290997009002011

Block: 290997009002012

Block: 290997009002013

Block: 290997009002016

Block: 290997009002017

Block: 290997009002025

Block: 290997009002026

Block: 290997009003050

Block: 290997010001000

Block: 290997010001001

Block: 290997010001049

VTD: Festus Outside (part)

Block: 290997008011000

Block: 290997008012001

Block: 290997008012002

Block: 290997008012003

Block: 290997008012004

Block: 290997008012009

Block: 290997008012010

Block: 290997008012011

Block: 290997008012012

Block: 290997008012013

Block: 290997008012015

Block: 290997008021053

Block: 290997008021054

Block: 290997008021055

Block: 290997008021056

Block: 290997008021057

Block: 290997008021058

Block: 290997008021059

Block: 290997008021060

Block: 290997008021061

Block: 290997008021062

Block: 290997008021063

Block: 290997008021064

Block: 290997008021065

Block: 290997008021066

Block: 290997008021067

Block: 290997008021068

Block: 290997008021069

Block: 290997008021070

Block: 290997008021071

Block: 290997008021072

Block: 290997008021073

Block: 290997008021075

Block: 290997008021084

Block: 290997008021086

Block: 290997008021088

Block: 290997008021089

Block: 290997008021091

Block: 290997008021096

Block: 290997008021097

Block: 290997008021102

Block: 290997008021103

Block: 290997008021117

Block: 290997010001026

VTD: Flamm City

VTD: Herculaneum

VTD: High Ridge 3-1

VTD: High Ridge 3-2

VTD: High Ridge No. 1

VTD: High Ridge No. 2

VTD: Hoene Springs

VTD: Horine

VTD: House Springs 1-1

VTD: House Springs 1-2

VTD: House Springs No. 2

VTD: Imperial No. 1

VTD: Imperial No. 2

VTD: Imperial No. 3

VTD: Jefferson Heights

VTD: Kimmswick

VTD: Lake Tishomingo (part)

Block: 290997005021040

VTD: Maxville No. 1 (part)

Block: 290997001131008

Block: 290997001131010

Block: 290997001131011

Block: 290997001131012

Block: 290997001131013

Block: 290997001131015

VTD: Maxville No. 2 (part)

Block: 290997001132003

Block: 290997001132010

Block: 290997001132011

Block: 290997001132012

Block: 290997001132013

Block: 290997001132019

Block: 290997001132020

Block: 290997001132021

Block: 290997001132022

Block: 290997001132023

Block: 290997001132024

Block: 290997001132025

Block: 290997001161000

Block: 290997001161001

Block: 290997001161002

Block: 290997001161003

Block: 290997001161004

Block: 290997001161005

Block: 290997001161006

Block: 290997001161007

Block: 290997001161008

Block: 290997001161009

Block: 290997001161010

Block: 290997001161011

Block: 290997001161012

Block: 290997001161013

Block: 290997001161014

Block: 290997001161015

Block: 290997001161016

Block: 290997001161017

Block: 290997001161018

Block: 290997001162000

Block: 290997001162001

Block: 290997001162002

Block: 290997001162003

Block: 290997001162004

Block: 290997001162005

Block: 290997001162006

Block: 290997001162007

Block: 290997001172002

Block: 290997001172005

Block: 290997001172006

Block: 290997001172007

Block: 290997001172008

Block: 290997001172009

Block: 290997001172010

Block: 290997001172024

Block: 290997001172025

Block: 290997001172038

Block: 290997001172039

Block: 290997001172040

Block: 290997001172041

Block: 290997001172042

Block: 290997001172043

Block: 290997001172044

Block: 290997001172045

Block: 290997001172046

Block: 290997001172047

Block: 290997001172048

Block: 290997001172049

Block: 290997001172050

Block: 290997001172055

Block: 290997001172056

Block: 290997001172057

VTD: McNamee R-1

VTD: Meramec Valley/McNamee

VTD: Miller

VTD: Murphy No. 1 (part)

Block: 290997003032010

Block: 290997003041036

VTD: Murphy No. 3 (part)

Block: 290997002101039

Block: 290997002101040

Block: 290997002111000

Block: 290997002111001

Block: 290997002111002

Block: 290997002111003

Block: 290997002111004

Block: 290997002111005

Block: 290997002111006

Block: 290997002111007

Block: 290997002111008

Block: 290997002111009

Block: 290997002111010

Block: 290997002111011

Block: 290997002111012

Block: 290997002111013

Block: 290997002111014

Block: 290997002111015

Block: 290997002111016

Block: 290997002111017

Block: 290997002111018

Block: 290997002112017

Block: 290997002112018

Block: 290997002112019

Block: 290997002112025

Block: 290997002112026

Block: 290997002112029

Block: 290997002112030

Block: 290997002112031

Block: 290997002112034

Block: 290997002112035

VTD: Parkdale

VTD: Pevely

VTD: Pevely Outside No. 1

VTD: Pevely Outside No. 2

VTD: Riverview

VTD: Rock Creek No. 1

VTD: Rock Creek No. 2

VTD: Rock Creek No. 3

VTD: Rockwood-6/Hoene Springs

VTD: Rockwood-6/McNamee

VTD: Scotsdale

VTD: Ware (part)

Block: 290997005021035

VTD: Windsor

Lincoln MO County

Maries MO County

Miller MO County

Montgomery MO County

Osage MO County

St. Charles MO County (part)

VTD: 001-Kampville

VTD: 004-Orchard Farm

VTD: 005-Rivers

VTD: 014-Lincoln

VTD: 015-Washington (part)

Block: 291833110042000

Block: 291833110042002

VTD: 021-Truman

VTD: 022-Cheshire

VTD: 025-Shirewood

VTD: 028-Treetop

VTD: 031-Sibley

VTD: 033-Canary

VTD: 034-McNair

VTD: 041-Government

VTD: 043-Marina

VTD: 045-Mamelle

VTD: 051-St. Cletus

VTD: 054-Coverdell

VTD: 056-Edgewood

VTD: 057-Hanover

VTD: 062-Adams (part)

Block: 291833107002003

Block: 291833107002004

Block: 291833107002005

Block: 291833107002006

Block: 291833107002010

Block: 291833107002011

Block: 291833107002012

Block: 291833107002014

Block: 291833107002015

Block: 291833107002016

Block: 291833107002021

Block: 291833107002022

Block: 291833107002041

Block: 291833107002042

Block: 291833107002043

Block: 291833107002044

Block: 291833108021000

Block: 291833108021002

Block: 291833108021003

Block: 291833108021004

Block: 291833108021005

Block: 291833108021006

Block: 291833108021007

Block: 291833108021008

Block: 291833108021009

Block: 291833108021010

Block: 291833108021011

Block: 291833108021017

Block: 291833108021018

Block: 291833108021020

Block: 291833108022011

Block: 291833108022012

Block: 291833108022013

Block: 291833108022014

Block: 291833108022015

Block: 291833108022043

Block: 291833108023007

Block: 291833108023011

Block: 291833108023012

Block: 291833108023013

Block: 291833108023015

Block: 291833108023016

Block: 291833108023017

Block: 291833108023018

Block: 291833108023019

Block: 291833108023028

Block: 291833108023029

Block: 291833108023030

Block: 291833108023031

Block: 291833108023032

Block: 291833108023033

Block: 291833108023034

Block: 291833108023036

Block: 291833108023037

VTD: 063-St. Andrews

VTD: 071-Fairways

VTD: 102-Tanglewood

VTD: 103-Cave Springs

VTD: 104-Hi Point

VTD: 106-Spencer

VTD: 107-Oak Creek

VTD: 113-Briarhill

VTD: 121-St. Marys

VTD: 122-Mid Rivers

VTD: 124-Rabbit Run

VTD: 126-Meadow Valley (part)

Block: 291833113912003

Block: 291833113912004

Block: 291833113913006

VTD: 128-Fairmount

VTD: 131-Shadow Creek

VTD: 132-Country Hill

VTD: 145-Salt Lick

VTD: 148-Winds

VTD: 149-Sunny Hill

VTD: 151-Glengate

VTD: 155-Green Forest (part)

Block: 291833113121000

Block: 291833113121001

Block: 291833113121002

Block: 291833113121003

Block: 291833113121004

Block: 291833113121005

Block: 291833113121006

Block: 291833113121007

Block: 291833113121008

Block: 291833113121009

Block: 291833113121010

Block: 291833113121011

Block: 291833113121012

Block: 291833113121013

Block: 291833113121014

Block: 291833113121015

Block: 291833113121016

Block: 291833113121017

Block: 291833113121018

Block: 291833113121019

Block: 291833113121020

Block: 291833113121021

Block: 291833113121022

Block: 291833113121023

Block: 291833113121024

Block: 291833113121025

Block: 291833113121026

Block: 291833113121027

Block: 291833113121028

Block: 291833113121029

Block: 291833113121030

Block: 291833113121031

Block: 291833113121032

Block: 291833113121033

Block: 291833113121034

Block: 291833113121035

Block: 291833113121036

Block: 291833113121037

Block: 291833113121038

Block: 291833113121039

Block: 291833113121040

Block: 291833113121041

Block: 291833113121042

Block: 291833113121043

Block: 291833113121044

Block: 291833113121045

Block: 291833113121046

Block: 291833113121047

Block: 291833113121048

Block: 291833113121049

Block: 291833113121050

Block: 291833113121051

Block: 291833113121052

Block: 291833113121053

Block: 291833113121054

Block: 291833113121055

Block: 291833113121062

Block: 291833113121071

Block: 291833113121072

Block: 291833113122007

Block: 291833113122008

Block: 291833113122009

Block: 291833113122010

Block: 291833113122011

Block: 291833113122012

VTD: 156-Oaks

VTD: 157-Patriot

VTD: 159-Hillcrest

VTD: 160-Harmony

VTD: 161-Montbrook

VTD: 162-Elks

VTD: 163-Civic

VTD: 165-St. Paul

VTD: 166-Mount Hope

VTD: 167-Morningside

VTD: 169-Highgrove

VTD: 173-Turtle Creek

VTD: 181-Community

VTD: 182-Evergreen

VTD: 183-Foristell

VTD: 184-Flint Hill

VTD: 185-Josephville

VTD: 186-Twin Oaks

VTD: 187-Fairview

VTD: 189-Pioneer

VTD: 190-Peine

VTD: 193-Delmar

VTD: 194-Amber Meadows

VTD: 197-Feise

VTD: 198-Cedar

VTD: 199-Regatta Bay

VTD: 200-Normandy

VTD: 202-Ridgepoint

VTD: 205-Bayfield

VTD: 210-Freymuth

VTD: 213-Bryan

VTD: 214-Hawk Ridge

VTD: 217-Keystone

VTD: 222-New Melle

VTD: 225-Augusta

VTD: 226-Hopewell

VTD: 229-Callaway

Warren MO County

(L. 2011 H.B. 193)

*Effective 6-03-11, see § 21.250. H.B. 193 was vetoed on April 30, 2011. The veto was overridden on May 4, 2011.



Section 128.454 Fourth congressional district (2010 census)

Effective 03 Jun 2011, see footnote

Title IX SUFFRAGE AND ELECTIONS

*128.454. Fourth congressional district (2010 census) — The fourth congressional district shall be composed of the following:

Audrain MO County (part)

VTD: Benton City (part)

Block: 290079502004009

Block: 290079502004014

Block: 290079502004015

Block: 290079502004016

Block: 290079502004017

Block: 290079502004056

Block: 290079502004059

Block: 290079502004061

Block: 290079502004062

Block: 290079502004063

Block: 290079502004075

Block: 290079502004096

Block: 290079502004099

Block: 290079502004102

Block: 290079502004103

Block: 290079502004104

Block: 290079502004105

Block: 290079502004106

Block: 290079502004107

Block: 290079502004108

Block: 290079502004109

Block: 290079502004110

Block: 290079502004111

Block: 290079502004112

Block: 290079502004113

Block: 290079502004114

Block: 290079502004115

Block: 290079502004116

Block: 290079502004117

Block: 290079502004118

Block: 290079502004119

Block: 290079502004120

Block: 290079502004121

Block: 290079502004122

Block: 290079502004123

Block: 290079502004124

Block: 290079502004125

Block: 290079502004126

Block: 290079502004127

Block: 290079502004128

Block: 290079502004129

Block: 290079502004130

Block: 290079502004131

Block: 290079502004132

Block: 290079502004133

Block: 290079502004134

Block: 290079502004135

Block: 290079502004136

Block: 290079502004137

Block: 290079502004138

Block: 290079502004139

Block: 290079502004140

Block: 290079502004141

Block: 290079502004142

Block: 290079502004143

Block: 290079502004144

Block: 290079502004145

Block: 290079502004146

Block: 290079502004147

Block: 290079502004148

Block: 290079502004149

Block: 290079502004150

Block: 290079502004151

Block: 290079502004152

Block: 290079502004153

Block: 290079502004154

Block: 290079502004155

Block: 290079502004156

Block: 290079502004157

Block: 290079502004158

Block: 290079502004159

Block: 290079502004160

Block: 290079502004161

Block: 290079502004162

Block: 290079502004165

Block: 290079502004166

Block: 290079502004167

Block: 290079502004169

Block: 290079502005016

Block: 290079502005054

Block: 290079502005055

Block: 290079502005056

Block: 290079502005057

Block: 290079502005058

Block: 290079502005120

Block: 290079502005121

Block: 290079502005122

Block: 290079502005123

Block: 290079502005124

Block: 290079502005125

Block: 290079502005126

Block: 290079502005127

Block: 290079502005128

Block: 290079502005129

Block: 290079502005130

Block: 290079502005131

Block: 290079502005132

Block: 290079502005133

Block: 290079502005134

Block: 290079502005135

Block: 290079502005149

Block: 290079502005150

Block: 290079502005284

Block: 290079502005285

Block: 290079502005297

Block: 290079502005298

Block: 290079502005299

Block: 290079502005300

Block: 290079502005301

Block: 290079502005302

Block: 290079502005303

Block: 290079502005305

Block: 290079502005306

Block: 290079502005307

Block: 290079502005311

Block: 290079502005312

Block: 290079502005313

Block: 290079502005314

Block: 290079502005315

Block: 290079502005317

Block: 290079502005318

Block: 290079502005319

Block: 290079504003120

VTD: Community

VTD: Friendship

VTD: Martinsburg (part)

Block: 290079502005000

Block: 290079502005001

Block: 290079502005002

Block: 290079502005003

Block: 290079502005004

Block: 290079502005005

Block: 290079502005006

Block: 290079502005007

Block: 290079502005008

Block: 290079502005009

Block: 290079502005010

Block: 290079502005011

Block: 290079502005012

Block: 290079502005013

Block: 290079502005014

Block: 290079502005015

Block: 290079502005017

Block: 290079502005018

Block: 290079502005019

Block: 290079502005020

Block: 290079502005021

Block: 290079502005022

Block: 290079502005023

Block: 290079502005024

Block: 290079502005025

Block: 290079502005026

Block: 290079502005027

Block: 290079502005028

Block: 290079502005029

Block: 290079502005030

Block: 290079502005031

Block: 290079502005032

Block: 290079502005033

Block: 290079502005034

Block: 290079502005035

Block: 290079502005036

Block: 290079502005037

Block: 290079502005038

Block: 290079502005039

Block: 290079502005040

Block: 290079502005041

Block: 290079502005042

Block: 290079502005043

Block: 290079502005044

Block: 290079502005045

Block: 290079502005046

Block: 290079502005047

Block: 290079502005048

Block: 290079502005049

Block: 290079502005050

Block: 290079502005051

Block: 290079502005052

Block: 290079502005053

Block: 290079502005059

Block: 290079502005060

Block: 290079502005061

Block: 290079502005062

Block: 290079502005063

Block: 290079502005064

Block: 290079502005065

Block: 290079502005066

Block: 290079502005067

Block: 290079502005068

Block: 290079502005069

Block: 290079502005070

Block: 290079502005071

Block: 290079502005072

Block: 290079502005073

Block: 290079502005074

Block: 290079502005075

Block: 290079502005076

Block: 290079502005077

Block: 290079502005078

Block: 290079502005079

Block: 290079502005080

Block: 290079502005081

Block: 290079502005082

Block: 290079502005083

Block: 290079502005084

Block: 290079502005085

Block: 290079502005086

Block: 290079502005087

Block: 290079502005088

Block: 290079502005089

Block: 290079502005090

Block: 290079502005091

Block: 290079502005092

Block: 290079502005093

Block: 290079502005094

Block: 290079502005095

Block: 290079502005096

Block: 290079502005097

Block: 290079502005098

Block: 290079502005099

Block: 290079502005100

Block: 290079502005101

Block: 290079502005102

Block: 290079502005103

Block: 290079502005104

Block: 290079502005105

Block: 290079502005106

Block: 290079502005107

Block: 290079502005108

Block: 290079502005109

Block: 290079502005110

Block: 290079502005111

Block: 290079502005112

Block: 290079502005113

Block: 290079502005114

Block: 290079502005115

Block: 290079502005116

Block: 290079502005117

Block: 290079502005118

Block: 290079502005119

Block: 290079502005322

Block: 290079502005323

Block: 290079502005324

Block: 290079502005325

Block: 290079502005326

Block: 290079502005327

Block: 290079502005328

Block: 290079502005329

Block: 290079502005330

Block: 290079502005331

Block: 290079502005332

Block: 290079502005333

Block: 290079502005334

Block: 290079502005335

Block: 290079502005336

VTD: Mexico No. 1

VTD: Mexico No. 2

VTD: Mexico No. 3

VTD: Mexico No. 4

VTD: Mexico No. 5

VTD: Mexico No. 6

VTD: South Fork

VTD: Thompson

VTD: Wilson/Salt River

Barton MO County

Bates MO County

Benton MO County

Boone MO County

Camden MO County (part)

VTD: Barnumton

VTD: Camdenton 1 (part)

Block: 290299505002017

Block: 290299505002018

Block: 290299505002019

Block: 290299505002020

Block: 290299505002022

Block: 290299505002023

Block: 290299505002038

Block: 290299505002040

Block: 290299505002042

Block: 290299505002043

Block: 290299505002047

Block: 290299505002053

Block: 290299505002055

Block: 290299505002056

Block: 290299505002057

Block: 290299505002058

Block: 290299505002059

Block: 290299505002060

Block: 290299505002063

Block: 290299505002064

Block: 290299505002065

Block: 290299508003057

Block: 290299508003058

Block: 290299508003059

Block: 290299508003060

Block: 290299508003061

Block: 290299508003062

Block: 290299508003063

Block: 290299508003064

Block: 290299508003065

Block: 290299508003087

Block: 290299508003088

Block: 290299508003089

Block: 290299508003090

Block: 290299508003091

Block: 290299508003092

Block: 290299508003093

Block: 290299508003094

Block: 290299508003095

Block: 290299508003096

Block: 290299508003112

Block: 290299508003113

Block: 290299508003171

Block: 290299508003172

Block: 290299508005016

Block: 290299508005017

Block: 290299508005018

Block: 290299508005019

Block: 290299508005020

Block: 290299508005021

Block: 290299508005022

Block: 290299508005023

Block: 290299508005024

Block: 290299508005025

Block: 290299508005064

VTD: Camdenton 3 (part)

Block: 290299505002046

Block: 290299505002051

Block: 290299505002054

VTD: Climax Springs

VTD: Decaturville

VTD: Greenview

VTD: Ha Ha Tonka

VTD: Hillhouse

VTD: Macks Creek

VTD: Montreal

VTD: Roach

VTD: Stoutland

VTD: Sunny Slope

VTD: Sunrise Beach 2 (part)

Block: 290299512001000

Block: 290299512001001

Block: 290299512001002

Block: 290299512001003

Block: 290299512001004

Block: 290299512001005

Block: 290299512001006

Block: 290299512001007

Block: 290299512001008

Block: 290299512001009

Block: 290299512001010

Block: 290299512001011

Block: 290299512001012

Block: 290299512001013

Block: 290299512001014

Block: 290299512001015

Block: 290299512001016

Block: 290299512001017

Block: 290299512001018

Block: 290299512001043

Block: 290299512001044

Block: 290299512001045

Block: 290299512001061

Block: 290299512001062

Block: 290299512001063

Block: 290299512001064

Block: 290299512001065

Block: 290299512001066

Block: 290299512001067

Block: 290299512001068

Block: 290299512001069

Block: 290299512001070

Block: 290299512001071

Block: 290299512001072

Block: 290299512001073

Block: 290299512001074

Block: 290299512001075

Block: 290299512001076

Block: 290299512001077

Block: 290299512001078

Block: 290299512001079

Block: 290299512001080

Block: 290299512001081

Block: 290299512001082

Block: 290299512001083

Block: 290299512001084

Block: 290299512001085

Block: 290299512001086

Block: 290299512001087

Block: 290299512001088

Block: 290299512001089

Block: 290299512001090

Block: 290299512001091

Block: 290299512001092

Block: 290299512001093

Block: 290299512001094

Block: 290299512001095

Block: 290299512001096

Block: 290299512001097

Block: 290299512001098

Block: 290299512001099

Block: 290299512001100

Block: 290299512001101

Block: 290299512001102

Block: 290299512001103

Block: 290299512001104

Block: 290299512001105

Block: 290299512001106

Block: 290299512002023

Block: 290299512002024

Block: 290299512002025

Block: 290299512002026

Block: 290299512002027

Block: 290299512002028

Block: 290299512002029

Block: 290299512002030

Block: 290299512002031

Block: 290299512002102

Block: 290299512002104

Block: 290299512002105

Block: 290299512002106

Block: 290299512002107

Block: 290299512002108

Block: 290299512002109

Block: 290299512002110

Block: 290299512002111

Block: 290299512002112

Block: 290299512002113

Block: 290299512002117

Block: 290299512002118

Block: 290299512002119

Block: 290299512002120

Block: 290299512002121

Block: 290299512002122

Block: 290299512002123

Block: 290299512002124

Block: 290299512002141

Block: 290299512002142

Block: 290299512002143

Block: 290299512002144

Block: 290299512002145

Block: 290299512002146

Block: 290299512002147

Block: 290299512002148

Block: 290299512002149

Block: 290299512002150

Block: 290299512002151

Block: 290299512002152

Block: 290299512002153

Block: 290299512002154

Block: 290299512002155

Block: 290299512002156

Block: 290299512002157

Block: 290299512002158

Block: 290299512002172

Block: 290299512002173

Block: 290299512002176

Block: 290299512002177

Block: 290299512002186

VTD: Sunrise Beach 3 (part)

Block: 290299512002130

Block: 290299512002131

Block: 290299512002132

Block: 290299512002133

Block: 290299512002135

Block: 290299512002137

VTD: Wilson Bend

Cass MO County

Cedar MO County

Cooper MO County

Dade MO County

Dallas MO County

Henry MO County

Hickory MO County

Howard MO County

Johnson MO County

Laclede MO County

Moniteau MO County

Morgan MO County

Pettis MO County

Pulaski MO County

Randolph MO County

St. Clair MO County

Vernon MO County

Webster MO County (part)

VTD: Diggins (part)

Block: 292254703021043

Block: 292254703021044

Block: 292254703021045

Block: 292254703021049

Block: 292254703021050

Block: 292254703021051

Block: 292254703021052

Block: 292254703021053

Block: 292254703021054

Block: 292254703021055

Block: 292254703021056

Block: 292254703021057

Block: 292254703021058

Block: 292254703021059

Block: 292254703021060

Block: 292254703021065

Block: 292254703021066

Block: 292254703021067

Block: 292254703021068

Block: 292254703021069

Block: 292254703021070

Block: 292254703021071

Block: 292254703021072

Block: 292254703021073

Block: 292254703021074

Block: 292254703021075

Block: 292254703021076

Block: 292254703021077

Block: 292254703021095

Block: 292254703021096

Block: 292254703021097

Block: 292254703021098

Block: 292254703021099

Block: 292254703021149

Block: 292254703021167

Block: 292254703021168

Block: 292254703021169

Block: 292254703021170

Block: 292254703021171

Block: 292254703021183

Block: 292254703021189

Block: 292254703021190

Block: 292254703021191

Block: 292254703022048

Block: 292254703022049

Block: 292254703022050

Block: 292254703022051

Block: 292254703022058

Block: 292254703022059

Block: 292254703022060

Block: 292254703022061

Block: 292254703022062

Block: 292254703022063

Block: 292254703022064

Block: 292254703022065

Block: 292254703022066

Block: 292254703022067

Block: 292254703022068

Block: 292254703022069

Block: 292254703022070

Block: 292254703022071

Block: 292254703022072

Block: 292254703022073

Block: 292254703022074

Block: 292254703022075

Block: 292254703022076

Block: 292254703022077

Block: 292254703022078

Block: 292254703022079

Block: 292254703022080

Block: 292254703022081

Block: 292254703022082

Block: 292254703022083

Block: 292254703022084

Block: 292254703022085

Block: 292254703022086

Block: 292254703022087

Block: 292254703022088

Block: 292254703022089

Block: 292254703022090

Block: 292254703022091

Block: 292254703022092

Block: 292254703022093

Block: 292254703022094

Block: 292254703022095

Block: 292254703022096

Block: 292254703022097

Block: 292254703022098

Block: 292254703022099

Block: 292254703022100

Block: 292254703022101

Block: 292254703022102

Block: 292254703022122

Block: 292254703022123

Block: 292254703022124

Block: 292254703022125

Block: 292254703022126

Block: 292254703022130

Block: 292254703022131

Block: 292254703022132

Block: 292254703022133

Block: 292254703022134

Block: 292254703022135

Block: 292254703022136

Block: 292254703022137

Block: 292254703022138

Block: 292254703022139

Block: 292254703022140

Block: 292254703022141

Block: 292254703022142

Block: 292254703022143

Block: 292254703022144

Block: 292254703022145

Block: 292254703022146

Block: 292254703022147

Block: 292254703022148

Block: 292254703022149

Block: 292254703022150

Block: 292254703022151

Block: 292254703022152

Block: 292254703022154

Block: 292254703022155

Block: 292254703022156

Block: 292254703022157

Block: 292254703022158

Block: 292254703022159

Block: 292254703022160

Block: 292254703022161

Block: 292254703022162

Block: 292254703022165

Block: 292254703022166

Block: 292254703022168

Block: 292254704011078

Block: 292254704011079

Block: 292254704011080

Block: 292254704011081

Block: 292254704011082

Block: 292254704011083

Block: 292254704011084

Block: 292254704011085

Block: 292254704011086

Block: 292254704011087

Block: 292254704011088

Block: 292254704011089

Block: 292254704011090

Block: 292254704011091

Block: 292254704011092

Block: 292254704011093

Block: 292254704011094

Block: 292254704011095

Block: 292254704011096

Block: 292254704011097

Block: 292254704011098

Block: 292254704011099

Block: 292254704011100

Block: 292254704011101

Block: 292254704011102

Block: 292254704011103

Block: 292254704011104

Block: 292254704011105

Block: 292254704011106

Block: 292254704011107

Block: 292254704011108

Block: 292254704011109

Block: 292254704011110

Block: 292254704011111

Block: 292254704011112

Block: 292254704011113

Block: 292254704011114

Block: 292254704011115

Block: 292254704011116

Block: 292254704011117

Block: 292254704011118

Block: 292254704011120

Block: 292254704011121

Block: 292254704011140

Block: 292254704011141

Block: 292254704011142

Block: 292254704011143

Block: 292254704011144

Block: 292254704021000

Block: 292254704021001

Block: 292254704021002

Block: 292254704021003

Block: 292254704021004

Block: 292254704021005

Block: 292254704021006

Block: 292254704021028

Block: 292254704021029

Block: 292254704021030

Block: 292254704021031

Block: 292254704021032

Block: 292254704022000

Block: 292254704022001

Block: 292254704022002

Block: 292254704022003

Block: 292254704022004

Block: 292254704022005

Block: 292254704022006

Block: 292254704022007

Block: 292254704022008

Block: 292254704022009

Block: 292254704022010

Block: 292254704022011

Block: 292254704022012

Block: 292254704022013

Block: 292254704022014

Block: 292254704022015

Block: 292254704022016

Block: 292254704022017

Block: 292254704022018

Block: 292254704022019

Block: 292254704022020

Block: 292254704022021

Block: 292254704022022

Block: 292254704022023

Block: 292254704022024

Block: 292254704022025

Block: 292254704022026

Block: 292254704022027

Block: 292254704022028

Block: 292254704022029

Block: 292254704022030

Block: 292254704022031

Block: 292254704022032

Block: 292254704022033

Block: 292254704022034

Block: 292254704022035

Block: 292254704022036

Block: 292254704022037

Block: 292254704022038

Block: 292254704022039

Block: 292254704022040

Block: 292254704022041

Block: 292254704022042

Block: 292254704022043

Block: 292254704022044

Block: 292254704022045

Block: 292254704022046

Block: 292254704022047

Block: 292254704022052

Block: 292254704022053

Block: 292254704022054

Block: 292254704022073

Block: 292254704022134

Block: 292254704022135

Block: 292254704022239

Block: 292254704022240

Block: 292254704022241

Block: 292254704022242

Block: 292254704022243

Block: 292254704022244

Block: 292254704022245

Block: 292254704022246

Block: 292254704022249

Block: 292254704022250

Block: 292254704022251

VTD: East Ozark

VTD: Finley (part)

Block: 292254704011022

Block: 292254704011023

Block: 292254704011024

Block: 292254704011025

Block: 292254704011028

Block: 292254704011029

Block: 292254704011030

Block: 292254704011031

Block: 292254704011032

Block: 292254704011033

Block: 292254704011034

Block: 292254704011036

Block: 292254704011037

Block: 292254704011038

Block: 292254704011039

Block: 292254704011040

Block: 292254704011041

Block: 292254704011042

Block: 292254704011043

Block: 292254704011044

Block: 292254704011045

Block: 292254704011046

Block: 292254704011047

Block: 292254704011048

Block: 292254704011049

Block: 292254704011050

Block: 292254704011051

Block: 292254704011052

Block: 292254704011053

Block: 292254704011054

Block: 292254704011055

Block: 292254704011056

Block: 292254704011057

Block: 292254704011058

Block: 292254704011059

Block: 292254704011060

Block: 292254704011061

Block: 292254704011062

Block: 292254704011063

Block: 292254704011064

Block: 292254704011065

Block: 292254704011066

Block: 292254704011067

Block: 292254704011069

Block: 292254704011070

Block: 292254704011071

Block: 292254704011119

Block: 292254704011145

Block: 292254704011146

Block: 292254704011147

Block: 292254704011148

Block: 292254704011149

Block: 292254704011150

Block: 292254704011151

Block: 292254704011152

Block: 292254704011153

Block: 292254704011154

Block: 292254704011155

Block: 292254704011156

Block: 292254704011157

Block: 292254704011158

Block: 292254704011159

Block: 292254704011160

Block: 292254704011161

Block: 292254704011162

Block: 292254704011166

Block: 292254704011167

Block: 292254704011168

Block: 292254704011169

Block: 292254704011170

Block: 292254704011171

Block: 292254704011172

Block: 292254704011173

Block: 292254704011174

Block: 292254704011175

Block: 292254704011176

Block: 292254704011177

Block: 292254704011178

Block: 292254704011179

Block: 292254704011180

Block: 292254704011181

Block: 292254704011182

Block: 292254704011183

Block: 292254704011184

Block: 292254704011188

Block: 292254704011189

Block: 292254704011191

Block: 292254704011194

Block: 292254704011195

Block: 292254704011196

Block: 292254704011197

Block: 292254704011198

Block: 292254704011199

Block: 292254704011200

Block: 292254704011201

Block: 292254704011202

Block: 292254704011203

Block: 292254704011204

Block: 292254704011205

Block: 292254704011206

Block: 292254704011207

Block: 292254704011208

Block: 292254704011209

Block: 292254704011210

Block: 292254704011212

Block: 292254704011213

Block: 292254704011214

Block: 292254704011219

Block: 292254704011220

Block: 292254704011221

Block: 292254704011222

Block: 292254704011224

Block: 292254704011225

Block: 292254704012000

Block: 292254704012001

Block: 292254704012002

Block: 292254704012003

Block: 292254704012004

Block: 292254704012005

Block: 292254704012006

Block: 292254704012007

Block: 292254704012008

Block: 292254704012009

Block: 292254704012010

Block: 292254704012011

Block: 292254704012012

Block: 292254704012013

Block: 292254704012014

Block: 292254704012015

Block: 292254704012016

Block: 292254704012017

Block: 292254704012018

Block: 292254704012019

Block: 292254704012020

Block: 292254704012021

Block: 292254704012022

Block: 292254704012023

Block: 292254704012024

Block: 292254704012025

Block: 292254704012026

Block: 292254704012027

Block: 292254704012028

Block: 292254704012029

Block: 292254704012030

Block: 292254704012031

Block: 292254704012032

Block: 292254704012033

Block: 292254704012034

Block: 292254704012035

Block: 292254704012036

Block: 292254704012037

Block: 292254704012038

Block: 292254704012039

Block: 292254704012040

Block: 292254704012041

Block: 292254704012042

Block: 292254704012043

Block: 292254704012044

Block: 292254704012045

Block: 292254704012046

Block: 292254704012047

Block: 292254704012048

Block: 292254704012049

Block: 292254704012050

Block: 292254704012051

Block: 292254704012052

Block: 292254704012053

Block: 292254704012054

Block: 292254704012055

Block: 292254704012056

Block: 292254704012057

Block: 292254704012058

Block: 292254704012059

Block: 292254704012060

Block: 292254704012061

Block: 292254704012062

Block: 292254704012063

Block: 292254704012064

Block: 292254704012065

Block: 292254704012066

Block: 292254704012067

Block: 292254704012068

Block: 292254704012069

Block: 292254704012070

Block: 292254704012071

Block: 292254704012072

VTD: Grant

VTD: Hazelwood

VTD: High Prairie

VTD: Jackson

VTD: Marshfield

VTD: Union/Niangua

VTD: Washington

VTD: West Ozark

(L. 2011 H.B. 193)

*Effective 6-03-11, see § 21.250. H.B. 193 was vetoed on April 30, 2011. The veto was overridden on May 4, 2011.



Section 128.455 Fifth congressional district (2010 census)

Effective 03 Jun 2011, see footnote

Title IX SUFFRAGE AND ELECTIONS

*128.455. Fifth congressional district (2010 census) — The fifth congressional district shall be composed of the following:

Clay MO County (part)

VTD: Chou 8

VTD: Gal 1

VTD: Gal 10

VTD: Gal 11

VTD: Gal 12

VTD: Gal 13

VTD: Gal 14

VTD: Gal 15

VTD: Gal 16

VTD: Gal 18

VTD: Gal 2

VTD: Gal 3

VTD: Gal 4

VTD: Gal 5

VTD: Gal 6

VTD: Gal 7

VTD: Gal 9

VTD: KC 21-11

VTD: KC 21-12 (part)

Block: 290470212062033

Block: 290470212062034

Block: 290470212062035

Block: 290470212062036

Block: 290470212062037

Block: 290470212062038

Block: 290470212062039

Block: 290470212062040

Block: 290470212062041

Block: 290470212062042

Block: 290470212062043

Block: 290470212063014

Block: 290470212063015

Block: 290470212063016

Block: 290470212063017

Block: 290470212063018

Block: 290470212063019

Block: 290470212063020

Block: 290470212063021

Block: 290470212063024

Block: 290470212063025

Block: 290470212063026

Block: 290470212063027

VTD: KC 21-14

VTD: KC 21-18

VTD: KC 21-19

VTD: KC 21-20

VTD: KC 21-21

VTD: KC 21-22

VTD: KC 21-23

VTD: KC 21-24

VTD: KC 21-25 (part)

Block: 290470211011003

Block: 290470211011007

VTD: KC 21-3

VTD: KC 21-4

VTD: KC 21-5

VTD: KC 21-6

VTD: KC 21-7

VTD: KC 21-8

VTD: KC 21-9

Jackson MO County (part)

VTD: Blue Sub 1 No. 1

VTD: Blue Sub 1 No. 10

VTD: Blue Sub 1 No. 11 & 11A

VTD: Blue Sub 1 No. 12

VTD: Blue Sub 1 No. 13

VTD: Blue Sub 1 No. 14

VTD: Blue Sub 1 No. 18

VTD: Blue Sub 1 No. 2

VTD: Blue Sub 1 No. 4 & 4A

VTD: Blue Sub 1 No. 5

VTD: Blue Sub 1 No. 6 & 6B

VTD: Blue Sub 1 No. 6A

VTD: Blue Sub 1 No. 7

VTD: Blue Sub 1 No. 8,15,& 16

VTD: Blue Sub 1 No. 9

VTD: Blue Sub 2 No. 1

VTD: Blue Sub 2 No. 10

VTD: Blue Sub 2 No. 2

VTD: Blue Sub 2 No. 3

VTD: Blue Sub 2 No. 3A

VTD: Blue Sub 2 No. 4

VTD: Blue Sub 2 No. 5

VTD: Blue Sub 2 No. 6

VTD: Blue Sub 2 No. 7

VTD: Blue Sub 2 No. 8

VTD: Blue Sub 2 No. 9

VTD: Blue Sub 3 No. 1

VTD: Blue Sub 3 No. 11

VTD: Blue Sub 3 No. 12 & 13 (part)

Block: 290950150001058

Block: 290950150001065

Block: 290950150001066

VTD: Blue Sub 3 No. 14,15,15N,17N,& 18N

VTD: Blue Sub 3 No. 15A

VTD: Blue Sub 3 No. 16 & 16A

VTD: Blue Sub 3 No. 2

VTD: Blue Sub 3 No. 3

VTD: Blue Sub 3 No. 4

VTD: Blue Sub 3 No. 5

VTD: Blue Sub 3 No. 5A

VTD: Blue Sub 3 No. 9

VTD: Blue Sub 4 No. 1

VTD: Blue Sub 4 No. 10

VTD: Blue Sub 4 No. 11

VTD: Blue Sub 4 No. 12

VTD: Blue Sub 4 No. 2

VTD: Blue Sub 4 No. 3

VTD: Blue Sub 4 No. 4

VTD: Blue Sub 4 No. 5

VTD: Blue Sub 4 No. 6

VTD: Blue Sub 4 No. 7

VTD: Blue Sub 4 No. 8

VTD: Blue Sub 4 No. 9

VTD: Blue Sub 5 No. 1

VTD: Blue Sub 5 No. 11

VTD: Blue Sub 5 No. 13

VTD: Blue Sub 5 No. 14

VTD: Blue Sub 5 No. 15

VTD: Blue Sub 5 No. 2

VTD: Blue Sub 5 No. 3

VTD: Blue Sub 5 No. 4

VTD: Blue Sub 5 No. 5 & 12

VTD: Blue Sub 5 No. 6

VTD: Blue Sub 5 No. 7

VTD: Blue Sub 5 No. 8

VTD: Blue Sub 5 No. 9

VTD: Blue Sub 6 No. 1

VTD: Blue Sub 6 No. 10

VTD: Blue Sub 6 No. 11

VTD: Blue Sub 6 No. 12

VTD: Blue Sub 6 No. 2

VTD: Blue Sub 6 No. 3

VTD: Blue Sub 6 No. 4

VTD: Blue Sub 6 No. 5

VTD: Blue Sub 6 No. 5A

VTD: Blue Sub 6 No. 6

VTD: Blue Sub 6 No. 6A

VTD: Blue Sub 6 No. 7 & 7N

VTD: Blue Sub 6 No. 8

VTD: Blue Sub 6 No. 8A

VTD: Blue Sub 6 No. 9

VTD: Blue Sub 7 No. 1

VTD: Blue Sub 7 No. 10

VTD: Blue Sub 7 No. 11

VTD: Blue Sub 7 No. 12

VTD: Blue Sub 7 No. 13

VTD: Blue Sub 7 No. 14

VTD: Blue Sub 7 No. 2

VTD: Blue Sub 7 No. 2A

VTD: Blue Sub 7 No. 3

VTD: Blue Sub 7 No. 4

VTD: Blue Sub 7 No. 5 & 5A

VTD: Blue Sub 7 No. 6

VTD: Blue Sub 7 No. 7

VTD: Blue Sub 7 No. 8

VTD: Blue Sub 7 No. 9

VTD: Blue Sub 8 No. 1

VTD: Blue Sub 8 No. 10 & 10A

VTD: Blue Sub 8 No. 11

VTD: Blue Sub 8 No. 12,12A,& 12B (part)

Block: 290950145012000

Block: 290950145012001

Block: 290950145012002

Block: 290950145012003

Block: 290950145012004

Block: 290950145012005

Block: 290950145012006

Block: 290950145012007

Block: 290950145012008

Block: 290950145012009

Block: 290950145012010

Block: 290950145012011

Block: 290950145012012

Block: 290950145012013

Block: 290950145012014

Block: 290950145012015

Block: 290950145012018

Block: 290950145012019

Block: 290950145012020

Block: 290950145012021

Block: 290950145012034

Block: 290950145012035

Block: 290950145022030

Block: 290950145022031

Block: 290950146032029

Block: 290950146043026

Block: 290950146043027

VTD: Blue Sub 8 No. 13 & 13N (part)

Block: 290950145022003

Block: 290950145022012

Block: 290950145022013

Block: 290950145022014

Block: 290950145022015

Block: 290950145022016

Block: 290950145022021

Block: 290950145022022

Block: 290950145022023

Block: 290950145022024

Block: 290950145022025

Block: 290950147011053

Block: 290950147011055

VTD: Blue Sub 8 No. 2

VTD: Blue Sub 8 No. 2A

VTD: Blue Sub 8 No. 3

VTD: Blue Sub 8 No. 5 & 5A

VTD: Blue Sub 8 No. 6

VTD: Blue Sub 8 No. 7

VTD: Blue Sub 8 No. 8

VTD: Blue Sub 8 No. 9

VTD: Blue Sub 8 No. 9A

VTD: Brooking No. 1

VTD: Brooking No. 10

VTD: Brooking No. 11

VTD: Brooking No. 12

VTD: Brooking No. 13

VTD: Brooking No. 14

VTD: Brooking No. 15

VTD: Brooking No. 16

VTD: Brooking No. 17

VTD: Brooking No. 18

VTD: Brooking No. 19

VTD: Brooking No. 2 & 2A

VTD: Brooking No. 20

VTD: Brooking No. 21

VTD: Brooking No. 22 & 22A

VTD: Brooking No. 23

VTD: Brooking No. 24

VTD: Brooking No. 25

VTD: Brooking No. 26

VTD: Brooking No. 27

VTD: Brooking No. 28

VTD: Brooking No. 3

VTD: Brooking No. 4

VTD: Brooking No. 5

VTD: Brooking No. 6

VTD: Brooking No. 7

VTD: Brooking No. 8

VTD: Brooking No. 9

VTD: Brooking No. 9A

VTD: Fort Osage No. 1,1A,2,& 3 (part)

Block: 290950147021002

Block: 290950148041000

Block: 290950148041003

Block: 290950148041004

Block: 290950177003027

Block: 290950177003028

Block: 290950177003063

Block: 290950177003064

Block: 290950177003071

Block: 290950177003078

VTD: KC WD1 PCT101

VTD: KC WD1 PCT102

VTD: KC WD1 PCT103

VTD: KC WD1 PCT104

VTD: KC WD1 PCT105

VTD: KC WD1 PCT106

VTD: KC WD1 PCT107

VTD: KC WD1 PCT108

VTD: KC WD1 PCT109

VTD: KC WD1 PCT110

VTD: KC WD1 PCT111

VTD: KC WD1 PCT511

VTD: KC WD10 PCT1001

VTD: KC WD10 PCT1002

VTD: KC WD10 PCT1003

VTD: KC WD10 PCT1004

VTD: KC WD10 PCT1005

VTD: KC WD10 PCT1006

VTD: KC WD10 PCT1008

VTD: KC WD10 PCT1009

VTD: KC WD10 PCT1010

VTD: KC WD10 PCT1011

VTD: KC WD10 PCT1012

VTD: KC WD10 PCT1013

VTD: KC WD10 PCT1014

VTD: KC WD10 PCT1015

VTD: KC WD10 PCT2201

VTD: KC WD11 PCT1101

VTD: KC WD11 PCT1102

VTD: KC WD11 PCT1103

VTD: KC WD11 PCT1104

VTD: KC WD11 PCT1105

VTD: KC WD11 PCT1106

VTD: KC WD11 PCT1107

VTD: KC WD11 PCT1108

VTD: KC WD11 PCT1109

VTD: KC WD11 PCT1110

VTD: KC WD11 PCT1209

VTD: KC WD12 PCT1201

VTD: KC WD12 PCT1202

VTD: KC WD12 PCT1203

VTD: KC WD12 PCT1204

VTD: KC WD12 PCT1205

VTD: KC WD12 PCT1206

VTD: KC WD12 PCT1207

VTD: KC WD12 PCT1208

VTD: KC WD12 PCT1210

VTD: KC WD12 PCT1305

VTD: KC WD12 PCT1306

VTD: KC WD12 PCT1307

VTD: KC WD12 PCT1308

VTD: KC WD12 PCT1309

VTD: KC WD12 PCT1310

VTD: KC WD13 PCT1301

VTD: KC WD13 PCT1302

VTD: KC WD13 PCT1303

VTD: KC WD13 PCT1304

VTD: KC WD13 PCT1501

VTD: KC WD13 PCT1502

VTD: KC WD14 PCT1401

VTD: KC WD14 PCT1402

VTD: KC WD14 PCT1403

VTD: KC WD14 PCT1404

VTD: KC WD14 PCT1405

VTD: KC WD14 PCT1406

VTD: KC WD14 PCT1407

VTD: KC WD14 PCT1408

VTD: KC WD14 PCT1409

VTD: KC WD14 PCT1410

VTD: KC WD14 PCT1411

VTD: KC WD14 PCT1412

VTD: KC WD14 PCT1413

VTD: KC WD15 PCT1414

VTD: KC WD15 PCT1503

VTD: KC WD15 PCT1504

VTD: KC WD15 PCT1505

VTD: KC WD15 PCT1506

VTD: KC WD15 PCT1507

VTD: KC WD15 PCT1508

VTD: KC WD15 PCT1509

VTD: KC WD15 PCT1512

VTD: KC WD15 PCT1513

VTD: KC WD15 PCT1514

VTD: KC WD15 PCT311

VTD: KC WD15 PCT314

VTD: KC WD15 PCT718

VTD: KC WD16 PCT1511

VTD: KC WD16 PCT1601

VTD: KC WD16 PCT1602

VTD: KC WD16 PCT1603

VTD: KC WD16 PCT1604

VTD: KC WD16 PCT1605

VTD: KC WD16 PCT1607

VTD: KC WD16 PCT1608

VTD: KC WD16 PCT1609

VTD: KC WD16 PCT1610

VTD: KC WD16 PCT1611

VTD: KC WD16 PCT1612

VTD: KC WD16 PCT1613

VTD: KC WD16 PCT1614

VTD: KC WD16 PCT1615

VTD: KC WD16 PCT1616

VTD: KC WD16 PCT717

VTD: KC WD17 PCT1606

VTD: KC WD17 PCT1617

VTD: KC WD17 PCT1618

VTD: KC WD17 PCT1701

VTD: KC WD17 PCT1702

VTD: KC WD17 PCT1703

VTD: KC WD17 PCT1704

VTD: KC WD17 PCT1705

VTD: KC WD17 PCT1706

VTD: KC WD17 PCT1707

VTD: KC WD17 PCT1708

VTD: KC WD17 PCT1712

VTD: KC WD17 PCT1814

VTD: KC WD18 PCT1801

VTD: KC WD18 PCT1802

VTD: KC WD18 PCT1803

VTD: KC WD18 PCT1804

VTD: KC WD18 PCT1805

VTD: KC WD18 PCT1806

VTD: KC WD18 PCT1807

VTD: KC WD18 PCT1808

VTD: KC WD18 PCT1809

VTD: KC WD18 PCT1810

VTD: KC WD18 PCT1812

VTD: KC WD18 PCT1813

VTD: KC WD18 PCT1816

VTD: KC WD19 PCT1709

VTD: KC WD19 PCT1710

VTD: KC WD19 PCT1815

VTD: KC WD19 PCT1817

VTD: KC WD19 PCT1903

VTD: KC WD19 PCT1905

VTD: KC WD19 PCT1906

VTD: KC WD19 PCT1907

VTD: KC WD19 PCT1908

VTD: KC WD19 PCT1909

VTD: KC WD19 PCT1910

VTD: KC WD19 PCT1911

VTD: KC WD19 PCT1912

VTD: KC WD19 PCT1913

VTD: KC WD19 PCT1914

VTD: KC WD19 PCT1916

VTD: KC WD19 PCT1917

VTD: KC WD19 PCT1918

VTD: KC WD19 PCT1919

VTD: KC WD19 PCT903

VTD: KC WD19 PCT912

VTD: KC WD2 PCT201

VTD: KC WD2 PCT202

VTD: KC WD2 PCT203

VTD: KC WD2 PCT204

VTD: KC WD2 PCT205

VTD: KC WD2 PCT206

VTD: KC WD2 PCT207

VTD: KC WD2 PCT208

VTD: KC WD2 PCT209

VTD: KC WD2 PCT210

VTD: KC WD2 PCT211

VTD: KC WD2 PCT212

VTD: KC WD2 PCT213

VTD: KC WD2 PCT214

VTD: KC WD2 PCT215

VTD: KC WD2 PCT216

VTD: KC WD20 PCT1901

VTD: KC WD20 PCT2002

VTD: KC WD20 PCT2003

VTD: KC WD20 PCT2004

VTD: KC WD20 PCT2005

VTD: KC WD20 PCT2006

VTD: KC WD20 PCT2007

VTD: KC WD20 PCT2008

VTD: KC WD20 PCT2009

VTD: KC WD20 PCT2010

VTD: KC WD22 PCT1007

VTD: KC WD22 PCT2202

VTD: KC WD22 PCT2203

VTD: KC WD22 PCT2204

VTD: KC WD22 PCT2205

VTD: KC WD22 PCT2206

VTD: KC WD22 PCT2207

VTD: KC WD22 PCT2208

VTD: KC WD22 PCT2209

VTD: KC WD22 PCT2210

VTD: KC WD22 PCT2211

VTD: KC WD22 PCT2212

VTD: KC WD22 PCT2213

VTD: KC WD23 PCT2301

VTD: KC WD23 PCT2302

VTD: KC WD23 PCT2303

VTD: KC WD23 PCT2304

VTD: KC WD23 PCT2305

VTD: KC WD23 PCT2306

VTD: KC WD23 PCT2307

VTD: KC WD23 PCT2308

VTD: KC WD23 PCT2309

VTD: KC WD23 PCT2310

VTD: KC WD23 PCT2311

VTD: KC WD23 PCT2312

VTD: KC WD23 PCT2313

VTD: KC WD23 PCT2314

VTD: KC WD23 PCT2315

VTD: KC WD23 PCT2316

VTD: KC WD23 PCT2317

VTD: KC WD23 PCT2318

VTD: KC WD24 PCT2401

VTD: KC WD24 PCT2402

VTD: KC WD24 PCT2403

VTD: KC WD24 PCT2404

VTD: KC WD24 PCT2405

VTD: KC WD24 PCT2406

VTD: KC WD24 PCT2407

VTD: KC WD24 PCT2408

VTD: KC WD24 PCT2409

VTD: KC WD24 PCT2410

VTD: KC WD24 PCT2412

VTD: KC WD24 PCT2413

VTD: KC WD24 PCT2414

VTD: KC WD24 PCT2415

VTD: KC WD24 PCT2416

VTD: KC WD24 PCT2417

VTD: KC WD24 PCT2418

VTD: KC WD24 PCT2419

VTD: KC WD24 PCT2420

VTD: KC WD24 PCT2421

VTD: KC WD24 PCT2422

VTD: KC WD24 PCT2423

VTD: KC WD24 PCT2424

VTD: KC WD24 PCT2425

VTD: KC WD24 PCT2426

VTD: KC WD24 PCT2427

VTD: KC WD24 PCT2428

VTD: KC WD24 PCT2429

VTD: KC WD24 PCT2430

VTD: KC WD24 PCT2431

VTD: KC WD24 PCT2432

VTD: KC WD24 PCT2601

VTD: KC WD25 PCT2001

VTD: KC WD25 PCT2501

VTD: KC WD25 PCT2503

VTD: KC WD25 PCT2504

VTD: KC WD25 PCT2505

VTD: KC WD25 PCT2506

VTD: KC WD25 PCT2507

VTD: KC WD25 PCT2508

VTD: KC WD25 PCT2509

VTD: KC WD25 PCT2510

VTD: KC WD25 PCT2511

VTD: KC WD25 PCT2602

VTD: KC WD26 PCT1711

VTD: KC WD26 PCT1902

VTD: KC WD26 PCT2502

VTD: KC WD26 PCT2603

VTD: KC WD26 PCT2604

VTD: KC WD26 PCT2605

VTD: KC WD26 PCT2606

VTD: KC WD26 PCT2607

VTD: KC WD26 PCT2608

VTD: KC WD26 PCT2609

VTD: KC WD26 PCT2610

VTD: KC WD26 PCT2611

VTD: KC WD26 PCT2612

VTD: KC WD3 PCT301

VTD: KC WD3 PCT302

VTD: KC WD3 PCT303

VTD: KC WD3 PCT304

VTD: KC WD3 PCT305

VTD: KC WD3 PCT306

VTD: KC WD3 PCT307

VTD: KC WD3 PCT308

VTD: KC WD3 PCT309

VTD: KC WD3 PCT310

VTD: KC WD3 PCT312

VTD: KC WD3 PCT313

VTD: KC WD3 PCT716

VTD: KC WD4 PCT401

VTD: KC WD4 PCT402

VTD: KC WD4 PCT403

VTD: KC WD4 PCT404

VTD: KC WD4 PCT405

VTD: KC WD4 PCT406

VTD: KC WD4 PCT407

VTD: KC WD4 PCT408

VTD: KC WD4 PCT409

VTD: KC WD5 PCT410

VTD: KC WD5 PCT502

VTD: KC WD5 PCT503

VTD: KC WD5 PCT504

VTD: KC WD5 PCT505

VTD: KC WD5 PCT506

VTD: KC WD5 PCT507

VTD: KC WD5 PCT508

VTD: KC WD5 PCT509

VTD: KC WD5 PCT510

VTD: KC WD6 PCT501

VTD: KC WD6 PCT601

VTD: KC WD6 PCT602

VTD: KC WD6 PCT603

VTD: KC WD6 PCT604

VTD: KC WD6 PCT605

VTD: KC WD6 PCT606

VTD: KC WD6 PCT607

VTD: KC WD6 PCT608

VTD: KC WD6 PCT609

VTD: KC WD6 PCT610

VTD: KC WD6 PCT611

VTD: KC WD6 PCT612

VTD: KC WD6 PCT801

VTD: KC WD7 PCT701

VTD: KC WD7 PCT702

VTD: KC WD7 PCT703

VTD: KC WD7 PCT704

VTD: KC WD7 PCT705

VTD: KC WD7 PCT706

VTD: KC WD7 PCT707

VTD: KC WD7 PCT708

VTD: KC WD7 PCT709

VTD: KC WD7 PCT710

VTD: KC WD7 PCT711

VTD: KC WD7 PCT712

VTD: KC WD7 PCT713

VTD: KC WD7 PCT714

VTD: KC WD7 PCT715

VTD: KC WD7 PCT719

VTD: KC WD8 PCT613

VTD: KC WD8 PCT802

VTD: KC WD8 PCT803

VTD: KC WD8 PCT804

VTD: KC WD8 PCT805

VTD: KC WD8 PCT806

VTD: KC WD8 PCT807

VTD: KC WD8 PCT808

VTD: KC WD8 PCT809

VTD: KC WD8 PCT810

VTD: KC WD8 PCT811

VTD: KC WD8 PCT813

VTD: KC WD9 PCT1904

VTD: KC WD9 PCT812

VTD: KC WD9 PCT901

VTD: KC WD9 PCT902

VTD: KC WD9 PCT904

VTD: KC WD9 PCT905

VTD: KC WD9 PCT906

VTD: KC WD9 PCT907

VTD: KC WD9 PCT908

VTD: KC WD9 PCT909

VTD: KC WD9 PCT910

VTD: KC WD9 PCT911

VTD: Prairie No. 1

VTD: Prairie No. 10,11,& 12

VTD: Prairie No. 13

VTD: Prairie No. 13A

VTD: Prairie No. 14

VTD: Prairie No. 15

VTD: Prairie No. 16

VTD: Prairie No. 17

VTD: Prairie No. 18 & 19

VTD: Prairie No. 2

VTD: Prairie No. 20

VTD: Prairie No. 20A & 20B

VTD: Prairie No. 20C

VTD: Prairie No. 21

VTD: Prairie No. 22

VTD: Prairie No. 23

VTD: Prairie No. 24,24B,25A,68

VTD: Prairie No. 24A

VTD: Prairie No. 24C

VTD: Prairie No. 25

VTD: Prairie No. 26,27,28,& 78

VTD: Prairie No. 29 & 30C (part)

Block: 290950142031005

Block: 290950142032005

Block: 290950142032015

Block: 290950142032016

Block: 290950142032018

Block: 290950142032019

Block: 290950142032023

VTD: Prairie No. 3 (part)

Block: 290950137031011

Block: 290950137031012

Block: 290950137031015

Block: 290950137031016

Block: 290950137031018

Block: 290950137031019

Block: 290950137031020

Block: 290950137031021

Block: 290950137031022

Block: 290950137031023

Block: 290950137031024

Block: 290950137031025

Block: 290950137031026

Block: 290950137031027

Block: 290950137031028

Block: 290950137031029

Block: 290950137031030

Block: 290950137031031

Block: 290950137031032

Block: 290950137031033

Block: 290950137031034

Block: 290950137031035

Block: 290950137031036

Block: 290950137031037

Block: 290950137031038

Block: 290950137031039

Block: 290950137031040

Block: 290950137031041

Block: 290950137031042

Block: 290950137031043

Block: 290950137031044

Block: 290950137031045

Block: 290950137031046

Block: 290950137031047

Block: 290950137031050

Block: 290950137031051

Block: 290950137031054

Block: 290950137032019

Block: 290950137033052

Block: 290950137033053

Block: 290950137033056

Block: 290950137033057

Block: 290950137033058

Block: 290950137033059

Block: 290950137033060

Block: 290950137033063

Block: 290950137033064

Block: 290950137033065

Block: 290950137033066

Block: 290950137033067

Block: 290950137033068

Block: 290950137033069

Block: 290950137033070

Block: 290950137033071

Block: 290950137033072

Block: 290950137033073

Block: 290950138021027

VTD: Prairie No. 30

VTD: Prairie No. 30A (part)

Block: 290950142031014

Block: 290950142031015

Block: 290950142031016

Block: 290950142031018

Block: 290950145021004

Block: 290950145021027

VTD: Prairie No. 31

VTD: Prairie No. 33

VTD: Prairie No. 34

VTD: Prairie No. 35

VTD: Prairie No. 37

VTD: Prairie No. 37A

VTD: Prairie No. 38

VTD: Prairie No. 39

VTD: Prairie No. 39A

VTD: Prairie No. 40

VTD: Prairie No. 40A & 44A (part)

Block: 290950179003002

VTD: Prairie No. 43 & 79 (part)

Block: 290950142042033

Block: 290950142042034

Block: 290950142042051

Block: 290950142042052

Block: 290950142042053

Block: 290950142042054

Block: 290950142042055

Block: 290950142042056

Block: 290950142042057

Block: 290950142042058

Block: 290950142043030

Block: 290950142043037

Block: 290950142043038

Block: 290950142043039

Block: 290950142043040

Block: 290950142043049

Block: 290950142043051

Block: 290950142043052

Block: 290950142043054

Block: 290950142043055

Block: 290950142043056

Block: 290950143003027

Block: 290950143003028

Block: 290950179003004

VTD: Prairie No. 45

VTD: Prairie No. 50A (part)

Block: 290950139013031

Block: 290950139013032

Block: 290950139013033

Block: 290950139013034

Block: 290950139013035

Block: 290950139013036

Block: 290950139013037

VTD: Prairie No. 50C,58,58A,58B,58C,58D,58E,58F,& 76 (part)

Block: 290950139011066

Block: 290950139011067

Block: 290950139012058

Block: 290950139012066

Block: 290950139012068

Block: 290950139012069

Block: 290950139012072

Block: 290950139012073

Block: 290950139012074

Block: 290950139012075

Block: 290950139012076

Block: 290950139012149

Block: 290950139012150

Block: 290950139012151

Block: 290950139012152

Block: 290950139013055

VTD: Prairie No. 51

VTD: Prairie No. 51A

VTD: Prairie No. 51B,51N,63,63A,63C,65,65A,65N,77,77A,77B,& 77N

VTD: Prairie No. 52

VTD: Prairie No. 52A

VTD: Prairie No. 53

VTD: Prairie No. 55 & 56 (part)

Block: 290950141111038

Block: 290950141111039

Block: 290950141111040

Block: 290950141111041

Block: 290950141111052

VTD: Prairie No. 57,72,73,73A,73B,73C,73N,73W,& 73X (part)

Block: 290950141111030

Block: 290950141111031

Block: 290950141111032

Block: 290950141111033

Block: 290950141111034

Block: 290950141111035

Block: 290950141111036

VTD: Prairie No. 59,59N,60,61,75B,75D,75E,75F,& 75G (part)

Block: 290950139011031

Block: 290950139011032

Block: 290950139011033

Block: 290950139011034

Block: 290950139011035

Block: 290950139011036

Block: 290950139011042

Block: 290950141121020

Block: 290950141121021

Block: 290950141121022

Block: 290950141121023

Block: 290950141121024

Block: 290950141121025

Block: 290950141121026

Block: 290950141121027

Block: 290950141121028

Block: 290950141121029

Block: 290950141121030

Block: 290950141121042

Block: 290950141121043

Block: 290950141121044

Block: 290950141121045

Block: 290950141121047

Block: 290950141121048

Block: 290950141121056

Block: 290950141121057

Block: 290950141121059

VTD: Prairie No. 62,71,74,75,75A,75C,& 75N (part)

Block: 290950139011045

Block: 290950139011065

Block: 290950141121046

Block: 290950141121058

VTD: Prairie No. 8 & 8B

VTD: Prairie No. 8A

VTD: Prairie No. 9

VTD: Sni-A-Bar No. 1,1B,& 1C (part)

Block: 290950145022002

Block: 290950145022010

Block: 290950145022011

Block: 290950145022020

Block: 290950145022044

VTD: Sni-A-Bar No. 14,75N,& 75X (part)

Block: 290950141011006

Block: 290950141011007

Block: 290950141011008

Block: 290950141011009

Block: 290950141011010

Block: 290950141011011

Block: 290950141011012

Block: 290950141011013

Block: 290950141011014

Block: 290950141011030

Block: 290950141011032

Block: 290950141011033

Block: 290950141011034

Block: 290950141011035

VTD: Sni-A-Bar No. 14A & 75A

VTD: Sni-A-Bar No. 15 & 15A

VTD: Sni-A-Bar No. 15B

VTD: Sni-A-Bar No. 16,83,& 93

VTD: Sni-A-Bar No. 19 (part)

Block: 290950141081001

Block: 290950141081002

Block: 290950141081003

Block: 290950141081004

Block: 290950141081005

Block: 290950141081006

Block: 290950141081007

Block: 290950141081008

Block: 290950141081009

Block: 290950141081010

Block: 290950141081011

VTD: Sni-A-Bar No. 20 & 70A

VTD: Sni-A-Bar No. 21,21B,70,& 71 (part)

Block: 290950141082000

Block: 290950141082001

Block: 290950141082002

Block: 290950141082003

Block: 290950141082004

Block: 290950141082005

Block: 290950141082006

Block: 290950141082007

Block: 290950141082008

Block: 290950141082009

Block: 290950141082010

Block: 290950141082011

Block: 290950141082012

Block: 290950141082013

Block: 290950141082014

Block: 290950141082015

Block: 290950141082016

Block: 290950141082017

Block: 290950141082018

Block: 290950141082025

Block: 290950193001050

Block: 290950193001051

Block: 290950193001052

Block: 290950193001053

Block: 290950193001054

VTD: Sni-A-Bar No. 22

VTD: Sni-A-Bar No. 23

VTD: Sni-A-Bar No. 23A

VTD: Sni-A-Bar No. 24

VTD: Sni-A-Bar No. 25,72A,& 72B (part)

Block: 290950141083035

Block: 290950141142010

Block: 290950141142011

Block: 290950141142042

VTD: Sni-A-Bar No. 26 & 26N

VTD: Sni-A-Bar No. 27

VTD: Sni-A-Bar No. 31

VTD: Sni-A-Bar No. 31A,67,78A,& 78B

VTD: Sni-A-Bar No. 31B

VTD: Sni-A-Bar No. 32 & 78N

VTD: Sni-A-Bar No. 33

VTD: Sni-A-Bar No. 34,34A,& 74 (part)

Block: 290950141111042

Block: 290950141111043

Block: 290950141111044

Block: 290950141111045

Block: 290950141111046

VTD: Sni-A-Bar No. 35

VTD: Sni-A-Bar No. 35A

VTD: Sni-A-Bar No. 36,36A,& 79A

VTD: Sni-A-Bar No. 40 & 40B

VTD: Sni-A-Bar No. 40A & 41

VTD: Sni-A-Bar No. 40D & 40E

VTD: Sni-A-Bar No. 42,42N,42X,42Y,42Z,44,44X,44Z,45,45A,45B,47,48,& 81C (part)

Block: 290950140021003

Block: 290950140021010

Block: 290950140021022

Block: 290950140021023

Block: 290950140071047

Block: 290950140071048

Block: 290950140071049

Block: 290950140071050

Block: 290950140071051

Block: 290950140071052

Block: 290950140071053

Block: 290950140071058

Block: 290950140071059

Block: 290950140071060

Block: 290950140071061

Block: 290950140071062

Block: 290950140071063

Block: 290950140071064

Block: 290950140071066

Block: 290950140071067

Block: 290950140071068

Block: 290950140071069

Block: 290950140071070

Block: 290950140071080

Block: 290950140071081

Block: 290950140071082

Block: 290950140071083

Block: 290950140071085

Block: 290950140071086

Block: 290950140071088

Block: 290950140071093

Block: 290950140071094

Block: 290950140071095

Block: 290950141011017

Block: 290950141011018

Block: 290950141011021

VTD: Sni-A-Bar No. 50 & 91

VTD: Sni-A-Bar No. 51,51A,& 94A

VTD: Sni-A-Bar No. 53 & 92

VTD: Sni-A-Bar No. 55

VTD: Sni-A-Bar No. 57

VTD: Sni-A-Bar No. 68 & 68Z (part)

Block: 290950141142003

Block: 290950141142004

Block: 290950141142005

Block: 290950141142006

Block: 290950141142041

VTD: Sni-A-Bar No. 76 & 76A

VTD: Sni-A-Bar No. 77

VTD: Sni-A-Bar No. 78,78X,79,79N,84,84A,84B,84C,& 85

VTD: Sni-A-Bar No. 86,87,88,88A,88B,& 88C (part)

Block: 290950140021004

Block: 290950140021005

Block: 290950140021007

Block: 290950140021008

Block: 290950140021009

Block: 290950140021011

Block: 290950140021012

Block: 290950140021014

Block: 290950140021015

Block: 290950140021016

Block: 290950140021017

Block: 290950140021018

Block: 290950140021019

Block: 290950140021020

Block: 290950140021021

Block: 290950140021024

Block: 290950140021025

Block: 290950140021026

Block: 290950140021027

Block: 290950140022006

Block: 290950140022007

Block: 290950140022008

Block: 290950140022009

Block: 290950140022010

Block: 290950140022011

Block: 290950140022012

Block: 290950140022013

Block: 290950140022014

Block: 290950140022015

Block: 290950140022016

Block: 290950140022017

Block: 290950140022018

Block: 290950140022019

Block: 290950140042003

Block: 290950140042004

Block: 290950140042005

Block: 290950140042015

Block: 290950140042016

Block: 290950140042017

Block: 290950140042018

Block: 290950140042019

Block: 290950140042020

Block: 290950140042021

Block: 290950140042022

Block: 290950140042023

Block: 290950140051012

Block: 290950140051013

Block: 290950140051014

Block: 290950140051015

Block: 290950140051016

Block: 290950140051017

Block: 290950140051038

Block: 290950140061033

Block: 290950140061034

Block: 290950140061057

Block: 290950141111007

Block: 290950141111008

Block: 290950141111053

Block: 290950141111054

Block: 290950141121000

Block: 290950141121001

Block: 290950141121002

Block: 290950141121003

Block: 290950141121007

Block: 290950141121008

Block: 290950141121009

Block: 290950141121012

Block: 290950141121061

VTD: Sni-A-Bar No. 94,94B,95,& 96

VTD: Van Buren No. 1,1A,1B,1C,2,2A,2N,& 2X

VTD: Van Buren No. 11N,19,19A,19B,19C,19D,20N,21,21N,23,& 24

VTD: Van Buren No. 25,26,27,28,29,30,& 32

VTD: Van Buren No. 3,4,5,6,6A,7,& 8 (part)

Block: 290950139011001

Block: 290950139011009

Block: 290950139011010

Block: 290950139011011

Block: 290950139011013

Block: 290950139011014

Block: 290950139011015

Block: 290950139011016

Block: 290950139011017

Block: 290950139011018

Block: 290950139011019

Block: 290950139011020

Block: 290950139011021

Block: 290950139011024

Block: 290950139011025

Block: 290950139011026

Block: 290950139011027

Block: 290950139011028

Block: 290950139011029

Block: 290950139011030

Block: 290950139011037

Block: 290950139011038

Block: 290950139011039

Block: 290950139011040

Block: 290950139011041

Block: 290950139011043

Block: 290950139011046

Block: 290950139011047

Block: 290950139011048

Block: 290950139011049

Block: 290950139011050

Block: 290950139011052

Block: 290950139011053

Block: 290950139011054

Block: 290950139011055

Block: 290950139011056

Block: 290950139011058

Block: 290950139011059

Block: 290950139011060

Block: 290950139011069

Block: 290950139011070

Block: 290950139011074

Block: 290950139011075

Block: 290950141121050

Block: 290950141121052

Block: 290950141121060

Block: 290950141121062

VTD: Van Buren No. 31 & 33

VTD: Van Buren No. 34,35,36,& 37

VTD: Van Buren No. 38,39,40,40A,40B,40C,40D,40N,& 43

VTD: Van Buren No. 41 & 42

VTD: Van Buren No. 9,10,10A,11,11A,12,13,14,15,17,18,& 20

VTD: Washington No. 1

VTD: Washington No. 10 & 10N

VTD: Washington No. 11

VTD: Washington No. 12

VTD: Washington No. 13

VTD: Washington No. 14

VTD: Washington No. 15

VTD: Washington No. 16

VTD: Washington No. 17

VTD: Washington No. 2

VTD: Washington No. 3

VTD: Washington No. 4

VTD: Washington No. 5

VTD: Washington No. 6

VTD: Washington No. 7

VTD: Washington No. 8

VTD: Washington No. 9

Lafayette MO County

Ray MO County

Saline MO County

(L. 2011 H.B. 193)

*Effective 6-03-11, see § 21.250. H.B. 193 was vetoed on April 30, 2011. The veto was overridden on May 4, 2011.



Section 128.456 Sixth congressional district (2010 census)

Effective 03 Jun 2011, see footnote

Title IX SUFFRAGE AND ELECTIONS

*128.456. Sixth congressional district (2010 census) — The sixth congressional district shall be composed of the following:

Adair MO County

Andrew MO County

Atchison MO County

Audrain MO County (part)

VTD: Benton City (part)

Block: 290079502003190

Block: 290079502003440

Block: 290079502003441

Block: 290079502003442

Block: 290079502003443

Block: 290079502003444

Block: 290079502003445

Block: 290079502003446

Block: 290079502003447

Block: 290079502003448

Block: 290079502003449

Block: 290079502003450

Block: 290079502003451

Block: 290079502003452

Block: 290079502003453

Block: 290079502003457

Block: 290079502003458

Block: 290079502003459

Block: 290079502003460

Block: 290079502003461

Block: 290079502003462

Block: 290079502003463

Block: 290079502003464

Block: 290079502003465

Block: 290079502003466

Block: 290079502003473

Block: 290079502004001

Block: 290079502004002

Block: 290079502004003

Block: 290079502004004

Block: 290079502004005

Block: 290079502004006

Block: 290079502004007

Block: 290079502004008

Block: 290079502004010

Block: 290079502004011

Block: 290079502004012

Block: 290079502004013

Block: 290079502004018

Block: 290079502004019

Block: 290079502004020

Block: 290079502004021

Block: 290079502004022

Block: 290079502004023

Block: 290079502004024

Block: 290079502004025

Block: 290079502004026

Block: 290079502004027

Block: 290079502004029

Block: 290079502004030

Block: 290079502004031

Block: 290079502004035

Block: 290079502004036

Block: 290079502004037

Block: 290079502004038

Block: 290079502004039

Block: 290079502004040

Block: 290079502004041

Block: 290079502004042

Block: 290079502004043

Block: 290079502004044

Block: 290079502004045

Block: 290079502004046

Block: 290079502004047

Block: 290079502004048

Block: 290079502004049

Block: 290079502004050

Block: 290079502004051

Block: 290079502004052

Block: 290079502004053

Block: 290079502004054

Block: 290079502004055

Block: 290079502004057

Block: 290079502004058

Block: 290079502004060

Block: 290079502004086

Block: 290079502004087

Block: 290079502004088

Block: 290079502004089

Block: 290079502004090

Block: 290079502004091

Block: 290079502004092

Block: 290079502004093

Block: 290079502004094

Block: 290079502004095

Block: 290079502004097

Block: 290079502004098

Block: 290079502004100

Block: 290079502004101

Block: 290079502004170

Block: 290079502004171

VTD: Farber

VTD: I E Cuivre

VTD: Laddonia

VTD: Martinsburg (part)

Block: 290079502002011

Block: 290079502002012

Block: 290079502002079

Block: 290079502002080

Block: 290079502002081

Block: 290079502002082

Block: 290079502002086

Block: 290079502002087

Block: 290079502002088

Block: 290079502002089

Block: 290079502002100

Block: 290079502002101

Block: 290079502003179

Block: 290079502003181

Block: 290079502003182

Block: 290079502003185

Block: 290079502003186

Block: 290079502003187

Block: 290079502003188

Block: 290079502003189

Block: 290079502003191

Block: 290079502003192

Block: 290079502003193

Block: 290079502003194

Block: 290079502003195

Block: 290079502003196

Block: 290079502003197

Block: 290079502003198

Block: 290079502003199

Block: 290079502003200

Block: 290079502003201

Block: 290079502003202

Block: 290079502003203

Block: 290079502003204

Block: 290079502003205

Block: 290079502003351

Block: 290079502003352

Block: 290079502003353

Block: 290079502003356

Block: 290079502003357

Block: 290079502003358

Block: 290079502003359

Block: 290079502003396

Block: 290079502003397

Block: 290079502003398

Block: 290079502003399

Block: 290079502003400

Block: 290079502003401

Block: 290079502003402

Block: 290079502003403

Block: 290079502003404

Block: 290079502003405

Block: 290079502003406

Block: 290079502003407

Block: 290079502003408

Block: 290079502003409

Block: 290079502003410

Block: 290079502003411

Block: 290079502003412

Block: 290079502003413

Block: 290079502003414

Block: 290079502003415

Block: 290079502003416

Block: 290079502003417

Block: 290079502003418

Block: 290079502003419

Block: 290079502003420

Block: 290079502003421

Block: 290079502003422

Block: 290079502003423

Block: 290079502003424

Block: 290079502003425

Block: 290079502003426

Block: 290079502003427

Block: 290079502003428

Block: 290079502003429

Block: 290079502003430

Block: 290079502003431

Block: 290079502003432

Block: 290079502003433

Block: 290079502003436

Block: 290079502003437

Block: 290079502003438

Block: 290079502003439

Block: 290079502003454

Block: 290079502003455

Block: 290079502003456

Block: 290079502003467

Block: 290079502003468

Block: 290079502003469

Block: 290079502003470

Block: 290079502003471

Block: 290079502003472

Block: 290079502003486

Block: 290079502003487

Block: 290079502003495

Block: 290079502004000

Block: 290079502004028

Block: 290079502004032

Block: 290079502004033

Block: 290079502004034

Block: 290079502004168

Buchanan MO County

Caldwell MO County

Carroll MO County

Chariton MO County

Clark MO County

Clay MO County (part)

VTD: FR 1

VTD: FR 2

VTD: FR 3

VTD: FR 4

VTD: FR 5

VTD: Gal 17

VTD: KC 21 Lib 1

VTD: KC 21 Lib 2

VTD: KC 21 Lib 3

VTD: KC 21 Pl 1

VTD: KC 21-1

VTD: KC 21-10

VTD: KC 21-12 (part)

Block: 290470212052031

Block: 290470212052032

Block: 290470212052033

Block: 290470212053000

Block: 290470212053001

Block: 290470212053002

Block: 290470212053003

Block: 290470212053004

Block: 290470212053005

Block: 290470212053006

Block: 290470212053007

Block: 290470212053008

Block: 290470212053009

Block: 290470212053010

Block: 290470212053011

Block: 290470212053012

Block: 290470212053013

Block: 290470212053014

Block: 290470212053015

Block: 290470212053016

Block: 290470212053017

Block: 290470212053018

Block: 290470212053019

Block: 290470212053020

Block: 290470212053021

Block: 290470212053022

Block: 290470212053023

Block: 290470212053024

Block: 290470212053025

Block: 290470212053026

Block: 290470212053027

Block: 290470212053028

Block: 290470212053029

Block: 290470212053030

Block: 290470212053031

Block: 290470212053032

Block: 290470212053033

Block: 290470212053034

Block: 290470212053035

Block: 290470212053036

Block: 290470212053037

Block: 290470212053038

Block: 290470212053039

Block: 290470212053040

Block: 290470212053041

Block: 290470212053042

Block: 290470212053043

Block: 290470212053044

Block: 290470212062000

Block: 290470212062001

Block: 290470212062002

Block: 290470212062003

Block: 290470212062004

Block: 290470212062005

Block: 290470212062006

Block: 290470212062007

Block: 290470212062008

Block: 290470212062009

Block: 290470212062010

Block: 290470212062011

Block: 290470212062012

Block: 290470212062013

Block: 290470212062014

Block: 290470212062015

Block: 290470212062016

Block: 290470212062017

Block: 290470212062018

Block: 290470212062019

Block: 290470212062020

Block: 290470212062021

Block: 290470212062022

Block: 290470212062023

Block: 290470212062024

Block: 290470212062025

Block: 290470212062026

Block: 290470212062027

Block: 290470212062028

Block: 290470212062029

Block: 290470212062030

Block: 290470212062031

Block: 290470212062032

Block: 290470212062044

Block: 290470212062045

Block: 290470212063000

Block: 290470212063001

Block: 290470212063002

Block: 290470212063003

Block: 290470212063004

Block: 290470212063005

Block: 290470212063006

Block: 290470212063007

Block: 290470212063008

Block: 290470212063009

Block: 290470212063010

Block: 290470212063011

Block: 290470212063012

Block: 290470212063013

Block: 290470212063022

Block: 290470212063023

Block: 290470213031010

Block: 290470213031011

Block: 290470213031012

Block: 290470213031013

Block: 290470213031014

Block: 290470213031015

Block: 290470213031016

Block: 290470213031017

Block: 290470213031018

Block: 290470213031019

Block: 290470213031020

Block: 290470213031021

Block: 290470213031022

Block: 290470213031023

Block: 290470213031024

Block: 290470213031025

Block: 290470213031026

Block: 290470213031030

Block: 290470213032010

Block: 290470213032011

Block: 290470213032012

Block: 290470213032013

Block: 290470213032014

Block: 290470213032015

Block: 290470213032016

Block: 290470213072021

Block: 290470213072022

Block: 290470213072023

Block: 290470213072024

Block: 290470213072025

Block: 290470213072026

Block: 290470213072034

Block: 290470213072035

Block: 290470213072038

Block: 290470213072039

Block: 290470213073007

Block: 290470213073018

Block: 290470213073019

Block: 290470213073020

Block: 290470213073021

Block: 290470213073040

Block: 290470213073041

Block: 290470213073042

Block: 290470213073043

Block: 290470213073044

Block: 290470213073045

Block: 290470213073046

Block: 290470213073047

Block: 290470213073048

Block: 290470213073049

Block: 290470213073050

Block: 290470213073051

Block: 290470213073052

Block: 290470213073053

Block: 290470213073054

Block: 290470213073055

Block: 290470213073056

Block: 290470213073057

Block: 290470213091039

Block: 290470213091040

Block: 290470213091041

Block: 290470213091042

Block: 290470213091043

Block: 290470213091044

Block: 290470213091045

Block: 290470213091046

Block: 290470213091054

Block: 290470213091079

Block: 290470213091080

Block: 290470213091081

Block: 290470213091082

Block: 290470213101006

Block: 290470213101007

Block: 290470213101008

Block: 290470213101013

Block: 290470213101014

Block: 290470213101015

Block: 290470213102025

Block: 290470213102026

Block: 290470213102027

Block: 290470213102028

Block: 290470213102029

Block: 290470213102030

VTD: KC 21-13

VTD: KC 21-15

VTD: KC 21-16

VTD: KC 21-17

VTD: KC 21-2

VTD: KC 21-25 (part)

Block: 290470212051031

Block: 290470212061000

Block: 290470212061001

Block: 290470212061002

Block: 290470212061003

Block: 290470212061004

Block: 290470212061005

Block: 290470212061006

Block: 290470212061007

Block: 290470212061008

Block: 290470212061009

Block: 290470212061010

Block: 290470212061011

Block: 290470212071052

Block: 290470212071056

Block: 290470212081000

Block: 290470212081001

Block: 290470212082000

Block: 290470212083000

Block: 290470212083001

Block: 290470212083002

Block: 290470212083003

Block: 290470212083004

Block: 290470212083005

Block: 290470212083006

Block: 290470212083007

Block: 290470212083008

Block: 290470212083009

Block: 290470212083010

Block: 290470212083011

Block: 290470212083012

Block: 290470212083013

Block: 290470212083014

Block: 290470212083015

Block: 290470212083016

Block: 290470212083017

Block: 290470212083018

Block: 290470212083019

Block: 290470212083020

Block: 290470212083021

Block: 290470212083022

Block: 290470212083023

Block: 290470212083024

Block: 290470212083025

Block: 290470212083026

Block: 290470212083027

VTD: KC 21-26

VTD: Kry 1

VTD: Kry 2

VTD: Kry 3

VTD: Kry 4

VTD: Lib 1

VTD: Lib 10

VTD: Lib 11

VTD: Lib 12

VTD: Lib 13

VTD: Lib 14

VTD: Lib 2

VTD: Lib 3

VTD: Lib 4

VTD: Lib 5

VTD: Lib 6

VTD: Lib 7

VTD: Lib 8

VTD: Lib 9

VTD: Pl 1

VTD: Pl 2

VTD: Pl 3

VTD: Wash 1

VTD: Wash 2

VTD: Wash 3

Clinton MO County

Daviess MO County

DeKalb MO County

Gentry MO County

Grundy MO County

Harrison MO County

Holt MO County

Jackson MO County (part)

VTD: Blue Sub 3 No. 12 & 13 (part)

Block: 290950150001004

Block: 290950150001005

Block: 290950150001006

Block: 290950150001007

Block: 290950150001008

Block: 290950150001009

Block: 290950150001010

Block: 290950150001011

Block: 290950150001013

Block: 290950150001014

Block: 290950150001015

Block: 290950150001016

Block: 290950150001017

Block: 290950150001037

Block: 290950150001054

Block: 290950150001056

Block: 290950150001057

Block: 290950150001059

Block: 290950150001064

Block: 290950150001080

Block: 290950150001081

Block: 290950150001082

Block: 290950150001083

Block: 290950150001084

Block: 290950150001085

Block: 290950150001086

VTD: Blue Sub 8 No. 12,12A,& 12B (part)

Block: 290950145022028

Block: 290950145022029

Block: 290950145022032

Block: 290950145022033

Block: 290950145022034

Block: 290950145022054

Block: 290950145022055

VTD: Blue Sub 8 No. 13 & 13N (part)

Block: 290950145022026

Block: 290950145022027

Block: 290950145022056

Block: 290950145022057

Block: 290950145022058

Block: 290950145022059

VTD: Fort Osage No. 1,1A,2,& 3 (part)

Block: 290950148041001

Block: 290950148041002

Block: 290950148041005

Block: 290950148041007

Block: 290950148041039

Block: 290950150001071

Block: 290950150001072

Block: 290950150001076

Block: 290950150001077

Block: 290950177001000

Block: 290950177001001

Block: 290950177001002

Block: 290950177001003

Block: 290950177001004

Block: 290950177001005

Block: 290950177001006

Block: 290950177001008

Block: 290950177001009

Block: 290950177001010

Block: 290950177001011

Block: 290950177001012

Block: 290950177001013

Block: 290950177001014

Block: 290950177001015

Block: 290950177001016

Block: 290950177001017

Block: 290950177001018

Block: 290950177001019

Block: 290950177001020

Block: 290950177001021

Block: 290950177001022

Block: 290950177001023

Block: 290950177001026

Block: 290950177001027

Block: 290950177001028

Block: 290950177001035

Block: 290950177001036

Block: 290950177003000

Block: 290950177003001

Block: 290950177003002

Block: 290950177003003

Block: 290950177003004

Block: 290950177003005

Block: 290950177003006

Block: 290950177003007

Block: 290950177003008

Block: 290950177003009

Block: 290950177003010

Block: 290950177003011

Block: 290950177003012

Block: 290950177003013

Block: 290950177003014

Block: 290950177003015

Block: 290950177003016

Block: 290950177003017

Block: 290950177003018

Block: 290950177003019

Block: 290950177003020

Block: 290950177003021

Block: 290950177003024

Block: 290950177003025

Block: 290950177003026

Block: 290950177003029

Block: 290950177003072

Block: 290950177003073

Block: 290950177003074

Block: 290950177003075

Block: 290950177003076

Block: 290950177003077

VTD: Fort Osage No. 11,12,& 15N

VTD: Fort Osage No. 16,17,17A,19,& 20

VTD: Fort Osage No. 21

VTD: Fort Osage No. 27 & 28

VTD: Fort Osage No. 4

VTD: Fort Osage No. 5 & 30

VTD: Fort Osage No. 6

VTD: Fort Osage No. 7,8,25,& 26

VTD: Fort Osage No. 9

VTD: Prairie No. 29 & 30C (part)

Block: 290950142031001

Block: 290950142031002

Block: 290950142031025

Block: 290950142032000

Block: 290950142032001

Block: 290950142032002

Block: 290950142032004

Block: 290950142032017

Block: 290950142032020

Block: 290950142032021

Block: 290950142032022

Block: 290950142032024

VTD: Prairie No. 3 (part)

Block: 290950137031013

Block: 290950137031014

Block: 290950137031017

VTD: Prairie No. 30A (part)

Block: 290950142031003

Block: 290950142031004

Block: 290950142031006

Block: 290950142031007

Block: 290950142031008

Block: 290950142031009

Block: 290950142031010

Block: 290950142031011

Block: 290950142031012

Block: 290950142031013

Block: 290950142031021

Block: 290950142031022

Block: 290950142031023

Block: 290950142031024

VTD: Prairie No. 30B,82,& 82A

VTD: Prairie No. 4

VTD: Prairie No. 40A & 44A (part)

Block: 290950179003000

Block: 290950179003005

Block: 290950179003006

Block: 290950185001051

Block: 290950186001019

Block: 290950186001023

Block: 290950186001025

Block: 290950186001026

Block: 290950186001027

Block: 290950186001028

Block: 290950186001033

Block: 290950186002004

Block: 290950186002005

Block: 290950186002006

Block: 290950186002014

Block: 290950186002015

Block: 290950186002016

VTD: Prairie No. 41,42,& 81

VTD: Prairie No. 43 & 79 (part)

Block: 290950142043050

Block: 290950142043053

Block: 290950185001048

Block: 290950185001049

Block: 290950185001050

Block: 290959891001038

Block: 290959891001039

Block: 290959891001040

Block: 290959891001043

Block: 290959891001044

VTD: Prairie No. 46,67,67A,& 67B

VTD: Prairie No. 47

VTD: Prairie No. 48

VTD: Prairie No. 49

VTD: Prairie No. 5

VTD: Prairie No. 50

VTD: Prairie No. 50A (part)

Block: 290950139041016

Block: 290950139041018

Block: 290950139042001

Block: 290950139042002

Block: 290950139042003

Block: 290950139042004

Block: 290950139042005

Block: 290950139042006

Block: 290950139042007

Block: 290950139042008

Block: 290950139042010

Block: 290950139042011

Block: 290950139042012

Block: 290950139042013

Block: 290950139042014

Block: 290950139043026

Block: 290950139043027

Block: 290950139043028

Block: 290950139043030

Block: 290950139043031

VTD: Prairie No. 50B

VTD: Prairie No. 50C,58,58A,58B,58C,58D,58E,58F,& 76 (part)

Block: 290950139013023

Block: 290950139013024

Block: 290950139013025

Block: 290950139013026

Block: 290950139013027

Block: 290950139013028

Block: 290950139013029

Block: 290950139013030

Block: 290950139043000

Block: 290950139043001

Block: 290950139043033

Block: 290950139161004

Block: 290950139161005

Block: 290950139161006

Block: 290950139161007

Block: 290950139161008

Block: 290950139161009

Block: 290950139161010

Block: 290950139161011

Block: 290950139161013

Block: 290950139161014

Block: 290950139161015

Block: 290950139161016

Block: 290950139161017

Block: 290950139161018

Block: 290950139161020

Block: 290950139162050

Block: 290950139162051

Block: 290950139162056

VTD: Prairie No. 50D

VTD: Prairie No. 55 & 56 (part)

Block: 290950141201024

Block: 290950141201025

Block: 290950141201026

Block: 290950141201027

Block: 290950141201028

Block: 290950141201029

Block: 290950141201030

Block: 290950141201031

Block: 290950141201032

Block: 290950141201033

Block: 290950141201034

Block: 290950141201035

Block: 290950141201037

Block: 290950141201038

Block: 290950141201039

Block: 290950141201040

Block: 290950141201043

Block: 290950141201044

VTD: Prairie No. 57,72,73,73A,73B,73C,73N,73W,& 73X (part)

Block: 290950141111037

Block: 290950141201019

Block: 290950141201020

Block: 290950141201021

Block: 290950141201022

Block: 290950141201036

Block: 290950141201041

Block: 290950141201042

Block: 290950141201051

Block: 290950141201052

Block: 290959891001026

Block: 290959891001029

Block: 290959891001030

Block: 290959891001031

Block: 290959891001035

Block: 290959891001048

Block: 290959891001049

Block: 290959891001050

Block: 290959891001051

Block: 290959891001052

Block: 290959891001053

Block: 290959891001054

Block: 290959891001055

Block: 290959891001064

Block: 290959891001065

Block: 290959891001068

VTD: Prairie No. 59,59N,60,61,75B,75D,75E,75F,& 75G (part)

Block: 290950141201046

Block: 290950141201054

Block: 290950141201055

Block: 290950141201056

Block: 290950141201057

Block: 290950141201058

Block: 290950141201060

Block: 290950141201067

VTD: Prairie No. 6

VTD: Prairie No. 62,71,74,75,75A,75C,& 75N (part)

Block: 290950139011044

Block: 290950139013000

Block: 290950139013001

Block: 290950139013002

Block: 290950139013003

Block: 290950139013004

Block: 290950139013005

Block: 290950139013006

Block: 290950139013008

Block: 290950139013013

Block: 290950139013015

Block: 290950139013016

Block: 290950139013019

Block: 290950139013020

Block: 290950139013021

Block: 290950139161000

Block: 290950139161001

Block: 290950139161002

Block: 290950139161003

Block: 290950141201045

Block: 290950141201047

Block: 290950141201048

Block: 290950141201049

Block: 290950141201050

Block: 290950141201053

Block: 290950141201059

Block: 290950141201061

Block: 290950141201062

Block: 290950141201063

Block: 290950141201064

Block: 290950141201065

Block: 290950141201066

Block: 290950141201068

Block: 290950141201069

Block: 290959891001045

Block: 290959891001046

Block: 290959891001047

Block: 290959891001057

Block: 290959891001058

Block: 290959891001059

Block: 290959891001060

Block: 290959891001063

Block: 290959891001066

Block: 290959891001069

VTD: Prairie No. 66 & 66F

VTD: Prairie No. 66A,66B,66C,& 66G

VTD: Prairie No. 66D & 66E

VTD: Prairie No. 69

VTD: Prairie No. 7

VTD: Prairie No. 70,70A,70B,70C,& 70D

VTD: Sni-A-Bar No. 1,1B,& 1C (part)

Block: 290950145022007

Block: 290950145022008

Block: 290950145022009

Block: 290950145022017

Block: 290950145022018

Block: 290950145022019

Block: 290950145022042

Block: 290950145022043

Block: 290950145022045

Block: 290950145022046

Block: 290950145022047

Block: 290950145022048

Block: 290950145022049

Block: 290950145022050

Block: 290950145022051

Block: 290950145022052

Block: 290950145022053

Block: 290950145022060

Block: 290950145022061

Block: 290950145022062

Block: 290950145022063

Block: 290950145022064

Block: 290950145022065

Block: 290950145022066

Block: 290950145022068

Block: 290950145022070

Block: 290950193001005

Block: 290950193001006

Block: 290950193001007

Block: 290950193001008

VTD: Sni-A-Bar No. 10

VTD: Sni-A-Bar No. 11

VTD: Sni-A-Bar No. 11A

VTD: Sni-A-Bar No. 14,75N,& 75X (part)

Block: 290950141011003

Block: 290950141011004

Block: 290950149052013

Block: 290950149052014

Block: 290950149052015

Block: 290950149052016

Block: 290950149052017

VTD: Sni-A-Bar No. 17,17N,17X,17Z,& 69

VTD: Sni-A-Bar No. 18,68N,& 68X

VTD: Sni-A-Bar No. 19 (part)

Block: 290950193002001

Block: 290950193002002

Block: 290950193002003

Block: 290950193002004

Block: 290950193002020

VTD: Sni-A-Bar No. 1A

VTD: Sni-A-Bar No. 2 & 3A

VTD: Sni-A-Bar No. 21,21B,70,& 71 (part)

Block: 290950193001026

VTD: Sni-A-Bar No. 25,72A,& 72B (part)

Block: 290950141142016

Block: 290950141142017

Block: 290950141142018

Block: 290950141142019

Block: 290950141142040

Block: 290950193001055

Block: 290950193001056

Block: 290950193001057

Block: 290950193001058

Block: 290950193001059

Block: 290950193001060

Block: 290950193001061

Block: 290950193001062

Block: 290950193001063

Block: 290950193001064

Block: 290950193001065

Block: 290950193001074

Block: 290950193001075

Block: 290950193001077

Block: 290950193001079

Block: 290950193001080

Block: 290950193001081

Block: 290950193001085

Block: 290950193001086

Block: 290950193001087

Block: 290950193001088

Block: 290950193001089

Block: 290950193001090

Block: 290950193001091

Block: 290950193001092

Block: 290950193001093

Block: 290950193001094

Block: 290950193001096

Block: 290959891001015

Block: 290959891001016

Block: 290959891001017

VTD: Sni-A-Bar No. 29 & 73

VTD: Sni-A-Bar No. 3 & 3B

VTD: Sni-A-Bar No. 30

VTD: Sni-A-Bar No. 30A,30B,30C,& 30D

VTD: Sni-A-Bar No. 34,34A,& 74 (part)

Block: 290950141141009

Block: 290950141141010

Block: 290950141141011

Block: 290950141141012

Block: 290950141141013

Block: 290950141141014

Block: 290950141141015

Block: 290950141141020

Block: 290950141141021

Block: 290950141201000

Block: 290950141201001

Block: 290950141201002

Block: 290950141201003

Block: 290950141201004

Block: 290950141201005

Block: 290950141201006

Block: 290950141201007

Block: 290950141201008

Block: 290950141201009

Block: 290950141201010

Block: 290950141201011

Block: 290950141201012

Block: 290950141201013

Block: 290950141201014

Block: 290950141201015

Block: 290950141201023

Block: 290950141201070

VTD: Sni-A-Bar No. 37,38,& 39

VTD: Sni-A-Bar No. 4 & 4N

VTD: Sni-A-Bar No. 42,42N,42X,42Y,42Z,44,44X,44Z,45,45A,45B,47,48,& 81C (part)

Block: 290950140071002

Block: 290950140071003

Block: 290950140071004

Block: 290950140071005

Block: 290950140071006

Block: 290950140071011

Block: 290950140071012

Block: 290950140071013

Block: 290950140071014

Block: 290950140071018

Block: 290950140071025

Block: 290950140071026

Block: 290950140071027

Block: 290950140071028

Block: 290950140071029

Block: 290950140071030

Block: 290950140071031

Block: 290950140071032

Block: 290950140071038

Block: 290950140071041

Block: 290950140071044

Block: 290950140071045

Block: 290950140071046

Block: 290950140071054

Block: 290950140071055

Block: 290950140071056

Block: 290950140071057

Block: 290950140071096

Block: 290950140071097

Block: 290950149032075

Block: 290950149032076

Block: 290950149032077

Block: 290950149032106

Block: 290950149032135

VTD: Sni-A-Bar No. 49

VTD: Sni-A-Bar No. 4X,59,59N,59X,60,60A,60N,& 60X

VTD: Sni-A-Bar No. 5 & 5N

VTD: Sni-A-Bar No. 52 & 52A

VTD: Sni-A-Bar No. 5A,5B,61,62,62A,& 97

VTD: Sni-A-Bar No. 6 & 6B

VTD: Sni-A-Bar No. 65,65N,& 65X

VTD: Sni-A-Bar No. 68 & 68Z (part)

Block: 290950141142012

Block: 290950141142013

Block: 290950141142014

Block: 290950141142015

Block: 290950141142020

Block: 290950141142029

Block: 290950141142032

Block: 290950141142034

Block: 290950141142035

Block: 290950141142037

Block: 290950141142038

Block: 290950141142039

Block: 290950141201016

Block: 290950141201017

Block: 290950141201018

Block: 290950185001042

Block: 290950185001043

Block: 290950193001021

Block: 290950193001022

Block: 290950193001024

Block: 290950193001036

Block: 290950193001037

Block: 290950193001038

Block: 290950193001042

Block: 290950193001044

Block: 290950193001045

Block: 290950193001066

Block: 290950193001067

Block: 290950193001068

Block: 290950193001069

Block: 290950193001070

Block: 290950193001071

Block: 290950193001072

Block: 290950193001073

Block: 290950193001076

Block: 290950193001078

Block: 290950193001082

Block: 290950193001083

Block: 290950193001084

Block: 290950193001095

Block: 290950193001097

Block: 290950193001098

Block: 290959891001000

Block: 290959891001006

Block: 290959891001007

Block: 290959891001008

Block: 290959891001009

Block: 290959891001010

Block: 290959891001011

Block: 290959891001012

Block: 290959891001013

Block: 290959891001018

Block: 290959891001020

Block: 290959891001021

Block: 290959891001022

Block: 290959891001023

Block: 290959891001024

Block: 290959891001025

Block: 290959891001027

Block: 290959891001028

Block: 290959891001056

Block: 290959891001067

Block: 290959891001078

VTD: Sni-A-Bar No. 6A & 66

VTD: Sni-A-Bar No. 6C,6D,6E,& 6F

VTD: Sni-A-Bar No. 7,13,13A,13N,81,81A,81D,81Y,& 99N

VTD: Sni-A-Bar No. 8

VTD: Sni-A-Bar No. 80

VTD: Sni-A-Bar No. 81B

VTD: Sni-A-Bar No. 82,82A,82N,& 82X

VTD: Sni-A-Bar No. 86,87,88,88A,88B,& 88C (part)

Block: 290950140021006

VTD: Sni-A-Bar No. 89

VTD: Sni-A-Bar No. 9

VTD: Sni-A-Bar No. 90,90A,90B,& 90N

VTD: Van Buren No. 3,4,5,6,6A,7,& 8 (part)

Block: 290950139013007

Block: 290950139013009

Block: 290950139013010

Block: 290950139013011

Block: 290950139013012

Block: 290950139013014

Block: 290950139013017

Block: 290950139013018

Block: 290950139013022

Knox MO County

Lewis MO County

Linn MO County

Livingston MO County

Macon MO County

Marion MO County

Mercer MO County

Monroe MO County

Nodaway MO County

Pike MO County

Platte MO County

Putnam MO County

Ralls MO County

Schuyler MO County

Scotland MO County

Shelby MO County

Sullivan MO County

Worth MO County

(L. 2011 H.B. 193)

*Effective 6-03-11, see § 21.250. H.B. 193 was vetoed on April 30, 2011. The veto was overridden on May 4, 2011.



Section 128.457 Seventh congressional district (2010 census)

Effective 03 Jun 2011, see footnote

Title IX SUFFRAGE AND ELECTIONS

*128.457. Seventh congressional district (2010 census) — The seventh congressional district shall be composed of the following:

Barry MO County

Christian MO County

Greene MO County

Jasper MO County

Lawrence MO County

McDonald MO County

Newton MO County

Polk MO County

Stone MO County

Taney MO County

Webster MO County (part)

VTD: Benton

VTD: Dallas/Green Hills

VTD: Diggins (part)

Block: 292254704022128

Block: 292254704022129

Block: 292254704022130

Block: 292254704022131

Block: 292254704022132

Block: 292254704022133

Block: 292254704022136

Block: 292254704022137

Block: 292254704022138

Block: 292254704022139

Block: 292254704022141

Block: 292254704022142

Block: 292254704022143

Block: 292254704022144

Block: 292254704022145

Block: 292254704022178

Block: 292254704022179

Block: 292254704022180

Block: 292254704022181

Block: 292254704022182

Block: 292254704022183

Block: 292254704022184

Block: 292254704022185

Block: 292254704022186

Block: 292254704022187

Block: 292254704022208

Block: 292254704022209

Block: 292254704022210

Block: 292254704022211

Block: 292254704022212

Block: 292254704022213

Block: 292254704022214

Block: 292254704022219

Block: 292254704022220

Block: 292254704022221

Block: 292254704022222

Block: 292254704022223

VTD: Finley (part)

Block: 292254704011163

Block: 292254704011164

Block: 292254704011165

Block: 292254704011185

Block: 292254704011186

Block: 292254704011187

Block: 292254704011190

Block: 292254704011192

Block: 292254704011193

Block: 292254704022140

(L. 2011 H.B. 193)

*Effective 6-03-11, see § 21.250. H.B. 193 was vetoed on April 30, 2011. The veto was overridden on May 4, 2011.



Section 128.458 Eighth congressional district (2010 census)

Effective 03 Jun 2011, see footnote

Title IX SUFFRAGE AND ELECTIONS

*128.458. Eighth congressional district (2010 census) — The eighth congressional district shall be composed of the following:

Bollinger MO County

Butler MO County

Cape Girardeau MO County

Carter MO County

Crawford MO County

Dent MO County

Douglas MO County

Dunklin MO County

Howell MO County

Iron MO County

Jefferson MO County (part)

VTD: Airport No. 1

VTD: Airport No. 2

VTD: Athena

VTD: Cedar Hill Lakes

VTD: Cedar Hill No. 1 (part)

Block: 290997004012017

Block: 290997004012018

Block: 290997004012019

Block: 290997004012020

Block: 290997004012021

Block: 290997004012022

Block: 290997004012027

Block: 290997004012028

Block: 290997004012029

Block: 290997004012030

Block: 290997004012031

Block: 290997004012032

Block: 290997004013000

Block: 290997004013001

Block: 290997004013002

Block: 290997004013003

Block: 290997004013004

Block: 290997004013005

Block: 290997004013006

Block: 290997004013007

Block: 290997004013008

Block: 290997004013009

Block: 290997004013010

Block: 290997004013011

Block: 290997004013012

Block: 290997004013013

Block: 290997004013014

Block: 290997004013019

Block: 290997004013020

Block: 290997004013021

Block: 290997004013026

Block: 290997011021011

Block: 290997011021015

Block: 290997011021016

Block: 290997011021022

Block: 290997011021045

Block: 290997011021046

Block: 290997011021047

Block: 290997011021048

Block: 290997011021049

Block: 290997011021050

Block: 290997011021051

Block: 290997011021052

Block: 290997011021053

Block: 290997011021059

VTD: Crystal City (part)

Block: 290997007005009

Block: 290997007005010

Block: 290997007005011

Block: 290997007005012

Block: 290997007005013

Block: 290997007005014

Block: 290997007005015

Block: 290997007005016

Block: 290997007005018

Block: 290997007005019

Block: 290997007005020

Block: 290997007005021

Block: 290997007005022

Block: 290997007005023

Block: 290997007005025

Block: 290997007005026

Block: 290997007005027

Block: 290997007005028

Block: 290997007005029

Block: 290997007005030

Block: 290997007005031

Block: 290997007005033

Block: 290997007005037

Block: 290997007005038

Block: 290997007005039

Block: 290997007005040

Block: 290997007005041

Block: 290997007005042

Block: 290997007005048

Block: 290997007005054

Block: 290997007005059

Block: 290997007005060

Block: 290997007005061

Block: 290997007005062

Block: 290997007005063

Block: 290997007005064

Block: 290997007005069

Block: 290997007005070

Block: 290997007005071

Block: 290997007005072

Block: 290997007005073

Block: 290997007005076

Block: 290997007005077

Block: 290997007005078

Block: 290997007005079

Block: 290997007005080

Block: 290997007005081

Block: 290997007005082

Block: 290997007005083

Block: 290997007005087

Block: 290997007005088

Block: 290997007005089

Block: 290997007005093

Block: 290997007005096

Block: 290997007005097

Block: 290997007005098

Block: 290997007005099

Block: 290997007005100

Block: 290997007005101

Block: 290997007005102

Block: 290997009002000

Block: 290997009002001

Block: 290997009002002

Block: 290997009002014

Block: 290997009002015

Block: 290997009002018

Block: 290997009002019

Block: 290997009002020

Block: 290997009002042

Block: 290997014041003

Block: 290997014041004

Block: 290997014041005

Block: 290997014041006

Block: 290997014041009

Block: 290997014041010

Block: 290997014041017

Block: 290997014043016

Block: 290997014043021

Block: 290997014043022

Block: 290997014043023

VTD: DeSoto

VTD: Festus (part)

Block: 290997007005017

Block: 290997007005032

Block: 290997007005034

Block: 290997007005035

Block: 290997007005036

Block: 290997007005051

Block: 290997007005065

Block: 290997007005066

Block: 290997007005067

Block: 290997007005068

Block: 290997009001003

Block: 290997009001004

Block: 290997009001007

Block: 290997009001015

Block: 290997009001016

Block: 290997009001024

Block: 290997009001025

Block: 290997009001026

Block: 290997009001027

Block: 290997009001028

Block: 290997009002021

Block: 290997009002022

Block: 290997009002023

Block: 290997009002024

Block: 290997009002027

Block: 290997009002028

Block: 290997009002029

Block: 290997009002030

Block: 290997009002031

Block: 290997009002032

Block: 290997009002033

Block: 290997009002034

Block: 290997009002035

Block: 290997009002036

Block: 290997009002037

Block: 290997009002038

Block: 290997009002039

Block: 290997009002040

Block: 290997009002041

Block: 290997009002043

Block: 290997009002044

Block: 290997009003000

Block: 290997009003001

Block: 290997009003002

Block: 290997009003003

Block: 290997009003005

Block: 290997009003006

Block: 290997009003008

Block: 290997009003010

Block: 290997009003011

Block: 290997009003012

Block: 290997009003013

Block: 290997009003014

Block: 290997009003015

Block: 290997009003016

Block: 290997009003022

Block: 290997009003023

Block: 290997009003035

Block: 290997009003036

Block: 290997009003046

Block: 290997009003047

Block: 290997009003048

Block: 290997009003051

Block: 290997009003072

Block: 290997009003073

Block: 290997009003074

Block: 290997009003075

Block: 290997009003077

Block: 290997009003078

Block: 290997009003086

Block: 290997009003194

Block: 290997009003195

VTD: Festus Outside (part)

Block: 290997008012014

Block: 290997009003049

Block: 290997009003053

Block: 290997009003054

Block: 290997009003055

Block: 290997009003056

Block: 290997009003057

Block: 290997009003058

Block: 290997009003059

Block: 290997009003060

Block: 290997009003061

Block: 290997009003067

Block: 290997009003068

Block: 290997009003183

Block: 290997009003184

Block: 290997009003198

VTD: Fletcher

VTD: Goldman No. 1

VTD: Goldman No. 2

VTD: Grubville No. 1

VTD: Grubville No. 2

VTD: Hematite

VTD: Hillsboro 1-2

VTD: Hillsboro P-1

VTD: Hillsboro P-2

VTD: Jefferson R7-1

VTD: Jefferson R7-2

VTD: Lake Tishomingo (part)

Block: 290997005021009

Block: 290997005021010

Block: 290997005021011

Block: 290997005021012

Block: 290997005021013

Block: 290997005021014

Block: 290997005021015

Block: 290997005021016

Block: 290997005021017

Block: 290997005021018

Block: 290997005021019

Block: 290997005021020

Block: 290997005021021

Block: 290997005021022

Block: 290997005021025

Block: 290997005021026

Block: 290997005021027

Block: 290997005021028

Block: 290997005021029

Block: 290997005021030

Block: 290997005021031

Block: 290997005021032

Block: 290997005021039

Block: 290997005023010

Block: 290997005023011

Block: 290997005023012

Block: 290997005023013

Block: 290997005023014

Block: 290997005023016

Block: 290997005023018

Block: 290997005023020

Block: 290997005023021

Block: 290997005023022

Block: 290997005023023

Block: 290997005023024

Block: 290997005023025

Block: 290997005023026

Block: 290997005023027

Block: 290997005023028

Block: 290997005023029

Block: 290997005023037

Block: 290997005023046

Block: 290997005023047

Block: 290997005023048

Block: 290997005023049

Block: 290997005023050

Block: 290997005023053

Block: 290997005023054

Block: 290997005024000

Block: 290997005024001

Block: 290997005024003

Block: 290997005043016

Block: 290997005043017

Block: 290997011021030

Block: 290997011021031

VTD: Mapaville

VTD: Oakvale

VTD: Olympian Village

VTD: Plattin

VTD: Rush Tower

VTD: Sunrise

VTD: Valle No. 1

VTD: Valle No. 2

VTD: Victoria

VTD: Vineland No. 1

VTD: Vineland No. 2

VTD: Ware (part)

Block: 290997005021033

Block: 290997005021034

Block: 290997005021036

Block: 290997005021041

Block: 290997005021042

Block: 290997005021043

Block: 290997005024042

Block: 290997005024043

Block: 290997005024044

Block: 290997005024045

Block: 290997011011000

Block: 290997011011002

Block: 290997011011005

Block: 290997011011006

Block: 290997011011012

Block: 290997011012027

Block: 290997011012028

Block: 290997011012029

Block: 290997011012030

Block: 290997011012031

Block: 290997011012032

Block: 290997011012033

Block: 290997011012034

Block: 290997011012035

Block: 290997011012036

Block: 290997011012037

Block: 290997011012047

Block: 290997011012048

Block: 290997011012051

Block: 290997011012052

Block: 290997011012053

Block: 290997011012054

Block: 290997011013007

Block: 290997011013008

Block: 290997011021023

Block: 290997011021024

Block: 290997011021025

Block: 290997011021026

Block: 290997011021032

Block: 290997011021033

Block: 290997011021034

Block: 290997011021035

Block: 290997011021036

Block: 290997011021037

Block: 290997011021038

Block: 290997011021039

Block: 290997011021041

Block: 290997011021042

Block: 290997011021044

Block: 290997011021054

Block: 290997011021055

Block: 290997011021056

Block: 290997011021057

Block: 290997011021058

Block: 290997011021066

Block: 290997011021067

Block: 290997011021068

Block: 290997011022000

Block: 290997011022001

Block: 290997011022002

Block: 290997011022003

Block: 290997011022004

Block: 290997011022005

Block: 290997011022006

Block: 290997011022007

Block: 290997011022008

Block: 290997011022009

Block: 290997011022010

Block: 290997011022011

Block: 290997011022012

Block: 290997011022013

Block: 290997011022014

Block: 290997011022015

Block: 290997011022016

Block: 290997011022017

Block: 290997011022018

Block: 290997011022019

Block: 290997011022020

Block: 290997011023000

Block: 290997011023001

Block: 290997011023002

Block: 290997011023003

Block: 290997011023004

Block: 290997011023005

Block: 290997011023006

Block: 290997011023007

Block: 290997011023011

Block: 290997011023036

Block: 290997011023037

Block: 290997011023038

Block: 290997011023039

Block: 290997011023040

Block: 290997011023041

Block: 290997011023042

Block: 290997011023043

Block: 290997011023044

Block: 290997011023046

Block: 290997011023048

Block: 290997011023049

Block: 290997011024000

Block: 290997011024001

Block: 290997011024002

Block: 290997011024003

Block: 290997011024004

Block: 290997011024005

Block: 290997011024006

Block: 290997011024007

Block: 290997011024008

Block: 290997011024009

Block: 290997011024010

Block: 290997011024011

Block: 290997011024012

Block: 290997011024013

Block: 290997011024014

Block: 290997011024015

Block: 290997011024016

Block: 290997011024017

Block: 290997011024018

Block: 290997011024019

Block: 290997011024020

Block: 290997011024021

Block: 290997011024022

Block: 290997011024023

Block: 290997011024024

Block: 290997011024025

Block: 290997011024026

Block: 290997011024027

Block: 290997011024028

Block: 290997011024029

Block: 290997011024030

Block: 290997011025014

Block: 290997011025015

Block: 290997011025016

Block: 290997011025018

Block: 290997011026000

Block: 290997011026001

Block: 290997011026002

Block: 290997011026003

Block: 290997011026004

Block: 290997011026005

Block: 290997011026018

Block: 290997011026019

Block: 290997011026021

Block: 290997011026069

Madison MO County

Mississippi MO County

New Madrid MO County

Oregon MO County

Ozark MO County

Pemiscot MO County

Perry MO County

Phelps MO County

Reynolds MO County

Ripley MO County

Scott MO County

Shannon MO County

St. Francois MO County

Ste. Genevieve MO County

Stoddard MO County

Texas MO County

Washington MO County

Wayne MO County

Wright MO County

(L. 2011 H.B. 193)

*Effective 6-03-11, see § 21.250. H.B. 193 was vetoed on April 30, 2011. The veto was overridden on May 4, 2011.



Section 128.459 Graphical map representation of congressional district boundaries to be published.

Effective 03 Jun 2011, see footnote

Title IX SUFFRAGE AND ELECTIONS

*128.459. Graphical map representation of congressional district boundaries to be published. — Upon passage and enactment of sections 128.451 to 128.458 and as provided to the Revisor of Statutes, the revisor of statutes shall publish the graphical map representation of the official congressional district boundaries as an appendix of the Revised Statutes of Missouri.

(L. 2011 H.B. 193 § B)

*Effective 6-03-11, see § 21.250. H.B. 193 was vetoed on April 30, 2011. The veto was overridden on May 4, 2011.

See Appendix I for map provided to Revisor on 8-2-2011.






Chapter 130 Campaign Finance Disclosure Law

Chapter Cross References



Section 130.011 Definitions.

Effective 28 Aug 2010

Title IX SUFFRAGE AND ELECTIONS

*130.011. Definitions. — As used in this chapter, unless the context clearly indicates otherwise, the following terms mean:

(1) "Appropriate officer" or "appropriate officers", the person or persons designated in section 130.026 to receive certain required statements and reports;

(2) "Ballot measure" or "measure", any proposal submitted or intended to be submitted to qualified voters for their approval or rejection, including any proposal submitted by initiative petition, referendum petition, or by the general assembly or any local governmental body having authority to refer proposals to the voter;

(3) "Campaign committee", a committee, other than a candidate committee, which shall be formed by an individual or group of individuals to receive contributions or make expenditures and whose sole purpose is to support or oppose the qualification and passage of one or more particular ballot measures in an election or the retention of judges under the nonpartisan court plan, such committee shall be formed no later than thirty days prior to the election for which the committee receives contributions or makes expenditures, and which shall terminate the later of either thirty days after the general election or upon the satisfaction of all committee debt after the general election, except that no committee retiring debt shall engage in any other activities in support of a measure for which the committee was formed;

(4) "Candidate", an individual who seeks nomination or election to public office. The term "candidate" includes an elected officeholder who is the subject of a recall election, an individual who seeks nomination by the individual's political party for election to public office, an individual standing for retention in an election to an office to which the individual was previously appointed, an individual who seeks nomination or election whether or not the specific elective public office to be sought has been finally determined by such individual at the time the individual meets the conditions described in paragraph (a) or (b) of this subdivision, and an individual who is a write-in candidate as defined in subdivision (28) of this section. A candidate shall be deemed to seek nomination or election when the person first:

(a) Receives contributions or makes expenditures or reserves space or facilities with intent to promote the person's candidacy for office; or

(b) Knows or has reason to know that contributions are being received or expenditures are being made or space or facilities are being reserved with the intent to promote the person's candidacy for office; except that, such individual shall not be deemed a candidate if the person files a statement with the appropriate officer within five days after learning of the receipt of contributions, the making of expenditures, or the reservation of space or facilities disavowing the candidacy and stating that the person will not accept nomination or take office if elected; provided that, if the election at which such individual is supported as a candidate is to take place within five days after the person's learning of the above-specified activities, the individual shall file the statement disavowing the candidacy within one day; or

(c) Announces or files a declaration of candidacy for office;

(5) "Candidate committee", a committee which shall be formed by a candidate to receive contributions or make expenditures in behalf of the person's candidacy and which shall continue in existence for use by an elected candidate or which shall terminate the later of either thirty days after the general election for a candidate who was not elected or upon the satisfaction of all committee debt after the election, except that no committee retiring debt shall engage in any other activities in support of the candidate for which the committee was formed. Any candidate for elective office shall have only one candidate committee for the elective office sought, which is controlled directly by the candidate for the purpose of making expenditures. A candidate committee is presumed to be under the control and direction of the candidate unless the candidate files an affidavit with the appropriate officer stating that the committee is acting without control or direction on the candidate's part;

(6) "Cash", currency, coin, United States postage stamps, or any negotiable instrument which can be transferred from one person to another person without the signature or endorsement of the transferor;

(7) "Check", a check drawn on a state or federal bank, or a draft on a negotiable order of withdrawal account in a savings and loan association or a share draft account in a credit union;

(8) "Closing date", the date through which a statement or report is required to be complete;

(9) "Committee", a person or any combination of persons, who accepts contributions or makes expenditures for the primary or incidental purpose of influencing or attempting to influence the action of voters for or against the nomination or election to public office of one or more candidates or the qualification, passage or defeat of any ballot measure or for the purpose of paying a previously incurred campaign debt or obligation of a candidate or the debts or obligations of a committee or for the purpose of contributing funds to another committee:

(a) "Committee", does not include:

a. A person or combination of persons, if neither the aggregate of expenditures made nor the aggregate of contributions received during a calendar year exceeds five hundred dollars and if no single contributor has contributed more than two hundred fifty dollars of such aggregate contributions;

b. An individual, other than a candidate, who accepts no contributions and who deals only with the individual's own funds or property;

c. A corporation, cooperative association, partnership, proprietorship, or joint venture organized or operated for a primary or principal purpose other than that of influencing or attempting to influence the action of voters for or against the nomination or election to public office of one or more candidates or the qualification, passage or defeat of any ballot measure, and it accepts no contributions, and all expenditures it makes are from its own funds or property obtained in the usual course of business or in any commercial or other transaction and which are not contributions as defined by subdivision (11) of this section;

d. A labor organization organized or operated for a primary or principal purpose other than that of influencing or attempting to influence the action of voters for or against the nomination or election to public office of one or more candidates, or the qualification, passage, or defeat of any ballot measure, and it accepts no contributions, and expenditures made by the organization are from its own funds or property received from membership dues or membership fees which were given or solicited for the purpose of supporting the normal and usual activities and functions of the organization and which are not contributions as defined by subdivision (11) of this section;

e. A person who acts as an authorized agent for a committee in soliciting or receiving contributions or in making expenditures or incurring indebtedness on behalf of the committee if such person renders to the committee treasurer or deputy treasurer or candidate, if applicable, an accurate account of each receipt or other transaction in the detail required by the treasurer to comply with all record-keeping and reporting requirements of this chapter;

f. Any department, agency, board, institution or other entity of the state or any of its subdivisions or any officer or employee thereof, acting in the person's official capacity;

(b) The term "committee" includes, but is not limited to, each of the following committees: campaign committee, candidate committee, political action committee, exploratory committee, and political party committee;

(10) "Connected organization", any organization such as a corporation, a labor organization, a membership organization, a cooperative, or trade or professional association which expends funds or provides services or facilities to establish, administer or maintain a committee or to solicit contributions to a committee from its members, officers, directors, employees or security holders. An organization shall be deemed to be the connected organization if more than fifty percent of the persons making contributions to the committee during the current calendar year are members, officers, directors, employees or security holders of such organization or their spouses;

(11) "Contribution", a payment, gift, loan, advance, deposit, or donation of money or anything of value for the purpose of supporting or opposing the nomination or election of any candidate for public office or the qualification, passage or defeat of any ballot measure, or for the support of any committee supporting or opposing candidates or ballot measures or for paying debts or obligations of any candidate or committee previously incurred for the above purposes. A contribution of anything of value shall be deemed to have a money value equivalent to the fair market value. "Contribution" includes, but is not limited to:

(a) A candidate's own money or property used in support of the person's candidacy other than expense of the candidate's food, lodging, travel, and payment of any fee necessary to the filing for public office;

(b) Payment by any person, other than a candidate or committee, to compensate another person for services rendered to that candidate or committee;

(c) Receipts from the sale of goods and services, including the sale of advertising space in a brochure, booklet, program or pamphlet of a candidate or committee and the sale of tickets or political merchandise;

(d) Receipts from fund-raising events including testimonial affairs;

(e) Any loan, guarantee of a loan, cancellation or forgiveness of a loan or debt or other obligation by a third party, or payment of a loan or debt or other obligation by a third party if the loan or debt or other obligation was contracted, used, or intended, in whole or in part, for use in an election campaign or used or intended for the payment of such debts or obligations of a candidate or committee previously incurred, or which was made or received by a committee;

(f) Funds received by a committee which are transferred to such committee from another committee or other source, except funds received by a candidate committee as a transfer of funds from another candidate committee controlled by the same candidate but such transfer shall be included in the disclosure reports;

(g) Facilities, office space or equipment supplied by any person to a candidate or committee without charge or at reduced charges, except gratuitous space for meeting purposes which is made available regularly to the public, including other candidates or committees, on an equal basis for similar purposes on the same conditions;

(h) The direct or indirect payment by any person, other than a connected organization, of the costs of establishing, administering, or maintaining a committee, including legal, accounting and computer services, fund raising and solicitation of contributions for a committee;

(i) "Contribution" does not include:

a. Ordinary home hospitality or services provided without compensation by individuals volunteering their time in support of or in opposition to a candidate, committee or ballot measure, nor the necessary and ordinary personal expenses of such volunteers incidental to the performance of voluntary activities, so long as no compensation is directly or indirectly asked or given;

b. An offer or tender of a contribution which is expressly and unconditionally rejected and returned to the donor within ten business days after receipt or transmitted to the state treasurer;

c. Interest earned on deposit of committee funds;

d. The costs incurred by any connected organization listed pursuant to subdivision (4) of subsection 5 of section 130.021 for establishing, administering or maintaining a committee, or for the solicitation of contributions to a committee which solicitation is solely directed or related to the members, officers, directors, employees or security holders of the connected organization;

(12) "County", any one of the several counties of this state or the city of St. Louis;

(13) "Disclosure report", an itemized report of receipts, expenditures and incurred indebtedness which is prepared on forms approved by the Missouri ethics commission and filed at the times and places prescribed;

(14) "Election", any primary, general or special election held to nominate or elect an individual to public office, to retain or recall an elected officeholder or to submit a ballot measure to the voters, and any caucus or other meeting of a political party or a political party committee at which that party's candidate or candidates for public office are officially selected. A primary election and the succeeding general election shall be considered separate elections;

(15) "Expenditure", a payment, advance, conveyance, deposit, donation or contribution of money or anything of value for the purpose of supporting or opposing the nomination or election of any candidate for public office or the qualification or passage of any ballot measure or for the support of any committee which in turn supports or opposes any candidate or ballot measure or for the purpose of paying a previously incurred campaign debt or obligation of a candidate or the debts or obligations of a committee; a payment, or an agreement or promise to pay, money or anything of value, including a candidate's own money or property, for the purchase of goods, services, property, facilities or anything of value for the purpose of supporting or opposing the nomination or election of any candidate for public office or the qualification or passage of any ballot measure or for the support of any committee which in turn supports or opposes any candidate or ballot measure or for the purpose of paying a previously incurred campaign debt or obligation of a candidate or the debts or obligations of a committee. An expenditure of anything of value shall be deemed to have a money value equivalent to the fair market value. "Expenditure" includes, but is not limited to:

(a) Payment by anyone other than a committee for services of another person rendered to such committee;

(b) The purchase of tickets, goods, services or political merchandise in connection with any testimonial affair or fund-raising event of or for candidates or committees, or the purchase of advertising in a brochure, booklet, program or pamphlet of a candidate or committee;

(c) The transfer of funds by one committee to another committee;

(d) The direct or indirect payment by any person, other than a connected organization for a committee, of the costs of establishing, administering or maintaining a committee, including legal, accounting and computer services, fund raising and solicitation of contributions for a committee; but

(e) "Expenditure" does not include:

a. Any news story, commentary or editorial which is broadcast or published by any broadcasting station, newspaper, magazine or other periodical without charge to the candidate or to any person supporting or opposing a candidate or ballot measure;

b. The internal dissemination by any membership organization, proprietorship, labor organization, corporation, association or other entity of information advocating the election or defeat of a candidate or candidates or the passage or defeat of a ballot measure or measures to its directors, officers, members, employees or security holders, provided that the cost incurred is reported pursuant to subsection 2 of section 130.051**;

c. Repayment of a loan, but such repayment shall be indicated in required reports;

d. The rendering of voluntary personal services by an individual of the sort commonly performed by volunteer campaign workers and the payment by such individual of the individual's necessary and ordinary personal expenses incidental to such volunteer activity, provided no compensation is, directly or indirectly, asked or given;

e. The costs incurred by any connected organization listed pursuant to subdivision (4) of subsection 5 of section 130.021 for establishing, administering or maintaining a committee, or for the solicitation of contributions to a committee which solicitation is solely directed or related to the members, officers, directors, employees or security holders of the connected organization;

f. The use of a candidate's own money or property for expense of the candidate's personal food, lodging, travel, and payment of any fee necessary to the filing for public office, if such expense is not reimbursed to the candidate from any source;

(16) "Exploratory committees", a committee which shall be formed by an individual to receive contributions and make expenditures on behalf of this individual in determining whether or not the individual seeks elective office. Such committee shall terminate no later than December thirty-first of the year prior to the general election for the possible office;

(17) "Fund-raising event", an event such as a dinner, luncheon, reception, coffee, testimonial, rally, auction or similar affair through which contributions are solicited or received by such means as the purchase of tickets, payment of attendance fees, donations for prizes or through the purchase of goods, services or political merchandise;

(18) "In-kind contribution" or "in-kind expenditure", a contribution or expenditure in a form other than money;

(19) "Labor organization", any organization of any kind, or any agency or employee representation committee or plan, in which employees participate and which exists for the purpose, in whole or in part, of dealing with employers concerning grievances, labor disputes, wages, rates of pay, hours of employment, or conditions of work;

(20) "Loan", a transfer of money, property or anything of ascertainable monetary value in exchange for an obligation, conditional or not, to repay in whole or in part and which was contracted, used, or intended for use in an election campaign, or which was made or received by a committee or which was contracted, used, or intended to pay previously incurred campaign debts or obligations of a candidate or the debts or obligations of a committee;

(21) "Person", an individual, group of individuals, corporation, partnership, committee, proprietorship, joint venture, any department, agency, board, institution or other entity of the state or any of its political subdivisions, union, labor organization, trade or professional or business association, association, political party or any executive committee thereof, or any other club or organization however constituted or any officer or employee of such entity acting in the person's official capacity;

(22) "Political action committee", a committee of continuing existence which is not formed, controlled or directed by a candidate, and is a committee other than a candidate committee, political party committee, campaign committee, exploratory committee, or debt service committee, whose primary or incidental purpose is to receive contributions or make expenditures to influence or attempt to influence the action of voters whether or not a particular candidate or candidates or a particular ballot measure or measures to be supported or opposed has been determined at the time the committee is required to file any statement or report pursuant to the provisions of this chapter. Such a committee includes, but is not limited to, any committee organized or sponsored by a business entity, a labor organization, a professional association, a trade or business association, a club or other organization and whose primary purpose is to solicit, accept and use contributions from the members, employees or stockholders of such entity and any individual or group of individuals who accept and use contributions to influence or attempt to influence the action of voters. Such committee shall be formed no later than sixty days prior to the election for which the committee receives contributions or makes expenditures;

(23) "Political merchandise", goods such as bumper stickers, pins, hats, ties, jewelry, literature, or other items sold or distributed at a fund-raising event or to the general public for publicity or for the purpose of raising funds to be used in supporting or opposing a candidate for nomination or election or in supporting or opposing the qualification, passage or defeat of a ballot measure;

(24) "Political party", a political party which has the right under law to have the names of its candidates listed on the ballot in a general election;

(25) "Political party committee", a committee of a political party which may be organized as a not-for-profit corporation under Missouri law and has the primary or incidental purpose of receiving contributions and making expenditures to influence or attempt to influence the action of voters on behalf of the political party. Political party committees shall only take the following forms:

(a) One congressional district committee per political party for each congressional district in the state; and

(b) One state party committee per political party;

(26) "Public office" or "office", any state, judicial, county, municipal, school or other district, ward, township, or other political subdivision office or any political party office which is filled by a vote of registered voters;

(27) "Regular session", includes that period beginning on the first Wednesday after the first Monday in January and ending following the first Friday after the second Monday in May;

(28) "Write-in candidate", an individual whose name is not printed on the ballot but who otherwise meets the definition of candidate in subdivision (4) of this section.

(L. 1978 S.B. 839, A.L. 1979 S.B. 129, A.L. 1985 H.B. 150, et al., A.L. 1986 H.B. 1554 Revision, A.L. 1990 S.B. 631, A.L. 1991 S.B. 262, A.L. 1994 S.B. 650, A.L. 1995 H.B. 484, et al., A.L. 1997 S.B. 16, A.L. 2006 H.B. 1900, A.L. 2010 S.B. 844)

*Revisor's Note: This section was declared unconstitutional in Legends Bank v. State, see annotation below.

**Section 130.051 was repealed by S.B. 16, 1997.

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).



Section 130.011 Definitions.

Effective 01 Jan 2007, see footnote

Title IX SUFFRAGE AND ELECTIONS

*130.011. Definitions. — As used in this chapter, unless the context clearly indicates otherwise, the following terms mean:

(1) "Appropriate officer" or "appropriate officers", the person or persons designated in section 130.026 to receive certain required statements and reports;

(2) "Ballot measure" or "measure", any proposal submitted or intended to be submitted to qualified voters for their approval or rejection, including any proposal submitted by initiative petition, referendum petition, or by the general assembly or any local governmental body having authority to refer proposals to the voter;

(3) "Candidate", an individual who seeks nomination or election to public office. The term "candidate" includes an elected officeholder who is the subject of a recall election, an individual who seeks nomination by the individual's political party for election to public office, an individual standing for retention in an election to an office to which the individual was previously appointed, an individual who seeks nomination or election whether or not the specific elective public office to be sought has been finally determined by such individual at the time the individual meets the conditions described in paragraph (a) or (b) of this subdivision, and an individual who is a write-in candidate as defined in subdivision (28) of this section. A candidate shall be deemed to seek nomination or election when the person first:

(a) Receives contributions or makes expenditures or reserves space or facilities with intent to promote the person's candidacy for office; or

(b) Knows or has reason to know that contributions are being received or expenditures are being made or space or facilities are being reserved with the intent to promote the person's candidacy for office; except that, such individual shall not be deemed a candidate if the person files a statement with the appropriate officer within five days after learning of the receipt of contributions, the making of expenditures, or the reservation of space or facilities disavowing the candidacy and stating that the person will not accept nomination or take office if elected; provided that, if the election at which such individual is supported as a candidate is to take place within five days after the person's learning of the above-specified activities, the individual shall file the statement disavowing the candidacy within one day; or

(c) Announces or files a declaration of candidacy for office;

(4) "Cash", currency, coin, United States postage stamps, or any negotiable instrument which can be transferred from one person to another person without the signature or endorsement of the transferor;

(5) "Check", a check drawn on a state or federal bank, or a draft on a negotiable order of withdrawal account in a savings and loan association or a share draft account in a credit union;

(6) "Closing date", the date through which a statement or report is required to be complete;

(7) "Committee", a person or any combination of persons, who accepts contributions or makes expenditures for the primary or incidental purpose of influencing or attempting to influence the action of voters for or against the nomination or election to public office of one or more candidates or the qualification, passage or defeat of any ballot measure or for the purpose of paying a previously incurred campaign debt or obligation of a candidate or the debts or obligations of a committee or for the purpose of contributing funds to another committee:

(a) "Committee", does not include:

a. A person or combination of persons, if neither the aggregate of expenditures made nor the aggregate of contributions received during a calendar year exceeds five hundred dollars and if no single contributor has contributed more than two hundred fifty dollars of such aggregate contributions;

b. An individual, other than a candidate, who accepts no contributions and who deals only with the individual's own funds or property;

c. A corporation, cooperative association, partnership, proprietorship, or joint venture organized or operated for a primary or principal purpose other than that of influencing or attempting to influence the action of voters for or against the nomination or election to public office of one or more candidates or the qualification, passage or defeat of any ballot measure, and it accepts no contributions, and all expenditures it makes are from its own funds or property obtained in the usual course of business or in any commercial or other transaction and which are not contributions as defined by subdivision (12) of this section;

d. A labor organization organized or operated for a primary or principal purpose other than that of influencing or attempting to influence the action of voters for or against the nomination or election to public office of one or more candidates, or the qualification, passage, or defeat of any ballot measure, and it accepts no contributions, and expenditures made by the organization are from its own funds or property received from membership dues or membership fees which were given or solicited for the purpose of supporting the normal and usual activities and functions of the organization and which are not contributions as defined by subdivision (12) of this section;

e. A person who acts as an authorized agent for a committee in soliciting or receiving contributions or in making expenditures or incurring indebtedness on behalf of the committee if such person renders to the committee treasurer or deputy treasurer or candidate, if applicable, an accurate account of each receipt or other transaction in the detail required by the treasurer to comply with all record-keeping and reporting requirements of this chapter;

f. Any department, agency, board, institution or other entity of the state or any of its subdivisions or any officer or employee thereof, acting in the person's official capacity;

(b) The term "committee" includes, but is not limited to, each of the following committees: campaign committee, candidate committee, continuing committee and political party committee;

(8) "Campaign committee", a committee, other than a candidate committee, which shall be formed by an individual or group of individuals to receive contributions or make expenditures and whose sole purpose is to support or oppose the qualification and passage of one or more particular ballot measures in an election or the retention of judges under the nonpartisan court plan, such committee shall be formed no later than thirty days prior to the election for which the committee receives contributions or makes expenditures, and which shall terminate the later of either thirty days after the general election or upon the satisfaction of all committee debt after the general election, except that no committee retiring debt shall engage in any other activities in support of a measure for which the committee was formed;

(9) "Candidate committee", a committee which shall be formed by a candidate to receive contributions or make expenditures in behalf of the person's candidacy and which shall continue in existence for use by an elected candidate or which shall terminate the later of either thirty days after the general election for a candidate who was not elected or upon the satisfaction of all committee debt after the election, except that no committee retiring debt shall engage in any other activities in support of the candidate for which the committee was formed. Any candidate for elective office shall have only one candidate committee for the elective office sought, which is controlled directly by the candidate for the purpose of making expenditures. A candidate committee is presumed to be under the control and direction of the candidate unless the candidate files an affidavit with the appropriate officer stating that the committee is acting without control or direction on the candidate's part;

(10) "Continuing committee", a committee of continuing existence which is not formed, controlled or directed by a candidate, and is a committee other than a candidate committee or campaign committee, whose primary or incidental purpose is to receive contributions or make expenditures to influence or attempt to influence the action of voters whether or not a particular candidate or candidates or a particular ballot measure or measures to be supported or opposed has been determined at the time the committee is required to file any statement or report pursuant to the provisions of this chapter. "Continuing committee" includes, but is not limited to, any committee organized or sponsored by a business entity, a labor organization, a professional association, a trade or business association, a club or other organization and whose primary purpose is to solicit, accept and use contributions from the members, employees or stockholders of such entity and any individual or group of individuals who accept and use contributions to influence or attempt to influence the action of voters. Such committee shall be formed no later than sixty days prior to the election for which the committee receives contributions or makes expenditures;

(11) "Connected organization", any organization such as a corporation, a labor organization, a membership organization, a cooperative, or trade or professional association which expends funds or provides services or facilities to establish, administer or maintain a committee or to solicit contributions to a committee from its members, officers, directors, employees or security holders. An organization shall be deemed to be the connected organization if more than fifty percent of the persons making contributions to the committee during the current calendar year are members, officers, directors, employees or security holders of such organization or their spouses;

(12) "Contribution", a payment, gift, loan, advance, deposit, or donation of money or anything of value for the purpose of supporting or opposing the nomination or election of any candidate for public office or the qualification, passage or defeat of any ballot measure, or for the support of any committee supporting or opposing candidates or ballot measures or for paying debts or obligations of any candidate or committee previously incurred for the above purposes. A contribution of anything of value shall be deemed to have a money value equivalent to the fair market value. "Contribution" includes, but is not limited to:

(a) A candidate's own money or property used in support of the person's candidacy other than expense of the candidate's food, lodging, travel, and payment of any fee necessary to the filing for public office;

(b) Payment by any person, other than a candidate or committee, to compensate another person for services rendered to that candidate or committee;

(c) Receipts from the sale of goods and services, including the sale of advertising space in a brochure, booklet, program or pamphlet of a candidate or committee and the sale of tickets or political merchandise;

(d) Receipts from fund-raising events including testimonial affairs;

(e) Any loan, guarantee of a loan, cancellation or forgiveness of a loan or debt or other obligation by a third party, or payment of a loan or debt or other obligation by a third party if the loan or debt or other obligation was contracted, used, or intended, in whole or in part, for use in an election campaign or used or intended for the payment of such debts or obligations of a candidate or committee previously incurred, or which was made or received by a committee;

(f) Funds received by a committee which are transferred to such committee from another committee or other source, except funds received by a candidate committee as a transfer of funds from another candidate committee controlled by the same candidate but such transfer shall be included in the disclosure reports;

(g) Facilities, office space or equipment supplied by any person to a candidate or committee without charge or at reduced charges, except gratuitous space for meeting purposes which is made available regularly to the public, including other candidates or committees, on an equal basis for similar purposes on the same conditions;

(h) The direct or indirect payment by any person, other than a connected organization, of the costs of establishing, administering, or maintaining a committee, including legal, accounting and computer services, fund raising and solicitation of contributions for a committee;

(i) "Contribution" does not include:

a. Ordinary home hospitality or services provided without compensation by individuals volunteering their time in support of or in opposition to a candidate, committee or ballot measure, nor the necessary and ordinary personal expenses of such volunteers incidental to the performance of voluntary activities, so long as no compensation is directly or indirectly asked or given;

b. An offer or tender of a contribution which is expressly and unconditionally rejected and returned to the donor within ten business days after receipt or transmitted to the state treasurer;

c. Interest earned on deposit of committee funds;

d. The costs incurred by any connected organization listed pursuant to subdivision (4) of subsection 5 of section 130.021 for establishing, administering or maintaining a committee, or for the solicitation of contributions to a committee which solicitation is solely directed or related to the members, officers, directors, employees or security holders of the connected organization;

(13) "County", any one of the several counties of this state or the city of St. Louis;

(14) "Disclosure report", an itemized report of receipts, expenditures and incurred indebtedness which is prepared on forms approved by the Missouri ethics commission and filed at the times and places prescribed;

(15) "Election", any primary, general or special election held to nominate or elect an individual to public office, to retain or recall an elected officeholder or to submit a ballot measure to the voters, and any caucus or other meeting of a political party or a political party committee at which that party's candidate or candidates for public office are officially selected. A primary election and the succeeding general election shall be considered separate elections;

(16) "Expenditure", a payment, advance, conveyance, deposit, donation or contribution of money or anything of value for the purpose of supporting or opposing the nomination or election of any candidate for public office or the qualification or passage of any ballot measure or for the support of any committee which in turn supports or opposes any candidate or ballot measure or for the purpose of paying a previously incurred campaign debt or obligation of a candidate or the debts or obligations of a committee; a payment, or an agreement or promise to pay, money or anything of value, including a candidate's own money or property, for the purchase of goods, services, property, facilities or anything of value for the purpose of supporting or opposing the nomination or election of any candidate for public office or the qualification or passage of any ballot measure or for the support of any committee which in turn supports or opposes any candidate or ballot measure or for the purpose of paying a previously incurred campaign debt or obligation of a candidate or the debts or obligations of a committee. An expenditure of anything of value shall be deemed to have a money value equivalent to the fair market value. "Expenditure" includes, but is not limited to:

(a) Payment by anyone other than a committee for services of another person rendered to such committee;

(b) The purchase of tickets, goods, services or political merchandise in connection with any testimonial affair or fund-raising event of or for candidates or committees, or the purchase of advertising in a brochure, booklet, program or pamphlet of a candidate or committee;

(c) The transfer of funds by one committee to another committee;

(d) The direct or indirect payment by any person, other than a connected organization for a committee, of the costs of establishing, administering or maintaining a committee, including legal, accounting and computer services, fund raising and solicitation of contributions for a committee; but

(e) "Expenditure" does not include:

a. Any news story, commentary or editorial which is broadcast or published by any broadcasting station, newspaper, magazine or other periodical without charge to the candidate or to any person supporting or opposing a candidate or ballot measure;

b. The internal dissemination by any membership organization, proprietorship, labor organization, corporation, association or other entity of information advocating the election or defeat of a candidate or candidates or the passage or defeat of a ballot measure or measures to its directors, officers, members, employees or security holders, provided that the cost incurred is reported pursuant to subsection 2 of section 130.051**;

c. Repayment of a loan, but such repayment shall be indicated in required reports;

d. The rendering of voluntary personal services by an individual of the sort commonly performed by volunteer campaign workers and the payment by such individual of the individual's necessary and ordinary personal expenses incidental to such volunteer activity, provided no compensation is, directly or indirectly, asked or given;

e. The costs incurred by any connected organization listed pursuant to subdivision (4) of subsection 5 of section 130.021 for establishing, administering or maintaining a committee, or for the solicitation of contributions to a committee which solicitation is solely directed or related to the members, officers, directors, employees or security holders of the connected organization;

f. The use of a candidate's own money or property for expense of the candidate's personal food, lodging, travel, and payment of any fee necessary to the filing for public office, if such expense is not reimbursed to the candidate from any source;

(17) "Exploratory committees", a committee which shall be formed by an individual to receive contributions and make expenditures on behalf of this individual in determining whether or not the individual seeks elective office. Such committee shall terminate no later than December thirty-first of the year prior to the general election for the possible office;

(18) "Fund-raising event", an event such as a dinner, luncheon, reception, coffee, testimonial, rally, auction or similar affair through which contributions are solicited or received by such means as the purchase of tickets, payment of attendance fees, donations for prizes or through the purchase of goods, services or political merchandise;

(19) "In-kind contribution" or "in-kind expenditure", a contribution or expenditure in a form other than money;

(20) "Labor organization", any organization of any kind, or any agency or employee representation committee or plan, in which employees participate and which exists for the purpose, in whole or in part, of dealing with employers concerning grievances, labor disputes, wages, rates of pay, hours of employment, or conditions of work;

(21) "Loan", a transfer of money, property or anything of ascertainable monetary value in exchange for an obligation, conditional or not, to repay in whole or in part and which was contracted, used, or intended for use in an election campaign, or which was made or received by a committee or which was contracted, used, or intended to pay previously incurred campaign debts or obligations of a candidate or the debts or obligations of a committee;

(22) "Person", an individual, group of individuals, corporation, partnership, committee, proprietorship, joint venture, any department, agency, board, institution or other entity of the state or any of its political subdivisions, union, labor organization, trade or professional or business association, association, political party or any executive committee thereof, or any other club or organization however constituted or any officer or employee of such entity acting in the person's official capacity;

(23) "Political merchandise", goods such as bumper stickers, pins, hats, ties, jewelry, literature, or other items sold or distributed at a fund-raising event or to the general public for publicity or for the purpose of raising funds to be used in supporting or opposing a candidate for nomination or election or in supporting or opposing the qualification, passage or defeat of a ballot measure;

(24) "Political party", a political party which has the right under law to have the names of its candidates listed on the ballot in a general election;

(25) "Political party committee", a state, district, county, city, or area committee of a political party, as defined in section 115.603, which may be organized as a not-for-profit corporation under Missouri law, and which committee is of continuing existence, and has the primary or incidental purpose of receiving contributions and making expenditures to influence or attempt to influence the action of voters on behalf of the political party;

(26) "Public office" or "office", any state, judicial, county, municipal, school or other district, ward, township, or other political subdivision office or any political party office which is filled by a vote of registered voters;

(27) "Regular session", includes that period beginning on the first Wednesday after the first Monday in January and ending following the first Friday after the second Monday in May;

(28) "Write-in candidate", an individual whose name is not printed on the ballot but who otherwise meets the definition of candidate in subdivision (3) of this section.

(L. 1978 S.B. 839, A.L. 1979 S.B. 129, A.L. 1985 H.B. 150, et al., A.L. 1986 H.B. 1554 Revision, A.L. 1990 S.B. 631, A.L. 1991 S.B. 262, A.L. 1994 S.B. 650, A.L. 1995 H.B. 484, et al., A.L. 1997 S.B. 16, A.L. 2006 H.B. 1900)

Effective 1-01-07

*Revisor's Note: This section is reprinted in accordance with Section 3.066. Senate Bill 844 in 2010 amended this section. Senate Bill 844 was declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, of the Missouri Constitution (see annotation below), rendering the repeal and reenactment of this section ineffective.

**Section 130.051 was repealed by S.B. 16, 1997

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).



Section 130.016 Certain candidates exempt from filing requirements — procedure for exemption — restrictions on subsequent contributions and expenditures — rejection of exemption — candidate committees for certain general assembly leadership offices prohibited.

Effective 28 Aug 2008

Title IX SUFFRAGE AND ELECTIONS

130.016. Certain candidates exempt from filing requirements — procedure for exemption — restrictions on subsequent contributions and expenditures — rejection of exemption — candidate committees for certain general assembly leadership offices prohibited. — 1. No candidate for statewide elected office, general assembly, or municipal office in a city with a population of more than one hundred thousand shall be required to comply with the requirements to file a statement of organization or disclosure reports of contributions and expenditures for any election in which neither the aggregate of contributions received nor the aggregate of expenditures made on behalf of such candidate exceeds five hundred dollars and no single contributor, other than the candidate, has contributed more than three hundred twenty-five dollars, provided that:

(1) The candidate files a sworn exemption statement with the appropriate officer that the candidate does not intend to either receive contributions or make expenditures in the aggregate of more than five hundred dollars or receive contributions from any single contributor, other than the candidate, that aggregate more than three hundred twenty-five dollars, and that the total of all contributions received or expenditures made by the candidate and all committees or any other person with the candidate's knowledge and consent in support of the candidacy will not exceed five hundred dollars and that the aggregate of contributions received from any single contributor will not exceed the amount of the limitation on contributions to elect an individual to the office of state representative as calculated in subsection 2 of section 130.032*. Such exemption statement shall be filed no later than the date set forth in section 130.046 on which a disclosure report would otherwise be required if the candidate does not file the exemption statement. The exemption statement shall be filed on a form furnished to each appropriate officer by the executive director of the Missouri ethics commission. Each appropriate officer shall make the exemption statement available to candidates and shall direct each candidate's attention to the exemption statement and explain its purpose to the candidate; and

(2) The sworn exemption statement includes a statement that the candidate understands that records of contributions and expenditures must be maintained from the time the candidate first receives contributions or makes expenditures and that an exemption from filing a statement of organization or disclosure reports does not exempt the candidate from other provisions of this chapter. Each candidate described in this subsection who files a statement of exemption shall file a statement of limited activity for each reporting period described in section 130.046.

2. Any candidate who has filed an exemption statement as provided in subsection 1 of this section shall not accept any contribution or make any expenditure in support of the person's candidacy, either directly or indirectly or by or through any committee or any other person acting with the candidate's knowledge and consent, which would cause such contributions or expenditures to exceed the limits specified in subdivision (1) of subsection 1 of this section unless the candidate later rejects the exemption pursuant to subsection 3 of this section. Any contribution received in excess of such limits shall be returned to the donor or transmitted to the state treasurer to escheat to the state.

3. If, after filing the exemption statement provided for in this section, the candidate subsequently determines the candidate wishes to exceed any of the limits in subdivision (1) of subsection 1 of this section, the candidate shall file a notice of rejection of the exemption with the appropriate officer; however, such rejection shall not be filed later than thirty days before election. A notice of rejection of exemption shall be accompanied by a statement of organization as required by section 130.021 and any other statements and reports which would have been required if the candidate had not filed an exemption statement.

4. A primary election and the immediately succeeding general election are separate elections, and restrictions on contributions and expenditures set forth in subsection 2 of this section shall apply to each election; however, if a successful primary candidate has correctly filed an exemption statement prior to the primary election and has not filed a notice of rejection prior to the date on which the first disclosure report applicable to the succeeding general election is required to be filed, the candidate shall not be required to file an exemption statement for that general election if the limitations set forth in subsection 1 of this section apply to the succeeding general election.

5. A candidate who has an existing candidate committee formed for a prior election for which all statements and reports required by this chapter have been properly filed shall be eligible to file the exemption statement as provided in subsection 1 of this section and shall not be required to file the disclosure reports pertaining to the election for which the candidate is eligible to file the exemption statement if the candidate and the treasurer or deputy treasurer of such existing candidate committee continue to comply with the requirements, limitations and restrictions set forth in subsections 1, 2, 3 and 4 of this section. The exemption permitted by this subsection does not exempt a candidate or the treasurer of the candidate's existing candidate committee from complying with the requirements of subsections 6 and 7 of section 130.046 applicable to a prior election.

6. No candidate for supreme court, circuit court, or associate circuit court, or candidate for political party office, or for county office or municipal office in a city of one hundred thousand or less, or for any special purpose district office shall be required to file an exemption statement pursuant to this section in order to be exempted from forming a committee and filing disclosure reports required of committees pursuant to this chapter if the aggregate of contributions received or expenditures made by the candidate and any other person with the candidate's knowledge and consent in support of the person's candidacy does not exceed one thousand dollars and the aggregate of contributions from any single contributor does not exceed three hundred twenty-five dollars. No candidate for any office listed in this subsection shall be excused from complying with the provisions of any section of this chapter, other than the filing of an exemption statement under the conditions specified in this subsection.

7. If any candidate for an office listed in subsection 6 of this section exceeds the limits specified in subsection 6 of this section, the candidate shall form a committee no later than thirty days prior to the election for which the contributions were received or expended which shall comply with all provisions of this chapter for committees.

8. No member of or candidate for the general assembly shall form a candidate committee for the office of speaker of the house of representatives or president pro tem of the senate.

(L. 1978 S.B. 839, A.L. 1979 S.B. 129, A.L. 1985 H.B. 150, et al., A.L. 1990 S.B. 631, A.L. 1991 S.B. 262, A.L. 1997 S.B. 16, A.L. 2003 H.B. 99, A.L. 2006 H.B. 1900, A.L. 2008 S.B. 1038)

*Section 130.032 was repealed by S.B. 1038, 2008.



Section 130.021 Treasurer for candidates and committees, when required — duties — official depository account to be established — statement of organization for committees, contents, when filed — termination of committee, procedure.

Effective 28 Aug 2016

Title IX SUFFRAGE AND ELECTIONS

130.021. Treasurer for candidates and committees, when required — duties — official depository account to be established — statement of organization for committees, contents, when filed — termination of committee, procedure. — 1. Every committee shall have a treasurer who, except as provided in subsection 10 of this section, shall be a resident of this state and reside in the district or county in which the committee sits. A committee may also have a deputy treasurer who, except as provided in subsection 10 of this section, shall be a resident of this state and reside in the district or county in which the committee sits, to serve in the capacity of committee treasurer in the event the committee treasurer is unable for any reason to perform the treasurer’s duties.

2. Every candidate for offices listed in subsection 1 of section 130.016 who has not filed a statement of exemption pursuant to that subsection and every candidate for offices listed in subsection 6 of section 130.016 who is not excluded from filing a statement of organization and disclosure reports pursuant to subsection 6 of section 130.016 shall form a candidate committee and appoint a treasurer. Thereafter, all contributions on hand and all further contributions received by such candidate and any of the candidate’s own funds to be used in support of the person’s candidacy shall be deposited in a candidate committee depository account established pursuant to the provisions of subsection 4 of this section, and all expenditures shall be made through the candidate, treasurer or deputy treasurer of the person’s candidate committee. Nothing in this chapter shall prevent a candidate from appointing himself or herself as a committee of one and serving as the person’s own treasurer, maintaining the candidate’s own records and filing all the reports and statements required to be filed by the treasurer of a candidate committee.

3. A candidate who has more than one candidate committee supporting the person’s candidacy shall designate one of those candidate committees as the committee responsible for consolidating the aggregate contributions to all such committees under the candidate’s control and direction as required by section 130.041.

4. (1) Every committee shall have a single official fund depository within this state which shall be a federally or state-chartered bank, a federally or state-chartered savings and loan association, or a federally or state-chartered credit union in which the committee shall open and thereafter maintain at least one official depository account in its own name. An “official depository account” shall be a checking account or some type of negotiable draft or negotiable order of withdrawal account, and the official fund depository shall, regarding an official depository account, be a type of financial institution which provides a record of deposits, cancelled checks or other cancelled instruments of withdrawal evidencing each transaction by maintaining copies within this state of such instruments and other transactions. All contributions which the committee receives in money, checks and other negotiable instruments shall be deposited in a committee’s official depository account. Contributions shall not be accepted and expenditures shall not be made by a committee except by or through an official depository account and the committee treasurer, deputy treasurer or candidate. Contributions received by a committee shall not be commingled with any funds of an agent of the committee, a candidate or any other person, except that contributions from a candidate of the candidate’s own funds to the person’s candidate committee shall be deposited to an official depository account of the person’s candidate committee. No expenditure shall be made by a committee when the office of committee treasurer is vacant except that when the office of a candidate committee treasurer is vacant, the candidate shall be the treasurer until the candidate appoints a new treasurer.

(2) A committee treasurer, deputy treasurer or candidate may withdraw funds from a committee’s official depository account and deposit such funds in one or more savings accounts in the committee’s name in any bank, savings and loan association or credit union within this state, and may also withdraw funds from an official depository account for investment in the committee’s name in any certificate of deposit, bond or security. Proceeds from interest or dividends from a savings account or other investment or proceeds from withdrawals from a savings account or from the sale of an investment shall not be expended or reinvested, except in the case of renewals of certificates of deposit, without first redepositing such proceeds in an official depository account. Investments, other than savings accounts, held outside the committee’s official depository account at any time during a reporting period shall be disclosed by description, amount, any identifying numbers and the name and address of any institution or person in which or through which it is held in an attachment to disclosure reports the committee is required to file. Proceeds from an investment such as interest or dividends or proceeds from its sale, shall be reported by date and amount. In the case of the sale of an investment, the names and addresses of the persons involved in the transaction shall also be stated. Funds held in savings accounts and investments, including interest earned, shall be included in the report of money on hand as required by section 130.041.

(3) Notwithstanding any other provision of law to the contrary, funds held in candidate committees, campaign committees, debt service committees, and exploratory committees shall be liquid such that these funds shall be readily available for the specific and limited purposes allowed by law. These funds may be invested only in short-term treasury instruments or short-term bank certificates with durations of one year or less, or that allow the removal of funds at any time without any additional financial penalty other than the loss of interest income. Continuing committees, political party committees, and other committees such as out-of-state committees not formed for the benefit of any single candidate or ballot issue shall not be subject to the provisions of this subdivision. This subdivision shall not be interpreted to restrict the placement of funds in an interest-bearing checking account.

5. The treasurer or deputy treasurer acting on behalf of any person or organization or group of persons which is a committee by virtue of the definitions of committee in section 130.011 and any candidate who is not excluded from forming a committee in accordance with the provisions of section 130.016 shall file a statement of organization with the appropriate officer within twenty days after the person or organization becomes a committee but no later than the date for filing the first report required pursuant to the provisions of section 130.046. The statement of organization shall contain the following information:

(1) The name, mailing address and telephone number, if any, of the committee filing the statement of organization. If the committee is deemed to be affiliated with a connected organization as provided in subdivision (11) of section 130.011, the name of the connected organization, or a legally registered fictitious name which reasonably identifies the connected organization, shall appear in the name of the committee. If the committee is a candidate committee, the name of the candidate shall be a part of the committee’s name;

(2) The name, mailing address and telephone number of the candidate;

(3) The name, mailing address and telephone number of the committee treasurer, and the name, mailing address and telephone number of its deputy treasurer if the committee has named a deputy treasurer;

(4) The names, mailing addresses and titles of its officers, if any;

(5) The name and mailing address of any connected organizations with which the committee is affiliated;

(6) The name and mailing address of its depository, and the name and account number of each account the committee has in the depository. The account number of each account shall be redacted prior to disclosing the statement to the public;

(7) Identification of the major nature of the committee such as a candidate committee, campaign committee, continuing committee, political party committee, incumbent committee, or any other committee according to the definition of committee in section 130.011;

(8) In the case of the candidate committee designated in subsection 3 of this section, the full name and address of each other candidate committee which is under the control and direction of the same candidate, together with the name, address and telephone number of the treasurer of each such other committee;

(9) The name and office sought of each candidate supported or opposed by the committee;

(10) The ballot measure concerned, if any, and whether the committee is in favor of or opposed to such measure.

6. A committee may omit the information required in subdivisions (9) and (10) of subsection 5 of this section if, on the date on which it is required to file a statement of organization, the committee has not yet determined the particular candidates or particular ballot measures it will support or oppose.

7. A committee which has filed a statement of organization and has not terminated shall not be required to file another statement of organization, except that when there is a change in any of the information previously reported as required by subdivisions (1) to (8) of subsection 5 of this section an amended statement of organization shall be filed within twenty days after the change occurs, but no later than the date of the filing of the next report required to be filed by that committee by section 130.046.

8. Upon termination of a committee, a termination statement indicating dissolution shall be filed not later than ten days after the date of dissolution with the appropriate officer or officers with whom the committee’s statement of organization was filed. The termination statement shall include: the distribution made of any remaining surplus funds and the disposition of any deficits; and the name, mailing address and telephone number of the individual responsible for preserving the committee’s records and accounts as required in section 130.036.

9. Any statement required by this section shall be signed and attested by the committee treasurer or deputy treasurer, and by the candidate in the case of a candidate committee.

10. A committee domiciled outside this state shall be required to file a statement of organization and appoint a treasurer residing in this state and open an account in a depository within this state; provided that either of the following conditions prevails:

(1) The aggregate of all contributions received from persons domiciled in this state exceeds twenty percent in total dollar amount of all funds received by the committee in the preceding twelve months; or

(2) The aggregate of all contributions and expenditures made to support or oppose candidates and ballot measures in this state exceeds one thousand five hundred dollars in the current calendar year.

11. If a committee domiciled in this state receives a contribution of one thousand five hundred dollars or more from any committee domiciled outside of this state, the committee domiciled in this state shall file a disclosure report with the commission. The report shall disclose the full name, mailing address, telephone numbers and domicile of the contributing committee and the date and amount of the contribution. The report shall be filed within forty-eight hours of the receipt of such contribution if the contribution is received after the last reporting date before the election.

12. Each legislative and senatorial district committee shall retain only one address in the district it sits for the purpose of receiving contributions.

(L. 1978 S.B. 839, A.L. 1979 S.B. 129, A.L. 1985 H.B. 150, et al., A.L. 1990 S.B. 631, A.L. 1997 S.B. 16, A.L. 2008 S.B. 1038, A.L. 2009 S.B. 485, A.L. 2010 S.B. 844, A.L. 2016 H.B. 2203)

(2003) Resident treasurer requirement is a constitutional restriction on association. National Right to Life Political Action Committee v. Connor, 323 F.3d 684 (8th Cir.).

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).

(2015) Even if a political action committee is inactive, receiving disclosure reports is substantially related to state's interest in enforcing state campaign finance law, and reporting statute is not overly burdensome under First Amendment analysis. Geier v. Missouri Ethics Com'n, 474 S.W.3d 560 (Mo.).



Section 130.021 Treasurer for candidates and committees, when required — duties — official depository account to be established — statement of organization for committees, contents, when filed — termination of committee, procedure.

Effective 28 Aug 2010

Title IX SUFFRAGE AND ELECTIONS

*130.021. Treasurer for candidates and committees, when required — duties — official depository account to be established — statement of organization for committees, contents, when filed — termination of committee, procedure. — 1. Every committee shall have a treasurer who, except as provided in subsection 10 of this section, shall be a resident of this state. A committee may also have a deputy treasurer who, except as provided in subsection 10 of this section, shall be a resident of this state and serve in the capacity of committee treasurer in the event the committee treasurer is unable for any reason to perform the treasurer's duties.

2. Every candidate for offices listed in subsection 1 of section 130.016 who has not filed a statement of exemption pursuant to that subsection and every candidate for offices listed in subsection 6 of section 130.016 who is not excluded from filing a statement of organization and disclosure reports pursuant to subsection 6 of section 130.016 shall form a candidate committee and appoint a treasurer. Thereafter, all contributions on hand and all further contributions received by such candidate and any of the candidate's own funds to be used in support of the person's candidacy shall be deposited in a candidate committee depository account established pursuant to the provisions of subsection 4 of this section, and all expenditures shall be made through the candidate, treasurer or deputy treasurer of the person's candidate committee. Nothing in this chapter shall prevent a candidate from appointing himself or herself as a committee of one and serving as the person's own treasurer, maintaining the candidate's own records and filing all the reports and statements required to be filed by the treasurer of a candidate committee.

3. A candidate who has more than one candidate committee supporting the person's candidacy shall designate one of those candidate committees as the committee responsible for consolidating the aggregate contributions to all such committees under the candidate's control and direction as required by section 130.041. No person shall form a new committee or serve as a deputy treasurer of any committee as defined in section 130.011 until the person or the treasurer of any committee previously formed by the person or where the person served as treasurer or deputy treasurer has filed all required campaign disclosure reports and statements of limited activity for all prior elections and paid outstanding previously imposed fees assessed against that person by the ethics commission.

4. (1) Every committee shall have a single official fund depository within this state which shall be a federally or state-chartered bank, a federally or state-chartered savings and loan association, or a federally or state-chartered credit union in which the committee shall open and thereafter maintain at least one official depository account in its own name. An "official depository account" shall be a checking account or some type of negotiable draft or negotiable order of withdrawal account, and the official fund depository shall, regarding an official depository account, be a type of financial institution which provides a record of deposits, cancelled checks or other cancelled instruments of withdrawal evidencing each transaction by maintaining copies within this state of such instruments and other transactions. All contributions which the committee receives in money, checks and other negotiable instruments shall be deposited in a committee's official depository account. Contributions shall not be accepted and expenditures shall not be made by a committee except by or through an official depository account and the committee treasurer, deputy treasurer or candidate. Contributions received by a committee shall not be commingled with any funds of an agent of the committee, a candidate or any other person, except that contributions from a candidate of the candidate's own funds to the person's candidate committee shall be deposited to an official depository account of the person's candidate committee. No expenditure shall be made by a committee when the office of committee treasurer is vacant except that when the office of a candidate committee treasurer is vacant, the candidate shall be the treasurer until the candidate appoints a new treasurer.

(2) A committee treasurer, deputy treasurer or candidate may withdraw funds from a committee's official depository account and deposit such funds in one or more savings accounts in the committee's name in any bank, savings and loan association or credit union within this state, and may also withdraw funds from an official depository account for investment in the committee's name in any certificate of deposit, bond or security. Proceeds from interest or dividends from a savings account or other investment or proceeds from withdrawals from a savings account or from the sale of an investment shall not be expended or reinvested, except in the case of renewals of certificates of deposit, without first redepositing such proceeds in an official depository account. Investments, other than savings accounts, held outside the committee's official depository account at any time during a reporting period shall be disclosed by description, amount, any identifying numbers and the name and address of any institution or person in which or through which it is held in an attachment to disclosure reports the committee is required to file. Proceeds from an investment such as interest or dividends or proceeds from its sale, shall be reported by date and amount. In the case of the sale of an investment, the names and addresses of the persons involved in the transaction shall also be stated. Funds held in savings accounts and investments, including interest earned, shall be included in the report of money on hand as required by section 130.041.

5. The treasurer or deputy treasurer acting on behalf of any person or organization or group of persons which is a committee by virtue of the definitions of committee in section 130.011 and any candidate who is not excluded from forming a committee in accordance with the provisions of section 130.016 shall file a statement of organization with the appropriate officer within twenty days after the person or organization becomes a committee but no later than the date for filing the first report required pursuant to the provisions of section 130.046. The statement of organization shall contain the following information:

(1) The name, mailing address and telephone number, if any, of the committee filing the statement of organization. If the committee is deemed to be affiliated with a connected organization as provided in subdivision (10) of section 130.011, the name of the connected organization, or a legally registered fictitious name which reasonably identifies the connected organization, shall appear in the name of the committee. If the committee is a candidate committee, the name of the candidate shall be a part of the committee's name;

(2) The name, mailing address and telephone number of the candidate;

(3) The name, mailing address and telephone number of the committee treasurer, and the name, mailing address and telephone number of its deputy treasurer if the committee has named a deputy treasurer;

(4) The names, mailing addresses and titles of its officers, if any;

(5) The name and mailing address of any connected organizations with which the committee is affiliated;

(6) The name and mailing address of its depository, and the name and account number of each account the committee has in the depository. The account number of each account shall be redacted prior to disclosing the statement to the public;

(7) Identification of the major nature of the committee such as a candidate committee, campaign committee, political action committee, political party committee, incumbent committee, or any other committee according to the definition of committee in section 130.011;

(8) In the case of the candidate committee designated in subsection 3 of this section, the full name and address of each other candidate committee which is under the control and direction of the same candidate, together with the name, address and telephone number of the treasurer of each such other committee;

(9) The name and office sought of each candidate supported or opposed by the committee;

(10) The ballot measure concerned, if any, and whether the committee is in favor of or opposed to such measure.

6. A committee may omit the information required in subdivisions (9) and (10) of subsection 5 of this section if, on the date on which it is required to file a statement of organization, the committee has not yet determined the particular candidates or particular ballot measures it will support or oppose.

7. A committee which has filed a statement of organization and has not terminated shall not be required to file another statement of organization, except that when there is a change in any of the information previously reported as required by subdivisions (1) to (8) of subsection 5 of this section an amended statement of organization shall be filed within twenty days after the change occurs, but no later than the date of the filing of the next report required to be filed by that committee by section 130.046.

8. Upon termination of a committee, a termination statement indicating dissolution shall be filed not later than ten days after the date of dissolution with the appropriate officer or officers with whom the committee's statement of organization was filed. The termination statement shall include: the distribution made of any remaining surplus funds and the disposition of any deficits; and the name, mailing address and telephone number of the individual responsible for preserving the committee's records and accounts as required in section 130.036.

9. Any statement required by this section shall be signed and attested by the committee treasurer or deputy treasurer, and by the candidate in the case of a candidate committee.

10. A committee domiciled outside this state shall be required to file a statement of organization and appoint a treasurer residing in this state and open an account in a depository within this state; provided that either of the following conditions prevails:

(1) The aggregate of all contributions received from persons domiciled in this state exceeds twenty percent in total dollar amount of all funds received by the committee in the preceding twelve months; or

(2) The aggregate of all contributions and expenditures made to support or oppose candidates and ballot measures in this state exceeds one thousand five hundred dollars in the current calendar year.

11. If a committee domiciled in this state receives a contribution of one thousand five hundred dollars or more from any committee domiciled outside of this state, the committee domiciled in this state shall file a disclosure report with the commission. The report shall disclose the full name, mailing address, telephone numbers and domicile of the contributing committee and the date and amount of the contribution. The report shall be filed within forty-eight hours of the receipt of such contribution if the contribution is received after the last reporting date before the election.

(L. 1978 S.B. 839, A.L. 1979 S.B. 129, A.L. 1985 H.B. 150, et al., A.L. 1990 S.B. 631, A.L. 1997 S.B. 16, A.L. 2008 S.B. 1038, A.L. 2009 S.B. 485, A.L. 2010 S.B. 844)

*Revisor's Note: This section was declared unconstitutional in Legends Bank v. State, see annotation below.

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).



Section 130.023 Challenge failure to report.

Effective 28 Aug 1997

Title IX SUFFRAGE AND ELECTIONS

130.023. Challenge failure to report. — Failure to report current or previous campaign contributions or expenditures may be challenged by the candidate, candidate committee treasurer or deputy treasurer who has allegedly failed to file the proper report. Any candidate may request that any statement alleging the failure to file campaign expenditures or contributions contained in a candidate's official file may be removed after filing a disclosure report describing the contribution or expenditure.

(L. 1997 S.B. 16 § 2)



Section 130.026 Election authority defined — appropriate officer designated — electronic filing, when.

Effective 01 Jan 2017, see footnote

Title IX SUFFRAGE AND ELECTIONS

130.026. Election authority defined — appropriate officer designated — electronic filing, when. — 1. For the purpose of this section, the term “election authority” or “local election authority” means the county clerk, except that in a city or county having a board of election commissioners the board of election commissioners shall be the election authority. For any political subdivision or other district which is situated within the jurisdiction of more than one election authority, as defined herein, the election authority is the one in whose jurisdiction the candidate resides or, in the case of ballot measures, the one in whose jurisdiction the most populous portion of the political subdivision or district for which an election is held is situated, except that a county clerk or a county board of election commissioners shall be the election authority for all candidates for elective county offices other than county clerk and for any countywide ballot measures.

2. The appropriate officer or officers for candidates and ballot measures shall be as follows:

(1) In the case of candidates for the offices of governor, lieutenant governor, secretary of state, state treasurer, state auditor, attorney general, judges of the supreme court and appellate court judges, the appropriate officer shall be the Missouri ethics commission;

(2) Notwithstanding the provisions of subsection 1 of this section, in the case of candidates for the offices of state senator, state representative, county clerk, and associate circuit court judges and circuit court judges, the appropriate officer shall be the Missouri ethics commission;

(3) In the case of candidates for elective municipal offices in municipalities of more than one hundred thousand inhabitants and elective county offices in counties of more than one hundred thousand inhabitants, the appropriate officer shall be the Missouri ethics commission;

(4) In the case of all other offices, the appropriate officer shall be the Missouri ethics commission;

(5) In the case of ballot measures, the appropriate officer or officers shall be:

(a) The Missouri ethics commission for a statewide measure;

(b) The local election authority for any political subdivision or district as determined by the provisions of subsection 1 of this section for any measure, other than a statewide measure, to be voted on in that political subdivision or district.

3. The appropriate officer or officers for candidate committees and campaign committees shall be the same as designated in subsection 2 of this section for the candidates or ballot measures supported or opposed as indicated in the statement of organization required to be filed by any such committee.

4. The appropriate officer for political party committees shall be as follows:

(1) In the case of state party committees, the appropriate officer shall be the Missouri ethics commission;

(2) In the case of any district, county or city political party committee, the appropriate officer shall be the Missouri ethics commission.

5. The appropriate officer for a continuing committee and for any other committee not named in subsections 2, 3, and 4 of this section shall be the Missouri ethics commission.

6. The term “domicile” or “domiciled” means the address of the committee listed on the statement of organization required to be filed by that committee in accordance with the provisions of section 130.021.

7. Any financial disclosure reports and statements filed with the Missouri ethics commission under this section shall be filed in an electronic format as prescribed by the commission.

(L. 1978 S.B. 839, A.L. 1979 S.B. 129, A.L. 1985 H.B. 150, et al., A.L. 1990 S.B. 631, A.L. 1991 S.B. 262, A.L. 2010 S.B. 844, A.L. 2016 S.B. 786)

Effective 1-01-17



Section 130.026 Election authority defined — appropriate officer designated for filing of reports.

Effective 28 Aug 2010

Title IX SUFFRAGE AND ELECTIONS

*130.026. Election authority defined — appropriate officer designated for filing of reports. — 1. For the purpose of this section, the term "election authority" or "local election authority" means the county clerk, except that in a city or county having a board of election commissioners the board of election commissioners shall be the election authority. For any political subdivision or other district which is situated within the jurisdiction of more than one election authority, as defined herein, the election authority is the one in whose jurisdiction the candidate resides or, in the case of ballot measures, the one in whose jurisdiction the most populous portion of the political subdivision or district for which an election is held is situated, except that a county clerk or a county board of election commissioners shall be the election authority for all candidates for elective county offices other than county clerk and for any countywide ballot measures.

2. The appropriate officer or officers for candidates and ballot measures shall be as follows:

(1) In the case of candidates for the offices of governor, lieutenant governor, secretary of state, state treasurer, state auditor, attorney general, judges of the supreme court and appellate court judges, the appropriate officer shall be the Missouri ethics commission;

(2) Notwithstanding the provisions of subsection 1 of this section, in the case of candidates for the offices of state senator, state representative, county clerk, and associate circuit court judges and circuit court judges, the appropriate officers shall be the Missouri ethics commission and the election authority for the place of residence of the candidate;

(3) In the case of candidates for elective municipal offices in municipalities of more than one hundred thousand inhabitants and elective county offices in counties of more than one hundred thousand inhabitants, the appropriate officers shall be the Missouri ethics commission and the election authority of the municipality or county in which the candidate seeks office;

(4) In the case of all other offices, the appropriate officer shall be the election authority of the district or political subdivision for which the candidate seeks office;

(5) In the case of ballot measures, the appropriate officer or officers shall be:

(a) The Missouri ethics commission for a statewide measure;

(b) The local election authority for any political subdivision or district as determined by the provisions of subsection 1 of this section for any measure, other than a statewide measure, to be voted on in that political subdivision or district.

3. The appropriate officer or officers for candidate committees and campaign committees shall be the same as designated in subsection 2 of this section for the candidates or ballot measures supported or opposed as indicated in the statement of organization required to be filed by any such committee.

4. The appropriate officer for political party committees shall be as follows:

(1) In the case of state party committees, the appropriate officer shall be the Missouri ethics commission;

(2) In the case of any district, county or city political party committee, the appropriate officer shall be the Missouri ethics commission and the election authority for that district, county or city.

5. The appropriate officers for a political action committee and for any other committee not named in subsections 3, 4 and 5 of this section shall be as follows:

(1) The Missouri ethics commission and the election authority for the county in which the committee is domiciled; and

(2) If the committee makes or anticipates making expenditures other than direct contributions which aggregate more than five hundred dollars to support or oppose one or more candidates or ballot measures in the same political subdivision or district for which the appropriate officer is an election authority other than the one for the county in which the committee is domiciled, the appropriate officers for that committee shall include such other election authority or authorities, except that committees covered by this subsection need not file statements required by section 130.021 and reports required by subsections 6, 7 and 8 of section 130.046 with any appropriate officer other than those set forth in subdivision (1) of this subsection.

6. The term "domicile" or "domiciled" means the address of the committee listed on the statement of organization required to be filed by that committee in accordance with the provisions of section 130.021.

(L. 1978 S.B. 839, A.L. 1979 S.B. 129, A.L. 1985 H.B. 150, et al., A.L. 1990 S.B. 631, A.L. 1991 S.B. 262, A.L. 2010 S.B. 844)

*Revisor's Note: This section was declared unconstitutional in Legends Bank v. State, see annotation below.

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).



Section 130.028 Prohibitions against certain discrimination or intimidation relating to elections — contributions by employees, payroll deduction, when.

Effective 01 Jan 2017, see footnote

Title IX SUFFRAGE AND ELECTIONS

130.028. Prohibitions against certain discrimination or intimidation relating to elections — contributions by employees, payroll deduction, when. — 1. Every person, labor organization, or corporation organized or existing by virtue of the laws of this state, or doing business in this state who shall:

(1) Discriminate or threaten to discriminate against any member in this state with respect to his or her membership, or discharge or discriminate or threaten to discriminate against any employee in this state, with respect to his or her compensation, terms, conditions or privileges of employment by reason of his political beliefs or opinions; or

(2) Coerce or attempt to coerce, intimidate or bribe any member or employee to vote or refrain from voting for any candidate at any election in this state; or

(3) Coerce or attempt to coerce, intimidate or bribe any member or employee to vote or refrain from voting for any issue at any election in this state; or

(4) Make any member or employee as a condition of membership or employment, contribute to any candidate, political committee or separate political fund; or

(5) Discriminate or threaten to discriminate against any member or employee in this state for contributing or refusing to contribute to any candidate, political committee or separate political fund with respect to the privileges of membership or with respect to his employment and the compensation, terms, conditions or privileges related thereto shall be guilty of a class E felony.

2. No employer, corporation, continuing committee, or labor organization shall receive or cause to be made contributions from its members or employees except on the advance voluntary permission of the members or employees. Violation of this section by the corporation, employer, continuing committee or labor organization shall be a class A misdemeanor.

3. An employer shall, upon written request by ten or more employees, provide its employees with the option of contributing to a continuing committee as defined in section 130.011 through payroll deduction, if the employer has a system of payroll deduction. No contribution to a continuing committee from an employee through payroll deduction shall be made other than to a continuing committee voluntarily chosen by the employee. Violation of this section shall be a class A misdemeanor.

4. Any person aggrieved by any act prohibited by this section shall, in addition to any other remedy provided by law, be entitled to maintain within one year from the date of the prohibited act, a civil action in the courts of this state, and if successful, he or she shall be awarded civil damages of not less than one hundred dollars and not more than one thousand dollars, together with his or her costs, including reasonable attorney's fees. Each violation shall be a separate cause of action.

(L. 1978 S.B. 839, A.L. 1994 S.B. 650, A.L. 2010 S.B. 844, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 130.029 Corporations and labor organizations may make contributions or expenditures.

Effective 28 Aug 1978

Title IX SUFFRAGE AND ELECTIONS

130.029. Corporations and labor organizations may make contributions or expenditures. — 1. Nothing herein contained shall be construed to prohibit any corporation organized under any general or special law of this state, or any other state or by an act of the Congress of the United States or any labor organization, cooperative association or mutual association from making any contributions or expenditures, provided:

(1) That the board of directors of any corporation by resolution has authorized contributions or expenditures, or by resolution has authorized a designated officer to make such contributions or expenditures; or

(2) That the members of any labor organization, cooperative association or mutual association have authorized contributions or expenditures by a majority vote of the members present at a duly called meeting of any such labor organization, cooperative association or mutual association or by such vote has authorized a designated officer to make such contributions or expenditures.

2. No provision of this section shall be construed to authorize contributions or expenditures otherwise prohibited by, or to change any necessary percentage of vote otherwise required by, the articles of incorporation or association or bylaws of such labor organization, corporation, cooperative or mutual association.

3. Authority to make contributions or expenditures as authorized by this section shall be adopted by general or specific resolution. This resolution shall state the total amount of contributions or expenditures authorized, the purposes of such contributions or expenditures and the time period within which such authority shall exist.

(L. 1978 S.B. 839)



Section 130.031 Restrictions and limitations on contributions — records required — anonymous contributions, how handled — campaign materials, sponsor to be identified — prizes prohibited.

Effective 28 Aug 1999, see footnote

Title IX SUFFRAGE AND ELECTIONS

*130.031. Restrictions and limitations on contributions — records required — anonymous contributions, how handled — campaign materials, sponsor to be identified — prizes prohibited. — 1. No contribution of cash in an amount of more than one hundred dollars shall be made by or accepted from any single contributor for any election by a continuing committee, a campaign committee, a political party committee, an exploratory committee or a candidate committee.

2. Except for expenditures from a petty cash fund which is established and maintained by withdrawals of funds from the committee's depository account and with records maintained pursuant to the record-keeping requirements of section 130.036 to account for expenditures made from petty cash, each expenditure of more than fifty dollars, except an in-kind expenditure, shall be made by check drawn on the committee's depository and signed by the committee treasurer, deputy treasurer or candidate. A single expenditure from a petty cash fund shall not exceed fifty dollars, and the aggregate of all expenditures from a petty cash fund during a calendar year shall not exceed the lesser of five thousand dollars or ten percent of all expenditures made by the committee during that calendar year. A check made payable to "cash" shall not be made except to replenish a petty cash fund.

3. No contribution shall be made or accepted and no expenditure shall be made or incurred, directly or indirectly, in a fictitious name, in the name of another person, or by or through another person in such a manner as to conceal the identity of the actual source of the contribution or the actual recipient and purpose of the expenditure. Any person who receives contributions for a committee shall disclose to that committee's treasurer, deputy treasurer or candidate the recipient's own name and address and the name and address of the actual source of each contribution such person has received for that committee. Any person who makes expenditures for a committee shall disclose to that committee's treasurer, deputy treasurer or candidate such person's own name and address, the name and address of each person to whom an expenditure has been made and the amount and purpose of the expenditures the person has made for that committee.

4. No anonymous contribution of more than twenty-five dollars shall be made by any person, and no anonymous contribution of more than twenty-five dollars shall be accepted by any candidate or committee. If any anonymous contribution of more than twenty-five dollars is received, it shall be returned immediately to the contributor, if the contributor's identity can be ascertained, and if the contributor's identity cannot be ascertained, the candidate, committee treasurer or deputy treasurer shall immediately transmit that portion of the contribution which exceeds twenty-five dollars to the state treasurer and it shall escheat to the state.

5. The maximum aggregate amount of anonymous contributions which shall be accepted in any calendar year by any committee shall be the greater of five hundred dollars or one percent of the aggregate amount of all contributions received by that committee in the same calendar year. If any anonymous contribution is received which causes the aggregate total of anonymous contributions to exceed the foregoing limitation, it shall be returned immediately to the contributor, if the contributor's identity can be ascertained, and, if the contributor's identity cannot be ascertained, the committee treasurer, deputy treasurer or candidate shall immediately transmit the anonymous contribution to the state treasurer to escheat to the state.

6. Notwithstanding the provisions of subsection 5 of this section, contributions from individuals whose names and addresses cannot be ascertained which are received from a fund-raising activity or event, such as defined in section 130.011, shall not be deemed anonymous contributions, provided the following conditions are met:

(1) There are twenty-five or more contributing participants in the activity or event;

(2) The candidate, committee treasurer, deputy treasurer or the person responsible for conducting the activity or event makes an announcement that it is illegal for anyone to make or receive a contribution in excess of one hundred dollars unless the contribution is accompanied by the name and address of the contributor;

(3) The person responsible for conducting the activity or event does not knowingly accept payment from any single person of more than one hundred dollars unless the name and address of the person making such payment is obtained and recorded pursuant to the record-keeping requirements of section 130.036;

(4) A statement describing the event shall be prepared by the candidate or the treasurer of the committee for whom the funds were raised or by the person responsible for conducting the activity or event and attached to the disclosure report of contributions and expenditures required by section 130.041. The following information to be listed in the statement is in addition to, not in lieu of, the requirements elsewhere in this chapter relating to the recording and reporting of contributions and expenditures:

(a) The name and mailing address of the person or persons responsible for conducting the event or activity and the name and address of the candidate or committee for whom the funds were raised;

(b) The date on which the event occurred;

(c) The name and address of the location where the event occurred and the approximate number of participants in the event;

(d) A brief description of the type of event and the fund-raising methods used;

(e) The gross receipts from the event and a listing of the expenditures incident to the event;

(f) The total dollar amount of contributions received from the event from participants whose names and addresses were not obtained with such contributions and an explanation of why it was not possible to obtain the names and addresses of such participants;

(g) The total dollar amount of contributions received from contributing participants in the event who are identified by name and address in the records required to be maintained pursuant to section 130.036.

7. No candidate or committee in this state shall accept contributions from any out-of-state committee unless the out-of-state committee from whom the contributions are received has filed a statement of organization pursuant to section 130.021 or has filed the reports required by sections 130.049 and 130.050, whichever is applicable to that committee.

8. Any person publishing, circulating, or distributing any printed matter relative to any candidate for public office or any ballot measure shall on the face of the printed matter identify in a clear and conspicuous manner the person who paid for the printed matter with the words "Paid for by" followed by the proper identification of the sponsor pursuant to this section. For the purposes of this section, "printed matter" shall be defined to include any pamphlet, circular, handbill, sample ballot, advertisement, including advertisements in any newspaper or other periodical, sign, including signs for display on motor vehicles, or other imprinted or lettered material; but "printed matter" is defined to exclude materials printed and purchased prior to May 20, 1982, if the candidate or committee can document that delivery took place prior to May 20, 1982; any sign personally printed and constructed by an individual without compensation from any other person and displayed at that individual's place of residence or on that individual's personal motor vehicle; any items of personal use given away or sold, such as campaign buttons, pins, pens, pencils, book matches, campaign jewelry, or clothing, which is paid for by a candidate or committee which supports a candidate or supports or opposes a ballot measure and which is obvious in its identification with a specific candidate or committee and is reported as required by this chapter; and any news story, commentary, or editorial printed by a regularly published newspaper or other periodical without charge to a candidate, committee or any other person.

(1) In regard to any printed matter paid for by a candidate from the candidate's personal funds, it shall be sufficient identification to print the first and last name by which the candidate is known.

(2) In regard to any printed matter paid for by a committee, it shall be sufficient identification to print the name of the committee as required to be registered by subsection 5 of section 130.021 and the name and title of the committee treasurer who was serving when the printed matter was paid for.

(3) In regard to any printed matter paid for by a corporation or other business entity, labor organization, or any other organization not defined to be a committee by subdivision (7) of section 130.011 and not organized especially for influencing one or more elections, it shall be sufficient identification to print the name of the entity, the name of the principal officer of the entity, by whatever title known, and the mailing address of the entity, or if the entity has no mailing address, the mailing address of the principal officer.

(4) In regard to any printed matter paid for by an individual or individuals, it shall be sufficient identification to print the name of the individual or individuals and the respective mailing address or addresses, except that if more than five individuals join in paying for printed matter it shall be sufficient identification to print the words "For a list of other sponsors contact:" followed by the name and address of one such individual responsible for causing the matter to be printed, and the individual identified shall maintain a record of the names and amounts paid by other individuals and shall make such record available for review upon the request of any person. No person shall accept for publication or printing nor shall such work be completed until the printed matter is properly identified as required by this subsection.

9. Any broadcast station transmitting any matter relative to any candidate for public office or ballot measure as defined by this chapter shall identify the sponsor of such matter as required by federal law.

10. The provisions of subsection** 8 or 9 of this section shall not apply to candidates for elective federal office, provided that persons causing matter to be printed or broadcast concerning such candidacies shall comply with the requirements of federal law for identification of the sponsor or sponsors.

11. It shall be a violation of this chapter for any person required to be identified as paying for printed matter pursuant to subsection 8 of this section or paying for broadcast matter pursuant to subsection 9 of this section to refuse to provide the information required or to purposely provide false, misleading, or incomplete information.

12. It shall be a violation of this chapter for any committee to offer chances to win prizes or money to persons to encourage such persons to endorse, send election material by mail, deliver election material in person or contact persons at their homes; except that, the provisions of this subsection shall not be construed to prohibit hiring and paying a campaign staff.

(L. 1978 S.B. 839, A.L. 1982 S.B. 526, A.L. 1985 H.B. 150, et al., A.L. 1990 S.B. 631, A.L. 1994 S.B. 650, A.L. 1997 S.B. 16, A.L. 1999 S.B. 31 & 285, A.L. 2010 S.B. 844, A.L. 2014 S.B. 491)

*Revisor's Note: This section as amended by S.B. 844, 2010, was declared unconstitutional in Legends Bank v. State, making this language enacted by S.B. 31 & 285, 1999, still in effect. S.B. 491, 2014, officially repealed the S.B. 844, 2010, unconstitutional language of this section, effective 1-01-17.

**Word "subsections" appears in original rolls.

(1995) Statute may not require a speaker to make statements or disclosures. Statute is not narrowly tailored to meet a compelling need. Shrink Missouri Government PAC v. Maupin, 892 F.Supp. 1246 (E.D.Mo.).



Section 130.033 Attorney's fees may be paid from candidate committee funds, when.

Effective 28 Aug 1999

Title IX SUFFRAGE AND ELECTIONS

130.033. Attorney's fees may be paid from candidate committee funds, when. — Any reasonable attorney's fees accrued by a person who is the subject of a complaint which are used in defending such person in any matter resulting in an investigation arising from holding or running for public office may be paid out of such person's committee, as defined in section 130.011.

(L. 1999 S.B. 31 & 285 § 1)



Section 130.034 Contributions not to be converted to personal use — allowable uses — gifts — disposition of contributions upon death — restitution payments, fines — exploratory committee funds, use — funds held to be liquid, when, investment of funds, exceptions.

Effective 28 Aug 2016

Title IX SUFFRAGE AND ELECTIONS

130.034. Contributions not to be converted to personal use — allowable uses — gifts — disposition of contributions upon death — restitution payments, fines — exploratory committee funds, use — funds held to be liquid, when, investment of funds, exceptions. — 1. Contributions as defined in section 130.011, received by any committee shall not be converted to any personal use.

2. Contributions may be used for any purpose allowed by law including, but not limited to:

(1) Any ordinary expenses incurred relating to a campaign;

(2) Any ordinary and necessary expenses incurred in connection with the duties of a holder of elective office;

(3) Any expenses associated with the duties of candidacy or of elective office pertaining to the entertaining of or providing social courtesies to constituents, professional associations, or other holders of elective office;

(4) The return of any contribution to the person who made the contribution to the candidate or holder of elective office;

(5) To contribute to a political organization or candidate committee as allowed by law;

(6) To establish a new committee as defined by this chapter;

(7) To make an unconditional gift which is fully vested to any charitable, fraternal or civic organizations or other associations formed to provide for some good in the order of benevolence, if such candidate, former candidate or holder of elective office or such person’s immediate family gain no direct financial benefit from the unconditional gift;

(8) Except when such candidate, former candidate or holder of elective office dies while the committee remains in existence, the committee may make an unconditional gift to a fund established for the benefit of the spouse and children of the candidate, former candidate or holder of elective office. The provisions of this subdivision shall expire October 1, 1997.

3. Upon the death of the candidate, former candidate or holder of elective office who received such contributions, all contributions shall be disposed of according to this section and any funds remaining after final settlement of the candidate’s decedent’s estate, or if no estate is opened, then twelve months after the candidate’s death, will escheat to the state of Missouri to be deposited in the general revenue fund.

4. No contributions, as defined in section 130.011, received by a candidate, former candidate or holder of elective office shall be used to make restitution payments ordered of such individual by a court of law or for the payment of any fine resulting from conviction of a violation of any local, state or federal law.

5. Committees described in subdivision (17) of section 130.011 shall make expenditures only for the purpose of determining whether an individual will be a candidate. Such expenditures include polling information, mailings, personal appearances, telephone expenses, office and travel expenses but may not include contributions to other candidate committees.

6. Any moneys in the exploratory committee fund may be transferred to the candidate committee upon declaration of candidacy for the position being explored. Such funds shall be included for the purposes of reporting and limitation. In the event that candidacy is not declared for the position being explored, the remaining exploratory committee funds shall be returned to the contributors on a pro rata basis. In no event shall the amount returned exceed the amount given by each contributor nor be less than ten dollars.

7. Funds held in candidate committees, campaign committees, debt service committees, and exploratory committees shall be liquid such that these funds shall be readily available for the specific and limited purposes allowed by law. These funds may be invested only in short-term treasury instruments or short-term bank certificates with durations of one year or less, or that allow the removal of funds at any time without any additional financial penalty other than the loss of interest income. Continuing committees, political party committees, and other committees such as out-of-state committees not formed for the benefit of any single candidate or ballot issue shall not be subject to the provisions of this subsection. This subsection shall not be interpreted to restrict the placement of funds in an interest-bearing checking account.

(L. 1994 S.B. 650, A.L. 1995 H.B. 484, et al., A.L. 1997 S.B. 16, A.L. 2016 H.B. 2203)



Section 130.036 Treasurer, deputy treasurer or candidate to maintain records, contents.

Effective 28 Aug 1999

Title IX SUFFRAGE AND ELECTIONS

130.036. Treasurer, deputy treasurer or candidate to maintain records, contents. — 1. The candidate, treasurer or deputy treasurer of a committee shall maintain accurate records and accounts on a current basis. The records and accounts shall be maintained in accordance with accepted normal bookkeeping procedures and shall contain the bills, receipts, deposit records, cancelled checks and other detailed information necessary to prepare and substantiate any statement or report required to be filed pursuant to this chapter. Every person who acts as an agent for a committee in receiving contributions, making expenditures or incurring indebtedness for the committee shall, on request of that committee's treasurer, deputy treasurer or candidate, but in any event within five days after any such action, render to the candidate, committee treasurer or deputy treasurer a detailed account thereof, including names, addresses, dates, exact amounts and any other details required by the candidate, treasurer or deputy treasurer to comply with this chapter. Notwithstanding the provisions of subsection 4 of section 130.021 prohibiting commingling of funds, an individual, trade or professional association, business entity, or labor organization which acts as an agent for a committee in receiving contributions may deposit contributions received on behalf of the committee to the agent's account within a financial institution within this state, for purposes of facilitating transmittal of the contributions to the candidate, committee treasurer or deputy treasurer. Such contributions shall not be held in the agent's account for more than five days after the date the contribution was received by the agent, and shall not be transferred to the account of any other agent or person, other than the committee treasurer.

2. Unless a contribution is rejected by the candidate or committee and returned to the donor or transmitted to the state treasurer within ten business days after its receipt, it shall be considered received and accepted on the date received, notwithstanding the fact that it was not deposited by the closing date of a reporting period.

3. Notwithstanding the provisions of section 130.041 that only contributors of more than one hundred dollars shall be reported by name and address for all committees, the committee's records shall contain a listing of each contribution received by the committee, including those accepted and those which are rejected and either returned to the donor or transmitted to the state treasurer. Each contribution, regardless of the amount, shall be recorded by date received, name and address of the contributor and the amount of the contribution, except that any contributions from unidentifiable persons which are received through fund-raising activities and events as permitted in subsection 6 of section 130.031 shall be recorded to show the dates and amounts of all such contributions received together with information contained in statements required by subsection 6 of section 130.031. The procedure for recording contributions shall be of a type which enables the candidate, committee treasurer or deputy treasurer to maintain a continuing total of all contributions received from any one contributor.

4. Notwithstanding the provisions of section 130.041 that certain expenditures need not be identified in reports by name and address of the payee, the committee's records shall include a listing of each expenditure made and each contract, promise or agreement to make an expenditure, showing the date and amount of each transaction, the name and address of the person to whom the expenditure was made or promised, and the purpose of each expenditure made or promised.

5. In the case of a committee which makes expenditures for both the support or opposition of any candidate and the passage or defeat of a ballot measure, the committee treasurer shall maintain records segregated according to each candidate or measure for which the expenditures were made.

6. Records shall indicate which transactions, either contributions received or expenditures made, were cash transactions or in-kind transactions.

7. Any candidate who, pursuant to section 130.016, is exempt from the requirements to form a committee shall maintain records of each contribution received or expenditure made in support of his candidacy. Any other person or combination of persons who, although not deemed to be a committee according to the definition of the term "committee" in section 130.011, accepts contributions or makes expenditures, other than direct contributions from the person's own funds, for the purpose of supporting or opposing the election or defeat of any candidate or for the purpose of supporting or opposing the qualifications, passage or defeat of any ballot measure shall maintain records of each contribution received or expenditure made. The records shall include name, address and amount pertaining to each contribution received or expenditure made and any bills, receipts, cancelled checks or other documents relating to each transaction.

8. All records and accounts of receipts and expenditures shall be preserved for at least three years after the date of the election to which the records pertain. Records and accounts regarding supplemental disclosure reports or reports not required pursuant to an election shall be preserved for at least three years after the date of the report to which the records pertain. Such records shall be available for inspection by the campaign finance review board and its duly authorized representatives.

(L. 1978 S.B. 839, A.L. 1985 H.B. 150, et al., A.L. 1997 S.B. 16, A.L. 1999 S.B. 31 & 285)



Section 130.037 Two candidate's committees may be formed — committee for paying off past debts only, restrictions, reports required — committee to raise funds for future.

Effective 28 Aug 2008

Title IX SUFFRAGE AND ELECTIONS

130.037. Two candidate's committees may be formed — committee for paying off past debts only, restrictions, reports required — committee to raise funds for future. — Any candidate may file a supplemental report containing information required pursuant to section 130.041 for the purposes of this section. Candidates whose supplemental report filed within thirty days of August 28, 1997, or whose report filed pursuant to subdivision (2) of subsection 1 of section 130.046 reflects outstanding obligations in excess of moneys on hand, may convert their campaign committee to a debt service committee as provided in this section. If a debt service committee is formed, the committee may accept contributions from any person. A person who contributes to a debt service committee of a candidate may also contribute to the candidate's campaign committee for a succeeding election. The treasurer and the candidate shall terminate the debt service committee pursuant to section 130.021 when the contributions received exceed the amount of the debt, and within thirty days the committee shall file disclosure reports pursuant to section 130.041 and shall return any excess moneys received to the contributor or contributors, if known, otherwise such moneys shall escheat to the state. No debt service committee shall be in existence more than eighteen months.

(L. 1995 H.B. 484, et al., A.L. 1996 H.B. 1557 & 1489, A.L. 1997 S.B. 16, A.L. 2008 S.B. 1038)



Section 130.041 Disclosure reports — who files — when required — contents.

Effective 28 Aug 2010

Title IX SUFFRAGE AND ELECTIONS

*130.041. Disclosure reports — who files — when required — contents. — 1. Except as provided in subsection 5 of section 130.016, the candidate, if applicable, treasurer or deputy treasurer of every committee which is required to file a statement of organization, shall file a legibly printed or typed disclosure report of receipts and expenditures. The reports shall be filed with the appropriate officer designated in section 130.026 at the times and for the periods prescribed in section 130.046. Except as provided in sections 130.049 and 130.050, each report shall set forth:

(1) The full name, as required in the statement of organization pursuant to subsection 5 of section 130.021, and mailing address of the committee filing the report and the full name, mailing address and telephone number of the committee's treasurer and deputy treasurer if the committee has named a deputy treasurer;

(2) The amount of money, including cash on hand at the beginning of the reporting period;

(3) Receipts for the period, including:

(a) Total amount of all monetary contributions received which can be identified in the committee's records by name and address of each contributor. In addition, the candidate committee shall make a reasonable effort to obtain and report the employer, or occupation if self-employed or notation of retirement, of each person from whom the committee received one or more contributions which in the aggregate total in excess of one hundred dollars and shall make a reasonable effort to obtain and report a description of any contractual relationship over five hundred dollars between the contributor and the state if the candidate is seeking election to a state office or between the contributor and any political subdivision of the state if the candidate is seeking election to another political subdivision of the state;

(b) Total amount of all anonymous contributions accepted;

(c) Total amount of all monetary contributions received through fund-raising events or activities from participants whose names and addresses were not obtained with such contributions, with an attached statement or copy of the statement describing each fund-raising event as required in subsection 6 of section 130.031;

(d) Total dollar value of all in-kind contributions received;

(e) A separate listing by name and address and employer, or occupation if self-employed or notation of retirement, of each person from whom the committee received contributions, in money or any other thing of value, aggregating more than one hundred dollars, together with the date and amount of each such contribution;

(f) A listing of each loan received by name and address of the lender and date and amount of the loan. For each loan of more than one hundred dollars, a separate statement shall be attached setting forth the name and address of the lender and each person liable directly, indirectly or contingently, and the date, amount and terms of the loan;

(4) Expenditures for the period, including:

(a) The total dollar amount of expenditures made by check drawn on the committee's depository;

(b) The total dollar amount of expenditures made in cash;

(c) The total dollar value of all in-kind expenditures made;

(d) The full name and mailing address of each person to whom an expenditure of money or any other thing of value in the amount of more than one hundred dollars has been made, contracted for or incurred, together with the date, amount and purpose of each expenditure. Expenditures of one hundred dollars or less may be grouped and listed by categories of expenditure showing the total dollar amount of expenditures in each category, except that the report shall contain an itemized listing of each payment made to campaign workers by name, address, date, amount and purpose of each payment and the aggregate amount paid to each such worker;

(e) A list of each loan made, by name and mailing address of the person receiving the loan, together with the amount, terms and date;

(5) The total amount of cash on hand as of the closing date of the reporting period covered, including amounts in depository accounts and in petty cash fund;

(6) The total amount of outstanding indebtedness as of the closing date of the reporting period covered;

(7) The amount of expenditures for or against a candidate or ballot measure during the period covered and the cumulative amount of expenditures for or against that candidate or ballot measure, with each candidate being listed by name, mailing address and office sought. For the purpose of disclosure reports, expenditures made in support of more than one candidate or ballot measure or both shall be apportioned reasonably among the candidates or ballot measure or both. In apportioning expenditures to each candidate or ballot measure, political party committees and political action committees need not include expenditures for maintaining a permanent office, such as expenditures for salaries of regular staff, office facilities and equipment or other expenditures not designed to support or oppose any particular candidates or ballot measures; however, all such expenditures shall be listed pursuant to subdivision (4) of this subsection;

(8) A separate listing by full name and address of any committee including a candidate committee controlled by the same candidate for which a transfer of funds or a contribution in any amount has been made during the reporting period, together with the date and amount of each such transfer or contribution;

(9) A separate listing by full name and address of any committee, including a candidate committee controlled by the same candidate from which a transfer of funds or a contribution in any amount has been received during the reporting period, together with the date and amount of each such transfer or contribution;

(10) Each committee that receives a contribution which is restricted or designated in whole or in part by the contributor for transfer to a particular candidate, committee or other person shall include a statement of the name and address of that contributor in the next disclosure report required to be filed after receipt of such contribution, together with the date and amount of any such contribution which was so restricted or designated by that contributor, together with the name of the particular candidate or committee to whom such contribution was so designated or restricted by that contributor and the date and amount of such contribution.

2. For the purpose of this section and any other section in this chapter except sections 130.049 and 130.050 which requires a listing of each contributor who has contributed a specified amount, the aggregate amount shall be computed by adding all contributions received from any one person during the following periods:

(1) In the case of a candidate committee, the period shall begin on the date on which the candidate became a candidate according to the definition of the term "candidate" in section 130.011 and end at 11:59 p.m. on the day of the primary election, if the candidate has such an election or at 11:59 p.m. on the day of the general election. If the candidate has a general election held after a primary election, the next aggregating period shall begin at 12:00 midnight on the day after the primary election day and shall close at 11:59 p.m. on the day of the general election. Except that for contributions received during the thirty-day period immediately following a primary election, the candidate shall designate whether such contribution is received as a primary election contribution or a general election contribution;

(2) In the case of a campaign committee, the period shall begin on the date the committee received its first contribution and end on the closing date for the period for which the report or statement is required;

(3) In the case of a political party committee or a political action committee, the period shall begin on the first day of January of the year in which the report or statement is being filed and end on the closing date for the period for which the report or statement is required; except, if the report or statement is required to be filed prior to the first day of July in any given year, the period shall begin on the first day of July of the preceding year.

3. The disclosure report shall be signed and attested by the committee treasurer or deputy treasurer and by the candidate in case of a candidate committee.

4. The words "consulting or consulting services, fees, or expenses", or similar words, shall not be used to describe the purpose of a payment as required in this section. The reporting of any payment to such an independent contractor shall be on a form supplied by the appropriate officer, established by the ethics commission and shall include identification of the specific service or services provided including, but not limited to, public opinion polling, research on issues or opposition background, print or broadcast media production, print or broadcast media purchase, computer programming or data entry, direct mail production, postage, rent, utilities, phone solicitation, or fund raising, and the dollar amount prorated for each service.

(L. 1978 S.B. 839, A.L. 1985 H.B. 150, et al., A.L. 1990 S.B. 631, A.L. 1993 S.B. 31, A.L. 1994 S.B. 650, A.L. 1995 H.B. 484, et al., A.L. 1997 H.B. 526, S.B. 16, A.L. 1999 S.B. 31 & 285, A.L. 2010 S.B. 844)

*Revisor's Note: This section was declared unconstitutional in Legends Bank v. State, see annotation below.

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).



Section 130.041 Disclosure reports — who files — when required — contents.

Effective 28 Aug 1999

Title IX SUFFRAGE AND ELECTIONS

*130.041. Disclosure reports — who files — when required — contents. — 1. Except as provided in subsection 5 of section 130.016, the candidate, if applicable, treasurer or deputy treasurer of every committee which is required to file a statement of organization, shall file a legibly printed or typed disclosure report of receipts and expenditures. The reports shall be filed with the appropriate officer designated in section 130.026 at the times and for the periods prescribed in section 130.046. Except as provided in sections 130.049 and 130.050, each report shall set forth:

(1) The full name, as required in the statement of organization pursuant to subsection 5 of section 130.021, and mailing address of the committee filing the report and the full name, mailing address and telephone number of the committee's treasurer and deputy treasurer if the committee has named a deputy treasurer;

(2) The amount of money, including cash on hand at the beginning of the reporting period;

(3) Receipts for the period, including:

(a) Total amount of all monetary contributions received which can be identified in the committee's records by name and address of each contributor. In addition, the candidate committee shall make a reasonable effort to obtain and report the employer, or occupation if self-employed or notation of retirement, of each person from whom the committee received one or more contributions which in the aggregate total in excess of one hundred dollars and shall make a reasonable effort to obtain and report a description of any contractual relationship over five hundred dollars between the contributor and the state if the candidate is seeking election to a state office or between the contributor and any political subdivision of the state if the candidate is seeking election to another political subdivision of the state;

(b) Total amount of all anonymous contributions accepted;

(c) Total amount of all monetary contributions received through fund-raising events or activities from participants whose names and addresses were not obtained with such contributions, with an attached statement or copy of the statement describing each fund-raising event as required in subsection 6 of section 130.031;

(d) Total dollar value of all in-kind contributions received;

(e) A separate listing by name and address and employer, or occupation if self-employed or notation of retirement, of each person from whom the committee received contributions, in money or any other thing of value, aggregating more than one hundred dollars, together with the date and amount of each such contribution;

(f) A listing of each loan received by name and address of the lender and date and amount of the loan. For each loan of more than one hundred dollars, a separate statement shall be attached setting forth the name and address of the lender and each person liable directly, indirectly or contingently, and the date, amount and terms of the loan;

(4) Expenditures for the period, including:

(a) The total dollar amount of expenditures made by check drawn on the committee's depository;

(b) The total dollar amount of expenditures made in cash;

(c) The total dollar value of all in-kind expenditures made;

(d) The full name and mailing address of each person to whom an expenditure of money or any other thing of value in the amount of more than one hundred dollars has been made, contracted for or incurred, together with the date, amount and purpose of each expenditure. Expenditures of one hundred dollars or less may be grouped and listed by categories of expenditure showing the total dollar amount of expenditures in each category, except that the report shall contain an itemized listing of each payment made to campaign workers by name, address, date, amount and purpose of each payment and the aggregate amount paid to each such worker;

(e) A list of each loan made, by name and mailing address of the person receiving the loan, together with the amount, terms and date;

(5) The total amount of cash on hand as of the closing date of the reporting period covered, including amounts in depository accounts and in petty cash fund;

(6) The total amount of outstanding indebtedness as of the closing date of the reporting period covered;

(7) The amount of expenditures for or against a candidate or ballot measure during the period covered and the cumulative amount of expenditures for or against that candidate or ballot measure, with each candidate being listed by name, mailing address and office sought. For the purpose of disclosure reports, expenditures made in support of more than one candidate or ballot measure or both shall be apportioned reasonably among the candidates or ballot measure or both. In apportioning expenditures to each candidate or ballot measure, political party committees and continuing committees need not include expenditures for maintaining a permanent office, such as expenditures for salaries of regular staff, office facilities and equipment or other expenditures not designed to support or oppose any particular candidates or ballot measures; however, all such expenditures shall be listed pursuant to subdivision (4) of this subsection;

(8) A separate listing by full name and address of any committee including a candidate committee controlled by the same candidate for which a transfer of funds or a contribution in any amount has been made during the reporting period, together with the date and amount of each such transfer or contribution;

(9) A separate listing by full name and address of any committee, including a candidate committee controlled by the same candidate from which a transfer of funds or a contribution in any amount has been received during the reporting period, together with the date and amount of each such transfer or contribution;

(10) Each committee that receives a contribution which is restricted or designated in whole or in part by the contributor for transfer to a particular candidate, committee or other person shall include a statement of the name and address of that contributor in the next disclosure report required to be filed after receipt of such contribution, together with the date and amount of any such contribution which was so restricted or designated by that contributor, together with the name of the particular candidate or committee to whom such contribution was so designated or restricted by that contributor and the date and amount of such contribution.

2. For the purpose of this section and any other section in this chapter except sections 130.049 and 130.050 which requires a listing of each contributor who has contributed a specified amount, the aggregate amount shall be computed by adding all contributions received from any one person during the following periods:

(1) In the case of a candidate committee, the period shall begin on the date on which the candidate became a candidate according to the definition of the term "candidate" in section 130.011 and end at 11:59 p.m. on the day of the primary election, if the candidate has such an election or at 11:59 p.m. on the day of the general election. If the candidate has a general election held after a primary election, the next aggregating period shall begin at 12:00 midnight on the day after the primary election day and shall close at 11:59 p.m. on the day of the general election. Except that for contributions received during the thirty-day period immediately following a primary election, the candidate shall designate whether such contribution is received as a primary election contribution or a general election contribution;

(2) In the case of a campaign committee, the period shall begin on the date the committee received its first contribution and end on the closing date for the period for which the report or statement is required;

(3) In the case of a political party committee or a continuing committee, the period shall begin on the first day of January of the year in which the report or statement is being filed and end on the closing date for the period for which the report or statement is required; except, if the report or statement is required to be filed prior to the first day of July in any given year, the period shall begin on the first day of July of the preceding year.

3. The disclosure report shall be signed and attested by the committee treasurer or deputy treasurer and by the candidate in case of a candidate committee.

4. The words "consulting or consulting services, fees, or expenses", or similar words, shall not be used to describe the purpose of a payment as required in this section. The reporting of any payment to such an independent contractor shall be on a form supplied by the appropriate officer, established by the ethics commission and shall include identification of the specific service or services provided including, but not limited to, public opinion polling, research on issues or opposition background, print or broadcast media production, print or broadcast media purchase, computer programming or data entry, direct mail production, postage, rent, utilities, phone solicitation, or fund raising, and the dollar amount prorated for each service.

(L. 1978 S.B. 839, A.L. 1985 H.B. 150, et al., A.L. 1990 S.B. 631, A.L. 1993 S.B. 31, A.L. 1994 S.B. 650, A.L. 1995 H.B. 484, et al., A.L. 1997 H.B. 526, S.B. 16, A.L. 1999 S.B. 31 & 285)

*Revisor's Note: This section is reprinted in accordance with Section 3.066. Senate Bill 844 in 2010 amended this section. Senate Bill 844 was declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, of the Missouri Constitution (see annotation below), rendering the repeal and reenactment of this section ineffective.

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).



Section 130.042 Posting of expenditures supporting and opposing candidates.

Effective 01 Jan 2007, see footnote

Title IX SUFFRAGE AND ELECTIONS

130.042. Posting of expenditures supporting and opposing candidates. — The Missouri ethics commission shall post on its website in an easily accessible and conspicuous manner a listing organized by candidate showing all expenditures required to be disclosed by sections 130.041 and 130.050, made in support of and against each candidate, together with the date and amount of each expenditure. The commission shall post each expenditure within seven days of notification of the expenditure. The list underlying each candidate shall be further organized into the following two categories:

(1) Expenditures in support of the candidate; and

(2) Expenditures in opposition to the candidate.

(L. 2006 H.B. 1900)

Effective 1-01-07



Section 130.043 Political party county committee members and candidates may consolidate disclosure filings with ward organization — restrictions.

Effective 13 Jun 1996, see footnote

Title IX SUFFRAGE AND ELECTIONS

130.043. Political party county committee members and candidates may consolidate disclosure filings with ward organization — restrictions. — Other provisions of the law to the contrary notwithstanding, persons running for or serving as a county committee member for a political party pursuant to section 115.609 may consolidate all campaign disclosure filings with the committee member's ward organization, provided however, that all limits and restrictions applicable to candidates shall still apply and any consolidated report shall clearly identify the amount and source of any and all funds received or spent on behalf of the committeeman or committeewoman of the ward.

(L. 1996 H.B. 1557 & 1489 § 4)

Effective 6-13-96



Section 130.044 Certain contributions to be reported within forty-eight hours of receipt — electronic reporting, when — rulemaking authority.

Effective 28 Aug 2010

Title IX SUFFRAGE AND ELECTIONS

*130.044. Certain contributions to be reported within forty-eight hours of receipt — electronic reporting, when — rulemaking authority. — 1. All individuals and committees required to file disclosure reports under section 130.041 shall electronically report any contribution by any single contributor which exceeds five thousand dollars to the Missouri ethics commission within forty-eight hours of receiving the contribution.

2. Any individual currently holding office as a state representative, state senator, or any candidate for such office or such individual's campaign committee shall electronically report any contribution exceeding five hundred dollars made by any contributor to his or her campaign committee during the regular legislative session of the general assembly, within forty-eight hours of receiving the contribution.

3. Any individual currently holding office as the governor, lieutenant governor, treasurer, attorney general, secretary of state or auditor or any candidate for such office or such person's campaign committee shall electronically report any contribution exceeding five hundred dollars made by any contributor to his or her campaign committee during the regular legislative session or any time when legislation from the regular legislative session awaits gubernatorial action, within forty-eight hours of receiving the contribution.

4. Reports required under this section shall contain the same content required under section 130.041 and shall be filed in accordance with the standards established by the commission for electronic filing and other rules the commission may deem necessary to promulgate for the effective administration of this section.

5. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2008, shall be invalid and void.

(L. 2008 S.B. 1038, A.L. 2010 S.B. 844)

*Revisor's Note: This section was declared unconstitutional in Legends Bank v. State, see annotation below.

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).



Section 130.044 Certain contributions to be reported within forty-eight hours of receipt — rulemaking authority.

Effective 28 Aug 2008

Title IX SUFFRAGE AND ELECTIONS

*130.044. Certain contributions to be reported within forty-eight hours of receipt — rulemaking authority. — 1. All individuals and committees required to file disclosure reports under section 130.041 shall electronically report any contribution by any single contributor which exceeds five thousand dollars to the Missouri ethics commission within forty-eight hours of receiving the contribution. Such reports shall contain the same content required under section 130.041 and shall be filed in accordance with the standards established by the commission for electronic filing and other rules the commission may deem necessary to promulgate for the effective administration of this section.

2. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2008, shall be invalid and void.

(L. 2008 S.B. 1038)

*Revisor's Note: This section is reprinted in accordance with Section 3.066. Senate Bill 844 in 2010 amended this section. Senate Bill 844 was declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, of the Missouri Constitution (see annotation below), rendering the repeal and reenactment of this section ineffective.

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).



Section 130.046 Times for filing of disclosure — periods covered by reports — certain disclosure reports not required — supplemental reports, when — certain disclosure reports filed electronically — rulemaking authority.

Effective 28 Aug 2010

Title IX SUFFRAGE AND ELECTIONS

*130.046. Times for filing of disclosure — periods covered by reports — certain disclosure reports not required — supplemental reports, when — certain disclosure reports filed electronically — rulemaking authority. — 1. The disclosure reports required by section 130.041 for all committees shall be filed at the following times and for the following periods:

(1) Not later than the eighth day before an election for the period closing on the twelfth day before the election if the committee has made any contribution or expenditure either in support or opposition to any candidate or ballot measure;

(2) Not later than the thirtieth day after an election for a period closing on the twenty-fifth day after the election, if the committee has made any contribution or expenditure either in support of or opposition to any candidate or ballot measure; except that, a successful candidate who takes office prior to the twenty-fifth day after the election shall have complied with the report requirement of this subdivision if a disclosure report is filed by such candidate and any candidate committee under the candidate's control before such candidate takes office, and such report shall be for the period closing on the day before taking office; and

(3) Not later than the fifteenth day following the close of each calendar quarter.

­­

­

2. In the case of a ballot measure to be qualified to be on the ballot by initiative petition or referendum petition, or a recall petition seeking to remove an incumbent from office, disclosure reports relating to the time for filing such petitions shall be made as follows:

(1) In addition to the disclosure reports required to be filed pursuant to subsection 1 of this section the treasurer of a committee, other than a political action committee, supporting or opposing a petition effort to qualify a measure to appear on the ballot or to remove an incumbent from office shall file an initial disclosure report fifteen days after the committee begins the process of raising or spending money. After such initial report, the committee shall file quarterly disclosure reports as required by subdivision (3) of subsection 1 of this section until such time as the reports required by subdivisions (1) and (2) of subsection 1 of this section are to be filed. In addition the committee shall file a second disclosure report no later than the fifteenth day after the deadline date for submitting such petition. The period covered in the initial report shall begin on the day the committee first accepted contributions or made expenditures to support or oppose the petition effort for qualification of the measure and shall close on the fifth day prior to the date of the report;

(2) If the measure has qualified to be on the ballot in an election and if a committee subject to the requirements of subdivision (1) of this subsection is also required to file a preelection disclosure report for such election any time within thirty days after the date on which disclosure reports are required to be filed in accordance with subdivision (1) of this subsection, the treasurer of such committee shall not be required to file the report required by subdivision (1) of this subsection, but shall include in the committee's preelection report all information which would otherwise have been required by subdivision (1) of this subsection.

3. The candidate, if applicable, treasurer or deputy treasurer of a committee shall file disclosure reports pursuant to this section, except for any calendar quarter in which the contributions received by the committee or the expenditures or contributions made by the committee do not exceed five hundred dollars. The reporting dates and periods covered for such quarterly reports shall not be later than the fifteenth day of January, April, July and October for periods closing on the thirty-first day of December, the thirty-first day of March, the thirtieth day of June and the thirtieth day of September. No candidate, treasurer or deputy treasurer shall be required to file the quarterly disclosure report required not later than the fifteenth day of any January immediately following a November election, provided that such candidate, treasurer or deputy treasurer shall file the information required on such quarterly report on the quarterly report to be filed not later than the fifteenth day of April immediately following such November election. Each report by such committee shall be cumulative from the date of the last report. In the case of the political action committee's first report, the report shall be cumulative from the date of the political action committee's organization. Every candidate, treasurer or deputy treasurer shall file, at a minimum, the campaign disclosure reports covering the quarter immediately preceding the date of the election and those required by subdivisions (1) and (2) of subsection 1 of this section. A political action committee shall submit additional reports if it makes aggregate expenditures, other than contributions to a committee, of five hundred dollars or more, within the reporting period at the following times for the following periods:

(1) Not later than the eighth day before an election for the period closing on the twelfth day before the election;

(2) Not later than twenty-four hours after aggregate expenditures of two hundred fifty dollars or more are made after the twelfth day before the election; and

(3) Not later than the thirtieth day after an election for a period closing on the twenty-fifth day after the election.

4. The reports required to be filed no later than the thirtieth day after an election and any subsequently required report shall be cumulative so as to reflect the total receipts and disbursements of the reporting committee for the entire election campaign in question. The period covered by each disclosure report shall begin on the day after the closing date of the most recent disclosure report filed and end on the closing date for the period covered. If the committee has not previously filed a disclosure report, the period covered begins on the date the committee was formed; except that in the case of a candidate committee, the period covered begins on the date the candidate became a candidate according to the definition of the term candidate in section 130.011.

5. Notwithstanding any other provisions of this chapter to the contrary:

(1) Certain disclosure reports pertaining to any candidate who receives nomination in a primary election and thereby seeks election in the immediately succeeding general election shall not be required in the following cases:

(a) If there are less than fifty days between a primary election and the immediately succeeding general election, the disclosure report required to be filed quarterly; provided that, any other report required to be filed prior to the primary election and all other reports required to be filed not later than the eighth day before the general election are filed no later than the final dates for filing such reports;

(b) If there are less than eighty-five days between a primary election and the immediately succeeding general election, the disclosure report required to be filed not later than the thirtieth day after the primary election need not be filed; provided that any report required to be filed prior to the primary election and any other report required to be filed prior to the general election are filed no later than the final dates for filing such reports; and

(2) No disclosure report needs to be filed for any reporting period if during that reporting period the committee has neither received contributions aggregating more than five hundred dollars nor made expenditure aggregating more than five hundred dollars and has not received contributions aggregating more than three hundred dollars from any single contributor and if the committee's treasurer files a statement with the appropriate officer that the committee has not exceeded the identified thresholds in the reporting period. Any contributions received or expenditures made which are not reported because this statement is filed in lieu of a disclosure report shall be included in the next disclosure report filed by the committee. This statement shall not be filed in lieu of the report for two or more consecutive disclosure periods if either the contributions received or expenditures made in the aggregate during those reporting periods exceed five hundred dollars. This statement shall not be filed, in lieu of the report, later than the thirtieth day after an election if that report would show a deficit of more than one thousand dollars.

6. (1) If the disclosure report required to be filed by a committee not later than the thirtieth day after an election shows a deficit of unpaid loans and other outstanding obligations in excess of five thousand dollars, semiannual supplemental disclosure reports shall be filed with the appropriate officer for each succeeding semiannual period until the deficit is reported in a disclosure report as being reduced to five thousand dollars or less; except that, a supplemental semiannual report shall not be required for any semiannual period which includes the closing date for the reporting period covered in any regular disclosure report which the committee is required to file in connection with an election. The reporting dates and periods covered for semiannual reports shall be not later than the fifteenth day of January and July for periods closing on the thirty-first day of December and the thirtieth day of June.

(2) Committees required to file reports pursuant to subsection 2 or 3 of this section which are not otherwise required to file disclosure reports for an election shall file semiannual reports as required by this subsection if their last required disclosure report shows a total of unpaid loans and other outstanding obligations in excess of five thousand dollars.

7. In the case of a committee which disbands and is required to file a termination statement pursuant to the provisions of section 130.021 with the appropriate officer not later than the tenth day after the committee was dissolved, the candidate, committee treasurer or deputy treasurer shall attach to the termination statement a complete disclosure report for the period closing on the date of dissolution. A committee shall not utilize the provisions of subsection 8 of section 130.021 or the provisions of this subsection to circumvent or otherwise avoid the reporting requirements of subsection 6 or 7 of this section.

8. Disclosure reports shall be filed with the appropriate officer not later than 5:00 p.m. prevailing local time of the day designated for the filing of the report and a report postmarked not later than midnight of the day previous to the day designated for filing the report shall be deemed to have been filed in a timely manner. The appropriate officer may establish a policy whereby disclosure reports may be filed by facsimile transmission.

9. Each candidate for the office of state representative, state senator, and for statewide elected office shall file all disclosure reports described in section 130.041 electronically with the Missouri ethics commission. The Missouri ethics commission shall promulgate rules establishing the standard for electronic filings with the commission and shall propose such rules for the importation of files to the reporting program.

10. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2006, shall be invalid and void.

(L. 1978 S.B. 839, A.L. 1979 S.B. 129, A.L. 1985 H.B. 150, et al., A.L. 1986 H.B. 1471, et al., A.L. 1990 S.B. 631, A.L. 1993 S.B. 31, A.L. 1994 S.B. 650, A.L. 1995 H.B. 484, et al., A.L. 1997 S.B. 16, A.L. 1999 S.B. 31 & 285, A.L. 2002 H.B. 1492, A.L. 2006 H.B. 1900, A.L. 2010 S.B. 844)

*Revisor's Note: This section was declared unconstitutional in Legends Bank v. State, see annotation below.

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).



Section 130.046 Times for filing of disclosure — periods covered by reports — certain disclosure reports not required — supplemental reports, when — certain disclosure reports filed electronically — rulemaking authority.

Effective 01 Jan 2007, see footnote

Title IX SUFFRAGE AND ELECTIONS

*130.046. Times for filing of disclosure — periods covered by reports — certain disclosure reports not required — supplemental reports, when — certain disclosure reports filed electronically — rulemaking authority. — 1. The disclosure reports required by section 130.041 for all committees shall be filed at the following times and for the following periods:

(1) Not later than the eighth day before an election for the period closing on the twelfth day before the election if the committee has made any contribution or expenditure either in support or opposition to any candidate or ballot measure;

(2) Not later than the thirtieth day after an election for a period closing on the twenty-fifth day after the election, if the committee has made any contribution or expenditure either in support of or opposition to any candidate or ballot measure; except that, a successful candidate who takes office prior to the twenty-fifth day after the election shall have complied with the report requirement of this subdivision if a disclosure report is filed by such candidate and any candidate committee under the candidate's control before such candidate takes office, and such report shall be for the period closing on the day before taking office; and

(3) Not later than the fifteenth day following the close of each calendar quarter.

­­

­

2. In the case of a ballot measure to be qualified to be on the ballot by initiative petition or referendum petition, or a recall petition seeking to remove an incumbent from office, disclosure reports relating to the time for filing such petitions shall be made as follows:

(1) In addition to the disclosure reports required to be filed pursuant to subsection 1 of this section the treasurer of a committee, other than a continuing committee, supporting or opposing a petition effort to qualify a measure to appear on the ballot or to remove an incumbent from office shall file an initial disclosure report fifteen days after the committee begins the process of raising or spending money. After such initial report, the committee shall file quarterly disclosure reports as required by subdivision (3) of subsection 1 of this section until such time as the reports required by subdivisions (1) and (2) of subsection 1 of this section are to be filed. In addition the committee shall file a second disclosure report no later than the fifteenth day after the deadline date for submitting such petition. The period covered in the initial report shall begin on the day the committee first accepted contributions or made expenditures to support or oppose the petition effort for qualification of the measure and shall close on the fifth day prior to the date of the report;

(2) If the measure has qualified to be on the ballot in an election and if a committee subject to the requirements of subdivision (1) of this subsection is also required to file a preelection disclosure report for such election any time within thirty days after the date on which disclosure reports are required to be filed in accordance with subdivision (1) of this subsection, the treasurer of such committee shall not be required to file the report required by subdivision (1) of this subsection, but shall include in the committee's preelection report all information which would otherwise have been required by subdivision (1) of this subsection.

3. The candidate, if applicable, treasurer or deputy treasurer of a committee shall file disclosure reports pursuant to this section, except for any calendar quarter in which the contributions received by the committee or the expenditures or contributions made by the committee do not exceed five hundred dollars. The reporting dates and periods covered for such quarterly reports shall not be later than the fifteenth day of January, April, July and October for periods closing on the thirty-first day of December, the thirty-first day of March, the thirtieth day of June and the thirtieth day of September. No candidate, treasurer or deputy treasurer shall be required to file the quarterly disclosure report required not later than the fifteenth day of any January immediately following a November election, provided that such candidate, treasurer or deputy treasurer shall file the information required on such quarterly report on the quarterly report to be filed not later than the fifteenth day of April immediately following such November election. Each report by such committee shall be cumulative from the date of the last report. In the case of the continuing committee's first report, the report shall be cumulative from the date of the continuing committee's organization. Every candidate, treasurer or deputy treasurer shall file, at a minimum, the campaign disclosure reports covering the quarter immediately preceding the date of the election and those required by subdivisions (1) and (2) of subsection 1 of this section. A continuing committee shall submit additional reports if it makes aggregate expenditures, other than contributions to a committee, of five hundred dollars or more, within the reporting period at the following times for the following periods:

(1) Not later than the eighth day before an election for the period closing on the twelfth day before the election;

(2) Not later than twenty-four hours after aggregate expenditures of two hundred fifty dollars or more are made after the twelfth day before the election; and

(3) Not later than the thirtieth day after an election for a period closing on the twenty-fifth day after the election.

4. The reports required to be filed no later than the thirtieth day after an election and any subsequently required report shall be cumulative so as to reflect the total receipts and disbursements of the reporting committee for the entire election campaign in question. The period covered by each disclosure report shall begin on the day after the closing date of the most recent disclosure report filed and end on the closing date for the period covered. If the committee has not previously filed a disclosure report, the period covered begins on the date the committee was formed; except that in the case of a candidate committee, the period covered begins on the date the candidate became a candidate according to the definition of the term candidate in section 130.011.

5. Notwithstanding any other provisions of this chapter to the contrary:

(1) Certain disclosure reports pertaining to any candidate who receives nomination in a primary election and thereby seeks election in the immediately succeeding general election shall not be required in the following cases:

(a) If there are less than fifty days between a primary election and the immediately succeeding general election, the disclosure report required to be filed quarterly; provided that, any other report required to be filed prior to the primary election and all other reports required to be filed not later than the eighth day before the general election are filed no later than the final dates for filing such reports;

(b) If there are less than eighty-five days between a primary election and the immediately succeeding general election, the disclosure report required to be filed not later than the thirtieth day after the primary election need not be filed; provided that any report required to be filed prior to the primary election and any other report required to be filed prior to the general election are filed no later than the final dates for filing such reports; and

(2) No disclosure report needs to be filed for any reporting period if during that reporting period the committee has neither received contributions aggregating more than five hundred dollars nor made expenditure aggregating more than five hundred dollars and has not received contributions aggregating more than three hundred dollars from any single contributor and if the committee's treasurer files a statement with the appropriate officer that the committee has not exceeded the identified thresholds in the reporting period. Any contributions received or expenditures made which are not reported because this statement is filed in lieu of a disclosure report shall be included in the next disclosure report filed by the committee. This statement shall not be filed in lieu of the report for two or more consecutive disclosure periods if either the contributions received or expenditures made in the aggregate during those reporting periods exceed five hundred dollars. This statement shall not be filed, in lieu of the report, later than the thirtieth day after an election if that report would show a deficit of more than one thousand dollars.

6. (1) If the disclosure report required to be filed by a committee not later than the thirtieth day after an election shows a deficit of unpaid loans and other outstanding obligations in excess of five thousand dollars, semiannual supplemental disclosure reports shall be filed with the appropriate officer for each succeeding semiannual period until the deficit is reported in a disclosure report as being reduced to five thousand dollars or less; except that, a supplemental semiannual report shall not be required for any semiannual period which includes the closing date for the reporting period covered in any regular disclosure report which the committee is required to file in connection with an election. The reporting dates and periods covered for semiannual reports shall be not later than the fifteenth day of January and July for periods closing on the thirty-first day of December and the thirtieth day of June.

(2) Committees required to file reports pursuant to subsection 2 or 3 of this section which are not otherwise required to file disclosure reports for an election shall file semiannual reports as required by this subsection if their last required disclosure report shows a total of unpaid loans and other outstanding obligations in excess of five thousand dollars.

7. In the case of a committee which disbands and is required to file a termination statement pursuant to the provisions of section 130.021 with the appropriate officer not later than the tenth day after the committee was dissolved, the candidate, committee treasurer or deputy treasurer shall attach to the termination statement a complete disclosure report for the period closing on the date of dissolution. A committee shall not utilize the provisions of subsection 8 of section 130.021 or the provisions of this subsection to circumvent or otherwise avoid the reporting requirements of subsection 6 or 7 of this section.

8. Disclosure reports shall be filed with the appropriate officer not later than 5:00 p.m. prevailing local time of the day designated for the filing of the report and a report postmarked not later than midnight of the day previous to the day designated for filing the report shall be deemed to have been filed in a timely manner. The appropriate officer may establish a policy whereby disclosure reports may be filed by facsimile transmission.

9. Each candidate for the office of state representative, state senator, and for statewide elected office shall file all disclosure reports described in section 130.041 electronically with the Missouri ethics commission. The Missouri ethics commission shall promulgate rules establishing the standard for electronic filings with the commission and shall propose such rules for the importation of files to the reporting program.

10. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2006, shall be invalid and void.

(L. 1978 S.B. 839, A.L. 1979 S.B. 129, A.L. 1985 H.B. 150, et al., A.L. 1986 H.B. 1471, et al., A.L. 1990 S.B. 631, A.L. 1993 S.B. 31, A.L. 1994 S.B. 650, A.L. 1995 H.B. 484, et al., A.L. 1997 S.B. 16, A.L. 1999 S.B. 31 & 285, A.L. 2002 H.B. 1492, A.L. 2006 H.B. 1900)

Effective 1-01-07

*Revisor's Note: This section is reprinted in accordance with Section 3.066. Senate Bill 844 in 2010 amended this section. Senate Bill 844 was declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, of the Missouri Constitution (see annotation below), rendering the repeal and reenactment of this section ineffective.

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).

(2015) Even if a political action committee is inactive, receiving disclosure reports is substantially related to state's interest in enforcing state campaign finance law, and reporting statute is not overly burdensome under First Amendment analysis. Geier v. Missouri Ethics Com'n, 474 S.W.3d 560 (Mo.).



Section 130.047 Reporting noncommittee expenditures.

Effective 28 Aug 1997

Title IX SUFFRAGE AND ELECTIONS

130.047. Reporting noncommittee expenditures. — Any person who is not a defined committee who makes an expenditure or expenditures aggregating five hundred dollars or more in support of, or opposition to, one or more candidates or in support of, or in opposition to, the qualification or passage of one or more ballot measures, other than a contribution made directly to a candidate or committee, shall file a report signed by the person making the expenditures, or that person's authorized agent. The report shall include the name and address of the person making the expenditure, the date and amount of the expenditure or expenditures, the name and address of the payee, and a description of the nature and purpose of each expenditure. Such report shall be filed with the appropriate officer having jurisdiction over the election of the candidate or ballot measure in question as set forth in section 130.026 no later than fourteen days after the date of making an expenditure which by itself or when added to all other such expenditures during the same campaign equals five hundred dollars or more. If, after filing such report, additional expenditures are made, a further report shall be filed no later than fourteen days after the date of making the additional expenditures; except that, if any such expenditure is made within fourteen days prior to an election, the report shall be filed no later than forty-eight hours after the date of such expenditure. The provisions of this subsection shall not apply to a person who uses only the person's funds or resources to make an expenditure or expenditures in support of or in coordination or consultation with a candidate or committee; provided that, any such expenditure is recorded as a contribution to such candidate or committee and so reported by the candidate or committee being supported by the expenditure or expenditures.

(L. 1997 S.B. 16 § 130.047 subsec. 1)



Section 130.048 Reporting, internal dissemination of information on candidates for public office or ballot issues, when.

Effective 28 Aug 1997

Title IX SUFFRAGE AND ELECTIONS

130.048. Reporting, internal dissemination of information on candidates for public office or ballot issues, when. — The internal dissemination by any membership organization, proprietorship, labor organization, corporation, association or other entity, except a committee as defined in section 130.011, of information advocating the election or defeat of a candidate or the passage or defeat of a ballot measure to its members, employees or shareholders, the cost of which is more than two thousand dollars in support of or in opposition to one or more candidates or in support of or in opposition to the qualification or passage of one or more ballot measures in a calendar year, other than a contribution made directly to a candidate or committee, shall be reported in a report signed by the person responsible for making the expenditure or that person's authorized agent. The report shall include the name and address of the person making the expenditure, the date and amount of the expenditure or expenditures, the name and address of the payee and a description of nature and purpose of the dissemination of information. Such report shall be filed with the appropriate officer having jurisdiction over the election of the candidate or ballot measure in question as set forth in section 130.026 no later than fourteen days after the date of making an expenditure. If, after filing such report, additional expenditures are made, a further report shall be filed at the date set forth in section 130.046 for any reporting period in which the additional expenditures are made; except that, such expenditure is made no later than fourteen days prior to an election, the report shall be filed no later than forty-eight hours after the date of such expenditure.

(L. 1997 S.B. 16)



Section 130.049 Out-of-state committees, reporting, contents.

Effective 28 Aug 1997

Title IX SUFFRAGE AND ELECTIONS

130.049. Out-of-state committees, reporting, contents. — An out-of-state committee which according to the provisions of subsection 10 of section 130.021 is not required to file a statement of organization and is not required to file the full disclosure reports required by section 130.041 shall file reports with the Missouri ethics commission according to the provisions of such sections if the committee makes contributions or expenditures in support of or in opposition to candidates or ballot measures in this state in any election covered by this chapter or makes contributions to any committee domiciled in this state. An initial report shall be filed no later than fourteen days prior to the date such out-of-state committee first makes a contribution or expenditure in this state. Such initial report shall state the name and address of the committee receiving such contributions or expenditures. The contributions or expenditures shall be made no later than thirty days prior to the election. The out-of-state committee thereafter shall file copies of the campaign disclosure report required to be filed in the domicile of the committee with the Missouri ethics commission as required by subsections 1 to 3 of section 130.046. No candidate or committee may accept any contribution made by a committee domiciled outside this state unless the provisions of this section are met.

(L. 1997 S.B. 16)



Section 130.050 Out-of-state committees, reporting, contents — late contribution or loan, defined.

Effective 28 Aug 2008

Title IX SUFFRAGE AND ELECTIONS

130.050. Out-of-state committees, reporting, contents — late contribution or loan, defined. — 1. An out-of-state committee which, according to the provisions of subsection 10 of section 130.021, is not required to file a statement of organization and is not required to file the full disclosure reports required by section 130.041 shall file reports with the Missouri ethics commission according to the provisions of this subsection if the committee makes contributions or expenditures in support of or in opposition to candidates or ballot measures in this state in any election covered by this chapter or makes contributions to any committee domiciled in this state. An initial report shall be filed on or within fourteen days prior to the date such out-of-state committee first makes a contribution or expenditure in this state, and thereafter reports shall be filed at the times and for the reporting periods prescribed in subsection 1 of section 130.046. Each report shall contain:

(1) The full name, address and domicile of the committee making the report and the name, residential and business addresses, domicile and telephone numbers of the committee's treasurer;

(2) The name and address of any entity such as a labor union, trade or business or professional association, club or other organization or any business entity with which the committee is affiliated;

(3) A statement of the total dollar amount of all funds received by the committee in the current calendar year and a statement of the total contributions in the same period from persons domiciled in this state and a list by name, address, date and amount of each Missouri resident who contributed an aggregate of more than two hundred dollars in the current calendar year;

(4) A list by name, address, date and amount regarding any contributor to the out-of-state committee, regardless of state of residency, who made a contribution during the reporting period;

(5) A statement as to whether the committee is required to file reports with the Federal Election Commission, and a listing of agencies in other states with which the committee files reports, if any;

(6) A separate listing showing contributions made in support of or opposition to each candidate or ballot measure in this state, together with the date and amount of each contribution;

(7) A separate listing showing contributions made to any committee domiciled in this state with the date and amount of each contribution.

2. In the case of a political party committee's selection of an individual to be the party's nominee for public office in an election covered by this chapter, any individual who seeks such nomination and who is a candidate according to the definition of the term candidate in section 130.011 shall be required to comply with all requirements of this chapter; except that, for the purposes of this subsection, the reporting dates and reporting periods in section 130.046 shall not apply, and the first reporting date shall be no later than the fifteenth day after the date on which a nomination covered by this subsection was made and for the period beginning on the date the individual became a candidate, as the term candidate is defined in section 130.011, and closing on the tenth day after the date the nomination was made, with subsequent reports being made as closely as practicable to the times required in section 130.046.

3. The receipt of any late contribution or loan of more than two hundred fifty dollars by a candidate committee supporting a candidate for statewide office or by any other committee shall be reported to the appropriate officer no later than twenty-four hours after receipt. For purposes of this subsection the term "late contribution or loan" means a contribution or loan received after the closing date of the last disclosure report required to be filed before an election but received prior to the date of the election itself. The disclosure report of a late contribution may be made by any written means of communication, setting forth the name and address of the contributor or lender and the amount of the contribution or loan and need not contain the signatures and certification required for a full disclosure report described in section 130.041. A late contribution or loan shall be included in subsequent disclosure reports without regard to any special reports filed pursuant to this subsection.

(L. 1997 S.B. 16, A.L. 1999 S.B. 31 & 285, A.L. 2006 H.B. 1900, A.L. 2008 S.B. 1038)



Section 130.054 Complaint, filing procedure, when — ethics commission to investigate, procedure — limitation on accepting complaints.

Effective 01 Jan 2007, see footnote

Title IX SUFFRAGE AND ELECTIONS

130.054. Complaint, filing procedure, when — ethics commission to investigate, procedure — limitation on accepting complaints. — 1. Notwithstanding the provisions of subsection 3 of section 105.957, any natural person may file a complaint with the Missouri ethics commission alleging failure to timely or accurately file a personal financial disclosure statement, a campaign finance disclosure report or a violation of the provisions of this chapter by any candidate for elective office, within sixty days prior to the primary election at which such candidate is running for office, until after the general election. Any such complaint shall be in writing, shall state all facts known by the complainant which have given rise to the complaint, and shall be sworn to, under penalty of perjury, by the complainant.

2. Within the first business day after receipt of a complaint pursuant to this section, the executive director shall supply a copy of the complaint to the person or entity named in the complaint, deleting any material identifying the name of the complainant. The executive director shall notify the complainant and the person or entity named in the complaint of the date and time at which the commission shall audit and investigate the allegations contained in the complaint pursuant to subsection 3 of this section.

3. Within fifteen business days of receipt of a complaint pursuant to this section, the commission shall audit and investigate the allegations contained in the complaint and shall determine by a vote of at least four members of the commission that there are reasonable grounds to believe that a violation of law has occurred within the jurisdiction of the commission. The respondent may reply in writing or in person to the allegations contained in the complaint and may state justifications to dismiss the complaint. The complainant may also present evidence in support of the allegations contained in the complaint, but such evidence shall be limited in scope to the allegations contained in the original complaint, and such complaint may not be supplemented or otherwise enlarged in scope.

4. If, after audit and investigation of the complaint and upon a vote of at least four members of the commission, the commission determines that there are reasonable grounds to believe that a violation of law has occurred within the jurisdiction of the commission, the commission shall proceed with such complaint as provided by sections 105.957 to 105.963. If the commission does not determine that there are reasonable grounds to believe that such a violation of law has occurred, the complaint shall be dismissed. If a complaint is dismissed, the fact that such complaint was dismissed, with a statement of the nature of the complaint, shall be made public within twenty-four hours of the commission's action.

5. Any complaint made pursuant to this section, and all proceedings and actions concerning such a complaint, shall be subject to the provisions of subsection 15 of section 105.961.

6. No complaint shall be accepted by the commission within fifteen days prior to the primary or general election at which such candidate is running for office.

(L. 1994 S.B. 650, A.L. 1997 S.B. 16, A.L. 2006 H.B. 1900)

Effective 1-01-07



Section 130.056 Executive director of commission, duties.

Effective 28 Aug 1999

Title IX SUFFRAGE AND ELECTIONS

130.056. Executive director of commission, duties. — 1. The executive director of the Missouri ethics commission shall:

(1) Take such steps as are necessary to disseminate among the general public such information as may serve to guide all persons who are or may become subject to the provisions of this chapter for the purpose of facilitating voluntary compliance with the purposes and provisions of this chapter;

(2) Be responsible for expediting the filing of all reports, statements and other information required to be filed pursuant to the provisions of this chapter and, in connection therewith, be responsible for developing procedures whereby all candidates shall be informed of the provisions of section 130.016 so as to assure the timely filing of statements which some candidates are eligible to file as provided in section 130.016;

(3) Develop and publish forms and printed instructional material and furnish such forms and instructions to persons required to file reports and statements pursuant to the provisions of this chapter, together with a summary of the provisions of chapter 115, which apply to candidates and committees covered by this chapter, provided, however, such forms shall not seek information which is not specifically required by this chapter. All forms furnished pursuant to this chapter shall clearly state in readable type on the face of the form the date on which the form became effective. The forms published by the executive director shall provide for compliance with reporting and other provisions of this chapter. Any report form published by the executive director for purposes of compliance with section 130.041 shall provide for reporting contributions from individuals, corporations, labor organizations and fictitious entities and contributions from committees on the same form. Contributions from committees shall be listed first on each report form. All expenditures shall also be reported on a single report form;

(4) Develop a filing, coding and cross-indexing system for reports and statements required to be filed with the Missouri ethics commission, and preserve such reports and statements for a period of not less than five years from date of receipt;

(5) Make the reports and statements filed with the Missouri ethics commission available for public inspection and copying, commencing as soon as practicable but not later than the end of the second day after which a report was received, and permit copying of any such report or statement by hand or by duplicating machine, as requested by any person, at the expense of such person, but no information obtained from such reports and statements shall be sold or utilized by any person for any commercial purpose;

(6) Examine each report and statement filed with the Missouri ethics commission pursuant to the requirements of this chapter to determine if the statements are properly completed and filed within the time required by this chapter;

(7) Notify a person required to file a report or statement pursuant to this chapter with the Missouri ethics commission immediately if, upon examination of the official ballot or other circumstances surrounding any election, it appears that the person has failed to file a report or statement as required by law;

(8) From reports filed with the Missouri ethics commission, prepare and publish an annual report including compilations of amounts contributed and expended for the influencing of nominations and elections;

(9) Prepare and publish such other reports as the Missouri ethics commission deems appropriate;

(10) Disseminate statistics, summaries, and reports prepared under this chapter;

(11) Employ staff and retain such contract services, including legal services to represent the commission before any state agency or before the courts as the executive director deems necessary within the limits authorized by appropriation by the general assembly.

2. Each appropriate officer other than the executive director of the Missouri ethics commission shall:

(1) Assist the executive director in furnishing forms and printed instructional material to persons required to file reports and statements pursuant to the provisions of this chapter;

(2) Accept reports and statements required to be filed with the person's office;

(3) Develop for the officer's constituency a filing, coding, and cross-indexing system consonant with the purposes of this chapter;

(4) Make the reports and statements filed with the officer available for public inspection and copying, commencing as soon as practicable but not later than the end of the second day after which a report was received, and permit copying of any such report or statement by hand or by duplicating machine, as requested by any person, at the expense of such person, but no information obtained from such reports and statements shall be sold or utilized by any person for any commercial purpose;

(5) Preserve such reports and statements for a period of not less than five years from the date of receipt;

(6) Examine each report and statement filed with the person's office pursuant to the requirements of this chapter to determine if the reports and statements appear to be complete and filed within the required time;

(7) Notify a person required to file a report or statement pursuant to this chapter immediately if, upon examination of the circumstances surrounding any election, it appears that the person has failed to file a report or statement as required by law;

(8) Notify the Missouri ethics commission if the person has reasonable cause to believe that a violation of this chapter has occurred;

(9) Assess every candidate for state or local office failing to file with a local election authority pursuant to section 130.026, a campaign disclosure report as required by this chapter other than the report required pursuant to subdivision (1) of subsection 1 of section 130.046, a late filing fee of ten dollars for each day such report is due to the election authority. The local election authority shall mail a notice, by registered mail, to any candidate and candidate committee treasurer and deputy treasurer who fails to file such report informing such person of such failure and the fees provided by this subdivision. If the candidate persists in such failure for a period in excess of thirty days beyond the receipt of such notice, the amount of the late filing fee shall increase to one hundred dollars for each day that the report is not filed, provided that the total amount of such fees assessed pursuant to this subsection per report shall not exceed three hundred dollars.

3. Any person receiving from an appropriate officer a copy of, or who is permitted to inspect or make a copy of, any report or statement filed pursuant to the requirements of this chapter shall sign a statement that the person will not utilize the reports or statements or any information thereon for any commercial use, except for public news reporting, whatsoever and will not transfer the information obtained to any other persons for such purposes. It shall be the responsibility of each appropriate officer to instruct any person making a request to inspect, copy or receive a copy of any report or statement or any portion of a report or statement filed pursuant to this chapter that the utilization of any information obtained from such reports for any commercial purpose is a violation of this chapter.

(L. 1978 S.B. 839, A.L. 1979 S.B. 129, A.L. 1985 H.B. 150, et al., A.L. 1991 S.B. 262, A.L. 1997 S.B. 16, A.L. 1999 S.B. 31 & 285)

CROSS REFERENCE:

Signature not required to view public documents after reports are published on internet, 105.975



Section 130.057 Campaign finance electronic reporting system, establishment, use of — certain candidates and committees to file in electronic format, when, fees to convert paper copy — purchase of electronic system, requirements — public access.

Effective 01 Jan 2017, see footnote

Title IX SUFFRAGE AND ELECTIONS

130.057. Campaign finance electronic reporting system, establishment, use of — certain candidates and committees to file in electronic format, when, fees to convert paper copy — purchase of electronic system, requirements — public access. — 1. In order for candidates for election and public officials to more easily file reports required by law and to access information contained in such reports, and for the Missouri ethics commission to receive and store reports in an efficient and economical method, and for the general public and news media to access information contained in such reports, the commission shall establish and maintain an electronic reporting system pursuant to this section.

2. The ethics commission shall establish and maintain a state campaign finance and financial interest disclosure electronic reporting system pursuant to this section for all candidates and committees required to file under this chapter. The system may be used for the collection, filing and dissemination of all reports, including monthly lobbying reports filed by law, and all reports filed with the commission pursuant to this chapter and chapter 105. The reports shall be maintained and secured in the electronic format by the commission.

3. A copy of all reports filed in the state campaign finance electronic reporting system shall be placed on a public electronic access system so that the general public may have open access to the reports filed pursuant to this section. The access system shall be organized and maintained in such a manner to allow an individual to obtain information concerning all contributions made to or on behalf of, and all expenditures made on behalf of, any candidate or public official described in subsection 2 of this section in formats that will include both written and electronically readable formats.

4. All records that are in electronic format, not otherwise closed by law, shall be available in electronic format to the public. The commission shall maintain and provide for public inspection, a listing of all reports with a complete description for each field contained on the report, that has been used to extract information from their database files. The commission shall develop a report or reports which contain every field in each database.

5. Annually, the commission shall provide, without cost, a system-wide dump of information contained in the commission’s electronic database files to the general assembly. The information is to be copied onto a medium specified by the general assembly. Such information shall not contain records otherwise closed by law. It is the intent of the general assembly to provide open access to the commission’s records. The commission shall make every reasonable effort to comply with requests for information and shall take a liberal interpretation when considering such requests.

(L. 1994 S.B. 650, A.L. 1996 H.B. 1557 & 1489, A.L. 1997 S.B. 16, A.L. 1999 H.B. 676 merged with S.B. 31 & 285, A.L. 2010 S.B. 844, A.L. 2016 S.B. 786)

Effective 1-01-17



Section 130.057 Campaign finance electronic reporting system, establishment, use of — certain candidates and committees to file in electronic format, when, fees to convert paper copy — purchase of electronic system, requirements — public access.

Effective 28 Aug 2010, see footnote

Title IX SUFFRAGE AND ELECTIONS

*130.057. Campaign finance electronic reporting system, establishment, use of — certain candidates and committees to file in electronic format, when, fees to convert paper copy — purchase of electronic system, requirements — public access. — 1. In order for candidates for election and public officials to more easily file reports required by law and to access information contained in such reports, and for the Missouri ethics commission to receive and store reports in an efficient and economical method, and for the general public and news media to access information contained in such reports, the commission shall establish and maintain an electronic reporting system pursuant to this section.

2. The ethics commission may establish for elections in 1996 and shall establish for elections and all required reporting beginning in 1998 and maintain thereafter a state campaign finance and financial interest disclosure electronic reporting system pursuant to this section for all candidates required to file. The system may be used for the collection, filing and dissemination of all reports, including monthly lobbying reports filed by law, and all reports filed with the commission pursuant to this chapter and chapter 105. The system may be established and used for all reports required to be filed for the primary and general elections in 1996 and all elections thereafter, except that the system may require maintenance of a paper backup system for the primary and general elections in 1996. The reports shall be maintained and secured in the electronic format by the commission.

3. When the commission determines that the electronic reporting system has been properly implemented, the commission shall certify to all candidates and committees required to file pursuant to this chapter that such electronic reporting system has been established and implemented. Beginning with the primary and general elections in 2000, or the next primary or general election in which the commission has made certification pursuant to this subsection, whichever is later, candidates and all other committees shall file reports by using either the electronic format prescribed by the commission or paper forms provided by the commission for that purpose. Political action committees shall file reports by electronic format prescribed by the commission, except political action committees which make contributions equal to or less than fifteen thousand dollars in the applicable calendar year. Any political action committee which makes contributions in support of or opposition to any measure or candidate equal to or less than fifteen thousand dollars in the applicable calendar year shall file reports on paper forms provided by the commission for that purpose or by electronic format prescribed by the commission, whichever reporting method the political action committee chooses. The commission shall supply a computer program which shall be used for filing by modem or by a common magnetic media chosen by the commission. In the event that filings are performed electronically, the candidate shall file a signed original written copy within five working days; except that, if a means becomes available which will allow a verifiable electronic signature, the commission may also accept this in lieu of a written statement.

4. Beginning January 1, 2000, or on the date the commission makes the certification pursuant to subsection 3 of this section, whichever is later, all reports filed with the commission by any candidate for a statewide office, or such candidate's committee, shall be filed in electronic format as prescribed by the commission; provided however, that if a candidate for statewide office, or such candidate's committee receives or spends five thousand dollars or less for any reporting period, the report for that reporting period shall not be required to be filed electronically.

5. A copy of all reports filed in the state campaign finance electronic reporting system shall be placed on a public electronic access system so that the general public may have open access to the reports filed pursuant to this section. The access system shall be organized and maintained in such a manner to allow an individual to obtain information concerning all contributions made to or on behalf of, and all expenditures made on behalf of, any public official described in subsection 2 of this section in formats that will include both written and electronically readable formats.

6. All records that are in electronic format, not otherwise closed by law, shall be available in electronic format to the public. The commission shall maintain and provide for public inspection, a listing of all reports with a complete description for each field contained on the report, that has been used to extract information from their database files. The commission shall develop a report or reports which contain every field in each database.

7. Annually, the commission shall provide, without cost, a system-wide dump of information contained in the commission's electronic database files to the general assembly. The information is to be copied onto a medium specified by the general assembly. Such information shall not contain records otherwise closed by law. It is the intent of the general assembly to provide open access to the commission's records. The commission shall make every reasonable effort to comply with requests for information and shall take a liberal interpretation when considering such requests.

(L. 1994 S.B. 650, A.L. 1996 H.B. 1557 & 1489, A.L. 1997 S.B. 16, A.L. 1999 H.B. 676 merged with S.B. 31 & 285, A.L. 2010 S.B. 844)

*Revisor's Note: This section was declared unconstitutional in Legends Bank v. State, see annotation below.

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).



Section 130.058 Responsibility for reporting requirements.

Effective 28 Aug 1997

Title IX SUFFRAGE AND ELECTIONS

130.058. Responsibility for reporting requirements. — The candidate or the committee treasurer of any committee except a candidate committee is ultimately responsible for all reporting requirements pursuant to this chapter.

(L. 1997 S.B. 16)



Section 130.071 Candidate not to take office or file for subsequent elections until disclosure reports are filed.

Effective 28 Aug 2010

Title IX SUFFRAGE AND ELECTIONS

*130.071. Candidate not to take office or file for subsequent elections until disclosure reports are filed. — 1. If a successful candidate, or the treasurer of his candidate committee, or the successful candidate who also has served as a treasurer or deputy treasurer of any committee defined by section 130.011 fails to file the reports which are required by this chapter, the candidate shall not take office until such reports are filed and all fees assessed by the commission are paid.

2. In addition to any other penalties provided by law, no person may file for any office in a subsequent election until he or the treasurer of his existing candidate or any committee defined by section 130.011 in which he is a treasurer or deputy treasurer has filed all required campaign disclosure reports for all prior elections and paid all fees assessed by the commission.

(L. 1978 S.B. 839, A.L. 1988 H.B. 933, et al., A.L. 2010 S.B. 844)

*Revisor's Note: This section was declared unconstitutional in Legends Bank v. State, see annotation below.

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).



Section 130.071 Candidate not to take office or file for subsequent elections until disclosure reports are filed.

Effective 28 Aug 1988

Title IX SUFFRAGE AND ELECTIONS

*130.071. Candidate not to take office or file for subsequent elections until disclosure reports are filed. — 1. If a successful candidate, or the treasurer of his candidate committee fails to file the disclosure reports which are required by this chapter, the candidate shall not take office until such reports are filed.

2. In addition to any other penalties provided by law, no person may file for any office in a subsequent election until he or the treasurer of his existing candidate committee has filed all required campaign disclosure reports for all prior elections.

(L. 1978 S.B. 839, A.L. 1988 H.B. 933, et al.)

*Revisor's Note: This section is reprinted in accordance with Section 3.066. Senate Bill 844 in 2010 amended this section. Senate Bill 844 was declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, of the Missouri Constitution (see annotation below), rendering the repeal and reenactment of this section ineffective.

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).



Section 130.072 Fines for violations — limitation.

Effective 28 Aug 2008

Title IX SUFFRAGE AND ELECTIONS

130.072. Fines for violations — limitation. — Any person who knowingly accepts or makes a contribution or makes an expenditure in violation of any provision of this chapter or who knowingly conceals a contribution or expenditure by filing a false or incomplete report or by not filing a required report, in addition to or in the alternative to any other penalty imposed by this chapter, shall be held liable to the state in civil penalties in an amount equal to any such contribution or expenditure.

(L. 1985 H.B. 150, et al., A.L. 2008 S.B. 1038)



Section 130.081 Violation, class A misdemeanor.

Effective 01 Jan 1986, see footnote

Title IX SUFFRAGE AND ELECTIONS

130.081. Violation, class A misdemeanor. — 1. Any person who purposely* violates the provisions of this chapter is guilty of a class A misdemeanor.

2. Any person who fails to file any report or statement required by this chapter within the time periods specified in sections 130.011 to 130.051 is guilty of an infraction.

3. Notwithstanding any other provision of law which bars prosecutions for any offenses other than a felony unless commenced within one year after the commission of the offense, any offense under the provisions of this chapter may be prosecuted if the indictment be found or prosecution be instituted within three years after the commission of the alleged offense.

4. Any prohibition to the contrary notwithstanding, no person shall be deprived of the rights, guarantees, protections or privileges accorded by sections 130.011 to 130.026, 130.031 to 130.068, 130.072, and 130.081 by any person, corporation, entity or political subdivision.

(L. 1978 S.B. 839, A.L. 1985 H.B. 150, et al.)

Effective 1-01-86

*Word "purposefully" appears in original rolls.



Section 130.086 Federal candidates exempt if in compliance with federal election laws — certain filings required.

Effective 28 Aug 1991

Title IX SUFFRAGE AND ELECTIONS

130.086. Federal candidates exempt if in compliance with federal election laws — certain filings required. — Notwithstanding any of the other provisions of this chapter, national political party committees, candidates for elective federal offices and any committee formed for the sole purpose of supporting a candidate or candidates for elective federal office shall be deemed to have fully complied with the provisions of this chapter if they have complied with all the reporting requirements of the federal election laws, and if copies of all election reports which are required by federal law to be filed with appropriate federal officials are filed with the Missouri ethics commission at the same time that they are filed with federal officials, and if all books and records relating thereto are kept in accordance with federal law.

(L. 1978 S.B. 839, A.L. 1991 S.B. 262)



Section 130.091 When chapter applicable to elections and contributions or expenditures.

Effective 28 Aug 1978

Title IX SUFFRAGE AND ELECTIONS

130.091. When chapter applicable to elections and contributions or expenditures. — All sections contained in chapter 130 shall apply only to those elections held on or after August 13, 1978, and to contributions received and expenditures made after August 13, 1978.

(L. 1978 S.B. 839)



Section 130.096 Severability.

Effective 28 Aug 1978

Title IX SUFFRAGE AND ELECTIONS

130.096. Severability. — If any provision of this chapter or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or application of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are declared severable.

(L. 1978 S.B. 839)



Section 130.097 Transfer of committee funds, no compensation to person transferring — lobbyists prohibited from transferring committee funds.

Effective 28 Aug 2016

Title IX SUFFRAGE AND ELECTIONS

130.097. Transfer of committee funds, no compensation to person transferring — lobbyists prohibited from transferring committee funds. — 1. No person who transfers funds from:

(1) His or her candidate committee; or

(2) Any committee over which such person exerts control over the expenditures of such committee

­­

­

2. No person who registers as a lobbyist, as defined under section 105.470, shall transfer funds from any candidate committee, exploratory committee, debt service committee, or continuing committee under his or her control to any such committee controlled by a candidate or public official, as defined under section 105.470.

(L. 2016 H.B. 2203)



Section 130.110 Limitation of cash contributions and anonymous contributions.

Effective 28 Aug 1999

Title IX SUFFRAGE AND ELECTIONS

130.110. Limitation of cash contributions and anonymous contributions. — Limitations on cash contributions, anonymous contributions:

(1) No contribution in cash in an amount in excess of one hundred dollars shall be made or accepted from any single contributor for any election;

(2) Candidates and candidate committees shall not accept contributions of cash that, in the aggregate, are in excess of one hundred dollars per person per election cycle;

(3) No anonymous contribution in excess of twenty-five dollars shall be made by any person, and no anonymous contributions in excess of twenty-five dollars shall be accepted by any candidate or committee. If any anonymous contribution in excess of twenty-five dollars is received, it shall be returned immediately to the contributor if his or her identity can be ascertained, and if the contributor's identity cannot be ascertained, the candidate or the committee treasurer shall immediately transmit that portion of the contribution which exceeds twenty-five dollars to the state treasurer and it shall escheat to the state.

(L. 1994 Adopted by Initiative, Proposition A, November 8, 1994, A.L. 1999 S.B. 31 & 285)



Section 130.120 Disclosure of contributor information required.

Effective 08 Nov 1994, see footnote

Title IX SUFFRAGE AND ELECTIONS

130.120. Disclosure of contributor information required. — Disclosure of Contributor Information.

(1) A separate listing by name, address, employer or occupation if self-employed, of each person from whom the committee received one or more contributions, in money or other things of value, which in the aggregate total in excess of $25, together with the date and amount of each such contribution. No candidate or candidate committee shall accept any contribution without such information, except as provided in subsection 6 of section 130.031.

(L. 1994 Adopted by Initiative, Proposition A, November 8, 1994)



Section 130.150 Complaints filed with ethics commission or civil action for forfeiture authorized.

Effective 08 Nov 1994, see footnote

Title IX SUFFRAGE AND ELECTIONS

130.150. Complaints filed with ethics commission or civil action for forfeiture authorized. — Complaints Concerning Violations

(1) Any person may file a complaint alleging violations of the contribution limits set forth above with the Missouri Ethics Commission which complaint shall be acted upon promptly by the commission in the same manner and with the same effect as other complaints over which the commission has jurisdiction.

(2) Instead of filing a complaint with the Missouri Ethics Commission, any person may file a civil action in summary process in the circuit court for the circuit in which the alleged violation occurred, against the alleged violator or violators, seeking a forfeiture to the General Revenue of the State of any amount of contributions in excess of the limits set forth above.

(L. 1994 Adopted by Initiative, Proposition A, November 8, 1994)



Section 130.160 Severability clause for sections 130.110 to 130.160.

Effective 08 Dec 1994, see footnote

Title IX SUFFRAGE AND ELECTIONS

130.160. Severability clause for sections 130.110 to 130.160. — Severability.

If any provision of this measure is held invalid or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provisions or applications, and to this and the provisions of this measure are declared severable.

(L. 1994 Adopted by Initiative, Proposition A, November 8, 1994)









Title X TAXATION AND REVENUE

Chapter 135 Tax Relief

Section 135.010 Definitions.

Effective 28 Aug 2008

Title X TAXATION AND REVENUE

135.010. Definitions. — As used in sections 135.010 to 135.030 the following words and terms mean:

(1) "Claimant", a person or persons claiming a credit under sections 135.010 to 135.030. If the persons are eligible to file a joint federal income tax return and reside at the same address at any time during the taxable year, then the credit may only be allowed if claimed on a combined Missouri income tax return or a combined claim return reporting their combined incomes and property taxes. A claimant shall not be allowed a property tax credit unless the claimant or spouse has attained the age of sixty-five on or before the last day of the calendar year and the claimant or spouse was a resident of Missouri for the entire year, or the claimant or spouse is a veteran of any branch of the Armed Forces of the United States or this state who became one hundred percent disabled as a result of such service, or the claimant or spouse is disabled as defined in subdivision (2) of this section, and such claimant or spouse provides proof of such disability in such form and manner, and at such times, as the director of revenue may require, or if the claimant has reached the age of sixty on or before the last day of the calendar year and such claimant received surviving spouse Social Security benefits during the calendar year and the claimant provides proof, as required by the director of revenue, that the claimant received surviving spouse Social Security benefits during the calendar year for which the credit will be claimed. A claimant shall not be allowed a property tax credit if the claimant filed a valid claim for a credit under section 137.106 in the year following the year for which the property tax credit is claimed. The residency requirement shall be deemed to have been fulfilled for the purpose of determining the eligibility of a surviving spouse for a property tax credit if a person of the age of sixty-five years or older who would have otherwise met the requirements for a property tax credit dies before the last day of the calendar year. The residency requirement shall also be deemed to have been fulfilled for the purpose of determining the eligibility of a claimant who would have otherwise met the requirements for a property tax credit but who dies before the last day of the calendar year;

(2) "Disabled", the inability to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or which has lasted or can be expected to last for a continuous period of not less than twelve months. A claimant shall not be required to be gainfully employed prior to such disability to qualify for a property tax credit;

(3) "Gross rent", amount paid by a claimant to a landlord for the rental, at arm's length, of a homestead during the calendar year, exclusive of charges for health and personal care services and food furnished as part of the rental agreement, whether or not expressly set out in the rental agreement. If the director of revenue determines that the landlord and tenant have not dealt at arm's length, and that the gross rent is excessive, then he shall determine the gross rent based upon a reasonable amount of rent. Gross rent shall be deemed to be paid only if actually paid prior to the date a return is filed. The director of revenue may prescribe regulations requiring a return of information by a landlord receiving rent, certifying for a calendar year the amount of gross rent received from a tenant claiming a property tax credit and shall, by regulation, provide a method for certification by the claimant of the amount of gross rent paid for any calendar year for which a claim is made. The regulations authorized by this subdivision may require a landlord or a tenant or both to provide data relating to health and personal care services and to food. Neither a landlord nor a tenant may be required to provide data relating to utilities, furniture, home furnishings or appliances;

(4) "Homestead", the dwelling in Missouri owned or rented by the claimant and not to exceed five acres of land surrounding it as is reasonably necessary for use of the dwelling as a home. It may consist of part of a multidwelling or multipurpose building and part of the land upon which it is built. "Owned" includes a vendee in possession under a land contract and one or more tenants by the entireties, joint tenants, or tenants in common and includes a claimant actually in possession if he was the immediate former owner of record, if a lineal descendant is presently the owner of record, and if the claimant actually pays all taxes upon the property. It may include a mobile home;

(5) "Income", Missouri adjusted gross income as defined in section 143.121 less two thousand dollars, or in the case of a homestead owned and occupied, for the entire year, by the claimant, less four thousand dollars as an exemption for the claimant's spouse residing at the same address, and increased, where necessary, to reflect the following:

(a) Social Security, railroad retirement, and veterans payments and benefits unless the claimant is a one hundred percent service-connected, disabled veteran or a spouse of a one hundred percent service-connected, disabled veteran. The one hundred percent service-connected disabled veteran shall not be required to list veterans payments and benefits;

(b) The total amount of all other public and private pensions and annuities;

(c) Public relief, public assistance, and unemployment benefits received in cash, other than benefits received under this chapter;

(d) No deduction being allowed for losses not incurred in a trade or business;

(e) Interest on the obligations of the United States, any state, or any of their subdivisions and instrumentalities;

(6) "Property taxes accrued", property taxes paid, exclusive of special assessments, penalties, interest, and charges for service levied on a claimant's homestead in any calendar year. Property taxes shall qualify for the credit only if actually paid prior to the date a return is filed. The director of revenue shall require a tax receipt or other proof of property tax payment. If a homestead is owned only partially by claimant, then "property taxes accrued" is that part of property taxes levied on the homestead which was actually paid by the claimant. For purposes of this subdivision, property taxes are "levied" when the tax roll is delivered to the director of revenue for collection. If a claimant owns a homestead part of the preceding calendar year and rents it or a different homestead for part of the same year, "property taxes accrued" means only taxes levied on the homestead both owned and occupied by the claimant, multiplied by the percentage of twelve months that such property was owned and occupied as the homestead of the claimant during the year. When a claimant owns and occupies two or more different homesteads in the same calendar year, property taxes accrued shall be the sum of taxes allocable to those several properties occupied by the claimant as a homestead for the year. If a homestead is an integral part of a larger unit such as a farm, or multipurpose or multidwelling building, property taxes accrued shall be that percentage of the total property taxes accrued as the value of the homestead is of the total value. For purposes of this subdivision "unit" refers to the parcel of property covered by a single tax statement of which the homestead is a part;

(7) "Rent constituting property taxes accrued", twenty percent of the gross rent paid by a claimant and spouse in the calendar year.

(L. 1973 H.B. 149, et al. § 1, A.L. 1975 H.B. 121, et al., A.L. 1979 S.B. 247, et al., A.L. 1983 S.B. 47 & 29, A.L. 1988 S.B. 555, A.L. 1992 S.B. 797 merged with H.B. 1434 & 1490, A.L. 1994 H.B. 1745, A.L. 1996 H.B. 1098, A.L. 1998 S.B. 675, et al., A.L. 2005 H.B. 58 merged with H.B. 186 merged with H.B. 229 merged with H.B. 461, A.L. 2008 S.B. 711)



Section 135.015 Time for filing and other procedural matters, how governed.

Effective 01 Jan 1984, see footnote

Title X TAXATION AND REVENUE

135.015. Time for filing and other procedural matters, how governed. — Procedural matters related to filing a claim under sections 135.010 to 135.030, including refunds, deficiencies, interest, contents of returns, limitations, and penalties shall be determined pursuant to sections 143.481 to 143.996 applicable to the income tax. The credit regarding the property taxes of a calendar year may only be claimed on a return for the calendar year or for a claimant's return for a fiscal year that includes the end of the calendar year.

(L. 1973 H.B. 149, et al., § 2, A.L. 1975 H.B. 121, et al., A.L. 1983 S.B. 47 & 29)

Effective 1-01-84



Section 135.020 Credits, how applied, considered overpayment, when.

Effective 01 Oct 1973, see footnote

Title X TAXATION AND REVENUE

135.020. Credits, how applied, considered overpayment, when. — A credit for property taxes shall be allowed for the amount provided in section 135.030. If the amount allowable as a credit exceeds the income tax reduced by other credits, then the excess shall be considered an overpayment of the income tax.

(L. 1973 H.B. 149, et al.)

Effective 10-01-73



Section 135.025 Accrued taxes and rent constituting taxes to be totaled — maximum amount allowable — allocation regulations, when.

Effective 28 Aug 2008

Title X TAXATION AND REVENUE

135.025. Accrued taxes and rent constituting taxes to be totaled — maximum amount allowable — allocation regulations, when. — The property taxes accrued and rent constituting property taxes accrued on each return shall be totaled. This total, up to seven hundred fifty dollars in rent constituting property taxes actually paid or eleven hundred dollars in actual property tax paid, shall be used in determining the property tax credit. The director of revenue shall prescribe regulations providing for allocations where part of a claimant's homestead is rented to another or used for nondwelling purposes or where a homestead is owned or rented or used as a dwelling for part of a year.

(L. 1973 H.B. 149, et al. § 4, A.L. 1975 H.B. 121, et al., A.L. 1988 S.B. 555, A.L. 2008 S.B. 711)



Section 135.030 Formula for determining credits — table to be prepared by director of revenue — taxpayer not applying for credit to be notified of eligibility.

Effective 28 Aug 2008

Title X TAXATION AND REVENUE

135.030. Formula for determining credits — table to be prepared by director of revenue — taxpayer not applying for credit to be notified of eligibility. — 1. As used in this section:

(1) The term "maximum upper limit" shall, for each calendar year after December 31, 1997, but before calendar year 2008, be the sum of twenty-five thousand dollars. For all calendar years beginning on or after January 1, 2008, the maximum upper limit shall be the sum of twenty-seven thousand five hundred dollars. In the case of a homestead owned and occupied for the entire year by the claimant, the maximum upper limit shall be the sum of thirty thousand dollars;

(2) The term "minimum base" shall, for each calendar year after December 31, 1997, but before calendar year 2008, be the sum of thirteen thousand dollars. For all calendar years beginning on or after January 1, 2008, the minimum base shall be the sum of fourteen thousand three hundred dollars.

2. If the income on a return is equal to or less than the maximum upper limit for the calendar year for which the return is filed, the property tax credit shall be determined from a table of credits based upon the amount by which the total property tax described in section 135.025 exceeds the percent of income in the following list:

­

­

­­

­

3. Notwithstanding subsection 4 of section 32.057, the department of revenue or any duly authorized employee or agent shall determine whether any taxpayer filing a report or return with the department of revenue who has not applied for the credit allowed pursuant to section 135.020 may qualify for the credit, and shall notify any qualified claimant of the claimant's potential eligibility, where the department determines such potential eligibility exists.

(L. 1973 H.B. 149, et al. § 5, A.L. 1975 H.B. 121, et al., A.L. 1977 S.B. 387, et al., A.L. 1979 S.B. 247, et al., A.L. 1983 S.B. 47 & 29, A.L. 1985 S.B. 69, A.L. 1986 S.B. 751, A.L. 1988 S.B. 555, A.L. 1998 S.B. 675, et al. , A.L. 2007 S.B. 30, A.L. 2008 S.B. 711)



Section 135.035 Claims for calendar year 1975 and later affected.

Effective 28 Aug 1975

Title X TAXATION AND REVENUE

135.035. Claims for calendar year 1975 and later affected. — Sections 135.010, 135.015, 135.025, and 135.030 shall be effective with respect to claims filed for the calendar year 1975 and thereafter.

(L. 1975 H.B. 121, et al. § A)



Section 135.090 Income tax credit for surviving spouses of public safety officers — sunset provision.

Effective 29 Mar 2013, see footnote

Title X TAXATION AND REVENUE

135.090. Income tax credit for surviving spouses of public safety officers — sunset provision. — 1. As used in this section, the following terms mean:

(1) "Homestead", the dwelling in Missouri owned by the surviving spouse and not exceeding five acres of land surrounding it as is reasonably necessary for use of the dwelling as a home. As used in this section, "homestead" shall not include any dwelling which is occupied by more than two families;

(2) "Public safety officer", any firefighter, police officer, capitol police officer, parole officer, probation officer, correctional employee, water patrol officer, park ranger, conservation officer, commercial motor enforcement officer, emergency medical technician, first responder, or highway patrolman employed by the state of Missouri or a political subdivision thereof who is killed in the line of duty, unless the death was the result of the officer's own misconduct or abuse of alcohol or drugs;

(3) "Surviving spouse", a spouse, who has not remarried, of a public safety officer.

2. For all tax years beginning on or after January 1, 2008, a surviving spouse shall be allowed a credit against the tax otherwise due under chapter 143, excluding withholding tax imposed by sections 143.191 to 143.265, in an amount equal to the total amount of the property taxes on the surviving spouse's homestead paid during the tax year for which the credit is claimed. A surviving spouse may claim the credit authorized under this section for each tax year beginning the year of death of the public safety officer spouse until the tax year in which the surviving spouse remarries. No credit shall be allowed for the tax year in which the surviving spouse remarries. If the amount allowable as a credit exceeds the income tax reduced by other credits, then the excess shall be considered an overpayment of the income tax.

3. The department of revenue shall promulgate rules to implement the provisions of this section.

4. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2007, shall be invalid and void.

5. Pursuant to section 23.253 of the Missouri sunset act:

(1) The program authorized under this section shall expire on December 31, 2019, unless reauthorized by the general assembly; and

(2) This section shall terminate on September first of the calendar year immediately following the calendar year in which the program authorized under this section is sunset; and

(3) The provisions of this subsection shall not be construed to limit or in any way impair the department's ability to redeem tax credits authorized on or before the date the program authorized under this section expires or a taxpayer's ability to redeem such tax credits.

(L. 2007 S.B. 30, A.L. 2008 S.B. 979, A.L. 2013 S.B. 20, 15 & 19)

Effective 3-29-13

Sunset date 12-31-19

Termination date 9-01-20



Section 135.096 Long-term care insurance tax deduction, amount.

Effective 28 Aug 2007

Title X TAXATION AND REVENUE

135.096. Long-term care insurance tax deduction, amount. — 1. In order to promote personal financial responsibility for long-term health care in this state, for all taxable years beginning after December 31, 1999, a resident individual may deduct from such individual's Missouri taxable income an amount equal to fifty percent of all nonreimbursed amounts paid by such individual for qualified long-term care insurance premiums to the extent such amounts are not included the individual's itemized deductions. For all taxable years beginning after December 31, 2006, a resident individual may deduct from each individual's Missouri taxable income an amount equal to one hundred percent of all nonreimbursed amounts paid by such individuals for qualified long-term care insurance premiums to the extent such amounts are not included in the individual's itemized deductions. A married individual filing a Missouri income tax return separately from his or her spouse shall be allowed to make a deduction pursuant to this section in an amount equal to the proportion of such individual's payment of all qualified long-term care insurance premiums. The director of the department of revenue shall place a line on all Missouri individual income tax returns for the deduction created by this section.

2. For purposes of this section, "qualified long-term care insurance" means any policy which meets or exceeds the provisions of sections 376.1100 to 376.1118 and the rules and regulations promulgated pursuant to such sections for long-term care insurance.

3. Notwithstanding any other provision of law to the contrary, two or more insurers issuing a qualified long-term care insurance policy shall not act in concert with each other and with others with respect to any matters pertaining to the making of rates or rating systems.

(L. 1999 S.B. 8 & 173 § 8, A.L. 2007 S.B. 577)



Section 135.100 Definitions.

Effective 28 Aug 2011

Title X TAXATION AND REVENUE

135.100. Definitions. — As used in sections 135.100 to 135.150 the following terms shall mean:

(1) "Commencement of commercial operations" shall be deemed to occur during the first taxable year for which the new business facility is first available for use by the taxpayer, or first capable of being used by the taxpayer, in the revenue-producing enterprise in which the taxpayer intends to use the new business facility;

(2) "Existing business facility", any facility in this state which was employed by the taxpayer claiming the credit in the operation of a revenue-producing enterprise immediately prior to an expansion, acquisition, addition, or replacement;

(3) "Facility", any building used as a revenue-producing enterprise located within the state, including the land on which the facility is located and all machinery, equipment and other real and depreciable tangible personal property acquired for use at and located at or within such facility and used in connection with the operation of such facility;

(4) "NAICS", the North American Industrial Classification System as such classifications are defined in the 2007 edition of the North American Industrial Classification System;

(5) "New business facility", a facility which satisfies the following requirements:

(a) Such facility is employed by the taxpayer in the operation of a revenue-producing enterprise. Such facility shall not be considered a new business facility in the hands of the taxpayer if the taxpayer's only activity with respect to such facility is to lease it to another person or persons. If the taxpayer employs only a portion of such facility in the operation of a revenue-producing enterprise, and leases another portion of such facility to another person or persons or does not otherwise use such other portions in the operation of a revenue-producing enterprise, the portion employed by the taxpayer in the operation of a revenue-producing enterprise shall be considered a new business facility, if the requirements of paragraphs (b), (c), (d) and (e) of this subdivision are satisfied;

(b) Such facility is acquired by, or leased to, the taxpayer after December 31, 1983. A facility shall be deemed to have been acquired by, or leased to, the taxpayer after December 31, 1983, if the transfer of title to the taxpayer, the transfer of possession pursuant to a binding contract to transfer title to the taxpayer, or the commencement of the term of the lease to the taxpayer occurs after December 31, 1983, or, if the facility is constructed, erected or installed by or on behalf of the taxpayer, such construction, erection or installation is commenced after December 31, 1983;

(c) If such facility was acquired by the taxpayer from another person or persons and such facility was employed immediately prior to the transfer of title to such facility to the taxpayer, or to the commencement of the term of the lease of such facility to the taxpayer, by any other person or persons in the operation of a revenue-producing enterprise, the operation of the same or a substantially similar revenue-producing enterprise is not continued by the taxpayer at such facility;

(d) Such facility is not a replacement business facility, as defined in subdivision (11) of this section; and

(e) The new business facility investment exceeds one hundred thousand dollars during the tax period in which the credits are claimed;

(6) "New business facility employee", a person employed by the taxpayer in the operation of a new business facility during the taxable year for which the credit allowed by section 135.110 is claimed, except that truck drivers and rail and barge vehicle operators shall not constitute new business facility employees. A person shall be deemed to be so employed if such person performs duties in connection with the operation of the new business facility on:

(a) A regular, full-time basis; or

(b) A part-time basis, provided such person is customarily performing such duties an average of at least twenty hours per week; or

(c) A seasonal basis, provided such person performs such duties for at least eighty percent of the season customary for the position in which such person is employed;

(7) "New business facility income", the Missouri taxable income, as defined in chapter 143, derived by the taxpayer from the operation of the new business facility. For the purpose of apportionment as prescribed in this subdivision, the term "Missouri taxable income" means, in the case of insurance companies, direct premiums as defined in chapter 148. If a taxpayer has income derived from the operation of a new business facility as well as from other activities conducted within this state, the Missouri taxable income derived by the taxpayer from the operation of the new business facility shall be determined by multiplying the taxpayer's Missouri taxable income, computed in accordance with chapter 143, or in the case of an insurance company, computed in accordance with chapter 148, by a fraction, the numerator of which is the property factor, as defined in paragraph (a) of this subdivision, plus the payroll factor, as defined in paragraph (b) of this subdivision, and the denominator of which is two:

(a) The property factor is a fraction, the numerator of which is the new business facility investment certified for the tax period, and the denominator of which is the average value of all the taxpayer's real and depreciable tangible personal property owned or rented and used in this state during the tax period. The average value of all such property shall be determined as provided in chapter 32;

(b) The payroll factor is a fraction, the numerator of which is the total amount paid during the tax period by the taxpayer for compensation to persons qualifying as new business facility employees, as determined by subsection 4 of section 135.110, at the new business facility, and the denominator of which is the total amount paid in this state during the tax period by the taxpayer for compensation. The compensation paid in this state shall be determined as provided in chapter 32. For the purpose of this subdivision, "other activities conducted within this state" shall include activities previously conducted at the expanded, acquired or replaced facility at any time during the tax period immediately prior to the tax period in which commencement of commercial operations occurred;

(8) "New business facility investment", the value of real and depreciable tangible personal property, acquired by the taxpayer as part of the new business facility, which is used by the taxpayer in the operation of the new business facility, during the taxable year for which the credit allowed by section 135.110 is claimed, except that trucks, truck-trailers, truck semitrailers, rail vehicles, barge vehicles, aircraft and other rolling stock for hire, track, switches, barges, bridges, tunnels and rail yards and spurs shall not constitute new business facility investments. The total value of such property during such taxable year shall be:

(a) Its original cost if owned by the taxpayer; or

(b) Eight times the net annual rental rate, if leased by the taxpayer. The net annual rental rate shall be the annual rental rate paid by the taxpayer less any annual rental rate received by the taxpayer from subrentals. The new business facility investment shall be determined by dividing by twelve the sum of the total value of such property on the last business day of each calendar month of the taxable year. If the new business facility is in operation for less than an entire taxable year, the new business facility investment shall be determined by dividing the sum of the total value of such property on the last business day of each full calendar month during the portion of such taxable year during which the new business facility was in operation by the number of full calendar months during such period;

(9) "Office", a regional, national or international headquarters, a telemarketing operation, a computer operation, an insurance company, a passenger transportation ticket/reservation system or a credit card billing and processing center. For the purposes of this subdivision, "headquarters" means the administrative management of at least four integrated facilities operated by the taxpayer or related taxpayer. An office, as defined in this subdivision, when established must create and maintain positions for a minimum number of twenty-five new business facility employees as defined in subdivision (6) of this section;

(10) "Related taxpayer" shall mean:

(a) A corporation, partnership, trust or association controlled by the taxpayer;

(b) An individual, corporation, partnership, trust or association in control of the taxpayer; or

(c) A corporation, partnership, trust or association controlled by an individual, corporation, partnership, trust or association in control of the taxpayer. For the purposes of sections 135.100 to 135.150, "control of a corporation" shall mean ownership, directly or indirectly, of stock possessing at least fifty percent of the total combined voting power of all classes of stock entitled to vote; "control of a partnership or association" shall mean ownership of at least fifty percent of the capital or profits interest in such partnership or association; and "control of a trust" shall mean ownership, directly or indirectly, of at least fifty percent of the beneficial interest in the principal or income of such trust; ownership shall be determined as provided in Section 318 of the U.S. Internal Revenue Code;

(11) "Replacement business facility", a facility otherwise described in subdivision (3) of this section, hereafter referred to in this subdivision as "new facility", which replaces another facility, hereafter referred to in this subdivision as "old facility", located within the state, which the taxpayer or a related taxpayer previously operated but discontinued operating on or before the close of the first taxable year in which the credit allowed by this section is claimed. A new facility shall be deemed to replace an old facility if the following conditions are met:

(a) The old facility was operated by the taxpayer or a related taxpayer during the taxpayer's or related taxpayer's taxable period immediately preceding the taxable year in which commencement of commercial operations occurs at the new facility; and

(b) The old facility was employed by the taxpayer or a related taxpayer in the operation of a revenue-producing enterprise and the taxpayer continues the operation of the same or substantially similar revenue-producing enterprise at the new facility.

­­

­

(12) "Revenue-producing enterprise" means:

(a) Manufacturing activities classified as NAICS 31-33;

(b) Agricultural activities classified as NAICS 11;

(c) Rail transportation terminal activities classified as NAICS 482;

(d) Motor freight transportation terminal activities classified as NAICS 484 and NAICS 4884;

(e) Public warehousing and storage activities classified as NAICS 493, miniwarehouse warehousing and warehousing self-storage;

(f) Water transportation terminal activities classified as NAICS 4832;

(g) Airports, flying fields, and airport terminal services classified as NAICS 481;

(h) Wholesale trade activities classified as NAICS 42;

(i) Insurance carriers activities classified as NAICS 524;

(j) Research and development activities classified as NAICS 5417;

(k) Farm implement dealer activities classified as NAICS 42382;

(l) Interexchange telecommunications services as defined in subdivision (20) of section 386.020 or training activities conducted by an interexchange telecommunications company as defined in subdivision (19) of section 386.020;

(m) Recycling activities classified as NAICS 42393;

(n) Office activities as defined in subdivision (9) of this section, notwithstanding NAICS classification;

(o) Mining activities classified as NAICS 21;

(p) Computer programming, data processing and other computer-related activities classified as NAICS 5415;

(q) The administrative management of any of the foregoing activities; or

(r) Any combination of any of the foregoing activities;

(13) "Same or substantially similar revenue-producing enterprise", a revenue-producing enterprise in which the nature of the products produced or sold, or activities conducted, are similar in character and use or are produced, sold, performed or conducted in the same or similar manner as in another revenue-producing enterprise;

(14) "Taxpayer", an individual proprietorship, corporation described in section 143.441 or 143.471, and partnership or an insurance company subject to the tax imposed by chapter 148, or in the case of an insurance company exempt from the thirty-percent employee requirement of section 135.230, to any obligation imposed pursuant to section 375.916.

(L. 1980 S.B. 644 § 1, A.L. 1983 H.B. 54, A.L. 1985 H.B. 416, A.L. 1986 S.B. 727, A.L. 1991 H.B. 294 & 405, A.L. 1992 S.B. 661 & 620, A.L. 1993 H.B. 566, A.L. 1994 H.B. 1248 & 1048, A.L. 1995 H.B. 414, A.L. 1996 H.B. 1237, A.L. 1997 2d Ex. Sess. S.B. 1, A.L. 1998 S.B. 827, A.L. 1999 H.B. 701, A.L. 2011 H.B. 315)



Section 135.110 Tax credit for new or expanded business facility — computation — maximum years and amount allowed — no credit allowed a public utility and certain businesses — definitions.

Effective 28 Aug 1998

Title X TAXATION AND REVENUE

135.110. Tax credit for new or expanded business facility — computation — maximum years and amount allowed — no credit allowed a public utility and certain businesses — definitions. — 1. Any taxpayer who shall establish a new business facility shall be allowed a credit, each year for ten years, in an amount determined pursuant to subsection 2 or 3 of this section, whichever is applicable, against the tax imposed by chapter 143, excluding withholding tax imposed by sections 143.191 to 143.265, or an insurance company which shall establish a new business facility by satisfying the requirements in subdivision (7) of section 135.100 shall be allowed a credit against the tax otherwise imposed by chapter 148, and in the case of an insurance company exempt from the thirty percent employee requirement of section 135.230, against any obligation imposed pursuant to section 375.916, except that no taxpayer shall be entitled to multiple ten-year periods for subsequent expansions at the same facility, except as otherwise provided in this section. For the purpose of this section, the term "facility" shall mean, and be limited to, the facility or facilities which are located on the same site in which the new business facility is located, and in which the business conducted at such facility or facilities is directly related to the business conducted at the new business facility. Notwithstanding the provisions of this subsection, a taxpayer may be entitled to an additional ten-year period if a new business facility is expanded in the eighth, ninth or tenth year of the current ten-year period or in subsequent years following the expiration of the ten-year period, if the number of new business facility employees attributed to such expansion is at least twenty-five and the amount of new business facility investment attributed to such expansion is at least one million dollars. Credits may not be carried forward but shall be claimed for the taxable year during which commencement of commercial operations occurs at such new business facility, and for each of the nine succeeding taxable years. A letter of intent, as provided for in section 135.258, must be filed with the department of economic development no later than fifteen days prior to the commencement of commercial operations at the new business facility. The initial application for claiming tax credits must be made in the taxpayer's tax period immediately following the tax period in which commencement of commercial operations began at the new business facility. This provision shall have effect on all initial applications filed on or after August 28, 1992. No credit shall be allowed pursuant to this section unless the number of new business facility employees engaged or maintained in employment at the new business facility for the taxable year for which the credit is claimed equals or exceeds two; except that the number of new business facility employees engaged or maintained in employment by a revenue-producing enterprise other than a revenue-producing enterprise defined in paragraphs (a) to (g) and (i) to (l) of subdivision (11) of section 135.100 which establishes an office as defined in subdivision (8) of section 135.100 shall equal or exceed twenty-five.

2. For tax periods beginning after August 28, 1991, in the case of a taxpayer operating an existing business facility, the credit allowed by subsection 1 of this section shall offset the greater of:

(1) Some portion of the income tax otherwise imposed by chapter 143, excluding withholding tax imposed by sections 143.191 to 143.265, or in the case of an insurance company, the tax on the direct premiums, as defined in chapter 148, and in the case of an insurance company exempt from the thirty percent employee requirement of section 135.230, against any obligation imposed pursuant to section 375.916 with respect to such taxpayer's new business facility income for the taxable year for which such credit is allowed; or

(2) Up to fifty percent or, in the case of an economic development project located within a distressed community as defined in section 135.530, seventy-five percent of the business income tax otherwise imposed by chapter 143, excluding withholding tax imposed by sections 143.191 to 143.265, or in the case of an insurance company, the tax on the direct premiums, as defined in chapter 148, and in the case of an insurance company exempt from the thirty percent employee requirement of section 135.230, against any obligation imposed pursuant to section 375.916 if the business operates no other facilities in Missouri. In the case of an existing business facility operating more than one facility in Missouri, the credit allowed in subsection 1 of this section shall offset up to the greater of the portion prescribed in subdivision (1) of this subsection or twenty-five percent or, in the case of an economic development project located within a distressed community as defined in section 135.530, thirty-five percent of the business' tax, except that no taxpayer operating more than one facility in Missouri shall be allowed to offset more than twenty-five percent or, in the case of an economic development project located within a distressed community as defined in section 135.530, thirty-five percent of the taxpayer's business income tax in any tax period under the method prescribed in this subdivision. Such credit shall be an amount equal to the sum of one hundred dollars or, in the case of an economic development project located within a distressed community as defined in section 135.530, one hundred fifty dollars for each new business facility employee plus one hundred dollars or, in the case of an economic development project located within a distressed community as defined in section 135.530, one hundred fifty dollars for each one hundred thousand dollars, or major fraction thereof (which shall be deemed to be fifty-one percent or more) in new business facility investment. For the purpose of this section, tax credits earned by a taxpayer, who establishes a new business facility because it satisfies the requirements of paragraph (c) of subdivision (4) of section 135.100, shall offset the greater of the portion prescribed in subdivision (1) of this subsection or up to fifty percent or, in the case of an economic development project located within a distressed community as defined in section 135.530, seventy-five percent of the business' tax provided the business operates no other facilities in Missouri. In the case of a business operating more than one facility in Missouri, the credit allowed in subsection 1 of this section shall offset up to the greater of the portion prescribed in subdivision (1) of this subsection or twenty-five percent or, in the case of an economic development project located within a distressed community as defined in section 135.530, thirty-five percent of the business' tax, except that no taxpayer operating more than one facility in Missouri shall be allowed to offset more than twenty-five percent or, in the case of an economic development project located within a distressed community as defined in section 135.530, thirty-five percent of the taxpayer's business income tax in any tax period under the method prescribed in this subdivision.

3. For tax periods beginning after August 28, 1991, in the case of a taxpayer not operating an existing business facility, the credit allowed by subsection 1 of this section shall offset the greater of:

(1) Some portion of the income tax otherwise imposed by chapter 143, excluding withholding tax imposed by sections 143.191 to 143.265, or in the case of an insurance company, the tax on the direct premiums, as defined in chapter 148, and in the case of an insurance company exempt from the thirty percent employee requirement of section 135.230, against any obligation imposed pursuant to section 375.916 with respect to such taxpayer's new business facility income for the taxable year for which such credit is allowed; or

(2) Up to one hundred percent of the business income tax otherwise imposed by chapter 143, excluding withholding tax imposed by sections 143.191 to 143.265, or in the case of an insurance company, the tax on the direct premiums, as defined in chapter 148, and in the case of an insurance company exempt from the thirty percent employee requirement of section 135.230, against any obligation imposed pursuant to section 375.916 if the business has no other facilities operating in Missouri. In the case of a taxpayer not operating an existing business and operating more than one facility in Missouri, the credit allowed by subsection 1 of this section shall offset up to the greater of the portion prescribed in subdivision (1) of this subsection or twenty-five percent or, in the case of an economic development project located within a distressed community as defined in section 135.530, thirty-five percent of the business' tax, except that no taxpayer operating more than one facility in Missouri shall be allowed to offset more than twenty-five percent or, in the case of an economic development project located within a distressed community as defined in section 135.530, thirty-five percent of the taxpayer's business income tax in any tax period under the method prescribed in this subdivision. Such credit shall be an amount equal to the sum of seventy-five dollars or, in the case of an economic development project located within a distressed community as defined in section 135.530, one hundred twenty-five dollars for each new business facility employee plus seventy-five dollars or, in the case of an economic development project located within a distressed community as defined in section 135.530, one hundred twenty-five dollars for each one hundred thousand dollars, or major fraction thereof (which shall be deemed to be fifty-one percent or more) in new business facility investment.

4. The number of new business facility employees during any taxable year shall be determined by dividing by twelve the sum of the number of individuals employed on the last business day of each month of such taxable year. If the new business facility is in operation for less than the entire taxable year, the number of new business facility employees shall be determined by dividing the sum of the number of individuals employed on the last business day of each full calendar month during the portion of such taxable year during which the new business facility was in operation by the number of full calendar months during such period. For the purpose of computing the credit allowed by this section in the case of a facility which qualifies as a new business facility because it qualifies as a separate facility pursuant to subsection 6 of this section, and, in the case of a new business facility which satisfies the requirements of paragraph (c) of subdivision (4) of section 135.100, or subdivision (10) of section 135.100, the number of new business facility employees at such facility shall be reduced by the average number of individuals employed, computed as provided in this subsection, at the facility during the taxable year immediately preceding the taxable year in which such expansion, acquisition, or replacement occurred and shall further be reduced by the number of individuals employed by the taxpayer or related taxpayer that was subsequently transferred to the new business facility from another Missouri facility and for which credits authorized in this section are not being earned, whether such credits are earned because of an expansion, acquisition, relocation or the establishment of a new facility.

5. For the purpose of computing the credit allowed by this section in the case of a facility which qualifies as a new business facility because it qualifies as a separate facility pursuant to subsection 6 of this section, and, in the case of a new business facility which satisfies the requirements of paragraph (c) of subdivision (4) of section 135.100 or subdivision (10) of section 135.100, the amount of the taxpayer's new business facility investment in such facility shall be reduced by the average amount, computed as provided in subdivision (7) of section 135.100 for new business facility investment, of the investment of the taxpayer, or related taxpayer immediately preceding such expansion or replacement or at the time of acquisition. Furthermore, the amount of the taxpayer's new business facility investment shall also be reduced by the amount of investment employed by the taxpayer or related taxpayer which was subsequently transferred to the new business facility from another Missouri facility and for which credits authorized in this section are not being earned, whether such credits are earned because of an expansion, acquisition, relocation or the establishment of a new facility.

6. If a facility, which does not constitute a new business facility, is expanded by the taxpayer, the expansion shall be considered a separate facility eligible for the credit allowed by this section if:

(1) The taxpayer's new business facility investment in the expansion during the tax period in which the credits allowed in this section are claimed exceeds one hundred thousand dollars, or, if less, one hundred percent of the investment in the original facility prior to expansion and if the number of new business facility employees engaged or maintained in employment at the expansion facility for the taxable year for which credit is claimed equals or exceeds two, except that the number of new business facility employees engaged or maintained in employment at the expansion facility for the taxable year for which the credit is claimed equals or exceeds twenty-five if an office as defined in subdivision (8) of section 135.100 is established by a revenue-producing enterprise other than a revenue-producing enterprise defined in paragraphs (a) to (g) and (i) to (l) of subdivision (11) of section 135.100 and the total number of employees at the facility after the expansion is at least two greater than the total number of employees before the expansion, except that the total number of employees at the facility after the expansion is at least greater than the number of employees before the expansion by twenty-five, if an office as defined in subdivision (8) of section 135.100 is established by a revenue-producing enterprise other than a revenue-producing enterprise defined in paragraphs (a) to (g) and (i) to (l) of subdivision (11) of section 135.100; and

(2) The expansion otherwise constitutes a new business facility. The taxpayer's investment in the expansion and in the original facility prior to expansion shall be determined in the manner provided in subdivision (7) of section 135.100.

7. No credit shall be allowed pursuant to this section to a public utility, as such term is defined in section 386.020. Notwithstanding any provision of this subsection to the contrary, motor carriers, barge lines or railroads engaged in transporting property for hire, or any interexchange telecommunications company or local exchange telecommunications company that establishes a new business facility shall be eligible to qualify for credits allowed in this section.

8. For the purposes of the credit described in this section, in the case of a corporation described in section 143.471 or partnership, in computing Missouri's tax liability, this credit shall be allowed to the following:

(1) The shareholders of the corporation described in section 143.471;

(2) The partners of the partnership. This credit shall be apportioned to the entities described in subdivisions (1) and (2) of this subsection in proportion to their share of ownership on the last day of the taxpayer's tax period.

9. Notwithstanding any provision of law to the contrary, any employee-owned engineering firm classified as SIC 8711, architectural firm as classified SIC 8712, or accounting firm classified SIC 8721 establishing a new business facility because it qualifies as a headquarters as defined in subsection 10 of this section, shall be allowed the credits described in subsection 11 of this section under the same terms and conditions prescribed in sections 135.100 to 135.150; provided:

(1) Such facility maintains an average of at least five hundred new business facility employees as defined in subdivision (5) of section 135.100 during the taxpayer's tax period in which such credits are being claimed; and

(2) Such facility maintains an average of at least twenty million dollars in new business facility investment as defined in subdivision (7) of section 135.100 during the taxpayer's tax period in which such credits are being claimed.

10. For the purpose of the credits allowed in subsection 9 of this section:

(1) "Employee-owned" means the business employees own directly or indirectly, including through an employee stock ownership plan or trust at least:

(a) Seventy-five percent of the total business stock, if the taxpayer is a corporation described in section 143.441; or

(b) One hundred percent of the interest in the business if the taxpayer is a corporation described in section 143.471, a partnership, or a limited liability company; and

(2) "Headquarters" means:

(a) The administrative management of at least three integrated facilities operated by the taxpayer or related taxpayer; and

(b) The taxpayer's business has been headquartered in this state for more than fifty years.

11. The tax credits allowed in subsection 9 of this section shall be the greater of:

(1) Four hundred dollars for each new business facility employee as computed in subsection 4 of this section and four percent of new business facility investment as computed in subsection 5 of this section; or

(2) Five hundred dollars for each new business facility employee as computed in subsection 4 of this section, and five hundred dollars of each one hundred thousand dollars of new business facility investment as computed in subsection 5 of this section.

12. For the purpose of the credit described in subsection 9 of this section, in the case of a small corporation described in section 143.471, or a partnership, or a limited liability company, the credits allowed in subsection 9 of this section shall be apportioned in proportion to the share of ownership of each shareholder, partner or stockholder on the last day of the taxpayer's tax period for which such credits are being claimed.

13. For the purpose of the credit described in subsection 9 of this section, tax credits earned, to the extent such credits exceed the taxpayer's Missouri tax on taxable business income, shall constitute an overpayment of taxes and in such case, be refunded to the taxpayer provided such refunds are used by the taxpayer to purchase specified facility items. For the purpose of the refund as authorized in this subsection, "specified facility items" means equipment, computers, computer software, copiers, tenant finishing, furniture and fixtures installed and in use at the new business facility during the taxpayer's taxable year. The taxpayer shall perfect such refund by attesting in writing to the director, subject to the penalties of perjury, the requirements prescribed in this subsection have been met and submitting any other information the director may require.

14. Notwithstanding any provision of law to the contrary, any taxpayer may sell, assign, exchange, convey or otherwise transfer tax credits allowed in subsection 9 of this section under the terms and conditions prescribed in subdivisions (1) and (2) of this subsection. Such taxpayer, referred to as the assignor for the purpose of this subsection, may sell, assign, exchange or otherwise transfer earned tax credits:

(1) For no less than seventy-five percent of the par value of such credits; and

(2) In an amount not to exceed one hundred percent of such earned credits. The taxpayer acquiring the earned credits referred to as the assignee for the purpose of this subsection may use the acquired credits to offset up to one hundred percent of the tax liabilities otherwise imposed by chapter 143, excluding withholding tax imposed by sections 143.191 to 143.261, or chapter 148, or in the case of an insurance company exempt from the thirty percent employee requirement of section 135.230, against any obligation imposed pursuant to section 375.916. Unused credits in the hands of the assignee may be carried forward for up to five tax periods, provided all such credits shall be claimed within ten tax periods following the tax period in which commencement of commercial operations occurred at the new business facility. The assignor shall enter into a written agreement with the assignee establishing the terms and conditions of the agreement and shall perfect such transfer by notifying the director in writing within thirty calendar days following the effective date of the transfer and shall provide any information as may be required by the director to administer and carry out the provisions of this subsection. Notwithstanding any other provision of law to the contrary, the amount received by the assignor of such tax credit shall be taxable as income of the assignor, and the difference between the amount paid by the assignee and the par value of the credits shall be taxable as income of the assignee.

(L. 1980 S.B. 644 § 2, A.L. 1983 H.B. 54, A.L. 1986 S.B. 727 merged with H.B. 1554 Revision, A.L. 1991 H.B. 294 & 405, H.B. 608, A.L. 1992 S.B. 661 & 620, A.L. 1993 H.B. 566, A.L. 1995 H.B. 414, A.L. 1996 H.B. 1237, A.L. 1998 H.B. 1656 merged with S.B. 827)

Effective 8-28-98 (S.B. 827); 1-1-99 (H.B. 1656)

CROSS REFERENCE:

Tax Credit Accountability Act of 2004, additional requirements, 135.800 to 135.830



Section 135.115 Vesting of tax credits, when — waiver, applicable when.

Effective 28 Aug 1999

Title X TAXATION AND REVENUE

135.115. Vesting of tax credits, when — waiver, applicable when. — The right to receive the tax credits described in section 135.110 shall vest in the taxpayer upon commencement of operations of the revenue-producing enterprise, but the taxpayer shall waive such vested right for any given year in which the taxpayer fails to meet the terms and conditions of sections 135.100 to 135.150. Representations made by the department of economic development and relied upon in good faith by the taxpayer shall be binding upon the state of Missouri to the extent such representations are consistent with the provisions of this chapter. The provisions of this section shall apply to all revenue-producing enterprises which are eligible for incentives pursuant to this section and which commenced operations on or after January 1, 1990, to the extent such incentives do not exceed the ten-year limitation set forth in subsection 1 of section 135.110.

(L. 1999 H.B. 701)



Section 135.120 Deferment of tax credit — election — notice.

Effective 28 Aug 1991

Title X TAXATION AND REVENUE

135.120. Deferment of tax credit — election — notice. — A taxpayer entitled to the credit allowed by section 135.110 may elect to defer the commencement of the ten-year period during which such credit is allowed to any taxable year not later than the third taxable year following the taxable year in which commencement of commercial operations at the new business facility occurs. The taxpayer shall perfect such election by notifying the director of economic development, by a written statement attached to the tax credit application for the taxable year in which commencement of commercial operations at the new business facility occurs, of the intention to make such election. The election shall be made during the taxable year immediately following the taxable year in which commencement of commercial operations occurs at such new business facility. Once such election has been perfected, the credit shall be allowed for the taxable year specified in such election and for each of the nine succeeding taxable years.

(L. 1980 S.B. 644 § 3, A.L. 1991 H.B. 294 & 405)



Section 135.130 Transfer of business facility, all or part — apportionment of tax credit — estate of taxpayer entitled to credit and distributee of estate also entitled to credit.

Effective 28 Aug 1991

Title X TAXATION AND REVENUE

135.130. Transfer of business facility, all or part — apportionment of tax credit — estate of taxpayer entitled to credit and distributee of estate also entitled to credit. — 1. If a taxpayer, hereafter referred to in this section as "transferor", shall have established a new business facility and, prior to the expiration of the ten-year period during which the credit allowed by section 135.110 may be claimed by the transferor, all or a portion of such new business facility is acquired by, or leased to, any other taxpayer, hereafter referred to in this section as "transferee", the transferor shall allow the transferee to claim such credit as provided in subsection 2 of this section.

2. If all or a portion of the new business facility is acquired by, or leased to, the transferee, the portion thereof so acquired by, or leased to, the transferee shall be considered a new business facility in the hands of the transferee. In such event, the transferee shall be entitled to a credit, computed in accordance with section 135.110, with respect to the portion of the new business facility held by it. Such credit shall be allowed for the remaining portion of the ten-year period during which the transferor could have claimed such credit if all or a portion of the new business facility had not been acquired by, or leased to, the transferee. The portion, if any, of the new business facility retained by the transferor shall continue to be a new business facility in the hands of the transferor and it shall be entitled to the credit allowed by section 135.110 for the remaining portion of such ten-year period.

3. The transferor shall notify the director of economic development of the transferor's intentions to transfer the rights to claim such credit to the transferee by written statement attached to the tax credit application for the taxable year in which the new business facility is acquired by, or leased to, the transferee, setting forth such other information as the director of economic development may, by rules and regulations, require.

4. If an individual taxpayer entitled to the credit allowed by section 135.110 shall die prior to the expiration of the ten-year period during which such taxpayer is entitled to such credit and the new business facility with respect to which such credit was claimed passes to the estate of the deceased taxpayer, such estate shall be entitled to a credit with respect to such new business facility, and upon distribution of the new business facility, or a portion thereof, to a distributee of such estate the credit with respect to such new business facility, or portion thereof, such distributee shall be entitled to a credit with respect to such new business facility or portion thereof.

(L. 1980 S.B. 644 § 4, A.L. 1991 H.B. 294 & 405)



Section 135.140 Termination and resumption of operation of business — consent of director required for claim of credit.

Effective 28 Aug 1986

Title X TAXATION AND REVENUE

135.140. Termination and resumption of operation of business — consent of director required for claim of credit. — If a taxpayer has terminated the operation of a revenue producing enterprise at a new business facility prior to the expiration of the ten-year period during which a credit is allowed under sections 135.100 to 135.160, and later resumes the operation of the same or a different revenue producing enterprise at such new business facility, the taxpayer may, with the consent of the director of economic development, elect to claim a credit, upon resuming the operation of a revenue producing enterprise at such new business facility, computed in accordance with section 135.110 but for a number of years following resumption of such operations equal to ten reduced by the number of years for which the credit was claimed prior to termination of operation of such revenue producing enterprise. The director of economic development shall grant such consent if it is determined that the termination of operations was due to reasonable cause and that the resumption of operations of a revenue producing enterprise at such new business facility will provide increased opportunities for employment and result in a substantial contribution to the economy of the state.

(L. 1980 S.B. 644 § 5, A.L. 1986 S.B. 727)



Section 135.150 Rules, promulgation duties — certification of applications for tax credit — application requesting credit granted when — denial, protest procedure — review by administrative hearing commission authorized.

Effective 28 Aug 1995

Title X TAXATION AND REVENUE

135.150. Rules, promulgation duties — certification of applications for tax credit — application requesting credit granted when — denial, protest procedure — review by administrative hearing commission authorized. — 1. Until January 1, 1987, the director of revenue shall prescribe such rules and regulations necessary to carry out the provisions of sections 135.100 to 135.150.

2. Beginning January 1, 1987, the director of economic development shall prescribe the method for submitting applications for claiming the tax credits allowed in subsections 2 and 3 of section 135.110 and shall, if such application or portion thereof is approved, certify same to the director of revenue or the director of the department of insurance, financial institutions and professional registration that the taxpayer claiming the credits has satisfied all requirements prescribed in sections 135.100 to 135.150 and is therefore eligible to claim the credits. The director of economic development shall also calculate and specify the amount of the credit earned by the taxpayer during the taxpayer's first taxable year in which such credits are claimed and for each of the nine succeeding taxable years the credits are claimed by the taxpayer and shall certify such amounts to the director of revenue or the director of the department of insurance, financial institutions and professional registration and shall notify the taxpayer in writing of the action taken on his request for the credits and if the request for credits is disallowed, the director of economic development shall state the reason or reasons the claim for credit was disallowed. The director shall certify the extent to which earned credits can be claimed to the director of revenue or the director of the department of insurance, financial institutions and professional registration and shall notify the taxpayer in writing of such determination. The director of economic development may prescribe such rules and regulations necessary to carry out the provisions of sections 135.100 to 135.150.

3. The director of revenue and, when appropriate, the director of the department of insurance, financial institutions and professional registration may prescribe rules and regulations necessary to process the credits following certification by the director of economic development. No rule or portion of a rule promulgated under the authority of sections 135.100 to 135.160* shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

4. Any taxpayer who has submitted an application for claiming tax credits as allowed in section 135.110 may file with the director of economic development, a protest within sixty days (one hundred fifty days if the taxpayer is outside the United States) after the date of such certification notice or the date of the notice denying such certification. The protest shall be in writing and shall set forth the grounds on which the protest is based.

5. If a protest is filed, the director of economic development shall consider the taxpayer's grounds for protest and make a determination concerning such protest. The director of economic development shall notify the taxpayer in writing of such determination within thirty days following the date on which the written protest was received. Such notice shall be mailed to the taxpayer by certified or registered mail and such notice shall set forth briefly the director of economic development's findings of fact and the basis of decision.

6. The decision of the director of economic development on the taxpayer's protest is final upon the expiration of thirty days from the date when he mails notice of his action to the taxpayer unless within this period, the taxpayer seeks review of the director of economic development's determination by the administrative hearing commission, which is hereby authorized.

(L. 1980 S.B. 644 § 6, A.L. 1986 S.B. 727, A.L. 1991 H.B. 294 & 405, A.L. 1993 H.B. 566 merged with S.B. 52, A.L. 1995 S.B. 3)

*Section 135.160 was repealed by H.B. 294 & 405 § A, 1991.



Section 135.155 Prohibition on certain enterprises receiving certain incentives — expansion deemed new business facility — certain properties considered one facility, when.

Effective 28 Aug 2015

Title X TAXATION AND REVENUE

135.155. Prohibition on certain enterprises receiving certain incentives — expansion deemed new business facility — certain properties considered one facility, when. — 1. Notwithstanding any provision of the law to the contrary, no revenue-producing enterprise other than headquarters as defined in subsection 10 of section 135.110 shall receive the incentives set forth in sections 135.100 to 135.150 for facilities commencing operations on or after January 1, 2005. No headquarters shall receive the incentives set forth in subsections 9 to 14 of section 135.110 for facilities commencing or expanding operations on or after January 1, 2025.

2. Notwithstanding subsection 9 of section 135.110 to the contrary, expansions at headquarters facilities shall each be considered a separate new business facility and each be entitled to the credits as set forth in subsections 9 to 14 of section 135.110 if the number of new business facility employees attributed to each such expansion is at least twenty-five and the amount of new business facility investment attributed to each such expansion is at least one million dollars. In any year in which a new business facility is not created, the jobs and investment for that year shall be included in calculating the credits for the most recent new business facility and not an earlier created new business facility.

3. Notwithstanding any provision of law to the contrary, for headquarters, buildings on multiple noncontiguous real properties shall be considered one facility if the buildings are located within the same county or within the same municipality.

(L. 2004 S.B. 1155, A.L. 2009 H.B. 191, A.L. 2015 S.B. 194)



Section 135.200 Definitions.

Effective 28 Aug 2011

Title X TAXATION AND REVENUE

135.200. Definitions. — The following terms, whenever used in sections 135.200 to 135.256, mean:

(1) "Department", the department of economic development;

(2) "Director", the director of the department of economic development;

(3) "Facility", any building used as a revenue-producing enterprise located within an enterprise zone, including the land on which the facility is located and all machinery, equipment and other real and depreciable tangible personal property acquired for use at and located at or within such facility and used in connection with the operation of such facility;

(4) "Governing authority", the body holding primary legislative authority over a county or incorporated municipality;

(5) "NAICS", the North American Industrial Classification System as such classifications are defined in the 2007 edition of the North American Industrial Classification System;

(6) "New business facility" shall have the meaning defined in section 135.100, except that the term "lease" as used therein shall not include the leasing of property defined in paragraph (d) of subdivision (7) of this section;

(7) "Revenue-producing enterprise", means:

(a) Manufacturing activities classified as NAICS 31-33;

(b) Agricultural activities classified as NAICS 11;

(c) Rail transportation terminal activities classified as NAICS 482;

(d) Renting or leasing of residential property to low- and moderate-income persons as defined in federal law, 42 U.S.C. 5302(a)(20);

(e) Motor freight transportation terminal activities classified as NAICS 484 and NAICS 4884;

(f) Public warehousing and storage activities classified as NAICS 493, miniwarehouse warehousing and warehousing self-storage;

(g) Water transportation terminal activities classified as NAICS 4832;

(h) Airports, flying fields, and airport terminal services classified as NAICS 481;

(i) Wholesale trade activities classified as NAICS 42;

(j) Insurance carriers activities classified as NAICS 524;

(k) Research and development activities classified as NAICS 5417;

(l) Farm implement dealer activities classified as NAICS 42382;

(m) Employment agency activities classified as NAICS 5613;

(n) Computer programming, data processing and other computer-related activities classified as NAICS 518;

(o) Health service activities classified as NAICS 621, 622, and 623;

(p) Interexchange telecommunications as defined in subdivision (20) of section 386.020 or training activities conducted by an interexchange telecommunications company as defined in subdivision (19) of section 386.020;

(q) Recycling activities classified as NAICS 42393;

(r) Banking activities classified as NAICS 522;

(s) Office activities as defined in subdivision (9) of section 135.100, notwithstanding NAICS classification;

(t) Mining activities classified as NAICS 21;

(u) The administrative management of any of the foregoing activities; or

(v) Any combination of any of the foregoing activities;

(8) "Satellite zone", a noncontiguous addition to an existing state-designated enterprise zone.

(L. 1982 H.B. 1713, et al. § 2, A.L. 1983 H.B. 559, A.L. 1985 H.B. 416, A.L. 1986 S.B. 727, A.L. 1989 S.B. 59, A.L. 1991 H.B. 294 & 405, A.L. 1994 H.B. 1248 & 1048, A.L. 1995 H.B. 414, A.L. 1997 2d Ex. Sess. S.B. 1, A.L. 1998 H.B. 1656, A.L. 1999 H.B. 701, A.L. 2011 H.B. 315)



Section 135.204 Contingent effective date for certain sections.

Effective 28 Aug 2010

Title X TAXATION AND REVENUE

*135.204. Contingent effective date for certain sections. — The repeal and reenactment of sections 99.918, 99.1082, 135.205, 135.207, 135.230, 135.530, 135.903, 135.953, 215.263, and 620.1023 of section A of this act** shall become effective on April 1, 2011, or when the United States Census Bureau's American Community Survey, based on the most recent of five-year period estimate data in which the final year of the estimate period ends in zero becomes available, which first occurs. The commissioner of the office of administration shall notify the revisor of statutes when the updated United States Census Bureau data has been released.

(L. 2010 H.B. 1965 § B)

*The Revisor of Statutes did not receive notification on the contingency prior to April 1, 2011, therefore the sections listed became effective April 1, 2011.

**"This act" (H.B. 1965, 2010) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 135.205 Requirements to qualify as enterprise zone.

Effective 01 Apr 2011, see footnote

Title X TAXATION AND REVENUE

135.205. Requirements to qualify as enterprise zone. — For purposes of sections 135.200 to 135.256, an area must meet all the following criteria in order to qualify as an enterprise zone:

(1) The area is one of pervasive poverty, unemployment, and general distress;

(2) At least sixty-five percent of the residents living in the area have incomes below eighty percent of the median income of all residents within the state of Missouri according to the United States Census Bureau's American Community Survey, based on the most recent of five-year period estimate data in which the final year of the estimate ends in either zero or five or other appropriate source as approved by the director;

(3) The resident population of the area must be at least four thousand but not more than seventy-two thousand at the time of designation as an enterprise zone if the area lies within a metropolitan statistical area, as established by the United States Census Bureau; or, if the area does not lie within a metropolitan statistical area, the resident population of the area at the time of designation must be at least one thousand but not more than twenty thousand inhabitants. If the population of the jurisdiction of the governing authority does not meet the minimum population requirements set forth in this subdivision, the population of the area must be at least fifty percent of the population of the jurisdiction; provided, however, no enterprise zone shall be created which consists of the total area within the political boundaries of a county; and

(4) The level of unemployment of persons, according to the most recent data available from the division of employment security or from the United States Bureau of Census and approved by the director, within the area exceeds one and one-half times the average rate of unemployment for the state of Missouri over the previous twelve months, or the percentage of area residents employed on a full-time basis is less than fifty percent of the statewide percentage of residents employed on a full-time basis.

(L. 1982 H.B. 1713, et al. § 3, A.L. 1983 H.B. 559, A.L. 1984 H.B. 1611 Revision, A.L. 1995 H.B. 414, A.L. 1999 H.B. 701, A.L. 2010 H.B. 1965)

Effective 4-01-11, see § 135.204

CROSS REFERENCE:

Tax Credit Accountability Act of 2004, additional requirements, 135.800 to 135.830



Section 135.206 Counties, certain third class counties to have one enterprise zone designated, requirements.

Effective 18 Mar 1987, see footnote

Title X TAXATION AND REVENUE

135.206. Counties, certain third class counties to have one enterprise zone designated, requirements. — In addition to the number of enterprise zones authorized by the provisions of section 135.210, the department of economic development shall designate one such zone in every county of the third class which has a population of less than twenty-five thousand inhabitants, and an assessed valuation of between two hundred and seventy million dollars and three hundred million dollars as published in the 1985 proceedings of the Missouri state tax commission. Such designation shall only be made if the area in the county which is to be included in the enterprise zone meets all the requirements of section 135.205.

(L. 1987 S.B. 421 § 1)

Effective 3-18-87



Section 135.207 Satellite zones may be established in certain cities or villages, requirements.

Effective 01 Apr 2011, see footnote

Title X TAXATION AND REVENUE

135.207. Satellite zones may be established in certain cities or villages, requirements. — 1. (1) Any city with a population of at least three hundred fifty thousand inhabitants which is located in more than one county and any city not within a county, which includes an existing state designated enterprise zone within the corporate limits of the city, may each, upon approval of the local governing authority of the city and the director of the department of economic development, designate up to three satellite zones within its corporate limits. A prerequisite for the designation of a satellite zone shall be the approval by the director of a plan submitted by the local governing authority of the city describing how the satellite zone corresponds to the city's overall enterprise zone strategy.

(2) Any Missouri community classified as a village whose borders lie adjacent to a city with a population in excess of three hundred fifty thousand inhabitants as described in subdivision (1) of this subsection, and which has within the corporate limits of the village a factory, mining operation, office, mill, plant or warehouse which has at least three thousand employees and has an investment in plant, machinery and equipment of at least two hundred million dollars may, upon securing approval of the director and the local governing authorities of the village and the adjacent city which contains an existing state-designated enterprise zone, designate one satellite zone to be located within the corporate limits of the village, such zone to be in addition to the six authorized in subdivision (1) of this subsection.

(3) Any geographical area partially contained within any city not within a county and partially contained within any county of the first classification with a charter form of government with a population of nine hundred thousand or more inhabitants, which area is comprised of a total population of at least four thousand inhabitants but not more than seventy-two thousand inhabitants, and which area consists of at least one fourth class city, and has within its boundaries a military reserve facility and a utility pumping station having a capacity of ten million cubic feet, may, upon securing approval of the director and the appropriate local governing authorities as provided for in section 135.210, be designated as a satellite zone, such zone to be in addition to the six authorized in subdivision (1) of this subsection.

(4) In addition to all other satellite zones authorized in this section, any home rule city with more than seventy-three thousand but less than seventy-five thousand inhabitants, which includes an existing state-designated enterprise zone within the corporate limits of the city, may, upon approval of the local governing authority of the city and director of the department of economic development, designate a satellite zone within its corporate limits. A prerequisite for the designation of a satellite zone pursuant to this subdivision shall be the approval by the director of the department of economic development of a plan submitted by the local governing authority of such city describing how the satellite zone corresponds to the city's overall enterprise zone strategy.

(5) In addition to all other satellite zones authorized in this section, any home rule city with more than one hundred thirteen thousand two hundred but less than one hundred thirteen thousand three hundred inhabitants, which includes an existing state-designated enterprise zone within the corporate limits of the city, may, upon approval of the local governing authority of the city and director of the department of economic development, designate a satellite zone within its corporate limits along the southwest corner of any intersection of two United States interstate highways. A prerequisite for the designation of a satellite zone pursuant to this subdivision shall be the approval by the director of the department of economic development of a plan submitted by the local governing authority of such city describing how the satellite zone corresponds to the city's overall enterprise zone strategy.

(6) In addition to all other satellite zones authorized in this section, any home rule city with more than one hundred fifty-one thousand five hundred but less than one hundred fifty-one thousand six hundred inhabitants which includes an existing state-designated enterprise zone within the corporate limits of the city may, upon approval of the governing authority of the city and the director of the department of economic development, designate one satellite zone within its corporate limits. No satellite zone shall be designated pursuant to this subdivision until the governing authority of the city submits a plan describing how the satellite zone corresponds to the city's overall enterprise zone strategy and the director approves the plan.

(7) In addition to all other satellite zones authorized in this section, any city of the fourth classification with more than three thousand eight hundred but less than four thousand inhabitants and located in more than one county and which city lies adjacent to any home rule city with more than one hundred thirteen thousand two hundred but less than one hundred thirteen thousand three hundred inhabitants and which contains an enterprise zone may, upon approval of the director and the governing authorities of the city of the fourth classification and the home rule city, designate one satellite zone within its corporate limits. The satellite enterprise zone authorized by this subdivision shall be designated only if it meets the criteria established by subsection 2 of this section. Retail businesses, as identified by the 1997 North American Industry Classification System (NAICS) sector numbers 44-45, located within the satellite enterprise zone shall be eligible for all benefits provided under the provisions of sections 135.200 to 135.258.

2. For satellite zones designated pursuant to the provisions of subdivisions (1) and (3) of subsection 1 of this section, the satellite zones, in conjunction with the existing state-designated enterprise zone shall meet the following criteria:

(1) The area is one of pervasive poverty, unemployment, and general distress, or one in which a large number of jobs have been lost, a large number of employers have closed, or in which a large percentage of available production capacity is idle. For the purpose of this subdivision, "large number of jobs" means one percent or more of the area's population according to the most recent decennial census, and "large number of employers" means over five;

(2) At least fifty percent of the residents living in the area have incomes below eighty percent of the median income of all residents within the state of Missouri according to the United States Census Bureau's American Community Survey, based on the most recent of five-year period estimate data in which the final year of the estimate ends in either zero or five or other appropriate source as approved by the director;

(3) The resident population of the existing state-designated enterprise zone and its satellite zones must be at least four thousand but not more than seventy-two thousand at the time of designation;

(4) The level of unemployment of persons, according to the most recent data available from the division of employment security or from the United States Bureau of Census and approved by the director, within the area exceeds one and one-half times the average rate of unemployment for the state of Missouri over the previous twelve months, or the percentage of area residents employed on a full-time basis is less than sixty percent of the statewide percentage of residents employed on a full-time basis.

3. A qualified business located within a satellite zone shall be subject to the same eligibility criteria and can be eligible to receive the same benefits as a qualified facility in sections 135.200 to 135.258.

(L. 1989 S.B. 59, A.L. 1995 H.B. 414, A.L. 1996 H.B. 1237, A.L. 1999 H.B. 701, A.L. 2003 H.B. 289 merged with S.B. 504, A.L. 2004 S.B. 1155, A.L. 2010 H.B. 1965)

Effective 4-01-11, see § 135.204



Section 135.208 Additional enterprise zones to be designated, certain third class counties, Independence, Camden County, Randolph County, Ste. Genevieve County, Jefferson County, the city of Ava, the city of Portageville, the city of Lamar, requirements.

Effective 28 Aug 1999

Title X TAXATION AND REVENUE

135.208. Additional enterprise zones to be designated, certain third class counties, Independence, Camden County, Randolph County, Ste. Genevieve County, Jefferson County, the city of Ava, the city of Portageville, the city of Lamar, requirements. — 1. In addition to the number of enterprise zones authorized under the provisions of sections 135.206 and 135.210, the department of economic development shall designate one such zone in any county of the third class which is south of the Missouri River and which adjoins one county of the second class and also the state of Oklahoma. Such designation shall only be made if the area of the county which is to be included in the enterprise zone meets all the requirements of section 135.205.

2. In addition to the number of enterprise zones authorized under the provisions of sections 135.206 and 135.210, the department of economic development shall designate one such zone in any county of the third class which borders the Missouri River and which adjoins a county of the second class with a population of at least one hundred thousand inhabitants and which contains a branch of the state university. Such designation shall only be made if the area of the county which is to be included in the enterprise zone meets all the requirements of section 135.205.

3. In addition to the number of enterprise zones authorized under the provisions of sections 135.206, 135.210 and 135.256, the department of economic development shall designate one such zone in every county of the third class without a township form of government with a population of more than seven thousand eight hundred but less than ten thousand inhabitants located south of the Missouri River, which adjoins one third class county with a township form of government, and which adjoins no first or second class county. Such enterprise zone designation shall only be made if the area in the county which is to be included in the enterprise zone meets all the requirements of section 135.205.

4. In addition to the number of enterprise zones authorized pursuant to the provisions of sections 135.206, 135.210 and 135.256, the department of economic development shall designate one such zone in a city of the third class with a population of more than eight thousand but less than ten thousand located in a county of the third classification with a township form of government with a population of more than twenty thousand but less than twenty-two thousand. Such enterprise zone designation shall only be made if the area in the city which is to be included in the enterprise zone meets all the requirements of section 135.205.

5. In addition to the number of enterprise zones authorized pursuant to the provisions of sections 135.206, 135.210 and 135.256, the department of economic development shall designate one such zone for any city with a home rule form of government and a population of at least one hundred ten thousand inhabitants but not more than one hundred thirty thousand inhabitants. Such enterprise zone designation shall only be made if the area in the city which is to be included in the enterprise zone meets all the requirements of section 135.205.

6. In addition to the number of enterprise zones authorized pursuant to the provisions of sections 135.206, 135.210 and 135.256, the department of economic development shall designate one such zone for any county of the first classification without a charter form of government with a population of less than thirty thousand inhabitants. Such enterprise zone designation shall only be made if the area in the city which is to be included in the enterprise zone meets all the requirements of section 135.205.

7. In addition to the number of enterprise zones authorized pursuant to the provisions of sections 135.206, 135.210, 135.256 and 135.257, the department of economic development shall designate one such zone in a city of the fourth classification with a population of at least three thousand but less than four thousand inhabitants located in a county of the second classification with a population of at least twenty thousand but not more than twenty-five thousand inhabitants. Such enterprise zone designation shall only be made if such area which is to be included in the enterprise zone meets all the requirements of section 135.205.

8. In addition to the number of enterprise zones authorized pursuant to the provisions of sections 135.206, 135.210, 135.256 and 135.257, the department of economic development shall designate one such zone for any area that includes property in two adjoining counties where one county is a county of the third classification without a township form of government with a population of less than sixteen thousand three hundred and more than sixteen thousand inhabitants and the other county is a county of the first classification having a population of at least one hundred seventy-one thousand but less than one hundred seventy-two thousand inhabitants. Such enterprise zone designation shall only be made if such area which is to be included in the enterprise zone meets all the requirements of section 135.205.

9. In addition to the number of enterprise zones authorized pursuant to the provisions of sections 135.206, 135.210 and 135.256, the department of economic development shall designate one such zone in a city of the fourth class with a population of more than four thousand located in a county of the third classification with a township form of government and with a population of less than thirteen thousand. Such enterprise zone designation shall only be made if the area in the city which is to be included in the enterprise zone meets all the requirements of section 135.205.

10. In addition to the number of enterprise zones authorized pursuant to the provisions of sections 135.206, 135.210 and 135.256, the department of economic development shall designate one such zone in a city of the fourth class with a population of more than two thousand nine hundred located in a county of the third classification without a township form of government with a population of less than twelve thousand and more than eleven thousand seven hundred inhabitants. Such enterprise zone designation shall only be made if the area in the city which is to be included in the enterprise zone meets all the requirements of section 135.205.

11. In addition to the number of enterprise zones authorized pursuant to the provisions of sections 135.206, 135.210 and 135.256, the department of economic development shall designate one such zone in a county of the third classification without a township form of government with a population of less than twenty-four thousand five hundred and more than twenty-four thousand inhabitants. Such enterprise zone designation shall only be made if the area in the county which is to be included in the enterprise zone meets all the requirements of section 135.205.

(L. 1990 H.B. 1564 §§ 5, 6, 7, A.L. 1997 2d Ex. Sess. S.B. 1, A.L. 1998 S.B. 827, A.L. 1999 H.B. 701)



Section 135.209 Satellite enterprise zone may be established, city of Independence.

Effective 28 Aug 1999

Title X TAXATION AND REVENUE

135.209. Satellite enterprise zone may be established, city of Independence. — 1. Any city in which an enterprise zone is designated pursuant to subsection 5 of section 135.208 may, upon approval of the local governing authority of the city and the director of the department of economic development, designate one satellite enterprise zone within its corporate limits. A prerequisite for the designation of the satellite zone shall be the approval by the director of the department of economic development of a plan submitted by the local governing authority of the city describing how the satellite zone corresponds to the city's overall enterprise zone strategy.

2. The satellite enterprise zone authorized by this section shall be designated only if it meets the criteria established by subdivisions (1) to (4) of subsection 2 of section 135.207. Retail businesses, as identified by the 1997 North American Industry Classification System (NAICS) sector numbers 44 to 45, located within the satellite enterprise zone shall be eligible for all benefits provided pursuant to the provisions of sections 135.200 to 135.258.

(L. 1999 H.B. 701)



Section 135.210 Designation as enterprise zone, procedure — maximum number, exceptions — report required from all zones — cancellation of zone, procedure.

Effective 01 Jan 1996, see footnote

Title X TAXATION AND REVENUE

135.210. Designation as enterprise zone, procedure — maximum number, exceptions — report required from all zones — cancellation of zone, procedure. — 1. Any governing authority which desires to have any portion of a city or unincorporated area of a county under its control designated as an enterprise zone shall hold a public hearing for the purpose of obtaining the opinion and suggestions of those persons who will be affected by such designation. The governing authority shall notify the director of such hearing at least thirty days prior thereto and shall publish notice of such hearing in a newspaper of general circulation in the area to be affected by such designation at least twenty days prior to the date of the hearing but not more than thirty days prior to such hearing. Such notice shall state the time, location, date and purpose of the hearing. The director, or the director's designee, shall attend such hearing.

2. After a public hearing is held as required in subsection 1 of this section, the governing authority may file a petition with the department requesting the designation of a specific area as an enterprise zone. Such petition shall include, in addition to a description of the physical, social, and economic characteristics of the area:

(1) A plan to provide adequate police protection within the area;

(2) A specific and practical process for individual businesses to obtain waivers from burdensome local regulations, ordinances, and orders which serve to discourage economic development within the area to be designated an enterprise zone; except that, such waivers shall not substantially endanger the health or safety of the employees of any such business or the residents of the area;

(3) A description of what other specific actions will be taken to support and encourage private investment within the area;

(4) A plan to ensure that resources are available to assist area residents to participate in increased development through self-help efforts and in ameliorating any negative effects of designation of the area as an enterprise zone;

(5) A statement describing the projected positive and negative effects of designation of the area as an enterprise zone; and

(6) A specific plan to provide assistance to any person or business dislocated as a result of activities within the zone. Such plan shall determine the need of dislocated persons for relocation assistance; provide, prior to displacement, information about the type, location and price of comparable housing or commercial property; provide information concerning state and federal programs for relocation assistance and provide other advisory services to displaced persons. Public agencies may choose to provide assistance under the Uniform Relocation and Real Property Acquisition Act, 42 U.S.C. section 4601, et seq. to meet the requirements of this subdivision.

3. Notwithstanding the provisions of section 135.250, the director of the department of economic development shall, prior to the designation of any enterprise zone, submit to the joint committee on economic development policy and planning, established in section 620.602*, rules and regulations pertaining to the designation of enterprise zones. Following approval by the joint committee, such rules and regulations shall be issued pursuant to the provisions of section 536.021. Upon approval of an enterprise zone designation by the department, the director shall submit such enterprise zone designation to the joint committee for its approval. An enterprise zone designation shall be effective upon such approval by the joint committee. The director shall report annually to the joint committee the number and location of all enterprise zones designated, together with the business activity within each designated enterprise zone.

4. No more than fifty such areas may be designated by the director as an enterprise zone under the provisions of this subsection, except that any enterprise zones authorized apart from this subsection by specific legislative enactment, on or after August 28, 1991, shall not be counted toward the limitation set forth in this subsection. After fifty enterprise zones, plus any others authorized apart from this subsection by specific legislative enactment first designated on or after August 28, 1991, have been designated by the director, additional enterprise zones may be authorized apart from this subsection by specific legislative enactment, except that if an enterprise zone designation is cancelled under the provision of subsection 5 of this section, the director may designate one area as an enterprise zone for each enterprise zone designation which is cancelled.

5. Each designated enterprise zone or satellite zone must report to the director on an annual basis regarding the status of the zone and business activity within the zone. On the fifth anniversary of the designation of each zone after August 8, 1989, and each five years thereafter, the director shall evaluate the activity which has occurred within the zone during the previous five-year period, including business investments and the creation of new jobs. The director shall present the director's evaluation to the joint legislative committee on economic development policy and planning. If the director finds that the plan outlined in the application for designation was not implemented in good faith, or if such zone no longer qualifies under the original criteria, or if the director finds that the zone is not being effectively promoted or developed, the director may recommend to the committee that the designation of that area as an enterprise zone be cancelled. All agreements negotiated under the benefits of such zone shall remain in effect for the originally agreed upon duration. The committee shall schedule a hearing on such recommendation for not later than sixty days after the recommendation is filed with it. At the hearing, interested parties, including the director, may present witnesses and evidence as to why the enterprise zone designation for that particular area should be continued or cancelled. Within thirty days after the hearing the committee shall determine whether or not the designation should be continued. If it is not continued, the director shall remove the designation from the area and, following the procedures outlined in this section, award the designation of an enterprise zone to another applicant. If an area has requested a designated enterprise zone, and met all existing statutory requirements, but has not been designated such, then the applicant may appeal to the joint legislative committee on economic development policy and planning for a hearing to determine its eligibility for such a designation. The review of the director's evaluation and the hearing thereon, and any appeal as provided for in this subsection, by the joint legislative committee on economic development policy and planning shall be an additional duty for that body.

(L. 1982 H.B. 1713, et al. § 4, A.L. 1983 H.B. 559, A.L. 1985 H.B. 416, A.L. 1986 S.B. 727, A.L. 1989 S.B. 59, A.L. 1991 H.B. 294 & 405 merged with S.B. 289, A.L. 1995 H.B. 414)

Effective 1-01-96

*Section 620.602 was repealed by H.B. 1298 Revision, 2014.



Section 135.212 Additional enterprise zones to be designated — certain zones not to expire before certain date (Linn, Macon counties).

Effective 28 Aug 2004

Title X TAXATION AND REVENUE

*135.212. Additional enterprise zones to be designated — certain zones not to expire before certain date (Linn, Macon counties). — 1. In addition to any other enterprise zones authorized in this chapter, the department of economic development shall designate one enterprise zone in any county of the third classification without a township form of government and with more than thirty-two thousand five hundred but less than thirty-two thousand six hundred inhabitants. Such enterprise zone designations shall have the same boundaries as such county, and shall only be made if the area to be included in the enterprise zone meets all the requirements of section 135.205.

2. In addition to any other enterprise zones authorized in this chapter, the department of economic development shall designate one enterprise zone that shall have boundaries that are the same as any city of the fourth classification with more than one thousand eight hundred but less than one thousand nine hundred inhabitants and located in three counties. Such enterprise zone designation shall only be made if the area that is to be included in the enterprise zone meets all the requirements of section 135.205.

3. In addition to any other enterprise zones authorized in this chapter, the department of economic development shall designate one enterprise zone that shall have boundaries that are the same as any city of the fourth classification with more than one thousand but less than one thousand one hundred inhabitants and located in any county of the third classification without a township form of government and with more than forty-one thousand one hundred but less than forty-one thousand two hundred inhabitants. Such enterprise zone designation shall only be made if the area that is to be included in the enterprise zone meets all the requirements of section 135.205.

4. In addition to any other enterprise zones authorized pursuant to this chapter, the department of economic development shall designate one enterprise zone that shall have boundaries that are the same as any county of the third classification without a township form of government and with more than thirteen thousand seventy-five but less than thirteen thousand one hundred seventy-five inhabitants. Such enterprise zone designation shall only be made if the area that is to be included in the enterprise zone meets all the requirements of section 135.205.

5. In addition to any other enterprise zones authorized in this chapter, the department of economic development shall designate one enterprise zone in the portions of any city of the fourth classification with more than three thousand eight hundred but less than four thousand inhabitants and located in more than one county and any home rule city with more than one hundred thirteen thousand two hundred but less than one hundred thirteen thousand three hundred inhabitants which include a political subdivision that receives a portion of its funding from section 163.031 and is located in part in any home rule city with more than four hundred thousand inhabitants and located in more than one county. Such enterprise zone shall only be made if the area to be included in the enterprise zone meets all the requirements of section 135.205.

6. In addition to any other enterprise zones authorized pursuant to this chapter, the department of economic development shall designate one enterprise zone that shall have boundaries that are the same as any city of the fourth classification with more than four thousand three hundred but less than four thousand five hundred located in a county of the first classification with more than ninety-three thousand eight hundred but less than ninety-three thousand nine hundred inhabitants. Such enterprise zone designation shall only be made if the area that is to be included in the enterprise zone meets all the requirements of section 135.205.

7. In addition to any other enterprise zones authorized pursuant to this chapter, the department of economic development shall designate one enterprise zone that shall have boundaries that are the same as any city of the fourth classification with more than five thousand four hundred but less than five thousand five hundred inhabitants and located in more than one county. Such enterprise zone designation shall only be made if the area that is to be included in the enterprise zone meets all the requirements of section 135.205.

8. In addition to any other enterprise zones authorized in this chapter, the department of economic development shall designate one enterprise zone that shall be located partially in any city of the fourth classification with more than twelve thousand one hundred but less than twelve thousand four hundred inhabitants and partially in any city of the fourth classification with more than nine thousand six hundred but less than nine thousand seven hundred inhabitants and shall include all area in between any city of the fourth classification with more than twelve thousand one hundred but less than twelve thousand four hundred inhabitants and any city of the fourth classification with more than nine thousand six hundred but less than nine thousand seven hundred inhabitants with specific boundaries to be determined by the department of economic development in conjunction with the governing authority of the county. Such enterprise zone designation shall only be made if the area that is to be included in the enterprise zone meets all the requirements of section 135.205.

9. In addition to any other enterprise zones authorized in this chapter, the department of economic development shall designate one enterprise zone within any county of the third classification without a township form of government and with more than thirty-one thousand but less than thirty-one thousand one hundred inhabitants. Such enterprise zone designation shall only be made if the area that is to be included in the enterprise zone meets all the requirements of section 135.205.

10. Notwithstanding the provisions of section 135.230 to the contrary, any enterprise zone designated in any county of the third classification with a township form of government and with more than thirteen thousand seven hundred but less than thirteen thousand eight hundred inhabitants or designated in any county of the third classification without a township form of government and with more than fifteen thousand seven hundred but less than fifteen thousand eight hundred inhabitants shall not expire before December 31, 2015.

11. In addition to the number of enterprise zones authorized by the provisions of sections 135.200 to 135.270, the department of economic development shall designate one such zone in every county of the third classification without a township form of government and with more than six thousand seven hundred fifty but less than six thousand eight hundred fifty inhabitants. Such designation shall only be made if the area in the county which is to be included in the enterprise zone meets all the requirements of section 135.205.

12. In addition to the number of enterprise zones authorized by the provisions of this chapter the department of economic development shall designate one such zone in every city of the fourth classification with more than thirteen thousand six hundred but less than thirteen thousand eight hundred inhabitants which shall have boundaries abutting an international airport and an interstate highway with specific boundaries to be determined by the department of economic development in conjunction with the governing authority of the city. Such designation shall only be made if the area in the city which is to be included in the enterprise zone meets all the requirements of section 135.205.

13. In addition to any other enterprise zones authorized in this chapter, the department of economic development shall designate one such zone in a city of the fourth classification with more than thirty thousand three hundred but less than thirty thousand seven hundred inhabitants. Such enterprise zone shall only be made if the area to be included in the enterprise zone meets all the requirements of section 135.205.

(L. 2004 S.B. 1155)

*Section includes Laclede County, Richland, Crocker, Douglas County, Sugar Creek, Independence, St. Clair, Pacific, Nixa, Ozark, the area between Nixa and Ozark, Webster County, Linn County, Macon County, Shelby County, St. Ann, and Raytown.



Section 135.215 Real property improvements exemption from assessment and ad valorem taxes — procedure — maximum period granted — abatement or exemption ceases, when.

Effective 28 Aug 2012

Title X TAXATION AND REVENUE

135.215. Real property improvements exemption from assessment and ad valorem taxes — procedure — maximum period granted — abatement or exemption ceases, when. — 1. Improvements made to "real property" as such term is defined in section 137.010, which are made in an enterprise zone subsequent to the date such zone or expansion thereto was designated, may upon approval of an authorizing resolution by the governing authority having jurisdiction of the area in which the improvements are made, be exempt, in whole or in part, from assessment and payment of ad valorem taxes of one or more affected political subdivisions, provided that, except as to the exemption allowed under subsection 3 of this section, at least fifty new jobs that provide an average of at least thirty-five hours of employment per week per job are created and maintained at the new or expanded facility. Such authorizing resolution shall specify the percent of the exemption to be granted, the duration of the exemption to be granted, and the political subdivisions to which such exemption is to apply and any other terms, conditions or stipulations otherwise required. A copy of the resolution shall be provided the director within thirty calendar days following adoption of the resolution by the governing authority.

2. No exemption shall be granted until the governing authority holds a public hearing for the purpose of obtaining the opinions and suggestions of residents of political subdivisions to be affected by the exemption from property taxes. The governing authority shall send, by certified mail, a notice of such hearing to each political subdivision in the area to be affected and shall publish notice of such hearing in a newspaper of general circulation in the area to be affected by the exemption at least twenty days prior to the hearing but not more than thirty days prior to the hearing. Such notice shall state the time, location, date and purpose of the hearing.

3. Notwithstanding subsection 1 of this section, at least one-half of the ad valorem taxes otherwise imposed on subsequent improvements to real property located in an enterprise zone shall become and remain exempt from assessment and payment of ad valorem taxes of any political subdivision of this state or municipality thereof, if said political subdivision or municipality levies ad valorem taxes, for a period of not less than ten years following the date such improvements were assessed, provided the improved properties are used for assembling, fabricating, processing, manufacturing, mining, warehousing or distributing properties.

4. No exemption shall be granted for a period more than twenty-five years following the date on which the original enterprise zone was designated by the department except for any enterprise zone within any home rule city with more than one hundred fifty-one thousand five hundred but less than one hundred fifty-one thousand six hundred inhabitants provided in any instance the exemption shall not be granted for a period longer than twenty-five years from the date on which the exemption was granted.

5. The provisions of subsection 1 of this section shall not apply to improvements made to real property which have been started prior to August 28, 1991.

6. The mandatory abatement referred to in this section shall not relieve the assessor or other responsible official from ascertaining the amount of the equalized assessed value of all taxable property annually as required by section 99.855 and shall not have the effect of reducing the payments in lieu of taxes referred to in subdivision (2) of section 99.845 unless such reduction is set forth in the plan approved by the governing body of the municipality pursuant to subdivision (1) of section 99.820.

7. Effective August 28, 2004, any abatement or exemption provided for in this section on an individual parcel of real property shall cease after a period of thirty days of business closure, work stoppage, major reduction in force, or a significant change in the type of business conducted at that location. For the purposes of this subsection, "work stoppage" shall not include strike or lockout or time necessary to retool a plant, and "major reduction in force" is defined as a seventy-five percent or greater reduction. Any owner or new owner may reapply, but cannot receive the abatement or exemption for any period of time beyond the original life of the enterprise zone.

(L. 1982 H.B. 1713, et al. § 5, A.L. 1983 H.B. 559, A.L. 1986 S.B. 727, A.L. 1991 H.B. 294 & 405, A.L. 1992 S.B. 661 & 620, A.L. 1994 H.B. 1248 & 1048, A.L. 1995 H.B. 414, A.L. 2004 S.B. 1099 merged with S.B. 1155, A.L. 2012 S.B. 769)



Section 135.220 Income earned by business, revenue producing enterprise, in zone, residential units, exemption, how computed.

Effective 28 Aug 1994

Title X TAXATION AND REVENUE

135.220. Income earned by business, revenue producing enterprise, in zone, residential units, exemption, how computed. — 1. The provisions of chapter 143 notwithstanding, one-half of the Missouri taxable income attributed to a new business facility in an enterprise zone which is earned by a taxpayer establishing and operating a new business facility located within an enterprise zone shall be exempt from taxation under chapter 143. A taxpayer operating a revenue producing enterprise as defined in paragraph (d) of subdivision (6) of section 135.200 may elect to exempt from taxation under chapter 143 one-half of the Missouri taxable income attributed to a new business facility in an enterprise zone or may elect to claim a fifty-dollar credit against the tax imposed under chapter 143, excluding withholding tax imposed by sections 143.191 to 143.265, for each room constructed for use as a bedroom for each qualifying residential unit. A "bedroom" is defined as a structurally separate room used primarily for sleeping, and not as a living room, dining room, kitchen or closet. That portion of income attributed to the new business facility shall be determined in a manner prescribed in paragraph (b) of subdivision (6) of section 135.100, except that compensation paid to truck drivers, or rail or barge vehicle operators shall be excluded from the fraction.

2. In the case of a small corporation described in section 143.471 or a partnership, in computing the Missouri taxable income of the taxpayers described in subdivisions (1) and (2) of this subsection, a deduction apportioned in proportion to their share of ownership of the business on the last day of the taxpayer's tax period for which such tax credits are being claimed, shall be allowed from their Missouri adjusted gross income in the amount of one-half of the Missouri taxable income earned by the new business facility, as determined by the method prescribed in subsection 1 of this section located within the enterprise zone, as defined in this section, to the following:

(1) The shareholders of a small corporation described in section 143.471;

(2) The partners in a partnership.

(L. 1982 H.B. 1713, et al. § 6, A.L. 1983 H.B. 559, A.L. 1986 S.B. 727, A.L. 1991 H.B. 294 & 405, A.L. 1992 S.B. 661 & 620, A.L. 1994 H.B. 1248 & 1048)



Section 135.225 Tax credit for new or expanded business facility, requirements — definitions — apportionment of credits — period for which tax credit granted — election to forfeit and claim tax credit under section 135.110 — vesting of credits and exemptions, when — waiver of credits and exemptions, when.

Effective 28 Aug 1999

Title X TAXATION AND REVENUE

135.225. Tax credit for new or expanded business facility, requirements — definitions — apportionment of credits — period for which tax credit granted — election to forfeit and claim tax credit under section 135.110 — vesting of credits and exemptions, when — waiver of credits and exemptions, when. — 1. The credits otherwise provided by sections 135.100 to 135.150 shall upon proper application be granted to any taxpayer who shall establish and operate a new business facility located within an enterprise zone, except one designated pursuant to subsection 5 of section 135.230, on the same terms and conditions specified in those sections, except that:

(1) The credit otherwise allowed for each new business facility employee employed within an enterprise zone shall be four hundred dollars;

(2) An additional credit of four hundred dollars shall be granted for each twelve-month period that a new business facility employee is a resident of an enterprise zone;

(3) An additional credit of four hundred dollars shall be granted for each twelve-month period that the person employed as a new business facility employee is a person who, at the time of such employment by the new business facility, met the criteria as set forth in section 135.240;

(4) The credit otherwise allowed for new business facility investment shall be equal to the sum of ten percent of the first ten thousand dollars of such qualifying investment, plus five percent of the next ninety thousand dollars of such qualifying investment, plus two percent of all remaining qualifying investments within an enterprise zone;

(5) In the case of a small corporation described in section 143.471 or a partnership, the credits granted by this section shall be apportioned in proportion to the share of ownership of the taxpayer on the last day of the taxpayer's tax period for which such tax credits are being claimed, to the following:

(a) The shareholders of a small corporation described in section 143.471;

(b) The partners in a partnership;

(6) In the case of financial institutions described pursuant to the provisions of chapter 148, the credits allowed in subdivisions (1), (2), (3) and (4) of this subsection and the credit allowed in section 135.235 may be used to offset the tax imposed by chapter 148 and, in the case of an insurance company exempt from the thirty-percent employee requirement of section 135.230, any obligations imposed pursuant to section 375.916 subject to the same method of apportionment as prescribed for taxes imposed by chapter 143 and as provided in subdivision (6) of section 135.100 and subsections 2 and 3 of section 135.110;

(7) If a facility within an enterprise zone, which does not constitute a new business facility, is expanded or improved by the taxpayer within the enterprise zone, the expansion or improvement shall be considered a separate facility eligible for the credits allowed in this section and section 135.235, and the exemption allowed in section 135.220, if:

(a) The new business facility investment in the expansion or improvement during the tax period in which such credits and the exemption are claimed exceeds one hundred thousand dollars or, if less than one hundred thousand dollars, is twenty-five percent of the investment in the original facility prior to expansion or improvement; and

(b) The expansion or improvement otherwise constitutes a new business facility; and

(c) The number of new business facility employees engaged or maintained in employment at the expanded or improved facility for the taxable year for which the credit is claimed equals or exceeds two and the total number of employees at the facility after expansion or improvement is at least two greater than the total number of employees before expansion or improvement. The taxpayer's investment in the expansion or improvement and in the original facility prior to expansion or improvement shall be determined in the manner provided in subdivision (7) of section 135.100;

(8) For the purpose of sections 135.200 to 135.256, an office as defined in subdivision (8) of section 135.100, when established, must create and maintain at least two new business facility employees as defined in subdivision (5) of section 135.100;

(9) In the case where a person employed by the new business facility is a resident of the enterprise zone for less than a twelve-month period, or in the case where a person employed as a new business facility employee is a person who, at the time of such employment by the new business facility, met the criteria as set forth in section 135.240, is employed for less than a twelve-month period, the credits allowed by subdivisions (2) and (3) of this subsection shall be determined by multiplying four hundred dollars by a fraction, the numerator of which is the number of calendar days during the taxpayer's tax year for which such credits are claimed, in which the person met the requirements prescribed in subdivision (2) or (3) of this subsection, and the denominator of which is three hundred and sixty-five, except that such credit shall not exceed four hundred dollars per employee in any one taxable year;

(10) The deferment of tax credit authorized in section 135.120 shall not be available to taxpayers establishing a new business facility in an enterprise zone;

(11) The allowance for additional ten-year periods to certain new business facilities as prescribed in subsection 1 of section 135.110 shall not be available to taxpayers expanding a new business facility in an enterprise zone, except that any taxpayer who has been eligible to earn enterprise zone tax benefits for ten tax periods, or until the expiration of the fifteen-year period as prescribed in subsection 1 of section 135.230, or for the maximum period otherwise allowed by law, may qualify for the tax credits allowed in section 135.110 if otherwise eligible, pursuant to the same terms and conditions prescribed in sections 135.100 to 135.150;

(12) Taxpayers who establish a new business facility by operating a revenue-producing enterprise as defined in paragraph (d) of subdivision (6) of section 135.200 shall not be required to create and maintain new business facility employees.

2. The tax credits described in subdivisions (1), (2), (3) and (4) of subsection 1 of this section, the training credit allowed in section 135.235, and the income exemption allowed in section 135.220, shall be allowed to any taxpayer, under the same terms and conditions specified in such sections, who establishes a new business facility in an enterprise zone designated pursuant to subsection 5 of section 135.230, except that all such tax benefits shall be removed not later than seven years after the enterprise zone is designated as such.

3. Notwithstanding any provision of law to the contrary, any taxpayer who establishes a new business facility in an enterprise zone, may elect to forfeit the tax credits otherwise allowed in section 135.235 and this section and the exemptions otherwise allowed in sections 135.215 and 135.220 and the refund otherwise allowed in section 135.245, and in lieu thereof, claim the tax credits allowed in section 135.110, pursuant to the same terms and conditions prescribed in sections 135.100 to 135.150. To perfect the election, the taxpayer shall attach written notification of such election to the taxpayer's initial application for claiming tax credits. The election shall be irreversible once perfected.

4. The right to receive the income exemption described in section 135.220, the tax credits described in subsection 1 of this section and the training credit allowed in section 135.235 shall vest in the taxpayer upon commencement of operations of the revenue-producing enterprise, but such vested right shall be waived by the taxpayer for any given year in which the terms and conditions of sections 135.100 to 135.268 are not met. Representations made by the department and relied upon in good faith by the taxpayer shall be binding upon the state of Missouri insofar as they are consistent with the provisions of this chapter. The provisions of this subsection shall apply to all revenue-producing enterprises which are eligible for incentives pursuant to this subsection and which commenced operation on or after January 1, 1996, to the extent such incentives do not exceed the fifteen-year limitation pursuant to subsection 1 of section 135.230 or the seven-year limitation pursuant to subsection 5 of section 135.230. The provisions of this subsection shall apply to all revenue-producing enterprises which are eligible for the incentives set forth in this subsection, and which began operation after January 1, 1996, to the extent such incentives do not exceed the fifteen-year limitation set forth in subsection 1 of section 135.230, or the seven-year limit set forth in subsection 5 of section 135.230.

(L. 1982 H.B. 1713, et al. § 7, A.L. 1983 H.B. 559, A.L. 1986 S.B. 727, A.L. 1991 H.B. 294 & 405, A.L. 1992 S.B. 661 & 620, A.L. 1994 H.B. 1248 & 1048, A.L. 1995 H.B. 414, A.L. 1996 H.B. 1237, A.L. 1997 2d Ex. Sess. S.B. 1, A.L. 1999 H.B. 701)

CROSS REFERENCE:

Tax Credit Accountability Act of 2004, additional requirements, 135.800 to 135.830



Section 135.230 Tax credits and exemptions, maximum period granted — calculation formula — employee requirements, waived or reduced, when — motor carrier, tax credits, conditions — expansion of boundaries of enterprise zone — petition for additional period, qualifications.

Effective 01 Apr 2011, see footnote

Title X TAXATION AND REVENUE

135.230. Tax credits and exemptions, maximum period granted — calculation formula — employee requirements, waived or reduced, when — motor carrier, tax credits, conditions — expansion of boundaries of enterprise zone — petition for additional period, qualifications. — 1. The exemption or credit established and allowed by section 135.220 and the credits allowed and established by subdivisions (1), (2), (3) and (4) of subsection 1 of section 135.225 shall be granted with respect to any new business facility located within an enterprise zone for a vested period not to exceed ten years following the date upon which the new business facility commences operation within the enterprise zone and such exemption shall be calculated, for each succeeding year of eligibility, in accordance with the formulas applied in the initial year in which the new business facility is certified as such, subject, however, to the limitation that all such credits allowed in sections 135.225 and 135.235 and the exemption allowed in section 135.220 shall be removed not later than fifteen years after the enterprise zone is designated as such. No credits shall be allowed pursuant to subdivision (1), (2), (3) or (4) of subsection 1 of section 135.225 or section 135.235 and no exemption shall be allowed pursuant to section 135.220 unless the number of new business facility employees engaged or maintained in employment at the new business facility for the taxable year for which the credit is claimed equals or exceeds two or the new business facility is a revenue-producing enterprise as defined in paragraph (d) of subdivision (6) of section 135.200. In order to qualify for either the exemption pursuant to section 135.220 or the credit pursuant to subdivision (4) of subsection 1 of section 135.225, or both, it shall be required that at least thirty percent of new business facility employees, as determined by subsection 4 of section 135.110, meet the criteria established in section 135.240 or are residents of an enterprise zone or some combination thereof, except taxpayers who establish a new business facility by operating a revenue-producing enterprise as defined in paragraph (d) of subdivision (6) of section 135.200 or any taxpayer that is an insurance company that established a new business facility satisfying the requirements of subdivision (8) of section 135.100 located within an enterprise zone after June 30, 1993, and before December 31, 1994, and that employs in excess of three hundred fifty new business facility employees at such facility each tax period for which the credits allowable pursuant to subdivisions (1) to (4) of subsection 1 of section 135.225 are claimed shall not be required to meet such requirement. A new business facility described as SIC 3751 shall be required to employ fifteen percent of such employees instead of the required thirty percent. For the purpose of satisfying the thirty-percent requirement, residents must have lived in the enterprise zone for a period of at least one full calendar month and must have been employed at the new business facility for at least one full calendar month, and persons qualifying because they meet the requirements of section 135.240 must have satisfied such requirement at the time they were employed by the new business facility and must have been employed at the new business facility for at least one full calendar month. The director may temporarily reduce or waive this requirement for any business in an enterprise zone with ten or less full-time employees, and for businesses with eleven to twenty full-time employees this requirement may be temporarily reduced. No reduction or waiver may be granted for more than one tax period and shall not be renewable. The exemptions allowed in sections 135.215 and 135.220 and the credits allowed in sections 135.225 and 135.235 and the refund established and authorized in section 135.245 shall not be allowed to any "public utility", as such term is defined in section 386.020. For the purposes of achieving the fifteen-percent employment requirement set forth in this subsection, a new business facility described as NAICS 336991 may count employees who were residents of the enterprise zone at the time they were employed by the new business facility and for at least ninety days thereafter, regardless of whether such employees continue to reside in the enterprise zone, so long as the employees remain employed by the new business facility and residents of the state of Missouri.

2. Notwithstanding the provisions of subsection 1 of this section, motor carriers, barge lines or railroads engaged in transporting property for hire or any interexchange telecommunications company that establish a new business facility shall be eligible to qualify for the exemptions allowed in sections 135.215 and 135.220, and the credits allowed in sections 135.225 and 135.235 and the refund established and authorized in section 135.245, except that trucks, truck-trailers, truck semitrailers, rail or barge vehicles or other rolling stock for hire, track, switches, bridges, barges, tunnels, rail yards and spurs shall not constitute new business facility investment nor shall truck drivers or rail or barge vehicle operators constitute new business facility employees.

3. Notwithstanding any other provision of sections 135.200 to 135.256 to the contrary, motor carriers establishing a new business facility on or after January 1, 1993, but before January 1, 1995, may qualify for the tax credits available pursuant to sections 135.225 and 135.235 and the exemption provided in section 135.220, even if such new business facility has not satisfied the employee criteria, provided that such taxpayer employs an average of at least two hundred persons at such facility, exclusive of truck drivers and provided that such taxpayer maintains an average investment of at least ten million dollars at such facility, exclusive of rolling stock, during the tax period for which such credits and exemption are being claimed.

4. Any governing authority having jurisdiction of an area that has been designated an enterprise zone may petition the department to expand the boundaries of such existing enterprise zone. The director may approve such expansion if the director finds that:

(1) The area to be expanded meets the requirements prescribed in section 135.207 or 135.210, whichever is applicable;

(2) The area to be expanded is contiguous to the existing enterprise zone; and

(3) The number of expansions do not exceed three after August 28, 1994.

5. Notwithstanding the fifteen-year limitation as prescribed in subsection 1 of this section, any governing authority having jurisdiction of an area that has been designated as an enterprise zone by the director, except one designated pursuant to this subsection, may file a petition, as prescribed by the director, for redesignation of such area for an additional period not to exceed seven years following the fifteenth anniversary of the enterprise zone's initial designation date; provided:

(1) The petition is filed with the director within three years prior to the date the tax credits authorized in sections 135.225 and 135.235 and the exemption allowed in section 135.220 are required to be removed pursuant to subsection 1 of this section;

(2) The governing authority identifies and conforms the boundaries of the area to be designated a new enterprise zone to the political boundaries established by the latest decennial census, unless otherwise approved by the director;

(3) The area satisfies the requirements prescribed in subdivisions (3) and (4) of section 135.205 according to the United States Census Bureau's American Community Survey, based on the most recent of five-year period estimate data in which the final year of the estimate ends in either zero or five or other appropriate source as approved by the director;

(4) The governing authority satisfies the requirements prescribed in sections 135.210, 135.215 and 135.255;

(5) The director finds that the area is unlikely to support reasonable tax assessment or to experience reasonable economic growth without such designation; and

(6) The director's recommendation that the area be designated as an enterprise zone is approved by the joint committee on economic development policy and planning, as otherwise required in subsection 3 of section 135.210.

6. Any taxpayer having established a new business facility in an enterprise zone except one designated pursuant to subsection 5 of this section, who did not earn the tax credits authorized in sections 135.225 and 135.235 and the exemption allowed in section 135.220 for the full ten-year period because of the fifteen-year limitation as prescribed in subsection 1 of this section, shall be granted such benefits for ten tax years, less the number of tax years the benefits were claimed or could have been claimed prior to the expiration of the original fifteen-year period, except that such tax benefits shall not be earned for more than seven tax periods during the ensuing seven-year period, provided the taxpayer continues to operate the new business facility in an area that is designated an enterprise zone pursuant to subsection 5 of this section. Any taxpayer who establishes a new business facility subsequent to the commencement of the ensuing seven-year period, as authorized in subsection 5 of this section, may qualify for the tax credits authorized in sections 135.225 and 135.235, and the exemptions authorized in sections 135.215 and 135.220, pursuant to the same terms and conditions as prescribed in sections 135.100 to 135.256. The designation of any enterprise zone pursuant to subsection 5 of this section shall not be subject to the fifty enterprise zone limitation imposed in subsection 4 of section 135.210.

(L. 1982 H.B. 1713, et al. § 8, A.L. 1983 H.B. 559, A.L. 1986 S.B. 727, A.L. 1991 H.B. 294 & 405, A.L. 1992 S.B. 661 & 620, A.L. 1994 H.B. 1248 & 1048 § 135.230 subsecs. 1, 3, 4, 5, merged with S.B. 740, A.L. 1995 H.B. 414, A.L. 1996 H.B. 1237, A.L. 1997 2d Ex. Sess. S.B. 1, A.L. 1999 H.B. 701, A.L. 2001 H.B. 453 merged with H.B. 738, A.L. 2010 H.B. 1965)

Effective 4-01-11, see § 135.204

CROSS REFERENCE:

Tax Credit Accountability Act of 2004, additional requirements, 135.800 to 135.830



Section 135.235 Tax credit for expense of training employees — small corporations and partnerships.

Effective 28 Aug 1991

Title X TAXATION AND REVENUE

135.235. Tax credit for expense of training employees — small corporations and partnerships. — To the extent that expenses incurred by a new business facility in an enterprise zone for the training of persons employed in the operation of the new business facility is not covered by an existing federal, state or local program, such new business facility shall be eligible for a full tax credit equal to eighty percent of that portion of such training expenses which are in excess of four hundred dollars for each trainee who is a resident of the enterprise zone or who was at the time of such employment at the new business facility unemployable or difficult to employ as defined in section 135.240, provided such credit shall not exceed four hundred dollars for each employee trained. In the case of a small corporation described in section 143.471 or a partnership, all credits allowed by this section shall be apportioned in proportion to the share of ownership of the business to the following:

(1) The shareholders of the corporation described in section 143.471; or

(2) The partners in a partnership.

(L. 1982 H.B. 1713, et al. § 9, A.L. 1986 S.B. 727, A.L. 1991 H.B. 294 & 405)



Section 135.240 Employees for which employer may claim training credit.

Effective 06 Jul 1992, see footnote

Title X TAXATION AND REVENUE

135.240. Employees for which employer may claim training credit. — The provisions of subdivision (3) of section 135.225 and section 135.230 shall apply to employees determined to:

(1) Be difficult to employ. For the purpose of this section, "a person difficult to employ" shall mean a person who was unemployed for at least three months immediately prior to being employed at the new business facility in the enterprise zone; or

(2) Be eligible for aid to families with dependent children or general relief programs.

(L. 1982 H.B. 1713, et al. § 10, A.L. 1986 S.B. 727, A.L. 1991 H.B. 294 & 405, A.L. 1992 S.B. 661 & 620)



Section 135.245 Income tax refund limited to taxpayer establishing new facility in enterprise zone — refund if tax credits earned exceed tax liability, when, limitations.

Effective 01 Jan 1997, see footnote

Title X TAXATION AND REVENUE

135.245. Income tax refund limited to taxpayer establishing new facility in enterprise zone — refund if tax credits earned exceed tax liability, when, limitations. — 1. Notwithstanding any other provision of Missouri law, some portion of the tax credits earned by a newly established new business facility within an enterprise zone through the provisions of sections 135.200 to 135.256, except one designated pursuant to subsection 5 of section 135.230, which exceeds its total income tax liability shall be considered an overpayment of the income tax and shall be refunded to the taxpayer as provided by this section, except that such refund shall only apply to taxpayers subject to the tax imposed pursuant to chapter 143. The refund allowed by this section shall be limited to taxpayers who establish new facilities in enterprise zones. The refund shall not be allowed to a taxpayer who establishes a new business facility because it qualifies as a separate facility pursuant to subsection 6 of section 135.110 or subdivision (7) of subsection 1 of section 135.225 or because it satisfies the requirements of paragraph (c) of subdivision (4) of section 135.100 or subdivision (10) of section 135.100. The provisions of this section shall have effect on all initial applications filed on or after August 28, 1992. The provisions of this section shall only be available to a taxpayer for the first two consecutive years during which the taxpayer is eligible for the credits provided by sections 135.200 to 135.256, and the portion of tax credit which is considered an overpayment of the income tax shall be limited to fifty percent or fifty thousand dollars, whichever is less, in the first year and twenty-five percent or twenty-five thousand dollars, whichever is less, in the second year in which the taxpayer is eligible. The overpayment of the income tax for the first year shall not be refunded to the taxpayer until the third taxable year of operation by the new business facility and the overpayment of the income tax for the second year shall not be refunded to the taxpayer until the fourth taxable year of operation by the new business facility.

2. The portion of tax credit which is considered an overpayment of the income tax by any taxpayer who establishes a new business facility in an enterprise zone designated pursuant to subsection 5 of section 135.230 shall be limited to twenty-five percent or twenty-five thousand dollars, whichever is less, in the first year of the ensuing seven-year period. Such overpayment of tax shall not be refunded to the taxpayer until the third taxable year of operation by the new business facility.

3. Such refunds to the taxpayer shall be made as otherwise provided by law. In the case of a small corporation described in section 143.471 or a partnership, all refunds allowed by this section shall be apportioned in proportion to the share of ownership of the business on the last day of the taxpayer's tax period for which such tax credits are being claimed, to the following:

(1) The shareholders of the corporation described in section 143.471; or

(2) The partners in a partnership.

(L. 1982 H.B. 1713, et al. § 11, A.L. 1983 H.B. 559, A.L. 1986 S.B. 727, A.L. 1991 H.B. 294 & 405, A.L. 1992 S.B. 661 & 620, A.L. 1995 H.B. 414, A.L. 1996 H.B. 1237)

Effective 1-01-97



Section 135.247 Federal empowerment, enterprise community deemed state enterprise zone — credits, exemption, refund — retail businesses eligible for benefits.

Effective 23 Dec 1997, see footnote

Title X TAXATION AND REVENUE

135.247. Federal empowerment, enterprise community deemed state enterprise zone — credits, exemption, refund — retail businesses eligible for benefits. — 1. Notwithstanding the provisions of sections 135.205, 135.207, and 135.210 or any other provisions to the contrary, any area having been designated by the United States Department of Housing and Urban Development as a federal empowerment zone or by the United States Department of Agriculture as an enterprise community pursuant to the federal Omnibus Budget Reconciliation Act of 1993, title XIII, chapter I, subchapter c, shall immediately upon such federal designation become and remain a state enterprise zone until the expiration of such federal designation.

2. The credits otherwise provided by sections 135.225 and 135.235, the exemption provided by section 135.220, and the refund provided by section 135.245 shall be available to any taxpayer who establishes and operates a new business facility located within a federal empowerment zone or enterprise community on the same terms and conditions specified in sections 135.100 to 135.256. The exemption provided in section 135.215 shall be available to any taxpayer who makes improvements to real property after the date the area is designated as a federal empowerment zone or enterprise community pursuant to the same terms and conditions specified in section 135.215.

3. Notwithstanding any provision of law to the contrary, retail businesses, as defined by SICs 52 through 59, hotels and motels, as defined by SIC 7011, and recreational facilities as defined by SIC 7999, shall be eligible for all benefits provided pursuant to the provisions of sections 135.200 to 135.256, if:

(1) In the case of a retail business, such business is located within a state-designated enterprise zone located wholly or partially within a federal empowerment zone or enterprise community; or

(2) Such business is located within a satellite enterprise zone, established pursuant to subdivision (1) or (3) of subsection 1 of section 135.207, whether or not such satellite zone is contained within a federal empowerment zone or enterprise community; and

(3) In the case of a hotel or motel, such business is located within an enterprise zone which is located within any county of the first classification with a population of at least five hundred thousand but less than seven hundred thousand inhabitants according to the last decennial census, or in an enterprise zone which is located within any city of the third classification which is partially located within a county of the first class with a population of one hundred fifty thousand or more which is adjacent to a county of the first classification with a population of at least five hundred thousand but less than seven hundred thousand according to the last decennial census; and

(4) In the case of a recreational facility, such business is located within an area designated a satellite enterprise zone pursuant to subdivision (1) of subsection 1 of section 135.207, by the director after January 1, 1991, and before January 1, 1992, in any city not within a county, and further provided the director approves the eligibility of such recreational facility to claim tax benefits otherwise allowed in sections 135.200 to 135.256. When making such determination, the director shall consider the number and quality of new jobs to be created, the amount of payroll and investment to be generated from the proposed project, the extent to which such tax concessions are needed to induce the development, whether the area is unlikely to support reasonable tax assessment or to experience reasonable economic growth without such designation and the overall economic benefits to be realized from the proposed project.

4. For purposes of qualifying for benefits pursuant to this section, recreational facilities, as defined by SIC 7999, shall not include:

(1) An excursion gambling boat licensed pursuant to sections 313.800 to 313.850 and the docking facility associated with such licensed excursion gambling boat; or

(2) An excursion gambling boat and docking facility as proposed on an application filed with the Missouri gaming commission.

(L. 1994 H.B. 1248 & 1048, A.L. 1995 H.B. 414, A.L. 1996 H.B. 1237, A.L. 1997 2d Ex. Sess. S.B. 1)

Effective 12-23-97



Section 135.250 Rules authorized, procedure.

Effective 28 Aug 1995

Title X TAXATION AND REVENUE

135.250. Rules authorized, procedure. — 1. The director of the department of economic development may, subject to the requirements of section 536.021, issue such rules and regulations as he deems necessary regarding the qualifications necessary for an area to be deemed an "enterprise zone" and for the continuation of such designation. Beginning January 1, 1987, the director shall prescribe the method for submitting applications for claiming the tax credits allowed in sections 135.225 and 135.235 and the exemption allowed in section 135.220 and shall, if such application is approved, certify same to the director of revenue that the taxpayer claiming the credits allowed in sections 135.225 and 135.235 and the exemption allowed in section 135.220 has satisfied all requirements prescribed in sections 135.200 to 135.255, and is therefore eligible to claim the credits and exemption. The director shall also calculate and specify the amount of the credits earned by the taxpayer during the taxpayer's first taxable year in which such credits are claimed and for each of the nine succeeding taxable years the credits are claimed by the taxpayer and shall certify such amounts to the director of revenue. The director shall certify the extent to which such earned credits and the exemption allowed in section 135.220 can be claimed to the director of revenue and shall notify the taxpayer in writing of such determination. The director may prescribe such rules and regulations necessary to carry out the provisions of sections 135.200 to 135.255.

2. The director of revenue shall determine the amount of the taxpayer's refund, as allowed in section 135.245, if any, and shall notify the taxpayer in writing of any amount to be refunded. The director of revenue may, subject to the requirements of section 536.021, prescribe rules and regulations necessary to process the credits allowed in sections 135.225 and 135.235 and the exemption allowed in section 135.220 and the refund allowed in section 135.245 following certification of eligibility by the director. No rule or portion of a rule promulgated under the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

3. Any taxpayer who has submitted an application for claiming tax credits as allowed in sections 135.225, 135.235, or the exemption allowed in section 135.220 or an application to be certified as a new business facility for the purpose of claiming the refund as allowed in section 135.245, may file with the director of economic development, a protest within sixty days (one hundred fifty days if the taxpayer is outside the United States) after the date of such certification notice or the date of the notice denying such certification. The protest shall be in writing and shall set forth the grounds on which the protest is based.

4. If a protest is filed, the director of economic development shall consider the taxpayer's grounds for protest and make a determination concerning such protest. The director of economic development shall notify the taxpayer in writing of such determination within thirty days following the date in which the written protest was received. Such notice shall be mailed to the taxpayer by certified or registered mail and such notice shall set forth briefly the director of economic development's findings of fact and the basis of decision.

5. The decision of the director of economic development on the taxpayer's protest is final upon the expiration of thirty days from the date when he mails notice of his action to the taxpayer unless within this period, the taxpayer seeks review of the director of economic development's determination by the administrative hearing commission.

(L. 1982 H.B. 1713, et al. § 12, A.L. 1985 H.B. 416, A.L. 1986 S.B. 727, A.L. 1989 H.B. 181 & 633, A.L. 1991 H.B. 294 & 405, A.L. 1995 S.B. 3)



Section 135.255 Displaced enterprise zone resident assistance, when, limitations.

Effective 28 Aug 1982

Title X TAXATION AND REVENUE

135.255. Displaced enterprise zone resident assistance, when, limitations. — After August 13, 1982, whenever an enterprise zone resident becomes displaced as a result of condemnation authorized under the provisions of chapter 353 and is displaced from a dwelling which was actually owned and occupied by the displaced person as his principal residence for not less than one year prior to the initiation of negotiations for acquisition of the property, the redevelopment corporation shall make payment to the displaced person upon proper application for:

(1) Actual expenses up to five hundred dollars incurred in moving himself, his family and other personal property; or the displaced person may elect to be moved by licensed, bonded moving services, or receive* a moving expense allowance up to a maximum of five hundred dollars;

(2) Actual dislocation expenses incurred up to two hundred dollars, including as eligible expenses, but not limited to, utility connection costs, and other incidental expenses;

(3) The amount, if any, which, when added to the acquisition cost of the dwelling acquired by the redevelopment corporation, equals the reasonable cost of a replacement dwelling which is comparable to the dwelling being acquired in size, condition, and accessibility to public services, and commercial facilities, and which is reasonably accessible to his place of employment, and is available on the private market without discrimination due to race, color, creed, religion, national origin, sex or source of income;

(4) The amount, if any, which will compensate the displaced person for any increased interest costs which such person is required to pay for financing the acquisition of a replacement dwelling. Such amount shall be equal to the interest differential between the existing and new mortgage based upon the remaining principal and term on the existing mortgage;

(5) The amount, if any, which will compensate the displaced person for any increased monthly payments for principal, interest, taxes and insurance which such person is required to pay due to the loss by such person of government subsidies, including, but not limited to, subsidies under Section 235 of Title 24, Code of Federal Regulations, as a result of being displaced. Such amount shall be discounted to present value. The discount rate shall be five and one-half percent. The payments authorized by this section shall be made only to a displaced person who purchases or occupies a replacement dwelling which is decent, safe and sanitary not later than one year after the date on which the displaced person receives payment of consideration for the acquired dwelling or the date on which the displaced person moves from the acquired dwelling, whichever is later. No payment under this section to any displaced person may exceed ten thousand dollars.

(L. 1982 H.B. 1713, et al. § 13)

*Word "received" appears in original rolls.



Section 135.256 Enterprise zone to be established in certain cities (Rolla).

Effective 28 Aug 1989

Title X TAXATION AND REVENUE

135.256. Enterprise zone to be established in certain cities (Rolla). — In addition to the number of enterprise zones authorized under the provisions of sections 135.206 and 135.210, the department of economic development shall designate one such zone in every city of the third class in every county of the third class which contains a state university whose primary mission is engineering studies and technical research. Such enterprise zone designation shall only be made if the area in the city which is to be included meets all the requirements of section 135.205.

(L. 1989 H.B. 249 & 47 § 1 merged with S.B. 59 § 1)



Section 135.257 Enterprise zone to be established in city not within a county (St. Louis).

Effective 23 Dec 1997, see footnote

Title X TAXATION AND REVENUE

135.257. Enterprise zone to be established in city not within a county (St. Louis). — In addition to the number of enterprise zones authorized pursuant to the provisions of sections 135.206, 135.208, 135.210 and 135.256, the department of economic development shall designate one such zone in any city not within a county if such area which is to be included in the enterprise zone meets all the requirements of section 135.205.

(L. 1997 2d Ex. Sess. S.B. 1 § 1)

Effective 12-23-97



Section 135.258 Letter of intent required, when.

Effective 01 Jan 1999, see footnote

Title X TAXATION AND REVENUE

135.258. Letter of intent required, when. — 1. A taxpayer shall not be entitled to receive the tax credits, the exemption and the refunds respectively provided for in sections 135.110, 135.220, 135.225, and 135.245 solely because the taxpayer has met and maintained the new investment and new job creation criteria required by sections 135.100 through 135.256. In addition to meeting these criteria, the taxpayer must be in receipt of an approved letter of intent as described in subsection 2 of this section. The taxpayer shall make available such copies of the approved letter of intent, as may be required, to the department of revenue.

2. In order to be eligible for the tax credits, exemption and refunds specified in subsection 1 of this section, a taxpayer must submit a letter of intent to the director of the department of economic development. The letter of intent shall be completed on a form that shall be prepared by the department. It need not contain an estimate of the amounts of the tax credits, exemption or refunds for which the taxpayer may become eligible. The letter of intent shall be submitted to the director at least fifteen days prior to the commencement of commercial operations as defined in subdivision (1) of section 135.100. The director shall approve or deny the letter of intent and return such to the taxpayer within fifteen days of its receipt.

(L. 1998 H.B. 1656)

Effective 1-01-99

CROSS REFERENCE:

Tax Credit Accountability Act of 2004, additional requirements, 135.800 to 135.830



Section 135.259 Enterprise zone designated for a certain county (Wright County)

Effective 28 Aug 2002

Title X TAXATION AND REVENUE

135.259. Enterprise zone designated for a certain county (Wright County) — In addition to the number of enterprise zones authorized pursuant to the provisions of sections 135.206, 135.210, 135.256 and 135.257, the department of economic development shall designate one such zone for any county of the third classification without a township form of government with a population of less than eighteen thousand and more than seventeen thousand nine hundred. Such enterprise zone designation shall only be made if such area which is to be included in the enterprise zone meets all the requirements of section 135.205.

(L. 2002 S.B. 856)



Section 135.260 Enterprise zone designated for a certain city (Carl Junction)

Effective 28 Aug 2002

Title X TAXATION AND REVENUE

135.260. Enterprise zone designated for a certain city (Carl Junction) — In addition to the number of enterprise zones authorized pursuant to the provisions of sections 135.206 and 135.210, the department of economic development shall designate one such zone in every city of the fourth classification with greater than five thousand two hundred inhabitants and less than five thousand three hundred inhabitants in every noncharter county of the first classification which contains greater than one hundred four thousand inhabitants and fewer than one hundred five thousand inhabitants. Such enterprise zone shall only be made if such area in the city which is to be included meets all the requirements of section 135.205.

(L. 2002 S.B. 856)



Section 135.262 Any area meeting enterprise zone requirements shall be designated as such.

Effective 28 Aug 2004

Title X TAXATION AND REVENUE

135.262. Any area meeting enterprise zone requirements shall be designated as such. — In addition to the number of enterprise zones authorized under the provisions of sections 135.206 to 135.260, the department of economic development shall designate any area that meets all the requirements of section 135.205 as an enterprise zone.

(L. 2004 S.B. 1155)



Section 135.270 Strategic initiative investment income tax refund, automobile manufacturers or assemblers.

Effective 28 Aug 1998

Title X TAXATION AND REVENUE

135.270. Strategic initiative investment income tax refund, automobile manufacturers or assemblers. — 1. Any automobile manufacturer or assembler, as defined by standard industrial classification code (SIC) number 3711, that is located within a state enterprise zone established pursuant to sections 135.200 to 135.256 may make an application to the department of economic development for a strategic initiative investment income tax refund.

2. Such refunds shall be approved only if the total amount of tax credits certified for the automobile manufacturer or assembler in the four calendar years immediately preceding 1998 exceeded the company's total Missouri tax on taxable income in those years by an amount equal to at least twenty million dollars. In such cases, a portion of tax credits earned shall constitute an overpayment of taxes and may be refunded to the taxpayer in the manner authorized by this section as a strategic initiative income tax fund.

3. The department shall evaluate and may approve such applications based upon the importance of the manufacturer to the economy of Missouri, the company's investment of at least one hundred million dollars in new facilities or equipment, and the number of jobs to be created or retained as a result of new investment. Such applications may be approved annually for no longer than five successive years. The maximum amount of refund that may be awarded to the manufacturer or assembler shall not exceed two million dollars per year.

(L. 1998 S.B. 827 § 1)



Section 135.276 Definitions.

Effective 07 Jul 2003, see footnote

Title X TAXATION AND REVENUE

135.276. Definitions. — As used in sections 135.276 to 135.283, the following terms mean:

(1) "Continuation of commercial operations" shall be deemed to occur during the first taxable year following the taxable year during which the business entered into an agreement with the department pursuant to section 135.283 in order to receive the tax exemption, tax credits and refundable credits authorized by sections 135.276 to 135.283;

(2) "Department", the department of economic development;

(3) "Director", the director of the department of economic development;

(4) "Enterprise zone", an enterprise zone created under section 135.210 that includes all or part of a home rule city with more than twenty-six thousand but less than twenty-seven thousand inhabitants located in any county with a charter form of government and with more than one million inhabitants;

(5) "Facility", any building used as a revenue-producing enterprise located within an enterprise zone, including the land on which the facility is located and all machinery, equipment, and other real and depreciable tangible personal property acquired for use at and located at or within such facility and used in connection with the operation of such facility;

(6) "NAICS", the industrial classification as such classifications are defined in the 1997 edition of the North American Industrial Classification System Manual as prepared by the Executive Office of the President, Office of Management and Budget;

(7) "Retained business facility", a facility in an enterprise zone operated by the taxpayer which satisfies the following requirements as determined by the department and included in an agreement with the department:

(a) The taxpayer agrees to a capital investment project at the facility of at least five hundred million dollars to take place over a period of two consecutive taxable years ending no later than the fifth taxable year after continuation of commercial operations;

(b) The taxpayer has maintained at least two thousand employees per year at the facility for each of the five taxable years preceding the year of continuation of commercial operations;

(c) The taxpayer agrees to maintain at least the level of employment that it had at the facility in the taxable year immediately preceding the year of continuation of commercial operations for ten consecutive taxable years beginning with the year of the continuation of commercial operations. Temporary layoffs necessary to implement the capital investment project will not be considered a violation of this requirement;

(d) The taxpayer agrees that the amount of the average wage paid by the taxpayer at the facility will exceed the average wage paid within the county in which the facility is located for ten consecutive taxable years beginning with the year of the continuation of commercial operations;

(e) Significant local incentives with respect to the project or retained facility have been committed, which incentives may consist of:

a. Cash or in-kind incentives derived from any nonstate source, including incentives provided by the affected political subdivisions, private industry and/or local chambers of commerce or similar such organizations; or

b. Relief from local taxes;

(f) Receipt of the tax exemption, tax credits, and refunds are major factors in the taxpayer's decision to retain its operations at the facility in Missouri and go forward with the capital investment project and not receiving the exemption, credits, and refunds will result in the taxpayer moving its operations out of Missouri; and

(g) There is at least one other state that the taxpayer verifies is being considered as the site to which the facility's operations will be relocated;

(8) "Retained business facility employee", a person employed by the taxpayer in the operation of a retained business facility during the taxable year for which the credit allowed by section 135.279 is claimed, except that truck drivers and rail and barge vehicle operators shall not constitute retained business facility employees. A person shall be deemed to be so employed if such person performs duties in connection with the operation of the retained business facility on a regular, full-time basis. The number of retained business facility employees during any taxable year shall be determined by dividing by twelve the sum of the number of individuals employed on the last business day of each month of such taxable year. If the retained business facility is in operation for less than the entire taxable year, the number of retained business facility employees shall be determined by dividing the sum of the number of individuals employed on the last business day of each full calendar month during the portion of such taxable year during which the retained business facility was in operation by the number of full calendar months during such period;

(9) "Retained business facility income", the Missouri taxable income, as defined in chapter 143, derived by the taxpayer from the operation of the retained business facility. If a taxpayer has income derived from the operation of a retained business facility as well as from other activities conducted within this state, the Missouri taxable income derived by the taxpayer from the operation of the retained business facility shall be determined by multiplying the taxpayer's Missouri taxable income, computed in accordance with chapter 143, by a fraction, the numerator of which is the property factor, as defined in paragraph (a) of this subdivision, plus the payroll factor, as defined in paragraph (b) of this subdivision, and the denominator of which is two:

(a) The "property factor" is a fraction, the numerator of which is the retained business facility investment certified for the tax period, and the denominator of which is the average value of all the taxpayer's real and depreciable tangible personal property owned or rented and used in this state during the tax period. The average value of all such property shall be determined as provided in chapter 32;

(b) The "payroll factor" is a fraction, the numerator of which is the total amount paid during the tax period by the taxpayer for compensation to persons qualifying as retained business facility employees at the retained business facility, and the denominator of which is the total amount paid in this state during the tax period by the taxpayer for compensation. The compensation paid in this state shall be determined as provided in chapter 32;

(10) "Retained business facility investment", the value of real and depreciable tangible personal property, acquired by the taxpayer as part of the retained business facility after the date of continuation of commercial operations, which is used by the taxpayer in the operation of the retained business facility, during the taxable year for which the credit allowed by section 135.279 is claimed, except that trucks, truck-trailers, truck semitrailers, rail vehicles, barge vehicles, aircraft and other rolling stock for hire, track, switches, barges, bridges, tunnels, rail yards, and spurs shall not constitute retained business facility investments. The total value of such property during such taxable year shall be:

(a) Its original cost if owned by the taxpayer; or

(b) Eight times the net annual rental rate, if leased by the taxpayer. The net annual rental rate shall be the annual rental rate paid by the taxpayer less any annual rental rate received by the taxpayer from subrentals. The retained business facility investment shall be determined by dividing by twelve the sum of the total value of such property on the last business day of each calendar month of the taxable year. If the retained business facility is in operation for less than an entire taxable year, the retained business facility investment shall be determined by dividing the sum of the total value of such property on the last business day of each full calendar month during the portion of such taxable year during which the retained business facility was in operation by the number of full calendar months during such period;

(11) "Revenue-producing enterprise", manufacturing activities classified as NAICS 336211.

(L. 2003 H.B. 289 merged with S.B. 620)

Effective 6-18-03 (S.B. 620); 7-07-03 (H.B. 289)

Contingent expiration date, see § 135.284



Section 135.277 Taxable income of retained business facility exempt from income taxation, amount.

Effective 07 Jul 2003, see footnote

Title X TAXATION AND REVENUE

135.277. Taxable income of retained business facility exempt from income taxation, amount. — The provisions of chapter 143 notwithstanding, one-half of the Missouri taxable income attributed to an approved retained business facility that is earned by a taxpayer operating the approved retained business facility may be exempt from taxation under chapter 143. That portion of income attributed to the retained business facility shall be determined in a manner prescribed in paragraph (b) of subdivision (9) of section 135.276, except that compensation paid to truck drivers, rail, or barge vehicle operators shall be excluded from the fraction.

(L. 2003 H.B. 289 merged with S.B. 620)

Effective 6-18-03 (S.B. 620); 7-07-03 (H.B. 289)

Contingent expiration date, see § 135.284



Section 135.279 Tax credit, amount (Hazelwood Ford Plant) — calculation and limitations on credit.

Effective 07 Jul 2003, see footnote

Title X TAXATION AND REVENUE

135.279. Tax credit, amount (Hazelwood Ford Plant) — calculation and limitations on credit. — 1. Any taxpayer that operates an approved retained business facility in an enterprise zone may be allowed a credit, each year for ten years, in an amount determined pursuant to subsection 2 or 3 of this section, whichever is applicable, against the tax imposed by chapter 143, excluding withholding tax imposed by sections 143.191 to 143.265, as follows:

(1) The credit allowed for each retained business facility employee shall be four hundred dollars, except that for each retained business facility employee that exceeds the level of employment set forth in paragraph (b) of subdivision (7) of section 135.276, the credit shall be five hundred dollars. Transfers from another facility operated by the taxpayer in the state will not count as retained business facility employees;

(2) An additional credit of four hundred dollars shall be granted for each twelve-month period that a retained business facility employee is a resident of an enterprise zone;

(3) An additional credit of four hundred dollars shall be granted for each twelve-month period that the person employed as a retained business facility employee is a person who, at the time of such employment by the new business facility, met the criteria as set forth in section 135.240;

(4) To the extent that expenses incurred by a retained business facility in an enterprise zone for the training of persons employed in the operation of the retained business facility is not covered by an existing federal, state, or local program, such retained business facility shall be eligible for a full tax credit equal to eighty percent of that portion of such training expenses which are in excess of four hundred dollars for each trainee who is a resident of an enterprise zone or who was at the time of such employment at the retained business facility unemployable or difficult to employ as defined in section 135.240, provided such credit shall not exceed four hundred dollars for each employee trained;

(5) The credit allowed for retained business facility investment shall be equal to the sum of ten percent of the first ten thousand dollars of such qualifying investment, plus five percent of the next ninety thousand dollars of such qualifying investment, plus two percent of all remaining qualifying investments within an enterprise zone. The taxpayer's retained business facility investment shall be reduced by the amount of investment made by the taxpayer or related taxpayer which was subsequently transferred to the retained business facility from another Missouri facility and for which credits authorized in this section are not being earned.

2. The credits allowed by subsection 1 of this section shall offset the greater of:

(1) Some portion of the income tax otherwise imposed by chapter 143, excluding withholding tax imposed by sections 143.191 to 143.265, with respect to such taxpayer's retained business facility income for the taxable year for which such credit is allowed; or

(2) If the taxpayer operates no other facility in Missouri, the credits allowed in subsection 1 of this section shall offset up to fifty percent or, in the case of an economic development project located within a distressed community as defined in section 135.530, seventy-five percent of the business income tax otherwise imposed by chapter 143, excluding withholding tax imposed by sections 143.191 to 143.265, if the business operates no other facilities in Missouri;

(3) If the taxpayer operates more than one facility in Missouri, the credits allowed in subsection 1 of this section shall offset up to the greater of the portion prescribed in subdivision (1) of this subsection or twenty-five percent or, in the case of an economic development project located within a distressed community as defined in section 135.530, thirty-five percent of the business' tax, except that no taxpayer operating more than one facility in Missouri shall be allowed to offset more than twenty-five percent or, in the case of an economic development project located within a distressed community as defined in section 135.530, thirty-five percent of the taxpayer's business income tax in any tax period under the method prescribed in this subdivision.

3. In the case where a person employed by the retained business facility is a resident of the enterprise zone for less than a twelve-month period, or in the case where a person employed as a retained business facility employee is a person who, at the time of such employment by the retained business facility, met the criteria as set forth in section 135.240, is employed for less than a twelve-month period, the credits allowed by subdivisions (2) and (3) of subsection 1 of this section shall be determined by multiplying the dollar amount of the credit by a fraction, the numerator of which is the number of calendar days during the taxpayer's tax year for which such credits are claimed, in which the person met the requirements prescribed in subdivision (2) or (3) of this subsection, and the denominator of which is three hundred sixty-five.

4. Notwithstanding any provision of law to the contrary, any taxpayer who claims the exemption and credits allowed in sections 135.276 to 135.283 shall not be eligible to receive the exemption allowed in section 135.220, the credits allowed in sections 135.225 and 135.235, and the refund authorized by section 135.245 or the tax credits allowed in section 135.110. The taxpayer must elect among the options. To perfect the election, the taxpayer shall attach written notification of such election to the taxpayer's initial application for claiming tax credits. The election shall be irreversible once perfected.

5. A taxpayer shall not receive the income exemption described in section 135.276 and the tax credits described in subsection 1 of this section for any year in which the terms and conditions of sections 135.276 to 135.283 are not met. Such incentives shall not exceed the fifteen-year limitation pursuant to subsection 1 of section 135.230 or the seven-year limitation pursuant to subsection 5 of section 135.230.

6. The initial application for claiming tax credits must be made in the taxpayer's tax period immediately following the tax period in which commencement of commercial operations began at the new business facility.

7. Credits may not be carried forward but shall be claimed for the taxable year during which continuation of commercial operations occurs at such retained business facility, and for each of the nine succeeding taxable years.

(L. 2003 H.B. 289 merged with S.B. 620)

Effective 6-18-03 (S.B. 620); 7-07-03 (H.B. 289)

Contingent expiration date, see § 135.284



Section 135.281 Application for income tax refund (Hazelwood Ford Plant) — approval procedures.

Effective 07 Jul 2003, see footnote

Title X TAXATION AND REVENUE

135.281. Application for income tax refund (Hazelwood Ford Plant) — approval procedures. — 1. Any taxpayer operating an approved retained business facility that is located within a state enterprise zone established pursuant to sections 135.200 to 135.256 may make an application to the department of economic development for an income tax refund.

2. Such refunds shall be approved only if the amount of tax credits certified for the taxpayer in the taxable year exceeded the company's total Missouri tax on taxable income in that year by an amount equal to at least one million dollars. In such cases, a portion of tax credits earned shall constitute an overpayment of taxes and may be refunded to the taxpayer in the manner authorized by this section.

3. The department shall evaluate and may approve such applications based upon the importance of the approved retained business facility to the economy of Missouri, the company's investment of at least five hundred million dollars in facilities or equipment, and the number of jobs to be created or retained. Such applications may be approved annually for no longer than five successive years. The maximum amount of refund that may be awarded to the manufacturer or assembler shall not exceed two million dollars per year. Notwithstanding other provisions of law to the contrary, if the taxpayer's tax credits issued under sections 135.276 to 135.283 for a taxable year exceed the taxpayer's taxable income by more than two million dollars, the credits may be carried forward for five years or until used, whichever is earlier, and may be included in refund amounts otherwise authorized by this section.

(L. 2003 H.B. 289 merged with S.B. 620)

Effective 6-18-03 (S.B. 620); 7-07-03 (H.B. 289)

Contingent expiration date, see § 135.284



Section 135.283 Program application — approval by department — executed agreement required, contents.

Effective 07 Jul 2003, see footnote

Title X TAXATION AND REVENUE

135.283. Program application — approval by department — executed agreement required, contents. — 1. A taxpayer shall apply to the department for approval to participate in the program authorized by sections 135.276 to 135.283. The application shall be in a form prescribed by and contain all information requested by the department to determine eligibility for the program and for the department to make its decision whether to approve the taxpayer for participation in the program.

2. The department may issue an approval contingent upon the successful execution of an agreement between the department and the taxpayer seeking approval of a facility as a retained business facility which shall include, but not be limited to, the following:

(1) A detailed description of the project that is the subject of the agreement;

(2) A requirement that the taxpayer shall annually report to the department the total amount of salaries and wages paid to eligible employees in retained business facility jobs, and any other information the department requires to confirm compliance with the requirements of sections 135.276 to 135.283;

(3) A requirement that the taxpayer shall provide written notification to the director not more than thirty days after the taxpayer makes or receives a proposal that would transfer the taxpayer's state tax liability obligations to a successor taxpayer;

(4) A requirement that the taxpayer shall maintain operations at the facility location for at least ten years at a certain employment level;

(5) The requirements otherwise required by sections 135.276 to 135.283; and

(6) A provision for repayment of incentives upon breach of the agreement.

(L. 2003 H.B. 289 merged with S.B. 620)

Effective 6-18-03 (S.B. 620); 7-07-03 (H.B. 289)

Contingent expiration date, see § 135.284



Section 135.284 Contingent expiration of certain sections.

Effective 28 Aug 2013

Title X TAXATION AND REVENUE

*135.284. Contingent expiration of certain sections. — 1. The repeal and reenactment of sections 100.710 and 100.840, and the enactment of sections 135.276, 135.277, 135.279, 135.281, and 135.283 shall expire on January 1, 2006, if no essential industry retention projects have been approved by the department of economic development by December 31, 2005. If an essential industry retention project has been approved by the department of economic development by December 31, 2005, the repeal and reenactment of sections 100.710 and 100.840, and the enactment of sections 135.276, 135.277, 135.279, 135.281, and 135.283 shall expire on January 1, 2020.

2. Notwithstanding any other provision of law to the contrary, the time for approval of essential industry retention projects as identified in subsection 1 of this section is extended until December 31, 2007, and if an essential industry retention project has been approved by the department of economic development by December 31, 2007, the provisions of subsection 1 of this section shall expire on January 1, 2020.

(L. 2003 H.B. 289 § B merged with S.B. 620 § B, A.L. 2005 S.B. 343 §§ 135.284, 1, A.L. 2013 H.B. 196)

*Contingent expiration date for subsection 1.



Section 135.286 Revenue-producing enterprises not eligible for certain tax benefits — time period of exemptions.

Effective 28 Aug 2004

Title X TAXATION AND REVENUE

135.286. Revenue-producing enterprises not eligible for certain tax benefits — time period of exemptions. — 1. Notwithstanding any provision of law to the contrary, no revenue-producing enterprise shall receive the state tax exemption, state tax credits, or state tax refund as provided in sections 135.200 to 135.283 for facilities commencing operations on or after January 1, 2005. This provision is not intended to affect in any way the local real property tax abatement authorized by section 135.215.

2. Notwithstanding subsection 4 of section 135.215 to the contrary, if an exemption pursuant to section 135.215 is granted on property prior to the expiration of the twenty-five year anniversary of the designation of the enterprise zone, the property may continue to receive that exemption for up to twenty-five years following the date the exemption on that property was granted, provided that the total number of years of exemption on that property shall not exceed twenty-five.

(L. 2004 S.B. 1155)



Section 135.300 Definitions.

Effective 01 Jan 1997, see footnote

Title X TAXATION AND REVENUE

135.300. Definitions. — As used in sections 135.300 to 135.311, unless the context requires otherwise, the following terms mean:

(1) "Missouri forestry industry residue", any residue that results from normal timber harvest or production to include slash, sawdust, shavings, edgings, slabs, leaves, bark, and timber thinnings from timber stand improvements;

(2) "Processed wood products", wood pellets, cubes, flour, or any product that results from thermal, chemical, or mechanical processes that sufficiently alter the wood residue to be used as an energy source. Hogged wood and chipped wood do not qualify as processed wood energy resources under sections 135.300 to 135.311;

(3) "Wood energy producer", any person, firm or corporation who engages in the business of producing processed wood products, to be used as an energy source, from Missouri forest industry residues;

(4) "Wood energy producing facility", a Missouri facility using Missouri forest industry residue to produce processed wood products.

(L. 1985 H.B. 831 § 1, A.L. 1996 H.B. 1237)

Effective 1-01-97



Section 135.305 Eligibility — amount of tax credit.

Effective 28 Aug 2014

Title X TAXATION AND REVENUE

135.305. Eligibility — amount of tax credit. — A Missouri wood energy producer shall be eligible for a tax credit on taxes otherwise due under chapter 143, except sections 143.191 to 143.261, as a production incentive to produce processed wood products in a qualified wood-producing facility using Missouri forest product residue. The tax credit to the wood energy producer shall be five dollars per ton of processed material. The credit may be claimed for a period of five years and is to be a tax credit against the tax otherwise due. No new tax credits, provided for under sections 135.300 to 135.311, shall be authorized after June 30, 2020. In no event shall the aggregate amount of all tax credits allowed under sections 135.300 to 135.311 exceed six million dollars in any given fiscal year. There shall be no tax credits authorized under sections 135.300 to 135.311 unless an appropriation is made for such tax credits.

(L. 1985 H.B. 831 § 2, A.L. 1996 H.B. 1237, A.L. 2008 H.B. 2058, A.L. 2014 S.B. 729)



Section 135.307 Credit exceeding tax, not refunded, effect.

Effective 01 Jan 1997, see footnote

Title X TAXATION AND REVENUE

135.307. Credit exceeding tax, not refunded, effect. — Any amount of credit which exceeds the tax due shall not be refunded but may be carried over to any subsequent taxable year, not to exceed four years.

(L. 1985 H.B. 831 § 3, A.L. 1996 H.B. 1237)

Effective 1-01-97



Section 135.309 Assignment of credit, procedure.

Effective 01 Jan 1997, see footnote

Title X TAXATION AND REVENUE

135.309. Assignment of credit, procedure. — The wood energy producer may elect to assign to a third party the approved tax credit. Certification of assignment and other appropriate forms must be filed with the Missouri department of revenue.

(L. 1985 H.B. 831 § 4, A.L. 1996 H.B. 1237)

Effective 1-01-97



Section 135.311 Application, content, filed where.

Effective 01 Jan 1997, see footnote

Title X TAXATION AND REVENUE

135.311. Application, content, filed where. — When applying for a tax credit the wood energy producer shall make application for the credit to the division of energy of the department of natural resources. The application shall include:

(1) The number of tons of processed wood products produced during the preceding calendar year;

(2) The name and address of the person to whom processed products were sold and the number of tons sold to each person;

(3) Other information which the department of natural resources reasonably requires. The application shall be received and reviewed by the division of energy of the department of natural resources and the division shall certify to the department of revenue each applicant which qualifies as a wood energy-producing facility.

(L. 1985 H.B. 831 §§ 5, 6, A.L. 1991 S.B. 185, A.L. 1996 H.B. 1237)

Effective 1-01-97

CROSS REFERENCE:

Tax Credit Accountability Act of 2004, additional requirements, 135.800 to 135.830



Section 135.313 Credit for charcoal producers.

Effective 01 Jan 1999, see footnote

Title X TAXATION AND REVENUE

135.313. Credit for charcoal producers. — 1. Any person, firm or corporation who engages in the business of producing charcoal or charcoal products in the state of Missouri shall be eligible for a tax credit on income taxes otherwise due pursuant to chapter 143, except sections 143.191 to 143.261, as an incentive to implement safe and efficient environmental controls. The tax credit shall be equal to fifty percent of the purchase price of the best available control technology equipment connected with the production of charcoal in the state of Missouri or, if the taxpayer manufactures such equipment, fifty percent of the manufacturing cost of the equipment, to and including the year the equipment is put into service. The credit may be claimed for a period of eight years beginning with the 1998 calendar year and is to be a tax credit against the tax otherwise due.

2. Any amount of credit which exceeds the tax due shall not be refunded but may be carried over to any subsequent taxable year, not to exceed seven years.

3. The charcoal producer may elect to assign to a third party the approved tax credit. Certification of assignment and other appropriate forms must be filed with the Missouri department of revenue and the department of economic development.

4. When applying for a tax credit, the charcoal producer specified in subsection 1 of this section shall make application for the credit to the division of environmental quality of the department of natural resources. The application shall identify the specific best available control technology equipment and the purchase price, or manufacturing cost of such equipment. The director of the department of natural resources is authorized to require permits to construct prior to the installation of best available control technology equipment and other information which he or she deems appropriate.

5. The director of the department of natural resources in conjunction with the department of economic development shall certify to the department of revenue that the best available control technology equipment meets the requirements to obtain a tax credit as specified in this section.

(L. 1998 H.B. 1656)

Effective 1-01-99

CROSS REFERENCE:

Tax Credit Accountability Act of 2004, additional requirements, 135.800 to 135.830



Section 135.325 Title.

Effective 01 Jan 1988, see footnote

Title X TAXATION AND REVENUE

135.325. Title. — Sections 135.325 to 135.339 shall be known and may be cited as the "Special Needs Adoption Tax Credit Act".

(L. 1987 S.B. 402 § 1)

Effective 1-01-88



Section 135.326 Definitions.

Effective 28 Aug 2014

Title X TAXATION AND REVENUE

135.326. Definitions. — As used in sections 135.325 to 135.339, the following terms shall mean:

(1) "Business entity", person, firm, a partner in a firm, corporation or a shareholder in an S corporation doing business in the state of Missouri and subject to the state income tax imposed by the provisions of chapter 143, or a corporation subject to the annual corporation franchise tax imposed by the provisions of chapter 147, or an insurance company paying an annual tax on its gross premium receipts in this state, or other financial institution paying taxes to the state of Missouri or any political subdivision of this state under the provisions of chapter 148, or an express company which pays an annual tax on its gross receipts in this state pursuant to chapter 153;

(2) "Handicap", a mental, physical, or emotional impairment that substantially limits one or more major life activities, whether the impairment is congenital or acquired by accident, injury or disease, and where the impairment is verified by medical findings;

(3) "Nonrecurring adoption expenses", reasonable and necessary adoption fees, court costs, attorney fees, and other expenses which are directly related to the legal adoption of a special needs child and which are not incurred in violation of federal, state, or local law;

(4) "Special needs child", a child for whom it has been determined by the children's division, or by a child-placing agency licensed by the state, or by a court of competent jurisdiction to be a child:

(a) That cannot or should not be returned to the home of his or her parents; and

(b) Who has a specific factor or condition such as ethnic background, age, membership in a minority or sibling group, medical condition, or handicap because of which it is reasonable to conclude that such child cannot be easily placed with adoptive parents;

(5) "State tax liability", any liability incurred by a taxpayer under the provisions of chapter 143, chapter 147, chapter 148, and chapter 153, exclusive of the provisions relating to the withholding of tax as provided for in sections 143.191 to 143.265 and related provisions.

(L. 1987 S.B. 402 § 2, A.L. 1995 H.B. 414, A.L. 1999 H.B. 316, et al., A.L. 2014 H.B. 1299 Revision)



Section 135.327 Special needs child adoption tax credit — nonrecurring adoption expenses, amount — individual and business entities tax credit, amount, time for filing application — assignment of tax credit, when.

Effective 29 Mar 2013, see footnote

Title X TAXATION AND REVENUE

135.327. Special needs child adoption tax credit — nonrecurring adoption expenses, amount — individual and business entities tax credit, amount, time for filing application — assignment of tax credit, when. — 1. Any person residing in this state who legally adopts a special needs child on or after January 1, 1988, and before January 1, 2000, shall be eligible to receive a tax credit of up to ten thousand dollars for nonrecurring adoption expenses for each child adopted that may be applied to taxes due under chapter 143. Any business entity providing funds to an employee to enable that employee to legally adopt a special needs child shall be eligible to receive a tax credit of up to ten thousand dollars for nonrecurring adoption expenses for each child adopted that may be applied to taxes due under such business entity's state tax liability, except that only one ten thousand dollar credit is available for each special needs child that is adopted.

2. Any person residing in this state who proceeds in good faith with the adoption of a special needs child on or after January 1, 2000, shall be eligible to receive a tax credit of up to ten thousand dollars for nonrecurring adoption expenses for each child that may be applied to taxes due under chapter 143; provided, however, that beginning on March 29, 2013, the tax credits shall only be allocated for the adoption of special needs children who are residents or wards of residents of this state at the time the adoption is initiated. Any business entity providing funds to an employee to enable that employee to proceed in good faith with the adoption of a special needs child shall be eligible to receive a tax credit of up to ten thousand dollars for nonrecurring adoption expenses for each child that may be applied to taxes due under such business entity's state tax liability, except that only one ten thousand dollar credit is available for each special needs child that is adopted.

3. Individuals and business entities may claim a tax credit for their total nonrecurring adoption expenses in each year that the expenses are incurred. A claim for fifty percent of the credit shall be allowed when the child is placed in the home. A claim for the remaining fifty percent shall be allowed when the adoption is final. The total of these tax credits shall not exceed the maximum limit of ten thousand dollars per child. The cumulative amount of tax credits which may be claimed by taxpayers claiming the credit for nonrecurring adoption expenses in any one fiscal year prior to July 1, 2004, shall not exceed two million dollars. The cumulative amount of tax credits that may be claimed by taxpayers claiming the credit for nonrecurring adoption expenses shall not be more than two million dollars but may be increased by appropriation in any fiscal year beginning on or after July 1, 2004. For all fiscal years beginning on or after July 1, 2006, applications to claim the adoption tax credit for special needs children who are residents or wards of residents of this state at the time the adoption is initiated shall be filed between July first and April fifteenth of each fiscal year.

4. Notwithstanding any provision of law to the contrary, any individual or business entity may assign, transfer or sell tax credits allowed in this section. Any sale of tax credits claimed pursuant to this section shall be at a discount rate of seventy-five percent or greater of the amount sold.

(L. 1987 S.B. 402 § 3, A.L. 1995 H.B. 414, A.L. 1999 H.B. 316, et al., A.L. 2002 S.B. 923, et al., A.L. 2004 H.B. 1453, A.L. 2006 H.B. 1485 merged with S.B. 1229, A.L. 2007 S.B. 86, A.L. 2013 S.B. 20, 15 & 19)

Effective 3-29-13

CROSS REFERENCE:

Tax Credit Accountability Act of 2004, additional requirements, 135.800 to 135.830



Section 135.329 Credit not allowed, when.

Effective 01 Jan 1996, see footnote

Title X TAXATION AND REVENUE

135.329. Credit not allowed, when. — No credit shall be allowable for that portion of the nonrecurring adoption expenses for which a credit is allowable and taken under any similar provision of federal, state, or local law. Credit may be taken up to the amount allowable under section 135.327 for that portion of the nonrecurring adoption expenses which exceed the credit taken under such other provision of federal, state or local law. If there is a deduction allowable and taken under any other provision of federal, state or local law which is similar to the credit allowable under section 135.327, the credit allowable for nonrecurring adoption expenses shall be reduced by the amount of the decrease in the tax liability resulting from taking such deduction. No credit shall be allowable for that portion of the nonrecurring adoption expenses paid from any funds received under any federal, state, or local program.

(L. 1987 S.B. 402 § 4, A.L. 1995 H.B. 414)

Effective 1-01-96



Section 135.331 Adopted child eighteen years of age or older, credit not allowed — exception.

Effective 01 Jan 1988, see footnote

Title X TAXATION AND REVENUE

135.331. Adopted child eighteen years of age or older, credit not allowed — exception. — No credit shall be allowable for the adoption of any child who has attained the age of eighteen, unless it has been determined that the child has a medical condition or handicap that would limit the child's ability to live independently of the adoptive parents.

(L. 1987 S.B. 402 § 5)

Effective 1-01-88



Section 135.333 Credit exceeding tax due or applied for, not refunded — may be carried forward, time limit — effect of assignment, transfer or sale of tax credit.

Effective 28 Aug 2006

Title X TAXATION AND REVENUE

135.333. Credit exceeding tax due or applied for, not refunded — may be carried forward, time limit — effect of assignment, transfer or sale of tax credit. — 1. Any amount of tax credit which exceeds the tax due or which is applied for and otherwise eligible for issuance but not issued shall not be refunded but may be carried over to any subsequent taxable year, not to exceed a total of five years for which a tax credit may be taken for each child adopted.

2. Tax credits that are assigned, transferred or sold as allowed in section 135.327 may be assigned, transferred or sold in their entirety notwithstanding the taxpayer's tax due.

(L. 1987 S.B. 402 § 6, A.L. 1999 H.B. 316, et al., A.L. 2006 H.B. 1485 merged with S.B. 1229)



Section 135.335 Credit reduced, amount, when.

Effective 28 Aug 2014

Title X TAXATION AND REVENUE

135.335. Credit reduced, amount, when. — In the year of adoption and in any year thereafter in which the credit is carried forward pursuant to section 135.333, the credit shall be reduced by an amount equal to the state's cost of providing care, treatment, maintenance and services when:

(1) The special needs child is placed, with no intent to return to the adoptive home, in foster care or residential treatment licensed or operated by the children's division, the division of youth services or the department of mental health; or

(2) A juvenile court temporarily or finally relieves the adoptive parents of custody of the special needs child.

(L. 1987 S.B. 402 § 7, A.L. 2014 H.B. 1299 Revision)



Section 135.337 Credit not to be considered for adoption subsidy.

Effective 01 Jan 1996, see footnote

Title X TAXATION AND REVENUE

135.337. Credit not to be considered for adoption subsidy. — A tax credit taken by a person or business entity under the provisions of sections 135.325 to 135.339 shall not be considered in determining the eligibility for, or the amount of, any adoption subsidy to the child adopted, including a subsidy for nonrecurring adoption expenses, that is available under any federal, state, or local program.

(L. 1987 S.B. 402 § 8, A.L. 1995 H.B. 414)

Effective 1-01-96



Section 135.339 Rules authorized, procedure.

Effective 28 Aug 2014

Title X TAXATION AND REVENUE

135.339. Rules authorized, procedure. — The director of revenue, in consultation with the children's division, shall prescribe such rules and regulations necessary to carry out the provisions of sections 135.325 to 135.339. No rule or portion of a rule promulgated under the authority of sections 135.325 to 135.339 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1987 S.B. 402 § 9, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 2014 H.B. 1299 Revision)



Section 135.341 Definitions — tax credit authorized, amount — application procedure — assignment — rulemaking authority — sunset provision.

Effective 29 Mar 2013, see footnote

Title X TAXATION AND REVENUE

135.341. Definitions — tax credit authorized, amount — application procedure — assignment — rulemaking authority — sunset provision. — 1. As used in this section, the following terms shall mean:

(1) "CASA", an entity which receives funding from the court-appointed special advocate fund established under section 476.777, including an association based in this state, affiliated with a national association, organized to provide support to entities receiving funding from the court-appointed special advocate fund;

(2) "Child advocacy centers", the regional child assessment centers listed in subsection 2 of section 210.001;

(3) "Contribution", the amount of donation to a qualified agency;

(4) "Crisis care center", entities contracted with this state which provide temporary care for children whose age ranges from birth through seventeen years of age whose parents or guardian are experiencing an unexpected and unstable or serious condition that requires immediate action resulting in short-term care, usually three to five continuous, uninterrupted days, for children who may be at risk for child abuse, neglect, or in an emergency situation;

(5) "Department", the department of revenue;

(6) "Director", the director of the department of revenue;

(7) "Qualified agency", CASA, child advocacy centers, or a crisis care center;

(8) "Tax liability", the tax due under chapter 143 other than taxes withheld under sections 143.191 to 143.265.

2. For all tax years beginning on or after January 1, 2013, a tax credit may be claimed in an amount equal to up to fifty percent of a verified contribution to a qualified agency and shall be named the champion for children tax credit. The minimum amount of any tax credit issued shall not be less than fifty dollars and shall be applied to taxes due under chapter 143, excluding sections 143.191 to 143.265. A contribution verification shall be issued to the taxpayer by the agency receiving the contribution. Such contribution verification shall include the taxpayer's name, Social Security number, amount of tax credit, amount of contribution, the name and address of the agency receiving the credit, and the date the contribution was made. The tax credit provided under this subsection shall be initially filed for the year in which the verified contribution is made.

3. The cumulative amount of the tax credits redeemed shall not exceed one million dollars in any tax year. The amount available shall be equally divided among the three qualified agencies: CASA, child advocacy centers, or crisis care centers, to be used towards tax credits issued. In the event tax credits claimed under one agency do not total the allocated amount for that agency, the unused portion for that agency will be made available to the remaining agencies equally. In the event the total amount of tax credits claimed for any one agency exceeds the amount available for that agency, the amount redeemed shall and will be apportioned equally to all eligible taxpayers claiming the credit under that agency.

4. Prior to December thirty-first of each year, each qualified agency shall apply to the department of social services in order to verify their qualified agency status. Upon a determination that the agency is eligible to be a qualified agency, the department of social services shall provide a letter of eligibility to such agency. No later than February first of each year, the department of social services shall provide a list of qualified agencies to the department of revenue. All tax credit applications to claim the champion for children tax credit shall be filed between July first and April fifteenth of each fiscal year. A taxpayer shall apply for the champion for children tax credit by attaching a copy of the contribution verification provided by a qualified agency to such taxpayer's income tax return.

5. Any amount of tax credit which exceeds the tax due or which is applied for and otherwise eligible for issuance but not issued shall not be refunded but may be carried over to any subsequent taxable year, not to exceed a total of five years.

6. Tax credits may be assigned, transferred or sold.

7. (1) In the event a credit denial, due to lack of available funds, causes a balance-due notice to be generated by the department of revenue, or any other redeeming agency, the taxpayer will not be held liable for any penalty or interest, provided the balance is paid, or approved payment arrangements have been made, within sixty days from the notice of denial.

(2) In the event the balance is not paid within sixty days from the notice of denial, the remaining balance shall be due and payable under the provisions of chapter 143.

8. The department may promulgate such rules or regulations as are necessary to administer the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2013, shall be invalid and void.

9. Pursuant to section 23.253, of the Missouri sunset act:

(1) The program authorized under this section shall be reauthorized as of March 29, 2013, and shall expire on December 31, 2019, unless reauthorized by the general assembly; and

(2) This section shall terminate on September first of the calendar year immediately following the calendar year in which the program authorized under this section is sunset; and

(3) The provisions of this subsection shall not be construed to limit or in any way impair the department's ability to redeem tax credits authorized on or before the date the program authorized under this section expires or a taxpayer's ability to redeem such credits.

10. Beginning on March 29, 2013, any verified contribution to a qualified agency made on or after January 1, 2013, shall be eligible for tax credits as provided by this section.

(L. 2013 S.B. 20, 15 & 19)

Effective 3-29-13

Sunset date 12-31-19

Termination date 9-01-20



Section 135.350 Definitions.

Effective 18 Jun 1991, see footnote

Title X TAXATION AND REVENUE

135.350. Definitions. — As used in this section, unless the context clearly requires otherwise, the following words and phrases shall mean:

(1) "Commission", the Missouri housing development commission, or its successor agency;

(2) "Director", director of the department of revenue;

(3) "Eligibility statement", a statement authorized and issued by the commission certifying that a given project qualifies for the Missouri low-income housing tax credit. The commission shall promulgate rules establishing criteria upon which the eligibility statements will be issued. The eligibility statement shall specify the amount of the Missouri low-income housing tax credit allowed. The commission shall only authorize the tax credits to qualified projects which begin after June 18, 1991;

(4) "Federal low-income housing tax credit", the federal tax credit as provided in section 42 of the 1986 Internal Revenue Code, as amended;

(5) "Low-income project", a housing project which has restricted rents that do not exceed thirty percent of median income for at least forty percent of its units occupied by persons of families having incomes of sixty percent or less of the median income, or at least twenty percent of the units occupied by persons or families having incomes of fifty percent or less of the median income;

(6) "Median income", those incomes which are determined by the federal Department of Housing and Urban Development guidelines and adjusted for family size;

(7) "Qualified Missouri project", a qualified low-income building as that term is defined in section 42 of the 1986 Internal Revenue Code, as amended, which is located in Missouri;

(8) "Taxpayer", person, firm or corporation subject to the state income tax imposed by the provisions of chapter 143 (except withholding imposed by sections 143.191 to 143.265) or a corporation subject to the annual corporation franchise tax imposed by the provisions of chapter 147, or an insurance company paying an annual tax on its gross premium receipts in this state, or other financial institution paying taxes to the state of Missouri or any political subdivision of this state under the provisions of chapter 148, or an express company which pays an annual tax on its gross receipts in this state.

(L. 1990 H.B. 960 § 3 subsec. 1, A.L. 1991 S.B. 185)

Effective 6-18-91



Section 135.352 Taxpayer owning interest in qualified project shall be allowed a state tax credit, how determined, cap — carry-back and carry-forward of credit authorized — rules promulgation and procedure.

Effective 28 Aug 2009

Title X TAXATION AND REVENUE

135.352. Taxpayer owning interest in qualified project shall be allowed a state tax credit, how determined, cap — carry-back and carry-forward of credit authorized — rules promulgation and procedure. — 1. A taxpayer owning an interest in a qualified Missouri project shall, subject to the limitations provided under the provisions of subsection 3 of this section, be allowed a state tax credit, whether or not allowed a federal tax credit, to be termed the Missouri low-income housing tax credit, if the commission issues an eligibility statement for that project.

2. For qualified Missouri projects placed in service after January 1, 1997, the Missouri low-income housing tax credit available to a project shall be such amount as the commission shall determine is necessary to ensure the feasibility of the project, up to an amount equal to the federal low-income housing tax credit for a qualified Missouri project, for a federal tax period, and such amount shall be subtracted from the amount of state tax otherwise due for the same tax period.

3. No more than six million dollars in tax credits shall be authorized each fiscal year for projects financed through tax-exempt bond issuance.

4. The Missouri low-income housing tax credit shall be taken against the taxes and in the order specified pursuant to section 32.115. The credit authorized by this section shall not be refundable. Any amount of credit that exceeds the tax due for a taxpayer's taxable year may be carried back to any of the taxpayer's three prior taxable years or carried forward to any of the taxpayer's five subsequent taxable years.

5. All or any portion of Missouri tax credits issued in accordance with the provisions of sections 135.350 to 135.362 may be allocated to parties who are eligible pursuant to the provisions of subsection 1 of this section. Beginning January 1, 1995, for qualified projects which began on or after January 1, 1994, an owner of a qualified Missouri project shall certify to the director the amount of credit allocated to each taxpayer. The owner of the project shall provide to the director appropriate information so that the low-income housing tax credit can be properly allocated.

6. In the event that recapture of Missouri low-income housing tax credits is required pursuant to subsection 2 of section 135.355, any statement submitted to the director as provided in this section shall include the proportion of the state credit required to be recaptured, the identity of each taxpayer subject to the recapture and the amount of credit previously allocated to such taxpayer.

7. The director of the department may promulgate rules and regulations necessary to administer the provisions of this section. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1990 H.B. 960 § 3 subsec. 2 subdivs. (1), (2), A.L. 1991 S.B. 185, A.L. 1993 H.B. 566, A.L. 1994 H.B. 1745, A.L. 1995 S.B. 3, A.L. 1997 H.B. 578, A.L. 2009 H.B. 191)

CROSS REFERENCE:

Rulemaking authority, effective when, null and void, when, see 135.361.



Section 135.355 Eligibility statement must be filed with tax return, failure to comply, effect — federal requirement to recapture, state requires to recapture, amount.

Effective 28 Aug 2000

Title X TAXATION AND REVENUE

135.355. Eligibility statement must be filed with tax return, failure to comply, effect — federal requirement to recapture, state requires to recapture, amount. — 1. The owner of a qualified Missouri project eligible for the Missouri low-income housing tax credit shall submit, at the time of filing the owner's return, an eligibility statement. In the case of failure to attach the eligibility statement, no credit under this section shall be allowed with respect to such project for that year until these copies are provided to the department of revenue.

2. If under Section 42 of the 1986 Internal Revenue Code, as amended, a portion of any federal low-income housing credits taken on a low-income project is required to be recaptured only during the first ten years after a project is placed in service, the taxpayer claiming state credits with respect to such project shall also be required to recapture a portion of any state credits authorized by this section. The state recapture amount shall be equal to the proportion of the state credit claimed by the taxpayer that equals the proportion the federal recapture amount bears to the original federal low-income housing credit amount subject to recapture.

(L. 1990 H.B. 960 § 3 subsec. 2 subdivs. (3), (4), A.L. 1994 H.B. 1745, A.L. 2000 H.B. 1238)

CROSS REFERENCE:

Tax Credit Accountability Act of 2004, additional requirements, 135.800 to 135.830



Section 135.357 Capital gain exclusion, when.

Effective 01 Oct 1990, see footnote

Title X TAXATION AND REVENUE

135.357. Capital gain exclusion, when. — A taxpayer shall be allowed to exclude from taxation under chapter 143 a portion of the capital gain, as calculated under the Internal Revenue Code of 1986, as amended, that results from the sale of a low-income project subsidized by the federal Department of Housing and Urban Development to a nonprofit or governmental organization, agreeing to preserve or increase the low-income occupancy of the project. For those owners whose low-income project has at least forty percent of its units occupied by persons or families having incomes of sixty percent or less of the median income, the exclusion shall equal twenty-five percent of the capital gain.

(L. 1990 H.B. 960 § 3 subsec. 3)

Effective 10-01-90



Section 135.359 Rules authorized, procedure.

Effective 28 Aug 1995

Title X TAXATION AND REVENUE

135.359. Rules authorized, procedure. — The director or the commission may require the filing of additional documentation necessary to determine the accuracy of a tax preference claimed under the provisions of this section through the promulgation of rules. No rule or portion of a rule promulgated under the authority of sections 135.350 to 135.363 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1990 H.B. 960 § 3 subsec. 4, A.L. 1991 S.B. 185, A.L. 1993 S.B. 52, A.L. 1994 H.B. 1248 & 1048, A.L. 1995 S.B. 3)



Section 135.361 Rules, effective, when — rules invalid and void, when.

Effective 28 Aug 1997

Title X TAXATION AND REVENUE

135.361. Rules, effective, when — rules invalid and void, when. — Any rule or portion of a rule promulgated pursuant to this bill* shall become effective only as provided pursuant to chapter 536, including but not limited to section 536.028, if applicable, after August 28, 1997. All rulemaking authority delegated prior to August 28, 1997, is of no force and effect and repealed. The provisions of this section are nonseverable and if any of the powers vested with the general assembly pursuant to section 536.028, if applicable, to review, to delay the effective date, or to disapprove and annul a rule or portion of a rule are held unconstitutional or invalid, the purported grant of rulemaking authority and any rule so proposed and contained in the order of rulemaking shall be invalid and void.

(L. 1997 H.B. 578 § 2)

*"This bill" (H.B. 578, 1997) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 135.362 Eligibility statement, low-income housing credit, not applicable, when.

Effective 28 Aug 1993

Title X TAXATION AND REVENUE

135.362. Eligibility statement, low-income housing credit, not applicable, when. — 1. The provisions of subdivision (3) of section 135.350 shall not apply to any qualified Missouri project:

(1) With respect to which a loan is made or insured under Title V of the U.S. Housing Act of 1949; or

(2) In which at least ten percent of the total reasonably expected basis in such project was incurred by the project owner prior to June 18, 1991, and such project is placed in service no later than December 31, 1993.

2. Qualified Missouri projects described in subdivisions (1) and (2) of subsection 1 of this section shall continue to be governed by the provisions of subdivision (2) of section 135.350 in effect prior to June 18, 1991.

(L. 1991 S.B. 185 § A § 1, A.L. 1993 H.B. 566)



Section 135.363 Sale, assignment, transfer of tax credits allowed, when — statement required, submission to director — rules.

Effective 28 Aug 1994

Title X TAXATION AND REVENUE

135.363. Sale, assignment, transfer of tax credits allowed, when — statement required, submission to director — rules. — 1. All or any portion of tax credits issued in accordance with the provisions of sections 135.350 to 135.363 may be transferred, sold or assigned to parties who are eligible under the provisions of subsection 1 of section 135.352.

2. Beginning January 1, 1995, for qualified projects which began on or after January 1, 1994, an owner or transferee desiring to make a transfer, sale or assignment as described in subsection 1 of this section shall submit to the director of the department of revenue a statement which describes the amount of credit for which such transfer, sale or assignment of credit is eligible. The owner shall provide to the director of revenue appropriate information so that the low-income housing tax credit can be properly allocated.

3. In the event that recapture of Missouri low-income housing tax credits is required pursuant to subsection 2 of section 135.355, any statement submitted to the director of the department of revenue as provided in this section shall include the proportion of the state credit required to be recaptured, the identity of each transferee subject to recapture and the amount of credit previously transferred to such transferee.

4. The director of the department of revenue may prescribe rules and regulations necessary for the administration of the provisions of this section.

(L. 1994 H.B. 1248 & 1048)



Section 135.400 Definitions.

Effective 28 Aug 2003

Title X TAXATION AND REVENUE

135.400. Definitions. — As used in sections 135.400 to 135.430, the following terms mean:

(1) "Certificate", a tax credit certificate issued by the department of economic development in accordance with sections 135.400 to 135.430;

(2) "Community bank", either a bank community development corporation or development bank, which are financial organizations which receive investments from commercial financial institutions regulated by the federal reserve, the office of the comptroller of the currency, the office of thrift supervision, or the Missouri division of finance. Community banks, in addition to their other privileges, shall be allowed to make loans to businesses or equity investments in businesses or in real estate provided that such transactions have associated public benefits;

(3) "Community development corporation", a not-for-profit corporation whose board of directors is composed of businesses, civic and community leaders, and whose primary purpose is to encourage and promote the industrial, economic, entrepreneurial, commercial, and civic development or redevelopment of a community or area, including the provision of housing and community development projects that benefit low-income individuals and communities;

(4) "Department", the Missouri department of economic development;

(5) "Director", the director of the department of economic development, or a person acting under the supervision of the director;

(6) "Investment", a transaction in which a Missouri small business or a community bank receives a monetary benefit from an investor pursuant to the provisions of sections 135.403 to 135.414;

(7) "Investor", an individual, partnership, financial institution, trust or corporation meeting the eligibility requirements of sections 135.403 to 135.414. In the case of partnerships and nontaxable trusts, the individual partners or beneficiaries shall be treated as the investors;

(8) "Missouri small business", an independently owned and operated business as defined in Title 15 U.S.C. Section 632(a) and as described by Title 13 CFR Part 121, which is headquartered in Missouri and which employs at least eighty percent of its employees in Missouri, except that no such small business shall employ more than one hundred employees. Such businesses must be involved in interstate or intrastate commerce for the purpose of manufacturing, processing or assembling products, conducting research and development, or providing services in interstate commerce, but excluding retail, real estate, insurance or professional services. For the purpose of qualifying for the tax credit pursuant to sections 135.400 to 135.430, "Missouri small business" shall include cooperative marketing associations organized pursuant to chapter 274 which are engaged in the business of producing and marketing fuels derived from agriculture commodities, without regard for whether a cooperative marketing association has more than one hundred employees. Cooperative marketing associations organized pursuant to chapter 274 shall not be required to comply with the requirements of section 135.414;

(9) "Primary employment", work which pays at least the minimum wage and which is not seasonal or part-time;

(10) "Principal owners", one or more persons who own an aggregate of fifty percent or more of the Missouri small business and who are involved in the operation of the business as a full-time professional activity;

(11) "Project", any commercial or industrial business or other economic development activity undertaken in a target area, designed to reduce conditions of blight, unemployment or widespread reliance on public assistance which creates permanent primary employment opportunities;

(12) "State tax liability", any liability incurred by a taxpayer pursuant to the provisions of chapter 143, chapter 147, chapter 148, section 375.916, and chapter 153, exclusive of the provisions relating to the withholding of tax as provided for in sections 143.191 to 143.265 and related provisions;

(13) "Target area", a group of blocks or a self-defined neighborhood where the rate of poverty in the area is greater than twice the national poverty rate and as defined by the department of social services in conjunction with the department of economic development. Areas of the state satisfying the criteria of this subdivision may be designated as a "target area" following appropriate findings made and certified by the departments of economic development and social services. In making such findings, the departments of economic development and social services may use any commonly recognized records and statistical indices published or made available by any agency or instrumentality of the federal or state government. No area of the state shall be a target area until so certified by the department of social services and the revitalization plan submitted pursuant to section 208.335 has received approval.

(L. 1992 S.B. 661 & 620 § 8, A.L. 1994 H.B. 1547 & 961, A.L. 1995 H.B. 414, S.B. 445, A.L. 1996 H.B. 1237, A.L. 1997 2d Ex. Sess. S.B. 1, A.L. 1998 S.B. 827, A.L. 2003 H.B. 289)

CROSS REFERENCE:

Annual report for tax credits, 320.092



Section 135.401 Community development fund, creation, administration by development of economic development, expenditures.

Effective 01 Jan 1997, see footnote

Title X TAXATION AND REVENUE

135.401. Community development fund, creation, administration by development of economic development, expenditures. — There is hereby created in the state treasury a revolving fund to be administered by the department of economic development to be known as the "Community Development Fund". The fund shall consist of all moneys which may be appropriated to it by the general assembly, gifts, contributions, grants or bequests received from federal, private or other sources. Moneys in the fund shall be used for the programs and activities implemented by community development corporations to stimulate economic development in neighborhoods or communities. Notwithstanding the provisions of section 33.080, money in the fund at the end of any biennium shall not be transferred to the general revenue fund.

(L. 1996 H.B. 1237)

Effective 1-01-97



Section 135.403 Tax credit for qualified investment in Missouri small businesses and qualified investors in community banks or community development corporations — credit evidenced by certificate, limitation of amount of investment eligible for tax credit.

Effective 01 Jan 2001, see footnote

Title X TAXATION AND REVENUE

135.403. Tax credit for qualified investment in Missouri small businesses and qualified investors in community banks or community development corporations — credit evidenced by certificate, limitation of amount of investment eligible for tax credit. — 1. Any investor who makes a qualified investment in a Missouri small business shall be entitled to receive a tax credit equal to forty percent of the amount of the investment or, in the case of a qualified investment in a Missouri small business in a distressed community as defined by section 135.530, a credit equal to sixty percent of the amount of the investment, and any investor who makes a qualified investment in a community bank or a community development corporation shall be entitled to receive a tax credit equal to fifty percent of the amount of the investment if the investment is made in a community bank or community development corporation for direct investment. The total amount of tax credits available for qualified investments in Missouri small businesses shall not exceed thirteen million dollars and at least four million dollars of the amount authorized by this section and certified by the department of economic development shall be for investment in Missouri small businesses in distressed communities. Authorization for all or any part of this four-million-dollar amount shall in no way restrict the eligibility of Missouri small businesses in distressed communities, as defined in section 135.530, for the remaining amounts authorized within this section. No more than twenty percent of the tax credits available each year for investments in community banks or community development corporations for direct investment shall be certified for any one project, as defined in section 135.400. The tax credit shall be evidenced by a tax credit certificate in accordance with the provisions of sections 135.400 to 135.430 and may be used to satisfy the state tax liability of the owner of the certificate that becomes due in the tax year in which the qualified investment is made, or in any of the ten tax years thereafter. When the qualified small business is in a distressed community, as defined in section 135.530, the tax credit may also be used to satisfy the state tax liability of the owner of the certificate that was due during each of the previous three years in addition to the year in which the investment is made and any of the ten years thereafter. No investor may receive a tax credit pursuant to sections 135.400 to 135.430 unless that person presents a tax credit certificate to the department of revenue for payment of such state tax liability. The department of revenue shall grant tax credits in the same order as established by subsection 1 of section 32.115. Subject to the provisions of sections 135.400 to 135.430, certificates of tax credit issued in accordance with these sections may be transferred, sold or assigned by notarized endorsement thereof which names the transferee.

2. Five hundred thousand dollars in tax credits shall be available annually from the total amount of tax credits authorized by section 32.110 and subdivision (4) of subsection 2 of section 32.115 as a result of investments in community banks or community development corporations. Aggregate investments eligible for tax credits in any one Missouri small business shall not be more than one million dollars. Aggregate investments eligible for tax credits in any one Missouri small business shall not be less than five thousand dollars as of the date of issuance of the first tax credit certificate for investment in that business.

3. This section and section 620.1039 shall become effective January 1, 2001.

(L. 1992 S.B. 661 & 620 § 9 subsecs. 1, 2, A.L. 1994 H.B. 1547 & 961, A.L. 1996 H.B. 1237, A.L. 1997 2d Ex. Sess. S.B. 1, A.L. 1998 H.B. 1656, A.L. 2000 S.B. 894 §§ 135.403, B)

Effective 1-01-01

(2002) Senate Bill 894 provision declared unconstitutional as a violation of the clear title requirement of Art. III, Section 23. Home Builders of Greater St. Louis v. State, 75 S.W.3d 267 (Mo.banc).



Section 135.405 Total tax credit minimum — maximum — not to limit other investments.

Effective 01 Jan 1999, see footnote

Title X TAXATION AND REVENUE

135.405. Total tax credit minimum — maximum — not to limit other investments. — The total amount of tax credit evidenced by certificates of tax credit issued to or owned, directly or indirectly, by a single taxpayer authorized by the department who has invested in a Missouri small business shall be not less than one thousand five hundred dollars nor more than an aggregate of one hundred thousand dollars in any one business, except that this section shall not be interpreted to limit other investment. These limits shall not apply to investments in community banks or community development corporations or to investments in Missouri small businesses in distressed communities, as defined in section 135.530.

(L. 1992 S.B. 661 & 620 § 9 subsec. 3, A.L. 1994 H.B. 1547 & 961, A.L. 1996 H.B. 1237, A.L. 1997 2d Ex. Sess. S.B. 1, A.L. 1998 H.B. 1656)

Effective 1-01-99



Section 135.408 Qualified investment in a small business, requirements — to be eligible for tax credit — required purposes for investments.

Effective 28 Aug 1994

Title X TAXATION AND REVENUE

135.408. Qualified investment in a small business, requirements — to be eligible for tax credit — required purposes for investments. — A qualified investment in a Missouri small business may be made either through an unsecured loan or the purchase of equity or unsecured debt securities of such business. Investors in a small business qualifying for tax credits under the provisions of sections 135.400 to 135.430, however, must collectively own less than fifty percent of a business after their investments are made. Qualified investments in a Missouri small business must be expended for capital improvements, plant, equipment, research and development, or working capital for the business or such business activity as may be approved by the department.

(L. 1992 S.B. 661 & 620 § 9 subsec. 4, A.L. 1994 H.B. 1547 & 961)

CROSS REFERENCE:

Tax Credit Accountability Act of 2004, additional requirements, 135.800 to 135.830



Section 135.411 Investment to remain in business for five years — failure to comply, repayment of tax credit.

Effective 28 Aug 1994

Title X TAXATION AND REVENUE

135.411. Investment to remain in business for five years — failure to comply, repayment of tax credit. — The amount of the qualified investment made in a Missouri small business must remain in that business for a minimum of five years. Withdrawal of the investment prior to the minimum five-year period shall result in revocation of the tax credit, and repayment of any amounts of the tax credit already applied against the investor's state tax liability.

(L. 1992 S.B. 661 & 620 § 9 subsec. 5, A.L. 1994 H.B. 1248 & 1048)



Section 135.414 Requirements for business to be eligible for tax credit investments — ineligible persons or entities.

Effective 01 Jan 1996, see footnote

Title X TAXATION AND REVENUE

135.414. Requirements for business to be eligible for tax credit investments — ineligible persons or entities. — The business receiving the investment must have annual revenues of two million dollars or less determined as of the end of the most recent fiscal year and the operation of the business must be the full-time professional activity of the principal owner or owners, except full-time researchers or faculty members at public or private universities. The following persons or entities shall not be eligible for a credit against state tax liability under the provisions of sections 135.400 to 135.430:

(1) The principal owner;

(2) The spouse of the principal owner;

(3) Any person related to the person specified in subdivision (1) or (2) of this section within the third degree of consanguinity or affinity; or

(4) Any corporation, partnership, trust or other entity which is controlled, directly or indirectly, by any of the persons specified in subdivision (1), (2) or (3) of this section where fifty percent or more of the equity interest in any such entity is owned, directly or indirectly, by any of the persons specified in subdivision (1), (2) or (3) of this section.

(L. 1992 S.B. 661 & 620 § 9 subsec. 6, A.L. 1994 H.B. 1547 & 961, A.L. 1995 H.B. 414)

Effective 1-01-96



Section 135.416 Investment percentage required to be spent in Missouri.

Effective 28 Aug 1994

Title X TAXATION AND REVENUE

135.416. Investment percentage required to be spent in Missouri. — All investments in Missouri small businesses for which tax credits are claimed under the provisions of sections 135.400 to 135.430 shall satisfy the conditions of being registered or specifically exempt from registration by provisions or regulations under chapter 409 that require a certain percentage of the investment to be used in Missouri.

(L. 1992 S.B. 661 & 620 § 10, A.L. 1994 H.B. 1547 & 961)



Section 135.420 Director of department of economic development, duties, certificate of tax credit — procedure to request.

Effective 01 Jan 1993, see footnote

Title X TAXATION AND REVENUE

135.420. Director of department of economic development, duties, certificate of tax credit — procedure to request. — The director shall be responsible for the administration and issuance of the certificates of tax credits authorized by sections 135.400 to 135.429. The director shall issue a certificate of tax credit at the request of any qualified investor. Each request shall include a true copy of the documents as defined by the administrative rules of the department. Each request shall be acknowledged under oath by the investor making the request for tax credits.

(L. 1992 S.B. 661 & 620 § 11)

Effective 1-01-93



Section 135.423 Revocation of tax credit, grounds for — procedures.

Effective 01 Jan 1993, see footnote

Title X TAXATION AND REVENUE

135.423. Revocation of tax credit, grounds for — procedures. — The department may revoke a tax credit certificate if any representation to the department in connection with the application proves to have been false when made or if the application violates any conditions established by the department and stated in the tax credit certificate. The revocation may be in full or in part as the department may determine. The department shall specify the amount of credit being revoked and shall send notice of the revocation to the investor and to the state department of revenue.

(L. 1992 S.B. 661 & 620 § 12)

Effective 1-01-93



Section 135.426 Unused balance of tax credit — director to issue a new certificate for unused balance.

Effective 01 Jan 1993, see footnote

Title X TAXATION AND REVENUE

135.426. Unused balance of tax credit — director to issue a new certificate for unused balance. — The Missouri department of revenue or secretary of state, whichever is applicable, shall accept a certificate of tax credit in lieu of other payment in such amount as is equal to the lesser of the amount of the tax or the remaining unused amount of the credit as indicated on the certificate of tax credit; and shall indicate on the certificate of tax credit the amount of tax thereby paid, the date of such payment, and the remainder of the unused credit available to the taxpayer after such payment. The certificate of the credit shall be returned to the director of the department of economic development. The director of the department of economic development shall issue a new certificate to the property owner for any unused balance.

(L. 1992 S.B. 661 & 620 § 13)

Effective 1-01-93



Section 135.429 Penalties and procedural matters how determined.

Effective 28 Aug 1994

Title X TAXATION AND REVENUE

135.429. Penalties and procedural matters how determined. — Except as otherwise specifically provided in sections 135.400 to 135.430, interest and penalty provisions and procedural matters under the provisions of sections 135.400 to 135.430 shall be determined pursuant to and in the manner prescribed in chapter 143, chapter 147, chapter 148, or chapter 153, whichever is applicable.

(L. 1992 S.B. 661 & 620 §§ 14, E, A.L. 1994 H.B. 1547 & 961)



Section 135.430 Department of social services, rulemaking authority.

Effective 28 Aug 1995

Title X TAXATION AND REVENUE

135.430. Department of social services, rulemaking authority. — The department of social services shall promulgate such rules and regulations, pursuant to chapter 536 and section 660.017, as are necessary to define and certify target areas as defined in section 135.400. The department of economic development shall promulgate such rules and regulations, pursuant to chapter 536 and subsection 20 of section 620.010 as are necessary to implement the provisions of sections 135.400 to 135.440 after a target area has been defined and certified by the department of social services.

(L. 1994 H.B. 1547 & 961, A.L. 1995 H.B. 414 and S.B. 445)



Section 135.432 Rulemaking authority, procedure.

Effective 05 Jul 1995, see footnote

Title X TAXATION AND REVENUE

135.432. Rulemaking authority, procedure. — 1. The department of economic development shall promulgate such rules and regulations as are necessary to implement the provisions of sections 135.400 to 135.430.

2. No rule or portion of a rule promulgated under the authority of this chapter shall become effective until it has been approved by the joint committee on administrative rules in accordance with the procedures provided in this section, and the delegation of the legislative authority to enact law by the adoption of such rules is dependent upon the power of the joint committee on administrative rules to review and suspend rules pending ratification by the senate and the house of representatives as provided in this section.

3. Upon filing any proposed rule with the secretary of state, the department shall concurrently submit such proposed rule to the committee, which may hold hearings upon any proposed rule or portion thereof at any time.

4. A final order of rulemaking shall not be filed with the secretary of state until thirty days after such final order of rulemaking has been received by the committee. The committee may hold one or more hearings upon such final order of rulemaking during the thirty-day period. If the committee does not disapprove such order of rulemaking within the thirty-day period, the department may file such order of rulemaking with the secretary of state and the order of rulemaking shall be deemed approved.

5. The committee may, by majority vote of the members, suspend the order of rulemaking or portion thereof by action taken prior to the filing of the final order of rulemaking only for one or more of the following grounds:

(1) An absence of statutory authority for the proposed rule;

(2) An emergency relating to public health, safety or welfare;

(3) The proposed rule is in conflict with state law;

(4) A substantial change in circumstance since enactment of the law upon which the proposed rule is based.

6. If the committee disapproves any rule or portion thereof, the department shall not file such disapproved portion of any rule with the secretary of state and the secretary of state shall not publish in the Missouri Register any final order of rulemaking containing the disapproved portion.

7. If the committee disapproves any rule or portion thereof, the committee shall report its findings to the senate and the house of representatives. No rule or portion thereof disapproved by the committee shall take effect so long as the senate and the house of representatives ratify the act of the joint committee by resolution adopted in each house within thirty legislative days after such rule or portion thereof has been disapproved by the joint committee.

8. Upon adoption of a rule as provided in this section, any such rule or portion thereof may be suspended or revoked by the general assembly either by bill or, pursuant to Section 8, Article IV of the Constitution of Missouri, by concurrent resolution upon recommendation of the joint committee on administrative rules. The committee shall be authorized to hold hearings and make recommendations pursuant to the provisions of section 536.037. The secretary of state shall publish in the Missouri Register, as soon as practicable, notice of the suspension or revocation.

(L. 1995 H.B. 414)

Effective 7-05-95



Section 135.460 Citation of law — tax credit, amount, claim, limitation — allowable programs — report — apportionment of credits — rulemaking authority.

Effective 28 Nov 2007, see footnote

Title X TAXATION AND REVENUE

135.460. Citation of law — tax credit, amount, claim, limitation — allowable programs — report — apportionment of credits — rulemaking authority. — 1. This section and sections 620.1100 and 620.1103 shall be known and may be cited as the "Youth Opportunities and Violence Prevention Act".

2. As used in this section, the term "taxpayer" shall include corporations as defined in section 143.441 or 143.471, any charitable organization which is exempt from federal income tax and whose Missouri unrelated business taxable income, if any, would be subject to the state income tax imposed under chapter 143, and individuals, individual proprietorships and partnerships.

3. A taxpayer shall be allowed a tax credit against the tax otherwise due pursuant to chapter 143, excluding withholding tax imposed by sections 143.191 to 143.265, chapter 147, chapter 148, or chapter 153 in an amount equal to thirty percent for property contributions and fifty percent for monetary contributions of the amount such taxpayer contributed to the programs described in subsection 5 of this section, not to exceed two hundred thousand dollars per taxable year, per taxpayer; except as otherwise provided in subdivision (5) of subsection 5 of this section. The department of economic development shall prescribe the method for claiming the tax credits allowed in this section. No rule or portion of a rule promulgated under the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of chapter 536. All rulemaking authority delegated prior to June 27, 1997, is of no force and effect and repealed; however, nothing in this section shall be interpreted to repeal or affect the validity of any rule filed or adopted prior to June 27, 1997, if such rule complied with the provisions of chapter 536. The provisions of this section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536, including the ability to review, to delay the effective date, or to disapprove and annul a rule or portion of a rule, are subsequently held unconstitutional, then the purported grant of rulemaking authority and any rule so proposed and contained in the order of rulemaking shall be invalid and void.

4. The tax credits allowed by this section shall be claimed by the taxpayer to offset the taxes that become due in the taxpayer's tax period in which the contribution was made. Any tax credit not used in such tax period may be carried over the next five succeeding tax periods.

5. The tax credit allowed by this section may only be claimed for monetary or property contributions to public or private programs authorized to participate pursuant to this section by the department of economic development and may be claimed for the development, establishment, implementation, operation, and expansion of the following activities and programs:

(1) An adopt-a-school program. Components of the adopt-a-school program shall include donations for school activities, seminars, and functions; school-business employment programs; and the donation of property and equipment of the corporation to the school;

(2) Expansion of programs to encourage school dropouts to reenter and complete high school or to complete a graduate equivalency degree program;

(3) Employment programs. Such programs shall initially, but not exclusively, target unemployed youth living in poverty and youth living in areas with a high incidence of crime;

(4) New or existing youth clubs or associations;

(5) Employment/internship/apprenticeship programs in business or trades for persons less than twenty years of age, in which case the tax credit claimed pursuant to this section shall be equal to one-half of the amount paid to the intern or apprentice in that tax year, except that such credit shall not exceed ten thousand dollars per person;

(6) Mentor and role model programs;

(7) Drug and alcohol abuse prevention training programs for youth;

(8) Donation of property or equipment of the taxpayer to schools, including schools which primarily educate children who have been expelled from other schools, or donation of the same to municipalities, or not-for-profit corporations or other not-for-profit organizations which offer programs dedicated to youth violence prevention as authorized by the department;

(9) Not-for-profit, private or public youth activity centers;

(10) Nonviolent conflict resolution and mediation programs;

(11) Youth outreach and counseling programs.

6. Any program authorized in subsection 5 of this section shall, at least annually, submit a report to the department of economic development outlining the purpose and objectives of such program, the number of youth served, the specific activities provided pursuant to such program, the duration of such program and recorded youth attendance where applicable.

7. The department of economic development shall, at least annually submit a report to the Missouri general assembly listing the organizations participating, services offered and the number of youth served as the result of the implementation of this section.

8. The tax credit allowed by this section shall apply to all taxable years beginning after December 31, 1995.

9. For the purposes of the credits described in this section, in the case of a corporation described in section 143.471, partnership, limited liability company described in section 347.015, cooperative, marketing enterprise, or partnership, in computing Missouri's tax liability, such credits shall be allowed to the following:

(1) The shareholders of the corporation described in section 143.471;

(2) The partners of the partnership;

(3) The members of the limited liability company; and

(4) Individual members of the cooperative or marketing enterprise.

­­

­

(L. 1995 H.B. 174, et al. §§ 11, 12, A.L. 1997 2d Ex. Sess. S.B. 1, A.L. 2007 1st Ex. Sess H.B. 1)

Effective 11-28-07

CROSS REFERENCE:

Tax Credit Accountability Act of 2004, additional requirements, 135.800 to 135.830



Section 135.475 Rebuilding communities and neighborhood preservation act cited.

Effective 01 Jan 2000, see footnote

Title X TAXATION AND REVENUE

135.475. Rebuilding communities and neighborhood preservation act cited. — Sections 135.475 to 135.487 shall be known and may be cited as the "Rebuilding Communities and Neighborhood Preservation Act".

(L. 1999 S.B. 20 § 1)

Effective 1-01-00



Section 135.478 Definitions.

Effective 28 Nov 2007, see footnote

Title X TAXATION AND REVENUE

135.478. Definitions. — As used in sections 135.481 to 135.487, the following terms mean:

(1) "Department", the department of economic development;

(2) "Director", the director of the department of economic development;

(3) "Distressed community", as defined in section 135.530;

(4) "Eligible costs for a new residence", expenses incurred for property acquisition, development, site preparation other than demolition, surveys, architectural and engineering services and construction and all other necessary and incidental expenses incurred for constructing a new market rate residence, which is or will be owner-occupied, which is not replacing a national register listed or local historic structure; except that, costs paid for by the taxpayer with grants or forgivable loans, other than tax credits, provided pursuant to state or federal governmental programs are ineligible;

(5) "Eligible costs for rehabilitation", expenses incurred for the renovation or rehabilitation of an existing residence including site preparation, surveys, architectural and engineering services, construction, modification, expansion, remodeling, structural alteration, replacements and alterations; except that, costs paid for by the taxpayer with grants or forgivable loans other than tax credits provided pursuant to state or federal governmental programs are ineligible;

(6) "Eligible residence", a single-family residence forty years of age or older, located in this state and not within a distressed community as defined by section 135.530, which is occupied or intended to be or occupied long-term by the owner or offered for sale at market rate for owner-occupancy and which is either located within a United States census block group which, if in a metropolitan statistical area, has a median household income of less than ninety percent, but greater than or equal to seventy percent of the median household income for the metropolitan statistical area in which the census block group is located, or which, if located within a United States census block group in a nonmetropolitan area, has a median household income of less than ninety percent, but greater than or equal to seventy percent of the median household income for the nonmetropolitan areas in the state;

(7) "Flood plain", any land or area susceptible to being inundated by water from any source or located in a one hundred-year flood plain area determined by Federal Emergency Management Agency mapping as subject to flooding;

(8) "New residence", a residence constructed on land which if located within a distressed community has either been vacant for at least two years or is or was occupied by a structure which has been condemned by the local entity in which the structure is located or which, if located outside of a distressed community but within a census block group as described in subdivision (6) or (10) of this section, either replaces a residence forty years of age or older demolished for purposes of constructing a replacement residence, or which is constructed on vacant property which has been classified for not less than forty continuous years as residential or utility, commercial, railroad or other real property pursuant to Article X, Section 4(b) of the Missouri Constitution, as defined in section 137.016; except that, no new residence shall be constructed in a flood plain or on property used for agricultural purposes. In a distressed community, the term "new residence" shall include condominiums, owner-occupied units or other units intended to be owner-occupied in multiple unit structures;

(9) "Project", new construction, rehabilitation or substantial rehabilitation of a residence that qualifies for a tax credit pursuant to sections 135.475 to 135.487;

(10) "Qualifying residence", a single-family residence, forty years of age or older, located in this state which is occupied or intended to be occupied long-term by the owner or offered for sale at market rate for owner-occupancy and which is located in a metropolitan statistical area or nonmetropolitan statistical area within a United States census block group which has a median household income of less than seventy percent of the median household income for the metropolitan statistical area or nonmetropolitan area, respectively, or which is located within a distressed community. A qualifying residence shall include a condominium or residence within a multiple residential structure or a structure containing multiple single-family residences which is located within a distressed community;

(11) "Substantial rehabilitation", rehabilitation the costs of which exceed fifty percent of either the purchase price or the cost basis of the structure immediately prior to rehabilitation; provided that, the structure is at least fifty years old notwithstanding any provision of sections 135.475 to 135.487 to the contrary;

(12) "Tax liability", the tax due pursuant to chapter 143, 147 or 148, other than taxes withheld pursuant to sections 143.191 to 143.265;

(13) "Taxpayer", any person, partnership, corporation, trust, limited liability company, or any charitable organization which is exempt from federal income tax and whose Missouri unrelated business taxable income, if any, would be subject to the state income tax imposed under chapter 143.

(L. 1999 S.B. 20 § 2, A.L. 2007 1st Ex. Sess H.B. 1)

Effective 11-28-07



Section 135.481 Taxpayers incurring eligible costs entitled to tax credit, amount, qualifications.

Effective 28 Aug 2000

Title X TAXATION AND REVENUE

135.481. Taxpayers incurring eligible costs entitled to tax credit, amount, qualifications. — 1. (1) Any taxpayer who incurs eligible costs for a new residence located in a distressed community or within a census block group as described in subdivision (10) of section 135.478, or for a multiple unit condominium described in subdivision (2) of this subsection, shall receive a tax credit equal to fifteen percent of such costs against his or her tax liability. The tax credit shall not exceed forty thousand dollars per new residence in any ten-year period.

(2) For the purposes of this section, a "multiple unit condominium" is one that is intended to be owner occupied, which is constructed on property subject to an industrial development contract as defined in section 100.310 and which lies within an area with a city zoning classification of urban redevelopment district established after January 1, 2000, and before December 31, 2001, and which is constructed in connection with the qualified rehabilitation of a structure more than ninety years old eligible for the historic structures rehabilitation tax credit described in sections 253.545 to 253.559, and is under way by January 1, 2000, and completed by January 1, 2002.

2. Any taxpayer who incurs eligible costs for a new residence located within a census block as described in subdivision (6) of section 135.478 shall receive a tax credit equal to fifteen percent of such costs against his or her tax liability. The tax credit shall not exceed twenty-five thousand dollars per new residence in any ten-year period.

3. Any taxpayer who is not performing substantial rehabilitation and who incurs eligible costs for rehabilitation of an eligible residence or a qualifying residence shall receive a tax credit equal to twenty-five percent of such costs against his or her tax liability. The minimum eligible costs for rehabilitation of an eligible residence shall be ten thousand dollars. The minimum eligible costs for rehabilitation of a qualifying residence shall be five thousand dollars. The tax credit shall not exceed twenty-five thousand dollars in any ten-year period.

4. Any taxpayer who incurs eligible costs for substantial rehabilitation of a qualifying residence shall receive a tax credit equal to thirty-five percent of such costs against his or her tax liability. The minimum eligible costs for substantial rehabilitation of a qualifying residence shall be ten thousand dollars. The tax credit shall not exceed seventy thousand dollars in any ten-year period.

5. A taxpayer shall be eligible to receive tax credits for new construction or rehabilitation pursuant to only one subsection of this section.

6. No tax credit shall be issued pursuant to this section for any structure which is in violation of any municipal or county property, maintenance or zoning code.

7. No tax credit shall be issued pursuant to sections 135.475 to 135.487 for the construction or rehabilitation of rental property.

(L. 1999 S.B. 20 § 3, A.L. 2000 H.B. 1238)



Section 135.484 Limitation on available tax credits, allocation of available credits.

Effective 28 Aug 2000

Title X TAXATION AND REVENUE

135.484. Limitation on available tax credits, allocation of available credits. — 1. Beginning January 1, 2000, tax credits shall be allowed pursuant to section 135.481 in an amount not to exceed sixteen million dollars per year. Of this total amount of tax credits in any given year, eight million dollars shall be set aside for projects in areas described in subdivision (6) of section 135.478 and eight million dollars for projects in areas described in subdivision (10) of section 135.478. The maximum tax credit for a project consisting of multiple-unit qualifying residences in a distressed community shall not exceed three million dollars.

2. Any amount of credit which exceeds the tax liability of a taxpayer for the tax year in which the credit is first claimed may be carried back to any of the taxpayer's three prior tax years and carried forward to any of the taxpayer's five subsequent tax years. A certificate of tax credit issued to a taxpayer by the department may be assigned, transferred, sold or otherwise conveyed. Whenever a certificate of tax credit is assigned, transferred, sold or otherwise conveyed, a notarized endorsement shall be filed with the department specifying the name and address of the new owner of the tax credit and the value of the credit.

3. The tax credits allowed pursuant to sections 135.475 to 135.487 may not be claimed in addition to any other state tax credits, with the exception of the historic structures rehabilitation tax credit authorized pursuant to sections 253.545 to 253.559, which insofar as sections 135.475 to 135.487 are concerned may be claimed only in conjunction with the tax credit allowed pursuant to subsection 4 of section 135.481. In order for a taxpayer eligible for the historic structures rehabilitation tax credit to claim the tax credit allowed pursuant to subsection 4 of section 135.481, the taxpayer must comply with the requirements of sections 253.545 to 253.559, and in such cases, the amount of the tax credit pursuant to subsection 4 of section 135.481 shall be limited to the lesser of twenty percent of the taxpayer's eligible costs or forty thousand dollars.

(L. 1999 S.B. 20 § 4, A.L. 2000 S.B. 894)

(2002) Senate Bill 894 provision declared unconstitutional as a violation of the clear title requirement of Art. III, Section 23. Home Builders of Greater St. Louis v. State, 75 S.W.3d 267 (Mo.banc).



Section 135.487 Procedure for application for tax credit — department of economic development may cooperate with political subdivisions to determine eligibility — department to conduct annual program evaluation.

Effective 01 Jan 2000, see footnote

Title X TAXATION AND REVENUE

135.487. Procedure for application for tax credit — department of economic development may cooperate with political subdivisions to determine eligibility — department to conduct annual program evaluation. — 1. To obtain any credit allowed pursuant to sections 135.475 to 135.487, a taxpayer shall submit to the department, for preliminary approval, an application for tax credit. The director shall, upon final approval of an application and presentation of acceptable proof of substantial completion of construction, issue the taxpayer a certificate of tax credit. The director shall issue all credits allowed pursuant to sections 135.475 to 135.487 in the order the applications are received. In the case of a taxpayer other than an owner-occupant, the director shall not delay the issuance of a tax credit pursuant to sections 135.475 to 135.487 until the sale of a residence at market rate for owner-occupancy. A taxpayer, taxpayer other than an owner-occupant who receives a certificate of tax credit pursuant to sections 135.475 to 135.487 shall, within thirty days of the date of the sale of a residence, furnish to the director satisfactory proof that such residence was sold at market rate for owner-occupancy. If the director reasonably determines that a residence was not in good faith intended for long-term owner occupancy, the director make revoke any tax credits issued and seek recovery of any tax credits issued pursuant to section 620.017.

2. The department may cooperate with a municipality or a county in which a project is located to help identify the location of the project, the type and eligibility of the project, the estimated cost of the project and the completion date of the project.

3. The department may promulgate such rules or regulations or issue administrative guidelines as are necessary to administer the provisions of sections 135.475 to 135.487. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

4. The department shall conduct annually a comprehensive program evaluation illustrating where the tax credits allowed pursuant to sections 135.475 to 135.487 are being utilized, explaining the economic impact of such program and making recommendations on appropriate program modifications to ensure the program's success.

(L. 1999 S.B. 20 § 5)

Effective 1-01-00

CROSS REFERENCE:

Tax Credit Accountability Act of 2004, additional requirements, 135.800 to 135.830



Section 135.490 Eligible small business to receive tax credit for efforts to comply with Americans With Disabilities Act, amount — joint administration of tax credit.

Effective 28 Aug 2001

Title X TAXATION AND REVENUE

135.490. Eligible small business to receive tax credit for efforts to comply with Americans With Disabilities Act, amount — joint administration of tax credit. — 1. In order to encourage and foster community improvement, an eligible small business, as defined in Section 44 of the Internal Revenue Code, shall be allowed a credit not to exceed five thousand dollars against the tax otherwise due pursuant to chapter 143, not including sections 143.191 to 143.265, in an amount equal to fifty percent of all eligible access expenditures exceeding the monetary cap provided by Section 44 of the Internal Revenue Code. For purposes of this section, "eligible access expenditures" means amounts paid or incurred by the taxpayer in order to comply with applicable access requirements provided by the Americans With Disabilities Act of 1990, as further defined in Section 44 of the Internal Revenue Code and federal rulings interpreting Section 44 of the Internal Revenue Code.

2. The tax credit allowed by this section shall be claimed by the taxpayer at the time such taxpayer files a return. Any amount of tax credit which exceeds the tax due shall be carried over to any subsequent taxable year, but shall not be refunded and shall not be transferable.

3. The director of the department of economic development and the director of the department of revenue shall jointly administer the tax credit authorized by this section. Both the director of the department of economic development and the director of the department of revenue are authorized to promulgate rules and regulations necessary to administer the provisions of this section. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

4. The provisions of this section shall become effective on January 1, 2000, and shall apply to all taxable years beginning after December 31, 1999.

(L. 1999 H.B. 516 § 1 merged with S.B. 20 § 6, A.L. 2001 H.B. 590)

CROSS REFERENCE:

Tax Credit Accountability Act of 2004, additional requirements 135.800 to 135.830



Section 135.500 Title of law — definitions.

Effective 28 Nov 2007, see footnote

Title X TAXATION AND REVENUE

135.500. Title of law — definitions. — 1. Sections 135.500 to 135.529 shall be known and may be cited as the "Missouri Certified Capital Company Law".

2. As used in sections 135.500 to 135.529, the following terms mean:

(1) "Affiliate of a certified company":

(a) Any person, directly or indirectly owning, controlling or holding power to vote ten percent or more of the outstanding voting securities or other ownership interests of the Missouri certified capital company;

(b) Any person ten percent or more of whose outstanding voting securities or other ownership interest are directly or indirectly owned, controlled or held with power to vote by the Missouri certified capital company;

(c) Any person directly or indirectly controlling, controlled by, or under common control with the Missouri certified capital company;

(d) A partnership in which the Missouri certified capital company is a general partner;

(e) Any person who is an officer, director or agent of the Missouri certified capital company or an immediate family member of such officer, director or agent;

(2) "Applicable percentage", one hundred percent;

(3) "Capital in a qualified Missouri business", any debt, equity or hybrid security, of any nature and description whatsoever, including a debt instrument or security which has the characteristics of debt but which provides for conversion into equity or equity participation instruments such as options or warrants which are acquired by a Missouri certified capital company or a qualified investing entity as a result of a transfer of cash to a business;

(4) "Certified capital", an investment of cash by an investor in a Missouri certified capital company;

(5) "Certified capital company", any partnership, corporation, trust or limited liability company, whether organized on a profit or not-for-profit basis, that is located, headquartered and registered to conduct business in Missouri that has as its primary business activity, the investment of cash in qualified Missouri businesses, and which is certified by the department as meeting the criteria of sections 135.500 to 135.529;

(6) "Department", the Missouri department of economic development;

(7) "Director", the director of the department of economic development or a person acting under the supervision of the director;

(8) "Investor", any insurance company that contributes cash;

(9) "Liquidating distribution", payments to investors or to the certified capital company from earnings;

(10) "Person", any natural person or entity, including a corporation, general or limited partnership, trust, limited liability company, or any charitable organization which is exempt from federal income tax and whose Missouri unrelated business taxable income, if any, would be subject to the state income tax imposed under chapter 143;

(11) "Qualified distribution", any distribution or payment to equity holders of a certified capital company in connection with the following:

(a) Reasonable costs and expenses of forming, syndicating, managing and operating the certified capital company;

(b) Management fees for managing and operating the certified capital company; and

(c) Any increase in federal or state taxes, penalties and interest, including those related to state and federal income taxes, of equity owners of a certified capital company which related to the ownership, management or operation of a certified capital company;

(12) "Qualified investing entity", any partnership, corporation, trust, or limited liability company, whether organized on a for-profit or not-for-profit basis, that:

(a) Is registered to do business in this state;

(b) Is a wholly owned subsidiary of a certified capital company or otherwise affiliated with and under common control with a certified capital company; and

(c) Has been designated as a qualified investing entity by such certified capital company. Such designation shall be effective upon delivery by the certified capital company of written notice of the designation to the department. A qualified investing entity may raise debt or equity capital for investment, but such capital shall not be considered certified capital. Any qualified investment made by a qualified investing entity after the effective date of this act shall be deemed to have been made by a certified capital company that designated the qualified investing entity as such; provided that no qualified investment may be deemed to have been made by more than one certified capital company;

(13) "Qualified investment", the investment of cash by a Missouri certified capital company or a qualified investing entity in such a manner as to acquire capital in a qualified Missouri business;

(14) "Qualified Missouri business", an independently owned and operated business, which is headquartered and located in Missouri and which is in need of venture capital and cannot obtain conventional financing. Such business shall have no more than two hundred employees, eighty percent of which are employed in Missouri. Such business shall be involved in commerce for the purpose of manufacturing, processing or assembling products, conducting research and development, or providing services in interstate commerce, but excluding retail, real estate, real estate development, insurance and professional services provided by accountants, lawyers or physicians. At the time a certified capital company or qualified investing entity makes an initial investment in a business, such business shall be a small business concern that meets the requirements of the United States Small Business Administration's qualification size standards for its venture capital program, as defined in Section 13 CFR 121.301(c) of the Small Business Investment Act of 1958, as amended. Any business which is classified as a qualified Missouri business at the time of the first investment in such business by a Missouri certified capital company or qualified investing entity shall, for a period of seven years from the date of such first investment, remain classified as a qualified Missouri business and may receive follow-on investments from any Missouri certified capital company or qualified investing entity and such follow-on investments shall be qualified investments even though such business may not meet the other qualifications of this subsection at the time of such follow-on investments;

(15) "State premium tax liability", any liability incurred by an insurance company pursuant to the provisions of section 148.320, 148.340, 148.370 or 148.376, and any other related provisions, which may impose a tax upon the premium income of insurance companies after January 1, 1997.

(L. 1996 H.B. 1237, A.L. 1997 2d Ex. Sess. S.B. 1, A.L. 2003 H.B. 289, A.L. 2007 1st Ex. Sess H.B. 1)

Effective 11-28-07



Section 135.503 Amount of credit, how calculated, reduction — insurance companies not required to pay retaliatory tax, when — carry forward — limitation on amounts of certified capital, allocation of certified capital — notification of limitation.

Effective 28 Aug 2003

Title X TAXATION AND REVENUE

135.503. Amount of credit, how calculated, reduction — insurance companies not required to pay retaliatory tax, when — carry forward — limitation on amounts of certified capital, allocation of certified capital — notification of limitation. — 1. Any investor that makes an investment of certified capital shall, in the year of investment, earn a vested credit against state premium tax liability equal to the applicable percentage of the investor's investment of certified capital. An investor shall be entitled to take up to ten percent of the vested credit in any taxable year of the investor. Any time after three years after August 28, 1996, the director, with the approval of the commissioner of administration, may reduce the applicable percentage on a prospective basis. Any such reduction in the applicable percentage by the director shall not have any effect on credits against state premium tax liability which have been claimed or will be claimed by any investor with respect to credits which have been earned and vested pursuant to an investment of certified capital prior to the effective date of any such change.

2. An insurance company claiming a state premium tax credit earned through an investment in a certified capital company shall not be required to pay any additional retaliatory tax levied pursuant to section 375.916 as a result of claiming such credit.

3. The credit against state premium tax liability which is described in subsection 1 of this section may not exceed the state premium tax liability of the investor for any taxable year. All such credits against state premium tax liability may be carried forward indefinitely until the credits are utilized. The maximum amount of certified capital in one or more certified capital companies for which earned and vested tax credits will be allowed in any year to any one investor or its affiliates shall be limited to ten million dollars.

4. Except as provided in subsection 5 of this section, the aggregate amount of certified capital for which earned and vested credits against state premium tax liability are allowed for all persons pursuant to sections 135.500 to 135.529 shall not exceed the following amounts: for calendar year 1996, $0.00; for calendar year 1997, an amount which would entitle all Missouri certified capital company investors to take aggregate credits of five million dollars; and for any year thereafter, an additional amount to be determined by the director but not to exceed aggregate credits of ten million dollars for any year with the approval of the commissioner of administration and reported to the general assembly as provided in subsection 2 of section 33.282, provided that the amount so determined shall not impair the ability of an investor with earned and vested credits which have been allowed in previous years to take them, pursuant to subsection 1 of this section. During any calendar year in which the limitation described in this subsection will limit the amount of certified capital for which earned and vested credits against state premium tax liability are allowed, certified capital for which credits are allowed will be allocated in order of priority based upon the date of filing of information described in subdivision (1) of subsection 5 of section 135.516. Certified capital limited in any calendar year by the application of the provisions of this subsection shall be allowed and allocated in the immediately succeeding calendar year in the order of priority set forth in this subsection. The department shall make separate allocations of certified capital for which credits are allowed under the limitations described in this subsection and under the limitations described in subsection 5 of this section.

5. In addition to the maximum amount pursuant to subsection 4 of this section, the aggregate amount of certified capital for which earned and vested credits against state premium tax liability are allowed for persons pursuant to sections 135.500 to 135.529 shall be the following: for calendar year 1999 and for any year thereafter, an amount to be determined by the director which would entitle all Missouri certified capital company investors to take aggregate credits not to exceed four million dollars for any year with the approval of the commissioner of administration and reported to the general assembly as provided in subsection 2 of section 33.282, provided that the amount so determined shall not impair the ability of an investor with earned and vested credits which have been allowed in previous years or pursuant to the provisions of subsection 4 of this section to take them, pursuant to subsection 1 of this section. For purposes of any requirement regarding the schedule of qualified investments for certified capital for which earned and vested credits against state premium tax liability are allowed pursuant to this subsection only, the definition of a "qualified Missouri business" as set forth in subdivision (14) of subsection 2 of section 135.500 means a Missouri business that is located in a distressed community as defined in section 135.530, and meets all of the requirements of subdivision (14) of subsection 2 of section 135.500. During any calendar year in which the limitation described in this subsection limits the amount of additional certified capital for which earned and vested credits against state premium tax liability are allowed, additional certified capital for which credits are allowed shall be allocated in order of priority based upon the date of filing of information described in subdivision (1) of subsection 5 of section 135.516 with respect to such additional certified capital. The department shall make separate allocations of certified capital for which credits are allowed under the limitations described in this subsection and under the limitations described in subsection 4 of this section. No limitation applicable to any certified capital company with respect to certified capital for which credits are allowed pursuant to subsection 4 of this section shall limit the amount of certified capital for which credits are allowed pursuant to this subsection. No limitation applicable to any certified capital company with respect to certified capital for which credits are allowed pursuant to this subsection shall limit the amount of certified capital for which credits are allowed pursuant to subsection 4 of this section.

6. The department shall advise any Missouri certified capital company, in writing, within fifteen days after receiving the filing described in subdivision (1) of subsection 5 of section 135.516 whether the limitations of subsection 3 of this section then in effect will be applicable with respect to the investments and credits described in such filing with the department.

(L. 1996 H.B. 1237, A.L. 1997 2d Ex. Sess. S.B. 1, A.L. 1998 H.B. 1656, A.L. 2003 H.B. 289)

CROSS REFERENCE:

Tax Credit Accountability Act of 2004, additional requirements, 135.800 to 135.830



Section 135.505 Funding period.

Effective 01 Jan 1997, see footnote

Title X TAXATION AND REVENUE

135.505. Funding period. — A Missouri certified capital company shall have a funding period of one year from the date of receiving certification from the director. All investments in the Missouri certified capital company shall be made within such three hundred sixty-five-day funding period.

(L. 1996 H.B. 1237)

Effective 1-01-97



Section 135.508 Certification of profit or not-for-profit entities — limitation on insurance companies, management or direction of certified capital company — seventy-five days to issue or refuse certification — responsibility for administration of tax credits — rulemaking authority.

Effective 23 Dec 1997, see footnote

Title X TAXATION AND REVENUE

135.508. Certification of profit or not-for-profit entities — limitation on insurance companies, management or direction of certified capital company — seventy-five days to issue or refuse certification — responsibility for administration of tax credits — rulemaking authority. — The department may certify profit or not-for-profit entities which submit an application to be designated as a Missouri certified capital company. The department shall review the organizational documents for each applicant for certification and the business history of the applicant, determine that the Missouri certified capital company's cash, marketable securities and other liquid assets are at least five hundred thousand dollars, determine that the liquid asset base for certified companies is at least five hundred thousand dollars at all times during the company's participation in the program authorized by sections 135.500 to 135.529, and determine that the officers and the board of directors, partners, trustees or managers are thoroughly acquainted with the requirements of sections 135.500 to 135.529. No insurance company which receives tax credits permitted under sections 135.500 to 135.529 for an investment in a Missouri certified capital company shall, individually or with or through one or more affiliates, be a managing general partner of or control the direction of investments of that Missouri certified capital company. Within seventy-five days of application, the department shall either issue the certification and notify the department of revenue and the director of the department of insurance, financial institutions and professional registration of such certification or shall refuse the certification and communicate in detail to the applicant the grounds for the refusal, including the suggestions for the removal of those grounds. The department shall be responsible for the administration of the tax credits authorized by sections 135.500 to 135.529. No rule or portion of a rule promulgated under the authority of sections 135.500 to 135.529 shall become effective unless it has been promulgated pursuant to the provisions of chapter 536. All rulemaking authority delegated prior to June 27, 1997, is of no force and effect and repealed; however, nothing in this section shall be interpreted to repeal or affect the validity of any rule filed or adopted prior to June 27, 1997, if such rule complied with the provisions of chapter 536. The provisions of this section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536, including the ability to review, to delay the effective date, or to disapprove and annul a rule or portion of a rule, are subsequently held unconstitutional, then the purported grant of rulemaking authority and any rule so proposed and contained in the order of rulemaking shall be invalid and void.

(L. 1996 H.B. 1237, A.L. 1997 2d Ex. Sess. S.B. 1)

Effective 12-23-97



Section 135.516 Schedule of qualified investments — qualified distributions, when, requirements — qualified investment cost limit — company documents as closed records, when — company report to department of economic development.

Effective 28 Aug 2003

Title X TAXATION AND REVENUE

135.516. Schedule of qualified investments — qualified distributions, when, requirements — qualified investment cost limit — company documents as closed records, when — company report to department of economic development. — 1. To continue to be certified, a Missouri certified capital company shall make qualified investments according to the following schedule:

(1) Within two years after the date on which a Missouri certified capital company is designated as a Missouri certified capital company at least twenty-five percent of its certified capital shall be, or have been, placed in qualified investments;

(2) Within three years after the date on which a Missouri certified capital company is designated as a Missouri certified capital company at least forty percent of its certified capital shall be, or have been, placed in qualified investments;

(3) Within four years after the date on which a Missouri certified capital company is designated as a Missouri certified capital company, at least fifty percent of its total certified capital shall be, or have been, placed in qualified investments. A Missouri certified capital company may not make an investment in an affiliate of the certified capital company. For the purposes of this subsection, if a legal entity is not an affiliate before a certified capital company initially invests in the entity, it will not be an affiliate if a certified capital company provides additional investment in such entity subsequent to its initial investment;

(4) A certified capital company, at least fifteen working days prior to making what it determines to be an initial qualified investment in a specific qualified Missouri business, shall certify to the department that the company in which it or a qualified investing entity proposes to invest is a qualified Missouri business. The certified capital company shall state the amount of capital it or a qualified investing entity intends to invest and the name of the business in which it or a qualified investing entity intends to invest. The certified capital company shall also provide to the department an explanation of its determination that the business meets the definition of a qualified Missouri business. If the department determines that the business does not meet the definition of a qualified Missouri business, it shall, within the fifteen-working-day period prior to the making of the proposed investment, notify the certified capital company of its determination and an explanation thereof. If the department fails to notify the certified capital company with respect to the proposed investment within the fifteen-working-day period prior to the making of the proposed investment, the company in which the certified capital company or a qualified investing entity proposes to invest shall be deemed to be a qualified Missouri business. If a certified capital company fails to notify the department prior to making an initial investment in a business, the department may subsequently determine that the business in which the certified capital company or a qualified investing entity invested was not a qualified Missouri business even though the business, at the time of the investment, met the requirements of subdivision (15) of subsection 2 of section 135.500;

(5) All certified capital which is not required to be placed in qualified investments or which has been placed in qualified investments and can be received by the company, may be held or invested in such manner as the Missouri certified capital company, in its discretion, deems appropriate. The proceeds of all certified capital which is received by a certified capital company after it was originally placed in qualified investments may be placed again in qualified investments and shall count toward any requirement in sections 135.500 to 135.529 with respect to placing certified capital in qualified investments.

2. A certified capital company may make qualified distributions at any time. In order to make distributions, other than qualified distributions, a certified capital company must have made cumulative qualified investments, including those made through a qualified investing entity, in an amount cumulatively equal to at least one hundred percent of its certified capital. Cumulative distributions to equity holders, other than qualified distributions, in excess of the certified capital company's original certified capital and any additional capital contributions to the certified capital company shall be subject to audit by a nationally recognized certified public accounting firm acceptable to the department, at the expense of the certified capital company. The audit shall determine whether aggregate cumulative distributions to all investors and equity holders, other than qualified distributions, when combined with all tax credits utilized by investors pursuant to sections 135.500 to 135.529, have resulted in an annual internal rate of return of fifteen percent computed on the sum of total original certified capital of the certified capital company and any additional capital contributions to the certified capital company. Twenty-five percent of distributions made, other than qualified distributions, in excess of the amount required to produce a fifteen percent annual internal rate of return, as determined by the audit, shall be payable by the certified capital company to the Missouri development finance board. Distributions or payments to debt holders of a certified capital company, however, may be made without restriction with respect to debt owed to them by a certified capital company. A debt holder that is also an investor or equity holder of a certified capital company may receive distributions or payments with respect to such debt without restriction.

3. No qualified investment may be made at a cost to a Missouri certified capital company greater than fifteen percent of the total certified capital under management of the Missouri certified capital company at the time of investment.

4. Documents and other materials submitted by Missouri certified capital companies or by businesses for purposes of the continuance of certification may be deemed "closed records" pursuant to the provisions of section 620.014.

5. Each Missouri certified capital company shall report the following to the department:

(1) As soon as practicable after the receipt of certified capital, the name of each investor from which the certified capital was received, the amount of each investor's investment of certified capital and tax credits computed without regard to any limitations under subsection 3 of section 135.503, and the date on which the certified capital was received;

(2) On a quarterly basis, the amount of the Missouri certified capital company's certified capital at the end of the quarter, whether or not the Missouri certified capital company has invested, together with any investments made by a qualified investing entity that are deemed to have been made by the certified capital company, more than fifteen percent of the total certified capital under management in any one company, and all qualified investments that the Missouri certified capital company has made or has been deemed to have been made through a qualified investing entity;

(3) Each Missouri certified capital company shall provide annual audited financial statements to the department which include an opinion of an independent certified public accountant to the department within ninety days of the close of the fiscal year. At the same time, the certified capital company shall also provide audited financial statements for any qualified investing entity that has made qualified investments on its behalf, unless the financial results of such qualified investing entity are included in the consolidated financial statements of the certified capital company. The audit shall address the methods of operation and conduct of the business of the Missouri certified capital company to determine if the Missouri certified capital company is complying with the statutes and program rules and that the funds received by the Missouri certified capital company have been invested as required within the time limits provided by sections 135.500 to 135.529.

(L. 1996 H.B. 1237, A.L. 1997 2d Ex. Sess. S.B. 1, A.L. 2003 H.B. 289)



Section 135.517 Qualified investments, requirements.

Effective 28 Aug 2003

Title X TAXATION AND REVENUE

135.517. Qualified investments, requirements. — In order for investments of a qualifying investing entity to be counted as qualified investments pursuant to sections 135.500 to 135.529, each such investment of a qualifying investing entity must have received prior approval from the department.

(L. 2003 H.B. 289)



Section 135.520 Annual review by division of finance, report of findings — decertification, grounds, notice of noncompliance — notice of decertification, decertification.

Effective 28 Aug 2008

Title X TAXATION AND REVENUE

135.520. Annual review by division of finance, report of findings — decertification, grounds, notice of noncompliance — notice of decertification, decertification. — 1. The division of finance shall conduct an annual review of each Missouri certified capital company and any qualified investing entities designated by it to determine if the Missouri certified capital company is abiding by the requirements of certifications, to advise the Missouri certified capital company as to the certification status of its qualified investments and to ensure that no investment has been made in violation of sections 135.500 to 135.529. The cost of the annual review shall be paid by each Missouri certified capital company according to a reasonable fee schedule adopted by the department. The division of finance shall report its findings to the department as soon as practicable following completion of the audit.

2. Any material violation of sections 135.500 to 135.529 shall be grounds for decertification under this section. If the department determines that a company is not in compliance with any requirements for continuing in certification, it shall, by written notice, inform the officers of the company and the board of directors, managers, trustees or general partners that they may be decertified in one hundred twenty days from the date of mailing of the notice, unless they correct the deficiencies and are again in compliance with the requirements for certification.

3. At the end of the one hundred twenty-day grace period, if the Missouri certified capital company is still not in compliance, the department may send a notice of decertification to the company and to the directors of the department of revenue and department of insurance, financial institutions and professional registration. Decertification of a Missouri certified capital company prior to the certified capital company meeting all requirements of subdivisions (1) to (3) of subsection 1 of section 135.516 shall cause the recapture of all premium tax credits previously claimed by an investor and the forfeiture of all future credits to be claimed by an investor with respect to its investment in the certified capital company. Decertification of a Missouri certified capital company after it has met all requirements of subdivisions (1) to (3) of subsection 1 of section 135.516 shall cause the forfeiture of premium tax credits for the taxable year of the investor in which the decertification arose and for future taxable years with no recapture of tax credits obtained by an investor with respect to the investor's tax years which ended before the decertification occurred. Once a certified capital company has made cumulative qualified investments, including those made through a qualified investing entity and deemed to have been made by the certified capital company, in an amount equal to at least one hundred percent of its certified capital, all future premium tax credits to be claimed by investors with respect to said certified capital company pursuant to sections 135.500 to 135.529 shall be nonforfeitable. Once a certified capital company has made cumulative qualified investments, including those made through a qualified investing entity and deemed to have been made by the certified capital company, in an amount equal to at least one hundred percent of its certified capital and has met all other requirements under sections 135.500 to 135.529, it shall no longer be subject to regulation by the department except with respect to the payment of distributions to the Missouri development finance board.

(L. 1996 H.B. 1237, A.L. 2003 H.B. 289, A.L. 2008 S.B. 788)



Section 135.523 Certification revocation, application misrepresentations.

Effective 01 Jan 1997, see footnote

Title X TAXATION AND REVENUE

135.523. Certification revocation, application misrepresentations. — The department may revoke the certification of a Missouri certified capital company if any material representation to the department in connection with the application process proves to have been falsely made or if the application materially violates any requirement established by the department pursuant to sections 135.500 to 135.529.

(L. 1996 H.B. 1237)

Effective 1-01-97



Section 135.526 Registration of investments.

Effective 01 Jan 1997, see footnote

Title X TAXATION AND REVENUE

135.526. Registration of investments. — All investments for which tax credits are claimed under the provisions of sections 135.500 to 135.529 shall satisfy the conditions of being registered or specifically exempt from registration by provisions or regulations under chapter 409.

(L. 1996 H.B. 1237)

Effective 1-1-97



Section 135.529 Sale or transfer of credit — rulemaking authority — administrative review.

Effective 01 Jan 1997, see footnote

Title X TAXATION AND REVENUE

135.529. Sale or transfer of credit — rulemaking authority — administrative review. — 1. The tax credit established pursuant to sections 135.500 to 135.529 may be sold or transferred in accordance with regulations adopted by the department. Any such sale or transfer shall not affect the time schedule for taking the tax credit, as provided in sections 135.500 to 135.529. Any premium tax credits recaptured pursuant to section 135.520 shall be the liability of the taxpayer which actually claimed the credit. In approving the sale or transfer of the credit pursuant to this section, the department may require the transferor or the transferee or both the transferor and the transferee to execute guarantees or post bonds with respect to any potential credit recapture.

2. No rule or portion of a rule promulgated under the authority of sections 135.500 to 135.529 shall become effective unless it has been promulgated pursuant to the provisions of chapter 536. The department shall make and promulgate emergency rules and regulations consistent with the provisions of sections 135.500 to 135.529 as are necessary or useful to carry out the provisions of sections 135.500 to 135.529, pursuant to section 536.025.

3. Every final order, decision, license or other official act of the director pursuant to sections 135.500 to 135.529 is subject to administrative review in accordance with chapter 621.

(L. 1996 H.B. 1237)

Effective 1-01-97



Section 135.530 Distressed community defined.

Effective 01 Apr 2011, see footnote

Title X TAXATION AND REVENUE

135.530. Distressed community defined. — For the purposes of sections 100.010, 100.710, 100.850, 135.110, 135.200, 135.258, 135.313, 135.403, 135.405, 135.503, 135.530, 135.545, 215.030, 348.300, 348.302, and 620.1400 to 620.1460*, "distressed community" means either a Missouri municipality within a metropolitan statistical area which has a median household income of under seventy percent of the median household income for the metropolitan statistical area, according to the United States Census Bureau's American Community Survey, based on the most recent of five-year period estimate data in which the final year of the estimate ends in either zero or five, or a United States census block group or contiguous group of block groups within a metropolitan statistical area which has a population of at least two thousand five hundred, and each block group having a median household income of under seventy percent of the median household income for the metropolitan area in Missouri, according to the United States Census Bureau's American Community Survey, based on the most recent of five-year period estimate data in which the final year of the estimate ends in either zero or five. In addition the definition shall include municipalities not in a metropolitan statistical area, with a median household income of under seventy percent of the median household income for the nonmetropolitan areas in Missouri according to the United States Census Bureau's American Community Survey, based on the most recent of five-year period estimate data in which the final year of the estimate ends in either zero or five or a census block group or contiguous group of block groups which has a population of at least two thousand five hundred with each block group having a median household income of under seventy percent of the median household income for the nonmetropolitan areas of Missouri, according to the United States Census Bureau's American Community Survey, based on the most recent of five-year period estimate data in which the final year of the estimate ends in either zero or five. In metropolitan statistical areas, the definition shall include areas that were designated as either a federal empowerment zone; or a federal enhanced enterprise community; or a state enterprise zone that was originally designated before January 1, 1986, but shall not include expansions of such state enterprise zones done after March 16, 1988.

(L. 1998 H.B. 1656, A.L. 1999 S.B. 20, A.L. 2004 S.B. 1155, A.L. 2010 H.B. 1965)

Effective 4-01-11, see § 135.204

*Sections 620.1400 to 620.1460 were repealed by S.B. 1155, 2004.



Section 135.535 Tax credit for relocating a business to a distressed community, approval by department of economic development, application — employees eligible to receive credit — credit for expenditures on equipment — transfer of certificate of credit — maximum amount allowed, credit carried over — limitations — tax credit for existing business in a distressed community which hires new employees, conditions and types of businesses eligible.

Effective 29 Mar 2013, see footnote

Title X TAXATION AND REVENUE

135.535. Tax credit for relocating a business to a distressed community, approval by department of economic development, application — employees eligible to receive credit — credit for expenditures on equipment — transfer of certificate of credit — maximum amount allowed, credit carried over — limitations — tax credit for existing business in a distressed community which hires new employees, conditions and types of businesses eligible. — 1. A corporation, limited liability corporation, partnership or sole proprietorship, which moves its operations from outside Missouri or outside a distressed community into a distressed community, or which commences operations in a distressed community on or after January 1, 1999, and in either case has more than seventy-five percent of its employees at the facility in the distressed community, and which has fewer than one hundred employees for whom payroll taxes are paid, and which is a manufacturing, biomedical, medical devices, scientific research, animal research, computer software design or development, computer programming, including internet, web hosting, and other information technology, wireless or wired or other telecommunications or a professional firm shall receive a forty percent credit against income taxes owed pursuant to chapter 143, 147 or 148, other than taxes withheld pursuant to sections 143.191 to 143.265, for each of the three years after such move, if approved by the department of economic development, which shall issue a certificate of eligibility if the department determines that the taxpayer is eligible for such credit. The maximum amount of credits per taxpayer set forth in this subsection shall not exceed one hundred twenty-five thousand dollars for each of the three years for which the credit is claimed. The department of economic development, by means of rule or regulation promulgated pursuant to the provisions of chapter 536, shall assign appropriate North American Industry Classification System numbers to the companies which are eligible for the tax credits provided for in this section. Such three-year credits shall be awarded only one time to any company which moves its operations from outside of Missouri or outside of a distressed community into a distressed community or to a company which commences operations within a distressed community. A taxpayer shall file an application for certification of the tax credits for the first year in which credits are claimed and for each of the two succeeding taxable years for which credits are claimed.

2. Employees of such facilities physically working and earning wages for that work within a distressed community whose employers have been approved for tax credits pursuant to subsection 1 of this section by the department of economic development for whom payroll taxes are paid shall also be eligible to receive a tax credit against individual income tax, imposed pursuant to chapter 143, equal to one and one-half percent of their gross salary paid at such facility earned for each of the three years that the facility receives the tax credit provided by this section, so long as they were qualified employees of such entity. The employer shall calculate the amount of such credit and shall report the amount to the employee and the department of revenue.

3. A tax credit against income taxes owed pursuant to chapter 143, 147 or 148, other than the taxes withheld pursuant to sections 143.191 to 143.265, in lieu of the credit against income taxes as provided in subsection 1 of this section, may be taken by such an entity in a distressed community in an amount of forty percent of the amount of funds expended for computer equipment and its maintenance, medical laboratories and equipment, research laboratory equipment, manufacturing equipment, fiber optic equipment, high speed telecommunications, wiring or software development expense up to a maximum of seventy-five thousand dollars in tax credits for such equipment or expense per year per entity and for each of three years after commencement in or moving operations into a distressed community.

4. A corporation, partnership or sole partnership, which has no more than one hundred employees for whom payroll taxes are paid, which is already located in a distressed community and which expends funds for such equipment pursuant to subsection 3 of this section in an amount exceeding its average of the prior two years for such equipment, shall be eligible to receive a tax credit against income taxes owed pursuant to chapters 143, 147 and 148 in an amount equal to the lesser of seventy-five thousand dollars or twenty-five percent of the funds expended for such additional equipment per such entity. Tax credits allowed pursuant to this subsection or subsection 1 of this section may be carried back to any of the three prior tax years and carried forward to any of the next five tax years.

5. An existing corporation, partnership or sole proprietorship that is located within a distressed community and that relocates employees from another facility outside of the distressed community to its facility within the distressed community, and an existing business located within a distressed community that hires new employees for that facility may both be eligible for the tax credits allowed by subsections 1 and 3 of this section. To be eligible for such tax credits, such a business, during one of its tax years, shall employ within a distressed community at least twice as many employees as were employed at the beginning of that tax year. A business hiring employees shall have no more than one hundred employees before the addition of the new employees. This subsection shall only apply to a business which is a manufacturing, biomedical, medical devices, scientific research, animal research, computer software design or development, computer programming or telecommunications business, or a professional firm.

6. Tax credits shall be approved for applicants meeting the requirements of this section in the order that such applications are received. Certificates of tax credits issued in accordance with this section may be transferred, sold or assigned by notarized endorsement which names the transferee.

7. The tax credits allowed pursuant to subsections 1, 2, 3, 4 and 5 of this section shall be for an amount of no more than ten million dollars for each year beginning in 1999. The total maximum credit for all entities already located in distressed communities and claiming credits pursuant to subsection 4 of this section shall be seven hundred and fifty thousand dollars. The department of economic development in approving taxpayers for the credit as provided for in subsection 6 of this section shall use information provided by the department of revenue regarding taxes paid in the previous year, or projected taxes for those entities newly established in the state, as the method of determining when this maximum will be reached and shall maintain a record of the order of approval. Any tax credit not used in the period for which the credit was approved may be carried over until the full credit has been allowed.

8. A Missouri employer relocating into a distressed community and having employees covered by a collective bargaining agreement at the facility from which it is relocating shall not be eligible for the credits in subsection 1, 3, 4 or 5 of this section, and its employees shall not be eligible for the credit in subsection 2 of this section if the relocation violates or terminates a collective bargaining agreement covering employees at the facility, unless the affected collective bargaining unit concurs with the move.

9. Notwithstanding any provision of law to the contrary, no taxpayer shall earn the tax credits allowed in this section and the tax credits otherwise allowed in section 135.110, or the tax credits, exemptions, and refund otherwise allowed in sections 135.200, 135.220, 135.225 and 135.245, respectively, for the same business for the same tax period.

(L. 1998 H.B. 1656, A.L. 1999 H.B. 701 and S.B. 20, A.L. 2005 S.B. 343, A.L. 2007 H.B. 741, A.L. 2013 S.B. 20, 15 & 19)

Effective 3-29-13

CROSS REFERENCE:

Tax Credit Accountability Act of 2004, additional requirements, 135.800 to 135.830



Section 135.545 Tax credit for investing in the transportation development of a distressed community — approval of investment by economic development, credit carried forward, transfer of certificate of credit, maximum amount allowed.

Effective 28 Nov 2007, see footnote

Title X TAXATION AND REVENUE

135.545. Tax credit for investing in the transportation development of a distressed community — approval of investment by economic development, credit carried forward, transfer of certificate of credit, maximum amount allowed. — A taxpayer shall be allowed a credit for taxes paid pursuant to chapter 143, 147 or 148 in an amount equal to fifty percent of a qualified investment in transportation development for aviation, mass transportation, including parking facilities for users of mass transportation, railroads, ports, including parking facilities and limited access roads within ports, waterborne transportation, bicycle and pedestrian paths, or rolling stock located in a distressed community as defined in section 135.530, and which are part of a development plan approved by the appropriate local agency. If the department of economic development determines the investment has been so approved, the department shall grant the tax credit in order of date received. A taxpayer may carry forward any unused tax credit for up to ten years and may carry it back for the previous three years until such credit has been fully claimed. Certificates of tax credit issued in accordance with this section may be transferred, sold or assigned by notarized endorsement which names the transferee. The tax credits allowed pursuant to this section shall be for an amount of no more than ten million dollars for each year. This credit shall apply to returns filed for all taxable years beginning on or after January 1, 1999. Any unused portion of the tax credit authorized pursuant to this section shall be available for use in the future by those entities until fully claimed. For purposes of this section, a "taxpayer" shall include any charitable organization that is exempt from federal income tax and whose Missouri unrelated business taxable income, if any, would be subject to the state income tax imposed under chapter 143.

(L. 1998 H.B. 1656, A.L. 2007 1st Ex. Sess H.B. 1)

Effective 11-28-07

CROSS REFERENCE:

Tax Credit Accountability Act of 2004, additional requirements, 135.800 to 135.830



Section 135.546 Tax credits for investing in the transportation development of a distressed community prohibited, when.

Effective 28 Aug 2004

Title X TAXATION AND REVENUE

135.546. Tax credits for investing in the transportation development of a distressed community prohibited, when. — For all tax years beginning on or after January 1, 2005, no tax credits shall be approved, awarded, or issued to any person or entity claiming any tax credit under section 135.545; if an organization has been allocated credits for contribution-based credits prior to January 1, 2005, the organization may issue such credits prior to January 1, 2007, for qualified contributions.

(L. 2004 S.B. 1155)



Section 135.550 Definitions — tax credit, amount — limitations — director of social services determinations, classification of shelters — effective date.

Effective 28 Nov 2007, see footnote

Title X TAXATION AND REVENUE

135.550. Definitions — tax credit, amount — limitations — director of social services determinations, classification of shelters — effective date. — 1. As used in this section, the following terms shall mean:

(1) "Contribution", a donation of cash, stock, bonds or other marketable securities, or real property;

(2) "Shelter for victims of domestic violence", a facility located in this state which meets the definition of a shelter for victims of domestic violence pursuant to section 455.200 and which meets the requirements of section 455.220;

(3) "State tax liability", in the case of a business taxpayer, any liability incurred by such taxpayer pursuant to the provisions of chapter 143, chapter 147, chapter 148, and chapter 153, exclusive of the provisions relating to the withholding of tax as provided for in sections 143.191 to 143.265 and related provisions, and in the case of an individual taxpayer, any liability incurred by such taxpayer pursuant to the provisions of chapter 143;

(4) "Taxpayer", a person, firm, a partner in a firm, corporation or a shareholder in an S corporation doing business in the state of Missouri and subject to the state income tax imposed by the provisions of chapter 143, or a corporation subject to the annual corporation franchise tax imposed by the provisions of chapter 147, including any charitable organization which is exempt from federal income tax and whose Missouri unrelated business taxable income, if any, would be subject to the state income tax imposed under chapter 143, or an insurance company paying an annual tax on its gross premium receipts in this state, or other financial institution paying taxes to the state of Missouri or any political subdivision of this state pursuant to the provisions of chapter 148, or an express company which pays an annual tax on its gross receipts in this state pursuant to chapter 153, or an individual subject to the state income tax imposed by the provisions of chapter 143.

2. A taxpayer shall be allowed to claim a tax credit against the taxpayer's state tax liability, in an amount equal to fifty percent of the amount such taxpayer contributed to a shelter for victims of domestic violence.

3. The amount of the tax credit claimed shall not exceed the amount of the taxpayer's state tax liability for the taxable year that the credit is claimed, and such taxpayer shall not be allowed to claim a tax credit in excess of fifty thousand dollars per taxable year. However, any tax credit that cannot be claimed in the taxable year the contribution was made may be carried over to the next four succeeding taxable years until the full credit has been claimed.

4. Except for any excess credit which is carried over pursuant to subsection 3 of this section, a taxpayer shall not be allowed to claim a tax credit unless the total amount of such taxpayer's contribution or contributions to a shelter or shelters for victims of domestic violence in such taxpayer's taxable year has a value of at least one hundred dollars.

5. The director of the department of social services shall determine, at least annually, which facilities in this state may be classified as shelters for victims of domestic violence. The director of the department of social services may require of a facility seeking to be classified as a shelter for victims of domestic violence whatever information is reasonably necessary to make such a determination. The director of the department of social services shall classify a facility as a shelter for victims of domestic violence if such facility meets the definition set forth in subsection 1 of this section.

6. The director of the department of social services shall establish a procedure by which a taxpayer can determine if a facility has been classified as a shelter for victims of domestic violence, and by which such taxpayer can then contribute to such shelter for victims of domestic violence and claim a tax credit. Shelters for victims of domestic violence shall be permitted to decline a contribution from a taxpayer. The cumulative amount of tax credits which may be claimed by all the taxpayers contributing to shelters for victims of domestic violence in any one fiscal year shall not exceed two million dollars.

7. The director of the department of social services shall establish a procedure by which, from the beginning of the fiscal year until some point in time later in the fiscal year to be determined by the director of the department of social services, the cumulative amount of tax credits are equally apportioned among all facilities classified as shelters for victims of domestic violence. If a shelter for victims of domestic violence fails to use all, or some percentage to be determined by the director of the department of social services, of its apportioned tax credits during this predetermined period of time, the director of the department of social services may reapportion these unused tax credits to those shelters for victims of domestic violence that have used all, or some percentage to be determined by the director of the department of social services, of their apportioned tax credits during this predetermined period of time. The director of the department of social services may establish more than one period of time and reapportion more than once during each fiscal year. To the maximum extent possible, the director of the department of social services shall establish the procedure described in this subsection in such a manner as to ensure that taxpayers can claim all the tax credits possible up to the cumulative amount of tax credits available for the fiscal year.

8. This section shall become effective January 1, 2000, and shall apply to all tax years after December 31, 1999.

(L. 1997 H.B. 491, A.L. 1999 H.B. 548 merged with S.B. 159, A.L. 2006 S.B. 614, A.L. 2007 1st Ex. Sess H.B. 1)

Effective 11-28-07

CROSS REFERENCE:

Tax Credit Accountability Act of 2004, additional requirements, 135.800 to 135.830



Section 135.562 Principal dwellings, tax credit for renovations for disability access.

Effective 29 Mar 2013, see footnote

Title X TAXATION AND REVENUE

135.562. Principal dwellings, tax credit for renovations for disability access. — 1. If any taxpayer with a federal adjusted gross income of thirty thousand dollars or less incurs costs for the purpose of making all or any portion of such taxpayer's principal dwelling accessible to an individual with a disability who permanently resides with the taxpayer, such taxpayer shall receive a tax credit against such taxpayer's Missouri income tax liability in an amount equal to the lesser of one hundred percent of such costs or two thousand five hundred dollars per taxpayer, per tax year.

2. Any taxpayer with a federal adjusted gross income greater than thirty thousand dollars but less than sixty thousand dollars who incurs costs for the purpose of making all or any portion of such taxpayer's principal dwelling accessible to an individual with a disability who permanently resides with the taxpayer shall receive a tax credit against such taxpayer's Missouri income tax liability in an amount equal to the lesser of fifty percent of such costs or two thousand five hundred dollars per taxpayer per tax year. No taxpayer shall be eligible to receive tax credits under this section in any tax year immediately following a tax year in which such taxpayer received tax credits under the provisions of this section.

3. Tax credits issued pursuant to this section may be refundable in an amount not to exceed two thousand five hundred dollars per tax year.

4. Eligible costs for which the credit may be claimed include:

(1) Constructing entrance or exit ramps;

(2) Widening exterior or interior doorways;

(3) Widening hallways;

(4) Installing handrails or grab bars;

(5) Moving electrical outlets and switches;

(6) Installing stairway lifts;

(7) Installing or modifying fire alarms, smoke detectors, and other alerting systems;

(8) Modifying hardware of doors; or

(9) Modifying bathrooms.

5. The tax credits allowed, including the maximum amount that may be claimed, pursuant to this section shall be reduced by an amount sufficient to offset any amount of such costs a taxpayer has already deducted from such taxpayer's federal adjusted gross income or to the extent such taxpayer has applied any other state or federal income tax credit to such costs.

6. A taxpayer shall claim a credit allowed by this section in the same taxable year as the credit is issued, and at the time such taxpayer files his or her Missouri income tax return; provided that such return is timely filed.

7. The department may, in consultation with the department of social services, promulgate such rules or regulations as are necessary to administer the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2007, shall be invalid and void.

8. The provisions of this section shall apply to all tax years beginning on or after January 1, 2008.

9. The provisions of this section shall expire December 31, 2019, unless reauthorized by the general assembly. This section shall terminate on September first of the calendar year immediately following the calendar year in which the program authorized under this section is sunset. The provisions of this subsection shall not be construed to limit or in any way impair the department's ability to redeem tax credits authorized on or before the date the program authorized under this section expires or a taxpayer's ability to redeem such tax credits.

10. In no event shall the aggregate amount of all tax credits allowed pursuant to this section exceed one hundred thousand dollars in any given fiscal year. The tax credits issued pursuant to this section shall be on a first-come, first-served filing basis.

(L. 2007 H.B. 741, A.L. 2013 S.B. 20, 15 & 19)

Effective 3-29-13

Sunset date 12-31-19

Termination date 9-01-20



Section 135.575 Definitions — tax credit, amount — limitations — director of revenue, rules — sunset provision.

Effective 28 Aug 2007, see footnote

Title X TAXATION AND REVENUE

135.575. Definitions — tax credit, amount — limitations — director of revenue, rules — sunset provision. — 1. As used in this section, the following terms mean:

(1) "Missouri health care access fund", the fund created in section 191.1056;

(2) "Tax credit", a credit against the tax otherwise due under chapter 143, excluding withholding tax imposed by sections 143.191 to 143.265;

(3) "Taxpayer", any individual subject to the tax imposed in chapter 143, excluding withholding tax imposed by sections 143.191 to 143.265.

2. The provisions of this section shall be subject to section 33.282. For all taxable years beginning on or after January 1, 2007, a taxpayer shall be allowed a tax credit for donations in excess of one hundred dollars made to the Missouri health care access fund. The tax credit shall be subject to annual approval by the senate appropriations committee and the house budget committee. The tax credit amount shall be equal to one-half of the total donation made, but shall not exceed twenty-five thousand dollars per taxpayer claiming the credit. If the amount of the tax credit issued exceeds the amount of the taxpayer's state tax liability for the tax year for which the credit is claimed, the difference shall not be refundable but may be carried forward to any of the taxpayer's next four taxable years. No tax credit granted under this section shall be transferred, sold, or assigned. The cumulative amount of tax credits which may be issued under this section in any one fiscal year shall not exceed one million dollars.

3. The department of revenue may promulgate rules to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2007, shall be invalid and void.

4. Pursuant to section 23.253 of the Missouri sunset act:

(1) The provisions of the new program authorized under this section shall automatically sunset six years after August 28, 2007, unless reauthorized by an act of the general assembly; and

(2) If such program is reauthorized, the program authorized under this section shall automatically sunset twelve years after the effective date of the reauthorization of this section; and

(3) This section shall terminate on September first of the calendar year immediately following the calendar year in which the program authorized under this section is sunset.

(L. 2007 S.B. 577)

Sunset date 8-28-13

Termination date 9-01-14



Section 135.600 Definitions — tax credit, amount — limitations — director of social services determinations, classification of maternity homes — effective date — no new credits issued, when.

Effective 10 Oct 2014, see footnote

Title X TAXATION AND REVENUE

*135.600. Definitions — tax credit, amount — limitations — director of social services determinations, classification of maternity homes — effective date — no new credits issued, when. — 1. As used in this section, the following terms shall mean:

(1) "Contribution", a donation of cash, stock, bonds or other marketable securities, or real property;

(2) "Maternity home", a residential facility located in this state established for the purpose of providing housing and assistance to pregnant women who are carrying their pregnancies to term, and which is exempt from income taxation under the United States Internal Revenue Code;

(3) "State tax liability", in the case of a business taxpayer, any liability incurred by such taxpayer pursuant to the provisions of chapter 143, chapter 147, chapter 148, and chapter 153, exclusive of the provisions relating to the withholding of tax as provided for in sections 143.191 to 143.265, and related provisions, and in the case of an individual taxpayer, any liability incurred by such taxpayer pursuant to the provisions of chapter 143;

(4) "Taxpayer", a person, firm, a partner in a firm, corporation or a shareholder in an S corporation doing business in the state of Missouri and subject to the state income tax imposed by the provisions of chapter 143, including any charitable organization which is exempt from federal income tax and whose Missouri unrelated business taxable income, if any, would be subject to the state income tax imposed under chapter 143, or a corporation subject to the annual corporation franchise tax imposed by the provisions of chapter 147, or an insurance company paying an annual tax on its gross premium receipts in this state, or other financial institution paying taxes to the state of Missouri or any political subdivision of this state pursuant to the provisions of chapter 148, or an express company which pays an annual tax on its gross receipts in this state pursuant to chapter 153, or an individual subject to the state income tax imposed by the provisions of chapter 143.

2. A taxpayer shall be allowed to claim a tax credit against the taxpayer's state tax liability, in an amount equal to fifty percent of the amount such taxpayer contributed to a maternity home.

3. The amount of the tax credit claimed shall not exceed the amount of the taxpayer's state tax liability for the taxable year that the credit is claimed, and such taxpayer shall not be allowed to claim a tax credit in excess of fifty thousand dollars per taxable year. However, any tax credit that cannot be claimed in the taxable year the contribution was made may be carried over to the next four succeeding taxable years until the full credit has been claimed.

4. Except for any excess credit which is carried over pursuant to subsection 3 of this section, a taxpayer shall not be allowed to claim a tax credit unless the total amount of such taxpayer's contribution or contributions to a maternity home or homes in such taxpayer's taxable year has a value of at least one hundred dollars.

5. The director of the department of social services shall determine, at least annually, which facilities in this state may be classified as maternity homes. The director of the department of social services may require of a facility seeking to be classified as a maternity home whatever information is reasonably necessary to make such a determination. The director of the department of social services shall classify a facility as a maternity home if such facility meets the definition set forth in subsection 1 of this section.

6. The director of the department of social services shall establish a procedure by which a taxpayer can determine if a facility has been classified as a maternity home, and by which such taxpayer can then contribute to such maternity home and claim a tax credit. Maternity homes shall be permitted to decline a contribution from a taxpayer. The cumulative amount of tax credits which may be claimed by all the taxpayers contributing to maternity homes in any one fiscal year shall not exceed two million dollars for all fiscal years ending on or before June 30, 2014, and two million five hundred thousand dollars for all fiscal years beginning on or after July 1, 2014.

7. The director of the department of social services shall establish a procedure by which, from the beginning of the fiscal year until some point in time later in the fiscal year to be determined by the director of the department of social services, the cumulative amount of tax credits are equally apportioned among all facilities classified as maternity homes. If a maternity home fails to use all, or some percentage to be determined by the director of the department of social services, of its apportioned tax credits during this predetermined period of time, the director of the department of social services may reapportion these unused tax credits to those maternity homes that have used all, or some percentage to be determined by the director of the department of social services, of their apportioned tax credits during this predetermined period of time. The director of the department of social services may establish more than one period of time and reapportion more than once during each fiscal year. To the maximum extent possible, the director of the department of social services shall establish the procedure described in this subsection in such a manner as to ensure that taxpayers can claim all the tax credits possible up to the cumulative amount of tax credits available for the fiscal year.

8. This section shall become effective January 1, 2000, and shall apply to all tax years after December 31, 1999. No tax credits shall be issued under this section after June 30, 2020.

(L. 1997 H.B. 491, A.L. 1999 H.B. 548 merged with S.B. 159, A.L. 2007 1st Ex. Sess H.B. 1, A.L. 2014 H.B. 1132)

*Effective 10-10-14, see § 21.250. H.B. 1132 was vetoed July 9, 2014. The veto was overridden on September 10, 2014.

CROSS REFERENCE:

Tax Credit Accountability Act of 2004, additional requirements, 135.800 to 135.830



Section 135.630 Tax credit for contributions to pregnancy resource centers, definitions — amount — limitations — determination of qualifying centers — cumulative amount of credits — apportionment procedure, reapportionment of credits — identity of contributors provided to director, confidentiality — sunset provision.

Effective 10 Oct 2014, see footnote

Title X TAXATION AND REVENUE

*135.630. Tax credit for contributions to pregnancy resource centers, definitions — amount — limitations — determination of qualifying centers — cumulative amount of credits — apportionment procedure, reapportionment of credits — identity of contributors provided to director, confidentiality — sunset provision. — 1. As used in this section, the following terms mean:

(1) "Contribution", a donation of cash, stock, bonds, or other marketable securities, or real property;

(2) "Director", the director of the department of social services;

(3) "Pregnancy resource center", a nonresidential facility located in this state:

(a) Established and operating primarily to provide assistance to women with crisis pregnancies or unplanned pregnancies by offering pregnancy testing, counseling, emotional and material support, and other similar services to encourage and assist such women in carrying their pregnancies to term; and

(b) Where childbirths are not performed; and

(c) Which does not perform, induce, or refer for abortions and which does not hold itself out as performing, inducing, or referring for abortions; and

(d) Which provides direct client services at the facility, as opposed to merely providing counseling or referral services by telephone; and

(e) Which provides its services at no cost to its clients; and

(f) When providing medical services, such medical services must be performed in accordance with Missouri statute; and

(g) Which is exempt from income taxation pursuant to the Internal Revenue Code of 1986, as amended;

(4) "State tax liability", in the case of a business taxpayer, any liability incurred by such taxpayer pursuant to the provisions of chapters 143, 147, 148, and 153, excluding sections 143.191 to 143.265 and related provisions, and in the case of an individual taxpayer, any liability incurred by such taxpayer pursuant to the provisions of chapter 143, excluding sections 143.191 to 143.265 and related provisions;

(5) "Taxpayer", a person, firm, a partner in a firm, corporation, or a shareholder in an S corporation doing business in the state of Missouri and subject to the state income tax imposed by the provisions of chapter 143, or a corporation subject to the annual corporation franchise tax imposed by the provisions of chapter 147, or an insurance company paying an annual tax on its gross premium receipts in this state, or other financial institution paying taxes to the state of Missouri or any political subdivision of this state pursuant to the provisions of chapter 148, or an express company which pays an annual tax on its gross receipts in this state pursuant to chapter 153, or an individual subject to the state income tax imposed by the provisions of chapter 143, or any charitable organization which is exempt from federal income tax and whose Missouri unrelated business taxable income, if any, would be subject to the state income tax imposed under chapter 143.

2. (1) Beginning on March 29, 2013, any contribution to a pregnancy resource center made on or after January 1, 2013, shall be eligible for tax credits as provided by this section.

(2) For all tax years beginning on or after January 1, 2007, a taxpayer shall be allowed to claim a tax credit against the taxpayer's state tax liability in an amount equal to fifty percent of the amount such taxpayer contributed to a pregnancy resource center.

3. The amount of the tax credit claimed shall not exceed the amount of the taxpayer's state tax liability for the taxable year for which the credit is claimed, and such taxpayer shall not be allowed to claim a tax credit in excess of fifty thousand dollars per taxable year. However, any tax credit that cannot be claimed in the taxable year the contribution was made may be carried over to the next four succeeding taxable years until the full credit has been claimed.

4. Except for any excess credit which is carried over pursuant to subsection 3 of this section, a taxpayer shall not be allowed to claim a tax credit unless the total amount of such taxpayer's contribution or contributions to a pregnancy resource center or centers in such taxpayer's taxable year has a value of at least one hundred dollars.

5. The director shall determine, at least annually, which facilities in this state may be classified as pregnancy resource centers. The director may require of a facility seeking to be classified as a pregnancy resource center whatever information which is reasonably necessary to make such a determination. The director shall classify a facility as a pregnancy resource center if such facility meets the definition set forth in subsection 1 of this section.

6. The director shall establish a procedure by which a taxpayer can determine if a facility has been classified as a pregnancy resource center. Pregnancy resource centers shall be permitted to decline a contribution from a taxpayer. The cumulative amount of tax credits which may be claimed by all the taxpayers contributing to pregnancy resource centers in any one fiscal year shall not exceed two million dollars for all fiscal years ending on or before June 30, 2014, and two million five hundred thousand dollars for all fiscal years beginning on or after July 1, 2014. Tax credits shall be issued in the order contributions are received.

7. The director shall establish a procedure by which, from the beginning of the fiscal year until some point in time later in the fiscal year to be determined by the director, the cumulative amount of tax credits are equally apportioned among all facilities classified as pregnancy resource centers. If a pregnancy resource center fails to use all, or some percentage to be determined by the director, of its apportioned tax credits during this predetermined period of time, the director may reapportion these unused tax credits to those pregnancy resource centers that have used all, or some percentage to be determined by the director, of their apportioned tax credits during this predetermined period of time. The director may establish more than one period of time and reapportion more than once during each fiscal year. To the maximum extent possible, the director shall establish the procedure described in this subsection in such a manner as to ensure that taxpayers can claim all the tax credits possible up to the cumulative amount of tax credits available for the fiscal year.

8. Each pregnancy resource center shall provide information to the director concerning the identity of each taxpayer making a contribution to the pregnancy resource center who is claiming a tax credit pursuant to this section and the amount of the contribution. The director shall provide the information to the director of revenue. The director shall be subject to the confidentiality and penalty provisions of section 32.057 relating to the disclosure of tax information.

9. Pursuant to section 23.253 of the Missouri sunset act:

(1) The program authorized under this section shall be reauthorized as of March 29, 2013, and shall expire on December 31, 2019, unless reauthorized by the general assembly; and

(2) This section shall terminate on September first of the calendar year immediately following the calendar year in which a program authorized under this section is sunset; and

(3) The provisions of this subsection shall not be construed to limit or in any way impair the department's ability to issue tax credits authorized on or before the date the program authorized under this section expires or a taxpayer's ability to redeem such tax credits.

(L. 2006 H.B. 1485, A.L. 2007 1st Ex. Sess H.B. 1, A.L. 2013 S.B. 20, 15 & 19, A.L. 2014 H.B. 1132)

*Effective 10-10-14, see § 21.250. H.B. 1132 was vetoed July 9, 2014. The veto was overridden on September 10, 2014.

Sunset date 12-31-19

Termination date 9-01-20



Section 135.647 Donated food tax credit — definitions — amount — procedure to claim the credit — rulemaking authority — sunset provision.

Effective 10 Oct 2014, see footnote

Title X TAXATION AND REVENUE

*135.647. Donated food tax credit — definitions — amount — procedure to claim the credit — rulemaking authority — sunset provision. — 1. As used in this section, the following terms shall mean:

(1) "Local food pantry", any food pantry that is:

(a) Exempt from taxation under section 501(c)(3) of the Internal Revenue Code of 1986, as amended; and

(b) Distributing emergency food supplies to Missouri low-income people who would otherwise not have access to food supplies in the area in which the taxpayer claiming the tax credit under this section resides;

(2) "Taxpayer", an individual, a firm, a partner in a firm, corporation, or a shareholder in an S corporation doing business in this state and subject to the state income tax imposed by chapter 143, excluding withholding tax imposed by sections 143.191 to 143.265.

2. (1) Beginning on March 29, 2013, any donation of cash or food made on or after January 1, 2013, shall be eligible for tax credits as provided by this section.

(2) For all tax years beginning on or after January 1, 2007, any taxpayer who donates cash or food, unless such food is donated after the food's expiration date, to any local food pantry shall be allowed a credit against the tax otherwise due under chapter 143, excluding withholding tax imposed by sections 143.191 to 143.265, in an amount equal to fifty percent of the value of the donations made to the extent such amounts that have been subtracted from federal adjusted gross income or federal taxable income are added back in the determination of Missouri adjusted gross income or Missouri taxable income before the credit can be claimed. Each taxpayer claiming a tax credit under this section shall file an affidavit with the income tax return verifying the amount of their contributions. The amount of the tax credit claimed shall not exceed the amount of the taxpayer's state tax liability for the tax year that the credit is claimed, and shall not exceed two thousand five hundred dollars per taxpayer claiming the credit. Any amount of credit that the taxpayer is prohibited by this section from claiming in a tax year shall not be refundable, but may be carried forward to any of the taxpayer's three subsequent taxable years. No tax credit granted under this section shall be transferred, sold, or assigned. No taxpayer shall be eligible to receive a credit pursuant to this section if such taxpayer employs persons who are not authorized to work in the United States under federal law.

3. The cumulative amount of tax credits under this section which may be allocated to all taxpayers contributing to a local food pantry in any one fiscal year shall not exceed one million seven hundred fifty thousand dollars. The director of revenue shall establish a procedure by which the cumulative amount of tax credits is apportioned among all taxpayers claiming the credit by April fifteenth of the fiscal year in which the tax credit is claimed. To the maximum extent possible, the director of revenue shall establish the procedure described in this subsection in such a manner as to ensure that taxpayers can claim all the tax credits possible up to the cumulative amount of tax credits available for the fiscal year.

4. Any local food pantry may accept or reject any donation of food made under this section for any reason. For purposes of this section, any donations of food accepted by a local food pantry shall be valued at fair market value, or at wholesale value if the taxpayer making the donation of food is a retail grocery store, food broker, wholesaler, or restaurant.

5. The department of revenue shall promulgate rules to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2007, shall be invalid and void.

6. Under section 23.253 of the Missouri sunset act:

(1) The program authorized under this section shall be reauthorized as of March 29, 2013, and shall expire on December 31, 2019, unless reauthorized by the general assembly; and

(2) This section shall terminate on September first of the calendar year immediately following the calendar year in which the program authorized under this section is sunset; and

(3) The provisions of this subsection shall not be construed to limit or in any way impair the department's ability to redeem tax credits authorized on or before the date the program authorized under this section expires or a taxpayer's ability to redeem such tax credits.

(L. 2007 H.B. 453, A.L. 2013 S.B. 20, 15 & 19, A.L. 2014 H.B. 1132)

*Effective 10-10-14, see § 21.250. H.B. 1132 was vetoed July 9, 2014. The veto was overridden on September 10, 2014.

Sunset date 12-31-19

Termination date 9-01-20



Section 135.679 Citation — definitions — tax credit, amount, claim procedure — rulemaking authority.

Effective 28 Aug 2016

Title X TAXATION AND REVENUE

135.679. Citation — definitions — tax credit, amount, claim procedure — rulemaking authority. — 1. This section shall be known and may be cited as the “Qualified Beef Tax Credit Act”.

2. As used in this section, the following terms mean:

(1) “Agricultural property”, any real and personal property, including but not limited to buildings, structures, improvements, equipment, and livestock, that is used in or is to be used in this state by residents of this state for:

(a) The operation of a farm or ranch; and

(b) Grazing, feeding, or the care of livestock;

(2) “Authority”, the agricultural and small business development authority established in chapter 348;

(3) “Backgrounded”, any additional weight at the time of the first qualifying sale, before being finished, above the established baseline weight;

(4) “Baseline weight”, the average weight in the immediate past two years of all beef animals sold that are thirty months of age or younger, categorized by sex. Baseline weight for qualified beef animals that are physically out-of-state but whose ownership is retained by a resident of this state shall be established by the average transfer weight in the immediate past two years of all beef animals that are thirty months of age or younger and that are transferred out-of-state but whose ownership is retained by a resident of this state, categorized by sex. The established baseline weight shall be effective for a period of three years. If the taxpayer is a qualifying beef animal producer with fewer than two years of production, the baseline weight shall be established by the available average weight in the immediate past year of all beef animals sold that are thirty months of age or younger, categorized by sex. If the qualifying beef animal producer has no previous production, the baseline weight shall be established by the authority;

(5) “Finished”, the period from backgrounded to harvest;

(6) “Qualifying beef animal”, any beef animal that is certified by the authority, that was born in this state after August 28, 2008, that was raised and backgrounded or finished in this state by the taxpayer, excluding any beef animal more than thirty months of age as verified by certified written birth records;

(7) “Qualifying sale”, the first time a qualifying beef animal is sold in this state after the qualifying beef animal is backgrounded, and a subsequent sale if the weight of the qualifying beef animal at the time of the subsequent sale is greater than the weight of the qualifying beef animal at the time of the first qualifying sale of such beef animal;

(8) “Tax credit”, a credit against the tax otherwise due under chapter 143, excluding withholding tax imposed by sections 143.191 to 143.265, or otherwise due under chapter 147;

(9) “Taxpayer”, any individual or entity who:

(a) Is subject to the tax imposed in chapter 143, excluding withholding tax imposed by sections 143.191 to 143.265, or the tax imposed in chapter 147;

(b) In the case of an individual, is a resident of this state as verified by a 911 address or in the absence of a 911 system, a physical address; and

(c) Owns or rents agricultural property and principal place of business is located in this state.

3. (1) For all tax years beginning on or after January 1, 2009, but ending on or before December 31, 2021, a taxpayer shall be allowed a tax credit for the first qualifying sale and for a subsequent qualifying sale of all qualifying beef animals.

(2) The tax credit amount for the first qualifying sale shall be ten cents per pound for qualifying sale weights under six hundred pounds and twenty-five cents per pound for qualifying sale weights of six hundred pounds or greater, shall be based on the backgrounded weight of all qualifying beef animals at the time of the first qualifying sale, and shall be calculated as follows:

(a) If the qualifying sale weight is under six hundred pounds, the qualifying sale weight minus the baseline weight multiplied by ten cents, as long as the qualifying sale weight is equal to or greater than one hundred pounds above the baseline weight; or

(b) If the qualifying sale weight is six hundred pounds or greater, the qualifying sale weight minus the baseline weight multiplied by twenty-five cents, as long as the qualifying sale weight is equal to or greater than one hundred pounds above the baseline weight.

(3) The tax credit amount for each subsequent qualifying sale shall be ten cents per pound for qualifying sale weights under six hundred pounds and twenty-five cents per pound for qualifying sale weights of six hundred pounds or greater, shall be based on the backgrounded weight of all qualifying beef animals at the time of the subsequent qualifying sale, and shall be calculated as follows:

(a) If the qualifying sale weight is under six hundred pounds, the qualifying sale weight minus the baseline weight multiplied by ten cents, as long as the qualifying sale weight is equal to or greater than one hundred pounds above the baseline weight; or

(b) If the qualifying sale weight is six hundred pounds or greater, the qualifying sale weight minus the baseline weight multiplied by twenty-five cents, as long as the qualifying sale weight is equal to or greater than one hundred pounds above the baseline weight.

­­

­

4. The amount of the tax credit claimed shall not exceed the amount of the taxpayer’s state tax liability for the tax year for which the credit is claimed. No tax credit claimed under this section shall be refundable. The tax credit shall be claimed in the tax year in which the qualifying sale of the qualifying beef occurred, but any amount of credit that the taxpayer is prohibited by this section from claiming in a tax year may be carried forward to any of the taxpayer’s four subsequent tax years. The total amount of tax credits that any taxpayer may claim shall not exceed fifteen thousand dollars per year. No taxpayer shall be allowed to claim tax credits under this section for more than three years. The amount of tax credits that may be issued to all eligible applicants claiming tax credits authorized in this section and section 135.686 in a calendar year shall not exceed two million dollars. Tax credits shall be issued on an as-received application basis until the calendar year limit is reached. Any credits not issued in any calendar year shall expire and shall not be issued in any subsequent years.

5. To claim the tax credit allowed under this section, the taxpayer shall submit to the authority an application for the tax credit on a form provided by the authority and any application fee imposed by the authority. The application shall be filed with the authority at the end of each calendar year in which a qualified sale was made and for which a tax credit is claimed under this section. The application shall include any certified documentation and information required by the authority. All required information obtained by the authority shall be confidential and not disclosed except by court order, subpoena, or as otherwise provided by law. If the taxpayer and the qualified sale meet all criteria required by this section and approval is granted by the authority, the authority shall issue a tax credit certificate in the appropriate amount. Tax credit certificates issued under this section may be assigned, transferred, sold, or otherwise conveyed, and the new owner of the tax credit certificate shall have the same rights in the tax credit as the original taxpayer. Whenever a tax credit certificate is assigned, transferred, sold or otherwise conveyed, a notarized endorsement shall be filed with the authority specifying the name and address of the new owner of the tax credit certificate or the value of the tax credit.

6. Any information provided under this section shall be confidential information, to be shared with no one except state and federal animal health officials, except as provided in subsection 5 of this section.

7. The authority shall, at least annually, submit a report to the Missouri general assembly reviewing the costs and benefits of the program established under this section.

8. The authority may promulgate rules to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2007, shall be invalid and void.

9. This section shall not be subject to the Missouri sunset act, sections 23.250 to 23.298.

(L. 2007 1st Ex. Sess H.B. 1, A.L. 2016 S.B. 665)



Section 135.680 Definitions — tax credit, amount — recapture, when — rulemaking authority — reauthorization procedure — sunset provision.

Effective 04 Jun 2009, see footnote

Title X TAXATION AND REVENUE

135.680. Definitions — tax credit, amount — recapture, when — rulemaking authority — reauthorization procedure — sunset provision. — 1. As used in this section, the following terms shall mean:

(1) "Adjusted purchase price", the product of:

(a) The amount paid to the issuer of a qualified equity investment for such qualified equity investment; and

(b) The following fraction:

a. The numerator shall be the dollar amount of qualified low-income community investments held by the issuer in this state as of the credit allowance date during the applicable tax year; and

b. The denominator shall be the total dollar amount of qualified low-income community investments held by the issuer in all states as of the credit allowance date during the applicable tax year;

c. For purposes of calculating the amount of qualified low-income community investments held by an issuer, an investment shall be considered held by an issuer even if the investment has been sold or repaid; provided that the issuer reinvests an amount equal to the capital returned to or recovered by the issuer from the original investment, exclusive of any profits realized, in another qualified low-income community investment within twelve months of the receipt of such capital. An issuer shall not be required to reinvest capital returned from qualified low-income community investments after the sixth anniversary of the issuance of the qualified equity investment, the proceeds of which were used to make the qualified low-income community investment, and the qualified low-income community investment shall be considered held by the issuer through the seventh anniversary of the qualified equity investment's issuance;

(2) "Applicable percentage", zero percent for each of the first two credit allowance dates, seven percent for the third credit allowance date, and eight percent for the next four credit allowance dates;

(3) "Credit allowance date", with respect to any qualified equity investment:

(a) The date on which such investment is initially made; and

(b) Each of the six anniversary dates of such date thereafter;

(4) "Long-term debt security", any debt instrument issued by a qualified community development entity, at par value or a premium, with an original maturity date of at least seven years from the date of its issuance, with no acceleration of repayment, amortization, or prepayment features prior to its original maturity date, and with no distribution, payment, or interest features related to the profitability of the qualified community development entity or the performance of the qualified community development entity's investment portfolio. The foregoing shall in no way limit the holder's ability to accelerate payments on the debt instrument in situations where the issuer has defaulted on covenants designed to ensure compliance with this section or Section 45D of the Internal Revenue Code of 1986, as amended;

(5) "Qualified active low-income community business", the meaning given such term in Section 45D of the Internal Revenue Code of 1986, as amended; provided that any business that derives or projects to derive fifteen percent or more of its annual revenue from the rental or sale of real estate shall not be considered to be a qualified active low-income community business;

(6) "Qualified community development entity", the meaning given such term in Section 45D of the Internal Revenue Code of 1986, as amended; provided that such entity has entered into an allocation agreement with the Community Development Financial Institutions Fund of the U.S. Treasury Department with respect to credits authorized by Section 45D of the Internal Revenue Code of 1986, as amended, which includes the state of Missouri within the service area set forth in such allocation agreement;

(7) "Qualified equity investment", any equity investment in, or long-term debt security issued by, a qualified community development entity that:

(a) Is acquired after September 4, 2007, at its original issuance solely in exchange for cash;

(b) Has at least eighty-five percent of its cash purchase price used by the issuer to make qualified low-income community investments; and

(c) Is designated by the issuer as a qualified equity investment under this subdivision and is certified by the department of economic development as not exceeding the limitation contained in subsection 2 of this section. This term shall include any qualified equity investment that does not meet the provisions of paragraph (a) of this subdivision if such investment was a qualified equity investment in the hands of a prior holder;

(8) "Qualified low-income community investment", any capital or equity investment in, or loan to, any qualified active low-income community business. With respect to any one qualified active low-income community business, the maximum amount of qualified low-income community investments made in such business, on a collective basis with all of its affiliates, that may be used from the calculation of any numerator described in subparagraph a. of paragraph (b) of subdivision (1) of this subsection shall be ten million dollars whether issued to one or several qualified community development entities;

(9) "Tax credit", a credit against the tax otherwise due under chapter 143, excluding withholding tax imposed in sections 143.191 to 143.265, or otherwise due under section 375.916 or chapter 147, 148, or 153;

(10) "Taxpayer", any individual or entity subject to the tax imposed in chapter 143, excluding withholding tax imposed in sections 143.191 to 143.265, or the tax imposed in section 375.916 or chapter 147, 148, or 153.

2. A taxpayer that makes a qualified equity investment earns a vested right to tax credits under this section. On each credit allowance date of such qualified equity investment the taxpayer, or subsequent holder of the qualified equity investment, shall be entitled to a tax credit during the taxable year including such credit allowance date. The tax credit amount shall be equal to the applicable percentage of the adjusted purchase price paid to the issuer of such qualified equity investment. The amount of the tax credit claimed shall not exceed the amount of the taxpayer's state tax liability for the tax year for which the tax credit is claimed. No tax credit claimed under this section shall be refundable or transferable. Tax credits earned by a partnership, limited liability company, S-corporation, or other pass-through entity may be allocated to the partners, members, or shareholders of such entity for their direct use in accordance with the provisions of any agreement among such partners, members, or shareholders. Any amount of tax credit that the taxpayer is prohibited by this section from claiming in a taxable year may be carried forward to any of the taxpayer's five subsequent taxable years. The department of economic development shall limit the monetary amount of qualified equity investments permitted under this section to a level necessary to limit tax credit utilization at no more than twenty-five million dollars of tax credits in any fiscal year. Such limitation on qualified equity investments shall be based on the anticipated utilization of credits without regard to the potential for taxpayers to carry forward tax credits to later tax years.

3. The issuer of the qualified equity investment shall certify to the department of economic development the anticipated dollar amount of such investments to be made in this state during the first twelve-month period following the initial credit allowance date. If on the second credit allowance date, the actual dollar amount of such investments is different than the amount estimated, the department of economic development shall adjust the credits arising on the second allowance date to account for such difference.

4. The department of economic development shall recapture the tax credit allowed under this section with respect to such qualified equity investment under this section if:

(1) Any amount of the federal tax credit available with respect to a qualified equity investment that is eligible for a tax credit under this section is recaptured under Section 45D of the Internal Revenue Code of 1986, as amended; or

(2) The issuer redeems or makes principal repayment with respect to a qualified equity investment prior to the seventh anniversary of the issuance of such qualified equity investment. Any tax credit that is subject to recapture shall be recaptured from the taxpayer that claimed the tax credit on a return.

5. The department of economic development shall promulgate rules to implement the provisions of this section, including recapture provisions on a scaled proportional basis, and to administer the allocation of tax credits issued for qualified equity investments, which shall be conducted on a first-come, first-serve basis. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after September 4, 2007, shall be invalid and void.

6. For fiscal years following fiscal year 2010, qualified equity investments shall not be made under this section unless reauthorization is made pursuant to this subsection. For all fiscal years following fiscal year 2010, unless the general assembly adopts a concurrent resolution granting authority to the department of economic development to approve qualified equity investments for the Missouri new markets development program and clearly describing the amount of tax credits available for the next fiscal year, or otherwise complies with the provisions of this subsection, no qualified equity investments may be permitted to be made under this section. The amount of available tax credits contained in such a resolution shall not exceed the limitation provided under subsection 2 of this section. In any year in which the provisions of this section shall sunset pursuant to subsection 7 of this section, reauthorization shall be made by general law and not by concurrent resolution. Nothing in this subsection shall preclude a taxpayer who makes a qualified equity investment prior to the expiration of authority to make qualified equity investments from claiming tax credits relating to such qualified equity investment for each applicable credit allowance date.

7. Under section 23.253 of the Missouri sunset act:

(1) The provisions of the new program authorized under this section shall automatically sunset six years after September 4, 2007, unless reauthorized by an act of the general assembly; and

(2) If such program is reauthorized, the program authorized under this section shall automatically sunset twelve years after the effective date of the reauthorization of this section; and

(3) This section shall terminate on September first of the calendar year immediately following the calendar year in which the program authorized under this section is sunset. However, nothing in this subsection shall preclude a taxpayer who makes a qualified equity investment prior to sunset of this section under the provisions of section 23.253 from claiming tax credits relating to such qualified equity investment for each credit allowance date.

(L. 2007 1st Ex. Sess H.B. 1, A.L. 2009 H.B. 191)

Effective 6-04-09

Sunset date 9-04-13

Termination date 9-01-14



Section 135.682 Letter rulings to be issued, procedure — letter rulings closed records.

Effective 28 Aug 2008

Title X TAXATION AND REVENUE

135.682. Letter rulings to be issued, procedure — letter rulings closed records. — 1. The director of the department of economic development or the director's designee shall issue letter rulings regarding the tax credit program authorized under section 135.680, subject to the terms and conditions set forth in this section. The director of the department of economic development may impose additional terms and conditions consistent with this section to requests for letter rulings by regulation promulgated under chapter 536. For the purposes of this section, the term "letter ruling" means a written interpretation of law to a specific set of facts provided by the applicant requesting a letter ruling.

2. The director or director's designee shall respond to a request for a letter ruling within sixty days of receipt of such request. The applicant may provide a draft letter ruling for the department's consideration. The applicant may withdraw the request for a letter ruling, in writing, prior to the issuance of the letter ruling. The director or the director's designee may refuse to issue a letter ruling for good cause, but must list the specific reasons for refusing to issue the letter ruling. Good cause includes, but is not limited to:

(1) The applicant requests the director to determine whether a statute is constitutional or a regulation is lawful;

(2) The request involves a hypothetical situation or alternative plans;

(3) The facts or issues presented in the request are unclear, overbroad, insufficient, or otherwise inappropriate as a basis upon which to issue a letter ruling; and

(4) The issue is currently being considered in a rulemaking procedure, contested case, or other agency or judicial proceeding that may definitely resolve the issue.

3. Letter rulings shall bind the director and the director's agents and their successors until such time as the taxpayer or its shareholders, members, or partners, as applicable, claim all of such tax credits on a Missouri tax return, subject to the terms and conditions set forth in properly published regulations. The letter ruling shall apply only to the applicant.

4. Letter rulings issued under the authority of this section shall not be a rule as defined in section 536.010 in that it is an interpretation issued by the department with respect to a specific set of facts and intended to apply only to that specific set of facts, and therefore shall not be subject to the rulemaking requirements of chapter 536.

5. Information in letter ruling requests as described in section 620.014 shall be closed to the public. Copies of letter rulings shall be available to the public provided that the applicant identifying information and otherwise protected information is redacted from the letter ruling as provided in subsection 1 of section 610.024.

(L. 2008 H.B. 2058 merged with S.B. 718)



Section 135.686 Citation — definitions — tax credit, amount, claim procedure — rulemaking authority.

Effective 28 Aug 2016

Title X TAXATION AND REVENUE

135.686. Citation — definitions — tax credit, amount, claim procedure — rulemaking authority. — 1. This section shall be known and may be cited as the "Meat Processing Facility Investment Tax Credit Act".

2. As used in this section, the following terms mean:

(1) “Authority”, the agricultural and small business development authority established in chapter 348;

(2) "Meat processing facility", any commercial plant, as defined under section 265.300, at which livestock are slaughtered or at which meat or meat products are processed for sale commercially and for human consumption;

(3) "Meat processing modernization or expansion", constructing, improving, or acquiring buildings or facilities, or acquiring equipment for meat processing including the following, if used exclusively for meat processing and if acquired and placed in service in this state during tax years beginning on or after January 1, 2017, but ending on or before December 31, 2021:

(a) Building construction including livestock handling, product intake, storage, and warehouse facilities;

(b) Building additions;

(c) Upgrades to utilities including water, electric, heat, refrigeration, freezing, and waste facilities;

(d) Livestock intake and storage equipment;

(e) Processing and manufacturing equipment including cutting equipment, mixers, grinders, sausage stuffers, meat smokers, curing equipment, cooking equipment, pipes, motors, pumps, and valves;

(f) Packaging and handling equipment including sealing, bagging, boxing, labeling, conveying, and product movement equipment;

(g) Warehouse equipment including storage and curing racks;

(h) Waste treatment and waste management equipment including tanks, blowers, separators, dryers, digesters, and equipment that uses waste to produce energy, fuel, or industrial products;

(i) Computer software and hardware used for managing the claimant's meat processing operation including software and hardware related to logistics, inventory management, production plant controls, and temperature monitoring controls; and

(j) Construction or expansion of retail facilities or the purchase or upgrade of retail equipment for the commercial sale of meat products if the retail facility is located at the same location as the meat processing facility;

(4) “Tax credit”, a credit against the tax otherwise due under chapter 143, excluding withholding tax imposed under sections 143.191 to 143.265, or otherwise due under chapter 147;

(5) “Taxpayer”, any individual or entity who:

(a) Is subject to the tax imposed under chapter 143, excluding withholding tax imposed under sections 143.191 to 143.265, or the tax imposed under chapter 147;

(b) In the case of an individual, is a resident of this state as verified by a 911 address or, in the absence of a 911 system, a physical address; and

(c) Owns a meat processing facility located in this state;

(6) "Used exclusively", used to the exclusion of all other uses except for use not exceeding five percent of total use.

3. For all tax years beginning on or after January 1, 2017, but ending on or before December 31, 2021, a taxpayer shall be allowed a tax credit for meat processing modernization or expansion related to the taxpayer's meat processing facility. The tax credit amount shall be equal to twenty-five percent of the amount the taxpayer paid in the tax year for meat processing modernization or expansion.

4. The amount of the tax credit claimed shall not exceed the amount of the taxpayer's state tax liability for the tax year for which the credit is claimed. No tax credit claimed under this section shall be refundable. The tax credit shall be claimed in the tax year in which the meat processing modernization or expansion expenses were paid, but any amount of credit that the taxpayer is prohibited by this section from claiming in a tax year may be carried forward to any of the taxpayer's four subsequent tax years. The total amount of tax credits that any taxpayer may claim shall not exceed seventy-five thousand dollars per year. If two or more persons own and operate the meat processing facility, each person may claim a credit under this section in proportion to his or her ownership interest; except that, the aggregate amount of the credits claimed by all persons who own and operate the meat processing facility shall not exceed seventy-five thousand dollars per year. The amount of tax credits authorized in this section and section 135.679 in a calendar year shall not exceed two million dollars. Tax credits shall be issued on an as-received application basis until the calendar year limit is reached. Any credits not issued in any calendar year shall expire and shall not be issued in any subsequent year.

5. To claim the tax credit allowed under this section, the taxpayer shall submit to the authority an application for the tax credit on a form provided by the authority and any application fee imposed by the authority. The application shall be filed with the authority at the end of each calendar year in which a meat processing modernization or expansion project was completed and for which a tax credit is claimed under this section. The application shall include any certified documentation, proof of meat processing modernization or expansion, and any other information required by the authority. All required information obtained by the authority shall be confidential and not disclosed except by court order, subpoena, or as otherwise provided by law. If the taxpayer and the meat processing modernization or expansion meet all criteria required by this section and approval is granted by the authority, the authority shall issue a tax credit certificate in the appropriate amount. Tax credit certificates issued under this section may be assigned, transferred, sold, or otherwise conveyed, and the new owner of the tax credit certificate shall have the same rights in the tax credit as the original taxpayer. If a tax credit certificate is assigned, transferred, sold, or otherwise conveyed, a notarized endorsement shall be filed with the authority specifying the name and address of the new owner of the tax credit certificate and the value of the tax credit.

6. Any information provided under this section shall be confidential information, to be shared with no one except state and federal animal health officials, except as provided in subsection 5 of this section.

7. The authority shall promulgate rules establishing a process for verifying that a facility’s modernization or expansion for which tax credits were allowed under this section has in fact expanded the facility’s production within three years of the issuance of the tax credit and if not, the authority shall promulgate through rulemaking a process by which the taxpayer shall repay the authority an amount equal to that of the tax credit allowed.

8. The authority shall, at least annually, submit a report to the Missouri general assembly reviewing the costs and benefits of the program established under this section.

9. The authority may promulgate rules to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2016, shall be invalid and void.

10. This section shall not be subject to the Missouri sunset act, sections 23.250 to 23.298.

(L. 2016 S.B. 665)



Section 135.700 Tax credit for grape and wine producers.

Effective 28 Aug 1998

Title X TAXATION AND REVENUE

135.700. Tax credit for grape and wine producers. — For all tax years beginning on or after January 1, 1999, a grape grower or wine producer shall be allowed a tax credit against the state tax liability incurred pursuant to chapter 143, exclusive of the provisions relating to the withholding of tax as provided in sections 143.191 to 143.265, in an amount equal to twenty-five percent of the purchase price of all new equipment and materials used directly in the growing of grapes or the production of wine in the state. Each grower or producer shall apply to the department of economic development and specify the total amount of such new equipment and materials purchased during the calendar year. The department of economic development shall certify to the department of revenue the amount of such tax credit to which a grape grower or wine producer is entitled pursuant to this section. The provisions of this section notwithstanding, a grower or producer may only apply for and receive the credit authorized by this section for five tax periods.

(L. 1998 S.B. 827 § 3)

CROSS REFERENCE:

Tax Credit Accountability Act of 2004, additional requirements, 135.800 to 135.830



Section 135.710 Tax credit authorized, procedure — director of revenue duties — rulemaking authority — sunset provision.

Effective 28 Aug 2014, see footnote

Title X TAXATION AND REVENUE

135.710. Tax credit authorized, procedure — director of revenue duties — rulemaking authority — sunset provision. — 1. As used in this section, the following terms mean:

(1) "Alternative fuel vehicle refueling property", property in this state owned by an eligible applicant and used for storing alternative fuels and for dispensing such alternative fuels into fuel tanks of motor vehicles owned by such eligible applicant or private citizens;

(2) "Alternative fuels", any motor fuel at least seventy percent of the volume of which consists of one or more of the following:

(a) Ethanol;

(b) Natural gas;

(c) Compressed natural gas, or CNG;

(d) Liquified natural gas, or LNG;

(e) Liquified petroleum gas, or LP gas, propane, or autogas;

(f) Any mixture of biodiesel and diesel fuel, without regard to any use of kerosene;

(g) Hydrogen;

(3) "Department", the department of economic development;

(4) "Electric vehicle recharging property", property in this state owned by an eligible applicant and used for recharging electric motor vehicles owned by such eligible applicant or private citizens;

(5) "Eligible applicant", a business entity or private citizen that is the owner of an electric vehicle recharging property or an alternative fuel vehicle refueling property;

(6) "Qualified Missouri contractor", a contractor whose principal place of business is located in Missouri and has been located in Missouri for a period of not less than five years;

(7) "Qualified property", an electric vehicle recharging property or an alternative fuel vehicle refueling property which, if constructed after August 28, 2014, was constructed with at least fifty-one percent of the costs being paid to qualified Missouri contractors for the:

(a) Fabrication of premanufactured equipment or process piping used in the construction of such facility;

(b) Construction of such facility; and

(c) General maintenance of such facility during the time period in which such facility receives any tax credit under this section.

­­

­

2. For all tax years beginning on or after January 1, 2015, but before January 1, 2018, any eligible applicant who installs and operates a qualified property shall be allowed a credit against the tax otherwise due under chapter 143, excluding withholding tax imposed by sections 143.191 to 143.265, or due under chapter 147 or chapter 148 for any tax year in which the applicant is constructing the qualified property. The credit allowed in this section per eligible applicant who is a private citizen shall not exceed fifteen hundred dollars or per eligible applicant that is a business entity shall not exceed the lesser of twenty thousand dollars or twenty percent of the total costs directly associated with the purchase and installation of any alternative fuel storage and dispensing equipment or any recharging equipment on any qualified property, which shall not include the following:

(1) Costs associated with the purchase of land upon which to place a qualified property;

(2) Costs associated with the purchase of an existing qualified property; or

(3) Costs for the construction or purchase of any structure.

3. Tax credits allowed by this section shall be claimed by the eligible applicant at the time such applicant files a return for the tax year in which the storage and dispensing or recharging facilities were placed in service at a qualified property, and shall be applied against the income tax liability imposed by chapter 143, chapter 147, or chapter 148 after all other credits provided by law have been applied. The cumulative amount of tax credits which may be claimed by eligible applicants claiming all credits authorized in this section shall not exceed one million dollars in any calendar year, subject to appropriations.

4. If the amount of the tax credit exceeds the eligible applicant's tax liability, the difference shall not be refundable. Any amount of credit that an eligible applicant is prohibited by this section from claiming in a taxable year may be carried forward to any of such applicant's two subsequent taxable years. Tax credits allowed under this section may be assigned, transferred, sold, or otherwise conveyed.

5. Any qualified property, for which an eligible applicant receives tax credits under this section, which ceases to sell alternative fuel or recharge electric vehicles shall cause the forfeiture of such eligible applicant's tax credits provided under this section for the taxable year in which the qualified property ceased to sell alternative fuel or recharge electric vehicles and for future taxable years with no recapture of tax credits obtained by an eligible applicant with respect to such applicant's tax years which ended before the sale of alternative fuel or recharging of electric vehicles ceased.

6. The director of revenue shall establish the procedure by which the tax credits in this section may be claimed, and shall establish a procedure by which the cumulative amount of tax credits is apportioned equally among all eligible applicants claiming the credit. To the maximum extent possible, the director of revenue shall establish the procedure described in this subsection in such a manner as to ensure that eligible applicants can claim all the tax credits possible up to the cumulative amount of tax credits available for the taxable year. No eligible applicant claiming a tax credit under this section shall be liable for any interest or penalty for filing a tax return after the date fixed for filing such return as a result of the apportionment procedure under this subsection.

7. Any eligible applicant desiring to claim a tax credit under this section shall submit the appropriate application for such credit with the department. The application for a tax credit under this section shall include any information required by the department. The department shall review the applications and certify to the department of revenue each eligible applicant that qualifies for the tax credit.

8. The department and the department of revenue may promulgate rules to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2008, shall be invalid and void.

9. The provisions of section 23.253 of the Missouri sunset act notwithstanding:

(1) The provisions of the new program authorized under this section shall automatically sunset three years after December 31, 2014, unless reauthorized by an act of the general assembly; and

(2) If such program is reauthorized, the program authorized under this section shall automatically sunset six years after the effective date of the reauthorization of this section; and

(3) This section shall terminate on December thirty-first of the calendar year immediately following the calendar year in which the program authorized under this section is sunset; and

(4) The provisions of this subsection shall not be construed to limit or in any way impair the department's ability to redeem tax credits authorized on or before the date the program authorized under this section expires or a taxpayer's ability to redeem such tax credits.

(L. 2008 S.B. 931, A.L. 2014 S.B. 729)

Sunset date 12-31-17

Termination date 12-31-18



Section 135.750 Tax credit for qualified film production projects — definitions — application — cap — transfer of credits — sunset provision.

Effective 28 Nov 2007, see footnote

Title X TAXATION AND REVENUE

135.750. Tax credit for qualified film production projects — definitions — application — cap — transfer of credits — sunset provision. — 1. As used in this section, the following terms mean:

(1) "Highly compensated individual", any individual who receives compensation in excess of one million dollars in connection with a single qualified film production project;

(2) "Qualified film production project", any film, video, commercial, or television production, as approved by the department of economic development and the office of the Missouri film commission, that is under thirty minutes in length with an expected in-state expenditure budget in excess of fifty thousand dollars, or that is over thirty minutes in length with an expected in-state expenditure budget in excess of one hundred thousand dollars. Regardless of the production costs, "qualified film production project" shall not include any:

(a) News or current events programming;

(b) Talk show;

(c) Production produced primarily for industrial, corporate, or institutional purposes, and for internal use;

(d) Sports event or sports program;

(e) Gala presentation or awards show;

(f) Infomercial or any production that directly solicits funds;

(g) Political ad;

(h) Production that is considered obscene, as defined in section 573.010;

(3) "Qualifying expenses", the sum of the total amount spent in this state for the following by a production company in connection with a qualified film production project:

(a) Goods and services leased or purchased by the production company. For goods with a purchase price of twenty-five thousand dollars or more, the amount included in qualifying expenses shall be the purchase price less the fair market value of the goods at the time the production is completed;

(b) Compensation and wages paid by the production company on which the production company remitted withholding payments to the department of revenue under chapter 143. For purposes of this section, compensation and wages shall not include any amounts paid to a highly compensated individual;

(4) "Tax credit", a credit against the tax otherwise due under chapter 143, excluding withholding tax imposed by sections 143.191 to 143.265, or otherwise due under chapter 148;

(5) "Taxpayer", any individual, partnership, or corporation as described in section 143.441, 143.471, or section 148.370 that is subject to the tax imposed in chapter 143, excluding withholding tax imposed by sections 143.191 to 143.265, or the tax imposed in chapter 148 or any charitable organization which is exempt from federal income tax and whose Missouri unrelated business taxable income, if any, would be subject to the state income tax imposed under chapter 143.

2. For all taxable years beginning on or after January 1, 1999, but ending on or before December 31, 2007, a taxpayer shall be granted a tax credit for up to fifty percent of the amount of investment in production or production-related activities in any film production project with an expected in-state expenditure budget in excess of three hundred thousand dollars. For all taxable years beginning on or after January 1, 2008, a taxpayer shall be allowed a tax credit for up to thirty-five percent of the amount of qualifying expenses in a qualified film production project. Each film production company shall be limited to one qualified film production project per year. Activities qualifying a taxpayer for the tax credit pursuant to this subsection shall be approved by the office of the Missouri film commission and the department of economic development.

3. Taxpayers shall apply for the film production tax credit by submitting an application to the department of economic development, on a form provided by the department. As part of the application, the expected in-state expenditures of the qualified film production project shall be documented. In addition, the application shall include an economic impact statement, showing the economic impact from the activities of the film production project. Such economic impact statement shall indicate the impact on the region of the state in which the film production or production-related activities are located and on the state as a whole.

4. For all taxable years ending on or before December 31, 2007, tax credits certified pursuant to subsection 2 of this section shall not exceed one million dollars per taxpayer per year, and shall not exceed a total for all tax credits certified of one million five hundred thousand dollars per year. For all taxable years beginning on or after January 1, 2008, tax credits certified under subsection 1 of this section shall not exceed a total for all tax credits certified of four million five hundred thousand dollars per year. Taxpayers may carry forward unused credits for up to five tax periods, provided all such credits shall be claimed within ten tax periods following the tax period in which the film production or production-related activities for which the credits are certified by the department occurred.

5. Notwithstanding any provision of law to the contrary, any taxpayer may sell, assign, exchange, convey or otherwise transfer tax credits allowed in subsection 2 of this section. The taxpayer acquiring the tax credits may use the acquired credits to offset the tax liabilities otherwise imposed by chapter 143, excluding withholding tax imposed by sections 143.191 to 143.265, or chapter 148. Unused acquired credits may be carried forward for up to five tax periods, provided all such credits shall be claimed within ten tax periods following the tax period in which the film production or production-related activities for which the credits are certified by the department occurred.

6. Under section 23.253 of the Missouri sunset act:

(1) The provisions of the new program authorized under this section shall automatically sunset six years after November 28, 2007, unless reauthorized by an act of the general assembly; and

(2) If such program is reauthorized, the program authorized under this section shall automatically sunset twelve years after the effective date of the reauthorization of this section; and

(3) This section shall terminate on September first of the calendar year immediately following the calendar year in which the program authorized under this section is sunset.

(L. 1998 S.B. 827 § 2, A.L. 1999 H.B. 701, A.L. 2004 S.B. 1394, A.L. 2007 1st Ex. Sess H.B. 1)

Effective 11-28-07

Sunset date 11-28-13

Termination date 9-01-14

CROSS REFERENCES:

Annual report for tax credits, 320.092

Tax Credit Accountability Act of 2004, additional requirements, 135.800 to 135.830



Section 135.766 Tax credit for guaranty fee paid by small businesses, when.

Effective 28 Aug 2009

Title X TAXATION AND REVENUE

135.766. Tax credit for guaranty fee paid by small businesses, when. — An eligible small business, as defined in Section 44 of the Internal Revenue Code, shall be allowed a credit against the tax otherwise due pursuant to chapter 143, not including sections 143.191 to 143.265, in an amount equal to any amount paid by the eligible small business to the United States Small Business Administration as a guaranty fee pursuant to obtaining Small Business Administration guaranteed financing and to programs administered by the United States Department of Agriculture for rural development or farm service agencies. No tax credits provided under this section shall be authorized on or after the thirtieth day following the effective date of this act*. The provisions of this subsection shall not be construed to limit or in any way impair the department's ability to issue tax credits authorized prior to the thirtieth day following the effective date of this act*, or a taxpayer's ability to redeem such tax credits.

(L. 1999 H.B. 139 § 4, Repealed L. 2000 S.B. 894 § A, L. 2004 H.B. 1603, A.L. 2009 H.B. 191)

*"This act" (H.B. 191, 2009) contained multiple effective dates.



Section 135.800 Citation — definitions.

Effective 29 Mar 2013, see footnote

Title X TAXATION AND REVENUE

135.800. Citation — definitions. — 1. The provisions of sections 135.800 to 135.830 shall be known and may be cited as the "Tax Credit Accountability Act of 2004".

2. As used in sections 135.800 to 135.830, the following terms mean:

(1) "Administering agency", the state agency or department charged with administering a particular tax credit program, as set forth by the program's enacting statute; where no department or agency is set forth, the department of revenue;

(2) "Agricultural tax credits", the agricultural product utilization contributor tax credit created pursuant to section 348.430, the new generation cooperative incentive tax credit created pursuant to section 348.432, the family farm breeding livestock loan tax credit created under section 348.505, the qualified beef tax credit created under section 135.679, and the wine and grape production tax credit created pursuant to section 135.700;

(3) "All tax credit programs", or "any tax credit program", the tax credit programs included in the definitions of agricultural tax credits, business recruitment tax credits, community development tax credits, domestic and social tax credits, entrepreneurial tax credits, environmental tax credits, financial and insurance tax credits, housing tax credits, redevelopment tax credits, and training and educational tax credits;

(4) "Business recruitment tax credits", the business facility tax credit created pursuant to sections 135.110 to 135.150 and section 135.258, the enterprise zone tax benefits created pursuant to sections 135.200 to 135.270, the business use incentives for large-scale development programs created pursuant to sections 100.700 to 100.850, the development tax credits created pursuant to sections 32.100 to 32.125, the rebuilding communities tax credit created pursuant to section 135.535, the film production tax credit created pursuant to section 135.750, the enhanced enterprise zone created pursuant to sections 135.950 to 135.970, and the Missouri quality jobs program created pursuant to sections 620.1875 to 620.1900;

(5) "Community development tax credits", the neighborhood assistance tax credit created pursuant to sections 32.100 to 32.125, the family development account tax credit created pursuant to sections 208.750 to 208.775, the dry fire hydrant tax credit created pursuant to section 320.093, and the transportation development tax credit created pursuant to section 135.545;

(6) "Domestic and social tax credits", the youth opportunities tax credit created pursuant to section 135.460 and sections 620.1100 to 620.1103, the shelter for victims of domestic violence created pursuant to section 135.550, the senior citizen or disabled person property tax credit created pursuant to sections 135.010 to 135.035, the special needs adoption tax credit created pursuant to sections 135.325 to 135.339, the champion for children tax credit created pursuant to section 135.341, the maternity home tax credit created pursuant to section 135.600, the surviving spouse tax credit created pursuant to section 135.090, the residential treatment agency tax credit created pursuant to section 135.1150, the pregnancy resource center tax credit created pursuant to section 135.630, the food pantry tax credit created pursuant to section 135.647, the health care access fund tax credit created pursuant to section 135.575, the residential dwelling access tax credit created pursuant to section 135.562, the developmental disability care provider tax credit created under section 135.1180, and the shared care tax credit created pursuant to section 192.2015;

(7) "Entrepreneurial tax credits", the capital tax credit created pursuant to sections 135.400 to 135.429, the certified capital company tax credit created pursuant to sections 135.500 to 135.529, the seed capital tax credit created pursuant to sections 348.300 to 348.318, the new enterprise creation tax credit created pursuant to sections 620.635 to 620.653, the research tax credit created pursuant to section 620.1039, the small business incubator tax credit created pursuant to section 620.495, the guarantee fee tax credit created pursuant to section 135.766, and the new generation cooperative tax credit created pursuant to sections 32.105 to 32.125;

(8) "Environmental tax credits", the charcoal producer tax credit created pursuant to section 135.313, the wood energy tax credit created pursuant to sections 135.300 to 135.311, and the alternative fuel stations tax credit created pursuant to section 135.710;

(9) "Financial and insurance tax credits", the bank franchise tax credit created pursuant to section 148.030, the bank tax credit for S corporations created pursuant to section 143.471, the exam fee tax credit created pursuant to section 148.400, the health insurance pool tax credit created pursuant to section 376.975, the life and health insurance guaranty tax credit created pursuant to section 376.745, the property and casualty guaranty tax credit created pursuant to section 375.774, and the self-employed health insurance tax credit created pursuant to section 143.119;

(10) "Housing tax credits", the neighborhood preservation tax credit created pursuant to sections 135.475 to 135.487, the low-income housing tax credit created pursuant to sections 135.350 to 135.363, and the affordable housing tax credit created pursuant to sections 32.105 to 32.125;

(11) "Recipient", the individual or entity who is the original applicant for and who receives proceeds from a tax credit program directly from the administering agency, the person or entity responsible for the reporting requirements established in section 135.805;

(12) "Redevelopment tax credits", the historic preservation tax credit created pursuant to sections 253.545 to 253.559, the brownfield redevelopment program tax credit created pursuant to sections 447.700 to 447.718, the community development corporations tax credit created pursuant to sections 135.400 to 135.430, the infrastructure tax credit created pursuant to subsection 6 of section 100.286, the bond guarantee tax credit created pursuant to section 100.297, the disabled access tax credit created pursuant to section 135.490, the new markets tax credit created pursuant to section 135.680, and the distressed areas land assemblage tax credit created pursuant to section 99.1205;

*(13) "Training and educational tax credits", the Missouri works new jobs tax credit and Missouri works retained jobs credit created pursuant to sections 620.800 to 620.809.

(L. 2004 S.B. 1099, A.L. 2008 H.B. 2058 merged with S.B. 931, A.L. 2009 H.B. 191, A.L. 2013 H.B. 196 merged with S.B. 20, 15 & 19)

Effective 3-29-13 (S.B. 20); 8-28-13 (H.B. 196)

*Subdivision (13) changes were made by H.B. 196, 2013, effective 8-28-13.



Section 135.802 Information required to be submitted with tax credit applications — certain information required for specific tax credits — rulemaking authority — requirements to apply to certain recipients, when — duties of agencies.

Effective 28 Aug 2009

Title X TAXATION AND REVENUE

135.802. Information required to be submitted with tax credit applications — certain information required for specific tax credits — rulemaking authority — requirements to apply to certain recipients, when — duties of agencies. — 1. Beginning January 1, 2005, all applications for all tax credit programs shall include, in addition to any requirements provided by the enacting statutes of a particular credit program, the following information to be submitted to the department administering the tax credit:

(1) Name, address, and phone number of the applicant or applicants, and the name, address, and phone number of a contact person or agent for the applicant or applicants;

(2) Taxpayer type, whether individual, corporation, nonprofit or other, and taxpayer identification number, if applicable;

(3) Standard industry code, if applicable;

(4) Program name and type of tax credit, including the identity of any other state or federal program being utilized for the same activity or project; and

(5) Number of estimated jobs to be created, as a result of the tax credits, if applicable, separated by construction, part-time permanent, and full-time permanent.

2. In addition to the information required by subsection 1 of this section, an applicant for a community development tax credit shall also provide information detailing the title and location of the corresponding project, the estimated time period for completion of the project, and all geographic areas impacted by the project.

3. In addition to the information required by subsection 1 of this section, an applicant for a redevelopment tax credit shall also provide information detailing the location and legal description of the property, age of the structure, if applicable, whether the property is residential, commercial, or governmental, and the projected project cost, labor cost, and projected date of completion. Where a redevelopment tax credit applicant is required to submit contemporaneously a federal application for a similar credit on the same underlying project, the submission of a copy of the federal application shall be sufficient to meet the requirements of this subsection.

4. In addition to the information required by subsection 1 of this section, an applicant for a business recruitment tax credit shall also provide information detailing the category of business by size, the address of the business headquarters and all offices located within this state, the number of employees at the time of the application, the number of employees projected to increase as a result of the completion of the project, and the estimated project cost.

5. In addition to the information required by subsection 1 of this section, an applicant for a training and educational tax credit shall also provide information detailing the name and address of the educational institution to be used, the average salary of workers to be served, the estimated project cost, and the number of employees and number of students to be served.

6. In addition to the information required by subsection 1 of this section, an applicant for a housing tax credit also shall provide information detailing the address, legal description, and fair market value of the property, and the projected labor cost and projected completion date of the project. Where a housing tax credit applicant is required to submit contemporaneously a federal application for a similar credit on the same underlying project, the submission of a copy of the federal application shall be sufficient to meet the requirements of this subsection. For the purposes of this subsection, "fair market value" means the value as of the purchase of the property or the most recent assessment, whichever is more recent.

7. In addition to the information required by subsection 1 of this section, an applicant for an entrepreneurial tax credit shall also provide information detailing the amount of investment and the names of the project, fund, and research project.

8. In addition to the information required by subsection 1 of this section, an applicant for an agricultural tax credit shall also provide information detailing the type of agricultural commodity, the amount of contribution, the type of equipment purchased, and the name and description of the facility.

9. In addition to the information required by subsection 1 of this section, an applicant for an environmental tax credit shall also include information detailing the type of equipment, if applicable, purchased and any environmental impact statement, if required by state or federal law.

10. An administering agency may, by rule, require additional information to be submitted by an applicant. Any rule or portion of a rule, as that term is defined in section 536.010, that is created pursuant to the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2004, shall be void.

11. Where the sole requirement for receiving a tax credit in the enabling legislation of any tax credit is an obligatory assessment upon a taxpayer or a monetary contribution to a particular group or entity, the application requirements provided in this section shall apply to the recipient of such assessment or contribution and shall not apply to the assessed nor the contributor.

12. It shall be the duty of each administering agency to provide information to every applicant, at some time prior to authorization of an applicant's tax credit application, wherein the requirements of this section, the annual reporting requirements of section 135.805, and the penalty provisions of section 135.810 are described in detail.

(L. 2004 S.B. 1099, A.L. 2009 H.B. 191)



Section 135.803 Ineligibility based on conflict of interest, when.

Effective 28 Aug 2008

Title X TAXATION AND REVENUE

135.803. Ineligibility based on conflict of interest, when. — A taxpayer shall not be deemed ineligible for any state tax credit program in effect or hereinafter established on the basis that there exists a conflict of interest due to a relationship of any degree or affinity to any statewide elected official or member of the general assembly, when the person of relation holds less than a two percent equity interest in the taxpayer.

(L. 2008 H.B. 2058)



Section 135.805 Certain information to be submitted annually, who, time period — due date of reporting requirements — requirements to apply to certain recipients, when — applicant in compliance, when, written notification, when, records available for review — effective date — names of recipients to be made public.

Effective 28 Aug 2009

Title X TAXATION AND REVENUE

135.805. Certain information to be submitted annually, who, time period — due date of reporting requirements — requirements to apply to certain recipients, when — applicant in compliance, when, written notification, when, records available for review — effective date — names of recipients to be made public. — 1. A recipient of any tax credit program, except domestic and social tax credits, environmental tax credits, or financial and insurance tax credits, shall annually, for a period of three years following the issuance of the tax credits, provide to the administering agency the actual number of jobs created as a result of the tax credits, at the location on the last day of the annual reporting period, separated by part-time permanent and full-time permanent for each month of the preceding twelve-month period.

2. A recipient of a community development tax credit shall annually, for a period of three years following issuance of tax credits, provide to the administering agency information confirming the title and location of the corresponding project, the estimated or actual time period for completion of the project, and all geographic areas impacted by the project.

3. A recipient of a redevelopment tax credit shall annually, for a period of three years following issuance of tax credits, provide to the administering agency information confirming whether the property is used for residential, commercial, or governmental purposes, and the projected or actual project cost, labor cost, and date of completion.

4. A recipient of a business recruitment tax credit shall annually, for a period of three years following issuance of tax credits, provide to the administering agency information confirming the category of business by size, the address of the business headquarters and all offices located within this state, the number of employees at the time of the annual update, an updated estimate of the number of employees projected to increase as a result of the completion of the project, and the estimated or actual project cost.

5. A recipient of a training and educational tax credit shall annually, for a period of three years following issuance of tax credits, provide to the administering agency information confirming the name and address of the educational institution used, the average salary of workers served as of such annual update, the estimated or actual project cost, and the number of employees and number of students served as of such annual update.

6. A recipient of a housing tax credit shall annually, for a period of three years following issuance of tax credits, provide to the administering agency information confirming the address of the property, the fair market value of the property, as defined in subsection 6 of section 135.802, and the projected or actual labor cost and completion date of the project.

7. A recipient of an entrepreneurial tax credit shall annually, for a period of three years following issuance of tax credits, provide to the administering agency information confirming the amount of investment and the names of the project, fund, and research project.

8. A recipient of an agricultural tax credit shall annually, for a period of three years following issuance of tax credits, provide to the administering agency information confirming the type of agricultural commodity, the amount of contribution, the type of equipment purchased, and the name and description of the facility, except that if the agricultural credit is issued as a result of a producer member investing in a new generation processing entity or new generation cooperative then the new generation processing entity or new generation cooperative, and not the recipient, shall annually, for a period of three years following issuance of tax credits, provide to the administering agency information confirming the type of agricultural commodity, the amount of contribution, the type of equipment purchased, and the name and description of the facility.

9. A recipient of an environmental tax credit shall annually, for a period of three years following issuance of tax credits, provide to the administering agency information detailing any change to the type of equipment purchased, if applicable, and any change to any environmental impact statement, if such statement is required by state or federal law.

10. The reporting requirements established in this section shall be due annually on June thirtieth of each year. No person or entity shall be required to make an annual report until at least one year after the credit issuance date.

11. Where the sole requirement for receiving a tax credit in the enabling legislation of any tax credit is an obligatory assessment upon a taxpayer or a monetary contribution to a particular group or entity, the reporting requirements provided in this section shall apply to the recipient of such assessment or contribution and shall not apply to the assessed nor the contributor.

12. Where the enacting statutes of a particular tax credit program or the rules of a particular administering agency require reporting of information that includes the information required in sections 135.802 to 135.810, upon reporting of the required information, the applicant shall be deemed to be in compliance with the requirements of sections 135.802 to 135.810. The administering agency shall notify in writing the department of economic development of the administering agency's status as custodian of any particular tax credit program and that all records pertaining to the program are available at the administering agency's office for review by the department of economic development.

13. The provisions of subsections 1 to 10 of this section shall apply beginning on June 30, 2005.

14. Notwithstanding provisions of law to the contrary, every agency of this state charged with administering a tax credit program authorized under the laws of this state shall make available for public inspection the name of each tax credit recipient and the amount of tax credits issued to each such recipient.

15. The department of economic development shall make all information provided under the provisions of this section available for public inspection on the department's website and the Missouri accountability portal.

16. The administering agency of any tax credit program for which reporting requirements are required under the provisions of subsection 1 of this section shall publish guidelines and may promulgate rules to implement the provisions of such subsection. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2009, shall be invalid and void.

(L. 2004 S.B. 1099, A.L. 2008 H.B. 2058 merged with S.B. 931, A.L. 2009 H.B. 191)



Section 135.810 Failure to report, penalties — notice required, when, taxpayer liable for penalties, when — change of address notification required — rulemaking authority.

Effective 28 Aug 2004

Title X TAXATION AND REVENUE

135.810. Failure to report, penalties — notice required, when, taxpayer liable for penalties, when — change of address notification required — rulemaking authority. — 1. After credits have been issued, any failure to meet the annual reporting requirements established in section 135.805 or any determination of fraud in the application process shall result in penalties as follows:

(1) Failure to report for more than six months but less than one year shall result in a penalty equal to two percent of the value of the credits issued for each month of delinquency during such time period;

(2) Failure to report for more than one year shall result in a penalty equal to ten percent of the value of the credits issued for each month of delinquency during such time period up to one hundred percent of the value of the credit issued is assessed by way of penalty;

(3) Fraud in the application process shall result in a penalty equal to one hundred percent of the credits issued. No taxpayer shall be deemed to have committed fraud in the application process for any credit unless such conclusion has been reached by a court of competent jurisdiction or the administrative hearing commission.

2. Ninety days after the annual report is past due, the administering agency shall send notice by registered mail to the last known address of the person or entity obligated to complete the annual reporting informing such person or entity of the past-due annual report and describing in detail the pending penalties and their respective deadlines. Six months after the annual report is past due, the administering agency shall notify the department of revenue of any taxpayer subject to penalties. The taxpayer shall be liable for any penalties as of December thirty-first of any tax year and such liability shall be due as of the filing date of the taxpayer's next income tax return. If the taxpayer is not required to file an income tax return, the taxpayer's liability for penalties shall be due as of April fifteenth of each year. The director of the department of revenue shall prepare forms and promulgate rules to allow for the reporting and satisfaction of liability for such penalties. The director of the department of revenue shall offset any credits claimed on a contemporaneously filed tax return against an outstanding penalty before applying such credits to the tax year against which they were originally claimed. Any nonpayment of liability for penalties shall be subject to the same provisions of law as a liability for unpaid income taxes, including, but not limited to, interest and penalty provisions.

3. Penalties shall remain the liability of the person or entity obligated to complete the annual reporting, without regard to any transfer of the credits.

4. Any person or entity obligated to complete the annual reporting requirements provided in section 135.805 shall provide the proper administering agency with notice of change of address when necessary.

5. An administering agency may promulgate rules in order to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2004, shall be invalid and void.

(L. 2004 S.B. 1099)



Section 135.815 Verification of applicant's tax payment status, when, effect of delinquency — employment of unauthorized aliens, effect of.

Effective 28 Aug 2008

Title X TAXATION AND REVENUE

135.815. Verification of applicant's tax payment status, when, effect of delinquency — employment of unauthorized aliens, effect of. — 1. Prior to authorization of any tax credit application, an administering agency shall verify through the department of revenue that the tax credit applicant does not owe any delinquent income, sales, or use taxes, or interest or penalties on such taxes, and through the department of insurance, financial institutions and professional registration that the applicant does not owe any delinquent insurance taxes. Such delinquency shall not affect the authorization of the application for such tax credits, except that the amount of credits issued shall be reduced by the applicant's tax delinquency. If the department of revenue or the department of insurance, financial institutions and professional registration concludes that a taxpayer is delinquent after June fifteenth but before July first of any year, and the application of tax credits to such delinquency causes a tax deficiency on behalf of the taxpayer to arise, then the taxpayer shall be granted thirty days to satisfy the deficiency in which interest, penalties, and additions to tax shall be tolled. After applying all available credits towards a tax delinquency, the administering agency shall notify the appropriate department, and that department shall update the amount of outstanding delinquent tax owed by the applicant. If any credits remain after satisfying all insurance, income, sales, and use tax delinquencies, the remaining credits shall be issued to the applicant, subject to the restrictions of other provisions of law.

2. Any applicant of a tax credit program contained in the definition of the term "all tax credit programs" who purposely and directly employs unauthorized aliens shall forfeit any tax credits issued to such applicant which have not been redeemed, and shall repay the amount of any tax credits redeemed by such applicant during the period of time such unauthorized alien was employed by the applicant. As used in this subsection, the term "unauthorized alien" shall mean an alien who does not have the legal right or authorization under federal law to work in the United States, as defined under Section 8 U.S.C. 1324a(h)(3).

(L. 2004 S.B. 1099, A.L. 2008 H.B. 2058 merged with S.B. 718)



Section 135.825 Tracking system for tax credits required — exception — rulemaking authority.

Effective 28 Aug 2004

Title X TAXATION AND REVENUE

135.825. Tracking system for tax credits required — exception — rulemaking authority. — 1. The administering agencies for all tax credit programs shall, in cooperation with the department of revenue, implement a system for tracking the amount of tax credits authorized, issued, and redeemed. Any such agency may promulgate rules for the implementation of this section.

2. The provisions of this section shall not apply to any credit that is issued and redeemed simultaneously.

3. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2004, shall be invalid and void.

(L. 2004 S.B. 1099)



Section 135.830 Tax credit accountability act of 2004 to be in addition to existing tax laws.

Effective 28 Aug 2004

Title X TAXATION AND REVENUE

135.830. Tax credit accountability act of 2004 to be in addition to existing tax laws. — The provisions of sections 135.800 to 135.830 shall be construed, wherever necessary, to be in addition to existing requirements, duties, or obligations present in other provisions of law, with regard to all tax credit programs.

(L. 2004 S.B. 1099)



Section 135.900 Definitions.

Effective 28 Aug 2004, see footnote

Title X TAXATION AND REVENUE

135.900. Definitions. — As used in sections 135.900 to 135.906, the following terms mean:

(1) "Department", the department of economic development;

(2) "Director", the director of the department of economic development;

(3) "Earned income", all income not derived from retirement accounts, pensions, or transfer payments;

(4) "New business facility", the same meaning as such term is defined in section 135.100; except that the term "lease" as used therein shall not include the leasing of property defined in paragraph (d) of subdivision (6) of this section;

(5) "Population", all residents living in an area who are not enrolled in any course at a college or university in the area;

(6) "Revenue-producing enterprise":

(a) Manufacturing activities classified as SICs 20 through 39;

(b) Agricultural activities classified as SIC 025;

(c) Rail transportation terminal activities classified as SIC 4013;

(d) Renting or leasing of residential property to low- and moderate-income persons as defined in 42 U.S.C.A. 5302(a)-(20);

(e) Motor freight transportation terminal activities classified as SIC 4231;

(f) Public warehousing and storage activities classified as SICs 422 and 423 except SIC 4221, miniwarehouse warehousing and warehousing self-storage;

(g) Water transportation terminal activities classified as SIC 4491;

(h) Airports, flying fields, and airport terminal services classified as SIC 4581;

(i) Wholesale trade activities classified as SICs 50 and 51;

(j) Insurance carriers activities classified as SICs 631, 632, and 633;

(k) Research and development activities classified as SIC 873, except 8733;

(l) Farm implement dealer activities classified as SIC 5999;

(m) Employment agency activities classified as SIC 7361;

(n) Computer programming, data processing, and other computer-related activities classified as SIC 737;

(o) Health service activities classified as SICs 801, 802, 803, 804, 806, 807, 8092, and 8093;

(p) Interexchange telecommunications service as defined in section 386.020 or training activities conducted by an interexchange telecommunications company as defined in section 386.020;

(q) Recycling activities classified as SIC 5093;

(r) Banking activities classified as SICs 602 and 603;

(s) Office activities as defined in section 135.100, notwithstanding SIC classification;

(t) Mining activities classified as SICs 10 through 14;

(u) The administrative management of any of the foregoing activities; or

(v) Any combination of any of the foregoing activities;

(7) "SIC", the standard industrial classification as such classifications are defined in the 1987 edition of the standard industrial classification manual as prepared by the executive office of the president, office of management and budget;

(8) "Transfer payments", payments made under Medicaid, Medicare, Social Security, child support or custody agreements, and separation agreements.

(L. 2004 S.B. 1155)

Expires 8-28-14



Section 135.903 Rural empowerment zone criteria — application, zone created, reapplication — limitation.

Effective 01 Apr 2011, see footnote

Title X TAXATION AND REVENUE

135.903. Rural empowerment zone criteria — application, zone created, reapplication — limitation. — 1. To qualify as a rural empowerment zone, an area shall meet all the following criteria:

(1) The area is one of pervasive poverty, unemployment, and general distress;

(2) At least sixty-five percent of the population has earned income below eighty percent of the median income of all residents within the state according to the United States Census Bureau's American Community Survey, based on the most recent of five-year period estimate data in which the final year of the estimate ends in either zero or five or other appropriate source as approved by the director;

(3) The population of the area is at least four hundred but not more than three thousand five hundred at the time of designation as a rural empowerment zone;

(4) The level of unemployment of persons, according to the most recent data available from the division of employment security or from the United States Bureau of Census and approved by the director, within the area exceeds one and one-half times the average rate of unemployment for the state of Missouri over the previous twelve months, or the percentage of area residents employed on a full-time basis is less than fifty percent of the statewide percentage of residents employed on a full-time basis;

(5) The area is situated more than ten miles from any existing rural empowerment zone;

(6) The area is situated in a county of the third classification without a township form of government and with more than eight thousand nine hundred twenty-five but less than nine thousand twenty-five inhabitants; and

(7) The area is not situated in an existing enterprise zone.

2. The governing body of any county in which an area may be designated a rural empowerment zone shall submit to the department an application showing that the area complies with the requirements of subsection 1 of this section. The department shall declare the area a rural empowerment zone if upon investigation the department finds that the area meets the requirements of subsection 1 of this section. If the area is found not to meet the requirements, the governing body shall have the opportunity to submit another application for designation as a rural empowerment zone and the department shall designate the area a rural empowerment zone if upon investigation the department finds that the area meets the requirements of subsection 1 of this section.

3. There shall be no more than two rural empowerment zones as created under sections 135.900 to 135.906 in existence at any time.

(L. 2004 S.B. 1155, A.L. 2010 H.B. 1965)

Effective 4-01-11, see § 135.204

Expires 8-28-14



Section 135.906 Taxable income of certain entities exempt, when.

Effective 28 Aug 2004, see footnote

Title X TAXATION AND REVENUE

135.906. Taxable income of certain entities exempt, when. — All of the Missouri taxable income attributed to a new business facility in a rural empowerment zone which is earned by a taxpayer establishing and operating a new business facility located within a rural empowerment zone shall be exempt from taxation under chapter 143 if such new business facility is responsible for the creation of ten new full-time jobs in the zone within one year from the date on which the tax abatement begins. All of the Missouri taxable income attributed to a revenue-producing enterprise in a rural empowerment zone which is earned by a taxpayer operating a revenue-producing enterprise located within a rural empowerment zone and employing nineteen or fewer full-time employees shall be exempt from taxation under chapter 143 if such revenue-producing enterprise is responsible for the creation of five new full-time jobs in the zone within one year from the date on which the tax abatement begins. All of the Missouri taxable income attributed to a revenue-producing enterprise in a rural empowerment zone which is earned by a taxpayer operating a revenue-producing enterprise located within a rural empowerment zone and employing twenty or more full-time employees shall be exempt from taxation under chapter 143 if such revenue-producing enterprise is responsible for the creation of a number of new full-time jobs in the zone equal to twenty-five percent of the number of full-time employees employed by the revenue-producing enterprise on the date on which tax abatement begins within one year from the date on which the tax abatement begins.

(L. 2004 S.B. 1155 § 135.910)

Expires 8-28-14



Section 135.909 Expiration date.

Effective 28 Aug 2004

Title X TAXATION AND REVENUE

135.909. Expiration date. — The provisions of sections 135.900 to 135.906 shall expire on August 28, 2014.

(L. 2004 S.B. 1155 § 135.911)



Section 135.950 Definitions.

Effective 28 Aug 2011

Title X TAXATION AND REVENUE

135.950. Definitions. — The following terms, whenever used in sections 135.950 to 135.970 mean:

(1) "Average wage", the new payroll divided by the number of new jobs;

(2) "Blighted area", an area which, by reason of the predominance of defective or inadequate street layout, unsanitary or unsafe conditions, deterioration of site improvements, improper subdivision or obsolete platting, or the existence of conditions which endanger life or property by fire and other causes, or any combination of such factors, retards the provision of housing accommodations or constitutes an economic or social liability or a menace to the public health, safety, morals, or welfare in its present condition and use. The term "blighted area" shall also include any area which produces or generates or has the potential to produce or generate electrical energy from a renewable energy resource, and which, by reason of obsolescence, decadence, blight, dilapidation, deteriorating or inadequate site improvements, substandard conditions, the predominance or defective or inadequate street layout, unsanitary or unsafe conditions, improper subdivision or obsolete platting, or the existence of conditions which endanger the life or property by fire or other means, or any combination of such factors, is underutilized, unutilized, or diminishes the economic usefulness of the land, improvements, or lock and dam site within such area for the production, generation, conversion, and conveyance of electrical energy from a renewable energy resource;

(3) "Board", an enhanced enterprise zone board established pursuant to section 135.957;

(4) "Commencement of commercial operations" shall be deemed to occur during the first taxable year for which the new business facility is first put into use by the taxpayer in the enhanced business enterprise in which the taxpayer intends to use the new business facility;

(5) "County average wage", the average wages in each county as determined by the department for the most recently completed full calendar year. However, if the computed county average wage is above the statewide average wage, the statewide average wage shall be deemed the county average wage for such county for the purpose of determining eligibility. The department shall publish the county average wage for each county at least annually. Notwithstanding the provisions of this subdivision to the contrary, for any taxpayer that in conjunction with their project is relocating employees from a Missouri county with a higher county average wage, such taxpayer shall obtain the endorsement of the governing body of the community from which jobs are being relocated or the county average wage for their project shall be the county average wage for the county from which the employees are being relocated;

(6) "Department", the department of economic development;

(7) "Director", the director of the department of economic development;

(8) "Employee", a person employed by the enhanced business enterprise that is scheduled to work an average of at least one thousand hours per year, and such person at all times has health insurance offered to him or her, which is partially paid for by the employer;

(9) "Enhanced business enterprise", an industry or one of a cluster of industries that is either:

(a) Identified by the department as critical to the state's economic security and growth; or

(b) Will have an impact on industry cluster development, as identified by the governing authority in its application for designation of an enhanced enterprise zone and approved by the department; but excluding gambling establishments (NAICS industry group 7132), retail trade (NAICS sectors 44 and 45), educational services (NAICS sector 61), religious organizations (NAICS industry group 8131), public administration (NAICS sector 92), and food and drinking places (NAICS subsector 722), however, notwithstanding provisions of this section to the contrary, headquarters or administrative offices of an otherwise excluded business may qualify for benefits if the offices serve a multistate territory. In the event a national, state, or regional headquarters operation is not the predominant activity of a project facility, the new jobs and investment of such headquarters operation is considered eligible for benefits under this section if the other requirements are satisfied. Service industries may be eligible only if a majority of its annual revenues will be derived from out of the state;

(10) "Existing business facility", any facility in this state which was employed by the taxpayer claiming the credit in the operation of an enhanced business enterprise immediately prior to an expansion, acquisition, addition, or replacement;

(11) "Facility", any building used as an enhanced business enterprise located within an enhanced enterprise zone, including the land on which the facility is located and all machinery, equipment, and other real and depreciable tangible personal property acquired for use at and located at or within such facility and used in connection with the operation of such facility;

(12) "Facility base employment", the greater of the number of employees located at the facility on the date of the notice of intent, or for the twelve-month period prior to the date of the notice of intent, the average number of employees located at the facility, or in the event the project facility has not been in operation for a full twelve-month period, the average number of employees for the number of months the facility has been in operation prior to the date of the notice of intent;

(13) "Facility base payroll", the total amount of taxable wages paid by the enhanced business enterprise to employees of the enhanced business enterprise located at the facility in the twelve months prior to the notice of intent, not including the payroll of owners of the enhanced business enterprise unless the enhanced business enterprise is participating in an employee stock ownership plan. For the purposes of calculating the benefits under this program, the amount of base payroll shall increase each year based on the consumer price index or other comparable measure, as determined by the department;

(14) "Governing authority", the body holding primary legislative authority over a county or incorporated municipality;

(15) "Megaproject", any manufacturing or assembling facility, approved by the department for construction and operation within an enhanced enterprise zone, which satisfies the following:

(a) The new capital investment is projected to exceed three hundred million dollars over a period of eight years from the date of approval by the department;

(b) The number of new jobs is projected to exceed one thousand over a period of eight years beginning on the date of approval by the department;

(c) The average wage of new jobs to be created shall exceed the county average wage;

(d) The taxpayer shall offer health insurance to all new jobs and pay at least eighty percent of such insurance premiums; and

(e) An acceptable plan of repayment, to the state, of the tax credits provided for the megaproject has been provided by the taxpayer;

(16) "NAICS", the 1997 edition of the North American Industry Classification System as prepared by the Executive Office of the President, Office of Management and Budget. Any NAICS sector, subsector, industry group or industry identified in this section shall include its corresponding classification in subsequent federal industry classification systems;

(17) "New business facility", a facility that does not produce or generate electrical energy from a renewable energy resource and satisfies the following requirements:

(a) Such facility is employed by the taxpayer in the operation of an enhanced business enterprise. Such facility shall not be considered a new business facility in the hands of the taxpayer if the taxpayer's only activity with respect to such facility is to lease it to another person or persons. If the taxpayer employs only a portion of such facility in the operation of an enhanced business enterprise, and leases another portion of such facility to another person or persons or does not otherwise use such other portions in the operation of an enhanced business enterprise, the portion employed by the taxpayer in the operation of an enhanced business enterprise shall be considered a new business facility, if the requirements of paragraphs (b), (c), and (d) of this subdivision are satisfied;

(b) Such facility is acquired by, or leased to, the taxpayer after December 31, 2004. A facility shall be deemed to have been acquired by, or leased to, the taxpayer after December 31, 2004, if the transfer of title to the taxpayer, the transfer of possession pursuant to a binding contract to transfer title to the taxpayer, or the commencement of the term of the lease to the taxpayer occurs after December 31, 2004;

(c) If such facility was acquired by the taxpayer from another taxpayer and such facility was employed immediately prior to the acquisition by another taxpayer in the operation of an enhanced business enterprise, the operation of the same or a substantially similar enhanced business enterprise is not continued by the taxpayer at such facility; and

(d) Such facility is not a replacement business facility, as defined in subdivision (27) of this section;

(18) "New business facility employee", an employee of the taxpayer in the operation of a new business facility during the taxable year for which the credit allowed by section 135.967 is claimed, except that truck drivers and rail and barge vehicle operators and other operators of rolling stock for hire shall not constitute new business facility employees;

(19) "New business facility investment", the value of real and depreciable tangible personal property, acquired by the taxpayer as part of the new business facility, which is used by the taxpayer in the operation of the new business facility, during the taxable year for which the credit allowed by 135.967 is claimed, except that trucks, truck-trailers, truck semitrailers, rail vehicles, barge vehicles, aircraft and other rolling stock for hire, track, switches, barges, bridges, tunnels, and rail yards and spurs shall not constitute new business facility investments. The total value of such property during such taxable year shall be:

(a) Its original cost if owned by the taxpayer; or

(b) Eight times the net annual rental rate, if leased by the taxpayer. The net annual rental rate shall be the annual rental rate paid by the taxpayer less any annual rental rate received by the taxpayer from subrentals. The new business facility investment shall be determined by dividing by twelve the sum of the total value of such property on the last business day of each calendar month of the taxable year. If the new business facility is in operation for less than an entire taxable year, the new business facility investment shall be determined by dividing the sum of the total value of such property on the last business day of each full calendar month during the portion of such taxable year during which the new business facility was in operation by the number of full calendar months during such period;

(20) "New job", the number of employees located at the facility that exceeds the facility base employment less any decrease in the number of the employees at related facilities below the related facility base employment. No job that was created prior to the date of the notice of intent shall be deemed a new job;

(21) "Notice of intent", a form developed by the department which is completed by the enhanced business enterprise and submitted to the department which states the enhanced business enterprise's intent to hire new jobs and request benefits under such program;

(22) "Related facility", a facility operated by the enhanced business enterprise or a related company in this state that is directly related to the operation of the project facility;

(23) "Related facility base employment", the greater of:

(a) The number of employees located at all related facilities on the date of the notice of intent; or

(b) For the twelve-month period prior to the date of the notice of intent, the average number of employees located at all related facilities of the enhanced business enterprise or a related company located in this state;

(24) "Related taxpayer":

(a) A corporation, partnership, trust, or association controlled by the taxpayer;

(b) An individual, corporation, partnership, trust, or association in control of the taxpayer; or

(c) A corporation, partnership, trust or association controlled by an individual, corporation, partnership, trust or association in control of the taxpayer. "Control of a corporation" shall mean ownership, directly or indirectly, of stock possessing at least fifty percent of the total combined voting power of all classes of stock entitled to vote, "control of a partnership or association" shall mean ownership of at least fifty percent of the capital or profits interest in such partnership or association, and "control of a trust" shall mean ownership, directly or indirectly, of at least fifty percent of the beneficial interest in the principal or income of such trust; ownership shall be determined as provided in Section 318 of the Internal Revenue Code of 1986, as amended;

(25) "Renewable energy generation zone", an area which has been found, by a resolution or ordinance adopted by the governing authority having jurisdiction of such area, to be a blighted area and which contains land, improvements, or a lock and dam site which is unutilized or underutilized for the production, generation, conversion, and conveyance of electrical energy from a renewable energy resource;

(26) "Renewable energy resource", shall include:

(a) Wind;

(b) Solar thermal sources or photovoltaic cells and panels;

(c) Dedicated crops grown for energy production;

(d) Cellulosic agricultural residues;

(e) Plant residues;

(f) Methane from landfills, agricultural operations, or wastewater treatment;

(g) Thermal depolymerization or pyrolysis for converting waste material to energy;

(h) Clean and untreated wood such as pallets;

(i) Hydroelectric power, which shall include electrical energy produced or generated by hydroelectric power generating equipment, as such term is defined in section 137.010;

(j) Fuel cells using hydrogen produced by one or more of the renewable resources provided in paragraphs (a) to (i) of this subdivision; or

(k) Any other sources of energy, not including nuclear energy, that are certified as renewable by rule by the department of natural resources;

(27) "Replacement business facility", a facility otherwise described in subdivision (17) of this section, hereafter referred to in this subdivision as "new facility", which replaces another facility, hereafter referred to in this subdivision as "old facility", located within the state, which the taxpayer or a related taxpayer previously operated but discontinued operating on or before the close of the first taxable year for which the credit allowed by this section is claimed. A new facility shall be deemed to replace an old facility if the following conditions are met:

(a) The old facility was operated by the taxpayer or a related taxpayer during the taxpayer's or related taxpayer's taxable period immediately preceding the taxable year in which commencement of commercial operations occurs at the new facility; and

(b) The old facility was employed by the taxpayer or a related taxpayer in the operation of an enhanced business enterprise and the taxpayer continues the operation of the same or substantially similar enhanced business enterprise at the new facility. Notwithstanding the preceding provisions of this subdivision, a facility shall not be considered a replacement business facility if the taxpayer's new business facility investment, as computed in subdivision (19) of this section, in the new facility during the tax period for which the credits allowed in section 135.967 are claimed exceed one million dollars and if the total number of employees at the new facility exceeds the total number of employees at the old facility by at least two;

(28) "Same or substantially similar enhanced business enterprise", an enhanced business enterprise in which the nature of the products produced or sold, or activities conducted, are similar in character and use or are produced, sold, performed, or conducted in the same or similar manner as in another enhanced business enterprise.

(L. 2004 S.B. 1155 § 135.1050, A.L. 2007 1st Ex. Sess. H.B. 1, A.L. 2008 H.B. 2393, A.L. 2011 H.B. 737)



Section 135.953 Enhanced enterprise zone criteria — zone may be established in certain areas — additional criteria.

Effective 28 Aug 2012

Title X TAXATION AND REVENUE

135.953. Enhanced enterprise zone criteria — zone may be established in certain areas — additional criteria. — 1. For purposes of sections 135.950 to 135.970, an area shall meet the following criteria in order to qualify as an enhanced enterprise zone:

(1) The area shall be a blighted area, have pervasive poverty, unemployment and general distress; and

(2) At least sixty percent of the residents living in the area have incomes below ninety percent of the median income of all residents:

(a) Within the state of Missouri, according to the last decennial census or other appropriate source as approved by the director; or

(b) Within the county or city not within a county in which the area is located, according to the last decennial census or other appropriate source as approved by the director; and

(3) The resident population of the area shall be at least five hundred but not more than one hundred thousand at the time of designation as an enhanced enterprise zone if the area lies within a metropolitan statistical area, as established by the United States Census Bureau, or if the area does not lie within a metropolitan statistical area, the resident population of the area at the time of designation shall be at least five hundred but not more than forty thousand inhabitants. If the population of the jurisdiction of the governing authority does not meet the minimum population requirements set forth in this subdivision, the population of the area must be at least fifty percent of the population of the jurisdiction. However, no enhanced enterprise zone shall be created which consists of the total area within the political boundaries of a county;

(4) The level of unemployment of persons, according to the most recent data available from the United States Bureau of Census and approved by the director, within the area is equal to or exceeds the average rate of unemployment for:

(a) The state of Missouri over the previous twelve months; or

(b) The county or city not within a county over the previous twelve months; and

(5) No finding of blight under this chapter shall be used to meet the conditions for blight under any other statute of this state.

2. Notwithstanding the requirements of subsection 1 of this section to the contrary, an enhanced enterprise zone may be established in an area located within a county for which public and individual assistance has been requested by the governor pursuant to Section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act, 42 U.S.C. 5121, et seq., for an emergency proclaimed by the governor pursuant to section 44.100 due to a natural disaster of major proportions, if the area to be designated is blighted and sustained severe damage as a result of such natural disaster, as determined by the state emergency management agency. An application for designation as an enhanced enterprise zone pursuant to this subsection shall be made before the expiration of one year from the date the governor requested federal relief for the area sought to be designated.

3. Notwithstanding the requirements of subsection 1 of this section to the contrary, an enhanced enterprise zone may be designated in a county of declining population if it meets the requirements of subdivisions (1), (3) and either (2) or (4) of subsection 1 of this section. For the purposes of this subsection, a "county of declining population" is one that has lost one percent or more of its population as demonstrated by comparing the most recent decennial census population to the next most recent decennial census population for the county.

4. In addition to meeting the requirements of subsection 1, 2, or 3 of this section, an area, to qualify as an enhanced enterprise zone, shall be demonstrated by the governing authority to have either:

(1) The potential to create sustainable jobs in a targeted industry; or

(2) A demonstrated impact on local industry cluster development.

5. Notwithstanding the requirements of subsections 1 and 4 of this section to the contrary, a renewable energy generation zone may be designated as an enhanced enterprise zone if the renewable energy generation zone meets the criteria set forth in subdivision (25) of section 135.950.

(L. 2004 S.B. 1155 § 135.1055, A.L. 2010 H.B. 1965, A.L. 2011 H.B. 737, A.L. 2012 S.B. 628)



Section 135.957 Enhanced enterprise zone board required, members — terms — board actions — chair — role of board.

Effective 28 Aug 2004

Title X TAXATION AND REVENUE

135.957. Enhanced enterprise zone board required, members — terms — board actions — chair — role of board. — 1. A governing authority planning to seek designation of an enhanced enterprise zone shall establish an enhanced enterprise zone board. The number of members on the board shall be seven. One member of the board shall be appointed by the school district or districts located within the area proposed for designation as an enhanced enterprise zone. One member of the board shall be appointed by other affected taxing districts. The remaining five members shall be chosen by the chief elected official of the county or municipality.

2. The school district member and the affected taxing district member shall each have initial terms of five years. Of the five members appointed by the chief elected official, two shall have initial terms of four years, two shall have initial terms of three years, and one shall have an initial term of two years. Thereafter, members shall serve terms of five years. Each commissioner shall hold office until a successor has been appointed. All vacancies shall be filled in the same manner as the original appointment. For inefficiency or neglect of duty or misconduct in office, a member of the board may be removed by the applicable appointing authority.

3. A majority of the members shall constitute a quorum of such board for the purpose of conducting business and exercising the powers of the board and for all other purposes. Action may be taken by the board upon a vote of a majority of the members present.

4. The members of the board annually shall elect a chair from among the members.

5. The role of the board shall be to conduct the activities necessary to advise the governing authority on the designation of an enhanced enterprise zone and any other advisory duties as determined by the governing authority. The role of the board after the designation of an enhanced enterprise zone shall be review and assessment of zone activities as it relates to the annual reports as set forth in section 135.960.

(L. 2004 S.B. 1155 § 135.1057)



Section 135.960 Public hearing required — ordinance requirements — expiration date — annual report.

Effective 28 Aug 2013

Title X TAXATION AND REVENUE

135.960. Public hearing required — ordinance requirements — expiration date — annual report. — 1. Any governing authority that desires to have any portion of a city or unincorporated area of a county under its control designated as an enhanced enterprise zone shall hold a public hearing for the purpose of obtaining the opinion and suggestions of those persons who will be affected by such designation.

2. After a public hearing is held as required in subsection 1 of this section, the governing authority may, by a majority vote of the members of the governing authority, adopt an ordinance or resolution designating a specific area as an enhanced enterprise zone. Such ordinance shall include, in addition to a description of the physical, social, and economic characteristics of the area:

(1) A plan to provide adequate police protection within the area;

(2) A specific and practical process for individual businesses to obtain waivers from burdensome local regulations, ordinances, and orders which serve to discourage economic development within the area to be designated an enhanced enterprise zone, except that such waivers shall not substantially endanger the health or safety of the employees of any such business or the residents of the area;

(3) A description of what other specific actions will be taken to support and encourage private investment within the area;

(4) A plan to ensure that resources are available to assist area residents to participate in increased development through self-help efforts and in ameliorating any negative effects of designation of the area as an enhanced enterprise zone;

(5) A statement describing the projected positive and negative effects of designation of the area as an enhanced enterprise zone;

(6) A specific plan to provide assistance to any person or business dislocated as a result of activities within the enhanced enterprise zone. Such plan shall determine the need of dislocated persons for relocation assistance; provide, prior to displacement, information about the type, location, and price of comparable housing or commercial property; provide information concerning state and federal programs for relocation assistance and provide other advisory services to displaced persons. Public agencies may choose to provide assistance under the Uniform Relocation and Real Property Acquisition Act, 42 U.S.C. Section 4601, et seq., to meet the requirements of this subdivision; and

(7) A description or plan that demonstrates the requirements of subsection 4 of section 135.953.

3. An enhanced enterprise zone designation shall expire in twenty-five years.

4. Each designated enhanced enterprise zone board shall report to the director on an annual basis regarding the status of the zone and business activity within the zone.

(L. 2004 S.B. 1155 § 135.1060, A.L. 2013 H.B. 184)



Section 135.963 Improvements exempt, when — authorizing resolution, contents — public hearing required, notice — certain property exempt from ad valorem taxes, duration — time period — property affected — assessor's duties.

Effective 28 Aug 2017

Title X TAXATION AND REVENUE

135.963. Improvements exempt, when — authorizing resolution, contents — public hearing required, notice — certain property exempt from ad valorem taxes, duration — time period — property affected — assessor's duties. — 1. Improvements made to real property as such term is defined in section 137.010 which are made in an enhanced enterprise zone subsequent to the date such zone or expansion thereto was designated may, upon approval of an authorizing resolution or ordinance by the governing authority having jurisdiction of the area in which the improvements are made, be exempt, in whole or in part, from assessment and payment of ad valorem taxes of one or more affected political subdivisions. Improvements made to real property, as such term is defined in section 137.010, which are locally assessed and in a renewable energy generation zone designated as an enhanced enterprise zone, subsequent to the date such enhanced enterprise zone or expansion thereto was designated, may, upon approval of an authorizing resolution or ordinance by the governing authority having jurisdiction of the area in which the improvements are made, be exempt, in whole or in part, from assessment and payment of ad valorem taxes of one or more affected political subdivisions. In addition to enhanced business enterprises, a speculative industrial or warehouse building constructed by a public entity or a private entity if the land is leased by a public entity may be subject to such exemption.

2. Such authorizing resolution shall specify the percent of the exemption to be granted, the duration of the exemption to be granted, and the political subdivisions to which such exemption is to apply and any other terms, conditions, or stipulations otherwise required. A copy of the resolution shall be provided to the director within thirty calendar days following adoption of the resolution by the governing authority.

3. No exemption shall be granted until the governing authority holds a public hearing for the purpose of obtaining the opinions and suggestions of residents of political subdivisions to be affected by the exemption from property taxes. The governing authority shall send, by certified mail, a notice of such hearing to each political subdivision in the area to be affected and shall publish notice of such hearing in a newspaper of general circulation in the area to be affected by the exemption at least twenty days prior to the hearing but not more than thirty days prior to the hearing. Such notice shall state the time, location, date, and purpose of the hearing.

4. Notwithstanding subsection 1 of this section, at least one-half of the ad valorem taxes otherwise imposed on subsequent improvements to real property located in an enhanced enterprise zone of enhanced business enterprises or speculative industrial or warehouse buildings as indicated in subsection 1 of this section shall become and remain exempt from assessment and payment of ad valorem taxes of any political subdivision of this state or municipality thereof, if said political subdivision or municipality levies ad valorem taxes, for a period of not less than ten years following the date such improvements were assessed, provided the improved properties are used for enhanced business enterprises. The exemption for speculative buildings is subject to the approval of the governing authority for a period not to exceed two years if the building is owned by a private entity and five years if the building is owned or ground leased by a public entity. This shall not preclude the building receiving an exemption for the remaining time period established by the governing authority if it was occupied by an enhanced business enterprise. The two- and five-year time periods indicated for speculative buildings shall not be an addition to the local abatement time period for such facility.

5. No exemption shall be granted for a period more than twenty-five years, provided, however, that during the ten years prior to the expiration of an enhanced enterprise zone no exemption shall be granted for a period of more than ten years.

6. The provisions of subsection 1 of this section shall not apply to improvements made to real property begun prior to August 28, 2004.

7. The abatement referred to in this section shall not relieve the assessor or other responsible official from ascertaining the amount of the equalized assessed value of all taxable property annually as required by section 99.855, 99.957, or 99.1042 and shall not have the effect of reducing the payments in lieu of taxes referred to in subdivision (2) of subsection 1 of section 99.845, subdivision (2) of subsection 3 of section 99.957, or subdivision (2) of subsection 3 of section 99.1042 unless such reduction is set forth in the plan approved by the governing body of the municipality pursuant to subdivision (1) of subsection 1 of section 99.820, section 99.942, or section 99.1027.

(L. 2004 S.B. 1155 § 135.1065, A.L. 2007 1st Ex. Sess. H.B. 1, A.L. 2011 H.B. 737, A.L. 2012 S.B. 769, A.L. 2017 S.B. 111)



Section 135.967 Tax credit allowed, duration — prohibition on receiving other tax credits — limitations on issuance of tax credits — cap — eligibility of certain expansions — employee calculations — computation of credit — flow-through tax treatments — credits may be claimed, when — certificates — refunds — verification procedures.

Effective 28 Aug 2008

Title X TAXATION AND REVENUE

135.967. Tax credit allowed, duration — prohibition on receiving other tax credits — limitations on issuance of tax credits — cap — eligibility of certain expansions — employee calculations — computation of credit — flow-through tax treatments — credits may be claimed, when — certificates — refunds — verification procedures. — 1. A taxpayer who establishes a new business facility may, upon approval by the department, be allowed a credit, each tax year for up to ten tax years, in an amount determined as set forth in this section, against the tax imposed by chapter 143, excluding withholding tax imposed by sections 143.191 to 143.265. No taxpayer shall receive multiple ten-year periods for subsequent expansions at the same facility.

2. Notwithstanding any provision of law to the contrary, any taxpayer who establishes a new business facility in an enhanced enterprise zone and is awarded state tax credits under this section may not also receive tax credits under sections 135.100 to 135.150, sections 135.200 to 135.286, or section 135.535, and may not simultaneously receive tax credits under sections 620.1875 to 620.1890 at the same facility.

3. No credit shall be issued pursuant to this section unless:

(1) The number of new business facility employees engaged or maintained in employment at the new business facility for the taxable year for which the credit is claimed equals or exceeds two; and

(2) The new business facility investment for the taxable year for which the credit is claimed equals or exceeds one hundred thousand dollars.

4. The annual amount of credits allowed for an approved enhanced business enterprise shall be the lesser of:

(1) The annual amount authorized by the department for the enhanced business enterprise, which shall be limited to the projected state economic benefit, as determined by the department; or

(2) The sum calculated based upon the following:

(a) A credit of four hundred dollars for each new business facility employee employed within an enhanced enterprise zone;

(b) An additional credit of four hundred dollars for each new business facility employee who is a resident of an enhanced enterprise zone;

(c) An additional credit of four hundred dollars for each new business facility employee who is paid by the enhanced business enterprise a wage that exceeds the average wage paid within the county in which the facility is located, as determined by the department; and

(d) A credit equal to two percent of new business facility investment within an enhanced enterprise zone.

5. Prior to January 1, 2007, in no event shall the department authorize more than four million dollars annually to be issued for all enhanced business enterprises. After December 31, 2006, in no event shall the department authorize more than twenty-four million dollars annually to be issued for all enhanced business enterprises.

6. If a facility, which does not constitute a new business facility, is expanded by the taxpayer, the expansion shall be considered eligible for the credit allowed by this section if:

(1) The taxpayer's new business facility investment in the expansion during the tax period in which the credits allowed in this section are claimed exceeds one hundred thousand dollars and if the number of new business facility employees engaged or maintained in employment at the expansion facility for the taxable year for which credit is claimed equals or exceeds two, and the total number of employees at the facility after the expansion is at least two greater than the total number of employees before the expansion; and

(2) The taxpayer's investment in the expansion and in the original facility prior to expansion shall be determined in the manner provided in subdivision (19) of section 135.950.

7. The number of new business facility employees during any taxable year shall be determined by dividing by twelve the sum of the number of individuals employed on the last business day of each month of such taxable year. If the new business facility is in operation for less than the entire taxable year, the number of new business facility employees shall be determined by dividing the sum of the number of individuals employed on the last business day of each full calendar month during the portion of such taxable year during which the new business facility was in operation by the number of full calendar months during such period. For the purpose of computing the credit allowed by this section in the case of a facility which qualifies as a new business facility under subsection 6 of this section, and in the case of a new business facility which satisfies the requirements of paragraph (c) of subdivision (17) of section 135.950, or subdivision (25) of section 135.950, the number of new business facility employees at such facility shall be reduced by the average number of individuals employed, computed as provided in this subsection, at the facility during the taxable year immediately preceding the taxable year in which such expansion, acquisition, or replacement occurred and shall further be reduced by the number of individuals employed by the taxpayer or related taxpayer that was subsequently transferred to the new business facility from another Missouri facility and for which credits authorized in this section are not being earned, whether such credits are earned because of an expansion, acquisition, relocation, or the establishment of a new facility.

8. In the case where a new business facility employee who is a resident of an enhanced enterprise zone for less than a twelve-month period is employed for less than a twelve-month period, the credits allowed by paragraph (b) of subdivision (2) of subsection 4 of this section shall be determined by multiplying four hundred dollars by a fraction, the numerator of which is the number of calendar days during the taxpayer's tax year for which such credits are claimed, in which the employee was a resident of an enhanced enterprise zone, and the denominator of which is three hundred sixty-five.

9. For the purpose of computing the credit allowed by this section in the case of a facility which qualifies as a new business facility pursuant to subsection 6 of this section, and in the case of a new business facility which satisfies the requirements of paragraph (c) of subdivision (17) of section 135.950 or subdivision (25) of section 135.950, the amount of the taxpayer's new business facility investment in such facility shall be reduced by the average amount, computed as provided in subdivision (19) of section 135.950 for new business facility investment, of the investment of the taxpayer, or related taxpayer immediately preceding such expansion or replacement or at the time of acquisition. Furthermore, the amount of the taxpayer's new business facility investment shall also be reduced by the amount of investment employed by the taxpayer or related taxpayer which was subsequently transferred to the new business facility from another Missouri facility and for which credits authorized in this section are not being earned, whether such credits are earned because of an expansion, acquisition, relocation, or the establishment of a new facility.

10. For a taxpayer with flow-through tax treatment to its members, partners, or shareholders, the credit shall be allowed to members, partners, or shareholders in proportion to their share of ownership on the last day of the taxpayer's tax period.

11. Credits may not be carried forward but shall be claimed for the taxable year during which commencement of commercial operations occurs at such new business facility, and for each of the nine succeeding taxable years for which the credit is issued.

12. Certificates of tax credit authorized by this section may be transferred, sold, or assigned by filing a notarized endorsement thereof with the department that names the transferee, the amount of tax credit transferred, and the value received for the credit, as well as any other information reasonably requested by the department. The sale price cannot be less than seventy-five percent of the par value of such credits.

13. The director of revenue shall issue a refund to the taxpayer to the extent that the amount of credits allowed in this section exceeds the amount of the taxpayer's income tax.

14. Prior to the issuance of tax credits, the department shall verify through the department of revenue, or any other state department, that the tax credit applicant does not owe any delinquent income, sales, or use tax or interest or penalties on such taxes, or any delinquent fees or assessments levied by any state department and through the department of insurance, financial institutions and professional registration that the applicant does not owe any delinquent insurance taxes. Such delinquency shall not affect the authorization of the application for such tax credits, except that the amount of credits issued shall be reduced by the applicant's tax delinquency. If the department of revenue or the department of insurance, financial institutions and professional registration, or any other state department, concludes that a taxpayer is delinquent after June fifteenth but before July first of any year and the application of tax credits to such delinquency causes a tax deficiency on behalf of the taxpayer to arise, then the taxpayer shall be granted thirty days to satisfy the deficiency in which interest, penalties, and additions to tax shall be tolled. After applying all available credits toward a tax delinquency, the administering agency shall notify the appropriate department, and that department shall update the amount of outstanding delinquent tax owed by the applicant. If any credits remain after satisfying all insurance, income, sales, and use tax delinquencies, the remaining credits shall be issued to the applicant, subject to the restrictions of other provisions of law.

(L. 2004 S.B. 1155 § 135.1070, A.L. 2007 1st Ex. Sess. H.B. 1, A.L. 2008 H.B. 2058 merged with H.B. 2393 merged with S.B. 718)



Section 135.968 Megaprojects, tax credit authorized, eligibility — department duties — binding contract required, when — issuance of credits, procedure.

Effective 28 Aug 2008

Title X TAXATION AND REVENUE

135.968. Megaprojects, tax credit authorized, eligibility — department duties — binding contract required, when — issuance of credits, procedure. — 1. A taxpayer who establishes a megaproject, approved by the department, within an enhanced enterprise zone shall, in exchange for the consideration provided by new tax revenues and other economic stimuli that will be generated from the new jobs created by the megaproject, be allowed an income tax credit equal to the percentage of actual new annual payroll of the taxpayer attributable to employees directly related to the manufacturing and assembly process and administration, as provided under subsection 4 of this section. A taxpayer seeking approval of a megaproject shall submit an application to the department. The department shall not approve any megaproject after December 31, 2008. The department shall not approve any credits for megaprojects to be issued prior to January 1, 2013, and in no event shall the department authorize more than forty million dollars to be issued annually for all megaprojects. The total amount of credits issued under this section shall not exceed two hundred forty million dollars.

2. In considering applications for approval of megaprojects, the department may approve an application if:

(1) The taxpayer's project is financially sound and the taxpayer has adequately demonstrated an ability to successfully undertake and complete the megaproject. This determination shall be supported by a professional third-party market feasibility analysis conducted on behalf of the state by a firm with direct experience with the industry of the proposed megaproject, and by a professional third-party financial analysis of the taxpayer's ability to complete the project;

(2) The taxpayer's plan of repayment to the state of the amount of tax credits provided is reasonable and sound;

(3) The taxpayer's megaproject will create new jobs that were not jobs previously performed by employees of the taxpayer or a related taxpayer in Missouri;

(4) Local taxing entities are providing a significant level of incentives for the megaproject relative to the projected new local tax revenues created by the megaproject;

(5) There is at least one other state or foreign country that the taxpayer verifies is being considered for the project, and receiving megaproject tax credits is a major factor in the taxpayer's decision to go forward with the project and not receiving the credit will result in the taxpayer not creating new jobs in Missouri;

(6) The megaproject will be located in an enhanced enterprise zone which constitutes an economic or social liability and a detriment to the public health, safety, morals, or welfare in its present condition and use;

(7) The completion of the megaproject will serve an essential public municipal purpose by creating a substantial number of new jobs for citizens, increasing their purchasing power, improving their living conditions, and relieving the demand for unemployment and welfare assistance thereby promoting the economic development of the enhanced enterprise zone, the municipality, and the state; and

(8) The creation of new jobs will assist the state in providing the services needed to protect the health, safety, and social and economic well-being of the citizens of the state.

3. Prior to final approval of an application, a binding contract shall be executed between the taxpayer and the department of economic development which shall include, but not be limited to:

(1) A repayment plan providing for cash payment to the state general revenue fund which shall result in a positive internal rate of return to the state and fully comply with the provisions of the World Trade Organization Agreement on Subsidies and Countervailing Measures. The rate of return shall be commercially reasonable and, over the life of the project, exceed one hundred and fifty percent of the state's borrowing costs based on the AAA-rated twenty-year tax-exempt bond rate average over a twenty-year borrowing period. The rate shall be verified by a professional third-party financial analysis;

(2) The taxpayer's obligation to construct a facility of at least one million square feet within five years from the date of approval;

(3) A requirement that the issuance of tax credits authorized under this section shall cease and the taxpayer shall immediately submit payment, to the state general revenue fund, in an amount equal to all credits previously issued less any amounts previously repaid, increased by an additional amount that shall provide the state a reasonable rate of return, in the event the taxpayer:

(a) Fails to construct a facility of at least one million square feet within five years of the date of approval;

(b) Fails to make a scheduled payment as required by the repayment plan; or

(c) Fails to compensate new jobs at rate equal to or in excess of the county average wage or fails to offer health insurance to all such new jobs and pay at least eighty percent of such premiums; and

(4) A requirement that the department shall suspend issuance of tax credits authorized under this section if, at any point, the total amount of tax credits issued less the total amount of repayments received equals one hundred and fifty-five million dollars.

4. Upon approval of an application by the department, tax credits shall be issued annually for a period not to exceed eight years from the commencement of commercial operations of the megaproject. The eight-year period for the issuance of megaproject tax credits may extend beyond the expiration of the enhanced enterprise zone. The maximum percentage of the annual payroll of the taxpayer for new jobs located at the megaproject which may be approved or issued by the department for tax credits shall not exceed:

(1) Eighty percent for the first three years that tax credits will be issued for the megaproject;

(2) Sixty percent for the next two subsequent years;

(3) Fifty percent for the next two subsequent years; and

(4) Thirty percent for the remaining year.

­­

­

5. Tax credits issued under this section may be claimed against the tax imposed by chapter 143, excluding withholding tax imposed by sections 143.191 to 143.265. For taxpayers with flow-through tax treatment of its members, partners, or shareholders, the credit shall be allowed to members, partners, or shareholders in proportion to their share of ownership on the last day of the taxpayer's tax period. The director of revenue shall issue a refund to a taxpayer to the extent the amount of credits allowed in this section exceeds the amount of the taxpayer's income tax liability in the year redemption is authorized. An owner of tax credits issued under this section shall not be required to have any Missouri income tax liability in order to redeem such tax credits and receive a refund. The director of revenue shall prepare a form to permit the owner of such tax credits to obtain a refund.

6. Certificates of tax credits authorized under this section may be transferred, sold, or assigned by filing a notarized endorsement thereof with the department that names the transferee, the amount of tax credit transferred, and the value received for the credit, as well as any other information reasonably requested by the department. Upon such transfer, sale, or assignment, the transferee shall be the owner of such tax credits entitled to claim the tax credits or any refunds with respect thereto issued to the taxpayer. Tax credits may not be carried forward past the year of issuance. Tax credits authorized by this section may not be pledged or used to secure any bonds or other indebtedness issued by the state or any political subdivision of the state. Once such tax credits have been issued, nothing shall prohibit the owner of the tax credits from pledging the tax credits to any lender or other third party.

7. Any taxpayer issued tax credits under this section shall provide an annual report to the department and the house and senate appropriations committees of the number of new jobs located at the megaproject, the new annual payroll of such new jobs, and such other information as may be required by the department to document the basis for benefits under this section. The department may withhold the approval of the annual issuance of any tax credits until it is satisfied that proper documentation has been provided, and shall reduce the tax credits to reflect any reduction in new payroll. If the department determines the average wage is below the county average wage, or the taxpayer has not maintained employee health insurance as required, the taxpayer shall not receive tax credits for that year.

8. Notwithstanding any provision of law to the contrary, any taxpayer who is awarded tax credits under this section shall not also receive tax credits under sections 135.100 to 135.150, sections 135.200 to 135.286, section 135.535, or sections 620.1875 to 620.1890.

9. Any action brought in any court contesting the approval of a megaproject and the issuance of the tax credits, or any other action undertaken pursuant to this section related to such megaproject, shall be filed within ninety days following approval of the megaproject by the department.

10. Records and documents relating to a proposed megaproject shall be deemed closed records until such time as the application has been approved. Provisions of this subsection to the contrary notwithstanding, records containing business plan information which may endanger the competitiveness of the business shall remain closed.

11. Notwithstanding any provision of this section to the contrary, no taxpayer who receives megaproject tax credits authorized under this section or any related taxpayer shall employ, prior to January 1, 2022, directly:

(1) Any elected public official of this state holding office as of January 1, 2008;

(2) Any director, deputy director, division director, or employee directly involved in negotiations between the department of economic development and a taxpayer relative to the megaproject who was employed as of January 1, 2008, by the department.

(L. 2008 H.B. 2393)



Section 135.970 Rulemaking authority.

Effective 28 Aug 2004

Title X TAXATION AND REVENUE

135.970. Rulemaking authority. — The department may adopt such rules, statements of policy, procedures, forms, and guidelines as may be necessary to carry out the provisions of sections 135.950 to 135.970. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2004, shall be invalid and void.

(L. 2004 S.B. 1155 § 135.1075)



Section 135.973 Eligibility of existing enterprise zones.

Effective 28 Aug 2004

Title X TAXATION AND REVENUE

135.973. Eligibility of existing enterprise zones. — After January 1, 2007, all enterprise zones designated before January 1, 2006, shall be eligible to receive the tax benefits under sections 135.950 to 135.970.

(L. 2004 S.B. 1155 § 135.1078)



Section 135.980 No restriction by ballot permitted for certain businesses with NAIC code — expiration date.

Effective 28 Aug 2014, see footnote

Title X TAXATION AND REVENUE

135.980. No restriction by ballot permitted for certain businesses with NAIC code — expiration date. — 1. As used in this section, the following terms shall mean:

(1) "NAICS", the classification provided by the most recent edition of the North American Industry Classification System as prepared by the Executive Office of the President, Office of Management and Budget;

(2) "Public financial incentive", any economic or financial incentive offered including:

(a) Any tax reduction, credit, forgiveness, abatement, subsidy, or other tax-relieving measure;

(b) Any tax increment financing or similar financial arrangement;

(c) Any monetary or nonmonetary benefit related to any bond, loan, or similar financial arrangement;

(d) Any reduction, credit, forgiveness, abatement, subsidy, or other relief related to any bond, loan, or similar financial arrangement; and

(e) The ability to form, own, direct, or receive any economic or financial benefit from any special taxation district.

2. No city not within a county shall by ballot measure impose any restriction on any public financial incentive authorized by statute for a business with a NAICS code of 212111.

3. The provisions of this section shall expire on December 31, 2017.

(L. 2014 S.B. 672)

Expires 12-31-17



Section 135.1150 Citation of law — definitions — tax credit, amount — claim application — limitation — transferability of credit — rulemaking authority.

Effective 28 Aug 2015

Title X TAXATION AND REVENUE

135.1150. Citation of law — definitions — tax credit, amount — claim application — limitation — transferability of credit — rulemaking authority. — 1. This section shall be known and may be cited as the "Residential Treatment Agency Tax Credit Act".

2. As used in this section, the following terms mean:

(1) "Certificate", a tax credit certificate issued under this section;

(2) "Department", the Missouri department of social services;

(3) "Eligible donation", donations received from a taxpayer by an agency that are used solely to provide direct care services to children who are residents of this state. Eligible donations may include cash, publicly traded stocks and bonds, and real estate that will be valued and documented according to rules promulgated by the department of social services. For purposes of this section, "direct care services" include but are not limited to increasing the quality of care and service for children through improved employee compensation and training;

(4) "Qualified residential treatment agency" or "agency", a residential care facility that is licensed under section 210.484, accredited by the Council on Accreditation (COA), the Joint Commission on Accreditation of Healthcare Organizations (JCAHO), or the Commission on Accreditation of Rehabilitation Facilities (CARF), and is under contract with the Missouri department of social services to provide treatment services for children who are residents or wards of residents of this state, and that receives eligible donations. Any agency that operates more than one facility or at more than one location shall be eligible for the tax credit under this section only for any eligible donation made to facilities or locations of the agency which are licensed and accredited;

(5) "Taxpayer", any of the following individuals or entities who make an eligible donation to an agency:

(a) A person, firm, partner in a firm, corporation, or a shareholder in an S corporation doing business in the state of Missouri and subject to the state income tax imposed in chapter 143;

(b) A corporation subject to the annual corporation franchise tax imposed in chapter 147;

(c) An insurance company paying an annual tax on its gross premium receipts in this state;

(d) Any other financial institution paying taxes to the state of Missouri or any political subdivision of this state under chapter 148;

(e) An individual subject to the state income tax imposed in chapter 143;

(f) Any charitable organization which is exempt from federal income tax and whose Missouri unrelated business taxable income, if any, would be subject to the state income tax imposed under chapter 143.

3. For all taxable years beginning on or after January 1, 2007, any taxpayer shall be allowed a credit against the taxes otherwise due under chapter 143, 147, or 148, excluding withholding tax imposed by sections 143.191 to 143.265, in an amount equal to fifty percent of the amount of an eligible donation, subject to the restrictions in this section. The amount of the tax credit claimed shall not exceed the amount of the taxpayer's state income tax liability in the tax year for which the credit is claimed. Any amount of credit that the taxpayer is prohibited by this section from claiming in a tax year shall not be refundable, but may be carried forward to any of the taxpayer's four subsequent taxable years.

4. To claim the credit authorized in this section, an agency may submit to the department an application for the tax credit authorized by this section on behalf of taxpayers. The department shall verify that the agency has submitted the following items accurately and completely:

(1) A valid application in the form and format required by the department;

(2) A statement attesting to the eligible donation received, which shall include the name and taxpayer identification number of the individual making the eligible donation, the amount of the eligible donation, and the date the eligible donation was received by the agency; and

(3) Payment from the agency equal to the value of the tax credit for which application is made.

­­

­

5. An agency may apply for tax credits in an aggregate amount that does not exceed the payments made by the department to the agency in the preceding twelve months.

6. Tax credits issued under this section may be assigned, transferred, sold, or otherwise conveyed, and the new owner of the tax credit shall have the same rights in the credit as the taxpayer. Whenever a certificate is assigned, transferred, sold, or otherwise conveyed, a notarized endorsement shall be filed with the department specifying the name and address of the new owner of the tax credit or the value of the credit.

7. The department shall promulgate rules to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2006, shall be invalid and void.

(L. 2006 S.B. 614 § 135.1142, A.L. 2007 H.B. 453 merged with S.B. 86, A.L. 2007 1st Ex. Sess. H.B. 1, A.L. 2012 H.B. 1172, A.L. 2015 S.B. 463)



Section 135.1180 Citation of law — definitions — tax credit, amount, procedure — rulemaking authority.

Effective 28 Aug 2015

Title X TAXATION AND REVENUE

135.1180. Citation of law — definitions — tax credit, amount, procedure — rulemaking authority. — 1. This section shall be known and may be cited as the "Developmental Disability Care Provider Tax Credit Program".

2. As used in this section, the following terms mean:

(1) "Certificate", a tax credit certificate issued under this section;

(2) "Department", the Missouri department of social services;

(3) "Eligible donation", donations received by a provider from a taxpayer that are used solely to provide direct care services to persons with developmental disabilities who are residents of this state. Eligible donations may include cash, publicly traded stocks and bonds, and real estate that will be valued and documented according to rules promulgated by the department of social services. For purposes of this section, "direct care services" include, but are not limited to, increasing the quality of care and service for persons with developmental disabilities through improved employee compensation and training;

(4) "Qualified developmental disability care provider" or "provider", a care provider that provides assistance to persons with developmental disabilities, and is accredited by the Council on Accreditation (COA), the Joint Commission on Accreditation of Healthcare Organizations (JCAHO), or the Commission on Accreditation of Rehabilitation Facilities (CARF), or is under contract with the Missouri department of social services or department of mental health to provide treatment services for such persons, and that receives eligible donations. Any provider that operates more than one facility or at more than one location shall be eligible for the tax credit under this section only for any eligible donation made to facilities or locations of the provider which are licensed or accredited;

(5) "Taxpayer", any of the following individuals or entities who make an eligible donation to a provider:

(a) A person, firm, partner in a firm, corporation, or a shareholder in an S corporation doing business in the state of Missouri and subject to the state income tax imposed in chapter 143;

(b) A corporation subject to the annual corporation franchise tax imposed in chapter 147;

(c) An insurance company paying an annual tax on its gross premium receipts in this state;

(d) Any other financial institution paying taxes to the state of Missouri or any political subdivision of this state under chapter 148;

(e) An individual subject to the state income tax imposed in chapter 143;

(f) Any charitable organization which is exempt from federal income tax and whose Missouri unrelated business taxable income, if any, would be subject to the state income tax imposed under chapter 143.

3. For all taxable years beginning on or after January 1, 2012, any taxpayer shall be allowed a credit against the taxes otherwise due under chapter 143, 147, or 148 excluding withholding tax imposed by sections 143.191 to 143.265 in an amount equal to fifty percent of the amount of an eligible donation, subject to the restrictions in this section. The amount of the tax credit claimed shall not exceed the amount of the taxpayer's state income tax liability in the tax year for which the credit is claimed. Any amount of credit that the taxpayer is prohibited by this section from claiming in a tax year shall not be refundable, but may be carried forward to any of the taxpayer's four subsequent taxable years.

4. To claim the credit authorized in this section, a provider may submit to the department an application for the tax credit authorized by this section on behalf of taxpayers. The department shall verify that the provider has submitted the following items accurately and completely:

(1) A valid application in the form and format required by the department;

(2) A statement attesting to the eligible donation received, which shall include the name and taxpayer identification number of the individual making the eligible donation, the amount of the eligible donation, and the date the eligible donation was received by the provider; and

(3) Payment from the provider equal to the value of the tax credit for which application is made.

­­

­

5. Tax credits issued under this section may be assigned, transferred, sold, or otherwise conveyed, and the new owner of the tax credit shall have the same rights in the credit as the taxpayer. Whenever a certificate is assigned, transferred, sold, or otherwise conveyed, a notarized endorsement shall be filed with the department specifying the name and address of the new owner of the tax credit or the value of the credit.

6. The department shall promulgate rules to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2012, shall be invalid and void.

(L. 2012 H.B. 1172, A.L. 2015 S.B. 463)



Section 135.1670 Relocated jobs, eligibility for tax credits and financial incentives — director's duties — expiration date.

Effective 28 Aug 2014

Title X TAXATION AND REVENUE

135.1670. Relocated jobs, eligibility for tax credits and financial incentives — director's duties — expiration date. — 1. As used in this section, the following terms mean:

(1) "Kansas border county", Douglas, Johnson, Miami, or Wyandotte County in Kansas;

(2) "Missouri border county", any county with a charter form of government and with more than six hundred thousand but fewer than seven hundred thousand inhabitants, any county of the first classification with more than eighty-three thousand but fewer than ninety-two thousand inhabitants and with a city of the fourth classification with more than four thousand five hundred but fewer than five thousand inhabitants as the county seat, any county of the first classification with more than two hundred thousand but fewer than two hundred sixty thousand inhabitants, or any county of the first classification with more than ninety-two thousand but fewer than one hundred one thousand inhabitants in Missouri.

*2. If any job that qualifies for a tax credit under sections 100.700 to 100.850 or under sections 135.100 to 135.258, for funding under section 620.1023, or for a tax credit or retention of state withholding taxes under sections 620.2000 to 620.2020, relocates to a Missouri border county from a Kansas border county, no tax credits shall be issued, funding provided, or retention of withholding taxes authorized for such job under such sections.

*3. If the director of the Missouri department of economic development determines that the state of Kansas has enacted legislation or the governor of Kansas issued an executive order or similar action which prohibits the Kansas Department of Commerce or any other Kansas executive department from providing economic incentives for jobs that are relocated from a Missouri border county to a Kansas border county, then the director shall execute and deliver to the governor, the speaker of the house of representatives, and the president pro tempore of the senate a written certification of such determination. Upon the execution and delivery of such written certification and the parties receiving such certification providing a unanimous written affirmation, the provisions of subsection 2 of this section shall be effective unless otherwise provided in this section. The provisions of subsection 2 of this section shall not apply to incentives reserved on behalf of and awarded to Missouri employers prior to the provisions of subsection 2 of this section taking effect.

*4. If the director of the Missouri department of economic development determines that the Kansas Department of Commerce or any other Kansas executive department is providing economic incentives for jobs that relocate from a Missouri border county to a Kansas border county, then the director shall execute and deliver to the governor, the speaker of the house of representatives, and the president pro tempore of the senate a written certification of such determination. Upon the execution and delivery of such written certification and the parties receiving such certification providing a unanimous written affirmation, the provisions of subsection 2 of this section shall not be effective until such time as the director determines that the Kansas Department of Commerce or any other Kansas executive department is not providing economic incentives for jobs that relocate from a Missouri border county to a Kansas border county, and the director has executed and delivered to the governor, the speaker of the house of representative, and the president pro tempore of the senate a written certification of such determination and the parties receiving such certification provide an unanimous written affirmation.

*5. The director of the Missouri department of economic development shall notify the revisor of statutes of all changes in whether subsection 2 of this section is effective.

**6. The provisions of this section shall expire August 28, 2016, unless at such time the provisions of subsection 2 of this section are in effect. If the provisions of this section do not expire on August 28, 2016, the provisions of this section shall expire on August 28, 2020.

(L. 2014 S.B. 635)

*Contingent effective date

**Expired 8-28-16

Revisor's Note: No notification had been received from the Department of Economic Development as of the date of the general republication of the Revised Statutes of Missouri in 2016.






Chapter 136 Collection of State Taxes

Chapter Cross References



Section 136.010 Division to collect all state revenues, exceptions, report.

Effective 28 Aug 2005

Title X TAXATION AND REVENUE

136.010. Division to collect all state revenues, exceptions, report. — 1. The division of taxation and collection shall collect all taxes, licenses and fees payable to the state, except that county collectors and collector-treasurers shall collect the state tax on tangible property, which shall be transmitted promptly to the division of taxation and collection.

2. All money payable to the state, including gifts, escheats, penalties, federal funds, and money from every other source payable to the state shall be promptly transmitted to the division of taxation and collection; provided that all such money payable to the curators of the University of Missouri, except those funds required by law or by instrument granting the same to be paid into the seminary fund of the state, is excepted herefrom, and in the case of other state educational institutions there is excepted herefrom, gifts or trust funds from whatever source, appropriations, gifts or grants from the federal government, private organizations and individuals, funds for or from student activities, farm or housing activities, and other funds from which the whole or some part thereof may be liable to be repaid to the person contributing the same, and hospital fees. All of the above excepted funds shall be reported in detail quarterly to the governor and biennially to the general assembly.

3. The director of revenue in cooperation with the state treasurer shall develop a uniform system of summary reporting on income, expenditures and balances of the excepted funds in subsection 2 of this section, and for all other funds handled by state agencies, institutions or state officials in their official duties pursuant to any law or administrative practice but not deposited with the state treasurer. Such forms shall be made available to all agencies, institutions and officials responsible for such funds. Said agencies and officials shall annually file a complete summary report on the uniform forms provided by the director of revenue by August first for the fiscal period July first to June thirtieth just passed. These reports shall be compiled by the director of revenue for inclusion in the annual report of the state treasurer and director of revenue showing balances, income, expenditures, asset value and form of all assets held by the account.

(L. 1945 p. 1428 § 9, A. 1949 S.B. 1020, A.L. 1959 H.B. 390, A.L. 1965 p. 252, A.L. 2005 H.B. 58 merged with S.B. 210)



Section 136.030 Duties of director of revenue.

Effective 28 Aug 1965

Title X TAXATION AND REVENUE

136.030. Duties of director of revenue. — The director of revenue shall:

(1) Organize the division of taxation and collection in such manner as he may deem necessary for its most efficient operation;

(2) Make provisions for the collection of the state income tax, estate tax, motor vehicle drivers' license tax, motor vehicle registration fees, motor vehicle fuel tax, sales and use tax and all other taxes;

(3) Arrange, administer and organize the division of taxation and collection so that employees may be interchangeable in work assignment, to the end that they may be shifted within the division of taxation and collection to meet seasonal and temporary demands and that the number of such employees shall be kept to the minimum consistent with efficient operation; and

(4) Centralize all record keeping, filing, payroll and other services required by the division of taxation and collection.

(L. 1945 p. 1428 § 16, A.L. 1947 V. I p. 479, A. 1949 S.B. 1020, A.L. 1965 p. 139)

CROSS REFERENCE:

Reimbursement of political subdivisions for loss of tax on household goods, how computed--duties of director of revenue and of state tax commission, 21.505



Section 136.035 Director to refund taxes, when — claim to be filed within two years of date of payment.

Effective 28 Aug 2001

Title X TAXATION AND REVENUE

136.035. Director to refund taxes, when — claim to be filed within two years of date of payment. — 1. The director of revenue from funds appropriated shall refund any overpayment or erroneous payment of any tax which the state is authorized to collect. The general assembly shall appropriate and set aside funds sufficient for the use of the director of revenue to make refunds authorized by this section or by final judgment of court.

2. The director of revenue shall refund any overpayment or erroneous payment of any tax on intangible personal property and the amount refunded shall be charged against the next apportionment to the political subdivision which was the residence or situs of the taxpayer at the time the tax was paid.

3. No refund shall be made by the director of revenue unless a claim for refund has been filed with him within two years from the date of payment. Every claim must be in writing and signed by the applicant, and must state the specific grounds upon which the claim is founded.

(L. 1951 p. 866 § 1, A.L. 2001 H.B. 816)



Section 136.040 Director to appoint assistants — bonds.

Effective 28 Aug 1947

Title X TAXATION AND REVENUE

136.040. Director to appoint assistants — bonds. — 1. The director of revenue shall employ and remove such assistants, clerks and other employees in the division of taxation and collection as the work of the division may require, within the limits of the appropriation, and to fix their compensation.

2. The director of revenue shall have the power to require that any assistants, clerks and other employees in the division of taxation and collection shall execute bond to the state of Missouri in such amount as he may determine and with sureties to be approved by him. The premium of each such bond shall be paid out of the appropriation for the department of revenue.

(L. 1945 p. 1428 § 12, A.L. 1947 V. I p. 479)



Section 136.050 Employees assigned to work in other departments.

Effective 28 Aug 1947

Title X TAXATION AND REVENUE

136.050. Employees assigned to work in other departments. — The director of revenue may assign an employee or employees of the division of taxation and collection to discharge the duties of the division of taxation and collection in any department, institution or agency of the state, and such employee or employees shall be afforded office space and access to the records and property of the department, institution or agency used in the collection of any tax, license or fee payable to the state when approved by the director of revenue. The head of such department, institution or agency shall cooperate with and afford every necessary facility to such employee or employees in the discharge of his or their duties.

(L. 1945 p. 1428 § 13, A.L. 1947 V. I p. 479)



Section 136.055 Agent to collect motor vehicle taxes and issue licenses — awarding of fee offices — fees — audit of records, when.

Effective 14 Jul 2015, see footnote

Title X TAXATION AND REVENUE

136.055. Agent to collect motor vehicle taxes and issue licenses — awarding of fee offices — fees — audit of records, when. — 1. Any person who is selected or appointed by the state director of revenue as provided in subsection 2 of this section to act as an agent of the department of revenue, whose duties shall be the processing of motor vehicle title and registration transactions and the collection of sales and use taxes when required under sections 144.070 and 144.440, and who receives no salary from the department of revenue, shall be authorized to collect from the party requiring such services additional fees as compensation in full and for all services rendered on the following basis:

(1) For each motor vehicle or trailer registration issued, renewed or transferred—three dollars and fifty cents and seven dollars for those licenses sold or biennially renewed pursuant to section 301.147;

(2) For each application or transfer of title—two dollars and fifty cents;

(3) For each instruction permit, nondriver license, chauffeur's, operator's or driver's license issued for a period of three years or less—two dollars and fifty cents and five dollars for licenses or instruction permits issued or renewed for a period exceeding three years;

(4) For each notice of lien processed—two dollars and fifty cents;

(5) No notary fee or other fee or additional charge shall be paid or collected except for electronic telephone transmission reception—two dollars.

2. The director of revenue shall award fee office contracts under this section through a competitive bidding process. The competitive bidding process shall give priority to organizations and entities that are exempt from taxation under Section 501(c)(3), 501(c)(6), or 501(c)(4), except those civic organizations that would be considered action organizations under 26 C.F.R. Section 1.501(c)(3)-1(c)(3), of the Internal Revenue Code of 1986, as amended, with special consideration given to those organizations and entities that reinvest a minimum of seventy-five percent of the net proceeds to charitable organizations in Missouri, and political subdivisions, including but not limited to, municipalities, counties, and fire protection districts. The director of the department of revenue may promulgate rules and regulations necessary to carry out the provisions of this subsection. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this subsection shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2009, shall be invalid and void.

3. All fees collected by a tax-exempt organization may be retained and used by the organization.

4. All fees charged shall not exceed those in this section. The fees imposed by this section shall be collected by all permanent offices and all full-time or temporary offices maintained by the department of revenue.

5. Any person acting as agent of the department of revenue for the sale and issuance of registrations, licenses, and other documents related to motor vehicles shall have an insurable interest in all license plates, licenses, tabs, forms and other documents held on behalf of the department.

6. The fees authorized by this section shall not be collected by motor vehicle dealers acting as agents of the department of revenue under section 32.095 or those motor vehicle dealers authorized to collect and remit sales tax under subsection 8 of section 144.070.

7. Notwithstanding any other provision of law to the contrary, the state auditor may audit all records maintained and established by the fee office in the same manner as the auditor may audit any agency of the state, and the department shall ensure that this audit requirement is a necessary condition for the award of all fee office contracts. No confidential records shall be divulged in such a way to reveal personally identifiable information.

(L. 1951 p. 863 §§ 1, 2, A.L. 1965 p. 253, A.L. 1976 H.B. 1019, A.L. 1979 H.B. 90, A.L. 1985 H.B. 336, A.L. 1990 S.B. 560, A.L. 1997 H.B. 459, A.L. 1999 S.B. 19, A.L. 2000 S.B. 896, A.L. 2002 H.B. 1196, A.L. 2004 S.B. 1285, A.L. 2005 H.B. 487, A.L. 2009 H.B. 381 merged with H.B. 683, A.L. 2015 H.B. 137)

Effective 7-14-15



Section 136.060 Deputization of employees in other state departments — bonds.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

136.060. Deputization of employees in other state departments — bonds. — 1. Except as otherwise provided by law, the director of revenue may deputize any officer or employee of any department, institution or agency of the state, subject to the approval of the head of such department, institution or agency, to collect any tax, license or fee payable to the state which has heretofore been collected by such department, institution or agency. Upon being so deputized, such officer or employee shall in the name of and on behalf of the director of revenue and under such rules and regulations as the state director of revenue may prescribe collect any such tax, license or fee, provided that all moneys so collected shall be transmitted promptly to the division of taxation and collection.

2. The director of revenue may require a surety bond from any person so deputized in such amount and upon such conditions as he may deem necessary, with sureties to be approved by him. The premium of said bond shall be paid out of the appropriation for the department of revenue. The compensation of any officer or employee so deputized shall be paid by said department, institution or agency.

(L. 1945 p. 1428 § 14)



Section 136.070 Access to all records.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

136.070. Access to all records. — The director of revenue or his agent shall have access to all records and property used in the assessment or collection of any license, tax or fee payable to the state in any department, institution or agency in which such records may be.

(L. 1945 p. 1428 § 15)



Section 136.073 Sales and use taxes, reciprocal agreements authorized — records furnished to other taxing authorities, when.

Effective 01 Jan 1989, see footnote

Title X TAXATION AND REVENUE

136.073. Sales and use taxes, reciprocal agreements authorized — records furnished to other taxing authorities, when. — The director of the department of revenue may enter into agreements with other states and the District of Columbia, providing for the reciprocal enforcement of the sales and use tax laws imposed by the states entering into such an agreement. Such agreement may empower the duly authorized officer of any contracting state which extends like authority to officers or employees of this state, to sue for the collection of the state's sales and use taxes in the courts of this state. In addition, the director of the department of revenue may furnish, at his discretion, any information contained in tax reports or returns or any audit thereof or the report of any investigation made with respect thereto, filed pursuant to the tax laws, to the taxing officials of any other state, the District of Columbia, the United States and the territories thereof, where such other jurisdictions grant equivalent privileges to this state and only where such information is to be used for tax purposes only.

(L. 1988 H.B. 1054, et al. § 3)

Effective 1-1-89



Section 136.076 Examination of taxpayer's books and records, no contract for general revenue or special revenue funds to be expended, when — effect of such contract — tax, defined — exceptions to applicability of section.

Effective 28 Aug 2001

Title X TAXATION AND REVENUE

136.076. Examination of taxpayer's books and records, no contract for general revenue or special revenue funds to be expended, when — effect of such contract — tax, defined — exceptions to applicability of section. — 1. Neither this state nor any county of this state shall enter into any contract or arrangement or expend any general revenue or special revenue funds for the examination of a taxpayer's books and records if any part of the compensation paid or payable for the services of the person, firm or corporation conducting the examination is contingent upon or otherwise related to the amount of tax, interest, court cost or penalty assessed against or collected from the taxpayer. A contract or arrangement in violation of this section, if made or entered into after August 28, 2001, is void and unenforceable. Any assessment or preliminary assessment of taxes, penalties or interest proposed or asserted by a person, firm or corporation compensated pursuant to any such contract or arrangement shall likewise be null and void. Any contract or arrangement, if made or entered into after August 28, 2001, in which the person, firm or corporation conducting the examination agrees or has an understanding with the taxing authority that all or part of the compensation paid or payable will be waived or otherwise not paid if there is no assessment or no collection of tax or if less than a certain amount is assessed or collected is void and unenforceable.

2. For the purposes of this section the word "tax" shall mean any tax, license, fee or other charge payable to the state of Missouri, any agency thereof, county or any agency thereof, or other political subdivision or any agency thereof, including but not limited to, income, franchise, sales and use, property, business license, gross receipts or any other taxes payable by the taxpayer on account of its activities or property in, or income, sales, gross receipts or the like derived from sources within, the state, county or political subdivision.

3. The provisions of this section shall not be construed to prohibit or restrict this state or a county of this state from entering into contracts or arrangements for the collection of any tax, interest, court cost or penalty when the person, firm or corporation making such assessment or collection has no authority to determine the amount of tax, interest, court cost or penalty owed this state or a county or other political subdivision of this state without approval of the entity.

(L. 2001 H.B. 129)



Section 136.080 Power to administer oaths.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

136.080. Power to administer oaths. — The director of revenue and the employees of the division of taxation and collection designated by him shall have the power to administer oaths or affirmations and to take testimony in the conduct of the division.

(L. 1945 p. 1428 § 17)



Section 136.090 Issue subpoenas — fees and mileage of witnesses.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

136.090. Issue subpoenas — fees and mileage of witnesses. — 1. The director of revenue shall have the power to issue subpoenas for the purpose of requiring attendance and testimony and for the purpose of requiring production of designated books, records and papers in connection with matters coming within the scope of functions of the division of taxation and collection. Such subpoenas may be served upon the person required to attend in any county, or in the city of St. Louis, in the state of Missouri in which such person shall reside or shall have a place of business. If such person shall not reside or have a place of business in the state of Missouri then such subpoena may be served in any place in the state in which he may be found.

2. Each witness who shall appear before the division of taxation and collection by order of the director of revenue shall receive for his attendance the fees and mileage now or that may hereafter be provided for witnesses in civil cases in circuit courts of this state, which shall be audited and paid by the state in the same manner as other expenses of the division of taxation and collection are audited and paid, upon the presentation of proper vouchers sworn to or affirmed by such witnesses and approved by the director of revenue.

(L. 1945 p. 1428 § 18)



Section 136.100 Testimony — witnesses — subpoenas.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

136.100. Testimony — witnesses — subpoenas. — 1. The director of revenue may invoke the aid of the circuit court of any county of the state of Missouri, or of the city of St. Louis, having jurisdiction over such witness in requiring the attendance and testimony of such witness and the production of books, records and papers. The circuit court of the city of St. Louis or the circuit court of any county of the state of Missouri within which such witness may be served may, in case of contumacy or refusal to obey a subpoena, issue an order requiring such person to appear before the director of revenue, or his deputy, and to produce books, records and papers if so ordered and any evidence touching the matter in question within the scope of authority of the state director of revenue; and any failure to obey such order of the court may be punished by such court as a contempt thereof.

2. No person shall be excused from testifying or producing any books, papers, records or documents in any investigation, or upon any hearing in which a subpoena shall be issued by the director of revenue, upon the ground that the testimony or evidence, documentary or otherwise, may tend to incriminate or subject him to a criminal penalty; but no person shall be prosecuted or subjected to any criminal penalty for or on account of any transaction made or thing concerning which he may be compelled to testify or produce evidence, documentary or otherwise, before the director of revenue or his agent. No person so testifying shall be exempt from prosecution and punishment for perjury committed in so testifying.

(L. 1945 p. 1428 § 19)



Section 136.105 Fees to be deposited in state treasury.

Effective 28 Aug 1959

Title X TAXATION AND REVENUE

136.105. Fees to be deposited in state treasury. — All fees received by the director of revenue for services to be performed by the secretary of state or the state auditor shall be deposited in the state treasury to the credit of the general revenue fund.

(RSMo 1939 § 13429, A.L. 1947 V. I p. 484, A.L. 1959 H.B. 117 § 30.285)



Section 136.110 Moneys received — record — deposit — audit of director's books — promptly defined.

Effective 28 Aug 2015

Title X TAXATION AND REVENUE

136.110. Moneys received — record — deposit — audit of director's books — promptly defined. — 1. The director of revenue shall promptly record all sums of money collected or received by the director and shall immediately thereafter deposit the same with the state treasurer, excluding all funds received and disbursed by the state on behalf of counties and cities, towns and villages. The state treasurer, upon receipt of any moneys from the director of revenue, shall give his or her receipt therefor, executing the same in triplicate, and shall deliver one copy of such receipt to the director of revenue, one copy to the commissioner of administration, and shall retain the third copy thereof in the files of the state treasurer. The books of the director of revenue shall be audited by the state auditor at such times as may be required by law, and at such other times as may be directed by the governor.

2. For the purposes of this section, the term "promptly" shall mean within two business days.

(L. 1945 p. 1428 § 20, A.L. 1981 S.B. 288, A.L. 1999 H.B. 516, A.L. 2015 H.B. 517 & 754)



Section 136.120 Powers of director to prescribe rules and regulations.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

136.120. Powers of director to prescribe rules and regulations. — The director of revenue shall have the power to prescribe such rules and regulations, not inconsistent with other provisions of law, as may be necessary to the efficient conduct of the division of taxation and collection. The director of revenue shall have the power to publish from time to time in pamphlet or booklet form said rules and regulations and the tax, licensing and fee laws of the state of Missouri. He shall distribute copies thereof for use of the public, but in his discretion may require payment of a reasonable charge therefor.

(L. 1945 p. 1428 § 21)



Section 136.130 Monthly reports.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

136.130. Monthly reports. — The director of revenue shall publish monthly reports which shall include statistical information of all revenue received by the division of taxation and collection from each tax, license or fee collected by the division of taxation and collection.

(L. 1945 p. 1428 § 22)



Section 136.140 Accounting systems — approval by director.

Effective 28 Aug 1947

Title X TAXATION AND REVENUE

136.140. Accounting systems — approval by director. — The director of revenue shall maintain such accounting systems in his office as may be required to show receipts upon each kind or type of tax, license or fee which is collected by the division of taxation and collection. Such accounting systems maintained in the director of revenue's office shall be first approved by the director of revenue.

(L. 1945 p. 1428 § 23, A.L. 1947 V. I p. 479)



Section 136.145 Certain fees and receipts shown separately.

Effective 28 Aug 1965

Title X TAXATION AND REVENUE

136.145. Certain fees and receipts shown separately. — State fiscal reports shall show separately the amount of fees and receipts as reported and deposited in individual funds herein abolished*.

(L. 1965 p. 136 § 5)

*Funds abolished are those listed in S.B. 15 § l (L. 1965 p. 136):

Agricultural Fees Fund, Athletic Commission Fund, County Foreign Insurance Tax Fund, County Private Car Tax Fund, County Stock Insurance Fund, Disposal Plant Fees Fund, Division of Health--Water and Sewage Fund, Forest Crop Land Fund, Grain Warehouse Fund, Handicapped Children's Fund, Hotel Inspection Fund, Insurance Division Fund, Intermediate Reformatory Fund, Livestock Sales and Markets Fund, Magistrate Fund, Marketing Development Fund, Milk Control Fund, State Milk Inspection Fees Fund, Mine Inspection Fund, Missouri Post-War Reserve Fund, Moberly Medium Security Prison Fund, Motor Boat Fund, Penitentiary for Men Fund, Penitentiary for Women Fund, Soldier Bonus Fund, Soldier Bonus Interest and Sinking Fund, State Building Bond Interest and Sinking Fund, State Department of Education Fund, State Division of Finance Fund, State Interest Fund, State Savings and Loan Supervision Fund, State Training School for Boys Fund, Textbook Filing Fees Fund, Trailer Camp School Tax Fund, and Training School for Girls Fund



Section 136.150 Attorney general and prosecutors to provide assistance — collection fee on recoveries by prosecutors, deposit — distribution.

Effective 01 Jan 1984, see footnote

Title X TAXATION AND REVENUE

136.150. Attorney general and prosecutors to provide assistance — collection fee on recoveries by prosecutors, deposit — distribution. — The attorney general shall furnish legal advice to the director of revenue. He shall commence legal proceedings and conduct legal actions for the collection of delinquent taxes, licenses and fees, referred to him for collection by the director of revenue. The state director of revenue shall have the power to call upon circuit attorneys or prosecuting attorneys for assistance in the collection of delinquent taxes, licenses and fees, and such taxes, licenses and fees collected in any proceeding or action by the attorney general or by any circuit or prosecuting attorney shall be paid to and received by the director of revenue; except that, the state shall pay, from funds appropriated by the general assembly for such purpose, a collection fee of twenty percent of the delinquent tax, license, or fee recovered by the circuit or prosecuting attorney. The collection fee shall be deposited in the county treasury, with one-half of such collection fee being designated for the use of the prosecuting or circuit attorney's office and one-half of such collection fee to be expended as the county shall determine.

(L. 1945 p. 1428 § 24, A.L. 1983 1st Ex. Sess. H.B. 10)

Effective 1-1-84



Section 136.160 Accounts and vouchers to be exhibited, when.

Effective 28 Aug 2005

Title X TAXATION AND REVENUE

136.160. Accounts and vouchers to be exhibited, when. — All officers and others bound by law to pay money directly to the director of revenue or the department of revenue shall exhibit their accounts and vouchers to the director of revenue on or before the thirty-first day of December, to be adjusted and settled, except the county collectors of revenue and collector-treasurers, who shall, immediately after their final settlement with the county commission on the first Monday in March in each year, exhibit their accounts and vouchers to the director of revenue for the amount due the state to be adjusted and settled.

(L. 1945 p. 1428 § 25, A.L. 2005 H.B. 58 merged with S.B. 210)

CROSS REFERENCE:

County collector to remit to state director, when, 139.230, 139.240



Section 136.170 Delinquent accounts — penalty.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

136.170. Delinquent accounts — penalty. — If any of the persons mentioned in section 136.160 shall fail to pay the amounts so found due to the director of revenue after settlement and adjustment thereof, and after agreement thereto as for an account stated, within thirty days after the settlement above required, the delinquent shall forfeit to the state the amount of the commission thereon allowed him by law, and also two and a half percent a month on the amount wrongfully withheld, to be computed from the time the same ought to have been paid until actual payment; and the director of revenue shall charge such delinquent accordingly.

(L. 1945 p. 1428 § 26)



Section 136.180 Issuance of distress warrant — failure — penalty.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

136.180. Issuance of distress warrant — failure — penalty. — The director of revenue shall, immediately after such delinquency shall occur, issue a warrant of distress against such delinquent and his sureties, directed to the sheriff of the proper county, or if he shall be disqualified to act, then to the sheriff of some adjoining county, who is authorized and required to execute the same, and who, together with his sureties, shall be liable on his official bond in the same manner and to the same extent as if the writ were to be executed in his own county, stating therein the amount due and the penalties and forfeitures thereon accrued; and upon any failure by the director of revenue to issue the distress warrant herein provided for within thirty days, he and his sureties shall become liable on his official bond for all losses which the state may sustain through such failures.

(L. 1945 p. 1428 § 27)



Section 136.190 Form of distress warrant.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

136.190. Form of distress warrant. — The distress warrant may be in the following form:

State of Missouri, ss.

The state of Missouri to the ______ of the county of ______, greeting: Whereas, ______, the collector of revenue of the county of ______ aforesaid, for the year of our Lord two thousand and ______, hath failed and neglected to pay to the director of revenue the full amount with which he stands charged on the books of the director of revenue of the state of Missouri, and which he ought to have paid to the director of revenue aforesaid, on or before the ______ day of ______, in the year of our Lord two thousand and ______; and whereas, the director of revenue of the state of Missouri has ascertained the balance due the state of Missouri by said ______ to be the sum of ______ dollars and ______ cents and the said director of revenue has, according to law, charged the said ______, as aforesaid, with the further sum of two and a half percent a month on said ascertained balance as aforesaid, to be computed on said balance from the said ______ day of ______, two thousand and ______, until the same shall be paid or collected: These are, therefore, to command you, in accordance with the provisions of chapter ______, to levy and collect the sum of ______ dollars and ______ cents, the balance as aforesaid, ascertained to be due, and the said two and a half percent a month from the ______ day of ______, two thousand and ______, aforesaid, of the goods and chattels and real estate of the said ______, and for want of sufficient goods and chattels and real estate to satisfy the aforesaid balance, together with the said percent thereon, and the fees to the officer collecting the same, you are commanded to levy the same upon the goods and chattels and real estate of ______, the sureties of the said ______; you are also commanded, that after you have made such levy and collection, you pay the same to the director of revenue within thirty days after its collection, unless the first Monday of March next following the date of this warrant shall intervene, and, in that event, then on or before that day, and return this warrant to the office of the director of revenue, and certify thereon how you have executed the same. In testimony whereof, I, ______, director of revenue, have hereunto set my hand and affixed the seal of the department of revenue, in the City of Jefferson, this ______ day of ______, in the year of our Lord two thousand and ______

­

­

(L. 1945 p. 1428 § 28)



Section 136.200 Duty of sheriff.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

136.200. Duty of sheriff. — Such sheriff shall, without delay, levy and collect the same, together with the penalties and forfeitures stated in the writ, by sale of the goods and chattels and real estate of such delinquent.

(L. 1945 p. 1428 § 29)



Section 136.210 Sale of property distrained.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

136.210. Sale of property distrained. — Property distrained shall be advertised and sold in such manner and at such time as is prescribed by law for advertising and selling property by virtue of a writ of fieri facias; and the sum collected shall be accounted for and paid to the director of revenue within thirty days after its collection, unless the first Monday of March next following the date of the warrant shall intervene, and in that event, then on or before that day.

(L. 1945 p. 1428 § 30)



Section 136.220 Violation by sheriff.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

136.220. Violation by sheriff. — The officer to whom any distress warrant shall be delivered, and his sureties, shall be liable for the same causes, and in the same manner, and to the same extent, and with like effect, in all respects, as far as the same may be applicable, for refusing or neglecting to perform any duty under such distress warrant, as is provided by law against sheriffs and their sureties, in cases of refusal or neglect on the part of such sheriffs to perform the duties prescribed by law in case of executions.

(L. 1945 p. 1428 § 31)



Section 136.230 Fees for collection by distress warrant — exceptions.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

136.230. Fees for collection by distress warrant — exceptions. — The officer collecting money by virtue of a distress warrant shall receive such fees for paying the same to the director of revenue as are allowed by law to collectors for the same service; provided, that the provisions of this chapter found in sections 136.160 to 136.230 shall not be held or construed to apply to persons as defined and required to collect and remit and pay money to the state under the provisions of the sales tax law.

(L. 1945 p. 1428 § 32)



Section 136.240 Report of delinquents to general assembly.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

136.240. Report of delinquents to general assembly. — The director of revenue shall report to the general assembly, during the first week of each regular session, a list of all collectors of the revenue and other holders of public money whose accounts have remained unsettled for the space of six months after they ought to have been settled, according to law, and the reason therefor, if known.

(L. 1945 p. 1428 § 33)



Section 136.245 Legal counsel for director of revenue before administrative hearing commission.

Effective 28 Aug 1978

Title X TAXATION AND REVENUE

136.245. Legal counsel for director of revenue before administrative hearing commission. — When the director of revenue is a party to any proceedings before the administrative hearing commission, he may be represented by legal counsel from the department of revenue.

(L. 1978 S.B. 661)



Section 136.255 Period of stay or suspension not part of time limits for assessment or collection of taxes, interest or penalties.

Effective 28 Aug 1978

Title X TAXATION AND REVENUE

136.255. Period of stay or suspension not part of time limits for assessment or collection of taxes, interest or penalties. — When the administrative hearing commission or any court of competent jurisdiction issues an order to stay or suspend any action of the director of revenue with respect to the assessment or collection of any taxes, interest or penalties, the period of such stay or suspension shall not be deemed or taken as any part of the time limited for the assessment or collection of such taxes, interest or penalties.

(L. 1978 S.B. 661)



Section 136.300 Burden of proof in proceedings or appeal on director of revenue — when, exceptions.

Effective 10 Oct 2014, see footnote

Title X TAXATION AND REVENUE

*136.300. Burden of proof in proceedings or appeal on director of revenue — when, exceptions. — 1. With respect to any issue relevant to ascertaining the tax liability of a taxpayer all laws of the state imposing a tax shall be strictly construed against the taxing authority in favor of the taxpayer. The director of revenue shall have the burden of proof with respect to any factual issue relevant to ascertaining the liability of a taxpayer only if:

(1) The taxpayer has produced evidence that establishes that there is a reasonable dispute with respect to the issue; and

(2) The taxpayer has adequate records of its transactions and provides the department of revenue reasonable access to these records.

2. This section shall not apply to any issue with respect to the applicability of any tax credit.

(L. 1978 S.B. 661, A.L. 1999 H.B. 516, A.L. 2014 S.B. 829)

*Effective 10-10-14, see § 21.250. S.B. 829 was vetoed June 11, 2014. The veto was overridden on September 10, 2014.



Section 136.303 Audit, supporting statement on request by taxpayer, content — innocent spouse, how determined — tax delinquency, certain federal laws to apply.

Effective 28 Aug 1999

Title X TAXATION AND REVENUE

136.303. Audit, supporting statement on request by taxpayer, content — innocent spouse, how determined — tax delinquency, certain federal laws to apply. — 1. Audit findings conducted by the department of revenue shall be accompanied, upon written request by the taxpayer under audit, by a statement from the supervising auditor of the basis for such findings, including relevant statutes, regulations, case law and private letter rulings, if applicable.

2. Any taxpayer who has been determined to be an innocent spouse pursuant to Section 6015 of the Internal Revenue Code and who filed a combined state income tax return for the same taxable year shall be considered an innocent spouse for state income tax purposes, and shall be accorded the same protections and relief of liability as provided under the federal law.

3. All agents and employees of the department of revenue shall be subject to the same provisions of the Fair Debt Collections Practices Act as made applicable to the Internal Revenue Service pursuant to the Internal Revenue Service Restructuring and Reform Act of 1998. A taxpayer shall have standing to bring a civil action for damages limited to the actual economic loss, subject to appropriation, against the department of revenue in the circuit court of the county in which the taxpayer resides for any collection practice which violates these provisions.

(L. 1999 H.B. 516)



Section 136.310 Evidence of related federal determination admissible, when.

Effective 28 Aug 1978

Title X TAXATION AND REVENUE

136.310. Evidence of related federal determination admissible, when. — Evidence of a final federal determination relating to issues raised in any proceeding before the director of revenue or upon review of the director of revenue's determination by the administrative hearing commission shall be admissible.

(L. 1978 S.B. 661)



Section 136.315 Litigation expenses may be allowed in certain tax cases, when, definitions, procedure — award may be denied or reduced.

Effective 01 Jan 1984, see footnote

Title X TAXATION AND REVENUE

136.315. Litigation expenses may be allowed in certain tax cases, when, definitions, procedure — award may be denied or reduced. — 1. As used in this section the following terms shall mean:

(1) "Party", a natural person or sole proprietorship with a Missouri adjusted gross income of less than seventy-five thousand dollars in each of the two taxable years preceding the date of filing; a corporation or partnership with a federal taxable income of less than one hundred thousand dollars in each of the two taxable years preceding the date of filing; or an association, labor union or not-for-profit organization with less than fifty employees on the date of filing; provided, however, that a corporation that is a subsidiary or affiliate of a corporation with a federal taxable income of one hundred thousand dollars or more in each of the two taxable years preceding the date of filing is not a "party" under this section;

(2) "Prevail", to obtain disposition by final judgment or order, dismissal, or default which is favorable on all or substantially all issues;

(3) "Proceeding", a case before the administrative hearing commission or a court with respect to a tax imposed under chapter 143 or any sales or use tax imposed by chapter 144 or Section 43(a) of Article IV of the Missouri Constitution;

(4) "Reasonable litigation expenses", those actual expenses, not in excess of ten thousand dollars, that the administrative hearing commission or court finds were reasonably incurred in opposing the department's action, including, but not limited to, court costs, attorneys' fees and fees for expert and other witnesses.

2. When a party prevails in a proceeding filed after January 1, 1984, the court or administrative hearing commission may award the party reasonable litigation expenses if it finds that the position of the state was vexatious or was not substantially justified. Fees and expenses shall not be awarded if the final disposition is substantially the same as a settlement previously offered by the department to the taxpayer.

3. A party seeking an award for fees and other expenses pursuant to this section shall, not later than thirty days after final disposition is made in the proceeding, submit to the court or administrative hearing commission an application which provides evidence of eligibility for an award pursuant to this section, alleges in what particulars the department was vexatious or not substantially justified in its position and which specifies the amount sought. If the amount sought includes an attorney's fee or the fee for an expert witness, the application shall include an itemized statement for each such fee indicating the actual time expended in service to the applicant and the rate at which the fees were computed. The burden of proof shall be on the party seeking an award under this section to demonstrate the facts required as a condition to recovery.

4. The court or administrative hearing commission, in its discretion, may reduce the amount to be awarded pursuant to this section, or deny an award, to the extent that the prevailing party, during the course of the proceedings, engaged in conduct which unduly and unreasonably protracted the final resolution of the matter in controversy or when an overriding public interest exists which would make an award unjust.

(L. 1983 1st Ex. Sess H.B. 10 § 4)

Effective 1-1-84



Section 136.350 Citation of law.

Effective 28 Aug 1992

Title X TAXATION AND REVENUE

136.350. Citation of law. — Sections 136.350 to 136.380 shall be known as the "Missouri Taxpayer's Bill of Rights".

(L. 1992 S.B. 716)



Section 136.352 Amount of collections due to audit, not basis of employee performance, department of revenue.

Effective 28 Aug 1992

Title X TAXATION AND REVENUE

136.352. Amount of collections due to audit, not basis of employee performance, department of revenue. — The director of revenue shall ensure that the work performance of any department of revenue employee shall not be evaluated based solely upon the number or amount of assessments or collections attributable to audits of taxpayer returns.

(L. 1992 S.B. 716)



Section 136.355 Statement of taxpayer rights, director to compile, contents — distribution.

Effective 28 Aug 1992

Title X TAXATION AND REVENUE

136.355. Statement of taxpayer rights, director to compile, contents — distribution. — 1. The director of revenue shall compile a statement of taxpayer's rights applicable to taxes imposed under the provisions of chapters 143 and 144 and for any other taxes which the director determines such a statement would be sufficiently useful to the general population. Each such statement shall summarize in a clear and concise manner state laws, rules, regulations and procedures of general applicability concerning tax collections, deficiencies, appeals, refunds and other information the director determines is necessary to inform the public of applicable state laws, departmental policies and procedures and taxpayer's rights.

2. Subject to appropriations, the director of revenue may require that the statement of taxpayer's rights be distributed as part of taxpayer instruction manuals, tax notices and other departmental communications with taxpayers as determined appropriate by the director to ensure the statement is widely distributed and available to taxpayers.

(L. 1992 S.B. 716)



Section 136.357 Postal error cause for late return, no penalty assessed.

Effective 28 Aug 1992

Title X TAXATION AND REVENUE

136.357. Postal error cause for late return, no penalty assessed. — For purposes of the timely payment of any taxes imposed under the provisions of law and collected by the director of revenue, no additional tax or penalty shall be imposed on any taxpayer or other person or entity lawfully required to make payment of such tax to the director if the payment is delivered by United States mail and the postmaster for the jurisdiction where the payment was mailed verifies in writing the payment was mailed within the prescribed time period, including any extension granted, and was delayed because of an error of the United States postal service and not because of an error by the taxpayer.

(L. 1992 S.B. 716)



Section 136.360 Electronic transmission, adequate service on director, when.

Effective 28 Aug 1992

Title X TAXATION AND REVENUE

136.360. Electronic transmission, adequate service on director, when. — Whenever a notice is required to be sent by United States mail to be served on the director of revenue, an electronic transmission known as a "fax" shall be adequate notice by a taxpayer if otherwise timely sent.

(L. 1992 S.B. 716)



Section 136.362 Advisory opinion to director, tax liability — taxpayer may obtain.

Effective 28 Aug 1992

Title X TAXATION AND REVENUE

136.362. Advisory opinion to director, tax liability — taxpayer may obtain. — When determining the tax liability of a taxpayer, the department of revenue shall be permitted to issue, follow or seek an informal advisory opinion from the attorney general or the department's legal counsel, but such informal advisory opinion shall become a matter of record and available to the taxpayer.

(L. 1992 S.B. 716)



Section 136.365 Appeal, taxpayer's right to, notice to be given, when.

Effective 28 Aug 1998

Title X TAXATION AND REVENUE

136.365. Appeal, taxpayer's right to, notice to be given, when. — Subject to chapter 143 and chapter 144, the director shall inform all taxpayers against whom an assessment of additional tax, interest or penalty has been issued of the taxpayer's right to appeal. Such written notification shall accompany each notice of assessment and shall set forth the time period within which the taxpayer must file an appeal, and how to proceed with the appeal should he desire.

(L. 1992 S.B. 716, A.L. 1998 H.B. 1301)



Section 136.370 Employee error, cause of late return — no penalty to taxpayer, when.

Effective 28 Aug 1998

Title X TAXATION AND REVENUE

136.370. Employee error, cause of late return — no penalty to taxpayer, when. — Pursuant to chapter 143 and chapter 144, the director shall waive any interest or penalty assessed against any taxpayer when it is determined by the director, the administrative hearing commission, or a court of law that the negligence of an employee of the department resulted in undue delay, as defined by rule or regulation, in either assessing tax or notifying the taxpayer of the liability owed. Such waiver of interest or penalty shall be for that amount attributable to the period of delay and for any time that the penalty or interest is under appeal.

(L. 1992 S.B. 716, A.L. 1998 H.B. 1301)



Section 136.375 Fair and consistent application of Missouri tax laws.

Effective 28 Aug 2015

Title X TAXATION AND REVENUE

136.375. Fair and consistent application of Missouri tax laws. — Missouri taxpayers shall have the right to fair and consistent application of Missouri tax laws by the department of revenue.

(L. 2015 H.B. 384)



Section 136.380 Identification number of department employee provided to taxpayer, when.

Effective 28 Aug 2015

Title X TAXATION AND REVENUE

136.380. Identification number of department employee provided to taxpayer, when. — Any employee of the department of revenue which communicates with an individual taxpayer either in writing or by telephone shall provide the taxpayer with an identifying number associated with the employee. The director may develop the identifying procedure by policy.

(L. 1992 S.B. 716, A.L. 2015 H.B. 384)



Section 136.400 Excess revenue, certification.

Effective 28 Aug 1996

Title X TAXATION AND REVENUE

136.400. Excess revenue, certification. — The excess revenue to be refunded shall include all revenue in excess of the limit established in Article X, Section 18, Paragraph (a) of the Missouri Constitution collected during a fiscal year. The office of administration shall certify the amount of excess revenue to be refunded and certify annually to the general assembly in itemized list and definition of all sources and dollar amounts of total state revenue. Once a source of revenue has been certified as total state revenue by the office of administration, such source shall remain total state revenue in subsequent years unless the source is* subsequently excluded from total state revenue pursuant to Article X, Section 18(c) of the Missouri Constitution. The amount of excess revenue to be refunded is subject to appeal according to Article X, Section 23 of the Missouri Constitution.

(L. 1996 S.B. 500)

*Word "in" appears in original rolls.



Section 136.405 Annual return defined — the filing of amended return after certain date not to be included.

Effective 28 Aug 1996

Title X TAXATION AND REVENUE

136.405. Annual return defined — the filing of amended return after certain date not to be included. — The phrase "annual returns filed following the close of such fiscal year", as used in Article X, Section 18, shall mean the last timely income tax returns which are filed and paid by the following June thirtieth. Amended returns filed after June thirtieth shall not be included in calculating the pro rata distribution amounts pursuant to Article X, Section 18, Paragraph (b). Returns filed for any part of a year shall be included.

(L. 1996 S.B. 500)



Section 136.450 Study commission established, members, vacancies, meetings — duties and authority of commission — interim reports — termination date.

Effective 28 Aug 2015, see footnote

Title X TAXATION AND REVENUE

136.450. Study commission established, members, vacancies, meetings — duties and authority of commission — interim reports — termination date. — 1. There is hereby established the "Study Commission on State Tax Policy" which shall be composed of the following members:

(1) The members of the joint committee on tax policy established in section 21.810;

(2) The state treasurer;

(3) The state budget director;

(4) The director of the department of revenue, but only if such person has been appointed by the governor with the advice and consent of the senate in accordance with Article IV, Section 51 of the Constitution of Missouri;

(5) Three individuals representing the needs and concerns of individual taxpayers in this state, one of whom shall be appointed by the lieutenant governor, one of whom shall be appointed by the minority floor leader of the house of representatives, and one of whom shall be appointed by the minority floor leader of the senate;

(6) A certified public accountant, who shall be appointed by the lieutenant governor in consultation with the Missouri Society of Certified Public Accountants;

(7) An independent tax practitioner, who shall be appointed by the lieutenant governor in consultation with the Missouri Society of Accountants;

(8) An individual with experience operating a business with a headquarters in this state and fewer than fifty employees, who shall be appointed by the speaker of the house of representatives;

(9) An individual with experience operating a business with a headquarters in this state and at least fifty employees, who shall be appointed by the president pro tempore of the senate;

(10) Two individuals with significant experience in state and local taxation, public or private budgeting and finance, or public services delivery, one of whom shall be appointed by the speaker of the house of representatives in consultation with the Missouri Association of Counties and the other appointed by the president pro tempore of the senate in consultation with Missouri Municipal League; and

(11) A member of the Missouri Bar with knowledge of the tax laws of this state, including tax administration and compliance, who shall be appointed by the board of governors of the Missouri Bar.

2. Any vacancy on the commission shall be filled in the same manner as the original appointment. Any appointed member of the commission shall serve at the pleasure of the appointing authority. Commission members shall serve without compensation but shall be entitled to reimbursement for actual and necessary expenses incurred in the performance of their official duties.

3. The commission shall meet in the capitol building within ten days after its creation and organize by selecting a chair and vice chair from its members. After its organization, the commission shall adopt an agenda establishing at least five hearing dates. The hearings shall be held in different geographic regions of the state and open to the public. Additional meetings may be scheduled and held as often as the chair deems advisable. A majority of the members shall constitute a quorum.

4. It shall be the duty of the commission:

(1) To make a complete, detailed review and study of the tax structure of the state and its political subdivisions, including tax sources, the impact of taxes, collection procedures, administrative regulations, and all other factors pertinent to the fiscal operation of the state;

(2) To identify the strengths and weaknesses of state tax laws, and develop a broad range of improvements that could be made to modernize the tax system, maximize economic development and growth, and maintain necessary government services at an appropriate level;

(3) To investigate measures and methods to simplify state tax law, improve tax compliance, and reduce administrative costs; and

(4) To examine and study any other aspects of state and local government which may be related to the tax structure of the state.

5. In order to carry out its duties and responsibilities under this section, the commission shall have the authority to:

(1) Consult with public and private universities and academies, public and private organizations, and private citizens in the performance of its duties;

(2) Within the limits of appropriations made for such purpose, employ consultants or others to assist the commission in its work, or contract with public and private entities for analysis and study of current or proposed changes to state and local tax policy; and

(3) Make reasonable requests for staff assistance from the research and appropriations staffs of the house of representatives and senate and the committee on legislative research, as well as the office of administration and the department of revenue.

6. All state agencies and political subdivisions of the state responsible for the administration of tax policies shall cooperate with and assist the commission in the performance of its duties and shall make available all books, records, and information requested, except such books, records, and information as are by law declared confidential in nature, including individually identifiable information regarding a specific taxpayer.

7. The commission may issue interim reports as it deems fit, but it shall provide the governor and the general assembly with reports of its findings and recommendations for legal and administrative changes, along with any proposed legislation the commission recommends for adoption by the general assembly. A preliminary report shall be due by December 31, 2016. A final report shall be due December 31, 2017.

8. The commission shall cease all activities by January 1, 2018. This section shall expire August 28, 2018.

(L. 2015 H.B. 384)

Expires 8-28-18






Chapter 137 Assessment and Levy of Property Taxes

Chapter Cross References



Section 137.010 Definitions.

Effective 28 Aug 2014

Title X TAXATION AND REVENUE

137.010. Definitions. — The following words, terms and phrases when used in laws governing taxation and revenue in the state of Missouri shall have the meanings ascribed to them in this section, except when the context clearly indicates a different meaning:

(1) "Grain and other agricultural crops in an unmanufactured condition" shall mean grains and feeds including, but not limited to, soybeans, cow peas, wheat, corn, oats, barley, kafir, rye, flax, grain sorghums, cotton, and such other products as are usually stored in grain and other elevators and on farms; but excluding such grains and other agricultural crops after being processed into products of such processing, when packaged or sacked. The term "processing" shall not include hulling, cleaning, drying, grating, or polishing;

(2) "Hydroelectric power generating equipment", very-low-head turbine generators with a nameplate generating capacity of at least four hundred kilowatts but not more than six hundred kilowatts and machinery and equipment used directly in the production, generation, conversion, storage, or conveyance of hydroelectric power to land-based devices and appurtenances used in the transmission of electrical energy;

(3) "Intangible personal property", for the purpose of taxation, shall include all property other than real property and tangible personal property, as defined by this section;

(4) "Real property" includes land itself, whether laid out in town lots or otherwise, and all growing crops, buildings, structures, improvements and fixtures of whatever kind thereon, hydroelectric power generating equipment, the installed poles used in the transmission or reception of electrical energy, audio signals, video signals or similar purposes, provided the owner of such installed poles is also an owner of a fee simple interest, possessor of an easement, holder of a license or franchise, or is the beneficiary of a right-of-way dedicated for public utility purposes for the underlying land; attached wires, transformers, amplifiers, substations, and other such devices and appurtenances used in the transmission or reception of electrical energy, audio signals, video signals or similar purposes when owned by the owner of the installed poles, otherwise such items are considered personal property; and stationary property used for transportation or storage of liquid and gaseous products, including, but not limited to, petroleum products, natural gas, propane or LP gas equipment, water, and sewage;

(5) "Tangible personal property" includes every tangible thing being the subject of ownership or part ownership whether animate or inanimate, other than money, and not forming part or parcel of real property as herein defined, but does not include household goods, furniture, wearing apparel and articles of personal use and adornment, as defined by the state tax commission, owned and used by a person in his home or dwelling place.

(L. 1945 p. 1799 § 3, A. 1949 S.B. 1021, A.L. 1974 S.B. 333, A.L. 1981 S.B. 13, A.L. 1989 H.B. 181 & 633, A.L. 1991 H.B. 608, A.L. 2011 H.B. 737, A.L. 2014 S.B. 729)

(1968) Leasehold interest held by private corporation in real estate owned by municipality is within definition of “real property”, of this section and is taxable as real property and the exemption accorded the municipality from taxation on its real estate does not extend to a privately owned leasehold in that real estate. Iron County v. State Tax Commission (Mo.) 437 S.W.2d 665.

(1984) Billboards are within the definition of “structures, improvements and fixtures of whatever kind” and constitute real property for assessment and ad valorem property taxation. State ex rel. Thompson v. Osage Outdoor Advertising (Mo. App.), 674 S.W.2d 81.

(1984) Elements of a fixture are: Annexation to the realty, adaptation to the location, and intent of the annexor at the time of annexation. Oberjuerge Rubber Company v. State Tax Commission of Missouri (Mo. App.), 674 S.W.2d 186.



Section 137.015 Classification of property.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

137.015. Classification of property. — All property in Missouri shall be classified for tax purposes as follows: Class one, real property; class two, tangible personal property; class three, intangible personal property.

(L. 1945 p. 1799 § 2)

CROSS REFERENCE:

Property classified for taxation, Const. Art. X § 4(a) to 4(d)



Section 137.016 Real property, subclasses of, defined — political subdivision may adjust operating levy to recoup revenue, when — reclassification to apply, when — placement of certain property within proper subclass, factors considered.

Effective 28 Aug 2016

Title X TAXATION AND REVENUE

137.016. Real property, subclasses of, defined — political subdivision may adjust operating levy to recoup revenue, when — reclassification to apply, when — placement of certain property within proper subclass, factors considered. — 1. As used in Section 4(b) of Article X of the Missouri Constitution, the following terms mean:

(1) “Residential property”, all real property improved by a structure which is used or intended to be used for residential living by human occupants, vacant land in connection with an airport, land used as a golf course, manufactured home parks, bed and breakfast inns in which the owner resides and uses as a primary residence with six or fewer rooms for rent, and time-share units as defined in section 407.600, except to the extent such units are actually rented and subject to sales tax under subdivision (6) of subsection 1 of section 144.020, but residential property shall not include other similar facilities used primarily for transient housing. For the purposes of this section, “transient housing” means all rooms available for rent or lease for which the receipts from the rent or lease of such rooms are subject to state sales tax pursuant to subdivision (6) of subsection 1 of section 144.020;

(2) “Agricultural and horticultural property”, all real property used for agricultural purposes and devoted primarily to the raising and harvesting of crops; to the feeding, breeding and management of livestock which shall include breeding, showing, and boarding of horses; to dairying, or to any other combination thereof; and buildings and structures customarily associated with farming, agricultural, and horticultural uses. Agricultural and horticultural property shall also include land devoted to and qualifying for payments or other compensation under a soil conservation or agricultural assistance program under an agreement with an agency of the federal government. Agricultural and horticultural property shall further include land and improvements, exclusive of structures, on privately owned airports that qualify as reliever airports under the National Plan of Integrated Airports System, to receive federal airport improvement project funds through the Federal Aviation Administration. Real property classified as forest croplands shall not be agricultural or horticultural property so long as it is classified as forest croplands and shall be taxed in accordance with the laws enacted to implement Section 7 of Article X of the Missouri Constitution. Agricultural and horticultural property shall also include any sawmill or planing mill defined in the U.S. Department of Labor’s Standard Industrial Classification (SIC) Manual under Industry Group 242 with the SIC number 2421;

(3) “Utility, industrial, commercial, railroad and other real property”, all real property used directly or indirectly for any commercial, mining, industrial, manufacturing, trade, professional, business, or similar purpose, including all property centrally assessed by the state tax commission but shall not include floating docks, portions of which are separately owned and the remainder of which is designated for common ownership and in which no one person or business entity owns more than five individual units. All other real property not included in the property listed in subclasses (1) and (2) of Section 4(b) of Article X of the Missouri Constitution, as such property is defined in this section, shall be deemed to be included in the term “utility, industrial, commercial, railroad and other real property”.

2. Pursuant to Article X of the state constitution, any taxing district may adjust its operating levy to recoup any loss of property tax revenue, except revenues from the surtax imposed pursuant to Article X, Subsection 2 of Section 6 of the constitution, as the result of changing the classification of structures intended to be used for residential living by human occupants which contain five or more dwelling units if such adjustment of the levy does not exceed the highest tax rate in effect subsequent to the 1980 tax year. For purposes of this section, loss in revenue shall include the difference between the revenue that would have been collected on such property under its classification prior to enactment of this section and the amount to be collected under its classification under this section. The county assessor of each county or city not within a county shall provide information to each taxing district within its boundaries regarding the difference in assessed valuation of such property as the result of such change in classification.

3. All reclassification of property as the result of changing the classification of structures intended to be used for residential living by human occupants which contain five or more dwelling units shall apply to assessments made after December 31, 1994.

4. Where real property is used or held for use for more than one purpose and such uses result in different classifications, the county assessor shall allocate to each classification the percentage of the true value in money of the property devoted to each use; except that, where agricultural and horticultural property, as defined in this section, also contains a dwelling unit or units, the farm dwelling, appurtenant residential-related structures and up to five acres immediately surrounding such farm dwelling shall be residential property, as defined in this section.

5. All real property which is vacant, unused, or held for future use; which is used for a private club, a not-for-profit or other nonexempt lodge, club, business, trade, service organization, or similar entity; or for which a determination as to its classification cannot be made under the definitions set out in subsection 1 of this section, shall be classified according to its immediate most suitable economic use, which use shall be determined after consideration of:

(1) Immediate prior use, if any, of such property;

(2) Location of such property;

(3) Zoning classification of such property; except that, such zoning classification shall not be considered conclusive if, upon consideration of all factors, it is determined that such zoning classification does not reflect the immediate most suitable economic use of the property;

(4) Other legal restrictions on the use of such property;

(5) Availability of water, electricity, gas, sewers, street lighting, and other public services for such property;

(6) Size of such property;

(7) Access of such property to public thoroughfares; and

(8) Any other factors relevant to a determination of the immediate most suitable economic use of such property.

6. All lands classified as forest croplands shall not, for taxation purposes, be classified as subclass (1), subclass (2), or subclass (3) real property, as such classes are prescribed in Section 4(b) of Article X of the Missouri Constitution and defined in this section, but shall be taxed in accordance with the laws enacted to implement Section 7 of Article X of the Missouri Constitution.

(L. 1983 S.B. 63, et al. § 3, A.L. 1986 H.B. 1022, et al., A.L. 1989 H.B. 181 & 633, A.L. 1991 S.B. 61, A.L. 1995 H.B. 211, A.L. 1997 S.B. 241, A.L. 2008 S.B. 711, A.L. 2011 S.B. 55, A.L. 2012 H.B. 1818 , A.L. 2016 S.B. 823)

(1987) Classification of property improved by a structure containing not more than four dwelling units as residential is constitutional. Associated Industries of Missouri v. State Tax Commission of Missouri, 722 S.W.2d 916 (Mo. en banc).

(1988) Real property improved by structures, none of which contain more than four dwelling units, is “residential” regardless of the number of such structures on the property, its location, or the identity of its owner. Rothchild v. State Tax Commission of Missouri, 762 S.W.2d 35 (Mo. en banc).

(1993) Statute does not violate equal protection based on discrimination against mobile home parks by taxing mobile home parks improved with concrete pads as commercial rather than residential property. Statute was supported by rational basis as legislature may have rationally chosen to favor residential improvements ready for residential dwelling and to encourage investors to provide ready-to- live-in rental property. Brookside Estates v. State Tax Commission, 849 S.W.2d 29 (Mo. en banc).

(2004) Property used as extended stay residential facility, where majority of rooms are available for short-term residency, does not constitute residential property for property tax purposes. Shipman v. Dominion Hospitality, 148 S.W.3d 821 (Mo.banc).



Section 137.017 Agricultural and horticultural property, how assessed.

Effective 28 Aug 1989

Title X TAXATION AND REVENUE

137.017. Agricultural and horticultural property, how assessed. — 1. For general property assessment purposes, the true value in money of land which is in use as agricultural and horticultural property, as defined in section 137.016, shall be that value which such land has for agricultural or horticultural use. The true value of buildings or other structures customarily associated with farming, agricultural, and horticultural uses, excluding residential dwellings and related land, shall be added to the use value of the agricultural and horticultural land to determine the value of the agricultural and horticultural property under sections 137.017 to 137.021.

2. After it has been established that the land is actually agricultural and horticultural property, as defined in section 137.016, and is being valued and assessed accordingly, the land shall remain in this category as long as the owner of the land complies with the provisions of sections 137.017 to 137.021.

3. Continuance of valuation and assessment for general property taxation under the provisions of sections 137.017 to 137.021 shall depend upon continuance of the land being used as agricultural and horticultural property, as defined in section 137.016, and compliance with the other requirements of sections 137.017 to 137.021 and not upon continuance in the same owner of title to the land.

4. For general property assessment purposes, the true value in money of vacant and unused land which is classified as agricultural and horticultural property under subsection 3 of section 137.016 shall be its fair market value.

(L. 1975 S.B. 203 § 1, A.L. 1983 S.B. 63, et al., A.L. 1989 H.B. 181 & 633)



Section 137.018 Certain merchandise exempt from ad valorem taxes.

Effective 28 Aug 2015

Title X TAXATION AND REVENUE

137.018. Certain merchandise exempt from ad valorem taxes. — 1. As used in this section, the term "merchandise" shall include short-term rentals of equipment and other merchandise offered for short-term rentals by rental companies under 532412 or 532210 of the 2012 edition of the North American Industry Classification System as prepared by the Executive Office of the President, Office of Management and Budget, which will subsequently or ultimately sell such merchandise or equipment. As used in this section, the term "short-term rental" shall mean rentals for a period of less than three hundred sixty-five consecutive days, for an undefined period, or under an open-ended contract.

2. For the purposes of Article X, Section 6 of the Constitution of Missouri, all merchandise held or owned by a merchant whether or not currently subject to a short-term rental and which will subsequently or ultimately be sold shall be considered inventory and exempt from ad valorem taxes.

(L. 2015 H.B. 613 merged with H.B. 616)



Section 137.021 Grading of land for valuation, agricultural and horticultural land, factors to be considered — split-off, effect of.

Effective 28 Aug 1997

Title X TAXATION AND REVENUE

137.021. Grading of land for valuation, agricultural and horticultural land, factors to be considered — split-off, effect of. — 1. The assessor, in grading land which is devoted primarily to the raising and harvesting of crops, to the feeding, breeding and management of livestock, to dairying, or to any combination thereof, as defined in section 137.016, pursuant to the provisions of sections 137.017 to 137.021, shall in addition to the assessor's personal knowledge, judgment and experience, consider soil surveys, decreases in land valuation due to natural disasters, level of flood protection, governmental regulations limiting the use of such land, the estate held in such land, and other relevant information. On or before December thirty-first of each odd-numbered year, the state tax commission shall promulgate by regulation and publish a value based on productive capability for each of the several grades of agricultural and horticultural land. If such rules are not disapproved by the general assembly in the manner set out below, they shall take effect on January first of the next odd-numbered year. Such values shall be based upon soil surveys, soil productivity indexes, production costs, crop yields, appropriate capitalization rates and any other pertinent factors, all of which may be provided by the college of agriculture of the University of Missouri, and shall be used by all county assessors in conjunction with their land grades in determining assessed values. Any regulation promulgated pursuant to this subsection shall be deemed to be beyond the scope and authority provided in this subsection if the general assembly, within the first sixty calendar days of the regular session immediately following the promulgation of such regulation, by concurrent resolution, shall disapprove the values contained in such regulation. If the general assembly so disapproves any regulation promulgated pursuant to this subsection, the state tax commission shall continue to use values set forth in the most recent preceding regulation promulgated pursuant to this subsection.

2. When land that is agricultural and horticultural property, as defined in section 137.016, and is being valued and assessed for general property tax purposes pursuant to the provisions of sections 137.017 to 137.021 becomes property other than agricultural and horticultural property, as defined in section 137.016, it shall be reassessed as of the following January first.

3. Separation or split-off of a part of the land which is being valued and assessed for general property tax purposes pursuant to the provisions of sections 137.017 to 137.021, either by conveyance or other action of the owner of the land, so that such land is no longer agricultural and horticultural property, as defined in section 137.016, shall subject the land so separated to reassessment as of the following January first. This shall not impair the right of the remaining land to continuance of valuation and assessment for general property tax purposes pursuant to the provisions of sections 137.017 to 137.021.

(L. 1975 S.B. 203 § 3, A.L. 1983 S.B. 63, et al., A.L. 1986 S.B. 476, A.L. 1989 H.B. 181 & 633, A.L. 1994 S.B. 633, A.L. 1997 H.B. 470 merged with S.B. 241)

(1999) Final order of rulemaking by State Tax Commission of regulation valuing agricultural and horticultural land could not be compelled through mandamus action. State ex rel. Missouri Growth Association v. State Tax Commission, 998 S.W.2d 786 (Mo.banc).



Section 137.022 Private car company, defined — subject to assessment and taxation, manner.

Effective 13 May 1994, see footnote

Title X TAXATION AND REVENUE

137.022. Private car company, defined — subject to assessment and taxation, manner. — 1. As used in this section, "private car company" means any person, association, company or corporation, not being the owner or lessee of a railroad or street railway company, engaged in the business of furnishing or leasing any railroad cars, except dining, buffet, chair, parlor, palace or sleeping cars, which are used in the operation of any railroad or street railway company, wholly or partly within this state, or when owning and operating, or operating, any railroad freight, refrigerator or tank car on railway lines in this state for the transportation of his or its goods, wares, merchandise or products. As used in this section, "commission", means the Missouri state tax commission.

2. The property of private car companies is subject to assessment and ad valorem taxation; however, the equipment owned by such companies known as "flanged wheel equipment" shall be assessed by the commission and shall be taxed in the manner provided in this section.

(L. 1992 S.B. 630, A.L. 1994 H.B. 1161 § 137.022 subsecs. 1, 2)

Effective 5-13-94



Section 137.023 Rules and regulations — promulgation, procedure.

Effective 28 Aug 1995

Title X TAXATION AND REVENUE

137.023. Rules and regulations — promulgation, procedure. — No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1994 H.B. 1161, A.L. 1995 S.B. 3)



Section 137.030 Levy for library purposes.

Effective 28 Aug 1984

Title X TAXATION AND REVENUE

137.030. Levy for library purposes. — 1. Any county, or other political subdivision otherwise authorized by law to support and conduct a library, may levy for library purposes in addition to the limits prescribed in Article X of the Constitution a rate of taxation on all property subject to its taxing powers in an amount as now or hereafter prescribed by law; provided, that political subdivisions now having or hereafter having a population of not less than two hundred thousand inhabitants nor more than six hundred thousand inhabitants according to the last federal decennial census are authorized to levy for library purposes a rate which shall not exceed ten cents on the hundred dollars assessed valuation, annually, on all taxable property in such subdivision and may, upon compliance with the provisions of subsection 2 of this section, levy an additional tax, annually, on all taxable property in such subdivision.

2. In political subdivisions now having or hereafter having a population of not less than two hundred thousand inhabitants nor more than six hundred thousand inhabitants according to the last federal decennial census and levying the full tax of ten cents for library purposes provided for in subsection 1, the governing board or other governing body of the political subdivision may submit the question to the voters.

3. The question shall be submitted in substantially the following form:

Shall the ______ (name of governing board or other governing body) of ______ (name of political subdivision) be authorized to levy a ______ cent tax over the present ______ cent tax for the free public library?

4. If a majority of all of the votes cast on the question is for the proposed grant of additional authority to levy tax, the governing board or other governing body of the political subdivision may thereafter annually levy a tax within the limitation of the authority granted, the tax to be collected in like manner with other taxes for the political subdivision.

5. Nothing contained in this section or done pursuant to its provisions shall be construed to waive or satisfy the duty of the general assembly, under Section 10 of Article IX of the Constitution of this state, to grant aid to any free public library supported by the political subdivision, in such manner and in such amounts as may be provided by law. Any tax rate authorized hereunder may, pursuant to Section 11(c) of Article X of the Constitution of this state, be levied in excess of the rates of taxation authorized by law for general municipal, county or school purposes of the political subdivision.

(L. 1945 p. 1387 § 1, A.L. 1971 S.B. 33, A.L. 1972 S.B. 450, A.L. 1978 H.B. 971, A.L. 1979 H.B. 215, A.L. 1982 S.B. 495, A.L. 1984 H.B. 856 & 1358)



Section 137.035 What taxes to be assessed, levied, and collected in counties.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

137.035. What taxes to be assessed, levied, and collected in counties. — The following named taxes shall hereafter be assessed, levied and collected in the several counties in this state, and only in the manner, and not to exceed the rates prescribed by the constitution and laws of this state, viz: The state tax and taxes necessary to pay the funded or bonded debt of the state, county, township, municipality, road district, or school district, the taxes for current expenditures for counties, townships, municipalities, road districts and school districts, including taxes which may be levied for library, hospitals, public health, recreation grounds and museum purposes, as authorized by law.

(RSMo 1939 § 11040, A.L. 1945 p. 1778)

Prior revisions: 1929 § 9867; 1919 § 12859; 1909 § 11416

CROSS REFERENCES:

Agricultural and mechanical societies, special tax may be levied, when, 262.500, 262.510

Drainage districts, authority to levy tax, when, Chap. 242 and 243

Fire protection district, board to have power to levy and collect taxes, 321.230 to 321.270, 321.290

Health center and hospital, county tax authorized to maintain, Chap. 205

Johnson grass control, levy of tax by county, township or special road district, 263.265

Levee districts, tax levies authorized, 245.175 to 245.195, 245.475 to 245.485

Library districts, tax levy authorized, 182.010, 182.020, 182.100

Road districts, disincorporated districts, taxes to pay principal and interest on bonds, 233.165

Road districts, taxes in road districts under contract system, how paid, 231.250

Sanitary districts, special drainage tax authorized, 248.120

School districts, Chap. 164

Soil conservation subdistrict, tax levy for improvements, 278.250

Street light maintenance district, board to have power to levy and collect taxes, 235.160 to 235.200, 235.230

Township board to file estimate of expenses with county, 65.380

Township hospital, tax authorized, 205.460, 205.550



Section 137.037 Levy to pay cost of property reevaluation — election — form of ballot.

Effective 28 Aug 1986

Title X TAXATION AND REVENUE

137.037. Levy to pay cost of property reevaluation — election — form of ballot. — 1. The county commission of any county may, at any election, submit to the voters of the county a proposition to authorize a levy not to exceed two mills on the dollar of assessed valuation of all tangible property taxable by the county to pay the cost of contracting with a private person or firm to reevaluate all real property subject to taxation by that county or to provide funding for that portion of all costs of the assessor's office which would otherwise be paid from county general revenues.

2. The question shall be submitted in substantially the following form:

Shall the county commission be authorized to levy a tax not to exceed twenty cents on the hundred dollars assessed valuation on all property taxable by the county to provide funds annually to pay the cost of assessing and equalizing real property values subject to taxation by the county?

3. If the question receives a majority of the votes cast thereon, the county commission may impose a levy for that purpose, the proceeds of which shall be placed in the assessment fund.

(L. 1965 p. 254 §§ 1 to 4, A.L. 1978 H.B. 971, A.L. 1986 S.B. 476)



Section 137.040 Procedure for assessing, levying, and collecting additional taxes — limitations — conditions.

Effective 02 Jan 1979, see footnote

Title X TAXATION AND REVENUE

137.040. Procedure for assessing, levying, and collecting additional taxes — limitations — conditions. — 1. No other tax for any purpose shall be assessed, levied or collected, except under the following limitations and conditions, viz: The prosecuting attorney or county counselor of any county, upon the request of the county commission of such county (which request shall be of record with the proceedings of said commission, and such commission being first satisfied that there exists a necessity for the assessment, levy and collection of other taxes than those enumerated and specified in section 137.035) shall present a petition to the circuit court of his county, setting forth the facts and specifying the reasons why such other tax or taxes should be assessed, levied and collected; and such circuit court, upon being satisfied of the necessity for such other tax or taxes, and that the assessment, levy and collection thereof will not be in conflict with the constitution and laws of this state, shall make an order directed to the county commission of such county, commanding such commission to have assessed, levied and collected such other tax or taxes, and shall enforce such order by mandamus or otherwise.

2. Such order, when so granted, shall be a continuous order, and shall authorize the annual assessment, levy and collection of such other tax or taxes for the purposes in the order mentioned and specified, and until such order be modified, set aside and annulled by the circuit court granting the same; provided, that no such order shall be modified, set aside or annulled, unless it shall appear to the satisfaction of such circuit court that the taxes so ordered to be assessed, levied and collected are not authorized by the constitution and laws of this state, or unless it shall appear to said circuit court that the necessity for such other tax or taxes, or any part thereof, no longer exists.

(RSMo 1939 § 11041, A.L. 1945 p. 1778, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 9868; 1919 § 12860; 1909 § 11417

Effective 1-2-79



Section 137.045 Assessment, levy, and collection not to be made except as provided — penalty.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

137.045. Assessment, levy, and collection not to be made except as provided — penalty. — 1. Any county commissioner or other county officer in this state who shall assess, levy or collect, or who shall attempt to assess, levy or collect, or cause to be assessed, levied or collected, any tax or taxes other than those specified and enumerated in section 137.035, without being first ordered so to do by the circuit court of the county, or the judge thereof, in the express manner provided and directed in section 137.040, shall be guilty of a misdemeanor, and upon conviction thereof, shall be punished by a fine not less than five hundred dollars, and, in addition to such punishment, his office shall become vacant; and the method provided in section 137.040 for the assessment, levy and collection of any tax or taxes not enumerated and specified in section 137.035, shall be the only method known to the law whereby such tax or taxes may be assessed or collected, or ordered to be assessed, levied or collected.

2. This section shall be construed to extend and apply to the county commission of any county, as well as to any commissioner thereof, and to extend and apply to the county board of equalization, and to any other body holding or exercising any county office or public trust in the county, under the constitution and laws of this state.

(RSMo 1939 § 11042, A.L. 1945 p. 1778)

Prior revisions: 1929 § 9869; 1919 § 12861; 1909 § 11418



Section 137.055 County commission to fix rate of tax, when, exceptions — public hearing to be held, when, notice, effect.

Effective 28 Aug 2008

Title X TAXATION AND REVENUE

137.055. County commission to fix rate of tax, when, exceptions — public hearing to be held, when, notice, effect. — 1. After the assessor's book of each county, except in any city not within a county or any county with a charter form of government, shall be corrected and adjusted according to law, but not later than September twentieth, of each year, the county governing body shall ascertain the sum necessary to be raised for county purposes, and fix the rate of taxes on the several subjects of taxation so as to raise the required sum, and the same to be entered in the proper columns in the tax book. Any city not within a county and any county with a charter form of government shall set the tax rate by October first of each year for each calendar year after December 31, 2008.

2. Prior to fixing the rate of taxes, as provided in this section, the county governing body shall hold a public hearing on the proposed rate of taxes at which citizens shall be heard. A notice stating the time and place for the hearing shall be published in at least one newspaper qualified under the laws of Missouri of general circulation in the county at least seven days prior to the date of the hearing. The notice shall include the aggregate assessed valuation by category of real, total personal and other tangible property in the county as entered in the tax book for the fiscal year for which the tax is to be levied, the aggregate assessed valuation by category of real, total personal and other tangible property in the county for the preceding taxable year, the required sums to be raised from the property tax for each purpose for which the county levies taxes as approved in the budget adopted under chapter 50, the proposed rate of taxes which will produce substantially the same revenues as required by the budget, and the increase in tax revenue realized due to an increase in assessed value as a result of new construction and improvement, and the increase, both in dollar value and percentage, in tax revenue as a result of reassessment if the proposed tax rate is adopted. Failure of any taxpayer to appear at said hearing shall not prevent the taxpayer from pursuit of any other legal remedy otherwise available to the taxpayer. Nothing in this subsection absolves county governing bodies of responsibilities under section 137.073 nor to adjust tax rates in event changes in assessed valuation occur that would alter the tax rate calculations.

(RSMo 1939 § 11044, A.L. 1945 p. 1778, A.L. 1976 H.B. 1162, A.L. 2007 S.B. 22, A.L. 2008 S.B. 711)

Prior revisions: 1929 § 9871; 1919 § 12863; 1909 § 11420



Section 137.060 Action of county commission to be entered of record.

Effective 28 Aug 1959

Title X TAXATION AND REVENUE

137.060. Action of county commission to be entered of record. — Whenever the county commission ascertains the amount to be raised for county purposes, and fixes the rate of county taxes, it shall cause the same to be entered of record, so as to show the whole amount to be raised.

(RSMo 1939 § 11045, A.L. 1945 p. 1778, A.L. 1959 H.B. 108)

Prior revisions: 1929 § 9872; 1919 § 12864; 1909 § 11421



Section 137.065 Limit of county taxes — increase, election, ballot — reduction not necessary, when.

Effective 28 Aug 1990

Title X TAXATION AND REVENUE

137.065. Limit of county taxes — increase, election, ballot — reduction not necessary, when. — 1. For county purposes the annual tax on property, not including taxes for the payment of valid bonded indebtedness or renewal bonds issued in lieu thereof, shall not exceed the rates herein specified: In counties having three hundred million dollars or more assessed valuation and having by operation of law attained the classification of a county of the first class, the rates shall not exceed thirty-five cents on the hundred dollars assessed valuation; and in all other counties, the rate shall not exceed fifty cents, except that in any county the maximum rates of taxation as limited in this section may be increased for not to exceed four years, when the rate and purpose of the increase are submitted to a vote and two-thirds of the voters of the county voting thereon shall vote therefor.

2. County commissions are hereby authorized to submit the question of increasing maximum tax rates herein specified, and shall submit the question when petitioned therefor by not less than ten percent of the voters of the county as determined by the total vote cast for governor in the last preceding general election for governor.

3. The question shall be submitted in substantially the following form:

Shall there be a levy for county purposes of ______ on the hundred dollars assessed valuation?

4. For any county, which by operation of law attains the classification of a county of the first class on or after January 1, 1991, which has a tax rate ceiling at or below thirty-five cents by application of section 137.073 or 137.115, whichever is applicable, it shall not be necessary to further reduce such county's tax rate due to the attainment of such first class county status.

(RSMo 1939 § 11046, A.L. 1943 p. 1008, A.L. 1945 p. 1778, A.L. 1947 V. I p. 539, A.L. 1947 V. II p. 422, A.L. 1975 H.B. 846, A.L. 1978 H.B. 971, A.L. 1990 H.B. 1817)

Prior revisions: 1929 § 9873; 1919 § 12865; 1909 § 11422



Section 137.070 Apportionment in counties having township organization.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

137.070. Apportionment in counties having township organization. — In all counties in this state which have now or may hereafter adopt township organization, if the amount of revenue desired and estimated by the county commission for county purposes and the amount desired and estimated by any township board for township purposes shall together exceed the rate percent on the one hundred dollars valuation allowed by Section 11 of Article X of the Constitution of Missouri for county purposes, then it shall be the duty of the county commission to apportion the tax for county purposes between the county organization and the township organization in the following manner, to wit: Eighty percent of the taxes which may be legally levied for county purposes shall be apportioned to the county organization for county purposes, and twenty percent of such taxes shall be apportioned to the township organization for the purposes provided by section 65.360 of the township organization law, as specified by the township board; but the combined rate for both the county and township organizations shall not exceed the maximum rate provided by the constitution.

(RSMo 1939 § 11047, A.L. 1945 p. 1778)

Prior revisions: 1929 § 9875; 1919 § 12867; 1909 § 11424



Section 137.072 School districts and political subdivisions may increase tax ceiling by vote of governing body, when.

Effective 28 Aug 1986

Title X TAXATION AND REVENUE

137.072. School districts and political subdivisions may increase tax ceiling by vote of governing body, when. — It is the intent of the general assembly under authority of Section 10(c) of Article X of the Constitution of Missouri that a political subdivision, including a school district, may increase its tax rate ceiling by a vote of its governing body in any year in which the assessed valuation of the political subdivision is reduced due to changes in value under this subdivision, provided such increase in tax rates does not exceed a rate limit specified in statute or the constitution or levels previously approved by voters.

(L. 1986 S.B. 751 § 1 subsec. 2)



Section 137.073 Definitions — revision of prior levy, when, procedure — calculation of state aid for public schools, taxing authority's duties.

Effective 11 Oct 2013, see footnote

Title X TAXATION AND REVENUE

*137.073. Definitions — revision of prior levy, when, procedure — calculation of state aid for public schools, taxing authority's duties. — 1. As used in this section, the following terms mean:

(1) "General reassessment", changes in value, entered in the assessor's books, of a substantial portion of the parcels of real property within a county resulting wholly or partly from reappraisal of value or other actions of the assessor or county equalization body or ordered by the state tax commission or any court;

(2) "Tax rate", "rate", or "rate of levy", singular or plural, includes the tax rate for each purpose of taxation of property a taxing authority is authorized to levy without a vote and any tax rate authorized by election, including bond interest and sinking fund;

(3) "Tax rate ceiling", a tax rate as revised by the taxing authority to comply with the provisions of this section or when a court has determined the tax rate; except that, other provisions of law to the contrary notwithstanding, a school district may levy the operating levy for school purposes required for the current year pursuant to subsection 2 of section 163.021, less all adjustments required pursuant to Article X, Section 22 of the Missouri Constitution, if such tax rate does not exceed the highest tax rate in effect subsequent to the 1980 tax year. This is the maximum tax rate that may be levied, unless a higher tax rate ceiling is approved by voters of the political subdivision as provided in this section;

(4) "Tax revenue", when referring to the previous year, means the actual receipts from ad valorem levies on all classes of property, including state-assessed property, in the immediately preceding fiscal year of the political subdivision, plus an allowance for taxes billed but not collected in the fiscal year and plus an additional allowance for the revenue which would have been collected from property which was annexed by such political subdivision but which was not previously used in determining tax revenue pursuant to this section. The term "tax revenue" shall not include any receipts from ad valorem levies on any property of a railroad corporation or a public utility, as these terms are defined in section 386.020, which were assessed by the assessor of a county or city in the previous year but are assessed by the state tax commission in the current year. All school districts and those counties levying sales taxes pursuant to chapter 67 shall include in the calculation of tax revenue an amount equivalent to that by which they reduced property tax levies as a result of sales tax pursuant to section 67.505 and section 164.013 or as excess home dock city or county fees as provided in subsection 4 of section 313.820 in the immediately preceding fiscal year but not including any amount calculated to adjust for prior years. For purposes of political subdivisions which were authorized to levy a tax in the prior year but which did not levy such tax or levied a reduced rate, the term "tax revenue", as used in relation to the revision of tax levies mandated by law, shall mean the revenues equal to the amount that would have been available if the voluntary rate reduction had not been made.

2. Whenever changes in assessed valuation are entered in the assessor's books for any personal property, in the aggregate, or for any subclass of real property as such subclasses are established in Section 4(b) of Article X of the Missouri Constitution and defined in section 137.016, the county clerk in all counties and the assessor of St. Louis City shall notify each political subdivision wholly or partially within the county or St. Louis City of the change in valuation of each subclass of real property, individually, and personal property, in the aggregate, exclusive of new construction and improvements. All political subdivisions shall immediately revise the applicable rates of levy for each purpose for each subclass of real property, individually, and personal property, in the aggregate, for which taxes are levied to the extent necessary to produce from all taxable property, exclusive of new construction and improvements, substantially the same amount of tax revenue as was produced in the previous year for each subclass of real property, individually, and personal property, in the aggregate, except that the rate shall not exceed the greater of the most recent voter-approved rate or the most recent voter-approved rate as adjusted under subdivision (2) of subsection 5 of this section. Any political subdivision that has received approval from voters for a tax increase after August 27, 2008, may levy a rate to collect substantially the same amount of tax revenue as the amount of revenue that would have been derived by applying the voter-approved increased tax rate ceiling to the total assessed valuation of the political subdivision as most recently certified by the city or county clerk on or before the date of the election in which such increase is approved, increased by the percentage increase in the consumer price index, as provided by law, except that the rate shall not exceed the greater of the most recent voter-approved rate or the most recent voter-approved rate as adjusted under subdivision (2) of subsection 5 of this section. Such tax revenue shall not include any receipts from ad valorem levies on any real property which was assessed by the assessor of a county or city in such previous year but is assessed by the assessor of a county or city in the current year in a different subclass of real property. Where the taxing authority is a school district for the purposes of revising the applicable rates of levy for each subclass of real property, the tax revenues from state-assessed railroad and utility property shall be apportioned and attributed to each subclass of real property based on the percentage of the total assessed valuation of the county that each subclass of real property represents in the current taxable year. As provided in Section 22 of Article X of the constitution, a political subdivision may also revise each levy to allow for inflationary assessment growth occurring within the political subdivision. The inflationary growth factor for any such subclass of real property or personal property shall be limited to the actual assessment growth in such subclass or class, exclusive of new construction and improvements, and exclusive of the assessed value on any real property which was assessed by the assessor of a county or city in the current year in a different subclass of real property, but not to exceed the consumer price index or five percent, whichever is lower. Should the tax revenue of a political subdivision from the various tax rates determined in this subsection be different than the tax revenue that would have been determined from a single tax rate as calculated pursuant to the method of calculation in this subsection prior to January 1, 2003, then the political subdivision shall revise the tax rates of those subclasses of real property, individually, and/or personal property, in the aggregate, in which there is a tax rate reduction, pursuant to the provisions of this subsection. Such revision shall yield an amount equal to such difference and shall be apportioned among such subclasses of real property, individually, and/or personal property, in the aggregate, based on the relative assessed valuation of the class or subclasses of property experiencing a tax rate reduction. Such revision in the tax rates of each class or subclass shall be made by computing the percentage of current year adjusted assessed valuation of each class or subclass with a tax rate reduction to the total current year adjusted assessed valuation of the class or subclasses with a tax rate reduction, multiplying the resulting percentages by the revenue difference between the single rate calculation and the calculations pursuant to this subsection and dividing by the respective adjusted current year assessed valuation of each class or subclass to determine the adjustment to the rate to be levied upon each class or subclass of property. The adjustment computed herein shall be multiplied by one hundred, rounded to four decimals in the manner provided in this subsection, and added to the initial rate computed for each class or subclass of property. For school districts that levy separate tax rates on each subclass of real property and personal property in the aggregate, if voters approved a ballot before January 1, 2011, that presented separate stated tax rates to be applied to the different subclasses of real property and personal property in the aggregate, or increases the separate rates that may be levied on the different subclasses of real property and personal property in the aggregate by different amounts, the tax rate that shall be used for the single tax rate calculation shall be a blended rate, calculated in the manner provided under subdivision (1) of subsection 6 of this section. Notwithstanding any provision of this subsection to the contrary, no revision to the rate of levy for personal property shall cause such levy to increase over the levy for personal property from the prior year.

3. (1) Where the taxing authority is a school district, it shall be required to revise the rates of levy to the extent necessary to produce from all taxable property, including state-assessed railroad and utility property, which shall be separately estimated in addition to other data required in complying with section 164.011, substantially the amount of tax revenue permitted in this section. In the year following tax rate reduction, the tax rate ceiling may be adjusted to offset such district's reduction in the apportionment of state school moneys due to its reduced tax rate. However, in the event any school district, in calculating a tax rate ceiling pursuant to this section, requiring the estimating of effects of state-assessed railroad and utility valuation or loss of state aid, discovers that the estimates used result in receipt of excess revenues, which would have required a lower rate if the actual information had been known, the school district shall reduce the tax rate ceiling in the following year to compensate for the excess receipts, and the recalculated rate shall become the tax rate ceiling for purposes of this section.

(2) For any political subdivision which experiences a reduction in the amount of assessed valuation relating to a prior year, due to decisions of the state tax commission or a court pursuant to sections 138.430 to 138.433, or due to clerical errors or corrections in the calculation or recordation of any assessed valuation:

(a) Such political subdivision may revise the tax rate ceiling for each purpose it levies taxes to compensate for the reduction in assessed value occurring after the political subdivision calculated the tax rate ceiling for the particular subclass of real property or for personal property, in the aggregate, in a prior year. Such revision by the political subdivision shall be made at the time of the next calculation of the tax rate for the particular subclass of real property or for personal property, in the aggregate, after the reduction in assessed valuation has been determined and shall be calculated in a manner that results in the revised tax rate ceiling being the same as it would have been had the corrected or finalized assessment been available at the time of the prior calculation;

(b) In addition, for up to three years following the determination of the reduction in assessed valuation as a result of circumstances defined in this subdivision, such political subdivision may levy a tax rate for each purpose it levies taxes above the revised tax rate ceiling provided in paragraph (a) of this subdivision to recoup any revenues it was entitled to receive had the corrected or finalized assessment been available at the time of the prior calculation.

4. (1) In order to implement the provisions of this section and Section 22 of Article X of the Constitution of Missouri, the term improvements shall apply to both real and personal property. In order to determine the value of new construction and improvements, each county assessor shall maintain a record of real property valuations in such a manner as to identify each year the increase in valuation for each political subdivision in the county as a result of new construction and improvements. The value of new construction and improvements shall include the additional assessed value of all improvements or additions to real property which were begun after and were not part of the prior year's assessment, except that the additional assessed value of all improvements or additions to real property which had been totally or partially exempt from ad valorem taxes pursuant to sections 99.800 to 99.865, sections 135.200 to 135.255, and section 353.110 shall be included in the value of new construction and improvements when the property becomes totally or partially subject to assessment and payment of all ad valorem taxes. The aggregate increase in valuation of personal property for the current year over that of the previous year is the equivalent of the new construction and improvements factor for personal property. Notwithstanding any opt-out implemented pursuant to subsection 15 of section 137.115, the assessor shall certify the amount of new construction and improvements and the amount of assessed value on any real property which was assessed by the assessor of a county or city in such previous year but is assessed by the assessor of a county or city in the current year in a different subclass of real property separately for each of the three subclasses of real property for each political subdivision to the county clerk in order that political subdivisions shall have this information for the purpose of calculating tax rates pursuant to this section and Section 22, Article X, Constitution of Missouri. In addition, the state tax commission shall certify each year to each county clerk the increase in the general price level as measured by the Consumer Price Index for All Urban Consumers for the United States, or its successor publications, as defined and officially reported by the United States Department of Labor, or its successor agency. The state tax commission shall certify the increase in such index on the latest twelve-month basis available on February first of each year over the immediately preceding prior twelve-month period in order that political subdivisions shall have this information available in setting their tax rates according to law and Section 22 of Article X of the Constitution of Missouri. For purposes of implementing the provisions of this section and Section 22 of Article X of the Missouri Constitution, the term "property" means all taxable property, including state-assessed property.

(2) Each political subdivision required to revise rates of levy pursuant to this section or Section 22 of Article X of the Constitution of Missouri shall calculate each tax rate it is authorized to levy and, in establishing each tax rate, shall consider each provision for tax rate revision provided in this section and Section 22 of Article X of the Constitution of Missouri, separately and without regard to annual tax rate reductions provided in section 67.505 and section 164.013. Each political subdivision shall set each tax rate it is authorized to levy using the calculation that produces the lowest tax rate ceiling. It is further the intent of the general assembly, pursuant to the authority of Section 10(c) of Article X of the Constitution of Missouri, that the provisions of such section be applicable to tax rate revisions mandated pursuant to Section 22 of Article X of the Constitution of Missouri as to reestablishing tax rates as revised in subsequent years, enforcement provisions, and other provisions not in conflict with Section 22 of Article X of the Constitution of Missouri. Annual tax rate reductions provided in section 67.505 and section 164.013 shall be applied to the tax rate as established pursuant to this section and Section 22 of Article X of the Constitution of Missouri, unless otherwise provided by law.

5. (1) In all political subdivisions, the tax rate ceiling established pursuant to this section shall not be increased unless approved by a vote of the people. Approval of the higher tax rate shall be by at least a majority of votes cast. When a proposed higher tax rate requires approval by more than a simple majority pursuant to any provision of law or the constitution, the tax rate increase must receive approval by at least the majority required.

(2) When voters approve an increase in the tax rate, the amount of the increase shall be added to the tax rate ceiling as calculated pursuant to this section to the extent the total rate does not exceed any maximum rate prescribed by law. If a ballot question presents a stated tax rate for approval rather than describing the amount of increase in the question, the stated tax rate approved shall be adjusted as provided in this section and, so adjusted, shall be the current tax rate ceiling. The increased tax rate ceiling as approved shall be adjusted such that when applied to the current total assessed valuation of the political subdivision, excluding new construction and improvements since the date of the election approving such increase, the revenue derived from the adjusted tax rate ceiling is equal to the sum of: the amount of revenue which would have been derived by applying the voter-approved increased tax rate ceiling to total assessed valuation of the political subdivision, as most recently certified by the city or county clerk on or before the date of the election in which such increase is approved, increased by the percentage increase in the consumer price index, as provided by law. Such adjusted tax rate ceiling may be applied to the total assessed valuation of the political subdivision at the setting of the next tax rate. If a ballot question presents a phased-in tax rate increase, upon voter approval, each tax rate increase shall be adjusted in the manner prescribed in this section to yield the sum of: the amount of revenue that would be derived by applying such voter-approved increased rate to the total assessed valuation, as most recently certified by the city or county clerk on or before the date of the election in which such increase was approved, increased by the percentage increase in the consumer price index, as provided by law, from the date of the election to the time of such increase and, so adjusted, shall be the current tax rate ceiling.

(3) The governing body of any political subdivision may levy a tax rate lower than its tax rate ceiling and may, in a nonreassessment year, increase that lowered tax rate to a level not exceeding the tax rate ceiling without voter approval in the manner provided under subdivision (4) of this subsection. Nothing in this section shall be construed as prohibiting a political subdivision from voluntarily levying a tax rate lower than that which is required under the provisions of this section or from seeking voter approval of a reduction to such political subdivision's tax rate ceiling.

(4) In a year of general reassessment, a governing body whose tax rate is lower than its tax rate ceiling shall revise its tax rate pursuant to the provisions of subsection 4 of this section as if its tax rate was at the tax rate ceiling. In a year following general reassessment, if such governing body intends to increase its tax rate, the governing body shall conduct a public hearing, and in a public meeting it shall adopt an ordinance, resolution, or policy statement justifying its action prior to setting and certifying its tax rate. The provisions of this subdivision shall not apply to any political subdivision which levies a tax rate lower than its tax rate ceiling solely due to a reduction required by law resulting from sales tax collections. The provisions of this subdivision shall not apply to any political subdivision which has received voter approval for an increase to its tax rate ceiling subsequent to setting its most recent tax rate.

6. (1) For the purposes of calculating state aid for public schools pursuant to section 163.031, each taxing authority which is a school district shall determine its proposed tax rate as a blended rate of the classes or subclasses of property. Such blended rate shall be calculated by first determining the total tax revenue of the property within the jurisdiction of the taxing authority, which amount shall be equal to the sum of the products of multiplying the assessed valuation of each class and subclass of property by the corresponding tax rate for such class or subclass, then dividing the total tax revenue by the total assessed valuation of the same jurisdiction, and then multiplying the resulting quotient by a factor of one hundred. Where the taxing authority is a school district, such blended rate shall also be used by such school district for calculating revenue from state-assessed railroad and utility property as defined in chapter 151 and for apportioning the tax rate by purpose.

(2) Each taxing authority proposing to levy a tax rate in any year shall notify the clerk of the county commission in the county or counties where the tax rate applies of its tax rate ceiling and its proposed tax rate. Each taxing authority shall express its proposed tax rate in a fraction equal to the nearest one-tenth of a cent, unless its proposed tax rate is in excess of one dollar, then one/one-hundredth of a cent. If a taxing authority shall round to one/one-hundredth of a cent, it shall round up a fraction greater than or equal to five/one-thousandth of one cent to the next higher one/one-hundredth of a cent; if a taxing authority shall round to one-tenth of a cent, it shall round up a fraction greater than or equal to five/one-hundredths of a cent to the next higher one-tenth of a cent. Any taxing authority levying a property tax rate shall provide data, in such form as shall be prescribed by the state auditor by rule, substantiating such tax rate complies with Missouri law. All forms for the calculation of rates pursuant to this section shall be promulgated as a rule and shall not be incorporated by reference. The state auditor shall promulgate rules for any and all forms for the calculation of rates pursuant to this section which do not currently exist in rule form or that have been incorporated by reference. In addition, each taxing authority proposing to levy a tax rate for debt service shall provide data, in such form as shall be prescribed by the state auditor by rule, substantiating the tax rate for debt service complies with Missouri law. A tax rate proposed for annual debt service requirements will be prima facie valid if, after making the payment for which the tax was levied, bonds remain outstanding and the debt fund reserves do not exceed the following year's payments. The county clerk shall keep on file and available for public inspection all such information for a period of three years. The clerk shall, within three days of receipt, forward a copy of the notice of a taxing authority's tax rate ceiling and proposed tax rate and any substantiating data to the state auditor. The state auditor shall, within fifteen days of the date of receipt, examine such information and return to the county clerk his or her findings as to compliance of the tax rate ceiling with this section and as to compliance of any proposed tax rate for debt service with Missouri law. If the state auditor believes that a taxing authority's proposed tax rate does not comply with Missouri law, then the state auditor's findings shall include a recalculated tax rate, and the state auditor may request a taxing authority to submit documentation supporting such taxing authority's proposed tax rate. The county clerk shall immediately forward a copy of the auditor's findings to the taxing authority and shall file a copy of the findings with the information received from the taxing authority. The taxing authority shall have fifteen days from the date of receipt from the county clerk of the state auditor's findings and any request for supporting documentation to accept or reject in writing the rate change certified by the state auditor and to submit all requested information to the state auditor. A copy of the taxing authority's acceptance or rejection and any information submitted to the state auditor shall also be mailed to the county clerk. If a taxing authority rejects a rate change certified by the state auditor and the state auditor does not receive supporting information which justifies the taxing authority's original or any subsequent proposed tax rate, then the state auditor shall refer the perceived violations of such taxing authority to the attorney general's office and the attorney general is authorized to obtain injunctive relief to prevent the taxing authority from levying a violative tax rate.

(3) In the event that the taxing authority incorrectly completes the forms created and promulgated under subdivision (2) of this subsection, or makes a clerical error, the taxing authority may submit amended forms with an explanation for the needed changes. If such amended forms are filed under regulations prescribed by the state auditor, the state auditor shall take into consideration such amended forms for the purposes of this subsection.

7. No tax rate shall be extended on the tax rolls by the county clerk unless the political subdivision has complied with the foregoing provisions of this section.

8. Whenever a taxpayer has cause to believe that a taxing authority has not complied with the provisions of this section, the taxpayer may make a formal complaint with the prosecuting attorney of the county. Where the prosecuting attorney fails to bring an action within ten days of the filing of the complaint, the taxpayer may bring a civil action pursuant to this section and institute an action as representative of a class of all taxpayers within a taxing authority if the class is so numerous that joinder of all members is impracticable, if there are questions of law or fact common to the class, if the claims or defenses of the representative parties are typical of the claims or defenses of the class, and if the representative parties will fairly and adequately protect the interests of the class. In any class action maintained pursuant to this section, the court may direct to the members of the class a notice to be published at least once each week for four consecutive weeks in a newspaper of general circulation published in the county where the civil action is commenced and in other counties within the jurisdiction of a taxing authority. The notice shall advise each member that the court will exclude him or her from the class if he or she so requests by a specified date, that the judgment, whether favorable or not, will include all members who do not request exclusion, and that any member who does not request exclusion may, if he or she desires, enter an appearance. In any class action brought pursuant to this section, the court, in addition to the relief requested, shall assess against the taxing authority found to be in violation of this section the reasonable costs of bringing the action, including reasonable attorney's fees, provided no attorney's fees shall be awarded any attorney or association of attorneys who receive public funds from any source for their services. Any action brought pursuant to this section shall be set for hearing as soon as practicable after the cause is at issue.

9. If in any action, including a class action, the court issues an order requiring a taxing authority to revise the tax rates as provided in this section or enjoins a taxing authority from the collection of a tax because of its failure to revise the rate of levy as provided in this section, any taxpayer paying his or her taxes when an improper rate is applied has erroneously paid his or her taxes in part, whether or not the taxes are paid under protest as provided in section 139.031 or otherwise contested. The part of the taxes paid erroneously is the difference in the amount produced by the original levy and the amount produced by the revised levy. The township or county collector of taxes or the collector of taxes in any city shall refund the amount of the tax erroneously paid. The taxing authority refusing to revise the rate of levy as provided in this section shall make available to the collector all funds necessary to make refunds pursuant to this subsection. No taxpayer shall receive any interest on any money erroneously paid by him or her pursuant to this subsection. Effective in the 1994 tax year, nothing in this section shall be construed to require a taxing authority to refund any tax erroneously paid prior to or during the third tax year preceding the current tax year.

10. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2004, shall be invalid and void.

(L. 1955 p. 835 § 1, A.L. 1979 S.B. 247, et al., A.L. 1984 H.B. 1254, A.L. 1985 S.B. 234, A.L. 1985 H.B. 463, A.L. 1985 S.B. 152, A.L. 1986 H.B. 1022, et al., A.L. 1989 S.B. 110, A.L. 1990 H.B. 1817, A.L. 1991 H.B. 608, S.B. 432, A.L. 1992 S.B. 630, A.L. 1994 S.B. 676, A.L. 1996 S.B. 795, et al., A.L. 1999 H.B. 516, A.L. 2000 S.B. 894, A.L. 2002 H.B. 1150, et al., A.L. 2004 S.B. 960, A.L. 2005 H.B. 58 merged with H.B. 186 merged with H.B. 461 merged with S.B. 272, A.L. 2008 S.B. 711, A.L. 2011 H.B. 506, A.L. 2013 H.B. 1035)

*Effective 10-11-13, see § 21.250. H.B. 1035 was vetoed July 12, 2013. The veto was overridden on September 11, 2013

CROSS REFERENCES:

Levee districts, readjustment of assessment of benefits for maintenance tax purposes, 245.197

Levy not imposed in year, rate of tax, 278.250

(1989) Permits taxing authorities to recoup revenue lost as a result of subsequent adjustments in assessed valuation of property as finally equalized. Statute is consistent with Art. X, Sec. 22(a) (Hancock Amendment) and bears no constitutional infirmity. (Mo. banc) Scholle v. Carrollton R-VII School Dist., 771 S.W.2d 336.

(2008) Section allowing a political subdivision to revise a levy to allow for inflationary assessment growth within that political subdivision, as long as the revision does not exceed the lesser of the consumer price index or five percent, does not violate section 22(a) of Article X of the Missouri Constitution. Franklin County ex rel. Parks v. Franklin County Commission, 269 S.W.3d 26 (Mo.banc).



Section 137.074 Merchants' and manufacturers' personal property excluded in tax rate calculations, when — identified separately, how — real property records to contain certain information.

Effective 28 Aug 1983

Title X TAXATION AND REVENUE

137.074. Merchants' and manufacturers' personal property excluded in tax rate calculations, when — identified separately, how — real property records to contain certain information. — 1. For the purpose of determining any tax rate under section 137.073, or other applicable provisions of the statutes or constitution of this state, the tax revenue from any personal property of manufacturers, refiners, distributors, wholesalers, and retail merchants and establishments which falls in the category of personal property exempted from taxation under Subsection 1 of Section 6 of Article X of the Constitution of Missouri shall not be included in the prior year's tax revenues used in determining tax rates for use after the effective date of the exemption of such personal property of manufacturers, refiners, distributors, wholesalers, and retail merchants and establishments.

2. In order to implement the mandate of the voters of this state in their approval of Section 6 of Article X of the Missouri Constitution, all county and municipal officers charged with assessing property, extending tax charges, and collecting property taxes shall so arrange tax assessment forms, records, and receipts in a manner that will identify separately the personal property of manufacturers, refiners, distributors, wholesalers, and retail merchants and establishments which falls into the category of personal property exempted from taxation under Subsection 1 of Section 6 of Article X of the Constitution of Missouri. Such records shall be separately maintained for the tax year 1984 and in each subsequent tax year until the exemption provided in Subsection 1 of Section 6 of Article X of the Constitution of Missouri becomes effective.

3. In order to implement the mandate of the voters of this state in their approval of Section 4(b) of Article X of the Missouri Constitution, all county assessors shall note in their records the assessed valuation of each parcel of real property immediately prior to December 31, 1984, and the true value in money of each parcel of real property as of December 31, 1984, and the subclass which each parcel of real property was in immediately prior to December 31, 1984, and the subclass which each parcel of real property was in as of December 31, 1984. As used in this subsection, the term "true value in money", when applied to agricultural and horticultural property, shall be that value determined under sections 137.017 to 137.026.

(L. 1983 S.B. 63, et al.)



Section 137.075 What property liable for taxes.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

137.075. What property liable for taxes. — Every person owning or holding real property or tangible personal property on the first day of January, including all such property purchased on that day, shall be liable for taxes thereon during the same calendar year.

(RSMo 1939 § 10940, A.L. 1945 p. 1799 § 4)

Prior revisions: 1929 § 9746; 1919 § 12756; 1909 § 11338

(1974) Held that facts in this case showed lessor to be “owner” and liable for ad valorem personal property tax. RCA Corporation v. State Tax Commission of Missouri (Mo.) 513 S.W.2d 313.



Section 137.076 Valuation by assessor, factors to be considered — income-based approach for assessment of parcels.

Effective 28 Aug 2015

Title X TAXATION AND REVENUE

137.076. Valuation by assessor, factors to be considered — income-based approach for assessment of parcels. — 1. In establishing the value of a parcel of real property the county assessor shall consider current market conditions and previous decisions of the county board of equalization, the state tax commission or a court of competent jurisdiction that affected the value of such parcel. For purposes of this section, the term "current market conditions", shall include the impact upon the housing market of foreclosures and bank sales.

2. In establishing the value of a parcel of real property, the county assessor shall use an income-based approach for assessment of parcels of real property with federal or state imposed restrictions in regard to rent limitations, operations requirements, or any other restrictions imposed upon the property in connection with:

(1) The property being eligible for any income tax credits under Section 42 of the Internal Revenue Code of 1986, as amended;

(2) Property constructed with the use of the United States Department of Housing and Urban Development HOME investment partnerships program;

(3) Property constructed with the use of incentives provided by the United States Department of Agriculture Rural Development; or

(4) Property receiving any other state or federal subsidies provided with respect to use of the property for housing purposes.

­­

­

(L. 1993 H.B. 541 § 1, A.L. 2012 H.B. 1818, A.L. 2015 H.B. 613)



Section 137.078 Depreciation schedules for broadcasting equipment, definitions — true value in money, how determined — tables.

Effective 28 Aug 2005

Title X TAXATION AND REVENUE

137.078. Depreciation schedules for broadcasting equipment, definitions — true value in money, how determined — tables. — 1. For purposes of this section, the following terms shall mean:

(1) "Analog equipment", all depreciable items of tangible personal property that are used directly or indirectly in broadcasting television shows, radio programs, or commercials through the use of analog technology, including studio broadcast equipment, transmitter and antenna equipment, and broadcast towers;

(2) "Applicable analog fraction", a fraction, the numerator of which is the total number of analog television sets in the United States for the immediately preceding calendar year and the denominator of which is an amount representing the total combined number of analog and digital television sets in the United States for the immediately preceding calendar year. The applicable analog fraction will be determined on an annual basis by the Missouri Broadcasters Association;

(3) "Applicable analog percentage", the following percentages for the following years:

­

­

(4) "Applicable digital fraction", a fraction, the numerator of which is the total number of digital television sets in the United States for the immediately preceding calendar year and the denominator of which is an amount representing the total combined number of analog and digital television sets in the United States for the immediately preceding calendar year. The applicable digital fraction will be determined on an annual basis by the Missouri Broadcasters Association;

(5) "Broadcast towers", structures with a function that includes holding television or radio broadcasters' antennae, repeaters, or translators at the height required or needed to transmit over-the-air signals or enhance the transmission of the signals. This term also includes the structures at least partially used by television broadcasters or radio broadcasters to provide weather radar information to the public. For property tax assessment purposes, broadcast towers are classified as tangible personal property;

(6) "Digital equipment", all depreciable items of tangible personal property that are used directly or indirectly in broadcasting television shows, radio programs, or commercials through the use of digital technology, including studio broadcast equipment, transmitter and antenna equipment, and broadcast towers;

(7) "Radio broadcasters", all businesses that own, lease, or operate radio broadcasting stations that transmit radio shows and commercials and that are required to be licensed by the Federal Communications Commission to provide such services;

(8) "Radio broadcasting equipment", both analog equipment and digital equipment;

(9) "Studio broadcast equipment", studio equipment that receives, produces, modifies, controls, measures, modulates, adds to or subtracts from, or enhances signals in the process that results in over-the-air signals for television broadcasters or radio broadcasters;

(10) "Television broadcasters", all businesses that own, lease, or operate television broadcasting stations that transmit television shows and commercials and that are required to be licensed by the Federal Communications Commission to provide such services;

(11) "Television broadcasting equipment", both analog equipment and digital equipment;

(12) "Transmitter and antenna equipment", equipment with functions that include transmitting signals from broadcast studios by increasing the power, tuning signals to the frequency allowed by regulatory authorities, and broadcasting signals to the public for television broadcasters or radio broadcasters.

2. In response to recent action by the Federal Communications Commission, as described by the commission in the fifth report and order, docket number 97-116, for purposes of assessing all items of television broadcasting equipment that are owned and used by television broadcasters for purposes of broadcasting television shows and commercials:

(1) The true value in money of all analog equipment shall be determined by depreciating the historical cost of such property using the depreciation tables provided in subdivision (1) of subsection 3 of this section and multiplying the results by the applicable analog percentage. The result of the second computation is multiplied by the applicable analog fraction to determine the true value in money of the analog equipment; and

(2) The true value in money of all digital equipment shall be determined by depreciating the historical cost of such property using the depreciation tables provided in subdivision (2) of subsection 3 of this section and multiplying the results by the applicable digital fraction to determine the true value in money of the digital equipment.

3. For purposes of subsection 2 of this section, the depreciation tables for determining the true value in money of television broadcasting equipment are as follows:

(1) For analog equipment, the following depreciation tables will apply for the following years:

­

­

(2) For digital equipment, the following depreciation tables will apply for the following years:

­

­

4. Beginning January 1, 2008, for purposes of assessing all items of television broadcasting equipment that are owned and used by television broadcasters for purposes of broadcasting television shows and commercials, the following depreciation tables will be used to determine their true value in money. The percentage shown for the first year shall be the percentage of the original cost used for January first of the year following the year of acquisition of the property, and the percentage shown for each succeeding year shall be the percentage of the original cost used for January first of the respective succeeding year as follows:

­

­

­­

­

5. Effective January 1, 2006, for purposes of assessing all items of radio broadcasting equipment that are owned and used by radio broadcasters for purposes of broadcasting radio programs and commercials, the following depreciation tables will be used to determine their true value in money. The percentage shown for the first year shall be the percentage of the original cost used for January first of the year following the year of acquisition of the property, and the percentage shown for each succeeding year shall be the percentage of the original cost used for January first of the respective succeeding year as follows:

­

­

­­

­

(L. 2004 S.B. 1394, A.L. 2005 H.B. 58 merged with H.B. 461 merged with S.B. 210)



Section 137.079 Business personal property, excludes from total assessed valuation a portion of assessed valuation for property subject to appeal.

Effective 28 Aug 2005

Title X TAXATION AND REVENUE

137.079. Business personal property, excludes from total assessed valuation a portion of assessed valuation for property subject to appeal. — Prior to setting its rate or rates as required by section 137.073, each taxing authority shall exclude from its total assessed valuation seventy-two percent of the total amount of assessed value of* business personal property that is the subject of an appeal at the state tax commission or in a court of competent jurisdiction in this state. This exclusion shall only apply to the portion of the assessed value of business personal property that is disputed in the appeal, and shall not exclude any portion of the same property that is not disputed. If the taxing authority uses a multirate approach as provided in section 137.073, this exclusion shall be made from the personal property class. The state tax commission shall provide each taxing authority with the total assessed value of business personal property within the jurisdiction of such taxing authority for which an appeal is pending no later than August twentieth of each year. Whenever any appeal is resolved, whether by final adjudication or settlement, and the result of the appeal causes money to be paid to the taxing authority, the taxing authority shall not be required to make an additional adjustment to its rate or rates due to such payment once the deadline for setting its rates, as provided by this chapter, has passed in a taxable year, but shall adjust its rate or rates due to such payment in the next rate setting cycle to offset the payment in the next taxable year. For the purposes of this section, the term "business personal property" means tangible personal property which is used in a trade or** business or used for production of income and which has a determinable life of longer than one year except that supplies used by a business shall also be considered business personal property, but shall not include livestock, farm machinery, property subject to the motor vehicle registration provisions of chapter 301, property subject to the tables provided in section 137.078, the property of rural electric cooperatives under chapter 394, or property assessed by the state tax commission under chapters 151, 153, and 155, section 137.022, and sections 137.1000 to 137.1030.

(L. 2005 H.B. 58 § 137.071 merged with H.B. 461 merged with S.B. 210 § 137.071)

*Word "to" appears in original rolls of H.B. 461, 2005.

** Word "of" appears in original rolls of H.B. 461, 2005.



Section 137.080 Annual assessment date — subclasses of tangible personal property.

Effective 31 Dec 1985, see footnote

Title X TAXATION AND REVENUE

137.080. Annual assessment date — subclasses of tangible personal property. — Real estate and tangible personal property shall be assessed annually at the assessment which commences on the first day of January. For purposes of assessing and taxing tangible personal property, all tangible personal property shall be divided into the following subclasses:

(1) Grain and other agricultural crops in an unmanufactured condition;

(2) Livestock;

(3) Farm machinery;

(4) Vehicles, including recreational vehicles, but not including manufactured homes, as defined in section 700.010, which are actually used as dwelling units;

(5) Manufactured homes, as defined in section 700.010, which are actually used as dwelling units;

(6) Motor vehicles which are eligible for registration and are registered as historic motor vehicles under section 301.131;

(7) All taxable tangible personal property not included in subclass (1), subclass (2), subclass (3), subclass (4), subclass (5), or subclass (6).

(RSMo 1939 § 10970, A.L. 1945 p. 1774, A.L. 1959 H.B. 108, A.L. 1983 S.B. 63, et al., A.L. 1985 S.B. 152)

Prior revisions: 1929 § 9779; 1919 § 12789; 1909 § 11371

Effective 12-31-85

(1959) Since each year's tax assessment is a separate determination and statutory provisions for review thereof are adequate, equity will not intervene because similar issues in successive years may be involved. Cupples-Hesse Corp. v. Bannister (Mo.), 322 S.W.2d 817.

(1979) Where a part of a building owned by a not-for-profit hospital was used for hospital purpose and a part for private medical practice, only the portion used exclusively for purposes purely charitable and on a not-for-profit basis would be exempt from property tax. Barnes Hospital v. Leggett (Mo.), 589 S.W.2d 241.



Section 137.081 New political subdivisions, assessment, effective when.

Effective 28 Aug 2015

Title X TAXATION AND REVENUE

137.081. New political subdivisions, assessment, effective when. — For purposes of assessment under this chapter, any new political subdivision that is created by approval of the voters before July first of any assessment year shall be considered effective for assessment purposes upon certification of such vote. If the new political subdivision is created by approval of the voters on or after July first of the current assessment year, the new political subdivision shall be considered effective for assessment purposes in the following assessment year.

(L. 2015 H.B. 616)



Section 137.082 New construction, assessment of upon occupancy, how — payment of taxes, when — county assessor, duties — county option — natural disasters, assessment reduction allowed, effect.

Effective 28 Aug 2011

Title X TAXATION AND REVENUE

137.082. New construction, assessment of upon occupancy, how — payment of taxes, when — county assessor, duties — county option — natural disasters, assessment reduction allowed, effect. — 1. Notwithstanding the provisions of sections 137.075 and 137.080 to the contrary, a building or other structure classified as residential property pursuant to section 137.016 newly constructed and occupied on any parcel of real property shall be assessed and taxed on such assessed valuation as of the first day of the month following the date of occupancy for the proportionate part of the remaining year at the tax rates established for that year, in all taxing jurisdictions located in the county adopting this section as provided in subsection 8 of this section. Newly constructed residential property which has never been occupied shall not be assessed as improved real property until such occupancy or the first day of January of the fourth year following the year in which construction of the improvements was completed. The provisions of this subsection shall apply in those counties including any city not within a county in which the governing body has previously adopted or hereafter adopts the provisions of this subsection.

2. The assessor may consider a property residentially occupied upon personal verification or when any two of the following conditions have been met:

(1) An occupancy permit has been issued for the property;

(2) A deed transferring ownership from one party to another has been filed with the recorder of deeds' office subsequent to the date of the first permanent utility service;

(3) A utility company providing service in the county has verified a transfer of service for property from one party to another;

(4) The person or persons occupying the newly constructed property has registered a change of address with any local, state or federal governmental office or agency.

3. In implementing the provisions of this section, the assessor may use occupancy permits, building permits, warranty deeds, utility connection documents, including telephone connections, or other official documents as may be necessary to discover the existence of newly constructed properties. No utility company shall refuse to provide verification monthly to the assessor of a utility connection to a newly occupied single family building or structure.

4. In the event that the assessment under subsections 1 and 2 of this section is not completed until after the deadline for filing appeals in a given tax year, the owner of the newly constructed property who is aggrieved by the assessment of the property may appeal this assessment the following year to the county board of equalization in accordance with chapter 138 and may pay any taxes under protest in accordance with section 139.031; provided however, that such payment under protest shall not be required as a condition of appealing to the county board of equalization. The collector shall impound such protested taxes and shall not disburse such taxes until resolution of the appeal.

5. The increase in assessed valuation resulting from the implementation of the provisions of this section shall be considered new construction and improvements under the provisions of this chapter.

6. In counties which adopt the provisions of subsections 1 to 7 of this section, an amount not to exceed ten percent of all ad valorem property tax collections on newly constructed and occupied residential property allocable to each taxing authority within counties of the first classification having a population of nine hundred thousand or more, one-tenth of one percent of all ad valorem property tax collections allocable to each taxing authority within all other counties of the first classification and one-fifth of one percent of all ad valorem property tax collections allocable to each taxing authority within counties of the second, third and fourth classifications and any county of the first classification having a population of at least eighty-two thousand inhabitants, but less than eighty-two thousand one hundred inhabitants, in addition to the amount prescribed by section 137.720 shall be deposited into the assessment fund of the county for collection costs.

7. For purposes of figuring the tax due on such newly constructed residential property, the assessor or the board of equalization shall place the full amount of the assessed valuation on the tax book upon the first day of the month following occupancy. Such assessed valuation shall be taxed for each month of the year following such date at its new assessed valuation, and for each month of the year preceding such date at its previous valuation. The percentage derived from dividing the number of months at which the property is taxed at its new valuation by twelve shall be applied to the total assessed valuation of the new construction and improvements, and such product shall be included in the next year's base for the purposes of figuring the next year's tax levy rollback. The untaxed percentage shall be considered as new construction and improvements in the following year and shall be exempt from the rollback provisions.

8. Subsections 1 to 7 of this section shall be effective in those counties including any city not within a county in which the governing body of such county elects to adopt a proposal to implement the provisions of subsections 1 to 7 of this section. Such subsections shall become effective in such county on the first day of January of the year following such election.

9. In any county which adopts the provisions of subsections 1 to 7 of this section prior to the first day of June in any year pursuant to subsection 8 of this section, the assessor of such county shall, upon application of the property owner, remove on a pro rata basis from the tax book for the current year any residential real property improvements destroyed by a natural disaster if such property is unoccupied and uninhabitable due to such destruction. On or after the first day of July, the board of equalization shall perform such duties. Any person claiming such destroyed property shall provide a list of such destroyed property to the county assessor. The assessor shall have available a supply of appropriate forms on which the claim shall be made. The assessor may verify all such destroyed property listed to ensure that the person made a correct statement. Any person who completes such a list and, with intent to defraud, includes property on the list that was not destroyed by a natural disaster shall, in addition to any other penalties provided by law, be assessed double the value of any property fraudulently listed. The list shall be filed by the assessor, after he has provided a copy of the list to the county collector and the board of equalization, in the office of the county clerk who, after entering the filing thereof, shall preserve and safely keep them. If the assessor, subsequent to such destruction, considers such property occupied as provided in subsection 2 of this section, the assessor shall consider such property new construction and improvements and shall assess such property accordingly as provided in subsection 1 of this section. For the purposes of this section, the term "natural disaster" means any disaster due to natural causes such as tornado, fire, flood, or earthquake.

10. Any political subdivision may recover the loss of revenue caused by subsection 9 of this section by adjusting the rate of taxation, to the extent previously authorized by the voters of such political subdivision, for the tax year immediately following the year of such destruction in an amount not to exceed the loss of revenue caused by this section.

(L. 1989 H.B. 181 & 633 § 2, A.L. 1990 H.B. 1817, A.L. 1994 S.B. 662 & 459, A.L. 1995 H.B. 211, A.L. 2003 S.B. 120, A.L. 2008 S.B. 711, A.L. 2011 H.B. 506)



Section 137.083 Assessor in counties of third classification may make changes in assessor's book, when, content, effective when county elects to adopt.

Effective 28 Aug 2003

Title X TAXATION AND REVENUE

137.083. Assessor in counties of third classification may make changes in assessor's book, when, content, effective when county elects to adopt. — 1. In any county of the third classification, the assessor may make changes to the assessor's book after the date of delivery pursuant to section 137.245. The assessor may only make such changes if the ownership of a parcel of real property has changed since the latest entry in the assessor's book. An ownership change shall include both a full and a partial divestment of such real property and any additions thereto to a subsequent owner. The change to the assessor's book shall be limited to reallocating the assessed valuation of the property before such full or partial divestment among the prior and current owners to reflect such full or partial divestment.

2. Any increase in assessed valuation resulting from the implementation of the provisions of this section shall be considered new construction and improvements under the provisions of this chapter.

3. Subsections 1 and* 2 of this section shall be effective in those counties of the third classification in which the governing body of such county elects to adopt a proposal to implement the provisions of subsections 1 and* 2 of this section.

(L. 2003 S.B. 122)

*Word "to" appears in original rolls.



Section 137.085 Government lands become taxable, when — state lien on real property, extent of.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

137.085. Government lands become taxable, when — state lien on real property, extent of. — 1. Government lands entered or located on prior to the first day of January shall be taxable for that year and every year thereafter; school and swamp land and lots shall become taxable whenever the county sells, conveys or agrees to convey its title.

2. Real property shall in all cases be liable for the taxes thereon, and a lien is hereby vested in favor of the state on all real property for all taxes thereon, which lien shall accrue and become a fixed encumbrance as soon as the amount of the taxes is determined by assessment and levy, and said lien shall be enforced as provided by law; said lien shall continue to be enforced until all taxes, forfeitures, back taxes and costs shall be fully paid or the land sold or released as provided by law.

(RSMo 1939 § 10941, A.L. 1945 p. 1799 § 7)

Prior revisions: 1929 § 9747; 191 § 12757; 1909 § 11339

(1975) Good faith purchaser takes free from lien when collector by error showed no tax due. Rottjakob v. Leachman (Mo.) S.W.2d 397.



Section 137.090 Tangible personal property to be assessed in county of owner's residence — exceptions — apportionment of assessment of tractors and trailers.

Effective 28 Aug 2013

Title X TAXATION AND REVENUE

*137.090. Tangible personal property to be assessed in county of owner's residence — exceptions — apportionment of assessment of tractors and trailers. — 1. All tangible personal property of whatever nature and character situate in a county other than the one in which the owner resides shall be assessed in the county where the owner resides; except that, houseboats, cabin cruisers, floating boat docks, and manufactured homes, as defined in section 700.010, used for lodging shall be assessed in the county where they are located, and tangible personal property belonging to estates shall be assessed in the county in which the probate division of the circuit court has jurisdiction. Tangible personal property, other than motor vehicles as the term is defined in section 301.010, used exclusively in connection with farm operations of the owner and kept on the farmland, shall not be assessed by a city, town or village unless the farmland is totally within the boundaries of the city, town or village. No tangible personal property shall be simultaneously assessed in more than one county.

2. The assessed valuation of any tractor or trailer as defined in section 301.010 owned by an individual, partner, or member and used in interstate commerce must be apportioned to Missouri based on the ratio of miles traveled in this state to miles traveled in the United States in interstate commerce during the preceding tax year or on the basis of the most recent annual mileage figures available.

(RSMo 1939 § 10939, A.L. 1945 p. 1799 § 8, A.L. 1961 p. 605, A.L. 1978 H.B. 1634, A.L. 1981 H.B. 531, A.L. 1983 S.B. 63, et al., A.L. 2013 H.B. 1035 merged with S.B. 23 merged with S.B. 148)

Prior revisions: 1929 § 9745; 1919 § 12755; 1909 § 11337

Effective 8-28-13 (S.B. 23); 8-28-13 (S.B. 148); 10-11-13 (H.B. 1035)

*H.B. 1035 effective 10-11-13, see § 21.250. H.B. 1035 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.

CROSS REFERENCE:

Forest cropland, minerals to be taxed separately, 254.190



Section 137.092 Rental or leasing facilities to submit lessee lists.

Effective 28 Aug 2008

Title X TAXATION AND REVENUE

137.092. Rental or leasing facilities to submit lessee lists. — 1. As used in this section, the following terms mean:

(1) "Personal property", any house trailer, manufactured home, airplane, or aircraft;

(2) "Rental or leasing facility", any manufactured home park, manufactured home storage facility, or any hangar or similar aircraft storage facility.

2. For all calendar years beginning on or after January 1, 2008, every owner of a rental or leasing facility shall, by January thirtieth of each year, furnish the assessor of the county in which the rental or leasing facility is located a list of the lessees located at the rental or leasing facility on January first of each year. The list shall include:

(1) The name of the lessee;

(2) The lessee's address and county of residency.

(L. 2007 S.B. 30, A.L. 2008 S.B. 711)



Section 137.095 Corporate property, where taxed — tractors and trailers.

Effective 28 Aug 2017

Title X TAXATION AND REVENUE

137.095. Corporate property, where taxed — tractors and trailers. — 1. The real and tangible personal property of all corporations operating in any county in the state of Missouri and in the City of St. Louis, and subject to assessment by county or township assessors, shall be assessed and taxed in the county in which the property is situated on the first day of January of the year for which the taxes are assessed, and every general or business corporation having or owning tangible personal property on the first day of January in each year, which is situated in any other county than the one in which the corporation is located, shall make return to the assessor of the county or township where the property is situated, in the same manner as other tangible personal property is required by law to be returned, except that all motor vehicles which are the property of the corporation and which are subject to regulation under chapter 390 shall be assessed for tax purposes in the county in which the motor vehicles are based.

2. For the purposes of subsection 1 of this section, the term “based” means the place where the vehicle is most frequently dispatched, garaged, serviced, maintained, operated or otherwise controlled, except that leased passenger vehicles shall be assessed at the residence of the driver or, if the residence of the driver is unknown, at the location of the lessee.

3. The assessed valuation of any tractor or trailer as defined in section 301.010 owned by a corporation and used in interjurisdictional commerce must be apportioned to Missouri based on the ratio of miles traveled in this state to miles traveled in interjurisdictional commerce during the preceding tax year or on the basis of the most recent annual mileage figures available regardless of the state in which the International Registration Plan fleet under which such tractor or trailer operates or maintains its base jurisdiction. Where historical distance records are unavailable, the average per-vehicle distance chart as described in section 320 of the International Registration Plan and which is provided to counties by department of transportation carrier services, or any other reasonable source of distance data, may be used.

(L. 1945 p. 1799 § 9, L. 1945 p. 1782 § 27, A.L. 1959 H.B. 108, A.L. 1965 p. 255, A.L. 1994 S.B. 652 merged with S.B. 662 & 459, A.L. 2013 H.B. 1035 merged with S.B. 23 merged with S.B. 148, A.L. 2017 S.B. 225)

(1966) The word “situated” as used in this section connotes a more or less permanent location or situs. Buchanan County v. State Tax Commission (Mo.), 407 S.W.2d 910.



Section 137.098 College fraternity and sorority real property, how assessed.

Effective 28 Aug 1986

Title X TAXATION AND REVENUE

137.098. College fraternity and sorority real property, how assessed. — For the purposes of assessments of real property under chapter 137, property used for housing students owned by a fraternity and sorority recognized by a public or private college or university within this state shall be considered to be a cooperative housing association.

(L. 1986 S.B. 751 § 1 subsec. 1)



Section 137.100 Certain property exempt from taxes.

Effective 28 Aug 2013

Title X TAXATION AND REVENUE

137.100. Certain property exempt from taxes. — The following subjects are exempt from taxation for state, county or local purposes:

(1) Lands and other property belonging to this state;

(2) Lands and other property belonging to any city, county or other political subdivision in this state, including market houses, town halls and other public structures, with their furniture and equipments, and on public squares and lots kept open for health, use or ornament;

(3) Nonprofit cemeteries;

(4) The real estate and tangible personal property which is used exclusively for agricultural or horticultural societies organized in this state, including not-for-profit agribusiness associations;

(5) All property, real and personal, actually and regularly used exclusively for religious worship, for schools and colleges, or for purposes purely charitable and not held for private or corporate profit, except that the exemption herein granted does not include real property not actually used or occupied for the purpose of the organization but held or used as investment even though the income or rentals received therefrom is used wholly for religious, educational or charitable purposes;

(6) Household goods, furniture, wearing apparel and articles of personal use and adornment, as defined by the state tax commission, owned and used by a person in his home or dwelling place;

(7) Motor vehicles leased for a period of at least one year to this state or to any city, county, or political subdivision or to any religious, educational, or charitable organization which has obtained an exemption from the payment of federal income taxes, provided the motor vehicles are used exclusively for religious, educational, or charitable purposes;

(8) Real or personal property leased or otherwise transferred by an interstate compact agency created pursuant to sections 70.370 to 70.430* or sections 238.010 to 238.100 to another for which or whom such property is not exempt when immediately after the lease or transfer, the interstate compact agency enters into a leaseback or other agreement that directly or indirectly gives such interstate compact agency a right to use, control, and possess the property; provided, however, that in the event of a conveyance of such property, the interstate compact agency must retain an option to purchase the property at a future date or, within the limitations period for reverters, the property must revert back to the interstate compact agency. Property will no longer be exempt under this subdivision in the event of a conveyance as of the date, if any, when:

(a) The right of the interstate compact agency to use, control, and possess the property is terminated;

(b) The interstate compact agency no longer has an option to purchase or otherwise acquire the property; and

(c) There are no provisions for reverter of the property within the limitation period for reverters;

(9) All property, real and personal, belonging to veterans' organizations. As used in this section, "veterans' organization" means any organization of veterans with a congressional charter, that is incorporated in this state, and that is exempt from taxation under section 501(c)(19) of the Internal Revenue Code of 1986, as amended;

(10) Solar energy systems not held for resale.

(RSMo 1939 §§ 10937, 10938, A.L. 1945 p. 1799 § 5, A.L. 1959 H.B. 108, A.L. 1974 S.B. 333, A.L. 1999 S.B. 219, A.L. 2003 S.B. 11, A.L. 2004 H.B. 795, et al. merged with H.B. 1182, A.L. 2005 H.B. 58 merged with H.B. 186 merged with H.B. 461 merged with H.B. 487, A.L. 2007 H.B. 654 & 938, A.L. 2013 H.B. 142)

Prior revisions: 1929 §§ 9743, 9744; 1919 §§ 12753, 12754; 1909 §§ 11335, 11336

*Section 70.430 was repealed by S.B. 1001 in 2000.

(1969) Nonprofit corporation which operated housing facilities for low income elderly was not entitled to tax exemption where facility was intended to be completely self-supporting and self-liquidating without any intention that gifts or charity were to be involved. Paraclete Manor of Kansas City v. State Tax Comm. (Mo.), 447 S.W.2d 311.

(1975) Certain hospitals held to qualify as tax-exempt charitable institutions. Residence quarters used by nurses held tax exempt as incident to hospital's basic objectives. Jackson County v. State Tax Commission (Mo.), 521 S.W.2d 378.

(1975) Evidence held to meet test of charitable purpose exemption. Missouri United Methodist Retirement Homes v. State Tax Commission (Mo.), 522 S.W.2d 745.

(1975) Where beneficiaries of operation paid both capital and operating costs, operation could not qualify as charitable institution. Westminster Gerontology Foundation, Inc. v. State Tax Commission (Mo.), 522 S.W.2d 754.

(1975) If any part of property is used for noncharitable purpose, the whole is taxable. City of St. Louis v. State Tax Commission (Mo.), 524 S.W.2d 839.

(1977) Held, the term “religious worship” has as a minimum requirement a belief in a Supreme Being. Mo. Church of Scientology v. State Tax Comm. (Mo.), 560 S.W.2d 837.

(1978) Held, that the words “used exclusively for purposes purely charitable and not held for private or corporate profit” have the same meaning whether applied to property used for a hospital, for training handicapped workers for operating Y.M.C.A. type of program or for providing housing for the aged. Franciscan Tertiary Province of Missouri, Inc., v. State Tax Commission (Mo.), 566 S.W.2d 213.

(1979) Where a part of a building owned by a not-for-profit hospital was used for hospital purpose and a part for private medical practice, only the portion used exclusively for purposes purely charitable and on a not-for-profit basis would be exempt from property tax. Barnes Hospital v. Leggett (Mo.), 589 S.W.2d 241.

(1980) A group claiming statutory tax exemption on the basis of religious use has a substantial burden in establishing that their property falls within an exempted class. Pentecostal Church of God of America v. Hughlett (A.), 601 S.W.2d 666.



Section 137.101 Charitable organizations, exemption from property taxes — assessor's duties.

Effective 28 Aug 2007

Title X TAXATION AND REVENUE

137.101. Charitable organizations, exemption from property taxes — assessor's duties. — 1. The activities of nationally affiliated fraternal, benevolent, or service organizations which promote good citizenship, humanitarian activities, or improve the physical, mental, and moral condition of an indefinite number of people are purposes purely charitable within the meaning of Subsection 1 of Section 6 of Article X of the Constitution and local assessing authorities may exempt such portion of the real and personal property of such organizations as the assessing authority may determine is utilized in purposes purely charitable from the assessment, levy, and collection of taxes.

2. If, at any time, an assessor finally determines, after any and all hearings or rightful appeals, that personal property, upon which an organization would otherwise owe taxes but for the provisions of subsection 1 of this section or subdivision (5) of section 137.100, is not used for purposes purely charitable, or for purposes described in subdivision (5) of section 137.100, then the assessor shall notify the department of revenue of such final determination within thirty days.

(L. 1986 H.B. 1022, et al. § 1, A.L. 2004 S.B. 1394, A.L. 2007 H.B. 654 & 938)



Section 137.106 Homestead preservation — definitions — homestead exemption credit received, when, application process — assessor's duties — department of revenue duties — apportionment percentage set, how applied, notice to owners — rulemaking authority — sunset provision.

Effective 28 Aug 2008

Title X TAXATION AND REVENUE

137.106. Homestead preservation — definitions — homestead exemption credit received, when, application process — assessor's duties — department of revenue duties — apportionment percentage set, how applied, notice to owners — rulemaking authority — sunset provision. — 1. This section may be known and may be cited as "The Missouri Homestead Preservation Act".

2. As used in this section, the following terms shall mean:

(1) "Department", the department of revenue;

(2) "Director", the director of revenue;

(3) "Disabled", as such term is defined in section 135.010;

(4) "Eligible owner", any individual owner of property who is sixty-five years old or older as of January first of the tax year in which the individual is claiming the credit or who is disabled, and who had an income of equal to or less than the maximum upper limit in the year prior to completing an application pursuant to this section; or

(a) In the case of a married couple owning property either jointly or as tenants by the entirety, or where only one spouse owns the property, such couple shall be considered an eligible taxpayer if both spouses have reached the age of sixty-five or if one spouse is disabled, or if one spouse is at least sixty-five years old and the other spouse is at least sixty years old, and the combined income of the couple in the year prior to completing an application pursuant to this section did not exceed the maximum upper limit; or

(b) In the case of joint ownership by unmarried persons or ownership by tenancy in common by two or more unmarried persons, such owners shall be considered an eligible owner if each person with an ownership interest individually satisfies the eligibility requirements for an individual eligible owner under this section and the combined income of all individuals with an interest in the property is equal to or less than the maximum upper limit in the year prior to completing an application under this section. If any individual with an ownership interest in the property fails to satisfy the eligibility requirements of an individual eligible owner or if the combined income of all individuals with interest in the property exceeds the maximum upper limit, then all individuals with an ownership interest in such property shall be deemed ineligible owners regardless of such other individual's ability to individually meet the eligibility requirements; or

(c) In the case of property held in trust, the eligible owner and recipient of the tax credit shall be the trust itself provided the previous owner of the homestead or the previous owner's spouse: is the settlor of the trust with respect to the homestead; currently resides in such homestead; and but for the transfer of such property would have satisfied the age, ownership, and maximum upper limit requirements for income as defined in subdivisions (7) and (8) of this subsection;

­­

­

(5) "Homestead", as such term is defined pursuant to section 135.010, except as limited by provisions of this section to the contrary. No property shall be considered a homestead if such property was improved since the most recent annual assessment by more than five percent of the prior year appraised value, except where an eligible owner of the property has made such improvements to accommodate a disabled person;

(6) "Homestead exemption limit", a percentage increase, rounded to the nearest hundredth of a percent, which shall be equal to the percentage increase to tax liability, not including improvements, of a homestead from one tax year to the next that exceeds a certain percentage set pursuant to subsection 10 of this section. For applications filed in 2005 or 2006, the homestead exemption limit shall be based on the increase to tax liability from 2004 to 2005. For applications filed between April 1, 2005, and September 30, 2006, an eligible owner, who otherwise satisfied the requirements of this section, shall not apply for the homestead exemption credit more than once during such period. For applications filed after 2006, the homestead exemption limit shall be based on the increase to tax liability from two years prior to application to the year immediately prior to application. For applications filed between December 31, 2008, and December 31, 2011, the homestead exemption limit shall be based on the increase in tax liability from the base year to the year prior to the application year. For applications filed on or after January 1, 2012, the homestead exemption limit shall be based on the increase to tax liability from two years prior to application to the year immediately prior to application. For purposes of this subdivision, the term "base year" means the year prior to the first year in which the eligible owner's application was approved, or 2006, whichever is later;

(7) "Income", federal adjusted gross income, and in the case of ownership of the homestead by trust, the income of the settlor applicant shall be imputed to the income of the trust for purposes of determining eligibility with regards to the maximum upper limit;

(8) "Maximum upper limit", in the calendar year 2005, the income sum of seventy thousand dollars; in each successive calendar year this amount shall be raised by the incremental increase in the general price level, as defined pursuant to Article X, Section 17 of the Missouri Constitution.

3. Pursuant to Article X, Section 6(a) of the Constitution of Missouri, if in the prior tax year, the property tax liability on any parcel of subclass (1) real property increased by more than the homestead exemption limit, without regard for any prior credit received due to the provisions of this section, then any eligible owner of the property shall receive a homestead exemption credit to be applied in the current tax year property tax liability to offset the prior year increase to tax liability that exceeds the homestead exemption limit, except as eligibility for the credit is limited by the provisions of this section. The amount of the credit shall be listed separately on each taxpayer's tax bill for the current tax year, or on a document enclosed with the taxpayer's bill. The homestead exemption credit shall not affect the process of setting the tax rate as required pursuant to Article X, Section 22 of the Constitution of Missouri and section 137.073 in any prior, current, or subsequent tax year.

4. If application is made in 2005, any potential eligible owner may apply for the homestead exemption credit by completing an application through their local assessor's office. Applications may be completed between April first and September thirtieth of any tax year in order for the taxpayer to be eligible for the homestead exemption credit in the tax year next following the calendar year in which the homestead exemption credit application was completed. The application shall be on forms provided to the assessor's office by the department. Forms also shall be made available on the department's internet site and at all permanent branch offices and all full-time, temporary, or fee offices maintained by the department of revenue. The applicant shall attest under penalty of perjury:

(1) To the applicant's age;

(2) That the applicant's prior year income was less than the maximum upper limit;

(3) To the address of the homestead property; and

(4) That any improvements made to the homestead, not made to accommodate a disabled person, did not total more than five percent of the prior year appraised value. The applicant shall also include with the application copies of receipts indicating payment of property tax by the applicant for the homestead property for the two prior tax years.

5. If application is made in 2005, the assessor, upon request for an application, shall:

(1) Certify the parcel number and owner of record as of January first of the homestead, including verification of the acreage classified as residential on the assessor's property record card;

(2) Obtain appropriate prior tax year levy codes for each homestead from the county clerks for inclusion on the form;

(3) Record on the application the assessed valuation of the homestead for the current tax year, and any new construction or improvements for the current tax year; and

(4) Sign the application, certifying the accuracy of the assessor's entries.

6. If application is made after 2005, any potential eligible owner may apply for the homestead exemption credit by completing an application. Applications may be completed between April first and October fifteenth of any tax year in order for the taxpayer to be eligible for the homestead exemption credit in the tax year next following the calendar year in which the homestead exemption credit application was completed. The application shall be on forms provided by the department. Forms also shall be made available on the department's internet site and at all permanent branch offices and all full-time, temporary, or fee offices maintained by the department of revenue. The applicant shall attest under penalty of perjury:

(1) To the applicant's age;

(2) That the applicant's prior year income was less than the maximum upper limit;

(3) To the address of the homestead property;

(4) That any improvements made to the homestead, not made to accommodate a disabled person, did not total more than five percent of the prior year appraised value; and

(5) The applicant shall also include with the application copies of receipts indicating payment of property tax by the applicant for the homestead property for the three prior tax years.

7. Each applicant shall send the application to the department by October fifteenth of each year for the taxpayer to be eligible for the homestead exemption credit in the tax year next following the calendar year in which the application was completed.

8. If application is made in 2005, upon receipt of the applications, the department shall calculate the tax liability, adjusted to exclude new construction or improvements verify compliance with the maximum income limit, verify the age of the applicants, and make adjustments to these numbers as necessary on the applications. The department also shall disallow any application where the applicant has also filed a valid application for the senior citizens property tax credit, pursuant to sections 135.010 to 135.035. Once adjusted tax liability, age, and income are verified, the director shall determine eligibility for the credit, and provide a list of all verified eligible owners to the county collectors or county clerks in counties with a township form of government by December fifteenth of each year. By January fifteenth, the county collectors or county clerks in counties with a township form of government shall provide a list to the department of any verified eligible owners who failed to pay the property tax due for the tax year that ended immediately prior. Such eligible owners shall be disqualified from receiving the credit in the current tax year.

9. If application is made after 2005, upon receipt of the applications, the department shall calculate the tax liability, verify compliance with the maximum income limit, verify the age of the applicants, and make adjustments to these numbers as necessary on the applications. The department also shall disallow any application where the applicant also has filed a valid application for the senior citizens property tax credit under sections 135.010 to 135.035. Once adjusted tax liability, age, and income are verified, the director shall determine eligibility for the credit and provide a list of all verified eligible owners to the county assessors or county clerks in counties with a township form of government by December fifteenth of each year. By January fifteenth, the county assessors shall provide a list to the department of any verified eligible owners who made improvements not for accommodation of a disability to the homestead and the dollar amount of the assessed value of such improvements. If the dollar amount of the assessed value of such improvements totaled more than five percent of the prior year appraised value, such eligible owners shall be disqualified from receiving the credit in the current tax year.

10. The director shall calculate the level of appropriation necessary to set the homestead exemption limit at five percent when based on a year of general reassessment or at two and one-half percent when based on a year without general reassessment for the homesteads of all verified eligible owners, and provide such calculation to the speaker of the house of representatives, the president pro tempore of the senate, and the director of the office of budget and planning in the office of administration by January thirty-first of each year.

11. For applications made in 2005, the general assembly shall make an appropriation for the funding of the homestead exemption credit that is signed by the governor, then the director shall, by July thirty-first of such year, set the homestead exemption limit. The limit shall be a single, statewide percentage increase to tax liability, rounded to the nearest hundredth of a percent, which, if applied to all homesteads of verified eligible owners who applied for the homestead exemption credit in the immediately prior tax year, would cause all but one-quarter of one percent of the amount of the appropriation, minus any withholding by the governor, to be distributed during that fiscal year. The remaining one-quarter of one percent shall be distributed to the county assessment funds of each county on a proportional basis, based on the number of eligible owners in each county; such one-quarter percent distribution shall be delineated in any such appropriation as a separate line item in the total appropriation. If no appropriation is made by the general assembly during any tax year or no funds are actually distributed pursuant to any appropriation therefor, then no homestead preservation credit shall apply in such year.

12. After setting the homestead exemption limit for applications made in 2005, the director shall apply the limit to the homestead of each verified eligible owner and calculate the credit to be associated with each verified eligible owner's homestead, if any. The director shall send a list of those eligible owners who are to receive the homestead exemption credit, including the amount of each credit, the certified parcel number of the homestead, and the address of the homestead property, to the county collectors or county clerks in counties with a township form of government by August thirty-first. Pursuant to such calculation, the director shall instruct the state treasurer as to how to distribute the appropriation and assessment fund allocation to the county collector's funds of each county or the treasurer ex officio collector's fund in counties with a township form of government where recipients of the homestead exemption credit are located, so as to exactly offset each homestead exemption credit being issued, plus the one-quarter of one percent distribution for the county assessment funds. As a result of the appropriation, in no case shall a political subdivision receive more money than it would have received absent the provisions of this section plus the one-quarter of one percent distribution for the county assessment funds. Funds, at the direction of the county collector or the treasurer ex officio collector in counties with a township form of government, shall be deposited in the county collector's fund of a county or the treasurer ex officio collector's fund or may be sent by mail to the collector of a county, or the treasurer ex officio collector in counties with a township form of government, not later than October first in any year a homestead exemption credit is appropriated as a result of this section and shall be distributed as moneys in such funds are commonly distributed from other property tax revenues by the collector of the county or the treasurer ex officio collector of the county in counties with a township form of government, so as to exactly offset each homestead exemption credit being issued. In counties with a township form of government, the county clerk shall provide the treasurer ex officio collector a summary of the homestead exemption credit for each township for the purpose of distributing the total homestead exemption credit to each township collector in a particular county.

13. If, in any given year after 2005, the general assembly shall make an appropriation for the funding of the homestead exemption credit that is signed by the governor, then the director shall determine the apportionment percentage by equally apportioning the appropriation among all eligible applicants on a percentage basis. If no appropriation is made by the general assembly during any tax year or no funds are actually distributed pursuant to any appropriation therefor, then no homestead preservation credit shall apply in such year.

14. After determining the apportionment percentage, the director shall calculate the credit to be associated with each verified eligible owner's homestead, if any. The director shall send a list of those eligible owners who are to receive the homestead exemption credit, including the amount of each credit, the certified parcel number of the homestead, and the address of the homestead property, to the county collectors or county clerks in counties with a township form of government by August thirty-first. Pursuant to such calculation, the director shall instruct the state treasurer as to how to distribute the appropriation to the county collector's fund of each county where recipients of the homestead exemption credit are located, so as to exactly offset each homestead exemption credit being issued. As a result of the appropriation, in no case shall a political subdivision receive more money than it would have received absent the provisions of this section. Funds, at the direction of the collector of the county or treasurer ex officio collector in counties with a township form of government, shall be deposited in the county collector's fund of a county or may be sent by mail to the collector of a county, or treasurer ex officio collector in counties with a township form of government, not later than October first in any year a homestead exemption credit is appropriated as a result of this section and shall be distributed as moneys in such funds are commonly distributed from other property tax revenues by the collector of the county or the treasurer ex officio collector of the county in counties with a township form of government, so as to exactly offset each homestead exemption credit being issued.

15. The department shall promulgate rules for implementation of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2004, shall be invalid and void. Any rule promulgated by the department shall in no way impact, affect, interrupt, or interfere with the performance of the required statutory duties of any county elected official, more particularly including the county collector when performing such duties as deemed necessary for the distribution of any homestead appropriation and the distribution of all other real and personal property taxes.

16. In the event that an eligible owner dies or transfers ownership of the property after the homestead exemption limit has been set in any given year, but prior to January first of the year in which the credit would otherwise be applied, the credit shall be void and any corresponding moneys, pursuant to subsection 12 of this section, shall lapse to the state to be credited to the general revenue fund. In the event the collector of the county or the treasurer ex officio collector of the county in counties with a township form of government determines prior to issuing the credit that the individual is not an eligible owner because the individual did not pay the prior three years' property tax liability in full, the credit shall be void and any corresponding moneys, under subsection 11 of this section, shall lapse to the state to be credited to the general revenue fund.

17. This section shall apply to all tax years beginning on or after January 1, 2005. This subsection shall become effective June 28, 2004.

18. In accordance with the provisions of sections 23.250 to 23.298 and unless otherwise authorized pursuant to section 23.253:

(1) Any new program authorized under the provisions of this section shall automatically sunset six years after the effective date of this section; and

(2) This section shall terminate on September first of the year following the year in which any new program authorized under this section is sunset, and the revisor of statutes shall designate such sections and this section in a revision bill for repeal.

(L. 2004 S.B. 730, S.B. 960 §§ 1, B, A.L. 2005 H.B. 58 merged with H.B. 186 merged with H.B. 229 merged with H.B. 461, A.L. 2006 S.B. 630, A.L. 2008 S.B. 711)



Section 137.110 Assessment blanks, books and supplies, furnished, when.

Effective 28 Aug 1983

Title X TAXATION AND REVENUE

137.110. Assessment blanks, books and supplies, furnished, when. — The state tax commission shall design the necessary assessment blanks, which design shall be furnished to the assessor at least one hundred twenty days prior to January first of each year. The assessor shall purchase assessment blanks, assessment books, and all necessary supplies relating to the assessment process at the expense of the county assessment fund.

(RSMo 1939 § 10950, A.L. 1945 p. 1782 §§ 10, 28, A.L. 1959 H.B. 108, A.L. 1983 S.B. 63, et al.)

Prior revisions: 1929 § 9756; 1919 § 12766; 1909 § 11348



Section 137.112 Deferred maintenance, defined.

Effective 31 Dec 1985, see footnote

Title X TAXATION AND REVENUE

137.112. Deferred maintenance, defined. — 1. As used in sections 137.112 to 137.114, "deferred maintenance" means maintenance, repairs or replacements, as described in this section, to an existing dwelling consisting of any number of residential units, regardless of the classification of the real property for assessment purposes. The term "deferred maintenance" does not mean the addition of new construction to an existing building which increases the number of square feet of living space, nor does it mean maintenance, repairs, replacements, or new construction to a portion of an existing dwelling if such portion is used for commercial purposes.

2. Deferred maintenance includes the maintenance, repair or replacement of the following:

(1) Broken floor joists, missing sections or collapsed interior floors;

(2) Improperly installed or collapsing partitions, loose or missing plaster;

(3) Broken or missing sash, frames or window panes;

(4) Inadequate light or ventilation;

(5) Missing or defective weather stripping or storm windows;

(6) Missing or broken doors;

(7) Collapsed or broken stairs, stairways or stair railings;

(8) Missing or inoperative sanitary facilities;

(9) Hazardous gas or electric installations;

(10) Leaking sinks or defective drainboards;

(11) Improperly installed, obstructed, broken or leaking piping, drains, vents or traps;

(12) Inoperative or obsolete heating plant;

(13) Electrical insulation missing or damaged, overloaded electrical circuits, improper electrical installations or connections;

(14) Split or buckled basement support beams, open breaks or severe settlement in basement walls;

(15) Inadequate exterior wall and attic insulation;

(16) Open cracks or breaks in exterior building walls;

(17) Holes or cracks through roof, defective roof flashing or skylights;

(18) Collapsing or deteriorating chimneys;

(19) Broken or missing gutters and downspouts;

(20) Rotted fascia boards, eaves, soffits and cornices;

(21) Collapsed or broken porch joists, columns or railings;

(22) Rotted or broken porch flooring;

(23) Missing or broken step treads; and

(24) Exterior or interior paint.

(L. 1977 S.B. 214 § 1, A.L. 1983 S.B. 63, et al., A.L. 1985 S.B. 152)

Effective 12-31-85



Section 137.113 Scope of sections.

Effective 28 Aug 1989

Title X TAXATION AND REVENUE

137.113. Scope of sections. — The provisions of sections 137.112 to 137.114 shall apply only to the deferred maintenance of dwellings consisting of any number of residential units which is begun during the period January 1, 1978, to December 31, 1988, or which is begun during the period August 28, 1989, to December 31, 1998, regardless of the classification of the real property for assessment purposes.

(L. 1977 S.B. 214 § 2, A.L. 1983 S.B. 63, et al., A.L. 1985 S.B. 152, A.L. 1989 H.B. 181 & 633)



Section 137.114 Assessment of deferred maintenance improvements postponed — eligibility requirements.

Effective 31 Dec 1985, see footnote

Title X TAXATION AND REVENUE

137.114. Assessment of deferred maintenance improvements postponed — eligibility requirements. — 1. In making assessments of real property as required by the provisions of section 137.115, and in order to provide for the renovation of obsolete properties as authorized by Section 7 of Article X of the Missouri Constitution, the county assessor shall not, for a period of five years after a deferred maintenance activity has been begun, add to the assessed value of a dwelling consisting of any number of residential units, regardless of the classification of the real property for assessment purposes, any additional assessed value because of deferred maintenance which has been begun upon such property during the period prescribed in section 137.113; except that, before any county assessor shall refrain from adding additional assessed valuation because of a deferred maintenance activity he shall determine that the property in question is on the tax rolls of the county and that no delinquent taxes on such property are due.

2. To be eligible for the tax relief afforded by subsection 1 of this section, a dwelling must be located on real property within an area satisfying the description set forth in Section 7 of Article X of the Missouri Constitution. The governing body of each unit of local government of this state shall designate such areas within its boundaries by resolution, order, or ordinance, and each such resolution, order, or ordinance shall indicate the length of time the designation is to exist. Within thirty days of the date such resolution, order, or ordinance is passed, the unit of local government shall provide the assessor of the county or the city not within a county in which the designated area lies, a certified copy of the resolution, order, or ordinance designating the area and a map of the area so designated clearly showing the boundaries of the area, as well as all the streets lying within the area. Each unit of local government which designates an area for the tax relief set forth in subsection 1 of this section shall establish a procedure whereby any person may apply to the unit of local government, or an agency thereof, for certification that a designated dwelling lies within an area duly designated for such tax relief. This certification shall also specify the items of deferred maintenance completed on the dwelling. Within twenty days after the issuance of such a certificate, the unit of local government shall transmit to the assessor of the county or city not within a county in which the real property lies a copy of the certificate. Upon receipt of such certificate, the assessor shall determine whether the property in question is eligible for the assessment postponement provided for in subsection 1 of this section and shall issue to the owner of the real property a formal declaration of whether such tax relief is to be made available, and, if so, also indicating the assessed valuation of the real property immediately prior to the deferred maintenance and the term of the assessment postponement. As used in this subsection, the phrase "unit of local government" shall mean the municipality within whose boundaries the area to be designated lies. If the area does not lie within the boundaries of any municipality, then "unit of local government" shall mean the county within whose boundaries the area to be designated lies.

(L. 1977 S.B. 214 § 3, A.L. 1983 S.B. 63, et al., A.L. 1985 S.B. 152)

Effective 12-31-85



Section 137.115 Real and personal property, assessment — maintenance plan — assessor may mail forms for personal property — classes of property, assessment — physical inspection required, when, procedure — mine property assessment.

Effective 28 Aug 2016

Title X TAXATION AND REVENUE

137.115. Real and personal property, assessment — maintenance plan — assessor may mail forms for personal property — classes of property, assessment — physical inspection required, when, procedure — mine property assessment. — 1. All other laws to the contrary notwithstanding, the assessor or the assessor’s deputies in all counties of this state including the City of St. Louis shall annually make a list of all real and tangible personal property taxable in the assessor’s city, county, town or district. Except as otherwise provided in subsection 3 of this section and section 137.078, the assessor shall annually assess all personal property at thirty-three and one-third percent of its true value in money as of January first of each calendar year. The assessor shall annually assess all real property, including any new construction and improvements to real property, and possessory interests in real property at the percent of its true value in money set in subsection 5 of this section. The true value in money of any possessory interest in real property in subclass (3), where such real property is on or lies within the ultimate airport boundary as shown by a federal airport layout plan, as defined by 14 CFR 151.5, of a commercial airport having a FAR Part 139 certification and owned by a political subdivision, shall be the otherwise applicable true value in money of any such possessory interest in real property, less the total dollar amount of costs paid by a party, other than the political subdivision, towards any new construction or improvements on such real property completed after January 1, 2008, and which are included in the above-mentioned possessory interest, regardless of the year in which such costs were incurred or whether such costs were considered in any prior year. The assessor shall annually assess all real property in the following manner: new assessed values shall be determined as of January first of each odd-numbered year and shall be entered in the assessor’s books; those same assessed values shall apply in the following even-numbered year, except for new construction and property improvements which shall be valued as though they had been completed as of January first of the preceding odd-numbered year. The assessor may call at the office, place of doing business, or residence of each person required by this chapter to list property, and require the person to make a correct statement of all taxable tangible personal property owned by the person or under his or her care, charge or management, taxable in the county. On or before January first of each even-numbered year, the assessor shall prepare and submit a two-year assessment maintenance plan to the county governing body and the state tax commission for their respective approval or modification. The county governing body shall approve and forward such plan or its alternative to the plan to the state tax commission by February first. If the county governing body fails to forward the plan or its alternative to the plan to the state tax commission by February first, the assessor’s plan shall be considered approved by the county governing body. If the state tax commission fails to approve a plan and if the state tax commission and the assessor and the governing body of the county involved are unable to resolve the differences, in order to receive state cost-share funds outlined in section 137.750, the county or the assessor shall petition the administrative hearing commission, by May first, to decide all matters in dispute regarding the assessment maintenance plan. Upon agreement of the parties, the matter may be stayed while the parties proceed with mediation or arbitration upon terms agreed to by the parties. The final decision of the administrative hearing commission shall be subject to judicial review in the circuit court of the county involved. In the event a valuation of subclass (1) real property within any county with a charter form of government, or within a city not within a county, is made by a computer, computer-assisted method or a computer program, the burden of proof, supported by clear, convincing and cogent evidence to sustain such valuation, shall be on the assessor at any hearing or appeal. In any such county, unless the assessor proves otherwise, there shall be a presumption that the assessment was made by a computer, computer-assisted method or a computer program. Such evidence shall include, but shall not be limited to, the following:

(1) The findings of the assessor based on an appraisal of the property by generally accepted appraisal techniques; and

(2) The purchase prices from sales of at least three comparable properties and the address or location thereof. As used in this subdivision, the word “comparable” means that:

(a) Such sale was closed at a date relevant to the property valuation; and

(b) Such properties are not more than one mile from the site of the disputed property, except where no similar properties exist within one mile of the disputed property, the nearest comparable property shall be used. Such property shall be within five hundred square feet in size of the disputed property, and resemble the disputed property in age, floor plan, number of rooms, and other relevant characteristics.

2. Assessors in each county of this state and the City of St. Louis may send personal property assessment forms through the mail.

3. The following items of personal property shall each constitute separate subclasses of tangible personal property and shall be assessed and valued for the purposes of taxation at the following percentages of their true value in money:

(1) Grain and other agricultural crops in an unmanufactured condition, one-half of one percent;

(2) Livestock, twelve percent;

(3) Farm machinery, twelve percent;

(4) Motor vehicles which are eligible for registration as and are registered as historic motor vehicles pursuant to section 301.131 and aircraft which are at least twenty-five years old and which are used solely for noncommercial purposes and are operated less than fifty hours per year or aircraft that are home built from a kit, five percent;

(5) Poultry, twelve percent; and

(6) Tools and equipment used for pollution control and tools and equipment used in retooling for the purpose of introducing new product lines or used for making improvements to existing products by any company which is located in a state enterprise zone and which is identified by any standard industrial classification number cited in subdivision (5) of section 135.200, twenty-five percent.

4. The person listing the property shall enter a true and correct statement of the property, in a printed blank prepared for that purpose. The statement, after being filled out, shall be signed and either affirmed or sworn to as provided in section 137.155. The list shall then be delivered to the assessor.

5. All subclasses of real property, as such subclasses are established in Section 4(b) of Article X of the Missouri Constitution and defined in section 137.016, shall be assessed at the following percentages of true value:

(1) For real property in subclass (1), nineteen percent;

(2) For real property in subclass (2), twelve percent; and

(3) For real property in subclass (3), thirty-two percent.

6. Manufactured homes, as defined in section 700.010, which are actually used as dwelling units shall be assessed at the same percentage of true value as residential real property for the purpose of taxation. The percentage of assessment of true value for such manufactured homes shall be the same as for residential real property. If the county collector cannot identify or find the manufactured home when attempting to attach the manufactured home for payment of taxes owed by the manufactured home owner, the county collector may request the county commission to have the manufactured home removed from the tax books, and such request shall be granted within thirty days after the request is made; however, the removal from the tax books does not remove the tax lien on the manufactured home if it is later identified or found. For purposes of this section, a manufactured home located in a manufactured home rental park, rental community or on real estate not owned by the manufactured home owner shall be considered personal property. For purposes of this section, a manufactured home located on real estate owned by the manufactured home owner may be considered real property.

7. Each manufactured home assessed shall be considered a parcel for the purpose of reimbursement pursuant to section 137.750, unless the manufactured home is real estate as defined in subsection 7 of section 442.015 and assessed as a realty improvement to the existing real estate parcel.

8. Any amount of tax due and owing based on the assessment of a manufactured home shall be included on the personal property tax statement of the manufactured home owner unless the manufactured home is real estate as defined in subsection 7 of section 442.015, in which case the amount of tax due and owing on the assessment of the manufactured home as a realty improvement to the existing real estate parcel shall be included on the real property tax statement of the real estate owner.

9. The assessor of each county and each city not within a county shall use the trade-in value published in the October issue of the National Automobile Dealers’ Association Official Used Car Guide, or its successor publication, as the recommended guide of information for determining the true value of motor vehicles described in such publication. The assessor shall not use a value that is greater than the average trade-in value in determining the true value of the motor vehicle without performing a physical inspection of the motor vehicle. For vehicles two years old or newer from a vehicle’s model year, the assessor may use a value other than average without performing a physical inspection of the motor vehicle. In the absence of a listing for a particular motor vehicle in such publication, the assessor shall use such information or publications which in the assessor’s judgment will fairly estimate the true value in money of the motor vehicle.

10. Before the assessor may increase the assessed valuation of any parcel of subclass (1) real property by more than fifteen percent since the last assessment, excluding increases due to new construction or improvements, the assessor shall conduct a physical inspection of such property.

11. If a physical inspection is required, pursuant to subsection 10 of this section, the assessor shall notify the property owner of that fact in writing and shall provide the owner clear written notice of the owner’s rights relating to the physical inspection. If a physical inspection is required, the property owner may request that an interior inspection be performed during the physical inspection. The owner shall have no less than thirty days to notify the assessor of a request for an interior physical inspection.

12. A physical inspection, as required by subsection 10 of this section, shall include, but not be limited to, an on-site personal observation and review of all exterior portions of the land and any buildings and improvements to which the inspector has or may reasonably and lawfully gain external access, and shall include an observation and review of the interior of any buildings or improvements on the property upon the timely request of the owner pursuant to subsection 11 of this section. Mere observation of the property via a drive-by inspection or the like shall not be considered sufficient to constitute a physical inspection as required by this section.

13. The provisions of subsections 11 and 12 of this section shall only apply in any county with a charter form of government with more than one million inhabitants.

14. A county or city collector may accept credit cards as proper form of payment of outstanding property tax or license due. No county or city collector may charge surcharge for payment by credit card which exceeds the fee or surcharge charged by the credit card bank, processor, or issuer for its service. A county or city collector may accept payment by electronic transfers of funds in payment of any tax or license and charge the person making such payment a fee equal to the fee charged the county by the bank, processor, or issuer of such electronic payment.

15. Any county or city not within a county in this state may, by an affirmative vote of the governing body of such county, opt out of the provisions of this section and sections 137.073, 138.060, and 138.100 as enacted by house bill no. 1150 of the ninety-first general assembly, second regular session and section 137.073 as modified by house committee substitute for senate substitute for senate committee substitute for senate bill no. 960, ninety-second general assembly, second regular session, for the next year of the general reassessment, prior to January first of any year. No county or city not within a county shall exercise this opt-out provision after implementing the provisions of this section and sections 137.073, 138.060, and 138.100 as enacted by house bill no. 1150 of the ninety-first general assembly, second regular session and section 137.073 as modified by house committee substitute for senate substitute for senate committee substitute for senate bill no. 960, ninety-second general assembly, second regular session, in a year of general reassessment. For the purposes of applying the provisions of this subsection, a political subdivision contained within two or more counties where at least one of such counties has opted out and at least one of such counties has not opted out shall calculate a single tax rate as in effect prior to the enactment of house bill no. 1150 of the ninety-first general assembly, second regular session. A governing body of a city not within a county or a county that has opted out under the provisions of this subsection may choose to implement the provisions of this section and sections 137.073, 138.060, and 138.100 as enacted by house bill no. 1150 of the ninety-first general assembly, second regular session, and section 137.073 as modified by house committee substitute for senate substitute for senate committee substitute for senate bill no. 960, ninety-second general assembly, second regular session, for the next year of general reassessment, by an affirmative vote of the governing body prior to December thirty-first of any year.

16. The governing body of any city of the third classification with more than twenty-six thousand three hundred but fewer than twenty-six thousand seven hundred inhabitants located in any county that has exercised its authority to opt out under subsection 15 of this section may levy separate and differing tax rates for real and personal property only if such city bills and collects its own property taxes or satisfies the entire cost of the billing and collection of such separate and differing tax rates. Such separate and differing rates shall not exceed such city’s tax rate ceiling.

17. Any portion of real property that is available as reserve for strip, surface, or coal mining for minerals for purposes of excavation for future use or sale to others that has not been bonded and permitted under chapter 444 shall be assessed based upon how the real property is currently being used. Any information provided to a county assessor, state tax commission, state agency, or political subdivision responsible for the administration of tax policies shall, in the performance of its duties, make available all books, records, and information requested, except such books, records, and information as are by law declared confidential in nature, including individually identifiable information regarding a specific taxpayer or taxpayer’s mine property. For purposes of this subsection, “mine property” shall mean all real property that is in use or readily available as a reserve for strip, surface, or coal mining for minerals for purposes of excavation for current or future use or sale to others that has been bonded and permitted under chapter 444.

(RSMo 1939 § 10950, A.L. 1945 P. 1782 § 10, A.L. 1951 p. 852, A.L. 1959 H.B. 108, A.L. 1972 H.B. 1175, A.L. 1973 H.B. 592, A.L. 1981 S.B. 13, A.L. 1983 S.B. 63, et al., A.L. 1985 S.B. 234, A.L. 1985 S.B. 152, A.L. 1986 S.B. 476, A.L. 1987 H.B. 909 merged with H.B. 384 Revision, A.L. 1989 H.B. 181 & 633 merged with S.B. 148, A.L. 1990 H.B. 1817, A.L. 1991 H.B. 608 merged with S.B. 432, H.B. 25, A.L. 1992 S.B. 630, A.L. 1998 S.B. 535 merged with S.B. 827, A.L. 2002 H.B. 1150, et al. § 137.115 and § 1, A.L. 2003 H.B. 57, A.L. 2004 S.B. 960 merged with S.B. 1394, A.L. 2005 H.B. 58 merged with S.B. 210 merged with S.B. 267, A.L. 2007 S.B. 22, A.L. 2008 H.B. 2058 merged with S.B. 711 merged with S.B. 718, A.L. 2010 S.B. 630, A.L. 2013 H.B. 1035, A.L. 2016 H.B. 2381)

Prior revisions: 1929 § 9756; 1919 § 12766; 1909 § 11348

(1980) Order of State Tax Commission that county board of equalization implement plans for equal division of real property assessment in county was not reviewable as contested case under statute governing entitlement of party aggrieved to judicial review. State ex rel. Commissioners v. Schneider (Mo.) 609 S.W.2d 149.

(2000) Term "possessory interests" includes leaseholds. St. Charles County v. Curators of the University of Missouri, 25 S.W.3d 159 (Mo.banc).

(2005) Characteristics of potential owner of property, such as possession of casino license, are irrelevant to determining value of property at highest and best use; therefore, applying standard for casino real property which differs from other commercial properties is valuation subclass in violation of section and Article X, Section 4(b), Constitution of Missouri. Snider v. Casino Aztar/Aztar Missouri Gaming Corp., 156 S.W.3d 341 (Mo.banc).



Section 137.116 Department of revenue to furnish lists of motor vehicles.

Effective 28 Aug 1963

Title X TAXATION AND REVENUE

137.116. Department of revenue to furnish lists of motor vehicles. — 1. The department of revenue shall annually transmit as of January first of each year to the county assessor of each county and of the city of St. Louis, a list showing the description of all motor vehicles, motor boats and trailers, registered with the department of revenue, the name and address of the owner or the name and address of the registered agent of a corporate owner, of all motor vehicles, motor boats and trailers having a personal property situs within the county or city, the list to be furnished to the assessor before April first of the taxable year.

2. Each assessor shall use the report issued by the director of revenue to assist him in preparing assessment lists of all tangible personal property in the county or township.

(L. 1963 p. 184 § 1)



Section 137.117 Recorder to furnish list of real estate transfers (third and fourth class counties).

Effective 28 Aug 1959

Title X TAXATION AND REVENUE

137.117. Recorder to furnish list of real estate transfers (third and fourth class counties). — The circuit clerk and ex officio recorder of deeds of each county of the fourth class and of each county of the third class wherein the offices are combined, and the recorder of deeds of each county of the third class wherein the offices are separate, shall furnish the county assessor of his county, or the township assessors in counties with township organization, on or before the fifteenth day of each month a true and complete list of all real estate transfers completed in the county or townships, in counties with township organization, during the preceding month. The list so furnished shall contain the following information relating to each transfer:

(1) The names of the grantor and grantee;

(2) The consideration paid;

(3) A description of the real estate transferred by the smallest legal subdivisions, or by smaller parts, lots or parcels, if sections and the subdivisions thereof are subdivided into parts, lots or parcels as shown by plat duly recorded and if not so subdivided then by such description as will enable the assessor to find it, together with the number of acres transferred; and

(4) The book and page number where each deed is recorded.

(L. 1953 p. 372 § 59.365; L. 1955 p. 834 § 1; L. 1957 p. 798 § 1; A.L. 1959 H.B. 108 § 137.132)



Section 137.119 Filing of subdivision plat not to affect classification or increase appraised value — exception.

Effective 02 Jul 1993, see footnote

Title X TAXATION AND REVENUE

137.119. Filing of subdivision plat not to affect classification or increase appraised value — exception. — The filing of a real property subdivision plat with the recorder of deeds shall not, singularly, result in a change in classification or an increase in the appraised value of such property. All contiguous lots and lands for which a plat has been filed shall be combined and valued as a single parcel if no improvements have been made to such lots or lands. The provisions of this section shall not affect property assessed under the provisions of section 137.082.

(L. 1993 H.B. 541 § 2)

Effective 7-2-93



Section 137.120 Property list, contents.

Effective 28 Aug 1989

Title X TAXATION AND REVENUE

137.120. Property list, contents. — The lists required by section 137.115 shall contain:

(1) A list of all the real estate;

(2) A list of all the livestock, poultry, and bee colonies, showing the total number of each;

(3) An aggregate statement of all lawn and garden tractors, harvesting equipment, drilling machines, irrigation systems, farm machinery and implements;

(4) All automobiles, trucks, motorcycles, minibikes, motorized and recreational vehicles, airplanes and all other motor vehicles;

(5) All home, boat and other trailers; mobile homes; boats; boat motors; and all other tangible personal property not exempt by law from taxation.

(RSMo 1939 § 10950, A.L. 1945 p. 1782 § 10, A.L. 1972 S.B. 450, A.L. 1974 S.B. 333, A.L. 1989 H.B. 181 & 633)

Prior revisions: 1929 § 9756; 1919 § 12766; 1909 § 11348



Section 137.122 Depreciable tangible personal property — definitions — standardized schedule to be used — valuation table — exceptions.

Effective 28 Aug 2008

Title X TAXATION AND REVENUE

137.122. Depreciable tangible personal property — definitions — standardized schedule to be used — valuation table — exceptions. — 1. As used in this section, the following terms mean:

(1) "Business personal property", tangible personal property which is used in a trade or business or used for production of income and which has a determinable life of longer than one year except that supplies used by a business shall also be considered business personal property, but shall not include livestock, farm machinery, grain and other agricultural crops in an unmanufactured condition, property subject to the motor vehicle registration provisions of chapter 301, property assessed under section 137.078, the property of rural electric cooperatives under chapter 394, or property assessed by the state tax commission under chapters 151, 153, and 155, section 137.022, and sections 137.1000 to 137.1030;

(2) "Class life", the class life of property as set out in the federal Modified Accelerated Cost Recovery System life tables or their successors under the Internal Revenue Code as amended;

(3) "Economic or functional obsolescence", a loss in value of personal property above and beyond physical deterioration and age of the property. Such loss may be the result of economic or functional obsolescence or both;

(4) "Original cost", the price the current owner, the taxpayer, paid for the item without freight, installation, or sales or use tax. In the case of acquisition of items of personal property as part of an acquisition of an entity, the original cost shall be the historical cost of those assets remaining in place and in use and the placed-in-service date shall be the date of acquisition by the entity being acquired;

(5) "Placed in service", property is placed in service when it is ready and available for a specific use, whether in a business activity, an income-producing activity, a tax-exempt activity, or a personal activity. Even if the property is not being used, the property is in service when it is ready and available for its specific use;

(6) "Recovery period", the period over which the original cost of depreciable tangible personal property shall be depreciated for property tax purposes and shall be the same as the recovery period allowed for such property under the Internal Revenue Code.

2. To establish uniformity in the assessment of depreciable tangible personal property, each assessor shall use the standardized schedule of depreciation in this section to determine the assessed valuation of depreciable tangible personal property for the purpose of estimating the value of such property subject to taxation under this chapter.

3. For purposes of this section, and to estimate the value of depreciable tangible personal property for mass appraisal purposes, each assessor shall value depreciable tangible personal property by applying the class life and recovery period to the original cost of the property according to the following depreciation schedule. The percentage shown for the first year shall be the percentage of the original cost used for January first of the year following the year of acquisition of the property, and the percentage shown for each succeeding year shall be the percentage of the original cost used for January first of the respective succeeding year as follows:

­

­

­­

­

4. Such estimate of value determined under this section shall be presumed to be correct for the purpose of determining the true value in money of the depreciable tangible personal property, but such estimation may be disproved by substantial and persuasive evidence of the true value in money under any method determined by the state tax commission to be correct, including, but not limited to, an appraisal of the tangible personal property specifically utilizing generally accepted appraisal techniques, and contained in a narrative appraisal report in accordance with the Uniform Standards of Professional Appraisal Practice or by proof of economic or functional obsolescence or evidence of excessive physical deterioration. For purposes of appeal of the provisions of this section, the salvage or scrap value of depreciable tangible personal property may only be considered if the property is not in use as of the assessment date.

5. This section shall not apply to business personal property placed in service before January 2, 2006. Nothing in this section shall create a presumption as to the proper method of determining the assessed valuation of business personal property placed in service before January 2, 2006.

6. The provisions of this section are not intended to modify the definition of tangible personal property as defined in section 137.010.

(L. 2005 H.B. 58 merged with H.B. 461 merged with S.B. 210, A.L. 2008 S.B. 711)



Section 137.125 Procedure in case of absence from property and of death.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

137.125. Procedure in case of absence from property and of death. — 1. If any person required by this chapter to list property shall be sick or absent when the assessor calls for a list of his property, the assessor shall leave at the office, or the usual place of residence or business of such person, a printed assessment blank and a printed notice, requiring such person to make out and mail or take to the office of said assessor, not more than twenty days from the date of such notice, a sworn statement of the property which he is required to list.

2. If any such person shall have died prior to the time when the assessor calls for such list, the assessor shall deliver such assessment blank and printed notice to the executor or administrator of such deceased person, and such executor or administrator shall make out and deliver to the assessor such sworn statement of all the property of such decedent.

3. The date of leaving such notice and the name of the person required to list the property shall be carefully noted by the assessor; and if any such person shall neglect or refuse to deliver the statement, properly made out, signed and sworn to as required, the assessor shall make the assessment, as required by this chapter.

(RSMo 1939 § 10951, A.L. 1945 p. 1782 § 11)

Prior revisions: 1929 § 9757; 1919 § 12767; 1909 § 11349



Section 137.130 Assessor to make physical inspection, when — assessment.

Effective 28 Aug 2005

Title X TAXATION AND REVENUE

137.130. Assessor to make physical inspection, when — assessment. — Whenever there shall be any taxable personal property in any county, and from any cause no list thereof shall be given to the assessor in proper time and manner, or whenever the assessor has insufficient information to assess any real property, the assessor or an employee of the assessor shall assess the property based upon a physical inspection or on the best information the assessor can obtain; and for that purpose the assessor or an employee of the assessor shall have lawful right to enter into any lands and make any examination and search which may be necessary to assess such real property only when the assessor is entering because the assessor has insufficient information to assess such real property or to assess such personal property only when the assessor is entering because no list of taxable personal property has been given, and may examine any person upon oath touching the same. The assessor or an employee of the assessor shall not enter the interior of any structure on any real property as part of the inspection to assess such property without permission. The assessor shall list, assess and cause taxes to be imposed upon omitted taxable personal property in the current year and in the event personal property was also subject to taxation in the immediately preceding three years, but was omitted, the assessor shall also list, assess and cause taxes to be imposed upon such property.

(RSMo 1939 § 10954, A.L. 1945 p. 1782 § 14, A.L. 1999 S.B. 19 and S.B. 219, A.L. 2005 H.B. 58 merged with S.B. 210)

Prior revisions: 1929 § 9760; 1919 § 12770; 1909 § 11352



Section 137.135 Duplicate list to be left if made during absence of owner.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

137.135. Duplicate list to be left if made during absence of owner. — Whenever an assessment of property is made in the absence of the owner thereof, a duplicate list of such assessment shall be left, at the time of assessment, with some other member of the family not less than fifteen years of age, or with whoever may be in charge of such property. If the owner of the property is a nonresident, and neither he nor his agent is present when the assessment is made, a duplicate of the assessment shall be mailed by the assessor to the owner at his last address, if known.

(RSMo 1939 § 10987, A.L. 1945 p. 1782 § 18)

Prior revisions: 1929 § 9796; 1919 § 12806; 1909 § 11388



Section 137.150 Assessor and other officers to administer oaths — failure of assessor — penalty.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

137.150. Assessor and other officers to administer oaths — failure of assessor — penalty. — Assessors and deputy assessors, county and circuit clerks, notaries public, commissioners of the county commissions, associate circuit judges, and all other judicial officers, are empowered and authorized to administer any oath relating to the assessment of property required by this chapter, and the assessor shall be liable to a fine of not less than ten dollars, to be recovered by suit or by indictment, for each list he shall receive without the same has been duly sworn to before some such officer; provided, he shall not be subject to a fine in any case where he or his deputy has made out the same on his own knowledge or information, in the absence of the person whose property is listed, or where he or his deputy has made it out on the refusal of the taxpayer to make it out and to swear to it; and it shall be the duty of the court having jurisdiction in criminal cases to give this section in charge of the grand jury at each term of the court.

(RSMo 1939 § 10952, A.L. 1945 p. 1782 § 16)

Prior revisions: 1929 § 9758; 1919 § 12768; 1909 § 11350



Section 137.155 Form of oath — refusal to make oath — penalty.

Effective 28 Aug 2003

Title X TAXATION AND REVENUE

137.155. Form of oath — refusal to make oath — penalty. — 1. The oath to be signed and affirmed or sworn to by each person making a list of property required by this chapter is as follows:

I, ______, do solemnly swear, or affirm, that the foregoing list contains a true and correct statement of all the tangible personal property, made taxable by the laws of the state of Missouri, which I owned or which I had under my charge or management on the first day of January, 20______. I further solemnly swear, or affirm, that I have not sent or taken, or caused to be sent or taken, any property out of this state to avoid taxation. So help me God.

2. Any person who refuses to make oath or affirmation to his list, when required so to do by the assessor or his deputy, shall, upon conviction, be deemed guilty of a misdemeanor and no property shall be exempt from executions issued on judgments in prosecutions under this section.

3. The list and oath shall be filed by the assessor, after the assessor has completed the assessor's books, in the office of the county clerk, who, after entering the filing thereon, shall preserve and safely keep them.

(RSMo 1939 § 10953, A.L. 1945 p. 1782 § 17, A.L. 1959 H.B. 108, A.L. 1978 H.B. 1634, A.L. 1989 S.B. 127, et al., A.L. 2003 H.B. 57)

Prior revisions: 1929 § 9759; 1919 § 12769; 1909 § 11351

(2001) Section allowing taxpayer to affirm, rather than swear to, property list and permits deletion of phrase referring to God is constitutional. Oliver v. State Tax Commission of Missouri, 37 S.W.3d 243 (Mo.banc).



Section 137.160 Assessment of discovered real property — notice to state tax commission.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

137.160. Assessment of discovered real property — notice to state tax commission. — If the assessor discovers any real property, presumed to be subject to taxation, which has not been returned to him by the clerk, he shall assess such property and enter the same on the assessment list. And if, upon the return of such list to the clerk, it shall appear that any such real property has not been returned by the state tax commission, it shall be the duty of the clerk to advise the state tax commission of the facts, describing the property so returned by the assessor, and the state tax commission shall ascertain the true condition of such real property, and advise the said clerk thereof, who shall correct the records of his office in accordance with the facts in the case.

(RSMo 1939 § 10977, A.L. 1945 p. 1782 § 19)

Prior revisions: 1929 § 9788; 1919 § 12798; 1909 § 11380



Section 137.165 Procedure of assessing real estate omitted from tax books.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

137.165. Procedure of assessing real estate omitted from tax books. — If by any means any tract of land or town lot shall be omitted in the assessment of any year or series of years, and not put upon the assessor's book, the same, when discovered, shall be assessed by the assessor for the time being, and placed upon his book before the same is returned to the court, with all arrearages of tax which ought to have been assessed and paid in former years charged thereon.

(RSMo 1939 § 10978, A.L. 1945 p. 1782 § 20)

Prior revisions: 1929 § 9789; 1919 § 12799; 1909 § 11381



Section 137.170 Each tract of land charged with its own taxes — notice to owner.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

137.170. Each tract of land charged with its own taxes — notice to owner. — Each tract of land or lot shall be chargeable with its own taxes, no matter who is the owner, nor in whose name it is or was assessed. The assessment of land or lots in numerical order, or by plats and a land list in alphabetical order, as provided in this chapter, shall be deemed and taken in all courts and places to impart notice to the owner or owners thereof, whoever or whatever they may be, that it is assessed and liable to be sold for taxes, interest and costs chargeable thereon; and no error or omission in regard to the name of any person, with reference to any tract of land or lot, shall in any wise impair the validity of the assessment thereof for taxes.

(RSMo 1939 § 10984, A.L. 1945 p. 1782 § 22)

Prior revisions: 1929 § 9793; 1919 § 12803; 1909 § 11385

(1960) Where surface fee and mineral estate of twenty acres had been severed and no assessment list had been furnished by anybody having any interest therein, the assessment made by the township assessor pursuant to statutory authority was an assessment of the entire title to the described real estate and the tax deed conveyed both the surface and the mineral rights. Dorman v. Minnich (Mo.), 336 S.W.2d 500.



Section 137.175 Failure to assess taxable property — method of subsequent assessments.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

137.175. Failure to assess taxable property — method of subsequent assessments. — Whenever there has been a failure to assess the taxable property in any county for any year or years, the assessor of said county for the time being shall assess the property for the year or years in which said failure shall have occurred. Such assessment shall be made at the same time as is now provided by law for the assessment of property, the assessment for each year to be in a separate book. In making the said assessment, and in all subsequent proceedings thereon, the assessor, county commission, clerk of the county commission and collector shall be governed by the same law as is now in force for the assessment and collection of taxes, and shall receive the same compensation as is now provided by law for similar duties.

(RSMo 1939 § 11000, A.L. 1945 p. 1782 § 23)

Prior revisions: 1929 § 9810; 1919 § 12819; 1909 § 11401



Section 137.177 Building permits in certain second class counties, when required — application, fee, issuance — list given assessor — misdemeanor.

Effective 28 Aug 1961

Title X TAXATION AND REVENUE

137.177. Building permits in certain second class counties, when required — application, fee, issuance — list given assessor — misdemeanor. — 1. The term "building" as used in this section means an edifice composed of brick, marble, wood or some other proper substance, erected or constructed, designed to stand more or less permanently, and covering a space of land for use as a dwelling, storehouse, factory, shelter for beasts or some other useful purpose.

2. (1) The county commission in counties of class two with a population of less than seventy-five thousand adjoining a county of the first class may by order duly made of record require that before any person shall erect or construct any building, the cost of which exceeds six hundred dollars, upon any lands lying and situate outside the corporate limits of any incorporated city in such counties he shall first file an application for a building permit with the county clerk of such county, which said application shall describe by metes and bounds the lands upon which the erection or construction of a building or buildings proposed and a general description of the building or buildings to be constructed or erected thereon;

(2) Before any such order shall become effective, it shall be published once each week for three consecutive weeks in at least one newspaper of general circulation in the county.

3. Upon receipt of such application the county clerk of such county shall immediately prepare a building permit in the customary form and shall issue the same to the applicant upon the payment by the applicant of the building permit fee of five dollars.

4. The county clerk of such counties shall keep a true and accurate record of the building permits so issued and shall, on the first day of January and the first day of July of each year, deliver to the county assessor a list of all building permits issued for the previous six-month period.

5. Any person who shall construct or erect or attempt to construct or erect any building in such county without first securing a building permit as provided in this section shall be guilty of a misdemeanor.

6. The provisions herein shall not apply to those counties which have adopted a planning and zoning commission under chapter 64 and shall become inoperative and of no effect in those counties which may hereafter adopt a planning and zoning commission under chapter 64.

(L. 1957 p. 798 §§ 1 to 5, A.L. 1961 p. 606)



Section 137.180 Valuation increased — assessor to notify owner — appeals to county board of equalization — notice to owners required, when, contents.

Effective 28 Aug 2010

Title X TAXATION AND REVENUE

137.180. Valuation increased — assessor to notify owner — appeals to county board of equalization — notice to owners required, when, contents. — 1. Whenever any assessor shall increase the valuation of any real property he shall forthwith notify the record owner of such increase, either in person, or by mail directed to the last known address; every such increase in assessed valuation made by the assessor shall be subject to review by the county board of equalization whereat the landowner shall be entitled to be heard, and the notice to the landowner shall so state.

2. Effective January 1, 2009, for all counties with a charter form of government, other than any county adopting a charter form of government after January 1, 2008, whenever any assessor shall increase the valuation of any real property, he or she shall forthwith notify the record owner on or before June fifteenth of such increase and, in a year of general reassessment, the county shall notify the record owner of the projected tax liability likely to result from such an increase, either in person, or by mail directed to the last known address; every such increase in assessed valuation made by the assessor shall be subject to review by the county board of equalization whereat the landowner shall be entitled to be heard, and the notice to the landowner shall so state. Notice of the projected tax liability from the county shall accompany the notice of increased valuation from the assessor.

3. For all calendar years prior to the first day of January of the year following receipt of software necessary for the implementation of the requirements provided under subsections 4 and 5 of this section from the state tax commission, for any county not subject to the provisions of subsection 2 of this section or subsection 2 of section 137.355, whenever any assessor shall increase the valuation of any real property, he or she shall forthwith notify the record owner on or before June fifteenth of the previous assessed value and such increase either in person, or by mail directed to the last known address and include in such notice a statement indicating that the change in assessed value may impact the record owner's tax liability and provide all processes and deadlines for appealing determinations of the assessed value of such property. Such notice shall be provided in a font and format sufficient to alert a record owner of the potential impact upon tax liability and the appellate processes available.

4. Effective January first of the year following receipt of software necessary for the implementation of the requirements provided under this subsection and subsection 5 of this section from the state tax commission, for all counties not subject to the provisions of subsection 2 of this section or subsection 2 of section 137.355, whenever any assessor shall increase the valuation of any real property, he or she shall forthwith notify the record owner on or before June fifteenth of such increase and, in a year of general reassessment, the county shall notify the record owner of the projected tax liability likely to result from such an increase, either in person, or by mail directed to the last known address; every such increase in assessed valuation made by the assessor shall be subject to review by the county board of equalization whereat the landowner shall be entitled to be heard, and the notice to the landowner shall so state. Notice of the projected tax liability from the county shall accompany the notice of increased valuation from the assessor.

5. The notice of projected tax liability, required under subsections 2 and 4 of this section, from the county shall include:

(1) The record owner's name, address, and the parcel number of the property;

(2) A list of all political subdivisions levying a tax upon the property of the record owner;

(3) The projected tax rate for each political subdivision levying a tax upon the property of the record owner, and the purpose for each levy of such political subdivisions;

(4) The previous year's tax rates for each individual tax levy imposed by each political subdivision levying a tax upon the property of the record owner;

(5) The tax rate ceiling for each levy imposed by each political subdivision levying a tax upon the property of the record owner;

(6) The contact information for each political subdivision levying a tax upon the property of the record owner;

(7) A statement identifying any projected tax rates for political subdivisions levying a tax upon the property of the record owner, which were not calculated and provided by the political subdivision levying the tax; and

(8) The total projected property tax liability of the taxpayer.

6. In addition to the requirements provided under subsections 1, 2, and 5 of this section, effective January 1, 2011, in any county with a charter form of government and with more than one million inhabitants, whenever any assessor shall notify a record owner of any change in assessed value, such assessor shall provide notice that information regarding the assessment method and computation of value for such property is available on the assessor's website and provide the exact website address at which such information may be accessed. Such notification shall provide the assessor's contact information to enable taxpayers without internet access to request and receive information regarding the assessment method and computation of value for such property.

(L. 1945 p. 1782 § 15, A.L. 2008 S.B. 711, A.L. 2010 H.B. 1316 merged with S.B. 588)

(1991) When property owner's assessed valuation was increased as a result of statutory reclassification of manufactured homes as realty, property owner was still entitled to notice and had a right to be heard. Statute creates no exception for newly classified property. Ingels v. Noel, 804 S.W.2d 808 (Mo.App.W.D.).



Section 137.185 Tracts less than one-sixteenth of a section.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

137.185. Tracts less than one-sixteenth of a section. — 1. In all cases where any person, company or corporation may hereafter divide any tract of land into parcels less than one-sixteenth part of a section or otherwise, in such manner that such parcels cannot be described in the usual manner of describing lands in accordance with the surveys made by the general government, it shall be the duty of such person, company or corporation to cause such lands to be surveyed and a plat thereof made by a surveyor in the county where such lands are situated, which plat shall particularly describe and set forth the lots or parcels of land surveyed, as aforesaid; the lots and blocks shall be numbered in progressive numbers, and the plats shall show the number, location and quantity of land in each lot, and the description of the tract of land so divided; provided, that whenever it shall appear to the county commission of the county in which any such tracts are situated that tracts or parcels of land less than one-sixteenth of a section, and lying outside of the limits of any incorporated city, town or village, have been conveyed without having been surveyed and platted and the plat thereof recorded as herein provided, the commission may require the county surveyor, by order of record, to survey and plat such tract or tracts of land and record the plat so made, all of which shall be done at the expense of the owner of such tracts of land at the time the survey is made.

2. And when any tracts of land lying within the limits of any city, town or village cannot be described by lot or block number, or other description given in a recorded plat, the city council may have such tracts of land surveyed and platted by the city or county surveyor, or other competent surveyor. Such plat shall be given such appropriate name as will distinguish it from all other surveys and plats, and streets included therein appropriately named, and such plats hereafter or heretofore made by any city, town or village shall have the full force and effect as other plats made under the provisions of this section. Said plat shall be certified to by the surveyor and recorded in like manner as the plats of towns are required to be certified to and recorded. The description of real estate in any deed or conveyance, or for the purpose of taxation, in accordance with the number and description set forth in the plat aforesaid, shall be deemed a good and valid description of the lot or parcel of lands so described.

3. Said surveyor shall file in the office of the clerk of the county commission of the county, in which any such lots or tracts of land platted under the provisions of this law are situated, his report and copy of such survey and tracts or lots platted under the provisions of this section, with the statements of the costs of such survey and platting, and the recorder's fee for recording same, which shall be paid by the surveyor, with an apportionment of the same, against each tract thus surveyed and platted, and the commission at the next term thereafter shall levy the amount of such costs as a tax against such tracts as thus apportioned and certified to by the surveyor, and shall cause the same to be entered upon the tax books against the several tracts and collected as other taxes are collected. And when said taxes are thus collected the county commission shall cause a warrant to be drawn for the amount of such collections to the surveyor making said plat and cause same to be paid to him accordingly.

(RSMo 1939 § 10988, A.L. 1945 p. 1782 § 42)

Prior revisions: 1929 § 9797; 1919 § 12807; 1909 § 11389



Section 137.190 Penalty for violation of section 137.185.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

137.190. Penalty for violation of section 137.185. — Any person, company or corporation that may hereafter violate the provisions of section 137.185 shall upon conviction be deemed guilty of a misdemeanor.

(RSMo 1939 § 10989, A.L. 1945 p. 1782 § 43)

Prior revisions: 1929 § 9798; 1919 § 12808; 1909 § 11390



Section 137.195 County commissions to procure plats from United States land office.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

137.195. County commissions to procure plats from United States land office. — Each county commission of this state shall procure from the register of the United States land office and keep on file plats of all townships and parts of townships in their respective counties, showing the county lines on a scale sufficiently large to show the sections and parts of sections, by their legal subdivisions, and all lands subject to taxation at that time, and also all private land claims with the name of the original claimant, the number of the survey and the number of acres.

(RSMo 1939 § 10966, A.L. 1945 p. 1782 § 30)

Prior revisions: 1929 § 9771; 1919 § 12781; 1909 § 11363



Section 137.200 Plats or maps lost — duty of county commissions.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

137.200. Plats or maps lost — duty of county commissions. — In any county where land plats or maps have been lost or destroyed, the county commission of such county shall procure others to supply the places of those so lost or destroyed; and where any county commission fails to procure such maps or plats at least sixty days before the time for commencing the assessment in any year, it shall be the duty of the assessor of such county to procure them, to be paid for by the county.

(RSMo 1939 § 10967, A.L. 1945 p. 1782 § 31)

Prior revisions: 1929 § 9776; 1919 § 12786; 1909 § 11368



Section 137.205 Assessor to have free access to plats and maps — board to compare — omissions.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

137.205. Assessor to have free access to plats and maps — board to compare — omissions. — The assessor shall have free access to all land plats and maps during the time of assessment with a view to ascertain what lands are taxable; and upon the return of the assessor's books to the board of equalization, the said board shall compare the same with the plats and maps of the county; and in all cases where any lands have been omitted by the assessor, they shall be placed in the assessor's books and assessed as other lands are required to be assessed by this chapter.

(RSMo 1939 § 10968, A.L. 1945 p. 1782 § 32)

Prior revisions: 1929 § 9777; 1919 § 12787; 1909 § 11369



Section 137.210 Assessor to examine and compare lists — assessor's book.

Effective 28 Aug 1959

Title X TAXATION AND REVENUE

137.210. Assessor to examine and compare lists — assessor's book. — The assessor shall examine and compare the list of property delivered by individuals with the plats and maps, and after diligent efforts to ascertain all taxable property in his county shall make a complete list of all the real and tangible personal property taxable by his county to be called the assessor's book.

(RSMo 1939 § 10969, A.L. 1945 p. 1782 § 33, A.L. 1959 H.B. 108)

Prior revisions: 1929 § 9778; 1919 § 12788; 1909 § 11370



Section 137.215 Books to be divided into two parts — land list and personal property list — method of making list.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

137.215. Books to be divided into two parts — land list and personal property list — method of making list. — 1. In all counties, except in the city of St. Louis, the assessor's books shall be arranged or divided into two parts only, part first to be known and denominated "the land list", which shall contain all lands by him assessed, arranged, as nearly as may be, in numerical order of range, township, section and parts of sections, lots or parcels, by the least legal subdivisions, when sections are so divided into parts, lots or parcels; and all lots or parcels of land in cities, towns and villages shall be arranged according to the number of block, lot or parcel; and all lands designated by number, surveys or parts of surveys, and all lands that can be described by numerical order, shall be placed in the land list, with the owner's name, if known, and if not, then the name of the original patentee, grantee or purchaser from the federal government, the state or county, as the case may be, opposite thereto; and when any person shall be the owner or original purchaser of a section, half section, quarter section or half quarter section, block, half block or quarter block, the same shall be assessed as one tract, and the name of such person placed opposite thereto, the lowest numbered range, township, section, block, lot or survey always to be placed first in the land* list. The assessor shall consolidate all lands owned by one person in a section, and all town lots owned by one person in a square or block, into one tract, lot or call, when it is practicable; and for any violation of this section in unnecessarily dividing the same up into more tracts than one, or more lots than one, the county commission shall deduct from his account, for making the county assessment, ten cents for each tract or lot not so consolidated. At the close of the land list the assessor shall place all the lands which cannot be properly described by numerical order, which shall be otherwise briefly described, indicating the quantity and location thereof, with the owner's name, if known, alphabetically arranged, opposite thereto; and the assessor shall place in a column opposite each tract of land the assessed valuation thereof; provided, that in every county where, from the nature and number of the divisions and subdivisions of the lands therein, it shall appear to the county commission of such county to be impracticable or impossible to arrange the land list in numerical order, it shall be the duty of such county commission to pass an order requiring said land list to be arranged in the alphabetical order of the names of the persons to whom assessed, and thereafter said land list shall be so arranged in alphabetical order, with a proper description of the lands, indicating briefly the quantity and location thereof, opposite the names of the persons to whom the same are assessed.

2. Part second shall be known and designated as the "personal property", which shall contain a list of the names of all persons liable to assessment, alphabetically arranged, and the assessor shall set opposite their names the tangible personal property respectively owned by them. It shall be in tabular form, with suitable captions and separate columns for the names of persons assessed for each kind of property, the assessed value thereof, the whole amount chargeable to each person, and such other columns as may be useful and convenient in practice; provided, that both the land list and the tangible personal property divisions of said book or books shall contain in a proper column provided therefor the identifying road district number or name in which each listed tract of land is situate and in which each listed taxpayer resides.

(RSMo 1939 § 10971, A.L. 1945 p. 1782 § 34)

Prior revisions: 1929 § 9780; 1919 § 12790; 1909 § 11372

*Word "last" appears in original rolls.

CROSS REFERENCE:

Abbreviations permitted in land descriptions, 140.180



Section 137.220 Assessor to prepare plats to all tracts and lots.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

137.220. Assessor to prepare plats to all tracts and lots. — The assessor of St. Louis City shall cause to be prepared plats covering all tracts and lots of land in said city, and the county assessor in every county where the county commission shall have passed an order requiring an alphabetical arrangement of the land list, shall cause to be prepared plats covering all tracts and lots of lands in such county, showing upon the respective pieces of property, as marked down on said plats, the names of the persons to whom each tract or lot was assessed for each year; he shall cause the changes for the assessment of the following years to be marked in different inks, stating on the first leaf of each plat book for what years the different inks were used, and such plats shall not be used to record the changes for a longer period than seven assessment years on each set of plats; and in every such county where an alphabetical arrangement of the land list shall be adopted by order of the county commission, such commission shall allow to the assessor a reasonable compensation for preparing such plat and procuring the books therefor.

(RSMo 1939 § 10972, A.L. 1945 p. 1782 § 35)

Prior revisions: 1929 § 9781; 1919 § 12791; 1909 § 11373



Section 137.225 Assessor to be provided with real estate book and personal assessment book.

Effective 28 Aug 1959

Title X TAXATION AND REVENUE

137.225. Assessor to be provided with real estate book and personal assessment book. — 1. In all counties, except the city of St. Louis, the assessor shall be provided with two books, one to be called the "real estate book", and the other to be called the "personal assessment book".

2. The real estate book shall contain all lands subject to assessment. It shall be in tabular form, with suitable captions and separate columns. The first column shall contain the name of the owner, if known; if not, the name of the party who paid the last tax; if no tax has ever been paid, then the name of the original patentee, grantee or purchaser from the federal government, the state or county, as the case may be, opposite thereto; the second column shall contain the residence of the owner; the third column shall contain an accurate description of the land by the smallest legal subdivisions, or by smaller parts, lots or parcels, when sections and the subdivisions thereof are subdivided into parts, lots or parcels; the fourth column shall contain the actual cash valuation. When any person shall be the owner or original purchaser of a section, quarter section or half quarter section, block, half block or quarter block, the same shall be assessed as one tract. The assessor shall arrange, collect and list all lands owned by one person in the county, under his name and on the same page, if there be room to contain it, and if not on the next and following leaf, with proper indications of such continuance, whether they be lots and blocks in a city, or sections or parts of sections in the country, the lowest numbered range, township and section, block, lot or survey always being placed first in such list, and so on in numerical order until said list for each property owner is completed. The assessor shall consolidate all lands owned by one person in a square or block into one tract, lot or call, and for any violation of this section, in unnecessarily dividing the same into more tracts than one or more lots than one, the county commission shall deduct from his account for making the county assessment, ten cents for each lot or tract not so consolidated. At the close of each owner's list, the assessor shall place all the lands that appear to belong to the owner, which cannot be properly described by numerical order, as contemplated in this section, which shall be otherwise properly described, indicating the quantity and location thereof.

3. The personal assessment book shall contain a list of the names of all persons liable to assessment, alphabetically arranged with proper priority of vowels. The assessor shall set opposite their names the tangible personal property respectively owned by them. It shall be in tabular form, with suitable captions and proper columns; the first column shall contain the names of the persons assessed; the second column shall contain the residence, if in the city, the ward, addition and block, or, if outside an incorporated city or town, the township in the county; the third column shall contain the occupation of the party assessed; the fourth column shall contain each kind of property assessed; the fifth column shall contain the assessed value thereof; the sixth column shall contain the amount chargeable to each person, and there may be such other columns as are useful and convenient in practice.

4. Nothing in this section shall be construed to prohibit separate real estate and personal assessment books in all incorporated cities where they are necessary.

(RSMo 1939 § 10973, A.L. 1945 p. 1782 § 36, A.L. 1959 H.B. 108)

Prior revisions: 1929 § 9782; 1919 § 12792; 1909 § 11374



Section 137.230 When section 137.225 does not apply.

Effective 28 Aug 1963

Title X TAXATION AND REVENUE

137.230. When section 137.225 does not apply. — 1. Nothing in section 137.225 shall be construed to apply to counties which have already adopted a method of plats and abstracts to facilitate the assessment and collection of the revenue; nor shall the provisions of section 137.225 apply to counties having less population than forty thousand, unless a majority of the voters in any such county shall elect to adopt its provisions at a general election, upon the question being ordered to be submitted by the county commission.

2. In all counties the county commission may, in addition to the foregoing provisions for securing a full and accurate assessment of all property therein liable to taxation, or in lieu thereof, by order entered of record, adopt for the whole or any designated part of the county any other suitable and efficient means or method to the same end, whether by procuring maps, plats or abstracts of titles of the lands in the county or designated part thereof or otherwise and may require the assessor, or any other officer, agent or employee of the county to carry out the same, and may provide the means for paying therefor out of the county treasury.

(RSMo 1939 § 10976, A.L. 1945 p. 1782 § 37, A.L. 1959 H.B. 108, A.L. 1963 p. 184 § 137.232)

Prior revisions: 1929 § 9787; 1919 § 12797; 1909 § 11379



Section 137.235 Assessor's books to have three columns for values — extension of taxes.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

137.235. Assessor's books to have three columns for values — extension of taxes. — In preparing said assessor's book, each county assessor shall provide therein three columns for values. The first to contain the total assessed valuation of tangible personal property assessed to each individual, and the assessed valuation of each tract of land or town lot listed; the second column to contain the valuation of such property as corrected and equalized by the county board; and upon the receipt of a certificate from the state tax commission setting forth the action of said commission in respect to his county, the county clerk shall extend in the third column the valuation as equalized and assessed by said state tax commission. In all cases of extension where the equalized valuation shall happen to be fractional, the clerk shall reject all such fractions as may fall below fifty cents; fractions of fifty cents or more shall be extended as one dollar. The state, county and all other taxes shall be computed and extended by the county clerk in separate columns against the valuation produced by the equalization of the several classes of property by the state tax commission; provided, that only one column shall be used for the total state taxes, and one column for the total county taxes, such columns to be headed with the total tax rate for such purposes, except that the county road tax may be extended in a separate column. In the extension of taxes the fraction of a cent shall be extended as one cent. The county clerk shall add up the figures showing the amount of such tax, in the proper columns, and the aggregate amount in each column shall be noted on each page. Said clerk shall test the accuracy of such additions by computing the amount of such tax on the aggregate amount of property on each page, that he may be certain that the tax has been correctly extended and added.

(RSMo 1939 § 10995, A.L. 1945 p. 1782 § 38)

Prior revisions: 1929 § 9805; 1919 § 12815; 1909 § 11397



Section 137.237 Tax-exempt properties, assessor to compile list for state tax commission.

Effective 28 Aug 1989

Title X TAXATION AND REVENUE

137.237. Tax-exempt properties, assessor to compile list for state tax commission. — The county assessor of each county and the assessor of any city not within a county shall, beginning January 1, 1989, and every odd-numbered year thereafter, identify, list, and state the true value in money of the property in such county or city not within a county which is totally or partially exempt from ad valorem taxes for such taxable year pursuant to sections 99.800 to 99.865; sections 135.200 to 135.255; and section 353.110. Such properties shall be identified and listed, with the true value in money of the property included as well as the number of years of abatement remaining and the percentage of true value exempted for the abated properties, in a report filed with the state tax commission and the assessor of the county or city not within a county on or before November 1, 1989, and November first of every odd-numbered year thereafter. Such report, in summary form, shall be included in each reassessment notice stating said tax abatements in each county or city not within a county and, in addition, include a statement that a list of specific abated property is available for inspection upon request at the county courthouse or city hall of any city not within a county.

(L. 1989 S.B. 148 § 1 merged with H.B. 181 & 633 § 1)



Section 137.240 County commissions to furnish additional books when necessary.

Effective 28 Aug 1959

Title X TAXATION AND REVENUE

137.240. County commissions to furnish additional books when necessary. — In every county where, from the length of the assessment lists, it appears to the county commission of the county to be impossible or impracticable to include the lists in one book, the commission shall enter of record an order requiring the lists to be made in two or more volumes. Thereafter the assessment book or list shall be made in two or more separate volumes, numbered consecutively, and the affidavit required by section 137.245 shall be annexed to each volume, referring therein to the other volumes by inserting in lieu of the word "book", in the latter part of the affidavit, the words "volume and in volume ______ (herewith returned)".

(RSMo 1939 § 10991, A.L. 1945 p. 1782 § 40, A.L. 1959 H.B. 108)

Prior revisions: 1929 § 9801; 1919 § 12811; 1909 § 11393



Section 137.243 Projected tax liability, assessor to provide clerk with assessment book — abstract required — political subdivisions to informally project a nonbinding tax levy, procedure.

Effective 28 Aug 2010

Title X TAXATION AND REVENUE

137.243. Projected tax liability, assessor to provide clerk with assessment book — abstract required — political subdivisions to informally project a nonbinding tax levy, procedure. — 1. To determine the "projected tax liability" required by subsections 2 and 4 of section 137.180, subsection 3 of section 137.355, and subsection 2 of section 137.490, the assessor, on or before March first of each odd-numbered tax year, shall provide the clerk with the assessment book which for this purpose shall contain the real estate values for that year, the prior year's state assessed values, and the prior year's personal property values. On or before March fifteenth, the clerk shall make out an abstract of the assessment book showing the aggregate amounts of different kinds of real, personal, and other tangible property and the valuations of each for each political subdivision in the county, or in the city for any city not within a county, entitled to levy ad valorem taxes on property except for municipalities maintaining their own tax or assessment books. The governing body of each political subdivision or a person designated by the governing body shall use such information to informally project a nonbinding tax levy for that year and return such projected tax levy to the clerk no later than April eighth. The clerk shall forward such information to the collector who shall then calculate and, no later than April thirtieth, provide to the assessor the projected tax liability for each real estate parcel for which the assessor intends to mail a notice of increase pursuant to sections 137.180, 137.355, and 137.490.

2. Political subdivisions located at least partially within two or more counties, which are subject to divergent time requirements, shall comply with all requirements applicable to each such county and may utilize the most recent available information to satisfy such requirements.

3. Failure by an assessor to timely provide the assessment book or notice of increased assessed value, as provided in this section, may result in the state tax commission withholding all or a part of the moneys provided under section 137.720 and all state per-parcel reimbursement funds which would otherwise be made available to such assessor.

4. Failure by a political subdivision to provide the clerk with a projected tax levy in the time prescribed under this section shall result in a twenty percent reduction in such political subdivision's tax rate for the tax year, unless such failure is a direct result of a delinquency in the provision of, or failure to provide, information required by this section by the assessor or the clerk. If a political subdivision fails to provide the projected tax rate as provided in this section, the clerk shall notify the state auditor who shall, within seven days of receiving such notice, estimate a nonbinding tax levy for such political subdivision and return such to the clerk. The clerk shall notify the state auditor of any applicable reduction to a political subdivision's tax rate.

5. Any taxing district wholly within a county with a township form of government may, through a request submitted by the county clerk, request that the state auditor's office estimate a nonbinding projected tax rate based on the information provided by the county clerk. The auditor's office shall return the projected tax rate to the county clerk no later than April eighth.

6. The clerk shall deliver the abstract of the assessment book to each taxing district with a notice stating that their projected tax rates be returned to the clerk by April eighth.

(L. 2008 S.B. 711, A.L. 2010 H.B. 1316)



Section 137.245 Assessor to prepare and return assessor's book, verification — clerk to abstract — failure, a misdemeanor — clerk to forward copy of valuations, to whom, when.

Effective 28 Aug 2008

Title X TAXATION AND REVENUE

137.245. Assessor to prepare and return assessor's book, verification — clerk to abstract — failure, a misdemeanor — clerk to forward copy of valuations, to whom, when. — 1. The assessor shall make out and return to the county governing body, on or before the first day of July in every year, the assessor's book, verified by an affidavit annexed thereto, in the following words:

"______ being duly sworn, makes oath and says that such person has made diligent efforts to ascertain all the taxable property being or situate, on the first day of January last past, in the county of which such person is assessor; that, so far as such person has been able to ascertain the same, it is correctly set forth in the foregoing book, in the manner and the value thereof stated therein, according to the mode required by law".

2. The clerk of the county governing body shall immediately make out an abstract of the assessment book, showing aggregate footings of the different columns, so as to set forth the aggregate amounts of the different kinds of real and tangible personal property and the valuation thereof, and forward the abstract to the state tax commission. Failure of the clerk to make out and forward the abstract to the state tax commission on or before the twentieth day of July is a misdemeanor.

3. The clerk of the county governing body in all counties, and the assessor in St. Louis City, shall make out an abstract of the assessment book showing the aggregate amounts of different kinds of real, personal and other tangible property and the valuations of each for each political subdivision in the county entitled to levy ad valorem taxes on property except for municipalities maintaining their own tax or assessment books. The clerk of each county, and the assessor in St. Louis City, shall forward a copy of the aggregate valuation listed in the tax book for each political subdivision, except counties and municipalities maintaining their own tax or assessment books, to the governing body of the subdivision by the twentieth day of July of each year. In any county which contains a city with a population of one hundred thousand or more inhabitants which is located within a county of the first classification that adjoins no other county of the first classification, the clerk of the county shall provide the final revised assessed valuation listed in the tax book for each school district within the county to each such district on or before the fifteenth day of August of each year. The clerk of any county of the first classification with a charter form of government and with more than six hundred thousand but less than seven hundred thousand inhabitants shall forward a copy of the aggregate valuation listed in the tax book for school districts within the county to each such district by the fifteenth day of July of each year.

(RSMo 1939 § 10990, A.L. 1945 p. 1782 § 39, A.L. 1959 H.B. 108, A.L. 1976 H.B. 1162, A.L. 1994 S.B. 652, A.L. 2002 H.B. 2018, A.L. 2008 S.B. 711)

Prior revisions: 1929 § 9800; 1919 § 12810; 1909 § 11392



Section 137.250 List lost or destroyed — new assessment to be made.

Effective 28 Aug 1959

Title X TAXATION AND REVENUE

137.250. List lost or destroyed — new assessment to be made. — 1. If from any cause the assessor's books, either before or after the taxes are extended thereon, and the assessment list taken and returned by the assessor of any county to the county commission are lost or destroyed, the assessor shall immediately make another assessment of the property for the year for which the books and lists were made. The assessment shall be made and certified under the same conditions, rules and regulations, as nearly as may be under the circumstances, as provided by law for the assessment in the first instance, and the assessor and county clerk shall receive the same pay for their services that is allowed by law for making the assessment and extending the taxes in the first instance. The assessment and tax books shall have the same validity and effect as the original assessment and tax books.

2. In the event that the assessment is not completed until after the adjournment of the county boards of equalization, the presiding commissioner of the county commission shall immediately convene the county board of equalization by causing notice of the time of the special meeting to be served on each member of the board not less than three days prior to the date fixed by him for the meeting. The board, when assembled, shall equalize the valuations of property in the new assessment, in the same manner as is provided by law for the regular meetings of the board.

(RSMo 1939 § 10979, A.L. 1945 p. 1782 § 41, A.L. 1959 H.B. 108)

Prior revisions: 1929 § 9790; 1919 § 12800; 1909 § 11382



Section 137.260 County clerk to correct tax book.

Effective 28 Aug 1959

Title X TAXATION AND REVENUE

137.260. County clerk to correct tax book. — The clerk of the county commission shall immediately correct the tax book, under any order which may be made by the commission in pursuance of section 137.270. If, by the correction, any alteration is made in the value of the property or the amount of the taxes, he shall certify the correction to the director of revenue, who shall, on the settlement, allow the collector credit for any sum to which the correction entitles him.

(RSMo 1939 § 10999, A.L. 1945 p. 1782 § 25, A.L. 1959 H.B. 108)

Prior revisions: 1929 § 9809; 1919 § 12818; 1909 § 11400



Section 137.265 Assessment not illegal because of informality in making.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

137.265. Assessment not illegal because of informality in making. — An assessment of property or charges for taxes thereon shall not be considered illegal on account of any informality in making the assessment, or in the tax lists, or on account of the assessment not being made or completed within the time required by law.

(RSMo 1939 § 10980, A.L. 1945 p. 1782 § 21)

Prior revisions: 1929 § 9791; 1919 § 12801; 1909 § 11383



Section 137.270 County commission to hear and determine erroneous assessments.

Effective 28 Aug 1959

Title X TAXATION AND REVENUE

137.270. County commission to hear and determine erroneous assessments. — The county commission of each county may hear and determine allegations of erroneous assessment, or mistakes or defects in descriptions of lands, at any term of the commission before the taxes are paid, on application of any person who, by affidavit, shows good cause for not having attended the county board of equalization for the purpose of correcting the errors or defects or mistakes. If any lot of land or any portion thereof has been erroneously assessed twice for the same year, the county commission shall release the owner or claimant thereof upon the payment of the proper taxes. Valuations placed on property by the assessor or the board of equalization shall not be deemed to be erroneous assessments under this section.

(RSMo 1939 § 10998, A.L. 1945 p. 1782 § 24, A.L. 1959 H.B. 108)

Prior revisions: 1929 § 9808; 1919 § 12817; 1909 § 11399



Section 137.275 Appeals to county board of equalization — lodged where.

Effective 28 Aug 2008

Title X TAXATION AND REVENUE

137.275. Appeals to county board of equalization — lodged where. — Every person who thinks himself aggrieved by the assessment of his property may appeal to the county board of equalization, in person, by attorney or agent, or in writing. Such appeals shall be lodged with the county board of equalization on or before the second Monday in July.

(RSMo 1939 § 10992, A.L. 1945 p. 1782 § 44, A.L. 2008 S.B. 711)

Prior revisions: 1929 § 9802; 1919 § 12812; 1909 § 11394



Section 137.280 Failure to deliver list, penalty, exceptions, second notice by assessor required before penalty to apply — assessor to transmit log to fund, when.

Effective 01 Jan 2018, see footnote

Title X TAXATION AND REVENUE

137.280. Failure to deliver list, penalty, exceptions, second notice by assessor required before penalty to apply — assessor to transmit log to fund, when. — 1. Taxpayers’ personal property lists, except those of merchants and manufacturers, and except those of railroads, public utilities, pipeline companies or any other person or corporation subject to special statutory requirements, such as chapter 151, who shall return and file their assessments on locally assessed property no later than April first, shall be delivered to the office of the assessor of the county between the first day of January and the first day of March each year and shall be signed and certified by the taxpayer as being a true and complete list or statement of all the taxable tangible personal property. If any person shall fail to deliver the required list to the assessor by the first day of March, the owner of the property which ought to have been listed shall be assessed a penalty added to the tax bill, based on the assessed value of the property that was not reported, as follows:

­

­

­­

­

(1) The taxpayer is in military service and is outside the state;

(2) The taxpayer filed timely, but in the wrong county;

(3) There was a loss of records due to fire or flood;

(4) The taxpayer can show the list was mailed timely as evidenced by the date of postmark;

(5) The assessor determines that no form for listing personal property was mailed to the taxpayer for that tax year; or

(6) The neglect occurred as a direct result of the actions or inactions of the county or its employees or contractors.

2. Between March first and April first, the assessor shall send to each taxpayer who was sent an assessment list for the current tax year, and said list was not returned to the assessor, a second notice that statutes require the assessment list be returned immediately. In the event the taxpayer returns the assessment list to the assessor before May first, the penalty described in subsection 1 of this section shall not apply. If said assessment list is not returned before May first by the taxpayer, the penalty shall apply.

3. It shall be the duty of the county commission and assessor to place on the assessment rolls for the year all personal property discovered in the calendar year which was taxable on January first of that year.

4. If annual waivers exceed forty percent then by February first of each year, the assessor shall transmit to the county employees’ retirement fund an electronic or paper copy of the log maintained under subsection 3 of section 50.1020 for the prior calendar year.

(RSMo 1939 § 10951, A.L. 1945 p. 1782 § 12, A.L. 1991 S.B. 61, A.L. 1992 S.B. 630, A.L. 1993 H.B. 541, A.L. 1994 S.B. 579, A.L. 2017 S.B. 62)

Prior revisions: 1929 §§ 9757, 9761; 1919 §§ 12767, 12771; 1909 §§ 11349, 11353

Effective 1-01-18



Section 137.285 Double assessment for making fraudulent list.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

137.285. Double assessment for making fraudulent list. — If any person shall, with intent to defraud, deliver to any assessor a false list of his property, it shall be the duty of the assessor to give notice thereof, in writing, to the county board of equalization; which board shall, on receiving such notice, give notice thereof to the person who shall have furnished such false list, which notice shall specify the particulars in which said list is alleged to be false, and shall fix a time for a hearing of the matter, on which day the person aforesaid shall have the right to appear and defend against such charge. If it appears that such person is not guilty as charged, the said board shall dismiss the matter. If it appears that such person is guilty as charged, it shall be the duty of said board of equalization to ascertain the true amount and value of all property of such person subject to taxation, and to tax the same as similar property of other persons is taxed, and in addition may, by way of penalty for furnishing such false list, double the amount of taxes thus ascertained against such person; and such person shall be required to pay such double amount, and shall in addition thereto be liable to be punished for perjury.

(RSMo 1939 § 10956, A.L. 1945 p. 1782 § 13)

Prior revisions: 1929 § 9762; 1919 § 12772; 1909 § 11354



Section 137.290 Clerk to extend taxes in assessor's book, authentication as tax book, delivery to collector — electronic format authorized.

Effective 28 Aug 1998

Title X TAXATION AND REVENUE

137.290. Clerk to extend taxes in assessor's book, authentication as tax book, delivery to collector — electronic format authorized. — 1. The clerk of the county commission in each county, upon receipt of the certificates of the rates levied by the county commission, school districts and other political subdivisions authorized by law to make levies or required by law to certify levies to the county commission or clerk of the county commission, shall then extend the taxes in the assessor's book, in proper columns prepared for the extensions, according to the rates levied. The assessor's book, with the taxes so extended therein, shall be authenticated by the seal of the commission as the tax book for the use of the collector. If the assessor's book is in two or more volumes the extension shall be made in all the volumes, and each volume shall be authenticated by the clerk with the seal of the commission. The clerk shall, on or before the thirty-first day of October of each year, deliver the tax book with the rates extended therein to the collector, who shall give receipt therefor to the clerk. The county clerk shall charge the collector with the whole amount of the tax books delivered. Upon a failure to make out the extension of taxes in the assessor's books and deliver them to the collector not later than October thirty-first, the county commission shall deduct twenty percent from the amount of fees which are due the clerk for making the extension. Such assessor's book, with the taxes so extended therein, shall be called the "tax book".

2. The assessor's book or tax book may also be prepared in an electronic version or format.

(RSMo 1939 §§ 11048, 11052, A.L. 1945 p. 1817, A.L. 1945 p. 1958, A.L. 1959 H.B. 108, A.L. 1998 S.B. 652)

Prior revisions: 1929 §§ 9876, 9880; 1919 §§ 12868, 12872; 1909 §§ 11425, 11429

(1971) Duty of making assessment and extending levy on county tax book for school district by clerk of county court is ministerial. State v. Conley (A.), 470 S.W.2d 170.



Section 137.295 Clerk to make statement.

Effective 28 Aug 1959

Title X TAXATION AND REVENUE

137.295. Clerk to make statement. — When the books or lists for the collectors are completed, the county clerks shall make a complete statement of the assessment and taxes charged, on blanks and in conformity to instructions furnished by the director of revenue. The collector shall subscribe a receipt for the tax book on the statement. The clerk shall record the statement and forward it to the director of revenue, and forward a copy thereof to the state tax commission.

(RSMo 1939 §§ 11049, 11053, A.L. 1945 p. 1817, A.L. 1947 V. II p. 429, A.L. 1959 H.B. 108)

Prior revisions: 1929 §§ 9877, 9881; 1919 §§ 12869, 12873; 1909 §§ 11426, 11430



Section 137.298 Cities may pass ordinance to include charges for outstanding parking tickets on personal property tax bill — personal property tax receipt, issued when — cities may enter into agreements with county to include outstanding vehicle-related fees and fines on personal property tax bill.

Effective 28 Aug 2004

Title X TAXATION AND REVENUE

137.298. Cities may pass ordinance to include charges for outstanding parking tickets on personal property tax bill — personal property tax receipt, issued when — cities may enter into agreements with county to include outstanding vehicle-related fees and fines on personal property tax bill. — 1. Other provisions of law to the contrary notwithstanding, any city may by ordinance include as a charge on bills issued for personal property taxes any outstanding parking violations issued on any vehicle for which personal property tax is to be paid and, if required by ordinance, such charge shall be collected with and in the same payment as personal property taxes are collected by the collector of revenue of such city. No personal property tax bill shall be considered paid unless all charges for parking violations are also paid in full and the collector of revenue shall not issue a paid personal property receipt until all such charges are paid.

2. Any city or city not within a county may enter into a contract or cooperative agreement with the county governing body and county collector of any county with a charter form of government or any county of the first classification to include as a charge on bills issued for personal property taxes any outstanding vehicle-related fees and fines, including traffic violations, assessed or issued on any vehicle for which personal property tax is to be paid. If the outstanding vehicle-related fees and fines are against a car that is registered in the name of a rental or leasing company and the vehicle is rented or leased to another person at the time the fees or fines are assessed, the rental or leasing company may rebut the presumption by providing the county governing body and county collector a copy of the rental or lease agreement in effect at the time the fees or fines were assessed. A rental or leasing company shall not be charged for these fees or fines under this subsection unless prior written notice of the fees or fines have been given to that rental or leasing company by ordinary mail at the address appearing on the registration and the rental or leasing company has failed to provide the rental or lease agreement copy within fifteen days of receipt of such notice. For the purpose of this section, vehicle-related fees and fines shall include, but not be limited to, traffic violation fines, parking violation fines, towing and vehicle immobilization fees, and any late payment penalties and court costs associated with adjudication or collection of those fines. No personal property tax bill shall be considered paid unless all charges for parking violations and other vehicle-related fees and fines are also paid in full, and the county collector shall not issue a paid personal property tax receipt until all such charges are paid. Any contract or cooperative agreement shall be in writing, signed by the city, county governing body, and county collector, and shall set forth the provisions and terms agreed to by the parties.

(L. 1999 S.B. 19 § 7, A.L. 2004 H.B. 795, et al. merged with S.B. 1233, et al. merged with S.B. 1394)



Section 137.300 Supplemental tax book.

Effective 28 Aug 1959

Title X TAXATION AND REVENUE

137.300. Supplemental tax book. — If, for any cause, there has been a failure to levy the state, county, school or other taxes, or any portion thereof, or to extend and authenticate the taxes for the use of the collector, or to deliver to the collector a proper tax book for the collection of the taxes, as required by law, in any county for any year or years, the clerk of the county commission of the county for the time being, when so required for the state taxes by the state tax commission, and for the county, school or other taxes by the county commission, shall make a supplemental tax book for the year or years. The supplemental tax book shall be made upon the assessments for the year or years for which the taxes should have been levied, or if there has been a failure to assess the property, upon the assessment made as required by section 137.175. The taxes for each year shall be in a separate book and shall be levied for the state, county, school and other taxes, or portions of the taxes that were not levied and collected at the proper time. In making the supplemental tax book, and in all subsequent proceedings thereon, the county commission, clerk of the county commission and the collector shall be governed by the law in force for the same duties, and shall receive the compensation that is provided by law for similar duties. If the taxes or any portion of them have been paid upon defective or illegal tax books, the amounts so paid shall not be charged in the supplemental tax books, and if the taxes have been paid in full upon any property, the taxes, with the description of the property and the name of the owner thereof, shall be omitted from the supplemental tax book.

(RSMo 1939 § 11050, A.L. 1945 p. 1817, A.L. 1959 H.B. 108)

Prior revisions: 1929 § 9878; 1919 § 12870; 1909 § 11427



Section 137.305 Supplemental tax book same validity and force.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

137.305. Supplemental tax book same validity and force. — Any such subsequent supplemental tax book shall have the same validity and force and entail the same obligations and penalties as the tax book made at the regular time under the provisions of this chapter.

(RSMo 1939 § 11051, A.L. 1945 p. 1817)

Prior revisions: 1929 § 9879; 1919 § 12871; 1909 § 11428



Section 137.320 Penalty for clerk's neglect or refusal — evidence.

Effective 28 Aug 1959

Title X TAXATION AND REVENUE

137.320. Penalty for clerk's neglect or refusal — evidence. — If the clerk neglects or refuses to transmit the abstract as required by section 137.295, he shall forfeit to the state the sum of one hundred dollars, to be recovered in its name by civil action. The certificate of the director of revenue, authenticated by the seal of his office, setting forth the failure to comply with section 137.295, is prima facie evidence of the facts certified on the trial of the action.

(RSMo 1939 § 11054, A.L. 1945 p. 1817, A.L. 1947 V. II p. 429, A.L. 1959 H.B. 108)

Prior revisions: 1929 § 9882; 1919 § 12874; 1909 § 11431



Section 137.325 Sections 137.325 to 137.420 applicable to first class counties.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

137.325. Sections 137.325 to 137.420 applicable to first class counties. — The provisions of sections 137.325 to 137.420 shall apply only to counties within the first class as provided by law.

(L. 1945 p. 1930 § 1)



Section 137.335 Blanks for assessment to be designed by state tax commission — time of making assessment.

Effective 28 Aug 2008

Title X TAXATION AND REVENUE

137.335. Blanks for assessment to be designed by state tax commission — time of making assessment. — The state tax commission shall design the necessary assessment blanks, which shall contain a classification of all tangible personal property, and the blanks shall be furnished to the county assessor sixty days before January first of each year. After receiving the form of the assessment blanks, the assessor or his deputies shall, between the first day of January and the first day of July of each year, make and complete a list of all real and tangible personal property taxable by the county and assess the property at its true value in money.

(L. 1945 p. 1930 § 4, A.L. 1959 H.B. 108, A.L. 2008 S.B. 711)



Section 137.340 Taxpayer to file return listing all tangible personal property.

Effective 09 Jul 1992, see footnote

Title X TAXATION AND REVENUE

137.340. Taxpayer to file return listing all tangible personal property. — Every person, corporation, partnership or association, subject to taxation under the laws of this state, owning or controlling tangible personal property taxable by any such county, except merchants and manufacturers, and except railroads, public utilities, pipeline companies or any other person or corporation subject to special statutory tax requirements, who shall return and file their assessments on locally assessed property no later than April first, shall file with the assessor of the county an itemized return listing all the tangible personal property so owned or controlled on January first of each year, together with such additional information as required by the assessor to permit a determination of its value. The returns shall be delivered to the office of the assessor of the county between the first day of January and the first day of March of each year and shall be signed and certified by the taxpayer as being a true and complete list or statement of all the taxable tangible personal property and the estimated true value thereof. The assessor shall have available at his office a supply of appropriate forms or blanks on which the return by the taxpayer shall be made. For the convenience of taxpayers the assessor shall mail to or leave at the residence or place of business of the taxpayer a form for making the return.

(L. 1945 p. 1930 § 5, A.L. 1959 H.B. 108, A.L. 1992 S.B. 630)

Effective 7-09-92

CROSS REFERENCE:

Equalization of merchants' and manufacturers' assessments, in first classification counties, 138.090, 138.100, 138.120, 138.130

(1980) Only those persons and corporations subject to special statutory provisions governing reporting and assessment under manufacturers' license tax statute are exempt from requirement in first class counties that certain returns be filed by all owners of tangible personal property subject to taxation under state law. Metal Form Corp. v. Leachman (Mo.), 599 S.W.2d 922.



Section 137.345 Failure to deliver list, penalty, exceptions — second notice to be given by assessor before penalty to apply — successful appeal by taxpayer, increases to use appeal basis.

Effective 01 Jan 2018, see footnote

Title X TAXATION AND REVENUE

137.345. Failure to deliver list, penalty, exceptions — second notice to be given by assessor before penalty to apply — successful appeal by taxpayer, increases to use appeal basis. — 1. If any person, corporation, partnership or association neglects or refuses to deliver an itemized statement or list of all the taxable tangible personal property signed and certified by the taxpayer, as required by section 137.340, by the first day of March, the taxpayer shall be assessed a penalty added to the tax bill, based on the assessed value of the property that was not reported, as follows:

­

­

­­

­

(1) The taxpayer is in military service and is outside the state;

(2) The taxpayer filed timely, but in the wrong county;

(3) There was a loss of records due to fire, theft, fraud or flood;

(4) The taxpayer can show the list was mailed timely as evidenced by the date of postmark;

(5) The assessor determines that no form for listing personal property was mailed to the taxpayer for that tax year; or

(6) The neglect occurred as a direct result of the actions or inactions of the county or its employees or contractors.

2. It shall be the duty of the county commission and assessor to place on the assessment rolls for the year all property discovered in the calendar year which was taxable on January first of that year.

3. Between March first and April first, the assessor shall send to each taxpayer who was sent an assessment list for the current tax year, and said list was not returned to the assessor, a second notice that statutes require that the assessment list be returned immediately. In the event the taxpayer returns the assessment list to the assessor before May first, the penalty described in subsection 1 of this section shall not apply. If said assessment list is not returned before May first by the taxpayer, the penalty shall apply.

4. The assessor, in the absence of the owner failing to deliver a required list of property is not required to furnish to the owner a duplicate of the assessment as made.

5. In every instance where a taxpayer has appealed to the board of equalization or the state tax commission the assessment of the taxpayer’s property, real or personal, and that appeal has been successful, then in the next following and all subsequent years the basis upon which the assessor must base future assessments of the subject property shall be the basis established by the successful appeal and any increases must be established from that basis.

(L. 1945 p. 1930 §§ 6, 7, A.L. 1959 H.B. 108, A.L. 1991 S.B. 61, A.L. 1992 S.B. 630, A.L. 1993 H.B. 541 merged with S.B. 244, et al., A.L. 1994 S.B. 579, A.L. 2017 S.B. 62)

Effective 1-01-18



Section 137.350 Assessment of estates — duty of guardian.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

137.350. Assessment of estates — duty of guardian. — It shall be the duty of the executor or administrator of the estate of any deceased person to deliver to the assessor such certified statement of all the property of such decedent as provided in sections 137.325 to 137.420. No such executor or administrator shall be eligible for discharge until all taxes levied and assessed under the provisions of sections 137.325 to 137.420 shall first have been paid.

(L. 1945 p. 1930 § 6)



Section 137.355 Notice of increased assessment of listed property — notice to owners, when, contents.

Effective 28 Aug 2010

Title X TAXATION AND REVENUE

137.355. Notice of increased assessment of listed property — notice to owners, when, contents. — 1. If an assessor increases the valuation of any tangible personal property as estimated in the itemized list furnished to the assessor, and if an assessor increases the valuation of any real property, he shall forthwith notify the record owner of the increase either in person or by mail directed to the last known address, and if the address of the owner is unknown notice shall be given by publication in two newspapers published in the county.

2. For all calendar years prior to the first day of January of the year following receipt of software necessary for the implementation of the requirements provided under subsections 3 and 4 of this section from the state tax commission, whenever any assessor shall increase the valuation of any real property, he or she shall forthwith notify the record owner on or before June fifteenth of the previous assessed value and such increase either in person, or by mail directed to the last known address and include on the face of such notice, in no less than twelve-point font, the following statement:

NOTICE TO TAXPAYER: IF YOUR ASSESSED VALUE HAS INCREASED, IT MAY INCREASE YOUR REAL PROPERTY TAXES WHICH ARE DUE DECEMBER THIRTY-FIRST. IF YOU DO NOT AGREE THAT THE VALUE OF YOUR PROPERTY HAS INCREASED, YOU MUST CHALLENGE THE VALUE ON OR BEFORE ______ (INSERT DATE BY WHICH APPEAL MUST BE FILED) BY CONTACTING YOUR COUNTY ASSESSOR.

3. Effective January first of the year following receipt of software necessary for the implementation of the requirements provided under this subsection and subsection 4 of this section from the state tax commission, if an assessor increases the valuation of any real property, the assessor, on or before June fifteenth, shall notify the record owner of the increase and, in a year of general reassessment, the county shall notify the record owner of the projected tax liability likely to result from such an increase either in person or by mail directed to the last known address, and, if the address of the owner is unknown, notice shall be given by publication in two newspapers published in the county. Notice of the projected tax liability from the county shall accompany the notice of increased valuation from the assessor.

4. The notice of projected tax liability, required under subsection 3 of this section, from the county shall include:

(1) Record owner's name, address, and the parcel number of the property;

(2) A list of all political subdivisions levying a tax upon the property of the record owner;

(3) The projected tax rate for each political subdivision levying a tax upon the property of the record owner, and the purpose for each levy of such political subdivisions;

(4) The previous year's tax rates for each individual tax levy imposed by each political subdivision levying a tax upon the property of the record owner;

(5) The tax rate ceiling for each levy imposed by each political subdivision levying a tax upon the property of the record owner;

(6) The contact information for each political subdivision levying a tax upon the property of the record owner;

(7) A statement identifying any projected tax rates for political subdivisions levying a tax upon the property of the record owner, which were not calculated and provided by the political subdivision levying the tax; and

(8) The total projected property tax liability of the taxpayer.

(L. 1945 p. 1930 § 7, A.L. 1959 H.B. 108, A.L. 2008 S.B. 711, A.L. 2010 H.B. 1316 merged with S.B. 588)



Section 137.360 Form of oath — penalty for refusal — lists filed with county clerk.

Effective 28 Aug 2003

Title X TAXATION AND REVENUE

137.360. Form of oath — penalty for refusal — lists filed with county clerk. — 1. The certificate to be signed by each person making a list of property required by sections 137.325 to 137.420 shall be as follows:

I, ______, do hereby certify that the foregoing list contains a true and correct statement of all the tangible personal property made taxable by the laws of the state of Missouri, which I owned or which I had under my charge or management on the first day of January, 20______. I further certify that I have not sent or taken or caused to be sent or taken any property out of this state to avoid taxation.

­­

­

2. The list and certificate shall be filed by the assessor after the assessor has completed the assessor's books in the office of the county clerk who, after entering the filing thereon, shall preserve and safely keep them.

(L. 1945 p. 1930 § 8, A.L. 1959 H.B. 108, A.L. 2003 H.B. 57)



Section 137.375 Assessor to deliver book, when — affidavit — duty of county clerk — penalty for failure.

Effective 28 Aug 2008

Title X TAXATION AND REVENUE

137.375. Assessor to deliver book, when — affidavit — duty of county clerk — penalty for failure. — 1. The assessor shall make out and return to the county commission, on or before the first day of July in every year, the assessor's book, verified by his affidavit annexed thereto, in the following words:

______ being duly sworn makes oath and says that he has made diligent efforts to ascertain all the taxable property being or situate on the first day of January last past, in the county of which he is assessor; that, so far as he has been able to ascertain the same, it is correctly set forth in the foregoing book, in the manner and the value thereof stated therein, according to the mode required by law.

2. The clerk of the county commission shall immediately make out an abstract of the assessment book, showing aggregate footings of the different columns, so as to set forth the aggregate amounts of the different kinds of real and tangible personal property and the valuation thereof, and forward the abstract to the state tax commission.

3. Upon failure to make out and forward the abstract to the state tax commission on or before the twentieth day of July or within the additional time allowed by the county commission, the clerk shall upon conviction be deemed guilty of a misdemeanor.

(L. 1945 p. 1930 § 10, A.L. 1959 H.B. 108, A.L. 2008 S.B. 711)



Section 137.380 Procedure when assessor's lists cannot be included in one book.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

137.380. Procedure when assessor's lists cannot be included in one book. — Such books or lists may be made in one or more volumes numbered consecutively; and in such case the affidavit required by section 137.375 shall be annexed to each volume, referring therein to the other volumes by inserting in lieu of the word "book" in the latter part of said affidavit, the words "volume and in volume ______ (herewith returned)."

(L. 1945 p. 1930 § 11)



Section 137.385 Appeal from assessment — form — time for filing.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

137.385. Appeal from assessment — form — time for filing. — Any person aggrieved by the assessment of his property may appeal to the county board of equalization. An appeal shall be in writing and the forms to be used for this purpose shall be furnished by the county clerk. Such appeal shall be lodged with the county clerk as secretary of the board of equalization before the third Monday in June; provided, that the board may in its discretion extend the time for filing such appeals.

(L. 1945 p. 1930 § 12)



Section 137.390 County commission to determine tax rate.

Effective 28 Aug 2008

Title X TAXATION AND REVENUE

137.390. County commission to determine tax rate. — After the assessor's book shall be corrected and adjusted according to law, but not later than September twentieth of each year, or in the case of any city not within a county or counties with a charter form of government, not later than October first, the county commission shall ascertain the sum necessary to be raised for county purposes, and fix the rate of taxes on the several subjects of taxation so as to raise the required sum, and the same shall be entered in proper columns in the tax book.

(L. 1945 p. 1930 § 18, A.L. 2006 S.B. 1016, A.L. 2008 S.B. 711)



Section 137.392 Clerk to deliver tax books to collector, when — extension of time.

Effective 28 Aug 1959

Title X TAXATION AND REVENUE

137.392. Clerk to deliver tax books to collector, when — extension of time. — On or before October thirty-first of each year, the county clerk shall deliver the real estate and personal property tax books, with the taxes correctly extended thereon, to the county collector, except that in counties in which the county clerk does not prepare the real estate and tangible personal property tax bills, the books shall be returned to the county collector on or before September fifteenth of each year. The time may, for good cause shown, be extended by the county commission for a period not to exceed ten days after September fifteenth.

(L. 1945 p. 1930 § 13, A.L. 1959 H.B. 108)



Section 137.395 County commission to establish system of bookkeeping.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

137.395. County commission to establish system of bookkeeping. — The county commission is empowered and authorized to facilitate and expedite the assessment, calculation, extension and collection of taxes, and may by order prescribe a method or system to facilitate the assessment, calculation, extension and collection of taxes. Such system shall specify the kind of books and forms except assessment blanks to be used by the assessor, county clerk and collector and shall prescribe the method and manner of calculating, extending or computing the taxes and the form and manner of preparation of tax bills. To facilitate and expedite the assessment, calculation, extension and collection of taxes, an adequate system of bookkeeping and accounting may be established and the necessary mechanical devices or equipment shall be procured and employed for this purpose and said commission shall designate the manner of the performance of the duties required to make such system efficient and operative.

(L. 1945 p. 1930 § 19)



Section 137.400 County reimbursed for abstract furnished to any city, town or village.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

137.400. County reimbursed for abstract furnished to any city, town or village. — The county shall be reimbursed in the amount of the actual cost and expense to the county in the preparation of an abstract of assessment required to be furnished to any city, town or village by the county clerk or other county officer.

(L. 1945 p. 1930 § 20)



Section 137.405 Certain sections not applicable to property assessed by state tax commission.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

137.405. Certain sections not applicable to property assessed by state tax commission. — The provisions of sections 137.325 to 137.420 shall not apply to property, the assessment of which by the state tax commission is otherwise provided for by law.

(L. 1945 p. 1930 § 22)



Section 137.410 Inconsistent laws not applicable.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

137.410. Inconsistent laws not applicable. — Any law inconsistent with the provisions of sections 137.325 to 137.420 shall be inapplicable to counties of the first class.

(L. 1945 p. 1930 § 23)



Section 137.415 County commission of first class charter county to furnish recorder with land list — compensation to recorder — penalty.

Effective 28 Aug 1973

Title X TAXATION AND REVENUE

137.415. County commission of first class charter county to furnish recorder with land list — compensation to recorder — penalty. — 1. The county commission of each county of class one having a charter form of government shall furnish the county recorders of the respective counties with a book, to be known as and denominated the "land list", which shall contain all lands in the county, arranged as nearly as may be in numerical order of range, township, sections and parts of sections, by the least legal subdivisions, lots or parcels, when sections or subdivisions thereof are subdivided into lots or parcels; and all lots or parcels of land in cities, towns or villages, according to the number of block, lot or parcel, and all lands designated by numbered surveys or parts of surveys, and all lands that can be described in numerical order, shall be placed in the land list, with the owner's name, if known, and if not known, then the name of the original patentee, grantee, or purchaser from the federal government, state, or county, as the case may be, opposite thereto, the lowest numbered range, township, section, block or survey always to be placed first in the list in making up the book.

2. In making up this book, if there be any land in any section or block that cannot be described as set forth above, it shall be otherwise briefly described, indicating the quantity and location thereof, with the owner's name, if known, alphabetically arranged opposite thereto, and be placed at the foot of the descriptions of the lands in the section or block of which it forms a part.

3. The book shall be arranged in tabular form with suitable captions. It shall contain twelve ruled columns, ten of which shall be left blank; the first column shall contain the name of the owner; the second column shall contain an accurate description of the land.

4. The recorder shall, whenever any deed conveying the title to real estate in the county is left with him for record, before recording the same, enter in the blank space in the land list, opposite and next to the description of the land so conveyed, the name of the purchaser and date of purchase, and if there be any change in the description of the land from that already entered in the land list, he shall also note that variance by stating what part or parcel of the original has been so conveyed.

5. As compensation for the compliance with the requirements of this section the recorder shall receive the sum of ten cents for each piece so transferred, to be paid by the party presenting the deed for record, the proceeds of which shall be paid into the general revenue fund of the county not less than once a year.

6. Upon failure to comply with the requirements of this section, the recorder so neglecting shall be liable on his bond in any sum not less than twenty-five dollars or more than one hundred dollars for each neglect to enter said transfers.

7. If, in making up the real estate book, the assessor finds that the recorder has failed, as above stated, he shall at once notify the county attorney who shall forthwith commence suit against the recorder and his bondsmen in the name of the state of Missouri, and for the use and benefit of the county.

(L. 1941 p. 714 § 10971A, A.L. 1945 p. 1913, A.L. 1973 H.B. 685)



Section 137.420 False certification a misdemeanor.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

137.420. False certification a misdemeanor. — Any false certification to any statement filed by any person with the county assessor under sections 137.325 to 137.420, made with intent to defraud, shall constitute a misdemeanor and be punishable as such.

(L. 1945 p. 1930 § 21)



Section 137.425 Tax levy, how made in counties with township organization — assessment book, how prepared.

Effective 28 Aug 1981

Title X TAXATION AND REVENUE

137.425. Tax levy, how made in counties with township organization — assessment book, how prepared. — 1. In all counties which adopt township organization, township taxes for township purposes may be levied on the taxable property in the townships for the first year following the adoption of township organization, based on the assessment made in the year for which the taxes are levied.

2. The county assessor shall make out and deliver to the county clerk, not later than the first day of June of the same year, an assessment book of the county, arranged in a manner so that it can be determined which township is entitled to the taxes assessed against any property.

3. The book shall be supplied by the county and the assessment and the list shall be based upon the assessment made by the county assessor for the current year.

(RSMo 1939 §§ 14019, 14021, A.L. 1959 H.B. 108, A.L. 1981 H.B. 114 & 146)

Prior revisions: 1929 §§ 12342, 12344; 1919 §§ 13255, 13257; 1909 § 11743



Section 137.435 Real property assessed, how and where.

Effective 28 Aug 1981

Title X TAXATION AND REVENUE

137.435. Real property assessed, how and where. — All real property shall be assessed in the township in which the same is situated, with the owner's name thereof, if known; if the owner's name is not known, then it shall be assessed as nonresident. The assessor shall place the street address or rural route and post-office address opposite the name of each taxpayer on the tangible personal property assessment book.

(RSMo 1939 § 14003, A.L. 1981 H.B. 114 & 146)

Prior revisions: 1929 § 12326; 1919 § 13239; 1909 § 11727



Section 137.440 Assessment of real and tangible property.

Effective 28 Aug 1981

Title X TAXATION AND REVENUE

137.440. Assessment of real and tangible property. — The county assessor or some suitable person empowered by him, shall, within the time prescribed by law, and after being furnished with the necessary blanks, proceed to take a list of the taxable property of each township in the county and assess the value thereof in accordance with the provisions of the general laws of this state in relation to the assessment of real and tangible personal property by county assessors, in all things pertaining to the discharging of his official duties, except when the same may be inconsistent with the provisions of this chapter.

(RSMo 1939 § 14005, A.L. 1945 p. 1970, A.L. 1981 H.B. 114 & 146)

Prior revisions: 1929 § 12328; 1919 § 13241; 1909 § 11729

(1960) Where surface fee and mineral estate of twenty acres had been severed and no assessment list had been furnished by anybody having any interest therein, the assessment made by the township assessor pursuant to statutory authority was an assessment of the entire title to the described real estate and the tax deed conveyed both the surface and the mineral rights. Dorman v. Minnich (Mo.), 336 S.W.2d 500.



Section 137.445 Assessor's books — how made.

Effective 28 Aug 1981

Title X TAXATION AND REVENUE

137.445. Assessor's books — how made. — The county assessor shall, on or before the time prescribed by the general law, make out and deliver to the county clerk of his county, in tabular form and alphabetical order, in books to be furnished by the county, one for each township in the county, the names of the several persons, companies or corporations in whose name any tangible personal property shall have been listed in each township, and in appropriate columns, opposite each name, the number and value of all articles of tangible personal property listed according to law, and he shall, in like manner, after having listed and valued the real estate in each township in the county, make out and deliver to the county clerk of his county the assessment of all the lands and town lots within each township in the county, properly entered in a land book, one for each township, to be furnished by the county, and to be made out in such form as is prescribed in the general law in relation to county assessors.

(RSMo 1939 § 14006, A.L. 1945 p. 1970, A.L. 1981 H.B. 114 & 146)

Prior revisions: 1929 § 12329; 1919 § 13242; 1909 § 11730



Section 137.450 Assessment lists to be filed with county clerk.

Effective 28 Aug 1939

Title X TAXATION AND REVENUE

137.450. Assessment lists to be filed with county clerk. — He shall file with the county clerk, in alphabetical order, within the time prescribed by law, all of the assessment lists taken by him, which lists shall be kept by the clerk as now provided by law; provided, that all necessary blank lists, books and stationery shall be furnished by the county clerk, to be paid for out of the county treasury.

(RSMo 1939 § 14007)

Prior revisions: 1929 § 12330; 1919 § 13243; 1909 § 11731



Section 137.465 County clerk to submit lists of property — abstracts of all real property.

Effective 28 Aug 2005

Title X TAXATION AND REVENUE

137.465. County clerk to submit lists of property — abstracts of all real property. — 1. It shall be the duty of the county clerk of each county in this state, that has or hereafter may adopt township organization, to annually submit, for the use of the collector-treasurer of each county, correct lists of the property assessed, which lists shall be in alphabetical order, the names of the persons owing tax on personal property in the county, the aggregate value of such property assessed to each person, and the amount of taxes due thereon.

2. The county clerk shall also submit for the use of the collector-treasurer an abstract of all real property which is assessed, in numerical order, which shall show the name or names, if known, of the person or persons to whom each tract or lot is assessed, and the value of each tract or lot, and the amount of taxes due thereon, which list shall be made out in strict conformity with the forms and instructions furnished by the state tax commission.

(RSMo 1939 § 13995, A.L. 1945 p. 1970, A.L. 2005 H.B. 58 merged with S.B. 210)

Prior revisions: 1929 § 12318; 1919 § 13231; 1909 § 11719



Section 137.470 County clerk to estimate state, county, township, school, bridge and other tax.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

137.470. County clerk to estimate state, county, township, school, bridge and other tax. — The county clerk shall cause to be estimated and set down in separate columns, to be prepared for that purpose, in the copied or original assessment roll, opposite the several sums set down as the valuation of real and personal estate, the respective sums, in dollars and cents to be paid as taxes thereon, stating separately the amount of state, county, township, school, bridge and other tax.

(RSMo 1939 § 13996, A.L. 1945 p. 1970)

Prior revisions: 1929 § 12319; 1919 § 13232; 1909 § 11720



Section 137.475 County clerk to deliver assessment roll to collector.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

137.475. County clerk to deliver assessment roll to collector. — The county clerk shall cause a copy of the assessment roll of each township in their respective counties, with the taxes extended thereon, to be delivered to the collector of such township, on or before the day in each year, as fixed by law, when taxes become due, or, if the county commission determines that a copy of the assessment roll is unnecessary, the clerk shall deliver the original assessment rolls with the taxes extended thereon to the collector.

(RSMo 1939 § 13997, A.L. 1945 p. 1970)

Prior revisions: 1929 § 12320; 1919 § 13233; 1909 § 11721



Section 137.480 State tax commission to instruct and advise county clerks.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

137.480. State tax commission to instruct and advise county clerks. — It shall be the duty of the state tax commission to make out and forward to the county clerks of the several counties that have or may hereafter adopt township organizations for the use of such county clerks and other officers, suitable forms and instructions relating to the discharge of their duties; and all such instruction shall be strictly complied with by said officers; it shall give its opinion and advice on all questions of doubt as to the true intent and meaning of the law pertaining to township organization.

(RSMo 1939 § 14001, A.L. 1945 p. 1970)

Prior revisions: 1929 § 12324; 1919 § 13237; 1909 § 11725



Section 137.485 Constitutional charter cities subject to the provisions of sections 137.485 to 137.550.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

137.485. Constitutional charter cities subject to the provisions of sections 137.485 to 137.550. — Any constitutional charter cities in this state not situated within a county shall be subject to the provisions of sections 137.485 to 137.550 with respect to the assessment of real and tangible personal property for state, school and local purposes.

(L. 1945 p. 1859 § 1)



Section 137.490 Dates of beginning and completing assessment — assessment must be uniform — notice to owners, when, contents.

Effective 28 Aug 2008

Title X TAXATION AND REVENUE

137.490. Dates of beginning and completing assessment — assessment must be uniform — notice to owners, when, contents. — 1. The assessor, or his deputies under his direction, shall assess all the taxable real property within the city and all tangible personal property taxable by the city under the laws of this state in the manner provided in sections 137.485 to 137.550 and as otherwise provided by law, and for that purpose the assessor may divide and assign the work or any of it among them. They shall commence their assessment on the first day of January in each year and complete the assessment, and the deputies make their final reports thereof to the assessor, on or before the first day of July next following. The assessor shall see that the assessment is made uniform and equal throughout the city. If the assessor proposes to increase any assessment of real property, he shall give notice of the fact to the person owning the property affected, his agent or representative, by personal notice, or by mail directed to the last known address.

2. Effective January 1, 2009, the assessor, or his or her deputies under his or her direction, shall commence their assessment on the first day of January in each year and complete the assessment, and the deputies make their final reports thereof to the assessor, on or before the first day of March next following. The assessor shall see that the assessment is made uniform and equal throughout the city. If the assessor proposes to increase any assessment of real property, the assessor shall, on or before the fifteenth day of June, give notice of the fact and, in a year of general reassessment, the city shall provide notice of the projected tax liability likely to result from such an increase to the person owning the property affected, his or her agent or representative, by personal notice, or by mail directed to the last known address. Notice of the projected tax liability from the city shall accompany the notice of increased valuation from the assessor.

3. The notice of projected tax liability, required under subsection 2 of this section, from the city shall include:

(1) Record owner's name, address, and the parcel number of the property;

(2) A list of all political subdivisions levying a tax upon the property of the record owner;

(3) The projected tax rate for each political subdivision levying a tax upon the property of the record owner, and the purpose for each levy of such political subdivisions;

(4) The previous year's tax rates for each individual tax levy imposed by each political subdivision levying a tax upon the property of the record owner;

(5) The tax rate ceiling for each levy imposed by each political subdivision levying a tax upon the property of the record owner;

(6) The contact information for each political subdivision levying a tax upon the property of the record owner;

(7) A statement identifying any projected tax rates for political subdivisions levying a tax upon the property of the record owner, which were not calculated and provided by the political subdivision levying the tax; and

(8) The total projected property tax liability of the taxpayer.

(L. 1945 p. 1859 § 7, A.L. 1959 H.B. 108, A.L. 2008 S.B. 711)



Section 137.495 Property owners to file return listing tangible personal property, when — filing on next business day when filing date is on a Saturday or Sunday.

Effective 28 Aug 2002

Title X TAXATION AND REVENUE

137.495. Property owners to file return listing tangible personal property, when — filing on next business day when filing date is on a Saturday or Sunday. — Every person, corporation, partnership or association subject to taxation pursuant to the laws of this state and owning or controlling tangible personal property taxable by the cities shall file with the assessor of the cities a return listing all such tangible personal property so owned or controlled on January first of each year and estimating the true value thereof in money. The return shall be filed between the first day of January and the first day of April of each year, shall be signed by the taxpayer, and shall be certified by the taxpayer as being a true and complete list and statement of all the tangible personal property and the estimated value thereof. If the first day of April is a Saturday or Sunday, the last day for filing shall be the next business day.

(L. 1945 p. 1859 § 18, A.L. 1959 H.B. 108, A.L. 2002 H.B. 2130 merged with S.B. 1217)



Section 137.500 Assessment blanks, distribution, how signed — penalty.

Effective 28 Aug 1959

Title X TAXATION AND REVENUE

137.500. Assessment blanks, distribution, how signed — penalty. — The assessor shall have available at his office a supply of appropriate forms or blanks on which the taxpayer's returns are to be made. For the convenience of taxpayers the assessor may mail or leave at the residence or place of business of the taxpayers the forms or blanks. The forms prescribed shall not require any affidavit or acknowledgment, but shall require the signature of the taxpayer and if the taxpayer is a corporation, the form shall require the signatures of any two officers of the corporation. Any person who willfully signs a false or fraudulent return shall be subject to the penalties provided for in sections 137.485 to 137.550.

(L. 1945 p. 1859 § 19, A.L. 1959 H.B. 108)



Section 137.505 Failure to file return — duty of assessor.

Effective 28 Aug 2004

Title X TAXATION AND REVENUE

137.505. Failure to file return — duty of assessor. — If any person, corporation, partnership or association shall fail to file a return as required by sections 137.485 to 137.550, the assessor shall ascertain the true amount and value of the taxable tangible personal property of such person, corporation, partnership or association on the best information available to him and shall assess said property at ten percent above its value.

(L. 1945 p. 1859 § 21, A.L. 1969 p. 248, A.L. 2004 S.B. 1394)



Section 137.510 Assessor's books — method of preparation — date to be completed.

Effective 28 Aug 2008

Title X TAXATION AND REVENUE

137.510. Assessor's books — method of preparation — date to be completed. — The assessor shall make up the assessment plat books or records in convenient alphabetical or numerical order from the reports made by the deputy assessors, the lists, statements or returns made of real or tangible personal property, his own view, or the best information he can otherwise obtain, and complete said assessment plat books or records on or before July first of each year.

(L. 1945 p. 1859 § 8, A.L. 2008 S.B. 711)



Section 137.512 Notice as to time and place of inspection of assessment records.

Effective 28 Aug 1959

Title X TAXATION AND REVENUE

137.512. Notice as to time and place of inspection of assessment records. — When the assessment plat books or records are completed, the assessor shall give two weeks' notice in at least two daily newspapers published within the city that the books are open for inspection, and stating when and where the board of equalization will be in session.

(L. 1945 p. 1859 § 11, A.L. 1959 H.B. 108)



Section 137.515 Assessor to make abstract of books, when — copies certified.

Effective 28 Aug 2008

Title X TAXATION AND REVENUE

137.515. Assessor to make abstract of books, when — copies certified. — After the assessment plat books or records have been corrected, the assessor shall make an abstract thereof showing the amount of the several kinds of property assessed and specifying the amount of value of all taxable property within the city, and certify thereon that the same is a true and correct abstract of all such property in the city so far as he has been able to ascertain. One copy of the abstract, verified by his oath, shall be delivered on or before the twentieth day of July to the mayor, and another to the state tax commission.

(L. 1945 p. 1859 § 14, A.L. 2008 S.B. 711)



Section 137.520 Assessor to extend book — make tax bills.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

137.520. Assessor to extend book — make tax bills. — The assessor shall extend in the tax books the state, school, and local taxes and include in said books such matter as the law shall provide or the city comptroller require. The assessor shall then cause tax bills to be made out for such taxes in such form as the law shall provide or the city comptroller require, on or before September thirtieth of each year, who shall compare said bills with said books and schedule and test the footings, and then officially stamp said bills and deliver them with one schedule to the collector on or before the thirty-first day of October of each year, and take his separate receipts; one for the aggregate of said bills, and another for the state taxes, which last receipt the city comptroller shall transmit to the director of revenue.

(L. 1945 p. 1859 § 14)



Section 137.525 Duties of city comptroller.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

137.525. Duties of city comptroller. — The city comptroller shall hear and determine all complaints or manifest error in the assessment of property for taxes, and in all cases when it shall appear that any real or tangible personal property has been erroneously assessed, cause the same to be corrected on the assessment books, and certify to the director of revenue all such corrections for credit to the collector. The city comptroller shall perform all duties and acts within the city, in regard to the land delinquent list, the sale of land for taxes, and the assessment books and tax bills that are imposed on county commissions by general law; and make out the back tax books and the back tax bills required by law.

(L. 1945 p. 1859 § 15)



Section 137.535 Assessor to make daily record of transfers of property.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

137.535. Assessor to make daily record of transfers of property. — It shall be the duty of the assessor to make a daily record of any transfers of any parcels of real estate recorded in the office of the recorder of deeds of such city and he shall correct or change his plat books and records accordingly.

(L. 1945 p. 1859 § 17)



Section 137.540 False returns — board of equalization notified — duties of board.

Effective 28 Aug 1959

Title X TAXATION AND REVENUE

137.540. False returns — board of equalization notified — duties of board. — If any taxpayer knowingly files a false return, the assessor shall notify the board of equalization thereof in writing. The board on receipt of the notice shall notify the taxpayer of the particulars in which the return is alleged to be false and shall fix a time for a hearing. The taxpayer shall have the right to appear and defend against the charge. If the charge appears unfounded, it shall be dismissed by the board. If it appears that the taxpayer is guilty as charged, the board shall ascertain the true amount and value of all taxable tangible personal property owned or controlled by the taxpayer and shall assess the property as similar property of other taxpayers is assessed. By way of penalty for filing the false return the assessment shall be doubled.

(L. 1945 p. 1859 § 20, A.L. 1959 H.B. 108)

CROSS REFERENCE:

Board of equalization, powers and duties in constitutional charter cities, 138.140 to 138.180



Section 137.545 False returns — penalty.

Effective 28 Aug 1959

Title X TAXATION AND REVENUE

137.545. False returns — penalty. — Any person or any officer in a corporation, partnership or association required by law to make, render, sign or verify any return who makes any false or fraudulent return or statement, with intent to defeat or evade the assessment required by sections 137.485 to 137.550 to be made, shall upon conviction be fined not to exceed five hundred dollars, or be imprisoned not to exceed one year, or both, at the discretion of the court, with the cost of prosecution. Any corporation, partnership or association rendering a false or fraudulent return is liable to a penalty of not less than one hundred dollars and not to exceed five thousand dollars, at the discretion of the court, with the costs of prosecution.

(L. 1945 p. 1859 § 22, A.L. 1959 H.B. 108)



Section 137.550 Provisions of sections 137.485 to 137.550 to supersede any conflicting provisions in city charter.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

137.550. Provisions of sections 137.485 to 137.550 to supersede any conflicting provisions in city charter. — The several provisions of sections 137.485 to 137.550 shall supersede any provisions in any charter of such cities which may be in conflict with the provisions of said sections.

(L. 1945 p. 1859 § 23)



Section 137.554 Portion of tax expended on city streets, city to designate where and how spent.

Effective 28 Aug 1969

Title X TAXATION AND REVENUE

137.554. Portion of tax expended on city streets, city to designate where and how spent. — 1. Notwithstanding the provisions of section 137.555, in all counties of the second class containing all or any part of a city of more than sixty-five thousand and less than one hundred thousand inhabitants, the county shall expend not less than twenty-five percent of the moneys accruing to it from the county's special road and bridge tax levied upon property situated within the limits of any city, town or village within the county for the repair and improvement of existing roads, streets and bridges within the city, town or village from which such moneys accrued.

2. The city council or other governing body of the city, town or village shall designate the roads, streets and bridges to be repaired and improved, shall specify the kinds and types of materials to be used, shall provide for the repairs and improvements by private contract or otherwise, and, in any case, the county commission shall pay the costs thereof out of any funds available under the provisions of this section.

(L. 1969 p. 249 §§ 1, 2)



Section 137.555 Special road and bridge tax, how levied, collected and disbursed.

Effective 28 Aug 1997

Title X TAXATION AND REVENUE

137.555. Special road and bridge tax, how levied, collected and disbursed. — In addition to other levies authorized by law, the county commission in counties not adopting an alternative form of government and the proper administrative body in counties adopting an alternative form of government, in their discretion may levy an additional tax, not exceeding thirty-five cents on each one hundred dollars assessed valuation, all of such tax to be collected and turned into the county treasury, where it shall be known and designated as "The Special Road and Bridge Fund" to be used for road and bridge purposes and for no other purpose whatever; except that the term "road and bridge purposes" may include certain storm water control projects off rights of way that are directly related to the construction of roads and bridges, in any county of the first classification without a charter form of government with a population of at least ninety thousand inhabitants but not more than one hundred thousand inhabitants, in any county of the first classification without a charter form of government with a population of at least two hundred thousand inhabitants, in any county of the first classification without a charter form of government and bordered by one county of the first classification and one county of the second classification or in any county of the first classification with a charter form of government and containing part of a city with a population of three hundred thousand or more inhabitants; provided, however, that all that part or portion of such tax which shall arise from and be collected and paid upon any property lying and being within any special road district shall be paid into the county treasury and four-fifths of such part or portion of such tax so arising from and collected and paid upon any property lying and being within any such special road district shall be placed to the credit of such special road district from which it arose and shall be paid out to such special road district upon warrants of the county commission, in favor of the commissioners or treasurer of the district as the case may be; provided further, that the part of such special road and bridge tax arising from and paid upon property not situated in any special road district and the one-fifth part retained in the county treasury may, in the discretion of the county commission, be used in improving or repairing any street in any incorporated city or village in the county, if such street shall form a part of a continuous highway of such county leading through such city or village.

(RSMo 1939 § 8527, A.L. 1945 p. 1478, A.L. 1997 S.B. 241)

Prior revisions: 1929 § 7891; 1919 § 10683

CROSS REFERENCES:

Additional tax for county roads and bridges, Const. Art. X § 12(a)

Levy authorized to defray costs of bridge, when, 234.090

Levy to include money for principal and interest on bond, 233.165

Special road and bridge tax, distribution of receipts, 233.125, 233.195

Taxes in road districts under contract system, how paid, 231.250



Section 137.556 One-fourth of tax expended on city streets in certain counties — exception, St. Francois County.

Effective 28 Aug 2012

Title X TAXATION AND REVENUE

137.556. One-fourth of tax expended on city streets in certain counties — exception, St. Francois County. — 1. Notwithstanding the provisions of section 137.555, any county of the second class which now has or may hereafter have more than one hundred thousand inhabitants, and any county of the first class not having a charter form of government, shall expend not less than twenty-five percent of the moneys accruing to it from the county's special road and bridge tax levied upon property situated within the limits of any city, town or village within the county for the repair and improvement of existing roads, streets and bridges within the city, town or village from which such moneys accrued, except that any county of the second classification with more than sixty-five thousand but fewer than seventy-five thousand inhabitants shall not be required to expend such moneys as prescribed in this section.

2. The city council or other governing body of the city, town or village shall designate the roads, streets and bridges to be repaired and improved and shall specify the kinds and types of materials to be used.

3. The county commission may make and supervise the improvements or the city, town or village, with the consent and approval of the county commission, may provide for the repairs and improvement by private contract and, in either case, the county commission shall pay the costs thereof out of any funds available under the provisions of this section.

(L. 1957 p. 784 § 1, A.L. 1975 H.B. 287, A.L. 2012 S.B. 736)



Section 137.557 Establishment of county-urban road systems — portion of special road and bridge tax may be expended on system roads — advisory board (Kansas City urban area).

Effective 28 Aug 1963

Title X TAXATION AND REVENUE

137.557. Establishment of county-urban road systems — portion of special road and bridge tax may be expended on system roads — advisory board (Kansas City urban area). — 1. As used in this section:

(1) "City" means any incorporated city, town, or village wholly or partly within a county subject to the provisions of this section; and

(2) "Road" includes streets, bridges, and highways.

2. The county commission of any county containing all or part of a city having a population of three hundred fifty thousand or more may establish a "county-urban road system" and may designate any road within the county a part of the system without regard to city or road district boundaries and without regard to the state highway system. Any county establishing a county-urban road system and any city within the county may contract, as hereinafter provided, for the construction, reconstruction, repair and maintenance of the roads and bridges within the system, but all other services not specifically contracted for relating to such roads shall be performed by the city within which they are located.

3. Notwithstanding the provisions of section 137.556, any county commission establishing a county-urban road system may expend up to twenty-five percent of the amount received in the county road and bridge fund, established by section 137.555, from property located within a city upon the roads of the system which are located within the city from which derived; except that the provisions of this subsection shall not apply to any unincorporated area or municipality actually receiving funds through a special road district organized under the provisions of section 233.010 or section 233.170, or any city actually receiving funds under the provisions of section 137.580. In the discretion of the county commission, refunds may be made to such city from the county road and bridge fund, provided that any such refund shall not exceed twenty-five percent of the amount accruing to the county from the county's special road and bridge tax levied upon property situated within the limits of said city, and provided further, that any such refund shall be used and applied by such city exclusively in the improvement and repair of public roads, streets and bridges within the corporate limits of such city and within the county making the refund, and for no other purpose whatever; or, the county, in the discretion of the county commission, may expend up to twenty-five percent of the moneys accruing to it from the county's special road and bridge tax levied upon property situated within the limits of such city by private contract for the construction, reconstruction, improvement, repair and maintenance of roads designated a part of the county-urban road system lying within such city. At the discretion of the county commission the county may use its own equipment and employees for such construction, reconstruction, improvement, repair and maintenance. No expenditure under this section shall be made without the consent and agreement of the city involved.

4. There is hereby established an area county-urban road system advisory board which shall be composed of three members appointed by the county commission from each contiguous county establishing a county-urban road system, and the county engineer of each such county shall be an ex officio member of the board. Members of the board shall serve at the pleasure of their respective county commissions, and shall receive no compensation, but shall be reimbursed by their respective counties for actual and necessary expenses incurred in the performance of their duties. The board shall select its chairman from its members, and shall meet within one week after the first meeting of the county commission each year, and thereafter at the call of the chairman. The area county-urban road system advisory board as a whole shall make recommendations and suggestions to coordinate planning between the counties and submit plans for proposed projects to the county commissions of the counties having such a road system.

(L. 1963 p. 185 § 1)



Section 137.558 County-urban road system — refunds to cities — county-arterial roads (St. Louis County).

Effective 28 Aug 1991

Title X TAXATION AND REVENUE

137.558. County-urban road system — refunds to cities — county-arterial roads (St. Louis County). — 1. As used in this section:

(1) "City" means any incorporated city, town or village partly or wholly within a county subject to the provisions of this section; and

(2) "Road" includes streets, bridges and highways.

2. Any county of the first class having a charter form of government and having a population of over nine hundred thousand inhabitants may establish a "county-arterial road system", and the governing body of the county may designate any road within the county a part of the system without regard to city boundaries and without regard to the state highway system. Any county establishing a county-arterial road system and any city within the county may enter into contracts for and concerning the construction, reconstruction, repair and maintenance of the roads and bridges within the system, but all other services not specifically contracted for relating to such roads shall be performed by the city within which they are located except as provided for in this law.

3. Refunds shall be made by the county treasurer to every city lying wholly or partially within the county from the county road and bridge fund equal to one hundred percent of the amount accruing to the county from the first eighteen cents per hundred dollars assessed valuation of the county's special road and bridge tax levied upon property situated within the limits of the city and located in the county, provided that before any refund shall be made the city must present to the county an affidavit, executed by the mayor or chief executive of the city under authority from the governing body of the city, that all of the money received shall be or has been spent for the improvement and repair of public roads, streets and bridges within the corporate limits of the city lying within the county. Upon receipt of the affidavit the county council shall direct the county treasurer to make the refund according to law. If any city fails to file such an affidavit within two years following December thirty-first of the year in which the tax was levied, such share shall be used by the county for the county-arterial road system. The county shall expend all of the revenue accruing to the county from that portion of the county special road and bridge tax in excess of eighteen cents per hundred dollars assessed valuation for the construction, reconstruction and improvement of roads designated as part of the county-arterial road system and may expend such revenue on traffic regulations and controls on and repair, maintenance and control of such roads. The county council shall have the authority to establish traffic regulations and controls on any road in the arterial road system, except that if the county council does establish such traffic regulations and controls, it shall repair, maintain and control such road. The county may use its own employees and equipment for such construction, reconstruction, improvement, repair, maintenance and control, or provide for the same by contract.

(L. 1963 p. 187, A.L. 1965 p. 256, A.L. 1971 H.B. 306, A.L. 1972 S.B. 459, A.L. 1991 S.B. 34)



Section 137.559 Portion of road bond construction fund may be expended on system roads.

Effective 28 Aug 1963

Title X TAXATION AND REVENUE

137.559. Portion of road bond construction fund may be expended on system roads. — In all counties of the first class not having a charter form of government which hereafter establish a county-urban road system, proceeds of the road bond construction fund may be used in the construction, reconstruction, improvement, maintenance and repair of any street, avenue, road or alley in any incorporated city, town or village when the street, avenue, road or alley or any part thereof has been designated by the county commission to be a road of the county-urban road system. Whenever proceeds of the road bond construction fund are used by the county for the construction, reconstruction, improvement, maintenance and repair of any street, avenue, road or alley which has been designated by the county commission to be a road of the county-urban road system and which lies wholly or partially within the corporate limits of any city, town or village, the county commission may enter into contracts with the city, town or village for the construction, reconstruction, improvement, maintenance and repair which contracts need not be limited in duration to one year.

(L. 1963 p. 188 § 1)



Section 137.560 Special road and bridge fund to be a separate fund on all accounting statements of county.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

137.560. Special road and bridge fund to be a separate fund on all accounting statements of county. — The funds provided for in section 137.555 shall be shown as a separate item on all of the financial, budget and other accounting statements of the county, and such fund shall be specifically and expressly shown and designated on all such as the special road and bridge fund of such county.

(L. 1945 p. 1478 § 8528)



Section 137.565 Election for tax — petition — duty of county commission.

Effective 28 Aug 2017

Title X TAXATION AND REVENUE

137.565. Election for tax — petition — duty of county commission. — Whenever ten or more voters residing in or owners of land in any general or special road district in any county in this state shall petition the county commission of the county in which such district is located, asking that such commission submit the question in such district for the purpose of voting for or against the levy of the tax provided for in Section 12(a) of Article X of the Constitution of Missouri, it shall be the duty of the county commission, upon the filing of such petition, to submit the question. The petition so filed shall set out the duration of the tax to be levied in a period of one, two, three, or four years and the ballot to be used for voting shall specify the number of years duration of the tax levy, but in no event shall the duration of the tax levy be for a period of more than four years. Such submission shall be made by an order entered of record setting forth the date and the rate of tax the commission will levy, which rate shall not exceed thirty-five cents on the hundred dollars assessed valuation on all taxable real and tangible personal property in the district.

(L. 1945 p. 1478 § 8529, A.L. 1949 p. 555, A.L. 1978 H.B. 971, A.L. 2017 S.B. 283)



Section 137.570 Form of ballot.

Effective 28 Aug 1978

Title X TAXATION AND REVENUE

137.570. Form of ballot. — The question shall be submitted in substantially the following form:

Shall the ______ road district of ______ County levy an additional tax rate of ______ cents on the hundred dollars valuation, for a period of ______ years?

(L. 1945 p. 1478 § 8530, A.L. 1949 p. 555, A.L. 1978 H.B. 971)



Section 137.575 County commission to make levy — how collected.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

137.575. County commission to make levy — how collected. — If a majority of the qualified voters voting at such election shall have voted for such additional tax, it shall be the duty of the county commission to make the levy for such district, which levy shall not exceed the amount named in the order calling such election. Such levy shall be in addition to other taxes which the county commission is authorized to levy as provided by law. The tax so authorized by such district shall be collected in the same manner and at the same time as state and county taxes are collected and placed to the credit of the road district authorizing such special levy.

(L. 1945 p. 1478 § 8531)



Section 137.580 County commission to refund special road and bridge tax to incorporated city, town or village.

Effective 28 Aug 1965

Title X TAXATION AND REVENUE

137.580. County commission to refund special road and bridge tax to incorporated city, town or village. — In class one counties, not having a charter form of government, the special road and bridge tax authorized by Section 12, Article X, of the Constitution of Missouri and arising from and paid upon all property, including real estate lying and being wholly within the corporate limits of each incorporated city, town and village, and upon tangible personal property of the residents of each incorporated city, town and village, shall be paid into the county treasury and fifty percent of such tax so collected may be placed to the credit of the incorporated city, town or village in which it was collected, and that the same may be paid out to such incorporated city, town or village, by the majority action of the county commission when the verified claim is made. Such claim may be paid upon warrants of the county commission in favor of the treasurer or other designated officer of such incorporated city, town or village, to be used and applied exclusively in the improvement and repair of established public roads, streets, and bridges within the corporate limits of such incorporated city, town or village; and the county highway engineer shall keep a separate voucher account for each of such incorporated cities, towns and villages. If any money remains in the county treasury for two years from the date it was paid into the treasury without being paid out, or appropriated for current incomplete contracts, such money shall be transferred from the city, town or village road fund to the special road and bridge fund and such city, town or village shall lose the benefit thereof. The remaining sum of all such tax funds whether collected upon property within a special road district or within the limits of any incorporated city, town or village shall be retained and used by the county commission in the improvement of roads and bridges; provided, that refunds authorized under the provisions of this section shall not be made to any city having a population of more than three hundred and fifty thousand inhabitants.

(L. 1945 p. 1263 § 1, A.L. 1965 H.B. 257)



Section 137.585 Township special road and bridge tax, how levied, collected and disbursed.

Effective 28 Aug 2005

Title X TAXATION AND REVENUE

137.585. Township special road and bridge tax, how levied, collected and disbursed. — 1. In addition to other levies authorized by law, the township board of directors of any township in their discretion may levy an additional tax not exceeding thirty-five cents on each one hundred dollars assessed valuation in their township for road and bridge purposes. Such tax shall be levied by the township board, to be collected by the collector-treasurer and turned into the county treasury, where it shall be known and designated as a special road and bridge fund.

2. The county commission of any such county may in its discretion order the county treasurer or collector-treasurer to retain an amount not to exceed five cents on the one hundred dollars assessed valuation out of such special road and bridge fund and to transfer the same to the county special road and bridge fund; and all of said taxes over the amount so ordered to be retained by the county shall be paid to the treasurers of the respective townships from which it came as soon as practicable after receipt of such funds, and shall be designated as a special road and bridge fund of such township and used by said townships only for road and bridge purposes, except that amounts collected within the boundaries of road districts formed in accordance with the provisions of sections 233.320 to 233.445 shall be paid to the treasurers of such road districts; provided that the amount retained, if any, by the county shall be uniform as to all such townships levying and paying such tax into the county treasury; provided further, that the proceeds of such fund may be used in the discretion of the township board of directors in the construction and maintenance of roads and in improving and repairing any street in any incorporated city, town or village in the township, if said street shall form a part of a continuous highway of the township running through said city, town or village.

(RSMo 1939 § 8821, A.L. 1945 p. 1497 § 8820, A.L. 1947 V. I p. 483, A.L. 2005 H.B. 58 merged with S.B. 210)

Prior revisions: 1929 § 8161; 1919 § 10923; 1909 § 11769



Section 137.590 Such funds to be shown as separate items.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

137.590. Such funds to be shown as separate items. — The funds provided for in section 137.585 shall be shown as a separate item on all of the financial, budget and other accounting statements of the township board of directors, and such funds shall be specifically and expressly shown and designated on all such as the special road and bridge fund of such township.

(L. 1945 p. 1497 § 8821)



Section 137.595 Taxes — how collected — how kept.

Effective 28 Aug 1939

Title X TAXATION AND REVENUE

137.595. Taxes — how collected — how kept. — All taxes levied under the provisions of section 137.585 shall be collected in the same manner and at the same time as taxes for county purposes are now collected, and all moneys arising therefrom shall be appropriated, set apart and kept as a special road and bridge fund, and shall be used for road and bridge purposes, and for no other purpose whatever.

(RSMo 1939 § 8822)

Prior revisions: 1929 § 8162; 1919 § 10924; 1909 § 11770



Section 137.600 Railroad, telegraph and telephone taxes — rate — how collected and disbursed.

Effective 28 Aug 1939

Title X TAXATION AND REVENUE

137.600. Railroad, telegraph and telephone taxes — rate — how collected and disbursed. — It shall be the duty of the clerk of each township wherein railroad, telegraph and telephone property is located, on or before the tenth day of August of each year, to certify to the county commission the rate of taxation levied by such township for road purposes, and the county commission shall levy the rate so certified by the township clerk on all railroad, telegraph and telephone property in such township; and said tax shall be charged on the railroad tax book and collected and distributed to the township treasurers in the same way that the city, town and village tax on such railroad, telegraph and telephone property is charged, collected and distributed to city treasurers.

(RSMo 1939 § 8823)

Prior revisions: 1929 § 8163; 1919 § 10925; 1909 § 11772



Section 137.715 Clerks and deputies, appointment, compensation, how paid.

Effective 28 Aug 1980

Title X TAXATION AND REVENUE

137.715. Clerks and deputies, appointment, compensation, how paid. — Each county assessor shall, subject to the approval of the governing body of the county, appoint the additional clerks and deputies that he or she deems necessary for the prompt and proper discharge of the duties of his office. A portion of the salaries of the clerks and deputies hired by each county assessor shall be paid by the state in accordance with sections 137.710 and 137.750, and the remainder of the salaries for such clerks and deputies shall be paid by the county in which they are employed.

(L. 1980 S.B. 679 § 1)

(1985) Held that the county assessor makes the final decision concerning who is employed in his office, rather than requiring the county commission to specifically approve each person hired. State ex rel. Lack v. Melton, 692 S.W.2d 302 (Mo. en banc.)



Section 137.720 Percentage of ad valorem property tax collections to be deducted for deposit in county assessment fund — additional deductions (St. Louis City and all counties).

Effective 28 Aug 2013

Title X TAXATION AND REVENUE

*137.720. Percentage of ad valorem property tax collections to be deducted for deposit in county assessment fund — additional deductions (St. Louis City and all counties). — 1. A percentage of all ad valorem property tax collections allocable to each taxing authority within the county and the county shall be deducted from the collections of taxes each year and shall be deposited into the assessment fund of the county as required pursuant to section 137.750. The percentage shall be one-half of one percent for all counties of the first and second classification and cities not within a county and one percent for counties of the third and fourth classification.

2. Prior to July 1, 2009, for counties of the first classification, counties with a charter form of government, and any city not within a county, an additional one-eighth of one percent of all ad valorem property tax collections shall be deducted from the collections of taxes each year and shall be deposited into the assessment fund of the county as required pursuant to section 137.750, and for counties of the second, third, and fourth classification, an additional one-quarter of one percent of all ad valorem property tax collections shall be deducted from the collections of taxes each year and shall be deposited into the assessment fund of the county as required pursuant to section 137.750, provided that such additional amounts shall not exceed one hundred thousand dollars in any year for any county of the first classification and any county with a charter form of government and fifty thousand dollars in any year for any county of the second, third, or fourth classification.

3. Effective July 1, 2009, for counties of the first classification, counties with a charter form of government, and any city not within a county, an additional one-eighth of one percent of all ad valorem property tax collections shall be deducted from the collections of taxes each year and shall be deposited into the assessment fund of the county as required pursuant to section 137.750, and for counties of the second, third, and fourth classification, an additional one-half of one percent of all ad valorem property tax collections shall be deducted from the collections of taxes each year and shall be deposited into the assessment fund of the county as required pursuant to section 137.750, provided that such additional amounts shall not exceed one hundred twenty-five thousand dollars in any year for any county of the first classification and any county with a charter form of government and seventy-five thousand dollars in any year for any county of the second, third, or fourth classification.

4. The county shall bill any taxing authority collecting its own taxes. The county may also provide additional moneys for the fund. To be eligible for state cost-share funds provided pursuant to section 137.750, every county shall provide from the county general revenue fund an amount equal to an average of the three most recent years of the amount provided from general revenue to the assessment fund; provided, however, that capital expenditures and equipment expenses identified in a memorandum of understanding signed by the county's governing body and the county assessor prior to transfer of county general revenue funds to the assessment fund shall be deducted from a year's contribution before computing the three-year average, except that a lesser amount shall be acceptable if unanimously agreed upon by the county assessor, the county governing body, and the state tax commission. The county shall deposit the county general revenue funds in the assessment fund as agreed to in its original or amended maintenance plan, state reimbursement funds shall be withheld until the amount due is properly deposited in such fund.

5. For all years beginning on or after January 1, 2010, any property tax collections deposited into the county assessment funds provided for in subsection 2 of this section shall be disallowed in any year in which the state tax commission notifies the county that state assessment reimbursement funds have been withheld from the county for three consecutive quarters due to noncompliance by the assessor or county commission with the county's assessment maintenance plan.

(L. 1980 S.B. 679 § 2, A.L. 1981 H.B. 114 & 146, A.L. 1989 H.B. 181 & 633, A.L. 1999 S.B. 219, A.L. 2004 H.B. 795, et al. merged with S.B. 960, A.L. 2005 H.B. 58 merged with S.B. 210, A.L. 2008 S.B. 711, A.L. 2013 H.B. 1035 merged with S.B. 23)

Effective 8-28-13 (S.B. 23); 10-11-13 (H.B. 1035)

*H.B. 1035 effective 10-11-13, see § 21.250. H.B. 1035 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.

(1981) Withholding of a percentage of tax moneys for reimbursement of county reassessment costs does not constitute a state tax on political subdivision in violation of sections 8 and 10(a) of Article X of the Missouri Constitution. State ex rel. Commissioners of the State Tax Commission v. Davis (Mo.), 621 S.W.2d 511.

(1981) Sections 137.720 and 137.750 do not authorize expenditure of school levy moneys for non-school purposes in violation of sections 3(a) and 5 of Article IX of the Missouri Constitution. State ex rel. Commissioners of the State Tax Commission v. Davis (Mo.), 621 S.W.2d 511.



Section 137.721 Percentage of ad valorem property tax collections to be deposited in county assessment fund (certain first class counties).

Effective 28 Aug 2008

Title X TAXATION AND REVENUE

137.721. Percentage of ad valorem property tax collections to be deposited in county assessment fund (certain first class counties). — Notwithstanding the provisions of section 137.720, in all counties which become counties of the first classification after September 1, 1996, one percent of all ad valorem taxes allocable to the county and each taxing authority within the county shall continue to be deducted from taxes collected on the first five hundred million dollars of assessed valuation, and one-half percent collected on the remainder, and deposited in the assessment fund. The one-percent fee shall be assigned among the political subdivisions by the assessor, who shall determine the percentage of total valuation in the county divided into five hundred million dollars. The collector shall retain one percent of that percentage of each political subdivision's property taxes, and one-half percent of the remainder, for the assessment fund.

(L. 2000 S.B. 894, A.L. 2003 S.B. 16, A.L. 2008 S.B. 711)



Section 137.722 Percentage of ad valorem property tax collection to be deposited in county assessment fund (certain second class counties).

Effective 01 Jan 1988, see footnote

Title X TAXATION AND REVENUE

137.722. Percentage of ad valorem property tax collection to be deposited in county assessment fund (certain second class counties). — Notwithstanding the provisions of section 137.721, or any other provision of law in conflict with the provisions of this section, in all counties which become counties of the second class after September 28, 1987, one percent of all ad valorem property taxes allocable to each taxing authority within the county and the county shall continue to be deducted from the collections of taxes each year and shall be deposited into the assessment fund of county as required by section 137.750 as if the county had retained its classification as a county of the third class.

(L. 1987 S.B. 65, et al.)

Effective 1-1-88



Section 137.725 Assessors, clerks, deputies, salaries and expenses to be paid from assessment fund.

Effective 28 Aug 1986

Title X TAXATION AND REVENUE

137.725. Assessors, clerks, deputies, salaries and expenses to be paid from assessment fund. — The salary of the assessor, the clerks, deputies, employees and all costs and expenses of the assessor shall be paid monthly or semimonthly by the county from the assessment fund established under section 137.750.

(L. 1980 S.B. 679 § 3, A.L. 1986 S.B. 476)



Section 137.750 Assessment and equalization maintenance plan, payment of portion of expenses by state, amount, procedure — qualified costs and expenses.

Effective 28 Aug 1999

Title X TAXATION AND REVENUE

137.750. Assessment and equalization maintenance plan, payment of portion of expenses by state, amount, procedure — qualified costs and expenses. — 1. If a county has an assessment maintenance plan approved pursuant to section 137.115, a portion of all the costs and expenses of the assessor of each county and each city not within a county, incurred for the current quarter in performing all duties necessary to assess and maintain equalized assessed valuations of real property, making real and personal property assessments and preparing abstracts of assessment lists, shall be reimbursed by the state. The state shall reimburse up to sixty percent of all the current and past unreported quarterly costs and expenses of the assessor of each county and each city not within a county based on compliance with the state tax commission approved assessment and equalization maintenance plan. The state shall reimburse each eligible county a minimum of three dollars per parcel for up to twenty thousand parcels, but no further reimbursements shall be made until the county has expended at least two-thirds of that amount of money for assessment maintenance from its assessment fund. The annual state reimbursement to any county pursuant to this section in 2000 shall not exceed seven dollars per parcel of real property in the county and each year thereafter such maximum amount may be increased by up to three percent, but the amount reimbursed by the state shall not exceed sixty percent of the actual costs and expenses incurred, except that counties entitled to only the three-dollar per parcel minimum shall receive one-fourth of the state's contribution each quarter.

2. The governing body of each county and city not within a county which seeks or will seek reimbursement under any provision of this section or section 137.720 shall establish a fund to be known as the "Assessment Fund", to be used solely as a depository for funds received by the county or city pursuant to this section and sections 137.037 and 137.720, from the general revenue fund of the county or other sources for the purpose of funding the costs and expenses incurred in implementing an assessment and equalization maintenance plan approved under section 137.115 and for assessing real and personal property.

3. All counties and cities not within a county seeking state funds under this section shall submit a certified copy of their costs and expenses to the commissioner of the office of administration not later than the thirtieth day of the quarter immediately following the quarter for which such state funds are sought. The commissioner of the office of administration shall, in such form as may be prescribed by rule, certify that the county requests for reimbursement are consistent with the assessment and equalization maintenance plan approved by the state tax commission as provided in section 137.115, and shall pay the state's share out of funds appropriated for that purpose quarterly to each eligible county and city to reimburse such county or city for reimbursable costs and expenses incurred in the previous calendar quarter.

4. (1) The following costs and expenses shall not qualify for state reimbursement or reimbursement from tax moneys withheld from political subdivisions:

(a) Premiums for property and casualty insurance and liability insurance;

(b) Depreciation, interest, building and ground maintenance, fuel and utility costs, and other indirect expenses which can be classified as the overhead expenses of the assessor's office;

(c) Purchases of motor vehicles;

(2) Costs and expenses which shall qualify for state reimbursement, but only if identified in the county maintenance plan and subsequently specifically approved by the state tax commission, shall include:

(a) Salaries and benefits of data processing and legal personnel not directly employed by the assessor;

(b) Costs and expenses for computer software, hardware, and maintenance;

(c) Costs and expenses of any additional office space made necessary in order to carry out the county's maintenance plan;

(d) Costs of leased equipment;

(e) Costs of aerial photography.

(L. 1979 S.B. 247, et al. § 2, A.L. 1983 S.B. 63, et al., A.L. 1986 S.B. 476, A.L. 1989 H.B. 181 & 633, A.L. 1999 S.B. 219)

CROSS REFERENCE:

School districts, certain districts, rolling back operational levy relying on incorrect information of general reassessment may readjust levy, 164.013



Section 137.900 Definitions.

Effective 28 Aug 1982

Title X TAXATION AND REVENUE

137.900. Definitions. — As used in sections 137.900 to 137.960:

(1) "Private warehouse" is any enclosed area where personal property is received and stored by a warehouseman who, in the normal course of business, receives and stores his own personal property;

(2) "Public warehouse" is any enclosed area in which personal property is received and stored by a warehouseman who is in the business of receiving and storing such property of others for compensation or profit;

(3) "Warehouseman" is one who is in the business of receiving and storing personal property of others for compensation or profit, or one who, in the normal course of business, receives and stores his own personal property.

(L. 1982 S.B. 476 § 3)



Section 137.910 Personal property in transit through state or consigned in transit to warehouse, exempt from taxes, exceptions.

Effective 28 Aug 1982

Title X TAXATION AND REVENUE

137.910. Personal property in transit through state or consigned in transit to warehouse, exempt from taxes, exceptions. — 1. Personal property in transit through this state is personal property:

(1) Which is moving in interstate commerce through or over the territory of the state of Missouri; or

(2) Which, for the convenience, pleasure, or business of the shipper or owner, was consigned to a public or private warehouse within the state of Missouri from outside the state of Missouri for storage in transit to a final destination outside of the state, whether such destination is known or specified when transportation begins or afterward, including any time after such personal property has reached the in-transit warehouse in the state of Missouri.

2. Such property is deemed to have acquired no situs in this state for any purposes of taxation.

3. Beginning January 1, 1983, and continuing through December 31, 1985, such property shall not be deprived of exemption because while in the warehouse the property is broken in bulk, relabeled or repackaged, or because the property is being held for resale or redelivery outside the state. Beginning January 1, 1986, such property shall not be deprived of exemptions because while in the warehouse the property is assembled, bound, joined, disassembled, divided, cut, broken in bulk, relabeled or repackaged, or because the property is being held for resale or redelivery outside the state; provided that no property shall be entitled to exemption which, while in this state, undergoes any process of manufacture, fabrication, welding, soldering or substantial change of form or chemical composition.

(L. 1982 S.B. 476 § 2)



Section 137.920 Warehouse duty to keep records of in-transit property, in-transit defined.

Effective 28 Aug 1982

Title X TAXATION AND REVENUE

137.920. Warehouse duty to keep records of in-transit property, in-transit defined. — 1. All property claimed to have acquired no situs for any purpose of taxation under the provisions of sections 137.900 to 137.960 shall be designated as being "in-transit" upon the books and records of the warehouse wherein the property is located, and such books and records with reference to any in-transit property shall at all times be open to the inspection of all taxing authorities of the state and of any political subdivisions thereof.

2. The books and records of a public warehouse shall contain a full, true and correct inventory of all in-transit property, together with the date of receipt, date of withdrawal, the point of origin, and the point of ultimate destination if known.

3. A private warehouse, or the owner of property in a public warehouse, shall, if required in order to obtain a determination that any property has not acquired a situs in this state, submit to the appropriate assessing officer documentary proof of the in-transit character of the property.

(L. 1982 S.B. 476 § 4)



Section 137.930 Forms for no-situs, tax exemptions, procedure.

Effective 28 Aug 1982

Title X TAXATION AND REVENUE

137.930. Forms for no-situs, tax exemptions, procedure. — Any person, partnership, association, or corporation making claim to no-situs status on any property under sections 137.900 to 137.960 shall do so in the form and manner prescribed by the state tax commission. All such claims shall be accompanied by a certification of the warehouseman or owner as to the status on its books of the property involved.

(L. 1982 S.B. 476 § 5)



Section 137.940 Reconsignment of in-transit property to final destination in state, assessed and taxed, when.

Effective 28 Aug 1982

Title X TAXATION AND REVENUE

137.940. Reconsignment of in-transit property to final destination in state, assessed and taxed, when. — If any in-transit property is reconsigned to a final destination in the state of Missouri, the owner or his agent shall file a monthly report with the county assessor of the county in which the warehouse is located, in the form and manner prescribed by the state tax commission. All property so reconsigned which was owned or held on the first day of January shall be assessed and taxed.

(L. 1982 S.B. 476 § 6)



Section 137.950 Evasion of taxes — civil action to recover taxes, costs and attorney's fee.

Effective 28 Aug 1982

Title X TAXATION AND REVENUE

137.950. Evasion of taxes — civil action to recover taxes, costs and attorney's fee. — If any owner, shipper or agent thereof shall by misrepresentation, concealment, or violation of the provisions of sections 137.900 to 137.960 evade the assessment or the levy of taxes not defined in section 137.910 to be personal property in transit through this state, he shall be liable in the sum of the taxes evaded which would otherwise have been levied against his property, to be collected in a civil action on behalf of the tax collector of his county. This action shall be commenced and maintained by the prosecuting attorney, and the judgment, when entered, shall include all costs and an attorney's fee for the plaintiff in his official capacity not less than the amount of the taxes so evaded.

(L. 1982 S.B. 476 § 7)



Section 137.960 False statements to assessors — penalty.

Effective 28 Aug 1982

Title X TAXATION AND REVENUE

137.960. False statements to assessors — penalty. — If any person shall willfully deliver any statement to the officer charged with assessment of property for tax purposes in his county containing a false statement of a material fact, whether it be an owner, shipper, his agent, or a storageman or warehouseman of his agent, he shall be guilty of a class C misdemeanor.

(L. 1982 S.B. 476 § 8)



Section 137.975 Annual reports to be filed, form, content.

Effective 13 May 1994, see footnote

Title X TAXATION AND REVENUE

137.975. Annual reports to be filed, form, content. — The form for all reports required under sections 137.975 to 137.985 shall be prescribed and furnished by the commission. Every railroad and street railway company operating in this state shall file annually, on or before the thirty-first day of May, a true and accurate statement of the main line track mileage of such company in operation in each county of this state on the thirty-first day of December of the preceding year, together with the total mileage of each car company for such year. Each private car company shall file annually, on or before the thirty-first day of May, a report showing the total car mileage from railroad and street railway companies, the dates and original cost of acquisitions and other information the commission may require for the purpose of carrying out its duties under sections 137.975 to 137.985.

(L. 1994 H.B. 1161 § 137.022 subsec. 3)

Effective 5-13-94



Section 137.977 Failure to file, penalty — waiver of penalty, when — report deemed filed, when.

Effective 13 May 1994, see footnote

Title X TAXATION AND REVENUE

137.977. Failure to file, penalty — waiver of penalty, when — report deemed filed, when. — If any private car company refuses or fails to make and return the reports required by section 137.975 within the time prescribed and without an extension of time, the commission shall increase by four percent the total assessed valuation of the distributable property of any such company, unless the commission, for good cause shown, waives such penalty. Any such reports, or any payment of taxes required by section 137.022 and sections 137.975 to 137.985, delivered by United States mail to the proper official shall be deemed to be received as of the postmark date stamped on the envelope or other cover in which the report is mailed. In the event any report is sent by registered or certified mail, the date of registration or certification shall be deemed the postmark date. Reports required by section 137.975 may be furnished to the commission by an express or overnight carrier, and such reports shall be deemed to be received as of the date after the reports were sent by way of such express or overnight carrier.

(L. 1994 H.B. 1161 § 137.022 subsec. 4)

Effective 5-13-94



Section 137.979 Commission to assess, adjust and equalize aggregate valuation — operations extending into another state, effect.

Effective 13 May 1994, see footnote

Title X TAXATION AND REVENUE

137.979. Commission to assess, adjust and equalize aggregate valuation — operations extending into another state, effect. — The commission shall assess, adjust and equalize the aggregate valuation of the distributable property of each private car company. When the operations of any private car company extend into another state, the commission shall assess, equalize and adjust only such proportion of the total value of all the distributable property of such company as may be reasonably necessary to generate mileage in this state. The commission may require information in the forms required under sections 137.975 to 137.985 which may be necessary to properly assess and allocate such property.

(L. 1994 H.B. 1161 § 137.022 subsec. 5)

Effective 5-13-94



Section 137.981 Administrative and judicial review procedure authorized for private car companies.

Effective 13 May 1994, see footnote

Title X TAXATION AND REVENUE

137.981. Administrative and judicial review procedure authorized for private car companies. — Administrative review of the original assessments of private car companies shall be provided in the same manner as specified in section 138.420. Any private car company aggrieved by the decision of the commission may, if it has participated in administrative review, seek judicial review as provided in chapter 536.

(L. 1994 H.B. 1161 § 137.022 subsec. 6)

Effective 5-13-94



Section 137.983 Private car companies not subject to ad valorem taxation, when.

Effective 13 May 1994, see footnote

Title X TAXATION AND REVENUE

137.983. Private car companies not subject to ad valorem taxation, when. — The commission may, by rule, establish levels of assessed valuation of private car companies, using total valuation of a company or the valuation apportioned to any county, below which value shall be considered de minimis. The valuation of any private car company whose total valuation is ruled de minimis, and such portion of the valuation of a private car company found to be de minimis under the commission's rules when apportioned to a specific county, shall not be subject to ad valorem taxation.

(L. 1994 H.B. 1161 § 137.022 subsec. 7)

Effective 5-13-94



Section 137.985 Commission to apportion aggregate value to each county levying an ad valorem property tax — apportionment, how computed — school districts valuation to be same, how taxed and distributed.

Effective 13 May 1994, see footnote

Title X TAXATION AND REVENUE

137.985. Commission to apportion aggregate value to each county levying an ad valorem property tax — apportionment, how computed — school districts valuation to be same, how taxed and distributed. — The state tax commission shall apportion the aggregate value of all distributable property of such private car companies, except such valuations as are found to be de minimis, to each county, showing the valuation apportioned for taxation by each political subdivision in the county authorized to levy ad valorem property taxes. Such apportionment shall be determined by the proportion of main line miles of track in each county to the total mileage of main line track in the state of each of the railroad or street railway companies which have transported railroad cars in behalf of such private car company in the prior year. Valuation apportioned for taxation in behalf of school districts shall be the same as that apportioned for each county, and such valuation shall be taxed using an average school tax rate in each county in the manner provided in chapter 151 with the resulting revenues distributed as provided in chapter 151.

(L. 1994 H.B. 1161 § 137.022 subsec. 8)

Effective 5-13-94



Section 137.1000 Title, effective date.

Effective 28 Aug 1999

Title X TAXATION AND REVENUE

137.1000. Title, effective date. — Sections 137.1000 to 137.1030 shall be known and may be cited as the "Private Car Ad Valorem Tax Law" and shall, notwithstanding the provisions of sections 137.975 to 137.985 to the contrary, apply to all taxable years beginning on or after January 1, 2000.

(L. 1999 S.B. 219)



Section 137.1003 Definitions.

Effective 28 Aug 1999

Title X TAXATION AND REVENUE

137.1003. Definitions. — As used in sections 137.1000 to 137.1030, the following terms mean:

(1) "Commission", the state tax commission;

(2) "Director", the director of revenue;

(3) "Distributable property", all property which is used directly in the movement of passengers and freight, including railroad cars, but not property used as a collateral facility nor property held for purposes other than rail transportation;

(4) "Freight line company", any person, association, company or corporation, not being the owner or lessee of a railroad or street railway company, engaged in the business of furnishing or leasing any railroad cars except dining, buffet, chair, parlor, or sleeping cars, which are used in the operation of any railroad or street railway company wholly or partly within the state, or when owning and operating, or operating, any railroad freight, refrigerator or tank car on railway lines in this state for the transportation of his or its goods, wares, merchandise or products.

(L. 1999 S.B. 219)



Section 137.1006 Powers of commission.

Effective 28 Aug 1999

Title X TAXATION AND REVENUE

137.1006. Powers of commission. — The commission shall have the exclusive power of original assessment of the distributable property of freight line companies.

(L. 1999 S.B. 219)



Section 137.1009 Commission to prescribe report forms — penalty for failure to submit reports — mailing requirements — annual mileage reporting, when.

Effective 28 Aug 1999

Title X TAXATION AND REVENUE

137.1009. Commission to prescribe report forms — penalty for failure to submit reports — mailing requirements — annual mileage reporting, when. — 1. The form for all reports required under sections 137.1000 to 137.1030 shall be prescribed and furnished by the commission.

2. If any freight line company refuses or fails to make and return the reports required by sections 137.1000 to 137.1030 within the time prescribed and without an extension of time, the commission shall increase by four percent the total assessed valuation of the distributable property of any such company, unless the commission, for good cause shown, waives such penalty.

3. Any such reports delivered by United States mail to the proper official or officer designated shall be deemed to be received as of the postmark date stamped on the envelope or other cover in which such reports are mailed. In the event any report is sent by registered or certified mail, the date of registration or certification shall be deemed the postmark date. No penalty shall be imposed on any company whose reports are delivered by United States mail, if the postmark date stamped on the envelope or other cover containing such reports falls within the prescribed period or on or before the prescribed date, including any extension granted for making the report.

4. Every railroad or street railway company operating in this state shall file annually, on or before May first of each year, a true and accurate statement of the main line track mileage of such company in operation in each county of this state on December thirty-first of the preceding year, total mileage traveled on their track by railroad cars of the freight line companies and other information the commission may require for the purpose of carrying out its duties under sections 137.1000 to 137.1030. Such reports shall be made in such manner and form as prescribed by the commission.

5. In addition to the reports required by subsection 2 of this section, each freight line company shall file a similar report at the same time and in such manner as said commission shall prescribe showing the total mileage traveled on track from railroad and street railway companies, date and original cost of acquisitions and other information the commission may require for the purpose of carrying out its duties under sections 137.1000 to 137.1030.

6. In case any freight line company shall fail to make such report the commission may accept the report of said railroad or street railway company as correct.

(L. 1999 S.B. 219)



Section 137.1012 Aggregate valuation of distributable freight line company property by the commission — procedure.

Effective 28 Aug 1999

Title X TAXATION AND REVENUE

137.1012. Aggregate valuation of distributable freight line company property by the commission — procedure. — 1. The commission shall assess, adjust and equalize the aggregate valuation of the distributable property of each freight line company. For the purpose of estimating the true value in money of the distributable property of a freight line company, the commission may take into consideration the reports filed under section 137.1009, the reports, statements or returns of the company filed in the office of any board, office or commission of this state, or any county thereof, and such other evidence of any kind bearing thereon. No report, statement or return shall be conclusive upon the commission in estimating the true value in money of the operating property of a freight line company. The commission may set the aggregate valuation of the distributable property of any freight line company upon which no returns have been made, which may otherwise be known to them as they deem just and right.

2. The commission may summons witnesses by process issued to any officer authorized to serve subpoenas and compel them to testify.

3. In originally assessing, adjusting and equalizing any distributable freight line company property for any year or years, the commission may arrive at its findings, conclusion and judgment, upon its knowledge, or such information as may be before it, and shall not be solely governed in its findings, conclusions and judgment by the testimony which may be adduced, but may give to it such weight as the commission may think it is entitled to receive.

4. When the operations of any such company shall extend beyond the limits of this state and into another state, then the commission shall assess, equalize and adjust only such proportion of the total value of all distributable property of such company as may be reasonably allocated to this state. To accomplish this end, the commission may require information in its form reports under section 137.1009 which is necessary to properly assess and allocate such property.

(L. 1999 S.B. 219)



Section 137.1015 Review of original assessment, when — procedures.

Effective 28 Aug 1999

Title X TAXATION AND REVENUE

137.1015. Review of original assessment, when — procedures. — 1. After original assessments, adjustments and equalization by the commission have been completed, each freight line company interested therein shall be promptly notified by the action of the commission and may apply for a review of the original assessment. The commission shall grant and hold such review and fix the date thereof. Such review may be by whatever procedures decided upon by the parties and may include, but not limited to, a formal or informal hearing, the presentation of affidavits and documentary evidence, and the presentation of legal arguments or briefs. All affidavits, documentary evidence and other factual evidence not presented at a formal hearing shall be duly sworn to and verified. In the event the parties cannot agree to the procedures to be followed, a formal hearing shall be held at which the freight line company seeking review shall have the burden of establishing the correct assessment, adjustment and equalization pursuant to section 138.420. A record shall be kept of all matters submitted in review of an original assessment.

2. If, after such review and consideration of the facts, the commission is of the opinion that the original decision or any part thereof should be changed, the commission may change or modify the same.

3. Any freight line company aggrieved by the decision of the commission may, if it has participated in a review under this section, seek review as provided in chapter 536.

(L. 1999 S.B. 219)



Section 137.1018 Statewide average rate of property taxes levied, ascertained by the commission — report submitted — taxes collected, how determined — tax credit authorized — sunset provision.

Effective 28 Aug 2013

Title X TAXATION AND REVENUE

137.1018. Statewide average rate of property taxes levied, ascertained by the commission — report submitted — taxes collected, how determined — tax credit authorized — sunset provision. — 1. The commission shall ascertain the statewide average rate of property taxes levied the preceding year, based upon the total assessed valuation of the railroad and street railway companies and the total property taxes levied upon the railroad and street railway companies. It shall determine total property taxes levied from reports prescribed by the commission from the railroad and street railway companies. Total taxes levied shall not include revenues from the surtax on subclass three real property.

2. The commission shall report its determination of average property tax rate for the preceding year, together with the taxable distributable assessed valuation of each freight line company for the current year to the director no later than October first of each year.

3. Taxes on property of such freight line companies shall be collected at the state level by the director on behalf of the counties and other local public taxing entities and shall be distributed in accordance with sections 137.1021 and 137.1024. The director shall tax such property based upon the distributable assessed valuation attributable to Missouri of each freight line company, using the average tax rate for the preceding year of the railroad and street railway companies certified by the commission. Such tax shall be due and payable on or before December thirty-first of the year levied and, if it becomes delinquent, shall be subject to a penalty equal to that specified in section 140.100.

4. (1) As used in this subsection, the following terms mean:

(a) "Eligible expenses", expenses incurred in this state to manufacture, maintain, or improve a freight line company's qualified rolling stock;

(b) "Qualified rolling stock", any freight, stock, refrigerator, or other railcars subject to the tax levied under this section.

(2) For all taxable years beginning on or after January 1, 2009, a freight line company shall, subject to appropriation, be allowed a credit against the tax levied under this section for the applicable tax year. The tax credit amount shall be equal to the amount of eligible expenses incurred during the calendar year immediately preceding the tax year for which the credit under this section is claimed. The amount of the tax credit issued shall not exceed the freight line company's liability for the tax levied under this section for the tax year for which the credit is claimed.

(3) A freight line company may apply for the credit by submitting to the commission an application in the form prescribed by the state tax commission.

(4) Subject to appropriation, the state shall reimburse, on an annual basis, any political subdivision of this state for any decrease in revenue due to the provisions of this subsection.

5. Pursuant to section 23.253 of the Missouri sunset act:

(1) The program authorized under this section shall expire on August 28, 2020; and

(2) This section shall terminate on September 1, 2021.

(L. 1999 S.B. 219, A.L. 2008 S.B. 711, A.L. 2013 S.B. 23)

Expires 8-28-20

Termination date 9-01-21



Section 137.1021 Deposit of taxes collected into county private car tax trust fund — apportionment to counties.

Effective 28 Aug 1999

Title X TAXATION AND REVENUE

137.1021. Deposit of taxes collected into county private car tax trust fund — apportionment to counties. — 1. The taxes collected by the director under the provisions of sections 137.1000 to 137.1030, less one percent for the cost of collection which shall be deposited in the state's general revenue fund, shall be deposited in a special trust fund to be known as the "County Private Car Tax Trust Fund", which is hereby created. The fund shall be apportioned to the several counties in the state, based upon the ratio of the total main line track mileage of the railroad and street railway companies within each county to the aggregate total of the state. Prior to distribution of the car tax trust fund to the counties, six-tenths of one percent of the fund shall be transferred to the blind pension fund. The remaining money in this fund shall not be deemed to be state funds and shall not be commingled with any funds of the state.

2. The county upon receipt of the taxes under the provisions of sections 137.1000 to 137.1030 from the director shall apportion seventy percent of the revenues collected to the school districts within each county using the same basis of distribution as used in distributing receipts from the average school tax rate for that year, and the remaining thirty percent to the county general revenue fund.

(L. 1999 S.B. 219)



Section 137.1024 Director to notify attorney general of failure to pay taxes due.

Effective 28 Aug 1999

Title X TAXATION AND REVENUE

137.1024. Director to notify attorney general of failure to pay taxes due. — Whenever any freight line company fails to pay to the director the tax due within the time prescribed in section 137.1018, it shall be the duty of the director, as soon as practical thereafter, to make a statement in writing to the attorney general naming the freight line companies that have not paid such tax.

(L. 1999 S.B. 219)



Section 137.1027 Attorney general to institute a suit, when — property subject to seizure, when.

Effective 28 Aug 1999

Title X TAXATION AND REVENUE

137.1027. Attorney general to institute a suit, when — property subject to seizure, when. — 1. Upon receipt of the statement from the director of revenue as provided in section 137.1024, it shall be the duty of the attorney general to institute a suit or suits in any court of this state or of the United States having jurisdiction, in the name of the state, and at the relation and to the use of the director for the collection of said taxes, penalties and interest as the case may be.

2. The property of such freight line companies shall be subject to seizure under execution by the property officer in any county in this state, to satisfy a judgment rendered for such taxes, penalties and interest.

(L. 1999 S.B. 219)



Section 137.1030 Contingent procedures for freight line company taxes, effective when.

Effective 28 Aug 1999

Title X TAXATION AND REVENUE

137.1030. Contingent procedures for freight line company taxes, effective when. — In the event a final judgment of a court of competent jurisdiction shall find that all or portions of this act* is not enforceable, then without further action by the general assembly, the procedure for the assessing, adjusting and equalizing the distributable property of the freight line companies shall be the same procedure as provided in sections 137.975 to 137.985.

(L. 1999 S.B. 219)

*"This act" (S.B. 219, 1999) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 137.1040 Tax imposed for upkeep and maintenance of cemeteries (Counties not adopting an alternative form of government).

Effective 28 Aug 2010

Title X TAXATION AND REVENUE

137.1040. Tax imposed for upkeep and maintenance of cemeteries (Counties not adopting an alternative form of government). — 1. In addition to other levies authorized by law, the county commission in counties not adopting an alternative form of government and the proper administrative body in counties adopting an alternative form of government, or the governing body of any city, town, or village, in their discretion may levy an additional tax, not to exceed one quarter of one cent on each one hundred dollars assessed valuation, on all taxable real property located within such city, town, village, or county, all of such tax to be collected and allocated to the city, town, village, or county treasury, where it shall be known and designated as the "Cemetery Maintenance Trust Fund" to be used for the upkeep and maintenance of cemeteries located within such city, town, village, or county.

2. To the extent necessary to comply with Article X, Section 22(a) of the Missouri Constitution, for any city, town, village, or county with a tax levy at or above the limitations provided under Article X, Section 11(b), no ordinance adopted under this section shall become effective unless the county commission or proper administrative body of the county, or governing body of the city, town, or village submits to the voters of the city, town, village, or county at a state general, primary, or special election a proposal to authorize the imposition of a tax under this section. The tax authorized under this section shall be levied and collected in the same manner as other real property taxes are levied and collected within the city, town, village, or county. Such tax shall be in addition to all other taxes imposed on real property, and shall be stated separately from all other charges and taxes. Such tax shall not become effective unless the county commission or proper administrative body of the county or governing body of the city, town, or village, by order or ordinance, submits to the voters of the county a proposal to authorize the city, town, village, or county to impose a tax under this section on any day available for such city, town, village, or county to hold elections or at a special election called for that purpose.

3. The ballot of submission for the tax authorized in this section shall be in substantially the following form:

­

­

­­

­

4. The tax imposed under this section shall be known as the "Cemetery Maintenance Tax". Each city, town, village, or county imposing a tax under this section shall establish separate trust funds to be known as the "Cemetery Maintenance Trust Fund". The city, town, village, or county treasurer shall deposit the revenue derived from the tax imposed under this section for cemetery purposes in the city, town, village, or county cemetery maintenance trust fund. The proceeds of such tax shall be appropriated by the county commission or appropriate administrative body, or the governing body of the city, town, or village exclusively for the maintenance, upkeep, and preservation of cemeteries located within the jurisdiction of such commission or body.

5. All applicable provisions in this chapter relating to property tax shall apply to the collection of any tax imposed under this section.

(L. 2010 H.B. 1442)






Chapter 138 Equalization and Review of Tax Assessments

Chapter Cross References



Section 138.010 Membership of county board of equalization — annual meetings.

Effective 28 Aug 2008

Title X TAXATION AND REVENUE

138.010. Membership of county board of equalization — annual meetings. — 1. Except as otherwise provided by law, in every county in this state there shall be a county board of equalization consisting of the commissioners of the county commission, the county assessor as a nonvoting member, the county surveyor, and the county clerk who shall be secretary of the board without a vote. The county commissioners shall also appoint two additional members to the board who shall be citizens of the county, but not officers of the county and, for such additional members appointed after August 28, 2007, not related to any member of the county board of equalization within the third degree of consanguinity, who shall have some level of experience as determined by the county commission as a real estate broker, real estate appraiser, home builder, property developer, lending officer, or investor in real estate before such member's appointment to the board. The assessor or a member of the assessor's staff shall be present at all board of equalization hearings, and shall have the right to present evidence pertaining to any assessment matter before the board.

2. Except as provided in subsection 3 of this section, this board shall meet at the office of the county clerk on the third Monday of July of each year.

3. Upon a finding by the board that it is necessary in order to fairly hear all cases arising from a general reassessment, the board may begin meeting after July first in any applicable year to timely consider any appeal or complaint resulting from an evaluation made during a general reassessment of all taxable real property and possessory interests in the county.

(RSMo 1939 § 11001, A.L. 1945 p. 1011, A.L. 1945 p. 1775, A.L. 1957 p. 789, A.L. 1965 p. 258, A.L. 1981 H.B. 114 & 146, A.L. 1983 S.B. 63, et al., A.L. 2002 H.B. 1580, A.L. 2007 H.B. 616, A.L. 2008 S.B. 711)

Prior revisions: 1929 § 9811; 1919 § 12820; 1909 § 11402

CROSS REFERENCE:

County auditor in second class counties a member of board of equalization, 55.161



Section 138.011 Board of equalization members, restriction on being certain local officials or school board members (charter counties).

Effective 28 Aug 2004

Title X TAXATION AND REVENUE

138.011. Board of equalization members, restriction on being certain local officials or school board members (charter counties). — No member of any board of equalization in any county with a charter form of government shall be an official of any city, town, or village in the county, a member of any school board in the county, or an employee of any school district within the county. Each member shall have some level of experience as determined by the governing authority of the county as a real estate broker, real estate appraiser, home builder, property developer, lending officer, or investor in real estate before their appointment to the board.

(L. 2004 H.B. 795, et al.)



Section 138.015 Representation of constitutional charter cities under 300,000 on board — compensation.

Effective 28 Aug 1986

Title X TAXATION AND REVENUE

138.015. Representation of constitutional charter cities under 300,000 on board — compensation. — For the purpose of giving cities organized under the provisions of Article VI, Section 19, of the Constitution having less than three hundred thousand inhabitants representation on the county board of equalization when the board is sitting for the purpose of equalizing the assessment of property in such cities the cities shall have the same number of representatives thereon as such city was entitled to prior to the adoption of such constitutional charter. The representatives of the cities shall be appointed by the council, one of whom may be the director of finance. The city council may prescribe the compensation the city members of the board of equalization shall receive from the city treasury.

(L. 1955 p. 845 § 1, A.L. 1986 H.B. 1155)



Section 138.020 Members of board not to receive additional compensation, exception — compensation of county surveyor.

Effective 28 Aug 2002

Title X TAXATION AND REVENUE

138.020. Members of board not to receive additional compensation, exception — compensation of county surveyor. — The commissioners of the county commission, the county assessor, the county clerk, and those sitting as members as may otherwise be provided, who are now or may hereafter be compensated by salary shall not be entitled to additional compensation for the performance of their duties as members of the county board of equalization. The county surveyor shall be present and sit as a member of the county board of equalization and shall receive as compensation a fee as agreed upon by the county commission. Citizens who are not officers of the county, but who sit as members of the county board of equalization, may receive compensation if agreed upon by the county commission.

(RSMo 1939 § 11008, A.L. 1943 p. 1010, A.L. 1945 p. 1775, A.L. 1965 p. 258, A.L. 1986 S.B. 707, A.L. 1987 H.B. 384 Revision, A.L. 2002 H.B. 1580)

Prior revisions: 1929 § 9818; 1919 § 12827; 1909 § 11409



Section 138.030 Oath of members — powers and duties.

Effective 28 Aug 1959

Title X TAXATION AND REVENUE

138.030. Oath of members — powers and duties. — 1. The members of the county board of equalization shall each take an oath, to be administered by the clerk, to fairly and impartially equalize the valuation of all real estate and tangible personal property taxable by the county.

2. The board shall hear complaints and equalize the valuation and assessments upon all real and tangible personal property taxable by the county so that all the property shall be entered on the tax book at its true value. The board shall not reduce the valuation of the real or tangible personal property below the value thereof as fixed by the state tax commission.

(RSMo 1939 § 11002, A.L. 1945 p. 1775, A.L. 1959 H.B. 107)

Prior revisions: 1929 § 9812; 1919 § 12821; 1909 § 11403

(1958) Where county board increased assessment of specific property and tax commission reviewed same on appeal, fact that total of specific increases may have exceeded the valuation set by the tax commission, did not render the specific assessment invalid. May Dept. Stores Co. v. State Tax Comm. (Mo.), 308 S.W.2d 748.



Section 138.040 Power to send for persons and papers — quorum.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

138.040. Power to send for persons and papers — quorum. — 1. The county board of equalization shall have power to compel the attendance of witnesses and the production of necessary papers and records in relation to any appeal before them, and it shall be the duty of the sheriff of the county to execute such process as may be issued to this end.

2. A majority of said board shall constitute a quorum, and a majority of the members present shall determine all matters of appeal or revision.

(RSMo 1939 § 11005, A.L. 1945 p. 1775)

Prior revisions: 1929 § 9815; 1919 § 12824; 1909 § 11406



Section 138.050 Rules to be observed.

Effective 28 Aug 2008

Title X TAXATION AND REVENUE

138.050. Rules to be observed. — The following rules shall be observed by county boards of equalization:

(1) They shall raise the valuation of all tracts or parcels of land and all tangible personal property as in their opinion have been returned below their real value; but, after the board has raised the valuation of such property, it shall give notice of the fact, specifying the property and the amount raised, to the persons owning or controlling the same, by personal notice, or through the mail if address is known, or if address is unknown, by notice in one issue of any newspaper published within the county at least once a week, and that said board shall meet on the third Monday in July, to hear reasons, if any be given, why such increase should not be made; the board shall meet on the third Monday in July in each year to hear any person relating to any such increase in valuation. In any county with a charter form of government or any city not within a county, the board shall complete all business by the fourth Saturday in August. Any county of the first, second, third, or fourth classification shall complete all business by July thirty-first;

(2) They shall reduce the valuation of such tracts or parcels of land or any tangible personal property which, in their opinion, has been returned above its true value as compared with the average valuation of all the real and tangible personal property of the county.

(RSMo 1939 § 11003, A.L. 1945 p. 1775, A.L. 2008 S.B. 711)

Prior revisions: 1929 § 9813; 1919 § 12822; 1909 § 11404



Section 138.060 Appeals from assessor's valuation, no presumption that valuation is correct, burden of proof in certain counties — erroneous assessments — hearing, limitation on assessor's testimony of evaluation.

Effective 01 Jul 2002, see footnote

Title X TAXATION AND REVENUE

138.060. Appeals from assessor's valuation, no presumption that valuation is correct, burden of proof in certain counties — erroneous assessments — hearing, limitation on assessor's testimony of evaluation. — 1. The county board of equalization shall, in a summary way, determine all appeals from the valuation of property made by the assessor, and shall correct and adjust the assessment accordingly. There shall be no presumption that the assessor's valuation is correct. In any county with a charter form of government with a population greater than two hundred eighty thousand inhabitants but less than two hundred eighty-five thousand inhabitants, and in any county with a charter form of government with greater than one million inhabitants, and in any city not within a county, the assessor shall have the burden to prove that the assessor's valuation does not exceed the true market value of the subject property. In such county or city, in the event a physical inspection of the subject property is required by subsection 10 of section 137.115, the assessor shall have the burden to establish the manner in which the physical inspection was performed and shall have the burden to prove that the physical inspection was performed in accordance with section 137.115. In such county or city, in the event the assessor fails to provide sufficient evidence to establish that the physical inspection was performed in accordance with section 137.115, the property owner shall prevail on the appeal as a matter of law. At any hearing before the state tax commission or a court of competent jurisdiction of an appeal of assessment from a first class charter county or a city not within a county, the assessor shall not advocate nor present evidence advocating a valuation higher than that value finally determined by the assessor or the value determined by the board of equalization, whichever is higher, for that assessment period.

2. The county clerk shall keep an accurate record of the proceedings and orders of the board, and the assessor shall correct all erroneous assessments, and the clerk shall adjust the tax book according to the orders of such board and the orders of the state tax commission, except that in adding or deducting such percent to each tract or parcel of real estate as required by such board or state tax commission, he shall add or deduct in each case any fractional sum of less than fifty cents, so that the value of any separate tract shall contain no fractions of a dollar.

(RSMo 1939 § 11004, A.L. 1945 p. 1775, A.L. 1992 S.B. 630, A.L. 1993 H.B. 541, A.L. 2002 H.B. 1150, et al.)

Prior revisions: 1929 § 9814; 1919 § 12823; 1909 § 11405

Effective 07-01-02; 01-01-03 (see 137.115, subsec. 15); 10-01-04 (see 137.115, subsec. 15)

CROSS REFERENCES:

Appeal to board, right of, 137.275

Notice of real property valuation increase to be given, review, 137.180

(1959) Where members of county board were aware that taxpayer was protesting the assessment of his property, his attorney appeared before the board on the matter and the assessment was discussed and voted upon at board meeting, court concluded that appeal to county board was perfected even though no record thereof was made by clerk and that subsequent appeal was within jurisdiction of State Tax Commission. Drey v. State Tax Comm. (Mo.), 323 S.W.2d 719.



Section 138.070 Assessment of property omitted from assessor's books — notice — hearings.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

138.070. Assessment of property omitted from assessor's books — notice — hearings. — 1. The county board of equalization, in regular session, shall have authority to assess and equalize the value of any property that may have been omitted from the assessor's books then under examination by said board, and in case the board shall add any property to the assessor's books, it shall cause notice in writing to be served upon the owner of such property, stating the kind and class of property and the value fixed thereon by said board, and naming the time and place, not less than five days thereafter, when and where such owner may appear before the board and show cause why said assessment should not be made.

2. At the time fixed, said board shall again meet and give opportunity to the taxpayer to be heard in regard to his assessment, and may change or alter the same upon being shown by the owner that the assessment was erroneous or improperly made; otherwise, the property and the valuation, as fixed by the board, shall be extended upon the assessor's books, as in case of other property.

3. The notice shall be signed by the clerk of the county commission, and shall be served by mail and it shall be the duty of the prosecuting attorney, or county counselor, if any, when called upon by the board of equalization, to represent the county in any such proceedings.

4. In case of the assessment of real estate belonging to nonresidents a notice containing the action of the board of equalization shall be mailed to the owner, administrator or executor to the last known address.

5. This notice shall state the kind and class of property and the value fixed thereon by said board, and naming the time and place, not less than five days thereafter when and where such owner, administrator, or executor may appear before the board and show cause why such assessment should not be made; provided, that in any case where the residence of the owner, administrator or executor is unknown, publication shall be made of the additional assessment in one issue of a newspaper of general circulation which is published at least once a week within the county.

(RSMo 1939 § 11006, A.L. 1945 p. 1775)

Prior revisions: 1929 § 9816; 1919 § 12825; 1909 § 11407



Section 138.080 Adjustment of tax books.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

138.080. Adjustment of tax books. — In case the report of equalization from the state tax commission be not received before or during the session of the county board of equalization, then it shall be the duty of the county clerk to adjust the tax books according to such report when received.

(RSMo 1939 § 11007, A.L. 1945 p. 1775)

Prior revisions: 1929 § 9817; 1919 § 12826; 1909 § 11408



Section 138.085 County board of equalization, certain first and second class counties.

Effective 11 Jul 1985, see footnote

Title X TAXATION AND REVENUE

138.085. County board of equalization, certain first and second class counties. — 1. In all first class counties not having a charter form of government and in each second class county which contains a portion of a city having a population of at least three hundred thousand and which adjoins a first class county which does not have a charter form of government, there may be a board of equalization consisting of three taxpaying property-owning citizen, residents of such county for five years next before their appointment, who shall be appointed by the county commission for three-year terms with one member being appointed annually on the second Monday in January of each year; after the county commission makes the first appointments on the full three-member board on the second Monday in January, 1981. The initial appointments shall be for one-, two- and three-year terms, respectively.

2. Each member shall take an oath similar to that required by law of members of other county boards of equalization.

3. Compensation shall be fixed by order of the county commission.

4. Vacancies or absences on the board of equalization caused by death, incapacity to perform duties, failure to attend three consecutive meetings, or resignation shall be filled forthwith by appointment by the county commission.

(L. 1980 S.B. 802, A.L. 1985 S.B. 152)

Effective 7-11-85



Section 138.090 Meetings of board (first class counties).

Effective 28 Aug 2008

Title X TAXATION AND REVENUE

138.090. Meetings of board (first class counties). — 1. Except as provided in subsection 2 of this section, the county board of equalization in first class counties shall meet on the first Monday in July of each year.

2. Upon a finding by the board that it is necessary in order to fairly hear all cases arising from a general reassessment, the board may begin meeting after July first in any applicable year to timely consider any appeal or complaint resulting from an evaluation made during a general reassessment of all taxable real property and possessory interests in the county. There shall be no presumption that the assessor's valuation is correct.

(L. 1945 p. 1930 § 14, A. 1949 S.B. 1023, A.L. 1983 S.B. 63, et al., A.L. 1992 S.B. 630, A.L. 2008 S.B. 711)



Section 138.100 Rules — hearings (first classification counties).

Effective 28 Aug 2008

Title X TAXATION AND REVENUE

138.100. Rules — hearings (first classification counties). — 1. The following rules shall be observed by such county boards of equalization:

(1) They shall raise the valuation of all tracts or parcels of land and all tangible personal property as in their opinion have been returned below their real value; but, after the board has raised the valuation of such property, notice shall be given that said valuation of such property has been increased and a hearing shall be granted; such notice shall be in writing and shall be directed to the owner of the property or the person controlling the same, at his last address as shown by the records in the assessor's office, and shall describe the property and the value thereof as increased; such notice may be by personal service or by mail and if the address of such person or persons is unknown, notice may be given by publication in two newspapers published within the county; such notice shall be served, mailed or published at least five days prior to the date on which said hearing shall be held at which objections, if any, may be made against said increased assessment;

(2) They shall reduce the valuation of such tracts or parcels of land or of any tangible personal property which, in their opinion, has been returned above its true value as compared with the average valuation of all the real and tangible personal property of the county.

2. Such hearings shall end on the thirty-first day of July of each year, except in any city not within a county or any county with a charter form of government, in which such hearings shall end by the fourth Saturday in August; provided, that the estimated true value of personal property as shown on any itemized personal property return shall not be conclusive on the assessor or prevent the assessor from increasing such valuation. Provided further that said board of equalization may meet thereafter at least once a month for the purpose of hearing allegations of erroneous assessments, double assessments and clerical errors, and upon satisfactory proof thereof shall correct such errors and certify the same to the county clerk and county collector.

3. The board of equalization in all counties with a charter form of government shall provide the taxpayer with written findings of fact and a written basis for the board's decision regarding any parcel of real property which is the subject of a hearing before any board of equalization.

4. The provisions of subsection 3 of this section shall only apply in any county with a charter form of government with more than one million inhabitants.

(L. 1945 p. 1930 § 15, A.L. 1951 p. 872, A.L. 2002 H.B. 1150, et al. § 138.100 and § 2, A.L. 2005 H.B. 58, A.L. 2008 S.B. 711)



Section 138.110 Complaints to be filed with state tax commission, when (first class counties).

Effective 28 Aug 2008

Title X TAXATION AND REVENUE

138.110. Complaints to be filed with state tax commission, when (first class counties). — Complaints as to rulings of the county board of equalization in such counties shall be filed according to law with the state tax commission not later than September thirtieth of the year in which such ruling was made.

(L. 1945 p. 1930 § 17, A.L. 2008 S.B. 711)

(1984) A county assessor does not have standing to appeal a ruling of a local county board of equalization to the Tax Commission. O'Flaherty v. State Tax Commission (Mo. banc), 680 S.W.2d 153.



Section 138.120 Merchants' and manufacturers' books submitted, when — notice, hearing (first class counties).

Effective 28 Aug 2008

Title X TAXATION AND REVENUE

138.120. Merchants' and manufacturers' books submitted, when — notice, hearing (first class counties). — 1. The merchants' book and manufacturers' book prepared as prescribed by law shall be returned by the assessor to the county board of equalization on the first day of July of each year, which said board is hereby required to meet at the office of the clerk of the county commission on the first Monday in July of each year for the purpose of equalizing the valuation of merchants' and manufacturers' statements, and to that end shall have the same powers and shall proceed in the same manner as provided by law, for the equalization of real and other tangible personal property, so far as is consistent with the provisions of this chapter.

2. After the board shall have raised the valuation of any statement, it shall give notice of the fact to the person, corporation or firm whose statement shall have been raised in amount, by not less than five days' notice through the mail, prior to the day of hearing, specifying the amount of such raise and advising the taxpayer that he may offer objections to such increase as made.

3. The last meeting of said board shall be held not later than the thirty-first day of July of each year, except in any city not within a county or any county with a charter form of government, in which such last meeting shall be held not later than the fourth Saturday in August.

(L. 1945 p. 1930 § 13, A.L. 2008 S.B. 711)

(1975) Held that date set for last meeting of board of equalization is directory, not mandatory, and that meeting held after that date was not without jurisdiction. St. Louis County v. State Tax Commission (Mo.), 529 S.W.2d 384.



Section 138.130 Extension of taxes — delivery of books (first class counties).

Effective 28 Aug 1959

Title X TAXATION AND REVENUE

138.130. Extension of taxes — delivery of books (first class counties). — After the county board of equalization has completed the equalization of the merchants' and manufacturers' statements, the clerk of the county commission shall extend on the books all proper taxes at the same rate as assessed for the time on real estate, and he shall, on or before the fifteenth day of October thereafter, make out and deliver to the collector a copy of such books, properly certified, and take the receipt of the collector therefor, which receipt shall specify the aggregate amount of each kind of taxes due thereon, and the clerk shall charge the collector with the amount of the taxes.

(L. 1945 p. 1930 § 13, A.L. 1959 H.B. 107)



Section 138.135 Assessor not to be member of board of equalization — assessment to remain same, when — majority of board not in attendance, effect (St. Louis County).

Effective 28 Aug 2007

Title X TAXATION AND REVENUE

138.135. Assessor not to be member of board of equalization — assessment to remain same, when — majority of board not in attendance, effect (St. Louis County). — 1. Notwithstanding any other provision of law to the contrary, the county assessor of any county of the first classification with a population of at least nine hundred thousand inhabitants shall not be a member of the county board of equalization.

2. In any county of the first classification with a population of at least nine hundred thousand inhabitants, when there is an order of the board of equalization or the state tax commission, including a settlement order, relating to the assessment of property, the assessment shall remain the same for the subsequent even-numbered year unless there has been new construction or property improvements between January first of the odd-numbered year and January first of the following even-numbered year.

3. In any county of the first classification with a population of at least nine hundred thousand inhabitants, when a hearing is conducted by the board of equalization pursuant to this chapter, if the property owner requests to be heard by a majority of the board of equalization, and a majority of the board of equalization is not in attendance for any reason, the position of the property owner shall prevail without further action.

(L. 1992 S.B. 630 § 1, A.L. 2007 H.B. 616)



Section 138.140 Board of equalization — members — oath — compensation — vacancies, how filled.

Effective 28 Aug 1971

Title X TAXATION AND REVENUE

138.140. Board of equalization — members — oath — compensation — vacancies, how filled. — 1. In all constitutional charter cities not situated within any county there shall be a board of equalization consisting of the assessor, who shall be its president, and four taxpaying, property-owning citizens resident in the city for five years next before their appointment, who shall be appointed annually by the mayor on or before the second Monday in May of each year.

2. Each member shall take an oath similar to that required by law of members of county boards of equalization.

3. Their compensation shall be fixed by ordinance.

4. Vacancies or absences on the board of equalization caused by death, incapacity to perform duties, failure to attend three consecutive meetings, or resignation shall be filled forthwith by appointment by the mayor.

(L. 1945 p. 1859 § 9, A. 1949 S.B. 1023, A.L. 1971 H.B. 443 & 585)



Section 138.150 Powers and duties — notice of increase.

Effective 28 Aug 1959

Title X TAXATION AND REVENUE

138.150. Powers and duties — notice of increase. — 1. The board shall hear complaints and appeals, and adjust, correct, and equalize the valuations and assessments of any real or tangible personal property taxable by the city and assess and equalize the value of any real or tangible personal property taxable by the city omitted from the assessment plat books or records then under examination by them, and adjust and correct the assessment plat books or records accordingly. If the board proposes to increase any assessment or to assess any omitted property, it shall give notice of the fact to the person owning or controlling the property affected, his agent or representative, by personal notice, by mail, or if the address of the person, agent or representative is unknown, then by publication in one issue of at least two daily newspapers published within the city.

2. The notice as to omitted property shall state the kind and class of property and the value fixed thereon by the board and shall name the time and place, not less than five days thereafter, when and where the person may appear before the board and show cause, if any, why the assessment should not be made.

3. A like notice shall be given if the board proposes to increase any assessment, and in addition thereto shall state the amount of the increase.

4. For cause shown, if any, that the assessment was erroneously or improperly made, the board may change, alter or cancel the assessment.

(L. 1945 p. 1859 § 10, A.L. 1959 H.B. 107)

(1958) County board of equalization's authority is limited to equalizing valuations of property within its jurisdiction and the tax commission's jurisdiction on appeal is purely derivative. The tax commission's original jurisdiction to equalize valuations as between counties does not give it authority to attempt to equalize assessments of specific property as between one county and property in another on an appeal from a county board of equalization. Foster Bros. Mfg. Co. v. State Tax Comm. of Mo. (Mo.), 319 S.W.2d 590.



Section 138.170 Length and period of meetings — subpoena witnesses — hearings.

Effective 28 Aug 2008

Title X TAXATION AND REVENUE

138.170. Length and period of meetings — subpoena witnesses — hearings. — 1. Except as provided in subsection 4 of this section, the board shall meet on the first Monday in July, annually, and may continue to meet as needed until the fourth Saturday in August.

2. The board may subpoena witnesses and order the production of books and papers, and any member may administer oaths, in relation to any matter within its jurisdiction.

3. The board shall hear and determine all appeals summarily, and keep a record of its proceedings, which shall remain in the assessment division.

4. Upon a finding by the board that it is necessary in order to fairly hear all cases arising from a general reassessment, the board may begin meeting after July first in any applicable year to timely consider any appeal or complaint resulting from an evaluation made during a general reassessment of all taxable real property and possessory interests in the city.

(L. 1945 p. 1859 § 12, A.L. 1971 H.B. 443 & 585, A.L. 1983 S.B. 63, et al., A.L. 2008 S.B. 711)



Section 138.180 Appeal to board of equalization, how taken.

Effective 28 Aug 2008

Title X TAXATION AND REVENUE

138.180. Appeal to board of equalization, how taken. — Any person may appeal in writing to the board of equalization from the assessment of his property, which appeal shall specify the matter of which he complains and which shall be filed at the office of the assessor of the city on or before the second Monday in July of each year, and any person so appealing shall have the right of appeal from decisions of the local board to the state tax commission as provided by law. There shall be no presumption that the assessor's valuation is correct.

(L. 1945 p. 1859 § 13, A.L. 1971 H.B. 443 & 585, A.L. 1992 S.B. 630, A.L. 2008 S.B. 711)



Section 138.190 Creation of state tax commission — term of office.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

138.190. Creation of state tax commission — term of office. — There is hereby created within the state department of revenue a commission to be known and designated as the "State Tax Commission". The director of revenue shall have no supervision, authority or control over such actions or decisions of the state tax commission as relates to its duties prescribed by law. The state tax commission shall be composed of three members, chosen from the two major political parties, who shall be appointed by the governor, with the advice and consent of the senate, one of whom shall be designated chairman, and to hold office for staggered terms of six years; provided, however, that of members first appointed, one member shall be appointed for a term of two years, one member for a term of four years, and one member for a term of six years. Each commissioner shall hold office until his successor shall qualify.

(RSMo 1939 §§ 11009, 11013, 11017, A.L. 1945 p. 1805 § 2)

Prior revisions: 1929 §§ 9819, 9823, 9828; 1919 §§ 12828, 12832, 12837

(1958) Order of the state tax commission equalizing tax assessments as between counties did not affect individual rights and is not subject to review under Sec. 536.100. May Department Stores v. State Tax Comm. (Mo.), 308 S.W.2d 748.



Section 138.200 Qualifications of members — interim appointments — members to devote full time to duties — private employment prohibited.

Effective 28 Aug 1959

Title X TAXATION AND REVENUE

138.200. Qualifications of members — interim appointments — members to devote full time to duties — private employment prohibited. — 1. Each commissioner shall be a qualified voter and taxpayer and resident of the state for at least five years next preceding his appointment. At all times the state tax commission shall be so constituted that not more than two members shall be of the same political party.

2. In the event of a vacancy occurring while the general assembly is not in session, the governor may appoint a temporary member of the commission to serve until such time as a permanent appointment can be made with the advice and consent of the senate.

3. Each commissioner shall devote his full time and efforts to the discharge of his duties and shall not accept any private employment of any kind or nature while serving on the commission nor hold any other office under the laws of this state, or any city, or county, or city and county, in this state, nor any office under the government of the United States.

4. No commissioner or employee of the commission shall hold any position of profit, engage in any occupation or business interfering with, or inconsistent with, his duties as commissioner or employee. No person is eligible to appointment or shall hold the office of commissioner, or be appointed by the commission, or hold any office or position under the commission, who holds any official office or position or who is a stockholder or who is in any wise pecuniarily interested in any common carrier, public utility, or any other corporation whose original assessment is made by the commission, as provided by this chapter. The words "original assessment" as used herein shall not be held or construed to include the assessment of corporation franchise tax.

(RSMo 1939 §§ 11013, 11017, A.L. 1945 p. 1805 § 2, L. 1955 p. 833 § 3, A.L. 1959 H.B. 107)

Prior revisions: 1929 §§ 9823, 9828; 1919 §§ 12832, 12837



Section 138.210 Oath of office.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

138.210. Oath of office. — Before entering upon the duties of his office, each commissioner shall take and subscribe to the following oath:

­

­

(RSMo 1939 § 11014, A.L. 1945 p. 1805 § 4)

Prior revisions: 1929 § 9825; 1919 § 12834



Section 138.220 Bond — amount.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

138.220. Bond — amount. — Before entering upon the discharge of his official duty, each member of the commission shall execute a bond payable to the state of Missouri in the penal sum of ten thousand dollars, to be approved by the governor, for the faithful discharge of official duties, and his official oath, duly subscribed to, shall be endorsed upon their official bond, which bond and oath, when so executed, shall be filed in the office of the secretary of state.

(RSMo 1939 § 11015, A.L. 1945 p. 1805 § 5)

Prior revisions: 1929 § 9826; 1919 § 12835



Section 138.230 Compensation and expenses.

Effective 28 Aug 1984

Title X TAXATION AND REVENUE

138.230. Compensation and expenses. — Each commissioner shall annually receive thirty-eight thousand five hundred dollars plus any salary adjustment provided pursuant to section 105.005 as compensation for his services, and reasonable traveling and other expenses actually paid and necessary to the performance of the duties of his office.

(RSMo 1939 § 11020, A.L. 1945 p. 1805 § 3, L. 1951 p. 838 § 138.415, L. 1955 p. 833 § 2, A.L. 1959 H.B. 107, A.L. 1977 H.B. 77 merged with H.B. 841, A.L. 1984 S.B. 528)

Prior revisions: 1929 § 9831; 1919 § 12840

Revisor's note: Salary adjustment index is printed, as required by § 105.005, in Appendix E.



Section 138.235 Commission to conduct seminars — investigate leasing companies — compensation for extra duties.

Effective 28 Aug 1984

Title X TAXATION AND REVENUE

138.235. Commission to conduct seminars — investigate leasing companies — compensation for extra duties. — 1. The commission shall conduct seminars for its area supervisors and field representatives, both in its office in Jefferson City and in various parts of the state, in order to ascertain the best methods for the area supervisors and field representatives to use in their work.

2. The commission shall investigate companies which have tangible personal property for lease or companies which lease tangible personal property, to cause said property to be properly taxed within this state.

3. For the additional duties imposed upon the members of the tax commission under the provisions of this section, each member of the commission shall annually receive four thousand dollars plus any salary adjustment provided pursuant to section 105.005.

(L. 1967 p. 223 § 1, A.L. 1980 H.B. 1266, A.L. 1984 S.B. 528)

Revisor's note: Salary adjustment index is printed, as required by § 105.005, in Appendix E.



Section 138.240 Quorums — hearings — decisions.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

138.240. Quorums — hearings — decisions. — 1. The commissioners appointed under sections 138.190 to 138.490 shall, within ten days after their appointment, meet at their offices in Jefferson City and enter upon the duties of their office.

2. A majority of such commission shall, at all times, constitute a quorum to transact business, and any vacancy shall not impair the right of the remaining commissioners to exercise all the powers of the commission so long as a majority remains.

3. Any investigation, inquiry or hearing which this commission is authorized to hold or undertake may be held or undertaken by or before any one member of the commission.

4. All investigations, inquiries, hearings and decisions of a commissioner, and every order made by a commissioner, when approved and confirmed by a quorum of the commission, if so shown on its record of proceedings, shall be deemed to be the order of the commission.

(RSMo 1939 § 11016, A.L. 1945 p. 1805 § 12)

Prior revisions: 1929 § 9827; 1919 § 12836

(1961) Where one member of the tax commission conducted a hearing on an appeal from the county board of equalization and the transcript of the evidence therein was not available for eleven days after the decision was rendered the commission could not possibly have complied with the provisions of section 536.080 and consequently its decision was invalid. T.J. Moss Tie Co. v. State Tax Comm. of Missouri (Mo.), 345 S.W.2d 191.



Section 138.250 Location of office.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

138.250. Location of office. — The state tax commission and the members thereof shall be furnished with appropriate quarters in Jefferson City, together with suitable equipment, furniture and supplies.

(RSMo 1939 § 11019, A.L. 1945 p. 1805 § 6)

Prior revisions: 1929 § 9830; 1919 § 12839



Section 138.260 Secretary, appointment, duties — compensation, how set.

Effective 28 Aug 1973

Title X TAXATION AND REVENUE

138.260. Secretary, appointment, duties — compensation, how set. — 1. The commission shall appoint an administrative secretary who shall serve at the pleasure of the commission. The administrative secretary shall keep full and true records of all proceedings of the commission and copies of all rules, regulations, decisions and orders made by the commission and he shall be responsible for the safe custody and preservation of such records and documents. He shall be responsible for the preparation and printing of the annual report as required by section 138.440. Under the direction of the commission the administrative secretary shall superintend the clerical business of the commission, handle correspondence, supervise general office procedures and perform such other duties as the commission prescribes.

2. The administrative secretary shall receive a salary in an amount to be fixed by the commission within the limits of the appropriation made therefor.

(RSMo 1939 § 11021, A.L. 1945 p. 1805 § 3, A.L. 1951 p. 838, A.L. 1957 p. 787, A.L. 1967 p. 223, A.L. 1973 H.B. 307)

Prior revisions: 1929 § 9848; 1919 § 12841



Section 138.280 Employment of clerical help.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

138.280. Employment of clerical help. — The commission may employ such clerical and other assistance as may be necessary within the appropriations made therefor by the general assembly.

(RSMo 1939 § 11021, A.L. 1945 p. 1805 § 7)

Prior revisions: 1929 § 9848; 1919 § 12841



Section 138.290 Agents, appointed, when — compensation, how provided.

Effective 28 Aug 1980

Title X TAXATION AND REVENUE

138.290. Agents, appointed, when — compensation, how provided. — 1. For the purpose of making any investigation, or the performance of other duties with regard to any matters relating to taxation, the commission may appoint by an order in writing an agent, or agents, whose duties shall be prescribed in the order.

2. Agents may be paid a salary, fee or commission in the discretion of the state tax commission; if a salary, the amount paid shall be fixed by the commission within the limits of the appropriations made therefor; if a fee or commission, the amount paid shall be in accordance with the value of the service rendered, and must be agreed upon and approved by the state tax commission before the agent renders service under his appointment.

3. Such claim shall be certified by the state tax commission and paid as provided by law for other claims against the state.

4. Any expenditure authorized or incurred for payment of services rendered by any agent in excess of amount appropriated for the purpose is hereby made chargeable to the state tax commission and the commission with their bondsmen shall be held liable for any such excess.

(RSMo 1939 § 11023, A.L. 1945 p. 1805 § 9, A.L. 1951 p. 838, A.L. 1957 p. 790, A.L. 1973 H.B. 307, A.L. 1980 H.B. 1266)

Prior revisions: 1929 § 9850; 1919 § 12843



Section 138.300 Powers of agents.

Effective 28 Aug 1959

Title X TAXATION AND REVENUE

138.300. Powers of agents. — In the discharge of his duties an agent has all the powers of an inquisitional nature granted in sections 138.190 to 138.490 to the commission and all powers lawful throughout the state given by law to a notary public relative to depositions.

(RSMo 1939 § 11024, A.L. 1945 p. 1805 § 10, A.L. 1959 H.B. 107)

Prior revisions: 1929 § 9851; 1919 § 12844



Section 138.310 Agent to conduct investigations — advisory recommendations.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

138.310. Agent to conduct investigations — advisory recommendations. — 1. The commission may conduct a number of investigations contemporaneously through different agents, and may delegate to an agent the taking of all testimony bearing upon any investigation or hearing.

2. The decision of the commission shall be based upon its examination of all testimony and records.

3. The recommendations made by such agent shall be advisory only, and shall not preclude the taking of further testimony if the commission orders further investigation.

(RSMo 1939 § 11025, A.L. 1945 p. 1805 § 11)

Prior revisions: 1929 § 9852; 1919 § 12845



Section 138.320 Forms and instructions.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

138.320. Forms and instructions. — It shall be the duty of the state tax commission to make out and forward to each county clerk, from time to time, for the use of such clerks and other officers, suitable forms and instructions for carrying this chapter into effect; and all such instructions shall be strictly complied with by the officers in the performance of their respective duties, as required by this chapter. The state tax commission shall give its opinion and advice on all questions of doubt as to the true intent and meaning of the provisions of this chapter.

(RSMo 1939 § 11237, A.L. 1945 p. 1823)

Prior revisions: 1929 § 10006; 1919 § 12996; 1909 § 11548

CROSS REFERENCES:

State tax commission to design and supply forms for first class counties, 137.335

State tax commission to provide forms and instructions to county clerks in township organization counties, 137.480



Section 138.330 Seal for commission — attestation of records — evidence — custodian of seal.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

138.330. Seal for commission — attestation of records — evidence — custodian of seal. — 1. The commission shall have an official seal with the words "State Tax Commission" arranged in a circle outside the seal of the state.

2. All process or certificates issued or given by the commission shall be attested by said seal.

3. Copies of the record of the commission certified by the secretary and attested with the seal of the commission shall be received in evidence with a like effect as copies of other public records.

4. The secretary of the commission shall be the custodian of the seal and records and be authorized to affix the seal in all proper cases.

(RSMo 1939 § 11018, A.L. 1945 p. 1805 § 13)

Prior revisions: 1929 § 9829; 1919 § 12838



Section 138.340 Commission cannot fix rate of levy.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

138.340. Commission cannot fix rate of levy. — 1. The commission shall have no power to fix the rate of levy for the state or any political or municipal subdivision thereof, nor shall the commission have any power or authority to supervise the fixing of any tax levied or to be levied.

2. County commissions, city councils, school boards, and all other bodies legally authorized to make levies, shall be and remain free to make the rate of levy for their respective local political subdivisions or municipalities at any figure not prohibited by the constitution or laws of the state.

(RSMo 1939 § 11031, A.L. 1945 p. 1805 § 18)

Prior revisions: 1929 § 9858; 1919 § 12851



Section 138.350 Public meetings — access to records — certification of documents.

Effective 28 Aug 1949

Title X TAXATION AND REVENUE

138.350. Public meetings — access to records — certification of documents. — 1. All regular sessions of the commission shall be held at the office of the commission in Jefferson City. The commission may from time to time at its discretion hold meetings for the accommodation of the public at other places in the state and may incur obligations in respect to necessary rental of space and equipment therefor.

2. The commission, members and agents thereof, or any duly authorized representative, shall have access to all books, papers, documents, statements and accounts on file, or of record, in any of the departments of state, subject to all reasonable rules and regulations of the respective departments relative to the care of public records, and to all books, papers, documents, statements, and accounts on file, or of record, in counties, townships, districts and municipalities.

3. Every public officer, without a charge or fee of any kind, shall furnish the commission, upon proper application, a certified copy of any document, or part thereof, on file in his office, and no public officer shall be entitled to receive from the commission, or its duly authorized agents, any fee for entering, filing, docketing or recording any document required or authorized by law to be filed in his office.

(RSMo 1939 § 11026, A.L. 1945 p. 1805 § 14, A. 1949 S.B. 1023)

Prior revisions: 1929 § 9853; 1919 § 12846



Section 138.360 Issuance of subpoenas — fees — costs.

Effective 28 Aug 1949

Title X TAXATION AND REVENUE

138.360. Issuance of subpoenas — fees — costs. — 1. The commission may subpoena witnesses. All subpoenas shall be signed and issued by a commissioner or by the secretary of the commission, and shall extend to all parts of the state, and may be served by any person authorized to serve process of courts of record or by any person of full age designated for that purpose by the commission or by a commissioner.

2. The person executing any such process shall receive the fees now prescribed by law for similar services in civil cases in the circuit courts in this state, and shall be paid in the same manner as provided herein for the payment of the fees of the witnesses.

3. Each witness who shall appear before the commission or a commissioner by its or his order, shall receive for his attendance the fees and mileage now provided for witnesses in civil cases in the circuit courts of this state, which shall be audited and paid by the state in the same manner as other expenses of the commission are audited and paid, upon the presentation of proper vouchers sworn to by such witnesses and approved by the commission.

4. Whenever a subpoena is issued at the instance of a complainant, respondent, or other party to any proceeding before the commission, the cost of service thereof and the fee of the witness shall be borne by the party at whose instance the witness is summoned.

5. Any witness subpoenaed except one whose fees and mileage may be paid from the funds of the commission, may, at the time of service, demand the fee to which he is entitled for travel to and from the place at which he is required to appear, and one day's attendance. If such witness demands such fees at the time of service, and they are not at that time paid or tendered, he shall not be required to attend before the commission or commissioner, as directed in the subpoena. No witness furnished with free transportation shall receive mileage for the distance he may have traveled on such free transportation.

(RSMo 1939 § 11026, A.L. 1945 p. 1805 § 14, A. 1949 S.B. 1023)

Prior revisions: 1929 § 9853; 1919 § 12846



Section 138.370 Examination of witnesses and books.

Effective 28 Aug 1949

Title X TAXATION AND REVENUE

138.370. Examination of witnesses and books. — 1. The commission shall have power to examine witnesses under oath. Any member of the commission is hereby empowered to administer oaths.

2. The commission, or any member, or authorized representative thereof, shall have the right to examine books, papers or accounts of any corporation, firm or individual owning property liable for assessment for taxation, general or specific, under the laws of this state.

(RSMo 1939 § 11026, A.L. 1945 p. 1805 § 14, A. 1949 S.B. 1023)

Prior revisions: 1929 § 9853; 1919 § 12846



Section 138.380 Duties and powers of commission.

Effective 28 Aug 2008

Title X TAXATION AND REVENUE

138.380. Duties and powers of commission. — It shall be the duty of the state tax commission, and the commissioners shall have authority, to perform all duties enumerated in this section and such other duties as may be provided by law:

(1) To raise or lower the assessed valuation of any real or tangible personal property, including the power to raise or lower the assessed valuation of the real or tangible personal property of any individual, copartnership, company, association or corporation; provided, that before any such assessment is so raised, notice of the intention of the commission to raise such assessed valuation and of the time and place at which a hearing thereon will be held, shall be given to such individual, copartnership, company, association or corporation as provided in sections 138.460 and 138.470;

(2) To require from any officer in this state, on forms prescribed by the commission, such annual or other reports as shall enable said commission to ascertain the assessed and equalized value of all real and tangible property listed for taxation, the amount of taxes assessed, collected and returned, and such other matter as the commission may require, to the end that it may have complete information concerning the entire subject of revenue and taxation and all matters and things incidental thereto;

(3) To cause to be placed upon the assessment rolls at any time during the year omitted property which may be discovered to have, for any reason, escaped assessment and taxation, and to correct any errors that may be found on the assessment rolls and to cause the proper entry to be made thereon;

(4) To investigate the tax laws of other states and countries, to formulate and submit to the legislature such recommendations as the commission may deem expedient to prevent evasions of the assessment and taxing laws, whether the tax is specific or general, to secure just, equal and uniform taxes, and improve the system of assessment and taxation in this state;

(5) To prescribe the form of all blanks and books that are used in the assessment and collection of the general property tax, except as otherwise provided by law; and

(6) To develop, or enter into contracts with entities for the development of, computer software programs sufficient to produce the projected tax liability notices required under subsections 2 and 3 of section 137.180, subsection 2 of section 137.355, and subsection 2 of section 137.490. Upon receiving a request, before December 31, 2009, filed by a collector of any county or any city not within the county, the commission shall provide the collector with such computer software programs.

(RSMo 1939 § 11027, A.L. 1945 p. 1805 § 15, A.L. 1947 V. I p. 548, A.L. 2008 S.B. 711)

Prior revisions: 1929 § 9854; 1919 § 12847

CROSS REFERENCE:

Reimbursement of political subdivisions for loss of tax on household goods, how computed--duties of director of revenue and state tax commission, 21.505

(1974) Where state tax commission reduced assessed valuation of individual taxpayer, such decision was not subject to attack on ground that by using its recommended formula the commission had improperly applied intercounty equalization principles. City of St. Louis v. State Tax Commission (Mo.), 505 S.W.2d 75.



Section 138.390 To classify and equalize property.

Effective 28 Aug 2008

Title X TAXATION AND REVENUE

138.390. To classify and equalize property. — 1. The state tax commission shall equalize the valuation of real and tangible personal property among the several counties in the state in the following manner: with the abstracts of all the taxable property in the several counties of the state and the abstracts of the sales of real estate in such counties as returned by the respective county clerks and the assessor of the city of St. Louis, the commission shall classify all real estate situate in cities, towns, and villages, as town lots, and all other real estate as farming lands, and shall classify all tangible personal property as follows: banking corporations, railroad corporations, street railroad corporations, all other corporations, horses, mares and geldings, mules, asses and jennets, neat cattle, sheep, swine, goats, domesticated small animals and all other livestock, poultry, power machinery, farm implements, other tangible personal property.

2. The state tax commission shall equalize the valuation of each class or subclass of property thereof among the respective counties of the state in the following manner:

(1) It shall add to the valuation of each class, subclass, or portion thereof of the property, real or tangible personal, of each county which it believes to be valued below its real value in money such amount or percent as will increase the same in each case to its true value;

(2) It shall deduct from the valuation of each class, subclass, or portion thereof of the property, real or tangible personal, of each county which it believes to be valued above its real value in money such amount or percent as will reduce the same in each case to its true value.

(RSMo 1939 § 11027, A.L. 1945 p. 1805 § 15, A.L. 1947 V. I p. 548, A.L. 2008 S.B. 711)

Prior revisions: 1929 § 9854; 1919 § 12847

CROSS REFERENCE:

Commission to equalize assessments and hear appeals required, Const. Art. X § 14

(1958) County board of equalization's authority is limited to equalizing valuations of property within its jurisdiction and the tax commission's jurisdiction on appeal is purely derivative. The tax commission's original jurisdiction to equalize valuations as between counties does not give it authority to attempt to equalize assessments of specific property as between one county and property in another on an appeal from a county board of equalization. Foster Bros. Mfg. Co. v. State Tax Comm. of Mo. (Mo.), 319 S.W.2d 590.

(1962) When a taxpayer pursues his administrative remedy and directly appeals a tax commission order, neither a circuit court nor an appellate court has the power to fix the valuation and thus assess specific property. The courts may only determine whether the tax commission could reasonably have made the finding. Peck's Products Company v. Bannister (Mo.), 362 S.W.2d 596.



Section 138.400 Certification of valuation changes — adjustments.

Effective 28 Aug 2008

Title X TAXATION AND REVENUE

138.400. Certification of valuation changes — adjustments. — 1. The secretary of the state tax commission shall certify to each county clerk and to the assessor in the city of St. Louis the aggregate values of property in the several counties within fourteen days of the receipt of the abstracts from the county clerk.

2. It shall be the duty of the state tax commission to require of clerks of the several county commissions of this state and of the assessor in St. Louis City to keep up the aggregate valuation of real and tangible personal property in their respective counties as fixed by the state tax commission, and to return such aggregate values to the state tax commission upon the adjournment of the board of equalization. The clerks may amend the aggregate values returned to the state tax commission at any time on or before December thirty-first of the year of assessment.

3. In any case where the final valuation fixed by a county board of equalization, as reported to the state tax commission, differs materially from the valuation fixed by the commission, such county board of equalization may be called into session by order of the state tax commission at any time between the date when such county board of equalization adjourns sine die and the first day of November of the same year.

(RSMo 1939 § 11027, A.L. 1945 p. 1805 § 15, A.L. 1947 V. I p. 548, A.L. 2008 S.B. 711)

Prior revisions: 1929 § 9854; 1919 12847



Section 138.410 General supervision — attorney general and prosecuting attorney to assist in enforcement.

Effective 28 Aug 1951

Title X TAXATION AND REVENUE

138.410. General supervision — attorney general and prosecuting attorney to assist in enforcement. — 1. The commission shall exercise general supervision over all the assessing officers of this state, over county boards of equalization and appeal in the performance of their duties under this chapter and all other laws concerning the general property tax and shall institute proper proceedings to enforce the penalties and liabilities provided by law for public officers, officers of corporations and individuals failing to comply with the provisions of this chapter, and of all laws relating to the general property tax.

2. In the execution of these powers the said commission shall call upon the attorney general or any prosecuting or circuit attorney in the state, to assist this commission in the enforcement of laws with the supervision of which this commission is charged, and when so called upon it shall be the duty of the attorney general, and the prosecuting or circuit attorneys in their respective counties, to assist in the commencement and prosecutions of actions and proceedings for penalties, forfeitures, removals and punishments for violation of the laws in respect to the assessment and taxation of property, and to represent the commission in any litigation which it may wish to institute or in which it may become involved in the discharge of its duties.

(RSMo 1939 § 11027, A.L. 1945 p. 1805 § 15, A.L. 1947 V. I p. 548, A.L. 1951 p. 838)

Prior revisions: 1929 § 9854; 1919 § 12847



Section 138.415 Official visits to counties.

Effective 28 Aug 1951

Title X TAXATION AND REVENUE

138.415. Official visits to counties. — At least one member of the commission or some duly authorized representative shall visit officially the several counties of this state at least once each year and inquire into the methods of assessment and taxation and ascertain whether assessing and revenue officers are faithfully discharging their duties as required by law and are diligent in enforcing the laws relating to the general property tax.

(L. 1951 p. 838)



Section 138.420 Power of original assessment — notification — modification of decision.

Effective 20 Jun 1986, see footnote

Title X TAXATION AND REVENUE

138.420. Power of original assessment — notification — modification of decision. — 1. The state tax commission shall have the exclusive power of original assessment of the distributable property of railroads, railroad cars, rolling stock, street railroads, bridges, telegraph, telephone, electric power and light companies, electric transmission lines, pipeline companies, express companies, and other similar public utility corporations, companies and firms, and of the aircraft of airlines companies in a manner not inconsistent with chapter 155.

2. After original assessments of the state tax commission have been completed, each corporation, person or public utility interested therein shall be promptly notified of the action of the state tax commission and shall have the right to apply for a rehearing. The state tax commission shall grant and hold such rehearing and fix the date thereof.

3. If, after such rehearing and a consideration of the facts, the state tax commission shall be of the opinion that the original decision or any part thereof should be changed, the state tax commission may change or modify the same and such assessed valuations as are finally determined shall be certified to the clerks of the several county commissions and to the assessor in St. Louis City at the same time that valuations of real and tangible personal property are returned.

4. The state tax commission shall also have all power of original assessment of real and tangible personal property in the possession of any assessing officer on January first.

(RSMo 1939 § 11027, A.L. 1945 p. 1805 § 15, A.L. 1947 V. I p. 548, A.L. 1986 H.B. 1022, et al.)

Prior revisions: 1929 § 9854; 1919 § 12847

Effective 6-20-86



Section 138.430 Right to appeal, procedure, notice to collector, when — investigation — costs and attorney's fees awarded, when.

Effective 28 Aug 2008

Title X TAXATION AND REVENUE

138.430. Right to appeal, procedure, notice to collector, when — investigation — costs and attorney's fees awarded, when. — 1. Every owner of real property or tangible personal property shall have the right to appeal from the local boards of equalization to the state tax commission under rules prescribed by the state tax commission, within the time prescribed in this chapter or thirty days following the final action of the local board of equalization, whichever date later occurs, concerning all questions and disputes involving the assessment against such property, the correct valuation to be placed on such property, the method or formula used in determining the valuation of such property, or the assignment of a discriminatory assessment to such property. The commission shall investigate all such appeals and shall correct any assessment or valuation which is shown to be unlawful, unfair, improper, arbitrary or capricious. Any person aggrieved by the decision of the commission may seek review as provided in chapter 536.

2. In order to investigate such appeals, the commission may inquire of the owner of the property or of any other party to the appeal regarding any matter or issue relevant to the valuation, subclassification or assessment of the property. The commission may make its decision regarding the assessment or valuation of the property based solely upon its inquiry and any evidence presented by the parties to the commission, or based solely upon evidence presented by the parties to the commission.

3. Every owner of real property or tangible personal property shall have the right to appeal to the circuit court of the county in which the collector maintains his office from the decision of the local board of equalization not later than thirty days after the final decision of the board of equalization concerning all questions and disputes involving the exclusion or exemption of such property from assessment or from the tax rolls pursuant to the Constitution of the United States or the constitution or laws of this state, or of the taxable situs of such property. The appeal shall be as a trial de novo in the manner prescribed for nonjury civil proceedings. Upon the timely filing of the appeal, the clerk of the circuit court shall send to the county collector to whom the taxes on the property involved would be due a notice that an appeal seeking exemption has been filed, which notice shall contain the name of the taxpayer, the case number assigned by the court, and the parcel or locator number of the property being appealed. The notice to the collector shall state that the taxes in dispute are to be impounded in accordance with subsection 2 of section 139.031.

4. Upon the timely filing of an appeal to the state tax commission as provided in this section, or the transfer of an appeal to the commission in accordance with subsection 5 of this section, the commission shall send to the county collector to whom the taxes on the property involved would be due a notice that an appeal has been filed or transferred as the case may be, which notice shall contain the name of the taxpayer filing the appeal, the appeal number assigned by the commission, the parcel or locator number of the property being appealed, the assessed value by the board of equalization and the assessed value proposed by the taxpayer, if such values have been provided to the commission when the appeal is filed. The notice to the collector shall state that the taxes in dispute are to be impounded in accordance with subsection 2 of section 139.031. Notice to the collector of an appeal filed in an odd-numbered year shall also serve as notice to the collector to impound taxes for the following even-numbered year if no decision has been rendered in the appeal. The state tax commission shall notify the collector once a decision has been rendered in an appeal.

5. If the circuit court, after review of the appeal, finds that the appeal is not a proper subject for the appeal to the circuit court as provided in subsection 3 of this section, it shall transfer the appeal to the state tax commission for consideration.

6. If an assessor classifies real property under a classification that is contrary to or in conflict with a determination by the state tax commission or a court of competent jurisdiction of said property, the taxpayer shall be awarded costs of appeal and reasonable attorney's fees on a challenge of the assessor's determination.

(RSMo 1939 § 11027, A.L. 1945 p. 1805 § 15, A.L. 1947 V.I p. 548, A.L. 1978 S.B. 661, A.L. 1983 S.B. 63, et al., A.L. 1989 H.B. 181 & 633, A.L. 1999 S.B. 219, A.L. 2008 S.B. 711)

Prior revisions: 1929 § 9854; 1919 § 12847



Section 138.431 Hearing officers of tax commission to hear appeals, when, procedure — appeal of hearing officer's decision, how.

Effective 11 Oct 2013, see footnote

Title X TAXATION AND REVENUE

*138.431. Hearing officers of tax commission to hear appeals, when, procedure — appeal of hearing officer's decision, how. — 1. To hear and decide appeals pursuant to section 138.430, the commission shall appoint one or more hearing officers. The hearing officers shall be subject to supervision by the commission. No person shall participate on behalf of the commission in any case in which such person is an interested party.

2. The commission may assign such appeals as it deems fit to a hearing officer for disposition.

(1) The assignment shall be deemed made when any scheduling order is first issued by the commission, however, if no scheduling order has been issued, then a hearing officer shall be assigned no later than sixty days after the appeal is filed by the taxpayer.

(2) A change of hearing officer, or a reservation of the appeal for disposition as described in subsection 3 of this section, shall be ordered by the commission in any appeal upon the timely filing of a written application by a party to disqualify the hearing officer assigned. The application shall be filed within thirty days from the assignment of any appeal to a hearing officer and need not allege or prove any cause for such change and need not be verified. No more than one change of hearing officer shall be allowed for each party in any appeal.

3. The commission may, in its discretion, reserve such appeals as it deems fit to be heard and decided by the full commission, a quorum thereof, or any commissioner, subject to the provisions of section 138.240, and, in such case, the decision shall be final, subject to judicial review in the manner provided in subsection 4 of section 138.470.

4. The manner in which appeals shall be presented and the conduct of hearings shall be made in accordance with rules prescribed by the commission for determining the rights of the parties; provided that, the commission, with the consent of all the parties, may refer an appeal to mediation. The commission shall promulgate regulations for mediation pursuant to this section. No regulation or portion of a regulation promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of chapter 536. There shall be no presumption that the assessor's valuation is correct. A full and complete record shall be kept of all proceedings. All testimony at any hearing shall be recorded but need not be transcribed unless the matter is further appealed.

5. Unless an appeal is voluntarily dismissed, a hearing officer, after affording the parties reasonable opportunity for fair hearing, shall issue a decision and order affirming, modifying, or reversing the determination of the board of equalization, and correcting any assessment which is unlawful, unfair, improper, arbitrary, or capricious. The commission may, prior to the decision being rendered, transfer to another hearing officer the proceedings on an appeal determination before a hearing officer. The complainant, respondent-assessor, or other party shall be duly notified of a hearing officer's decision and order, together with findings of fact and conclusions of law. Appeals from decisions of hearing officers shall be made pursuant to section 138.432.

6. All decisions issued pursuant to this section or section 138.432 by the commission or any of its duly assigned hearing officers shall be issued no later than sixty days after the hearing on the matter to be decided is held or the date on which the last party involved in such matter files his or her brief, whichever event later occurs.

(L. 1983 S.B. 63, et al., A.L. 1986 S.B. 520, A.L. 1992 S.B. 630, A.L. 1999 S.B. 219, A.L. 2010 H.B. 1316 merged with H.B. 1392 merged with H.B. 1442, A.L. 2013 H.B. 1035)

*Effective 10-11-13, see § 21.250. H.B. 1035 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 138.432 Decisions and orders of hearing officers, appeal of, procedure — when deemed final.

Effective 28 Aug 1983

Title X TAXATION AND REVENUE

138.432. Decisions and orders of hearing officers, appeal of, procedure — when deemed final. — A complainant, respondent-assessor, or other party subject to a decision and order of a hearing officer, may file with the commission, within thirty days following the date of notification or mailing of such decision and order, an application to have such decision and order reviewed by the commission. Such application shall contain specific detailed grounds upon which it is claimed the decision is erroneous. The commission may summarily allow or deny an application for review. If an application is allowed, the commission may affirm, modify, reverse, or set aside the decision and order of the hearing officer on the basis of the evidence previously submitted in such case, may take additional evidence, or may remand the matter to the hearing officer with directions. Any additional hearing shall be conducted in accordance with the requirements of subsection 3 of section 138.431. The commission shall promptly notify the parties of its decision and order, together with its findings of fact and conclusions of law. The decision of the commission shall be subject to judicial review in the manner provided by subsection 4 of section 138.470. If an application for review is denied, the decision and order of the hearing officer shall be deemed to be the final decision of the commission for the purpose of judicial review and shall be subject to the judicial review within the time and in the manner provided for with respect to decisions of the commission pursuant to subsection 4 of section 138.470; except that, the time limitations shall run from the date of notice or mailing of the order of the commission denying the application for review.

(L. 1983 S.B. 63, et al.)

(2002) Thirty-day period begins to run on date of mailing of order and not on date of order's receipt. Daly v. Warner-Jenkinson Mfg. Co., 92 S.W.3d 319 (Mo.App.E.D.).



Section 138.433 Pleadings, when deemed filed.

Effective 28 Aug 1983

Title X TAXATION AND REVENUE

138.433. Pleadings, when deemed filed. — In determining whether pleadings are filed within the time allowed by law, such pleadings may be transmitted to the state tax commission by registered mail. Pleadings so filed shall be deemed filed with the commission as of the date deposited with the United States Postal Service as shown by the record of such mailing.

(L. 1983 S.B. 63, et al.)



Section 138.434 Attorney fees and other costs awarded taxpayers on appeal in charter counties, St. Louis City, certain railroad and subclass three property, when.

Effective 28 Aug 1994

Title X TAXATION AND REVENUE

138.434. Attorney fees and other costs awarded taxpayers on appeal in charter counties, St. Louis City, certain railroad and subclass three property, when. — Any first class charter county or a city not within a county may require by ordinance or charter the reimbursement to a taxpayer for the amount of just and reasonable appraisal costs, attorney fees and court costs resulting from an evidentiary hearing before the state tax commission or a court of competent jurisdiction if such appeal results in a final decision reducing the appraised value of residential property by at least fifteen percent or the appraised value of utility, industrial railroad and other subclass three property by at least twenty-five percent from the appraised value determined by the board of equalization for that tax year. The commission or court awarding such fees and costs shall consider the reasonableness of the fees and costs within the context of the particular case. Such fees and costs shall not exceed one thousand dollars for a residential property appeal. Such fees and costs for utility, industrial railroad or other subclass three property appeals shall not exceed the lesser of four thousand dollars or twenty-five percent of the tax savings resulting from the appeal. The provisions of this section shall only apply to the first contested year when cases are tried on a consolidated basis.

(L. 1993 H.B. 541, A.L. 1994 H.B. 1115 merged with S.B. 662 & 459)



Section 138.435 Office of state ombudsman for property assessment and taxation established — administration, duties, authority.

Effective 28 Aug 2008

Title X TAXATION AND REVENUE

138.435. Office of state ombudsman for property assessment and taxation established — administration, duties, authority. — 1. There is hereby established within the state tax commission the "Office of State Ombudsman for Property Assessment and Taxation" for the purpose of helping to assure the fairness, accountability, and transparency of the property tax process.

2. The office shall be administered by the state ombudsman, who shall devote his or her entire time to the duties of the position.

3. The office shall establish and implement procedures for receiving, processing, responding to, and resolving complaints made by or on behalf of taxpayers relating to assessments, valuation of property, tax levies of political subdivisions, and appeals before the assessor, board of equalization, or the state tax commission.

4. The ombudsman or representatives of the office shall have the authority to:

(1) Investigate any complaints or inquiries that come to the attention of the office. The ombudsman shall have access to review taxpayer records, if given permission by the taxpayer or the taxpayer's legal guardian. Taxpayers shall have the right to request, deny, or terminate any assistance that the ombudsman may provide;

(2) Make the necessary inquiries and review of such information and records as the ombudsman or representative of the office deems necessary to accomplish the objective of verifying these complaints.

5. The office shall acknowledge complaints, report its findings, make recommendations, gather and disseminate information and other material, and publicize its existence.

6. The ombudsman may recommend to the relevant state or local governmental agency or political subdivision changes in the rules and regulations adopted or proposed by such governmental agency or political subdivision which do or may adversely affect the rights or privileges of taxpayers. The office shall analyze and monitor the development and implementation of federal, state and local laws, regulations, and policies with respect to property assessment and taxation, and shall recommend to the state tax commission changes in such laws, regulations, and policies deemed by the office to be appropriate.

7. The office shall promote community contact and involvement with taxpayers through the use of volunteers and volunteer programs to encourage citizen involvement in the property tax process.

8. The office shall prepare and distribute to each county written notices which set forth the address, telephone number, and email address of the office, a brief explanation of the function of the office, the procedure to follow in filing a complaint, and other pertinent information.

9. The county shall ensure that such written notice is available upon request of any taxpayer.

10. The office shall inform taxpayers or their legal guardians of their rights and entitlements by means of the distribution of educational materials and group meetings.

(L. 2008 S.B. 711)



Section 138.440 Annual report — content — compensation for extra duties.

Effective 28 Aug 1984

Title X TAXATION AND REVENUE

138.440. Annual report — content — compensation for extra duties. — 1. A report of the proceedings and decisions of the state tax commission shall be printed annually.

2. The report shall contain a complete account of the work of the state tax commission, including its proceedings and decisions while acting as a board of equalization.

3. After the report has been prepared by the administrative secretary, the members of the commission shall edit the report and make any corrections or revision necessary.

4. The commission shall also from time to time select and designate the works, papers or studies of the state tax commission relating to the field of taxation that may in the judgment of the commission be of interest to the public and cause same to be published in pamphlet or booklet form.

5. For the additional duties imposed upon the members of the tax commission under the provisions of this section each member of the commission shall annually receive six thousand dollars plus any salary adjustment provided pursuant to section 105.005.

(RSMo 1939 § 11027, A.L. 1945 p. 1805 § 15, A.L. 1947 V. I p. 548, A.L. 1965 p. 259, A.L. 1980 H.B. 1266, A.L. 1984 S.B. 528)

Prior revisions: 1929 § 9854; 1919 § 12847

Revisor's note: Salary adjustment index is printed, as required by § 105.005, in Appendix E.



Section 138.445 Annual report to contain property valuations according to counties — amendment of report, time limitation — tax commission, additional compensation.

Effective 28 Aug 1984

Title X TAXATION AND REVENUE

138.445. Annual report to contain property valuations according to counties — amendment of report, time limitation — tax commission, additional compensation. — 1. The state tax commission of Missouri shall annually certify to the director of revenue and to the commissioner of education a copy of its most recent annual report containing the total valuation of all taxable properties in the state according to the county or counties for which the same is assessed. The commission shall also certify to the director and to the commissioner any amendments or modifications to the annual report; provided, however, that no amendments or modifications to the annual report shall be accepted by the state tax commission or certified by it to the director of revenue or the commissioner of education at any time after December thirty-first of the year.

2. The annual report of the state tax commission and any amendments or modifications thereto duly certified to the director of revenue and to the commissioner of education shall constitute the official record of the state of Missouri for purposes of section 142.345 and section 163.011.

3. The reports certified pursuant to this section shall not be construed to represent the assessment ratio or general assessment level of any county in this state.

4. For the additional duties imposed upon the members of the tax commission under the provisions of this section, each member of the commission shall annually receive nine thousand dollars plus any salary adjustment provided pursuant to section 105.005 payable in equal monthly installments.

(L. 1980 S.B. 926 § 1, A.L. 1984 S.B. 528)

Revisor's note: Salary adjustment index is printed, as required by § 105.005, in Appendix E.



Section 138.450 Annual meeting of assessors — expenses — warrant in payment.

Effective 28 Aug 1983

Title X TAXATION AND REVENUE

138.450. Annual meeting of assessors — expenses — warrant in payment. — 1. The commission is empowered to call an annual group meeting of two or more assessors at such time and place as it may designate, due notice of which shall be given by the commission.

2. For attending such meetings assessors who will make the assessment for that year shall be allowed a per diem of not less than nine nor more than fifty dollars, which amount shall be set by the county governing body, for the time actually spent, including going to and returning from the meeting, and shall be reimbursed for transportation expenses actually incurred in going to and returning from the meeting at the same rate as that established by the commissioner of administration under the provisions of section 33.090.

3. When the claims are verified by oath and approved by the commission, or any member thereof, they shall be presented to the county commission, township board, or other taxing officers, and when duly audited a warrant in payment shall be issued and paid out of any funds belonging to the county or other municipal subdivision which the assessor officially serves.

(RSMo 1939 § 11027, A.L. 1945 p. 1805 § 15, A.L. 1947 V. I p. 548, A.L. 1957 p. 790, A.L. 1961 p. 607, A.L. 1981 H.B. 114 & 146, A.L. 1983 S.B. 57)

Prior revisions: 1929 § 9854; 1919 § 12847



Section 138.460 Inspection of assessment rolls — assessment of property omitted from rolls — notice given.

Effective 28 Aug 1947

Title X TAXATION AND REVENUE

138.460. Inspection of assessment rolls — assessment of property omitted from rolls — notice given. — 1. After the various assessment rolls required to be made by law shall have been passed upon by the several boards of equalization and prior to the making and delivery of the tax rolls to the proper officers for collection of the taxes, the several assessment rolls shall be subject to inspection by the commission, or by any member or duly authorized agent or representative thereof.

2. In case it shall appear to the commission after such investigation, or be made to appear to said commission by written complaint of any taxpayer, who has previously appealed to the local board of equalization, that property subject to taxation has been omitted from said roll, or individual assessments have not been made in compliance with law, the said commission may issue an order directing the assessing officer whose assessments are to be reviewed to appear with his assessment roll and the sworn statements of the person or persons whose property or whose assessments are to be considered, at a time and place to be stated in said order, said time to be not less than five days from the date of the issuance of said order, and the place to be at the office of the county commission at the county seat, or at such other place in said county in which said roll was made as the commission shall deem most convenient for the hearing herein provided. All complaints shall be filed with the commission not later than September thirtieth.

3. A copy of above order shall be published in at least one newspaper published in the county at least five days before the time at which said assessor is required to appear; or, where practicable, notice by mail may be given prior to said hearing to all persons whose assessments are to be considered. A copy of said order shall be served on the assessing officer at least three days before he is required to appear with said roll.

(RSMo 1939 § 11028, A.L. 1945 p. 1805 § 16, A.L. 1947 V. II p. 436)

Prior revisions: 1929 § 9855; 1919 § 12848



Section 138.470 Hearing — correction of books — compensation of assessor — court review — commission assessment final.

Effective 28 Aug 1957

Title X TAXATION AND REVENUE

138.470. Hearing — correction of books — compensation of assessor — court review — commission assessment final. — 1. The commission, or any member thereof, or any duly authorized agent, shall appear at the time and place mentioned in said order, and the assessing officer, upon whom said notice shall have been served, shall also appear with said assessment roll. The commission, or any member thereof, or any duly authorized agent thereof, as the case may be, shall then and there hear and determine as to the proper assessment of all property and persons mentioned in said notice, and all persons affected, or liable to be affected by review of said assessments thus provided for, may appear and be heard at said hearing. In case said commission, or any member or agent thereof who is acting in said review, shall determine that the assessments so reviewed are not made according to law, the county clerk shall, in a column provided for that purpose, place opposite said property the lawful valuation of the same for assessment.

2. As to the property not upon the assessment roll, the county clerk, upon order of the state tax commission, acting in said review, shall place the same upon said assessment roll by proper description and shall place thereafter in the proper column the value required by law for the assessment of said property. The county clerk, upon orders of the state tax commission, shall also spread upon said roll a certificate showing the day and date on which said assessment roll was reviewed by the commission.

3. For appearing with said roll as required herein the assessing officer shall receive the same per diem as is received by him while in attendance at the meeting of the county board of equalization. His claim shall be presented to and paid by the proper officer of the political subdivision, or municipality, of which he is the assessing officer, in the manner as his other compensation is paid.

4. The action of the commission, or member or agent thereof, when done as provided in this section, shall be final, subject, however, to review in the manner provided in sections 536.100 to 536.140, except that the venue of proceedings for review involving the assessment of real property is in the county where the real property is situated.

5. When any property has been reviewed, assessed and valued by the commission as herein authorized, such property shall not be assessed or valued at a lower figure or a higher figure by the local assessing or equalizing officer for the year the assessment is made.

(RSMo 1939 § 11028, A.L. 1945 p. 1805 § 16, A.L. 1947 V. II p. 436, A.L. 1957 p. 800)

Prior revisions: 1929 § 9855; 1919 § 12848

(1976) Held, circuit court has no authority to direct tax commission to use certain criteria in making its decision. Meadowbrook Country Club v. State Tax Comm. (Mo.), 538 S.W.2d 310.



Section 138.480 Papers may be destroyed, when.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

138.480. Papers may be destroyed, when. — The state tax commission is hereby authorized to cause to be destroyed, by burning, in the presence of the state tax commission, the papers herein designated, after a period of five years after the filing thereof, to wit: All tax returns of all individuals, firms, partnerships, and corporations; provided, that no such returns shall be burned as long as any tax based thereon shall be in litigation, or unpaid.

(RSMo 1939 § 11033, A.L. 1945 p. 1805 § 19)

Prior revision: 1929 § 9860






Chapter 139 Payment and Collection of Current Taxes

Chapter Cross References



Section 139.031 Payment of current taxes under protest — action, when commenced, how tried — refunds, how made, may be used as credit for next year's taxes — interest, when allowed — collector to invest protested taxes, disbursal to taxing authorities, when.

Effective 28 Aug 2010

Title X TAXATION AND REVENUE

139.031. Payment of current taxes under protest — action, when commenced, how tried — refunds, how made, may be used as credit for next year's taxes — interest, when allowed — collector to invest protested taxes, disbursal to taxing authorities, when. — 1. Any taxpayer may protest all or any part of any current taxes assessed against the taxpayer, except taxes collected by the director of revenue of Missouri. Any such taxpayer desiring to pay any current taxes under protest or while paying taxes based upon a disputed assessment shall, at the time of paying such taxes, make full payment of the current tax bill before the delinquency date and file with the collector a written statement setting forth the grounds on which the protest is based. The statement shall include the true value in money claimed by the taxpayer if disputed. An appeal before the state tax commission shall not be dismissed on the grounds that a taxpayer failed to file a written statement when paying taxes based upon a disputed assessment.

2. Upon receiving payment of current taxes under protest pursuant to subsection 1 of this section or upon receiving from the state tax commission or the circuit court notice of an appeal from the state tax commission or the circuit court pursuant to section 138.430, along with full payment of the current tax bill before the delinquency date, the collector shall disburse to the proper official all portions of taxes not protested or not disputed by the taxpayer and shall impound in a separate fund all portions of such taxes which are protested or in dispute. Every taxpayer protesting the payment of current taxes under subsection 1 of this section shall, within ninety days after filing his protest, commence an action against the collector by filing a petition for the recovery of the amount protested in the circuit court of the county in which the collector maintains his office. If any taxpayer so protesting his taxes under subsection 1 of this section shall fail to commence an action in the circuit court for the recovery of the taxes protested within the time prescribed in this subsection, such protest shall become null and void and of no effect, and the collector shall then disburse to the proper official the taxes impounded, and any interest earned thereon, as provided above in this subsection.

3. No action against the collector shall be commenced by any taxpayer who has, effective for the current tax year, filed with the state tax commission or the circuit court a timely and proper appeal of the assessment of the taxpayer's property. The portion of taxes in dispute from an appeal of an assessment shall be impounded in a separate fund and the commission in its decision and order issued pursuant to chapter 138 or the circuit court in its judgment may order all or any part of such taxes refunded to the taxpayer, or may authorize the collector to release and disburse all or any part of such taxes.

4. Trial of the action for recovery of taxes protested under subsection 1 of this section in the circuit court shall be in the manner prescribed for nonjury civil proceedings, and, after determination of the issues, the court shall make such orders as may be just and equitable to refund to the taxpayer all or any part of the current taxes paid under protest, together with any interest earned thereon, or to authorize the collector to release and disburse all or any part of the impounded taxes, and any interest earned thereon, to the appropriate officials of the taxing authorities. Either party to the proceedings may appeal the determination of the circuit court.

5. All the county collectors of taxes, and the collector of taxes in any city not within a county, shall, upon written application of a taxpayer, refund or credit against the taxpayer's tax liability in the following taxable year and subsequent consecutive taxable years until the taxpayer has received credit in full for any real or personal property tax mistakenly or erroneously levied against the taxpayer and collected in whole or in part by the collector. Such application shall be filed within three years after the tax is mistakenly or erroneously paid. The governing body, or other appropriate body or official of the county or city not within a county, shall make available to the collector funds necessary to make refunds under this subsection by issuing warrants upon the fund to which the mistaken or erroneous payment has been credited, or otherwise.

6. No taxpayer shall receive any interest on any money paid in by the taxpayer erroneously.

7. All protested taxes impounded under protest under subsection 1 of this section and all disputed taxes impounded under notice as required by section 138.430 shall be invested by the collector in the same manner as assets specified in section 30.260 for investment of state moneys. A taxpayer who is entitled to a refund of protested or disputed taxes shall also receive the interest earned on the investment thereof. If the collector is ordered to release and disburse all or part of the taxes paid under protest or dispute to the proper official, such taxes shall be disbursed along with the proportional amount of interest earned on the investment of the taxes due the particular taxing authority.

8. Any taxing authority may request to be notified by the county collector of current taxes paid under protest. Such request shall be in writing and submitted on or before February first next following the delinquent date of current taxes paid under protest or disputed, and the county collector shall provide such information on or before March first of the same year to the requesting taxing authority of the taxes paid under protest and disputed taxes which would be received by such taxing authority if the funds were not the subject of a protest or dispute. Any taxing authority may apply to the circuit court of the county or city not within a county in which a collector has impounded protested or disputed taxes under this section and, upon a satisfactory showing that such taxing authority would receive such impounded tax funds if they were not the subject of a protest or dispute and that such taxing authority has the financial ability and legal capacity to repay such impounded tax funds in the event a decision ordering a refund to the taxpayer is subsequently made, the circuit court shall order, pendente lite, the disbursal of all or any part of such impounded tax funds to such taxing authority. The circuit court issuing an order under this subsection shall retain jurisdiction of such matter for further proceedings, if any, to compel restitution of such tax funds to the taxpayer. In the event that any protested or disputed tax funds refunded to a taxpayer were disbursed to a taxing authority under this subsection instead of being held and invested by the collector under subsection 7 of this section, such taxing authority shall pay the taxpayer entitled to the refund of such protested or disputed taxes the same amount of interest, as determined by the circuit court having jurisdiction in the matter, such protested or disputed taxes would have earned if they had been held and invested by the collector.

9. No appeal filed from the circuit court's or state tax commission's determination pertaining to the amount of refund shall stay any order of refund, but the decision filed by any court of last review modifying that determination shall be binding on the parties, and the decision rendered shall be complied with by the party affected by any modification within ninety days of the date of such decision. No taxpayer shall receive any interest on any additional award of refund, and the collector shall not receive any interest on any ordered return of refund in whole or in part.

(L. 1969 p. 249 §§ 1 to 5, A.L. 1971 S.B. 166, A.L. 1983 S.B. 63, et al., A.L. 1986 S.B. 707, A.L. 1987 H.B. 909, A.L. 1989 H.B. 728, A.L. 1998 H.B. 1837, A.L. 2003 H.B. 60, A.L. 2004 S.B. 1012, A.L. 2008 S.B. 711, A.L. 2010 H.B. 1316)

(1972) In action by railroad companies for refund of alleged excessive school districts' taxes court held that revised rates established by school districts after increase in assessed valuation would still have produced $260,000 in revenue more than would have been produced by original rate, and thus new rates would result in a tax “windfall” which § 137.073, RSMo, proposes to prevent. Mo. Pacific Rd. Co. v. Keuhle (Mo.), 482 S.W.2d 505.

(1974) Held, this section is not exclusive remedy and does not preclude injunctive relief. John Calvin Manor Inc. v. Aylward (Mo.), 517 S.W.2d 59.

(1975) Held that where board of equalization indicated that item objected to would not be removed from assessment, taxpayer need not assert administrative remedies prior to payment under protest and filing of action. Mesker Brother Industries, Inc. v. Leachman (Mo.), 529 S.W.2d 153.

(1975) Held that requirement that action be filed in circuit court of collector's county within ninety days is mandatory and filing for administrative review under § 536.110, RSMo, does not cure failure to comply with this requirement. Xerox Corp. v. Travers (Mo.), 529 S.W.2d 418.

(1983) Statute exclusively prescribes manner in which taxpayer must proceed in paying illegally imposed taxes before recovery of such taxes by judicial action. Failure to comply with requirement of filing written protest when taxes are paid bars taxpayer from recovery. B & D Investment Co., Inc. v. Schneider (Mo. banc), 646 S.W.2d 759.

(1985) Held that since this section provides an adequate and complete relief for the redress of a taxpayer's grievances, a taxpayer may not seek relief under 42 U.S.C. § 1983. Stufflebaum v. Panethiere, 691 S.W.2d 271.

(1987) There is no right for disgruntled taxpayers who have paid taxes under protest to intervene in actions by school districts against county collector of revenue to disburse protested payments pursuant to this section since this section provides adequate remedy for such taxpayers. Maplewood-Richmond Hghts. Sch. v. Leachman, 735 S.W.2d 32 (Mo. App.).

(1989) When taxes levied were declared illegal by court, tax protest did not constitute binding election, and did not preclude claimants from seeking refund under other statutory provisions. (Mo.banc) Ackerman Buick, Inc. v. St. Louis Co., 771 S.W.2d 343.

(1992) Even though tax was levied by a federal court to fund school desegregation remedies and tax did not originate under state law, state refund procedures apply. Refunds to taxpayers may only be made of property taxes that were paid under the protest procedures of the statute. Jenkins v. State of Missouri, 962 F.2d 762 (8th Cir.).

(2003) Clerical mistake by taxpayer concerning valuation does not result in mistakenly or erroneously paid taxes. Missouri American Water Co. v. Collector of St. Charles County, 103 S.W.3d 266 (Mo.App.E.D.).



Section 139.040 Acceptable medium of exchange in payment of taxes.

Effective 28 Aug 2010

Title X TAXATION AND REVENUE

139.040. Acceptable medium of exchange in payment of taxes. — A county or city collector, or other collection authority charged with the duty of tax or license collection is authorized but not obligated to accept cash, personal check, business check, money order, credit card, or electronic transfers of funds for any tax or license payable to the county. The collection authority may refuse to accept any medium of exchange at the discretion of the collection authority including any medium of exchange submitted without the statement of property taxes due and assessed as required by section 52.230. Refusal by the collection authority to accept alternative means of payment beyond those approved by the collection authority shall not relieve an obligor of the obligor's tax or license obligation nor shall it delay the levy of interest and penalty on any overdue unpaid tax or license obligation pending submission of a form or payment approved by the collection authority.

(RSMo 1939 § 11082, A.L. 1945 p. 1820, A.L. 1959 H.B. 106, A.L. 2005 H.B. 58 merged with S.B. 210, A.L. 2010 H.B. 1316)

Prior revisions: 1929 § 9911; 1919 § 12903; 1909 § 11457



Section 139.050 Taxes payable in installments — exemption for property taxes paid by financial institutions.

Effective 28 Aug 2001

Title X TAXATION AND REVENUE

139.050. Taxes payable in installments — exemption for property taxes paid by financial institutions. — 1. In all constitutional charter cities in this state which have seven hundred thousand inhabitants or more, all current and all delinquent general, school and city taxes may be paid entirely, or in installments of at least twenty-five percent of the taxes, and the delinquent taxes shall bear interest at the rate provided by section 140.100 and shall be subject to the fees provided by law.

2. The director of revenue shall issue receipts for the partial payments.

3. Subsection 1 of this section shall not apply to payment for real property taxes by financial institutions, as defined in section 381.410, who pay tax obligations which they service from escrow accounts, as defined in Title 24, Part 3500, Section 17, Code of Federal Regulation, as amended.

(RSMo 1939 § 11208, A.L. 1947 V. I p. 538, A.L. 1959 H.B. 106, A.L. 2001 H.B. 738 merged with S.B. 186)



Section 139.052 Taxes payable in installments may be adopted by ordinance in any county — delinquency, interest rate — payment not to affect right of taxpayer to protest — exemption for property taxes paid by financial institutions.

Effective 28 Aug 2001

Title X TAXATION AND REVENUE

139.052. Taxes payable in installments may be adopted by ordinance in any county — delinquency, interest rate — payment not to affect right of taxpayer to protest — exemption for property taxes paid by financial institutions. — 1. The governing body of any county may by ordinance or order provide for the payment of all or any part of current and delinquent real property taxes, in such installments and on such terms as the governing body deems appropriate. Additionally, the county legislative body may limit the right to pay such taxes in installments to certain classes of taxpayers, as may be prescribed by ordinance or order. Any delinquent taxes shall bear interest at the rate provided by section 140.100 and shall be subject to the fees provided by law.

2. The county official charged with the duties of the collector shall issue receipts for any installment payments.

3. Installment payments made at any time during a tax year shall not affect the taxpayer's right to protest the amount of such tax payments under applicable provisions of law.

4. Subsection 1 of this section shall not apply to payment for real property taxes by financial institutions, as defined in section 381.410, who pay tax obligations which they service from escrow accounts, as defined in Title 24, Part 3500, Section 17, Code of Federal Regulation, as amended.

(L. 1989 S.B. 107 § 1, A.L. 1991 H.B. 608, A.L. 2001 H.B. 738 merged with S.B. 186)



Section 139.053 Property taxes, how paid — estimates — interest — refunds — exemption for property taxes paid by financial institutions.

Effective 28 Aug 2001

Title X TAXATION AND REVENUE

139.053. Property taxes, how paid — estimates — interest — refunds — exemption for property taxes paid by financial institutions. — 1. The governing body of any county, excluding township counties, may by ordinance or order provide for the payment of all or any part of current real and personal property taxes which are owed, at the option of the taxpayer, on an annual, semiannual or quarterly basis at such times as determined by such governing body.

2. The ordinance shall provide the method by which the amount of property taxes owed for the current tax year in which the payments are to be made shall be estimated. The collector shall submit to the governing body the procedures by which taxes will be collected pursuant to the ordinance or order. The estimate shall be based on the previous tax year's liability. A taxpayer's payment schedule shall be based on the estimate divided by the number of pay periods in which payments are to be made. The taxpayer shall at the end of the tax year pay any amounts owed in excess of the estimate for such year. The county shall at the end of the tax year refund to the taxpayer any amounts paid in excess of the property tax owed for such year. No interest shall be paid by the county on excess amounts owed to the taxpayer. Any refund paid the taxpayer pursuant to this subsection shall be an amount paid by the county only once in a calendar year.

3. If a taxpayer fails to make an installment payment of a portion of the real or personal property taxes owed to the county, then such county may charge the taxpayer interest on the amount of property taxes still owed for that year.

4. Any governing body enacting the ordinance or order specified in this section shall first agree to provide the county collector with reasonable and necessary funds to implement the ordinance or order.

5. Subsection 1 of this section shall not apply to payment for real property taxes by financial institutions, as defined in section 381.410, who pay tax obligations which they service from escrow accounts, as defined in Title 24, Part 3500, Section 17, Code of Federal Regulation, as amended.

(L. 1998 H.B. 1734 § 50.1500, A.L. 2000 H.B. 1238 merged with S.B. 894, A.L. 2001 H.B. 738 merged with S.B. 186)



Section 139.055 Tax paid by credit card or electronic transfer — fee.

Effective 28 Aug 2007

Title X TAXATION AND REVENUE

139.055. Tax paid by credit card or electronic transfer — fee. — Any county or public water supply district may accept payment by credit card or electronic transfers of funds for any tax, fee, or license payable to the county or district. A county collector or district shall not be required to accept payment by credit card if the credit card bank, processor, or issuer would charge the county or district a fee for such payment. However, a county or district may accept payment by credit card and charge the person making such payment by credit card a fee equal to the fee charged the county or district by the credit card bank, processor, issuer for such payment. A county or district may accept payment by electronic transfer of funds in payment of any tax, fee, or license and charge the person making such payment a fee equal to the fee charged the county or district by the bank, processor, or issuer of such electronic payment.

(L. 1998 H.B. 1734 § 1, A.L. 2005 H.B. 58 merged with S.B. 210, A.L. 2007 S.B. 22)



Section 139.060 Nonresidents to be furnished statement.

Effective 28 Aug 1939

Title X TAXATION AND REVENUE

139.060. Nonresidents to be furnished statement. — It shall be the duty of the collector to furnish to all nonresident taxpayers a statement of the amount of taxes assessed against any tract of land or town lot in his county for any year or years during which he is collector, and send the same by mail to the address of any person applying to him by letter for the same; and if no taxes are due on any such tracts or lots, he shall answer such letters of inquiry, stating the fact; and whenever any funds are remitted by mail or otherwise to any collector for the payment of any taxes appearing to be due on his tax book, it shall be his duty to receive the same and send a receipt therefor by mail to the person remitting the same; provided, that he may charge all sums which he may have to pay for postage as costs against the person applying or remitting to him, but no other costs.

(RSMo 1939 § 11083)

Prior revisions: 1929 § 9912; 1919 § 12904; 1909 § 11458



Section 139.070 Mortgagee or other lienholders — payment of taxes.

Effective 28 Aug 1939

Title X TAXATION AND REVENUE

139.070. Mortgagee or other lienholders — payment of taxes. — Any person who has a lien by mortgage or otherwise, upon any real property upon which the taxes have not been paid, may pay such taxes and the interest, penalty and costs thereon; and the receipt of the county collector shall constitute an additional lien upon such land, to the amount therein stated; and the amount so paid and the interest thereon at the rate specified in the mortgage or other instrument shall be collectible with, or as a part of, and in the same manner as the amount secured by the original lien.

(RSMo 1939 § 11163)



Section 139.080 Payment of taxes on part of land — duty of collector — notice and protest.

Effective 28 Aug 1939

Title X TAXATION AND REVENUE

139.080. Payment of taxes on part of land — duty of collector — notice and protest. — 1. Any person desiring to pay taxes upon any part or parts of real property heretofore or hereafter assessed as one parcel, or tract, may do so by applying to the county collector, who must carefully investigate and ascertain the relative or proportionate value said part bears to the whole tract assessed, on which basis the assessment must be divided, and taxes collected accordingly; provided, where the assessed valuation of the tract to be divided exceeds two thousand dollars, a notice by registered mail must be given to the several owners interested in said tract, if known, and if no protest against said division be filed with the county collector within twenty days from date of notice, the county collector shall duly accept payment and issue receipt on apportionment as by him made.

2. In cases where protest is filed to said division appeal shall be made to the county commission at their next regular session for final division, and the county collector shall accept and receipt for said taxes as determined and ordered by the county commission.

3. Any person desiring to pay on an undivided interest in any real property may do so by paying to the county collector a sum equal to such proportion of the entire taxes charged on the entire tract as interest paid on bears to the whole.

(RSMo 1939 § 11163)



Section 139.090 Receipt for payment — duplicates — payment on parts of tracts and undivided interests.

Effective 28 Aug 1979

Title X TAXATION AND REVENUE

139.090. Receipt for payment — duplicates — payment on parts of tracts and undivided interests. — 1. Whenever any person shall pay taxes charged on the tax book, the collector shall enter such payment in his list, and give the person paying the same a receipt, specifying the name of the person for whom paid, the amount paid, what year paid for, and the property and value thereof on which the same was paid, according to its description on the collector's list, in whole or in part, as the case may be, and the collector shall enter "paid" against each tract or lot of land when he collects the tax thereon. The collector shall charge a fee of one dollar for any duplicate personal tax receipt issued by him.

2. The collector shall receive taxes on part of any lot, piece or parcel of land charged with taxes; provided, the persons paying such tax shall furnish a particular specification of the part, and if the tax on the remainder of such lot and parcel of land shall remain unpaid, the collector shall enter such specification in his return, to the end that the part on which the tax remains unpaid may be clearly known.

3. If payment is made on an undivided share of real estate, the collector shall enter on his record the name of the owner of such share, so as to designate upon whose undivided share the tax has been paid.

(RSMo 1939 § 11084, A.L. 1979 H.B. 148)

Prior revisions: 1929 § 9913; 1919 § 12905; 1909 § 11459

(1975) Good faith purchaser takes free from lien when collector by error showed no tax due. Rottjakob v. Leachman (Mo.), 521 S.W.2d 397.



Section 139.100 Collection of penalty for delinquent taxes — settlement — penalty for violation — payment of taxes by mail deemed paid, when.

Effective 28 Aug 2017

Title X TAXATION AND REVENUE

139.100. Collection of penalty for delinquent taxes — settlement — penalty for violation — payment of taxes by mail deemed paid, when. — 1. If any taxpayer shall fail or neglect to pay to the collector his taxes at the time required by law, then it shall be the duty of the collector, after the first day of January then next ensuing, to collect and account for, as other taxes, an additional tax, as penalty, the amount provided for in section 140.100.

2. Collectors shall, on the day of their annual settlement with the county governing body, file with governing body a statement, under oath, of the amount so received, and from whom received, and settle with the governing body therefor; but, interest shall not be chargeable against persons who are absent from their homes, and engaged in the military service of this state or of the United States. The provisions of this section shall apply to the City of St. Louis, so far as the same relates to the addition of such interest, which, in such city, shall be collected and accounted for by the collector as other taxes, for which he shall receive no compensation.

3. Whenever any collector of the revenue in the state fails or refuses to collect the penalty provided for in this section on state and county taxes, it shall be the duty of the director of revenue and county clerk to charge such collectors with the amount of interest due thereon, as shown by the returns of the county clerk, and such collector shall be liable to the penalties as provided for in section 139.270.

4. For purposes of this section and other provisions of law relating to the timely payment of taxes due on any real or personal property, payments for taxes due on any real or personal property which are delivered by United States mail to the collector, the collector’s office, or other officer or office designated by the county or city to receive such payments, of the appropriate county or city, shall be deemed paid as of the postmark date stamped on the envelope or other cover in which such payment is mailed. In the event any payment of taxes due is sent by registered or certified mail, the date of registration or certification shall be deemed the postmark date. No additional tax or penalty shall be imposed under this section on any taxpayer whose payment is delivered by United States mail, if the postmark date stamped on the envelope or other cover containing such payment falls within the prescribed period or on or before the prescribed date, including any extension granted, for making the payment or if the postmaster for the jurisdiction where the payment was mailed verifies in writing that the payment was deposited in the United States mail within the prescribed period or on or before the prescribed date, including any extension granted, for making the payment, and was delayed in delivery because of an error by the United States postal service and not because of an error by the taxpayer. In the absence of a postmark, or if the postmark is illegible or otherwise inconclusive, the collector may use the collector’s judgment regarding the timeliness of the payment contained therein and shall document such decision.

(RSMo 1939 § 11085, A.L. 1945 p. 1907, A.L. 1947 V. II p. 425, A.L. 1984 H.B. 1563, A.L. 1988 S.B. 431, A.L. 2017 S.B. 112)

Prior revisions: 1929 § 9914; 1919 § 12906; 1909 § 11460



Section 139.110 Attachment of tax lien to insurance — waive lien — claims.

Effective 28 Aug 1992

Title X TAXATION AND REVENUE

139.110. Attachment of tax lien to insurance — waive lien — claims. — 1. In the event of the destruction by fire, windstorm or tornado of any permanent buildings and/or improvements situate upon any land or lot, and which permanent buildings and/or improvements at the time of destruction were situate upon any land or lot against which taxes were then levied and assessed, and was so situate at the time of such levy and assessment, the lien of such taxes shall attach to and follow any insurance that may be upon said property at the time of its destruction, and the insurer shall pay to the county collector from said insurance money, and limited to the extent thereof, all taxes, interest and cost then due, levied and assessed against the identical land or lot upon which was situate the buildings and/or improvements destroyed, and such payment shall discharge the obligation of the insurer to the amount paid; provided, however, if in the opinion of the county collector the destruction of such building and/or improvement will not prejudice the collection of such taxes, then in such event the county collector shall be authorized, in writing, addressed to the insurance company or companies, to waive and/or release the lien by this section given. The lien given by this section shall be a first and paramount lien upon the money due in event of the contingency herein referred to.

2. The assured or person making claim for loss on any permanent buildings and/or improvements from any insurance company shall file with such company a statement from the collector or collectors in writing, with such claim, that there are no taxes against said buildings and/or improvements and describing said property, or that taxes exist against the same and the amount and description thereof, and whether or not such lien is waived, as the case may be, and no such claim for loss may be maintained until such statement shall have been filed by claimant. This section shall not provide a basis for the dismissal of a lawsuit filed for a loss.

3. The provisions of this section shall not apply unless the loss exceeds fifty percent of the face value of the amount specified in the policy and applicable to the property involved.

(RSMo 1939 § 11173, A.L. 1992 H.B. 1574)



Section 139.120 Seizure and sale of personal property — duty of sheriff.

Effective 28 Aug 2005

Title X TAXATION AND REVENUE

139.120. Seizure and sale of personal property — duty of sheriff. — 1. The collector or collector-treasurer in a county having township organization shall diligently endeavor and use all lawful means to collect all taxes which they are required to collect in their respective counties, and to that end they shall have the power to seize and sell the goods and chattels of the person liable for taxes, in the same manner as goods and chattels are or may be required to be seized and sold under execution issued on judgments at law, and no property whatever shall be exempt from seizure and sale for taxes due on lands or personal property; provided, that no such seizure or sale for taxes shall be made until after the first day of October of each year, and the collector or collector-treasurer shall not receive a credit for delinquent taxes until the collector or collector-treasurer shall have made affidavit that the collector or collector-treasurer has been unable to find any personal property out of which to make the taxes in each case so returned delinquent; but no such seizure and sale of goods shall be made until the collector or collector-treasurer has made demand for the payment of the tax, either in person or by deputy, to the party liable to pay the same, or by leaving a written or printed notice at his place of abode for that purpose, with some member of the family over fifteen years of age.

2. Such seizure may be made at any time after the first day of October, and before said taxes become delinquent, or after they become delinquent; provided further, that when any person owing personal tax removes from one county in this state to another, it shall be the duty of the county collector, or collector-treasurer as the case may be, of the county from which such person shall move, to send a tax bill to the sheriff of the county into which such person may be found, and on receipt of the same by said sheriff, it shall be the collector's or the collector-treasurer's duty to proceed to collect said tax bill in like manner as provided by law for the collection of personal tax, for which the collector or the collector-treasurer shall be allowed the same compensation as provided by law in the collection of executions. It shall be the duty of the sheriff in such case to make due return to the collector or collector-treasurer of the county from whence said tax bill was issued, with the money collected thereon.

(RSMo 1939 § 11086, A.L. 2005 H.B. 58 merged with S.B. 210)

Prior revisions: 1929 § 9915; 1919 § 12907; 1909 § 11461



Section 139.130 Cost of levy to be taxed — collector may levy, when — fees.

Effective 28 Aug 1939

Title X TAXATION AND REVENUE

139.130. Cost of levy to be taxed — collector may levy, when — fees. — 1. Whenever taxes shall be collected by seizure or sale of goods and chattels, in addition to the amount of tax and costs of failure to pay the collector as provided by this chapter, the collector shall levy the necessary costs of the proceeding and the interest on the amount of the tax and costs of said failure for his trouble.

2. If the collector have reason to believe that any person charged with the taxes is about to remove from the county without paying his taxes, he may at any time levy such taxes with costs and charges, by distress and sale; provided, that in levying and selling personal property for taxes, the collector shall be governed by the same rules and be entitled to the same fees as sheriffs are or may be for like services upon executions.

(RSMo 1939 § 11087)

Prior revisions: 1929 § 9916; 1919 § 12908; 1909 § 11462



Section 139.140 Delivery of personal delinquent list to successor.

Effective 28 Aug 2010

Title X TAXATION AND REVENUE

139.140. Delivery of personal delinquent list to successor. — Except as provided in section 52.361, the personal delinquent lists allowed to any collector shall be delivered to the collector and when the collector's term of office expires then to the successor, who shall be charged with the full amount thereof, and shall account therefor as for other moneys collected by the collector. When the collector makes the next annual settlement the collector shall return the lists to the clerk of the county commission, and in the city of St. Louis the lists and the uncollected tax bills to the comptroller of the city, and shall be entitled to credit for the amount the collector has been unable to collect. The lists and bills shall be delivered to the collector's successor, and so on until the whole are collected.

(RSMo 1939 § 11096, A.L. 1959 H.B. 106, A.L. 2010 H.B. 1316)

Prior revisions: 1929 § 9925; 1919 § 12917; 1909 § 11471



Section 139.150 Duplicate receipts — exceptions.

Effective 28 Aug 2010

Title X TAXATION AND REVENUE

139.150. Duplicate receipts — exceptions. — And in making collections on the said personal delinquent lists, the said collectors, except collectors in counties of the first or second classifications, shall give duplicate receipts therefor, one to be delivered to the person paying the same, and the other to be filed with the clerk of the county commission, who shall charge the collector therewith.

(RSMo 1939 § 11097, A.L. 2010 H.B. 1316)

Prior revisions: 1929 § 9926; 1919 § 12918; 1909 § 11472



Section 139.160 Return of delinquent lists — settlement — inspection of lists by commission.

Effective 28 Aug 1939

Title X TAXATION AND REVENUE

139.160. Return of delinquent lists — settlement — inspection of lists by commission. — 1. At the term of the county commission to be held on the first Monday in March, the collector shall return the delinquent lists and back tax books, and in the city of St. Louis the uncollected tax bills and back tax books, under oath or affirmation, to such commission, and settle his accounts of all moneys received by him on account of taxes and other sources of revenue, and the amount of such delinquent lists, or so much thereof as the commission shall find properly returned delinquent, shall be allowed and credited to him on his settlement.

2. Before allowing the collector such credit for any delinquent lists, the county commission shall make special inquiry and be fully satisfied that he has used due diligence to collect the same, and that he could not find any personal property of the taxpayer out of which to make the taxes.

3. If the commission is satisfied that there are any names on the lists of persons who have personal property out of which the taxes could have been made, it shall, in passing upon such lists, strike such names therefrom.

(RSMo 1939 § 11089)

Prior revisions: 1929 § 9918; 1919 § 12910; 1909 § 11464



Section 139.170 Special term of commission for settlement, when.

Effective 28 Aug 1939

Title X TAXATION AND REVENUE

139.170. Special term of commission for settlement, when. — If there be no regular term of the county commission in any county on the first Monday in March, a special term of such commission shall be called by any two commissioners thereof, to be held on that day in each year, for the purpose of making the settlement required by this chapter; and if, from any cause, there shall be no meeting of the commission held on that day, then it shall be the duty of the commission to receive the delinquent lists and make settlement with the collector at the next term thereafter; provided, that on the application of the collector, it shall be the duty of the presiding commissioner of the county commission to call a special term for that purpose as soon as practicable.

(RSMo 1939 § 11092)

Prior revisions: 1929 § 9921; 1919 § 12913; 1909 § 11467



Section 139.180 No additional delinquent lists.

Effective 28 Aug 1949

Title X TAXATION AND REVENUE

139.180. No additional delinquent lists. — No collector shall be permitted to return, and no county commission shall be allowed to receive, any additional delinquent lists, and the director of revenue shall not give credit for any such additional delinquent lists allowed by any county commission.

(RSMo 1939 § 11090, A.L. 1945 p. 1907, A. 1949 S.B. 1024)

Prior revisions: 1929 § 9919; 1919 § 12911; 1909 § 11465



Section 139.190 Examination by commission — settlement on record — report to director.

Effective 28 Aug 1959

Title X TAXATION AND REVENUE

139.190. Examination by commission — settlement on record — report to director. — 1. In making the settlement, the commission shall carefully and fully examine into all collections made by the collector of delinquent and forfeited taxes, penalties and costs thereon, and licenses from all sources whatsoever.

2. The county commission shall cause the settlement to be entered of record, so as to show the amount due the state, county and municipalities respectively.

3. The record shall show the amount of state taxes collected on the current tax books, and the amount of taxes returned delinquent thereon; also, the amount collected on delinquent lists, amount of interest or penalty collected on delinquent lists, and amounts collected on peddlers', billiard and other licenses.

4. The clerk shall certify immediately the amounts to the director of revenue, on blanks furnished to him by the director of revenue for that purpose. The amount of municipal taxes in St. Louis City shall be certified to the mayor to the credit of the collector.

(RSMo 1939 § 11093, A.L. 1945 p. 1907, A. 1949 S.B. 1024, A.L. 1959 H.B. 106)

Prior revisions: 1929 § 9922; 1919 § 12914; 1909 § 11468



Section 139.200 Collector may be attached, when.

Effective 28 Aug 1939

Title X TAXATION AND REVENUE

139.200. Collector may be attached, when. — If any collector fail to make settlement in the time and manner prescribed, he may be attached until he makes such settlement to the satisfaction of the county commission.

(RSMo 1939 § 11094)

Prior revisions: 1929 § 9923; 1919 § 12915; 1909 § 11469



Section 139.210 Monthly statements and payments.

Effective 28 Aug 2010

Title X TAXATION AND REVENUE

139.210. Monthly statements and payments. — 1. Every county collector and collector-treasurer, other than the county collector of revenue of each county of the first or second classifications, and except in the city of St. Louis, shall, on or before the fifth day of each month, file with the county clerk a detailed statement, verified by affidavit of all state, county, school, road and municipal taxes, and of all licenses by the collector collected during the preceding month, and shall, except for tax payments made pursuant to section 139.053, on or before the fifteenth day of the month, pay the same, less the collector's commissions, into the county treasuries and to the director of revenue.

2. The county collector of revenue of each county of the first or second classification* shall, before the fifteenth day of each month, file with the county clerk and auditor a detailed statement, verified by affidavit, of all state, county, school, road, and municipal taxes and of all licenses collected by the collector during the preceding month, and shall, except for tax payments made under section 139.053, on or before the fifteenth day of the month, pay such taxes and licenses, less commissions, into the treasuries of the appropriate taxing entities and to the director of revenue.

3. It shall be the duty of the county clerk, and the clerk is hereby required, to forward immediately a certified copy of such detailed statement to the director of revenue, who shall keep an account of the state taxes with the collector.

(RSMo 1939 § 11098, A.L. 1945 p. 1907, A.L. 1998 H.B. 1734, A.L. 2010 H.B. 1316)

Prior revisions: 1929 § 9927; 1919 § 12919; 1909 § 11473

*Word "classifications" appears in original rolls.



Section 139.220 Payment into county treasury — duplicate receipts.

Effective 28 Aug 2010

Title X TAXATION AND REVENUE

139.220. Payment into county treasury — duplicate receipts. — Every collector of the revenue having made settlement, according to law, of county revenue collected or received by the collector shall pay the amount found due into the county treasury, and the treasurer shall give him duplicate receipts therefor, one of which shall be filed in the office of the clerk of the county commission, who shall grant the collector full quietus under the seal of the commission.

(RSMo 1939 § 11103, A.L. 2010 H.B. 1316)

Prior revisions: 1929 § 9932; 1919 § 12924; 1909 § 11478



Section 139.230 Remittance to director of revenue — receipt — penalty for failure.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

139.230. Remittance to director of revenue — receipt — penalty for failure. — 1. Every county collector shall, on or before the fifteenth day of each month, pay to the director of revenue all state taxes and licenses received by him prior to the first day of the month.

2. Upon receipt of such money, the director of revenue shall execute a receipt therefor, which he shall forward or deliver to the collector.

3. Any collector who shall fail to forward the sum as herein required within the time prescribed, shall forfeit to the state the sum of two hundred dollars for each such failure, to be recovered of him or his sureties on his official bond.

4. Within thirty days after the final settlement of his account every collector, after deducting his commissions, shall remit to the director of revenue the balance of all revenue and licenses then due the state and the director of revenue shall issue the collector a receipt for the amount received.

5. All sums received by the director of revenue from the county collectors shall be deposited in the state treasury and apportioned to the state funds established by law.

(RSMo 1939 § 11100, A.L. 1945 p. 1820)

Prior revisions: 1929 § 9929; 1919 § 12921; 1909 § 11475



Section 139.235 Passing bad checks in payment of taxes, penalty — cashier's checks, certified checks, or money orders required, when.

Effective 28 Aug 2002

Title X TAXATION AND REVENUE

139.235. Passing bad checks in payment of taxes, penalty — cashier's checks, certified checks, or money orders required, when. — Any person required to pay any tax who issues or passes a check, or other similar sight order, which is returned to the department of revenue, county collector, or treasurer ex officio collector because the account upon which the check or order was drawn was closed or did not have sufficient funds at the time of presentation for payment by the department of revenue, county collector, or treasurer ex officio collector to meet the face amount of the check or order, may, unless there be good cause shown, be assessed by the department of revenue, in addition to any other penalty or interest that may be owed, a penalty of ten dollars or five percent of the total amount of the returned check or order, whichever amount is greater, but in no event shall such penalty imposed exceed one hundred dollars. Such person may also be assessed by the county collector or treasurer ex officio collector, in addition to any other penalty or interest that may be owed, a penalty not to exceed twenty-five dollars. The department of revenue, county collector, or treasurer ex officio collector may refuse to accept any check or other similar sight order in payment of any tax currently owed plus penalty or interest from a person who previously attempted to pay such amount with a check or order that was returned to the department of revenue, county collector, or treasurer ex officio collector unless the remittance is in the form of a cashier's check, certified check, or money order.

(L. 1983 1st Ex. Sess. H.B. 10 § 1, A.L. 2002 S.B. 895)



Section 139.240 Disposition of moneys — St. Louis.

Effective 28 Aug 1959

Title X TAXATION AND REVENUE

139.240. Disposition of moneys — St. Louis. — 1. The collector of the city of St. Louis shall on Monday in each week, deposit in the bank that is designated to him by the director of revenue, to the credit of the director of revenue, all moneys received by him for the state, first deducting the amount of his commission, and take from the cashier a certificate of every deposit, which shall be received by the director of revenue in payment of the revenue.

2. The collector, when he makes the deposit, shall transmit to the director of revenue an affidavit, setting forth the amount of revenue which he has received since the last deposit, and the amount retained by him for his commission.

3. Nothing contained in this section shall be so construed as to affect in any wise the rate or amount of commission which the collector would be entitled to on his final settlement.

(RSMo 1939 § 11101, A.L. 1945 p. 1907, A.L. 1959 H.B. 106)

Prior revisions: 1929 § 9930; 1919 § 12922; 1909 § 11476



Section 139.250 Failure to make payment — forfeiture — proceedings against defaulting collector.

Effective 28 Aug 2016

Title X TAXATION AND REVENUE

139.250. Failure to make payment — forfeiture — proceedings against defaulting collector. — 1. If any collector or collector-treasurer fails to make payment of the amount due from him or her on settlement, or in the time and manner prescribed by law, he or she and his or her sureties shall be liable to pay, as a penalty, ten percent a month on the amount wrongfully withheld, to be computed from the time the amount ought to have been paid until actual payment. This section shall apply to all revenue collections made by him or her, whether for state, county, city, town, district or school taxes, general or special, except that this section shall not apply to any collections related to taxes paid under protest or as part of a disputed assessment.

2. In case of refusal, notice may be served upon the collector or collector-treasurer in default and his or her sureties, informing them that a motion will be made to the circuit court of the county for a judgment against the collector and his or her sureties, for all sums of money due from him or her to the state or county, as the case may be, at time of making the motion, together with the penalty aforesaid.

3. The circuit courts of this state may hear and determine all such motions and proceedings.

4. The judgments rendered by the court under the provisions of this section shall have the same force and effect and be enforced in the same manner that other judgments in the circuit courts of this state are enforced.

5. Proceedings under this section shall be in the state or county, as the case may be. The notice may be served by any sheriff, coroner, or other person who would be a competent witness, and shall be served at least five days before the motion is made. The court may compel the production of all books, papers, records and other documents in the possession of the collector or others, to be used as evidence in the cause.

(RSMo 1939 § 11104; RSMo 1939 § 11105, A.L. 1945 p. 1907, A.L. 1959 H.B. 106, A.L. 1978 H.B. 1634, A.L. 2016 H.B. 1593)

Prior revisions: 1929 §§ 9933, 9934; 1919 §§ 12925, 12926; 1909 §§ 11479, 11480



Section 139.270 Refusal to pay — forfeiture — distress warrant.

Effective 28 Aug 1949

Title X TAXATION AND REVENUE

139.270. Refusal to pay — forfeiture — distress warrant. — 1. If any county collector, or ex officio county collector, fails or refuses to pay the taxes and license fees into the county treasuries and to the director of revenue as provided in section 139.210, he shall forfeit his commissions on the amount wrongfully withheld and in addition shall pay a penalty of ten percent of the amount wrongfully withheld.

2. The director of revenue within thirty days shall issue a distress warrant for such state taxes and penalties, and the prosecuting attorney within thirty days shall proceed to collect the county, school, road and municipal taxes by suit on the official bond of the defaulting collector.

(RSMo 1939 § 11099, A.L. 1945 p. 1907, A. 1949 S.B. 1024)

Prior revisions: 1929 § 9928; 1919 § 12920; 1909 § 11474



Section 139.280 Penalty for erroneously reporting lands delinquent.

Effective 28 Aug 1959

Title X TAXATION AND REVENUE

139.280. Penalty for erroneously reporting lands delinquent. — Any collector of the public revenue for the state, or for any county or town, who fails to make a true return of all taxes duly paid on any lands or other real estate to the proper officer, according to law, so that the real estate because of his negligence, delinquency or misconduct is advertised and sold as delinquent lands shall forfeit to the innocent purchaser in good faith at the public sale of the lands, one hundred percent damages in the sum so paid by the innocent purchaser to the collector, and ten percent per annum interest thereon until the amount is paid to the purchaser, recoverable in any court having competent jurisdiction.

(RSMo 1939 § 11111, A.L. 1959 H.B. 106)

Prior revisions: 1929 § 9939; 1919 § 12931; 1909 § 11486



Section 139.290 Illegal levy — refund.

Effective 28 Aug 1939

Title X TAXATION AND REVENUE

139.290. Illegal levy — refund. — Wherever, in any county in this state, money has been collected under an illegal levy, the county commission of such county or counties is hereby authorized to refund the same by issuing warrants upon the fund to which said money had been credited, in favor of the person or persons who paid the same as shown by the collector's books; provided, that should the person in favor of whom any warrant or warrants are issued be dead or unable to appear in person, then the same shall be paid to his heirs or legal representatives; provided further, that said county commission or commissions may, in their discretion, refund, in addition to the money collected, interest which may have accrued upon the same, not to exceed six percent; provided further, that before any levy shall be considered illegal, it shall have been so declared by the supreme court of the state of Missouri; provided further, that the provisions of this section shall only apply to those counties in which the money collected under said illegal levy is either in the county treasury or within the control of the county commission; provided further, that the county commission so refunding said money shall specify the time in which said money shall be refunded, and all warrants left on hand after the expiration of such time shall be by said county commission cancelled, and the money and interest turned into the school fund of the county.

(RSMo 1939 § 11215)

Prior revisions: 1929 § 9981; 1919 § 12971; 1909 § 11523

(1989) When taxes levied were declared illegal by court, tax protest did not constitute binding election, and did not preclude claimants from seeking refund under other statutory provisions. (Mo.banc) Ackerman Buick, Inc. v. St. Louis Co., 771 S.W.2d 343.



Section 139.300 Individual liability of officers — failure to perform duty, penalty.

Effective 28 Aug 1959

Title X TAXATION AND REVENUE

139.300. Individual liability of officers — failure to perform duty, penalty. — 1. Every county clerk, assessor, collector or other officer, who refuses or knowingly neglects to perform any duty enjoined on him by, or consents in or connives at any evasion of the laws relating to the assessment, levy and collection of taxes, whereby any proceedings required by such laws are prevented or hindered, or any property is unlawfully exempted from taxation or is entered upon the tax list at less than its full cash value, is liable for each offense, neglect or refusal, individually and on his official bond, for double the amount of the loss or damage caused thereby.

2. If any officer fails, refuses or neglects to perform any of the duties required of him by such laws, upon being required so to do by any person interested in the matter, for which failure, neglect or refusal no specific penalty is provided, he is liable to a fine of not less than ten dollars nor more than five hundred dollars.

3. Any officer who knowingly violates any of the provisions of such laws is liable to a fine of not less than ten dollars nor more than one thousand dollars.

4. The penalties and damages provided by this section may be recovered by action in any court of competent jurisdiction and the officer may be removed from office at the discretion of the court.

(RSMo 1939 §§ 11233, 11234, A.L. 1959 H.B. 106)

Prior revisions: 1929 §§ 10002, 10003; 1919 §§ 12992, 12993; 1909 §§ 11544, 11545



Section 139.320 Taxes — collection and payment into county treasury (township organization counties).

Effective 28 Aug 1939

Title X TAXATION AND REVENUE

139.320. Taxes — collection and payment into county treasury (township organization counties). — 1. To each assessment roll a warrant under the hand of the county clerk and seal of the county commission shall be annexed, commanding such collector to collect from the several persons named in the assessment roll the several sums mentioned in the last columns of such roll, opposite their respective names; the warrant shall direct the collector, out of the moneys collected, after deducting the compensation to which he may be lawfully entitled, to pay over to the county treasurer the state and county tax collected by him.

2. He shall pay over to the township treasurer all school moneys collected by him, and all moneys collected for township expenses, and all moneys collected for road and bridge purposes.

(RSMo 1939 § 13998)

Prior revisions: 1929 § 12321; 1919 § 13234; 1909 § 11722



Section 139.330 What authorization by warrant.

Effective 28 Aug 1939

Title X TAXATION AND REVENUE

139.330. What authorization by warrant. — In all cases the warrant shall authorize the collector, in case any person named in such assessment roll shall neglect or refuse to pay his tax, to levy the same by distress and sale of the goods and chattels of such person, and it shall require all payments therein specified to be made by the day fixed by law for the delivery of the tax book to the county treasurer.

(RSMo 1939 § 13999)

Prior revisions: 1929 § 12322; 1919 § 13235; 1909 § 11723



Section 139.340 Notification by clerk to treasurer — completion of books.

Effective 28 Aug 1939

Title X TAXATION AND REVENUE

139.340. Notification by clerk to treasurer — completion of books. — The county clerk shall notify the county treasurer that said books are completed, and shall furnish the treasurer with a statement setting forth the name of each collector, the amount of money to be collected and paid over for each purpose for which the tax is levied in each of the several townships.

(RSMo 1939 § 13999)

Prior revisions: 1929 § 12322; 1919 § 13235; 1909 § 11723



Section 139.350 Collection of taxes — procedure.

Effective 28 Aug 2005

Title X TAXATION AND REVENUE

139.350. Collection of taxes — procedure. — Every collector-treasurer in a county having a township organization, upon receiving the tax book and warrant from the county clerk, shall proceed in the following manner to collect the same; and the collector-treasurer shall mail to all resident taxpayers, at least fifteen days prior to delinquent date, a statement of all real and tangible personal property taxes due and assessed on the current tax books in the name of the taxpayers. Collector-treasurers shall also mail tax receipts for all the taxes received by mail.

(RSMo 1939 § 14009, A.L. 1983 S.B. 57, A.L. 2005 H.B. 58 merged with S.B. 210)

Prior revisions: 1929 § 12332; 1919 § 13245; 1909 § 11733



Section 139.360 Levy and sale of goods under distraint.

Effective 28 Aug 1939

Title X TAXATION AND REVENUE

139.360. Levy and sale of goods under distraint. — In case any person shall refuse or neglect to pay the tax imposed, the collector shall levy the same by distraint and sale of the goods and chattels of the person who ought to pay the same.

(RSMo 1939 § 14010)

Prior revisions: 1929 § 12333; 1919 § 13246; 1909 § 11734



Section 139.370 Sale under distraint — procedure.

Effective 28 Aug 1939

Title X TAXATION AND REVENUE

139.370. Sale under distraint — procedure. — 1. The collector shall give public notice of the time and place of sale, and of the property to be sold, at least fifteen days previous to the sale, by advertisement to be posted up in at least three public places in the township where such sale is to be made.

2. The sale shall be by public auction.

(RSMo 1939 § 14011)

Prior revisions: 1929 § 12334; 1919 § 13247; 1909 § 11735



Section 139.380 Sale under distraint — surplus.

Effective 28 Aug 1939

Title X TAXATION AND REVENUE

139.380. Sale under distraint — surplus. — If the property distrained be sold for more than the amount of taxes and costs, the surplus shall be returned to the owner or the person in whose possession such property was when the distraint was made.

(RSMo 1939 § 14012)

Prior revisions: 1929 § 12335; 1919 § 13248; 1909 § 11736



Section 139.390 Removal from township — levy and collection of taxes.

Effective 28 Aug 1939

Title X TAXATION AND REVENUE

139.390. Removal from township — levy and collection of taxes. — In case any person, upon whom any tax shall be assessed under the provisions of this chapter, in any township, shall have removed out of such township after such assessment, it shall be lawful for the collector of such township to levy and collect such tax off of the goods and chattels of the person assessed, within any township or city of the county to which said person may have removed, or in which he shall reside.

(RSMo 1939 § 14013)

Prior revisions: 1929 § 12336; 1919 § 13249; 1909 § 11737



Section 139.400 Abatement on tax list — procedure.

Effective 28 Aug 2005

Title X TAXATION AND REVENUE

139.400. Abatement on tax list — procedure. — If the collector-treasurer in any county that has adopted township organization shall be unable to collect any taxes charged in the tax list, by reason of the removal or insolvency of the person to whom such tax may be charged, or on account of any error in the tax list, the collector-treasurer shall deliver to the county clerk his or her tax book, and shall submit and file with said clerk, at the time of his or her settlement, a statement in writing, setting forth the name of the person charged with such tax, the value of the property, and the amount of tax so charged and the cause of the delinquency, and shall make oath before the county clerk, or some associate circuit judge, that the facts stated in such statement are true and correct, and that the sums mentioned therein remain unpaid, and that the collector-treasurer used due diligence to collect the same, which oath or affidavit shall be signed by the collector-treasurer; and upon filing said statement, the county clerk shall allow the collector-treasurer credit for the amount of taxes therein stated, and shall apportion and credit the same on the several funds for which such tax was charged; and when the collector-treasurer makes settlement with the county commission, such statement shall be a sufficient voucher to entitle the collector-treasurer to credit for the amount therein stated; but in no case shall any collector-treasurer, county clerk, or county treasurer, be entitled to abatement on the resident tax list until the statement and affidavit aforesaid are filed as required by this chapter.

(RSMo 1939 § 14016, A.L. 2005 H.B. 58 merged with S.B. 210)

Prior revisions: 1929 § 12339; 1919 § 13252; 1909 § 11740



Section 139.410 Surplus tax money, how held.

Effective 28 Aug 1939

Title X TAXATION AND REVENUE

139.410. Surplus tax money, how held. — Whenever any greater amount of taxes shall be assessed in any township than the township charges thereof, and its proportion of tax and county charges, the surplus shall be paid by the collector to the trustee of the township, who shall hold the same until needed to pay township expenses.

(RSMo 1939 § 14015)

Prior revisions: 1929 § 12338; 1919 § 13251; 1909 § 11739



Section 139.420 Collector-treasurer — final settlement of accounts.

Effective 28 Aug 2005

Title X TAXATION AND REVENUE

139.420. Collector-treasurer — final settlement of accounts. — 1. The collector-treasurer of any county that has adopted township organization, at the term of the county commission to be held on the first Monday in March of each year, shall make a final settlement of the collector-treasurer's accounts with the county commission for state, county, school and township taxes; produce receipts from the proper officers for all school and township taxes collected by the collector-treasurer's; pay over to the county treasury all moneys remaining in his or her hands, collected by the collector-treasurer on state and county taxes; make his or her return of all delinquent or unpaid taxes, as required by law, and make oath before the commission that the collector-treasurer has exhausted all the remedies required by law for the collection of such taxes.

2. On or before the twentieth day of March in each year, the collector-treasurer shall make a final settlement with the township board.

3. If any collector-treasurer shall fail or refuse to make the settlement required by this section, or shall fail or refuse to pay over the state and county taxes, as provided in this section, the county commission shall attach the collector-treasurer until the collector-treasurer shall make such settlement of his or her accounts or pay over the money found due from the collector-treasurer; and the commission shall cause the clerk thereof to notify the director of revenue and the prosecuting attorney of the county at once of the failure of such collector-treasurer to settle his or her accounts, or pay over the money found due from the collector-treasurer, and the director of revenue and the prosecuting attorney shall proceed against such collector in the manner provided in section 139.440, and such collector shall be liable to the penalties provided in section 139.440.

(RSMo 1939 § 14000, A. 1949 S.B. 1024, A.L. 2005 H.B. 58 merged with S.B. 210)

Prior revisions: 1929 § 12323; 1919 § 13236; 1909 § 11724



Section 139.430 Collector-treasurer — monthly statements — disposition of collected moneys.

Effective 28 Aug 2005

Title X TAXATION AND REVENUE

139.430. Collector-treasurer — monthly statements — disposition of collected moneys. — 1. The collector-treasurer in any county that has a township organization, on or before the tenth day of each month, shall make and file in the office of the county clerk a statement showing the amount of taxes collected by the collector-treasurer for all purposes during the preceding month, which statement shall be sworn to by such collector-treasurer before the county clerk, or some other officer authorized to administer oaths.

2. On or before the tenth day in each month, the collector-treasurer shall pay over to the county treasury all state and county taxes collected by the collector-treasurer during the preceding month, as shown by the statement required by this section, and take duplicate receipts therefor, one of which the collector-treasurer shall retain and the other the collector-treasurer shall file with the county clerk; and the county clerk shall charge the collector-treasurer with the amounts so receipted for, to be accounted for at the annual settlement.

3. The collector-treasurer, in like manner, on or before the twentieth day of each month, shall pay over to the township trustee and ex officio treasurer all township taxes and funds of every kind belonging to the township, collected by the collector-treasurer during the preceding month, and take duplicate receipts therefor, one of which the collector-treasurer shall retain and the other the collector-treasurer shall deposit with the township clerk, who shall charge the township trustee and ex officio treasurer with the amount so receipted.

(RSMo 1939 § 14014, A. 1949 S.B. 1024, A.L. 2005 H.B. 58 merged with S.B. 210)

Prior revisions: 1929 § 12337; 1919 § 13250; 1909 § 11738



Section 139.440 Collector-treasurer — default, penalties — certified copy of statement.

Effective 28 Aug 2005

Title X TAXATION AND REVENUE

139.440. Collector-treasurer — default, penalties — certified copy of statement. — 1. If any collector-treasurer shall fail or refuse to file the statement required by section 139.430, or, having filed such statement, shall neglect or refuse to pay over to the county treasury the state and county taxes collected by him or her during the preceding month, as shown by such statement, the county clerk, immediately after such default, and not later than the fifteenth day of the month in which such statement was or should have been made, shall certify such fact to the director of revenue and the prosecuting attorney of the county; and the director of revenue and the prosecuting attorney shall proceed against such defaulting collector-treasurer in the same manner as is provided by section 139.270 for proceeding against defaulting county collectors and the collector-treasurer shall on all moneys collected and wrongfully withheld be liable to all the penalties imposed by section 139.270.

2. The county clerk shall certify a copy of such monthly statement to the director of revenue within the time prescribed for certifying the statements of the county collectors and collector-treasurers.

(RSMo 1939 § 14014, A. 1949 S.B. 1024, A.L. 2005 H.B. 58 merged with S.B. 210)

Prior revisions: 1929 § 12337; 1919 § 13250; 1909 § 11738



Section 139.450 Collector-treasurer — statements.

Effective 28 Aug 2005

Title X TAXATION AND REVENUE

139.450. Collector-treasurer — statements. — The collector-treasurer shall include in his or her monthly statement all such sums collected for the preceding month which have not been included in any previous statements, and shall include in the collector-treasurer's annual settlement, as provided in this chapter and in the general revenue law, the whole amount of taxes collected as shown by the annual settlements with the county commission as provided in section 139.420.

(RSMo 1939 § 14014, A. 1949 S.B. 1024, A.L. 2005 H.B. 58 merged with S.B. 210)

Prior revisions: 1929 § 12337; 1919 § 13250; 1909 § 11738



Section 139.460 Collector-treasurer — school taxes, collection — apportioned and kept — school districts.

Effective 28 Aug 2005

Title X TAXATION AND REVENUE

139.460. Collector-treasurer — school taxes, collection — apportioned and kept — school districts. — 1. The collector-treasurer shall be required to draw or procure a plat of each school district or fractional part thereof in the collector-treasurer's county, and shall keep a true and correct account of all school moneys collected by him or her in each school district or fractional part thereof; and when said collector pays the moneys so collected by him or her to the township treasurer or school district treasurer, he or she shall state the amount collected from each school district or fractional part thereof, and take duplicate receipts therefor, one of which he or she shall retain, and file the other with the township clerk.

2. As soon as the school funds are apportioned, the township treasurer shall apply to the county collector-treasurer for the school moneys belonging to each school district or fractional part thereof, in his or her township, and the county collector-treasurer shall pay over to him or her all of said school money, taking duplicate receipts therefor, one of which he or she shall file with the township clerk and one of which shall be retained.

3. The township treasurer shall safely keep such money until paid out upon the order of the board of directors of the various school districts in his or her township.

4. When any school district is divided by township or county lines, the district shall be considered in the township or county in which the schoolhouse is located, and the township treasurer holding any money belonging to fractional parts of districts in which no schoolhouse is located shall pay over all such money to the township treasurer of the township in which the fractional part of the district having the schoolhouse is located, taking duplicate receipts therefor, one of which shall be filed with the township clerk, and the township treasurer shall settle annually with the township board on or before the twentieth day of March in each year.

(RSMo 1939 § 14017, A.L. 2005 H.B. 58 merged with S.B. 210)

Prior revisions: 1929 § 12340; 1919 § 13253; 1909 § 11741



Section 139.600 Exemption of merchants' and manufacturers' tangible personal property, lost revenues defined — replacement tax revenues, distribution of.

Effective 28 Aug 1983

Title X TAXATION AND REVENUE

139.600. Exemption of merchants' and manufacturers' tangible personal property, lost revenues defined — replacement tax revenues, distribution of. — 1. To implement the provisions of Section 6 of Article X of the Missouri Constitution, the amount received by each taxing authority for the preceding year which will be "lost revenues" as defined in Subsection 4 of Section 6 of Article X of the Missouri Constitution and resulting from the exemption of certain personal property of manufacturers, refiners, distributors, wholesalers, and retail merchants and establishments, shall be determined by each county clerk as of March thirty-first of the year the exemption becomes effective and shall include any delinquent taxes received during the preceding year and taxes for the preceding year which have been received by the collector but are subject to an appeal as of that date. The levy to be charged against the assessed valuation of real property listed in subclass (3) of class 1 of Section 4(b) of Article X of the Missouri Constitution necessary to produce the total revenues lost by all taxing authorities in the county shall be determined by each county clerk no later than September first of the year the replacement tax is first imposed. The exemption of certain personal property of manufacturers, refiners, distributors, wholesalers, and retail merchants and establishments under Section 6 of Article X of the Missouri Constitution shall not become effective in any county or city not within a county of this state until January 1, 1985, upon which date such exemption shall be effective in all counties and cities not within a county in this state.

2. For the first year in which a replacement tax is imposed under this section, the total replacement revenues received by the county collector shall be distributed as provided in Subsection 2 of Section 6 of Article X of the Missouri Constitution at such time or times as he deems appropriate. The total amount available for distribution as replacement revenues for such first year in which a replacement tax is imposed shall be that amount received from the replacement tax as of January thirty-first of the year immediately following the year the replacement tax is first imposed.

3. For the second and each succeeding year in which a replacement tax is imposed under this section, the total amount of replacement revenue available to each county for distribution shall be the amount received by each county during the previous twelve months, as of January thirty-first of the following year. The amount of replacement revenue to be distributed to each taxing authority within each county shall be calculated by multiplying the total amount of replacement revenues to be distributed by a fraction which shall have:

(1) A numerator which is determined by taking the amount of "lost revenues" as defined in Subsection 4 of Section 6 of Article X of the Missouri Constitution, of such taxing authority, and multiplying the amount of such lost revenues by the percentage which the then current assessed valuation of real property in the taxing authority in subclass (3) of class 1 property, as set out in Section 4(b) of Article X of the Missouri Constitution, is of the assessed valuation of such property on January first of the first year the replacement tax was imposed, using in both instances the taxing authority's boundaries as they existed on January first of the first year the replacement tax was imposed;

(2) A denominator which is the sum of all figures calculated under subdivision (1) of this subsection for each taxing authority within the county.

4. If any taxing authority which is receiving replacement revenues annexes additional property, such property shall not be included in the calculations made under subdivision (1) of subsection 3 of this section. If any two or more taxing authorities merge, the amount determined under subdivision (1) of subsection 3 of this section for the resulting taxing authority shall be the sum of the amounts, if any, determined under subdivision (1) of subsection 3 for each of the taxing authorities merged.

(L. 1983 S.B. 63, et al. § 2)






Chapter 140 Collection of Delinquent Taxes Generally

Chapter Cross References



Section 140.010 County collector — enforcement of state's lien.

Effective 28 Aug 1959

Title X TAXATION AND REVENUE

140.010. County collector — enforcement of state's lien. — All real estate upon which the taxes remain unpaid on the first day of January, annually, are delinquent, and the county collector shall enforce the lien of the state thereon, as required by this chapter. Any failure to properly return the delinquent list, as required by this chapter, in no way affects the validity of the assessment and levy of taxes, nor of the foreclosure and sale by which the collection of the taxes is enforced, nor in any manner affects the lien of the state on the delinquent real estate for the taxes unpaid thereon.

(RSMo 1939 § 11108, A.L. 1959 H.B. 106)

Prior revisions: 1929 § 9936; 1919 § 12928; 1909 § 11482



Section 140.030 Collector to make delinquent lists.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

140.030. Collector to make delinquent lists. — Whenever any collector shall be unable to collect any taxes specified on the tax book, having diligently endeavored and used all lawful means to collect the same, he shall make lists thereof, one to be called the "tangible personal property delinquent list", in which shall be stated the names of all persons owing taxes on tangible personal property, where taxes cannot be collected, alphabetically arranged, with the amount due from each, and the other to be called the "land delinquent list", in which shall be stated the taxes on lands and town lots where taxes have not been collected, with a full description of said lands and lots, and the amount of taxes due thereon, set opposite each tract of land or town lot; and a like list of all delinquent clerks and other officers required to pay to the collector the amount of revenue by them respectively received, to be called the "delinquent list of officers".

(RSMo 1939 § 11110, A.L. 1945 p. 1847)

Prior revisions: 1929 § 9938; 1919 § 12930; 1909 § 11484



Section 140.040 Correction of delinquent lists by county commission — certified to whom.

Effective 28 Aug 1959

Title X TAXATION AND REVENUE

140.040. Correction of delinquent lists by county commission — certified to whom. — At the term of the county commission at which the several delinquent lists are required by law to be returned and certified, the commission shall examine and compare the list of lands and town lots on which the taxes remain due and unpaid. If any lands or town lots have been assessed more than once, or if any of the lands or town lots are not subject to taxation, or if the legal subdivision is incorrectly described, in all these cases the commission shall correct the error by the best means in their power, and cause the list so corrected to be certified and filed in the office of the clerk of the county commission.

(RSMo 1939 § 11114, A.L. 1945 p. 1910, A.L. 1959 H.B. 106)

Prior revisions: 1929 § 9942; 1919 § 12934; 1909 § 11488



Section 140.050 Clerk to make back tax book — delivery to collector, collection — correction of omissions.

Effective 28 Aug 2013

Title X TAXATION AND REVENUE

140.050. Clerk to make back tax book — delivery to collector, collection — correction of omissions. — 1. Except as provided in section 52.361, the county clerk shall file the delinquent lists in the county clerk's office and within ten days thereafter make, under the seal of the commission, the lists into a back tax book as provided in section 140.060.

2. Except as provided in section 52.361, when completed, the clerk shall deliver the book or an electronic copy thereof to the collector taking duplicate receipts therefor, one of which the clerk shall file in the clerk's office and the other the clerk shall file with the director of revenue. The clerk shall charge the collector with the aggregate amount of taxes, interest, and clerk's fees contained in the back tax book.

3. The collector shall collect such back taxes and may levy upon, seize and distrain tangible personal property and may sell such property for taxes.

4. In the city of St. Louis, the city comptroller or other proper officer shall return the back tax book together with the uncollected tax bills within thirty days to the city collector.

5. If any county commission or clerk in counties not having a county auditor fails to comply with section 140.040 and this section, to the extent that the collection of taxes cannot be enforced by law, the county commission or clerk, or their successors in office, shall correct such omissions at once and return the back tax book to the collector who shall collect such taxes.

(RSMo 1939 § 11115, A.L. 1945 p. 1847 § 11120, A.L. 1945 p. 1910, A. 1949 S.B. 1024, A.L. 2010 H.B. 1316, A.L. 2013 H.B. 175 merged with S.B. 248)

Prior revisions: 1929 §§ 9943, 9948; 1919 §§ 12935, 12940; 1909 §§ 11489, 11494

CROSS REFERENCE:

Collector to prepare back tax book in certain counties, 52.361



Section 140.060 Back tax book — contents — interest.

Effective 28 Aug 1959

Title X TAXATION AND REVENUE

140.060. Back tax book — contents — interest. — 1. The back tax book shall be made up as follows:

(1) All tracts of land or city lots on which back taxes are due shall be listed in numerical order with the legal description thereof;

(2) The name of the owner, if known, and if unknown, the name of the person to whom the land was last assessed shall be set forth opposite each tract of land or city or town lot;

(3) In appropriate columns shall be entered the year or years for which the land is delinquent, the amount of original tax due each fund, the interest due on the tax at the time of making the back tax book, the clerk's fees then due, and the aggregate amount of taxes, interest, and clerk's fees charged against the land for all the years delinquent.

(RSMo 1939 § 11120, A.L. 1945 p. 1910, A. 1949 S.B. 1024, A.L. 1959 H.B. 106)

Prior revisions: 1929 § 9948; 1919 § 12940; 1909 § 11494



Section 140.070 Delinquent real estate taxes extended into back tax book.

Effective 28 Aug 2010

Title X TAXATION AND REVENUE

140.070. Delinquent real estate taxes extended into back tax book. — All back taxes, of whatever kind, whether state, county or school, or of any city or incorporated town, which return delinquent tax lists to the county collector to collect, appearing due upon delinquent real estates shall be extended in the back tax book made under this chapter or chapter 52. In case the collector of any city or town has omitted or neglected to return to the county collector a list of delinquent lands and lots, as required by section 140.670, the present authorities of the city or town may cause the delinquent list to be certified, as by that section contemplated, and the delinquent taxes shall be by the county clerk put upon the back tax book and collected by the collector under authority of this chapter.

(RSMo 1939 § 11116, A.L. 1945 p. 1847, A.L. 1959 H.B. 106, A.L. 2010 H.B. 1316)

Prior revisions: 1929 § 9944; 1919 12936; 1909 § 11490



Section 140.080 County clerk and collector, comparison of lists — clerk's certification.

Effective 28 Aug 2010

Title X TAXATION AND REVENUE

140.080. County clerk and collector, comparison of lists — clerk's certification. — Except as provided in section 52.361, the county clerk and the county collector shall compare the back tax book with the corrected delinquent land list made pursuant to sections 140.030 and 140.040 respectively, and the clerk shall certify on the delinquent land list on file in the clerk's office that the list has been properly entered in the back tax book and shall attach a certificate at the end of the back tax book that it contains a true copy of the delinquent land list on file in the collector's office.

(RSMo 1939 § 11124, A.L. 1945 p. 1910, A. 1949 S.B. 1024, A.L. 1959 H.B. 106, A.L. 2010 H.B. 1316)



Section 140.090 Back tax book to be in alphabetical order.

Effective 28 Aug 1949

Title X TAXATION AND REVENUE

140.090. Back tax book to be in alphabetical order. — In counties where an alphabetical arrangement of the land list in the assessor's book has been ordered by the county commission, the back tax book shall be made out in alphabetical order, in the name of the owner, if known, and if not known in the name of the person to whom the tract or lot was last assessed.

(RSMo 1939 § 11117, A. 1949 S.B. 1024)

Prior revisions: 1929 § 9945; 1919 § 12937; 1909 § 11491



Section 140.100 Penalty against delinquent lands — recording fee — additional recording fee, charter counties and St. Louis City.

Effective 01 Jan 2018, see footnote

Title X TAXATION AND REVENUE

140.100. Penalty against delinquent lands — recording fee — additional recording fee, charter counties and St. Louis City. — 1. Each tract of land in the back tax book, in addition to the amount of tax delinquent, shall be charged with a penalty of eighteen percent of each year’s delinquency except that the penalty on lands redeemed prior to sale shall not exceed two percent per month or fractional part thereof.

2. For making and recording the delinquent land lists, the collector and the clerk shall receive ten cents per tract or lot and the clerk shall receive five cents per tract or lot for comparing and authenticating such list.

3. In all counties except counties having a charter form of government before January 1, 2008, and any city not within a county, in addition to the amount collected in subsection 2 of this section, for making and recording the delinquent land lists, the collector and the clerk shall each receive five dollars per tract or lot. The ten dollars shall be paid into the county employees’ retirement fund established pursuant to section 50.1010.

(RSMo 1939 §§ 11117, 11124, A.L. 1945 p. 1910, A. 1949 S.B. 1024, A.L. 1982 H.B. 1351, et al., A.L. 1999 S.B. 76, A.L. 2010 H.B. 1316, A.L. 2017 S.B. 62)

Prior revisions: 1929 § 9945; 1919 § 12937; 1909 § 11491

Effective 1-01-18

CROSS REFERENCE:

Collector's commission on delinquent taxes added to tax bill, 52.290



Section 140.110 Collection of back taxes, payments applied, how, exceptions — removal of lien.

Effective 28 Aug 2010

Title X TAXATION AND REVENUE

140.110. Collection of back taxes, payments applied, how, exceptions — removal of lien. — 1. The collectors of the respective counties shall collect the taxes contained in the back tax book. Any person interested in or the owner of any tract of land or lot contained in the back tax book may redeem the tract of land or town lot, or any part thereof, from the state's lien thereon, by paying to the proper collector the amount of the original taxes, as charged against the tract of land or town lot described in the back tax book together with interest from the day upon which the tax first became delinquent at the rate specified in section 140.100.

2. Any payment for personal property taxes received by the county collector shall first be applied to the oldest of any back delinquent personal taxes on the back tax book before a county collector accepts any payment for all or any part of personal property taxes due and assessed on the current tax book.

3. Any payment for real property taxes received by the county collector shall first be applied to the oldest of any back delinquent taxes on the same individual parcel of real estate on the back tax book before a county collector accepts payment for real property taxes due and assessed on the current tax book.

4. Subsection 3 of this section shall not apply to payment for real property taxes by financial institutions, as defined in section 381.410, who pay tax obligations which they service from escrow accounts, as defined in Title 24, Part 3500, Section 17, Code of Federal Regulations.

(RSMo 1939 § 11121, A.L. 1959 H.B. 106, A.L. 1999 S.B. 394, A.L. 2000 H.B. 1238 merged with S.B. 894 merged with S.B. 896, A.L. 2002 S.B. 997, A.L. 2010 H.B. 1316)

Prior revisions: 1929 § 9949; 1919 § 12941; 1909 § 11495



Section 140.115 Lien prohibited on property in back tax book, when.

Effective 28 Aug 2013

Title X TAXATION AND REVENUE

140.115. Lien prohibited on property in back tax book, when. — Any person other than the owner or a mortgagee or other lienholder described in section 139.070 who pays the original taxes, as charged against the tract of land or town lot described in the back tax book, together with interest from the day upon which the tax first became delinquent at the rate specified in section 140.100 shall not invoke a lien on said property or person without the knowledge and consent of the owner. Any such lien so invoked on said property or person without the knowledge and consent of the owner shall be null and void.

(L. 2013 H.B. 175 merged with S.B. 248)



Section 140.120 May compromise back taxes.

Effective 28 Aug 1959

Title X TAXATION AND REVENUE

140.120. May compromise back taxes. — If it appears to any county commission, that any tract of land or town lot contained in the back tax book is not worth the amount of taxes, interest and cost due thereon, as charged in the back tax book or that the same would not sell for the amount of the taxes, interest and cost, the commission may compromise the taxes with the owner of the tract or lot. Upon payment to the collector of the amount agreed upon, a certificate of redemption shall be issued under the seal of the commission, which shall release the lands from the lien of the state and all taxes due thereon, as charged on the back tax book. If the commission compromises and accepts a less amount than appears to be due on any tract of land or town lot, as charged on said back tax book, the commission shall order the amount so paid to be distributed to the various funds to which the taxes are due, in proportion as the amount received bears to the whole amount charged against the tract or lot.

(RSMo 1939 § 11122, A.L. 1959 H.B. 106)

Prior revisions: 1929 § 9950; 1919 § 12942; 1909 § 11496



Section 140.130 Examination of back tax books by board of equalization.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

140.130. Examination of back tax books by board of equalization. — At every annual settlement made by a collector of the revenue after this chapter shall take effect, all delinquent real estate and delinquent personal tax lists and back tax bills for taxes on real estate and tangible personal property shall be carefully examined by the board of equalization and if there appear thereon any back tax bills which have appeared thereon for a period of five years or more which, in the opinion of a majority of said board, are too small to justify the expense of suit or foreclosure, or which are against exempt property, or which are against property which is not worth the taxes, interest and cost, and cannot be compromised as provided by law, the same shall, upon order of such board or a majority thereof, be stricken from such delinquent real estate or back tax books and the tax bills therefor shall be cancelled by the collector.

(RSMo 1939 § 11123, A.L. 1945 p. 1847)

Prior revisions: 1929 § 9951; 1919 § 12943



Section 140.140 Collector — reports.

Effective 28 Aug 1939

Title X TAXATION AND REVENUE

140.140. Collector — reports. — The collector shall make diligent endeavor to collect all taxes upon said back tax book, and whenever he finds that any taxes therein have been paid, he shall report that fact to the county commission, or other proper officer, giving the name of the officer or person to whom such taxes were paid; and he shall also report to the commission, or other proper officer, all cases of double assessment or other errors, and thereupon the commission, or other proper officer, shall cause the necessary action to be taken and entries to be made.

(RSMo 1939 § 11119)

Prior revisions: 1929 § 9947; 1919 § 12939; 1909 § 11493



Section 140.150 Lands, lots, mineral rights, and royalty interests subject to sale, when.

Effective 28 Aug 2013

Title X TAXATION AND REVENUE

140.150. Lands, lots, mineral rights, and royalty interests subject to sale, when. — 1. All lands, lots, mineral rights, and royalty interests on which taxes or special assessments are delinquent and unpaid are subject to sale to discharge the lien for the delinquent and unpaid taxes or unpaid special assessments as provided for in this chapter on the fourth Monday in August of each year.

2. No real property, lots, mineral rights, or royalty interests shall be sold for state, county or city taxes or special assessments without judicial proceedings, unless the notice of sale contains the names of all record owners thereof, or the names of all owners appearing on the land tax book and all other information required by law. Delinquent taxes or unpaid special assessments, penalty, interest and costs due thereon may be paid to the county collector at any time before the property is sold therefor. The collector shall send notices to the publicly recorded owner of record before any delinquent and unpaid taxes or unpaid special assessments as specified in this section subject to sale are published. The first notice shall be by first class mail. A second notice shall be sent by certified mail only if the assessed valuation of the property is greater than one thousand dollars. If the assessed valuation of the property is not greater than one thousand dollars, only the first notice shall be required. If any second notice sent by certified mail under this section is returned to the collector unsigned, then notice shall be sent before the sale by first class mail to both the owner of record and the occupant of the real property. The postage for the mailing of the notices shall be paid out of the county treasury, and such costs shall be added to the costs of conducting the sale, and the county treasury shall be reimbursed to the extent that such postage costs are recovered at the sale. The failure of the taxpayer or the publicly recorded owner to receive the notice provided for in this section shall not relieve the taxpayer or publicly recorded owner of any tax liability imposed by law.

3. The entry in the back tax book by the county clerk of the delinquent lands, lots, mineral rights, and royalty interests constitutes a levy upon the delinquent lands, lots, mineral rights, and royalty interests for the purpose of enforcing the lien of delinquent and unpaid taxes or unpaid special assessments, together with penalty, interest and costs.

(RSMo 1939 § 11125, A.L. 1945 p. 1847, A.L. 1947 V. II p. 430, A.L. 1959 H.B. 106, A.L. 2003 S.B. 295, A.L. 2005 H.B. 58 merged with S.B. 210, A.L. 2010 H.B. 1316, A.L. 2013 H.B. 175 merged with S.B. 248)

CROSS REFERENCE:

Requisites for sale of land for taxes, Const. Art. X § 13



Section 140.160 Limitation of actions, exceptions — county auditor to annually audit.

Effective 28 Aug 2013

Title X TAXATION AND REVENUE

140.160. Limitation of actions, exceptions — county auditor to annually audit. — 1. No proceedings for the sale of land and lots for delinquent taxes pursuant to this chapter or unpaid special assessments, relating to the collection of delinquent and back taxes and unpaid special assessments and providing for foreclosure sale and redemption of land and lots therefor, shall be valid unless initial proceedings therefor shall be commenced within three years after delinquency of such taxes and unpaid special assessments, and any sale held pursuant to initial proceedings commenced within such period of three years shall be deemed to have been in compliance with the provisions of said law insofar as the time at which such sales are to be had is specified therein; provided further, that in suits or actions to collect delinquent drainage and/or levee assessments on real estate such suits or actions shall be commenced within three years after delinquency, otherwise no suit or action therefor shall be commenced, had or maintained, except that the three-year limitation described in this subsection shall not be applicable if any written instrument conveys any real estate having a tax-exempt status, if such instrument causes such real estate to again become taxable real property and if such instrument has not been recorded in the office of the recorder in the county in which the real estate has been situated. Such three-year limitation shall only be applicable once the recording of the title has occurred.

2. The county auditor in all counties having a county auditor shall annually audit collections, deposits, and supporting reports of the collector and provide a copy of such audit to the county collector and to the governing body of the county. A copy of the audit may be provided to all applicable taxing entities within the county at the discretion of the county collector.

(RSMo 1939 § 11165, A.L. 1979 S.B. 385, A.L. 1987 S.B. 65, et al., A.L. 2000 H.B. 1238 merged with S.B. 894 merged with S.B. 896, A.L. 2005 S.B. 210, A.L. 2010 H.B. 1316, A.L. 2013 H.B. 175 merged with S.B. 248)

Prior revisions: 1929 § 9961; 1919 § 12951; 1909 § 11504



Section 140.170 County collector to publish delinquent land list — contents — site of sale — expenses — publisher's affidavit to be recorded — exception for certain property, contents of list.

Effective 28 Aug 2015

Title X TAXATION AND REVENUE

140.170. County collector to publish delinquent land list — contents — site of sale — expenses — publisher's affidavit to be recorded — exception for certain property, contents of list. — 1. Except for lands described in subsection 7 of this section, the county collector shall cause a copy of the list of delinquent lands and lots to be printed in some newspaper of general circulation published in the county for three consecutive weeks, one insertion weekly, before the sale, the last insertion to be at least fifteen days prior to the fourth Monday in August.

2. In addition to the names of all record owners or the names of all owners appearing on the land tax book it is only necessary in the printed and published list to state in the aggregate the amount of taxes, penalty, interest and cost due thereon, each year separately stated.

3. To the list shall be attached and in like manner printed and published a notice of said lands and lots stating that said land and lots will be sold at public auction to discharge the taxes, penalty, interest, and costs due thereon at the time of sale in or adjacent to the courthouse of such county, on the fourth Monday in August next thereafter, commencing at ten o'clock of said day and continuing from day to day thereafter until all are offered.

4. The county collector, on or before the day of sale, shall insert at the foot of the list on his or her record a copy of the notice and certify on his or her record immediately following the notice the name of the newspaper of the county in which the notice was printed and published and the dates of insertions thereof in the newspaper.

5. The expense of such printing shall be paid out of the county treasury and shall not exceed the rate provided for in chapter 493, relating to legal publications, notices and advertisements, and the cost of printing at the rate paid by the county shall be taxed as part of the costs of the sale of any land or lot contained in the list.

6. The county collector shall cause the affidavit of the printer, editor or publisher of the newspaper in which the list of delinquent lands and notice of sale was published, as provided by section 493.060, with the list and notice attached, to be recorded in the office of the recorder of deeds of the county, and the recorder shall not charge or receive any fees for recording the same.

7. The county collector may have a separate list of such lands, without legal descriptions or the names of the record owners, printed in a newspaper of general circulation published in such county for three consecutive weeks before the sale of such lands for a parcel or lot of land that:

(1) Has an assessed value of one thousand five hundred dollars or less and has been advertised previously; or

(2) Is a lot in a development of twenty or more lots and such lot has an assessed value of one thousand five hundred dollars or less.

­­

­

8. If, in the opinion of the county collector, an adequate legal description of the delinquent land and lots cannot be obtained through researching the documents available through the recorder of deeds, the collector may commission a professional land surveyor to prepare an adequate legal description of the delinquent land and lots in question. The costs of any commissioned land survey deemed necessary by the county collector shall be taxed as part of the costs of the sale of any land or lots contained in the list prepared under this section.

(RSMo 1939 § 11126, A.L. 1947 V. II p. 430, A.L. 1955 p. 832, A.L. 1973 H.B. 654, A.L. 1996 H.B. 1469 merged with S.B. 914, A.L. 1997 S.B. 368, A.L. 2003 S.B. 295, A.L. 2010 H.B. 1316, A.L. 2015 H.B. 613)



Section 140.180 Lawful abbreviations.

Effective 28 Aug 1939

Title X TAXATION AND REVENUE

140.180. Lawful abbreviations. — 1. In all advertisements, notices, lists, records, certificates, deeds or other papers, required to be made by or under any of the provisions of this chapter, it shall be lawful to use letters, figures and characters, as follows:

(1) Letters may be used to denote township, range, boundaries, parts of section, parts of lots or blocks, or other subdivisions of real estate, in the following manner: "T" for township, "R" for range, "L" for lot, "B" for block, "N" for north, "E" for east, "S" for south and "W" for west, or any combination or combinations of the four last mentioned letters to denote parts of sections, lots, blocks, or other subdivisions of real property;

(2) Figures may be used as may be requisite to state any number required, whether it be of township, range, survey, section, block, lot or part thereof, acres or fractions thereof, date of any kind, amount of taxes, interest or costs, or any other matter or thing which may be stated or given in figures;

(3) Characters, such as ("), or the words "do", or "ditto", or "same", may be used to denote continuation of township, range, years, tax due or other dates and when either shall be so used, shall be deemed and held to denote the same as shall stand next above in the column in which any such character or word shall be so placed.

2. Any and all descriptions of real estate made under the provisions of this chapter by the use of letters, figures and characters, as provided in this section, when so made that the land or lot may be identified and located, shall be deemed and held to be good, valid and complete, as though the same had been written out in full.

3. Dates of valuation and taxation, taxes, interest, costs, acres, blocks or lots, or any fractions thereof, or any other number or amount, when stated in figures, letters or characters, as herein provided, shall be deemed and held to be fully and fairly stated, as though the same had been written out in full.

(RSMo 1939 § 11212)

Prior revisions: 1929 § 9978; 1919 § 12968; 1909 § 11520



Section 140.190 Period of sale — manner of bids — prohibited sales — sale to nonresidents.

Effective 28 Aug 2010

Title X TAXATION AND REVENUE

140.190. Period of sale — manner of bids — prohibited sales — sale to nonresidents. — 1. On the day mentioned in the notice, the county collector shall commence the sale of such lands, and shall continue the same from day to day until each parcel assessed or belonging to each person assessed shall be sold as will pay the taxes, interest and charges thereon, or chargeable to such person in said county.

2. The person offering at said sale to pay the required sum for a tract shall be considered the purchaser of such land; provided, no sale shall be made to any person or designated agent who is currently delinquent on any tax payments on any property, other than a delinquency on the property being offered for sale, and who does not sign an affidavit stating such at the time of sale. Failure to sign such affidavit as well as signing a false affidavit may invalidate such sale. No bid shall be received from any person not a resident of the state of Missouri or a foreign corporation or entity all deemed nonresidents. A nonresident shall file with said collector an agreement in writing consenting to the jurisdiction of the circuit court of the county in which such sale shall be made, and also filing with such collector an appointment of some citizen of said county as agent of said nonresident, and consenting that service of process on such agent shall give such court jurisdiction to try and determine any suit growing out of or connected with such sale for taxes. After the delinquent auction sale, any certificate of purchase shall be issued to the agent. After meeting the requirements of section 140.405, the property shall be conveyed to the agent on behalf of the nonresident, and the agent shall thereafter convey the property to the nonresident.

3. All such written consents to jurisdiction and selective appointments shall be preserved by the county collector and shall be binding upon any person or corporation claiming under the person consenting to jurisdiction and making the appointment herein referred to; provided further, that in the event of the death, disability or refusal to act of the person appointed as agent of said nonresident the county clerk shall become the appointee as agent of said nonresident.

(RSMo 1939 § 11127, A.L. 1996 H.B. 1469 merged with S.B. 914, A.L. 2003 S.B. 295, A.L. 2010 H.B. 1316)



Section 140.195 Entry on property not trespass, when.

Effective 28 Aug 2015

Title X TAXATION AND REVENUE

140.195. Entry on property not trespass, when. — Any collector, agent of any collector, tax sale purchaser, or agent of any tax sale purchaser performing duties under this chapter shall have the lawful right to enter upon the land of another without being guilty of trespass, if he or she is in the course of providing or attempting to provide notice of a tax sale or tax sale redemption rights and it is necessary to enter upon such land to provide, serve, or post such notice.

(L. 2015 H.B. 613)



Section 140.220 County clerk to act as clerk of sale — fee.

Effective 28 Aug 2003

Title X TAXATION AND REVENUE

140.220. County clerk to act as clerk of sale — fee. — 1. The clerk of the county commission shall attend, either in person or by deputy, as the clerk of the sale of such delinquent land, and shall enter the same on a sufficient record book giving a description of the proper tract or lot, to whom sold, and the price, or whether the same remains unsold.

2. For his services as in this section provided he shall, except in those counties having a population in excess of one hundred thousand, receive the sum of twenty-five cents on each tract of land or lot sold, to become part of the costs of sale and paid by the purchaser, which fee shall include entry or recital of redemption on such record.

(RSMo 1939 § 11139, A.L. 1945 p. 1847, A.L. 2003 S.B. 295)



Section 140.230 Foreclosure sale surplus — deposited in treasury — escheats, when.

Effective 28 Aug 2013

Title X TAXATION AND REVENUE

140.230. Foreclosure sale surplus — deposited in treasury — escheats, when. — 1. When real estate has been sold for taxes or other debt by the sheriff or collector of any county within the state of Missouri, and the same sells for a greater amount than the debt or taxes and all costs in the case it shall be the duty of the sheriff or collector of the county, when such sale has been or may hereafter be made, to make a written statement describing each parcel or tract of land sold by him for a greater amount than the debt or taxes and all costs in the case together with the amount of surplus money in each case. The statement shall be subscribed and sworn to by the sheriff or collector making it before some officer competent to administer oaths within this state, and then presented to the county commission of the county where the sale has been or may be made; and on the approval of the statement by the commission, the sheriff or collector making the same shall pay the surplus money into the county treasury, take the receipt in duplicate of the treasurer for the surplus of money and retain one of the duplicate receipts himself and file the other with the county commission, and thereupon the commission shall charge the treasurer with the amount.

2. The treasurer shall place such moneys in the county treasury to be held for the use and benefit of the person entitled to such moneys or to the credit of the school fund of the county, to be held in trust for the term of three years for the publicly recorded owner or owners of the property sold at the time of the delinquent land tax auction or their legal representatives. At the end of three years, if such fund shall not be called for as part of a redemption or collector's deed issuance, then it shall become a permanent school fund of the county.

3. County commissions shall compel owners or agents to make satisfactory proof of their claims before receiving their money; provided, that no county shall pay interest to the claimant of any such fund.

(RSMo 1939 § 11159, A.L. 1990 H.B. 1284, A.L. 2003 S.B. 295, A.L. 2010 H.B. 1316, A.L. 2013 H.B. 175 merged with S.B. 248)

Prior revisions: 1929 § 9959; 1919 § 12949; 1909 § 11502



Section 140.240 Second offering of delinquent lands and lots.

Effective 28 Aug 1959

Title X TAXATION AND REVENUE

140.240. Second offering of delinquent lands and lots. — 1. If at the first offering of sale of any tract of land or lot under the provisions of this law, no person bids therefor a sum equal to the delinquent taxes thereon with interest, penalty and costs, then the clerk of the sale shall note the fact in his record of sale and the county collector shall note a recital thereof in the back tax book, and the tracts of land or lots shall be again offered for sale, at the next sale of delinquent lands and lots as in this law provided, if the lands or lots are at that time delinquent.

2. If at the second offering for sale no person bids therefor a sum equal to the then delinquent taxes thereon with interest, penalty and costs, then the clerk of the sale shall note the fact upon his record of the sale, and the county collector shall enter a recital of the fact in the back tax book.

(RSMo 1939 § 11129, A.L. 1959 H.B. 106)



Section 140.250 Third offering of delinquent lands and lots, redemption — subsequent sale — collector's deed.

Effective 28 Aug 2010

Title X TAXATION AND REVENUE

140.250. Third offering of delinquent lands and lots, redemption — subsequent sale — collector's deed. — 1. Whenever any lands have been or shall hereafter be offered for sale for delinquent taxes, interest, penalty and costs by the collector of the proper county for any two successive years and no person shall have bid therefor a sum equal to the delinquent taxes thereon, interest, penalty and costs provided by law, then such county collector shall at the next regular tax sale of lands for delinquent taxes sell same to the highest bidder, except the highest bid shall not be less than the sum equal to the delinquent taxes, interest, penalties, and costs, and there shall be a ninety-day period of redemption from such sales as specified in section 140.405.

2. A certificate of purchase shall be issued as to such sales, and the purchaser at such sales shall be entitled to the issuance and delivery of a collector's deed upon completion of title search action as specified in section 140.405.

3. If any lands or lots are not sold at such third offering, then the collector, in his discretion, need not again advertise or offer such lands or lots for sale more often than once every five years after the third offering of such lands or lots, and such offering shall toll the operation of any applicable statute of limitations.

4. A purchaser at any sale subsequent to the third offering of any land or lots, whether by the collector or a trustee as provided in section 140.260, shall be entitled to the immediate issuance and delivery of a collector's deed and there shall be no period of redemption from such post-third year sales; provided, however, before any purchaser at a sale to which this section is applicable shall be entitled to a collector's deed it shall be the duty of the collector to demand, and the purchaser to pay, in addition to his bid, all taxes due and unpaid on such lands or lots that become due and payable on such lands or lots subsequent to the date of the taxes included in such advertisement and sale. The collector's deed or trustee's deed shall have priority over all other liens or encumbrances on the property sold except for real property taxes.

5. In the event the real purchaser at any sale to which this section is applicable shall be the owner of the lands or lots purchased, or shall be obligated to pay the taxes for the nonpayment of which such lands or lots were sold, then no collector's deed shall be issued to such purchaser, or to anyone acting for or on behalf of such purchaser, without payment to the collector of such additional amount as will discharge in full all delinquent taxes, penalty, interest and costs.

(RSMo 1939 § 11130, A.L. 1984 S.B. 707, A.L. 1998 S.B. 778, A.L. 2010 H.B. 1316)



Section 140.260 Purchase by county or city, when — procedure.

Effective 28 Aug 2010

Title X TAXATION AND REVENUE

140.260. Purchase by county or city, when — procedure. — 1. It shall be lawful for the county commission of any county, and the comptroller, mayor and president of the board of assessors of the city of St. Louis, to designate and appoint a suitable person or persons with discretionary authority to bid at all sales to which section 140.250 is applicable, and to purchase at such sales all lands or lots necessary to protect all taxes due and owing and prevent their loss to the taxing authorities involved from inadequate bids.

2. Such person or persons so designated are hereby declared as to such purchases and as titleholders pursuant to collector's deeds issued on such purchases, to be trustees for the benefit of all funds entitled to participate in the taxes against all such lands or lots so sold.

3. Such person or persons so designated shall not be required to pay the amount bid on any such purchase but the collector's deed issuing on such purchase shall recite the delinquent taxes for which said lands or lots were sold, the amount due each respective taxing authority involved, and that the grantee in such deed or deeds holds title as trustee for the use and benefit of the fund or funds entitled to the payment of the taxes for which said lands or lots were sold.

4. The costs of all collectors' deeds, the recording of same and the advertisement of such lands or lots shall be paid out of the county treasury in the respective counties and such fund as may be designated therefor by the authorities of the city of St. Louis.

5. All lands or lots so purchased shall be sold and deeds ordered executed and delivered by such trustees upon order of the county commission of the respective counties and the comptroller, mayor and president of the board of assessors of the city of St. Louis, and the proceeds of such sales shall be applied first to the payment of the costs incurred and advanced, and the balance shall be distributed pro rata to the funds entitled to receive the taxes on the lands or lots so disposed of, as provided in section 140.230.

6. Upon appointment of any such person or persons to act as trustee as herein designated a certified copy of the order making such appointment shall be delivered to the collector, and if such authority be revoked a certified copy of the revoking order shall also be delivered to the collector.

7. Compensation to trustees as herein designated shall be payable solely from proceeds derived from the sale of lands purchased by them as such trustees and shall be fixed by the authorities herein designated, but not in excess of ten percent of the price for which any such lands and lots are sold by the trustees; provided further, that if at any such sale any person bid a sufficient amount to pay in full all delinquent taxes, penalties, interest and costs, then the trustees herein designated shall be without authority to further bid on any such land or lots. If a third party is a successful bidder and there are excess proceeds, such proceeds shall be distributed as provided in section 140.230.

8. If the county commission of any county does not designate and appoint a suitable person or persons as trustee or trustees, so appointed, or the trustee or trustees do not accept property after the third offering where no sale occurred then it shall be at the discretion of the collector to sell such land subsequent to the third offering of such land and lots at any time and for any amount.

(RSMo 1939 § 11131, A.L. 2003 S.B. 295, A.L. 2010 H.B. 1316)



Section 140.270 Appointment of substitute or successor trustee — when and by whom.

Effective 28 Aug 1983

Title X TAXATION AND REVENUE

140.270. Appointment of substitute or successor trustee — when and by whom. — If any trustee, who is provided for in section 140.260, shall die, or has died, shall become, or has become mentally disabled from performing the duties of trustee, shall remove, or has removed out of this state, shall neglect or refuse, or has neglected or refused to act as such trustee, or shall or has become unable, by sickness or other disability, to perform or execute his trust, it shall be lawful for the county commission of any county, and the comptroller, mayor and president of the board of assessors of the city of St. Louis to designate and appoint a suitable person or persons as a substitute or successor trustee, which appointment shall be in writing and recorded in the office of the county clerk and recorder of deeds, with discretionary authority to bid at all sales to which section 140.250 is applicable, and to purchase at such sales all lands or lots necessary to protect all taxes due and owing to prevent any loss to the taxing authorities involved, from inadequate bids, and to perform any and all acts, subject to the same liability and to be paid the same fees provided for the trustee in section 140.260.

(L. 1943 p. 1065 § 11131a, A.L. 1983 S.B. 44 & 45)



Section 140.280 Payment of total amount by purchaser — penalty for failure.

Effective 28 Aug 2003

Title X TAXATION AND REVENUE

140.280. Payment of total amount by purchaser — penalty for failure. — 1. Where such sale is made, the purchaser at such sale shall immediately pay the amount of his bid to the collector, who shall pay the surplus, if any, into the county treasury to be held for the use and benefit of the person entitled thereto.

2. In case the purchaser fails to pay his bid, the land shall be again forthwith offered for sale the same as if no sale had been made, and the purchaser so failing shall forfeit and pay for the use of the distributive county school fund of the county a penalty of twenty-five percent of the amount of his bid, to be recovered by action of debt in the name of the collector, before any court having jurisdiction, and the prosecuting attorney shall conduct such suit, and for his services a fee of five dollars shall be taxed against such delinquent purchaser.

(RSMo 1939 § 11132, A.L. 1945 p. 1847, A.L. 2003 S.B. 295)



Section 140.290 Certificate of purchase — contents — fee — nonresidents.

Effective 28 Aug 2013

Title X TAXATION AND REVENUE

140.290. Certificate of purchase — contents — fee — nonresidents. — 1. After payment shall have been made the county collector shall give the purchaser a certificate in writing, to be designated as a certificate of purchase, which shall carry a numerical number and which shall describe the land so purchased, each tract or lot separately stated, the total amount of the tax, with penalty, interest and costs, and the year or years of delinquency for which said lands or lots were sold, separately stated, and the aggregate of all such taxes, penalty, interest and costs, and the sum bid on each tract.

2. If the purchaser bid for any tract or lot of land a sum in excess of the delinquent tax, penalty, interest and costs for which said tract or lot of land was sold, such excess sum shall also be noted in the certificate of purchase, in a separate column to be provided therefor. Such certificate of purchase shall also recite the name and address of the owner or reputed owner if known, and if unknown then the party or parties to whom each tract or lot of land was assessed, together with the address of such party, if known, and shall also have incorporated therein the name and address of the purchaser. Such certificate of purchase shall also contain the true date of the sale and the time when the purchaser will be entitled to a deed for said land, if not redeemed as in this chapter provided, and the rate of interest that such certificate of purchase shall bear, which rate of interest shall not exceed the sum of ten percent per annum. Such certificate shall be authenticated by the county collector, who shall record the same in a permanent record book in his office before delivery to the purchaser.

3. Such certificate shall be assignable, but no assignment thereof shall be valid unless endorsed on such certificate and acknowledged before some officer authorized to take acknowledgment of deeds and an entry of such assignment entered in the record of said certificate of purchase in the office of the county collector.

4. For each certificate of purchase issued, as a part of the cost of the sale, the purchaser shall pay to the collector the fee necessary to record such certificate of purchase in the office of the county recorder. The collector shall record the certificate of purchase before delivering such certificate of purchase to the purchaser.

5. No collector shall be authorized to issue a certificate of purchase to any nonresident of the state of Missouri, however, any nonresident as described in subsection 2 of section 140.190 may appoint an agent, and such agent shall comply with the provisions of section 140.190 pertaining to a nonresident.

6. This section shall not apply to any post-third-year tax sale, except for nonresidents as provided in subsection 5 of this section.

(RSMo 1939 § 11133, A.L. 2010 H.B. 1316, A.L. 2013 H.B. 175 merged with S.B. 248)



Section 140.300 Collector, written guaranty — action on — damages.

Effective 28 Aug 1959

Title X TAXATION AND REVENUE

140.300. Collector, written guaranty — action on — damages. — 1. The county collector, at the time of the sale and after the purchaser has made payment of the amount of his bid shall endorse upon and annex to the certificate to be given to the purchaser his written guaranty, signed by him, warranting that the taxes which are named in the certificate are due upon the tract, lot, piece or parcel of land.

2. And if it at any time appears that the county collector before the time of making the guaranty, received, either in person or by deputy, the taxes assessed against the tract, lot, piece or parcel of land, the holder of the certificate is entitled to his action upon the written guaranty, forthwith, upon the facts becoming known that the lands were by reason thereof improperly sold, and without waiting the accrual of any special damage to the holder. The measure of damages to which the holder of the certificate is entitled is the amount paid by the holder, as taxes, interest, penalty and charges, with lawful interest thereon, plus an additional penalty of ten percent of the sums; or the holder is entitled to his action on the official bond of the collector, against him and his sureties, as for dereliction in duty, in which action the measure of damages is the same as above mentioned.

(RSMo 1939 § 11134, A.L. 1959 H.B. 106)



Section 140.310 Possession by purchaser, when — rents — rights of occupant and purchaser.

Effective 28 Aug 2015

Title X TAXATION AND REVENUE

140.310. Possession by purchaser, when — rents — rights of occupant and purchaser. — 1. The purchaser of any tract or lot of land at sale for delinquent taxes, homesteads excepted, shall at any time after one year from the date of sale be entitled to the immediate possession of the premises so purchased during the redemption period provided for in this law, unless sooner redeemed; provided, however, any owner or occupant of any tract or lot of land purchased may retain possession of said premises by making a written assignment of, or agreement to pay, rent certain or estimated to accrue during such redemption period or so much thereof as shall be sufficient to discharge the bid of the purchaser with interest thereon as provided in the certificate of purchase.

2. The purchaser, his or her heirs or assigns may enforce his or her rights under said written assignment or agreement in any manner now authorized or hereafter authorized by law for the collection of delinquent and unpaid rent; provided further, nothing herein contained shall operate to the prejudice of any owner not in default and whose interest in the tract or lot of land is not encumbered by the certificate of purchase, nor shall it prejudice the rights of any occupant of any tract or lot of land not liable to pay taxes thereon nor such occupant's interest in any planted, growing or unharvested crop thereon.

3. Any additions or improvements made to any tract or lot of land by any occupant thereof, as tenant or otherwise, and made prior to such tax sale, which such occupant would be permitted to detach and remove from the land under his or her contract of occupancy shall also, to the same extent, be removable against the purchaser, his or her heirs or assigns.

4. Any rent collected by the purchaser, his or her heirs or assigns shall operate as a payment upon the amount due the holder of such certificate of purchase, and such amount or amounts, together with the date paid and by whom shall be endorsed as a credit upon said certificate, and which said sums shall be taken into consideration in the redemption of such land, as provided for in this chapter.

5. Any purchaser, heirs or assigns in possession within the period of redemption against whom rights of redemption are exercised shall be protected in the value of any planted, growing and/or unharvested crop on the lands redeemed in the same manner as such purchaser, heirs or assigns would be protected in valuable and lasting improvements made upon said lands after the period of redemption and referred to in section 140.360.

(RSMo 1939 § 11135, A.L. 2010 H.B. 1316, A.L. 2015 H.B. 613)



Section 140.320 Payment of taxes by purchaser — forfeiture.

Effective 28 Aug 1939

Title X TAXATION AND REVENUE

140.320. Payment of taxes by purchaser — forfeiture. — Any purchaser at delinquent tax sale of any tract or lot of land, his heirs or assigns, who takes possession of any tract or lot of land within the redemption period shall be required to pay the taxes subsequently assessed on such tract or lot of land during the period of occupancy and within the redemption period, and upon failure so to do, or if he commit waste thereon, such purchaser, his heirs or assigns, shall forfeit all rights acquired by his certificate of purchase, so far as the tract or lot of land taken possession of is concerned.

(RSMo 1939 § 11136)



Section 140.330 Suit to quiet title — duty of court where title invalid.

Effective 28 Aug 1939

Title X TAXATION AND REVENUE

140.330. Suit to quiet title — duty of court where title invalid. — 1. Any person holding any deed of lands or lots executed by the county collector for the nonpayment of taxes, may commence a suit in the circuit court of the county where such lands lie, to quiet his title thereto, without taking possession of such lands, and all parties who have, or claim to have, or appear of record in the county where such land or lot is situated, to have any interest in, or lien upon, such lands or lots, shall be made defendants in such suit, and no outstanding unrecorded deed, mortgage, lease or claim shall be of any effect as against the title or right of the complainant as fixed and declared by the decree made in such cause.

2. The court shall examine into the facts, and if upon the hearing of such cause it shall appear that the complainant's title was or is invalid for any cause, such suit shall not be dismissed by the court, but the court, in cases where the tax was due and unpaid, or where the complainant's title was invalid for defect or uncertainty of description shall ascertain the amount due the complainant, for principal and interest, to be computed at not to exceed ten percent per annum, and from whom due, and shall decree the payment thereof within a reasonable time by the owner of such land, the owner of any life estate therein, or any other person in possession as lessee thereof and owing such sum ascertained, and in default thereof shall direct that such leasehold, life estate and land or lot be sold therefor, and that the equity and right of redemption of all defendants in such suit, and all persons claiming under them shall be forever foreclosed.

3. In any such sale the rents and profits of said land for a term not exceeding seven years shall be first offered for sale and on failure to realize a sum sufficient to discharge said lien and cost of sale, then the interest of the person so adjudged to be owing the amount so ascertained shall be next offered for sale; on failure to realize therefrom a sum sufficient to discharge said lien and cost of sale then the life estate in such land together with the interest of the person adjudged to be owing the amount so ascertained shall be next offered for sale and on failure to realize a sum sufficient to discharge said lien and costs of sale, then, finally, the fee simple of such land shall be offered for sale. In case of the sale of such land or any part or parcel thereof or any interest therein, the sheriff shall upon the receipt of the purchase money execute to the purchaser a deed in fee simple, or a lease for the unexpired term of the interest so sold, as the case may be, and there shall be no redemption from any such sale, and the purchaser shall have the right of immediate possession of such land or lot.

4. At such sale if such land or any part or parcel thereof or any interest therein be sold for a sum in excess of the lien and cost, then such surplus shall be paid over to the person or persons lawfully entitled thereto as such rights are determined by the court in its decree in said cause.

5. If the court shall upon the hearing of such cause determine the title of the complainant to be valid it shall so decree. In all proceedings under this section, the rules of pleading, process and procedure, together with rights of appeal and proceedings on appeal, now or that may hereafter in this state be applicable to suits to quiet title, when not inconsistent with or contradictory to the provisions of this chapter, shall prevail. The remedies granted by this section and section 140.570 shall not be held exclusive but in addition to any applicable remedies now or hereafter existing.

(RSMo 1939 § 11169)



Section 140.340 Redemption, when — manner.

Effective 28 Aug 2015

Title X TAXATION AND REVENUE

140.340. Redemption, when — manner. — 1. Upon paying the reasonable and customary costs of sale to the county collector for the use of the purchaser, his or her heirs, successors, or assigns; the owner; lienholder; or occupant of any land or lot sold for taxes, or any other persons having an interest therein, shall have the absolute right to redeem the same at any time during the one year next ensuing and shall continue to have a defeasible right to redeem the same until such time as the tax sale purchaser acquires the deed, at which time the right to redeem shall expire, provided upon the expiration of the lien evidenced by a certificate of purchase under section 140.410 no redemption shall be required.

2. The reasonable and customary costs of sale include all costs incurred in selling and foreclosing tax liens under this chapter, and such reasonable and customary costs shall include the following: the full sum of the purchase money named in the certificate of purchase and all the costs of the sale, including the cost to record the certificate of purchase as required in section 140.290, the fee necessary for the collector to record the release of such certificate of purchase, and the reasonable and customary cost of the title search and postage costs of notification required in sections 140.150 to 140.405, together with interest at the rate specified in such certificate, not to exceed ten percent annually, except on a sum paid by a purchaser in excess of the delinquent taxes due plus costs of the sale incurred by the collector, no interest shall be owing on the excess amount, with all subsequent taxes which have been paid thereon by the purchaser, his or her heirs or assigns with interest at the rate of eight percent per annum on such taxes subsequently paid, and in addition thereto the person redeeming any land shall pay the costs incident to entry of recital of such redemption; provided, however, that no costs incurred by tax sale purchasers in providing notice of tax sale redemption rights required by law shall be reimbursable as a reasonable and customary cost of sale unless such costs are incurred after March first following the date of purchase of the tax sale certificate by said tax sale purchaser at a first or second offering delinquent tax sale.

3. Upon deposit with the county collector of the amount necessary to redeem as herein provided, it shall be the duty of the county collector to mail to the purchaser, his or her heirs or assigns, at the last post office address if known, and if not known, then to the address of the purchaser as shown in the record of the certificate of purchase, notice of such deposit for redemption.

4. Such notice, given as herein provided, shall stop payment to the purchaser, his or her heirs or assigns of any further interest or penalty.

5. The reasonable and customary costs of sale needed to redeem any land or lot sold for taxes under this section shall be determined by the collector.

(RSMo 1939 § 11145, A.L. 2003 S.B. 295, A.L. 2004 S.B. 1012, A.L. 2010 H.B. 1316, A.L. 2015 H.B. 613)



Section 140.350 Redemption by minors and incapacitated or disabled persons, when.

Effective 28 Aug 2015

Title X TAXATION AND REVENUE

140.350. Redemption by minors and incapacitated or disabled persons, when. — Minors and incapacitated and disabled persons as defined in chapter 475 may redeem any lands belonging to them sold for taxes, within five years of the date of the last payment of taxes encumbering the real estate by the minor, incapacitated or disabled person, the party's predecessors in interest, or any representative of such person, in the same manner as provided in section 140.340 for redemption by other persons.

(RSMo 1939 § 11146, A.L. 1983 S.B. 44 & 45, A.L. 2003 S.B. 295, A.L. 2015 H.B. 613)



Section 140.360 Redemption — compensation for improvements — limitations.

Effective 28 Aug 2003

Title X TAXATION AND REVENUE

140.360. Redemption — compensation for improvements — limitations. — 1. In case any lasting and valuable improvements shall have been made by the purchaser at a sale for taxes, or by any person claiming under him, and the land on which the same shall have been made shall be redeemed as aforesaid, the premises shall not be restored to the person redeeming, until he shall have paid or tendered to the adverse party the value of such improvements; and, if the parties cannot agree on the value thereof the same proceedings shall be had in relation thereto as shall be prescribed in the law existing at the time of such proceedings for the relief of occupying claimants of lands in actions of ejectment.

2. No compensation shall be allowed for improvements made before the expiration of one year from the date of sale for taxes.

(RSMo 1939 § 11147, A.L. 2003 S.B. 295)



Section 140.370 Redemption — record of sale.

Effective 28 Aug 2003

Title X TAXATION AND REVENUE

140.370. Redemption — record of sale. — 1. When lands sold for taxes shall be redeemed, the county collector shall insert a memorandum of such redemption on the record of the certificate of purchase applicable thereto, stating the land or lots redeemed, the date thereof, and by whom made, and sign the same officially, and shall likewise give a certificate thereof to the person redeeming.

2. The person redeeming shall then present to the county clerk the certificate of redemption and the county clerk shall then enter on his record of sales of land for delinquent taxes the recital of such redemption, the date thereof, and the person redeeming.

(RSMo 1939 § 11148, A.L. 2003 S.B. 295)



Section 140.380 Redemption by drainage, levee or improvement district — procedure.

Effective 28 Aug 1939

Title X TAXATION AND REVENUE

140.380. Redemption by drainage, levee or improvement district — procedure. — 1. Any drainage, levee or any other special improvement district having a lien on any land or lot, upon which there has been issued a certificate of purchase, may, if authorized by the law creating such drainage, levee or other special improvement district, at any time within the period of redemption applicable to any certificate of purchase, deposit with the collector the amount necessary to redeem such lands.

2. Upon any such deposit the collector shall give immediate notice thereof to the holder of the certificate of purchase. But no drainage, levee or any other special improvement district shall foreclose its lien against any property sold under this law until it has redeemed as provided herein. The holder of such certificate of purchase shall then surrender said certificate of purchase to the collector, who shall pay to the holder of the certificate the money so deposited by such drainage, levee or other special improvement district.

3. In cases to which this section is applicable said certificate of purchase shall not be cancelled but shall be considered as legally assigned to the drainage, levee or other special improvement district making the deposit as herein set forth and shall be delivered by the collector to such district, noting thereon compliance with this section.

4. Any such certificate may then be redeemed as provided for in this chapter from any such drainage, levee or other special improvement district; if not redeemed, then any such drainage, levee, or other special improvement district shall be entitled to a collector's deed, in the same manner and under the same conditions as provided for in this chapter as to other holders of a certificate of purchase.

(RSMo 1939 § 11176)



Section 140.405 Purchaser of property at delinquent land tax auction, deed issued to, when — notice of right of redemption — redemption of property first, when — loss of interest, when — notice, authorized manner.

Effective 28 Aug 2015

Title X TAXATION AND REVENUE

140.405. Purchaser of property at delinquent land tax auction, deed issued to, when — notice of right of redemption — redemption of property first, when — loss of interest, when — notice, authorized manner. — 1. Any person purchasing property at a delinquent land tax auction shall not acquire the deed to the real estate, as provided for in section 140.250 or 140.420, until the person meets the requirements of this section, except that such requirements shall not apply to post-third-year sales, which shall be conducted under subsection 4 of section 140.250. The purchaser shall obtain a title search report from a licensed attorney or licensed title company detailing the ownership and encumbrances on the property.

2. At least ninety days prior to the date when a purchaser is authorized to acquire the deed, the purchaser shall notify the owner of record and any person who holds a publicly recorded unreleased deed of trust, mortgage, lease, lien, judgment, or any other publicly recorded claim upon that real estate of such person's right to redeem the property. Notice shall be sent by both first class mail and certified mail return receipt requested to such person's last known available address. If the certified mail return receipt is returned signed, the first class mail notice is not returned, the first class mail notice is refused where noted by the United States Postal Service, or any combination thereof, notice shall be presumed received by the recipient. At the conclusion of the applicable redemption period, the purchaser shall make an affidavit in accordance with subsection 5 of this section.

3. If the owner of record or the holder of any other publicly recorded claim on the property intends to transfer ownership or execute any additional liens or encumbrances on the property, such owner shall first redeem such property under section 140.340. The failure to comply with redeeming the property first before executing any of such actions or agreements on the property shall require the owner of record or any other publicly recorded claim on the property to reimburse the purchaser for the total bid as recorded on the certificate of purchase and all the costs of the sale required in sections 140.150 to 140.405.

4. In the case that both the certified notice return receipt card is returned unsigned and the first class mail is returned for any reason except refusal, where the notice is returned undeliverable, then the purchaser shall attempt additional notice and certify in the purchaser's affidavit to the collector that such additional notice was attempted and by what means.

5. The purchaser shall notify the county collector by affidavit of the date that every required notice was sent to the owner of record and, if applicable, any other publicly recorded claim on the property. To the affidavit, the purchaser shall attach a copy of a valid title search report as described in subsection 1 of this section as well as completed copies of the following for each recipient:

(1) Notices of right to redeem sent by first class mail;

(2) Notices of right to redeem sent by certified mail;

(3) Addressed envelopes for all notices, as they appeared immediately before mailing;

(4) Certified mail receipt as it appeared upon its return; and

(5) Any returned regular mailed envelopes.

­­

­

6. If any real estate is purchased at a third-offering tax auction and has a publicly recorded unreleased deed of trust, mortgage, lease, lien, judgment, or any other publicly recorded claim upon the real estate under this section, the purchaser of said property shall within forty-five days after the purchase at the sale notify such person of the person's right to redeem the property within ninety days from the postmark date on the notice. Notice shall be sent by both first class mail and certified mail return receipt requested to such person's last known available address. The purchaser shall notify the county collector by affidavit of the date the required notice was sent to the owner of record and, if applicable, the holder of any other publicly recorded claim on the property, that such person shall have ninety days to redeem said property or be forever barred from redeeming said property.

7. If the county collector chooses to have the title search done then the county collector may charge the purchaser the cost of the title search before giving the purchaser a deed pursuant to section 140.420.

8. Failure of the purchaser to comply with this section shall result in such purchaser's loss of all interest in the real estate except as otherwise provided in sections 140.550 and 140.570.

9. The phrase"authorized to acquire the deed" as used in this chapter shall mean the date chosen by the tax sale purchaser that is more than the minimum redemption period set forth in section 140.340 if the tax sale purchaser has complied with the following requirements entitling the purchaser to the issuance of a collector's deed:

(1) Compliance with the requirements of this section to the satisfaction of the collector;

(2) Payment of the recording fee for the collector's deed as required under section 140.410;

(3) Production of the original of the certificate of purchase as required under section 140.420, or production of an original affidavit of lost or destroyed certificate approved by the collector as to form and substance; and

(4) Payment of all subsequent taxes required to be paid under section 140.440.

10. Notwithstanding any provision of law to the contrary, any person except a minor or an incapacitated or disabled person may receive notice under this section in a foreign country or outside the United States:

(1) By any internationally agreed-upon means of service that is reasonably calculated to give notice, such as the Hague Convention on the Service Abroad of Judicial and Extrajudicial Documents;

(2) If there is no internationally agreed-upon means of service, or if an international agreement allows service but does not specify the means, by a method that is reasonably calculated to give notice;

(3) As set forth for the foreign country's acceptable method of service in actions in courts of general jurisdiction;

(4) As the foreign country directs in response to a letter of request;

(5) Unless prohibited by a foreign country's law, by delivering a copy of the notice to the person personally or using a form of mail that requires a signed receipt; or

(6) By any other means not prohibited by international agreement as approved by the collector.

(L. 1984 S.B. 707, A.L. 1987 H.B. 283, A.L. 1996 H.B. 1469 merged with S.B. 914, A.L. 1998 S.B. 778, A.L. 2003 S.B. 295, A.L. 2010 H.B. 1316, A.L. 2013 H.B. 175 merged with S.B. 248, A.L. 2015 H.B. 613)



Section 140.410 Execution and record of deed by purchaser — failure — assignment prohibited, when — recording fee required, when.

Effective 28 Aug 2015

Title X TAXATION AND REVENUE

140.410. Execution and record of deed by purchaser — failure — assignment prohibited, when — recording fee required, when. — In all cases where lands have been or may hereafter be sold for delinquent taxes, penalty, interest and costs due thereon, and a certificate of purchase has been or may hereafter be issued, it is hereby made the duty of such purchaser, his or her heirs or assigns, to cause all subsequent taxes to be paid on the property purchased prior to the issuance of any collector's deed, and the purchaser shall further cause a deed to be executed and placed on record in the proper county all within eighteen months from the date of said sale; provided, that on failure of said purchaser, his or her heirs or assigns so to do, then and in that case the amount due such purchaser shall cease to be a lien on said lands so purchased as herein provided. Upon the purchaser's forfeiture of all rights of the property acquired by the certificate of purchase issued, and including the nonpayment of all subsequent years' taxes as described in this section, it shall be the responsibility of the collector to record the cancellation of the certificate of purchase in the office of the recorder of deeds of the county. Certificates of purchase cannot be assigned to nonresidents or delinquent taxpayers. However, any person purchasing property at a delinquent land tax sale who meets the requirements of this section, prior to receiving a collector's deed, shall pay to the collector the fee necessary for the recording of such collector's deed to be issued. It shall be the responsibility of the collector to record the deed before delivering such deed to the purchaser of the property.

(RSMo 1939 § 11137, A.L. 2003 S.B. 295, A.L. 2011 S.B. 117, A.L. 2015 H.B. 613)



Section 140.420 Deed to purchaser if unredeemed.

Effective 28 Aug 2015

Title X TAXATION AND REVENUE

140.420. Deed to purchaser if unredeemed. — If no person shall redeem the lands sold for taxes prior to the expiration of the right to redeem, at the expiration thereof, and on production of the certificate of purchase and upon proof satisfactory to the collector that a purchaser or his or her heirs, successors, or assigns are authorized to acquire the deed, the collector of the county in which the sale of such lands took place shall execute to the purchaser, his or her heirs or assigns, in the name of the state, a conveyance of the real estate so sold, which shall vest in the grantee an absolute estate in fee simple, subject, however, to all claims thereon for unpaid taxes except such unpaid taxes existing at time of the purchase of said lands and the lien for which taxes was inferior to the lien for taxes for which said tract or lot of land was sold.

(RSMo 1939 § 11149, A.L. 2003 S.B. 295, A.L. 2010 H.B. 1316, A.L. 2015 H.B. 613)



Section 140.430 Deed to heirs in case of purchaser's death.

Effective 28 Aug 1939

Title X TAXATION AND REVENUE

140.430. Deed to heirs in case of purchaser's death. — In all cases of sale of lands for taxes, if the purchaser or his assigns shall die before a deed shall be executed on such sale, the deed may be executed by the collector, to his heirs at law or devisees; which deed shall vest the title in the heirs or devisees of such deceased person in the same manner and liable to like claims of creditors and other persons as if the same had been executed to such deceased person immediately previous to his death, or the executor or administrator may assign the certificate of purchase, and the deed may issue to the assignee thereof.

(RSMo 1939 § 11161)



Section 140.440 Payment of taxes by holder of purchase certificate — subsequent certificate.

Effective 28 Aug 2003

Title X TAXATION AND REVENUE

140.440. Payment of taxes by holder of purchase certificate — subsequent certificate. — Every holder of a certificate of purchase shall before being entitled to apply for deed to any tract or lot of land described therein pay all taxes that have accrued thereon since the issuance of said certificate, or any prior taxes that may remain due and unpaid on said property, and the lien for which was not foreclosed by sale under which such holder makes demand for deed, and any purchaser that shall suffer a subsequent tax to become delinquent, such first purchaser shall forfeit all liens on such lands so purchased. Said holder of a certificate of purchase permitting a subsequent certificate to issue on the same property shall, on notice from the county collector, surrender said certificate of purchase immediately to the county collector. Upon surrender of such certificate of purchase any surplus moneys paid by the first holder of the certificate of purchase and remaining unclaimed pursuant to section 140.230 shall be paid without interest to such holder of the certificate.

(RSMo 1939 § 11152, A.L. 2003 S.B. 295)



Section 140.450 Cancellation and filing of certificate — proof of loss.

Effective 28 Aug 1939

Title X TAXATION AND REVENUE

140.450. Cancellation and filing of certificate — proof of loss. — When conveyances are delivered for lands sold for taxes the certificates therefor shall be cancelled and filed away by the collector; and in case of the loss of any certificate, on being fully satisfied thereof by due proof, or upon the production of a certified copy thereof, the collector may execute and deliver the proper conveyance, and file such proof in his office.

(RSMo 1939 § 11153)



Section 140.460 Execution of conveyance — form.

Effective 28 Aug 2013

Title X TAXATION AND REVENUE

140.460. Execution of conveyance — form. — 1. Such conveyance shall be executed by the county collector, under his hand and seal, and acknowledged before the county recorder or any other officer authorized to take acknowledgments and the same shall be recorded in the recorder's office before delivery; a fee for recording shall be paid by the purchaser and shall be included in the costs of sale.

2. Such deed shall be prima facie evidence that the property conveyed was subject to taxation at the time assessed, that the taxes were delinquent and unpaid at the time of sale, of the regularity of the sale of the premises described in the deed, and of the regularity of all prior proceedings, that said land or lot had not been redeemed and that the period therefor had elapsed, and prima facie evidence of a good and valid title in fee simple in the grantee of said deed; and such deed shall be in the following form, as nearly as the nature of the case will admit, namely:

­

­

(RSMo 1939 § 11150, A.L. 2013 H.B. 175 merged with S.B. 248)

(1976) Tax deed held void for failure to state the years of nonpayment of taxes as required by this section despite fact it was amended and rerecorded because amended deed was not reexecuted by collector or rewitnessed by county clerk or reacknowledged. Heppler v. Esther (A.), 534 S.W.2d 533.



Section 140.470 Variations from form.

Effective 28 Aug 2013

Title X TAXATION AND REVENUE

140.470. Variations from form. — In case circumstances should exist requiring any variation from the foregoing form, in the recital part thereof, the necessary change shall be made by the county collector executing such deed, and the same shall not be vitiated by any such change, provided the substance be retained.

(RSMo 1939 § 11151, A.L. 2013 H.B. 175 merged with S.B. 248)



Section 140.480 Record of land sold kept by collector.

Effective 28 Aug 1939

Title X TAXATION AND REVENUE

140.480. Record of land sold kept by collector. — A record shall be kept by the county collector in his office containing a brief description of the lands by him conveyed on sales for taxes, the name of the person charged therewith, the date of the sale, the name of the purchaser, the amount for which it sold, the name of the grantee in the deed, and the date of its execution.

(RSMo 1939 § 11154)



Section 140.490 Action by damaged party against collector.

Effective 28 Aug 1939

Title X TAXATION AND REVENUE

140.490. Action by damaged party against collector. — Whenever the owner of any tract, lot, parcel or piece of land is deprived of his title thereto, or to some portion thereof, or by reason of any suit in relation thereto is put to expense, damages, costs or charges, by reason of the failure of the county collector to give proper credit for any taxes paid by him, or whenever any tract, parcel or lot of land shall have been assessed to two or more different persons and the entire tax shall have been paid by either of them, and the collector shall sell such land as delinquent on account of the nonpayment by the other party of the taxes assessed against him thereon, the party damaged by such sale, or his legal representatives, may, in an action against the officer by whose act or omission such damages have been caused, or upon his official bond, recover a judgment for the amount of all the damages, costs and charges to which such owner may have been subjected in consequence of such failure or such dereliction of duty, and in addition a ten percent penalty thereon.

(RSMo 1939 § 11172)



Section 140.500 Mistake in name not to invalidate sale.

Effective 28 Aug 1939

Title X TAXATION AND REVENUE

140.500. Mistake in name not to invalidate sale. — The sale of lands for taxes shall not be invalid on account of such lands having been listed or charged on the tax book in any other name than that of the rightful owner.

(RSMo 1939 § 11160)



Section 140.510 Form not to affect validity — presumption of validity.

Effective 28 Aug 1939

Title X TAXATION AND REVENUE

140.510. Form not to affect validity — presumption of validity. — 1. No tax authorized by the laws of this state, and which shall be assessed on any property within this state by any officer authorized to make assessments shall be held to be illegal or invalid for want of any matter of form in any proceeding not affecting the merits of the case, and which shall not prejudice the rights of the party assessed.

2. And all taxes assessed upon any property in this state shall be presumed to be legally assessed until the contrary is affirmatively shown, and no sale of real estate for the nonpayment of the taxes thereon shall be rendered invalid by showing that any certificate, return, affidavit or other paper required to be made and filed in any office is not found in any office where the same ought to be filed or found, but until the contrary is proven the presumption shall be in all cases that such certificate, return, affidavit or other paper was properly made and filed in the proper office.

(RSMo 1939 § 11171)



Section 140.520 Irregularity and omissions not to invalidate proceedings.

Effective 28 Aug 1939

Title X TAXATION AND REVENUE

140.520. Irregularity and omissions not to invalidate proceedings. — No irregularity in the assessment roll, no omission from the same, nor mere irregularity of any kind in any of the proceedings, shall invalidate any such proceeding, or the title conveyed by the tax deed; nor shall any failure of any officer or officers to perform the duties assigned him or them, on the day or within the time specified, work any invalidation of any such proceedings, or of such deed, and no overcharge as to a part of the taxes or costs, nor payment of such taxes or costs, shall invalidate a sale for taxes, except as to part of the real estate sold to the proportion of the whole thereof as such part of the taxes and costs is to the whole amount for which such land was sold. Acts of officers de facto shall be as valid as if they were officers de jure, and if a deed would be valid as to the sale for any one tax, it shall not be impaired by any irregularity, error or defect in the proceedings or sale for any other tax or taxes.

(RSMo 1939 § 11213)

Prior revisions: 1929 § 9979; 1919 § 12969; 1909 § 11521



Section 140.530 Invalidity of sale, when.

Effective 28 Aug 1939

Title X TAXATION AND REVENUE

140.530. Invalidity of sale, when. — No sale or conveyance of land for taxes shall be valid if at the time of being listed such land shall not have been liable to taxation, or, if liable, the taxes thereon shall have been paid before sale, or if the description is so imperfect as to fail to describe the land or lot with reasonable certainty and for the first two enumerated causes, the money paid by the purchaser at such void sale shall be refunded, with interest, out of the county treasury, on order of the county commission.

(RSMo 1939 § 11156)



Section 140.540 Invalidity of sale — refund of purchase money — tolling of statute.

Effective 28 Aug 1939

Title X TAXATION AND REVENUE

140.540. Invalidity of sale — refund of purchase money — tolling of statute. — 1. Whenever the county collector shall discover, prior to the conveyance of any lands sold for taxes, that the sale was for any cause whatever, invalid, he shall not convey such lands; but the purchase money and the interest thereon shall be refunded out of the county treasury to the purchaser, his representatives or assigns, on the order of the county commission.

2. Such invalid sale shall suspend for the period intervening between the date of the sale and the discovery of its invalidity the running of the statute of limitations.

3. In such cases the county collector shall make an entry opposite to such tracts or lots in the record of certificates of purchase issued or redemption record that the same was erroneously sold, and the cause of invalidity, and such entry shall be prima facie evidence of fact therein stated. He shall notify the county clerk of such action, whose duty it shall be to make a like entry upon his sale record.

(RSMo 1939 § 11155)



Section 140.550 Transfer of lien in case of invalid deed.

Effective 28 Aug 1939

Title X TAXATION AND REVENUE

140.550. Transfer of lien in case of invalid deed. — If any conveyance for taxes shall prove to be invalid and ineffectual to convey title because the description is insufficient, or for any other cause than the first two enumerated in section 140.530, the lien which the state has on such lands shall be transferred to and vested in the grantee, his heirs and assigns, who shall be entitled to a lien on such land for the amount of taxes, interest and penalty, legally due thereon at the time of such sale, with interest, together with the amount of all subsequent taxes paid, with interest, and such lands shall be bound for the payment thereof.

(RSMo 1939 § 11157)



Section 140.560 Release of lien by holder upon payment.

Effective 28 Aug 1939

Title X TAXATION AND REVENUE

140.560. Release of lien by holder upon payment. — Every person holding a lien upon any real estate in this state by virtue of any illegal or invalid tax deed, shall, upon the payment or tender to him by the owner or any person having an interest in such real estate, of the full amount of said lien, together with the sum of one dollar and twenty-five cents, and together with any sum that may be due him as an occupying claimant, make, execute and acknowledge before some officer authorized to take acknowledgment of deeds, and deliver to the person making such payment or tender a deed of release, releasing to the owner of such real estate all claims the holder of such invalid tax deed has on such real estate on account of such tax deed; and upon the failure of the holder of such lien to execute such deed of release as herein provided for, after demand, he shall be subject to an action in any court of competent jurisdiction to quiet the title of such real estate as against such lien, in favor of the person making such payment or tender, and shall be liable in said action for all costs accruing therein including a reasonable fee for the plaintiff's attorney in such action.

(RSMo 1939 § 11158)



Section 140.570 Lien in full force in certain cases when conveyance is invalid.

Effective 28 Aug 1939

Title X TAXATION AND REVENUE

140.570. Lien in full force in certain cases when conveyance is invalid. — 1. If any conveyance made by the county collector, pursuant to a sale made for the nonpayment of taxes, under this or any former tax law, shall prove to be invalid and ineffectual to convey title for any other cause than such as are enumerated in section 140.610 the lien which the state had on such land for state, county, township, school and all lawful purposes, together with all lawful charges, shall remain in full force, and shall be transferred by such deed to the grantee and vested in him, his heirs and assigns, who shall be entitled to a lien upon such lands, and the same shall be bound for the final payment thereof; and in case judgment be rendered against the person holding the title from the collector, as aforesaid, for the recovery of such land, in an action of ejectment or other action, either at law or in equity, brought by the owners of such lands, heirs or assigns, the court shall ascertain the amount due to the party holding such tax deed and from whom due for principal and interest and for all improvements made by him on such lands including subsequent taxes paid with interest, and shall decree the payment thereof within such reasonable time by the owner of such land; if there be an owner of any life estate or any other person first liable for the payment of such taxes, such ownership and liability shall be ascertained by the court and entered of record in such cause, and in default of such payment the court shall decree that such life estate, the interest of such debtor in such lands and the fee simple thereof, shall be sold therefor or sufficient thereof to pay the amount of such improvements, principal and interest as above set forth, due to the party having the collector's deed, his heirs and assigns.

2. Such property shall be offered and such sales shall be made in the order, and in the manner and form as provided in section 140.330; provided, that there shall be no right of redemption of such property or of any such interest therein, after the date of sale, and the sheriff shall, upon receipt of the purchase money, execute to the purchaser a deed in fee simple or a lease for the unexpired term of the part or interest so sold, as the case may be, and the purchaser shall have the right of immediate possession of such land or lot and the improvements thereon. At such sale if such land or any part or parcel thereof or any interest therein be sold for a sum in excess of the lien and cost, then such surplus shall be paid over to the person or persons lawfully entitled thereto as such rights are determined by the court in its decree in said cause.

(RSMo 1939 § 11170)



Section 140.580 Action for the recovery of possession.

Effective 28 Aug 1939

Title X TAXATION AND REVENUE

140.580. Action for the recovery of possession. — Any person hereafter putting a tax deed on record in the proper county shall be deemed to have set up such a title to the land described therein as shall enable the party claiming to own the same land to maintain an action for the recovery of the possession thereof against the grantee in deed, or any person claiming under him, whether such grantee or person is in actual possession of the land or not.

(RSMo 1939 § 11178)

Prior revisions: 1929 § 9965; 1919 § 12955; 1909 § 11507



Section 140.590 Suits against purchaser of tax lands to be brought within three years.

Effective 28 Aug 1983

Title X TAXATION AND REVENUE

140.590. Suits against purchaser of tax lands to be brought within three years. — Any suit or proceeding against the tax purchaser, his heirs or assigns, for the recovery of lands sold for taxes, or to defeat or avoid a sale or conveyance of lands for taxes, except in cases where the taxes have been paid or the land was not subject to taxation, or has been redeemed as provided by law, shall be commenced within three years from the time of recording the tax deed, and not thereafter; provided, that where the person claiming to own such land shall be an infant, or an incapacitated person, then such suit may be brought at any time within two years after the removal of such disability.

(RSMo 1939 § 11177, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 § 9964; 1919 § 12954; 1909 § 11506a



Section 140.600 Suit to set aside tax deeds — actual tender not necessary.

Effective 28 Aug 1939

Title X TAXATION AND REVENUE

140.600. Suit to set aside tax deeds — actual tender not necessary. — 1. No suit or action in any of the courts of this state, either at law or in equity, shall hereafter be maintained by any person or corporation, against any other person or corporation, for the determination of the title to, or for the recovery of the possession of, any lands which shall have been sold for taxes, or any interest in any such lands, or for the setting aside or cancellation of any tax deed or sale of land for taxes alleged to have been void, voidable or defective, unless such person or corporation so seeking to recover such lands, or some interest therein, or the setting aside of such tax deed or tax sale, shall in his petition offer to refund to the defendant therein, or to such other person or corporation, from whom and against whom such recovery is sought, in such action, all taxes paid by such defendant, or other persons, and his grantors, remote or immediate, or by those under whom he claims, together with interest thereon from the date of payment of such taxes to the date of the judgment in such action.

2. No actual tender shall be required to be made by such plaintiff or other person seeking such recovery or cancellation of such deed, but it shall be deemed sufficient if an offer to pay the same, as soon as the amount thereof shall be ascertained, shall be made and set out in such petition.

3. All courts before which any such action may be brought or maintained shall, if the judgment in such action be adverse to the defendant, or defendants therein, and the recovery of such land, or any interest therein, be adjudged or decreed, find and adjudge by its decree or judgment the amount of money due to the defendant, or to other persons, on account of taxes or interest thereon paid as aforesaid by defendant or his grantors as aforesaid, and all such courts may, if such relief be prayed for in the answer, or the other pleading of the defendant, or other person, entitled to reimbursement, adjudge and decree that the amount so found by the court, or a jury, shall be and constitute a lien upon the lands recovered or in controversy.

(RSMo 1939 § 11179)

Prior revisions: 1929 § 9966; 1919 § 12956; 1909 § 11508



Section 140.610 Proof by claimant of invalidity of sale.

Effective 28 Aug 1939

Title X TAXATION AND REVENUE

140.610. Proof by claimant of invalidity of sale. — In all suits and controversies involving the title of land claimed and held by virtue of the deed executed by the county collector for nonpayment of taxes thereon, under this tax law, the person claiming by adverse title to such deed shall be required to prove, in order to defeat the title conveyed by such deed, either that the land described therein was not subject to taxation at the date of assessment of the tax for which it was sold, or that the taxes for the nonpayment of which the land was sold were paid to the proper officer within the time limited by law therefor, or that the same had not been assessed for the taxes for the nonpayment of which it was sold, or that the same had been redeemed pursuant to law, or that a certificate in proper form had been given by the proper officer, within the time limited by law for paying taxes or for redeeming from sales made for the nonpayment thereof, stating no taxes were due at the time such sale was made, or that at the date of the deed the redemption period had not expired.

(RSMo 1939 § 11162)

(1977) Held, inadequacy of consideration is not a ground for setting aside a tax deed. Powell v. County of St. Louis (Mo.), 559 S.W.2d 189.



Section 140.620 County records, prima facie evidence — moneys paid to successor.

Effective 28 Aug 1939

Title X TAXATION AND REVENUE

140.620. County records, prima facie evidence — moneys paid to successor. — 1. The books and records belonging to the office of county clerk and collector certified by said officers respectively, shall be deemed prima facie evidence to prove the issuance of any certificate, the sale of any land or lot for taxes, the redemption of the same or payment of taxes thereon.

2. The county collector shall, at the expiration of his term of office, pay over to his successor in office all moneys in his hands received for redemption from sale for taxes on real property.

(RSMo 1939 § 11167)



Section 140.630 Defendant may make claim for taxes paid — not to affect other defenses.

Effective 28 Aug 1949

Title X TAXATION AND REVENUE

140.630. Defendant may make claim for taxes paid — not to affect other defenses. — 1. Any defendant in an action under section 140.600, in addition to any other defense he may have, may set up in his answer or other pleading, a claim for taxes and interest thereon paid by him or other person under whom he claims the land and may pray that the amount of such taxes and interest, when ascertained by the court or jury, if the judgment of the court be adverse to him, shall be decreed a lien on the land or interest therein.

2. Any such claim shall in no wise affect the merit of any other defense which may be pleaded, but shall be allowed as a matter of course arising out of the litigation.

(RSMo 1939 § 11180, A. 1949 S.B. 1024)

Prior revisions: 1929 § 9967; 1919 § 12957; 1909 § 11509



Section 140.640 Personal judgments not authorized.

Effective 28 Aug 1939

Title X TAXATION AND REVENUE

140.640. Personal judgments not authorized. — Nothing in this chapter contained shall be construed to authorize a personal judgment against any owner of any land or lot, or of any interest therein, for any real estate tax levied and/or assessed against such land or lot, nor shall this law be so construed as to change in any manner whatsoever the method or mode now or that may hereafter be provided by law for the collection of drainage and/or levee assessments, or other special assessments.

(RSMo 1939 § 11175)



Section 140.665 Law applies to counties and cities and certain officers.

Effective 28 Aug 2013

Title X TAXATION AND REVENUE

140.665. Law applies to counties and cities and certain officers. — Whenever the word "collector" is used in sections 140.050 to 140.660*, as applicable to counties which have adopted township organization, it shall be construed to mean "collector-treasurer". Where applicable it shall also refer to the collector, or other proper officer, collecting taxes in any city or town. Where applicable the word "county" as used in sections 140.050 to 140.660* shall be construed "city" and the words "county clerk" shall be construed "city clerk or other proper officer".

(RSMo 1939 § 11174, A.L. 1959 H.B. 106, A.L. 2013 H.B. 175 merged with S.B. 248)

*Section 140.660 was repealed by S.B. 117, 2011



Section 140.670 City delinquent taxes, when returned — duties of collector.

Effective 28 Aug 1959

Title X TAXATION AND REVENUE

140.670. City delinquent taxes, when returned — duties of collector. — 1. The collectors of all cities and incorporated towns having authority to levy and collect taxes under their respective charters or under any law of this state, which return their delinquent tax lists to the county collector to collect, shall, on or before the first Monday in March, annually, return to the county collector a list of lands and lots on which the taxes or special assessments levied by the city or incorporated town remain due and unpaid.

2. The county collector shall receipt for the aggregate amount of the delinquent taxes, which receipt shall be held by the treasurer of the city or town, and shall stand as evidence of indebtedness upon the part of the county collector and his bondsmen to the city or town, until settlement in full has been made by payment to the treasurer or his successor of all taxes thus receipted for, or by a return of the part as is uncollectible.

(RSMo 1939 § 11202, A.L. 1959 H.B. 106)

Prior revisions: 1929 § 9970; 1919 § 12960; 1909 § 11512



Section 140.680 Power to collect such taxes.

Effective 28 Aug 1939

Title X TAXATION AND REVENUE

140.680. Power to collect such taxes. — The power to collect such city or incorporated town tax or special assessments before sale is hereby given to the county collector after said delinquent list is received by him.

(RSMo 1939 § 11203)

Prior revisions: 1929 § 9971; 1919 § 12961; 1909 § 11513



Section 140.690 Such taxes a lien.

Effective 28 Aug 1959

Title X TAXATION AND REVENUE

140.690. Such taxes a lien. — Real property is in all cases liable for all taxes due any city or incorporated town, and a lien is created in favor of the state of Missouri for all these taxes, and the interest and costs provided by law, the same as for state and county taxes, which lien shall be enforced as in this chapter provided.

(RSMo 1939 § 11206, A.L. 1959 H.B. 106)

Prior revisions: 1929 § 9974; 1919 § 12964; 1909 § 11516



Section 140.710 To be embodied in list with state and county taxes.

Effective 28 Aug 1939

Title X TAXATION AND REVENUE

140.710. To be embodied in list with state and county taxes. — The tax and special assessments on the property contained in the delinquent list of such city or incorporated town shall be added to the same property, if the same property is contained in the delinquent list for state and county tax, in a separate column in such list.

(RSMo 1939 § 11204)

Prior revisions: 1929 § 9972; 1919 § 12962; 1909 § 11514



Section 140.720 Collector to furnish statement to city — fees.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

140.720. Collector to furnish statement to city — fees. — 1. The county collector shall, whenever he makes a statement of tax collections to the county commission as required by law, also furnish the treasurers of the cities and incorporated towns a statement of all delinquent and back taxes due such cities and towns which have been collected to that date, accompanied by the amount thus collected.

2. The county collector, except in those counties having a population in excess of one hundred thousand, shall be allowed the same commissions for collecting city or incorporated town taxes as are allowed him for collecting state and county taxes, but no other commission shall be allowed any officer of any such city or town for receiving or disbursing said money unless authorized by charter or ordinance; and for any default in paying over such taxes to the city or town treasurer, such county collector and his sureties shall be proceeded against on such county collector's official bond. A certified copy of said bond, from the records of the county clerk's office, shall be taken as evidence and be of the same effect in all courts of this state as the original bond required by this chapter to be filed in the office of the secretary of state.

(RSMo 1939 § 11205, A.L. 1945 p. 1822)

Prior revisions: 1929 § 9973; 1919 § 12963; 1909 § 11515



Section 140.722 Conveyances subject to covenants and easements.

Effective 28 Aug 1996

Title X TAXATION AND REVENUE

140.722. Conveyances subject to covenants and easements. — Any sale of lands under this chapter shall be subject to valid recorded covenants running with the land and to valid easements of record or in use.

(L. 1996 H.B. 979)



Section 140.730 Procedure for collection of personal taxes.

Effective 28 Aug 2004

Title X TAXATION AND REVENUE

140.730. Procedure for collection of personal taxes. — 1. Tangible personal property taxes assessed on and after January 1, 1946, and all personal taxes delinquent at that date, shall constitute a debt, as of the date on which such taxes were levied for which a personal judgment may be recovered against the party assessed with such taxes before any court of this state having jurisdiction.

2. All actions commenced pursuant to this law shall be prosecuted in the name of the state of Missouri, at the relation and to the use of the collector and against the person or persons named in the tax bill, and in one petition and in one count thereof may be included the said taxes for all such years as may be delinquent and unpaid, and said taxes shall be set forth in a tax bill or bills of said personal back taxes duly authenticated by the certificate of the collector and filed with the petition; and said tax bill or tax bills so certified shall be prima facie evidence that the amount claimed in said suit is just and correct, and all notices and process in suits pursuant to this chapter shall be sued and served in the same manner as in civil actions, and the general laws of this state as to practice and proceedings and appeals and writs of error in civil cases shall apply, as far as applicable, to the above actions; provided, however, that in no case shall the state, county, city or collector be liable for any costs nor shall any be taxed against them or any of them.

3. For the purpose of this chapter, personal tax bills shall become delinquent on the first day of January following the year the taxes are due, and suits thereon may be instituted on and after the first day of February following, and within three years from said day. If the collector, after using due diligence, is unable to collect any personal property taxes charged in the delinquent tax list within three years following the year the taxes are due, the collector may remove such personal property taxes from the delinquent or back taxes books in the same manner as real estate is removed under section 137.260. Such abated amounts shall be reported on the annual settlement made by a collector of revenue.

4. Said personal tax shall be presented and allowed against the estates of deceased or insolvent debtors, in the same manner and with like effect, as other indebtedness of said debtors. The remedy hereby provided for the collection of personal tax bills is cumulative, and shall not in any manner impair other methods existing or hereafter provided for the collection of the same.

(RSMo 1939 § 11112, A.L. 1945 p. 1847, A.L. 1998 H.B. 1531 merged with S.B. 778, A.L. 2004 S.B. 1012)

Prior revisions: 1929 § 9940; 1919 § 12932; 1909 § 11487



Section 140.740 Notification to delinquent taxpayer — fee.

Effective 28 Aug 1951

Title X TAXATION AND REVENUE

140.740. Notification to delinquent taxpayer — fee. — 1. Before any suit shall be brought to recover delinquent tangible personal property taxes, the collector shall notify the delinquent taxpayer by regular mail, addressed to the last known address of such taxpayer, that there are taxes assessed against him, stating the amount due and the years for which they are due, and that if the same are not paid within thirty days an action will be brought to recover such taxes; for which notice a fee of twenty-five cents may be charged and collected by the collector. In any action to recover said personal property taxes a certificate of the collector that he has mailed said notice as herein required and giving the date of such mailing shall be attached to the petition and shall constitute prima facie evidence that such notice has been duly given.

2. In each such action a fee in the amount of ten percent of the taxes due, but in no event less than five dollars, shall be allowed the attorney for the collector. Such attorney fee and all collector's fees shall be included in the judgment for taxes in such action.

(RSMo 1939 § 11113, A.L. 1945 p. 1847, A.L. 1951 p. 868)

Prior revisions: 1929 § 9941; 1919 § 12933



Section 140.750 Commission allowed on collection of revenue.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

140.750. Commission allowed on collection of revenue. — All officers required by law to receive and pay over to the collectors any part of the state and county revenue shall receive as full compensation, commission on the amount received at the rate of two percent; provided, that in counties of the first and second class and the city of St. Louis, such commission shall be paid by all officers receiving such compensation to the county or city treasury as provided by law.

(RSMo 1939 § 11232, A.L. 1945 p. 1823, A.L. 1945 p. 1956)

Prior revisions: 1929 § 10001; 1919 § 12991; 1909 § 11543

CROSS REFERENCE:

Individual liability of such officers, 139.300



Section 140.850 Contracts with private attorneys or collection agencies for assistance.

Effective 28 Aug 1986

Title X TAXATION AND REVENUE

140.850. Contracts with private attorneys or collection agencies for assistance. — For all taxes administered by the department of revenue, the director may enter into contracts with private attorneys or professional collection agencies for the collection of delinquent taxes owed by residents or nonresidents of the state of Missouri; except that, any contract let pursuant to this section shall be awarded in the manner prescribed by chapter 34 and shall be subject to appropriation made therefor. Any contract entered into pursuant to this section shall not provide for a collection fee in excess of twenty-five percent of the amount collected.

(L. 1983 1st Ex. Sess. H.B. 10 § 2, A.L. 1986 S.B. 669, et al.)



Section 140.855 Vendors, office of administration to pay funds due vendors to department of revenue, when — notice, contents — hearing, procedure, effect of failure to request.

Effective 01 Jul 1993, see footnote

Title X TAXATION AND REVENUE

140.855. Vendors, office of administration to pay funds due vendors to department of revenue, when — notice, contents — hearing, procedure, effect of failure to request. — 1. If a vendor identified by the department of revenue is determined by the department to owe tax, the office of administration shall transfer an amount equal to the tax owed from the payment due the vendor not to exceed the amount of tax owed to the department of revenue.

2. Upon transfer of funds to the department of revenue pursuant to subsection 1 of this section, the department shall notify by certified mail the taxpayer whose payment is sought to be transferred. Such notice shall clearly set forth the name of the taxpayer, the amount of tax due, the taxpayer's opportunity to give written application for a hearing to contest the setoff within thirty days of the date of receipt of the notice and that failure to apply for such a hearing, in writing, within the thirty-day period will be deemed a waiver of the opportunity to contest the setoff and will constitute liquidation of the debt. If the application for hearing alleges a defense to the nature or amount of the claim upon which the setoff is based which requires an evidentiary hearing, the department shall promptly conduct such hearing, in accordance with the provisions of chapter 536. Failure of the debtor to make application for a hearing shall constitute liquidation of the debt. If the debt is based on a court or administrative order, the debtor shall be entitled to assert only those defenses which arose subsequent to such court or administrative order, and no issue may be raised at the hearing which has previously been litigated.

(L. 1986 S.B. 669, et al. § 3, A.L. 1993 H.B. 874)

Effective 7-1-93






Chapter 141 Delinquent Taxes — Certain Subdivisions

Chapter Cross References



Section 141.010 Collection of back taxes — redemption.

Effective 28 Aug 1982

Title X TAXATION AND REVENUE

141.010. Collection of back taxes — redemption. — The collectors of counties of the first class, except counties of the first class not having a charter form of government, shall proceed to collect the taxes contained in the back tax book or recorded list of the delinquent land and lots in the collector's office as herein required, and any person interested in or the owner of any tract of land or lot contained in the back tax book or in the recorded list of delinquent lands and lots in the collector's office may redeem such tract of land or town lot, or any part thereof, from the state's or county's lien thereon, by paying to the proper collector the amount of the original taxes, as charged against such tract of land or town lot described in the back tax book or recorded* list of delinquent lands and lots in the collector's office, together with interest on the same from the day upon which such tax first became delinquent at the rate of ten percent per annum and the costs until January 1, 1983, and beginning on January 1, 1983, at the rate of eighteen percent per annum and the costs; except that, if the suit has been commenced against any person owing taxes on any tract of land or town lot contained in such back tax book or recorded list of delinquent land and lots in the collector's office, for the collection of taxes due on the same, the person desiring to redeem any such tract of land or town lot before judgment shall, in addition to the original tax, the interest and costs, including attorney's fee accruing under sections 141.010 to 141.160, pay the county collector all necessary costs incurred in the court where the suit is pending, and the county collector shall account to the clerk of the court in which such suit is filed for the court costs so collected.

(RSMo 1939 § 11386, A.L. 1945 p. 1946 § 11378, A.L. 1973 H.B. 654, A.L. 1982 H.B. 1351, et al.)

*Word "record" appears in original rolls.



Section 141.020 Compromise of taxes permissible.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

141.020. Compromise of taxes permissible. — The provisions of the law with reference to the compromise of taxes shown on the back tax book or recorded list of delinquent lands and lots in the collector's office shall apply to and shall also authorize the compromise of any judgment for taxes after the same had been rendered therefor and up to that time when the property shall be sold under execution issued on said judgment; such compromise to be authorized by the same officials and under the same conditions as set forth under existing law for the compromise of taxes.

(RSMo 1939 § 11197, A.L. 1945 p. 1946 § 11391)



Section 141.030 Deposits by county collector to be made on certain dates — final accounting.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

141.030. Deposits by county collector to be made on certain dates — final accounting. — The collector shall on the seventeenth day of November of each year deposit with the county treasurer all county general revenue taxes collected, as best estimated by him, from November first to November fifteenth and on the second day of December all of such taxes collected from November fifteenth to November thirtieth and on the seventeenth day of December all of such taxes collected from November thirtieth to December fifteenth and on the fourth day of January all of such taxes collected from December fifteenth to December thirty-first and on or before the fifteenth day of March, shall make his final accounting and deposit and pay over the balance of all funds remaining in his hands and collected during the preceding year.

(L. 1945 p. 1039 § 16)



Section 141.040 Duty of collector to enforce payment of back taxes — suit commenced — summons — publication — default judgment.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

141.040. Duty of collector to enforce payment of back taxes — suit commenced — summons — publication — default judgment. — If, on the first day of January of any year, any of said lands or town lots contained in said back tax book or recorded list of delinquent land or lots in the collector's office remain unredeemed, it shall be the duty of the collector to proceed to enforce the payment of the taxes charged against such tract or lot, by suit in a court of competent jurisdiction in the county where the real estate is situated, which said court shall have jurisdiction, without regard to the amount sued on, to enforce the lien of the state or such counties, and it shall be the duty of the collector, when suit shall have been commenced against any tract of land or town lot on said back tax book, to note opposite said tract or lot such fact, also against whom suit has been commenced; and in cases where suit is brought for the enforcement of liens as above, where summons shall have been issued against any defendant, and the officer to whom it is directed shall make his return that the defendant cannot be found, the court before whom the suit is pending, being first satisfied that the summons cannot be served, shall make an order directing that notice of such action be given to such defendant by publication; and in all cases where it shall be alleged in the petition, or in an affidavit subsequently filed with the clerk, that the defendants, or any one of them is a nonresident of the state of Missouri, so that the ordinary process of law cannot be served upon them, then such order may be made, and such notice by publication given by the clerk of the court in vacation, and which notice shall be published in like manner and with the same effect as when ordered by the court; the proof of publication of the order required by this section may be made by the affidavit of the publisher of the newspaper in which the order was published, or by the affidavit of any person who would be a competent witness in said cause, filed with the court; and if the defendant or defendants fail to appear at the time and place required by said order and defend said cause of action, judgment by default may be rendered as prayed, which judgment shall be as binding and effectual against the property on which the lien is sought to be enforced as if there had been personal service on the defendant.

(RSMo 1939 § 11387, A.L. 1945 p. 1946 § 11379)



Section 141.050 Appointment of collector or deputies by sheriff.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

141.050. Appointment of collector or deputies by sheriff. — The sheriff may appoint the collector or any deputies designated by him as deputy sheriffs, and when so appointed, they may serve all process in suits commenced under sections 141.010 to 141.160 with like effect as the sheriff himself might do.

(RSMo 1939 § 11392, A.L. 1945 p. 1946 § 11390)



Section 141.060 Collector may employ attorney — compensation.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

141.060. Collector may employ attorney — compensation. — 1. For the purpose of collecting such tax and prosecuting suits for taxes under sections 141.010 to 141.160, the collector shall be authorized to employ an attorney whose compensation, in all counties of the first class enforcing the collection of delinquent land taxes under the provisions of sections 141.010 to 141.160 exclusively, shall not be in excess of three hundred dollars per month, as may be fixed by the county commission.

2. The salary paid to said attorney shall be in full of all services rendered the said collector and in lieu of any fees, commissions and charges fixed by law in enforcing the payment and collection of delinquent back taxes on real estate; provided that where counties of the first class are now operating or hereafter may operate under the provisions of the land tax collection law, and amendments thereto, in conjunction with the provisions of sections 141.010 to 141.160, the delinquent land tax attorney shall be compensated for all legal services performed under the provisions of sections 141.010 to 141.160, and the land tax collection law in the amount and manner as provided for in said land tax collection law.

(RSMo 1939 § 11387, A.L. 1945 p. 1946 § 11380)



Section 141.070 Collector may employ abstracter — compensation.

Effective 28 Aug 1973

Title X TAXATION AND REVENUE

141.070. Collector may employ abstracter — compensation. — 1. Hereafter, in any county of the first class in this state where the collector of the revenue of the county is required by law to enforce the lien of the state for back taxes by suit against real estate charged with the lien, except in counties of the first class not having a charter form of government, the collector may employ some competent and reliable abstracter of his county to prepare memoranda of abstract to lands described in the tax bills to be furnished by the collector showing all conveyances, liens and charges against the real estate, as shown by the records of the county, which shall be duly certified to by the abstracter. The abstracts or memoranda when prepared and certified as herein specified shall be delivered to the tax attorney employed to bring the suits and he shall file them with the petition in the case, and they shall become the property of the purchaser at the tax sale.

2. For preparing the abstracts or memoranda of title referred to in this section, the abstracter shall receive as compensation therefor a sum not to exceed ten dollars for each abstract or memorandum furnished. The charges shall be taxed as costs and shall be paid as other costs in the case.

(RSMo 1939 §§ 11199, 11200, A.L. 1945 p. 1946 §§ 11393, 11394, A.L. 1963 p. 188, A.L. 1973 H.B. 654)



Section 141.080 Recovery of taxes, when.

Effective 28 Aug 1999

Title X TAXATION AND REVENUE

141.080. Recovery of taxes, when. — No action for recovery of taxes against real estate shall be commenced, had or maintained, unless action therefor shall be commenced within three years after delinquency, except that such three-year limitation shall not be applicable if any entity conveys any real estate having a tax-exempt status, and such conveyance causes such real estate to again become taxable real property and such conveyance has not been recorded in the office of the recorder in the county in which the real estate is situated. Such three-year limitation shall only be applicable upon the date such conveyance is recorded in the deed records of the county in which the real estate is situated.

(RSMo 1939 § 11393, A.L. 1945 p. 1946 § 11388, A.L. 1999 S.B. 394)



Section 141.090 Suit in name of state of Missouri — procedure.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

141.090. Suit in name of state of Missouri — procedure. — All actions commenced under the provisions of sections 141.010 to 141.160 shall be prosecuted in the name of the state of Missouri, at the relation and to the use of the collector and against the owner of the property if known, and if not known, then against the last owner of record as shown by the county records at the time this suit was brought, and all lands owned by the same person or persons may be included in one petition and in one count thereof, for the taxes for all such years as taxes may be due thereon, and said petition shall show the different years for which taxes are due, as well as the several kinds of taxes or funds to which they are due, with the respective amounts due to each fund; all of which shall be set forth in a tax bill of said back taxes, duly authenticated by the certificate of the collector and filed with the petition; and said tax bill or bills so certified shall be prima facie evidence that the amount claimed in said suit is just and correct; and all notices and process in suits under sections 141.010 to 141.160 shall be sued out and served in the same manner as in civil actions in circuit courts; and in case of suits against nonresident unknown parties, or other owners on whom service cannot be had by ordinary summons, the proceedings shall be the same as now provided by law in civil actions affecting real or personal property. In all suits under sections 141.010 to 141.160 the general laws of the state as to practice and proceedings in civil cases shall apply, so far as applicable and not contrary to this law.

(RSMo 1939 § 11388, A.L. 1945 p. 1946 § 11381)



Section 141.100 Judgment — contents — first lien on land.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

141.100. Judgment — contents — first lien on land. — The judgment, if against the defendant, shall describe the land upon which taxes are found to be due; shall state the amount of taxes and interest found to be due upon each tract or lot, and the year or years for which the same are due, up to the rendition thereof, and shall decree that the lien of the state be enforced, and that the real estate, or so much thereof as may be necessary to satisfy such judgment, interest and costs, be sold, and a special fieri facias shall be issued thereon, subject to the provisions herein contained, which shall be executed as in other cases of special judgment and execution, and said judgment shall be a first lien upon said land.

(RSMo 1939 § 11389, A.L. 1945 p. 1946 § 11382)



Section 141.110 Lien of tax judgment a continuing lien.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

141.110. Lien of tax judgment a continuing lien. — The lien of general tax judgments provided for in section 141.100 shall be a continuing lien and shall not be barred by lapse of time or limitation, but shall terminate only upon payment as herein provided, or sale under execution.

(RSMo 1939 § 11195, A.L. 1945 p. 1946 § 11389)



Section 141.120 No execution for two years — redemption by owner.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

141.120. No execution for two years — redemption by owner. — After judgment shall have been rendered, no execution shall be levied thereon nor sale under said execution had for a period of two years from the date of entry of such judgment, during which time the owner of the property against which judgment has been rendered, or any person having an interest therein, may redeem the property from said judgment by paying the amount of the judgment, interest and costs, or the amount set as a compromise payment under the terms of this law, and if such payment be made, the judgment shall be released and the taxes marked paid.

(RSMo 1939 § 11189, A.L. 1945 p. 1946 § 11383)



Section 141.121 Redemption barred on final judgment against vacant residential real property — immediate sale.

Effective 28 Aug 1992

Title X TAXATION AND REVENUE

141.121. Redemption barred on final judgment against vacant residential real property — immediate sale. — Any provisions of this chapter to the contrary notwithstanding, the owner of any parcel of real property against which a judgment has been rendered shall not have the right to redeem such property from said judgment if at the time of judgment such property is assessed as residential property and the judgment finds the property has been vacant for a period of not less than six months prior to the judgment. After a judgment as provided for in this section becomes final, a sale under execution of the judgment shall be immediately held as provided under the applicable provisions of this chapter.

(L. 1992 H.B. 1434 & 1490)



Section 141.130 Sale of property — approval by court — acceptance, when.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

141.130. Sale of property — approval by court — acceptance, when. — 1. Whenever a sale under execution on a tax judgment shall be had, the sheriff shall announce that such sale is subject to the approval of the court, and the sheriff shall report the sale and the amount of the bid to the court in which judgment was rendered, and the court shall appoint two disinterested and competent appraisers, who shall appraise the value of the property and the improvements thereon.

2. If the amount bid by the purchaser at the execution sale shall exceed fifty percent of the value of the property, the court shall confirm the sale, and the sheriff shall execute a deed for the property.

3. If the amount bid by the purchaser is less than fifty percent of the appraised value of the property, and the title which would be acquired by the purchaser is subject to other taxes, which are a lien superior to the lien of the taxes for which the judgment was rendered, and the combined amount of such prior liens and the amount bid by the purchaser shall exceed fifty percent of the appraised value of the property, the court shall likewise confirm the sale, and the sheriff shall execute a deed to the purchaser.

4. If the amount bid, together with prior tax liens, if any, shall be less than fifty percent of the appraised value of the property, the court may require the purchaser to increase his bid to an amount equal to fifty percent of such appraised value, and if the purchaser agrees so to do, and makes such additional payment, the sale shall be approved, and the sheriff shall execute and deliver a deed to the purchaser, but if the purchaser declines to increase his bid and make such additional payment, the sale shall be disapproved and the lien of the judgment continued, subject to the issuance of subsequent executions.

(RSMo 1939 § 11191, A.L. 1945 p. 1946 § 11385)

(1977) Held, inadequacy of consideration is not grounds for setting aside a tax deed. Powell v. County of St. Louis (Mo.), 559 S.W.2d 189.



Section 141.140 Execution of deed by sheriff.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

141.140. Execution of deed by sheriff. — The sheriff shall, subject to the provisions of section 141.130, execute to the purchasers of real estate under this law a deed for the property sold which shall be acknowledged before the circuit court of the county, as in ordinary cases, and which shall convey a title in fee to such purchaser of the real estate therein named, and shall be prima facie evidence of title, and that the matters and things therein stated are true.

(RSMo 1939 § 11391, A.L. 1945 p. 1946 § 11386)



Section 141.150 Fees allowed.

Effective 28 Aug 2007

Title X TAXATION AND REVENUE

141.150. Fees allowed. — Fees shall be allowed for services rendered under the provisions of sections 141.010 to 141.160 as follows:

(1) To the collector the fee authorized by section 52.290 to be taxed as costs and collected from the party redeeming, or from the proceeds of sale, as herein provided;

(2) To the collector for making the back tax book, twenty-five cents per tract, to be taxed as costs and collected from the party redeeming such tract;

(3) To the collector, attorney's fees in the sum of five percent of the amount of taxes actually collected and paid into the treasury after judgment is obtained or if such taxes are paid before judgment, but after suit is instituted, two percent on all sums collected and paid into the treasury; and an additional sum in the amount of two dollars for each suit instituted pursuant to the provisions of sections 141.010 to 141.160, where publication is not necessary, and in the amount of five dollars for each suit where publication is necessary, which sums shall be taxed and collected as other costs;

(4) To the circuit clerk, associate circuit judge, sheriff and printer, such fees as are allowed by law for like services in civil cases, which shall be taxed as costs in the case; provided, that in no case shall the state or county be liable for any such costs, nor shall the county commission or state auditor or commissioner of administration allow any claim for any costs incurred by the provisions of this law; provided further, that all fees collected shall be accounted for and all fees collected, except those allowed the printer, shall be paid to the county treasurer at such times and in the manner as otherwise provided by law.

(RSMo 1939 § 11395, A.L. 1945 p. 1946 § 11387, A.L. 2007 S.B. 22 merged with S.B. 497)



Section 141.160 General law relating to taxation to apply to first class charter counties — exception.

Effective 28 Aug 2009

Title X TAXATION AND REVENUE

141.160. General law relating to taxation to apply to first class charter counties — exception. — 1. The general law relating to taxation and the collection of delinquent taxes, as now existing, shall apply to counties of the first class having a charter form of government insofar as not inconsistent with the provisions of sections 141.010 to 141.160, except that counties of the first class operating under a charter form of government may hereafter elect to operate under the provisions of chapter 140, the general law relating to the collection of delinquent taxes, by the enactment of an ordinance by the legislative body of such county.

2. In addition to any other provisions of law related to delinquent tax collection fees, in all counties having a charter form of government and more than six hundred thousand inhabitants, the collector shall collect on behalf of the county and pay into the county general fund an additional fee for the collection of delinquent and back taxes of five percent on all sums collected to be added to the face of the tax bill and collected from the party paying the tax.

3. The provisions of sections 141.010 to 141.160 shall not apply to counties of the first class not having a charter form of government, and such counties shall operate under the provisions of chapter 140.

(RSMo 1939 § 11396, A.L. 1945 p. 1946 § 11392, A.L. 1969 p. 250, A.L. 1973 H.B. 654, A.L. 2009 H.B. 481)

Prior revisions: 1929 § 10154; 1919 § 13151



Section 141.170 Personal taxes — tax bills — delinquency.

Effective 28 Aug 1973

Title X TAXATION AND REVENUE

141.170. Personal taxes — tax bills — delinquency. — 1. In counties of the first class, except counties of the first class not having a charter form of government, tangible personal property taxes assessed on and after January 1, 1946, and all personal taxes delinquent at that date, shall constitute a debt, as of the date on which such taxes were levied for which a personal judgment may be recovered against the party assessed with such taxes before any court of this state having jurisdiction.

2. All actions commenced under this section shall be prosecuted in the name of the state of Missouri, at the relation and to the use of the collector and against the person or persons named in the tax bill, and in one petition and in one count thereof may be included such taxes for all such years as are delinquent and unpaid, and such taxes shall be set forth in a tax bill or bills of such personal back taxes duly authenticated by the certificate of the collector and filed with the petition; and such tax bill or tax bills so certified shall be prima facie evidence that the amount claimed in the suit is just and correct, and all notices and process in suits under this law shall be sued and served in the same manner as in civil actions, and the general laws of this state as to practice and proceedings and appeals and writs of error in civil cases shall apply, so far as applicable, to the above actions; except, however, that in no case shall the state, county, city or collector be liable for any costs nor shall any be taxed against them or any of them.

3. For the purpose of this section, personal tax bills shall become delinquent on the first day of January following the day when such bills are placed in the hands of the collector, and suits thereon may be instituted on and after the first day of April following, and within five years from that day. Such personal tax shall be presented and allowed against the estates of deceased or insolvent debtors, in the same manner and with like effect as other indebtedness of such debtors.

(L. 1945 p. 1944 § 1, A.L. 1973 H.B. 654)



Section 141.180 Employment of delinquent tangible personal property tax attorney by collector — compensation of other employees.

Effective 28 Aug 1973

Title X TAXATION AND REVENUE

141.180. Employment of delinquent tangible personal property tax attorney by collector — compensation of other employees. — 1. In all counties of the first class which are subject to and governed by sections 141.210 to 141.810, the collector may employ a delinquent tangible personal property tax attorney to represent him in legal proceedings necessary in the collection of delinquent tangible personal property taxes, and who shall perform all the duties imposed upon such attorney by the provisions of sections 141.170 to 141.200 and other laws not inconsistent herewith, pertaining to the collection of delinquent tangible personal property taxes, and who shall receive as full compensation and in lieu of all fees a salary to be fixed by the county commission, not to exceed six thousand five hundred dollars per annum, payable in twelve equal monthly installments.

2. In addition the collector may employ and pay, with the approval of the county commission, an assistant delinquent tangible personal property tax attorney and such clerical and other assistants as may be necessary to enable the delinquent tangible personal property tax attorney to efficiently perform his duties.

3. In all counties of the first class not electing to adopt the provisions of said land tax collection law, except counties of the first class not having a charter form of government, the collector may employ an attorney to represent him in his official capacity in all legal proceedings instituted by the collector for the collection of delinquent personal and real estate taxes, and such attorney shall receive, in lieu of all fees and as full compensation, a salary to be fixed by the county commission in an amount not exceeding three thousand six hundred dollars per annum, payable in equal monthly installments.

(L. 1945 p. 1944 § 2, A.L. 1973 H.B. 654)



Section 141.190 Fees.

Effective 28 Aug 1973

Title X TAXATION AND REVENUE

141.190. Fees. — In all counties of the first class, except counties of the first class not having a charter form of government, attorneys' fees in the sum of ten percent on the amount of money actually collected and paid into the county treasury shall be allowed; provided, however, that in each case a fee of forty cents may be charged; and provided such fee shall be collected on all delinquent tangible personal property tax, and such fees shall be taxed and collected as other costs and penalties and shall not be deducted from the tax. All fees herein provided for shall be accounted for and paid to the county treasurer for deposit in the county general revenue fund as otherwise provided by law.

(L. 1945 p. 1944 § 3, A.L. 1973 H.B. 654)



Section 141.200 General taxation law applies.

Effective 28 Aug 1973

Title X TAXATION AND REVENUE

141.200. General taxation law applies. — The general law as now existing in all matters relating to taxation and the collection of delinquent and back taxes on tangible personal property not specifically provided for in sections 141.170 to 141.200 shall continue to be the law for counties of the first class, but nothing in this section shall be construed so as to extend any provision of sections 141.170 to 141.200 to include counties of the first class not having a charter form of government.

(L. 1945 p. 1944 § 4, A.L. 1973 H.B. 654)



Section 141.202 Conveyances subject to covenants and easements.

Effective 28 Aug 1996

Title X TAXATION AND REVENUE

141.202. Conveyances subject to covenants and easements. — Any sale of lands under this chapter shall be subject to valid recorded covenants running with the land and to valid easements of record or in use.

(L. 1996 H.B. 979)



Section 141.210 Title of law.

Effective 28 Aug 2012

Title X TAXATION AND REVENUE

141.210. Title of law. — Sections 141.210 to 141.810 and sections 141.980 to 141.1015 shall be known by the short title of "Land Tax Collection Law".

(L. 1943 p. 1029 § 1, A.L. 2012 H.B. 1659 & 1116)

(1952) Land Tax Collection Law is not a local or special law prohibited by § 40, Art. III of the constitution nor does it violate § 8, Art. VI relating to classification of counties. Collector v. Parcels of Land, 362 Mo. 1054, 247 S.W.2d 83.



Section 141.220 Definitions (charter counties, and Clay and Buchanan counties).

Effective 28 Aug 2012

Title X TAXATION AND REVENUE

141.220. Definitions (charter counties, and Clay and Buchanan counties). — The following words, terms and definitions, when used in sections 141.210 to 141.810 and sections 141.980 to 141.1015, shall have the meanings ascribed to them in this section, except where the text clearly indicates a different meaning:

(1) "Ancillary parcel" shall mean a parcel of real estate acquired by a land bank agency other than:

(a) Pursuant to a deemed sale under subsection 3 of section 141.560;

(b) By deed from a land trust under subsection 1 of section 141.984; or

(c) Pursuant to a sale under subdivision (2) of subsection 2 of section 141.550;

(2) "Appraiser" shall mean a state licensed or certified appraiser licensed or certified pursuant to chapter 339 who is not an employee of the collector or collection authority;

(3) "Board" or "board of commissioners" shall mean the board of commissioners of a land bank agency;

(4) "Collector" shall mean the collector of the revenue in any county affected by sections 141.210 to 141.810 and sections 141.980 to 141.1015;

(5) "County" shall mean any county in this state having a charter form of government, any county of the first class with a population of at least one hundred fifty thousand but less than one hundred sixty thousand and any county of the first class with a population of at least eighty-two thousand but less than eighty-five thousand;

(6) "Court" shall mean the circuit court of any county affected by sections 141.210 to 141.810 and sections 141.980 to 141.1015;

(7) "Delinquent land tax attorney" shall mean a licensed attorney-at-law, employed or designated by the collector as hereinafter provided;

(8) "Land bank agency", shall mean an agency created under section 141.980;

(9) "Land taxes" shall mean taxes on real property or real estate and shall include the taxes both on land and the improvements thereon;

(10) "Land trustees" and "land trust" shall mean the land trustees and land trust as the same are created by and described in section 141.700;

(11) "Municipality" shall include any incorporated city or town, or a part thereof, located in whole or in part within a county of class one or located in whole or in part within a county with a charter form of government, which municipality now has or which may hereafter contain a population of two thousand five hundred inhabitants or more, according to the last preceding federal decennial census;

(12) "Person" shall mean any individual, male or female, firm, copartnership, joint adventure, association, corporation, estate, trust, business trust, receiver or trustee appointed by any state or federal court, trustee otherwise created, syndicate, or any other group or combination acting as a unit, and the plural as well as the singular number;

(13) "Political subdivision" shall mean any county, city, town, village, school district, library district, or any other public subdivision or public corporation having the power to tax;

(14) "Reserve period taxes" shall mean land taxes assessed against any parcel of real estate sold or otherwise disposed of by a land bank agency for the first three tax years following such sale or disposition;

(15) "School district", "road district", "water district", "sewer district", "levee district", "drainage district", "special benefit district", "special assessment district", or "park district" shall include those located within a county as such county is described in this section;

(16) "Sheriff" and "circuit clerk" shall mean the sheriff and circuit clerk, respectively, of any county affected by sections 141.210 to 141.810 and sections 141.980 to 141.1015;

(17) "Tax bill" as used in sections 141.210 to 141.810 and sections 141.980 to 141.1015 shall represent real estate taxes and the lien thereof, whether general or special, levied and assessed by any taxing authority;

(18) "Tax district" shall mean the state of Missouri and any county, municipality, school district, road district, water district, sewer district, levee district, drainage district, special benefit district, special assessment district, or park district, located in any municipality or county as herein described;

(19) "Tax lien" shall mean the lien of any tax bill as defined in this section;

(20) "Taxing authority" shall include any governmental, managing, administering or other lawful authority, now or hereafter empowered by law to issue tax bills, the state of Missouri or any county, municipality, school district, road district, water district, sewer district, levee district, drainage district, special benefit district, special assessment district, or park district, affected by sections 141.210 to 141.810 and sections 141.980 to 141.1015.

(L. 1943 p. 1029 § 2, A.L. 1945 p. 1926, A.L. 1949 p. 602, A.L. 1973 H.B. 654, A.L. 1982 H.B. 1351, et al., A.L. 2000 H.B. 1238 merged with S.B. 894, A.L. 2012 H.B. 1659 & 1116)



Section 141.230 Operation under law.

Effective 28 Aug 1973

Title X TAXATION AND REVENUE

141.230. Operation under law. — 1. The land tax collection law shall apply to all counties of class one which are now operating under the provisions thereof or which may hereafter elect to operate under the provisions of sections 141.210 to 141.810 by adoption of a resolution or order of the county commission of such county, except that counties of the first class not having a charter form of government may not elect to operate under the provisions of sections 141.210 to 141.810. Any county commission so adopting such resolution or order shall file a certified copy thereof within ten days after the adoption of said resolution or order with the clerk of the county commission and with the collector of revenue for such county, and with the mayor and city collector or chief financial officer of each municipality in such county, as defined by section 141.220.

2. After the adoption of such resolution or order by such county commission, any such municipality may by resolution or ordinance of its proper governing authority elect to adopt and come within the provisions of the land tax collection law, and thereafter shall cooperate with such county under the provisions of sections 141.210 to 141.810. Any such county or municipality which shall, in the manner provided herein, have elected to come within the provisions of sections 141.210 to 141.810 by adoption of such resolution, order or ordinance, may, after a period of one year from the effective date of such resolution, order or ordinance, adopt by similar means a resolution, order or ordinance, rescinding the election to adopt the provisions of the land tax collection law and certified copies of such resolution, order or ordinance shall be filed in the same manner as said original resolution, order or ordinance; provided, that such resolution, order or ordinance rescinding or nullifying the election to adopt the provisions of sections 141.210 to 141.810 shall not become effective for one year thereafter nor shall it invalidate or in any way affect any proceedings in rem for foreclosure which may have been instituted under the provisions of sections 141.210 to 141.810, but all such actions and proceedings so instituted while the provisions of said sections were in full force and effect shall be prosecuted to their conclusion and completion; provided further, that any county or municipality which may have operated under sections 141.210 to 141.810 prior to the enactment of this section may hereafter elect to terminate any further operation under sections 141.210 to 141.810 by proceeding in manner and form and to the same effect as though it had originally elected to operate under the provisions of sections 141.210 to 141.810.

3. Any city located partly within and partly without a class one county, which city and county now are or hereafter may be operating under the provisions of sections 141.210 to 141.810, may collect its delinquent tax bills imposed against real property located in that part of such city situated within such class one county, pursuant to the provisions of sections 141.210 to 141.810; provided, however, that tax bills imposed against real estate, located in that part of such city outside of the limits of any such class one county, shall be collected under the provisions of the charter of any such city, or under such other provisions as may be provided by law.

(L. 1943 p. 1029 § 3, A.L. 1945 p. 1926, A.L. 1949 p. 602, A.L. 1973 H.B. 654)



Section 141.240 Tax liens on real estate.

Effective 28 Aug 1943

Title X TAXATION AND REVENUE

141.240. Tax liens on real estate. — All liens for taxes on real estate shall be upon and against the real estate only. Any reference in any record of any tax assessor or collector in any tax bill to any owner or purported owner of the real estate shall not affect the validity of such tax bill, or the validity of the tax lien upon the real estate, and shall not impose any personal liability upon any person whomsoever for any such land tax.

(L. 1943 p. 1029 § 5)



Section 141.250 Equality of tax liens — priorities — distribution of proceeds.

Effective 28 Aug 2012

Title X TAXATION AND REVENUE

141.250. Equality of tax liens — priorities — distribution of proceeds. — 1. The respective liens of the tax bills for general taxes of the state of Missouri, the county, any municipality and any school district, for the same tax year, shall be equal and first liens upon the real estate described in the respective tax bills thereof; provided, however, that the liens of such tax bills for the latest year for which tax bills are unpaid shall take priority over the liens of tax bills levied and assessed for less recent years, and the lien of such tax bills shall rate in priority in the order of the years for which they are delinquent, the lien of the tax bill longest delinquent being junior in priority to the lien of the tax bill for the next most recent tax year.

2. All tax bills for other than general taxes shall constitute liens junior to the liens for general taxes upon the real estate described therein; provided, however, that a tax bill for other than general taxes, of the more recent issue shall likewise be senior to any such tax bill of less recent date.

3. The proceeds derived from the sale of any lands encumbered with a tax lien or liens, or held by the land trustees, or acquired by a land bank agency pursuant to a deemed sale under subsection 3 of section 141.560, by deed from a land trust under subsection 1 of section 141.984, or pursuant to a sale under subdivision (2) of subsection 2 of section 141.550 shall be distributed to the owners of such liens in the order of the seniority of the liens, or their respective interests as shown by the records of the land trust or the land bank agency. Those holding liens of equal rank shall share in direct proportion to the amounts of their respective liens.

(L. 1943 p. 1029 § 6, A.L. 2012 H.B. 1659 & 1116)



Section 141.260 Foreclosure of tax lien — tax sale certificate — evidence — priorities.

Effective 28 Aug 1982

Title X TAXATION AND REVENUE

141.260. Foreclosure of tax lien — tax sale certificate — evidence — priorities. — 1. Whenever it shall appear that a tax bill has been due and unpaid for a period of at least two years after the date on which, if a general tax bill, it became delinquent, or, if a special tax bill, such bill or any installment thereof became due, the tax lien, represented by such tax bill, and the tax liens of other delinquent tax bills, shall be summarily foreclosed in the manner provided in sections 141.210 to 141.810.

2. Ownership of a tax bill, or of a tax sale certificate, or certificate of purchase, or tax deed, or any other instrument or record of a tax bill not bearing evidence of cancellation or payment, by the tax district or taxing authority issuing the same, or by any other owner thereof, shall be prima facie evidence of the fact that the tax bill or tax lien represented thereby has not been paid to the tax district or to the owner of the tax bill or tax lien.

3. The holders of tax sale certificates, certificates of purchase, or tax deeds, issued by any municipality, shall be on a parity as to priority of liens and shall have the same rights as the taxing authorities holding or owning general tax bills for the same tax year, and may in like manner foreclose their liens under sections 141.210 to 141.810.

(L. 1943 p. 1029 § 4, A.L. 1982 H.B. 1351, et al.)

(2004) Remedy of foreclosure is not available for delinquent special assessments on property owned by housing authority; section 99.200 exempts housing authorities from collection remedies for all liens except voluntary liens. In re Foreclosure of Liens v. Housing Authority of Kansas City, 150 S.W.3d 364 (Mo.App.W.D.).



Section 141.270 List of tax liens affecting land — filing fees — exemption.

Effective 28 Aug 1982

Title X TAXATION AND REVENUE

141.270. List of tax liens affecting land — filing fees — exemption. — 1. On or before the fifth day of January in each year, all taxing authorities shall, and any other tax bill owner may, file with the collector eight copies of a list on a form approved by the collector, of all parcels of real estate affected by tax liens held and owned by such taxing authority or person which have been delinquent for two years or* more. Such list shall also include all delinquent tax bills for any and all years.

2. The taxing authority or person filing such list shall pay to the collector a filing fee of one dollar and fifty cents for each parcel of real estate described therein, which fee shall be charged against each parcel and collected and accounted for by the collector as other costs.

3. No school district nor any other taxing authority whose taxes are required by law to be collected by the collector shall file any list nor pay the filing fee herein provided.

4. If the taxes of any taxing authority are two or more years delinquent, the other taxing authorities shall, and other tax bill owners may, include in the said list all tax liens against the said parcel, even though they are not two years delinquent.

(L. 1943 p. 1029 § 8, A.L. 1945 p. 1761, A. 1949 S.B. 1024, A.L. 1982 H.B. 1351, et al.)

*Word "of" appears in original rolls.



Section 141.280 Content of list.

Effective 28 Aug 1949

Title X TAXATION AND REVENUE

141.280. Content of list. — Each list shall contain the following:

(1) A description of the land by the smallest legal subdivisions or by the smallest parts, lots, or parcels when sections and subdivisions thereof are divided into lots, blocks or parcels and, when such real estate cannot be so described, then by metes and bounds; any variance in any description of such real estate from year to year or any such variance between taxing authorities shall not be material so long as such descriptions reasonably identify the same land;

(2) A statement of the amount of each tax bill upon such parcel, including all tax bills thereon which are delinquent, the year of such assessment, the tract number, if any, of each tax bill, and the date or dates from which and the rate or rates at which interest and penalties shall be computed, and an appropriate designation of the owner or holder of each such tax bill;

(3) The name of the last known person appearing on the records of the collector in whose name the tax bills on such real estate were listed or charged for the year preceding the calendar year in which such list is filed.

(L. 1943 p. 1029 § 8, A.L. 1945 p. 1761, A. 1949 S.B. 1024)



Section 141.290 Tax bill lists — suits pending — time of delivery — filing of petition.

Effective 28 Aug 2012

Title X TAXATION AND REVENUE

141.290. Tax bill lists — suits pending — time of delivery — filing of petition. — 1. The collector shall compile lists of all state, county, school, and other tax bills collectible by him which are delinquent according to his records and he shall combine such lists with the list filed by any taxing authority or tax bill owner.

2. The collector shall assign a serial number to each parcel of real estate in each list and if suit has been filed in the circuit court of the county on any delinquent tax bill included in any list, the collector shall give the court docket number of such suit and some appropriate designation of the place where such suit is pending, and such pending suit so listed in any petition filed pursuant to the provisions of sections 141.210 to 141.810 and sections 141.980 to 141.1015 shall, without further procedure or court order, be deemed to be consolidated with the suit brought under sections 141.210 to 141.810 and sections 141.980 to 141.1015, and such pending suit shall thereupon be abated.

3. The collector shall deliver such combined lists to the delinquent land tax attorney from time to time but not later than April the first of each year.

4. The delinquent land tax attorney shall incorporate such lists in petitions in the form prescribed in section 141.410, and shall file such petitions with the circuit clerk not later than June first of each year.

(L. 1943 p. 1029 § 8, A.L. 1945 p. 1761, A. 1949 S.B. 1024, A.L. 2012 H.B. 1659 & 1116)



Section 141.300 Tax bill lists — receipt for aggregate amount by collector — monthly statement.

Effective 28 Aug 2012

Title X TAXATION AND REVENUE

141.300. Tax bill lists — receipt for aggregate amount by collector — monthly statement. — 1. The collector shall receipt for the aggregate amount of such delinquent tax bills appearing on the list or lists filed with him under the provisions of section 141.290, which receipt shall be held by the owner or holder of the tax bills or by the treasurer or other corresponding financial officer of the taxing authority so filing such list with the collector.

2. The collector shall, on or before the fifth day of each month, file with the owner or holder of any tax bill or with the treasurer or other corresponding financial officer of any taxing authority, a detailed statement, verified by affidavit, of all taxes collected by him during the preceding month which appear on the list or lists received by him, and shall, on or before the fifteenth day of the month, pay the same, less his commissions and costs payable to the county, to the tax bill owner or holder or to the treasurer or other corresponding financial officer of any taxing authority; provided, however, that the collector shall be given credit for the full amount of any tax bill which is bid in by the land trustees and where title to the real estate described in such tax bill is taken by the land trust, or which is bid in by a land bank agency and where title to the real estate described in such tax bill is taken by such land bank agency pursuant to a deemed sale under subsection 3 of section 141.560, or which is included in the bid of a land bank agency and where title to the real estate described in such tax bill is taken by such land bank agency pursuant to a sale under subdivision (2) of subsection 2 of section 141.550.

(L. 1943 p. 1029 § 9, A.L. 2012 H.B. 1659 & 1116)



Section 141.310 Exclusive power to collect taxes — expenses of suit.

Effective 28 Aug 1982

Title X TAXATION AND REVENUE

141.310. Exclusive power to collect taxes — expenses of suit. — 1. The exclusive power to collect such tax bills of any tax bill owner or holder or taxing authority under the terms and conditions of sections 141.210 to 141.810 is hereby given to the collector after suit has been filed or received by the collector; provided, however, that if in any year the collector shall fail to institute suit against any parcel of real estate, as provided herein, then any taxing authority or the holder of any tax bill may institute a suit under sections 141.210 to 141.810 to foreclose any delinquent tax lien or liens upon such real estate, such suit to be brought in the name of the collector at the relation of the taxing authority or tax bill owner who institutes the suit, and shall have the same effect and be subject to the same procedure as suits brought by the collector, except that the person bringing such suit shall deliver a copy of the petition to the collector ten days prior to filing same.

2. The expenses of all suits so brought including court costs, publication costs, attorneys' fees and other expenses shall be advanced by the person bringing such suit, except that if in any such suit so brought there are tax liens upon the same parcels of* real estate described therein delinquent two years or more for general state, county and school purposes, such costs and expenses shall be advanced by the collector as if the collector had brought the suit.

(L. 1943 p. 1029 § 10, A.L. 1982 H.B. 1351, et al.)

*Word "or" appears in original rolls.



Section 141.320 Delinquent land tax attorney — appointment, compensation, assistants, duties — county counselor designated as, when.

Effective 28 Aug 2012

Title X TAXATION AND REVENUE

141.320. Delinquent land tax attorney — appointment, compensation, assistants, duties — county counselor designated as, when. — 1. The collector shall at his option appoint a delinquent land tax attorney at a compensation of ten thousand dollars per year, or in counties having a county counselor, the collector shall at his option designate the county counselor and such of his assistants as shall appear necessary to act as the delinquent land tax attorney.

2. A delinquent land tax attorney who is not the county counselor, with the approval of the collector, may appoint one or more assistant delinquent land tax attorneys at salaries of not less than two hundred dollars and not more than four hundred dollars per month, and such clerical employees as may be necessary, at salaries to be fixed by the collector at not less than three hundred dollars and not more than four hundred dollars per month; and the appointed delinquent tax attorney may incur such reasonable expenses as are necessary for the performance of his duties.

3. The delinquent land tax attorney and his assistants shall perform legal services for the collector and shall act as attorney for him in the prosecution of all suits brought for the collection of land taxes; but they shall not perform legal services for the land trust or any land bank agency.

4. Salaries and expenses of a delinquent land tax attorney who is not also the county counselor, his assistants and his employees shall be paid monthly out of the treasury of the county from the same funds as employees of the collector whenever the funds provided for by sections 141.150, 141.270, and 141.620 are not sufficient for such purpose.

5. The compensation herein provided shall be the total compensation for a delinquent land tax attorney who is not also a county counselor, his assistants and employees, and when the compensation received by him or owing to him by the collector exceeds ten thousand dollars in any one calendar year by virtue of the sums charged and collected pursuant to the provisions of section 141.150, the surplus shall be credited and applied by the collector to the expense of the delinquent land tax attorney and to the compensation of his assistants and employees, and any sum then remaining shall be paid into the county treasury on or before the first day of March of each year and credited to the general revenue fund of the county.

6. A delinquent land tax attorney who is not also the county counselor shall make a return quarterly to the county commission of such county of all compensation received by him, and of all amounts owing to him by the collector, and of all salaries and expenses of any assistants and employees, stating the same in detail, and verifying such amounts by his affidavit.

(L. 1943 p. 1029 § 47, A.L. 1945 p. 1761, A. 1949 S.B. 1024, A.L. 1951 p. 837, A.L. 1955 p. 841, A.L. 1961 p. 608, A.L. 1982 H.B. 1351, et al., A.L. 2012 H.B. 1659 & 1116)



Section 141.330 Delinquent land tax clerk, appointment, compensation.

Effective 28 Aug 1961

Title X TAXATION AND REVENUE

141.330. Delinquent land tax clerk, appointment, compensation. — The collector annually may appoint one delinquent land tax clerk in each office lawfully maintained by him in the county at a salary of four thousand eight hundred dollars per year; except, that in first class counties not having a charter form of government the delinquent land tax clerks shall receive salaries of not less than four thousand eight hundred dollars and not more than five thousand four hundred dollars per year, payable monthly out of the treasury of the county from the same funds from which the collector and his other employees are paid.

(L. 1943 p. 1029 § 47, A.L. 1945 p. 1761, A. 1949 S.B. 1024, A.L. 1953 p. 741, A.L. 1955 p. 842, A.L. 1961 p. 267)



Section 141.340 Foreclosure of tax liens — suits.

Effective 28 Aug 1982

Title X TAXATION AND REVENUE

141.340. Foreclosure of tax liens — suits. — Any suit brought under sections 141.210 to 141.810 to foreclose the lien of general and special taxes which become delinquent prior to January 1, 1984, must be brought prior to the expiration of five years after such taxes shall have become delinquent. Any suit brought under sections 141.210 to 141.810 to foreclose the lien of general and special taxes which become delinquent subsequent to December 31, 1984, must be brought prior to the expiration of three years after such general and special taxes shall have become delinquent.

(L. 1943 p. 1029 § 48, A.L. 1982 H.B. 1351, et al.)



Section 141.350 Consolidation of pending suits with suits brought under this law — action, when (first class counties).

Effective 28 Aug 1982

Title X TAXATION AND REVENUE

141.350. Consolidation of pending suits with suits brought under this law — action, when (first class counties). — 1. All suits to collect delinquent tax bills which may be pending at the time of the commencement of any suits brought under sections 141.210 to 141.810 affecting the same land shall be consolidated with suits brought under said sections, and the parties to such pending suits shall file answers within the time and as provided in sections 141.210 to 141.810; provided, however, that any tax bills sought to be collected in any pending suits may be included in any list or lists included as a part of any petition filed by the collector, and, if so included in any list filed as part of any such petition, such inclusion shall act as an abatement of any such pending suit, and all amounts then due on such tax bills, including interest, penalties, attorney's fees and costs, shall be so listed and charged, and shall thereupon continue in full force and effect the liens therefor against the respective parcels of real estate described therein and so listed in the petition filed under sections 141.210 to 141.810; and, when so listed and included in the petition, no answer shall be required to be filed in such collector's suit to collect such delinquent tax bills.

2. Suits brought under sections 141.210 to 141.810, involving delinquent tax bills sought to be collected by suits pending at the time suits are brought under these sections, shall be tried as all other actions under said sections, and the statutes of limitations shall not prevent the parties to such pending suits from asserting all rights and defenses which they then had.

3. Any lien, tax lien, represented by tax certificates, certificates of purchase or tax deeds, owned or held by any person or taxing authority existing at the time sections 141.210 to 141.810 become effective shall not be abated by the terms of said sections, but the holders thereof shall assert their respective liens in any suits brought under these sections affecting such real estate by inclusion in the petition, or by answer within the time provided by said sections for the filing of answers, but if no suit be brought by the collector affecting such real estate, then any taxing authority or the owner or holder of any such tax lien must bring an action as provided in section 141.310 within three years after the time when such lien or tax lien becomes delinquent. If, through any error, mistake, omission, or oversight, any petition or part thereof is dismissed as to the lien of any tax bill affecting any parcel of real estate described therein, such dismissal shall be without prejudice and the owner or holder of such tax bill may at his option bring or cause another suit to foreclose such tax lien to be brought at any time within one year after the date of such dismissal, but not thereafter.

(L. 1943 p. 1029 § 20, A.L. 1982 H.B. 1351, et al.)



Section 141.360 Suits for foreclosure — naming of parties.

Effective 28 Aug 1943

Title X TAXATION AND REVENUE

141.360. Suits for foreclosure — naming of parties. — All suits for the foreclosure of tax liens brought by the collector shall name him only by the title of his office and all such suits shall be brought directly against the real estate subject to the tax lien or liens to be foreclosed, and shall not name any person as defendant.

(L. 1943 p. 1029 § 11)



Section 141.370 County clerk to act as collector, when.

Effective 28 Aug 1943

Title X TAXATION AND REVENUE

141.370. County clerk to act as collector, when. — If during the pendency of any such suit the incumbent of the office of collector shall cease to hold such office the county clerk shall act as substitute collector for all purposes under sections 141.210 to 141.810 until such collector's successor has qualified, and such action shall proceed without requiring the substitution of the county clerk or successor incumbent as a party.

(L. 1943 p. 1029 § 12)



Section 141.380 Suits for foreclosure — parcels or tracts of land may be joined.

Effective 01 Jul 1997, see footnote

Title X TAXATION AND REVENUE

141.380. Suits for foreclosure — parcels or tracts of land may be joined. — Any number of parcels of real estate may be joined in one petition or suit. Each separate tract or parcel of real estate joined in any one action shall be given a serial number by the collector and shall be separately indexed and docketed by the circuit clerk in a book kept by the clerk for that purpose.

(L. 1943 p. 1029 § 13, A.L. 1996 S.B. 869)

Effective 7-1-97



Section 141.390 Filing of suit, where.

Effective 28 Aug 1943

Title X TAXATION AND REVENUE

141.390. Filing of suit, where. — In any county having more than one courthouse in which are located offices or branch offices of the collector, recorder of deeds, and circuit clerk, respectively, where it is required by law that instruments affecting the title to real estate located within the limits of a certain portion of said county shall be filed for record in the office of the recorder of deeds located in such courthouse, the petition or suit containing a list or lists of delinquent tax bills, constituting liens on real estate located in the same portion of said county as the real estate as to which instruments affecting the title thereto shall be required by law to be filed in the office of the recorder of deeds as aforesaid, shall be filed by the delinquent land tax attorney in the office of the circuit clerk located in the same courthouse.

(L. 1943 p. 1029 § 13)



Section 141.400 Suit for foreclosure — action in rem — pleadings.

Effective 28 Aug 1943

Title X TAXATION AND REVENUE

141.400. Suit for foreclosure — action in rem — pleadings. — 1. The foregoing proceeding or suit shall constitute an action in rem, and the pleadings therein shall consist of a petition and an answer or answers.

2. An answer may be filed by any person or taxing authority owning or claiming any right, title or interest in or to any tax bill constituting a tax lien on the real estate described in the petition, or by any person owning or claiming any right, title, or interest in or to, or lien upon, such real estate. An answer shall include the nature and amount of the interest and any defense or objection to the foreclosure of the tax liens listed in the petition, and may include the allegations usually incorporated in pleadings entitled cross petitions, cross complaints, interpleas, or intervening petition.

3. All pleadings must be brief, clear and concise, and shall be liberally construed by the court. Any such answer shall contain the caption and number of the case, and the serial number or numbers of the parcels of real estate concerned. Such answer must be filed with the circuit clerk and a copy thereof served on the delinquent land tax attorney not later than sixty calendar days after the date of the first publication of the notice of foreclosure, and if such sixtieth day falls on a Sunday or legal holiday, then such answer may be filed on the day after such Sunday or legal holiday.

4. In the event of failure to answer within the time herein fixed, the petition shall be taken as confessed and a default judgment may be taken as to all tax bills affecting parcels of real estate as to which no answer has been filed.

(L. 1943 p. 1029 § 14)



Section 141.410 Suit for foreclosure — petition — caption — contents — notice, filing.

Effective 28 Aug 2012

Title X TAXATION AND REVENUE

141.410. Suit for foreclosure — petition — caption — contents — notice, filing. — 1. A suit for the foreclosure of the tax liens herein provided for shall be instituted by filing in the appropriate office of the circuit clerk a petition, which petition shall contain a caption, a copy of the list so furnished to the delinquent land tax attorney by the collector, and a prayer. Such petition without further allegation shall be deemed to be sufficient.

2. The caption shall be in the following form:

­

­

3. The petition shall conclude with a prayer that all tax liens upon such real estate be foreclosed; that the court determine the amounts and priorities of all tax bills, together with interest, penalties, costs, and attorney's fees; that the court order such real estate to be sold by the sheriff at public sale as provided by sections 141.210 to 141.810 and sections 141.980 to 141.1015 and that thereafter a report of such sale be made by the sheriff to the court for further proceedings under sections 141.210 to 141.810 and sections 141.980 to 141.1015.

4. The delinquent land tax attorney within ten days after the filing of any such petition shall forward by United States registered mail to each person or taxing authority having filed a list of delinquent tax bills with the collector as provided by sections 141.210 to 141.810 and sections 141.980 to 141.1015 a notice of the time and place of the filing of such petition and of the newspaper in which the notice of publication has been or will be published.

5. The petition when so filed shall have the same force and effect with respect to each parcel of real estate therein described, as a separate suit instituted to foreclose the tax lien or liens against any one of said parcels of real estate.

(L. 1943 p. 1029 § 15, A.L. 2012 H.B. 1659 & 1116)



Section 141.420 Redemption by owner, when barred — duty of collector.

Effective 28 Aug 1992

Title X TAXATION AND REVENUE

141.420. Redemption by owner, when barred — duty of collector. — 1. Except as otherwise provided in subsection 3 of section 141.520, any person having any right, title or interest in, or lien upon, any parcel of real estate described in such petition, may redeem such parcel of real estate by paying to the collector all of the sums mentioned therein, including principal, interest, penalties, attorney's fees and costs then due, at any time prior to the time of the foreclosure sale of such real estate by the sheriff.

2. In the event of failure to redeem prior to the time of the foreclosure sale by the sheriff, such person shall be barred and forever foreclosed of all his right, title and interest in and to the parcels of real estate described in such petition.

3. Upon redemption, as permitted by this section, the person redeeming shall be entitled to a certificate of redemption from the collector describing the property in the same manner as it is described in such petition, and the collector shall thereupon note on his records the word "redeemed" and the date of such payment opposite the description of such parcel of real estate.

4. The collector shall promptly notify the taxing authority and the delinquent land tax attorney of such redemption, and such payment shall operate as a release of the lien of the tax bill or bills involved and as a dismissal of the suit so far as such tax bill or bills are concerned.

(L. 1943 p. 1029 § 16, A.L. 1992 H.B. 1434 & 1490)



Section 141.430 Publication of notice of foreclosure — form of notice.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

141.430. Publication of notice of foreclosure — form of notice. — 1. Upon the filing of such suits with the circuit clerk, the delinquent land tax attorney shall forthwith cause a notice of foreclosure to be published four times, once a week, during successive weeks, and on the same day of each week, in a daily newspaper of general circulation regularly published in such county, qualified according to law for the publication of public notices and advertisements.

2. Such notice shall be in* substantially the following form:

­

­

(L. 1943 p. 1029 § 17, A.L. 1945 p. 1761)

*Word "in" does not appear in original rolls.



Section 141.440 Notice to persons named in petition.

Effective 28 Aug 1982

Title X TAXATION AND REVENUE

141.440. Notice to persons named in petition. — The collector shall also cause to be prepared and sent by restricted, registered or certified mail with postage prepaid, within thirty days after the filing of such petition, a brief notice of the filing of the suit, to the persons named in the petition as being the last known persons in whose names tax bills affecting the respective parcels of real estate described in said petition were last billed or charged on the books of the collector, or the last known owner of record, if different, and to the addresses of said persons upon said records of the collector. The terms "restricted", "registered" or "certified mail" as used in this section mean mail which carries on the face thereof in a conspicuous place, where it will not be obliterated, the endorsement "DELIVER TO ADDRESSEE ONLY", and which also requires a return receipt or a statement by the postal authorities that the addressee refused to receive and receipt for such mail. If the notice is returned to the collector by the postal authorities as undeliverable for reasons other than the refusal by the addressee to receive and receipt for the notice as shown by the return receipt, then the collector shall make a search of the records maintained by the county, including those kept by the recorder of deeds, to discern the name and address of any person who, from such records, appears as a successor to the person to whom the original notice was addressed, and to cause another notice to be mailed to such person. The collector shall prepare and file with the circuit clerk at least thirty days before judgment is entered by the court on the petition an affidavit reciting to the court any name, address and serial number of the tract of real estate affected by any such notices of suit that are undeliverable because of an addressee's refusal to receive and receipt for the same, or of any notice otherwise nondeliverable by mail, or in the event that any name or address does not appear on the records of the collector, then of that fact. The affidavit in addition to the recitals set forth above shall also state reason for the nondelivery of such notice.

(L. 1943 p. 1029 § 18, A.L. 1949 p. 602, A.L. 1982 H.B. 1351, et al.)



Section 141.450 Form of notice.

Effective 28 Aug 1949

Title X TAXATION AND REVENUE

141.450. Form of notice. — Such notice shall be substantially as follows:

­

­

(L. 1943 p. 1029 § 18, A.L. 1949 p. 602)



Section 141.460 Affidavit of publication, evidentiary documents.

Effective 28 Aug 1943

Title X TAXATION AND REVENUE

141.460. Affidavit of publication, evidentiary documents. — Affidavits of publication of notice of foreclosure, and of posting, mailing, or other acts required by sections 141.210 to 141.810 shall be filed in the office of the circuit clerk prior to the trial, and when so filed shall constitute part of the evidentiary documents in the foreclosure suit. Such affidavits shall be prima facie evidence of the performance of the acts therein described, and may be so used in the trial of the suit, unless challenged by verified answer duly filed in the suit.

(L. 1943 p. 1029 § 19)



Section 141.470 Infants, disabled persons or convicts actions to foreclose, procedure.

Effective 28 Aug 1983

Title X TAXATION AND REVENUE

141.470. Infants, disabled persons or convicts actions to foreclose, procedure. — 1. If any infant, disabled person or convict in actual confinement shall file an answer, or if the disability of such person shall be called to the attention of the court, the court shall cause a copy of the letter notice of foreclosure described in section 141.450 to be forwarded by United States registered mail to the conservator of the disabled person or trustee of the convict, or if the disabled person has no conservator or the convict has no trustee the court shall appoint a guardian ad litem for the disabled person or convict to represent him in the suit.

2. Failure to appoint or notify a guardian, conservator, or trustee, or to appoint a guardian ad litem as herein provided, after the disability is called to the attention of the court, shall constitute error that may be reviewed on appeal but absent such appeal this shall not invalidate any judgment rendered under sections 141.210 to 141.810. The error may also be urged by any competent person who may take an appeal on behalf of the disabled person or convict.

(L. 1943 p. 1029 § 22, A.L. 1961 p. 463, A.L. 1983 S.B. 44 & 45)



Section 141.480 Tax bill, prima facie proof — court may conduct informal hearings — further duties of court.

Effective 28 Aug 2012

Title X TAXATION AND REVENUE

141.480. Tax bill, prima facie proof — court may conduct informal hearings — further duties of court. — 1. Upon the trial of the cause upon the question of foreclosure, the tax bill, whether general or special, issued by any taxing authority shall be prima facie proof that the tax described in the tax bill has been validly assessed at the time indicated by the tax bill and that the tax is unpaid. Absent any answer the court shall take the allegations of the petition as confessed. Any person alleging any jurisdictional defect or invalidity in the tax bill or in the sale thereof must particularly specify in his answer the defect or basis of invalidity, and must, upon trial, affirmatively establish such defense.

2. Prior to formal hearing, the court may conduct an informal hearing for the purpose of clarifying issues, and shall attempt to reach an agreement with the parties upon a stipulated statement of facts. The court shall hear the evidence offered by the collector or relator as the case may be, and by all answering parties, and shall determine the amount of each and every tax bill proved by the collector or any answering party, together with the amount of interest, penalties, attorney's fees and costs accruing upon each tax bill and the date from which interest began to accrue upon each tax bill and the rate thereof. The court shall hear evidence and determine every issue of law and of fact necessary to a complete adjudication of all tax liens asserted by any and every pleading, and may also hear evidence and determine any other issue of law or fact affecting any other right, title, or interest in or to, or lien upon, such real estate, sought to be enforced by any party to the proceeding against any other party to the proceeding who has been served by process or publication as authorized by law, or who has voluntarily appeared, and shall determine the order and priority of the liens and of any other rights or interest put in issue by the pleadings.

3. After the court has first determined the validity of the tax liens of all tax bills affecting parcels of real estate described in the petition, the priorities of the respective tax bills and the amounts due thereon, including principal, interest, penalties, attorney's fees, and costs, the court shall thereupon enter judgment of foreclosure of such liens and fix the time and place of the foreclosure sale. The petition shall be dismissed as to any parcel of real estate redeemed prior to the time fixed for the sheriff's foreclosure sale as provided in sections 141.210 to 141.810 and sections 141.980 to 141.1015. If the parcel of real estate auctioned off at sheriff's foreclosure sale is sold for a sum sufficient to fully pay the principal amount of all tax bills included in the judgment, together with interest, penalties, attorney's fees and costs, and for no more, and such sale is confirmed by the court, then all other proceedings as to such parcels of real estate shall be finally dismissed as to all parties and interests other than tax bill owners or holders; provided, however, that any parties seeking relief other than an interest in or lien upon the real estate may continue with said suit to a final adjudication of such other issues; provided, further, an appeal may be had as to any claim attacking the validity of the tax bill or bills or the priorities as to payment of proceeds of foreclosure sale. If the parcel of real estate auctioned off at sheriff's foreclosure sale is sold for a sum greater than the total amount necessary to pay the principal amount of all tax bills included in the judgment, together with interest, penalties, attorney's fees and costs, and such sale is confirmed by the court, and no appeal is taken by any person claiming any right, title or interest in or to or lien upon said parcel of real estate or by any person or taxing authority owning or holding or claiming any right, title or interest in or to any tax bills within the time fixed by law for the filing of notice of appeal, the court shall thereupon order the sheriff to make distribution to the owners or holders of the respective tax bills included in the judgment of the amounts found to be due and in the order of priorities. Thereafter all proceedings in the suit shall be ordered by the court to be dismissed as to such persons or taxing authorities owning, holding or claiming any right, title, or interest in any such tax bill or bills so paid, and the case shall proceed as to any parties claiming any right, title, or interest in or lien upon the parcel of real estate affected by such tax bill or bills as to their respective claims to such surplus funds then remaining in the hands of the sheriff.

4. Whenever an answer is filed to the petition, as herein provided, a severance of the action as to all parcels of real estate affected by such answer shall be granted, and the issues raised by the petition and such answer shall be tried separate and apart from the other issues in the suit, but the granting of such severance shall not delay the trial or other disposition of any other issue in the case. A separate appeal may be taken from any action of the court affecting any right, title, or interest in or to, or lien upon, such real estate, other than issues of law and fact affecting the amount or validity of the lien of tax bills, but the proceeding to foreclose the lien of any tax bills shall not be stayed by such appeal. The trial shall be conducted by the court without the aid of a jury and the suit shall be in equity. This action shall take precedence over and shall be triable before any other action in equity affecting the title to such real estate, upon motion of any interested party.

(L. 1943 p. 1029 § 23, A.L. 1949 p. 602, A.L. 2012 H.B. 1659 & 1116)



Section 141.490 Rules of civil procedure in equity cases shall be followed.

Effective 28 Aug 1943

Title X TAXATION AND REVENUE

141.490. Rules of civil procedure in equity cases shall be followed. — Except as herein provided, the rules of civil procedure in equity cases, in force at the time when any proceeding is had in the suit, shall be followed in all suits brought pursuant to sections 141.210 to 141.810.

(L. 1943 p. 1029 § 32)



Section 141.500 Judgment — content — limit on penalties, fees and interest — notice of judgment, requirements.

Effective 28 Aug 1982

Title X TAXATION AND REVENUE

141.500. Judgment — content — limit on penalties, fees and interest — notice of judgment, requirements. — 1. After the trial of the issues, the court shall, as promptly as circumstances permit, render judgment. If the court finds that no tax bill upon the land collectible by the collector or the relator was delinquent when the suit was instituted or tried, then the judgment of the court shall be that the cause be dismissed as to the parcels of real estate described in the tax bill; or, if the evidence warrant, the judgment may be for the principal amount of the delinquent tax bills upon the real estate upon which suit was brought, together with interest, penalties, attorney's and appraiser's fees and costs computed as of the date of the judgment. The judgment may recite the amount of each tax bill, the date when it began to bear interest, and the rate of such interest, together with the rate and amount of penalties, attorney's and appraiser's fees not to exceed fifteen dollars. It may decree that the lien upon the parcels of real estate described in the tax bill be foreclosed and such real estate sold by the sheriff, and the cause shall be continued for further proceedings, as herein provided.

2. The collector may, at his option, cause to be prepared and sent by restricted, registered or certified mail with postage prepaid, within thirty days after the rendering of such judgment, a brief notice of such judgment and the availability of a written redemption contract pursuant to section 141.530 to the persons named in the judgment as being the last known persons in whose names tax bills affecting the respective parcels of real estate described in such judgment were last billed or charged on the books of the collector, or the last known owner of record, if different, and to the addresses of such persons upon the records of the collector. The terms "restricted", "registered" or "certified mail" as used in this section mean mail which carries on the face thereof in a conspicuous place, where it will not be obliterated, the endorsement, "DELIVER TO ADDRESSEE ONLY", and which also requires a return receipt or a statement by the postal authorities that the addressee refused to receive and receipt for such mail. If the notice is returned to the collector by the postal authorities as undeliverable for reasons other than the refusal by the addressee to receive and receipt for the notice as shown by the return receipt, then the collector shall make a search of the records maintained by the county, including those kept by the recorder of deeds, to discern the name and address of any person who, from such records, appears as a successor to the person to whom the original notice was addressed, and to cause another notice to be mailed to such person. The collector shall prepare and file with the circuit clerk prior to confirmation hearings an affidavit reciting to the court any name, address and serial number of the tract of real estate affected of any such notices of judgment that are undeliverable because of an addressee's refusal to receive and receipt for the same, or of any notice otherwise nondeliverable by mail, or in the event that any name or address does not appear on the records of the collector, then of that fact. The affidavit in addition to the recitals set forth above shall also state reason for the nondelivery of such notice.

(L. 1943 p. 1029 § 24, A.L. 1967 p. 224, A.L. 1982 H.B. 1351, et al.)



Section 141.510 Judgment of foreclosure, appeal, when — bond.

Effective 28 Aug 1983

Title X TAXATION AND REVENUE

141.510. Judgment of foreclosure, appeal, when — bond. — 1. The collector, any party, or anyone on behalf of any disabled person as defined in chapter 475 may appeal from the judgment of foreclosure. Such appeal must be taken within twenty days after the date of such judgment.

2. The collector, any taxing authority and anyone appealing on behalf of a disabled person may appeal without giving bond. The appeal of no other party shall be allowed unless such party gives a bond which shall be approved by the court. Such bond shall be in a penal sum to be fixed by the court and shall be conditioned that the appellant will prosecute his appeal with effect and without delay and that he will make good all damages and costs incurred by the appeal, including costs incurred by any party in printing briefs on appeal.

(L. 1943 p. 1029 § 30, A.L. 1983 S.B. 44 & 45)



Section 141.520 Waiting period before advertisement of sheriff's sale, exception if vacant residential property and redemption is barred — immediate sale when judgment becomes final.

Effective 28 Aug 1992

Title X TAXATION AND REVENUE

141.520. Waiting period before advertisement of sheriff's sale, exception if vacant residential property and redemption is barred — immediate sale when judgment becomes final. — 1. After the judgment of foreclosure has been entered, or, after a motion for a new trial has been overruled, or, if an appeal be taken from such judgment and the judgment has been affirmed, after the sheriff shall have been notified by any party to the suit that such judgment has been affirmed on appeal and that the mandate of the appellate court is on file with the circuit clerk, there shall be a waiting period of six months before any advertisement of sheriff's sale shall be published.

2. If any such parcel of real estate be not redeemed, or if no written contract providing for redemption be made within six months after the date of the judgment of foreclosure, if no motion for rehearing be filed, and, if filed, within six months after such motion may have been overruled, or, if an appeal be taken from such judgment and the judgment be affirmed, within six months after the sheriff shall have been notified by any party to the suit that such judgment has been affirmed on appeal and that the mandate of the appellate court is on file with the circuit clerk, the sheriff shall commence to advertise the real estate described in the judgment and shall fix the date of sale within thirty days after the date of the first publication of the notice of sheriff's sale as herein provided, and shall at such sale proceed to sell the real estate.

3. Any provisions of this chapter to the contrary notwithstanding, the owner of any parcel of real property against which a judgment has been rendered shall not have the right to redeem such property from said judgment if at the time of judgment such property is assessed as residential property and the judgment finds the property has been vacant for a period of not less than six months prior to the judgment. After a judgment as provided for in this section becomes final, the waiting period shall not apply to such judgment and a sale under execution of the judgment shall be immediately held as provided under the applicable provisions of this chapter.

(L. 1943 p. 1029 § 25, A.L. 1992 H.B. 1434 & 1490)

(1975) Advertising sheriff's sale three days early held to be a jurisdictional irregularity and to invalidate sale. Wates v. Carnes (Mo.), 521 S.W.2d 389.



Section 141.530 Redemption by owner — installment payments — tolling of waiting period — exception.

Effective 28 Aug 2012

Title X TAXATION AND REVENUE

141.530. Redemption by owner — installment payments — tolling of waiting period — exception. — 1. Except as otherwise provided in section 141.520, during such waiting period and at any time prior to the time of foreclosure sale by the sheriff, any interested party may redeem any parcel of real estate as provided by this chapter. During such waiting period and at any time prior to the time of foreclosure sale by the sheriff, the collector may, at the option of the party entitled to redeem, enter into a written redemption contract with any such party interested in any parcel of real estate, providing for payment in installments, monthly or bimonthly, of the delinquent tax bills, including interest, penalties, attorney's fees and costs charged against such parcel of real estate, provided, however, that in no instance shall such installments exceed twelve in number or extend more than twenty-four months next after any agreement for such installment payments shall have been entered into; provided further, that upon good cause being shown by the owner of any parcel of real estate occupied as a homestead, or in the case of improved real estate with an assessed valuation of not more than three thousand five hundred dollars, owned by an individual, the income from such property being a major factor in the total income of such individual, or by anyone on his behalf, the court may, in its discretion, fix the time and terms of payment in such contract to permit all of such installments to be paid within not longer than forty-eight months after any order or agreement as to installment payments shall have been made.

2. So long as such installments be paid according to the terms of the contract, the said six months' waiting period shall be extended, but if any installment be not paid when due, the extension of said waiting period shall be ended without notice, and the real estate shall forthwith be advertised for sale or included in the next notice of sheriff's foreclosure sale.

(L. 1943 p. 1029 § 25, A.L. 1998 H.B. 977 & 1608 and S.B. 778, A.L. 2012 H.B. 1659 & 1116)



Section 141.535 Sale of parcel under tax foreclosure judgment stayed, when (Jackson County).

Effective 28 Aug 2010

Title X TAXATION AND REVENUE

141.535. Sale of parcel under tax foreclosure judgment stayed, when (Jackson County). — 1. In any county with a charter form of government and with more than six hundred thousand but fewer than seven hundred thousand inhabitants, the court shall stay the sale of any tax parcel to be sold under execution of a tax foreclosure judgment obtained under this chapter, which is the subject of an action filed under sections 447.620 to 447.640, provided that the party which has brought such an action has paid into the circuit court the principal amount of all land taxes then due and owing under the tax foreclosure judgment, exclusive of penalties, interest, attorney fees, and court costs, prior to the date of any proposed sale under execution. The party bringing such action shall provide written notice of the filing of the action to the court administrator and file with the circuit court in which the action is pending a certificate that such notice has been provided to the court administrator.

2. Upon the granting by the court of temporary possession of any property under section 447.632 and again upon the approval by the court of a sheriff's deed under section 447.625, the circuit court shall direct payment to the county collector of all principal land taxes theretofore paid into the circuit court. In addition, in any order granting a sheriff's deed under section 447.625, the court shall also order the permanent extinguishment of liability against the grantee of the sheriff's deed, and all successors in interest; excepting however, any defendant in such action, for penalties, interest, attorney fees, and court costs arising from actions to collect delinquent land taxes due on the subject property. The funds paid into the court for land taxes shall then be paid to the county collector. If an owner of such a property moves the court for restoration of the subject property under section 447.638, the owner shall pay into the circuit court all land tax amounts currently due and owing on the property, including all statutory penalties, interest, attorney fees, and court costs retroactive to the date of accrual.

3. If the party which brought the action under sections 447.620 to 447.640 dismisses its action prior to gaining temporary possession of the property, it shall recover any amounts paid into the circuit court prior to that date for principal land taxes.

4. In the event that an owner of the tax parcel regains possession under section 447.638, the party which brought the action under sections 447.620 to 447.640 shall recover from that owner an amount equal to that paid into the court by said party and paid to the county collector under this section, and shall be granted judgment thereon.

(L. 2010 H.B. 1316)



Section 141.540 Place of sale — form of advertisement — notice to be posted on land and sent to certain persons, procedure.

Effective 28 Aug 2012

Title X TAXATION AND REVENUE

141.540. Place of sale — form of advertisement — notice to be posted on land and sent to certain persons, procedure. — 1. In any county at a certain front door of whose courthouse sales of real estate are customarily made by the sheriff under execution, the sheriff shall advertise for sale and sell the respective parcels of real estate ordered sold by him or her pursuant to any judgment of foreclosure by any court pursuant to sections 141.210 to 141.810 at any of such courthouses, but the sale of such parcels of real estate shall be held at the same front door as sales of real estate are customarily made by the sheriff under execution.

2. Such advertisements may include more than one parcel of real estate, and shall be in substantially the following form:

­

­

3. Such advertisement shall be published four times, once a week, upon the same day of each week during successive weeks prior to the date of such sale, in a daily newspaper of general circulation regularly published in the county, qualified according to law for the publication of public notices and advertisements.

4. In addition to the provisions herein for notice and advertisement of sale, the county collector shall enter upon the property subject to foreclosure of these tax liens and post a written informational notice in any conspicuous location thereon. This notice shall describe the property and advise that it is the subject of delinquent land tax collection proceedings before the circuit court brought pursuant to sections 141.210 to 141.810 and that it may be sold for the payment of delinquent taxes at a sale to be held at ten* o'clock a.m., date and place, and shall also contain a file number and the address and phone number of the collector. If the collector chooses to post such notices as authorized by this subsection, such posting must be made not later than the fourteenth day prior to the date of the sale.

5. The collector shall, concurrently with the beginning of the publication of sale, cause to be prepared and sent by restricted, registered or certified mail with postage prepaid, a brief notice of the date, location, and time of sale of property in foreclosure of tax liens pursuant to sections 141.210 to 141.810, to the persons named in the petition as being the last known persons in whose names tax bills affecting the respective parcels of real estate described in said petition were last billed or charged on the books of the collector, or the last known owner of record, if different, and to the addresses of said persons upon said records of the collector. The terms "restricted", "registered" or "certified mail" as used in this section mean mail which carries on the face thereof in a conspicuous place, where it will not be obliterated, the endorsement, "DELIVER TO ADDRESSEE ONLY", and which also requires a return receipt or a statement by the postal authorities that the addressee refused to receive and receipt for such mail. If the notice is returned to the collector by the postal authorities as undeliverable for reasons other than the refusal by the addressee to receive and receipt for the notice as shown by the return receipt, then the collector shall make a search of the records maintained by the county, including those kept by the recorder of deeds, to discern the name and address of any person who, from such records, appears as a successor to the person to whom the original notice was addressed, and to cause another notice to be mailed to such person. The collector shall prepare and file with the circuit clerk prior to confirmation hearings an affidavit reciting to the court any name, address and serial number of the tract of real estate affected of any such notices of sale that are undeliverable because of an addressee's refusal to receive and receipt for the same, or of any notice otherwise nondeliverable by mail, or in the event that any name or address does not appear on the records of the collector, then of that fact. The affidavit in addition to the recitals set forth above shall also state reason for the nondelivery of such notice.

6. The collector may, at his or her option, concurrently with the beginning of the publication of sale, cause to be prepared and sent by restricted, registered or certified mail with postage prepaid, a brief notice of the date, location, and time of sale of property in foreclosure of tax liens pursuant to sections 141.210 to 141.810, to the mortgagee or security holder, if known, of the respective parcels of real estate described in said petition, and to the addressee of such mortgagee or security holder according to the records of the collector. The terms "restricted", "registered" or "certified mail" as used in this section mean mail which carries on the face thereof in a conspicuous place, where it will not be obliterated, the endorsement, "DELIVER TO ADDRESSEE ONLY", and which also requires a return receipt or a statement by the postal authorities that the addressee refused to receive and receipt for such mail. If the notice is returned to the collector by the postal authorities as undeliverable for reasons other than the refusal by the addressee to receive and receipt for the notice as shown by the return receipt, then the collector shall make a search of the records maintained by the county, including those kept by the recorder of deeds, to discern the name and address of any security holder who, from such records, appears as a successor to the security holder to whom the original notice was addressed, and to cause another notice to be mailed to such security holder. The collector shall prepare and file with the circuit clerk prior to confirmation hearings an affidavit reciting to the court any name, address and serial number of the tract of real estate affected by any such notices of sale that are undeliverable because of an addressee's refusal to receive and receipt for the same, or of any notice otherwise nondeliverable by mail, and stating the reason for the nondelivery of such notice.

(L. 1943 p. 1029 § 26, A.L. 1945 p. 1761, A.L. 1982 H.B. 1351, et al., A.L. 2000 H.B. 1238 merged with S.B. 894, A.L. 2012 H.B. 1659 & 1116)

*Section 141.550, subsection 2, provides time of sale to be between nine o'clock a.m. and five o'clock p.m.



Section 141.550 Conduct of sale — interests conveyed — special sale procedures for certain counties, certain owners prohibited from bidding — cost of publication.

Effective 28 Aug 2012

Title X TAXATION AND REVENUE

141.550. Conduct of sale — interests conveyed — special sale procedures for certain counties, certain owners prohibited from bidding — cost of publication. — 1. The sale shall be conducted, the sheriff's return thereof made, and the sheriff's deed pursuant to the sale executed, all as provided in the case of sales of real estate taken under execution except as otherwise provided in sections 141.210 to 141.810, and provided that such sale need not occur during the term of court or while the court is in session.

2. The following provisions shall apply to any sale pursuant to this section of property located within any municipality contained wholly or partially within a county with a population of over six hundred thousand and less than nine hundred thousand:

(1) The sale shall be held on the day for which it is advertised, between the hours of nine* o'clock a.m. and five o'clock p.m. and continued day to day thereafter to satisfy the judgment as to each respective parcel of real estate sold;

(2) The sale shall be conducted publicly, by auction, for ready money. The highest bidder shall be the purchaser unless the highest bid is less than the full amount of all tax bills included in the judgment, interest, penalties, attorney's fees and costs then due thereon. No person shall be eligible to bid at the time of the sale unless such person has, no later than ten days before the sale date, demonstrated to the satisfaction of the official charged by law with conducting the sale that he or she is not the owner of any parcel of real estate in the county which is affected by a tax bill which has been delinquent for more than six months and is not the owner of any parcel of real property with two or more violations of the municipality's building or housing codes. A prospective bidder may make such a demonstration by presenting statements from the appropriate collection and code enforcement officials of the municipality. Notwithstanding this provision, any taxing authority or land bank agency shall be eligible to bid at any sale conducted under this section without making such a demonstration.

3. Such sale shall convey the whole interest of every person having or claiming any right, title or interest in or lien upon such real estate, whether such person has answered or not, subject to rights-of-way thereon of public utilities upon which tax has been otherwise paid, and subject to the lien thereon, if any, of the United States of America.

4. The collector shall advance the sums necessary to pay for the publication of all advertisements required by sections 141.210 to 141.810 and shall be allowed credit therefor in his or her accounts with the county. The collector shall give credit in such accounts for all such advances recovered by him or her. Such expenses of publication shall be apportioned pro rata among and taxed as costs against the respective parcels of real estate described in the judgment; provided, however, that none of the costs herein enumerated, including the costs of publication, shall constitute any lien upon the real estate after such sale.

(L. 1943 p. 1029 § 26, A.L. 1945 p. 1761, A.L. 1998 H.B. 977 & 1608, S.B. 778, A.L. 2000 H.B. 1238 and A.L. 2000 S.B. 894, A.L. 2011 H.B. 315, A.L. 2012 H.B. 1659 & 1116)

*See section 141.540, subsection 4, which provides for sale of property at ten o'clock a.m.



Section 141.560 Daily adjournment of sale by sheriff — sale to trustees.

Effective 28 Aug 2012

Title X TAXATION AND REVENUE

141.560. Daily adjournment of sale by sheriff — sale to trustees. — 1. If, when the sheriff offers the respective parcels of real estate for sale, there be no bidders for any parcel, or there be insufficient time or opportunity to sell all of the parcels of real estate so advertised, the sheriff shall adjourn such sale from day to day at the same place and commencing at the same hour as when first offered and shall announce that such real estate will be offered or reoffered for sale at such time and place.

2. With respect to any parcel of real estate not located wholly within a municipality that is an appointing authority under section 141.981, in the event no bid equal to the full amount of all tax bills included in the judgment, interest, penalties, attorney's fees and costs then due thereon shall be received at such sale after any parcel of real estate has been offered for sale on three different days, which need not be successive, the land trustees shall be deemed to have bid the full amount of all tax bills included in the judgment, interest, penalties, attorney's fees and costs then due, and if no other bid be then received by the sheriff in excess of the bid of the trustees, and the sheriff shall so announce at the sale, then the bid of the trustees shall be announced as accepted. The sheriff shall report any such bid or bids so made by the land trustees in the same way as his report of other bids is made. The land trust shall pay any penalties, attorney's fees or costs included in the judgment of foreclosure of such parcel of real estate, when such parcel is sold or otherwise disposed of by the land trust. Upon confirmation by the court of such bid at such sale by such land trustees, the collector shall mark the tax bills so bid by the land trustees as "cancelled by sale to the land trust" and shall take credit for the full amount of such tax bills, including principal amount, interest, penalties, attorney's fees, and costs, on his books and in his statements with any other taxing authorities.

3. With respect to any parcel of real estate located wholly within a municipality that is an appointing authority under section 141.981, in the event no bid equal to the full amount of all tax bills included in the judgment, interest, penalties, attorney's fees and costs then due thereon shall be received at such sale after such parcel of real estate has been offered for sale on three different days, which need not be successive, the land bank agency for which said municipality is an appointing authority shall be deemed to have bid the full amount of all tax bills included in the judgment, interest, penalties, attorney's fees and costs then due, and the sheriff shall so announce at the sale, then the bid of the land bank agency shall be announced as accepted. The sheriff shall report any such bid or bids so made by such land bank agency in the same way as his report of other bids is made. Upon confirmation by the court of such bid at such sale by such land bank agency, the collector shall mark the tax bills so bid by such land bank agency as "cancelled by sale to the land bank" and shall take credit for the full amount of such tax bills, including principal amount, interest, penalties, attorney's fees, and costs, on his books and in his statements with any other taxing authorities.

(L. 1943 p. 1029 § 27, A.L. 1945 p. 1761, A.L. 1949 p. 602, A.L. 2012 H.B. 1659 & 1116)



Section 141.570 What title vests on sale.

Effective 28 Aug 2012

Title X TAXATION AND REVENUE

141.570. What title vests on sale. — 1. The title to any real estate which shall vest in the land trust under the provisions of sections 141.210 to 141.810 and sections 141.980 to 141.1015 shall be held by the land trust of such county in trust for the tax bill owners and taxing authorities having an interest in any tax liens which were foreclosed, as their interests may appear in the judgment of foreclosure. The title to any real estate acquired by a land bank agency pursuant to a deemed sale under subsection 3 of section 141.560, by deed from a land trust under subsection 1 of section 141.984, or pursuant to a sale under subdivision (2) of subsection 2 of section 141.550 shall be held in trust for the tax bill owners and taxing authorities having an interest in any tax liens which were foreclosed, as their interests may appear in the judgment of foreclosure.

2. The title to any real estate which shall vest in any purchaser, upon confirmation of such sale by the court, shall be an absolute estate in fee simple, subject to rights-of-way thereon of public utilities on which tax has been otherwise paid, and subject to any lien thereon of the United States of America, if any, and all persons, including the state of Missouri, infants, incapacitated and disabled persons as defined in chapter 475, and nonresidents who may have had any right, title, interest, claim, or equity of redemption in or to, or lien upon, such lands, shall be barred and forever foreclosed of all such right, title, interest, claim, lien or equity of redemption, and the court shall order immediate possession of such real estate be given to such purchaser; provided, however, that such title shall also be subject to the liens of any tax bills which may have attached to such parcel of real estate prior to the time of the filing of the petition affecting such parcel of real estate not then delinquent, or which may have attached after the filing of the petition and prior to sheriff's sale and not included in any answer to such petition, but if such parcel of real estate is deemed sold to the land trust pursuant to subsection 2 of section 141.560, or deemed sold to a land bank agency pursuant to subsection 3 of section 141.560, or sold to a land bank agency pursuant to subdivision (2) of subsection 2 of section 141.550, the title thereto shall be free of any such liens to the extent of the interest of any taxing authority in such real estate; provided further, that such title shall not be subject to the lien of special tax bills which have attached to the parcel of real estate prior to November 22, 1943, but the lien of such special tax bills shall attach to the proceeds of the sheriff's sale or to the proceeds of the ultimate sale of such parcel by the land trust or land bank agency.

(L. 1943 p. 1029 § 27, A.L. 1945 p. 1761, A.L. 1983 S.B. 44 & 45, A.L. 2012 H.B. 1659 & 1116)

(2002) City's right to proceed against property for satisfaction of city's demolition debt was extinguished upon confirmation of tax sale, and thus lien securing that right after sale was effectively barred. Dean Realty Co. v. City of Kansas City, 85 S.W.3d 83 (Mo.App.W.D.).



Section 141.580 Confirmation or disapproval of sale by court — proceeds applied, how.

Effective 28 Aug 2012

Title X TAXATION AND REVENUE

141.580. Confirmation or disapproval of sale by court — proceeds applied, how. — 1. After the sheriff sells any parcel of real estate, the court shall, upon its own motion or upon motion of any interested party, set the cause down for hearing to confirm the foreclosure sale thereof, even though such parcels are not all of the parcels of real estate described in the notice of sheriff's foreclosure sale. At the time of such hearing, the sheriff shall make report of the sale, and the court shall hear evidence of the value of the property offered on behalf of any interested party to the suit, and shall forthwith determine whether an adequate consideration has been paid for each such parcel.

2. For this purpose the court shall have power to summon any city or county official or any private person to testify as to the reasonable value of the property, and if the court finds that adequate consideration has been paid, the court shall confirm the sale and order the sheriff to issue a deed to the purchaser. If the court finds that the consideration paid is inadequate, the court shall confirm the sale if the purchaser increases his bid to such amount as the court deems to be adequate and makes such additional payment, or if all tax bills included in the judgment, interest, penalties, attorney's fees and costs then due thereon are not paid in full by one or more interested parties to the suit. If the court finds that the consideration is inadequate, but the purchaser declines to increase his bid to such amount as the court deems adequate and make such additional payment, then the sale shall be disapproved if all tax bills included in the judgment, interest, penalties, attorney's fees and costs then due thereon are paid in full by one or more interested parties to the suit, the lien of the judgment continued, and such parcel of real estate shall be again advertised and offered for sale by the sheriff to the highest bidder at public auction for cash at any subsequent sheriff's foreclosure sale. Unless the court requires evidence of the value of the property conveyed to land trust or a land bank agency, none shall be required, and the amount bid by the land trustees or such land bank agency shall be deemed adequate consideration.

3. Except as otherwise provided in subsection 6 of section 141.984, if the sale is confirmed, the court shall order the proceeds of the sale applied in the following order:

(1) To the payment of the costs of the publication of the notice of foreclosure and of the sheriff's foreclosure sale;

(2) To the payment of all costs including appraiser's fee and attorney's fees;

(3) To the payment of all tax bills adjudged to be due in the order of their priority, including principal, interest and penalties thereon.

­­

­

4. If there are any funds remaining of the proceeds after the sheriff's sale and after the distribution of such funds as herein set out and no person entitled to any such funds, whether or not a party to the suit, shall, within two years after such sale, appear and claim the funds, they shall be distributed to the appropriate taxing authorities.

(L. 1943 p. 1029 § 28, A.L. 1949 p. 602, A.L. 1967 p. 224, A.L. 1982 H.B. 1351, et al., A.L. 2012 H.B. 1659 & 1116)



Section 141.590 Appeal from confirmation or disapproval of sale.

Effective 28 Aug 1983

Title X TAXATION AND REVENUE

141.590. Appeal from confirmation or disapproval of sale. — The collector or any interested person or anyone on behalf of any disabled person as defined in chapter 475 may appeal from the judgment confirming or disapproving the sheriff's sale and the distribution made thereafter; provided, however, no question can be raised upon such appeal that could have been raised upon an appeal from the judgment of foreclosure. Such appeals must be taken within twenty days after the date of such judgment. The necessity for giving bond and the provisions thereof shall be the same as in cases of appeal from a judgment of foreclosure.

(L. 1943 p. 1029 § 31, A.L. 1949 p. 602, A.L. 1983 S.B. 44 & 45)



Section 141.600 Performance of sheriff's duties by deputy.

Effective 28 Aug 1943

Title X TAXATION AND REVENUE

141.600. Performance of sheriff's duties by deputy. — Any lawfully appointed deputy sheriff may perform all acts and things herein required to be done by the sheriff, including the conduct of any sales, reports of such sales and the issuance of deeds according to the order of the court, in the name of and with like effect as the sheriff himself might do, and the salary and expenses of such deputy sheriff or deputy sheriffs shall be paid semimonthly by the collector to the sheriff in lieu of all other costs or fees payable to the sheriff, upon certified itemized requisition from the sheriff.

(L. 1943 p. 1029 § 21)



Section 141.610 Court administrator's, sheriff's deed, effect — action to set aside, limitations.

Effective 28 Aug 2002

Title X TAXATION AND REVENUE

141.610. Court administrator's, sheriff's deed, effect — action to set aside, limitations. — Each court administrator's or sheriff's deed given pursuant to the provisions of the land tax collection law shall be presumptive evidence that the suit and all proceedings therein and all proceedings prior thereto from and including assessment of the lands affected thereby and all notices required by law were regular and in accordance with all provisions of the law relating thereto. The court administrator or sheriff shall record its deed and shall collect said recording fee at the time of sale. After one year from the date of the court administrator's foreclosure sale, the presumption shall be conclusive pursuant to sections 141.210 to 141.810. Notwithstanding section 516.010, no suit to set aside or to attack the validity of any such court administrator's or sheriff's deed shall be commenced or maintained unless the suit is filed within one year from the date of the court administrator's foreclosure sale.

(L. 1949 p. 602 § 47.1, A.L. 2000 H.B. 1238 merged with S.B. 894, A.L. 2002 H.B. 1634)



Section 141.620 Imposition of suit penalty of five percent — disposition.

Effective 28 Aug 1943

Title X TAXATION AND REVENUE

141.620. Imposition of suit penalty of five percent — disposition. — 1. In addition to all amounts due on any tax bill, including principal, interest, penalties, attorney's fees and costs, as now fixed by law, there shall be imposed and charged as a part of the costs on each such tax bill a suit penalty of five percent of the principal amount of the tax bill to be due to the collector upon the filing of the petition with the circuit clerk.

2. The collector shall set up a separate fund in his accounts to which he shall credit such five percent suit penalties when paid, together with all other penalties and costs recovered under this action, and shall retain such portion thereof as may be needed for the purpose of paying the expenses and costs required to be advanced under sections 141.210 to 141.810, including compensation to the delinquent land tax attorney, his assistants, and stenographic and clerical help, and funds for the costs of publication, notices, for court costs, sheriff's expenses and other costs hereunder, and shall transfer the remainder of such funds annually, on January first of each year, to the land trustees for the use and expenses of the land trust.

(L. 1943 p. 1029 § 33)



Section 141.630 Attorney's fees.

Effective 28 Aug 1982

Title X TAXATION AND REVENUE

141.630. Attorney's fees. — Attorney's fees charged against each delinquent tax bill or parcel of real estate in any action brought under sections 141.210 to 141.810 shall be in the sum of five percent of the amount of taxes actually collected and paid into the treasury after judgment is obtained or if such taxes are paid before judgment, but after suit is instituted, two percent of all sums collected and paid into the treasury; and an additional sum in the amount of five dollars for each suit where publication is necessary, which amounts shall be taxed* and collected as other costs.

(L. 1943 p. 1029 § 47, A.L. 1945 p. 1761, A. 1949 S.B. 1024, A.L. 1982 H.B. 1351, et al.)

*Word "taxes" appears in original rolls.



Section 141.640 Collector's commission.

Effective 28 Aug 2007

Title X TAXATION AND REVENUE

141.640. Collector's commission. — Upon the filing of any delinquent tax bill or bills or any list thereof with the collector, as provided in sections 141.210 to 141.810, there shall be imposed and charged on each such tax bill the fee authorized under section 52.290 as an additional penalty and part of the lien thereof to be paid to the collector on all such tax bills collected by him, which fee shall be collected from the party redeeming the parcel of real estate upon which the tax bill is a lien, and shall be accounted for by the collector as other similar penalties are collected by him on delinquent land taxes upon which suit has not been filed, or, if filed, was not filed under the provisions of sections 141.210 to 141.810.

(L. 1943 p. 1029 § 35, A.L. 2007 S.B. 22 merged with S.B. 497)



Section 141.650 Apportionment of costs — costs on redemption — how credited.

Effective 28 Aug 1943

Title X TAXATION AND REVENUE

141.650. Apportionment of costs — costs on redemption — how credited. — 1. All costs, including costs of publishing any notices, and any court costs, shall be apportioned among the respective tax bills on a pro rata basis.

2. If any party redeems any parcel of real estate from the lien of any tax bill, such party shall, in addition to all other amounts then due, including principal, interest, attorney's fees and costs, also pay costs to the collector as follows:

(1) Fifty cents per parcel of real estate for issuance of certificate of redemption;

(2) One dollar per parcel of real estate, if notice of publication has been commenced;

(3) An additional one dollar per parcel of real estate if notice of sheriff's foreclosure sale has been commenced;

(4) One dollar per parcel of real estate to be paid by the collector to the circuit clerk in full payment of his costs for entering dismissal as to the tax bill affecting any said parcel of real estate.

3. The collector shall credit these costs to the proper accounts and out of such costs shall be reimbursed for advances made on account thereof as otherwise provided in sections 141.210 to 141.810.

(L. 1943 p. 1029 § 34)



Section 141.660 Costs, how taxed.

Effective 28 Aug 1943

Title X TAXATION AND REVENUE

141.660. Costs, how taxed. — No costs shall be taxed against the collector or any intervening taxing authority; otherwise costs shall be taxed in the manner that costs are ordinarily taxed, except as otherwise provided in sections 141.210 to 141.810.

(L. 1943 p. 1029 § 29)



Section 141.670 Collector protected from all loss, cost, damages and expenses.

Effective 28 Aug 1943

Title X TAXATION AND REVENUE

141.670. Collector protected from all loss, cost, damages and expenses. — Any taxing authority or the owner or holder of any tax bill or bills, filing any list or lists of unpaid tax bills with the collector, shall protect, defend, indemnify and hold the collector harmless from any and all loss, cost, damage, or expense which such collector may incur or for which he may be liable, by reason of any error, mistake, omission or any other act rendering the collector liable to suit made by such taxing authority or the owner or holder of any such tax bill in the preparation and filing of such list or lists of tax bills with the collector.

(L. 1943 p. 1029 § 50)



Section 141.680 Application of law, limitations on.

Effective 28 Aug 1982

Title X TAXATION AND REVENUE

141.680. Application of law, limitations on. — 1. The remedies and procedures set forth in sections 141.210 to 141.810 shall be the exclusive remedies and procedures available for the collection of delinquent and back land taxes in a county electing to come under or which has come under their authority. Sections 141.210 to 141.810 shall not be affected nor infringed upon by any other laws or parts of law in conflict herewith.

2. Any taxing authority or owner of any tax bill is hereby prohibited from advertising for sale or selling any parcel of real estate for the collection of delinquent land taxes due thereon, except after judgment of a court having jurisdiction ordering such advertising or sale, when such parcel is at such time included in any petition filed pursuant to the provisions of this law.

3. At the option of the taxing authority or tax bill owner, all claims for land taxes against any parcel of real estate, which has been included in any petition filed under this law, where such taxes have become due and payable after any tax list or petition thereon has been filed, may be asserted by amended petition or by answer filed before judgment, and, if allowed by the court, shall be included in the judgment against such parcel of real estate.

(L. 1943 p. 1029 § 52, A.L. 1945 p. 1761, A. 1949 S.B. 1024, A.L. 1982 H.B. 1351, et al.)



Section 141.690 Invalidity of law not to affect foreclosure proceedings.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

141.690. Invalidity of law not to affect foreclosure proceedings. — Should the provisions of sections 141.210 to 141.810, or any section or part thereof, be held at any time to be in conflict or inconsistent with the provisions of any law now or subsequently enacted, or in conflict or inconsistent with the constitution of this state, the same shall not invalidate or in any way affect any proceedings for foreclosure in rem under the provisions of said sections, which have been instituted or which shall have been instituted prior to the time of such ruling or decision, but such actions or proceedings may be prosecuted and completed in full the same as though all of said sections and parts were as valid as at the time of the institution of such proceedings.

(L. 1945 p. 1926 § 52.1)



Section 141.700 Creation of land trust — powers, generally.

Effective 28 Aug 1949

Title X TAXATION AND REVENUE

141.700. Creation of land trust — powers, generally. — There is hereby created a commission for the management, sale and other disposition of tax delinquent lands, which commission shall be known as "The Land Trust of ______ County, Missouri", and the members thereof shall be known as land trustees. Such land trust shall have and exercise all the powers that are conferred by sections 141.210 to 141.810 necessary and incidental to the effective management, sale or other disposition of real estate acquired under and by virtue of the foreclosure of the lien for delinquent real estate taxes, as provided in said sections, and in the exercise of such powers, the land trust shall be deemed to be a public corporation acting in a governmental capacity.

(L. 1943 p. 1029 § 36, A.L. 1949 p. 602)



Section 141.710 Beneficiaries of land trust.

Effective 28 Aug 2004

Title X TAXATION AND REVENUE

141.710. Beneficiaries of land trust. — The beneficiaries of the land trust shall be the taxing authorities which impose real estate taxes on the land trust property at the time of its sale.

(L. 1943 p. 1029 § 49, A.L. 2004 H.B. 975)



Section 141.720 Composition of land trust — terms — qualifications — vacancies — compensation — removal.

Effective 28 Aug 2012

Title X TAXATION AND REVENUE

141.720. Composition of land trust — terms — qualifications — vacancies — compensation — removal. — 1. The land trust shall be composed of three members, one of whom shall be appointed by the county, as directed by the county executive, or if the county does not have a county executive, as directed by the county commission of the county, one of whom shall be appointed by the municipality in the county which is not an appointing authority under section 141.981 and then has the largest population according to the last preceding federal decennial census, and one of whom shall be appointed by the school district in the county which is not an appointing authority under section 141.981 and then has the largest population according to such census in the county. If any appointing authority under this section fails to make any appointment of a land trustee after any term expires, then the appointment shall be made by the county.

2. The terms of office of the land trustees shall be for four years each, except the terms of the first land trustees who shall be appointed by the foregoing appointing authorities, respectively, not sooner than twelve months and not later than eighteen months after sections 141.210 to 141.810 take effect; provided, however, that the term of any land trustee appointed by a municipality or school district that becomes an appointing authority of a land bank agency under section 141.981 shall terminate and such municipality and such school district shall cease to be appointing authorities for such land trust under this section upon the completion of all transfers to the land bank agency from the land trust required under subsection 1 of section 141.984 or one year after the effective date of the ordinance or resolution establishing the land bank agency, whichever is the first to occur.

3. Each land trustee shall have been a resident of the county for at least five years next prior to appointment, shall not hold other salaried or compensated public office by election or appointment during service as land trustee, the duties of which would in any way conflict with his duties as land trustee, and shall have had at least ten years experience in the management or sale of real estate.

4. Of the first land trustees appointed under sections 141.210 to 141.810, the land trustee appointed by the county commission shall serve for a term ending February 1, 1946, the land trustee appointed by the board of directors of the school district then having the largest population in the county shall serve for a term expiring February 1, 1947, and the land trustee appointed by the city council of the city then having the largest population in the county shall serve for a term expiring February 1, 1948. Each land trustee shall serve until his successor has been appointed and qualified.

5. Any vacancy in the office of land trustee shall be filled for the unexpired term by the same appointing authority which made the original appointment. If any appointing authority fails to make any appointment of a land trustee within the time the first appointments are required by sections 141.210 to 141.810 to be made, or within thirty days after any term expires or vacancy occurs, then the appointment shall be made by the county.

6. The members shall receive for their services as land trustees a salary of two thousand four hundred dollars per year.

7. Each land trustee may be removed for cause by the respective appointing authority, after public hearing, if requested by the land trustee, and an opportunity to be represented by counsel and to present evidence is afforded the trustee.

(L. 1943 p. 1029 § 37, A.L. 1963 p. 189, A.L. 2002 H.B. 1634, A.L. 2012 H.B. 1659 & 1116)



Section 141.730 Officers of land trust — bond — oath.

Effective 28 Aug 1943

Title X TAXATION AND REVENUE

141.730. Officers of land trust — bond — oath. — 1. Such land trustees shall meet immediately after all three have been appointed and qualified and shall select a chairman, a vice chairman, a secretary, and an assistant secretary, who need not be a trustee.

2. Such trustees shall each furnish a surety bond in a penal sum not to exceed twenty-five thousand dollars to be approved by the collector, the premium on such bond to be advanced by the collector out of the county funds. Such bond must be issued by a surety company licensed to do business in the state of Missouri, which bond shall be deposited with the county clerk of such county, and shall be conditioned to guarantee the faithful performance of their duties hereunder, and shall be written to cover all the trustees.

3. Before entering upon the duties of his office, each trustee shall take and subscribe to the following oath:

­

­

(L. 1943 p. 1029 § 38)



Section 141.740 Commissioner and employees of the board of land trustees — duties, compensation — bond.

Effective 28 Aug 1982

Title X TAXATION AND REVENUE

141.740. Commissioner and employees of the board of land trustees — duties, compensation — bond. — 1. The board of land trustees may appoint a land commissioner and such other employees and the attorneys that are required who are deemed necessary to carry out the responsibilities and duties herein imposed and may set the salaries and employee benefits and such other reasonable and proper costs and expenses as are related thereto.

2. The land commissioner shall furnish a surety bond at the expense of the land trust in a penal sum of not less than ten thousand dollars, to be approved by the land trustees, conditioned to guarantee the faithful performance of his duties. The bond shall be filed with the county clerk of the county.

3. The land commissioner, who shall be a person experienced in the management and sale of real estate, shall be executive officer and administrator of the land trust and shall manage all of its business, under the supervision, direction and control of the trustees.

(L. 1943 p. 1029 § 39, A.L. 1951 p. 841, A.L. 1957 p. 788, A.L. 1963 p. 189, A.L. 1979 S.B. 66, A.L. 1982 S.B. 641)



Section 141.750 Land trust, seal, powers, conveyances.

Effective 28 Aug 2002

Title X TAXATION AND REVENUE

141.750. Land trust, seal, powers, conveyances. — 1. Such land trust shall be a continuing body and shall have and adopt an official seal which shall bear on its face the words "Land Trust of ______ County, Missouri", "Seal", and shall have the power to sue and issue deeds in its name, which deed shall be signed by the chairman or vice chairman, and attested by the secretary or assistant secretary and the official seal of the land trust affixed thereon, and shall have the general power to administer its business as any other corporate body.

2. The land trust may convey title to any real estate sold or conveyed by it by general or special warranty deed, and may convey an absolute title in fee simple, without in any case procuring any consent, conveyance or other instrument from the beneficiaries for which it acts; provided, however, that each such deed shall recite whether the selling price represents a consideration equal to or in excess of two-thirds of the appraised value of such real estate so sold or conveyed, and if such selling price represents a consideration less than two-thirds of the appraised value of said real estate, then the land trustees shall first procure the consent thereto of not less than two of the three appointing authorities, which consent shall be evidenced by a copy of the action of each such appointing authority duly certified to by its clerk or secretary attached to and made a part of said deed, except the land trust may sell or convey a vacant residential tract of land containing four thousand square feet or less with an assessed value of less than two hundred fifty dollars to the owner or owners of residential property contiguous to the tract being sold for a price equal to fifty percent of the assessed value of the tract without first obtaining an appraisal of the tract.

(L. 1943 p. 1029 § 40, A.L. 2002 H.B. 1634)



Section 141.760 Administration of delinquent tax lands by trust.

Effective 28 Aug 2004

Title X TAXATION AND REVENUE

141.760. Administration of delinquent tax lands by trust. — It shall be the duty of such land trust to administer the tax delinquent lands, as follows:

(1) Such land trust shall immediately assume possession and control of all real estate acquired by it under the provisions of sections 141.210 to 141.810, cause the land commissioner to proceed to inventory such land, and thereafter keep and maintain a perpetual inventory of such real estate;

(2) It shall, upon recommendation of the land commissioner, classify such land as to its use, into the following three classifications:

(a) Suitable for private use;

(b) Suitable for public use;

(c) Not usable in its present condition or situation and held as a public land reserve;

(3) Such land trust shall make every effort to return land in classification (a) to such private ownership and use as soon as possible; to offer land classified in class (b) to any public body which shall indicate a need or a use therefor; the price and terms, in each case, to be in the sole discretion of the land trustees, subject to the provisions of subdivision (4) hereof; and shall study and make recommendations to taxing authorities as to possible use of real estate classified in class (c). In furtherance of this object such land trust shall have access to any and all records in any city or county office at any time and may call upon any and all city and county officers, departments, boards, planning commissions or other commissions for studies, statistics or recommendations. Such land trust shall prepare a list of all land in class (a), which list shall be corrected and amended from time to time in the discretion of the trustees. Such trustees may make a charge, not to exceed the actual cost of documentation and duplication, for each copy of such list which money shall be used to help defray the costs of preparing such list. Any person may purchase a copy of such list. Any real estate agent or broker licensed to do business in the county may when authorized by the trustees sell any such property upon the terms and conditions imposed by the trustees, and the trustees are authorized and empowered to pay reasonable real estate commissions; and provided that nothing herein shall prohibit the trustees from selling or exchanging any such real estate directly to or with any purchaser;

(4) Such land trustees shall have power, and it shall be their duty, to manage, maintain, protect, rent, lease, repair, insure, alter, sell, trade, exchange or otherwise dispose of any such real estate, on such terms and conditions as may be determined in the sole discretion of the trustees. Said trustees may sell for cash or for terms of not less than ten percent cash at time of purchase, and the balance to be paid within not more than fifteen years from the time of such purchasing agreement, with interest at a legal rate, which sale shall be represented by contract for a deed or by purchaser's note, secured by mortgage or deed of trust on such real estate. Such land trustees may assemble tracts or parcels of real estate for public parks or other public purposes and to such end may exchange parcels, and otherwise effectuate such purposes by agreement with any taxing authority;

(5) Such land trust shall adopt rules and regulations in harmony with sections 141.210 to 141.810, and shall keep records of all its transactions, which records shall be open to inspection of any taxing authority in the county at any time. There shall be an annual audit of the affairs, accounts, expenses, and financial transactions of such land trust by certified public accountants as of December thirty-first of each year, which accountants shall be employed by the trustees on or before November first of each year, and certified copies thereof shall be furnished to the appointing authorities described in section 141.720, and shall be available for public inspection at the offices of such appointing authorities.

(L. 1943 p. 1029 § 41, A.L. 2004 H.B. 975)



Section 141.765 Sale of land trust property classified as residential improvement — condition of sale, time limitation — failure to comply, damages — judicial foreclosure or right of reentry, procedure.

Effective 28 Aug 1992

Title X TAXATION AND REVENUE

141.765. Sale of land trust property classified as residential improvement — condition of sale, time limitation — failure to comply, damages — judicial foreclosure or right of reentry, procedure. — As a condition of the sale or other authorized conveyance of ownership of any unimproved parcel of land classified as residential property owned by the land trust to a private owner, (unless the owner owns an adjacent improved parcel) such owner may be required to enter into a contract with the land trust stipulating that such owner or his successor agree that the parcel of land shall, within three years of such sale, * either be improved by a nontemporary structure or returned to the land trust by special warranty deed. The contract shall further state that if the private owner fails to comply with the stipulation he shall be liable to the land trust for damages at the rate of one hundred dollars per month accruing on the first day of each month after the termination of the three-year period so long as the private owner fails to convey the parcel to the land trust. The performance of such agreement shall be secured by a deed of trust or other lien encumbering the parcel. If the land trust finds by resolution that the terms of the agreement have not been satisfied, the land trust shall be authorized to bring suit to recover damages for the breach and to redeem the ownership of such property without consideration or compensation by seeking a judicial foreclosure of such agreement pursuant to sections 443.190 to 443.260, except that upon final judgment of the court, title shall revert to the land trust without necessity of sale. Notwithstanding section 141.750, the original deed conveying title to the private owner shall contain a possibility of reverter upon the condition that the private owner fails to comply with the terms of the contract, with a right of reentry retained by the land trust. As an alternative to, or in addition to, seeking a judicial foreclosure, the land trust may exercise the right of reentry pursuant to chapter 524, chapter 527, or chapter 534. The land trust shall assume title to the land by filing a copy of the judgment with the recorder of deeds in the county where the property is located. Any property redeemed by the land trust under the provisions of this section shall be administered in the same manner as other property sold to the land trust.

(L. 1992 H.B. 1434 & 1490)

*Word "shall" appears here in original rolls.



Section 141.770 Annual budget — public hearing — administrative costs, how paid — fiscal year — payment of claim by land trust — performance audits permitted, when.

Effective 28 Aug 2012

Title X TAXATION AND REVENUE

141.770. Annual budget — public hearing — administrative costs, how paid — fiscal year — payment of claim by land trust — performance audits permitted, when. — 1. Each annual budget of the land trust shall be itemized as to objects and purposes of expenditure, prepared not later than October first of each year with copies delivered to the appointing authorities of such land trust under section 141.720, and shall include therein only such appropriations as shall be deemed necessary to meet the reasonable expenses of the land trust during the forthcoming fiscal year. That budget shall not become the required annual budget of the land trust unless and until it has been approved by the governing bodies of the appointing authorities of such land trust under section 141.720. If any of the governing bodies of the appointing authorities of such land trust under section 141.720 fail to notify the land trust in writing of any objections to the proposed annual budget on or before November twentieth, then such failure or failures to object shall be deemed approval. In the event objections have been made and a budget for the fiscal year beginning January first has not been approved by the governing bodies of the appointing authorities of such land trust under section 141.720 on or before January first, then the budget for the previous fiscal year shall become the approved budget for that fiscal year. Any unexpended funds from the preceding fiscal year shall be deducted from the amounts needed to meet the budget requirements of the forthcoming year.

2. Copies of the budget shall be made available to the public on or before October tenth, and a public hearing shall be had thereon prior to October twentieth, in each year. The approved and adopted budget may be amended by the trustee members only with the approval of the governing bodies of the appointing authorities of such land trust under section 141.720.

3. If at any time there are not sufficient funds available to pay the salaries and other expenses of such land trust and of its employees, incident to the administration of sections 141.210 to 141.810, including any expenditures authorized by section 141.760, funds sufficient to pay such expenses shall be advanced and paid to the land trust upon its requisition therefor, seven percent thereof by the county commission of the county in which such land trust operates, and the other ninety-three percent by all of the taxing authorities in such county that are not appointing authorities for a land bank agency under section 141.981 and all municipalities and school districts in such county that are appointing authorities for a land bank agency under section 141.981 and are appointing authorities for such land trust under section 141.720, in proportion to the product of their respective tax levy rates and the assessed valuations of the properties then in the land trust inventory located within their respective taxing jurisdictions. The land trust shall have power to requisition such funds in an amount not to exceed twenty-five percent of the total annual budget of the land trust from such sources for that fiscal year of the land trust for which there are not sufficient funds otherwise available to pay the salaries and other expenses of the land trust, but any amount in excess of twenty-five percent of the total annual budget in any fiscal year may be requisitioned by and paid to the land trust only if such additional sums are agreed to and approved by the county and such other taxing authorities. All moneys so requisitioned shall be paid in a lump sum within thirty days after such requisition or the commencement of the fiscal year of the land trust for which such requisition is made, whichever is later, by the county paying seven percent thereof due from the county under this section and advancing the remaining ninety-three percent due from other taxing authorities under this section on behalf of such other taxing authorities, and such amounts so paid shall be deposited to the credit of the land trust in some bank or trust company, subject to withdrawal by warrant as herein provided. Amounts advanced by the county on behalf of any taxing authority under this section shall be reimbursed to the county upon demand by the county or by the county withholding such amounts from distributions of tax moneys to such taxing authority.

4. The fiscal year of the land trust shall commence on January first of each year. Such land trust shall audit all claims for the expenditure of money, and shall, acting by the chairman or vice chairman thereof, draw warrants therefor from time to time.

5. No warrant for the payment of any claim shall be drawn by such land trust until such claim shall have been approved by the land commissioner and shall bear the commissioner's certificate that there is a sufficient unencumbered balance in the proper appropriation and sufficient unexpended cash available for the payment thereof. For any certification contrary thereto, such land commissioner shall be liable personally and on the commissioner's official bond for the amounts so certified, and shall thereupon be promptly removed from office by the land trustees.

6. In addition to the annual audit provided for in section 141.760, the land trust may be performance audited at any time by the state auditor or by the auditor of any home rule city with more than four hundred thousand inhabitants and located in more than one county that is a member of the land trust. The cost of such audit shall be paid by the land trust, and copies shall be made available to the public within thirty days of the completion of the audit.

(L. 1943 p. 1029 § 42, A.L. 1945 p. 1761, A.L. 1945 p. 1926, A.L. 2002 H.B. 1634, A.L. 2012 H.B. 1659 & 1116)



Section 141.780 Perpetual inventory by land trust.

Effective 28 Aug 1943

Title X TAXATION AND REVENUE

141.780. Perpetual inventory by land trust. — Such land trust shall set up and maintain a perpetual inventory on each tract of real estate, except that individual tracts may be consolidated and grouped or regrouped for economy or convenience.

(L. 1943 p. 1029 § 43)



Section 141.785 Quiet title action, when, procedure.

Effective 28 Aug 2012

Title X TAXATION AND REVENUE

141.785. Quiet title action, when, procedure. — 1. The land trust shall be authorized to file an action to quiet title pursuant to section 527.150 as to any real property in which the land trust has an interest. For purposes of any and all such actions the land trust shall be deemed to be the holder of sufficient legal and equitable interests, and possessory rights, so as to qualify the land trust as adequate petitioner in such action.

2. Prior to the filing of an action to quiet title the land trust shall conduct an examination of title to determine the identity of any and all persons and entities possessing a claim or interest in or to the real property. Service of the petition to quiet title shall be provided to all such interested parties by the following methods:

(1) Registered or certified mail to such identity and address as reasonably ascertainable by an inspection of public records;

(2) In the case of occupied real property by first class mail, addressed to "Occupant";

(3) By posting a copy of the notice on the real property;

(4) By publication in a newspaper of general circulation in the municipality in which the property is located; and

(5) Such other methods as the court may order.

3. As part of the petition to quiet title the land trust shall file an affidavit identifying all parties potentially having an interest in the real property, and the form of notice provided.

4. The court shall schedule a hearing on the petition within ninety days following filing of the petition, and as to all matters upon which an answer was not filed by an interested party, the court shall issue its final judgment within one hundred twenty days of the filing of the petition.

5. The land trust shall be authorized to join in a single petition to quiet title one or more parcels of real property.

(L. 2012 H.B. 1659 & 1116)



Section 141.790 Proceeds of sale of real estate disposed of by a land trust — distribution.

Effective 28 Aug 2012

Title X TAXATION AND REVENUE

141.790. Proceeds of sale of real estate disposed of by a land trust — distribution. — When any parcel of real estate is sold or otherwise disposed of by the land trust, the proceeds therefrom shall be applied and distributed in the following order:

(1) To the payment of amounts due from the land trust under subsection 2 of section 141.560 on the sale or other disposition of such parcel;

(2) To the payment of the expenses of sale;

(3) The balance to be retained by the land trust to pay the salaries and other expenses of such land trust and of its employees, incident to the administration of sections 141.210 to 141.810, including any expenditures authorized by section 141.760, as provided for in its annual budget;

(4) Any funds in excess of those necessary to meet the expenses of the annual budget of the land trust in any fiscal year, and including a reasonable sum to carry over into the next fiscal year to assure that sufficient funds will be available to meet initial expenses for that next fiscal year, shall be paid to the respective taxing authorities which, at the time of the distribution, are taxing the real property from which the proceeds are being distributed. The distributions shall be in proportion to the amounts of the taxes levied on the properties by the taxing authorities; distribution shall be made on January first and July first of each year, and at such other times as the land trustees in their discretion may determine.

(L. 1943 p. 1029 § 44, A.L. 2002 H.B. 1634, A.L. 2004 H.B. 975, A.L. 2012 H.B. 1659 & 1116)



Section 141.800 Exemption from taxation of real estate acquired by land trust.

Effective 28 Aug 1943

Title X TAXATION AND REVENUE

141.800. Exemption from taxation of real estate acquired by land trust. — Upon acquiring title to any real estate hereunder, such land trust shall immediately notify the county assessor and the city assessors of the various cities, towns and villages in the county of such ownership, and the interests of each taxing authority therein shall be exempt from all taxation, in the same manner and to the same extent as any other publicly owned real estate, and upon the sale or other disposition of any real estate held by it, such land trust shall immediately notify the county assessor and the appropriate city assessor of such change of ownership.

(L. 1943 p. 1029 § 45)



Section 141.810 Compensation of employees, limitations — penalty for violation.

Effective 28 Aug 1943

Title X TAXATION AND REVENUE

141.810. Compensation of employees, limitations — penalty for violation. — 1. Neither said trustees nor any salaried employee of the land trust, provided for herein, shall receive any compensation, emolument or other profit directly or indirectly from the rental, management, purchase, sale or other disposition of any lands held by such land trust other than the salaries, expenses and emoluments provided for herein.

2. Any person convicted of violating this section shall be deemed guilty of a felony and upon conviction thereof shall be sentenced to serve not less than two nor more than five years in the state penitentiary.

(L. 1943 p. 1029 § 46)



Section 141.820 Sections 141.820 to 141.970 applicable, when.

Effective 28 Aug 1949

Title X TAXATION AND REVENUE

141.820. Sections 141.820 to 141.970 applicable, when. — In all cities not within a county, which now have or may hereafter have a population in excess of seven hundred thousand inhabitants, the collection of delinquent and back taxes shall be regulated and controlled by the provisions of sections 141.820 to 141.970.

(RSMo 1939 § 11184, A. 1949 S.B. 1024)



Section 141.830 Collection of back taxes — redemption, interest and costs.

Effective 28 Aug 2010

Title X TAXATION AND REVENUE

141.830. Collection of back taxes — redemption, interest and costs. — 1. The collectors of such cities not within a county shall proceed to collect the taxes contained in the back tax book or recorded list of the delinquent land and lots in the collector's office as herein required.

2. Any person interested in or the owner of any tract of land or lot contained in the back tax book or in the recorded list of delinquent lands and lots in the collector's office may redeem such tract of land or town lot, or any part thereof, from the state's or such city's lien thereon, by paying to the proper collector the amount of the original taxes, together with interest from the date of delinquency at the rate of ten percent per annum and the costs until January 1, 1983, and beginning on January 1, 1983, at the rate of two percent per month, not to exceed eighteen percent per annum and the costs.

3. If suit shall have been commenced against any person owing taxes on any tract of land or town lot for the collection of taxes, the person desiring to redeem any such land before judgment, in addition to the original tax, interest and costs including attorney's fee accruing under this law, shall pay to the city collector all necessary costs incurred in the court where the suit is pending, and the city collector shall account to the clerk of the court in which such suit is filed for the court costs so collected.

(RSMo 1939 § 11185, A. 1949 S.B. 1024, A.L. 1982 H.B. 1351, et al., A.L. 1999 S.B. 76, A.L. 2010 H.B. 1316)

CROSS REFERENCE:

Back tax books, how prepared, 92.050, 92.070



Section 141.840 Compromise of taxes.

Effective 28 Aug 1939

Title X TAXATION AND REVENUE

141.840. Compromise of taxes. — The provisions of the law with reference to the compromise of taxes shown on the back tax book or recorded list of delinquent land and lots in the collector's office shall apply to and shall also authorize the compromise of any judgment for taxes after the same had been rendered therefor and up to that time when the property shall be sold under execution issued on said judgment; such compromise to be authorized by the same officials and under the same conditions as set forth under existing law for the compromise of taxes.

(RSMo 1939 § 11197)



Section 141.850 Collector to file suit to collect taxes — service.

Effective 28 Aug 1949

Title X TAXATION AND REVENUE

141.850. Collector to file suit to collect taxes — service. — 1. If any of the lands or town lots contained in the back tax book or list of delinquent lands or lots remain unredeemed on the first day of January, the collector shall file suit in the circuit court against such lands or lots to enforce the lien of the state and city.

2. The collector shall note opposite such tract in the back tax book the fact that suit has been commenced and the person against whom commenced.

3. When summons has been issued against any defendant and the officer to whom it is directed makes return that the defendant cannot be found, and the court is satisfied that summons cannot be served; and in all cases where it is alleged in the petition or in an affidavit subsequently filed, that the defendants or any one of them are nonresidents of the state of Missouri, the court or clerk of the court in vacation shall issue an order that notice of such action be given the defendant by publication.

4. The proof of publication may be made by filing in the court an affidavit of the publisher of the newspaper or of any person who would be a competent witness in the cause.

5. If the defendant does not appear and defend, judgment by default shall be rendered, which judgment shall be as binding and effectual against the property as if there had been personal service on the defendant.

(RSMo 1939 § 11186, A. 1949 S.B. 1024)



Section 141.860 Collector may be named deputy sheriff.

Effective 28 Aug 1939

Title X TAXATION AND REVENUE

141.860. Collector may be named deputy sheriff. — The sheriff may appoint the collector his deputy sheriff, and when so appointed he may serve all process in suits commenced under sections 141.820 to 141.970 with like effect as the sheriff himself might do.

(RSMo 1939 § 11193)



Section 141.870 Collector may employ attorneys — fees.

Effective 28 Aug 1949

Title X TAXATION AND REVENUE

141.870. Collector may employ attorneys — fees. — 1. The collector, with the approval of the mayor, may employ such attorneys as he deems necessary to collect such taxes and to prosecute suits for taxes.

2. Such attorneys shall receive as total compensation, a sum, not to exceed six percent of the amount of taxes actually collected and paid into the treasury, and an additional sum not to exceed two dollars for each suit filed when publication is not necessary, and not to exceed five dollars where publication is necessary, as may be agreed upon in writing and approved by the mayor, before such services are rendered.

3. The attorney fees shall be taxed as costs in the suit and collected as other costs.

(RSMo 1939 § 11186, A. 1949 S.B. 1024)



Section 141.880 Collector may employ abstracter — duties — fee.

Effective 28 Aug 1949

Title X TAXATION AND REVENUE

141.880. Collector may employ abstracter — duties — fee. — 1. The collector may employ some competent and reliable abstracter of his city to prepare memorandums of abstract to the land described in the tax bills furnished by the collector.

2. The abstracts shall show all conveyances, liens and charges against such real estate as shown by the records of such city, and shall be certified by the abstracter.

3. The abstracts shall be delivered to the tax attorney who shall file them with the petitions and shall become the property of the purchaser at the tax sale.

4. The abstracter shall receive as compensation a sum not to exceed five dollars for each abstract furnished which sum shall be taxed as costs and paid as other costs in the case.

(RSMo 1939 §§ 11199, 11200, A.L. 1947 V. I p. 538, A. 1949 S.B. 1024)



Section 141.890 Action to recover taxes must be commenced, when (St. Louis).

Effective 28 Aug 1949

Title X TAXATION AND REVENUE

141.890. Action to recover taxes must be commenced, when (St. Louis). — No action for recovery of taxes against real estate shall be commenced, had or maintained, unless action therefor shall be commenced within five years after delinquency.

(RSMo 1939 § 11194, A. 1949 S.B. 1024)



Section 141.900 Action to be in name of state — tax bills — evidence.

Effective 28 Aug 1949

Title X TAXATION AND REVENUE

141.900. Action to be in name of state — tax bills — evidence. — 1. All actions commenced under the provisions of sections 141.820 to 141.970 shall be prosecuted in the name of the state of Missouri, at the relation and to the use of the collector, and against the owner of the property, if known, and if not known, then against the last owner of record as shown by the city records at the time the suit was brought.

2. All lands owned by the same person or persons may be included in one petition and in one count thereof, for the taxes for all such years as taxes may be due thereon, and the petition shall show the different years for which taxes are due, as well as the several kinds of taxes or funds to which they are due, with the respective amounts due to each fund; all of which shall be set forth in a tax bill of said back taxes, duly authenticated by the certificate of the collector and filed with the petition; and the tax bill or bills, so certified, shall be prima facie evidence that the amount claimed in said suit is just and correct.

3. All notices and process in suits under sections 141.820 to 141.970 shall be sued out and served in the same manner as in civil actions in circuit courts; and in case of suits against nonresident unknown parties, or other owners on whom service cannot be had by ordinary summons, the proceedings shall be the same as now provided by law in civil actions affecting real or personal property. In all suits under sections 141.820 to 141.970, the general laws of the state as to practice and proceedings in civil cases shall apply so far as applicable and not contrary to sections 141.820 to 141.970.

(RSMo 1939 § 11187, A. 1949 S.B. 1024)



Section 141.910 Contents of judgment — fieri facias.

Effective 28 Aug 1939

Title X TAXATION AND REVENUE

141.910. Contents of judgment — fieri facias. — The judgment, if against the defendant, shall describe the land upon which taxes are found to be due; shall state the amount of taxes and interest found to be due upon each tract or lot, and the year or years for which the same are due, up to the rendition thereof, and shall decree that the lien of the state be enforced, and that the real estate, or so much thereof as may be necessary to satisfy such judgment, interest and costs, be sold, and a special fieri facias shall be issued thereon, subject to the provisions herein contained, which shall be executed as in other cases of special judgment and execution, and said judgment shall be a first lien upon said land.

(RSMo 1939 § 11188)



Section 141.920 Continuation of lien — termination only upon payment.

Effective 28 Aug 1939

Title X TAXATION AND REVENUE

141.920. Continuation of lien — termination only upon payment. — The lien of general tax judgments provided for in sections 141.820 to 141.970 shall be a continuing lien and shall not be barred by lapse of time or limitation, but shall terminate only upon payment as herein provided, or sale under execution.

(RSMo 1939 § 11195)



Section 141.930 No execution for two years — redemption of property.

Effective 28 Aug 1939

Title X TAXATION AND REVENUE

141.930. No execution for two years — redemption of property. — After judgment shall have been rendered, no execution shall be levied thereon nor sale under said execution had for a period of two years from the date of entry of such judgment, during which time the owner of the property against which judgment has been rendered, or any person having an interest therein, may redeem the property from said judgment by paying the amount of the judgment, interest and costs, or the amount set as a compromise payment under the terms of this law, and if such payment be made, the judgment shall be released and the taxes marked paid.

(RSMo 1939 § 11189)



Section 141.931 Redemption barred on final judgment against vacant residential property — immediate sale on final judgment.

Effective 28 Aug 1992

Title X TAXATION AND REVENUE

141.931. Redemption barred on final judgment against vacant residential property — immediate sale on final judgment. — Any provisions of this chapter to the contrary notwithstanding, the owner of any parcel of real property against which a judgment has been rendered shall not have the right to redeem such property from said judgment if at the time of judgment such property is assessed as residential property and the judgment finds the property has been vacant for a period of not less than six months prior to the judgment. After a judgment as provided for in this section becomes final, a sale under execution of the judgment shall be immediately held as provided under the applicable provisions of this chapter.

(L. 1992 H.B. 1434 & 1490)



Section 141.940 Approval of sale by court — sheriff to report bids to court — acceptance, when.

Effective 28 Aug 1939

Title X TAXATION AND REVENUE

141.940. Approval of sale by court — sheriff to report bids to court — acceptance, when. — 1. Whenever a sale under execution on a tax judgment shall be had, the sheriff shall announce that such sale is subject to the approval of the court, and the sheriff shall report the sale and the amount of the bid to the court in which judgment was rendered, and the court shall appoint two disinterested and competent appraisers, who shall appraise the value of the property and the improvements thereon.

2. If the amount bid by the purchaser at the execution sale shall exceed fifty percent of the value of the property, the court shall confirm the sale, and the sheriff shall execute a deed for the property.

3. If the amount bid by the purchaser is less than fifty percent of the appraised value of the property, and the title which would be acquired by the purchaser is subject to other taxes, which are a lien superior to the lien of the taxes for which the judgment was rendered, and the combined amount of such prior liens and the amount bid by the purchaser shall exceed fifty percent of the appraised value of the property, the court shall likewise confirm the sale, and the sheriff shall execute a deed to the purchaser.

4. If the amount bid, together with prior tax liens, if any, shall be less than fifty percent of the appraised value of the property, the court may require the purchaser to increase his bid to an amount equal to fifty percent of such appraised value, and if the purchaser agrees so to do, and makes such additional payment, the sale shall be approved, and the sheriff shall execute and deliver a deed to the purchaser, but if the purchaser declines to increase his bid and make such additional payment, the sale shall be disapproved and the lien of the judgment continued, subject to the issuance of subsequent executions.

(RSMo 1939 § 11191)



Section 141.950 Execution of deed by sheriff for property sold.

Effective 28 Aug 1949

Title X TAXATION AND REVENUE

141.950. Execution of deed by sheriff for property sold. — The sheriff shall, subject to the provisions of section 141.940, execute to the purchasers of real estate under sections 141.820 to 141.970, a deed for the property sold, which shall be acknowledged before the circuit court of the city not within a county, as in ordinary cases, and which shall convey a title in fee to such purchaser of the real estate therein named, and shall be prima facie evidence of title, and that the matters and things therein stated are true.

(RSMo 1939 § 11192, A. 1949 S.B. 1024)



Section 141.960 Fees.

Effective 28 Aug 1949

Title X TAXATION AND REVENUE

141.960. Fees. — 1. Fees shall be allowed for services rendered under the provisions of sections 141.820 to 141.970, as follows:

(1) To the collector, two percent on all sums collected and twenty-five cents per tract for making the back tax books;

(2) To the circuit clerk, sheriff and printer, such fees as are allowed by law for like services in civil cases.

2. Such fees shall be taxed as costs and collected from the person redeeming such tract or from the proceeds of sale.

3. In no case shall the state or city be liable for any such costs nor shall the commissioner of administration allow any claim for costs incurred under sections 141.820 to 141.970.

(RSMo 1939 § 11196, A. 1949 S.B. 1024)



Section 141.970 General taxation law to apply in cities not within a county (St. Louis City), exception.

Effective 28 Aug 1969

Title X TAXATION AND REVENUE

141.970. General taxation law to apply in cities not within a county (St. Louis City), exception. — The general law relating to taxation and the collection of delinquent taxes, as now existing, shall apply to cities not within any county insofar as not inconsistent with the provisions of sections 141.820 to 141.970, except that cities not within any county may hereafter elect to operate under the provisions of chapter 140, the general law relating to the collection of delinquent taxes, by the enactment of an ordinance by the legislative body of such city.

(RSMo 1939 § 11198, A. 1949 S.B. 1024, A.L. 1969 p. 250)



Section 141.980 Land bank agency may be established, when — taxing authorities to be beneficiaries — agency is a public body corporate and politic.

Effective 28 Aug 2012

Title X TAXATION AND REVENUE

141.980. Land bank agency may be established, when — taxing authorities to be beneficiaries — agency is a public body corporate and politic. — 1. Any municipality located wholly or partially within a county in which a land trust created under section 141.700 was operating on January 1, 2012, may establish a land bank agency for the management, sale, transfer, and other disposition of interests in real estate owned by such land bank agency. Any such land bank agency created shall be created to foster the public purpose of returning land, including land that is in a nonrevenue-generating, nontax-producing status to use in private ownership. Such land bank agency shall be established by ordinance or resolution as applicable. Such land bank agency shall not own any interest in real estate that is located wholly or partially outside such establishing municipality. Such land bank agency shall not be authorized to sell more than five contiguous parcels to the same entity in the course of a year.

2. The beneficiaries of the land bank agency shall be the taxing authorities that held or owned tax bills against the respective parcels of real estate acquired by such land bank agency pursuant to a deemed sale under subsection 3 of section 141.560, by deed from a land trust under subsection 1 of section 141.984, or pursuant to a sale under subdivision (2) of subsection 2 of section 141.550 included in the judgment of the court, and their respective interests in each parcel of real estate shall be to the extent and in the proportion and according to the priorities determined by the court on the basis that the principal amount of their respective tax bills bore to the total principal amount of all of the tax bills described in the judgment.

3. Each land bank agency created pursuant to this chapter shall be a public body corporate and politic, and shall have permanent and perpetual duration until terminated and dissolved in accordance with the provisions of section 141.1012.

(L. 2012 H.B. 1659 & 1116)



Section 141.981 Board of commissioners, terms, vacancies, powers, meetings — surety bond required, when — oath — immunity from liability — vote by proxy prohibited.

Effective 28 Aug 2012

Title X TAXATION AND REVENUE

141.981. Board of commissioners, terms, vacancies, powers, meetings — surety bond required, when — oath — immunity from liability — vote by proxy prohibited. — 1. A land bank agency shall be composed of a board of commissioners which shall consist of five members, one of whom shall be appointed by the county, as directed by the county executive, or if the county does not have a county executive, as directed by the county commission of the county, one of whom shall be appointed by the school district that is wholly or partially located within such municipality and county and then has the largest population according to the last preceding federal decennial census, and the remainder shall be appointed by the municipality that established the land bank agency. The term of office of the members shall be for four years each. Members shall serve at the pleasure of the member's appointing authority, may be employees of the appointing authority, and shall serve without compensation. Any vacancy in the office of land bank commissioner shall be filled by the same appointing authority that made the original appointment. Members of the first board of a land bank agency shall be appointed within sixty days after the effective date of the ordinance or resolution passed establishing such land bank agency. If any appointing authority fails to make any appointment of a land bank commissioner within the time the first appointments are required, or within sixty days after any term expires, then the appointment shall be made by the municipality that established the land bank agency. Except as otherwise provided in subsection 2 of section 141.720, any municipality or school district that is an appointing authority under this section shall not be an appointing authority under section 141.720.

2. Notwithstanding any law to the contrary, any public officer shall be eligible to serve as a board member and the acceptance of the appointment shall neither terminate nor impair such public office. For purposes of this section, "public officer" shall mean a person who is elected to a political subdivision office. Any political subdivision employee shall be eligible to serve as a board member.

3. The members of the board shall select annually from among themselves a chair, a vice chair, a treasurer, and such other officers as the board may determine, and shall establish their duties as may be regulated by rules adopted by the board.

4. The board shall have the power to organize and reorganize the executive, administrative, clerical, and other departments of the land bank agency and to fix the duties, powers, and compensation of all employees, agents, and consultants of the land bank agency. The board may cause the land bank agency to reimburse any member for expenses actually incurred in the performance of duties on behalf of the land bank agency.

5. The board shall meet in regular session according to a schedule adopted by the board, and shall meet in special session as convened by the chairman or upon written notice signed by a majority of the members. The presence of a majority of the board's total membership shall constitute a quorum to conduct business.

6. All actions of the board shall be approved by the affirmative vote of a majority of the members of the board present and voting; provided, however, that no action of the board shall be authorized on the following matters unless approved by a roll call vote of a majority of the entire board membership:

(1) Adoption of bylaws and other rules and regulations for conduct of the land bank agency's business;

(2) Hiring or firing of any employee or contractor of the land bank agency. This function may, by majority vote, be delegated by the board to a specified officer or committee of the land bank agency, under such terms and conditions, and to the extent, that the board may specify;

(3) The incurring of debt, including, without limitation, borrowing of money and the issuance of bonds, notes, or other obligations;

(4) Adoption or amendment of the annual budget;

(5) Sale of real property for a selling price that represents a consideration less than two-thirds of the appraised value of such property; and

(6) Lease, encumbrance, or alienation of real property, improvements, or personal property with a value of more than fifty thousand dollars.

7. The board members shall each furnish a surety bond, if such bond is not already covered by governmental surety bond, in a penal sum not to exceed twenty-five thousand dollars to be approved by the comptroller or director of finance of the municipality that established the land bank agency, issued by a surety company licensed to do business in this state, which bond shall be deposited with the county clerk of such county, and shall guarantee the faithful performance of such member's duties under sections 141.980 to 141.1015, and shall be written to cover all the commissioners.

8. Before entering upon the duties of office, each board member shall take and subscribe to the following oath:

­

­

9. Members of the board shall not be liable personally on the bonds or other obligations of the land bank agency, and the rights of creditors of the land bank agency shall be solely against the assets of such land bank agency.

10. Vote by proxy shall not be permitted. Any member may request a recorded vote on any resolution or action of the land bank agency.

(L. 2012 H.B. 1659 & 1116)



Section 141.982 Employees authorized — contracts and agreements authorized.

Effective 28 Aug 2012

Title X TAXATION AND REVENUE

141.982. Employees authorized — contracts and agreements authorized. — A land bank agency may employ a secretary, an executive director, its own counsel and legal staff, and such technical experts, and such other agents and employees, permanent or temporary, as it may require, and may determine the qualifications and fix the compensation and benefits of such persons. A land bank agency may also enter into contracts and agreements with political subdivisions for staffing services to be provided to the land bank agency by political subdivisions or agencies or departments thereof, or for a land bank agency to provide such staffing services to political subdivisions or agencies or departments thereof.

(L. 2012 H.B. 1659 & 1116)



Section 141.983 Powers.

Effective 28 Aug 2012

Title X TAXATION AND REVENUE

141.983. Powers. — Subject to the other provisions of this chapter and all other applicable laws, a land bank agency established under this chapter shall have all powers necessary or appropriate to carry out and effectuate the purposes and provisions of this chapter as they relate to a land bank agency, including the following powers in addition to those herein otherwise granted:

(1) To adopt, amend, and repeal bylaws for the regulation of its affairs and the conduct of its business;

(2) To sue and be sued, in its own name, and plead and be impleaded in all civil actions, including, but not limited to, actions to clear title to property of the land bank agency;

(3) To adopt a seal and to alter the same at pleasure;

(4) To receive funds as grants from or to borrow from political subdivisions, the state, the federal government, or any other public or private sources;

(5) To issue notes and other obligations according to the provisions of this chapter;

(6) To procure insurance or guarantees from political subdivisions, the state, the federal government, or any other public or private sources, of the payment of any bond, note, loan, or other obligation, or portion thereof, incurred by the land bank agency, and to pay any fees or premiums in connection therewith;

(7) To enter into contracts and other instruments necessary, incidental, or convenient to the performance of its duties and the exercise of its powers, including, but not limited to, agreements with other land bank agencies and with political subdivisions for the joint exercise of powers under this chapter;

(8) To enter into contracts and other instruments necessary, incidental, or convenient to the performance of functions by the land bank agency on behalf of political subdivisions, or agencies or departments of political subdivisions, or the performance by political subdivisions, or agencies or departments of political subdivisions, of functions on behalf of the land bank agency;

(9) To make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the land bank agency; and any contract or instrument when signed by the chair or vice chair of the land bank agency, or by an authorized use of their facsimile signatures, and by the secretary or assistant secretary, or treasurer or assistant treasurer of the land bank agency, or by an authorized use of their facsimile signatures, shall be held to have been properly executed for and on its behalf;

(10) To procure insurance against losses in connection with the property, assets, or activities of the land bank agency;

(11) To invest the money of the land bank agency, including amounts deposited in reserve or sinking funds, at the discretion of the board, in instruments, obligations, securities, or property determined proper by the board, and name and use depositories for its money;

(12) To enter into contracts for the management of, the collection of rent from, or the sale of the property of the land bank agency;

(13) To design, develop, construct, demolish, reconstruct, rehabilitate, renovate, relocate, equip, furnish, and otherwise improve real property or rights or interests in real property held by the land bank agency;

(14) To fix, charge, and collect rents, fees, and charges for the use of the property of the land bank agency and for services provided by the land bank agency;

(15) Subject to the limitation set forth in subsection 1 of section 141.980, to acquire property, whether by purchase, exchange, gift, lease, or otherwise, to grant or acquire licenses and easements, and to sell, lease, grant an option with respect to, or otherwise dispose of, any property of the land bank agency;

(16) Subject to the limitation set forth in subsection 1 of section 141.980, to enter into partnership, joint ventures, and other collaborative relationships with political subdivisions and other public and private entities for the ownership, management, development, and disposition of real property; and

(17) Subject to the other provisions of this chapter and all other applicable laws, to do all other things necessary or convenient to achieve the objectives and purposes of the land bank agency or other laws that relate to the purposes and responsibility of the land bank agency.

(L. 2012 H.B. 1659 & 1116)



Section 141.984 Transfer of title of certain property, when — income to be tax-exempt — acquisition of property.

Effective 28 Aug 2012

Title X TAXATION AND REVENUE

141.984. Transfer of title of certain property, when — income to be tax-exempt — acquisition of property. — 1. Within one year of the effective date of the ordinance or resolution passed establishing a land bank agency under this chapter, title to any real property held by a land trust created pursuant to section 141.700 that is located wholly within the municipality that created the land bank agency shall be transferred by deed to such land bank agency.

2. The income of a land bank agency shall be exempt from all taxation by the state and by any of its political subdivisions. Upon acquiring title to any real estate, a land bank agency shall immediately notify the county assessor and the collector of such ownership, and such real estate shall be exempt from all taxation during the land bank agency's ownership thereof, in the same manner and to the same extent as any other publicly owned real estate, and upon the sale or other disposition of any real estate held by it, such land bank agency shall immediately notify the county assessor and the collector of such change of ownership; provided however, that such tax exemption for improved and occupied real property held by such land bank agency as lessor pursuant to a ground lease shall terminate upon the first such occupancy, and such land bank agency shall immediately notify the county assessor and the collector of such occupancy.

3. Subject to the limitation set forth in subsection 1 of section 141.980, a land bank agency may acquire real property or interests in property by gift, devise, transfer, exchange, foreclosure, lease, purchase, or otherwise on terms and conditions and in a manner the land bank agency considers proper.

4. Subject to the limitation set forth in subsection 1 of section 141.980, a land bank agency may acquire property by purchase contracts, lease purchase agreements, installment sales contracts, and land contacts, and may accept transfers from political subdivisions upon such terms and conditions as agreed to by the land bank agency and the political subdivision. Subject to the limitation set forth in subsection 1 of section 141.980, a land bank agency may bid on any parcel of real estate offered for sale at a sheriff's foreclosure sale held in accordance with section 141.550 provided that if the bid is not a deemed bid under subsection 3 of section 141.560, such parcel must be located within a low- to moderate-income area designated as a target area for revitalization by the municipality that created the land bank agency. Notwithstanding any other law to the contrary, but subject to the limitation set forth in subsection 1 of section 141.980, any political subdivision may transfer to the land bank agency real property and interests in real property of the political subdivision on such terms and conditions and according to such procedures as determined by the political subdivision.

5. A land bank agency shall maintain all of its real property in accordance with the laws and ordinances of the jurisdictions in which the real property is located.

6. Upon confirmation under section 141.580 of a sheriff's foreclosure sale of a parcel of real estate to a land bank agency under subdivision (2) of subsection 2 of section 141.550, said land bank agency shall pay the amount of the land bank agency's bid that exceeds the amount of all tax bills included in the judgment, interest, penalties, attorney's fees and costs then due thereon. Such excess shall be applied and distributed in accordance with subsections 3 and 4 of section 141.580, exclusive of subdivision (3) of subsection 3 thereof. Upon such confirmation by the court, the collector shall mark the tax bills included in the judgment as "cancelled by sale to the land bank" and shall take credit for the full amount of such tax bills, including principal amount, interest, penalties, attorney's fees, and costs, on his books and in his statements with any other taxing authorities.

(L. 2012 H.B. 1659 & 1116)



Section 141.985 Name on property held — inventory to be available to public — policies and procedures — proceeds of sale, how distributed.

Effective 28 Aug 2012

Title X TAXATION AND REVENUE

141.985. Name on property held — inventory to be available to public — policies and procedures — proceeds of sale, how distributed. — 1. A land bank agency shall hold in its own name all real property acquired by such land bank agency irrespective of the identity of the transferor of such property.

2. A land bank agency shall maintain and make available for public review and inspection an inventory of all real property held by the land bank agency. This inventory shall be available on the land bank agency website and include at a minimum whether a parcel is available for sale, the address of the parcel if an address has been assigned, the parcel number, if no address has been assigned, and the year that a parcel entered the land bank agency's inventory.

3. The land bank agency shall determine and set forth in policies and procedures of the board the general terms and conditions for consideration to be received by the land bank agency for the transfer of real property and interests in real property, which consideration may take the form of monetary payments and secured financial obligations, covenants, and conditions related to the present and future use of the property, contractual commitments of the transferee, and such other forms of consideration as determined by the board to be in the best interest of the land bank agency.

4. Subject to the limitation set forth in subsection 1 of section 141.980, a land bank agency may convey, exchange, sell, transfer, lease, grant, release and demise, pledge and hypothecate any and all interests in, upon or to property of the land bank agency.

5. A municipality may, in its resolution or ordinance creating a land bank agency establish a hierarchical ranking of priorities for the use of real property conveyed by such land bank agency, subject to subsection 7 of this section, including but not limited to:

(1) Use for purely public spaces and places;

(2) Use for affordable housing;

(3) Use for retail, commercial and industrial activities;

(4) Use as wildlife conservation areas; and

(5) Such other uses and in such hierarchical order as determined by such municipality.

­­

­

6. The board may delegate to officers and employees the authority to enter into and execute agreements, instruments of conveyance and all others related documents pertaining to the conveyance of property by the land bank agency.

7. A land bank agency shall accept written offers equal to or greater than fair market value to purchase real property held by the land bank agency. If a land bank agency rejects a written offer equal to or greater than fair market value, or does not respond to a written offer equal to or greater than fair market value within sixty days, the land bank agency's action shall be subject to judicial review under chapter 536 or any other applicable provision of law unless the basis for the land bank agency's rejection is that it* has accepted another offer equal to or greater than fair market value for that property. Venue shall be in the circuit court of the county in which the land bank agency is located.

8. When any parcel of real estate acquired by a land bank agency pursuant to a deemed sale under subsection 3 of section 141.560, by deed from a land trust under subsection 1 of section 141.984, or pursuant to a sale under subdivision (2) of subsection 2 of section 141.550 is sold or otherwise disposed of by such land bank agency, the proceeds therefrom shall be applied and distributed in the following order:

(1) To the payment of the expenses of sale;

(2) To fulfill the requirements of the resolution, indenture or other financing documents adopted or entered into in connection with bonds, notes or other obligations of the land bank agency, to the extent that such requirements may apply with respect to such parcel of real estate;

(3) The balance to be retained by the land bank agency to pay the salaries and other expenses of such land bank agency and of its employees as provided for in its annual budget;

(4) Any funds in excess of those necessary to meet the expenses of the annual budget of the land bank agency in any fiscal year and a reasonable sum to carry over into the next fiscal year to assure that sufficient funds will be available to meet initial expenses for that next fiscal year, exclusive of net profit from the sale of ancillary parcels, shall be paid to the respective taxing authorities that, at the time of the distribution, are taxing the real property from which the proceeds are being distributed. The distributions shall be in proportion to the amounts of the taxes levied on the properties by the taxing authorities. Distribution shall be made on January first and July first of each year, and at such other times as the board may determine.

9. When any ancillary parcel is sold or otherwise disposed of by such land bank agency, the proceeds therefrom shall be applied and distributed in the following order:

(1) To the payment of all land taxes and related charges then due on such parcel;

(2) To the payment of the expenses of sale;

(3) To fulfill the requirements of the resolution, indenture, or other financing documents adopted or entered into in connection with bonds, notes or other obligations of the land bank agency, to the extent that such requirements may apply with respect to such parcel of real estate;

(4) The balance to be retained by the land bank agency to pay the salaries and other expenses of such land bank agency and of its employees as provided for in its annual budget;

(5) Any funds in excess of those necessary to meet the expenses of the annual budget of the land bank agency in any fiscal year and a reasonable sum to carry over into the next fiscal year to assure that sufficient funds will be available to meet initial expenses for that next fiscal year, may be paid in accordance with subdivision (3) of subsection 8 of this section.

10. If a land bank agency owns more than five parcels of real property in a single city block and no written offer to purchase any of those properties has been submitted to the agency in the past twelve months, the land bank shall reduce its requested price for those properties and advertise the discount publicly.

(L. 2012 H.B. 1659 & 1116)

*Word "is" appears in original rolls.



Section 141.988 Funding sources — four percent fee to be transferred to county.

Effective 28 Aug 2012

Title X TAXATION AND REVENUE

141.988. Funding sources — four percent fee to be transferred to county. — 1. A land bank agency may receive funding through grants and loans from political subdivisions, from the state, from the federal government, and from other public and private sources.

2. Except as otherwise provided in subsections 8 and 9 of section 141.985, a land bank agency may receive and retain payments for services rendered, for rents and leasehold payments received, for consideration for disposition of real and personal property, for proceeds of insurance coverage for losses incurred, for income from investments, and for any other asset and activity lawfully permitted to a land bank agency under this chapter.

3. If a land bank agency sells or otherwise disposes of a parcel of real estate held by it, any land taxes assessed against such parcel for the three tax years following such sale or disposition by such land bank agency that are collected by the collector in a calendar year and not refunded, less the fees provided under section 52.260 and subsection 4 of this section and less the amounts to be deducted under section 137.720, shall be distributed by the collector to such land bank agency no later than March first of the following calendar year; provided that land taxes impounded under section 139.031 or otherwise paid under protest shall not be subject to distribution under this subsection. Any amount required to be distributed to a land bank agency under this subsection shall be subject to offset for amounts previously distributed to such land bank agency that were assessed, collected, or distributed in error.

4. In addition to any other provisions of law related to collection fees, the collector shall collect on behalf of the county a fee of four percent of reserve period taxes collected and such fees collected shall be deposited in the county general fund.

(L. 2012 H.B. 1659 & 1116)



Section 141.991 Annual audit — performance audits, when.

Effective 28 Aug 2012

Title X TAXATION AND REVENUE

141.991. Annual audit — performance audits, when. — There shall be an annual audit of the affairs, accounts, expenses, and financial transactions of a land bank agency by certified public accountants as of April thirtieth of each year, which accountants shall be employed by the commissioners on or before March first of each year, and certified copies thereof shall be furnished to the appointing authorities described in section 141.981, and shall be available for public inspection at the office of the land bank agency. In addition to the annual audit provided for in this subdivision, the land bank agency may be performance audited at any time by the state auditor or by the auditor of the municipality that established the land bank agency. The cost of such audit shall be paid by the land bank agency and copies shall be made available to the public within thirty days of the completion of the audit.

(L. 2012 H.B. 1659 & 1116)



Section 141.994 Issuance of bonds, requirements.

Effective 28 Aug 2012

Title X TAXATION AND REVENUE

141.994. Issuance of bonds, requirements. — 1. A land bank agency shall have power to issue bonds, with approval of the municipality that created the land bank agency, for any of its corporate purposes, which bonds shall be special, limited obligations of the land bank agency, the principal of and interest on which shall be payable solely from the income and revenue derived from the sale, lease, or other disposition of the assets of the land bank agency, or such portion thereof as may be designated in the resolution, indenture, or other financing documents relating to the issuance of the bonds. In the discretion of the land bank agency, any of such bonds may be secured by a pledge of additional revenues, including grants, contributions, or guarantees from the state, the federal government, or any agency or instrumentality thereof, or by a mortgage or other security device covering all or part of the property from which the revenues so pledged may be derived.

2. Bonds issued by a land bank agency shall not be deemed to be an indebtedness within the meaning of any constitutional or statutory limitation upon the incurring of indebtedness. The bonds shall not constitute a debt, liability, or obligation of the state or of any political subdivision thereof, except in accordance with subsection 4 of this section, or a pledge of the full faith and credit or the taxing power of the state or of any such political subdivision, and the bonds shall contain a recital to that effect. Neither the members of the board nor any person executing the bonds shall be liable personally on the bonds by reason of the issuance thereof.

3. Bonds issued by a land bank agency shall be authorized by resolution of the board and shall be issued in such form, shall be in such denominations, shall bear interest at such rate or rates, shall mature on such dates and in such manner, shall be subject to redemption at such times and on such terms, and shall be executed by one or more members of the board, as provided in the resolution authorizing the issuance thereof or as set out in the indenture or other financing document authorized and approved by such resolution. The board may sell such bonds in such manner, either at public or at private sale, and for such price as it may determine to be in the best interests of the land bank agency.

4. Any political subdivision may elect to guarantee, insure, or otherwise become primarily or secondarily obligated with respect to the bonds issued by a land bank agency subject, however, to the provisions of Missouri law applicable to the incurrence of indebtedness by such political subdivision. No political subdivision shall have any such obligation if it does not so elect.

5. A land bank agency may from time to time, as authorized by resolution of the board, issue refunding bonds for the purpose of refunding, extending and unifying all or any part of its valid outstanding bonds. Such refunding bonds may be payable from any of the sources identified in subsections 1 and 4 of this section, and from the investment of any of the proceeds of the refunding bonds.

6. The bonds issued by a land bank agency shall be negotiable instruments pursuant to the provisions of the uniform commercial code of the state of Missouri.

7. Bonds issued pursuant to this section and all income or interest thereon shall be exempt from all state taxes, except estate and transfer taxes.

8. A land bank agency shall have the power to issue temporary notes upon the same terms and subject to all provisions and restrictions applicable to bonds under this section. Such notes issued by a land bank agency may be refunded by notes or bonds authorized under this section.

(L. 2012 H.B. 1659 & 1116)



Section 141.997 Open meetings required.

Effective 28 Aug 2012

Title X TAXATION AND REVENUE

141.997. Open meetings required. — Except as otherwise provided under Missouri law, all board meetings shall be open to the public and the board shall cause minutes and a record to be kept of all its proceedings. The land bank agency shall be subject to the provisions of chapter 610, chapter 109, and any other applicable provisions of law governing public records and public meetings.

(L. 2012 H.B. 1659 & 1116)



Section 141.1000 Board members and employees, no direct compensation from lands held — violation, penalty.

Effective 28 Aug 2012

Title X TAXATION AND REVENUE

141.1000. Board members and employees, no direct compensation from lands held — violation, penalty. — Neither the members of the board nor any salaried employee of a land bank agency shall receive any compensation, emolument, or other profit directly or indirectly from the rental, management, acquisition, sale, demolition, repair, rehabilitation, use, operation, ownership, or disposition of any lands held by such land bank agency other than the salaries, expenses, and emoluments provided for in sections 141.980 to 141.1015. Neither the members of the board nor any salaried employee of a land bank agency shall own, directly or indirectly, any legal or equitable interest in or to any lands held by such land bank agency other than the salaries, expenses, and emoluments provided for in sections 141.980 to 141.1015. A violation of this section is a felony. Any person found guilty of violating this section shall be sentenced to a term of imprisonment of not less than two nor more than five years. The board of a land bank agency may adopt supplemental rules and regulations addressing potential conflicts of interest and ethical guidelines for members of the board and land bank agency employees, provided that such rules and regulations are not inconsistent with this chapter or any other applicable law.

(L. 2012 H.B. 1659 & 1116)



Section 141.1003 Same rights as private property owners.

Effective 28 Aug 2012

Title X TAXATION AND REVENUE

141.1003. Same rights as private property owners. — Except as otherwise expressly set forth in this chapter, in the exercise of its powers and duties under this chapter and its powers relating to property held by the land bank agency, the land bank agency shall have complete control of such property as fully and completely as if it were a private property owner.

(L. 2012 H.B. 1659 & 1116)



Section 141.1006 Encumbered ancillary property, taxes may be contributed to land bank agency by taxing authority.

Effective 28 Aug 2012

Title X TAXATION AND REVENUE

141.1006. Encumbered ancillary property, taxes may be contributed to land bank agency by taxing authority. — 1. Whenever any ancillary parcel is acquired by a land bank agency and is encumbered by a lien or claim for real property taxes owed to a taxing authority, such taxing authority may elect to contribute to the land bank agency all or any portion of such taxes that are distributed to and received by such taxing authority.

2. To the extent that a land bank agency receives payments or credits of any kind attributable to liens or claims for real property taxes owed to a taxing authority, the land bank agency shall remit the full amount of the payments to the collector for distribution to the appropriate taxing authority.

(L. 2012 H.B. 1659 & 1116)



Section 141.1009 Quiet title action, when, procedure.

Effective 28 Aug 2012

Title X TAXATION AND REVENUE

141.1009. Quiet title action, when, procedure. — 1. A land bank agency shall be authorized to file an action to quiet title pursuant to section 527.150 as to any real property in which the land bank agency has an interest. For purposes of any and all such actions the land bank agency shall be deemed to be the holder of sufficient legal and equitable interests, and possessory rights, so as to qualify the land bank agency as adequate petitioner in such action.

2. Prior to the filing of an action to quiet title the land bank agency shall conduct an examination of title to determine the identity of any and all persons and entities possessing a claim or interest in or to the real property. Service of the petition to quiet title shall be provided to all such interested parties by the following methods:

(1) Registered or certified mail to such identity and address as reasonably ascertainable by an inspection of public records;

(2) In the case of occupied real property by first class mail, addressed to "Occupant";

(3) By posting a copy of the notice on the real property;

(4) By publication in a newspaper of general circulation in the municipality in which the property is located; and

(5) Such other methods as the court may order.

3. As part of the petition to quiet title the land bank agency shall file an affidavit identifying all parties potentially having an interest in the real property, and the form of notice provided.

4. The court shall schedule a hearing on the petition within ninety days following filing of the petition, and as to all matters upon which an answer was not filed by an interested party the court shall issue its final judgment within one hundred twenty days of the filing of the petition.

5. A land bank agency shall be authorized to join in a single petition to quiet title one or more parcels of real property.

(L. 2012 H.B. 1659 & 1116)



Section 141.1012 Dissolution, procedure.

Effective 28 Aug 2012

Title X TAXATION AND REVENUE

141.1012. Dissolution, procedure. — A land bank agency may be dissolved as a public body corporate and politic not less than sixty calendar days' after an ordinance or resolution for such dissolution is passed by the municipality that established the land bank agency. Not less than sixty calendar days' advance written notice of consideration of such an ordinance or resolution of dissolution shall be given to the members of the board of the land bank agency, shall be published in a local newspaper of general circulation within such municipality, and shall be sent certified mail to each trustee of any outstanding bonds of the land bank agency. No land bank agency shall be dissolved while there remains outstanding any bonds, notes, or other obligations of the land bank agency unless such bonds, notes, or other obligations are paid or defeased pursuant to the resolution, indenture or other financing document under which such bonds, notes, or other obligations were issued prior to or simultaneously with such dissolution. Upon dissolution of a land bank agency pursuant to this section, all real property, personal property, and other assets of the land bank agency shall be transferred by appropriate written instrument to and shall become the assets of the municipality that established the land bank agency. Such municipality shall act expeditiously to return such real property to the tax rolls and shall market and sell such real property using an open, public method that ensures the best possible prices are realized while ensuring such real property is returned to a suitable, productive use for the betterment of the neighborhoods in which such real property is located. Any such real property that was acquired by the dissolved land bank agency pursuant to a deemed sale under subsection 3 of section 141.560, by deed from a land trust under subsection 1 of section 141.984, or pursuant to a sale under subdivision (2) of subsection 2 of section 141.550 shall be held by such municipality in trust for the tax bill owners and taxing authorities having an interest in any tax liens which were foreclosed, as their interests may appear in the judgment of foreclosure, and upon the sale or other disposition of any such property by such municipality, the proceeds therefrom shall be applied and distributed in the following order:

(1) To the payment of the expenses of sale;

(2) To the reasonable costs incurred by such municipality in maintaining and marketing such property; and

(3) The balance shall be paid to the respective taxing authorities that, at the time of the distribution, are taxing the real property from which the proceeds are being distributed.

(L. 2012 H.B. 1659 & 1116)



Section 141.1015 Power of eminent domain or to tax not authorized.

Effective 28 Aug 2012

Title X TAXATION AND REVENUE

141.1015. Power of eminent domain or to tax not authorized. — A land bank agency shall neither possess nor exercise the power of eminent domain. A land bank agency shall not have the power to tax.

(L. 2012 H.B. 1659 & 1116)






Chapter 142 Motor Fuel Tax

Chapter Cross References



Section 142.009 Federal law changes in matching fund requirements, effect on motor vehicle license and use tax.

Effective 01 Jan 1999, see footnote

Title X TAXATION AND REVENUE

142.009. Federal law changes in matching fund requirements, effect on motor vehicle license and use tax. — If changes made in the renewal of the Federal Surface Transportation Act due to expire in 1997 are such that Missouri will not need the full six-cent fuel tax increase provided in section 142.803, and section 226.200, to match federal funds available to Missouri, or if in the opinion of the general assembly revenues generated by section 142.803, and section 226.200, are not being used for the purposes outlined in the fifteen-year road and bridge program as adopted by the Missouri transportation department on January 6, 1992, or for any other reason, the general assembly may by a constitutional majority vote to place before the voters the issue of whether the increases in tax scheduled for April 1, 1994, and April 1, 1996, as specified in section 142.803, shall be implemented or shall be repealed.

(L. 1992 H.B. 1247 § 1, A.L. 1998 S.B. 619)

Effective 1-1-99



Section 142.015 Limited alcohol manufacturer, federal permit to be filed, where.

Effective 28 Aug 1981

Title X TAXATION AND REVENUE

142.015. Limited alcohol manufacturer, federal permit to be filed, where. — Every limited alcohol manufacturer shall file a copy of his federal permit for the manufacturer of alcohol with the director of the Missouri department of revenue.

(L. 1981 H.B. 462)



Section 142.028 Definitions — Missouri qualified producer incentive fund created, purpose — administration of fund — grants to producers, amount, computation, paid when — application for grant, content, qualifications, bonding — rules authorized — limitation on grants, when.

Effective 28 Aug 2008

Title X TAXATION AND REVENUE

142.028. Definitions — Missouri qualified producer incentive fund created, purpose — administration of fund — grants to producers, amount, computation, paid when — application for grant, content, qualifications, bonding — rules authorized — limitation on grants, when. — 1. As used in this section, the following terms mean:

(1) "Fuel ethanol", a fuel which meets ASTM International specification number D 4806 or subsequent specifications for blending with gasoline for use as automotive spark-ignition engine fuel and where the ethanol is made from cereal grains, cereal grain by-products, or qualified biomass;

(2) "Fuel ethanol blends", a mixture of ninety percent gasoline and ten percent fuel ethanol in which the gasoline portion of the blend or the finished blend meets the ASTM International specification number D 4814;

(3) "Missouri qualified fuel ethanol producer", any producer of fuel ethanol whose principal place of business and facility for the fermentation and distillation of fuel ethanol is located within the state of Missouri and is at least fifty-one percent owned by agricultural producers actively engaged in agricultural production for commercial purposes, and which has made formal application, posted a bond, and conformed to the requirements of this section;

(4) "Professional forester", any individual who holds a bachelor of science degree in forestry from a regionally accredited college or university with a minimum of two years of professional forest management experience;

(5) "Qualified biomass", any wood-derived organic material harvested in accordance with a site specific forest management plan focused for long-term forest sustainability developed by a professional forester and qualified, in consultation with the conservation commission, by the Missouri agricultural and small business development authority.

2. The "Missouri Qualified Fuel Ethanol Producer Incentive Fund" is hereby created and subject to appropriations shall be used to provide economic subsidies to Missouri qualified fuel ethanol producers pursuant to this section. The director of the department of agriculture shall administer the fund pursuant to this section.

3. A Missouri qualified fuel ethanol producer shall be eligible for a monthly grant from the fund, except that a Missouri qualified fuel ethanol producer shall only be eligible for the grant for a total of sixty months unless such producer during those sixty months failed, due to a lack of appropriations, to receive the full amount from the fund for which they were eligible, in which case such producers shall continue to be eligible for up to twenty-four additional months or until they have received the maximum amount of funding for which they were eligible during the original sixty-month time period. The amount of the grant is determined by calculating the estimated gallons of qualified fuel ethanol production to be produced from Missouri agricultural products or qualified biomass for the succeeding calendar month, as certified by the department of agriculture, and applying such figure to the per-gallon incentive credit established in this subsection. Each Missouri qualified fuel ethanol producer shall be eligible for a total grant in any fiscal year equal to twenty cents per gallon for the first twelve and one-half million gallons of qualified fuel ethanol produced from Missouri agricultural products or qualified biomass in the fiscal year plus five cents per gallon for the next twelve and one-half million gallons of qualified fuel ethanol produced from Missouri agricultural products or qualified biomass in the fiscal year. All such qualified fuel ethanol produced by a Missouri qualified fuel ethanol producer in excess of twenty-five million gallons shall not be applied to the computation of a grant pursuant to this subsection. The department of agriculture shall pay all grants for a particular month by the fifteenth day after receipt and approval of the application described in subsection 4 of this section. If actual production of qualified fuel ethanol during a particular month either exceeds or is less than that estimated by a Missouri qualified fuel ethanol producer, the department of agriculture shall adjust the subsequent monthly grant by paying additional amount or subtracting the amount in deficiency by using the calculation described in this subsection.

4. In order for a Missouri qualified fuel ethanol producer to obtain a grant from the fund for a particular month, an application for such funds shall be received no later than fifteen days prior to the first day of the month for which the grant is sought. The application shall include:

(1) The location of the Missouri qualified fuel ethanol producer;

(2) The average number of citizens of Missouri employed by the Missouri qualified fuel ethanol producer in the preceding quarter, if applicable;

(3) The number of bushels of Missouri agricultural commodities or green weight tons of qualified biomass used by the Missouri qualified fuel ethanol producer in the production of fuel ethanol in the preceding quarter;

(4) The number of gallons of qualified fuel ethanol the producer expects to manufacture during the month for which the grant is applied;

(5) A copy of the qualified fuel ethanol producer license required pursuant to subsection 5 of this section, name and address of surety company, and amount of bond to be posted pursuant to subsection 5 of this section; and

(6) Any other information deemed necessary by the department of agriculture to adequately ensure that such grants shall be made only to Missouri qualified fuel ethanol producers.

5. The director of the department of agriculture, in consultation with the department of revenue and the department of conservation, shall promulgate rules and regulations necessary for the administration of the provisions of this section. The director shall also establish procedures for bonding Missouri qualified fuel ethanol producers. Each Missouri qualified fuel ethanol producer who attempts to obtain moneys pursuant to this section shall be bonded in an amount not to exceed the estimated maximum monthly grant to be issued to such Missouri qualified fuel ethanol producer.

6. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2002, shall be invalid and void.

7. Notwithstanding any other provision of this section to the contrary, beginning January 1, 2009, through December 31, 2019, the economic subsidies provided under this section to Missouri qualified fuel ethanol producers of fuel ethanol made from qualified biomass shall only be provided to two qualified fuel ethanol producers and shall not cumulatively exceed seven and one-half million dollars per qualified fuel ethanol producer. Prior to January 1, 2009, and after December 31, 2019, Missouri qualified fuel ethanol producers of fuel ethanol made from qualified biomass shall be ineligible for economic subsidies under this section.

(L. 1988 S.B. 600, A.L. 1989 S.B. 162, A.L. 1993 H.B. 611 merged with S.B. 52, A.L. 1995 S.B. 3, A.L. 2002 H.B. 1348 merged with S.B. 984 & 985, A.L. 2008 S.B. 931)



Section 142.029 Expiration date of section 142.028.

Effective 28 Aug 2005

Title X TAXATION AND REVENUE

142.029. Expiration date of section 142.028. — Section 142.028 shall expire on December 31, 2015.

(L. 1988 S.B. 600 §§ B, C, D, A.L. 1993 H.B. 611, A.L. 1999 H.B. 153 merged with S.B. 310, A.L. 2005 S.B. 355)



Section 142.031 Missouri qualified biodiesel producer fund created — eligibility for grants — rulemaking authority — expiration date — sale of facility, effect of.

Effective 28 Aug 2012, see footnote

Title X TAXATION AND REVENUE

142.031. Missouri qualified biodiesel producer fund created — eligibility for grants — rulemaking authority — expiration date — sale of facility, effect of. — 1. As used in this section the following terms shall mean:

(1) "Biodiesel", fuel as defined in ASTM Standard D-6751 or its subsequent standard specifications for biodiesel fuel (B100) blend stock for distillate fuels;

(2) "Missouri qualified biodiesel producer", a facility that produces biodiesel, is registered with the United States Environmental Protection Agency according to the requirements of 40 CFR 79, and:

(a) a. Is at least fifty-one percent owned by agricultural producers who are residents of this state and who are actively engaged in agricultural production for commercial purposes; or

b. At least eighty percent of the feedstock used by the facility originates in the state of Missouri. For purposes of this section, "feedstock" means an agricultural, horticultural, viticultural, vegetable, aquacultural, livestock, forestry, or poultry product either in its natural or processed state; and

(b) Meets all of the following:

a. Has registered with the department of agriculture by September 1, 2007;

b. Has begun construction of the facility before November 1, 2007; and

c. Has begun production of biodiesel before March 1, 2009.

2. The "Missouri Qualified Biodiesel Producer Incentive Fund" is hereby created and subject to appropriations shall be used to provide economic subsidies to Missouri qualified biodiesel producers pursuant to this section. The director of the department of agriculture shall administer the fund pursuant to this section.

3. A Missouri qualified biodiesel producer shall be eligible for a monthly grant from the fund provided that one hundred percent of the feedstock originates in the United States. However, the director may waive the feedstock requirements on a month-to-month basis if the facility provides verification that adequate feedstock is not available. A Missouri qualified biodiesel producer shall only be eligible for the grant for a total of sixty months unless such producers during the sixty months fail, due to a lack of appropriations, to receive the full amount from the fund for which the producers were eligible, in which case such producers shall continue to be eligible until they have received the maximum amount of funding for which such producers were eligible during the original sixty-month time period. The amount of the grant is determined by calculating the estimated gallons of qualified biodiesel produced during the preceding month from feedstock, as certified by the department of agriculture, and applying such figure to the per-gallon incentive credit established in this subsection. Each Missouri qualified biodiesel producer shall be eligible for a total grant in any fiscal year equal to thirty cents per gallon for the first fifteen million gallons of qualified biodiesel produced from feedstock in the fiscal year plus ten cents per gallon for the next fifteen million gallons of qualified biodiesel produced from feedstock in the fiscal year. All such qualified biodiesel produced by a Missouri qualified biodiesel producer in excess of thirty million gallons shall not be applied to the computation of a grant pursuant to this subsection. The department of agriculture shall pay all grants for a particular month by the fifteenth day after receipt and approval of the application described in subsection 4 of this section.

4. In order for a Missouri qualified biodiesel producer to obtain a grant from the fund, an application for such funds shall be received no later than fifteen days following the last day of the month for which the grant is sought. The application shall include:

(1) The location of the Missouri qualified biodiesel producer;

(2) The average number of citizens of Missouri employed by the Missouri qualified biodiesel producer in the preceding month, if applicable;

(3) The number of bushel equivalents of Missouri feedstock and out-of-state feedstock used by the Missouri qualified biodiesel producer in the production of biodiesel in the preceding month;

(4) The number of gallons of qualified biodiesel the producer manufactures during the month for which the grant is applied;

(5) A copy of the qualified biodiesel producer license required pursuant to subsection 5 of this section, name and address of surety company, and amount of bond to be posted pursuant to subsection 5 of this section; and

(6) Any other information deemed necessary by the department of agriculture to adequately ensure that such grants shall be made only to Missouri qualified biodiesel producers.

5. The director of the department of agriculture, in consultation with the department of revenue, shall promulgate rules and regulations necessary for the administration of the provisions of this section.

6. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2002, shall be invalid and void.

7. This section shall expire on December 31, 2009. However, Missouri qualified biodiesel producers receiving any grants awarded prior to December 31, 2009, shall continue to be eligible for the remainder of the original sixty-month time period under the same terms and conditions of this section unless such producer during such sixty months failed, due to a lack of appropriations, to receive the full amount from the fund for which he or she was eligible. In such case, such producers shall continue to be eligible until they have received the maximum amount of funding for which they were eligible during the original sixty-month time period.

8. Any Missouri qualified biodiesel producer who receives any grant payments under this section who subsequently sells the biodiesel facility shall be subject to the following payback requirements:

(1) If such facility is sold within less than one year of the date of issuance of the last grant payment, the Missouri qualified biodiesel producer shall pay the state the amount of fifty percent of the total amount of grant payments received under this section;

(2) If such facility is sold within one to two years of the date of issuance of the last grant payment, the Missouri qualified biodiesel producer shall pay the state the amount of forty percent of the total amount of grant payments received under this section;

(3) If such facility is sold within two to three years of the date of issuance of the last grant payment, the Missouri qualified biodiesel producer shall pay the state the amount of thirty percent of the total amount of grant payments received under this section;

(4) If such facility is sold within three to four years of the date of issuance of the last grant payment, the Missouri qualified biodiesel producer shall pay the state the amount of twenty percent of the total amount of grant payments received under this section;

(5) If such facility is sold within four to five years of the date of issuance of the last grant payment, the Missouri qualified biodiesel producer shall pay the state the amount of ten percent of the total amount of grant payments received under this section.

­­

­

(L. 2002 H.B. 1348, A.L. 2005 S.B. 355, A.L. 2006 H.B. 1270 & 1027, A.L. 2007 H.B. 741, A.L. 2012 H.B. 1462)

Expires 12-31-09



Section 142.200 Duty of attorney general — suit in name of state.

Effective 01 Jan 1999, see footnote

Title X TAXATION AND REVENUE

142.200. Duty of attorney general — suit in name of state. — It is hereby made the duty of the attorney general of the state of Missouri to render all necessary assistance to the director of revenue in the enforcement of the provisions of this chapter and for such purpose any and all civil suits and actions for the enforcement of any provision of this chapter may be brought in the name of the state of Missouri at the relation of the director of revenue, and for such purpose, the attorney general is hereby authorized and empowered to employ such counsel and special attorneys as may in his judgment be necessary and any expenses so incurred by the attorney general in his employment of counsel and in the enforcement of any of the provisions of this chapter shall be chargeable against and paid out of funds appropriated for such purpose.

(L. 1943 p. 670 § 25, A.L. 1972 S.B. 263, A.L. 1998 S.B. 619)

Effective 1-1-99



Section 142.310 Exchange of information with other states.

Effective 28 Aug 1972

Title X TAXATION AND REVENUE

142.310. Exchange of information with other states. — The director of revenue shall, upon request duly received from the officials to whom are entrusted the enforcement of the motor fuel tax laws of any other state, forward to such officials any information which it may have in its possession relative to the receipt, sale, use, transportation or shipment by any person of motor fuel.

(L. 1943 p. 670 § 22, A.L. 1972 S.B. 263)



Section 142.345 Motor fuel tax fund created — disbursement, transfer.

Effective 28 Aug 2000

Title X TAXATION AND REVENUE

142.345. Motor fuel tax fund created — disbursement, transfer. — 1. There is created the "Motor Fuel Tax Fund". All revenues derived from the motor fuel tax imposed upon highway users as an incident to their use of the highways of the state shall be deposited in the state treasury to the credit of this fund.

2. The moneys deposited to the credit of the motor fuel tax fund shall be disbursed or transferred as follows:

(1) The amount of the tax collected with respect to fuel not used for propelling motor vehicles on state highways shall be transferred to the state highways and transportation department fund to be refunded by the state as provided by law;

(2) The amount of actual costs of collection, apportionment and of making refunds shall be transferred to the state highways and transportation department fund for reimbursement by appropriation, to the agencies or departments of government incurring these costs, subject to the limitations of section 226.200;

(3) A percentage of the net proceeds shall be transferred to the county aid road trust fund as provided in Article IV, Section 30(a) of the State Constitution;

(4) A percentage of the net proceeds shall be allocated to the several cities, towns and villages entitled thereto pursuant to the provisions of Article IV, Section 30(a) of the State Constitution;

(5) All the remaining net proceeds in excess of the allocations to counties and cities, towns and villages shall be transferred to the state highways and transportation department fund.

(L. 1963 p. 192 § 1, A.L. 1972 S.B. 263, A.L. 1992 S.B. 797, A.L. 2000 H.B. 1742)

CROSS REFERENCE:

Federal census results to be used for distribution of revenue, when, 66.351



Section 142.350 Distribution of funds for highway and road purposes.

Effective 01 Jan 1999, see footnote

Title X TAXATION AND REVENUE

142.350. Distribution of funds for highway and road purposes. — The funds herein provided for the construction of state highways shall be distributed between the higher type roads (herein referred to as the primary system) and the other state roads (herein referred to as the secondary system) on the basis now prevailing, that is, forty-eight and eight-tenths percent to the primary system and fifty-one and two-tenths percent to the secondary system, and such basis of distribution shall be continued until one of these systems shall have been completed, and thereafter all of the funds provided for construction purposes shall be used in the construction of the roads of the remaining system; provided, however, that such sums as the commission shall determine are necessary each year to reimburse counties and other civil subdivisions for state highways constructed wholly or in part at their expense and accepted by the commission, and such sums as in the judgment of the commission shall be necessary for maintenance of state highways shall first be deducted from the funds herein provided for before distribution between the primary and secondary system for construction purposes is made; provided further, that sufficient funds to provide for the payment of principal and interest on outstanding state highway bonds as now required by law shall be available from revenue under the provisions of existing laws or pursuant to this chapter before any distribution of funds is made as herein provided.

(L. 1943 p. 670 § 33, A.L. 1972 S.B. 263, A.L. 1998 S.B. 619)

Effective 1-1-99



Section 142.617 Interstate fuel taxes reciprocity agreement for collection and refund with other states.

Effective 01 Jan 1999, see footnote

Title X TAXATION AND REVENUE

142.617. Interstate fuel taxes reciprocity agreement for collection and refund with other states. — The director of revenue may enter into reciprocity agreements on behalf of the state of Missouri with authorized representatives of other states for the collection and refund of interstate fuel taxes levied pursuant to this chapter. The director may adopt rules pursuant to this chapter to implement the agreement for collection and refund of interstate fuel taxes and other fuel tax agreements. The reporting requirements, as provided in the agreement, shall take precedence over the reporting requirements provided in this chapter. Where the agreement and this chapter address the same matters, the provisions of the agreement shall take precedence. A current copy of the agreement shall be maintained by the department of revenue.

(L. 1988 H.B. 1681, A.L. 1998 S.B. 619)

Effective 1-1-99

CROSS REFERENCE:

Interstate motor carriers, collection and regulation of amounts payable pursuant to International Fuel Tax Agreement transferred to highways and transportation commission, 226.008



Section 142.800 Definitions.

Effective 28 Aug 2017

Title X TAXATION AND REVENUE

142.800. Definitions. — As used in this chapter, the following words, terms and phrases have the meanings given:

(1) “Agricultural purposes”, clearing, terracing or otherwise preparing the ground on a farm; preparing soil for planting and fertilizing, cultivating, raising and harvesting crops; raising and feeding livestock and poultry; building fences; pumping water for any and all uses on the farm, including irrigation; building roads upon any farm by the owner or person farming the same; operating milking machines; sawing wood for use on a farm; producing electricity for use on a farm; movement of tractors, farm implements and nonlicensed equipment from one field to another;

(2) “Alternative fuel”, electricity, liquefied petroleum gas (LPG or LP gas), compressed natural gas product, or a combination of liquefied petroleum gas and a compressed natural gas or electricity product used in an internal combustion engine or motor to propel any form of vehicle, machine, or mechanical contrivance. It includes all forms of fuel commonly or commercially known or sold as butane, propane, or compressed natural gas;

(3) “Aviation fuel”, any motor fuel specifically compounded for use in reciprocating aircraft engines;

(4) “Blend stock”, any petroleum product component of motor fuel, such as naphtha, reformat, toluene or kerosene, that can be blended for use in a motor fuel without further processing. The term includes those petroleum products presently defined by the Internal Revenue Service in regulations pursuant to 26 U.S.C., Sections 4081 and 4082, as amended. However, the term does not include any substance that:

(a) Will be ultimately used for consumer nonmotor fuel use; and

(b) Is sold or removed in drum quantities (fifty-five gallons) or less at the time of the removal or sale;

(5) “Blended fuel”, a mixture composed of motor fuel and another liquid including blend stock, other than a de minimis amount of a product such as carburetor detergent or oxidation inhibitor, that can be used as a fuel in a highway vehicle. This term includes but is not limited to gasohol, ethanol, methanol, fuel grade alcohol, diesel fuel enhancers and resulting blends;

(6) “Blender”, any person that produces blended motor fuel outside the bulk transfer/terminal system;

(7) “Blending”, the mixing of one or more petroleum products, with or without another product, regardless of the original character of the product blended, if the product obtained by the blending is capable of use or otherwise sold for use in the generation of power for the propulsion of a motor vehicle, an airplane, or a motorboat. The term does not include the blending that occurs in the process of refining by the original refiner of crude petroleum or the blending of products known as lubricating oil and greases;

(8) “Bulk plant”, a bulk motor fuel storage and distribution facility that is not a terminal within the bulk transfer system and from which motor fuel may be removed by truck;

(9) “Bulk transfer”, any transfer of motor fuel from one location to another by pipeline tender or marine delivery within the bulk transfer/terminal system;

(10) “Bulk transfer/terminal system”, the motor fuel distribution system consisting of refineries, pipelines, vessels, and terminals. Motor fuel in a refinery, pipeline, boat, barge or terminal is in the bulk transfer/terminal system. Motor fuel in the fuel supply tank of any engine, or in any tank car, rail car, trailer, truck, or other equipment suitable for ground transportation is not in the bulk transfer/terminal system;

(11) “Consumer”, the user of the motor fuel;

(12) “Delivery”, the placing of motor fuel or any liquid or propulsion energy into the battery, fuel tank, or storage device of a motor vehicle or bulk storage facility;

(13) “Department”, the department of revenue;

(14) “Destination state”, the state, territory, or foreign country to which motor fuel is directed for delivery into a storage facility, a receptacle, a container, or a type of transportation equipment for the purpose of resale or use;

(15) “Diesel fuel”, any liquid that is commonly or commercially known or sold as a fuel that is suitable for use in a diesel-powered highway vehicle. A liquid meets this requirement if, without further processing or blending, the liquid has practical and commercial fitness for use in the propulsion engine of a diesel-powered highway vehicle. “Diesel fuel” does not include jet fuel sold to a buyer who is registered with the Internal Revenue Service to purchase jet fuel and remit taxes on its sale or use to the Internal Revenue Service. “Diesel fuel” does not include biodiesel commonly referred to as B100 and defined in ASTM D6751, B99, or B99.9 until such biodiesel is blended with other diesel fuel or sold for highway use;

(16) “Diesel-powered highway vehicle”, a motor vehicle operated on a highway that is propelled by a diesel-powered engine;

(17) “Director”, the director of revenue;

(18) “Distributor”, a person who either produces, refines, blends, compounds or manufactures motor fuel, imports motor fuel into a state or exports motor fuel out of a state, or who is engaged in distribution of motor fuel;

(19) “Dyed fuel”, diesel fuel or kerosene that is required to be dyed pursuant to United States Environmental Protection Agency rules or is dyed pursuant to Internal Revenue Service rules or pursuant to any other requirements subsequently set by the United States Environmental Protection Agency or Internal Revenue Service including any invisible marker requirements;

(20) “Eligible purchaser”, a distributor who has been authorized by the director to purchase motor fuel on a tax-deferred basis;

(21) “Export”, to obtain motor fuel in this state for sale or other distribution outside of this state. In applying this definition, motor fuel delivered out of state by or for the seller constitutes an export by the seller, and motor fuel delivered out of state by or for the purchaser constitutes an export by the purchaser;

(22) “Exporter”, any person, other than a supplier, who purchases motor fuel in this state for the purpose of transporting or delivering the fuel outside of this state;

(23) “Farm tractor”, all tractor-type, motorized farm implements and equipment but shall not include motor vehicles of the truck-type, pickup truck-type, automobiles, and other motor vehicles required to be registered and licensed each year pursuant to the provisions of the motor vehicle license and registration laws of this state;

(24) “Fuel grade alcohol”, a methanol or ethanol with a proof of not less than one hundred ninety degrees (determined without regard to denaturants) and products derived from such alcohol for blending with motor fuel;

(25) “Fuel transportation vehicle”, any vehicle designed for highway use which is also designed or used to transport motor fuels and includes transport trucks and tank wagons;

(26) “Gasoline”, all products commonly or commercially known or sold as gasoline that are suitable for use as a motor fuel. Gasoline does not include products that have an American Society for Testing and Materials (ASTM) octane number of less than seventy-five as determined by the motor method;

(27) “Gross gallons”, the total measured motor fuel, exclusive of any temperature or pressure adjustments, in U.S. gallons;

(28) “Heating oil”, a motor fuel that is burned in a boiler, furnace, or stove for heating or industrial processing purposes;

(29) “Import”, to bring motor fuel into this state by any means of conveyance other than in the fuel supply tank of a motor vehicle. In applying this definition, motor fuel delivered into this state from out-of-state by or for the seller constitutes an import by the seller, and motor fuel delivered into this state from out-of-state by or for the purchaser constitutes an import by the purchaser;

(30) “Import verification number”, the number assigned by the director with respect to a single transport truck delivery into this state from another state upon request for an assigned number by an importer or the transporter carrying motor fuel into this state for the account of an importer;

(31) “Importer” includes any person who is the importer of record, pursuant to federal customs law, with respect to motor fuel. If the importer of record is acting as an agent, the person for whom the agent is acting is the importer. If there is no importer of record of motor fuel entered into this state, the owner of the motor fuel at the time it is brought into this state is the importer;

(32) “Interstate motor fuel user”, any person who operates a motor fuel-powered motor vehicle with a licensed gross weight exceeding twenty-six thousand pounds that travels from this state into another state or from another state into this state;

(33) “Invoiced gallons”, the gallons actually billed on an invoice for payment to a supplier which shall be either gross or net gallons on the original manifest or bill of lading;

(34) “K-1 kerosene”, a petroleum product having an A.P.I. gravity of not less than forty degrees, at a temperature of sixty degrees Fahrenheit and a minimum flash point of one hundred degrees Fahrenheit with a sulfur content not exceeding four one-hundredths percent by weight;

(35) “Kerosene”, the petroleum fraction containing hydrocarbons that are slightly heavier than those found in gasoline and naphtha, with a boiling range of one hundred forty-nine to three hundred degrees Celsius;

(36) “Liquid”, any substance that is liquid in excess of sixty degrees Fahrenheit and at a pressure of fourteen and seven-tenths pounds per square inch absolute;

(37) “Motor fuel”, gasoline, diesel fuel, kerosene and blended fuel;

(38) “Motor vehicle”, any automobile, truck, truck-tractor or any motor bus or self-propelled vehicle not exclusively operated or driven upon fixed rails or tracks. The term does not include:

(a) Farm tractors or machinery including tractors and machinery designed for off-road use but capable of movement on roads at low speeds, or

(b) A vehicle solely operated on rails;

(39) “Net gallons”, the motor fuel, measured in U.S. gallons, when corrected to a temperature of sixty degrees Fahrenheit and a pressure of fourteen and seven-tenths pounds per square inch absolute (psi);

(40) “Permissive supplier”, an out-of-state supplier that elects, but is not required, to have a supplier’s license pursuant to this chapter;

(41) “Person”, natural persons, individuals, partnerships, firms, associations, corporations, estates, trustees, business trusts, syndicates, this state, any county, city, municipality, school district or other political subdivision of the state, federally recognized Indian tribe, or any corporation or combination acting as a unit or any receiver appointed by any state or federal court;

(42) “Position holder”, the person who holds the inventory position in motor fuel in a terminal, as reflected on the records of the terminal operator. A person holds the inventory position in motor fuel when that person has a contract with the terminal operator for the use of storage facilities and terminating services for motor fuel at the terminal. The term includes a terminal operator who owns motor fuel in the terminal;

(43) “Propel”, the operation of a motor vehicle, whether it is in motion or at rest;

(44) “Public highway”, every road, toll road, highway, street, way or place generally open to the use of the public as a matter of right for the purposes of vehicular travel, including streets and alleys of any town or city notwithstanding that the same may be temporarily closed for construction, reconstruction, maintenance or repair;

(45) “Qualified terminal”, a terminal which has been assigned a terminal control number (“tcn”) by the Internal Revenue Service;

(46) “Rack”, a mechanism for delivering motor fuel from a refinery or terminal into a railroad tank car, a transport truck or other means of bulk transfer outside of the bulk transfer/terminal system;

(47) “Refiner”, any person that owns, operates, or otherwise controls a refinery;

(48) “Refinery”, a facility used to produce motor fuel from crude oil, unfinished oils, natural gas liquids, or other hydrocarbons and from which motor fuel may be removed by pipeline, by boat or barge, or at a rack;

(49) “Removal”, any physical transfer of motor fuel from a terminal, manufacturing plant, customs custody, pipeline, boat or barge, refinery or any facility that stores motor fuel;

(50) “Retailer”, a person that engages in the business of selling or dispensing to the consumer within this state;

(51) “Supplier”, a person that is:

(a) Registered or required to be registered pursuant to 26 U.S.C., Section 4101, for transactions in motor fuels in the bulk transfer/terminal distribution system; and

(b) One or more of the following:

a. The position holder in a terminal or refinery in this state;

b. Imports motor fuel into this state from a foreign country;

c. Acquires motor fuel from a terminal or refinery in this state from a position holder pursuant to either a two-party exchange or a qualified buy-sell arrangement which is treated as an exchange and appears on the records of the terminal operator; or

d. The position holder in a terminal or refinery outside this state with respect to motor fuel which that person imports into this state. A terminal operator shall not be considered a supplier based solely on the fact that the terminal operator handles motor fuel consigned to it within a terminal.

­­

­

(52) “Tank wagon”, a straight truck having multiple compartments designed or used to carry motor fuel;

(53) “Terminal”, a bulk storage and distribution facility which includes:

(a) For the purposes of motor fuel, is a qualified terminal;

(b) For the purposes of fuel grade alcohol, is supplied by truck, rail car, boat, barge or pipeline and the products are removed at a rack;

(54) “Terminal bulk transfers” include but are not limited to the following:

(a) Boat or barge movement of motor fuel from a refinery or terminal to a terminal;

(b) Pipeline movements of motor fuel from a refinery or terminal to a terminal;

(c) Book transfers of product within a terminal between suppliers prior to completion of removal across the rack; and

(d) Two-party exchanges or buy-sell supply arrangements within a terminal between licensed suppliers;

(55) “Terminal operator”, any person that owns, operates, or otherwise controls a terminal. A terminal operator may own the motor fuel that is transferred through or stored in the terminal;

(56) “Transmix”, the buffer or interface between two different products in a pipeline shipment, or a mix of two different products within a refinery or terminal that results in an off-grade mixture;

(57) “Transport truck”, a semitrailer combination rig designed or used to transport motor fuel over the highways;

(58) “Transporter”, any operator of a pipeline, barge, railroad or transport truck engaged in the business of transporting motor fuels;

(59) “Two-party exchange”, a transaction in which the motor fuel is transferred from one licensed supplier or licensed permissive supplier to another licensed supplier or licensed permissive supplier and:

(a) Which transaction includes a transfer from the person that holds the original inventory position for motor fuel in the terminal as reflected on the records of the terminal operator; and

(b) The exchange transaction is simultaneous with removal from the terminal by the receiving exchange partner. However, in any event, the terminal operator in its books and records treats the receiving exchange party as the supplier which removes the product across a terminal rack for purposes of reporting such events to this state;

(60) “Ultimate vendor”, a person that sells motor fuel to the consumer;

(61) “Undyed diesel fuel”, diesel fuel that is not subject to the United States Environmental Protection Agency dyeing requirements, or has not been dyed in accordance with Internal Revenue Service fuel dyeing provisions; and

(62) “Vehicle fuel tank”, any receptacle on a motor vehicle from which fuel is supplied for the propulsion of the motor vehicle.

(L. 1998 S.B. 619, A.L. 2009 H.B. 683, A.L. 2010 H.B. 1965, A.L. 2017 S.B. 8)



Section 142.803 Imposition of tax on fuel, amount — collection and precollection of tax.

Effective 28 Aug 2017

Title X TAXATION AND REVENUE

142.803. Imposition of tax on fuel, amount — collection and precollection of tax. — 1. A tax is levied and imposed on all motor fuel used or consumed in this state as follows:

(1) Motor fuel, seventeen cents per gallon;

(2) Alternative fuels, not subject to the decal fees as provided in section 142.869, with a power potential equivalent of motor fuel. In the event alternative fuel, which is not commonly sold or measured by the gallon, is used in motor vehicles on the highways of this state, the director is authorized to assess and collect a tax upon such alternative fuel measured by the nearest power potential equivalent to that of one gallon of regular grade gasoline. The determination by the director of the power potential equivalent of such alternative fuel shall be prima facie correct;

(3) Aviation fuel used in propelling aircraft with reciprocating engines, nine cents per gallon as levied and imposed by section 155.080 to be collected as required under this chapter;

(4) Compressed natural gas fuel, five cents per gasoline gallon equivalent until December 31, 2019, eleven cents per gasoline gallon equivalent from January 1, 2020, until December 31, 2024, and then seventeen cents per gasoline gallon equivalent thereafter. The gasoline gallon equivalent and method of sale for compressed natural gas shall be as published by the National Institute of Standards and Technology in Handbooks 44 and 130, and supplements thereto or revisions thereof. In the absence of such standard or agreement, the gasoline gallon equivalent and method of sale for compressed natural gas shall be equal to five and sixty-six-hundredths pounds of compressed natural gas. All applicable provisions contained in this chapter governing administration, collections, and enforcement of the state motor fuel tax shall apply to the tax imposed on compressed natural gas, including but not limited to licensing, reporting, penalties, and interest;

(5) Liquefied natural gas fuel, five cents per diesel gallon equivalent until December 31, 2019, eleven cents per diesel gallon equivalent from January 1, 2020, until December 31, 2024, and then seventeen cents per diesel gallon equivalent thereafter. The diesel gallon equivalent and method of sale for liquefied natural gas shall be as published by the National Institute of Standards and Technology in Handbooks 44 and 130, and supplements thereto or revisions thereof. In the absence of such standard or agreement, the diesel gallon equivalent and method of sale for liquefied natural gas shall be equal to six and six-hundredths pounds of liquefied natural gas. All applicable provisions contained in this chapter governing administration, collections, and enforcement of the state motor fuel tax shall apply to the tax imposed on liquefied natural gas, including but not limited to licensing, reporting, penalties, and interest;

(6) Propane gas fuel, five cents per gallon until December 31, 2019, eleven cents per gallon from January 1, 2020, until December 31, 2024, and then seventeen cents per gallon thereafter. All applicable provisions contained in this chapter governing administration, collection, and enforcement of the state motor fuel tax shall apply to the tax imposed on propane gas including, but not limited to, licensing, reporting, penalties, and interest;

(7) If a natural gas, compressed natural gas, liquefied natural gas, electric, or propane connection is used for fueling motor vehicles and for another use, such as heating, the tax imposed by this section shall apply to the entire amount of natural gas, compressed natural gas, liquefied natural gas, electricity, or propane used unless an approved separate metering and accounting system is in place.

2. All taxes, surcharges and fees are imposed upon the ultimate consumer, but are to be precollected as described in this chapter, for the facility and convenience of the consumer. The levy and assessment on other persons as specified in this chapter shall be as agents of this state for the precollection of the tax.

(L. 1998 S.B. 619, A.L. 2002 H.B. 1196, A.L. 2014 H.B. 2141, A.L. 2017 S.B. 8)



Section 142.806 Presumption of highway use.

Effective 01 Jan 1999, see footnote

Title X TAXATION AND REVENUE

142.806. Presumption of highway use. — 1. Except as otherwise provided in subdivision (6) of subsection 2 of section 142.815, all motor fuel delivered in this state into a motor vehicle fuel supply tank is presumed to be used or consumed on the highways in this state in producing or generating power for propelling motor vehicles.

2. Subject to proof of exemption pursuant to section 142.815, all motor fuel is presumed to be used or consumed on the highways of this state to propel motor vehicles if the motor fuel is:

(1) Removed from a terminal in this state; or

(2) Imported into this state other than by a bulk transfer within the bulk transfer/terminal system; or

(3) Delivered into a consumer's bulk storage tank from which motor vehicles can be fueled.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.809 Tax levied, when, how measured.

Effective 01 Jan 1999, see footnote

Title X TAXATION AND REVENUE

142.809. Tax levied, when, how measured. — 1. The tax levied and imposed by this chapter on the use of motor fuel which was imported into this state, other than by a bulk transfer, shall arise at the time the product is imported into the state and shall be measured by invoiced gallons received outside this state at a refinery, terminal or at a bulk plant for delivery to a destination in this state. In the event that the actual gallons imported exceed both the net or gross gallons reflected on the manifest, bill of lading or shipping papers, the measurement is on actual gallons imported.

2. Except as provided in subsection 1 of this section, the tax levied and imposed by this chapter on the use of motor fuel shall be measured by invoiced gallons of motor fuel removed, other than by a bulk transfer:

(1) From the bulk transfer/terminal system within this state;

(2) From the bulk transfer/terminal system outside this state for delivery to a location in this state as represented on the shipping papers, provided that the supplier imports the motor fuel for the account of the supplier, or the supplier has made a tax precollection election pursuant to section 142.839; and

(3) Upon sale in a terminal or refinery in this state to any person not holding a supplier's license.

3. The measurements of fuel grade alcohol, blend stocks and blended fuel shall follow subdivision (1) of subsection 2 for blend fuels imported, and subdivision (2) of subsection 2 for alcohol and blend stocks imported into a terminal, even if by other than a bulk transfer.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.812 Excise tax on motor fuel losses unaccounted for — liability for excise tax.

Effective 01 Jan 1999, see footnote

Title X TAXATION AND REVENUE

142.812. Excise tax on motor fuel losses unaccounted for — liability for excise tax. — 1. An excise tax at the motor fuel rate is imposed annually on unaccounted for motor fuel losses at a terminal that exceed one half of one percent of the number of net gallons removed from the terminal during the calendar year by a system transfer or at a rack. To determine if this tax applies, the terminal operator must determine the terminal loss as the difference between the following:

(1) The amount of motor fuel in inventory at the terminal at the beginning of the year plus the amount of motor fuel received at the terminal during the year; and

(2) The amount of motor fuel in inventory at the terminal at the end of the year plus the amount of motor fuel removed from the terminal during the year.

2. The terminal operator whose motor fuel is unaccounted for is liable for the tax imposed by this section. Motor fuel received by a terminal operator and not shown on a report as having been removed from the terminal is presumed to be unaccounted for. A terminal operator may provide documentation to substantiate unaccountable losses.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.815 Exemptions allowed for nonhighway use.

Effective 28 Aug 2015

Title X TAXATION AND REVENUE

142.815. Exemptions allowed for nonhighway use. — 1. Motor fuel used for the following nonhighway purposes is exempt from the fuel tax imposed by this chapter, and a refund may be claimed by the consumer, except as provided for in subdivision (1) of this subsection, if the tax has been paid and no refund has been previously issued:

(1) Motor fuel used for nonhighway purposes including fuel for farm tractors or stationary engines owned or leased and operated by any person and used exclusively for agricultural purposes and including, beginning January 1, 2006, bulk sales of one hundred gallons or more of gasoline made to farmers and delivered by the ultimate vender to a farm location for agricultural purposes only. As used in this section, the term "farmer" shall mean any person engaged in farming in an authorized farm corporation, family farm, or family farm corporation as defined in section 350.010. At the discretion of the ultimate vender, the refund may be claimed by the ultimate vender on behalf of the consumer for sales made to farmers and to persons engaged in construction for agricultural purposes as defined in section 142.800. After December 31, 2000, the refund may be claimed only by the consumer and may not be claimed by the ultimate vender unless bulk sales of gasoline are made to a farmer after January 1, 2006, as provided in this subdivision and the farmer provides an exemption certificate to the ultimate vender, in which case the ultimate vender may make a claim for refund under section 142.824 but shall be liable for any erroneous refund;

(2) Kerosene sold for use as fuel to generate power in aircraft engines, whether in aircraft or for training, testing or research purposes of aircraft engines;

(3) Diesel fuel used as heating oil, or in railroad locomotives or any other motorized flanged-wheel rail equipment, or used for other nonhighway purposes other than as expressly exempted pursuant to another provision.

2. Subject to the procedural requirements and conditions set out in this chapter, the following uses are exempt from the tax imposed by section 142.803 on motor fuel, and a deduction or a refund may be claimed:

(1) Motor fuel for which proof of export is available in the form of a terminal-issued destination state shipping paper and which is either:

(a) Exported by a supplier who is licensed in the destination state or through the bulk transfer system;

(b) Removed by a licensed distributor for immediate export to a state for which all the applicable taxes and fees (however nominated in that state) of the destination state have been paid to the supplier, as a trustee, who is licensed to remit tax to the destination state; or which is destined for use within the destination state by the federal government for which an exemption has been made available by the destination state subject to procedural rules and regulations promulgated by the director; or

(c) Acquired by a licensed distributor and which the tax imposed by this chapter has previously been paid or accrued either as a result of being stored outside of the bulk transfer system immediately prior to loading or as a diversion across state boundaries properly reported in conformity with this chapter and was subsequently exported from this state on behalf of the distributor; the exemption pursuant to paragraph (a) of this subdivision shall be claimed by a deduction on the report of the supplier which is otherwise responsible for remitting the tax upon removal of the product from a terminal or refinery in this state.

­­

­

(2) Undyed K-1 kerosene sold at retail through dispensers which have been designed and constructed to prevent delivery directly from the dispenser into a vehicle fuel supply tank, and undyed K-1 kerosene sold at retail through nonbarricaded dispensers in quantities of not more than twenty-one gallons for use other than for highway purposes. Exempt use of undyed kerosene shall be governed by rules and regulations of the director. If no rules or regulations are promulgated by the director, then the exempt use of undyed kerosene shall be governed by rules and regulations of the Internal Revenue Service. A distributor or supplier delivering to a retail facility shall obtain an exemption certificate from the owner or operator of such facility stating that its sales conform to the dispenser requirements of this subdivision. A licensed distributor, having obtained such certificate, may provide a copy to his or her supplier and obtain undyed kerosene without the tax levied by section 142.803. Having obtained such certificate in good faith, such supplier shall be relieved of any responsibility if the fuel is later used in a taxable manner. An ultimate vendor who obtained undyed kerosene upon which the tax levied by section 142.803 had been paid and makes sales qualifying pursuant to this subsection may apply for a refund of the tax pursuant to application, as provided in section 142.818, to the director provided the ultimate vendor did not charge such tax to the consumer;

(3) Motor fuel sold to the United States or any agency or instrumentality thereof. This exemption shall be claimed as provided in section 142.818;

(4) Motor fuel used solely and exclusively as fuel to propel motor vehicles on the public roads and highways of this state when leased or owned and when being operated by a federally recognized Indian tribe in the performance of essential governmental functions, such as providing police, fire, health or water services. The exemption for use pursuant to this subdivision shall be made available to the tribal government upon a refund application stating that the motor fuel was purchased for the exclusive use of the tribe in performing named essential governmental services;

(5) That portion of motor fuel used to operate equipment attached to a motor vehicle, if the motor fuel was placed into the fuel supply tank of a motor vehicle that has a common fuel reservoir for travel on a highway and for the operation of equipment, or if the motor fuel was placed in a separate fuel tank and used only for the operation of auxiliary equipment. The exemption for use pursuant to this subdivision shall be claimed by a refund claim filed by the consumer who shall provide evidence of an allocation of use satisfactory to the director;

(6) Motor fuel acquired by a consumer out-of-state and carried into this state, retained within and consumed from the same vehicle fuel supply tank within which it was imported, except interstate motor fuel users;

(7) Motor fuel which was purchased tax-paid and which was lost or destroyed as a direct result of a sudden and unexpected casualty or which had been accidentally contaminated so as to be unsalable as highway fuel as shown by proper documentation as required by the director. The exemption pursuant to this subdivision shall be refunded to the person or entity owning the motor fuel at the time of the contamination or loss. Such person shall notify the director in writing of such event and the amount of motor fuel lost or contaminated within ten days from the date of discovery of such loss or contamination, and within thirty days after such notice, shall file an affidavit sworn to by the person having immediate custody of such motor fuel at the time of the loss or contamination, setting forth in full the circumstances and the amount of the loss or contamination and such other information with respect thereto as the director may require;

(8) Dyed diesel fuel or dyed kerosene used for an exempt purpose. This exemption shall be claimed as follows:

(a) A supplier or importer shall take a deduction against motor fuel tax owed on their monthly report for those gallons of dyed diesel fuel or dyed kerosene imported or removed from a terminal or refinery destined for delivery to a point in this state as shown on the shipping papers;

(b) This exemption shall be claimed by a deduction on the report of the supplier which is otherwise responsible for remitting the tax on removal of the product from a terminal or refinery in this state;

(c) This exemption shall be claimed by the distributor, upon a refund application made to the director within three years. A refund claim may be made monthly or whenever the claim exceeds one thousand dollars;

(9) Motor fuel delivered to any marina within this state that sells such fuel solely for use in any watercraft, as such term is defined in section 306.010, and not accessible to other motor vehicles, is exempt from the fuel tax imposed by this chapter. Any motor fuel distributor that delivers motor fuel to any marina in this state for use solely in any watercraft, as such term is defined in section 306.010, may claim the exemption provided in this subsection. Any motor fuel customer who purchases motor fuel for use in any watercraft, as such term is defined in section 306.010, at a location other than a marina within this state may claim the exemption provided in this subsection by filing a claim for refund of the fuel tax.

(L. 1998 S.B. 619, A.L. 1999 S.B. 414, A.L. 2005 S.B. 355, A.L. 2010 H.B. 1965, A.L. 2015 S.B. 231)



Section 142.817 Fuel tax exemption for certain public services.

Effective 28 Aug 2007

Title X TAXATION AND REVENUE

142.817. Fuel tax exemption for certain public services. — Motor fuel sold to be used to operate public mass transportation service by a city transit authority, a city utilities board, or an interstate transportation authority, as such terms are defined in section 94.600, a city, or an agency receiving funding from either the Federal Transit Administration's urban or nonurban formula transit programs is exempt from the fuel tax imposed by this chapter. The department shall promulgate rules to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2007, shall be invalid and void.

(L. 2007 S.B. 30)



Section 142.818 Federal government exemption, how claimed.

Effective 01 Jan 1999, see footnote

Title X TAXATION AND REVENUE

142.818. Federal government exemption, how claimed. — The exemption under section 142.815 for sales of motor fuel sold for use by the United States or any agency or instrumentality thereof shall be claimed as follows:

(1) The ultimate vendor shall obtain a certificate signed by the purchasing entity listed in this section setting forth:

(a) The name and address of the purchasing entity;

(b) The quantity of motor fuel, or if the certificate is for all the motor fuel purchased by the purchasing entity, the certificate shall be for a period not to exceed three years;

(c) The exempt use of the motor fuel;

(d) The name and address of the ultimate vendor from whom the motor fuel was purchased;

(e) The federal employer identification number of the purchasing entity; and

(f) A statement that the purchasing entity understands that the fraudulent use of the certificate to obtain fuel without paying the tax levied pursuant to this chapter shall result in the purchaser paying the tax, with penalties and interest, as well as such other penalties provided in this chapter;

(2) The ultimate vendor, having obtained from the purchasing entity the certificate, which the ultimate vendor shall retain for a period of not less than three years, shall execute an ultimate vendor certificate which shall contain the following information:

(a) The name and address of the ultimate vendor;

(b) The federal employment identification number of the ultimate vendor;

(c) The quantity of motor fuel sold and the date of the sale;

(d) A certification that the ultimate vendor sold motor fuel to the purchasing entity for the exempt purpose;

(e) That the ultimate vendor has the necessary records to support the sale of the motor fuel; and

(f) That the ultimate vendor understands and agrees that the fraudulent use of the certificate to obtain fuel without paying the tax levied pursuant to this chapter, or paying a refund of the tax, whether for the ultimate vendor or others, shall result in the payment of the tax by the ultimate vendor, with penalties and interest, as well as such other penalties provided in this chapter;

(3) The ultimate vendor shall give the executed ultimate vendor certificate to the supplier who, having made reasonable commercial inquiries into the accuracy of the information in the certificate, shall be eligible to claim a credit against the tax liability on the ensuing monthly report of the supplier. As a condition of obtaining the credit, the supplier shall credit or refund the tax to the ultimate vendor who made the sale to the purchasing entity. If there is an intermediate vendor, or vendors, in the distribution chain between the supplier and the ultimate vendor, each vendor shall endorse the certificate, subject to any rules and regulations promulgated by the director, and transmit the certificate to the supplier and remit the credit, once received, to the customer of the intermediate vendor. The supplier and all vendors, if they accept the certificate in good faith and make a reasonable inquiry as to the accuracy of the information contained in the certificate, shall be held harmless if the purchasing entity has made a fraudulent claim; and

(4) If the sale of motor fuel to the purchasing entity occurs at a fixed retail pump available to the general public, the ultimate vendor, having made the sale to the purchasing entity without the tax, may apply for a refund from the director by submitting the application and supporting documentation as the director shall reasonably prescribe. However, if the purchase is charged to a fleet or government fueling credit card, or to an oil company credit card issued to the purchasing entity, the ultimate vendor may bill the purchasing entity without the tax and seek a refund, or utilize the provisions of this section. If the purchase occurs at a branded station of a supplier or permissive supplier, such supplier shall be presumed to have elected to be the ultimate vendor and may claim a credit against the liability on its monthly tax return or apply for a refund.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.824 Refund claim, statement to director, when filed, contents — lost documentation — investigation by director — credit in lieu of refund — records required to be kept — overpayment of tax — erroneous payments of tax — interest paid on refund.

Effective 28 Aug 1999

Title X TAXATION AND REVENUE

142.824. Refund claim, statement to director, when filed, contents — lost documentation — investigation by director — credit in lieu of refund — records required to be kept — overpayment of tax — erroneous payments of tax — interest paid on refund. — 1. To claim a refund in accordance with section 142.815, a person shall present to the director a statement containing a written verification that the claim is made under penalties of perjury and lists the total amount of motor fuel purchased and used for exempt purposes. The claim shall not be transferred or assigned and shall be filed not more than three years after the date the motor fuel was imported, removed or sold if the claimant is a supplier, importer, exporter or distributor. If the claim is filed by the ultimate consumer, a consumer must file the claim within one year of the date of purchase or April fifteenth following the year of purchase, whichever is later. The claim statement shall be supported by the original sales slip, invoice or other documentation as approved by the director and shall include the following information:

(1) Date of sale;

(2) Name and address of purchaser;

(3) Name and address of seller;

(4) Number of gallons purchased and base price per gallon;

(5) Number of gallons purchased and charged Missouri fuel tax, as a separate item;

(6) Number of gallons purchased and charged sales tax, if applicable, as a separate item;

(7) Marked paid by the seller.

2. If the original sales slip or invoice is lost or destroyed, a statement to that effect shall accompany the claim for refund, and the claim statement shall also set forth the serial number of the invoice. If the director finds the claim is otherwise regular, the director may allow such claim for refund.

3. The director may make any investigation necessary before refunding the motor fuel tax to a person and may investigate a refund after the refund has been issued and within the time frame for making adjustments to the tax pursuant to this chapter.

4. In any case where a refund would be payable to a supplier pursuant to this chapter, the supplier may claim a credit in lieu of such refund for a period not to exceed three years.

5. Every person shall maintain and keep for a period of three years records to substantiate all claims for refund of the motor fuel tax, together with invoices, bills of lading, and other pertinent records and paper as may be required by the director for reasonable administration of this chapter.

6. Motor fuel tax that has been paid more than once with respect to the same gallon of motor fuel shall be refunded by the director to the person who last paid the tax after the subsequent taxable event upon submitting proof satisfactory to the director.

7. Motor fuel tax that has otherwise been erroneously paid by a person shall be refunded by the director upon proof shown satisfactory to the director.

8. If a refund is not issued within ninety days of an accurate and complete filing, as required by this chapter, the director shall pay interest at the rate set out in section 32.065 accruing after the expiration of the ninety-day period until the date the refund is issued. After December 31, 2000, if a refund is not issued within thirty days of an accurate and complete filing, as required by this chapter, the director shall pay interest at the rate provided in section 32.065 accruing after the expiration of the thirty-day period until the date the refund is issued.

(L. 1998 S.B. 619, A.L. 1999 S.B. 414)



Section 142.827 Distributor to provide invoices of sales to marinas, invoice contents — statement filed with director by certain counties and the commission — unclaimed refunds — county's authorized expenditure of refunds.

Effective 01 Jan 1999, see footnote

Title X TAXATION AND REVENUE

142.827. Distributor to provide invoices of sales to marinas, invoice contents — statement filed with director by certain counties and the commission — unclaimed refunds — county's authorized expenditure of refunds. — 1. Each distributor of gasoline upon which a tax is imposed pursuant to this chapter shall forward to the director not later than the last day of the month next following the month of delivery, a copy of the invoice for each delivery of such gasoline to a marina or other retailer who sells such gasoline to the ultimate consumer for use in a boat or ship operating on the waterways of this state and which is located in a county containing any part of a lake having one hundred miles of shoreline or more. Each invoice submitted to the director shall include the name and address of the purchaser, the county in which the gasoline was delivered, the quantity of gasoline delivered and the amount of gasoline tax collected thereon.

2. Prior to July first of each year, each county described in subsection 1 of this section and the state highways and transportation commission shall jointly file with the director a statement listing each public road in that county which provides access to a lake having one hundred miles of shoreline or more, and which the state highways and transportation commission assumed ownership of, from the county, after June 30, 1989. This statement shall list the mutually agreed percentage of unclaimed refunds of gasoline tax collected within that county under the provisions of this section to be paid to that county, and the percentage which is to be paid to the state highways and transportation commission. Until the state highways and transportation commission assumes ownership of one or more such public roads in a county after June 30, 1989, that county shall receive one hundred percent of all unclaimed refunds of gasoline tax derived from that county. If no such statement is filed, the director may assume that the most recent statement on file for that county is correct. As the state highways and transportation commission assumes ownership of one or more such lake access roads within a county, its percentage of unclaimed refunds of gasoline tax collected within that county shall increase correspondingly. The various counties and the state highways and transportation commission are authorized to enter into agreements to effectuate the purpose and intent of this section.

3. No later than August fifteenth of each year, the director shall compare the invoices for delivery of gasoline in each county for use in boats or ships during the previous year with the sales slips submitted to support the claims for refund of gasoline tax provided in this section, and shall, with the approval of the Missouri department of transportation, pay to each county that county's agreed percentage of record of the amount by which the tax paid in the county on sales of gasoline for use in boats and ships exceeds the tax refunded on gasoline purchased in the county. The balance of the unclaimed boat or ship gasoline tax refunds for the county shall be deposited in the state road fund for the use of the highways and transportation commission.

4. The refunds of gasoline tax received by each county in accordance with the provisions of this section shall be used by that county for the construction, repair and maintenance of public roads in the county which connect a state highway with a lake having one hundred miles of shoreline or more and for no other purpose. The state highways and transportation commission is authorized but not required to assume the ownership and responsibility for the construction, repair, and maintenance of a road which provides access to a lake having one hundred miles of shoreline or more, and each county commission having such a road is authorized to transfer its ownership of the road to the highways and transportation commission when that ownership transfer is mutually agreeable. When the highways and transportation commission assumes ownership of any such road, that road becomes a part of the state highway system, and shall be constructed, reconstructed, repaired and maintained as the highways and transportation commission deems appropriate from the revenue available in the state road fund and any other available sources.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.830 License required for interstate motor fuel uses, effect of reciprocity agreement, single-trip permit, fee.

Effective 01 Jan 1999, see footnote

Title X TAXATION AND REVENUE

142.830. License required for interstate motor fuel uses, effect of reciprocity agreement, single-trip permit, fee. — 1. It is unlawful for any person to act as an interstate motor fuel user without being licensed as such unless the motor fuel user is licensed under a reciprocity agreement. However, as to a motor vehicle operated in this state in the course of interstate traffic by an unlicensed interstate motor fuel user, a single trip motor fuel tax permit authorizing operation of such vehicle for a single trip through the state, or from a point on the border of this state to a point within and return to the border may be issued upon proper application and in a manner prescribed by the director. Any person found to have not purchased a trip permit when so required shall immediately purchase such permit. The fee for each permit shall be ten dollars, and the permit shall be valid for a period of seventy-two hours. Permits shall be made available at official highway weigh stations.

2. A single trip permit shall be issued for each vehicle for which application is made, and the application fee for such permit shall apply only to the vehicle for which the permit is issued. A trip permit shall not be issued to anyone whose license is currently in a revoked status. Evidence of the issuance of such trip permit or in the alternative the payment and civil penalty thereof shall be furnished to the director, his agents, appointees or any officer of the Missouri state highway patrol upon demand.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.833 Liability for unpaid tax.

Effective 01 Jan 1999, see footnote

Title X TAXATION AND REVENUE

142.833. Liability for unpaid tax. — Any person who is required to precollect or pay a tax as established in this chapter and who fails to precollect or remit the tax or any part thereof is fully responsible for the unpaid tax. The director may recover any unpaid taxes pursuant to this chapter from any party who was under a duty to precollect or pay the tax. Such person remains liable for the taxes even in the event that, for whatever reason, such person failed to precollect or pay the taxes due. The liability to precollect and remit shall be separate from any duty that the consumer may have pursuant to this chapter to pay upon consumption, and the existence of such overlapping duties shall not be a defense for a failure to precollect and remit, though it may give rise to a refund claim in accordance with section 142.824 if both parties pay the tax.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.836 Precollection of tax and remittal by licensed distributors and unlicensed importers.

Effective 01 Jan 1999, see footnote

Title X TAXATION AND REVENUE

142.836. Precollection of tax and remittal by licensed distributors and unlicensed importers. — Except as otherwise provided in this chapter, the tax imposed by section 142.803 on motor fuel measured by gallons imported from another state shall be precollected on behalf of the consumers and remitted to the state by the:

(1) Licensed distributor who has imported the nonexempt motor fuel. The precollection shall be made and remitted within three business days after:

(a) The nonexempt motor fuel was entered into the state; or

(b) A valid import verification number required by this chapter was assigned by the director; whichever occurred earlier. If the motor fuel was not subject to a precollection agreement with the supplier, the precollection shall be remitted in the manner specified by the director; or

(2) Licensed distributor who has imported the nonexempt motor fuel which is subject to a precollection agreement with the supplier. The precollection shall be made and remitted on or before the last day of the following month unless such day falls upon a weekend or state holiday, in which case the liability would be due the next succeeding business day. The remittance of all amounts of tax due shall be paid on the basis of ninety-seven percent for gasoline, gasoline blends and gasoline blend stocks and ninety-eight percent for diesel, diesel blends and diesel blend stocks. The distributor shall remit the tax to the supplier, acting as trustee, who shall remit to the director on behalf of the distributor under the same terms as a supplier payment pursuant to section 142.842 and no import verification number shall be required; or

(3) Unlicensed importer at the time the fuel is entered into this state. However, if the supplier of the motor fuel, as shown on the records of the terminal operator, has made a blanket election to precollect tax in accordance with section 142.839, then the importer shall remit the tax to the supplier, acting as trustee, who shall remit to the director on behalf of the importer under the same terms as a supplier payment pursuant to section 142.842, and no import verification number shall be required.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.839 Supplier's blanket election to treat all removals as removals across the rack from a terminal in this state — notice — director's list of electing suppliers — precollection of tax by supplier.

Effective 01 Jan 1999, see footnote

Title X TAXATION AND REVENUE

142.839. Supplier's blanket election to treat all removals as removals across the rack from a terminal in this state — notice — director's list of electing suppliers — precollection of tax by supplier. — 1. Any licensed supplier or licensed permissive supplier may make a blanket election with the director to treat all removals from all of its out-of-state terminals with a destination in this state as shown on the terminal-issued shipping paper as if the removals were removed across the rack by the supplier from a terminal in this state for all purposes.

2. The election provided by this section shall be made by filing a "notice of election" with the director.

3. The director shall publish a list of electing suppliers pursuant to this section.

4. The absence of an election by a supplier in accordance with this section shall in no way relieve the supplier of responsibility for remitting the tax imposed by this chapter upon the removal from an out-of-state terminal for import into this state by the supplier.

5. Any supplier which makes the election provided by this section shall precollect the tax imposed by this chapter on all removals from a qualified terminal on its account as a position holder, or as a person receiving fuel from a position holder pursuant to a terminal bulk transfer without regard to the license status of the person acquiring the fuel from the supplier, the point or terms of sale, or the character of delivery.

6. Each supplier who elects to precollect tax pursuant to this chapter agrees to waive any defense that the state lacks jurisdiction to require collection on all out-of-state sales by such person as to which the person had knowledge that the shipments were destined for this state and that this state imposes the requirement pursuant to this subsection under its general police powers to regulate the movement of motor fuels.

7. Each supplier who elects to precollect tax pursuant to this chapter shall not be subject to any civil penalties or interest imposed pursuant to this chapter for any corrections resulting from a diversion of the motor fuel from the original destination as represented by the purchaser or the agent of the purchaser. However, the supplier and exporter in accordance with this subsection may, by mutual agreement, permit the supplier to assume the liability of the exporter and adjust the taxes of the exporter payable to the supplier.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.842 Precollection of tax and remittal by person removing fuel through supplier.

Effective 01 Jan 1999, see footnote

Title X TAXATION AND REVENUE

142.842. Precollection of tax and remittal by person removing fuel through supplier. — 1. The tax imposed by section 142.803, measured by motor fuel removed from a terminal or refinery in this state, other than a terminal bulk transfer, shall be precollected and remitted on behalf of the consumers to the state by the person removing the motor fuel from the facility through the supplier of the motor fuel, as shown in the records of the terminal operator, acting as a trustee.

2. The supplier and each reseller shall list the amount of tax as a separate line item on all invoices or billings.

3. All tax to be paid by a supplier with respect to gallons removed on the account of the supplier during a calendar month shall be due and payable on or before the second day of the second succeeding month unless such day falls upon a weekend or state holiday in which case the liability would be due the next succeeding business day.

4. A supplier shall remit any late taxes remitted to the supplier by an eligible purchaser and shall timely notify the director of any late remittances if that supplier has previously given notice to the director that the tax amount was not received pursuant to subsection 1 of section 142.857.

5. The remittance of all amounts of tax due shall be paid on the basis of the amount invoiced to eligible purchasers or ninety-seven percent for gasoline, gasoline blends and gasoline blend stocks and ninety-eight percent for diesel fuel, diesel blends and diesel blend stocks when the supplier removed the motor fuel for its own account or on sales to noneligible purchasers. At the director's discretion, payment may be made by electronic funds transfer.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.845 Terminal operator liability for tax.

Effective 01 Jan 1999, see footnote

Title X TAXATION AND REVENUE

142.845. Terminal operator liability for tax. — The terminal operator of a terminal in this state is jointly and severally liable for the tax imposed pursuant to section 142.803 and shall remit payment to this state at the same time and on the same basis as a supplier in accordance with section 142.842 upon:

(1) The removal of motor fuel from the terminal on account of any supplier who is not licensed in this state. However, the terminal operator shall be relieved of liability if the terminal operator establishes all of the following:

(a) The terminal operator has a valid terminal operator's license issued for the facility from which the motor fuel is withdrawn;

(b) The terminal operator has a copy of a valid license from the supplier as required by the director; and

(c) The terminal operator has no reason to believe that any information is false; or

(2) The removal of motor fuel that is not dyed and marked in accordance with Internal Revenue Service requirements, if the terminal operator provides any person with any bill of lading, shipping paper, or similar document indicating that the motor fuel is dyed and marked in accordance with Internal Revenue Service requirements.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.848 Distributor's election on timing of remittance.

Effective 01 Jan 1999, see footnote

Title X TAXATION AND REVENUE

142.848. Distributor's election on timing of remittance. — There shall be an election available to those eligible distributors who remove fuel from a terminal or refinery operated by a supplier or permissive supplier who remit the tax through the supplier, acting as a trustee, as to the timing of the remittance. At the election of an eligible purchaser, which notice shall be evidenced by a written statement from the director as to the purchaser eligibility status as determined pursuant to section 142.851, the supplier shall not require a payment of motor fuel tax on transport truckloads from the purchaser sooner than two business days prior to the date on which the tax is required to be remitted by the supplier pursuant to section 142.842. This election shall be subject to a condition that the remittances by the eligible purchaser of all amounts of tax due the supplier shall be paid on the basis of ninety-seven percent for gasoline, gasoline blends and gasoline blend stocks and ninety-eight percent for diesel fuel, diesel blends and diesel blend stocks and which shall be paid by electronic funds transfer on or before the second preceding day prior to the date of the remittance by the supplier to the director. Should the tax being remitted through the supplier be a destination state motor fuel tax on exports pursuant to section 142.815, the timing and basis of this section are to be substituted for the due dates and basis of an importer's tax in the destination state.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.851 Timing election by distributors, requirements.

Effective 01 Jan 1999, see footnote

Title X TAXATION AND REVENUE

142.851. Timing election by distributors, requirements. — 1. Each purchaser desiring to make an election under section 142.848 shall present evidence to the director that:

(1) The applicant was a licensee in good standing under the predecessor motor fuel statute as to which the applicant remitted tax to the director; or

(2) The applicant meets the financial responsibility and bonding requirements imposed by this chapter, which bond shall conform to the specific requirements of this section.

2. The director may require a purchaser who pays the tax to a supplier to file with the director a surety bond payable to the state, upon which the purchaser is the obligor or other financial security, in an amount satisfactory to the director, calculated with a maximum of three times monthly potential tax payments with a maximum amount of one hundred fifty thousand dollars for gasoline and diesel fuel separately. The director may require that the bond indemnify the director against the tax credits claimed by the suppliers pursuant to section 142.854.

3. Each purchaser desiring to make an election in accordance with section 142.848 shall not be subject to the provisions of subsection 2 of this section if the purchaser holds a valid distributor's license and meets the bonding requirements according to the law on the day prior to the effective date of sections 142.800 to 142.953. Upon January 1, 1999, each purchaser holding a valid distributor's license issued prior to January 1, 1999, may elect to become an eligible purchaser. Such purchaser shall have the option to provide bonding as provided for distributors in section 142.896.

4. The director shall have the authority to rescind a purchaser's eligibility and election to defer motor fuel tax remittances for the failure to make timely tax-deferred payment of tax to a supplier pursuant to section 142.848, by sending written notice to all suppliers or publishing notice of the revocation. As a condition of restoring a purchaser's eligibility the director may require further assurance of the financial responsibility of the purchaser, including increasing the bond required up to the three times potential liability without regard to a maximum, or any other action that the director may reasonably require to ensure remittance of the motor fuel tax. Any person whose application is refused or eligibility cancelled by the director may seek review of the determination by the administrative hearing commission. Notwithstanding any other provision of the law, the administrative hearing commission shall not grant a stay.

5. The director shall publish a list of eligible purchasers and make it available to all suppliers.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.854 Supplier's duty to remit — tax credit, supplier entitled, when.

Effective 01 Jan 1999, see footnote

Title X TAXATION AND REVENUE

142.854. Supplier's duty to remit — tax credit, supplier entitled, when. — Every supplier has a fiduciary duty to remit to the director the amount of tax paid to the supplier, in its role as a trustee, by any purchaser, importer, exporter or eligible purchaser. In computing the amount of motor fuel tax due, the supplier shall be entitled to a credit against the tax payable in the amount of tax paid by the supplier that was accrued and remitted to a state, but not received from an eligible purchaser. The director shall have the right to recover any unpaid tax directly from the eligible purchaser.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.857 Supplier's eligibility for credit.

Effective 01 Jan 1999, see footnote

Title X TAXATION AND REVENUE

142.857. Supplier's eligibility for credit. — 1. In order for the supplier to be eligible for the credit in section 142.854 it must provide notice to the director of a failure to collect the* tax within ten business days following the earliest date on which the supplier was entitled to collect the tax from the eligible purchaser pursuant to section 142.848. The director shall establish the evidence a supplier must provide to receive the credit. The claim for credit shall identify the defaulting eligible purchaser and any tax liability that remains unpaid. The credit shall be claimed on the first return following the expiration of the ten-day period as provided in this section if the payment remains unpaid as of the filing date of that return or the credit shall be disallowed. The credit of the supplier shall be limited to the amount due from the purchaser, plus any tax that accrues from that purchaser for a period not to exceed ten days or the date of notification to the director or whichever is earlier following the date of failure to pay. No additional credit shall be allowed to a supplier pursuant to this section with respect to that purchaser until the director has notified the supplier that the purchaser's eligibility to make deferrals in accordance with section 142.851 has been restored.

2. In the event that the credit to the supplier originates out of a failure to pay a destination state motor fuel tax on shipments removed for export under subdivision (1) of subsection 2 of section 142.815, the presumption in section 142.806 shall be raised that the fuel was removed for use in this state and thus taxable. The director shall seek payment of the tax in a dual capacity both to protect the interests of this state and as the base state from which the shipment originated to assist the destination state in the reporting or collection of tax due upon the receipt of the fuel into that state.

3. The provisions of this section shall terminate as to the credits given for motor fuel taxes not received due a destination state upon a reciprocity agreement being entered into between the director and authorized representatives of that state as to the collection of these taxes.

(L. 1998 S.B. 619)

Effective 1-1-99

*Word "the" does not appear in original rolls.



Section 142.860 Remittance by electronic fund transfer, when.

Effective 01 Jan 1999, see footnote

Title X TAXATION AND REVENUE

142.860. Remittance by electronic fund transfer, when. — If required by the director, all suppliers and other persons required to pay tax pursuant to this chapter shall remit by electronic fund transfer. The transfer shall be made on or before the date the tax is due.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.863 Costs of administration, percentage retained by supplier.

Effective 01 Jan 1999, see footnote

Title X TAXATION AND REVENUE

142.863. Costs of administration, percentage retained by supplier. — Every supplier and permissive supplier who properly remits tax in accordance with this chapter shall be allowed to retain one-tenth of one percent of the tax imposed by this chapter and collected and remitted by that supplier in accordance with this chapter to cover the costs of administration imposed by this chapter including reporting, audit compliance, dye injection, and shipping paper preparation.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.866 Consumer liable, when — vendor liable, when.

Effective 01 Jan 1999, see footnote

Title X TAXATION AND REVENUE

142.866. Consumer liable, when — vendor liable, when. — 1. In the event the tax imposed by section 142.803 is not otherwise precollected, the ultimate consumer shall be liable, unless such person is otherwise exempted pursuant to section 142.869 or subdivisions (3) and (5) of subsection 2 of section 142.815, for the tax upon the delivery into the fuel supply tank of a motor vehicle for the use of motor fuel on the highways including, but not limited to:

(1) Any diesel fuel that contains a dye; or

(2) Any motor fuel on which a claim for refund has been made.

2. The ultimate vendor of motor fuel, other than a federally recognized Indian tribe, shall be jointly and severally liable for the backup tax precollected by subsection 1 of this section if the ultimate vendor knows or has reason to know that the motor fuel, as to which tax imposed by this chapter has not been paid, is or will be consumed in a nonexempt use.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.869 Alternative fuel decal fee in lieu of tax — decal — penalty.

Effective 28 Aug 2017

Title X TAXATION AND REVENUE

142.869. Alternative fuel decal fee in lieu of tax — decal — penalty. — 1. The tax imposed by this chapter shall not apply to passenger motor vehicles, buses as defined in section 301.010, or commercial motor vehicles registered in this state which are powered by alternative fuel, and for which a valid decal has been acquired as provided in this section, provided that sales made to alternative fueled vehicles powered by propane, compressed natural gas, or liquefied natural gas that do not meet the requirements of subsection 3 of this section shall be taxed exclusively pursuant to subdivisions (4) to (7) of subsection 1 of section 142.803, respectively. The owners or operators of such motor vehicles, except plug-in electric hybrids, shall, in lieu of the tax imposed by section 142.803, pay an annual alternative fuel decal fee as follows: seventy-five dollars on each passenger motor vehicle, school bus as defined in section 301.010, and commercial motor vehicle with a licensed gross vehicle weight of eighteen thousand pounds or less; one hundred dollars on each motor vehicle with a licensed gross weight in excess of eighteen thousand pounds but not more than thirty-six thousand pounds used for farm or farming transportation operations and registered with a license plate designated with the letter “F”; one hundred fifty dollars on each motor vehicle with a licensed gross vehicle weight in excess of eighteen thousand pounds but less than or equal to thirty-six thousand pounds, and each passenger-carrying motor vehicle subject to the registration fee provided in sections 301.059, 301.061 and 301.063; two hundred fifty dollars on each motor vehicle with a licensed gross weight in excess of thirty-six thousand pounds used for farm or farming transportation operations and registered with a license plate designated with the letter “F”; and one thousand dollars on each motor vehicle with a licensed gross vehicle weight in excess of thirty-six thousand pounds. Owners or operators of plug-in electric hybrids shall pay one-half of the stated annual alternative fuel decal fee. Notwithstanding provisions of this section to the contrary, motor vehicles licensed as historic under section 301.131 which are powered by alternative fuel shall be exempt from both the tax imposed by this chapter and the alternative fuel decal requirements of this section. For the purposes of this section, a plug-in electric hybrid shall be any hybrid vehicle made by a manufacturer with a model year of 2018 or newer, that has not been modified from the original manufacturer specifications, with an internal combustion engine and batteries that can be recharged by connecting a plug to an electric power source.

2. Except interstate fuel users and vehicles licensed under a reciprocity agreement as defined in section 142.617, the tax imposed by section 142.803 shall not apply to motor vehicles registered outside this state which are powered by alternative fuel other than propane, compressed natural gas, and liquefied natural gas, and for which a valid temporary alternative fuel decal has been acquired as provided in this section. The owners or operators of such motor vehicles shall, in lieu of the tax imposed by section 142.803, pay a temporary alternative fuel decal fee of eight dollars on each such vehicle. Such decals shall be valid for a period of fifteen days from the date of issuance and shall be attached to the lower right-hand corner of the front windshield on the motor vehicle for which it was issued. Such decal and fee shall not be transferable. All proceeds from such decal fees shall be deposited as specified in section 142.345. Alternative fuel dealers selling such decals in accordance with rules and regulations prescribed by the director shall be allowed to retain fifty cents for each decal fee timely remitted to the director.

3. Owners or operators of passenger motor vehicles, buses as defined in section 301.010, or commercial motor vehicles registered in this state which are powered by compressed natural gas or liquefied natural gas who have installed a compressed natural gas fueling station or liquefied natural gas fueling station used solely to fuel the motor vehicles they own or operate as of December 31, 2015, may continue to apply for and use the alternative fuel decal in lieu of paying the tax imposed under subdivisions (4) and (5) of subsection 1 of section 142.803. Owners or operators of compressed natural gas fueling stations or liquefied natural gas fueling stations whose vehicles bear an alternative fuel decal shall be prohibited from selling or providing compressed natural gas or liquefied natural gas to any motor vehicle they do not own or operate. Owners or operators of motor vehicles powered by compressed natural gas or liquefied natural gas bearing an alternative fuel decal after January 1, 2016, that decline to renew the alternative fuel decals for such motor vehicles shall no longer be eligible to apply for and use alternative fuel decals under this subsection. Any compressed natural gas or liquefied natural gas obtained at any fueling station not owned by the owner or operator of the motor vehicle bearing an alternative fuel decal shall be subject to the tax under subdivisions (4) and (5) of subsection 1 of section 142.803.

4. An owner or operator of a motor vehicle powered by propane may continue to apply for and use the alternative fuel decal in lieu of paying the tax imposed under subdivision (6) of subsection 1 of section 142.803. If the appropriate motor fuel tax under subdivision (6) of subsection 1 of section 142.803 is collected at the time of fueling, an operator of a propane fueling station that uses quick-connect fueling nozzles may sell propane as a motor fuel without verifying the application of a valid Missouri alternative fuel decal. If an owner or operator of a motor vehicle powered by propane that bears an alternative fuel decal refuels at an unattended propane refueling station, such owner or operator shall not be eligible for a refund of the motor fuel tax paid at such refueling.

5. The director shall annually, on or before January thirty-first of each year, collect or cause to be collected from owners or operators of the motor vehicles specified in subsection 1 of this section the annual decal fee. Applications for such decals shall be supplied by the department of revenue. In the case of a motor vehicle which is not in operation by January thirty-first of any year, a decal may be purchased for a fractional period of such year, and the amount of the decal fee shall be reduced by one-twelfth for each complete month which shall have elapsed since the beginning of such year. This subsection shall not apply to an owner or operator of a motor vehicle powered by propane who fuels such vehicle exclusively at unattended fueling stations that collect the motor fuel tax.

6. Upon the payment of the fee required by subsection 1 of this section, the director shall issue a decal, which shall be valid for the current calendar year and shall be attached to the lower right-hand corner of the front windshield on the motor vehicle for which it was issued.

7. The decal fee paid pursuant to subsection 1 of this section for each motor vehicle shall be transferable upon a change of ownership of the motor vehicle and, if the LP gas or natural gas equipment is removed from a motor vehicle upon a change of ownership and is reinstalled in another motor vehicle, upon such reinstallation. Such transfers shall be accomplished in accordance with rules and regulations promulgated by the director.

8. It shall be unlawful for any person to operate a motor vehicle required to have an alternative fuel decal upon the highways of this state without a valid decal unless the motor vehicle is exclusively fueled at propane, compressed natural gas, or liquefied natural gas fueling stations that collect the motor fuel tax.

9. No person shall cause to be put, or put, any alternative fuel into the fuel supply receptacle or battery of a motor vehicle required to have an alternative fuel decal unless the motor vehicle either has a valid decal attached to it or the appropriate motor fuel tax is collected at the time of such fueling.

10. Any person violating any provision of this section is guilty of an infraction and shall, upon conviction thereof, be fined five hundred dollars.

11. Motor vehicles displaying a valid alternative fuel decal are exempt from the licensing and reporting requirements of this chapter.

(L. 1998 S.B. 619, A.L. 2008 H.B. 1628, A.L. 2014 H.B. 2141, A.L. 2017 S.B. 8)



Section 142.872 Diverted fuel, liability.

Effective 01 Jan 1999, see footnote

Title X TAXATION AND REVENUE

142.872. Diverted fuel, liability. — 1. In the event a distributor diverts motor fuel removed from a terminal in this state from an intended destination outside this state as shown on the terminal-issued shipping papers to a destination within this state, the distributor, in addition to compliance with the notification provided for in section 142.917, shall notify and pay the tax imposed by section 142.803 to the state upon the same terms and conditions as in section 142.836. Each supplier who precollects the tax pursuant to this chapter shall not be subject to any civil penalties or interest imposed pursuant to this chapter for any corrections resulting from a diversion of the motor fuel from the original destination as represented by the purchaser or the agent of the purchaser. However, the supplier and distributor may, by mutual agreement, permit the supplier to assume the liability of the exporter and adjust the taxes of the exporter payable to the supplier. The exporter shall remain liable for all interest and penalties which may accrue on this amount.

2. In the event that a person removes from a bulk plant in this state and exports motor fuel upon which the tax imposed by this chapter has previously been paid or accrued, the exporter may apply for and the director shall issue a refund of the tax upon the exporter providing proof of export satisfactory to the director.

3. In the event that a person diverts motor fuel from a destination outside this state to a destination inside this state after having removed the product from a terminal outside this state, the importer, in addition to compliance with the notification provided for in section 142.917, shall notify the state and shall pay the tax upon import on the same terms and conditions as set out in section 142.836. However, an importer who has purchased the product from a licensed supplier may, by mutual agreement with the supplier, permit the supplier to assume the liability of the importer and adjust the taxes of the importer payable to the supplier.

4. In the event of a legal diversion by a distributor from a destination in this state to another state the distributor diverting the product shall apply for a refund from this state in conformity with section 142.815. The distributor may, by mutual agreement with the supplier, assign the claim to the supplier who may take a credit. In the event of a legal diversion by a supplier, the supplier may take a credit for diversions directed by that supplier for the account of the supplier.

5. In the event that the other state involved in a cross-border shipment has entered into a multistate compact with this state, the distributor or supplier who diverts shall pay or seek refund only upon the difference in state taxes with notice to both states upon proof shown of payment to the actual destination state. The director shall periodically determine procedures for making this adjustment and maintain a list of those states which meet these criteria.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.875 Final report.

Effective 28 Aug 1999

Title X TAXATION AND REVENUE

142.875. Final report. — 1. Every licensee shall, upon the discontinuance, sale, or transfer of the business or upon the cancellation, revocation or termination by law of a license pursuant to section 142.899, or as otherwise provided, within fifteen days, make a report as required pursuant to this chapter marked "Final Report", and shall pay all motor fuel taxes, penalties and interest that may be due the state except as may otherwise be provided by law.

2. For purposes of this section, any person who was licensed to remit motor fuel taxes by this state prior to January 1, 1999, and who is not licensed as a supplier pursuant to this chapter shall be deemed to have the license terminated pursuant to this section as of January 1, 1999.

3. Any distributor licensed prior to January 1, 1999, who is ineligible to elect eligible purchaser status, or who otherwise does not apply for or does not receive eligible purchaser status in accordance with section 142.851, may in the alternative elect to make payment of the tax calculated and interest provided for in section 32.065 pursuant to the final report provided for in this section if the tax is paid in installments agreed to by the director not to exceed twelve months after January 1, 1999.

4. If a person elects pursuant to subsection 3 of this section to defer payment, the person shall not be eligible to claim eligible purchaser status pursuant to section 142.851 for a period of thirty-six months following the election.

5. Any former licensee shall be given the opportunity to apply for eligible purchaser status as provided in sections 142.848 and 142.851, prior to January 1, 1999. Should such determination not be complete before January 1, 1999, collection of tax shown on the final report of the former licensee shall be delayed until the determination is complete. However, the final report shall be due not later than thirty days after a denial of eligible purchaser status becomes final.

6. The final report required by this chapter shall be accompanied by payment of the liability of the final month. A one-time alternative payment method is set out in this section upon January 1, 1999, as part of the conversion from the predecessor act.

(L. 1998 S.B. 619, A.L. 1999 S.B. 414)



Section 142.878 Application for license.

Effective 01 Jan 1999, see footnote

Title X TAXATION AND REVENUE

142.878. Application for license. — 1. Each person applying for a license as provided for in this chapter shall apply upon a form prepared and furnished by the director. The application shall be subscribed to by the person and shall contain the information as the director may reasonably require for the administration of this chapter, including the applicant's federal identification number.

2. The director shall investigate each applicant for a license under this chapter. No license shall be issued if the director determines that any one of the following exists:

(1) The application is not filed in good faith;

(2) The person is not the real party in interest;

(3) The license of the real party in interest has been revoked for cause;

(4) Where such application is filed by a person who managed, operated, owned or controlled, directly or indirectly, a business which held a license pursuant to this chapter which business is indebted to this state for any tax, penalties or interest accruing hereunder;

(5) Where such application is filed by a business that is managed, operated or controlled, directly or indirectly, by any person who held a license pursuant to this chapter who is indebted to this state for any tax, penalties, or interest accruing hereunder;

(6) Where such application is filed by a business that is managed, operated, owned, or controlled, directly or indirectly, by any person who managed, operated, owned or controlled, directly or indirectly, a business licensed pursuant to this chapter which is indebted to this state for any tax, penalties, or interest accruing hereunder;

(7) Any good cause the director may determine;

(8) With respect to a distributor's license, the applicant intending to export is not licensed in the intended specific state(s) of destination; or

(9) The applicant has a prior conviction for motor fuel tax evasion.

3. Applicants, including corporate officers, partners, and individuals, for a license issued by the director may be required to submit their fingerprints to the director at the time of application. Officers of publicly held corporations and their subsidiaries shall be exempt from this fingerprinting provision. Persons, other than applicants for a distributor's license, who possessed licenses issued under a predecessor statute continuously for three years prior to January 1, 1999, shall also be exempt from this provision. Fingerprints required by this section must be submitted on forms prescribed by the director. The director may forward to the Federal Bureau of Investigation or any other agency for processing all fingerprints submitted by license applicants. The receiving agency shall issue its findings to the director. The director or another state agency may maintain a file of fingerprints.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.881 Bond requirements.

Effective 01 Jan 1999, see footnote

Title X TAXATION AND REVENUE

142.881. Bond requirements. — 1. In lieu of any of the bonds required by this chapter a licensee may deposit with the director cash, a certificate of deposit or an irrevocable letter of credit. If the applicant files a bond or letter of credit it shall:

(1) Be with a surety company or bank approved by the director which may be an affiliate in the business of assuring such obligations;

(2) Name the applicant as the principal obligor and the state as the obligee; and

(3) Be on forms prescribed by the director.

2. The director may, at the reasonable discretion of the director, require a licensee or an applicant to furnish current verified, financial statements. The director may make independent inquiry into the financial condition of the applicant and, in any case, is not required to accept as accurate financial statements which have not been certified or independently audited. If the director determines that the financial condition of a licensee warrants an increase in the bond, the director may require the licensee to furnish an increased bond.

3. The director may require a licensee to file a new bond with a satisfactory surety in the same form and amount if:

(1) Liability upon the previous bond is discharged or reduced by a judgment rendered, payment made, or otherwise disposed of; or

(2) In the opinion of the director, any surety on the previous bond becomes unsatisfactory. If the new bond is unsatisfactory, the director shall cancel the license. If the new bond is satisfactorily furnished, the director shall release in writing the surety on the previous bond from any liability accruing after the effective date of the new bond.

4. If a licensee has cash, a certificate of deposit or a letter of credit with the director and it is reduced by a judgment rendered, payment made, or otherwise disposed of, the director may require the licensee to make a new deposit equal to the amount of the reduction.

5. If the director reasonably determines that the amount of the existing bond is insufficient to ensure payment to the state of the tax, fee, and any penalty and interest for which the licensee is or may become liable, the licensee shall, upon written demand of the director, file a new or increased bond. The director shall allow the licensee at least fifteen days to secure the increased bond or cash deposit.

6. The new bond shall meet the requirements set forth in this chapter.

7. If the new bond required pursuant to this section is unsatisfactory, the director shall cancel the license.

8. Sixty days after making a written request for release to the director, the surety of a bond furnished by a licensee shall be released from any liability to the state accruing on the bond after the sixty-day period. The release does not affect any liability accruing before the expiration of the sixty-day period.

9. The director shall promptly notify the licensee furnishing the bond that a release has been requested. Unless the licensee obtains a new bond that meets the requirements of this chapter and files with the director the new bond within the sixty-day period, the director shall cancel the license.

10. Sixty days after making a written request for release to the director, the cash deposit, letter of credit or certificate of deposit provided by a licensee shall be cancelled as security for any obligation accruing after the expiration of the sixty-day period. However, the director may retain all or part of the bond for up to three years and one day as security for any obligations accruing before the effective date of the cancellation. Any part not retained by the director shall be released to the licensee. Before the expiration of the sixty-day period, the licensee shall provide the director with a bond that satisfies the requirements of this chapter or the director shall cancel the license.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.884 Supplier's license — supplier's bond for financial responsibility required.

Effective 01 Jan 1999, see footnote

Title X TAXATION AND REVENUE

142.884. Supplier's license — supplier's bond for financial responsibility required. — 1. Before becoming a position holder in any terminal in this state or engaging in any terminal bulk transfers any person shall first obtain a supplier's license. A valid supplier's license allows the holder of the license to engage in all other activities without having to obtain any other license.

2. Any person who desires to precollect the tax imposed by this chapter as a supplier and who meets the definition of a permissive supplier may obtain a permissive supplier's license. Application for or possession of a permissive supplier's license shall not in itself subject the applicant or licensee to the jurisdiction of this state for any other purpose than administration and enforcement of this chapter.

3. Suppliers and permissive suppliers shall be required to post a bond of not less than three months' potential tax liability based on the number of gallons handled as estimated by the director, but in no event shall the bond be less than one hundred thousand dollars nor more than two million dollars. An applicant may alternatively show proof of financial responsibility acceptable to the director in the following amounts in lieu of posting of bond or in lieu of posting of the full amount of bond, which shall constitute evidence of financial responsibility in the absence of circumstances indicating the director is otherwise at risk with respect to collection of taxes from the applicant:

(1) Proof of five million dollars net worth shall constitute evidence of financial responsibility in lieu of posting of bond;

(2) Proof of two million five hundred thousand dollars net worth shall constitute financial responsibility in lieu of posting one-half of the bond; and

(3) Proof of one million two hundred fifty thousand dollars net worth shall constitute financial responsibility in lieu of posting one-fourth of the bond. Net worth is calculated on a company, not individual state, basis.

4. For the purpose of determining the amount of precollected motor fuel tax due, every supplier shall file with the director, on forms prescribed and furnished by the director, a verified statement. The director may require the reporting of any information reasonably necessary to determine the amount of precollected motor fuel tax due.

5. The director may require every licensed supplier or permissive supplier to separately disclose and identify, in a written statement to the director with the supplier or permissive supplier report, any removal and sale from the bulk transfer/terminal system in another state by that supplier to a person other than a licensed supplier, permissive supplier or distributor of gallons of motor fuel, other than diesel fuel dyed in accordance with this chapter, and which gallons are destined for this state, as shown by the terminal-issued shipping paper, and as to which gallons the tax imposed by this chapter has not been collected or accrued by the supplier upon the removal.

6. The reports required by this section shall be filed on or before the second day of the current month with respect to information for the second preceding calendar month.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.887 Terminal operator's license, when required — operator's bond — statement of operations.

Effective 01 Jan 1999, see footnote

Title X TAXATION AND REVENUE

142.887. Terminal operator's license, when required — operator's bond — statement of operations. — 1. Any person, other than a supplier licensed under section 142.884, engaged in business in this state as a terminal operator shall first obtain a terminal operator's license for each terminal site.

2. Terminal operators shall be required to post a bond of not less than three months' potential tax liability based on the number of gallons handled as estimated by the director, but in no event shall the bond be more than five hundred thousand dollars.

3. Each person operating a terminal in this state shall file with the director by the last day of the next month a sworn statement of operations within this state for each terminal within this state, including the information prescribed by the director, on forms prescribed and furnished by the director.

4. For purposes of reporting and determining tax liability under this chapter, every licensee shall maintain inventory records as required by the director.

5. In the event that the source state does not require a terminal report which provides data substantially similar to that required by this section, any terminal operator subject to the police power of this state, and who operates a terminal outside that state, shall provide a report of gallons removed as to which the operator issued a shipping paper indicating this state as the destination state consistent with the information required under this section. This subsection shall be ineffective if substantially similar data is readily available to this state from a federal terminal report or from the source state as determined by the director.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.890 Transporter's license, when required — transporter's bond — required reports.

Effective 01 Jan 1999, see footnote

Title X TAXATION AND REVENUE

142.890. Transporter's license, when required — transporter's bond — required reports. — 1. Each person who is not licensed as a supplier or distributor shall obtain a transporter's license before transporting motor fuel by whatever manner from a point outside this state to a point inside this state, or from a point inside this state to a point outside this state, regardless of whether the person is engaged for hire in interstate commerce or for hire in intrastate commerce.

2. Transporters shall be required to post a bond of not less than three months' potential tax liability based on the number of gallons handled as estimated by the director, but in no event shall the bond be more than one hundred thousand dollars.

3. Each person licensed as a transporter in this state shall file by the last day of each month reports providing information from the preceding calendar month as prescribed by the director on forms prescribed and furnished by the director concerning the amount of motor fuel transported within or across the borders of this state.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.893 Distributor's license, when required.

Effective 01 Jan 1999, see footnote

Title X TAXATION AND REVENUE

142.893. Distributor's license, when required. — 1. Each person, except suppliers, desiring to export motor fuel to a destination outside of this state shall first obtain a distributor's license. Such license shall be conditioned upon that person holding an appropriate license to import the motor fuel into the destination state, unless all motor fuel exported is subject to a precollection agreement with a supplier to collect the destination state tax and the destination state does not require a license to import. The tax on the motor fuel imported shall not be considered part of potential liability for calculation of the bond required of a distributor's license if all of the motor fuel is subject to one or more tax precollection agreements to remit the destination motor fuel tax of this state to the supplier as trustee with respect to the exports.

2. Each person desiring to deliver dyed or undyed motor fuel into this state on behalf of such person, for the account of that person, or for resale to a purchaser in this state, from another state in a fuel transport truck or in a pipeline or barge shipment into storage facilities other than a qualified terminal, shall first make application for and obtain a distributor's license.

3. A person desiring to import motor fuel to a destination in this state from another state, and who has not entered into an agreement to remit the motor fuel tax of this state to the supplier or permissive supplier as trustee with respect to the imports, shall do the following:

(1) Obtain a distributor's license;

(2) Obtain an import verification number from the director no sooner than twenty-four hours prior to entering the state for each separate import into this state, but in any event the number shall be obtained prior to entering this state;

(3) Display the handwritten import verification number on the terminal-issued shipping document required in accordance with section 142.929; and

(4) Comply with the payment requirements under section 142.836.

4. Any person blending any motor fuel for sale is required to obtain a license as a distributor.

5. A distributor's license is a prerequisite to making the election permitted in section 142.848.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.896 Distributors' bond — motor fuel trust fund created.

Effective 28 Aug 1999

Title X TAXATION AND REVENUE

142.896. Distributors' bond — motor fuel trust fund created. — 1. Distributors shall be required to post a bond of not less than three months' total liability based on the number of gallons handled as estimated by the director, with a maximum amount of one hundred and fifty thousand dollars for gasoline and diesel fuel separately.

2. The tax on the motor fuel imported shall not be considered part of potential liability for calculation of the bond required of a distributor's license if the nonexempt motor fuels meet the following conditions:

(1) All of the motor fuel is subject to one or more tax precollection agreements to remit the motor fuel tax of this state to the supplier or permissive supplier as trustee with respect to the imports, as provided pursuant to section 142.839; and

(2) The director has determined that all border states have adopted terminal reporting requirements adequate for the mutual enforcement of this chapter.

3. If a distributor qualifies pursuant to subsection 3 of section 142.851 and was not required to have a bond posted pursuant to the predecessor act, then such distributor may elect to either post the bond as set out in this subsection or participate in a cash bond as set out below. The cash bond shall be held by the director in a "Motor Fuel Bond Trust Fund", which is hereby created, for the benefit of the participating distributors. The bond shall be used solely for the purpose of preventing a loss to the state for motor fuel taxes, surcharges and fees not paid. No distributor shall have any claim or rights against the fund as a separate person. Contributions to the fund will be made at the rate as defined in regulations promulgated by the director of the department of revenue. Contributions will be remitted by the participating distributors through the suppliers under the same procedures as set out for remitting of motor fuel taxes set out in this chapter. The director shall notify the suppliers of which distributors have elected to participate, when the contributions are required and when the fund has reached its maximum. At that time no further contributions will be required until the fund has been depleted to the minimum amount established by regulation, at which time the director shall notify the distributors and suppliers to resume contributions at the defined rate. In the event the director has made a demand for payment from a participating distributor in this fund, and such demand has not been satisfied within ninety days, the director shall use the cash bond to satisfy the delinquency. Such action shall not affect the liability of the distributor for the tax or prevent the director from taking other actions permitted by this chapter.

4. After the expiration of three consecutive years of satisfactory tax compliance, as determined by the director, a licensed distributor will be eligible to participate in the pool bond in lieu of furnishing any other type of bond. The licensed distributor will be required to pay into the pool bond for a minimum of one year regardless whether the pool bond has reached its maximum or not.

5. The director shall compile a monthly report of all activities regarding the motor fuel bond fund including the name and license number of all licensees who have had a claim made against them, and the report shall be made available to pool members.

6. A distributor is required to remit the tax due on the last day of the succeeding month and file reports prescribed by the director.

7. Each licensed distributor shall report such information as required by the director including, but not limited to imports of motor fuel, exports of motor fuel, blending of motor fuels, all receipts of motor fuel, all receipts and sales of dyed fuel, all receipts and sales of tax-free undyed kerosene and the transporting of motor fuel or blend stocks for or on behalf of others.

8. The report required by this section shall be due on the last day of each month with respect to information required for the next preceding calendar month.

(L. 1998 S.B. 619, A.L. 1999 S.B. 414)



Section 142.899 License issued by director, nontransferable, display of license — transfer of business, procedure — successor to licensee, duties and liabilities — publication list of licensees — record retention period.

Effective 01 Jan 1999, see footnote

Title X TAXATION AND REVENUE

142.899. License issued by director, nontransferable, display of license — transfer of business, procedure — successor to licensee, duties and liabilities — publication list of licensees — record retention period. — 1. If the applicant and bond are approved, the director shall issue a license for the principal place of business and the applicant shall make copies for each business location.

2. A license is valid until suspended, revoked for cause, or cancelled.

3. No license is transferable to another person or to another place of business. For purposes of this section, a transfer of a majority interest in a business association, including corporations, partnerships, trusts, joint ventures and any other business association shall be deemed to be a transfer of any license held by the business association to another person. Any change in ownership of a business association, other than a publicly held business association, shall be reported to the director.

4. Each license shall be preserved and conspicuously displayed at the principal place of business for which it is issued.

5. Any person licensed under this chapter shall display his license number on the back of any conveyance of motor fuel.

6. Upon the discontinuance, sale, transfer or change of ownership of the business, the license shall be immediately surrendered to the director. Any relocation of the business shall be immediately reported to the director.

7. Whenever any person licensed to do business under this chapter discontinues, sells, or transfers the business, the licensee shall immediately notify the director in writing of the discontinuance, sale, or transfer. The notice shall give the date of discontinuance, sale, or transfer and in the event of the sale or transfer of the business, the name and address of the purchaser or transferee. The licensee shall be liable for all taxes, interest, and penalties that accrue or may be owing and any criminal liability for misuse of the license that occurs prior to cancellation of the license.

8. The successor to a licensee shall not have liability for its predecessor if the successor obtains a statement that no tax is due from the director prior to making the transfer of interest. All successors shall be required to withhold a sufficient amount of the purchase money to cover the amount of such taxes, interest or penalties due and unpaid until such time as the former owner or predecessor, whether immediate or not, shall produce a receipt from the director showing that the taxes have been paid, or a certificate stating that no taxes are due. If the purchaser of a business or stock of goods shall fail to withhold the purchase money and remit at the time of purchase all amounts so withheld to the director to pay all unpaid taxes, interest and penalties due from the owner or predecessor, the purchaser shall be personally liable for the payment of the taxes, interest and penalties accrued and unpaid on account of the operation of the business by the former owner and person.

9. The director shall publish without charge a list with monthly updates of all licensees, by category.

10. Every licensee, including interstate motor fuel users, shall maintain and keep for a period of three years records of all transactions by which motor fuel is received, used, sold, delivered, or otherwise disposed of, together with invoices, bills of lading, and other pertinent records and papers as may be required by the director for reasonable administration of this chapter. Interstate motor fuel users shall keep such records for a further period if so required by a reciprocity agreement.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.900 Director may prescribe forms and require the submission of information.

Effective 28 Aug 1999

Title X TAXATION AND REVENUE

142.900. Director may prescribe forms and require the submission of information. — The director of the department of revenue may prescribe forms upon which reports are made to the director and all other forms and information the director deems necessary to enforce the provisions of this chapter, and may require periodic submission of information from any person dealing in, transporting or storing motor fuel.

(L. 1999 S.B. 414 § 2)



Section 142.902 Reports, filing date, how determined.

Effective 01 Jan 1999, see footnote

Title X TAXATION AND REVENUE

142.902. Reports, filing date, how determined. — Any report required under this chapter which is transmitted through the United States mail shall be deemed filed and received on the date shown by the post office cancellation or if by certified mail the day shown on the certificate shall be deemed the postmarked date. If the report was mailed but not received, or when received the cancellation is illegible, erroneous or omitted, it shall be deemed filed and received on the date it was mailed if the sender establishes by competent evidence that the report was deposited in the United States mail on or before the due date.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.905 Revocation of license — review — penalties.

Effective 28 Aug 1999

Title X TAXATION AND REVENUE

142.905. Revocation of license — review — penalties. — 1. The director may revoke the license of a person who refuses or neglects to comply with any provision of this chapter or any regulation promulgated pursuant to this chapter. Any person whose license is revoked may seek review of the director's decision by the administrative hearing commission.

2. No person shall engage in any business activity in this state as to which a license is required by this chapter unless the person shall have first obtained the license. Any person who negligently violates this section is subject to a civil penalty in the amount of one thousand dollars. Any person who knowingly violates or knowingly aids and abets another to violate this section with the intent to evade the tax levied by this chapter shall be guilty of a class A misdemeanor.

3. The director may impose a civil penalty against any person who fails to file a return or retain records required by this chapter in the amount of one hundred dollars for the first offense and increasing by that amount for each additional occurrence.

4. If a monthly report is filed or the amount due is remitted later than the time required by this chapter, the tax remitter shall pay to the director all of the motor fuel tax without the reduction allowed by subdivision (2) of section 142.836 or subsection 5 of section 142.842 in addition to penalties and interest.

5. A supplier, permissive supplier, or distributor who knowingly fails to precollect or timely remit tax otherwise required to be paid over to the director pursuant to this chapter, or pursuant to a tax precollection agreement pursuant to this chapter shall be liable for the uncollected tax plus a penalty of five percent per month for each month or part of a month for which the amount remains unpaid up to a maximum of twenty-five percent and interest as provided in section 32.065.

6. A person who fails to pay the tax collected on motor fuel at the time required in this chapter or who fraudulently withholds or appropriates or otherwise uses the money or any portion thereof belonging to the state shall be guilty of the crime of stealing and subject to punishment pursuant to section 570.030.

7. If any person liable for the tax pursuant to this chapter files a false or fraudulent return with the intent to evade the tax, then fifty percent of the total amount of any deficiency, in addition to the deficiency, including interest as provided in section 32.065, shall be added, collected and paid.

8. All civil penalties imposed pursuant to this chapter, with any interest, shall be deposited to the credit of the motor fuel tax fund created in section 142.345.

(L. 1998 S.B. 619, A.L. 1999 S.B. 414)



Section 142.908 Consumer remittance, when due — penalty.

Effective 28 Aug 1999

Title X TAXATION AND REVENUE

142.908. Consumer remittance, when due — penalty. — In the event the tax imposed by this chapter is not precollected and must be paid by the consumer in accordance with section 142.866, the tax is due and payable by the consumer on the last day of each month for the purchases made in the preceding calendar month. The consumer shall file with the director, on forms furnished by the director, a return showing in detail the total purchase price of the motor fuel, the number of gallons purchased or blended, the location of the purchase, the blend stocks and motor fuel components and any other information the director may deem reasonably necessary. With each return, the consumer shall remit to the director the amount of tax shown on the return to be due. Reports timely mailed shall be considered timely filed. If a report is not timely filed, penalties and interest shall be charged from the date the report should have been filed until the report is actually filed and taxes are paid. Penalties shall be five percent of the tax due per month for each month or part of a month for which the amount remains unpaid up to a maximum of twenty-five percent plus interest as provided in section 32.065.

(L. 1998 S.B. 619, A.L. 1999 S.B. 414)



Section 142.909 Penalties for failure to comply with chapter — misdemeanor or class E felony.

Effective 01 Jan 2017, see footnote

Title X TAXATION AND REVENUE

142.909. Penalties for failure to comply with chapter — misdemeanor or class E felony. — A person who violates any provision of this chapter, including, but not limited to the failure to obtain required licenses or permits, or fails to keep records as prescribed herein, or neglects, fails or refuses to allow the director, the director's authorized agents or the Missouri highway patrol to inspect an item of equipment or records, or who fails, neglects or refuses to pay the tax due is guilty of a misdemeanor and may be punished as prescribed by law. Any person who violates any of the provisions of this section with the purpose to defraud is guilty of a class E felony.

(L. 1999 S.B. 414 § 3, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 142.911 Shipping documents, contents — manually prepared shipping papers — exemption — split loads — posted notice — penalties.

Effective 01 Jan 2017, see footnote

Title X TAXATION AND REVENUE

142.911. Shipping documents, contents — manually prepared shipping papers — exemption — split loads — posted notice — penalties. — 1. Each person operating a refinery, terminal, or bulk plant in this state shall prepare and provide to the driver of every fuel transportation vehicle receiving motor fuel into the vehicle storage tank at the facility a shipping document setting out on its face:

(1) Identification by city and state of the terminal, refinery or bulk plant from which the motor fuel was removed;

(2) The date the motor fuel was removed;

(3) The amount of motor fuel removed, gross gallons and net gallons;

(4) The state of destination as represented to the terminal operator by the transporter, the shipper or the agent of the shipper;

(5) Any other information required by the director for the enforcement of this chapter; and

(6) The supplier, consignee and carrier of the motor fuel.

2. A terminal operator may manually prepare shipping papers if the terminal does not have the ability to prepare automated shipping papers or as a result of extraordinary unforeseen circumstances, including acts of God, which temporarily interfere with the ability of the terminal operator to issue automated machine-generated shipping papers. However, the terminal operator shall, prior to manually preparing the papers, provide, in the case of a terminal not having the ability to prepare automated shipping papers, written notice to the director, or in the case of extraordinary circumstances, telephonic notice to the director and obtain a service interruption authorization number which the employees of the terminal operator shall add to the manually prepared papers prior to removal of each affected transport load from the terminal. The service interruption authorization number shall be valid for use by the terminal operator for a period not to exceed twenty-four hours. If the interruption has not been corrected within the twenty-four-hour period, additional notice or notices to the director shall be required and interruption authorization number or numbers may be issued upon explanation by the terminal operator satisfactory to the director. If the terminal operator acquires the ability to prepare automated machine-printed shipping papers, the terminal operator shall notify the director no later than ten days prior to the initial use of such capability.

3. An operator of a bulk plant in this state delivering motor fuel into a tank wagon for subsequent delivery to a consumer in this state shall be exempt from this section. An operator of a bulk plant in this state shall not be required to identify net gallons on the shipping documents as provided by this section.

4. A refinery or terminal operator may load motor fuel, a portion of which fuel is destined for sale or use in this state and a portion of which fuel is destined for sale or use in another state or states. However, such split loads removed shall be documented by the terminal operator by issuing shipping papers designating the state of destination for each portion of the fuel.

5. Each refinery or terminal operator shall post a conspicuous notice proximately located to the point of receipt of shipping papers by transport truck operators, which notice shall describe in clear and concise terms the duties of the transport operator and supplier under section 142.914, provided that the director may establish the language, type, style and format of the notice.

6. No terminal operator shall imprint, and no supplier shall knowingly permit a terminal operator to imprint on behalf of the supplier, any false statement on a shipping paper relating to motor fuel to be delivered to this state or to a state having substantially the same shipping paper requirements with respect to the supplier of the fuel, whether or not it was dyed for the intended destination.

7. Any terminal operator who shall knowingly imprint any false statement in violation of this section shall be jointly and severally liable for all the taxes levied by this chapter which are not collected by this state as a result of such action.

8. Any supplier who knowingly violates this section shall be jointly and severally liable with the terminal operator.

9. A person who knowingly violates or knowingly aids and abets another to violate this section with the intent to evade the tax levied by this chapter shall be guilty of a class E felony.

10. The director may impose a civil penalty of one thousand dollars for the first occurrence against every terminal operator that fails to meet shipping paper issuance requirements under this chapter. Each subsequent occurrence described in this subsection is subject to a civil penalty of five thousand dollars.

(L. 1998 S.B. 619, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 142.914 Transporters' duties — penalties.

Effective 01 Jan 1999, see footnote

Title X TAXATION AND REVENUE

142.914. Transporters' duties — penalties. — 1. Each person transporting motor fuel in a fuel transportation vehicle upon the public highways of this state shall:

(1) Carry on board the shipping document issued by the terminal operator or the bulk plant operator of the facility where the motor fuel was obtained, whether within or without this state. The shipping paper shall set out on its face the state of destination of the motor fuel transported in the vehicle as represented to the terminal operator at the time the fuel transportation vehicle was loaded, or as otherwise provided in subdivision (3) of this subsection;

(2) Show and permit duplication of the shipping document by a law enforcement officer, or representative of the director, upon request, when transporting, holding or off-loading the motor fuel described in the shipping document;

(3) Deliver motor fuel described in the shipping document to a point in the destination state shown on the face of the document unless the person or the agent of the person does all of the following:

(a) Notifies the director before the earlier of removal from the state in which the shipment originated, or the initiation of delivery, that the person received instructions after the shipping document was issued to deliver the motor fuel to a different destination state;

(b) Receives from the director a verification number authorizing the diversion; and

(c) Writes on the shipping document the change in destination state and the verification number for the diversion;

(4) Provide a copy of the shipping document to the distributor or other person who controls the facility to which the motor fuel is delivered; and

(5) Meet such other conditions as the director may reasonably require for the enforcement of this chapter. The director shall provide by regulation for handwritten designations and alternative procedures for operators of tank wagons that have received motor fuel at a bulk plant for delivery within or without this state.

2. Every person transporting motor fuel in fuel transportation vehicles upon the public highways of this state shall provide the original or a copy of the terminal-issued shipping document accompanying the shipment to the operator of the retail outlet, bulk plant or bulk end user bulk storage facility to which delivery of the shipment was made.

3. Each operator of a motor fuel retail outlet, bulk plant or bulk end user bulk storage facility shall receive, examine, and retain for a period of thirty days at the delivery location the terminal-issued shipping document received from the transporter for every shipment of motor fuel that is delivered to that location with record retention of the shipping paper of three years required off-site. If the delivery location is an unattended location, the operator may retain the shipping documents at the normal billing address of the operator.

4. No retail dealer, bulk plant operator, wholesale distributor or bulk end user shall knowingly accept delivery of motor fuel into bulk storage facilities in this state if that delivery is not accompanied by a shipping paper issued by the terminal operator, or bulk plant operator as provided by regulations, that sets out on its face this state as the state of destination of the motor fuel or a diversion verification number pursuant to section 142.917, and such other information as is required under sections 142.926 and 142.929.

5. Any person who knowingly violates or knowingly aids and abets another to violate this section shall be jointly and severally liable for the tax on the motor fuel transported or delivered.

6. Any person owning or operating a motor vehicle in violation of this section and section 142.926 and 142.929 shall be guilty of a class B misdemeanor for the first offense. For the second and each subsequent offense, violators shall be guilty of a class A misdemeanor.

7. The director shall impose a civil penalty of one thousand dollars for the first occurrence of transporting motor fuel without adequate shipping papers annotated as required under this section and sections 142.926 and 142.929. Each subsequent occurrence described in this subsection is subject to a civil penalty of five thousand dollars.

8. The failure of the operator of a motor vehicle to have on board, once loaded and the transportation started, the proper shipping papers pursuant to this chapter, shall be presumptive evidence of a violation sufficient to warrant impoundment and seizure of the vehicle and its cargo.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.917 Diverted shipment or incorrect information on shipping paper, relief, rulemaking authority.

Effective 01 Jan 1999, see footnote

Title X TAXATION AND REVENUE

142.917. Diverted shipment or incorrect information on shipping paper, relief, rulemaking authority. — 1. The director shall promulgate rules and regulations for relief in a case where a shipment of motor fuel is legitimately diverted from the represented destination state after the shipping paper has been issued by the terminal operator or where the terminal operator failed to cause proper information to be printed on the shipping paper.

2. The relief rules and regulations shall include a provision requiring that the shipper, the transporter, or an agent of either provide notification before the diversion or correction to the director if an intended diversion or correction is to occur, that a verification number be assigned and manually added to the face of the terminal-issued shipping paper, and the relief provision shall be consistent with the refund provisions of this chapter, including section 142.845.

3. The relief provisions shall establish a protest procedure so that any person found to be in violation of section 142.911 and subsection 3 of section 142.914 may establish a defense to any civil penalty imposed under this chapter for violation of such section or sections upon establishing substantial evidence satisfactory to the director that the violation was the result of an honest error made in the context of a good faith and reasonable effort to properly account for and report fuel shipments and taxes.

4. The director shall provide toll-free telephone service for persons to call to report a diversion and obtain a verification number under this section. The director shall make reasonable efforts to coordinate with neighboring states and the Federation of Tax Administrators for the operation of a common telephonic diversion verification number assignment system including the shared cost thereof.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.920 Supplier's and operator's reliance on transporters and shippers, joint liability, operator's reliance on supplier.

Effective 01 Jan 1999, see footnote

Title X TAXATION AND REVENUE

142.920. Supplier's and operator's reliance on transporters and shippers, joint liability, operator's reliance on supplier. — The supplier and the terminal operator shall be entitled to rely for all purposes of this chapter on the representation by the transporter, the shipper or the agent of the shipper as to the intended state of destination and tax-exempt use of the shipper. The shipper, importer, transporter, agent of the shipper and any purchaser, not the supplier or terminal operator, shall be jointly liable for any tax otherwise due to the state as a result of a diversion of the motor fuel from the represented destination state. A terminal operator shall be entitled to rely on the representation of a licensed supplier with respect to the obligation of the supplier to precollect tax and the related shipping paper representation to be as shown on the shipping paper as provided by subsection 1 of section 142.911.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.923 Motor fuel tax evasion, exceptions, penalty.

Effective 01 Jan 1999, see footnote

Title X TAXATION AND REVENUE

142.923. Motor fuel tax evasion, exceptions, penalty. — 1. Except as expressly provided in subsection 2 of this section, no person shall sell, use, deliver, or store in this state, or import for sale, use, delivery or storage in this state, motor fuel as to which the tax imposed by section 142.803 has not been previously paid to or accrued by either a licensed supplier, or permissive supplier, at the time of removal from a terminal, or a licensed distributor provided all the conditions of section 142.929 applicable to lawful import by the distributor shall have been met.

2. The provisions of subsection 1 of this section shall not apply to:

(1) A supplier with respect to motor fuel held within the bulk transfer/terminal system in this state which was manufactured in this state or imported into this state in a bulk transfer;

(2) A consumer with respect to motor fuel placed in the vehicle supply tank of that person outside of this state, except an interstate motor fuel user;

(3) Diesel fuel dyed in accordance with this chapter;

(4) Motor fuel in the process of exportation by a supplier or a distributor in accordance with the shipping papers required by section 142.914 and a statement meeting the requirements of section 142.926 is shown on the shipping papers;

(5) Kerosene used in aircraft subject to the conditions and exceptions in subsection 1 of section 142.815;

(6) Fuel in possession of a consumer as to which a refund has been issued;

(7) Government and other exempt fuel under subdivisions (3) and (4) of subsection 2 of section 142.815 and section 142.617; or

(8) A distributor who has met the conditions of section 142.926.

3. A person who violates this section shall be guilty of a class A misdemeanor and shall be subject to impoundment and seizure of the vehicle and its cargo.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.926 Notice of exempt use on shipping papers — penalty — enforcement authority.

Effective 01 Jan 1999, see footnote

Title X TAXATION AND REVENUE

142.926. Notice of exempt use on shipping papers — penalty — enforcement authority. — 1. Except as provided in subsection 3 of this section, no person shall operate a transport truck that is engaged in the shipment of motor fuel on the public highways of this state without having on board a terminal-issued shipping paper bearing, in addition to the requirements of subsection 1 of section 142.914, a notation indicating that, with respect to diesel fuel acquired under claim of exempt use, a statement indicating the fuel is "DYED DIESEL FUEL, NONTAXABLE USE ONLY, PENALTY FOR TAXABLE USE" for the load or the appropriate portion of the load. With respect to kerosene acquired under claim of exempt use, a statement shall indicate the fuel is "DYED KEROSENE, NONTAXABLE USE ONLY, PENALTY FOR TAXABLE USE" for the load or the appropriate portion of the load.

2. A person is in violation of subsection 1 of this section upon boarding the vehicle with a shipping paper which does not meet the requirements set forth in this section.

3. The director may in his discretion provide an advance notification procedure with respect to documentation for imported motor fuel as to which the importer is unable to obtain terminal-issued shipping papers which comply with this section.

4. Any person who knowingly violates any part of this section shall be guilty of a class A misdemeanor.

5. The director, his appointee, or representative may hold the transport conveyance and seize, confiscate and dispose of any motor fuel which is not accompanied by the required shipping paper.

6. The director and his duly appointed agents and the highway patrol and its officers shall have full authority in enforcing the provisions of this section.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.929 Distributor and transporter duties when fuel not dyed and tax not paid to supplier — penalties — enforcement authority.

Effective 01 Jan 1999, see footnote

Title X TAXATION AND REVENUE

142.929. Distributor and transporter duties when fuel not dyed and tax not paid to supplier — penalties — enforcement authority. — 1. In the event that a distributor acquires motor fuel destined for this state which has neither been dyed in accordance with the Internal Revenue Code and the regulations issued thereunder, nor tax paid to or accrued by the supplier at the time of removal from the out-of-state terminal, any licensed distributor and transporter operating on behalf of the licensed importer shall meet all of the following conditions prior to entering motor fuel onto the highways of this state by loaded transport truck:

(1) The importer or the transporter shall have obtained an import verification number from the director not sooner than twenty-four hours prior to entering this state;

(2) The import verification number shall have been set out prominently and indelibly on the face of each copy of the terminal-issued shipping paper carried on board the transport truck;

(3) The terminal origin and the name and address of the importer shall also be set out prominently on the face of each copy of the terminal-issued shipping paper;

(4) The terminal-issued shipping paper data otherwise required by this chapter shall be present; and

(5) All tax imposed by this chapter with respect to previously requested import verification number activity on the account of the distributor or the transporter shall have been timely precollected or remitted.

2. Any person who knowingly violates or knowingly aids and abets another to violate this provision shall be guilty of a class A misdemeanor, provided that a first offense related to a good faith belief that the distributor could import under the conditions will be punishable only by a fine.

3. The director, his appointee, or representative may hold the transport conveyance and seize, confiscate and dispose of any motor fuel which is not accompanied by the required shipping paper.

4. The director and his duly appointed agents and the highway patrol and its officers shall have full authority in enforcing the provisions of this section.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.932 Highway operation of vehicle with dyed fuel prohibited, when — unlawful use of dyed fuel — penalties.

Effective 28 Aug 2012

Title X TAXATION AND REVENUE

142.932. Highway operation of vehicle with dyed fuel prohibited, when — unlawful use of dyed fuel — penalties. — 1. No person shall operate or maintain a motor vehicle on any public highway in this state with motor fuel contained in the fuel supply tank for the motor vehicle that contains dye as provided pursuant to this chapter.

2. This section does not apply to:

(1) Persons operating motor vehicles that have received fuel into their fuel tanks outside of this state in a jurisdiction that permits introduction of dyed motor fuel of that color and type into the motor fuel tank of highway vehicles;

(2) Uses of dyed fuel on the highway which are lawful under the Internal Revenue Code and regulations thereunder and as set forth in this chapter unless otherwise prohibited by this chapter; or

(3) Persons operating motor vehicles during a state of emergency declaration by the governor, when such motor vehicles are engaged in public safety matters or in restoration of utility services attributable to the state of emergency. This exception shall apply to public utility and rural electric cooperative motor vehicles and the motor vehicles of persons contracting with such entities for the purpose of restoring utility service attributable to the state of emergency.

3. No person shall sell or hold for sale dyed diesel fuel or dyed kerosene for any use that the person knows or has reason to know is a taxable use of the diesel fuel.

4. No person shall use or hold for use any dyed diesel fuel for a taxable use when the person knew or had reason to know that the diesel fuel was so dyed.

5. No person shall willfully, with intent to evade tax, alter or attempt to alter the strength or composition of any dye or marker in any dyed diesel fuel or dyed kerosene.

6. Any person who knowingly violates or knowingly aids and abets another to violate the provisions of this section with the intent to evade the tax levied by this chapter shall be guilty of a class A misdemeanor.

7. Any person or business entity, each officer, employee, or agent of the entity who willfully participates in any act in violation of this section shall be jointly and severally liable with the entity for the tax and penalty which shall be the same as imposed pursuant to 26 U.S.C., Section 6715 or its successor section.

(L. 1998 S.B. 619, A.L. 2012 H.B. 1402 merged with S.B. 470)



Section 142.935 Notice of dyed fuels.

Effective 01 Jan 1999, see footnote

Title X TAXATION AND REVENUE

142.935. Notice of dyed fuels. — A notice stating "DYED DIESEL FUEL, NONTAXABLE USE ONLY, PENALTY FOR TAXABLE USE" or "DYED KEROSENE, NONTAXABLE USE ONLY, PENALTY FOR TAXABLE USE" shall be:

(1) Provided by the terminal operator to any person that receives dyed diesel fuel or dyed kerosene at a terminal rack of that terminal operator;

(2) Provided by any seller of dyed diesel fuel or dyed kerosene to its buyer if the diesel fuel or kerosene is located outside the bulk transfer/terminal system and is not sold from a retail pump posted in accordance with the requirements of subdivision (3) of this section; and

(3) Posted by a seller on any retail pump where it sells dyed diesel fuel or dyed kerosene for use by its buyer. The form of notice required under subdivisions (1) and (2) of this section shall be provided by the time of the removal or sale and shall appear on shipping papers, bills of lading, and invoices accompanying the sale or removal of the dyed diesel fuel or dyed kerosene.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.938 Tamper-resistant standards for shipping papers.

Effective 01 Jan 1999, see footnote

Title X TAXATION AND REVENUE

142.938. Tamper-resistant standards for shipping papers. — Each terminal operator in this state and every supplier licensed by this state for the collection of tax on motor fuel shall cause terminal-issued shipping papers to meet such tamper-resistant standards as the director may by regulation require including, but not limited to messages which identify whether shipping papers have been photocopied, numbering systems, nonreproducible coding and other devices. However, the director may not make any such regulations effective earlier than twenty-four months after the promulgation of a final regulation imposing the requirements.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.941 Inspections, requirements, limitations.

Effective 28 Aug 2014

Title X TAXATION AND REVENUE

142.941. Inspections, requirements, limitations. — 1. The director, his or her agents or appointees, including federal government employees or persons operating under contract with this state, upon presenting appropriate credentials may conduct inspections and remove samples of fuel to determine the coloration of diesel fuel, or to identify shipping paper violations at any place where motor fuel is or may be produced, stored or loaded into transport vehicles. Inspections shall be performed in a reasonable manner consistent with the circumstances, but in no event is prior notice required. Inspectors may physically inspect, examine or otherwise search any tank, reservoir, or other container that can or might be used for the production, storage, or transportation of fuel. Inspections may be made of any equipment used for, or in connection with, the production, storage, or transportation of fuel. Upon demand by the inspectors all shipping papers, documents and records required to be kept by a person transporting fuel shall be produced for immediate inspection. The places where inspections may occur include, but are not limited to:

(1) A terminal;

(2) A fuel storage facility that is not a terminal;

(3) A retail fuel facility;

(4) Highway rest stops; or

(5) A designated inspection site. For purposes of this section, a "designated inspection site" means any state highway or waterway inspection station, weigh station, agricultural inspection station, mobile station, or other location designated by the director, either fixed or mobile.

2. Notwithstanding the provisions of subsection 1 of this section to the contrary, in no event shall the director, his agents or appointees, including federal government employees or persons operating under contract with this state, conduct inspections and remove samples of fuel to determine the coloration of diesel fuel from any individual who is not holding the fuel for wholesale or retail sale, and who is not located at a terminal, a fuel storage facility that is not a terminal, a retail fuel facility, a highway rest stop, or a designated inspection site, unless the director, his or her agents or appointees, including federal government employees or persons operating under contract with this state, have reasonable suspicion to believe that violations under this chapter are being committed at a location not listed in this subsection.

3. Inspections to determine violations under this chapter may be conducted by the agents and appointees of the director, the Missouri department of public safety, the Missouri department of agriculture, and motor carrier inspectors in this state in addition to their duties otherwise defined, and any other law enforcement officer through procedures established by the director. Agents and appointees of the director have the same power and authority provided to authorized personnel under the applicable statute.

4. Inspectors may reasonably detain any person or equipment transporting fuel in or through this state for the purpose of determining whether the person is operating in compliance with the provisions of this chapter and any rules and regulations promulgated pursuant to this chapter. Detainment may continue for such time only as is necessary to determine whether the person is in compliance.

(L. 1998 S.B. 619, A.L. 2014 S.B. 842)



Section 142.944 Audits.

Effective 01 Jan 1999, see footnote

Title X TAXATION AND REVENUE

142.944. Audits. — 1. The director and his agents or appointees are authorized to audit and examine the records, books, papers, and equipment of any licensee or other person selling, transporting, storing or using motor fuel in order to verify the completeness, truth and accuracy of any statement or report and ascertain whether or not the tax imposed by this chapter has been paid. Except in the case of a fraudulent report or neglect or failure to file a report, additional tax shall be assessed on the licensee within three years after the alleged erroneous report was filed.

2. Records shall be made available to the director during normal business hours at the physical location of the person in this state, or at the offices of the director within three business days after request if the location at which records are located is outside of this state.

3. The director, his agents or appointees, including federal government employees and persons contracting with this state, may, upon showing credentials, inspect and each fuel vendor, motor fuel transporter or bulk purchaser shall disclose, immediately upon request, any shipping paper required by this chapter to be maintained at the physical location where the request is made which may include any place motor fuel is stored or held for sale or transportation.

4. Any person who shall refuse to permit any inspection or audit authorized by this chapter shall be subject to a civil penalty of five thousand dollars in addition to any penalty imposed by any other provision of this chapter.

5. Any person who refuses, for the purpose of evading tax, to allow an inspection shall, in addition to being liable for any other penalties imposed by this chapter, be guilty of a class A misdemeanor.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.947 Liens, motor fuel tax — notice of, satisfaction — record content.

Effective 01 Jan 1999, see footnote

Title X TAXATION AND REVENUE

142.947. Liens, motor fuel tax — notice of, satisfaction — record content. — 1. The tax imposed by this chapter, together with any penalties and interest that may accrue, shall constitute a first lien on all property, both real and personal, of the person owing such tax. Such lien shall have priority over any other lien, except the liens for state, county and municipal real and personal property taxes and liens of any bona fide mortgagee, pledgee, judgment creditor, or title of any purchaser whose rights have attached prior to the time the delinquent tax shall have become payable.

2. The director or his agents or appointees shall file notice of such lien in duplicate with the recorder of deeds in the county in which such person resides or in which such person's, if other than a natural person, principal place of business is located. To such notice shall be securely attached a copy of the assessment of the director of revenue as to the delinquent tax. Upon notice being filed, the recorder shall record one copy in the land records of his office and the other shall be filed as are chattel mortgages, and after being so filed the notice shall impart the same notice as do other instruments there filed or recorded. The director may file a like notice in the same manner in any county in which such person shall own real estate and personal property and it shall be accorded the same effect.

3. Upon payment of the tax, penalty and interest set forth in the assessment attached to the notice of lien, the director shall satisfy the lien record by notifying the recorder of deeds by registered or certified letter that such payment has been made. Upon the receipt of any such letter, the recorder shall mark the record satisfied and note the date of such satisfaction.

4. The director shall keep a record of such liens filed; the date of filing; the tax due; and the date satisfied, and shall upon request furnish such information to any person desiring the same.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.950 Enforcement authority.

Effective 01 Jan 1999, see footnote

Title X TAXATION AND REVENUE

142.950. Enforcement authority. — The director, his agents and appointees and the Missouri state highway patrol and its officers shall have full authority in enforcing the provisions of this chapter.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.951 Director may conduct investigations.

Effective 28 Aug 1999

Title X TAXATION AND REVENUE

142.951. Director may conduct investigations. — The director of the department of revenue or any person designated by the director may conduct investigations as necessary to enforce the provisions of this chapter.

(L. 1999 S.B. 414 § 1)



Section 142.953 Rulemaking procedures.

Effective 01 Jan 1999, see footnote

Title X TAXATION AND REVENUE

142.953. Rulemaking procedures. — Any rule or portion of a rule, as that term is defined in section 536.010, that is promulgated under the authority delegated in this chapter shall become effective only if it has been promulgated pursuant to the provisions of chapter 536. All rulemaking authority under this chapter delegated prior to January 1, 1999, is of no force and effect and repealed; however, nothing in this section shall be interpreted to repeal or affect the validity of any rule filed or adopted prior to January 1, 1999, if it fully complied with the provisions of chapter 536. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after January 1, 1999, shall be invalid and void.

(L. 1998 S.B. 619)

Effective 1-1-99






Chapter 143 Income Tax

Chapter Cross References



Section 143.005 Sections 143.181 and 143.471 effective date.

Effective 28 Aug 1983

Title X TAXATION AND REVENUE

143.005. Sections 143.181 and 143.471 effective date. — Sections 143.181 and 143.471 shall apply to taxable years beginning after December 31, 1982.

(L. 1983 H.B. 849 § B)



Section 143.009 Effective date.

Effective 01 Jan 1973, see footnote

Title X TAXATION AND REVENUE

143.009. Effective date. — Sections 143.011 to 143.996 shall become effective on January 1, 1973; but it shall apply only with respect to taxable periods beginning on or after January 1, 1973. The repeal of the provisions of chapter 143 shall become effective January 1, 1973, but it shall not affect any taxable periods beginning before January 1, 1973, in any respect, including, but not limited to, the determination of tax, interest, penalties, procedures, and periods of limitations. Notwithstanding the first and second sentences of this section, section 143.471, relating to electing small business corporations, shall apply to such corporations and their shareholders with regard to taxable periods of such corporations ending on or after January 1, 1973. The preceding sentence shall not apply with regard to taxable periods of electing small business corporations beginning before January 1, 1973, if such corporation and all of its shareholders elect to that effect with the director of revenue on or before January 1, 1973. Notwithstanding the first four sentences of this section, a taxpayer who has a fiscal period which includes parts of each of the years 1972 and 1973 may determine his tax and taxable income pursuant to the provisions of sections 143.011 to 143.996 if he files an election to that effect with the director of revenue on or before the due date (including extensions of time) of his return for the taxable period.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.011 Resident individuals — tax rates.

Effective 28 Aug 2014

Title X TAXATION AND REVENUE

*143.011. Resident individuals — tax rates. — 1. A tax is hereby imposed for every taxable year on the Missouri taxable income of every resident. The tax shall be determined by applying the tax table or the rate provided in section 143.021, which is based upon the following rates:

­

­

2. (1) Beginning with the 2017 calendar year, the top rate of tax under subsection 1 of this section may be reduced over a period of years. Each reduction in the top rate of tax shall be by one-tenth of a percent and no more than one reduction shall occur in a calendar year. The top rate of tax shall not be reduced below five and one-half percent. Reductions in the rate of tax shall take effect on January first of a calendar year and such reduced rates shall continue in effect until the next reduction occurs.

(2) A reduction in the rate of tax shall only occur if the amount of net general revenue collected in the previous fiscal year exceeds the highest amount of net general revenue collected in any of the three fiscal years prior to such fiscal year by at least one hundred fifty million dollars.

(3) Any modification of tax rates under this subsection shall only apply to tax years that begin on or after a modification takes effect.

(4) The director of the department of revenue shall, by rule, adjust the tax tables under subsection 1 of this section to effectuate the provisions of this subsection. The bracket for income subject to the top rate of tax shall be eliminated once the top rate of tax has been reduced to five and one-half of a percent.

3. Beginning with the 2017 calendar year, the brackets of Missouri taxable income identified in subsection 1 of this section shall be adjusted annually by the percent increase in inflation. The director shall publish such brackets annually beginning on or after October 1, 2016. Modifications to the brackets shall take effect on January first of each calendar year and shall apply to tax years beginning on or after the effective date of the new brackets.

4. As used in this section, the following terms mean:

(1) "CPI", the Consumer Price Index for All Urban Consumers for the United States as reported by the Bureau of Labor Statistics, or its successor index;

(2) "CPI for the preceding calendar year", the average of the CPI as of the close of the twelve month period ending on August thirty-first of such calendar year;

(3) "Percent increase in inflation", the percentage, if any, by which the CPI for the preceding calendar year exceeds the CPI for the year beginning September 1, 2014, and ending August 31, 2015.

(L. 1972 S.B. 549, A.L. 2014 S.B. 509 & 496)

*S.B. 509 & 496 was vetoed 5-01-14. The veto was overridden on 5-06-14.



Section 143.021 Tax determined by rates in Section 143.011.

Effective 28 Aug 2014

Title X TAXATION AND REVENUE

*143.021. Tax determined by rates in Section 143.011. — Every resident having a taxable income shall determine his or her tax from the rates provided in section 143.011. There shall be no tax on a taxable income of less than one hundred dollars.

(L. 1972 S.B. 549, A.L. 2014 S.B. 509 & 496)

*S.B. 509 & 496 was vetoed 5-01-14. The veto was overridden on 5-06-14.



Section 143.022 Deduction for business income — business income defined — increase in percentage of subtraction, when.

Effective 28 Aug 2014

Title X TAXATION AND REVENUE

*143.022. Deduction for business income — business income defined — increase in percentage of subtraction, when. — 1. As used in this section, "business income" means the income greater than zero arising from transactions in the regular course of all of a taxpayer's trade or business and shall be limited to the Missouri source net profit from the combination of the following:

(1) The total combined profit as properly reported to the Internal Revenue Service on each Schedule C, or its successor form, filed; and

(2) The total partnership and S corporation income or loss properly reported to the Internal Revenue Service on Part II of Schedule E, or its successor form.

2. In addition to all other modifications allowed by law, there shall be subtracted from the federal adjusted gross income of an individual taxpayer a percentage of such individual's business income, to the extent that such amounts are included in federal adjusted gross income when determining such individual's Missouri adjusted gross income.

3. In the case of an S corporation described in section 143.471 or a partnership computing the deduction allowed under subsection 2 of this section, taxpayers described in subdivision** (1) or (2) of this subsection shall be allowed such deduction apportioned in proportion to their share of ownership of the business as reported on the taxpayer's Schedule K-1, or its successor form, for the tax period for which such deduction is being claimed when determining the Missouri adjusted gross income of:

(1) The shareholders of an S corporation as described in section 143.471;

(2) The partners in a partnership.

4. The percentage to be subtracted under subsection 2 of this section shall be increased over a period of years. Each increase in the percentage shall be by five percent and no more than one increase shall occur in a calendar year. The maximum percentage that may be subtracted is twenty-five percent of business income. Any increase in the percentage that may be subtracted shall take effect on January first of a calendar year and such percentage shall continue in effect until the next percentage increase occurs. An increase shall only apply to tax years that begin on or after the increase takes effect.

5. An increase in the percentage that may be subtracted under subsection 2 of this section shall only occur if the amount of net general revenue collected in the previous fiscal year exceeds the highest amount of net general revenue collected in any of the three fiscal years prior to such fiscal year by at least one hundred fifty million dollars.

6. The first year that a taxpayer may make the subtraction under subsection 2 of this section is 2017, provided that the provisions of subsection 5 of this section are met. If the provisions of subsection 5 of this section are met, the percentage that may be subtracted in 2017 is five percent.

(L. 2014 S.B. 509 & 496)

*S.B. 509 & 496 was vetoed 5-01-14. The veto was overridden on 5-06-14.

**Word "subdivisions" appears in original rolls.



Section 143.031 Combined return of husband and wife.

Effective 01 Jan 1973, see footnote

Title X TAXATION AND REVENUE

143.031. Combined return of husband and wife. — 1. A husband and wife who file a joint federal income tax return shall file a combined return. A husband and wife who do not file a joint federal income tax return shall not file a combined return.

2. The Missouri combined taxable income on a combined return shall include all of the income and deductions of the husband and wife. The Missouri taxable income of each spouse shall be an amount that is the same proportion of their Missouri combined taxable income as the Missouri adjusted gross income of that spouse bears to their Missouri combined adjusted gross income.

3. The tax of each spouse shall be determined by the application of either section 143.021 or section 143.041 depending upon whether such spouse is a resident or nonresident. Their Missouri combined tax shall be the sum of the tax applicable to each spouse.

(L. 1972 S.B. 549)

Effective 1-01-73



Section 143.041 Nonresident individual — inapplicable to out-of-state businesses and employees, when.

Effective 28 Aug 2014

Title X TAXATION AND REVENUE

143.041. Nonresident individual — inapplicable to out-of-state businesses and employees, when. — 1. A tax is hereby imposed for every taxable year on the income of every nonresident individual which is derived from sources within this state. The tax shall be that amount which bears the same ratio to the tax applicable to the individual if he would have been a resident as (A) his Missouri nonresident adjusted gross income as determined under section 143.181 (Missouri adjusted gross income derived from sources within this state) bears to (B) his Missouri adjusted gross income derived from all sources.

2. The provisions of this section shall not apply to out-of-state businesses or out-of-state employees operating under sections 190.270 to 190.285.

(L. 1972 S.B. 549, A.L. 2014 H.B. 1190)



Section 143.051 Part-year resident.

Effective 01 Jan 1973, see footnote

Title X TAXATION AND REVENUE

143.051. Part-year resident. — 1. An individual who is a resident for only part of his taxable period shall be treated as a nonresident for purposes of sections 143.011 to 143.996. His Missouri nonresident adjusted gross income (Missouri adjusted gross income from sources within this state) shall consist of

(1) All items that would have determined his Missouri adjusted gross income if he had a taxable period as a resident consisting solely of the time he was a resident, and

(2) All items that would have determined his Missouri nonresident adjusted gross income if he had a taxable period as a nonresident consisting solely of the time he was not a resident.

2. An individual described in subsection 1 may determine his tax as if he were a resident for the entire taxable period.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.061 Fiduciaries.

Effective 01 Jan 1973, see footnote

Title X TAXATION AND REVENUE

143.061. Fiduciaries. — A tax is hereby imposed upon the Missouri taxable income of fiduciaries at the same rates as applicable to resident individuals.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.071 Corporations — inapplicable to out-of-state businesses, when.

Effective 28 Aug 2014

Title X TAXATION AND REVENUE

143.071. Corporations — inapplicable to out-of-state businesses, when. — 1. For all tax years beginning before September 1, 1993, a tax is hereby imposed upon the Missouri taxable income of corporations in an amount equal to five percent of Missouri taxable income.

2. For all tax years beginning on or after September 1, 1993, a tax is hereby imposed upon the Missouri taxable income of corporations in an amount equal to six and one-fourth percent of Missouri taxable income.

3. The provisions of this section shall not apply to out-of-state businesses operating under sections 190.270 to 190.285.

(L. 1972 S.B. 549, A.L. 1993 S.B. 380, A.L. 2014 H.B. 1190)

(2000) Member institutions of the Farm Credit System, which are federal instrumentalities, are exempt from state income taxation; silence of the federal statute does not constitute express congressional consent to tax. Production Credit Ass'n. v. Director of Revenue, 10 S.W.3d 142 (Mo.banc), certiorari granted 120 S.Ct. 2716, 68 USLW 3725.



Section 143.081 Credit for income tax paid to another state.

Effective 01 Jan 2005, see footnote

Title X TAXATION AND REVENUE

143.081. Credit for income tax paid to another state. — 1. A resident individual, resident estate, and resident trust shall be allowed a credit against the tax otherwise due pursuant to sections 143.005 to 143.998 for the amount of any income tax imposed for the taxable year by another state of the United States (or a political subdivision thereof) or the District of Columbia on income derived from sources therein and which is also subject to tax pursuant to sections 143.005 to 143.998. For purposes of this subsection, the phrase "income tax imposed" shall be that amount of tax before any income tax credit allowed by such other state or the District of Columbia if the other state or the District of Columbia authorizes a reciprocal benefit for residents of this state.

2. The credit provided pursuant to this section shall not exceed an amount which bears the same ratio to the tax otherwise due pursuant to sections 143.005 to 143.998 as the amount of the taxpayer's Missouri adjusted gross income derived from sources in the other taxing jurisdiction bears to the taxpayer's Missouri adjusted gross income derived from all sources. In applying the limitation of the previous sentence to an estate or trust, Missouri taxable income shall be substituted for Missouri adjusted gross income. If the tax of more than one other taxing jurisdiction is imposed on the same item of income, the credit shall not exceed the limitation that would result if the taxes of all the other jurisdictions applicable to the item were deemed to be of a single jurisdiction.

3. For the purposes of this section, in the case of an S corporation, each resident S shareholder shall be considered to have paid a tax imposed on the shareholder in an amount equal to the shareholder's pro rata share of any net income tax paid by the S corporation to a state which does not measure the income of shareholders on an S corporation by reference to the income of the S corporation or where a composite return and composite payments are made in such state on behalf of the S shareholders by the S corporation.

4. For purposes of subsection 3 of this section, in the case of an S corporation that is a bank chartered by a state, the Office of Thrift Supervision*, or the comptroller of currency, each Missouri resident S shareholder of such out-of-state bank shall qualify for the shareholder's pro rata share of any net tax paid, including a bank franchise tax based on the income of the bank, by such S corporation where bank payment of taxes are made in such state on behalf of the S shareholders by the S bank to the extent of the tax paid.

(L. 1972 S.B. 549, A.L. 1993 S.B. 66 & 20, A.L. 1999 H.B. 701, A.L. 2002 S.B. 895, A.L. 2004 S.B. 1394)

Effective 1-01-05

*Office of Thrift Supervision, U.S. Department of the Treasury

(2001) Credit does not apply to shareholders of subchapter S corporation which elects to pay other state's taxes as a subchapter C corporation. Hermann v. Director of Revenue, 47 S.W.3d 362 (Mo.banc).



Section 143.091 Meaning of terms.

Effective 01 Jan 1990, see footnote

Title X TAXATION AND REVENUE

143.091. Meaning of terms. — Any term used in sections 143.011 to 143.996 shall have the same meaning as when used in a comparable context in the laws of the United States relating to federal income taxes, unless a different meaning is clearly required by the provisions of sections 143.011 to 143.996. Any reference in sections 143.011 to 143.996 to the laws of the United States shall mean the provisions of the Internal Revenue Code of 1986, and amendments thereto, and other provisions of the laws of the United States relating to federal income taxes, as the same may be or become effective, at any time or from time to time, for the taxable year.

(L. 1972 S.B. 549, A.L. 1989 H.B. 35, et al.)

Effective 1-1-90



Section 143.101 Definitions.

Effective 01 Jan 1973, see footnote

Title X TAXATION AND REVENUE

143.101. Definitions. — 1. "Resident" means an individual who is domiciled in this state, unless he (1) maintains no permanent place of abode in this state, (2) does maintain a permanent place of abode elsewhere, and (3) spends in the aggregate not more than thirty days of the taxable year in this state; or who is not domiciled in this state but maintains a permanent place of abode in this state and spends in the aggregate more than one hundred eighty-three days of the taxable year in this state.

2. "Nonresident" means an individual who is not a resident of this state.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.105 Corporations.

Effective 28 Aug 1993

Title X TAXATION AND REVENUE

143.105. Corporations. — Notwithstanding the provisions of section 143.071, to the contrary, a tax is hereby imposed upon the Missouri taxable income of corporations in an amount equal to five percent of Missouri taxable income.

(L. 1993 S.B. 380 §§ B, 1)

(1996) Contingent referendum provision was an unconstitutional delegation of legislative authority, thereby making this section void. Akin v. Director of Revenue, 934 S.W.2d 295 (Mo. banc).



Section 143.106 Federal income tax deductions.

Effective 28 Aug 1993

Title X TAXATION AND REVENUE

143.106. Federal income tax deductions. — 1. Notwithstanding the provisions of section 143.171, to the contrary, a taxpayer shall be allowed a deduction for his federal income tax liability under chapter 1 of the Internal Revenue Code for the same taxable year for which the Missouri return is being filed after reduction for all credits thereon, except the credit for payments of federal estimated tax, the credit for the overpayment of any federal tax, and the credits allowed by the Internal Revenue Code by section 31 (tax withheld on wages), section 27 (tax of foreign country and United States possessions), and section 34 (tax on certain uses of gasoline, special fuels, and lubricating oils).

2. If a federal income tax liability for a tax year prior to the applicability of sections 143.011 to 143.996 for which he was not previously entitled to a Missouri deduction is later paid or accrued, he may deduct the federal tax in the later year to the extent it would have been deductible if paid or accrued in the prior year.

(L. 1993 S.B. 380 §§ B, 2)

(1996) Contingent referendum provision was an unconstitutional delegation of legislative authority, thereby making this section void. Akin v. Director of Revenue, 934 S.W.2d 295 (Mo. banc).



Section 143.107 Effective date of sections 143.105 and 143.106 — contingency — expiration of other sections.

Effective 28 Aug 1993

Title X TAXATION AND REVENUE

143.107. Effective date of sections 143.105 and 143.106 — contingency — expiration of other sections. — 1. Sections 143.105 and 143.106 shall become effective only if the question prescribed in subsection 2 of this section is submitted to a statewide vote and a majority of the qualified voters voting on the issue approve such question, and not otherwise.

2. If* the supreme court of Missouri does not affirm in whole or in part the decision in the case of COMMITTEE FOR EDUCATION EQUALITY, et al., v. STATE OF MISSOURI, et al., No. CV 190-1371CC, and LEE'S SUMMIT SCHOOL DISTRICT R-VII, et al., v. STATE OF MISSOURI, et al., No. CV 190-510CC, a statewide election shall be held on the first regularly scheduled statewide election date after such a ruling at which an election can be held pursuant to chapter 115. At such election the qualified voters of this state shall vote on the question of whether the taxes prescribed in sections 143.105 and 143.106 shall be applied to all taxable years beginning on or after the date of such election and not otherwise. If the voters approve such question, sections 160.500 to 160.538, sections 160.545 and 160.550**, sections 161.099 and 161.610, sections 162.203 and 162.1010**, section 163.023, sections 166.275 and 166.300, section 170.254**, section 173.750, and sections 178.585 and 178.698 shall expire thirty days after certification of the results of the election.

(L. 1993 S.B. 380 §§ C, D)

*Word "in" appears in original rolls.

**The following sections have been repealed: Section 160.550 was repealed by S.B. 287 (2005), effective 7-01-06, and sections 162.1010 and 170.254 were repealed by H.B. 1608 (2012).

(1996) Contingent referendum provision was an unconstitutional delegation of legislative authority, thereby making this section void. Akin v. Director of Revenue, 934 S.W.2d 295 (Mo. banc).



Section 143.111 Missouri taxable income.

Effective 28 Aug 1999

Title X TAXATION AND REVENUE

143.111. Missouri taxable income. — The Missouri taxable income of a resident shall be such resident's Missouri adjusted gross income less:

(1) Either the Missouri standard deduction or the Missouri itemized deduction;

(2) The Missouri deduction for personal exemptions;

(3) The Missouri deduction for dependency exemptions;

(4) The deduction for federal income taxes provided in section 143.171; and

(5) The deduction for a self-employed individual's health insurance costs provided in section 143.113.

(L. 1972 S.B. 549, A.L. 1999 H.B. 516)



Section 143.113 Deduction for health insurance costs of self-employed individuals, rules.

Effective 28 Aug 1999

Title X TAXATION AND REVENUE

143.113. Deduction for health insurance costs of self-employed individuals, rules. — 1. For all taxable years beginning on or after January 1, 2000, an individual taxpayer who is an employee within the meaning of Section 401(c)(1) of the Internal Revenue Code of 1986, as amended, shall be allowed to subtract from the taxpayer's Missouri adjusted gross income to determine Missouri taxable income an amount equal to the amount which the taxpayer has paid during the taxable year for insurance which constitutes medical care for the taxpayer, the taxpayer's spouse, and dependents to the extent that such amounts qualify as deductible pursuant to Section 162(l) of the Internal Revenue Code of 1986, as amended, for the same taxable year, and shall only be deductible to the extent that such amounts are not deducted on the taxpayer's federal income tax return for that taxable year.

2. The director of the department of revenue shall promulgate rules and regulations to administer the provisions of this section. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

(L. 1999 H.B. 516)



Section 143.114 Deduction for sales or exchanges of employer securities to a qualified Missouri employee stock ownership plan — information provided to former employees upon separation.

Effective 14 Oct 2016, see footnote

Title X TAXATION AND REVENUE

*143.114. Deduction for sales or exchanges of employer securities to a qualified Missouri employee stock ownership plan — information provided to former employees upon separation. — 1. As used in this section, the following terms mean:

(1) “Commercial domicile”, the principal place from which the trade or business of the taxpayer is directed or managed;

(2) “Deduction”, an amount subtracted from the taxpayer’s Missouri adjusted gross income to determine Missouri taxable income for the tax year in which such deduction is claimed;

(3) “Employer securities”, the same meaning as defined under Section 409(l) of the Internal Revenue Code;

(4) “Missouri corporation”, a corporation whose commercial domicile is in this state;

(5) “Qualified Missouri employee stock ownership plan”, an employee stock ownership plan, as defined under Section 4975(e)(7) of the Internal Revenue Code, and trust that is established by a Missouri corporation for the benefit of the employees of the corporation;

(6) “Taxpayer”, an individual, firm, partner in a firm, corporation, partnership, shareholder in an S corporation, or member of a limited liability company subject to the income tax imposed under chapter 143, excluding withholding tax imposed by sections 143.191 to 143.265.

2. For all tax years beginning on or after January 1, 2017, in addition to all other modifications allowed by law, a taxpayer shall be allowed a deduction from the taxpayer’s federal adjusted gross income when determining Missouri adjusted gross income in an amount equal to fifty percent of the net capital gain from the sale or exchange of employer securities of a Missouri corporation to a qualified Missouri employee stock ownership plan if, upon completion of the transaction, the qualified Missouri employee stock ownership plan owns at least thirty percent of all outstanding employer securities issued by the Missouri corporation.

3. Whenever an employee leaves a Missouri corporation with a qualified Missouri employee stock ownership plan, the Missouri corporation shall inform the former employee of the deadline for when the former employee shall decide whether they will receive their shares of employer securities or compensation for their shares of employer securities.

4. The department of revenue may promulgate rules and regulations for the administration of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2016, shall be invalid and void.

5. Under section 23.253 of the Missouri sunset act:

(1) The provisions of the new program authorized under this section shall automatically sunset on December thirty-first, six years after October 14, 2016, unless reauthorized by an act of the general assembly;

(2) If such program is reauthorized, the program authorized under this section shall automatically sunset on December thirty-first, twelve years after the effective date of the reauthorization of this section; and

(3) This section shall terminate on September first of the calendar year immediately following the calendar year in which the program authorized under this section is sunset.

(L. 2016 H.B. 2030 § 135.495)

*Effective 10-14-16, see § 21.250. H.B. 2030 was vetoed June 28, 2016. The veto was overridden on September 14, 2016.

Sunset date 12-31-22

Termination date 9-01-23



Section 143.118 Health care sharing ministry deduction — rulemaking authority.

Effective 28 Aug 2007

Title X TAXATION AND REVENUE

143.118. Health care sharing ministry deduction — rulemaking authority. — 1. For all taxable years beginning on or after January 1, 2007, an individual taxpayer shall be allowed to subtract from the taxpayer's Missouri adjusted gross income to determine Missouri taxable income an amount equal to the amount which the taxpayer has paid during the taxable year as a member of a health care sharing ministry as defined in section 376.1750 and shall only be deductible to the extent that such amounts are not deducted on the taxpayer's federal income tax return for that taxable year.

2. The director of the department of revenue shall promulgate rules and regulations to administer the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2007, shall be invalid and void.

(L. 2007 H.B. 818)



Section 143.119 Federal health insurance deduction, state tax credit — rulemaking authority.

Effective 28 Aug 2007

Title X TAXATION AND REVENUE

143.119. Federal health insurance deduction, state tax credit — rulemaking authority. — 1. A self-employed taxpayer, as such term is used in the federal internal revenue code, who is otherwise ineligible for the federal income tax health insurance deduction under Section 162 of the federal internal revenue code shall be entitled to a credit against the tax otherwise due under this chapter, excluding withholding tax imposed by sections 143.191 to 143.265, in an amount equal to the portion of such taxpayer's federal tax liability incurred due to such taxpayer's inclusion of such payments in federal adjusted gross income. The tax credits authorized under this section shall be nontransferable. To the extent tax credit issued under this section exceeds* a taxpayer's state income tax liability, such excess shall be considered an overpayment of tax and shall be refunded to the taxpayer.

2. The director of the department of revenue shall promulgate rules and regulations to administer the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2007, shall be invalid and void.

(L. 2007 H.B. 818)

*Word "exceed" appears in original rolls.



Section 143.121 Missouri adjusted gross income.

Effective 14 Oct 2016, see footnote

Title X TAXATION AND REVENUE

*143.121. Missouri adjusted gross income. — 1. The Missouri adjusted gross income of a resident individual shall be the taxpayer’s federal adjusted gross income subject to the modifications in this section.

2. There shall be added to the taxpayer’s federal adjusted gross income:

(1) The amount of any federal income tax refund received for a prior year which resulted in a Missouri income tax benefit;

(2) Interest on certain governmental obligations excluded from federal gross income by Section 103 of the Internal Revenue Code. The previous sentence shall not apply to interest on obligations of the state of Missouri or any of its political subdivisions or authorities and shall not apply to the interest described in subdivision (1) of subsection 3 of this section. The amount added pursuant to this subdivision shall be reduced by the amounts applicable to such interest that would have been deductible in computing the taxable income of the taxpayer except only for the application of Section 265 of the Internal Revenue Code. The reduction shall only be made if it is at least five hundred dollars;

(3) The amount of any deduction that is included in the computation of federal taxable income pursuant to Section 168 of the Internal Revenue Code as amended by the Job Creation and Worker Assistance Act of 2002 to the extent the amount deducted relates to property purchased on or after July 1, 2002, but before July 1, 2003, and to the extent the amount deducted exceeds the amount that would have been deductible pursuant to Section 168 of the Internal Revenue Code of 1986 as in effect on January 1, 2002;

(4) The amount of any deduction that is included in the computation of federal taxable income for net operating loss allowed by Section 172 of the Internal Revenue Code of 1986, as amended, other than the deduction allowed by Section 172(b)(1)(G) and Section 172(i) of the Internal Revenue Code of 1986, as amended, for a net operating loss the taxpayer claims in the tax year in which the net operating loss occurred or carries forward for a period of more than twenty years and carries backward for more than two years. Any amount of net operating loss taken against federal taxable income but disallowed for Missouri income tax purposes pursuant to this subdivision after June 18, 2002, may be carried forward and taken against any income on the Missouri income tax return for a period of not more than twenty years from the year of the initial loss; and

(5) For nonresident individuals in all taxable years ending on or after December 31, 2006, the amount of any property taxes paid to another state or a political subdivision of another state for which a deduction was allowed on such nonresident’s federal return in the taxable year unless such state, political subdivision of a state, or the District of Columbia allows a subtraction from income for property taxes paid to this state for purposes of calculating income for the income tax for such state, political subdivision of a state, or the District of Columbia.

3. There shall be subtracted from the taxpayer’s federal adjusted gross income the following amounts to the extent included in federal adjusted gross income:

(1) Interest or dividends on obligations of the United States and its territories and possessions or of any authority, commission or instrumentality of the United States to the extent exempt from Missouri income taxes pursuant to the laws of the United States. The amount subtracted pursuant to this subdivision shall be reduced by any interest on indebtedness incurred to carry the described obligations or securities and by any expenses incurred in the production of interest or dividend income described in this subdivision. The reduction in the previous sentence shall only apply to the extent that such expenses including amortizable bond premiums are deducted in determining the taxpayer’s federal adjusted gross income or included in the taxpayer’s Missouri itemized deduction. The reduction shall only be made if the expenses total at least five hundred dollars;

(2) The portion of any gain, from the sale or other disposition of property having a higher adjusted basis to the taxpayer for Missouri income tax purposes than for federal income tax purposes on December 31, 1972, that does not exceed such difference in basis. If a gain is considered a long-term capital gain for federal income tax purposes, the modification shall be limited to one-half of such portion of the gain;

(3) The amount necessary to prevent the taxation pursuant to this chapter of any annuity or other amount of income or gain which was properly included in income or gain and was taxed pursuant to the laws of Missouri for a taxable year prior to January 1, 1973, to the taxpayer, or to a decedent by reason of whose death the taxpayer acquired the right to receive the income or gain, or to a trust or estate from which the taxpayer received the income or gain;

(4) Accumulation distributions received by a taxpayer as a beneficiary of a trust to the extent that the same are included in federal adjusted gross income;

(5) The amount of any state income tax refund for a prior year which was included in the federal adjusted gross income;

(6) The portion of capital gain specified in section 135.357 that would otherwise be included in federal adjusted gross income;

(7) The amount that would have been deducted in the computation of federal taxable income pursuant to Section 168 of the Internal Revenue Code as in effect on January 1, 2002, to the extent that amount relates to property purchased on or after July 1, 2002, but before July 1, 2003, and to the extent that amount exceeds the amount actually deducted pursuant to Section 168 of the Internal Revenue Code as amended by the Job Creation and Worker Assistance Act of 2002;

(8) For all tax years beginning on or after January 1, 2005, the amount of any income received for military service while the taxpayer serves in a combat zone which is included in federal adjusted gross income and not otherwise excluded therefrom. As used in this section, “combat zone” means any area which the President of the United States by Executive Order designates as an area in which Armed Forces of the United States are or have engaged in combat. Service is performed in a combat zone only if performed on or after the date designated by the President by Executive Order as the date of the commencing of combat activities in such zone, and on or before the date designated by the President by Executive Order as the date of the termination of combatant activities in such zone;

(9) For all tax years ending on or after July 1, 2002, with respect to qualified property that is sold or otherwise disposed of during a taxable year by a taxpayer and for which an additional modification was made under subdivision (3) of subsection 2 of this section, the amount by which additional modification made under subdivision (3) of subsection 2 of this section on qualified property has not been recovered through the additional subtractions provided in subdivision (7) of this subsection; and

(10) For all tax years beginning on or after January 1, 2014, the amount of any income received as payment from any program which provides compensation to agricultural producers who have suffered a loss as the result of a disaster or emergency, including the:

(a) Livestock Forage Disaster Program;

(b) Livestock Indemnity Program;

(c) Emergency Assistance for Livestock, Honeybees, and Farm-Raised Fish;

(d) Emergency Conservation Program;

(e) Noninsured Crop Disaster Assistance Program;

(f) Pasture, Rangeland, Forage Pilot Insurance Program;

(g) Annual Forage Pilot Program;

(h) Livestock Risk Protection Insurance Plan; and

(i) Livestock Gross Margin insurance plan.

4. There shall be added to or subtracted from the taxpayer’s federal adjusted gross income the taxpayer’s share of the Missouri fiduciary adjustment provided in section 143.351.

5. There shall be added to or subtracted from the taxpayer’s federal adjusted gross income the modifications provided in section 143.411.

6. In addition to the modifications to a taxpayer’s federal adjusted gross income in this section, to calculate Missouri adjusted gross income there shall be subtracted from the taxpayer’s federal adjusted gross income any gain recognized pursuant to Section 1033 of the Internal Revenue Code of 1986, as amended, arising from compulsory or involuntary conversion of property as a result of condemnation or the imminence thereof.

7. (1) As used in this subsection, “qualified health insurance premium” means the amount paid during the tax year by such taxpayer for any insurance policy primarily providing health care coverage for the taxpayer, the taxpayer’s spouse, or the taxpayer’s dependents.

(2) In addition to the subtractions in subsection 3 of this section, one hundred percent of the amount of qualified health insurance premiums shall be subtracted from the taxpayer’s federal adjusted gross income to the extent the amount paid for such premiums is included in federal taxable income. The taxpayer shall provide the department of revenue with proof of the amount of qualified health insurance premiums paid.

**8. (1) Beginning January 1, 2014, in addition to the subtractions provided in this section, one hundred percent of the cost incurred by a taxpayer for a home energy audit conducted by an entity certified by the department of natural resources under section 640.153 or the implementation of any energy efficiency recommendations made in such an audit shall be subtracted from the taxpayer’s federal adjusted gross income to the extent the amount paid for any such activity is included in federal taxable income. The taxpayer shall provide the department of revenue with a summary of any recommendations made in a qualified home energy audit, the name and certification number of the qualified home energy auditor who conducted the audit, and proof of the amount paid for any activities under this subsection for which a deduction is claimed. The taxpayer shall also provide a copy of the summary of any recommendations made in a qualified home energy audit to the department of natural resources.

(2) At no time shall a deduction claimed under this subsection by an individual taxpayer or taxpayers filing combined returns exceed one thousand dollars per year for individual taxpayers or cumulatively exceed two thousand dollars per year for taxpayers filing combined returns.

(3) Any deduction claimed under this subsection shall be claimed for the tax year in which the qualified home energy audit was conducted or in which the implementation of the energy efficiency recommendations occurred. If implementation of the energy efficiency recommendations occurred during more than one year, the deduction may be claimed in more than one year, subject to the limitations provided under subdivision (2) of this subsection.

(4) A deduction shall not be claimed for any otherwise eligible activity under this subsection if such activity qualified for and received any rebate or other incentive through a state-sponsored energy program or through an electric corporation, gas corporation, electric cooperative, or municipally owned utility.

9. The provisions of subsection 8 of this section shall expire on December 31, 2020.

(L. 1972 S.B. 549, A.L. 1977 S.B. 46, A.L. 1986 S.B. 669, et al., A.L. 1989 H.B. 35, et al., A.L. 1990 H.B. 960, A.L. 2002 S.B. 1248, A.L. 2003 S.B. 11, A.L. 2004 S.B. 1394, A.L. 2005 S.B. 252, A.L. 2006 H.B. 1440 and H.B. 1944 § 2, A.L. 2007 H.B. 444, et al. merged with H.B. 818, A.L. 2008 S.B. 748 merged with S.B. 1181, et al., A.L. 2014 S.B. 601, A.L. 2016 S.B. 641)

*Effective 10-14-16, see § 21.250. S.B. 641 was vetoed June 28, 2016. The veto was overridden on September 14, 2016.

**Subsection 8 of this section expires 12-31-20.



Section 143.123 Taxes on annuities, pensions and retirement allowances, subtraction per taxpayer, maximums per year or six-month period.

Effective 14 Jun 1989, see footnote

Title X TAXATION AND REVENUE

143.123. Taxes on annuities, pensions and retirement allowances, subtraction per taxpayer, maximums per year or six-month period. — Any six thousand dollar subtraction provided by law for annuities, pensions, and retirement allowances in total per taxpayer, as hereafter provided by subsequent law, shall be implemented in a maximum amount of six thousand dollars per year, or three thousand dollars for a six-month period.

(L. 1989 H.B. 610 § 1)

Effective 6-14-89



Section 143.124 Annuities, pensions, retirement benefits, or retirement allowances provided by state, United States, political subdivisions or any other state, Keogh plans, annuities from defined pension plans and IRAs, amounts subtracted from Missouri adjusted gross income.

Effective 28 Aug 2009

Title X TAXATION AND REVENUE

143.124. Annuities, pensions, retirement benefits, or retirement allowances provided by state, United States, political subdivisions or any other state, Keogh plans, annuities from defined pension plans and IRAs, amounts subtracted from Missouri adjusted gross income. — 1. Other provisions of law to the contrary notwithstanding, for tax years ending on or before December 31, 2006, the total amount of all annuities, pensions, or retirement allowances above the amount of six thousand dollars annually provided by any law of this state, the United States, or any other state to any person except as provided in subsection 4 of this section, shall be subject to tax pursuant to the provisions of this chapter, in the same manner, to the same extent and under the same conditions as any other taxable income received by the person receiving it. For purposes of this section, "annuity, pension, retirement benefit, or retirement allowance" shall be defined as an annuity, pension or retirement allowance provided by the United States, this state, any other state or any political subdivision or agency or institution of this or any other state. For all tax years beginning on or after January 1, 1998, for purposes of this section, annuity, pension or retirement allowance shall be defined to include 401(k) plans, deferred compensation plans, self-employed retirement plans, also known as Keogh plans, annuities from a defined pension plan and individual retirement arrangements, also known as IRAs, as described in the Internal Revenue Code, but not including Roth IRAs, as well as an annuity, pension or retirement allowance provided by the United States, this state, any other state or any political subdivision or agency or institution of this or any other state. An individual taxpayer shall only be allowed a maximum deduction equal to the amounts provided under this section for each taxpayer on the combined return.

2. For the period beginning July 1, 1989, and ending December 31, 1989, there shall be subtracted from Missouri adjusted gross income for that period, determined pursuant to section 143.121, the first three thousand dollars of retirement benefits received by each taxpayer:

(1) If the taxpayer's filing status is single, head of household or qualifying widow(er) and the taxpayer's Missouri adjusted gross income is less than twelve thousand five hundred dollars; or

(2) If the taxpayer's filing status is married filing combined and their combined Missouri adjusted gross income is less than sixteen thousand dollars; or

(3) If the taxpayer's filing status is married filing separately and the taxpayer's Missouri adjusted gross income is less than eight thousand dollars.

3. For the tax years beginning on or after January 1, 1990, but ending on or before December 31, 2006, there shall be subtracted from Missouri adjusted gross income, determined pursuant to section 143.121, a maximum of the first six thousand dollars of retirement benefits received by each taxpayer from sources other than privately funded sources, and for tax years beginning on or after January 1, 1998, there shall be subtracted from Missouri adjusted gross income, determined pursuant to section 143.121, a maximum of the first one thousand dollars of any retirement allowance received from any privately funded source for tax years beginning on or after January 1, 1998, but before January 1, 1999, and a maximum of the first three thousand dollars of any retirement allowance received from any privately funded source for tax years beginning on or after January 1, 1999, but before January 1, 2000, and a maximum of the first four thousand dollars of any retirement allowance received from any privately funded source for tax years beginning on or after January 1, 2000, but before January 1, 2001, and a maximum of the first five thousand dollars of any retirement allowance received from any privately funded source for tax years beginning on or after January 1, 2001, but before January 1, 2002, and a maximum of the first six thousand dollars of any retirement allowance received from any privately funded sources for tax years beginning on or after January 1, 2002. A taxpayer shall be entitled to the maximum exemption provided by this subsection:

(1) If the taxpayer's filing status is single, head of household or qualifying widow(er) and the taxpayer's Missouri adjusted gross income is less than twenty-five thousand dollars; or

(2) If the taxpayer's filing status is married filing combined and their combined Missouri adjusted gross income is less than thirty-two thousand dollars; or

(3) If the taxpayer's filing status is married filing separately and the taxpayer's Missouri adjusted gross income is less than sixteen thousand dollars.

4. If a taxpayer's adjusted gross income exceeds the adjusted gross income ceiling for such taxpayer's filing status, as provided in subdivisions (1), (2) and (3) of subsection 3 of this section, such taxpayer shall be entitled to an exemption equal to the greater of zero or the maximum exemption provided in subsection 3 of this section reduced by one dollar for every dollar such taxpayer's income exceeds the ceiling for his or her filing status.

5. For purposes of this subsection, the term "maximum Social Security benefit available" shall mean thirty-two thousand five hundred dollars for the tax year beginning on or after January 1, 2007, and for each subsequent tax year such amount shall be increased by the percentage increase in the Consumer Price Index for All Urban Consumers, or its successor index, as such index is defined and officially reported by the United States Department of Labor, or its successor agency. For the tax year beginning on or after January 1, 2007, but ending on or before December 31, 2007, there shall be subtracted from Missouri adjusted gross income, determined pursuant to section 143.121, a maximum of an amount equal to the greater of: six thousand dollars in retirement benefits received from sources other than privately funded sources, to the extent such benefits are included in the taxpayer's federal adjusted gross income; or twenty percent of the retirement benefits received from sources other than privately funded sources in the tax year, but not to exceed the maximum Social Security benefit available for such tax year. For the tax year beginning on or after January 1, 2008, but ending on or before December 31, 2008, there shall be subtracted from Missouri adjusted gross income, determined pursuant to section 143.121, a maximum of an amount equal to the greater of: six thousand dollars in retirement benefits received from sources other than privately funded sources, to the extent such benefits are included in the taxpayer's federal adjusted gross income; or thirty-five percent of the retirement benefits received from sources other than privately funded sources in the tax year, but not to exceed the maximum Social Security benefit available for such tax year. For the tax year beginning on or after January 1, 2009, but ending on or before December 31, 2009, there shall be subtracted from Missouri adjusted gross income, determined pursuant to section 143.121, a maximum of an amount equal to the greater of: six thousand dollars in retirement benefits received from sources other than privately funded sources, to the extent such benefits are included in the taxpayer's federal adjusted gross income; or fifty percent of the retirement benefits received from sources other than privately funded sources in the tax year, but not to exceed the maximum Social Security benefit available for such tax year. For the tax year beginning on or after January 1, 2010, but ending on or before December 31, 2010, there shall be subtracted from Missouri adjusted gross income, determined pursuant to section 143.121, a maximum of an amount equal to the greater of: six thousand dollars in retirement benefits received from sources other than privately funded sources, to the extent such benefits are included in the taxpayer's federal adjusted gross income; or sixty-five percent of the retirement benefits received from sources other than privately funded sources in the tax year, but not to exceed the maximum Social Security benefit available for such tax year. For the tax year beginning on or after January 1, 2011, but ending on or before December 31, 2011, there shall be subtracted from Missouri adjusted gross income, determined pursuant to section 143.121, a maximum of an amount equal to the greater of: six thousand dollars in retirement benefits received from sources other than privately funded sources, to the extent such benefits are included in the taxpayer's federal adjusted gross income; or eighty percent of the retirement benefits received from sources other than privately funded sources in the tax year, but not to exceed the maximum Social Security benefit available for such tax year. For all tax years beginning on or after January 1, 2012, there shall be subtracted from Missouri adjusted gross income, determined pursuant to section 143.121, a maximum of an amount equal to one hundred percent of the retirement benefits received from sources other than privately funded sources in the tax year, but not to exceed the maximum Social Security benefit available for such tax year. A taxpayer shall be entitled to the maximum exemption provided by this subsection:

(1) If the taxpayer's filing status is married filing combined, and their combined Missouri adjusted gross income is equal to or less than one hundred thousand dollars; or

(2) If the taxpayer's filing status is single, head of household, qualifying widow(er), or married filing separately, and the taxpayer's Missouri adjusted gross income is equal to or less than eighty-five thousand dollars.

6. If a taxpayer's adjusted gross income exceeds the adjusted gross income ceiling for such taxpayer's filing status, as provided in subdivisions (1) and (2) of subsection 5 of this section, such taxpayer shall be entitled to an exemption, less any applicable reduction provided under subsection 7 of this section, equal to the greater of zero or the maximum exemption provided in subsection 5 of this section reduced by one dollar for every dollar such taxpayer's income exceeds the ceiling for his or her filing status.

7. For purposes of calculating the subtraction provided in subsection 5 of this section, such subtraction shall be decreased by an amount equal to any Social Security benefit exemption provided under section 143.125.

8. For purposes of this section, any Social Security benefits otherwise included in Missouri adjusted gross income shall be subtracted; but Social Security benefits shall not be subtracted for purposes of other computations pursuant to this chapter, and are not to be considered as retirement benefits for purposes of this section.

9. The provisions of subdivisions (1) and (2) of subsection 3 of this section shall apply during all tax years in which the federal Internal Revenue Code provides exemption levels for calculation of the taxability of Social Security benefits that are the same as the levels in subdivisions (1) and (2) of subsection 3 of this section. If the exemption levels for the calculation of the taxability of Social Security benefits are adjusted by applicable federal law or regulation, the exemption levels in subdivisions (1) and (2) of subsection 3 of this section shall be accordingly adjusted to the same exemption levels.

10. The portion of a taxpayer's lump sum distribution from an annuity or other retirement plan not otherwise included in Missouri adjusted gross income as calculated pursuant to this chapter but subject to taxation under Internal Revenue Code Section 402 shall be taxed in an amount equal to ten percent of the taxpayer's federal liability on such distribution for the same tax year.

11. For purposes of this section, retirement benefits received shall not include any withdrawals from qualified retirement plans which are subsequently rolled over into another retirement plan.

12. The exemptions provided for in this section shall not affect the calculation of the income to be used to determine the property tax credit provided in sections 135.010 to 135.035.

13. The exemptions provided for in this section shall apply to any annuity, pension, or retirement allowance as defined in subsection 1 of this section to the extent that such amounts are included in the taxpayer's federal adjusted gross income and not otherwise deducted from the taxpayer's federal adjusted gross income in the calculation of Missouri taxable income. This subsection shall not apply to any individual who qualifies under federal guidelines to be one hundred percent disabled.

14. In addition to all other subtractions authorized in this section, for all tax years beginning on or after January 1, 2010, there shall be subtracted from Missouri adjusted gross income, determined under section 143.121, any retirement benefits received by any taxpayer as a result of the taxpayer's service in the Armed Forces of the United States, including reserve components and the National Guard of this state, as defined in Sections 101(3) and 109 of Title 32, United States Code, and any other military force organized under the laws of this state, to the extent such benefits are included in the taxpayer's federal adjusted gross income and not otherwise deducted from the taxpayer's federal adjusted gross income in the calculation of Missouri taxable income. Such retirement benefits shall be subtracted as provided in the following schedule:

(1) For the tax year beginning on January 1, 2010, fifteen percent of such retirement benefits;

(2) For the tax year beginning on January 1, 2011, thirty percent of such retirement benefits;

(3) For the tax year beginning on January 1, 2012, forty-five percent of such retirement benefits;

(4) For the tax year beginning on January 1, 2013, sixty percent of such retirement benefits;

(5) For the tax year beginning on January 1, 2014, seventy-five percent of such retirement benefits;

(6) For the tax year beginning on January 1, 2015, ninety percent of such retirement benefits;

(7) For tax years beginning on or after January 1, 2016, one hundred percent of such retirement benefits.

(L. 1989 H.B. 674 § 1, A.L. 1997 H.B. 491, A.L. 1999 H.B. 516, A.L. 2003 H.B. 600, A.L. 2007 H.B. 444, et al., A.L. 2009 H.B. 82)

CROSS REFERENCE:

Exemptions for retirement benefits, 104.250



Section 143.125 Social Security benefits income tax exemption — amount — rulemaking authority.

Effective 28 Aug 2007

Title X TAXATION AND REVENUE

143.125. Social Security benefits income tax exemption — amount — rulemaking authority. — 1. As used in this section, the following terms mean: (1) "Benefits", any Social Security benefits received by a taxpayer age sixty-two years of age and older, or Social Security disability benefits; (2) "Taxpayer", any resident individual.

2. For the taxable year beginning on or after January 1, 2007, any taxpayer shall be allowed to subtract from the taxpayer's Missouri adjusted gross income to determine Missouri taxable income a maximum of an amount equal to twenty percent of the amount of any benefits received by the taxpayer and that are included in federal adjusted gross income under Section 86 of the Internal Revenue Code of 1986, as amended. For the taxable year beginning on or after January 1, 2008, any taxpayer shall be allowed to subtract from the taxpayer's Missouri adjusted gross income to determine Missouri taxable income a maximum of an amount equal to thirty-five percent of the amount of any benefits received by the taxpayer and that are included in federal adjusted gross income under Section 86 of the Internal Revenue Code of 1986, as amended. For the taxable year beginning on or after January 1, 2009, any taxpayer shall be allowed to subtract from the taxpayer's Missouri adjusted gross income to determine Missouri taxable income a maximum of an amount equal to fifty percent of the amount of any benefits received by the taxpayer and that are included in federal adjusted gross income under Section 86 of the Internal Revenue Code of 1986, as amended. For the taxable year beginning on or after January 1, 2010, any taxpayer shall be allowed to subtract from the taxpayer's Missouri adjusted gross income to determine Missouri taxable income a maximum of an amount equal to sixty-five percent of the amount of any benefits received by the taxpayer and that are included in federal adjusted gross income under Section 86 of the Internal Revenue Code of 1986, as amended. For the taxable year beginning on or after January 1, 2011, any taxpayer shall be allowed to subtract from the taxpayer's Missouri adjusted gross income to determine Missouri taxable income a maximum of an amount equal to eighty percent of the amount of any benefits received by the taxpayer and that are included in federal adjusted gross income under Section 86 of the Internal Revenue Code of 1986, as amended. For all taxable years beginning on or after January 1, 2012, any taxpayer shall be allowed to subtract from the taxpayer's Missouri adjusted gross income to determine Missouri taxable income a maximum of an amount equal to one hundred percent of the amount of any benefits received by the taxpayer and that are included in federal adjusted gross income under Section 86 of the Internal Revenue Code of 1986, as amended. A taxpayer shall be entitled to the maximum exemption provided by this subsection:

(1) If the taxpayer's filing status is married filing combined, and their combined Missouri adjusted gross income is equal to or less than one hundred thousand dollars; or

(2) If the taxpayer's filing status is single, head of household, qualifying widow(er), or married filing separately, and the taxpayer's Missouri adjusted gross income is equal to or less than eighty-five thousand dollars.

3. If a taxpayer's adjusted gross income exceeds the adjusted gross income ceiling for such taxpayer's filing status, as provided in subdivisions (1) and (2) of subsection 2 of this section, such taxpayer shall be entitled to an exemption equal to the greater of zero or the maximum exemption provided in subsection 2 of this section reduced by one dollar for every dollar such taxpayer's income exceeds the ceiling for his or her filing status.

4. The director of the department of revenue may promulgate rules to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2007, shall be invalid and void.

(L. 2007 H.B. 444, et al.)



Section 143.127 Deduction for restitution received by victims of National Socialist (Nazi) persecution.

Effective 28 Aug 2000

Title X TAXATION AND REVENUE

143.127. Deduction for restitution received by victims of National Socialist (Nazi) persecution. — 1. For all tax years beginning on or after January 1, 2000, the following amounts received by an individual or returns and payments to an individual shall be subtracted from such individual's federal adjusted gross income, to the extent such amounts, returns or payments are included in such individual's federal adjusted gross income:

(1) Amounts received as reparations or restitution for the loss of liberty or life or damage to health by the victims of National Socialist (Nazi) persecution;

(2) Returns of tangible or intangible property seized, misappropriated or lost as a result of National Socialist (Nazi) actions or policies and any cash values in replacement of such property;

(3) Payments of insurance policies purchased prior to December 31, 1945, by the victims of National Socialist (Nazi) persecution; and

(4) Any accumulated or accrued interest on such amounts, returns or payments.

2. The subtraction of the amounts, returns or payments from an individual's Missouri adjusted gross income shall only apply if such individual was a victim of National Socialist (Nazi) persecution, actions or policies or is the spouse or descendant of a victim of National Socialist (Nazi) persecution, actions or policies, and such individual or family member is the first recipient of such amounts, returns or payments.

3. As used in this section, "National Socialist (Nazi) persecution, actions and policies" means persecution, actions or policies taken by Germany and other countries, or by organizations, institutions and companies within those countries, against the victims of the Nazi Holocaust.

(L. 2000 H.B. 1452)



Section 143.131 Missouri standard deduction, when used, amount.

Effective 01 Jan 1990, see footnote

Title X TAXATION AND REVENUE

143.131. Missouri standard deduction, when used, amount. — 1. The Missouri standard deduction may be deducted in determining Missouri taxable income of a resident individual unless the taxpayer or his spouse has elected to itemize his deduction as provided in section 143.141.

2. The Missouri standard deduction shall be the allowable federal standard deduction.

(L. 1972 S.B. 549, A.L. 1977 S.B. 451, A.L. 1989 H.B. 35, et al.)

Effective 1-1-90



Section 143.141 Itemized deductions, when authorized, how computed.

Effective 01 Jan 1993, see footnote

Title X TAXATION AND REVENUE

143.141. Itemized deductions, when authorized, how computed. — If federal taxable income of a resident individual is determined by itemizing deductions from his federal adjusted gross income, he may elect to deduct his Missouri itemized deduction in lieu of his Missouri standard deduction. The Missouri itemized deduction of a resident individual means the allowable federal itemized deductions which consist of allowable federal deductions other than those allowable in arriving at federal adjusted gross income and other than the federal deductions for personal and dependency exemptions, with the following modifications:

(1) Reduced by the proportional amount thereof representing the tax imposed by sections 143.011 to 143.998;

(2) Reduced by the proportional amount thereof representing any income taxes imposed by another state of the United States or a political subdivision thereof or the District of Columbia;

(3) Increased by the fair market value of a literary, musical, scholarly, or artistic composition contributed to any tax exempt agency or institution which is operated on a not-for-profit basis by any taxpayer whose personal efforts created such composition less the amount deducted from federal adjusted gross income attributable to such contribution. The fair market value of such literary, musical, scholarly or artistic composition shall be determined by written appraisal of the property by a person qualified to make such an appraisal other than the taxpayer, the donee, or any "related taxpayer" within the meaning of such term as defined by sections 267(b) and 1313(c) of the Internal Revenue Code, as amended. The appraisal shall be made within one year of the date of the donation and attached to the taxpayer's income tax return;

(4) Increased to the extent not otherwise deductible, by the taxes for the same taxable year for which the return is being filed that are imposed by the following provisions of the Internal Revenue Code:

(a) Section 3101, relating to the tax on employees under the Federal Insurance Contributions Act;

(b) Sections 3201 and 3211, relating to the taxes on railroad employees and railroad employee representatives under the Railroad Retirement Tax Act;

(c) Section 1401, relating to tax on self-employment income, to the extent that such taxes were not deducted in the computation of the taxpayer's federal adjusted gross income under the Internal Revenue Code of 1986, as amended.

(L. 1972 S.B. 549, A.L. 1977 S.B. 451, A.L. 1984 H.B. 1112, A.L. 1989 H.B. 35, et al., A.L. 1992 H.B. 1155)

Effective 1-1-93



Section 143.143 Provisions of sections 143.131 and 143.141 effective, when.

Effective 28 Aug 1977

Title X TAXATION AND REVENUE

143.143. Provisions of sections 143.131 and 143.141 effective, when. — The provisions of sections 143.131 to 143.143 shall apply with respect to all taxable years beginning after December 31, 1976.

(L. 1977 S.B. 451 § A)



Section 143.151 Missouri personal exemptions.

Effective 28 Aug 2014

Title X TAXATION AND REVENUE

*143.151. Missouri personal exemptions. — For all taxable years beginning before January 1, 1999, a resident shall be allowed a deduction of one thousand two hundred dollars for himself or herself and one thousand two hundred dollars for his or her spouse if he or she is entitled to a deduction for such personal exemptions for federal income tax purposes. For all taxable years beginning on or after January 1, 1999, a resident shall be allowed a deduction of two thousand one hundred dollars for himself or herself and two thousand one hundred dollars for his or her spouse if he or she is entitled to a deduction for such personal exemptions for federal income tax purposes. For all tax years beginning on or after January 1, 2017, a resident with a Missouri adjusted gross income of less than twenty thousand dollars shall be allowed an additional deduction of five hundred dollars for himself or herself and an additional five hundred dollars for his or her spouse if he or she is entitled to a deduction for such personal exemptions for federal income tax purposes and his or her spouse's Missouri adjusted gross income is less than twenty thousand dollars.

(L. 1972 S.B. 549, A.L. 1999 H.B. 516, A.L. 2014 S.B. 509 & 496)

*S.B. 509 & 496 was vetoed 5-01-14. The veto was overridden on 5-06-14.



Section 143.161 Missouri dependency exemptions.

Effective 28 Aug 2015

Title X TAXATION AND REVENUE

143.161. Missouri dependency exemptions. — 1. For all taxable years beginning after December 31, 1997, a resident may deduct one thousand two hundred dollars for each dependent for whom such resident is entitled to a dependency exemption deduction for federal income tax purposes. In the case of a dependent who has attained sixty-five years of age on or before the last day of the taxable year, if such dependent resides in the taxpayer's home or the dependent's own home or if such dependent does not receive Medicaid or state funding while residing in a facility licensed pursuant to chapter 198, the taxpayer may deduct an additional one thousand dollars.

2. For all taxable years beginning on or after January 1, 1999, a resident who qualifies as an unmarried head of household or as a surviving spouse for federal income tax purposes may deduct an additional one thousand four hundred dollars.

3. For all taxable years beginning on or after January 1, 2015, for each birth for which a certificate of birth resulting in stillbirth has been issued under section 193.165, a taxpayer may claim the exemption under subsection 1 of this section only in the taxable year in which the stillbirth occurred, if the child otherwise would have been a member of the taxpayer's household.

(L. 1972 S.B. 549, A.L. 1998 S.B. 675, et al., A.L. 1999 H.B. 516, A.L. 2015 H.B. 517 & 754)



Section 143.171 Federal income tax deduction, amount, corporate and individual taxpayers.

Effective 28 Aug 2010

Title X TAXATION AND REVENUE

143.171. Federal income tax deduction, amount, corporate and individual taxpayers. — 1. For all tax years beginning on or after January 1, 1994, an individual taxpayer shall be allowed a deduction for his federal income tax liability under Chapter 1 of the Internal Revenue Code for the same taxable year for which the Missouri return is being filed, not to exceed five thousand dollars on a single taxpayer's return or ten thousand dollars on a combined return, after reduction for all credits thereon, except the credit for payments of federal estimated tax, the credit for the overpayment of any federal tax, and the credits allowed by the Internal Revenue Code by Section 31 (tax withheld on wages), Section 27 (tax of foreign country and United States possessions), and Section 34 (tax on certain uses of gasoline, special fuels, and lubricating oils).

2. For all tax years beginning on or after September 1, 1993, a corporate taxpayer shall be allowed a deduction for fifty percent of its federal income tax liability under Chapter 1 of the Internal Revenue Code for the same taxable year for which the Missouri return is being filed after reduction for all credits thereon, except the credit for payments of federal estimated tax, the credit for the overpayment of any federal tax, and the credits allowed by the Internal Revenue Code by Section 31 (tax withheld on wages), Section 27 (tax of foreign country and United States possessions), and Section 34 (tax on certain uses of gasoline, special fuels and lubricating oils).

3. If a federal income tax liability for a tax year prior to the applicability of sections 143.011 to 143.996 for which he was not previously entitled to a Missouri deduction is later paid or accrued, he may deduct the federal tax in the later year to the extent it would have been deductible if paid or accrued in the prior year.

(L. 1972 S.B. 549, A.L. 1989 H.B. 35, et al., A.L. 1993 S.B. 380, A.L. 2010 H.B. 1516 Revision merged with H.B. 1965)



Section 143.173 Tax deduction for job creation by small businesses, definitions, amount, procedure, sunset date.

Effective 28 Aug 2012, see footnote

Title X TAXATION AND REVENUE

143.173. Tax deduction for job creation by small businesses, definitions, amount, procedure, sunset date. — 1. As used in this section, the following terms mean:

(1) "County average wage", the average wages in each county as determined by the department of economic development for the most recently completed full calendar year. However, if the computed county average wage is above the statewide average wage, the statewide average wage shall be deemed the county average wage for such county for the purpose of this section;

(2) "Deduction", an amount subtracted from the taxpayer's Missouri adjusted gross income to determine Missouri taxable income, or federal taxable income in the case of a corporation, for the tax year in which such deduction is claimed;

(3) "Full-time employee", a position in which the employee is considered full-time by the taxpayer and is required to work an average of at least thirty-five hours per week for a fifty-two week period;

(4) "New job", the number of full-time employees employed by the small business in Missouri on the qualifying date that exceeds the number of full-time employees employed by the small business in Missouri on the same date of the immediately preceding taxable year;

(5) "Qualifying date", any date during the tax year as chosen by the small business;

(6) "Small business", any small business, including any sole proprietorship, partnership, S-corporation, C-corporation, limited liability company, limited liability partnership, or other business entity, consisting of fewer than fifty full- or part-time employees;

(7) "Taxpayer", any small business subject to the income tax imposed in this chapter, including any sole proprietorship, partnership, S-corporation, C-corporation, limited liability company, limited liability partnership, or other business entity.

2. In addition to all deductions listed in this chapter, for all taxable years beginning on or after January 1, 2011, and ending on or before December 31, 2014, a taxpayer shall be allowed a deduction for each new job created by the small business in the taxable year. Tax deductions allowed to any partnership, limited liability company, S-corporation, or other pass-through entity may be allocated to the partners, members, or shareholders of such entity for their direct use in accordance with the provisions of any agreement among such partners, members, or shareholders. The deduction amount shall be as follows:

(1) Ten thousand dollars for each new job created with an annual salary of at least the county average wage; or

(2) Twenty thousand dollars for each new job created with an annual salary of at least the county average wage if the small business offers health insurance and pays at least fifty percent of such insurance premiums.

3. The department of revenue shall establish the procedure by which the deduction provided in this section may be claimed, and may promulgate rules to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly under chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2011, shall be invalid and void.

4. Under section 23.253 of the Missouri sunset act:

(1) The provisions of the new program authorized under this section shall automatically sunset on December thirty-first three years after August 28, 2011, unless reauthorized by an act of the general assembly; and

(2) If such program is reauthorized, the program authorized under this section shall automatically sunset on December thirty-first three years after the effective date of the reauthorization of this section; and

(3) This section shall terminate on September first of the calendar year immediately following the calendar year in which the program authorized under this section is sunset.

(L. 2011 H.B. 45, A.L. 2012 H.B. 1661)

Sunset date 12-31-14

Termination date 9-01-15



Section 143.174 Tax deduction for compensation received as an active duty military member.

Effective 28 Aug 2016

Title X TAXATION AND REVENUE

143.174. Tax deduction for compensation received as an active duty military member. — For all tax years beginning on or after January 1, 2016, for purposes of calculating the Missouri taxable income as required under section 143.011, one hundred percent of the income received by any person as salary or compensation in any form as a member of the active duty component of the Armed Forces of the United States, and to the extent that such income is included in the federal adjusted gross income, may be deducted from the taxpayer’s Missouri adjusted gross income to determine such taxpayer’s Missouri taxable income. If such person files a combined return with a spouse, any military income received while engaging in the performance of active duty may be deducted from their Missouri combined adjusted gross income.

(L. 2016 S.B. 814)



Section 143.181 Missouri nonresident adjusted gross income.

Effective 01 Jul 2003, see footnote

Title X TAXATION AND REVENUE

143.181. Missouri nonresident adjusted gross income. — 1. The Missouri nonresident adjusted gross income shall be that part of the nonresident individual's federal adjusted gross income derived from sources within Missouri, as modified in the same manner as set forth in section 143.121 with respect to resident individuals. It shall be the sum of:

(1) The net amount of items of income, gain, loss, and deduction entering into his or her federal adjusted gross income which are derived from or connected with sources in this state including:

(a) The individual's distributive share of partnership income and deductions determined under section 143.421; and

(b) The individual's share of estate or trust income and deductions determined under section 143.391; and

(c) The individual's pro rata share of S corporation income and deductions determined under subsection 3 of section 143.471; and

(2) The portion of the modifications described in section 143.121 which relate to income derived from sources in this state, including any modifications attributable to him or her as a partner.

2. Items of income, gain, loss, and deduction derived from or connected with sources within this state are those items attributable to:

(1) The ownership or disposition of any interest in real or tangible personal property in this state;

(2) A business, trade, profession, or occupation carried on in this state;

(3) Winnings from a wager placed in a lottery conducted by the state lottery commission, if the proceeds from such wager are required, pursuant to the Internal Revenue Code of 1986, as amended, or regulations adopted thereunder, to be reported by the state lottery commission to the Internal Revenue Service; and

(4) Winnings from any other wager placed in this state or from any wagering transaction, gaming activity, or gambling activity in this state, if the proceeds from such wager, wagering transaction, gaming activity, or gambling activity are required, pursuant to the Internal Revenue Code of 1986, as amended, or regulations adopted thereunder, to be reported by the payer to the Internal Revenue Service.

3. Income from intangible personal property, including annuities, dividends, interest, and gains from the disposition of intangible personal property, shall constitute income derived from sources within this state only to the extent that such income is from:

(1) Property employed in a business, trade, profession, or occupation carried on in this state;

(2) Winnings from a wager placed in a lottery conducted by the state lottery commission, if the proceeds from such wager are required, pursuant to the Internal Revenue Code of 1986, as amended, or regulations adopted thereunder, to be reported by the state lottery commission to the Internal Revenue Service; and

(3) Winnings from any other wager placed in this state or from any wagering transaction, gaming activity, or gambling activity in this state, if the proceeds from such wager, wagering transaction, gaming activity, or gambling activity are required, pursuant to the Internal Revenue Code of 1986, as amended, or regulations adopted thereunder, to be reported by the payer to the Internal Revenue Service.

4. Deductions with respect to capital losses, net long-term capital gains, and net operation losses shall be based solely on income, gains, losses, and deductions derived from sources within this state in the same manner as the corresponding federal deductions under regulations to be prescribed by the director of revenue.

5. If a business, trade, profession, or occupation is carried on partly within and partly without this state, the items of income and deduction derived from or connected with sources within this state shall be determined by apportionment and allocation under regulations to be prescribed by the director of revenue.

6. Compensation paid by the United States for service in the Armed Forces of the United States performed by a nonresident shall not constitute income derived from sources within this state.

(L. 1972 S.B. 549, A.L. 1983 H.B. 849, A.L. 2003 H.B. 600 merged with S.B. 11)

Effective 7-01-03 (H.B. 600); 8-28-03 (S.B. 11)



Section 143.183 Professional athletes and entertainers, state income tax revenues from nonresidents — transfers to Missouri arts council trust fund, Missouri humanities council trust fund, Missouri state library networking fund, Missouri public television broadcasting corporation special fund and Missouri historic preservation revolving fund.

Effective 28 Aug 2014

Title X TAXATION AND REVENUE

143.183. Professional athletes and entertainers, state income tax revenues from nonresidents — transfers to Missouri arts council trust fund, Missouri humanities council trust fund, Missouri state library networking fund, Missouri public television broadcasting corporation special fund and Missouri historic preservation revolving fund. — 1. As used in this section, the following terms mean:

(1) "Nonresident entertainer", a person residing or registered as a corporation outside this state who, for compensation, performs any vocal, instrumental, musical, comedy, dramatic, dance or other performance in this state before a live audience and any other person traveling with and performing services on behalf of a nonresident entertainer, including a nonresident entertainer who is paid compensation for providing entertainment as an independent contractor, a partnership that is paid compensation for entertainment provided by nonresident entertainers, a corporation that is paid compensation for entertainment provided by nonresident entertainers, or any other entity that is paid compensation for entertainment provided by nonresident entertainers;

(2) "Nonresident member of a professional athletic team", a professional athletic team member who resides outside this state, including any active player, any player on the disabled list if such player is in uniform on the day of the game at the site of the game, and any other person traveling with and performing services on behalf of a professional athletic team;

(3) "Personal service income" includes exhibition and regular season salaries and wages, guaranteed payments, strike benefits, deferred payments, severance pay, bonuses, and any other type of compensation paid to the nonresident entertainer or nonresident member of a professional athletic team, but does not include prizes, bonuses or incentive money received from competition in a livestock, equine or rodeo performance, exhibition or show;

(4) "Professional athletic team" includes, but is not limited to, any professional baseball, basketball, football, soccer and hockey team.

2. Any person, venue, or entity who pays compensation to a nonresident entertainer shall deduct and withhold from such compensation as a prepayment of tax an amount equal to two percent of the total compensation if the amount of compensation is in excess of three hundred dollars paid to the nonresident entertainer. For purposes of this section, the term "person, venue, or entity who pays compensation" shall not be construed to include any person, venue, or entity that is exempt from taxation under 26 U.S.C. Section 501(c)(3), as amended, and that pays an amount to the nonresident entertainer for the entertainer's appearance but receives no benefit from the entertainer's appearance other than the entertainer's performance.

3. Any person, venue, or entity required to deduct and withhold tax pursuant to subsection 2 of this section shall, for each calendar quarter, on or before the last day of the month following the close of such calendar quarter, remit the taxes withheld in such form or return as prescribed by the director of revenue and pay over to the director of revenue or to a depository designated by the director of revenue the taxes so required to be deducted and withheld.

4. Any person, venue, or entity subject to this section shall be considered an employer for purposes of section 143.191, and shall be subject to all penalties, interest, and additions to tax provided in this chapter for failure to comply with this section.

5. Notwithstanding other provisions of this chapter to the contrary, the commissioner of administration, for all taxable years beginning on or after January 1, 1999, but none after December 31, 2020, shall annually estimate the amount of state income tax revenues collected pursuant to this chapter which are received from nonresident members of professional athletic teams and nonresident entertainers. For fiscal year 2000, and for each subsequent fiscal year for a period of twenty-one years, sixty percent of the annual estimate of taxes generated from the nonresident entertainer and professional athletic team income tax shall be allocated annually to the Missouri arts council trust fund, and shall be transferred, subject to appropriations, from the general revenue fund to the Missouri arts council trust fund established in section 185.100 and any amount transferred shall be in addition to such agency's budget base for each fiscal year. The director shall by rule establish the method of determining the portion of personal service income of such persons that is allocable to Missouri.

6. Notwithstanding the provisions of sections 186.050 to 186.067 to the contrary, the commissioner of administration, for all taxable years beginning on or after January 1, 1999, but for none after December 31, 2020, shall estimate annually the amount of state income tax revenues collected pursuant to this chapter which are received from nonresident members of professional athletic teams and nonresident entertainers. For fiscal year 2000, and for each subsequent fiscal year for a period of twenty-one years, ten percent of the annual estimate of taxes generated from the nonresident entertainer and professional athletic team income tax shall be allocated annually to the Missouri humanities council trust fund, and shall be transferred, subject to appropriations, from the general revenue fund to the Missouri humanities council trust fund established in section 186.055 and any amount transferred shall be in addition to such agency's budget base for each fiscal year.

7. Notwithstanding other provisions of section 182.812 to the contrary, the commissioner of administration, for all taxable years beginning on or after January 1, 1999, but for none after December 31, 2020, shall estimate annually the amount of state income tax revenues collected pursuant to this chapter which are received from nonresident members of professional athletic teams and nonresident entertainers. For fiscal year 2000, and for each subsequent fiscal year for a period of twenty-one years, ten percent of the annual estimate of taxes generated from the nonresident entertainer and professional athletic team income tax shall be allocated annually to the Missouri state library networking fund, and shall be transferred, subject to appropriations, from the general revenue fund to the secretary of state for distribution to public libraries for acquisition of library materials as established in section 182.812 and any amount transferred shall be in addition to such agency's budget base for each fiscal year.

8. Notwithstanding other provisions of section 185.200 to the contrary, the commissioner of administration, for all taxable years beginning on or after January 1, 1999, but for none after December 31, 2020, shall estimate annually the amount of state income tax revenues collected pursuant to this chapter which are received from nonresident members of professional athletic teams and nonresident entertainers. For fiscal year 2000, and for each subsequent fiscal year for a period of twenty-one years, ten percent of the annual estimate of taxes generated from the nonresident entertainer and professional athletic team income tax shall be allocated annually to the Missouri public television broadcasting corporation special fund, and shall be transferred, subject to appropriations, from the general revenue fund to the Missouri public television broadcasting corporation special fund, and any amount transferred shall be in addition to such agency's budget base for each fiscal year; provided, however, that twenty-five percent of such allocation shall be used for grants to public radio stations which were qualified by the corporation for public broadcasting as of November 1, 1996. Such grants shall be distributed to each of such public radio stations in this state after receipt of the station's certification of operating and programming expenses for the prior fiscal year. Certification shall consist of the most recent fiscal year financial statement submitted by a station to the corporation for public broadcasting. The grants shall be divided into two categories, an annual basic service grant and an operating grant. The basic service grant shall be equal to thirty-five percent of the total amount and shall be divided equally among the public radio stations receiving grants. The remaining amount shall be distributed as an operating grant to the stations on the basis of the proportion that the total operating expenses of the individual station in the prior fiscal year bears to the aggregate total of operating expenses for the same fiscal year for all Missouri public radio stations which are receiving grants.

9. Notwithstanding other provisions of section 253.402 to the contrary, the commissioner of administration, for all taxable years beginning on or after January 1, 1999, but for none after December 31, 2020, shall estimate annually the amount of state income tax revenues collected pursuant to this chapter which are received from nonresident members of professional athletic teams and nonresident entertainers. For fiscal year 2000, and for each subsequent fiscal year for a period of twenty-one years, ten percent of the annual estimate of taxes generated from the nonresident entertainer and professional athletic team income tax shall be allocated annually to the Missouri department of natural resources Missouri historic preservation revolving fund, and shall be transferred, subject to appropriations, from the general revenue fund to the Missouri department of natural resources Missouri historic preservation revolving fund established in section 253.402 and any amount transferred shall be in addition to such agency's budget base for each fiscal year.

10. This section shall not be construed to apply to any person who makes a presentation for professional or technical education purposes or to apply to any presentation that is part of a seminar, conference, convention, school, or similar program format designed to provide professional or technical education.

(L. 1994 S.B. 477, et al., A.L. 1998 S.B. 724, A.L. 2003 S.B. 52, A.L. 2006 S.B. 870, A.L. 2009 H.B. 299, A.L. 2011 H.B. 470 & 429 merged with S.B. 81, A.L. 2014 H.B. 1237)

(2010) Transfer of funds under section is discretionary; requiring a mandatory transfer would violate the appropriations requirement of Article III, Section 36. State ex rel. Kansas City Symphony v. State, 311 S.W.3d 272 (Mo.App. W.D.).



Section 143.191 Employer to withhold tax from wages — armed services, withholding from wages or retirement — federal civil service retirement, withholding authorized, when — inapplicable to out-of-state businesses, when.

Effective 28 Aug 2015

Title X TAXATION AND REVENUE

143.191. Employer to withhold tax from wages — armed services, withholding from wages or retirement — federal civil service retirement, withholding authorized, when — inapplicable to out-of-state businesses, when. — 1. Every employer maintaining an office or transacting any business within this state and making payment of any wages taxable under this chapter to a resident or nonresident individual shall deduct and withhold from such wages for each payroll period the amount provided in subsection 3 of this section.

2. The term "wages" referred to in subsection 1 of this section means wages as defined by section 3401(a) of the Internal Revenue Code of 1986, as amended. The term "employer" means any person, firm, corporation, association, fiduciary of any kind, or other type of organization for whom an individual performs service as an employee, except that if the person or organization for whom the individual performs service does not have control of the payment of compensation for such service, the term "employer" means the person having control of the payment of the compensation. The term includes the United States, this state, other states, and all agencies, instrumentalities, and subdivisions of any of them.

3. (1) The method of determining the amount to be withheld shall be prescribed by regulations of the director of revenue. The prescribed table, percentages, or other method shall result, so far as practicable, in withholding from the employee's wages during each calendar year an amount substantially equivalent to the tax reasonably estimated to be due from the employee under this chapter with respect to the amount of such wages included in his Missouri adjusted gross income during the calendar year.

(2) The amount to be withheld by an employer with respect to tips received by an employee in the course of the employee's employment shall be calculated based solely upon the amount of tips reported by the employee in a written statement furnished to the employer as required by subsection (a) of Section 6053 of the Internal Revenue Code of 1986, as amended, or, if greater, the amount of tips received by the employer and remitted to the employee. If an employee shares tips, the employer shall withhold only from the employee who actually receives* the shared tips. The employer's Missouri income tax withholding obligation with respect to an employee's tip income shall be limited to the portion of the employee's wages under the control of the employer against which the employer is required, pursuant to federal law, to withhold federal income taxes on the employee's tips. Such withholding obligation shall be calculated after making reductions for all required federal tax withholding, Missouri income tax withholding on nontip income, and other amounts which have higher legal priority.

4. For purposes of this section an employee shall be entitled to the same number of personal and dependency withholding exemptions as the number of exemptions to which he is entitled for federal income tax withholding purposes. An employer may rely upon the number of federal withholding exemptions claimed by the employee, except where the employee provides the employer with a form claiming a different number of withholding exemptions in this state.

5. The director of revenue may enter into agreements with the tax departments of other states (which require income tax to be withheld from the payment of wages) so as to govern the amounts to be withheld from the wages of residents of such states under this section. Such agreements may provide for recognition of anticipated tax credits in determining the amounts to be withheld and, under regulations prescribed by the director of revenue, may relieve employers in this state from withholding income tax on wages paid to nonresident employees. The agreements authorized by this subsection are subject to the condition that the tax department of such other states grant similar treatment to residents of this state.

6. The director of revenue shall enter into agreements with the Secretary of the Treasury of the United States or with the appropriate secretaries of the respective branches of the Armed Forces of the United States for the withholding, as required by subsections 1 and 2 of this section, of income taxes due the state of Missouri on wages or other payments for service in the Armed Services of the United States or on payments received as retirement or retainer pay of any member or former member of the Armed Forces entitled to such pay.

7. Subject to appropriations for the purpose of implementing this section, the director of revenue shall comply with provisions of the laws of the United States as amended and the regulations promulgated thereto in order that all residents of this state receiving monthly retirement income as a civil service annuitant from the federal government taxable by this state may have withheld monthly from any such moneys, whether pension, annuities or otherwise, an amount for payment of state income taxes as required by state law, but such withholding shall not be less than twenty-five dollars per quarter.

8. The provisions of this section shall not apply to out-of-state businesses operating under sections 190.270 to 190.285.

(L. 1972 S.B. 549, A.L. 1988 H.B. 1054, et al., A.L. 1990 H.B. 952, A.L. 1992 H.B. 915, A.L. 1994 S.B. 477, et al., A.L. 2014 H.B. 1190, A.L. 2015 H.B. 517 & 754 merged with S.B. 336)

*Word "received" appeared in original rolls of S.B. 336, 2015.

CROSS REFERENCE:

Duties of employers and employees, withholding forms, 285.300



Section 143.201 Information statement for employee.

Effective 01 Jan 1973, see footnote

Title X TAXATION AND REVENUE

143.201. Information statement for employee. — Every employer required to deduct and withhold tax under sections 143.011 to 143.996 from the wages of an employee shall furnish to each employee in respect to the wages paid by such employer to such employee during the calendar year on or before January thirty-first of the succeeding year, or, if his employment is terminated before the close of such calendar year, within thirty days from the date on which the last payment of wages is made, a written statement in a form prescribed by the director of revenue showing the amount of wages paid by the employer to the employee, the amount if any deducted and withheld as tax, and such other information as the director of revenue shall prescribe.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.211 Credit for tax withheld.

Effective 01 Jan 1973, see footnote

Title X TAXATION AND REVENUE

143.211. Credit for tax withheld. — Any amount of tax actually deducted and withheld under sections 143.011 to 143.996 in any calendar year shall be deemed to have been paid to the director of revenue on behalf of the person from whom withheld. Such person shall be credited with having paid that amount for his taxable year beginning in such calendar year.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.221 Employer's return and payment of tax withheld.

Effective 28 Aug 2016

Title X TAXATION AND REVENUE

143.221. Employer's return and payment of tax withheld. — 1. Every employer required to deduct and withhold tax under sections 143.011 to 143.996 shall, for each calendar quarter, on or before the last day of the month following the close of such calendar quarter, file a withholding return as prescribed by the director of revenue and pay over to the director of revenue or to a depository designated by the director of revenue the taxes so required to be deducted and withheld.

2. Where the aggregate amount required to be deducted and withheld by any employer exceeds fifty dollars for at least two of the preceding twelve months, the director, by regulation, may require a monthly return. The due dates of the monthly return and the monthly payment or deposit for the first two months of each quarter shall be by the fifteenth day of the succeeding month. The due dates of the monthly return and the monthly payment or deposit for the last month of each quarter shall be by the last day of the succeeding month. The director may increase the amount required for making a monthly employer withholding payment and return to more than fifty dollars or decrease such required amount, however, the decreased amount shall not be less than fifty dollars.

3. Where the aggregate amount required to be deducted and withheld by any employer is less than one hundred dollars in each of the four preceding quarters, and to the extent the employer does not meet the requirements in subsection 2 of this section for filing a withholding return on a monthly basis, the employer shall file a withholding return for a calendar year. The director, by regulation, may also allow other employers to file annual returns. The return shall be filed and the taxes if any paid on or before January thirty-first of the succeeding year. The director may increase the amount required for making an annual employer withholding payment and return to more than one hundred dollars or decrease such required amount, however, the decreased amount shall not be less than one hundred dollars.

4. If the director of revenue finds that the collection of taxes required to be deducted and withheld by an employer may be jeopardized by delay, he may require the employer to pay over the tax or make a return at any time. A lien outstanding with regard to any tax administered by the director shall be a sufficient basis for this action.

(L. 1972 S.B. 549, A.L. 1983 1st Ex. Sess. H.B. 10, A.L. 1985 H.B. 202, A.L. 1998 H.B. 1301, A.L. 2016 H.B. 1582)



Section 143.225 Quarter-monthly remittance, when — deemed filed on time, when — quarter-monthly defined — underpayment penalty, exceptions — electronic funds payment system authorized.

Effective 01 Jul 2003, see footnote

Title X TAXATION AND REVENUE

143.225. Quarter-monthly remittance, when — deemed filed on time, when — quarter-monthly defined — underpayment penalty, exceptions — electronic funds payment system authorized. — 1. The director of revenue, by regulation, may require an employer to timely remit the unpaid amount required to be deducted and withheld by section 143.191 at the end of any quarter-monthly period, only if the employer was required to deduct and withhold six thousand dollars or more in each of at least two months during the prior twelve months.

2. The director may increase the monthly requirement to more than six thousand dollars or otherwise narrow the application of the quarter-monthly remittance system authorized by this section. The director may not require the remittance of withheld taxes more often than monthly unless authorized by this section.

3. A remittance shall be timely if mailed as provided in section 143.851 within three banking days after the end of the quarter-monthly period or if received by the director or deposited in a depository designated by the director within four banking days after the end of the quarter-monthly period.

4. The unpaid amount shall be after a reduction for the compensation provided by section 143.261. The unpaid amount at the end of a quarter-monthly period shall not include unpaid amounts for any prior quarter-monthly period.

5. For purposes of this section, "quarter-monthly period" means:

(1) The first seven days of a calendar month;

(2) The eighth to fifteenth day of a calendar month;

(3) The sixteenth to twenty-second day of a calendar month; and

(4) The portion following the twenty-second day of a calendar month.

6. (1) In the case of an underpayment of any amount required to be paid pursuant to this section, an employer shall be liable for a penalty in lieu of all other penalties, interest or additions to tax imposed by this chapter for violating this section. The penalty shall be five percent of the amount of the underpayment determined under subdivision (2) of this subsection.

(2) The amount of the underpayment shall be the excess of:

(a) Ninety percent of the unpaid amount at the end of a quarter-monthly period; over

(b) The amount, if any, of the timely remittance for the quarter-monthly period.

7. (1) The penalty with respect to any quarter-monthly period shall not be imposed if the employer's timely remittance for the quarter-monthly period equals or exceeds one-fourth of the average monthly withholding tax liability of the employer for the preceding calendar year. The month of highest liability and the month of lowest liability shall be excluded in computing the average. This subdivision shall apply only to an employer who had a withholding tax liability for at least six months of the previous calendar year.

(2) The penalty shall not be imposed if the employer establishes that the failure to make a timely remittance of at least ninety percent was due to reasonable cause, and not due to willful neglect.

(3) The penalty shall not be imposed against any employer for the first two months the employer is obligated to make quarter-monthly remittance of withholding taxes.

8. Tax amounts remitted under this section shall be treated as payments on the employer's monthly return required by subsection 2 of section 143.221. Tax amounts remitted under this section shall be deemed to have been paid on the last day prescribed for filing the return. The preceding sentence shall apply in computing compensation under section 143.261, interest, penalties and additions to tax and for purposes of all sections of chapter 143, except this section.

9. The director of revenue may prescribe the use of an electronic funds payment system for the payment of withholding taxes by any employer subject to the requirement of quarter-monthly remittance as provided in this section.

(L. 1983 1st Ex. Sess. H.B. 10, A.L. 2003 H.B. 600)

Effective 7-01-03



Section 143.241 Employer's and corporate officer's liability for withheld taxes — sale of business, liabilities.

Effective 28 Aug 2004

Title X TAXATION AND REVENUE

143.241. Employer's and corporate officer's liability for withheld taxes — sale of business, liabilities. — 1. Every employer required to deduct and withhold tax under sections 143.011 to 143.996 is hereby made liable for such tax. For purposes of assessment and collection, any amount required to be withheld and paid over to the director of revenue, and any penalties, interest, and additions to tax with respect thereto, shall be considered the tax of the employer. Any amount of tax actually deducted and withheld under sections 143.011 to 143.996 shall be a special fund in trust for the director of revenue. No employee shall have any right of action against his employer in respect to any money deducted and withheld from his wages and paid over to the director of revenue in compliance or in good faith compliance with sections 143.011 to 143.996.

2. Any officer, director, or statutory trustee of any corporation, including administratively dissolved corporations, or foreign corporations that have had their certificate of authority revoked, subject to the provisions of sections 143.191 to 143.265, who has the direct control, supervision or responsibility for filing returns and making payment of the amount of tax imposed in accordance with sections 143.191 to 143.265, and who fails to file or pay such return with the director of revenue shall be personally assessed for such amounts, including interest, additions to tax and penalties thereon. This assessment shall be imposed only in the event that the assessment on the corporation is final, and such corporation fails to pay such amounts to the director of revenue. Notice shall be given of the director of revenue's intent to make the assessment against such officers, directors, statutory trustees or employees. The personal liability of such officers, directors, statutory trustees or employees as provided in this section shall survive the administrative dissolution of the corporation or, if a foreign corporation, the revocation of the corporation's certificate of authority.

3. If any employer required to withhold and remit tax under sections 143.191 to 143.265 or his successors shall sell all or substantially all of his or their business or shall quit the business, such employer or successor shall file a final return within fifteen days after the date of selling or quitting business.

4. If any employer required to withhold and remit tax under sections 143.191 to 143.265 or his successors shall contract to sell all or substantially all of his or their business, the seller shall request from the director of revenue a statement or certificate as provided in subsection 6 of this section. The seller shall present such statement or certificate to the purchaser prior to consummation of the sale and secure the purchaser's signature thereon as validation of receipt. Failure to comply with this provision shall result in the seller being liable for an additional penalty equal to twenty-five percent of the seller's delinquency at the time of the sale. The provisions of this section to the contrary notwithstanding, this additional penalty shall be the sole liability of the seller and shall not be a liability of the purchaser.

5. Except as provided in subsections 6, 7, and 8 of this section, all successors, if any, shall be required to withhold an amount of the purchase money sufficient to cover the taxes, interest, additions to tax or penalties due and unpaid until such time as the former owner or predecessor, whether immediate or not, shall produce a receipt from the director of revenue showing that the taxes have been paid, or a certificate stating that no taxes are due. If the purchaser of a business shall fail to withhold the purchase money as required by this section and remit at the time of purchase all amounts so withheld to the director to pay all unpaid taxes, interest, additions to tax and penalties due from the former owner or predecessor, the purchaser shall be personally liable for the payment of the taxes, interest, additions to tax and penalties accrued and unpaid by the former owner of the business.

6. The director of revenue shall, notwithstanding the provisions of section 32.057, upon written request, furnish within fifteen days from the receipt of such a request by certified mail, return receipt requested, or such other methods as may be mutually agreed upon, to any owner, successor, secured creditor, purchaser, or in the case of a proposed purchaser, if joined in writing by the owner, a statement showing the amount of taxes, interest, additions to tax or penalties due and owing or a certificate showing that no taxes, interest, additions to tax or penalties are due under this chapter, including the date for the last payment for such taxes, interest, additions to tax or penalties as shown by the records of the director of revenue.

7. A secured creditor who shall enforce a lien against a business subject to the provisions of this chapter shall be entitled to obtain from the director of revenue a statement of employer withholding tax due and the status of the employer withholding tax payments from the director of revenue in accordance with subsection 6 of this section. If the director of revenue does not respond within fifteen days from the date of receipt of such request by the secured creditor seeking to enforce its lien, it shall be conclusively presumed that all such employer withholding tax has been paid as to the secured creditor or any successor of the secured creditor, whether such successor be immediate or not. Nothing in this section shall eliminate the liability of the owner of the business owing employer withholding tax from the liability to pay such employer withholding tax. Any purchaser who acquires the business as a result of an enforcement action by a creditor shall be exempt from the liability set forth in subsection 5 of this section, whether such purchaser be immediate or subsequent thereto.

8. Any such creditor who shall enforce a lien against a business subject to the provisions of this section shall be entitled to be paid the principal sums due, all accrued interest to the date of the payment, and the expenses of enforcing the lien of the secured creditor including attorney's fees. The balance, if any, shall be paid to the creditors having a priority interest thereto under the laws of the state of Missouri or the United States of America. Any balance then remaining, up to the amount of the tax, interest, additions to tax and penalties then due, shall be remitted to the director of revenue as provided by this section. Nothing in this section shall affect the priority of any lien filed by the director of revenue against the former owner or predecessor.

9. Mailing of notices or requests, by first class mail, postage prepaid, certified with return receipt requested, or such other methods as may be mutually agreed upon, shall be prima facie evidence that the party to whom it is addressed received the correspondence, notice or request.

(L. 1972 S.B. 549, A.L. 1990 H.B. 960, A.L. 1991 H.B. 219, A.L. 1994 S.B. 477, et al., A.L. 2004 S.B. 1394)



Section 143.251 Employer's failure to withhold.

Effective 01 Jan 1973, see footnote

Title X TAXATION AND REVENUE

143.251. Employer's failure to withhold. — If an employer fails to deduct and withhold tax as required, and thereafter the tax against which such tax may be credited is paid, the tax so required to be deducted and withheld shall not be collected from the employer. The employer shall not be relieved thereby from liability for any penalties, interest, or additions to tax otherwise applicable in respect to such failure to deduct and withhold.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.261 Compensation.

Effective 01 Jan 1973, see footnote

Title X TAXATION AND REVENUE

143.261. Compensation. — For every remittance to the director of revenue made on or before the date the remittance becomes due, the employer, other than the United States and its agencies, the state of Missouri and political subdivisions thereof, may deduct and retain the following percentages of the total amount of tax withheld and paid in each calendar year:

(1) Two percent of five thousand dollars or less;

(2) One percent of amount collected in excess of five thousand dollars and up to and including ten thousand dollars;

(3) One-half percent of amount collected in excess of ten thousand dollars.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.265 Retirement income, withholding authorized, when.

Effective 01 Jan 1989, see footnote

Title X TAXATION AND REVENUE

143.265. Retirement income, withholding authorized, when. — Every resident receiving retirement income from an entity in this state and provided that such income is taxable by this state may have an amount withheld from such income as a payment of state income tax as required by state law. The entity administering such pension or retirement fund or program shall, upon written application from the recipient of such payments, deduct and withhold from such payments for each payment period an amount designated by the recipient, but such withholding shall not be less than ten dollars per month, and shall forward this amount to the director of revenue as prescribed by section 143.221.

(L. 1988 H.B. 1054, et al. § 1)

Effective 1-1-89



Section 143.271 Period for computation of taxable income.

Effective 01 Jan 1973, see footnote

Title X TAXATION AND REVENUE

143.271. Period for computation of taxable income. — 1. For purposes of taxes imposed by sections 143.011 to 143.996, a taxpayer's taxable year shall be the same as his taxable year for federal income tax purposes.

2. If a taxpayer's taxable year is changed for federal income tax purposes, his taxable year for purposes of the tax imposed by sections 143.011 to 143.996 shall be similarly changed. If a change in taxable year results in a taxable period of less than twelve months, the deductions allowed by sections 143.011 to 143.996 shall be prorated under regulations prescribed by the director of revenue.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.281 Methods of accounting.

Effective 01 Jan 1973, see footnote

Title X TAXATION AND REVENUE

143.281. Methods of accounting. — 1. For purposes of taxes imposed by sections 143.011 to 143.996, a taxpayer's method of accounting shall be the same as his method of accounting for federal income tax purposes. If no method of accounting has been regularly used by the taxpayer, taxable income for purposes of sections 143.011 to 143.996 shall be computed under such method that in the opinion of the director of revenue fairly reflects income.

2. If a taxpayer's method of accounting is changed for federal income tax purposes, his method of accounting for purposes of sections 143.011 to 143.996 shall similarly be changed.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.291 Adjustments.

Effective 01 Jan 1973, see footnote

Title X TAXATION AND REVENUE

143.291. Adjustments. — In computing a taxpayer's taxable income for any taxable year under a method of accounting different from the method under which the taxpayer's taxable income for the previous year was computed, there shall be taken into account those adjustments which are determined, under regulations prescribed by the director of revenue, to be necessary solely by reason of the change in order to prevent amounts from being duplicated or omitted.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.301 Transitional adjustments.

Effective 01 Jan 1973, see footnote

Title X TAXATION AND REVENUE

143.301. Transitional adjustments. — The director of revenue shall prescribe regulations dealing with situations in which the application of sections 143.011 to 143.996 to a taxpayer produces a computation of taxable income under a method of accounting different from the method under which the taxpayer's taxable income for the previous year was computed for Missouri income taxation. The regulations shall provide change of accounting method adjustments over a period not to exceed five years where the adjustments are necessary to prevent substantial amounts from being duplicated or omitted.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.311 Missouri taxable income and tax.

Effective 01 Jan 1973, see footnote

Title X TAXATION AND REVENUE

143.311. Missouri taxable income and tax. — The Missouri taxable income of an estate or trust shall be computed in the same manner as in the case of an individual except as otherwise provided in sections 143.321 to 143.391. The tax shall be computed on such taxable income at the rates provided in section 143.061 and shall be paid by the fiduciary.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.321 Exempt associations, trusts, and organizations.

Effective 01 Jan 1973, see footnote

Title X TAXATION AND REVENUE

143.321. Exempt associations, trusts, and organizations. — A trust or other unincorporated organization which by reason of its purposes and activities is exempt from federal income tax shall be exempt from the tax imposed by sections 143.011 to 143.996. The preceding sentence shall not apply to unrelated business taxable income and other income on which Chapter 1 of the Internal Revenue Code imposes the federal income tax or any other tax measured by income.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.331 Resident estate or trust defined.

Effective 28 Aug 2000

Title X TAXATION AND REVENUE

143.331. Resident estate or trust defined. — A "resident estate or trust" means:

(1) The estate of a decedent who at his or her death was domiciled in this state;

(2) A trust that:

(a) Was created by will of a decedent who at his or her death was domiciled in this state; and

(b) Has at least one income beneficiary who, on the last day of the taxable year, was a resident of this state; or

(3) A trust that:

(a) Was created by, or consisting of property of, a person domiciled in this state on the date the trust or portion of the trust became irrevocable; and

(b) Has at least one income beneficiary who, on the last day of the taxable year, was a resident of this state.

(L. 1972 S.B. 549, A.L. 2000 S.B. 896)



Section 143.341 Missouri taxable income of resident estate or trust.

Effective 01 Jan 1973, see footnote

Title X TAXATION AND REVENUE

143.341. Missouri taxable income of resident estate or trust. — 1. The Missouri taxable income of a resident estate or trust means its federal taxable income subject to the modifications in this section.

2. There shall be subtracted the amount if any that the federal personal exemption deduction allowable to the estate or trust exceeds its federal taxable income without its personal exemption deduction.

3. There shall be added or subtracted, as the case may be, the modifications described in sections 143.121 and 143.141, and there shall be subtracted the federal income tax deduction provided in section 143.171. These additions and subtractions shall only apply to the extent that they are not determinants of the federal distributable net income of the estate or trust.

4. There shall be added or subtracted, as the case may be, the share of the estate or trust in the fiduciary adjustment determined under section 143.351.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.351 Fiduciary adjustment.

Effective 01 Jan 1973, see footnote

Title X TAXATION AND REVENUE

143.351. Fiduciary adjustment. — 1. An adjustment shall be made in determining the Missouri taxable income of a resident estate or trust under section 143.341, or the Missouri adjusted gross income of a resident beneficiary of any estate or trust under section 143.121, subsection 4, in the amount of the share of each in the Missouri fiduciary adjustment as determined in this section.

2. The Missouri fiduciary adjustment shall be the net amount of the modifications described in subsections 2, 3, and 4 of section 143.121 (if the estate or trust is a beneficiary of another estate or trust), subsection 5 of section 143.121, section 143.141, and section 143.171. The net amount of such modification shall not include any modification to the extent such items are not determinants of the federal distributable net income of the estate or trust.

3. (1) The respective shares of an estate or trust and its beneficiaries (including, solely for the purpose of this allocation, nonresident and charitable beneficiaries) in the fiduciary adjustment shall be in proportion to their respective shares of the sum of federal distributable net income of the estate or trust and the amount paid or required to be paid to a charitable organization to the extent such amount is attributable to income for the current year.

(2) If the estate or trust has no federal distributable net income for the taxable year, the share of each beneficiary in the fiduciary adjustment shall be in proportion to his share of the estate or trust income for such year, under the applicable law or the government instrument, which is required to be distributed currently and any other amounts of such income distributed in such year. Any balance of the fiduciary adjustment shall be allocated to the estate or trust.

(3) The director of revenue may, by regulation, establish such other method or methods of determining to whom the items comprising the fiduciary adjustment shall be attributed, as may be appropriate and equitable. Such method may be used by the fiduciary in his discretion whenever the allocation of the fiduciary adjustment, pursuant to subdivision (1) or (2) of this subsection would result in an inequity which is substantial both in amount and in relation to the amount of the fiduciary adjustment.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.361 Credit for income tax paid to another state.

Effective 01 Jan 1973, see footnote

Title X TAXATION AND REVENUE

143.361. Credit for income tax paid to another state. — A resident estate or trust shall be allowed the credit provided in section 143.081 (relating to an income tax imposed by another state).

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.371 Nonresident estate or trust defined.

Effective 01 Jan 1973, see footnote

Title X TAXATION AND REVENUE

143.371. Nonresident estate or trust defined. — A "nonresident estate or trust" means an estate or trust which is not a resident estate or trust as defined in section 143.331.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.381 Missouri taxable income of nonresident estate or trust.

Effective 01 Jan 1973, see footnote

Title X TAXATION AND REVENUE

143.381. Missouri taxable income of nonresident estate or trust. — 1. The Missouri taxable income of a nonresident estate or trust consists of:

(1) Its share under section 143.391 of items of income, gain, loss, and deduction from sources within Missouri which enter into the federal definition of distributable net income;

(2) Increased or reduced by the amount of any items of income, gain, loss, or deduction from sources within Missouri which are recognized for federal income tax purposes but excluded from the federal definition of distributable net income of the estate or trust;

(3) To the extent relating to items within subdivision (2) of this subsection 1, there shall be added or subtracted, as the case may be, the modifications described in sections 143.121 and 143.141, and there shall be subtracted the federal income tax deduction provided in section 143.171. These additions and subtractions shall only apply to the extent that they are not determinants of the federal distributable net income of the estate or trust.

(4) There shall be subtracted a fractional share of the federal personal exemption deduction to which such nonresident estate or trust is entitled the numerator of which shall be the federal distributable net income derived from Missouri sources and the denominator of which shall be the federal distributable net income.

2. The sources of items of income, gain, loss, or deduction shall be determined under regulations prescribed by the director of revenue in accordance with the general rules in section 143.181 as if the estate or trust were a nonresident individual.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.391 Share of nonresident estate, trust, or beneficiary in income from Missouri sources.

Effective 01 Jan 1973, see footnote

Title X TAXATION AND REVENUE

143.391. Share of nonresident estate, trust, or beneficiary in income from Missouri sources. — 1. The share of a nonresident estate or trust under subdivision (1) of subsection 1 of section 143.381 and the share of a nonresident beneficiary of any estate or trust under subsection 1 of section 143.181 in estate or trust income, gain, loss, and deduction, from sources within Missouri shall be determined as follows:

(1) There shall be determined the items of income, gain, loss, deduction, and credit derived from sources within Missouri which enter into the definition of federal distributable net income of the estate or trust for the taxable year (including such items from another estate or trust of which the first estate or trust is a beneficiary). Such determination of source shall be made under regulations prescribed by the director of revenue in accordance with the applicable rules of section 143.181 as in the case of a nonresident individual.

(2) There shall be added or subtracted, as the case may be, the modifications described in sections 143.121 and 143.141, and there shall be subtracted the federal income tax deduction provided in section 143.171. These additions and subtractions shall only apply to the extent relating to items of income, gain, loss, and deduction derived from sources within Missouri, which enter into the definition of federal distributable net income (including such items from another estate or trust of which the first estate or trust is a beneficiary). No modification shall be made under this subdivision (2) which has the effect of duplicating an item already reflected in federal distributable net income.

(3) (a) The sum of the amounts determined under subdivisions (1) and (2) of subsection 1 of this section shall be allocated among the estate or trust and its beneficiaries (including, solely for the purpose of this allocation, resident and charitable beneficiaries) in proportion to their respective shares of the sum of federal distributable net income of the estate or trust and the amount paid or required to be paid to a charitable organization to the extent such amount is attributable to income for the current year.

(b) The amounts so allocated shall have the same character under this section as for federal income tax purposes. Where an item entering into the computation of such amounts is not characterized for federal income tax purposes, it shall have the same character as if realized directly from the source from which realized by the estate or trust, or incurred in the same manner as incurred by the estate or trust.

2. (1) If the estate or trust has no federal distributable net income for the taxable year, the share of each beneficiary (including, solely for the purpose of this allocation, resident beneficiaries) in the net amount, determined under subdivisions (1) and (2) of subsection 1 of this section, shall be in proportion to his share of the estate or trust income for such year, under the applicable law or the governing instrument, which is required to be distributed currently and any other amounts of such income distributed in such year. Any balance of such net amount shall be allocated to the estate or trust.

(2) The director of revenue may, by regulation, establish such other method or methods of determining the respective shares of the beneficiaries and of the estate or trust in its income derived from sources within Missouri and in the modifications related thereto as may be appropriate and equitable. Such method may be used by the fiduciary in his discretion whenever the allocation of such respective shares under subsection 1 or subdivision (1) of subsection 2 of this section would result in an inequity which is substantial both in amount and in relation to the total amount of the amount of the modifications referred to in subdivision (2) of subsection 1 of this section.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.401 General treatment of partners and partnerships.

Effective 01 Jan 1973, see footnote

Title X TAXATION AND REVENUE

143.401. General treatment of partners and partnerships. — A partnership shall not be subject to tax under sections 143.011 to 143.996. Persons carrying on business as partners shall be liable for the tax under sections 143.011 to 143.996 only in their separate capacities. The provisions of the Internal Revenue Code relating to partners and partnerships shall apply in determining Missouri taxable income of each partner except, however, for the modifications provided in sections 143.411 and 143.421.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.411 Resident partner modifications — nonresident partners, composite returns — withholding required, when, amount.

Effective 20 May 1997, see footnote

Title X TAXATION AND REVENUE

143.411. Resident partner modifications — nonresident partners, composite returns — withholding required, when, amount. — 1. Any modification described in sections 143.121 and 143.141 which relates to an item of partnership income, gain, loss, or deduction shall be made in accordance with the partner's distributive share, for federal income tax purposes, of the item to which the modification relates. Where a partner's distributive share of any such item is not required to be taken into account separately for federal income tax purposes, the partner's distributive share of such item shall be determined in accordance with his distributive share, for federal income tax purposes, of partnership taxable income or loss generally.

2. Each item of partnership income, gain, loss, or deduction shall have the same character for a partner under sections 143.005 to 143.998 as it has for federal income tax purposes. Where an item is not characterized for federal income tax purposes, it shall have the same character for a partner as if realized directly from the source from which realized by the partnership or incurred in the same manner as incurred by the partnership.

3. Where a partner's distributive share of an item of partnership income, gain, loss, or deduction is determined for federal income tax purposes by a special provision in the partnership agreement with respect to such item, and the principal purpose of such provision is the avoidance of tax under sections 143.005 to 143.998, the partner's distributive share of such item and any modification required with respect thereto shall be determined in accordance with his distributive share of the taxable income or loss of the partnership generally (that is, exclusive of those items requiring separate computation under the provisions of Section 702 of the Internal Revenue Code).

4. The director of revenue shall permit partnerships to file composite returns and to make composite payments of tax on behalf of its nonresident partners not otherwise required to file a return. If the nonresident partner's filing requirements result* solely from one or more interests in any other partnerships or subchapter S corporations, that nonresident partner may be included in the composite return.

5. If a partnership pays or credits amounts to any of its nonresident individual partners on account of their distributive share of the partnership income for a taxable year of the partnership, the partnership shall either timely file with the department of revenue an agreement as provided in subsection 6 of this section or withhold Missouri income tax as provided in subsection 7 of this section. A partnership that timely files an agreement as provided in subsection 6 of this section with respect to a nonresident partner for a taxable year shall be considered to have timely filed such an agreement for each subsequent taxable year. A partnership that does not timely file such an agreement for a taxable year shall not be precluded from timely filing such an agreement for subsequent taxable years. A partnership is not required to deduct and withhold Missouri income tax for a nonresident partner if:

(1) The nonresident partner not otherwise required to file a return agrees to have the Missouri income tax due paid as part of the partnership's composite return;

(2) The nonresident partner not otherwise required to file a return had Missouri assignable federal adjusted gross income from the partnership of less than twelve hundred dollars;

(3) The partnership is liquidated or terminated;

(4) Income was generated by a transaction related to termination or liquidation; or

(5) No cash or other property was distributed in the current and prior taxable year.

6. The agreement referred to in subdivision (1) of subsection 5 of this section is an agreement by a nonresident partner of the partnership to:

(1) File a return in accordance with the provisions of section 143.481 and to make timely payment of all taxes imposed on the partner by this state with respect to income of the partnership; and

(2) Be subject to personal jurisdiction in this state for purposes of the collection of income taxes, together with related interest and penalties, imposed on the partner by this state with respect to the income of the partnership.

­­

­

7. The amount of Missouri income tax to be withheld is determined by multiplying the partner's distributive share allocable to Missouri that is paid or credited to a nonresident partner during the taxable year by the highest rate used to determine a Missouri income tax liability for an individual, except that the amount of the tax withheld may be determined based on withholding tables provided by the director of revenue if the partner submits a Missouri withholding allowance certificate.

8. A partnership shall be entitled to recover for a partner on whose behalf a tax payment was made pursuant to this section, if such partner has no tax liability.

(L. 1972 S.B. 549, A.L. 1993 S.B. 66 & 20, A.L. 1997 H.B. 655 merged with S.B. 170)

Effective 6-24-97 (H.B. 655) 5-20-97 (S.B. 170)

*Word "results" appears in original rolls.



Section 143.421 Nonresident partner — adjusted gross income from Missouri sources.

Effective 01 Jan 1973, see footnote

Title X TAXATION AND REVENUE

143.421. Nonresident partner — adjusted gross income from Missouri sources. — 1. In determining the adjusted gross income of a nonresident partner of any partnership, there shall be included only that part derived from or connected with sources in this state of the partner's distributive share of items of partnership income, gain, loss, and deduction entering into his federal adjusted gross income, as such part is determined under regulations prescribed by the director of revenue in accordance with the general rules in section 143.181.

2. In determining the source of a nonresident partner's adjusted gross income, no effect shall be given to a provision in the partnership agreement which:

(1) Characterizes payments to the partner as being for services or for the use of capital, or allocated to the partner, as income or gain from sources outside this state, a greater proportion of his distributive share of partnership income or gain than the ratio of partnership income or gain from sources outside this state to partnership income or gain from all sources, except as authorized in subsection 4; or

(2) Allocates to the partner a greater proportion of a partnership item of loss or deduction connected with sources in this state than his proportionate share, for federal income tax purposes, of partnership loss or deduction generally, except as authorized in subsection 5.

3. Any modifications described in subsections 2 and 3 of section 143.121, and in section 143.141, which relates to an item of partnership income, gain, loss, or deduction, shall be made in accordance with the partner's distributive share, for federal income tax purposes, of the item to which the modification relates, but limited to the portion of such item derived from or connected with sources in this state.

4. The director of revenue may, on application, authorize the use of such other methods of determining a nonresident partner's portion of partnership items derived from or connected with sources in this state, and the modifications related thereto, as may be appropriate and equitable, on such terms and conditions as he may require.

5. A nonresident partner's distributive share of items of income, gain, loss, or deduction shall be determined under subsection 1 of section 143.411. The character of partnership items for a nonresident partner shall be determined under subsection 2 of section 143.411. The effect of a special provision in a partnership agreement, other than a provision referred to in subsection 2 of this section, having as a principal purpose the avoidance of tax under sections 143.011 to 143.996, shall be determined under subsection 3 of section 143.411.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.431 Missouri taxable income and tax.

Effective 28 Aug 2007

Title X TAXATION AND REVENUE

143.431. Missouri taxable income and tax. — 1. The Missouri taxable income of a corporation taxable under sections 143.011 to 143.996 shall be so much of its federal taxable income for the taxable year, with the modifications specified in subsections 2 to 4 of this section, as is derived from sources within Missouri as provided in section 143.451. The tax of a corporation shall be computed on its Missouri taxable income at the rates provided in section 143.071.

2. There shall be added to or subtracted from federal taxable income the modifications to adjusted gross income provided in section 143.121, with the exception of subdivision (5) of subsection 2 of section 143.121, and the applicable modifications to itemized deductions provided in section 143.141. There shall be subtracted the federal income tax deduction provided in section 143.171. There shall be subtracted, to the extent included in federal taxable income, corporate dividends from sources within Missouri.

3. (1) If an affiliated group of corporations files a consolidated income tax return for the taxable year for federal income tax purposes and fifty percent or more of its income is derived from sources within this state as determined in accordance with section 143.451, then it may elect to file a Missouri consolidated income tax return. The federal consolidated taxable income of the electing affiliated group for the taxable year shall be its federal taxable income.

(2) So long as a federal consolidated income tax return is filed, an election made by an affiliated group of corporations to file a Missouri consolidated income tax return may be withdrawn or revoked only upon substantial change in the law or regulations adversely changing tax liability under this chapter, or with permission of the director of revenue upon the showing of good cause for such action. After such a withdrawal or revocation with respect to an affiliated group, it may not file a Missouri consolidated income tax return for five years thereafter, except with the approval of the director of revenue, and subject to such terms and conditions as he may prescribe.

(3) No corporation which is part of an affiliated group of corporations filing a Missouri consolidated income tax return shall be required to file a separate Missouri corporate income tax return for the taxable year.

(4) For each taxable year an affiliated group of corporations filing a federal consolidated income tax return does not file a Missouri consolidated income tax return, for purposes of computing the Missouri income tax, the federal taxable income of each member of the affiliated group shall be determined as if a separate federal income tax return had been filed by each such member.

(5) The director of revenue may prescribe such regulations not inconsistent with the provisions of this chapter as he may deem necessary in order that the tax liability of any affiliated group of corporations making a Missouri consolidated income tax return, and of each corporation in the group, before, during, and after the period of affiliation, may be returned, determined, computed, assessed, collected, and adjusted, in such manner as clearly to reflect the Missouri taxable income derived from sources within this state and in order to prevent avoidance of such tax liability.

4. If a net operating loss deduction is allowed for the taxable year, there shall be added to federal taxable income the amount of the net operating loss modification for each loss year as to which a portion of the net operating loss deduction is attributable. As used in this subsection, the following terms mean:

(1) "Loss year", the taxable year in which there occurs a federal net operating loss that is carried back or carried forward in whole or in part to another taxable year;

(2) "Net addition modification", for any taxable year, the amount by which the sum of all required additions to federal taxable income provided in this chapter, except for the net operating loss modification, exceeds the combined sum of the amount of all required subtractions from federal taxable income provided in this chapter;

(3) "Net operating loss deduction", a net operating loss deduction allowed for federal income tax purposes under Section 172 of the Internal Revenue Code of 1986, as amended, or a net operating loss deduction allowed for Missouri income tax purposes under paragraph (d) of subsection 2 of section 143.121, but not including any net operating loss deduction that is allowed for federal income tax purposes but disallowed for Missouri income tax purposes under paragraph (d) of subsection 2 of section 143.121;

(4) "Net operating loss modification", an amount equal to the lesser of the amount of the net operating loss deduction attributable to that loss year or the amount by which the total net operating loss in the loss year is less than the sum of:

(a) The net addition modification for that loss year; and

(b) The cumulative net operating loss deductions attributable to that loss year allowed for the taxable year and all prior taxable years.

5. For all tax years ending on or after July 1, 2002, federal taxable income may be a positive or negative amount. Subsection 4 of this section shall be effective for all tax years with a net operating loss deduction attributable to a loss year ending on or after July 1, 2002, and the net operating loss modification shall only apply to loss years ending on or after July 1, 2002.

(L. 1972 S.B. 549, A.L. 2004 S.B. 1394, A.L. 2007 H.B. 444, et al.)

(1998) Director may revoke affiliated group status only when the consolidated returns do not clearly reflect the Missouri taxable income derived from sources within this state. Suburban Newspapers of Greater St. Louis, Inc. v. Director of Revenue, 975 S.W.2d 107 (Mo.banc).

(1998) The fifty percent threshold requirement of subdivision (1) of subsection 3 of this section is unconstitutional because it discriminates against interstate commerce. General Motors Corp. v. Director of Revenue, 981 S.W.2d 561 (Mo.banc).

(2002) Payments between corporate taxpayers and related companies resulting from exclusive licensing agreements and patents executed outside state did not constitute Missouri source income. Acme Royalty Company v. Director of Revenue, 96 S.W.3d 72 (Mo.banc).



Section 143.441 Corporation defined — corporate tax inapplicable, when.

Effective 28 Aug 2009

Title X TAXATION AND REVENUE

143.441. Corporation defined — corporate tax inapplicable, when. — 1. The term "corporation" means every corporation, association, joint stock company and joint stock association organized, authorized or existing under the laws of this state and includes:

(1) Every corporation, association, joint stock company, and joint stock association organized, authorized, or existing under the laws of this state, and every corporation, association, joint stock company, and joint stock association, licensed to do business in this state, or doing business in this state, and not organized, authorized, or existing under the laws of this state, or by any receiver in charge of the property of any such corporation, association, joint stock company or joint stock association;

(2) Every railroad corporation or receiver in charge of the property thereof which operates over rails owned or leased by it and every corporation operating any buslines, trucklines, airlines, or other forms of transportation operating over fixed routes owned, leased, or used by it extending from this state to another state or states;

(3) Every corporation, or receiver in charge of the property thereof, which owns or operates a bridge between this and any other state; and

(4) Every corporation, or receiver in charge of the property thereof, which operates a telephone line or lines extending from this state to another state or states or a telegraph line or lines extending from this state to another state or states.

2. The tax on corporations provided in subsection 1 of section 143.431 and section 143.071 shall not apply to:

(1) A corporation which by reason of its purposes and activities is exempt from federal income tax. The preceding sentence shall not apply to unrelated business taxable income and other income on which chapter 1 of the Internal Revenue Code imposes the federal income tax or any other tax measured by income;

(2) An express company which pays an annual tax on its gross receipts in this state;

(3) An insurance company which is subject to an annual tax on its gross premium receipts in this state;

(4) A Missouri mutual or an extended Missouri mutual insurance company organized under chapter 380; and

(5) Any other corporation that is exempt from Missouri income taxation under the laws of Missouri or the laws of the United States.

(L. 1972 S.B. 549, A.L. 1989 S.B. 228, A.L. 2009 H.B. 577)



Section 143.451 Taxable income to include all income within this state — definitions — intrastate business, report of income, when — deductions, how apportioned.

Effective 28 Aug 2015

Title X TAXATION AND REVENUE

143.451. Taxable income to include all income within this state — definitions — intrastate business, report of income, when — deductions, how apportioned. — 1. Missouri taxable income of a corporation shall include all income derived from sources within this state.

2. A corporation described in subdivision (1) of subsection 1 of section 143.441 shall include in its Missouri taxable income all income from sources within this state, including that from the transaction of business in this state and that from the transaction of business partly done in this state and partly done in another state or states. However:

(1) Where income results from a transaction partially in this state and partially in another state or states, and income and deductions of the portion in the state cannot be segregated, then such portions of income and deductions shall be allocated in this state and the other state or states as will distribute to this state a portion based upon the portion of the transaction in this state and the portion in such other state or states.

(2) The taxpayer may elect to compute the portion of income from all sources in this state in the following manner, or the manner set forth in subdivision (3) of this subsection:

(a) The income from all sources shall be determined as provided, excluding therefrom the figures for the operation of any bridge connecting this state with another state.

(b) The amount of sales which are transactions wholly in this state shall be added to one-half of the amount of sales which are transactions partly within this state and partly without this state, and the amount thus obtained shall be divided by the total sales or in cases where sales do not express the volume of business, the amount of business transacted wholly in this state shall be added to one-half of the amount of business transacted partly in this state and partly outside this state and the amount thus obtained shall be divided by the total amount of business transacted, and the net income shall be multiplied by the fraction thus obtained, to determine the proportion of income to be used to arrive at the amount of Missouri taxable income. The investment or reinvestment of its own funds, or sale of any such investment or reinvestment, shall not be considered as sales or other business transacted for the determination of said fraction.

(c) For the purposes of this subdivision, a transaction involving the sale of tangible property is:

a. "Wholly in this state" if both the seller's shipping point and the purchaser's destination point are in this state;

b. "Partly within this state and partly without this state" if the seller's shipping point is in this state and the purchaser's destination point is outside this state, or the seller's shipping point is outside this state and the purchaser's destination point is in this state;

c. Not "wholly in this state" or not "partly within this state and partly without this state" only if both the seller's shipping point and the purchaser's destination point are outside this state.

(d) For purposes of this subdivision:

a. The purchaser's destination point shall be determined without regard to the FOB point or other conditions of the sale; and

b. The seller's shipping point is determined without regard to the location of the seller's principle office or place of business.

(3) The taxpayer may elect to compute the portion of income from all sources in this state in the following manner:

(a) The income from all sources shall be determined as provided, excluding therefrom the figures for the operation of any bridge connecting this state with another state;

(b) The amount of sales which are transactions in this state shall be divided by the total sales, and the net income shall be multiplied by the fraction thus obtained, to determine the proportion of income to be used to arrive at the amount of Missouri taxable income. The investment or reinvestment of its own funds, or sale of any such investment or reinvestment, shall not be considered as sales or other business transacted for the determination of said fraction;

(c) For the purposes of this subdivision, a transaction involving the sale of tangible property is:

a. "In this state" if the purchaser's destination point is in this state;

b. Not "in this state" if the purchaser's destination point is outside this state;

(d) For purposes of this subdivision, the purchaser's destination point shall be determined without regard to the FOB point or other conditions of the sale and shall not be in this state if the purchaser received the tangible personal property from the seller in this state for delivery to the purchaser's location outside this state;

(e) For the purposes of this subdivision, a transaction involving the sale other than the sale of tangible property is "in this state" if the taxpayer's market for the sales is in this state. The taxpayer's market for sales is in this state:

a. In the case of sale, rental, lease, or license of real property, if and to the extent the property is located in this state;

b. In the case of rental, lease, or license of tangible personal property, if and to the extent the property is located in this state;

c. In the case of sale of a service, if and to the extent the ultimate beneficiary of the service is located in this state and shall not be in this state if the ultimate beneficiary of the service rendered by the taxpayer or the taxpayer's designee is located outside this state; and

d. In the case of intangible property:

(i) That is rented, leased, or licensed, if and to the extent the property is used in this state by the rentee, lessee, or licensee, provided that intangible property utilized in marketing a good or service to a consumer is "used in this state" if that good or service is purchased by a consumer who is in this state. Franchise fees or royalties received for the rent, lease, license, or use of a trade name, trademark, service mark, or franchise system or provides a right to conduct business activity in a specific geographic area are "used in this state" to the extent the franchise location is in this state; and

(ii) That is sold, if and to the extent the property is used in this state, provided that:

i. A contract right, government license, or similar intangible property that authorizes the holder to conduct a business activity in a specific geographic area is "used in this state" if the geographic area includes all or part of this state;

ii. Receipts from intangible property sales that are contingent on the productivity, use, or disposition of the intangible property shall be treated as receipts from the rental, lease, or licensing of such intangible property under item (i) of this subparagraph; and

iii. All other receipts from a sales of intangible property shall be excluded from the numerator and denominator of the sales factor;

(f) If the state or states of assignment under paragraph (e) of this subdivision cannot be determined, the state or states of assignment shall be reasonably approximated;

(g) If the state of assignment cannot be determined under paragraph (e) of this subdivision or reasonably approximated under paragraph (f) of this subdivision, such sales shall be excluded from the denominator of the sales factor;

(h) The director may prescribe such rules and regulations as necessary or appropriate to carry out the purposes of this section.

(4) For purposes of this subsection, the following words shall, unless the context otherwise requires, have the following meaning:

(a) "Administration services" include, but are not limited to, clerical, fund or shareholder accounting, participant record keeping, transfer agency, bookkeeping, data processing, custodial, internal auditing, legal and tax services performed for an investment company;

(b) "Affiliate", the meaning as set forth in 15 U.S.C. Section 80a-2(a)(3)(C), as may be amended from time to time;

(c) "Distribution services" include, but are not limited to, the services of advertising, servicing, marketing, underwriting or selling shares of an investment company, but, in the case of advertising, servicing or marketing shares, only where such service is performed by a person who is, or in the case of a closed end company, was, either engaged in the services of underwriting or selling investment company shares or affiliated with a person that is engaged in the service of underwriting or selling investment company shares. In the case of an open end company, such service of underwriting or selling shares must be performed pursuant to a contract entered into pursuant to 15 U.S.C. Section 80a-15(b), as from time to time amended;

(d) "Investment company", any person registered under the federal Investment Company Act of 1940, as amended from time to time, (the act) or a company which would be required to register as an investment company under the act except that such person is exempt to such registration pursuant to Section 80a-3(c)(1) of the act;

(e) "Investment funds service corporation" includes any corporation or S corporation doing business in the state which derives more than fifty percent of its gross income in the ordinary course of business from the provision directly or indirectly of management, distribution or administration services to or on behalf of an investment company or from trustees, sponsors and participants of employee benefit plans which have accounts in an investment company. An investment funds service corporation shall include any corporation or S corporation providing management services as an investment advisory firm registered under Section 203 of the Investment Advisors Act of 1940, as amended from time to time, regardless of the percentage of gross revenues consisting of fees from management services provided to or on behalf of an investment company;

(f) "Management services" include but are not limited to, the rendering of investment advice directly or indirectly to an investment company making determinations as to when sales and purchases of securities are to be made on behalf of the investment company, or the selling or purchasing of securities constituting assets of an investment company, and related activities, but only where such activity or activities are performed:

a. Pursuant to a contract with the investment company entered into pursuant to 15 U.S.C. Section 80a-15(a), as from time to time amended;

b. For a person that has entered into such contract with the investment company; or

c. For a person that is affiliated with a person that has entered into such contract with an investment company;

(g) "Qualifying sales", gross income derived from the provision directly or indirectly of management, distribution or administration services to or on behalf of an investment company or from trustees, sponsors and participants of employee benefit plans which have accounts in an investment company. For purposes of this section, "gross income" is defined as that amount of income earned from qualifying sources without deduction of expenses related to the generation of such income;

(h) "Residence", presumptively the fund shareholder's mailing address on the records of the investment company. If, however, the investment company or the investment funds service corporation has actual knowledge that the fund shareholder's primary residence or principal place of business is different than the fund shareholder's mailing address such presumption shall not control. To the extent an investment funds service corporation does not have access to the records of the investment company, the investment funds service corporation may employ reasonable methods to determine the investment company fund shareholder's residence.

(5) Notwithstanding other provisions of law to the contrary, qualifying sales of an investment funds service corporation, or S corporation, shall be considered wholly in this state only to the extent that the fund shareholders of the investment companies, to which the investment funds service corporation, or S corporation, provide services, are residenced in this state. Wholly in this state qualifying sales of an investment funds service corporation, or S corporation, shall be determined as follows:

(a) By multiplying the investment funds service corporation's total dollar amount of qualifying sales from services provided to each investment company by a fraction, the numerator of which shall be the average of the number of shares owned by the investment company's fund shareholders residenced in this state at the beginning of and at the end of the investment company's taxable year that ends with or within the investment funds service corporation's taxable year, and the denominator of which shall be the average of the number of shares owned by the investment company's fund shareholders everywhere at the beginning of and at the end of the investment company's taxable year that ends with or within the investment funds service corporation's taxable year;

(b) A separate computation shall be made to determine the wholly in this state qualifying sales from each investment company. The qualifying sales for each investment company shall be multiplied by the respective percentage of each fund, as calculated pursuant to paragraph (a) of this subdivision. The product of this equation shall result in the wholly in this state qualifying sales. The qualifying sales for each investment company which are not wholly in this state will be considered wholly without this state;

(c) To the extent an investment funds service corporation has sales which are not qualifying sales, those nonqualified sales shall be apportioned to this state based on the methodology utilized by the investment funds service corporation without regard to this subdivision.

3. Any corporation described in subdivision (1) of subsection 1 of section 143.441 organized in this state or granted a permit to operate in this state for the transportation or care of passengers shall report its gross earnings within the state on intrastate business and shall also report its gross earnings on all interstate business done in this state which report shall be subject to inquiry for the purpose of determining the amount of income to be included in Missouri taxable income. The previous sentence shall not apply to a railroad.

4. A corporation described in subdivision (2) of subsection 1 of section 143.441 shall include in its Missouri taxable income all income arising from all sources in this state and all income from each transportation service wholly within this state, from each service where the only lines of such corporation used are those in this state, and such proportion of revenue from each service where the facilities of such corporation in this state and in another state or states are used, as the mileage used over the lines of such corporation in the state shall bear to the total mileage used over the lines of such corporation. The taxpayer may elect to compute the portion of income from all sources within this state in the following manner:

(1) The income from all sources shall be determined as provided;

(2) The amount of investment of such corporation on December thirty-first of each year in this state in fixed transportation facilities, real estate and improvements, plus the value on December thirty-first of each year of any fixed transportation facilities, real estate and improvements in this state leased from any other railroad shall be divided by the sum of the total amount of investment of such corporation on December thirty-first of each year in fixed transportation facilities, real estate and improvements, plus the value on December thirty-first of each year, of any fixed transportation facilities, real estate and improvements leased from any other railroad. Where any fixed transportation facilities, real estate or improvements are leased by more than one railroad, such portion of the value shall be used by each railroad as the rental paid by each shall bear to the rental paid by all lessees. The income shall be multiplied by the fraction thus obtained to determine the proportion to be used to arrive at the amount of Missouri taxable income.

5. A corporation described in subdivision (3) of subsection 1 of section 143.441 shall include in its Missouri taxable income one-half of the net income from the operation of a bridge between this and another state. If any such bridge is owned or operated by a railroad corporation or corporations, or by a corporation owning a railroad corporation using such bridge, then the figures for operation of such bridge may be included in the return of such railroad or railroads; or if such bridge is owned or operated by any other corporation which may now or hereafter be required to file an income tax return, one-half of the income or loss to such corporation from such bridge may be included in such return by adding or subtracting same to or from another net income or loss shown by the return.

6. A corporation described in subdivision (4) of subsection 1 of section 143.441 shall include in its Missouri taxable income all income arising from all sources within this state. Income shall include revenue from each telephonic or telegraphic service rendered wholly within this state; from each service rendered for which the only facilities of such corporation used are those in this state; and from each service rendered over the facilities of such corporation in this state and in other state or states, such proportion of such revenue as the mileage involved in this state shall bear to the total mileage involved over the lines of said company in all states. The taxpayer may elect to compute the portion of income from all sources within this state in the following manner:

(1) The income from all sources shall be determined as provided;

(2) The amount of investment of such corporation on December thirty-first of each year in this state in telephonic or telegraphic facilities, real estate and improvements thereon, shall be divided by the amount of the total investment of such corporation on December thirty-first of each year in telephonic or telegraphic facilities, real estate and improvements. The income of the taxpayer shall be multiplied by fraction thus obtained to determine the proportion to be used to arrive at the amount of Missouri taxable income.

7. From the income determined in subsections 2, 3, 4, 5 and 6 of this section to be from all sources within this state shall be deducted such of the deductions for expenses in determining Missouri taxable income as were incurred in this state to produce such income and all losses actually sustained in this state in the business of the corporation.

8. If a corporation derives only part of its income from sources within Missouri, its Missouri taxable income shall only reflect the effect of the following listed deductions to the extent applicable to Missouri. The deductions are: (a) its deduction for federal income taxes pursuant to section 143.171, and (b) the effect on Missouri taxable income of the deduction for net operating loss allowed by Section 172 of the Internal Revenue Code. The extent applicable to Missouri shall be determined by multiplying the amount that would otherwise affect Missouri taxable income by the ratio for the year of the Missouri taxable income of the corporation for the year divided by the Missouri taxable income for the year as though the corporation had derived all of its income from sources within Missouri. For the purpose of the preceding sentence, Missouri taxable income shall not reflect the listed deductions.

9. Any investment funds service corporation organized as a corporation or S corporation which has any shareholders residenced in this state shall be subject to Missouri income tax as provided in this chapter.

10. The provisions of this section do not impact any other apportionment election available to a taxpayer under Missouri statutes.

(L. 1972 S.B. 549, A.L. 1988 H.B. 1335, A.L. 1996 H.B. 1098, A.L. 1997 2d Ex. Sess. S.B. 1, A.L. 2013 H.B. 128, A.L. 2015 S.B. 19)

(1988) Income from sales in which both the shipping point and the destination are outside the state is excluded from the numerator of the single factor formula in determining income apportionment of income for state income tax purposes. Wolff Shoe Co. v. Director of Revenue, 762 S.W.2d 29 (Mo. en banc).



Section 143.461 Elective division of income.

Effective 01 Jan 1973, see footnote

Title X TAXATION AND REVENUE

143.461. Elective division of income. — 1. A corporation shall elect to determine income applicable to this state by multiplying the total income from all sources by the fraction determined in the manner in section 143.451; first, by filing written notice with the director of revenue on or before the due date of the return (including extensions of time) of the taxpayer's election, or, second, by failing to keep its books and records in such manner as to show the income applicable to this state, including gross income and deductions applicable thereto.

2. If the corporation shall keep its books and records so as to show by any other method of allocation between this state and other states involved of income from transactions partially within and partially without this state, including gross income and deductions applicable thereto, and such method shows the income applicable to this state, including gross income and deductions applicable thereto, then it may, on or before sixty days before the end of any taxable year, petition the director of revenue, in writing, to be permitted in its return required to be filed to apportion to this state according to the method shown by such books or records. If the director of revenue finds that such method does show the income applicable to this state including gross income and the deductions applicable thereto, he shall notify the corporation, at least thirty days prior to the last day on which such corporation's return for that taxable year is to be filed, that it may use that method as long as such method shows the income applicable to this state, including gross income and deductions applicable thereto.

3. The corporation shall cease using such method whenever the director of revenue finds and notifies such corporation on or before ninety days before the end of the taxable year, that such method does not so show. Upon and after such revocation the corporation shall be permitted to petition to use another method of allocation that will show such income including gross income and deductions applicable thereto as though no petition had ever been filed.

4. Failure, after a method has been revoked by the director of revenue, to submit a method which the director of revenue finds will show such income applicable to this state including gross income and deductions applicable thereto, on or before sixty days before the end of any taxable year, or failure to make a return on the basis, which has been approved by the director of revenue on petition of the corporation and which stands unrevoked, shall constitute an election to accept the determination of income applicable to this state by multiplying the total income from all sources by the fraction determined in the manner set forth in section 143.451.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.471 Small business corporation — composite returns — withholding required, when, how determined — banking S corporation shareholder allowed pro rata share of certain tax credits, when — pro rata share of certain tax credits for S corporations that are associations — pro rata share of certain tax credits for S corporations that are credit institutions.

Effective 28 Aug 2006

Title X TAXATION AND REVENUE

143.471. Small business corporation — composite returns — withholding required, when, how determined — banking S corporation shareholder allowed pro rata share of certain tax credits, when — pro rata share of certain tax credits for S corporations that are associations — pro rata share of certain tax credits for S corporations that are credit institutions. — 1. An S corporation, as defined by Section 1361 (a)(1) of the Internal Revenue Code, shall not be subject to the taxes imposed by section 143.071, or other sections imposing income tax on corporations.

2. A shareholder of an S corporation shall determine such shareholder's S corporation modification and pro rata share, including its character, by applying the following:

(1) Any modification described in sections 143.121 and 143.141 which relates to an item of S corporation income, gain, loss, or deduction shall be made in accordance with the shareholder's pro rata share, for federal income tax purposes, of the item to which the modification relates. Where a shareholder's pro rata share of any such item is not required to be taken into account separately for federal income tax purposes, the shareholder's pro rata share of such item shall be determined in accordance with his pro rata share, for federal income tax purposes, of S corporation taxable income or loss generally;

(2) Each item of S corporation income, gain, loss, or deduction shall have the same character for a shareholder pursuant to sections 143.005 to 143.998 as it has for federal income tax purposes. Where an item is not characterized for federal income tax purposes, it shall have the same character for a shareholder as if realized directly from the source from which realized by the S corporation or incurred in the same manner as incurred by the S corporation.

3. A nonresident shareholder of an S corporation shall determine such shareholder's Missouri nonresident adjusted gross income and his or her nonresident shareholder modification by applying the provisions of this subsection. Items shall be determined to be from sources within this state pursuant to regulations of the director of revenue in a manner consistent with the division of income provisions of section 143.451, section 143.461, or section 32.200 (Multistate Tax Compact). In determining the adjusted gross income of a nonresident shareholder of any S corporation, there shall be included only that part derived from or connected with sources in this state of the shareholder's pro rata share of items of S corporation income, gain, loss or deduction entering into shareholder's federal adjusted gross income, as such part is determined pursuant to regulations prescribed by the director of revenue in accordance with the general rules in section 143.181. Any modification described in subsections 2 and 3 of section 143.121 and in section 143.141, which relates to an item of S corporation income, gain, loss, or deduction shall be made in accordance with the shareholder's pro rata share, for federal income tax purposes, of the item to which the modification relates, but limited to the portion of such item derived from or connected with sources in this state.

4. The director of revenue shall permit S corporations to file composite returns and to make composite payments of tax on behalf of its nonresident shareholders not otherwise required to file a return. If the nonresident shareholder's filing requirements result solely from one or more interests in any other partnerships or subchapter S corporations, that nonresident shareholder may be included in the composite return.

5. If an S corporation pays or credits amounts to any of its nonresident individual shareholders as dividends or as their share of the S corporation's undistributed taxable income for the taxable year, the S corporation shall either timely file with the department of revenue an agreement as provided in subsection 6 of this section or withhold Missouri income tax as provided in subsection 7 of this section. An S corporation that timely files an agreement as provided in subsection 6 of this section with respect to a nonresident shareholder for a taxable year shall be considered to have timely filed such an agreement for each subsequent taxable year. An S corporation that does not timely file such an agreement for a taxable year shall not be precluded from timely filing such an agreement for subsequent taxable years. An S corporation is not required to deduct and withhold Missouri income tax for a nonresident shareholder if:

(1) The nonresident shareholder not otherwise required to file a return agrees to have the Missouri income tax due paid as part of the S corporation's composite return;

(2) The nonresident shareholder not otherwise required to file a return had Missouri assignable federal adjusted gross income from the S corporation of less than twelve hundred dollars;

(3) The S corporation is liquidated or terminated;

(4) Income was generated by a transaction related to termination or liquidation; or

(5) No cash or other property was distributed in the current and prior taxable year.

6. The agreement referred to in subdivision (1) of subsection 5 of this section is an agreement of a nonresident shareholder of the S corporation to:

(1) File a return in accordance with the provisions of section 143.481 and to make timely payment of all taxes imposed on the shareholder by this state with respect to income of the S corporation; and

(2) Be subject to personal jurisdiction in this state for purposes of the collection of income taxes, together with related interest and penalties, imposed on the shareholder by this state with respect to the income of the S corporation.

­­

­

7. The amount of Missouri income tax to be withheld is determined by multiplying the amount of dividends or undistributed income allocable to Missouri that is paid or credited to a nonresident shareholder during the taxable year by the highest rate used to determine a Missouri income tax liability for an individual, except that the amount of the tax withheld may be determined based on withholding tables provided by the director of revenue if the shareholder submits a Missouri withholding allowance certificate.

8. An S corporation shall be entitled to recover for a shareholder on whose behalf a tax payment was made pursuant to this section, if such shareholder has no tax liability.

9. With respect to S corporations that are banks or bank holding companies, a pro rata share of the tax credit for the tax payable pursuant to chapter 148 shall be allowed against each S corporation shareholders' state income tax as follows, provided the bank otherwise complies with section 148.112:

(1) The credit allowed by this subsection shall be equal to the bank tax calculated pursuant to chapter 148 based on bank income in 1999 and after, on a bank that makes an election pursuant to 26 U.S.C. Section 1362, and such credit shall be allocated to the qualifying shareholder according to stock ownership, determined by multiplying a fraction, where the numerator is the shareholder's stock, and the denominator is the total stock issued by such bank or bank holding company;

(2) The tax credit authorized in this subsection shall be permitted only to the shareholders that qualify as S corporation shareholders, provided the stock at all times during the taxable period qualifies as S corporation stock as defined in 26 U.S.C. Section 1361, and such stock is held by the shareholder during the taxable period. The credit created by this section on a yearly basis is available to each qualifying shareholder, including shareholders filing joint returns. A bank holding company is not allowed this credit, except that, such credit shall flow through to such bank holding company's qualified shareholders, and be allocated to such shareholders under the same conditions; and

(3) In the event such shareholder cannot use all or part of the tax credit in the taxable period of receipt, such shareholder may carry forward such tax credit for a period of the lesser of five years or until used, provided such credits are used as soon as the taxpayer has Missouri taxable income.

10. With respect to S corporations that are associations, a pro rata share of the tax credit for the tax payable under chapter 148 shall be allowed against each S corporation shareholders' state income tax as follows, provided the association otherwise complies with section 148.655:

(1) The credit allowed by this subsection shall be equal to the savings and loan association tax calculated under chapter 148 based on the computations provided in section 148.630 on an association that makes an election under 26 U.S.C. Section 1362, and such credit shall be allocated to the qualifying shareholder according to stock ownership, determined by multiplying a fraction, where the numerator is the shareholder's stock, and the denominator is the total stock issued by the association;

(2) The tax credit authorized in this subsection shall be permitted only to the shareholders that qualify as S corporation shareholders, provided the stock at all times during the taxable period qualifies as S corporation stock as defined in 26 U.S.C. Section 1361, and such stock is held by the shareholder during the taxable period. The credit created by this section on a yearly basis is available to each qualifying shareholder, including shareholders filing joint returns. A savings and loan association holding company is not allowed this credit, except that, such credit shall flow through to such savings and loan association holding company's qualified shareholders, and be allocated to such shareholders under the same conditions; and

(3) In the event such shareholder cannot use all or part of the tax credit in the taxable period of receipt, such shareholder may carry forward such tax credit for a period of the lesser of five years or until used, provided such credits are used as soon as the taxpayer has Missouri taxable income.

11. With respect to S corporations that are credit institutions, a pro rata share of the tax credit for the tax payable under chapter 148 shall be allowed against each S corporation shareholders' state income tax as follows, provided the credit institution otherwise complies with section 148.657:

(1) The credit allowed by this subsection shall be equal to the credit institution tax calculated under chapter 148 based on the computations provided in section 148.150 on a credit institution that makes an election under 26 U.S.C. Section 1362, and such credit shall be allocated to the qualifying shareholder according to stock ownership, determined by multiplying a fraction, where the numerator is the shareholder's stock, and the denominator is the total stock issued by such credit institution;

(2) The tax credit authorized in this subsection shall be permitted only to the shareholders that qualify as S corporation shareholders, provided the stock at all times during the taxable period qualifies as S corporation stock as defined in 26 U.S.C. Section 1361, and such stock is held by the shareholder during the taxable period. The credit created by this section on a yearly basis is available to each qualifying shareholder, including shareholders filing joint returns. A credit institution holding company is not allowed this credit, except that, such credit shall flow through to such credit institution holding company's qualified shareholders, and be allocated to such shareholders under the same conditions; and

(3) In the event such shareholder cannot use all or part of the tax credit in the taxable period of receipt, such shareholder may carry forward such tax credit for a period of the lesser of five years or until used, provided such credits are used as soon as the taxpayer has Missouri taxable income.

(L. 1972 S.B. 549, A.L. 1983 H.B. 849, A.L. 1989 H.B. 35, et al., A.L. 1993 S.B. 66 & 20, A.L. 1997 H.B. 655 merged with S.B. 170, A.L. 1999 S.B. 386, A.L. 2006 S.B. 892)

(1990) Apportionment factor for corporate taxpayers for sale totally or partially outside state is not available to resident shareholders of S corporations. Corporation voluntarily elects to assume S corporations status, therefore failure to permit Missouri resident shareholders of S corporation to reduce income on tax return on account of sales totally or partially outside state does not violate commerce clause, due process, or equal protection. Wolff v. Director of Revenue, 791 S.W.2d 390 (Mo. en banc).



Section 143.481 Persons required to make returns of income.

Effective 28 Aug 2003

Title X TAXATION AND REVENUE

143.481. Persons required to make returns of income. — An income tax return with respect to the tax imposed by sections 143.011 to 143.996 shall be made by the following:

(1) Every resident individual who has a Missouri adjusted gross income of one thousand two hundred dollars or more, or a greater amount as prescribed by the director of revenue and who is required to file a federal income tax return;

(2) Every nonresident individual who has a Missouri nonresident adjusted gross income (Missouri adjusted gross income derived from sources within this state) of six hundred dollars or more, or a greater amount as prescribed by the director of revenue and who is required to file a federal income tax return;

(3) Every resident estate or trust which is required to file a federal income tax return;

(4) Every nonresident estate which has gross income of six hundred dollars or more for the taxable year from sources within this state;

(5) Every nonresident trust which for the taxable year has from sources within this state, either:

(a) Any taxable income; or

(b) Gross income of six hundred dollars or more regardless of the amount of taxable income;

(6) Every corporation which:

(a) Is not an exempt corporation described in subsection 2 of section 143.441;

(b) Is required to file a federal income tax return; and

(c) Has gross income from sources within this state of one hundred dollars or more.

(L. 1972 S.B. 549, A.L. 2003 S.B. 293)



Section 143.491 Returns by husband and wife.

Effective 01 Jan 1973, see footnote

Title X TAXATION AND REVENUE

143.491. Returns by husband and wife. — 1. A combined return shall be filed by a husband and wife who file a joint federal return even though one of them has neither income nor deductions. The tax liability of the two taxpayers shall be separate and not joint and several.

2. Separate returns shall be filed by a husband and wife who do not file a joint federal return.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.501 Returns by fiduciary and partnership.

Effective 01 Jan 1973, see footnote

Title X TAXATION AND REVENUE

143.501. Returns by fiduciary and partnership. — 1. An income tax return for any deceased individual shall be made and filed by his executor, administrator, or other person charged with the care of his property. A final return of a decedent shall be due when it would have been due if the decedent had not died.

2. An income tax return for an individual who is unable to make a return by reason of minority or other disability shall be made and filed by his duly authorized agent, his guardian or other person charged with the care of his person or property.

3. The income tax return of an estate or trust shall be made and filed by the fiduciary thereof.

4. If two or more fiduciaries are acting jointly, the return may be made by any one of them.

5. An income tax return for a partnership shall be filed in accordance with the provisions of section 143.581.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.511 Time and place for filing returns and paying tax, exception.

Effective 31 Dec 1994, see footnote

Title X TAXATION AND REVENUE

143.511. Time and place for filing returns and paying tax, exception. — Income tax returns required by sections 143.011 to 143.996 shall be filed on or before the fifteenth day of the fourth month following the close of the taxpayer's taxable year except where the taxpayer is an exempt organization. Exempt organizations shall have the same due date as set by the Internal Revenue Code of 1986, as amended. A person required to make and file a return under sections 143.011 to 143.996 shall, without assessment, notice, or demand, pay any tax due thereon to the director of revenue on or before the date fixed for filing such return (determined without regard to any extension of time for filing the return). The director of revenue shall prescribe by regulation the place for filing any return, declaration, statement, or other document required pursuant to this chapter and for the payment of any tax.

(L. 1972 S.B. 549, A.L. 1994 S.B. 477, et al.)

Effective 12-31-94, and shall apply to all tax periods beginning on or after 1-1-95 (S.B. 477 § C, 1994)



Section 143.521 Declarations of estimated tax.

Effective 28 Aug 1998

Title X TAXATION AND REVENUE

143.521. Declarations of estimated tax. — 1. Every resident and nonresident individual shall make a declaration of estimated tax for the taxable year, in such form as the director of revenue may prescribe if the Missouri estimated tax can reasonably be expected to be at least one hundred dollars. The director may increase the amount required for making a declaration of estimated tax to more than one hundred dollars or decrease such required amount, however, the decreased amount shall not be less than one hundred dollars.

2. Every corporation doing business in this state shall make a declaration of its estimated tax for the taxable year, in such form as the director of revenue may prescribe, if its Missouri estimated tax can reasonably be expected to be at least two hundred fifty dollars. The director may increase the amount required for making a declaration of estimated tax to more than two hundred fifty dollars or decrease such required amount, however, the decreased amount shall not be less than two hundred fifty dollars.

3. The term "Missouri estimated tax" means the amount which the taxpayer estimates to be the income tax under sections 143.011 to 143.996 for the taxable year less the amount which the taxpayer estimates to be the sum of any credits allowable, including tax withheld.

4. If they are eligible to file a joint declaration for federal tax purposes, a husband and wife may make a combined declaration of estimated tax as if they were one taxpayer, in which case the liability with respect to the estimated tax shall be joint and several. If a combined declaration is made, the estimated tax for such year may be treated as the estimated tax of either husband or wife, or may be divided between them, as they may elect on a combined return or on their separate returns.

5. An individual or corporation may amend a declaration under regulations prescribed by the director of revenue.

6. If on or before January thirty-first (on or before March first in the case of a farmer referred to in subsection 2 of section 143.531) of the succeeding taxable year an individual files a return for the taxable year for which the declaration is required, and pays in full the amount shown on the return as payable, such return:

(1) Shall be considered as his declaration if no declaration was required to be filed during the taxable year, but is otherwise required to be filed on or before January fifteenth; or

(2) Shall be considered as the amendment permitted by subsection 5 to be filed on or before January fifteenth if the tax shown on the return is greater than the estimated tax shown in a declaration previously made.

7. An individual or corporation having a taxable year of less than twelve months shall make a declaration in accordance with regulations of the director of revenue.

8. The declaration of estimated tax for an individual under a disability shall be made and filed in the manner provided in section 143.501 for an income tax return.

(L. 1972 S.B. 549, A.L. 1988 H.B. 1054, et al., A.L. 1998 H.B. 1301)



Section 143.531 Time for filing declaration of estimated tax.

Effective 01 Jan 1990, see footnote

Title X TAXATION AND REVENUE

143.531. Time for filing declaration of estimated tax. — 1. A declaration of estimated tax, other than by a farmer, shall be filed on or before April fifteenth of the taxable year, except that if the requirements of section 143.521 are first met:

(1) After April first and before June second of the taxable year, the declaration shall be filed on or before June fifteenth, or

(2) After June first and before September second of the taxable year, the declaration shall be filed on or before September fifteenth, or

(3) After September first of the taxable year, the declaration shall be filed on or before January fifteenth of the succeeding year by an individual or shall be filed on or before December fifteenth of the taxable year by a corporation.

2. A declaration of estimated tax required by section 143.521 from an individual having an estimated Missouri gross income from farming for the taxable year which is at least two-thirds of his total estimated Missouri gross income taxable in this state for the taxable year, may be filed at any time on or before January fifteenth of the succeeding taxable year, in lieu of the time otherwise prescribed.

(L. 1972 S.B. 549, A.L. 1989 H.B. 35, et al.)

Effective 1-01-90



Section 143.541 Payments of estimated tax.

Effective 01 Jan 1973, see footnote

Title X TAXATION AND REVENUE

143.541. Payments of estimated tax. — 1. The estimated tax with respect to which a declaration is required under sections 143.011 to 143.996 shall be paid as follows:

(1) If the declaration is filed on or before April fifteenth of the taxable year, the estimated tax shall be paid in four equal installments. The first installment shall be paid at the time of the filing of the declaration, the second and third on June fifteenth and September fifteenth, respectively, of the taxable year, and the fourth on January fifteenth of the succeeding taxable year.

(2) If the declaration is filed after April fifteenth and not after June fifteenth of the taxable year, and is not required to be filed on or before April fifteenth of the taxable year, the estimated tax shall be paid in three equal installments. The first installment shall be paid at the time of the filing of the declaration, the second on September fifteenth, of the taxable year, and the third on January fifteenth of the succeeding taxable year.

(3) If the declaration is filed after June fifteenth and not after September fifteenth of the taxable year, and is not required to be filed on or before June fifteenth of the taxable year, the estimated tax shall be paid in two equal installments. The first installment shall be paid at the time of the filing of the declaration, and the second on January fifteenth of the succeeding taxable year.

(4) If the declaration is filed after September fifteenth of the taxable year and is not required to be filed on or before September fifteenth of the taxable year, the estimated tax shall be paid in full at the time of the filing of the declaration.

(5) If the declaration is filed after the time prescribed in section 143.531 (including cases in which an extension of time for filing the declaration has been granted), subdivisions (2), (3), and (4) of this subsection shall not apply, and there shall be paid at the time of such filing all installments of estimated tax which would have been payable on or before such time if the declaration had been filed within the time prescribed in section 143.531, and the remaining installments shall be paid at the time at which and in the amounts in which they would have been payable if the declaration had been so filed.

(6) In applying subdivisions (1), (2), and (3) of this subsection to a corporation, installments indicated as being due on January fifteenth of the succeeding year shall be paid on or before December fifteenth of the taxable year.

2. If an individual referred to in subsection 2 of section 143.531 (relating to income from farming) makes a declaration of estimated tax after September fifteenth of the taxable year and on or before January fifteenth of the succeeding taxable year, the estimated tax shall be paid in full at the time of the filing of the declaration.

3. If any amendment of a declaration is filed, the remaining installments, if any, shall be ratably increased or decreased, as the case may be, to reflect the increase or decrease in the estimated tax by reason of such amendment, and if any amendment is made after September fifteenth of the taxable year, any increase in the estimated tax by reason thereof shall be paid at the time of making such amendment.

4. The application of this section to taxable years of less than twelve months shall be in accordance with regulations prescribed by the director of revenue.

5. In the application of this section, section 143.521 and section 143.531 to the case of a taxable year beginning on any date other than January first, there shall be substituted, for the months specified in this section, the months which correspond thereto.

6. At the election of the individual, any installment of the estimated tax may be paid prior to the date prescribed for its payment.

7. Payment of the estimated income tax, or any installment thereof, shall be considered payment on account of the income tax imposed under sections 143.011 to 143.996 for the taxable year.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.551 Extension of time for filing and payment.

Effective 01 Jan 1973, see footnote

Title X TAXATION AND REVENUE

143.551. Extension of time for filing and payment. — 1. The director of revenue may grant a reasonable extension of time for payment of tax or estimated tax or any installment thereof, or for filing any return, declaration, statement, or other document required in sections 143.011 to 143.996 on such terms and conditions as he may require. Except for a taxpayer who is outside the United States, no such extension for filing any return, declaration, statement, or document, shall exceed six months.

2. If a taxpayer has been granted an extension of time for filing his or its federal income tax return, the filing of a copy of the extension or the form relating to an automatic extension with the director of revenue shall automatically extend the due date of the income tax return required by sections 143.011 to 143.996.

3. If a taxpayer has been granted an extension of time for paying his or its federal income tax, the filing of a copy of the extension with the director of revenue shall automatically extend the time for the payment of the tax required by sections 143.011 to 143.996.

4. If the time for filing a return is extended under subsection 2, but the time for payment is not extended under subsection 3, the taxpayer shall pay, on or before the date prescribed for the filing of the return (determined without regard to any extensions of time for such filing), the amount properly estimated as his or its tax for the taxable year.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.561 Signing of returns and other documents.

Effective 01 Jan 1973, see footnote

Title X TAXATION AND REVENUE

143.561. Signing of returns and other documents. — 1. Any return, declaration, statement, or other document required to be made pursuant to sections 143.011 to 143.966 shall be signed in accordance with regulations or instructions prescribed by the director of revenue. The fact that an individual's name is signed to a return, declaration, statement or other document shall be prima facie evidence that the return, declaration, statement, or other document was signed by him.

2. The making or filing of any return, declaration, statement or other document or copy thereof required to be made or filed pursuant to sections 143.011 to 143.996, including a copy of a federal return, shall constitute a certification by the person making or filing such return, declaration, statement or other document or copy thereof that the statements contained therein are true and that any copy filed is a true copy.

3. The director of revenue may by regulations require that a person preparing a return or other document for another person indicate thereon whether it is based on all information of which he has knowledge.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.571 Requirements — returns, notices, records, and statements.

Effective 01 Jan 1973, see footnote

Title X TAXATION AND REVENUE

143.571. Requirements — returns, notices, records, and statements. — The director of revenue may prescribe regulations as to the keeping of records, the content and form of returns and statements, and the filing of copies of federal income returns and determinations. The director of revenue may require any person, by regulation or notice served on such person, to make such returns, render such statements, or keep such records as the director of revenue may deem sufficient to show whether or not such person is liable under sections 143.011 to 143.996 for tax or for the collection of tax.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.581 Partnership returns.

Effective 01 Jan 1973, see footnote

Title X TAXATION AND REVENUE

143.581. Partnership returns. — Every partnership having a resident partner or having any income derived from sources in this state, determined in accordance with the applicable rules of section 143.181 as in the case of a nonresident individual, shall make a return for the taxable year setting forth all items of income, gain, loss, and deduction, and the names and addresses of the individuals whether residents or nonresidents who would be entitled to share in the net income if distributed and the amount of the distributed share of each individual and such other pertinent information as the director of revenue may prescribe by regulations and instructions. Such return shall be filed on or before the fifteenth day of the fourth month following the close of each taxable year. For purposes of this section, "taxable year" means a year or period which would be a taxable year of the partnership if it were subject to tax under sections 143.011 to 143.996.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.591 Information returns.

Effective 28 Aug 2016

Title X TAXATION AND REVENUE

143.591. Information returns. — The director of revenue may prescribe regulations and instructions requiring returns of information to be made and filed on or before February twenty-eighth of each year by any person making payment or crediting in any calendar year the amounts of one thousand two hundred dollars or more (one hundred dollars or more in the case of interest or dividends) to any person who may be subject to the tax imposed under sections 143.011 to 143.996. Such returns may be required of any person, including lessees or mortgagors of real or personal property, fiduciaries, employers, and all officers and employees of this state, or of any municipal corporation or political subdivision of this state, having the control, receipt, custody, disposal or payment of dividends, interest, rents, salaries, wages, premiums, annuities, compensations, remunerations, emoluments or other fixed or determinable gains, profits, or income, except interest coupons payable to bearer. A duplicate of the statement as to tax withheld on wages, required to be furnished by an employer to an employee, shall constitute the return of information required to be made under this section with respect to such wages. Such return shall not be required unless the person is required to file a return or report containing the same or similar information to the United States Internal Revenue Service. Beginning January 1, 2018, such returns for tax withheld on wages paid in the previous tax year submitted by an employer with at least two hundred fifty employees shall be submitted electronically by January thirty-first. Such returns shall be submitted using the same file specifications for filing forms electronically with the Social Security Administration. If an employer is granted a waiver of the federal requirement to file electronically by the Internal Revenue Service, the filing of a copy of the approved waiver with the director shall automatically waive the requirement to file electronically with the director.

(L. 1972 S.B. 549, A.L. 2016 H.B. 1582)



Section 143.601 Report of change in federal taxable income.

Effective 01 Jan 1973, see footnote

Title X TAXATION AND REVENUE

143.601. Report of change in federal taxable income. — If the amount of a taxpayer's federal taxable income reported on his federal income tax return for any taxable year is changed or corrected by the United States Internal Revenue Service or other competent authority, or as the result of a renegotiation of a contract or subcontract with the United States, the taxpayer shall report such change or correction in federal taxable income within ninety days after the final determination of such change, correction, or renegotiation, or as otherwise required by the director of revenue. Each such report shall state whether and wherein the determination is believed to be erroneous. Any taxpayer filing an amended federal income tax return shall also file within ninety days thereafter an amended return under sections 143.011 to 143.996, and shall give such information as the director of revenue may require. If a taxpayer does not file a federal income tax return under sections 143.011 to 143.996, then

(1) For purposes of the first sentence of this section, he shall be deemed to have filed a return indicating no taxable income, and

(2) For purposes of the third sentence of this section, his initial federal income tax return shall be deemed to be an amended return.

­­

­

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.611 Examination of return.

Effective 01 Jan 1973, see footnote

Title X TAXATION AND REVENUE

143.611. Examination of return. — 1. As soon as practical after the return is filed, the director of revenue shall examine it to determine the correct amount of tax. If the director of revenue finds that the amount of tax shown on the return is less than the correct amount, he shall notify the taxpayer of the amount of the deficiency proposed to be assessed. If the director of revenue finds that the tax paid is more than the correct amount, he shall credit the overpayment against any taxes due under sections 143.011 to 143.996 from the taxpayer and refund the difference. No deficiency shall be proposed and no refund shall be made pursuant to this or any section of sections 143.011 to 143.996 unless the amount exceeds one dollar.

2. If the taxpayer fails to file an income tax return, the director of revenue shall estimate the taxpayer's taxable income and the tax thereon from any available information and notify the taxpayer of the amount proposed to be assessed as in the case of a deficiency.

3. The notice required by subsections 1 and 2 of this section, hereafter referred to as a notice of deficiency, shall set forth the reason for the proposed assessment. The notice of deficiency shall be mailed by certified or registered mail to the taxpayer at his last known address. In the case of a combined return, the notice of deficiency may be a single combined notice except that if the director of revenue is notified by either spouse that separate residences have been established he shall mail notices to each spouse. If the taxpayer is deceased, is under a legal disability, or, in the case of a corporation, has terminated its existence, a notice of deficiency may be mailed to his last known address unless the director of revenue has received notice of the existence and address of a person to receive notices with respect to such taxpayer.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.621 Assessment final if no protest.

Effective 01 Jan 1984, see footnote

Title X TAXATION AND REVENUE

143.621. Assessment final if no protest. — Sixty days after the date on which it was mailed (one hundred fifty days if the taxpayer is outside the United States), a notice of deficiency shall constitute a final assessment of the amount of tax specified together with interest, additions to tax, and penalties except only for such amounts as to which the taxpayer has filed a protest with the director of revenue.

(L. 1972 S.B. 549, A.L. 1983 1st Ex. Sess. H.B. 10)

Effective 1-1-84



Section 143.631 Protest by taxpayer, effect of — request for informal hearing — payment under protest, written statement required, content — receipt of deposit, duties of director — request for return of deposit, when, effect.

Effective 28 Aug 1996

Title X TAXATION AND REVENUE

143.631. Protest by taxpayer, effect of — request for informal hearing — payment under protest, written statement required, content — receipt of deposit, duties of director — request for return of deposit, when, effect. — 1. Within sixty days (one hundred fifty days if the taxpayer is outside the United States) after the mailing of a notice of deficiency, the taxpayer may file with the director of revenue a written protest against the proposed assessment in which he shall set forth the grounds on which the protest is based. If a protest is filed, the director of revenue shall reconsider the proposed deficiency.

2. A taxpayer's protest may include a request for an informal hearing with the director. If such a request is made, an informal hearing shall be heard. The informal hearing shall be a forum for discussion of the merits of the proposed assessment. The parties shall also consider the possibility of negotiating a settlement of the contested tax liability.

3. If a taxpayer has filed a timely protest under subsection 1 of this section, the taxpayer may, at any time before an assessment has become final, make a deposit with the director of revenue of any part or all of the tax, interest, additions to tax or penalties proposed in the notice of deficiency. The deposit shall be accompanied by a written statement setting forth:

(1) The identification of the tax and the tax period to which the deposit applies;

(2) The amount of tax, interest, additions to tax or penalties to which the deposit is to be applied by the director; and

(3) Such other identifying information as the director of revenue may by regulation provide.

4. Upon receipt of a timely deposit under subsection 2 of this section, the director of revenue shall issue a receipt to the taxpayer acknowledging receipt of the deposit, and confirming the amount of tax, interest, additions to tax and penalty to which the deposit has been applied. All such deposits shall be deposited in the general revenue fund of the state as payments of tax, interest, additions to tax and penalty, as the case may be. The director of revenue shall refuse the tender of any deposit which does not satisfy the requirements of this section, and shall return such payment to the taxpayer.

5. A taxpayer which had made a deposit under this section which has been accepted by the director of revenue may at any time before an assessment has become final or an action has been filed in the circuit court of Cole County under subsection 5 of section 143.841, request in writing that the director of revenue return the deposit to the taxpayer. The director of revenue shall return such deposit without interest if a written request is made. The taxpayer's request for return of a deposit shall not be treated under this chapter as a claim for refund for purposes of section 143.821.

6. The payment under protest provision provided by this section shall only apply to taxes imposed by this chapter and shall not be incorporated by reference to apply to taxes imposed by other chapters.

(L. 1972 S.B. 549, A.L. 1978 S.B. 661, A.L. 1983 1st Ex. Sess. H.B. 10, A.L. 1988 H.B. 1335, A.L. 1996 H.B. 1098)



Section 143.641 Notice of determination after protest.

Effective 01 Jan 1973, see footnote

Title X TAXATION AND REVENUE

143.641. Notice of determination after protest. — Notice of the director of revenue's determination shall be mailed to the taxpayer by certified or registered mail and such notice shall set forth briefly the director of revenue's findings of fact and the basis of decision in each case decided in whole or in part adversely to the taxpayer.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.651 Action of director of revenue final — review.

Effective 28 Aug 1978

Title X TAXATION AND REVENUE

143.651. Action of director of revenue final — review. — The action of the director of revenue on the taxpayer's protest is final upon the expiration of thirty days from the date when he mails notice of his action to the taxpayer unless within this period the taxpayer seeks review of the director of revenue's determination by the administrative hearing commission.

(L. 1972 S.B. 549, A.L. 1978 S.B. 661)



Section 143.661 Burden of proof on taxpayer, exceptions.

Effective 28 Aug 1978

Title X TAXATION AND REVENUE

143.661. Burden of proof on taxpayer, exceptions. — In any proceeding before the director of revenue or on appeal under sections 143.011 to 143.996 the burden of proof shall be on the taxpayer except for the following issues, as to which the burden of proof shall be on the director of revenue:

(1) Whether the taxpayer has been guilty of fraud with attempt to evade tax;

(2) Whether the petitioner is liable as the transferee of property of a taxpayer (but not to show that the taxpayer was liable for the tax); and

(3) Whether the taxpayer is liable for any increase in a deficiency where such increase is asserted initially after the notice of deficiency was mailed and a protest under section 143.631 filed, unless such increase in deficiency is the result of a change or correction of federal taxable income required to be reported under section 143.601, and of which change or correction the director of revenue had no notice or knowledge at the time he mailed the notice of deficiency.

(L. 1972 S.B. 549, A.L. 1978 S.B. 661)



Section 143.671 Evidence of related federal determination admissible, when.

Effective 28 Aug 1978

Title X TAXATION AND REVENUE

143.671. Evidence of related federal determination admissible, when. — Evidence of a federal determination relating to issues raised in a proceeding under section 143.631 shall be admissible, under rules established by the administrative hearing commission.

(L. 1972 S.B. 549, A.L. 1978 S.B. 661)



Section 143.681 Mathematical error.

Effective 01 Jan 1973, see footnote

Title X TAXATION AND REVENUE

143.681. Mathematical error. — In the event that the amount of tax is understated on the taxpayer's return due to a mathematical error, the director of revenue shall notify the taxpayer that an amount of tax in excess of that shown on the return is due and has been assessed. Such a notice of additional tax due shall not be considered a notice of deficiency nor shall the taxpayer have any right to file a protest under section 143.631.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.691 Waiver of restriction.

Effective 01 Jan 1973, see footnote

Title X TAXATION AND REVENUE

143.691. Waiver of restriction. — The taxpayer at any time, whether or not a notice of deficiency has been issued, shall have the right to waive the restrictions on assessment and collection of the whole or any part of the deficiency. This waiver may only be made by a signed notice that refers to the right to file a protest and is filed with the director of revenue.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.701 Assessment of tax.

Effective 28 Aug 1978

Title X TAXATION AND REVENUE

143.701. Assessment of tax. — 1. The amount of tax which is shown to be due on the return (including revisions for mathematical errors) shall be deemed to be assessed on the date of filing of the return including any amended returns showing an increase of tax. In the case of a return properly filed without the computation of the tax, the tax computed by the director of revenue shall be deemed to be assessed on the date when payment is due. If a notice of deficiency has been mailed, the amount of the deficiency shall be deemed to be assessed on the date provided in section 143.621 if no protest is filed; or, if a protest is filed, then upon the date when the determination of the administrative hearing commission becomes final. If an amended return or report filed pursuant to section 143.601 concedes the accuracy of a federal change or correction, any deficiency in tax under sections 143.011 to 143.996 resulting therefrom shall be deemed to be assessed on the date of filing such report or amended return and such assessment shall be timely notwithstanding any other provisions of sections 143.011 to 143.996. Any amount paid as a tax or in respect of a tax, other than amounts withheld at the source or paid as estimated income tax, shall be deemed to be assessed upon the date of receipt of payment, notwithstanding any other provision of sections 143.011 to 143.996.

2. If the mode or time for the assessment of any tax under sections 143.011 to 143.996, including interest, additions to tax, and penalties is not otherwise provided for, the director of revenue may establish the same by regulation.

3. The director of revenue may, at any time within the period prescribed for assessment, make a supplemental assessment, subject to the provisions of section 143.611 where applicable, whenever it is found that any assessment is imperfect or incomplete in any material aspect.

(L. 1972 S.B. 549, A.L. 1978 S.B. 661)



Section 143.711 Limitations on assessment.

Effective 01 Jan 1973, see footnote

Title X TAXATION AND REVENUE

143.711. Limitations on assessment. — 1. Except as otherwise provided in this section and section 143.721, a notice of deficiency shall be mailed to the taxpayer within three years after the return was filed. No deficiency shall be assessed or collected with respect to the year for which the return was filed unless the notice is mailed within the three-year period or the period otherwise fixed.

2. If a taxpayer other than a corporation omits from his return an amount of income that is properly includable in his Missouri adjusted gross income and which is in excess of twenty-five percent of the amount of the Missouri adjusted gross income stated in his return, a notice of deficiency may be mailed to the taxpayer within six years after the return was filed. If a taxpayer corporation omits from its return an amount of income that is properly includable in its gross income from all sources within this state which is in excess of twenty-five percent of the amount of gross income stated in its return from all sources within this state, a notice of deficiency may be mailed to the taxpayer within six years after the return was filed. For purposes of this subsection, in determining the amount omitted there shall not be taken into account any amount which is omitted in the return if such amount is disclosed in the return, or in a statement attached to the return, in a manner adequate to apprise the director of revenue of the nature and amount of such item.

3. If no return is filed or a false and fraudulent return is filed with intent to evade the tax imposed by sections 143.011 to 143.996, a notice of deficiency may be mailed to the taxpayer at any time.

4. If a taxpayer fails to comply with the requirement of section 143.601 by not reporting a change or correction increasing his federal taxable income or by not filing an amended return, a notice of deficiency may be mailed to the taxpayer within one year after the director of revenue shall become aware of such determination. A notice under this subsection shall be limited to the effects on Missouri taxable income of:

(1) The issues on which the federal determination is based, and

(2) Any change in the amount of his federal income tax deduction under the provisions of subsection 1 of section 143.171.

5. If the taxpayer shall pursuant to section 143.601 report a change or correction or file an amended return increasing his federal taxable income or report a change or correction which is treated in the same manner as if it were a deficiency for federal income tax purposes, the assessment (if not deemed to have been made upon the filing of the report or amended return) may be made at any time within one year after such report or amended return was filed. A notice under this subsection shall be limited in the manner provided in subsection 4 of this section.

6. Where, before the expiration of the time prescribed in this section for the assessment of a deficiency, both the director of revenue and the taxpayer shall have consented in writing to its assessment after such time, the deficiency may be assessed at any time prior to the expiration of period agreed upon. The period so agreed may be extended by subsequent agreement in writing made before the expiration of the period previously agreed upon.

7. For purposes of this section a return filed before the last day prescribed by law or by regulation promulgated pursuant to law for the filing thereof shall be deemed to be filed on such last day. If a return for any period ending with or within a calendar year is filed before April fifteenth of the succeeding calendar year, such return shall be deemed to be filed on April fifteenth of such succeeding calendar year.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.721 Recovery of erroneous refund.

Effective 01 Jan 1973, see footnote

Title X TAXATION AND REVENUE

143.721. Recovery of erroneous refund. — An erroneous refund shall be considered an underpayment of tax on the date made, and an assessment of a deficiency arising out of an erroneous refund may be made at any time within two years from the making of the refund, except that the assessment may be made within five years from the making of the refund if any part of the refund was induced by fraud or the misrepresentation of a material fact.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.731 Interest on underpayments.

Effective 28 Aug 1988

Title X TAXATION AND REVENUE

143.731. Interest on underpayments. — 1. If any amount of tax imposed by sections 143.011 to 143.996, including tax withheld by an employer, is not paid on or before the last date prescribed for payment, interest on such amount at the rate determined by section 32.065 shall be paid for the period from such last date to date paid. No interest shall be imposed if the amount due is less than one dollar nor shall this section apply to any failure to pay estimated income tax under section 143.541.

2. For purposes of this section, the last date prescribed for the payment of tax shall be determined without regard to any extension of time.

3. If the taxpayer has filed a waiver of restrictions on the assessment of a deficiency and if notice and demand by the director of revenue for payment of such deficiency is not made within thirty days after the filing of such waiver, interest shall not be imposed on such deficiency for the period beginning immediately after such thirtieth day and ending with the date of notice and demand.

4. Interest prescribed under this section on any tax, including tax withheld by an employer, shall be paid on notice and demand and shall be assessed, collected, and paid in the same manner as taxes. Any reference in sections 143.011 to 143.996 to the tax imposed by sections 143.011 to 143.996 shall be deemed also to refer to interest imposed by this section on such tax.

5. Interest shall be imposed under this section in respect to any penalty or addition to tax only if such penalty or addition to tax is not paid within ten days of the notice and demand therefor, and in such case interest shall be imposed only for the period from the date of the notice and demand to the date of payment.

6. If notice and demand is made for the payment of any amount due under sections 143.011 to 143.996 and if such amount is paid within ten days after the date of such notice and demand, interest under this section on the amount so paid shall not be imposed for the period after the date of such notice and demand.

7. If any portion of a tax is satisfied by credit of an overpayment, then no interest shall be imposed under this section on the portion of the tax so satisfied for any period during which, if the credit had not been made, interest would have been allowable with respect to such overpayment.

8. If any portion of a tax finally determined to be due is satisfied by a deposit under subsection 2 of section 143.631, then no interest shall be imposed under this section on the portion of the tax so satisfied for the period from the date the director of revenue received and accepted the deposit.

9. Any portion of the tax imposed by sections 143.011 to 143.996 or any interest, penalty, or addition to tax which has been erroneously refunded and which is recoverable by the director of revenue shall bear interest at the rate determined by section 32.065 from the date of payment of the refund.

10. Interest prescribed under this section may be assessed and collected at any time during the period within which the tax, penalty, or addition to tax to which such interest relates may be assessed and collected respectively.

(L. 1972 S.B. 549, A.L. 1982 H.B. 1351, et al., A.L. 1988 H.B. 1335)



Section 143.741 Failure to file tax returns.

Effective 01 Jan 1973, see footnote

Title X TAXATION AND REVENUE

143.741. Failure to file tax returns. — 1. In case of failure to file any return required under sections 143.011 to 143.996 on the date prescribed therefor (determined with regard to any extension of time for filing), unless it is shown that such failure is due to reasonable cause and not due to willful neglect, there shall be added to the amount required to be shown as tax on such return five percent of the amount of such tax if the failure is not for more than one month, with an additional five percent for each additional month or fraction thereof during which such failure continues, not exceeding twenty-five percent in the aggregate. For purposes of this section, the amount of tax required to be shown on the return shall be reduced by the amount of any part of the tax which is paid on or before the date prescribed for payment of the tax and by the amount of any credit against the tax which may be claimed upon the return.

2. In case of each failure to file a statement of payment to another person required under the authority of sections 143.011 to 143.996 including the duplicate statement of tax withheld on wages on the date prescribed therefor (determined with regard to any extension of time for filing), unless it is shown that such failure is due to reasonable cause and not to willful neglect, there shall be paid upon notice and demand by the director of revenue and in same manner as tax, by the person so failing to file a statement, a penalty of two dollars for each statement not so filed, but the total amount imposed on the delinquent person for all such failures during any calendar year shall not exceed one thousand dollars.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.751 Failure to pay tax.

Effective 28 Aug 1998

Title X TAXATION AND REVENUE

143.751. Failure to pay tax. — 1. If any part of a deficiency is due to negligence or intentional disregard of rules and regulations (but without intent to defraud) there shall be added to the tax an amount equal to five percent of the deficiency. The director shall apprise the taxpayer of the factual basis for the finding of negligence, or the specific rules or regulations disregarded, at the time the director issues a proposed assessment. Rules and regulations which have been determined to be inconsistent with the laws of this state, by either the courts of this state or the administrative hearing commission, may not be cited as the basis for an addition to tax under this section.

2. If any part of a deficiency is due to fraud, there shall be added to the tax an amount equal to fifty percent of the deficiency. This amount shall be in lieu of any amount determined under subsection 1 of this section.

3. If any employer, without intent to evade or defeat any tax imposed by sections 143.011 to 143.996 or the payment thereof, shall fail to make a return and pay a tax withheld by him at the time required by or under the provisions of sections 143.011 to 143.996, such employer shall be liable for such taxes and shall pay the same together with interest thereon and the addition to tax provided in subsection 1 of this section, and such interest and addition to tax shall not be charged to or collected from the employee by the employer. The director of revenue shall have the same rights and powers for the collection of such tax, interest, and addition to tax against such employer as are now prescribed by sections 143.011 to 143.996 for the collection of tax against an individual taxpayer.

4. Any person required to collect, truthfully account for, and pay over the tax imposed by sections 143.011 to 143.996 who willfully fails to collect such tax or truthfully account for and pay over such tax or willfully attempts in any manner to evade or defeat the tax or the payment thereof, shall, in addition to other penalties provided by law, be liable to a penalty equal to the total amount of the tax evaded, or not collected, or not accounted for and paid over. No addition to tax under subsections 1 and 2 of this section shall be imposed for any offense to which this subsection applies.

5. Any person who with fraudulent intent shall fail to pay, or to deduct or withhold and pay, any tax, or to make, render, sign, or certify any return, or to supply any information within the time required by or under sections 143.011 to 143.996, shall be liable to a penalty of not more than one thousand dollars, in addition to any other amounts required under sections 143.011 to 143.996, to be imposed, assessed and collected by the director of revenue.

6. For purposes of subsections 4 and 5 of this section, the term "persons" includes an individual, corporation, or partnership, or an officer or employee of any corporation (including a dissolved corporation), or a member or employee of any partnership, who, as such officer, employee, or member, is under a duty to perform the act in respect of which the violation occurs.

(L. 1972 S.B. 549, A.L. 1998 H.B. 1301)

(1980) Section providing that failure by employer to timely make return and pay tax withheld renders employer liable for such taxes with interest and addition to tax as provided in separate subsection of same statute authorizes imposition of addition to tax only if part of deficiency is due to negligence or intentional disregard of rules and regulations. Goldberg v. Administrative Hearing Commission (Mo.), 609 S.W.2d 140.



Section 143.761 Failure to pay estimated income tax.

Effective 01 Jan 1989, see footnote

Title X TAXATION AND REVENUE

143.761. Failure to pay estimated income tax. — 1. In the case of any underpayment of estimated tax by an individual or a corporation, except as provided in subsection 4 of this section, there shall be added to the tax for the taxable year an amount determined at the rate determined by section 32.065 upon the amount of the underpayment (determined under subsection 2 of this section) for the period of the underpayment (determined under subsection 3 of this section).

2. For purposes of subsection 1 of this section, the amount of the underpayment shall be the excess of:

(1) The amount of the installment which would be required to be paid if the estimated tax were equal to ninety percent in the case of a corporation or of an individual (sixty-six and two-thirds percent in the case of a farmer described in subsection 2 of section 143.531) of the tax shown on the return for the taxable year, or, if no return was filed, of the tax for such year; over

(2) The amount, if any, of the installment paid on or before the last date prescribed for such payment.

3. The period of the underpayment shall run from the date the installment was required to be paid to whichever of the following dates is the earlier:

(1) The fifteenth day of the fourth month following the close of the taxable year; or

(2) With respect to any portion of the underpayment, the date on which such portion is paid. For purposes of this subdivision, a payment of estimated tax on any installment date shall be considered a payment of any previous underpayment only to the extent such payment exceeds the amount of the installment determined under subdivision (1) of subsection 2 of this section for such installment date.

4. Notwithstanding the provisions of the preceding subsections, the addition to the tax with respect to any underpayment of any installment shall not be imposed if the total amount of all payments of estimated tax made on or before the last date prescribed for the payment of such installment equals or exceeds the amount which would have been required to be paid on or before such date if the estimated tax were whichever of the following is the least:

(1) The tax shown on the return of the individual or corporation for the preceding taxable year, if a return showing a liability for tax was filed for the preceding year and such preceding year was a taxable year of twelve months;

(2) An amount equal to ninety percent (sixty-six and two-thirds percent in the case of a farmer described in subsection 2 of section 143.531) of the tax of an individual or of a corporation for the taxable year computed by placing on an annualized basis the taxable income for the months in the taxable year ending before the month in which the installment is required to be paid;

(3) An amount equal to ninety percent of the tax of an individual or corporation computed, at the rates applicable to the taxable year, on the basis of the actual taxable income for the months in the taxable year ending before the month in which the installment is required to be paid as if such months constituted the taxable year;

(4) An amount equal to the tax of an individual or corporation computed, at the rates applicable to the taxable year, on the basis of the taxpayer's status with respect to the Missouri deductions for personal and dependency exemptions for the taxable year, but otherwise on the basis of the facts shown on his return for, and the law applicable to, the preceding taxable year;

(5) For corporations, an amount equal to ninety percent of the tax for the taxable year computed by placing on an annualized basis the taxable income:

(a) For the first three months of the taxable year, in the case of an installment required to be paid in the fourth month;

(b) For the first three months or for the first five months of the taxable year, in the case of the installment required to be paid in the sixth month;

(c) For the first six months or for the first eight months of the taxable year, in the case of the installment required to be paid in the ninth month; and

(d) For the first nine months or for the first eleven months of the taxable year, in the case of the installment required to be paid in the twelfth month of the taxable year. For purposes of this subdivision, the taxable income shall be placed on an annualized basis by multiplying by twelve the taxable income referred to and dividing the resulting amount by the number of months in the taxable year (3, 5, 6, 8, 9 or 11, as the case may be).

5. For purposes of applying this section:

(1) The estimated tax shall be computed without any reduction for the amount which the individual estimates as his credit under section 143.211 for tax withheld; and

(2) The amount of the credit allowed under section 143.211 for the taxable year shall be deemed a payment of estimated tax, and an equal part of such amount shall be deemed paid on each installment date for such taxable year, unless the taxpayer establishes the dates on which all amounts were actually withheld, in which case the amounts so withheld shall be deemed payments of estimated tax on the dates on which such amounts were actually withheld.

6. Subdivisions (1) and (4) of subsection 4 of this section shall not apply to a large corporation. "Large corporation" means that the corporation (or any predecessor corporation) in any of the three preceding taxable years had a federal taxable income of at least one million dollars and had a Missouri taxable income of at least one hundred thousand dollars.

(L. 1972 S.B. 549, A.L. 1982 H.B. 1351, et al., A.L. 1983 1st Ex. Sess. H.B. 10, A.L. 1988 H.B. 1054, et al.)

Effective 1-1-89



Section 143.771 Additions treated as tax.

Effective 01 Jan 1973, see footnote

Title X TAXATION AND REVENUE

143.771. Additions treated as tax. — The additions to tax and penalties provided by sections 143.011 to 143.996 shall be paid upon notice and demand and shall be assessed, collected, and paid in the same manner as taxes and any reference in sections 143.011 to 143.996 to income tax or the tax imposed by sections 143.011 to 143.996 shall be deemed also to refer to additions to the tax, and penalties provided by this section. For purposes of the deficiency procedures provided in section 143.611, this subsection shall not apply to:

(1) Any addition to tax under subsection 1 of section 143.741 except as to that portion attributable to a deficiency;

(2) Any addition to tax for failure to pay estimated tax as provided in section 143.761;

(3) Any additional penalty under subsection 5 of section 143.751.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.773 Penalty for filing incomplete or misleading return — procedure.

Effective 28 Aug 1984

Title X TAXATION AND REVENUE

143.773. Penalty for filing incomplete or misleading return — procedure. — 1. A penalty of not more than five hundred dollars shall be imposed on any individual who files what purports to be an income tax return of the tax imposed under sections 143.011 to 143.996, but which:

(1) Does not contain information on which the substantial correctness of the self-assessment may be judged; or

(2) Contains information that on its face indicates that the self-assessment is substantially incorrect; and

(3) The conduct referred to in subdivision (1) or (2) is intentional and due to a position which is frivolous or a desire (which appears on the purported return) to delay or impede the administration of Missouri tax laws; and

(4) The individual has not filed a proper tax return within ninety days (one hundred fifty days if taxpayer is outside the United States) after the date on which notice that the individual's original return otherwise violated subdivisions (1) or (2) and (3) of this subsection was mailed by the director of revenue.

2. The penalty imposed by subsection 1 shall be in addition to any other penalty provided by law.

3. The director of revenue shall, upon expiration of the time period specified in subdivision (4) of subsection 1, notify the taxpayer by certified mail of the assessment of penalty under the provisions of this section. The imposition of the penalty is final upon the expiration of thirty days from the date when the director of revenue mails notice to the taxpayer unless within this period the taxpayer seeks review of the assessment by the administrative hearing commission. The notice of assessment shall inform the taxpayer of his right of review. The provisions of section 143.661, to the contrary notwithstanding, in any proceeding before the administrative hearing commission or on appeal for a review of the assessment of the penalty imposed pursuant to this section, the burden of proof shall be on the director of revenue. Notice of the penalty provisions of this section shall be printed upon all Missouri state income tax return forms in a prominent place beginning January 1, 1985.

(L. 1984 H.B. 1229 § 1)



Section 143.781 Authority to make credits or refunds — authority to make setoffs for debts owed to state agencies.

Effective 01 Jul 1993, see footnote

Title X TAXATION AND REVENUE

143.781. Authority to make credits or refunds — authority to make setoffs for debts owed to state agencies. — 1. The director of revenue within the applicable period of limitations may credit an overpayment of income tax and interest on such overpayment against any liability in respect of any tax imposed by the tax laws of this state on the person who made the overpayment, and the balance shall be refunded if it exceeds one dollar. Overpayments shall be determined by taking into account any deposit made by a taxpayer under section 143.631, except a deposit which has been returned to a taxpayer pursuant to a written request. Unless directed otherwise by a taxpayer, the director of revenue may credit all or part of the overpayment of a taxpayer on a joint or combined return against the amount of tax due from his spouse.

2. If the amount allowable as a credit for tax withheld from the taxpayer exceeds his tax to which the credit relates, the excess shall be considered an overpayment.

3. If there has been an overpayment of tax required to be deducted and withheld under section 143.191, refund shall be made to the employer only to the extent that the amount of the overpayment was not deducted and withheld by the employer.

4. The director of revenue may prescribe regulations providing for the crediting against the estimated income tax for any taxable year of the amount determined to be an overpayment of the income tax for a preceding taxable year.

5. If any amount of income tax is assessed or collected after the expiration of the period of limitations properly applicable thereto, such amount shall be considered an overpayment.

6. The provisions of sections 143.781 to 143.841 to the contrary notwithstanding, a refund, or any portion thereof, shall be transferred to the state agency to set off a debt due and owing to the state agency as provided in sections 143.782 to 143.788. When any action is taken pursuant to sections 143.782 to 143.788, the provisions of sections 143.782 to 143.788 shall govern all aspects of any rights and entitlement to refunds covered by such action. If there is a final determination that the taxpayer is entitled to receive all or part of the setoff pursuant to the provisions of sections 143.782 to 143.788, the amount to which the taxpayer is entitled shall bear interest as provided in section 143.811, beginning sixty days after such setoff.

(L. 1972 S.B. 549, A.L. 1982 H.B. 946, A.L. 1984 H.B. 1275, A.L. 1988 H.B. 1335, A.L. 1993 H.B. 874)

Effective 7-1-93



Section 143.782 Definitions.

Effective 28 Aug 2014

Title X TAXATION AND REVENUE

143.782. Definitions. — As used in sections 143.782 to 143.788, unless the context clearly requires otherwise, the following terms shall mean and include:

(1) "Court", the supreme court, court of appeals, or any circuit court of the state;

(2) "Debt", any sum due and legally owed to any state agency which has accrued through contract, subrogation, tort, or operation of law regardless of whether there is an outstanding judgment for that sum, court costs as defined in section 488.010, fines and fees owed, or any support obligation which is being enforced by the family support division on behalf of a person who is receiving support enforcement services pursuant to section 454.425, or any claim for unpaid health care services which is being enforced by the department of health and senior services on behalf of a hospital or health care provider under section 143.790;

(3) "Debtor", any individual, sole proprietorship, partnership, corporation or other legal entity owing a debt;

(4) "Department", the department of revenue of the state of Missouri;

(5) "Refund", the Missouri income tax refund which the department determines to be due any taxpayer pursuant to the provisions of this chapter. The amount of a refund shall not include any senior citizens property tax credit provided by sections 135.010 to 135.035 unless such refund is being offset for a delinquency or debt relating to individual income tax or a property tax credit; and

(6) "State agency", any department, division, board, commission, office, or other agency of the state of Missouri, including public community college districts and housing authorities as defined in section 99.020.

(L. 1982 H.B. 946 § 1, A.L. 1984 H.B. 1275, A.L. 1996 H.B. 1237, A.L. 2003 H.B. 600, A.L. 2004 S.B. 1394, A.L. 2007 H.B. 818 merged with S.B. 162, A.L. 2014 H.B. 1299 Revision)



Section 143.783 Debt requirement, exception — revenue department's priority — setoff in addition to other remedies.

Effective 28 Aug 1984

Title X TAXATION AND REVENUE

143.783. Debt requirement, exception — revenue department's priority — setoff in addition to other remedies. — 1. Any state agency may submit to the department any debt in excess of twenty-five dollars for collection through setoff, under the procedure established by sections 143.782 to 143.788, except in cases where such collection would result in a loss of federal funds or federal assistance.

2. Upon request of any state agency, the department shall set off any refund, as defined in section 143.782, against the sum certified by that state agency as provided in sections 143.782 to 143.788 provided that the department shall not be required to set off any refund if the cost of the determination of the refund exceeds the amount of the refund.

3. The department has priority, pursuant to section 143.781, over every other state agency for collection by setoff under sections 143.782 to 143.788.

4. The collection remedy authorized by sections 143.782 to 143.788 is in addition to and not in substitution for any other remedy available by law.

(L. 1982 H.B. 946 §§ 2, 3, 7, A.L. 1984 H.B. 1275)

CROSS REFERENCE:

Child support, income tax setoff, Chap. 454



Section 143.784 Debt owed to state agency, setoff procedure — contesting setoff, taxpayer's rights, how waived — joint returns only one taxpayer liable for setoff, procedure — deposit of funds — reciprocal agreements with other state.

Effective 28 Aug 1994

Title X TAXATION AND REVENUE

143.784. Debt owed to state agency, setoff procedure — contesting setoff, taxpayer's rights, how waived — joint returns only one taxpayer liable for setoff, procedure — deposit of funds — reciprocal agreements with other state. — 1. Within the time frame specified by the department, a state agency seeking to collect a debt through setoff shall supply the information necessary to identify each debtor whose refund is sought to be set off and certify the amount of the debt or debts owed by each such debtor.

2. If a debtor identified by a state agency is determined by the department to be entitled to a refund of at least twenty-five dollars, the department shall notify the state agency that a refund has been set off on behalf of the agency and shall certify the amount of such setoff, which shall not exceed the amount of the claimed debt certified. When the refund owed exceeds the claimed debt, the department shall send the excess amount to the debtor within a reasonable time after such excess is determined.

3. The department shall notify by certified mail the taxpayer whose refund is sought to be set off that such setoff will be made. Such notice shall clearly set forth the name of the debtor, the manner in which the debt arose, the amount of the claimed debt and the intention to set off the refund against the debt, the amount of the refund in excess of the claimed debt, the taxpayer's opportunity to give written application for a hearing to contest the setoff within thirty days of the date of receipt of the notice, the name and mailing address of the state agency to which the application for a hearing must be sent, the fact that the application for hearing must state any defense which the debtor claims to the setoff, and the fact that failure to apply for such a hearing, in writing, within the thirty-day period will be deemed a waiver of the opportunity to contest the setoff and will cause the setoff to be applied toward the debt. If the application for hearing alleges a defense to the nature or amount of the claim upon which the setoff is based which requires an evidentiary hearing, the state agency shall promptly conduct such hearing in accordance with the provisions of chapter 536. Failure of the debtor to make application for a hearing shall cause the setoff to be applied toward the debt. If the debt is based on a court or administrative order, the debtor shall be entitled to assert only those defenses which arose subsequent to such court or administrative order, and no issue may be raised at the hearing which has previously been litigated. In the case of a joint or combined return, the notice shall also state the name of the nonobligated taxpayer named in the return, if any, against whom no debt is claimed, the fact that a debt is not claimed against such taxpayer, the fact that such taxpayer is entitled to receive a refund if it is due him regardless of the debt asserted against his spouse. In order to obtain a refund due him such taxpayer must apply, in writing, for an apportionment of the refund with the state agency named in the notice within thirty days of the date of receipt of the notice, unless, in anticipation of the setoff of his spouse's refund, such nonobligated taxpayer provided the department of revenue with a request for apportionment of the anticipated refund which was filed at the same time the original tax return was filed, in which case the department of revenue shall determine the apportionment of the refund and forward the determination of apportionment and the nonobligated taxpayer's portion of the refund to the nonobligated taxpayer within fifteen working days of the transfer of the obligated taxpayer's portion of the refund to the agency requesting such setoff. Unless a request for apportionment of the anticipated refund was provided to the department of revenue as provided in this section, within ninety days after the filing of such taxpayer's application for apportionment of the refund with the state agency named in the notice a determination of apportionment shall be mailed to the nonobligated taxpayer by the appropriate state agency. The apportionment of the refund shall be final upon the expiration of thirty days from the date on which the determination of apportionment is mailed to the nonobligated taxpayer unless, within such thirty-day period, the nonobligated taxpayer applies in writing for a hearing with the state agency named in the determination of apportionment.

4. Upon receipt of funds transferred from the department pursuant to subsection 2 of this section, the state agency shall deposit such funds in the state treasury, to be held in an escrow account, which is hereby established, until a final determination of the validity of the debt. Interest earned on those funds shall be credited to the escrow account.

5. The provisions of sections 143.781 to 143.841 and any other provisions of law to the contrary notwithstanding, the director of revenue shall have the authority to promulgate rules to enter into reciprocal agreements with any other state which extends a like comity to this state, to set off any refund, as defined in section 143.782, due to any individual taxpayer by this state or any other state which extends a like comity to this state, and who upon final determination is identified as a debtor, as defined in section 143.782, by a state agency of this state or any other state extending a like comity.

(L. 1982 H.B. 946 § 4, A.L. 1984 H.B. 1275, A.L. 1993 H.B. 874, A.L. 1994 S.B. 494)



Section 143.785 Hearing before agency requesting setoff to determine validity of claim, when — appeal.

Effective 28 Aug 1984

Title X TAXATION AND REVENUE

143.785. Hearing before agency requesting setoff to determine validity of claim, when — appeal. — 1. If the state agency receives written application for a hearing contesting the setoff or the claim upon which the setoff is based, which application raises a factual issue which has not previously been litigated, the state agency shall grant a hearing to the taxpayer on the issues raised by the application, according to the procedures established under the provisions of chapter 536. If the sum asserted as due and owing is not correct, an adjustment to the claimed sum shall be made.

2. The hearing required by subsection 1 of this section shall be in lieu of a hearing before the department of revenue, and the department shall not grant a hearing to determine the validity of the claimed sum or the propriety of the setoff.

3. If no factual issue has been raised by an application for a hearing contesting a setoff or the claim upon which the setoff is based, or the only issues raised have been previously litigated, the state agency may enter its order without there being an evidentiary hearing, and such order shall be a final decision entitled to judicial review as provided in sections 536.100 to 536.140.

4. Appeals from actions taken at the hearing allowed under this section shall be in accordance with the provisions of chapter 536.

(L. 1982 H.B. 946 § 5, A.L. 1984 H.B. 1275)



Section 143.786 Setoff finalization procedure — refund deemed granted, when — excess over setoff paid to taxpayer — interest on escrow account deposited.

Effective 01 Jul 1993, see footnote

Title X TAXATION AND REVENUE

143.786. Setoff finalization procedure — refund deemed granted, when — excess over setoff paid to taxpayer — interest on escrow account deposited. — 1. Upon final determination of the amount of the debt due and owing by means provided by section 143.785 or by the taxpayer's default through failure to comply with section 143.784 mandating timely request for review, the state agency shall credit the debtor's account, and shall notify the debtor and the state treasurer in writing of the finalization of the setoff. Such notice shall include a final accounting of the refund which was set off, including the amount of the refund to which the debtor was entitled prior to setoff, the amount of the debt due and owing, the amount of the refund in excess of the debt which has been returned to the debtor by the department pursuant to section 143.784, and the amount of the setoff pursuant to section 143.784 in excess of the debt determined to be due and owing at a hearing held pursuant to section 143.785, if such a hearing was held. At such time, the state agency shall refund to the debtor the amount of the claimed debt originally certified and set off by the department in excess of the amount of debt finally found to be due and owing, including interest thereon as provided in section 143.781, and the state agency shall transfer the remaining balance to the appropriate fund or funds. All interest accumulated in the escrow account in excess of the maximum amount that could be required for debtor refunds shall be transferred monthly to the general revenue fund.

2. When the setoff authorized by sections 143.782 to 143.788 is exercised, the refund against which such setoff is applied shall be deemed granted.

(L. 1982 H.B. 946 §§ 6, 10, A.L. 1984 H.B. 1275, A.L. 1993 H.B. 874)

Effective 7-1-93



Section 143.787 Director's duties, forms — rules and regulations, procedure.

Effective 28 Aug 1995

Title X TAXATION AND REVENUE

143.787. Director's duties, forms — rules and regulations, procedure. — The director of revenue may prescribe the form and contents of any forms or other documents required by sections 143.782 to 143.788. The director of revenue shall have the authority to promulgate rules pursuant to this section and chapter 536 in order to carry out the provisions of sections 143.782 to 143.788. No rule or portion of a rule promulgated under the authority of sections 143.782 to 143.788 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1982 H.B. 946 § 8, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 143.788 Confidential information, disclosure by department, when, exception — limitation on use, violation, penalties.

Effective 16 Mar 1982, see footnote

Title X TAXATION AND REVENUE

143.788. Confidential information, disclosure by department, when, exception — limitation on use, violation, penalties. — 1. The provisions of section 32.057 and any other confidentiality statute of this state to the contrary notwithstanding, the department may provide any state agency submitting a claim for setoff and collection under sections 143.782 to 143.788 all information necessary to accomplish and carry out the provisions of sections 143.782 to 143.788, but shall not provide any state agency with any information whose disclosure is prohibited by Section 6103(d) of the Internal Revenue Code.

2. The information obtained by a state agency from the department of revenue in accordance with the provisions of sections 143.782 to 143.788 shall retain its confidentiality and shall only be used by another state agency in the pursuit of its debt collection duties and practices; and any employee or prior employee of any state agency who unlawfully discloses any such information for any other purpose, except as otherwise specifically authorized by law, shall be subject to the same penalties specified by section 32.057 for unauthorized disclosure of confidential information by an agent or employee of the department of revenue.

(L. 1982 H.B. 946 § 9)

Effective 3-16-82



Section 143.790 Unpaid health care services to hospitals or health care providers, claim may be made on debtor's tax refund — remainder to be debt of department of health and senior services.

Effective 28 Aug 2014

Title X TAXATION AND REVENUE

143.790. Unpaid health care services to hospitals or health care providers, claim may be made on debtor's tax refund — remainder to be debt of department of health and senior services. — 1. Any hospital or health care provider who has provided health care services to an individual who was not covered by a health insurance policy or was not eligible to receive benefits under the state's medical assistance program of needy persons, Title XIX, P.L. 89-97, 1965 amendments to the federal Social Security Act, 42 U.S.C. Section 301, et seq., under chapter 208 and the health insurance for uninsured children under sections 208.631 to 208.657 at the time such health care services were administered, and such person has failed to pay for such services for a period greater than ninety days, may submit a claim to the director of the department of health and senior services for the unpaid health care services. The director of the department of health and senior services shall review such claim. If the claim appears meritorious on its face, the claim for the unpaid medical services shall constitute a debt of the department of health and senior services for purposes of sections 143.782 to 143.788, and the director may certify the debt to the department of revenue in order to set off the debtor's income tax refund. Once the debt has been certified, the director of the department of health and senior services shall submit the debt to the department of revenue under the setoff procedure established under section 143.783.

2. At the time of certification, the director of the department of health and senior services shall supply any information necessary to identify each debtor whose refund is sought to be set off pursuant to section 143.784 and certify the amount of the debt or debts owed by each such debtor.

3. If a debtor identified by the director of the department of health and senior services is determined by the department of revenue to be entitled to a refund, the department of revenue shall notify the department of health and senior services that a refund has been set off on behalf of the department of health and senior services for purposes of this section and shall certify the amount of such setoff, which shall not exceed the amount of the claimed debt certified. When the refund owed exceeds the claimed debt, the department shall send the excess amount to the debtor within a reasonable time after such excess is determined.

4. The department of revenue shall notify the debtor by certified mail the taxpayer whose refund is sought to be set off that such setoff will be made. The notice shall contain the provisions contained in subsection 3 of section 143.784, including the opportunity for a hearing to contest the setoff provided therein, and shall otherwise substantially comply with the provisions of subsection 3 of section 143.784.

5. Once a debt has been set off and finally determined under the applicable provisions of sections 143.782 to 143.788, and the department of health and senior services has received the funds transferred from the department of revenue, the department of health and senior services shall settle with each hospital or health care provider for the amounts that the department of revenue set off for such party. At the time of each settlement, each hospital or health care provider shall be charged for administration expenses which shall not exceed twenty percent of the collected amount.

6. Lottery prize payouts made under section 313.321 shall also be subject to the setoff procedures established in this section and any rules and regulations promulgated thereto.

7. The director of the department of revenue shall have priority to offset any delinquent tax owed to the state of Missouri. Any remaining refund shall be offset to pay a state agency debt or to meet a child support obligation that is enforced by the family support division on behalf of a person who is receiving support enforcement services under section 454.425.

8. The director of the department of revenue and the director of the department of health and senior services shall promulgate rules and regulations necessary to administer the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2007, shall be invalid and void.

(L. 2007 H.B. 818, A.L. 2014 H.B. 1299 Revision)



Section 143.791 Abatements.

Effective 01 Jan 1973, see footnote

Title X TAXATION AND REVENUE

143.791. Abatements. — The director of revenue is authorized to abate the unpaid portion of the assessment of any tax or any liability in respect thereof, which

(1) Is excessive in amount, or

(2) Is assessed after the expiration of the period of limitations properly applicable thereto, or

(3) Is erroneously or illegally assessed.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.801 Limitations on credit or refund.

Effective 28 Aug 2015

Title X TAXATION AND REVENUE

143.801. Limitations on credit or refund. — 1. A claim for credit or refund of an overpayment of any tax imposed by sections 143.011 to 143.996 shall be filed by the taxpayer within three years from the time the return was filed or two years from the time the tax was paid, whichever of such periods expires the later; or if no return was filed by the taxpayer, within two years from the time the tax was paid. No credit or refund shall be allowed or made after the expiration of the period of limitation prescribed in this subsection for the filing of a claim for credit or refund, unless a claim for credit or refund is filed by the taxpayer within such period.

2. If the claim is filed by the taxpayer during the three-year period prescribed in subsection 1 of this section, the amount of the credit or refund shall not exceed the portion of the tax paid within the three years immediately preceding the filing of the claim plus the period of any extension of time for filing the return. If the claim is not filed within such three-year period, but is filed within the two-year period, the amount of the credit or refund shall not exceed the portion of the tax paid during the two years immediately preceding the filing of the claim. If no claim is filed, the credit or refund shall not exceed the amount which would be allowable under either of the preceding sentences, as the case may be, if a claim was filed on the date the credit or refund is allowed.

3. If pursuant to subsection 6 of section 143.711 an agreement for an extension of the period for assessment of income taxes is made within the period prescribed in subsection 1 of this section for the filing of a claim for credit or refund, the period for filing a claim for credit or for making a credit or refund if no claim is filed, shall not expire prior to six months after the expiration of the period within which an assessment may be made pursuant to the agreement or any extension thereof. The amount of such credit or refund shall not exceed the portion of the tax paid after the execution of the agreement and before the filing of the claim or the making of the credit or refund, as the case may be, plus the portion of the tax paid within the period which would be applicable under subsection 1 of this section if a claim had been filed on the date the agreement was executed.

4. If a taxpayer is required by section 143.601 to report a change or correction in federal taxable income reported on his federal income tax return, or to report a change or correction which is treated in the same manner as if it were an overpayment for federal income tax purposes, an amended return or a claim for credit or refund of any resulting overpayment of tax shall be filed by the taxpayer within one year from the time the notice of such change or correction or such amended return was required to be filed with the director of revenue. If the report or amended return required by section 143.601 is not filed within the ninety-day period therein specified, interest on any resulting refund or credit shall cease to accrue after such ninetieth day. The amount of such credit or refund shall not exceed the amount of the reduction in tax attributable to:

(1) The issues on which such federal change or correction or the items amended on the taxpayer's amended federal income tax return are based, and

(2) Any change in the amount of the taxpayer's federal income tax deduction under the provisions of subsection 1 of section 143.171. No effect shall be given in the preceding sentence to any federal change or correction or to any item on an amended return unless it is timely under the applicable federal period of limitations.

­­

­

5. If the claim for credit or refund relates to an overpayment of tax on account of the deductibility by the taxpayer of a debt as a debt which became worthless or a loss from worthlessness of a security or the effect that the deductibility of a debt or of a loss has on the application to the taxpayer of a carryover, the claim may be made, under regulations prescribed by the director of revenue within seven years from the date prescribed by law for filing the return for the year with respect to which the claim is made.

6. If the claim for credit or refund relates to an overpayment attributable to a net operating loss carryback or a capital loss carryback, in lieu of the three-year period of limitations prescribed in subsection 1 of this section, the period shall be that period which ends with the expiration of the fifteenth day of the fortieth month (or the thirty-ninth month, in the case of a corporation) following the end of the taxable year of the net operating loss or net capital loss which results in such carryback, or the period prescribed in subsection 3 of this section in respect of such taxable year, whichever expires later. In the case of such a claim, the amount of the credit or refund may exceed the portion of the tax paid within the period provided in subsections 2, 3 and 4 of this section, whichever is applicable, to the extent of the amount of the overpayment attributable to such carryback.

7. (1) No period of limitations provided in subsections 1 to 6 of this section shall apply if a taxpayer amends, or the federal Internal Revenue Service or its successor agency changes, the taxpayer's federal income tax return for the same tax period and:

(a) Such amendment or change occurs after any period of limitations provided in subsections 1 to 6 of this section has expired;

(b) Such amendment or change reveals that the taxpayer is eligible to claim a credit or refund of an overpayment of any tax imposed under this chapter; and

(c) A period of limitations provided in subsections 1 to 6 of this section prohibits the taxpayer from claiming such credit or refund.

(2) If the taxpayer files a claim for such credit or refund, the claim shall be filed in the manner provided in this chapter and shall be filed within one year from the time the taxpayer amends or the federal Internal Revenue Service changes the taxpayer's federal income tax return.

(L. 1972 S.B. 549, A.L. 2015 H.B. 517 & 754)

(1989) Missouri's income tax scheme violates principles of intergovernmental tax immunity. Taxpayers who paid state income tax for federal military retirement benefits are entitled to a refund to the extent that such refund is permitted by this section. (Mo banc) Hackman v. Director of Revenue, 771 S.W.2d 77.

(1989) Date taxes are due starts the running of the limitation period for a claim for refund, even though the return may have been received earlier by the Department of Revenue. Claim for refund was not barred by the three-year limitation period when tax was due April 15, 1986, but received by the Department of Revenue on April 4, 1986, and claim for refund was filed April 14, 1989. (Mo. banc) Hamacher v. Director of Revenue 779 S.W.2d 565.



Section 143.811 Interest on overpayment.

Effective 28 Aug 2015

Title X TAXATION AND REVENUE

143.811. Interest on overpayment. — 1. Under regulations prescribed by the director of revenue, interest shall be allowed and paid at the rate determined by section 32.065 on any overpayment in respect of the tax imposed by sections 143.011 to 143.996; except that, where the overpayment resulted from the filing of an amendment of the tax by the taxpayer after the last day prescribed for the filing of the return, interest shall be allowed and paid at the rate of six percent per annum. With respect to the part of an overpayment attributable to a deposit made pursuant to subsection 2 of section 143.631, interest shall be paid thereon at the rate in section 32.065 from the date of the deposit to the date of refund. No interest shall be allowed or paid if the amount thereof is less than one dollar.

2. For purposes of this section:

(1) Any return filed before the last day prescribed for the filing thereof shall be considered as filed on such last day determined without regard to any extension of time granted the taxpayer;

(2) Any tax paid by the taxpayer before the last day prescribed for its payment, any income tax withheld from the taxpayer during any calendar year, and any amount paid by the taxpayer as estimated income tax for a taxable year shall be deemed to have been paid by him on the fifteenth day of the fourth month following the close of his taxable year to which such amount constitutes a credit or payment.

3. For purposes of this section with respect to any withholding tax:

(1) If a return for any period ending with or within a calendar year is filed before April fifteenth of the succeeding calendar year, such return shall be considered filed April fifteenth of such succeeding calendar year; and

(2) If a tax with respect to remuneration paid during any period ending with or within a calendar year is paid before April fifteenth of the succeeding calendar year, such tax shall be considered paid on April fifteenth of such succeeding calendar year.

4. If any overpayment of tax imposed by sections 143.061 and 143.071 is refunded within four months after the last date prescribed (or permitted by extension of time) for filing the return of such tax or within four months after the return was filed, whichever is later, no interest shall be allowed under this section on overpayment.

5. If any overpayment of tax imposed by sections 143.011 and 143.041 is refunded within forty-five days after the date the return or claim is filed, no interest shall be allowed under this section on overpayment.

6. Any overpayment resulting from a carryback, including a net operating loss and a corporate capital loss, shall be deemed not to have been made prior to the close of the taxable year in which the loss arises.

7. Any overpayment resulting from a carryback of a tax credit, including but not limited to the tax credits provided in sections 253.557 and 348.432, shall be deemed not to have been made prior to the close of the taxable year in which the tax credit was authorized.

(L. 1972 S.B. 549, A.L. 1982 H.B. 1351, et al., A.L. 1988 H.B. 1335, A.L. 2002 S.B. 1248, A.L. 2010 H.B. 1408 & 1514, A.L. 2014 H.B. 1298 Revision, A.L. 2015 H.B. 517 & 754)



Section 143.821 Refund claim.

Effective 28 Aug 1988

Title X TAXATION AND REVENUE

143.821. Refund claim. — Every claim for refund shall be filed with the director of revenue in writing and shall state the specific grounds upon which it is founded. A taxpayer which has made a deposit under subsection 2 of section 143.631 and has received a determination of the director of revenue pursuant to section 143.641 shall be deemed for purposes of this chapter to have filed a claim for refund of an amount not greater than the deposit, on such grounds as were set forth in the taxpayer's protest filed under subsection 1 of section 143.631.

(L. 1972 S.B. 549, A.L. 1978 S.B. 661, A.L. 1988 H.B. 1335)



Section 143.831 Notice of director's action.

Effective 01 Jan 1984, see footnote

Title X TAXATION AND REVENUE

143.831. Notice of director's action. — The director of revenue shall mail notice of his action on the claim for refund within one hundred twenty days of the mailing of such claim. The action denying a claim for refund is final upon the expiration of sixty days from the date when he mails notice of his action to the taxpayer, except only for such amounts as to which the taxpayer has filed a protest with the director of revenue.

(L. 1972 S.B. 549, A.L. 1978 S.B. 661, A.L. 1983 1st Ex. Sess. H.B. 10)

Effective 1-1-84



Section 143.841 Protest of denied claim.

Effective 28 Aug 1988

Title X TAXATION AND REVENUE

143.841. Protest of denied claim. — 1. Within sixty days after denial of the claim, the taxpayer may file with the director of revenue a written protest against such denial setting forth the grounds on which the protest is based. If a protest is filed, the director of revenue shall reconsider the denial.

2. Within ninety days after the filing of a protest, notice of the director of revenue's determination shall be mailed to the taxpayer by certified or registered mail and such notice shall set forth briefly the director of revenue's findings of fact and the basis of decision in each case decided in whole or in part adversely to the taxpayer.

3. The action of the director of revenue on the taxpayer's protest is final upon the expiration of thirty days from the date when he mails notice of his action to the taxpayer unless within this period the taxpayer seeks review of the director of revenue's determination by the administrative hearing commission.

4. The administrative hearing commission shall hold all hearings under this section in the county in which the taxpayer resides, or if a corporation, in the county of its principal place of business in this state.

5. A taxpayer which has made a deposit with the director of revenue under subsection 2 of section 143.631, in lieu of seeking review by the administrative hearing commission of a determination by the director of revenue under section 143.641 or subsection 2 of section 143.841, may, within the time permitted for filing an action in the administrative hearing commission seeking review of such action of the director of revenue, bring an action against the director of revenue by filing a petition for recovery of an overpayment in the circuit court of Cole County. Trial of the action in the circuit court shall be in the manner prescribed for nonjury civil proceedings, and, after determination of the issues, the court shall make such orders as may be just and equitable to refund to the taxpayer all or any part of the taxes paid for the tax periods at issue, with interest as prescribed in section 143.811. The director of revenue may be represented by legal counsel from the department of revenue in such proceedings. Either party to the proceedings may appeal the determination of the circuit court.

(L. 1972 S.B. 549, A.L. 1978 S.B. 661, A.L. 1983 1st Ex. Sess. H.B. 10, A.L. 1988 H.B. 1335)



Section 143.851 Timely mailing.

Effective 01 Jan 1973, see footnote

Title X TAXATION AND REVENUE

143.851. Timely mailing. — If any return, claim, statement, notice, petition, or other document required to be filed within a prescribed period or on or before a prescribed date under the authority of any provisions of sections 143.011 to 143.996 is, after such period or such date, delivered by United States mail to the director of revenue, or the officer or person therein with which or with whom such document is required to be filed, the date of the United States postmark stamped on the envelope shall be deemed to be the date of delivery. This section shall apply only if the postmark date falls within the prescribed period or on or before the prescribed date for the filing of such document, determined with regard to any extension granted for such filing, and only if such document was deposited in the mail postage prepaid, properly addressed to the office, officer, or person with which or with whom the document is required to be filed. If any document is sent by United States registered mail, such registration shall be prima facie evidence that such document was delivered to the person to which or to whom it is addressed. To the extent that the director of revenue shall prescribe by regulation, certified mail may be used in lieu of registered mail under this section. This section shall apply in the case of postmarks not made by the United States post office only if and to the extent provided by regulations of the director of revenue. When the last day prescribed under the authority of sections 143.011 to 143.996, including any extension of time, for performing any act falls on a Saturday, a Sunday, or a legal holiday in this state, the performance of such act shall be considered timely if it is performed on the next succeeding day which is not a Saturday, Sunday, or legal holiday. The provisions of this section applicable to the timely filing of a document shall also apply to any payment required to be made under any provisions of sections 143.011 to 143.996.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.861 Collection procedures.

Effective 01 Jan 1973, see footnote

Title X TAXATION AND REVENUE

143.861. Collection procedures. — 1. The tax imposed by sections 143.011 to 143.996 shall be collected by the director of revenue, and he may establish the mode or time for the collection of any amount due under sections 143.011 to 143.996 if not otherwise specified. The director of revenue shall, on request, give a receipt for any amount collected under sections 143.011 to 143.996. The director of revenue may authorize banks or trust companies to receive and give a receipt for any tax imposed under sections 143.011 to 143.996, in such manner, at such times, and under such conditions as he may prescribe; provided, all banks and trust companies authorized to receive and receipt for deposits of federal withholding of income tax shall be authorized by the director of revenue to receive and receipt for any tax under sections 143.011 to 143.996. The director of revenue shall prescribe the manner, times, and conditions under which the receipt of tax by such banks and trust companies is to be treated as a payment of tax.

2. The director of revenue shall as soon as practicable give notice to each person liable for any amount of tax, addition to tax, additional amount, penalty, or interest, which has been assessed but remains unpaid, stating the amount and demanding within ten days of the date of the notice and demand payment thereof. Such notice shall be left at the dwelling place or usual place of business of such person or shall be sent by mail to such person's last known address.

3. If the amount stated in the notice provided in subsection 2 of this section remains unpaid, the director of revenue shall certify the name of any person from whom any tax under sections 143.011 to 143.996 shall be due to the attorney general. Suit shall be instituted in any court of competent jurisdiction by the attorney general, or by the prosecuting attorney of the county at the direction of the attorney general, in the name of the state, to recover such tax and enforce the lien therefor in the same manner as provided by law in civil actions. In such action, the certificate of the director of revenue showing the amount due shall be prima facie, but not conclusive, evidence of the amount due and the compliance with all provisions of sections 143.011 to 143.996 relating to the assessment of the tax.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.871 Income tax claim of other states.

Effective 01 Jan 1973, see footnote

Title X TAXATION AND REVENUE

143.871. Income tax claim of other states. — 1. The courts of this state shall recognize and enforce liabilities for income taxes lawfully imposed by any other state which extends a like comity to this state, and the duly authorized officer of any such state may sue for the collection of such a tax in the courts of this state. A certificate by the secretary of state of such other state that an officer suing for the collection of such a tax is duly authorized to collect the tax shall be conclusive proof of such authority. For the purposes of this section, the word "taxes" shall include additions to tax, interest, and penalties, and liability for such taxes, additions to tax, interest, and penalties shall be recognized and enforced by the courts of this state to the same extent that the laws of such other states permit the enforcement in its courts of liability for such taxes, additions to tax, interest, and penalties due to this state under sections 143.011 to 143.996.

2. For the purposes of this section, the term "any other state" shall mean only another state of the United States or a political subdivision thereof or the District of Columbia. The courts of this state shall not entertain any action for the enforcement or collection of income taxes imposed by any foreign sovereign state or political subdivision thereof.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.881 Transferees.

Effective 01 Jan 1973, see footnote

Title X TAXATION AND REVENUE

143.881. Transferees. — 1. The liability at law or in equity, of a transferee of property of a taxpayer for any tax, addition to tax, penalty, or interest due under sections 143.011 to 143.996, shall be assessed, paid and collected in the same manner and subject to the same provisions and limitations as in the case of the tax to which the liability relates except as hereinafter provided in this section. The term "transferee" includes donee, heir, legatee, devisee, and distributee.

2. In the case of the liability of an initial transferee, the period of limitation for assessment of any liability expires one year after the expiration of period of limitation against the transferor; in the case of the liability *of a transferee* of a transferee, it expires one year after the expiration of the period of limitation against the preceding transferee, but not more than three years after the expiration of the period of limitation for assessment against the original transferor.

3. If before the expiration of the time provided in this section for the assessment of the liability the director of revenue and the transferee have consented in writing to its assessment after such time, the liability may be assessed at any time prior to the expiration of the period agreed upon or an extension thereof. For the purpose of determining the period of limitation on credit or refund to the transferee of overpayments of tax made by the transferor of which the transferee is legally entitled to credit or refund, such agreement and any extension thereof shall be deemed an agreement or extension referred to in subsection 3 of section 143.801. If the agreement is executed after the expiration of the period of limitation for assessment against the taxpayer with reference to whom the liability of such transferee arises, then in applying the limitations under subsection 2 of section 143.801 on the amount of the credit or refund, the periods specified in subsection 1 of section 143.801 shall be increased by the period from the date of such expiration to the date of the agreement.

4. If any person is deceased, the period of limitation for assessment against such person shall be the period that would be in effect had death not occurred.

(L. 1972 S.B. 549)

Effective 1-1-73

*....* This language appears in original rolls twice.



Section 143.891 Jeopardy assessments.

Effective 28 Aug 1978

Title X TAXATION AND REVENUE

143.891. Jeopardy assessments. — 1. If the director of revenue finds that the assessment or the collection of a tax or a deficiency for any year, current or past, will be jeopardized in whole or in part by delay, he may mail or issue notice of his finding to the taxpayer, together with a demand for immediate payment of the tax or the deficiency declared to be in jeopardy, including additions to tax, interest, and penalties.

2. In the case of a tax for a current period, the director of revenue shall declare the taxable period of the taxpayer immediately terminated and his notice and demand for a return and immediate payment of the tax shall relate to the period declared terminated, including therein income accrued and deductions incurred up to the date of termination if not otherwise properly includable or deductible in respect of the period.

3. A jeopardy assessment is immediately due and payable, and proceedings for collection may be commenced at once. The taxpayer, however, may stay collection and prevent the jeopardy assessment from becoming final by filing, within ten days after the date of mailing or issuing the notice of jeopardy assessment, a request for reassessment, accompanied by a bond or other security in the amount of the assessment including additions to tax, penalties, and interest as to which the stay of collection is sought. If a request for reassessment, accompanied by a bond or other security in the appropriate amount, is not filed within the ten-day period, the assessment becomes final.

4. If a request for reassessment, accompanied by a bond or other security, is filed within a ten-day period, the director of revenue shall reconsider the assessment. The director of revenue's action on the request for reassessment becomes final upon the expiration of thirty days from the date when he mails notice of his action to the taxpayer, unless within that thirty-day period the taxpayer files an application to seek review of the director of revenue's determination by the administrative hearing commission.

5. The director of revenue may abate the jeopardy assessment if he finds that jeopardy does not exist.

(L. 1972 S.B. 549, A.L. 1978 S.B. 661)



Section 143.901 Bankruptcy or receivership, claims for deficiency.

Effective 28 Aug 1978

Title X TAXATION AND REVENUE

143.901. Bankruptcy or receivership, claims for deficiency. — 1. Upon the adjudication of bankruptcy of any taxpayer in any bankruptcy proceeding or the appointment of a receiver for any taxpayer in any receivership proceeding before any court of the United States or any state or territory or of the District of Columbia, any deficiency (together with additions to tax and interest provided by law) determined by the director of revenue may be immediately assessed.

2. Claims for the deficiency and such additions to tax and interest may be presented, for adjudication in accordance with law, to the court before which the bankruptcy or receivership proceeding is pending despite the pendency of a protest before the administrative hearing commission under section 143.651. No protest against a proposed assessment shall be filed after the adjudication of bankruptcy or appointment of the receiver.

(L. 1972 S.B. 549, A.L. 1978 S.B. 661)



Section 143.902 Liens on property, notice to taxpayer, duration — effect — improperly filed liens, notice to director, contents — release of lien, procedure — fees — duties of director.

Effective 28 Aug 1992

Title X TAXATION AND REVENUE

143.902. Liens on property, notice to taxpayer, duration — effect — improperly filed liens, notice to director, contents — release of lien, procedure — fees — duties of director. — 1. In any case in which any assessment of tax, interest, additions to tax or penalty imposed under sections 143.005 to 143.998 has been made and has become final, the director of revenue may file for record in the recorder's office of any county in which the taxpayer owing such tax, interest, additions to tax or penalty resides, owns property or has a place of business, a certificate of lien specifying the amount of the tax, interest, additions to tax or penalty due and the name of the taxpayer liable for the same. Included in the notice of deficiency, the director shall notify the taxpayer of the department's intent to file prior to the filing of such certificate. Such notification shall contain a summary of the taxpayer's right to protest or contest such proposed deficiency. The director shall within twenty days after filing such certificate notify the taxpayer by first class mail postage prepaid.

(1) The lien shall arise on the date such assessment becomes final and shall be continuing and shall attach to real or personal property or interest in real or personal property owned by the taxpayer or acquired in any manner by the taxpayer after the filing of the certificate of lien. Unless sooner released or discharged, the lien shall expire ten years after the certificate of lien was filed, unless within such ten-year period, the certificate of lien has been refiled by the director of revenue with the recorder. Unless sooner released or discharged, a timely refiled certificate of lien shall be treated as if filed on the date of filing of the original certificate of lien, and shall expire ten years after the refiling. A certificate of lien may not be refiled more than one time.

(2) If any taxpayer fails to pay any tax, interest, additions to tax or penalties imposed by this chapter when due and the assessment for which has become final, the director may file for record in the office of the clerk of the circuit court of any county in which the taxpayer resides, or has a place of business, or owns property, the certificate of lien specifying the amount of the tax, interest, additions to tax and penalties due and the name of the liable taxpayer. The clerk of the circuit court shall file such certificate and enter it in the record of the circuit court for judgments and decrees under the procedure prescribed for filing transcripts of judgments. If the taxpayer does not reside, have a place of business or own property in the state of Missouri, the director may file for record a certificate of delinquency in the office of the clerk of the circuit court of Cole County. From the time of the filing of the certificate of lien or certificate of delinquency with the clerk of the circuit court, the amount of the tax, interest, additions to tax and penalties specified therein shall have the full force and effect of a default judgment of the circuit court until satisfied. Execution shall issue at the request of the director of revenue or his agent as is provided in the case of other judgments. No exemption shall be allowed from the levy of an execution issued for any delinquent tax, interest, additions to tax or penalties due under the provisions of sections 143.191 to 143.265. No bond shall be required of the director of revenue, his agent or of the sheriff before making the levy.

(3) The remedies in this subsection are cumulative and in addition to other collection methods given the director of revenue. No action taken shall be construed as an election on the part of the state or any of its officers to pursue any remedy or action hereunder to the exclusion of any other remedy or action for which provision is made.

(4) If any certificate of lien has been erroneously or improvidently filed, the taxpayer or any other person affected by the lien may notify the director of revenue. The taxpayer or other affected person shall provide the director with the reasons the filing of the certificate of lien is erroneous or improvident as to such person (including that the affected person's name or other identification is similar to the taxpayer's) and a list of creditors with current addresses who are affected by the department's action. Upon receipt of the creditor list, reasons and verification of the erroneous or improvident filing, the director shall release the lien as to the taxpayer or the affected person, as necessary, and notify all creditors, stating the certificate of lien was filed erroneously or improvidently. If the certificate of lien was erroneously or improvidently filed the director shall forthwith make a determination in writing which shall become a public record in the same place the certificate of lien is noted under subsection 5 of this section that the same be expunged from the record and give written notice thereof, duly certified, by certified mail to the recorder of deeds in the county where the same is recorded and upon receipt by the recorder of deeds of the certification the recorder shall immediately cause such record to be expunged. The director shall take whatever steps are necessary to ensure the lien is expunged. The director shall pay a three-dollar fee charged by the recorder when an erroneously or improvidently filed lien is expunged.

2. The lien imposed under subsection 1 of this section may be wholly or partly released by filing for record in the office of the county recorder a release thereof executed by the director of revenue upon payment of the tax, interest, additions to tax and penalties or upon receipt by the director of revenue of security sufficient to secure payment thereof, or by final judgment holding such certificate of lien to have been erroneously or improvidently imposed.

3. The director may release any part of the property subject to the lien by filing with the county recorder a copy of the original lien document and an affidavit containing a legal description of the property, and stating that the property is to be released from the lien. The county recorder shall note the partial release in the same manner as provided in section 443.090. The release of any specific property shall not affect in any manner other property subject to lien.

4. Each county recorder shall receive a fee of three dollars which shall be charged for the filing of each certificate of lien and a fee of one dollar and fifty cents for each release of lien filed for record. Such amounts shall be paid to the county recorder from funds appropriated to the department of revenue for that purpose. The county recorder shall be reimbursed by presenting a statement, showing the number of certificates and releases filed, to the department of revenue each calendar quarter. The department of revenue is authorized to collect an additional penalty from each taxpayer equal to the cost of filing a certificate of lien or release of lien with respect to such taxpayer.

5. The director of revenue shall establish and maintain records for all certificates of lien filed under this section. The director shall also maintain records of all releases of lien filed under this section. The provisions of section 32.057 to the contrary notwithstanding, the records prepared by the director under this section, to the extent such information is or may be on file with the recorder, shall be open to public inspection. Such records established and maintained by the director shall not be the official record and are not conclusive evidence of any liability of any taxpayer to this state.

6. If any action is taken by the director under the provisions of this chapter; including, but not limited to, section 143.791, to alter or abate any assessment upon which a judgment has been filed under the provisions of subsection 1 of this section, the director is authorized to file a modification or satisfaction of such judgment.

(L. 1988 H.B. 1335, A.L. 1992 H.B. 1155)



Section 143.903 Unexpected court or administrative hearing decision shall apply only after most recently ended tax period imposed by chapters 143 and 144 — unexpected, defined.

Effective 01 Oct 1990, see footnote

Title X TAXATION AND REVENUE

143.903. Unexpected court or administrative hearing decision shall apply only after most recently ended tax period imposed by chapters 143 and 144 — unexpected, defined. — 1. Any provision of law to the contrary notwithstanding, an unexpected decision by or order of a court of competent jurisdiction or the administrative hearing commission shall only apply after the most recently ended tax period of the particular class of persons subject to such tax imposed by chapters 143 and 144 and any credit, refund or additional assessment shall be only for periods after the most recently ended tax period of such persons.

2. The provisions of this section shall apply only to final decisions by or orders of a court of competent jurisdiction or the administrative hearing commission which are rendered after October 1, 1990, and which are determined by the court or the administrative hearing commission rendering the decision, or subsequently by a lower court or the administrative hearing commission, to be unexpected. For the purposes of this section the term "unexpected" shall mean that a reasonable person would not have expected the decision or order based on prior law, previous policy or regulation of the department of revenue.

(L. 1990 H.B. 960 § 2)

Effective 10-1-90



Section 143.911 Attempt to evade or defeat tax, penalty.

Effective 28 Aug 1974

Title X TAXATION AND REVENUE

143.911. Attempt to evade or defeat tax, penalty. — Any person who willfully attempts in any manner to evade or defeat any tax imposed by sections 143.011 to 143.996 or the payment thereof shall, in addition to other penalties provided by law, and upon conviction thereof, be fined not more than ten thousand dollars, or be imprisoned in the county jail for not more than one year or by not less than two nor more than five years in the state penitentiary or by both fine and imprisonment together with the cost of prosecution.

(L. 1972 S.B. 549, A.L. 1974 H.B. 1286)



Section 143.921 Failure to collect or pay over tax, penalty.

Effective 28 Aug 1974

Title X TAXATION AND REVENUE

143.921. Failure to collect or pay over tax, penalty. — Any person required under sections 143.011 to 143.996 to collect, truthfully account for, and pay over any tax imposed by sections 143.011 to 143.996 who willfully with intent to defraud fails to collect or truthfully account for and pay over such tax shall, in addition to other penalties provided by law, and upon conviction thereof, be fined not more than ten thousand dollars, or be imprisoned in the county jail for not more than one year or by not less than two nor more than five years in the state penitentiary or by both fine and imprisonment together with the cost of prosecution.

(L. 1972 S.B. 549, A.L. 1974 H.B. 1286)



Section 143.931 Failure to file return, supply information, pay tax, penalty.

Effective 28 Aug 1974

Title X TAXATION AND REVENUE

143.931. Failure to file return, supply information, pay tax, penalty. — Any person required under sections 143.011 to 143.996 to pay any tax, or required by sections 143.011 to 143.996 to make a return (other than a return of estimated tax), keep any records, or supply any information, who willfully with intent to defraud fails to pay such tax, make such return, keep such records, or supply such information, at the time or times required by law, shall, in addition to other penalties provided by law, and upon conviction thereof, be fined not more than ten thousand dollars, or be imprisoned in the county jail for not more than one year or by not less than two nor more than five years in the state penitentiary or by both fine and imprisonment together with the cost of prosecution.

(L. 1972 S.B. 549, A.L. 1974 H.B. 1286)



Section 143.941 False statements, penalty.

Effective 28 Aug 1974

Title X TAXATION AND REVENUE

143.941. False statements, penalty. — Any person who willfully makes and subscribes any returns, statement, or other document, which contains or is verified by a written declaration that it is made under the penalties of perjury, and which he does not believe to be true and correct as to every material matter; or willfully aids or procures the preparation or presentation in a matter arising under the provisions of sections 143.011 to 143.996 of a return, affidavit, claim, or other document which is fraudulent or is false as to any material shall, and upon conviction thereof, be fined not more than ten thousand dollars, or be imprisoned in the county jail for not more than one year or by not less than two nor more than five years in the state penitentiary or by both fine and imprisonment together with the cost of prosecution.

(L. 1972 S.B. 549, A.L. 1974 H.B. 1286)



Section 143.946 Prior conviction, effect of.

Effective 28 Aug 1974

Title X TAXATION AND REVENUE

143.946. Prior conviction, effect of. — If any person convicted of an offense, or of the attempt to commit an offense under sections 143.911, 143.921, 143.931, or 143.941 is charged thereafter with having committed or having attempted to commit a subsequent offense under such sections, and is convicted, he shall be punished by imprisonment by the department of corrections and human resources for a term of not less than five nor more than ten years. If the prior conviction is appealed, then this section shall not apply until after the judgment is affirmed or the appeal is dismissed.

(L. 1972 S.B. 549, A.L. 1974 H.B. 1286)



Section 143.951 Limitations.

Effective 01 Jan 1973, see footnote

Title X TAXATION AND REVENUE

143.951. Limitations. — Any prosecution under sections 143.011 to 143.996 shall be instituted within three years after the commission of the offense, provided that if such offense is the failure to do an act required by or under the provisions of sections 143.011 to 143.996 to be done by a certain date, a prosecution for such offense may be commenced not later than four years after such date. Any prosecution under sections 143.011 to 143.996 may be conducted in any county where the person or corporation to whose liability the proceeding relates resides or has a place of business or in any county where any element of the offense occurred.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.961 Rules and regulations.

Effective 01 Jan 1973, see footnote

Title X TAXATION AND REVENUE

143.961. Rules and regulations. — 1. The director of revenue shall administer and enforce the tax imposed by sections 143.011 to 143.996 and he is authorized to make such rules and regulations and to require such facts and information to be reported, as he may deem necessary to enforce the provisions of sections 143.011 to 143.996. The director of revenue may for enforcement and administrative purposes establish temporary or permanent branch offices.

2. The rules and regulations prescribed by the director of revenue shall follow as nearly as practicable the rules and regulations of the Secretary of the Treasury of the United States or his delegate regarding income taxation. Such construction of sections 143.011 to 143.996 will further their purposes to simplify the preparation of income tax returns, aid in their interpretation through use of federal precedents, and improve their enforcement.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.971 Returns and forms.

Effective 01 Jan 1973, see footnote

Title X TAXATION AND REVENUE

143.971. Returns and forms. — 1. The director of revenue may prescribe the form and contents of any return or other document required to be filed under the provisions of sections 143.011 to 143.996.

2. The director of revenue for the purpose of ascertaining the correctness of any return, or for the purpose of making an estimate of taxable income of any person, shall have power to examine or to cause to have examined, by any agent or representative designated by him for that purpose, any books, papers, records, or memoranda bearing upon the matters required to be included in the return, and may require the attendance of the person rendering the return or any officer or employee of such person, or the attendance of any other person having knowledge in the premises, and may take testimony and require proof material for his information, with power to administer oaths to such person or persons.

3. Reports and returns required to be filed under sections 143.011 to 143.996 shall be preserved for four years and thereafter until the director of revenue orders them to be destroyed.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.986 Closing agreements.

Effective 01 Jan 1973, see footnote

Title X TAXATION AND REVENUE

143.986. Closing agreements. — 1. The director of revenue, or any person authorized in writing by him, is authorized to enter into an agreement with any person relating to the liability of such person in respect to the tax imposed by sections 143.011 to 143.996 for any taxable period.

2. Any such agreement shall be final and conclusive and, except upon a showing of fraud or malfeasance, or misrepresentation of a material fact:

(1) The case shall not be reopened as to matters agreed upon or the agreement modified by any officer, employee, or agent of this state, and

(2) In any suit, action, or proceeding under such agreement, or any determination, assessment, collection, payment, abatement, refund, or credit made in accordance therewith, shall not be annulled, modified, set aside, or disregarded.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.991 Armed Forces relief provision.

Effective 01 Jan 1973, see footnote

Title X TAXATION AND REVENUE

143.991. Armed Forces relief provision. — 1. The period of service in the Armed Forces of the United States in a combat zone plus any period of continuous hospitalization outside this state attributable to such service plus the next one hundred eighty days shall be disregarded in determining, under regulations to be promulgated by the director of revenue, whether any act required by sections 143.011 to 143.996 was performed by a taxpayer within the time prescribed therefor.

2. In the case of any individual who dies during an induction period while in active service as a member of the Armed Forces of the United States, if such death occurred while the individual was serving in a combat zone or as a result of wounds, disease, or injury incurred while so serving, the tax imposed by sections 143.011 to 143.996 shall not apply with respect to the taxable year in which falls the date of his death, or with respect to any prior taxable year ending on or after the first day he so served in a combat zone.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.996 Prohibition of legislator representation.

Effective 01 Jan 1973, see footnote

Title X TAXATION AND REVENUE

143.996. Prohibition of legislator representation. — No member of the general assembly shall represent a client for a fee in negotiations or discussions with the department of revenue for an adjustment or revision of the client's alleged or actual tax liability.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.997 Income excluded by statute or rule held invalid by supreme court, no deficiency to be charged.

Effective 12 Jun 1990, see footnote

Title X TAXATION AND REVENUE

143.997. Income excluded by statute or rule held invalid by supreme court, no deficiency to be charged. — Any provision of law to the contrary notwithstanding, where a statute or a rule promulgated by the director has excluded any income from the computation of tax imposed under this chapter and is thereafter held by a final decision of the Missouri supreme court to be invalid, the director shall not be entitled to serve a notice of deficiency of taxes which result from such court decision for any period occurring prior to the date of the court's mandate or the implementation of regulations interpreting such court decision, whichever is later.

(L. 1990 H.B. 1554 § 1)

Effective 6-12-90



Section 143.998 Tax return to contain number assigned by director to school district.

Effective 28 Aug 1977

Title X TAXATION AND REVENUE

143.998. Tax return to contain number assigned by director to school district. — Every person filing an individual income tax return form under this chapter shall place in the space provided on said form the number assigned by the department of revenue to the school district of which the person filing is a resident.

(L. 1977 H.B. 131 § 2)



Section 143.999 Exclusion of employer contributions to individual medical accounts — requirements for eligibility of exclusion — rules, procedure.

Effective 28 Aug 1995

Title X TAXATION AND REVENUE

143.999. Exclusion of employer contributions to individual medical accounts — requirements for eligibility of exclusion — rules, procedure. — 1. Employer contributions to an individual medical account which are used to pay for health care expenses of the employee in accordance with this section shall be exempt from state income tax under this chapter, to the extent such contributions are not excluded from gross income under 26 U.S.C. 105 and 26 U.S.C. 106 and regulations promulgated thereunder. In order to qualify for such an exemption from taxation under this chapter, such contributions shall be made in accordance with health care coverage arrangements which contain at a minimum the following components:

(1) The employer shall annually determine a contribution level to be expended for coverage of an insured person and any dependents, which shall be in lieu of any standard indemnity or health insurance provided under a health insurance benefit package which is established by the department of insurance, financial institutions and professional registration. Such a benefit package may be offered as an individual or group policy or other insurance arrangement by an insurer, health maintenance organization, health services corporation, or as a self-funded employer plan. A percentage of the employer's designated contribution level as established by rule and regulation of the department of insurance, financial institutions and professional registration shall be used by the insurer, health maintenance organization, health services corporation, or as a self-funded employer plan to purchase or provide a policy or plan of major medical health care benefits for the insured person and any dependents. The remainder of the employer's contribution level not used to provide major medical coverage shall be used to fund an individual medical account. Funds in the account shall be used by the insured person or his dependents, if any, to pay for that portion of bona fide medical and health care expenses not covered by the policy or plan of major medical health insurance coverage, including any deductible, co-payment, or coinsurance requirements established by regulation of the department of insurance, financial institutions and professional registration to discourage unnecessary use of health care services. Funds in the individual medical account shall be spent for no other purpose except as otherwise provided by this section;

(2) Any amount in the insured's individual medical account that is unspent at the end of the year shall remain in the account. The director of the department of insurance, financial institutions and professional registration shall by rule and regulation establish a balance for the account which, if exceeded, shall allow the insured to withdraw any moneys in excess of such balance. Any moneys so withdrawn from the account and interest earned on such moneys shall be subject to state income taxation;

(3) The amount in an individual medical account shall not be subject to state income taxation while it remains in the account. Any amount spent from the individual medical account on medical and health care expenses and interest accrued on such amount shall be totally exempt from state income taxation;

(4) The insurer, health maintenance organization, health services corporation, or employer which sponsors or provides health insurance coverage as authorized by this section shall administer the account on behalf of the insured person and any dependents.

2. As used in this section, bona fide medical and health care expenses shall be those medical and health procedures as defined by regulation of the department of insurance, financial institutions and professional registration. Such regulations shall be developed in consultation with the department of health and senior services.

3. The director of the department of insurance, financial institutions and professional registration shall promulgate such rules and regulations as may be necessary to implement the provisions of this section and section 374.126*. No rule or portion of a rule promulgated under the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1993 H.B. 564 § 18, A.L. 1995 S.B. 3)

*Section 374.126 was repealed by S.B. 732 § A, 1994.



Section 143.1000 Funding — income tax refund, designating authorized amount, when — contributions.

Effective 28 Aug 1986

Title X TAXATION AND REVENUE

143.1000. Funding — income tax refund, designating authorized amount, when — contributions. — 1. In each tax year beginning on or after January 1, 1983, each individual or corporation entitled to a tax refund in an amount sufficient to make a designation under this section may designate that two dollars or any amount in excess of two dollars on a single return, and four dollars or any amount in excess of four dollars on a combined return, of the refund due be credited to the children's trust fund. The contribution designation authorized by this section shall be clearly and unambiguously printed on the first page of each income tax return form provided by this state. If any individual or corporation which is not entitled to a tax refund in an amount sufficient to make a designation under this section wishes to make a contribution to the children's trust fund, such individual or corporation may, by separate check, draft, or other negotiable instrument, send in with the payment of taxes, or may send in separately, that amount, clearly designated for the children's trust fund, the individual or corporation wishes to contribute and the department of revenue shall forward such amount to the state treasurer for deposit to the children's trust fund as provided in subsection 2 of this section.

2. The director of revenue shall transfer at least monthly all contributions designated by individuals under this section to the state treasurer for deposit to the children's trust fund.

3. The director of revenue shall transfer at least monthly all contributions designated by corporations under this section, less an amount sufficient to cover the cost of collection and handling by the department of revenue, to the state treasurer for deposit to the children's trust fund.

4. A contribution designated under this section shall only be transferred and deposited in the children's trust fund after all other claims against the refund from which such contribution is to be made have been satisfied.

(L. 1983 H.B. 550 § 5, A.L. 1986 S.B. 688)

Transferred 2004; formerly 210.174

CROSS REFERENCE:

Children's trust fund, 210.170 to 210.173



Section 143.1001 Taxpayers, individuals or corporations may designate tax refund as contribution to veterans' trust fund — amount — procedure — director of revenue's duties — collection costs allowed — list of contributors — confidentiality, violation, penalty — exception.

Effective 01 Jan 2017, see footnote

Title X TAXATION AND REVENUE

143.1001. Taxpayers, individuals or corporations may designate tax refund as contribution to veterans' trust fund — amount — procedure — director of revenue's duties — collection costs allowed — list of contributors — confidentiality, violation, penalty — exception. — 1. In each tax year beginning on or after January 1, 1990, each individual or corporation entitled to a tax refund in an amount sufficient to make a designation under this section may designate that two dollars or any amount in excess of two dollars on a single return, and four dollars or any amount in excess of four dollars on a combined return, of the refund due be credited to the veterans' trust fund. The contribution designation authorized by this section shall be clearly and unambiguously printed on each income tax return form provided by this state. If any individual or corporation which is not entitled to a tax refund in an amount sufficient to make a designation under this section wishes to make a contribution to the veterans' trust fund, such individual or corporation may, by separate check, draft, or other negotiable instrument, send in with the payment of taxes, or may send in separately, that amount, clearly designated for the veterans' trust fund, the individual or corporation wishes to contribute and the department of revenue shall forward such amount to the state treasurer for deposit to the veterans' trust fund as provided in subsection 2 of this section.

2. The director of revenue shall transfer at least monthly all contributions designated by individuals under this section to the state treasurer for deposit to the veterans' trust fund.

3. The director of revenue shall transfer at least monthly all contributions designated by corporations under this section, less an amount sufficient to cover the cost of collection and handling by the department of revenue, to the state treasurer for deposit to the veterans' trust fund.

4. A contribution designated under this section shall only be transferred and deposited in the veterans' trust fund after all other claims against the refund from which such contribution is to be made have been satisfied.

5. Notwithstanding any other law to the contrary, the names and addresses of individuals or corporations who designate a contribution to this fund may be supplied to the veterans' commission, for the purpose of sending an acknowledgment and written appreciation to those individuals and corporations. Under no circumstances shall the names and addresses be used for any purpose other than that expressed in this subsection. Release or use of the names and addresses for any other purpose is a class D felony.

(L. 1989 H.B. 850, A.L. 1991 H.B. 99, A.L. 2014 S.B. 491)

Effective 1-01-17

Transferred 2004; formerly 42.140

CROSS REFERENCE:

Veterans' trust fund, 42.135



Section 143.1002 Tax refund credited to home delivered meals trust fund — contributions accepted — director of revenue to transfer contributions, trust fund created — state treasurer to administer fund.

Effective 28 Aug 2014

Title X TAXATION AND REVENUE

143.1002. Tax refund credited to home delivered meals trust fund — contributions accepted — director of revenue to transfer contributions, trust fund created — state treasurer to administer fund. — 1. In each tax year beginning on or after January 1, 1993, each individual or corporation entitled to a tax refund in an amount sufficient to make a designation pursuant to this section may designate that two dollars or any amount in excess of two dollars on a single return, and four dollars or any amount in excess of four dollars on a combined return, of the refund due be credited to the elderly home-delivered meals trust fund, established in subsection 3 of this section. The contribution designation authorized by this section shall be clearly and unambiguously printed on each income tax return form provided by this state. If any individual or corporation which is not entitled to a tax refund in an amount sufficient to make a designation pursuant to this section wishes to make a contribution to the department of health and senior services elderly home-delivered meals trust fund, such individual or corporation may, by separate check, draft, or other negotiable instrument, send in with the payment of taxes, or may send in separately, that amount, clearly designated for the department of health and senior services elderly home-delivered meals trust fund, the individual or corporation wishes to contribute and the department of revenue shall forward such amount to the state treasurer for deposit to the fund as provided in subsection 2 of this section.

2. The director of revenue shall transfer at least monthly all contributions designated by individuals or corporations pursuant to this section, less an amount not to exceed five percent of such transferred contributions which is sufficient to cover the cost of collection and handling by the department of revenue, to the state treasurer for deposit in the state treasury to the credit of the elderly home-delivered meals trust fund. A contribution designated pursuant to this section shall only be transferred and deposited in the elderly home-delivered meals trust fund after all other claims against the refund from which such contribution is to be made have been satisfied.

3. There is hereby established in the state treasury the "Elderly Home-Delivered Meals Trust Fund", which shall consist of all moneys deposited in the fund pursuant to subsection 2 of this section. The state treasurer shall administer the fund, and the moneys in the fund shall be used solely, upon appropriation, by the department of health and senior services for assistance in preparing and transporting meals to elderly persons in this state through a program designed to meet such purposes. These funds shall be transferred by the department to the area agencies on aging using the same formula as used for distribution of federal Older Americans Act moneys and moneys from the general revenue fund. Notwithstanding the provisions of section 33.080 to the contrary, moneys in the elderly home-delivered meals trust fund at the end of any biennium shall not be transferred to the credit of the general revenue fund.

(L. 1992 S.B. 573 & 634 § 9, A.L. 1998 H.B. 1476 merged with S.B. 793, A.L. 2003 S.B. 556 & 311, A.L. 2014 H.B. 1299 Revision)

Transferred 2004; formerly 660.078



Section 143.1003 Tax refund may be credited to National Guard trust fund — director's duties — penalty for release of information.

Effective 01 Jan 2017, see footnote

Title X TAXATION AND REVENUE

143.1003. Tax refund may be credited to National Guard trust fund — director's duties — penalty for release of information. — 1. In each tax year beginning on or after January 1, 1999, each individual or corporation entitled to a tax refund in an amount sufficient to make a designation pursuant to this section may designate that two dollars or any amount in excess of two dollars on a single return and four dollars or any amount in excess of four dollars on a combined return, of the refund due be credited to the Missouri National Guard trust fund. The contribution designation authorized by this section shall be clearly and unambiguously printed on each income tax return form provided by this state. If any individual or corporation which is not entitled to a tax refund in an amount sufficient to make a designation pursuant to this section wishes to make a contribution to the Missouri National Guard trust fund, such individual or corporation may, by separate check, draft or other negotiable instrument, send in with the payment of taxes, or may send in separately, that amount, clearly designated for the Missouri National Guard trust fund, the individual or corporation wishes to contribute and the department of revenue shall forward such amount to the state treasurer for deposit to the Missouri National Guard trust fund as provided in subsection 2 of this section.

2. The director of revenue shall transfer at least monthly all contributions designated by individuals pursuant to this section to the state treasurer for deposit in the Missouri National Guard trust fund.

3. A contribution designated pursuant to this section shall only be transferred and deposited in the Missouri National Guard trust fund after all other claims against the refund from which such contribution is to be made have been satisfied.

4. Notwithstanding any other law to the contrary, the names and addresses of individuals or corporations who designate a contribution to this fund may be supplied to the office of the adjutant general, for the purpose of sending an acknowledgment and written appreciation to those individuals and corporations. Under no circumstances shall the names and addresses be used for any purpose other than that expressed in this subsection. Release or use of the names and addresses for any other purpose is a class D felony.

5. Moneys to be credited to the Missouri National Guard trust fund pursuant to subsection 1 of this section shall be placed in a subaccount and shall be used solely for the purpose authorized in section 41.958.

(L. 1998 H.B. 1519 & 1165, A.L. 2014 S.B. 491)

Effective 1-01-17

Transferred 2004; formerly 41.215

CROSS REFERENCE:

Missouri National Guard trust fund, 41.214



Section 143.1004 Tax refund may be designated to the Missouri military family relief fund.

Effective 28 Aug 2011

Title X TAXATION AND REVENUE

143.1004. Tax refund may be designated to the Missouri military family relief fund. — 1. In each taxable year beginning on or after January 1, 2005, each individual or corporation entitled to a tax refund in an amount sufficient to make a designation under this section may designate that one dollar or any amount in excess of one dollar on a single return, and two dollars or any amount in excess of two dollars on a combined return, of the refund due be credited to the Missouri military family relief fund. The contribution designation authorized by this section shall be clearly and unambiguously printed on the first page of each income tax return form provided by this state. If any individual or corporation that is not entitled to a tax refund in an amount sufficient to make a designation under this section wishes to make a contribution to the Missouri military family relief fund, such individual or corporation may, by separate check, draft, or other negotiable instrument, send in with the payment of taxes, or may send in separately, that amount, clearly designated for the Missouri military family relief fund, the individual or corporation wishes to contribute. The department of revenue shall deposit such amount to the Missouri military family relief fund as provided in subsection 2 of this section.

2. The director of revenue shall deposit at least monthly all contributions designated by individuals under this section to the state treasurer for deposit to the Missouri military family relief fund. The fund shall be administered by a sergeant major of the Missouri National Guard, a sergeant major of a reserve component or its equivalent, and a representative of the Missouri veterans commission.

3. The director of revenue shall deposit at least monthly all contributions designated by the corporations under this section, less an amount sufficient to cover the cost of collection, handling, and administration by the department of revenue during fiscal year 2006, to the Missouri military family relief fund, not to exceed seventy thousand dollars.

4. A contribution designated under this section shall only be deposited in the Missouri military family relief fund after all other claims against the refund from which such contribution is to be made have been satisfied.

5. Moneys deposited in the Missouri military family relief fund shall be distributed by the adjutant general in accordance with the provisions of sections 41.216 and 41.218.

6. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

(L. 2005 H.B. 437 § 143.822, A.L. 2006 S.B. 1060, A.L. 2010 H.B. 1524 & 2260, A.L. 2011 H.B. 149)

CROSS REFERENCE:

Missouri military family relief fund, 41.218



Section 143.1005 Income tax refunds, designation of a portion of to certain charitable organizations — transfer of contributions, procedure.

Effective 28 Aug 2006

Title X TAXATION AND REVENUE

143.1005. Income tax refunds, designation of a portion of to certain charitable organizations — transfer of contributions, procedure. — 1. For all tax years beginning on or after January 1, 2004, each individual or corporation entitled to a tax refund in an amount sufficient to make an irrevocable designation under this section may designate that an amount not less than one dollar but not more than two hundred dollars, on a single or a combined return, of the refund due be credited to the American Cancer Society, Heartland Division, Inc., fund, the ALS Lou Gehrig's Disease fund, the American Lung Association of Missouri fund, the Muscular Dystrophy Association fund, the Arthritis Foundation fund, the American Diabetes Association Gateway Area fund, the American Heart Association fund, the March of Dimes fund, or the National Multiple Sclerosis Society fund established in this section. The director of revenue shall establish a method that allows the contribution designations authorized by this section to be combined into two contribution designation boxes clearly and unambiguously printed on the first page of each income tax return form provided by this state. The method may allow for a separate instruction list for the tax return that lists each authorized contribution designation together with the designation provided in section 143.1020. Any organization to be listed on the income tax return form under this section shall have qualified as a 501(c)(3) organization as defined by the Internal Revenue Code of 1986, as amended, for at least five years, shall be a statewide organization, shall have the cure of a chronic illness as its primary purpose, and shall submit to the director of revenue an application fee of one thousand dollars, and the fee shall be deposited in the designated fund. If any individual or corporation which is not entitled to a tax refund in an amount sufficient to make a designation under this section wishes to make an irrevocable contribution to the funds established in this section, such individual or corporation may, by separate check, draft, or other negotiable instrument, send in with the payment of taxes, or may send in separately, that amount, clearly designated for which funds the individual or corporation wishes to contribute, and the department of revenue shall forward such amount to the state treasurer for deposit to the designated funds as provided in this section.

2. Moneys accruing to and deposited in the designated funds shall not be part of total state revenues as defined in Sections 17 and 18, Article X, Constitution of Missouri, and the expenditure of such revenues shall not be an expense of state government under Section 20, Article X, Constitution of Missouri.

3. The director of revenue shall transfer at least monthly all contributions designated by individuals under this section to the state treasurer for deposit to the designated funds.

4. The director of revenue shall transfer at least monthly all contributions designated by corporations under this section, less one percent of the amount in each fund at the time of the transfer for the cost of collection and handling by the department of revenue, to be deposited in the state's general revenue fund, to the state treasurer for deposit to the designated funds. The amount transferred annually to the department of revenue for the cost of collection and handling shall not exceed one hundred thousand dollars.

5. A contribution designated under this section shall only be transferred and deposited in the designated funds after all other claims against the refund from which such contribution is to be made have been satisfied.

6. (1) There is hereby created in the state treasury the "American Cancer Society, Heartland Division, Inc., Fund", which shall consist of money collected under this section. The state treasurer shall be custodian of the fund and shall approve disbursements from the fund in accordance with this section and sections 30.170 and 30.180.

(2) There is hereby created in the state treasury the "ALS Lou Gehrig's Disease Fund", which shall consist of money collected under this section. The state treasurer shall be custodian of the fund and shall approve disbursements from the fund in accordance with this section and sections 30.170 and 30.180.

(3) There is hereby created in the state treasury the "American Lung Association of Missouri Fund", which shall consist of money collected under this section. The state treasurer shall be custodian of the fund and shall approve disbursements from the fund in accordance with this section and sections 30.170 and 30.180.

(4) There is hereby created in the state treasury the "Muscular Dystrophy Association Fund", which shall consist of money collected under this section. The state treasurer shall be custodian of the fund and shall approve disbursements from the fund in accordance with this section and sections 30.170 and 30.180.

(5) There is hereby created in the state treasury the "Arthritis Foundation Fund", which shall consist of money collected under this section. The state treasurer shall be custodian of the fund and shall approve disbursements from the fund in accordance with this section and sections 30.170 and 30.180.

(6) There is hereby created in the state treasury the "National Multiple Sclerosis Society Fund", which shall consist of money collected under this section. The state treasurer shall be custodian of the fund and shall approve disbursements from the fund in accordance with this section and sections 30.170 and 30.180.

(7) There is hereby created in the state treasury the "American Diabetes Association Gateway Area Fund", which shall consist of money collected under this section. The state treasurer shall be custodian of the fund and shall approve disbursements from the fund in accordance with this section and sections 30.170 and 30.180.

(8) There is hereby created in the state treasury the "American Heart Association Fund", which shall consist of money collected under this section. The state treasurer shall be custodian of the fund and shall approve disbursements from the fund in accordance with this section and sections 30.170 and 30.180.

(9) There is hereby created in the state treasury the "March of Dimes Fund", which shall consist of money collected under this section. The state treasurer shall be custodian of the fund and shall approve disbursements from the fund in accordance with this section and sections 30.170 and 30.180.

7. All moneys collected, transferred, and disbursed under this section shall stand appropriated, and any moneys remaining in the funds established in this section at the end of the biennium shall not revert to the credit of the general revenue fund.

8. The state treasurer shall invest moneys in the funds established in this section in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the funds.

9. The director of the department of revenue shall establish a procedure by which the moneys deposited in the funds shall be distributed semiannually to the American Cancer Society, Heartland Division, Inc., the Amyotrophic Lateral Sclerosis Association, and the American Lung Association of Missouri, the Muscular Dystrophy Association, the Arthritis Foundation, the American Diabetes Association Gateway Area, the National Multiple Sclerosis Society, the American Heart Association, and the March of Dimes.

10. Any organization receiving moneys under this section shall expend such moneys solely for the support of residents of this state.

11. Any organization receiving funds under this section shall report to the director of revenue annually, on forms prescribed by the director, detailing how the funds were expended. The director shall compile such information and provide a report to the general assembly in each year such expenditures are made.

12. The director of revenue is authorized to promulgate rules and regulations necessary to administer and enforce this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2004, shall be invalid and void.

13. If an organization that has the cure of sickle cell anemia as its primary purpose is formed that meets the requirements of this section, such organization shall be included on the income tax form in accordance with the provisions of this section and there shall be created in the state treasury a fund with the name of the organization. The fund shall consist of money collected under this section. The state treasurer shall be custodian of the fund and shall approve disbursements from the fund in accordance with this section and sections 30.170 and 30.180.

(L. 2004 H.B. 1290 § 143.605, A.L. 2006 S.B. 1060)



Section 143.1006 Childhood lead testing fund — refund donation designation.

Effective 28 Aug 2005

Title X TAXATION AND REVENUE

143.1006. Childhood lead testing fund — refund donation designation. — 1. In each taxable year beginning on or after January 1, 2005, each individual or corporation entitled to a tax refund in an amount sufficient to make a designation under this section may designate that one dollar or any amount in excess of one dollar on a single return, and two dollars or any amount in excess of two dollars on a combined return, of the refund due be credited to the childhood lead testing fund created in section 701.345. The contribution designation authorized by this section shall be clearly and unambiguously printed on the first page of each income tax return form provided by this state. If any individual or corporation that is not entitled to a tax refund in an amount sufficient to make a designation under this section wishes to make a contribution to the childhood lead testing fund, such individual or corporation may, by separate check, draft, or other negotiable instrument, send in with the payment of taxes, or may send in separately, that amount, clearly designated for the childhood lead testing fund, the individual or corporation wishes to contribute. The department of revenue shall forward such amount to the state treasurer for deposit to the childhood lead testing fund as provided in subsection 2 of this section.

2. The director of revenue shall transfer at least monthly all contributions designated by individuals under this section to the state treasurer for deposit to the childhood lead testing fund.

3. The director of revenue shall transfer at least monthly all contributions designated by the corporations under this section, less an amount sufficient to cover the cost of collection and handling by the department of revenue, to the state treasurer for deposit to the childhood lead testing fund.

4. A contribution designated under this section shall only be transferred and deposited in the childhood lead testing fund after all other claims against the refund from which such contribution is to be made have been satisfied.

(L. 2005 S.B. 95 § 143.603)

CROSS REFERENCE:

Childhood lead testing fund, 701.345



Section 143.1007 Missouri public health services fund, tax refund may be designated — director of revenue duties.

Effective 28 Aug 2006, see footnote

Title X TAXATION AND REVENUE

143.1007. Missouri public health services fund, tax refund may be designated — director of revenue duties. — 1. For all tax years beginning on or after January 1, 2006, each individual or corporation entitled to a tax refund in an amount sufficient to make an irrevocable designation under this section may designate that any amount, on a single or a combined return, of the refund due be credited to the Missouri public health services fund* established in section 192.900. The director of revenue shall establish a method that allows the contribution designations authorized by this section to be indicated on the first page of each income tax return form provided by this state. The method may allow for a separate instruction list for the tax return that lists each authorized contribution designation. If any individual or corporation which is not entitled to a tax refund in an amount sufficient to make a designation under this section wishes to make a contribution to the fund, such individual or corporation may, by separate check, draft, or other negotiable instrument, send in with the payment of taxes, or may send in separately, that amount, clearly designated for the fund, and the department of revenue shall forward such amount to the state treasurer for deposit to the designated fund as provided in this section.

2. The director of revenue shall transfer at least monthly all contributions designated by individuals under this section to the state treasurer for deposit to the designated fund.

3. The director of revenue shall transfer at least monthly all contributions designated by corporations under this section, less one percent of the amount in the fund at the time of the transfer for the cost of collection and handling by the department of revenue, to be deposited in the state's general revenue fund, to the state treasurer for deposit to the designated fund.

4. A contribution designated under this section shall only be transferred and deposited in the designated fund after all other claims against the refund from which such contribution is to be made have been satisfied.

5. The moneys transferred and deposited under this section shall be administered by the department of health and senior services, and shall be used solely for the following purposes:

(1) To provide information on cervical cancer, early detection, testing, and prevention to the public and health care providers in this state;

(2) To collect statistical information on cervical cancer, including but not limited to age, ethnicity, region, and socioeconomic status of women in this state; and

(3) To provide services and funding for early detection, testing, and prevention of cervical cancer.

6. Not more than twenty percent of the moneys collected under this section shall be used for the costs of administering this section. Not more than thirty percent of the moneys collected under this section shall be used for the purposes listed in subdivision (1) of subsection 5 of this section. Not more than fifty percent of the moneys collected under this section shall be used for the purposes listed in subdivision (3) of subsection 5 of this section.

7. The directors of revenue and the department of health and senior services are authorized to promulgate rules and regulations necessary to administer and enforce this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2006, shall be invalid and void.

**8. The director of the department of health and senior services shall determine no later than January 31, 2010, whether moneys sufficient to carry out the provisions of this section have been transferred and deposited under this section. Upon a determination that insufficient moneys have been transferred and deposited under this section, this section shall expire on February 1, 2010, and any moneys remaining in the fund established in this section shall be used solely for existing cancer programs administered by the department of health and senior services. The director shall notify the revisor of statutes upon such determination that this section has expired.

(L. 2006 H.B. 1440)

*Words "public services health fund" appear in original rolls.

**Contingent expiration date

**Revisor's Note: The Revisor of Statutes had not received notification under this section as of the date of the general republication of the Revised Statutes of Missouri in 2016.

CROSS REFERENCE:

Missouri public health services fund, 192.900



Section 143.1008 After-school retreat reading and assessment grant program fund, tax refund contribution may be designated — director's duties — sunset provision.

Effective 28 Aug 2007, see footnote

Title X TAXATION AND REVENUE

143.1008. After-school retreat reading and assessment grant program fund, tax refund contribution may be designated — director's duties — sunset provision. — 1. In each taxable year beginning on or after January 1, 2008, each individual or corporation entitled to a tax refund in an amount sufficient to make a designation under this section may designate that one dollar or any amount in excess of one dollar on a single return, and two dollars or any amount in excess of two dollars on a combined return, of the refund due be credited to the after-school retreat reading and assessment grant program fund. The contribution designation authorized by this section shall be clearly and unambiguously printed on the first page of each income tax return form provided by this state. If any individual or corporation that is not entitled to a tax refund in an amount sufficient to make a designation under this section wishes to make a contribution to the after-school retreat reading and assessment grant program fund, such individual or corporation may, by separate check, draft, or other negotiable instrument, send in with the payment of taxes, or may send in separately, that amount, clearly designated for the after-school retreat reading and assessment grant program fund, the individual or corporation wishes to contribute. The department of revenue shall deposit such amount to the after-school retreat reading and assessment grant program fund as provided in subsection 2 of this section.

2. The director of revenue shall deposit at least monthly all contributions designated by individuals under this section to the state treasurer for deposit to the after-school retreat reading and assessment grant program fund. The fund shall be administered by the department of elementary and secondary education with moneys in the fund distributed as provided under section 167.680.

3. The director of revenue shall deposit at least monthly all contributions designated by the corporations under this section, less an amount sufficient to cover the cost of collection, handling, and administration by the department of revenue during fiscal year 2008, to the after-school retreat reading and assessment grant program fund.

4. A contribution designated under this section shall only be deposited in the after-school retreat reading and assessment grant program fund after all other claims against the refund from which such contribution is to be made have been satisfied.

5. Moneys deposited in the after-school retreat reading and assessment grant program fund shall be distributed by the department of elementary and secondary education in accordance with the provisions of this section and section 167.680.

6. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

7. Pursuant to section 23.253 of the Missouri sunset act:

(1) The provisions of the new program authorized under this section shall automatically sunset six years after August 28, 2007, unless reauthorized by an act of the general assembly; and

(2) If such program is reauthorized, the program authorized under this section shall automatically sunset twelve years after the effective date of the reauthorization of this section; and

(3) This section shall terminate on December thirty-first of the calendar year immediately following the calendar year in which the program authorized under this section is sunset.

(L. 2007 H.B. 444, et al.)

Sunset date 8-28-13

Termination date 12-31-14

CROSS REFERENCE:

After-school retreat reading and assessment grant program fund, 167.680



Section 143.1009 Breast cancer awareness trust fund, designation of tax refund permitted — director's duties — sunset provision.

Effective 28 Aug 2012, see footnote

Title X TAXATION AND REVENUE

143.1009. Breast cancer awareness trust fund, designation of tax refund permitted — director's duties — sunset provision. — 1. In each taxable year beginning on or after January 1, 2008, each individual or corporation entitled to a tax refund in an amount sufficient to make a designation under this section may designate that one dollar or any amount in excess of one dollar on a single return, and two dollars or any amount in excess of two dollars on a combined return, of the refund due be credited to the breast cancer awareness trust fund, hereinafter referred to as the trust fund. If any individual or corporation that is not entitled to a tax refund in an amount sufficient to make a designation under this section wishes to make a contribution to the trust fund, such individual or corporation may, by separate check, draft, or other negotiable instrument, send in with the payment of taxes, or may send in separately, that amount, clearly designated for the breast cancer awareness trust fund, the individual or corporation wishes to contribute. The department of revenue shall deposit such amount to the trust fund as provided in subsections 2 and 3 of this section. All moneys credited to the trust fund shall be considered nonstate funds under the provisions of Article IV, Section 15 of the Missouri Constitution.

2. The director of revenue shall deposit at least monthly all contributions designated by individuals under this section to the state treasurer for deposit to the trust fund.

3. The director of revenue shall deposit at least monthly all contributions designated by the corporations under this section, less an amount sufficient to cover the costs of collection and handling by the department of revenue, to the state treasury for deposit to the trust fund.

4. A contribution designated under this section shall only be deposited in the trust fund after all other claims against the refund from which such contribution is to be made have been satisfied.

5. All moneys transferred to the trust fund shall be distributed by the director of revenue at times the director deems appropriate to the department of health and senior services. Such funds shall be used solely for the purpose of providing breast cancer services. Notwithstanding the provisions of section 33.080 to the contrary, moneys in the trust fund at the end of any biennium shall not be transferred to the credit of the general revenue fund.

6. There is hereby created in the state treasury the "Breast Cancer Awareness Trust Fund", which shall consist of money collected under this section. The state treasurer shall be custodian of the fund. In accordance with sections 30.170 and 30.180, the state treasurer may approve disbursements.

7. Under section 23.253 of the Missouri sunset act:

(1) The provisions of the new program authorized under this section shall automatically sunset six years after August 28, 2008, unless reauthorized by an act of the general assembly; and

(2) If such program is reauthorized, the program authorized under this section shall automatically sunset twelve years after the effective date of the reauthorization of this section; and

(3) This section shall terminate on December thirty-first of the calendar year immediately following the calendar year in which the program authorized under this section is sunset.

(L. 2008 S.B. 1105, A.L. 2012 H.B. 1807, et al.)

Sunset date 8-28-14

Termination date 12-31-15



Section 143.1013 American Red Cross trust fund, refund donation to — fund created — director's duties — sunset provision.

Effective 28 Aug 2011, see footnote

Title X TAXATION AND REVENUE

143.1013. American Red Cross trust fund, refund donation to — fund created — director's duties — sunset provision. — 1. For all taxable years beginning on or after January 1, 2011, each individual or corporation entitled to a tax refund in an amount sufficient to make a designation under this section may designate that one dollar or any amount in excess of one dollar on a single return, and two dollars or any amount in excess of two dollars on a combined return, of the refund due be credited to the American Red Cross trust fund. If any individual or corporation that is not entitled to a tax refund in an amount sufficient to make a designation under this section wishes to make a contribution to the fund, such individual or corporation may, by separate check, draft, or other negotiable instrument, send in with the payment of taxes, or may send in separately, that amount the individual or corporation wishes to contribute. Such amounts shall be clearly designated for the fund.

2. There is hereby created in the state treasury the "American Red Cross Trust Fund", which shall consist of money collected under this section. The state treasurer shall be custodian of the fund. In accordance with sections 30.170 and 30.180, the state treasurer may approve disbursements. The fund shall be a dedicated fund and, upon appropriation, money in the fund shall be used solely for the administration of this section. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund. All moneys credited to the trust fund shall be considered nonstate funds under Section 15, Article IV, Constitution of Missouri. The treasurer shall distribute all moneys deposited in the fund at times the treasurer deems appropriate to the American Red Cross.

3. The director of revenue shall deposit at least monthly all contributions designated by individuals under this section to the state treasurer for deposit to the fund. The director of revenue shall deposit at least monthly all contributions designated by the corporations under this section, less an amount sufficient to cover the costs of collection and handling by the department of revenue, to the state treasury for deposit to the fund. A contribution designated under this section shall only be deposited in the fund after all other claims against the refund from which such contribution is to be made have been satisfied.

4. Under section 23.253 of the Missouri sunset act:

(1) The provisions of the new program authorized under this section shall automatically sunset on December thirty-first six years after August 28, 2011, unless reauthorized by an act of the general assembly; and

(2) If such program is reauthorized, the program authorized under this section shall automatically sunset on December thirty-first twelve years after the effective date of the reauthorization of this section; and

(3) This section shall terminate on September first of the calendar year immediately following the calendar year in which the program authorized under this section is sunset.

(L. 2011 H.B. 631)

Sunset date 12-31-17

Termination date 9-01-18



Section 143.1014 Puppy protection trust fund, refund donation to — fund created, use of moneys — director's duties — sunset provision.

Effective 28 Aug 2011, see footnote

Title X TAXATION AND REVENUE

143.1014. Puppy protection trust fund, refund donation to — fund created, use of moneys — director's duties — sunset provision. — 1. For all taxable years beginning on or after January 1, 2011, each individual or corporation entitled to a tax refund in an amount sufficient to make a designation under this section may designate that one dollar or any amount in excess of one dollar on a single return, and two dollars or any amount in excess of two dollars on a combined return, of the refund due be credited to the puppy protection trust fund. If any individual or corporation that is not entitled to a tax refund in an amount sufficient to make a designation under this section wishes to make a contribution to the fund, such individual or corporation may, by separate check, draft, or other negotiable instrument, send in with the payment of taxes, or may send in separately, that amount the individual or corporation wishes to contribute. Such amounts shall be clearly designated for the fund.

2. There is hereby created in the state treasury the "Puppy Protection Trust Fund", which shall consist of money collected under this section. The state treasurer shall be custodian of the fund. In accordance with sections 30.170 and 30.180, the state treasurer may approve disbursements. The fund shall be a dedicated fund and, upon appropriation, money in the fund shall be used solely for the state department of agriculture's administration of section 273.345. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund. All moneys credited to the trust fund shall be considered nonstate funds under Section 15, Article IV, Constitution of Missouri. The treasurer shall distribute all moneys deposited in the fund at times the treasurer deems appropriate to the department of agriculture.

3. The director of revenue shall deposit at least monthly all contributions designated by individuals under this section to the state treasurer for deposit to the fund. The director of revenue shall deposit at least monthly all contributions designated by the corporations under this section, less an amount sufficient to cover the costs of collection and handling by the department of revenue, to the state treasury for deposit to the fund. A contribution designated under this section shall only be deposited in the fund after all other claims against the refund from which such contribution is to be made have been satisfied.

4. Under section 23.253 of the Missouri sunset act:

(1) The provisions of the new program authorized under this section shall automatically sunset on December thirty-first six years after August 28, 2011, unless reauthorized by an act of the general assembly; and

(2) If such program is reauthorized, the program authorized under this section shall automatically sunset on December thirty-first twelve years after the effective date of the reauthorization of this section; and

(3) This section shall terminate on September first of the calendar year immediately following the calendar year in which the program authorized under this section is sunset.

(L. 2011 S.B. 356)

Sunset date 12-31-17

Termination date 9-01-18



Section 143.1015 Foster care and adoptive parents recruitment and retention fund, refund donation to — director's duties — sunset provision.

Effective 28 Aug 2011, see footnote

Title X TAXATION AND REVENUE

143.1015. Foster care and adoptive parents recruitment and retention fund, refund donation to — director's duties — sunset provision. — 1. In each taxable year beginning on or after January 1, 2011, each individual or corporation entitled to a tax refund in an amount sufficient to make a designation under this section may designate that one dollar or any amount in excess of one dollar on a single return, and two dollars or any amount in excess of two dollars on a combined return, of the refund due be credited to the foster care and adoptive parents recruitment and retention fund as established under section 453.600, hereinafter referred to as the fund. If any individual or corporation that is not entitled to a tax refund in an amount sufficient to make a designation under this section wishes to make a contribution to the fund, such individual or corporation may, by separate check, draft, or other negotiable instrument, send in with the payment of taxes, or may send in separately, that amount, clearly designated for the foster care and adoptive parents recruitment and retention fund, the individual or corporation wishes to contribute. The department of revenue shall deposit such amount to the fund as provided in subsections 2 and 3 of this section. All moneys credited to the fund shall be considered nonstate funds under the provisions of Article IV, Section 15 of the Missouri Constitution.

2. The director of revenue shall deposit at least monthly all contributions designated by individuals under this section to the state treasurer for deposit to the fund.

3. The director of revenue shall deposit at least monthly all contributions designated by corporations under this section, less an amount sufficient to cover the costs of collection and handling by the department of revenue, to the state treasury for deposit to the fund.

4. A contribution designated under this section shall only be deposited in the fund after all other claims against the refund from which such contribution is to be made have been satisfied.

5. Moneys deposited in the fund shall be distributed by the department of social services in accordance with the provisions of this section and section 453.600.

6. Under section 23.253 of the Missouri sunset act:

(1) The provisions of the new program authorized under this section shall automatically sunset six years after August 28, 2011, unless reauthorized by an act of the general assembly; and

(2) If such program is reauthorized, the program authorized under this section shall automatically sunset twelve years after the effective date of the reauthorization of this section; and

(3) This section shall terminate on December thirty-first of the calendar year immediately following the calendar year in which the program authorized under this section is sunset.

(L. 2011 H.B. 431 merged with H.B. 604)

Sunset date 8-28-17

Termination date 12-31-18



Section 143.1016 Organ Donor Program fund, designation of refund permitted — director's duties.

Effective 28 Aug 2017

Title X TAXATION AND REVENUE

143.1016. Organ Donor Program fund, designation of refund permitted — director's duties. — 1. For all tax years beginning on or after January 1, 2011, each individual or corporation entitled to a tax refund in an amount sufficient to make a designation under this section may designate that two dollars or any amount in excess of two dollars on a single return, and four dollars or any amount in excess of four dollars on a combined return, of the refund due be credited to the organ donor program fund established in section 194.297. The contribution designation authorized by this section shall be clearly and unambiguously printed on each income tax return form provided by this state. If any individual that is not entitled to a tax refund in an amount sufficient to make a designation under this section wishes to make a contribution to the organ donor program fund, such individual may, by separate check, draft, or other negotiable instrument, send in with the payment of taxes, or may send in separately, clearly designated for the organ donor program fund, the amount the individual wishes to contribute. The department of revenue shall deposit such amount to the organ donor program fund as provided in subsection 2 of this section.

2. The director of revenue shall transfer at least monthly all contributions designated by individuals under this section, less an amount sufficient to cover the cost of collecting and handling by the department of revenue which shall not exceed five percent of the transferred contributions, to the state treasurer for deposit in the state treasury to the credit of the organ donor program fund. A contribution designated under this section shall only be transferred and deposited in the organ donor program fund after all other claims against the refund from which such contribution is to be made have been satisfied.

3. All moneys transferred to the fund shall be distributed as provided in this section and sections 194.297 and 194.299.

(L. 2011 H.B. 151 merged with S.B. 226, A.L. 2017 S.B. 248)



Section 143.1017 Developmental disabilities waiting list equity trust fund, refund donation to — fund created — director's duties — sunset provision.

Effective 28 Aug 2011, see footnote

Title X TAXATION AND REVENUE

143.1017. Developmental disabilities waiting list equity trust fund, refund donation to — fund created — director's duties — sunset provision. — 1. For all taxable years beginning on or after January 1, 2011, each individual or corporation entitled to a tax refund in an amount sufficient to make a designation under this section may designate that one dollar or any amount in excess of one dollar on a single return, and two dollars or any amount in excess of two dollars on a combined return, of the refund due be credited to the developmental disabilities waiting list equity trust fund. If any individual or corporation that is not entitled to a tax refund in an amount sufficient to make a designation under this section wishes to make a contribution to the fund, such individual or corporation may, by separate check, draft, or other negotiable instrument, send in with the payment of taxes, or may send in separately, that amount the individual or corporation wishes to contribute. Such amounts shall be clearly designated for the fund.

2. There is hereby created in the state treasury the "Developmental Disabilities Waiting List Equity Trust Fund", which shall consist of money collected under this section. The state treasurer shall be custodian of the fund. In accordance with sections 30.170 and 30.180, the state treasurer may approve disbursements. The fund shall be a dedicated fund and, upon appropriation, money in the fund shall be used solely for the administration of this section and for providing community services and support to people with developmental disabilities and such person's families who are on the developmental disabilities waiting list and are eligible for but not receiving services. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund. All moneys credited to the trust fund shall be considered nonstate funds under Section 15, Article IV, Constitution of Missouri. The treasurer shall distribute all moneys deposited in the fund at times the treasurer deems appropriate to the department of mental health. The moneys in the developmental disabilities waiting list equity trust fund established in this subsection shall not be appropriated in lieu of general state revenues.

3. The director of revenue shall deposit at least monthly all contributions designated by individuals under this section to the state treasurer for deposit to the fund. The director of revenue shall deposit at least monthly all contributions designated by the corporations under this section, less an amount sufficient to cover the costs of collection and handling by the department of revenue, to the state treasury for deposit to the fund. A contribution designated under this section shall only be deposited in the fund after all other claims against the refund from which such contribution is to be made have been satisfied.

4. Under section 23.253 of the Missouri sunset act:

(1) The provisions of the new program authorized under this section shall automatically sunset on December thirty-first six years after August 28, 2011, unless reauthorized by an act of the general assembly; and

(2) If such program is reauthorized, the program authorized under this section shall automatically sunset on December thirty-first twelve years after the effective date of the reauthorization of this section; and

(3) This section shall terminate on September first of the calendar year immediately following the calendar year in which the program authorized under this section is sunset.

(L. 2011 H.B. 631)

Sunset date 12-31-17

Termination date 9-01-18



Section 143.1020 Designation of state tax refund to general revenue — transfer of contributions.

Effective 01 Jul 2003, see footnote

Title X TAXATION AND REVENUE

143.1020. Designation of state tax refund to general revenue — transfer of contributions. — 1. For each taxable year beginning on or after January 1, 2003, each individual or corporation entitled to a tax refund may designate that all or part of the refund due be credited to the state general revenue fund. The contribution designation authorized by this section shall be clearly and unambiguously printed on the first page of each income tax return form provided by this state. If any individual or corporation which is not entitled to a tax refund wishes to make a contribution to the state general revenue fund, such individual or corporation may, by separate check, draft, or other negotiable instrument, send in with the payment of taxes, or may send in separately, that amount, clearly designated for the state general revenue fund, the individual or corporation wishes to contribute and the department of revenue shall forward such amount to the state treasurer for deposit to the state general revenue fund as provided in subsection 2 of this section.

2. The director of revenue shall transfer at least monthly all contributions designated by individuals or corporations pursuant to this section to the state treasurer for deposit to the state general revenue fund.

(L. 2003 H.B. 600)

Effective 7-01-03

CROSS REFERENCE:

General revenue fund, 33.543



Section 143.1025 Workers memorial fund, tax refund contribution may be designated — director's duties.

Effective 28 Aug 2003

Title X TAXATION AND REVENUE

143.1025. Workers memorial fund, tax refund contribution may be designated — director's duties. — 1. In each tax year beginning on or after January 1, 2003, each individual or corporation entitled to a tax refund in an amount sufficient to make a designation under this section may designate that one dollar or any amount in excess of one dollar on a single return, and two dollars or any amount in excess of two dollars on a combined return, of the refund due be credited to the workers memorial fund. The contribution designation authorized by this section shall be clearly and unambiguously printed on the first page of each income tax return form provided by this state. If any individual or corporation which is not entitled to a tax refund in an amount sufficient to make a designation under this section wishes to make a contribution to the workers memorial fund, such individual or corporation may, by separate check, draft, or other negotiable instrument, send in with the payment of taxes, or may send in separately, that amount, clearly designated for the workers memorial fund, the individual or corporation wishes to contribute and the department of revenue shall forward such amount to the state treasurer for deposit to the workers memorial fund as provided in subsection 2 of this section.

2. The director of revenue shall transfer at least monthly all contributions designated by individuals under this section to the state treasurer for deposit to the workers memorial fund.

3. The director of revenue shall transfer at least monthly all contributions designated by corporations under this section, less an amount sufficient to cover the cost of collection and handling by the department of revenue, to the state treasurer for deposit to the workers memorial fund.

4. A contribution designated under this section shall only be transferred and deposited in the workers memorial fund after all other claims against the refund from which such contribution is to be made have been satisfied.

(L. 2003 S.B. 248, et al. § 3)

CROSS REFERENCE:

Workers memorial fund, 8.900



Section 143.1026 Sahara's law — pediatric cancer research donation — fund created — sunset provision.

Effective 28 Aug 2013, see footnote

Title X TAXATION AND REVENUE

143.1026. Sahara's law — pediatric cancer research donation — fund created — sunset provision. — 1. This section shall be known and may be cited as "Sahara's Law".

2. For all taxable years beginning on or after January 1, 2013, each individual or corporation entitled to a tax refund in an amount sufficient to make a designation under this section may designate that one dollar or any amount in excess of one dollar on a single return, and two dollars or any amount in excess of two dollars on a combined return, of the refund due be credited to the pediatric cancer research trust fund. If any individual or corporation that is not entitled to a tax refund in an amount sufficient to make a designation under this section wishes to make a contribution to the fund, such individual or corporation may, by separate check, draft, or other negotiable instrument, send in with the payment of taxes, or may send in separately, that amount the individual or corporation wishes to contribute. Such amounts shall be clearly designated for the fund.

3. There is hereby created in the state treasury the "Pediatric Cancer Research Trust Fund", which shall consist of money collected under this section. The state treasurer shall be custodian of the fund. In accordance with sections 30.170 and 30.180, the state treasurer may approve disbursements. The fund shall be a dedicated fund and, upon appropriation, money in the fund shall be used solely for the administration of this section. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund. All moneys credited to the trust fund shall be considered nonstate funds under Section 15, Article IV, Constitution of Missouri. The treasurer shall distribute all moneys deposited in the fund at times the treasurer deems appropriate to CureSearch for Children's Cancer.

4. The director of revenue shall deposit at least monthly all contributions designated by individuals under this section to the state treasurer for deposit to the fund. The director of revenue shall deposit at least monthly all contributions designated by the corporations under this section, less an amount sufficient to cover the costs of collection and handling by the department of revenue, to the state treasury for deposit to the fund. A contribution designated under this section shall only be deposited in the fund after all other claims against the refund from which such contribution is to be made have been satisfied.

5. Under section 23.253 of the Missouri sunset act:

(1) The provisions of the new program authorized under this section shall automatically sunset on December thirty-first six years after August 28, 2013, unless reauthorized by an act of the general assembly; and

(2) If such program is reauthorized, the program authorized under this section shall automatically sunset on December thirty-first twelve years after the effective date of the reauthorization of this section; and

(3) This section shall terminate on September first of the calendar year immediately following the calendar year in which the program authorized under this section is sunset. The termination of the program as described in this subsection shall not be construed to preclude any taxpayer who claims any benefit under any program that is sunset under this subsection from claiming such benefit for all allowable activities related to such claim that were completed before the program was sunset, or to eliminate any responsibility of the administering agency to verify the continued eligibility of projects receiving tax credits and to enforce other requirements of law that applied before the program was sunset.

(L. 2013 S.B. 35)

Sunset date 12-31-19

Termination date 9-01-20



Section 143.1027 Missouri National Guard Foundation Fund, tax refund contribution may be designated — fund created — director's duties.

Effective 28 Aug 2014, see footnote

Title X TAXATION AND REVENUE

143.1027. Missouri National Guard Foundation Fund, tax refund contribution may be designated — fund created — director's duties. — 1. For all taxable years beginning on or after January 1, 2014, each individual or corporation entitled to a tax refund in an amount sufficient to make a designation under this section may designate that one dollar or any amount in excess of one dollar on a single return, and two dollars or any amount in excess of two dollars on a combined return, of the refund due be credited to the Missouri National Guard Foundation fund. If any individual or corporation that is not entitled to a tax refund in an amount sufficient to make a designation under this section wishes to make a contribution to the fund, such individual or corporation may, by separate check, draft, or other negotiable instrument, send in with the payment of taxes, or may send in separately, that amount the individual or corporation wishes to contribute. Such amounts shall be clearly designated for the fund.

2. There is hereby created in the state treasury the "Missouri National Guard Foundation Fund", which shall consist of money collected under this section. The state treasurer shall be custodian of the fund. In accordance with sections 30.170 and 30.180, the state treasurer may approve disbursements. The fund shall be a dedicated fund and, upon appropriation, money in the fund shall be used solely for the administration of this section. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund. The treasurer shall distribute all moneys deposited in the fund at least monthly to the Missouri National Guard Foundation.

3. The director of revenue shall deposit at least monthly all contributions designated by individuals under this section to the state treasurer for deposit to the fund. The director of revenue shall deposit at least monthly all contributions designated by the corporations under this section, less an amount sufficient to cover the costs of collection and handling by the department of revenue, to the state treasury for deposit to the fund. A contribution designated under this section shall only be deposited in the fund after all other claims against the refund from which such contribution is to be made have been satisfied.

4. Under section 23.253 of the Missouri sunset act:

(1) The provisions of the new program authorized under this section shall automatically sunset on December thirty-first six years after August 28, 2014, unless reauthorized by an act of the general assembly; and

(2) If such program is reauthorized, the program authorized under this section shall automatically sunset on December thirty-first twelve years after the effective date of the reauthorization of this section; and

(3) This section shall terminate on September first of the calendar year immediately following the calendar year in which the program authorized under this section is sunset.

(L. 2014 H.B. 1710)

Sunset date 12-31-20

Termination date 9-01-21



Section 143.1100 Bring jobs home act — definitions — income tax deduction allowed, amount — restrictions — rulemaking authority — sunset.

Effective 28 Aug 2016

Title X TAXATION AND REVENUE

143.1100. Bring jobs home act — definitions — income tax deduction allowed, amount — restrictions — rulemaking authority — sunset. — 1. This section shall be known and may be cited as the “Bring Jobs Home Act”.

2. As used in this section, the following terms shall mean:

(1) “Business unit”:

(a) Any trade or business; and

(b) Any line of business or function unit which is part of any trade or business;

(2) “Deduction”:

(a) For individuals, an amount subtracted from the taxpayer’s Missouri adjusted gross income to determine Missouri taxable income for the tax year in which such deduction is claimed; and

(b) For corporations, an amount subtracted from the taxpayer’s federal taxable income to determine Missouri taxable income for the tax year in which such deduction is claimed;

(3) “Department”, the department of economic development;

(4) “Eligible expenses”:

(a) Any amount for which a deduction is allowed to the taxpayer under Section 162 of the Internal Revenue Code of 1986, as amended; and

(b) Permit and license fees, lease brokerage fees, equipment installation costs, and other similar expenses;

(5) “Eligible insourcing expenses”:

(a) Eligible expenses paid or incurred by the taxpayer in connection with the elimination of any business unit of the taxpayer or of any member of any expanded affiliated group in which the taxpayer is also a member located outside the state of Missouri; and

(b) Eligible expenses paid or incurred by the taxpayer in connection with the establishment of any business unit of the taxpayer or of any member of any expanded affiliated group in which the taxpayer is also a member located within the state of Missouri if such establishment constitutes the relocation of the business unit so eliminated.

­­

­

(6) “Expanded affiliated group”, an affiliated group as defined under Section 1504(a) of the Internal Revenue Code of 1986, as amended, except to be determined without regard to Section 1504(b)(3) of the Internal Revenue Code of 1986, as amended, and determined by substituting “at least eighty percent” with “more than fifty percent” each place the phrase appears under Section 1504(a) of the Internal Revenue Code of 1986, as amended. A partnership or any other entity other than a corporation shall be treated as a member of an expanded affiliated group if such entity is controlled by members of such group including any entity treated as a member of such group by reason of this subdivision;

(7) “Full-time equivalent employee”, a number of employees equal to the number determined by dividing the total number of hours of service for which wages were paid by the employer to employees during the taxable year, by two thousand eighty;

(8) “Insourcing plan”, a written plan to carry out the establishment of a business unit in Missouri;

(9) “Taxpayer”, any individual, firm, partner in a firm, corporation, partnership, shareholder in an S corporation, or member of a limited liability company subject to the income tax imposed under this chapter, excluding withholding tax imposed under sections 143.191 to 143.265.

3. For all taxable years beginning on or after January 1, 2016, a taxpayer shall be allowed a deduction equal to fifty percent of the taxpayer’s eligible insourcing expenses in the taxable year chosen under subsection 5 of this section. The amount of the deduction claimed shall not exceed the amount of:

(1) For individuals, the taxpayer’s Missouri adjusted gross income for the taxable year the deduction is claimed; and

(2) For corporations, the taxpayer’s Missouri taxable income for the taxable year the deduction is claimed.

­­

­

4. No deduction shall be allowed under this section until the department determines that the number of full-time equivalent employees of the taxpayer in the taxable year the deduction is claimed exceeds the number of full-time equivalent employees of the taxpayer in the taxable year prior to the taxpayer incurring any eligible insourcing expenses.

5. Only eligible insourcing expenses that occur in the taxable year such expenses are paid or incurred and:

(1) The taxpayer’s insourcing plan is completed; or

(2) The first taxable year after the taxpayer’s insourcing plan is completed;

­­

­

6. Notwithstanding any other provision of law to the contrary, no deduction shall be allowed for any expenses incurred due to dissolving a business unit in Missouri and relocating such business unit to another state.

7. The total amount of deductions authorized under this section shall not exceed five million dollars in any taxable year. In the event that more than five million dollars in deductions are claimed in a taxable year, deductions shall be issued on a first-come, first-served filing basis.

8. A taxpayer who receives a deduction under the provisions of this section shall be ineligible to receive incentives under the provisions of any other state tax deduction program for the same expenses incurred.

9. Any taxpayer allowed a deduction under this section who, within ten years of receiving such deduction, eliminates the business unit for which the deduction was allowed shall repay the amount of tax savings realized from the deduction to the state, prorated by the number of years the business unit was in this state.

10. The department of economic development and the department of revenue shall promulgate rules to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2016, shall be invalid and void.

11. Under section 23.253:

(1) The provisions of the new program authorized under this section shall automatically sunset six years after August 28, 2016, unless reauthorized by an act of the general assembly; and

(2) If such program is reauthorized, the program authorized under this section shall automatically sunset twelve years after the effective date of the reauthorization of this section; and

(3) This section shall terminate on September first of the calendar year immediately following the calendar year in which the program authorized under this section is sunset.

(L. 2016 S.B. 861)

Sunset date 8-28-22

Termination date 9-01-23



Section 143.2100 Definitions — report, contents — rulemaking authority.

Effective 28 Aug 2016

Title X TAXATION AND REVENUE

143.2100. Definitions — report, contents — rulemaking authority. — 1. As used in sections 143.2100 to 143.2115, unless the context requires a different meaning, the following terms shall mean:

(1) “Deduction”, an amount subtracted from the taxpayer’s Missouri adjusted gross income to determine Missouri taxable income for the tax year in which such deduction is claimed;

(2) “Department”, the department of economic development;

(3) “Director”, the director of the department of economic development;

(4) “Taxpayer”, a person, firm, partner in a firm, member of a limited liability company, corporation, or shareholder in an S corporation doing business in the state of Missouri and subject to the state income tax imposed by the provisions of this chapter, or an insurance company paying an annual tax on its gross premium receipts in this state, or other financial institution paying taxes to the state of Missouri or any political subdivision of this state under the provisions of chapter 148, or an express company which pays an annual tax on its gross receipts in this state under chapter 153.

2. Prior to March 1, 2018, and every two years thereafter, the department, with information provided by the port authorities, airports, and the department of revenue, shall provide a report on the deductions claimed under sections 143.2100 to 143.2115. Such report shall include the following:

(1) The names and locations of participating companies;

(2) The annual amount of benefits provided;

(3) The estimated net state fiscal impact, including both direct and indirect new state taxes derived from the program;

(4) The number of new jobs created;

(5) The average wages of each project; and

(6) The types of qualified companies using the program.

3. The department shall promulgate rules to implement the provisions of sections 143.2100 to 143.2115. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2016, shall be invalid and void.

(L. 2016 S.B. 861)



Section 143.2105 Definitions — income tax deduction for port cargo volume increase, calculation — claiming procedure.

Effective 28 Aug 2016

Title X TAXATION AND REVENUE

143.2105. Definitions — income tax deduction for port cargo volume increase, calculation — claiming procedure. — 1. As used in this section, unless the context clearly indicates otherwise, the following terms shall mean:

(1) “Airport”, any publicly or privately owned facility located within Missouri through which cargo is transported by way of airplane to or from destinations outside the state and which handles cargo owned by third parties in addition to cargo owned by the airport’s owner;

(2) “Base year port cargo volume”, the total amount of net tons of noncontainerized cargo or twenty-foot equivalent units (TEUs) of cargo actually transported by way of a waterborne ship, waterborne vehicle, or airplane through a water port facility or airport during the period from January 1, 2015, through December 31, 2015. Base year port cargo volume shall be at least seventy-five net tons of noncontainerized cargo or ten loaded TEUs for a taxpayer to be eligible for the deductions claimed under this section. For a taxpayer that does not transport that amount in the year ending December 31, 2015, including a taxpayer who locates to Missouri after December 31, 2015, the base year port cargo volume will be measured by the initial January first through December thirty-first calendar year in which it meets the requirements of seventy-five net tons of noncontainerized cargo or ten loaded TEUs. Base year port cargo volume shall be recalculated each calendar year after the initial base year;

(3) “Major facility”, a new facility to be located in Missouri that is projected to import or export cargo through a water port facility or airport in excess of twenty-five thousand TEUs or the noncontainerized cargo equivalent in its first calendar year;

(4) “Port cargo volume”, the total amount of net tons of noncontainerized cargo or containers measured in TEUs of cargo transported by way of a waterborne ship, waterborne vehicle, or airplane through a water port facility or airport;

(5) “TEU” or “Twenty-foot equivalent unit”, a volumetric measure based on the size of a container that is twenty feet long by eight feet wide by eight feet, six inches high. If using weight as a measure, then one TEU shall equal sixteen tons of noncontainerized cargo; and

(6) “Water port facility”, any publicly or privately owned facility located within Missouri through which cargo is transported by way of a waterborne ship or vehicle to or from destinations outside the state and which handles cargo owned by third parties in addition to cargo owned by the water port facility’s owner.

2. (1) For tax years beginning on or after January 1, 2017, but before January 1, 2023, a taxpayer engaged in the manufacturing of goods or the distribution of manufactured goods that uses water port facilities or airports in this state and increases its port cargo volume at these facilities by a minimum of five percent in a single calendar year over its base year port cargo volume shall be allowed to claim a deduction in an amount determined by the department. The department may waive the requirement that port cargo volume be increased by a minimum of five percent over base year port cargo volume for any taxpayer that qualifies as a major facility.

(2) Qualifying taxpayers that increase their port cargo volume by a minimum of five percent in a qualifying calendar year shall be allowed to claim a fifty dollar deduction for each TEU or the noncontainerized cargo equivalent above the base year port cargo volume. A qualifying taxpayer that is a major facility as defined in this section shall be allowed to claim a fifty dollar deduction for each TEU or the noncontainerized cargo equivalent transported through a water port facility or airport during the major facility’s first calendar year. A qualifying taxpayer shall not claim a deduction of more than two hundred fifty thousand dollars for each calendar year except as provided for in subdivision (2) of subsection 3 of this section. The maximum amount of deductions for all qualifying taxpayers under this section shall not exceed three million five hundred thousand dollars for each calendar year.

(3) The deduction may be claimed by the taxpayer as provided in subdivision (1) of this subsection only if the taxpayer owns the cargo at the time the water port facilities or airports are used.

3. (1) For every year in which a taxpayer claims the deduction, the taxpayer shall submit an application to the department by March first of the calendar year after the calendar year in which the increase in port cargo volume occurs. The taxpayer shall attach a schedule to the taxpayer’s application to the department with the following information and any other information requested by the department:

(a) A description of how the base year port cargo volume and the increase in port cargo volume were determined;

(b) The amount of the base year port cargo volume;

(c) The amount of the increase in port cargo volume for the tax year stated both as a percentage increase and as a total increase in net tons of noncontainerized cargo and TEUs of cargo, including information that demonstrates an increase in port cargo volume in excess of the minimum amount required to claim the deductions under this section; and

(d) Any deduction utilized by the taxpayer in prior years.

(2) The taxpayer shall claim the deduction on its income tax return in a manner prescribed by the department of revenue, and the department of revenue may require a copy of the certification form issued by a Missouri port authority or airport be attached to the return or otherwise provided.

(L. 2016 S.B. 861)



Section 143.2110 Income tax deduction for cargo — amount, claiming procedure.

Effective 28 Aug 2016

Title X TAXATION AND REVENUE

143.2110. Income tax deduction for cargo — amount, claiming procedure. — 1. As used in this section, unless the context clearly indicates otherwise, the term “international trade facility” shall mean a company that:

(1) Is doing business in the state and engaged in water port or airport related activities including, but not limited to, warehousing, distribution, freight forwarding and handling, and goods processing;

(2) Has the sole discretion and authority to move cargo in containers or noncontainerized, originating or terminating in the state;

(3) Uses water-connected port facilities or airport facilities located in the state; and

(4) Uses airplanes, barges, trucks, or rail systems to move cargo, in containers or noncontainerized, through water port facilities or airports in the state.

2. For tax years beginning on or after January 1, 2017, but before January 1, 2023, a company that is an international trade facility shall be allowed a twenty-five dollar deduction per TEU or equivalent of noncontainerized cargo moved by airplane, barge, or rail.

3. In no case shall more than two million dollars in deductions be claimed under this section in any fiscal year of the state. The international trade facility shall not be allowed to claim any deduction under this section unless it has applied to the department for the deduction and the department has approved the deduction. The department shall determine the deduction amount allowable for the year and provide a written certification to the international trade facility, which certification shall report the amount of the deduction approved by the department. The international trade facility shall attach the certification to the applicable tax return.

(L. 2016 S.B. 861)



Section 143.2115 Definitions — income tax deduction for increased qualified trade activities or capital investment for trade activities — amount, claiming procedure, exclusions — aggregation of claims — recapture — guidelines.

Effective 28 Aug 2016

Title X TAXATION AND REVENUE

143.2115. Definitions — income tax deduction for increased qualified trade activities or capital investment for trade activities — amount, claiming procedure, exclusions — aggregation of claims — recapture — guidelines. — 1. As used in this section, unless the context requires a different meaning, the following terms shall mean:

(1) “Affiliated companies”, two or more companies related to each other so that:

(a) One company owns at least eighty percent of the voting power of the other or others; or

(b) The same interest owns at least eighty percent of the voting power of two or more companies;

(2) “Capital investment”, the amount properly chargeable to a capital account for improvements to rehabilitate or expand depreciable real property placed in service during the tax year and the cost of machinery, tools, and equipment used in an international trade facility directly related to the movement of cargo. Capital investment includes expenditures associated with any exterior, structural, mechanical, or electrical improvements necessary to expand or rehabilitate a building for commercial or industrial use and excavations, grading, paving, driveways, roads, sidewalks, landscaping, or other land improvements. For purposes of this section, machinery, tools, and equipment shall be deemed to include only that property placed in service by the international trade facility on or after January 1, 2017. Machinery, tools, and equipment excludes property:

(a) For which a deduction under this section was previously granted;

(b) Placed in service by the taxpayer, a related party as defined in Subsection (b) of Section 267 of the Internal Revenue Code, as amended, or by a trade or business under common control as described in Subsection (b) of Section 52 of the Internal Revenue Code, as amended; or

(c) Previously in service in the state that has a basis in the hands of the person acquiring it, determined in whole or in part by reference to the basis of such property in the hands of the person from whom it was acquired or Subsection (a) of Section 1014 of the Internal Revenue Code, as amended.

­­

­

a. The cost of acquiring any real property or building;

b. The cost of furnishings;

c. Any expenditure associated with appraisal, architectural, engineering, or interior design fees;

d. Loan fees, points, or capitalized interest;

e. Legal, accounting, realtor, sales and marketing, or other professional fees;

f. Closing costs, permit fees, user fees, zoning fees, impact fees, and inspection fees;

g. Bids, insurance, signage, utilities, bonding, copying, rent loss, or temporary facilities costs incurred during construction;

h. Utility hook-up or access fees;

i. Outbuildings; or

j. The cost of any well or septic system;

(3) “Deduction year”, the first tax year following the tax year in which the international trade facility commenced or expanded its operations. A separate deduction year and a three-year allowance shall exist for each distinct international trade facility of a single taxpayer;

(4) “International trade facility”, a company that:

(a) Is engaged in port related activities including, but not limited to, warehousing, distribution, freight forwarding and handling, and goods processing;

(b) Uses water-connected port facilities or airports located in the state; and

(c) Transports at least ten percent more cargo, measured in TEU containers or the noncontainerized cargo equivalent, through water-connected port facilities or airport in the state during the tax year than was transported by the company through such facilities during the preceding tax year;

(5) “New permanent full-time position”, a job of indefinite duration, created by the company after establishing or expanding an international trade facility in the state, requiring a minimum of thirty-five hours of employment per week for each employee for the entire normal year of the company’s operations, or a position of indefinite duration that requires a minimum of thirty-five hours of employment per week for each employee for the portion of the tax year that the employee was initially hired for or transferred to the international trade facility in the state. Seasonal or temporary positions, or a job created if a job function is shifted from an existing location in the state to the international trade facility and positions in building and grounds maintenance, security, and other such positions that are ancillary to the principal activities performed by the employees at the international trade facility shall not qualify as new permanent full-time positions;

(6) “Normal year”, at least forty-eight weeks in a calendar year;

(7) “Qualified full-time employee”, an employee filling a new permanent full-time position in an international trade facility in the state;

(8) “Qualified trade activities”, the completed exportation or importation of at least one International Organization for Standardization ocean container or the noncontainerized equivalent with a minimum twenty-foot length, through a Missouri port authority-operated cargo facility or an airport in this state. An export container or the noncontainerized cargo equivalent with an ultimate international destination shall be loaded on a barge or airplane and an import container or the noncontainerized cargo equivalent originating from an international destination shall be discharged from a barge or airplane at such facility.

2. For tax years beginning on or after January 1, 2017, but before January 1, 2023, a taxpayer satisfying the requirements of this section shall be allowed to claim a deduction in an amount equal to either three thousand five hundred dollars per qualified full-time employee that results from increased qualified trade activities by the taxpayer or an amount equal to two percent of the capital investment made by the taxpayer to facilitate the increased qualified trade activities. The election of which deduction amount to claim shall be the responsibility of the taxpayer. Both deductions shall not be claimed for the same activities that occur within a calendar year. The portion of the three thousand five hundred dollar* deduction earned with respect to any qualified full-time employee who works in the state for less than twelve full months during the deduction year shall be determined by multiplying the deduction amount by a fraction, the numerator of which is the number of full months such employee worked for the international trade facility in the state during the deduction year and the denominator of which is twelve.

3. In no case shall more than five hundred thousand** dollars in deductions be claimed under this section in any fiscal year of the state. The taxpayer shall not be allowed to claim any deduction under this section unless it has applied to the department for the deduction and the department has approved the deduction. The department shall determine the deduction amount allowable for the tax year and shall provide a written certification to the taxpayer, which certification shall report the amount of the deduction approved by the department. The taxpayer shall attach the certification to the applicable income tax return.

4. The amount of the deduction allowed under this section shall not exceed fifty percent of the taxpayer’s Missouri adjusted gross income.

5. No deduction shall be earned for any employee:

(1) For whom a deduction under this section was previously earned by a related party as defined in Subsection (b) of Section 267 of the Internal Revenue Code, as amended, or a trade or business under common control as described in Subsection (b) of Section 52 of the Internal Revenue Code, as amended;

(2) Who was previously employed in the same job function in Missouri by a related party as defined in Subsection (b) of Section 267 of the Internal Revenue Code, as amended, or a trade or business under common control as described in Subsection (b) of Section 52 of the Internal Revenue Code, as amended; or

(3) Whose job function was previously performed at a different location in Missouri by an employee of the taxpayer, by a related party as defined in Subsection (b) of Section 267 of the Internal Revenue Code, as amended, or by a trade or business under common control as described in Subsection (b) of Section 52 of the Internal Revenue Code, as amended.

6. For the purposes of this section, two or more affiliated companies may elect to aggregate the number of jobs created for qualified full-time employees or the amounts of capital investments as the result of the establishment or expansion by the individual companies in order to qualify for the deduction allowed under this section.

7. Recapture of the deduction amount under the following circumstances shall be accomplished by increasing the tax in any of the five years succeeding the tax year in which a deduction has been earned pursuant to this section if the number of qualified full-time employees falls below the average number of qualified full-time employees during the tax year. The Missouri taxable income increase amount shall be determined by recalculating the deduction that would have been earned for the original tax year using the decreased number of qualified full-time employees and subtracting the recalculated deduction amount from the amount previously earned. In the event that the average number of qualified full-time employees employed at an international trade facility falls below the number employed by the taxpayer prior to claiming any deductions under this section in any of the five tax years succeeding the year in which the deductions were earned, all deductions earned with respect to the international trade facility shall be recaptured. No deduction amount shall be recaptured more than once under this subsection. Any recapture under this subsection shall reduce deductions earned, but not yet allowed, before the taxpayer’s Missouri taxable income is increased.

8. The department shall issue guidelines for:

(1) The computation and recapture of the deductions provided under this section;

(2) The establishment of criteria for:

(a) International trade facilities;

(b) Qualified full-time employees at such facilities; and

(c) Capital investments; and

(3) The computation, recapture, and redemption of the deductions by affiliated companies.

(L. 2016 S.B. 861)

*Word "dollars" appears in original rolls.

**Word "thousands" appears in original rolls.






Chapter 144 Sales and Use Tax

Chapter Cross References



Section 144.008 Nonseverability clause.

Effective 28 Aug 2013

Title X TAXATION AND REVENUE

144.008. Nonseverability clause. — Notwithstanding the provisions of section 1.140 to the contrary, the provisions of sections 32.087, 144.020, 144.021, 144.069, 144.071, 144.440, 144.450, 144.455, 144.525, 144.610, 144.613, and 144.615, as amended by this act*, shall be nonseverable, and if any provision is for any reason held to be invalid, such decision shall invalidate all of the remaining provisions of sections** 32.087, 144.020, 144.021, 144.069, 144.071, 144.440, 144.450, 144.455, 144.525, 144.610, 144.613, and 144.615, as amended by this act*.

(L. 2013 H.B. 184 § 1 merged with S.B. 23 § 1 merged with S.B. 99 § 1)

Effective 7-05-13 (S.B. 23); 7-05-13 (S.B. 99); 8-28-13 (H.B. 184)

*"This act" (H.B. 184 merged with S.B. 23 merged with S.B. 99, 2013) contained numerous sections. Consult Disposition of Sections table for a definitive listing.

**Word "section" appears in original rolls of H.B. 184, S.B. 23, and S.B. 99, 2013.



Section 144.010 Definitions.

Effective 28 Aug 2017

Title X TAXATION AND REVENUE

144.010. Definitions. — 1. The following words, terms, and phrases when used in sections 144.010 to 144.525 have the meanings ascribed to them in this section, except when the context indicates a different meaning:

(1) “Admission” includes seats and tables, reserved or otherwise, and other similar accommodations and charges made therefor and amount paid for admission, exclusive of any admission tax imposed by the federal government or by sections 144.010 to 144.525;

(2) “Business” includes any activity engaged in by any person, or caused to be engaged in by him, with the object of gain, benefit or advantage, either direct or indirect, and the classification of which business is of such character as to be subject to the terms of sections 144.010 to 144.525. A person is “engaging in business” in this state for purposes of sections 144.010 to 144.525 if such person engages in business in this state or maintains a place of business in this state under section 144.605. The isolated or occasional sale of tangible personal property, service, substance, or thing, by a person not engaged in such business, does not constitute engaging in business within the meaning of sections 144.010 to 144.525 unless the total amount of the gross receipts from such sales, exclusive of receipts from the sale of tangible personal property by persons which property is sold in the course of the partial or complete liquidation of a household, farm or nonbusiness enterprise, exceeds three thousand dollars in any calendar year. The provisions of this subdivision shall not be construed to make any sale of property which is exempt from sales tax or use tax on June 1, 1977, subject to that tax thereafter;

(3) “Captive wildlife”, includes but is not limited to exotic partridges, gray partridge, northern bobwhite quail, ring-necked pheasant, captive waterfowl, captive white-tailed deer, captive elk, and captive furbearers held under permit issued by the Missouri department of conservation for hunting purposes. The provisions of this subdivision shall not apply to sales tax on a harvested animal;

(4) “Gross receipts”, except as provided in section 144.012, means the total amount of the sale price of the sales at retail including any services other than charges incident to the extension of credit that are a part of such sales made by the businesses herein referred to, capable of being valued in money, whether received in money or otherwise; except that, the term gross receipts shall not include the sale price of property returned by customers when the full sale price thereof is refunded either in cash or by credit. In determining any tax due under sections 144.010 to 144.525 on the gross receipts, charges incident to the extension of credit shall be specifically exempted. For the purposes of sections 144.010 to 144.525 the total amount of the sale price above mentioned shall be deemed to be the amount received. It shall also include the lease or rental consideration where the right to continuous possession or use of any article of tangible personal property is granted under a lease or contract and such transfer of possession would be taxable if outright sale were made and, in such cases, the same shall be taxable as if outright sale were made and considered as a sale of such article, and the tax shall be computed and paid by the lessee upon the rentals paid. The term “gross receipts” shall not include usual and customary delivery charges that are stated separately from the sale price;

(5) “Instructional class”, includes any class, lesson, or instruction intended or used for teaching;

(6) “Livestock”, cattle, calves, sheep, swine, ratite birds, including but not limited to, ostrich and emu, aquatic products as defined in section 277.024, llamas, alpaca, buffalo, elk documented as obtained from a legal source and not from the wild, goats, horses, other equine, or rabbits raised in confinement for human consumption;

(7) “Motor vehicle leasing company” shall be a company obtaining a permit from the director of revenue to operate as a motor vehicle leasing company. Not all persons renting or leasing trailers or motor vehicles need to obtain such a permit; however, no person failing to obtain such a permit may avail itself of the optional tax provisions of subsection 5 of section 144.070, as hereinafter provided;

(8) “Person” includes any individual, firm, copartnership, joint adventure, association, corporation, municipal or private, and whether organized for profit or not, state, county, political subdivision, state department, commission, board, bureau or agency, except the state transportation department, estate, trust, business trust, receiver or trustee appointed by the state or federal court, syndicate, or any other group or combination acting as a unit, and the plural as well as the singular number;

(9) “Product which is intended to be sold ultimately for final use or consumption” means tangible personal property, or any service that is subject to state or local sales or use taxes, or any tax that is substantially equivalent thereto, in this state or any other state;

(10) “Purchaser” means a person who purchases tangible personal property or to whom are rendered services, receipts from which are taxable under sections 144.010 to 144.525;

(11) “Research or experimentation activities” are the development of an experimental or pilot model, plant process, formula, invention or similar property, and the improvement of existing property of such type. Research or experimentation activities do not include activities such as ordinary testing or inspection of materials or products for quality control, efficiency surveys, advertising promotions or research in connection with literary, historical or similar projects;

(12) “Sale” or “sales” includes installment and credit sales, and the exchange of properties as well as the sale thereof for money, every closed transaction constituting a sale, and means any transfer, exchange or barter, conditional or otherwise, in any manner or by any means whatsoever, of tangible personal property for valuable consideration and the rendering, furnishing or selling for a valuable consideration any of the substances, things and services herein designated and defined as taxable under the terms of sections 144.010 to 144.525;

(13) “Sale at retail” means any transfer made by any person engaged in business as defined herein of the ownership of, or title to, tangible personal property to the purchaser, for use or consumption and not for resale in any form as tangible personal property, for a valuable consideration; except that, for the purposes of sections 144.010 to 144.525 and the tax imposed thereby: (i) purchases of tangible personal property made by duly licensed physicians, dentists, optometrists and veterinarians and used in the practice of their professions shall be deemed to be purchases for use or consumption and not for resale; and (ii) the selling of computer printouts, computer output or microfilm or microfiche and computer-assisted photo compositions to a purchaser to enable the purchaser to obtain for his or her own use the desired information contained in such computer printouts, computer output on microfilm or microfiche and computer-assisted photo compositions shall be considered as the sale of a service and not as the sale of tangible personal property. Where necessary to conform to the context of sections 144.010 to 144.525 and the tax imposed thereby, the term sale at retail shall be construed to embrace:

(a) Sales of admission tickets, cash admissions, charges and fees to or in places of amusement, entertainment and recreation, games and athletic events, except amounts paid for any instructional class;

(b) Sales of electricity, electrical current, water and gas, natural or artificial, to domestic, commercial or industrial consumers;

(c) Sales of local and long distance telecommunications service to telecommunications subscribers and to others through equipment of telecommunications subscribers for the transmission of messages and conversations, and the sale, rental or leasing of all equipment or services pertaining or incidental thereto;

(d) Sales of service for transmission of messages by telegraph companies;

(e) Sales or charges for all rooms, meals and drinks furnished at any hotel, motel, tavern, inn, restaurant, eating house, drugstore, dining car, tourist camp, tourist cabin, or other place in which rooms, meals or drinks are regularly served to the public;

(f) Sales of tickets by every person operating a railroad, sleeping car, dining car, express car, boat, airplane, and such buses and trucks as are licensed by the division of motor carrier and railroad safety of the department of economic development of Missouri, engaged in the transportation of persons for hire;

(14) “Seller” means a person selling or furnishing tangible personal property or rendering services, on the receipts from which a tax is imposed pursuant to section 144.020;

(15) The noun “tax” means either the tax payable by the purchaser of a commodity or service subject to tax, or the aggregate amount of taxes due from the vendor of such commodities or services during the period for which he or she is required to report his or her collections, as the context may require; and

(16) “Telecommunications service”, for the purpose of this chapter, the transmission of information by wire, radio, optical cable, coaxial cable, electronic impulses, or other similar means. As used in this definition, “information” means knowledge or intelligence represented by any form of writing, signs, signals, pictures, sounds, or any other symbols. Telecommunications service does not include the following if such services are separately stated on the customer’s bill or on records of the seller maintained in the ordinary course of business:

(a) Access to the internet, access to interactive computer services or electronic publishing services, except the amount paid for the telecommunications service used to provide such access;

(b) Answering services and one-way paging services;

(c) Private mobile radio services which are not two-way commercial mobile radio services such as wireless telephone, personal communications services or enhanced specialized mobile radio services as defined pursuant to federal law; or

(d) Cable or satellite television or music services.

2. For purposes of the taxes imposed under sections 144.010 to 144.525, and any other provisions of law pertaining to sales or use taxes which incorporate the provisions of sections 144.010 to 144.525 by reference, the term manufactured homes shall have the same meaning given it in section 700.010.

3. Sections 144.010 to 144.525 may be known and quoted as the “Sales Tax Law”.

(RSMo 1939 § 11407, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865, A.L. 1947 V. I p. 535, A.L. 1974 H.B. 1593, A.L. 1975 S.B. 92, A.L. 1977 S.B. 367, A.L. 1978 H.B. 1634, A.L. 1979 H.B. 59, S.B. 218, et al., A.L. 1981 S.B. 200, A.L. 1985 S.B. 152, A.L. 1988 H.B. 1335 merged with H.B. 1400, A.L. 1993 S.B. 52, A.L. 1996 H.B. 1466, A.L. 1998 S.B. 627 merged with S.B. 936, A.L. 1999 H.B. 516, A.L. 2001 S.B. 234, A.L. 2005 S.B. 355, A.L. 2011 S.B. 356, A.L. 2013 S.B. 23, A.L. 2016 S.B. 1025, A.L. 2017 S.B. 16)



Section 144.011 Sale at retail not to include certain transfers.

Effective 28 Aug 2008

Title X TAXATION AND REVENUE

144.011. Sale at retail not to include certain transfers. — 1. For purposes of sections 144.010 to 144.525 and 144.600 to 144.748*, and the taxes imposed thereby, the definition of "retail sale" or "sale at retail" shall not be construed to include any of the following:

(1) The transfer by one corporation of substantially all of its tangible personal property to another corporation pursuant to a merger or consolidation effected under the laws of the state of Missouri or any other jurisdiction;

(2) The transfer of tangible personal property incident to the liquidation or cessation of a taxpayer's trade or business, conducted in proprietorship, partnership or corporate form, except to the extent any transfer is made in the ordinary course of the taxpayer's trade or business;

(3) The transfer of tangible personal property to a corporation solely in exchange for its stock or securities;

(4) The transfer of tangible personal property to a corporation by a shareholder as a contribution to the capital of the transferee corporation;

(5) The transfer of tangible personal property to a partnership solely in exchange for a partnership interest therein;

(6) The transfer of tangible personal property by a partner as a contribution to the capital of the transferee partnership;

(7) The transfer of tangible personal property by a corporation to one or more of its shareholders as a dividend, return of capital, distribution in the partial or complete liquidation of the corporation or distribution in redemption of the shareholder's interest therein;

(8) The transfer of tangible personal property by a partnership to one or more of its partners as a current distribution, return of capital or distribution in the partial or complete liquidation of the partnership or of the partner's interest therein;

(9) The transfer of reusable containers used in connection with the sale of tangible personal property contained therein for which a deposit is required and refunded on return;

(10) The purchase by persons operating eating or food service establishments, of items of a nonreusable nature which are furnished to the customers of such establishments with or in conjunction with the retail sales of their food or beverage. Such items shall include, but not be limited to, wrapping or packaging materials and nonreusable paper, wood, plastic and aluminum articles such as containers, trays, napkins, dishes, silverware, cups, bags, boxes, straws, sticks and toothpicks;

(11) The purchase by persons operating hotels, motels or other transient accommodation establishments, of items of a nonreusable nature which are furnished to the guests in the guests' rooms of such establishments and such items are included in the charge made for such accommodations. Such items shall include, but not be limited to, soap, shampoo, tissue and other toiletries and food or confectionery items offered to the guests without charge;

(12) The transfer of a manufactured home other than:

(a) A transfer which involves the delivery of the document known as the "Manufacturer's Statement of Origin" to a person other than a manufactured home dealer, as defined in section 700.010, for purposes of allowing such person to obtain a title to the manufactured home from the department of revenue of this state or the appropriate agency or officer of any other state;

(b) A transfer which involves the delivery of a "Repossessed Title" to a resident of this state if the tax imposed by sections 144.010 to 144.525 was not paid on the transfer of the manufactured home described in paragraph (a) of this subdivision;

(c) The first transfer which occurs after December 31, 1985, if the tax imposed by sections 144.010 to 144.525 was not paid on any transfer of the same manufactured home which occurred before December 31, 1985; or

(13) Charges for initiation fees or dues to:

(a) Fraternal beneficiaries societies, or domestic fraternal societies, orders or associations operating under the lodge system a substantial part of the activities of which are devoted to religious, charitable, scientific, literary, educational or fraternal purposes; or

(b) Posts or organizations of past or present members of the Armed Forces of the United States or an auxiliary unit or society of, or a trust or foundation for, any such post or organization substantially all of the members of which are past or present members of the Armed Forces of the United States or who are cadets, spouses, widows, or widowers of past or present members of the Armed Forces of the United States, no part of the net earnings of which inures to the benefit of any private shareholder or individual.

2. The assumption of liabilities of the transferor by the transferee incident to any of the transactions enumerated in the above subdivisions (1) to (8) of subsection 1 of this section shall not disqualify the transfer from the exclusion described in this section, where such liability assumption is related to the property transferred and where the assumption does not have as its principal purpose the avoidance of Missouri sales or use tax.

(L. 1973 H.B. 46, A.L. 1979 S.B. 218, et al., A.L. 1985 S.B. 152, A.L. 1992 H.B. 1155 merged with S.B. 831, A.L. 1996 H.B. 1237, A.L. 2008 S.B. 788)

*Section 144.748 was repealed by S.B. 981, 1996.



Section 144.012 Sales of tangible property to vending machine owners or operators deemed a sale at retail subject to certain sales tax, exceptions.

Effective 01 Jul 1989, see footnote

Title X TAXATION AND REVENUE

144.012. Sales of tangible property to vending machine owners or operators deemed a sale at retail subject to certain sales tax, exceptions. — 1. Notwithstanding any other provision of law to the contrary, any sale of tangible personal property, other than photocopies, cigarettes, cigars, or other tobacco-related products, by a vendor through a vending machine located in the state of Missouri shall be deemed a sale at retail occurring at the location of the vending machine through which the tangible personal property is sold. Such sale by the vendor shall be subject to the provisions of sections 66.600 to 66.635, sections 67.500 to 67.545, 67.547, 67.548, 67.550 to 67.580, 67.581, 67.582, 67.590 to 67.596, 67.671 to 67.685, 67.700 to 67.729, 67.730 to 67.739, 67.782, sections 92.400 to 92.420, sections 94.500 to 94.570, 94.577, 94.600 to 94.655, 94.700 to 94.755, sections 144.010 to 144.510, and 144.600 to 144.745. For the purpose of transactions covered under this section, "gross receipts" means the net invoice price of the property vended during the reporting period multiplied by one hundred thirty-five percent. All local sales taxes shall be based on the location of the vending machines from which the tangible personal property is sold.

2. The taxes required by the sections listed in subsection 1 of this section are to be reported directly to the director of revenue and remitted by the vendor selling tangible personal property.

3. For purposes of this section, the following terms mean:

(1) "Net invoice price", the cost of the products, including freight, less any timely payment discounts, with no allowance for spoilage or loss;

(2) "Vending machine", a coin or currency operated device which is used to sell tangible personal property without requiring the vendor's physical attention at the time of sale;

(3) "Vendor", the person who owns the tangible personal property sold in the vending machine.

4. In addition to the exemptions granted under the provisions of section 144.030, there is hereby specifically exempted from the provisions of sections 66.600 to 66.635, sections 67.500 to 67.545, 67.547, 67.548, 67.550 to 67.580, 67.581, 67.582, 67.590 to 67.596, 67.671 to 67.685, 67.700 to 67.729, 67.730 to 67.739, 67.782, sections 92.400 to 92.420, sections 94.500 to 94.570, 94.577, 94.600 to 94.655, 94.700 to 94.755, sections 144.010 to 144.510, and 144.600 to 144.745, and from computation of the tax levied, assessed or payable under sections 66.600 to 66.635, sections 67.500 to 67.545, 67.547, 67.548, 67.550 to 67.580, 67.581, 67.582, 67.590 to 67.596, 67.671 to 67.685, 67.700 to 67.729, 67.730 to 67.739, 67.782, sections 92.400 to 92.420, sections 94.500 to 94.570, 94.577, 94.600 to 94.655, 94.700 to 94.755, sections 144.010 to 144.510, and 144.600 to 144.745, all sales by a vendor of tangible personal property from vending machines located on the premises of any organization, institution or school whose sales are exempt under subdivision (19) of subsection 2 of section 144.030.

(L. 1988 H.B. 1400, A.L. 1989 H.B. 35, et al.)

Effective 7-1-89



Section 144.013 Tax imposed in accordance with federal Mobile Telecommunications Sourcing Act.

Effective 01 Aug 2002, see footnote

Title X TAXATION AND REVENUE

144.013. Tax imposed in accordance with federal Mobile Telecommunications Sourcing Act. — Notwithstanding any other provision of this chapter, the tax imposed on mobile telecommunications services pursuant to section 144.020 shall be imposed in accordance with the federal Mobile Telecommunications Sourcing Act, 4 U.S.C. Sections 116 through 124, as amended. All terms used in this section shall have the same meaning attributed to them by the federal Mobile Telecommunications Sourcing Act, 4 U.S.C. 124, as amended.

(L. 2002 H.B. 1890)

Effective 8-01-02



Section 144.014 Food, retail sales of, rate of tax, revenue deposited in school district trust fund — definition of food.

Effective 28 Aug 2007

Title X TAXATION AND REVENUE

144.014. Food, retail sales of, rate of tax, revenue deposited in school district trust fund — definition of food. — 1. Notwithstanding other provisions of law to the contrary, beginning October 1, 1997, the tax levied and imposed pursuant to sections 144.010 to 144.525 and sections 144.600 to 144.746 on all retail sales of food shall be at the rate of one percent. The revenue derived from the one percent rate pursuant to this section shall be deposited by the state treasurer in the school district trust fund and shall be distributed as provided in section 144.701.

2. For the purposes of this section, the term "food" shall include only those products and types of food for which food stamps may be redeemed pursuant to the provisions of the Federal Food Stamp Program as contained in 7 U.S.C. Section 2012, as that section now reads or as it may be amended hereafter, and shall include food dispensed by or through vending machines. For the purpose of this section, except for vending machine sales, the term "food" shall not include food or drink sold by any establishment where the gross receipts derived from the sale of food prepared by such establishment for immediate consumption on or off the premises of the establishment constitutes more than eighty percent of the total gross receipts of that establishment, regardless of whether such prepared food is consumed on the premises of that establishment, including, but not limited to, sales of food by any restaurant, fast food restaurant, delicatessen, eating house, or cafe.

(L. 1997 H.B. 491, A.L. 1999 H.B. 548, A.L. 2007 S.B. 613 Revision)



Section 144.015 Promulgation of rules.

Effective 28 Aug 1995

Title X TAXATION AND REVENUE

144.015. Promulgation of rules. — No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 144.018 Resale of tangible personal property, exempt or excluded from sales and use tax, when — intent of exclusion.

Effective 14 Oct 2016, see footnote

Title X TAXATION AND REVENUE

*144.018. Resale of tangible personal property, exempt or excluded from sales and use tax, when — intent of exclusion. — 1. Notwithstanding any other provision of law to the contrary, except as provided under subsection 2 or 3 of this section, when a purchase of tangible personal property or service subject to tax is made for the purpose of resale, such purchase shall be either exempt or excluded under this chapter if the subsequent sale is:

(1) Subject to a tax in this or any other state;

(2) For resale;

(3) Excluded from tax under this chapter;

(4) Subject to tax but exempt under this chapter; or

(5) Exempt from the sales tax laws of another state, if the subsequent sale is in such other state.

­­

­

2. For purposes of subdivision (2) of subsection 1 of section 144.020, a place of amusement, entertainment or recreation, including games or athletic events, shall remit tax on the amount paid for admissions or seating accommodations, or fees paid to, or in such place of amusement, entertainment or recreation, except amounts paid for any instructional class. Any subsequent sale of such admissions or seating accommodations shall not be subject to tax if the initial sale was an arms length transaction for fair market value with an unaffiliated entity. If the sale of such admissions or seating accommodations is exempt or excluded from payment of sales and use taxes, the provisions of this subsection shall not require the place of amusement, entertainment, or recreation to remit tax on that sale.

3. For purposes of subdivision (6) of subsection 1 of section 144.020, a hotel, motel, tavern, inn, restaurant, eating house, drugstore, dining car, tourist cabin, tourist camp, or other place in which rooms, meals, or drinks are regularly served to the public shall remit tax on the amount of sales or charges for all rooms, meals, and drinks furnished at such hotel, motel, tavern, inn, restaurant, eating house, drugstore, dining car, tourist cabin, tourist camp, or other place in which rooms, meals, or drinks are regularly served to the public. Any subsequent sale of such rooms, meals, or drinks shall not be subject to tax if the initial sale was an arms length transaction for fair market value with an unaffiliated entity. If the sale of such rooms, meals, or drinks is exempt or excluded from payment of sales and use taxes, the provisions of this subsection shall not require the hotel, motel, tavern, inn, restaurant, eating house, drugstore, dining car, tourist cabin, tourist camp, or other place in which rooms, meals, or drinks are regularly served to the public to remit tax on that sale.

4. The provisions of this section are intended to reject and abrogate earlier case law interpretations of the state’s sales and use tax law with regard to sales for resale as extended in Music City Centre Management, LLC v. Director of Revenue, 295 S.W.3d 465, (Mo. 2009) and ICC Management, Inc. v. Director of Revenue, 290 S.W.3d 699, (Mo. 2009). The provisions of this section are intended to clarify the exemption or exclusion of purchases for resale from sales and use taxes as originally enacted in this chapter.

(L. 2010 S.B. 928, A.L. 2011 H.B. 315, A.L. 2016 S.B. 1025)

*Effective 10-14-16, see § 21.250. S.B. 1025 was vetoed June 28, 2016. The veto was overridden on September 14, 2016.



Section 144.020 Rate of tax — tickets, notice of sales tax.

Effective 14 Oct 2016, see footnote

Title X TAXATION AND REVENUE

*144.020. Rate of tax — tickets, notice of sales tax. — 1. A tax is hereby levied and imposed for the privilege of titling new and used motor vehicles, trailers, boats, and outboard motors purchased or acquired for use on the highways or waters of this state which are required to be titled under the laws of the state of Missouri and, except as provided in subdivision (9) of this subsection, upon all sellers for the privilege of engaging in the business of selling tangible personal property or rendering taxable service at retail in this state. The rate of tax shall be as follows:

(1) Upon every retail sale in this state of tangible personal property, excluding motor vehicles, trailers, motorcycles, mopeds, motortricycles, boats and outboard motors required to be titled under the laws of the state of Missouri and subject to tax under subdivision (9) of this subsection, a tax equivalent to four percent of the purchase price paid or charged, or in case such sale involves the exchange of property, a tax equivalent to four percent of the consideration paid or charged, including the fair market value of the property exchanged at the time and place of the exchange, except as otherwise provided in section 144.025;

(2) A tax equivalent to four percent of the amount paid for admission and seating accommodations, or fees paid to, or in any place of amusement, entertainment or recreation, games and athletic events, except amounts paid for any instructional class;

(3) A tax equivalent to four percent of the basic rate paid or charged on all sales of electricity or electrical current, water and gas, natural or artificial, to domestic, commercial or industrial consumers;

(4) A tax equivalent to four percent on the basic rate paid or charged on all sales of local and long distance telecommunications service to telecommunications subscribers and to others through equipment of telecommunications subscribers for the transmission of messages and conversations and upon the sale, rental or leasing of all equipment or services pertaining or incidental thereto; except that, the payment made by telecommunications subscribers or others, pursuant to section 144.060, and any amounts paid for access to the internet or interactive computer services shall not be considered as amounts paid for telecommunications services;

(5) A tax equivalent to four percent of the basic rate paid or charged for all sales of services for transmission of messages of telegraph companies;

(6) A tax equivalent to four percent on the amount of sales or charges for all rooms, meals and drinks furnished at any hotel, motel, tavern, inn, restaurant, eating house, drugstore, dining car, tourist cabin, tourist camp or other place in which rooms, meals or drinks are regularly served to the public. The tax imposed under this subdivision shall not apply to any automatic mandatory gratuity for a large group imposed by a restaurant when such gratuity is reported as employee tip income and the restaurant withholds income tax under section 143.191 on such gratuity;

(7) A tax equivalent to four percent of the amount paid or charged for intrastate tickets by every person operating a railroad, sleeping car, dining car, express car, boat, airplane and such buses and trucks as are licensed by the division of motor carrier and railroad safety of the department of economic development of Missouri, engaged in the transportation of persons for hire;

(8) A tax equivalent to four percent of the amount paid or charged for rental or lease of tangible personal property, provided that if the lessor or renter of any tangible personal property had previously purchased the property under the conditions of sale at retail or leased or rented the property and the tax was paid at the time of purchase, lease or rental, the lessor, sublessor, renter or subrenter shall not apply or collect the tax on the subsequent lease, sublease, rental or subrental receipts from that property. The purchase, rental or lease of motor vehicles, trailers, motorcycles, mopeds, motortricycles, boats, and outboard motors shall be taxed and the tax paid as provided in this section and section 144.070. In no event shall the rental or lease of boats and outboard motors be considered a sale, charge, or fee to, for or in places of amusement, entertainment or recreation nor shall any such rental or lease be subject to any tax imposed to, for, or in such places of amusement, entertainment or recreation. Rental and leased boats or outboard motors shall be taxed under the provisions of the sales tax laws as provided under such laws for motor vehicles and trailers. Tangible personal property which is exempt from the sales or use tax under section 144.030 upon a sale thereof is likewise exempt from the sales or use tax upon the lease or rental thereof;

(9) A tax equivalent to four percent of the purchase price, as defined in section 144.070, of new and used motor vehicles, trailers, boats, and outboard motors purchased or acquired for use on the highways or waters of this state which are required to be registered under the laws of the state of Missouri. This tax is imposed on the person titling such property, and shall be paid according to the procedures in section 144.440.

2. All tickets sold which are sold under the provisions of sections 144.010 to 144.525 which are subject to the sales tax shall have printed, stamped or otherwise endorsed thereon, the words “This ticket is subject to a sales tax.”.

(RSMo 1939 § 11408, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865, A.L. 1947 V. I p. 546, A.L. 1963 p. 195, A.L. 1965 p. 261, A.L. 1972 S.B. 407, A.L. 1975 S.B. 92, A.L. 1979 S.B. 218, et al., A.L. 1982 Adopted by Initiative, Proposition C, November 2, 1982, A.L. 1985 H.B. 280, et al., A.L. 1996 H.B. 1098, A.L. 1998 S.B. 627, A.L. 2001 H.B. 933, A.L. 2011 S.B. 356, A.L. 2013 H.B. 184 merged with S.B. 23 merged with S.B. 99, A.L. 2015 H.B. 517 & 754, A.L. 2016 S.B. 1025)

*Effective 10-14-16, see § 21.250. S.B. 1025 was vetoed June 28, 2016. The veto was overridden on September 14, 2016.

CROSS REFERENCE:

Nonseverability clause, 144.008

(1976) Cabinets made on special order for installation, usually in new homes, were not subject to sales tax. Marsh v. Spradling (Mo.), 537 S.W.2d 402.

(1977) Held, fees charged for bowling are subject to sales tax. Blue Springs Bowl v. Spradling (Mo.), 551 S.W.2d 596.

(1978) Title to redi-mix concrete passes to buyer at time materials are loaded on truck and sales tax is not chargeable on hauling charge. Kurtz Concrete, Inc. v. Spradling (Mo.), 560 S.W.2d 858.

(1982) Advertising supplement which is printed solely to be inserted into newspaper and, in fact, is distributed in newspapers is integral part of newspaper from time it is printed and is entitled to exemption from sales tax. Daily Record Co. v. James (Mo.), 629 S.W.2d 348.

(1993) Sale of architectural illustration is sale of tangible personal property for purposes of sales tax and not transaction which is nontaxable as performance of service. Sneary v. Director of Revenue, 865 S.W.2d 342 (Mo. en banc).

(2014) Provision imposing sales tax upon gross receipts from untethered hot air balloon rides is preempted to extent of conflict with federal Anti-Head Tax prohibition against tax or charge on gross receipts from individual's travel in air commerce. Balloons Over the Rainbow v. Director of Revenue, 427 S.W.3d 815 (Mo. banc).



Section 144.021 Imposition of tax — seller's duties — modification of taxable status of tangible personal property or services, notification of sellers, when, manner.

Effective 28 Aug 2015

Title X TAXATION AND REVENUE

144.021. Imposition of tax — seller's duties — modification of taxable status of tangible personal property or services, notification of sellers, when, manner. — 1. The purpose and intent of sections 144.010 to 144.510 is to impose a tax upon the privilege of engaging in the business, in this state, of selling tangible personal property and those services listed in section 144.020 and for the privilege of titling new and used motor vehicles, trailers, boats, and outboard motors purchased or acquired for use on the highways or waters of this state which are required to be registered under the laws of the state of Missouri. Except as otherwise provided, the primary tax burden is placed upon the seller making the taxable sales of property or service and is levied at the rate provided for in section 144.020. Excluding subdivision (9) of subsection 1 of section 144.020 and sections 144.070, 144.440 and 144.450, the extent to which a seller is required to collect the tax from the purchaser of the taxable property or service is governed by section 144.285 and in no way affects sections 144.080 and 144.100, which require all sellers to report to the director of revenue their "gross receipts", defined herein to mean the aggregate amount of the sales price of all sales at retail, and remit tax at four percent of their gross receipts.

2. If any item of tangible personal property or service determined to be taxable under the sales tax law or the compensating use tax law is modified by a decision or order of:

(1) The director of revenue;

(2) The administrative hearing commission; or

(3) A court of competent jurisdiction;

­­

­

3. The notification required by subsection 2 of this section shall be delivered by United States mail, electronic mail, or other secure electronic means of direct communications. The department of revenue shall update its website with information regarding modifications in sales tax law but such updates shall not constitute a notification required by subsection 2 of this section.

(L. 1965 p. 261, A.L. 1982 Adopted by Initiative, Proposition C, November 2, 1982, A.L. 2013 H.B. 184 merged with S.B. 23 merged with S.B. 99, A.L. 2015 S.B. 18)

CROSS REFERENCE:

Nonseverability clause, 144.008



Section 144.025 Transactions involving trade-in or rebate, how computed — exceptions — definitions — agricultural use, allowance.

Effective 28 Aug 2005

Title X TAXATION AND REVENUE

144.025. Transactions involving trade-in or rebate, how computed — exceptions — definitions — agricultural use, allowance. — 1. Notwithstanding any other provisions of law to the contrary, in any retail sale other than retail sales governed by subsections 4 and 5 of this section, where any article on which sales or use tax has been paid, credited, or otherwise satisfied or which was exempted or excluded from sales or use tax is taken in trade as a credit or part payment on the purchase price of the article being sold, the tax imposed by sections 144.020 and 144.440 shall be computed only on that portion of the purchase price which exceeds the actual allowance made for the article traded in or exchanged, if there is a bill of sale or other record showing the actual allowance made for the article traded in or exchanged. Where the purchaser of a motor vehicle, trailer, boat or outboard motor receives a rebate from the seller or manufacturer, the tax imposed by sections 144.020 and 144.440 shall be computed only on that portion of the purchase price which exceeds the amount of the rebate, if there is a bill of sale or other record showing the actual rebate given by the seller or manufacturer. Where the trade-in or exchange allowance plus any applicable rebate exceeds the purchase price of the purchased article there shall be no sales or use tax owed. This section shall also apply to motor vehicles, trailers, boats, and outboard motors sold by the owner or holder of the properly assigned certificate of ownership if the seller purchases or contracts to purchase a subsequent motor vehicle, trailer, boat, or outboard motor within one hundred eighty days before or after the date of the sale of the original article and a bill of sale showing the paid sale price is presented to the department of revenue at the time of licensing. A copy of the bill of sale shall be left with the licensing office. Where the subsequent motor vehicle, trailer, boat, or outboard motor is titled more than one hundred eighty days after the sale of the original motor vehicle, trailer, boat, or outboard motor, the allowance pursuant to this section shall be made if the person titling such article establishes that the purchase or contract to purchase was finalized prior to the expiration of the one hundred eighty-day period.

2. As used in this section, the term "boat" includes all motorboats and vessels, as the terms "motorboat" and "vessel" are defined in section 306.010.

3. As used in this section, the term "motor vehicle" includes motor vehicles as defined in section 301.010, recreational vehicles as defined in section 700.010, or a combination of a truck as defined in section 301.010, and a trailer as defined in section 301.010.

4. The provisions of subsection 1 of this section shall not apply to retail sales of manufactured homes in which the purchaser receives a document known as the "Manufacturer's Statement of Origin" for purposes of obtaining a title to the manufactured home from the department of revenue of this state or from the appropriate agency or officer of any other state.

5. Any purchaser of a motor vehicle or trailer used for agricultural use by the purchaser shall be allowed to use as an allowance to offset the sales and use tax liability towards the purchase of the motor vehicle or trailer any grain or livestock produced or raised by the purchaser. The director of revenue may prescribe forms for compliance with this subsection.

(L. 1963 p. 195, A.L. 1977 S.B. 367, A.L. 1979 S.B. 218, et al., A.L. 1985 H.B. 280, et al., S.B. 152, A.L. 1986 H.B. 957, A.L. 1994 S.B. 477, et al., A.L. 1998 S.B. 936, A.L. 2003 H.B. 600, A.L. 2004 S.B. 1233, et al. merged with S.B. 1394, A.L. 2005 H.B. 487)



Section 144.026 Director of revenue prohibited from notifying taxpayers of a particular court decision before August 28, 2018.

Effective 28 Aug 2017

Title X TAXATION AND REVENUE

144.026. Director of revenue prohibited from notifying taxpayers of a particular court decision before August 28, 2018. — The director of revenue shall not send notice to any taxpayer under subsection 2 of section 144.021 regarding the decision in IBM Corporation v. Director of Revenue, 491 S.W.3d 535 (Mo. banc 2016) prior to August 28, 2018.

(L. 2016 S.B. 823, A.L. 2017 S.B. 49)



Section 144.027 Items replaced due to theft or casualty loss, credit against sales taxes allowed, when.

Effective 28 Aug 1998

Title X TAXATION AND REVENUE

144.027. Items replaced due to theft or casualty loss, credit against sales taxes allowed, when. — 1. When a motor vehicle, trailer, boat or outboard motor for which all sales or use tax has been paid is replaced due to theft or a casualty loss in excess of the value of the unit, the director shall permit the amount of the insurance proceeds plus any owner's deductible obligation, as certified by the insurance company, to be a credit against the purchase price of another motor vehicle, trailer, boat or outboard motor which is purchased or is contracted to purchase within one hundred eighty days of the date of payment by the insurance company as a replacement motor vehicle, trailer, boat or outboard motor. As used in this section, the term "boat" includes all motorboats and vessels, as the terms "motorboat" and "vessel" are defined in section 306.010.

2. If the owner of a motor vehicle, trailer, boat or outboard motor as described in subsection 1 of this section does not have insurance coverage for the motor vehicle, trailer, boat or outboard motor, the director shall permit the fair market value of the motor vehicle, trailer, boat or outboard motor as determined by the Kelly Blue Book, NADA Used Car Guide, Abos Blue Book or the average of two appraisals from licensed motor vehicle or boat dealers to be a credit against the purchase price of a replacement motor vehicle, trailer, boat or outboard motor which is purchased or is contracted to purchase within one hundred eighty days of the date of such loss as certified by a law enforcement agency or such other evidence as the director may require as proof of the date of loss of the motor vehicle, trailer, boat or outboard motor.

(L. 1983 1st Ex. Sess. H.B. 10, A.L. 1986 H.B. 957, A.L. 1990 S.B. 494, A.L. 1998 S.B. 936)



Section 144.030 Exemptions from state and local sales and use taxes.

Effective 28 Aug 2016

Title X TAXATION AND REVENUE

144.030. Exemptions from state and local sales and use taxes. — 1. There is hereby specifically exempted from the provisions of sections 144.010 to 144.525 and from the computation of the tax levied, assessed or payable pursuant to sections 144.010 to 144.525 such retail sales as may be made in commerce between this state and any other state of the United States, or between this state and any foreign country, and any retail sale which the state of Missouri is prohibited from taxing pursuant to the Constitution or laws of the United States of America, and such retail sales of tangible personal property which the general assembly of the state of Missouri is prohibited from taxing or further taxing by the constitution of this state.

2. There are also specifically exempted from the provisions of the local sales tax law as defined in section 32.085, section 238.235, and sections 144.010 to 144.525 and 144.600 to 144.761 and from the computation of the tax levied, assessed or payable pursuant to the local sales tax law as defined in section 32.085, section 238.235, and sections 144.010 to 144.525 and 144.600 to 144.745:

(1) Motor fuel or special fuel subject to an excise tax of this state, unless all or part of such excise tax is refunded pursuant to section 142.824; or upon the sale at retail of fuel to be consumed in manufacturing or creating gas, power, steam, electrical current or in furnishing water to be sold ultimately at retail; or feed for livestock or poultry; or grain to be converted into foodstuffs which are to be sold ultimately in processed form at retail; or seed, limestone or fertilizer which is to be used for seeding, liming or fertilizing crops which when harvested will be sold at retail or will be fed to livestock or poultry to be sold ultimately in processed form at retail; economic poisons registered pursuant to the provisions of the Missouri pesticide registration law (sections 281.220 to 281.310) which are to be used in connection with the growth or production of crops, fruit trees or orchards applied before, during, or after planting, the crop of which when harvested will be sold at retail or will be converted into foodstuffs which are to be sold ultimately in processed form at retail;

(2) Materials, manufactured goods, machinery and parts which when used in manufacturing, processing, compounding, mining, producing or fabricating become a component part or ingredient of the new personal property resulting from such manufacturing, processing, compounding, mining, producing or fabricating and which new personal property is intended to be sold ultimately for final use or consumption; and materials, including without limitation, gases and manufactured goods, including without limitation slagging materials and firebrick, which are ultimately consumed in the manufacturing process by blending, reacting or interacting with or by becoming, in whole or in part, component parts or ingredients of steel products intended to be sold ultimately for final use or consumption;

(3) Materials, replacement parts and equipment purchased for use directly upon, and for the repair and maintenance or manufacture of, motor vehicles, watercraft, railroad rolling stock or aircraft engaged as common carriers of persons or property;

(4) Motor vehicles registered in excess of fifty-four thousand pounds, and the trailers pulled by such motor vehicles, that are actually used in the normal course of business to haul property on the public highways of the state, and that are capable of hauling loads commensurate with the motor vehicle’s registered weight; and the materials, replacement parts, and equipment purchased for use directly upon, and for the repair and maintenance or manufacture of such vehicles. For purposes of this subdivision, motor vehicle and public highway shall have the meaning as ascribed in section 390.020;

(5) Replacement machinery, equipment, and parts and the materials and supplies solely required for the installation or construction of such replacement machinery, equipment, and parts, used directly in manufacturing, mining, fabricating or producing a product which is intended to be sold ultimately for final use or consumption; and machinery and equipment, and the materials and supplies required solely for the operation, installation or construction of such machinery and equipment, purchased and used to establish new, or to replace or expand existing, material recovery processing plants in this state. For the purposes of this subdivision, a “material recovery processing plant” means a facility that has as its primary purpose the recovery of materials into a usable product or a different form which is used in producing a new product and shall include a facility or equipment which are used exclusively for the collection of recovered materials for delivery to a material recovery processing plant but shall not include motor vehicles used on highways. For purposes of this section, the terms motor vehicle and highway shall have the same meaning pursuant to section 301.010. Material recovery is not the reuse of materials within a manufacturing process or the use of a product previously recovered. The material recovery processing plant shall qualify under the provisions of this section regardless of ownership of the material being recovered;

(6) Machinery and equipment, and parts and the materials and supplies solely required for the installation or construction of such machinery and equipment, purchased and used to establish new or to expand existing manufacturing, mining or fabricating plants in the state if such machinery and equipment is used directly in manufacturing, mining or fabricating a product which is intended to be sold ultimately for final use or consumption;

(7) Tangible personal property which is used exclusively in the manufacturing, processing, modification or assembling of products sold to the United States government or to any agency of the United States government;

(8) Animals or poultry used for breeding or feeding purposes, or captive wildlife;

(9) Newsprint, ink, computers, photosensitive paper and film, toner, printing plates and other machinery, equipment, replacement parts and supplies used in producing newspapers published for dissemination of news to the general public;

(10) The rentals of films, records or any type of sound or picture transcriptions for public commercial display;

(11) Pumping machinery and equipment used to propel products delivered by pipelines engaged as common carriers;

(12) Railroad rolling stock for use in transporting persons or property in interstate commerce and motor vehicles licensed for a gross weight of twenty-four thousand pounds or more or trailers used by common carriers, as defined in section 390.020, in the transportation of persons or property;

(13) Electrical energy used in the actual primary manufacture, processing, compounding, mining or producing of a product, or electrical energy used in the actual secondary processing or fabricating of the product, or a material recovery processing plant as defined in subdivision (5) of this subsection, in facilities owned or leased by the taxpayer, if the total cost of electrical energy so used exceeds ten percent of the total cost of production, either primary or secondary, exclusive of the cost of electrical energy so used or if the raw materials used in such processing contain at least twenty-five percent recovered materials as defined in section 260.200. There shall be a rebuttable presumption that the raw materials used in the primary manufacture of automobiles contain at least twenty-five percent recovered materials. For purposes of this subdivision, “processing” means any mode of treatment, act or series of acts performed upon materials to transform and reduce them to a different state or thing, including treatment necessary to maintain or preserve such processing by the producer at the production facility;

(14) Anodes which are used or consumed in manufacturing, processing, compounding, mining, producing or fabricating and which have a useful life of less than one year;

(15) Machinery, equipment, appliances and devices purchased or leased and used solely for the purpose of preventing, abating or monitoring air pollution, and materials and supplies solely required for the installation, construction or reconstruction of such machinery, equipment, appliances and devices;

(16) Machinery, equipment, appliances and devices purchased or leased and used solely for the purpose of preventing, abating or monitoring water pollution, and materials and supplies solely required for the installation, construction or reconstruction of such machinery, equipment, appliances and devices;

(17) Tangible personal property purchased by a rural water district;

(18) All amounts paid or charged for admission or participation or other fees paid by or other charges to individuals in or for any place of amusement, entertainment or recreation, games or athletic events, including museums, fairs, zoos and planetariums, owned or operated by a municipality or other political subdivision where all the proceeds derived therefrom benefit the municipality or other political subdivision and do not inure to any private person, firm, or corporation, provided, however, that a municipality or other political subdivision may enter into revenue-sharing agreements with private persons, firms, or corporations providing goods or services, including management services, in or for the place of amusement, entertainment or recreation, games or athletic events, and provided further that nothing in this subdivision shall exempt from tax any amounts retained by any private person, firm, or corporation under such revenue-sharing agreement;

(19) All sales of insulin, and all sales, rentals, repairs, and parts of durable medical equipment, prosthetic devices, and orthopedic devices as defined on January 1, 1980, by the federal Medicare program pursuant to Title XVIII of the Social Security Act of 1965, including the items specified in Section 1862(a)(12) of that act, and also specifically including hearing aids and hearing aid supplies and all sales of drugs which may be legally dispensed by a licensed pharmacist only upon a lawful prescription of a practitioner licensed to administer those items, including samples and materials used to manufacture samples which may be dispensed by a practitioner authorized to dispense such samples and all sales or rental of medical oxygen, home respiratory equipment and accessories including parts, and hospital beds and accessories and ambulatory aids including parts, and all sales or rental of manual and powered wheelchairs including parts, and stairway lifts, Braille writers, electronic Braille equipment and, if purchased or rented by or on behalf of a person with one or more physical or mental disabilities to enable them to function more independently, all sales or rental of scooters including parts, and reading machines, electronic print enlargers and magnifiers, electronic alternative and augmentative communication devices, and items used solely to modify motor vehicles to permit the use of such motor vehicles by individuals with disabilities or sales of over-the-counter or nonprescription drugs to individuals with disabilities, and drugs required by the Food and Drug Administration to meet the over-the-counter drug product labeling requirements in 21 CFR 201.66, or its successor, as prescribed by a health care practitioner licensed to prescribe;

(20) All sales made by or to religious and charitable organizations and institutions in their religious, charitable or educational functions and activities and all sales made by or to all elementary and secondary schools operated at public expense in their educational functions and activities;

(21) All sales of aircraft to common carriers for storage or for use in interstate commerce and all sales made by or to not-for-profit civic, social, service or fraternal organizations, including fraternal organizations which have been declared tax-exempt organizations pursuant to Section 501(c)(8) or (10) of the 1986 Internal Revenue Code, as amended, in their civic or charitable functions and activities and all sales made to eleemosynary and penal institutions and industries of the state, and all sales made to any private not-for-profit institution of higher education not otherwise excluded pursuant to subdivision (20) of this subsection or any institution of higher education supported by public funds, and all sales made to a state relief agency in the exercise of relief functions and activities;

(22) All ticket sales made by benevolent, scientific and educational associations which are formed to foster, encourage, and promote progress and improvement in the science of agriculture and in the raising and breeding of animals, and by nonprofit summer theater organizations if such organizations are exempt from federal tax pursuant to the provisions of the Internal Revenue Code and all admission charges and entry fees to the Missouri state fair or any fair conducted by a county agricultural and mechanical society organized and operated pursuant to sections 262.290 to 262.530;

(23) All sales made to any private not-for-profit elementary or secondary school, all sales of feed additives, medications or vaccines administered to livestock or poultry in the production of food or fiber, all sales of pesticides used in the production of crops, livestock or poultry for food or fiber, all sales of bedding used in the production of livestock or poultry for food or fiber, all sales of propane or natural gas, electricity or diesel fuel used exclusively for drying agricultural crops, natural gas used in the primary manufacture or processing of fuel ethanol as defined in section 142.028, natural gas, propane, and electricity used by an eligible new generation cooperative or an eligible new generation processing entity as defined in section 348.432, and all sales of farm machinery and equipment, other than airplanes, motor vehicles and trailers, and any freight charges on any exempt item. As used in this subdivision, the term “feed additives” means tangible personal property which, when mixed with feed for livestock or poultry, is to be used in the feeding of livestock or poultry. As used in this subdivision, the term “pesticides” includes adjuvants such as crop oils, surfactants, wetting agents and other assorted pesticide carriers used to improve or enhance the effect of a pesticide and the foam used to mark the application of pesticides and herbicides for the production of crops, livestock or poultry. As used in this subdivision, the term “farm machinery and equipment” means new or used farm tractors and such other new or used farm machinery and equipment and repair or replacement parts thereon and any accessories for and upgrades to such farm machinery and equipment, rotary mowers used exclusively for agricultural purposes, and supplies and lubricants used exclusively, solely, and directly for producing crops, raising and feeding livestock, fish, poultry, pheasants, chukar, quail, or for producing milk for ultimate sale at retail, including field drain tile, and one-half of each purchaser’s purchase of diesel fuel therefor which is:

(a) Used exclusively for agricultural purposes;

(b) Used on land owned or leased for the purpose of producing farm products; and

(c) Used directly in producing farm products to be sold ultimately in processed form or otherwise at retail or in producing farm products to be fed to livestock or poultry to be sold ultimately in processed form at retail;

(24) Except as otherwise provided in section 144.032, all sales of metered water service, electricity, electrical current, natural, artificial or propane gas, wood, coal or home heating oil for domestic use and in any city not within a county, all sales of metered or unmetered water service for domestic use:

(a) “Domestic use” means that portion of metered water service, electricity, electrical current, natural, artificial or propane gas, wood, coal or home heating oil, and in any city not within a county, metered or unmetered water service, which an individual occupant of a residential premises uses for nonbusiness, noncommercial or nonindustrial purposes. Utility service through a single or master meter for residential apartments or condominiums, including service for common areas and facilities and vacant units, shall be deemed to be for domestic use. Each seller shall establish and maintain a system whereby individual purchases are determined as exempt or nonexempt;

(b) Regulated utility sellers shall determine whether individual purchases are exempt or nonexempt based upon the seller’s utility service rate classifications as contained in tariffs on file with and approved by the Missouri public service commission. Sales and purchases made pursuant to the rate classification “residential” and sales to and purchases made by or on behalf of the occupants of residential apartments or condominiums through a single or master meter, including service for common areas and facilities and vacant units, shall be considered as sales made for domestic use and such sales shall be exempt from sales tax. Sellers shall charge sales tax upon the entire amount of purchases classified as nondomestic use. The seller’s utility service rate classification and the provision of service thereunder shall be conclusive as to whether or not the utility must charge sales tax;

(c) Each person making domestic use purchases of services or property and who uses any portion of the services or property so purchased for a nondomestic use shall, by the fifteenth day of the fourth month following the year of purchase, and without assessment, notice or demand, file a return and pay sales tax on that portion of nondomestic purchases. Each person making nondomestic purchases of services or property and who uses any portion of the services or property so purchased for domestic use, and each person making domestic purchases on behalf of occupants of residential apartments or condominiums through a single or master meter, including service for common areas and facilities and vacant units, under a nonresidential utility service rate classification may, between the first day of the first month and the fifteenth day of the fourth month following the year of purchase, apply for credit or refund to the director of revenue and the director shall give credit or make refund for taxes paid on the domestic use portion of the purchase. The person making such purchases on behalf of occupants of residential apartments or condominiums shall have standing to apply to the director of revenue for such credit or refund;

(25) All sales of handicraft items made by the seller or the seller’s spouse if the seller or the seller’s spouse is at least sixty-five years of age, and if the total gross proceeds from such sales do not constitute a majority of the annual gross income of the seller;

(26) Excise taxes, collected on sales at retail, imposed by Sections 4041, 4061, 4071, 4081, 4091, 4161, 4181, 4251, 4261 and 4271 of Title 26, United States Code. The director of revenue shall promulgate rules pursuant to chapter 536 to eliminate all state and local sales taxes on such excise taxes;

(27) Sales of fuel consumed or used in the operation of ships, barges, or waterborne vessels which are used primarily in or for the transportation of property or cargo, or the conveyance of persons for hire, on navigable rivers bordering on or located in part in this state, if such fuel is delivered by the seller to the purchaser’s barge, ship, or waterborne vessel while it is afloat upon such river;

(28) All sales made to an interstate compact agency created pursuant to sections 70.370 to 70.441 or sections 238.010 to 238.100 in the exercise of the functions and activities of such agency as provided pursuant to the compact;

(29) Computers, computer software and computer security systems purchased for use by architectural or engineering firms headquartered in this state. For the purposes of this subdivision, “headquartered in this state” means the office for the administrative management of at least four integrated facilities operated by the taxpayer is located in the state of Missouri;

(30) All livestock sales when either the seller is engaged in the growing, producing or feeding of such livestock, or the seller is engaged in the business of buying and selling, bartering or leasing of such livestock;

(31) All sales of barges which are to be used primarily in the transportation of property or cargo on interstate waterways;

(32) Electrical energy or gas, whether natural, artificial or propane, water, or other utilities which are ultimately consumed in connection with the manufacturing of cellular glass products or in any material recovery processing plant as defined in subdivision (5) of this subsection;

(33) Notwithstanding other provisions of law to the contrary, all sales of pesticides or herbicides used in the production of crops, aquaculture, livestock or poultry;

(34) Tangible personal property and utilities purchased for use or consumption directly or exclusively in the research and development of agricultural/biotechnology and plant genomics products and prescription pharmaceuticals consumed by humans or animals;

(35) All sales of grain bins for storage of grain for resale;

(36) All sales of feed which are developed for and used in the feeding of pets owned by a commercial breeder when such sales are made to a commercial breeder, as defined in section 273.325, and licensed pursuant to sections 273.325 to 273.357;

(37) All purchases by a contractor on behalf of an entity located in another state, provided that the entity is authorized to issue a certificate of exemption for purchases to a contractor under the provisions of that state’s laws. For purposes of this subdivision, the term “certificate of exemption” shall mean any document evidencing that the entity is exempt from sales and use taxes on purchases pursuant to the laws of the state in which the entity is located. Any contractor making purchases on behalf of such entity shall maintain a copy of the entity’s exemption certificate as evidence of the exemption. If the exemption certificate issued by the exempt entity to the contractor is later determined by the director of revenue to be invalid for any reason and the contractor has accepted the certificate in good faith, neither the contractor or the exempt entity shall be liable for the payment of any taxes, interest and penalty due as the result of use of the invalid exemption certificate. Materials shall be exempt from all state and local sales and use taxes when purchased by a contractor for the purpose of fabricating tangible personal property which is used in fulfilling a contract for the purpose of constructing, repairing or remodeling facilities for the following:

(a) An exempt entity located in this state, if the entity is one of those entities able to issue project exemption certificates in accordance with the provisions of section 144.062; or

(b) An exempt entity located outside the state if the exempt entity is authorized to issue an exemption certificate to contractors in accordance with the provisions of that state’s law and the applicable provisions of this section;

(38) All sales or other transfers of tangible personal property to a lessor who leases the property under a lease of one year or longer executed or in effect at the time of the sale or other transfer to an interstate compact agency created pursuant to sections 70.370 to 70.441 or sections 238.010 to 238.100;

(39) Sales of tickets to any collegiate athletic championship event that is held in a facility owned or operated by a governmental authority or commission, a quasi-governmental agency, a state university or college or by the state or any political subdivision thereof, including a municipality, and that is played on a neutral site and may reasonably be played at a site located outside the state of Missouri. For purposes of this subdivision, “neutral site” means any site that is not located on the campus of a conference member institution participating in the event;

(40) All purchases by a sports complex authority created under section 64.920, and all sales of utilities by such authority at the authority’s cost that are consumed in connection with the operation of a sports complex leased to a professional sports team;

(41) All materials, replacement parts, and equipment purchased for use directly upon, and for the modification, replacement, repair, and maintenance of aircraft, aircraft power plants, and aircraft accessories;

(42) Sales of sporting clays, wobble, skeet, and trap targets to any shooting range or similar places of business for use in the normal course of business and money received by a shooting range or similar places of business from patrons and held by a shooting range or similar place of business for redistribution to patrons at the conclusion of a shooting event;

(43) All sales of motor fuel, as defined in section 142.800, used in any watercraft, as defined in section 306.010;

(44) Any new or used aircraft sold or delivered in this state to a person who is not a resident of this state or a corporation that is not incorporated in this state, and such aircraft is not to be based in this state and shall not remain in this state more than ten business days subsequent to the last to occur of:

(a) The transfer of title to the aircraft to a person who is not a resident of this state or a corporation that is not incorporated in this state; or

(b) The date of the return to service of the aircraft in accordance with 14 CFR 91.407 for any maintenance, preventive maintenance, rebuilding, alterations, repairs, or installations that are completed contemporaneously with the transfer of title to the aircraft to a person who is not a resident of this state or a corporation that is not incorporated in this state;

(45) All internet access or the use of internet access regardless of whether the tax is imposed on a provider of internet access or a buyer of internet access. For purposes of this subdivision, the following terms shall mean:

(a) “Direct costs”, costs incurred by a governmental authority solely because of an internet service provider’s use of the public right-of-way. The term shall not include costs that the governmental authority would have incurred if the internet service provider did not make such use of the public right-of-way. Direct costs shall be determined in a manner consistent with generally accepted accounting principles;

(b) “Internet”, computer and telecommunications facilities, including equipment and operating software, that comprises the interconnected worldwide network that employ the transmission control protocol or internet protocol, or any predecessor or successor protocols to that protocol, to communicate information of all kinds by wire or radio;

(c) “Internet access”, a service that enables users to connect to the internet to access content, information, or other services without regard to whether the service is referred to as telecommunications, communications, transmission, or similar services, and without regard to whether a provider of the service is subject to regulation by the Federal Communications Commission as a common carrier under 47 U.S.C. Section 201, et seq. For purposes of this subdivision, internet access also includes: the purchase, use, or sale of communications services, including telecommunications services as defined in section 144.010, to the extent the communications services are purchased, used, or sold to provide the service described in this subdivision or to otherwise enable users to access content, information, or other services offered over the internet; services that are incidental to the provision of a service described in this subdivision, when furnished to users as part of such service, including a home page, electronic mail, and instant messaging, including voice-capable and video-capable electronic mail and instant messaging, video clips, and personal electronic storage capacity; a home page electronic mail and instant messaging, including voice-capable and video-capable electronic mail and instant messaging, video clips, and personal electronic storage capacity that are provided independently or that are not packed with internet access. As used in this subdivision, internet access does not include voice, audio, and video programming or other products and services, except services described in this paragraph or this subdivision, that use internet protocol or any successor protocol and for which there is a charge, regardless of whether the charge is separately stated or aggregated with the charge for services described in this paragraph or this subdivision;

(d) “Tax”, any charge imposed by the state or a political subdivision of the state for the purpose of generating revenues for governmental purposes and that is not a fee imposed for a specific privilege, service, or benefit conferred, except as described as otherwise under this subdivision, or any obligation imposed on a seller to collect and to remit to the state or a political subdivision of the state any gross retail tax, sales tax, or use tax imposed on a buyer by such a governmental entity. The term tax shall not include any franchise fee or similar fee imposed or authorized under section* 67.1830 or 67.2689; Section* 622 or 653 of the Communications Act of 1934, 47 U.S.C. Section 542 and 47 U.S.C. Section 573; or any other fee related to obligations of telecommunications carriers under the Communications Act of 1934, 47 U.S.C. Section 151, et seq., except to the extent that:

a. The fee is not imposed for the purpose of recovering direct costs incurred by the franchising or other governmental authority from providing the specific privilege, service, or benefit conferred to the payer of the fee; or

b. The fee is imposed for the use of a public right-of-way based on a percentage of the service revenue, and the fee exceeds the incremental direct costs incurred by the governmental authority associated with the provision of that right-of-way to the provider of internet access service.

­­

­

3. Any ruling, agreement, or contract, whether written or oral, express or implied, between a person and this state’s executive branch, or any other state agency or department, stating, agreeing, or ruling that such person is not required to collect sales and use tax in this state despite the presence of a warehouse, distribution center, or fulfillment center in this state that is owned or operated by the person or an affiliated person shall be null and void unless it is specifically approved by a majority vote of each of the houses of the general assembly. For purposes of this subsection, an “affiliated person” means any person that is a member of the same controlled group of corporations as defined in Section 1563(a) of the Internal Revenue Code of 1986, as amended, as the vendor or any other entity that, notwithstanding its form of organization, bears the same ownership relationship to the vendor as a corporation that is a member of the same controlled group of corporations as defined in Section 1563(a) of the Internal Revenue Code, as amended.

(RSMo 1939 § 11409, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865, A.L. 1949 p. 620, A.L. 1961 p. 623, A.L. 1965 p. 265, A.L. 1967 p. 226, A.L. 1967 1st Ex. Sess. p. 879, A.L. 1969 p. 253, A.L. 1977 S.B. 104, A.L. 1979 H.B. 726, S.B. 218, et al., A.L. 1980 H.B. 1812, A.L. 1982 S.B. 471, A.L. 1983 1st Ex. Sess. H.B. 9, A.L. 1985 S.B. 363, A.L. 1986 S.B. 669, et al. merged with S.B. 437 merged with H.B. 1554 Revision, A.L. 1988 H.B. 1629 merged with S.B. 709, A.L. 1989 H.B. 35, et al., A.L. 1991 H.B. 39 & 41, A.L. 1994 S.B. 477, et al., A.L. 1995 H.B. 414, A.L. 1996 H.B. 1237 merged with H.B. 1466, A.L. 1997 H.B. 491, A.L. 1998 S.B. 936, A.L. 1999 H.B. 516, A.L. 2003 H.B. 600 merged with S.B. 11, A.L. 2004 H.B. 795, et al. merged with H.B. 1182, A.L. 2005 H.B. 186 merged with S.B. 68 merged with S.B. 196 merged with S.B. 355, A.L. 2007 S.B. 22 merged with S.B. 30 merged with S.B. 613 Revision, A.L. 2007 1st Ex. Sess. H.B. 1, A.L. 2008 H.B. 1670 merged with S.B. 930 & 947, A.L. 2010 H.B. 1442 merged with S.B. 928, A.L. 2011 H.B. 458 merged with S.B. 284 merged with S.B. 356, A.L. 2012 H.B. 1402 merged with S.B. 470 merged with S.B. 480, A.L. 2013 S.B. 23, A.L. 2014 H.B. 2029, A.L. 2015 H.B. 517 & 754 merged with S.B. 231, A.L. 2016 S.B. 794 merged with S.B. 823)

*Word "sections" appear in original rolls of S.B. 823, 2016.

CROSS REFERENCE:

Economy rate telephone service exemption, 660.149

(1972) Purchasers of printing presses to replace existing machines because of changes in design or to expand existing plants who were commercial printers engaged in “job printing” producing business forms, stationery, printed advertising, postcards, church bulletins, calendars, etc., were manufacturers within meaning of subsections (3) and (4) of this section and therefore purchases were exempt from the tax. Heidelberg Central, Inc. v. Director of Department of Revenue (Mo.), 476 S.W.2d 502.

(1975) For discussion of definition of “manufacturing”, see State ex rel. AMF Inc. v. Spradling (Mo.), 518 S.W.2d 58.

(1976) Held that conversion of a live hog into marketable portions of food is “manufacturing” within the meaning of this section. Wilson Company, Inc. v. Department of Revenue (Mo.), 531 S.W.2d 752.

(1980) Integrated plant approach must be used to determine whether new and replacement machinery and equipment is exempt from sales and use tax on ground that it is used directly in the manufacture of products. Exemption must not be limited to items of machinery or equipment which produce a change in raw material process. Floyd Charcoal Co. v. Director of Revenue (Mo.), 599 S.W.2d 173.

(1982) Advertising supplement which is printed solely to be inserted into newspaper and, in fact, is distributed in newspapers is integral part of newspaper from time it is printed and is entitled to exemption from sales tax. Daily Record Co. v. James (Mo.), 629 S.W.2d 348.

(1987) Additive called Rolfite which public utility interjected into the combustion process in its electrical generating plant is fuel exempt from use tax by subdivision (1) of subsection 2 of this section. Missouri Public Service Company v. Director of Revenue, 733 S.W.2d 448 (Mo. banc 1987).

(1989) “Manufacturing” is the creation of a new product capable of a different use than the original article. Equipment used to launder garments was not “used in manufacturing” and was not entitled to exemption from consumer use tax. (Mo. banc) Unitog Rental Serv. v. Director of Revenue, 779 S.W.2d 568.

(1989) Regulations purporting to create a newspaper exception from the statutory newsprint exception are beyond the scope of this statute and the authority of the Director of Revenue, and, therefore, a nullity. (Mo. banc) Hearst Corp. v. Director of Revenue, 779 S.W.2d 557.

(1990) Crutches, wheelchairs, beds, exercise machines and similar medical equipment are not “orthopedic devices”, therefore are not exempt from sales tax. Medic House, Inc. v. Director of Revenue, 799 S.W.2d 80 (Mo. en banc).

(1990) Sales tax exemption for prescription drugs dispensed only upon a lawful prescription does not apply to medical grade oxygen distributed without the involvement of a pharmacist. Oxygen is not a “prosthetic device” as defined by statutes. Medic House, Inc. v. Director of Revenue, 799 S.W.2d 80 (Mo. en banc).v

(1996) Subdivisions (4) and (5) of subsection 2 of this section permit exemptions for future use as well as present use. Concord Publishing House, Inc. v. Director of Revenue, 916 S.W.2d 186 (Mo.banc 1996).

(1996) Processing consists of the alteration or physical change of an object or material in such a way that produces an article with a use, identity and value different from the use, identity and value of the original. Mid-America Dairymen v. Director of Revenue, 924 S.W.2d 280 (Mo.banc 1996).



Section 144.032 Cities or counties may impose sales tax on utilities — determination of domestic use.

Effective 08 Jul 2011, see footnote

Title X TAXATION AND REVENUE

144.032. Cities or counties may impose sales tax on utilities — determination of domestic use. — The provisions of section 144.030 to the contrary notwithstanding, any city imposing a sales tax under the provisions of sections 94.500 to 94.570*, or any county imposing a sales tax under the provisions of sections 66.600 to 66.635**, or any county imposing a sales tax under the provisions of sections 67.500 to 67.729, or any hospital district imposing a sales tax under the provisions of section 205.205*** may by ordinance impose a sales tax upon all sales of metered water services, electricity, electrical current and natural, artificial or propane gas, wood, coal, or home heating oil for domestic use only. Such tax shall be administered by the department of revenue and assessed by the retailer in the same manner as any other city, county, or hospital district sales tax. Domestic use shall be determined in the same manner as the determination of domestic use for exemption of such sales from the state sales tax under the provisions of section 144.030.

(L. 1979 S.B. 218, et al. § 2, A.L. 1986 S.B. 669, et al., A.L. 1987 H.B. 89, A.L. 2011 H.B. 111 merged with S.B. 117)

Effective 6-09-11 (S.B. 117); 7-08-11 (H.B. 111)

*Section 94.570 was repealed by H.B. 29, 1991.

**Section 66.635 was repealed by H.B. 29, 1991.

***Section 206.165 appears in original rolls of S.B. 117, 2011, an incorrect reference.



Section 144.034 Exemption, advertising and advertising products.

Effective 05 Jan 1984, see footnote

Title X TAXATION AND REVENUE

144.034. Exemption, advertising and advertising products. — The sales of advertising by legal newspapers pursuant to chapter 493, advertising agencies, broadcast stations, and standardized outdoor billboard advertising shall be considered the sale of a service and not the sale of tangible personal property. Purchases of tangible personal property which are for use in producing advertising by the businesses listed in the preceding sentence shall be deemed to be purchases for use or consumption and not for resale. In addition to the exemptions granted under the provisions of section 144.030, the sale of services as defined in this section shall be specifically exempted from the provisions of sections 66.600 to 66.635, sections 67.500 to 67.545, sections 92.400 to 92.420, sections 94.500 to 94.570, sections 94.600 to 94.655, sections 94.700 to 94.755, and sections 144.010 to 144.510 and 144.600 to 144.745 and from the computation of the tax levied, assessed or payable under sections 66.600 to 66.635, sections 67.500 to 67.545, sections 92.400 to 92.420, sections 94.500 to 94.570, sections 94.600 to 94.655, sections 94.700 to 94.755, and sections 144.010 to 144.510 and 144.600 to 144.745.

(L. 1982 S.B. 475 § 1, A.L. 1983 1st Ex. Sess. H.B. 9)

Effective 1-5-84



Section 144.037 Exemption for retail sales made through the use of federal food stamp coupons.

Effective 28 Aug 1986

Title X TAXATION AND REVENUE

144.037. Exemption for retail sales made through the use of federal food stamp coupons. — In addition to the exemptions granted under the provisions of section 144.030, there is hereby specifically exempted from the provisions of sections 66.600 to 66.635, sections 67.500 to 67.545, sections 67.671 to 67.685, sections 67.700 to 67.729, sections 92.400 to 92.420, sections 94.500 to 94.570, sections 94.600 to 94.655, sections 94.700 to 94.755, and sections 144.010 to 144.510 and 144.600 to 144.745, and from the computation of the tax levied, assessed or payable under sections 66.600 to 66.635, sections 67.500 to 67.545, sections 67.671 to 67.685, sections 67.700 to 67.729, sections 92.400 to 92.420, sections 94.500 to 94.570, sections 94.600 to 94.655, sections 94.700 to 94.755, and sections 144.010 to 144.510 and 144.600 to 144.745, all sales at retail made through the use of federal food stamp coupons.

(L. 1986 H.B. 910 & 1165 § 1)

Effective on 10-1-86 or upon date approved by the U.S. Secretary of Agriculture, whichever date is later



Section 144.038 Exemption for retail sales made through the use of women, infants and children program vouchers.

Effective 28 Aug 1986

Title X TAXATION AND REVENUE

144.038. Exemption for retail sales made through the use of women, infants and children program vouchers. — In addition to the exemptions granted under the provisions of section 144.030, there is hereby specifically exempted from the provisions of sections 66.600 to 66.635, sections 67.500 to 67.545, sections 67.671 to 67.685, sections 67.700 to 67.729, sections 92.400 to 92.420, sections 94.500 to 94.570, sections 94.600 to 94.655, sections 94.700 to 94.755, and sections 144.010 to 144.510 and 144.600 to 144.745, and from the computation of the tax levied, assessed or payable under sections 66.600 to 66.635, sections 67.500 to 67.545, sections 67.671 to 67.685, sections 67.700 to 67.729, sections 92.400 to 92.420, sections 94.500 to 94.570, sections 94.600 to 94.655, sections 94.700 to 94.755, and sections 144.010 to 144.510 and 144.600 to 144.745, all sales at retail for which federal government coupons or vouchers under the supplemental feeding for women, infants and children program are used as payment.

(L. 1986 H.B. 910 & 1165 § 2)

Effective upon passage by U.S. Congress of a law requiring sales tax exemption for WIC program purchases



Section 144.039 Exemption, purchases by state legislator, when.

Effective 28 Aug 1988

Title X TAXATION AND REVENUE

144.039. Exemption, purchases by state legislator, when. — In addition to the exemptions granted under the provisions of section 144.030, there shall also be specifically exempted from the provisions of sections 66.600 to 66.635, sections 67.500 to 67.545, 67.547, 67.581, 67.582, 67.671 to 67.685, 67.700 to 67.729, 67.730 to 67.739, 67.782, sections 92.400 to 92.420, sections 94.500 to 94.570, 94.600 to 94.655, 94.700 to 94.755, and sections 144.010 to 144.510 and 144.600 to 144.745 and from the computation of the tax levied, assessed or payable under sections 66.600 to 66.635, sections 67.500 to 67.545, 67.547, 67.581, 67.582, 67.671 to 67.685, 67.700 to 67.729, 67.730 to 67.739, 67.782, sections 92.400 to 92.420, sections 94.500 to 94.570, 94.600 to 94.655, 94.700 to 94.755, and sections 144.010 to 144.510 and 144.600 to 144.745, purchases of all tangible personal property made by, or on behalf of, a state senator or state representative if such purchases are made from funds in such state senator's or state representative's state expense account.

(L. 1988 H.B. 957 & 1571 § 2)



Section 144.043 Light aircraft, definitions — exemption from sales tax, when.

Effective 01 Oct 1994, see footnote

Title X TAXATION AND REVENUE

144.043. Light aircraft, definitions — exemption from sales tax, when. — 1. As used in this section, the following terms mean:

(1) "Light aircraft", a light airplane that seats no more than four persons, with a gross weight of three thousand pounds or less, which is primarily used for recreational flying or flight training;

(2) "Light aircraft kit", factory manufactured parts and components, including engine, propeller, instruments, wheels, brakes, and air frame parts which make up a complete aircraft kit or partial kit designed to be assembled into a light aircraft and then operated by a qualified purchaser for recreational and educational purposes;

(3) "Parts and components", manufactured light aircraft parts, including air frame and engine parts, that are required by the qualified purchaser to complete a light aircraft kit, or spare or replacement parts for an already completed light aircraft;

(4) "Qualified purchaser", a purchaser of a light aircraft, light aircraft kit, parts or components who is nonresident of this state, who will transport the light aircraft, light aircraft kit, parts or components outside this state within ten days after the date of purchase, and who will register any light aircraft so purchased in another state or country. Such purchaser shall not base such aircraft in this state and such purchaser shall not be a resident of the state unless such purchaser has paid sales or use tax on such aircraft in another state.

2. In addition to the exemptions granted under the provisions of section 144.030, there shall also be specifically exempted from the provisions of sections 144.010 to 144.525, sections 144.600 to 144.748, section 238.235, and from the provisions of any local sales tax law, as defined in section 32.085, and from the computation of the tax levied, assessed or payable under sections 144.010 to 144.525, sections 144.600 to 144.748, section 238.235, and under any local sales tax law, as defined in section 32.085, all sales of new light aircraft, light aircraft kits, parts or components manufactured or substantially completed within this state, when such new light aircraft, light aircraft kits, parts or components are sold by the manufacturer to a qualified purchaser. The director of revenue shall prescribe the manner for a purchaser of a light aircraft, light aircraft kit, parts or components to establish that such person is a qualified purchaser and is eligible for the exemption established in this section.

(L. 1994 H.B. 1578 § 1)

Effective 10-1-94



Section 144.044 New manufactured homes and modular units — partial sales tax exemption — sale of used manufactured home, exemption.

Effective 28 Aug 2015

Title X TAXATION AND REVENUE

144.044. New manufactured homes and modular units — partial sales tax exemption — sale of used manufactured home, exemption. — 1. As used in this section, the following terms mean:

(1) "Sale of a modular unit", a transfer of a modular unit as defined in section 700.010;

(2) "Sale of a new manufactured home", a transfer of a manufactured home, as defined in section 700.010, which involves the delivery of the document known as the manufacturer's statement of origin to a person other than a manufactured home dealer, as dealer is defined in section 700.010, for purposes of allowing such person to obtain a title to the manufactured home from the department of revenue of this state or the appropriate agency or officer of any other state;

(3) "Sale of a used manufactured home", any subsequent sale of a manufactured home as defined in section 700.010, which does not qualify as "new" as defined in subdivision (9) of section 700.010.

2. In the event of the sale of a new manufactured home, forty percent of the purchase price, as defined in section 700.320, shall be considered the sale of a service and not the sale of tangible personal property. In addition to the exemptions granted under the provisions of section 144.030, the sale of services as defined in this section shall be specifically exempted from the provisions of sections 238.235 and 238.410, the local sales tax law as defined in section 32.085, sections 144.010 to 144.525 and 144.600 to 144.761, and from the computation of the tax levied, assessed or payable under sections 238.235 and 238.410, the local sales tax law as defined in section 32.085, sections 144.010 to 144.525 and 144.600 to 144.761, and section 238.235.

3. In the event of the sale of a new modular unit, forty percent of the retail sale of the unit or forty percent of the manufacturer's sales price of the unit if the manufacturer makes a sale to a consumer that is not a retail sale, plus any carrier charge and freight charges shall be considered the sale of a service and sixty percent shall be the retail sale of tangible personal property. In addition to the exemptions granted under the provisions of section 144.030, the sale of services as defined in this section shall be specifically exempted from the provisions of sections 238.235 and 238.410, the local sales tax law as defined in section 32.085, sections 144.010 to 144.525 and 144.600 to 144.761, and from the computation of the tax levied, assessed, or payable under sections 238.235 and 238.410, the local sales tax law as defined in section 32.085, sections 144.010 to 144.525 and 144.600 to 144.761, and section 238.235.

4. In addition to the exemptions granted under the provisions of section 144.030, the sale of a used manufactured home as defined in this section shall be specifically exempted from the provisions of sections 238.235 and 238.410, the local sales tax law as defined in section 32.085, sections 144.010 to 144.525 and 144.600 to 144.761, and from the computation of the tax levied, assessed, or payable under sections 238.235 and 238.410, the local sales tax law as defined in section 32.085, sections 144.010 to 144.525 and 144.600 to 144.761, and section 238.235.

(L. 1994 S.B. 477, et al. § 2, A.L. 2005 H.B. 186, A.L. 2015 H.B. 111)



Section 144.045 Transfer of transcripts, depositions, exhibits, computer disks prepared by a court reporter are a nontaxable service not tangible property — farm machinery nontaxable.

Effective 28 Aug 1995

Title X TAXATION AND REVENUE

144.045. Transfer of transcripts, depositions, exhibits, computer disks prepared by a court reporter are a nontaxable service not tangible property — farm machinery nontaxable. — 1. Notwithstanding any other provision of law to the contrary, the department of revenue shall not consider the transfer for consideration of court transcripts, depositions, compressed transcripts, exhibits, computer disks containing any such item, or copies of any such item which are prepared by a court reporter as tangible personal property, but rather as a nontaxable service for purposes of administrative interpretation. In addition, the department of revenue shall, for purposes of administrative interpretation, consider as nontaxable any machinery or equipment meeting the definition of "farm machinery" under subdivision (23) of subsection 2 of section 144.030, whether or not such machinery or equipment is attached to a vehicle or real property.

2. In addition to the exemptions granted under the provisions of section 144.030, there shall also be specifically exempted from the provisions of sections 144.010 to 144.525, sections 144.600 to 144.748, section 238.235, and from the provisions of any local sales tax law, as defined in section 32.085, and from the computation of the tax levied, assessed or payable under sections 144.010 to 144.525, sections 144.600 to 144.748, section 238.235, and under any local sales tax law, as defined in section 32.085, all sales of court transcripts, depositions, compressed transcripts, exhibits, computer disks containing any such item, and all copies of any such item, which are prepared by a court reporter.

(L. 1995 H.B. 414 § 3 merged with S.B. 374 § 1 subsec. 1)



Section 144.046 Exemption for electrical current to battery manufacturers, when.

Effective 01 Jan 1996, see footnote

Title X TAXATION AND REVENUE

144.046. Exemption for electrical current to battery manufacturers, when. — In addition to the exemptions granted under the provisions of section 144.030, there is hereby specifically exempted from the provisions of sections 144.010 to 144.525 and sections 144.600 to 144.748 and from the computation of the tax levied, assessed or payable under sections 144.010 to 144.525 and sections 144.600 to 144.748, the sale at retail of separately measured electrical current to manufacturers of batteries in this state for conversion to stored chemical energy in new lead-acid storage batteries solely for the purpose of providing an initial charge in such batteries during the manufacturing process but not for the purpose of recharging any previously manufactured batteries. The sale at retail of such separately measured electrical current described in this section shall not be exempted from any local sales tax imposed under a local sales tax law, as defined in section 32.085.

(L. 1995 H.B. 414)

Effective 1-1-96



Section 144.047 Aircraft used only for applying agricultural chemicals to be considered farm machinery, exempt from sales and use tax.

Effective 28 Aug 1995

Title X TAXATION AND REVENUE

144.047. Aircraft used only for applying agricultural chemicals to be considered farm machinery, exempt from sales and use tax. — Notwithstanding any other provision of law to the contrary, for purposes of department of revenue administrative interpretation, all sales of aircraft used solely for aerial application of agricultural chemicals shall be considered farm machinery and therefore, exempt from state and local sales and use tax, as provided for other farm machinery in subdivision (23) of subsection 2 of section 144.030.

(L. 1995 S.B. 374 § 3)



Section 144.049 Sales tax holiday for clothing, personal computers, and school supplies, when.

Effective 28 Aug 2015

Title X TAXATION AND REVENUE

144.049. Sales tax holiday for clothing, personal computers, and school supplies, when. — 1. For purposes of this section, the following terms mean:

(1) "Clothing", any article of wearing apparel, including footwear, intended to be worn on or about the human body. The term shall include but not be limited to cloth and other material used to make school uniforms or other school clothing. Items normally sold in pairs shall not be separated to qualify for the exemption. The term shall not include watches, watchbands, jewelry, handbags, handkerchiefs, umbrellas, scarves, ties, headbands, or belt buckles; and

(2) "Personal computers", a laptop, desktop, or tower computer system which consists of a central processing unit, random access memory, a storage drive, a display monitor, and a keyboard and devices designed for use in conjunction with a personal computer, such as a disk drive, memory module, compact disk drive, daughterboard, digitizer, microphone, modem, motherboard, mouse, multimedia speaker, printer, scanner, single-user hardware, single-user operating system, soundcard, or video card;

(3) "School supplies", any item normally used by students in a standard classroom for educational purposes, including but not limited to textbooks, notebooks, paper, writing instruments, crayons, art supplies, rulers, book bags, backpacks, handheld calculators, chalk, maps, and globes. The term shall not include watches, radios, CD players, headphones, sporting equipment, portable or desktop telephones, copiers or other office equipment, furniture, or fixtures. School supplies shall also include computer software having a taxable value of three hundred fifty dollars or less and any graphing calculator having a taxable value of one hundred fifty dollars or less.

2. In each year beginning on or after January 1, 2005, there is hereby specifically exempted from state sales tax law all retail sales of any article of clothing having a taxable value of one hundred dollars or less, all retail sales of school supplies not to exceed fifty dollars per purchase, all computer software with a taxable value of three hundred fifty dollars or less, all graphing calculators having a taxable value of one hundred fifty dollars or less, and all retail sales of personal computers or computer peripheral devices not to exceed one thousand five hundred dollars, during a three-day period beginning at 12:01 a.m. on the first Friday in August and ending at midnight on the Sunday following.

3. If the governing body of any political subdivision adopted an ordinance that applied to the 2004 sales tax holiday to prohibit the provisions of this section from allowing the sales tax holiday to apply to such political subdivision's local sales tax, then, notwithstanding any provision of a local ordinance to the contrary, the 2005 sales tax holiday shall not apply to such political subdivision's local sales tax. However, any such political subdivision may enact an ordinance to allow the 2005 sales tax holiday to apply to its local sales taxes. A political subdivision must notify the department of revenue not less than forty-five calendar days prior to the beginning date of the sales tax holiday occurring in that year of any ordinance or order rescinding an ordinance or order to opt out.

4. This section shall not apply to any sales which take place within the Missouri state fairgrounds.

5. This section applies to sales of items bought for personal use only.

6. After the 2005 sales tax holiday, any political subdivision may, by adopting an ordinance or order, choose to prohibit future annual sales tax holidays from applying to its local sales tax. After opting out, the political subdivision may rescind the ordinance or order. The political subdivision must notify the department of revenue not less than forty-five calendar days prior to the beginning date of the sales tax holiday occurring in that year of any ordinance or order rescinding an ordinance or order to opt out.

7. This section may not apply to any retailer when less than two percent of the retailer's merchandise offered for sale qualifies for the sales tax holiday. The retailer shall offer a sales tax refund in lieu of the sales tax holiday.

(L. 2003 S.B. 11, A.L. 2005 H.B. 64, A.L. 2015 H.B. 517 & 754)



Section 144.050 Additional to other taxes — exceptions.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

144.050. Additional to other taxes — exceptions. — The tax imposed by sections 144.010 to 144.510 shall be in addition to any and all other taxes and licenses except as herein otherwise provided.

(RSMo 1939 § 11410, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865)



Section 144.053 Farm machinery and equipment exempt from state and local sales and use tax, when.

Effective 28 Aug 2008

Title X TAXATION AND REVENUE

144.053. Farm machinery and equipment exempt from state and local sales and use tax, when. — 1. As used in this section, "machinery and equipment" means new or used farm tractors and such other new or used machinery and equipment and repair or replacement parts thereon, and supplies and lubricants used exclusively, solely, and directly for the planting, harvesting, processing, or transporting of a forestry product.

2. Notwithstanding any other provision of law to the contrary, for purposes of department of revenue administrative interpretation, all machinery and equipment used solely for the planting, harvesting, processing, or transporting of a forestry product shall be considered farm machinery, and shall be exempt from state and local sales and use tax, as provided for other farm machinery in section 144.030. For purposes of the exemption in section 144.063, the planting, harvesting, processing, or transporting of a forestry product is deemed an agricultural purpose.

(L. 2008 S.B. 931)



Section 144.054 Additional sales tax exemptions for various industries and political subdivisions.

Effective 16 Oct 2015, see footnote

Title X TAXATION AND REVENUE

*144.054. Additional sales tax exemptions for various industries and political subdivisions. — 1. As used in this section, the following terms mean:

(1) "Processing", any mode of treatment, act, or series of acts performed upon materials to transform or reduce them to a different state or thing, including treatment necessary to maintain or preserve such processing by the producer at the production facility;

(2) "Recovered materials", those materials which have been diverted or removed from the solid waste stream for sale, use, reuse, or recycling, whether or not they require subsequent separation and processing.

2. In addition to all other exemptions granted under this chapter, there is hereby specifically exempted from the provisions of sections 144.010 to 144.525 and 144.600 to 144.761, and from the computation of the tax levied, assessed, or payable under sections 144.010 to 144.525 and 144.600 to 144.761, electrical energy and gas, whether natural, artificial, or propane, water, coal, and energy sources, chemicals, machinery, equipment, and materials used or consumed in the manufacturing, processing, compounding, mining, or producing of any product, or used or consumed in the processing of recovered materials, or used in research and development related to manufacturing, processing, compounding, mining, or producing any product. The exemptions granted in this subsection shall not apply to local sales taxes as defined in section 32.085 and the provisions of this subsection shall be in addition to any state and local sales tax exemption provided in section 144.030.

3. In addition to all other exemptions granted under this chapter, there is hereby specifically exempted from the provisions of sections 144.010 to 144.525 and 144.600 to 144.761, and section 238.235, and the local sales tax law as defined in section 32.085, and from the computation of the tax levied, assessed, or payable under sections 144.010 to 144.525 and 144.600 to 144.761, and section 238.235, and the local sales tax law as defined in section 32.085, all utilities, machinery, and equipment used or consumed directly in television or radio broadcasting and all sales and purchases of tangible personal property, utilities, services, or any other transaction that would otherwise be subject to the state or local sales or use tax when such sales are made to or purchases are made by a contractor for use in fulfillment of any obligation under a defense contract with the United States government, and all sales and leases of tangible personal property by any county, city, incorporated town, or village, provided such sale or lease is authorized under chapter 100, and such transaction is certified for sales tax exemption by the department of economic development, and tangible personal property used for railroad infrastructure brought into this state for processing, fabrication, or other modification for use outside the state in the regular course of business.

4. In addition to all other exemptions granted under this chapter, there is hereby specifically exempted from the provisions of sections 144.010 to 144.525 and 144.600 to 144.761, and section 238.235, and the local sales tax law as defined in section 32.085, and from the computation of the tax levied, assessed, or payable under sections 144.010 to 144.525 and 144.600 to 144.761, and section 238.235, and the local sales tax law as defined in section 32.085, all sales and purchases of tangible personal property, utilities, services, or any other transaction that would otherwise be subject to the state or local sales or use tax when such sales are made to or purchases are made by a private partner for use in completing a project under sections 227.600 to 227.669.

5. In addition to all other exemptions granted under this chapter, there is hereby specifically exempted from the provisions of sections 144.010 to 144.525 and 144.600 to 144.761, and section 238.235, and the local sales tax law as defined in section 32.085, and from the computation of the tax levied, assessed, or payable under sections 144.010 to 144.525 and 144.600 to 144.761, and section 238.235, and the local sales tax law as defined in section 32.085, all materials, manufactured goods, machinery and parts, electrical energy and gas, whether natural, artificial or propane, water, coal and other energy sources, chemicals, soaps, detergents, cleaning and sanitizing agents, and other ingredients and materials inserted by commercial or industrial laundries to treat, clean, and sanitize textiles in facilities which process at least five hundred pounds of textiles per hour and at least sixty thousand pounds per week.

(L. 2007 S.B. 30, A.L. 2009 H.B. 683, A.L. 2015 S.B. 20)

*Effective 10-16-15, see § 21.250. S.B. 20 was vetoed on July 10, 2015. The veto was overridden September 16, 2015.

(2016) Use of computer hardware and software allowing merchants to check customer credit information while completing and approving purchases did not qualify as manufacturing under section and thus was not exempt from use tax. IBM Corp. v Director of Revenue, 491 S.W.3d 535 (Mo.).



Section 144.057 All tangible personal property on U.S. munitions list, exempt from state and local sales and use tax.

Effective 28 Aug 2008

Title X TAXATION AND REVENUE

144.057. All tangible personal property on U.S. munitions list, exempt from state and local sales and use tax. — In addition to the exemptions granted under this chapter, there shall also be specifically exempted from state and local sales and use taxes defined, levied, or calculated under section 32.085, sections 144.010 to 144.525, sections 144.600 to 144.761, or section 238.235, all tangible personal property included on the United States munitions list, as provided in 22 CFR 121.1, sold to or purchased by any foreign government or agency or instrumentality of such foreign government which is used for a governmental purpose.

(L. 2008 H.B. 2058 merged with S.B. 718 merged with S.B. 1073 § 144.059)



Section 144.060 Purchaser to pay sales tax — refusal, a misdemeanor — exception.

Effective 28 Aug 2009

Title X TAXATION AND REVENUE

144.060. Purchaser to pay sales tax — refusal, a misdemeanor — exception. — It shall be the duty of every person making any purchase or receiving any service upon which a tax is imposed by sections 144.010 to 144.510 to pay, to the extent possible under the provisions of section 144.285, the amount of such tax to the person making such sale or rendering such service. Any person who shall willfully and intentionally refuse to pay such tax shall be guilty of a misdemeanor. The provisions of this section shall not apply to any person making any purchase or sale of a motor vehicle subject to sales tax as provided by the Missouri sales tax law, unless such person making the sale is a motor vehicle dealer authorized to collect and remit sales tax pursuant to subsection 8 of section 144.070.

(RSMo 1939 § 11412, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865, A.L. 1947 V. II p. 431, A.L. 1951 p. 854, A.L. 1965 p. 261, A.L. 2009 H.B. 683)

(1973) Property consisting of tools, materials and construction supplies purchased by independent contractor to be used in fulfilling a “cost-plus a fixed-fee” construction contract with the U.S. Government held taxable under this section even though contract provided that title to such property would vest in U.S. Government upon delivery of such property to the contractor. State ex rel. Thompson-Stearns-Roger v. Schaffner (Mo.), 489 S.W.2d 207.



Section 144.062 Construction materials, exemption allowed, when — exemption certificate, form, content, purpose — effect — entity having unauthorized exemption certificate, effect.

Effective 28 Aug 2007

Title X TAXATION AND REVENUE

144.062. Construction materials, exemption allowed, when — exemption certificate, form, content, purpose — effect — entity having unauthorized exemption certificate, effect. — 1. With respect to exempt sales at retail of tangible personal property and materials for the purpose of constructing, repairing or remodeling facilities for:

(1) A county, other political subdivision or instrumentality thereof exempt from taxation under subdivision (10) of Section 39 of Article III of the Constitution of Missouri; or

(2) An organization sales to which are exempt from taxation under the provisions of subdivision (20) of subsection 2 of section 144.030; or

(3) Any institution of higher education supported by public funds or any private not-for-profit institution of higher education, exempt from taxation under subdivision (21) of subsection 2 of section 144.030; or

(4) Any private not-for-profit elementary or secondary school exempt from taxation under subdivision (23) of subsection 2 of section 144.030; or

(5) Any authority exempt from taxation under subdivision (40) of subsection 2 of section 144.030; or

(6) After June 30, 2007, the department of transportation or the state highways and transportation commission;

­­

­

2. When any exempt entity contracts for the purpose of constructing, repairing or remodeling facilities, and purchases of tangible personal property and materials to be incorporated into or consumed in the construction of the project are to be made on a tax-exempt basis, such entity shall furnish to the contractor an exemption certificate authorizing such purchases for the construction, repair or remodeling project. The form and content of such project exemption certificate shall be approved by the director of revenue. The project exemption certificate shall include but not be limited to:

(1) The exempt entity's name, address, Missouri tax identification number and signature of authorized representative;

(2) The project location, description, and unique identification number;

(3) The date the contract is entered into, which is the earliest date materials may be purchased for the project on a tax-exempt basis;

(4) The estimated project completion date; and

(5) The certificate expiration date.

­­

­

3. The contractor shall furnish the certificate prescribed in subsection 2 of this section to all subcontractors, and any contractor purchasing materials shall present such certificate to all material suppliers as authorization to purchase, on behalf of the exempt entity, all tangible personal property and materials to be incorporated into or consumed in the construction of that project and no other on a tax-exempt basis. Such suppliers shall execute to the purchasing contractor invoices bearing the name of the exempt entity and the project identification number. Nothing in this section shall be deemed to exempt the purchase of any construction machinery, equipment or tools used in constructing, repairing or remodeling facilities for the exempt entity. All invoices for all personal property and materials purchased under a project exemption certificate shall be retained by the purchasing contractor for a period of five years and shall be subject to audit by the director of revenue.

4. Any excess resalable tangible personal property or materials which were purchased for the project by a contractor under a project exemption certificate but which were not incorporated into or consumed in the construction of the project shall either be returned to the supplier for credit or the appropriate sales or use tax on such excess property or materials shall be reported on a return and paid by such contractor not later than the due date of the contractor's Missouri sales or use tax return following the month in which it was determined that the materials were not to be used in the project.

5. No contractor or material supplier shall, upon audit, be required to pay tax on tangible personal property and materials incorporated into or consumed in the construction of the project due to the failure of the exempt entity to revise the certificate expiration date as necessary to complete any work required by the contract. If it is determined that tax is owed on such property and materials due to the failure of the exempt entity to revise such certificate expiration date, the exempt entity shall be liable for the tax owed.

6. If an entity issues exemption certificates for the purchase of tangible personal property and materials which are incorporated into or consumed in the construction of its project and such entity is found not to have had the authority granted by this section to issue such exemption certificates, then such entity shall be liable for the tax owed on such personal property and materials. In addition, if an entity which does have the authority granted by this section to issue exemption certificates issues such certificates for the purchase of tangible personal property and materials which are incorporated into or consumed in the construction of a project, or part of a project, which is found not to be related to such entity's exempt functions and activities, then such entity shall be liable for the tax owed on such personal property and materials.

(L. 1988 H.B. 957 & 1571 § 1, A.L. 1994 S.B. 477, et al., A.L. 1998 S.B. 558, A.L. 2007 S.B. 22)



Section 144.063 Fencing materials and motor fuel used for agricultural purposes exempt from state and local sales and use tax.

Effective 28 Aug 2008

Title X TAXATION AND REVENUE

144.063. Fencing materials and motor fuel used for agricultural purposes exempt from state and local sales and use tax. — In addition to the exemptions granted under this chapter, there shall also be specifically exempted from state and local sales and use taxes defined, levied, or calculated under section 32.085, sections 144.010 to 144.525, sections 144.600 to 144.761, or section 238.235, all sales of fencing materials used for agricultural purposes, and the purchase of motor fuel, as defined in section 142.800, therefor which is used for agricultural purposes.

(L. 2008 S.B. 931)



Section 144.064 Firearms or ammunition, limitation on sales tax levied.

Effective 28 Aug 2011

Title X TAXATION AND REVENUE

144.064. Firearms or ammunition, limitation on sales tax levied. — No sales tax levied under this chapter on any firearms or ammunition shall be levied at a rate that is higher than the sales tax levied under this chapter or any other excise tax levied on any sporting goods or equipment or any hunting equipment.

(L. 2011 H.B. 294, et al.)



Section 144.069 Sales of motor vehicles, trailers, boats and outboard motors imposed at address of owner — some leases deemed imposed at address of lessee.

Effective 28 Aug 2013

Title X TAXATION AND REVENUE

144.069. Sales of motor vehicles, trailers, boats and outboard motors imposed at address of owner — some leases deemed imposed at address of lessee. — All sales taxes associated with the titling of motor vehicles, trailers, boats and outboard motors under the laws of Missouri shall be imposed at the rate in effect at the location of the address of the owner thereof, and all sales taxes associated with the titling of vehicles under leases of over sixty-day duration of motor vehicles, trailers, boats and outboard motors shall be imposed at the rate in effect, unless the vehicle, trailer, boat or motor has been registered and sales taxes have been paid prior to the consummation of the lease agreement at the location of the address of the lessee thereof on the date the lease is consummated, and all applicable sales taxes levied by any political subdivision shall be collected and remitted on such sales from the purchaser or lessee by the state department of revenue on that basis.

(L. 1986 H.B. 1367 & 1573 § 1, A.L. 1996 H.B. 1223, A.L. 2013 H.B. 184 merged with S.B. 23 merged with S.B. 99)

Effective 7-05-13 (S.B. 23); 7-05-13 (S.B. 99); 8-28-13 (H.B. 184)

CROSS REFERENCE:

Nonseverability clause, 144.008

(2012) Section does not authorize a county to impose a sales tax on a boat, outboard motor, and trailer that a Missouri resident purchased out of state and transported to Missouri. Street v. Director of Revenue, 361 S.W.3d 355 (Mo.banc).



Section 144.070 Purchase or lease of motor vehicles, trailers, boats and outboard motors, tax on — option granted lessor — application to act as leasing company.

Effective 28 Aug 2011

Title X TAXATION AND REVENUE

144.070. Purchase or lease of motor vehicles, trailers, boats and outboard motors, tax on — option granted lessor — application to act as leasing company. — 1. At the time the owner of any new or used motor vehicle, trailer, boat, or outboard motor which was acquired in a transaction subject to sales tax under the Missouri sales tax law makes application to the director of revenue for an official certificate of title and the registration of the motor vehicle, trailer, boat, or outboard motor as otherwise provided by law, the owner shall present to the director of revenue evidence satisfactory to the director of revenue showing the purchase price exclusive of any charge incident to the extension of credit paid by or charged to the applicant in the acquisition of the motor vehicle, trailer, boat, or outboard motor, or that no sales tax was incurred in its acquisition, and if sales tax was incurred in its acquisition, the applicant shall pay or cause to be paid to the director of revenue the sales tax provided by the Missouri sales tax law in addition to the registration fees now or hereafter required according to law, and the director of revenue shall not issue a certificate of title for any new or used motor vehicle, trailer, boat, or outboard motor subject to sales tax as provided in the Missouri sales tax law until the tax levied for the sale of the same under sections 144.010 to 144.510 has been paid as provided in this section or is registered under the provisions of subsection 5 of this section.

2. As used in subsection 1 of this section, the term "purchase price" shall mean the total amount of the contract price agreed upon between the seller and the applicant in the acquisition of the motor vehicle, trailer, boat, or outboard motor, regardless of the medium of payment therefor.

3. In the event that the purchase price is unknown or undisclosed, or that the evidence thereof is not satisfactory to the director of revenue, the same shall be fixed by appraisement by the director.

4. The director of the department of revenue shall endorse upon the official certificate of title issued by the director upon such application an entry showing that such sales tax has been paid or that the motor vehicle, trailer, boat, or outboard motor represented by such certificate is exempt from sales tax and state the ground for such exemption.

5. Any person, company, or corporation engaged in the business of renting or leasing motor vehicles, trailers, boats, or outboard motors, which are to be used exclusively for rental or lease purposes, and not for resale, may apply to the director of revenue for authority to operate as a leasing company. Any company approved by the director of revenue may pay the tax due on any motor vehicle, trailer, boat, or outboard motor as required in section 144.020 at the time of registration thereof or in lieu thereof may pay a sales tax as provided in sections 144.010, 144.020, 144.070 and 144.440. A sales tax shall be charged to and paid by a leasing company which does not exercise the option of paying in accordance with section 144.020, on the amount charged for each rental or lease agreement while the motor vehicle, trailer, boat, or outboard motor is domiciled in this state. Any motor vehicle, trailer, boat, or outboard motor which is leased as the result of a contract executed in this state shall be presumed to be domiciled in this state.

6. Any corporation may have one or more of its divisions separately apply to the director of revenue for authorization to operate as a leasing company, provided that the corporation:

(1) Has filed a written consent with the director authorizing any of its divisions to apply for such authority;

(2) Is authorized to do business in Missouri;

(3) Has agreed to treat any sale of a motor vehicle, trailer, boat, or outboard motor from one of its divisions to another of its divisions as a sale at retail;

(4) Has registered under the fictitious name provisions of sections 417.200 to 417.230 each of its divisions doing business in Missouri as a leasing company; and

(5) Operates each of its divisions on a basis separate from each of its other divisions. However, when the transfer of a motor vehicle, trailer, boat or outboard motor occurs within a corporation which holds a license to operate as a motor vehicle or boat dealer pursuant to sections 301.550 to 301.573 the provisions in subdivision (3) of this subsection shall not apply.

7. If the owner of any motor vehicle, trailer, boat, or outboard motor desires to charge and collect sales tax as provided in this section, the owner shall make application to the director of revenue for a permit to operate as a motor vehicle, trailer, boat, or outboard motor leasing company. The director of revenue shall promulgate rules and regulations determining the qualifications of such a company, and the method of collection and reporting of sales tax charged and collected. Such regulations shall apply only to owners of motor vehicles, trailers, boats, or outboard motors, electing to qualify as motor vehicle, trailer, boat, or outboard motor leasing companies under the provisions of subsection 5 of this section, and no motor vehicle renting or leasing, trailer renting or leasing, or boat or outboard motor renting or leasing company can come under sections 144.010, 144.020, 144.070 and 144.440 unless all motor vehicles, trailers, boats, and outboard motors held for renting and leasing are included.

8. Beginning July 1, 2010, any motor vehicle dealer licensed under section 301.560 engaged in the business of selling motor vehicles or trailers may apply to the director of revenue for authority to collect and remit the sales tax required under this section on all motor vehicles sold by the motor vehicle dealer. A motor vehicle dealer receiving authority to collect and remit the tax is subject to all provisions under sections 144.010 to 144.525. Any motor vehicle dealer authorized to collect and remit sales taxes on motor vehicles under this subsection shall be entitled to deduct and retain an amount equal to two percent of the motor vehicle sales tax pursuant to section 144.140. Any amount of the tax collected under this subsection that is retained by a motor vehicle dealer pursuant to section 144.140 shall not constitute state revenue. In no event shall revenues from the general revenue fund or any other state fund be utilized to compensate motor vehicle dealers for their role in collecting and remitting sales taxes on motor vehicles. In the event this subsection or any portion thereof is held to violate Article IV, Section 30(b) of the Missouri Constitution, no motor vehicle dealer shall be authorized to collect and remit sales taxes on motor vehicles under this section. No motor vehicle dealer shall seek compensation from the state of Missouri or its agencies if a court of competent jurisdiction declares that the retention of two percent of the motor vehicle sales tax is unconstitutional and orders the return of such revenues.

(RSMo 1939 § 11412, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865, A.L. 1947 V. II p. 431, A.L. 1951 p. 854, A.L. 1961 p. 627, A.L. 1974 H.B. 1593, A.L. 1975 S.B. 92, A.L. 1977 S.B. 367, A.L. 1985 H.B. 280, et al., A.L. 1997 H.B. 394, A.L. 2009 H.B. 683, A.L. 2011 S.B. 356)

(1978) Constitutional provision imposing additional sales tax on sellers shall apply to tax on motor vehicles and trailers, for it is not a different type of sales tax but only provides for different manner of collection. State ex rel. Conservation Commission v. LePage (Mo.), 566 S.W.2d 209.

(1982) “Dirt bikes” are motor vehicles for purposes of the sales tax law, and seller is not required to remit sales tax. Lake & Trail Sports Center v. Director of Revenue (Mo.), 631 S.W.2d 339.

(1993) Amount of rebate or other manufacturer's incentive allowance for purchase of an automobile is included in purchase price for purposes of sales tax statute which provides for sales tax computation based on total amount of contract price regardless of medium of payment. Ortbals v. Director of Revenue, 871 S.W.2d 435 (Mo. en banc).

(1994) Where lessees of motor vehicles were billed annually for personal property tax separately from monthly rental or lease payments and leasing companies paid that amount to county collector, director of revenue is not authorized to assess sales tax on separate personal property tax payments made to motor vehicle leasing companies. Moore Leasing, Inc. v. Director of Revenue, 869 S.W.2d 760 (Mo. en banc).



Section 144.071 Rescission of sale requires tax refund, when.

Effective 28 Aug 2013

Title X TAXATION AND REVENUE

144.071. Rescission of sale requires tax refund, when. — 1. In all cases where the purchaser of a motor vehicle, trailer, boat or outboard motor rescinds the sale of that motor vehicle, trailer, boat or outboard motor and receives a refund of the purchase price and returns the motor vehicle, trailer, boat or outboard motor to the seller within sixty calendar days from the date of the sale, any tax paid to the department of revenue shall be refunded to the purchaser upon proper application to the director of revenue.

2. In any rescission whereby a seller reacquires title to the motor vehicle, trailer, boat or outboard motor sold by him and the reacquisition is within sixty calendar days from the date of the original sale, the person reacquiring the motor vehicle, trailer, boat or outboard motor shall be entitled to a refund of any tax paid as a result of the reacquisition of the motor vehicle, trailer, boat or outboard motor, upon proper application to the director of revenue.

3. Any city or county tax refunds shall be deducted by the director of revenue from the next remittance made to that city or county.

4. Each claim for refund must be made within one year after payment of the tax on which the refund is claimed.

5. As used in this section, the term "boat" includes all motorboats and vessels as the terms "motorboat" and "vessel" are defined in section 306.010.

(L. 1977 S.B. 367, A.L. 1990 S.B. 494, A.L. 2013 H.B. 184 merged with S.B. 23 merged with S.B. 99)

Effective 7-05-13 (S.B. 23); 7-05-13 (S.B. 99); 8-28-13 (H.B. 184)

CROSS REFERENCE:

Nonseverability clause, 144.008



Section 144.080 Seller responsible for tax — rules — returns — advertising absorption of tax, stated on invoice or receipt — violation, penalty.

Effective 28 Aug 2015

Title X TAXATION AND REVENUE

144.080. Seller responsible for tax — rules — returns — advertising absorption of tax, stated on invoice or receipt — violation, penalty. — 1. Every person receiving any payment or consideration upon the sale of property or rendering of service, subject to the tax imposed by the provisions of sections 144.010 to 144.525, is exercising the taxable privilege of selling the property or rendering the service at retail and is subject to the tax levied in section 144.020. The person shall be responsible not only for the collection of the amount of the tax imposed on the sale or service to the extent possible under the provisions of section 144.285, but shall, on or before the last day of the month following each calendar quarterly period of three months, file a return with the director of revenue showing the person's gross receipts and the amount of tax levied in section 144.020 for the preceding quarter, and shall remit to the director of revenue, with the return, the taxes levied in section 144.020, except as provided in subsections 2 and 3 of this section. The director of revenue may promulgate rules or regulations changing the filing and payment requirements of sellers, but shall not require any seller to file and pay more frequently than required in this section.

2. Where the aggregate amount levied and imposed upon a seller by section 144.020 is in excess of two hundred * fifty dollars for either the first or second month of a calendar quarter, the seller shall file a return and pay such aggregate amount for such months to the director of revenue by the twentieth day of the succeeding month.

3. Where the aggregate amount levied and imposed upon a seller by section 144.020 is less than forty-five dollars in a calendar quarter, the director of revenue shall by regulation permit the seller to file a return for a calendar year. The return shall be filed and the taxes paid on or before January thirty-first of the succeeding year.

4. The seller of any property or person rendering any service, subject to the tax imposed by sections 144.010 to 144.525, shall collect the tax from the purchaser of such property or the recipient of the service to the extent possible under the provisions of section 144.285, but the seller's inability to collect any part or all of the tax does not relieve the seller of the obligation to pay to the state the tax imposed by section 144.020; except that the collection of the tax imposed by sections 144.010 to 144.525 on motor vehicles and trailers shall be made as provided in sections 144.070 and 144.440.

5. Any person may advertise or hold out or state to the public or to any customer directly that the tax or any part thereof imposed by sections 144.010 to 144.525, and required to be collected by the person, will be assumed or absorbed by the person, provided that the amount of tax assumed or absorbed shall be stated on any invoice or receipt for the property sold or service rendered. Any person violating any of the provisions of this section shall be guilty of a misdemeanor. This subsection shall not apply to any retailer prohibited from collecting and remitting sales tax under section 66.630.

(RSMo 1939 § 11411, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865, A.L. 1947 V. I p. 553, A.L. 1947 V. II p. 431, A.L. 1951 p. 854, A.L. 1963 p. 198, A.L. 1965 p. 261, A.L. 1969 H.B. 537, A.L. 1979 S.B. 218, et al., A.L. 1994 S.B. 477, et al., A.L. 1998 H.B. 1301, A.L. 2015 H.B. 517 & 754)

*Word "and" appears in original rolls.

(1976) Officer of corporation in charge of corporate sales tax matters personally liable for failing to file sales tax returns even though officer acted in representative capacity. State v. Longstreet (A.), 536 S.W.2d 185.

(1982) “Dirt bikes” are motor vehicles for purposes of the sales tax law, and seller is not required to remit sales tax. Lake & Trail Sports Center v. Director of Revenue (Mo.), 631 S.W.2d 339.



Section 144.081 Quarter-monthly remittance, when — deemed filed on time, when — quarter-monthly defined — underpayment, penalty, exceptions — electronic funds payment system authorized.

Effective 01 Jul 2003, see footnote

Title X TAXATION AND REVENUE

144.081. Quarter-monthly remittance, when — deemed filed on time, when — quarter-monthly defined — underpayment, penalty, exceptions — electronic funds payment system authorized. — 1. The director of revenue, by regulation, may require a seller to timely remit the unpaid state sales tax for each quarter-monthly period, only if the seller's aggregate state sales tax was ten thousand dollars or more in each of at least six months during the prior twelve months. The term "state sales tax" as used in this section means the tax imposed by sections 144.010 to 144.510 and the additional sales tax imposed by Sections 43(a) to 43(c) and 47(a) to 47(c) of Article IV of the Missouri Constitution and does not include any sales taxes imposed by political subdivisions of the state pursuant to other provisions of law.

2. The director may increase the monthly requirement to more than ten thousand dollars or otherwise narrow the application of the quarter-monthly remittance system authorized by this section. The director may not require the remittance of state sales taxes more often than monthly unless authorized by this section.

3. A remittance shall be timely if mailed as provided in section 143.851 within three banking days after the end of the quarter-monthly period or if received by the director or deposited in a depository designated by the director within four banking days after the end of the quarter-monthly period.

4. The unpaid amount shall be after a reduction for the compensation provided by section 144.140. The unpaid amount at the end of a quarter-monthly period shall not include unpaid amounts for a prior quarter-monthly period only if the seller made a remittance with respect to the prior quarter-monthly period. The excess, if any, of a remittance over the actual amount for a period shall be applied in order of time to each of the seller's succeeding remittances with respect to the same return period.

5. For purposes of this section, "quarter-monthly period" means:

(1) The first seven days of a calendar month;

(2) The eighth to fifteenth day of a calendar month;

(3) The sixteenth to twenty-second day of a calendar month; and

(4) The portion following the twenty-second of a calendar month.

6. (1) In the case of an underpayment of any amount required to be paid pursuant to this section, a seller shall be liable for a penalty in lieu of all other penalties, interest or additions to tax imposed by this chapter for violating this section. The penalty shall be five percent of the amount of the underpayment determined under subdivision (2) of this subsection.

(2) The amount of the underpayment shall be the excess of:

(a) Ninety percent of the unpaid amount at the end of a quarter-monthly period, over

(b) The amount, if any, of the timely remittance for the quarter-monthly period.

7. (1) The penalty with respect to any quarter-monthly period shall not be imposed if the seller's timely remittance for the quarter-monthly period equals or exceeds one-fourth of the average monthly state sales tax liability of the seller for the preceding calendar year. The month of highest liability and the month of lowest liability shall be excluded in computing the average. This subdivision shall apply only to a seller who had a state sales tax liability for at least six months of the previous calendar year.

(2) The penalty shall not be imposed if the seller establishes that the failure to make a timely remittance of at least ninety percent was due to reasonable cause, and not due to willful neglect.

(3) The penalty shall not be imposed against any seller for the first two months the seller is obligated to make quarter-monthly remittance of state sales taxes.

8. Tax amounts remitted under this section shall be treated as payments on the seller's monthly return required by sections 144.080 and 144.090. Tax amounts remitted under this section shall be deemed to have been paid on the last day prescribed for filing the return. The preceding sentence shall apply in computing compensation under section 144.140, interest, penalties and additions to tax and for purposes of all sections of this chapter, except this section.

9. The director of revenue may prescribe the use of an electronic funds payment system for the payment of sales and use taxes by any seller subject to the requirement of quarter-monthly remittance as provided in this section.

(L. 1983 1st Ex. Sess. H.B. 10, A.L. 1986 S.B. 669, et al., A.L. 2003 H.B. 600)

Effective 7-01-03



Section 144.083 Retail sales license required for all collectors of tax — prerequisite to issuance of city or county occupation license — prerequisite for sales at retail — statement of no tax due required.

Effective 28 Aug 2007

Title X TAXATION AND REVENUE

144.083. Retail sales license required for all collectors of tax — prerequisite to issuance of city or county occupation license — prerequisite for sales at retail — statement of no tax due required. — 1. The director of revenue shall require all persons who are responsible for the collection of taxes under the provisions of section 144.080 to procure a retail sales license at no cost to the licensee which shall be prominently displayed at the licensee's place of business, and the license is valid until revoked by the director or surrendered by the person to whom issued when sales are discontinued. The director shall issue the retail sales license within ten working days following the receipt of a properly completed application. Any person applying for a retail sales license or reinstatement of a revoked sales tax license who owes any tax under sections 144.010 to 144.510 or sections 143.191 to 143.261 must pay the amount due plus interest and penalties before the department may issue the applicant a license or reinstate the revoked license. All persons beginning business subsequent to August 13, 1986, and who are required to collect the sales tax shall secure a retail sales license prior to making sales at retail. Such license may, after ten days' notice, be revoked by the director of revenue only in the event the licensee shall be in default for a period of sixty days in the payment of any taxes levied under section 144.020 or sections 143.191 to 143.261. Notwithstanding the provisions of section 32.057 in the event of revocation, the director of revenue may publish the status of the business account including the date of revocation in a manner as determined by the director.

2. The possession of a retail sales license and a statement from the department of revenue that the licensee owes no tax due under sections 144.010 to 144.510 or sections 143.191 to 143.261 shall be a prerequisite to the issuance or renewal of any city or county occupation license or any state license which is required for conducting any business where goods are sold at retail. The date of issuance on the statement that the licensee owes no tax due shall be no more than ninety days before the date of submission for application or renewal of the local license. The revocation of a retailer's license by the director shall render the occupational license or the state license null and void.

3. No person responsible for the collection of taxes under section 144.080 shall make sales at retail unless such person is the holder of a valid retail sales license. After all appeals have been exhausted, the director of revenue may notify the county or city law enforcement agency representing the area in which the former licensee's business is located that the retail sales license of such person has been revoked, and that any county or city occupation license of such person is also revoked. The county or city may enforce the provisions of this section, and may prohibit further sales at retail by such person.

4. In addition to the provisions of subsection 2 of this section, beginning January 1, 2009, the possession of a statement from the department of revenue stating no tax is due under sections 143.191 to 143.265 or sections 144.010 to 144.510 shall also be a prerequisite to the issuance or renewal of any city or county occupation license or any state license required for conducting any business where goods are sold at retail. The statement of no tax due shall be dated no longer than ninety days before the date of submission for application or renewal of the city or county license.

5. Notwithstanding any law or rule to the contrary, sales tax shall only apply to the sale price paid by the final purchaser and not to any off-invoice discounts or other pricing discounts or mechanisms negotiated between manufacturers, wholesalers, and retailers.

(L. 1961 p. 629 § 1, A.L. 1965 p. 261, A.L. 1986 S.B. 669, et al., A.L. 2004 S.B. 1394, A.L. 2007 S.B. 30)

CROSS REFERENCE:

Injunction or writs of attachment authorized for businesses or transient employer not in compliance, 144.512



Section 144.087 Retail sales licensee to give bond, when — cash bond deposit and refund — licensee in default has option to provide letter of credit or certificate of deposit.

Effective 28 Aug 2016

Title X TAXATION AND REVENUE

144.087. Retail sales licensee to give bond, when — cash bond deposit and refund — licensee in default has option to provide letter of credit or certificate of deposit. — 1. The director of revenue shall require all applicants for retail sales licenses and all licensees in default in filing a return and paying their taxes when due to file a bond in an amount to be determined by the director, which may be a corporate surety bond or a cash bond, but such bond shall not be more than two times the average monthly tax liability of the taxpayer, estimated in the case of a new applicant, otherwise based on the previous twelve months’ experience. At such time as the director of revenue shall deem the amount of a bond required by this section to be insufficient to cover the average monthly tax liability of a given taxpayer, he may require such taxpayer to adjust the amount of the bond to the level satisfactory to the director which will cover the amount of such liability. The director shall, after a reasonable period of satisfactory tax compliance for one year from the initial date of bonding, release such taxpayer from the bonding requirement as set forth in this section. All itinerant or temporary businesses shall be required to procure the license and post the bond required under the provisions of sections 144.083 and 144.087 prior to the selling of goods at retail, and in the event that such business is to be conducted for less than one month, the amount of the bond shall be determined by the director.

2. All cash bonds shall be deposited by the director of revenue into the state general revenue fund, and shall be released to the taxpayer pursuant to subsection 1 of this section from funds appropriated by the general assembly for such purpose. If appropriated funds are available, the commissioner of administration and the state treasurer shall cause such refunds to be paid within thirty days of the receipt of a warrant request for such payment from the director of the department of revenue.

3. An applicant or licensee in default may, in lieu of filing any bond required under this section, provide the director of revenue with an irrevocable letter of credit, as defined in section 400.5-103, issued by any state or federally chartered financial institution, in an amount to be determined by the director or may obtain a certificate of deposit issued by any state or federally chartered financial institution, in an amount to be determined by the director, where such certificate of deposit is pledged to the department of revenue until released by the director in the same manner as bonds are released pursuant to subsection 1 of this section. As used in this subsection, the term “certificate of deposit” means a certificate representing any deposit of funds in a state or federally chartered financial institution for a specified period of time which earns interest at a fixed or variable rate, where such funds cannot be withdrawn prior to a specified time without forfeiture of some or all of the earned interest.

(L. 1961 p. 629 § 2, A.L. 1974 H.B. 978, A.L. 1982 S.B. 471, A.L. 1983 1st Ex. Sess. H.B. 10, A.L. 1985 H.B. 321, A.L. 1986 S.B. 669, et al., A.L. 1990 H.B. 960, A.L. 1994 S.B. 477, et al. , A.L. 2016 S.B. 823)



Section 144.090 Director may require monthly or annual returns instead of quarterly — when due.

Effective 31 Dec 1994, see footnote

Title X TAXATION AND REVENUE

144.090. Director may require monthly or annual returns instead of quarterly — when due. — 1. The director of revenue, if deemed necessary in order to ensure payment to or facilitate the collection by the state of the amount of taxes, or if the revenue needs of the state demand it, may require returns and payment of the amount of taxes for monthly or annual periods instead of calendar quarters.

2. In all cases where monthly or annual payments are required by the director of revenue under the provisions of this section, such payments shall be made on or before the last day of each month following the period in which the tax is required to be collected. The provisions of this subsection shall not apply when the taxpayer is required to file a monthly or annual return due to the amount of sales taxes collected during the reporting period pursuant to section 144.080.

(L. 1947 V. I p. 553 § 11411A, A.L. 1951 p. 854, A.L. 1961 p. 630, A.L. 1963 p. 198, A.L. 1979 S.B. 218, et al., A.L. 1994 S.B. 477, et al.)

Effective 12-31-94, and shall apply to all tax periods beginning on or after 1-1-95 (S.B. 477 § C, 1994)



Section 144.100 Returns filed with the director — charge and time sales — correction of errors, procedures.

Effective 31 Dec 1994, see footnote

Title X TAXATION AND REVENUE

144.100. Returns filed with the director — charge and time sales — correction of errors, procedures. — 1. Every person making any taxable sales of property or service, except transactions provided for in sections 144.070 and 144.440, individually or by duly authorized officer or agent, shall make and file a written return with the director of revenue in such manner as he may prescribe.

2. The returns shall be on blanks designed and furnished by the director of the department of revenue and shall be filed at the times provided in sections 144.080 and 144.090. The returns shall show the amount of gross receipts from sales of taxable property and services by the person and the amount of tax due thereon by that person during and for the period covered by the return. With each return, the person shall remit to the director of revenue the full amount of the tax due.

3. In case of charge and time sales the gross receipts thereof shall be included as sales in the returns as and when payments are received by the person, without any deduction therefrom whatsoever.

4. If an error or omission is discovered in a return or a change be necessary to show the true facts, the error may be corrected, the omission supplied, or the change made in the return next filed with the director for the filing period immediately following the filing period in which the error was made or the omission occurred, as prescribed by law, except that no refund under this chapter shall be allowed for any amount of tax paid by a seller which is based upon charges incident to credit card discounts. Any other omission or error must be corrected by filing an amended return for the erroneously reported period if the amount of tax is less than that originally reported, or an additional return if the amount of tax is greater than that originally reported. An additional return shall be deemed filed on the date the envelope in which it is mailed is postmarked or the date it* is received by the director, whichever is earlier. Any payment of tax, interest, penalty or additions to tax shall be deemed filed on the date the envelope containing the payment is postmarked or the date the payment is received by the director, whichever is earlier. If a refund or credit results from the filing of an amended return, no refund or credit shall be allowed unless an application for refund or credit is properly completed and submitted to the director pursuant to section 144.190.

5. The amount of gross receipts from sales and the amount of tax due returned by the person, as well as all matters contained in the return, is subject to review and revision in the manner herein provided for the correction of the returns.

(RSMo 1939 § 11416, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865, A.L. 1947 V. I p. 553, A.L. 1947 V. II p. 431, A. 1949 S.B. 1027, A.L. 1951 p. 854, A.L. 1957 p. 803, A.L. 1965 p. 261, A.L. 1974 H.B. 1593, A.L. 1994 S.B. 477, et al.)

Effective 12-31-94, and shall apply to all tax periods beginning on or after 1-1-95 (S.B. 477 § C, 1994)

*Word "it" does not appear in original rolls.



Section 144.115 Returns kept four years — destroyed, when.

Effective 28 Aug 1957

Title X TAXATION AND REVENUE

144.115. Returns kept four years — destroyed, when. — The director of revenue shall keep sales and use tax returns on file in his custody for a period of four years after the sales or use tax becomes due. At the end of four years, the director of revenue may destroy the returns; but no return shall be destroyed until the tax has been paid. The director of revenue, at the end of two years, may cause the returns to be reproduced and destroyed in the manner provided by sections 109.120 to 109.140.

(L. 1957 p. 802 § 1)



Section 144.118 Retail sales tax license, administrative penalty for failure to obtain — burden of proof required by the department.

Effective 28 Aug 1986

Title X TAXATION AND REVENUE

144.118. Retail sales tax license, administrative penalty for failure to obtain — burden of proof required by the department. — 1. Any business or individual engaged in the business of selling of tangible personal property within the state without a valid Missouri retail sales tax license shall be assessed a penalty in the amount of up to five hundred dollars for the first day and one hundred dollars for each day thereafter, not to exceed ten thousand dollars, in addition to any other penalties or interest as prescribed in chapter 144. For the first twenty days this penalty shall not apply to persons opening a business in the state of Missouri for the first time.

2. The department of revenue must show by a preponderance of evidence that the business or individual did, in fact, operate without a valid Missouri retail sales tax license before final assessment of the penalties as prescribed in subsection 1 of this section can be made.

(L. 1986 S.B. 669, et al. § 1)

CROSS REFERENCE:

Injunction or writs of attachment authorized for businesses or transient employer not in compliance, 144.512



Section 144.121 Records of department of revenue and certain counties may be inspected and audited by political subdivisions imposing taxes — request, procedure — charge.

Effective 10 May 1994, see footnote

Title X TAXATION AND REVENUE

144.121. Records of department of revenue and certain counties may be inspected and audited by political subdivisions imposing taxes — request, procedure — charge. — 1. Notwithstanding the provisions of section 32.057, any county or other political subdivision imposing a sales tax which is administered by the state department of revenue, and any political subdivision which is part of group A or group B, as defined in section 66.620, may inspect or audit any and all records of the state director of revenue pertaining to the administration, collection and enforcement of its sales taxes, or, in the case of a political subdivision which is a part of group A or group B, of the sales taxes imposed pursuant to sections 66.600 to 66.630 and section 94.577 or 94.850 to 94.857. The request for inspection or audit of sales tax records and reports shall be made by written application signed by the chief executive of the county or other political subdivision and shall be filed with the director of revenue. The date for the inspection or audit shall be determined by the director of revenue and the inspection or audit shall be performed in the premises of the director of revenue and during normal office hours. The date set shall be no more than thirty days after receipt by the director of revenue of such written application. The director of revenue shall notify the county or other political subdivision in writing of the date and place for the inspection or audit. Any county or other political subdivision may make as many requests for inspection of the sales tax records as it deems necessary. The director of revenue may make a charge of not more than fifty dollars per day for each of the facilities of the department which are used in connection with such an inspection or audit. The director of revenue is authorized to provide reports of sales tax data to any county or other political subdivision filing requests according to the provisions of this section and section 32.057.

2. If the duties of the director of revenue with respect to the allocation, division and distribution of sales and use tax proceeds determined to be due within a county of the first classification having a charter form of government and having a population of nine hundred thousand or more inhabitants are delegated to the county as provided in section 66.601, any city, town or village within such county may inspect and audit all records of the county relating to allocation, division and distribution of sales and use tax proceeds in the same manner and on the same conditions as provided for taxing entities in subsection 1 of this section.

(L. 1973 H.B. 46, A.L. 1979 H.B. 296, A.L. 1980 S.B. 910, A.L. 1993 H.B. 618, A.L. 1994 S.B. 685)

Effective 5-10-94



Section 144.122 Records of department of revenue, political subdivision ineligible to require disclosure — effect of abuse of confidentiality — city may inspect county records.

Effective 01 Jan 1981, see footnote

Title X TAXATION AND REVENUE

144.122. Records of department of revenue, political subdivision ineligible to require disclosure — effect of abuse of confidentiality — city may inspect county records. — Any county or other political subdivision in violation of the provisions of sections 32.057, 144.121 and 144.122 as determined by the director of revenue shall be ineligible to require disclosure of information from the state director of revenue; provided, however, that nothing herein shall be construed to prohibit a county imposing a sales tax pursuant to sections 66.600 to 66.635 from allowing any political subdivision which is a part of group B, as defined in section 66.620, to inspect* such sales tax information on the premises of the county seat of such county at such times as may be set by the chief executive officer of such county.

(L. 1973 H.B. 46, A.L. 1980 S.B. 910)

Effective 1-1-81

*Word "inspection" appears in original rolls.



Section 144.130 Refunds to purchasers, deduction.

Effective 28 Aug 1947

Title X TAXATION AND REVENUE

144.130. Refunds to purchasers, deduction. — Refunds made by the person during the preceding calendar month or calendar quarter to purchasers, on account of tangible personal property, substances, services and things returned to the persons shall be allowed as a deduction from the gross receipts required to be stated in the returns filed with the director of revenue; provided, the person had theretofore included the said refunded receipts in a return made by such person and had paid the amount imposed by sections 144.010 to 144.510 with respect thereto; provided, the seller has returned to the purchaser any and all tax previously paid by the purchaser at the time of the purchase.

(RSMo 1939 § 11418, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865, A.L. 1947 V. I p. 553)



Section 144.140 Seller may retain two percent of tax.

Effective 28 Aug 1963

Title X TAXATION AND REVENUE

144.140. Seller may retain two percent of tax. — From every remittance to the director of revenue made on or before the date when the same becomes due, the person required to remit the same shall be entitled to deduct and retain an amount equal to two percent thereof.

(RSMo 1939 § 11431, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865, A.L. 1961 p. 630, A.L. 1963 p. 195)

(1976) Buyer remitting use tax is not entitled to retain 2% of the tax paid. Farm and Home Savings Ass'n. v. Spradling (Mo.), 538 S.W.2d 313.



Section 144.150 Withholding of tax money in case of sale of business — director to send statements to certain persons, when — secured creditors, priority, exempt from tax liability.

Effective 31 Dec 1994, see footnote

Title X TAXATION AND REVENUE

144.150. Withholding of tax money in case of sale of business — director to send statements to certain persons, when — secured creditors, priority, exempt from tax liability. — 1. If any person required to remit a tax levied hereunder or his successors shall sell all or substantially all of his or their business or stock of goods or shall quit the business, such person or successor shall file a final return under oath within fifteen days after the date of selling or quitting business.

2. If any person required to remit a tax levied hereunder or his successors shall contract to sell all or substantially all of his or their business, the seller shall request from the director of revenue a statement or certificate as provided in subsection 4 of this section. The seller shall present such statement or certificate to the purchaser prior to consummation of the sale and secure the purchaser's signature thereon as validation of receipt. Failure to comply with this provision shall result in the seller being liable for an additional penalty equal to twenty-five percent of the seller's delinquency at the time of the sale. The provisions of this section to the contrary notwithstanding, this additional penalty shall be the sole liability of the seller and shall not be a liability of the purchaser.

3. Except as provided in subsections 4, 5 and 6 of this section, all successors, if any, shall be required to withhold sufficient of the purchase money to cover the amount of such taxes and interest, additions to tax or penalties due and unpaid until such time as the former owner or predecessor, whether immediate or not, shall produce a receipt from the director of revenue showing that the taxes have been paid, or a certificate stating that no taxes are due. If the purchaser of a business or stock of goods shall fail to withhold the purchase money as provided in this section and remit at the time of purchase all amounts so withheld to the director to pay all unpaid taxes, interest, additions to tax and penalties due from the former owner or predecessor, the purchaser shall be personally liable for the payment of the taxes, interest, additions to tax and penalties accrued and unpaid on account of the operation of the business by the former owner and person.

4. The director of revenue shall, notwithstanding the provisions of section 32.057, upon written request, furnish within fifteen business days from the receipt of such request by certified mail, return receipt requested, or such other methods as may be mutually agreed upon, to any owner, successor, secured creditor, purchaser, or in the case of a proposed purchaser if joined in writing by the owner, a statement showing the amount of taxes, interest, additions to tax or penalties due and owing or a certificate showing that no taxes, interest, additions to tax or penalties are due under this chapter, including the date of the last payment for such taxes, interest, additions to tax or penalties as shown by the records of the director of revenue. The person obtaining a certificate from the director of revenue under this section may rely on such certificate for a period of one hundred twenty days.

5. A secured creditor who shall enforce a lien against a business or a stock and goods of a business subject to the provisions of this chapter shall be entitled to obtain from the director of revenue a statement of sales tax due and the status of the sales tax payments from the director of revenue in accordance with subsection 4 of this section. If the director of revenue does not respond within fifteen business days from the date of receipt of such request by the secured creditor seeking to enforce its lien, it shall be conclusively presumed that all such sales taxes have been paid as to the secured creditor or any successor of the secured creditor, whether such successor be immediate or not. Nothing in this section shall eliminate the liability of the owner of the business owing sales tax from the liability to pay such sales tax. Any purchaser who acquires the business or stock of goods as a result of an enforcement action by a creditor, including the creditor, shall be exempt from the liability set forth in subsection 3 of this section, whether such purchaser be immediate or subsequent thereto.

6. Any such creditor who shall enforce a lien against the business or stock of goods subject to the provisions of this section shall be entitled to be paid the principal sums due, all accrued interest to the date of payment, and the expenses of enforcing the lien of the secured creditor including its attorney's fees. The balance, if any, shall be paid to creditors having a priority interest thereto under the laws of the state of Missouri or the United States of America. Any balance then remaining, up to the amount of the tax, interest, additions to tax and penalties then due, shall be remitted to the director of revenue as provided by this section. Nothing in this section shall affect the priority of any lien filed by the director of revenue against the former owner or predecessor.

7. Mailing of notices or requests, by first class mail, postage prepaid, certified with return receipt requested, or such other methods as may be mutually agreed upon, shall be prima facie evidence that the party to whom it is addressed received the correspondence, notice or request.

(RSMo 1939 § 11436, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865, A.L. 1961 p. 630, A.L. 1987 S.B. 282, A.L. 1990 H.B. 960, A.L. 1994 S.B. 477, et al.)

Effective 12-31-94, and shall apply to all tax periods beginning on or after 1-1-95 (S.B. 477 § C, 1994)



Section 144.155 Limitation on time period to assess liability of transferee — death effect — transferee defined.

Effective 01 Jan 1984, see footnote

Title X TAXATION AND REVENUE

144.155. Limitation on time period to assess liability of transferee — death effect — transferee defined. — 1. The liability at law or in equity of a transferee of property of a taxpayer for any tax, addition to tax, penalty or interest due under sections 144.010 to 144.510 and 144.600 to 144.745, shall be assessed, paid and collected in the same manner and subject to the same provisions and limitations as in the case of the tax to which the liability relates except as hereinafter provided in this section. The term "transferee" includes donee, heir, legatee, devisee and distributee.

2. In the case of the liability of an initial transferee, the period of limitation for assessment of any liability expires one year after the expiration of the period of limitation against the transferor; in the case of the liability of a transferee of a transferee, it expires one year after the expiration of the period of limitation against the preceding transferee, but not more than three years after the expiration of the period of limitation for assessment against the original transferor.

3. If, before the expiration of the time provided in this section for the assessment of the liability, the director of revenue and the transferee have consented in writing to its assessment after such time, the liability may be assessed at any time prior to the expiration of the period agreed upon or an extension thereof.

4. If any person is deceased, the period of limitation for assessment against such person shall be the period that would be in effect had death not occurred.

(L. 1983 1st Ex. Sess. H.B. 10)

Effective 1-1-84



Section 144.157 Violations in collecting, penalty.

Effective 28 Aug 2004

Title X TAXATION AND REVENUE

144.157. Violations in collecting, penalty. — 1. Any person required to collect, truthfully account for and pay over any tax imposed by sections 67.1170 to 67.1180, sections 94.800 to 94.825, and sections 144.010 to 144.525 and 144.600 to 144.745 who willfully fails to collect such tax or truthfully account for and pay over such tax or willfully attempts in any manner to evade or defeat the tax or the payment thereof, or who shall willfully and knowingly overcharge or overcollect such tax with intent to make claim to any such overcharged or overcollected amounts under section 144.190, shall, in addition to other penalties provided by law, be liable to a penalty equal to the total amount of the tax evaded, or not collected, or not accounted for and paid over, or overcharged or overcollected.

2. For purposes of this section, the term "person" includes an individual or an officer or employee of any corporation, including an administratively dissolved corporation or a foreign corporation that has had its certificate of authority revoked, or a member or employee of any partnership, who, as such officer, employee or member, is under a duty to perform the act in respect of which the violation occurs.

3. Any officers, directors, or statutory trustees of any corporation, including administratively dissolved corporations or foreign corporations that have had their certificate of authority revoked, subject to the provisions of sections 144.010 to 144.745, who has the direct control, supervision or responsibility for filing returns and making payment of the amount of tax imposed in accordance with sections 144.010 to 144.745, and who fails to file such return or make payment of all taxes due with the director of revenue shall be personally assessed for such amounts, including interest, additions to tax and penalties thereon. This assessment shall be imposed only in the event that the assessment on the corporation is final, and such corporation fails to pay such amounts to the director of revenue. Notice shall be given of the director of revenue's intent to make the assessment against such officers, directors, statutory trustees or employees. The personal liability of such officers, directors, statutory trustees or employees as provided in this section shall survive the administrative dissolution of the corporation or, if a foreign corporation, the revocation of the corporation's certificate of authority.

(L. 1983 1st Ex. Sess. H.B. 10, A.L. 1990 H.B. 960, A.L. 1991 H.B. 219, A.L. 1994 S.B. 477, et al., A.L. 2000 H.B. 1659 merged with S.B. 724, A.L. 2004 S.B. 1394)



Section 144.160 Extension of time by director for payment of tax.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

144.160. Extension of time by director for payment of tax. — The director of revenue for good cause may extend, for not to exceed sixty days, the time for making any return or paying any tax required under the provisions of sections 144.010 to 144.510.

(RSMo 1939 § 11419, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865)



Section 144.170 Interest on delinquent taxes — rate.

Effective 28 Aug 1982

Title X TAXATION AND REVENUE

144.170. Interest on delinquent taxes — rate. — All taxes not paid to the director of revenue by the person required to remit the same on the date when the same becomes due and payable to the director of revenue shall bear interest at the rate determined by section 32.065 from and after such date until paid.

(RSMo 1939 § 11430, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865, A.L. 1972 S.B. 407, A.L. 1982 H.B. 1351, et al.)



Section 144.190 Refund of overpayments — claim for refund — time for making claims — paid to whom — direct pay agreement for certain purchasers — special rules for error corrections — refund not allowed, when — taxes paid more than once, effect of.

Effective 28 Aug 2016

Title X TAXATION AND REVENUE

144.190. Refund of overpayments — claim for refund — time for making claims — paid to whom — direct pay agreement for certain purchasers — special rules for error corrections — refund not allowed, when — taxes paid more than once, effect of. — 1. If a tax has been incorrectly computed by reason of a clerical error or mistake on the part of the director of revenue, such fact shall be set forth in the records of the director of revenue, and the amount of the overpayment shall be credited on any taxes then due from the person legally obligated to remit the tax pursuant to sections 144.010 to 144.525, and the balance shall be refunded to the person legally obligated to remit the tax, such person’s administrators or executors, as provided for in section 144.200.

2. If any tax, penalty or interest has been paid more than once, or has been erroneously or illegally collected, or has been erroneously or illegally computed, such sum shall be credited on any taxes then due from the person legally obligated to remit the tax pursuant to sections 144.010 to 144.525, and the balance, with interest as determined by section 32.065, shall be refunded to the person legally obligated to remit the tax, but no such credit or refund shall be allowed unless duplicate copies of a claim for refund are filed within three years from date of overpayment.

3. Every claim for refund must be in writing and signed by the applicant, and must state the specific grounds upon which the claim is founded. Any refund or any portion thereof which is erroneously made, and any credit or any portion thereof which is erroneously allowed, may be recovered in any action brought by the director of revenue against the person legally obligated to remit the tax. In the event that a tax has been illegally imposed against a person legally obligated to remit the tax, the director of revenue shall authorize the cancellation of the tax upon the director’s record.

4. Notwithstanding the provisions of section 32.057, a purchaser that originally paid sales or use tax to a vendor or seller may submit a refund claim directly to the director of revenue for such sales or use taxes paid to such vendor or seller and remitted to the director, provided no sum shall be refunded more than once, any such claim shall be subject to any offset, defense, or other claim the director otherwise would have against either the purchaser or vendor or seller, and such claim for refund is accompanied by either:

(1) A notarized assignment of rights statement by the vendor or seller to the purchaser allowing the purchaser to seek the refund on behalf of the vendor or seller. An assignment of rights statement shall contain the Missouri sales or use tax registration number of the vendor or seller, a list of the transactions covered by the assignment, the tax periods and location for which the original sale was reported to the director of revenue by the vendor or seller, and a notarized statement signed by the vendor or seller affirming that the vendor or seller has not received a refund or credit, will not apply for a refund or credit of the tax collected on any transactions covered by the assignment, and authorizes the director to amend the seller’s return to reflect the refund; or

(2) In the event the vendor or seller fails or refuses to provide an assignment of rights statement within sixty days from the date of such purchaser’s written request to the vendor or seller, or the purchaser is not able to locate the vendor or seller or the vendor or seller is no longer in business, the purchaser may provide the director a notarized statement confirming the efforts that have been made to obtain an assignment of rights from the vendor or seller. Such statement shall contain a list of the transactions covered by the assignment, the tax periods and location for which the original sale was reported to the director of revenue by the vendor or seller.

­­

­

5. Notwithstanding the provisions of section 32.057, when a vendor files a refund claim on behalf of a purchaser and such refund claim is denied by the director, notice of such denial and the reason for the denial shall be sent by the director to the vendor and each purchaser whose name and address is submitted with the refund claim form filed by the vendor. A purchaser shall be entitled to appeal the denial of the refund claim within sixty days of the date such notice of denial is mailed by the director as provided in section 144.261. The provisions of this subsection shall apply to all refund claims filed after August 28, 2012. The provisions of this subsection allowing a purchaser to appeal the director’s decision to deny a refund claim shall also apply to any refund claim denied by the director on or after January 1, 2007, if an appeal of the denial of the refund claim is filed by the purchaser no later than September 28, 2012, and if such claim is based solely on the issue of the exemption of the electronic transmission or delivery of computer software.

6. Notwithstanding the provisions of this section, the director of revenue shall authorize direct-pay agreements to purchasers which have annual purchases in excess of seven hundred fifty thousand dollars pursuant to rules and regulations adopted by the director of revenue. For the purposes of such direct-pay agreements, the taxes authorized pursuant to chapters 66, 67, 70, 92, 94, 162, 190, 238, 321, and 644 shall be remitted based upon the location of the place of business of the purchaser.

7. Special rules applicable to error corrections requested by customers of mobile telecommunications service are as follows:

(1) For purposes of this subsection, the terms “customer”, “home service provider”, “place of primary use”, “electronic database”, and “enhanced zip code” shall have the same meanings as defined in the Mobile Telecommunications Sourcing Act incorporated by reference in section 144.013;

(2) Notwithstanding the provisions of this section, if a customer of mobile telecommunications services believes that the amount of tax, the assignment of place of primary use or the taxing jurisdiction included on a billing is erroneous, the customer shall notify the home service provider, in writing, within three years from the date of the billing statement. The customer shall include in such written notification the street address for the customer’s place of primary use, the account name and number for which the customer seeks a correction of the tax assignment, a description of the error asserted by the customer and any other information the home service provider reasonably requires to process the request;

(3) Within sixty days of receiving the customer’s notice, the home service provider shall review its records and the electronic database or enhanced zip code to determine the customer’s correct taxing jurisdiction. If the home service provider determines that the review shows that the amount of tax, assignment of place of primary use or taxing jurisdiction is in error, the home service provider shall correct the error and, at its election, either refund or credit the amount of tax erroneously collected to the customer for a period of up to three years from the last day of the home service provider’s sixty-day review period. If the home service provider determines that the review shows that the amount of tax, the assignment of place of primary use or the taxing jurisdiction is correct, the home service provider shall provide a written explanation of its determination to the customer.

8. For all refund claims submitted to the department of revenue on or after September 1, 2003, notwithstanding any provision of this section to the contrary, if a person legally obligated to remit the tax levied pursuant to sections 144.010 to 144.525 has received a refund of such taxes for a specific issue and submits a subsequent claim for refund of such taxes on the same issue for a tax period beginning on or after the date the original refund check issued to such person, no refund shall be allowed. This subsection shall not apply and a refund shall be allowed if the refund claim is filed by a purchaser under the provisions of subsection 4 of this section, the refund claim is for use tax remitted by the purchaser, or an additional refund claim is filed by a person legally obligated to remit the tax due to any of the following:

(1) Receipt of additional information or an exemption certificate from the purchaser of the item at issue;

(2) A decision of a court of competent jurisdiction or the administrative hearing commission; or

(3) Changes in regulations or policy by the department of revenue.

9. Notwithstanding any provision of law to the contrary, the director of revenue shall respond to a request for a binding letter ruling filed in accordance with section 536.021 within sixty days of receipt of such request. If the director of revenue fails to respond to such letter ruling request within sixty days of receipt by the director, the director of revenue shall be barred from pursuing collection of any assessment of sales or use tax with respect to the issue which is the subject of the letter ruling request. For purposes of this subsection, the term “letter ruling” means a written interpretation of law by the director to a specific set of facts provided by a specific taxpayer or his or her agent.

10. If any tax was paid more than once, was incorrectly collected, or was incorrectly computed, such sum shall be credited on any taxes then due from the person legally obligated to remit the tax pursuant to sections 144.010 to 144.510 against any deficiency or tax due discovered through an audit of the person by the department of revenue through adjustment during the same tax filing period for which the audit applied.

(RSMo 1939 § 11432, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865, A.L. 1979 S.B. 218, et al., A.L. 1986 S.B. 669, et al., A.L. 1988 S.B. 586, A.L. 1991 H.B. 219, A.L. 1999 H.B. 139, A.L. 2001 H.B. 816, A.L. 2002 H.B. 1890, A.L. 2003 H.B. 600, A.L. 2012 H.B. 1504, A.L. 2016 H.B. 1435)

(1998) Refund claims made prior to repeal of section 144.748 on May 21, 1996, may proceed under this section. Refund claims made after May 21, 1996, may only proceed under section 136.035. St. Charles Co. v. Director of Revenue, 961 S.W.2d 44 (Mo.banc).

(2003) Three-year limitations period starts when the taxpayer remits payment of tax on the transactions that generate the issue of overpayment; deadline is not extended by subsequent payments for other transactions even if occurring within the same tax period. Ford Motor Co. v. Director of Revenue, 97 S.W.3d 458 (Mo.banc).



Section 144.200 Appropriation for refunds.

Effective 28 Aug 1978

Title X TAXATION AND REVENUE

144.200. Appropriation for refunds. — It shall be the duty of the general assembly to appropriate and set aside funds sufficient for the use of the director of revenue to make any refund of taxes required by sections 144.010 to 144.510, by final decision of the administrative hearing commission or by final judgment of court.

(RSMo 1939 § 11441, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865, A.L. 1978 S.B. 661)



Section 144.210 Burden of proving questionable sale on seller — exemption certificates — additional assessment — notice.

Effective 29 May 1991, see footnote

Title X TAXATION AND REVENUE

144.210. Burden of proving questionable sale on seller — exemption certificates — additional assessment — notice. — 1. The burden of proving that a sale of tangible personal property, services, substances or things was not a sale at retail shall be upon the person who made the sale, except that with respect to sales, services, or transactions provided for in section 144.070. The seller shall obtain and maintain exemption certificates signed by the purchaser or his agent as evidence for any exempt sales claimed; provided, however, that before any administrative tribunal of this state, a seller may prove that sale is exempt from tax under this chapter in accordance with proof admissible under the applicable rules of evidence; except that when a purchaser has purchased tangible personal property or services sales tax free under a claim of exemption which is found to be improper, the director of revenue may collect the proper amount of tax, interest, additions to tax and penalty from the purchaser directly. Any tax, interest, additions to tax or penalty collected by the director from the purchaser shall be credited against the amount otherwise due from the seller on the purchases or sales where the exemption was claimed.

2. If the director of revenue is not satisfied with the return and payment of the tax made by any person, he is hereby authorized and empowered to make an additional assessment of tax due from such person, based upon the facts contained in the return or upon any information within his possession or that shall come into his possession.

3. The director of revenue shall give to the person written notice of such additional or revised assessment by certified or registered mail to the person at his or its last known address.

(RSMo 1939 § 11420, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865, A.L. 1947 V. II p. 431, A.L. 1951 p. 854, A.L. 1961 p. 630, A.L. 1978 S.B. 661, A.L. 1990 H.B. 960, A.L. 1991 H.B. 219)

Effective 5-29-91



Section 144.220 Time period for director to make additional assessments — exemptions held invalid by supreme court, effects.

Effective 12 Jun 1990, see footnote

Title X TAXATION AND REVENUE

144.220. Time period for director to make additional assessments — exemptions held invalid by supreme court, effects. — 1. In the case of a fraudulent return or of neglect or refusal to make a return with respect to any tax under this chapter, there is no limitation on the period of time the director has to assess.

2. Where a statute or a rule promulgated by the director has exempted or excepted any person from the payment of tax under this chapter and is thereafter held by a final decision of the Missouri supreme court to be invalid, the director shall not be entitled to make an original or additional assessment of taxes which result from such court decision, nor shall the person be entitled to any refund or credit resulting from such court decision, for any period occurring prior to the date of the court's mandate or the implementation of regulations interpreting such court decision, whichever is later.

3. In other cases, every notice of additional amount proposed to be assessed under this chapter shall be mailed to the person within three years after the return was filed or required to be filed.

4. (1) In those cases in which, within three years prior to June 12, 1990, a statute or a rule promulgated by the director has exempted or excepted any person from the payment of tax under this chapter and such statute or rule promulgated by the director is thereafter held by a final decision of the Missouri supreme court to be invalid, and such decision by the court has created significant claims for credits or refunds among substantial numbers of persons where quantifying such claims would reasonably require additional litigation or auditing by the state, or the amount which would be owed by such persons within the three-year period specified in subsection 3 of this section is not readily determinable with reasonable accuracy because of the lack of records or differing contractual relationships between the sellers and resellers, the director, or any person authorized in writing by him, shall offer to enter into an agreement with any person relating to the liability of such person in respect to the tax imposed by this chapter for any taxable period, which agreement shall contain the terms set out in subdivisions (2) through (5) of this subsection.

(2) The director shall accept as adequate consideration for an agreement the person's agreement to:

(a) Waive all claims for refund or credit of sales or use taxes which claims result from such court decision for tax periods beginning prior to the later of the date of the court's decision holding that the statute or rule promulgated by the director is invalid or the implementation of regulations interpreting that decision;

(b) Not initiate or intervene in as a party, for the two-year period following the date of the agreement, in the administrative hearing commission or any federal or state court, any cause of action attacking the constitutionality or general validity of taxes imposed upon the person by chapter 144; provided, however, that such agreement shall not prevent the person from initiating claims such as those based upon clerical or mathematical errors or double payment and claims based upon the application to the person of exceptions or exemptions provided for by rule or statute and provided further that if, for such two-year period, the person obtains a refund or credit as a result of a decision that the taxes imposed upon the person by chapter 144, are unconstitutional or of general invalidity, the person will take reasonable steps to return to identifiable purchasers from whom the person originally collected the tax under a written or oral contract the moneys refunded or credited and moneys not refunded or credited to identifiable purchasers, except those moneys resulting from vending machine sales, shall be returned to the state treasury less a ten percent fee to be retained by that person; and

(c) Waive the limitation period specified in subsection 3 of this section as to the three-year period preceding the date of the agreement in the event that the person breaches the provisions of this subdivision.

(3) The director shall agree not to seek an original or additional assessment for any period occurring prior to the later of the date of the court's decision holding that the statute or rule promulgated by the director is invalid or the implementation of regulations interpreting that decision except as provided in subdivision (2).

(4) The case shall not be reopened as to matters agreed upon or the agreement modified by any officer, employee, or agent of this state.

(5) Such agreement shall be binding upon the personal representatives, successors, and assigns of the person.

(RSMo 1939 § 11429, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865, A.L. 1983 1st Ex. Sess. H.B. 10, A.L. 1990 H.B. 1554)

Effective 6-12-90

(1980) Statutory provisions setting out limitation periods for commencement of actions have no application to authority of Director of Revenue to assess additional sales tax, interest, and fraud penalties. Excel Drug Co., Inc. v. Mo. Dept. of Revenue (Mo.), 609 S.W.2d 404.

(1981) “Neglect . . . to make a return”, as used in this section means a negligent or careless failure to file a return, not a “mere failure”. Lora v. Director of Revenue (Mo.), 618 S.W.2d 630.



Section 144.230 Assessed penalty and tax due, when.

Effective 28 Aug 1994

Title X TAXATION AND REVENUE

144.230. Assessed penalty and tax due, when. — Any amount assessed or any additional amount assessed by the director of revenue under the provisions of sections 144.010 to 144.525, together with the penalty, if any there be, shall be due and payable from the person to the director of revenue sixty days after the service upon or mailing to the person of notice of such assessment or such additional assessment, except only for such amounts as to which the person has filed a petition for review with the administrative hearing commission.

(RSMo 1939 § 11427, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865, A.L. 1978 S.B. 661, A.L. 1983 1st Ex. Sess. H.B. 10, A.L. 1994 S.B. 477, et al.)



Section 144.240 Assessment final when, appeal — procedures.

Effective 28 Aug 1994

Title X TAXATION AND REVENUE

144.240. Assessment final when, appeal — procedures. — 1. An additional assessment shall be a final decision of the director of revenue. Notwithstanding the provisions of section 621.050 to the contrary, an additional assessment may be appealed to the administrative hearing commission within sixty days after the date the assessment is delivered in person or is sent by certified mail, whichever is earlier.

2. Within sixty days after the date on which an additional assessment is delivered in person or is sent by certified mail, whichever is earlier, the taxpayer may request an informal review of the assessment by the director of revenue. The informal review shall not affect the time within which the taxpayer may appeal the assessment to the administrative hearing commission and any such appeal must be filed within sixty days after the date the assessment is delivered in person or is sent by certified mail, whichever is earlier. If such an informal review is requested by a taxpayer, the director of revenue shall informally review the assessment. The informal review shall not require findings of fact or conclusions of law. If the taxpayer proves to the director's satisfaction that the assessment is incorrect, the assessment shall be cancelled and a revised assessment may be made against the taxpayer for the same period, notwithstanding the provisions of section 144.220 to the contrary.

3. The taxpayer may request and the director may enter into a payment agreement with any taxpayer against which an assessment has been made, if the director determines that such agreement is in the best interest of the state.

(RSMo 1939 § 11428, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865, A.L. 1978 S.B. 661, A.L. 1994 S.B. 477, et al.)

(1979) Director of Revenue is an indispensable party in proceeding on petition for writ of prohibition against conducting formal hearing on reassessment of corporations' tax liability; director had to be joined in proceeding with writ directed to him, rather than to hearing officer. Payless Pharmacy, Inc., et al. v. Hoffert (A.), 589 S.W.2d 623.

(1980) Sales tax law established mandatory procedure for the assessment of sales tax and state has no right to commence an action for taxes due and payable until this procedure is exhausted, including administrative and judicial review. Excel Drug Co., Inc. v. Mo. Dept. of Revenue (Mo.), 609 S.W.2d 404.



Section 144.250 Failure to file return or pay tax — monetary penalty, assessment — director to estimate delinquency — written notice, how served — penalties for motor vehicles doubled, when.

Effective 01 Jul 2003, see footnote

Title X TAXATION AND REVENUE

144.250. Failure to file return or pay tax — monetary penalty, assessment — director to estimate delinquency — written notice, how served — penalties for motor vehicles doubled, when. — 1. In case of failure to file any return required under sections 144.010 to 144.525 on or before the date prescribed therefor, determined with regard to any extension of time for making a return, unless it is shown that such failure is due to reasonable cause and not the result of willful neglect, evasion or fraudulent intent, there shall be added to the amount required to be shown as tax on such return five percent of the amount of such tax if the failure is not for more than one month, with an additional five percent for each additional month or fraction thereof during which such failure continues, not exceeding twenty-five percent in the aggregate, except that when the gross sales tax exceeds two hundred fifty dollars in any one month, requiring the taxpayer to file a monthly return, there shall be no late penalty assessed for the first month in which the return is due. For purposes of this section, the amount of tax required to be shown on the return shall be reduced by the amount of any part of the tax which is paid on or before the date prescribed for payment of the tax.

2. In case of failure to pay the full amount of tax required under sections 144.010 to 144.525 on or before the date prescribed therefor, determined with regard to any extension of time for payment, unless it is shown that such failure is due to reasonable cause and not the result of willful neglect, evasion or fraudulent intent, there shall be added to the tax an amount equal to five percent of the deficiency. If additions to tax are assessed under authority of this subsection, additions to tax may not be assessed by the director under authority of subsection 3 of this section.

3. In the case of failure to pay the full amount of tax required under sections 144.010 to 144.525 on or before the date prescribed therefor, determined with regard to any extension of time for payment, due to negligence or intentional disregard of rules and regulations, but without intent to defraud, there shall be added to the tax an amount equal to five percent of the deficiency. The director shall, upon request by a taxpayer, apprise the taxpayer of the factual basis for the finding of negligence, or the specific rules or regulations disregarded if the director assesses a penalty under this subsection. Rules or regulations which have been determined to be inconsistent with the laws of this state, by either the courts of this state or the administrative hearing commission, may not be cited as the basis for an addition to tax under this section. If additions to tax are assessed under authority of this subsection, additions to tax may not be assessed by the director under authority of subsection 2 of this section.

4. Except in cases of fraud or evasion, if a person neglects or refuses to make a return and payment as required by sections 144.010 to 144.525, the director of revenue shall make an estimate based upon any information in his possession or that may come into his possession of the amount of the gross receipts of the delinquent for the period in respect to which he failed to make return and payment, and upon the basis of said estimated amount compute and assess the tax payable by the delinquent; such estimate may be reconstructed for that period of time for which the tax may be collected as prescribed by law.

5. Promptly thereafter, the director of revenue shall give to the delinquent written notice of such estimated assessment, the notice to be served personally or by certified or registered mail at his or its last known address.

6. The penalties and additions to tax authorized under this section shall be in addition to the interest provided for in this chapter.

7. The penalties or additions to tax authorized pursuant to this section for all taxes on motor vehicles, trailers, motorcycles, mopeds, motortricycles, boats, and outboard motors pursuant to subdivision (1) of subsection 1 of section 144.020 and section 144.440 shall be doubled as of November 1, 2003.

(RSMo 1939 § 11426, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865, A.L. 1978 S.B. 661, A.L. 1979 S.B. 218, et al., A.L. 1986 S.B. 669, et al., A.L. 1994 S.B. 477, et al., A.L. 2003 H.B. 600)

Effective 7-01-03



Section 144.261 Review by administrative hearing commission.

Effective 28 Aug 1994

Title X TAXATION AND REVENUE

144.261. Review by administrative hearing commission. — Final decisions of the director under the provisions of this chapter are reviewable by the filing of a petition with the administrative hearing commission in the manner provided in section 621.050; except that, notwithstanding the provisions of section 621.050 to the contrary, such petition must be filed within sixty days after the mailing or delivery of such decision, whichever is earlier.

(L. 1955 p. 833 § 1, A.L. 1961 p. 630, A.L. 1978 S.B. 661, A.L. 1994 S.B. 477, et al.)

(1980) Sales tax law established mandatory procedure for the assessment of sales tax and state has no right to commence an action for taxes due and payable until this procedure is exhausted, including administrative and judicial review. Excel Drug Co., Inc. v. Mo. Dept. of Revenue (Mo.), 609 S.W.2d 404.



Section 144.270 Rulemaking authority.

Effective 28 Aug 2008

Title X TAXATION AND REVENUE

144.270. Rulemaking authority. — For the purpose of more efficiently securing the payment of and accounting for the tax imposed by this chapter, the director of revenue shall make, promulgate and enforce reasonable rules and regulations for the administration and enforcement of the provisions of this chapter.

(RSMo 1939 § 11413, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865, A.L. 1947 V. I p. 553, A.L. 1955 p. 829, A.L. 1961 p. 633, A.L. 2008 H.B. 1828 merged with S.B. 979)



Section 144.285 Tax brackets to be established by director of revenue — how applied — taxpayer owing more than one political subdivision, distribution, penalties.

Effective 01 Jan 1984, see footnote

Title X TAXATION AND REVENUE

144.285. Tax brackets to be established by director of revenue — how applied — taxpayer owing more than one political subdivision, distribution, penalties. — 1. In order to permit sellers required to collect and report the sales tax to collect the amount required to be reported and remitted, but not to change the requirements of reporting or remitting tax or to serve as a levy of the tax, and in order to avoid fractions of pennies, the director of revenue shall establish brackets, showing the amounts of tax to be collected on sales of specified amounts, which shall be applicable to all taxable transactions.

2. In all instances where statements covering taxable purchases are rendered to the taxpayer on a monthly or other periodic basis, the amount of tax shall be determined by applying the applicable tax rate to the taxable purchases represented on the statement, rounded to the nearest whole cent, or by application of the brackets established by the director of revenue, at the option of the retail vendor.

3. No vendor or seller shall knowingly charge or receive from a purchaser as a sales tax any sum in excess of the sums provided for in this section.

4. A vendor may, at his option, determine the amount charged to and received from each purchaser by use of a formula which applies the applicable tax rate to each taxable purchase, rounded to the nearest whole cent. The formula shall be uniformly and consistently applied to all purchases similarly situated.

5. Amounts which a vendor charges to and receives from the purchaser in accordance with this section shall not be includable in his gross receipts if the amounts are separately charged or stated.

6. If sales tax for one or more local political subdivisions is owed by a taxpayer pursuant to chapter 66, 67, 92, or 94 and that taxpayer remits less than all sales tax due for a filing period specified in section 144.080, the director of revenue shall deposit the tax remitted proportionately to each taxing jurisdiction in accordance with the percentage that each such jurisdiction's share of the tax due for the filing period bears to the total tax due from such taxpayer for such period. The unpaid balance due along with penalties and interest shall be similarly prorated among the state and all local jurisdictions for which tax was due during the filing period for which an underpayment occurs. The provisions of this subsection shall apply to all returns or remittances relating to sales made on or after January 1, 1984.

(L. 1961 p. 633, A.L. 1963 p. 195, A.L. 1965 p. 266, A.L. 1977 S.B. 344, A.L. 1978 S.B. 490, A.L. 1982 Adopted by Initiative, Proposition C, November 2, 1982, A.L. 1983 1st Ex. Sess. H.B. 10)

Effective 1-1-84



Section 144.290 Duty of director in collecting tax of itinerant seller — security may be required — cash bond, deposit and refund.

Effective 01 Jan 1984, see footnote

Title X TAXATION AND REVENUE

144.290. Duty of director in collecting tax of itinerant seller — security may be required — cash bond, deposit and refund. — 1. If the director of revenue believes that the collection of any tax or any amount of tax required to be collected and paid under sections 144.010 to 144.510 to the state by any itinerant seller or other seller having no regularly established place of business, or by any seller who the director of revenue has reason to believe is about to discontinue business and dispose of his property or assets, will be jeopardized by delay, he shall thereupon make a determination of such amount of tax to be collected and paid under sections 144.010 to 144.510, noting that fact upon such determination and the amount thereof shall be immediately due and payable. Such person shall have the right to stay collection and prevent the jeopardy assessment from becoming final by filing, within ten days after the date of mailing or issuing the notice of jeopardy assessment, a request for reassessment, accompanied by such reasonable security as the director of revenue may deem necessary to insure compliance with the provisions of sections 144.010 to 144.510.

2. If a request for reassessment, accompanied by the required security, is filed within a ten-day period, the director of revenue shall reconsider the assessment. The director of revenue's action on the request for reassessment becomes final upon the expiration of thirty days from the date when he mails notice of his action to the person, unless within that thirty-day period such person files a petition for review with the administrative hearing commission under section 144.261.

3. In the event that the security filed with the director is in cash, the director shall deposit such security in the state general revenue fund and such security shall be released to the taxpayer pursuant to sections 144.010 to 144.050 from funds appropriated by the general assembly for such purpose. If appropriated funds are available, the commissioner of administration and the state treasurer shall cause such refunds to be paid within thirty days of the receipt of a warrant request for such payment from the director of the department of revenue.

(RSMo 1939 § 11450, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865, A.L. 1978 S.B. 661, A.L. 1983 1st Ex. Sess. H.B. 10)

Effective 1-1-84



Section 144.300 Director may demand information.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

144.300. Director may demand information. — For the purpose of carrying out the provisions of sections 144.010 to 144.510, the director of revenue is hereby authorized and empowered to demand of any agency or department of the state government, or of any officer of any political subdivision of the state, any and all information necessary to properly administer any and all provisions of sections 144.010 to 144.510.

(RSMo 1939 § 11415, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865)



Section 144.310 Records kept by director.

Effective 01 Jan 1984, see footnote

Title X TAXATION AND REVENUE

144.310. Records kept by director. — The director of revenue shall keep a record of every tax, interest, penalty, and security imposed, paid, or deposited under sections 144.010 to 144.510.

(RSMo 1939 § 11434, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865, A.L. 1983 1st Ex. Sess. H.B. 10)

Effective 1-1-84



Section 144.320 Records required to be kept.

Effective 28 Aug 1986

Title X TAXATION AND REVENUE

144.320. Records required to be kept. — Every person engaged in the business as defined in section 144.010 of this chapter in this state shall keep such records and books as may be required by title 26, the United States Code, for federal income tax purposes. Such books and records and other papers and documents shall, at all times during business hours of the day, be subject to inspection by the director of revenue or his duly authorized agents and employees. Such books and records shall be preserved for a period of at least three years, unless the director of revenue, in writing, authorized their destruction or disposal at any earlier date.

(RSMo 1939 § 11421, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865, A.L. 1977 S.B. 367, A.L. 1986 S.B. 669, et al.)



Section 144.330 Examination of records — investigations.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

144.330. Examination of records — investigations. — For the purpose of ascertaining the correctness of any return or for the purpose of determining the amount of tax due from any person, the director of revenue or any employee of the director of revenue designated in writing by the director of revenue, may hold investigations and hearings concerning any matters covered by sections 144.010 to 144.510, and may examine any books, papers, records or memoranda bearing upon such sales by any such person and may require within the county where the person resides or does business the attendance of such person or any officer or employee of such person, or of any person having knowledge of such sales, and may take testimony and require proof for his information. In the conduct of any investigation or hearing, neither the director of revenue nor any employee thereof shall be bound by the technical rules of evidence and no informality in any proceeding, or in the manner of taking testimony, shall invalidate any order, decision, rule or regulation made or approved or confirmed by the director of revenue. The director of revenue or any employee thereof holding such investigation shall have power to administer oaths to such person or witnesses.

(RSMo 1939 § 11422, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865)



Section 144.340 Exemption from testifying — immunity from prosecution.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

144.340. Exemption from testifying — immunity from prosecution. — No person shall be excused from testifying or from producing any books, papers, records or memoranda in any investigation or upon any hearing, when ordered to do so by the director of revenue or any employee of the director of revenue, upon the ground that the testimony or evidence, documentary or otherwise, may tend to incriminate him or subject him to a criminal penalty, but no person shall be prosecuted or subjected to any criminal penalty for or on account of any transaction made or thing concerning which he may testify or produce evidence, documentary or otherwise, before the director of revenue or employee of the director of revenue; provided, that such immunity shall extend only to a natural person who, in obedience to a subpoena, gives testimony under oath or produces evidence, documentary or otherwise, under oath. No person so testifying shall be exempt from prosecution and punishment for perjury committed in so testifying.

(RSMo 1939 § 11452, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865)



Section 144.350 Penalty for failure to testify.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

144.350. Penalty for failure to testify. — If any person summoned as a witness by the director of revenue or such employee of the director of revenue shall fail to obey such summons or shall refuse to testify or answer any material question or shall refuse to produce any book, record, paper or other data when required so to do, he shall be deemed guilty of a misdemeanor and punished as provided by law.

(RSMo 1939 § 11423, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865)



Section 144.380 Liens on property, notice to taxpayer, duration effect — improperly filed liens, notice to director, contents — release of lien, procedure — fees — duties of director.

Effective 28 Aug 1992

Title X TAXATION AND REVENUE

144.380. Liens on property, notice to taxpayer, duration effect — improperly filed liens, notice to director, contents — release of lien, procedure — fees — duties of director. — 1. In any case in which any assessment of tax, interest, additions to tax or penalty imposed under sections 144.010 to 144.510 has been made and has become final, the director of revenue may file for record in the recorder's office of any county in which the taxpayer owing such tax, interest, additions to tax or penalty resides, owns property or has a place of business a certificate of lien specifying the amount of the tax, additions to tax, interest or penalty due and the name of the person liable for the same. Included in the assessment, the director shall notify the taxpayer of the department's intent to file prior to the filing of such certificate. Such notification shall contain an explanation of the taxpayer's right to protest or contest such proposed assessment. The director shall within twenty days after filing such certificate notify the taxpayer by first class mail postage prepaid.

(1) The lien shall arise on the date such assessment becomes final and shall be continuing and shall attach to real or personal property or interest in real or personal property owned by the taxpayer or acquired in any manner by the taxpayer after the filing of the certificate of lien. Unless sooner released or discharged, the lien shall expire ten years after the certificate of lien was filed, unless within such ten-year period, the certificate of lien has been refiled by the director of revenue with the recorder. Unless sooner released or discharged, a timely refiled certificate of lien shall be treated as if filed on the date of filing of the original certificate of lien and shall expire ten years after the refiling. A certificate of lien may not be refiled more than one time.

(2) If any taxpayer fails to pay any tax, interest, additions to tax or penalties imposed by sections 144.010 to 144.525 when due and the assessment for which has become final, the director may file for record in the office of the clerk of the circuit court of any county in which the taxpayer resides, or has a place of business, or owns property, a certificate of lien specifying the amount of the tax, interest, additions to tax and penalties due and the name of the liable taxpayer. The clerk of the circuit court shall file such certificate and enter it in the record of the circuit court for judgments and decrees under the procedure prescribed for filing transcripts of judgments. If the taxpayer does not reside, have a place of business or own property in the state of Missouri, the director may file for record a certificate of delinquency in the office of the clerk of the circuit court of Cole County. From the time of the filing of the certificate of lien or certificate of delinquency with the clerk of the circuit court, the amount of the tax, interest, additions to tax and penalties specified therein shall have the full force and effect of a default judgment of the circuit court until satisfied. Execution shall issue at the request of the director of revenue or his agent as is provided in the case of other judgments. No exemption shall be allowed from the levy of an execution issued for such delinquent tax, interest, additions to tax or penalties and no bond shall be required of the director of revenue, his agent or of the sheriff before making the levy.

(3) The remedies in this subsection are cumulative and in addition to other collection methods given the director of revenue. No action taken shall be construed as an election on the part of the state or any of its officers to pursue any remedy or action hereunder to the exclusion of any other remedy or action for which provision is made.

(4) If any certificate of lien has been erroneously or improvidently filed, the taxpayer or any other person affected by the lien may notify the director of revenue. The taxpayer or other affected person shall provide the director with the reasons the filing of the certificate of lien is erroneous or improvident as to such person (including that the affected person's name or other identification is similar to the taxpayer's) and a list of creditors with current addresses who are affected by the department's action. Upon receipt of the creditor list, reasons and verification of the erroneous or improvident filing, the director shall release the lien as to the taxpayer or the affected person, as necessary, and notify all creditors, stating the certificate of lien was filed erroneously or improvidently. If the certificate of lien was erroneously or improvidently filed after August 13, 1987, the director shall forthwith make a determination in writing which shall become a public record in the same place the certificate of lien is noted under subsection 5 of this section that the same be expunged from the record and give written notice thereof, duly certified, by certified mail to the recorder of deeds in the county where the same is recorded and upon receipt by the recorder of deeds of the certification the recorder shall immediately cause such record to be expunged. The director shall take whatever steps are necessary to ensure the lien is expunged. The director shall pay a three-dollar fee charged by the recorder when an erroneously or improvidently filed lien is expunged.

2. The lien imposed under subsection 1 of this section may be wholly or partly released by filing for record in the office of the county recorder a release thereof executed by the director of revenue upon payment of the tax, interest, additions to tax and penalties or upon receipt by the director of revenue of security sufficient to secure payment thereof, or by final judgment holding such certificate of lien to have been erroneously or improvidently imposed.

3. The director may release any part of the property subject to the lien by filing with the county recorder a copy of the original lien document and an affidavit containing a legal description of the property and stating that the property is to be released from the lien. The county recorder shall note the partial release in the same manner as provided in section 443.090. The release of any specific property shall not affect in any manner other property subject to lien.

4. Each county recorder shall receive a fee of three dollars which shall be charged for the filing of each certificate of lien and a fee of one dollar and fifty cents for each release of lien filed for record. Such amounts shall be paid to the county recorder from funds appropriated to the department of revenue for that purpose. The county recorder shall be reimbursed by presenting a statement, showing the number of certificates and releases filed, to the department of revenue each calendar quarter. The department of revenue is authorized to collect an additional penalty from each taxpayer equal to the cost of filing a certificate of lien or release of lien with respect to such taxpayer.

5. The director of revenue shall establish and maintain records for all certificates of lien filed under this section. The director shall also maintain records of all releases of lien filed under this section. The provisions of section 32.057 to the contrary notwithstanding, the records prepared by the director under this section, to the extent such information is or may be on file with the recorder, shall be open to public inspection. Such records established and maintained by the director shall not be the official record and are not conclusive evidence of any liability of any taxpayer to this state.

6. If any action is taken by the director under the provisions of this chapter; including, but not limited to, section 144.425, to alter or abate any assessment upon which a judgment has been filed under the provisions of subsection 1 of this section, the director is authorized to file a modification or satisfaction of such judgment.

(RSMo 1939 § 11435, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865, A.L. 1985 H.B. 320, H.B. 717 & 741, A.L. 1988 H.B. 1335, A.L. 1992 H.B. 1155)



Section 144.390 Unpaid taxes may be recovered at law — procedure.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

144.390. Unpaid taxes may be recovered at law — procedure. — 1. Any tax due and unpaid under the provisions of sections 144.010 to 144.510 shall constitute a debt due the state and in any case of failure to pay the tax, or any portion thereof, or any penalty or interest provided for in sections 144.010 to 144.510, when due, the director of revenue in the name of the state may recover the amount of such tax, penalty and interest by an action at law or other appropriate judicial proceedings. The collection of such tax, penalty and interest shall not be a bar to any prosecution under sections 144.010 to 144.510.

2. In every such action the writ of attachment may issue, and no bond previous or subsequent to the issuance of said attachment shall be required.

3. In every such action, a certificate by the director of revenue or his agent showing the name of the person, the date and amount of the assessment and the delinquency of the tax sued for, shall be prima facie evidence of the levy of said tax, of the delinquency, of the liability of the person and the nonpayment thereof, and of compliance by the director of revenue with all the provisions of sections 144.010 to 144.510 with respect to the computation and levy of this tax, and in every such suit the process, pleadings and practice shall be, except as in sections 144.010 to 144.510 otherwise specifically provided, according to the provisions of the code of civil procedure.

(RSMo 1939 § 11437, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865)



Section 144.400 Suit for taxes filed, where — jurisdiction.

Effective 02 Jan 1979, see footnote

Title X TAXATION AND REVENUE

144.400. Suit for taxes filed, where — jurisdiction. — Except as in sections 144.010 to 144.510 otherwise provided, all suits for taxes herein required to be filed shall be filed in the county wherein the person resides or has a place of business or agent for the transaction of business in this state or where he or it may be found. If such suit be by attachment it shall be brought in the county wherein the property attached is located. Such suits may be heard by circuit or associate circuit judges in the same manner as other civil cases, with the amount of the tax being the amount demanded for purposes of determining whether the case may be heard and determined by an associate circuit judge without special assignment.

(RSMo 1939 § 11438, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865, A.L. 1978 H.B. 1634)

Effective 1-2-79



Section 144.410 Remedies of state, cumulative.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

144.410. Remedies of state, cumulative. — It is expressly provided that the foregoing remedies of the state shall be cumulative, and that no action taken by the director of revenue or the attorney general shall be construed to be an election on the part of the state or any of its officers to pursue any remedy hereunder to the exclusion of any other remedy for which provision is made in sections 144.010 to 144.510.

(RSMo 1939 § 11439, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865)



Section 144.420 Certification of delinquencies to attorney general — collection suits.

Effective 28 Aug 1947

Title X TAXATION AND REVENUE

144.420. Certification of delinquencies to attorney general — collection suits. — The director of revenue may certify under seal to the attorney general the names and addresses of all persons required to remit any tax, interest and penalties under the provisions of sections 144.010 to 144.510 for the preceding calendar month, or calendar quarter, who are delinquent in the payment of said tax, interest and penalties, together with the amount due from each delinquent and it shall be the duty of the attorney general, and, upon his request, the duty of each prosecuting and circuit attorney to forthwith institute and prosecute suits for the collection thereof as herein provided.

(RSMo 1939 § 11446, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865, A.L. 1947 V. I p. 553)



Section 144.425 Compromise of delinquent taxes — percentage — limitation — procedure.

Effective 28 Aug 1982

Title X TAXATION AND REVENUE

144.425. Compromise of delinquent taxes — percentage — limitation — procedure. — 1. Upon the filing by a taxpayer in the office of the attorney general of a verified declaration that the taxpayer has insufficient funds available to pay sales taxes due and owed to the state which have been certified by the department of revenue to the attorney general as delinquent and of an offer to compromise such taxes and pay the amount agreed upon, the attorney general may agree to compromise the taxes and accept payment in an amount which shall be not less than seventy-five percent of the total amount of the taxes due and owed. The amount agreed upon in the compromise shall be paid within three years from the date of the agreement.

2. The taxpayer so desiring to compromise payment of taxes shall furnish all information requested by the attorney general in order that it may be determined that the offer of compromise is made in good faith.

(L. 1982 S.B. 471 § 1)



Section 144.427 Taxpayer's agreement to certain conditions to obtain compromise.

Effective 28 Aug 1982

Title X TAXATION AND REVENUE

144.427. Taxpayer's agreement to certain conditions to obtain compromise. — 1. As part of the consideration for compromise of the taxes, the taxpayer shall agree:

(1) That the state of Missouri shall keep all payments and other credits made to the accounts for the periods covered by the offer; and

(2) That the state of Missouri shall keep any and all amounts to which the taxpayer may otherwise be entitled under the tax laws of this state, due through overpayments of any tax or other liability, including interest and penalties, for periods ending before or within or as of the end of the calendar year in which the offer is accepted (and which are not in excess of the difference between the liability sought to be compromised and the amount offered).

2. Payments made under the terms of an offer to compromise shall be applied first to tax and penalty, in that order, due for the earliest taxable period, then to tax and penalty, in that order, for each succeeding taxable period with no amount to be allocated to interest until the liabilities for taxes and penalties for all taxable periods sought to be compromised have been satisfied.

3. If an agreement of compromise is reached, the taxpayer shall have no right to contest in court or otherwise the amount of the liability sought to be compromised. If there is a default in payment of any lump sum amount agreed upon or of any installment of principal or interest due under terms of the agreement of compromise, the state of Missouri, at the option of the attorney general and the director of revenue, may:

(1) Proceed immediately by suit to collect the entire unpaid balance of the amount agreed upon; or

(2) Proceed immediately by suit to collect as liquidated damages an amount equal to the liability sought to be compromised, minus any deposits already received under the terms of the agreement, with interest on the unpaid balance at the maximum annual rate, from the date of default; or

(3) Disregard the amount of the offer and apply all amounts previously deposited under the agreement against the amount of the liability sought to be compromised and, without further notice of any kind, assess and collect by levy or suit the balance of the liability.

4. If compromise of delinquent taxes is agreed upon, any statute of limitations applicable to the assessment and collection of the liability sought to be compromised shall be tolled during the period commencing at the time agreement is reached and ending one year after any lump sum payment of the amount agreed upon is due pursuant to the agreement, or one year after the last installment payment of the amount agreed upon is due pursuant to the agreement, as the case may be.

(L. 1982 S.B. 471 § 2)



Section 144.430 Legal expenses.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

144.430. Legal expenses. — The expenses necessarily incurred by the director of revenue, and by the attorney general, and his assistants in charge of litigation that may arise hereunder, shall be paid out of appropriations made by the general assembly for that purpose.

(RSMo 1939 § 11447, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865)



Section 144.440 Purchase price of motor vehicles, trailers, boats and outboard motors to be disclosed, when — payment of tax, when — inapplicability to manufactured homes.

Effective 28 Aug 2013

Title X TAXATION AND REVENUE

144.440. Purchase price of motor vehicles, trailers, boats and outboard motors to be disclosed, when — payment of tax, when — inapplicability to manufactured homes. — 1. At the time the owner of any motor vehicle, trailer, boat, or outboard motor makes application to the director of revenue for an official certificate of title and the registration of the same as otherwise provided by law, he shall present to the director of revenue evidence satisfactory to the director showing the purchase price paid by or charged to the applicant in the acquisition of the motor vehicle, trailer, boat, or outboard motor, or that the motor vehicle, trailer, boat, or outboard motor is not subject to the tax herein provided and, if the motor vehicle, trailer, boat, or outboard motor is subject to the tax herein provided, the applicant shall pay or cause to be paid to the director of revenue the tax provided herein.

2. In the event that the purchase price is unknown or undisclosed, or that the evidence thereof is not satisfactory to the director of revenue, the same shall be fixed by appraisement by the director.

3. No certificate of title shall be issued for such motor vehicle, trailer, boat, or outboard motor unless the tax for the privilege of using the highways or waters of this state has been paid or the vehicle, trailer, boat, or outboard motor is registered under the provisions of subsection 4 of this section.

4. The owner of any motor vehicle, trailer, boat, or outboard motor which is to be used exclusively for rental or lease purposes may pay the tax due thereon required in section 144.020 at the time of registration or in lieu thereof may pay a sales tax as provided in sections 144.010, 144.020, 144.070 and 144.440. A sales tax shall be charged and paid on the amount charged for each rental or lease agreement while the motor vehicle, trailer, boat, or outboard motor is domiciled in the state. If the owner elects to pay upon each rental or lease, he shall make an affidavit to that effect in such form as the director of revenue shall require and shall remit the tax due at such times as the director of revenue shall require.

5. In the event that any leasing company which rents or leases motor vehicles, trailers, boats, or outboard motors elects to collect a sales tax, all of its lease receipts would be subject to the sales tax regardless of whether the leasing company previously paid a sales tax when the vehicle, trailer, boat, or outboard motor was originally purchased.

6. The provisions of this section, and the tax imposed by this section, shall not apply to manufactured homes.

(RSMo 1939 § 11412, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865, A.L. 1947 V. II p. 431, A.L. 1951 p. 854, A.L. 1961 p. 627, A.L. 1963 p. 195, A.L. 1975 S.B. 92, A.L. 1982 Adopted by Initiative, Proposition C, November 2, 1982, A.L. 1985 H.B. 280, et al. merged with S.B. 152, A.L. 2013 H.B. 184 merged with S.B. 23 merged with S.B. 99)

Effective 7-05-13 (S.B. 23); 7-05-13 (S.B. 99); 8-28-13 (H.B. 184)

CROSS REFERENCE:

Nonseverability clause, 144.008



Section 144.450 Exemptions from use tax.

Effective 28 Aug 2015

Title X TAXATION AND REVENUE

144.450. Exemptions from use tax. — In order to avoid double taxation under the provisions of sections 144.010 to 144.510, any person who purchases a motor vehicle, trailer, manufactured home, boat, or outboard motor in any other state and seeks to register or obtain a certificate of title for it in this state shall be credited with the amount of any sales tax or use tax shown to have been previously paid by him on the purchase price of such motor vehicle, trailer, boat, or outboard motor in such other state. The tax imposed by subdivision (9) of subsection 1 of section 144.020 shall not apply:

(1) To motor vehicles, trailers, boats, or outboard motors brought into this state by a person moving any such vehicle, trailer, boat, or outboard motor into Missouri from another state who shall have registered and in good faith regularly operated any such motor vehicle, trailer, boat, or outboard motor in such other state at least ninety days prior to the time it is registered in this state;

(2) To motor vehicles, trailers, boats, or outboard motors acquired by registered dealers for resale;

(3) To motor vehicles, trailers, boats, or outboard motors purchased, owned or used by any religious, charitable or eleemosynary institution for use in the conduct of regular religious, charitable or eleemosynary functions and activities;

(4) To motor vehicles owned and used by religious organizations in transferring pupils to and from schools supported by such organization;

(5) Where the motor vehicle, trailer, boat, or outboard motor has been acquired by the applicant for a certificate of title therefor by gift or under a will or by inheritance, and the tax hereby imposed has been paid by the donor or decedent;

(6) To any motor vehicle, trailer, boat, or outboard motor owned or used by the state of Missouri or any other political subdivision thereof, or by an educational institution supported by public funds;

(7) To farm tractors;

(8) To motor vehicles, trailers, boats, or outboard motors owned and used by not-for-profit civic, social, service, or fraternal organizations in their civic or charitable functions and activities;

(9) To motor vehicles, trailers, boats, or outboard motors owned and used by any private, not-for-profit elementary school, secondary school, or institution of higher education in the conduct of their educational functions and activities;

(10) To motor vehicles, trailers, boats, or outboard motors owned and used by any elementary school, secondary school, or institution of higher education in the conduct of their educational functions and activities that are supported by public funds; or

(11) To any transfer of motor vehicles, trailers, boats, or outboard motors that is the same type of transfer as set forth in section 144.617.

(RSMo 1939 § 11412, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865, A.L. 1947 V. II p. 431, A.L. 1951 p. 854, A.L. 1961 p. 627, A.L. 1985 H.B. 280, et al. merged with S.B. 152, A.L. 2013 H.B. 184 merged with S.B. 23 merged with S.B. 99, A.L. 2015 H.B. 869)

CROSS REFERENCE:

Nonseverability clause, 144.008



Section 144.455 Tax on motor vehicles and trailers, purpose of — receipts credited as constitutionally required.

Effective 28 Aug 2013

Title X TAXATION AND REVENUE

144.455. Tax on motor vehicles and trailers, purpose of — receipts credited as constitutionally required. — The tax imposed by subdivision (9) of subsection 1 of section 144.020 on the titling of motor vehicles and trailers is levied for the purpose of providing revenue to be used by this state to defray in whole or in part the cost of constructing, widening, reconstructing, maintaining, resurfacing and repairing the public highways, roads and streets of this state, and the cost and expenses incurred in the administration and enforcement of subdivision (9) of subsection 1 of section 144.020 and sections 144.440 to 144.455, and for no other purpose whatsoever, and all revenue collected or received by the director of revenue from the tax imposed by subdivision (9) of subsection 1 of section 144.020 on motor vehicles and trailers shall be promptly deposited as dictated by Article IV, Section 30(b) of the Constitution of Missouri.

(L. 1951 p. 854 § 144.451, A.L. 1959 S.B. 80, A.L. 1985 H.B. 280, et al., A.L. 2013 H.B. 184 merged with S.B. 23 merged with S.B. 99)

Effective 7-05-13 (S.B. 23); 7-05-13 (S.B. 99); 8-28-13 (H.B. 184)

CROSS REFERENCE:

Nonseverability clause, 144.008



Section 144.470 Taxes now authorized not prohibited.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

144.470. Taxes now authorized not prohibited. — Nothing contained in sections 144.010 to 144.510 shall prevent the levying or collecting by any city, town, or village of any tax or license now authorized by any ordinance of such city, town or village.

(RSMo 1939 § 11455, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865)



Section 144.480 Failure to furnish a return, penalty.

Effective 28 Aug 1974

Title X TAXATION AND REVENUE

144.480. Failure to furnish a return, penalty. — Any person required under sections 144.010 to 144.510 to pay any tax, or required by sections 144.010 to 144.510 to make a return, keep any records or supply any information, who with intent to defraud willfully fails to pay such tax, make such return, keep such records or supply such information, at the time or times required by law, shall, in addition to other penalties provided by law and, upon conviction thereof, be fined not more than ten thousand dollars, or be imprisoned in the county jail for not more than one year or by not less than two nor more than five years in the state penitentiary or by both fine and imprisonment together with the cost of prosecution.

(RSMo 1939 § 11442, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865, A.L. 1974 H.B. 1288)



Section 144.490 Penalty for false return.

Effective 28 Aug 1974

Title X TAXATION AND REVENUE

144.490. Penalty for false return. — Any person who willfully makes a false return, or who willfully makes a false statement in any return under oath or otherwise filed with or transmitted to the director of revenue relating to the amount of any sales or tax due under sections 144.010 to 144.510, shall, in addition to other penalties provided by law and, upon conviction thereof, be fined not more than ten thousand dollars, or be imprisoned in the county jail for not more than one year or by not less than two nor more than five years in the state penitentiary or by both fine and imprisonment together with the cost of prosecution.

(RSMo 1939 § 11433, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865, A.L. 1974 H.B. 1288)



Section 144.500 Penalty for fraud or evasion.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

144.500. Penalty for fraud or evasion. — If fraud or evasion on the part of a person is discovered by the director of revenue, he shall determine the amount of which the state has been defrauded, shall add to the amount so determined a penalty equal to twenty-five percent thereof, and shall assess the same against the person. The amount so assessed shall be immediately due and payable; provided, however, that the director of revenue shall promptly thereafter give to said person written notice of such assessment and penalty, which notice shall be served personally on such person, or by registered mail. Such person shall have the right to petition for hearing of such assessment, as is provided herein.

(RSMo 1939 § 11433, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865)



Section 144.510 Violation of this law a misdemeanor.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

144.510. Violation of this law a misdemeanor. — Any person, officer, agent or employee of any firm, corporation, association, joint adventure, estate, trust, receiver or syndicate violating any of the provisions of sections 144.010 to 144.510 shall be deemed guilty of a misdemeanor, and, where punishment is not otherwise provided for herein, shall be punished for such.

(RSMo 1939 § 11444, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865)



Section 144.512 Retail sales licenses, businesses and transient employers not in compliance, writs of attachment or injunction authorized.

Effective 28 Aug 1991

Title X TAXATION AND REVENUE

144.512. Retail sales licenses, businesses and transient employers not in compliance, writs of attachment or injunction authorized. — In addition to all other penalties, interest and remedies as prescribed in this chapter, the director of revenue may petition any circuit court in the state to issue a writ of attachment as provided for in chapter 521 or other injunctive relief against any business or individual engaged in making sales at retail, including transient employers as defined in chapter 285, if such business or individual made sales at retail at any time after receiving notice from the director that their retail sales tax license has been revoked. The provisions of this section shall also apply to any business or individual, including transient employers as defined in chapter 285, which has not previously obtained a retail sales license but is discovered by the director to be making sales at retail until such business or individual comes into full compliance with the law.

(L. 1991 H.B. 80 § 1)



Section 144.513 College bookstores, sales by, subject to tax.

Effective 28 Aug 1992

Title X TAXATION AND REVENUE

144.513. College bookstores, sales by, subject to tax. — Notwithstanding the provisions of section 144.030 to the contrary, sales by institutions of higher education in retail establishments, including, but not limited to, those commonly known as bookstores shall be subject to sales taxes as provided in this chapter.

(L. 1992 H.B. 1155 § 1 merged with S.B. 716 § 1)

CROSS REFERENCE:

Textbooks, sales and use tax exemption, exceptions, 144.517



Section 144.517 Textbooks, sales and use tax exemption.

Effective 28 Aug 1999

Title X TAXATION AND REVENUE

144.517. Textbooks, sales and use tax exemption. — In addition to the exemptions granted pursuant to section 144.030, there shall also be exempted from state sales and use taxes all sales of textbooks, as defined by section 170.051, when such textbook is purchased by a student who possesses proof of current enrollment at any Missouri public or private university, college or other postsecondary institution of higher learning offering a course of study leading to a degree in the liberal arts, humanities or sciences or in a professional, vocational or technical field, provided that the books which are exempt from state sales tax are those required or recommended for a class. Upon request the institution or department must provide at least one list of textbooks to the bookstore each semester. Alternately, the student may provide to the bookstore a list from the instructor, department or institution of his or her required or recommended textbooks. This exemption shall not apply to any locally imposed sales or use tax.

(L. 1998 S.B. 936 § 1, A.L. 1999 S.B. 33)



Section 144.518 Exemption for machines or parts for machines used in a commercial, coin-operated amusement and vending business.

Effective 28 Aug 2007

Title X TAXATION AND REVENUE

144.518. Exemption for machines or parts for machines used in a commercial, coin-operated amusement and vending business. — 1. In addition to the exemptions granted pursuant to section 144.030, there is hereby specifically exempted from the provisions of sections 144.010 to 144.525, sections 144.600 to 144.761, sections 190.335 to 190.337, section 238.235, section 238.236, section 238.410, section 321.242, section 573.505, section 644.032, and any local sales tax law as defined in section 32.085, and from the computation of the tax levied, assessed or payable pursuant to sections 144.010 to 144.525, sections 144.600 to 144.761, sections 190.335 to 190.337, section 238.235, section 238.236, section 238.410, section 321.242, section 573.505, section 644.032, and any local sales tax law as defined in section 32.085, coin-operated amusement devices and parts for such devices purchased prior to September 1, 2007, where sales tax is paid on the gross receipts derived from the use of such devices.

2. Beginning September 1, 2007, in addition to any other exemption provided by law, there is hereby specifically exempted from the provisions of sections 144.010 to 144.525, sections 144.600 to 144.761, sections 190.335 to 190.337, section 238.235, section 238.236, section 238.410, section 321.242, section 573.505, section 644.032, and any local sales tax law as defined in section 32.085, and from the computation of the tax levied, assessed, or payable pursuant to sections 144.010 to 144.525, sections 144.600 to 144.761, sections 190.335 to 190.337, section 238.235, section 238.236, section 238.410, section 321.242, section 573.505, section 644.032, and any local sales tax law as defined in section 32.085, amounts paid for the temporary use of a coin-operated amusement device.

3. As used in this section, "coin-operated amusement device" means a device accepting payment or items representing payments to allow one or more users temporary use of the device for entertainment or amusement purposes. Examples of coin-operated amusement devices include, but are not limited to, video games, pinball games, table games such as billiards and air hockey, and redemption games such as the claw and skee ball that may award prizes of tangible personal property.

4. In addition to any other exemptions provided by law, there is hereby specifically exempted from the provisions of sections 144.010 to 144.525, sections 144.600 to 144.761, sections 190.335 to 190.337, section 238.235, section 238.236, section 238.410, section 321.242, section 573.505, section 644.032, and any local sales tax law as defined in section 32.085, and from the computation of the tax levied, assessed, or payable pursuant to sections 144.010 to 144.525, sections 144.600 to 144.761, sections 190.335 to 190.337, section 238.235, section 238.236, section 238.410, section 321.242, section 573.505, section 644.032, and any local sales tax law as defined in section 32.085, vending machines or parts for vending machines used in a commercial vending business where sales tax is paid on the gross receipts derived from such vending machines.

(L. 1999 H.B. 516, A.L. 2005 H.B. 186 merged with S.B. 431, A.L. 2007 S.B. 30)



Section 144.525 Motor vehicles, haulers, boats and outboard motors, state and local tax, rate, how computed, exception — outboard motors, when, computation.

Effective 28 Aug 2013

Title X TAXATION AND REVENUE

144.525. Motor vehicles, haulers, boats and outboard motors, state and local tax, rate, how computed, exception — outboard motors, when, computation. — Notwithstanding any other provision of law, the amount of any state and local sales taxes due on the purchase of a motor vehicle, trailer, boat or outboard motor required to be registered under the provisions of sections 301.001* to 301.660 and sections 306.010 to 306.900 shall be computed on the rate of such taxes in effect on the date the purchaser submits application for a certificate of ownership to the director of revenue; except that, in the case of a sale at retail of an outboard motor by a retail business which is not required to be registered under the provisions of section 301.251**, the amount of state and local taxes due shall be computed on the rate of such taxes in effect as of the calendar date of the retail sale.

(L. 1987 S.B. 3 § 1, A.L. 2013 H.B. 184 merged with S.B. 23 merged with S.B. 99)

Effective 7-05-13 (S.B. 23); 7-05-13 (S.B. 99); 8-28-13 (H.B. 184)

*Section 301.001 was repealed by S.B. 52, 1993

**Section 301.251 was repealed by H.B. 1512, 1988

CROSS REFERENCE:

Nonseverability clause, 144.008



Section 144.526 Show Me Green sales tax holiday — sales tax exemption for energy star certified new appliances — political subdivision may allow exemption — retailer exception.

Effective 28 Aug 2008

Title X TAXATION AND REVENUE

144.526. Show Me Green sales tax holiday — sales tax exemption for energy star certified new appliances — political subdivision may allow exemption — retailer exception. — 1. This section shall be known and may be cited as the "Show Me Green Sales Tax Holiday".

2. For purposes of this section, the following terms mean:

(1) "Appliance", clothes washers and dryers, water heaters, trash compactors, dishwashers, conventional ovens, ranges, stoves, air conditioners, furnaces, refrigerators and freezers; and

(2) "Energy star certified", any appliance approved by both the United States Environmental Protection Agency and the United States Department of Energy as eligible to display the energy star label, as amended from time to time.

3. In each year beginning on or after January 1, 2009, there is hereby specifically exempted from state sales tax law all retail sales of any energy star certified new appliance, up to one thousand five hundred dollars per appliance, during a seven-day period beginning at 12:01 a.m. on April nineteenth and ending at midnight on April twenty-fifth.

4. A political subdivision may allow the sales tax holiday under this section to apply to its local sales taxes by enacting an ordinance to that effect. Any such political subdivision shall notify the department of revenue not less than forty-five calendar days prior to the beginning date of the sales tax holiday occurring in that year of any such ordinance or order.

5. This section may not apply to any retailer when less than two percent of the retailer's merchandise offered for sale qualifies for the sales tax holiday. The retailer shall offer a sales tax refund in lieu of the sales tax holiday.

(L. 2008 S.B. 1181, et al.)



Section 144.527 Farmers' market, sales and use tax exemption for farm products sold.

Effective 28 Aug 2014

Title X TAXATION AND REVENUE

*144.527. Farmers' market, sales and use tax exemption for farm products sold. — 1. In addition to the exemptions granted under this chapter, there shall also be specifically exempted from state and local sales and use taxes defined, levied, or calculated under section 32.085, sections 144.010 to 144.525, sections 144.600 to 144.761, and section 238.235 all sales of farm products sold at a farmers' market.

2. For purposes of this section "farm products" shall mean any fresh fruits, vegetables, mushrooms, nuts, shell eggs, honey or other bee products, maple syrup or maple sugar, flowers, nursery stock and other horticultural commodities, livestock food products, including meat, milk, cheese, and other dairy products, food products of "aquaculture", as defined in section 277.024, including fish, oysters, clams, mussels, and other molluscan shellfish taken from the waters of the state, products from any tree, vine, or plant and other flowers, or any of the products listed in this subsection that have been processed by the participating farmer, including, but not limited to, baked goods made with farm products.

3. For purposes of this section "farmers' market" shall mean an individual farmer or a cooperative or nonprofit enterprise or association that consistently occupies a given site throughout the season, which operates principally as a common marketplace for an individual farmer or a group of farmers to sell farm products directly to consumers, and where the products sold are produced by the participating farmers with the sole intent and purpose of generating a portion of household income.

4. The provisions of this section do not apply to any person or entity with estimated total annual sales of twenty-five thousand dollars or more from participating in farmers' markets.

(L. 2014 S.B. 727)

*Effective 10-10-14, see § 21.250. S.B. 727 was vetoed June 11, 2014. The veto was overridden on September 10, 2014.



Section 144.600 Title of law.

Effective 28 Aug 1959

Title X TAXATION AND REVENUE

144.600. Title of law. — This law may be cited as the "Compensating Use Tax Law".

(L. 1959 H.B. 35 § 1)



Section 144.605 Definitions.

Effective 28 Aug 2017

Title X TAXATION AND REVENUE

144.605. Definitions. — The following words and phrases as used in sections 144.600 to 144.745 mean and include:

(1) “Calendar quarter”, the period of three consecutive calendar months ending on March thirty-first, June thirtieth, September thirtieth or December thirty-first;

(2) “Engages in business activities within this state” includes:

(a) Maintaining or having a franchisee or licensee operating under the seller’s trade name in this state if the franchisee or licensee is required to collect sales tax pursuant to sections 144.010 to 144.525;

(b) Soliciting sales or taking orders by sales agents or traveling representatives;

(c) A vendor is presumed to engage in business activities within this state if any person, other than a common carrier acting in its capacity as such, that has substantial nexus with this state:

a. Sells a similar line of products as the vendor and does so under the same or a similar business name;

b. Maintains an office, distribution facility, warehouse, or storage place, or similar place of business in the state to facilitate the delivery of property or services sold by the vendor to the vendor’s customers;

c. Delivers, installs, assembles, or performs maintenance services for the vendor’s customers within the state;

d. Facilitates the vendor’s delivery of property to customers in the state by allowing the vendor’s customers to pick up property sold by the vendor at an office, distribution facility, warehouse, storage place, or similar place of business maintained by the person in the state; or

e. Conducts any other activities in the state that are significantly associated with the vendor’s ability to establish and maintain a market in the state for the sales;

(d) The presumption in paragraph (c) may be rebutted by demonstrating that the person’s activities in the state are not significantly associated with the vendor’s ability to establish or maintain a market in this state for the vendor’s sales;

(e) Notwithstanding paragraph (c), a vendor shall be presumed to engage in business activities within this state if the vendor enters into an agreement with one or more residents of this state under which the resident, for a commission or other consideration, directly or indirectly refers potential customers, whether by a link on an internet website, an in-person oral presentation, telemarketing, or otherwise, to the vendor, if the cumulative gross receipts from sales by the vendor to customers in the state who are referred to the vendor by all residents with this type of an agreement with the vendor is in excess of ten thousand dollars during the preceding twelve months;

(f) The presumption in paragraph (e) may be rebutted by submitting proof that the residents with whom the vendor has an agreement did not engage in any activity within the state that was significantly associated with the vendor’s ability to establish or maintain the vendor’s market in the state during the preceding twelve months. Such proof may consist of sworn written statements from all of the residents with whom the vendor has an agreement stating that they did not engage in any solicitation in the state on behalf of the vendor during the preceding year provided that such statements were provided and obtained in good faith;

(3) “Maintains a place of business in this state” includes maintaining, occupying, or using, permanently or temporarily, directly or indirectly, by whatever name called, an office, place of distribution, sales or sample room or place, warehouse or storage place, or other place of business in this state, whether owned or operated by the vendor or by any other person other than a common carrier acting in its capacity as such;

(4) “Person”, any individual, firm, copartnership, joint venture, association, corporation, municipal or private, and whether organized for profit or not, state, county, political subdivision, state department, commission, board, bureau or agency, except the state transportation department, estate, trust, business trust, receiver or trustee appointed by the state or federal court, syndicate, or any other group or combination acting as a unit, and the plural as well as the singular number;

(5) “Purchase”, the acquisition of the ownership of, or title to, tangible personal property, through a sale, as defined herein, for the purpose of storage, use or consumption in this state;

(6) “Purchaser”, any person who is the recipient for a valuable consideration of any sale of tangible personal property acquired for use, storage or consumption in this state;

(7) “Sale”, any transfer, barter or exchange of the title or ownership of tangible personal property, or the right to use, store or consume the same, for a consideration paid or to be paid, and any transaction whether called leases, rentals, bailments, loans, conditional sales or otherwise, and notwithstanding that the title or possession of the property or both is retained for security. For the purpose of this law the place of delivery of the property to the purchaser, user, storer or consumer is deemed to be the place of sale, whether the delivery be by the vendor or by common carriers, private contractors, mails, express, agents, salesmen, solicitors, hawkers, representatives, consignors, peddlers, canvassers or otherwise;

(8) “Sales price”, the consideration including the charges for services, except charges incident to the extension of credit, paid or given, or contracted to be paid or given, by the purchaser to the vendor for the tangible personal property, including any services that are a part of the sale, valued in money, whether paid in money or otherwise, and any amount for which credit is given to the purchaser by the vendor, without any deduction therefrom on account of the cost of the property sold, the cost of materials used, labor or service cost, losses or any other expenses whatsoever, except that cash discounts allowed and taken on sales shall not be included and “sales price” shall not include the amount charged for property returned by customers upon rescission of the contract of sales when the entire amount charged therefor is refunded either in cash or credit or the amount charged for labor or services rendered in installing or applying the property sold, the use, storage or consumption of which is taxable pursuant to sections 144.600 to 144.745. The sales price shall not include usual and customary delivery charges that are separately stated. In determining the amount of tax due pursuant to sections 144.600 to 144.745, any charge incident to the extension of credit shall be specifically exempted;

(9) “Selling agent”, every person acting as a representative of a principal, when such principal is not registered with the director of revenue of the state of Missouri for the collection of the taxes imposed pursuant to sections 144.010 to 144.525 or sections 144.600 to 144.745 and who receives compensation by reason of the sale of tangible personal property of the principal, if such property is to be stored, used, or consumed in this state;

(10) “Storage”, any keeping or retention in this state of tangible personal property purchased from a vendor, except property for sale or property that is temporarily kept or retained in this state for subsequent use outside the state;

(11) “Tangible personal property”, all items subject to the Missouri sales tax as provided in subdivisions (1) and (3) of section 144.020;

(12) “Taxpayer”, any person remitting the tax or who should remit the tax levied by sections 144.600 to 144.745;

(13) “Use”, the exercise of any right or power over tangible personal property incident to the ownership or control of that property, except that it does not include the temporary storage of property in this state for subsequent use outside the state, or the sale of the property in the regular course of business;

(14) “Vendor”, every person engaged in making sales of tangible personal property by mail order, by advertising, by agent or peddling tangible personal property, soliciting or taking orders for sales of tangible personal property, for storage, use or consumption in this state, all salesmen, solicitors, hawkers, representatives, consignees, peddlers or canvassers, as agents of the dealers, distributors, consignors, supervisors, principals or employers under whom they operate or from whom they obtain the tangible personal property sold by them, and every person who maintains a place of business in this state, maintains a stock of goods in this state, or engages in business activities within this state and every person who engages in this state in the business of acting as a selling agent for persons not otherwise vendors as defined in this subdivision. Irrespective of whether they are making sales on their own behalf or on behalf of the dealers, distributors, consignors, supervisors, principals or employers, they must be regarded as vendors and the dealers, distributors, consignors, supervisors, principals or employers must be regarded as vendors for the purposes of sections 144.600 to 144.745.

(L. 1959 H.B. 35 § 3, A.L. 1961 p. 623, A.L. 1969 p. 78, A.L. 1974 H.B. 1593, A.L. 1990 H.B. 960, A.L. 1994 H.B. 1578, A.L. 1999 H.B. 139, A.L. 2013 S.B. 23, A.L. 2017 S.B. 16)



Section 144.610 Tax imposed, property subject, exclusions, who liable — inapplicable to out-of-state businesses and employees, when.

Effective 28 Aug 2014

Title X TAXATION AND REVENUE

144.610. Tax imposed, property subject, exclusions, who liable — inapplicable to out-of-state businesses and employees, when. — 1. A tax is imposed for the privilege of storing, using or consuming within this state any article of tangible personal property, excluding motor vehicles, trailers, motorcycles, mopeds, motortricycles, boats, and outboard motors required to be titled under the laws of the state of Missouri and subject to tax under subdivision (9) of subsection 1 of section 144.020, purchased on or after the effective date of sections 144.600 to 144.745 in an amount equivalent to the percentage imposed on the sales price in the sales tax law in section 144.020. This tax does not apply with respect to the storage, use or consumption of any article of tangible personal property purchased, produced or manufactured outside this state until the transportation of the article has finally come to rest within this state or until the article has become commingled with the general mass of property of this state.

2. Every person storing, using or consuming in this state tangible personal property subject to the tax in subsection 1 of this section is liable for the tax imposed by this law, and the liability shall not be extinguished until the tax is paid to this state, but a receipt from a vendor authorized by the director of revenue under the rules and regulations that he prescribes to collect the tax, given to the purchaser in accordance with the provisions of section 144.650, relieves the purchaser from further liability for the tax to which receipt refers.

3. Because this section no longer imposes a Missouri use tax on the storage, use, or consumption of motor vehicles, trailers, motorcycles, mopeds, motortricycles, boats, and outboard motors required to be titled under the laws of the state of Missouri, in that the state sales tax is now imposed on the titling of such property, the local sales tax, rather than the local use tax, applies.

4. The provisions of this section shall not apply to out-of-state businesses or out-of-state employees operating under sections 190.270 to 190.285.

(L. 1959 H.B. 35 § 4, A.L. 1961 p. 623, A.L. 1994 H.B. 1578, A.L. 2013 H.B. 184 merged with S.B. 23 merged with S.B. 99, A.L. 2014 H.B. 1190)

CROSS REFERENCE

Nonseverability clause, 144.008

(1977) Held, a period of three days from time of delivery in Missouri until an aircraft was put into service in interstate commerce was a sufficient “taxable moment” to authorize imposition of a use tax, held further that the phrase “solely outside the state” is not synonymous with “use which is wholly interstate in character”. Management Services, Inc. v. Spradling (Mo.), 547 S.W.2d 466.

(1994) Where legislature did not expressly exempt foreign insurance companies from use tax, the provisions of section 148.340, RSMo, that provide for the imposition of tax on premiums received by foreign insurance companies in lieu of all other taxes, do not exempt foreign insurance companies from use tax liability. Prudential Insurance Company of America v. Director of Revenue, 885 S.W.2d 337 (Mo. en banc).



Section 144.613 Boats and boat motors — tax to be paid before registration issued.

Effective 28 Aug 2013

Title X TAXATION AND REVENUE

144.613. Boats and boat motors — tax to be paid before registration issued. — Notwithstanding the provisions of section 144.655, at the time the owner of any new or used boat or boat motor which was acquired after December 31, 1979, in a transaction subject to tax under this chapter makes application to the director of revenue for the registration of the boat or boat motor, he shall present to the director of revenue evidence satisfactory to the director of revenue showing the purchase price, exclusive of any charge incident to the extension of credit, paid by or charged to the applicant in the acquisition of the boat or boat motor, or that no sales or use tax was incurred in its acquisition, and, if tax was incurred in its acquisition, that the same has been paid, or the applicant shall pay or cause to be paid to the director of revenue the tax provided by this chapter in addition to the registration fees now or hereafter required according to law, and the director of revenue shall not issue a registration for any new or used boat or boat motor subject to tax in this chapter until the tax levied for the use of the same under this chapter has been paid.

(L. 1979 H.B. 59, A.L. 1994 H.B. 1578, A.L. 2013 H.B. 184 merged with S.B. 23 merged with S.B. 99)

Effective 7-05-13 (S.B. 23); 7-05-13 (S.B. 99); 8-28-13 (H.B. 184)

CROSS REFERENCES:

Nonseverability clause, 144.008

Registration of boats, 306.030



Section 144.615 Exemptions.

Effective 28 Aug 2013

Title X TAXATION AND REVENUE

144.615. Exemptions. — There are specifically exempted from the taxes levied in sections 144.600 to 144.745:

(1) Property, the storage, use or consumption of which this state is prohibited from taxing pursuant to the constitution or laws of the United States or of this state;

(2) Property, the gross receipts from the sale of which are required to be included in the measure of the tax imposed pursuant to the Missouri sales tax law;

(3) Tangible personal property, the sale or other transfer of which, if made in this state, would be exempt from or not subject to the Missouri sales tax pursuant to the provisions of subsection 2 of section 144.030;

(4) Motor vehicles, trailers, boats, and outboard motors subject to the tax imposed by section 144.020;

(5) Tangible personal property which has been subjected to a tax by any other state in this respect to its sales or use; provided, if such tax is less than the tax imposed by sections 144.600 to 144.745, such property, if otherwise taxable, shall be subject to a tax equal to the difference between such tax and the tax imposed by sections 144.600 to 144.745;

(6) Tangible personal property held by processors, retailers, importers, manufacturers, wholesalers, or jobbers solely for resale in the regular course of business;

(7) Personal and household effects and farm machinery used while an individual was a bona fide resident of another state and who thereafter became a resident of this state, or tangible personal property brought into the state by a nonresident for his own storage, use or consumption while temporarily within the state.

(L. 1959 H.B. 35 § 5, A.L. 1961 p. 623, A.L. 1985 H.B. 280, et al., A.L. 1986 H.B. 1554 Revision, A.L. 2003 S.B. 11, A.L. 2004 H.B. 795, et al. merged with H.B. 1182, A.L. 2013 H.B. 184 merged with S.B. 23 merged with S.B. 99)

Effective 7-05-13 (S.B. 23); 7-05-13 (S.B. 99); 8-28-13 (H.B. 184)

CROSS REFERENCES:

Nonseverability clause, 144.008

Economy rate telephone service exemption, 660.149

(1962) Section 144.615 specifically exempts motor vehicles subject to the motor vehicle use tax from the compensating use tax law and the exemption extends to the motor vehicle not just to certain transactions pertaining to the motor vehicle. Federhofer, Inc. v. Morris (Mo.), 364 S.W.2d 524.

(1994) Where marketer purchased packing materials to be used in shipping merchandise sold through parties or catalog sales and shipping demonstrator kits to independent contractors, packing materials which were used to assure marketer and customer that merchandise would arrive in good condition were exempt from sales and use taxes as property held solely for resale. House of Lloyd v. Director of Revenue, 884 S.W.2d 271 (Mo. en banc).



Section 144.617 Exemptions, certain transactions between corporations and shareholders — partners and partnerships.

Effective 28 Aug 1984

Title X TAXATION AND REVENUE

144.617. Exemptions, certain transactions between corporations and shareholders — partners and partnerships. — 1. For purposes of section 144.440 and sections 144.600 to 144.745, and the taxes imposed thereby, the definition of "storing", "using" or "consuming" shall not be construed to include any of the following:

(1) The transfer by one corporation of substantially all of its tangible personal property to another corporation pursuant to a merger or consolidation effected under the laws of the state of Missouri or any other jurisdiction;

(2) The transfer of tangible personal property incident to the liquidation or cessation to a taxpayer's trade or business, conducted in proprietorship, partnership or corporate form, except to the extent any transfer is made in the ordinary course of the taxpayer's trade or business;

(3) The transfer of tangible personal property to a corporation solely in exchange for its stock or securities;

(4) The transfer of tangible personal property to a corporation by a shareholder as a contribution to the capital of the transferee corporation;

(5) The transfer of tangible personal property to a partnership solely in exchange for a partnership interest therein;

(6) The transfer of tangible personal property by a partner as a contribution to the capital of the transferee partnership;

(7) The transfer of tangible personal property by a corporation to one or more of its shareholders as a dividend, return of capital, distribution in the partial or complete liquidation of the corporation or distribution in redemption of the shareholder's interest therein;

(8) The transfer of tangible personal property by a partnership to one or more of its partners as a current distribution, return of capital or distribution in the partial or complete liquidation of the partnership or of the partner's interest therein.

2. The assumption of liabilities of the transferor by the transferee incident to any of the transactions enumerated in subdivisions (1) through (8) of subsection 1 of this section, shall not disqualify the transfer from the exclusion described herein provided such liability assumption is related to the property transferred and, further provided, that the assumption does not have as its principal purpose the avoidance of Missouri sales or use tax.

(L. 1984 H.B. 1533, et al.)



Section 144.620 Presumption arising from sale for delivery to state.

Effective 28 Aug 1959

Title X TAXATION AND REVENUE

144.620. Presumption arising from sale for delivery to state. — For the purpose of the proper administration of sections 144.600 to 144.745 and to prevent evasion of the tax and the duty to collect the tax, it shall be presumed that tangible personal property sold by any vendor for delivery in this state or transportation to this state is sold for storage, use or consumption in this state unless the vendor takes from the purchaser a certificate signed by and bearing the name and address of the purchaser to the effect that the property was purchased for resale, and it shall also be presumed that tangible personal property shipped, mailed, expressed, transported or brought to this state by the purchaser was purchased from a vendor after the effective date of this law for storage, use or consumption in this state.

(L. 1959 H.B. 35 § 11)



Section 144.625 Vendors may be required to give bond.

Effective 28 Aug 1986

Title X TAXATION AND REVENUE

144.625. Vendors may be required to give bond. — To secure the payment of the tax, interest and penalties, which may become due from a vendor as provided in sections 144.600 to 144.745, the director of revenue may, where necessary to secure the payment of the tax, interest, and penalties require all vendors to file a bond or a letter of credit in an amount to be determined by the director, under the same requirements as provided in section 144.087.

(L. 1959 H.B. 35 § 8, A.L. 1986 S.B. 669, et al.)



Section 144.630 Agent of vendor for service, designation or agreement as to — process served, how.

Effective 28 Aug 1961

Title X TAXATION AND REVENUE

144.630. Agent of vendor for service, designation or agreement as to — process served, how. — 1. Every vendor shall designate with the director of revenue an agent for service within this state for the purpose of enforcing sections 144.600 to 144.745. If a vendor fails to designate with the director of revenue an agent for service within this state, the doing of business as a vendor as defined herein shall be deemed

(1) An agreement by him that he, his executor, administrator or other legal representative shall be subject to the jurisdiction of the courts of this state in all civil actions and proceedings brought against him, his executor, administrator or other legal representative by the state for the enforcement of this section in connection with such business;

(2) An appointment by him, his executor, administrator or other legal representative of the secretary of state of Missouri as his lawful attorney and agent upon whom may be served all process in suits pertaining to such actions and proceedings;

(3) An agreement by the vendor that any process in any suit so served shall be of the same legal force and validity as if personally served in this state.

2. Service of process under this section shall be made by delivering a copy of the summons, with a copy of the petition attached, to the secretary of state of Missouri at his office or, in his absence, to the deputy secretary of state at his office, and the service shall be sufficient service upon the nonresident vendor.

3. The secretary of state shall immediately mail to the defendant, by restricted registered mail, addressed to the defendant at his last known address, residence or place of abode a notice of the service and a copy of the process and petition.

(L. 1959 H.B. 35 § 13, A.L. 1961 p. 630)



Section 144.635 Vendor to collect tax from purchasers — selling agent not liable for tax, when.

Effective 01 Oct 1990, see footnote

Title X TAXATION AND REVENUE

144.635. Vendor to collect tax from purchasers — selling agent not liable for tax, when. — Every vendor making a sale of tangible personal property for the purpose of storage, use or consumption in this state shall collect from the purchaser an amount equal to the percentage on the sale price imposed by the sales tax law in section 144.020 and give the purchaser a receipt therefor. The required amount of the tax collected by the vendor from the purchaser shall be shown separately upon the sales slip or other evidence of sale. If a vendor is a selling agent as defined in section 144.605, and receives compensation by reason of a sale made pursuant to an order given directly to his principal by the purchaser, of which the selling agent had no knowledge at the time of the sale, and in which the selling agent did not actively or inactively participate, the selling agent shall be relieved of all liability for the collection and remittance of the taxes imposed under sections 144.600 to 144.745. Furthermore, if payment is made by the purchaser directly to the principal and the selling agent is unable to collect the tax from the purchaser, the selling agent will be relieved from all liability for the collection of the tax imposed under sections 144.600 to 144.745 from the purchaser. Selling agents may avoid all responsibility for collection of the taxes imposed under sections 144.600 to 144.745, if their principal is a vendor registered with the director of revenue for the collection of such taxes.

(L. 1959 H.B. 35 § 7, A.L. 1961 p. 623, A.L. 1990 H.B. 960)

Effective 10-1-90



Section 144.640 Taxpayer to keep records, examination.

Effective 28 Aug 1986

Title X TAXATION AND REVENUE

144.640. Taxpayer to keep records, examination. — Every taxpayer subject to the tax imposed by this law shall keep and preserve suitable records and other books and accounts necessary to determine the amount of tax for which he is liable under the provisions of this law. Every taxpayer shall preserve the books and records for a period of three years unless the director of revenue, in writing, authorizes their destruction at an earlier date. The books and records shall be open for examination at any time by the director of revenue or his agent during the business hours of the day.

(L. 1959 H.B. 35 § 21, A.L. 1986 S.B. 669, et al.)



Section 144.645 Investigations, subpoenas, oaths.

Effective 28 Aug 1959

Title X TAXATION AND REVENUE

144.645. Investigations, subpoenas, oaths. — For the purpose of ascertaining the correctness of any return, or determining the amount of tax due from any taxpayer, the director of revenue or any employee designated in writing by the director of revenue may hold investigations and hearings concerning any matters covered by this law and may examine any books, papers, records or memoranda of any taxpayer bearing upon the amount of business done and may require of any person the production of books, papers and records bearing upon the tax levied by this law or the attendance of any person for the purpose of taking his testimony with respect to any matter within the purview of the director of revenue. In the conduct of any investigation or hearing, neither the director of revenue nor any employee thereof is bound by the technical rules of evidence and no informality in any proceeding, or in the manner of taking testimony, shall invalidate any order, decision, rule or regulation made or confirmed by the director of revenue. The director of revenue or any person designated by him may administer oaths in all matters relating to the administration of this law.

(L. 1959 H.B. 35 § 22)



Section 144.650 Vendors to register, information required.

Effective 28 Aug 1959

Title X TAXATION AND REVENUE

144.650. Vendors to register, information required. — Every vendor selling tangible personal property for storage, use or consumption in this state shall, immediately after the effective date of sections 144.600 to 144.745, register with the director of revenue and give the names and addresses of all agents operating in this state, the location of all distribution or sales houses or offices or other places of business in this state and other information that the director of revenue requires. Every vendor shall furnish all agents with a statement to the effect that his principal has been and is complying with the provisions of sections 144.600 to 144.745.

(L. 1959 H.B. 35 § 6)



Section 144.655 Return, when filed — payment, when due — rules — exemption, limits.

Effective 28 Aug 1999

Title X TAXATION AND REVENUE

144.655. Return, when filed — payment, when due — rules — exemption, limits. — 1. Every vendor, on or before the last day of the month following each calendar quarterly period of three months, shall file with the director of revenue a return of all taxes collected for the preceding quarter in the form prescribed by the director of revenue, showing the total sales price of the tangible personal property sold by the vendor, the storage, use or consumption of which is subject to the tax levied by this law, and other information the director of revenue deems necessary. The return shall be accompanied by a remittance of the amount of the tax required to be collected by the vendor during the period covered by the return. Returns shall be signed by the vendor or the vendor's authorized agent. The director of revenue may promulgate rules or regulations changing the filing and payment requirements of vendors, but shall not require any vendor to file and pay more frequently than required in this section.

2. Where the aggregate amount of tax required to be collected by a vendor is in excess of two hundred and fifty dollars for either the first or second month of a calendar quarter, the vendor shall pay such aggregate amount for such months to the director of revenue by the twentieth day of the succeeding month. The amount so paid shall be allowed as a credit against the liability shown on the vendor's quarterly return required by this section.

3. Where the aggregate amount of tax required to be collected by a vendor is less than forty-five dollars in a calendar quarter, the director of revenue shall by regulation permit the vendor to file a return for a calendar year. The return shall be filed and the taxes paid on or before January thirty-first of the succeeding year.

4. Except as provided in subsection 5 of this section, every person purchasing tangible personal property, the storage, use or consumption of which is subject to the tax levied by sections 144.600 to 144.748, who has not paid the tax due to a vendor registered in accordance with the provisions of section 144.650, shall file with the director of revenue a return for the preceding reporting period in the form and manner that the director of revenue prescribes, showing the total sales price of the tangible property purchased during the preceding reporting period and any other information that the director of revenue deems necessary for the proper administration of sections 144.600 to 144.748. The return shall be accompanied by a remittance of the amount of the tax required by sections 144.600 to 144.748 to be paid by the person. Returns shall be signed by the person liable for the tax or such person's duly authorized agent. For purposes of this subsection, the reporting period shall be determined by the director of revenue and may be a calendar quarter or a calendar year. Annual returns and payments required by the director pursuant to this subsection shall be due on or before April fifteenth of the year for the preceding calendar year and quarterly returns and payments shall be due on or before the last day of the month following each calendar period of three months. Upon the taxpayer's request, the director may allow the filing of such returns and payments on a monthly basis. If a taxpayer elects to file a monthly return and payment, such return and payment shall be due on or before the twentieth day of the succeeding month.

5. Any person purchasing tangible personal property subject to the taxes imposed by sections 144.600 to 144.748 shall not be required to file a use tax return with the director of revenue if such purchases on which such taxes were not paid do not exceed in the aggregate two thousand dollars in any calendar year.

6. Nothing in subsection 5 of this section shall relieve a vendor of liability to collect the tax imposed pursuant to sections 144.600 to 144.748 on the total gross receipts of all sales of tangible personal property used, stored or consumed in this state and to remit all taxes collected to the director of revenue in accordance with the provisions of this section nor shall it relieve a purchaser from paying such taxes to a vendor registered in accordance with the provisions of section 144.650.

(L. 1959 H.B. 35 § 9, A.L. 1969 p. 255, A.L. 1983 1st Ex. Sess. H.B. 10, A.L. 1994 H.B. 1578, A.L. 1998 H.B. 1301, A.L. 1999 H.B. 399)



Section 144.660 Director's powers as to returns.

Effective 28 Aug 1959

Title X TAXATION AND REVENUE

144.660. Director's powers as to returns. — The director of revenue has all the powers with regard to requiring monthly returns and extending the time for the payment of the tax levied by sections 144.600 to 144.745 that are provided in sections 144.090 and 144.160 with regard to the Missouri sales tax.

(L. 1959 H.B. 35 § 12)



Section 144.665 Failure to file return, penalties — exceptions.

Effective 01 Jan 1984, see footnote

Title X TAXATION AND REVENUE

144.665. Failure to file return, penalties — exceptions. — 1. In case of failure to file any return required under sections 144.600 to 144.745 on or before the date prescribed therefor (determined with regard to any extension of time for making a return), unless it is shown that such failure is due to reasonable cause and not the result of willful neglect, evasion, or fraudulent intent, there shall be added to the amount required to be shown as tax on such return five percent of the amount of such tax if the failure is not for more than one month, with an additional five percent for each additional month, or fraction thereof, during which such failure continues, not exceeding twenty-five percent in the aggregate; except that, when the gross sales tax exceeds two hundred fifty dollars in any one month for which a taxpayer must file a monthly return, there shall be no late penalty assessed for the first month in which the return is due. For purposes of this section, the amount of tax required to be shown on the return shall be reduced by the amount of any part of the tax which is paid on or before the date prescribed for payment of the tax.

2. In case of failure to pay any tax required under sections 144.600 to 144.745 on or before the date prescribed therefor (determined with regard to any extension of time for payment), unless it is shown that such failure is due to reasonable cause and not the result of willful neglect, evasion, or fraudulent intent, there shall be added to the tax an amount equal to five percent of the deficiency.

3. The provisions in subsections 1 and 2 of this section shall be in addition to any interest provided for in this chapter.

(L. 1983 1st Ex. Sess. H.B. 10)

Effective 1-1-84



Section 144.670 Additional assessment made when, notice.

Effective 28 Aug 1994

Title X TAXATION AND REVENUE

144.670. Additional assessment made when, notice. — If the director is not satisfied with the return payment of tax made by any taxpayer, he shall make an additional assessment based upon the facts contained in any returns or upon any information in his possession, and the director shall give the taxpayer written notice in person or by certified mail of the amount of the additional tax. The director may only base an additional assessment upon an estimate of the taxpayer's liability under sections 144.600 to 144.748, if:

(1) The taxpayer fails to file a return; or

(2) The taxpayer's books and records are incomplete or illegible in the opinion of the director when conducting an examination of the accuracy of any return filed by the taxpayer; or

(3) The taxpayer denies the director access to the taxpayer's books and records for the purpose of conducting an examination of the accuracy of any return filed by the taxpayer.

(L. 1959 H.B. 35 § 16, A.L. 1994 S.B. 477, et al.)



Section 144.675 Penalty assessed for fraud or evasion, notice.

Effective 28 Aug 1959

Title X TAXATION AND REVENUE

144.675. Penalty assessed for fraud or evasion, notice. — If fraud or evasion on the part of a person is discovered by the director of revenue, he shall determine the amount of which the state has been defrauded, shall add to the amount so determined a penalty equal to twenty-five percent thereof, and shall assess the same against the person. The director of revenue shall promptly thereafter give to the person written notice of the assessment and penalty, which shall be served personally or by certified mail.

(L. 1959 H.B. 35 § 17)



Section 144.690 Final assessments may be filed in clerk's office, executions thereon — remedies cumulative.

Effective 28 Aug 1959

Title X TAXATION AND REVENUE

144.690. Final assessments may be filed in clerk's office, executions thereon — remedies cumulative. — 1. If any taxpayer refuses or neglects to pay any tax, interest or penalty imposed by this law when due and the assessment of which has become final, the director may file for record in the office of the clerk of the circuit court in any county in which the taxpayer owing the tax, interest or penalty resides, or has a place of business or in which he has property, or all of them, a certificate specifying the amount of the tax, interest and penalties due and the name of the taxpayer liable. The clerk of the circuit court shall file the certificate of record and enter it in the record of the circuit court for judgments and decrees under the procedure prescribed for filing transcripts of judgments. From the time of the filing of the certificate, the amount of the tax, interest and penalties specified therein shall have the force and effect of a judgment of the circuit court until satisfied by the director of revenue through his duly authorized agents. Execution shall issue at the request of the director of revenue or his agent as is provided in the case of other judgments. No exemption shall be allowed from the levy of an execution issued for the tax, interest and penalties and no indemnifying bond is required by the sheriff before making levy.

2. The foregoing remedy is cumulative and in addition to the methods given the director of revenue for the collection of the Missouri sales tax which are here made available to him in the collections of the tax, interest and penalties imposed by sections 144.600 to 144.745. No action taken shall be construed as an election on the part of the state or any of its officers to pursue any remedy or action hereunder to the exclusion of any other remedy or action for which provision is made.

(L. 1959 H.B. 35 § 24)



Section 144.695 Excess payments to be adjusted or refunded.

Effective 28 Aug 1959

Title X TAXATION AND REVENUE

144.695. Excess payments to be adjusted or refunded. — If, upon examination of any return, it appears that the taxpayer has paid an amount in excess of that properly due, the amount of the excess shall be credited by the director of revenue against any tax installment thereafter due from the taxpayer under the provisions of this law or refunded. The general assembly shall appropriate and set aside funds sufficient for the use of the director of revenue to make any refund of taxes required by this section.

(L. 1959 H.B. 35 § 14)



Section 144.696 Refund of overpayments — claim for refund — time for making claims.

Effective 28 Aug 1986

Title X TAXATION AND REVENUE

144.696. Refund of overpayments — claim for refund — time for making claims. — Section 144.190, pertaining to the refund of overpayments, claims for refund, and the time within which refunds shall be claimed, is applicable to the tax levied under the compensating use tax law.

(L. 1986 S.B. 669, et al. § 4)



Section 144.700 Revenue placed in general revenue, exception placement in school district trust fund — payment under protest, procedure, appeal, refund.

Effective 28 Aug 1993

Title X TAXATION AND REVENUE

144.700. Revenue placed in general revenue, exception placement in school district trust fund — payment under protest, procedure, appeal, refund. — 1. All revenue received by the director of revenue from the tax imposed by sections 144.010 to 144.430 and 144.600 to 144.745, except that revenue derived from the rate of one cent on the dollar of the tax which shall be held and distributed in the manner provided in sections 144.701 and 163.031, shall be deposited in the state general revenue fund, including any payments of the taxes made under protest.

2. The director of revenue shall keep accurate records of any payment of the tax made under protest. In the event any payment shall be made under protest:

(1) A protest affidavit shall be submitted to the director of revenue within thirty days after the payment is made; and

(2) An appeal shall be taken in the manner provided in section 144.261 from any decision of the director of revenue disallowing the making of the payment under protest or an application shall be filed by a protesting taxpayer with the director of revenue for a stay of the period for appeal on the ground that a case is presently pending in the courts involving the same question, with an agreement by the taxpayer to be bound by the final decision in the pending case.

3. Nothing in this section shall be construed to apply to any refund to which the taxpayer would be entitled under any applicable provision of law.

4. All payments deposited in the state general revenue fund that are made under protest shall be retained in the state treasury if the taxpayer does not prevail. If the taxpayer prevails, then taxes paid under protest shall be refunded to the taxpayer, with all interest income derived therefrom, from funds appropriated by the general assembly for such purpose.

(L. 1959 H.B. 35 § 26, A.L. 1961 p. 630, A.L. 1978 S.B. 661, A.L. 1981 H.B. 129, A.L. 1982 Adopted by Initiative, Proposition C, November 2, 1982, A.L. 1983 1st Ex. Sess. H.B. 10, A.L. 1993 S.B. 380)



Section 144.701 One cent sales and use tax designated local tax — collection fee allowed state — school district trust fund created, investment.

Effective 28 Aug 1993

Title X TAXATION AND REVENUE

144.701. One cent sales and use tax designated local tax — collection fee allowed state — school district trust fund created, investment. — The revenue derived from the rate of one cent on the dollar of the tax imposed by sections 144.010 to 144.430 and sections 144.600 to 144.745 which shall be deemed to be local tax revenue, shall be deposited by the state treasurer in a special trust fund, which is hereby created, to be known as the "School District Trust Fund". The money in the fund shall be distributed to the public school districts of the state in the manner provided in sections 163.031 and 163.087 and shall be appropriated and used for no other purpose; except that, of all refunds made of taxes collected under the provisions of sections 144.010 to 144.430 and sections 144.600 to 144.745, the appropriate percentage of any refund shall be paid from the school district trust fund, and except that the state may retain a fee as a charge for collecting and disbursing moneys so deposited, and transfers may be made from the fund as provided in section 164.013. The state collection fee shall not exceed two and one-half million dollars or one percent of the amount deposited in the fund, whichever is less. The fee shall be negotiated annually through the appropriation process. Any balance remaining in the fund at the end of an appropriation period shall not be transferred to general revenue, and the provisions of section 33.080 shall not apply to the fund. Moneys in the trust fund shall be invested by the state treasurer in the same deposits and obligations in which state funds are authorized by law to be invested, except that the deposits and obligations shall mature and become payable in time for distribution of the funds as provided in sections 163.031 and 163.087.

(L. 1982 Adopted by Initiative, Proposition C, November 2, 1982, A.L. 1983 H.B. 310, A.L. 1993 S.B. 380)



Section 144.705 Rules and regulations, adoption — copies available.

Effective 28 Aug 1959

Title X TAXATION AND REVENUE

144.705. Rules and regulations, adoption — copies available. — 1. The director of revenue shall make and enforce reasonable rules and regulations and prescribe forms for the administration and enforcement of this law and may require the services of the attorney general and the prosecuting or circuit attorney of any county or city.

2. The rules, regulations and forms shall be dated and issued under a systematic method of numbering and copies made available to any person requesting them. A complete file of all the rules, regulations and forms shall be kept in the office of the director.

(L. 1959 H.B. 35 § 2)



Section 144.710 Allowance to vendor for collecting.

Effective 28 Aug 1984

Title X TAXATION AND REVENUE

144.710. Allowance to vendor for collecting. — From every remittance made by a vendor as required by sections 144.600 to 144.745 to the director of revenue on or before the date when the remittance becomes due, the vendor may deduct and retain an amount equal to two percent thereof.

(L. 1959 H.B. 35 § 10, A.L. 1984 H.B. 1533, et al.)



Section 144.715 Notices served, how.

Effective 28 Aug 1978

Title X TAXATION AND REVENUE

144.715. Notices served, how. — All notices required or authorized by sections 144.600 to 144.745 to be given by mail to any taxpayer shall be addressed to him at his last known address.

(L. 1959 H.B. 35 § 25, A.L. 1978 S.B. 661)



Section 144.720 Sales tax interest and penalty provisions applicable.

Effective 28 Aug 1994

Title X TAXATION AND REVENUE

144.720. Sales tax interest and penalty provisions applicable. — Sections 144.170, 144.220, 144.230, and 144.240, pertaining to interest on delinquent taxes, the time within which additional assessments shall be made, the time within which assessed penalties and taxes shall be paid and the procedure for requesting review of additional assessments are applicable to the assessment and payment of the tax levied by this law.

(L. 1959 H.B. 35 § 18, A.L. 1994 S.B. 477, et al.)



Section 144.725 Failure to obey subpoena or to produce books, a misdemeanor.

Effective 28 Aug 1959

Title X TAXATION AND REVENUE

144.725. Failure to obey subpoena or to produce books, a misdemeanor. — If any person summoned as a witness by the director or by the designee of the director fails to obey the summons or refuses to testify or answer any material question or refuses to produce any book, record, paper or other data when required so to do, he is guilty of a misdemeanor. Nothing in this section shall be construed to deprive a person of any right, privilege or immunity guaranteed by the Constitution of the United States or the Constitution of the State of Missouri.

(L. 1959 H.B. 35 § 23)



Section 144.730 Advertising that vendor absorbs tax, a misdemeanor.

Effective 28 Aug 1959

Title X TAXATION AND REVENUE

144.730. Advertising that vendor absorbs tax, a misdemeanor. — No vendor shall advertise or hold out or state to the public or to any customer, directly or indirectly, that the tax or any part thereof imposed by sections 144.600 to 144.745, and required to be collected by him, will be assumed or absorbed by him, or that it will not be added to the selling price of the property sold, or if added, that it or any part thereof will be refunded. Any person violating any of the provisions of this section is guilty of a misdemeanor.

(L. 1959 H.B. 35 § 27)



Section 144.735 Failure to make return, pay tax or keep records, penalty.

Effective 28 Aug 1974

Title X TAXATION AND REVENUE

144.735. Failure to make return, pay tax or keep records, penalty. — Any person required under sections 144.600 to 144.745 to pay any tax, or required by sections 144.600 to 144.745 to make a return, keep any records or supply any information, who with intent to defraud willfully fails to pay such tax, make such return, keep such records or supply such information, at the time or times required by law, shall, in addition to other penalties provided by law, and upon conviction thereof, be fined not more than ten thousand dollars, or be imprisoned in the county jail for not more than one year or by not less than two nor more than five years in the state penitentiary or by both fine and imprisonment together with the cost of prosecution.

(L. 1959 H.B. 35 § 28, A.L. 1974 H.B. 1288)



Section 144.740 False return or statement, penalty.

Effective 28 Aug 1974

Title X TAXATION AND REVENUE

144.740. False return or statement, penalty. — Any person who willfully makes a false return, or who willfully makes a false statement in any return filed with or transmitted to the director of revenue relating to the amount of any sales or tax due under sections 144.600 to 144.745 shall, in addition to other penalties provided by law, and upon conviction thereof, be fined not more than ten thousand dollars, or be imprisoned in the county jail for not more than one year or by not less than two nor more than five years in the state penitentiary or by both fine and imprisonment together with the cost of prosecution.

(L. 1959 H.B. 35 § 29, A.L. 1974 H.B. 1288)



Section 144.745 Violation not having a specific penalty deemed a misdemeanor.

Effective 28 Aug 1974

Title X TAXATION AND REVENUE

144.745. Violation not having a specific penalty deemed a misdemeanor. — Any person violating any of the provisions of sections 144.600 to 144.745 for which no criminal penalty is otherwise provided, upon conviction thereof, shall be deemed guilty of a misdemeanor.

(L. 1959 H.B. 35 § 30, A.L. 1974 H.B. 1288)



Section 144.746 Extension of time for filing for refund or proposed assessment by agreement — requirements.

Effective 28 Aug 1994

Title X TAXATION AND REVENUE

144.746. Extension of time for filing for refund or proposed assessment by agreement — requirements. — The director of revenue and a taxpayer may agree in writing to extend the periods prescribed in sections 144.190 and 144.220, within which a refund claim may be filed or a proposed assessment may be served and mailed. Such an agreement must be made before the expiration of such periods and may be extended by subsequent agreements at any time before the expiration of the period previously agreed upon.

(L. 1994 S.B. 477, et al.)



Section 144.757 Local use tax to fund community comeback program — rate of tax — St. Louis County — ballot of submission — notice to director of revenue — repeal or reduction of local sales tax, effect on local use tax.

Effective 28 Aug 2007

Title X TAXATION AND REVENUE

144.757. Local use tax to fund community comeback program — rate of tax — St. Louis County — ballot of submission — notice to director of revenue — repeal or reduction of local sales tax, effect on local use tax. — 1. Any county or municipality, except municipalities within a county having a charter form of government with a population in excess of nine hundred thousand, may, by a majority vote of its governing body, impose a local use tax if a local sales tax is imposed as defined in section 32.085 at a rate equal to the rate of the local sales tax in effect in such county or municipality; provided, however, that no ordinance or order enacted pursuant to sections 144.757 to 144.761 shall be effective unless the governing body of the county or municipality submits to the voters thereof at a municipal, county or state general, primary or special election a proposal to authorize the governing body of the county or municipality to impose a local use tax pursuant to sections 144.757 to 144.761. Municipalities within a county having a charter form of government with a population in excess of nine hundred thousand may, upon voter approval received pursuant to paragraph (b) of subdivision (2) of subsection 2 of this section, impose a local use tax at the same rate as the local municipal sales tax with the revenues from all such municipal use taxes to be distributed pursuant to subsection 4 of section 94.890. The municipality shall within thirty days of the approval of the use tax imposed pursuant to paragraph (b) of subdivision (2) of subsection 2 of this section select one of the distribution options permitted in subsection 4 of section 94.890 for distribution of all municipal use taxes.

2. (1) The ballot of submission, except for counties and municipalities described in subdivisions (2) and (3) of this subsection, shall contain substantially the following language:

­

­

(2) (a) The ballot of submission in a county having a charter form of government with a population in excess of nine hundred thousand shall contain substantially the following language:

­

­

(b) The ballot of submission in a municipality within a county having a charter form of government with a population in excess of nine hundred thousand shall contain substantially the following language:

­

­

(3) The ballot of submission in any city not within a county shall contain substantially the following language:

­

­

(4) If any of such ballots are submitted on August 6, 1996, and if a majority of the votes cast on the proposal by the qualified voters voting thereon are in favor of the proposal, then the ordinance or order and any amendments thereto shall be in effect October 1, 1996, provided the director of revenue receives notice of adoption of the local use tax on or before August 16, 1996. If any of such ballots are submitted after December 31, 1996, and if a majority of the votes cast on the proposal by the qualified voters voting thereon are in favor of the proposal, then the ordinance or order and any amendments thereto shall be in effect on the first day of the calendar quarter which begins at least forty-five days after the director of revenue receives notice of adoption of the local use tax. If a majority of the votes cast by the qualified voters voting are opposed to the proposal, then the governing body of the county or municipality shall have no power to impose the local use tax as herein authorized unless and until the governing body of the county or municipality shall again have submitted another proposal to authorize the governing body of the county or municipality to impose the local use tax and such proposal is approved by a majority of the qualified voters voting thereon.

3. The local use tax may be imposed at the same rate as the local sales tax then currently in effect in the county or municipality upon all transactions which are subject to the taxes imposed pursuant to sections 144.600 to 144.745 within the county or municipality adopting such tax; provided, however, that if any local sales tax is repealed or the rate thereof is reduced or raised by voter approval, the local use tax rate shall also be deemed to be repealed, reduced or raised by the same action repealing, reducing or raising the local sales tax.

4. For purposes of sections 144.757 to 144.761, the use tax may be referred to or described as the equivalent of a sales tax on purchases made from out-of-state sellers by in-state buyers and on certain intrabusiness transactions. Such a description shall not change the classification, form or subject of the use tax or the manner in which it is collected.

(L. 1996 S.B. 981, A.L. 2000 H.B. 1238, A.L. 2004 H.B. 795, et al. merged with H.B. 833 merged with S.B. 1155, A.L. 2007 S.B. 22)

(2005) Local use tax statutes are constitutional under Commerce Clause analysis; courts compare only intra-jurisdictional sales and use tax rates and not those of different taxing jurisdictions. Kirkwood Glass Co. v. Director of Revenue, 166 S.W.3d 583 (Mo.banc).



Section 144.759 Collection of additional local use tax for economic development — deposit in local use tax trust fund, not part of state revenue — distribution to counties and municipalities — refunds — notification to director of revenue on abolishment of tax.

Effective 28 Aug 2007

Title X TAXATION AND REVENUE

144.759. Collection of additional local use tax for economic development — deposit in local use tax trust fund, not part of state revenue — distribution to counties and municipalities — refunds — notification to director of revenue on abolishment of tax. — 1. All local use taxes collected by the director of revenue pursuant to sections 144.757 to 144.761 on behalf of any county or municipality, less one percent for cost of collection, which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087 shall be deposited with the state treasurer in a local use tax trust fund, which fund shall be separate and apart from the local sales tax trust funds. The moneys in such local use tax trust fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money in the trust fund which was collected in each county or municipality imposing a local use tax, and the records shall be open to the inspection of officers of the county or municipality and to the public. No later than the tenth day of each month, the director of revenue shall distribute all moneys deposited in the trust fund during the preceding month, except as provided in subsection 2 of this section, to the county or municipality treasurer, or such other officer as may be designated by the county or municipality ordinance or order, of each county or municipality imposing the tax authorized by sections 144.757 to 144.761, the sum due the county or municipality as certified by the director of revenue.

2. The director of revenue shall distribute all moneys which would be due any county having a charter form of government and having a population of nine hundred thousand or more to the county treasurer or such other officer as may be designated by county ordinance, who shall distribute such moneys as follows: the portion of the use tax imposed by the county which equals one-half the rate of sales tax in effect for such county shall be disbursed to the county treasurer for expenditure throughout the county for public safety, parks, and job creation, subject to any qualifications and regulations adopted by ordinance of the county. Such ordinance shall require an audited comprehensive financial report detailing the management and use of such funds each year. Such ordinance shall also require that the county and the municipal league of the county jointly prepare a strategy to guide expenditures of funds and conduct an annual review of the strategy. The treasurer or such other officer as may be designated by county ordinance shall distribute one-third of the balance to the county and to each city, town and village in group B according to section 66.620 as modified by this section, a portion of the two-thirds remainder of such balance equal to the percentage ratio that the population of each such city, town or village bears to the total population of all such group B cities, towns and villages. For the purposes of this subsection, population shall be determined by the last federal decennial census or the latest census that determines the total population of the county and all political subdivisions therein. For the purposes of this subsection, each city, town or village in group A according to section 66.620 but whose per capita sales tax receipts during the preceding calendar year pursuant to sections 66.600 to 66.630 were less than the per capita countywide average of all sales tax receipts during the preceding calendar year, shall be treated as a group B city, town or village until the per capita amount distributed to such city, town or village equals the difference between the per capita sales tax receipts during the preceding calendar year and the per capita countywide average of all sales tax receipts during the preceding calendar year.

3. The director of revenue may authorize the state treasurer to make refunds from the amounts in the trust fund and credited to any county or municipality for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such counties or municipalities. If any county or municipality abolishes the tax, the county or municipality shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal, and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such county or municipality, the director of revenue shall authorize the state treasurer to remit the balance in the account to the county or municipality and close the account of that county or municipality. The director of revenue shall notify each county or municipality of each instance of any amount refunded or any check redeemed from receipts due the county or municipality.

4. Except as modified in sections 144.757 to 144.761, all provisions of sections 32.085 and 32.087 applicable to the local sales tax, except for subsection 12 of section 32.087, and all provisions of sections 144.600 to 144.745 shall apply to the tax imposed pursuant to sections 144.757 to 144.761, and the director of revenue shall perform all functions incident to the administration, collection, enforcement, and operation of the tax.

(L. 1996 S.B. 981, A.L. 2000 H.B. 1238, A.L. 2004 H.B. 795, et al. merged with H.B. 833 merged with S.B. 1155, A.L. 2007 S.B. 22)



Section 144.761 Repeal or amendment of local use tax — effect on local use tax of repeal of local sales tax — petition to repeal local use tax — ballot measure on repeal of local use tax.

Effective 27 Jun 2000, see footnote

Title X TAXATION AND REVENUE

144.761. Repeal or amendment of local use tax — effect on local use tax of repeal of local sales tax — petition to repeal local use tax — ballot measure on repeal of local use tax. — 1. No county or municipality imposing a local use tax pursuant to sections 144.757 to 144.761 may repeal or amend such local use tax unless such repeal or amendment is submitted to and approved by the voters of the county or municipality in the manner provided in section 144.757; provided, however, that the repeal of the local sales tax within the county or municipality shall be deemed to repeal the local use tax imposed pursuant to sections 144.757 to 144.761.

2. Whenever the governing body of any county or municipality in which a local use tax has been imposed in the manner provided by sections 144.757 to 144.761 receives a petition, signed by fifteen percent of the registered voters of such county or municipality voting in the last gubernatorial election, calling for an election to repeal such local use tax, the governing body shall submit to the voters of such county or municipality a proposal to repeal the county or municipality use tax imposed pursuant to sections 144.757 to 144.761. If a majority of the votes cast on the proposal by the registered voters voting thereon are in favor of the proposal to repeal the local use tax, then the ordinance or order imposing the local use tax, along with any amendments thereto, is repealed. If a majority of the votes cast by the registered voters voting thereon are opposed to the proposal to repeal the local use tax, then the ordinance or order imposing the local use tax, along with any amendments thereto, shall remain in effect.

(L. 1996 S.B. 981, A.L. 2000 H.B. 1238)

Effective 6-27-00



Section 144.805 Aviation jet fuel sold to common carriers in interstate transporting or storage exempt from all sales and use tax, when — qualification, procedure — common carrier to make direct payment to revenue — tax revenues to be deposited in aviation trust fund — expires when.

Effective 28 Aug 2012, see footnote

Title X TAXATION AND REVENUE

144.805. Aviation jet fuel sold to common carriers in interstate transporting or storage exempt from all sales and use tax, when — qualification, procedure — common carrier to make direct payment to revenue — tax revenues to be deposited in aviation trust fund — expires when. — 1. In addition to the exemptions granted pursuant to the provisions of section 144.030, there shall also be specifically exempted from the provisions of sections 144.010 to 144.525, sections 144.600 to 144.746, and section 238.235, and the provisions of any local sales tax law, as defined in section 32.085, and from the computation of the tax levied, assessed or payable pursuant to sections 144.010 to 144.525, sections 144.600 to 144.746, and section 238.235, and the provisions of any local sales tax law, as defined in section 32.085, all sales of aviation jet fuel in a given calendar year to common carriers engaged in the interstate air transportation of passengers and cargo, and the storage, use and consumption of such aviation jet fuel by such common carriers, if such common carrier has first paid to the state of Missouri, in accordance with the provisions of this chapter, state sales and use taxes pursuant to the foregoing provisions and applicable to the purchase, storage, use or consumption of such aviation jet fuel in a maximum and aggregate amount of one million five hundred thousand dollars of state sales and use taxes in such calendar year.

2. To qualify for the exemption prescribed in subsection 1 of this section, the common carrier shall furnish to the seller a certificate in writing to the effect that an exemption pursuant to this section is applicable to the aviation jet fuel so purchased, stored, used and consumed. The director of revenue shall permit any such common carrier to enter into a direct-pay agreement with the department of revenue, pursuant to which such common carrier may pay directly to the department of revenue any applicable sales and use taxes on such aviation jet fuel up to the maximum aggregate amount of one million five hundred thousand dollars in each calendar year. The director of revenue shall adopt appropriate rules and regulations to implement the provisions of this section, and to permit appropriate claims for refunds of any excess sales and use taxes collected in calendar year 1993 or any subsequent year with respect to any such common carrier and aviation jet fuel.

3. The provisions of this section shall apply to all purchases and deliveries of aviation jet fuel from and after May 10, 1993.

4. All sales and use tax revenues upon aviation jet fuel received pursuant to this chapter, less the amounts specifically designated pursuant to the constitution or pursuant to section 144.701 for other purposes, shall be deposited to the credit of the aviation trust fund established pursuant to section 155.090; provided however, the amount of such state sales and use tax revenues deposited to the credit of such aviation trust fund shall not exceed ten million dollars in each calendar year.

5. The provisions of this section and section 144.807 shall expire on December 31, 2023.

(L. 1993 H.B. 913 §§ 1, B, A.L. 1996 S.B. 640, A.L. 1998 S.B. 619, A.L. 2002 H.B. 1196, A.L. 2005 S.B. 396, A.L. 2008 S.B. 930 & 947, A.L. 2012 H.B. 1504 merged with H.B. 1909)

Expires 12-31-23



Section 144.807 Common carriers in interstate air transportation, exemption for tangible personal property purchased or stored in state then transported out of state and used in the conduct of business — qualification for exemption — use in Missouri, taxes to apply.

Effective 10 May 1993, see footnote

Title X TAXATION AND REVENUE

144.807. Common carriers in interstate air transportation, exemption for tangible personal property purchased or stored in state then transported out of state and used in the conduct of business — qualification for exemption — use in Missouri, taxes to apply. — 1. In addition to the exemptions granted under the provisions of section 144.030, there shall also be specifically exempted from the provisions of sections 144.010 to 144.525, 144.600 to 144.748, and section 238.235, and the provisions of any local sales tax law, as defined in section 32.085, and from the computation of the tax levied, assessed or payable under sections 144.010 to 144.525, 144.600 to 144.748, and section 238.235, and the provisions of any local sales tax law, as defined in section 32.085, the purchase or storage by any common carrier engaged in the interstate air transportation of persons and cargo of tangible personal property, other than catered food and beverage products purchased for in-flight consumption and aviation jet fuel, within the state of Missouri, which tangible personal property is purchased or stored in the state of Missouri and is subsequently transported out of state by the common carrier and is used by the common carrier in the conduct of its business as a common carrier.

2. Any use of the tangible personal property by the common carrier, other than that incident to the delivery of the property to the carrier, the storage of the property by the carrier pending out-of-state transportation of the property by the carrier and the out-of-state transportation of the property by the carrier and subsequent use in the conduct of its business as a common carrier, shall subject the common carrier to liability for payment of sales and use tax, as applicable, with respect to such property so used by the common carrier in the state of Missouri, as if this exemption did not apply.

3. To qualify for the exemption under this section, the common carrier shall file an election with the department of revenue whereby the common carrier will agree to pay the state three hundred thousand dollars annually in equal monthly payments, on or before the fifteenth day of each such month, for the privilege of this election, and shall further agree that it will maintain records documenting the use and transportation of the tangible personal property outside the state of Missouri, as required under this section. Once a common carrier makes this election, it may furnish its vendors a certificate in writing that it is a common carrier qualifying for exemption under this section and can purchase tangible personal property free of sales and use taxes. To the extent the purchased property is used for its intended purpose in the state of Missouri, the carrier shall remit the appropriate tax directly to the department of revenue.

(L. 1993 H.B. 913 § 2)

Effective 5-10-93

Expires 12-31-23, see section 144.805



Section 144.809 Exemption for aviation jet fuel, when.

Effective 28 Aug 1996

Title X TAXATION AND REVENUE

144.809. Exemption for aviation jet fuel, when. — In addition to the exemptions granted pursuant to the provisions of section 144.030, there is hereby specifically exempted from the provisions of, and the computation of the tax levied, assessed or payable under, any state or local sales or use tax, or any increase in any state or local sales or use tax rate, which tax or increase was not in effect on December 30, 1987, the sale, storage, use or consumption of aviation jet fuel at or upon airports within the state of Missouri, which airports are recipients of federal grant funds, have submitted applications for or have been approved for federal grant funds, or which are otherwise eligible to apply for federal grant funds.

(L. 1996 S.B. 640)



Section 144.810 Data storage centers, exemption from sales and use tax — definitions — procedure — certificates of exemption — rulemaking authority.

Effective 28 Aug 2015

Title X TAXATION AND REVENUE

144.810. Data storage centers, exemption from sales and use tax — definitions — procedure — certificates of exemption — rulemaking authority. — 1. As used in this section, unless the context clearly indicates otherwise, the following terms mean:

(1) "Commencement of commercial operations", shall be deemed to occur during the first calendar year for which the data storage center is first available for use by the operating taxpayer, or first capable of being used by the operating taxpayer, as a data storage center;

(2) "Constructing taxpayer", if more than one taxpayer is responsible for a project, the taxpayer responsible for the construction of the facility, as opposed to the taxpayer responsible for the ongoing operations of the facility;

(3) "County average wage", the average wages in each county as determined by the department for the most recently completed full calendar year. However, if the computed county average wage is above the statewide average wage, the statewide average wage shall be deemed the county average wage for such county for the purpose of determining eligibility;

(4) "Data storage center" or "facility", a facility constructed, extended, improved, or operating under this section, provided that such business facility is engaged primarily in:

(a) Data processing, hosting, and related services (NAICS 518210); or

(b) Internet publishing and broadcasting and web search portals (NAICS 519130) at the business facility;

(5) "Existing facility", an operational data storage center in this state as it existed prior to August 28, 2015, as determined by the department;

(6) "Expanding facility" or "expanding data storage center", an existing facility or replacement facility that expands its operations in this state on or after August 28, 2015, and has net new investment related to the expansion of operations in this state of at least five million dollars during a period of up to twelve consecutive months and results in the creation of at least five new jobs during a period of up to twenty-four consecutive months from the date of conditional approval for an exemption under this section, if the average wage of the new jobs equals or exceeds one hundred fifty percent of the county average wage. An expanding facility shall continue to be an expanding facility regardless of a subsequent change in or addition of operating taxpayers or constructing taxpayers;

(7) "Expanding facility project" or "expanding data storage center project", the construction, extension, improvement, equipping, and operation of an expanding facility;

(8) "Investment", shall include the value of real and depreciable personal property, acquired as part of the new or expanding facility project which is used in the operation of the facility following conditional approval of an exemption under this section;

(9) "NAICS", the 2007 edition of the North American Industry Classification System as prepared by the Executive Office of the President, Office of Management and Budget. Any NAICS sector, subsector, industry group, or industry identified in this section shall include its corresponding classification in previous and subsequent federal industry classification systems;

(10) "New data storage center project" or "new facility project", the construction, extension, improvement, equipping, and operation of a new facility;

(11) "New facility" or "new data storage center", a facility in this state meeting the following requirements:

(a) The facility is acquired by or leased to an operating taxpayer on or after August 28, 2015. A facility shall be deemed to have been acquired by or leased to an operating taxpayer on or after August 28, 2015, if the transfer of title to an operating taxpayer, the transfer of possession under a binding contract to transfer title to an operating taxpayer, or an operating taxpayer takes possession of the facility under the terms of the lease on or after August 28, 2015, or if the facility is constructed, erected, or installed by or on behalf of an operating taxpayer, such construction, erection, or installation is completed on or after August 28, 2015;

(b) Such facility is not an expanding or replacement facility, as defined in this section;

(c) The new facility project investment is at least twenty-five million dollars during a period of up to thirty-six consecutive months from the date of the conditional approval for an exemption under this section. If more than one taxpayer is responsible for a project, the investment requirement may be met by an operating taxpayer, a constructing taxpayer, or a combination of constructing taxpayers and operating taxpayers; and

(d) At least ten new jobs are created at the new facility during a period of up to thirty-six consecutive months from the date of conditional approval for an exemption under this section if the average wage of the new jobs equals or exceeds one hundred fifty percent of the county average wage;

­­

­

(12) "New job", in the case of a new data center project, the total number of full-time employees located at a new data storage center for a period of up to thirty-six consecutive months from the date of conditional approval for an exemption under this section. In the case of an expanding data storage center project, the total number of full-time employees located at the expanding data storage center that exceeds the greater of the number of full-time employees located at the project facility on the date of the submission of a project plan under this section or for the twelve-month period prior to the date of the submission of a project plan, the average number of full-time employees located at the expanding data storage center facility. In the event the expanding data storage center facility has not been in operation for a full twelve-month period at the time of the submission of a project plan, the total number of full-time employees located at the expanded data storage center that exceeds the greater of the number of full-time employees located at the project facility on the date of the submission of a project plan under this section or the average number of full-time employees for the number of months the expanding data storage center facility has been in operation prior to the date of the submission of the project plan;

(13) "Notice of intent", a form developed by the department of economic development, completed by the project taxpayer, and submitted to the department, which states the project taxpayer's intent to construct or expand a data center and request the exemptions under this program;

(14) "Operating taxpayer", if more than one taxpayer is responsible for a project, the taxpayer responsible for the ongoing operations of the facility, as opposed to the taxpayer responsible for the purchasing or construction of the facility;

(15) "Project taxpayers", each constructing taxpayer and each operating taxpayer for a data storage center project;

(16) "Replacement facility", a facility in this state otherwise described in subdivision (7) of this subsection, but which replaces another facility located within the state, which the taxpayer or a related taxpayer previously operated but discontinued operating within one year prior to the commencement of commercial operations at the new facility;

(17) "Taxpayer", the purchaser of tangible personal property or a service that is subject to state or local sales or use tax and from whom state or local sales or use tax is owed. Taxpayer shall not mean the seller charged by law with collecting the sales tax from the purchaser.

2. In addition to the exemptions granted under this chapter, project taxpayers for a new data storage center project shall be entitled, for a project period not to exceed fifteen years from the date of conditional approval under this section and subject to the requirements of subsection 3 of this section, to an exemption of one hundred percent of the state and local sales and use taxes defined, levied, or calculated under section 32.085, sections 144.010 to 144.525, sections 144.600 to 144.761, or section 238.235, limited to the net fiscal benefit of the state calculated over a ten-year period, on:

(1) All electrical energy, gas, water, and other utilities including telecommunication and internet services used in a new data storage center;

(2) All machinery, equipment, and computers used in any new data storage center; and

(3) All sales at retail of tangible personal property and materials for the purpose of constructing any new data storage center.

­­

­

3. (1) Any data storage center project seeking a tax exemption under subsection 2 of this section shall submit a notice of intent and a project plan to the department of economic development, which shall identify each known constructing taxpayer and known operating taxpayer for the project and include any additional information the department of economic development may require to determine eligibility for the exemption. The department of economic development shall review the project plan and determine whether the project is eligible for the exemption under subsection 2 of this section, conditional upon subsequent verification by the department that the project meets the requirements in subsection 1 of this section for a new facility project. The department shall make such conditional determination within thirty days of submission by the operating taxpayer. Failure of the department to respond within thirty days shall result in a project plan being deemed conditionally approved.

(2) The department of economic development shall convey conditional approvals to the department of revenue and the identified project taxpayers. After a conditionally approved new facility has met the requirements in subsection 1 of this section for a new facility and the execution of the agreement specified in subsection 6 of this section, the project taxpayers shall provide proof of the same to the department of economic development. Upon verification of such proof, the department of economic development shall certify the new facility to the department of revenue as being eligible for the exemption dating retroactively to the first day of construction on the new facility. The department of revenue, upon receipt of adequate proof of the amount of sales taxes paid since the first day of construction, shall issue a refund of taxes paid but eligible for exemption under subsection 2 of this section to each operating taxpayer and each constructing taxpayer and issue a certificate of exemption to each new project taxpayer for ongoing exemptions under subsection 2 of this section. The department of revenue shall issue such a refund within thirty days of receipt of certification from the department of economic development.

(3) The commencement of the exemption period may be delayed at the option of the operating taxpayer, but not more than twenty-four months after the execution of the agreement required under subsection 6 of this section.

4. In addition to the exemptions granted under this chapter, upon approval by the department of economic development, project taxpayers for expanding data center projects may, for a period not to exceed ten years, be specifically exempted from state and local sales and use taxes defined, levied, or calculated under section 32.085, sections 144.010 to 144.525, sections 144.600 to 144.761, or section 238.235 on:

(1) All electrical energy, gas, water, and other utilities including telecommunication and internet services used in an expanding data storage center which, on an annual basis, exceeds the amount of electrical energy, gas, water, and other utilities including telecommunication and internet services used in the existing facility or the replaced facility prior to the expansion. For purposes of this subdivision only, "amount" shall be measured in kilowatt hours, gallons, cubic feet, or other measures applicable to a utility service as opposed to in dollars, to account for increases in utility rates;

(2) All machinery, equipment, and computers used in any expanding data storage center; and

(3) All sales at retail of tangible personal property and materials for the purpose of constructing, repairing, or remodeling any expanding data storage center.

­­

­

5. (1) Any data storage center project seeking a tax exemption under subsection 4 of this section shall submit a notice of intent and a project plan to the department of economic development, which shall identify each known constructing taxpayer and each known operating taxpayer for the project and include any additional information the department of economic development may reasonably require to determine eligibility for the exemption. The department of economic development shall review the project plan and determine whether the project is eligible for the exemption under subsection 4 of this section, conditional upon subsequent verification by the department that the project meets the requirements in subsection 1 of this section for an expanding facility project and the execution of the agreement specified in subsection 6 of this section. The department shall make such conditional determination within thirty days of submission by the operating taxpayer. Failure of the department to respond within thirty days shall result in a project plan being deemed conditionally approved.

(2) The department of economic development shall convey such conditional approval to the department of revenue and the identified project taxpayers. After a conditionally approved facility has met the requirements in subsection 1 of this section, the project taxpayers shall provide proof of the same to the department of economic development. Upon verification of such proof, the department of economic development shall certify the project to the department of revenue as being eligible for the exemption dating retroactively to the first day of the expansion of the facility. The department of revenue, upon receipt of adequate proof of the amount of sales taxes paid since the first day of the expansion of the facility, shall issue a refund of taxes paid but eligible for exemption under subsection 4 of this section to any applicable project taxpayer and issue a certificate of exemption to any applicable project taxpayer for ongoing exemptions under subsection 4 of this section. The department of revenue shall issue such a refund within thirty days of receipt of certification from the department of economic development.

(3) The commencement of the exemption period may be delayed at the option of the operating taxpayer, but not more than twenty-four months after the execution of the agreement required under subsection 6 of this section.

6. (1) The exemptions in subsections 2 and 4 of this section shall be tied to the new or expanding facility project. A certificate of exemption in the hands of a taxpayer that is no longer an operating or constructing taxpayer of the new or expanding facility project shall be invalid as of the date the taxpayer was no longer an operating or constructing taxpayer of the new or expanding facility project. New certificates of exemption shall be issued to successor constructing taxpayers and operating taxpayers at such new or expanding facility projects. The right to the exemption by successor taxpayers shall exist without regard to subsequent levels of investment in the new or expanding facility by successor taxpayers.

(2) As a condition of receiving an exemption under subsection 2 or 4 of this section, the project taxpayers shall enter into an agreement with the department of economic development providing for repayment penalties in the event the data storage center project fails to comply with any of the requirements of this section.

(3) The department of revenue shall credit any amounts remitted by the project taxpayers under this subsection to the fund to which the sales and use taxes exempted would have otherwise been credited.

7. Any project taxpayer who submits a notice of intent to the department of economic development to expand a new facility by additional construction, extension, improvement, or equipping within five years of the date the new facility became operational* shall be entitled to request the department undertake an additional analysis to determine the projected net fiscal benefit of the expansion to the state over a period of ten years as determined by the department using the Regional Economic Modeling, Inc., data set or comparable data and shall be entitled to an exemption under this section not to exceed such fiscal benefit to the state for a period of not to exceed fifteen years.

8. The department of economic development and the department of revenue shall cooperate in conducting random audits to ensure that the intent of this section is followed.

9. Notwithstanding any other provision of law to the contrary, no recipient of an exemption pursuant to this section shall be eligible for benefits under any business recruitment tax credit, as defined in section 135.800.

10. The department of economic development and the department of revenue shall jointly prescribe such rules and regulations necessary to carry out the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable, and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2015, shall be invalid and void.

(L. 2015 S.B. 149)

*Word "operation" appears in original rolls.



Section 144.811 Broadcast equipment purchased by broadcast stations exempt from sales and use tax — definitions.

Effective 13 Jul 1999, see footnote

Title X TAXATION AND REVENUE

144.811. Broadcast equipment purchased by broadcast stations exempt from sales and use tax — definitions. — 1. In addition to the exemptions granted under the provisions of section 144.030, there shall also be specifically exempted from the provisions of sections 144.010 to 144.525, sections 144.600 to 144.748, section 238.235, and from the provisions of any local sales tax law, as defined in section 32.085, and from the computation of the tax levied, assessed or payable under sections 144.010 to 144.525, sections 144.600 to 144.748, section 238.235, and under any local sales tax law, as defined in section 32.085, any equipment purchased by a federally licensed commercial or public broadcast station when such equipment purchase is made as a result of federal mandate and the technological change that results. This exemption does not apply to replacement of equipment necessitated by a result of use or equipment replaced due to damage or theft.

2. As used is this section, the following terms mean:

(1) "Broadcast equipment", such equipment as may be necessary for the broadcast station to fulfill those obligations as set forth under federal guidelines;

(2) "Federal mandate", any action of the Congress of the United States or any federal regulatory agency having jurisdiction with regard to broadcast stations when such action requires broadcasters to alter methods of operation;

(3) "Federally licensed broadcast station", any enterprise, either commercial or noncommercial, which operates under a license granted by the Federal Communications Commission for the purpose of the free distribution of audio and/or video services when such distribution occurs by means of transmission over the public airwaves;

(4) "Technological change", those changes in the design and methods of operation of broadcast equipment which would, by virtue of these changes, require the implementation and/or installation of replacement equipment and the updating of existing equipment.

(L. 1999 H.B. 139 § 3)

Effective 7-13-99



Section 144.815 Bullion and investment coins, sales and use tax exemption.

Effective 28 Aug 2001

Title X TAXATION AND REVENUE

144.815. Bullion and investment coins, sales and use tax exemption. — In addition to the exemptions granted pursuant to the provisions of section 144.030, there shall also be specifically exempted from all local sales taxes, as defined in section 32.085, and sections 144.010 to 144.510 and 144.600 to 144.757, and from the computation of the tax levied, assessed or payable pursuant to all local sales taxes as defined in section 32.085 and sections 144.010 to 144.525 and 144.600 to 144.811, purchases of bullion and investment coins. For purposes of this section, the following terms shall mean:

(1) "Bullion", gold, silver, platinum or palladium in a bulk state, where its value depends on its content rather than its form, with a purity of not less than nine hundred parts per one thousand; and

(2) "Investment coins", numismatic coins or other forms of money and legal tender manufactured of gold, silver, platinum, palladium or metals with a fair market value greater than the face value of the coins.

(L. 2000 S.B. 896, A.L. 2001 H.B. 825)



Section 144.817 Sales tax exemption for certain property donated to the state within one year of purchase.

Effective 28 Aug 2003

Title X TAXATION AND REVENUE

144.817. Sales tax exemption for certain property donated to the state within one year of purchase. — In addition to the exemptions granted pursuant to the provisions of section 144.030, there shall also be specifically exempted from the provisions of the local sales tax law as defined in section 32.085, section 238.235, and sections 144.010 to 144.525 and 144.600 to 144.745, and from the computation of the tax levied, assessed, or payable pursuant to the local sales tax law as defined in section 32.085, section 238.235, and sections 144.010 to 144.525 and 144.600 to 144.761, purchases of any item of tangible personal property which is, within one year of such purchase, donated without charge to the state of Missouri. The exemption prescribed in this section includes purchases of all items of tangible personal property converted into an item donated as a gift to the state of Missouri.

(L. 2003 S.B. 11)



Section 144.1000 Citation of act.

Effective 01 Jul 2002, see footnote

Title X TAXATION AND REVENUE

144.1000. Citation of act. — Sections 144.1000 to 144.1015 shall be known as and referred to as the "Simplified Sales and Use Tax Administration Act".

(L. 2002 H.B. 1150, et al.)

Effective 7-01-02



Section 144.1003 Definitions.

Effective 01 Jul 2002, see footnote

Title X TAXATION AND REVENUE

144.1003. Definitions. — As used in sections 144.1000 to 144.1015, the following terms shall mean:

(1) "Agreement", the streamlined sales and use tax agreement;

(2) "Certified automated system", software certified jointly by the states that are signatories to the agreement to calculate the tax imposed by each jurisdiction on a transaction, determine the amount of tax to remit to the appropriate state and maintain a record of the transaction;

(3) "Certified service provider", an agent certified jointly by the states that are signatories to the agreement to perform all of the seller's sales tax functions;

(4) "Person", an individual, trust, estate, fiduciary, partnership, limited liability company, limited liability partnership, corporation or any other legal entity;

(5) "Sales tax", any sales tax levied pursuant to this chapter, section 32.085, or any other sales tax authorized by statute and levied by this state or its political subdivisions;

(6) "Seller", any person making sales, leases or rentals of personal property or services;

(7) "State", any state of the United States and the District of Columbia;

(8) "Use tax", the use tax levied pursuant to this chapter.

(L. 2002 H.B. 1150, et al.)

Effective 7-01-02



Section 144.1006 Multistate discussions permitted, state representation, duties.

Effective 01 Jul 2002, see footnote

Title X TAXATION AND REVENUE

144.1006. Multistate discussions permitted, state representation, duties. — For the purposes of reviewing and, if necessary, amending the agreement embodying the simplification recommendations contained in section 144.1015, the state may enter into multistate discussions. For purposes of such discussions, the state shall be represented by seven delegates, one of whom shall be appointed by the governor, two members appointed by the speaker of the house of representatives, one member appointed by the minority leader of the house of representatives, two members appointed by the president pro tempore of the senate and one member appointed by the minority leader of the senate. The delegates need not be members of the general assembly and at least one of the delegates appointed by the speaker of the house of representatives and one member appointed by the president pro tempore of the senate shall be from the private sector and represent the interests of Missouri businesses. The delegates shall recommend to the committees responsible for reviewing tax issues in the senate and the house of representatives each year any amendment of state statutes required to be substantially in compliance with the agreement. Such delegates shall make a written report by the fifteenth day of January each year regarding the status of the multistate discussions and upon final adoption of the terms of the sales and use tax agreement by the multistate body.

(L. 2002 H.B. 1150, et al.)

Effective 7-01-02



Section 144.1009 Agreements not to invalidate or amend state law — action of general assembly required for implementation of conditions, procedure.

Effective 01 Jul 2002, see footnote

Title X TAXATION AND REVENUE

144.1009. Agreements not to invalidate or amend state law — action of general assembly required for implementation of conditions, procedure. — No provision of the agreement authorized by sections 144.1000 to 144.1015 in whole or in part invalidates or amends any provision of the law of this state. Implementation of any condition of this agreement in this state, whether adopted before, at, or after membership of this state in the agreement, must be by action of the general assembly. Such report shall be delivered to the governor, the secretary of state, the president pro tempore of the senate and the speaker of the house of representatives and shall simultaneously be made publicly available by the secretary of state to any person requesting a copy.

(L. 2002 H.B. 1150, et al.)

Effective 7-01-02



Section 144.1012 Elements of agreement, number of delegates necessary to enter into.

Effective 01 Jul 2002, see footnote

Title X TAXATION AND REVENUE

144.1012. Elements of agreement, number of delegates necessary to enter into. — Unless five of the seven delegates agree, the delegates shall not enter into or vote for any streamlined sales and use tax agreement that:

(1) Requires adoption of a definition of any term that would cause any item or transaction that is now excluded or exempted from sales or use tax to become subject to sales or use tax;

(2) Requires the state of Missouri to fully exempt or fully apply sales taxes to the sale of food or any other item;

(3) Restricts the ability of local governments under statutes in effect on August 28, 2002, to enact one or more local taxes on one or more items without application of the tax to all sales within the taxing jurisdiction, however, restriction of any such taxes allowed by statutes effective after August 28, 2002, may be supported;

(4) Provides for adoption of any uniform rate structure that would result in a tax increase for any Missouri taxpayer;

(5) Affects the sourcing of sales tax transactions; or

(6) Prohibits limitations or thresholds on the application of sales and use tax rates or prohibits any current sales or use tax exemption in the state of Missouri, including exemptions that are based on the value of the transaction or item.

(L. 2002 H.B. 1150, et al.)

Effective 7-01-02



Section 144.1015 Features of agreement to be considered.

Effective 01 Jul 2002, see footnote

Title X TAXATION AND REVENUE

144.1015. Features of agreement to be considered. — In addition to the requirements of section 144.1012, the delegates should consider the following features when deciding whether or not to enter into any streamlined sales and use tax agreement:

(1) The agreement should address the limitation of the number of state rates over time;

(2) The agreement should establish uniform standards for administration of exempt sales and the form used for filing sales and use tax returns and remittances;

(3) The agreement should require the state to provide a central, electronic registration system that allows a seller to register to collect and remit sales and use taxes for all signatory states;

(4) The agreement should provide that registration with the central registration system and the collection of sales and use taxes in the signatory states will not be used as a factor in determining whether the seller has nexus with a state for any tax;

(5) The agreement should provide for reduction of the burdens of complying with local sales and use taxes through the following so long as they do not conflict with the provisions of section 144.1012:

(a) Restricting variances between the state and local tax bases;

(b) Requiring states to administer any sales and use taxes levied by local jurisdictions within the state so that sellers collecting and remitting these taxes will not have to register or file returns with, remit funds to, or be subject to independent audits from local taxing jurisdictions;

(c) Restricting the frequency of changes in the local sales and use tax rates and setting effective dates for the application of local jurisdictional boundary changes to local sales and use taxes; and

(d) Providing notice of changes in local sales and use tax rates and of changes in the boundaries of local taxing jurisdictions;

(6) The agreement should outline any monetary allowances that are to be provided by the states to sellers or certified service providers. The agreement must allow for a joint public and private sector study of the compliance cost on sellers and certified service providers to collect sales and use taxes for state and local governments under various levels of complexity to be completed by July 1, 2003;

(7) The agreement should require each state to certify compliance with the terms of the agreement prior to joining and to maintain compliance, under the laws of the member state, with all provisions of the agreement while a member, only if the agreement and any amendment thereto complies with the provisions of section 144.1012;

(8) The agreement should require each state to adopt a uniform policy for certified service providers that protects the privacy of consumers and maintains the confidentiality of tax information; and

(9) The agreement should provide for the appointment of an advisory council of private sector representatives and an advisory council of nonmember state representatives to consult with in the administration of the agreement.

(L. 2002 H.B. 1150, et al.)

Effective 7-01-02






Chapter 145 Estate Tax

Chapter Cross References



Section 145.009 Law effective, when — estates to which applicable.

Effective 28 Aug 1980

Title X TAXATION AND REVENUE

145.009. Law effective, when — estates to which applicable. — Sections 145.011 to 145.995 shall become effective January 1, 1981, but it shall apply only with respect to decedents dying on or after January 1, 1981. The repeal of the provisions of chapter 145 shall become effective January 1, 1981, but it shall not affect any decedents dying before January 1, 1981, in any respect, including, but not limited to, the determination of tax, interest, penalties, procedures, and periods of limitations.

(L. 1980 S.B. 539 § 2)



Section 145.011 Tax imposed on transfer of decedent's estate equal to maximum credit allowed by federal law.

Effective 01 Jan 1981, see footnote

Title X TAXATION AND REVENUE

145.011. Tax imposed on transfer of decedent's estate equal to maximum credit allowed by federal law. — A tax is imposed on the transfer of every decedent's estate which consists in whole or in part of property having a tax situs within the state of Missouri. The Missouri estate tax shall be the maximum credit for state death taxes allowed by Internal Revenue Code Section 2011 but not less than the maximum credit for state death taxes allowable to the estate of a decedent against the federal estate tax by Section 2011 or any other provision of the laws of the United States.

(L. 1980 S.B. 539)

Effective 1-1-81



Section 145.041 Estate containing property having tax situs outside Missouri — computation of tax.

Effective 01 Jan 1981, see footnote

Title X TAXATION AND REVENUE

145.041. Estate containing property having tax situs outside Missouri — computation of tax. — If the decedent's estate contains property having a tax situs not within the state of Missouri, then the tax determined by section 145.011 shall be reduced to an amount determined by multiplying the tax by a fraction whose numerator is the gross estate excluding all property having a tax situs not within the state of Missouri at the decedent's death and whose denominator is the gross estate. In determining the fraction, no deductions shall be considered and the gross estate shall not be reduced by a mortgage or other indebtedness for which the decedent's estate is not liable.

(L. 1980 S.B. 539)

Effective 1-1-81



Section 145.051 Executor to pay tax.

Effective 01 Jan 1981, see footnote

Title X TAXATION AND REVENUE

145.051. Executor to pay tax. — The liability imposed by sections 145.011 to 145.995 shall be paid by the executor.

(L. 1980 S.B. 539)

Effective 1-1-81



Section 145.091 Terms to have same meaning as in federal law, exception — references to federal law construed.

Effective 01 Jan 1981, see footnote

Title X TAXATION AND REVENUE

145.091. Terms to have same meaning as in federal law, exception — references to federal law construed. — Any term used in sections 145.011 to 145.995 shall have the same meaning as when used in a comparable context in the laws of the United States, unless a different meaning is clearly required by the provisions of sections 145.011 to 145.995. Any reference in sections 145.011 to 145.995 to the Internal Revenue Code or other laws of the United States shall mean the Internal Revenue Code of 1954, and amendments thereto, and other provisions of the laws of the United States, as they may be or become effective, at any time or from time to time.

(L. 1980 S.B. 539)

Effective 1-1-81



Section 145.101 Definitions.

Effective 01 Jan 1981, see footnote

Title X TAXATION AND REVENUE

145.101. Definitions. — 1. "Executor" means the executor or administrator of the decedent, or, if there is no executor or administrator, then any person in actual or constructive possession of any property of the decedent.

2. "Nonresident" means an individual who is not a resident.

3. "Resident" means an individual who is domiciled in this state at the time of death.

4. "State" means any state or territory of the United States and the District of Columbia.

(L. 1980 S.B. 539)

Effective 1-1-81



Section 145.102 Tax situs of property.

Effective 01 Jan 1981, see footnote

Title X TAXATION AND REVENUE

145.102. Tax situs of property. — Property shall have a tax situs within the state of Missouri if:

(1) It is real estate or tangible personal property and has actual situs within the state of Missouri; or

(2) It is intangible personal property and the decedent was a resident.

(L. 1980 S.B. 539)

Effective 1-1-81



Section 145.201 Decedent's domicile, states in conflict, compromise by agreement, content — interest shall accrue, when.

Effective 01 Jan 1981, see footnote

Title X TAXATION AND REVENUE

145.201. Decedent's domicile, states in conflict, compromise by agreement, content — interest shall accrue, when. — When the director of revenue claims that a decedent was domiciled in this state at the time of his death and the taxing authorities of another state or states make a like claim on behalf of their state or states, the director may make a written agreement of compromise with the other taxing authorities and the executor that a certain sum shall be accepted in full satisfaction of any and all death taxes imposed by this state, including any interest or penalties to the date of filing the agreement. The agreement shall also fix the amount to be accepted by the other states in full satisfaction of death taxes. The executor is hereby authorized to make such agreement. The director shall assess the agreed tax and the tax shall be deemed conclusively fixed as therein provided. Unless the tax is paid within ninety days after filing the agreement, interest shall accrue upon the amount fixed in the agreement from the time of the decedent's death.

(L. 1980 S.B. 539)

Effective 1-1-81



Section 145.301 Discharge of executor or fiduciary, when — procedure.

Effective 01 Jan 1981, see footnote

Title X TAXATION AND REVENUE

145.301. Discharge of executor or fiduciary, when — procedure. — If an executor or other fiduciary receives a discharge pursuant to Internal Revenue Code Section 2204 (a) or (b) and if the fiduciary makes written application to the director of revenue for determination of the amount of the tax and discharge from personal liability, the director within two months after receiving satisfactory evidence of the Section 2204 discharge, but not after the expiration of the period prescribed for the assessment of the tax in section 145.711, shall notify the fiduciary of the amount of the tax. The fiduciary, on payment of the amount of which he is notified (other than any amount the time payment of which is extended under section 145.551), and on furnishing any bond which may be required for any amount for which the time for payment is extended, shall be discharged from personal liability for any deficiency in tax thereafter found to be due and shall be entitled to a receipt or writing showing the discharge.

(L. 1980 S.B. 539)

Effective 1-1-81



Section 145.481 Tax return required when — executor's duty.

Effective 01 Jan 1981, see footnote

Title X TAXATION AND REVENUE

145.481. Tax return required when — executor's duty. — A tax return with respect to the tax imposed by sections 145.011 to 145.995 shall be made:

(1) With respect to a resident, by every executor who is required to file a federal estate tax return;

(2) With respect to a nonresident, by every executor who is required to file a federal estate tax return if that part of the gross estate having a tax situs within the state of Missouri exceeds ten thousand dollars.

(L. 1980 S.B. 539)

Effective 1-1-81



Section 145.511 Return, when and where filed — payment of tax.

Effective 01 Jan 1981, see footnote

Title X TAXATION AND REVENUE

145.511. Return, when and where filed — payment of tax. — Returns required by section 145.481 shall be filed within nine months after the death of the decedent. A person required to make and file a return under sections 145.011 to 145.995 shall without assessment, notice, or demand, pay any tax due thereon to the director of revenue on or before the date fixed for filing such return (determined without regard to any extension of time for filing the return). The director shall prescribe the place for filing any return, declaration, statement, or other document required pursuant to this chapter and for the payment of any tax.

(L. 1980 S.B. 539)

Effective 1-1-81



Section 145.551 Extension of time for payment or filing return or other document — interest to accrue, rate.

Effective 15 Jun 1987, see footnote

Title X TAXATION AND REVENUE

145.551. Extension of time for payment or filing return or other document — interest to accrue, rate. — 1. The director of revenue may grant a reasonable extension of time for payment of tax, or for filing any return, declaration, statement, or other document required by sections 145.011 to 145.995 on such terms and conditions as he may require. No extension for filing any return, declaration, statement or document shall exceed six months.

2. If a taxpayer has been granted an extension of time for filing the federal estate tax return, the filing of a copy of the extension with the director of revenue shall automatically extend the due date of the tax return required by sections 145.011 to 145.995.

3. If a taxpayer has been granted an extension of time for paying any portion of the federal estate tax, the filing of a copy of the extension with the director of revenue shall automatically extend the time for the payment of the tax or a portion of the tax required by sections 145.011 to 145.995 to the applicable limitations specified in Internal Revenue Code Section 2011(c) or 2015. The portion of the Missouri estate tax which is subject to deferral or payable in installments shall be determined by multiplying the total Missouri estate tax payable by a fraction, the numerator of which is the gross value of those assets of the decedent's estate having a taxable situs in Missouri which qualify for deferred or installment payment under Internal Revenue Code Section 6161, 6163, or 6166, and the denominator of which is the gross value of all assets of the decedent's estate having a taxable situs in Missouri. For purposes of this section, the value of property shall be that determined for federal estate tax purposes. Deferred payments and installment payments with interest shall be paid at the same time and in the same manner as payments of the federal estate tax are required to be made under the applicable sections of the Internal Revenue Code. Acceleration of payments under this section shall occur under the same circumstances and in the same manner as provided in Internal Revenue Code Section 6166(g). During such extension, interest shall accrue and become due annually on the Missouri estate tax at the same rate as provided in Section 6601 of Title 26, United States Code for the extension of federal estate taxes during the same period. If more than one rate is applicable to amounts owed by a taxpayer under the federal estate tax during such period of extension, the same rates shall apply to the Missouri estate tax, and in the same proportion in which such rates are applicable to the amount owed under the federal estate tax attributable to assets having a taxable situs in Missouri. After the period of extension for the payment of Missouri estate taxes has expired, interest shall accrue as provided in section 143.731.

(L. 1980 S.B. 539, A.L. 1985 H.B. 398, A.L. 1986 S.B. 669, et al., A.L. 1987 H.B. 384 Revision)

Effective 6-15-87



Section 145.552 Recovery of estate tax from distributee, permitted when.

Effective 28 Aug 1986

Title X TAXATION AND REVENUE

145.552. Recovery of estate tax from distributee, permitted when. — Unless the decedent otherwise directs by will, if any part of the decedent's gross estate for federal estate tax purposes consists of property the value of which is includable in the gross estate by reason of Internal Revenue Code section 2044, the decedent's estate shall be entitled to recover from the person receiving the property the amount by which the total Missouri estate tax paid exceeds the total Missouri estate tax which would have been payable if the value of such property had not been included in the gross estate. For purposes of this section, if there is more than one person receiving the property, the right of recovery shall be against each such person, based on his pro rata share of the property received. Further, for purposes of this section, interest and penalties attributable to additional Missouri estate tax on property described in this section shall be treated as additional Missouri estate tax which the decedent's estate shall be entitled to recover in accordance with the provisions of this section.

(L. 1986 S.B. 669, et al.)



Section 145.601 Correction or amendment of federal estate tax return, report to director of revenue required, exceptions by regulation.

Effective 01 Jan 1981, see footnote

Title X TAXATION AND REVENUE

145.601. Correction or amendment of federal estate tax return, report to director of revenue required, exceptions by regulation. — If the amount of a taxpayer's federal taxable estate, adjusted taxable gifts, or credit for state death taxes reported on his federal estate tax return is changed or corrected by the United States Internal Revenue Service or other competent authority, the taxpayer shall report the change or correction within ninety days after the final determination of the change or correction or as otherwise required by the director of revenue. Each report shall state whether and wherein the determination is believed to be erroneous. Any taxpayer filing an amended federal estate tax return shall also file within ninety days thereafter an amended return under sections 145.011 to 145.995 and shall give such information as the director of revenue may require. The imposition of an additional tax by Internal Revenue Code Section 2032A shall constitute a change. The director of revenue may by regulation prescribe exceptions to the requirements of this section as he deems appropriate.

(L. 1980 S.B. 539)

Effective 1-1-81



Section 145.711 Deficiency in tax paid — notice — assessment — time limitations.

Effective 01 Jan 1981, see footnote

Title X TAXATION AND REVENUE

145.711. Deficiency in tax paid — notice — assessment — time limitations. — 1. Except as otherwise provided in this section, a notice of deficiency shall be mailed to the taxpayer within three years after the return was filed. No deficiency shall be assessed or collected unless the notice is mailed within the three-year period or the period otherwise fixed.

2. If no return is filed or a false and fraudulent return is filed with intent to evade the tax imposed by sections 145.011 to 145.995, a notice of deficiency may be mailed to the taxpayer at any time.

3. If a taxpayer fails to comply with the requirements of section 145.601 by not reporting a change or correction or by not filing an amended return, a notice of deficiency may be mailed to the taxpayer within one year after the director of revenue shall become aware of the determination. A notice under this subsection shall be limited to the effects on the Missouri estate tax of the issues on which the federal determination is based.

4. If the taxpayer shall, pursuant to section 145.601, report a change or correction or file an amended return or report a change or correction which is treated in the same manner as if it were a deficiency for federal estate tax purposes, the assessment (if not deemed to have been made upon the filing of the report or amended return) may be made at any time within one year after the report or amended return was filed. A notice under this subsection shall be limited in the manner provided in subsection 3 of this section.

5. Where, before the expiration of the time prescribed in this section for the assessment of a deficiency, both the director of revenue and the taxpayer shall have consented in writing to its assessment after such time, the deficiency may be assessed at any time prior to the expiration of period agreed upon. The period so agreed may be extended by subsequent agreement in writing made before the expiration of the period previously agreed upon.

6. For purposes of this section a return filed before the last day prescribed by law or by regulation promulgated pursuant to law for the filing thereof shall be deemed to be filed on such last day.

(L. 1980 S.B. 539)

Effective 1-1-81



Section 145.801 Claims for credit or refund — limitations on time allowed for filing and amount — amended return, time limited — interest on refund or credit ceases, when.

Effective 01 Jan 1981, see footnote

Title X TAXATION AND REVENUE

145.801. Claims for credit or refund — limitations on time allowed for filing and amount — amended return, time limited — interest on refund or credit ceases, when. — 1. A claim for credit or refund of an overpayment of any tax imposed by sections 145.011 to 145.995 shall be filed by the taxpayer within three years from the time the return was filed or two years from the time the tax was paid, whichever of the periods expires the later; or if no return was filed by the taxpayer, within two years from the time the tax was paid. No credit or refund shall be allowed or made after the expiration of the period of limitation prescribed in this subsection for the filing of a claim for credit or refund, unless a claim for credit or refund is filed by the taxpayer within the period.

2. If the claim is filed by the taxpayer during the three-year period prescribed in subsection 1, the amount of the credit or refund shall not exceed the portion of the tax paid within the three years immediately preceding the filing of the claim plus the period of any extension of time for filing the return. If the claim is not filed within the three-year period, but is filed within the two-year period, the amount of the credit or refund shall not exceed the portion of the tax paid during the two years immediately preceding the filing of the claim. If no claim is filed, the credit or refund shall not exceed the amount which would be allowable under either of the preceding sentences, as the case may be, if a claim was filed on the date the credit or refund is allowed.

3. If pursuant to subsection 5 of section 145.711 an agreement for an extension of the period for assessment is made within the period prescribed in subsection 1 of this section for the filing of a claim for credit or refund, the period for filing a claim for credit or for making a credit or refund if no claim is filed, shall not expire prior to six months after the expiration of the period within which an assessment may be made pursuant to the agreement or any extension. The amount of the credit or refund shall not exceed the portion of the tax paid after the execution of the agreement and before the filing of the claim or the making of the credit or refund, as the case may be, plus the portion of the tax paid within the period which would be applicable under subsection 1 of this section if a claim had been filed on the date the agreement was executed.

4. If a taxpayer is required by section 145.601 to report a change or correction which is treated in the same manner as if it were an overpayment for federal estate tax purposes, an amended return or a claim for credit or refund of any resulting overpayment of tax shall be filed by the taxpayer within one year from the time the notice of such change or correction or such amended return was required to be filed with the director of revenue. If the report or amended return required by section 145.601 is not filed within the ninety-day period therein specified, interest on any resulting refund or credit shall cease to accrue after the ninetieth day. The amount of such credit or refund shall not exceed the amount of the reduction in Missouri estate tax attributable to the effect of the issues on which the federal change or correction or the items amended on the taxpayer's amended federal estate tax return are based.

(L. 1980 S.B. 539)

Effective 1-1-81



Section 145.846 Application for review, filing.

Effective 01 Jan 1981, see footnote

Title X TAXATION AND REVENUE

145.846. Application for review, filing. — An application for review of the director of revenue's determination pursuant to sections 145.011 to 145.995 shall be filed by the executor with the administrative hearing commission under section 621.050.

(L. 1980 S.B. 539)

Effective 1-1-81



Section 145.871 Reciprocity with other states in enforcement of liabilities for estate and transfer taxes.

Effective 01 Jan 1981, see footnote

Title X TAXATION AND REVENUE

145.871. Reciprocity with other states in enforcement of liabilities for estate and transfer taxes. — The courts of this state shall recognize and enforce liabilities for estate and transfer taxes lawfully imposed by any state which extends a like comity to this state, and the duly authorized officer of any such state may sue for the collection of such a tax in the courts of this state. A certificate by the secretary of state of the other state that an officer suing for the collection of the tax is duly authorized to collect the tax shall be conclusive proof of such authority. For the purposes of this section, the word "TAXES" shall include additions to tax, interest, and penalties, and liabilities for the taxes, additions to tax, interest, and penalties shall be recognized and enforced by the courts of this state to the same extent that the laws of the other state permit the enforcement in its courts of liability for the taxes, additions to a tax, interest, and penalties due this state under sections 145.011 to 145.995.

(L. 1980 S.B. 539)

Effective 1-1-81



Section 145.961 Director to administer and enforce law — rules and regulations to follow federal rules.

Effective 01 Jan 1981, see footnote

Title X TAXATION AND REVENUE

145.961. Director to administer and enforce law — rules and regulations to follow federal rules. — 1. The director of revenue shall administer and enforce the tax imposed by sections 145.011 to 145.995 and he is authorized to make such rules and regulations and to require such facts and information to be reported as he may deem necessary to enforce the provisions of sections 145.011 to 145.995.

2. The rules and regulations prescribed by the director of revenue shall follow as nearly as practicable the rules and regulations of the Secretary of the Treasury of the United States. This construction of sections 145.011 to 145.995 will further its purposes to simplify the preparation of tax returns, aid in its interpretation through use of federal precedents, and improve its enforcement.

(L. 1980 S.B. 539)

Effective 1-1-81



Section 145.971 Director to determine form and content of returns, documents — investigative powers — retention period for reports and returns.

Effective 01 Jan 1981, see footnote

Title X TAXATION AND REVENUE

145.971. Director to determine form and content of returns, documents — investigative powers — retention period for reports and returns. — 1. The director of revenue may prescribe the form and contents of any return or other documents, including a copy of part or all of a federal return, required to be filed under the provisions of sections 145.011 to 145.995.

2. The director of revenue for the purpose of ascertaining the corrections of any return, or for the purpose of making an estimate of any person, shall have power to examine or to cause to have examined, by any agent or representative designated by him for that purpose, any books, papers, records, or memoranda bearing upon the matters required to be included in the return, and may require the attendance of the person rendering the return or any officer or employee of such person, or the attendance of any other person having knowledge in the premises, and may take testimony and require proof material for his information, with power to administer oaths to such person or persons.

3. Reports and returns required to be filed under sections 145.011 to 145.995 shall be preserved for four years and thereafter until the director of revenue orders them destroyed.

(L. 1980 S.B. 539)

Effective 1-1-81



Section 145.985 Procedure — income tax laws applicable.

Effective 01 Jan 1981, see footnote

Title X TAXATION AND REVENUE

145.985. Procedure — income tax laws applicable. — Except as otherwise specifically provided in sections 145.011 to 145.995, procedural matters under the provisions of sections 145.011 to 145.995 shall be determined pursuant to and in the manner prescribed in the following sections of the revised statutes of Missouri, the state income tax law, governing similar procedures thereunder: sections 143.561, 143.571, 143.611, 143.621, 143.631, 143.641, 143.651, 143.661, 143.671, 143.681, 143.691, 143.701, 143.721, 143.731, 143.741, 143.751, 143.771, 143.781, 143.791, 143.811, 143.821, 143.831, 143.841, 143.851, 143.861, 143.881, 143.891, 143.901, and 143.986.

(L. 1980 S.B. 539)

Effective 1-1-81



Section 145.995 Generation-skipping credit tax imposed — amount.

Effective 01 Jan 1990, see footnote

Title X TAXATION AND REVENUE

145.995. Generation-skipping credit tax imposed — amount. — 1. A generation-skipping credit tax is imposed on every generation-skipping transfer which consists in whole or in part of property having a tax situs within the state of Missouri. The Missouri generation-skipping credit tax shall be the maximum credit for state death taxes allowed by Internal Revenue Code, section 2604.

2. The other sections of sections 145.011 to 145.995 shall be applied by substituting:

(1) "Missouri generation-skipping credit tax" for "Missouri estate tax";

(2) "Tax imposed by section 145.995" for "tax imposed by section 145.011";

(3) "Property included in the generation-skipping transfer" for "gross estate";

(4) "Generation-skipping tax credit" for "credit for state death taxes"; and

(5) "Federal generation-skipping tax return" for "federal estate tax return".

(L. 1980 S.B. 539, A.L. 1989 H.B. 35, et al.)

Effective 1-1-90



Section 145.1000 Repeal of federal estate tax, effect on state tax — effective date.

Effective 28 Aug 2001

Title X TAXATION AND REVENUE

145.1000. Repeal of federal estate tax, effect on state tax — effective date. — Other provisions of this chapter to the contrary notwithstanding, if the federal estate tax imposed pursuant to Section 2011 of the Internal Revenue Code, as amended, is repealed, then no tax shall be imposed on the transfer of a decedent's estate in Missouri. The provisions of this section shall become effective on the same date as the effective date of the repeal of the federal estate tax*.

(L. 2001 H.B. 241)

*Effective 12-19-14

*Revisor's Note: Section 2011 of the Internal Revenue Code (26 U.S.C. § 2011) was repealed effective December 19, 2014.






Chapter 146 Intangible Personal Property Tax

Chapter Cross References



Section 146.040 Taxable situs of intangible personal property — how determined when title divided.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

146.040. Taxable situs of intangible personal property — how determined when title divided. — 1. Intangible personal property shall be deemed to have a taxable situs in this state for the purpose of being subject to a property tax for the year 1947 and each succeeding year, where, at any time during the calendar year preceding the year for which the property is subject to said tax, the legal title thereto is owned by a person domiciled in this state, or by a domestic corporation, or where said intangible property acquires a business situs in this state when the legal title thereto is owned by a person not domiciled in this state, or by a foreign corporation.

2. In all cases where both the persons holding or owning the legal title and the equitable title or beneficial interest in the same property are domiciled in this state, only the holder of the legal title shall be liable for such tax. In all cases where the legal title is not held in this state the person holding the equitable title or beneficial interest shall be liable for the tax. Intangible personal property the legal title to which is held or owned by a person domiciled in this state in the fiduciary capacity by virtue of conveyance or disposition of a nonresident person shall not be deemed to have a situs in this state solely because of the fiduciary title thereto.

(L. 1945 p. 1914 § 6)



Section 146.056 County treasurer to mail forms to taxpayers — lists confidential.

Effective 28 Aug 1951

Title X TAXATION AND REVENUE

146.056. County treasurer to mail forms to taxpayers — lists confidential. — 1. On or before the fifteenth day of January of each year every county treasurer shall mail to each intangible taxpayer as listed by the director of revenue, and to such other persons as he may have reason to believe may be possessed of taxable intangible property a form prescribed and furnished by the director of revenue, together with a brief statement of what is required of the taxpayer under sections 146.055 and 146.056. Every county treasurer shall mail, on or before the first day of February of each year, to the director of revenue, a list of the additional names to whom he has mailed said form, which said list of additional names shall be added to the list held by the director of revenue as those who have intangible personal property subject to taxation.

2. The county treasurer shall keep all such lists strictly confidential and shall not reveal the contents thereof to any person except as herein provided.

(L. 1951 p. 867 § 2)



Section 146.060 Rate of interest on delinquent tax — how collected.

Effective 28 Aug 1982

Title X TAXATION AND REVENUE

146.060. Rate of interest on delinquent tax — how collected. — Every person who is liable for any tax pursuant to the provisions of this chapter and who fails to pay the same when it is due shall be required to pay as part of such tax interest thereon at the rate determined by section 32.065 from such time, and the method of collecting the tax and penalty shall be the same as provided by law in the case of delinquent income taxes.

(L. 1945 p. 1914 § 11, A.L. 1982 H.B. 1351, et al.)



Section 146.070 Estates to pay tax — fiduciary to file return.

Effective 02 Jan 1979, see footnote

Title X TAXATION AND REVENUE

146.070. Estates to pay tax — fiduciary to file return. — No estate in which there is intangible personal property subject to tax under this chapter shall be closed without the payment of the tax levied under this chapter, both in respect to the liability of the estate and the decedent prior to his death. In all estates in which there is intangible personal property subject to tax under this chapter, a return shall be filed by the fiduciary with the director of revenue, within thirty days of filing of the final or annual settlement with the probate division of the circuit court.

(L. 1945 p. 1914 § 12, A.L. 1978 H.B. 1634)

Effective 1-2-79



Section 146.100 Director of revenue may extend time — rate of interest.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

146.100. Director of revenue may extend time — rate of interest. — The director of revenue may, for good cause shown, extend the time for filing said property tax returns on intangibles; provided, however, that taxes due on such return shall bear interest at the rate of one percent per month, or part thereof, from the last date on which the return should have been filed.

(L. 1945 p. 1914 § 10)



Section 146.130 Penalty for violation.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

146.130. Penalty for violation. — Every person who fails or refuses to make the return required by this chapter; or who makes any false or fraudulent return or false statement in any return, with intent to evade the payment of the tax or any part thereof, imposed by this chapter; or who aids or abets another in any attempt to evade the payment of the tax, or any part thereof, imposed by this chapter; and every officer or employee of any company or association who shall make or participate in the making of any false return, or any false statement in any return required by this chapter, with the intent to evade the payment of any tax hereunder, shall, upon conviction, be deemed guilty of a misdemeanor.

(L. 1945 p. 1914 § 13)






Chapter 147 Corporation Franchise Tax

Chapter Cross References



Section 147.010 Annual franchise tax, rate — exceptions.

Effective 28 Aug 2011

Title X TAXATION AND REVENUE

147.010. Annual franchise tax, rate — exceptions. — 1. For the transitional year defined in subsection 4 of this section and each taxable year beginning on or after January 1, 1980, but before January 1, 2000, every corporation organized pursuant to or subject to chapter 351 or pursuant to any other law of this state shall, in addition to all other fees and taxes now required or paid, pay an annual franchise tax to the state of Missouri equal to one-twentieth of one percent of the par value of its outstanding shares and surplus if its outstanding shares and surplus exceed two hundred thousand dollars, or if the outstanding shares of such corporation or any part thereof consist of shares without par value, then, in that event, for the purpose contained in this section, such shares shall be considered as having a value of five dollars per share unless the actual value of such shares exceeds five dollars per share, in which case the tax shall be levied and collected on the actual value and the surplus if the actual value and the surplus exceed two hundred thousand dollars. If such corporation employs a part of its outstanding shares in business in another state or country, then such corporation shall pay an annual franchise tax equal to one-twentieth of one percent of its outstanding shares and surplus employed in this state if its outstanding shares and surplus employed in this state exceed two hundred thousand dollars, and for the purposes of sections 147.010 to 147.120, such corporation shall be deemed to have employed in this state that proportion of its entire outstanding shares and surplus that its property and assets employed in this state bears to all its property and assets wherever located. A foreign corporation engaged in business in this state, whether pursuant to a certificate of authority issued pursuant to chapter 351 or not, shall be subject to this section. Any corporation whose outstanding shares and surplus as calculated in this subsection does not exceed two hundred thousand dollars shall state that fact on the annual report form prescribed by the secretary of state. For all taxable years beginning on or after January 1, 2000, but ending before December 31, 2009, the annual franchise tax shall be equal to one-thirtieth of one percent of the corporation's outstanding shares and surplus if the outstanding shares and surplus exceed one million dollars. Any corporation whose outstanding shares and surplus do not exceed one million dollars shall state that fact on the annual report form prescribed by the director of revenue. For taxable years beginning on or after January 1, 2010, but before December 31, 2011, the annual franchise tax shall be equal to one-thirtieth of one percent of the corporation's outstanding shares and surplus if the outstanding shares and surplus exceed ten million dollars. For all taxable years beginning on or after January 1, 2010, but before December 31, 2015, any corporation whose outstanding shares and surplus do not exceed ten million dollars shall state that fact on the annual report form prescribed by the director of revenue. For all taxable years beginning on or after January 1, 2011, but before December 31, 2015, a corporation's annual tax liability under this chapter shall not exceed the amount of annual franchise tax liability of such corporation for the taxable year ending on or before December 31, 2010. If the corporation had no annual franchise tax liability under this chapter for the taxable year ending on or before December 31, 2010, because such corporation was not in existence or doing business in Missouri, the annual franchise tax for the first taxable year in which such corporation exists shall be determined by applying the applicable rate of tax provided under the provisions of this subsection to the corporation's outstanding shares and surplus if the outstanding shares and surplus exceed ten million dollars, but in no case shall such corporation's tax liability for any subsequent taxable year exceed the amount of annual franchise tax liability of such corporation for the first full taxable year such corporation was in existence or doing business in Missouri. For taxable years beginning on or after January 1, 2012, the annual franchise tax shall be equal to the percentage rate prescribed in this subsection for the corresponding taxable year of the corporation's outstanding shares and surplus if the outstanding shares and surplus exceed the corresponding minimum threshold amount prescribed as follows:

(1) For tax year 2012, the rate shall be one-thirty-seventh of one percent and the threshold amount shall be ten million dollars;

(2) For tax year 2013, the rate shall be one-fiftieth of one percent and the threshold amount shall be ten million dollars;

(3) For tax year 2014, the rate shall be one-seventy-fifth of one percent and the threshold amount shall be ten million dollars;

(4) For tax year 2015, the rate shall be one-hundred-fiftieth of one percent and the threshold amount shall be ten million dollars;

(5) For tax years beginning on or after January 1, 2016, no annual franchise tax shall be imposed under this section.

2. Sections 147.010 to 147.120 shall not apply to corporations not organized for profit, nor to corporations organized pursuant to the provisions of chapter 349, nor to express companies, which now pay an annual tax on their gross receipts in this state, nor to insurance companies, which are subject to an annual tax on their premium receipts in this state, nor to state, district, county, town and farmers' mutual companies now organized or that may be hereafter organized pursuant to any of the laws of this state, organized for the sole purpose of writing fire, lightning, windstorm, tornado, cyclone, hail and plate glass and mutual automobile insurance and for the purpose of paying any loss incurred by any member by assessment, nor to any mutual insurance corporation not having shares, nor to a company or association organized to transact business of life or accident insurance on the assessment plan for the purpose of mutual protection and benefit to its members and the payment of stipulated sums of moneys to the family, heirs, executors, administrators or assigns of the deceased member, nor to foreign life, fire, accident, surety, liability, steam boiler, tornado, health, or other kind of insurance company of whatever nature coming within the provisions of section 147.050 and doing business in this state, nor to savings and loan associations and domestic and foreign regulated investment companies as defined by Section 170 of the Act of Congress commonly known as the Revenue Act of 1942, nor to electric and telephone corporations organized pursuant to chapter 351 and chapter 392 prior to January 1, 1980, which have been declared tax-exempt organizations pursuant to Section 501(c) of the Internal Revenue Code of 1986, nor for taxable years beginning after December 31, 1986, to banking institutions subject to the annual franchise tax imposed by sections 148.010 to 148.110; but bank deposits shall be considered as funds of the individual depositor left for safekeeping and shall not be considered in computing the amount of tax collectible pursuant to the provisions of sections 147.010 to 147.120.

3. A corporation's taxable year for purposes of sections 147.010 to 147.120 shall be its taxable year as provided in section 143.271.

4. A corporation's transitional year for the purposes of sections 147.010 to 147.120 shall be its taxable year which includes parts of each of the years 1979 and 1980.

5. The franchise tax payable for a corporation's transitional year shall be computed by multiplying the amount otherwise due for that year by a fraction, the numerator of which is the number of months between January 1, 1980, and the end of the taxable year and the denominator of which is twelve. The franchise tax payable, if a corporation's taxable year is changed as provided in section 143.271, shall be similarly computed pursuant to regulations prescribed by the director of revenue.

6. All franchise reports and franchise taxes shall be returned to the director of revenue. All checks and drafts remitted for payment of franchise taxes shall be made payable to the director of revenue.

7. Pursuant to section 32.057, the director of revenue shall maintain the confidentiality of all franchise tax reports returned to the director.

8. The director of the department of revenue shall honor all existing agreements between taxpayers and the director of the department of revenue.

(RSMo 1939 § 5113, A.L. 1943 p. 410 § 135, A.L. 1969 4th Ex. Sess. S.B. 3, A.L. 1979 H.B. 773, A.L. 1981 H.B. 767, A.L. 1986 H.B. 1195, A.L. 1987 H.B. 349, A.L. 1988 H.B. 1232, A.L. 1999 H.B. 516, A.L. 2009 H.B. 191 merged with H.B. 577, A.L. 2011 S.B. 19)

Prior revisions: 1929 § 4641; 1919 § 9836

(1988) In computing a corporation's surplus for purposes of the franchise tax, its investments in and advancements to subsidiaries should be excluded from its assets. Boatmen's Bancshares v. Director of Revenue, 757 S.W.2d 574 (Mo. en banc.)

(2015) Only prerequisite for tax liability under section is whether the corporation is engaged in business in this state; whether a foreign corporation engages in business directly or indirectly through a wholly-owned limited partnership is immaterial. Southwestern Bell Telephone Company v. Director of Revenue, 454 S.W.3d 871 (Mo.banc).



Section 147.020 Corporation to make report to director of revenue — content — extensions.

Effective 01 Jan 2000, see footnote

Title X TAXATION AND REVENUE

147.020. Corporation to make report to director of revenue — content — extensions. — 1. For each taxable year beginning on or after January 1, 1980, every corporation liable for* the tax prescribed in section 147.010 shall make a report in writing showing the financial condition of the corporation at the beginning of business on the first day of its taxable year to the director of revenue annually on or before the due date of the corporation's state income tax return pursuant to chapter 143 in such form as the director of revenue may prescribe. The report shall be signed by an officer of the corporation.

2. For each taxable year beginning on or after January 1, 1980, if a corporation obtains an extension of time for filing its annual Missouri income tax return pursuant to section 143.551, such corporation shall also be granted a corresponding extension of time for filing the report required pursuant to sections 147.010 to 147.120 for its taxable year immediately succeeding the taxable year for which the income tax extension is granted.

3. Every corporation having a transitional year liable for the tax prescribed in section 147.010 shall make a report in writing, showing the financial condition of the corporation at the beginning of business on the first day of its transitional year, on or before April 15, 1980, in such form as the director may prescribe. The report shall be signed by an officer of the corporation.

(RSMo 1939 § 5114, A.L. 1943 p. 410 § 136, A.L. 1945 p. 711, A.L. 1947 V. II p. 221, A.L. 1969 p. 257, A.L. 1979 H.B. 773, A.L. 1987 H.B. 349, A.L. 1999 H.B. 516)

Prior revisions: 1929 § 4642; 1919 § 9837

Effective 1-1-00

*Word "to" appears in original rolls.



Section 147.030 Payment of tax, when.

Effective 01 Jan 2000, see footnote

Title X TAXATION AND REVENUE

147.030. Payment of tax, when. — 1. For each taxable year beginning on or after January 1, 1980, the franchise tax provided for in this chapter shall be paid on or before the due date of the corporation's state income tax return pursuant to chapter 143.

2. For each taxable year beginning on or after January 1, 1980, if a corporation shall obtain an extension of time for paying its annual Missouri income tax pursuant to section 143.551 such corporation will also be granted a corresponding extension of time for paying the franchise tax due pursuant to this chapter for its taxable year immediately succeeding the taxable year for which the income tax extension is granted.

3. If the time for filing the franchise tax report is extended pursuant to section 147.020, but the time for payment of the franchise tax is not extended pursuant to this section, the corporation shall pay, on or before the due date of such corporation's state income tax return pursuant to chapter 143, the amount properly estimated as its franchise tax for the taxable year.

4. Every corporation having a transitional year shall pay the franchise tax provided for in this chapter on or before the fifteenth day of April, 1980.

(RSMo 1939 § 5115, A.L. 1943 p. 410 § 137, A.L. 1945 p. 711, A.L. 1969 p. 257, A.L. 1979 H.B. 773, A.L. 1999 H.B. 516)

Prior revisions: 1929 § 4643; 1919 § 9838

Effective 1-1-00



Section 147.040 Director of revenue to determine amount — protest procedure — certificate forfeited for failure to report or remit.

Effective 01 Jan 2000, see footnote

Title X TAXATION AND REVENUE

147.040. Director of revenue to determine amount — protest procedure — certificate forfeited for failure to report or remit. — 1. As soon as practical after a corporation's franchise tax report is filed, the director of revenue shall examine it to determine the correct amount of tax based upon the facts contained in the report or upon any information within the director's possession or that may come into the director's possession.

2. In the event that the amount of tax is understated on a corporation's franchise tax report, the director of revenue shall notify the corporation that an amount of tax in excess of that shown on the return is due and has been assessed. Such assessment shall be final unless the corporation files a protest with the director of revenue, setting forth the grounds on which the protest is based, within sixty days from the date the notice of assessment was mailed to the corporation.

3. If a protest is filed, the director of revenue shall reconsider the assessment, and, if the corporation has so requested, shall grant the corporation a hearing within ninety days after the protest is filed unless extended by agreement between the corporation and the director of revenue.

4. Notice of the director of revenue's determination shall be mailed to the corporation by certified or registered mail and such notice shall set forth briefly the director of revenue's findings of fact and the basis of decision in each case decided in whole or in part adversely to the corporation.

5. The action of the director of revenue on the corporation's protest is final upon the expiration of thirty days from the date when the director mails notice of the director's action to the corporation unless within this period the corporation seeks review of the director of revenue's determination by the administrative hearing commission.

6. In the event that the amount of tax is overstated on a corporation's franchise tax report, the director of revenue shall notify the corporation that the tax paid is more than the correct amount and credit such overpayment against any tax, interest, additions to tax or penalties due from such corporation and refund the difference.

7. No assessment or refund shall be made unless the amount exceeds ten dollars.

8. If any corporation subject to the provisions of sections 147.010 to 147.120 fails or neglects to make the report required by sections 147.010 to 147.120 or pay its franchise taxes within ninety days after the time required by sections 147.010 to 147.120 (determined with regard to any extension of time for filing its franchise tax report or for the payment of its franchise tax), such corporation, if organized pursuant to the laws of this state, shall be administratively dissolved pursuant to the provisions of sections 351.484 and 351.486, or if a foreign corporation, shall have its certificate of authority revoked pursuant to the provisions of sections 351.598 and 351.602.

(RSMo 1939 § 5121, A.L. 1943 p. 410 § 143, A.L. 1979 H.B. 773, A.L. 1983 1st Ex. Sess. H.B. 10, A.L. 1987 H.B. 349, A.L. 1990 H.B. 1432, A.L. 1991 H.B. 219, A.L. 1999 H.B. 516)

Prior revisions: 1929 § 4649; 1919 § 9844

Effective 1-1-00



Section 147.050 Corporations with no shares to report to director of revenue, when, content — exceptions.

Effective 01 Jan 2000, see footnote

Title X TAXATION AND REVENUE

147.050. Corporations with no shares to report to director of revenue, when, content — exceptions. — 1. For each taxable year beginning on or after January 1, 1980, every corporation organized pursuant to any laws of this state and every foreign corporation engaged in business in this state and having no shares shall make a report in writing to the director of revenue, annually, on or before the fifteenth day of the fourth month of the corporation's taxable year, in the form as the director of revenue may prescribe.

2. The report shall be signed by an officer of the corporation, and forwarded to the director of revenue.

3. Every corporation having a transitional year and coming under the provisions of this section shall make the report required in this section on or before the fifteenth day of April, 1980.

(RSMo 1939 § 5116, A.L. 1943 p. 410 § 138, A.L. 1945 p. 711, A.L. 1969 p. 257, A.L. 1979 H.B. 773, A.L. 1987 H.B. 349, A.L. 1999 H.B. 516)

Prior revisions: 1929 § 4644; 1919 § 9839

Effective 1-1-00



Section 147.090 Taxes and penalties shall be first lien.

Effective 28 Aug 1943

Title X TAXATION AND REVENUE

147.090. Taxes and penalties shall be first lien. — The taxes and penalties to be paid by the provisions of this chapter shall be a first lien on all property and assets of the corporation within this state.

(RSMo 1939 § 5119, A.L. 1943 p. 410 § 141)

Prior revisions: 1929 § 4647; 1919 § 9842



Section 147.100 Director of revenue, may request information, when — administrative hearing commission, review of tax levy.

Effective 01 Jan 2000, see footnote

Title X TAXATION AND REVENUE

147.100. Director of revenue, may request information, when — administrative hearing commission, review of tax levy. — If any corporation fails or refuses to make full and complete answers to the questions contained in the report required to be filed by it, or if the director of revenue finds that any answer contained in such report is untrue, or if the director has reason to believe that any corporation has made a false statement or concealed any facts which are material in determining the amount of tax for which such corporation is liable pursuant to the provisions of sections 147.010 to 147.120, then the director may require the delinquent corporation, its officers, agents, or employees to furnish information concerning its shares which is necessary in determining the tax to be paid by it. Any corporation may seek a review of the determination of the tax due by the administrative hearing commission.

(RSMo 1939 § 5123, A.L. 1943 p. 410 § 145, A.L. 1945 p. 711, A.L. 1949 S.B. 1030, A.L. 1978 S.B. 661, A.L. 1979 H.B. 773, A.L. 1987 H.B. 349, A.L. 1999 H.B. 516)

Prior revisions: 1929 § 4651; 1919 § 9846

Effective 1-1-00



Section 147.120 Director of revenue to report delinquency to attorney general and secretary of state — penalties — interest — procedure — discovery of fraud — penalty for false statement — administrative dissolution — rules and regulations, procedure.

Effective 01 Jan 2000, see footnote

Title X TAXATION AND REVENUE

147.120. Director of revenue to report delinquency to attorney general and secretary of state — penalties — interest — procedure — discovery of fraud — penalty for false statement — administrative dissolution — rules and regulations, procedure. — 1. If any corporation fails or refuses to pay the taxes (including interest and penalties) assessed against it after such assessment becomes final, the director of revenue shall certify a list of the corporations so delinquent to the attorney general who shall proceed forthwith to collect the taxes. Suits for the collection of the taxes may be brought in the name of the state in any court of competent jurisdiction and any judgment rendered in such court in favor of the state shall be a first lien on all properties and assets of the corporation within this state.

2. The director of revenue shall notify the secretary of state of any corporation that fails or refuses to pay the taxes, including interest and penalties, assessed against it after such assessment becomes final and the secretary of state shall then administratively dissolve any domestic corporation that is delinquent pursuant to section 351.486 and shall revoke the certificate of authority of any foreign corporation that is delinquent pursuant to section 351.602.

3. Any tax provided for pursuant to sections 147.010 to 147.120 not paid on or before the last day prescribed for payment pursuant to sections 147.010 to 147.120 (determined with regard to any extension of time for payment) shall be collected with a penalty of five percent per month or fractional part thereof until paid, not exceeding twenty-five percent in the aggregate. Interest at the rate determined by section 32.065 shall be added to any tax not paid on or before the date due pursuant to sections 147.010 to 147.120 (determined without regard to any extension of time for payment). Nothing in sections 147.010 to 147.120 shall be construed so as to permit any officer of this state to remit or abate such interest.

4. If any corporation fails to pay any tax due within the time prescribed pursuant to sections 147.010 to 147.120 or if any corporation makes errors and omissions in reports or payments, and the director of revenue determines that such action is the result of mistake or is due to circumstances beyond reasonable control and that such delinquency or inaccuracy was unavoidable or devoid of any intent to evade the tax, the director of revenue may, at the director's discretion, waive any penalty that would otherwise be imposed.

5. The director of revenue shall set the interest rate as determined in section 32.065. Such interest rate shall be paid on all overpayments for the ensuing calendar year. The interest shall accrue from the due date or the date of overpayment, whichever is later. No interest shall be allowed or paid if overpayment is refunded within four months after the franchise tax report is filed.

6. Any notice of assessment of franchise tax due shall be mailed to the corporation within three years after the report was filed. The provisions of this subsection shall apply to all reports filed after December 31, 1981.

7. If no report is filed or if a false and fraudulent report is filed, a notice of assessment of franchise tax due may be mailed to the corporation at any time.

8. If fraud or evasion on the part of a corporation or anyone on behalf of a corporation is discovered, the director of revenue shall determine the amount of which the state has been defrauded, shall add to the amount so determined a penalty equal to fifty percent thereof, and shall assess the same against the corporation. The amount so assessed shall be immediately due and payable; except that, the director of revenue shall promptly thereafter give to such corporation written notice of such assessment and penalty, which notice shall be served by registered mail. Such corporation shall have the right to petition for hearing of such assessment, as is provided in sections 147.010 to 147.120.

9. Any person who willfully makes a false corporation franchise tax report, or who willfully makes a false statement in any report under oath or otherwise filed with or transmitted to the director of revenue relating to the amount of any franchise tax due pursuant to sections 147.010 to 147.120 shall, in addition to other penalties provided by law and upon conviction thereof, be fined not more than ten thousand dollars, or be imprisoned in the county jail for not more than one year or by not less than two nor more than five years in the state penitentiary or by both fine and imprisonment together with the cost of prosecution.

10. The director of revenue shall administer and enforce the tax imposed by sections 147.010 to 147.120, and the director is authorized to make such rules and regulations and to require such facts and information to be reported as the director may deem necessary to enforce the provisions of sections 147.010 to 147.120.

11. No rule or portion of a rule promulgated pursuant to the authority of sections 147.010 to 147.120 shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

12. Except as otherwise specifically provided in sections* 147.010 to 147.120 the franchise tax shall be administered as prescribed in the following provisions of chapter 143: subsections 1 and 4 of section 143.551, sections 143.561, 143.571, 143.621, 143.631, 143.641, 143.651, 143.661, 143.681, 143.691, 143.721 and 143.731, subsection 1 of section 143.741, subsections 1, 2 and 5 of section 143.751, sections 143.771 and 143.791, subsections 1, 2 and 4 of section 143.811, sections 143.831, 143.841 and 143.851, subsections 2 and 3 of section 143.861, and sections 143.901, 143.902, 143.971 and 143.986.

(RSMo 1939 § 5120, A.L. 1943 p. 410 § 142, A.L. 1945 p. 711, A.L. 1969 p. 257, A.L. 1979 H.B. 773, A.L. 1982 H.B. 1351, et al., A.L. 1983 1st Ex. Sess. H.B. 10, A.L. 1987 H.B. 349, A.L. 1992 S.B. 716, A.L. 1995 S.B. 3, A.L. 1999 H.B. 516)

Prior revisions: 1929 § 4648; 1919 § 9843

Effective 1-1-00

*Word "section" appears in original rolls.






Chapter 148 Taxation of Financial Institutions

Chapter Cross References



Section 148.010 Title of law.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

148.010. Title of law. — Sections 148.010 to 148.110 may be designated as the "Bank Tax Law of 1946".

(L. 1945 p. 1921 § 1)



Section 148.020 Definitions.

Effective 28 Aug 2002

Title X TAXATION AND REVENUE

148.020. Definitions. — For the purposes of this law the following terms shall have the following meanings:

(1) The term "banking institution" means every bank and every trust company organized under any general or special law of this state and every national banking association located in this state and any branch or office physically located in this state of any commercial bank or trust company;

(2) The term "director" means the director of revenue in charge of the state department of revenue;

(3) The term "director of finance" means the chief officer of the present state division of finance, or of such agency of the state of Missouri as may hereafter have by law the supervisory duties of the present state division of finance pertaining to banks and trust companies incorporated under the laws of this state;

(4) The term "income period" means the calendar year or relevant portion thereof next preceding the taxable year;

(5) The term "lease or rental of tangible personal property" means the lease or rental of tangible personal property under the exclusive control of the lessee and neither attached to nor functionally a part of a taxpayer's building or buildings or any part thereof;

(6) The term "taxable year" means the calendar year in which the tax is payable;

(7) The term "taxpayer" means any banking institution subject to any tax imposed by this law.

(L. 1945 p. 1921 § 2, A.L. 1993 H.B. 105 & 480, A.L. 2002 S.B. 895)



Section 148.030 Banks subject to tax based on income — rate — credits.

Effective 01 Jan 1988, see footnote

Title X TAXATION AND REVENUE

148.030. Banks subject to tax based on income — rate — credits. — 1. Every banking institution shall be subject to an annual tax for the privilege of exercising its corporate franchises within the state determined in accordance with subsection 2 of this section.

2. The annual franchise tax imposed by subsection 1 of this section shall be the sum of the amounts determined under subdivisions (1) and (2) of this subsection:

(1) For taxable years beginning after December 31, 1986, the amount determined under this subdivision shall be determined in accordance with section 147.010;

(2) The amount determined under this subdivision shall be seven percent of the taxpayer's net income for the income period, from which product shall be subtracted the sum of the amount determined under subdivision (1) of this subsection and the credits allowable under subsection 3 of this section. However, the amount determined under this subdivision shall not be less than zero.

3. For purposes of subdivision (2) of subsection 2 of this section, the allowable credits are all taxes paid to the state of Missouri or any political subdivision thereof during the relevant income period, including, without limitation, state and local sales and use taxes paid to seller's, vendors, or the state of Missouri with respect to the taxpayer's purchases of tangible personal property and the services enumerated in chapter 144. However, a taxpayer shall not be entitled to credits for taxes on real estate and tangible personal property owned by the taxpayer and held for lease or rental to others, contributions paid pursuant to the unemployment compensation tax law of Missouri, taxes imposed by this law, taxes imposed under chapter 147 for taxable years after 1985, or state and local sales and use taxes collected by the taxpayer on its sales of tangible personal property and the services enumerated in chapter 144.

(L. 1945 p. 1921 § 3, A. 1949 S.B. 1031, A.L. 1971 H.B. 169, A.L. 1972 H.B. 1054, A.L. 1986 H.B. 1195, A.L. 1987 H.B. 349)

Effective 1-1-88



Section 148.031 Substitute bank franchise tax.

Effective 28 Aug 1998

Title X TAXATION AND REVENUE

148.031. Substitute bank franchise tax. — A corporation that makes an election under 26 U.S.C. Section 1362, that is also a banking institution as defined in section 148.020, shall pay the annual franchise tax as set forth in section 148.030, as modified by this section, and which is substantially equal to the franchise tax which a corporation that has not made such election that is also a banking institution pays, as follows:

(1) For the purposes of calculating the tax due pursuant to section 148.030, such electing corporation shall first determine all taxes due treating the electing corporation as a nonelecting corporation, both for federal and state tax purposes, including sections 148.010 to 148.110 and excluding section 143.471;

(2) The resulting franchise tax due under this calculation is the substitute franchise tax, and shall be paid as the corporation's bank franchise tax.

(L. 1998 S.B. 792 § 1)



Section 148.040 Definitions and computation of net and gross income.

Effective 28 Aug 1993

Title X TAXATION AND REVENUE

148.040. Definitions and computation of net and gross income. — 1. "Gross income" includes all gains, profits, earnings and other income of the taxpayer from whatever sources derived during the income period, including but not limited to interest from obligations issued by the United States government or any political subdivision or any instrumentality thereof, or any state or political subdivision thereof, or issued by any foreign country or nation or political subdivision thereof; all rents, compensation for services, commissions, brokerage and other fees; all gains or profits from the sale or other disposition of any property, real or personal, tangible or intangible; and all recoveries on losses sustained in the ordinary course of business subsequent to July 1, 1946; provided, however, that recoveries on such losses sustained during any prior income period within which the deductions, as permitted by subsection 3 of this section, exceeded the taxpayer's gross income for such income period, computed in accordance with this subsection, shall not be included in the taxpayer's gross income for the income period in which they were received to the extent of such excess. Dividends received on shares of stock of any banking institution liable to a tax under this law shall not be included in gross income.

2. "Net income" means gross income as defined in subsection 1 of this section minus the deductions allowed in subsection 3 of this section, and adjusted to the extent provided in section 148.097.

3. In computing net income there shall be allowed as deductions all ordinary and necessary expenses paid or incurred by the taxpayer during the income period in carrying on its trade or business. Without limiting the generality of the foregoing, there shall be allowed as deductions a reasonable allowance for salaries and other compensation for personal services actually rendered; rents, repairs, and bad debts and debts ordered to be charged off by the director of finance or the comptroller of the currency or their respective examiners as the case may be; interest; cost of insurance and advertising; all taxes paid or accrued during the income period to the United States and all taxes paid or accrued on real estate or tangible personal property owned by the taxpayer and held for lease or rental to others, to the state of Missouri or any political subdivision thereof; all contributions paid or accrued pursuant to the unemployment compensation law of Missouri; reasonable allowances for depreciation and depletion; amortization of premiums on bonds, debentures, notes or other securities or evidences of indebtedness; a reasonable allowance for payments or contributions to or on account of any pension or retirement fund or plan for its officers or employees; contributions to any corporation, association or fund organized and operated exclusively for religious, charitable, scientific, literary or educational purposes, no part of the net earnings of which inure to the benefit of any private shareholder or individual to an amount which does not exceed five percent of the taxpayer's net income as computed without the benefit of this deduction; losses from the sale or disposition of any property, real or personal, tangible or intangible; and all other losses sustained during the income period not compensated for by insurance.

4. Net income shall be computed in accordance with the method of accounting regularly employed in keeping the books of the taxpayer, unless such method does not clearly reflect the income, in which case the computation shall be made in accordance with such method as in the opinion of the director does clearly reflect the income.

(L. 1945 p. 1921 § 5, A. 1949 H.B. 2161, A.L. 1972 H.B. 1054, A.L. 1993 H.B. 105 & 480)



Section 148.045 Computation of deduction, taxpayer files consolidated return.

Effective 15 May 1986, see footnote

Title X TAXATION AND REVENUE

148.045. Computation of deduction, taxpayer files consolidated return. — A taxpayer that is a member of an affiliated group of corporations which files a consolidated federal income tax return shall determine its deduction for or its gross income in respect of federal income taxes paid or accrued during the income period to the United States as if it and all other members of the affiliated group of which it was a member had filed separate federal income tax returns for all relevant taxable years.

(L. 1986 H.B. 1195)

Effective 5-15-86



Section 148.050 Returns, when filed.

Effective 15 May 1986, see footnote

Title X TAXATION AND REVENUE

148.050. Returns, when filed. — Every taxpayer shall file a return with the director on or before the fifteenth day of April in each taxable year.

(L. 1945 p. 1921 § 4, A. 1949 S.B. 1031, A.L. 1969 3d Ex. Sess. H.B. 25, A.L. 1982 H.B. 1351, et al., A.L. 1986 H.B. 1195)

Effective 5-15-86



Section 148.060 Overpayment, underpayment of tax — failure to file, estimation of tax by director of revenue — notice of deficiency.

Effective 15 May 1986, see footnote

Title X TAXATION AND REVENUE

148.060. Overpayment, underpayment of tax — failure to file, estimation of tax by director of revenue — notice of deficiency. — 1. As soon as is practicable after the return is filed, the director shall examine it to determine the correct amount of tax. If the director finds that the amount of tax shown on the return is less than the correct amount, he shall notify the taxpayer of the amount of the deficiency proposed to be assessed. If the director finds that the tax paid is more than the correct amount, he shall credit the overpayment against any taxes due under sections 148.010 to 148.110 from the taxpayer and refund the differences. No deficiency shall be proposed and no refund shall be made pursuant to this or any section of sections 148.010 to 148.110 unless the amount exceeds one dollar.

2. If the taxpayer fails to file a return, the director shall estimate the par value of the taxpayer's shares and surplus employed in this state and the taxpayer's net income and the tax thereon from any available information and notify the taxpayer of the amount proposed to be assessed as in the case of a deficiency.

3. The notice required by subsections 1 and 2 of this section, hereafter referred to as a notice of deficiency, shall set forth the reason for the proposed assessment. The notice of deficiency shall be mailed by certified or registered mail to the taxpayer at its last known address. If the taxpayer's existence has terminated, a notice of deficiency may be mailed to its last known address unless the director has received notice of the existence and address of a person to receive notices with respect to such taxpayer.

(L. 1945 p. 1921 § 7, A.L. 1982 H.B. 1351, et al., A.L. 1986 H.B. 1195)

Effective 5-15-86



Section 148.062 Franchise tax, administered how.

Effective 15 May 1986, see footnote

Title X TAXATION AND REVENUE

148.062. Franchise tax, administered how. — Except as otherwise specifically provided in sections 148.010 to 148.060 and sections 148.068 to 148.110, the franchise tax imposed under sections 148.010 to 148.110 shall be administered as prescribed in the following provisions of chapter 143: subsection 1 of section 143.551, subsection 4 of section 143.551, sections 143.561, 143.571, 143.601, 143.621, 143.631, 143.641, 143.651, 143.661, 143.671, 143.681, 143.691, 143.721 and 143.731, subsection 1 of section 143.741, subsection 1 of section 143.751, subsection 2 of section 143.751, subsection 5 of section 143.751, sections 143.771 and 143.791, subsection 1 of section 143.811, subsection 2 of section 143.811, subsection 4 of section 143.811, sections 143.831, 143.841, and 143.851, subsection 2 of section 143.861, subsection 3 of section 143.861, and sections 143.971 and 143.986.

(L. 1986 H.B. 1195)

Effective 5-15-86



Section 148.064 Ordering and limit reductions for certain credits — consolidated return — transfers of credits — effect of repeal of corporation franchise tax — pass through of tax credits by S corporation bank.

Effective 28 Aug 2001

Title X TAXATION AND REVENUE

148.064. Ordering and limit reductions for certain credits — consolidated return — transfers of credits — effect of repeal of corporation franchise tax — pass through of tax credits by S corporation bank. — 1. Notwithstanding any law to the contrary, this section shall determine the ordering and limit reductions for certain taxes and tax credits which may be used as credits against various taxes paid or payable by banking institutions. Except as adjusted in subsections 2, 3 and 6 of this section, such credits shall be applied in the following order until used against:

(1) The tax on banks determined under subdivision (2) of subsection 2 of section 148.030;

(2) The tax on banks determined under subdivision (1) of subsection 2 of section 148.030;

(3) The state income tax in section 143.071.

2. The tax credits permitted against taxes payable pursuant to subdivision (2) of subsection 2 of section 148.030 shall be utilized first and include taxes referenced in subdivisions (2) and (3) of subsection 1 of this section, which shall be determined without reduction for any tax credits identified in subsection 5 of this section which are used to reduce such taxes. Where a banking institution subject to this section joins in the filing of a consolidated state income tax return under chapter 143, the credit allowed under this section for state income taxes payable under chapter 143 shall be determined based upon the consolidated state income tax liability of the group and allocated to a banking institution, without reduction for any tax credits identified in subsection 5 of this section which are used to reduce such consolidated taxes as provided in chapter 143.

3. The taxes referenced in subdivisions (2) and (3) of subsection 1 of this section may be reduced by the tax credits in subsection 5 of this section without regard to any adjustments in subsection 2 of this section.

4. To the extent that certain tax credits which the taxpayer is entitled to claim are transferable, such transferability may include transfers among such taxpayers who are members of a single consolidated income tax return, and this subsection shall not impact other tax credit transferability.

5. For the purpose of this section, the tax credits referred to in subsections 2 and 3 shall include tax credits available for economic development, low-income housing and neighborhood assistance which the taxpayer is entitled to claim for the year, including by way of example and not of limitation, tax credits pursuant to the following sections: section 32.115, section 100.286, and sections 135.110, 135.225, 135.352 and 135.403.

6. For tax returns filed on or after January 1, 2001, including returns based on income in the year 2000, and after, a banking institution shall be entitled to an annual tax credit equal to one-sixtieth of one percent of its outstanding shares and surplus employed in this state if the outstanding shares and surplus exceed one million dollars, determined in the same manner as in section 147.010. This tax credit shall be taken as a dollar-for-dollar credit against the bank tax provided for in subdivision (2) of subsection 2 of section 148.030; if such bank tax was already reduced to zero by other credits, then against the corporate income tax provided for in chapter 143.

*7. In the event the corporation franchise tax in chapter 147 is repealed by the general assembly, there shall also be a reduction in the taxation of banks as follows: in lieu of the loss of the corporation franchise tax credit reduction in subdivision (1) of subsection 2 of section 148.030, the bank shall receive a tax credit equal to one and one-half percent of net income as determined in this chapter. This subsection shall take effect at the same time the corporation franchise tax in chapter 147 is repealed.

8. An S corporation bank or bank holding company that otherwise qualifies to distribute tax credits to its shareholders shall pass through any tax credits referred to in subsection 5 of this section to its shareholders as otherwise provided for in subsection 9 of section 143.471 with no reductions or limitations resulting from the transfer through such S corporation, and on the same terms originally made available to the original taxpayer, subject to any original dollar or percentage limitations on such credits, and when such S corporation is the original taxpayer, treating such S corporation as having not elected Subchapter S status.

9. Notwithstanding any law to the contrary, in the event the corporation franchise tax in chapter 147 is repealed by the general assembly, after such repeal all Missouri taxes of any nature and type imposed directly or used as a tax credit against the bank's taxes shall be passed through to the S corporation bank or bank holding company shareholder in the form otherwise permitted by law, except for the following:

(1) Credits for taxes on real estate and tangible personal property owned by the bank and held for lease or rental to others;

(2) Contributions paid pursuant to the unemployment compensation tax law of Missouri; or

(3) State and local sales and use taxes collected by the bank on its sales of tangible personal property and the services enumerated in chapter 144.

(L. 1995 S.B. 215, A.L. 2000 S.B. 896, A.L. 2001 H.B. 738 merged with S.B. 186)

*Effective 1-01-16

*Revisor's Note: The corporation franchise tax in Chapter 147 was phased out over a five-year period beginning in 2012, and was fully phased out beginning January 1, 2016. (See § 147.010, subsection 1)



Section 148.065 Intangible tax fund created — maintenance and investment of fund — distribution of interest income to counties.

Effective 28 Aug 1986

Title X TAXATION AND REVENUE

148.065. Intangible tax fund created — maintenance and investment of fund — distribution of interest income to counties. — 1. The director shall deposit all funds received by him in payment of any tax imposed by sections 148.010 to 148.230 and 148.540 to the credit of the intangible tax fund which is hereby created. He shall maintain such funds in banking institutions selected by him and approved by the governor, state treasurer and state auditor.

2. Thereafter he shall, until the time set for the distribution of the net proceeds of the tax, invest all moneys within the fund in the same manner as state funds not needed for the immediate expenses of the state are invested. All interest earned upon the moneys so invested shall be deposited in the intangible tax fund and all such interest shall be returned to the various county treasurers within thirty days of tax distribution. Each county shall receive that percentage of the total interest earned as its share of the tax paid bears to the total amount of the tax received by the director of revenue. A statement of the exact amount of interest due each political subdivision in such county determined by the pro rata share of the proceeds of the tax received by such political subdivision bears to the proceeds of the tax received by the county shall accompany each payment.

(L. 1969 3d Ex. Sess. H.B. 25, Repealed L. 1986 H.B. 1195, A.L. 1986 S.B. 669, et al.)



Section 148.068 Tax assessed, when, supplemental assessment.

Effective 15 May 1986, see footnote

Title X TAXATION AND REVENUE

148.068. Tax assessed, when, supplemental assessment. — 1. The amount of tax which is shown to be due on the return, including revisions for mathematical errors, shall be deemed to be assessed on the date of filing of the return including any amended returns showing an increase of tax. In the case of a return properly filed without the computation of the tax, the tax computed by the director shall be deemed to be assessed on the date when payment is due. If a notice of deficiency has been mailed, the amount of the deficiency shall be deemed to be assessed sixty days after the notice of deficiency was mailed if no protest is filed; or, if a protest is filed, then upon the later of the date when the determination of the director or the administrative hearing commission becomes final. Any amount paid as a tax or in respect of a tax shall be deemed to be assessed upon the date of receipt of payment, notwithstanding any other provision of sections 148.010 to 148.110.

2. If the mode or time for the assessment of any tax under sections 148.010 to 148.110 including interest, additions to tax, and penalties is not otherwise provided for, the director of revenue may establish the same by regulation.

3. The director may, at any time within the period prescribed for assessment, make a supplemental assessment, subject to the provisions of section 148.060 where applicable, whenever it is found that any assessment is imperfect or incomplete in any material aspect.

(L. 1986 H.B. 1195)

Effective 5-15-86



Section 148.070 Notice of deficiency, time limitations.

Effective 15 May 1986, see footnote

Title X TAXATION AND REVENUE

148.070. Notice of deficiency, time limitations. — 1. Except in the case of any erroneous refund and except as otherwise provided in this section, a notice of deficiency shall be mailed to the taxpayer within three years after the return was filed. No deficiency shall be assessed or collected with respect to the taxable year unless the notice is mailed within the three-year period or the period otherwise fixed.

2. If a taxpayer omits from its return an amount of income that is properly includable in its gross income which is in excess of twenty-five percent of the amount of gross income stated in its return, a notice of deficiency may be mailed to the taxpayer within six years after the return was filed. For purposes of this subsection, in determining the amount omitted, there shall not be taken into account any amount which is omitted in the return if such amount is disclosed in the return, or in a statement attached to the return, in a manner adequate to apprise the director of the nature and amount of such item.

3. If no return is filed or a false and fraudulent return is filed with intent to evade the tax imposed by sections 148.010 to 148.110, a notice of deficiency may be mailed to the taxpayer at any time.

4. Where, before the expiration of the time prescribed in this section for the assessment of a deficiency, both the director and the taxpayer shall have consented in writing to its assessment after such time, the deficiency may be assessed at any time prior to the expiration of the period agreed upon. The period so agreed upon may be extended by subsequent agreement in writing made before the expiration of the period previously agreed upon.

5. For purposes of this section, a return filed before the last day, without regard to any extension, prescribed by law or regulation for the filing thereof, shall be deemed to be filed on such last day.

(L. 1945 p. 1921 § 8, A.L. 1978 S.B. 661, A.L. 1986 H.B. 1195)

Effective 5-15-86



Section 148.072 Interest, additions to tax, penalties, due when.

Effective 15 May 1986, see footnote

Title X TAXATION AND REVENUE

148.072. Interest, additions to tax, penalties, due when. — The interest, additions to tax, and penalties provided by sections 148.010 to 148.110 shall be paid upon notice and demand and shall be assessed, collected, paid, and distributed pursuant to sections 148.080, 148.085, and 148.095 in the same manner as taxes. Any reference in sections 148.010 to 148.110 to the tax imposed by sections 148.010 to 148.110 shall be deemed also to refer to interest, additions to the tax, and penalties provided in sections 148.010 to 148.110.

(L. 1986 H.B. 1195)

Effective 5-15-86



Section 148.074 Overpayment of tax, director may credit against other tax liability, when.

Effective 15 May 1986, see footnote

Title X TAXATION AND REVENUE

148.074. Overpayment of tax, director may credit against other tax liability, when. — 1. The director within the applicable period of limitations may credit an overpayment of the tax imposed by sections 148.010 to 148.110, and interest on such overpayment, against any liability in respect of any tax imposed by the tax laws of this state on the taxpayer who made the overpayment, and the balance shall be refunded if it exceeds one dollar.

2. If any amount of tax is assessed or collected after the expiration of the period of limitations properly applicable thereto, such amount shall be considered an overpayment.

(L. 1986 H.B. 1195)

Effective 5-15-86



Section 148.076 Claims for refund, filed when, how — amount, limitations.

Effective 15 May 1986, see footnote

Title X TAXATION AND REVENUE

148.076. Claims for refund, filed when, how — amount, limitations. — 1. A claim for credit or refund of an overpayment of any tax imposed by sections 148.010 to 148.110 shall be filed by the taxpayer within three years from the time the return was filed or two years from the time the tax was paid, whichever of such periods expires the later; or if no return was filed by the taxpayer, within two years from the time the tax was paid. No credit or refund shall be allowed or made after the expiration of the period of limitations prescribed in this subsection for the filing of a claim for credit or refund, unless a claim for credit or refund is filed by the taxpayer within such period. Every claim for refund shall be filed with the director in writing and shall state the specific grounds upon which it is founded. Claims for refund may be filed in accordance with section 143.851.

2. If the claim is filed by the taxpayer during the three-year period prescribed in subsection 1 of this section, the amount of the credit or refund shall not exceed the portion of the tax paid within the three years immediately preceding the filing of the claim plus the period of any extension of time for filing the return. If the claim is not filed within such three-year period, but is filed within the two-year period, the amount of the credit or refund shall not exceed the portion of the tax paid during the two years immediately preceding the filing of the claim. If no claim is filed, the credit or refund shall not exceed the amount which would be allowable under either of the preceding sentences, as the case may be, if a claim was filed on the date the credit or refund is allowed.

3. If pursuant to subsection 4 of section 148.070 an agreement for an extension of the period for assessment of tax is made within the period prescribed in subsection 1 of this section for the filing of a claim for credit or refund, the period for filing a claim for credit or refund or for making a credit or refund if no claim is filed, shall not expire prior to six months after the expiration of the period within which an assessment may be made pursuant to the agreement or any extension thereof. The amount of such credit or refund shall not exceed the portion of the tax paid after the execution of the agreement and before the filing of the claim or the making of the credit or refund, as the case may be, plus the portion of the tax paid within the period which would be applicable under subsection 1 of this section if a claim had been filed on the date the agreement was executed.

(L. 1986 H.B. 1195)

Effective 5-15-86



Section 148.080 Taxes returned to counties — two percent to state — director to allocate.

Effective 15 May 1986, see footnote

Title X TAXATION AND REVENUE

148.080. Taxes returned to counties — two percent to state — director to allocate. — The portion of the tax determined under subdivision (2) of subsection 2 of section 148.030 which is collected by the director under the provisions of sections 148.010 to 148.110, and all taxes collected by the director under sections 148.120 to 148.230 and under section 148.540, shall be returned by him, less two percent thereof which shall be retained by the state for collection, to the county treasury of the county in which the taxpayer is located on or before December fifteenth of each year. A statement of the exact amount due each political subdivision as determined by applying the local rates of levy to the proceeds of the tax shall accompany each payment. The several county treasurers and the treasurer of St. Louis City are hereby directed to distribute all amounts so received from the director according to the allocation made in the statements made by the director.

(L. 1945 p. 1921 § 10, A.L. 1969 3d Ex. Sess. H.B. 25, A.L. 1986 H.B. 1195)

Effective 5-15-86



Section 148.085 Recording and depositing of tax receipts, how.

Effective 15 May 1986, see footnote

Title X TAXATION AND REVENUE

148.085. Recording and depositing of tax receipts, how. — The portion of the tax determined under subdivision (1) of subsection 2 of section 148.030 which is collected by the director under sections 148.010 to 148.110 shall be recorded and deposited in accordance with section 136.110.

(L. 1986 H.B. 1195)

Effective 5-15-86



Section 148.090 New banks, when taxed — tax, when due.

Effective 28 Aug 1949

Title X TAXATION AND REVENUE

148.090. New banks, when taxed — tax, when due. — Each bank and each trust company organized under the laws of this state and each national banking association organized under the laws of the United States to be located in Missouri, with the date of its certificate of due organization, or the equivalent thereof as a result of determination on appeal, or its certificate of authority to commence business, as the case may be (which are relevantly herein referred to as "its certificate" ) subsequent to July 1, 1946, shall be subject to the tax imposed by this law for the calendar year in which it receives its certificate and the first taxable year thereafter measured by its net income, as defined in section 148.040, for the portion of the calendar year unelapsed on the date borne by its certificate with the rate of tax as provided by section 148.030, and with credit against said tax for all taxes and contributions for which credit is permitted by section 148.030, which taxes or contributions are paid during the portion of the calendar year unelapsed on the date borne by its certificate. For each other taxable year each banking institution in this section referred to shall be subject to all the provisions of this law. Any tax imposed by this law due for the calendar year in which it receives its certificate shall be payable by each banking institution to which this section applies to the director on or before June first of the year following the year in which it receives its certificate, and except as to this particular the provisions of sections 148.040 to 148.070 and section 148.100 shall be applicable.

(L. 1945 p. 1921 § 9, A. 1949 H.B. 2161)



Section 148.095 Banks operating more than one branch or office, returns, how filed — allocation of taxes, how — business outside state, effect of.

Effective 15 May 1986, see footnote

Title X TAXATION AND REVENUE

148.095. Banks operating more than one branch or office, returns, how filed — allocation of taxes, how — business outside state, effect of. — If any bank operates more than one office or branch in the state of Missouri, the bank shall file one return giving the address of each such office or branch and setting forth the total dollar amounts of accounts or deposits of each such office. The political subdivisions within which the office or offices are situated shall share the portion of the tax determined under subdivision (2) of subsection 2 of section 148.030 which is collected under sections 148.010 to 148.110 upon the same basis that the dollar amount of the deposits or accounts of such office bears to the total dollar amount of the deposits or accounts of the bank, and the director of revenue shall allocate the tax collected accordingly; provided that if a bank does business outside the state of Missouri the total of the dollar amount of deposits and accounts at an office or offices outside the state of Missouri shall be excluded in determining the total deposits and accounts subject to tax hereunder.

(L. 1983 H.B. 565 § 1, A.L. 1986 H.B. 1195)

Effective 5-15-86



Section 148.097 Taxpayer in other state taxable, when — apportionment of income, manner — property factor, defined — payroll factor, defined — deposits factor, defined.

Effective 28 Aug 1993

Title X TAXATION AND REVENUE

148.097. Taxpayer in other state taxable, when — apportionment of income, manner — property factor, defined — payroll factor, defined — deposits factor, defined. — 1. A taxpayer is taxable in another state if, by reason of business activity in another state, it is subject to and did pay one of the types of taxes specified: a net income tax, a franchise tax measured by net income, a franchise tax for the privilege of doing business, or a corporate stock tax. The taxpayer must carry on business activities in another state. If the taxpayer voluntarily files and pays one or more of such taxes when not required to do so by the laws of that state or pays a minimal fee for qualification, organization or for the privilege of doing business in that state, but does not actually engage in business activities in that state, and does not have business facilities in that state or does actually engage in some activity, not sufficient for nexus, and the minimum tax bears no relation to the taxpayer's activities with such state, the taxpayer is not taxable in another state.

2. When the income of a taxpayer is derived from business activity conducted within and without this state and the business activity is taxable in another state, then income shall be apportioned to this state by multiplying the gross income minus the deduction in section 148.040 by a fraction, the numerator of which is the sum of the property factor, the payroll factor, and the deposits factor, and the denominator of which is three reduced by the number of factors which have a denominator of zero.

3. For purposes of subsection 2 of this section, the property factor is a fraction, the numerator of which is the average value of the taxpayer's real and tangible personal property owned or rented and used in this state during the income year, and the denominator is the average value of all the taxpayer's real and tangible personal property owned or rented and used during the income year, except under this subsection, any property that the bank acquired in settlement of debts and is held for sale under section 362.165 or section 29 Title 12 United States Code. Property owned by the taxpayer shall be valued at its original cost. Property rented by the taxpayer is valued at eight times the net annual rental rate. The net annual rental rate is the total rental rate paid by the taxpayer, less total annual rental rates received by the taxpayer from subrentals. The average value of property owned by the taxpayer shall be determined by averaging the values at the beginning and ending of the income year, but the director of revenue may require averaging by monthly values if reasonably required to reflect the average value of the taxpayer's property for the income year.

4. For purposes of subsection 2 of this section, the payroll factor is a fraction, the numerator of which is the total amount paid in this state during the income year by the taxpayer for compensation, and the denominator of which is the total compensation paid everywhere during the income year by the taxpayer. Compensation is paid in this state if:

(1) The employee's service is performed entirely within this state;

(2) The employee's service is performed both within and without this state, but the service performed without this state is incidental to the employee's service within this state; or

(3) The employee's services are performed both within and without this state, and:

(a) The employee's base of operations is in this state; or

(b) There is no base of operations in any state in which some part of the service is performed, but the place from which the service is directed or controlled is in this state; or

(c) The base of operations or the place from which the service is directed or controlled is not in any state in which some part of the service is performed but the employee's residence is in this state.

5. For purposes of subsection 2 of this section, the deposits factor is a fraction, the numerator of which is the average of deposits recorded on the books at the main banking house and branches of the taxpayer within this state during the income year, and the denominator of which is the average deposits recorded on the books everywhere by the taxpayer during the income year. Such average shall be determined by averaging deposits as of the first of the year with deposits as of the last day of the year.

(L. 1993 H.B. 105 & 480)



Section 148.100 Director to prescribe and publish rules and regulations — access to records.

Effective 06 Jul 1994, see footnote

Title X TAXATION AND REVENUE

148.100. Director to prescribe and publish rules and regulations — access to records. — The director shall prescribe and publish all needful rules and regulations for the enforcement of sections 148.010 to 148.110 pursuant to chapter 536 and section 148.700. Insofar as feasible, as may be determined by the director, such rules and regulations shall be consistent with the rules and regulations prescribed by the commissioner of internal revenue for the enforcement of the income tax chapter of the internal revenue code. The director of finance shall make available to the director upon his request any report filed by any banking institution subject to the tax imposed by sections 148.010 to 148.110, and said director shall be under the same obligation as to secrecy with respect thereto as is imposed upon the director of finance by law.

(L. 1945 p. 1921 § 6, A.L. 1994 H.B. 1165)

Effective 7-6-94



Section 148.110 Tax in lieu of other taxes.

Effective 28 Aug 1972

Title X TAXATION AND REVENUE

148.110. Tax in lieu of other taxes. — It is the purpose and intent of the general assembly to substitute the tax provided by sections 148.010 to 148.110 for the tax on bank shares which was imposed by section 10959, RSMo 1939, and for all taxes on all tangible and intangible personal property of all banking institutions subject to the provisions of sections 148.010 to 148.110, except taxes on tangible personal property owned by the taxpayer and held for lease or rental to others and for all property taxes on the shares of such banking institutions.

(L. 1945 p. 1921 § 11, A.L. 1972 H.B. 1054)

(1990) Bank institutions tax may be substituted for the bank share tax and for taxes on all personal property of banking institutions. Banking tax does not run afoul of the uniformity requirement of Art. X, Sec. 3. Mercantile Bank National Assn. v. Berra, 796 S.W.2d 22 (Mo. en banc.).



Section 148.112 Distribution of franchise tax credit for bank S corporation shareholders.

Effective 28 Aug 1999

Title X TAXATION AND REVENUE

148.112. Distribution of franchise tax credit for bank S corporation shareholders. — Subchapter S corporation shareholders of: (i) a bank; or (ii) a bank holding company of a bank permitted to file a substitute bank franchise tax pursuant to section 148.031, may take a tax credit against such shareholder's state income tax return, as provided in section 143.471. Such tax credit shall be the taxpayer's pro rata share of either the franchise tax, or the tax in lieu of the franchise tax, paid by the bank as provided in this chapter.

(L. 1999 S.B. 386 § 1)



Section 148.120 Title of law.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

148.120. Title of law. — Sections 148.120 to 148.230 may be designated as the "Credit Institutions Tax Law of 1946".

(L. 1945 p. 1937 § 1)



Section 148.130 Definition of terms.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

148.130. Definition of terms. — For the purposes of this law, the following terms shall have the following meanings:

(1) The term "director of finance" means the chief officer of the present state division of finance, or of such agency of the state of Missouri as may hereafter have by law the supervisory duties of the present state division of finance pertaining to credit institutions of this state.

(2) The term "credit institution" means every person, firm, partnership, or corporation engaged principally in the consumer credit or loan business in the making of loans of money, credit, goods, or things in action, or in the buying, selling, or discounting of, or investing in negotiable or nonnegotiable instruments given as security for or in payment of the purchase price of consumer goods. Without limiting the generality of the foregoing, the term "credit institution" shall include persons, firms, partnerships, and corporations, operating or licensed under the small loan laws of this state, or under the laws of this state relating to loan and investment companies, and pawnbrokers, but shall not include banks, trust companies, credit unions, insurance companies, mutual savings and loan associations, savings and loan associations, or real estate mortgage loan companies.

(3) The term "director" means the director of revenue in charge of the state department of revenue.

(4) The term "income period" means the calendar year or relevant portion thereof next preceding the taxable year.

(5) The term "taxable year" means the calendar year in which the tax is payable.

(6) The term "taxpayer" means any credit institution subject to any tax imposed by sections 148.120 to 148.230.

(L. 1945 p. 1937 § 2)



Section 148.140 Credit institutions subject to annual tax — rate — credits.

Effective 28 Aug 1949

Title X TAXATION AND REVENUE

148.140. Credit institutions subject to annual tax — rate — credits. — 1. Every credit institution as herein defined shall be subject to an annual tax for the privilege of exercising its franchise within the state of Missouri, according to and measured by its net income for the preceding calendar year.

2. The rate of tax for each taxable year shall be seven percent of such net income.

3. Each taxpayer shall be entitled to credits against the tax imposed by sections 148.120 to 148.230 for all taxes paid to the state of Missouri or any political subdivision thereof during the relevant income period, other than taxes on real estate, contributions paid pursuant to the unemployment compensation tax law of Missouri and taxes imposed by said sections.

(L. 1945 p. 1937 § 3, A. 1949 S.B. 1031)



Section 148.150 Net income and gross income defined — how computed.

Effective 28 Aug 1947

Title X TAXATION AND REVENUE

148.150. Net income and gross income defined — how computed. — 1. "Net income" means gross income as defined in subsection 2 of this section minus the deductions allowed in subsection 3 of this section.

2. "Gross income" includes all gains, profits, earnings and other income of the taxpayer derived from sources within the state of Missouri, during the income period, including but not limited to interest from obligations issued by the United States government or any political subdivision or any instrumentality thereof, or any state or political subdivision thereof, or issued by any foreign country or nation or political subdivision thereof, all rents, compensation for services, commissions, brokerage and other fees, all gains or profits from the sale or other disposition of any property, real or personal, tangible or intangible; and all recoveries on losses sustained in the ordinary course of business subsequent to the effective date of sections 148.120 to 148.230; provided, however, that recoveries on such losses sustained during any prior income period within which the deductions, as permitted by subsection 3 of this section, exceed the taxpayer's gross income for said income period, computed in accordance with this subsection, shall not be included in the taxpayer's gross income for the income period in which they were received to the extent of said excess. Dividends received on shares of stock of any credit institution liable to tax under sections 148.120 to 148.230 shall not be included in gross income; provided, however, that gross income as defined in said sections when applied to pawnbrokers shall be the gross income or interest received by said pawnbrokers on their money lending activities alone and shall not include that part of their total income that is derived from the buying and selling of merchandise.

3. In computing net income there shall be allowed as deductions all ordinary and necessary expenses paid or incurred by the taxpayer during the income period in carrying on its trade or business in the state of Missouri. Without limiting the generality of the foregoing there shall be allowed as deduction a reasonable allowance for salaries and other compensation for personal services actually rendered; rents, repairs, bad debts and debts ordered to be charged off by the director of finance; interest, cost of insurance and advertising; all taxes paid or accrued during the income period to the United States and all taxes paid or accrued on real estate to the state of Missouri or any political subdivision thereof; all contributions paid or accrued pursuant to the unemployment compensation law of Missouri; reasonable allowances for depreciation and depletion; amortization of premiums on bonds, debentures, notes or other securities or evidences of indebtedness; a reasonable allowance for payments or contributions to or on account of any pension or retirement fund or plan for its officers or employees; contributions to any corporation, association or fund organized and operated exclusively for religious, charitable, scientific, literary or educational purposes, no part of the net earnings of which inure to the benefit of any private shareholder or individual to an amount which does not exceed five percent of the taxpayer's net income as computed without the benefit of this deduction; losses from the sale or disposition of any property, real or personal, tangible or intangible; and all other losses sustained during the income period not compensated for by insurance; provided, however, that deductions allowed to pawnbrokers shall be the same percent of the total deductions allowable under this section as the total volume of their loan business bears to the total volume of their loan and merchandise business combined.

4. Net income shall be computed in accordance with the method of accounting regularly employed in keeping the books of the taxpayer, unless such method does not clearly reflect the income, in which case the computation shall be made in accordance with such method as in the opinion of the director does clearly reflect the income. Where income of taxpayer is derived partly from sources within the state of Missouri and partly from sources without the state of Missouri, gross income, deductions and net income shall be computed on the basis of a separate accounting method.

(L. 1945 p. 1937 § 5, A.L. 1947 V. I p. 557)



Section 148.160 Returns, when filed — extension of time — interest.

Effective 28 Aug 1982

Title X TAXATION AND REVENUE

148.160. Returns, when filed — extension of time — interest. — Every taxpayer shall file a return with the director on or before the fifteenth day of April in each year. The director may grant a reasonable extension of time for filing returns under such rules and regulations as he shall prescribe. Whenever such an extension of time is granted, a taxpayer shall be required to pay as part of any tax due interest thereon at the rate determined by section 32.065 from the day when such return should have been filed if no such extension had been granted.

(L. 1945 p. 1937 § 4, A. 1949 S.B. 1031, A.L. 1969 3d Ex. Sess. H.B. 25, A.L. 1982 H.B. 1351, et al.)



Section 148.170 Taxpayer with more than one office, returns of.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

148.170. Taxpayer with more than one office, returns of. — If any taxpayer shall operate more than one office in the state of Missouri the taxpayer shall file one return giving the address of each such office and allocating to each office its share of the net income of taxpayer in the ratio that the gross receipts of each office bears to the total gross receipts of taxpayer.

(L. 1945 p. 1937 § 10)



Section 148.180 Tax due, when — credit for overpayment — penalty for nonpayment.

Effective 28 Aug 1982

Title X TAXATION AND REVENUE

148.180. Tax due, when — credit for overpayment — penalty for nonpayment. — The tax imposed by sections 148.120 to 148.230 shall be due and payable upon the last day upon which a return must be filed under section 148.160. Upon the filing of such return the full amount of any tax as computed by the taxpayer shall be paid to the director, who as soon as is practicable thereafter shall examine it and determine the correct amount of the tax. If the director determines that the taxpayer has paid a tax in excess of the amount lawfully due, the director shall permit a credit. If any tax due hereunder is not paid when due, the taxpayer shall be required to pay as part of such tax interest thereon at the rate determined by section 32.065 from such time.

(L. 1945 p. 1937 § 7, A.L. 1982 H.B. 1351, et al.)



Section 148.190 Notice to taxpayer of increase of tax — review of director's determination.

Effective 28 Aug 1978

Title X TAXATION AND REVENUE

148.190. Notice to taxpayer of increase of tax — review of director's determination. — In the event the director of revenue determines that the correct amount of the tax is greater than that computed by the taxpayer, he shall, upon such determination, notify the taxpayer thereof by mail. The taxpayer may seek review of the determination of the director of revenue by the administrative hearing commission.

(L. 1945 p. 1937 § 8, A.L. 1978 S.B. 661)



Section 148.200 Director to prescribe necessary rules and regulations — access to records.

Effective 06 Jul 1994, see footnote

Title X TAXATION AND REVENUE

148.200. Director to prescribe necessary rules and regulations — access to records. — The director shall prescribe and publish all needful rules and regulations for the enforcement of sections 148.120 to 148.230 pursuant to chapter 536 and section 148.700. Insofar as feasible, as may be determined by the director, such rules and regulations shall be consistent with the rules and regulations prescribed by the commissioner of internal revenue for the enforcement of the income tax chapter of the internal revenue code. The director of finance shall make available to the director upon his request any report filed by any credit institution subject to the tax imposed by sections 148.120 to 148.230, and said director shall be under the same obligation as to secrecy with respect thereto as is imposed upon the director of finance by law.

(L. 1945 p. 1937 § 6, A.L. 1994 H.B. 1165)

Effective 7-6-94



Section 148.210 Credit institution subject to tax for year in which franchise is received.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

148.210. Credit institution subject to tax for year in which franchise is received. — Each credit institution, subsequent to the effective date of sections 148.120 to 148.230 shall be subject to the tax imposed by said sections for the calendar year in which it receives its certificate or franchise authorizing it to engage in business in this state for the portion of the calendar year unelapsed and with credit against said tax for all taxes and contributions for which credit is permitted by section 148.140, which taxes or contributions are paid during the portion of the calendar year unelapsed on the date borne by its certificate or franchise. For each other taxable year, each credit institution shall be subject to all the provisions of sections 148.120 to 148.230. Any tax imposed by said sections due for the calendar year in which the taxpayer receives its certificate or franchise shall be payable by each credit institution to which this section applies to the director on or before June first of the year following the year in which it receives its certificate or franchise.

(L. 1945 p. 1937 § 9)



Section 148.230 Tax in lieu of certain other taxes.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

148.230. Tax in lieu of certain other taxes. — It is the purpose of the general assembly to substitute the tax provided by sections 148.120 to 148.230 for all taxes on all tangible and intangible personal property of all credit institutions subject to the provisions of said sections and for all property taxes on the shares of such credit institution.

(L. 1945 p. 1937 § 12)



Section 148.310 Real and tangible personal property to be assessed and taxed under general laws.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

148.310. Real and tangible personal property to be assessed and taxed under general laws. — The real and tangible personal property owned by insurance companies operating in this state shall be assessed and taxed as is real and tangible personal property owned by individuals, and the payment thereof and the distribution of the amounts received shall be in the manner provided by the general revenue laws of this state.

(RSMo 1939 § 6092, A.L. 1945 p. 1024)

CROSS REFERENCE:

Director of the department of insurance, financial institutions and professional registration or director of revenue may make supplemental assessment, when, 374.245



Section 148.320 Tax on premiums of domestic stock companies — rate — credits.

Effective 28 Aug 1982

Title X TAXATION AND REVENUE

148.320. Tax on premiums of domestic stock companies — rate — credits. — Every stock insurance company organized under the provisions of sections 379.010 to 379.203 shall quarterly pay a tax upon the direct premiums received during the calendar year, whether in cash or notes, in this state and on account of business done in this state at a rate of two percent per annum in lieu of all other taxes except taxes on real and tangible personal property, taxes on incomes and on franchises and license taxes; provided, that such insurance companies shall be credited with cancelled or returned premiums, actually paid during the year in this state.

(RSMo 1939 § 6091, A.L. 1947 V. II p. 271, A.L. 1971 S.B. 171, A.L. 1982 S.B. 470)



Section 148.330 Returns, assessment of tax, procedure — notice to company — taxes, how paid — suspension of delinquents, apportionment of money — county, defined.

Effective 28 Aug 2008

Title X TAXATION AND REVENUE

148.330. Returns, assessment of tax, procedure — notice to company — taxes, how paid — suspension of delinquents, apportionment of money — county, defined. — 1. Every such company shall, on or before the first day of March in each year, make a return, verified by the affidavit of its president and secretary, or other authorized officers, to the director of the department of insurance, financial institutions and professional registration stating the amount of all premiums received on account of policies issued in this state by the company, whether in cash or in notes, during the year ending on the thirty-first day of December, next preceding. Upon receipt of such returns the director of the department of insurance, financial institutions and professional registration shall verify the same and certify the amount of tax due from the various companies on the basis and at the rates provided in section 148.320, and shall certify the same to the director of revenue together with the amount of the quarterly installments to be made as provided in subsection 2 of this section, on or before the thirtieth day of April of each year.

2. Beginning January 1, 1983, the amount of the tax due for that calendar year and each succeeding calendar year thereafter shall be paid in four approximately equal estimated quarterly installments, and a fifth reconciling installment. The first four installments shall be based upon the tax for the immediately preceding taxable year ending on the thirty-first day of December, next preceding. The quarterly installments shall be made on the first day of March, the first day of June, the first day of September and the first day of December. Immediately after receiving certification from the director of the department of insurance, financial institutions and professional registration of the amount of tax due from the various companies the director of revenue shall notify and assess each company the amount of taxes on its premiums for the calendar year ending on the thirty-first day of December, next preceding. The director of revenue shall also notify and assess each company the amount of the estimated quarterly installments to be made for the calendar year. If the amount of the actual tax due for any year exceeds the total of the installments made for such year, the balance of the tax due shall be paid on the first day of June of the year following, together with the regular quarterly payment due at that time. If the total amount of the tax actually due is less than the total amount of the installments actually paid, the amount by which the amount paid exceeds the amount due shall be credited against the tax for the following year and deducted from the quarterly installment otherwise due on the first day of June. If the March first quarterly installment made by a company is less than the amount assessed by the director of revenue, the difference will be due on June first, but no interest will accrue to the state on the difference unless the amount paid by the company is less than eighty percent of one-fourth of the total amount of tax assessed by the director of revenue for the immediately preceding taxable year. The state treasurer, upon receiving the moneys paid as a tax upon such premiums to the director of revenue, shall place the moneys to the credit of a fund to be known as "The County Stock Insurance Fund", which is hereby created and established. The county stock insurance fund shall be included in the calculation of total state revenue pursuant to Article X, Section 18, of the Missouri Constitution.

3. If the estimated quarterly tax installments are not so paid, the director of revenue shall certify such fact to the director of the department of insurance, financial institutions and professional registration who shall thereafter suspend such delinquent company or companies from the further transaction of business in this state until such taxes shall be paid and such companies shall be subject to the provisions of sections 148.410 to 148.461.

4. On or before the first day of September of each year the commissioner of administration shall apportion all moneys in the county stock insurance fund to the general revenue fund of the state, to the county treasurer and to the treasurer of the school district in which the principal office of the company paying the same is located. All premium tax credits described in sections 135.500 to 135.529 and sections 348.430 and 348.432 shall only reduce the amounts apportioned to the general revenue fund of the state and shall not reduce any moneys apportioned to any county treasurer or to the treasurer of the school district in which the principal office of the company paying the same is located. Apportionments shall be made in the same ratio which the rates of levy for the same year for state purposes, for county purposes, and for all school district purposes, bear to each other; provided that any proceeds from such tax for prior years remaining on hand in the hands of the county collector or county treasurer undistributed on the effective date of sections 148.310 to 148.460 and any proceeds of such tax for prior years collected thereafter shall be distributed and paid in accordance with the provisions of such sections. Whenever the word "county" occurs herein it shall be construed to include the city of St. Louis.

(RSMo 1939 § 6093, A.L. 1941 p. 401, A.L. 1945 p. 1024, A.L. 1982 S.B. 470, A.L. 1996 H.B. 1237, A.L. 2004 H.B. 1182 merged with S.B. 740, et al., A.L. 2008 S.B. 788)



Section 148.340 Tax on premiums of foreign companies.

Effective 28 Aug 1983

Title X TAXATION AND REVENUE

148.340. Tax on premiums of foreign companies. — Every insurance company or association not organized under the laws of this state, shall, as provided in section 148.350, quarterly pay tax upon the direct premiums received, whether in cash or in notes, in this state or on account of business done in this state, for insurance of life, property or interest in this state at the rate of two percent per annum in lieu of all other taxes, except as in sections 148.310 to 148.461 otherwise provided, which amount of taxes shall be assessed and collected as herein provided; provided, that fire and casualty insurance companies or associations shall be credited with cancelled or return premiums actually paid during the year in this state, and that life insurance companies shall be credited with dividends actually declared to policyholders in this state, but held by the company and applied to the reduction of premiums payable by the policyholder.

(RSMo 1939 § 6094, A.L. 1982 S.B. 470, A.L. 1983 H.B. 713 Revision)

Prior revisions: 1929 § 5979; 1919 § 6387; 1909 § 7099

CROSS REFERENCES:

Amount of tax by foreign state on Missouri companies, when in excess of Missouri tax, to be collected from insurance companies of such state, 375.916

Foreign stipulated premium plan companies, taxation of, 377.420, 377.430

(1994) Where legislature did not expressly exempt foreign insurance companies from the use tax in chapter 144, RSMo, the provisions of this section that provide for the imposition of tax on premiums received by foreign insurance companies in lieu of all other taxes do not exempt foreign insurance companies from use tax liability. Prudential Insurance Company of America v. Director of Revenue, 885 S.W.2d 337 (Mo. en banc).

(2008) Direct premium tax is constitutional and applies to payments which life insurance company receives on stop-loss insurance policies sold to employers who maintain self-funded health benefit plans. American National Life Insurance Co. v. Director of Revenue, 269 S.W.3d 19 (Mo.banc).



Section 148.350 Returns, assessment of tax, procedure — notice to company — taxes, how paid — suspension of delinquents — disposition of money.

Effective 28 Aug 1996

Title X TAXATION AND REVENUE

148.350. Returns, assessment of tax, procedure — notice to company — taxes, how paid — suspension of delinquents — disposition of money. — 1. Every such company or association shall, on or before the first day of March in each year, make a return, verified by the affidavit of its president and secretary or other authorized officers, to the director of the department of insurance, financial institutions and professional registration stating the amount of all premiums received on account of policies issued in this state by such company, whether in cash or in notes, during the year ending on the thirty-first day of December, next preceding. Upon receipt of such returns, the director of the department of insurance, financial institutions and professional registration shall verify the same and certify the amount of tax due from the various companies on the basis and at the rate provided in section 148.340, and shall certify the same to the director of revenue together with the amount of the quarterly installments to be made as provided in subsection 2 of this section, on or before the thirtieth day of April of each year.

2. Beginning January 1, 1983, the amount of the tax due for that calendar year and each succeeding calendar year thereafter shall be paid in four approximately equal estimated quarterly installments and a fifth reconciling installment. The first four installments shall be based upon the tax assessed for the immediately preceding taxable year ending on the thirty-first day of December, next preceding. The quarterly installment shall be made on the first day of March, the first day of June, the first day of September, and the first day of December. Immediately after receiving from the director of the department of insurance, financial institutions and professional registration, certification of the amount of tax due from the various companies, the director of revenue shall notify and assess each company the amount of taxes on its premiums for the calendar year ending on the thirty-first day of December, next preceding. The director of revenue shall also notify and assess each company the amount of the estimated quarterly installments to be made for the calendar year. If the amount of the actual tax due for any year exceeds the total of the installments made for such year, the balance of the tax due shall be paid on the first day of June of the following year, together with the regular quarterly installment due at that time. If the total amount of the tax actually due is less than the total amount of the installments actually paid, the amount by which the amount paid exceeds the amount due shall be credited against the tax for the following year and deducted from the quarterly installment otherwise due on the first day of June. If the March first quarterly installment made by a company is less than the amount assessed by the director of revenue, the difference will be due on June first, but no interest will accrue to the state on the difference unless the amount paid by the company is less than eighty percent of one-fourth of the total amount of tax assessed by the director of revenue for the immediately preceding taxable year. If the estimated quarterly tax installments are not so paid, the director of revenue shall certify such fact to the director of the department of insurance, financial institutions and professional registration who shall thereafter suspend such delinquent company or companies from the further transaction of business in this state until such taxes shall be paid, and such companies shall be subject to the provisions of sections 148.410 to 148.461.

3. Upon receiving such money from the director of revenue, the state treasurer shall receipt one-half thereof into the general revenue fund of the state, and he shall place the remainder of such tax to the credit of a fund to be known as "The County Foreign Insurance Tax Fund", which is hereby created and established. All premium tax credits described in sections 135.500 to 135.529 shall only reduce the amount of moneys received by the general revenue fund of this state and shall not reduce any moneys received by the county foreign insurance tax fund.

(RSMo 1939 § 6095, A.L. 1945 p. 1024, A.L. 1982 S.B. 470, A.L. 1996 H.B. 1237)

Prior revisions: 1929 § 5980; 1919 § 6388; 1909 § 7100



Section 148.360 County foreign insurance tax money distributed to school districts.

Effective 01 Jul 2006, see footnote

Title X TAXATION AND REVENUE

148.360. County foreign insurance tax money distributed to school districts. — On or before the first day of October of each year, the state treasurer shall transfer the moneys in the county foreign insurance tax fund to the state school moneys fund for distribution to the school districts under section 163.031.

(RSMo 1939 § 6097, A.L. 1945 p. 1024, A.L. 1947 V. I p. 340, A.L. 1965 p. 95, A.L. 1977 H.B. 130, A.L. 1982 Adopted by Initiative, Proposition C, November 2, 1982, A.L. 1990 H.B. 1412, A.L. 2005 S.B. 287)

Prior revisions: 1929 § 5982; 1919 § 6390; 1909 § 7102

Effective 7-01-06



Section 148.370 Insurance companies, tax on premiums — rate — credit.

Effective 28 Aug 2009

Title X TAXATION AND REVENUE

148.370. Insurance companies, tax on premiums — rate — credit. — Every insurance company or association organized under the laws of the state of Missouri and doing business under the provisions of sections 376.010 to 376.670, 379.205 to 379.310, 379.650 to 379.790 and chapter 381 and every mutual fire insurance company organized under the provisions of sections 379.010 to 379.190 shall, as hereinafter provided, quarterly pay, beginning with the year 1983, a tax upon the direct premiums received by it from policyholders in this state, whether in cash or in notes, or on account of business done in this state, in lieu of the taxes imposed under the provisions of chapters 143 and 147 for insurance of life, property or interest in this state, at the rate of two percent per annum, which amount of taxes shall be assessed and collected as hereinafter provided; provided, that fire and casualty insurance companies or associations shall be credited with cancelled or returned premiums actually paid during the year in this state, and that life insurance companies shall be credited with dividends actually declared to policyholders in this state but held by the company and applied to the reduction of premiums payable by the policyholder.

(L. 1945 p. 993 § 6098a, A.L. 1969 3d Ex. Sess. H.B. 21, A.L. 1982 S.B. 470, A.L. 2009 H.B. 577)



Section 148.375 Delinquent taxes, interest, rate.

Effective 28 Aug 1983

Title X TAXATION AND REVENUE

148.375. Delinquent taxes, interest, rate. — If any tax due pursuant to the provisions of sections 148.310 to 148.461 is not paid when due, the insurance company shall be required to pay as part of such tax interest thereon at the rate determined by section 32.065 from such time.

(L. 1982 H.B. 1351, et al., A.L. 1983 H.B. 713 Revision)



Section 148.376 Extended Missouri mutual insurance companies, premiums — tax — rate — payable when — delinquencies, distribution.

Effective 01 Jan 1985, see footnote

Title X TAXATION AND REVENUE

148.376. Extended Missouri mutual insurance companies, premiums — tax — rate — payable when — delinquencies, distribution. — 1. Every company operating under the provisions of sections 380.201 to 380.591 shall quarterly pay a tax upon the direct premiums or assessments received during the calendar year, whether in cash or notes, on account of insurance business done in this state at a rate of one percent per annum for the amount of direct premiums or assessments received in excess of one million dollars. Direct premiums or assessments received by such companies in excess of five million dollars shall be taxed at the rate of two percent per annum. This taxation plan shall be in lieu of all other taxes except taxes on real and tangible personal property, taxes on franchises and license taxes, and those insurance companies shall be credited with cancelled or returned premiums, actually paid during the year in this state.

2. The taxes imposed by the provisions of this section shall be payable on an estimated quarterly basis in the same manner that domestic insurance companies pay tax under the provisions of this chapter, and shall be subject to the same provisions concerning delinquency. Calendar year 1985 will be the first year that companies operating under sections 380.201 to 380.591 are required to pay tax under this section and sections 380.011 to 380.611. The estimated quarterly tax payments for 1985 will be based on the amount of tax that the company would have paid based on their 1984 premiums or assessments. The tax collected under the provisions of this section shall be distributed and apportioned in the same manner as provided in section 148.380.

(L. 1984 H.B. 1498 § 148.375)

Effective 1-1-85



Section 148.380 Returns, assessment of tax, procedure — notice to company — taxes, how paid — suspension of delinquents — disposition of money.

Effective 28 Aug 1982

Title X TAXATION AND REVENUE

148.380. Returns, assessment of tax, procedure — notice to company — taxes, how paid — suspension of delinquents — disposition of money. — 1. Every such company, on or before the first day of March in each year, shall make a return verified by the affidavit of its president and secretary, or other chief officers, to the director of the department of insurance, financial institutions and professional registration, stating the amount of all direct premiums received by it from policyholders in this state, whether in cash or in notes, during the year ending on the thirty-first day of December, next preceding. Upon receipt of such returns the director of the department of insurance, financial institutions and professional registration shall verify the same and certify the amount of the tax due from the various companies on the basis and* at the rate provided in section 148.370, taking into consideration deductions and credits allowed by law, and shall certify the same to the director of revenue together with the amount of the quarterly installments to be made as provided in subsection 2 of this section, on or before the thirtieth day of April of each year.

2. Beginning January 1, 1983, the amount of the tax due for that calendar year and each succeeding calendar year thereafter shall be paid in four approximately equal estimated quarterly installments, and a fifth reconciling installment. The first four installments shall be based upon the tax for the immediately** preceding taxable year ending on the thirty-first day of December, next preceding. The quarterly installments shall be made on the first day of March, the first day of June, the first day of September and the first day of December. Immediately after receiving certification from the director of the department of insurance, financial institutions and professional registration of the amount of tax due from the various companies, the director of revenue shall notify and assess each company the amount of taxes on its premiums for the calendar year ending on the thirty-first day of December, next preceding. The director of revenue shall also notify and assess each company the amount of the estimated quarterly installments to be made for the calendar year. If the amount of the actual tax due for any year exceeds the total of the installments made for such year, the balance of the tax due shall be paid on the first day of June of the year following, together with the regular quarterly payment due at that time. If the total amount of the tax actually due is less than the total amount of the installments actually paid, the amount by which the amount paid exceeds the amount due shall be credited against the tax for the following year and deducted from the quarterly installment otherwise due on the first day of June. If the March first quarterly installment made by a company is less than the amount assessed by the director of revenue, the difference will be due on June first, but no interest will accrue to the state on the difference unless the amount paid by the company is less than eighty percent of one-fourth of the total amount of tax assessed by the director of revenue for the immediately preceding taxable year.

3. If the estimated quarterly tax installments are not so paid, the director of revenue shall notify the director of the department of insurance, financial institutions and professional registration who shall thereupon suspend such delinquent company from the further transaction of business in this state until such taxes shall be paid, and such companies shall be subject to the provisions of sections 148.410 to 148.461.

4. Upon receipt of the money the state treasurer shall receipt one-half thereof into the general revenue fund of the state, and one-half thereof to the credit of the county foreign insurance fund for the purposes set forth in section 148.360.

(L. 1945 p. 993 § 6098b, A.L. 1945 p. 1013, A. 1949 S.B. 1031, A.L. 1982 S.B. 470)

*Word "and" does not appear in original rolls.

**Word "immediate" appears in original rolls.



Section 148.390 Deductions allowed on premium receipts.

Effective 01 Jan 1987, see footnote

Title X TAXATION AND REVENUE

148.390. Deductions allowed on premium receipts. — 1. Every insurer, in computing the premium tax, shall exclude from the gross amount of premiums all premiums received from policies or contracts, issued in connection with the funding of a pension, profit-sharing plan or individual retirement annuity, qualified or exempt under sections 401, 403, 404, 408 or 501 of the United States Internal Revenue Code as now or hereafter amended, as well as all premiums paid on other annuity contracts, and may deduct from the gross amount of taxable income in addition to other authorized credits, cancelled and return premiums actually paid or credited, all life insurance dividends paid or credited and all fire, casualty and other insurance dividends including unused portion of premium deposits paid or credited; provided, title insurance companies may receive credit for the percentage of deductions designated in section 148.400 that title insurance premium bears to the total operations income.

2. In addition to the foregoing deductions, every insurer may take the following deductions from the gross amount of premiums received on policies or contracts providing health insurance benefits for the benefit of some or all of the employees of one or more employers or for the benefit of the members of a union or unions, whether or not such benefits are payable through a trustee:

(1) One-fourth of the amount of benefit payments actually made during the year beginning January 1, 1972;

(2) One-half of the amount of benefit payments actually made during the year beginning January 1, 1973;

(3) Three-fourths of the amount of benefit payments actually made during the year beginning January 1, 1974;

(4) The entire amount of benefit payments actually made during the year beginning January 1, 1975, and during each subsequent year.

(L. 1945 p. 999 § 1, A.L. 1951 p. 840, A.L. 1963 p. 200, A.L. 1969 3d Ex. Sess. p. 90, A.L. 1971 H.B. 158, A.L. 1976 S.B. 684, A.L. 1986 S.B. 425)

Effective 1-1-87



Section 148.400 Deductions allowed insurance companies.

Effective 28 Aug 2001

Title X TAXATION AND REVENUE

148.400. Deductions allowed insurance companies. — All insurance companies or associations organized in or admitted to this state may deduct from premium taxes payable to this state, in addition to all other credits allowed by law, income taxes, franchise taxes, personal property taxes, valuation fees, registration fees and examination fees paid, including taxes and fees paid by the attorney-in-fact of a reciprocal or interinsurance exchange to the extent attributable to the principal business as such attorney-in-fact, under any law of this state. Unless rejected by the general assembly by April 1, 2003, for all tax years beginning on or after January 1, 2003, a deduction for examination fees which exceeds an insurance company's or association's premium tax liability for the same tax year shall not be refundable, but may be carried forward to any subsequent tax year, not to exceed five years, until the full deduction is claimed; except that, notwithstanding the provisions of section 148.380, if any deduction is claimed through the carryforward provisions of this section, it shall be credited wholly against the general revenue fund and shall not cause a reduction in revenue to the county foreign insurance fund.

(L. 1945 p. 993 § 6098c, A.L. 1969 3d Ex. Sess. H.B. 21, A.L. 2001 H.B. 738 merged with S.B. 193)



Section 148.410 Director to assess tax where no return made.

Effective 28 Aug 1982

Title X TAXATION AND REVENUE

148.410. Director to assess tax where no return made. — If any company or association shall fail or refuse to make the return required by sections 148.330, 148.350, and 148.380, the director of the department of insurance, financial institutions and professional registration shall certify the amount of tax to the director of revenue and the director of revenue shall notify and shall assess the tax against such company at the rate provided for in sections 148.320, 148.340, and 148.380 on such amount of premiums as he shall deem just, and the proceedings thereon shall be the same as if the return had been made.

(RSMo 1939 § 6096, A.L. 1982 S.B. 470)

Prior revisions: 1929 § 5981; 1919 § 6389; 1909 § 7101



Section 148.420 Director of revenue to collect annual tax when company withdraws from Missouri or fails to pay tax.

Effective 28 Aug 1983

Title X TAXATION AND REVENUE

148.420. Director of revenue to collect annual tax when company withdraws from Missouri or fails to pay tax. — If any insurance company, organized under the laws of any other state or government, doing business in this state, shall withdraw from business in this state before the annual tax shall fall due according to the provisions of sections 148.310 to 148.461, or shall fail or neglect to pay the tax imposed under sections 148.310 to 148.461, the director of revenue shall at once proceed to collect the same.

(RSMo 1939 § 6100, A.L. 1945 p. 1024, A.L. 1983 H.B. 713 Revision)

Prior revisions: 1929 § 5985; 1919 § 6393; 1909 § 7105



Section 148.430 Director of revenue may sue for taxes when company withdraws or is suspended.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

148.430. Director of revenue may sue for taxes when company withdraws or is suspended. — In any case where the authority of any insurance company to do business in this state has been or shall be suspended, revoked or withheld for nonpayment of taxes, or for any other cause, or when any company shall voluntarily withdraw from this state, the director of revenue may sue and recover, in his own name, in any court in this state having jurisdiction, from any such company, the amount of taxes and license properly chargeable against such company by law, together with costs and reasonable attorney's fees, to be taxed as costs; and in such proceeding, process may issue to any county in the state, and may be served on the agent or attorney appointed under the law to receive or acknowledge service of process, and such service shall be as valid as if served on the company according to the laws of this state in other cases.

(RSMo 1939 § 6102, A.L. 1945 p. 1024)

Prior revisions: 1929 § 5987; 1919 § 6395; 1909 § 7107



Section 148.440 Occupation tax in certain cities.

Effective 28 Aug 1939

Title X TAXATION AND REVENUE

148.440. Occupation tax in certain cities. — 1. The agent or agents of any such insurance company doing insurance business in any city in this state, having a population of more than five hundred thousand inhabitants, in addition to the tax on premiums as above provided for against such companies, shall also pay to the collector of said city, if said city shall so declare by ordinance, on or before the first day of February of each and every year, not more than the sum of two hundred dollars for each such fire insurance company, and for each such other insurance company not more than the sum of one hundred dollars, for the use of said city, which sum shall be considered in full for and in lieu of all taxes and licenses which said city may possess the power to impose on such agencies; and such collector shall, upon such payment being made, issue to such agent or agents a license, in the name of such city, to do the business of such agency for one year, which license shall be renewed from year to year, if demanded.

2. This section shall be construed as authorizing but one such tax for each such insurance company in each such city regardless of the number of agents which such company may have in such city.

3. Any such insurance company and any insurance agent doing insurance business in any city in this state having a population of more than one hundred thousand inhabitants and less than five hundred thousand inhabitants, in addition to the tax on premiums as above provided for against such companies, shall also pay to the collector of said city, if said city shall so declare by ordinance, on or before the fourth day of January of each and every year, not more than the sum of two hundred dollars for each such fire insurance company, and for each such other insurance company not more than the sum of one hundred dollars, for the use of said city for each agent, agency or office doing an insurance business for such company in said city; which sum shall be considered in full for and in lieu of all taxes and licenses which said city may possess the power to impose on such agencies; and such collector shall, upon such payment being made, issue to such agent or agents a license, in the name of such city, to do the business of such company at such agency or office for one year, which license shall be renewed from year to year, if demanded.

(RSMo 1939 § 6099)

Prior revisions: 1929 § 5984; 1919 § 6392; 1909 § 7104



Section 148.450 Notices, how given.

Effective 28 Aug 1939

Title X TAXATION AND REVENUE

148.450. Notices, how given. — Whenever by this law an officer is required to give any notice to a company, the same may be given by mailing the same, postage prepaid, addressed to the company at its home office, or to the secretary, general agent or chief officer thereof in the United States.

(RSMo 1939 § 6103)

Prior revisions: 1929 § 5988; 1919 § 6396; 1909 § 7108



Section 148.460 Penalties for violations by agents.

Effective 28 Aug 1983

Title X TAXATION AND REVENUE

148.460. Penalties for violations by agents. — Any person or persons who shall in this state act or assume to act as agent for any company whose authority to do business in this state has been suspended or revoked under sections 148.310 to 148.461, while such suspension or revocation remains in force, or shall neglect or refuse to comply with any of the foregoing provisions obligatory upon such person or party, or who shall willfully make a false or fraudulent statement of the business or condition of his or their company, shall forfeit and pay the sum of five hundred dollars for each offense; and any and all fines and forfeitures thus incurred may be recovered in the name of the state, to the use of the county, city or town, by indictment, complaint, bill or information, in any court of competent jurisdiction.

(RSMo 1939 § 6101, A.L. 1983 H.B. 713 Revision)

Prior revisions: 1929 § 5986; 1919 § 6394; 1909 § 7106



Section 148.461 Quarterly installments to be paid as assessed by director, when — overpayment of taxes, credit.

Effective 28 Aug 1986

Title X TAXATION AND REVENUE

148.461. Quarterly installments to be paid as assessed by director, when — overpayment of taxes, credit. — In any legal contest concerning the amount of tax under sections 148.320, 148.340, and 148.370 for a calendar year, the quarterly installments for the following year shall continue to be made based upon the amount assessed by the director of revenue for the year in question. If after the end of any taxable year, the amount of the actual tax due is less than the total amount of the installments actually paid, the amount by which the amount paid exceeds the amount due shall be credited against the tax for the following year and deducted from the quarterly installment otherwise due on June first.

(L. 1982 S.B. 470, A.L. 1986 S.B. 669, et al.)



Section 148.540 Association and members, levy and collection — exclusiveness of tax.

Effective 22 Jun 1970, see footnote

Title X TAXATION AND REVENUE

148.540. Association and members, levy and collection — exclusiveness of tax. — Farmers' cooperative credit associations, organized under an Act of Congress known as the Farm Credit Act of 1933 (12 U.S.C.A. § 1131 et seq.), for the extension of agricultural credit to their members only, and operating without profit except to the extent that they pay dividends to members on stock purchased by the members in these associations, are classified for the purposes of the intangible personal property tax law as savings and loan associations; and the accounts of these farmers' cooperative credit associations with their members are classified as intangible property. There is imposed upon each member of any such association an annual tax equal to two percent of the taxable portion of the dividends declared and paid by the association, in the preceding year, on the stock of the association held by any member, which shall be the annual yield from the account. The taxable portion of these dividends shall be that proportion thereof equal to the proportion of the gross income of the association, for the dividend year, derived from notes and mortgages to which the association holds legal title, to its entire gross income. The association shall compute, withhold, and pay to the director of revenue, on or before the fifteenth day of April of each year, the amounts of all taxes imposed hereby upon the members of the association, this payment to be made in one remittance; and the association at its option may absorb these taxes without charging the same to the accounts of the individual members. This tax shall be exclusive, and in lieu of all other taxes upon these associations, their property, capital, or income, except ad valorem taxes upon real and tangible personal property, income, Social Security, and unemployment compensation taxes, and upon the accounts of these associations, except estate taxes.

(L. 1961 p. 636 § 148.521, A.L. 1969 3d Ex. Sess. H.B. 25)

Effective 6-22-70



Section 148.541 Delinquent taxes, interest.

Effective 01 Jan 1987, see footnote

Title X TAXATION AND REVENUE

148.541. Delinquent taxes, interest. — If any tax due pursuant to section 148.540 is not paid when due, the association shall be required to pay as part of such tax interest thereon at the rate determined by section 32.065 from and after such date until paid.

(L. 1986 S.B. 669, et al. § 6)

Effective 1-1-87



Section 148.610 Definitions.

Effective 28 Aug 2002

Title X TAXATION AND REVENUE

148.610. Definitions. — For the purposes of sections 148.610 to 148.700, providing for the taxation of credit unions and savings and loan associations, the following terms mean:

(1) "Association", a savings and loan association or building and loan association organized under the laws of this state, any other state, or under the laws of the United States and having an office in this state;

(2) "Credit union", a credit union organized under section 370.010 of the laws of this state or the United States and located within this state, the principal business of which, during the taxable year, consisted of receiving the savings of members and making loans to members;

(3) "Director", the director of revenue;

(4) "Income period", the calendar year or relevant portion thereof next preceding the taxable year;

(5) The term "lease or rental of tangible personal property" means the lease or rental of tangible personal property under the exclusive control of the lessee and neither attached to nor functionally a part of a taxpayer's building or buildings or any part thereof;

(6) "Taxable in another state", a taxpayer is taxable in another state if, by reason of business activity in another state, it is subject to and did pay one of the types of taxes specified: a net income tax, a franchise tax measured by net income, a franchise tax for the privilege of doing business, or a corporate stock tax. The taxpayer must carry on business activities in another state. If the taxpayer voluntarily files and pays one or more of such taxes when not required to do so by the laws of that state or pays a minimal fee for qualification, organization or for the privilege of doing business in that state, but does not actually engage in business activities in that state, and does not have business facilities in that state or does actually engage in some activity, not sufficient for nexus, and the minimum tax bears no relation to the taxpayer's activities with such state, the taxpayer is not taxable in another state;

(7) "Taxable year", the calendar year in which the tax is payable;

(8) "Taxpayer", any credit union or savings and loan association subject to any tax imposed by sections 148.600 to 148.710.

(L. 1982 H.B. 949 & 1350, A.L. 1993 H.B. 105 & 480, A.L. 2002 S.B. 895)



Section 148.620 Annual tax on net income, rate — credits allowed, exceptions.

Effective 28 Aug 1993

Title X TAXATION AND REVENUE

148.620. Annual tax on net income, rate — credits allowed, exceptions. — 1. Every taxpayer shall be subject to an annual tax for the privilege of exercising its corporate franchises within the state according to and measured by its net income for the preceding year.

2. The rate of tax for each taxable year shall be seven percent of such net income.

3. The tax imposed on the net income by this law shall be exclusive and in lieu of all other state and local taxes against and upon credit unions and associations, their capital, or income, except taxes on all property, contributions paid pursuant to the unemployment compensation law of Missouri, Social Security taxes, sales and use taxes.

4. Each taxpayer shall be entitled to credits against the tax imposed by this law for all taxes paid to the state of Missouri or any political subdivision thereof during the relevant income period, except taxes on real estate and tangible personal property owned by the taxpayer and held for lease or rental to others, contributions paid pursuant to the unemployment compensation law of Missouri, Social Security taxes, sales and use taxes, and taxes imposed by this law.

(L. 1982 H.B. 949 & 1350, A.L. 1993 H.B. 105 & 480)



Section 148.630 Net income and gross income defined — deductions authorized — net income computation — business activity taxable in another state, apportionment, manner — property factor defined — payroll factor defined — receivables factor defined — deposits factor defined.

Effective 28 Aug 1993

Title X TAXATION AND REVENUE

148.630. Net income and gross income defined — deductions authorized — net income computation — business activity taxable in another state, apportionment, manner — property factor defined — payroll factor defined — receivables factor defined — deposits factor defined. — 1. "Gross income" shall include all gains, profits, earnings and other income of the taxpayer from whatever sources derived during the income period, including but not limited to interest from obligations issued by the United States government or any political subdivision or any instrumentality thereof, or any state or political subdivision thereof, or issued by any foreign country or nation or political subdivision thereof; all rents, compensation for services, commissions, brokerage and other fees; all gains or profits from the sale or other disposition of any property, real or personal, tangible or intangible; and all recoveries on losses sustained in the ordinary course of business subsequent to May 25, 1982; provided, however, that recoveries on such losses sustained during any prior income period within which the deductions, as permitted by subsection 3 of this section, exceeded the taxpayer's gross income for said income period, computed in accordance with this subsection, shall not be included in the taxpayer's gross income for the income period in which they were received to the extent of such excess. Interest or dividends received on shares of* stock of any wholly owned subsidiary of associations or credit unions shall not be included in gross income.

2. "Net income" means gross income as defined in subsection 1 of this section minus the deductions allowed in subsection 3 of this section.

3. In computing net income there shall be allowed as deductions all ordinary and necessary expenses paid or incurred by the taxpayer during the income period in carrying on its trade or business. Without limiting the generality of the foregoing, there shall be allowed as deductions a reasonable allowance for salaries and other compensation for personal services actually rendered; rents, repairs, bad debts; interest; dividends; cost of insurance and advertising; all taxes paid or accrued during the income period to the United States and all taxes paid or accrued on real estate or tangible personal property owned by the taxpayer and held for lease or rental to others, to the state of Missouri, or any political subdivision thereof; all contributions paid or accrued pursuant to the unemployment compensation law of Missouri; reasonable allowances for depreciation and depletion; amortization of premiums on bonds, debentures, notes or other securities or evidences of indebtedness; a reasonable allowance for payments or contributions to or on account of any pension or retirement fund or plan for its officers or employees; contributions to any corporation, association or fund organized and operated exclusively for religious, charitable, scientific, literary or educational purposes, no part of the net earnings of which inure to the benefit of any private shareholder or individual; losses from the sale or disposition of any property, real or personal, tangible or intangible; and all other losses sustained during the income period not compensated for by insurance.

4. Net income shall be computed in accordance with the method of accounting regularly employed in keeping the books of the taxpayer, unless such method does not clearly reflect the income, in which case the computation shall be made in accordance with such method as in the opinion of the director does clearly reflect the income.

5. When the income of a taxpayer is derived from business activity conducted within and without this state and the business activity is taxable in another state, then income shall be apportioned to this state by multiplying the gross income minus the deduction in subsection 3 of this section by a fraction, the numerator of which is the sum of the property factor, the payroll factor, the receivables factor and the deposits factor, and the denominator of which is four reduced by the number of factors which have a denominator of zero.

6. For purposes of subsection 5 of this section, the property factor is a fraction, the numerator of which is the average value of the taxpayer's real and tangible personal property owned or rented and used in this state during the income year, and the denominator is the average value of all the taxpayer's real and tangible personal property owned or rented and used during the income year. Property owned by the taxpayer shall be valued at its original cost. Property rented by the taxpayer is valued at eight times the net annual rental rate. The net annual rental rate is the total rental rate paid by the taxpayer, less total annual rental rates received by the taxpayer from subrentals. The average value of property owned by the taxpayer shall be determined by averaging the values at the beginning and ending of the income year, but the director of revenue may require averaging by monthly values if reasonably required to reflect the average value of the taxpayer's property for the income year.

7. For purposes of subsection 5 of this section, the payroll factor is a fraction, the numerator of which is the total amount paid in this state during the income year by the taxpayer for compensation, and the denominator of which is the total compensation paid everywhere during the income year by the taxpayer. Compensation is paid in this state if:

(1) The employee's service is performed entirely within this state;

(2) The employee's service is performed both within and without this state, but the service performed without this state is incidental to the employee's service within this state; or

(3) The employee's services are performed both within and without this state, and:

(a) The employee's base of operations is in this state; or

(b) There is no base of operations in any state in which some part of the service is performed, but the place from which the service is directed or controlled is in this state; or

(c) The base of operations or the place from which the service is directed or controlled is not in any state in which some part of the service is performed but the employee's residence is in this state.

8. For purposes of subsection 5 of this section, the receivables factor is a fraction, the numerator of which is the average of contract obligations owing to the taxpayer on an open account held by an office, facility or branch within this state during the income year, and the denominator is the average of contract obligations owing to the taxpayer everywhere during the income year.

9. For purposes of subsection 5 of this section, the deposits factor is a fraction, the numerator of which is the average of deposits held by an office, facility or branch of the taxpayer within this state during the income year, and the denominator of which is the average deposits held everywhere by the taxpayer during the income year.

(L. 1982 H.B. 949 & 1350, A.L. 1993 H.B. 105 & 480)

*Word "or" appears in original rolls.



Section 148.640 Return filed when — extension of time granted when — interest due on late filing, rate.

Effective 01 Jan 1987, see footnote

Title X TAXATION AND REVENUE

148.640. Return filed when — extension of time granted when — interest due on late filing, rate. — Every taxpayer shall file a return with the director on or before the fifteenth day of April in each year. The director may grant a reasonable extension of time for filing returns under such rules and regulations as he shall prescribe. Whenever such an extension of time is granted, a taxpayer shall be required to pay as part of any tax due interest thereon at the rate determined by section 32.065 from and after such date until paid.

(L. 1982 H.B. 949 & 1350, A.L. 1986 S.B. 669, et al.)

Effective 1-1-87



Section 148.650 Payment of tax due when — excess payment, credit allowed — delinquent, interest charged.

Effective 01 Jan 1987, see footnote

Title X TAXATION AND REVENUE

148.650. Payment of tax due when — excess payment, credit allowed — delinquent, interest charged. — 1. The tax imposed by this chapter shall be due and payable upon the last day upon which a return must be filed under section 148.640.

2. Upon the filing of such return the full amount of any tax as computed by the taxpayer shall be paid to the director, who as soon as is practicable thereafter shall examine it and determine the correct amount of tax. If the director determines that the taxpayer has paid a tax in excess of the amount lawfully due, the director shall permit a credit.

3. If any tax due hereunder is not paid when due, the taxpayer shall be required to pay as part of such tax interest thereon at the rate determined by section 32.065 from and after such date until paid.

(L. 1982 H.B. 949 & 1350, A.L. 1986 S.B. 669, et al.)

Effective 1-1-87



Section 148.655 Tax credit allowed for S corporation shareholders of associations, amount.

Effective 28 Aug 2006

Title X TAXATION AND REVENUE

148.655. Tax credit allowed for S corporation shareholders of associations, amount. — Subchapter S corporation shareholders of an association required to pay franchise taxes under section 148.620 may take a tax credit against such shareholder's state income tax return, as provided in section 143.471. Such tax credit shall be the taxpayer's pro rata share of the franchise tax paid by the association as provided in this chapter.

(L. 2006 S.B. 892)



Section 148.657 Tax credit allowed for S corporation shareholders of credit institutions, amount.

Effective 28 Aug 2006

Title X TAXATION AND REVENUE

148.657. Tax credit allowed for S corporation shareholders of credit institutions, amount. — Subchapter S corporation shareholders of a credit institution required to pay franchise taxes under section 148.140 may take a tax credit against such shareholder's state income tax return, as provided in section 143.471. Such tax credit shall be the taxpayer's pro rata share of the franchise tax paid by the credit institution as provided in this chapter.

(L. 2006 S.B. 892)



Section 148.660 Deposit of taxes, director of revenue's duties — funds established — investment of funds — distribution of interest to counties, computation.

Effective 25 May 1982, see footnote

Title X TAXATION AND REVENUE

148.660. Deposit of taxes, director of revenue's duties — funds established — investment of funds — distribution of interest to counties, computation. — The director of revenue shall deposit promptly all funds received by him in payment of the tax imposed by sections 148.610 to 148.710 to the credit of the "Savings Association Tax Fund" or "Credit Union Tax Fund" which funds are hereby created. He shall maintain such funds in institutions, savings associations and credit unions selected by him and approved by the governor, state treasurer and state auditor. Thereafter he shall, until the time set for the distribution of the net proceeds of the tax, invest all moneys within the fund in the same manner as state funds not needed for the immediate expenses of the state are invested; provided, that in all instances in which the state treasurer may use or invest in banking institutions, the director of revenue may use or invest in credit unions or in associations. All interest earned upon the moneys so invested shall be deposited in the respective credit union or savings associations tax fund and all such interest shall be returned to the various county treasurers within thirty days of tax distribution. Each county shall receive that percentage of the total interest earned as its share of the tax paid bears to the total amount of the tax received by the director of revenue. A statement of the exact amount of interest due each political subdivision in such county determined by the pro rata share of the proceeds of the tax received by such political subdivision bears to the proceeds of the tax received by the county shall accompany each payment.

(L. 1982 H.B. 949 & 1350)

Effective 5-25-82



Section 148.670 Taxes returned to county where taxpayer has office — state collection fee — branch offices, distribution — offices outside state, exclusion.

Effective 25 May 1982, see footnote

Title X TAXATION AND REVENUE

148.670. Taxes returned to county where taxpayer has office — state collection fee — branch offices, distribution — offices outside state, exclusion. — The director of revenue shall annually, on or before the fifteenth day of December, return all savings association and credit union taxes collected, less two percent thereof which shall be retained by the state for collection, to the county treasury of the county in which the particular taxpayer has its office. If any association operates more than one office or branch in the state of Missouri, the association shall file the return giving the address of each such office or branch and setting forth the total dollar amounts of savings accounts, deposits, or repurchase agreements of each such office. The political subdivisions within which the said office or offices are situated shall share the tax hereby imposed upon the same basis that the dollar amounts of the deposits or accounts bear to the total dollar amount of the deposits or accounts of the association, and the director of revenue shall allocate the tax collected accordingly; provided, that if a taxpayer has an office or offices outside the state of Missouri, the total of the dollar amount of deposits and accounts at an office or offices outside the state of Missouri shall be excluded in determining the total deposits and accounts of the taxpayer. A statement of the exact amount due each political subdivision as determined by applying the local rates of levy to the proceeds of the tax shall accompany each payment. The several county treasurers and the treasurer of St. Louis City are hereby directed to distribute all amounts so received from the director of revenue according to the allocations contained in the statements made by the director of revenue.

(L. 1982 H.B. 949 & 1350)

Effective 5-25-82



Section 148.680 Hearing procedure on disputed amount — appeal.

Effective 25 May 1982, see footnote

Title X TAXATION AND REVENUE

148.680. Hearing procedure on disputed amount — appeal. — In the event the tax due by the taxpayer shall not fairly represent the extent of the taxpayer's business in this state, the taxpayer may petition for or the director of revenue may require, in respect to any part of the taxpayer's business activity, if reasonable, an equitable allocation or apportionment of the taxpayer's income. In the event the director shall determine that the correct amount of the tax is greater than that computed by the taxpayer, he shall, upon such determination, notify the taxpayer thereof by mail and shall fix a time and a place for a hearing relative thereto not earlier than thirty days after the date of such determination. Upon such hearing the director shall make such order as may be lawful, but such taxpayer shall have the right of appeal from such order as provided by law.

(L. 1982 H.B. 949 & 1350)

Effective 5-25-82



Section 148.690 First taxable year, when, how computed.

Effective 25 May 1982, see footnote

Title X TAXATION AND REVENUE

148.690. First taxable year, when, how computed. — Each association and credit union organized under the laws of this state and each association organized under the laws of the United States to be located in Missouri, with the date of its certificate of incorporation, or the date of the completion of the organization thereof, as the case may be, which are relevantly herein referred to as "its certificate", subsequent to May 25, 1982, shall be subject to the tax imposed by this law for the calendar year in which it receives its certificate and the first taxable year thereafter measured by its net income as defined in section 148.630, for the portion of the calendar year unelapsed on the date borne by its certificate with the rate of tax as provided in section 148.620, and with credit against said tax for all taxes and contributions for which credit is permitted by section 148.620, which taxes or contributions are paid during the portion of the calendar year unelapsed on the date of its certificate. For each other taxable year each taxpayer in this section referred to shall be subject to all the provisions of this law. Any tax imposed by this law due for the calendar year of its certificate shall be payable by each taxpayer to which this section applies to the director on or before June first of the year following the year of its certificate, and except as to this particular the provisions of sections 148.630 to 148.680 and section 148.700 shall be applicable.

(L. 1982 H.B. 949 & 1350)

Effective 5-25-82



Section 148.700 Rules and regulations, authority to promulgate, procedure — taxpayer's reports subject to inspection, confidentiality requirement.

Effective 28 Aug 1996

Title X TAXATION AND REVENUE

148.700. Rules and regulations, authority to promulgate, procedure — taxpayer's reports subject to inspection, confidentiality requirement. — The director shall prescribe and publish all needed rules and regulations necessary for the enforcement of sections 148.610 to 148.700. Insofar as feasible, as may be determined by the director, such rules and regulations shall be consistent with the rules and regulations prescribed by the United States Commissioner of Internal Revenue for the enforcement of the income tax chapter of the Internal Revenue Code. The directors of division of finance and of credit union supervision shall make available to the director upon the director's request any report filed by any taxpayer subject to the tax imposed by sections 148.610 to 148.700, and such director shall be under the same obligation as to secrecy with respect thereto as is imposed upon the directors of division of finance and of credit union supervision, by law. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1982 H.B. 949 & 1350, A.L. 1994 H.B. 1165, A.L. 1995 S.B. 3)



Section 148.710 Violations, penalties.

Effective 25 May 1982, see footnote

Title X TAXATION AND REVENUE

148.710. Violations, penalties. — The same penalties shall be assessed against delinquent taxpayers under the provisions of sections 148.610 to 148.700 as are provided by sections 143.911, 143.921, and 143.931 relating to income taxes.

(L. 1982 H.B. 949 & 1350)

Effective 5-25-82






Chapter 149 Cigarette Tax

Chapter Cross References



Section 149.011 Definitions.

Effective 01 Oct 1994, see footnote

Title X TAXATION AND REVENUE

149.011. Definitions. — As used in this chapter, unless the context requires otherwise, the following terms mean:

(1) "Cigar", any roll for smoking, except cigarettes, made chiefly of tobacco or any substitute therefor;

(2) "Cigarette", an item manufactured of tobacco or any substitute therefor, wrapped in paper or any substitute therefor, weighing not to exceed three pounds per one thousand cigarettes and which is commonly classified, labeled or advertised as a cigarette;

(3) "Common carrier", any person, association, company, or corporation engaged in the business of operating, for public use, an agency for the transportation of persons or property within the state;

(4) "Director", the director of Missouri department of revenue;

(5) "First sale within the state", the first sale of a tobacco product by a manufacturer, wholesaler or other person to a person who intends to sell such tobacco products at retail or to a person at retail within the state of Missouri;

(6) "Manufacturer", any person engaged in the manufacture or production of cigarettes;

(7) "Manufacturer's invoice price", the original net invoice price for which a manufacturer sells a tobacco product to a distributor, wholesaler or first seller in the state as shown by the manufacturer's original invoice;

(8) "Meter machine", a type of device manufactured for the use of printing or imprinting an inked impression indicating that the cigarette tax has been paid on an individual package of cigarettes;

(9) "Package of cigarettes", a container of any type composition in which is normally contained twenty individual cigarettes, except as in special instances when the number may be more or less than twenty;

(10) "Person", any individual, corporation, firm, partnership, incorporated or unincorporated association, or any other legal or commercial entity;

(11) "Retailer", any person who sells to a consumer or to any person for any purpose other than resale;

(12) "Sale" in this instance is defined to be and declared to include sales, barters, exchanges and every other manner, method and form of transferring the ownership of personal property from one person to another. "Sale" also means the possession of cigarettes or tobacco products by any person other than a manufacturer, wholesaler or retailer and shall be prima facie evidence of possession for consumption;

(13) "Smokeless tobacco", chewing tobacco, including, but not limited to, twist, moist plug, loose leaf and firm plug, and all types of snuff, including, but not limited to, moist and dry;

(14) "Stamped cigarettes", an individual package, containing twenty individual cigarettes, more or less, on which appears or is affixed or imprinted thereon a Missouri state cigarette tax stamp or Missouri state meter machine impression;

(15) "Tax stamp", an item manufactured of a paper product or substitute thereof on which is printed, imprinted, or engraved lettering, numerals or symbols indicating that the cigarette tax has been paid on each individual package of cigarettes;

(16) "Tobacco product", cigarettes, cigarette papers, clove cigarettes, cigars, smokeless tobacco, smoking tobacco, or other form of tobacco products or products made with tobacco substitute containing nicotine;

(17) "Unstamped cigarettes", an individual package containing cigarettes on which does not appear a Missouri state cigarette tax stamp or Missouri state meter machine impression;

(18) "Wholesaler", any person, firm or corporation organized and existing, or doing business, primarily to sell cigarettes or tobacco products to, and render service to, retailers in the territory the person, firm or corporation chooses to serve; that purchases cigarettes or tobacco products directly from the manufacturer; that carries at all times at his or its principal place of business a representative stock of cigarettes or tobacco products for sale; and that comes into the possession of cigarettes or tobacco products for the purpose of selling them to retailers or to persons outside or within the state who might resell or retail the cigarettes or tobacco products to consumers. This shall include any manufacturer, jobber, broker, agent or other person, whether or not enumerated in this chapter, who so sells or so distributes cigarettes or tobacco products.

(L. 1974 H.B. 1612 § 1, A.L. 1984 H.B. 1611 Revision, A.L. 1993 H.B. 564, A.L. 1994 S.B. 477, et al.)

Effective 10-1-94



Section 149.015 Rate of tax — how stamped — samples, how taxed — tax impact to be on consumer — fair share school fund, distribution.

Effective 01 Jul 2006, see footnote

Title X TAXATION AND REVENUE

149.015. Rate of tax — how stamped — samples, how taxed — tax impact to be on consumer — fair share school fund, distribution. — 1. A tax shall be levied upon the sale of cigarettes at an amount equal to eight and one-half mills per cigarette, until such time as the general assembly appropriates an amount equal to twenty-five percent of the net federal reimbursement allowance to the health initiatives fund, then the tax shall be six and one-half mills per cigarette beginning July first of the fiscal year immediately after such appropriation. As used in this section, "net federal reimbursement allowance" shall mean that amount of the federal reimbursement allowance in excess of the amount of state matching funds necessary for the state to make payments required by subsection 1 of section 208.471 or, if the payments exceed the amount so required, the actual payments made for the purposes specified in subsection 1 of section 208.471.

2. The tax shall be evidenced by stamps which shall be furnished by and purchased from the director or by an impression of the tax by the use of a metering machine when authorized by the director as provided in this chapter, and the stamps or impression shall be securely affixed to one end of each package in which cigarettes are contained. All cigarettes must be stamped before being sold in this state.

3. Cigarette tax stamps shall be purchased only from the director. All stamps shall be purchased by the director in proper denominations, shall contain such appropriate wording as the director may prescribe, and shall be of such design, character, color combinations, color changes, sizes and material as the director may, by rules and regulations, determine to afford the greatest security to the state. It shall be the duty of the director to manufacture or contract for revenue stamps required by this chapter; provided that if the stamps are contracted for, the manufacturer thereof shall be within the jurisdiction of the criminal and civil courts of this state, unless the stamps cannot be obtained in this state at a fair price or of acceptable quality. If stamps are manufactured outside of the state, the director shall take any precautions which he deems necessary to safeguard the state against forgery and misdelivery of any stamps. The director may require of the manufacturer from whom stamps are purchased a bond in an amount to be determined by him commensurate with the monetary value of the stamps, containing such conditions as he may deem necessary in order to protect the state against loss.

4. It shall be the intent of this chapter that the impact of the tax levied hereunder be absorbed by the consumer or user and when the tax is paid by any other person, the payment shall be considered as an advance payment and shall thereafter be added to the price of the cigarettes and recovered from the ultimate consumer or user with the person first selling the cigarettes acting as an agent of the state for the payment and collection of the tax to the state, except that in furtherance of the intent of this chapter no refund of any tax collected and remitted by a retailer upon gross receipts from a sale of cigarettes subject to tax pursuant to this chapter shall be claimed pursuant to chapter 144 for any amount illegally or erroneously overcharged or overcollected as a result of imposition of sales tax by the retailer upon amounts representing the tax imposed pursuant to this chapter and any such tax shall either be refunded to the person who paid such tax or paid to the director. The director may recoup from any retailer any tax illegally or erroneously overcharged or overcollected unless such tax has been refunded to the person who paid such tax.

5. In making sales of cigarettes in the state, a wholesaler shall keep a record of the amount of tax on his gross sales. The tax shall be evidenced by appropriate stamps attached to each package of cigarettes sold. Notwithstanding any other law to the contrary, no tax stamp need be attached to a package of cigarettes transported in the state between wholesalers or distributors unless and until such package is sold to a retailer or consumer.

6. The tax on any cigarettes contained in packages of four, ten, twenty or similar quantities to be used solely for distribution as samples shall be computed on a per cigarette basis at the rate set forth in this section, and payment of the tax shall be remitted to the director at such time and in such manner as he may prescribe.

7. The revenue generated by the additional two mills tax imposed effective August 13, 1982, less any three percent reduction allowed pursuant to the provisions of section 149.021, shall be placed in a separate fund entitled "The Fair Share Fund". Such moneys in the fair share fund shall be transferred monthly to the state school moneys fund and distributed to the school districts in this state as provided in section 163.031.

*8. The revenue generated by the additional two mills tax imposed effective October 1, 1993, less any three percent reduction allowed pursuant to the provisions of section 149.021, shall be deposited in the health initiatives fund created in section 191.831. When the general assembly appropriates an amount equal to twenty-five percent of the net federal reimbursement allowance to the health initiatives fund, this subsection shall expire. The additional two mills tax levied pursuant to this section shall not apply to an amount of stamped cigarettes in the possession of licensed wholesalers on October 1, 1993, up to thirty-five percent of the total cigarette sales made by such licensed wholesaler during the six months immediately preceding October 1, 1993.

(L. 1974 H.B. 1612 § 2, A.L. 1982 H.B. 1548 & 1543, A.L. 1993 H.B. 564 merged with S.B. 380, A.L. 1994 S.B. 477, et al., A.L. 2001 H.B. 381, A.L. 2005 S.B. 287)

Effective 7-01-06

*Contingent expiration date

*Revisor's Note: The revenue generated by the additional two mills tax was being deposited in the health initiatives fund in accordance with subsection 8 of this section as of the date of the general republication of the Revised Statutes of Missouri in 2016.



Section 149.021 Compensation to wholesaler for affixing stamps — metering machines authorized.

Effective 28 Aug 1982

Title X TAXATION AND REVENUE

149.021. Compensation to wholesaler for affixing stamps — metering machines authorized. — 1. For the purpose of allowing compensation for the costs necessarily incurred in affixing the proper tax stamps to each package of cigarettes before making a sale of the cigarettes, each wholesaler purchasing stamps from the director as required by law may purchase the stamps from the director at a reduction of three percent of the face value of each lot of stamps so purchased, provided that all required reports have been made. The discount provided in this section shall be the only discount allowed to purchasers from the director. If a purchaser refuses to comply with the laws of the state of Missouri, the director shall require the full face value for stamps purchased until such time as the person has complied with the provisions of the law.

2. The director may permit the use of meter machines in lieu of stamps, for the impress of the tax stamp, and where used a three percent reduction on the total tax due shall be allowed. The director shall prescribe all rules and regulations governing the use of meter machines and may require a bond in a suitable amount to guarantee payment of the tax.

(L. 1974 H.B. 1612 § 3, A.L. 1982 H.B. 1548 & 1543)



Section 149.025 Bond required for deferred payment on stamps — release from requirement, when — cash bond, deposit and refund — license revoked for delinquencies.

Effective 28 Aug 1986

Title X TAXATION AND REVENUE

149.025. Bond required for deferred payment on stamps — release from requirement, when — cash bond, deposit and refund — license revoked for delinquencies. — 1. Any wholesaler desiring to purchase stamps or meter units on a deferred payment basis shall file with the director a bond in an amount equal to the estimated total monthly tax liability of the wholesaler. However, the director shall not require a bond in excess of the amount required by a tax of five mills per cigarette, and such bond shall not exceed five hundred thousand dollars. The director may also require any wholesaler purchasing stamps in this manner to file certain reports or keep certain records as the director may deem necessary. The director of the department of revenue shall, after a five-year period of satisfactory tax compliance, release such wholesaler from the bonding requirement.

2. In the event the bond filed with the director is cash, the director shall deposit such bond in the state general revenue fund and such bond shall be released to the wholesaler pursuant to subsection 1 of this section from funds appropriated by the general assembly for such purpose. If appropriated funds are available, the commissioner of administration and the state treasurer shall cause such refunds to be paid within thirty days of the receipt of a warrant request from the director of the department of revenue.

3. In the event that payment of the total deferment liability becomes delinquent after fifteen days from the last day of the month during which the purchase was made, the director shall revoke the license held by the wholesaler, subject to other provisions of this chapter, for a period of one year and shall cause any cash bond to be forfeited or shall notify the bonding company requesting that payment be made under the terms of the bond.

(L. 1974 H.B. 1612 § 4, A.L. 1982 H.B. 1548 & 1543, A.L. 1983 1st Ex. Sess. H.B. 10, A.L. 1986 S.B. 484)



Section 149.031 Refunds or exchange for stamps, when made.

Effective 28 Aug 1974

Title X TAXATION AND REVENUE

149.031. Refunds or exchange for stamps, when made. — The director shall make a refund or exchange new stamps for any stamps which are damaged, or for stamps which have been affixed to packages of cigarettes returned to factories, sold or shipped into another state for sale or use there or have become unfit for use and consumption or unsalable. Application to the director for the exchange* or refund must be accompanied by affidavit, damaged stamps, bill of lading covering shipment to factories or other states, or any other proof as required by the director.

(L. 1974 H.B. 1612 § 5)

*Word "exchanges" appears in original rolls.



Section 149.035 Wholesaler's license required, fee — first sale of tobacco products, application required — revocation, suspension or refusal to issue, when — review.

Effective 01 Oct 1993, see footnote

Title X TAXATION AND REVENUE

149.035. Wholesaler's license required, fee — first sale of tobacco products, application required — revocation, suspension or refusal to issue, when — review. — 1. Every wholesaler of cigarettes or tobacco products in this state, as a condition of carrying on such business, shall annually, on or before February fifteenth of each year, secure from the director a written license, and shall pay therefor an annual fee of one hundred dollars for the twelve-month period beginning February fifteenth of each year. The license, application for which may be made on forms prescribed and furnished by the director, shall be kept on public display in the wholesaler's place of business at all times. The license shall not be assignable or transferable. The director shall refuse a license to any wholesaler of cigarettes or tobacco products from another state if that wholesaler's state refuses to license wholesalers of cigarettes or tobacco products from Missouri.

2. Every person making a first sale of tobacco products in the state of Missouri who does not have a wholesaler license as required by this section shall make application for a tobacco products license on forms prescribed by the director of revenue. Such person shall, as a condition of acquiring such license, file an instrument which may be a cash or surety bond, letter of credit, or other instrument approved by the director which shall be in the amount of three times the average tax liability, estimated in the case of a new applicant. At such time as the director of revenue shall deem the amount of a bond insufficient to cover the liability, he may require the bond to be adjusted to the level satisfactory to the director which shall cover the amount of such liability. Minimum bond shall be five hundred dollars. A tobacco products license shall not be used as a substitute or in place of a cigarette wholesale license.

3. At such time as the director shall have reason to believe that any person has violated any provisions of this chapter or any rules and regulations issued pursuant to such provisions, the director shall refuse to issue or shall revoke or suspend any license issued hereunder for such a period of time not to exceed one year. The person involved may seek review of the decision of the director of revenue by the administrative hearing commission.

(L. 1974 H.B. 1612 § 6, A.L. 1978 S.B. 661, A.L. 1993 H.B. 564)

Effective 10-1-93



Section 149.041 Records to be kept — reports to be filed by wholesaler.

Effective 28 Aug 1974

Title X TAXATION AND REVENUE

149.041. Records to be kept — reports to be filed by wholesaler. — 1. Every manufacturer, wholesaler and retailer subject to the provisions of the tax levied hereunder shall keep in Missouri accurate records covering the business carried on and shall for three years, and more if so required by the director, keep and preserve all invoices, showing all purchases and sales of cigarettes; and such invoices and stock of cigarettes shall at all times be subject to the examination and inspection of any legally authorized agent or representative of the director. Every wholesaler operating in the state of Missouri, whose main warehouse or headquarters is in another state shall keep all records of all cigarette transactions made by him at his place of business in Missouri, or at a designated place in the state of Missouri. Every manufacturer located or doing business in this state shall keep written records of all shipments of cigarettes, whether or not they are made from his plants in this state, to consignees* located or doing business in this state, regardless of the fact that the cigarettes may have been sold by the shipper to a person other than the consignee** or may have been shipped for the account of some other vendor.

2. Every wholesaler receiving unstamped cigarettes shall file a report with the director on or before the twentieth day of each month covering the previous calendar month, on forms prescribed and furnished by the director, disclosing the beginning and closing inventory of unstamped cigarettes, the beginning and closing inventory of stamped cigarettes, the beginning and closing inventory of cigarette stamps, the number and denomination of cigarette stamps affixed to packages of cigarettes, the beginning and closing inventory of meter machine units, the number of meter units purchased and affixed during the month, and all purchases of cigarettes by showing the invoice number, name and address of the consignee** or seller, the date, and the number of cigarettes purchased, and such other information as may be required by the director.

3. Any wholesaler who refuses any shipment or part of a shipment of unstamped cigarettes or has a shortage in the shipment of cigarettes consigned to him shall, in the monthly report next following the refusal or shortage, report to the director the number of packages or cartons of cigarettes refused or short and the name of the carrier from whom the cigarettes were refused or shortage occurred.

(L. 1974 H.B. 1612 § 7)

*Word "cosignees" appears in original rolls.

**Word "cosignee" appears in original rolls.



Section 149.045 Common carriers and warehousemen, duties of — damaged cigarettes, how handled.

Effective 28 Aug 1974

Title X TAXATION AND REVENUE

149.045. Common carriers and warehousemen, duties of — damaged cigarettes, how handled. — 1. The right of a common carrier in this state to carry unstamped cigarettes shall not be affected by this chapter. However, should any common carrier sell cigarettes to its passengers while being carried in this state, the sale shall be subject to the tax levied hereunder, and to the rules and regulations of the director.

2. Common carriers transporting cigarettes to a point within this state, or a bonded warehouseman or bailee having possession of cigarettes, are hereby required to transmit to the director, on forms and in the manner and time provided by him, a statement of the consignment of cigarettes showing the date, point of origin, point of delivery, to whom delivery was made, the amount of cigarettes refused by any consignee* and all the cigarettes returned to the manufacturer. Failure of carriers to file the reports shall make the carrier liable for any unpaid tax on the cigarettes. Cigarettes damaged in transit may be sold by the carrier when the cigarettes are refused by the consignee* if the carrier first obtains written authority of the director for the sale and pays the tax due thereon. Cigarettes damaged in transit which have been refused by the consignee* and not sold or returned to the manufacturer shall be destroyed in the presence of an agent of the director and the tax on the cigarettes shall be waived. Any consignee* who discovers a shortage in transit after signing a receipt of delivery shall be held responsible for the full tax on the total amount of cigarettes shown on the receipt of delivery. In all other instances of shortage in shipment of cigarettes as evidenced by waybill or invoice, the carrier shall be held liable for the tax due on all missing cigarettes unless the carrier shall furnish proof satisfactory to the director that the cause of the shortage was due to the theft of the cigarettes by a person outside of the employment of the carrier. Provided, the proof is satisfactory to the director, the tax on the missing cigarettes shall be waived. The proof shall be stated on forms furnished and prescribed by the director.

(L. 1974 H.B. 1612 § 8)

*Word "cosignee" appears in original rolls.



Section 149.051 Failure to affix stamps, penalty — presumption that unstamped cigarettes are intended for sale.

Effective 28 Aug 1986

Title X TAXATION AND REVENUE

149.051. Failure to affix stamps, penalty — presumption that unstamped cigarettes are intended for sale. — 1. Any person who fails to affix the stamps within the time and manner required of him under the provisions of this chapter shall pay, as a part of the tax imposed hereunder, a penalty equal to one hundred percent of the initial tax liability, and the tax and penalty thereon shall bear interest at the annual adjusted prime rate of interest as determined by section 32.065.

2. No person, other than licensed wholesalers or other persons as specifically provided for in this chapter, shall possess for the purpose of sale any cigarettes to which the stamps or meter units required by this chapter are not affixed.

3. Mere possession of an unstamped package of cigarettes by any person, except under circumstances specifically prescribed by this chapter, shall be prima facie evidence that the cigarettes are intended for sale.

(L. 1974 H.B. 1612 § 9, A.L. 1986 S.B. 669, et al.)



Section 149.055 Unstamped cigarettes seized, when — personal property used incident to such attempt to avoid tax to be forfeited, procedure.

Effective 28 Aug 1974

Title X TAXATION AND REVENUE

149.055. Unstamped cigarettes seized, when — personal property used incident to such attempt to avoid tax to be forfeited, procedure. — 1. All unstamped cigarettes upon which taxes are imposed by this chapter which shall be found in the possession, custody, or control of any person, for the purpose of being consumed, sold or transported into, within or through the state of Missouri, for the purpose of evading or violating the provisions of this chapter, or with intent to avoid payment of the tax imposed hereunder, and any motor vehicle, truck or other conveyance whatsoever used in the transportation of such cigarettes, and all paraphernalia, equipment or other tangible personal property incident to the use of such purposes, found in the place, building, vehicle or vehicles, where the cigarettes are found, may be seized by the director or his duly authorized agents, or any peace officer within the state, and the same shall be, from the time of the seizure, forfeited to the state of Missouri, and a proper proceeding filed in a court of competent jurisdiction in the county of seizure, to maintain the seizure and prosecute the forfeiture as provided in this section.

2. All the cigarettes, vehicles and property so seized, shall first be listed and appraised by the officer making the seizure and turned over to the county sheriff of the county in which the seizure is made and a receipt therefor* taken; and the person making the seizure shall immediately make and file a written report thereof, showing the name of the person making the seizure, the place, and the person where, and from whom the property was seized, and an inventory and appraisement thereof, at the usual and ordinary retail price of the articles received, to the director of revenue. The prosecuting attorney of the county in which the seizures are made may, at the request of the director, file in the circuit court forfeiture proceedings in the name of the state of Missouri, as plaintiff, and in the name of the owner or person in possession, as defendant, if known, and if unknown in the name of the property seized. The clerk of the court shall issue summons to the owner or person in whose possession such property was found, directing him to answer within ten days. If the property is declared forfeited and ordered sold, notice of the sale shall be posted in five public places in the county not less than ten days before the date of sale. The proceeds of the sale shall be deposited with the clerk of the court, who shall after deducting costs, including the costs of the sale, pay the balance to the director of revenue as cigarette tax collected.

3. The seizure and sale of the cigarettes shall not relieve the person from whom the cigarettes were seized from any prosecution or the payment of any penalties provided for under this chapter; nor shall it relieve the purchaser thereof from any payment of the regular cigarette tax and the placing of proper stamps thereon before making any sale of the cigarette or the personal consumption of the same.

4. The forfeiture provisions of this chapter shall only apply to persons having possession of or transporting cigarettes with intent to barter, sell or give away the same. The possession of cigarettes in any quantity of five or more cartons of ten packages each shall be prima facie evidence of intent to barter, sell or give away the cigarettes in violation of the provisions of this chapter.

5. The director of revenue and his duly authorized agents and any other officer authorized to make seizures of contraband under the provisions of this chapter are hereby authorized and empowered to call upon the prosecuting attorneys of the respective counties and the circuit attorney of the city of St. Louis and the attorney general of the state of Missouri to represent them in any proceeding hereunder, and thereafter it shall be the duty of the prosecuting or circuit attorney or the attorney general to proceed on behalf of the officer making the call according to the provisions of this chapter.

(L. 1974 H.B. 1612 § 10)

*Word "therefore" appears in original rolls.



Section 149.061 Sales on military reservations taxable, exceptions — federal government exempt, when.

Effective 01 Oct 1993, see footnote

Title X TAXATION AND REVENUE

149.061. Sales on military reservations taxable, exceptions — federal government exempt, when. — 1. All wholesalers are hereby required to affix tax stamps to each package of cigarettes sold to civilian clubs or other social organizations located within the confines of a United States military camp or reservation located in the state, with the exception of post exchanges, commissaries and other instrumentalities of the federal government.

2. To be exempt under the provisions of this section, or from the tobacco products tax levied pursuant to section 149.160, the federal government shall issue a purchase order for all unstamped cigarettes or tobacco products exempt from tax and payment for the cigarettes or tobacco products exempt from tax shall be made directly by the federal government.

(L. 1974 H.B. 1612 § 11, A.L. 1993 H.B. 564)

Effective 10-1-93



Section 149.065 Revenue to fair share fund, health initiatives fund, and school moneys fund.

Effective 01 Oct 1993, see footnote

Title X TAXATION AND REVENUE

149.065. Revenue to fair share fund, health initiatives fund, and school moneys fund. — All taxes collected pursuant to this chapter, except for those portions required to be deposited in the fair share fund or the health initiatives fund, shall be deposited in the state treasury to the credit of the state school moneys fund.

(L. 1974 H.B. 1612 § 12, A.L. 1984 H.B. 1611 Revision, A.L. 1993 H.B. 564)

Effective 10-1-93



Section 149.071 Fraudulent activity relative to tax stamps a felony — penalty.

Effective 28 Aug 1974

Title X TAXATION AND REVENUE

149.071. Fraudulent activity relative to tax stamps a felony — penalty. — Any person who shall, without the authorization of the director of revenue, make or manufacture, or who shall falsely or fraudulently forge, counterfeit, reproduce, restore, or process any stamp, impression, copy, facsimile, or other evidence for the purpose of indicating the payment of the tax levied by this chapter, or who shall knowingly or by a deceptive act use or pass, or tender as true, or affix, impress, or imprint, by use of any device, rubber stamp or by any other means, or any package containing cigarettes, any unauthorized, false, altered, forged, counterfeit or previously used stamp, impressions, copies, facsimiles or other evidence of cigarette tax payment, shall be guilty of a felony and, upon conviction, shall be punished by imprisonment by the state department of corrections and human resources for a term of not less than two years nor more than five years.

(L. 1974 H.B. 1612 § 13)



Section 149.076 Failure to make or falsification of required return or refusal to permit inspection of records prohibited — false report or application a felony, penalty.

Effective 28 Aug 1974

Title X TAXATION AND REVENUE

149.076. Failure to make or falsification of required return or refusal to permit inspection of records prohibited — false report or application a felony, penalty. — 1. No manufacturer, wholesaler or retailer shall fail or refuse to make any return required by the director, or refuse to permit the director or his duly authorized representatives to examine records, papers, files and equipment pertaining to the person's business made taxable by this chapter. No person shall make an incomplete, false or fraudulent return under this chapter, or attempt to do anything to evade full disclosure of the facts or to avoid the payment in whole or in part of the tax or interest due.

2. Any person who files a false report or application or makes a false entry in any record relating to the purchase and sale of cigarettes shall be guilty of a felony and, upon conviction, shall be punished by imprisonment by the state department of corrections and human resources for a term of not less than two years nor more than five years.

(L. 1974 H.B. 1612 § 14)



Section 149.081 Violation not otherwise specified a misdemeanor, penalty.

Effective 28 Aug 1974

Title X TAXATION AND REVENUE

149.081. Violation not otherwise specified a misdemeanor, penalty. — A person who violates any provision of this chapter for which no criminal penalty is otherwise provided shall be guilty of a misdemeanor and, upon conviction, shall be punished by confinement in the county jail for a term not exceeding one year, or by a fine of not more than five hundred dollars, or by both such fine and confinement.

(L. 1974 H.B. 1612 § 15)



Section 149.082 Additional tax — rate — collection — deposit — if federal excise tax reimposed, effect.

Effective 28 Aug 1985

Title X TAXATION AND REVENUE

149.082. Additional tax — rate — collection — deposit — if federal excise tax reimposed, effect. — 1. In addition to the tax imposed in section 149.015, there is hereby imposed a tax upon the sale of cigarettes equal to that portion of the federal excise tax on cigarettes which is abolished on October 1, 1985. The tax imposed by this section shall be collected in the same manner and at the same time as the tax imposed in section 149.015; however, any portion of such tax shall not be imposed or collected to the extent that the federal government reimposes or imposes or otherwise collects all or part of the federal excise tax now imposed.

2. The provisions of section 149.065 to the contrary notwithstanding, the proceeds from the tax imposed by this section, less any compensation authorized for wholesalers for affixing stamps as provided in section 149.021, shall be deposited in the state treasury to the credit of general revenue.

(L. 1985 H.B. 855 § 149.080)



Section 149.160 Tax upon first sale, rate, payment, credit — deposit of funds into health initiatives fund — contingent expiration.

Effective 01 Oct 1993, see footnote

Title X TAXATION AND REVENUE

149.160. Tax upon first sale, rate, payment, credit — deposit of funds into health initiatives fund — contingent expiration. — 1. A tax is levied upon the first sale of tobacco products, other than cigarettes, within the state. The tax on tobacco products shall be at the rate of ten percent of the manufacturer's invoice price before discounts and deals, and shall be paid by the person making the first sale within the state. Licensed persons making first sales within the state shall be allowed approved credit for returned merchandise provided the tax was paid on the returned merchandise and the purchaser was given a refund or credit. Such licensed person shall take such approved credit on the return for the month in which the purchaser was given the refund or credit.

2. The tax shall not apply to tobacco products when the first sale within the state has occurred on such tobacco products prior to October 1, 1993.

3. Amounts generated by the tax levied in this section shall be deposited in the health initiatives fund created by section 191.831.

4. When the general assembly appropriates an amount equal to twenty-five percent of the net federal reimbursement allowance to the health initiatives fund, this section shall expire*. As used in this section, "net federal reimbursement allowance" shall mean that amount of the federal reimbursement allowance in excess of the amount of state matching funds necessary for the state to make payments required by subsection 1 of section 208.471 or, if the payments exceed the amount so required, the actual payments made for the purposes specified in subsection 1 of section 208.471.

(L. 1993 H.B. 564)

Effective 10-1-93

*Conditional expiration date

*Revisor's Note: The revenue generated by the additional two mills tax was being deposited in the health initiatives fund in accordance with § 149.015 as of the date of the general republication of the Revised Statutes of Missouri in 2016.



Section 149.170 Filing of return, remittance of amounts, required, when — rules — maintenance of records.

Effective 31 Dec 1994, see footnote

Title X TAXATION AND REVENUE

149.170. Filing of return, remittance of amounts, required, when — rules — maintenance of records. — 1. Each person responsible for the payment of the taxes levied in section 149.160 shall file a return and remit amounts owed monthly to the director of revenue on or before the fifteenth day of the month following the first sale within the state. From every remittance to the director of revenue made on or before the date when the same becomes due, the person required to remit the same shall be entitled to deduct and retain an amount equal to two percent thereof.

2. The director shall promulgate reasonable rules and regulations governing collection and administration of the taxes levied under section 149.160, including such record keeping requirements as will enable the director to determine that all amounts owed are remitted when due. All of the records required by rule of the director to be maintained by persons responsible for the payment of the taxes levied in section 149.160 shall be retained by such persons for a period of three years following the due date of taxes on merchandise represented by such records. During the three-year period, the director shall have the right to conduct reasonable inspections and audits of such records.

(L. 1993 H.B. 564, A.L. 1994 S.B. 477, et al.)

Effective 12-31-94, and shall apply to all tax periods beginning on or after 1-1-95 (S.B. 477 § C, 1994)



Section 149.180 Rules and regulations, procedure.

Effective 28 Aug 1995

Title X TAXATION AND REVENUE

149.180. Rules and regulations, procedure. — The director shall promulgate reasonable rules and regulations providing for the refund of taxes paid under section 149.170 which are later determined to not be owed to the state. No rule or portion of a rule promulgated under the authority of sections 149.170 to 149.192 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1993 H.B. 564, A.L. 1995 S.B. 3)



Section 149.190 Assessment by director, method — estimate by director, notice — failure to pay, penalty — purchase from wholesaler without license, penalty — sales to unlicensed retailers, penalty.

Effective 01 Oct 1993, see footnote

Title X TAXATION AND REVENUE

149.190. Assessment by director, method — estimate by director, notice — failure to pay, penalty — purchase from wholesaler without license, penalty — sales to unlicensed retailers, penalty. — 1. If the director is not satisfied that the report filed or the amount of tax paid is accurate, he may, after investigating and upon finding such inaccuracy, make an assessment of tax due based upon such investigation. The director shall give written notice by registered or certified mail to the person of the assessment, addressed to the person at his last known address.

2. If a person fails to file any return required by section 149.170, the director shall make an estimate, based upon information available to him, for the period for which the person failed to file the return and, upon the basis of the estimate, shall assess the tax due from such person. The director shall give to the person written notice of the assessment by registered or certified mail to the person's last known address.

3. Any person responsible for the tax imposed in section 149.160 who fails to pay such tax within the time and manner required by law, shall pay, as part of the tax imposed, a penalty equal to twenty-five percent of the tax liability, and the tax shall bear interest at the rate established in section 32.065.

4. Any person not possessing a valid tobacco products license selling tobacco products at retail within the state, when such tobacco products have not been purchased from a licensed wholesaler, shall be subject to all applicable provisions of subsections 1 to 3 of this section. Such person shall also be assessed an additional penalty equal to one hundred percent of the tax owed.

5. Any person, other than a licensed wholesaler, making sales of tobacco products to unlicensed retailers in the state shall be subject to all applicable provisions of subsections 1 to 3 of this section. Such person shall also be assessed an additional penalty equal to one hundred percent of the tax owed.

(L. 1993 H.B. 564)

Effective 10-1-93



Section 149.192 Preemption.

Effective 01 Oct 1993, see footnote

Title X TAXATION AND REVENUE

149.192. Preemption. — The general assembly hereby occupies and preempts the entire field of legislation increasing the taxation of cigarettes and tobacco products to the complete exclusion of any order, ordinance or regulation by any political subdivision of this state. Any future orders, ordinances or regulations in this field shall be null and void. No county, city, town, village, municipality, or other political subdivision of this state shall adopt any order, ordinance or regulation increasing the tax levied on cigarettes and tobacco products. The tax levied by any county, city, town, village, municipality, or other political subdivision of this state shall not exceed the amount of tax levied on September 30, 1993.

(L. 1993 H.B. 564)

Effective 10-1-93



Section 149.200 Illegal activities related to cigarettes and cigarette labeling — penalty.

Effective 01 Jan 2017, see footnote

Title X TAXATION AND REVENUE

149.200. Illegal activities related to cigarettes and cigarette labeling — penalty. — 1. It is unlawful for any person to:

(1) Sell or distribute in this state, to acquire, hold, own, possess or transport for sale or distribution in this state, or to import, or cause to be imported into this state for sale or distribution in this state, any cigarettes that do not comply with all requirements imposed by or pursuant to federal law and implementing regulations, including but not limited to the filing of ingredients lists pursuant to Section 7 of the Federal Cigarette Labeling and Advertising Act (15 U.S.C. Section 1335a); the permanent imprinting on the primary packaging of the precise package warning labels in the precise format specified in Section 4 of the Federal Cigarette Labeling and Advertising Act (15 U.S.C. Section 1333); the rotation of label statements pursuant to Section 4(c) of the Federal Cigarette Labeling and Advertising Act (15 U.S.C. Section 1335(c)); restrictions on the importation, transfer and sale of previously exported tobacco products pursuant to Section 9302 of Public Law 105-33, the Balanced Budget Act of 1997, as amended; requirements of Title IV of Public Law 106-476, the Imported Cigarette Compliance Act of 2000; or

(2) Alter the package of any cigarettes, prior to sale or distribution to the ultimate consumer, so as to remove, conceal or obscure:

(a) Any statement, label, stamp, sticker or notice indicating that the manufacturer did not intend the cigarettes to be sold, distributed or used in the United States, including but not limited to labels stating "For Export Only", "U.S. Tax Exempt", "For Use Outside U.S.", or similar wording; or

(b) Any health warning that is not the precise warning statement in the precise format specified in Section 4 of the Federal Cigarette Labeling and Advertising Act (15 U.S.C. Section 1333).

2. It shall be unlawful for any person to affix any tax stamp or meter impression required pursuant to this chapter to the package of any cigarettes that does not comply with the requirements of subdivision (1) of subsection 1 of this section or that is altered in violation of subdivision (2) of subsection 1 of this section.

3. This section shall not apply to cigarettes allowed to be imported or brought into the United States for personal use, or to cigarettes sold or intended to be sold as duty-free merchandise by a duty-free sales enterprise in accordance with the provisions of 19 U.S.C. Section 1555(b) and any implementing regulations; provided, however, that sections 149.200 to 149.215 shall apply to any such cigarettes that are brought back into the customs territory for resale within the customs territory.

4. Any person who violates this section, whether acting knowingly or recklessly, is guilty of a class E felony.

5. As used in this section, "package" means a pack, box, carton or container of any kind in which cigarettes are offered for sale, sold or otherwise distributed to consumers.

(L. 2001 H.B. 381, A.L. 2002 S.B. 1266, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 149.203 Revocation or suspension of a wholesaler's license, when — civil penalty, when — cigarettes deemed contraband, when.

Effective 28 Aug 2002

Title X TAXATION AND REVENUE

149.203. Revocation or suspension of a wholesaler's license, when — civil penalty, when — cigarettes deemed contraband, when. — 1. The director may revoke or suspend the license or licenses of any wholesaler pursuant to the procedures set forth in section 149.035 upon finding a violation of section 149.200, or any implementing rule promulgated by the director pursuant to this chapter. In addition, the director may impose on any person a civil penalty in an amount not to exceed the greater of five hundred percent of the retail value of the cigarettes involved or five thousand dollars, upon finding a violation by such person of sections 149.200 to 149.215, or any implementing rule promulgated by the director pursuant to this chapter.

2. Cigarettes that are acquired, held, owned, possessed, transported in, imported into, or sold or distributed in this state in violation of sections 149.200 to 149.215 or sections 196.1000 to 196.1003 shall be deemed contraband pursuant to section 149.055 and are subject to seizure and forfeiture as provided therein. Any cigarettes shall be deemed contraband whether the violation of sections 149.200 to 149.215 is knowing or otherwise.

(L. 2001 H.B. 381, A.L. 2002 S.B. 1266)



Section 149.206 Violation deemed unlawful trade practice.

Effective 28 Aug 2002

Title X TAXATION AND REVENUE

149.206. Violation deemed unlawful trade practice. — A violation of sections 149.200 to 149.215 shall constitute an unlawful trade practice as provided in section 407.020 and in addition to any remedies or penalties set forth in sections 149.200 to 149.215, shall be subject to any remedies or penalties available for a violation of that section.

(L. 2001 H.B. 381, A.L. 2002 S.B. 1266)



Section 149.212 Director to enforce provisions of sections 149.200 to 149.215 — attorney general's concurrent power — injunctive relief available, when.

Effective 28 Aug 2002

Title X TAXATION AND REVENUE

149.212. Director to enforce provisions of sections 149.200 to 149.215 — attorney general's concurrent power — injunctive relief available, when. — Sections 149.200 to 149.215 shall be enforced by the director provided, that at the request of the director or the director's duly authorized agent, the state highway patrol and all local police authorities shall enforce the provisions of sections 149.200 to 149.215. The attorney general has concurrent power with the prosecuting attorneys of the states to enforce the provisions of sections 149.200 to 149.215. Any person who sells, distributes, or manufactures cigarettes and sustains direct economic or commercial injury as a result of a violation of sections 149.200 to 149.215 may bring an action in good faith for appropriate injunctive relief.

(L. 2001 H.B. 381, A.L. 2002 S.B. 1266)



Section 149.215 Severability clause.

Effective 28 Aug 2002

Title X TAXATION AND REVENUE

149.215. Severability clause. — If any provision of sections 149.200 to 149.212 is held invalid, the remainder of such sections shall not be affected.

(L. 2001 H.B. 381, A.L. 2002 S.B. 1266)






Chapter 150 Merchants', Manufacturers', Itinerant Vendors' and Peddlers' Licenses and Taxes

Chapter Cross References



Section 150.010 Merchant defined.

Effective 01 Jan 1975, see footnote

Title X TAXATION AND REVENUE

150.010. Merchant defined. — 1. Every person, corporation, copartnership or association of persons, except motor vehicle dealers as defined in sections 150.010 to 150.015, who shall deal in the selling of goods, wares and merchandise at any store, stand or place occupied for that purpose, is declared to be a "merchant". Every person, corporation, copartnership or association of persons doing business in this state shall, as a practice in the conduct of such business, make or cause to be made any wholesale or retail sales of goods, wares and merchandise to any person, corporation, copartnership or association of persons, shall be deemed to be a merchant whether said sales be accommodation sales, whether they be made from a stock of goods on hand or by ordering goods from another source, and whether the subject of said sales be similar or different types of goods than the type, if any, regularly manufactured, processed or sold by said seller.

2. The term "merchant" includes motor vehicle dealers as defined in sections 150.010 to 150.015, but motor vehicle dealers shall not be subject to any ad valorem tax on his stock of goods, wares and merchandise, as otherwise prescribed by this chapter, and a motor vehicle property tax as prescribed by sections 150.010 to 150.015 shall be levied in lieu of such ad valorem tax.

(RSMo 1939 § 11303, A.L. 1945 p. 1838, A.L. 1974 S.B. 402)

Prior revisions: 1929 § 10075; 1919 § 13065; 1909 § 11617

Effective 1-1-75



Section 150.013 Motor vehicle terms defined.

Effective 01 Jan 1975, see footnote

Title X TAXATION AND REVENUE

150.013. Motor vehicle terms defined. — 1. As used in sections 150.010 to 150.015, unless the context clearly requires otherwise, the following terms mean:

(1) "Dealer", any person, firm, corporation, copartnership or association of persons or their agents or subagents engaged in the sale or exchange of new, used or reconstructed motor vehicles;

(2) "Motor vehicle", any vehicle propelled by an internal combustion engine and licensed for operation or operated upon the highways, but shall not include farm tractors;

(3) "Motor vehicle dealer", any person, firm, corporation, copartnership or association of persons primarily engaged in the business of selling motor vehicles, except farm tractors.

2. Motor vehicles and the stock of goods, wares and merchandise held for use and sale by motor vehicle dealers in the ordinary course of their business are hereby classified as a separate class of personal property and in lieu of ad valorem personal property taxes thereon, the value thereof is fixed and a motor vehicle property tax is imposed thereon as follows:

(1) New motor vehicles, two dollars and forty-three cents;

(2) Used motor vehicles, one dollar and fifty cents;

(3) Goods, wares and merchandise other than motor vehicles, fifty-seven cents.

3. (1) The tax on new motor vehicles and on goods, wares and merchandise, other than motor vehicles, shall be imposed at the time of sale or transfer of each new motor vehicle. The tax on used motor vehicles shall be imposed at the time of sale or transfer of each used motor vehicle.

(2) No tax shall be imposed on the sale or transfer of any motor vehicle from one dealer to another dealer.

(3) The tax computed by subdivision (3)* of subsection 2 of this section is a per unit tax on each new motor vehicle. *

4. The tax imposed shall be paid by the motor vehicle dealer and shall not be charged directly to the purchaser.

5. The payment of the motor vehicle property tax imposed by sections 150.010 to 150.015 shall be evidenced by a tax stamp which shall be affixed by the dealer to each application for title at the time of sale, and no motor vehicle purchased in this state from a dealer licensed in this state may be registered with the department of revenue unless the tax stamp is so affixed.

6. (1) The motor vehicle property tax stamps required by sections 150.010 to 150.015 shall be purchased or manufactured by the director of the department of revenue in the required amounts. The stamps shall be of such design, color combination and material as the director shall deem necessary and he shall provide how the stamps shall be affixed to the application for title. The director may require any manufacturer of the stamps to furnish a bond in any amount he deems necessary.

(2) The director of revenue shall distribute the motor vehicle property tax stamps to the county collector of each county and the license collector of the city of St. Louis, taking such receipt therefor as may be necessary, and the county collector and the license collector of the city of St. Louis shall have the responsibility of the custody and sale of the stamps and shall have the duty of accounting for the stamps to their respective counties.

(3) All motor vehicle dealers shall purchase the motor vehicle property tax stamps from the county collector of the county and the license collector of the city of St. Louis where the dealer's place of business is located.

7. The county collector and the license collector of the city of St. Louis shall, at the end of each month apportion all collections from the sale of the motor vehicle property tax stamps to the appropriate taxing authorities within his county and to those of the state of Missouri on the same basis as if the revenue were ad valorem tax revenues, minus two percent which shall be remitted to the department of revenue to reimburse the state for the cost of the stamps and enforcement involved, and minus two percent which shall be retained by his office for the cost of handling the transactions required to administer this tax.

8. All revenues collected by the county collectors and the license collector of the city of St. Louis under the provisions of sections 150.010 to 150.015, less two percent which is to be returned to the department of revenue to reimburse the state for the cost of the stamps, and less two percent which shall be released by the county collector and the license collector of the city of St. Louis for handling the stamps and the tax, shall be deposited by him in the county treasury. On or before January first of each year the county collector and the license collector of the city of St. Louis shall submit a statement to the county treasurers and the treasurer of the city of St. Louis of the exact amount due each political subdivision and to the state of Missouri as determined by applying the local rates of property tax levy to the revenues collected taking into account the proportion each tax rate bears to all others within the county. The several county treasurers and the treasurer of St. Louis City are hereby directed to distribute, prior to February first of each year, all amounts so received from the county collector and the license collector of the city of St. Louis according to the allocations made in his statement.

(L. 1974 S.B. 402 § 1)

Effective 1-1-75

*Number "3" appears in original rolls.

(1975) Held this section is unconstitutional insofar as it attempts to levy a “property” tax on motor vehicle dealers based on a given amount per sale. A “property” tax must be based on an assigned value for the item of property being taxed. McKay Buick, Inc. v. Spradling (Mo.), 529 S.W.2d 394.



Section 150.015 Revocation or suspension of dealer's license, when.

Effective 28 Aug 1975

Title X TAXATION AND REVENUE

150.015. Revocation or suspension of dealer's license, when. — The director of revenue shall have the power to revoke or suspend the license of any dealer who willfully fails or refuses to affix the tax stamps herein provided to the application for title in the manner provided in section 301.430 and shall provide by regulation the manner in which an application for title shall be processed should a dealer fail, refuse or neglect to affix the tax stamps.

(L. 1974 S.B. 402 § B, A.L. 1975 H.B. 954)



Section 150.020 Term merchant construed.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

150.020. Term merchant construed. — The term "merchant", as used in sections 150.010 to 150.290, shall be construed to include all merchants, commission merchants, grocers, manufacturers and dealers in drugs and medicines, except physicians for medicines used in their practice, whether trading as wholesale or retail dealers.

(RSMo 1939 § 11327, A.L. 1945 p. 1838)

Prior revisions: 1929 § 10099; 1919 § 13090; 1909 § 11642



Section 150.030 Farmer not merchant.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

150.030. Farmer not merchant. — Any farmer residing in this state who shall grow or process any article of farm produce or farm products on his farm is hereby authorized and permitted to vend, retail or wholesale said products, free from license, fee or taxation from any county or municipality, in any quantity he may choose, and by doing so shall not be considered a merchant; provided, he does not have a regular stand or place of business away from his farm; and provided further, that any such produce or products shall not be exempted from such health or police regulations as any community may require.

(RSMo 1939 § 11330, A.L. 1945 p. 1838 § 11329)

Prior revisions: 1929 § 10102; 1919 § 13093; 1909 § 11645

(1976) Held that growing and sale of horticultural and floracultural products as well as bedding plants qualifies as farming and sale of such products by grower is exempt from municipal merchants tax. Kansas City v. Rosehill Gardens, Inc. (Mo.), 542 S.W.2d 776.



Section 150.035 New motor vehicle defined.

Effective 28 Aug 1976

Title X TAXATION AND REVENUE

150.035. New motor vehicle defined. — As used in sections 150.010 to 150.290, the term "new motor vehicle" means any self-propelled vehicle designed for operation upon the highways, except farm tractors, which has not been previously titled and which is held for sale in the ordinary course of business.

(L. 1976 S.B. 828)



Section 150.040 Tax, computed how — exemptions.

Effective 01 Jan 1982, see footnote

Title X TAXATION AND REVENUE

150.040. Tax, computed how — exemptions. — Merchants shall pay an ad valorem tax equal to that which is levied upon real estate on the amount of all goods, wares and merchandise, except for grain and other agricultural crops in an unmanufactured condition, as defined in section 137.010, which are subject to assessment, valuation, and taxation under subsection 3 of section 137.115, which they may have in their possession or under their control, whether owned by them or consigned to them for sale, on January first of each year; provided, that no commission merchant shall be required to pay any tax on any unmanufactured article, the growth or produce of this or any other state, which may have been consigned for sale, and in which he has no ownership or interest other than his commission.

(RSMo 1939 § 11305, A.L. 1945 p. 1838, A.L. 1976 S.B. 828, A.L. 1979 S.B. 425, A.L. 1981 S.B. 13)

Prior revisions: 1929 § 10077; 1919 § 13067; 1909 § 11619

Effective 1-1-82

(1973) State and federal taxes already paid on items of inventory are properly included in value of inventory for tax purposes under this section. Robert Williams & Co. Inc. v. State Tax Comm. of Mo. (Mo.), 498 S.W.2d 527.



Section 150.050 Annual statement — merchants' tax book — township organization counties.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

150.050. Annual statement — merchants' tax book — township organization counties. — 1. On the first Monday in May, 1946, and on the same date each year thereafter, it shall be the duty of each person, corporation or copartnership or persons, as provided by sections 150.010 to 150.290, to furnish to the assessor of the county in which such license may have been granted a statement of the greatest amount of goods, wares, and merchandise, which he or they may have had on hand at any one time between the first Monday in January and the first Monday in April next preceding; said statement shall include goods, wares, and merchandise owned by such merchant, and consigned to him or them for sale by other parties.

2. Said statement shall be signed and verified by the affidavit of such person, or some member of the copartnership, or by the manager or authorized officer of such person, corporation, or copartnership, before some officer authorized by law to administer the oath, that such statement contains a just and true account of the aggregate amount of all goods, wares and merchandise taxable by law.

3. It shall be the duty of the county assessor to enter such statements in a book to be prepared for that purpose at the expense of the county, suitably ruled, with columns for the name of the merchant, the amount of his or their statements as returned to the assessor, the valuation of such statements as equalized by the county board of equalization, and for state, county and school taxes, and such other columns as may be found useful or convenient in practice; such book shall be verified by the affidavit of the assessor, annexed thereto, in the following words, to wit:

"______, being duly sworn, makes oath and says that he has made diligent efforts to secure sworn statements from all persons, corporations or firms doing business as merchants in the county of which he is assessor; that so far as he has been able to secure such statements they are correctly set forth in the foregoing book."

4. Provided, that in counties under township organization the statements herein provided for shall be made by the township assessor who shall deliver the same to the clerk of the county commission, who shall return the book to the county board of equalization on the second Monday in July, and thereafter the same proceedings shall be had thereon as in other counties.

(RSMo 1939 §§ 11309, 11310, A.L. 1945 p. 1838, A.L. 1945 p. 1959)

Prior revisions: 1929 §§ 10081, 10082; 1919 §§ 13071, 13072; 1909 §§ 11623, 11624



Section 150.055 Assessor to inspect merchants' establishments and report.

Effective 28 Aug 1951

Title X TAXATION AND REVENUE

150.055. Assessor to inspect merchants' establishments and report. — The county assessor at least once each year prior to the first Monday in May shall visit and inspect each place of business, warehouse, store or other establishment owned and operated by any merchant within his county, for the purpose of obtaining such information as may be desirable or necessary to provide an accurate basis for comparison with the statement made by such merchant under section 150.050. A report of the information so obtained with respect to each merchant, in such form as may be prescribed by the county commission, shall be made by the assessor to the county board of equalization.

(L. 1951 p. 869)



Section 150.060 Equalization of valuations by board — notice of raise.

Effective 28 Aug 1951

Title X TAXATION AND REVENUE

150.060. Equalization of valuations by board — notice of raise. — 1. The assessor or the county clerk shall return the merchants' tax book and the assessor shall make the reports required by section 150.055 to the county board of equalization on the second Monday in July in each year, which said board is hereby required to meet at the office of the clerk of the county commission on the second Monday in July in each and every year, for the purpose of equalizing the valuation of merchants' statements, and to that end shall carefully compare the statements made by such merchants with the reports made by the assessor under section 150.055, and shall have the same powers and shall proceed in the same manner as provided by law, for the equalization of real and personal property, so far as is consistent with the provisions of sections 150.010 to 150.290; but after the board shall have raised the valuation of any statement, it shall give notice of the fact to the person, corporation or firm whose statement shall have been raised in amount, by personal notice through the mail, specifying the amount of such raise, and that the said board will meet on the second Monday in August to hear reasons, if any may be given, why such increase should not be made.

2. The members of the county board of equalization shall receive the same per diem for services under this section as provided by law for services in equalizing real and personal property, and the sum of the valuation of the statements as equalized by the county board of equalization shall be included in and made a part of the total valuation of property taxable for all purposes.

(RSMo 1939 § 11309, A.L. 1945 p. 1838, A.L. 1945 p. 1959, A.L. 1951 p. 869)

Prior revisions: 1929 § 10081; 1919 § 13071; 1909 § 11623

(1960) Where records of county board of equalization failed to affirmatively show that taxpayer was notified by mail of increase in the valuation of property in merchant's statement, the increase was void. State ex rel. Wilson Chevrolet v. Wilson (Mo.), 332 S.W.2d 867.



Section 150.070 Clerk to extend tax book and deliver to collector — compensation for such duty, state to pay one-half.

Effective 01 Jan 1988, see footnote

Title X TAXATION AND REVENUE

150.070. Clerk to extend tax book and deliver to collector — compensation for such duty, state to pay one-half. — After the county board of equalization shall have completed the equalization of such statements, the clerk of the county commission shall extend on such book all proper taxes at the same rate as assessed for the time on real estate, and he shall, on or before the first day of November thereafter, make out and deliver to the collector a copy of such book, properly certified, and take the receipt of the collector therefor, which receipt shall specify the aggregate amount of each kind of taxes due thereon, and the clerk shall charge the collector with the amount of such taxes; and such clerk shall receive as compensation for making such tax book, copy, filing statements, and certifying the same the sum of six cents for each name or firm, one-half payable by the county, and the other by the state; provided, that in counties of the first class and the city of St. Louis, any compensation provided for herein, received by the clerk of the county commission, shall be paid into the county or city treasury, as provided by law.

(RSMo 1939 § 11309, A.L. 1945 p. 1838, A.L. 1945 p. 1959, A.L. 1977 S.B. 277, A.L. 1981 H.B. 114 & 146, A.L. 1987 S.B. 65, et al.)

Prior revisions: 1929 § 10081; 1919 § 13071; 1909 § 11623

Effective 1-1-88



Section 150.080 Report to state tax commission (cities of 100,000 or more).

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

150.080. Report to state tax commission (cities of 100,000 or more). — In all cities now having or which may hereafter have a population of one hundred thousand or more, the license commissioner, collector, or other officer authorized to take, file and receive the sworn statements and returns of all merchants as to their properties for taxation, shall annually, under oath, on or before the first Monday in October in each year, deliver to the state tax commission a full and true statement to each, showing the names of such merchants, alphabetically arranged, and opposite each name such officer shall, in a separate column, give the total valuation of all merchandise and other properties returned for taxation within such cities.

(RSMo 1939 § 11311, A.L. 1945 p. 1838)

Prior revisions: 1929 § 10083; 1919 § 13073; 1909 § 11625



Section 150.090 Merchant taxation and collection in St. Louis City.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

150.090. Merchant taxation and collection in St. Louis City. — 1. In the city of St. Louis the duties in sections 150.050 to 150.070 required to be performed by the county assessor, county clerk and collector, shall be performed by the license collector of the city of St. Louis. Said license collector shall not receive any fees or other compensation for such services than his salary as license collector.

2. The powers by sections 150.010 to 150.290 vested in, and the duties required to be performed by the county board of equalization, shall be vested in and performed by a board of merchants' and manufacturers' tax equalization, which shall consist of three discreet and experienced real estate owners of said city, of a prior residence therein of ten years, who shall be appointed by the mayor of said city annually in the month of May and shall meet at the office of the license collector of said city on the second Monday in July in each and every year, for the purpose of equalizing the valuation of merchants' statements. The time for the meeting of said board to hear reasons, if any, why any increase made by the board should not have been made shall be the second Monday in August. The length of time that said board shall continue in session and the compensation to be paid the members of said board shall be fixed by ordinance of said city.

3. The statements required by sections 150.010 to 150.290 to be furnished by merchants shall be filed with the license collector of the city of St. Louis on or before the first Monday in July, 1946, and on the same date each year thereafter. After final approval by the board of the valuation of the property shown on a merchants' statement, the license collector shall compute the tax due, prepare a tax bill and mail same to the taxpayer. Upon payment thereof, the license collector shall issue a license therefor.

4. The license collector shall keep and prepare such books, records and reports as may be required by law or as prescribed by the comptroller, except that in lieu of the report to the state tax commission required under section 150.080, the license collector may furnish an abstract of his records showing the total valuation and the total collections made. The provisions of sections 150.160 and 150.180 pertaining to the execution of a bond by the merchant shall in the discretion of the license collector not be required in the city of St. Louis.

5. It shall be the duty of any merchant commencing business after January first of any year to file with the license collector a statement estimating the highest amount of goods, wares and merchandise which he will have on hand or subject to his control, whether owned by himself or consigned to him for sale at any one time prior to the first day of January next succeeding and to pay to the license collector a tax on a prorated basis.

(L. 1945 p. 1838 § 11309a)



Section 150.100 License necessary — information to be given in application for license — penalty.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

150.100. License necessary — information to be given in application for license — penalty. — No person, corporation, copartnership or association of persons shall deal as a merchant without a license first obtained according to law; and every applicant for a license shall affirmatively state in a written application whether goods, wares and merchandise are to be sold by applicant at wholesale, at retail, or at both wholesale and retail. Every person or corporation so offending shall upon conviction thereof be deemed guilty of a misdemeanor.

(RSMo 1939 § 11304, A.L. 1945 p. 1838)

Prior revisions: 1929 § 10076; 1919 § 13066; 1909 § 11618



Section 150.110 Collector to call on merchants — report violations to grand jury or prosecuting attorney.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

150.110. Collector to call on merchants — report violations to grand jury or prosecuting attorney. — It shall be the duty of the several collectors to call at least as often as once in every three months on all merchants who are required by law to take out license, and to offer to furnish such as have not a license, with a license; and the said collector shall report to each grand jury or prosecuting attorney of his county the names and localities of all persons who refuse to take out or renew their license at the proper time as required by law.

(RSMo 1939 § 11326, A.L. 1945 p. 1838)

Prior revisions: 1929 § 10098; 1919 § 13089; 1909 § 11641



Section 150.120 Limitations of license.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

150.120. Limitations of license. — No license granted in virtue of this law shall authorize any person, corporation or copartnership of persons, to deal in the selling of goods, wares or merchandise in any other county than the one in which said license was granted, nor at more than one place within the proper county at the same time, nor for a longer period than twelve months.

(RSMo 1939 § 11325, A.L. 1945 p. 1838)

Prior revisions: 1929 § 10097; 1919 § 13087; 1909 § 11639



Section 150.130 Blank licenses, form, issuance.

Effective 28 Aug 1985

Title X TAXATION AND REVENUE

150.130. Blank licenses, form, issuance. — The clerk of the county commission of each county shall issue as many blank licenses for vendors of goods, wares and merchandise, under the seal of the commission, as the commission shall direct, which license shall be in the following form:

­

­

(RSMo 1939 § 11312, A.L. 1945 p. 1838, A.L. 1985 S.B. 21)

Prior revisions: 1929 § 10084; 1919 § 13074; 1909 § 11626



Section 150.140 Blanks to collector.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

150.140. Blanks to collector. — Such clerk shall deliver to the collector of his county all licenses so issued, and charge him therewith in a book to be kept for that purpose.

(RSMo 1939 § 11313, A.L. 1945 p. 1838)

Prior revisions: 1929 § 10085; 1919 § 13075; 1909 § 11627



Section 150.150 Collection of fees.

Effective 28 Aug 2003

Title X TAXATION AND REVENUE

150.150. Collection of fees. — The collector shall, at the time of delivering such license, collect the sum of up to twenty-five dollars, adjusted annually based on the consumer price index, not to exceed one hundred dollars, in all counties having a charter form of government and in any city not within a county which shall be set by such governing body. In all other counties, the fee shall be twenty-five dollars; provided, that five dollars of any fees herein received by the collector shall be paid into the county or city treasury as provided by law and twenty dollars shall be paid into the county employees' retirement fund created by sections 50.1000 to 50.1200.

(RSMo 1939 § 11314, A.L. 1945 p. 1838, A.L. 1945 p. 1959, A.L. 1979 H.B. 148, A.L. 1994 H.B. 1566 and S.B. 579, A.L. 2003 H.B. 267)

Prior revisions: 1929 § 10086; 1919 § 13076; 1909 § 11628



Section 150.190 Collector, annual report to county commission, contents.

Effective 28 Aug 1985

Title X TAXATION AND REVENUE

150.190. Collector, annual report to county commission, contents. — Each collector shall annually return on oath:

(1) All blank licenses not granted by him; and

(2) A list of all licenses granted by him and not before accounted for, showing the name of the person to whom granted, the amount of tax collected on each, and the commencement and termination of each license granted by him.

(RSMo 1939 § 11321, A.L. 1945 p. 1838, A.L. 1985 S.B. 21)

Prior revisions: 1929 § 10093; 1919 § 13083; 1909 § 11635



Section 150.200 Settlement of collector's accounts by commission — credits allowed collector.

Effective 28 Aug 1985

Title X TAXATION AND REVENUE

150.200. Settlement of collector's accounts by commission — credits allowed collector. — The county commission shall annually settle and adjust the accounts of the collector for licenses delivered to him, giving him credit for all blank licenses returned, and charging him for all licenses not returned, according to the statement required to be filed by the person having license; but, when the collector shows that he has exercised due diligence to collect outstanding merchants' taxes against the merchant and that the same is uncollectible, the county commission, upon a showing of said facts, may allow the collector credit for the amount thereof.

(RSMo 1939 § 11322, A.L. 1945 p. 1838, A.L. 1985 S.B. 21)

Prior revisions: 1929 § 10094; 1919 § 13084; 1909 § 11636



Section 150.210 Erroneous return by collector — penalty.

Effective 28 Aug 1985

Title X TAXATION AND REVENUE

150.210. Erroneous return by collector — penalty. — If the collector shall fail to return a number of such statements corresponding with the number of the licenses not returned, the commission shall, for each license not returned above the number of such statements returned, charge him, in such settlement, a sum of not less than two hundred dollars nor more than five hundred dollars.

(RSMo 1939 § 11323, A.L. 1945 p. 1838, A.L. 1985 S.B. 21)

Prior revisions: 1929 § 10095; 1919 § 13085; 1909 § 11637



Section 150.220 Certify to director of revenue amount charged to county collector.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

150.220. Certify to director of revenue amount charged to county collector. — The commission, in ascertaining the amount received by the collector for licenses and taxes, on or for which he shall have become chargeable under this law, shall cause their clerk, at each term, to certify to the director of revenue the amount so charged against the collector of their county.

(RSMo 1939 § 11324, A.L. 1945 p. 1838)

Prior revisions: 1929 § 10096; 1919 § 13086; 1909 § 11638



Section 150.230 Failure to pay tax, forfeiture of license.

Effective 28 Aug 1985

Title X TAXATION AND REVENUE

150.230. Failure to pay tax, forfeiture of license. — Every person, corporation or copartnership of persons, to whom a license shall have been granted to vend goods, wares and merchandise, who has filed a correct statement as herein required, and failed to pay the amount of revenue so owing to the collector of the proper county, shall be deemed to have forfeited the license issued to him or them in virtue hereof, and judgment shall be rendered for the plaintiff in damages, for double the amount of such revenue and costs.

(RSMo 1939 § 11315, A.L. 1945 p. 1838, A.L. 1985 S.B. 21)

Prior revisions: 1929 § 10087; 1919 § 13077; 1909 § 11629



Section 150.235 Tax delinquent, when — penalties.

Effective 28 Aug 1985

Title X TAXATION AND REVENUE

150.235. Tax delinquent, when — penalties. — Any person who shall fail to pay to the collector of revenue any merchants' and manufacturers' tax on the property of such person in said county on or before the thirty-first day of December next after the same shall have been assessed and levied shall be deemed delinquent, and said delinquent taxpayer shall pay in addition to such taxes a penalty of one percent per month plus ten percent interest, but such penalties shall not exceed more than ten percent per annum.

(L. 1965 p. 268 § 1, A.L. 1985 S.B. 21)



Section 150.260 False statement forfeits license.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

150.260. False statement forfeits license. — Any person, persons, copartnership or corporations, who shall knowingly file or suffer to be filed a false statement of the aggregate amount of goods, wares and merchandise therein required to be filed, shall, upon conviction, forfeit his or their license, and be deemed guilty of a misdemeanor, and upon conviction thereof, shall be punished by a fine of not less than one hundred dollars nor more than five hundred dollars, or by imprisonment in the county jail for a period of not more than six months.

(RSMo 1939 § 11320, A.L. 1945 p. 1838)

Prior revisions: 1929 § 10092; 1919 § 13082; 1909 § 11634



Section 150.290 Failure to perform duty — penalty (cities of 100,000 or more).

Effective 28 Aug 1985

Title X TAXATION AND REVENUE

150.290. Failure to perform duty — penalty (cities of 100,000 or more). — Any collector, license commissioner, or other officer in all cities now having or which may hereafter have a population of one hundred thousand or more, who shall fail to furnish the state tax commission a statement as required in section 150.080, shall, upon conviction thereof, be deemed guilty of a misdemeanor.

(RSMo 1939 § 11307, A.L. 1945 p. 1838, A.L. 1985 S.B. 21)

Prior revisions: 1929 § 10079; 1919 § 13069; 1909 § 11621



Section 150.300 Manufacturer defined.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

150.300. Manufacturer defined. — Every person, company or corporation who shall hold or purchase personal property for the purpose of adding to the value thereof by any process of manufacturing, refining, or by the combination of different materials, shall be held to be a "manufacturer" for the purposes of sections 150.300 to 150.370.

(RSMo 1939 § 11340, L. 1945 p. 1855 § 4)

Prior revisions: 1929 § 10112; 1919 § 13103; 1909 § 11647



Section 150.310 Manufacturer to be licensed and taxed, exemptions — license period.

Effective 01 Jan 1982, see footnote

Title X TAXATION AND REVENUE

150.310. Manufacturer to be licensed and taxed, exemptions — license period. — 1. Every manufacturer in this state shall be licensed and taxed on all raw material and finished products, except for grain and other agricultural crops in an unmanufactured condition, as defined in section 137.010, which are subject to assessment, valuation, and taxation under subsection 3 of section 137.115, as well as all the tools, machinery and appliances used by them, in the same manner as provided by law for the taxing and licensing of merchants; and no county, city, town, township, or municipal authority thereof, shall ever levy any greater amount of tax against a manufacturer than is levied against merchants for the same period.

2. Licenses issued under sections 150.300 to 150.370 shall be for one year, ending on the thirty-first day of December of the then current year.

3. Nothing in sections 150.300 to 150.370 shall be so construed as to apply to manufacturers whose raw material, finished products, tools, machinery and appliances in the aggregate amount are less than one thousand dollars.

(RSMo 1939 § 11339, A.L. 1945 p. 1855 § 1, A.L. 1945 p. 1954, A.L. 1947 V. II p. 427, A.L. 1945 p. 1855 § 3, A. 1949 S.B. 1032, A.L. 1981 S.B. 13)

Prior revisions: 1929 § 10111; 1919 § 13102; 1909 § 11646

Effective 1-1-82

(1980) Manufacturers' license tax statute not an unconstitutional subclassification of tangible personal property based on nature and business of owners. Metal Form Corp. v. Leachman (Mo.), 599 S.W.2d 922.



Section 150.325 Assessor to inspect establishments of manufacturer and report.

Effective 28 Aug 1959

Title X TAXATION AND REVENUE

150.325. Assessor to inspect establishments of manufacturer and report. — The county assessor, at least once each year prior to the first Monday in May, shall visit and inspect each place of business, warehouse, factory or other establishment owned and operated by any manufacturer within his county for the purpose of obtaining such information as may be desirable or necessary to provide an accurate basis for comparison with the statement made by such manufacturer under section 150.320. A report of the information so obtained with respect to each manufacturer, in such form as may be prescribed by the county commission, shall be made by the assessor to the county board of equalization.

(L. 1951 p. 869, A.L. 1959 S.B. 82)



Section 150.330 Equalization of valuations by board — notice of raise.

Effective 28 Aug 1951

Title X TAXATION AND REVENUE

150.330. Equalization of valuations by board — notice of raise. — 1. The assessor or the county clerk shall return the manufacturers' tax book and the assessor shall make the reports required by section 150.325 to the county board of equalization on or before the second Monday of July of each year. For the purpose of equalizing the valuation of manufacturers' statements, the county board of equalization shall carefully compare the statements made by such manufacturers with the reports made by the assessor under section 150.325, and shall have the same powers and shall proceed in the same manner as is provided by law for the equalization of real and tangible personal property so far as is consistent with sections 150.300 to 150.370.

2. After the board has raised the valuation of any statement, it shall give notice of the fact to the manufacturer whose statement has been raised, by personal notice through the mail, specifying the amount of such raise, and that the board will meet on the second Monday in August to hear reasons, if any, why such increase should not be made.

3. The sum of the valuation of the statements as equalized by the county board of equalization shall be included in and made part of the total valuation of property taxable for all purposes.

(L. 1945 p. 1855 § 1, A.L. 1945 p. 1954, A.L. 1947 V. II p. 427, A. 1949 S.B. 1032, A.L. 1951 p. 869)

Prior revisions: 1929 § 10111; 1919 § 13102; 1909 § 11646



Section 150.340 Clerk to extend taxes, compensation for such duty — state to pay one-half.

Effective 01 Jan 1978, see footnote

Title X TAXATION AND REVENUE

150.340. Clerk to extend taxes, compensation for such duty — state to pay one-half. — 1. After the equalization has been completed, the county clerk shall extend on the book all proper taxes at the same rate as assessed for the time on real estate, and on or before the first day of November thereafter, he shall make out and deliver to the collector a copy of such book, properly certified, and take the collector's receipt therefor, which receipt shall specify the aggregate amount of each kind of taxes due thereon, and the clerk shall charge the collector with the amount of such taxes.

2. The county clerk shall receive as compensation for making the tax book, copy, filing statements, and certifying the same, the sum of six cents for each name or firm, one-half payable by the county, the other by the state. The members of the board of equalization shall receive the same per diem for services under sections 150.300 to 150.370 as fixed by law in relation to general property. In counties of the first class and the city of St. Louis the compensation herein provided shall be paid to the county or city treasury and not to the individual.

(RSMo 1939 § 11339, A.L. 1945 p. 1855 § 1, A.L. 1945 p. 1954, A.L. 1947 V. II p. 427, A. 1949 S.B. 1032, A.L. 1977 S.B. 277)

Prior revisions: 1929 § 10111; 1919 § 13102; 1909 § 11646

Effective 1-1-78



Section 150.350 Manufacturers' taxation and collection in St. Louis City.

Effective 19 Jun 1992, see footnote

Title X TAXATION AND REVENUE

150.350. Manufacturers' taxation and collection in St. Louis City. — 1. In the city of St. Louis the duties in sections 150.300 to 150.370 required to be performed by the county assessor, county clerk and collector, shall be performed by the license collector of the city of St. Louis.

2. The powers by sections 150.300 to 150.370 vested in, and the duties required to be performed by the county board of equalization, shall be vested in and performed by a board of merchants' and manufacturers' tax equalization, which shall consist of three discreet and experienced real estate owners of the city of St. Louis, of a prior residence therein of ten years, who shall be appointed by the mayor of such city annually in the month of May and shall meet at the office of the license collector of the city of St. Louis on the second Monday in July in each and every year, for the purpose of equalizing the valuation of manufacturers' statements. The time for the meeting of the board of merchants' and manufacturers' tax equalization to hear reasons, if any, why any increase made by the board should not have been made shall be not sooner than five days after receipt of a raise notice. The length of time that such board shall continue in session and the compensation to be paid the members of the board shall be fixed by ordinance of the city of St. Louis.

3. The statements required by sections 150.300 to 150.370 to be furnished by manufacturers shall be filed with the license collector of the city of St. Louis on or before July first of each year. After final approval by the board of the valuation of the property shown on a manufacturer's statement, the license collector shall compute the tax due, prepare a tax bill and mail same to the taxpayer. Upon payment thereof, the license collector shall issue a license therefor.

4. The license collector shall keep and prepare such books, records, and reports as may be required by law or as prescribed by the comptroller, except that in lieu of the report to the state tax commission required under section 150.360, the license collector may furnish an abstract of his records showing the total valuation and the total collections made.

(RSMo 1939 § 11339, A.L. 1945 p. 1855 § 2, A.L. 1992 H.B. 1228)

Prior revisions: 1929 § 10111; 1919 § 13102; 1909 § 11646

Effective 6-19-92



Section 150.360 Report to state tax commission and governor (cities of 100,000 or more).

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

150.360. Report to state tax commission and governor (cities of 100,000 or more). — In all cities now having or which may hereafter have a population of one hundred thousand or more, the license commissioner, collector, or other officer authorized to take, file and receive the sworn statements and returns of all manufacturers as to their properties for taxation, shall annually, under oath, on the first Monday of August of each year, forward to the state tax commission and to the governor, a full and true statement to each, showing the names of such manufacturers alphabetically arranged and opposite each name, such officer shall, in a separate column, give the total valuation of all raw material, finished products, tools, machinery and appliances, and other property as returned for taxation by the manufacturers of such cities.

(RSMo 1939 § 11341, A.L. 1945 p. 1855 § 5)

Prior revisions: 1929 § 10113; 1919 § 13104; 1909 § 11648



Section 150.370 Refusal to make annual statements — penalty.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

150.370. Refusal to make annual statements — penalty. — Any license commissioner, collector or other officer mentioned in section 150.360, who shall fail or refuse to make annual statements to the state tax commission, as provided in section 150.360, shall be deemed guilty of a misdemeanor, and upon conviction thereof, shall be punished by a fine of not less than five hundred nor more than one thousand dollars, or by imprisonment in the county jail for not more than six months, or by both such fine and imprisonment.

(RSMo 1939 § 11342, A.L. 1945 p. 1855 § 6)

Prior revisions: 1929 § 10114; 1919 § 13105; 1909 § 11649



Section 150.380 Itinerant vendor defined — exceptions.

Effective 28 Aug 1978

Title X TAXATION AND REVENUE

150.380. Itinerant vendor defined — exceptions. — 1. The words "itinerant vendor", for the purposes of sections 150.380 to 150.460, shall mean and include all persons, both principal and agents, who engage in, or conduct, in this state, either in one locality or in traveling from place to place, a temporary or transient business of selling goods, wares and merchandise with the intention of continuing in such business in any one place for a period of not more than one hundred and twenty days, and who, for the purpose of carrying on such business, hire, lease or occupy, either in whole or in part, a room, building, or other structure, for the exhibition and sale of such goods, wares and merchandise and do not have a permanent place of business in Missouri.

2. The provisions of sections 150.380 to 150.460 shall not apply to sales made to dealers by commercial travelers or selling agents in the usual course of business, nor to bona fide sales of goods, wares and merchandise by sample for future delivery, nor to hawkers on the streets or peddlers from vehicles, nor to any sale of goods, wares or merchandise on the grounds of any agricultural society during the continuance of any annual fair held by such society, nor to auctioneers when selling goods, merchandise or property for customary auction fee or commissions.

(RSMo 1939 § 11331, A.L. 1978 H.B. 1170)

Prior revisions: 1929 § 10103; 1919 § 13094



Section 150.390 Licenses required — deposits — license fee and duration.

Effective 28 Aug 1947

Title X TAXATION AND REVENUE

150.390. Licenses required — deposits — license fee and duration. — 1. An itinerant vendor, whether principal or agent, before beginning business, shall take out state and local licenses in the manner herein set forth, but the right of a municipal corporation to pass such additional ordinances relative to itinerant vendors, as may be permissible under the general law, or under its charter, shall not be affected.

2. Every itinerant vendor desiring to do business in this state shall deposit with the state director of revenue the sum of five hundred dollars as a special deposit, and thereafter, upon application in proper form, and the payment of a further sum of twenty-five dollars, as a state license fee, such state director of revenue shall issue to him an itinerant vendor's license, authorizing him to do business in this state, in conformity with the provisions of sections 150.380 to 150.460, for one year from the date thereof.

3. Such license shall set forth a copy of the application upon which it is granted. The license shall not be transferable, nor permit more than one person to sell goods as an itinerant vendor, either by agent or clerk, or in any other way than in person, but any licensee may have the assistance of one or more persons, who may aid him in conducting his business, but not act for him or without him.

(RSMo 1939 § 11333, A.L. 1947 V. I p. 525)

Prior revisions: 1929 § 10105; 1919 § 13096



Section 150.400 Application for license — records to be kept — open to public.

Effective 28 Aug 1947

Title X TAXATION AND REVENUE

150.400. Application for license — records to be kept — open to public. — Applications for licenses shall be sworn to, shall disclose the names and residences of the owners, or persons in whose interest such business is conducted, to be kept on file by the state director of revenue, and a record shall be kept by him of all licenses issued upon such applications. All files and records of the state director of revenue shall be in convenient form and open for public inspection.

(RSMo 1939 § 11334, A.L. 1947 V. I p. 525)

Prior revisions: 1929 § 10106; 1919 § 13097



Section 150.410 Endorsement of license by local official before sale — fee — penalty.

Effective 28 Aug 1947

Title X TAXATION AND REVENUE

150.410. Endorsement of license by local official before sale — fee — penalty. — Before selling under a state license an itinerant vendor shall exhibit it to the county clerk of the county, license collector, or other authorized officer of any municipal corporation, in which he proposes to make sale. Upon payment to such county clerk, license collector, or other authorized officer of any local license fee provided by law or ordinances, and the proof of payment of all such other license fees legally chargeable upon local sales, the local officer shall record such state license, endorse upon it the words "local license fees paid", and affix his official signature, with the date of such endorsement, for which service a fee of two dollars shall be paid to said officer. Failure to obtain proper endorsement made on the state license shall be subject to a like penalty as if state license had not been issued.

(RSMo 1939 § 11334, A.L. 1947 V. I p. 525)

Prior revisions: 1929 § 10106; 1919 § 13097



Section 150.420 Statement by vendor before special sale.

Effective 28 Aug 1947

Title X TAXATION AND REVENUE

150.420. Statement by vendor before special sale. — An itinerant vendor shall not advertise, represent or hold forth a sale of goods, wares or merchandise as an insurance, bankrupt, insolvent, assignee, trustee, estate, executor, administrator, receiver, wholesale, manufacturers' wholesale, or closing out sale, or as a sale of any goods damaged by smoke, fire, water, or otherwise, unless before so doing he shall state, under oath, to the state director of revenue, either in the original application for a state license, or under a supplementary application subsequently filed and copied on the license, all the facts relating to the reasons and character of such special sale so advertised, held forth, or represented, including a statement of the names of the persons from whom the said goods, wares or merchandise were obtained, the date of delivery of the same to the persons applying for the license, the place from which said goods, wares and merchandise were last taken, and all details necessary to exactly locate and fully identify all goods, wares and merchandise to be sold.

(RSMo 1939 § 11332, A.L. 1947 V. I p. 525)

Prior revisions: 1929 § 10104; 1919 § 13095



Section 150.430 Jurisdiction for prosecutions — surrender of licenses — disposition of deposits.

Effective 28 Aug 1947

Title X TAXATION AND REVENUE

150.430. Jurisdiction for prosecutions — surrender of licenses — disposition of deposits. — 1. Prosecutions under sections 150.380 to 150.460 may be heard and determined by any court having criminal jurisdiction over other offenses punishable by law, to the same extent as herein provided.

2. All state licenses shall expire by limitation one year from the date thereof, and may be surrendered at any time prior thereto for cancellation. Upon the expiration and return, or surrender of a state license, the state director of revenue shall cancel it, endorse the date of delivery and cancellation thereon, and place it on file.

3. He shall hold the special deposit of such licensee mentioned in sections 150.380 to 150.460, for the further period of sixty days, and after satisfying all claims made under it under section 150.440, shall return such deposits, or portion thereof, as remains in his hands, to the licensee depositing same.

(RSMo 1939 § 11336, A.L. 1947 V. I p. 525)

Prior revisions: 1929 § 10108; 1919 § 13099



Section 150.440 Deposit subject to claims — procedure — when paid to depositor.

Effective 28 Aug 1947

Title X TAXATION AND REVENUE

150.440. Deposit subject to claims — procedure — when paid to depositor. — Each deposit so made with the director of revenue, shall be subject to attachment and execution on behalf of creditors, whose claims arise in connection with business done in this state, and to the payment of fines and penalties incurred by the licensee, through violation of sections 150.380 to 150.460. Claims under civil process shall be enforced against the director of revenue as garnishee, or trustee by action in the usual form, and claims for satisfaction of fines and penalties shall be enforced by the prosecuting attorney serving notice of pendency of action and judgment when obtained upon the director of revenue. Claims upon each deposit shall be satisfied after judgment, in the order in which notice of the claim is received by the director of revenue, until such claims are satisfied, or the deposit exhausted; but notices filed after the expiration of such sixty days' limit shall not be valid. A deposit shall not be paid by the director of revenue to licensees as long as there are outstanding claims or notices of claims against it, unless there is unreasonable delay in enforcing them.

(RSMo 1939 § 11337, A.L. 1947 V. I p. 525)

Prior revisions: 1929 § 10109; 1919 § 13100



Section 150.450 Enforcement of law.

Effective 28 Aug 1939

Title X TAXATION AND REVENUE

150.450. Enforcement of law. — The informing or prosecuting officer of the counties and municipal corporations in this state shall enforce the provisions of this law, and prosecute violations thereof. Such officers may demand the production of the proper state license from an itinerant vendor advertising or actually engaged in business, and a failure to produce such license shall be prima facie evidence against such vendor that he has none.

(RSMo 1939 § 11335)

Prior revisions: 1929 § 10107; 1919 § 13098



Section 150.460 Penalty.

Effective 28 Aug 1939

Title X TAXATION AND REVENUE

150.460. Penalty. — Every itinerant vendor who sells or exposes for sale, at public or private sale, any goods, wares or merchandise without state license therefor, properly endorsed, or files any application, original or supplementary, which contains any false statement, or fails to comply with any of the requirements of sections 150.380 to 150.460, and every person, whether principal or agent, who, by circular, handbill, newspaper, or in any other manner, advertises any such sale before proper licenses are issued to the vendor, shall be guilty of a misdemeanor and shall be punished by a fine of not more than one thousand dollars, nor less than two hundred dollars, or by imprisonment for not more than six months, or both.

(RSMo 1939 § 11338)

Prior revisions: 1929 § 10110; 1919 § 13101



Section 150.465 Sale by itinerant vendors and peddlers of baby food, drugs, cosmetics, devices — exception — penalty.

Effective 28 Aug 2002

Title X TAXATION AND REVENUE

150.465. Sale by itinerant vendors and peddlers of baby food, drugs, cosmetics, devices — exception — penalty. — 1. No itinerant vendor as defined in section 150.380, and no peddler as defined in section 150.470, shall offer for sale:

(1) Any food solely manufactured and packaged for sale for consumption by a child under the age of two years; or

(2) Drugs, devices and cosmetics as defined in section 196.010.

2. This section shall not apply to authorized agents of a manufacturer of any item enumerated in subsection 1 of this section.

3. Violation of this section is a class A misdemeanor.

4. Itinerant vendors and peddlers shall make available within seventy-two hours upon request of any law enforcement officer any proof of purchase from a producer, manufacturer, wholesaler, or retailer of any new or unused property, as defined in section 570.010.

5. Any forged receipt produced pursuant to subsection 4 of this section shall be prosecuted pursuant to section 570.090.

(L. 1995 S.B. 446 § 3, A.L. 2002 H.B. 1888)



Section 150.470 Peddler defined.

Effective 28 Aug 1939

Title X TAXATION AND REVENUE

150.470. Peddler defined. — Whoever shall deal in the selling of patents, patent rights, patent or other medicines, lightning rods, goods, wares or merchandise, except pianos, organs, sewing machines, books, charts, maps and stationery, agricultural and horticultural products, including milk, butter, eggs and cheese, by going about from place to place to sell the same, is declared to be a "peddler".

(RSMo 1939 § 14608)

Prior revisions: 1929 § 13312; 1919 § 9253; 1909 § 10282



Section 150.480 License required — not to sell liquors.

Effective 28 Aug 1939

Title X TAXATION AND REVENUE

150.480. License required — not to sell liquors. — No person shall deal as a peddler without a license; and no two or more persons shall deal under the same license, either as partners, agents or otherwise; and no peddler shall sell wines or spirituous liquors.

(RSMo 1939 § 14609)

Prior revisions: 1929 § 13313; 1919 § 9254; 1909 § 10283



Section 150.490 Application for license.

Effective 28 Aug 1939

Title X TAXATION AND REVENUE

150.490. Application for license. — Any person may obtain a peddler's license by application to the collector of the county in which he intends to carry on his trade, by paying the amount levied on such license.

(RSMo 1939 § 14613)

Prior revisions: 1929 § 13317; 1919 § 9258; 1909 § 10287



Section 150.500 Rates of tax on licenses.

Effective 28 Aug 1939

Title X TAXATION AND REVENUE

150.500. Rates of tax on licenses. — 1. There shall be levied and paid on all peddlers' licenses a state tax of the following rates:

(1) If the peddler travel and carry his goods on foot, three dollars for every period of six months;

(2) If one or more horses or other beasts of burden, ten dollars for every period of six months;

(3) If a cart or other land carriage, twenty dollars for every period of six months, and such license may be renewed at the expiration of the first license for a period not greater than six months on the payment of three dollars per month, the number of months to be specified in such license;

(4) If any boat or other river vessel, at the rate of one dollar per day for any period not less than five days, and such license may be renewed at the expiration of the first license for any period not greater than six months on payment of fifty cents a day, the number of days to be specified in such license.

2. Any county commission may by an order of record require all peddlers doing business in their county to pay a license tax not greater than that levied for state purpose.

(RSMo 1939 § 14614)

Prior revisions: 1929 § 13318; 1919 § 9259; 1909 § 10288



Section 150.510 Contents of license.

Effective 28 Aug 1939

Title X TAXATION AND REVENUE

150.510. Contents of license. — Every license shall state the manner in which the dealing is to be carried on, whether on foot, or with one or more beasts of burden, the kind of cart or carriage, or if on the water, the kind of boat or vessel to be employed.

(RSMo 1939 § 14610)

Prior revisions: 1929 § 13314; 1919 § 9255; 1909 § 10284



Section 150.520 Issuance of blank licenses.

Effective 28 Aug 1939

Title X TAXATION AND REVENUE

150.520. Issuance of blank licenses. — The clerk of the county commission shall, from time to time, issue, under the seal of the commission, as many blank peddlers' licenses of the several kinds as may be necessary, deliver the same to the collector of the county, and charge such collector therewith.

(RSMo 1939 § 14611)

Prior revisions: 1929 § 13315; 1919 § 9256; 1909 § 10285



Section 150.530 Settlement by court with collector.

Effective 28 Aug 1949

Title X TAXATION AND REVENUE

150.530. Settlement by court with collector. — At each regular term, the county commission shall settle with the collector on account of such licenses, charge him with all the licenses not returned, and give him credit for such as are returned. The commission shall certify the amount thus charged against the collector to the state director of revenue.

(RSMo 1939 § 14612, A. 1949 S.B. 1032)

Prior revisions: 1929 § 13316; 1919 § 9257; 1909 § 10286



Section 150.540 Penalty for violations.

Effective 28 Aug 1939

Title X TAXATION AND REVENUE

150.540. Penalty for violations. — Every person who shall be found dealing as a peddler contrary to the provisions of sections 150.470 to 150.540 and as provided for in his license, or who shall, upon the demand of any sheriff, collector, constable, or any citizen householder of the county, refuse to produce such license and permit the same to be read, shall be deemed guilty of a misdemeanor, and, upon conviction thereof, shall be fined not less than ten nor more than one hundred dollars.

(RSMo 1939 § 14615)

Prior revisions: 1929 § 13319; 1919 § 9260; 1909 § 10289






Chapter 151 Taxation of Railroads and Street Railroads

Chapter Cross References



Section 151.010 What railroads are taxable.

Effective 20 Jun 1986, see footnote

Title X TAXATION AND REVENUE

151.010. What railroads are taxable. — All railroads now constructed, in course of construction, or which shall hereafter be constructed in this state, and all real property, tangible personal property, and intangible personal property owned, used, leased or otherwise controlled by any railroad company or corporation in this state, shall be subject to taxation, and taxes levied on such real property and tangible personal property shall be levied in the manner herein set forth, and the taxes on such intangible personal property shall be levied and collected in the manner otherwise provided by law.

(RSMo 1939 § 11242, A.L. 1945 p. 1825 § 2, A.L. 1986 H.B. 1022, et al.)

Prior revisions: 1929 § 10011; 1919 § 13001 1909 § 11553

Effective 6-20-86

CROSS REFERENCE:

Taxation of railroads, Const. Art. X § 5

(1974) Held that there is no conflict between taxation of railroads under this chapter and a city ordinance for a special assessment for boulevard maintenance and improvement. Ashley v. Metz (Mo.), 513 S.W.2d 308.



Section 151.020 Railroad companies to make annual report to state tax commission — distributable, local property, defined — confidentiality of report, penalties — time extension — form — late filing, penalty — deemed received when.

Effective 20 Jun 1986, see footnote

Title X TAXATION AND REVENUE

151.020. Railroad companies to make annual report to state tax commission — distributable, local property, defined — confidentiality of report, penalties — time extension — form — late filing, penalty — deemed received when. — 1. (1) On or before the fifteenth day of April in each year, an authorized officer of every railroad company whose road is so far completed and in operation as to run locomotive engines, with freight or passenger cars thereon, shall furnish to the state tax commission a report as of the first day of January, duly subscribed and sworn to by an authorized officer before some officer authorized to administer oaths, setting out in detail the total length of their road so far as completed, including branch or leased roads, the entire length in this state, and the length of double or sidetracks, with the length of such road, double or sidetracks, in each county, municipal township, city or incorporated town, special road district, library district, school districts which levy taxes for library purposes pursuant to section 137.030, hospital districts organized under the hospital district law, nursing home districts organized under the nursing home district law, ambulance districts, metropolitan zoological park and museum district established pursuant to section 184.350, public water supply, fire protection and sewer districts or subdivisions, except other school districts, through or in which it is located in this state; all the other distributable property of the railroad and the true value in money thereof, and such information concerning itself and all of its property, wherever situated, as the state tax commission may reasonably require for the purpose of determining the true value in money of the distributable property of the railroad company in this state and for apportioning the valuation for assessment of such property among the various counties;

(2) The term "distributable property" of a railroad company shall include all property, real and tangible personal, owned, used, leased or otherwise controlled by a railroad company which is used directly in the movement of passengers and freight, but not property used as a collateral facility nor property held for purposes other than those of a railroad. Such distributable property includes, but is not limited to:

(a) Rail, ballast, ties, switches, and switching equipment;

(b) Roadbed, superstructure, bridges, trestles, and culverts;

(c) Railroad right-of-way, leased railroad lines, depots, water tanks and turntables;

(d) Rolling stock, engines, and handcars;

(e) Any other property used directly in the movement of passengers or freight;

(f) Communication equipment used for control of the movement of passengers and freight;

(3) The term "local property" of a railroad company shall include all real and tangible personal property owned, used, leased, or otherwise controlled by any railroad company and not used directly in the movement of passengers and freight, not defined in subdivision (2) of this subsection as distributable property. Such property includes, but is not limited to:

(a) Construction work in progress;

(b) Materials and supplies;

(c) Motor vehicles;

(d) Office furniture, office equipment, and office fixtures;

(e) Office buildings and warehouses;

(f) Roundhouses and workshops;

(g) Land and buildings not assessed as distributable property;

(h) Communication equipment not used for control of the movement of passengers and freight.

2. All annual reports, and any addenda thereto, filed with the commission shall be considered proprietary documents and shall be accessible only to the commission and its staff for internal use only. Any person who violates the confidentiality requirement of this subsection commits a class A misdemeanor and may be dismissed from their position of employment by the state tax commission without possibility of reinstatement.

3. Upon written request by an authorized officer of any railroad company operating in this state, the state tax commission may, for good cause shown, enlarge or extend the time for filing an annual report and any addenda thereto. Such written request must be filed with the state tax commission no later than April first.

4. The report required by subsection 1 of this section shall be made on forms as prescribed by the state tax commission, and such statements and schedules as are contained in the prescribed report shall be completed in conformity to such instructions and rules as may be prescribed by the state tax commission.

5. If any railroad company refuses or fails to make and return the report required by this chapter within the time prescribed and without an extension of time, the state tax commission shall increase by four percent the total assessed valuation of the distributable property of any such company unless the state tax commission, for good cause shown, waives this penalty.

6. Any reports required by this chapter or chapter 153 delivered by United States mail to the proper official or officer designated shall be deemed to be received as of the postmark date stamped on the envelope or other cover in which such report is mailed. In the event any report is sent by registered or certified mail, the date of registration or certification shall be deemed the postmark date. No penalty shall be imposed under this chapter or chapter 153 on any company whose reports are delivered by United States mail, if the postmark date stamped on the envelope or other cover containing such reports falls within the prescribed period or on or before the prescribed date, including any extension granted for making the report.

(RSMo 1939 § 11243, A.L. 1945 p. 1825 § 3, A.L. 1957 p. 792, A.L. 1965 p. 269, A.L. 1973 H.B. 266, A.L. 1974 H.B. 1397, A.L. 1986 H.B. 1022, et al.)

Prior revisions: 1929 § 10012; 1919 § 13002; 1909 § 11554

Effective 6-20-86



Section 151.030 Annual report of railroad property in each county to county clerks.

Effective 20 Jun 1986, see footnote

Title X TAXATION AND REVENUE

151.030. Annual report of railroad property in each county to county clerks. — In addition to the report required by section 151.020, an authorized officer of every railroad company shall, on or before the fifteenth day of April in each and every year, furnish to the clerk of the county commission of each and every county in this state in which such road or roads may be located, a duplicate of such portions of their report, as required by the state tax commission, of their distributable property in such county as required in section 151.020, duly subscribed and sworn to by an authorized officer.

(RSMo 1939 § 11244, A.L. 1945 p. 1825 § 4, A.L. 1986 H.B. 1022, et al.)

Prior revisions: 1929 § 10013; 1919 § 13003; 1909 § 11555

Effective 6-20-86



Section 151.040 County commission to examine report — certify to state tax commission.

Effective 20 Jun 1986, see footnote

Title X TAXATION AND REVENUE

151.040. County commission to examine report — certify to state tax commission. — At the next term of the county commission after such report is received, the clerk shall lay it before the county commission, and the county commission shall examine the report and determine the correctness thereof as to the description of the distributable property and if found correct, the county commission shall cause the clerk thereof to certify to the correctness of the report, under the seal of the county commission, and forward the certificate to the state tax commission on or before the fifteenth day of May next thereafter; if found in the opinion of the county commission to be incorrect, the county commission shall proceed immediately to ascertain what distributable property has been omitted, and shall return a description thereof to the state tax commission indicating the number of miles of road in each taxing jurisdiction cited in section 151.020 on or before the fifteenth day of May next; and if the county commission shall fail to make or cause to be made the certificate herein required, and in the time specified, the clerk shall make the certificate and a certificate that the county commission has so failed.

(RSMo 1939 § 11245, A.L. 1945 p. 1825 § 5, A.L. 1986 H.B. 1022, et al.)

Prior revisions: 1929 § 10014; 1919 § 13004; 1909 § 11556

Effective 6-20-86



Section 151.050 State tax commission to determine value if company fails to report.

Effective 20 Jun 1986, see footnote

Title X TAXATION AND REVENUE

151.050. State tax commission to determine value if company fails to report. — Should any railroad company fail to make and return to the state tax commission and county clerks, on the proper forms, any of the reports required by the foregoing provisions of this chapter, the state tax commission shall ascertain the property of such company, from the best information they can obtain, and shall fix the value thereof; which value shall serve as the base from which the four percent penalty provided in section 151.020 is calculated.

(RSMo 1939 § 11246, A.L. 1945 p. 1825 § 6, A.L. 1986 H.B. 1022, et al.)

Prior revisions: 1929 § 10015; 1919 § 13005; 1909 § 11557

Effective 6-20-86



Section 151.060 Commission to assess, adjust and equalize — valuation — hearings — bridges in St. Louis City acquired by railroad company, how valued.

Effective 18 May 1989, see footnote

Title X TAXATION AND REVENUE

151.060. Commission to assess, adjust and equalize — valuation — hearings — bridges in St. Louis City acquired by railroad company, how valued. — 1. The state tax commission shall assess, adjust and equalize the aggregate valuation of the distributable property of each one of the railroad companies in this state specified in section 151.020. For the purpose of estimating the true value in money of the distributable property of a railroad company, the state tax commission may take into consideration the reports filed under section 151.020, the reports, statements or returns of the company filed in the office of any board, office, or commission of this state, or any county thereof, and such other evidence of any kind that is obtainable bearing thereon. However, no report, statement or return shall be conclusive upon the state tax commission in estimating the true value in money of the operating property of a railroad company.

2. The state tax commission shall have power to summon witnesses by process issued to any officer authorized to serve subpoenas, and shall have the power of a circuit court to compel the attendance of such witnesses, and to compel them to testify; they shall have the power, upon their knowledge, or such information as they can obtain, to increase or reduce the aggregate valuation of the distributable property of any railroad company included in the reports and returns made by the railroad companies and the clerks of the county commissions, and shall assess, adjust and equalize any other distributable property owned, used, leased or otherwise controlled by such railroad companies, or any railroad company's distributable property upon which no returns have been made, which may be otherwise known to them, as they deem just and right. In the event the state tax commission determines that certain distributable property has been omitted from the railroad's report under section 151.020, the state tax commission shall describe the omitted distributable property in its records and shall assess the omitted distributable property at double its true value in money unless the state tax commission for good cause shown, waives this penalty.

3. In assessing, adjusting and equalizing any distributable railroad property for any year or years the state tax commission may arrive at its finding, conclusion and judgment, upon its knowledge, or such information as may be before it, and shall not be governed in its findings, conclusions and judgment by the testimony which may be adduced, further than to give to it such weight as the state tax commission may think it is entitled to, except that when any railroad shall extend beyond the limits of this state and into another state in which a tax is levied and paid on any distributable property of such railroad, then the state tax commission shall assess, equalize and adjust only such proportion of the total value of all the distributable property of such railroad company as may be reasonably allocated to this state. To accomplish this end, the state tax commission may require information in its form reports under subsection 4 of section 151.020 which is necessary to properly assess and allocate such property.

4. The state tax commission shall assess the value of all bridges, approaches and appurtenances thereto acquired by any railroad company or its wholly owned subsidiary in this state by trade with a city not within a county at no greater value than the value of the distributable property traded, as established for the year immediately preceding the calendar year of the trade. Such assessment shall not increase, but may decrease, during ten years following the acquisition of such bridges, approaches and appurtenances thereto by the railroad or its wholly owned subsidiary from the city not within a county.

(RSMo 1939 § 11248, A.L. 1945 p. 1825 § 7, A.L. 1986 H.B. 1022, et al., A.L. 1989 H.B. 464)

Prior revisions: 1929 § 10017; 1919 § 13007; 1909 § 11559

Effective 5-18-89



Section 151.070 Commission to assess property omitted in prior years.

Effective 20 Jun 1986, see footnote

Title X TAXATION AND REVENUE

151.070. Commission to assess property omitted in prior years. — 1. The state tax commission shall have the power to assess, adjust and equalize the distributable property herein specified of any railroad company, in whole or in part, for any of the five preceding years which has been or which may hereafter be omitted from assessment, adjustment and equalization, and to reassess, adjust and equalize any such distributable railroad property, in whole or in part, as the case may be, for any year or years for which it may have been heretofore or in which it may hereafter be assessed, adjusted and equalized, but which assessment, adjustment and equalization, for any cause has been or which may hereafter be held by the courts to be irregular or void.

2. The double assessment on such omitted distributable property provided in subsection 2 of section 151.060 shall also apply under this section.

(RSMo 1939 § 11252, A.L. 1945 p. 1825 § 11, A.L. 1986 H.B. 1022, et al.)

Prior revisions: 1929 § 10021; 1919 § 13023; 1909 § 11575

Effective 6-20-86



Section 151.080 Apportionment of taxes.

Effective 20 Jun 1986, see footnote

Title X TAXATION AND REVENUE

151.080. Apportionment of taxes. — The state tax commission shall apportion the aggregate value of all distributable property herein specified, which is owned, used, leased or otherwise controlled by each railroad company, to each county, municipal township, city or incorporated town, special road districts, library districts, school districts which levy taxes for library purposes pursuant to section 137.030, hospital districts, nursing home districts, ambulance districts, metropolitan zoological park and museum district established pursuant to section 184.350, public water supply, fire protection and sewer districts or subdivisions, except other school districts, in which the road is located, according to the ratio which the number of miles of the road completed in the county, municipal township, city or incorporated town, special road district, library districts, school districts which levy taxes for library purposes pursuant to section 137.030, hospital districts, nursing home districts, ambulance districts, metropolitan zoological park and museum district established pursuant to section 184.350, public water supply, fire protection and sewer districts or subdivisions, except other school districts, in which the road is located shall bear to the whole length of the road in this state; provided, that in any case where a company whose line or road is liable to taxation shall have been or may become consolidated into another corporation, entitled by its charter or otherwise to exemption from county or other taxation, that portion of the road which is liable to taxation, as aforesaid, shall be assessed separately, and the value thereof apportioned to the counties, municipal townships, cities or incorporated towns, special road districts, library districts, school districts which levy taxes for library purposes pursuant to section 137.030, hospital districts, nursing home districts, ambulance districts, metropolitan zoological park and museum district established pursuant to section 184.350, public water supply, fire protection and sewer districts or subdivisions, except other school districts, in which it is located; and an authorized officer of each such railroad company shall, in the annual reports rendered to the state tax commission, as provided in section 151.020, include statement of the length of the road within school districts which levy taxes for library purposes pursuant to section 137.030, and library districts; provided, further, that in no event shall any school district levy school taxes, taxes for the erection of public buildings, or for other purposes except library purposes on the property herein specified, in any manner other than that provided for in section 151.150.

(RSMo 1939 § 11253, A.L. 1945 p. 1825 § 12, A.L. 1945 p. 1952, A.L. 1951 p. 873, A.L. 1965 p. 269, A.L. 1973 H.B. 266, A.L. 1974 H.B. 1397, A.L. 1986 H.B. 1022, et al.)

Prior revisions: 1929 § 10022; 1919 § 13024; 1909 § 11576

Effective 6-20-86



Section 151.090 Tax commission to keep record — proceedings to be certified to companies.

Effective 13 Aug 1986, see footnote

Title X TAXATION AND REVENUE

151.090. Tax commission to keep record — proceedings to be certified to companies. — The state tax commission shall keep a complete record of all its proceedings and decisions, and shall cause the same to be signed officially by the chairman and the secretary, and shall certify to the secretaries of the respective railroad companies, and also to the county commissions of the proper counties, the action of the state tax commission. The certificate shall set forth the entire length of the railroad, including sidetracks, in the state, and the valuation thereof per mile; the total value of the distributable property of the railroad; the total length of the roadbed, including sidetracks, in each county, municipal township, city or incorporated town, special road district, library district, school districts which levy taxes for library purposes pursuant to section 137.030, hospital districts, nursing home districts, ambulance districts, metropolitan zoological park and museum district established pursuant to section 184.350, public water supply, fire protection and sewer districts or subdivisions, except other school districts; also the total value of distributable property as assessed, adjusted, equalized, and apportioned to such county, municipal township, city or incorporated town, special road district, library district, school districts which levy taxes for library purposes pursuant to section 137.030, hospital districts, nursing home districts, ambulance districts, metropolitan zoological park and museum district established pursuant to section 184.350, public water supply, fire protection and sewer districts or subdivisions, except other school districts therein, by the state tax commission. The certificates, respectively, shall be held and received in all courts and places where the action of the state tax commission shall be called in question, as prima facie evidence of the facts set forth in the certificates, and that each and every act and thing required to be done by the state tax commission under the provisions of this chapter, have been fully complied with, and the party using or offering the certificate in evidence shall not be required to produce the record of the proceedings or decisions of the state tax commission, or a copy thereof, nor any other matter or thing as evidence to sustain the certificate.

(RSMo 1939 §§ 11254, 11255, A.L. 1945 p. 1825 § 13, A.L. 1957 p. 792, A.L. 1965 p. 269, A.L. 1973 H.B. 266, A.L. 1974 H.B. 1397, A.L. 1986 H.B. 1022, et al. merged with H.B. 1554 Revision)

Prior revisions: 1929 §§ 10023, 10024; 1919 §§ 13025, 13026; 1909 §§ 11577, 11578

Effective 6-20-86 (H.B. 1022, et al.) 8-13-86 (H.B. 1554 Revision)



Section 151.100 Local property to be assessed by county assessor.

Effective 20 Jun 1986, see footnote

Title X TAXATION AND REVENUE

151.100. Local property to be assessed by county assessor. — All local property owned or controlled by any railroad company or corporation in this state, shall be assessed by the proper assessors in the several counties, cities, incorporated towns and villages wherein such property is located, under the general revenue laws of the state and the municipal laws regulating the assessments of other local property in such counties, cities, incorporated towns and villages, respectively, but the taxes on the property so assessed shall be levied and collected according to the provisions of this chapter. Review of such local railroad assessments shall be the first order of business of the county board of equalization. In no event shall the board of equalization or any county officer alter or amend the local assessed valuations of railroad property later than August fifteenth in any year, except by order of the state tax commission.

(RSMo 1939 § 11256, A.L. 1945 p. 1825 § 14, A.L. 1986 H.B. 1022, et al.)

Prior revisions: 1929 § 10025; 1919 § 13027 ; 1909 § 11579

Effective 6-20-86



Section 151.110 Description of local property furnished to county clerk — certification by county assessor — list of property, furnished to state tax commission.

Effective 20 Jun 1986, see footnote

Title X TAXATION AND REVENUE

151.110. Description of local property furnished to county clerk — certification by county assessor — list of property, furnished to state tax commission. — 1. For the purpose of carrying out the provisions of section 151.100, an authorized officer of every such railroad company shall, in addition to the report required to be furnished to the county clerk, as described in section 151.030, no later than April first in each year, furnish to each county assessor in this state, wherever any local property owned or controlled by such company may be located, a separate report, under oath for the benefit of county and other local assessors, specifically describing all lands by county tax map parcel number, situated in such county, and not included in their returns to the state tax commission and county clerks, under sections 151.020 and 151.030, owned or controlled by such company, on the first day of January in each year, and the true value in money thereof.

2. Each county assessor in this state shall certify a copy of the report required by subsection 1 of this section and a copy of assessments thereon to the county clerk, the company and the state tax commission no later than April twentieth in each year.

3. An authorized officer of every such railroad company shall, in addition to the reports required to be furnished to the county clerk as described in section 151.030 and subsection 1 of this section, furnish to the state tax commission a list by county of the true value in money of all local property as derived by the county assessor in each county no later than May first in each year.

(RSMo 1939 § 11257, A.L. 1945 p. 1825 § 15, A.L. 1986 H.B. 1022, et al.)

Prior revisions: 1929 § 10026; 1919 § 13028; 1909 § 11580

Effective 6-20-86



Section 151.120 Local assessment and rate percent returned to county commission.

Effective 20 Jun 1986, see footnote

Title X TAXATION AND REVENUE

151.120. Local assessment and rate percent returned to county commission. — It shall be the duty of each city or town council, board of aldermen, board of trustees, board of directors, or governing body, howsoever known, as the case may be, of every city, incorporated town or village, special road district, library district, school district which levies taxes for library purposes pursuant to section 137.030, hospital district, nursing home district, ambulance district, metropolitan zoological park and museum district established pursuant to section 184.350, public water supply district, fire protection district, or sewer district or subdivision, except other school districts, wherein any railroad property is located, on or before the first day of September in each year, to certify to the county commission of their respective counties a statement of the assessments made in pursuance to section 151.100 and also the rate percent levied by the city, incorporated town or village, special road district, library district, school district which levies taxes for library purposes pursuant to section 137.030, hospital district, nursing home district, ambulance district, metropolitan zoological park and museum district established pursuant to section 184.350, public water supply district, fire protection district, or sewer district or subdivision, except other school districts, for municipal, special road, library, public water supply, fire protection and sewer purposes for that year.

(RSMo 1939 § 11258, A.L. 1945 p. 1825 § 16, A.L. 1957 p. 792, A.L. 1965 p. 269, A.L. 1973 H.B. 266, A.L. 1974 H.B. 1397, A.L. 1986 H.B. 1022, et al.)

Prior revisions: 1929 § 10027; 1919 § 13029; 1909 § 11581

Effective 6-20-86



Section 151.130 Determination of value of railroads built on county lines.

Effective 20 Jun 1986, see footnote

Title X TAXATION AND REVENUE

151.130. Determination of value of railroads built on county lines. — In any case where a railroad is built along any county line, or where the line dividing any two or more counties is crossed and recrossed by any such railroad, in order to ascertain the exact amount of railroad bed and track which belongs within the lines of each of the respective counties, the county commissions of each of such counties are hereby authorized and required to cause a survey of the same to be made, and it shall be the duty of the county commissions to appoint the county surveyor, or some other suitable person, for each of their respective counties, who shall proceed jointly to survey, locate and establish such line; and such surveyor shall commence at the first intersection of the county line with such railroad, at either end of the same, as it may suit their convenience, and make a correct survey of the same, and measure correctly all portions of the bed and track of such railroad which they find on either side of such county line. They shall file in the office of the county clerk of each of their respective counties a correct plat of such survey, with the notes of the same, showing the exact amount of roadbed which belongs within the lines of each of the respective counties; and in all cases hereafter, in the assessment and collection of the revenue on such railroads, the county commission shall be governed by such survey.

(RSMo 1939 § 5224, A.L. 1986 H.B. 1022, et al.)

Prior revisions: 1929 § 4767; 1919 § 9955; 1909 § 3152

Effective 6-20-86



Section 151.140 County commission to levy taxes on railroad property.

Effective 12 Jul 1994, see footnote

Title X TAXATION AND REVENUE

151.140. County commission to levy taxes on railroad property. — The county commission, upon the receipt from the state tax commission of the returns of the county assessor and the certificate of cities, towns, villages, special road districts, library districts, school districts which levy taxes for library purposes pursuant to section 137.030, hospital districts, nursing home districts, ambulance districts, metropolitan zoological park and museum district established pursuant to section 184.350, public water supply districts, fire protection districts and sewer districts or subdivisions, except other school districts, made under section 151.120 shall, at the regular term of the county commission, if in session at the time, if not, at an adjourned term or a special term of the county commission called for that purpose, ascertain and levy the taxes for state, county, municipal township, city, incorporated town and village, school, special road, library, hospital, nursing home, ambulance, zoological park and museum, public water supply, fire protection and sewer purposes and for capital projects purposes and for other purposes on the railroad and the property thereof, in such county, municipal township, city, incorporated town or village, special road district, library district, school district which levies taxes for library purposes pursuant to section 137.030, hospital district, nursing home district, ambulance district, metropolitan zoological park and museum district established pursuant to section 184.350, public water supply district, fire protection district, sewer district or subdivision, except other school districts, at the same rate as may be levied on other property, except that the rate for school purposes and for capital projects purposes, and for other purposes, shall be ascertained as described in section 151.150, and shall make an entry thereof on the records of the county commission; and in case the county commission has failed or omitted, or may hereafter fail or omit, from any cause whatever, to levy the taxes or any portion of the taxes for any year or years, or in case the taxes or any portion of taxes for any year or years shall be illegally or erroneously levied, then the county commission, at the time of making the regular levy upon railroad property as herein provided, shall, in addition thereto, ascertain and levy the taxes for state, county, municipal township, city, incorporated town or village, school, special road, library, hospital, nursing home, ambulance, zoological park and museum, public water supply, fire protection and sewer purposes, and for capital projects purposes and for other purposes, on the railroad and the property thereof in such county, municipal township, city, incorporated town or village, special road district, library district, school district which levies taxes for library purposes pursuant to section 137.030, hospital district, nursing home district, ambulance district, metropolitan zoological park and museum district established pursuant to section 184.350, public water supply district, fire protection district and sewer district or subdivision, which may have been or may hereafter be omitted or illegally or erroneously levied upon the valuation of the railroad and the property thereof, as determined by the state tax commission for such year or years, at the same rates that were levied upon other property for the year or years in which the taxes were omitted or illegally or erroneously levied; provided that in no case shall the levy exceed the constitutional limits; and which taxes, when so levied, shall become due and payable, delinquent and subject to penalty as other railroad taxes now are, and shall be recoverable as provided in section 151.230.

(RSMo 1939 § 11259, A.L. 1945 p. 1825 § 17, A.L. 1957 p. 792, A.L. 1965 p. 269, A.L. 1973 H.B. 266, A.L. 1974 H.B. 1397, A.L. 1986 H.B. 1022, et al., A.L. 1994 S.B. 676)

Prior revisions: 1929 § 10028; 1919 § 13030; 1909 § 11582

Effective 7-12-94



Section 151.150 Apportionment by county commission of schools by railroads.

Effective 28 Aug 1996

Title X TAXATION AND REVENUE

151.150. Apportionment by county commission of schools by railroads. — 1. For the purpose of levying school taxes, including taxes for school purposes, as defined in section 163.011 for capital projects purposes, as authorized under section 165.011, "and for other purposes", as defined in section 151.160, in the several counties of this state, on the distributable property of the railroad company, the several county commissions shall ascertain from the returns in the office of the county clerk the average rate of taxation levied for school purposes for capital projects purposes, and for other purposes, each separately by the several local school boards or authorities of the several school districts throughout the county.

2. The average rate for school purposes shall be ascertained by adding together the local rates of the several school districts in the county and by dividing the sum thus obtained by the whole number of districts levying a tax for school purposes. The county clerk shall cause to be charged to the railroad companies taxes for school purposes at the average rate on the proportionate value of the railroad property so certified to the county commission by the state tax commission, under the provisions of this chapter, and shall apportion the taxes for school purposes, so levied and collected, among all the school districts in his county, the same proportion that the September membership of a district, determined as provided in (1) of subdivision (8) of section 163.011, bears to the sum of the September membership of all districts in the county.

3. The average rate levied for capital projects purposes, and for other purposes, each separately, shall be ascertained by adding together the local rates of the several districts in the county levying a tax for capital projects purposes, or for other purposes and by dividing the sum thus obtained in each case by the whole number of districts in the county. The county clerk shall cause to be charged to the railroad companies taxes for capital projects purposes, or for other purposes, at the average rate on the proportionate value of the railroad distributable property so certified to the county commission by the state tax commission, under the provisions of this chapter, and the county commission shall apportion the taxes for capital projects purposes, or for other purposes so levied and collected, among the several school districts levying the taxes, in proportion to the amount of such taxes so levied in each of the districts.

4. All local property owned or controlled by a railroad company lying in any school district shall be taxed at the same rate as other property in the district, and the school taxes, including taxes for capital projects purposes, and for other purposes thereon, shall go to the district in which such property is situated.

(RSMo 1939 § 11260, A.L. 1945 p. 1825 § 18, A.L. 1965 p. 95, A.L. 1982 adopted by Initiative, Proposition C, November 2, 1982, A.L. 1986 H.B. 1022, et al., A.L. 1993 S.B. 380, A.L. 1994 S.B. 676, A.L. 1996 S.B. 795, et al.)

Prior revisions: 1929 § 10029; 1919 § 13031; 1909 § 11583



Section 151.160 The words "for other purposes" construed.

Effective 12 Jul 1994, see footnote

Title X TAXATION AND REVENUE

151.160. The words "for other purposes" construed. — Whenever and wherever the words "for other purposes" occur in this chapter they shall be held to mean taxes or taxation for other purposes, and shall be construed to include all taxes, estimates for which shall have been made or the levy of which shall have been lawfully directed by any school meeting, school officer or school board, as authorized under section 164.161, other than taxes for school purposes, and taxes for capital projects purposes provided for in section 151.150, and taxes for library purposes as authorized by section 137.030.

(RSMo 1939 § 11267, A.L. 1945 p. 1825 § 25, A.L. 1951 p. 873, Repealed L. 1993 S.B. 380 § A, A.L. 1994 S.B. 676)

Prior revisions: 1929 § 10036; 1919 § 13038; 1909 § 11590

Effective 7-12-94



Section 151.170 County clerk to make railroad tax book.

Effective 20 Jun 1986, see footnote

Title X TAXATION AND REVENUE

151.170. County clerk to make railroad tax book. — Within ten days after the county commission has levied the taxes on railroad property, as prescribed in sections 151.140 and 151.150, the county clerk of the county shall extend the same on a separate tax book, to be known as "the railroad tax book", in which he shall place, first, the total valuation of the distributable property of each railroad company, as assessed, equalized and apportioned to the county by the state tax commission, with the amount of state, county, municipal township, city, incorporated town and village, school, special road, library, hospital, nursing home, ambulance, zoological park and museum, public water supply, fire protection and sewer taxes and taxes for the erection of public buildings and for other purposes, levied thereon by the county commission, stated separately; second, a description of the local property, as returned by local assessors, and the amount of state, county, municipal, city, town or village school taxes, and taxes for the erection of public buildings, and for other purposes, levied thereon, stating each separately, and crediting school taxes and taxes for the erection of public buildings, and for other purposes, to the proper district or political subdivision.

(RSMo 1939 § 11261, A.L. 1945 p. 1825 § 19, A.L. 1957 p. 792, A.L. 1965 p. 269, A.L. 1973 H.B. 266, A.L. 1974 H.B. 1397, A.L. 1986 H.B. 1022, et al.)

Prior revisions: 1929 § 10030; 1919 § 13032; 1909 § 11584

Effective 6-20-86



Section 151.180 Tax book delivered to collector — receipt to state director of revenue.

Effective 28 Aug 1949

Title X TAXATION AND REVENUE

151.180. Tax book delivered to collector — receipt to state director of revenue. — The county clerk, as soon as the railroad tax book has been made out and adjusted, shall deliver it to the county collector, taking duplicate receipts therefor, transmitting one to the state director of revenue, and charging the collector with the total amount of taxes in each of the several funds in the tax book, and the collector shall be liable on his bond for the faithful collection and disbursement thereof according to law.

(RSMo 1939 § 11263, A.L. 1945 p. 1825 § 21, A. 1949 S.B. 1033)

Prior revisions: 1929 § 10032; 1919 § 13034; 1909 § 11586



Section 151.190 County clerk to certify amount of taxes to railroad company.

Effective 28 Aug 1994

Title X TAXATION AND REVENUE

151.190. County clerk to certify amount of taxes to railroad company. — It shall be the duty of the county clerk as soon as the tax book is completed, to make out and certify to the secretary of the proper railroad company, or the officer making the return thereof, a statement of taxes levied on the property of the railroad company in his county, which statement shall contain:

(1) The total valuation of distributable property as the same was assessed, equalized and apportioned to the county, and the amount of state, county, city, town or village, municipal township, special road districts, library districts, school districts which levy taxes for library purposes pursuant to section 137.030, hospital districts, nursing home districts, ambulance districts, metropolitan zoological park and museum district established pursuant to section 184.350, public water supply, fire protection and sewer districts or subdivisions and school taxes and taxes for the erection of public buildings, and for other purposes levied thereon;

(2) The total valuation, as shown by the returns of the local assessors, of all local property in such county belonging to such railroad company, whether real property, or tangible personal property, and the amount of state, county, city, town, village, special road districts, library districts, school districts which levy taxes for library purposes pursuant to section 137.030, hospital districts, nursing home districts, ambulance districts, metropolitan zoological park and museum district established pursuant to section 184.350, public water supply, fire protection and sewer districts or subdivisions, school taxes and taxes for the erection of public buildings, and for other purposes levied thereon;

(3) The county clerk upon request of taxpayer shall also annually provide to the railroad company a legal description and listing of all parcels of real estate reported for local assessment indicating thereon an account number (property identification number), property description, valuation, applicable tax rate and amount of tax due.

(RSMo 1939 § 11262, A.L. 1945 p. 1825 § 20, A.L. 1957 p. 792, A.L. 1965 p. 269, A.L. 1973 H.B. 266, A.L. 1974 H.B. 1397, A.L. 1986 H.B. 1022, et al., A.L. 1994 S.B. 652 merged with S.B. 662 & 459 merged with S.B. 676)

Prior revisions: 1929 § 10031; 1919 § 13033; 1909 § 11585

Effective 7-12-94 (S.B. 676); 8-28-94 (S.B. 652 merged with S.B. 662 & 459)



Section 151.200 Date railroad taxes due.

Effective 20 Jun 1986, see footnote

Title X TAXATION AND REVENUE

151.200. Date railroad taxes due. — All taxes of whatever description, charged against any railroad company, according to the provisions of this chapter, due to any county, and all taxes due the state and collectible in the county, and all taxes due cities, incorporated towns, villages, municipal townships and school districts, special road districts, library districts, school districts which levy taxes for library purposes pursuant to section 137.030, hospital districts, ambulance districts, metropolitan zoological park and museum district established pursuant to section 184.350, nursing home districts, public water supply, fire protection and sewer districts or subdivisions, in the county, shall be due and payable to the county collector of the county on the first day of November of the year for which the same may be levied and charged as herein provided.

(RSMo 1939 § 11264, A.L. 1945 p. 1825 § 22, A.L. 1957 p. 792, A.L. 1965 p. 269, A.L. 1973 H.B. 266, A.L. 1974 H.B. 1397, A.L. 1986 H.B. 1022, et al.)

Prior revisions: 1929 § 10033; 1919 § 13035; 1909 § 11587

Effective 6-20-86



Section 151.210 Lien for taxes — priority.

Effective 20 Jun 1986, see footnote

Title X TAXATION AND REVENUE

151.210. Lien for taxes — priority. — 1. All property owned, used, leased or otherwise controlled by any railroad company in any county in this state shall be liable for the taxes assessed and levied against the company in the county. All state, county, municipal township, city, incorporated town and village, school, special road, library, hospital, nursing home, ambulance, zoological park and museum, public water supply, fire protection and sewer taxes and taxes for the erection of public buildings and for other purposes, levied on the property of any railroad company in the county, together with all dues, penalties and costs accruing thereon, are hereby declared a prior lien in favor of the state on all the property of such company, including distributable and local property of the railroad company in the county, and such lien shall accrue and become a fixed encumbrance as soon as the amount of the taxes is determined by assessment and levy.

2. The fact that taxes assessed against any specific property of the company have been paid shall not release any property from being subjected to the lien for any and all other taxes due from the company, and the same are hereby declared to be a prior lien upon all such real property, or tangible personal property, which liens shall have precedence over all other liens, judgments and decrees of whatever kind, and shall be enforced as herein provided.

(RSMo 1939 § 11265, A.L. 1945 p. 1825 § 23, A.L. 1957 p. 792, A.L. 1965 p. 269, A.L. 1973 H.B. 266, A.L. 1974 H.B. 1397, A.L. 1986 H.B. 1022, et al.)

Prior revisions: 1929 § 10034; 1919 § 13036; 1909 § 11588

Effective 6-20-86



Section 151.220 Date taxes become delinquent — penalties.

Effective 28 Aug 1974

Title X TAXATION AND REVENUE

151.220. Date taxes become delinquent — penalties. — If any railroad company shall fail to pay to the county collector of the proper county any taxes levied for state, county, municipal township, city, incorporated town and village, school, special road, library, hospital, nursing home, ambulance, zoological park and museum, public water supply, fire protection and sewer purposes and taxes for the erection of public buildings and for other purposes, on the property of the railroad company in the county, on or before the thirty-first day of December next after the same shall have been assessed and levied, the same shall then be, after that date, known and treated as delinquent railroad taxes; and the company shall forfeit and pay, in addition to the taxes with which the company may stand charged on the tax books of the county, such penalty as is provided by law for the nonpayment of other delinquent taxes, which penalty shall be apportioned to the various funds respectively. It shall be the duty of the collector to collect and account for, as other taxes, in addition to all taxes so charged against the company, the penalty aforesaid, on all such taxes after the thirty-first day of December, until the same shall be paid.

(RSMo 1939 § 11266, A.L. 1945 p. 1825 § 24, A.L. 1957 p. 792, A.L. 1965 p. 269, A.L. 1973 H.B. 266, A.L. 1974 H.B. 1397)

Prior revisions: 1929 § 10035; 1919 § 13037; 1909 § 11589



Section 151.230 Collector to enforce lien for taxes — procedure.

Effective 28 Aug 1949

Title X TAXATION AND REVENUE

151.230. Collector to enforce lien for taxes — procedure. — 1. If, on the first day of January of any year, any taxes levied under the provisions of this chapter are unpaid and delinquent, the county collector shall proceed to enforce the state's lien against the property of the railroad and to compel the payment of such taxes by suit in the circuit court of the county.

2. Suits shall be prosecuted in the name of the state at the relation and to the use of the county collector.

3. Such suits shall be tried in the manner prescribed in the code for civil procedure in as far as consistent with the provisions of this chapter.

(RSMo 1939 §§ 11269, 11270, A.L. 1945 p. 1825 §§ 26, 27, A. 1949 S.B. 1033)

Prior revisions: 1929 §§ 10038, 10039; 1919 §§ 13040, 13041; 1909 §§ 11592, 11593



Section 151.240 Duty of prosecuting attorney — additional attorneys — fees.

Effective 20 Jun 1986, see footnote

Title X TAXATION AND REVENUE

151.240. Duty of prosecuting attorney — additional attorneys — fees. — It shall be the duty of the prosecuting attorney of each county to prosecute all suits for taxes under this chapter. County collectors shall have power, with the approval of the county commission, or, in St. Louis City, the approval of the mayor thereof, to employ such attorneys as may be deemed necessary to aid and assist the prosecuting attorney in conducting and managing such suits; and the court in which suit is brought shall, if plaintiff obtain judgment, allow such attorneys a reasonable fee for bringing and conducting such suit which shall be taxed against the defendant and paid as other costs in the case. At the request of the collector, the governor may direct the attorney general to assist in the prosecution of any such suits.

(RSMo 1939 § 11274, A.L. 1945 p. 1825 § 31, A.L. 1986 H.B. 1022, et al.)

Prior revisions: 1929 § 10043; 1919 § 13045; 1909 § 11597

Effective 6-20-86



Section 151.250 Property to be sold — sheriff to issue deed — disposition of proceeds.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

151.250. Property to be sold — sheriff to issue deed — disposition of proceeds. — Upon the rendition of such judgment, if against the defendant, the clerk of said court shall issue a special fieri facias, describing the property against which such judgment is rendered and directed to the sheriff, commanding him to advertise and sell said property, or so much thereof as may be necessary to pay said judgment and subsequent costs, in the same manner as sheriffs may do under ordinary executions; and said sheriff shall, upon such sale, execute and deliver to the purchaser of such railroad property a deed of conveyance therefor, which shall be acknowledged before the circuit court as in ordinary cases, and shall convey the title in fee to such purchaser of the property therein named, which deed shall be prima facie evidence of title, and that the things therein stated are true. The net proceeds of said sale shall be paid over to the county collector, and by him credited to the proper funds.

(RSMo 1939 § 11271, A.L. 1945 p. 1825 § 28)

Prior revisions: 1929 § 10040; 1919 § 13042; 1909 § 11594



Section 151.260 Collector to keep separate accounts of taxes collected — monthly payments.

Effective 28 Aug 1949

Title X TAXATION AND REVENUE

151.260. Collector to keep separate accounts of taxes collected — monthly payments. — 1. The collector shall keep separate accounts of the railroad taxes collected by him and render monthly statements thereof to the county clerk as in other cases.

2. Every month he shall pay all state taxes collected by him on railroad property to the state director of revenue transmitting and stating them separately from other state taxes; and shall pay into the county treasury all other such taxes collected in the county, and into the treasury of any city in the county all such taxes belonging to the city. The amounts paid into the county and city treasuries shall be disbursed as provided by law.

(RSMo 1939 § 11272, A.L. 1945 p. 1825 § 29, A. 1949 S.B. 1033)

Prior revisions: 1929 § 10041; 1919 § 13043; 1909 § 11595



Section 151.270 Collector's annual settlement of railroad taxes.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

151.270. Collector's annual settlement of railroad taxes. — County collectors shall, at their annual settlements with the county commission, also settle and account for all railroad taxes by them collected, and shall receive credit accordingly; but they shall receive no credit for delinquent taxes until they shall have exhausted all legal remedies to collect the same, and shall have filed an affidavit to that effect.

(RSMo 1939 § 11273, A.L. 1945 p. 1825 § 30)

Prior revisions: 1929 § 10042; 1919 § 13044; 1909 § 11596



Section 151.280 Fees allowed county collector.

Effective 01 Jan 1988, see footnote

Title X TAXATION AND REVENUE

151.280. Fees allowed county collector. — The county collector shall be allowed for collecting the railroad taxes, payable out of the same, one percent on all sums paid without seizure of personal property; and on all collections made by seizure of personal property, he shall be allowed five percent on the amount, which shall be taxed or charged as costs and paid by the railroad company; and on all collections made by suit against such company or companies two percent on the amount, to be paid as costs by the defendant; provided, that in all counties and cities not within a county the collector shall pay such fees into the county or city treasury.

(RSMo 1939 § 11275, A.L. 1945 p. 1825 § 32, A.L. 1945 p. 1952, A.L. 1987 S.B. 65, et al.)

Prior revisions: 1929 § 10044; 1919 § 13046; 1909 § 11598

Effective 1-1-88



Section 151.290 Fee to county clerk for making railroad tax book.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

151.290. Fee to county clerk for making railroad tax book. — The county clerk shall be allowed fees at the same rate for making out the railroad tax book as he may receive for like services in making out tax books under the general revenue law of the state.

(RSMo 1939 § 11276, A.L. 1945 p. 1825 § 33, A.L. 1945 p. 1952)

Prior revisions: 1929 § 10046; 1919 § 13048; 1909 § 11600



Section 151.300 Companies may recover taxes paid on leased cars.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

151.300. Companies may recover taxes paid on leased cars. — All railroad companies in this state which shall hereafter pay any taxes on any sleeping, palace, passenger or other cars, hired, leased, run or used on the roads of said companies in this state, shall have a right of action against the company or persons owning such cars for the taxes so paid, with interest thereon from date of payment, and may sue for and recover the same in any court of competent jurisdiction.

(RSMo 1939 § 11279, A.L. 1945 p. 1825 § 36)

Prior revisions: 1929 § 10049; 1919 § 13051; 1909 § 11603



Section 151.310 Obligation of contracts not impaired.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

151.310. Obligation of contracts not impaired. — Nothing in this chapter shall be so construed as to avoid or impair the obligation of any contract relating to the payment of such taxes heretofore entered into or made between any such company, its agents or persons owning such cars, and any such railroad company.

(RSMo 1939 § 11280, A.L. 1945 p. 1825 § 37)

Prior revisions: 1929 § 10050; 1919 § 13052; 1909 § 11604



Section 151.320 Street railroad company to make statement to commission.

Effective 20 Jun 1986, see footnote

Title X TAXATION AND REVENUE

151.320. Street railroad company to make statement to commission. — On or before the fifteenth day of April in each year, the president or other authorized officer of every street railroad company in every city of this state whose line is now or shall hereafter become so far completed and in operation as to run electric cars, trolley cars, motorbuses, or cars propelled by any other device for the transportation of passengers, shall furnish to the state tax commission a statement duly subscribed and sworn to by the president or other authorized officer, before some officer authorized to administer oaths, setting out in detail the distributable property of the street railroad, the true value in money thereof and such information concerning itself and all of its property, wherever situated, as the state tax commission may reasonably require for the purpose of estimating the true value in money of such distributable property of the street railroad company in this state and for apportioning the valuation for assessment of such property among the various counties.

(RSMo 1939 § 11249, A.L. 1945 p. 1825 § 8, A.L. 1986 H.B. 1022, et al.)

Prior revisions: 1929 § 10018; 1919 § 13020; 1909 § 11572

Effective 6-20-86



Section 151.330 Street railroad company property subject to taxation.

Effective 20 Jun 1986, see footnote

Title X TAXATION AND REVENUE

151.330. Street railroad company property subject to taxation. — The distributable property returned to the state tax commission, as by section 151.320 required, shall be subject to taxation for state, county, municipal and other purposes to the same extent as the real and tangible personal property of private persons, and the same shall be assessed, apportioned, certified and the taxes thereon levied and collected at the time and in the manner which is now or may hereafter be provided by law for the assessment and taxation of other railroad property.

(RSMo 1939 § 11250, A.L. 1945 p. 1825 § 9, A.L. 1986 H.B. 1022, et al.)

Prior revisions: 1929 § 10019; 1919 § 13021; 1909 § 11573

Effective 6-20-86



Section 151.340 Penalties imposed on certain officers.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

151.340. Penalties imposed on certain officers. — If any commissioner or clerk of any county commission, collector or any member of the state tax commission, shall fail to discharge the duties imposed upon him under this chapter, in the manner and time required therein, he shall be liable to a fine of not less than one hundred nor more than five hundred dollars, to be recovered by civil action in any court of competent jurisdiction.

(RSMo 1939 § 11277, A.L. 1945 p. 1825 § 34)

Prior revisions: 1929 § 10047; 1919 § 13049; 1909 § 11601






Chapter 152 Private Car Tax

Chapter Cross References






Chapter 153 Taxation of Bridge, Express and Public Utility Companies

Chapter Cross References



Section 153.010 Express company defined.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

153.010. Express company defined. — Any person, persons, joint stock association, company or corporation incorporated under the laws of any state, territory or country, conveying to, from or through this state, or any part thereof, money, packages, gold, silver, plate, articles, goods, merchandise or effects of any kind by express, on contract with any railroad or steamboat company, or the managers, lessees, agents or receiver thereof, not including railroad companies or steamboats engaged in the ordinary transportation of merchandise and property in this state, shall be deemed to be an "express company".

(RSMo 1939 § 11293, A.L. 1945 p. 1852)

Prior revisions: 1929 § 10064; 1919 § 13054; 1909 § 11606



Section 153.020 Companies to file annual statement of receipts — amount of tax, when due — penalty.

Effective 28 Aug 1949

Title X TAXATION AND REVENUE

153.020. Companies to file annual statement of receipts — amount of tax, when due — penalty. — 1. Every such express company, on or before the first day of April in each year, shall file with the director of revenue a statement, verified by the oath of the officer or agent making the report, showing the entire receipts for business done in this state by the company during the year ending on the preceding December thirty-first, including its proportion of gross receipts for business done by such company in connection with other companies. The statement shall include as receipts all such sums earned or charged for business done within this state during the taxable year whether actually received or not; and shall contain an abstract of the amount received in each county and the total amount received for all the counties.

2. If the company fails or refuses to make such report on or before the first day of April, then between the first day of April and the first day of May, each local agent of the company shall file with the director of revenue a similar statement of the gross receipts of his agency for the taxable period.

3. At the time of making the statement, the express company shall pay to the director of revenue the sum of two and one-half dollars on each one hundred dollars of such receipts.

4. Nothing herein contained shall release such express companies from the assessment and taxation of their tangible property in the manner that other tangible property is assessed and taxed.

5. If any company fails or refuses for more than thirty days after May the first in each year to render an accurate account of its receipts as herein required, and to pay the required tax, it shall forfeit one hundred dollars for each additional day such statement and payment is delayed which shall be recovered in any court of competent jurisdiction by an action brought by the attorney general at the relation of the director of revenue, and in addition such company shall be prohibited from carrying on its business in this state until such payment is made.

(RSMo 1939 § 11294, A.L. 1945 p. 1852, A. 1949 S.B. 1034)

Prior revisions: 1929 § 10065; 1919 § 13055; 1909 § 11607



Section 153.030 Bridge and public utility companies, how taxed — annual report — microwave relay stations, apportionment.

Effective 20 Jun 1986, see footnote

Title X TAXATION AND REVENUE

153.030. Bridge and public utility companies, how taxed — annual report — microwave relay stations, apportionment. — 1. All bridges over streams dividing this state from any other state owned, used, leased or otherwise controlled by any person, corporation, railroad company or joint stock company, and all bridges across or over navigable streams within this state, where the charge is made for crossing the same, which are now constructed, which are in the course of construction, or which shall hereafter be constructed, and all property, real and tangible personal, owned, used, leased or otherwise controlled by telegraph, telephone, electric power and light companies, electric transmission lines, pipeline companies and express companies shall be subject to taxation for state, county, municipal and other local purposes to the same extent as the property of private persons.

2. And taxes levied thereon shall be levied and collected in the manner as is now or may hereafter be provided by law for the taxation of railroad property in this state, and county commissions, county boards of equalization and the state tax commission are hereby required to perform the same duties and are given the same powers, including punitive powers, in assessing, equalizing and adjusting the taxes on the property set forth in this section as the county commissions and boards of equalization and state tax commission have or may hereafter be empowered with, in assessing, equalizing, and adjusting the taxes on railroad property; and an authorized officer of any such bridge, telegraph, telephone, electric power and light companies, electric transmission lines, pipeline companies, or express company or the owner of any such toll bridge, is hereby required to render reports of the property of such bridge, telegraph, telephone, electric power and light companies, electric transmission lines, pipeline companies, or express companies in like manner as the authorized officer of the railroad company is now or may hereafter be required to render for the taxation of railroad property.

3. On or before the fifteenth day of April in the year 1946 and each year thereafter an authorized officer of each such company shall furnish the state tax commission and county clerks a report, duly subscribed and sworn to by such authorized officer, which is like in nature and purpose to the reports required of railroads under chapter 151 showing the full amount of all real and tangible personal property owned, used, leased or otherwise controlled by each such company on January first of the year in which the report is due.

4. If any telephone company assessed pursuant to chapter 153 has a microwave relay station or stations in a county in which it has no wire mileage but has wire mileage in another county, then, for purposes of apportioning the assessed value of the distributable property of such companies, the straight line distance between such microwave relay stations shall constitute miles of wire. In the event that any public utility company assessed pursuant to this chapter has no distributable property which physically traverses the counties in which it operates, then the assessed value of the distributable property of such company shall be apportioned to the physical location of the distributable property.

(RSMo 1939 § 11295, A.L. 1945 p. 1852, A.L. 1986 H.B. 1022, et al.)

Prior revisions: 1929 § 10066; 1919 § 13056; 1909 § 11608

Effective 6-20-86

(1960) Collector held not entitled to any compensation for collecting utility taxes under chapter 153 because no provision is made therefor. Felker v. Carpenter (Mo.), 340 S.W.2d 696.

(1973) Neither this section nor § 138.420 gives State Tax Commission power to tax distribution lines and other facilities of rural electric cooperatives. State ex rel. Howard Electric Cooperative v. Riney (Mo.), 490 S.W.2d 1.



Section 153.032 Telephone and telegraph companies, distributable, local property, definitions.

Effective 20 Jun 1986, see footnote

Title X TAXATION AND REVENUE

153.032. Telephone and telegraph companies, distributable, local property, definitions. — 1. The term "distributable property" of a telephone and telegraph company shall include all real or tangible personal property which is used directly in transmitting messages, but not property used as a collateral facility nor property held for purposes other than those of a public utility. Such distributable property includes, but is not limited to:

(1) Central office equipment;

(2) Station apparatus and station connections;

(3) Large private branch exchanges;

(4) Poles, lines, cable, wire, and conduit, and easements and rights-of-way therefor;

(5) Microwave towers and sites;

(6) All buildings used predominantly for housing distributable equipment and land associated therewith;

(7) Any other equipment directly used in the provision of telephone or telegraph service.

2. The term "local property" of a telephone and telegraph company shall include all real and tangible personal property owned, used, leased or otherwise controlled by the telephone or telegraph company, not used directly in transmitting messages, and not defined in subsection 1 of this section as distributable property. Such local property includes, but is not limited to:

(1) Motor vehicles;

(2) Construction work in progress;

(3) Materials and supplies;

(4) Office furniture, office equipment, and office fixtures;

(5) Office buildings and land;

(6) Land held for future use;

(7) Buildings used predominantly to house local property and land;

(8) Workshops, warehouses, and land;

(9) Work equipment and other general equipment.

(L. 1986 H.B. 1022, et al.)

Effective 6-20-86



Section 153.034 Electric companies, distributable, local property, definitions.

Effective 20 Jun 1986, see footnote

Title X TAXATION AND REVENUE

153.034. Electric companies, distributable, local property, definitions. — 1. The term "distributable property" of an electric company shall include all the real or tangible personal property which is used directly in the generation and distribution of electric power, but not property used as a collateral facility nor property held for purposes other than generation and distribution of electricity. Such distributable property includes, but is not limited to:

(1) Boiler plant equipment, turbogenerator units and generators;

(2) Station equipment;

(3) Towers, fixtures, poles, conductors, conduit transformers, services and meters;

(4) Substation equipment and fences;

(5) Rights-of-way;

(6) Reactor, reactor plant equipment, and cooling towers;

(7) Communication equipment used for control of generation and distribution of power;

(8) Land associated with such distributable property.

2. The term "local property" of an electric company shall include all real and tangible personal property owned, used, leased or otherwise controlled by the electric company not used directly in the generation and distribution of power and not defined in subsection 1 of this section as distributable property. Such local property includes, but is not limited to:

(1) Motor vehicles;

(2) Construction work in progress;

(3) Materials and supplies;

(4) Office furniture, office equipment, and office fixtures;

(5) Coal piles and nuclear fuel;

(6) Land held for future use;

(7) Workshops, warehouses, office buildings and generating plant structures;

(8) Communication equipment not used for control of generation and distribution of power;

(9) Roads, railroads, and bridges;

(10) Reservoirs, dams, and waterways;

(11) Land associated with other locally assessed property and all generating plant land.

(L. 1986 H.B. 1022, et al.)

Effective 6-20-86



Section 153.036 Pipeline companies, distributable and local property, definitions.

Effective 20 Jun 1986, see footnote

Title X TAXATION AND REVENUE

153.036. Pipeline companies, distributable and local property, definitions. — 1. The term "distributable property" of a pipeline company shall include all the real and tangible personal property owned, used, leased, or otherwise controlled which is used directly for transportation of gaseous or liquid products, but not property used as a collateral facility nor property held for purposes other than those of a pipeline. Such distributable property includes, but is not limited to:

(1) Field lines, line pipe and fittings;

(2) Compressor station equipment and buildings;

(3) Pumping equipment and buildings;

(4) Measuring and regulating equipment and housing buildings;

(5) Communications equipment used for control of transportation of gas or liquid products;

(6) Land and rights-of-way associated with other distributable property.

2. The term "local property" of a pipeline company shall include all real and tangible personal property owned, used, leased or otherwise controlled by the pipeline company, not used directly in the transportation of gaseous or liquid products, and not defined in subsection 1 of this section as distributable property. Such local property includes, but is not limited to:

(1) Motor vehicles;

(2) Construction work in progress;

(3) Materials and supplies;

(4) Office furniture, office equipment, and office fixtures;

(5) Land held for future use;

(6) Communication equipment not used for control of the movement of gaseous or liquid products;

(7) Workshops, office buildings, warehouses, storage tanks, loading and unloading facilities;

(8) Land associated with other locally assessed property.

(L. 1986 H.B. 1022, et al.)

Effective 6-20-86



Section 153.040 Missouri half of bridge, how taxed.

Effective 20 Jun 1986, see footnote

Title X TAXATION AND REVENUE

153.040. Missouri half of bridge, how taxed. — In all cases where a part of any such bridge, as set forth in section 153.030, is in this state and part in another state, such part of such bridge as is in this state only shall be subject to assessment and taxation in this state, and the parties rendering reports, and the county commissions, boards of equalization and the state tax commission, shall only be required to render reports, assess, equalize and adjust taxes on such part of such bridge as may be in this state.

(RSMo 1939 § 11297, A.L. 1945 p. 1852, A.L. 1986 H.B. 1022, et al.)

Prior revisions: 1929 § 10068; 1919 § 13058; 1909 § 11610

Effective 6-20-86



Section 153.050 Procedure where return not made.

Effective 20 Jun 1986, see footnote

Title X TAXATION AND REVENUE

153.050. Procedure where return not made. — Should an authorized officer of any such bridge, telegraph, telephone, electric power and light companies, electric transmission lines, pipeline companies or express company fail to make and return to the state tax commission, the director of revenue and county clerks any of the reports required by this chapter, the county commissions, boards of equalization and the state tax commission shall proceed in the same manner to assess, equalize and adjust the taxes on such property as authorized and empowered by the law providing for the assessment, equalization and adjustment of taxes on railroad property in this state.

(RSMo 1939 § 11298, A.L. 1945 p. 1852, A.L. 1986 H.B. 1022, et al.)

Prior revisions: 1929 § 10069; 1919 § 13059; 1909 § 11611

Effective 6-20-86



Section 153.060 Prior taxation — separate returns.

Effective 28 Aug 1945

Title X TAXATION AND REVENUE

153.060. Prior taxation — separate returns. — In case any such bridge or the property of any telegraph, telephone, electric power and light companies, electric transmission lines, pipeline companies or express company shall have been subjected to taxation prior to the passage of this chapter, for any year for which it shall not have been assessed and paid taxes, or if any such property having been assessed, and from any irregularity in the assessment, or from any cause, the taxes thereon have not been paid, then a separate return for each year for which taxes have not been paid shall be made as required by the law governing the taxation of railroad property.

(RSMo 1939 § 11296, A.L. 1945 p. 1852)

Prior revisions: 1929 § 10067; 1919 § 13057; 1909 § 11609






Chapter 154 Taxation of Boats and Vessels

Section 154.010 Boats and vessels, special class for taxation.

Effective 28 Aug 1939

Title X TAXATION AND REVENUE

154.010. Boats and vessels, special class for taxation. — 1. Steamboats and other boats and vessels used in navigating the waters of this state, and all shares, stocks and interest therein, are hereby declared a special class of property for the assessment and collection of taxes.

2. All taxes on such property shall be assessed and collected in the county or city in which the owner or owners of said property may reside at the time of assessment.

(RSMo 1939 § 11299)

Prior revisions: 1929 § 10071; 1919 § 13061; 1909 § 11613

(1995) Commercial barges owned by a nonresident are not subject to assessment and collection pursuant to this section. State ex rel. Leggett v. Sovran Leasing, 909 S.W.2d 664 (Mo.banc).



Section 154.020 Certificate issued by assessor, contents.

Effective 28 Aug 1949

Title X TAXATION AND REVENUE

154.020. Certificate issued by assessor, contents. — 1. Upon due return being made to the assessor of the proper county or city by the owner of any steamboat or other watercraft, upon demand therefor the assessor shall issue a certificate for such boat setting forth the fact of the return, with the name of the owner and that of the boat and also the residence of the owner and the date of the return, stating the same to have been done in accordance with this chapter. The certificate shall be taken and held to be conclusive evidence, of the statements and facts therein made and recited, by all courts and officers in this state.

2. Such certificate shall be framed and hung up in the cabin of the boat in a conspicuous place.

(RSMo 1939 § 11302, A. 1949 S.B. 1035)

Prior revisions: 1929 § 10074; 1919 § 13064; 1909 § 11616



Section 154.030 Wharfage charge (cities of 5,000 and less than 50,000).

Effective 28 Aug 1939

Title X TAXATION AND REVENUE

154.030. Wharfage charge (cities of 5,000 and less than 50,000). — Any city or corporation having a population exceeding five thousand and less than fifty thousand inhabitants, and having an improved wharf in suitable condition for receiving and discharging freight, may charge and collect two dollars for each and every landing at said wharf; and any city or corporation having a less population than five thousand, and having an improved wharf in good condition, may charge and collect the sum of one dollar and fifty cents for each and every landing of any steamboat or other watercraft at said wharf.

(RSMo 1939 § 11301)

Prior revisions: 1929 § 10073; 1919 § 13063; 1909 § 11615



Section 154.040 Wharfage tax (cities of 50,000 or more).

Effective 28 Aug 1939

Title X TAXATION AND REVENUE

154.040. Wharfage tax (cities of 50,000 or more). — Any city or corporation of fifty thousand inhabitants or more, having an improved wharf in suitable condition for receiving and discharging freight, may, if the annual tax levied by said city or corporation for municipal purposes on the class of property above described does not exceed one mill per dollar of the assessed valuation, charge and collect, for the maintenance and extension of said wharf, in addition to the tax assessed and collected for municipal purposes, a wharfage tax not to exceed three cents per ton, hull measurement, from all boats and vessels returned and assessed for taxation in said city, for each and every landing at the wharf of said city; provided, however, that from all steamboats and vessels not owned or registered within said city, or which have not been returned and assessed for taxation within said city, a wharfage tax, not exceeding five cents per ton, hull measurement, may be collected for each and every landing, to be applied to the building, repairing and maintaining of the wharf of said city.

(RSMo 1939 § 11300)

Prior revisions: 1929 § 10072; 1919 § 13062; 1909 § 11614

CROSS REFERENCE:

Cities may lease wharf, 237.210






Chapter 155 Taxation of Aircraft

Chapter Cross References



Section 155.010 Definitions.

Effective 28 Aug 2008

Title X TAXATION AND REVENUE

155.010. Definitions. — As used in this chapter, the following terms mean:

(1) "Aircraft", any contrivance now known, or hereafter invented, used or designed for navigation of, or flight in, the air;

(2) "Airline company", any person, firm, partnership, corporation, trustee, receiver or assignee, and all other persons, whether or not in a representative capacity, undertaking to engage in the carriage of persons or cargo for hire by commercial aircraft pursuant to certificates of convenience and necessity issued by the federal Civil Aeronautics Board, or successor thereof, or any noncertificated air carrier authorized to engage in irregular and infrequent air transportation by the federal Civil Aeronautics Board, or successor thereof;

(3) "Aviation fuel", any fuel specifically compounded for use in reciprocating aircraft engines;

(4) "Commercial aircraft", aircraft fully equipped for flight and of more than three thousand pounds maximum certified gross take-off weight.

(L. 1959 S.B. 179 § 1, A.L. 1990 H.B. 1280, A.L. 1994 S.B. 675, A.L. 1998 S.B. 619, A.L. 2008 S.B. 930 & 947)



Section 155.020 Annual statement of airline to state tax commission, contents.

Effective 28 Aug 1990

Title X TAXATION AND REVENUE

155.020. Annual statement of airline to state tax commission, contents. — On or before the first day of May of each and every year, the president or any authorized officer of every commercial airline company operating in air commerce in this state shall furnish to the state tax commission a statement, in the form as is prescribed by the state tax commission, duly subscribed and sworn to by the president or other authorized officer, before some officer authorized to administer oaths, setting forth:

(1) The total length in this state of its certificated routes;

(2) The total length of all its certificated routes;

(3) The total miles flown in this state by its commercial aircraft during the next preceding calendar year;

(4) The total miles flown by such commercial aircraft during the next preceding calendar year;

(5) The total number of all commercial aircraft owned, used or leased by such airline company on the first day of January in each year, and the actual cash value of such commercial aircraft;

(6) The other information the state tax commission requires to enable it to carry out the provisions of this chapter.

(L. 1959 S.B. 179 § 2, A.L. 1990 H.B. 1280)



Section 155.030 Increase in assessment for delinquent report.

Effective 28 Aug 1959

Title X TAXATION AND REVENUE

155.030. Increase in assessment for delinquent report. — In case the report from any airline company required by section 155.020 is not received by May first of the year in which it is due, the state tax commission, at its discretion, may increase by four percent the total assessed value of the flight equipment of the airline company as is determined by the commission under the provisions of section 155.040.

(L. 1959 S.B. 179 § 3)



Section 155.040 Tax commission to assess aircraft, how.

Effective 22 Mar 1994, see footnote

Title X TAXATION AND REVENUE

155.040. Tax commission to assess aircraft, how. — 1. The state tax commission shall assess, adjust and equalize the valuation of all commercial aircraft operated in this state in air commerce by every airline company. The valuation apportioned to this state shall be the portion of the total valuation of the commercial aircraft as determined by the state tax commission on the basis of the arithmetical average of the following two ratios:

(1) The ratio which the certificated route miles of the airline company within the state bears to the total certificated route miles of the airline company;

(2) The ratio which the miles flown by commercial aircraft of the airline company within this state bears to the total miles flown by the commercial aircraft of the airline company during the immediately preceding calendar year.

2. In the event one ratio is inapplicable, then the apportionment shall be made on the basis of the remaining ratio alone.

3. The state tax commission shall assess, adjust and equalize the valuation of all commercial aircraft, other than commercial aircraft operated in this state in air commerce by any airline company, which are operated in this state. By May first of each year, the county assessor shall provide the state tax commission with any information compiled from personal property lists filed with the assessor necessary for the state tax commission to assess aircraft pursuant to this subsection. It shall be the duty of the owner or holder of commercial aircraft to inform the assessor of the claim of "commercial aircraft" upon the return of the personal property list to the assessor. Upon request, the owner or holder of the commercial aircraft shall provide to the state tax commission any additional information which the state tax commission deems necessary to assess said property. The valuation allocated to this state shall be the portion of the total valuation of the aircraft as determined by the state tax commission based upon the ratio which the miles flown by the commercial aircraft within this state bears to the total miles flown by the aircraft during the immediately preceding calendar year.

4. The state tax commission shall certify all values of commercial aircraft determined by the state tax commission to the taxpayer and the clerks of the respective counties and the city of St. Louis by June fifteenth of the tax year.

5. Any owner or holder may appeal said assessment of commercial aircraft directly to the state tax commission by August fifteenth of the tax year without first appealing to the local board of equalization. Counsel for the state tax commission shall represent the commission's original assessment section in any such proceeding, with a duly appointed hearing officer or officers hearing and deciding the case.

(L. 1959 S.B. 179 § 4, A.L. 1990 H.B. 1280, A.L. 1994 S.B. 675)

Effective 3-22-94

(1964) Apportionment formula should be applied only to the valuation of the aircraft which were operated in Missouri in air commerce during the tax year. There is no statutory requirement that assessment be made separately by type of plane nor that it be made in the aggregate, although it would not seem appropriate for the tax commission to shift back and forth from one method to the other. Delta Air Lines, Inc. v. Missouri State Tax Commission (Mo.), 378 S.W.2d 515; United Airlines, Inc. v. State Tax Commission (Mo.), 377 S.W.2d 444.



Section 155.050 Apportionment of valuation to local taxing areas.

Effective 28 Aug 1990

Title X TAXATION AND REVENUE

155.050. Apportionment of valuation to local taxing areas. — The state tax commission shall apportion the aggregate value of the commercial aircraft of an airline company, as determined under the provisions of section 155.040, to each county, municipal township, city, incorporated town, special road districts, library districts, school districts which levy taxes for library purposes pursuant to section 137.030, public water supply, fire protection and sewer districts or subdivisions, except other school districts, in which the airline company has arrivals and departures of its commercial aircraft. This apportionment shall be made on the ratio which the number of arrivals and departures of its commercial aircraft within the political subdivision of this state bears to the total number of arrivals and departures of its commercial aircraft within this state during the immediately preceding calendar year, except that when any municipality in this state owns and operates an airport outside its corporate limits, the valuation determined hereunder shall also be apportioned to such municipality.

(L. 1959 S.B. 179 § 5 subsec. 1, A.L. 1990 H.B. 1280)

(1963) Provision of section 155.050 providing for apportionment of assessed valuation of aircraft of airlines to city owning and operating an airport outside its corporate limits in which airlines had arrivals and departures, and city's attempted levy of tangible personal property taxes on such apportioned valuation were invalid and void is violation of due process clauses of state and federal constitutions. American Airlines, Inc. v. City of St. Louis (Mo.), 368 S.W.2d 161.



Section 155.060 Levy and collection by local authorities, how effected.

Effective 22 Mar 1994, see footnote

Title X TAXATION AND REVENUE

155.060. Levy and collection by local authorities, how effected. — Taxes levied on all commercial aircraft operated in this state in air commerce by every airline company shall be levied and collected in the manner provided for the taxation of railroad property, and the county commissions and other officials shall perform the same duties and may exercise the same powers in levying and collecting the taxes on commercial aircraft as such officials are required to perform in the levy and collection of taxes on railroad property. All school taxes, except those for library purposes, and taxes for the erection of public buildings and for other purposes on commercial aircraft operated in this state in air commerce by every airline company shall be levied, apportioned and distributed to the various school districts in the manner provided by section 151.150 for the levy, apportionment and distribution of taxes on railroad property.

(L. 1959 S.B. 179 § 5 subsec. 2, A.L. 1990 H.B. 1280, A.L. 1994 S.B. 675)

Effective 3-22-94

(1963) Where, pending determination of action for declaratory judgment and injunctive relief from county taxes levied on aircraft, airline company paid into court registry the amount of taxes due, on adverse determination of action the airline company was also liable for statutory penalties and collector's commission. American Airlines, Inc. v. City of St. Louis (Mo.), 368 S.W.2d 161.



Section 155.070 Real and tangible personal property, how taxed.

Effective 28 Aug 1990

Title X TAXATION AND REVENUE

155.070. Real and tangible personal property, how taxed. — All real property, or tangible personal property of whatever kind, of an airline company, with the exception of its commercial aircraft, shall be assessed by the proper assessors in the several counties, cities, incorporated towns and villages wherever the property is located, under the general revenue laws of the state and municipal laws regulating the assessments of other local property in the counties, cities, incorporated towns and villages, respectively.

(L. 1959 S.B. 179 § 6, A.L. 1990 H.B. 1280)



Section 155.080 Use tax on aviation fuel — amount — collection — refunds.

Effective 28 Aug 2002

Title X TAXATION AND REVENUE

155.080. Use tax on aviation fuel — amount — collection — refunds. — 1. There is hereby imposed a use tax on each gallon of aviation fuel used in propelling aircraft with reciprocating engines. The tax is imposed at the rate of nine cents per gallon. Such tax is to be collected and remitted to this state or paid to this state in the same manner and method and at the same time as is prescribed by chapter 142 for the collection of the motor fuel tax imposed on each gallon of motor fuel used in propelling motor vehicles upon the public highways of Missouri.

2. All applicable provisions contained in chapter 142 governing administration, collection and enforcement of the state motor fuel tax shall apply to this section, including but not limited to reporting, penalties and interest.

3. Each commercial agricultural aircraft operator may apply for a refund of the tax it has paid for aviation fuel used in a commercial agricultural aircraft. All such applications for refunds shall be made in accordance with the procedures specified in chapter 142 for refunds of motor fuel taxes paid. If any person who is eligible to receive a refund of aviation fuel tax fails to apply for a refund as provided in chapter 142, the refund amount shall be deposited to the credit of the aviation trust fund pursuant to section 305.230.

(L. 1990 H.B. 1280, A.L. 1992 S.B. 797, A.L. 1998 S.B. 619, A.L. 2002 H.B. 1196)



Section 155.090 Aviation trust fund — administration.

Effective 28 Aug 1990

Title X TAXATION AND REVENUE

155.090. Aviation trust fund — administration. — There is hereby created in the state treasury the "Aviation Trust Fund". The use tax on aviation fuel accrued in any calendar month shall be paid on or before the last day of the next succeeding month to the director of revenue, who shall promptly deposit all such revenue in the state treasury to the credit of the aviation trust fund. The general assembly shall, by appropriation, make expenditures from the aviation trust fund.

(L. 1990 H.B. 1280)

CROSS REFERENCE:

Aviation trust fund, use of moneys, 305.230









Title XI EDUCATION AND LIBRARIES

Chapter 160 Schools — General Provisions

Chapter Cross References



Section 160.011 Definitions, certain chapters.

Effective 28 Aug 2009

Title XI EDUCATION AND LIBRARIES

160.011. Definitions, certain chapters. — As used in chapters 160, 161, 162, 163, 164, 165, 167, 168, 170, 171, 177 and 178, the following terms mean:

(1) "District" or "school district", when used alone, may include seven-director, urban, and metropolitan school districts;

(2) "Elementary school", a public school giving instruction in a grade or grades not higher than the eighth grade;

(3) "Family literacy programs", services of sufficient intensity in terms of hours, and of sufficient duration, to make sustainable changes in families that include:

(a) Interactive literacy activities between parents and their children;

(b) Training of parents regarding how to be the primary teacher of their children and full partners in the education of their children;

(c) Parent literacy training that leads to high school completion and economic self sufficiency; and

(d) An age-appropriate education to prepare children of all ages for success in school;

(4) "Graduation rate", the quotient of the number of graduates in the current year as of June thirtieth divided by the sum of the number of graduates in the current year as of June thirtieth plus the number of twelfth graders who dropped out in the current year plus the number of eleventh graders who dropped out in the preceding year plus the number of tenth graders who dropped out in the second preceding year plus the number of ninth graders who dropped out in the third preceding year;

(5) "High school", a public school giving instruction in a grade or grades not lower than the ninth nor higher than the twelfth grade;

(6) "Metropolitan school district", any school district the boundaries of which are coterminous with the limits of any city which is not within a county;

(7) "Public school" includes all elementary and high schools operated at public expense;

(8) "School board", the board of education having general control of the property and affairs of any school district;

(9) "School term", a minimum of one hundred seventy-four school days, as that term is defined in section 160.041, for schools with a five-day school week or a minimum of one hundred forty-two school days, as that term is defined in section 160.041, for schools with a four-day school week, and one thousand forty-four hours of actual pupil attendance as scheduled by the board pursuant to section 171.031 during a twelve-month period in which the academic instruction of pupils is actually and regularly carried on for a group of students in the public schools of any school district. A school term may be within a school year or may consist of parts of two consecutive school years, but does not include summer school. A district may choose to operate two or more terms for different groups of children. A school term for students participating in a school flex program as established in section 160.539 may consist of a combination of actual pupil attendance and attendance at college or technical career education or approved employment aligned with the student's career academic plan for a total of one thousand forty-four hours;

(10) "Secretary", the secretary of the board of a school district;

(11) "Seven-director district", any school district which has seven directors and includes urban districts regardless of the number of directors an urban district may have unless otherwise provided by law;

(12) "Taxpayer", any individual who has paid taxes to the state or any subdivision thereof within the immediately preceding twelve-month period or the spouse of such individual;

(13) "Town", any town or village, whether or not incorporated, the plat of which has been filed in the office of the recorder of deeds of the county in which it is situated;

(14) "Urban school district", any district which includes more than half of the population or land area of any city which has not less than seventy thousand inhabitants, other than a city which is not within a county.

(L. 1963 p. 200 § 1-1, A.L. 1965 p. 275, A.L. 1967 p. 232, A.L. 1972 H.B. 1046, A.L. 1973 H.B. 38, H.B. 158, A.L. 1977 H.B. 130, A.L. 1982 S.B. 832, A.L. 1983 S.B. 39, A.L. 1984 H.B. 1456 & 1197, A.L. 1986 H.B. 1554 Revision, A.L. 1990 H.B. 1070, A.L. 1997 H.B. 641 & 593, A.L. 1998 S.B. 781, A.L. 2002 H.B. 1711, A.L. 2009 S.B. 291)

(Source: RSMo 1959 § 161.010, A.L. 1961 p. 345 §§ 165.010, 165.207, 165.263)

Severability clause, see § 82.293.



Section 160.021 Classes of school districts.

Effective 28 Aug 1997

Title XI EDUCATION AND LIBRARIES

160.021. Classes of school districts. — The public school districts existing under the laws of this state are divided into the following classes; namely, seven-director, urban, and metropolitan school districts.

(L. 1963 p. 200 § 1-2, A.L. 1973 H.B. 158, A.L. 1997 H.B. 641 & 593)

(Source: RSMo 1959 § 165.010)



Section 160.031 School districts formed of cities or towns, defined.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

160.031. School districts formed of cities or towns, defined. — For the purpose of taxation under Section 11 of Article X of the Constitution, the term "school districts formed of cities or towns" includes any seven-director district in which is located any town or incorporated city.

(L. 1963 p. 200 § 1-3)



Section 160.041 Minimum school day, school month, school year, defined — reduction of required number of hours and days, when.

Effective 28 Aug 2009

Title XI EDUCATION AND LIBRARIES

160.041. Minimum school day, school month, school year, defined — reduction of required number of hours and days, when. — 1. The "minimum school day" consists of three hours for schools with a five-day school week or four hours for schools with a four-day school week in which the pupils are under the guidance and direction of teachers in the teaching process. A "school month" consists of four weeks of five days each for schools with a five-day school week or four weeks of four days each for schools with a four-day school week. The "school year" commences on the first day of July and ends on the thirtieth day of June following.

2. Notwithstanding the provisions of subsection 1 of this section, the commissioner of education is authorized to reduce the required number of hours and days in which the pupils are under the guidance and direction of teachers in the teaching process if:

(1) There is damage to or destruction of a public school facility which requires the dual utilization of another school facility; or

(2) Flooding or other inclement weather as defined in subsection 1 of section 171.033 prevents students from attending the public school facility.

­­

­

(L. 1963 p. 200 § 1-4, A.L. 1977 H.B. 130, A.L. 1982 S.B. 832, A.L. 1983 S.B. 39, A.L. 1984 H.B. 1456 & 1197, A.L. 1993 S.B. 380, A.L. 1994 S.B. 442, A.L. 2007 S.B. 64, A.L. 2009 S.B. 291)

(Source: RSMo 1959 § 163.020)

CROSS REFERENCE:

Make-up days required due to cancellation for inclement weather, 171.033



Section 160.045 Standards for teaching required.

Effective 28 Aug 2009

Title XI EDUCATION AND LIBRARIES

160.045. Standards for teaching required. — 1. Each public school shall develop standards for teaching no later than June 30, 2010. The standards shall be applicable to all public schools, including public charter schools operated by the board of a school district.

2. Teaching standards shall include, but not be limited to, the following:

(1) Students actively participate and are successful in the learning process;

(2) Various forms of assessment are used to monitor and manage student learning;

(3) The teacher is prepared and knowledgeable of the content and effectively maintains students' on-task behavior;

(4) The teacher uses professional communication and interaction with the school community;

(5) The teacher keeps current on instructional knowledge and seeks and explores changes in teaching behaviors that will improve student performance; and

(6) The teacher acts as a responsible professional in the overall mission of the school.

3. The department may provide assistance to public schools in developing these standards upon request.

(L. 2009 S.B. 291 § 161.380)



Section 160.051 Public school system established — child attains age five, when — board shall provide free instruction for children between ages of five and six years — literacy programs — summer school for prekindergartners.

Effective 28 Aug 2002

Title XI EDUCATION AND LIBRARIES

160.051. Public school system established — child attains age five, when — board shall provide free instruction for children between ages of five and six years — literacy programs — summer school for prekindergartners. — 1. A system of free public schools is established throughout the state for the gratuitous instruction of persons between the ages of five and twenty-one years. Any child whose fifth birthday occurs before the first day of August shall be deemed to have attained the age of five years at the commencement of the school year beginning in that calendar year or at the commencement of the summer school session immediately prior to the school term beginning in the school year beginning in that calendar year, whichever is earlier, for the purpose of apportioning state school funds and for all other purposes.

2. Public schools may establish family literacy programs for children of all ages and their families.

3. The department of elementary and secondary education shall not use school for kindergarten pupils in the summer preceding such pupils' regular fall starting date as an element of the standards of the Missouri school improvement program.

(L. 1963 p. 200 § 1-5, A.L. 1967 p. 236, A.L. 1984 H.B. (L. 1963 p. 200 § 1-5, A.L. 1967 p. 236, A.L. 1984 H.B. 1456 & 1197, A.L. 1985 H.B. 463, A.L. 1988 S.B. 797, A.L. 1990 S.B. 740, A.L. 1996 S.B. 572, A.L. 1999 H.B. 889, A.L. 2002 H.B. 1711)

Severability clause, see § 82.293.



Section 160.053 Child eligible for prekindergarten, kindergarten, and summer school, when — child eligible for first grade, when — state aid exception.

Effective 01 Jul 2015, see footnote

Title XI EDUCATION AND LIBRARIES

160.053. Child eligible for prekindergarten, kindergarten, and summer school, when — child eligible for first grade, when — state aid exception. — 1. If a school district maintains a prekindergarten program, a child is eligible for admission to that prekindergarten program only if the child has reached the age of three before the first day of August of the school year beginning in that calendar year. If a school district maintains a kindergarten program, a child is eligible for admission to kindergarten and to the summer school session immediately preceding kindergarten, if offered, if the child reaches the age of five before the first day of August of the school year beginning in that calendar year or if the child is a military dependent who has successfully completed an accredited prekindergarten program or has attended an accredited kindergarten program in another state. A child is eligible for admission to first grade if the child reaches the age of six before the first day of August of the school year beginning in that calendar year or if the child is a military dependent who has successfully completed an accredited kindergarten program in another state.

2. Any kindergarten or grade one pupil beginning the school term and any pupil beginning summer school prior to a kindergarten school term in a metropolitan school district or an urban school district containing the greater part of the population of a city which has more than three hundred thousand inhabitants pursuant to section 160.054 or 160.055 and subsequently transferring to another school district in this state in which the child's birth date would preclude such child's eligibility for entrance shall be deemed eligible for attendance and shall not be required to meet the minimum age requirements. The receiving school district shall receive state aid for the child, notwithstanding the provisions of section 160.051.

3. Any child who completes the kindergarten year shall not be required to meet the age requirements of a district for entrance into grade one.

4. The provisions of this section relating to kindergarten instruction and state aid therefor shall not apply during any particular school year to those districts which do not provide kindergarten classes that year.

(L. 1985 H.B. 463 § 10, A.L. 1996 S.B. 572, A.L. 1999 H.B. 889, A.L. 2008 H.B. 1678, A.L. 2014 H.B. 1689)

Effective 7-01-15



Section 160.054 Metropolitan districts — child eligible for prekindergartens, kindergarten, and summer school, when, how determined — child eligible for first grade, when, how determined — exceptions.

Effective 01 Jul 2015, see footnote

Title XI EDUCATION AND LIBRARIES

160.054. Metropolitan districts — child eligible for prekindergartens, kindergarten, and summer school, when, how determined — child eligible for first grade, when, how determined — exceptions. — 1. Notwithstanding any provisions of sections 160.051 and 160.053, to the contrary, beginning with the 1997-98 school year, all metropolitan school districts, except as provided in subsection 2 of this section, may establish and enforce a regulation which requires that a child shall have attained the age of three by August first for purposes of prekindergarten if a school district maintains such a program, the age of five for purposes of kindergarten and summer school prior to a kindergarten school term, and the age of six for purposes of grade one, on or before any date between August first and October first of that year. The school district shall receive state aid for any child admitted to kindergarten, summer school prior to kindergarten, or grade one pursuant to this section, notwithstanding the provisions of section 160.051.

2. Any kindergarten or grade one pupil beginning the school term and any pupil beginning summer school prior to a kindergarten school term in a metropolitan school district and subsequently transferring to another school district in this state in which the child's birth date would preclude such child's eligibility for entrance shall be deemed eligible for attendance and shall not be required to meet the minimum age requirements. The receiving school district shall receive state aid for the child, notwithstanding the provisions of section 160.051.

3. Any child who completes the kindergarten year in a metropolitan school district shall not be required to meet the minimum age requirements of another school district in this state for entrance into grade one.

4. The provisions of subsections 1 and 2 of this section, relating to kindergarten instruction and state aid therefor, shall not apply during any particular school year to those districts which do not provide kindergarten classes that year.

(L. 1996 S.B. 572 § 1, A.L. 1999 H.B. 889, A.L. 2014 H.B. 1689)

Effective 7-01-15



Section 160.055 Urban districts — child eligible for prekindergarten, kindergarten, and summer school, when, how determined — child eligible for first grade, when, how determined.

Effective 01 Jul 2015, see footnote

Title XI EDUCATION AND LIBRARIES

160.055. Urban districts — child eligible for prekindergarten, kindergarten, and summer school, when, how determined — child eligible for first grade, when, how determined. — 1. Notwithstanding any provisions of sections 160.051 and 160.053, to the contrary, beginning with the 1997-98 school year, all urban school districts containing the greater part of the population of a city which has more than three hundred thousand inhabitants, except as provided in subsection 2 of this section, may establish and enforce a regulation which requires that a child shall have attained the age of three by August first for purposes of prekindergarten if a school district maintains such a program, the age of five for purposes of kindergarten and summer school prior to a kindergarten school term, and the age of six for purposes of grade one, on or before any date between August first and October first of that year. The school district shall receive state aid for any child admitted to kindergarten, summer school prior to kindergarten, or grade one pursuant to this section, notwithstanding the provisions of section 160.051.

2. Any kindergarten or grade one pupil beginning the school term and any pupil beginning summer school prior to a kindergarten school term in an urban school district in this state containing the greater part of the population of a city which has more than three hundred thousand inhabitants and subsequently transferring to another school district in this state in which the child's birth date would preclude such child's eligibility for entrance shall be deemed eligible for attendance and shall not be required to meet the minimum age requirements. The receiving school district shall receive state aid for the child, notwithstanding the provisions of section 160.051.

3. Any child who completes the kindergarten year in an urban school district containing the greater part of the population of a city which has more than three hundred thousand inhabitants shall not be required to meet the minimum age requirements of another school district in this state for entrance into grade one.

4. The provisions of subsections 1 and 2 of this section, relating to kindergarten instruction and state aid therefor, shall not apply during any particular school year to those districts which do not provide kindergarten classes that year.

(L. 1996 S.B. 572 § 2, A.L. 1999 H.B. 889, A.L. 2014 H.B. 1689)

Effective 7-01-15



Section 160.061 Records transferred from county superintendent of schools — duties.

Effective 28 Aug 1979

Title XI EDUCATION AND LIBRARIES

160.061. Records transferred from county superintendent of schools — duties. — In all counties in this state the county clerk shall be responsible for maintaining records of a historical, statutory or informational nature that were formerly maintained by the county superintendent of schools.

(L. 1979 H.B. 772 § A)



Section 160.065 School information furnished by charter, private or parochial schools, limited liability.

Effective 28 Aug 2000

Title XI EDUCATION AND LIBRARIES

160.065. School information furnished by charter, private or parochial schools, limited liability. — Charter, private and parochial schools shall not be civilly liable for providing to other schools any information required to be provided pursuant to this chapter.

(L. 2000 S.B. 944 § 2)



Section 160.069 Policy on consequences of possession or drinking alcohol at school or during extracurricular activities.

Effective 28 Aug 2005

Title XI EDUCATION AND LIBRARIES

160.069. Policy on consequences of possession or drinking alcohol at school or during extracurricular activities. — Every school district shall develop a policy by June 30, 2006, detailing the consequences that will result for a student at school if the student is found to be in possession or drinking alcohol either on school property or while representing the school at extracurricular activities.

(L. 2005 S.B. 402)



Section 160.075 American Sign Language courses, treatment as a foreign language, when.

Effective 28 Aug 2005

Title XI EDUCATION AND LIBRARIES

160.075. American Sign Language courses, treatment as a foreign language, when. — 1. Any public school or public institution of higher education in this state may offer one or more courses in American Sign Language (ASL). American Sign Language shall be treated as a foreign language for academic credit granting and receiving purposes when ASL is offered by a public school or public institution of higher education in Missouri.

2. Any student enrolled in a public school or public institution of higher education in this state that offers an American Sign Language course or courses as part of the school's or institution's regular curriculum shall receive academic credit for such course or courses if such school or institution provides academic credit for a course or courses in any other foreign language. Nothing in this section shall prohibit a school or institution from offering nonacademic credit ASL classes as part of the school's or institution's educational program.

3. Any student enrolled in a public school or public institution of higher education in this state that offers an American Sign Language course or courses may earn academic credit for such course by completing the course with a passing grade or by demonstrating a proficiency in ASL at a level of competence equal to that taught in such course.

4. Academic credit received for taking an ASL course or demonstrating proficiency in ASL shall be counted toward satisfaction of any foreign language or language arts requirements of the public school or public institution of higher education, including any foreign language or language arts entrance requirements of any public institution of higher education.

5. Nothing in subsection 4 of this section shall be construed as limiting the ability of individual departments in public institutions of higher education located in the state of Missouri from establishing specific departmental language requirements for majors that cannot be met by American Sign Language.

6. The Missouri commission for the deaf and hard of hearing and the Missouri American Sign Language teachers association shall provide assistance, advice, and guidance on the development, establishment, and teaching of American Sign Language courses in Missouri public schools and public institutions of higher education as needed and requested.

(L. 2005 H.B. 530)



Section 160.250 Citation of law — statutes involved.

Effective 28 Aug 2011

Title XI EDUCATION AND LIBRARIES

160.250. Citation of law — statutes involved. — The provisions of sections 37.710*, 160.250, 160.261, 160.262, 162.014, 162.068, 162.069, 168.021, 168.071, 168.133*, 210.135, 210.145*, 210.152*, 210.915, 210.922, and 556.037 relating to protecting children from sexual offenders shall be known as the "Amy Hestir Student Protection Act".

(L. 2011 S.B. 54 § 160.085)

*Sections 37.710, 168.133, 210.145, and 210.152 are also included as part of the "Dominic James Memorial Foster Care Reform Act of 2004" in section 210.108.



Section 160.251 Purpose.

Effective 28 Aug 1985

Title XI EDUCATION AND LIBRARIES

160.251. Purpose. — Whereas a general diffusion of knowledge and intelligence is essential to the preservation of the rights and liberties of the people, and whereas education directly affects the future of the citizens of our state, and whereas at few times in the history of this state and country has there been greater critical interest in the public schools than at present, this act*, which may be referred to as the "Excellence in Education Act of 1985", is enacted to encourage and promote quality in our schools.

(L. 1985 H.B. 463 § 2)

*"This act" (H.B. 463, 1985) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 160.254 General assembly joint committee on education created — appointment, meetings, chairman, quorum, duties, expenses.

Effective 28 Aug 2014

Title XI EDUCATION AND LIBRARIES

160.254. General assembly joint committee on education created — appointment, meetings, chairman, quorum, duties, expenses. — 1. There is hereby established a joint committee of the general assembly, which shall be known as the "Joint Committee on Education", which shall be composed of seven members of the senate and seven members of the house of representatives. The senate members of the committee shall be appointed by the president pro tem of the senate and the house members by the speaker of the house.

2. The committee shall meet at least twice a year. In the event of three consecutive absences on the part of any member, such member may be removed from the committee.

3. The committee shall select either a chairman or cochairmen, one of whom shall be a member of the senate and one a member of the house. A majority of the members shall constitute a quorum. Meetings of the committee may be called at such time and place as the chairman or chairmen designate.

4. The committee shall:

(1) Review and monitor the progress of education in the state's public schools and institutions of higher education;

(2) Receive reports from the commissioner of education concerning the public schools and from the commissioner of higher education concerning institutions of higher education;

(3) Conduct a study and analysis of the public school system;

(4) Make recommendations to the general assembly for legislative action;

(5) Conduct an in-depth study concerning all issues relating to the equity and adequacy of the distribution of state school aid, teachers' salaries, funding for school buildings, and overall funding levels for schools and any other education funding-related issues the committee deems relevant;

(6) Monitor the establishment of performance measures as required by section 173.1006 and report on their establishment to the governor and the general assembly;

(7) Conduct studies and analysis regarding:

(a) The higher education system, including financing public higher education and the provision of financial aid for higher education; and

(b) The feasibility of including students enrolled in proprietary schools, as that term is defined in section 173.600, in all state-based financial aid programs;

(8) Annually review the collection of information under section 173.093 to facilitate a more accurate comparison of the actual costs at public and private higher education institutions;

(9) Within three years of August 28, 2007, review a new model for the funding of public higher education institutions upon submission of such model by the coordinating board for higher education;

(10) Within three years of August 28, 2007, review the impact of the higher education student funding act established in sections 173.1000 to 173.1006;

(11) Beginning August 28, 2008, upon review, approve or deny any expenditures made by the commissioner of education pursuant to section 160.530, as provided in subsection 5 of section 160.530.

5. The committee may make reasonable requests for staff assistance from the research and appropriations staffs of the house and senate and the committee on legislative research, as well as the department of elementary and secondary education, the department of higher education, the coordinating board for higher education, the state tax commission, the department of economic development, all school districts and other political subdivisions of this state, teachers and teacher groups, business and other commercial interests and any other interested persons.

6. Members of the committee shall receive no compensation but may be reimbursed for reasonable and necessary expenses associated with the performance of their official duties.

(L. 1985 H.B. 463 § 3, A.L. 2004 S.B. 968 and S.B. 969, A.L. 2007 S.B. 389, A.L. 2008 S.B. 1066, A.L. 2009 S.B. 291, A.L. 2014 H.B. 1298 Revision)



Section 160.257 Pupil testing for competency in certain subjects — each school district to establish — department of elementary and secondary education, duties, limitations.

Effective 28 Aug 1985

Title XI EDUCATION AND LIBRARIES

160.257. Pupil testing for competency in certain subjects — each school district to establish — department of elementary and secondary education, duties, limitations. — 1. The commissioner of education shall direct the department of elementary and secondary education to insure that all school districts have a program of pupil testing which shall test competency in the subject areas of English, reading, language arts, science, mathematics, social studies and civics.

2. The department of elementary and secondary education shall identify key skills within the subject areas contained in subsection 1 of this section which shall provide the foundation for the local school district's testing program. The department of elementary and secondary education may not set maximal testing standards.

3. Each local school district shall have a testing program. District testing programs may include minimal promotion standards and shall give due consideration to the research on the influence of cultural diversity on testing performance.

4. The testing program of each local school district shall include, but shall not be limited to, criterion-referenced tests approved by the department of elementary and secondary education. This testing program shall test all students at periodic grade levels. The testing program may test students annually. The tests shall monitor progress on key skills and shall identify areas for instructional improvement. The department of elementary and secondary education may develop criterion-referenced tests and assist districts with their testing programs upon the district's request.

5. The department of elementary and secondary education shall develop or select tests which measure student performance on minimum key skills, and shall annually administer such tests to a randomly selected, statewide sample of public school students.

6. Each local school district shall provide testing information upon request to the department of elementary and secondary education.

7. The department of elementary and secondary education shall annually report to the general assembly composite pupil testing information.

(L. 1985 H.B. 463 § 4)



Section 160.261 Discipline, written policy established by local boards of education — contents — reporting requirements — additional restrictions for certain suspensions — weapons offense, mandatory suspension or expulsion — no civil liability for authorized personnel — spanking not child abuse, when — investigation procedure — officials falsifying reports, penalty.

Effective 01 Jan 2017, see footnote

Title XI EDUCATION AND LIBRARIES

160.261. Discipline, written policy established by local boards of education — contents — reporting requirements — additional restrictions for certain suspensions — weapons offense, mandatory suspension or expulsion — no civil liability for authorized personnel — spanking not child abuse, when — investigation procedure — officials falsifying reports, penalty. — 1. The local board of education of each school district shall clearly establish a written policy of discipline, including the district's determination on the use of corporal punishment and the procedures in which punishment will be applied. A written copy of the district's discipline policy and corporal punishment procedures, if applicable, shall be provided to the pupil and parent or legal guardian of every pupil enrolled in the district at the beginning of each school year and also made available in the office of the superintendent of such district, during normal business hours, for public inspection. All employees of the district shall annually receive instruction related to the specific contents of the policy of discipline and any interpretations necessary to implement the provisions of the policy in the course of their duties, including but not limited to approved methods of dealing with acts of school violence, disciplining students with disabilities and instruction in the necessity and requirements for confidentiality.

2. The policy shall require school administrators to report acts of school violence to all teachers at the attendance center and, in addition, to other school district employees with a need to know. For the purposes of this chapter or chapter 167, "need to know" is defined as school personnel who are directly responsible for the student's education or who otherwise interact with the student on a professional basis while acting within the scope of their assigned duties. As used in this section, the phrase "act of school violence" or "violent behavior" means the exertion of physical force by a student with the intent to do serious physical injury as defined in section 556.061 to another person while on school property, including a school bus in service on behalf of the district, or while involved in school activities. The policy shall at a minimum require school administrators to report, as soon as reasonably practical, to the appropriate law enforcement agency any of the following crimes, or any act which if committed by an adult would be one of the following crimes:

(1) First degree murder under section 565.020;

(2) Second degree murder under section 565.021;

(3) Kidnapping under section 565.110 as it existed prior to January 1, 2017, or kidnapping in the first degree under section 565.110;

(4) First degree assault under section 565.050;

(5) Rape in the first degree under section 566.030;

(6) Sodomy in the first degree under section 566.060;

(7) Burglary in the first degree under section 569.160;

(8) Burglary in the second degree under section 569.170;

(9) Robbery in the first degree under section 569.020 as it existed prior to January 1, 2017, or robbery in the first degree under section 570.023;

(10) Distribution of drugs under section 195.211 as it existed prior to January 1, 2017, or manufacture of a controlled substance under section 579.055;

(11) Distribution of drugs to a minor under section 195.212 as it existed prior to January 1, 2017, or delivery of a controlled substance under section 579.020;

(12) Arson in the first degree under section 569.040;

(13) Voluntary manslaughter under section 565.023;

(14) Involuntary manslaughter under section 565.024 as it existed prior to January 1, 2017, involuntary manslaughter in the first degree under section 565.024, or involuntary manslaughter in the second degree under section 565.027;

(15) Second degree assault under section 565.060 as it existed prior to January 1, 2017, or second degree assault under section 565.052;

(16) Rape in the second degree under section 566.031;

(17) Felonious restraint under section 565.120 as it existed prior to January 1, 2017, or kidnapping in the second degree under section 565.120;

(18) Property damage in the first degree under section 569.100;

(19) The possession of a weapon under chapter 571;

(20) Child molestation in the first degree pursuant to section 566.067 as it existed prior to January 1, 2017, or child molestation in the first, second, or third degree pursuant to section 566.067, 566.068, or 566.069;

(21) Sodomy in the second degree pursuant to section 566.061;

(22) Sexual misconduct involving a child pursuant to section 566.083;

(23) Sexual abuse in the first degree pursuant to section 566.100;

(24) Harassment under section 565.090 as it existed prior to January 1, 2017, or harassment in the first degree under section 565.090; or

(25) Stalking under section 565.225 as it existed prior to January 1, 2017, or stalking in the first degree under section 565.225;

­­

­

3. The policy shall provide that any student who is on suspension for any of the offenses listed in subsection 2 of this section or any act of violence or drug-related activity defined by school district policy as a serious violation of school discipline pursuant to subsection 9 of this section shall have as a condition of his or her suspension the requirement that such student is not allowed, while on such suspension, to be within one thousand feet of any school property in the school district where such student attended school or any activity of that district, regardless of whether or not the activity takes place on district property unless:

(1) Such student is under the direct supervision of the student's parent, legal guardian, or custodian and the superintendent or the superintendent's designee has authorized the student to be on school property;

(2) Such student is under the direct supervision of another adult designated by the student's parent, legal guardian, or custodian, in advance, in writing, to the principal of the school which suspended the student and the superintendent or the superintendent's designee has authorized the student to be on school property;

(3) Such student is enrolled in and attending an alternative school that is located within one thousand feet of a public school in the school district where such student attended school; or

(4) Such student resides within one thousand feet of any public school in the school district where such student attended school in which case such student may be on the property of his or her residence without direct adult supervision.

4. Any student who violates the condition of suspension required pursuant to subsection 3 of this section may be subject to expulsion or further suspension pursuant to the provisions of sections 167.161, 167.164, and 167.171. In making this determination consideration shall be given to whether the student poses a threat to the safety of any child or school employee and whether such student's unsupervised presence within one thousand feet of the school is disruptive to the educational process or undermines the effectiveness of the school's disciplinary policy. Removal of any pupil who is a student with a disability is subject to state and federal procedural rights. This section shall not limit a school district's ability to:

(1) Prohibit all students who are suspended from being on school property or attending an activity while on suspension;

(2) Discipline students for off-campus conduct that negatively affects the educational environment to the extent allowed by law.

5. The policy shall provide for a suspension for a period of not less than one year, or expulsion, for a student who is determined to have brought a weapon to school, including but not limited to the school playground or the school parking lot, brought a weapon on a school bus or brought a weapon to a school activity whether on or off of the school property in violation of district policy, except that:

(1) The superintendent or, in a school district with no high school, the principal of the school which such child attends may modify such suspension on a case-by-case basis; and

(2) This section shall not prevent the school district from providing educational services in an alternative setting to a student suspended under the provisions of this section.

6. For the purpose of this section, the term "weapon" shall mean a firearm as defined under 18 U.S.C. Section 921 and the following items, as defined in section 571.010: a blackjack, a concealable firearm, an explosive weapon, a firearm, a firearm silencer, a gas gun, a knife, knuckles, a machine gun, a projectile weapon, a rifle, a shotgun, a spring gun or a switchblade knife; except that this section shall not be construed to prohibit a school board from adopting a policy to allow a Civil War reenactor to carry a Civil War era weapon on school property for educational purposes so long as the firearm is unloaded. The local board of education shall define weapon in the discipline policy. Such definition shall include the weapons defined in this subsection but may also include other weapons.

7. All school district personnel responsible for the care and supervision of students are authorized to hold every pupil strictly accountable for any disorderly conduct in school or on any property of the school, on any school bus going to or returning from school, during school-sponsored activities, or during intermission or recess periods.

8. Teachers and other authorized district personnel in public schools responsible for the care, supervision, and discipline of schoolchildren, including volunteers selected with reasonable care by the school district, shall not be civilly liable when acting in conformity with the established policies developed by each board, including but not limited to policies of student discipline or when reporting to his or her supervisor or other person as mandated by state law acts of school violence or threatened acts of school violence, within the course and scope of the duties of the teacher, authorized district personnel or volunteer, when such individual is acting in conformity with the established policies developed by the board. Nothing in this section shall be construed to create a new cause of action against such school district, or to relieve the school district from liability for the negligent acts of such persons.

9. Each school board shall define in its discipline policy acts of violence and any other acts that constitute a serious violation of that policy. "Acts of violence" as defined by school boards shall include but not be limited to exertion of physical force by a student with the intent to do serious bodily harm to another person while on school property, including a school bus in service on behalf of the district, or while involved in school activities. School districts shall for each student enrolled in the school district compile and maintain records of any serious violation of the district's discipline policy. Such records shall be made available to teachers and other school district employees with a need to know while acting within the scope of their assigned duties, and shall be provided as required in section 167.020 to any school district in which the student subsequently attempts to enroll.

10. Spanking, when administered by certificated personnel and in the presence of a witness who is an employee of the school district, or the use of reasonable force to protect persons or property, when administered by personnel of a school district in a reasonable manner in accordance with the local board of education's written policy of discipline, is not abuse within the meaning of chapter 210. The provisions of sections 210.110 to 210.165 notwithstanding, the children's division shall not have jurisdiction over or investigate any report of alleged child abuse arising out of or related to the use of reasonable force to protect persons or property when administered by personnel of a school district or any spanking administered in a reasonable manner by any certificated school personnel in the presence of a witness who is an employee of the school district pursuant to a written policy of discipline established by the board of education of the school district, as long as no allegation of sexual misconduct arises from the spanking or use of force.

11. If a student reports alleged sexual misconduct on the part of a teacher or other school employee to a person employed in a school facility who is required to report such misconduct to the children's division under section 210.115, such person and the superintendent of the school district shall report the allegation to the children's division as set forth in section 210.115. Reports made to the children's division under this subsection shall be investigated by the division in accordance with the provisions of sections 210.145 to 210.153 and shall not be investigated by the school district under subsections 12 to 20 of this section for purposes of determining whether the allegations should or should not be substantiated. The district may investigate the allegations for the purpose of making any decision regarding the employment of the accused employee.

12. Upon receipt of any reports of child abuse by the children's division other than reports provided under subsection 11 of this section, pursuant to sections 210.110 to 210.165 which allegedly involve personnel of a school district, the children's division shall notify the superintendent of schools of the district or, if the person named in the alleged incident is the superintendent of schools, the president of the school board of the school district where the alleged incident occurred.

13. If, after an initial investigation, the superintendent of schools or the president of the school board finds that the report involves an alleged incident of child abuse other than the administration of a spanking by certificated school personnel or the use of reasonable force to protect persons or property when administered by school personnel pursuant to a written policy of discipline or that the report was made for the sole purpose of harassing a public school employee, the superintendent of schools or the president of the school board shall immediately refer the matter back to the children's division and take no further action. In all matters referred back to the children's division, the division shall treat the report in the same manner as other reports of alleged child abuse received by the division.

14. If the report pertains to an alleged incident which arose out of or is related to a spanking administered by certificated personnel or the use of reasonable force to protect persons or property when administered by personnel of a school district pursuant to a written policy of discipline or a report made for the sole purpose of harassing a public school employee, a notification of the reported child abuse shall be sent by the superintendent of schools or the president of the school board to the law enforcement in the county in which the alleged incident occurred.

15. The report shall be jointly investigated by the law enforcement officer and the superintendent of schools or, if the subject of the report is the superintendent of schools, by a law enforcement officer and the president of the school board or such president's designee.

16. The investigation shall begin no later than forty-eight hours after notification from the children's division is received, and shall consist of, but need not be limited to, interviewing and recording statements of the child and the child's parents or guardian within two working days after the start of the investigation, of the school district personnel allegedly involved in the report, and of any witnesses to the alleged incident.

17. The law enforcement officer and the investigating school district personnel shall issue separate reports of their findings and recommendations after the conclusion of the investigation to the school board of the school district within seven days after receiving notice from the children's division.

18. The reports shall contain a statement of conclusion as to whether the report of alleged child abuse is substantiated or is unsubstantiated.

19. The school board shall consider the separate reports referred to in subsection 17 of this section and shall issue its findings and conclusions and the action to be taken, if any, within seven days after receiving the last of the two reports. The findings and conclusions shall be made in substantially the following form:

(1) The report of the alleged child abuse is unsubstantiated. The law enforcement officer and the investigating school board personnel agree that there was not a preponderance of evidence to substantiate that abuse occurred;

(2) The report of the alleged child abuse is substantiated. The law enforcement officer and the investigating school district personnel agree that the preponderance of evidence is sufficient to support a finding that the alleged incident of child abuse did occur;

(3) The issue involved in the alleged incident of child abuse is unresolved. The law enforcement officer and the investigating school personnel are unable to agree on their findings and conclusions on the alleged incident.

20. The findings and conclusions of the school board under subsection 19 of this section shall be sent to the children's division. If the findings and conclusions of the school board are that the report of the alleged child abuse is unsubstantiated, the investigation shall be terminated, the case closed, and no record shall be entered in the children's division central registry. If the findings and conclusions of the school board are that the report of the alleged child abuse is substantiated, the children's division shall report the incident to the prosecuting attorney of the appropriate county along with the findings and conclusions of the school district and shall include the information in the division's central registry. If the findings and conclusions of the school board are that the issue involved in the alleged incident of child abuse is unresolved, the children's division shall report the incident to the prosecuting attorney of the appropriate county along with the findings and conclusions of the school board, however, the incident and the names of the parties allegedly involved shall not be entered into the central registry of the children's division unless and until the alleged child abuse is substantiated by a court of competent jurisdiction.

21. Any superintendent of schools, president of a school board or such person's designee or law enforcement officer who knowingly falsifies any report of any matter pursuant to this section or who knowingly withholds any information relative to any investigation or report pursuant to this section is guilty of a class A misdemeanor.

22. In order to ensure the safety of all students, should a student be expelled for bringing a weapon to school, violent behavior, or for an act of school violence, that student shall not, for the purposes of the accreditation process of the Missouri school improvement plan, be considered a dropout or be included in the calculation of that district's educational persistence ratio.

(L. 1985 H.B. 463 § 5, A.L. 1987 H.B. 302, A.L. 1995 H.B. 345, A.L. 1996 H.B. 1301 & 1298, A.L. 2000 S.B. 944, A.L. 2001 S.B. 89 & 37, A.L. 2004 S.B. 945 and S.B. 803 & 1257 merged with S.B. 968 and S.B. 969, A.L. 2008 S.B. 818 & 795, A.L. 2010 H.B. 1543, A.L. 2011 S.B. 54, A.L. 2012 S.B. 599, A.L. 2013 H.B. 215 merged with H.B. 505, A.L. 2014 S.B. 491, A.L. 2014 H.B. 1371)

Effective 1-01-17



Section 160.262 Mediation, office of the child advocate to coordinate, when — procedures — binding agreement, when.

Effective 28 Aug 2013

Title XI EDUCATION AND LIBRARIES

160.262. Mediation, office of the child advocate to coordinate, when — procedures — binding agreement, when. — 1. The office of the child advocate as created in section 37.705 shall be authorized to coordinate mediation efforts between school districts and students and charter schools and students when requested by both parties when allegations of child abuse arise in a school setting. The office of the child advocate shall maintain a list of individuals who are qualified mediators. The child advocate shall be available as one of the mediators on the list from which parents can choose.

2. Mediation procedures shall meet the following requirements:

(1) The mediation process shall not be used to deny or delay any other complaint process available to the parties; and

(2) The mediation process shall be conducted by a qualified and impartial mediator trained in effective mediation techniques who is not affiliated with schools or school professional associations, is not a mandated reporter of child abuse under state law or regulation, and who is available as a public service.

3. No student, parent of a student, school employee, charter school, or school district shall be required to participate in mediation under this section. If either the school district or charter school or the student or student's parent does not wish to enter into mediation, mediation shall not occur.

4. Each session in the mediation process shall be scheduled in a timely manner and be held in a location that is convenient to the parties in dispute.

5. Discussions that occur during the mediation process shall be confidential and may not be used as evidence in any subsequent administrative proceeding, administrative hearing, nor in any civil or criminal proceeding of any state or federal court.

6. If the parties resolve a dispute through the mediation process, the parties shall execute a legally binding agreement that sets forth the resolution and:

(1) States that all discussions that occurred during the mediation process shall remain confidential and may not be used as evidence in any subsequent administrative proceeding, administrative hearing, or civil proceeding of any federal or state court; and

(2) Is signed by a representative of each party who has authority to bind the party.

(L. 2011 S.B. 54, A.L. 2013 H.B. 505)



Section 160.263 Confinement of a student prohibited, when — policy on restrictive behavioral interventions required — model policy to be developed.

Effective 28 Aug 2009

Title XI EDUCATION AND LIBRARIES

160.263. Confinement of a student prohibited, when — policy on restrictive behavioral interventions required — model policy to be developed. — 1. The school discipline policy under section 160.261 shall prohibit confining a student in an unattended, locked space except for an emergency situation while awaiting the arrival of law enforcement personnel.

2. By July 1, 2011, the local board of education of each school district shall adopt a written policy that comprehensively addresses the use of restrictive behavioral interventions as a form of discipline or behavior management technique. The policy shall be consistent with professionally accepted practices and standards of student discipline, behavior management, health and safety, including the safe schools act. The policy shall include but not be limited to:

(1) Definitions of restraint, seclusion, and time-out and any other terminology necessary to describe the continuum of restrictive behavioral interventions available for use or prohibited in the district;

(2) Description of circumstances under which a restrictive behavioral intervention is allowed and prohibited and any unique application requirements for specific groups of students such as differences based on age, disability, or environment in which the educational services are provided;

(3) Specific implementation requirements associated with a restrictive behavioral intervention such as time limits, facility specifications, training requirements or supervision requirements; and

(4) Documentation, notice and permission requirements associated with use of a restrictive behavioral intervention.

3. The department of elementary and secondary education shall, in cooperation with appropriate associations, organizations, agencies and individuals with specialized expertise in behavior management, develop a model policy that satisfies the requirements of subsection 2 of this section by July 1, 2010.

(L. 2009 S.B. 291)



Section 160.268 Excellence in education revolving fund established — purposes — funding, administration of fund — exempt from transfer to general revenue.

Effective 28 Aug 1993

Title XI EDUCATION AND LIBRARIES

160.268. Excellence in education revolving fund established — purposes — funding, administration of fund — exempt from transfer to general revenue. — 1. There is hereby created a revolving fund for the department of elementary and secondary education which shall be known as the "Excellence in Education Fund", and which shall be administered by the commissioner of the department of elementary and secondary education. The excellence in education fund shall consist of moneys appropriated annually by the general assembly from general revenue to such fund, and any moneys paid into the state treasury and required by law to be credited to such fund. The annual increase of such appropriation to the revolving fund shall not exceed thirty-three and one-third percent of the increase in the appropriation for the foundation program under section 163.031 for any fiscal year. The excellence in education fund shall be kept separate and apart from all other moneys in the state treasury and shall be paid out by the state treasurer pursuant to chapter 33.

2. After appropriation pursuant to law, the moneys in the excellence in education fund shall be available for the payment of the costs and expenses for programs which shall include, but not be limited to:

(1) The incentives for school excellence program established in section 160.264;

(2) The professional teacher and administrator programs established in sections 168.400 and 168.410;

(3) The career development and teacher excellence plan established in section 168.500 for which funding shall be distributed pursuant to section 163.031.

3. All revenue collected through cost recovery activities authorized pursuant to law shall be credited to the excellence in education fund.

4. Any unexpended balance in the excellence in education fund at the end of each fiscal year shall be exempt from the provisions of section 33.080 relating to the transfer of unexpended balances to the general revenue fund.

5. Moneys in the excellence in education fund shall be invested by the state treasurer in the same deposits and obligations in which state funds are authorized by law to be invested; except that, the income accruing from such investments shall be credited to the excellence in education fund on an annual basis.

(L. 1985 H.B. 463 § 7, A.L. 1993 S.B. 380)



Section 160.272 Rules and regulations, promulgation.

Effective 28 Aug 1995

Title XI EDUCATION AND LIBRARIES

160.272. Rules and regulations, promulgation. — No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1985 H.B. 463 § 8, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 160.276 Scholarships for qualified students pursuing teacher education degree — amount — colleges and universities participating to provide matching fund.

Effective 28 Aug 1985

Title XI EDUCATION AND LIBRARIES

160.276. Scholarships for qualified students pursuing teacher education degree — amount — colleges and universities participating to provide matching fund. — 1. Within the limits of amounts appropriated therefor, the department of elementary and secondary education shall make one-year, nonrenewable scholarships in an amount of one thousand dollars available to high school graduates and junior and community college students who are residents of Missouri, who enter and make a commitment to pursue a teacher education program approved by the department of elementary and secondary education and offered by a four-year college or university located in Missouri, and who have:

(1) Achieved scores on an accepted standardized test of academic ability, including, but not limited to, the SAT, ACT, SCAT, which place them at or above the eighty-fifth percentile; or

(2) A high school rank at or above the eighty-fifth percentile.

2. Any college or university located in Missouri which offers a teacher education program approved by the department of elementary and secondary education, and wishes to have the scholarships provided pursuant to this section made available to eligible applicants for admittance to such college or university, must provide matching funds to match, dollar for dollar, the funds made available by the state under this section for students attending the college or university. Such matching funds shall not be taken from money made available to the college or university from state funds. The total scholarship available to any one student from state and from college and university sources under such match program shall be two thousand dollars.

(L. 1985 H.B. 463 § 9 subsecs. 1, 2)



Section 160.278 Scholarships, how awarded — students applying to indicate preferences.

Effective 28 Aug 1985

Title XI EDUCATION AND LIBRARIES

160.278. Scholarships, how awarded — students applying to indicate preferences. — 1. The department of elementary and secondary education shall develop criteria, with input from teacher educators in this state, to select which of the eligible applicants shall receive the scholarships made available under sections 160.276, 160.278, 160.281 and 160.283.

2. Students making application for the scholarships provided under sections 160.276, 160.278, 160.281 and 160.283 shall indicate their first, second, and third preference as to which of the colleges and universities which have provided the necessary matching funds to participate in the scholarship program established under sections 160.276, 160.278, 160.281 and 160.283 they wish to attend. The department of elementary and secondary education, in conjunction with those colleges and universities which have provided the necessary matching funds, shall develop procedures for matching students eligible for the scholarships provided under sections 160.276, 160.278, 160.281 and 160.283 with such colleges and universities.

(L. 1985 H.B. 463 § 9 subsecs. 3, 4)



Section 160.281 Loan paid back with interest if student fails to obtain degree — loans may be sold.

Effective 28 Aug 1990

Title XI EDUCATION AND LIBRARIES

160.281. Loan paid back with interest if student fails to obtain degree — loans may be sold. — If a student ceases his study prior to receiving a degree, any scholarship received under the provisions of sections 160.276, 160.278, 160.281 and 160.283 shall be treated as a loan to the student and interest at the rate of nine and one-half percent per year shall be charged upon the unpaid balance of the amount received from the date the student ceases his study until the amount received is paid back to the state. In order to provide for the servicing of such loans, the department of elementary and secondary education may sell such loans to the higher education loan authority of the state of Missouri created under sections 173.350 to 173.450.

(L. 1985 H.B. 463 § 9 subsec. 5, A.L. 1990 S.B. 740)



Section 160.283 Teaching five years pays off amount received — failure to teach treated as loan for unpaid amount.

Effective 28 Aug 1990

Title XI EDUCATION AND LIBRARIES

160.283. Teaching five years pays off amount received — failure to teach treated as loan for unpaid amount. — Every student receiving scholarships under the provisions of sections 160.276, 160.278, 160.281 and 160.283 shall teach in an elementary or secondary public school in this state for a period of five years after receiving a degree or the scholarship shall be treated as a loan to the student and interest at the rate of nine and one-half percent per year shall be charged upon the unpaid balance of the amount received from the date the student ceases to teach until the amount received is paid back to the state. In order to provide for the servicing of such loans, the department of elementary and secondary education may sell such loans to the higher education loan authority of the state of Missouri created under sections 173.350 to 173.450. For each year that the student teaches up to five years, one-fifth of the amount which was received under sections 160.276, 160.278, 160.281 and 160.283 shall be applied against the total amount received and shall not be subject to the repayment requirement of this section.

(L. 1985 H.B. 463 § 9 subsec. 6, A.L. 1990 S.B. 740)



Section 160.350 Missouri award of recognition for student athletes, how chosen, qualifications.

Effective 14 May 1987, see footnote

Title XI EDUCATION AND LIBRARIES

160.350. Missouri award of recognition for student athletes, how chosen, qualifications. — There is hereby established a "Missouri Award of Recognition" which may be presented to any student athlete who is attending any elementary school, high school, university or college located in Missouri, or to any team of athletes as a whole whose members meet the requirements of this section. Such award may be presented to the eligible student athlete or athletes by the governor, any member of the general assembly, or the general assembly, the house of representatives or the senate, as a whole. In order to be eligible for the award, the student athlete or athletes shall be sponsored by the governor, or by one or more members of the general assembly, who shall state that such student athlete or athletes have accomplished an outstanding achievement in their athletic field. A resolution or recognition ceremony relating to such athletic achievement shall be deemed the equivalent of this award.

(L. 1987 S.B. 422 § 1)

Effective 5-14-87



Section 160.360 Operation recognition, honorary high school diplomas awarded to certain veterans and civilian POWs, when.

Effective 28 Aug 2003

Title XI EDUCATION AND LIBRARIES

160.360. Operation recognition, honorary high school diplomas awarded to certain veterans and civilian POWs, when. — 1. The department of elementary and secondary education, with the cooperation of the Missouri veterans' commission, shall develop and administer a program to be known as "Operation Recognition". The purpose of the program is to award honorary high school diplomas to civilian prisoners of war (POWs) and to any veteran who left high school prior to graduation to enter United States military service. The department and commission shall jointly develop an application procedure, distribute applications and publicize the program to school districts, accredited nonpublic schools, veterans' organizations, and state, regional and local media.

2. All civilian POWs who are residents or former residents of the state of Missouri and all honorably discharged veterans who are residents or former residents of the state of Missouri, who served in the United States military and who did not return to school and complete their education after their term of service shall be eligible to receive an honorary diploma. Diplomas may be issued posthumously.

3. Upon approval of an application, the department shall issue an honorary high school diploma for an eligible civilian POW or an eligible veteran. The diploma shall also include a statement specifying that the diploma is awarded in recognition of military service experiences and civic duty responsibilities. The diploma shall indicate the civilian POW's or veteran's school of attendance. The department and commission shall work together to provide school districts, schools, communities and veterans' organizations with information about hosting a diploma ceremony on or around Veterans Day. The diploma shall be mailed to the civilian POW or veteran or, if the civilian POW or veteran is deceased, to the civilian POW's or veteran's family.

(L. 2001 H.B. 441, et al. § 160.341, A.L. 2002 H.B. 1515, A.L. 2003 S.B. 325)



Section 160.400 Charter schools, defined, St. Louis City and Kansas City school districts — sponsors — use of public school buildings — organization of charter schools — affiliations with college or university — criminal background check required.

Effective 28 Aug 2016

Title XI EDUCATION AND LIBRARIES

160.400. Charter schools, defined, St. Louis City and Kansas City school districts — sponsors — use of public school buildings — organization of charter schools — affiliations with college or university — criminal background check required. — 1. A charter school is an independent public school.

2. Except as further provided in subsection 4 of this section, charter schools may be operated only:

(1) In a metropolitan school district;

(2) In an urban school district containing most or all of a city with a population greater than three hundred fifty thousand inhabitants;

(3) In a school district that has been classified as unaccredited by the state board of education;

(4) In a school district that has been classified as provisionally accredited by the state board of education and has received scores on its annual performance report consistent with a classification of provisionally accredited or unaccredited for three consecutive school years beginning with the 2012-13 accreditation year under the following conditions:

(a) The eligibility for charter schools of any school district whose provisional accreditation is based in whole or in part on financial stress as defined in sections 161.520 to 161.529, or on financial hardship as defined by rule of the state board of education, shall be decided by a vote of the state board of education during the third consecutive school year after the designation of provisional accreditation; and

(b) The sponsor is limited to the local school board or a sponsor who has met the standards of accountability and performance as determined by the department based on sections 160.400 to 160.425 and section 167.349 and properly promulgated rules of the department; or

(5) In a school district that has been accredited without provisions, sponsored only by the local school board; provided that no board with a current year enrollment of one thousand five hundred fifty students or greater shall permit more than thirty-five percent of its student enrollment to enroll in charter schools sponsored by the local board under the authority of this subdivision, except that this restriction shall not apply to any school district that subsequently becomes eligible under subdivision (3) or (4) of this subsection or to any district accredited without provisions that sponsors charter schools prior to having a current year student enrollment of one thousand five hundred fifty students or greater.

3. Except as further provided in subsection 4 of this section, the following entities are eligible to sponsor charter schools:

(1) The school board of the district in any district which is sponsoring a charter school as of August 27, 2012, as permitted under subdivision (1) or (2) of subsection 2 of this section, the special administrative board of a metropolitan school district during any time in which powers granted to the district's board of education are vested in a special administrative board, or if the state board of education appoints a special administrative board to retain the authority granted to the board of education of an urban school district containing most or all of a city with a population greater than three hundred fifty thousand inhabitants, the special administrative board of such school district;

(2) A public four-year college or university with an approved teacher education program that meets regional or national standards of accreditation;

(3) A community college, the service area of which encompasses some portion of the district;

(4) Any private four-year college or university with an enrollment of at least one thousand students, with its primary campus in Missouri, and with an approved teacher preparation program;

(5) Any two-year private vocational or technical school designated as a 501(c)(3) nonprofit organization under the Internal Revenue Code of 1986, as amended, and accredited by the Higher Learning Commission, with its primary campus in Missouri;

(6) The Missouri charter public school commission created in section 160.425.

4. Changes in a school district's accreditation status that affect charter schools shall be addressed as follows, except for the districts described in subdivisions (1) and (2) of subsection 2 of this section:

(1) As a district transitions from unaccredited to provisionally accredited, the district shall continue to fall under the requirements for an unaccredited district until it achieves three consecutive full school years of provisional accreditation;

(2) As a district transitions from provisionally accredited to full accreditation, the district shall continue to fall under the requirements for a provisionally accredited district until it achieves three consecutive full school years of full accreditation;

(3) In any school district classified as unaccredited or provisionally accredited where a charter school is operating and is sponsored by an entity other than the local school board, when the school district becomes classified as accredited without provisions, a charter school may continue to be sponsored by the entity sponsoring it prior to the classification of accredited without provisions and shall not be limited to the local school board as a sponsor.

­­

­

5. The mayor of a city not within a county may request a sponsor under subdivision (2), (3), (4), (5), or (6) of subsection 3 of this section to consider sponsoring a “workplace charter school”, which is defined for purposes of sections 160.400 to 160.425 as a charter school with the ability to target prospective students whose parent or parents are employed in a business district, as defined in the charter, which is located in the city.

6. No sponsor shall receive from an applicant for a charter school any fee of any type for the consideration of a charter, nor may a sponsor condition its consideration of a charter on the promise of future payment of any kind.

7. The charter school shall be organized as a Missouri nonprofit corporation incorporated pursuant to chapter 355. The charter provided for herein shall constitute a contract between the sponsor and the charter school.

8. As a nonprofit corporation incorporated pursuant to chapter 355, the charter school shall select the method for election of officers pursuant to section 355.326 based on the class of corporation selected. Meetings of the governing board of the charter school shall be subject to the provisions of sections 610.010 to 610.030.

9. A sponsor of a charter school, its agents and employees are not liable for any acts or omissions of a charter school that it sponsors, including acts or omissions relating to the charter submitted by the charter school, the operation of the charter school and the performance of the charter school.

10. A charter school may affiliate with a four-year college or university, including a private college or university, or a community college as otherwise specified in subsection 3 of this section when its charter is granted by a sponsor other than such college, university or community college. Affiliation status recognizes a relationship between the charter school and the college or university for purposes of teacher training and staff development, curriculum and assessment development, use of physical facilities owned by or rented on behalf of the college or university, and other similar purposes. A university, college or community college may not charge or accept a fee for affiliation status.

11. The expenses associated with sponsorship of charter schools shall be defrayed by the department of elementary and secondary education retaining one and five-tenths percent of the amount of state and local funding allocated to the charter school under section 160.415, not to exceed one hundred twenty-five thousand dollars, adjusted for inflation. The department of elementary and secondary education shall remit the retained funds for each charter school to the school's sponsor, provided the sponsor remains in good standing by fulfilling its sponsorship obligations under sections 160.400 to 160.425 and 167.349 with regard to each charter school it sponsors, including appropriate demonstration of the following:

(1) Expends no less than ninety percent of its charter school sponsorship funds in support of its charter school sponsorship program, or as a direct investment in the sponsored schools;

(2) Maintains a comprehensive application process that follows fair procedures and rigorous criteria and grants charters only to those developers who demonstrate strong capacity for establishing and operating a quality charter school;

(3) Negotiates contracts with charter schools that clearly articulate the rights and responsibilities of each party regarding school autonomy, expected outcomes, measures for evaluating success or failure, performance consequences based on the annual performance report, and other material terms;

(4) Conducts contract oversight that evaluates performance, monitors compliance, informs intervention and renewal decisions, and ensures autonomy provided under applicable law; and

(5) Designs and implements a transparent and rigorous process that uses comprehensive data to make merit-based renewal decisions.

12. Sponsors receiving funds under subsection 11 of this section shall be required to submit annual reports to the joint committee on education demonstrating they are in compliance with subsection 17 of this section.

13. No university, college or community college shall grant a charter to a nonprofit corporation if an employee of the university, college or community college is a member of the corporation's board of directors.

14. No sponsor shall grant a charter under sections 160.400 to 160.425 and 167.349 without ensuring that a criminal background check and family care safety registry check are conducted for all members of the governing board of the charter schools or the incorporators of the charter school if initial directors are not named in the articles of incorporation, nor shall a sponsor renew a charter without ensuring a criminal background check and family care safety registry check are conducted for each member of the governing board of the charter school.

15. No member of the governing board of a charter school shall hold any office or employment from the board or the charter school while serving as a member, nor shall the member have any substantial interest, as defined in section 105.450, in any entity employed by or contracting with the board. No board member shall be an employee of a company that provides substantial services to the charter school. All members of the governing board of the charter school shall be considered decision-making public servants as defined in section 105.450 for the purposes of the financial disclosure requirements contained in sections 105.483, 105.485, 105.487, and 105.489.

16. A sponsor shall develop the policies and procedures for:

(1) The review of a charter school proposal including an application that provides sufficient information for rigorous evaluation of the proposed charter and provides clear documentation that the education program and academic program are aligned with the state standards and grade-level expectations, and provides clear documentation of effective governance and management structures, and a sustainable operational plan;

(2) The granting of a charter;

(3) The performance contract that the sponsor will use to evaluate the performance of charter schools. Charter schools shall meet current state academic performance standards as well as other standards agreed upon by the sponsor and the charter school in the performance contract;

(4) The sponsor's intervention, renewal, and revocation policies, including the conditions under which the charter sponsor may intervene in the operation of the charter school, along with actions and consequences that may ensue, and the conditions for renewal of the charter at the end of the term, consistent with subsections 8 and 9 of section 160.405;

(5) Additional criteria that the sponsor will use for ongoing oversight of the charter; and

(6) Procedures to be implemented if a charter school should close, consistent with the provisions of subdivision (15) of subsection 1 of section 160.405.

­­

­

17. (1) A sponsor shall provide timely submission to the state board of education of all data necessary to demonstrate that the sponsor is in material compliance with all requirements of sections 160.400 to 160.425 and section 167.349. The state board of education shall ensure each sponsor is in compliance with all requirements under sections 160.400 to 160.425 and 167.349 for each charter school sponsored by any sponsor. The state board shall notify each sponsor of the standards for sponsorship of charter schools, delineating both what is mandated by statute and what best practices dictate. The state board shall evaluate sponsors to determine compliance with these standards every three years. The evaluation shall include a sponsor's policies and procedures in the areas of charter application approval; required charter agreement terms and content; sponsor performance evaluation and compliance monitoring; and charter renewal, intervention, and revocation decisions. Nothing shall preclude the department from undertaking an evaluation at any time for cause.

(2) If the department determines that a sponsor is in material noncompliance with its sponsorship duties, the sponsor shall be notified and given reasonable time for remediation. If remediation does not address the compliance issues identified by the department, the commissioner of education shall conduct a public hearing and thereafter provide notice to the charter sponsor of corrective action that will be recommended to the state board of education. Corrective action by the department may include withholding the sponsor's funding and suspending the sponsor's authority to sponsor a school that it currently sponsors or to sponsor any additional school until the sponsor is reauthorized by the state board of education under section 160.403.

(3) The charter sponsor may, within thirty days of receipt of the notice of the commissioner's recommendation, provide a written statement and other documentation to show cause as to why that action should not be taken. Final determination of corrective action shall be determined by the state board of education based upon a review of the documentation submitted to the department and the charter sponsor.

(4) If the state board removes the authority to sponsor a currently operating charter school under any provision of law, the Missouri charter public school commission shall become the sponsor of the school.

18. If a sponsor notifies a charter school of closure under subsection 8 of section 160.405, the department of elementary and secondary education shall exercise its financial withholding authority under subsection 12 of section 160.415 to assure all obligations of the charter school shall be met. The state, charter sponsor, or resident district shall not be liable for any outstanding liability or obligations of the charter school.

(L. 1998 S.B. 781 § 4, A.L. 2005 S.B. 287, A.L. 2009 S.B. 291, A.L. 2012 S.B. 576, A.L. 2016 S.B. 638)



Section 160.403 Sponsoring a charter school, annual application and approval, contents of application, approval requirements.

Effective 28 Aug 2016

Title XI EDUCATION AND LIBRARIES

160.403. Sponsoring a charter school, annual application and approval, contents of application, approval requirements. — 1. The department of elementary and secondary education shall establish an annual application and approval process for all entities eligible to sponsor charters as set forth in section 160.400 which are not sponsoring a charter school as of August 28, 2012, except that the Missouri charter public school commission shall not be required to undergo the application and approval process. No later than November 1, 2012, the department shall make available information and guidelines for all eligible sponsors concerning the opportunity to apply for sponsoring authority under this section.

2. The application process for sponsorship shall require each interested eligible sponsor, except for the Missouri charter public school commission, to submit an application by February first that includes the following:

(1) Written notification of intent to serve as a charter school sponsor in accordance with sections 160.400 to 160.425 and section 167.349;

(2) Evidence of the applicant sponsor's budget and personnel capacity;

(3) An outline of the request for proposal that the applicant sponsor would, if approved as a charter sponsor, issue to solicit charter school applicants consistent with sections 160.400 to 160.425 and section 167.349;

(4) The performance contract that the applicant sponsor would, if approved as a charter sponsor, use to evaluate the charter schools it sponsors; and

(5) The applicant sponsor's renewal, revocation, and nonrenewal processes consistent with section 160.405.

3. By April first of each year, the department shall decide whether to grant or deny a sponsoring authority to a sponsor applicant. This decision shall be made based on the applicant sponsor's compliance with sections 160.400 to 160.425 and section 167.349 and properly promulgated rules of the department.

4. Within thirty days of the department's decision, the department shall execute a renewable sponsoring contract with each entity it has approved as a sponsor. The term of each authorizing contract shall be six years and renewable.

(L. 2012 S.B. 576, A.L. 2016 S.B. 638)



Section 160.405 Proposed charter, how submitted, requirements, submission to state board, powers and duties — approval, revocation, termination — definitions — lease of public school facilities, when — unlawful reprisal, defined, prohibited — performance report.

Effective 28 Aug 2016

Title XI EDUCATION AND LIBRARIES

160.405. Proposed charter, how submitted, requirements, submission to state board, powers and duties — approval, revocation, termination — definitions — lease of public school facilities, when — unlawful reprisal, defined, prohibited — performance report. — 1. A person, group or organization seeking to establish a charter school shall submit the proposed charter, as provided in this section, to a sponsor. If the sponsor is not a school board, the applicant shall give a copy of its application to the school board of the district in which the charter school is to be located and to the state board of education, within five business days of the date the application is filed with the proposed sponsor. The school board may file objections with the proposed sponsor, and, if a charter is granted, the school board may file objections with the state board of education. The charter shall include a legally binding performance contract that describes the obligations and responsibilities of the school and the sponsor as outlined in sections 160.400 to 160.425 and section 167.349 and shall address the following:

(1) A mission and vision statement for the charter school;

(2) A description of the charter school's organizational structure and bylaws of the governing body, which will be responsible for the policy, financial management, and operational decisions of the charter school, including the nature and extent of parental, professional educator, and community involvement in the governance and operation of the charter school;

(3) A financial plan for the first three years of operation of the charter school including provisions for annual audits;

(4) A description of the charter school's policy for securing personnel services, its personnel policies, personnel qualifications, and professional development plan;

(5) A description of the grades or ages of students being served;

(6) The school's calendar of operation, which shall include at least the equivalent of a full school term as defined in section 160.011;

(7) A description of the charter school's pupil performance standards and academic program performance standards, which shall meet the requirements of subdivision (6) of subsection 4 of this section. The charter school program shall be designed to enable each pupil to achieve such standards and shall contain a complete set of indicators, measures, metrics, and targets for academic program performance, including specific goals on graduation rates and standardized test performance and academic growth;

(8) A description of the charter school's educational program and curriculum;

(9) The term of the charter, which shall be five years and may be renewed;

(10) Procedures, consistent with the Missouri financial accounting manual, for monitoring the financial accountability of the charter, which shall meet the requirements of subdivision (4) of subsection 4 of this section;

(11) Preopening requirements for applications that require that charter schools meet all health, safety, and other legal requirements prior to opening;

(12) A description of the charter school's policies on student discipline and student admission, which shall include a statement, where applicable, of the validity of attendance of students who do not reside in the district but who may be eligible to attend under the terms of judicial settlements and procedures that ensure admission of students with disabilities in a nondiscriminatory manner;

(13) A description of the charter school's grievance procedure for parents or guardians;

(14) A description of the agreement and time frame for implementation between the charter school and the sponsor as to when a sponsor shall intervene in a charter school, when a sponsor shall revoke a charter for failure to comply with subsection 8 of this section, and when a sponsor will not renew a charter under subsection 9 of this section;

(15) Procedures to be implemented if the charter school should close, as provided in subdivision (6) of subsection 16 of section 160.400 including:

(a) Orderly transition of student records to new schools and archival of student records;

(b) Archival of business operation and transfer or repository of personnel records;

(c) Submission of final financial reports;

(d) Resolution of any remaining financial obligations;

(e) Disposition of the charter school's assets upon closure; and

(f) A notification plan to inform parents or guardians of students, the local school district, the retirement system in which the charter school's employees participate, and the state board of education within thirty days of the decision to close;

(16) A description of the special education and related services that shall be available to meet the needs of students with disabilities; and

(17) For all new or revised charters, procedures to be used upon closure of the charter school requiring that unobligated assets of the charter school be returned to the department of elementary and secondary education for their disposition, which upon receipt of such assets shall return them to the local school district in which the school was located, the state, or any other entity to which they would belong.

­­

­

2. Proposed charters shall be subject to the following requirements:

(1) A charter shall be submitted to the sponsor, and follow the sponsor's policies and procedures for review and granting of a charter approval, and be approved by the state board of education by January thirty-first prior to the school year of the proposed opening date of the charter school;

(2) A charter may be approved when the sponsor determines that the requirements of this section are met, determines that the applicant is sufficiently qualified to operate a charter school, and that the proposed charter is consistent with the sponsor's charter sponsorship goals and capacity. The sponsor's decision of approval or denial shall be made within ninety days of the filing of the proposed charter;

(3) If the charter is denied, the proposed sponsor shall notify the applicant in writing as to the reasons for its denial and forward a copy to the state board of education within five business days following the denial;

(4) If a proposed charter is denied by a sponsor, the proposed charter may be submitted to the state board of education, along with the sponsor's written reasons for its denial. If the state board determines that the applicant meets the requirements of this section, that the applicant is sufficiently qualified to operate the charter school, and that granting a charter to the applicant would be likely to provide educational benefit to the children of the district, the state board may grant a charter and act as sponsor of the charter school. The state board shall review the proposed charter and make a determination of whether to deny or grant the proposed charter within sixty days of receipt of the proposed charter, provided that any charter to be considered by the state board of education under this subdivision shall be submitted no later than March first prior to the school year in which the charter school intends to begin operations. The state board of education shall notify the applicant in writing as the reasons for its denial, if applicable; and

(5) The sponsor of a charter school shall give priority to charter school applicants that propose a school oriented to high-risk students and to the reentry of dropouts into the school system. If a sponsor grants three or more charters, at least one-third of the charters granted by the sponsor shall be to schools that actively recruit dropouts or high-risk students as their student body and address the needs of dropouts or high-risk students through their proposed mission, curriculum, teaching methods, and services. For purposes of this subsection, a “high-risk” student is one who is at least one year behind in satisfactory completion of course work or obtaining high school credits for graduation, has dropped out of school, is at risk of dropping out of school, needs drug and alcohol treatment, has severe behavioral problems, has been suspended from school three or more times, has a history of severe truancy, is a pregnant or parenting teen, has been referred for enrollment by the judicial system, is exiting incarceration, is a refugee, is homeless or has been homeless sometime within the preceding six months, has been referred by an area school district for enrollment in an alternative program, or qualifies as high risk under department of elementary and secondary education guidelines. Dropout shall be defined through the guidelines of the school core data report. The provisions of this subsection do not apply to charters sponsored by the state board of education.

3. If a charter is approved by a sponsor, the charter application shall be submitted to the state board of education, along with a statement of finding by the sponsor that the application meets the requirements of sections 160.400 to 160.425 and section 167.349 and a monitoring plan under which the charter sponsor shall evaluate the academic performance, including annual performance reports, of students enrolled in the charter school. The state board of education shall approve or deny a charter application within sixty days of receipt of the application. The state board of education may deny a charter on grounds that the application fails to meet the requirements of sections 160.400 to 160.425 and section 167.349 or that a charter sponsor previously failed to meet the statutory responsibilities of a charter sponsor. Any denial of a charter application made by the state board of education shall be in writing and shall identify the specific failures of the application to meet the requirements of sections 160.400 to 160.425 and section 167.349, and the written denial shall be provided within ten business days to the sponsor.

4. A charter school shall, as provided in its charter:

(1) Be nonsectarian in its programs, admission policies, employment practices, and all other operations;

(2) Comply with laws and regulations of the state, county, or city relating to health, safety, and state minimum educational standards, as specified by the state board of education, including the requirements relating to student discipline under sections 160.261, 167.161, 167.164, and 167.171, notification of criminal conduct to law enforcement authorities under sections 167.115 to 167.117, academic assessment under section 160.518, transmittal of school records under section 167.020, the minimum amount of school time required under section 171.031, and the employee criminal history background check and the family care safety registry check under section 168.133;

(3) Except as provided in sections 160.400 to 160.425 and as specifically provided in other sections, be exempt from all laws and rules relating to schools, governing boards and school districts;

(4) Be financially accountable, use practices consistent with the Missouri financial accounting manual, provide for an annual audit by a certified public accountant, publish audit reports and annual financial reports as provided in chapter 165, provided that the annual financial report may be published on the department of elementary and secondary education's internet website in addition to other publishing requirements, and provide liability insurance to indemnify the school, its board, staff and teachers against tort claims. A charter school that receives local educational agency status under subsection 6 of this section shall meet the requirements imposed by the Elementary and Secondary Education Act for audits of such agencies and comply with all federal audit requirements for charters with local educational agency status. For purposes of an audit by petition under section 29.230, a charter school shall be treated as a political subdivision on the same terms and conditions as the school district in which it is located. For the purposes of securing such insurance, a charter school shall be eligible for the Missouri public entity risk management fund pursuant to section 537.700. A charter school that incurs debt shall include a repayment plan in its financial plan;

(5) Provide a comprehensive program of instruction for at least one grade or age group from early childhood through grade twelve, as specified in its charter;

(6) (a) Design a method to measure pupil progress toward the pupil academic standards adopted by the state board of education pursuant to section 160.514, establish baseline student performance in accordance with the performance contract during the first year of operation, collect student performance data as defined by the annual performance report throughout the duration of the charter to annually monitor student academic performance, and to the extent applicable based upon grade levels offered by the charter school, participate in the statewide system of assessments, comprised of the essential skills tests and the nationally standardized norm-referenced achievement tests, as designated by the state board pursuant to section 160.518, complete and distribute an annual report card as prescribed in section 160.522, which shall also include a statement that background checks have been completed on the charter school's board members, and report to its sponsor, the local school district, and the state board of education as to its teaching methods and any educational innovations and the results thereof. No charter school shall be considered in the Missouri school improvement program review of the district in which it is located for the resource or process standards of the program.

(b) For proposed high-risk or alternative charter schools, sponsors shall approve performance measures based on mission, curriculum, teaching methods, and services. Sponsors shall also approve comprehensive academic and behavioral measures to determine whether students are meeting performance standards on a different time frame as specified in that school's charter. Student performance shall be assessed comprehensively to determine whether a high-risk or alternative charter school has documented adequate student progress. Student performance shall be based on sponsor-approved comprehensive measures as well as standardized public school measures. Annual presentation of charter school report card data to the department of elementary and secondary education, the state board, and the public shall include comprehensive measures of student progress.

(c) Nothing in this subdivision shall be construed as permitting a charter school to be held to lower performance standards than other public schools within a district; however, the charter of a charter school may permit students to meet performance standards on a different time frame as specified in its charter. The performance standards for alternative and special purpose charter schools that target high-risk students as defined in subdivision (5) of subsection 2 of this section shall be based on measures defined in the school's performance contract with its sponsors;

(7) Comply with all applicable federal and state laws and regulations regarding students with disabilities, including sections 162.670 to 162.710, the Individuals with Disabilities Education Act (20 U.S.C. Section 1400) and Section 504 of the Rehabilitation Act of 1973 (29 U.S.C. Section 794) or successor legislation;

(8) Provide along with any request for review by the state board of education the following:

(a) Documentation that the applicant has provided a copy of the application to the school board of the district in which the charter school is to be located, except in those circumstances where the school district is the sponsor of the charter school; and

(b) A statement outlining the reasons for approval or denial by the sponsor, specifically addressing the requirements of sections 160.400 to 160.425 and 167.349.

5. (1) Proposed or existing high-risk or alternative charter schools may include alternative arrangements for students to obtain credit for satisfying graduation requirements in the school's charter application and charter. Alternative arrangements may include, but not be limited to, credit for off-campus instruction, embedded credit, work experience through an internship arranged through the school, and independent studies. When the state board of education approves the charter, any such alternative arrangements shall be approved at such time.

(2) The department of elementary and secondary education shall conduct a study of any charter school granted alternative arrangements for students to obtain credit under this subsection after three years of operation to assess student performance, graduation rates, educational outcomes, and entry into the workforce or higher education.

6. The charter of a charter school may be amended at the request of the governing body of the charter school and on the approval of the sponsor. The sponsor and the governing board and staff of the charter school shall jointly review the school's performance, management and operations during the first year of operation and then every other year after the most recent review or at any point where the operation or management of the charter school is changed or transferred to another entity, either public or private. The governing board of a charter school may amend the charter, if the sponsor approves such amendment, or the sponsor and the governing board may reach an agreement in writing to reflect the charter school's decision to become a local educational agency. In such case the sponsor shall give the department of elementary and secondary education written notice no later than March first of any year, with the agreement to become effective July first. The department may waive the March first notice date in its discretion. The department shall identify and furnish a list of its regulations that pertain to local educational agencies to such schools within thirty days of receiving such notice.

7. Sponsors shall annually review the charter school's compliance with statutory standards including:

(1) Participation in the statewide system of assessments, as designated by the state board of education under section 160.518;

(2) Assurances for the completion and distribution of an annual report card as prescribed in section 160.522;

(3) The collection of baseline data during the first three years of operation to determine the longitudinal success of the charter school;

(4) A method to measure pupil progress toward the pupil academic standards adopted by the state board of education under section 160.514; and

(5) Publication of each charter school's annual performance report.

8. (1) (a) A sponsor's policies shall give schools clear, adequate, evidence-based, and timely notice of contract violations or performance deficiencies and mandate intervention based upon findings of the state board of education of the following:

a. The charter school provides a high school program which fails to maintain a graduation rate of at least seventy percent in three of the last four school years unless the school has dropout recovery as its mission;

b. The charter school's annual performance report results are below the district's annual performance report results based on the performance standards that are applicable to the grade level configuration of both the charter school and the district in which the charter school is located in three of the last four school years; and

c. The charter school is identified as a persistently lowest achieving school by the department of elementary and secondary education.

(b) A sponsor shall have a policy to revoke a charter during the charter term if there is:

a. Clear evidence of underperformance as demonstrated in the charter school's annual performance report in three of the last four school years; or

b. A violation of the law or the public trust that imperils students or public funds.

(c) A sponsor shall revoke a charter or take other appropriate remedial action, which may include placing the charter school on probationary status for no more than twenty-four months, provided that no more than one designation of probationary status shall be allowed for the duration of the charter contract, at any time if the charter school commits a serious breach of one or more provisions of its charter or on any of the following grounds: failure to meet the performance contract as set forth in its charter, failure to meet generally accepted standards of fiscal management, failure to provide information necessary to confirm compliance with all provisions of the charter and sections 160.400 to 160.425 and 167.349 within forty-five days following receipt of written notice requesting such information, or violation of law.

(2) The sponsor may place the charter school on probationary status to allow the implementation of a remedial plan, which may require a change of methodology, a change in leadership, or both, after which, if such plan is unsuccessful, the charter may be revoked.

(3) At least sixty days before acting to revoke a charter, the sponsor shall notify the governing board of the charter school of the proposed action in writing. The notice shall state the grounds for the proposed action. The school's governing board may request in writing a hearing before the sponsor within two weeks of receiving the notice.

(4) The sponsor of a charter school shall establish procedures to conduct administrative hearings upon determination by the sponsor that grounds exist to revoke a charter. Final decisions of a sponsor from hearings conducted pursuant to this subsection are subject to an appeal to the state board of education, which shall determine whether the charter shall be revoked.

(5) A termination shall be effective only at the conclusion of the school year, unless the sponsor determines that continued operation of the school presents a clear and immediate threat to the health and safety of the children.

(6) A charter sponsor shall make available the school accountability report card information as provided under section 160.522 and the results of the academic monitoring required under subsection 3 of this section.

9. (1) A sponsor shall take all reasonable steps necessary to confirm that each charter school sponsored by such sponsor is in material compliance and remains in material compliance with all material provisions of the charter and sections 160.400 to 160.425 and 167.349. Every charter school shall provide all information necessary to confirm ongoing compliance with all provisions of its charter and sections 160.400 to 160.425 and 167.349 in a timely manner to its sponsor.

(2) The sponsor's renewal process of the charter school shall be based on the thorough analysis of a comprehensive body of objective evidence and consider if:

(a) The charter school has maintained results on its annual performance report that meet or exceed the district in which the charter school is located based on the performance standards that are applicable to the grade-level configuration of both the charter school and the district in which the charter school is located in three of the last four school years;

(b) The charter school is organizationally and fiscally viable determining at a minimum that the school does not have:

a. A negative balance in its operating funds;

b. A combined balance of less than three percent of the amount expended for such funds during the previous fiscal year; or

c. Expenditures that exceed receipts for the most recently completed fiscal year;

(c) The charter is in compliance with its legally binding performance contract and sections 160.400 to 160.425 and section 167.349; and

(d) The charter school has an annual performance report consistent with a classification of accredited for three of the last four years and is fiscally viable as described in paragraph (b) of this subdivision. If such is the case, the charter school may have an expedited renewal process as defined by rule of the department of elementary and secondary education.

(3) (a) Beginning August first during the year in which a charter is considered for renewal, a charter school sponsor shall demonstrate to the state board of education that the charter school is in compliance with federal and state law as provided in sections 160.400 to 160.425 and section 167.349 and the school's performance contract including but not limited to those requirements specific to academic performance.

(b) Along with data reflecting the academic performance standards indicated in paragraph (a) of this subdivision, the sponsor shall submit a revised charter application to the state board of education for review.

(c) Using the data requested and the revised charter application under paragraphs (a) and (b) of this subdivision, the state board of education shall determine if compliance with all standards enumerated in this subdivision has been achieved. The state board of education at its next regularly scheduled meeting shall vote on the revised charter application.

(d) If a charter school sponsor demonstrates the objectives identified in this subdivision, the state board of education shall renew the school's charter.

10. A school district may enter into a lease with a charter school for physical facilities.

11. A governing board or a school district employee who has control over personnel actions shall not take unlawful reprisal against another employee at the school district because the employee is directly or indirectly involved in an application to establish a charter school. A governing board or a school district employee shall not take unlawful reprisal against an educational program of the school or the school district because an application to establish a charter school proposes the conversion of all or a portion of the educational program to a charter school. As used in this subsection, “unlawful reprisal” means an action that is taken by a governing board or a school district employee as a direct result of a lawful application to establish a charter school and that is adverse to another employee or an educational program.

12. Charter school board members shall be subject to the same liability for acts while in office as if they were regularly and duly elected members of school boards in any other public school district in this state. The governing board of a charter school may participate, to the same extent as a school board, in the Missouri public entity risk management fund in the manner provided under sections 537.700 to 537.756.

13. Any entity, either public or private, operating, administering, or otherwise managing a charter school shall be considered a quasi-public governmental body and subject to the provisions of sections 610.010 to 610.035.

14. The chief financial officer of a charter school shall maintain:

(1) A surety bond in an amount determined by the sponsor to be adequate based on the cash flow of the school; or

(2) An insurance policy issued by an insurance company licensed to do business in Missouri on all employees in the amount of five hundred thousand dollars or more that provides coverage in the event of employee theft.

15. The department of elementary and secondary education shall calculate an annual performance report for each charter school and shall publish it in the same manner as annual performance reports are calculated and published for districts and attendance centers.

16. The joint committee on education shall create a committee to investigate facility access and affordability for charter schools. The committee shall be comprised of equal numbers of the charter school sector and the public school sector and shall report its findings to the general assembly by December 31, 2016.

(L. 1998 S.B. 781 § 5, A.L. 2005 S.B. 287, A.L. 2009 S.B. 291, A.L. 2012 S.B. 576, A.L. 2016 S.B. 638)

(2015) Section governing appeals of a sponsor's decision to revoke a charter school's designation does not authorize either the State Board of Education or the Department of Elementary and Secondary Education to review public university's decision not to renew charter school sponsorship. Hope Academy v. Mo. State Bd. of Education, 462 S.W.3d 870 (Mo.App.W.D.).



Section 160.408 High-quality school, defined, replication in unaccredited districts.

Effective 28 Aug 2016

Title XI EDUCATION AND LIBRARIES

160.408. High-quality school, defined, replication in unaccredited districts. — 1. For purposes of this section, “high-quality charter school” means a charter school operating in the state of Missouri that meets the following requirements:

(1) Receives eighty-five percent or more of the total points on the annual performance report for three out of the last four school years by comparing points earned to the points possible on the annual performance report for three of the last four school years;

(2) Maintains a graduation rate of at least eighty percent for three of the last four school years, if the charter school provides a high school program;

(3) Is in material compliance with its legally binding performance contract and sections 160.400 to 160.425 and section 167.349; and

(4) Is organizationally and fiscally viable as described in paragraph (b) of subdivision (2) of subsection 9 of section 160.405.

2. Notwithstanding any other provision of law, high-quality charter schools shall be provided expedited opportunities to replicate and expand into unaccredited districts, a metropolitan district, or an urban school district containing most or all of a home rule city with more than four hundred thousand inhabitants and located in more than one county. Such replication and expansion shall be subject to the following:

(1) The school seeking to replicate or expand shall submit its proposed charter to a proposed sponsor. The charter shall include a legally binding performance contract that meets the requirements of sections 160.400 to 160.425 and section 167.349;

(2) The sponsor's decision to approve or deny shall be made within sixty days of the filing of the proposed charter with the proposed sponsor;

(3) If a charter is approved by a sponsor, the charter application shall be filed with the state board of education with a statement of finding from the sponsor that the application meets the requirements of sections 160.400 to 160.425 and section 167.349 and a monitoring plan under which the sponsor shall evaluate the academic performance of students enrolled in the charter school. Such filing shall be made by January thirty-first prior to the school year in which the charter school intends to begin operations.

3. The term of the charter for schools operating under this section shall be five years, and the charter may be renewed for terms of up to ten years. Renewal shall be subject to the provisions of paragraphs (a) to (d) of subdivision (3) of subsection 9 of section 160.405.

(L. 2016 S.B. 638)



Section 160.410 Admission, preferences for admission permitted, when — information to be made publicly available — move out of school district, effect of.

Effective 28 Aug 2016

Title XI EDUCATION AND LIBRARIES

160.410. Admission, preferences for admission permitted, when — information to be made publicly available — move out of school district, effect of. — 1. A charter school shall enroll:

(1) All pupils resident in the district in which it operates;

(2) Nonresident pupils eligible to attend a district's school under an urban voluntary transfer program;

(3) Nonresident pupils who transfer from an unaccredited district under section 167.131, provided that the charter school is an approved charter school, as defined in section 167.131, and subject to all other provisions of section 167.131;

(4) In the case of a charter school whose mission includes student drop-out prevention or recovery, any nonresident pupil from the same or an adjacent county who resides in a residential care facility, a transitional living group home, or an independent living program whose last school of enrollment is in the school district where the charter school is established, who submits a timely application; and

(5) In the case of a workplace charter school, any student eligible to attend under subdivision (1) or (2) of this subsection whose parent is employed in the business district, who submits a timely application, unless the number of applications exceeds the capacity of a program, class, grade level or building. The configuration of a business district shall be set forth in the charter and shall not be construed to create an undue advantage for a single employer or small number of employers.

2. If capacity is insufficient to enroll all pupils who submit a timely application, the charter school shall have an admissions process that assures all applicants of an equal chance of gaining admission and does not discriminate based on parents' ability to pay fees or tuition except that:

(1) A charter school may establish a geographical area around the school whose residents will receive a preference for enrolling in the school, provided that such preferences do not result in the establishment of racially or socioeconomically isolated schools and provided such preferences conform to policies and guidelines established by the state board of education;

(2) A charter school may also give a preference for admission of children whose siblings attend the school or whose parents are employed at the school or in the case of a workplace charter school, a child whose parent is employed in the business district or at the business site of such school; and

(3) Charter alternative and special purpose schools may also give a preference for admission to high-risk students, as defined in subdivision (5) of subsection 2 of section 160.405, when the school targets these students through its proposed mission, curriculum, teaching methods, and services.

3. A charter school shall not limit admission based on race, ethnicity, national origin, disability, income level, proficiency in the English language or athletic ability, but may limit admission to pupils within a given age group or grade level. Charter schools may limit admission based on gender only when the school is a single-gender school. Students of a charter school who have been enrolled for a full academic year shall be counted in the performance of the charter school on the statewide assessments in that calendar year, unless otherwise exempted as English language learners. For purposes of this subsection, “full academic year” means the last Wednesday in September through the administration of the Missouri assessment program test without transferring out of the school and re-enrolling.

4. A charter school shall make available for public inspection, and provide upon request, to the parent, guardian, or other custodian of any school-age pupil resident in the district in which the school is located the following information:

(1) The school's charter;

(2) The school's most recent annual report card published according to section 160.522;

(3) The results of background checks on the charter school's board members; and

(4) If a charter school is operated by a management company, a copy of the written contract between the governing board of the charter school and the educational management organization or the charter management organization for services. The charter school may charge reasonable fees, not to exceed the rate specified in section 610.026 for furnishing copies of documents under this subsection.

5. When a student attending a charter school who is a resident of the school district in which the charter school is located moves out of the boundaries of such school district, the student may complete the current semester and shall be considered a resident student. The student's parent or legal guardian shall be responsible for the student's transportation to and from the charter school.

6. If a change in school district boundary lines occurs under section 162.223, 162.431, 162.441, or 162.451, or by action of the state board of education under section 162.081, including attachment of a school district's territory to another district or dissolution, such that a student attending a charter school prior to such change no longer resides in a school district in which the charter school is located, then the student may complete the current academic year at the charter school. The student shall be considered a resident student. The student's parent or legal guardian shall be responsible for the student's transportation to and from the charter school.

7. The provisions of sections 167.018 and 167.019 concerning foster children's educational rights are applicable to charter schools.

(L. 1998 S.B. 781 § 6, A.L. 2005 S.B. 287, A.L. 2009 S.B. 291, A.L. 2012 S.B. 576, A.L. 2016 S.B. 638)



Section 160.415 Distribution of state school aid for charter schools — powers and duties of governing body of charter schools.

Effective 28 Aug 2016

Title XI EDUCATION AND LIBRARIES

160.415. Distribution of state school aid for charter schools — powers and duties of governing body of charter schools. — 1. For the purposes of calculation and distribution of state school aid under section 163.031, pupils enrolled in a charter school shall be included in the pupil enrollment of the school district within which each pupil resides. Each charter school shall report the names, addresses, and eligibility for free and reduced price lunch, special education, or limited English proficiency status, as well as eligibility for categorical aid, of pupils resident in a school district who are enrolled in the charter school to the school district in which those pupils reside. The charter school shall report the average daily attendance data, free and reduced price lunch count, special education pupil count, and limited English proficiency pupil count to the state department of elementary and secondary education. Each charter school shall promptly notify the state department of elementary and secondary education and the pupil's school district when a student discontinues enrollment at a charter school.

2. Except as provided in subsections 3 and 4 of this section, the aid payments for charter schools shall be as described in this subsection.

(1) A school district having one or more resident pupils attending a charter school shall pay to the charter school an annual amount equal to the product of the charter school's weighted average daily attendance and the state adequacy target, multiplied by the dollar value modifier for the district, plus local tax revenues per weighted average daily attendance from the incidental and teachers' funds in excess of the performance levy as defined in section 163.011 plus all other state aid attributable to such pupils.

(2) The district of residence of a pupil attending a charter school shall also pay to the charter school any other federal or state aid that the district receives on account of such child.

(3) If the department overpays or underpays the amount due to the charter school, such overpayment or underpayment shall be repaid by the public charter school or credited to the public charter school in twelve equal payments in the next fiscal year.

(4) The amounts provided pursuant to this subsection shall be prorated for partial year enrollment for a pupil.

(5) A school district shall pay the amounts due pursuant to this subsection as the disbursal agent and no later than twenty days following the receipt of any such funds. The department of elementary and secondary education shall pay the amounts due when it acts as the disbursal agent within five days of the required due date.

3. A workplace charter school shall receive payment for each eligible pupil as provided under subsection 2 of this section, except that if the student is not a resident of the district and is participating in a voluntary interdistrict transfer program, the payment for such pupils shall be the same as provided under section 162.1060.

4. A charter school that has declared itself as a local educational agency shall receive from the department of elementary and secondary education an annual amount equal to the product of the charter school's weighted average daily attendance and the state adequacy target, multiplied by the dollar value modifier for the district, plus local tax revenues per weighted average daily attendance from the incidental and teachers funds in excess of the performance levy as defined in section 163.011 plus all other state aid attributable to such pupils. If a charter school declares itself as a local educational agency, the department of elementary and secondary education shall, upon notice of the declaration, reduce the payment made to the school district by the amount specified in this subsection and pay directly to the charter school the annual amount reduced from the school district's payment.

5. If a school district fails to make timely payments of any amount for which it is the disbursal agent, the state department of elementary and secondary education shall authorize payment to the charter school of the amount due pursuant to subsection 2 of this section and shall deduct the same amount from the next state school aid apportionment to the owing school district. If a charter school is paid more or less than the amounts due pursuant to this section, the amount of overpayment or underpayment shall be adjusted equally in the next twelve payments by the school district or the department of elementary and secondary education, as appropriate. Any dispute between the school district and a charter school as to the amount owing to the charter school shall be resolved by the department of elementary and secondary education, and the department's decision shall be the final administrative action for the purposes of review pursuant to chapter 536. During the period of dispute, the department of elementary and secondary education shall make every administrative and statutory effort to allow the continued education of children in their current public charter school setting.

6. The charter school and a local school board may agree by contract for services to be provided by the school district to the charter school. The charter school may contract with any other entity for services. Such services may include but are not limited to food service, custodial service, maintenance, management assistance, curriculum assistance, media services and libraries and shall be subject to negotiation between the charter school and the local school board or other entity. Documented actual costs of such services shall be paid for by the charter school.

7. In the case of a proposed charter school that intends to contract with an education service provider for substantial educational services or management services, the request for proposals shall additionally require the charter school applicant to:

(1) Provide evidence of the education service provider's success in serving student populations similar to the targeted population, including demonstrated academic achievement as well as successful management of nonacademic school functions, if applicable;

(2) Provide a term sheet setting forth the proposed duration of the service contract; roles and responsibilities of the governing board, the school staff, and the service provider; scope of services and resources to be provided by the service provider; performance evaluation measures and time lines; compensation structure, including clear identification of all fees to be paid to the service provider; methods of contract oversight and enforcement; investment disclosure; and conditions for renewal and termination of the contract;

(3) Disclose any known conflicts of interest between the school governing board and proposed service provider or any affiliated business entities;

(4) Disclose and explain any termination or nonrenewal of contracts for equivalent services for any other charter school in the United States within the past five years;

(5) Ensure that the legal counsel for the charter school shall report directly to the charter school's governing board; and

(6) Provide a process to ensure that the expenditures that the education service provider intends to bill to the charter school shall receive prior approval of the governing board or its designee.

8. A charter school may enter into contracts with community partnerships and state agencies acting in collaboration with such partnerships that provide services to children and their families linked to the school.

9. A charter school shall be eligible for transportation state aid pursuant to section 163.161 and shall be free to contract with the local district, or any other entity, for the provision of transportation to the students of the charter school.

10. (1) The proportionate share of state and federal resources generated by students with disabilities or staff serving them shall be paid in full to charter schools enrolling those students by their school district where such enrollment is through a contract for services described in this section. The proportionate share of money generated under other federal or state categorical aid programs shall be directed to charter schools serving such students eligible for that aid.

(2) A charter school shall provide the special services provided pursuant to section 162.705 and may provide the special services pursuant to a contract with a school district or any provider of such services.

11. A charter school may not charge tuition or impose fees that a school district is prohibited from charging or imposing, except that a charter school may receive tuition payments from districts in the same or an adjoining county for nonresident students who transfer to an approved charter school, as defined in section 167.131, from an unaccredited district.

12. A charter school is authorized to incur debt in anticipation of receipt of funds. A charter school may also borrow to finance facilities and other capital items. A school district may incur bonded indebtedness or take other measures to provide for physical facilities and other capital items for charter schools that it sponsors or contracts with. Except as otherwise specifically provided in sections 160.400 to 160.425, upon the dissolution of a charter school, any liabilities of the corporation will be satisfied through the procedures of chapter 355. A charter school shall satisfy all its financial obligations within twelve months of notice from the sponsor of the charter school's closure under subsection 8 of section 160.405. After satisfaction of all its financial obligations, a charter school shall return any remaining state and federal funds to the department of elementary and secondary education for disposition as stated in subdivision (17) of subsection 1 of section 160.405. The department of elementary and secondary education may withhold funding at a level the department determines to be adequate during a school's last year of operation until the department determines that school records, liabilities, and reporting requirements, including a full audit, are satisfied.

13. Charter schools shall not have the power to acquire property by eminent domain.

14. The governing body of a charter school is authorized to accept grants, gifts or donations of any kind and to expend or use such grants, gifts or donations. A grant, gift or donation may not be accepted by the governing body if it is subject to any condition contrary to law applicable to the charter school or other public schools, or contrary to the terms of the charter.

(L. 1998 S.B. 781 § 7, A.L. 1999 H.B. 889, A.L. 2005 S.B. 287, A.L. 2012 S.B. 576, A.L. 2016 S.B. 638)



Section 160.417 Financial stress, review of report information by charter school sponsor, when — criteria for financial stress.

Effective 28 Aug 2016

Title XI EDUCATION AND LIBRARIES

160.417. Financial stress, review of report information by charter school sponsor, when — criteria for financial stress. — 1. By October 1, 2012, and by each October first thereafter, the sponsor of each charter school shall review the information submitted on the report required by section 162.821 to identify charter schools experiencing financial stress. The department of elementary and secondary education shall be authorized to obtain such additional information from a charter school as may be necessary to determine the financial condition of the charter school. Annually, a listing of charter schools identified as experiencing financial stress according to the provisions of this section shall be provided to the governor, speaker of the house of representatives, and president pro tempore of the senate by the department of elementary and secondary education.

2. For the purposes of this section, a charter school shall be identified as experiencing financial stress if it:

(1) At the end of its most recently completed fiscal year:

(a) Has a negative balance in its operating funds; or

(b) Has a combined balance of less than three percent of the amount expended from such funds during the previous fiscal year;

(2) For the most recently completed fiscal year expenditures, exceeded receipts for any of its funds because of recurring costs; or

(3) Due to insufficient fund balances or reserves, incurred debt after January thirty-first and before July first during the most recently completed fiscal year in order to meet expenditures of the charter school.

3. The sponsor shall notify by November first the governing board of the charter school identified as experiencing financial stress. Upon receiving the notification, the governing board shall develop, or cause to have developed, and shall approve a budget and education plan on forms provided by the sponsor. The budget and education plan shall be submitted to the sponsor, signed by the officers of the charter school, within forty-five calendar days of notification that the charter school has been identified as experiencing financial stress. Minimally, the budget and education plan shall:

(1) Give assurances that adequate educational services to students of the charter school shall continue uninterrupted for the remainder of the current school year and that the charter school can provide the minimum amount of school time required by section 171.031;

(2) Outline a procedure to be followed by the charter school to report to charter school patrons about the financial condition of the charter school; and

(3) Detail the expenditure reduction measures, revenue increases, or other actions to be taken by the charter school to address its condition of financial stress.

4. Upon receipt and following review of any budget and education plan, the sponsor may make suggestions to improve the plan. Nothing in sections 160.400 to 160.425 or section 167.349 shall exempt a charter school from submitting a budget and education plan to the sponsor according to the provisions of this section following each such notification that a charter school has been identified as experiencing financial stress, except that the sponsor may permit a charter school's governing board to make amendments to or update a budget and education plan previously submitted to the sponsor.

5. The department may withhold any payment of financial aid otherwise due to the charter school until such time as the sponsor and the charter school have fully complied with this section.

(L. 2012 S.B. 576, A.L. 2016 S.B. 638)



Section 160.420 Employment provisions — school district personnel may accept charter school position and remain district employees, effect — noncertificated instructional personnel, employment, supervision.

Effective 28 Aug 2012

Title XI EDUCATION AND LIBRARIES

160.420. Employment provisions — school district personnel may accept charter school position and remain district employees, effect — noncertificated instructional personnel, employment, supervision. — 1. Any school district in which charter schools may be established under sections 160.400 to 160.425 shall establish a uniform policy which provides that if a charter school offers to retain the services of an employee of a school district, and the employee accepts a position at the charter school, an employee at the employee's option may remain an employee of the district and the charter school shall pay to the district the district's full costs of salary and benefits provided to the employee. The district's policy shall provide that any teacher who accepts a position at a charter school and opts to remain an employee of the district retains such teacher's permanent teacher status and retains such teacher's seniority rights in the district for three years. The school district shall not be liable for any such employee's acts while an employee of the charter school.

2. A charter school may employ noncertificated instructional personnel; provided that no more than twenty percent of the full-time equivalent instructional staff positions at the school are filled by noncertificated personnel. All noncertificated instructional personnel shall be supervised by certificated instructional personnel. A charter school that has a foreign language immersion experience as its chief educational mission, as stated in its charter, shall not be subject to the twenty-percent requirement of this subsection but shall ensure that any teachers whose duties include instruction given in a foreign language have current valid credentials in the country in which such teacher received his or her training and shall remain subject to the remaining requirements of this subsection. The charter school shall ensure that all instructional employees of the charter school have experience, training and skills appropriate to the instructional duties of the employee, and the charter school shall ensure that a criminal background check and family care safety registry check are conducted for each employee of the charter school prior to the hiring of the employee under the requirements of section 168.133. The charter school may not employ instructional personnel whose certificate of license to teach has been revoked or is currently suspended by the state board of education. Appropriate experience, training and skills of noncertificated instructional personnel shall be determined considering:

(1) Teaching certificates issued by another state or states;

(2) Certification by the National Board for Professional Teaching Standards;

(3) College degrees in the appropriate field;

(4) Evidence of technical training and competence when such is appropriate; and

(5) The level of supervision and coordination with certificated instructional staff.

3. Personnel employed by the charter school shall participate in the retirement system of the school district in which the charter school is located, subject to the same terms, conditions, requirements and other provisions applicable to personnel employed by the school district. For purposes of participating in the retirement system, the charter school shall be considered to be a public school within the school district, and personnel employed by the charter school shall be public school employees. In the event of a lapse of the school district's corporate organization as described in subsections 1 and 4 of section 162.081, personnel employed by the charter school shall continue to participate in the retirement system and shall do so on the same terms, conditions, requirements and other provisions as they participated prior to the lapse.

(L. 1998 S.B. 781 § 8, A.L. 2001 H.B. 660, A.L. 2005 S.B. 287, A.L. 2012 S.B. 576)



Section 160.425 Missouri charter public school commission created, members, duties — funding.

Effective 28 Aug 2012

Title XI EDUCATION AND LIBRARIES

160.425. Missouri charter public school commission created, members, duties — funding. — 1. The "Missouri Charter Public School Commission" is hereby created with the authority to sponsor high quality charter schools throughout the state of Missouri.

2. The commission shall consist of nine members appointed by the governor, by and with the advice and consent of the senate. No more than five of the members shall be of the same political party. No more than two members shall be from the same congressional district. The term of office of each member shall be four years, except those of the members first appointed, of which three shall be appointed for a term of one year, two for a term of two years, two for a term of three years, and two for a term of four years. At the expiration of the term of each member, the governor, by and with the advice and consent of the senate, shall appoint a successor.

3. The appointees to the commission shall be selected as follows:

(1) One member selected by the governor from a slate of three recommended by the commissioner of education;

(2) One member selected by the governor from a slate of three recommended by the commissioner of higher education;

(3) One member selected by the governor from a slate of three recommended by the president pro tempore of the senate;

(4) One member selected by the governor from a slate of three recommended by the speaker of the house of representatives; and

(5) Five additional members appointed by the governor, one of whom shall be selected from a slate of three nominees recommended by the Missouri School Boards Association.

4. Members appointed to the commission shall collectively possess strong experience and expertise in governance, management and finance, school leadership, assessment, curriculum and instruction, and education law. All members of the commission shall have demonstrated understanding of and commitment to charter schooling as a strategy for strengthening public education.

5. The commission shall annually elect a chairperson and vice chairperson, who shall act as chairperson in his or her absence. The commission shall meet at the call of the chairperson. The chairperson may call meetings at such times as he or she deems advisable and shall call a meeting when requested to do so by three or more members of the commission. Members of the commission are not eligible to receive compensation.

6. The commission may approve proposed charters for its sponsorship under sections 160.400 to 160.425 and shall:

(1) Comply with all of the requirements applicable to sponsors under sections 160.400 to 160.425;

(2) Exercise sponsorship over charters approved by the commission under sections 160.400 to 160.425, including receipt of sponsorship funding under subsection 11 of section 160.400.

7. Charter schools sponsored by the commission shall comply with all of the requirements applicable to charter schools under sections 160.400 to 160.425.

8. The commission shall conduct its business in accordance with chapter 610.

9. The department of elementary and secondary education shall provide start-up funding for the commission to operate. The commission shall reimburse the department's costs from any funds it receives as sponsor under section 160.400.

10. The commission is authorized to receive and expend gifts, grants, and donations of any kind from any public or private entity to carry out the purposes of sections 160.400 to 160.425, subject to the terms and conditions under which they are given, provided that all such terms and conditions are permissible under law.

(L. 2012 S.B. 576)



Section 160.451 Earthquake emergency system to be established for certain school districts.

Effective 28 Aug 1990

Title XI EDUCATION AND LIBRARIES

160.451. Earthquake emergency system to be established for certain school districts. — The governing body of each school district which can be expected to experience an intensity of ground shaking equivalent to a Modified Mercalli of VII or above from an earthquake occurring along the New Madrid Fault with a potential magnitude of 7.6 on the Richter Scale shall establish an earthquake emergency procedure system in every school building under its jurisdiction. The governing body of each school district shall request assistance from the state emergency management agency and any local emergency management agency located within its district boundaries to develop and establish the earthquake emergency procedure system.

(L. 1990 S.B. 539 § 2)



Section 160.453 Requirements for emergency system — public inspection of system authorized.

Effective 28 Aug 1990

Title XI EDUCATION AND LIBRARIES

160.453. Requirements for emergency system — public inspection of system authorized. — 1. The earthquake emergency procedure system shall include, but not be limited to, all of the following:

(1) A school building disaster plan, ready for implementation at any time, for monitoring the safety and care of students and staff;

(2) An emergency exercise to be held at least twice each school year whereby students and staff simulate earthquake emergency conditions and the procedures for safety and protection to be implemented under such conditions; provided the department of education shall not require any school district to perform more than two earthquake preparedness drills during any one school year;

(3) Protective measures to be taken before, during and following an earthquake; and

(4) A program to ensure that the students and certificated and noncertificated employees of the school district are aware of, and properly trained in, the earthquake emergency procedure system.

2. Each school district shall make available for public inspection during normal business hours its earthquake emergency procedure system.

(L. 1990 S.B. 539 § 3)



Section 160.455 Distribution to each student certain materials on earthquake safety — duties of school district.

Effective 28 Aug 1990

Title XI EDUCATION AND LIBRARIES

160.455. Distribution to each student certain materials on earthquake safety — duties of school district. — At the beginning of each school year, each school district in the state shall distribute to each student such materials that have been prepared by the Federal Emergency Management Agency, the state emergency management agency or by agencies that are authorities in the area of earthquake safety and that provide the following objectives:

(1) Developing public awareness regarding the causes of earthquakes, the forces and effects of earthquakes, and the need for school and community action in coping with earthquake hazards;

(2) Promoting understanding of the impact of earthquakes on natural features and manmade structures; and

(3) Explaining what safety measures should be taken by individuals and households prior to, during and following an earthquake.

(L. 1990 S.B. 539 § 4)



Section 160.457 School districts may elect to adopt certain provisions of earthquake emergency program.

Effective 28 Aug 1990

Title XI EDUCATION AND LIBRARIES

160.457. School districts may elect to adopt certain provisions of earthquake emergency program. — The governing body of each school district which is situated in an area of the state which can be expected to experience an intensity of ground shaking of less than VII on the Modified Mercalli scale from an earthquake occurring along the New Madrid Fault with a potential magnitude of 7.6 on the Richter Scale may elect to be subject to the provisions of sections 160.451 to 160.455.

(L. 1990 S.B. 539 § 5)



Section 160.459 Program established — definitions — funding for schools, eligibility — procedures established — rulemaking authority — fund created — sunset provision.

Effective 10 Jul 2008, see footnote

Title XI EDUCATION AND LIBRARIES

160.459. Program established — definitions — funding for schools, eligibility — procedures established — rulemaking authority — fund created — sunset provision. — 1. There is hereby established the "Rebuild Missouri Schools Program" under which the state board of education shall distribute no-interest funding to eligible school districts from moneys appropriated by the general assembly to the rebuild Missouri schools program fund for the purposes of this section to assist in paying the costs of emergency projects.

2. As used in this section, the following terms mean:

(1) "Eligible school district", any public school district that has one or more school facilities that have experienced severe damage or destruction due to an act of God or extreme weather events, including but not limited to tornado, flood, or hail;

(2) "Emergency project", reconstruction, replacement or renovation of, or repair to, any school facilities located in an area that has been declared a disaster area by the governor or President of the United States because of severe damage;

(3) "Fund", the rebuild Missouri schools fund created by this section and funded by appropriations of the general assembly;

(4) "Severe damage", such level of damage as to render all or a substantial portion of a facility within a school district unusable for the purpose for which it was being used immediately prior to the event that caused the damage.

3. Under rules and procedures established by the state board of education, eligible school districts may receive moneys from the fund to pay for the costs of one or more emergency projects.

4. Each eligible school district applying for such funding shall enter into an agreement with the state board of education which shall provide for all of the following:

(1) The funding shall be used only to pay the costs of an emergency project;

(2) The eligible school district shall pay no interest for the funding;

(3) The eligible school district shall, subject to annual appropriation as provided in this section, repay the amount of the funding to the fund in annual installments, which may or may not be equal in amount, not more than twenty years from the date the funding is received by the eligible school district. If the fund is no longer in existence, the eligible school district shall repay the amount of the funding to the general revenue fund;

(4) The repayment described in subdivision (3) of this subsection shall annually be subject to an appropriation by the board of education of the eligible school district to make such repayment, such appropriation to be, at the discretion of the eligible school district, from such district's incidental fund or capital projects fund;

(5) As security for the repayment, a pledge from the eligible school district to the state board of education of the use and occupancy of the school facilities constituting the emergency project for a period ending not earlier than the date the repayment shall be completed; and

(6) Such other provisions as the state board of education shall provide for in its rules and procedures or as to which the state board of education and the eligible school district shall agree.

5. The amount of funding awarded by the state board of education for any emergency project shall not exceed the cost of that emergency project less the amount of any insurance proceeds or other moneys received by the eligible school district as a result of the severe damage. If the eligible school district receives such insurance proceeds or other moneys after it receives funding under the rebuild Missouri schools program, it shall pay to the state board of education the amount by which the sum of the funding under the rebuild Missouri schools program plus the insurance proceeds and other moneys exceeds the cost of the emergency project. Such payment shall:

(1) Be made at the time the annual payment under the agreement is made;

(2) Be made whether or not the eligible school district has made an appropriation for its annual payment;

(3) Be in addition to the annual payment; and

(4) Not be a credit against the annual payment.

6. Repayments from eligible school districts shall be paid into the fund so long as it is in existence and may be used by the state board of education to provide additional funding under the rebuild Missouri schools program. If the fund is no longer in existence, repayments shall be paid to the general revenue fund.

7. The funding provided for under the rebuild Missouri schools program, and the obligation to repay such funding, shall not be taken into account for purposes of any constitutional or statutory debt limitation applicable to an eligible school district.

8. The state board of education shall establish procedures, criteria, and deadlines for eligible school districts to follow in applying for assistance under this section. The state board of education shall promulgate rules and regulations necessary to implement this section. No regulations, procedures, or deadline shall be adopted by the state board of education that would serve to exclude or limit any public school district that received severe damage after April 1, 2006, from participation in the program established by this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2008, shall be invalid and void.

9. There is hereby created in the state treasury the "Rebuild Missouri Schools Fund", which shall consist of money appropriated or collected under this section. The state treasurer shall be custodian of the fund and may approve disbursements from the fund in accordance with sections 30.170 and 30.180. Upon appropriation, money in the fund shall be used solely for the purposes of this section. Any moneys remaining in the fund at the end of the biennium shall revert to the credit of the general revenue fund. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

10. Pursuant to section 23.253 of the Missouri sunset act:

(1) The provisions of the new program authorized under this section shall sunset automatically six years after July 10, 2008, unless reauthorized by an act of the general assembly; and

(2) If such program is reauthorized, the program authorized under this section shall sunset automatically twelve years after the effective date of the reauthorization of this section; and

(3) This section shall terminate on September first of the calendar year immediately following the calendar year in which the program authorized under this section is sunset.

(L. 2008 S.B. 1170)

Effective 7-10-08

Sunset date 7-10-14

Termination date 09-01-15



Section 160.480 Emergency preparedness plans — school boards may adopt, use of facilities and resources — review by the board, when.

Effective 28 Aug 2004

Title XI EDUCATION AND LIBRARIES

160.480. Emergency preparedness plans — school boards may adopt, use of facilities and resources — review by the board, when. — 1. The board of education of each school district in this state is authorized to adopt an emergency preparedness plan to address the use of school resources, including school facilities, commodity foods, school buses, and equipment if a natural disaster or other community emergency occurs.

2. The emergency preparedness plan may authorize the superintendent or other designated school officials to approve use of school resources to provide relief to the community if an emergency occurs.

3. Food assistance may be provided using commodities distributed by the United States Department of Agriculture consistent with the standards for emergency congregate feeding under such program.

4. The use of school resources under this section shall be subject to review by the board of education within thirty days of authorization or as soon as reasonably possible.

(L. 2004 H.B. 1070)



Section 160.500 Citation of law — outstanding schools trust fund — commissioner of administration, estimates — state treasurer, duties, transfer of funds.

Effective 28 Aug 1993

Title XI EDUCATION AND LIBRARIES

160.500. Citation of law — outstanding schools trust fund — commissioner of administration, estimates — state treasurer, duties, transfer of funds. — 1. Sections 160.500 to 160.538, sections 160.545 and 160.550, sections 161.099 and 161.610, sections 162.203 and 162.1010, section 163.023, sections 166.275 and 166.300, section 170.254, section 173.750, and sections 178.585 and 178.698 may be cited as the "Outstanding Schools Act" and includes provisions relating to reduced class size, the A+ schools program, funding for parents as teachers and early childhood development, teacher training, the upgrading of vocational and technical education, measures to promote accountability and other provisions of those sections.

2. There is hereby established in the state treasury the "Outstanding Schools Trust Fund". The moneys in the fund shall be available to support only the provisions, reforms and programs referenced in subsection 1 of this section or otherwise contained in this act*. The fund shall consist of moneys required by law to be credited to such fund and moneys appropriated annually by the general assembly. Notwithstanding the provisions of section 33.080 to the contrary, moneys in the fund shall not be transferred to the credit of the general revenue fund at the end of the biennium. All yield, interest, income, increment or gain received from time deposit of moneys in the state treasury to the credit of the fund shall be credited by the state treasurer to the fund. Of all refunds made of taxes deposited into the fund, the appropriate percentage of any refund shall be paid from the fund or deducted from transfers to the fund.

3. The commissioner of administration shall estimate and furnish to the state treasurer the appropriate net increase in the amount of state tax revenues collected and any adjustments to previous estimates pursuant to this act* from the following: the additional one and one-fourth percent tax on Missouri taxable income collected under subsection 2 of section 143.071; and the reduction of the federal income tax deduction pursuant to subsections 2 and 3 of section 143.171, not including any change in tax collections resulting from any revision of the federal tax code made after January 1, 1993. The treasurer shall transfer monthly from general revenue an amount equal to the estimate to the outstanding schools trust fund established in subsection 2 of this section.

(L. 1993 S.B. 380 §§ A, 1)

*"This act" (S.B. 380, 1993) contained numerous sections. Consult Disposition of Sections table for a definitive listing.

(1996) Contingent referendum provision was found to be an unconstitutional delegation of legislative authority thereby making section 143.107 void. Akin v. Director of Revenue, 934 S.W.2d 295 (Mo.banc).



Section 160.514 Academic performance standards, adoption by state board, standards — procedure for adoption — development of written curriculum frameworks — adoption of written curriculum by boards of education.

Effective 28 Aug 2014

Title XI EDUCATION AND LIBRARIES

160.514. Academic performance standards, adoption by state board, standards — procedure for adoption — development of written curriculum frameworks — adoption of written curriculum by boards of education. — 1. By rule and regulation, and consistent with the provisions contained in section 160.526, the state board of education shall adopt no more than seventy-five academic performance standards which establish the knowledge, skills and competencies necessary for students to successfully advance through the public elementary and secondary education system of this state; lead to or qualify a student for high school graduation; prepare students for postsecondary education or the workplace or both; and are necessary in this era to preserve the rights and liberties of the people.

2. Whenever the state board of education develops, evaluates, modifies, or revises academic performance standards or learning standards, it shall convene work groups composed of education professionals to develop and recommend such academic performance standards or learning standards. Separate work groups composed of education professionals shall be convened for the following subject areas: English language arts; mathematics; science; and history and governments. The subject area of history and governments shall incorporate geography and the history and governments of the United States and the world. For each subject area in which the state board of education develops, evaluates, modifies, or revises academic performance standards or learning standards, the state board shall convene two separate work groups, one work group for standards for grades kindergarten through five consisting of sixteen members and a second work group for standards for grades six through twelve consisting of seventeen members. A person may be selected to serve on more than one work group if he or she is qualified. No work group member shall be required to be a member of a professional teacher association. An education professional serving on a work group shall be a Missouri resident for at least three years and have taught in the work group's subject area for at least ten years or have ten years of experience in that subject area, except for the parents appointed by the president pro tempore of the senate and the speaker of the house of representatives. Work group members shall be chosen in such a manner as to represent the geographic diversity of the state.

3. Work group members shall be selected in the following manner:

(1) Two parents of children currently enrolled in grades kindergarten through twelve shall be selected by the president pro tempore of the senate;

(2) Two parents of children currently enrolled in grades kindergarten through twelve shall be selected by the speaker of the house of representatives;

(3) One education professional selected by the state board of education from names submitted to it by the professional teachers' organizations of the state;

(4) One education professional selected by a statewide association of Missouri school boards;

(5) One education professional selected by the state board of education from names submitted to it by a statewide coalition of school administrators;

(6) Two education professionals selected by the president pro tempore of the senate in addition to the members selected under subdivision (1) of this subsection;

(7) Two education professionals selected by the speaker of the house of representatives in addition to the members selected under subdivision (2) of this subsection;

(8) One education professional selected by the governor;

(9) One education professional selected by the lieutenant governor;

(10) One education professional selected by the commissioner of higher education;

(11) One education professional selected by the state board of education from names submitted to it by nationally recognized career and technical education student organizations operating in Missouri; and

(12) One education professional selected by the state board of education from names submitted to it by the heads of state-approved baccalaureate-level teacher preparation programs located in Missouri.

­­

­

4. The state board of education shall hold at least three public hearings whenever it develops, evaluates, modifies, or revises academic performance standards or learning standards. The hearings shall provide an opportunity to receive public testimony, including but not limited to testimony from educators at all levels in the state, local school boards, parents, representatives from business and industry, labor and community leaders, members of the general assembly, and the general public. The state board of education shall hold the first hearing within thirty days of the work groups being convened. The state board of education shall hold the second hearing approximately six months after it holds the first hearing. The state board of education shall hold the third hearing when the work groups submit the academic performance standards they have developed to the state board. The state board of education shall also solicit comments and feedback on the academic performance standards or learning standards from the joint committee on education and from academic researchers. All comments shall be made publicly available.

5. The state board of education shall develop written curriculum frameworks that may be used by school districts. Such curriculum frameworks shall incorporate the academic performance standards adopted by the state board of education pursuant to subsection 1 of this section. The curriculum frameworks shall provide guidance to school districts but shall not be mandates for local school boards in the adoption or development of written curricula as required by subsection 6 of this section.

6. Not later than one year after the development of written curriculum frameworks pursuant to subsection 5 of this section, the board of education of each school district in the state shall adopt or develop a written curriculum designed to ensure that students attain the knowledge, skills and competencies established pursuant to subsection 1 of this section. Local school boards are encouraged to adopt or develop curricula that are rigorous and ambitious and may, but are not required to, use the curriculum frameworks developed pursuant to subsection 5 of this section. Nothing in this section or this act shall prohibit school districts, as determined by local boards of education, to develop or adopt curricula that provide for academic standards in addition to those identified by the state board of education pursuant to subsection 1 of this section.

7. Local school districts and charter schools may adopt their own education standards, in addition to those already adopted by the state, provided the additional standards are in the public domain and do not conflict with the standards adopted by the state board of education.

(L. 1993 S.B. 380 § 3, A.L. 2014 H.B. 1490)

(1996) Contingent referendum provision was found to be an unconstitutional delegation of legislative authority thereby making section 143.107 void. Akin v. Director of Revenue, 934 S.W.2d 295 (Mo.banc).



Section 160.516 Curriculum, textbooks, and other instructional materials not to be mandated by state board or department — exceptions — appendix to common core standards not to be required.

Effective 28 Aug 2014

Title XI EDUCATION AND LIBRARIES

160.516. Curriculum, textbooks, and other instructional materials not to be mandated by state board or department — exceptions — appendix to common core standards not to be required. — 1. Notwithstanding the provisions of section 160.514, the state board of education and the department of elementary and secondary education shall not be authorized to mandate and are expressly prohibited from mandating the curriculum, textbooks, or other instructional materials to be used in public schools. Each local school board shall be responsible for the approval and adoption of curriculum used by the school district. The provisions of this subsection shall not apply to schools and instructional programs administered by the state board of education and the department of elementary and secondary education or to school districts that are classified as unaccredited.

2. The state board of education and the department of elementary and secondary education shall not require districts to use any appendix to the common core state standards.

(L. 2014 H.B. 1490)



Section 160.518 Statewide assessment system, standards, restriction — exemplary levels, outstanding school waivers — summary waiver of pupil testing requirements — waiver void, when — scores not counted, when — alternative assessments for special education students.

Effective 28 Aug 2014

Title XI EDUCATION AND LIBRARIES

160.518. Statewide assessment system, standards, restriction — exemplary levels, outstanding school waivers — summary waiver of pupil testing requirements — waiver void, when — scores not counted, when — alternative assessments for special education students. — 1. Consistent with the provisions contained in section 160.526, the state board of education shall develop, modify, and revise, as necessary, a statewide assessment system that provides maximum flexibility for local school districts to determine the degree to which students in the public schools of the state are proficient in the knowledge, skills, and competencies adopted by such board pursuant to section 160.514. The statewide assessment system shall assess problem solving, analytical ability, evaluation, creativity, and application ability in the different content areas and shall be performance-based to identify what students know, as well as what they are able to do, and shall enable teachers to evaluate actual academic performance. The statewide assessment system shall neither promote nor prohibit rote memorization and shall not include existing versions of tests approved for use pursuant to the provisions of section 160.257, nor enhanced versions of such tests. After the state board of education adopts and implements academic performance standards as required under section 161.855, the state board of education shall develop and adopt a standardized assessment instrument under this section based on the academic performance standards adopted under section 161.855. The statewide assessment system shall measure, where appropriate by grade level, a student's knowledge of academic subjects including, but not limited to, reading skills, writing skills, mathematics skills, world and American history, forms of government, geography and science.

2. The statewide assessment system shall only permit the academic performance of students in each school in the state to be tracked against prior academic performance in the same school.

3. The state board of education shall suggest, but not mandate, criteria for a school to demonstrate that its students learn the knowledge, skills and competencies at exemplary levels worthy of imitation by students in other schools in the state and nation. Exemplary levels shall be measured by the statewide assessment system developed pursuant to subsection 1 of this section, or until said statewide assessment system is available, by indicators approved for such use by the state board of education. The provisions of other law to the contrary notwithstanding, the commissioner of education may, upon request of the school district, present a plan for the waiver of rules and regulations to any such school, to be known as "Outstanding Schools Waivers", consistent with the provisions of subsection 4 of this section.

4. For any school that meets the criteria established by the state board of education for three successive school years pursuant to the provisions of subsection 3 of this section, by August first following the third such school year, the commissioner of education shall present a plan to the superintendent of the school district in which such school is located for the waiver of rules and regulations to promote flexibility in the operations of the school and to enhance and encourage efficiency in the delivery of instructional services. The provisions of other law to the contrary notwithstanding, the plan presented to the superintendent shall provide a summary waiver, with no conditions, for the pupil testing requirements pursuant to section 160.257, in the school. Further, the provisions of other law to the contrary notwithstanding, the plan shall detail a means for the waiver of requirements otherwise imposed on the school related to the authority of the state board of education to classify school districts pursuant to subdivision (9) of section 161.092 and such other rules and regulations as determined by the commissioner of education, excepting such waivers shall be confined to the school and not other schools in the district unless such other schools meet the criteria established by the state board of education consistent with subsection 3 of this section and the waivers shall not include the requirements contained in this section and section 160.514. Any waiver provided to any school as outlined in this subsection shall be void on June thirtieth of any school year in which the school fails to meet the criteria established by the state board of education consistent with subsection 3 of this section.

5. The score on any assessment test developed pursuant to this section or this chapter of any student for whom English is a second language shall not be counted until such time as such student has been educated for three full school years in a school in this state, or in any other state, in which English is the primary language.

6. The state board of education shall identify or, if necessary, establish one or more developmentally appropriate alternate assessments for students who receive special educational services, as that term is defined pursuant to section 162.675. In the development of such alternate assessments, the state board shall establish an advisory panel consisting of a majority of active special education teachers residing in Missouri and other education professionals as appropriate to research available assessment options. The advisory panel shall attempt to identify preexisting developmentally appropriate alternate assessments but shall, if necessary, develop alternate assessments and recommend one or more alternate assessments for adoption by the state board. The state board shall consider the recommendations of the advisory council in establishing such alternate assessment or assessments. Any student who receives special educational services, as that term is defined pursuant to section 162.675, shall be assessed by an alternate assessment established pursuant to this subsection upon a determination by the student's individualized education program team that such alternate assessment is more appropriate to assess the student's knowledge, skills and competencies than the assessment developed pursuant to subsection 1 of this section. The alternate assessment shall evaluate the student's independent living skills, which include how effectively the student addresses common life demands and how well the student meets standards for personal independence expected for someone in the student's age group, sociocultural background, and community setting.

7. The state board of education shall also develop recommendations regarding alternate assessments for any military dependent who relocates to Missouri after the commencement of a school term, in order to accommodate such student while ensuring that he or she is proficient in the knowledge, skills, and competencies adopted under section 160.514.

(L. 1993 S.B. 380 § 4, A.L. 2001 S.B. 319, A.L. 2002 H.B. 1711, A.L. 2004 S.B. 1080, A.L. 2008 H.B. 1678, A.L. 2014 H.B. 1490)

CROSS REFERENCE:

District policy on student participation, prohibited uses of results, 160.570

(1996) Contingent referendum provision was found to be an unconstitutional delegation of legislative authority thereby making section 143.107 void. Akin v. Director of Revenue, 934 S.W.2d 295 (Mo.banc).



Section 160.522 School accountability report card for each school district, purpose — standard form, contents — distribution of report card information.

Effective 28 Aug 2014

Title XI EDUCATION AND LIBRARIES

160.522. School accountability report card for each school district, purpose — standard form, contents — distribution of report card information. — 1. The department of elementary and secondary education shall produce or cause to be produced, at least annually, a school accountability report card for each public school district, each public school building in a school district, and each charter school in the state. The report card shall be designed to satisfy state and federal requirements for the disclosure of statistics about students, staff, finances, academic achievement, and other indicators. The purpose of the report card shall be to provide educational statistics and accountability information for parents, taxpayers, school personnel, legislators, and the print and broadcast news media in a standardized, easily accessible form.

2. The department of elementary and secondary education shall develop a standard form for the school accountability report card. The information reported shall include, but not be limited to, the district's most recent accreditation rating, enrollment, rates of pupil attendance, high school dropout rate and graduation rate, the number and rate of suspensions of ten days or longer and expulsions of pupils, the district ratio of students to administrators and students to classroom teachers, the average years of experience of professional staff and advanced degrees earned, student achievement as measured through the assessment system developed pursuant to section 160.518, student scores on the ACT, along with the percentage of graduates taking the test, average teachers' and administrators' salaries compared to the state averages, average per-pupil current expenditures for the district as a whole and by attendance center as reported to the department of elementary and secondary education, the adjusted tax rate of the district, assessed valuation of the district, percent of the district operating budget received from state, federal, and local sources, the percent of students eligible for free or reduced-price lunch, data on the percent of students continuing their education in postsecondary programs, information about the job placement rate for students who complete district vocational education programs, whether the school district currently has a state-approved gifted education program, and the percentage and number of students who are currently being served in the district's state-approved gifted education program.

3. The report card shall permit the disclosure of data on a school-by-school basis, but the reporting shall not be personally identifiable to any student or education professional in the state.

4. The report card shall identify each school or attendance center that has been identified as a priority school under sections 160.720 and 161.092. The report also shall identify attendance centers that have been categorized under federal law as needing improvement or requiring specific school improvement strategies.

5. The report card shall not limit or discourage other methods of public reporting and accountability by local school districts. Districts shall provide information included in the report card to parents, community members, the print and broadcast news media, and legislators by December first annually or as soon thereafter as the information is available to the district, giving preference to methods that incorporate the reporting into substantive official communications such as student report cards. The school district shall provide a printed copy of the district-level or school-level report card to any patron upon request and shall make reasonable efforts to supply businesses such as, but not limited to, real estate and employment firms with copies or other information about the reports so that parents and businesses from outside the district who may be contemplating relocation have access.

6. For purposes of completing and distributing the annual report card as prescribed in this section, a school district may include the data from a charter school located within such school district, provided the local board of education or special administrative board for such district and the charter school reach mutual agreement for the inclusion of the data from the charter schools and the terms of such agreement are approved by the state board of education. The charter school shall not be required to be a part of the local educational agency of such school district and may maintain a separate local educational agency status.

(L. 1993 S.B. 380 § 5, A.L. 1997 H.B. 641 & 593, A.L. 2000 S.B. 944, A.L. 2001 H.B. 865 merged with S.B. 575, A.L. 2005 H.B. 297, A.L. 2012 S.B. 599, A.L. 2014 S.B. 701)

(1996) Contingent referendum provision was found to be an unconstitutional delegation of legislative authority thereby making section 143.107 void. Akin v. Director of Revenue, 934 S.W.2d 295 (Mo.banc).



Section 160.526 Development of academic standards, learning standards, and assessment system, criteria — assistance of experts — notification of implementation of system, legislative veto — professional advice and counsel.

Effective 28 Aug 2014

Title XI EDUCATION AND LIBRARIES

160.526. Development of academic standards, learning standards, and assessment system, criteria — assistance of experts — notification of implementation of system, legislative veto — professional advice and counsel. — 1. In establishing, evaluating, modifying, and revising the academic performance standards and learning standards authorized by section 160.514 and the statewide assessment system authorized by subsection 1 of section 160.518, the state board of education shall consider the work that has been done by other states, recognized regional and national experts, professional education discipline-based associations, other professional education associations, the work product from the department of higher education's curriculum alignment initiative, or any other work in the public domain.

2. The state board of education shall by contract enlist the assistance of such national experts to receive reports, advice and counsel on a regular basis pertaining to the validity and reliability of the statewide assessment system. The reports from such experts shall be received by the state board of education. Within six months prior to implementation of or modification or revision to the statewide assessment system, the commissioner of education shall inform the president pro tempore of the senate and the speaker of the house of representatives about the procedures to implement, modify, or revise the statewide assessment system, including a report related to the reliability and validity of the assessment instruments, and the general assembly may, within the next sixty legislative days, veto such implementation, modification, or revision by concurrent resolution adopted by majority vote of both the senate and the house of representatives.

3. The commissioner of education shall establish a procedure for the state board of education to regularly receive advice and counsel from professional educators at all levels in the state, district boards of education, parents, representatives from business and industry, the general assembly, and labor and community leaders pertaining to the implementation of sections 160.514 and 160.518. By December 31, 2014, the commissioner of education shall revise this procedure to allow the state board of education to regularly receive advice and counsel from professional educators at all levels in the state, district boards of education, parents, representatives from business and industry, the general assembly, and labor and community leaders whenever the state board develops, evaluates, modifies, or revises academic performance standards, learning standards, or the statewide assessment system under sections 160.514 and 160.518. The procedure shall include, at a minimum, the appointment of ad hoc committees.

(L. 1993 S.B. 380 § 6, A.L. 1998 S.B. 781, A.L. 2014 H.B. 1490)

(1996) Contingent referendum provision was found to be an unconstitutional delegation of legislative authority thereby making section 143.107 void. Akin v. Director of Revenue, 934 S.W.2d 295 (Mo.banc).



Section 160.530 Eligibility for state aid, allocation of funds to professional development committee — statewide areas of critical need, funds — success leads to success grant program created, purpose — listing of expenditures.

Effective 28 Aug 2015

Title XI EDUCATION AND LIBRARIES

160.530. Eligibility for state aid, allocation of funds to professional development committee — statewide areas of critical need, funds — success leads to success grant program created, purpose — listing of expenditures. — 1. Beginning with fiscal year 1994 and for all fiscal years thereafter, in order to be eligible for state aid distributed pursuant to section 163.031, a school district shall allocate one percent of moneys received pursuant to section 163.031, exclusive of categorical add-ons, to the professional development committee of the district as established in subdivision (1) of subsection 4 of section 168.400. Of the moneys allocated to the professional development committee in any fiscal year as specified by this subsection, seventy-five percent of such funds shall be spent in the same fiscal year for purposes determined by the professional development committee after consultation with the administrators of the school district and approved by the local board of education as meeting the objectives of a school improvement plan of the district that has been developed by the local board. Moneys expended for staff training pursuant to any provisions of this act shall not be considered in determining the requirements for school districts imposed by this subsection.

2. Beginning with fiscal year 1994 and for all fiscal years thereafter, eighteen million dollars shall be distributed by the commissioner of education to address statewide areas of critical need for learning and development, provided that such disbursements are approved by the joint committee on education as provided in subsection 5 of this section, and as determined by rule and regulation of the state board of education with the advice of the advisory council provided by subsection 1 of section 168.015. The moneys described in this subsection may be distributed by the commissioner of education to colleges, universities, private associations, professional education associations, statewide associations organized for the benefit of members of boards of education, public elementary and secondary schools, and other associations and organizations that provide professional development opportunities for teachers, administrators, family literacy personnel and boards of education for the purpose of addressing statewide areas of critical need, provided that subdivisions (1), (2) and (3) of this subsection shall constitute priority uses for such moneys. "Statewide areas of critical need for learning and development" shall include:

(1) Funding the operation of state management teams in districts with academically deficient schools and providing resources specified by the management team as needed in such districts;

(2) Funding for grants to districts, upon application to the department of elementary and secondary education, for resources identified as necessary by the district, for those districts which are failing to achieve assessment standards;

(3) Funding for family literacy programs;

(4) Ensuring that all children, especially children at risk, children with special needs, and gifted students are successful in school;

(5) Increasing parental involvement in the education of their children;

(6) Providing information which will assist public school administrators and teachers in understanding the process of site-based decision making;

(7) Implementing recommended curriculum frameworks as outlined in section 160.514;

(8) Training in new assessment techniques for students;

(9) Cooperating with law enforcement authorities to expand successful antidrug programs for students;

(10) Strengthening existing curricula of local school districts to stress drug and alcohol prevention;

(11) Implementing and promoting programs to combat gang activity in urban areas of the state;

(12) Establishing family schools, whereby such schools adopt proven models of one-stop state services for children and families;

(13) Expanding adult literacy services; and

(14) Training of members of boards of education in the areas deemed important for the training of effective board members as determined by the state board of education.

3. Beginning with fiscal year 1994 and for all fiscal years thereafter, two million dollars of the moneys appropriated to the department of elementary and secondary education otherwise distributed to the public schools of the state pursuant to the provisions of section 163.031, exclusive of categorical add-ons, shall be distributed in grant awards by the state board of education, by rule and regulation, for the "Success Leads to Success" grant program, which is hereby created. The purpose of the success leads to success grant program shall be to recognize, disseminate and exchange information about the best professional teaching practices and programs in the state that address student needs, and to encourage the staffs of schools with these practices and programs to develop school-to-school networks to share these practices and programs.

4. The department shall include a listing of all expenditures under this section in the annual budget documentation presented to the governor and general assembly.

5. Prior to distributing any funds under subsection 2 of this section, the commissioner of education shall appear before the joint committee on education and present a proposed delineation of the programs to be funded under the provisions of subsection 2 of this section. The joint committee shall review all proposed spending under subsection 2 of this section and shall affirm, by a majority vote of all members serving on the committee, the spending proposal of the commissioner prior to any disbursement of funds under subsection 2 of this section.

6. If any provision of subdivision (11) of subsection 4 of section 160.254 or any provision of subsection 2 or 5 of this section regarding approval of disbursements by the joint committee on education is held to be invalid for any reason, then such decision shall invalidate subsection 2 of this section in its entirety.

(L. 1993 S.B. 380 § 7, A.L. 2002 H.B. 1711, A.L. 2005 S.B. 287, A.L. 2008 S.B. 1066, A.L. 2015 S.B. 58)

(1996) Contingent referendum provision was found to be an unconstitutional delegation of legislative authority thereby making section 143.107 void. Akin v. Director of Revenue, 934 S.W.2d 295 (Mo.banc).



Section 160.534 Excursion gambling boat proceeds, transfer to classroom trust fund.

Effective 28 Aug 2014

Title XI EDUCATION AND LIBRARIES

160.534. Excursion gambling boat proceeds, transfer to classroom trust fund. — For fiscal year 1996 and each subsequent fiscal year, any amount of the excursion gambling boat proceeds deposited in the gaming proceeds for education fund in excess of the amount transferred to the school district bond fund as provided in section 164.303 shall be transferred to the classroom trust fund. Such moneys shall be distributed in the manner provided in section 163.043.

(L. 1993 S.B. 380 § 8 subsec. 1, A.L. 1995 S.B. 301, A.L. 2005 S.B. 287, A.L. 2008 Adopted by Initiative, Proposition A, November 4, 2008, A.L. 2009 S.B. 291, A.L. 2014 H.B. 1298 Revision)

(1996) Contingent referendum provision was found to be an unconstitutional delegation of legislative authority thereby making section 143.107 void. Akin v. Director of Revenue, 934 S.W.2d 295 (Mo.banc).



Section 160.539 School flex program established — eligible students, requirements — annual report.

Effective 28 Aug 2009

Title XI EDUCATION AND LIBRARIES

160.539. School flex program established — eligible students, requirements — annual report. — 1. The "School Flex Program" is established to allow eligible students to pursue a timely graduation from high school. The term "eligible students" includes students in grades eleven or twelve who have been identified by the student's principal and the student's parent or guardian to benefit by participating in the school flex program.

2. An eligible student who participates in a school flex program shall:

(1) Attend school a minimum of two instructional hours per school day within the district of residence;

(2) Pursue a timely graduation;

(3) Provide evidence of college or technical career education enrollment and attendance, or proof of employment and labor that is aligned with the student's career academic plan which has been developed by the school district;

(4) Refrain from being expelled or suspended while participating in a school flex program;

(5) Pursue course and credit requirements for a diploma; and

(6) Maintain a ninety-five percent attendance rate.

3. Eligible students participating in the school flex program shall be considered full-time students of the school district and shall be counted in the school's average daily attendance for state basic aid purposes.

4. School districts participating in the school flex program shall submit, on forms provided by the department of elementary and secondary education, an annual report to the department which shall include information required by the department, including but not limited to student participation, drop-out, and graduation rates for students participating in the program. The department shall annually report to the joint committee on education under section 160.254 on the effectiveness of the program.

(L. 2009 S.B. 291)



Section 160.540 Suspension or termination of contracts of certificated staff and administrators in academically deficient schools, when, procedure — incentive program for successful teachers.

Effective 28 Aug 1998

Title XI EDUCATION AND LIBRARIES

160.540. Suspension or termination of contracts of certificated staff and administrators in academically deficient schools, when, procedure — incentive program for successful teachers. — 1. In any school district whose graduation rate, as defined in section 160.011, is below sixty-five percent, the district school board shall determine which schools in the district meet the criteria set forth pursuant to section 160.538 as being academically deficient, based on the results of the assessment system developed pursuant to section 160.518, whether or not the state board of education has made a finding that the schools are academically deficient. With respect to any such school, notwithstanding any provision of state law or regulation, district rule or regulation, or contract, the school district board shall have the authority to suspend or terminate contracts of certificated staff, the principal and any administrators having responsibility for the school and to reconstitute the school with new teachers and administrative staff. The authority granted herein shall not preclude the district board from offering contracts to individual teachers or administrators as the board may deem appropriate. Any termination of a contract of an individual permanent teacher pursuant to this section shall be subject to the procedures of sections 168.114 to 168.120 or section 168.221, whichever is applicable to such contract.

2. In any school district subject to the provisions of subsection 1 of this section, the district shall develop a program of incentives and rewards for teachers who contribute to a successful effort to prevent schools from becoming academically deficient as defined in this section or to remove schools that have been so identified from that category. The district's plan shall be subject to approval by the commissioner of education and may include, but shall not be limited to, bonuses, opportunities for staff development and the granting of status as master teachers.

(L. 1998 S.B. 781)



Section 160.545 A+ school program established — purpose — rules — variable fund match requirement — waiver of rules and regulations, requirement — reimbursement for higher education costs for students — evaluation — reimbursement for two-year schools.

Effective 28 Aug 2016

Title XI EDUCATION AND LIBRARIES

160.545. A+ school program established — purpose — rules — variable fund match requirement — waiver of rules and regulations, requirement — reimbursement for higher education costs for students — evaluation — reimbursement for two-year schools. — 1. There is hereby established within the department of elementary and secondary education the “A+ Schools Program” to be administered by the commissioner of education. The program shall consist of grant awards made to public secondary schools that demonstrate a commitment to ensure that:

(1) All students be graduated from school;

(2) All students complete a selection of high school studies that is challenging and for which there are identified learning expectations; and

(3) All students proceed from high school graduation to a college or postsecondary vocational or technical school or high-wage job with work place skill development opportunities.

2. The state board of education shall promulgate rules and regulations for the approval of grants made under the program to schools that:

(1) Establish measurable districtwide performance standards for the goals of the program outlined in subsection 1 of this section; and

(2) Specify the knowledge, skills and competencies, in measurable terms, that students must demonstrate to successfully complete any individual course offered by the school, and any course of studies which will qualify a student for graduation from the school; and

(3) Do not offer a general track of courses that, upon completion, can lead to a high school diploma; and

(4) Require rigorous coursework with standards of competency in basic academic subjects for students pursuing vocational and technical education as prescribed by rule and regulation of the state board of education; and

(5) Have a partnership plan developed in cooperation and with the advice of local business persons, labor leaders, parents, and representatives of college and postsecondary vocational and technical school representatives, with the plan then approved by the local board of education. The plan shall specify a mechanism to receive information on an annual basis from those who developed the plan in addition to senior citizens, community leaders, and teachers to update the plan in order to best meet the goals of the program as provided in subsection 1 of this section. Further, the plan shall detail the procedures used in the school to identify students that may drop out of school and the intervention services to be used to meet the needs of such students. The plan shall outline counseling and mentoring services provided to students who will enter the work force upon graduation from high school, address apprenticeship and intern programs, and shall contain procedures for the recruitment of volunteers from the community of the school to serve in schools receiving program grants.

3. Any nonpublic school in this state may apply to the state board of education for certification that it meets the requirements of this section subject to the same criteria as public high schools. Every nonpublic school that applies and has met the requirements of this section shall have its students eligible for reimbursement of postsecondary education under subsection 8 of this section on an equal basis to students who graduate from public schools that meet the requirements of this section. Any nonpublic school that applies shall not be eligible for any grants under this section. Students of certified nonpublic schools shall be eligible for reimbursement of postsecondary education under subsection 8 of this section so long as they meet the other requirements of such subsection. For purposes of subdivision (5) of subsection 2 of this section, the nonpublic school shall be included in the partnership plan developed by the public school district in which the nonpublic school is located. For purposes of subdivision (1) of subsection 2 of this section, the nonpublic school shall establish measurable performance standards for the goals of the program for every school and grade level over which the nonpublic school maintains control.

4. A school district may participate in the program irrespective of its accreditation classification by the state board of education, provided it meets all other requirements.

5. By rule and regulation, the state board of education may determine a local school district variable fund match requirement in order for a school or schools in the district to receive a grant under the program. However, no school in any district shall receive a grant under the program unless the district designates a salaried employee to serve as the program coordinator, with the district assuming a minimum of one-half the cost of the salary and other benefits provided to the coordinator. Further, no school in any district shall receive a grant under the program unless the district makes available facilities and services for adult literacy training as specified by rule of the state board of education.

6. For any school that meets the requirements for the approval of the grants authorized by this section and specified in subsection 2 of this section for three successive school years, by August first following the third such school year, the commissioner of education shall present a plan to the superintendent of the school district in which such school is located for the waiver of rules and regulations to promote flexibility in the operations of the school and to enhance and encourage efficiency in the delivery of instructional services in the school. The provisions of other law to the contrary notwithstanding, the plan presented to the superintendent shall provide a summary waiver, with no conditions, for the pupil testing requirements pursuant to section 160.257 in the school. Further, the provisions of other law to the contrary notwithstanding, the plan shall detail a means for the waiver of requirements otherwise imposed on the school related to the authority of the state board of education to classify school districts pursuant to subdivision (9) of section 161.092 and such other rules and regulations as determined by the commissioner of education, except such waivers shall be confined to the school and not other schools in the school district unless such other schools meet the requirements of this subsection. However, any waiver provided to any school as outlined in this subsection shall be void on June thirtieth of any school year in which the school fails to meet the requirements for the approval of the grants authorized by this section as specified in subsection 2 of this section.

7. For any school year, grants authorized by subsections 1, 2, and 5 of this section shall be funded with the amount appropriated for this program, less those funds necessary to reimburse eligible students pursuant to subsection 8 of this section.

8. The department of higher education shall, by rule, establish a procedure for the reimbursement of the cost of tuition, books and fees to any public community college or vocational or technical school or within the limits established in subsection 10 of this section for any two-year private vocational or technical school for any student:

(1) Who has attended a high school in the state for at least three years immediately prior to graduation that meets the requirements of subsection 2 of this section; except that, students who are active duty military dependents, and students who are dependants of retired military who relocate to Missouri within one year of the date of the parent's retirement from active duty, who, in the school year immediately preceding graduation, meet all other requirements of this subsection and are attending a school that meets the requirements of subsection 2 of this section shall be exempt from the three-year attendance requirement of this subdivision; and

(2) Who has made a good faith effort to first secure all available federal sources of funding that could be applied to the reimbursement described in this subsection; and

(3) Who has earned a minimal grade average while in high school as determined by rule of the department of higher education, and other requirements for the reimbursement authorized by this subsection as determined by rule and regulation of the department; and

(4) Who is a citizen or permanent resident of the United States.

9. The commissioner of education shall develop a procedure for evaluating the effectiveness of the program described in this section. Such evaluation shall be conducted annually with the results of the evaluation provided to the governor, speaker of the house, and president pro tempore of the senate.

10. For a two-year private vocational or technical school to obtain reimbursements under subsection 8 of this section, the following requirements shall be satisfied:

(1) Such two-year private vocational or technical school shall be a member of the North Central Association and be accredited by the Higher Learning Commission as of July 1, 2008, and maintain such accreditation;

(2) Such two-year private vocational or technical school shall be designated as a 501(c)(3) nonprofit organization under the Internal Revenue Code of 1986, as amended;

(3) No two-year private vocational or technical school shall receive tuition reimbursements in excess of the tuition rate charged by a public community college for course work offered by the private vocational or technical school within the service area of such college; and

(4) The reimbursements provided to any two-year private vocational or technical school shall not violate the provisions of Article IX, Section 8, or Article I, Section 7, of the Missouri Constitution or the first amendment of the United States Constitution.

(L. 1993 S.B. 380 § 14, A.L. 2002 S.B. 859, A.L. 2008 H.B. 2191, A.L. 2009 H.B. 490, A.L. 2010 H.B. 1524 & 2260 merged with H.B. 2147 & 2261, A.L. 2014 H.B. 1299 Revision, A.L. 2015 S.B. 224, A.L. 2016 S.B. 638)

(1996) Contingent referendum provision was found to be an unconstitutional delegation of legislative authority thereby making section 143.107 void. Akin v. Director of Revenue, 934 S.W.2d 295 (Mo.banc).



Section 160.570 Statewide assessments, policy on student participation, effect on graduation requirements.

Effective 28 Aug 2004

Title XI EDUCATION AND LIBRARIES

160.570. Statewide assessments, policy on student participation, effect on graduation requirements. — 1. Nothing in this section or section 105.1209 shall be construed to affect or limit any state agency's authority regarding professional registration, licensing or issuance of professional certificates, nor shall this section be construed to limit or affect the authority of the state board of education to examine applicants and issue high school equivalency certificates.

2. The school board of each school district shall establish a written policy on student participation in statewide assessments. The policy shall be provided to each student and the parent, guardian or other person responsible for every student under eighteen years of age at the beginning of each school year and a copy of the policy shall be maintained in the district office and shall be available for viewing by the public during business hours of the district office. A school board may establish a policy designed to encourage students to give their best efforts on each portion of any statewide assessment established pursuant to section 160.518 which may include but is not limited to incentives or supplementary work as a consequence of performance.

3. In no case shall the state board of education or any other state agency establish any single test or group of tests as a condition or requirement for high school graduation or as a requirement for a state-approved diploma.

(L. 1999 H.B. 889 § 162.1120, except first sentence, A.L. 2004 S.B. 968 and S.B. 969)

CROSS REFERENCE:

Statewide assessment policy authorized, 160.518



Section 160.575 Ready to work endorsement program required — elements — development of standards.

Effective 28 Aug 2006

Title XI EDUCATION AND LIBRARIES

160.575. Ready to work endorsement program required — elements — development of standards. — 1. The department of elementary and secondary education shall develop a "ready to work" endorsement program that enables high schools to endorse a certificate for students who meet certain standards that demonstrate that such students are deemed ready to work. The program shall be available no later than June 30, 2007.

2. The program shall include, but not be limited to, the following:

(1) Voluntary participation by high school seniors who choose to participate;

(2) Academic components;

(3) Work readiness components;

(4) Assessment tools and techniques for a third-party, independent, and objective assessment and endorsement of individual student achievement through an existing workforce investment service delivery system; and

(5) An easily identifiable guarantee to potential employers that the entry-level employee is ready to work.

3. In developing such standards, the department shall involve representatives of the division of workforce development, employers, students, career center providers, local workforce investment boards, and school district personnel.

(L. 2006 S.B. 894 § 1)



Section 160.660 School safety provisions — rules.

Effective 28 Aug 2000

Title XI EDUCATION AND LIBRARIES

160.660. School safety provisions — rules. — 1. On or before July 1, 2001, the state board of education shall add to any school facilities and safety criteria developed for the Missouri school improvement program provisions that require:

(1) Each school district's designated safety coordinator to have a thorough knowledge of all federal, state and local school violence prevention programs and resources available to students, teachers or staff in the district; and

(2) Each school district to fully utilize all such programs and resources that the local school board or its designee determines are necessary and cost-effective for the school district.

2. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2000, shall be invalid and void.

(L. 2000 S.B. 944)



Section 160.665 School protection officers, teachers or administrators may be designated as — authorized to carry concealed firearms — requirements — public hearing to be held, when.

Effective 28 Aug 2014

Title XI EDUCATION AND LIBRARIES

*160.665. School protection officers, teachers or administrators may be designated as — authorized to carry concealed firearms — requirements — public hearing to be held, when. — 1. Any school district within the state may designate one or more elementary or secondary school teachers or administrators as a school protection officer. The responsibilities and duties of a school protection officer are voluntary and shall be in addition to the normal responsibilities and duties of the teacher or administrator. Any compensation for additional duties relating to service as a school protection officer shall be funded by the local school district, with no state funds used for such purpose.

2. Any person designated by a school district as a school protection officer shall be authorized to carry concealed firearms or a self-defense spray device in any school in the district. A self-defense spray device shall mean any device that is capable of carrying, and that ejects, releases, or emits, a nonlethal solution capable of incapacitating a violent threat. The school protection officer shall not be permitted to allow any firearm or device out of his or her personal control while that firearm or device is on school property. Any school protection officer who violates this subsection may be removed immediately from the classroom and subject to employment termination proceedings.

3. A school protection officer has the same authority to detain or use force against any person on school property as provided to any other person under chapter 563.

4. Upon detention of a person under subsection 3 of this section, the school protection officer shall immediately notify a school administrator and a school resource officer, if such officer is present at the school. If the person detained is a student then the parents or guardians of the student shall also be immediately notified by a school administrator.

5. Any person detained by a school protection officer shall be turned over to a school administrator or law enforcement officer as soon as practically possible and shall not be detained by a school protection officer for more than one hour.

6. Any teacher or administrator of an elementary or secondary school who seeks to be designated as a school protection officer shall request such designation in writing, and submit it to the superintendent of the school district which employs him or her as a teacher or administrator. Along with this request, any teacher or administrator seeking to carry a concealed firearm on school property shall also submit proof that he or she has a valid concealed carry endorsement or permit, and all teachers and administrators seeking the designation of school protection officer shall submit a certificate of school protection officer training program completion from a training program approved by the director of the department of public safety which demonstrates that such person has successfully completed the training requirements established by the POST commission under chapter 590 for school protection officers.

7. No school district may designate a teacher or administrator as a school protection officer unless such person has successfully completed a school protection officer training program, which has been approved by the director of the department of public safety. No school district shall allow a school protection officer to carry a concealed firearm on school property unless the school protection officer has a valid concealed carry endorsement or permit.

8. Any school district that designates a teacher or administrator as a school protection officer shall, within thirty days, notify, in writing, the director of the department of public safety of the designation, which shall include the following:

(1) The full name, date of birth, and address of the officer;

(2) The name of the school district; and

(3) The date such person was designated as a school protection officer.

­­

­

9. A school district may revoke the designation of a person as a school protection officer for any reason and shall immediately notify the designated school protection officer in writing of the revocation. The school district shall also within thirty days of the revocation notify the director of the department of public safety in writing of the revocation of the designation of such person as a school protection officer. A person who has had the designation of school protection officer revoked has no right to appeal the revocation decision.

10. The director of the department of public safety shall maintain a listing of all persons designated by school districts as school protection officers and shall make this list available to all law enforcement agencies.

11. Before a school district may designate a teacher or administrator as a school protection officer, the school board shall hold a public hearing on whether to allow such designation. Notice of the hearing shall be published at least fifteen days before the date of the hearing in a newspaper of general circulation within the city or county in which the school district is located. The board may determine at a closed meeting, as "closed meeting" is defined under section 610.010, whether to authorize the designated school protection officer to carry a concealed firearm or a self-defense spray device.

(L. 2014 S.B. 656)

*Effective 10-10-14, see § 21.250. S.B. 656 was vetoed July 14, 2014. The veto was overridden on September 10, 2014.



Section 160.675 Retro reflective sheeting for school warning signs, grants issued by department to local governments, procedure — rulemaking authority.

Effective 28 Aug 2001

Title XI EDUCATION AND LIBRARIES

160.675. Retro reflective sheeting for school warning signs, grants issued by department to local governments, procedure — rulemaking authority. — 1. The director of the department of transportation shall have the authority to award grants to local governments for the purpose of obtaining retro reflective sheeting for school warning signs which shall:

(1) Be fluorescent yellow-green in color;

(2) Comply with Section 7B.07 of the Manual on Uniform Traffic Control Devices of the United States Department of Transportation; and

(3) Qualify as Type IX retro reflective sheeting as defined by the American Society for the Testing of Materials (ASTM).

2. The grants awarded pursuant to this section shall be paid from the general revenue fund, subject to appropriation, and may not exceed a total amount of two hundred thousand dollars.

3. To qualify for a grant pursuant to this section, local government entities shall contribute local funds, labor or materials in an amount not less than twenty-five percent of the amount of such community's grant award.

4. In awarding the grants, the director shall consider the community's need for assistance based on safety concerns related to traffic control near a school. The director shall also consider awarding grants to public governmental bodies in different regions throughout the state.

5. The department shall promulgate such rules as are necessary to implement this section. No rule or portion of a rule promulgated pursuant to this section shall become effective unless it has been promulgated pursuant to chapter 536*.

(L. 2001 S.B. 244 § 1)

*Number "356", appears in original rolls.



Section 160.700 National Guard pilot instruction program — duties — qualifications — fund.

Effective 28 Aug 2014

Title XI EDUCATION AND LIBRARIES

160.700. National Guard pilot instruction program — duties — qualifications — fund. — 1. There is hereby established a pilot program for public middle school students using military training and motivation methods. This program shall be established jointly by the department of elementary and secondary education, the department of social services and the National Guard.

2. The program may include and emphasize appropriate role model examples, adventure training, codes of conduct and policies on discipline as necessary to train students to become personally disciplined.

3. Students in the seventh or eighth grade may apply to attend the program upon recommendation of their school administration, or upon recommendation by local children's division counselors.

4. This program shall be a four-week residential program at a National Guard facility during which time military training instructors from the National Guard shall have overall responsibility for the students. Academic instruction shall be provided by the local school system and needed training for the families of the students shall be provided by school counselors or the department of social services.

5. There is hereby established in the state treasury the "National Guard Pilot Instruction Program Fund". The pilot program of public instruction established pursuant to this section shall be funded by moneys from this fund. The fund may receive any grants, gifts, donations and appropriations for the purpose of establishing and operating this program.

(L. 2000 S.B. 944, A.L. 2014 H.B. 1299 Revision)



Section 160.720 Priority schools identified, criteria — comprehensive school improvement plan required, contents — educational audits, requirements — evaluation of plan, time lines — withholding of funds, when — rules.

Effective 28 Aug 2004

Title XI EDUCATION AND LIBRARIES

160.720. Priority schools identified, criteria — comprehensive school improvement plan required, contents — educational audits, requirements — evaluation of plan, time lines — withholding of funds, when — rules. — 1. The department of elementary and secondary education shall identify as a priority school any school building or attendance center that fails to meet acceptable standards of student achievement established by the state board of education and based upon factors which shall include, but not be limited to, student assessments, graduation rate, drop-out rate, school attendance rate, graduate placement in college, vocational or technical school, or high-wage employment and incidence of school violence.

2. The board of education of any district that contains a priority school shall submit a comprehensive school improvement plan that provides for the following:

(1) Identification of the areas of academic deficiency in student performance on the statewide assessment established pursuant to section 160.518 by disaggregating scores based upon school, grade, academic content area and student demographic subgroups, which shall include, but shall not be limited to, race, ethnicity, disability status, migrant status, limited English proficiency, and economic disadvantage;

(2) Implementation of research-based strategies to assist the priority school in addressing the areas of deficiency;

(3) Alignment of the priority school's curriculum to address deficiencies in student achievement;

(4) Reallocation of district resources to address the areas of academic deficiency, which shall include focusing available funding on professional development in the areas of deficiency; and

(5) Listing of all school buildings and attendance centers declared to be priority schools in the district's annual school accountability report distributed pursuant to section 160.522.

3. The state board of education may appoint a team to conduct an educational audit of any priority school to determine the factors that have contributed to the lack of student achievement and shall give audit priority to schools based upon failure to meet standards of student achievement as established pursuant to this section.

(1) An audit team shall include an experienced teacher and an experienced administrator from successful school districts of comparable size and per-pupil funding. The size of the audit team shall be based upon the size of the school to be audited;

(2) The audit team shall report its findings to the state board of education and the local board of education;

(3) The state board may require all or part of those findings to be addressed in the comprehensive school improvement plan required pursuant to this section.

4. Comprehensive school improvement plans shall be evaluated based upon standards established pursuant to subsection 2 of this section and upon the following time lines:

(1) The comprehensive school improvement plan shall be submitted to the department of elementary and secondary education on or before August fifteenth following any school year in which a school district building meets the criteria established under subsection 1 of this section;

(2) The department of elementary and secondary education shall review and identify areas of concern in the plan within sixty days of receipt; and

(3) Changes to the plan shall be forwarded to the department of elementary and secondary education within sixty days of notice to the district of the areas of concern.

5. The department of elementary and secondary education shall withhold funds authorized in section 163.031 from any school district that fails to submit a comprehensive school improvement plan based upon the standards and time lines established in this section. Withheld funds shall be released upon submission of a comprehensive school improvement plan that meets the established requirements.

6. Designation as a priority school and the effectiveness of the school district in implementing the comprehensive school improvement plan required under this section shall be considered by the state board of education in the school district's accreditation granted pursuant to section 161.092.

7. No rule or portion of a rule promulgated under this section shall become effective unless it has been promulgated pursuant to chapter 536.

(L. 2002 H.B. 1711, A.L. 2004 S.B. 1080)



Section 160.775 Antibullying policy required — definition — content, requirements.

Effective 28 Aug 2016

Title XI EDUCATION AND LIBRARIES

160.775. Antibullying policy required — definition — content, requirements. — 1. Every district shall adopt an antibullying policy by September 1, 2007.

2. “Bullying” means intimidation, unwanted aggressive behavior, or harassment that is repetitive or is substantially likely to be repeated and causes a reasonable student to fear for his or her physical safety or property; substantially interferes with the educational performance, opportunities, or benefits of any student without exception; or substantially disrupts the orderly operation of the school. Bullying may consist of physical actions, including gestures, or oral, cyberbullying, electronic, or written communication, and any threat of retaliation for reporting of such acts. Bullying of students is prohibited on school property, at any school function, or on a school bus. “Cyberbullying” means bullying as defined in this subsection through the transmission of a communication including, but not limited to, a message, text, sound, or image by means of an electronic device including, but not limited to, a telephone, wireless telephone, or other wireless communication device, computer, or pager.

3. Each district’s antibullying policy shall be founded on the assumption that all students need a safe learning environment. Policies shall treat all students equally and shall not contain specific lists of protected classes of students who are to receive special treatment. Policies may include age-appropriate differences for schools based on the grade levels at the school. Each such policy shall contain a statement of the consequences of bullying.

4. Each district’s antibullying policy shall be included in the student handbook and shall require, at a minimum, the following components:

(1) A statement prohibiting bullying, defined no less inclusively than in subsection 2 of this section;

(2) A statement requiring district employees to report any instance of bullying of which the employee has firsthand knowledge. The policy shall require a district employee who witnesses an incident of bullying to report the incident to the district’s designated individual at the school within two school days of the employee witnessing the incident;

(3) A procedure for reporting an act of bullying. The policy shall also include a statement requiring that the district designate an individual at each school in the district to receive reports of incidents of bullying. Such individual shall be a district employee who is teacher level staff or above;

(4) A procedure for prompt investigation of reports of violations and complaints, identifying one or more employees responsible for the investigation including, at a minimum, the following requirements:

(a) Within two school days of a report of an incident of bullying being received, the school principal, or his or her designee, shall initiate an investigation of the incident;

(b) The school principal may appoint other school staff to assist with the investigation; and

(c) The investigation shall be completed within ten school days from the date of the written report unless good cause exists to extend the investigation;

(5) A statement that prohibits reprisal or retaliation against any person who reports an act of bullying and the consequence and appropriate remedial action for a person who engages in reprisal or retaliation;

(6) A statement of how the policy is to be publicized; and

(7) A process for discussing the district’s antibullying policy with students and training school employees and volunteers who have significant contact with students in the requirements of the policy, including, at a minimum, the following statements:

(a) The school district shall provide information and appropriate training to the school district staff who have significant contact with students regarding the policy;

(b) The school district shall give annual notice of the policy to students, parents or guardians, and staff;

(c) The school district shall provide education and information to students regarding bullying, including information regarding the school district policy prohibiting bullying, the harmful effects of bullying, and other applicable initiatives to address bullying, including student peer-to-peer initiatives to provide accountability and policy enforcement for those found to have engaged in bullying, reprisal, or retaliation against any person who reports an act of bullying;

(d) The administration of the school district shall instruct its school counselors, school social workers, licensed social workers, mental health professionals, and school psychologists to educate students who are victims of bullying on techniques for students to overcome bullying’s negative effects. Such techniques shall include, but not be limited to, cultivating the student’s self-worth and self-esteem; teaching the student to defend himself or herself assertively and effectively; helping the student develop social skills; or encouraging the student to develop an internal locus of control. The provisions of this paragraph shall not be construed to contradict or limit any other provision of this section; and

(e) The administration of the school district shall implement programs and other initiatives to address bullying, to respond to such conduct in a manner that does not stigmatize the victim, and to make resources or referrals available to victims of bullying.

5. Notwithstanding any other provision of law to the contrary, any school district shall have jurisdiction to prohibit cyberbullying that originates on a school’s campus or at a district activity if the electronic communication was made using the school’s technological resources, if there is a sufficient nexus to the educational environment, or if the electronic communication was made on the school’s campus or at a district activity using the student’s own personal technological resources. The school district may discipline any student for such cyberbullying to the greatest extent allowed by law.

6. Each district shall review its antibullying policy and revise it as needed. The district’s school board shall receive input from school personnel, students, and administrators when reviewing and revising the policy.

(L. 2006 S.B. 894, A.L. 2010 H.B. 1543, A.L. 2016 H.B. 1583)



Section 160.800 Governor may name council — public hearing required.

Effective 28 Aug 2009

Title XI EDUCATION AND LIBRARIES

160.800. Governor may name council — public hearing required. — The governor may, on behalf of the state and in accordance with chapter 355, establish a private not-for-profit corporation named the "P-20 Council", to carry out the provisions of sections 160.800 to 160.820. As used in this section, the word "corporation" means the P-20 council authorized by this section. Before certification by the governor, the corporation shall conduct a public hearing for the purpose of giving all interested parties an opportunity to review and comment upon the articles of incorporation, bylaws, and method of operation of the corporation. Notice of hearing shall be given at least fourteen days prior to the hearing.

(L. 2009 S.B. 291)



Section 160.805 Articles of incorporation and bylaws — members, terms, staff — annual report.

Effective 28 Aug 2009

Title XI EDUCATION AND LIBRARIES

160.805. Articles of incorporation and bylaws — members, terms, staff — annual report. — 1. The articles of incorporation and bylaws of the corporation shall provide that the purpose of the corporation is to create a more efficient and effective education system that more adequately prepares students for the challenges of entering the workforce.

2. The board of directors of the corporation shall be composed of thirteen members. The governor shall annually appoint one of its members, who shall be employed in the private sector, as chairperson. The board shall consist of the following members:

(1) The director of the department of economic development;

(2) The commissioner of higher education;

(3) The chairperson of the coordinating board for higher education;

(4) The president of the state board of education;

(5) The chairperson of the coordinating board of early childhood;

(6) The commissioner of education;

(7) Seven members appointed by the governor. Two members shall represent higher education institutions, one two-year institution and one four-year institution; two members shall represent elementary and secondary schools; two members shall represent the private, for-profit business sector; and one member shall represent an early childhood education provider.

3. Each member of the board of directors of the corporation appointed by the governor shall serve for a term of four years. Of the directors initially appointed to the board of directors by the governor, two directors shall be designated by the governor to serve a term of four years, two directors shall be designated to serve a term of three years, two directors shall be designated to serve a term of two years, and one director shall be designated to serve a term of one year. Thereafter, directors shall serve a term of four years. Each director shall continue to serve until a successor is duly appointed by the governor.

4. The corporation may receive money from any source, may borrow money, may enter into contracts, and may expend money for any activities appropriate to its purpose.

5. The corporation may appoint staff and do all other things necessary or incidental to carrying out the functions listed in sections 160.800 to 160.820.

6. Any changes in the articles of incorporation or bylaws shall be approved by the governor.

7. The corporation shall submit an annual report to the governor and to the Missouri general assembly by the first day of November and shall include detailed information on the structure, operation, and financial status of the corporation. The corporation shall conduct an annual public hearing to receive comments from interested parties regarding the report, and notice of the hearing shall be given at least fourteen days prior to the hearing.

8. The corporation shall be subject to an annual audit by the state auditor. The corporation shall bear the full cost of the audit.

(L. 2009 S.B. 291)



Section 160.810 Powers and duties.

Effective 28 Aug 2009

Title XI EDUCATION AND LIBRARIES

160.810. Powers and duties. — The corporation, after being certified by the governor as provided by section 160.800, may:

(1) Study the potential for a state-coordinated economic and educational policy that addresses all levels of education;

(2) Determine where obstacles make state support of programs that cross institutional or jurisdictional boundaries difficult and suggest remedies;

(3) Create programs that:

(a) Intervene at known critical transition points, such as middle school to high school and the freshman year of college, to help ensure student success at the next level;

(b) Foster higher education faculty spending time in elementary and secondary classrooms and private workplaces, and elementary and secondary faculty spending time in general education-level higher education courses and private workplaces, with particular emphasis on secondary school faculty working with general education higher education faculty;

(c) Allow education stakeholders to collaborate with members of business and industry to foster policy alignment, professional interaction, and information systems across sectors;

(d) Regularly provide feedback to schools, colleges, and employers concerning the number of students requiring postsecondary remediation, whether in educational institutions or the workplace;

(4) Explore ways to better align academic content, particularly between secondary school and first-year courses at public colleges and universities, which may include alignment between:

(a) Elementary and secondary assessments and public college and university admission and placement standards; and

(b) Articulation agreements for programs across sectors and educational levels.

(L. 2009 S.B. 291)



Section 160.815 Debts not debt of the state.

Effective 28 Aug 2009

Title XI EDUCATION AND LIBRARIES

160.815. Debts not debt of the state. — 1. Debts incurred by the corporation established pursuant to the authority of sections 160.800 to 160.820 do not represent or constitute a debt of this state within the meaning of the provisions of the constitution or statutes of this state.

2. The corporation established pursuant to sections 160.800 to 160.820 shall be subject to all provisions of chapter 355 which do not conflict with the provisions of sections 160.800 to 160.820.

(L. 2009 S.B. 291)



Section 160.820 Departments may contract with corporation for activities.

Effective 28 Aug 2014

Title XI EDUCATION AND LIBRARIES

160.820. Departments may contract with corporation for activities. — In order to assist the corporation in achieving the objectives identified in section 160.810, the department of economic development, department of elementary and secondary education, and department of higher education may contract with the corporation for activities consistent with the corporation's purpose, as specified in section 160.805, including but not limited to the employment of any personnel of the corporation, administrative services, and provision of office space. When contracting with the corporation under the provisions of this section, the departments shall be bound by the provisions of chapter 34.

(L. 2009 S.B. 291, A.L. 2014 H.B. 1490)



Section 160.900 Participation — lead agency designation — rulemaking authority.

Effective 28 Aug 2007

Title XI EDUCATION AND LIBRARIES

160.900. Participation — lead agency designation — rulemaking authority. — 1. The state of Missouri shall participate in the federal Infant and Toddler Program, Part C of the Individuals with Disabilities Education Act (IDEA), 20 U.S.C. Section 1431, et seq., and provide early intervention services to infants and toddlers determined eligible under state regulations.

2. The state agency designated by the governor as the lead agency shall be responsible for the administration and implementation of Part C of IDEA through a regional Part C early intervention system and shall promulgate rules implementing the requirements of Part C of IDEA consistent with federal regulations, 34 C.F.R. 303, et seq.

3. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in sections 160.900 to 160.925 shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. Sections 160.900 to 160.925 and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after July 1, 2005, shall be invalid and void.

4. Notwithstanding the provisions of section 23.253 to the contrary, the provisions of this section shall not sunset.

(L. 2005 S.B. 500, A.L. 2007 S.B. 112)



Section 160.905 State interagency coordinating council established, members, meetings, duties.

Effective 28 Aug 2007

Title XI EDUCATION AND LIBRARIES

160.905. State interagency coordinating council established, members, meetings, duties. — 1. The lead agency shall establish a "State Interagency Coordinating Council" for the state Part C early intervention system. The composition of the council shall include the members required under Part C of the IDEA consistent with federal regulations, 34 C.F.R. 303.601, appointed by the governor.

2. The state interagency coordinating council shall meet at least quarterly and shall comply with chapter 610.

3. The state interagency coordinating council shall advise and assist the lead agency pursuant to IDEA requirements, 34 C.F.R. 303.650 to 303.654.

4. The state interagency coordinating council shall assist the lead agency in the preparation and submission of an annual report to the governor and to the secretary of the United States Department of Education on the status of infant and toddler early intervention programs in the state and report any recommendations for improvements to such programs.

5. The lead agency, in consultation with any other state agencies involved in the Part C early intervention system, shall submit rules and regulations, other than emergency rules and regulations, to the council for review prior to the lead agency's final approval. The council shall review all proposed rules and regulations and report its recommendations thereon to the lead agency within thirty days. The lead agency shall respond to the council's recommendations providing reasons for proposed rules and regulations that are not consistent with the council's recommendations.

6. Notwithstanding the provisions of section 23.253 to the contrary, the provisions of this section shall not sunset.

(L. 2005 S.B. 500, A.L. 2007 S.B. 112)



Section 160.910 Lead agency to maintain Part C early intervention system — compilation of data — monitoring of expenditures — bidding process to be established — centralized system of enrollment.

Effective 28 Aug 2007

Title XI EDUCATION AND LIBRARIES

160.910. Lead agency to maintain Part C early intervention system — compilation of data — monitoring of expenditures — bidding process to be established — centralized system of enrollment. — 1. The lead agency shall maintain a state Part C early intervention system under Part C of the Individuals with Disabilities Education Act, 20 U.S.C. Section 1431, et seq., for eligible children and families of such children which shall be administered through the regional Part C early intervention system.

2. The lead agency shall compile data in the system on the number of eligible children in the state in need of early intervention services, the number of eligible children and their families served, the types of services provided, and other information as deemed necessary by the agency.

3. The state Part C early intervention system shall include a comprehensive child-find system and public awareness program to ensure that eligible children are identified, located, referred to the system, and evaluated for eligibility.

4. The lead agency shall monitor system expenditures for administrative services and regional offices to ensure maximum utilization of state funds for all children determined to be eligible for early intervention services. The lead agency or its designee shall provide regional offices with the necessary financial data to assist regional offices in monitoring their expenditures and the cost of direct services. Such data shall include the number of children eligible from the most recent child count from that region and monthly data reports on the costs spent by providers in their network.

5. The lead agency shall establish a bidding process for determining regional offices across the state. The bidding process shall establish criteria for allowing regions to implement models that will serve the unique needs of their community. Such process shall encourage organizations bidding for a center to demonstrate agreements:

(1) With other state and local government entities that provide services to infants and toddlers with developmental disabilities including regional centers as defined in section 633.005 and boards established under sections 205.968 to 205.973; and

(2) To collaborate with established, quality early intervention providers in the region to establish a network for early intervention services.

6. The lead agency shall establish a centralized system of provider enrollment to assure that all Part C early intervention system providers meet requirements of Part C regulations and the Missouri state plan.

7. Notwithstanding the provisions of section 23.253 to the contrary, the provisions of this section shall not sunset.

(L. 2005 S.B. 500, A.L. 2007 S.B. 112)



Section 160.915 Regional office proposals, contents.

Effective 28 Aug 2007

Title XI EDUCATION AND LIBRARIES

160.915. Regional office proposals, contents. — 1. Each regional office shall include in their proposal the following assurances and documentation of their plan to:

(1) Provide those functions that are specifically identified under federal and state regulations implementing Part C of IDEA, 20 U.S.C. Section 1431, as functions to be provided at public expense, with no cost to the parent;

(2) Contract with established community early intervention providers or hire providers as geographic necessity requires to ensure all services are available and accessible within the region;

(3) Implement a system of provider oversight to ensure:

(a) That all services are available and accessible within that region including the use of providers hired by the regional office where geographic necessity requires this practice; and

(b) Compliance by all providers in the regional office's provider network, including but not limited to upholding the requirements of Part C of IDEA;

(4) Include in each child's individual family service plan family-oriented approaches to support the child's developmental goals;

(5) Incorporate as the focus of the individualized family service plan best available practices and coaching approaches that support the family's capacity to meet the developmental needs of their child;

(6) Develop or maintain resources or utilize multiple funding sources for providing early intervention services for children with disabilities in the region for which they are bidding; and

(7) Implement a system for reutilization of assistive technology devices and oversight of assistive technology authorizations.

2. The lead agency may determine other assurances and request additional documentation they deem to be necessary and reasonable to achieve the purpose of this section and to comply with applicable federal law and regulation.

3. Notwithstanding the provisions of section 23.253 to the contrary, the provisions of this section shall not sunset.

(L. 2005 S.B. 500, A.L. 2007 S.B. 112)



Section 160.920 Funding limitations — third-party payers — schedule of fees for family cost participation — collection of fees.

Effective 28 Aug 2007

Title XI EDUCATION AND LIBRARIES

160.920. Funding limitations — third-party payers — schedule of fees for family cost participation — collection of fees. — 1. No funds appropriated to the lead agency for the implementation and administration of sections 160.900 to 160.925 shall be used to satisfy a financial commitment for services that should have been paid from another public or private source. Federal funds available under Part C of the IDEA, 20 U.S.C. Section 1431, et seq., shall be used whenever necessary to prevent the delay of early intervention services to the eligible child or family. When funds are used to reimburse the service provider to prevent a delay of the provision of services, the funds shall be recovered from the public or private source that has ultimate responsibility for the payment.

2. Nothing in this section shall be construed to permit any other state agency providing medically related services to reduce medical assistance to eligible children.

3. Payments for the provision of direct early intervention services to children and families shall be paid in the manner prescribed by the lead agency.

4. The lead agency shall promulgate rules for the reimbursement of services from all third-party payers, both private and public.

5. The lead agency or its designee shall, in the first instance and where applicable, seek payment from all third-party payers prior to claiming payment from the state Part C early intervention system for services rendered to eligible children.

6. The lead agency or its designee may pay required deductibles, co-payments, coinsurance or other out-of-pocket expenses for a Part C early intervention program eligible child directly to a provider.

7. The lead agency shall promulgate rules that establish a schedule of monthly cost participation fees for early intervention services per qualifying family regardless of the number of children participating or the amount of services provided. Such fees shall not include services to be provided to the family at no cost as established in Part C of IDEA, 20 U.S.C. Section 1431, et seq. Fees shall be based on a sliding scale to become effective October 1, 2005, that contemplates the following elements:

(1) Adjusted gross income, family size, financial hardship and Medicaid eligibility with the fee implementation beginning at two hundred percent of the federal poverty guidelines;

(2) A minimum fee amount of five dollars to the maximum amount of one hundred dollars monthly, with the lead agency retaining the right to revise the fee schedule no earlier than the third year after the family cost participation effective date;

(3) An increased fee schedule for parents who have insurance and elect not to assign such right of recovery or indemnification to the lead agency;

(4) Procedures for notifying the regional office that a family is not complying with the cost participation fee and procedures for suspending services.

8. All amounts generated by family cost participation, insurance reimbursements, and Medicaid reimbursement shall be deposited to the fund created in section 160.925.

9. The lead agency may assign the collection of early intervention participation fees, payments, and public or private insurance to a designee, contractor, provider, third-party agent, or designated clearinghouse participating in the Part C early intervention system. Such fees, payments, or insurance amounts shall be paid to the department, its designee, contractor, provider, third-party agent, or designated clearinghouse in a timely manner. Notice of collection procedures, schedule of fees or payments, and guidelines for inability to pay shall be made available to parents of eligible children.

10. Notwithstanding the provisions of section 23.253 to the contrary, the provisions of this section shall not sunset.

(L. 2005 S.B. 500, A.L. 2007 S.B. 112)



Section 160.925 Fund created, use of moneys — transfer of moneys.

Effective 28 Aug 2007

Title XI EDUCATION AND LIBRARIES

160.925. Fund created, use of moneys — transfer of moneys. — 1. There is hereby created in the state treasury the "Part C Early Intervention System Fund" for implementing the provisions of sections 160.900 to 160.925. Moneys deposited in the fund shall be considered state funds under Article IV, Section 15 of the Missouri Constitution. The state treasurer shall be custodian of the fund and shall disburse moneys from the fund in accordance with sections 30.170 and 30.180. Upon appropriation, money in the fund shall be used solely for the administration of sections 160.900 to 160.925. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

2. At the end of each biennium and after all statutorily or constitutionally required transfer of funds have been made, the state treasurer shall transfer the balance in the fund, except for gifts, donations, bequests, or money received from a federal source, created in subsection 1 of this section in excess of two hundred percent of the previous fiscal year's expenditures into the state general revenue fund.

3. Notwithstanding the provisions of section 23.253 to the contrary, the provisions of this section shall not sunset.

(L. 2005 S.B. 500, A.L. 2007 S.B. 112)



Section 160.975 All schools to post child abuse hotline number, signage, contents — rulemaking authority.

Effective 28 Aug 2015

Title XI EDUCATION AND LIBRARIES

160.975. All schools to post child abuse hotline number, signage, contents — rulemaking authority. — 1. Each public school and charter school shall post in a clearly visible location in a public area of the school that is readily accessible to students a sign in English and in Spanish that contains the toll-free child abuse and neglect hotline number established by the children's division under section 210.145. Additionally, each school shall post signs containing the same information in all student restrooms in the school, to allow for private access to the information by students of either gender.

2. The information contained on the signs required under subsection 1 of this section shall be presented on a poster at least 11 inches by 17 inches in size, contain large print, and be placed at eye level to the student for easy viewing. The hotline number shall be displayed in bold print. The signs shall contain instructions to call 911 for emergencies and directions for accessing the children's division website for more information on reporting abuse, neglect, and exploitation.

3. The children's division shall create an acronym to help children to remember the toll-free child abuse and neglect hotline number.

4. The children's division may promulgate all necessary rules and regulations for the administration of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2015, shall be invalid and void.

(L. 2015 S.B. 341)



Section 160.1990 Criteria to facilitate transition of foster children — definitions — receiving school duties — on-time graduation procedures.

Effective 28 Aug 2012

Title XI EDUCATION AND LIBRARIES

160.1990. Criteria to facilitate transition of foster children — definitions — receiving school duties — on-time graduation procedures. — 1. In order to remove barriers to educational success imposed on foster care children because of frequent moves, the department of elementary and secondary education shall ensure that the following criteria are implemented in every school district in this state regarding enrollment of foster care children:

(1) Facilitate the timely enrollment of foster care children and ensure that they are not placed at a disadvantage due to difficulty in the transfer of education records from the previous school district or districts or variations in entrance and age requirements;

(2) Facilitate the student placement process through which foster care children are not disadvantaged by variations in attendance requirements, scheduling, sequencing, grading, course content or assessment;

(3) Facilitate the qualification and eligibility for enrollment, educational programs, and participation in extracurricular academic, athletic, and social activities;

(4) Facilitate the on-time graduation of foster care children;

(5) Provide for the promulgation and enforcement of administrative rules implementing the provisions of this section;

(6) Provide for the uniform collection and sharing of information between and among schools, foster care children, and their families under this section;

(7) Promote flexibility and cooperation between the educational system, foster parents, and the foster care student in order to achieve educational success for the student.

2. For purposes of this section, the following terms shall mean:

(1) "Education records", those official records, files, and data directly related to a foster care student and maintained by the school or local education agency, including but not limited to records encompassing all the material kept in the student's cumulative folder such as general identifying data, records of attendance and of academic work completed, records of achievement and results of evaluative tests, health data, disciplinary status, test protocols, and individualized education programs;

(2) "Extracurricular activities", a voluntary activity sponsored by the school. Extracurricular activities include, but are not limited to, preparation for and involvement in public performances, contests, athletic competitions, demonstrations, displays, and club activities;

(3) "Foster care child", a school-aged child enrolled in kindergarten through twelfth grade who is residing in a foster care setting in this state;

(4) "Transition":

(a) The formal and physical process of transferring from school to school; or

(b) The period of time in which a foster care student moves from one school to another school.

3. (1) When a foster care student transfers before or during the school year, the receiving school shall initially honor placement of the student in educational courses based on the student's enrollment in the sending school or educational assessments conducted at the sending school if the courses are offered. Course placement includes but is not limited to honors, international baccalaureate, advanced placement, vocational, technical and career pathways courses. Continuing the student's academic program from the previous school and promoting placement in academically and career-challenging courses shall be paramount when considering placement. This requirement does not preclude the receiving school from performing subsequent evaluations to ensure appropriate placement and continued enrollment of the student in the course.

(2) The receiving school shall initially honor placement of a foster care student in educational programs based on current educational assessments conducted at the sending school or participation or placement in like programs in the sending school. Such programs include, but are not limited to, gifted and talented programs and English as a second language (ESL). This requirement does not preclude the receiving school from performing subsequent evaluations to ensure appropriate placement of the student.

(3) In compliance with the federal requirements of the Individuals with Disabilities Education Act (IDEA), 20 U.S.C.A. Section 1400, et seq., the receiving school shall initially provide comparable services to a foster care student with disabilities based on his or her current individualized education program (IEP). In compliance with the requirements of Section 504 of the Rehabilitation Act, 29 U.S.C.A. Section 794, and with Title II of the Americans with Disabilities Act, 42 U.S.C.A. Sections 12131-12165, the receiving school shall make reasonable accommodations and modifications to address the needs of incoming foster care students with disabilities, subject to an existing 504 or Title II plan, to provide the foster care student with equal access to education. This requirement does not preclude the receiving school from performing subsequent evaluations to ensure appropriate placement of the student.

(4) Schools shall have flexibility in waiving course or program prerequisites, or other preconditions for placement in courses or programs offered at the school.

4. In order to facilitate the on-time graduation of foster care children, schools shall incorporate the following procedures:

(1) Schools shall waive specific courses required for graduation if similar course work has been satisfactorily completed in another school or shall provide reasonable justification for denial. If a waiver is not granted to a foster care student who would qualify to graduate from the sending school, the receiving school shall provide an alternative means of acquiring required course work so that graduation may occur on time;

(2) Receiving schools shall accept:

(a) Exit or end-of-course exams required for graduation from the sending school; or

(b) National norm-referenced achievement tests; or

(c) Alternative testing, in lieu of testing requirements for graduation in the receiving school.

­­

­

5. If a foster care student transferring at the beginning or during his or her senior year is ineligible to graduate from the receiving school after all alternatives have been considered, the sending and receiving schools shall ensure the receipt of a diploma from the sending school, if the student meets the graduation requirements of the sending school.

(L. 2012 H.B. 1577)



Section 160.2000 Text of compact.

Effective 28 Aug 2008

Title XI EDUCATION AND LIBRARIES

160.2000. Text of compact. — Interstate Compact on Educational Opportunity for Military Children

ARTICLE I

PURPOSE

­­

­

A. Facilitating the timely enrollment of children of military families and ensuring that they are not placed at a disadvantage due to difficulty in the transfer of education records from the previous school district(s) or variations in entrance/age requirements.

B. Facilitating the student placement process through which children of military families are not disadvantaged by variations in attendance requirements, scheduling, sequencing, grading, course content or assessment.

C. Facilitating the qualification and eligibility for enrollment, educational programs, and participation in extracurricular academic, athletic, and social activities.

D. Facilitating the on-time graduation of children of military families.

E. Providing for the promulgation and enforcement of administrative rules implementing the provisions of this compact.

F. Providing for the uniform collection and sharing of information between and among member states, schools and military families under this compact.

G. Promoting coordination between this compact and other compacts affecting military children.

H. Promoting flexibility and cooperation between the educational system, parents and the student in order to achieve educational success for the student.

ARTICLE II

DEFINITIONS

As used in this compact, unless the context clearly requires a different construction:

A. "Active duty" means: full-time duty status in the active uniformed service of the United States, including members of the National Guard and Reserve on active duty orders pursuant to 10 U.S.C. Section 1209 and 1211.

B. "Children of military families" means: a school-aged child(ren), enrolled in Kindergarten through Twelfth (12th) grade, in the household of an active duty member.

C. "Compact commissioner" means: the voting representative of each compacting state appointed pursuant to Article VIII of this compact.

D. "Deployment" means: the period one (1) month prior to the service members' departure from their home station on military orders though six (6) months after return to their home station.

E. "Education(al) records" means: those official records, files, and data directly related to a student and maintained by the school or local education agency, including but not limited to records encompassing all the material kept in the student's cumulative folder such as general identifying data, records of attendance and of academic work completed, records of achievement and results of evaluative tests, health data, disciplinary status, test protocols, and individualized education programs.

F. "Extracurricular activities" means: a voluntary activity sponsored by the school or local education agency or an organization sanctioned by the local education agency. Extracurricular activities include, but are not limited to, preparation for and involvement in public performances, contests, athletic competitions, demonstrations, displays, and club activities.

G. "Interstate Commission on Educational Opportunity for Military Children" means: the commission that is created under Article IX of this compact, which is generally referred to as Interstate Commission.

H. "Local education agency" means: a public authority legally constituted by the state as an administrative agency to provide control of and direction for Kindergarten through Twelfth (12th) grade public educational institutions.

I. "Member state" means: a state that has enacted this compact.

J. "Military installation" means: means a base, camp, post, station, yard, center, homeport facility for any ship, or other activity under the jurisdiction of the Department of Defense, including any leased facility, which is located within any of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, the Northern Marianas Islands and any other U.S. Territory. Such term does not include any facility used primarily for civil works, rivers and harbors projects, or flood control projects.

K. "Nonmember state" means: a state that has not enacted this compact.

L. "Receiving state" means: the state to which a child of a military family is sent, brought, or caused to be sent or brought.

M. "Rule" means: a written statement by the Interstate Commission promulgated pursuant to Article XII of this compact that is of general applicability, implements, interprets or prescribes a policy or provision of the Compact, or an organizational, procedural, or practice requirement of the Interstate Commission, and has the force and effect of statutory law in a member state, and includes the amendment, repeal, or suspension of an existing rule.

N. "Sending state" means: the state from which a child of a military family is sent, brought, or caused to be sent or brought.

O. "State" means: a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, the Northern Marianas Islands and any other U.S. Territory.

P. "Student" means: the child of a military family for whom the local education agency receives public funding and who is formally enrolled in Kindergarten through Twelfth (12th) grade.

Q. "Transition" means: 1) the formal and physical process of transferring from school to school or 2) the period of time in which a student moves from one school in the sending state to another school in the receiving state.

R. "Uniformed service(s)" means: the Army, Navy, Air Force, Marine Corps, Coast Guard as well as the Commissioned Corps of the National Oceanic and Atmospheric Administration, and Public Health Services.

S. "Veteran" means: a person who served in the uniformed services and who was discharged or released there from under conditions other than dishonorable.

ARTICLE III

APPLICABILITY

A. Except as otherwise provided in Section B, this compact shall apply to the children of:

1. active duty members of the uniformed services as defined in this compact, including members of the National Guard and Reserve on active duty orders pursuant to 10 U.S.C. Section 1209 and 1211;

2. members or veterans of the uniformed services who are severely injured and medically discharged or retired for a period of one (1) year after medical discharge or retirement; and

3. members of the uniformed services who die on active duty or as a result of injuries sustained on active duty for a period of one (1) year after death.

B. The provisions of this interstate compact shall only apply to local education agencies as defined in this compact.

C. The provisions of this compact shall not apply to the children of:

1. inactive members of the National Guard and military reserves;

2. members of the uniformed services now retired, except as provided in Section A;

3. veterans of the uniformed services, except as provided in Section A; and

4. other U.S. Dept. of Defense personnel and other federal agency civilian and contract employees not defined as active duty members of the uniformed services.

ARTICLE IV

EDUCATIONAL RECORDS & ENROLLMENT

A. Unofficial or "hand-carried" education records - In the event that official education records cannot be released to the parents for the purpose of transfer, the custodian of the records in the sending state shall prepare and furnish to the parent a complete set of unofficial educational records containing uniform information as determined by the Interstate Commission. Upon receipt of the unofficial education records by a school in the receiving state, the school shall enroll and appropriately place the student based on the information provided in the unofficial records pending validation by the official records, as quickly as possible.

B. Official education records/transcripts - Simultaneous with the enrollment and conditional placement of the student, the school in the receiving state shall request the student's official education record from the school in the sending state. Upon receipt of this request, the school in the sending state will process and furnish the official education records to the school in the receiving state within ten (10) days or within such time as is reasonably determined under the rules promulgated by the Interstate Commission.

C. Immunizations - Compacting states shall give thirty (30) days from the date of enrollment or within such time as is reasonably determined under the rules promulgated by the Interstate Commission, for students to obtain any immunization(s) required by the receiving state. For a series of immunizations, initial vaccinations must be obtained within thirty (30) days or within such time as is reasonably determined under the rules promulgated by the Interstate Commission.

D. Kindergarten and First grade entrance age - Students shall be allowed to continue their enrollment at grade level in the receiving state commensurate with their grade level (including Kindergarten) from a local education agency in the sending state at the time of transition, regardless of age. A student that has satisfactorily completed the prerequisite grade level in the local education agency in the sending state shall be eligible for enrollment in the next highest grade level in the receiving state, regardless of age. A student transferring after the start of the school year in the receiving state shall enter the school in the receiving state on their validated level from an accredited school in the sending state.

ARTICLE V

PLACEMENT & ATTENDANCE

A. Course placement - When the student transfers before or during the school year, the receiving state school shall initially honor placement of the student in educational courses based on the student's enrollment in the sending state school and/or educational assessments conducted at the school in the sending state if the courses are offered. Course placement includes but is not limited to Honors, International Baccalaureate, Advanced Placement, vocational, technical and career pathways courses. Continuing the student's academic program from the previous school and promoting placement in academically and career challenging courses should be paramount when considering placement. This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement and continued enrollment of the student in the course(s).

B. Educational program placement - The receiving state school shall initially honor placement of the student in educational programs based on current educational assessments conducted at the school in the sending state or participation/placement in like programs in the sending state. Such programs include, but are not limited to: 1) gifted and talented programs; and 2) English as a second language (ESL). This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement of the student.

C. Special education services - 1) In compliance with the federal requirements of the Individuals with Disabilities Education Act (IDEA), 20 U.S.C.A. Section 1400 et seq, the receiving state shall initially provide comparable services to a student with disabilities based on his/her current Individualized Education Program (IEP); and 2) In compliance with the requirements of Section 504 of the Rehabilitation Act, 29 U.S.C.A. Section 794, and with Title II of the Americans with Disabilities Act, 42 U.S.C.A. Sections 12131-12165, the receiving state shall make reasonable accommodations and modifications to address the needs of incoming students with disabilities, subject to an existing 504 or Title II Plan, to provide the student with equal access to education. This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement of the student.

D. Placement flexibility - Local education agency administrative officials shall have flexibility in waiving course/program prerequisites, or other preconditions for placement in courses/programs offered under the jurisdiction of the local education agency.

E. Absence as related to deployment activities - A student whose parent or legal guardian is an active duty member of the uniformed services, as defined by the compact, and has been called to duty for, is on leave from, or immediately returned from deployment to a combat zone or combat support posting, shall be granted additional excused absences at the discretion of the local education agency superintendent to visit with his or her parent or legal guardian relative to such leave or deployment of the parent or guardian.

ARTICLE VI

ELIGIBILITY

A. Eligibility for enrollment

1. Special power of attorney, relative to the guardianship of a child of a military family and executed under applicable law shall be sufficient for the purposes of enrollment and all other actions requiring parental participation and consent.

2. A local education agency shall be prohibited from charging local tuition to a transitioning military child placed in the care of a noncustodial parent or other person standing in loco parentis who lives in a jurisdiction other than that of the custodial parent.

3. A transitioning military child, placed in the care of a non-custodial parent or other person standing in loco parentis who lives in a jurisdiction other than that of the custodial parent, may continue to attend the school in which he/she was enrolled while residing with the custodial parent.

B. Eligibility for extracurricular participation - State and local education agencies shall facilitate the opportunity for transitioning military children's inclusion in extracurricular activities, regardless of application deadlines, to the extent they are otherwise qualified.

ARTICLE VII

GRADUATION

­­

­

A. Waiver requirements - Local education agency administrative officials shall waive specific courses required for graduation if similar course work has been satisfactorily completed in another local education agency or shall provide reasonable justification for denial. Should a waiver not be granted to a student who would qualify to graduate from the sending school, the local education agency shall provide an alternative means of acquiring required coursework so that graduation may occur on time.

B. Exit exams - States shall accept: 1) exit or end-of-course exams required for graduation from the sending state; or 2) national norm-referenced achievement tests or 3) alternative testing, in lieu of testing requirements for graduation in the receiving state. In the event the above alternatives cannot be accommodated by the receiving state for a student transferring in his or her Senior year, then the provisions of Article VII, Section C shall apply.

C. Transfers during Senior year - Should a military student transferring at the beginning or during his or her Senior year be ineligible to graduate from the receiving local education agency after all alternatives have been considered, the sending and receiving local education agencies shall ensure the receipt of a diploma from the sending local education agency, if the student meets the graduation requirements of the sending local education agency. In the event that one of the states in question is not a member of this compact, the member state shall use best efforts to facilitate the on-time graduation of the student in accordance with Sections A and B of this Article.

ARTICLE VIII

STATE COORDINATION

A. Each member state shall, through the creation of a State Council or use of an existing body or board, provide for the coordination among its agencies of government, local education agencies and military installations concerning the state's participation in, and compliance with, this compact and Interstate Commission activities. While each member state may determine the membership of its own State Council, its membership must include at least: the state superintendent of education, superintendent of a school district with a high concentration of military children, representative from a military installation, one representative each from the legislative and executive branches of government, and other offices and stakeholder groups the State Council deems appropriate. A member state that does not have a school district deemed to contain a high concentration of military children may appoint a superintendent from another school district to represent local education agencies on the State Council.

B. The State Council of each member state shall appoint or designate a military family education liaison to assist military families and the state in facilitating the implementation of this compact.

C. The compact commissioner responsible for the administration and management of the state's participation in the compact shall be appointed by the Governor or as otherwise determined by each member state.

D. The compact commissioner and the military family education liaison designated herein shall be ex-officio members of the State Council, unless either is already a full voting member of the State Council.

ARTICLE IX

INTERSTATE COMMISSION ON EDUCATIONAL OPPORTUNITY FOR MILITARY CHILDREN

­­

­

A. Be a body corporate and joint agency of the member states and shall have all the responsibilities, powers and duties set forth herein, and such additional powers as may be conferred upon it by a subsequent concurrent action of the respective legislatures of the member states in accordance with the terms of this compact.

B. Consist of one Interstate Commission voting representative from each member state who shall be that state's compact commissioner.

1. Each member state represented at a meeting of the Interstate Commission is entitled to one vote.

2. A majority of the total member states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the Interstate Commission.

3. A representative shall not delegate a vote to another member state. In the event the compact commissioner is unable to attend a meeting of the Interstate Commission, the Governor or State Council may delegate voting authority to another person from their state for a specified meeting.

4. The bylaws may provide for meetings of the Interstate Commission to be conducted by telecommunication or electronic communication.

C. Consist of ex-officio, nonvoting representatives who are members of interested organizations. Such ex-officio members, as defined in the bylaws, may include but not be limited to, members of the representative organizations of military family advocates, local education agency officials, parent and teacher groups, the U.S. Department of Defense, the Education Commission of the States, the Interstate Agreement on the Qualification of Educational Personnel and other interstate compacts affecting the education of children of military members.

D. Meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a simple majority of the member states, shall call additional meetings.

E. Establish an executive committee, whose members shall include the officers of the Interstate Commission and such other members of the Interstate Commission as determined by the bylaws. Members of the executive committee shall serve a one year term. Members of the executive committee shall be entitled to one vote each. The executive committee shall have the power to act on behalf of the Interstate Commission, with the exception of rulemaking, during periods when the Interstate Commission is not in session. The executive committee shall oversee the day-to-day activities of the administration of the compact including enforcement and compliance with the provisions of the compact, its bylaws and rules, and other such duties as deemed necessary. The U.S. Dept. of Defense, shall serve as an ex-officio, nonvoting member of the executive committee.

F. Establish bylaws and rules that provide for conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.

G. Public notice shall be given by the Interstate Commission of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The Interstate Commission and its committees may close a meeting, or portion thereof, where it determines by two-thirds vote that an open meeting would be likely to:

1. Relate solely to the Interstate Commission's internal personnel practices and procedures;

2. Disclose matters specifically exempted from disclosure by federal and state statute;

3. Disclose trade secrets or commercial or financial information which is privileged or confidential;

4. Involve accusing a person of a crime, or formally censuring a person;

5. Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

6. Disclose investigative records compiled for law enforcement purposes; or

7. Specifically relate to the Interstate Commission's participation in a civil action or other legal proceeding.

H. For a meeting, or portion of a meeting, closed pursuant to this provision, the Interstate Commission's legal counsel or designee shall certify that the meeting may be closed and shall reference each relevant exemptible provision. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in a meeting and shall provide a full and accurate summary of actions taken, and the reasons therefore, including a description of the views expressed and the record of a roll call vote. All documents considered in connection with an action shall be identified in such minutes. All minutes and documents of a closed meeting shall remain under seal, subject to release by a majority vote of the Interstate Commission.

I. The Interstate Commission shall collect standardized data concerning the educational transition of the children of military families under this compact as directed through its rules which shall specify the data to be collected, the means of collection and data exchange and reporting requirements. Such methods of data collection, exchange and reporting shall, in so far as is reasonably possible, conform to current technology and coordinate its information functions with the appropriate custodian of records as identified in the bylaws and rules.

J. The Interstate Commission shall create a process that permits military officials, education officials and parents to inform the Interstate Commission if and when there are alleged violations of the compact or its rules or when issues subject to the jurisdiction of the compact or its rules are not addressed by the state or local education agency. This section shall not be construed to create a private right of action against the Interstate Commission or any member state.

ARTICLE X

POWERS AND DUTIES OF THE INTERSTATE COMMISSION

­­

­

A. To provide for dispute resolution among member states.

B. To promulgate rules and take all necessary actions to effect the goals, purposes and obligations as enumerated in this compact. The rules shall have the force and effect of statutory law and shall be binding in the compact states to the extent and in the manner provided in this compact.

C. To issue, upon request of a member state, advisory opinions concerning the meaning or interpretation of the interstate compact, its bylaws, rules and actions.

D. To enforce compliance with the compact provisions, the rules promulgated by the Interstate Commission, and the bylaws, using all necessary and proper means, including but not limited to the use of judicial process.

E. To establish and maintain offices which shall be located within one or more of the member states.

F. To purchase and maintain insurance and bonds.

G. To borrow, accept, hire or contract for services of personnel.

H. To establish and appoint committees including, but not limited to, an executive committee as required by Article IX, Section E, which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties hereunder.

I. To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties and determine their qualifications; and to establish the Interstate Commission's personnel policies and programs relating to conflicts of interest, rates of compensation, and qualifications of personnel.

J. To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of it.

K. To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal, or mixed.

L. To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal or mixed.

M. To establish a budget and make expenditures.

N. To adopt a seal and bylaws governing the management and operation of the Interstate Commission.

O. To report annually to the legislatures, governors, judiciary, and state councils of the member states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission.

P. To coordinate education, training and public awareness regarding the compact, its implementation and operation for officials and parents involved in such activity.

Q. To establish uniform standards for the reporting, collecting and exchanging of data.

R. To maintain corporate books and records in accordance with the bylaws.

S. To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

T. To provide for the uniform collection and sharing of information between and among member states, schools and military families under this compact.

ARTICLE XI

ORGANIZATION AND OPERATION OF THE INTERSTATE COMMISSION

A. The Interstate Commission shall, by a majority of the members present and voting, within 12 months after the first Interstate Commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

1. Establishing the fiscal year of the Interstate Commission;

2. Establishing an executive committee, and such other committees as may be necessary;

3. Providing for the establishment of committees and for governing any general or specific delegation of authority or function of the Interstate Commission;

4. Providing reasonable procedures for calling and conducting meetings of the Interstate Commission, and ensuring reasonable notice of each such meeting;

5. Establishing the titles and responsibilities of the officers and staff of the Interstate Commission;

6. Providing a mechanism for concluding the operations of the Interstate Commission and the return of surplus funds that may exist upon the termination of the compact after the payment and reserving of all of its debts and obligations.

7. Providing "start up" rules for initial administration of the compact.

B. The Interstate Commission shall, by a majority of the members, elect annually from among its members a chairperson, a vice-chairperson, and a treasurer, each of whom shall have such authority and duties as may be specified in the bylaws. The chairperson or, in the chairperson's absence or disability, the vice-chairperson, shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or remuneration from the Interstate Commission; provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for ordinary and necessary costs and expenses incurred by them in the performance of their responsibilities as officers of the Interstate Commission.

C. Executive Committee, Officers and Personnel

1. The executive committee shall have such authority and duties as may be set forth in the bylaws, including but not limited to:

a. Managing the affairs of the Interstate Commission in a manner consistent with the bylaws and purposes of the Interstate Commission;

b. Overseeing an organizational structure within, and appropriate procedures for the Interstate Commission to provide for the creation of rules, operating procedures, and administrative and technical support functions; and

c. Planning, implementing, and coordinating communications and activities with other state, federal and local government organizations in order to advance the goals of the Interstate Commission.

2. The executive committee may, subject to the approval of the Interstate Commission, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation, as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission, but shall not be a Member of the Interstate Commission. The executive director shall hire and supervise such other persons as may be authorized by the Interstate Commission.

D. The Interstate Commission's executive director and its employees shall be immune from suit and liability, either personally or in their official capacity, for a claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to an actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred, within the scope of Interstate Commission employment, duties, or responsibilities; provided, that such person shall not be protected from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

1. The liability of the Interstate Commission's executive director and employees or Interstate Commission representatives, acting within the scope of such person's employment or duties for acts, errors, or omissions occurring within such person's state may not exceed the limits of liability set forth under the Constitution and laws of that state for state officials, employees, and agents. The Interstate Commission is considered to be an instrumentality of the states for the purposes of any such action. Nothing in this subsection shall be construed to protect such person from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

2. The Interstate Commission shall defend the executive director and its employees and, subject to the approval of the Attorney General or other appropriate legal counsel of the member state represented by an Interstate Commission representative, shall defend such Interstate Commission representative in any civil action seeking to impose liability arising out of an actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such person.

3. To the extent not covered by the state involved, member state, or the Interstate Commission, the representatives or employees of the Interstate Commission shall be held harmless in the amount of a settlement or judgment, including attorney's fees and costs, obtained against such persons arising out of an actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such persons.

ARTICLE XII

RULEMAKING FUNCTIONS OF THE INTERSTATE COMMISSION

A. Rulemaking Authority - The Interstate Commission shall promulgate reasonable rules in order to effectively and efficiently achieve the purposes of this Compact. Notwithstanding the foregoing, in the event the Interstate Commission exercises its rulemaking authority in a manner that is beyond the scope of the purposes of this Act, or the powers granted hereunder, then such an action by the Interstate Commission shall be invalid and have no force or effect.

B. Rulemaking Procedure - Rules shall be made pursuant to a rulemaking process that substantially conforms to the "Model State Administrative Procedure Act", of 1981 Act, Uniform Laws Annotated, Vol. 15, p.1 (2000) as amended, as may be appropriate to the operations of the Interstate Commission.

C. Not later than thirty (30) days after a rule is promulgated, any person may file a petition for judicial review of the rule; provided, that the filing of such a petition shall not stay or otherwise prevent the rule from becoming effective unless the court finds that the petitioner has a substantial likelihood of success. The court shall give deference to the actions of the Interstate Commission consistent with applicable law and shall not find the rule to be unlawful if the rule represents a reasonable exercise of the Interstate Commission's authority.

D. If a majority of the legislatures of the compacting states rejects a Rule by enactment of a statute or resolution in the same manner used to adopt the compact, then such rule shall have no further force and effect in any compacting state.

ARTICLE XIII

OVERSIGHT, ENFORCEMENT, AND DISPUTE RESOLUTION

A. Oversight

1. The executive, legislative and judicial branches of state government in each member state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. The provisions of this compact and the rules promulgated hereunder shall have standing as statutory law.

2. All courts shall take judicial notice of the compact and the rules in any judicial or administrative proceeding in a member state pertaining to the subject matter of this compact which may affect the powers, responsibilities or actions of the Interstate Commission.

3. The Interstate Commission shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes. Failure to provide service of process to the Interstate Commission shall render a judgment or order void as to the Interstate Commission, this compact or promulgated rules.

B. Default, Technical Assistance, Suspension and Termination - If the Interstate Commission determines that a member state has defaulted in the performance of its obligations or responsibilities under this compact, or the bylaws or promulgated rules, the Interstate Commission shall:

1. Provide written notice to the defaulting state and other member states, of the nature of the default, the means of curing the default and any action taken by the Interstate Commission. The Interstate Commission shall specify the conditions by which the defaulting state must cure its default.

2. Provide remedial training and specific technical assistance regarding the default.

3. If the defaulting state fails to cure the default, the defaulting state shall be terminated from the compact upon an affirmative vote of a majority of the member states and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of termination. A cure of the default does not relieve the offending state of obligations or liabilities incurred during the period of the default.

4. Suspension or termination of membership in the compact shall be imposed only after all other means of securing compliance have been exhausted. Notice of intent to suspend or terminate shall be given by the Interstate Commission to the Governor, the majority and minority leaders of the defaulting state's legislature, and each of the member states.

5. The state which has been suspended or terminated is responsible for all assessments, obligations and liabilities incurred through the effective date of suspension or termination including obligations, the performance of which extends beyond the effective date of suspension or termination.

6. The Interstate Commission shall not bear any costs relating to any state that has been found to be in default or which has been suspended or terminated from the compact, unless otherwise mutually agreed upon in writing between the Interstate Commission and the defaulting state.

7. The defaulting state may appeal the action of the Interstate Commission by petitioning the U.S. District Court for the District of Columbia or the federal district where the Interstate Commission has its principal offices. The prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

C. Dispute Resolution

1. The Interstate Commission shall attempt, upon the request of a member state, to resolve disputes which are subject to the compact and which may arise among member states and between member and non-member states.

2. The Interstate Commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes as appropriate.

D. Enforcement

1. The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact.

2. The Interstate Commission, may by majority vote of the members, initiate legal action in the United State District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district where the Interstate Commission has its principal offices, to enforce compliance with the provisions of the compact, its promulgated rules and bylaws, against a member state in default. The relief sought may include both injunctive relief and damages. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

3. The remedies herein shall not be the exclusive remedies of the Interstate Commission. The Interstate Commission may avail itself of any other remedies available under state law or the regulation of a profession.

ARTICLE XIV

FINANCING OF THE INTERSTATE COMMISSION

A. The Interstate Commission shall pay, or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

B. The Interstate Commission may levy on and collect an annual assessment from each member state to cover the cost of the operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, which shall promulgate a rule binding upon all member states.

C. The Interstate Commission shall not incur obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the member states, except by and with the authority of the member state.

D. The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Interstate Commission shall by audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

ARTICLE XV

MEMBER STATES, EFFECTIVE DATE AND AMENDMENT

A. Any state is eligible to become a member state.

B. The compact shall become effective and binding upon legislative enactment of the compact into law by no less than ten (10) of the states. The effective date shall be no earlier than December 1, 2007. Thereafter it shall become effective and binding as to any other member state upon enactment of the compact into law by that state. The governors of nonmember states or their designees shall be invited to participate in the activities of the Interstate Commission on a nonvoting basis prior to adoption of the compact by all states.

C. The Interstate Commission may propose amendments to the compact for enactment by the member states. No amendment shall become effective and binding upon the Interstate Commission and the member states unless and until it is enacted into law by unanimous consent of the member states.

ARTICLE XVI

WITHDRAWAL AND DISSOLUTION

A. Withdrawal

1. Once effective, the compact shall continue in force and remain binding upon each and every member state; provided that a member state may withdraw from the compact specifically repealing the statute, which enacted the compact into law.

2. Withdrawal from this compact shall be by the enactment of a statute repealing the same, but shall not take effect until one (1) year after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the Governor of each other member jurisdiction.

3. The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall notify the other member states of the withdrawing state's intent to withdraw within sixty (60) days of its receipt thereof.

4. The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including obligations, the performance of which extend beyond the effective date of withdrawal.

5. Reinstatement following withdrawal of a member state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the Interstate Commission.

B. Dissolution of Compact

1. This compact shall dissolve effective upon the date of the withdrawal or default of the member state which reduces the membership in the compact to one (1) member state.

2. Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be concluded and surplus funds shall be distributed in accordance with the bylaws.

ARTICLE XVII

SEVERABILITY AND CONSTRUCTION

A. The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

B. The provisions of this compact shall be liberally construed to effectuate its purposes.

C. Nothing in this compact shall be construed to prohibit the applicability of other interstate compacts to which the states are members.

ARTICLE XVIII

BINDING EFFECT OF COMPACT AND OTHER LAWS

A. Other Laws

1. Nothing herein prevents the enforcement of any other law of a member state that is not inconsistent with this compact.

2. All member states' laws conflicting with this compact are superseded to the extent of the conflict.

B. Binding Effect of the Compact

1. All lawful actions of the Interstate Commission, including all rules and bylaws promulgated by the Interstate Commission, are binding upon the member states.

2. All agreements between the Interstate Commission and the member states are binding in accordance with their terms.

3. In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any member state, such provision shall be ineffective to the extent of the conflict with the constitutional provision in question in that member state.

(L. 2008 H.B. 1678)



Section 160.2100 Citation of law — task force created, members, duties — reports.

Effective 28 Aug 2013

Title XI EDUCATION AND LIBRARIES

160.2100. Citation of law — task force created, members, duties — reports. — 1. Sections 160.2100 and 160.2110 shall be known and may be cited as "Erin's Law".

2. The "Task Force on the Prevention of Sexual Abuse of Children" is hereby created to study the issue of sexual abuse of children. The task force shall consist of all of the following members:

(1) One member of the general assembly appointed by the president pro tem of the senate;

(2) One member of the general assembly appointed by the minority floor leader of the senate;

(3) One member of the general assembly appointed by the speaker of the house of representatives;

(4) One member of the general assembly appointed by the minority leader of the house of representatives;

(5) The director of the department of social services or his or her designee;

(6) The commissioner of education or his or her designee;

(7) The director of the department of health and senior services or his or her designee;

(8) The director of the office of prosecution services or his or her designee;

(9) A representative representing law enforcement appointed by the governor;

(10) Three active teachers employed in Missouri appointed by the governor;

(11) A representative of an organization involved in forensic investigation relating to child abuse in this state appointed by the governor;

(12) A school superintendent appointed by the governor;

(13) A representative of the state domestic violence coalition appointed by the governor;

(14) A representative from the juvenile and family court appointed by the governor;

(15) A representative from Missouri Network of Child Advocacy Centers appointed by the governor;

(16) An at-large member appointed by the governor.

3. Members of the task force shall be individuals who are actively involved in the fields of the prevention of child abuse and neglect and child welfare. The appointment of members shall reflect the geographic diversity of the state.

4. The task force shall elect a presiding officer by a majority vote of the membership of the task force. The task force shall meet at the call of the presiding officer.

5. The task force shall make recommendations for reducing child sexual abuse in Missouri. In making those recommendations, the task force shall:

(1) Gather information concerning child sexual abuse throughout the state;

(2) Receive reports and testimony from individuals, state and local agencies, community-based organizations, and other public and private organizations; and

(3) Create goals for state policy that would prevent child sexual abuse.

6. The recommendations may include proposals for specific statutory changes and methods to foster cooperation among state agencies and between the state and local government.

7. The task force shall consult with employees of the department of social services, the department of public safety, department of elementary and secondary education, and any other state agency, board, commission, office, or department as necessary to accomplish the task force's responsibilities under this section.

8. The members of the task force shall serve without compensation and shall not be reimbursed for their expenses.

9. Beginning January 1, 2014, the department of elementary and secondary education, in collaboration with the task force, shall make yearly reports to the general assembly on the department's progress in preventing child sexual abuse.

(L. 2011 S.B. 54, A.L. 2013 S.B. 256)



Section 160.2110 Adoption and implementation of policy, content.

Effective 28 Aug 2011

Title XI EDUCATION AND LIBRARIES

160.2110. Adoption and implementation of policy, content. — 1. The task force on the prevention of sexual abuse of children established in section 160.2100 may adopt and implement a policy addressing sexual abuse of children that may include:

(1) Age-appropriate curriculum for students in pre-K through fifth grade;

(2) Training for school personnel on child sexual abuse;

(3) Educational information to parents or guardians provided in the school handbook on the warning signs of a child being abused, along with any needed assistance, referral, or resource information;

(4) Available counseling and resources for students affected by sexual abuse; and

(5) Emotional and educational support for a child of abuse to continue to be successful in school.

2. Any policy adopted may address without limitation:

(1) Methods for increasing teacher, student, and parent awareness of issues regarding sexual abuse of children, including knowledge of likely warning signs indicating that a child may be a victim of sexual abuse;

(2) Actions that a child who is a victim of sexual abuse could take to obtain assistance and intervention; and

(3) Available counseling options for students affected by sexual abuse.

(L. 2011 S.B. 54)



Section 160.2500 Citation of act — discrimination based on religious viewpoint or expression prohibited — prayer and religious activities in school permitted, when — religious clothing and jewelry permitted — limited public policy forum authorized.

Effective 28 Aug 2014

Title XI EDUCATION AND LIBRARIES

160.2500. Citation of act — discrimination based on religious viewpoint or expression prohibited — prayer and religious activities in school permitted, when — religious clothing and jewelry permitted — limited public policy forum authorized. — 1. This section shall be known and may be cited as the "Missouri Student Religious Liberties Act".

2. A public school district shall not discriminate against students or parents on the basis of a religious viewpoint or religious expression. A school district shall treat a student's voluntary expression of a religious viewpoint, if any, on an otherwise permissible subject in the same manner the district treats a student's voluntary expression of a secular or other viewpoint on an otherwise permissible subject and shall not discriminate against the student based on a religious viewpoint expressed by the student on an otherwise permissible subject.

3. Students may express their beliefs about religion in homework, artwork, and other written and oral assignments free from discrimination based on the religious content of their submissions. Homework and classroom assignments shall be judged by ordinary academic standards of substance and relevance and against other legitimate pedagogical concerns identified by the school district. Students shall not be penalized or rewarded on account of the religious content of their work. If an assignment requires a student's viewpoints to be expressed in course work, artwork or other written or oral assignments, a public school district shall not penalize or reward a student on the basis of religious content or a religious viewpoint. In such an assignment, a student's academic work that expresses a religious viewpoint shall be evaluated based on ordinary academic standards of substance and relevance to the course curriculum or requirements of the course work or assignment.

4. Students in public schools may pray or engage in religious activities or religious expression before, during and after the school day in the same manner and to the same extent that students may engage in nonreligious activities or expression, provided that such religious expression or religious activities are not disruptive of scheduled instructional time or other educational activities and do not impede access to school facilities or mobility on school premises. Students may organize prayer groups, religious clubs, or other religious gatherings before, during and after school to the same extent that students are permitted to organize other noncurricular student activities and groups. Religious groups shall be given the same access to school facilities for assembling as is given to other noncurricular groups without discrimination based on the religious content of the student's expression. If student groups that meet for nonreligious activities are permitted to advertise or announce meetings of the groups, the school district shall not discriminate against groups that meet for prayer or other religious speech. A school district may disclaim school sponsorship of noncurricular groups and events in a manner that neither favors nor disfavors groups that meet to engage in prayer or religious speech.

5. Students in public schools may wear clothing, accessories and jewelry that display religious messages or religious symbols in the same manner and to the same extent that other types of clothing, accessories and jewelry that display messages or symbols are permitted, as specified in subsection 7 of section 167.166.

6. (1) To ensure that the school district does not discriminate against a student's publicly stated voluntary expression of a religious viewpoint, if any, and to eliminate any actual or perceived affirmative school sponsorship or attribution to the district of a student's expression of a religious viewpoint, if any, a school district shall adopt a policy, which shall include the establishment of a limited public forum for student speakers at all school events at which a student is to publicly speak. The policy regarding the limited public forum shall also require the school district to:

(a) Provide the forum in a manner that does not discriminate against a student's voluntary expression of a religious viewpoint, if any, on an otherwise permissible subject;

(b) Provide a method, based on neutral criteria, for the selection of student speakers at school events and graduation ceremonies;

(c) Ensure that a student speaker does not engage in obscene, vulgar, offensively lewd or indecent speech; and

(d) State, in writing, orally, or both, that the student's speech does not reflect the endorsement, sponsorship, position or expression of the district.

(2) The school district disclaimer required by paragraph (d) of subdivision (1) of this subsection shall be provided at all graduation ceremonies. The school district shall also continue to provide the disclaimer at any other event in which a student speaks publicly for as long as a need exists to dispel confusion over the district's nonsponsorship of the student's speech.

(3) Student expression on an otherwise permissible subject shall not be excluded from the limited public forum because the subject is expressed from a religious viewpoint.

(4) All public school districts shall adopt and implement a local policy regarding a limited public forum and voluntary student expression of religious viewpoints.

7. The provisions of this section shall not be construed to authorize this state or any of its political subdivisions to either:

(1) Require any person to participate in prayer or in any other religious activity; or

(2) Violate the constitutional rights of any person.

8. The provisions of this section shall not be construed to limit the authority of any public school to do any of the following:

(1) Maintain order and discipline on the campus of the public school in a content and viewpoint neutral manner;

(2) Protect the safety of students, employees and visitors of the public school;

(3) Adopt and enforce policies and procedures regarding student speech at school, provided that the policies and procedures do not violate the rights of students as guaranteed by law.

9. The provisions of section 1.140 are applicable to this section.

(L. 2014 H.B. 1303)



Section 160.2700 Adult high school defined.

Effective 28 Aug 2017

Title XI EDUCATION AND LIBRARIES

160.2700. Adult high school defined. — For purposes of sections 160.2700 to 160.2725, “adult high school” means a school that:

(1) Is for individuals who do not have a high school diploma and who are twenty-one years of age or older;

(2) Offers an industry certification program or programs and a high school diploma in a manner that allows students to earn a diploma at the same time that they earn an industry certification;

(3) Offers on-site child care for children of enrolled students attending the school; and

(4) Is not eligible to receive funding under section* 160.415 or 163.031.

(L. 2017 H.B. 93)

*Word "sections" appears in original rolls.



Section 160.2705 Establishment of adult high schools, where — bid process — academic requirements, diplomas.

Effective 28 Aug 2017

Title XI EDUCATION AND LIBRARIES

160.2705. Establishment of adult high schools, where — bid process — academic requirements, diplomas. — 1. The department of elementary and secondary education shall authorize before January 1, 2018, a Missouri-based nonprofit organization meeting the criteria under subsection 2 of this section to establish and operate four adult high schools, with:

(1) One adult high school to be located in a city not within a county;

(2) One adult high school to be located in a county of the third classification without a township form of government and with more than forty-one thousand but fewer than forty-five thousand inhabitants or a county contiguous to that county;

(3) One adult high school to be located in a county of the first classification with more than two hundred sixty thousand but fewer than three hundred thousand inhabitants or a county contiguous to that county; and

(4) One adult high school to be located in a county of the first classification with more than one hundred fifty thousand but fewer than two hundred thousand inhabitants.

2. The department of elementary and secondary education shall grant the authorization described under subsection 1 of this section based on a bid process conducted in accordance with the rules and regulations governing purchasing through the office of administration. The successful bidder shall:

(1) Demonstrate the ability to establish, within twenty-one months of the receipt of the authorization, four adult high schools offering high school diplomas, an industry certification program or programs, and on-site child care for children of the students attending the high schools;

(2) Commit at least two million dollars in investment for the purpose of establishing the necessary infrastructure to operate four adult high schools;

(3) Demonstrate substantial and positive experience in providing services, including industry certifications and job placement services, to adults twenty-one years of age or older whose educational and training opportunities have been limited by educational disadvantages, disabilities, homelessness, criminal history, or similar circumstances;

(4) Establish a partnership with a state-supported postsecondary education institution or more than one such partnership, if a partnership or partnerships are necessary in order to meet the requirements for an adult high school;

(5) Establish a comprehensive plan that sets forth how the adult high schools will help address the need for a sufficiently trained workforce in the surrounding region for each adult high school;

(6) Establish partnerships and strategies for engaging the community and business leaders in carrying out the goals of each adult high school;

(7) Establish the ability to meet quality standards through certified teachers and programs that support each student in his or her goal to find a more rewarding job;

(8) Establish a plan for assisting students in overcoming barriers to educational success including, but not limited to, educational disadvantages, homelessness, criminal history, disability, including learning disability such as dyslexia, and similar circumstances;

(9) Establish a process for determining outcomes of the adult high school, including outcomes related to a student’s ability to find a more rewarding job through the attainment of a high school diploma and job training and certification; and

(10) Bids shall not include an administrative fee greater than ten percent.

3. (1) The department of elementary and secondary education shall establish academic requirements for students to obtain high school diplomas.

(2) Requirements for a high school diploma shall be based on an adult student’s prior high school achievement and the remaining credits and coursework that would be necessary for the student to receive a high school diploma if he or she were in a traditional high school setting. The adult student shall meet the requirements with the same level of academic rigor as would otherwise be necessary to attain such credits.

(3) The adult high school authorized under this section shall award high school diplomas to students who successfully meet the established academic requirements. The adult high school authorized under this section shall confer the diploma as though the student earned the diploma at a traditional high school. The diploma shall have no differentiating marks, titles, or other symbols.

(4) Students at adult high schools may complete required coursework at their own pace and as available through the adult high school. They shall not be required to satisfy any specific number of class minutes. The adult high school may also make classes available to students online as may be appropriate. However, students shall not complete the majority of instruction of the school’s curriculum online or through remote instruction.

(5) The department of elementary and secondary education shall not create additional regulations or burdens on the adult high school or the students attending the adult high schools beyond certifying necessary credits and ensuring that students have sufficiently mastered the subject matter to make them eligible for credit.

(L. 2017 H.B. 93)



Section 160.2710 Minimum enrollment age — preference given to students receiving certain income-based assistance.

Effective 28 Aug 2017

Title XI EDUCATION AND LIBRARIES

160.2710. Minimum enrollment age — preference given to students receiving certain income-based assistance. — 1. Any person who is twenty-one years of age or older may enroll in an adult high school if he or she has not earned a high school diploma.

2. An adult high school shall give a preference in admission to those students who receive any local, state, or federal assistance in which a person or family is required not to exceed a certain income level in order to qualify for the assistance.

(L. 2017 H.B. 93)



Section 160.2715 State and local funding restrictions — permissible public or private funding sources — outcome expectations.

Effective 28 Aug 2017

Title XI EDUCATION AND LIBRARIES

160.2715. State and local funding restrictions — permissible public or private funding sources — outcome expectations. — 1. An adult high school shall not receive state funding under section* 160.415 or 163.031 and shall not receive any local funding that is intended to benefit traditional public schools or charter schools in the state.

2. An adult high school may receive funding from public or private sources, including from the nonprofit organization operating the adult high school. If an adult high school receives funding from a public source, it shall operate in a manner so as not to violate the provisions of Article IX, Section 8, or Article I, Section 7, of the Constitution of Missouri or the First Amendment of the Constitution of the United States.

3. The nonprofit organization operating an adult high school shall ensure that funding for the adult high school enables it to operate year-round.

4. The nonprofit organization operating an adult high school shall set the following outcome expectations for the adult high school:

(1) Each year, at least seventy-five percent of the school’s students will graduate or continue working toward a high school diploma and, if applicable, an industry certification;

(2) At least fifty percent of the school’s graduates will attain an industry certification or enroll in higher education or more advanced skills training within six months of graduation;

(3) At least eighty-five percent of the school’s graduates who do not enroll in higher education or more advanced skills training will be employed within six months of graduation; and

(4) The school’s graduates who enter the workforce shall have, on average, a wage rate at least twenty percent greater than the average Missouri wage rate for individuals without high school diplomas.

(L. 2017 H.B. 93)

*Word "sections" appears in original rolls.



Section 160.2720 Annual report, contents.

Effective 28 Aug 2017

Title XI EDUCATION AND LIBRARIES

160.2720. Annual report, contents. — The nonprofit organization who receives the authorization described under section 160.2705 shall submit to the department of elementary and secondary education, the joint committee on education, and the offices of the governor, speaker of the house of representatives, and president pro tempore of the senate an annual report concerning evaluations of the adult high schools, including the impact the adult high schools have had in meeting industry needs in the state before December first of each year.

(L. 2017 H.B. 93)



Section 160.2725 Rulemaking authority.

Effective 28 Aug 2017

Title XI EDUCATION AND LIBRARIES

160.2725. Rulemaking authority. — The department of elementary and secondary education may promulgate rules to implement the provisions of sections 160.2700 to 160.2720. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2017, shall be invalid and void.

(L. 2017 H.B. 93)






Chapter 161 Department of Elementary and Secondary Education

Chapter Cross References



Section 161.020 Department of elementary and secondary education created — superintendents of schools for deaf and for blind students — appointment.

Effective 02 May 1974, see footnote

Title XI EDUCATION AND LIBRARIES

161.020. Department of elementary and secondary education created — superintendents of schools for deaf and for blind students — appointment. — 1. There is hereby created a department of elementary and secondary education headed by a state board of education as provided in Article IX, Constitution of Missouri, and chapter 161 and others. The state board shall appoint a commissioner of education as the chief administrative officer of the department.

2. The department of education, chapter 161 and others, is abolished and its powers, duties, personnel and property are transferred as provided in this act*.

3. The division of public schools of the department of education, chapter 161 and others, is abolished and its powers, duties, personnel and property, with exceptions specified elsewhere in this act*, are transferred by type I transfer to the department of elementary and secondary education.

4. The Missouri School for the Deaf, chapter 178 and others, and the Missouri School for the Blind, chapter 178 and others, are transferred to the department of elementary and secondary education by a type I transfer. The commissioner of education shall appoint superintendents for these schools and members of the advisory boards, provided in chapter 178 and others.

(L. 1973 1st Ex. Sess. S.B. 1 § 5)

Effective 5-2-74

*"This act" refers to the Reorganization Act 1974 Appendix B.



Section 161.022 State board of education — appointment, terms, removal, compensation.

Effective 28 Aug 1967

Title XI EDUCATION AND LIBRARIES

161.022. State board of education — appointment, terms, removal, compensation. — 1. The state board of education consists of eight lay members appointed by the governor, by and with the advice and consent of the senate, after an open committee hearing. The term of office of each member is eight years. At the expiration of the term of each member, the governor, by and with the advice and consent of the senate, shall appoint a successor. If the general assembly is not in session at the time for making an appointment, the governor shall make a temporary appointment as in the case of a vacancy.

2. No member may be removed by the governor except after written notice and hearing on charges of malfeasance, misfeasance, or nonfeasance in office.

3. Each member of the board shall receive as compensation for his services twenty-five dollars for each day actually spent in attendance at board meetings, and in addition shall be reimbursed for all necessary expenses incurred in the performance of his duties as a member of the board.

(L. 1963 p. 200 § 2-2, A.L. 1967 p. 236)

(Source: RSMo 1959 § 160.020)



Section 161.032 Qualifications of state board members.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

161.032. Qualifications of state board members. — The members of the board shall be citizens of high moral standards and recognized ability in their respective business or profession, who have resided in the state for not less than five years immediately preceding their appointment, and not more than one of whom shall be a resident of the same county or congressional district. At no time shall more than four members be of the same political party. No member of the board shall be connected, either as an official or as an employee, with any public, private, or denominational school, college or university, nor be the holder of or a candidate for any public office.

(L. 1963 p. 200 § 2-3)

(Source: RSMo 1959 § 160.030)



Section 161.042 Oath of office.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

161.042. Oath of office. — Each member shall take an oath to support the constitution of the United States and of this state and to faithfully demean himself in office.

(L. 1963 p. 200 § 2-4)

(Source: RSMo 1959 § 160.040)



Section 161.052 Vacancies in office.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

161.052. Vacancies in office. — Any vacancy occurring in the term of office of any board member shall be filled by appointment by the governor, by and with the advice and consent of the senate, for the unexpired term. If a vacancy occurs while the general assembly is not in session, the governor shall make a temporary appointment until the next session of the general assembly, when he shall nominate some person to fill the office.

(L. 1963 p. 200 § 2-5)

(Source: RSMo 1959 § 160.050)



Section 161.062 Selection of officers of the board.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

161.062. Selection of officers of the board. — The board shall elect one of its members president and one vice president and may appoint any other officers it deems necessary. The officers shall serve at the pleasure of the board.

(L. 1963 p. 200 § 2-6)

(Source: RSMo 1959 § 160.070)



Section 161.072 Meetings of board — records, electronic availability, when.

Effective 28 Aug 2009

Title XI EDUCATION AND LIBRARIES

161.072. Meetings of board — records, electronic availability, when. — The state board of education shall meet semiannually in December and in June in Jefferson City. Other meetings may be called by the president of the board on seven days' written notice to the members. In the absence of the president, the commissioner of education shall call a meeting on request of three members of the board, and if both the president and the commissioner of education are absent or refuse to call a meeting, any three members of the board may call a meeting by similar notices in writing. The business to come before the board shall be available by free electronic record at least seven business days prior to the start of each meeting. All records of any decisions, votes, exhibits, or outcomes shall be available by free electronic media within forty-eight hours following the conclusion of every meeting. Any materials prepared for the members of the board by the staff shall be delivered to the members at least five days before the meeting, and to the extent such materials are public records as defined in section 610.010 and are not permitted to be closed under section 610.021, shall be made available by free electronic media at least five business days in advance of the meeting.

(L. 1963 p. 200 § 2-7, A.L. 1973 H.B. 158, A.L. 2009 S.B. 291)

(Source: RSMo 1959 § 160.060)



Section 161.082 Board members may not act individually — quorum.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

161.082. Board members may not act individually — quorum. — 1. The board may act only when lawfully convened in a regular or special meeting, and it may speak only through its official records. No member of the board has any authority as an individual by reason of his official position.

2. At all meetings of the board five members are necessary to constitute a quorum for the transaction of business, but no official actions may be taken unless a majority of the whole board votes therefor.

(L. 1963 p. 200 § 2-8)

(Source: RSMo 1959 §§ 160.080, 160.090)



Section 161.092 Powers and duties of state board.

Effective 28 Aug 2014

Title XI EDUCATION AND LIBRARIES

161.092. Powers and duties of state board. — The state board of education shall:

(1) Adopt rules governing its own proceedings and formulate policies for the guidance of the commissioner of education and the department of elementary and secondary education;

(2) Carry out the educational policies of the state relating to public schools that are provided by law and supervise instruction in the public schools;

(3) Direct the investment of all moneys received by the state to be applied to the capital of any permanent fund established for the support of public education within the jurisdiction of the department of elementary and secondary education and see that the funds are applied to the branches of educational interest of the state that by grant, gift, devise or law they were originally intended, and if necessary institute suit for and collect the funds and return them to their legitimate channels;

(4) Cause to be assembled information which will reflect continuously the condition and management of the public schools of the state;

(5) Require of county clerks or treasurers, boards of education or other school officers, recorders and treasurers of cities, towns and villages, copies of all records required to be made by them and all other information in relation to the funds and condition of schools and the management thereof that is deemed necessary;

(6) Provide blanks suitable for use by officials in reporting the information required by the board;

(7) When conditions demand, cause the laws relating to schools to be published in a separate volume, with pertinent notes and comments, for the guidance of those charged with the execution of the laws;

(8) Grant, without fee except as provided in section 168.021, certificates of qualification and licenses to teach in any of the public schools of the state, establish requirements therefor, formulate regulations governing the issuance thereof, and cause the certificates to be revoked for the reasons and in the manner provided in section 168.071;

(9) Classify the public schools of the state, subject to limitations provided by law and subdivision (14) of this section, establish requirements for the schools of each class, and formulate rules governing the inspection and accreditation of schools preparatory to classification, with such requirements taking effect not less than two years from the date of adoption of the proposed rule by the state board of education, provided that this condition shall not apply to any requirement for which a time line for adoption is mandated in either federal or state law. Such rules shall include a process to allow any district that is accredited without provision that does not meet the state board's promulgated criteria for a classification designation of accredited with distinction to propose alternative criteria to the state board to be classified as accredited with distinction;

(10) Make an annual report on or before the first Wednesday after the first day of January to the general assembly or, when it is not in session, to the governor for publication and transmission to the general assembly. The report shall be for the last preceding school year, and shall include:

(a) A statement of the number of public schools in the state, the number of pupils attending the schools, their sex, and the branches taught;

(b) A statement of the number of teachers employed, their sex, their professional training, and their average salary;

(c) A statement of the receipts and disbursements of public school funds of every description, their sources, and the purposes for which they were disbursed;

(d) Suggestions for the improvement of public schools; and

(e) Any other information relative to the educational interests of the state that the law requires or the board deems important;

(11) Make an annual report to the general assembly and the governor concerning coordination with other agencies and departments of government that support family literacy programs and other services which influence educational attainment of children of all ages;

(12) Require from the chief officer of each division of the department of elementary and secondary education, on or before the thirty-first day of August of each year, reports containing information the board deems important and desires for publication;

(13) Cause fifty copies of its annual report to be reserved for the use of each division of the state department of elementary and secondary education, and ten copies for preservation in the state library;

(14) Promulgate rules under which the board shall classify the public schools of the state; provided that the appropriate scoring guides, instruments, and procedures used in determining the accreditation status of a district shall be subject to a public meeting upon notice in a newspaper of general circulation in each of the three most populous cities in the state and also a newspaper that is a certified minority business enterprise or woman-owned business enterprise in each of the two most populous cities in the state, and notice to each district board of education, each superintendent of a school district, and to the speaker of the house of representatives, the president pro tem of the senate, and the members of the joint committee on education, at least fourteen days in advance of the meeting, which shall be conducted by the department of elementary and secondary education not less than ninety days prior to their application in accreditation, with all comments received to be reported to the state board of education;

(15) Have other powers and duties prescribed by law.

(L. 1963 p. 200 § 2-9, A.L. 1973 H.B. 158, A.L. 2002 H.B. 1711, A.L. 2003 S.B. 296, A.L. 2013 S.B. 125, A.L. 2014 H.B. 1490)

(Source: RSMo 1959 § 160.090)

CROSS REFERENCES:

List of conforming publishers, 170.091

Multinational banks, securities and obligations of, investment in, when, 409.950



Section 161.093 High school equivalency certificate may be issued by state board, when.

Effective 28 Aug 1977

Title XI EDUCATION AND LIBRARIES

161.093. High school equivalency certificate may be issued by state board, when. — Any person who has not obtained a high school diploma or certificate of graduation and who is a resident of Missouri or who lives on a federal reservation within Missouri or who is a member of the Armed Forces of the United States stationed in Missouri may become an applicant for a high school equivalency certificate to be issued by the department of elementary and secondary education as provided under rules and regulations adopted by the state board of education.

(L. 1977 H.B. 130 § 1)



Section 161.094 Examinations for high school equivalency certificate, what tests acceptable.

Effective 28 Aug 1977

Title XI EDUCATION AND LIBRARIES

161.094. Examinations for high school equivalency certificate, what tests acceptable. — The department of elementary and secondary education shall provide for examination of such applicants at least twice each year at places reasonably convenient for the applicants. The examination shall be designed to test the applicant's knowledge of subject matter usually presented in the courses required to be successfully completed by those graduating from the public high schools of the state. The certificate of equivalence may also be issued on the basis of test scores certified to the state board of education by the United States Armed Forces Institute, or a similar agency approved by the state board of education.

(L. 1977 H.B. 130 § 2)



Section 161.095 Fee for examination.

Effective 28 Aug 1977

Title XI EDUCATION AND LIBRARIES

161.095. Fee for examination. — The state board of education may charge an examination fee of each applicant to cover the cost of administering the program.

(L. 1977 H.B. 130 § 3)



Section 161.096 Statewide longitudinal data system, regulation on student data accessibility, transparency, and accountability required — regulation requirements — data not to be reported — rulemaking authority — violation, penalty — attorney general to enforce.

Effective 28 Aug 2014

Title XI EDUCATION AND LIBRARIES

161.096. Statewide longitudinal data system, regulation on student data accessibility, transparency, and accountability required — regulation requirements — data not to be reported — rulemaking authority — violation, penalty — attorney general to enforce. — 1. The state board of education shall promulgate a rule relating to student data accessibility, transparency, and accountability relating to the statewide longitudinal data system. This rule shall mandate that the department of elementary and secondary education do the following:

(1) Create and make publicly available a data inventory and index of data elements with definitions of individual student data fields in the student data system to include, but not be limited to:

(a) Any personally identifiable student data required to be reported by state and federal education laws; and

(b) Any other individual student data which has been proposed for inclusion in the student data system with a statement regarding the purpose or reason for the proposed collection;

(2) Develop policies to comply with all relevant state and federal privacy laws and policies, including but not limited to the federal Family Educational Rights and Privacy Act (FERPA) and other relevant privacy laws and policies. These policies shall include, but not be limited to the following requirements:

(a) Access to personally identifiable student data in the statewide longitudinal data system shall be restricted to:

a. The authorized staff of the department of elementary and secondary education and the contractors working on behalf of the department who require such access to perform their assigned duties as required by law;

b. District administrators, teachers, and school personnel who require such access to perform their assigned duties;

c. Students and their parents for their own data; and

d. The authorized staff of other state agencies in this state as required by law and governed by interagency data sharing agreements;

(b) The department of elementary and secondary education shall develop criteria for the approval of research and data requests from state and local agencies, researchers working on behalf of the department, and the public;

(3) Shall not, unless otherwise provided by law and authorized by policies adopted pursuant to this section, transfer personally identifiable student data;

(4) Develop a detailed data security plan that includes:

(a) Guidelines for authorizing access to the student data system and to individual student data including guidelines for authentication of authorized access;

(b) Privacy compliance standards;

(c) Privacy and security audits;

(d) Breach planning, notification and procedures;

(e) Data retention and disposition policies; and

(f) Data security policies including electronic, physical, and administrative safeguards, such as data encryption and training of employees;

(5) Ensure routine and ongoing compliance by the department of elementary and secondary education with FERPA, other relevant privacy laws and policies, and the privacy and security policies and procedures developed under the authority of this section, including the performance of compliance audits;

(6) Ensure that any contracts that govern databases, assessments, or instructional supports that include student or redacted data and are outsourced to private vendors include express provisions that safeguard privacy and security, including provisions that prohibit private vendors from selling student data or from using student data in furtherance of advertising, with penalties for noncompliance, except to a local service provider for the limited purpose authorized by the school or district whose access to student data, if any, is limited to "directory information" as that term is defined in the federal regulations implementing the federal Family Educational Rights and Privacy Act (FERPA), 20 U.S.C. Section 1232g; and

(7) Notify the governor, the president pro tempore of the senate, the speaker of the house of representatives, and the joint committee on education annually of the following:

(a) New student data proposed for inclusion in the state student data system; and

(b) Changes to existing data collections required for any reason, including changes to federal reporting requirements made by the U.S. Department of Education.

2. Quantifiable student performance data shall only include performance on locally developed or locally approved assessments, including but not limited to formative assessments developed by classroom teachers.

3. The department of elementary and secondary education shall not collect nor shall school districts report the following individual student data:

(1) Juvenile court delinquency records;

(2) Criminal records;

(3) Student biometric information;

(4) Student political affiliation; or

(5) Student religion.

4. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2014, shall be invalid and void.

5. Each violation of any provision of any rule promulgated pursuant to this section by an organization or entity other than a state agency, a school board, or an institution shall be punishable by a civil penalty of up to one thousand dollars. A second violation by the same organization or entity involving the education records and privacy of the same student shall be punishable by a civil penalty of up to five thousand dollars. Any subsequent violation by the same organization or entity involving the education records and privacy of the same student shall be punishable by a civil penalty of up to ten thousand dollars. Each violation involving a different individual education record or a different individual student shall be considered a separate violation for purposes of civil penalties.

6. The attorney general shall have the authority to enforce compliance with this section by investigation and subsequent commencement of a civil action, to seek civil penalties for violations of this section, and to seek appropriate injunctive relief, including but not limited to a prohibition on obtaining personally identifiable information for an appropriate time period. In carrying out such investigation and in maintaining such civil action, the attorney general or any deputy or assistant attorney general is authorized to subpoena witnesses, compel their attendance, examine them under oath, and require that any books, records, documents, papers, or electronic records relevant to the inquiry be turned over for inspection, examination, or audit. Subpoenas issued under this subsection may be enforced pursuant to the Missouri rules of civil procedure.

(L. 2014 H.B. 1490)



Section 161.097 Evaluation of teacher education programs — rulemaking authority.

Effective 28 Aug 2014

Title XI EDUCATION AND LIBRARIES

161.097. Evaluation of teacher education programs — rulemaking authority. — 1. The state board of education shall establish standards and procedures by which it will evaluate all teacher training institutions in this state for the approval of teacher education programs. The state board of education shall not require teacher training institutions to meet national or regional accreditation as a part of its standards and procedures in making those evaluations, but it may accept such accreditations in lieu of such approval if standards and procedures set thereby are at least as stringent as those set by the board. The state board of education's standards and procedures for evaluating teacher training institutions shall equal or exceed those of national or regional accrediting associations.

2. There is hereby established within the department of elementary and secondary education the "Missouri Advisory Board for Educator Preparation", hereinafter referred to as "MABEP". The MABEP shall advise the state board of education and the coordinating board for higher education regarding matters of mutual interest in the area of quality educator preparation programs in Missouri.

3. Upon approval by the state board of education of the teacher education program at a particular teacher training institution, any person who graduates from that program, and who meets other requirements which the state board of education shall prescribe by rule, regulation and statute shall be granted a certificate or license to teach in the public schools of this state. However, no such rule or regulation shall require that the program from which the person graduates be accredited by any national or regional accreditation association.

4. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2014, shall be invalid and void.

(L. 1985 S.B. 154 § 1, A.L. 2014 S.B. 492)



Section 161.098 Retention and recruitment of teachers, report required.

Effective 28 Aug 1998

Title XI EDUCATION AND LIBRARIES

161.098. Retention and recruitment of teachers, report required. — Beginning December 15, 1999, and annually by that date in each following year, the state board of education shall report to the general assembly on the retention and recruitment of teachers in the state's schools. The report shall include, but not be limited to, information on the numbers of teachers entering and leaving employment in the public schools of the state, analysis of the issues affecting teacher recruitment, including the need for identifying African-American and other minority students, including males, who show potential or interest in becoming a teacher, recruiting such students as prospective teachers, and methods for providing financial aid to such students, and suggestions for meeting predicted needs of numbers of teachers and in areas of certification.

(L. 1998 S.B. 781 § 161.220)



Section 161.099 Department to ensure that curriculum promotes preparation of teachers.

Effective 28 Aug 1993

Title XI EDUCATION AND LIBRARIES

161.099. Department to ensure that curriculum promotes preparation of teachers. — Beginning July 1, 1998, when considering the evaluation and approval of teacher training programs of the state as authorized by section 161.097, the state board of education shall take into account the curriculum of the institution containing the teacher training program to ensure that the curriculum promotes the preparation of teachers to instruct in and to assess for the knowledge, skills and competencies that students must demonstrate to successfully move through the public elementary and secondary education system of the state as determined by the state board of education and which eventually leads to, or qualifies a student for, high school graduation.

(L. 1993 S.B. 380 § 10)

(1996) Contingent referendum provision was found to be an unconstitutional delegation of legislative authority thereby making section 143.107 void. Akin v. Director of Revenue, 934 S.W.2d 295 (Mo.banc).



Section 161.101 Scoring rubric on performance not to be used, when — department to develop rubric, where.

Effective 28 Aug 2004

Title XI EDUCATION AND LIBRARIES

161.101. Scoring rubric on performance not to be used, when — department to develop rubric, where. — 1. The Missouri school improvement program or successor accreditation program shall not use a scoring rubric on performance that requires a score for parents as teachers; except that, if on review deficiencies are noted, such deficiencies shall be listed as an area of concern.

2. The scoring rubric for advanced placement courses in the Missouri school improvement program or successor accreditation program shall recognize the difficulty of providing such courses in districts that have a sparse population. The department of elementary and secondary education shall develop such a rubric, taking into account population density in districts and localized teacher shortages in academic specializations, and differentially rewarding districts for accomplishing delivery of such courses through electronic media under such circumstances.

(L. 2004 S.B. 968 and S.B. 969 § 161.089)



Section 161.102 State board to adopt rules concerning courses in physical education and provide manual — procedure.

Effective 28 Aug 1995

Title XI EDUCATION AND LIBRARIES

161.102. State board to adopt rules concerning courses in physical education and provide manual — procedure. — 1. The state board of education shall:

(1) Adopt and promulgate rules and regulations deemed necessary to secure courses in physical education to all pupils and students in all public schools and in all educational institutions supported in whole or in part by the state; and*

(2) With the advice and cooperation of the director of the state department of health and senior services, compile and print a manual of physical education and health supervision and school nurse service to be distributed for use by the teachers, supervisors of physical education, school health supervisors and school nurses of the state.

2. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1963 p. 200 § 2-10, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)

(Source: RSMo 1959 § 163.250)

*Word "and" does not appear in original rolls.

CROSS REFERENCE:

Teacher training institutions to provide physical education courses, 174.125



Section 161.104 State board to adopt rules on instruction of etiquette concerning the U.S. flag.

Effective 28 Aug 1997

Title XI EDUCATION AND LIBRARIES

161.104. State board to adopt rules on instruction of etiquette concerning the U.S. flag. — 1. The state board of education shall provide by rule for a program of instruction relating to the flag of the United States of America and instruction in etiquette and in its correct use and display and such other patriotic exercises as may be expedient. Such instruction, at a minimum, shall include sections 36 U.S.C. 170 to 177.

2. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1997 H.B. 630 § 1)



Section 161.106 Career and student organizations' activities, department to provide staffing support — handling of organization funds.

Effective 10 Jul 2012, see footnote

Title XI EDUCATION AND LIBRARIES

161.106. Career and student organizations' activities, department to provide staffing support — handling of organization funds. — 1. The department of elementary and secondary education shall provide staffing support including but not limited to statewide coordination for career and technical student organizations' activities that are an integral part of the instructional educational curriculum for career and technical education programs approved by the department. Such career and technical organizations shall include, but not be limited to, the nationally recognized organizations of DECA, FBLA, FFA, FCCLA, HOSA, SkillsUSA, and TSA.

2. The department of elementary and secondary education shall continue to handle the funds from the organizations in the same manner as it did during school year 2011-12, with department personnel maintaining responsibility for the receipt and disbursement of funds. The department may ensure accountability and transparency by requiring the career and technical student organizations to provide sworn affidavits annually by personnel in the organization who are responsible for such funds as to the proper receipt and disbursement of such funds.

(L. 2012 S.B. 599 § 1)

Effective 7-10-12



Section 161.112 Commissioner of education — appointment — qualifications — compensation — removal.

Effective 28 Aug 2001

Title XI EDUCATION AND LIBRARIES

161.112. Commissioner of education — appointment — qualifications — compensation — removal. — The state board of education shall appoint a commissioner of education as its chief administrative officer. The commissioner shall be a citizen and resident of the state upon assumption of his or her duties, and shall possess an educational attainment and breadth of experience in the administration of public education. The board shall prescribe the duties of the commissioner and fix the commissioner's compensation, and may remove the commissioner at its discretion.

(L. 1963 p. 200 § 2-11, A.L. 2001 H.B. 45)

(Source: RSMo 1959 § 160.090)



Section 161.122 Duties of the commissioner.

Effective 28 Aug 2009

Title XI EDUCATION AND LIBRARIES

161.122. Duties of the commissioner. — The commissioner of education shall supervise the department of elementary and secondary education. Either in person or by deputy, he or she shall confer with and advise county and school district officers, teachers, and patrons of the public schools on all matters pertaining to the school law; visit and supervise schools, and make suggestions in regard to the subject matter and methods of instruction, the control and government of the schools, and the care and keeping of all school property; attend and assist in meetings of teachers, directors, and patrons of the public schools; and seek in every way to elevate the standards and efficiency of the instruction given in the public schools of the state. The commissioner shall study and evaluate and test the progress, or lack thereof, in achieving these objectives and shall promptly make public by free electronic media the results of all studies and evaluations and tests insofar as consistent with student or parental privacy rights contained in federal or state law.

(L. 1963 p. 200 § 2-12, A.L. 2009 S.B. 291)

(Source: RSMo 1959 § 160.100)

CROSS REFERENCE:

Courses in United States and Missouri constitutions and in American history required, 170.011



Section 161.132 Department includes what — employees, appointment and compensation.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

161.132. Department includes what — employees, appointment and compensation. — 1. The department of elementary and secondary education includes the commissioner of education, the members of the professional staff, and the other employees essential to the efficient operation of the department.

2. Upon the recommendation of the commissioner the board shall appoint the members of the professional staff and the other employees and fix their compensation.

(L. 1963 p. 200 § 2-13)

(Source: RSMo 1959 §§ 160.090, 160.110, 160.120)



Section 161.142 Offices of department — records.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

161.142. Offices of department — records. — The headquarters of the department of elementary and secondary education shall be at the seat of government, where office space suitable and adequate for the work of the department shall be provided by the appropriate state agency. The records of the state board of education and the records, papers, and books belonging to the department of elementary and secondary education shall be kept there in charge of the state commissioner of education.

(L. 1963 p. 200 § 2-14)

(Source: RSMo 1959 § 160.130)



Section 161.152 Section of district reorganization created — duties.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

161.152. Section of district reorganization created — duties. — The state board of education shall establish a section of district reorganization. The state board, through the section of district reorganization, shall advise and, upon request by any county board of education, cooperate with the various county boards of education in making plans for the enlargement and reorganization of school districts throughout the state and shall provide the technical and advisory assistance in connection therewith that, in the discretion of the board, will promote efficiency in school administration and the improvement of educational opportunities for the school children of the state.

(L. 1963 p. 200 § 2-15)

(Source: RSMo 1959 § 160.140)

CROSS REFERENCE:

State board duty to establish section of district reorganization, 162.152



Section 161.162 Section of special education created — special education defined — director, appointment, compensation.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

161.162. Section of special education created — special education defined — director, appointment, compensation. — 1. The state board of education shall establish a section of special education within the department of elementary and secondary education. "Special education" includes all schools and classes pertaining to the exceptional child.

2. The board shall appoint, upon the recommendation of the state commissioner, a director to head the section of special education. The board shall define his duties and fix his compensation.

(L. 1963 p. 200 § 2-16)

(Source: RSMo 1959 § 177.010)



Section 161.172 Veterans' training institutions, inspection and listing.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

161.172. Veterans' training institutions, inspection and listing. — The state board of education shall employ a director, inspectors, and other employees for the purpose of complying with the acts of Congress pertaining to the training of returning war veterans, the inspection and listing of the educational and training institutions (including industrial establishments) within the state which are qualified and equipped to furnish education and training (including apprenticeships and refresher and retraining training) for returning veterans, and to the education of war orphans.

(L. 1963 p. 200 § 2-17)

(Source: RSMo 1959 § 160.150)



Section 161.184 Department shall not assist in placement of certain records upon certain diplomas.

Effective 28 Aug 1990

Title XI EDUCATION AND LIBRARIES

161.184. Department shall not assist in placement of certain records upon certain diplomas. — The department of elementary and secondary education shall be prohibited from establishing policies, creating projects, or in any way supplying resources to assist in the placement on high school diplomas any student's attendance records, grades, class rank or other information which was not previously placed on such diplomas made, printed or issued for students graduating in the 1988-89 school year.

(L. 1990 S.B. 740 § 30)



Section 161.193 State council on vocational education established by executive order, assigned to department — reports, distribution.

Effective 28 Aug 1990

Title XI EDUCATION AND LIBRARIES

161.193. State council on vocational education established by executive order, assigned to department — reports, distribution. — 1. As used in this section, the word "council" means the state council on vocational education assigned to the department of elementary and secondary education by executive orders 85-3 and 85-5 in 1985.

2. The council shall provide to the department of economic development, the education committees of the house of representatives and the senate, and the appropriations committees of the house of representatives and the senate copies of all reports which the council is required to submit or does submit to the state board of education, the governor, the state job training coordinating council, the secretary of education and the secretary of labor, or any of the above.

(L. 1990 S.B. 470 § 1)



Section 161.203 Videotape to be produced on prison conditions and the young offender — rules for distribution to all districts — viewing required for all students and status offenders, exceptions.

Effective 28 Aug 1992

Title XI EDUCATION AND LIBRARIES

161.203. Videotape to be produced on prison conditions and the young offender — rules for distribution to all districts — viewing required for all students and status offenders, exceptions. — 1. The department of corrections, in cooperation with the department of elementary and secondary education, shall prepare a film or videotape which relates to Missouri prisons and which specifically addresses prison conditions, young offenders and the liberties that are lost as a result of imprisonment. Funding for the film may be made from appropriations requested by the department of elementary and secondary education and approved by the Missouri general assembly from funding received from federal or private grants or donations received from private individuals or groups. No funding shall come from general revenue.

2. The department of elementary and secondary education shall promulgate rules and regulations to provide for the viewing of the film, prepared pursuant to subsection 1 of this section. Such rules and regulations shall attempt to make available such video or film to all districts requesting it, and require viewing by all status offenders or students convicted of misdemeanors, excluding traffic violations.

(L. 1992 S.B. 540 §§ 2, 3)



Section 161.209 Rules and policies, department has affirmative duty to seek comment on — review of existing rules and policies, procedure — no penalty for failure to meet resource standards, when.

Effective 28 Aug 2010

Title XI EDUCATION AND LIBRARIES

161.209. Rules and policies, department has affirmative duty to seek comment on — review of existing rules and policies, procedure — no penalty for failure to meet resource standards, when. — 1. The department of elementary and secondary education has an affirmative duty to seek comment on its rules, regulations, and policies after their final approval or implementation. The department shall undertake such review on existing rules, regulations, and policies on an ad hoc, periodic basis with a priority given to such rules, regulations, and policies that could successfully be revised without affecting student achievement to accommodate periods when there is no increase in the appropriation for basic state aid funding pursuant to section 163.031 from one fiscal year to the next or when withholdings of appropriated funds result in a situation equivalent to no increase in such appropriation.

2. For fiscal years 2011, 2012, and 2013, if the appropriation for subsections 1 and 2 of section 163.031 is less than the annualized calculation of the amount needed for the phase-in required under subsection 4 for that fiscal year or the appropriation for transportation as provided in subsection 3 of section 163.031 is funded at a level that provides less than seventy-five percent of allowable costs, the department shall not penalize any district undergoing its accreditation review for a failure to meet resource standards under the Missouri school improvement program. If the governor withholds funds for the school funding formula basic apportionment under section 163.031 in fiscal years 2011, 2012, and 2013, school districts undergoing accreditation review in the fiscal year following the fiscal year of withholding shall not be penalized for failure to meet resource standards under the Missouri school improvement program.

(L. 2004 S.B. 968 and S.B. 969, A.L. 2010 H.B. 1543)



Section 161.210 State board may modify or waive rules, when.

Effective 28 Aug 1996

Title XI EDUCATION AND LIBRARIES

161.210. State board may modify or waive rules, when. — 1. Notwithstanding any provision of law to the contrary, the state board of education is hereby granted authority to waive or modify any administrative rule adopted by the state board or policy implemented by the department of elementary and secondary education. School districts may submit applications for a waiver or modification authorized pursuant to this section. Each application shall include a written request by the school district or school districts and shall demonstrate that the intent of the rule or policy can be addressed in a more effective, efficient or economical manner or that the waiver or modification is necessary to implement a specific plan for improved student performance and school improvement. Prior to an application for waiver, the school district shall hold a public hearing regarding such waiver.

2. The state board of education may grant waivers or modifications for a school district or school districts that successfully demonstrate the ability to address the intent of the rule or policy in a more effective, efficient or economical manner or when the waivers or modifications are demonstrated to be necessary to stimulate innovation or improve student performance, provided that the waiver or modification is based upon sound educational practices, does not endanger the health and safety of students or staff, and does not compromise equal opportunity for learning. Approved waivers or modifications shall remain in effect for a period not to exceed three school years and may be renewed by the state board of education upon application by the school district or school districts.

3. This section shall not be construed to allow the state board of education to authorize the waiver of any statutory requirements relating to teacher certification or teacher tenure.

(L. 1996 H.B. 1301 & 1298 § 12)



Section 161.213 High-quality early childhood education standards required — rulemaking authority.

Effective 28 Aug 2006

Title XI EDUCATION AND LIBRARIES

161.213. High-quality early childhood education standards required — rulemaking authority. — 1. The department of elementary and secondary education shall develop standards for high-quality early childhood education no later than June 30, 2007. The standards shall be applicable to all public school prekindergarten programs that receive Title I or Missouri preschool project funds.

2. Such standards shall include, but not be limited to, the following principles:

(1) Access for all children whose parents or guardians choose to participate;

(2) Focus on cognitive, language, physical, and social/emotional development;

(3) Assessment of needs of children and their families;

(4) Highly qualified and properly certified teachers; and

(5) Delivery of comprehensive services supported by strong and accessible technical assistance and professional development.

3. In developing such standards, the department shall involve representatives of the business community, parents as teachers, head start, early childhood start, early childhood special education, Missouri preschool project, first steps, Title I preschools, school district personnel, private providers, and faith-based providers.

4. Unless otherwise prohibited by federal law, public school districts shall not be prohibited from charging tuition and related charges for early childhood education programs.

5. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2006, shall be invalid and void.

(L. 2006 H.B. 1511)



Section 161.215 Early childhood development, education and care fund created, purpose, use of moneys — rulemaking authority — audit.

Effective 30 May 2012, see footnote

Title XI EDUCATION AND LIBRARIES

161.215. Early childhood development, education and care fund created, purpose, use of moneys — rulemaking authority — audit. — 1. There is hereby created in the state treasury the "Early Childhood Development, Education and Care Fund" which is created to give parents meaningful choices and assistance in choosing the child-care and education arrangements that are appropriate for their family. All interest received on the fund shall be credited to the fund. Notwithstanding the provisions of section 33.080, moneys in the fund at the end of any biennium shall not be transferred to the credit of the general revenue fund. Any moneys deposited in such fund shall be used to support programs that prepare children prior to the age in which they are eligible to enroll in kindergarten under section 160.053 to enter school ready to learn. All moneys deposited in the early childhood development, education and care fund shall be annually appropriated for voluntary early childhood development, education and care programs serving children in every region of the state not yet enrolled in kindergarten. For fiscal year 2013 and each subsequent fiscal year, at least thirty-five million dollars of the funds received from the master settlement agreement, as defined in section 196.1000, shall be deposited in the early childhood development, education and care fund.

2. No less than sixty percent of moneys deposited in the early childhood development, education and care fund shall be appropriated as provided in this subsection to the department of elementary and secondary education and to the department of social services to provide early childhood development, education and care programs through competitive grants to, or contracts with, governmental or private agencies. Eighty percent of such moneys under the provisions of this subsection and additional moneys as appropriated by the general assembly shall be appropriated to the department of elementary and secondary education and twenty percent of such moneys under the provisions of this subsection shall be appropriated to the department of social services. The departments shall provide public notice and information about the grant process to potential applicants:

(1) Grants or contracts may be provided for:

(a) Start-up funds for necessary materials, supplies, equipment and facilities; and

(b) Ongoing costs associated with the implementation of a sliding parental fee schedule based on income;

(2) Grant and contract applications shall, at a minimum, include:

(a) A funding plan which demonstrates funding from a variety of sources including parental fees;

(b) A child development, education and care plan that is appropriate to meet the needs of children;

(c) The identity of any partner agencies or contractual service providers;

(d) Documentation of community input into program development;

(e) Demonstration of financial and programmatic accountability on an annual basis;

(f) Commitment to state licensure within one year of the initial grant, if funding comes from the appropriation to the department of elementary and secondary education and commitment to compliance with the requirements of the department of social services, if funding comes from the department of social services; and

(g) With respect to applications by public schools, the establishment of a parent advisory committee within each public school program;

(3) In awarding grants and contracts under this subdivision, the departments may give preference to programs which:

(a) Are new or expanding programs which increase capacity;

(b) Target geographic areas of high need, namely where the ratio of program slots to children under the age of six in the area is less than the same ratio statewide;

(c) Are programs designed for special needs children;

(d) Are programs that offer services during nontraditional hours and weekends; or

(e) Are programs that serve a high concentration of low-income families.

3. No less than ten percent of moneys deposited in the early childhood development, education and care fund shall be appropriated to the department of social services to provide early childhood development, education and care programs through child development, education and care certificates to families whose income does not exceed one hundred eighty-five percent of the federal poverty level in the manner pursuant to 42 U.S.C. Section 9858c(c)(2)(A) and 42 U.S.C. Section 9858n(2) for the purpose of funding early childhood development, education and care programs as approved by the department of social services. At a minimum, the certificate shall be of a value per child which is commensurate with the per-child payment under paragraph (b) of subdivision (1) of subsection 2 of this section pertaining to the grants or contracts. On February first of each year the department shall certify the total amount of child development, education and care certificates applied for and the unused balance of the funds shall be released to be used for supplementing the competitive grants and contracts program authorized under subsection 2 of this section.

4. No less than ten percent of moneys deposited in the early childhood development, education and care fund shall be appropriated to the department of social services to increase reimbursements to child-care facilities for low-income children that are accredited by a recognized, early childhood accrediting organization.

5. No less than ten percent of the funds deposited in the early childhood development, education and care fund shall be appropriated to the department of social services to provide assistance to eligible parents whose family income does not exceed one hundred eighty-five percent of the federal poverty level who wish to care for their children under three years of age in the home, to enable such parent to take advantage of early childhood development, education and care programs for such parent's child or children. At a minimum, the certificate shall be of a value per child which is commensurate with the per-child payment under paragraph (b) of subdivision (1) of subsection 2 of this section pertaining to the grants or contracts. The department of social services shall provide assistance to these parents in the effective use of early childhood development, education and care tools and methods.

6. In setting the value of parental certificates under subsection 3 of this section and payments under subsection 5 of this section, the department of social services may increase the value based on the following:

(1) The adult caretaker of the children successfully participates in the parents as teachers program under the provisions of sections 178.691 to 178.699, a training program provided by the department on early childhood development, education and care, the home-based Head Start program as defined in 42 U.S.C. Section 9832 or a similar program approved by the department;

(2) The adult caretaker consents to and clears a child abuse or neglect screening under subdivision (1) of subsection 2 of section 210.152; and

(3) The degree of economic need of the family.

7. The department of elementary and secondary education and the department of social services each shall by rule promulgated under chapter 536 establish guidelines for the implementation of the early childhood development, education and care programs as provided in subsections 2 to 6 of this section.

8. The state auditor shall conduct an audit of all moneys in the early childhood development, education and care fund created in subsection 1 of this section every year beginning January 1, 2011, and ending on December 31, 2013. The findings of each audit shall be distributed to the general assembly no later than ten business days after the completion of such audit.

9. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly under chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2010, shall be invalid and void.

(L. 2010 H.B. 1893, A.L. 2012 H.B. 1731)

Effective 5-30-12

CROSS REFERENCE:

Nonseverability clause, 313.836



Section 161.217 Early learning quality assurance report--sunset provision.

Effective 28 Aug 2016

Title XI EDUCATION AND LIBRARIES

161.217. Early learning quality assurance report--sunset provision. — 1. The department of elementary and secondary education, in collaboration with the Missouri Head Start State Collaboration Office and the departments of health and senior services, mental health, and social services, shall develop, as a three-year pilot program, a voluntary early learning quality assurance report. The early learning quality assurance report shall be developed based on evidence-based practices.

2. Participation in the early learning quality assurance report pilot program shall be voluntary for any licensed or license-exempt early learning providers that are center-based or home-based and are providing services for children from any ages from birth up to kindergarten.

3. The early learning quality assurance report may include, but is not limited to, information regarding staff qualifications, instructional quality, professional development, health and safety standards, parent engagement, and community engagement.

4. The early learning quality assurance report shall not be used for enforcement of compliance with any law or for any punitive purposes.

5. The department of elementary and secondary education shall promulgate all necessary rules and regulations for the administration of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2016, shall be invalid and void.

6. Under section 23.253 of the Missouri sunset act:

(1) The provisions of the new program authorized under this section shall automatically sunset three years after August 28, 2016, unless reauthorized by an act of the general assembly; and

(2) If such program is reauthorized, the program authorized under this section shall automatically sunset three years after the effective date of the reauthorization of this section; and

(3) This section shall terminate on September first of the calendar year immediately following the calendar year in which the program authorized under this section is sunset.

(L. 2016 S.B. 638)

Sunset date 8-18-19

Termination date 9-01-20



Section 161.223 Grants from department of elementary and secondary education to local school districts, preferences, discrimination prohibited.

Effective 28 Aug 1998

Title XI EDUCATION AND LIBRARIES

161.223. Grants from department of elementary and secondary education to local school districts, preferences, discrimination prohibited. — 1. Subject to appropriation from general revenue, the department of elementary and secondary education shall provide grants to assist local public school districts, community-based organizations and nonprofit agencies, including resettlement programs, to provide instruction in the English language to individuals residing in the community or district who have language background other than English and who need assistance in learning English. Preference in grants shall be given to communities and districts demonstrating the most need.

2. Services provided through the grants authorized in this section shall be offered at times and locations designed to best assure access to the services and may include the provision of services at the individual's home, refugee resettlement center, community centers, adult basic education offices, schools, and other places where such individuals congregate.

3. An entity accepting a grant under this section shall not discriminate in the provision of English language services on the grounds of the individual's race, color, religion, gender, age or national origin. Such entity shall not discriminate against a child based upon the nature of the child's school. Any entity accepting a grant under this section may provide English language instruction to individuals of one specific language background.

4. As funds are appropriated by the Missouri general assembly, the department of elementary and secondary education shall implement classes and provide instructional material for all age groups to assist individuals who are not proficient in the English language.

(L. 1998 S.B. 583 & 645 § 3)



Section 161.226 Foreign language materials to be provided to schools, when.

Effective 28 Aug 1998

Title XI EDUCATION AND LIBRARIES

161.226. Foreign language materials to be provided to schools, when. — Subject to appropriation from general revenue, the department of elementary and secondary education shall provide technical assistance and educational materials, upon request, to public elementary and secondary schools teaching a foreign language to students.

(L. 1998 S.B. 583 & 645 § 6)



Section 161.227 Adult basic education English language services.

Effective 28 Aug 1998

Title XI EDUCATION AND LIBRARIES

161.227. Adult basic education English language services. — 1. The adult basic education programs administered by the department of elementary and secondary education shall include the provision of English language services to nonnative speakers who need assistance in learning English.

2. The local entity designated by the department of elementary and secondary education to offer adult basic education shall seek the assistance of local political subdivisions, community-based agencies and organizations, migrant worker groups, refugee resettlement programs, schools, churches and others in making nonnative speakers aware of the availability of English language services.

3. English language services provided through the adult basic education programs of the department of elementary and secondary education may include family and home-based curriculum and programs designed to enhance the English fluency of all family members and may include programs whereby family members teach each other the English language.

(L. 1998 S.B. 583 & 645 § 2)



Section 161.249 Advisory council created, members, appointment, duties.

Effective 28 Aug 2013

Title XI EDUCATION AND LIBRARIES

161.249. Advisory council created, members, appointment, duties. — 1. There is hereby created the "Advisory Council on the Education of Gifted and Talented Children" which shall consist of seven members appointed by the commissioner of education. Members shall serve a term of four years, except for the initial appointments, which shall be for the following lengths:

(1) One member shall be appointed for a term of one year;

(2) Two members shall be appointed for a term of two years;

(3) Two members shall be appointed for a term of three years;

(4) Two members shall be appointed for a term of four years.

2. Upon the expiration of the term of a member, that member shall continue to serve until a replacement is appointed. The council shall organize with a chairperson selected by the commissioner of education. Members of the council shall serve without compensation and shall not be reimbursed for travel to and from meetings.

3. The commissioner of education shall consider recommendations for membership on the council from organizations of educators and parents of gifted and talented children and other groups with an interest in the education of gifted and talented children. The members appointed shall be residents of the state of Missouri and selected on the basis of their knowledge of, or experience in, programs and problems of the education of gifted and talented children.

4. The commissioner of education shall seek the advice of the council regarding all rules and policies to be adopted by the state board of education relating to the education of gifted and talented children. A staff person appointed by the state board of education shall serve as the state board's liaison to the council. The state board of education shall provide necessary clerical support and assistance in order to facilitate meetings of the council.

(L. 2013 S.B. 17)



Section 161.365 Department to establish guidelines and specifications for program — districts to be provided with information — rulemaking authority.

Effective 28 Aug 2008

Title XI EDUCATION AND LIBRARIES

161.365. Department to establish guidelines and specifications for program — districts to be provided with information — rulemaking authority. — 1. The department of elementary and secondary education shall, in consultation with the department of health and senior services, and a panel of interested stakeholders, including cleaning product industry representatives, nongovernmental organizations, and others, establish and amend on an annual basis guidelines and specifications for green cleaning programs, including environmentally sensitive cleaning and maintenance products, paper product purchases, and equipment purchases for cleaning programs. The department shall provide multiple avenues by which cleaning products may be determined to be environmentally sensitive under the guidelines. Guidelines and specifications shall be established after a review and evaluation of existing research and shall be completed no later than February 24, 2009. Guidelines and specifications may include implementation practices, including inspection. The completed guidelines and specifications shall be posted on the department of elementary and secondary education's official website.

2. Upon completion of the guidelines and specifications required under subsection 1 of this section, the department of elementary and secondary education shall provide each district with a printed copy of the guidelines and specifications. Each district shall then immediately disseminate the guidelines and specifications to every school in the district. In the event the guidelines and specifications are updated by the department of elementary and secondary education, the department shall provide the updates to each district for immediate dissemination to each school. Additionally, the department of elementary and secondary education shall post all updated materials on the department's official website.

3. The department of elementary and secondary education may promulgate rules and regulations necessary to carry out the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2008, shall be invalid and void.

(L. 2008 S.B. 1181, et al.)



Section 161.371 School work construction projects, random drug and alcohol testing of contractors permitted.

Effective 28 Aug 2010

Title XI EDUCATION AND LIBRARIES

161.371. School work construction projects, random drug and alcohol testing of contractors permitted. — 1. The office of administration shall issue regulations in accordance with chapter 536 requiring that, as a condition of bidding as a contractor or subcontracting from a bidding contractor for public works construction projects on public and charter elementary and secondary education construction projects, each said contractor or subcontractor shall establish and implement a random drug and alcohol testing program. Said drug and alcohol testing program shall be administered by a laboratory duly certified by the U.S. Department of Health and Human Services, or similar agency approved by the office of administration. Such program shall require notification to the employer and employee of the results of any positive drug and alcohol test and the school district shall be notified of the action taken to protect the safety of students as a result of such positive test.

2. The office of administration shall ensure that rules promulgated to implement the provisions of this section shall not be in violation of any applicable federal law or regulation. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2010, shall be invalid and void.

3. All costs for the program of screening and testing workers for alcohol and controlled substances, as well as all costs for administration of such drug and alcohol testing program, shall be paid by the employer on the public works project. No costs under this section shall be paid by the state, any of its agencies, or any political subdivision thereof.

4. This section and chapter 536 are nonseverable, and if any of the powers vested with the general assembly under chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2010, shall be invalid and void.

(L. 2010 H.B. 1543)



Section 161.375 Teachers and principals, standards for high-quality mentoring to be developed.

Effective 28 Aug 2007

Title XI EDUCATION AND LIBRARIES

161.375. Teachers and principals, standards for high-quality mentoring to be developed. — 1. The department of elementary and secondary education shall develop standards for high-quality mentoring for beginning teachers and beginning principals no later than June 30, 2008. The standards shall be applicable to all public schools and shall be developed to ensure that the required district mentoring programs under subsection 3 of section 168.021 meet common objectives.

2. Such standards shall be established for both of the required years of mentoring under subsection 3 of section 168.021 and shall be based upon, but not be limited to, the following principles:

(1) Every district shall have a teacher-driven mentor program in collaboration with and support of the administration;

(2) Guidance and support are required for all beginning teachers, regardless of when they enter the profession;

(3) Communication between mentors and beginning teachers is open and confidential;

(4) Quality mentors are necessary to establish beginning teachers' trust and respect for their colleagues and profession; and

(5) All staff members provide informal support for beginning teachers.

3. Quality mentor programs shall include, but not be limited to, the following:

(1) An introduction to the cultural environment of the community and the school district;

(2) A systemic and ongoing evaluation by all stakeholders;

(3) An individualized plan for beginning teachers that aligns with the district's goals and needs;

(4) Appropriate criteria for selecting mentors;

(5) Comprehensive mentor training;

(6) A complete list of responsibilities for the mentor, beginning teacher, and administrators; and

(7) Sufficient time for mentors to observe beginning teachers and for the beginning teachers to observe master teachers, structured to provide multiple opportunities over time and to minimize the need to require substitute teachers to facilitate observation.

4. In developing such standards, the department shall involve representatives who are Missouri certified teachers, administrators, and others.

(L. 2007 S.B. 64)



Section 161.400 Commission for the deaf and hard of hearing created — appointment — qualifications — terms — expenses — chairperson — de members to be provided with interpreters, cost for, how paid.

Effective 28 Aug 2002

Title XI EDUCATION AND LIBRARIES

161.400. Commission for the deaf and hard of hearing created — appointment — qualifications — terms — expenses — chairperson — de members to be provided with interpreters, cost for, how paid. — 1. As used in sections 161.400 to 161.405, the term "commission" means the Missouri commission for the deaf and hard of hearing.

2. There is hereby established within the department of elementary and secondary education a commission, to be known as the "Missouri Commission for the Deaf and Hard of Hearing", which shall be composed of nine members. Each member shall be appointed by the governor for a term of three years, except that, of the members first appointed, three shall be appointed for a term of three years, three for a term of two years and three for a term of one year. Of the members appointed, two shall be deaf or hard of hearing, one shall be a parent of a deaf or hard of hearing child, one shall be a representative of an organization representing the interests of the deaf or hard of hearing, one shall be a representative of the Missouri School for the Deaf or the department of elementary and secondary education, one shall be an interpreter for the deaf, one shall be a representative of the business community, one shall be a representative of local public school administration and one shall be a professional from one of the following fields: audiology, psychology, speech pathology, mental health or medicine. No person shall be eligible to serve more than two successive terms, except that a person appointed to fill a vacancy may serve two additional successive terms. The members shall receive no compensation for their services on the Missouri commission for the deaf and hard of hearing, but shall be reimbursed for ordinary and necessary expenses incurred in the performance of their duties. The provisions of this subsection shall not prevent any person serving on the commission on August 28, 1994, from completing the term for which that person was appointed.

3. A chairperson shall be selected by the commission from among its members. The commission shall meet at the call of the chairperson, but not less than four times per year. Professional interpreting services for the deaf members shall be provided for at every meeting of the commission, with the expense of the services to be borne by the commission.

(L. 1988 H.B. 1385 § 1, A.L. 1994 H.B. 1044 merged with S.B. 568, A.L. 2002 H.B. 1783)



Section 161.403 Executive director — qualifications — compensation, office space, staff, to be provided by department.

Effective 28 Aug 2002

Title XI EDUCATION AND LIBRARIES

161.403. Executive director — qualifications — compensation, office space, staff, to be provided by department. — 1. The commission shall appoint an executive director, who shall serve as an executive officer of the commission. As a priority, the director shall be a deaf or hard of hearing person or shall have a background and knowledge of deafness and shall be fluent in using and reading American sign language or signed English as a means of communication.

2. Salary, office space and staff for the executive director shall be provided by the department of elementary and secondary education.

(L. 1988 H.B. 1385 § 2, A.L. 2002 H.B. 1783)



Section 161.405 Commission to function as agency of state — purpose — powers and duties.

Effective 28 Aug 2002

Title XI EDUCATION AND LIBRARIES

161.405. Commission to function as agency of state — purpose — powers and duties. — The commission shall function as an agency of the state to advocate public policies, regulations and programs to improve the quality and coordination of existing services for deaf and hard of hearing persons and to promote new services whenever necessary. The commission shall:

(1) Promote deaf awareness to the general public and serve as a consultant to any public agency needing information regarding deafness;

(2) Develop a system of state certification for those individuals serving as interpreters of the deaf by:

(a) Conducting evaluations; and

(b) Developing a fee scale for different classes of interpreters;

(3) Maintain the quality of interpreting services by:

(a) Conducting interpreter training workshops to update knowledge and skills; and

(b) Working closely with the institutions of higher education which provide, or plan to provide, instructional programs for learning sign language;

(4) Conduct and maintain a census of the deaf population in Missouri;

(5) Promote the development of a plan which advocates the initiation of improved physical and mental health services for deaf Missourians;

(6) Conduct or make available workshops or seminars as needed for educating nondeaf individuals of the problems associated with deafness and ways by which these groups or agencies can more effectively interact with those who are deaf;

(7) Promote the development of services for deaf and hard of hearing adults, such as shelter homes, independent living skill training facilities and postschool educational training which will help provide for those deaf and hard of hearing individuals requiring such services an opportunity to live independently;

(8) Establish a network for effective communication among the deaf adult community and promote the establishment of TDD relay services where needed;

(9) Develop and establish interpreting services for state agencies.

(L. 1988 H.B. 1385 § 3, A.L. 1994 H.B. 1044 merged with S.B. 568, A.L. 2002 H.B. 1783)



Section 161.407 Census of deaf population of state, purpose — census report content, filed when.

Effective 28 Aug 2002

Title XI EDUCATION AND LIBRARIES

161.407. Census of deaf population of state, purpose — census report content, filed when. — 1. In order to conduct and maintain a census of the deaf population in Missouri as mandated in section 161.405, the Missouri commission for the deaf and hard of hearing shall establish a census information system. The commission may also use the data collected by the census to determine needs of Missouri citizens who have a hearing loss.

2. Licensed professional clinical audiologists, licensed otolaryngologists, licensed hearing aid fitters and dealers or their designee shall inform all patients of the commission's purpose to maintain a census of the deaf population in Missouri and of the statutory requirement to file a report of deafness and hearing loss to the commission within one month of identification of such deafness or hearing loss.

3. To provide an accurate census of the deaf population in Missouri, the census report shall include the name of the patient, the patient's address, the patient's birth date, the type of hearing loss and, if known, the cause of the hearing loss being treated. The census report shall be on forms provided or approved by the commission. In order to protect identifying information, the commission shall assign a unique identifier for each report maintained in the census information system.

4. Nothing in sections 161.400 to 161.411 shall be construed to compel any individual to submit to any medical examination, treatment or supervision nor any examination, treatment or supervision by the commission of any kind.

(L. 1994 H.B. 1044 merged with S.B. 568, A.L. 2002 H.B. 1783)



Section 161.409 Confidentiality of all reports and records maintained by commission — violation, penalty — release of information, no liability, exception.

Effective 28 Aug 1994

Title XI EDUCATION AND LIBRARIES

161.409. Confidentiality of all reports and records maintained by commission — violation, penalty — release of information, no liability, exception. — 1. The commission shall ensure the confidentiality of all reports and records made pursuant to sections 161.400 to 161.411 and maintained by the commission.

2. Only designated staff of the commission shall have access to the reports and records in which a hearing loss was substantiated.

3. The commission shall not reveal the identity of a person diagnosed with a hearing loss, a reporting professional clinical audiologist, otolaryngologist, hearing aid fitter and dealer, hospital or clinic.

4. The data accumulated through the reporting system established in section 161.407 may be made public by the commission to advance research, education and services regarding persons with hearing loss. However, the data shall be organized in such a manner that no individual may be identified.

5. Any person who knowingly violates the provisions of this section, or who permits or encourages the unauthorized dissemination of information contained in the reports and records of the commission made pursuant to sections 161.400 to 161.411, shall be guilty of a class A misdemeanor.

6. No individual or organization providing information to the commission in accordance with sections 161.400 to 161.411 shall be held liable in a civil or criminal action for divulging confidential information unless such individual or organization acted in bad faith or with malicious purpose.

(L. 1994 H.B. 1044 merged with S.B. 568)



Section 161.410 Missouri commission for the deaf and hard of hearing fund created in the state treasury, deposits and disbursements.

Effective 28 Aug 2006

Title XI EDUCATION AND LIBRARIES

161.410. Missouri commission for the deaf and hard of hearing fund created in the state treasury, deposits and disbursements. — 1. The executive director of the Missouri commission for the deaf and hard of hearing shall administer a revolving fund to be known as the "Missouri Commission for the Deaf and Hard of Hearing Fund" which is hereby established in the state treasury. The fund shall consist of appropriations made by the general assembly, any gifts, contributions, grants, or bequests received from federal, private, or other sources, and moneys transferred or paid to the commission in return for goods and services provided by the commission to any governmental entity or the public. The state treasurer shall approve all disbursements from the fund for the purchase of goods or services at the request of the executive director of the commission.

2. Notwithstanding the provisions of section 33.080 to the contrary, moneys in the fund shall not revert to the credit of the general revenue fund.

(L. 2002 H.B. 1783, A.L. 2006 S.B. 900)



Section 161.412 Issuance of grants to deaf-blind adults and children and their families.

Effective 28 Aug 2016

Title XI EDUCATION AND LIBRARIES

161.412. Issuance of grants to deaf-blind adults and children and their families. — 1. Subject to appropriations, the Missouri commission for the deaf and hard of hearing shall provide grants to:

(1) Organizations that provide services for deaf-blind children and their families. Such services may include providing family support advocates to assist deaf-blind children in participating in their communities and family education specialists to teach parents and siblings skills to support the deaf-blind children in their family;

(2) Organizations that provide services for deaf-blind adults. Such grants shall be used to provide assistance to deaf-blind adults who are working towards establishing and maintaining independence; and

(3) Organizations that train support service providers. Such grants shall be used to provide training that will lead to certification of support service providers in Missouri.

2. The commission shall use a request-for-proposal process to award the grants in this section. Organizations that receive grants under this section may expend the grant for any purpose authorized in this section. The total amount of grants provided under this section shall not exceed three hundred thousand dollars annually.

(L. 2016 H.B. 1696)



Section 161.415 Minority teaching scholarships — amount — qualifications — matching funds — renewability.

Effective 28 Aug 2010

Title XI EDUCATION AND LIBRARIES

161.415. Minority teaching scholarships — amount — qualifications — matching funds — renewability. — 1. Within the limits of amounts appropriated therefor, the department of higher education shall make available up to one hundred one-year, renewable scholarships in an amount of two thousand dollars to minority students for the purpose of encouraging minority students to enter teaching. Such scholarships shall be available to minority high school graduates and college students who are residents of Missouri, and who enter and make a commitment to pursue a teacher education program approved by the department of elementary and secondary education and offered by a four-year college or university located in Missouri, or who after the completion of their baccalaureate degree enter teacher education and make a commitment to teach science or mathematics, and who have:

(1) Achieved scores on an accepted standardized test of academic ability, including, but not limited to, the SAT, ACT, SCAT, which place them at or above the seventy-fifth percentile; and

(2) A high school rank at or above the seventy-fifth percentile.

2. If the number of applicants exceeds the number of scholarships or revenues available, the department of higher education may consider the financial needs of the applicant.

3. Any college or university located in Missouri which offers a teacher education program approved by the department of elementary and secondary education, and wishes to have the scholarships provided pursuant to this section made available to eligible applicants for admittance to such college or university, must provide matching funds to match one dollar for every two dollars made available by the state pursuant to this section for students attending the college or university. Such matching funds shall not be taken from money made available to the college or university from state funds. The total scholarship available to any one student from state and from college and university sources pursuant to such match program shall be three thousand dollars per year.

4. A recipient shall be eligible for a renewed scholarship for a maximum of three additional years. Eligibility for renewed scholarships shall be based on criteria established by the colleges of education and the department of higher education.

5. As used in this section the term "minority" includes Asian Americans, Hispanic Americans, Native Americans and African Americans.

6. The scholarships provided in subsection 1 of this section shall be available to otherwise eligible students who are currently enrolled in a community college and make a commitment to pursue a teacher education program approved by the department of elementary and secondary education and offered by a four-year college or university located in Missouri.

(L. 1990 H.B. 1142 § 4, A.L. 1996 H.B. 1166, A.L. 2010 H.B. 1858)



Section 161.418 Department to develop criteria — applicant preference of schools.

Effective 28 Aug 2014

Title XI EDUCATION AND LIBRARIES

161.418. Department to develop criteria — applicant preference of schools. — 1. The department of higher education shall develop criteria, with input from teacher educators in this state, to select which of the eligible applicants shall receive the scholarships made available under sections 161.415 to 161.424.

2. Students making application for the scholarships provided under sections 161.415 to 161.424 shall indicate their first, second, and third preference as to which of the colleges and universities which have provided the necessary matching funds to participate in the scholarship program established under sections 161.415 to 161.424 they wish to attend. The department of higher education, in conjunction with those colleges and universities which have provided the necessary matching funds, shall develop procedures for matching students eligible for the scholarships provided under sections 161.415 to 161.424 with such colleges and universities.

(L. 1990 H.B. 1142 § 5, A.L. 2014 H.B. 1299 Revision)



Section 161.421 Cessation of study — effect.

Effective 28 Aug 1990

Title XI EDUCATION AND LIBRARIES

161.421. Cessation of study — effect. — If a student ceases his study prior to receiving a degree, any scholarship received under the provisions of sections 161.415 to 161.424 shall be treated as a loan to the student and interest at the rate of nine and one-half percent per year shall be charged upon the unpaid balance of the amount received from the date the student ceases his study until the amount received is paid back to the state.

(L. 1990 H.B. 1142 § 6)



Section 161.424 Recipients of scholarships to teach in this state — terms, conditions — deferral of payments.

Effective 28 Aug 2014

Title XI EDUCATION AND LIBRARIES

161.424. Recipients of scholarships to teach in this state — terms, conditions — deferral of payments. — 1. Every student receiving scholarships under the provisions of sections 161.415 to 161.424 shall teach in an elementary or secondary public school in this state for a period of five years after receiving a degree or the scholarship shall be treated as a loan to the student and interest at the rate of nine and one-half percent per year shall be charged upon the unpaid balance of the amount received from the date the student ceases to teach until the amount received is paid back to the state. For each year that the student teaches up to five years, one-fifth of the amount which was received under sections 161.415 to 161.424 shall be applied against the total amount received and shall not be subject to the repayment requirement of this section.

2. The department of higher education shall have the power to and shall defer interest and principal payments under certain circumstances, which shall include, but need not be limited to, the enrollment in a graduate program, service in any branch of the Armed Forces of the United States, or teaching in areas of critical need as defined by the state board of education.

(L. 1990 H.B. 1142 § 7, A.L. 2014 H.B. 1299 Revision)



Section 161.450 Physical fitness challenge for students, department to adopt rules — rulemaking authority.

Effective 28 Aug 2013

Title XI EDUCATION AND LIBRARIES

161.450. Physical fitness challenge for students, department to adopt rules — rulemaking authority. — 1. This section shall be known as "Cade's Law".

2. The department of elementary and secondary education shall develop and adopt rules relating to a physical fitness challenge for elementary-, middle-, and high school-level students. The challenge shall include, but not be limited to, elements that address physical conditioning, flexibility, strength, and aerobic capacity and shall recognize individual, team, and school-wide performance.

3. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2013, shall be invalid and void.

(L. 2013 H.B. 675)



Section 161.500 Citation of law.

Effective 28 Aug 1990

Title XI EDUCATION AND LIBRARIES

161.500. Citation of law. — Sections 161.500 to 161.508 shall be known and may be cited as the "Drug-Free Schools Act".

(L. 1990 S.B. 740 § 31)



Section 161.502 Definitions.

Effective 28 Aug 1990

Title XI EDUCATION AND LIBRARIES

161.502. Definitions. — As used in sections 161.500 to 161.508, the following terms mean:

(1) "Department", the department of elementary and secondary education;

(2) "Drugs" includes, but is not limited to:

(a) All controlled substances defined in chapter 195; and

(b) Alcoholic beverages.

(L. 1990 S.B. 740 § 32)



Section 161.504 Drug-free schools program created — department may apply for funding — disbursement of funds — application for funding of prevention and suppression programs — interagency agreements — administrative guidelines — annual report, contents.

Effective 28 Aug 1990

Title XI EDUCATION AND LIBRARIES

161.504. Drug-free schools program created — department may apply for funding — disbursement of funds — application for funding of prevention and suppression programs — interagency agreements — administrative guidelines — annual report, contents. — 1. There is hereby created in the department of elementary and secondary education the "Drug-Free Schools Program". The department of elementary and secondary education may apply for federal grants or other federal assistance as additional funding to appropriated state moneys in order to implement the provisions of sections 161.500 to 161.508 and the activities of the state drug-free school advisory committee. All funds made available to the department for the purposes of sections 161.500 to 161.508 shall be administered and disbursed by the department in consultation with the state drug-free school advisory committee established in section 161.508.

2. The department, in consultation with the drug-free school advisory committee, is authorized to allocate and award funds to local law enforcement agencies and public schools working jointly to develop drug and alcohol use prevention and drug and alcohol trafficking suppression programs in substantial compliance with the policies and criteria set forth in sections 161.500 to 161.508.

3. The allocation and award of funds shall be made upon the joint application by the chief law enforcement agency's legislative body and the superintendent and board of the school district coapplicant. The joint application of the law enforcement agency and the school district shall be submitted for review to the local drug-free school advisory committee established in section 161.506. After review, the application shall be submitted to the department. Funds disbursed under sections 161.500 to 161.508 may enhance, but shall not supplant, local funds that would, in the absence of the drug-free school program, be made available to suppress and prevent drug and alcohol use among school-age children and to curtail drug and alcohol trafficking in and around schools, parks and playgrounds.

4. The coapplicant local law enforcement agency and coapplicant school district shall enter into interagency agreements between themselves which will allow the management and fiscal tasks created pursuant to sections 161.500 to 161.508 and assigned to both the law enforcement agency and the school district to be performed by only one of them.

5. Within one hundred twenty days of August 28, 1990, the department in consultation with the state drug-free school advisory committee shall prepare and issue administrative guidelines and procedures for the drug-free school program consistent with the provisions of sections 161.500 to 161.508. In addition to all other formal requirements that may apply to the enactment of such guidelines and procedures, a complete and final draft shall be submitted within ninety days of the effective date of August 28, 1990, to the chairmen of the judiciary committees of the house of representatives and the senate.

6. After a full year of program operation, the department shall prepare and submit an annual evaluation report to the general assembly describing in detail the operation of the program and the results obtained from the drug-free school program receiving funds under sections 161.500 to 161.508. The report also shall list the full costs applicable both to the department for processing the reviewing application, and to the state and local agencies for obtaining grants, from any source, to support the program. The purpose of the program evaluation shall be to identify successful methods of preventing drug and alcohol trafficking and use in schools. Ongoing evaluation findings shall be used to replicate proven successful methods, identify, implement, and refine new methods.

(L. 1990 S.B. 740 § 33)



Section 161.506 Concentration of program — elements — enhanced efforts — use of funds — advisory committee.

Effective 28 Aug 1990

Title XI EDUCATION AND LIBRARIES

161.506. Concentration of program — elements — enhanced efforts — use of funds — advisory committee. — 1. Law enforcement agencies and school districts receiving funds under sections 161.500 to 161.508 shall concentrate enhanced apprehension, prevention and education efforts and resources on drug and alcohol use and drug trafficking in and around schools, parks and playgrounds. Such enhanced apprehension, prevention, and education efforts shall include, but not be limited to:

(1) Drug and alcohol traffic intervention programs;

(2) School- and classroom-oriented programs, using tested drug and alcohol education curriculum that provides in-depth and accurate information on drugs and alcohol, which may include the participation of local law enforcement agencies and qualified drug and alcohol use prevention specialists and which are designed to increase teachers' and students' awareness of drugs and alcohol and their effects;

(3) Family-oriented programs aimed at preventing drug and alcohol use, which may include the participation of community-based organizations experienced in the successful operation of such programs;

(4) The establishment of a local drug-free school advisory committee. The committee shall be established and appointed by the school board of each school district. The committee may be a newly created committee or an existing local drug and alcohol use committee as designated by the appointing authority. The committee shall be composed of, at a minimum, the following:

(a) Local and law enforcement executives;

(b) School district administrators;

(c) School-site staff, which includes administrators, teachers and certified personnel;

(d) Parents;

(e) Students;

(f) School peace officers;

(g) State, county, or local drug and alcohol program administrators designated pursuant to chapter 195; and

(h) Drug and alcohol prevention program executives;

(5) Development and distribution of appropriate written and audiovisual aids for training of school and law enforcement staff for handling drug- and alcohol-related problems and offenses. Appropriate existing aids may be used in lieu of the development of new materials;

(6) Development of prevention and intervention programs for elementary school teachers and students, including utilization of existing prevention and intervention programs;

(7) Development of a coordinated intervention system that identifies students with chronic drug and alcohol abuse treatment programs.

2. Enhanced apprehension, prevention, and education efforts commenced under this section shall be a joint effort between law enforcement agencies and local school districts. These efforts shall include, but are not limited to, the concentration of apprehension efforts in problem areas cooperatively identified by local school and law enforcement authorities.

3. Funds appropriated pursuant to sections 161.500 to 161.508 may be used in part to support state-level development and statewide distribution of appropriate written and audiovisual aids for public awareness and training of school and law enforcement staff for handling drug- and alcohol-related problems and offenses. When existing aids can be identified, these aids may be used in lieu of the development of new aids.

(L. 1990 S.B. 740 § 34)



Section 161.508 Criteria for rating grant applications to be developed by committee — membership of committee — staff services — compensation — duties — guidelines and procedures to be developed — department to administer and monitor — personnel costs — administrative costs.

Effective 28 Aug 1990

Title XI EDUCATION AND LIBRARIES

161.508. Criteria for rating grant applications to be developed by committee — membership of committee — staff services — compensation — duties — guidelines and procedures to be developed — department to administer and monitor — personnel costs — administrative costs. — 1. Criteria for rating the grant applications of cooperating pairs of clusters of law enforcement agencies and school districts to receive drug-free school program funding shall be developed by the state drug-free school advisory committee.

2. The state drug-free school advisory committee shall be composed of one police chief, one sheriff, one district attorney, one attorney primarily engaged in criminal defense, one representative of parent groups, one representative of the state department of public safety, a school peace officer, a representative of community-based prevention of drug and alcohol use programs, one member from the attorney general's office, four members from the department of elementary and secondary education, one drug and alcohol prevention specialist representing the department of elementary and secondary education, and three school-site personnel, all of whom are appointed by the governor with the advice and consent of the senate. Staff services to the committee shall be provided by the department of elementary and secondary education. Committee members shall receive no compensation but shall be reimbursed for actual expenses involved in the conduct of committee business. The committee shall review applications for grant awards and shall recommend approval for those applications which are deemed appropriate and are consistent with the guidelines and administrative procedures established pursuant to this section and sections 161.500 to 161.508.

3. Each state drug-free school advisory committee member shall be personally present to cast a vote or be counted toward a quorum. An appointed member of the committee unable to attend any meeting may designate a representative to attend such meetings on his behalf. Such a representative shall be accorded full privilege to address the committee on any matter under consideration but shall not have the right to vote on any motions entertained by the committee.

4. The state drug-free school advisory committee shall develop specific guidelines and administrative procedures for the drug-free school program. The program developed by the state drug-free school advisory committee may be utilized by the local school districts or such districts may develop programs based on the unique needs and resources of such districts.

5. Administration of the overall program and the evaluation or* monitoring of all grants made under sections 161.500 to 161.508 shall be performed by the department.

6. The department shall, to the extent possible, coordinate the administration of the drug-free school program with those of other state and federal agencies.

7. Funds disbursed under sections 161.500 to 161.508 shall not be used for the acquisition of equipment.

8. Funds disbursed under sections 161.500 to 161.508 shall not be used to purchase information on drugs or alcohol.

9. In the interest of maximizing the use of funds for program support and implementation, local law enforcement agencies and school districts receiving funds under sections 161.500 to 161.508 are expressly discouraged from using drug-free school program funds for personnel costs. Where it can be demonstrated that personnel costs are essential to the success of the program and that sufficient law enforcement and school personnel are not available to carry out the program, exceptions to this section may be requested through the department.

10. No more than ten percent of the total amount of funds disbursed under this section shall be used for administrative costs.

(L. 1990 S.B. 740 § 35)

*Word "of" appears in original rolls, an apparent typographical error.



Section 161.520 Districts in financial stress, factors determining — notification to district school board, contents — board to prepare budget and education plan, contents.

Effective 28 Aug 1993

Title XI EDUCATION AND LIBRARIES

161.520. Districts in financial stress, factors determining — notification to district school board, contents — board to prepare budget and education plan, contents. — 1. By October 1, 1992, and by each October first thereafter, the department of elementary and secondary education shall identify any school district experiencing financial stress. The commissioner of elementary and secondary education or his designee shall review the information submitted on the report required by section 162.821 to identify school districts experiencing financial stress. Further, the commissioner of elementary and secondary education shall be authorized to obtain such additional information from public school districts as may be necessary to determine school districts experiencing financial stress. Annually, a listing of school districts identified as experiencing financial stress according to the provisions of this section shall be provided to the governor, speaker of the house and president pro tem of the senate by the commissioner of elementary and secondary education. For the purposes of this section, a school district shall be identified as experiencing financial stress if it:

(1) Has a negative balance in its teachers' or incidental funds at the end of the most recently completed fiscal year and is not in compliance with the provisions of section 165.021;

(2) Has a combined balance remaining in teachers' and incidental funds of less than three percent at the end of the most recently completed fiscal year of the amount expended from such funds during the previous fiscal year; or

(3) Did tax anticipation borrowing during the most recently completed fiscal year for the period February first through June thirtieth to meet expenditures of the district because of insufficient fund balances or reserves.

2. For the purposes of this section, a school district may be identified as experiencing financial stress if three or more of the following conditions exist:

(1) For any of the district's funds for the most recently completed fiscal year, expenditures exceeded receipts because of costs to the district that are recurring;

(2) Has declining fund balances while the district is receiving state aid under the provisions of section 163.172 for the sole purpose of increasing salaries of teachers of the district;

(3) Has engaged in tax anticipation borrowing to meet obligated expenditures for the period October first to December thirty-first of the most recently completed fiscal year, and interest expense to the district exceeded interest revenue on district funds;

(4) For the most recently completed three tax years, there is a decline in the collection rate for current and delinquent taxes paid to the district;

(5) For the most recently completed three fiscal years, there is a declining trend of student enrollment without a proportionate decline in the number of professional staff, except in such districts where professional staff have been reassigned to reduce pupil teacher ratios in the elementary grades;

(6) For the most recently completed three fiscal years, there is a static or an increasing trend of student enrollment while the number of professional staff has been reduced;

(7) For the most recently completed three fiscal years, salaries paid to nonadministrative staff have not increased;

(8) For the most recently completed three fiscal years, administrative costs in the district have increased as measured by the percentage of total district expenditures; or

(9) Has a declining trend or recent significant loss of assessed valuation.

3. The department of elementary and secondary education shall notify by November first the board of education and chief operating officer of any school district identified as experiencing financial stress according to the provisions of this section. The notification shall be accompanied by a copy of the provisions contained in sections 161.520 to 161.529. Upon receiving the notification, the board of education shall develop, or cause to have developed, and shall approve a budget and education plan on forms provided by the department of elementary and secondary education. The budget and education plan shall be submitted to the department of elementary and secondary education, signed by the officers of the board of education, within forty-five calendar days of notification that the district has been identified as experiencing financial stress. Minimally, the budget and education plan submitted by the board of education shall:

(1) Give assurances that adequate educational services to students of the district will continue uninterrupted for the remainder of the current school year, and that the district can provide a minimum school term required by section 163.021;

(2) Outline a procedure to be followed by the district to report to district patrons about the financial condition of the district;

(3) Outline a procedure to be followed by the district to report to district patrons about the impact of the financial condition of the district on the educational services provided to students; and

(4) Detail the expenditure reduction measures, revenue increases or other actions to be taken by the school district to address its condition of financial stress.

­­

­

(L. 1992 S.B. 581 § 2, A.L. 1993 S.B. 380)



Section 161.525 Fiscal year ending with balance of less than one percent in teachers' and incidental funds — notice requirements.

Effective 17 Apr 1992, see footnote

Title XI EDUCATION AND LIBRARIES

161.525. Fiscal year ending with balance of less than one percent in teachers' and incidental funds — notice requirements. — If at the end of a fiscal year a school district has a combined balance remaining in its teachers' and incidental funds of less than one percent of the amount expended from the funds during the previous fiscal year, the department of elementary and secondary education shall send a notice advising the board of education and the chief operating officer of the district of such fact. The department of elementary and secondary education shall send a copy of such notice to the boards of education and chief operating officers of all adjoining school districts.

(L. 1992 S.B. 581 § 3 subsec. 1)

Effective 4-17-92



Section 161.527 District not required to reduce operating levy, when — restrictions on administrative costs and salaries — exemptions from restrictions, limitation — extension on exemptions may be submitted to voters.

Effective 01 Jul 2006, see footnote

Title XI EDUCATION AND LIBRARIES

161.527. District not required to reduce operating levy, when — restrictions on administrative costs and salaries — exemptions from restrictions, limitation — extension on exemptions may be submitted to voters. — 1. If a school district, which has an assessed valuation per average daily attendance equal to or less than the state average assessed valuation per average daily attendance, has transmitted by July fifteenth to the department of elementary and secondary education the report required by section 162.821 and such school district has received a notice pursuant to section 161.525, such school district is not required to reduce its operating levy pursuant to section 164.013 when the district next determines its tax rate in accordance with the provisions of section 164.011. However, if a school district does not reduce its operating levy as permitted in this subsection, the school district shall not in the current and next school year increase:

(1) Its administrative costs; or

(2) The aggregate amount of funds paid for salaries of employees of the district.

2. The restrictions on increasing administrative costs and funds paid for salaries as provided for in subsection 1 of this section shall continue in the district for each subsequent school year until combined balances in the teachers' and incidental funds at the end of a fiscal year are equal to or exceed three percent of the amount expended from the funds during the previous fiscal year as determined by the department of elementary and secondary education. Such restrictions provided for in subsection 1 of this section shall not apply to increased expenditures of the district necessary to maintain health insurance coverage for district employees at the same level that may have been provided by the district prior to implementation of the restrictions. Further, the restrictions shall not apply to increased expenditures of the district necessary to meet the district's share of contributions for employees who are members of the public school retirement system of Missouri, the public school retirement system of the school district of Kansas City, or the public school retirement system of the city of St. Louis.

3. The exemption from reduction authorized by subsection 1 of this section shall be limited to two tax years, at which time the district may submit to the voters of the district the question of whether to continue such exemption.

(L. 1992 S.B. 581 § 3 subsecs. 2, 3, 4, A.L. 1998 S.B. 781, A.L. 2005 S.B. 287)

Effective 7-01-06



Section 161.529 Duties imposed on boards of education, how enforced.

Effective 17 Apr 1992, see footnote

Title XI EDUCATION AND LIBRARIES

161.529. Duties imposed on boards of education, how enforced. — Duties and requirements imposed on members of boards of education by section 161.520, 161.525, or 161.527, either expressed or implied, shall be enforceable by the provisions contained in section 162.091.

(L. 1992 S.B. 581 § 4)

Effective 4-17-92



Section 161.610 Procedure for reporting performance of high school graduates completing vocational education programs — procedure — data included — public reports.

Effective 28 Aug 1993

Title XI EDUCATION AND LIBRARIES

161.610. Procedure for reporting performance of high school graduates completing vocational education programs — procedure — data included — public reports. — 1. By July 1, 1994, the state board of education, within existing resources provided to the department of elementary and secondary education, shall have established and implemented a procedure for annually reporting the performance of public high school students who have completed a vocational education program in their high school or at an area vocational school. The purpose of such report shall be to assist in determining how schools are preparing students for success in the job market or for advanced postsecondary education.

2. The procedures shall be designed so that the reporting is made by the name of each high school that offers a vocational education program and by each area vocational school. The procedures shall not be designed so that the reporting contains the name of any student.

3. The data reported shall include the percentage of vocational education students who obtained employment in a job related to the training they received, obtained a job unrelated to the training received, entered military service, continued their education at the postsecondary level; and other data as determined by rule and regulation of the state board of education.

4. The state board of education shall annually prepare a report that combines information assembled pursuant to section 173.750 and subsection 1 of this section. The state board of education shall make this report available to the public and shall annually provide the report to public high schools of the state.

(L. 1993 S.B. 380 § 19 subsecs. 4 to 7)

(1996) Contingent referendum provision was found to be an unconstitutional delegation of legislative authority thereby making section 143.107 void. Akin v. Director of Revenue, 934 S.W.2d 295 (Mo.banc).



Section 161.650 Department to identify and adopt violence prevention program, district to administer — state board to adopt violence prevention program — duties — administered how — funding.

Effective 28 Aug 2010

Title XI EDUCATION AND LIBRARIES

161.650. Department to identify and adopt violence prevention program, district to administer — state board to adopt violence prevention program — duties — administered how — funding. — 1. The department of elementary and secondary education shall identify and adopt an existing program or programs of educational instruction regarding violence prevention to be administered by public school districts pursuant to subsection 2 of this section, and which shall include, but shall not be limited to, instructing students of the negative consequences, both to the individual and to society at large, of membership in or association with criminal street gangs or participation in criminal street gang activity, as those phrases are defined in section 578.421, and shall include related training for school district employees directly responsible for the education of students concerning violence prevention and early identification of and intervention in violent behavior. The state board of education shall adopt such program or programs by rule as approved for use in Missouri public schools. The program or programs of instruction shall encourage nonviolent conflict resolution of problems facing youth; present alternative constructive activities for the students; encourage community participation in program instruction, including but not limited to parents and law enforcement officials; and shall be administered as appropriate for different grade levels and shall not be offered for academic credit.

2. All public school districts within this state with the approval of the district's board of education may administer the program or programs of student instruction adopted pursuant to subsection 1 of this section to students within the district starting at the kindergarten level and every year thereafter through the twelfth-grade level.

3. Any district adopting and providing a program of instruction pursuant to this section shall be entitled to receive state aid pursuant to section 163.031. If such aid is determined by the department to be insufficient to implement any program or programs adopted by a district pursuant to this section:

(1) The department may fund the program or programs adopted pursuant to this section or pursuant to subsection 2 of section 160.530, or both, after securing any funding available from alternative sources; and

(2) School districts may fund the program or programs from funds received pursuant to subsection 1 of section 160.530.

4. No rule or portion of a rule promulgated pursuant to this section shall become effective unless it has been promulgated pursuant to chapter 536.

(L. 1996 H.B. 1301 & 1298 § 3, A.L. 2000 S.B. 944, A.L. 2010 H.B. 1543)



Section 161.670 Virtual public school established, eligibility for enrollment — state aid calculation — rulemaking authority.

Effective 28 Aug 2006

Title XI EDUCATION AND LIBRARIES

161.670. Virtual public school established, eligibility for enrollment — state aid calculation — rulemaking authority. — 1. Notwithstanding any other law, prior to July 1, 2007, the state board of education shall establish a virtual public school to serve school-age students residing in the state. The virtual public school shall offer instruction in a virtual setting using technology, intranet, and/or internet methods of communication. Any student under the age of twenty-one in grades kindergarten through twelve who resides in this state shall be eligible to enroll in the virtual public school regardless of the student's physical location.

2. For purposes of calculation and distribution of state school aid, students enrolled in a virtual public school shall be included, at the choice of the student's parent or guardian, in the student enrollment of the school district in which the student physically resides. The virtual public school shall report to the district of residence the following information about each student served by the virtual public school: name, address, eligibility for free or reduced-price lunch, limited English proficiency status, special education needs, and the number of courses in which the student is enrolled. The virtual public school shall promptly notify the resident district when a student discontinues enrollment. A "full-time equivalent student" is a student who successfully has completed the instructional equivalent of six credits per regular term. Each virtual course shall count as one class and shall generate that portion of a full-time equivalent that a comparable course offered by the school district would generate. In no case shall more than the full-time equivalency of a regular term of attendance for a single student be used to claim state aid. Full-time equivalent student credit completed shall be reported to the department of elementary and secondary education in the manner prescribed by the department. Nothing in this section shall prohibit students from enrolling in additional courses under a separate agreement that includes terms for paying tuition or course fees.

3. When a school district has one or more resident students enrolled in a virtual public school program authorized by this section, whose parent or guardian has chosen to include such student in the district's enrollment, the department of elementary and secondary education shall disburse an amount corresponding to fifteen percent of the state aid under sections 163.031 and 163.043 attributable to such student to the resident district. Subject to an annual appropriation by the general assembly, the department shall disburse an amount corresponding to eighty-five percent of the state adequacy target attributable to such student to the virtual public school.

4. Except as specified in this section and as may be specified by rule of the state board of education, the virtual public school shall comply with all state laws and regulations applicable to school districts, including but not limited to the Missouri school improvement program (MSIP), adequate yearly progress (AYP), annual performance report (APR), teacher certification, and curriculum standards.

5. The state board of education through the rulemaking process and the department of elementary and secondary education in its policies and procedures shall ensure that multiple content providers are allowed.

6. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2006, shall be invalid and void.

(L. 2006 S.B. 912)



Section 161.700 Holocaust education and awareness commission created, members — holocaust defined — executive director may be employed.

Effective 28 Aug 2006

Title XI EDUCATION AND LIBRARIES

161.700. Holocaust education and awareness commission created, members — holocaust defined — executive director may be employed. — 1. This section shall be known as the "Holocaust Education and Awareness Commission Act".

2. There is hereby created a permanent state commission known as the "Holocaust Education and Awareness Commission". The commission shall be housed in the department of elementary and secondary education and shall promote implementation of holocaust education and awareness programs in Missouri in order to encourage understanding of the holocaust and discourage bigotry.

3. The commission shall be composed of twelve members to be appointed by the governor with advice and consent of the senate. The makeup of the commission shall be:

(1) The commissioner of higher education;

(2) The commissioner of elementary and secondary education;

(3) The president of the University of Missouri system; and

(4) Nine members of the public, representative of the diverse religious and ethnic heritage groups populating Missouri.

4. The holocaust education and awareness commission may receive such funds as appropriated from public moneys or contributed to it by private sources. It may sponsor programs or publications to educate the public about the crimes of genocide in an effort to deter indifference to crimes against humanity and human suffering wherever they occur.

5. The term "holocaust" shall be defined as the period from 1933 through 1945 when six million Jews and millions of others were murdered in Nazi concentration camps as part of a structured, state-sanctioned program of genocide.

6. The commission may employ an executive director and such other persons to carry out its functions.

(L. 2006 S.B. 1189)



Section 161.825 Citation of law — definitions — master list of autism spectrum disorder resources required — scholarship granting organizations, requirements, duties — department duties — sunset provision.

Effective 28 Aug 2014, see footnote

Title XI EDUCATION AND LIBRARIES

161.825. Citation of law — definitions — master list of autism spectrum disorder resources required — scholarship granting organizations, requirements, duties — department duties — sunset provision. — 1. This section shall be known and may be cited as "Bryce's Law".

2. As used in this section, the following terms mean:

(1) "Autism spectrum disorder", pervasive developmental disorder; Asperger syndrome; childhood disintegrative disorder; Rett syndrome; and autism;

(2) "Contribution", a donation of cash, stock, bonds, or other marketable securities, or real property;

(3) "Department", the department of elementary and secondary education;

(4) "Director", the commissioner of education;

(5) "Dyslexia therapy", an appropriate specialized dyslexia instructional program that is systematic, multisensory, and research-based offered in a small group setting to teach students the components of reading instruction including but not limited to phonemic awareness, graphophonemic knowledge, morphology, semantics, syntax, and pragmatics, instruction on linguistic proficiency and fluency with patterns of language so that words and sentences are carriers of meaning, and strategies that students use for decoding, encoding, word recognition, fluency and comprehension delivered by qualified personnel;

(6) "Educational scholarships", grants to students or children to cover all or part of the tuition and fees at a qualified nonpublic school, a qualified public school, or a qualified service provider, including transportation;

(7) "Eligible child", any child from birth to age five living in Missouri who has an individualized family services program under the first steps program, sections 160.900 to 160.933*, and whose parent or guardian has completed the complaint procedure under the Individuals with Disabilities Education Act, Part C, and has received an unsatisfactory response; or any child from birth to age five who has been evaluated for qualifying needs as defined in this section by a person qualified to perform evaluations under the first steps program and has been determined to have a qualifying need but who falls below the threshold for eligibility by no less than twenty-five percent;

(8) "Eligible student", any elementary or secondary student who attended public school in Missouri the preceding semester, or who will be attending school in Missouri for the first time, who has an individualized education program based on a qualifying needs condition or who has a medical or clinical diagnosis by a qualified health professional of a qualifying needs condition which in the case of dyslexia, may be based on the C-TOPP assessment as an initial indicator of dyslexia and confirmed by further medical or clinical diagnosis;

(9) "Parent", includes a guardian, custodian, or other person with authority to act on behalf of the student or child;

(10) "Program", the program established in this section;

(11) "Qualified health professional", a person licensed under chapter 334 or 337 who possesses credentials as described in rules promulgated jointly by the department of elementary and secondary education and the department of mental health to make a diagnosis of a student's qualifying needs for this program;

(12) "Qualified school", either an accredited public elementary or secondary school in a district that is accredited without provision outside of the district in which a student resides or an accredited nonpublic elementary or secondary school in Missouri that complies with all of the requirements of the program and complies with all state laws that apply to nonpublic schools regarding criminal background checks for employees and excludes from employment any person not permitted by state law to work in a nonpublic school;

(13) "Qualified service provider", a person or agency authorized by the department to provide services under the first steps program, sections 160.900 to 160.933*, and in the case of a provider offering dyslexia therapy, the term also includes a person with national certification as an academic language therapist;

(14) "Qualifying needs", an autism spectrum disorder, Down Syndrome, Angelman Syndrome, cerebral palsy, or dyslexia;

(15) "Scholarship granting organization", a charitable organization that:

(a) Is exempt from federal income tax;

(b) Complies with the requirements of this program;

(c) Provides education scholarships to students attending qualified schools of their parents' choice or to children receiving services from qualified service providers; and

(d) Does not accept contributions on behalf of any eligible student or eligible child from any donor with any obligation to provide any support for the eligible student or eligible child.

3. The department of elementary and secondary education shall develop a master list of resources available to the parents of children with an autism spectrum disorder or dyslexia and shall maintain a web page for the information. The department shall also actively seek financial resources in the form of grants and donations that may be devoted to scholarship funds or to clinical trials for behavioral interventions that may be undertaken by qualified service providers. The department may contract out or delegate these duties to a nonprofit organization. Priority in referral for funding shall be given to children who have not yet entered elementary school.

4. The director shall determine, at least annually, which organizations in this state may be classified as scholarship granting organizations. The director may require of an organization seeking to be classified as a scholarship granting organization whatever information that is reasonably necessary to make such a determination. The director shall classify an organization as a scholarship granting organization if such organization meets the definition set forth in this section.

5. The director shall establish a procedure by which a donor can determine if an organization has been classified as a scholarship granting organization. Scholarship granting organizations shall be permitted to decline a contribution from a donor.

6. Each scholarship granting organization shall provide information to the director concerning the identity of each donor making a contribution to the scholarship granting organization.

7. (1) The director shall annually make a determination on the number of students in Missouri with an individualized education program based upon qualifying needs as defined in this section. The director shall use ten percent of this number to determine the maximum number of students to receive scholarships from a scholarship granting organization in that year for students with qualifying needs who have at the time of application an individualized education program, plus a number calculated by the director by applying the state's latest available autism, cerebral palsy, Down Syndrome, Angelman Syndrome, and dyslexia incidence rates to the state's population of children from age five to nineteen who are not enrolled in public schools and taking ten percent of that number. The total of these two calculations shall constitute the maximum number of scholarships available to students.

(2) The director shall also annually make a determination on the number of children in Missouri whose parent or guardian has enrolled the child in first steps, received an individualized family services program based on qualifying needs, and filed a complaint through the Individuals with Disabilities Education Act, Part C, and received an unsatisfactory response. In addition to this number, the director shall apply the latest available autism, cerebral palsy, Down Syndrome, Angelman Syndrome, and dyslexia incidence rates to the latest available census information for children from birth to age five and determine ten percent of that number for the maximum number of scholarships for children.

(3) The director shall publicly announce the number of each category of scholarship opportunities available each year. Once a scholarship granting organization has decided to provide a student or child with a scholarship, it shall promptly notify the director. The director shall keep a running tally of the number of scholarships granted in the order in which they were reported. Once the tally reaches the annual limit of scholarships for eligible students or children, the director shall notify all of the participating scholarship granting organizations that they shall not issue any more scholarships and any more receipts for contributions. If the scholarship granting organizations have not expended all of their available scholarship funds in that year at the time when the limit is reached, the available scholarship funds may be carried over into the next year. These unexpended funds shall not be counted as part of the requirement in subdivision (3) of subsection 8 of this section for that year. Any receipt for a scholarship contribution issued by a scholarship granting organization before the director has publicly announced the student or child limit has been reached shall be valid. Beginning with school year 2016-17, the director may adjust the allocation of the proportion of scholarships using information on unmet need and use patterns from the previous school years. The director shall provide notice of the change to the state board of education for its approval.

8. Each scholarship granting organization participating in the program shall:

(1) Notify the department of its intent to provide educational scholarships to students attending qualified schools or children receiving services from qualified service providers;

(2) Provide a department-approved receipt to donors for contributions made to the organization;

(3) Ensure that at least ninety percent of its revenue from donations is spent on educational scholarships, and that all revenue from interest or investments is spent on educational scholarships;

(4) Ensure that the scholarships provided do not exceed an average of twenty thousand dollars per eligible child or fifty thousand dollars per eligible student;

(5) Inform the parent or guardian of the student or child applying for a scholarship that accepting the scholarship is tantamount to a parentally placed private school student pursuant to 34 CFR 300.130 and, thus, neither the department nor any Missouri public school is responsible to provide the student with a free appropriate public education pursuant to the Individuals with Disabilities Education Act or Section 504 of the Rehabilitation Act of 1973;

(6) Distribute periodic scholarship payments as checks made out to a student's or child's parent and mailed to the qualified school where the student is enrolled or qualified service provider used by the child. The parent or guardian shall endorse the check before it can be deposited;

(7) Cooperate with the department to conduct criminal background checks on all of its employees and board members and exclude from employment or governance any individual who might reasonably pose a risk to the appropriate use of contributed funds;

(8) Ensure that scholarships are portable during the school year and can be used at any qualified school that accepts the eligible student or at a different qualified service provider for an eligible child according to a parent's wishes. If a student moves to a new qualified school during a school year or to a different qualified service provider for an eligible child, the scholarship amount may be prorated;

(9) Demonstrate its financial accountability by:

(a) Submitting a financial information report for the organization that complies with uniform financial accounting standards established by the department and conducted by a certified public accountant; and

(b) Having the auditor certify that the report is free of material misstatements;

(10) Demonstrate its financial viability, if the organization is to receive donations of fifty thousand dollars or more during the school year, by filing with the department before the start of the school year:

(a) A surety bond payable to the state in an amount equal to the aggregate amount of contributions expected to be received during the school year; or

(b) Financial information that demonstrates the financial viability of the scholarship granting organization.

9. Each scholarship granting organization shall ensure that each participating school or service provider that accepts its scholarship students or children shall:

(1) Comply with all health and safety laws or codes that apply to nonpublic schools or service providers;

(2) Hold a valid occupancy permit if required by its municipality;

(3) Certify that it will comply with 42 U.S.C. Section 1981, as amended;

(4) Provide academic accountability to parents of the students or children in the program by regularly reporting to the parent on the student's or child's progress;

(5) Certify that in providing any educational services or behavior strategies to a scholarship recipient with a medical or clinical diagnosis of or an individualized education program based upon autism spectrum disorder it will:

(a) Adhere to the best practices recommendations of the Missouri Autism Guidelines Initiative or document why it is varying from the guidelines;

(b) Not use any evidence-based interventions that have been found ineffective by the Centers for Medicare and Medicaid Services as described in the Missouri Autism Guidelines Initiative guide to evidence-based interventions; and

(c) Provide documentation in the student's or child's record of the rationale for the use of any intervention that is categorized as unestablished, insufficient evidence, or level 3 by the Missouri Autism Guidelines Initiative guide to evidence-based interventions; and

(6) Certify that in providing any educational services or behavior strategies to a scholarship recipient with a medical or clinical diagnosis of, or an individualized family services program based upon Down Syndrome, Angelman Syndrome, cerebral palsy, or dyslexia, it will use student, teacher, teaching, and school influences that rank in the zone of desired effects in the meta-analysis of John Hattie, or equivalent analyses as determined by the department, or document why it is using a method that has not been determined by analysis to rank in the zone of desired effects.

10. Scholarship granting organizations shall not provide educational scholarships for students to attend any school or children to receive services from any qualified service provider with paid staff or board members who are relatives within the first degree of consanguinity or affinity.

11. A scholarship granting organization shall publicly report to the department, by June first of each year, the following information prepared by a certified public accountant regarding its grants in the previous calendar year:

(1) The name and address of the scholarship granting organization;

(2) The total number and total dollar amount of contributions received during the previous calendar year; and

(3) The total number and total dollar amount of educational scholarships awarded during the previous calendar year, including the category of each scholarship, and the total number and total dollar amount of educational scholarships awarded during the previous year to students eligible for free and reduced lunch.

12. The department shall adopt rules and regulations consistent with this section as necessary to implement the program.

13. The department shall provide a standardized format for a receipt to be issued by a scholarship granting organization to a donor to indicate the value of a contribution received.

14. The department shall provide a standardized format for scholarship granting organizations to report the information in this section.

15. The department may conduct either a financial review or audit of a scholarship granting organization.

16. If the department believes that a scholarship granting organization has intentionally and substantially failed to comply with the requirements of this section, the department may hold a hearing before the director or the director's designee to bar a scholarship granting organization from participating in the program. The director or the director's designee shall issue a decision within thirty days. A scholarship granting organization may appeal the director's decision to the administrative hearing commission for a hearing in accordance with the provisions of chapter 621.

17. If the scholarship granting organization is barred from participating in the program, the department shall notify affected scholarship students or children and their parents of this decision within fifteen days.

18. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2013, shall be invalid and void.

19. The department shall conduct a study of the program with funds other than state funds. The department may contract with one or more qualified researchers who have previous experience evaluating similar programs. The department may accept grants to assist in funding this study.

20. The study shall assess:

(1) The level of participating students' and children's satisfaction with the program in a manner suitable to the student or child;

(2) The level of parental satisfaction with the program;

(3) The percentage of participating students who were bullied or harassed because of their special needs status at their resident school district compared to the percentage so bullied or harassed at their qualified school;

(4) The percentage of participating students who exhibited behavioral problems at their resident school district compared to the percentage exhibiting behavioral problems at their qualified school;

(5) The class size experienced by participating students at their resident school district and at their qualified school; and

(6) The fiscal impact to the state and resident school districts of the program.

21. The study shall be completed using appropriate analytical and behavioral sciences methodologies to ensure public confidence in the study.

22. The department shall provide the general assembly with a final copy of the evaluation of the program by December 31, 2016.

23. The public and nonpublic participating schools and service providers from which students transfer to participate in the program shall cooperate with the research effort by providing student or child assessment instrument scores and any other data necessary to complete this study.

24. The general assembly may require periodic updates on the status of the study from the department. The individuals completing the study shall make their data and methodology available for public review while complying with the requirements of the Family Educational Rights and Privacy Act, as amended.

25. Under section 23.253 of the Missouri sunset act:

(1) The provisions of the new program authorized under this section shall sunset automatically on December 31, 2019, unless reauthorized by an act of the general assembly; and

(2) If such program is reauthorized, the program authorized under this section shall sunset automatically on December 31, 2031; and

(3) This section shall terminate on December thirty-first of the calendar year immediately following the calendar year in which the program authorized under this section is sunset.

(L. 2013 S.B. 17 § 135.1220, A.L. 2014 H.B. 1614)

*Section 160.933 was repealed by H.B. 1298 Revision, 2014.

Sunset date 12-31-19

Termination date 12-31-20



Section 161.850 Publication to be produced, purpose, content — copy to be provided to parents — rulemaking authority.

Effective 28 Aug 2009

Title XI EDUCATION AND LIBRARIES

161.850. Publication to be produced, purpose, content — copy to be provided to parents — rulemaking authority. — 1. By January 1, 2010, the department of elementary and secondary education shall develop and produce a publication entitled "The Parents' Bill of Rights" that shall be designed to inform parents of children with an individualized education program of their educational rights provided under federal and state law. The content of the publication shall not confer any right or rights beyond those conferred by federal or state law and shall state that it is for informational purposes only. The department shall post a copy of this publication on its website. The publication shall contain the department's contact information.

2. The publication shall contain, but may not be limited to, the following general information presented in a clear and concise manner and the department shall ensure the content is consistent with legal interpretations of existing federal and state law and provides equitable treatment of all disability groups and interests:

(1) The right of parents to attend individualized education program meetings and represent their child's interests;

(2) The right of parents to have an advocate or expert present at an individualized education program meeting;

(3) The right of parents to receive a copy of the child's evaluation and to disagree with its results and request one independent educational evaluation at public expense;

(4) The right of parents to provide a written report from outside sources as part of the evaluation process;

(5) The right of parents to examine all school records pertaining to the child and be provided with a copy of the individualized education program;

(6) The right of parents to disagree with the decision of the school district and the individualized education program team and to pursue complaint procedures, including a child complaint filed with the department of elementary and secondary education, state-paid mediation, and other due process rights;

(7) The right of parents with a child with an individualized education program to participate in reviews of such program, participate in any decision to change any aspects of the individualized education program, and meet with school officials whenever a change occurs in their child's education program or classroom placement;

(8) The right of a child to be placed in the least restrictive environment and be placed in a general education classroom, to the greatest extent appropriate;

(9) The right of parents with limited English language proficiency to request an accommodation to provide effective communications;

(10) The right of parents to have a free appropriate public education for their child with an individualized education program designed to meet their child's unique needs, which may include, but not be limited to, special education and related services such as assistive technology devices and services, transportation, speech pathology services, audiology services, interpreting services, psychological services, including behavioral interventions, physical therapy, occupational therapy, recreation, including therapeutic recreation, early identification and assessment of disabilities in children, counseling services, including rehabilitation counseling, orientation and mobility services, school health services, school nurse services, social work services, parent counseling and training, and medical services for diagnostic or evaluation purposes.

3. Each school district shall provide the parent or parents of a child with a copy of this publication upon determining that a student qualifies for an individualized education program, and at any such time as a school district is required under state or federal law to provide the parent or parents with notice of procedural safeguards.

4. The department of elementary and secondary education shall review and revise the content of the publication as necessary to ensure the content accurately summarizes current federal and state law and shall promulgate rules and regulations necessary to implement the provisions of this section, including but not limited to the manner in which the publication described in this section shall be distributed.

5. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2009, shall be invalid and void.

(L. 2009 S.B. 291)



Section 161.855 Work groups to convene, members, recommendations — state board to adopt and implement standards, when — pilot assessments — certain persons performing work to be employees of the district.

Effective 28 Aug 2014

Title XI EDUCATION AND LIBRARIES

161.855. Work groups to convene, members, recommendations — state board to adopt and implement standards, when — pilot assessments — certain persons performing work to be employees of the district. — 1. By October 1, 2014, the state board of education shall convene work groups composed of education professionals to develop and recommend academic performance standards. The work groups shall be composed of individuals as provided in section 160.514. The state board of education and the work groups shall follow the procedures and conduct the public hearings required by section 160.514. The state board of education shall convene separate work groups for the following subject areas: English language arts; mathematics; science; and history and governments. For each of these four subject areas, the state board of education shall convene two separate work groups, one work group for grades kindergarten through five and another work group for grades six through twelve.

2. The work groups shall develop and recommend academic performance standards to the state board of education by October 1, 2015. The work groups shall report on their progress in developing the academic performance standards to the president pro tempore of the senate and the speaker of the house of representatives on a monthly basis.

3. The state board of education shall adopt and implement academic performance standards beginning in the 2016-17 school year. The state board of education shall align the statewide assessment system to the academic performance standards as needed.

4. The department of elementary and secondary education shall pilot assessments from the Smarter Balanced Assessment Consortium during the 2014-15 school year. Notwithstanding any rules adopted by the state board of education or the department of elementary and secondary education in place on August 28, 2014, for the 2014-15 school year, and at any time the state board of education or the department of elementary and secondary education implements a new statewide assessment system, develops new academic performance standards, or makes changes to the Missouri school improvement program, the first year of such statewide assessment system and performance indicators shall be utilized as a pilot year for the purposes of calculating a district's annual performance report under the Missouri school improvement program. The results of a statewide pilot shall not be used to lower a public school district's accreditation or for a teacher's evaluation.

5. Any person performing work for a school district or charter school for which teacher certification or administrator certification is regularly required under the laws relating to the certification of teachers or administrators shall be an employee of the school district or charter school. All evaluations of any such person shall be maintained in the teacher's or administrator's personnel file and shall not be shared with any state or federal agency.

(L. 2014 H.B. 1490)



Section 161.900 Definitions.

Effective 28 Aug 2014

Title XI EDUCATION AND LIBRARIES

161.900. Definitions. — As used in sections 161.900 to 161.945, the following terms mean:

(1) "Accessibility", compliance with nationally accepted accessibility and usability standards, such as those established in Section 255 of the Telecommunications Act of 1996 and Section 508 of the Workforce Investment Act of 1998;

(2) "Assistive technology device", any item, piece of equipment, or product system, whether acquired commercially off the shelf, modified, or customized, that is used to increase, maintain or improve functional capabilities of individuals with disabilities;

(3) "Assistive technology service", any service that directly assists an individual with a disability in the selection, acquisition or use of an assistive technology device. Such term includes:

(a) The evaluation of the needs of an individual with a disability, including a functional evaluation of the individual in the individual's customary environment;

(b) Purchasing, leasing or otherwise providing for the acquisition of assistive technology devices by individuals with disabilities;

(c) Selecting, designing, fitting, customizing, adapting, applying, maintaining, repairing or replacing assistive technology devices;

(d) Coordinating and using other therapies, interventions or services with assistive technology devices, such as those associated with existing education and rehabilitation plans and programs;

(e) Training or technical assistance for an individual with disabilities, or, where appropriate, the family of an individual with disabilities; and

(f) Training or technical assistance for professionals, including individuals providing education and rehabilitation services, employers, or other individuals who provide services to, who employ, or who are otherwise substantially involved in the major life functions of individuals with disabilities;

(4) "Individual with disabilities", any individual who is considered to have a disability or handicap for the purposes of any federal or Missouri law;

(5) "Information technology", any electronic information equipment or interconnected system that is used in the acquisition, storage, manipulation, management, movement, control, display, switching, interchange, transmission, or reception of data or information, including audio, graphic and text;

(6) "State department or agency", each department, office, board, bureau, commission, or other unit of the executive, legislative or judicial branch of state government, including public four-year and two-year colleges and universities;

(7) "Undue burden", significant difficulty or expense, including, but not limited to, difficulty or expense associated with technical feasibility.

(L. 1993 H.B. 589 § 1, A.L. 1999 H.B. 201, A.L. 2014 H.B. 1299 Revision)

Transferred 2014; formerly 191.850



Section 161.905 Assistive technology council established — members, qualifications, terms, chairperson how selected — meetings.

Effective 28 Aug 2014

Title XI EDUCATION AND LIBRARIES

161.905. Assistive technology council established — members, qualifications, terms, chairperson how selected — meetings. — 1. The "Missouri Assistive Technology Advisory Council" is hereby established, as created pursuant to the Missouri state grant under Title I of the Technology-Related Assistance for Individuals with Disabilities Act of 1988, P.L. 100-407.

2. The voting membership of the advisory council shall be composed of twenty-three members. The successors to each of the original twenty-one members shall serve a three-year term and until his or her successor is appointed by the governor. The members appointed by the governor shall include twelve consumer representatives, the group consisting of individuals with disabilities, parents, spouses, or guardians of individuals with disabilities and shall include a variety of types of disabilities across the age span from all geographic areas of the state, and nine agency representatives, the group consisting of one representative of the division of vocational rehabilitation, one representative of the division of special education, one representative of the department of insurance, financial institutions and professional registration, one representative of rehabilitation services for the blind, one representative of the MO HealthNet division, one representative of the department of health and senior services, one representative of the department of mental health, and two representatives of other agencies or organizations responsible for the service delivery, policy implementation, and funding of assistive technology. In addition, one member who is a member of the house of representatives shall be appointed by the speaker of the house and one member who is a member of the senate shall be appointed by the president pro tempore of the senate. The appointment of individuals representing state agencies shall be conditioned on their continued employment with their respective agencies.

3. A chairperson shall be elected by the council. The council shall meet at the call of the chairperson, but not less often than four times each year.

(L. 1993 H.B. 589 § 2 subsecs. 1, 2, 3, A.L. 2014 H.B. 1299 Revision)

Transferred 2014; formerly 191.853



Section 161.910 Bylaws to be adopted by council, no compensation but to be paid expenses.

Effective 28 Aug 2014

Title XI EDUCATION AND LIBRARIES

161.910. Bylaws to be adopted by council, no compensation but to be paid expenses. — 1. The council shall adopt written bylaws to govern its activities.

2. Members shall receive no additional compensation for their service to the council, but shall be reimbursed for reasonable and necessary expenses actually incurred in the performance of official duties.

(L. 1993 H.B. 589 § 2 subsecs. 4, 5, A.L. 2014 H.B. 1299 Revision)

Transferred 2014; formerly 191.855



Section 161.915 Council assigned to agency for technological-related assistance to individuals with disabilities.

Effective 28 Aug 2014

Title XI EDUCATION AND LIBRARIES

161.915. Council assigned to agency for technological-related assistance to individuals with disabilities. — The Missouri assistive technology advisory council is assigned to the lead agency for the Technology-Related Assistance for Individuals with Disabilities Act as designated by the governor so long as funds are available under such act.

(L. 1993 H.B. 589 § 2 subsec. 6, A.L. 1999 H.B. 201, A.L. 2014 H.B. 1299 Revision)

Transferred 2014; formerly 191.857



Section 161.920 Council assigned to department of elementary and secondary education, when — appropriation required for continued actions and staff.

Effective 28 Aug 2014

Title XI EDUCATION AND LIBRARIES

161.920. Council assigned to department of elementary and secondary education, when — appropriation required for continued actions and staff. — At such time that federal funds are no longer provided pursuant to the Technology-Related Assistance for Individuals with Disabilities Act, as amended, the council shall be assigned to the department of elementary and secondary education as if by a type III transfer, as this term is defined in paragraph (c) of subdivision (1) of subsection 7 of section 1 of the omnibus state reorganization act of 1974. The council may not take any official action after the assignment to the department of elementary and secondary education unless or until funds are specifically appropriated by line item to fund the actions of the council and to provide the staff and expenses necessary to carry out the official duties and responsibilities of the council.

(L. 1993 H.B. 589 § 2 subsec. 7, A.L. 1999 H.B. 201, A.L. 2014 H.B. 1299 Revision)

Transferred 2014; formerly 191.858



Section 161.925 Duties of council.

Effective 28 Aug 2014

Title XI EDUCATION AND LIBRARIES

161.925. Duties of council. — The council shall advocate for assistive technology policies, regulations and programs, and shall establish a consumer-responsive, comprehensive assistive technology service delivery system. The council shall:

(1) Promote awareness of the needs of individuals with disabilities for assistive technology devices and services and the efficacy of providing such devices and services to allow persons with disabilities to be productive and independent;

(2) Gain an understanding of current policies, practices, and procedures that facilitate or impede the availability or provision of assistive technology and recommend methods to streamline such policies;

(3) Research and study data from the major public and private providers of assistive technology regarding numbers and types of devices and services delivered;

(4) Establish interagency coordination mechanisms among state agencies and public and private entities that provide assistive technology devices and services in an effort to eliminate gaps and reduce duplication of such services to individuals with disabilities;

(5) Foster the capacity of public and private entities to provide assistive technology devices and services so that individuals with disabilities of all ages will, to the extent appropriate, be able to secure and maintain possession of assistive technology as needed to function independently and productively;

(6) Recommend and implement specific methods and programs to increase availability of and funding for assistive technology devices and assistive technology services for individuals with disabilities;

(7) Employ staff necessary to implement assistive technology services and programs assigned to the council, with all employees exempt from the state merit system under chapter 36;

(8) Enter into grants or contracts with public or private agencies, schools, or qualified individuals or organizations to deliver federally required or otherwise necessary assistive technology programs and services, including but not limited to assistive device demonstration programs, device recycling programs, device loan programs, financial loan programs, and assistive technology assessments, installation, and usage training for individuals with disabilities, with or without utilizing the procurement procedures of the office of administration;

(9) Administer the assistive technology trust fund created in section 161.930, including the formation of a not-for-profit corporation that qualifies as a Section 501(c)(3) organization under the Internal Revenue Code of 1986, as amended;

(10) Accept, administer, and disburse federal moneys as the lead agency for the federal Assistive Technology Act of 2004, P.L. 108-364, and any amendments or successors thereto, as well as moneys from the assistive technology trust fund created in section 161.930, and any other moneys appropriated, granted, or given for the purpose of implementing assistive technology programs and services; and

(11) Report annually by January first to the governor and the general assembly on council activities and the results of its studies, programs, services, and recommendations to increase access to assistive technology.

(L. 1993 H.B. 589 §§ 3, 4, A.L. 1999 H.B. 201, A.L. 2005 S.B. 518, A.L. 2014 H.B. 1299 Revision)

Transferred 2014; formerly 191.859



Section 161.930 Assistive technology trust fund created, use of moneys.

Effective 28 Aug 2014

Title XI EDUCATION AND LIBRARIES

161.930. Assistive technology trust fund created, use of moneys. — 1. There is hereby created in the state treasury the "Assistive Technology Trust Fund" which shall be a public/private partnership fund administered by the advisory assistive technology council. The fund shall consist of gifts, donations, grants, and bequests from individuals, private organizations, foundations, or other sources granted or given for the specific purpose of assistive technology, and moneys transferred or paid to the council in return for goods and services provided by the council.

2. Upon appropriation, moneys in the fund shall be used to establish and maintain assistive technology programs and services provided by the council under section 161.925 and shall not be used to supplant any existing program or service.

3. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund.

4. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

(L. 2005 S.B. 518, A.L. 2014 H.B. 1299 Revision)

Transferred 2014; formerly 191.861



Section 161.935 Council to assure compliance with federal accessibility laws — duties of council to assure accessibility.

Effective 28 Aug 2014

Title XI EDUCATION AND LIBRARIES

161.935. Council to assure compliance with federal accessibility laws — duties of council to assure accessibility. — 1. The council shall work in conjunction with the office of information technology services division to assure state compliance with the provisions of Section 508 of the Workforce Investment Act of 1998 regarding accessibility of information technology for individuals with disabilities.

2. When developing, procuring, maintaining or using information technology, or when administering contracts or grants that include the procurement, development, or upgrading of information technology, each state department or agency shall ensure, unless an undue burden would be imposed on the department or agency, that the information technology allows employees, program participants and members of the general public access to and use of information and data that is comparable to the access by individuals without disabilities.

3. To assure accessibility, the council and the office of information technology services division shall:

(1) Adopt accessibility standards to be used by each state department or agency in the procurement of information technology, and in the development and implementation of custom-designed information technology systems, websites and other emerging information technology systems;

(2) Establish and implement a review procedure to be used to evaluate the accessibility of custom-designed information technology systems proposed by a state department or agency prior to expenditure of state funds;

(3) Review and evaluate accessibility of information technology commonly purchased by state departments and agencies, and provide accessibility reports on such products to those responsible for purchasing decisions;

(4) Provide training and technical assistance for state departments and agencies to assure procurement of information technology that meets adopted accessibility standards;

(5) Involve individuals with disabilities in accessibility reviews of information technology and in the delivery of training and technical assistance;

(6) Establish complaint procedures, consistent with Section 508 of the Workforce Development Act of 1998 to be used by an individual with a disability who alleges that a state department or agency fails to comply with the provisions of this section.

(L. 1999 H.B. 201, A.L. 2002 H.B. 2117, A.L. 2014 H.B. 1299 Revision)

Transferred 2014; formerly 191.863



Section 161.940 Assistive technology loan program created — council to promulgate rules to enforce.

Effective 28 Aug 2014

Title XI EDUCATION AND LIBRARIES

161.940. Assistive technology loan program created — council to promulgate rules to enforce. — 1. The Missouri assistive technology advisory council, established in section 161.905, shall establish an assistive technology loan program. The loan program shall be funded from the assistive technology loan revolving fund established pursuant to section 161.945. The fund shall receive any appropriation and grant moneys received pursuant to subsection 2 of this section to provide loans for the purchase of assistive technology devices and services, as defined in section 161.900.

2. The loan program shall provide loans for the first fiscal year following appropriation. Any matching grant moneys received by the state pursuant to Title III of the federal Assistive Technology Act of 1998 or through any other applicable sources shall be used to fund the loan program. The state treasurer shall provide the assistive technology advisory council with information on the amount of moneys in the assistive technology loan revolving fund at the beginning of each fiscal year. The council shall quarterly expend such moneys in four equal shares to ensure that the loan program will provide loans throughout the entire fiscal year. Any repayments or interest earned during a fiscal year shall not be used for loans in the current fiscal year, but shall be carried over for use in the next fiscal year.

3. The interest rates for loans shall be lower than comparable commercial lending rates and shall be established by the council based on the borrower's ability to pay. Loans may be made with no interest. Loan repayment periods shall not exceed ten years.

4. The council shall:

(1) Promulgate rules relating to borrower eligibility, interest rates, repayment terms and other matters necessary to implement the purpose of this section, including limits on the number and amounts of loans to assure the continued solvency of the fund; and

(2) File annual reports with the governor and general assembly which shall include an accounting of the loans and repayments to the fund during the preceding fiscal year.

5. The council may enter into contracts as necessary to carry out the purposes of this section, including but not limited to contracts with disability organizations and lending institutions.

6. By no later than January 1, 2001, the council shall submit a report to the general assembly regarding any rules proposed or promulgated for the implementation of this program.

7. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to chapter 536.

(L. 2000 S.B. 721 § 191.862, A.L. 2014 H.B. 1299 Revision)

Transferred 2014; formerly 191.865



Section 161.945 Assistive technology loan revolving fund established.

Effective 28 Aug 2014

Title XI EDUCATION AND LIBRARIES

161.945. Assistive technology loan revolving fund established. — 1. In order to allow Missourians with disabilities to take advantage of Title III of the federal Assistive Technology Act of 1998, there is hereby created in the state treasury the "Assistive Technology Loan Revolving Fund" which shall be administered by the Missouri assistive technology advisory council and the state treasurer.

2. Moneys in the fund shall, upon appropriation, be used to establish and maintain the assistive technology loan program established in section 161.940.

3. The fund shall consist of any moneys appropriated to the fund, repayments of principal and interest by qualified borrowers, and interest earned on the moneys in the fund.

4. The fund may accept federal, state and other public funds, public or private grants, contributions and loans to the fund with the approval of the Missouri assistive technology advisory council.

5. Notwithstanding the provisions of section 33.080 to the contrary, moneys in the fund shall not revert to the general revenue fund at the end of the biennium.

(L. 2000 S.B. 721 § 191.865, A.L. 2014 H.B. 1299 Revision)

Transferred 2014; formerly 191.867



Section 161.1050 Initiative established, department duties — definitions.

Effective 01 Jul 2017, see footnote

Title XI EDUCATION AND LIBRARIES

161.1050. Initiative established, department duties — definitions. — 1. There is hereby established within the department of elementary and secondary education the “Trauma-Informed Schools Initiative”.

2. The department of elementary and secondary education shall consult the department of mental health and the department of social services for assistance in fulfilling the requirements of this section.

3. The department of elementary and secondary education shall:

(1) Provide information regarding the trauma-informed approach to all school districts;

(2) Offer training on the trauma-informed approach to all school districts, which shall include information on how schools can become trauma-informed schools; and

(3) Develop a website about the trauma-informed schools initiative that includes information for schools and parents regarding the trauma-informed approach and a guide for schools on how to become trauma-informed schools.

4. Each school district shall provide the address of the website described under subdivision (3) of subsection 3 of this section to all parents of the students in its district before October first of each school year.

5. For purposes of this section, the following terms mean:

(1) “Trauma-informed approach”, an approach that involves understanding and responding to the symptoms of chronic interpersonal trauma and traumatic stress across the lifespan;

(2) “Trauma-informed school”, a school that:

(a) Realizes the widespread impact of trauma and understands potential paths for recovery;

(b) Recognizes the signs and symptoms of trauma in students, teachers, and staff;

(c) Responds by fully integrating knowledge about trauma into its policies, procedures, and practices; and

(d) Seeks to actively resist retraumatization.

(L. 2016 S.B. 638)

Effective 7-01-17



Section 161.1055 Pilot program established, selection of schools — fund created — definitions.

Effective 28 Aug 2016

Title XI EDUCATION AND LIBRARIES

161.1055. Pilot program established, selection of schools — fund created — definitions. — 1. Subject to appropriations, the department of elementary and secondary education shall establish the “Trauma-Informed Schools Pilot Program”.

2. Under the trauma-informed schools pilot program, the department of elementary and secondary education shall choose five schools to receive intensive training on the trauma-informed approach.

3. The five schools chosen for the pilot program shall be located in the following areas:

(1) One public school located in a metropolitan school district;

(2) One public school located in a home rule city with more than four hundred thousand inhabitants and located in more than one county;

(3) One public school located in a school district that has most or all of its land area located in a county with a charter form of government and with more than nine hundred fifty thousand inhabitants;

(4) One public school located in a school district that has most or all of its land area located in a county with a charter form of government and with more than six hundred thousand but fewer than seven hundred thousand inhabitants; and

(5) One public school located in any one of the following counties:

(a) A county of the third classification without a township form of government and with more than forty-one thousand but fewer than forty-five thousand inhabitants;

(b) A county of the third classification without a township form of government and with more than six thousand but fewer than seven thousand inhabitants and with a city of the fourth classification with more than eight hundred but fewer than nine hundred inhabitants as the county seat;

(c) A county of the third classification with a township form of government and with more than thirty-one thousand but fewer than thirty-five thousand inhabitants;

(d) A county of the third classification without a township form of government and with more than fourteen thousand but fewer than sixteen thousand inhabitants and with a city of the third classification with more than five thousand but fewer than six thousand inhabitants as the county seat;

(e) A county of the third classification without a township form of government and with more than eighteen thousand but fewer than twenty thousand inhabitants and with a city of the fourth classification with more than three thousand but fewer than three thousand seven hundred inhabitants as the county seat;

(f) A county of the third classification without a township form of government and with more than eighteen thousand but fewer than twenty thousand inhabitants and with a city of the third classification with more than six thousand but fewer than seven thousand inhabitants as the county seat;

(g) A county of the third classification without a township form of government and with more than fourteen thousand but fewer than sixteen thousand inhabitants and with a city of the fourth classification with more than one thousand nine hundred but fewer than two thousand one hundred inhabitants as the county seat;

(h) A county of the third classification without a township form of government and with more than thirty-seven thousand but fewer than forty-one thousand inhabitants and with a city of the fourth classification with more than eight hundred but fewer than nine hundred inhabitants as the county seat;

(i) A county of the third classification with a township form of government and with more than twenty-eight thousand but fewer than thirty-one thousand inhabitants; or

(j) A county of the third classification without a township form of government and with more than twelve thousand but fewer than fourteen thousand inhabitants and with a city of the fourth classification with more than five hundred but fewer than five hundred fifty inhabitants as the county seat.

4. The department of elementary and secondary education shall:

(1) Train the teachers and administrators of the five schools chosen for the pilot program regarding the trauma-informed approach and how to become trauma-informed schools;

(2) Provide the five schools with funds to implement the trauma-informed approach; and

(3) Closely monitor the progress of the five schools in becoming trauma-informed schools and provide further assistance if necessary.

5. The department of elementary and secondary education shall terminate the trauma-informed schools pilot program on August 28, 2019. Before December 31, 2019, the department of elementary and secondary education shall submit a report to the general assembly that contains the results of the pilot program, including any benefits experienced by the five schools chosen for the program.

6. (1) There is hereby created in the state treasury the “Trauma-Informed Schools Pilot Program Fund”. The fund shall consist of any appropriations to such fund. The state treasurer shall be custodian of the fund. In accordance with sections 30.170 and 30.180, the state treasurer may approve disbursements of public moneys in accordance with distribution requirements and procedures developed by the department of elementary and secondary education. The fund shall be a dedicated fund and, upon appropriation, moneys in the fund shall be used solely for the administration of this section.

(2) Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund.

(3) The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

7. For purposes of this section, the following terms mean:

(1) “Trauma-informed approach”, an approach that involves understanding and responding to the symptoms of chronic interpersonal trauma and traumatic stress across the lifespan;

(2) “Trauma-informed school”, a school that:

(a) Realizes the widespread impact of trauma and understands potential paths for recovery;

(b) Recognizes the signs and symptoms of trauma in students, teachers, and staff;

(c) Responds by fully integrating knowledge about trauma into its policies, procedures, and practices; and

(d) Seeks to actively resist retraumatization.

8. The provisions of this section shall expire December 31, 2019.

(L. 2016 S.B. 638)

Expires 12-31-19






Chapter 162 School Districts

Chapter Cross References



Section 162.011 School boards may associate and appoint a member to attend meetings — may pay dues and attendance expenses.

Effective 28 Aug 1977

Title XI EDUCATION AND LIBRARIES

162.011. School boards may associate and appoint a member to attend meetings — may pay dues and attendance expenses. — Any school board of the state of Missouri, when it deems it a matter of public interest, may by two-thirds vote of its members join the Missouri School Boards' Association and appoint one or more of its members to attend meetings called by the association within the state of Missouri. The school board may direct payment of the membership dues of the association and of the actual and necessary expenses incurred by members in attending the meetings called by the association from the incidental fund of the district.

(L. 1963 p. 200 § 3-1, A.L. 1977 H.B. 260)

(Source: RSMo 1959 § 165.035)



Section 162.013 School boards may expend district funds to provide accident and property damage insurance for members, when.

Effective 28 Aug 1977

Title XI EDUCATION AND LIBRARIES

162.013. School boards may expend district funds to provide accident and property damage insurance for members, when. — Notwithstanding other sections of the school laws which provide that members of school boards shall serve without compensation, the school board of any school district in the state, upon adoption of a resolution by the vote of a majority of all its members to authorize such action, may expend school district funds to purchase insurance to indemnify the members of the school board, individually, against loss for damages for personal or bodily injury to a person, or for damage or loss of property, caused by the negligent act, error, or omission of a member when acting within the scope of his office.

(L. 1977 S.B. 143)



Section 162.014 Registered sex offenders prohibited from being school board candidates.

Effective 28 Aug 2011

Title XI EDUCATION AND LIBRARIES

162.014. Registered sex offenders prohibited from being school board candidates. — No person shall be a candidate for a member or director of the school board in any school district in this state if such person is registered or is required to be registered as a sex offender under sections 589.400 to 589.425. Any member or director of the school board of any school district who is registered or required to be registered as a sex offender under sections 589.400 to 589.425 shall be ineligible to serve as a member or director of a school board of any school district at the conclusion of his or her term of office.

(L. 2011 S.B. 54)



Section 162.031 Division or addition to district — apportionment of property and obligations.

Effective 17 Apr 1992, see footnote

Title XI EDUCATION AND LIBRARIES

162.031. Division or addition to district — apportionment of property and obligations. — 1. Whenever (1) a seven-director school district is created out of one or more school districts, or (2) the boundary lines of any district are changed by the changing of the boundary lines of any city, incorporated town, or school district, or (3) any part of any school district is annexed to any other district or districts, the board of the school district from which land has been taken and the school board of the district to which land has been added, or which has been newly created, shall make a just and proper adjustment and apportionment of all school property, real and personal, including moneys and a like apportionment of indebtedness, if any, to and among the school districts. The adjustment and apportionment shall be made as of the date of the vote of the electors effecting the annexation, change of boundaries or creation.

2. In making the adjustment and apportionment of property and indebtedness mentioned in subsection 1 of this section, the assessed value of land acquired by or taken from the districts, as compared with the assessed value of the other land in the districts, as well as the value of the school grounds, together with the buildings thereon, and the furniture and equipment therein, and any other school property in the districts, shall be taken into consideration in determining the amount, if any, that shall be paid by one district to another, or in apportioning the indebtedness, if any, that shall be assumed and paid by any of the districts. The adjustment and apportionment of property and indebtedness shall be made by the school boards of the several districts concerned, before or during the first school year after the boundaries are changed.

(L. 1963 p. 200 § 3-3, A.L. 1992 S.B. 581)

(Source: RSMo 1959 § 165.014)

Effective 4-17-92



Section 162.032 Annexation or dissolution of school district, health care coverage continuation responsibility of successor district.

Effective 28 Aug 2004

Title XI EDUCATION AND LIBRARIES

162.032. Annexation or dissolution of school district, health care coverage continuation responsibility of successor district. — If a school district is annexed to an existing district or divided into two or more districts by a vote of the citizens, or is dissolved under the lapse procedures in section 162.081, court action, or any other authority of Missouri or federal laws, the successor school district shall become responsible for ensuring access to continuation of health insurance coverage for retired teachers and employees of the district if the original district offers health insurance coverage to its retirees at the time of its loss of corporate structure. If an original district is divided into multiple successor districts, such responsibility shall be assigned to the successor district with the largest eligible pupil count in the most recently completed school year.

(L. 2004 S.B. 968 and S.B. 969)



Section 162.041 Arbitration of disagreement as to apportionment — arbitrator's compensation — effect of award.

Effective 17 Apr 1992, see footnote

Title XI EDUCATION AND LIBRARIES

162.041. Arbitration of disagreement as to apportionment — arbitrator's compensation — effect of award. — 1. If the school boards of the several districts cannot agree upon an adjustment and apportionment of property and indebtedness as provided in section 162.031, the board of either district may appeal to the state board of education, which shall appoint three persons as a board of arbitration to make an adjustment and apportionment of property and indebtedness in accordance with section 162.031. The board of arbitration may hold hearings after giving the affected districts reasonable notice thereof before making its award. Each member of the board of arbitration shall be paid fifty dollars per day by the district instituting the appeal.

2. Any sum awarded by agreement of the school boards or by decision of a board of arbitration to any school district shall be a legal and valid claim in its favor and against the school district charged therewith. The amount of indebtedness, if any, apportioned to any school district shall be a legal and valid obligation.

(L. 1963 p. 200 § 3-4, A.L. 1975 H.B. 945, A.L. 1983 H.B. 815, A.L. 1992 S.B. 581)

(Source: RSMo 1959 § 165.015)

Effective 4-17-92

(1974) The findings of fact of the board of arbitrators when made in accordance with applicable law are not subject to review by either the circuit or supreme court and the provisions of chapter 536, RSMo, do not apply. Constitutionality of section upheld. State ex rel. Reorganized School Dist. R-9 of Grundy Co. v. Windes (Mo.), 513 S.W.2d 385.



Section 162.051 Special board meetings, how called — notice.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

162.051. Special board meetings, how called — notice. — Special meetings of school boards may be held at the times fixed by the board, or on the call of the president or of a majority of the members of the board. Each member shall be notified of the time, place and purpose of the meeting.

(L. 1963 p. 200 § 3-5)



Section 162.063 School districts may provide hospital and medical coverage for students, when.

Effective 28 Aug 1972

Title XI EDUCATION AND LIBRARIES

162.063. School districts may provide hospital and medical coverage for students, when. — Any school district may, upon adoption of a resolution by a majority of its entire board of directors, designate specific school sponsored programs of instruction and extracurricular activities which the board believes present unusual physical hazards to students involved therein. Upon designating a hazardous program the board may authorize expenditure of school funds to purchase hospitalization and medical insurance covering students while engaged in the program, but said purchases of insurance shall be limited to instances wherein it has been determined by the board that the purchase of the same would constitute a financial hardship to the person or persons responsible for the support of the student. A school district purchasing insurance pursuant to this section shall not be obliged to purchase insurance for all activities which it may deem to be hazardous. All insurance under this section shall be awarded on a bid basis.

(L. 1972 H.B. 1066 § 1)



Section 162.064 Bus drivers, medical endorsement required, when.

Effective 06 Jul 2005, see footnote

Title XI EDUCATION AND LIBRARIES

162.064. Bus drivers, medical endorsement required, when. — Each school district shall have on file a statement from a medical examiner which indicates that the driver is physically qualified to operate a school bus for the purpose of transporting pupils. Such statement shall be made on an annual basis. The term "medical examiner" includes, but is not limited to, doctors of medicine, doctors of osteopathy, physician assistants, advanced practice nurses, and doctors of chiropractic. For new drivers, such statement shall be on file prior to the driver's initial operation of a school bus. This section shall apply to drivers employed by the school district or under contract with the school district.

(L. 2005 H.B. 487 § 1)

Effective 7-06-05



Section 162.065 Bus driver training required.

Effective 28 Aug 2005

Title XI EDUCATION AND LIBRARIES

162.065. Bus driver training required. — On an annual basis, each school district shall provide training in at least eight hours of duration to each school bus driver employed by the school district or under contract with the school district. Such training shall provide special instruction in school bus driving.

(L. 2005 H.B. 487 § 2)



Section 162.068 Former employees, information provided by school district, written policy required — suspension of employee under investigation — immunity from liability, when, exception.

Effective 28 Aug 2013

Title XI EDUCATION AND LIBRARIES

162.068. Former employees, information provided by school district, written policy required — suspension of employee under investigation — immunity from liability, when, exception. — 1. By July 1, 2012, every school district shall adopt a written policy on information that the district provides about former employees, both certificated and noncertificated, to other public schools. By July 1, 2014, every charter school shall adopt a written policy on information that the charter school provides about former employees, both certificated and noncertificated, to other public schools. The policy shall include who is permitted to respond to requests for information from potential employers and the information the district or charter school would provide when responding to such a request. The policy shall require that notice of this provision be provided to all current employees and to all potential employers who contact the school district or charter school regarding the possible employment of an employee.

2. Any school district or charter school that employs a person about whom the children's division conducts an investigation involving allegations of sexual misconduct with a student and reaches a finding of substantiated shall immediately suspend the employment of such person, notwithstanding any other provision of law, but the district or charter school may return the person to his or her employment if the child abuse and neglect review board's finding that the allegation is substantiated is reversed by a court on appeal and becomes final. Nothing shall preclude a school district or charter school from otherwise lawfully terminating the employment of any employee about whom there has been a finding of unsubstantiated resulting from an investigation by the children's division involving allegations of sexual misconduct with a student.

3. Any employee who is permitted to respond to requests for information regarding former employees under a policy adopted by his or her school district or charter school under subsection 2 of this section and who communicates only the information which such policy directs, and who acts in good faith and without malice shall be immune against any civil action for damages brought by the former employee arising out of the communication of such information. If any such action is brought, the employee may, at his or her option, request the attorney general to defend him or her in such suit and the attorney general shall provide such defense, except that if the attorney general represents the school district or the department of elementary and secondary education in a pending licensing matter under section 168.071 the attorney general shall not represent the school district employee.

4. Notwithstanding the provisions of subsection 2 of this section, if a district or charter school that has employed any employee whose job involves contact with children receives allegations of sexual misconduct concerning the employee and as a result of such allegations or as a result of such allegations being substantiated by the child abuse and neglect review board dismisses the employee or allows the employee to resign in lieu of being fired and fails to disclose the allegations of sexual misconduct when furnishing a reference for the former employee or responding to a potential employer's request for information regarding such employee, the district or charter school shall be directly liable for damages to any student of a subsequent employing district or charter school who is found by a court of competent jurisdiction to be a victim of the former employee's sexual misconduct, and the district or charter school shall bear third-party liability to the employing district or charter school for any legal liability, legal fees, costs, and expenses incurred by the employing district or charter school caused by the failure to disclose such information to the employing district or charter school.

5. If a school district or charter school has previously employed a person about whom the children's division has conducted an investigation involving allegations of sexual misconduct with a student and has reached a finding of substantiated and another public school contacts the district or charter school for a reference for the former employee, the district or charter school shall disclose the results of the children's division's investigation to the public school.

6. Any school district or charter school employee, acting in good faith, who reports alleged sexual misconduct on the part of a teacher or other school employee shall not be discharged or otherwise discriminated against in any fashion because of such reporting.

(L. 2011 S.B. 54, A.L. 2013 H.B. 505)



Section 162.069 Employee-student communications, written policy required — training materials, required content.

Effective 28 Aug 2013

Title XI EDUCATION AND LIBRARIES

162.069. Employee-student communications, written policy required — training materials, required content. — 1. Every school district shall, by March 1, 2012, promulgate a written policy concerning employee-student communication. The governing body of each charter school shall adopt a written policy concerning employee-student communication by January 1, 2014. Such policy shall include, but not be limited to, the use of electronic media and other mechanisms to prevent improper communications between staff members and students.

2. The school board of each school district and the governing body of each charter school shall, by January 1, 2014, adopt and implement training guidelines and an annual training program for all school employees who are mandatory reporters of child abuse or neglect under section 210.115.

3. Every school district and the governing body of each charter school shall, by July 1, 2014, include in its teacher and employee training a component that provides up-to-date and reliable information on identifying signs of sexual abuse in children and danger signals of potentially abusive relationships between children and adults. The training shall emphasize the importance of mandatory reporting of abuse under section 210.115 including the obligation of mandated reporters to report suspected abuse by other mandated reporters, and how to establish an atmosphere of trust so that students feel their school has concerned adults with whom they feel comfortable discussing matters related to abuse. The training shall also emphasize that:

(1) All mandatory reporters shall, upon finding reasonable cause, directly and immediately report suspected child abuse or neglect as provided in section 210.115;

(2) No supervisor or administrator may impede or inhibit any reporting under section 210.115; and

(3) No person making a report under section 210.115 shall be subject to any sanction, including any adverse employment action, for making such report.

(L. 2011 S.B. 54, A.L. 2011 1st Ex. Sess. S.B. 1, A.L. 2013 H.B. 505)



Section 162.071 Annexation of district to adjoining district, when — state board of education, duties.

Effective 17 Apr 1992, see footnote

Title XI EDUCATION AND LIBRARIES

162.071. Annexation of district to adjoining district, when — state board of education, duties. — When the creation of a school district or a change in the boundaries of an existing school district leaves the remaining part of a district containing less than twenty children of school age or when the remaining part of a district is left without a schoolhouse, the state board of education shall order its annexation to an adjoining district. The annexed territory shall become a part of the receiving district on receipt by the secretary or clerk of the district of notice of annexation from the state board of education.

(L. 1963 p. 200 § 3-7, A.L. 1973 H.B. 158, A.L. 1978 H.B. 971, A.L. 1979 H.B. 280, A.L. 1992 S.B. 581)

(Source: RSMo 1959 §§ 165.167, 165.287, 165.685)

Effective 4-17-92



Section 162.073 Definitions.

Effective 28 Aug 2016

Title XI EDUCATION AND LIBRARIES

162.073. Definitions. — For the purposes of sections 162.071, 162.073, 162.152, 162.171, 162.181, 162.191, 162.201, 162.241, 162.301, 162.311, 162.821 and 167.121, in those counties without a county commission, the following words shall have the following meaning:

(1) “County clerk” shall mean the vice-chairman of the county legislature or county council;

(2) “County commission” shall mean the county legislature or county council;

(3) “Presiding commissioner of the county commission” shall mean the chairman of the county legislature or county council.

(L. 1979 H.B. 280 § 2, A.L. 2016 S.B. 638)



Section 162.081 Failure to provide minimum school term, effect of — unaccredited schools, hearing required, board of education options — special administrative board, duration of authority.

Effective 28 Aug 2013

Title XI EDUCATION AND LIBRARIES

162.081. Failure to provide minimum school term, effect of — unaccredited schools, hearing required, board of education options — special administrative board, duration of authority. — 1. Whenever any school district in this state fails or refuses in any school year to provide for the minimum school term required by section 163.021 or is classified unaccredited, the state board of education shall, upon a district's initial classification or reclassification as unaccredited:

(1) Review the governance of the district to establish the conditions under which the existing school board shall continue to govern; or

(2) Determine the date the district shall lapse and determine an alternative governing structure for the district.

2. If at the time any school district in this state shall be classified as unaccredited, the department of elementary and secondary education shall conduct at least two public hearings at a location in the unaccredited school district regarding the accreditation status of the school district. The hearings shall provide an opportunity to convene community resources that may be useful or necessary in supporting the school district as it attempts to return to accredited status, continues under revised governance, or plans for continuity of educational services and resources upon its attachment to a neighboring district. The department may request the attendance of stakeholders and district officials to review the district's plan to return to accredited status, if any; offer technical assistance; and facilitate and coordinate community resources. Such hearings shall be conducted at least twice annually for every year in which the district remains unaccredited or provisionally accredited.

3. Upon classification of a district as unaccredited, the state board of education may:

(1) Allow continued governance by the existing school district board of education under terms and conditions established by the state board of education; or

(2) Lapse the corporate organization of the unaccredited district and:

(a) Appoint a special administrative board for the operation of all or part of the district. The number of members of the special administrative board shall not be less than five, the majority of whom shall be residents of the district. The members of the special administrative board shall reflect the population characteristics of the district and shall collectively possess strong experience in school governance, management and finance, and leadership. Within fourteen days after the appointment by the state board of education, the special administrative board shall organize by the election of a president, vice president, secretary and a treasurer, with their duties and organization as enumerated in section 162.301. The special administrative board shall appoint a superintendent of schools to serve as the chief executive officer of the school district and to have all powers and duties of any other general superintendent of schools in a seven-director school district. Any special administrative board appointed under this section shall be responsible for the operation of the district until such time that the district is classified by the state board of education as provisionally accredited for at least two successive academic years, after which time the state board of education may provide for a transition pursuant to section 162.083; or

(b) Determine an alternative governing structure for the district including, at a minimum:

a. A rationale for the decision to use an alternative form of governance and in the absence of the district's achievement of full accreditation, the state board of education shall review and recertify the alternative form of governance every three years;

b. A method for the residents of the district to provide public comment after a stated period of time or upon achievement of specified academic objectives;

c. Expectations for progress on academic achievement, which shall include an anticipated time line for the district to reach full accreditation; and

d. Annual reports to the general assembly and the governor on the progress towards accreditation of any district that has been declared unaccredited and is placed under an alternative form of governance, including a review of the effectiveness of the alternative governance; or

(c) Attach the territory of the lapsed district to another district or districts for school purposes; or

(d) Establish one or more school districts within the territory of the lapsed district, with a governance structure specified by the state board of education, with the option of permitting a district to remain intact for the purposes of assessing, collecting, and distributing property taxes, to be distributed equitably on a weighted average daily attendance basis, but to be divided for operational purposes, which shall take effect sixty days after the adjournment of the regular session of the general assembly next following the state board's decision unless a statute or concurrent resolution is enacted to nullify the state board's decision prior to such effective date.

4. If a district remains under continued governance by the school board under subdivision (1) of subsection 3 of this section and either has been unaccredited for three consecutive school years and failed to attain accredited status after the third school year or has been unaccredited for two consecutive school years and the state board of education determines its academic progress is not consistent with attaining accredited status after the third school year, then the state board of education shall proceed under subdivision (2) of subsection 3 of this section in the following school year.

5. A special administrative board appointed under this section shall retain the authority granted to a board of education for the operation of the lapsed school district under the laws of the state in effect at the time of the lapse and may enter into contracts with accredited school districts or other education service providers in order to deliver high-quality educational programs to the residents of the district. If a student graduates while attending a school building in the district that is operated under a contract with an accredited school district as specified under this subsection, the student shall receive his or her diploma from the accredited school district. The authority of the special administrative board shall expire at the end of the third full school year following its appointment, unless extended by the state board of education. If the lapsed district is reassigned, the special administrative board shall provide an accounting of all funds, assets and liabilities of the lapsed district and transfer such funds, assets, and liabilities of the lapsed district as determined by the state board of education. Neither the special administrative board nor its members or employees shall be deemed to be the state or a state agency for any purpose, including section 105.711, et seq. The state of Missouri, its agencies and employees shall be absolutely immune from liability for any and all acts or omissions relating to or in any way involving the lapsed district, the special administrative board, its members or employees. Such immunities, and immunity doctrines as exist or may hereafter exist benefitting boards of education, their members and their employees shall be available to the special administrative board, its members and employees.

6. Neither the special administrative board nor any district or other entity assigned territory, assets or funds from a lapsed district shall be considered a successor entity for the purpose of employment contracts, unemployment compensation payment pursuant to section 288.110, or any other purpose.

7. If additional teachers are needed by a district as a result of increased enrollment due to the annexation of territory of a lapsed or dissolved district, such district shall grant an employment interview to any permanent teacher of the lapsed or dissolved district upon the request of such permanent teacher.

8. In the event that a school district with an enrollment in excess of five thousand pupils lapses, no school district shall have all or any part of such lapsed school district attached without the approval of the board of the receiving school district.

(L. 1963 p. 200 § 3-8, A.L. 1973 H.B. 158, A.L. 1992 S.B. 581, A.L. 1993 S.B. 380, A.L. 1998 S.B. 781, A.L. 2005 S.B. 287, A.L. 2013 S.B. 125)

(Source: RSMo 1959 § 165.013)



Section 162.083 Special administrative board, additional members authorized — term of office — return to local governance, when.

Effective 28 Aug 2013

Title XI EDUCATION AND LIBRARIES

162.083. Special administrative board, additional members authorized — term of office — return to local governance, when. — 1. The state board of education may appoint additional members to any special administrative board appointed under section 162.081.

2. The state board of education may set a final term of office for any member of a special administrative board, after which a successor member shall be elected by the voters of the district.

(1) All final terms of office for members of the special administrative board established under this section shall expire on June thirtieth.

(2) The election of a successor member shall occur on the general municipal election day immediately prior to the expiration of the final term of office.

(3) The election shall be conducted in a manner consistent with the election laws applicable to the school district.

3. Nothing in this section shall be construed as barring an otherwise qualified member of the special administrative board from standing for an elected term on the board.

4. On a date set by the state board of education, any district operating under the governance of a special administrative board shall return to local governance, and continue operation as a school district as otherwise authorized by law.

(L. 2009 S.B. 291, A.L. 2013 S.B. 125)



Section 162.085 Lapse of district upon withdrawal of provisional accreditation.

Effective 01 Jan 2010, see footnote

Title XI EDUCATION AND LIBRARIES

162.085. Lapse of district upon withdrawal of provisional accreditation. — If a school district has been classified as unaccredited within the previous five school years and the district is subsequently classified as provisionally accredited, the district shall be subject to lapse on June thirtieth of any school year in which the state board of education withdraws provisional accreditation or at a later date as determined by the state board of education. The provisions of this section shall become effective January 1, 2010.

(L. 2006 S.B. 894 § 3)

Effective 1-01-10



Section 162.091 Neglect or refusal to comply with school laws by public official a misdemeanor, penalty.

Effective 28 Aug 1977

Title XI EDUCATION AND LIBRARIES

162.091. Neglect or refusal to comply with school laws by public official a misdemeanor, penalty. — Any county clerk, county treasurer, school board member, officer or employee, or other officer, who willfully neglects or refuses to perform any duty imposed upon him by chapters 160 to 168, 170, 171, 177 and 178, or who willfully violates any provision of these chapters, is guilty of a misdemeanor and on conviction shall be punished by a fine of not more than five hundred dollars or by imprisonment in the county jail not to exceed one year.

(L. 1963 p. 200 § 3-9, A.L. 1977 H.B. 130)

(Source: RSMo 1959 §§ 165.160, 165.651)



Section 162.152 Section of district reorganization created — duties.

Effective 28 Aug 1979

Title XI EDUCATION AND LIBRARIES

162.152. Section of district reorganization created — duties. — The state board of education shall establish within the department of elementary and secondary education a section of district reorganization. The state board, through the section of district reorganization, shall advise and, upon request by any county commission, cooperate with the various county commissions in making plans for the enlargement and reorganization of school districts throughout the state and shall provide the technical and advisory assistance in connection therewith that, in the discretion of the board, will promote efficiency in school administration and the improvement of educational opportunities for the school children of the state.

(L. 1979 H.B. 280)



Section 162.171 Reorganization plans may be proposed.

Effective 28 Aug 1979

Title XI EDUCATION AND LIBRARIES

162.171. Reorganization plans may be proposed. — The county commission may, from time to time, pursuant to the provisions of section 161.152, submit to the state board of education specific plans for the reorganization of school districts of the state. Each plan shall be in writing and shall include charts, maps and statistical information necessary to document properly the plan for the proposed reorganized districts and to provide a comparison of existing districts with proposed reorganized districts. In recommending prepared reorganization plans, the county commission may divide all existing unreorganized districts and any reorganized district not offering an approved program of work through the twelfth grade if division is in the best interests of the children, and place any portion in any proposed district, but each proposed district shall be composed of contiguous territory.

(L. 1963 p. 200 § 3-17, A.L. 1969 p. 260, A.L. 1979 H.B. 280)

(Source: RSMo 1959 § 165.685)



Section 162.181 Reorganization, procedure.

Effective 28 Aug 1992

Title XI EDUCATION AND LIBRARIES

162.181. Reorganization, procedure. — Upon receipt of a plan for the reorganization of districts in any county, the state board of education shall examine the plan. The state board shall approve or disapprove the plan either in whole or in part. If the plan includes any proposed district with territory in more than one county, the state board shall designate the county containing that portion of the proposed district which has the highest assessed valuation as the county to which the district belongs. The county clerk shall be notified of the state board's action within sixty days following receipt of the plan by the state board. If the state board finds that the reorganization plan is inadequate in whole or in part, it shall return the plan to the county clerk with a full statement indicating the parts thereof it has approved and its reasons for finding the plan or any part inadequate. The county commission has sixty days to review the rejected plan or parts thereof, make alterations, amendments and revisions as deemed advisable and return the revised plan or part to the state board for its action.

(L. 1963 p. 200 § 3-18, A.L. 1979 H.B. 280, A.L. 1992 S.B. 470 & 497)

(Source: RSMo 1959 § 165.677)

(1960) Where two plans for reorganization of the county submitted by the county board had been disapproved by the state board, and election on a third plan which had been disapproved would be enjoined and an election on a proposed reorganization of part of the territory in the county prepared by the state board would be ordered. Glasgow Sch. Dist. No. 60, Howard Co. v. Marshall (A.), 333 S.W.2d 547.

(1962) Where four common school districts lying in one county had been included in reorganization plans of that county and another and the county boards were unable to agree as to their disposition, an organizational problem common to both county boards was presented which the state board had authority to determine, and on approval by the voters of the plan approved by the state board, that district became lawfully organized. State ex rel. Reorg. Sch. Dist. R-1 of Miller County v. Van Landuyt (Mo.), 359 S.W.2d 773.

1965) Fact that a school district came into being by reorganization under §§ 165.657 to 165.707 does not militate against fact that it is a town district. Shelby County R-IV School District v. Herman (Mo.), 392 S.W.2d 609

(1965) Section 165.010 was enacted in contemplation of §§ 165.657 to 165.707 and classifies public school districts organized under any of the laws of the state into four classes (common, consolidated, town and city). Sections 165.657 to 165.707 do not expressly, or by implication, create a new fifth class of school districts, actually or by name. Shelby County R-IV School District v. Herman (Mo.), 392 S.W.2d 609.



Section 162.191 Election in proposed district.

Effective 28 Aug 1997

Title XI EDUCATION AND LIBRARIES

162.191. Election in proposed district. — 1. Within sixty days after receipt of approval by the state board of education of the reorganization plan or part thereof, the county clerk shall submit the question in each proposed school district wholly within the county or which has been designated by the state board of education as belonging to the county. The notices of the election shall be signed by the presiding commissioner of the county commission and the county clerk. The cost shall be paid from the incidental fund.

2. The question shall be submitted in substantially the following form:

Shall the ______ school district (and the ______ school district) be reorganized as a district?

3. A majority affirmative vote in each district to be affected* is required for adoption of the proposed seven-director district. If the plan is not adopted, no subsequent plan involving any part of the same area may be submitted sooner than one year following the date of the submission of the question at which the plan was defeated.

(L. 1963 p. 200 § 3-19, A.L. 1972 S.B. 577, A.L. 1978 H.B. 971, A.L. 1979 H.B. 280, A.L. 1997 H.B. 521)

(Source: RSMo 1959 §§ 165.680, 165.693)

*Word "effected" appears in original rolls.



Section 162.201 Certification of election results.

Effective 28 Aug 1979

Title XI EDUCATION AND LIBRARIES

162.201. Certification of election results. — Not later than three days after the election as provided for in section 162.191, the county clerk shall certify to the state board of education the results of the election in each proposed seven-director school district.

(L. 1963 p. 200 § 3-20, A.L. 1979 H.B. 280)

(Source: RSMo 1959 § 165.683)



Section 162.202 Consolidation of two or more school districts, tax rate ceiling how calculated.

Effective 17 Apr 1992, see footnote

Title XI EDUCATION AND LIBRARIES

162.202. Consolidation of two or more school districts, tax rate ceiling how calculated. — For purposes of determining the proposed tax rate when two or more school districts are consolidating, the tax rate ceiling of the consolidated district shall be determined by multiplying each district's tax rate ceiling by its total assessed valuation, adding such products and dividing the sum by the combined assessed valuation of the component districts.

(L. 1992 S.B. 581 § 1)

Effective 4-17-92



Section 162.203 Orientation and training requirements for board members initially elected or appointed.

Effective 28 Aug 1993

Title XI EDUCATION AND LIBRARIES

162.203. Orientation and training requirements for board members initially elected or appointed. — 1. Board members initially elected or appointed under section 162.291, 162.459, 162.471, or 162.581 after August 28, 1993, in addition to the qualifications prescribed in those sections, shall successfully complete orientation and training requirements within one year of the date of the election or appointment. The orientation and training shall consist of at least sixteen hours with the cost of such training to be paid by the district.

2. All programs providing the orientation and training required under the provisions of this section shall be offered by a statewide association organized for the benefit of members of boards of education or be approved by the state board of education.

(L. 1993 S.B. 380 § 13)



Section 162.204 Permanent records, digital or electronic format permitted.

Effective 28 Aug 2009

Title XI EDUCATION AND LIBRARIES

162.204. Permanent records, digital or electronic format permitted. — Notwithstanding any provision of law to the contrary, a school district may fulfill its statutory responsibility to maintain permanent records by maintaining or storing such records in a digital or electronic format. A school district that maintains or stores records in a digital or electronic format shall follow all guidelines, suggestions, or recommendations set forth by the manufacturer of the digital or electronic storage media. A school district shall not use or maintain digital or electronic storage media beyond the manufacturer-suggested or recommended period of time.

(L. 2009 S.B. 291)



Section 162.208 Internet websites, required postings.

Effective 28 Aug 2004

Title XI EDUCATION AND LIBRARIES

162.208. Internet websites, required postings. — If any public school district hosts a district-sponsored internet website, that district shall post the following on such site:

(1) A current version of that district's policy manual and all related documents; and

(2) A current version of that district's handbook, or, if the district has more than one handbook, a current version of all of that district's handbooks.

(L. 2004 S.B. 968 and S.B. 969 § 3 merged with S.B. 1020, et al. § 1)



Section 162.211 Seven-director district, who may establish.

Effective 28 Aug 1985

Title XI EDUCATION AND LIBRARIES

162.211. Seven-director district, who may establish. — A seven-director school district may be established by the voters of

(1) Any city or town whose population is evenly divided by a school district boundary line and which is not located in a county of the first class;

(2) Any two or more adjacent seven-director school districts without limitations as to size or enrollment.

(L. 1963 p. 200 § 3-21, A.L. 1973 H.B. 158, A.L. 1985 H.B. 463)

(Source: RSMo 1959 §§ 165.263, 165.267, 165.270, 165.273, 165.277, 165.280)

(1969) This section authorizes the creation of a six-director school district by the combination of an existing district and a part of another, and does not require that the new district be created only from existing whole districts. State v. Milan C-II School District, Sullivan County (Mo.), 446 S.W.2d 768.

(1974) This section not impliedly repealed by § 162.096 of S.B. 187 of the 75th G.A. (1969), if petition was timely filed. State ex rel. Johnston v. Mallory (A.), 510 S.W.2d 769.



Section 162.212 Six-director school district to be known as seven-director school district.

Effective 24 May 1996, see footnote

Title XI EDUCATION AND LIBRARIES

162.212. Six-director school district to be known as seven-director school district. — The six-director school district shall hereafter be known as the seven-director school district.

(L. 1996 S.B. 687)

Effective 5-24-96



Section 162.215 School officers may be commissioned to enforce certain criminal laws.

Effective 28 Aug 2013

Title XI EDUCATION AND LIBRARIES

162.215. School officers may be commissioned to enforce certain criminal laws. — 1. The school board of any school district may authorize and commission school officers to enforce laws relating to crimes committed on school premises, at school activities, and on school buses operating within the school district only upon the execution of a memorandum of understanding with each municipal law enforcement agency and county sheriff's office which has law enforcement jurisdiction over the school district's premises and location of school activities, provided that the memorandum shall not grant statewide arrest authority. School officers shall be licensed peace officers, as defined in section 590.010, and shall comply with the provisions of chapter 590. The powers and duties of a peace officer shall continue throughout the employee's tenure as a school officer.

2. School officers shall abide by district school board policies, all terms and conditions defined within the executed memorandum of understanding with each municipal law enforcement agency and county sheriff's office which has law enforcement jurisdiction over the school district's premises and location of school activities, and shall consult with and coordinate activities through the school superintendent or the superintendent's designee. School officers' authority shall be limited to crimes committed on school premises, at school activities, and on school buses operating within the jurisdiction of the executed memorandum of understanding. All crimes involving any sexual offense or any felony involving the threat or use of force shall remain under the authority of the local jurisdiction where the crime occurred. School officers may conduct any justified stop on school property and enforce any local violation that occurs on school grounds. School officers shall have the authority to stop, detain, and arrest for crimes committed on school property, at school activities, and on school buses.

(L. 2009 S.B. 291, A.L. 2013 H.B. 152)



Section 162.221 Seven-director district, procedure to organize.

Effective 28 Aug 1978

Title XI EDUCATION AND LIBRARIES

162.221. Seven-director district, procedure to organize. — 1. When the voters of any one or more districts as authorized in section 162.211, except those districts designated in subdivision (2) thereof, desire to form a seven-director district, a petition signed by at least ten percent in number of those voting for school board members in the last annual school election in each district or one hundred voters, whichever is the higher number, shall be filed with the state board of education. On receipt of the petition, a representative of the state department of education, designated by the commissioner of education, shall visit the districts and determine the exact boundaries of the proposed seven-director district. In determining these boundaries, he shall so locate the boundary lines as will in his judgment form the best possible seven-director district, having due regard also to the welfare of adjoining districts.

2. Within sixty days after the receipt of the petition, the commissioner of education shall submit the question to the voters of the proposed district. The notice shall include a statement of the purpose together with a plat of the proposed district. The state commissioner shall file a copy of the petition and of the plat with the county clerk. The election shall be conducted in the manner provided in section 162.191.

(L. 1963 p. 200 § 3-22, A.L. 1969 p. 260, A.L. 1973 H.B. 158, A.L. 1978 H.B. 971)

(Source: RSMo 1959 § 165.283)



Section 162.223 Consolidation of seven-director districts — petition by voters or call for election by two or more boards of education — ballot form — procedure — new district declared, when — commissioner's powers — board members, how determined.

Effective 28 Aug 1997

Title XI EDUCATION AND LIBRARIES

162.223. Consolidation of seven-director districts — petition by voters or call for election by two or more boards of education — ballot form — procedure — new district declared, when — commissioner's powers — board members, how determined. — 1. When the voters in any two or more adjacent districts without limitation as to size or enrollment desire to consolidate and form a new district, a petition asking for an election upon the question of consolidation shall be filed with the boards of education of the affected districts; provided, however, that such petition shall be signed by ten percent of those in each district who voted for school directors at the last election in which such directors were elected, or one hundred voters, whichever is the higher number.

2. As an alternative to the procedure in subsection 1 of this section, two or more adjacent districts may, by a majority vote of each board of education, call for an election upon the question of consolidation.

3. The question shall be submitted in substantially the following form:

Shall the ______ school district and the ______ school district (and the ______ school district) form a new district with a tax rate ceiling of ______ per one hundred dollars of assessed valuation? If this proposition is approved, the adjusted operating levy of the new school district is estimated to be ______ (amount) per one hundred dollars of assessed valuation.

4. The board of directors of each affected district shall cause the question to be included on the ballot to be submitted to the voters in each such district at the next election day. A plat of the proposed new district shall be published and posted with the notices of election.

5. The results of the voting on the proposal in each district affected shall be certified to the state commissioner of education by the secretary of each board of education of each district or by such other person or body charged with conducting such elections and, should the majority of the votes cast in each affected district be in favor of the proposal, the state commissioner shall declare the new district formed as of July first following the submission of the question.

6. If the commissioner of education declares, before the closing date for filing for the election of board members on the municipal election date, that the new district is to be formed as of July first, no candidates shall be certified by the districts involved in the consolidation and the board members whose terms would otherwise have expired on that date shall remain as board members until July first. In consolidation cases where there is insufficient time from the date the commissioner of education declares that the new district shall be formed as of July first and July first to hold an election of board members, seven board members from the boards of the consolidating districts shall be drawn by lot to serve until the next election at which the new board of education can be elected. The number of board members selected from one district shall not exceed the quotient resulting from seven divided by the number of districts consolidating rounded down to the nearest whole number plus one. The commissioner of education or a designee shall supervise the drawing, by lot, of the board members which shall be approved by the state board of education.

(L. 1969 p. 260, A.L. 1978 H.B. 971, A.L. 1992 S.B. 581, A.L. 1997 H.B. 521)



Section 162.231 Failure to approve proposed district — effect.

Effective 28 Aug 1978

Title XI EDUCATION AND LIBRARIES

162.231. Failure to approve proposed district — effect. — If any proposed seven-director district does not receive the required majority affirmative vote, the school districts constituting the proposed new school district shall remain as they were prior to the submission of the question.

(L. 1963 p. 200 § 3-23, A.L. 1978 H.B. 971)

(Source: RSMo 1959 § 165.693)



Section 162.241 Election of directors in newly formed district — costs of election, how paid.

Effective 28 Aug 1997

Title XI EDUCATION AND LIBRARIES

162.241. Election of directors in newly formed district — costs of election, how paid. — If a proposal to form a district pursuant to the provisions of sections 162.171 to 162.191, 162.211 and 162.221, or section 162.223 receives the required majority of the votes cast on the proposition, the state board of education or the county commission, in the case of a district formed pursuant to the provisions of sections 162.171 to 162.191 or 162.211 and 162.221, shall order an election in the district to be held. This election shall be for the purpose of electing seven members to serve on the school board of the district. Such election shall be held on the next election day as provided under section 115.123. The election shall be conducted in the manner provided by section 162.371*. A letter from the commissioner of education, delivered by certified mail to the presiding commissioner of the county commission of the county to which the district formed by provisions of section 162.223 is assigned shall be the authority for the county commission to proceed with election procedures in the same manner as they would be performed by the district board of education were it in existence; but the costs of the election shall be paid from the incidental fund of the new district. Two directors shall be elected to serve until the next municipal election, two to serve until the second municipal election, and two to serve until the third municipal election. The seventh board member shall be elected to serve until the municipal election during which the majority of school districts elect three board members.

(L. 1963 p. 200 § 3-24, A.L. 1969 p. 260, A.L. 1971 H.B. 468, A.L. 1978 H.B. 971, A.L. 1979 H.B. 280, A.L. 1986 H.B. 1676, A.L. 1997 H.B. 521)

(Source: RSMo 1959 § 165.687)

*See also chapter 115.



Section 162.251 New district, officers, elected, when — funds, how transferred — obligations assumed.

Effective 17 Apr 1992, see footnote

Title XI EDUCATION AND LIBRARIES

162.251. New district, officers, elected, when — funds, how transferred — obligations assumed. — Should the proposal to form a seven-director district in the manner provided in section 162.223 receive the necessary favorable vote, the terms of office of all directors and officers of each of the school districts comprising the territory incorporated in the new seven-director district shall cease on July first following the submission of the question, at which time such directors and officers shall deliver to the board of the newly formed school district all property, records, books and papers belonging to the component districts. On such date, all funds to the credit of the districts incorporated in the new seven-director district shall be transferred to the credit of the treasurer of the seven-director district, who shall make settlement therefor as provided by section 165.101. The new district shall faithfully perform all existing contracts and assume all legal obligations of the component districts.

(L. 1963 p. 200 § 3-25, A.L. 1969 p. 260, A.L. 1978 H.B. 971, A.L. 1992 S.B. 581)

(Source: RSMo 1959 § 165.690)

Effective 4-17-92



Section 162.261 Seven-director district, board of, terms — vacancies — prohibition on hiring spouse of board member, when — constitutional prohibition on nepotism applies to districts.

Effective 28 Aug 2016

Title XI EDUCATION AND LIBRARIES

162.261. Seven-director district, board of, terms — vacancies — prohibition on hiring spouse of board member, when — constitutional prohibition on nepotism applies to districts. — 1. The government and control of a seven-director school district, other than an urban district, is vested in a board of education of seven members, who hold their office for three years, except as provided in section 162.241, and until their successors are duly elected and qualified. Any vacancy occurring in the board shall be filled by the remaining members of the board; except that if there are more than two vacancies at any one time, the county commission upon receiving written notice of the vacancies shall fill the vacancies by appointment. If there are more than two vacancies at any one time in a county without a county commission, the county executive upon receiving written notice of the vacancies shall fill the vacancies, with the advice and consent of the county council, by appointment. The person appointed shall hold office until the next municipal election, when a director shall be elected for the unexpired term.

2. No seven-director, urban, or metropolitan school district board of education shall hire a spouse of any member of such board for a vacant or newly created position unless the position has been advertised pursuant to board policy and the superintendent of schools submits a written recommendation for the employment of the spouse to the board of education. The names of all applicants as well as the name of the applicant hired for the position are to be included in the board minutes.

3. The provisions of Article VII, Section 6 of the Missouri Constitution apply to school districts.

(L. 1963 p. 200 § 3-26, A.L. 1973 H.B. 158, A.L. 1978 H.B. 971, A.L. 1979 H.B. 280, A.L. 2003 S.B. 686, A.L. 2004 S.B. 968 and S.B. 969, A.L. 2016 S.B. 638)

(Source: RSMo 1959 § 165.317)



Section 162.281 Candidate to declare for term of specific number of years, when.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

162.281. Candidate to declare for term of specific number of years, when. — In all seven-director districts, including urban districts, when directors are to be elected for terms of different lengths, each candidate shall declare for a term of a specific number of years and the different terms shall be voted upon as separate propositions.

(L. 1963 p. 200 § 3-28)



Section 162.291 Directors — election — qualifications.

Effective 28 Aug 1978

Title XI EDUCATION AND LIBRARIES

162.291. Directors — election — qualifications. — The voters of each seven-director district other than urban districts shall, at municipal elections, elect two directors who are citizens of the United States and resident taxpayers of the district, who have resided in this state for one year next preceding their election or appointment, and who are at least twenty-four years of age.

(L. 1963 p. 200 § 3-29, A.L. 1977 H.B. 130, A.L. 1978 H.B. 971)

(Source: RSMo 1959 § 165.313)



Section 162.301 Organization of board — quorum — officers.

Effective 28 Aug 2003

Title XI EDUCATION AND LIBRARIES

162.301. Organization of board — quorum — officers. — 1. Within fourteen days after the election of the first school board in each seven-director district, other than an urban district, and within fourteen days after each annual election, the board shall meet. The newly elected members shall qualify by taking the oath of office prescribed by Article VII, Section 11, of the Constitution of Missouri.

2. The board shall organize by the election of a president and vice president, and the board shall, on or before the fifteenth day of July of each year, elect a secretary and a treasurer, who shall enter upon their respective duties on the fifteenth day of July. The secretary and treasurer may be or may not be members of the board. No compensation shall be granted to either the secretary or the treasurer until his report and settlement are made and filed or published as the law directs.

3. A majority of the board constitutes a quorum for the transaction of business, but no contract shall be let, person employed, bill approved or warrant ordered unless a majority of the whole board votes therefor.

(L. 1963 p. 200 § 3-30, A.L. 1973 H.B. 158, A.L. 1979 H.B. 280, A.L. 1992 S.B. 581, A.L. 2003 S.B. 136)

(Source: RSMo 1959 § 165.320)



Section 162.303 Failure of member to attend board meetings, effect — attendance, defined — vacancies, how filled.

Effective 28 Aug 1992

Title XI EDUCATION AND LIBRARIES

162.303. Failure of member to attend board meetings, effect — attendance, defined — vacancies, how filled. — 1. For the purposes of this section, "attendance" shall be defined as actual, physical attendance at the board meeting until all of the business of the board has been completed unless a member is excused by a majority of the board. This subsection shall not apply to seven-director districts.

2. Any member of the school board of a seven-director district, including urban districts, failing to attend the meetings of the board for three consecutive regular meetings, unless excused by the board for reasons satisfactory to the board, shall be deemed to have vacated the seat; and the secretary of the board shall certify that fact to the board. The vacancy shall be filled as other vacancies occurring in the board.

(L. 1983 H.B. 815, A.L. 1992 S.B. 485)



Section 162.311 Name of district adopted, when — seal required.

Effective 28 Aug 1979

Title XI EDUCATION AND LIBRARIES

162.311. Name of district adopted, when — seal required. — 1. The board of education of a seven-director district at its first meeting shall adopt and enter of record the name of the district and shall notify the clerk of the county commission of the name so adopted. The name adopted shall comply with any applicable regulations of the state board of education.

2. The board shall keep a common seal with which to attest its official acts.

(L. 1963 p. 200 § 3-31, A.L. 1973 H.B. 158, A.L. 1979 H.B. 280)

(Source: RSMo 1959 §§ 165.263, 165.323, A.L. 1961 p. 353)



Section 162.321 Change of district name — effect.

Effective 28 Aug 1978

Title XI EDUCATION AND LIBRARIES

162.321. Change of district name — effect. — 1. The board of education of any seven-director district may change the name of the district by unanimous consent of the members of the board, the name to comply with any applicable regulations of the state board of education, after first giving notice of the change by publication in some newspaper published in the county in which the district is located. The notice shall be published once a week for at least three consecutive weeks. The first publication shall be made not less than three weeks prior to the date upon which the board proposes to make the change of name, and the last publication shall be made not more than seven days prior to that date. However, if a petition signed by twenty voters residing within the district is filed with the board on or before the date specified in the notice protesting against the change of name then the proposed change of name shall be presented as a question at the next municipal election. If the question is assented to by a majority of the voters of the district voting on the question, the board of education shall declare the change of name to be in effect.

2. The changing of the name of the school district under this section shall in no way change its classification or have any effect upon its contracts, indebtedness, existence, or other rights and liabilities.

(L. 1963 p. 200 § 3-32, A.L. 1978 H.B. 971)

(Source: RSMo 1959 § 165.265)



Section 162.341 Annual election, when held.

Effective 28 Aug 1978

Title XI EDUCATION AND LIBRARIES

162.341. Annual election, when held. — The annual election in seven-director districts, except urban districts, shall be held on municipal election days.

(L. 1963 p. 200 § 3-34, A.L. 1978 H.B. 971)

(Source: RSMo 1959 § 165.330)



Section 162.351 Election commissioners to conduct elections in certain districts.

Effective 28 Aug 1978

Title XI EDUCATION AND LIBRARIES

162.351. Election commissioners to conduct elections in certain districts. — In any urban school district in a city having a population of more than three hundred thousand or in any seven-director school district located wholly within a city having a population of more than two hundred thousand and less than seven hundred thousand, or in any seven-director school district in a county having a population of more than seven hundred thousand the election authority in which the district is located shall conduct any or all school elections held in the district.

(L. 1963 p. 200 § 3-48 and p. 344 § 165.465, A.L. 1965 p. 281, A.L. 1977 H.B. 130, A.L. 1978 H.B. 971)

(Source: RSMo 1959 § 165.465)



Section 162.371 Secretary to issue certificates.

Effective 28 Aug 1978

Title XI EDUCATION AND LIBRARIES

162.371. Secretary to issue certificates. — The secretary of the board of education, who shall record the certification of the results of the election and, by order of the board, shall issue certificates of election to the person entitled thereto; and the results of all other propositions submitted must be reported to the secretary of the board, and by him duly entered upon the district records.

(L. 1963 p. 200 § 3-36, A.L. 1967 p. 237, A.L. 1969 S.B. 136, A.L. 1977 H.B. 328, A.L. 1978 H.B. 971)

(Source: RSMo 1959 §§ 111.255, 165.330)



Section 162.381 Conduct of special elections.

Effective 28 Aug 1978

Title XI EDUCATION AND LIBRARIES

162.381. Conduct of special elections. — All district special elections shall be conducted in accordance with section 162.371.

(L. 1963 p. 200 § 3-37, A.L. 1978 H.B. 971)



Section 162.391 Employment of board members prohibited — secretary and treasurer, compensated, when.

Effective 28 Aug 1989

Title XI EDUCATION AND LIBRARIES

162.391. Employment of board members prohibited — secretary and treasurer, compensated, when. — No member of any board of education of a seven-director district, any portion of which is located in a first class county, shall hold any office or employment of profit from the board while a member thereof. No member of any board of education of a seven-director district, any portion of which is located in a county of the second, third or fourth class, shall, except as provided in sections 105.450 to 105.458, hold any office or employment of profit from the board while a member thereof. The secretary and treasurer, if not members of the board, may receive reasonable compensation for their services.

(L. 1963 p. 200 § 3-38, A.L. 1973 H.B. 158, A.L. 1989 H.B. 493)

(Source: RSMo 1959 § 165.360)



Section 162.401 Treasurer's bond.

Effective 28 Aug 1990

Title XI EDUCATION AND LIBRARIES

162.401. Treasurer's bond. — The treasurer, before entering upon the discharge of his duties, shall enter into a bond to the state of Missouri, with two or more sureties, to be approved by the board, conditioned that he will render a faithful and just account of all money that comes into his hands as treasurer, and otherwise perform the duties of his office according to law. The bond shall be filed with the secretary of the board. The treasurer shall be the custodian of all school moneys derived from taxation for school purposes in the district until paid out on the order of the board, and on breach of the conditions of the bond, the secretary of the board, or any resident of the school district, may cause suit to be brought thereon. The suit shall be prosecuted in the name of the state of Missouri, at the relation and to the use of the proper school district.

(L. 1963 p. 200 § 3-39, A.L. 1990 H.B. 1070)

(Source: RSMo 1959 § 165.337)



Section 162.411 Board may employ attorney.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

162.411. Board may employ attorney. — The board of any district may retain counsel when necessary to the exercise of its powers. In all school districts in this state which contain one or more cities or towns having a total population of thirty thousand inhabitants or over the school board may employ an attorney on a retainer basis whenever the board finds it necessary to do so and may prescribe his duties, compensation and term of office, which shall not exceed one year.

(L. 1963 p. 200 § 3-40)

(Source: RSMo 1959 § 165.363)



Section 162.423 Extension of city limits does not affect district boundaries — section effective when.

Effective 01 Aug 1984, see footnote

Title XI EDUCATION AND LIBRARIES

162.423. Extension of city limits does not affect district boundaries — section effective when. — 1. Whenever, by reason of the extension of the limits of any city or town, such limits extend beyond the boundaries of a seven-director school district, the extension of the limits shall only apply to the boundary limits of the city or town. Seven-director school district boundary lines shall remain the same as before the extension of the limits of the city or town.

2. The provisions of this section shall become effective on August 1, 1984.

(L. 1983 H.B. 815 §§ 4, A)

Effective 8-1-84



Section 162.431 Boundary change — procedure — arbitration — compensation of arbitrators — resubmission of changes restricted.

Effective 28 Aug 2009

Title XI EDUCATION AND LIBRARIES

162.431. Boundary change — procedure — arbitration — compensation of arbitrators — resubmission of changes restricted. — 1. When it is necessary to change the boundary lines between seven-director school districts, in each district affected, ten percent of the voters by number of those voting for school board members in the last annual school election in each district may petition the district boards of education in the districts affected, regardless of county lines, for a change in boundaries. The question shall be submitted at the next election, as the term election is referenced and defined in section 115.123.

2. The voters shall decide the question by a majority vote of those who vote upon the question. If assent to the change is given by each of the various districts voting, each voting separately, the boundaries are changed from that date.

3. If one of the districts votes against the change and the other votes for the change, the matter may be appealed to the state board of education, in writing, within fifteen days of the submission of the question by either one of the districts affected, or in the above event by a majority of the signers of the petition requesting a vote on the proposal. At the first meeting of the state board following the appeal, a board of arbitration composed of three members, none of whom shall be a resident of any district affected, shall be appointed. In determining whether it is necessary to change the boundary line between seven-director districts, the board of arbitration shall base its decision upon the following:

(1) The presence of school-aged children in the affected area;

(2) The presence of actual educational harm to school-aged children, either due to a significant difference in the time involved in transporting students or educational deficiencies in the district which would have its boundary adversely affected; and

(3) The presence of an educational necessity, not of a commercial benefit to landowners or to the district benefitting for the proposed boundary adjustment.

­­

­

4. Within twenty days after notification of appointment, the board of arbitration shall meet and consider the necessity for the proposed changes and shall decide whether the boundaries shall be changed as requested in the petition or be left unchanged, which decision shall be final. The decision by the board of arbitration shall be rendered not more than thirty days after the matter is referred to the board. The chairman of the board of arbitration shall transmit the decision to the secretary of each district affected who shall enter the same upon the records of his district and the boundaries shall thereafter be in accordance with the decision of the board of arbitration. The members of the board of arbitration shall be allowed a fee of fifty dollars each, to be paid at the time the appeal is made by the district taking the appeal or by the petitioners should they institute the appeal.

5. If the board of arbitration decides that the boundaries shall be left unchanged, no new petition for the same, or substantially the same, boundary change between the same districts shall be filed until after the expiration of two years from the date of the municipal election at which the question was submitted to the voters of the districts.

(L. 1963 p. 200 § 3-42, A.L. 1973 H.B. 158, A.L. 1978 H.B. 971, A.L. 1983 H.B. 815, A.L. 1997 H.B. 628, A.L. 2003 S.B. 686, A.L. 2007 S.B. 22 merged with S.B. 112, A.L. 2009 S.B. 291)

(Source: RSMo 1959 § 165.294)



Section 162.441 Annexation — procedure — form of ballot.

Effective 17 Apr 1992, see footnote

Title XI EDUCATION AND LIBRARIES

162.441. Annexation — procedure — form of ballot. — 1. If any school district desires to be attached to one or more adjacent seven-director school districts for school purposes, upon the receipt of a petition setting forth such fact, signed either by voters of the district equal in number to ten percent of those voting in the last school election at which school board members were elected or by a majority of the voters of the district, whichever is the lesser, the school board of the district desiring to be so attached shall submit the question to the voters.

2. As an alternative to the procedure in subsection 1 of this section, a seven-director district may, by a majority vote of its board of education, propose a plan to the voters of the district to attach the district to one or more adjacent seven-director districts and call for an election upon the question of such plan.

3. A plat of the proposed changes to all affected districts shall be published and posted with the notice of election.

4. The question shall be submitted in substantially the following form:

Shall the ______ school district be annexed to the ______ school districts effective the ______ day of ______, ______?

5. If a majority of the votes cast in the district proposing annexation favor annexation, the secretary shall certify the fact, with a copy of the record, to the board of the district and to the boards of the districts to which annexation is proposed; whereupon the boards of the seven-director districts to which annexation is proposed shall meet to consider the advisability of receiving the district or a portion thereof, and if a majority of all the members of each board favor annexation, the boundary lines of the seven-director school districts from the effective date shall be changed to include the district, and the board shall immediately notify the secretary of the district which has been annexed of its action.

6. Upon the effective date of the annexation, all indebtedness, property and money on hand belonging thereto shall immediately pass to the seven-director school district. If the district is annexed to more than one district, the provisions of sections 162.031 and 162.041 shall apply.

(L. 1963 p. 200 § 3-43, p. 341 and p. 342 § 165.300, A.L. 1965 p. 282 § 165.300, A.L. 1973 H.B. 158, A.L. 1978 H.B. 971, A.L. 1992 S.B. 581)

(Source: RSMo 1959 § 165.300)

Effective 4-17-92



Section 162.451 Dissolution of district.

Effective 17 Apr 1992, see footnote

Title XI EDUCATION AND LIBRARIES

162.451. Dissolution of district. — Upon petition of at least ten percent of those voting in the last school election at which school board members were elected or one hundred voters, whichever is greater, filed with the board, the question of dissolving a seven-director district shall be submitted to the voters at a municipal election and if a majority of the voters voting thereon vote in favor of dissolution, the district shall be dissolved and the same territory included in the district may be annexed as provided by section 162.081.

(L. 1963 p. 200 § 3-44, A.L. 1978 H.B. 971, A.L. 1992 S.B. 581)

(Source: RSMo 1959 § 165.310)

Effective 4-17-92



Section 162.459 Boards of all seven-director and urban school districts to have seven members with the exception of Kansas City — directors, how elected.

Effective 28 Aug 2013

Title XI EDUCATION AND LIBRARIES

162.459. Boards of all seven-director and urban school districts to have seven members with the exception of Kansas City — directors, how elected. — 1. Notwithstanding other provisions of law to the contrary, the school board of each school district designated in the statutes as a * seven-director or urban school district shall consist of seven members. At the first election for members of the school board in each of such districts after January 1, 1993, and each three years thereafter, three members of the school board shall be elected; except, no school district composed of seven members as of January 1, 1993, shall be required to modify its schedule of electing board members.

2. Provisions of law applicable to * seven-director and urban school districts, except those which conflict with the provisions of this section, shall apply to and govern the school districts designated in subsection 1 of this section.

(L. 1984 H.B. 1456 & 1197, A.L. 1992 S.B. 581, A.L. 1994 S.B. 442, A.L. 2013 S.B. 258)

*Words "seven-director," appear here in original rolls.



Section 162.461 Corporate powers of urban districts.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

162.461. Corporate powers of urban districts. — Each urban school district is a body corporate known as "The School District of ______" (in which title the name of the city and any further designation that is required by regulations of the state board of education shall be inserted), possessing the same corporate powers and being governed by the same general laws as other seven-director school districts, except as otherwise provided by law.

(L. 1963 p. 200 § 3-45)

(Source: RSMo 1959 § 165.377)



Section 162.471 Board of directors — qualifications, terms, vacancies.

Effective 28 Aug 2013

Title XI EDUCATION AND LIBRARIES

162.471. Board of directors — qualifications, terms, vacancies. — The government and control of an urban school district is vested in a board of seven directors. Each director shall be a voter of the district who has resided within this state for one year next preceding his election or appointment and who is at least twenty-four years of age. All directors, except as otherwise provided in section 162.481 and section 162.492, hold their offices for six years and until their successors are duly elected and qualified. All vacancies occurring in the board, except as provided in section 162.492, shall be filled by appointment by the board as soon as practicable, and the person appointed shall hold his office until the next school board election, when his successor shall be elected for the remainder of the unexpired term. The power of the board to perform any official duty during the existence of a vacancy continues unimpaired thereby.

(L. 1963 p. 200 § 3-46, A.L. 1967 p. 232, A.L. 1977 H.B. 130, A.L. 1978 H.B. 971, A.L. 1992 H.B. 1425 merged with S.B. 470 & 497, A.L. 1998 H.B. 1272, A.L. 2013 S.B. 258)

(Source: RSMo 1959 § 165.380)



Section 162.481 Elections in urban school districts, held when — elections in Springfield, post-2000 census urban school districts, St. Charles County, and Buchanan County.

Effective 08 Apr 2015, see footnote

Title XI EDUCATION AND LIBRARIES

*162.481. Elections in urban school districts, held when — elections in Springfield, post-2000 census urban school districts, St. Charles County, and Buchanan County. — 1. Except as otherwise provided in this section and in section 162.492, all elections of school directors in urban school districts shall be held biennially at the same times and places as municipal elections.

2. Except as otherwise provided in subsections 3, 4, and 5 of this section, hereafter when a seven-director district becomes an urban school district, the directors of the prior seven-director district shall continue as directors of the urban school district until the expiration of the terms for which they were elected and until their successors are elected as provided in this subsection. The first biennial school election for directors shall be held in the urban school district at the time provided in subsection 1 which is on the date of or subsequent to the expiration of the terms of the directors of the prior district which are first to expire, and directors shall be elected to succeed the directors of the prior district whose terms have expired. If the terms of two directors only have expired, the directors elected at the first biennial school election in the urban school district shall be elected for terms of six years. If the terms of four directors have expired, two directors shall be elected for terms of six years and two shall be elected for terms of four years. At the next succeeding biennial election held in the urban school district, successors for the remaining directors of the prior seven-director district shall be elected. If only two directors are to be elected they shall be elected for terms of six years each. If four directors are to be elected, two shall be elected for terms of six years and two shall be elected for terms of two years. After seven directors of the urban school district have been elected under this subsection, their successors shall be elected for terms of six years.

3. In any school district in which a majority of the district is located in any home rule city with more than one hundred fifty-five thousand but fewer than two hundred thousand inhabitants, elections shall be held annually at the same times and places as general municipal elections for all years where one or more terms expire, and the terms shall be for three years and until their successors are duly elected and qualified for all directors elected on and after August 28, 1998.

4. For any school district which becomes an urban school district by reason of the 2000 federal decennial census, elections shall be held annually at the same times and places as general municipal elections for all years where one or more terms expire, and the terms shall be for three years and until their successors are duly elected and qualified for all directors elected on and after August 28, 2001.

5. In any school district in any county with a charter form of government and with more than three hundred thousand but fewer than four hundred fifty thousand inhabitants which becomes an urban school district by reason of the 2010 federal decennial census, elections shall be held annually at the same times and places as general municipal elections for all years where one or more terms expire, and the terms shall be for three years and until their successors are duly elected and qualified for all directors elected on and after April 2, 2012.

6. In any urban school district in a county of the first classification with more than eighty-three thousand but fewer than ninety-two thousand inhabitants and with a home rule city with more than seventy-six thousand but fewer than ninety-one thousand inhabitants as the county seat, elections shall be held annually at the same times and places as general municipal elections for all years where one or more terms expire, and upon expiration of any term after August 28, 2015, the term of office shall be for three years and until their successors are duly elected and qualified.

(L. 1963 p. 200 § 3-47 and p. 343 § 1, A.L. 1969 p. 265, A.L. 1978 H.B. 971, A.L. 1998 H.B. 1272, A.L. 2001 H.B. 660, A.L. 2012 S.B. 450, A.L. 2015 H.B. 63 merged with S.B. 104)

(Source: RSMo 1959 § 165.383)

*Effective 4-08-15 (H.B. 63); 8-28-15 (S.B. 104). H.B. 63 was vetoed 4-03-15. The veto was overridden on 4-08-15.



Section 162.491 Directors may be nominated by petition, when — contents of petition, certain districts — no petition required, Buchanan County.

Effective 28 Aug 2015

Title XI EDUCATION AND LIBRARIES

*162.491. Directors may be nominated by petition, when — contents of petition, certain districts — no petition required, Buchanan County. — 1. Directors for urban school districts, other than those districts containing the greater part of a city of over one hundred thirty thousand inhabitants, may be nominated by petition to be filed with the secretary of the board and signed by a number of voters in the district equal to ten percent of the total number of votes cast for the director receiving the highest number of votes cast at the next preceding biennial election, except as provided in subsection 4 of this section.

2. This section shall not be construed as providing the sole method of nominating candidates for the office of school director in urban districts which do not contain the greater part of a city of over three hundred thousand inhabitants.

3. A director for any urban school district containing a city of greater than one hundred thirty thousand inhabitants and less than three hundred thousand inhabitants may be nominated as an independent candidate by filing with the secretary of the board a petition signed by five hundred registered voters of such school district.

*4. In any urban school district located in a county of the first classification with more than eighty-three thousand but fewer than ninety-two thousand inhabitants and with a home rule city with more than seventy-six thousand but fewer than ninety-one thousand inhabitants as the county seat, a candidate for director shall file a declaration of candidacy with the secretary of the board and shall not be required to submit a petition.

(L. 1963 p. 200 § 3-49, A.L. 1965 p. 283, A.L. 1967 p. 232, A.L. 1978 H.B. 971, A.L. 1987 H.B. 463, A.L. 2015 H.B. 63, A.L. 2015 S.B. 104)

(Source: RSMo 1959 § 165.470)

Effective 4-08-15 (H.B. 63); 8-28-15 (S.B. 104)

*Revisor's note: H.B. 63, effective 4-08-15, contained the following language for subsection 4 which was amended by S.B. 104, effective 8-28-15: "4. In any urban school district located in a home rule city with more than seventy-one thousand but fewer than seventy-nine thousand inhabitants, a candidate for director shall file a declaration of candidacy with the secretary of the board and shall not be required to submit a petition."



Section 162.492 Director districts, candidates from subdistricts and at large — terms — vacancy, how filled.

Effective 28 Aug 2017

Title XI EDUCATION AND LIBRARIES

162.492. Director districts, candidates from subdistricts and at large — terms — vacancy, how filled. — 1. In all urban districts containing the greater part of the population of a city which has more than three hundred thousand inhabitants, the election authority of the city in which the greater portion of the school district lies, and of the county if the district includes territory not within the city limits, shall serve ex officio as a redistricting commission. The commission shall on or before November 1, 2018, divide the school district into five subdistricts, all subdistricts being of compact and contiguous territory and as nearly equal in the number of inhabitants as practicable and thereafter the board shall redistrict the district into subdivisions as soon as practicable after each United States decennial census. In establishing the subdistricts each member shall have one vote and a majority vote of the total membership of the commission is required to make effective any action of the commission.

2. School elections for the election of directors shall be held on municipal election days in 2014 and 2016. At the election in 2014, directors shall be elected to hold office until 2019 and until their successors are elected and qualified. At the election in 2016, directors shall be elected until 2019 and until their successors are elected and qualified. Beginning in 2019, school elections for the election of directors shall be held on the local election date as specified in the charter of a home rule city with more than four hundred thousand inhabitants and located in more than one county. Beginning at the election for school directors in 2019, the number of directors on the board shall be reduced from nine to seven. Two directors shall be at-large directors and five directors shall represent the subdistricts, with one director from each of the subdistricts. At the 2019 election, one of the at-large directors and the directors from subdistricts one, three, and five shall be elected for a two-year term, and the other at-large director and the directors from subdistricts two and four shall be elected for a four-year term. Thereafter, all seven directors shall serve a four-year term. Directors shall serve until the next election and until their successors, then elected, are duly qualified as provided in this section. In addition to other qualifications prescribed by law, each member elected from a subdistrict shall be a resident of the subdistrict from which he or she is elected. The subdistricts shall be numbered from one to five.

3. The five candidates, one from each of the subdistricts, who receive a plurality of the votes cast by the voters of that subdistrict and the at-large candidates receiving a plurality of the at-large votes shall be elected. The name of no candidate for nomination shall be printed on the ballot unless the candidate has at least sixty days prior to the election filed a declaration of candidacy with the secretary of the board of directors containing the signatures of at least two hundred fifty registered voters who are residents of the subdistrict within which the candidate for nomination to a subdistrict office resides, and in case of at-large candidates the signatures of at least five hundred registered voters. The election authority shall determine the validity of all signatures on declarations of candidacy.

4. In any election either for at-large candidates or candidates elected by the voters of subdistricts, if there are more than two candidates, a majority of the votes are not required to elect but the candidate having a plurality of the votes shall be elected.

5. The names of all candidates shall appear upon the ballot without party designation and in the order of the priority of the times of filing their petitions of nomination. No candidate may file both at large and from a subdistrict and the names of all candidates shall appear only once on the ballot, nor may any candidate file more than one declaration of candidacy. All declarations shall designate the candidate’s residence and whether the candidate is filing at large or from a subdistrict and the numerical designation of the subdistrict or at-large area.

6. The provisions of all sections relating to seven-director school districts shall also apply to and govern urban districts in cities of more than three hundred thousand inhabitants, to the extent applicable and not in conflict with the provisions of those sections specifically relating to such urban districts.

7. Vacancies which occur on the school board between the dates of election shall be filled by special election if such vacancy happens more than six months prior to the time of holding an election as provided in subsection 2 of this section. The state board of education shall order a special election to fill such a vacancy. A letter from the commissioner of education, delivered by certified mail to the election authority or authorities that would normally conduct an election for school board members shall be the authority for the election authority or authorities to proceed with election procedures. If a vacancy occurs less than six months prior to the time of holding an election as provided in subsection 2 of this section, no special election shall occur and the vacancy shall be filled at the next election day on which local elections are held as specified in the charter of any home rule city with more than four hundred thousand inhabitants and located in more than one county.

(L. 1967 p. 232, A.L. 1969 p. 265, A.L. 1977 H.B. 130, A.L. 1978 H.B. 971, A.L. 2009 S.B. 291, A.L. 2013 S.B. 258, A.L. 2017 S.B. 283)



Section 162.501 Secretary to issue certificates of election.

Effective 28 Aug 1978

Title XI EDUCATION AND LIBRARIES

162.501. Secretary to issue certificates of election. — The secretary of the board of directors shall lay the results before the board and record the same, and under the direction of the board shall issue certificates of election to the parties entitled thereto.

(L. 1963 p. 200 § 3-50, A.L. 1978 H.B. 971)

(Source: RSMo 1959 § 165.467)



Section 162.511 Duties, restrictions and liabilities of the board — quorum — seal.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

162.511. Duties, restrictions and liabilities of the board — quorum — seal. — Except as provided in laws specifically applicable to urban districts the board in any urban district shall perform the same duties and be subject to the same restrictions and liabilities as the school boards of other school districts acting under the general school laws of the state. A majority of the board constitutes a quorum for the transaction of business. No contract shall be let, teacher employed, bill approved or warrant ordered unless a majority of the board shall vote therefor, but this provision does not apply to the reemployment of any teacher. It shall provide and keep a corporate seal.

(L. 1963 p. 200 § 3-51)

(Source: RSMo 1959 § 165.387)



Section 162.521 Selection of officers of the board — terms — removal.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

162.521. Selection of officers of the board — terms — removal. — Within ten days after the biennial election in any urban district, the board shall meet, the duly elected members be qualified and the board organized by the election of a president, vice president, secretary and treasurer. The secretary and treasurer may or may not be members of the board. The term of office of the secretary and treasurer shall be for two years and until their successors are elected and qualified. But either of them may be removed by the board for cause.

(L. 1963 p. 200 § 3-52)

(Source: RSMo 1959 § 165.390)



Section 162.531 Duties of the secretary — bond.

Effective 28 Aug 2016

Title XI EDUCATION AND LIBRARIES

162.531. Duties of the secretary — bond. — The secretary of the board of each urban district shall keep a record of the proceedings of the board; he shall also keep a record of all warrants drawn upon the treasurer, showing the date and amount of each, in whose favor and upon what account it was drawn, and shall also keep a register of the bonded indebtedness of the school district; he shall also perform other duties required of him by the board, and shall safely keep all bonds or other papers entrusted to his care. He shall, before entering upon his duties, execute a bond to the school district in the penal sum of not less than five thousand dollars, the amount thereof to be fixed by the board, with at least one surety, to be approved by the board.

(L. 1963 p. 200 § 3-53, A.L. 2016 S.B. 638)

(Source: RSMo 1959 § 165.397)



Section 162.541 Bond of treasurer.

Effective 28 Aug 2016

Title XI EDUCATION AND LIBRARIES

162.541. Bond of treasurer. — The treasurer of each urban district, before entering upon the discharge of his duties as such, shall enter into a bond to the state of Missouri with one or more sureties, approved by the board, conditioned that he will render a faithful and just account of all moneys that come into his hands as treasurer, and otherwise perform the duties of his office according to law and shall file the bond with the secretary of the board. On breach of any of the conditions of the bond, the board, or the president or the secretary thereof, or any resident of the school district, may cause suit to be brought thereon, in the name of the state of Missouri, at the relation and to the use of the school district.

(L. 1963 p. 200 § 3-54, A.L. 1990 H.B. 1070, A.L. 2016 S.B. 638)

(Source: RSMo 1959 § 165.407)



Section 162.551 Compensation of treasurer and secretary.

Effective 28 Aug 1967

Title XI EDUCATION AND LIBRARIES

162.551. Compensation of treasurer and secretary. — The treasurer and secretary of each urban district shall receive as full compensation for their services salaries fixed by the board before their election; but no compensation shall be paid to either the secretary or treasurer while they are in default in the making, filing or publishing of their reports and settlements, as the law directs.

(L. 1963 p. 200 § 3-55, A.L. 1967 p. 232)

(Source: RSMo 1959 § 165.463)



Section 162.553 Urban school district may form ad hoc committee on dropout prevention — members — selection.

Effective 28 Aug 1990

Title XI EDUCATION AND LIBRARIES

162.553. Urban school district may form ad hoc committee on dropout prevention — members — selection. — There may be established for a period of not less than one year nor more than three years within each urban school district with a reported dropout rate in excess of forty percent, an ad hoc committee of thirteen to twenty members on dropout prevention. The committee shall be composed of school personnel, parents, students and community members. The committee members shall be selected by the superintendent and president of the school board with input from community organizations, the parent organizations of the district and student organizations of the district.

(L. 1990 S.B. 740 § 36)



Section 162.571 Corporate powers of metropolitan district — board of education, powers.

Effective 28 Aug 1998

Title XI EDUCATION AND LIBRARIES

162.571. Corporate powers of metropolitan district — board of education, powers. — Every city in this state, not within a county, together with the territory now within its limits, or which may in the future be included by any change thereof, constitutes a single metropolitan school district, and is a body corporate. Except as otherwise provided in section 162.621, the supervision and government of public schools and public school property therein is vested in a board, to be known as "The Board of Education of ______" (in which title the name of the city shall be inserted). The board of education, by and in that name, may sue and be sued, purchase, receive, hold and sell property, and, except as otherwise provided in section 162.621, do all things necessary to accomplish the purpose for which the school district is organized. All titles to property granted to the city by the United States or this state for school purposes, and the title to all school lands and other property of every kind, is vested in the board of education established by this law.

(L. 1963 p. 200 § 3-57, A.L. 1965 p. 275, A.L. 1967 p. 238, A.L. 1998 S.B. 781)

(Source: RSMo 1959 § 165.563)



Section 162.581 Qualifications of board members — oath — exemption from service as election officers.

Effective 28 Aug 1998

Title XI EDUCATION AND LIBRARIES

162.581. Qualifications of board members — oath — exemption from service as election officers. — 1. The members of the board of education shall be elected from the city, as provided in section 162.601, on a general ticket, and shall be at least twenty-four years of age, citizens and residents of the city, and shall have been residents and citizens for at least three years immediately preceding their election. They shall not hold any office, except that of notary public, in the city or state, nor be interested in any contract with or claim against the board, either directly or indirectly. If at any time after the election of any member of the board he becomes interested in any contract with or claim against the board, either directly or indirectly, or as agent or employee of any individual, firm or corporation, which is so interested, he shall thereupon be disqualified to continue as a member of the board, and shall continue to be so disqualified during the remainder of the term for which he was elected.

2. Every member of the board, before assuming the duties of his office, shall take oath before a circuit or associate circuit judge of the city, which oath shall be kept of record in the office of the board, that he possesses all the qualifications required by this section, and that he will not, while serving as a member of the board, become interested in any contract with or claim against the board, directly or indirectly, or as agent or employee of any individual, firm or corporation which is so interested, and that he will not be influenced, during his term of office, by any consideration except that of merit and fitness in the appointment of officers and the engagement of employees.

3. No compensation shall be paid to the members of the board, but they are exempt from service as election officers during the term of office.

(L. 1963 p. 200 § 3-58, A.L. 1976 S.B. 821, A.L. 1977 H.B. 130, A.L. 1978 H.B. 1634, A.L. 1989 S.B. 127, et al., A.L. 1998 S.B. 781)

(Source: RSMo 1959 § 165.567)



Section 162.591 Organization of board — board to appoint acting superintendent, when.

Effective 28 Aug 1985

Title XI EDUCATION AND LIBRARIES

162.591. Organization of board — board to appoint acting superintendent, when. — 1. The board shall organize by electing a president, vice president, and secretary from its members. The board of education, as soon as practicable after its organization, shall appoint a superintendent of schools.

2. On an annual basis, the board of education shall reorganize by electing a president, vice president, and secretary from its members.

3. If the board determines, by vote of a majority of its members, that the superintendent of schools is unable to perform his duties as required by section 168.211 or if the office of the superintendent is vacant, the board shall appoint an acting superintendent to serve during the period of the disability of the superintendent or the vacancy in the office thereof.

(L. 1963 p. 200 § 3-59, A.L. 1967 p. 238, A.L. 1985 H.B. 379)

(Source: RSMo 1959 § 165.570)



Section 162.601 Election of board members, terms — members appointed due to vacancies, terms — qualifications.

Effective 28 Aug 2005

Title XI EDUCATION AND LIBRARIES

162.601. Election of board members, terms — members appointed due to vacancies, terms — qualifications. — 1. Elected members of the board in office on August 28, 1998, shall hold office for the length of term for which they were elected, and any members appointed pursuant to section 162.611 to fill vacancies left by elected members in office on August 28, 1998, shall serve for the remainder of the term to which the replaced member was elected.

2. No board members shall be elected at the first municipal election in an odd-numbered year next following August 28, 1998.

3. Three board members shall be elected at the second municipal election in an odd-numbered year next following August 28, 1998, to serve four-year terms.

4. Four board members shall be elected at the third municipal election in an odd-numbered year next following August 28, 1998, and two of such members shall be elected to four-year terms and two of such members shall be elected to three-year terms. For the two members elected at the municipal election in 2006, the terms of such members shall expire after their successors are elected and qualified pursuant to subsection 6 of this section.

5. Beginning with the fourth municipal election in an odd-numbered year next following August 28, 1998, and at each succeeding municipal election in a year during which board member terms expire, there shall be elected members of the board of education, who shall assume the duties of their office at the first regular meeting of the board of education after their election, and who shall hold office for four years, and until their successors are elected and qualified.

6. For the two board members who are elected at the municipal election in 2006, their successors thereafter shall be elected at the general election in the year in which their terms expire.

7. Members of the board of directors shall be elected to represent seven subdistricts. The subdistricts shall be established by the state board of education to be compact, contiguous and as nearly equal in population as practicable. The subdistricts shall be revised by the state board of education after each decennial census and at any other time the state board determines that the district's demographics have changed sufficiently to warrant redistricting.

8. A member shall reside in and be elected in the subdistrict which the member is elected to represent. Subdistrict 1 shall be comprised of wards 1, 2, 22 and 27. Subdistrict 2 shall be comprised of wards 3, 4, 5 and 21. Subdistrict 3 shall be comprised of wards 18, 19, 20 and 26. Subdistrict 4 shall be comprised of wards 6, 7, 17 and 28. Subdistrict 5 shall be comprised of wards 9, 10, 11 and 12. Subdistrict 6 shall be comprised of wards 13, 14, 16 and 25. Subdistrict 7 shall be comprised of wards 8, 15, 23 and 24.

(L. 1963 p. 200 § 3-60, A.L. 1976 S.B. 821, A.L. 1978 H.B. 971, A.L. 1988 H.B. 1242 Revision, A.L. 1998 S.B. 781, A.L. 1999 H.B. 889, A.L. 2003 H.B. 511 merged with S.B. 686, A.L. 2005 S.B. 302)

(Source: RSMo 1959 § 165.573)



Section 162.603 Nominations — procedure.

Effective 28 Aug 1995

Title XI EDUCATION AND LIBRARIES

162.603. Nominations — procedure. — A separate nomination petition shall be filed for each candidate for the office of member of the board and shall be accompanied by a filing fee of one hundred dollars and shall be filed in the office of the board of election commissioners of the city of St. Louis.

(L. 1976 S.B. 821, A.L. 1978 H.B. 971, A.L. 1995 H.B. 484, et al.)



Section 162.611 Failure to attend board meetings, effect — vacancies, how filled.

Effective 09 Jul 1999, see footnote

Title XI EDUCATION AND LIBRARIES

162.611. Failure to attend board meetings, effect — vacancies, how filled. — Any member failing to attend the meetings of the board for three consecutive regular meetings, unless excused by the board for reasons satisfactory to the board, shall be deemed to have vacated his seat; and the secretary of the board shall certify that fact to the mayor. The secretary shall likewise certify to the mayor any other vacancy occurring in the board. Any vacancy shall be filled by the mayor by appointment for the remainder of the term.

(L. 1963 p. 200 § 3-61, A.L. 1999 H.B. 889)

(Source: RSMo 1959 §§ 165.570, 165.577)

Effective 7-9-99



Section 162.621 Powers and duties of board of education — special administrative board.

Effective 28 Aug 1998

Title XI EDUCATION AND LIBRARIES

162.621. Powers and duties of board of education — special administrative board. — 1. The board of education shall have general and supervising control, government and management of the public schools and public school property of the district in the city and shall exercise generally all powers in the administration of the public school system therein. The board of education has all the powers of other school districts under the laws of this state except as herein provided and shall perform all duties required by general laws of school districts so far as they are applicable to the public school affairs of the city and are consistent with this law. It shall appoint the officers, agents and employees it deems necessary and proper and fix their compensation. The board of education may:

(1) Make, amend and repeal rules and bylaws for its meetings and proceedings, for the government, regulation and management of the public schools and school property in the city, for the transaction of its business, and the examination, qualification and employment of teachers, which rules and bylaws are binding on the board of education and all parties dealing with it until formally repealed;

(2) Fix the time of its meetings;

(3) Provide for special and standing committees;

(4) Levy taxes authorized by law for school purposes;

(5) Invest the funds of the district;

(6) Purchase and hold all property, real and personal, deemed by it necessary for the purposes of public education;

(7) Build and construct improvements for such purposes, and sell the same;

(8) Provide for the gratuitous transportation of pupils to and from schools in cases where by reason of special circumstances pupils are required to attend schools at unusual distances from their residences.

2. Except as otherwise provided in this subsection, the powers granted in subsection 1 of this section shall be vested, in the manner provided in section 162.1100, in the special administrative board of the transitional school district containing the city not within a county if the school district loses its accreditation from the state board of education. Thereafter, such powers shall immediately revert to the board of directors of the school district for any period of time for which no transitional school district containing the city not within a county is in existence. The board of directors of the school district shall, at all times, retain auditing and public reporting powers.

(L. 1963 p. 200 § 3-62, A.L. 1998 S.B. 781)

(Source: RSMo 1959 §§ 165.580, 165.640)



Section 162.626 Multiyear teacher-student grouping pilot program — class sizes, program goals — policies of school board may be reviewed by state board of education.

Effective 28 Aug 1998

Title XI EDUCATION AND LIBRARIES

162.626. Multiyear teacher-student grouping pilot program — class sizes, program goals — policies of school board may be reviewed by state board of education. — There is hereby established in the metropolitan school district a pilot program of multiyear teacher-student groupings. The program shall be implemented in no fewer than ten schools in the district and shall be implemented for no less than five consecutive years in each of such schools and in at least six classrooms in each of such schools. Pupil-teacher ratios in such classrooms shall not exceed twenty-five to one. The program shall seek to improve student learning by providing a long-term relationship between the student and a particular teacher. The board shall develop a plan for grade-level groups throughout which participating classes shall maintain the same group of students with the same teacher for multiyear periods. The grade-level groups shall include at least two grade levels and shall not exceed four grade levels in the same group. The plan shall provide for voluntary participation by students. The board shall establish a policy and a procedure to review and act upon requests by a student or the parent of a student that the student be transferred to a different class with a different teacher. All policies and plans established by the board pursuant to this section* shall be subject to review and approval of the state board of education.

(L. 1998 S.B. 781)

*Word "subsection" appears in original rolls.



Section 162.631 Jurisdiction of circuit court over board — how exercised.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

162.631. Jurisdiction of circuit court over board — how exercised. — 1. The circuit court of the city has jurisdiction over the members of the board of education and its officers to require them to account for their official conduct in the management and disposition of the funds, property and business committed to their charge; to order, decree and compel payment by them to the public school fund of all sums of money, and of the value of all property which may have been improperly retained by them, or transferred to others, or which may have been lost or wasted by any violation of their duties or abuse of their powers as such members or officers of the board; to suspend any member or officer from exercising his office, whensoever it appears that he has abused his trust or become disqualified; to remove any member or officer upon proof or conviction of gross misconduct or disqualification for his office; to restrain and prevent any alienation of property of the public schools by members or officers, in cases where it is threatened, or there is good reason to apprehend that it is intended to be made in fraud of the rights and interests of the public schools.

2. The jurisdiction conferred by this section shall be exercised as in ordinary cases upon petition, filed by or at the instance of any member or officer of the board, or at the instance of any ten citizens and householders of the city who join in the petition, verified by the affidavit of at least one of them. The petition shall be heard in a summary manner after ten days' notice in writing to the member or officer complained of; and an appeal shall lie from the judgment of the circuit court as in other causes, and shall be speedily determined; but an appeal does not operate under any condition as a supersedeas of a judgment of suspension or removal from office.

(L. 1963 p. 200 § 3-63)

(Source: RSMo 1959 § 165.583)

(1960) Evidence justified removal of respondent from office of president of board of education for gross misconduct on ground he had directed board's employees to work on house owned by relatives and directed payment of employees from public funds and appeal would not be dismissed because respondent's term of office had expired when case was argued since whether alleged conduct constituted gross misconduct was matter of public importance and controversy still existed as to whether respondent should repay certain sums to board. Antoine v. McCaffery (A.), 335 S.W.2d 474.



Section 162.641 Treasurer, duties — bond.

Effective 28 Aug 1967

Title XI EDUCATION AND LIBRARIES

162.641. Treasurer, duties — bond. — 1. In metropolitan districts, the treasurer shall exercise a general supervision over the fiscal affairs of the public schools of the city, the collection and payment of funds to the school depositaries, and the disbursement of all revenues and moneys belonging to the board. He shall deposit daily in the designated depositaries of the board all money collected or received by him for the board. He shall see that no liability is incurred or expenditure made without due authority of law, and that the appropriations are not overdrawn. He shall have supervision of all invested property of the board. He shall be the custodian of all securities, documents, title papers, books of record and other papers belonging to the board, other than books of record of board proceedings. He shall furnish a statement of receipts and disbursements at the times that the rules of the board provide, and at the end of the fiscal year he shall make to the superintendent of schools and the board a full and comprehensive report of its financial affairs for the preceding year. He shall give bond as the board requires, but not less than fifty thousand dollars.

2. The treasurer shall be the general accountant of the board and shall preserve in his office all accounts, vouchers and contracts pertaining to school affairs. He shall examine and audit all accounts and demands against the board and certify their correctness. He shall require settlement of accounts to be verified by affidavit whenever he deems proper. He shall keep accounts and shall make available budget and cost information as requested by the superintendent of schools and the board of education.

3. The treasurer shall exercise his duties and responsibilities under the administrative supervision and direction of the superintendent of schools and subject to the rules, regulations and policies of the board of education.

(L. 1963 p. 200 § 3-64, A.L. 1967 p. 238)

(Source: RSMo 1959 § 165.620)

CROSS REFERENCES:

Bi-state development agency, bonds of, investment in authorized, 70.377

Multinational banks, securities and obligations of, investment in, when, 409.950

Savings accounts in insured savings and loan associations, investment in authorized, 369.194



Section 162.651 Testimony taken in board's investigations to be under oath.

Effective 28 Aug 1967

Title XI EDUCATION AND LIBRARIES

162.651. Testimony taken in board's investigations to be under oath. — All testimony taken upon any investigation made by the board, or in any proceedings before the board for the removal of any officer or employee of the board, or in any investigation made by any committee of the board, shall be under oath, which oath may be administered by the secretary, the treasurer, or any officer authorized to administer oaths.

(L. 1963 p. 200 § 3-65, A.L. 1967 p. 238)

(Source: RSMo 1959 § 165.647)



Section 162.661 Annual report of the board.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

162.661. Annual report of the board. — The board of education shall, as soon as practicable after the close of each school year, cause to be printed and published a report of the condition of the public schools under its charge, and of all the property under its control, with a full and accurate account of all the receipts and expenditures of the board during the preceding year, and of the condition of all investments.

(L. 1963 p. 200 § 3-66)

(Source: RSMo 1959 § 165.650)



Section 162.666 St. Louis students' bill of rights.

Effective 28 Aug 1998

Title XI EDUCATION AND LIBRARIES

162.666. St. Louis students' bill of rights. — 1. The provisions of this section shall be known and may be cited as the "St. Louis Students' Bill of Rights".

2. For the purposes of this section, "district" means a metropolitan school district, as defined in section 160.011.

3. Each district shall reinstitute the basic kindergarten through eighth grade* system of grade schools within the district.

4. Every child within the district of the appropriate age and appropriate aptitude for discipline and openness to instruction shall have the right to attend a basic kindergarten through eighth grade school.

5. Every child within the district shall have the right to attend such school closest to such child's home.

6. Every child within the district shall have the right to transfer to any other such school within the district.

7. The district shall have the right to transport children to relieve overcrowding. Transportation to relieve overcrowding shall be performed in such a manner as to fill in school seats in buildings that have surplus seats, but shall not be permitted to displace any child who has elected to attend the school located closest to such child's home.

8. The per pupil expenditure of funds for the cost of education shall be equalized to the greatest extent possible, with appropriate variation allowable in order to accommodate the special remedial needs of children who test below grade level and the needs of gifted children.

9. Schools for gifted children with accelerated academic programs shall be established and evenly distributed across the district. The district shall have the right to transport children to and from schools for the gifted. Children who attend schools for the gifted shall have the right to attend such school which is located closest to such child's home and shall have the right to transfer to or attend any other school for the gifted within the district.

10. The provisions of the St. Louis students' bill of rights shall only become effective upon approval by a majority of the voters of the city of St. Louis voting thereon. The governing board of the transitional district established pursuant to section 162.1100 may conduct a legal analysis of the program enumerated in this section, shall publish any such analysis and make the analysis available to the public and shall propose, to the extent that the program is consistent with the Missouri and United States Constitutions, place before the voters of the city of St. Louis no later than March 15, 1999, a proposal to implement the program. If approved by a majority of such voters, the program shall be implemented consistent with the Missouri and United States Constitutions.

11. The proposal shall be submitted substantially as follows:

­

­

(L. 1998 S.B. 781 § 1)

*Word "grade" does not appear in original rolls.



Section 162.670 Statement of policy.

Effective 28 Aug 2002

Title XI EDUCATION AND LIBRARIES

162.670. Statement of policy. — In order to fully implement Section 1(a) of Article IX, Constitution of Missouri, 1945, providing for the establishment and maintenance of free public schools for gratuitous instruction of all persons in this state within ages not in excess of twenty-one years as prescribed by law, it is hereby declared the policy of the state of Missouri to provide or to require public schools to provide to all handicapped and severely handicapped children within the ages prescribed herein, as an integral part of Missouri's system of gratuitous education, a free appropriate education consistent with the provisions set forth in state and federal regulations implementing the Individuals with Disabilities Education Act (IDEA), 20 U.S.C. Section 1400 et seq. and any amendments thereto. The need of such children for early recognition, diagnosis and intensive educational services leading to more successful participation in home, employment and community life is recognized. The timely implementation of this policy is declared to be an integral part of the policy of this state.

(L. 1973 H.B. 474 § 1, A.L. 2002 H.B. 2023)



Section 162.675 Definitions.

Effective 28 Aug 2008

Title XI EDUCATION AND LIBRARIES

162.675. Definitions. — As used in sections 162.670 to 162.995*, unless the context clearly indicates otherwise, the following terms mean:

(1) "Children with disabilities" or "handicapped children", children under the age of twenty-one years who have not completed an approved high school program and who, because of mental, physical, emotional or learning problems, require special educational services;

(2) "Gifted children", children who exhibit precocious development of mental capacity and learning potential as determined by competent professional evaluation to the extent that continued educational growth and stimulation could best be served by an academic environment beyond that offered through a standard grade-level curriculum;

(3) "Severely handicapped children", handicapped children under the age of twenty-one years who meet the eligibility criteria for Missouri schools for the severely disabled, identified in state regulations that implement the Individuals with Disabilities Education Act;

(4) "Special educational services", programs designed to meet the needs of children with disabilities or handicapped or severely handicapped children and which include, but are not limited to, the provision of diagnostic and evaluation services, student and parent counseling, itinerant, homebound and referral assistance, organized instructional and therapeutic programs, transportation, and corrective and supporting services.

(L. 1973 H.B. 474 § 2, A.L. 1974 S.B. 571, A.L. 1977 H.B. 130, A.L. 2002 H.B. 2023, A.L. 2005 S.B. 287, A.L. 2007 S.B. 112, A.L. 2008 H.B. 1807)

*Section 162.995 was repealed by H.B. 258, 2005.

CROSS REFERENCE:

Surrogate parent, definitions for handicapped and severely handicapped, 162.997



Section 162.680 Disabled children to be educated with others whenever possible.

Effective 28 Aug 2003

Title XI EDUCATION AND LIBRARIES

162.680. Disabled children to be educated with others whenever possible. — 1. No child may be denied services provided by sections 162.670 to 162.999 because of such child's disabling condition.

2. To the maximum extent appropriate, disabled and severely disabled children shall be educated along with children who do not have disabilities and shall attend regular classes, except that in the case of a disability resulting in violent behavior which causes a substantial likelihood of injury to the student or others, the school district shall initiate procedures consistent with state and federal law to remove the child to a more appropriate placement. Special classes, separate schooling, or other removal of children with disabilities from the regular educational environment shall occur only when the nature or severity of the disability of a child is such that education in regular classes with the use of supplementary aids and services cannot be achieved satisfactorily.

(L. 1973 H.B. 474 § 3, A.L. 1992 H.B. 1151, A.L. 1996 H.B. 1301 & 1298, A.L. 2003 H.B. 655)



Section 162.685 Hearings by state board on adoption of standards and regulations.

Effective 28 Aug 1973

Title XI EDUCATION AND LIBRARIES

162.685. Hearings by state board on adoption of standards and regulations. — The state board of education shall adopt, after at least one public hearing has been held by the commissioner of education on each subsection of this section and upon his recommendation and, after consulting with recognized authorities in the field:

(1) Standards to be used throughout the state of Missouri in determining whether children shall be defined under sections 162.670 to 162.995 as "handicapped children" or "severely handicapped children", together with regulations implementing these standards;

(2) Regulations governing evaluation and reevaluation of handicapped and severely handicapped children prior to and during assignment in a special educational program; provided, however, each child assigned to a special educational program shall be fully reevaluated on a regular basis;

(3) Standards for approval of all special education programs established under the provisions of sections 162.670 to 162.995 including, but not limited to, the qualifications of professional personnel employed in such programs and the standards to be used in determining the assignment of each child requiring special educational services to the program which best suits the needs of the child;

(4) Regulations determining the number of enrolled children which constitutes an approved special program including provision for approval by the state board of education of a program of less than the established number if, upon investigation by the state department of elementary and secondary education and upon the recommendation of the commissioner of education, it is found a special need exists;

(5) Regulations to be used in determining the eligibility of children in special education programs to attend less than a school day pursuant to section 167.031, RSMo 1969, and in determining the amount of state aid to be paid on a pro rata basis for part-time attendance or programs.

(L. 1973 H.B. 474 § 4)



Section 162.690 Advisory committees authorized — how appointed.

Effective 28 Aug 1973

Title XI EDUCATION AND LIBRARIES

162.690. Advisory committees authorized — how appointed. — The state commissioner of education may appoint such state and area advisory committees as he deems necessary to review special educational services to handicapped and severely handicapped children and to consider any problems presented by the commissioner of education with respect to the provision of educational services to handicapped and severely handicapped children and to give advice thereon. Such committees shall include persons broadly representative of community organizations interested in the handicapped and severely handicapped, professions related to the educational needs of the handicapped and severely handicapped, and the general public. The members of such committees shall serve at the discretion of the commissioner of education.

(L. 1973 H.B. 474 § 5)



Section 162.700 Special educational services, required, when — diagnostic reports, how obtained — evaluations of private school students with disabilities — special services, ages three and four — remedial reading program, how funded.

Effective 28 Aug 2007

Title XI EDUCATION AND LIBRARIES

162.700. Special educational services, required, when — diagnostic reports, how obtained — evaluations of private school students with disabilities — special services, ages three and four — remedial reading program, how funded. — 1. The board of education of each school district in this state, except school districts which are part of a special school district, and the board of education of each special school district shall provide special educational services for children with disabilities three years of age or more residing in the district as required by P.L. 99-457, as codified and as may be amended. Any child, determined to be a child with disabilities, shall be eligible for such services upon reaching his or her third birthday and state school funds shall be apportioned accordingly. This subsection shall apply to each full school year beginning on or after July 1, 1991. In the event that federal funding fails to be appropriated at the authorized level as described in 20 U.S.C. 1419(b)(2), the implementation of this subsection relating to services for children with disabilities three and four years of age may be delayed until such time as funds are appropriated to meet such level. Each local school district and each special school district shall be responsible to engage in a planning process to design the service delivery system necessary to provide special education and related services for children three and four years of age with disabilities. The planning process shall include public, private, and private not-for-profit agencies which have provided such services for this population. The school district, or school districts, or special school district, shall be responsible for designing an efficient service delivery system which uses the present resources of the local community which may be funded by the department of elementary and secondary education or the department of mental health. School districts may coordinate with public, private, and private not-for-profit agencies presently in existence. The service delivery system shall be consistent with the requirements of the department of elementary and secondary education to provide appropriate special education services in the least restrictive environment.

2. Every local school district or, if a special district is in operation, every special school district shall obtain current appropriate diagnostic reports for each with disabilities child prior to assignment in a special program. These records may be obtained with parental permission from previous medical or psychological evaluation, may be provided by competent personnel of such district or special district, or may be secured by such district from competent and qualified medical, psychological, or other professional personnel.

3. Evaluations of private school students suspected of having a disability under the Individuals With Disabilities Education Act will be conducted as appropriate by the school district in which the private school is located or its contractor.

4. Where special districts have been formed to serve children with disabilities under the provisions of sections 162.670 to 162.995*, such children shall be educated in programs of the special district, except that component districts may provide education programs for children with disabilities ages three and four inclusive in accordance with regulations and standards adopted by the state board of education.

5. For the purposes of this act, remedial reading programs are not a special education service as defined by subdivision (4) of section 162.675.

6. Any and all state costs required to fund special education services for three- and four-year-old children under this section shall be provided for by a specific, separate appropriation and shall not be funded by a reallocation of money appropriated for the public school foundation program.

7. School districts providing early childhood special education shall give consideration to the value of continuing services with Part C early intervention system providers for the remainder of the school year when developing an individualized education program for a student who has received services under Part C of the Individuals with Disabilities Education Act and reaches the age of three years during a regular school year. Services provided shall be only those permissible according to Section 619 of the Individuals with Disabilities Education Act.

8. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly under chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2002, shall be invalid and void.

(L. 1973 H.B. 474 § 7, A.L. 1977 H.B. 130, A.L. 1990 S.B. 740, A.L. 1991 S.B. 438, A.L. 2002 S.B. 874, A.L. 2005 S.B. 500, A.L. 2006 S.B. 834, A.L. 2007 S.B. 112)

*Section 162.995 was repealed by H.B. 258, 2005.

(1992) State's failure to fully fund mandatory handicapped program violates Hancock Amendment prohibiting state from requiring any new or expanded activities by counties and other political subdivisions without full state financing. Rolla 31 School Dist. v. State, 837 S.W.2d 1 (Mo. en banc).



Section 162.705 Contracts with other districts for special educational services — costs, how paid — district must provide services, when.

Effective 28 Aug 1993

Title XI EDUCATION AND LIBRARIES

162.705. Contracts with other districts for special educational services — costs, how paid — district must provide services, when. — 1. If a school district or special district fails or is unable to provide special educational services to each handicapped or severely handicapped child as required in sections 162.670 to 162.995, the district shall contract with a nearby district or districts or public agency or agencies for such special educational services. If the board of education of the district finds that no adequate program for handicapped or severely handicapped children is available in nearby districts or through public agencies, it may contract with any organization within the state which has programs meeting the standards established by the state board of education. If such district fails to contract for such services, the state board of education may contract for such services with a nearby district or districts or public agency or agencies. If the state board of education finds, after investigation by the state department of education, that no adequate program for handicapped or severely handicapped children is available in nearby districts or through public agencies, the state board of education may contract with any organization within the state which has programs meeting the standards established by the state board of education. Assignment of handicapped or severely handicapped children under this section shall be made to a particular school or program which, in the judgment of the state department of elementary and secondary education, can best provide special educational services to meet the needs of the child, and such assignment shall be made upon the basis of competent evaluation. The state board of education may seek the advice of established and ad hoc advisory committees in developing standards for approving programs and costs of programs operated by organizations. Nothing contained within this section shall be construed to affect the provisions of section 162.700 or 162.725.

2. Per pupil costs of contractual arrangements shall be the obligation of the district of residence, except districts which are part of a special school district, or special district of residence; provided, however, that if the contract is with another district or special district, the district providing the services under contractual arrangements shall include children served under such contractual arrangements in determining the total per pupil cost for which the district of residence is responsible. If the contract is with a public agency or an organization, the district of residence shall be entitled to receive state aid as provided in section 163.031 and in section 162.980. Where the state board of education contracts for special educational services pursuant to subsection 1 of this section, the state board of education shall submit to the responsible district a bill for the per pupil cost payable by that district under the terms of this subsection. Failure of a district to pay such cost within ninety days after a bill is submitted by the state board of education shall result in the deduction of the amount due by the state board of education from subsequent payments of state moneys due such district or special district.

3. If the state board of education determines, after inspection by the state department of elementary and secondary education and upon the recommendation of the commissioner of education, that handicapped or severely handicapped children residing within the district may better be provided special educational services by the district or special district of residence, the state board of education shall order the district to provide special educational services in accordance with sections 162.670 to 162.995.

4. If the state board of education determines, after public hearing before the commissioner of education held in the school district on due notice, that the district has failed to provide special educational services in accordance with an order issued under subsection 3 of this section, the state board of education shall withhold all or such portion of the state aid under sections 162.670 to 162.995 and under chapter 163 as in its judgment is necessary to require the district to carry out its responsibility under sections 162.670 to 162.995. The denial of state financial assistance hereunder may continue until the failure to provide special educational services is remedied.

5. No contract shall be made under sections 162.670 to 162.995 contrary to the provisions of Article I, Section 7 or Article IX, Section 8 of the Constitution of Missouri.

(L. 1973 H.B. 474 § 8, A.L. 1977 H.B. 130, A.L. 1993 H.B. 330)



Section 162.710 Transportation, how provided.

Effective 01 Jul 1974, see footnote

Title XI EDUCATION AND LIBRARIES

162.710. Transportation, how provided. — The district responsible for furnishing special educational services shall provide necessary transportation for all handicapped children residing within the district, including transportation to and from contracted day classes, notwithstanding the provisions of sections 162.621 and 167.231.

(L. 1973 H.B. 474 § 9)

Effective 7-1-74



Section 162.715 Special training for special educational programs — professional personnel required to obtain state aid.

Effective 01 Jul 1974, see footnote

Title XI EDUCATION AND LIBRARIES

162.715. Special training for special educational programs — professional personnel required to obtain state aid. — State aid shall not be granted unless the professional personnel employed in special educational programs have been specially trained for work in the programs and the amount of such training shall be in accordance with regulations promulgated by the state board of education. In approving special education programs for state aid, the department of elementary and secondary education shall determine that the quality of programming, the supportive staff and services, facilities, supplies and transportation are at least equal to that provided normal children attending school in the district. Supporting auxiliary personnel to assist teachers of handicapped and severely handicapped children may be employed in accordance with standards established by the state board of education.

(L. 1973 H.B. 474 § 10)

Effective 7-1-74



Section 162.720 Gifted children, district may establish programs for — state board to approve.

Effective 28 Aug 2016

Title XI EDUCATION AND LIBRARIES

162.720. Gifted children, district may establish programs for — state board to approve. — 1. Where a sufficient number of children are determined to be gifted and their development requires programs or services beyond the level of those ordinarily provided in regular public school programs, districts may establish special programs for such gifted children.

2. The state board of education shall determine standards for such programs. Approval of such programs shall be made by the state department of elementary and secondary education based upon project applications submitted by July fifteenth of each year.

3. No district shall make a determination as to whether a child is gifted based on the child's participation in an advanced placement course or international baccalaureate course. Districts shall determine a child is gifted only if the child meets the definition of gifted children as provided in section 162.675.

(L. 1973 H.B. 474 § 11, A.L. 1974 S.B. 571, A.L. 2016 S.B. 638)



Section 162.730 State board to establish schools for severely disabled — special services for deaf — who shall provide — rules, procedure.

Effective 28 Aug 2008

Title XI EDUCATION AND LIBRARIES

162.730. State board to establish schools for severely disabled — special services for deaf — who shall provide — rules, procedure. — 1. The state board of education shall establish schools or programs in this state sufficient to provide special educational services for all severely handicapped children not residing in special school districts or in other school districts providing approved special educational services for severely handicapped children which schools or programs shall be referred to herein as "Missouri Schools for the Severely Disabled".

2. The Missouri School for the Blind at St. Louis and the Missouri School for the Deaf at Fulton are within the division of special education of the department of elementary and secondary education. The state board of education shall govern these schools.

3. The state board of education:

(1) Shall determine the type and kind of instruction to be offered and the number and qualifications of instructors and other necessary personnel in the Missouri schools for the severely disabled, the school for the blind and the school for the deaf; provided, however, that the course of study of these schools shall be of a character to develop the mental, physical, vocational and social abilities of the pupils and to prepare those students capable of advancing for admission to postsecondary programs;

(2) Shall promulgate all rules and regulations governing enrollment, including that of assigning children to the most appropriate school or programs; and

(3) Shall determine and approve all policies for the operation of said schools or programs.

4. Notwithstanding any other provision of this section, each school district which is not a part of a special school district and each special school district shall provide special educational services for deaf children and youth within the ages of five through thirteen years residing in the district in accordance with rules, regulations and standards promulgated by the state board of education. Such services shall be provided within the district of residence or by contract with a nearby district or districts or nearby public agency or agencies pursuant to the provisions of sections 162.670 to 162.995*, provided, however, that nothing herein shall be construed to affect the funding or operation of the Missouri School for the Deaf at Fulton nor to deny to any deaf child or youth within the age range prescribed above the right to enrollment therein.

5. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1973 H.B. 474 §§ 13, 14, A.L. 1977 H.B. 541, A.L. 1981 S.B. 200, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 2008 H.B. 1807)

*Section 162.995 was repealed by H.B. 258, 2005.



Section 162.740 District of residence to pay toward cost, when — amount, how calculated.

Effective 28 Aug 2008

Title XI EDUCATION AND LIBRARIES

162.740. District of residence to pay toward cost, when — amount, how calculated. — The district of residence of each child attending a Missouri school for the severely disabled or an educational program for a full-time patient or resident at a facility operated by the department of mental health, except school districts which are a part of a special district and except special school districts, shall pay toward the cost of the education of the child an amount equal to the average sum produced per child by the local tax effort of the district. The district of residence shall be notified each year, not later than December fifteenth, of the names and addresses of pupils enrolled in such schools. In the case of a special district, said special district shall be responsible for an amount per child not to exceed the average sum produced per child by the local tax efforts of the component districts. The district of residence of the child's parents or guardians shall be the district responsible for local tax contributions required by this section.

(L. 1973 H.B. 474 § 16, A.L. 1980 H.B. 1724, A.L. 2005 S.B. 287, A.L. 2008 H.B. 1807)



Section 162.745 Amount due from school district, notification of — payment, when — failure to pay, effect of.

Effective 28 Aug 1980

Title XI EDUCATION AND LIBRARIES

162.745. Amount due from school district, notification of — payment, when — failure to pay, effect of. — 1. At the end of each fiscal year the state department of elementary and secondary education and the department of mental health shall determine the amount due from each school district under section 162.740 and shall notify the local school board as to the amount of the district's obligation for the preceding school year. Upon receipt of the notice from the state department of elementary and secondary education or the department of mental health, the local school board shall within ninety days remit to the state department of elementary and secondary education or the department of mental health, from either the teacher or incidental funds of the district, the amount due the state. The state department of elementary and secondary education and the department of mental health shall deposit the moneys with the state treasurer.

2. If any district fails to remit to the state department of elementary and secondary education or the department of mental health the amount due, in accordance with the provisions of subsection 1, the amount shall be deducted from the next regular apportionment of state funds to the district.

(L. 1973 H.B. 474 §§ 17, 18, A.L. 1980 H.B. 1724)



Section 162.750 Special district may contract for special educational services for severely handicapped children.

Effective 28 Aug 1977

Title XI EDUCATION AND LIBRARIES

162.750. Special district may contract for special educational services for severely handicapped children. — If a special school district is formed, it may contract with the state board of education, public agencies, or nonprofit organizations within the state which have programs meeting the standards established by the state board of education to provide special educational services for severely handicapped children residing in the special district.

(L. 1973 H.B. 474 § 19, A.L. 1977 H.B. 130)



Section 162.755 Transportation to be provided children, sheltered workshop employees, social centers and residents of facilities for certain disabled persons, also certain state schools.

Effective 28 Aug 2008

Title XI EDUCATION AND LIBRARIES

162.755. Transportation to be provided children, sheltered workshop employees, social centers and residents of facilities for certain disabled persons, also certain state schools. — 1. The state board of education shall provide reasonable transportation for children who attend day schools or programs operated by the state board of education or who attend programs operated through contract by the state board of education as provided in section 162.735*.

2. Sheltered workshops holding a certificate of approval from the department of elementary and secondary education under section 178.920 and clients of other facilities operated under the provisions of sections 205.968 to 205.973 and Missouri schools for the severely disabled may cooperate in the provision of employee, client and student transportation. Employees of sheltered workshops and clients of other facilities operated under the provisions of sections 205.968 to 205.973 may be transported to sheltered workshops and other facilities in vehicles owned and operated by the department of elementary and secondary education or hired by the department for student transportation or students may be transported in vehicles owned and operated or hired by sheltered workshops or other facilities operated under the provisions of sections 205.968 to 205.973 to Missouri schools for the severely disabled.

3. The provision of sheltered workshop employee or other client transportation in vehicles owned and operated or hired by the department of elementary and secondary education shall not unduly interfere with the routes and schedules of the Missouri schools for the severely disabled and reasonable compensation may be paid by the sheltered workshop or other facility for the developmentally disabled to the department of elementary and secondary education.

4. The department of elementary and secondary education may secure transportation for students in the Missouri schools for the severely disabled in vehicles owned and operated or hired by sheltered workshops or other facilities operated under the provisions of sections 205.968 to 205.973 and make reasonable compensation for the service to the sheltered workshop or other facility for the developmentally disabled.

(L. 1973 H.B. 474 § 20, A.L. 1977 H.B. 130, A.L. 1987 H.B. 25 & 120, A.L. 1988 S.B. 676, A.L. 2008 H.B. 1807)

*Section 162.735 was repealed by S.B. 287, 2005.



Section 162.756 Transportation by common carriers for students of schools for the blind and deaf.

Effective 28 Aug 1985

Title XI EDUCATION AND LIBRARIES

162.756. Transportation by common carriers for students of schools for the blind and deaf. — The state board of education may pay the travel costs, by common carrier or otherwise, for students of the school for the blind or the school for the deaf, as the case may be, when such students are traveling between their homes and those institutions.

(L. 1985 S.B. 389 § 1)



Section 162.760 Additional personnel of state board, appointment of.

Effective 01 Jul 1974, see footnote

Title XI EDUCATION AND LIBRARIES

162.760. Additional personnel of state board, appointment of. — The state board of education shall appoint a section head and the other personnel to implement, effectuate and supervise programs for severely handicapped children.

(L. 1973 H.B. 474 § 21)

Effective 7-1-74



Section 162.765 Superintendents and personnel of state schools for the deaf and blind, appointments, how made — compensation, how set and paid.

Effective 28 Aug 1980

Title XI EDUCATION AND LIBRARIES

162.765. Superintendents and personnel of state schools for the deaf and blind, appointments, how made — compensation, how set and paid. — The state board of education, upon the recommendation of the state commissioner of education, shall appoint the superintendents of the Missouri School for the Blind and the Missouri School for the Deaf. All teachers, officers and employees of the schools shall be appointed by the state board of education upon the recommendation of the superintendent of the respective school and of the state commissioner of education. The state board of education shall determine the number of teachers and employees and shall also fix their compensation. The salaries and wages due teachers, officers and employees of these schools shall be allowed and paid in semimonthly or monthly installments, as designated by the commissioner of administration.

(L. 1973 H.B. 474 § 22, A.L. 1980 H.B. 1266)



Section 162.770 Reports by superintendents of state schools for deaf and blind required, when.

Effective 01 Jul 1974, see footnote

Title XI EDUCATION AND LIBRARIES

162.770. Reports by superintendents of state schools for deaf and blind required, when. — The superintendents of the Missouri School for the Blind and the Missouri School for the Deaf shall transmit to the state board of education reports containing information that the board desires.

(L. 1973 H.B. 474 § 23)

Effective 7-1-74



Section 162.775 Eye examinations for pupils at state school for blind required — medical treatment provided, when.

Effective 01 Jul 1974, see footnote

Title XI EDUCATION AND LIBRARIES

162.775. Eye examinations for pupils at state school for blind required — medical treatment provided, when. — The superintendent of the school for the blind shall have the eyes of every pupil admitted to the school carefully examined by the school physician or a certified ophthalmologist. If, upon examination, it appears that by medical treatment or by surgical operation sight may be improved or restored, the superintendent, after obtaining the consent of the parents or guardian of the pupil when it is practicable to obtain their consent, shall institute the medical treatment or shall have the surgical operation performed which in his judgment is practicable and advisable. If the treatment or operation is successful, the pupil shall be discharged from the school as soon thereafter as is practical.

(L. 1973 H.B. 474 § 24)

Effective 7-1-74



Section 162.780 Care and control of property of state schools for severely disabled in state board of education.

Effective 28 Aug 2008

Title XI EDUCATION AND LIBRARIES

162.780. Care and control of property of state schools for severely disabled in state board of education. — The state board of education shall have the care and control of all property, real and personal, necessary for the operation of the Missouri schools for the severely disabled, the school for the blind and the school for the deaf. The state board of education shall not sell or in any manner dispose of any real estate purchased by tax moneys belonging to the schools without an act of the general assembly authorizing the sale or other disposition. The state board of education may sell, convey, exchange or convert into money property of any nature, real, personal or mixed, acquired from individuals or corporations by grant, gift, bequest, devise or donation to these schools or any of them.

(L. 1973 H.B. 474 § 25, A.L. 2008 H.B. 1807)



Section 162.785 State board authorized to acquire property and to receive and administer grants.

Effective 28 Aug 2008

Title XI EDUCATION AND LIBRARIES

162.785. State board authorized to acquire property and to receive and administer grants. — 1. The state board of education may acquire by purchase, lease, gift, bequest, eminent domain, or otherwise all necessary lands, buildings or equipment, including transportation facilities, for the use and benefit of the Missouri School for the Blind, the Missouri School for the Deaf and the Missouri schools for the severely disabled. Whenever the board selects property or additional property for school purposes and cannot agree with the owner thereof as to the price to be paid, or for any other cause cannot secure a title thereto, the board may proceed to condemn the property in the manner provided in chapter 523 and on such condemnation and payment of the appraisement as provided, the title to the property shall vest in the state board of education for the use and benefit of the school or schools for which it was required.

2. The state board of education may receive and administer any grants, gifts, devises, bequests or donations by any individual or corporation to the Missouri schools for the severely disabled, or any of them, the Missouri School for the Blind or the Missouri School for the Deaf. Grants, gifts, devises, bequests or donations made for a specified use shall not be applied either wholly or in part to any other use.

(L. 1973 H.B. 474 §§ 26, 27, A.L. 2008 H.B. 1807)



Section 162.790 Donated funds, how handled — special funds created — annual report on all money in trust funds required.

Effective 01 Jul 1974, see footnote

Title XI EDUCATION AND LIBRARIES

162.790. Donated funds, how handled — special funds created — annual report on all money in trust funds required. — 1. All funds derived from grants, gifts, donations or bequests or from the sale or conveyance of any property acquired through any grant, gift, donation, devise or bequest to or for the use of the Missouri School for the Blind or income received or earned on property so acquired, at the discretion of the state board of education, may be deposited in the state treasury and credited to a special fund known as the "School for the Blind Trust Fund", which is hereby created, or may be invested or reinvested by the state board of education for the Missouri School for the Blind in bonds, stocks, deeds of trust or other investment securities in the amounts and in the proportions that the state board of education prudently selects.

2. All funds derived from grants, gifts, donations or bequests or from the sale or conveyance of any property acquired through any grant, gift, donation, devise or bequest to or for the use of the Missouri School for the Deaf or income received or earned on property so acquired, at the discretion of the state board of education, may be deposited in the state treasury and credited to a special fund known as the "School for the Deaf Trust Fund", which is hereby created, or may be invested or reinvested by the state board of education for the Missouri School for the Deaf in bonds, stocks, deeds of trusts or other investment securities in the amounts and in the proportions that the state board of education prudently selects.

3. All funds derived from grants, gifts, donations or bequests or from the sale or conveyance of any property acquired through any grant, gift, donation, devise or bequest to or for the use of the state schools for severely handicapped children or income received or earned on property so acquired, at the discretion of the state board of education, may be deposited in the state treasury and credited to a special fund known as the "Handicapped Children's Trust Fund", which is hereby created, or may be invested or reinvested by the state board of education for the respective schools in bonds, stocks, deeds of trust or other investment securities in the amounts and in the proportions that the state board of education prudently selects.

4. The moneys in the school for the blind trust fund, in the school for the deaf trust fund or in the handicapped children's trust fund shall not be appropriated for the support of the schools in lieu of general state revenues but shall be appropriated only for the purpose of carrying out the objects for which the grant, gift, donation, devise or bequest was made.

5. The state board of education shall make an annual report in writing to the governor, commissioner of administration and the general assembly, on or before the first day of February of each year in which the general assembly convenes in regular session, of all moneys in the trust funds referred to herein and of all moneys administered by it pursuant to this section. The report shall include the amount of all receipts and disbursements, the name of the depositary and investment officer, a description of the securities or other investments being administered, and the plans and projects contemplated by the state board of education for use of the moneys.

(L. 1973 H.B. 474 § 28)

Effective 7-1-74



Section 162.795 Boards of advisors, terms, appointment, duties, meetings.

Effective 01 Jul 1974, see footnote

Title XI EDUCATION AND LIBRARIES

162.795. Boards of advisors, terms, appointment, duties, meetings. — 1. There shall be a board of advisors for the Missouri school for the deaf and for the Missouri School for the Blind, each composed of five members, appointed by the governor with the advice and consent of the senate.

2. The members of each board shall hold their office for the term of four years and until their successors are appointed and qualified.

3. The boards shall act in an advisory capacity in regard to the maintenance, operation, management, control and all other matters relating to the conduct and improvement of the Missouri School for the Deaf and the Missouri School for the Blind.

4. The board of advisors for each school shall meet bimonthly. At the regular meeting following the appointment of new members, each board shall organize by electing one of its number president and one vice president and shall elect such other officers as it deems necessary. Three members of the board constitute a quorum but no business shall be transacted unless the majority of the whole board votes therefor.

(L. 1973 H.B. 474 §§ 29, 30)

Effective 7-1-74

CROSS REFERENCE:

Appointment of members by commissioner of education, 161.020



Section 162.800 Board of advisors — compensation and expenses of members.

Effective 01 Jul 1974, see footnote

Title XI EDUCATION AND LIBRARIES

162.800. Board of advisors — compensation and expenses of members. — Each member of the board of advisors of the school for the blind and of the board of advisors of the school for the deaf shall receive as compensation for his services the salary of one hundred dollars per annum and his actual expenses.

(L. 1973 H.B. 474 § 31)

Effective 7-1-74



Section 162.805 State and area advisory committees, how appointed — tenure.

Effective 01 Jul 1974, see footnote

Title XI EDUCATION AND LIBRARIES

162.805. State and area advisory committees, how appointed — tenure. — 1. The commissioner of education shall appoint such state and area advisory committees as are needed to make recommendations for the various state schools for severely handicapped children.

2. The members of these advisory committees shall serve at the discretion of the commissioner of education.

(L. 1973 H.B. 474 § 32)

Effective 7-1-74



Section 162.810 Employees not to have interest in sales to schools, penalty.

Effective 28 Aug 2008

Title XI EDUCATION AND LIBRARIES

162.810. Employees not to have interest in sales to schools, penalty. — No employee of Missouri schools for the severely disabled, the Missouri School for the Blind or the Missouri School for the Deaf shall keep for sale or be interested, directly or indirectly, in the sale or exchange of any school furniture or apparatus, books, maps, charts, stationery, or other property or food used in the schools. Any employee found to be so interested, upon conviction, shall be adjudged guilty of a misdemeanor.

(L. 1973 H.B. 474 § 33, A.L. 2008 H.B. 1807)



Section 162.815 Voters may create special district to educate severely handicapped and to provide vocational training to residents of district.

Effective 28 Aug 1974

Title XI EDUCATION AND LIBRARIES

162.815. Voters may create special district to educate severely handicapped and to provide vocational training to residents of district. — In all areas of this state the voters may organize and create a special district for the primary purposes of

(1) Educating and training handicapped and severely handicapped children resident within the special district; and

(2) Providing vocational education for residents of the special district.

(L. 1973 H.B. 474 § 34, A.L. 1974 S.B. 571)



Section 162.820 Preexisting special districts covered by sections 162.670 to 162.995.

Effective 01 Jul 1974, see footnote

Title XI EDUCATION AND LIBRARIES

162.820. Preexisting special districts covered by sections 162.670 to 162.995. — Special school districts already in existence when sections 162.670 to 162.995 take effect are not affected* by the organizational provisions included herein but shall operate henceforth under the provisions of sections 162.670 to 162.995.

(L. 1973 H.B. 474 § 35)

Effective 7-1-74

*Word "effected" appears in original rolls.



Section 162.821 District secretary, duties of — report, contents of.

Effective 28 Aug 1988

Title XI EDUCATION AND LIBRARIES

162.821. District secretary, duties of — report, contents of. — The district secretary shall keep a record of the proceedings of all annual and special elections of the voters of the district and of the proceedings of the board of education. He shall make copies of the election notices, contracts with teachers, certificates and all other papers relating to the business of the district, and securely keep the same. He shall maintain a correct plat of the district and shall promptly notify the department of elementary and secondary education and the county clerk of each county affected of all changes in the boundaries of the district. He shall transmit to the county commission and to the state department of elementary and secondary education, on or before the fifteenth day of August in each year, a report embracing the following items:

(1) The number of children, male and female, attending the public schools during the year;

(2) Total number of days' attendance by all such children;

(3) The number of days the public schools of the district have been maintained during the school year;

(4) The number of teachers employed, male and female, and the wages per month of each;

(5) Estimated value of school property owned and managed by the district;

(6) Assessed valuation of the district;

(7) Rate of school tax on the assessed valuation of the district;

(8) Cash on hand at the beginning of the year;

(9) Tuition fees received and credited to the teachers' fund of the district;

(10) Public funds received by county treasurer;

(11) District tax received by county (or township) treasurer;

(12) Amount paid on teachers' wages;

(13) Amount paid for incidental expenses;

(14) Amount expended for purchasing site, erecting schoolhouses, rent and repairs;

(15) Amount expended in cancelling bonded indebtedness and paying interest on same;

(16) Amount expended for library;

(17) Cash on hand at the end of the year;

(18) Such other information as may be required by the state board of education.

(L. 1963 p. 200 § 3-82, A.L. 1973 H.B. 158, A.L. 1979 H.B. 280, A.L. 1988 S.B. 789)

(Source: RSMo 1959 § 165.220)



Section 162.825 Special district, procedure to establish.

Effective 28 Aug 1978

Title XI EDUCATION AND LIBRARIES

162.825. Special district, procedure to establish. — Whenever there is presented to the state board of education a petition signed by voters in each district in the proposed special district equal in number in each district to five percent of the number of votes cast for school board members in the last annual school election praying (a) that a special school district embracing the entire area described in the petition be organized for the education and training of handicapped and severely handicapped children and for vocational education purposes; and (b) that a proposal be submitted to the voters of the proposed district for the organization of the special school district, the state board of education, unless section 162.835 applies, shall, within thirty days of the receipt of said petition, direct the board of education of each school district comprising the proposed special district to cause the proposal to be submitted to the voters in each such district at the next municipal election or, if the next annual school election is more than sixty days away, cause the proposal to be submitted to the voters in each such district at a special election called in accordance with law on a date set by the state board of education. The election shall be conducted in each school district comprising the proposed special district in the manner provided by law for the conducting of school district elections generally in sections 162.351 and 162.601, unless a different procedure is specifically provided in sections 162.670 to 162.995.

(L. 1973 H.B. 474 § 36, A.L. 1974 S.B. 571, A.L. 1978 H.B. 971)



Section 162.830 Special district may include one or more school districts.

Effective 01 Jul 1974, see footnote

Title XI EDUCATION AND LIBRARIES

162.830. Special district may include one or more school districts. — A special school district organized under the provisions of sections 162.670 to 162.995 may include more than one school district and may be established irrespective of county boundaries. The boundaries of a special school district organized under the provisions of sections 162.670 to 162.995 shall coincide with the boundaries of the school districts included in the special district and the special school district shall be in addition to the school districts comprising the special district.

(L. 1973 H.B. 474 § 37)

Effective 7-1-74



Section 162.835 State board to review petition, when — plan for election districts within a special district required, when — submission to voters, when.

Effective 01 Jul 1974, see footnote

Title XI EDUCATION AND LIBRARIES

162.835. State board to review petition, when — plan for election districts within a special district required, when — submission to voters, when. — Where a petition for a special district proposes a district whose boundaries do not coincide with county boundaries at all points, the petition shall be reviewed and approved by the state board of education before submission to the voters. In addition to the petition, a feasibility study shall be presented to the state board of education. The study shall include and the state board shall consider the proposed district's feasibility as to need, financial adequacy, number of students, other available services in the vicinity, and the needs of surrounding districts not included. Where the proposed district has a population in excess of one hundred thousand, there shall be presented to the state board of education a plan for dividing the area of the proposed special district into six election districts of equal population taking into account, insofar as possible, the existing school district boundary lines. Upon approval by the state board of education or, if no action is taken by the state board of education, after the expiration of sixty days from the date the petition is received by the state board of education, the state board of education shall direct the board of directors of each school district comprising the proposed special district to cause the proposal to be submitted to the voters in each district in accordance with section 162.825.

(L. 1973 H.B. 474 § 38)

Effective 7-1-74



Section 162.840 Form of ballot.

Effective 28 Aug 1978

Title XI EDUCATION AND LIBRARIES

162.840. Form of ballot. — The question shall be submitted in substantially the following form:

Shall there be organized a special school district comprising the school districts of ______ (described by school district name and/or number), state of Missouri, for vocational education and for the education and training of handicapped and severely handicapped children, embracing the entire area of these school districts, having the power to impose a property tax not to exceed the annual rate of twenty-five cents on each hundred dollars assessed valuation, and any additional tax that is approved hereafter by vote thereon, and to be known as "The Special School District of ______," as prayed for by a petition filed with state board of education on the ______ day of ______, 20______?

(L. 1973 H.B. 474 § 39, A.L. 1974 S.B. 571, A.L. 1978 H.B. 971)



Section 162.841 Records to be kept — changes to be reported.

Effective 01 Jul 1974, see footnote

Title XI EDUCATION AND LIBRARIES

162.841. Records to be kept — changes to be reported. — The district secretary shall record a copy of all reports made by him to the state department of elementary and secondary education. He shall also record in the record book of the district a correct plat of the district, changing the same as often as alteration is made in the boundary lines by the proper authority, and shall furnish the county clerk and state department of elementary and secondary education with copies of the same and shall officially notify them of any change whenever made.

(L. 1963 p. 200 § 3-84, A.L. 1973 H.B. 158)

(Source: RSMo 1959 § 165.237)

Effective 7-1-74



Section 162.845 Organization election results, how determined — election of directors, when.

Effective 28 Aug 1978

Title XI EDUCATION AND LIBRARIES

162.845. Organization election results, how determined — election of directors, when. — 1. The results of the balloting at each polling place shall be certified and transmitted to the state board of education and to the board of education of each school district comprising the proposed special district, immediately upon tabulation following the closing of the polls. The proposal to organize the special school district, to carry, must receive a majority of the total number of votes cast thereon in the area comprising the proposed special district. The state board of education from the results so certified and attested shall determine whether the proposal for the organization of the special school district has received a majority of the votes cast and shall certify the results to the board of education of each school district comprising the proposed special district. If the certificate shows that the proposition to organize the school district has received a majority of the votes cast, the state board of education shall then declare the special school district organized.

2. If the proposal to organize the special district is approved, the state board of education shall, within thirty days of the date of approval, call an election in the special district at which the board of education of the special district shall be elected; provided, however, the date for such an election shall not be more than ninety days after the date of approval.

(L. 1973 H.B. 474 § 40, A.L. 1978 H.B. 971)



Section 162.855 Board of education of a special school district, duties and powers.

Effective 24 May 1996, see footnote

Title XI EDUCATION AND LIBRARIES

162.855. Board of education of a special school district, duties and powers. — 1. The board of education of a special school district with a population of not more than one hundred thousand persons shall consist of seven members to be elected as provided in sections 162.670 to 162.995. In addition to the duties required of boards of education of special school districts with a population of not more than one hundred thousand persons pursuant to sections 162.670 to 162.995, the board shall perform the same duties and is subject to the same liabilities as the board of a seven-director school district, other than an urban district, acting under the general school laws of the state of Missouri.

2. The board of education of a special school district with a population of not more than one hundred thousand persons shall have the power, in addition to powers granted elsewhere in sections 162.670 to 162.995 and in addition to powers granted to the boards of education of seven-director school districts, other than urban districts, under the general school laws of this state, to:

(1) Establish and operate programs for the education of handicapped and severely handicapped children residing in the district subject to rules and regulations of the state board of education and the state department of elementary and secondary education promulgated pursuant to sections 162.670 to 162.995;

(2) Establish and operate programs for the vocational education of residents of the district;

(3) Employ teachers and other personnel necessary to provide these programs; and

(4) Do such other things as are necessary and incidental to any of the foregoing powers whether set forth in sections 162.670 to 162.995 or in the laws applicable to seven-director school districts, except urban districts.

(L. 1973 H.B. 474 § 42, A.L. 1974 S.B. 571, A.L. 1996 S.B. 687)

Effective 5-24-96



Section 162.856 Governing council of special school districts with population of more than 100,000 — members — powers and duties.

Effective 24 May 1996, see footnote

Title XI EDUCATION AND LIBRARIES

162.856. Governing council of special school districts with population of more than 100,000 — members — powers and duties. — 1. In each special school district with a population in excess of one hundred thousand persons, there is hereby established a "Governing Council" which shall consist of one member of the board of education of each school district, all or a portion of which is contained in the special school district. The first governing council shall be formed on or before May 31, 1996, or the effective date of this section, May 24, 1996, whichever is later. Each member of the governing council shall be elected by the board of education of the school district on which the member serves. The board of education of a school district within the special school district may elect a new member to the governing council to fill a vacancy from that district and may replace the existing district member on the governing council at any time, upon providing written notice of the change to the secretary of the governing council.

2. The governing council of a special school district shall have the following powers and duties:

(1) To establish such rules and procedures as may be necessary to carry out its powers and duties as provided in this section;

(2) To elect a chairman, a secretary and such other officers as it deems necessary;

(3) To review and give final approval of the annual budget of the special school district subject to the following provisions:

(a) For the 1996-97, 1997-98 and 1998-99 school years, the board of education of a special school district shall submit its proposed budget to the governing council no later than April first prior to the beginning of the school year, except that, for the 1996-97 school year only, the board of education shall submit its proposed budget to the governing council no later than thirty days after May 24, 1996. The governing council shall then either accept this budget proposal or make any amendments it deems appropriate and adopt the annual budget as amended no later than sixty days after receipt of the proposed budget;

(b) For the 1999-2000 school year and each school year thereafter:

a. The board of education of a special school district shall develop, in cooperation with the governing council, its annual budget which shall, following adoption by the board, be submitted to the governing council no later than April first prior to the beginning of the school year for final approval;

b. The governing council shall accept or reject the proposed budget by May first prior to the beginning of the school year. If rejected, the proposed budget shall be returned to the board of education no later than May first with a statement setting forth the reasons for the rejection;

c. The governing council and the board of education shall resolve any differences regarding approval of the budget by June thirtieth prior to the beginning of the school year;

(4) To annually review, conduct public hearings on and approve a rolling five-year plan for the operation and management of the district which shall be annually developed by the board of education of the special school district. The plan shall contain, but not be limited to, the following:

(a) The delivery of services;

(b) The structure, governance, administration and financial management of the district;

(c) Cooperation with component school districts; and

(d) Responsiveness to the needs and concerns of the citizens of the special school district. The plan shall be first approved by the governing council on or before December 31, 1996, and shall be reviewed and approved annually on or before December thirty-first of each following year;

(5) To consult with the parental advisory committee established in section 162.858;

(6) To hold at least four meetings per school year and such other meetings, called by the chairman of the council, a majority of the council members or the board of education of the special school district, as may be necessary to transact business and fulfill the duties established under this section. All meetings of the governing council shall be open to the public, pursuant to chapter 610. Minutes shall be kept of all proceedings and shall be a public record;

(7) To compel the attendance of the superintendent, members of the board of education, or any employee of the special school district and the production of papers, records, testimony, and other materials relating to the special school district, and to administer oaths to witnesses and take testimony under oath;

(8) To conduct a study to determine whether a plan should be developed whereby the local school districts assume greater responsibility and authority in the education of children with disabilities.

3. Unless a greater majority is otherwise required, all actions of the governing council shall require a majority of the authorized members who represent at least fifty percent of the population of the district. Population figures shall be adjusted based on the latest census data available.

(L. 1996 S.B. 687)

Effective 5-24-96



Section 162.857 Board of education of special school district with population of more than 100,000 — members — powers and duties.

Effective 28 Aug 1999

Title XI EDUCATION AND LIBRARIES

162.857. Board of education of special school district with population of more than 100,000 — members — powers and duties. — 1. The board of education of a special school district with a population of more than one hundred thousand persons shall consist of seven members to be elected as provided in section 162.867. In addition to the duties required of boards of education of special school districts pursuant to sections 162.670 to 162.995, the board shall perform the same duties and is subject to the same liabilities as the board of a seven-director school district, other than an urban district, acting under the general school laws of the state of Missouri, except that those powers and duties specifically reserved to the governing council pursuant to section 162.856 shall remain with the governing council and shall not be granted to the board of education.

2. The board of education of a special school district with a population of more than one hundred thousand persons shall have the power to:

(1) Establish and operate programs for the education of handicapped and severely handicapped children residing in the district subject to rules and regulations of the state board of education and the state department of elementary and secondary education promulgated pursuant to sections 162.670 to 162.995;

(2) Develop and adopt the annual budget for submission and final approval of the governing council;

(3) To authorize all tax levies by two-thirds approval of the board of education prior to submission of the tax levy proposal to the voters of the district as provided by law;

(4) Annually develop and submit to the governing council of the district for approval a five-year plan for the operation and management of the district required pursuant to section 162.856. In developing the plan, the board of education shall solicit a broad range of public input;

(5) Establish and operate programs for the vocational education of residents of the district;

(6) Employ teachers and other personnel necessary to provide these programs;

(7) Ensure that there is no coercion or interference with any parent of a pupil of the special school district on account of the parent having exercised any rights under any law affecting the education of the pupil; and

(8) Do such other things as are necessary and incidental to any of the foregoing powers whether set forth in sections 162.670 to 162.995 or in the laws applicable to seven-director school districts, except urban districts.

(L. 1996 S.B. 687, A.L. 1997 S.B. 146, A.L. 1998 S.B. 488, A.L. 1999 H.B. 889)



Section 162.858 Public review committee and parental advisory committee of special school district with population of more than 100,000 — appointment of members — powers and duties.

Effective 24 May 1996, see footnote

Title XI EDUCATION AND LIBRARIES

162.858. Public review committee and parental advisory committee of special school district with population of more than 100,000 — appointment of members — powers and duties. — 1. On or before July 1, 1997, and every four years thereafter, a public review committee shall be appointed to conduct a thorough review of a special school district with a population greater than one hundred thousand persons including the structure, governance, administration, financial management, delivery of services, cooperation with component school districts, the district's role as an advocate for handicapped and severely handicapped children, compliance with sections 162.850 to 162.859, regarding conflicts and responsiveness to the needs and concerns of the citizens of the special school district. The committee shall investigate, document and determine the validity or invalidity to the extent possible of allegations relating to these matters. Any such allegation shall be addressed in writing and shall be delivered to the governing council and school board for resolution, as required. The committee shall consist of three members appointed by the commissioner of education, three members appointed by the governing council of the district and three members appointed by the parental advisory committee established in this section*. All members of the public review committee shall be registered voters of the special school district who have resided within the state for one year next preceding the appointment of the committee and who are at least twenty-four years of age. The committee may hold public hearings and gather information and shall make recommendations based upon factual findings. No later than July first of the year following the year in which the committee is appointed, the committee shall complete its review and submit a report containing its findings and recommendations to the board of education of the special school district, the governing council and the general assembly, and the report shall be made available to the public upon request. The department of elementary and secondary education shall provide staff resources to assist in the review, and the district budget shall provide sufficient resources, including staff and consultants, upon request of the public review committee. The public review committee may propose, if needed, a revised structure of the board of education of the special school district, or a revised structure for the selection of the members of the board of education of the special school district, or both, and may cause the county election authority to place such proposal before the voters of the special school district for approval and adoption, and any such issue shall become effective thirty days after approval and adoption by the voters of the district or on such other, later date as provided in the issue placed before the voters. Any such issue shall be proposed no later than July first of the year following the year in which the committee is appointed, and the issue shall be submitted to the voters on the first Tuesday after the first Monday in November in the year following the year in which the committee is appointed in the manner provided pursuant to chapter 115. The structure of the board of education and the selection of members of the board of education of a special school district with a population of more than one hundred thousand persons shall be as established pursuant to section 162.867, except as may be otherwise approved by the voters of the special school district under this subsection.

2. There is hereby established a parental advisory committee which shall consult with the governing council and the board of education on issues involving pupils or parents of pupils of the district, including procedures for parental rights in resolution conferences and other proceedings regarding disputes between a parent and the local school district, the special school district or both, over the education of a pupil. The governing council shall establish a process for selection of the members of the parental advisory committee which shall provide for members to be independently selected by parents of pupils of the special school district.

(L. 1996 S.B. 687)

Effective 5-24-96

*Words "section 162.858" appear in original rolls.



Section 162.859 Board members to file financial interest statements.

Effective 24 May 1996, see footnote

Title XI EDUCATION AND LIBRARIES

162.859. Board members to file financial interest statements. — All board members elected pursuant to section 162.867 shall file financial interest statements pursuant to section 105.483.

(L. 1996 S.B. 687)

Effective 5-24-96



Section 162.860 Candidates for board, qualifications — filing for office, where.

Effective 24 May 1996, see footnote

Title XI EDUCATION AND LIBRARIES

162.860. Candidates for board, qualifications — filing for office, where. — Candidates for membership on the board of education of a special school district with a population of not more than one hundred thousand persons shall be citizens of the United States and voters of the proposed district who have resided within the state for one year next preceding the election and who are at least twenty-four years of age. All candidates shall file their declarations of candidacy with the secretary of the state board of education.

(L. 1973 H.B. 474 § 43, A.L. 1978 H.B. 971, A.L. 1996 S.B. 687)

Effective 5-24-96



Section 162.865 Election at large — terms of office.

Effective 24 May 1996, see footnote

Title XI EDUCATION AND LIBRARIES

162.865. Election at large — terms of office. — The board members of a special school district with a population of not more than one hundred thousand persons shall be elected at large. The seven receiving the largest number of votes shall be elected and the three receiving the highest number of votes cast shall be elected for terms of three years each; the two receiving the next highest number of votes cast shall be elected for terms of two years each; and the two receiving the next highest number of votes cast shall be elected for terms of one year each. That part of the year between the date of the election of board members and the municipal election day of the following year is considered a full year in the terms of the members elected. All board members shall serve until their successors are elected and qualified and the state board of education shall issue certificates of election to the board members elected.

(L. 1973 H.B. 474 § 44, A.L. 1978 H.B. 971, A.L. 1996 S.B. 687)

Effective 5-24-96



Section 162.867 Candidate for board — qualifications — election process — terms — redistricting committee.

Effective 28 Aug 1999

Title XI EDUCATION AND LIBRARIES

162.867. Candidate for board — qualifications — election process — terms — redistricting committee. — 1. Board of education members of a special school district with a population of more than one hundred thousand persons in office on August 28, 1999, shall serve the remainder of their terms and shall serve until their successors are duly elected and qualified pursuant to this section.

2. On and after August 28, 1999, each new member of a board of education of a special school district with a population of more than one hundred thousand persons shall be elected pursuant to this section by the governing council established pursuant to section 162.856.

3. Pursuant to this section, each qualified candidate for the board of education of a special school district with a population of more than one hundred thousand persons shall:

(1) Be a voter of the district who has resided within the state for one year next preceding selection to the board and is resident in the subdistrict in which the candidate files;

(2) Be at least twenty-four years of age.

4. No member of the board of education of a special school district with a population of more than one hundred thousand persons shall:

(1) Vote on, solicit, transact, offer, or accept any contract between the special school district and any corporation, partnership, association, or other organization in which that member of the board of education has a financial interest, unless otherwise provided herein, excluding interests owned prior to such member's election;

(2) Hold any office or employment of profit from the board of education of the special school district while serving. However, nothing in this section shall be construed to preclude a person from being elected to or serving on the board of education of the special school district on the basis that the person is related to a pupil of the special school district or to a pupil of any school district all or a portion of which is contained within the special school district; or

(3) Vote on, solicit, transact, offer, or accept any contract or procurement in which that board member shall have a direct or indirect beneficial interest, unless:

(a) The material facts as to such member's relationship or interest and as to the contract or transaction are disclosed in writing and are known to the board and governing council, and such governing council and board, in good faith, authorize the contract or transaction by the affirmative vote of the majority of the disinterested members; and

(b) Such member's relationship or interest in such contract or transaction shall not be voted upon by such interested member.

5. Beginning in April, 1997, and every third year thereafter, two members shall be elected. Beginning in April, 1998, and every third year thereafter, two members shall be elected. Beginning in April, 1999, and every third year thereafter, three members shall be elected. A member shall be elected to fill each open seat on the board of education.

6. Board members shall serve three-year terms and shall serve until their successors are duly elected and qualified.

7. The board of education shall, upon formation and each decade within ninety days following the publication of the final decennial census figures thereafter, adopt a resolution calling for the formation of a redistricting committee. Upon adoption of such resolution, the secretary of the board of education shall forward a certified copy thereof to the state board of education. The redistricting committee shall consist of three residents within the district, appointed by the board of education of the special school district, plus three additional persons resident within the special school district, appointed by the state board of education. Thereafter, the redistricting committee shall meet, organize itself with a chairman and secretary, and proceed with the adoption of a redistricting plan. Any plan proposed to be adopted must receive approval of a majority of the whole redistricting committee. Upon adoption, the redistricting committee shall forward a copy of the plan certified by the secretary of the redistricting committee to the state board of education for its approval or disapproval. The state board of education shall approve any redistricting plan which divides the special district into seven subdistricts of equal population, taking into account insofar as possible existing school district boundary lines. Upon approval by the state board of education, the redistricting plan shall become effective and all board members selected thereafter shall be selected from subdistricts in which they are resident. If the plan is not approved, then it shall be returned to the redistricting committee for revision and resubmission. If a redistricting plan has not been adopted within one year after the publication of the decennial census figures, the state board of education shall provide the redistricting plan. No member of the redistricting committee shall serve on the board of education for a period of six years following such service on the redistricting committee.

8. The structure of the board of education and the selection of members of the board of education of a special school district with a population of more than one hundred thousand persons shall be as established pursuant to this section, except as may be otherwise approved by the voters of the special school district under section 162.858.

(L. 1996 S.B. 687, A.L. 1999 H.B. 889)



Section 162.870 Results, how certified.

Effective 24 May 1996, see footnote

Title XI EDUCATION AND LIBRARIES

162.870. Results, how certified. — The results of board elections conducted pursuant to section 162.865 shall be certified and transmitted to the state board of education and to the board of education of each school district comprising the special district, immediately upon tabulation following the closing of the polls. The state board of education, from the results so certified, shall determine the members elected to the board of education and shall issue certificates of election to the persons entitled thereto.

(L. 1973 H.B. 474 § 45, A.L. 1978 H.B. 971, A.L. 1996 S.B. 687)

Effective 5-24-96



Section 162.875 District a body corporate and a political subdivision — powers granted.

Effective 01 Jul 1974, see footnote

Title XI EDUCATION AND LIBRARIES

162.875. District a body corporate and a political subdivision — powers granted. — When the new district is organized, it shall be a body corporate and political subdivision of the state and shall be known as "The Special District of ______" (a name selected by the governing board) and, in that name, may sue and be sued, levy and collect taxes within the limitations of the Constitution of Missouri* and section 162.920, issue bonds and possess the same corporate powers as seven-director school districts, other than urban districts. All constitutional provisions and laws applicable to the organization and government of seven-director school districts, other than urban districts, are applicable to districts organized prior to the passage of sections 162.670 to 162.995.

(L. 1973 H.B. 474 § 46)

Effective 7-1-74

*Words "of Missouri" do not appear in original rolls.



Section 162.880 Establishment of schools, when.

Effective 01 Jul 1974, see footnote

Title XI EDUCATION AND LIBRARIES

162.880. Establishment of schools, when. — The board of education of the special district may establish schools within any school district comprising the special district for any of the children designated in sections 162.670 to 162.995 and may establish programs for any such children within any school district included in the special district in classrooms furnished by the school district, if the number of children available for instruction in such classrooms is sufficient under standards determined by the state department of elementary and secondary education.

(L. 1973 H.B. 474 § 47)

Effective 7-1-74



Section 162.885 Determination of eligibility of child, how made.

Effective 01 Jul 1974, see footnote

Title XI EDUCATION AND LIBRARIES

162.885. Determination of eligibility of child, how made. — The determination of whether a child is eligible for the programs of the special district for the handicapped or severely handicapped shall be made by the special district in accordance with rules and regulations adopted by the state board of education pursuant to section 162.685.

(L. 1973 H.B. 474 § 48)

Effective 7-1-74



Section 162.890 Special district to assume full responsibility for handicapped or severely handicapped children — exception, transition period.

Effective 28 Aug 1977

Title XI EDUCATION AND LIBRARIES

162.890. Special district to assume full responsibility for handicapped or severely handicapped children — exception, transition period. — If a special district is organized in any area of this state under the provisions of sections 162.670 to 162.995, neither the state board of education nor any school district within the special district shall be required to establish schools or classes for the training or education of handicapped or severely handicapped children under any other existing law, except that the component districts included in a newly formed special district and the state board of education shall continue to provide services formerly provided for children residing in the district until the resources of the special district are sufficient to permit its assuming such responsibilities. In no instance shall component districts or the state board of education be required to provide special education classes for the training or education of these children for more than one school term after the special district has been formed.

(L. 1973 H.B. 474 § 49, A.L. 1977 H.B. 130)



Section 162.895 Vocational training to be provided.

Effective 28 Aug 1974

Title XI EDUCATION AND LIBRARIES

162.895. Vocational training to be provided. — The special school district shall provide free vocational instruction for children under the age of twenty-one years resident within the district's boundaries. The vocational program of instruction shall be approved by the state department of elementary and secondary education and shall be so designed as to provide sufficient vocational and academic training for the student to receive a high school diploma at the completion of the twelfth grade. The board of education of the special school district, subject to the approval of the state department of elementary and secondary education, shall establish standards for admission to vocational programs operated by the district.

(L. 1973 H.B. 474 § 50, A.L. 1974 S.B. 571)



Section 162.900 Transportation of students required — state transportation aid authorized.

Effective 28 Aug 1974

Title XI EDUCATION AND LIBRARIES

162.900. Transportation of students required — state transportation aid authorized. — 1. The board of education of each special school district shall provide for the free transportation of all children under the age of twenty-one years residing in the special district who attend its classes or schools and shall make all needed rules and regulations for the free transportation of these children.

2. A special school district is entitled to state transportation aid under section 162.985 for handicapped and severely handicapped children and under section 163.161 for children attending the vocational education program of the special district.

(L. 1973 H.B. 474 § 51, A.L. 1974 S.B. 571)



Section 162.905 Cooperative activities authorized.

Effective 01 Jul 1974, see footnote

Title XI EDUCATION AND LIBRARIES

162.905. Cooperative activities authorized. — Any special school district may, at the discretion of its board of education and upon the request of component local districts, serve as a coordinating agency for cooperative activities including but not limited to group purchasing, centralized computer services, audiovisual services and library services for the school districts served by the special district.

(L. 1973 H.B. 474 § 52)

Effective 7-1-74



Section 162.910 Election of board members — term — declarations of.

Effective 24 May 1996, see footnote

Title XI EDUCATION AND LIBRARIES

162.910. Election of board members — term — declarations of. — At the elections conducted pursuant to section 162.865, the voters of a special district with a population of not more than one hundred thousand persons shall elect, by ballot, two board members to succeed those whose terms have expired and the board members so elected shall hold office for terms of three years and until their successors have been elected and qualified and shall assume the duties of their offices at the first regular meeting of the board of education held after their election. Candidates shall file their declarations of candidacy for office of board member with the secretary of the board of education of the special school district. A majority of the then qualified members of the board of education of the special school district shall certify the candidates receiving the greatest number of votes for terms of three years each and until their successors shall have been elected and qualified, and shall declare and certify the results of the vote cast on any question presented at the election.

(L. 1973 H.B. 474 § 53, A.L. 1978 H.B. 971, A.L. 1996 S.B. 687)

Effective 5-24-96



Section 162.915 Acquisition of property — condemnation powers — sites, how selected.

Effective 01 Jul 1974, see footnote

Title XI EDUCATION AND LIBRARIES

162.915. Acquisition of property — condemnation powers — sites, how selected. — 1. The board of education of a special school district may acquire by purchase, lease, gift, bequest, eminent domain or otherwise all necessary lands, buildings, equipment, and supplies including transportation facilities, to carry out its responsibilities under sections 162.670 to 162.995. Whenever the board of education selects property or additional property for school purposes and cannot agree with the owner thereof as to the price to be paid, or for any other reason cannot secure a title thereto, the board may proceed to condemn the property in the manner provided in chapter 523 and upon such condemnation and payment of the appraisement as provided, the title to the property shall vest in the special school district.

2. The board of education of a special district may locate the sites of schools, offices, playgrounds and other necessary facilities at such places within the district as it deems in the best interests of the district.

(L. 1973 H.B. 474 § 54)

Effective 7-1-74



Section 162.920 Tax rate — how increased.

Effective 28 Aug 1974

Title XI EDUCATION AND LIBRARIES

162.920. Tax rate — how increased. — 1. The initial tax imposed on property subject to the taxing power of a special school district under Article X, Section 11(a) of the Constitution of Missouri shall not exceed the annual rate of twenty-five cents on each hundred dollars assessed valuation, which tax rate shall be used for the district's programs for the education and training of handicapped and severely handicapped children and for vocational education as provided by sections 162.670 to 162.995.

2. Increases in the tax rate may be made with voter approval in the same manner as provided in chapter 164 for other school districts.

(L. 1973 H.B. 474 § 55, A.L. 1974 S.B. 571)



Section 162.925 Property subject to tax — special district taxes not to be used in determining average school levy.

Effective 01 Jul 1974, see footnote

Title XI EDUCATION AND LIBRARIES

162.925. Property subject to tax — special district taxes not to be used in determining average school levy. — All real and tangible personal property owned by railroads, street railways, bridge companies, telegraph companies, electric light and power companies, electric transmission line companies, pipeline companies, express companies, airline companies and other companies and public utilities whose property is assessed by the state tax commission shall be taxed at the same rate of taxation levied on other property in the special school district and said property shall be taxed in the same manner and to the same extent as property which is subject to assessment and taxation for general county purposes, and all of the provisions of chapters 151, 153, 154 and 155 shall apply to taxation by special school districts to the same extent as if special school districts were specifically included in the provisions contained in chapters 151, 153, 154 and 155, except that the taxes levied by special school districts shall not be included for the purpose of determining the average school levy for the other school districts in the county in which they are situated. The taxes levied against the property by special school districts shall be collected in the same manner as general county taxes.

(L. 1973 H.B. 474 § 56)

Effective 7-1-74



Section 162.930 Approval for state aid, how obtained.

Effective 28 Aug 1986

Title XI EDUCATION AND LIBRARIES

162.930. Approval for state aid, how obtained. — The department of elementary and secondary education shall inspect all programs for the handicapped and severely handicapped established under the provisions of sections 162.670 to 162.995 and, upon its approval, the special school district shall receive state aid under the provisions of sections 162.935, 162.975, and 162.980 and sections 163.161, 163.172, 168.500, and 168.520.

(L. 1973 H.B. 474 § 57, A.L. 1986 H.B. 1441)



Section 162.935 State aid, how computed.

Effective 01 Jul 2006, see footnote

Title XI EDUCATION AND LIBRARIES

162.935. State aid, how computed. — 1. Except as provided in subsection 3 of this section, each special district formed under provisions of sections 162.670 to 162.999 shall receive an amount equal to the district's weighted average daily attendance multiplied by the state adequacy target multiplied by the dollar value modifier minus local effort minus payments from the classroom trust fund. A student enrolled in classes or programs in both the special district and a component district or a pupil enrolled in a local district who needs itinerant or temporary services provided by the special district shall continue his enrollment in the local district for purposes of apportionment of state aid on average daily attendance. The special district may include the pupil in classes approved for special categorical aid. The district providing transportation may claim state transportation aid.

2. Any special school district which is in a county of the first classification which has a population greater than nine hundred thousand is entitled to apportionment of state aid even though the tax rate levied by the special school district is less than that required by section 163.021.

3. For the purposes of determining state aid pursuant to section 163.031, the weighted average daily attendance of a school district within any special school district which is not in a county of the first classification which has a population greater than nine hundred thousand shall reflect the average daily attendance of all pupils resident in the district and educated by the district or by the special school district, or both. The department shall pay the funds so calculated to the school district. The school district shall pay monthly to the special school district the proportional amount of state aid based on the weighted average daily attendance of students educated by the special school district to the total weighted average daily attendance of students educated by the district and the special school district.

(L. 1973 H.B. 474 § 58, A.L. 1986 H.B. 1441, A.L. 1998 S.B. 781, A.L. 2005 S.B. 287)

Effective 7-01-06



Section 162.940 Tuition fees, how set — who shall pay.

Effective 28 Aug 1974

Title XI EDUCATION AND LIBRARIES

162.940. Tuition fees, how set — who shall pay. — The board of education of the special school district shall determine as nearly as possible the per capita cost of its programs and file the same with the state department of elementary and secondary education. Upon approval thereof by the state department of elementary and secondary education, the board of education of the special school district shall require of all resident students over twenty-one years of age and all nonresident students desiring to participate in the programs of the special school district a tuition fee in an amount approved by the state department of elementary and secondary education.

(L. 1973 H.B. 474 § 59, A.L. 1974 S.B. 571)



Section 162.945 Notice to parent or guardian of diagnosis — contents of notice.

Effective 28 Aug 1977

Title XI EDUCATION AND LIBRARIES

162.945. Notice to parent or guardian of diagnosis — contents of notice. — The responsible local school district, the responsible special school district, or the state department of elementary and secondary education shall notify in writing by first class mail to the last known address or by personal service every parent or guardian of every child diagnosed, evaluated, reevaluated or assigned under the provisions of sections 162.670 to 162.995 of the results of any diagnosis, evaluation or reevaluation made pursuant to the terms of sections 162.670 to 162.995 and of the recommended assignment, change in assignment, or denial of assignment of the child to a class or program provided under sections 162.670 to 162.995. The notice shall advise the parent or guardian that, upon request, the parent or guardian shall be permitted to inspect, at the school attended by the child or at another convenient place at any time during regular school hours, all records pertaining to said child including all diagnoses, evaluations and reevaluations obtained by the responsible school district or the state department of elementary and secondary education. The notice shall also contain information as to the procedure for requesting a review of any action taken by the local school district or special district or the state department of elementary and secondary education.

(L. 1973 H.B. 474 § 60, A.L. 1977 H.B. 130)



Section 162.946 Disability history and awareness instruction, school board may require — October designated disability history and awareness month — content and goals of instruction.

Effective 28 Aug 2011

Title XI EDUCATION AND LIBRARIES

162.946. Disability history and awareness instruction, school board may require — October designated disability history and awareness month — content and goals of instruction. — 1. Each district school board may require schools within the district to provide disability history and awareness instruction in all K-12 public schools during the month of October of each year. The month of October shall be designated "Disability History and Awareness Month".

2. During disability history and awareness month, students may be provided instruction to expand their knowledge, understanding, and awareness of individuals with disabilities, the history of disability, and the disability rights movement.

3. Disability history may include the events and time lines of the development and evolution of services to, and the civil rights of, individuals with disabilities. Disability history may also include the contributions of specific individuals with disabilities, including the contributions of acknowledged national leaders. The instruction may be integrated into the existing school curriculum in ways including, but not limited to, supplementing lesson plans, inviting classroom and assembly speakers with experience or expertise on disabilities, or providing other school-related activities. The instruction may be delivered by qualified school personnel or by knowledgeable guest speakers.

4. The goals of the disability history and awareness instruction include:

(1) Instilling in students sensitivity for fellow students with disabilities and encouraging educational cultures that nurture safe and inclusive environments for students with disabilities in which bullying is discouraged and respect and appreciation for students with disabilities is encouraged;

(2) An understanding that disability is a natural part of the human experience; we are all more alike than different; and regardless of disability, every citizen is afforded the same rights and responsibilities as that of any other;

(3) The creation of a more inclusive school community, where students with disabilities are included in every aspect of society, and every student is acknowledged for their unique gifts, talents, and contributions; and

(4) Reaffirmation of the local, state, and federal commitment to the full inclusion in society of, and the equal opportunity for, all individuals with disabilities.

­­

­

5. Institutions of higher education within the state are encouraged to conduct and promote activities on individual campuses that provide education, understanding, and awareness of individuals with disabilities.

(L. 2011 H.B. 555)



Section 162.955 Change in assignment, prohibited, when — child endangering self or others, court order — placement of child during interim.

Effective 28 Aug 2006

Title XI EDUCATION AND LIBRARIES

162.955. Change in assignment, prohibited, when — child endangering self or others, court order — placement of child during interim. — 1. Except as otherwise provided in this section, during the pendency of any administrative or judicial proceeding pursuant to sections 162.961 and 162.963 no change in the assignment or status of a handicapped or severely handicapped child shall be made except that such change may be made with the written consent of the parent or guardian. If written consent cannot be obtained and the child is endangering himself or others, the assignment or status can be changed pursuant to court order, but without prejudice to any rights that the child and the parent or guardian may have pursuant to sections 162.670 to 162.999 or otherwise pursuant to law.

2. During the pendency of any administrative or judicial proceeding pursuant to sections 162.961 and 162.963, to challenge a placement changed because of a disciplinary action to an interim alternative educational setting or to challenge the manifestation determination in connection with a disciplinary change of placement, the child shall remain in the interim alternative educational setting pending the due process hearing or until expiration of the time period of the interim alternative educational setting, whichever first occurs, unless the parent and responsible public agency agree otherwise.

3. If during an interim alternative educational setting arranged because of a disciplinary action involving weapons, drugs, or serious bodily injury, or because the child is a danger to himself or others, the responsible educational agency proposes to change the child's placement after expiration of the interim placement, and the parents challenge the proposed change by requesting a due process hearing, the child shall remain in his current placement, which is the placement before the interim alternative educational setting, during pending proceedings to challenge the change. The responsible educational agency may request an expedited hearing pursuant to section 162.961, if it is believed it is dangerous for the child to remain in the current placement.

(L. 1973 H.B. 474 § 62, A.L. 1992 H.B. 1151, A.L. 1996 H.B. 1376 & 1501, A.L. 1998 H.B. 1683, A.L. 2005 H.B. 276, A.L. 2006 S.B. 834)



Section 162.958 Law in effect at time of request to be utilized.

Effective 28 Aug 1996

Title XI EDUCATION AND LIBRARIES

162.958. Law in effect at time of request to be utilized. — Any due process proceeding or resulting mediation shall be processed under the law in effect at the time the request was initiated.

(L. 1996 H.B. 1376 & 1501)



Section 162.959 Mediation of dispute available, when — agreement to be in writing — attorney not permitted, when.

Effective 28 Aug 2005

Title XI EDUCATION AND LIBRARIES

162.959. Mediation of dispute available, when — agreement to be in writing — attorney not permitted, when. — 1. As used in this section, "mediation" is the process by which a neutral mediator assists the parties in reaching a mutually acceptable voluntary and consensual agreement in the best interests of the child as to issues contained in the notice pursuant to section 162.945. The role of the mediator is to aid the parties in identifying the issues, reducing misunderstandings, clarifying priorities, exploring areas of common interest and finding points of agreement. An agreement reached by the parties shall be based on the decisions of the parties and not the decisions of the mediator. The agreement reached may resolve all or only some of the disputed issues.

2. Whenever a hearing has been requested pursuant to section 162.961, on any matter in dispute under section 162.961, and the dispute has not been finally resolved, the parties shall be offered an opportunity for mediation to resolve the dispute. Mediation shall also be made available to parties prior to the request for a hearing. Use of mediation shall be mutually agreed upon by both parties unless federal law provides to the contrary. The department of elementary and secondary education shall ensure that impartial mediation is provided at no cost to parents or guardians and the participating school district when requested pursuant to this section.

3. School districts may not use mediation to deny or delay the parents' right to a due-process hearing pursuant to section 162.961, or to deny the parents any other rights afforded pursuant to this chapter.

4. Mediation conducted pursuant to this section shall be scheduled within fifteen days of selecting a mediator at a time and place mutually acceptable to all parties engaged in mediation.

5. Mediation conducted pursuant to this section shall be completed within thirty days of agreement to mediate and may be terminated by either party at any time.

6. Any mediation agreement reached pursuant to this section shall be in writing, signed by the parties, and delivered to all parties engaged in the mediation. The responsible public agency or its designee shall sign the agreement. The designee identified by the responsible public agency shall have the authority to bind the agency. A local board of education, as a responsible public agency, may identify a designee with authority to bind the school district. The written agreement is a legally binding agreement that sets forth the resolution and must state that all discussions that occurred during the mediation process shall be confidential and may not be used as evidence in any subsequent due process hearing or civil proceeding. The agreement is enforceable in any state court of competent jurisdiction or in a district court of the United States.

7. Mediators shall be selected by mutual agreement of the parents or guardians and the participating school district or responsible educational agency from a list maintained by the department of elementary and secondary education. Any mediator selected shall meet training, impartiality and assessment requirements pursuant to regulations promulgated by the department of elementary and secondary education.

8. No attorney shall attend or participate on behalf of any party at the mediation session although the parent or guardian may be accompanied by a lay advocate. Each party may be accompanied by no more than three persons, with additional participants allowed only by mutual agreement.

(L. 1996 H.B. 1376 & 1501, A.L. 2005 H.B. 276)



Section 162.961 Due process hearing before administrative hearing commission — written decision — expedited hearing — forty-five day placement — hearing requirements — preliminary meeting.

Effective 28 Aug 2012

Title XI EDUCATION AND LIBRARIES

162.961. Due process hearing before administrative hearing commission — written decision — expedited hearing — forty-five day placement — hearing requirements — preliminary meeting. — 1. A parent, guardian or the responsible educational agency may request a due process hearing before the administrative hearing commission with respect to any matter relating to identification, evaluation, educational placement, or the provision of a free appropriate public education of the child. Such request shall include the child's name, address, school, issue, and suggested resolution of dispute if known. Except as provided in subsection 4 of this section, the * administrative hearing commission shall within fifteen days after receiving notice assign a commissioner who is not an employee of the state board of education or department of elementary and secondary education to hear the case. Commissioners shall have some knowledge or training involving children with disabilities, shall not have a personal or professional interest which would conflict with his or her objectivity in the hearing, and shall meet the training and assessment requirements pursuant to state regulations, federal law and regulation requirements of the Individuals With Disabilities Education Act, and the requirements in section 621.253. No commissioner who conducts a due process hearing shall have been employed within the last five years by a school district or by an organization engaged in special education parent and student advocacy, performed work for a school district or for a parent or student as a special education advocate within the last five years as an independent contractor or consultant, been employed within the last five years by the state board of education or department of elementary and secondary education, or performed work for the state board of education or department of elementary and secondary education within the last five years as an independent contractor or consultant, or been party to a special education proceeding as an attorney, parent, or child. During the pendency of any hearing, or prior to the assignment of the commissioner, the parties may, by mutual agreement, submit their dispute to a mediator pursuant to section 162.959.

2. The parent or guardian, school official, and other persons affected by the action in question shall present at the hearing all pertinent evidence relative to the matter under appeal. All rights and privileges as described in section 162.963 shall be permitted.

3. After review of all evidence presented and a proper deliberation, the commissioner, within the time lines required by the Individuals With Disabilities Education Act, 20 U.S.C. Section 1415 and any amendments thereto, shall determine its findings, conclusions, and decision in the matter in question and forward the written decision to the parents or guardian of the child and to the president of the appropriate local board of education or responsible educational agency and to the department of elementary and secondary education. A specific extension of the time line may be made by the commissioner assigned to the matter at the request of either party, except in the case of an expedited hearing as provided in subsection 4 of this section.

4. An expedited due process hearing by the administrative hearing commission may be requested by a parent to challenge a disciplinary change of placement or to challenge a manifestation determination in connection with a disciplinary change of placement or by a responsible educational agency to seek a forty-five school day alternative educational placement for a dangerous or violent student. The administrative hearing commission shall assign a commissioner to hear the case and render a decision within the time line required by federal law and state regulations implementing federal law. A specific extension of the time line is only permissible to the extent consistent with federal law and pursuant to state regulations.

5. If the responsible public agency requests a due process hearing to seek a forty-five school day alternative educational placement for a dangerous or violent student, the agency shall show by substantial evidence that there is a substantial likelihood the student will injure himself or others and that the agency made reasonable efforts to minimize that risk, and shall show that the forty-five school day alternative educational placement will provide a free appropriate public education which includes services and modifications to address the behavior so that it does not reoccur, and continue to allow progress in the general education curriculum.

6. Any due process hearing request and responses to the request shall conform to the requirements of the Individuals With Disabilities Education Act (IDEA). Determination of the sufficiency shall be made by the commissioner. The commissioner shall enforce the process and procedures, including time lines, required by the IDEA, related to sufficiency of notice, response to notice, determination of sufficiency dispute, and amendments of the notice.

7. A preliminary meeting, known as a resolution session, shall be convened by the responsible public agency, under the requirements of the IDEA. The process and procedures required by the IDEA in connection to the resolution session and any resulting written settlement agreement shall be implemented. The responsible public agency or its designee shall sign the agreement. The designee identified by the responsible public agency shall have the authority to bind the agency. A local board of education, as a responsible public agency, shall identify a designee with authority to bind the school district.

8. Notwithstanding any provision of law to the contrary, when conducting a due process hearing, the administrative hearing commission shall conform all of its practices, procedures, filing deadlines, and response times to the requirements of the Individuals With Disabilities Education Act (IDEA).

(L. 1977 H.B. 130, A.L. 1979 H.B. 343, A.L. 1992 H.B. 1151, A.L. 1994 H.B. 1397, A.L. 1996 H.B. 1376 & 1501, A.L. 1998 H.B. 1683, A.L. 2002 H.B. 2023, A.L. 2005 H.B. 276, A.L. 2006 S.B. 834, A.L. 2009 H.B. 289, A.L. 2012 S.B. 595)

(Source: RSMo Supp. 1975 § 162.960)

*Word "the" appears here in original rolls of S.B. 595, 2012.



Section 162.962 Decision subject to review, when, procedure.

Effective 28 Aug 2012

Title XI EDUCATION AND LIBRARIES

162.962. Decision subject to review, when, procedure. — In a case where review of the administrative hearing commission's decision is sought by a school district or a parent or guardian, either party may appeal as follows:

(1) The court shall hear the case without a jury and shall:

(a) Receive the records of the administrative proceedings;

(b) Hear additional evidence at the request of a party; and

(c) Grant the relief that the court determines to be appropriate, basing its decision on the preponderance of the evidence;

(2) Appeals may be taken from the judgment of the court as in other civil cases;

(3) Judicial review of the administrative hearing commission's decision may be instituted by filing a petition in a state or federal court of competent jurisdiction. Appeals to state court shall be filed within forty-five days after the receipt of the notice of the agency's final decision;

(4) Except when provided otherwise within this chapter or Part 300 of Title 34 of the Code of Federal Regulations, the provisions of chapter 536 are applicable to special education due process hearings and appeal of same;

(5) When a commissioner renders a final decision, such decision shall not be amended or modified by the commissioner or administrative hearing commission.

(L. 1977 H.B. 130, A.L. 1979 H.B. 343, A.L. 1992 H.B. 1151, A.L. 1994 H.B. 1397, A.L. 2002 H.B. 2023, A.L. 2003 H.B. 655, A.L. 2012 S.B. 595)



Section 162.963 Rights of parties — record of proceedings, how kept — costs, how paid.

Effective 28 Aug 2009

Title XI EDUCATION AND LIBRARIES

162.963. Rights of parties — record of proceedings, how kept — costs, how paid. — 1. At any hearing held pursuant to the provisions of section 162.961, except as otherwise provided in this section, either party or a representative shall be entitled to:

(1) Be accompanied and advised by counsel and by individuals with special knowledge or training with respect to the problems of children with disabilities;

(2) Present evidence and confront, cross-examine, and compel the attendance of witnesses;

(3) Prohibit the introduction of any evidence, including all evaluations and recommendations based on the offering party's evaluation, at the hearing that has not been disclosed to that party at least five business days before the hearing;

(4) Obtain a written or, at the option of the parents, electronic verbatim record of the hearing; and

(5) Obtain written or, at the option of the parents, electronic findings of fact and decision.

2. Parents involved in hearings have the right to have the child who is the subject of the hearing present and the right to open the hearing to the public.

3. Prior to the resolution conference or hearing, the parent or guardian or a representative of the parent or guardian shall have access to any reports, records, clinical evaluations or other materials upon which the action to be reviewed was wholly or partially based which could reasonably have a bearing on the correctness of the determination.

4. A complete record shall be made of all proceedings unless otherwise specified by statute, which records shall include verbatim transcription of all testimony and shall include all documents, writings, or other evidence presented by any party. Costs incurred during these proceedings, except those of the parties for purchasing diagnostic services or legal counsel or other services of a personal nature, shall be the responsibility of the state board of education.

(L. 1977 H.B. 130, A.L. 1979 H.B. 343, A.L. 1992 H.B. 1151, A.L. 1994 H.B. 1397, A.L. 1996 H.B. 1376 & 1501, A.L. 1998 H.B. 1683, A.L. 2009 H.B. 289)



Section 162.974 Reimbursement for education costs of high-need children.

Effective 28 Aug 2005

Title XI EDUCATION AND LIBRARIES

162.974. Reimbursement for education costs of high-need children. — 1. The state department of elementary and secondary education shall reimburse school districts, including special school districts, for the educational costs of high-need children with an individualized education program exceeding three times the current expenditure per average daily attendance as calculated on the district annual secretary of the board report for the year in which expenditures are claimed.

2. A school district shall submit, through timely application, as determined by the state department of elementary and secondary education, the cost of serving any student, as provided in subsection 1 of this section.

(L. 2005 S.B. 287)



Section 162.996 Handicapped children attending private, parochial, parish or home schools, districts may provide special educational services — state aid, how calculated.

Effective 28 Aug 1987

Title XI EDUCATION AND LIBRARIES

162.996. Handicapped children attending private, parochial, parish or home schools, districts may provide special educational services — state aid, how calculated. — 1. Special educational services may be offered during the regular school day. Children who attend special educational services in the district and who otherwise attend a private, parochial, parish or home school shall be in compliance with section 167.031.

2. A public school district shall be entitled to state aid for resident handicapped children who attend special educational services and who otherwise attend private, parochial, parish or home schools. State aid shall be calculated on the basis of full-time equivalent average daily attendance of part-time students as provided in section 163.011.

3. Nothing in this section shall change the authority of a public school board to set the schedule of classes for full-time or part-time public school pupils including pupils receiving services under this section.

4. Nothing herein shall be construed to require transportation for these services.

5. No resident child shall be denied or discriminated against in special educational services offered by a school district on the grounds that the child regularly attends a private, parochial, parish or home school.

(L. 1987 S.B. 402 § 10)



Section 162.997 Surrogates appointed, when — state board of education, duties — definitions.

Effective 28 Aug 1992

Title XI EDUCATION AND LIBRARIES

162.997. Surrogates appointed, when — state board of education, duties — definitions. — 1. The state board of education shall:

(1) Establish and maintain procedures to appoint a person to act as a surrogate for the parent or guardian of a handicapped or severely handicapped child when:

(a) The parents or guardian of the child are not known;

(b) The parents or guardian of the child are unavailable; or

(c) The child has been committed to the custody of a public agency or institution in accordance with section 211.181;

(2) Establish and maintain procedures to recruit persons to act as surrogate parents for handicapped or severely handicapped children;

(3) Establish and maintain a list of names of persons who will undertake appointments to act as surrogates for the parents or guardians of handicapped or severely handicapped children;

(4) Provide the education and training necessary to ensure that a surrogate parent appointee has the knowledge and skills to act as an effective representative of a handicapped or severely handicapped child in all decisions relating to the child's education;

(5) Establish standards and procedures by which a surrogate parent may be removed from his appointment if:

(a) He is not effectively representing the child; or

(b) The parents or guardian of a child subsequently become known or available.

2. For purposes of sections 162.997 to 162.999, the following terms mean:

(1) "Handicapped child" or "severely handicapped child", as defined in section 162.675;

(2) "Parent", a biological parent, a guardian or a person acting as a parent of a child, including but not limited to a grandparent or stepparent with whom a child lives. The term does not include the state if the child is a ward of the state. The term does not include a person whose parental rights have been terminated;

(3) "Unavailable", a person is unavailable if his whereabouts are unknown after reasonable inquiry.

(L. 1988 H.B. 1237 § 1, A.L. 1992 H.B. 1151)



Section 162.998 Board of education to be notified of need of surrogate, when, appointment, when.

Effective 28 Aug 1988

Title XI EDUCATION AND LIBRARIES

162.998. Board of education to be notified of need of surrogate, when, appointment, when. — 1. Whenever a school district, special district, state agency or other political subdivision responsible for providing education to handicapped or severely handicapped children is informed of a handicapped or severely handicapped child living within its jurisdiction, it shall, within thirty days, determine whether such child is in need of a person to act as a surrogate parent. Not more than ten days after the determination that such need exists, the school district, special district, state agency or other political subdivision shall notify the state board of education in writing of its determination. Such notification shall be accompanied by all supporting documentation. Within thirty days of such notification, the state board of education shall appoint a person to act as a surrogate for the parent or guardian of the child.

2. Any person may advise a school district, special district, state agency or other political subdivision that a handicapped or severely handicapped child within its jurisdiction may be in need of a person to act as a surrogate parent.

(L. 1988 H.B. 1237 § 2)



Section 162.999 Duties of surrogates, qualifications for appointment, evaluation by board, successor surrogates appointed, when — rights of surrogates — immunity from suits, exceptions — reimbursement for expenses — legal assistance and independent evaluations, rules.

Effective 28 Aug 1992

Title XI EDUCATION AND LIBRARIES

162.999. Duties of surrogates, qualifications for appointment, evaluation by board, successor surrogates appointed, when — rights of surrogates — immunity from suits, exceptions — reimbursement for expenses — legal assistance and independent evaluations, rules. — 1. Any person who is appointed to act as a surrogate parent shall:

(1) Be at least eighteen years of age;

(2) Be free of any interest that may conflict with the interests of the child represented; and

(3) Not be an employee of the state board of education or any governmental entity having responsibility for the education or care of the child.

2. No person shall be appointed to act as a surrogate parent of a handicapped or severely handicapped child unless he has completed the requisite education and training to be provided by the state board of education.

3. The state board of education shall periodically evaluate the performance of persons appointed surrogate parents to ensure that such appointees are providing effective representation. Such periodic evaluations shall take place as often as is reasonably necessary to protect the interests of the particular child.

4. If a person appointed to act as a surrogate parent dies, resigns, or is removed, the state board of education shall, within fifteen days thereof, appoint a successor surrogate parent.

5. The person appointed to act as a surrogate parent for a handicapped or severely handicapped child shall represent the child in all decisions relating to the child's education including, but not limited to, the:

(1) Identification of the child as one needing special educational services;

(2) Evaluation of the child's need for special educational services;

(3) Placement within the elementary and secondary educational system or within special programs offered by other state agencies responsible for providing special educational services;

(4) Provision of a free appropriate public education for the child; and

(5) Legal assistance necessary to protect the best interest of the child.

6. The person appointed to act as a surrogate parent shall have the same right to all information and records concerning the child, confidential or otherwise, compiled, prepared or maintained by any political subdivision or state agency as would the child's parents or guardian, provided that such records are necessary to represent the child effectively in decisions relating to the child's education.

7. The person appointed to act as a surrogate parent shall be immune from liability for any civil damage arising from any act or omission in representing the child in any decision related to the child's education. This immunity shall not apply to intentional conduct, wanton and willful conduct or gross negligence.

8. The person appointed to act as a surrogate parent shall be reimbursed by the state board of education for all reasonable and necessary expenses incurred as a result of his representation of a handicapped or severely handicapped child pursuant to sections 162.997 to 162.999. Standards for obtaining legal assistance and the provision of independent evaluations shall be established by rules promulgated by the state board of education. No person reimbursed pursuant to this section shall be deemed an employee of the state board of education.

(L. 1988 H.B. 1237 §§ 3, 4, A.L. 1992 H.B. 1151)



Section 162.1000 Interagency council on transition created, definitions, members, qualifications, chairperson how selected — meetings, powers and duties — annual report, content.

Effective 28 Aug 2011

Title XI EDUCATION AND LIBRARIES

162.1000. Interagency council on transition created, definitions, members, qualifications, chairperson how selected — meetings, powers and duties — annual report, content. — 1. As used in this section, the following terms mean:

(1) "Transition", a coordinated set of activities for a student, designed within an outcome-oriented process, which promotes movement to integrated employment, including supported employment, postsecondary education, vocational training, continuing and adult education services, independent living and community participation. The coordinated set of activities shall be based upon the individual student's needs, taking into account the student's preferences and interests, and shall include, but not be limited to, instruction, community experiences, the development of employment and other postschool adult living objectives, and when appropriate, acquisition of daily living skills and functional vocational evaluation;

(2) "Youth with disabilities", any person who is found eligible for special education as defined in federal Public Law 101-476, the Individuals with Disabilities Education Act.

2. The individualized education program required for each student enrolled in special education shall include a statement of the needed transition services for students beginning not later than age sixteen and annually thereafter, and shall include, when appropriate, a statement of interagency responsibility or linkages before the student leaves the school setting.

3. The "Missouri Interagency Council on Transition" is hereby created within the division of special education, and shall be composed of the commissioner of the department of elementary and secondary education, the assistant commissioners of the division of vocational rehabilitation, the division of special education, and the division of vocational and adult education, the director of the department of health and senior services, the director of the division of maternal, child and family health, the director of the department of mental health, the director of the department of social services, the president of the Missouri planning council for developmental disabilities, the chairman of the Missouri brain injury advisory council, the president of the advisory council for comprehensive psychiatric services, the president of the Missouri Association for Rehabilitation Facilities, or their designees, a representative of the governor's council on disability, and seven professionals and consumer representatives with no less than three parents or primary consumers, to be appointed by the governor from names submitted by any interested agency or organization serving individuals with disabilities. At the first meeting a chair shall be selected from the members to serve a term of two years. The council shall meet at least quarterly, and at such other times at the call of the chair.

4. The Missouri interagency council on transition shall:

(1) Gather and coordinate data on transition services for secondary age youth with disabilities;

(2) Provide information, consultation, and technical assistance to state and local agencies and school districts involved in the delivery of services to youth with disabilities who are in transition from school to work or postsecondary transition programs;

(3) Assist state and local agencies and school districts in establishing interagency agreements to assure the necessary transition from school to work or postsecondary training programs;

(4) Conduct an annual statewide assessment of transition needs and postsecondary school outcomes from information supplied by local education agencies and local interagency transition committees;

(5) Assist regions and local areas in planning interagency in-service training to develop and improve transition services.

5. Members of the Missouri interagency council on transition shall receive no compensation for their services while serving on the council; however, members may receive reimbursement for their actual and necessary expenses incurred in the performance of their duties.

6. Beginning on January 1, 1995, and on or before January first of each successive year, the council shall make a written report to the governor and to the general assembly of its activities for the preceding fiscal year. The council's annual report shall include recommendations for administrative and legislative policies and programs to enhance the delivery of transition services and supports.

(L. 1993 S.B. 321 § 1, A.L. 2011 H.B. 464)



Section 162.1040 Citation of law — not applicable to certain districts.

Effective 28 Aug 1994

Title XI EDUCATION AND LIBRARIES

162.1040. Citation of law — not applicable to certain districts. — Sections 162.1040 to 162.1059 shall be known and may be cited as the "Elementary and Secondary School District Enrollment Option Act". Nothing in sections 162.1040 to 162.1059 shall apply to any school district in a county of the first classification having a charter form of government, nor to any school district within the city of St. Louis.

(L. 1994 H.B. 1218 § 1 subsec. 1)



Section 162.1042 Definitions.

Effective 28 Aug 1994

Title XI EDUCATION AND LIBRARIES

162.1042. Definitions. — As used in sections 162.1040 to 162.1059, the following terms mean:

(1) "Department", the department of elementary and secondary education;

(2) "Enrollment option districts", districts, the school boards of which have by resolution entered into an enrollment plan;

(3) "Enrollment option plan", a plan whereby two school districts establish a cooperative agreement to send or receive or send and receive each other's students, subject to the limitations of this section;

(4) "Parent", the parent, guardian or other person having charge, control or custody of an elementary or secondary school student;

(5) "Student", a student enrolled in an enrollment option district.

(L. 1994 H.B. 1218 § 1 subsec. 2)



Section 162.1045 State board of education to develop guidelines for enrollment option plan.

Effective 28 Aug 1994

Title XI EDUCATION AND LIBRARIES

162.1045. State board of education to develop guidelines for enrollment option plan. — 1. The state board of education shall direct the department to develop guidelines for the establishment of enrollment option plans by pilot local school districts that will be sending or receiving students. The guidelines shall be completed no later than August 1, 1995. The guidelines shall include the following items:

(1) Application procedures, including recommended deadlines for application and for notification of students and principals in enrollment option districts whenever a student's application is accepted;

(2) Procedures to include in enrollment options agreements for admitting pupils, including but not limited to:

(a) The establishment of district capacity limits by grade level, school building and education program;

(b) A requirement that resident students enrolled in a school district be given preference over any nonresident pupil in the selection of a school to attend;

(c) Limits on the number and frequency of changes of enrollment in enrollment option districts.

2. No enrollment option plan may be designed to include or exclude a nonresident pupil solely based on any of the following reasons:

(1) Academic ability, or any level of athletic, artistic, or other extracurricular skills;

(2) Handicapping conditions;

(3) The degree of proficiency of the English language;

(4) The fact that the student has been the subject of disciplinary proceedings, except that if an applicant has been suspended or expelled for ten consecutive days or more in the term for which admission is sought or in the term immediately preceding the term for which admission is sought, the procedures may include a provision denying admission of such applicant as a nonresident student.

(L. 1994 H.B. 1218 § 1 subsecs. 3, 4)



Section 162.1047 Enrollment option plan standards for acceptance or rejection — notice of rejection, content.

Effective 28 Aug 1994

Title XI EDUCATION AND LIBRARIES

162.1047. Enrollment option plan standards for acceptance or rejection — notice of rejection, content. — The enrollment option plan shall include specific standards for the acceptance or rejection of student applications. If an application is rejected, the district shall state in the notification the reason for the rejection.

(L. 1994 H.B. 1218 § 2 subsec. 1)



Section 162.1049 Nonresident district and resident district to accept each other's credits.

Effective 28 Aug 1994

Title XI EDUCATION AND LIBRARIES

162.1049. Nonresident district and resident district to accept each other's credits. — A nonresident district shall accept all credits toward promotion or graduation awarded by a district of residence. If a student returns to the student's district of residence prior to graduation, the district of residence shall accept all credits issued by an enrollment option district.

(L. 1994 H.B. 1218 § 2 subsec. 2)



Section 162.1052 Rejection of admission of a nonresident by nonresident district, when.

Effective 28 Aug 1994

Title XI EDUCATION AND LIBRARIES

162.1052. Rejection of admission of a nonresident by nonresident district, when. — Notwithstanding any provision of sections 162.1040 to 162.1059 to the contrary, a nonresident district may reject an application for admission by a nonresident pupil if the:

(1) Dwelling in which the nonresident pupil resides with a parent, guardian or other person having charge, control or custody of the pupil is not within ten miles of the nonresident district; or

(2) Physical structures where the student will be attending classes in the school district of residence are closer to the structure in which the nonresident pupil resides than are the physical structures where the student will be attending classes of the nonresident district.

(L. 1994 H.B. 1218 § 3 subsec. 1)



Section 162.1055 School districts soliciting enrollment of a nonresident student, prohibited — activities in schools to be determined by district.

Effective 28 Aug 1994

Title XI EDUCATION AND LIBRARIES

162.1055. School districts soliciting enrollment of a nonresident student, prohibited — activities in schools to be determined by district. — No school district shall solicit the enrollment of a nonresident student. For the purpose of determining eligibility to participate in high school activities, the rules of any association governing such activities to which the district belongs shall govern.

(L. 1994 H.B. 1218 § 3 subsec. 2)



Section 162.1057 State aid, nonresident student enrolled in option district to be counted as resident.

Effective 28 Aug 1994

Title XI EDUCATION AND LIBRARIES

162.1057. State aid, nonresident student enrolled in option district to be counted as resident. — Notwithstanding the provisions of chapter 163 to the contrary, for the purposes of determining state aid, a nonresident student enrolled pursuant to sections 162.1040 to 162.1059 in an enrollment option district shall be counted as a resident pupil.

(L. 1994 H.B. 1218 § 4)



Section 162.1059 Federal court ordering desegregation court order to govern enrollment option.

Effective 28 Aug 1994

Title XI EDUCATION AND LIBRARIES

162.1059. Federal court ordering desegregation court order to govern enrollment option. — Whenever there is a federal court-ordered desegregation directive for a school district, enrollment options pursuant to sections 162.1040 to 162.1059 are subject to the approval of the court of continuing jurisdiction and the court order shall govern.

(L. 1994 H.B. 1218 § 5)



Section 162.1060 Transfer corporation, board, powers and duties, funding — termination of corporation, funds to lapse to general revenue — regional attendance zones.

Effective 28 Aug 2011

Title XI EDUCATION AND LIBRARIES

162.1060. Transfer corporation, board, powers and duties, funding — termination of corporation, funds to lapse to general revenue — regional attendance zones. — 1. There is hereby established a "Metropolitan Schools Achieving Value in Transfer Corporation", which shall be a public body corporate, for the purpose of implementing an urban voluntary school transfer program within a program area which shall include a city not within a county and any school district located in whole or in part in a county with a population in excess of nine hundred thousand persons which district chooses to participate. The corporation shall be governed by a board of directors consisting of one representative from each school district that participates in the urban voluntary school transfer program selected by the governing body of each such district. The vote of each member of the board shall be weighted proportionately to the percentage of the total of transfer students who attend school in the member's district.

2. (1) The corporation's board of directors shall design and operate an urban voluntary school transfer program for all participating districts. The board shall make provision for transportation of all the students and for payment to school districts for the education of such students. Acceptance of students into the program shall be determined by policies enacted by the corporation's board of directors, provided that first preference for acceptance of students shall be granted to students currently attending a district other than the district of residence pursuant to a voluntary transfer program established pursuant to federal desegregation order, decree or agreement. All provisions of this section shall be subject to a settlement incorporated into a final judgment, provided that the financial provisions of this section shall not be superseded by such settlement.

(2) Each district, other than a metropolitan school district, participating in an urban voluntary school transfer program shall place before voters in the district a proposal to continue participation in the urban voluntary school transfer program at the April election during the sixth year of operation of the program. Unless a majority of district voters voting thereon votes to continue participation in the program, each district, other than a metropolitan school district, shall file a plan, no later than the end of the seventh year of the operation of the program, for phase-out of the district's participation in the program, and such plan shall be provided to the state board of education, the transitional school district and the board of directors of the corporation. Each such plan shall provide for elimination of transfers to the district pursuant to this section no later than the following schedule:

(a) The ninth year of the program for grades one through three;

(b) The tenth year of the program for grades four through six;

(c) The eleventh year of the program for grades seven through nine; and

(d) The twelfth year of the program for grades ten through twelve.

3. (1) Other provisions of law to the contrary notwithstanding, each student participating in the program shall be considered an eligible pupil of the district of residence for the purpose of distributing state aid, except that students attending school in a metropolitan school district in a program established pursuant to this section shall be considered eligible pupils of the district attended, and provided that the department shall determine the increased state aid eligibility created by including pupils attending school in a program established pursuant to this section as eligible pupils of the district of residence and shall distribute the full amount of such state aid to the metropolitan schools achieving value in transfer corporation and shall not distribute state aid on the basis of such pupils to the district of residence.

(2) For each student participating in the program, the corporation shall receive the total of all state and federal aid that would otherwise be paid to the student's district of residence, including, but not limited to, state aid provided pursuant to section 148.360, section 149.015, and sections 163.031 and 163.087. The corporation shall pay a school district that receives a nonresident student from the funds of the corporation in accordance with the provisions of this section and agreements between the corporation and the participating school districts.

4. (1) In each of the first two fiscal years, the corporation shall also receive a payment of twenty-five million dollars.

(2) For the third year of operation and thereafter, the corporation shall receive transportation state aid, for each student that participates in the program, which shall be in the same amount and on the same basis as would be received by the student's district of residence if the student were attending a school in the attendance zone in the student's district of residence, provided that such reimbursement shall not exceed one hundred fifty-five percent of the statewide average per pupil cost for transportation for the second preceding school year.

(3) Funds received by the corporation pursuant to this subsection may be used for any purpose and need not be expended in the year received.

5. The corporation created herein shall have all powers of a public body corporate, except that it shall have no paid employees. The corporation, by contract with any public entity, school district, or private entity, may retain the services of a fiscal agent, make provisions for accounting, transportation management, or other assistance that the corporation may need to carry out its functions, except that no contractor or employee of any contractor acting in a policy-making function shall have ever have been a contractor or employee of the voluntary interdistrict coordinating council or any other program established by the federal district court; except that this restriction shall not apply to transportation contractors or their employees. When a school district located in whole or in part in a county with a population in excess of nine hundred thousand persons ceases to participate in the urban public school transfer program, its representative shall be removed from the corporation's board of directors. When none of the students who reside in a school district in a city not within a county opt to participate in the program, the school district's representative shall be removed from the board of directors. When all of the school districts have ended their participation in the program, in accordance with this subsection, the corporation's operations shall cease, and any funds of the corporation remaining shall be paid to the state of Missouri to the credit of the general revenue fund, except such amounts as the commissioner of education shall determine should be paid to particular school districts under the regulations applicable to federal programs or returned to the federal government.

6. All funds received by the corporation shall become funds of the corporation and paid for the purposes set forth in this section and in accordance with agreements entered into between the corporation and participating school districts and other entities, provided that funds received for particular purposes, under federal or state categorical programs benefitting individual students, shall be paid to the district or entity providing services to the students entitled to such services. The proportionate share of federal and state resources generated by students with disabilities, or the staff serving them, shall be paid to the district where the child is attending school, unless the district of residence is required by law to provide such services to the individual students, except that a special school district containing the district where the child is attending school shall be paid for all unreimbursed expenses for special education services provided to students with disabilities. Funds held by the corporation at the close of a fiscal year may be carried over and utilized by the corporation in subsequent fiscal years for the purposes set forth in this section.

7. The board of directors may establish regional attendance zones which map the regions of a district in a city not within a county to corresponding recipient districts within the remainder of the program area. In establishing the regional attendance zones, the board of directors may solicit comments and suggestions from residents of the program area and may adopt one or more regional attendance zones previously established in the program area pursuant to a federal court desegregation order, decree or agreement.

(L. 1998 S.B. 781, A.L. 2011 H.B. 464)



Section 162.1061 Transfer corporations (metropolitan schools), computation of state aid.

Effective 01 Jul 2006, see footnote

Title XI EDUCATION AND LIBRARIES

162.1061. Transfer corporations (metropolitan schools), computation of state aid. — Other provisions of law to the contrary notwithstanding, a transfer corporation formed pursuant to section 162.1060 shall receive state aid as calculated in this section:

(1) For purposes of determining weighted average daily attendance pursuant to section 163.011 and for the purposes of determining state aid pursuant to sections 163.031, 163.043, and 163.087 and any other source of state aid distributed on a per-pupil basis, students attending a district other than their district of residence pursuant to a court-approved transfer program shall be credited to, and all related per-pupil aid shall be paid to, the transfer corporation instead of to any other district. The weighted average daily attendance and state aid calculation for the transfer corporation shall be treated on the same basis as the calculation for a separate school district; and

(2) For the eighth year of operation and thereafter, the transfer corporation shall receive transportation state aid for each student that participates in the transfer program in the amount of one hundred fifty-five percent of the statewide average per-pupil cost for transportation for the second preceding school year provided that such aid shall not exceed seventy-five percent of necessary transportation costs.

(L. 2005 S.B. 287 § 3)

Effective 7-01-06



Section 162.1100 Transitional school district, governing board, members, powers and duties — taxation — school improvement plan, review by state board of education — accountability officer, duties — dissolution of district, when.

Effective 28 Aug 2003

Title XI EDUCATION AND LIBRARIES

162.1100. Transitional school district, governing board, members, powers and duties — taxation — school improvement plan, review by state board of education — accountability officer, duties — dissolution of district, when. — 1. There is hereby established within each city not within a county a school district to be known as the "Transitional School District of (name of city)", which shall be a body corporate and politic and a subdivision of the state. The transitional school district shall be coterminous with the boundaries of the city in which the district is located. Except as otherwise provided in this section and section 162.621, the transitional school district shall be subject to all laws pertaining to "seven-director districts", as defined in section 160.011. The transitional school district shall have the responsibility for educational programs and policies determined by a final judgment of a federal school desegregation case to be needed in providing for a transition of the educational system of the city from control and jurisdiction of a federal court school desegregation order, decree or agreement and such other programs and policies as designated by the governing body of the school district.

2. (1) The governing board of the transitional school district shall consist of three residents of the district: one shall be appointed by the governing body of the district, one shall be appointed by the mayor of the city not within a county and one shall be appointed by the president of the board of aldermen of the city not within a county. The members of the governing board shall serve without compensation for a term of three years, or until their successors have been appointed, or until the transitional district is dissolved or terminated. Any tax approved for the transitional district shall be assigned to the governing body of the school district in a city not within a county after dissolution or termination of the transitional district.

(2) In the event that the state board of education shall declare the school district of a city not within a county to be unaccredited, the member of the governing board of the transitional district appointed by the governing body of the district as provided in subdivision (1) of this subsection shall, within ninety days, be replaced by a chief executive officer nominated by the state board of education and appointed by the governor with the advice and consent of the senate. The chief executive officer need not be a resident of the district but shall be a person of recognized administrative ability, shall be paid in whole or in part with funds from the district, and shall have all other powers and duties of any other general superintendent of schools, including appointment of staff. The chief executive officer shall serve for a term of three years or until his successor is appointed or until the transitional district is dissolved or terminated. His salary shall be set by the state board of education.

3. In the event that the school district loses its accreditation, upon the appointment of a chief executive officer, any powers granted to any existing school board in a city not within a county on or before August 28, 1998, shall be vested with the special administrative board of the transitional school district containing such school district so long as the transitional school district exists, except as otherwise provided in section 162.621.

4. The special administrative board's powers and duties shall include:

(1) Creating an academic accountability plan, taking corrective action in underperforming schools, and seeking relief from state-mandated programs;

(2) Exploration of alternative forms of governance for the district;

(3) Authority to contract with nonprofit corporations to provide for the operation of schools;

(4) Oversight of facility planning, construction, improvement, repair, maintenance and rehabilitation;

(5) Authority to establish school site councils to facilitate site-based school management and to improve the responsiveness of the schools to the needs of the local geographic attendance region of the school;

(6) Authority to submit a proposal to district voters pursuant to section 162.666 regarding establishment of neighborhood schools.

5. (1) The provisions of a final judgment as to the state of Missouri and its officials in a school desegregation case which subjects a district in which a transitional district is located in this state to a federal court's jurisdiction may authorize or require the governing body of a transitional school district established under this section to establish the transitional district's operating levy for school purposes, as defined pursuant to section 163.011, at a level not to exceed eighty-five cents per one hundred dollars assessed valuation in the district or a sales tax equivalent amount as determined by the department of elementary and secondary education which may be substituted for all or part of such property tax.

(2) Any other statute to the contrary notwithstanding, no tax authorized pursuant to this subsection shall:

(a) Be subject to any certificate of tax abatement issued after August 28, 1998, pursuant to sections 99.700 to 99.715; and

(b) Effective January 1, 2002, be subject to any new or existing tax increment financing adopted by a city not within a county pursuant to sections 99.800 to 99.865 except that any redevelopment plan and redevelopment project concerning a convention headquarters hotel adopted by ordinance by a city not within a county prior to August 28, 2003, shall be subject to such tax increment financing.

(3) The transitional school district shall not be subject to the provisions of section 162.081, sections 163.021 and 163.023 with respect to any requirements to maintain a minimum value of operating levy or any consequences provided by law for failure to levy at least such minimum rate. No operating levy or increase in the operating levy or sales tax established pursuant to this section shall be collected for a transitional school district unless prior approval is obtained from a simple majority of the district's voters. The board of the transitional district shall place the matter before the voters prior to March 15, 1999.

6. (1) The special administrative board established in this section shall develop, implement, monitor and evaluate a comprehensive school improvement plan, and such plan shall be subject to review and approval of the state board of education. The plan shall ensure that all students meet or exceed grade-level standards established by the state board of education pursuant to section 160.514;

(2) The special administrative board shall establish student performance standards consistent with the standards established by the state board of education pursuant to section 160.514 for preschool through grade twelve in all skill and subject areas, subject to review and approval of the state board of education for the purpose of determining whether the standards are consistent with standards established by the state board of education pursuant to section 160.514;

(3) All students in the district who do not achieve grade-level standards shall be required to attend summer school; except that the provisions of this subsection shall not apply to students receiving special education services pursuant to sections 162.670 to 162.999;

(4) No student shall be promoted to a higher grade level unless that student has a reading ability at or above one grade level below the student's grade level; except that the provisions of this subsection shall not apply to students receiving special education services pursuant to sections 162.670 to 162.999;

(5) The special administrative board established in this section shall develop, implement and annually update a professional development plan for teachers and other support staff, subject to review and approval of the state board of education.

7. The school improvement plan established pursuant to this section shall ensure open enrollment and program access to all students in the district, and, consistent with the Missouri and United States Constitutions, shall give first priority to residents of the city for admission to magnet schools. The school board shall take all practicable and constitutionally permissible steps to ensure that all magnet schools operate at full capacity. Students who change residence within the district shall be allowed to continue to attend the school in which they were initially enrolled for the remainder of their education at grade levels served by that school, and transportation shall be provided by the district to allow such students to continue to attend such school of initial enrollment.

8. To the extent practicable, the special administrative board shall ensure that per pupil expenditures and pupil-teacher ratios shall be the same for all schools serving students at a given grade level.

9. The special administrative board shall ensure that early childhood education is available throughout the district.

10. The special administrative board shall ensure that vocational education instruction is provided within the district.

11. The special administrative board shall establish an accountability officer whose duty shall be to ensure that academically deficient schools within the district are raised to acceptable condition within two years.

12. The transitional school district in any city not within a county shall be dissolved on July 1, 2008, unless the state board determines, prior to that date, that it is necessary for the transitional district to continue to accomplish the purposes for which it was created. The state board of education may cause the termination of the transitional school district at any time upon a determination that the transitional district has accomplished the purposes for which it was established and is no longer needed. The state board of education may cause the reestablishment of the transitional school district at any time upon a determination that it is necessary for the transitional district to be reestablished to accomplish the purposes established in this section. The state board of education shall provide notice to the governor and general assembly of the termination or reestablishment of the transitional school district and the termination or reestablishment shall become effective thirty days following such determination. Upon dissolution of a transitional school district pursuant to this section, nothing in this section shall be construed to reduce or eliminate any power or duty of any school district or districts containing the territory of the dissolved transitional school district unless such transitional school district is reestablished by the state board of education pursuant to this section.

(L. 1998 S.B. 781, A.L. 2003 H.B. 289)

(2008) Section providing for transfer of powers from city board of education to special administrative board of transitional school district if city school district loses accreditation is constitutional. Board of Education of City of St. Louis v. Missouri State Board of Education, 271 S.W.3d 1 (Mo.banc).



Section 162.1115 Career and technical education programs, districts not penalized under school improvement program, when — revision of scoring.

Effective 28 Aug 2014

Title XI EDUCATION AND LIBRARIES

162.1115. Career and technical education programs, districts not penalized under school improvement program, when — revision of scoring. — 1. Notwithstanding any provision of law to the contrary, no district shall be penalized for any reason under the Missouri school improvement program if students who graduate from the district complete career and technical education programs approved by the department of elementary and secondary education but are not placed in occupations directly related to their training within six months of graduating.

2. The department of elementary and secondary education shall revise its scoring guide under the Missouri school improvement program to provide additional points to districts that create and enter into a partnership with area career centers, comprehensive high schools, industry, and business to develop and implement a pathway for students to:

(1) Enroll in a program of career and technical education while in high school;

(2) Participate and complete an internship or apprenticeship during their final year of high school; and

(3) Obtain the industry certification or credentials applicable to their program or career and technical education and internship or apprenticeship.

3. Each school district shall be authorized to create and enter into a partnership with area career centers, comprehensive high schools, industry, and business to develop and implement a pathway for students to:

(1) Enroll in a program of career and technical education while in high school;

(2) Participate and complete an internship or apprenticeship during their final year of high school; and

(3) Obtain the industry certification or credentials applicable to their program or career and technical education and internship or apprenticeship.

4. The department of elementary and secondary education shall permit student scores, that are from a nationally recognized examination that demonstrates achievement of workplace employability skills, to count towards credit for college and career readiness standards on the Missouri school improvement program or any subsequent school accreditation or improvement program.

(L. 2014 S.B. 701 § 1)



Section 162.1125 Kaitlyn's law — certain IDEA students may participate in graduation ceremonies and related activities.

Effective 14 May 2009, see footnote

Title XI EDUCATION AND LIBRARIES

162.1125. Kaitlyn's law — certain IDEA students may participate in graduation ceremonies and related activities. — 1. The provisions of this section shall be known and referred to as "Kaitlyn's Law".

2. Each school district that operates a high school shall establish a policy and adopt procedures that allow a student eligible under the Individuals with Disabilities Education Act who will have completed four years of high school at the end of a school year to participate in the graduation ceremony of the student's high school graduating class and all related activities if the student's individualized education program prescribes special education, transition planning, transition services, or related services beyond the student's four years of high school, and the student's individualized education program team determines the student is making satisfactory progress toward the completion of the individual education program and participation in the graduation ceremony is determined appropriate. The policy and procedures shall require timely and meaningful written notice to children with disabilities and their parents or guardians about the school district's policy and procedures adopted in accordance with this section.

(L. 2009 H.B. 236 § 162.1380)

Effective 5-14-09



Section 162.1130 Definitions.

Effective 28 Aug 1999

Title XI EDUCATION AND LIBRARIES

162.1130. Definitions. — As used in sections 162.1130 to 162.1145, the following terms mean:

(1) "Appraisal", an evaluation of a child's current level of performance in the context of cognitive skills and the ability to master academic skills of literacy such as reading, comprehension, composition and mathematics;

(2) "Blindness skills specialist in education", any individual certified pursuant to rules of the department of elementary and secondary education who has reasonable knowledge of instructional techniques for the teaching of Braille reading and writing, orientation and mobility, assistive technology and other alternative skills of blindness;

(3) "Braille", the six-dot, two-grade tactile system used by blind persons for reading and writing;

(4) "Eligible student", any blind or visually impaired child, including any student who has a visual acuity of 20/200 or less in the better eye with conventional correction, or has a limited field of vision such that the widest diameter of the visual field subtends an angular distance not greater than twenty degrees, and who is eligible for special education services for the visually impaired as defined in the department of elementary and secondary education state plan;

(5) "IEP", a plan or set of goals designed to meet the specific short- and long-term educational needs of a student and address academic, activities of daily living and transitional issues to enable a child to maximize his ability to function competently and independently;

(6) "Literacy", an ability to read, write and speak in English, compute and solve problems at levels of proficiency necessary to function on the job and independently, to achieve one's goals and develop one's knowledge and potential;

(7) "Teacher assistant for the blind", an individual, with knowledge of one or more alternative skills of blindness, including proficiency in the reading and writing of Braille, producing Braille materials or providing instruction in alternative techniques of blindness.

(L. 1999 H.B. 401)



Section 162.1133 Blindness skills specialist available at each regional professional development center, duties — task force established.

Effective 28 Aug 1999

Title XI EDUCATION AND LIBRARIES

162.1133. Blindness skills specialist available at each regional professional development center, duties — task force established. — 1. The division of special education within the department of elementary and secondary education shall develop and coordinate a program to provide a blindness skills specialist available at each regional professional development center.

2. The duties of a blindness skills specialist shall include the following:

(1) To act as a resource for school districts under the regional office of professional development with regard to eligible students;

(2) To make programming and placement recommendations to schools under the regional office of professional development using assessments and information developed within the IEP process;

(3) To provide in-service training in alternative techniques of blindness to classroom teachers and teachers' assistants for the blind engaged in the education of eligible students;

(4) To provide parents of eligible students with referrals and information regarding services available within the state;

(5) To coordinate services available from other entities who serve eligible students and the families of eligible students;

(6) To assist and support local school districts in providing special education and related services for eligible students;

(7) To support the application of appropriate technology in the education of eligible students;

(8) To contribute to the development and implementation of in-service training, regionally and statewide, which responds to the needs of educators, other professionals and parents pertaining to the needs of eligible students, which include, but are not limited to, high expectations with regard to academic and vocational performance, facilitation of the discussions of Braille instruction during IEP conferences, introduction of appropriate technology, development of blindness skills and daily living skills.

3. A task force on blind student academic and vocational performance is hereby established and shall be comprised of members appointed by the commissioner of education, in cooperation with the director of the department of social services, to represent consumer organizations, parents, teachers, public school special education administrators, school building principals, rehabilitation services for the blind, the Missouri school for the blind, employers, and others interested in quality services for blind students. This task force shall develop goals and objectives to guide the improvement of special education, related services, vocational training, transition from school to work, rehabilitation services, independent living and employment outcomes for eligible students.

(L. 1999 H.B. 401)



Section 162.1136 Annual study conducted, educational status of eligible students — report to the general assembly, contents.

Effective 28 Aug 1999

Title XI EDUCATION AND LIBRARIES

162.1136. Annual study conducted, educational status of eligible students — report to the general assembly, contents. — 1. The division of special education within the department of elementary and secondary education shall conduct an annual study of the educational status of eligible students and report the findings of that study no later than December first of each year to the speaker of the house of representatives and the president pro tem of the senate and to the standing committee of jurisdiction in each chamber.

2. The report shall contain information pertaining to literacy of blind and visually impaired children including:

(1) The methodology of the study;

(2) The percentage of eligible students in the study who read Braille, print, or large print;

(3) The number of students who have a visual impairment sufficient to meet the definition "eligible student", as defined in section 162.1130;

(4) The number of students currently reading Braille, large print and standard print. The report shall also detail how many eligible students there are by age, grade level, ungraded and with multiple handicaps, who are enrolled in public school, or in the Missouri school for the blind, respectively;

(5) The number of Braille-reading students who no longer receive any instruction in Braille reading and writing but do receive materials in Braille and Braille-related services;

(6) The number of certified vision teachers or teachers of the blind or visually impaired who are currently employed in the field in the state of Missouri;

(7) The number of eligible students who use a slate and stylus and/or other devices* in writing Braille;

(8) The number of eligible students educated in the general education classroom, in an itinerant or resource classroom, in a self-contained classroom or in a separate educational facility;

(9) The graduation rate of eligible students compared to those students who are not disabled;

(10) The number of eligible students who did not meet graduation requirements but were terminated from formal education having reached age twenty-one years;

(11) The number of eligible students who received transition planning services with the cooperation of the division of vocational rehabilitation or rehabilitation services for the blind as part of their IEP;

(12) The number of eligible students referred to rehabilitation services for the blind or division of vocational rehabilitation.

(L. 1999 H.B. 401)

*Word "devises" appears in original rolls.



Section 162.1139 Joint referral service developed, rehabilitation services.

Effective 28 Aug 1999

Title XI EDUCATION AND LIBRARIES

162.1139. Joint referral service developed, rehabilitation services. — The division of special education within the department of elementary and secondary education shall develop a system of joint referral with rehabilitation services for the blind. All children identified by a school district or the division of special education as eligible students, upon receipt of written documentation of parental consent or consent of the student if the student is at least eighteen years of age, shall be referred to rehabilitation services for the blind. All children identified by rehabilitation services for the blind as being eligible for services will be referred, upon receipt of written documentation of parental consent or consent of the student if the student is at least eighteen years of age, to the local school district and the division of special education of the department of elementary and secondary education.

(L. 1999 H.B. 401)



Section 162.1142 Blindness skills specialist fund created.

Effective 28 Aug 1999

Title XI EDUCATION AND LIBRARIES

162.1142. Blindness skills specialist fund created. — There is hereby created in the state treasury the "Blindness Skills Specialist Fund" which shall be administered by the division of special education within the department of elementary and secondary education. Moneys in the fund shall, upon appropriation, be used to establish and maintain the blindness skills specialist program pursuant to section 162.1136.

(L. 1999 H.B. 401)



Section 162.1180 Instructional services and programs, educational service agency may be designated, organization, meetings.

Effective 28 Aug 2003

Title XI EDUCATION AND LIBRARIES

162.1180. Instructional services and programs, educational service agency may be designated, organization, meetings. — 1. Any public school district or districts may designate an educational service agency, as defined in 20 U.S.C. Section 7801, for the purpose of developing, managing, and providing instructional services or programs to the participating school district or districts.

2. The educational service agency shall be designated by contract which is to be authorized by the board of education of the participating district and shall operate pursuant to standards adopted by the state board of education.

3. An educational service agency shall be organized as a nonprofit corporation as provided pursuant to chapter 355 with the method of selection of officers to be governed by section 355.326.

4. An educational service agency shall be considered a political subdivision of the state as defined in section 105.450 with the governing board and employees subject to the conflict of interest prohibitions provided in chapter 105.

5. All meetings of the governing board of the educational service agency shall be subject to the provisions of sections 610.010 to 610.035.

6. Nothing in this section shall relieve a participating school district from the responsibility of providing the instructional service or program which it has contracted for through an educational service agency.

(L. 2003 S.B. 686)



Section 162.1190 Multiple attendance centers for same grade level, board to have policy for transfer of students.

Effective 28 Aug 2003

Title XI EDUCATION AND LIBRARIES

162.1190. Multiple attendance centers for same grade level, board to have policy for transfer of students. — The school board of each school district with multiple attendance centers containing the same grade levels shall, no later than July 1, 2004, develop, and make available to the public, a policy regarding the transfer of that school district's students to other schools within the district.

(L. 2003 S.B. 666)



Section 162.1195 Fine arts, professional development education assistance.

Effective 28 Aug 2011

Title XI EDUCATION AND LIBRARIES

162.1195. Fine arts, professional development education assistance. — 1. Beginning in fiscal year 2013, the office of quality schools within the department of elementary and secondary education may ensure that each regional professional development center in the state provides professional development educational assistance for fine arts.

2. The emphasis may include the following:

(1) To act as a resource for school districts under the regional office of professional development with regard to fine arts education, as delivered by certified arts specialists, and the integration of the arts into non-arts curricula;

(2) To work with school districts in staff development and curriculum issues related to fine arts education and fine arts integration;

(3) To collaborate with regional office of professional development personnel and other regional personnel associated with the regional office of professional development;

(4) To coordinate services available from other entities involved in fine arts education and fine arts integration;

(5) To assist and support local school districts in providing fine arts education and the integration of the fine arts; and

(6) To contribute to the development and implementation of in-service training, regionally and statewide, which responds to the needs of arts specialists, and other educators pertaining to the needs of Missouri students in fine arts and the integration of the arts.

(L. 2011 S.B. 81)



Section 162.1250 State funding for resident students enrolled in virtual program — calculation of funding — standards for virtual courses.

Effective 28 Aug 2009

Title XI EDUCATION AND LIBRARIES

162.1250. State funding for resident students enrolled in virtual program — calculation of funding — standards for virtual courses. — 1. School districts shall receive state school funding under sections 163.031, 163.043, and 163.087 for resident students who are enrolled in the school district and who are taking a virtual course or full-time virtual program offered by the school district. The school district may offer instruction in a virtual setting using technology, intranet, and internet methods of communications that could take place outside of the regular school district facility. The school district may develop a virtual program for any grade level, kindergarten through twelfth grade, with the courses available in accordance with district policy to any resident student of the district who is enrolled in the school district. Nothing in this section shall preclude a private, parochial, or home school student residing within a school district offering virtual courses or virtual programs from enrolling in the school district in accordance with the combined enrollment provisions of section 167.031 for the purposes of participating in the virtual courses or virtual programs.

2. Charter schools shall receive state school funding under section 160.415 for students enrolled in the charter school who are completing a virtual course or full-time virtual program offered by the charter school. Charter schools may offer instruction in a virtual setting using technology, intranet, and internet methods of communications. The charter school may develop a virtual program for any grade level, kindergarten through twelfth grade, with the courses available in accordance with school policy and the charter school's charter to any student enrolled in the charter school.

3. For purposes of calculation and distribution of state school funding, attendance of a student enrolled in a district or charter school virtual class shall equal, upon course completion, ninety-four percent of the hours of attendance possible for such class delivered in the nonvirtual program in the student's resident district or charter school. Course completion shall be calculated in two increments, fifty percent completion and one hundred percent completion, based on the student's completion of defined assignments and assessments, with distribution of state funding to a school district or charter school at each increment equal to forty-seven percent of hours of attendance possible for such course delivered in the nonvirtual program in a student's school district of residence or charter school.

4. When courses are purchased from an outside vendor, the district or charter school shall ensure that they are aligned with the show-me curriculum standards and comply with state requirements for teacher certification. The state board of education reserves the right to request information and materials sufficient to evaluate the online course. Online classes should be considered like any other class offered by the school district or charter school.

5. Any school district or charter school that offers instruction in a virtual setting, develops a virtual course or courses, or develops a virtual program of instruction shall ensure that the following standards are satisfied:

(1) The virtual course or virtual program utilizes appropriate content-specific tools and software;

(2) Orientation training is available for teachers, instructors, and students as needed;

(3) Privacy policies are stated and made available to teachers, instructors, and students;

(4) Academic integrity and internet etiquette expectations regarding lesson activities, discussions, electronic communications, and plagiarism are stated to teachers, instructors, and students prior to the beginning of the virtual course or virtual program;

(5) Computer system requirements, including hardware, web browser, and software, are specified to participants;

(6) The virtual course or virtual program architecture, software, and hardware permit the online teacher or instructor to add content, activities, and assessments to extend learning opportunities;

(7) The virtual course or virtual program makes resources available by alternative means, including but not limited to, video and podcasts;

(8) Resources and notes are available for teachers and instructors in addition to assessment and assignment answers and explanations;

(9) Technical support and course management are available to the virtual course or virtual program teacher and school coordinator;

(10) The virtual course or virtual program includes assignments, projects, and assessments that are aligned with students' different visual, auditory, and hands-on learning styles;

(11) The virtual course or virtual program demonstrates the ability to effectively use and incorporate subject-specific and developmentally appropriate software in an online learning module; and

(12) The virtual course or virtual program arranges media and content to help transfer knowledge most effectively in the online environment.

6. Any special school district shall count any student's completion of a virtual course or program in the same manner as the district counts completion of any other course or program for credit.

7. A school district or charter school may contract with multiple providers of virtual courses or virtual programs, provided they meet the criteria for virtual courses or virtual programs under this section.

(L. 2009 S.B. 291)



Section 162.1300 Additional students as result of boundary change, assessment scores and performance data not to be used for three years.

Effective 28 Aug 2013

Title XI EDUCATION AND LIBRARIES

162.1300. Additional students as result of boundary change, assessment scores and performance data not to be used for three years. — If a change in school district boundary lines occurs under section 162.223, 162.431, 162.441, or 162.451, or by action of the state board of education under section 162.081, including attachment of a school district's territory to another district or dissolution, such that a school district receives additional students as a result of such change, the statewide assessment scores and all other performance data for those students whom the district received shall not be used for three years when calculating the performance of the receiving district for three school years for purposes of the Missouri school improvement program.

(L. 2013 S.B. 125)






Chapter 163 State Aid

Chapter Cross References



Section 163.011 Definitions — method of calculating state aid.

Effective 01 Jul 2016, see footnote

Title XI EDUCATION AND LIBRARIES

*163.011. Definitions — method of calculating state aid. — As used in this chapter unless the context requires otherwise:

(1) “Adjusted operating levy”, the sum of tax rates for the current year for teachers’ and incidental funds for a school district as reported to the proper officer of each county pursuant to section 164.011;

(2) “Average daily attendance”, the quotient or the sum of the quotients obtained by dividing the total number of hours attended in a term by resident pupils between the ages of five and twenty-one by the actual number of hours school was in session in that term. To the average daily attendance of the following school term shall be added the full-time equivalent average daily attendance of summer school students. “Full-time equivalent average daily attendance of summer school students” shall be computed by dividing the total number of hours, except for physical education hours that do not count as credit toward graduation for students in grades nine, ten, eleven, and twelve, attended by all summer school pupils by the number of hours required in section 160.011 in the school term. For purposes of determining average daily attendance under this subdivision, the term “resident pupil” shall include all children between the ages of five and twenty-one who are residents of the school district and who are attending kindergarten through grade twelve in such district. If a child is attending school in a district other than the district of residence and the child’s parent is teaching in the school district or is a regular employee of the school district which the child is attending, then such child shall be considered a resident pupil of the school district which the child is attending for such period of time when the district of residence is not otherwise liable for tuition. Average daily attendance for students below the age of five years for which a school district may receive state aid based on such attendance shall be computed as regular school term attendance unless otherwise provided by law;

(3) “Current operating expenditures”:

(a) For the fiscal year 2007 calculation, “current operating expenditures” shall be calculated using data from fiscal year 2004 and shall be calculated as all expenditures for instruction and support services except capital outlay and debt service expenditures minus the revenue from federal categorical sources; food service; student activities; categorical payments for transportation costs pursuant to section 163.161; state reimbursements for early childhood special education; the career ladder entitlement for the district, as provided for in sections 168.500 to 168.515; the vocational education entitlement for the district, as provided for in section 167.332**; and payments from other districts;

(b) In every fiscal year subsequent to fiscal year 2007, current operating expenditures shall be the amount in paragraph (a) of this subdivision plus any increases in state funding pursuant to sections 163.031 and 163.043 subsequent to fiscal year 2005, not to exceed five percent, per recalculation, of the state revenue received by a district in the 2004-05 school year from the foundation formula, line 14, gifted, remedial reading, exceptional pupil aid, fair share, and free textbook payments for any district from the first preceding calculation of the state adequacy target;

(4) “District’s tax rate ceiling”, the highest tax rate ceiling in effect subsequent to the 1980 tax year or any subsequent year. Such tax rate ceiling shall not contain any tax levy for debt service;

(5) “Dollar-value modifier”, an index of the relative purchasing power of a dollar, calculated as one plus fifteen percent of the difference of the regional wage ratio minus one, provided that the dollar value modifier shall not be applied at a rate less than 1.0:

(a) “County wage per job”, the total county wage and salary disbursements divided by the total county wage and salary employment for each county and the City of St. Louis as reported by the Bureau of Economic Analysis of the United States Department of Commerce for the fourth year preceding the payment year;

(b) “Regional wage per job”:

a. The total Missouri wage and salary disbursements of the metropolitan area as defined by the Office of Management and Budget divided by the total Missouri metropolitan wage and salary employment for the metropolitan area for the county signified in the school district number or the City of St. Louis, as reported by the Bureau of Economic Analysis of the United States Department of Commerce for the fourth year preceding the payment year and recalculated upon every decennial census to incorporate counties that are newly added to the description of metropolitan areas; or if no such metropolitan area is established, then:

b. The total Missouri wage and salary disbursements of the micropolitan area as defined by the Office of Management and Budget divided by the total Missouri micropolitan wage and salary employment for the micropolitan area for the county signified in the school district number, as reported by the Bureau of Economic Analysis of the United States Department of Commerce for the fourth year preceding the payment year, if a micropolitan area for such county has been established and recalculated upon every decennial census to incorporate counties that are newly added to the description of micropolitan areas; or

c. If a county is not part of a metropolitan or micropolitan area as established by the Office of Management and Budget, then the county wage per job, as defined in paragraph (a) of this subdivision, shall be used for the school district, as signified by the school district number;

(c) “Regional wage ratio”, the ratio of the regional wage per job divided by the state median wage per job;

(d) “State median wage per job”, the fifty-eighth highest county wage per job;

(6) “Free and reduced price lunch pupil count”, for school districts not eligible for and those that do not choose the USDA Community Eligibility Option, the number of pupils eligible for free and reduced price lunch on the last Wednesday in January for the preceding school year who were enrolled as students of the district, as approved by the department in accordance with applicable federal regulations. For eligible school districts that choose the USDA Community Eligibility Option, the free and reduced price lunch pupil count shall be the percentage of free and reduced price lunch students calculated as eligible on the last Wednesday in January of the most recent school year that included household applications to determine free and reduced price lunch count multiplied by the district’s average daily attendance figure;

(7) “Free and reduced price lunch threshold” shall be calculated by dividing the total free and reduced price lunch pupil count of every performance district that falls entirely above the bottom five percent and entirely below the top five percent of average daily attendance, when such districts are rank-ordered based on their current operating expenditures per average daily attendance, by the total average daily attendance of all included performance districts;

(8) “Limited English proficiency pupil count”, the number in the preceding school year of pupils aged three through twenty-one enrolled or preparing to enroll in an elementary school or secondary school who were not born in the United States or whose native language is a language other than English or are Native American or Alaskan native, or a native resident of the outlying areas, and come from an environment where a language other than English has had a significant impact on such individuals’ level of English language proficiency, or are migratory, whose native language is a language other than English, and who come from an environment where a language other than English is dominant; and have difficulties in speaking, reading, writing, or understanding the English language sufficient to deny such individuals the ability to meet the state’s proficient level of achievement on state assessments described in Public Law 107-10, the ability to achieve successfully in classrooms where the language of instruction is English, or the opportunity to participate fully in society;

(9) “Limited English proficiency threshold” shall be calculated by dividing the total limited English proficiency pupil count of every performance district that falls entirely above the bottom five percent and entirely below the top five percent of average daily attendance, when such districts are rank-ordered based on their current operating expenditures per average daily attendance, by the total average daily attendance of all included performance districts;

(10) “Local effort”:

(a) For the fiscal year 2007 calculation, “local effort” shall be computed as the equalized assessed valuation of the property of a school district in calendar year 2004 divided by one hundred and multiplied by the performance levy less the percentage retained by the county assessor and collector plus one hundred percent of the amount received in fiscal year 2005 for school purposes from intangible taxes, fines, escheats, payments in lieu of taxes and receipts from state-assessed railroad and utility tax, one hundred percent of the amount received for school purposes pursuant to the merchants’ and manufacturers’ taxes under sections 150.010 to 150.370, one hundred percent of the amounts received for school purposes from federal properties under sections 12.070 and 12.080 except when such amounts are used in the calculation of federal impact aid pursuant to P.L. 81-874, fifty percent of Proposition C revenues received for school purposes from the school district trust fund under section 163.087, and one hundred percent of any local earnings or income taxes received by the district for school purposes. Under this paragraph, for a special district established under sections 162.815 to 162.940 in a county with a charter form of government and with more than one million inhabitants, a tax levy of zero shall be utilized in lieu of the performance levy for the special school district;

(b) In every year subsequent to fiscal year 2007, “local effort” shall be the amount calculated under paragraph (a) of this subdivision plus any increase in the amount received for school purposes from fines. If a district’s assessed valuation has decreased subsequent to the calculation outlined in paragraph (a) of this subdivision, the district’s local effort shall be calculated using the district’s current assessed valuation in lieu of the assessed valuation utilized in the calculation outlined in paragraph (a) of this subdivision. When a change in a school district’s boundary lines occurs because of a boundary line change, annexation, attachment, consolidation, reorganization, or dissolution under section 162.071, 162.081, sections 162.171 to 162.201, section 162.221, 162.223, 162.431, 162.441, or 162.451, or in the event that a school district assumes any territory from a district that ceases to exist for any reason, the department of elementary and secondary education shall make a proper adjustment to each affected district’s local effort, so that each district’s local effort figure conforms to the new boundary lines of the district. The department shall compute the local effort figure by applying the calendar year 2004 assessed valuation data to the new land areas resulting from the boundary line change, annexation, attachment, consolidation, reorganization, or dissolution and otherwise follow the procedures described in this subdivision;

(11) “Membership” shall be the average of:

(a) The number of resident full-time students and the full-time equivalent number of part-time students who were enrolled in the public schools of the district on the last Wednesday in September of the previous year and who were in attendance one day or more during the preceding ten school days; and

(b) The number of resident full-time students and the full-time equivalent number of part-time students who were enrolled in the public schools of the district on the last Wednesday in January of the previous year and who were in attendance one day or more during the preceding ten school days, plus the full-time equivalent number of summer school pupils. “Full-time equivalent number of part-time students” is determined by dividing the total number of hours for which all part-time students are enrolled by the number of hours in the school term. “Full-time equivalent number of summer school pupils” is determined by dividing the total number of hours for which all summer school pupils were enrolled by the number of hours required pursuant to section 160.011 in the school term. Only students eligible to be counted for average daily attendance shall be counted for membership;

(12) “Operating levy for school purposes”, the sum of tax rates levied for teachers’ and incidental funds plus the operating levy or sales tax equivalent pursuant to section 162.1100 of any transitional school district containing the school district, in the payment year, not including any equalized operating levy for school purposes levied by a special school district in which the district is located;

(13) “Performance district”, any district that has met performance standards and indicators as established by the department of elementary and secondary education for purposes of accreditation under section 161.092 and as reported on the final annual performance report for that district each year; for calculations to be utilized for payments in fiscal years subsequent to fiscal year 2018, the number of performance districts shall not exceed twenty-five percent of all public school districts;

(14) “Performance levy”, three dollars and forty-three cents;

(15) “School purposes” pertains to teachers’ and incidental funds;

(16) “Special education pupil count”, the number of public school students with a current individualized education program or services plan and receiving services from the resident district as of December first of the preceding school year, except for special education services provided through a school district established under sections 162.815 to 162.940 in a county with a charter form of government and with more than one million inhabitants, in which case the sum of the students in each district within the county exceeding the special education threshold of each respective district within the county shall be counted within the special district and not in the district of residence for purposes of distributing the state aid derived from the special education pupil count;

(17) “Special education threshold” shall be calculated by dividing the total special education pupil count of every performance district that falls entirely above the bottom five percent and entirely below the top five percent of average daily attendance, when such districts are rank-ordered based on their current operating expenditures per average daily attendance, by the total average daily attendance of all included performance districts;

(18) “State adequacy target”, the sum of the current operating expenditures of every performance district that falls entirely above the bottom five percent and entirely below the top five percent of average daily attendance, when such districts are rank-ordered based on their current operating expenditures per average daily attendance, divided by the total average daily attendance of all included performance districts. The department of elementary and secondary education shall first calculate the state adequacy target for fiscal year 2007 and recalculate the state adequacy target every two years using the most current available data. The recalculation shall never result in a decrease from the state adequacy target as calculated for fiscal years 2017 and 2018 and any state adequacy target figure calculated subsequent to fiscal year 2018. Should a recalculation result in an increase in the state adequacy target amount, fifty percent of that increase shall be included in the state adequacy target amount in the year of recalculation, and fifty percent of that increase shall be included in the state adequacy target amount in the subsequent year. The state adequacy target may be adjusted to accommodate available appropriations as provided in subsection 7 of section 163.031;

(19) “Teacher”, any teacher, teacher-secretary, substitute teacher, supervisor, principal, supervising principal, superintendent or assistant superintendent, school nurse, social worker, counselor or librarian who shall, regularly, teach or be employed for no higher than grade twelve more than one-half time in the public schools and who is certified under the laws governing the certification of teachers in Missouri;

(20) “Weighted average daily attendance”, the average daily attendance plus the product of twenty-five hundredths multiplied by the free and reduced price lunch pupil count that exceeds the free and reduced price lunch threshold, plus the product of seventy-five hundredths multiplied by the number of special education pupil count that exceeds the special education threshold, plus the product of six-tenths multiplied by the number of limited English proficiency pupil count that exceeds the limited English proficiency threshold. For special districts established under sections 162.815 to 162.940 in a county with a charter form of government and with more than one million inhabitants, weighted average daily attendance shall be the average daily attendance plus the product of twenty-five hundredths multiplied by the free and reduced price lunch pupil count that exceeds the free and reduced price lunch threshold, plus the product of seventy-five hundredths multiplied by the sum of the special education pupil count that exceeds the threshold for each county district, plus the product of six-tenths multiplied by the limited English proficiency pupil count that exceeds the limited English proficiency threshold. None of the districts comprising a special district established under sections 162.815 to 162.940 in a county with a charter form of government and with more than one million inhabitants, shall use any special education pupil count in calculating their weighted average daily attendance.

(L. 1963 p. 200 § 4-1 merged with p. 335 § 161.021, A.L. 1967 p. 245, A.L. 1973 H.B. 38, H.B. 158, A.L. 1977 H.B. 130, H.B. 131, H.B. 187 (text taken from H.B. 131), A.L. 1982 adopted by Initiative, Proposition C, November 2, 1982, A.L. 1985 S.B. 152, A.L. 1986 S.B. 707 merged with H.B. 1441, A.L. 1988 S.B. 797, A.L. 1992 H.B. 1478, et al., A.L. 1993 S.B. 380, A.L. 1996 S.B. 795, et al., A.L. 1997 H.B. 628, A.L. 1998 S.B. 535, S.B. 781, A.L. 1999 H.B. 889, A.L. 2001 S.B. 353, A.L. 2002 H.B. 1711, A.L. 2005 S.B. 287, A.L. 2006 S.B. 894, A.L. 2007 S.B. 22 merged with S.B. 456, A.L. 2008 Adopted by Initiative, Proposition A, November 4, 2008, A.L. 2009 S.B. 291, A.L. 2014 H.B. 1689, A.L. 2015 H.B. 41, A.L. 2016 S.B. 586 & 651)

(Source: RSMo 1959 § 161.021)

*Effective 7-01-16. S.B. 586 & 651 was vetoed 5-04-16. The veto was overridden on 5-05-16.

**Section 167.332 was repealed by H.B. 1608, 2012.

(2009) School funding formula is constitutional against challenges under Article IX , Article X, and the equal protection clause of the Missouri Constitution. Committee for Educational Equality v. State of Missouri, 294 S.W.3d 477 (Mo.banc).



Section 163.012 Average daily attendance and membership, how determined.

Effective 28 Aug 1984

Title XI EDUCATION AND LIBRARIES

163.012. Average daily attendance and membership, how determined. — For state aid and all other school purposes, membership and average daily attendance shall be determined on the basis of full-time equivalence in the same manner as specified for part-time students in section 163.011.

(L. 1984 H.B. 1456 & 1197)



Section 163.013 Schools offering both kindergarten and transportation, state aid, how computed.

Effective 28 Aug 1993

Title XI EDUCATION AND LIBRARIES

163.013. Schools offering both kindergarten and transportation, state aid, how computed. — Any school offering kindergarten and also offering transportation under section 167.231 shall receive state aid for kindergarten students under the same formula as prescribed by law under section 163.031.

(L. 1967 p. 245 § 2, A.L. 1993 S.B. 380)



Section 163.016 Designation of school district number (Monroe City).

Effective 28 Aug 2007

Title XI EDUCATION AND LIBRARIES

163.016. Designation of school district number (Monroe City). — Notwithstanding the provisions of section 163.011, for any school district located in more than one county and whose headquarters are located within a city of the fourth classification with more than two thousand five hundred but fewer than two thousand six hundred inhabitants and located in more than one county, the county signified in the school district number shall be the county in the district with the highest dollar value modifier.

(L. 2007 S.B. 22 merged with S.B. 30)



Section 163.018 Early childhood education programs, pupils included in average daily attendance calculation, when — applicability for unaccredited districts, provisionally accredited districts, and other districts.

Effective 01 Jul 2016, see footnote

Title XI EDUCATION AND LIBRARIES

*163.018. Early childhood education programs, pupils included in average daily attendance calculation, when — applicability for unaccredited districts, provisionally accredited districts, and other districts. — 1. Notwithstanding the definition of “average daily attendance” in subdivision (2) of section 163.011 to the contrary, pupils between the ages of three and five who are eligible for free and reduced price lunch and attend an early childhood education program that is operated by and in a district or by a charter school that has declared itself as a local educational agency providing full-day kindergarten and that meets standards established by the state board of education shall be included in the district’s or charter school’s calculation of average daily attendance. The total number of such pupils included in the district’s or charter school’s calculation of average daily attendance shall not exceed four percent of the total number of pupils who are eligible for free and reduced price lunch between the ages of five and eighteen who are included in the district’s or charter school’s calculation of average daily attendance.

2. (1) For any district that has been declared unaccredited by the state board of education and remains unaccredited as of July 1, 2015, and for any charter school located in said district, the provisions of subsection 1 of this section shall become applicable during the 2015-16 school year.

(2) For any district that is declared unaccredited by the state board of education after July 1, 2015, and for any charter school located in said district, the provisions of subsection 1 of this section shall become applicable immediately upon such declaration.

(3) For any district that has been declared provisionally accredited by the state board of education and remains provisionally accredited as of July 1, 2016, and for any charter school located in said district, the provisions of subsection 1 of this section shall become applicable beginning in the 2016-17 school year.

(4) For any district that is declared provisionally accredited by the state board of education after July 1, 2016, and for any charter school located in said district, the provisions of this section shall become applicable beginning in the 2016-17 school year or immediately upon such declaration, whichever is later.

(5) For all other districts and charter schools, the provisions of subsection 1 of this section shall become effective in any school year subsequent to a school year in which the amount appropriated for subsections 1 and 2 of section 163.031 is equal to or exceeds the amount necessary to fund the entire entitlement calculation determined by subsections 1 and 2 of section 163.031, and shall remain effective in all school years thereafter, irrespective of the amount appropriated for subsections 1 and 2 of section 163.031 in any succeeding year.

3. This section shall not require school attendance beyond that mandated under section 167.031 and shall not change or amend the provisions of sections 160.051, 160.053, 160.054, and 160.055 relating to kindergarten attendance.

(L. 2014 H.B. 1689, A.L. 2016 S.B. 586 & 651)

*Effective 7-01-16. S.B. 586 & 651 was vetoed 5-04-16. The veto was overridden on 5-05-16.



Section 163.021 Eligibility for state aid, requirements — evaluation of correlation of rates and assessed valuation, report, calculation — further requirements — exception — operating levy less than performance levy, requirements.

Effective 28 Aug 2015

Title XI EDUCATION AND LIBRARIES

163.021. Eligibility for state aid, requirements — evaluation of correlation of rates and assessed valuation, report, calculation — further requirements — exception — operating levy less than performance levy, requirements. — 1. A school district shall receive state aid for its education program only if it:

(1) Provides for a minimum of one hundred seventy-four days and one thousand forty-four hours of actual pupil attendance in a term scheduled by the board pursuant to section 160.041 for each pupil or group of pupils, except that the board shall provide a minimum of one hundred seventy-four days and five hundred twenty-two hours of actual pupil attendance in a term for kindergarten pupils. If any school is dismissed because of inclement weather after school has been in session for three hours, that day shall count as a school day including afternoon session kindergarten students. When the aggregate hours lost in a term due to inclement weather decreases the total hours of the school term below the required minimum number of hours by more than twelve hours for all-day students or six hours for one-half-day kindergarten students, all such hours below the minimum must be made up in one-half day or full day additions to the term, except as provided in section 171.033;

(2) Maintains adequate and accurate records of attendance, personnel and finances, as required by the state board of education, which shall include the preparation of a financial statement which shall be submitted to the state board of education the same as required by the provisions of section 165.111 for districts;

(3) Levies an operating levy for school purposes of not less than one dollar and twenty-five cents after all adjustments and reductions on each one hundred dollars assessed valuation of the district;

(4) Computes average daily attendance as defined in subdivision (2) of section 163.011 as modified by section 171.031. Whenever there has existed within the district an infectious disease, contagion, epidemic, plague or similar condition whereby the school attendance is substantially reduced for an extended period in any school year, the apportionment of school funds and all other distribution of school moneys shall be made on the basis of the school year next preceding the year in which such condition existed.

2. For the 2006-07 school year and thereafter, no school district shall receive more state aid, as calculated under subsections 1 and 2 of section 163.031, for its education program, exclusive of categorical add-ons, than it received per weighted average daily attendance for the school year 2005-06 from the foundation formula, line 14, gifted, remedial reading, exceptional pupil aid, fair share, and free textbook payment amounts, unless it has an operating levy for school purposes, as determined pursuant to section 163.011, of not less than two dollars and seventy-five cents after all adjustments and reductions. Any district which is required, pursuant to Article X, Section 22 of the Missouri Constitution, to reduce its operating levy below the minimum tax rate otherwise required under this subsection shall not be construed to be in violation of this subsection for making such tax rate reduction. Pursuant to Section 10(c) of Article X of the state constitution, a school district may levy the operating levy for school purposes required by this subsection less all adjustments required pursuant to Article X, Section 22 of the Missouri Constitution if such rate does not exceed the highest tax rate in effect subsequent to the 1980 tax year. Nothing in this section shall be construed to mean that a school district is guaranteed to receive an amount not less than the amount the school district received per eligible pupil for the school year 1990-91. The provisions of this subsection shall not apply to any school district located in a county of the second classification which has a nuclear power plant located in such district or to any school district located in a county of the third classification which has an electric power generation unit with a rated generating capacity of more than one hundred fifty megawatts which is owned or operated or both by a rural electric cooperative except that such school districts may levy for current school purposes and capital projects an operating levy not to exceed two dollars and seventy-five cents less all adjustments required pursuant to Article X, Section 22 of the Missouri Constitution.

3. No school district shall receive more state aid, as calculated in section 163.031, for its education program, exclusive of categorical add-ons, than it received per eligible pupil for the school year 1993-94, if the state board of education determines that the district was not in compliance in the preceding school year with the requirements of section 163.172, until such time as the board determines that the district is again in compliance with the requirements of section 163.172.

4. No school district shall receive state aid, pursuant to section 163.031, if such district was not in compliance, during the preceding school year, with the requirement, established pursuant to section 160.530 to allocate revenue to the professional development committee of the district.

5. No school district shall receive more state aid, as calculated in subsections 1 and 2 of section 163.031, for its education program, exclusive of categorical add-ons, than it received per weighted average daily attendance for the school year 2005-06 from the foundation formula, line 14, gifted, remedial reading, exceptional pupil aid, fair share, and free textbook payment amounts, if the district did not comply in the preceding school year with the requirements of subsection 5 of section 163.031.

6. Any school district that levies an operating levy for school purposes that is less than the performance levy, as such term is defined in section 163.011, shall provide written notice to the department of elementary and secondary education asserting that the district is providing an adequate education to the students of such district. If a school district asserts that it is not providing an adequate education to its students, such inadequacy shall be deemed to be a result of insufficient local effort. The provisions of this subsection shall not apply to any special district established under sections 162.815 to 162.940.

(L. 1963 p. 200 § 4-2, A.L. 1973 H.B. 38, A.L. 1982 S.B. 832, A.L. 1983 S.B. 39, A.L. 1984 H.B. 1456 & 1197, A.L. 1988 S.B. 797, A.L. 1992 H.B. 1478, et al., A.L. 1993 S.B. 380, A.L. 1996 S.B. 795, et al., A.L. 1997 H.B. 105, A.L. 1998 S.B. 781, A.L. 2005 S.B. 287, A.L. 2006 S.B. 894, A.L. 2015 H.B. 41)

(Source: RSMo 1959 § 161.025)



Section 163.022 Minimum levy requirement not applicable in certain counties.

Effective 12 Jul 1994, see footnote

Title XI EDUCATION AND LIBRARIES

163.022. Minimum levy requirement not applicable in certain counties. — Provisions of other law to the contrary notwithstanding, the provisions of subsection 2 of section 163.021 shall not apply to any elementary school district located in a* county with a population of between thirty-five thousand and thirty-six thousand residents that contains the majority of at least five school districts.

(L. 1994 S.B. 676 § 2)

Effective 7-12-94

*Word "a" does not appear in original rolls.



Section 163.023 School district with operating levy below minimum value classified unaccredited, when — procedure for classification.

Effective 01 Jul 2006, see footnote

Title XI EDUCATION AND LIBRARIES

163.023. School district with operating levy below minimum value classified unaccredited, when — procedure for classification. — 1. Commencing September 1, 1997, a school district that has an operating levy for school purposes as defined in section 163.011, of less than the minimum value required by section 163.021, shall be classified as unaccredited by the state board of education and shall be deemed to be an unclassified school district for all purposes under force of law, pursuant to the authority of the state board of education to classify school districts pursuant to section 161.092, except that no school district shall be classified as unaccredited or deemed to be an unclassified school district pursuant to this section if such district is ineligible to receive state aid under section 163.031, exclusive of categorical add-ons, because the district's local effort is greater than its weighted average daily attendance multiplied by the state adequacy target multiplied by the dollar value modifier. No school district, except a district which is ineligible to receive state aid under section 163.031, exclusive of categorical add-ons, because the district's local effort is greater than its weighted average daily attendance multiplied by the state adequacy target multiplied by the dollar value modifier, may be classified or reclassified as accredited until such district has an operating levy for school purposes which is equal to or greater than the minimum value required by section 163.021. Beginning July 1, 1998, the state board of education shall consider the results for a school district from the statewide assessment system developed pursuant to the provisions of section 160.518 when classifying a school district as authorized by subdivision (9) of section 161.092. Further, the state board of education shall consider the condition and adequacy of facilities of a school district when determining such classification.

2. For any school district classified unaccredited for any school year, the state board of education shall conduct procedures to classify said school district for the first school year following.

(L. 1993 S.B. 380 § 9 subsecs. 1, 2, A.L. 2005 S.B. 287)

Effective 7-01-06

(1996) Contingent referendum provision was found to be an unconstitutional delegation of legislative authority thereby making section 143.107 void. Akin v. Director of Revenue, 934 S.W.2d 295 (Mo.banc).



Section 163.024 Environmental violations, moneys received from payment of civil penalty excluded from local effort (Iron, Jefferson, Reynolds, and Washington counties).

Effective 28 Aug 2012, see footnote

Title XI EDUCATION AND LIBRARIES

163.024. Environmental violations, moneys received from payment of civil penalty excluded from local effort (Iron, Jefferson, Reynolds, and Washington counties). — All moneys received in the Iron County school fund, Reynolds County school fund, Jefferson County school fund, and Washington County school fund from the payment of a civil penalty pursuant to a consent decree filed in the United States district court for the eastern district of Missouri in December, 2011, in the case of United States of America and State of Missouri v. the Doe Run Resources Corporation d/b/a "The Doe Run Company," and the Buick Resource Recycling Facility, LLC, because of environmental violations shall not be included in any district's local effort figure, as such term is defined in section 163.011. The provisions of this section shall terminate on July 1, 2016.

(L. 2012 S.B. 599)

Terminates 7-01-16



Section 163.025 Operating levy reduction below minimum rate, effect upon accreditation classification.

Effective 01 Jul 2006, see footnote

Title XI EDUCATION AND LIBRARIES

163.025. Operating levy reduction below minimum rate, effect upon accreditation classification. — Whenever the adjusted operating levy, as defined in section 163.011, of any school district is required, pursuant to Article X, Section 22 of the Missouri Constitution, to be reduced below the minimum tax rate required for the current school year under section 163.021, the district shall not be classified as unaccredited under section 163.023.

(L. 1995 H.B. 211 § 1, A.L. 1996 S.B. 795, et al., A.L. 2005 S.B. 287)

Effective 7-01-06



Section 163.028 Rules, effective, when — rules invalid and void, when.

Effective 01 Jul 2006, see footnote

Title XI EDUCATION AND LIBRARIES

163.028. Rules, effective, when — rules invalid and void, when. — Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this act* shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after July 1, 2006, shall be invalid and void.

(L. 1997 H.B. 641 & 593 § 1, A.L. 2005 S.B. 287)

Effective 7-01-06

*"This act" (S.B. 287, 2005) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 163.031 State aid — amount, how determined — categorical add-on revenue, determination of amount — waiver of rules — deposits to teachers' fund and incidental fund, when — state adequacy target adjustment, when.

Effective 28 Aug 2016

Title XI EDUCATION AND LIBRARIES

163.031. State aid — amount, how determined — categorical add-on revenue, determination of amount — waiver of rules — deposits to teachers' fund and incidental fund, when — state adequacy target adjustment, when. — 1. The department of elementary and secondary education shall calculate and distribute to each school district qualified to receive state aid under section 163.021 an amount determined by multiplying the district's weighted average daily attendance by the state adequacy target, multiplying this product by the dollar value modifier for the district, and subtracting from this product the district's local effort and subtracting payments from the classroom trust fund under section 163.043.

2. Other provisions of law to the contrary notwithstanding:

(1) For districts with an average daily attendance of more than three hundred fifty in the school year preceding the payment year:

(a) For the 2008-09 school year, the state revenue per weighted average daily attendance received by a district from the state aid calculation under subsections 1 and 4 of this section, as applicable, and the classroom trust fund under section 163.043 shall not be less than the state revenue received by a district in the 2005-06 school year from the foundation formula, line 14, gifted, remedial reading, exceptional pupil aid, fair share, and free textbook payment amounts multiplied by the dollar value modifier, and dividing this product by the weighted average daily attendance computed for the 2005-06 school year;

(b) For each year subsequent to the 2008-09 school year, the amount shall be no less than that computed in paragraph (a) of this subdivision, multiplied by the weighted average daily attendance pursuant to section 163.036, less any increase in revenue received from the classroom trust fund under section 163.043;

(2) For districts with an average daily attendance of three hundred fifty or less in the school year preceding the payment year:

(a) For the 2008-09 school year, the state revenue received by a district from the state aid calculation under subsections 1 and 4 of this section, as applicable, and the classroom trust fund under section 163.043 shall not be less than the greater of state revenue received by a district in the 2004-05 or 2005-06 school year from the foundation formula, line 14, gifted, remedial reading, exceptional pupil aid, fair share, and free textbook payment amounts multiplied by the dollar value modifier;

(b) For each year subsequent to the 2008-09 school year, the amount shall be no less than that computed in paragraph (a) of this subdivision;

(3) The department of elementary and secondary education shall make an addition in the payment amount specified in subsection 1 of this section to assure compliance with the provisions contained in this subsection.

3. School districts that meet the requirements of section 163.021 shall receive categorical add-on revenue as provided in this subsection. The categorical add-on for the district shall be the sum of: seventy-five percent of the district allowable transportation costs under section 163.161; the career ladder entitlement for the district, as provided for in sections 168.500 to 168.515; the vocational education entitlement for the district, as provided for in section 167.332*; and the district educational and screening program entitlements as provided for in sections 178.691 to 178.699. The categorical add-on revenue amounts may be adjusted to accommodate available appropriations.

4. For any school district meeting the eligibility criteria for state aid as established in section 163.021, but which is considered an option district under section 163.042 and therefore receives no state aid, the commissioner of education shall present a plan to the superintendent of the school district for the waiver of rules and the duration of said waivers, in order to promote flexibility in the operations of the district and to enhance and encourage efficiency in the delivery of instructional services as provided in section 163.042.

5. (1) No less than seventy-five percent of the state revenue received under the provisions of subsections 1 and 2 of this section shall be placed in the teachers' fund, and the remaining percent of such moneys shall be placed in the incidental fund. No less than seventy-five percent of one-half of the funds received from the school district trust fund distributed under section 163.087 shall be placed in the teachers' fund. One hundred percent of revenue received under the provisions of section 163.161 shall be placed in the incidental fund. One hundred percent of revenue received under the provisions of sections 168.500 to 168.515 shall be placed in the teachers' fund.

(2) A school district shall spend for certificated compensation and tuition expenditures each year:

(a) An amount equal to at least seventy-five percent of the state revenue received under the provisions of subsections 1 and 2 of this section;

(b) An amount equal to at least seventy-five percent of one-half of the funds received from the school district trust fund distributed under section 163.087 during the preceding school year; and

(c) Beginning in fiscal year 2008, as much as was spent per the second preceding year's weighted average daily attendance for certificated compensation and tuition expenditures the previous year from revenue produced by local and county tax sources in the teachers' fund, plus the amount of the incidental fund to teachers' fund transfer calculated to be local and county tax sources by dividing local and county tax sources in the incidental fund by total revenue in the incidental fund.

­­

­

6. (1) If a school district's annual audit discloses that students were inappropriately identified as eligible for free and reduced price lunch, special education, or limited English proficiency and the district does not resolve the audit finding, the department of elementary and secondary education shall require that the amount of aid paid pursuant to the weighting for free and reduced price lunch, special education, or limited English proficiency in the weighted average daily attendance on the inappropriately identified pupils be repaid by the district in the next school year and shall additionally impose a penalty of one hundred percent of such aid paid on such pupils, which penalty shall also be paid within the next school year. Such amounts may be repaid by the district through the withholding of the amount of state aid.

(2) In the 2017-18 school year and in each subsequent school year, if a district experiences a decrease in its gifted program enrollment of twenty percent or more from the previous school year, an amount equal to the product of the difference between the number of students enrolled in the gifted program in the current school year and the number of students enrolled in the gifted program in the previous school year multiplied by six hundred eighty dollars shall be subtracted from the district's current year payment amount. The provisions of this subdivision shall apply to districts entitled to receive state aid payments under both subsections 1 and 2 of this section but shall not apply to any school district with an average daily attendance of three hundred fifty or less.

7. Notwithstanding any provision of law to the contrary, in any fiscal year during which the total formula appropriation is insufficient to fully fund the entitlement calculation of this section, the department of elementary and secondary education shall adjust the state adequacy target in order to accommodate the appropriation level for the given fiscal year. In no manner shall any payment modification be rendered for any district qualified to receive payments under subsection 2 of this section based on insufficient appropriations.

(L. 1963 p. 200 § 4-3 and p. 335 § 161.031, A.L. 1965 p. 284, A.L. 1965 2d Ex. Sess. p. 894, A.L. 1967 p. 246, A.L. 1967 1st Ex. Sess. p. 881, A.L. 1969 p. 268, A.L. 1975 H.B. 945, A.L. 1976 S.B. 524, A.L. 1977 H.B. 131, A.L. 1982 Adopted by Initiative, Proposition C, November 2, 1982, A.L. 1984 H.B. 856 & 1358, A.L. 1985 H.B. 463, A.L. 1986 S.B. 707, A.L. 1993 S.B. 380, A.L. 1996 S.B. 795, et al., A.L. 1997 H.B. 641 & 593, A.L. 1998 S.B. 781, A.L. 2000 S.B. 944, A.L. 2004 S.B. 968 and S.B. 969, A.L. 2005 S.B. 287, A.L. 2006 S.B. 894, A.L. 2009 S.B. 291, A.L. 2014 H.B. 1689, A.L. 2015 H.B. 41, A.L. 2016 S.B. 638)

(Source: RSMo 1959 §§ 161.031, 161.061)

*Section 167.332 was repealed by H.B. 1608, 2012.



Section 163.036 Estimates of weighted average daily attendance, authorized, how computed — summer school computation — error in computation between actual and estimated attendance, how corrected — use of assessed valuation for state aid — delinquency in payment of property tax, effect on assessment.

Effective 01 Jul 2006, see footnote

Title XI EDUCATION AND LIBRARIES

163.036. Estimates of weighted average daily attendance, authorized, how computed — summer school computation — error in computation between actual and estimated attendance, how corrected — use of assessed valuation for state aid — delinquency in payment of property tax, effect on assessment. — 1. In computing the amount of state aid a school district is entitled to receive for the minimum school term only under section 163.031, a school district may use an estimate of the weighted average daily attendance for the current year, or the weighted average daily attendance for the immediately preceding year or the weighted average daily attendance for the second preceding school year, whichever is greater. Beginning with the 2006-07 school year, the summer school attendance included in the average daily attendance as defined in subdivision (2) of section 163.011 shall include only the attendance hours of pupils that attend summer school in the current year. Beginning with the 2004-05 school year, when a district's official calendar for the current year contributes to a more than ten percent reduction in the average daily attendance for kindergarten compared to the immediately preceding year, the payment attributable to kindergarten shall include only the current year kindergarten average daily attendance. Any error made in the apportionment of state aid because of a difference between the actual weighted average daily attendance and the estimated weighted average daily attendance shall be corrected as provided in section 163.091, except that if the amount paid to a district estimating weighted average daily attendance exceeds the amount to which the district was actually entitled by more than five percent, interest at the rate of six percent shall be charged on the excess and shall be added to the amount to be deducted from the district's apportionment the next succeeding year.

2. Notwithstanding the provisions of subsection 1 of this section or any other provision of law, the state board of education shall make an adjustment for the immediately preceding year for any increase in the actual weighted average daily attendance above the number on which the state aid in section 163.031 was calculated. Said adjustment shall be made in the manner providing for correction of errors under subsection 1 of this section.

3. Any error made in the apportionment of state aid because of a difference between the actual equalized assessed valuation for the current year and the estimated equalized assessed valuation for the current year shall be corrected as provided in section 163.091, except that if the amount paid to a district estimating current equalized assessed valuation exceeds the amount to which the district was actually entitled, interest at the rate of six percent shall be charged on the excess and shall be added to the amount to be deducted from the district's apportionment the next succeeding year.

4. For the purposes of distribution of state school aid pursuant to section 163.031, a school district with ten percent or more of its assessed valuation that is owned by one person or corporation as commercial or personal property who is delinquent in a property tax payment may elect, after receiving notice from the county clerk on or before March fifteenth that more than ten percent of its current taxes due the preceding December thirty-first by a single property owner are delinquent, to use in the local effort calculation of the state aid formula the district's equalized assessed valuation for the preceding year or the actual assessed valuation of the year for which the taxes are delinquent less the assessed valuation of property for which the current year's property tax is delinquent. To qualify for use of the actual assessed valuation of the year for which the taxes are delinquent less the assessed valuation of property for which the current year's property tax is delinquent, a district must notify the department of elementary and secondary education on or before April first, except in the year enacted, of the current year amount of delinquent taxes, the assessed valuation of such property for which delinquent taxes are owed and the total assessed valuation of the district for the year in which the taxes were due but not paid. Any district giving such notice to the department of elementary and secondary education shall present verification of the accuracy of such notice obtained from the clerk of the county levying delinquent taxes. When any of the delinquent taxes identified by such notice are paid during a four-year period following the due date, the county clerk shall give notice to the district and the department of elementary and secondary education, and state aid paid to the district shall be reduced by an amount equal to the delinquent taxes received plus interest. The reduction in state aid shall occur over a period not to exceed five years and the interest rate on excess state aid not refunded shall be six percent annually.

5. If a district receives state aid based on equalized assessed valuation as determined by subsection 4 of this section and if prior to such notice the district was paid state aid pursuant to section 163.031, the amount of state aid paid during the year of such notice and the first year following shall equal the sum of state aid paid pursuant to section 163.031 plus the difference between the state aid amount being paid after such notice minus the amount of state aid the district would have received pursuant to section 163.031 before such notice. To be eligible to receive state aid based on this provision the district must levy during the first year following such notice at least the maximum levy permitted school districts by Article X, Section 11(b) of the Missouri Constitution and have a voluntary rollback of its tax rate which is no greater than one cent per one hundred dollars assessed valuation.

(L. 1967 p. 248, A.L. 1969 p. 268, A.L. 1977 H.B. 131, A.L. 1982 Adopted by Initiative, Proposition C, November 2, 1982, A.L. 1991 S.B. 411, A.L. 1993 S.B. 380, A.L. 1997 H.B. 641 & 593, A.L. 1999 H.B. 889, A.L. 2000 S.B. 573, A.L. 2002 H.B. 1711, A.L. 2004 S.B. 968 and S.B. 969, A.L. 2005 S.B. 287)

Effective 7-01-06



Section 163.038 Districts with a county municipal court, payments to be made.

Effective 28 Aug 2007

Title XI EDUCATION AND LIBRARIES

163.038. Districts with a county municipal court, payments to be made. — Notwithstanding any provision of law to the contrary, any school district that is located at least partially in any county that creates a county municipal court or is otherwise eligible to prosecute county ordinance violations under section 66.010, et seq., after January 1, 2006, shall be entitled to a payment amount from the department of elementary and secondary education in addition to all other payments required under this chapter equal to the decrease, if any, in the amount of revenue a district receives from fines in the current year from the revenue the district received from fines in fiscal year 2005.

(L. 2007 S.B. 22 merged with S.B. 456)



Section 163.041 Computation of average daily attendance for first apportionment to reorganized district.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

163.041. Computation of average daily attendance for first apportionment to reorganized district. — The average daily attendance for the first apportionment of state school moneys to any enlarged school district organized under the provisions of sections 162.101 to 162.201 shall be computed by adding together the total average daily attendance in each district that has become a component part of the enlarged district.

(L. 1963 p. 200 § 4-4)

(Source: RSMo 1959 § 165.703)



Section 163.042 Option district election, effect of — notification to department of election.

Effective 01 Jul 2006, see footnote

Title XI EDUCATION AND LIBRARIES

163.042. Option district election, effect of — notification to department of election. — 1. Any board of any school district may elect in any fiscal year to be considered an option district. Such option districts shall not be entitled to any state aid under section 163.031 or 163.043. In exchange for forgoing state aid, option districts shall be granted waivers from all Missouri school improvement plan provisions and any requirements otherwise imposed on the school district related to the authority of the state board of education to classify school districts under section 161.092, all fund transfer restrictions under chapter 165, and such other rules as determined by the commissioner of education. Nothing in this section exempts any school district from its requirement to administer the state assessment. Further, such districts may choose not to comply with any requirements of federal law and any funding attached to such requirements, provided that such noncompliance is not prohibited under federal law. In any year in which a district elects to be an option district, no locally generated revenue shall be transferred to the state in any manner whatsoever.

2. Between June first and June thirtieth of each year, any board of any district electing to be considered an option district for the following fiscal year shall notify the department of elementary and secondary education of such intention. The department shall promulgate rules concerning the specific eligibility criteria for a district to become and apply for option district status.

(L. 2005 S.B. 287)

Effective 7-01-06



Section 163.043 Classroom trust fund created, distribution of moneys — use of moneys by districts.

Effective 13 Jul 2009, see footnote

Title XI EDUCATION AND LIBRARIES

163.043. Classroom trust fund created, distribution of moneys — use of moneys by districts. — 1. For fiscal year 2007 and each subsequent fiscal year, the "Classroom Trust Fund", which is hereby created in the state treasury, shall be distributed by the state board of education to each school district in this state qualified to receive state aid pursuant to section 163.021 on an average daily attendance basis.

2. The moneys distributed pursuant to this section shall be spent at the discretion of the local school district. The moneys may be used by the district for:

(1) Teacher recruitment, retention, salaries, or professional development;

(2) School construction, renovation, or leasing;

(3) Technology enhancements or textbooks or instructional materials;

(4) School safety; or

(5) Supplying additional funding for required programs, both state and federal.

3. The classroom trust fund shall consist of all moneys transferred to it under section 160.534, all moneys otherwise appropriated or donated to it, and, notwithstanding any other provision of law to the contrary, all unclaimed lottery prize money.

4. The provisions of this section shall not apply to any option district as defined in section 163.042.

5. For the 2010-11 school year and for each subsequent year, all proceeds a school district receives from the classroom trust fund in excess of the amount the district received from the classroom trust fund in the 2009-10 school year shall be placed to the credit of the district's teachers' and incidental funds.

(L. 2005 S.B. 287, A.L. 2009 S.B. 291)

Effective 7-13-09



Section 163.044 Annual appropriation of fifteen million dollars for specified uses.

Effective 28 Aug 2008

Title XI EDUCATION AND LIBRARIES

163.044. Annual appropriation of fifteen million dollars for specified uses. — 1. Beginning with the 2007 fiscal year and each subsequent fiscal year, the general assembly shall appropriate fifteen million dollars to be directed in the following manner to school districts with an average daily attendance of three hundred fifty students or less in the school year preceding the payment year:

(1) Ten million dollars shall be distributed to the eligible districts in proportion to their average daily attendance; and

(2) Five million dollars shall be directed to the eligible districts that have an operating levy for school purposes in the current year equal to or greater than the performance levy and any school districts which have an operating levy for school purposes in the current year less than the performance levy solely due to a modification of such district's levy required under subdivision (4) of subsection 5 of section 137.073. A tax-rate-weighted average daily attendance shall be calculated for each eligible district in proportion to its operating levy for school purposes for the current year divided by the performance levy with that result multiplied by the district's average daily attendance in the school year preceding the payment year. The total appropriation pursuant to this subdivision shall then be divided by the sum of the tax-rate-weighted average daily attendance of the eligible districts, and the resulting amount per tax-rate-weighted average daily attendance shall be multiplied by each eligible district's tax-rate-weighted average daily attendance to determine the amount to be paid to each eligible district.

2. The payment under this section shall not be transferred to the capital projects fund.

3. Except as provided in subsection 2 of this section, districts receiving payments under this section may use the moneys for, including but not limited to, the following:

(1) Distance learning;

(2) Extraordinary transportation costs;

(3) Rural teacher recruitment; and

(4) Student learning opportunities not available within the district.

(L. 2005 S.B. 287, A.L. 2008 S.B. 711)



Section 163.051 Forced closing of school — state aid based on prior year's attendance.

Effective 27 Jun 1973, see footnote

Title XI EDUCATION AND LIBRARIES

163.051. Forced closing of school — state aid based on prior year's attendance. — The state board of education, in the apportionment of the state school moneys fund, may use the average daily attendance of the next full year preceding or project the average daily attendance for the current year based on the average daily attendance for the last fifty days the schools of the district were in session before the schools were forced to close before the expiration of the term or before average daily attendance dropped substantially because of a disaster caused by flood, fire, windstorm or any natural disaster when all or part of the district is designated a disaster area by the governor of the state, or when districts have been forced to close because of nonpayment of taxes as a result of flooding or drought conditions or because of loss of surplus funds occasioned by bank failures in any county of the state.

(L. 1963 p. 200 § 4-5, A.L. 1973 H.B. 38)

(Source: RSMo 1959 § 161.070)

Effective 6-27-73



Section 163.071 State aid for pupils residing on federal lands.

Effective 01 Jul 2006, see footnote

Title XI EDUCATION AND LIBRARIES

163.071. State aid for pupils residing on federal lands. — 1. If federal regulations permit inclusion of federal impact aid received pursuant to P.L. 81-874, in part or in full, as a component of local effort in this chapter, then the weighted average daily attendance for a district which provides an approved program for pupils residing on federal lands shall include those pupils residing on federal lands in the district.

2. If federal regulations forbid inclusion of federal impact aid received pursuant to P.L. 81-874, in part or in full, as a component of local effort in this chapter, then the weighted average daily attendance for a district which provides an approved program for pupils residing on federal lands shall not include those pupils residing on federal lands in the district and the district shall be entitled to state aid for pupils residing on federal lands in an amount to be determined as follows: the total amount apportioned to the district by the state under section 163.031 for resident pupils shall be divided by the average daily attendance of resident pupils in the district and the quotient resulting shall be multiplied by the number of pupils in average daily attendance in grades kindergarten through twelve residing on the federal lands. The additional state aid under this section shall be paid in the same manner as other apportionments made under section 163.031.

(L. 1963 p. 200 § 4-7, A.L. 1993 S.B. 380, A.L. 2005 S.B. 287)

(Source: RSMo 1959 § 161.035)

Effective 7-01-06



Section 163.073 Aid for programs provided by the division of youth services — amount, how determined — payment by district of domicile of the child, amount.

Effective 01 Jul 2006, see footnote

Title XI EDUCATION AND LIBRARIES

163.073. Aid for programs provided by the division of youth services — amount, how determined — payment by district of domicile of the child, amount. — 1. When an education program, as approved under section 219.056, is provided for pupils by the division of youth services in one of the facilities operated by the division for children who have been assigned there by the courts, the division of youth services shall be entitled to state aid for pupils being educated by the division of youth services in an amount to be determined as follows: the total amount apportioned to the division of youth services shall be an amount equal to the average per weighted average daily attendance amount apportioned for the preceding school year under section 163.031, multiplied by the number of full-time equivalent students served by facilities operated by the division of youth services. The number of full-time equivalent students shall be determined by dividing by one hundred seventy-four days the number of student-days of education service provided by the division of youth services to elementary and secondary students who have been assigned to the division by the courts and who have been determined as inappropriate for attendance in a local public school. A student day shall mean one day of education services provided for one student. In addition, other provisions of law notwithstanding, the division of youth services shall be entitled to funds under section 163.087. The number of full-time equivalent students as defined in this section shall be considered as "September membership" and as "average daily attendance" for the apportioning of funds under section 163.087.

2. The educational program approved under section 219.056 as provided for pupils by the division of youth services shall qualify for funding for those services provided to handicapped or severely handicapped children. The department of elementary and secondary education shall cooperate with the division of youth services in arriving at an equitable funding for the services provided to handicapped children in the facilities operated by the division of youth services.

3. Each local school district or special school district constituting the domicile of a child placed in programs or facilities operated by the division of youth services or residing in another district pursuant to assignment by the division of youth services shall pay toward the per pupil cost of educational services provided by the serving district or agency an amount equal to the average sum produced per child by the local tax effort of that district. A special school district shall pay the average sum produced per child by the local tax efforts of the component districts. This amount paid by the local school district or the special school district shall be on the basis of full-time equivalence as determined in section 163.011, not to exceed the actual per pupil local tax effort.

(L. 1986 S.B. 707, A.L. 2005 S.B. 287)

Effective 7-01-06



Section 163.081 Secretary to report to state department, when, contents, penalty — distribution, when.

Effective 01 Jul 2006, see footnote

Title XI EDUCATION AND LIBRARIES

163.081. Secretary to report to state department, when, contents, penalty — distribution, when. — 1. Between June fifteenth and June thirtieth each year the secretary of each school district shall make a report to the state department of elementary and secondary education which shall contain all necessary data for calculating the amounts of state support which each district is to receive for the following school year. Reports shall be forwarded to the state board of education on or before July fifteenth. Any district secretary, superintendent or teacher who knowingly furnishes any false information in the reports, or neglects or refuses to make the reports, is guilty of a misdemeanor and shall be punished by a fine of not more than five hundred dollars or imprisonment in the county jail for not more than six months or by both such fine and imprisonment.

2. The moneys appropriated for the state schools in any such year shall be distributed to the several districts entitled thereto through twelve monthly disbursements, provided that the total disbursements through the twelve payments shall not exceed the total amount appropriated for such purpose.

(L. 1963 p. 200 § 4-8 and p. 338 § 161.051, A.L. 1973 H.B. 158, A.L. 1977 H.B. 130, A.L. 1982 H.B. 1450, A.L. 2005 S.B. 287)

(Source: RSMo 1959 § 161.051)

Effective 7-01-06



Section 163.083 Distribution of state aid — treasurer may disregard certain requirements.

Effective 28 Aug 2005

Title XI EDUCATION AND LIBRARIES

163.083. Distribution of state aid — treasurer may disregard certain requirements. — When distributing the state aid authorized by the provisions of sections 162.935, 162.975, 162.980*, 162.985**, 162.900, 163.031, 163.161 and all other moneys distributed by the state department of elementary and secondary education, the state treasurer may, in any year if requested by a school district, disregard the provision in section 30.180 requiring the treasurer to convert the warrant requesting payment into a check or draft and wire transfer the amount to be distributed to the school district directly to the school district's designated depositary for credit to the school district's account.

(L. 1977 H.B. 130 § 5, A.L. 1982 H.B. 1450, A.L. 1990 S.B. 740, A.L. 2005 H.B. 258)

*Section 162.980 was repealed in 1997 by H.B. 641 & 593.

**Section 162.985 was repealed in 1977 by H.B. 131.



Section 163.087 School district trust fund distribution, certain school districts — districts foregoing reduction in total operating levy, calculation of entitlement.

Effective 01 Jul 2006, see footnote

Title XI EDUCATION AND LIBRARIES

163.087. School district trust fund distribution, certain school districts — districts foregoing reduction in total operating levy, calculation of entitlement. — 1. Money in the school district trust fund shall be distributed to each school district in the state in the same ratio that the weighted average daily attendance in the district bears to the total weighted average daily attendance in all such school districts for the preceding year, except as otherwise provided in section 163.031. In addition, each such district which is providing an approved program for pupils residing on federal lands shall receive an amount which shall be determined as follows: weighted average daily attendance for pupils residing on federal lands shall be calculated separately for the district in the manner provided in section 163.011, treating such pupils as residents of the district for this purpose. Such weighted average daily attendance shall be multiplied by one-half of the amount to be received by the district, pursuant to this subsection, per weighted average daily attendance not residing on federal lands.

2. Money in the fund shall be distributed monthly. The state board of education shall certify the amounts to be distributed to the several school districts to the commissioner of administration who shall issue the warrants therefor.

3. Money received by a school district from the school district trust fund shall be deemed to be local tax revenue derived for the same fiscal year in which the money is received for the teachers' and incidental funds. In the calculation of state aid for the district under the provisions of section 163.031, one-half the amount received by the district in the first preceding year shall be included in local effort as provided in section 163.031.

(L. 1982 Adopted by Initiative, Proposition C, November 2, 1982, A.L. 1983 H.B. 310, A.L. 1993 S.B. 380, A.L. 1995 S.B. 255, A.L. 2005 S.B. 287)

Effective 7-1-06



Section 163.091 Correction of errors in apportionment of state aid.

Effective 01 Jul 2006, see footnote

Title XI EDUCATION AND LIBRARIES

163.091. Correction of errors in apportionment of state aid. — The state board of education may correct any error made in the apportionment of the state school moneys fund and classroom trust fund among the various districts of this state out of the state school moneys fund and classroom trust fund of the year next following the date when the mistake was made. The state board of education shall certify the amount set apart to any school district for the purpose of correcting any error to the commissioner of administration, and the commissioner of administration shall certify the amount so apportioned for proper payment, and the district treasurer shall credit the funds as the funds of the year in which the error occurred. If any district has received funds in excess of the amount to which it was entitled, its apportionment for the next succeeding year shall be reduced accordingly.

(L. 1963 p. 200 § 4-9, A.L. 1977 H.B. 130, S.B. 82, A.L. 2005 S.B. 287)

(Source: RSMo 1959 § 161.080)

Effective 7-01-06



Section 163.095 Erroneously set levy in capital projects fund, department to revise state aid calculation (St. Louis County).

Effective 28 Aug 2009

Title XI EDUCATION AND LIBRARIES

163.095. Erroneously set levy in capital projects fund, department to revise state aid calculation (St. Louis County). — For any district in the county with a charter form of government and with more than one million inhabitants that in calendar year 2005 (school year 2005-06) erroneously set a levy in the capital projects fund rather than the incidental fund and reported the capital projects amount to the county for which the county issued tax notices and the district received taxes for calendar year 2005, the department of elementary and secondary education shall calculate the amount the district would have received in state school aid for fiscal year 2006 had the district placed the levy in the incidental fund rather than the capital projects fund and use this revised 2005-06 calculated funding amount in the distribution of state school aid for fiscal year 2007 and subsequent years. The sum of the amounts due to the school district in state school aid after recalculation for fiscal years 2007, 2008, 2009, and 2010 shall be divided and distributed to the school district in equal amounts in fiscal years 2010, 2011, 2012, and 2013. The calculation shall not change the actual funding due the district for the 2005-06 school year.

(L. 2009 S.B. 291)



Section 163.161 State aid for transportation of pupils — powers of state board to approve routes, or portions of routes — effect — limitations on use of funds.

Effective 28 Aug 1998

Title XI EDUCATION AND LIBRARIES

163.161. State aid for transportation of pupils — powers of state board to approve routes, or portions of routes — effect — limitations on use of funds. — 1. Any school district which makes provision for transporting pupils as provided in section 162.621 and sections 167.231 and 167.241 shall receive state aid for the ensuing year for such transportation on the basis of the cost of pupil transportation services provided the current year. A district shall receive, pursuant to section 163.031, an amount not greater than seventy-five percent of the allowable costs of providing pupil transportation services to and from school and to and from public accredited vocational courses, and shall not receive an amount per pupil greater than one hundred twenty-five percent of the state average approved cost per pupil transported the second preceding school year, except when the state board of education determines that sufficient circumstances exist to authorize amounts in excess of the one hundred twenty-five percent of the state average approved cost per pupil transported the second previous year.

2. The state board of education shall determine public school district route approval procedures to be used by each public school district board of education to approve all bus routes or portions of routes and determine the total miles each public school district needs for safe and cost-efficient transportation of the pupils and the state board of education shall determine allowable costs. No state aid shall be paid for the costs of transporting pupils living less than one mile from the school. However, if the state board of education determines that circumstances exist where no appreciable additional expenses are incurred in transporting pupils living less than one mile from school, such pupils may be transported without increasing or diminishing the district's entitlement to state aid for transportation.

3. State aid for transporting handicapped and severely handicapped students attending classes within the school district or in a nearby district under a contractual arrangement shall be paid in accordance with the provisions of section 163.031 and an amount equal to seventy-five percent of the additional cost of transporting handicapped and severely handicapped students above the average per pupil cost of transporting all students of the district shall be apportioned pursuant to section 163.031 where such special transportation is approved in advance by the department of elementary and secondary education. State aid for transportation of handicapped and severely handicapped children in a special school district shall be seventy-five percent of allowable costs as determined by the state board of education which may for sufficient reason authorize amounts in excess of one hundred twenty-five percent of the state average approved cost per pupil transported the second previous year. In no event shall state transportation aid exceed seventy-five percent of the total allowable cost of transporting all pupils eligible to be transported; provided that no district shall receive reduced reimbursement for costs of transportation of handicapped and severely handicapped children based upon inefficiency.

4. No state transportation aid received pursuant to section 163.031 shall be used to purchase any school bus manufactured prior to April 1, 1977, that does not meet the federal motor vehicle safety standards.

(L. 1963 p. 200 § 4-16 and p. 335 § 165.143, A.L. 1965 p. 284, A.L. 1969 p. 268, A.L. 1973 H.B. 158, A.L. 1977 H.B. 131, A.L. 1978 H.B. 969, A.L. 1980 H.B. 1633, A.L. 1983 H.B. 815, A.L. 1985 H.B. 463, A.L. 1986 S.B. 707, A.L. 1987 H.B. 384 Revision, A.L. 1993 S.B. 380, A.L. 1998 S.B. 781)

(Source: RSMo 1959 § 165.143)



Section 163.172 Minimum teacher's salary — information to be provided to general assembly — salary defined.

Effective 01 Jul 2006, see footnote

Title XI EDUCATION AND LIBRARIES

163.172. Minimum teacher's salary — information to be provided to general assembly — salary defined. — 1. In school year 1994-95 and thereafter until school year 2006-07, the minimum teacher's salary shall be eighteen thousand dollars. Beginning in school year 2006-07, the minimum teacher's salary shall be twenty-two thousand dollars; in school year 2007-08, the minimum teacher's salary shall be twenty-three thousand dollars; in school year 2008-09, the minimum teacher's salary shall be twenty-four thousand dollars; in school year 2009-10 and thereafter, the minimum teacher's salary shall be twenty-five thousand dollars. Beginning in the school year 1996-97 until school year 2006-07, for any full-time teacher with a master's degree and at least ten years' teaching experience in a public school or combination of public schools, the minimum salary shall be twenty-four thousand dollars. Beginning in the school year 2006-07, for any full-time teacher with a master's degree in an academic teaching field and at least ten years' teaching experience in a public school or combination of public schools, the minimum salary shall be thirty thousand dollars; in the 2007-08 school year such minimum salary shall be thirty-one thousand dollars; in the 2008-09 school year such minimum salary shall be thirty-two thousand dollars; and in the 2009-10 school year such minimum salary shall be thirty-three thousand dollars.

2. Beginning with the budget requests for fiscal year 1991, the commissioner of education shall present to the appropriate committees of the general assembly information on the average Missouri teacher's salary, regional average salary data, and national average salary data.

3. All school salary information shall be public information.

4. As used in this section, the term "salary" shall be defined as the salary figure which appears on the teacher's contract and as determined by the local school district's basic salary schedule and does not include supplements for extra duties.

5. The minimum salary for any fully certificated teacher employed on a less than full-time basis by a school district, state school for the severely handicapped, the Missouri School for the Deaf, or the Missouri School for the Blind shall be prorated to reflect the amounts provided in subsection 1 of this section.

(L. 1985 H.B. 463 § 163.171, A.L. 1986 H.B. 1441, A.L. 1990 S.B. 740, A.L. 1993 S.B. 380, A.L. 1996 S.B. 795, et al., A.L. 2005 S.B. 287)

Effective 7-01-06



Section 163.191 State aid to community colleges — definitions — distribution to be based on resource allocation model, adjustment annually, factors involved — report on effectiveness of model, due when.

Effective 28 Aug 2014

Title XI EDUCATION AND LIBRARIES

163.191. State aid to community colleges — definitions — distribution to be based on resource allocation model, adjustment annually, factors involved — report on effectiveness of model, due when. — 1. As used in this section, the following terms shall mean:

(1) "Community college", an institution of higher education deriving financial resources from local, state, and federal sources, and providing postsecondary education primarily for persons above the twelfth grade age level, including courses in:

(a) Liberal arts and sciences, including general education;

(b) Occupational, vocational-technical; and

(c) A variety of educational community services.

­­

­

(2) "Operating costs", all costs attributable to current operations, including all direct costs of instruction, instructors' and counselors' compensation, administrative costs, all normal operating costs and all similar noncapital expenditures during any year, excluding costs of construction of facilities and the purchase of equipment, furniture, and other capital items authorized and funded in accordance with subsection 6 of this section. Operating costs shall be computed in accordance with accounting methods and procedures to be specified by the department of higher education;

(3) "Year", from July first to June thirtieth of the following year.

2. Each year public community colleges in the aggregate shall be eligible to receive from state funds, if state funds are available and appropriated, an amount up to but not more than fifty percent of the state community colleges' planned operating costs as determined by the department of higher education. The department of higher education shall review all institutional budget requests and prepare appropriation recommendations annually for the community colleges under the supervision of the department. The department's budget request shall include a recommended level of funding.

3. (1) Except as provided in subdivision (2) of this subsection, distribution of appropriated funds to community college districts shall be in accordance with the community college resource allocation model. This model shall be developed and revised as appropriate cooperatively by the community colleges and the department of higher education. The department of higher education shall recommend the model to the coordinating board for higher education for their approval. The core funding level for each community college shall initially be established at an amount agreed upon by the community colleges and the department of higher education. This amount will be adjusted annually for inflation, limited growth, and program improvements in accordance with the resource allocation model starting with fiscal year 1993.

(2) Unless the general assembly chooses to otherwise appropriate state funding, beginning in fiscal year 2016, at least ninety percent of any increase in core funding over the appropriated amount for the previous fiscal year shall be distributed in accordance with the achievement of performance-funding measures under section 173.1006.

4. The department of higher education shall be responsible for evaluating the effectiveness of the resource allocation model and shall submit a report to the governor, the joint committee on education, the speaker of the house of representatives and president pro tempore of the senate by October 31, 2019, and every four years thereafter.

5. The department of higher education shall request new and separate state aid funds for any new community college district for its first six years of operation. The request for the new district shall be based upon the same level of funding being provided to the existing districts, and should be sufficient to provide for the growth required to reach a mature enrollment level.

6. In addition to state funds received for operating purposes, each community college district shall be eligible to receive an annual appropriation, exclusive of any capital appropriations, for the cost of maintenance and repair of facilities and grounds, including surface parking areas, and purchases of equipment and furniture. Such funds shall not exceed in any year an amount equal to ten percent of the state appropriations, exclusive of any capital appropriations, to community college districts for operating purposes during the most recently completed fiscal year. The department of higher education may include in its annual appropriations request the necessary funds to implement the provisions of this subsection and when appropriated shall distribute the funds to each community college district as appropriated. The department of higher education appropriations request shall be for specific maintenance, repair, and equipment projects at specific community college districts, shall be in an amount of fifty percent of the cost of a given project as determined by the coordinating board and shall be only for projects which have been approved by the coordinating board through a process of application, evaluation, and approval as established by the coordinating board. The coordinating board, as part of its process of application, evaluation, and approval, shall require the community college district to provide proof that the fifty-percent share of funding to be defrayed by the district is either on hand or committed for maintenance, repair, and equipment projects. Only salaries or portions of salaries paid which are directly related to approved projects may be used as a part of the fifty-percent share of funding.

7. School districts offering two-year college courses pursuant to section 178.370 on October 31, 1961, shall receive state aid pursuant to subsection 2, subdivision (1) of subsection 3, and subsection 6 of this section if all scholastic standards established pursuant to sections 178.770 to 178.890 are met.

8. In order to make postsecondary educational opportunities available to Missouri residents who do not reside in an existing community college district, community colleges organized pursuant to section 178.370 or sections 178.770 to 178.890 shall be authorized pursuant to the funding provisions of this section to offer courses and programs outside the community college district with prior approval by the coordinating board for higher education. The classes conducted outside the district shall be self-sustaining except that the coordinating board shall promulgate rules to reimburse selected out-of-district instruction only where prior need has been established in geographical areas designated by the coordinating board for higher education. Funding for such off-campus instruction shall be included in the appropriation recommendations, shall be determined by the general assembly and shall continue, within the amounts appropriated therefor, unless the general assembly disapproves the action by concurrent resolution.

9. When distributing state aid authorized for community colleges, the state treasurer may, in any year if requested by a community college, disregard the provision in section 30.180 requiring the state treasurer to convert the warrant requesting payment into a check or draft and wire transfer the amount to be distributed to the community college directly to the community college's designated deposit for credit to the community college's account.

(L. 1963 p. 200 § 4-19, A.L. 1965 p. 287, A.L. 1967 p. 249, A.L. 1972 S.B. 384, A.L. 1975 H.B. 526, A.L. 1981 S.B. 2, A.L. 1983 S.B. 160, A.L. 1985 H.B. 374, A.L. 1987 S.B. 335, A.L. 1988 H.B. 1456, A.L. 1989 H.B. 128, et al., A.L. 1990 H.B. 974 and 1358, A.L. 1991 H.B. 51, et al., A.L. 1992 H.B. 1102, A.L. 2000 H.B. 1486, A.L. 2001 S.B. 295, A.L. 2004 S.B. 1091, A.L. 2014 S.B. 492)



Section 163.195 Disclaimer as to dollar amounts of future payments.

Effective 28 Aug 1977

Title XI EDUCATION AND LIBRARIES

163.195. Disclaimer as to dollar amounts of future payments. — Passage of sections 143.998, 162.975, 163.011, 163.031, 163.036, 163.161 and 163.195 shall not be construed as a promise to fund the school foundation program at any particular dollar amount. Passage of sections 143.998, 162.975, 163.011, 163.031, 163.036, 163.161 and 163.195 shall provide a statutory formula to distribute whatever funds are appropriated by the legislature to the various public elementary and secondary school districts in the state.

(L. 1977 H.B. 131 § A)



Section 163.410 Compliance with certain expenditure requirements, school districts excused from, when.

Effective 01 Jul 2010, see footnote

Title XI EDUCATION AND LIBRARIES

163.410. Compliance with certain expenditure requirements, school districts excused from, when. — 1. Notwithstanding the provisions of section 163.021, in fiscal years 2011, 2012, and 2013, if the appropriation for subsections 1 and 2 of section 163.031 is less than the annualized calculation of the amount needed for the phase-in required under subsection 4 of section 163.031 for that fiscal year or the appropriation for transportation as provided in subsection 3 of section 163.031 is funded at a level that provides less than seventy-five percent of allowable costs, school districts shall be excused from compliance with:

(1) Spending funds for professional development as required under subsection 1 of section 160.530; and

(2) The fund placement and expenditure requirements of subsection 6 of section 163.031.

2. If the governor withholds funds for the school funding formula basic apportionment under section 163.031, in fiscal years 2011, 2012, and 2013, school districts shall be excused from compliance with the statutes listed in subsection 1 of this section in the following fiscal year.

(L. 2010 H.B. 1543)

Effective 7-01-10






Chapter 164 Tax Levies and Bonded Indebtedness

Chapter Cross References



Section 164.011 Annual estimate of required funds, tax rates required, criteria for exceptions — estimates, where sent.

Effective 01 Jul 2006, see footnote

Title XI EDUCATION AND LIBRARIES

164.011. Annual estimate of required funds, tax rates required, criteria for exceptions — estimates, where sent. — 1. The school board of each district annually shall prepare an estimate of the amount of money to be raised by taxation for the ensuing school year, the rate required to produce the amount, and the rate necessary to sustain the school or schools of the district for the ensuing school year, to meet principal and interest payments on the bonded debt of the district and to provide the funds to meet other legitimate district purposes. In preparing the estimate, the board shall have sole authority in determining what part of the total authorized rate shall be used to provide revenue for each of the funds as authorized by section 165.011. Prior to setting tax rates for the teachers' and incidental funds, the school board of each school district annually shall set the tax rate for the capital projects fund as necessary to meet the expenditures of the capital projects fund after all transfers allowed pursuant to subsection 4 of section 165.011. Furthermore the tax rate set in the capital projects fund shall not require the reduction of the equalized combined tax rates for the teachers' and incidental funds to be less than the greater of the minimum operating levy for the current year for school purposes established under subsection 2 of section 163.021.

2. The school board of each district shall forward the estimate to the county clerk on or before September first. In school districts divided by county lines, the estimate shall be forwarded to the proper officer of each county in which any part of the district lies.

(L. 1963 p. 200 § 5-1, A.L. 1971 H.B. 469, A.L. 1987 H.B. 909, A.L. 1994 S.B. 676, A.L. 1995 S.B. 255, A.L. 1996 S.B. 795, et al., A.L. 1998 S.B. 658, A.L. 2005 S.B. 287)

(Source: RSMo 1959 §§ 165.077, 165.477, 165.480)

Effective 7-01-06



Section 164.013 Schools, certain districts, operating levy adjustment required when, effect — not to affect senior citizen tax relief benefit.

Effective 12 Jul 1994, see footnote

Title XI EDUCATION AND LIBRARIES

164.013. Schools, certain districts, operating levy adjustment required when, effect — not to affect senior citizen tax relief benefit. — 1. When the revenue from the rate of one cent on the dollar of the state sales is collected for distribution under the provisions of section 163.087, the school board of each seven-director, including special districts, urban and metropolitan school districts, after determining its budget for the school year and the rate of levy needed to produce the required revenue as provided in section 164.011, and after making any other adjustments to the levy that may be required by any other law, shall, unless at least a simple majority of district voters voting thereon have approved a proposal to forego all or part of a reduction in the total operating levy for school purposes as provided for in this section, reduce the total operating levy for school purposes in an amount sufficient to decrease the revenue it would have received therefrom by an amount equal to fifty percent of the previous fiscal year's sales tax receipts excluding the sales tax revenue estimated to be received by the district attributable to pupils residing on federal lands and excluding the amount of sales tax revenue estimated to be necessary to offset the loss of property tax revenue to the school district under the provisions of section 50.338, except that the provision of this section shall not require a school board to reduce its total operating levy for school purposes below an amount which is equal to the highest amount specified in subsection 2 of section 163.021 as an eligibility requirement for state aid or increased state aid pursuant to section 163.031. Loss of revenue, due to a decrease in the assessed valuation of real property located within the school district as a result of general reassessment, and from state-assessed railroad and utility distributable property based upon the previous fiscal year's receipts shall be considered in lowering the rate of levy to comply with this section in the year of general reassessment and in each subsequent year. For any district for which the total assessed valuation of the district is reduced as a result of a natural disaster for which the county or counties containing the district were designated a disaster area, the reduction of the total operating levy for school purposes pursuant to this section may, at the district's discretion, be calculated either on the district's current assessed valuation or upon the district's assessed valuation for the year preceding the natural disaster, until the fifth year following the designation as a disaster area or until the district's assessed valuation equals or exceeds the district's assessed valuation for the year preceding the disaster, whichever first occurs. In the event that in the immediately preceding year the school district actually received more or less sales tax revenue than estimated, the school board shall adjust its operating levy for the current year to reflect such increase or decrease. Adjustments in the tax rate of a school district pursuant to the provisions of this section shall in no way affect the eligibility of claimants for benefits, or the amount of claimants' benefits, under the provisions of sections 135.010 to 135.035. Such claimants shall, if they are otherwise qualified, receive the benefits to which they were or would have been entitled in the year prior to March 3, 1983. There shall be transferred from the school district trust fund to the general revenue fund an amount equal to the difference in the amount paid or credited or which would have been paid or credited to individuals qualifying under sections 135.010 to 135.035 in the year prior to March 3, 1983, and the amount paid or credited under the provisions of such sections each year thereafter. The director of revenue shall certify the amount payable from the school district trust fund to the general revenue fund to the state treasurer, the commissioner of administration and the state board of education on or before the first day of each month. Any school district required to reduce its total operating levy under the provisions of this section shall not become ineligible for state aid under the provisions of section 163.021 because of such required reduction. In the event a district fails to reduce its operating levy in compliance with this section, an amount equivalent to the amount by which the district fails to reduce its levy shall be deducted from the district's apportionment of state aid under the provisions of section 163.031 for the following year.

2. In a year of general reassessment, as defined by section 137.073, or assessment maintenance as defined by section 137.115, in which a school district in reliance upon the information then available to it relating to the total assessed valuation of such school district revises its property tax levy pursuant to section 137.073 or 137.115, and it is subsequently determined by decisions of the state tax commission or a court pursuant to sections 138.430 to 138.433 or due to clerical errors or corrections in the calculation or recordation of assessed valuations that the assessed valuation of such school district has been changed, and but for such change the school district would have adopted a different levy on the date of its original action, then the school district may adjust its levy to an amount to reflect such change in assessed valuation, including, if necessary, a change in the levy reduction required by this section to the amount it would have levied had the correct assessed valuation been known to it on the date of its original action, provided:

(1) The school district first levies the maximum levy allowed without a vote of the people by Article X, Section 11(b) of the Constitution; and

(2) The school district first adopts the tax rate ceiling otherwise authorized by other laws of this state; and

(3) The levy adjustment or reduction may include a one-time correction to recoup lost revenues the school district was entitled to receive during the prior year.

(L. 1982 Adopted by Initiative, Proposition C, November 2, 1982, A.L. 1983 H.B. 310, A.L. 1985 S.B. 152, A.L. 1987 S.B. 117, A.L. 1988 S.B. 797, A.L. 1992 H.B. 1478, et al., A.L. 1993 S.B. 380, A.L. 1994 S.B. 676)

Effective 7-12-94

(1984) A district court order directing the St. Louis City Board of Education not to reduce its operating levy pursuant to this section, in order to help finance the court's desegregation order, was deficient for years beyond 1983-84 because the order was not accompanied by a factual finding by the district court that all other fiscal alternatives were unavailable or insufficient. The same standard would apply to any ordered increases in the tax levy. Liddell v. State of Missouri (8th Cir.), 731 F.2d 1294.

(1985) The rollback provision of this section may be enjoined if necessary to finance a school desegregation order. Jenkins v. State of Missouri, 639 F.Supp. 19 (W.D.Mo.).



Section 164.021 Excess levy, procedure.

Effective 28 Aug 1978

Title XI EDUCATION AND LIBRARIES

164.021. Excess levy, procedure. — 1. Whenever it becomes necessary, in the judgment of the school board of any school district in the state, to increase the tax rate beyond the rate authorized by the constitution for district purposes without voter approval plus the last tax rate approved by the voters for school purposes, or when voters of the district equal in number to ten percent or more of the number of votes cast for the member of the school board receiving the greatest number of votes cast at the last school election in the district wherein board members were elected, petition the board, in writing, for an increase in the tax rate, the board shall determine the rate of taxation necessary to be levied in excess of the existing rate and submit the proposition as to whether the rate of taxation shall be increased by the board to the voters of the district. The proposal may be submitted at an election.

2. If the necessary majority of the voters voting thereon, as required by Article X, Section 11(c), of the Constitution, favor the proposed increase, the result of vote, including the rate of taxation so voted, shall be certified by the clerk of the district to the clerk of the commission of the proper county or counties, who, on receipt thereof, shall assess the amount so certified, effective as of September twentieth next following, against all taxable property of the school district as provided by law. In metropolitan districts the certification shall be made by the secretary of the board as required by law.

(L. 1963 p. 200 § 5-2, A.L. 1967 p. 238, A.L. 1971 H.B. 469, A.L. 1976 H.B. 1162, A.L. 1978 H.B. 971)

(Source: RSMo 1959 §§ 165.080, 165.487, 165.490, 165.493, 165.638)



Section 164.031 Form of ballot.

Effective 17 Apr 1992, see footnote

Title XI EDUCATION AND LIBRARIES

164.031. Form of ballot. — The question shall be submitted in substantially the following form:

Shall the school board of ______ (name of district) be authorized to increase the operating tax levy for ______ (list purpose or purposes) by ______ (amount of increase) per one hundred dollars of assessed valuation? If this proposition is approved, the adjusted operating levy of the school district is estimated to be ______ (amount) per one hundred dollars of assessed valuation.

(L. 1963 p. 200 § 5-3, A.L. 1971 H.B. 469, A.L. 1977 H.B. 130, A.L. 1978 H.B. 971, A.L. 1992 S.B. 581)

(Source: RSMo 1959 §§ 165.080, 165.487, 165.490, 165.493, 165.638)

Effective 4-17-92

(1981) The 1970 amendment of Article X, Section 11(c) authorizing increase in rate of school district taxation could not be reasonably read to permit indefinite continuation of tax rate approved by voters for limited period of time only and was to be read to permit increase to continue indefinitely only when no time limit was placed on duration. Ederer v. Dalton (Mo.), 618 S.W.2d 644.



Section 164.041 County clerk to assess the rate returned and extend taxes on tax books.

Effective 28 Aug 1976

Title XI EDUCATION AND LIBRARIES

164.041. County clerk to assess the rate returned and extend taxes on tax books. — Based on the estimates of the various districts, the county clerk shall proceed to assess the amount so returned against all taxable property in each district, as shown by the last annual assessment for state and county purposes, at the rate lawfully determined by the school board or legally authorized by the voters of the district as of September twentieth of that year. All taxes shall be extended by the county clerk upon the general tax books of the county for the year in separate columns arranged for that purpose. He shall list the names of all persons owning any personal property who do not reside in any school district, and the value thereof; and shall list all lands and town lots in any territory not organized into a school district, and shall levy a tax of sixty-five cents on the hundred dollars valuation on all such taxable property, to be collected as other taxes and deposited in the county school fund. The county assessor in listing personal property shall take the number of the school district in which the taxpayer resides at the time of making his list, to be by him marked on the list, and also on the personal assessment book, in columns provided for that purpose.

(L. 1963 p. 200 § 5-4, A.L. 1976 H.B. 1162)

(Source: RSMo 1959 § 165.083, A.L. 1961 p. 351)

(1971) The county clerk has no standing to challenge the validity of the existence of a school district and writ of mandamus would issue to compel county clerk to extend on county tax books the school taxes of a school district which was contesting in circuit court the validity of determination of the state board of education that district had ceased to function as active district and would cease to exist as of July 1, 1971. State v. Conley (A.), 470 S.W.2d 170.

(1971) Duty of making assessment and extending levy on county tax book for school district by clerk of county court is ministerial. State v. Conley (A.), 470 S.W.2d 170.



Section 164.051 Outstanding obligations of lapsed or dissolved districts, procedure to pay — tax levy, proceeds how allocated.

Effective 17 Apr 1992, see footnote

Title XI EDUCATION AND LIBRARIES

164.051. Outstanding obligations of lapsed or dissolved districts, procedure to pay — tax levy, proceeds how allocated. — 1. Whenever any school district lapses or is dissolved, which at the time of lapse or dissolution has any bonds or other obligations outstanding and unpaid, the county commission, county council or county legislature of the county, or if the district embraced territory in two or more counties then the county commission, county council or county legislature of the county in which the greater portion of the assessed valuation of the district lies, on or before the first day of May of each year, shall ascertain and certify to the county clerk or clerks, as the case may be, the rate of taxation necessary to be levied upon the taxable property within the former corporate limits or boundary lines of the district, sufficient to pay the interest on and the principal of bonds falling due during the succeeding year.

2. The county clerk of the county or counties, upon receipt of the certificate and at the time it is required by law to determine and levy the rate of taxation for county, school, road and other taxes, shall make an order levying the rate of taxation so certified by the county commission, county council or county legislature upon the taxable property within the former corporate limits or boundary lines of the district, and the tax shall be extended in the tax book and collected in the same manner as other school taxes. When collected, the revenue shall be paid to the county treasurer of the county which had the largest number of acres of land in the district, or in which the greater portion of the assessed valuation of the district lies, and he shall deposit the moneys received by him in the bank, trust company or other place where the principal and interest of the bonds of the district are payable.

(L. 1963 p. 200 § 5-5, A.L. 1973 H.B. 158, A.L. 1992 S.B. 581)

(Source: RSMo 1959 § 165.333)

Effective 4-17-92



Section 164.071 Levy and collection of taxes in metropolitan districts.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

164.071. Levy and collection of taxes in metropolitan districts. — The board of education in metropolitan districts may levy all taxes authorized by law to be levied for school purposes in the city. The officers of the board and the collector and assessor in the city, and all other officers of the city and of the state concerned with the assessment and collection of taxes and fines and penalties payable to the school funds, shall perform the duties in relation to the levying and collection of school taxes and the collection of the fines and penalties, and the payment thereof to the board for school purposes, that are imposed by law upon the officers.

(L. 1963 p. 200 § 5-7)

(Source: RSMo 1959 § 165.637)

CROSS REFERENCE:

School operating levy may be set by Kansas City school board, when, Const. Art. X, Sec. 11(g)



Section 164.081 Levy of library building tax — vote required — rate and period of levy.

Effective 28 Aug 1978

Title XI EDUCATION AND LIBRARIES

164.081. Levy of library building tax — vote required — rate and period of levy. — The board of directors of any urban school district, in addition to other taxes it is authorized to levy for school purposes or library purposes, may levy a tax on all tangible taxable property subject to its taxing powers for the purchase of sites and for the erection, furnishing and maintenance of public library buildings and reading rooms, when authorized by approving vote of two-thirds of the voters of the district voting on the proposal as submitted by the board. The rate of the levy shall not exceed one and one-half cents on the one hundred dollars assessed valuation, and shall be submitted to be in effect annually for a period not in excess of five years, but nothing herein shall prevent the submission and approval of successive proposals for periods not in excess of five years each.

(L. 1963 p. 200 § 5-8, A.L. 1978 H.B. 971)

(Source: RSMo 1959 § 165.720)



Section 164.091 Notice of election.

Effective 28 Aug 1978

Title XI EDUCATION AND LIBRARIES

164.091. Notice of election. — Whenever the board of directors, by resolution adopted by vote of not less than two-thirds of the members of the board, determines that the additional levy, at a rate and for a period fixed in the resolution, is necessary or desirable, they shall cause notice to be given that the proposed levy will be submitted. The notice shall state the proposed rate of levy and the period for which it is proposed to be levied annually.

(L. 1963 p. 200 § 5-9, A.L. 1978 H.B. 971)

(Source: RSMo 1959 § 165.723)



Section 164.101 Form of ballot.

Effective 28 Aug 1978

Title XI EDUCATION AND LIBRARIES

164.101. Form of ballot. — The question shall be submitted in substantially the following form:

Shall there be levied an additional tax at the rate of ______ cents on the one hundred dollars assessed valuation for a period of ______ years for library building purposes?

(L. 1963 p. 200 § 5-10, A.L. 1978 H.B. 971)

(Source: RSMo 1959 § 165.727)



Section 164.111 Levy and collection of tax — library building fund.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

164.111. Levy and collection of tax — library building fund. — If two-thirds of the voters voting on the proposal vote in favor of the additional tax the result of the vote and the rate of taxation so voted and the period of years for which voted shall be certified by the secretary of the board to the clerk of the county commission of the proper county who shall thereupon assess the amount at the rate returned on all tangible taxable property of the school district and the taxes shall be collected and paid over to the treasurer of the school district in like manner and with other general property taxes of the school district. The treasurer of the school district shall place the revenue derived from the tax in a separate fund to be known as the "Library Building Fund", which shall be subject to the exclusive control of the school board and shall be used for no purpose other than as stated in sections 164.081 to 164.111. The tax is in addition to the annual tax authorized to be levied under the provisions of section 137.030.

(L. 1963 p. 200 § 5-11)

(Source: RSMo 1959 § 165.730)



Section 164.121 Purposes for which bonds may be issued in districts other than metropolitan and urban.

Effective 28 Aug 1978

Title XI EDUCATION AND LIBRARIES

164.121. Purposes for which bonds may be issued in districts other than metropolitan and urban. — 1. The school board of any district other than a metropolitan or urban district may borrow money and issue bonds for the payment thereof for the following purposes:

(1) Purchasing schoolhouse sites and other land for school purposes;

(2) Erecting schoolhouses or library buildings;

(3) Furnishing schoolhouses or library buildings;

(4) Building additions to or repairing old buildings;

(5) Purchasing school buses and other transportation equipment;

(6) Paying off and discharging assessments made by counties, cities, towns and villages or other political subdivisions or public corporations of the state against the district in connection with the erection, construction and maintenance of sewers and sewer systems, sidewalks, guttering, curbing and paving of streets and alleys adjoining and abutting real estate of the district if the general funds of the district are insufficient in the judgment of the board to pay and discharge the assessment.

2. The question of any loan under this section shall be decided at an election.

(L. 1963 p. 200 § 5-12, A.L. 1978 H.B. 971)

(Source: RSMo 1959 §§ 165.040, 165.043)



Section 164.131 Purposes for which bonds may be issued in urban districts — notice to contain certain information.

Effective 28 Aug 1978

Title XI EDUCATION AND LIBRARIES

164.131. Purposes for which bonds may be issued in urban districts — notice to contain certain information. — 1. In urban districts, the board may borrow money and issue bonds for the payment thereof for the following purposes:

(1) Purchasing sites for schoolhouses, public library buildings, art galleries, museums, janitors' houses, repair buildings and supply houses used in the operation and maintenance of schools and other land for school purposes;

(2) Erecting schoolhouses, library buildings, art galleries, museums, janitors' houses, repair buildings, supply houses and other buildings used in the operation and maintenance of schools;

(3) Building additions to, remodeling and reconstructing buildings existing at the time of making the loan;

(4) Furnishing any building erected or reconstructed;

(5) Purchasing school buses and other transportation equipment.

2. The question of the loan shall be decided at an election.

3. Notice of the submission of the question shall include the amount of the loan required, and for what purpose. The president and secretary shall sign the notices.

(L. 1963 p. 200 § 5-13, A.L. 1978 H.B. 971)

(Source: RSMo 1959 § 165.497)



Section 164.141 Purposes for which bonds may be issued in metropolitan districts — notice to contain certain information.

Effective 28 Aug 1978

Title XI EDUCATION AND LIBRARIES

164.141. Purposes for which bonds may be issued in metropolitan districts — notice to contain certain information. — For the purpose of purchasing schoolhouse sites, erecting schoolhouses, library buildings and furnishing the same and building additions to, or repairing old buildings, the board of education in metropolitan districts may borrow money and issue bonds for the payment thereof in the manner herein provided. The question of the loan shall be decided at an election. Notice of the submission of the question shall include the amount of the loan required and for what purpose.

(L. 1963 p. 200 § 5-14, A.L. 1978 H.B. 971)

(Source: RSMo 1959 § 165.605)



Section 164.151 Form of ballot in all districts — percentage required for approval.

Effective 28 Aug 2008

Title XI EDUCATION AND LIBRARIES

164.151. Form of ballot in all districts — percentage required for approval. — 1. The questions on bond issues in all districts shall be submitted in substantially the following form:

Shall the ______ board of education borrow money in the amount of ______ dollars for the purpose of ______ and issue bonds for the payment thereof resulting in an estimated increase to the debt service property tax levy of ______ (amount of estimated increase) per one hundred dollars of assessed valuation? If this proposition is approved, the adjusted debt service levy of the school district is estimated to increase from ______ (amount of current school district levy) to ______ (estimated adjusted debt service levy) per one hundred dollars assessed valuation of real and personal property.

2. If the constitutionally required number of the votes cast are for the loan, the board may, subject to the restrictions of section 164.161, borrow money in the name of the district, to the amount and for the purpose specified in the notices aforesaid, and issue bonds of the district for the payment thereof.

(L. 1963 p. 200 § 5-15, A.L. 1978 H.B. 971, A.L. 1990 H.B. 1621, A.L. 2008 S.B. 711)

(Source: RSMo 1959 §§ 165.040, 165.497, 165.605)



Section 164.161 Restrictions on loans.

Effective 28 Aug 1999

Title XI EDUCATION AND LIBRARIES

164.161. Restrictions on loans. — The loans authorized by sections 164.121 to 164.141 shall not be contracted for a longer period than twenty years, and the entire amount of the loans shall at no time exceed, including the present indebtedness of the district, the maximum aggregate percentage, as set forth in Article VI, Section 26(b) of the Missouri Constitution, of the value of taxable tangible property therein as shown by the last completed assessment for state and county purposes. The rate of interest upon the bonds shall, in no case, exceed the highest legal rate allowed by contract. Before or at the time of issuing the bonds, the board of directors shall provide for the collection of an annual tax sufficient to pay the interest and principal of the bonds as they fall due, and to retire them within twenty years from date contracted.

(L. 1963 p. 200 § 5-16, A.L. 1999 S.B. 386)

(Source: RSMo 1959 §§ 165.050, 165.500, 165.507)



Section 164.181 Duties of treasurer of seven-director districts — liability.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

164.181. Duties of treasurer of seven-director districts — liability. — The treasurer of the board of seven-director districts is the custodian of all moneys collected for liquidating any bonded indebtedness and interest on the same, and is responsible on his official bond for the safekeeping and proper appliance of the debt service fund received by him, and also for any loss incurred or damage resulting from his failure to cancel any and all redeemed bonds, as required in section 108.160. He shall promptly pay the interest on bonds when due, and pay off and cancel the bonds as rapidly as possible.

(L. 1963 p. 200 § 5-18)

(Source: RSMo 1959 § 165.340)



Section 164.191 Issuance by any district of funding and refunding bonds — record.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

164.191. Issuance by any district of funding and refunding bonds — record. — The board of any school district may issue funding and refunding bonds for the district, in accordance with sections 108.140 to 108.170. Each bond shall be signed by the president, countersigned by the clerk and authenticated by the seal of the school board, if there is one; and shall also be attested by the clerk of the county commission of the county in which the district is located, and he shall put the seal of the commission on each bond. The clerk of the board shall keep a record in the books of the school district of all renewal bonds issued by the board, noting the date when issued and when due, and also the number and amount of each bond so issued, and shall also keep a full record of all transactions that may be necessary for the identification of the bonds.

(L. 1963 p. 200 § 5-19)

(Source: RSMo 1959 § 165.053, A.L. 1961 p. 345)



Section 164.201 Exchange and sale of refunding bonds — restrictions.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

164.201. Exchange and sale of refunding bonds — restrictions. — No refunding or renewal bond shall be exchanged by the board of any school district for any outstanding bond for a sum less than ninety cents on the dollar of its face value. The board also may sell the refunding or renewal bonds for cash if in its judgment it will be to the interest of the school district; but no commission shall be allowed or cost incurred in the exchange or sale of bonds which will reduce the net proceeds of the same to a less amount than ninety cents on the dollar, and all sums of money realized from the sale of refunding or renewal bonds shall be used in the redemption of outstanding bonds of the school district.

(L. 1963 p. 200 § 5-20)

(Source: RSMo 1959 § 165.057, A.L. 1961 p. 345)



Section 164.221 Redeemed bonds of school districts to be destroyed — record — witnesses.

Effective 28 Aug 1969

Title XI EDUCATION AND LIBRARIES

164.221. Redeemed bonds of school districts to be destroyed — record — witnesses. — Whenever any bonds of any school district are redeemed or paid off, the bonds shall be burned or shredded in the presence of two members of the school board and two other credible persons as witnesses of the fact. The secretary or clerk of the board shall record in the books of the district a description of the bonds so destroyed by noting the date when issued and when due, and the number and amount of each of the bonds, and the names of the members of the board and of the witnesses who are present at the burning of the bonds.

(L. 1963 p. 200 § 5-22, A.L. 1969 p. 273)

(Source: RSMo 1959 § 165.510)



Section 164.231 Issuance of revenue bonds to pay for dormitory, athletic stadiums by seven-director districts — security for bonds.

Effective 28 Aug 1969

Title XI EDUCATION AND LIBRARIES

164.231. Issuance of revenue bonds to pay for dormitory, athletic stadiums by seven-director districts — security for bonds. — For the purpose of providing funds for the acquisition, construction, erection, equipment and furnishing of dormitory or of school athletic stadiums or structures, and for providing a site therefor, including offstreet parking space, and making from time to time enlargements or extensions thereof, the board of directors of any seven-director school district may issue and sell revenue bonds in an amount not to exceed the estimated cost of the dormitory or project, including costs necessarily incidental thereto. No such bonds shall be issued and sold unless at the time of the issuance thereof the board of the school district issuing them shall pledge the net income and revenues of the dormitory or project to the payment of the bonds, both principal and interest, and covenant to fix, maintain and collect such reasonable rates, rentals and charges for admission of spectators to witness such games, contests and exhibitions, and returns and charges for concessions and broadcasting as in the judgment of such board of directors will provide revenues sufficient to pay the reasonable cost of operating and maintaining such dormitory or project and to provide and maintain an interest and sinking fund in an amount adequate promptly to pay the principal of and interest on such bonds. Nothing herein shall prevent the board from authorizing use of the dormitory or project and admittance thereto without charge at such time and for such occasions and to such extent as the board determines. In addition to pledging the net income and revenues as herein provided, the board in its discretion may mortgage, by mortgage or deed of trust, the real and personal property comprising the dormitory or project or portions thereof for the payment of the bonds, both principal and interest, and as additional security therefor may by the terms of the mortgage or deed of trust grant to the purchaser in case of foreclosure sale thereof the right and privilege to operate the dormitory or project, subject to the limitations and conditions set out in the mortgage or deed of trust. The revenue bonds are payable, both as to principal and interest, solely and only out of the net income and revenues arising from the operation of the dormitory or project for which they were issued, after providing for the costs of operation and maintenance as aforesaid, or from other funds made available to the school district from sources other than from proceeds of taxation, or from proceeds of foreclosure sale of property mortgaged or pledged as security therefor.

(L. 1963 p. 200 § 5-23, A.L. 1969 p. 273)

(Source: RSMo 1959 § 176.130)



Section 164.241 Approval by two-thirds of directors required for issuance of bonds.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

164.241. Approval by two-thirds of directors required for issuance of bonds. — Bonds may be issued under section 164.231 pursuant to resolution adopted by the affirmative vote of two-thirds of the members of the board of directors of the school district, and no other proceedings shall be required therefor.

(L. 1963 p. 200 § 5-24)

(Source: RSMo 1959 § 176.140)



Section 164.251 Bonds not to constitute an indebtedness.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

164.251. Bonds not to constitute an indebtedness. — Any bonds issued under and pursuant to sections 164.231 to 164.301 shall not be deemed to be an indebtedness of the state of Missouri, or of any school district or of the board thereof, or of the individual members of the school board, and shall not be deemed to be an indebtedness within the meaning of any constitutional or statutory limitation upon the incurring of indebtedness.

(L. 1963 p. 200 § 5-25)

(Source: RSMo 1959 § 176.150)



Section 164.261 Bonds, denomination, interest rate, contents — negotiable — income exempt from state tax — how sold.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

164.261. Bonds, denomination, interest rate, contents — negotiable — income exempt from state tax — how sold. — 1. Revenue bonds issued under section 164.231 shall be of such denomination, shall bear such rate of interest not to exceed four percent per annum, and shall mature at such time within twenty years from the date of issuance thereof as the board of directors of the school district determines. The bonds may be either serial bonds or term bonds. Serial bonds may be issued with or without reservation of the right to call them for payment or redemption in advance of their maturity, upon the giving of notice and with or without the covenant requiring the payment of a premium in the event of the call and redemption prior to maturity as the board determines. Term bonds shall contain a reservation of the right to call them for payment and redemption prior to maturity at such time and upon the giving of notice and upon the payment of such premium, if any, as the school board determines. Each such bond shall bear on its face a prominent legend reading substantially as follows:

"THIS IS A REVENUE BOND ONLY AND THE HOLDER THEREOF SHALL NEVER HAVE ANY RIGHT TO DEMAND OR RECEIVE PAYMENT OF THE PRINCIPAL OR INTEREST THEREOF FROM ANY FUNDS RAISED OR TO BE RAISED BY TAXATION."

2. The bonds when issued and sold shall be negotiable instruments within the meaning of the law merchant and the negotiable instruments law and the interest thereon is exempt from income taxes under the laws of the state of Missouri.

3. The bonds when issued may be sold at public sale to brokers or others after giving such reasonable notice of the sale as is determined by the board, but, if sold to brokers or dealers for resale, they shall be sold for not less than ninety-eight percent of the par value thereof and accrued interest, or the board may, in its discretion, provide for the sale of the bonds pursuant to individual subscriptions therefor by purchasers for investment, in which case they shall not be sold for less than the par value thereof and accrued interest. The school board may, however, pay reasonable compensation to persons employed in soliciting or effecting such private subscriptions and purchases.

(L. 1963 p. 200 § 5-26)

(Source: RSMo 1959 § 176.160)



Section 164.271 Board may prescribe form and detail of bonds — may be compelled to perform duties and agreements of district.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

164.271. Board may prescribe form and detail of bonds — may be compelled to perform duties and agreements of district. — 1. The board of the school district issuing bonds under section 164.231 may prescribe the form, details and incidents of the bonds and make such covenants as in its judgment are advisable or necessary properly to secure the payment thereof; but the form, details, incidents and covenants shall not be inconsistent with any of the provisions of sections 164.231 to 164.301.

2. The holder of any bonds issued hereunder or of any coupons representing interest accrued thereon may, by civil action either at law or in equity, compel the board of the school district issuing such bonds to perform all duties imposed upon it by sections 164.231 to 164.301, including the making and collecting of sufficient rates and charges for admission to or the use of the project for which the bonds were issued, and also to enforce the performance of any and all other covenants made by such board of directors in the issuance of the bonds.

(L. 1963 p. 200 § 5-27)

(Source: RSMo 1959 § 176.170)



Section 164.281 Operating expense may include cost of athletic equipment and uniforms.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

164.281. Operating expense may include cost of athletic equipment and uniforms. — The school board may provide for the setting aside and including as an operating expense of the project an amount of the estimated annual income and revenues, in the judgment of the board reasonably necessary, and use the same for the purchase and acquisition of athletic equipment, appliances, uniforms and clothing to be used by those engaging in the games, contests and exhibitions, and may supply the same on such terms or gratuitously to those participating in such games, contests and exhibitions as the board determines in view of the fact that the participants contribute their efforts and skills to the games, contests and exhibitions which produce the revenues.

(L. 1963 p. 200 § 5-28)

(Source: RSMo 1959 § 176.180)



Section 164.291 Records of bonds, payment and revenues to be kept — disposition of surplus revenues.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

164.291. Records of bonds, payment and revenues to be kept — disposition of surplus revenues. — The school board shall provide for the keeping of accurate records of the issuance of the bonds and payment, retirement and cancellation thereof, and of the revenues and receipts from, and the disbursements for the project separate from the other funds of the district. The proceeds of bonds and the net revenues and receipts from the project, other than the amounts allocated to the athletic and recreational funds of the high schools as hereinafter provided, and any gifts or contributions of funds are the property and funds of the district and devoted to the purposes provided for herein, and the treasurer of the school district is custodian of the funds and shall disburse them upon vouchers of the district as in the case of other funds of the district. If there is in any year a surplus from the revenues of the project beyond the amount reasonably anticipated to be necessary to meet the requirements of sections 164.231 to 164.301, the surplus or a portion thereof in the discretion of the board may be allocated and transferred to the athletic and recreational funds of the various high schools of the district.

(L. 1963 p. 200 § 5-29)

(Source: RSMo 1959 § 176.190)



Section 164.301 Refunding of bonds.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

164.301. Refunding of bonds. — 1. The revenue bonds issued pursuant to the provisions of sections 164.231 to 164.301 may be refunded in whole or in part in any of the following circumstances, to wit:

(1) When any of the bonds have by their terms become due and payable and there are not sufficient funds in the interest and sinking fund provided for their payment to pay the bonds and the interest thereon;

(2) When any of the bonds are by their terms callable for payment and redemption in advance of their date of maturity and have been duly called for payment and redemption;

(3) When any of the bonds are voluntarily surrendered by the holder thereof in exchange for refunding bonds.

2. For the purpose of refunding any bonds issued hereunder, including refunding bonds, the board of the school district may make and issue refunding bonds in the amount necessary to pay off and redeem the bonds to be refunded, together with unpaid and past due interest thereon and any premium which is due under the terms of the bonds, together also with the cost of issuing the refunding bonds, and may sell the bonds in like manner as is herein provided for the sale of revenue bonds. With the proceeds of the bonds, the board may pay off, redeem and cancel old bonds and coupons which have matured, or which have been called for payment and redemption, together with the past due interest premium, if any, due thereon, or the bonds may be issued and delivered in exchange for a like par value amount of bonds to refund which the refunding bonds were issued.

3. No refunding bonds issued pursuant to the provisions of this section shall be payable in more than twenty years from the date thereof or shall bear interest at a rate in excess of six percent per annum.

4. Refunding bonds are payable from the same sources as were pledged to the payment of the bonds refunded thereby and, in the discretion of the board, may be payable from any other sources which under sections 164.231 to 164.301 may be pledged to the payment of revenue bonds issued hereunder.

(L. 1963 p. 200 § 5-30)

(Source: RSMo 1959 § 176.200)



Section 164.303 School district bond fund established, purpose to fund health and educational facilities authority, costs and grants — lapse into general revenue fund, prohibited.

Effective 01 Jul 2006, see footnote

Title XI EDUCATION AND LIBRARIES

164.303. School district bond fund established, purpose to fund health and educational facilities authority, costs and grants — lapse into general revenue fund, prohibited. — There is hereby established in the state treasury the "School District Bond Fund". Such amounts as may be necessary to fund the annual requests submitted by the health and educational facilities authority to fund the payment of costs and grants as provided in subsection 7 of section 360.106 and sections 360.111 to 360.118 and necessary costs for administration of those provisions, but not to exceed seven million dollars per year, shall be transferred by appropriation to the fund from the gaming proceeds for education fund before any amounts in the gaming proceeds for education fund are transferred to the classroom trust fund, as provided in section 160.534. Moneys deposited in the school district bond fund shall be used by the health and educational facilities authority, subject to appropriation, to fund the payment of costs and grants as provided in subsection 7 of section 360.106 and sections 360.111 to 360.118 and necessary costs for administration of those provisions. Notwithstanding the provisions of section 33.080 to the contrary, moneys in the fund shall not be transferred to the credit of the general revenue fund at the end of each biennium.

(L. 1995 S.B. 301, A.L. 2005 S.B. 287)

Effective 7-01-06






Chapter 165 Budget and Current Financing

Chapter Cross References



Section 165.011 Tuition — accounting of school moneys, funds — uses — transfers to and from incidental fund, when — transfers to debt service fund, when — one-time transfer for Carthage School district — deduction for unlawful transfers — transfer of unrestricted funds.

Effective 28 Aug 2015

Title XI EDUCATION AND LIBRARIES

165.011. Tuition — accounting of school moneys, funds — uses — transfers to and from incidental fund, when — transfers to debt service fund, when — one-time transfer for Carthage School district — deduction for unlawful transfers — transfer of unrestricted funds. — 1. The following funds are created for the accounting of all school moneys: "Teachers' Fund", "Incidental Fund", "Capital Projects Fund" and "Debt Service Fund". The treasurer of the school district shall open an account for each fund specified in this section, and all moneys received from the county school fund and all moneys derived from taxation for teachers' wages shall be placed to the credit of the teachers' fund. All tuition fees, state moneys received under section 163.031, and all other moneys received from the state except as herein provided shall be placed to the credit of the teachers' and incidental funds at the discretion of the district board of education, except as provided in subsection 5 of section 163.031. Money received from other districts for transportation and money derived from taxation for incidental expenses shall be credited to the incidental fund. All money derived from taxation or received from any other source for the erection of buildings or additions thereto and the remodeling or reconstruction of buildings and the furnishing thereof, for the payment of lease-purchase obligations, for the purchase of real estate, or from sale of real estate, schoolhouses or other buildings of any kind, or school furniture, from insurance, from sale of bonds other than refunding bonds shall be placed to the credit of the capital projects fund. All moneys derived from the sale or lease of sites, buildings, facilities, furnishings, and equipment by a school district as authorized under section 177.088 shall be credited to the capital projects fund. Money derived from taxation for the retirement of bonds and the payment of interest thereon shall be credited to the debt service fund, which shall be maintained as a separate bank account. Receipts from delinquent taxes shall be allocated to the several funds on the same basis as receipts from current taxes, except that where the previous years' obligations of the district would be affected by such distribution, the delinquent taxes shall be distributed according to the tax levies made for the years in which the obligations were incurred. All refunds received shall be placed to the credit of the fund from which the original expenditures were made. Money donated to the school districts shall be placed to the credit of the fund where it can be expended to meet the purpose for which it was donated and accepted. Money received from any other source whatsoever shall be placed to the credit of the fund or funds designated by the board.

2. The school board may transfer any portion of the unrestricted balance remaining in the incidental fund to the teachers' fund. Any district that uses an incidental fund transfer to pay for more than twenty-five percent of the annual certificated compensation obligation of the district and has an incidental fund balance on June thirtieth in any year in excess of fifty percent of the combined incidental teachers' fund expenditures for the fiscal year just ended shall be required to transfer the excess from the incidental fund to the teachers' fund. If a balance remains in the debt service fund, after the total outstanding indebtedness for which the fund was levied is paid, the board may transfer the unexpended balance to the capital projects fund. If a balance remains in the bond proceeds after completion of the project for which the bonds were issued, the balance shall be transferred from the incidental or capital projects fund to the debt service fund. After making all placements of interest otherwise provided by law, a school district may transfer from the capital projects fund to the incidental fund the interest earned from undesignated balances in the capital projects fund. A school district may borrow from one of the following funds: teachers' fund, incidental fund, or capital projects fund, as necessary to meet obligations in another of those funds; provided that the full amount is repaid to the lending fund within the same fiscal year.

3. Tuition shall be paid from either the teachers' or incidental funds. Employee benefits for certificated staff shall be paid from the teachers' fund.

4. Other provisions of law to the contrary notwithstanding, the school board of a school district that meets the provisions of subsection 5 of section 163.031 may transfer from the incidental fund to the capital projects fund the sum of:

(1) The amount to be expended for transportation equipment that is considered an allowable cost under state board of education rules for transportation reimbursements during the current year; plus

(2) Any amount necessary to satisfy obligations of the capital projects fund for state-approved area vocational-technical schools; plus

(3) Current year obligations for lease-purchase obligations entered into prior to January 1, 1997; plus

(4) The amount necessary to repay costs of one or more guaranteed energy savings performance contracts to renovate buildings in the school district, provided that the contract is only for energy conservation measures as defined in section 640.651 and provided that the contract specifies that no payment or total of payments shall be required from the school district until at least an equal total amount of energy and energy-related operating savings and payments from the vendor pursuant to the contract have been realized by the school district; plus

(5) An amount not to exceed the greater of:

(a) One hundred sixty-two thousand three hundred twenty-six dollars; or

(b) Seven percent of the state adequacy target multiplied by the district's weighted average daily attendance,

­­

­

5. Beginning in the 2006-07 school year, a district meeting the provisions of subsection 5 of section 163.031 and not making the transfer under subdivision (5) of subsection 4 of this section, nor making payments or expenditures related to obligations made under section 177.088 may transfer from the incidental fund to the debt service fund or the capital projects fund the greater of:

(1) The state aid received in the 2005-06 school year as a result of no more than eighteen cents of the sum of the debt service and capital projects levy used in the foundation formula and placed in the respective debt service or capital projects fund, whichever fund had the designated tax levy; or

(2) Five percent of the state adequacy target multiplied by the district's weighted average daily attendance.

6. A district with territory in a county of the first classification with more than one hundred fifteen thousand but fewer than one hundred fifty thousand inhabitants that maintains the district office in a home rule city with more than thirteen thousand five hundred but fewer than fifteen thousand inhabitants shall be permitted a one-time transfer during school year 2014-15 of unrestricted funds from the incidental fund to the capital projects fund in an amount that leaves the incidental fund at a balance no lower than twenty percent for the purpose of constructing capital projects to improve student safety.

7. Beginning in the 2006-07 school year, the department of elementary and secondary education shall deduct from a school district's state aid calculated pursuant to section 163.031 an amount equal to the amount of any transfer of funds from the incidental fund to the capital projects fund or debt service fund performed during the previous year in violation of this section; except that the state aid shall be deducted over no more than five school years following the school year of an unlawful transfer based on a plan from the district approved by the commissioner of elementary and secondary education.

8. A school district may transfer unrestricted funds from the capital projects fund to the incidental fund in any year to avoid becoming financially stressed as defined in subsection 1 of section 161.520. If on June thirtieth of any fiscal year the sum of unrestricted balances in a school district's incidental fund and teacher's fund is less than twenty percent of the sum of the school district's expenditures from those funds for the fiscal year ending on that June thirtieth, the school district may, during the next succeeding fiscal year, transfer to its incidental fund an amount up to and including the amount of the unrestricted balance in its capital projects fund on that June thirtieth. For purposes of this subsection, in addition to any other restrictions that may apply to funds in the school district's capital projects fund, any funds that are derived from the proceeds of one or more general obligation bond issues shall be considered restricted funds and shall not be transferred to the school district's incidental fund.

(L. 1963 p. 200 § 6-1, A.L. 1977 H.B. 130, A.L. 1992 S.B. 581, A.L. 1993 S.B. 380, A.L. 1994 S.B. 676, A.L. 1995 S.B. 255, A.L. 1996 S.B. 795, et al., A.L. 1997 H.B. 604 merged with H.B. 641 & 593, A.L. 1998 H.B. 1469 merged with S.B. 658 merged with S.B. 781, A.L. 1999 H.B. 889, A.L. 2000 S.B. 944, A.L. 2001 S.B. 543, A.L. 2003 S.B. 686, A.L. 2005 S.B. 287, A.L. 2011 S.B. 81, A.L. 2014 S.B. 907, A.L. 2015 H.B. 41)

(Source: RSMo 1959 § 165.110)



Section 165.012 School district financial reporting requirements to the department — information to be available on department's website.

Effective 01 Jul 2006, see footnote

Title XI EDUCATION AND LIBRARIES

165.012. School district financial reporting requirements to the department — information to be available on department's website. — 1. Each school district shall annually report to the department of elementary and secondary education, within thirty days, the following district information as of December thirty-first of the current school year:

(1) The district's unrestricted fund balance in the incidental fund and in the teacher's fund;

(2) The amount of tax anticipation borrowed funds placed in the incidental fund and in the teacher's fund since the beginning of the school year; and

(3) The net amount of transfer from the incidental fund and teacher's fund to the capital projects fund and to the debt service fund since the beginning of the school year.

2. For the 2005-06 school year, each school district shall also provide the same information required under subsection 1 of this section as of December 31, 2003, and as of December 31, 2004.

3. The information reported under this section shall be included on the department's website, for the current school year and for each of the preceding four school years to the extent that such information was required to be reported under subsections 1 and 2 of this section.

(L. 2005 S.B. 287)

Effective 7-01-06



Section 165.021 Disbursal of school moneys — checks, form of — checks not to issue in excess of revenue.

Effective 28 Aug 1977

Title XI EDUCATION AND LIBRARIES

165.021. Disbursal of school moneys — checks, form of — checks not to issue in excess of revenue. — 1. All moneys received by a school district shall be disbursed only for the purposes for which they were levied, collected or received.

2. School district moneys shall be disbursed only upon checks drawn by the treasurer of the district pursuant to orders of the board of education or upon orders for payment issued by the treasurer of the district pursuant to orders of the board of education. Each check shall show the legal identification of the district by name and address, the depositary upon which the check is drawn, shall specify the amount to be paid, to whom payment is made, from what fund, for what purpose, the date of payment and the number of the check. Each check must be signed by the president and the treasurer of the board. The board by resolution may direct that the signatures be affixed to the checks in facsimile in the manner and with the effect provided by sections 105.273 to 105.278.

3. The checks drawn shall be in substantially the following form:

­

­

4. No check shall be drawn, or order for payment issued, for the payment of any school district indebtedness unless there is sufficient money in the treasury and in the proper fund for the payment of the indebtedness.

5. Each and every check and order for payment shall be paid from its appropriate fund or funds, as provided by law.

6. No school district treasurer shall draw any check or issue any order for payment against any school district that is in excess of the income and revenue of the school district for the school year beginning on the first day of July and ending on the thirtieth day of June following.

(L. 1963 p. 200 § 6-2, A.L. 1973 H.B. 158, A.L. 1977 S.B. 111 & H.B. 130)

(Source: RSMo 1959 § 165.110)



Section 165.031 Lost or destroyed check, duplicate to issue, when.

Effective 28 Aug 1977

Title XI EDUCATION AND LIBRARIES

165.031. Lost or destroyed check, duplicate to issue, when. — If a check issued by any school district in this state is lost or destroyed and satisfactory proof of the loss or destruction is made to the board of the school district which has issued the check, and the depositary upon which the check was drawn certifies that the check has not been presented for payment, the board of the district may cause to be issued a duplicate check of like number, date and amount, in favor of the payee named in the original check. The words, "this duplicate, the original unpaid", shall be inserted in the check after the name of the payee and the board immediately shall cause the depositary to be notified of the issue of the duplicate and the depositary shall pay the duplicate, but not the original, when presented for payment under the conditions which would have entitled the original to payment. The applicant for the duplicate check also shall execute and deliver to the treasurer a bond payable to the school district in the amount of the check with good and sufficient security to be approved by the treasurer and conditioned that the applicant will indemnify the school district, or any legal holder of the original check, for any loss which occurs in case the original check is produced or presented for payment. The bond may be enforced by suit in the name of obligee to its own use or to the use of the party entitled to the benefit thereof. Any municipal corporation or other political subdivision of the state to which, or to whose fiscal officer, any original lost or destroyed school check was payable, pursuant to resolution of its governing body, may execute the bond, and in such cases the bond may be accepted without surety or other security.

(L. 1963 p. 200 § 6-3, A.L. 1973 H.B. 232, A.L. 1977 S.B. 111 & H.B. 130)

(Source: RSMo 1959 § 165.113)



Section 165.051 Investment of surplus funds.

Effective 28 Aug 1999

Title XI EDUCATION AND LIBRARIES

165.051. Investment of surplus funds. — If any school district has money in the teachers', incidental, capital projects or debt service fund not needed within a reasonable period of time for the purpose for which the money was received, the school board in the district, if it deems it advisable, may invest the funds in either open time deposits or certificates of deposit secured under the provisions of sections 110.010 and 110.020; or in bonds, redeemable at maturity at par, of the state of Missouri, of the United States, or of any wholly owned corporation of the United States; or in other short term obligations of the United States, or in any instrument permitted by law for the investment of state moneys. No open time deposits shall be made or bonds purchased to mature beyond the date that the funds are needed for the purpose for which they were received by the school district. Interest accruing from the investment of the surplus funds in such deposits or bonds shall be credited to the fund from which the money was invested.

(L. 1963 p. 200 § 6-5, A.L. 1977 H.B. 130, A.L. 1992 S.B. 581, A.L. 1993 S.B. 380, A.L. 1996 S.B. 795, et al., A.L. 1999 S.B. 386)

(Source: RSMo 1959 §§ 165.110, 165.243, 165.247)

CROSS REFERENCES:

Bi-state development agency, bonds of, investment in authorized, 70.377

Multinational banks, securities and obligations of, investment in, when, 409.950

Savings accounts in insured savings and loan associations, investment in authorized, 369.194



Section 165.061 Treasurer, duties of.

Effective 28 Aug 1977

Title XI EDUCATION AND LIBRARIES

165.061. Treasurer, duties of. — From and after the approval of his bond as such, the treasurer of each seven-director school district shall receive all moneys belonging to the district, from whatever source derived, and deposit and pay out the same upon checks or orders for payment as provided in section 165.021. He shall also be custodian of all bonds and other securities belonging to the school district.

(L. 1963 p. 200 § 6-6, A.L. 1977 S.B. 111 & H.B. 130)

(Source: RSMo 1959 § 165.400)



Section 165.071 County collector-treasurer to pay over school district moneys monthly (seven-director districts).

Effective 28 Aug 2010

Title XI EDUCATION AND LIBRARIES

165.071. County collector-treasurer to pay over school district moneys monthly (seven-director districts). — 1. At least once in every month the county collector in all counties of the first and second classifications and the collector-treasurer in counties having township organization shall pay over to the treasurer of the school board of all seven-director districts all moneys received and collected by the county collector and the collector-treasurer to which the board is entitled and take duplicate receipts from the treasurer, one of which the county collector and the collector-treasurer shall file with the secretary of the school board and the other the collector-treasurer shall file in his or her settlement with the county commission.

2. The county collector in counties of the third and fourth classification, except in counties under township organization, shall pay over to the county treasurer at least once in every month all moneys received and collected by the county collector which are due each school district and shall take duplicate receipts therefor, one of which the county collector shall file in his or her settlement with the county commission. The county treasurer in such counties shall pay over to the treasurer of the school board of seven-director districts, at least once in every month, all moneys so received by the county treasurer to which the board is entitled. Upon payment the county treasurer shall take duplicate receipts from the treasurer of the school board, one of which the county treasurer shall file with the secretary of the school board, and the other the county treasurer shall file in his or her settlement with the county commission.

(L. 1963 p. 200 § 6-7, A.L. 2005 H.B. 58 merged with S.B. 210, A.L. 2010 H.B. 1316)

(Source: RSMo 1959 §§ 165.347, 165.348)



Section 165.081 County treasurer to pay over state and county school moneys to district treasurer monthly (seven-director districts).

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

165.081. County treasurer to pay over state and county school moneys to district treasurer monthly (seven-director districts). — The county treasurer shall pay over to the treasurer of each seven-director school district any state or county school moneys received by him to which the district is entitled, at least once in every month and take duplicate receipts from the treasurer one of which he shall file with the secretary of the board, and the other he shall file in his settlement with the county commission.

(L. 1963 p. 200 § 6-8)

(Source: RSMo 1959 §§ 165.343, 165.460)



Section 165.091 School money, how disbursed.

Effective 27 Jun 1995, see footnote

Title XI EDUCATION AND LIBRARIES

165.091. School money, how disbursed. — No money belonging to the school district shall be paid by any depositary or from any investment account maintained pursuant to section 165.051 except upon the check of the treasurer and president of the board of the school district or order for payment duly issued by the treasurer. The board, by resolution, may direct that the signatures be affixed to the checks in facsimile in the manner and with the effect provided in sections 105.273 to 105.278.

(L. 1963 p. 200 § 6-9, A.L. 1977 S.B. 111, A.L. 1995 S.B. 301)

(Source: RSMo 1959 §§ 165.349, 165.443)

Effective 6-27-95



Section 165.101 Settlements of treasurer of seven-director districts, when due.

Effective 28 Aug 1977

Title XI EDUCATION AND LIBRARIES

165.101. Settlements of treasurer of seven-director districts, when due. — The treasurer of each seven-director school district annually, not later than the first day of August, shall settle with the school board and account to the board for all school moneys received in each fund of the district, and the amount paid out for school purposes in the seven-director school district. The settlement, if found correct by the board, shall be approved by the board; and when approved the treasurer shall present his settlement to the clerk of the county commission. The clerk shall make a careful examination of the settlement, and if found correct he shall certify the same. The certificate shall be prima facie a discharge of the liability of the treasurer for the funds expressed in the vouchers. At the expiration of his term of office the treasurer shall deliver over to his successor in office all books and papers, with all moneys or other property in his hands, and also all orders, checks, bonds and coupons he has paid or redeemed since his last annual settlement with the board and with the county clerk, and shall take the duplicate receipts of his successor therefor, one of which he shall deposit with the secretary of the board and the other with the county clerk.

(L. 1963 p. 200 § 6-10, A.L. 1977 S.B. 111 & H.B. 130)

(Source: RSMo 1959 §§ 165.350, 165.453)



Section 165.111 Financial report published annually, when — state aid not to be paid until report received, penalty — audit summary published, when.

Effective 28 Aug 1996

Title XI EDUCATION AND LIBRARIES

165.111. Financial report published annually, when — state aid not to be paid until report received, penalty — audit summary published, when. — 1. The school board of each district, for any year for which it does not cause an audit to be performed by October thirty-first after the close of the school year, shall make and publish, not later than September first, in some newspaper as described in section 493.050 published in the school district, and if there is none then in some newspaper of general circulation within the district, a statement of all receipts of school moneys, when and from what source derived, and all expenditures, and on what account; also, the present indebtedness of the district and its nature, and the rate of taxation for all purposes for the year. The statement shall be duly attested by the president and secretary of the board, and the secretary shall forward a copy to the state board of education on forms prescribed by the board.

2. The state board of education shall not release the state aid apportioned to the district for the next ensuing school year until a copy of the required statement has been received at its office in Jefferson City and has been approved by it. Any school board which fails, refuses or neglects to order the statement to be made, and any officer of the board who fails, refuses, or neglects to prepare, publish and forward the statement, as required by this section, when ordered by the board, is guilty of a misdemeanor and punishable by a fine not to exceed one hundred dollars. Annual or biennial audit summaries shall be published according to section 165.121.

(L. 1963 p. 200 § 6-11, A.L. 1988 S.B. 789, A.L. 1996 S.B. 926)

(Source: RSMo 1959 § 165.360)



Section 165.121 Biennial audit of records — state aid withheld, when — publication of summary (seven-director districts).

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

165.121. Biennial audit of records — state aid withheld, when — publication of summary (seven-director districts). — 1. The school board of each seven-director district shall cause an audit examination to be made at least biennially of all financial, transportation and attendance records of the districts. Such examination shall be made in accordance with generally accepted auditing standards applicable in the circumstances, including such reviews and tests of the system of internal check and control and of the books, records and other underlying data as are necessary to enable the independent accountant performing the audit to come to an informed opinion as to the financial affairs (including attendance and transportation transactions) of the district. An independent auditor who is not regularly engaged as an employee of the school board shall perform the audit and make a written report of his findings.

2. The board shall supply each member thereof with a copy of the report and in addition shall furnish one copy each to the state department of elementary and secondary education and to the superintendent of schools of the county in which the district is located. The cost of the audit and report shall be paid for out of the incidental fund of the district.

3. The report shall contain the following information:

(1) A statement of the scope of examination;

(2) The auditor's opinion as to whether the audit was made in accordance with generally accepted auditing standards applicable in the circumstances;

(3) The auditor's opinion as to whether the financial statements included in the audit report present fairly the results of the operations during the period audited;

(4) The auditor's opinion as to whether the financial statements accompanying the audit report were prepared in accordance with generally accepted accounting principles applicable to school districts;

(5) The reason or reasons an opinion is not rendered with respect to items (3) and (4) in the event the auditor is unable to express an opinion with respect thereto;

(6) The auditor's opinion as to whether the district's budgetary and disbursement procedures conform to the requirements of chapter 67;

(7) The auditor's opinion as to whether attendance and transportation records are so maintained by the district as to disclose accurately average daily attendance and average daily transportation of pupils during the period of the audit;

(8) Financial statements presented in such form as to disclose the operations of each fund of the school district and a statement of the operations of all funds.

4. The school board shall furnish the state department of elementary and secondary education with its copy of the audit report not later than October thirty-first following the close of the fiscal period covered by the audit unless, for good cause shown prior to such date, the commissioner of education or some officer of the department of elementary and secondary education designated by him for this purpose grants an extension of time, not to exceed sixty additional days, for the filing of the report. In the event the report in the approved form is not filed within the period or extension thereof, further state aid to the district shall thereafter be withheld until the audit report has been received by the department of elementary and secondary education.

5. Within thirty days of the receipt of the audit report the school board shall cause a summary of the report to be prepared which shall include, together with any other matter the board deems appropriate, the following:

(1) A summary statement of fund balances and receipts and disbursements by major classifications of each fund and all funds;

(2) A summary statement of the scope of the audit examination;

(3) The auditor's opinion on the financial statements included in the audit report.

­­

­

(L. 1963 p. 200 § 6-12)

(Source: RSMo 1959 § 165.115)

(1973) Held that this section does not supersede § 29.230, RSMo. Consolidated School Dist. No. 1 of Jackson Co. v. Bond (A.), 500 S.W.2d 18.



Section 165.122 Audits of enrollment and attendance records of school districts, performed by independent auditor, costs.

Effective 28 Aug 1998

Title XI EDUCATION AND LIBRARIES

165.122. Audits of enrollment and attendance records of school districts, performed by independent auditor, costs. — 1. The commissioner of education may cause an audit examination to be performed, pursuant to this section, of the enrollment and average daily attendance records of any school district. Such examination shall be made in accordance with generally accepted auditing standards applicable in the circumstances, including such reviews and tests of the system of internal check and control and of the books, records and other underlying data as are necessary to enable the independent accountant performing the audit to come to an informed opinion as to the enrollment and attendance and reporting of the district. A physical count of students shall be a part of the audit. Such physical count shall occur on a date randomly selected without notice to the district. An independent auditor who is not regularly engaged as an employee of the school board shall perform the audit and make a written report of his findings to the commissioner of education and the district school board.

2. The actual and necessary costs of the audit shall be paid by the department.

(L. 1998 S.B. 781)



Section 165.131 Tax and revenue anticipation notes — form.

Effective 28 Aug 1994

Title XI EDUCATION AND LIBRARIES

*165.131. Tax and revenue anticipation notes — form. — The board of education of any school district in this state, upon a vote of a majority of the members of the board, may borrow funds for the use of the various funds of the district, including the debt service fund, and may issue negotiable notes in evidence thereof, payable out of the revenues derived from school taxes or other school revenues, for the purposes of the funds of any year in which the notes are issued. The notes may be issued at any time and from time to time in any year. A separate note shall be issued to evidence the borrowing for the benefit of each fund, and shall bear on its face appropriate reference to or designation of the fund for the use of which the funds evidenced by the note are borrowed. Beginning with the fiscal year commencing on July 1, 1994, the aggregate outstanding principal amount of the notes issued in any year for the use or benefit of any fund shall not exceed the amount of the school board's estimate of the requirements for the fund for such year. The notes shall be payable in not to exceed twelve months from date of issuance, and shall not exceed the terms as set forth in section 108.170. The proceeds of the notes shall be placed to the credit of the respective funds for the use and benefit of which the borrowing was made, as evidenced by the notes, and subject to the right to make transfers from and to funds as otherwise permitted by law, the proceeds of the notes shall be used and expended only in payment of the expenses and obligations properly payable from the funds, respectively, and incurred or to be incurred against the funds during the year for the expenses of the year, or in payment of principal and interest on the notes. The notes may be payable to bearer or to the order of a named payee, and may be in substantially the following form:

­

­

(L. 1963 p. 200 § 6-13, A.L. 1973 H.B. 158, A.L. 1977 H.B. 130, A.L. 1984 H.B. 856 & 1358, A.L. 1994 H.B. 1218)

(Source: RSMo 1959 § 165.070)

*Number "161.131" appears in original rolls.



Section 165.141 Execution and certification of notes — registration by county treasurer — record of issuance and payment — cancellation.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

165.141. Execution and certification of notes — registration by county treasurer — record of issuance and payment — cancellation. — 1. The notes shall be known as tax anticipation notes of the school district and shall be signed by the president of the school board and attested by the clerk or secretary. The clerk or secretary of the school board shall certify on the back of each note that the note is issued pursuant to an order of the school board of the district and the aggregate principal amount of all prior notes and warrants issued against the fund referred to in the note which are unpaid at the date of the certificate. All notes issued under this section and section 165.131 shall be registered, without fee, before delivery in the office of the county treasurer of the county in which the school district lies. The registry shall show the number, date, amount and interest rate of each note, the fund for which issued, date of sale and name of the payee, if any, or of the purchaser if payable to bearer. Upon payment and cancellation the notes shall be submitted to the county treasurer who shall record the date of payment and cancellation in his record of registry.

2. The secretary of the school district shall keep true and correct record of the issuance, and of the fact and date of payment of all notes, and deliver a duplicate thereof to the treasurer of the school district. The notes upon payment shall be cancelled and it shall not be lawful for the school district to purchase and reissue any of the notes.

(L. 1963 p. 200 § 6-14)

(Source: RSMo 1959 § 165.073)



Section 165.161 Disbursements in metropolitan districts, how made.

Effective 28 Aug 1977

Title XI EDUCATION AND LIBRARIES

165.161. Disbursements in metropolitan districts, how made. — All disbursements of the board of education in metropolitan districts shall be made by checks drawn or orders for payment issued upon a designated depositary in the form and subject to the regulations that the board provides.

(L. 1963 p. 200 § 6-16, A.L. 1967 p. 238, A.L. 1977 S.B. 111 & H.B. 130)

(Source: RSMo 1959 § 165.623)



Section 165.171 Audits, how provided — removal of appointed auditor.

Effective 28 Aug 1967

Title XI EDUCATION AND LIBRARIES

165.171. Audits, how provided — removal of appointed auditor. — The board of education in metropolitan districts shall determine and provide for the auditing of the accounts of the board and its various departments and operations, at the times and in the manner that the board deems necessary. The board in such districts may employ independent auditors to make the audit, or may appoint an auditor for this purpose and provide for the employees that the auditor's duties require. The board may remove the auditor from office by vote of a majority of its members. Complete reports as to the audits shall be furnished to the members of the board and the superintendent of schools and shall be made available for inspection by any interested party.

(L. 1963 p. 200 § 6-17, A.L. 1967 p. 238)

(Source: RSMo 1959 § 165.627)



Section 165.181 Examination of officers' accounts and vouchers in metropolitan districts — report to mayor.

Effective 28 Aug 1967

Title XI EDUCATION AND LIBRARIES

165.181. Examination of officers' accounts and vouchers in metropolitan districts — report to mayor. — At the close of each fiscal school year, the mayor of the city shall appoint one or more expert accountants, who shall examine the books, accounts and vouchers of the treasurer and all other departments of expenditure of the board of the metropolitan district and shall make due report thereof to the mayor and the board of education of the city. All the officers and employees of the board shall produce and submit to the accountants for examination all books, papers, documents, vouchers and accounts in their office belonging or pertaining to the office, and shall in every way assist the accountants in their work. In the report to be made by the accountants they may make any recommendation they deem proper as to the business methods of the officers and employees. A reasonable compensation for the services shall be paid by the board.

(L. 1963 p. 200 § 6-18, A.L. 1967 p. 238)

(Source: RSMo 1959 § 165.633)



Section 165.201 Selection of depositaries in seven-director districts without advertising for bids — deposit to be secured.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

165.201. Selection of depositaries in seven-director districts without advertising for bids — deposit to be secured. — If at the time bids should be received or the selection of depositaries should be made in seven-director districts in accordance with the provisions of sections 165.211 to 165.291, it is unlawful for banking institutions to pay interest upon demand deposits, or if there is not a sufficient number of bids submitted, the board may name depositaries of all or any part, not less than one-sixteenth part thereof, of its funds, without advertising for bids and without requiring the payment of any interest. Each depositary selected within ten days after its selection in accordance with the provisions of this section shall deposit securities required for the deposit of school funds as provided in sections 110.010 and 110.020.

(L. 1963 p. 200 § 6-20)

(Source: RSMo 1959 § 165.427)



Section 165.211 Depositaries, how selected, when — bids received when — notice to be published.

Effective 28 Aug 1998

Title XI EDUCATION AND LIBRARIES

165.211. Depositaries, how selected, when — bids received when — notice to be published. — In all seven-director districts, the school board shall select depositaries of the moneys and funds of the school district. Depositaries may be selected annually or the school district and depositary may enter into a one- to five-year contract or agreement for the deposit of the district's moneys or funds at the discretion of the local board of education. Such contract or agreement may be terminated by the mutual consent of both parties at any time. The school board, in each year in which depositaries are to be selected, shall receive sealed proposals from banking institutions in the county or in adjoining counties which desire to be selected as depositaries of the moneys and funds of the school district. Notice that bids will be received shall be published by the secretary of the board at least twenty days before the date selected by the school board for the acceptance of bids in some newspaper published in the county at least five days in each week, or if there is none, then in a newspaper of general circulation within the county.

(L. 1963 p. 200 § 6-21, A.L. 1980 S.B. 733, A.L. 1992 S.B. 581, A.L. 1998 H.B. 955)

(Source: RSMo 1959 § 165.417)



Section 165.221 Bids, how made — to be accompanied by check — penalty for secretary disclosing amount of bid.

Effective 28 Aug 1998

Title XI EDUCATION AND LIBRARIES

165.221. Bids, how made — to be accompanied by check — penalty for secretary disclosing amount of bid. — For the purpose of letting the funds the board shall divide the funds into not less than two nor more than ten equal parts. Each bidder may bid for any number of the parts, but the bid for each part shall be separate. Any banking institution in the county or in an adjoining county desiring to bid shall deliver to the secretary of the board, on or before the date selected for the acceptance of bids, a sealed bid, stating the rate of interest, or method by which the interest will be determined, that the banking institution offers to pay on one part of the funds and moneys of the school district for the term of one to five years, as the case may be, next ensuing the date of the bid; or if the selection is made for a less term as provided in sections 165.201 to 165.291, then for the time between the date of the bid and the next regular time for the selection of depositaries, as fixed by section 165.211. Each bid shall be accompanied by a check in favor of the school district, on some solvent banking institution in the county or an adjoining county, duly certified, for not less than two thousand five hundred dollars, as a guaranty of good faith on the part of the bidder that if any of its bids are accepted by the board it will deposit the security required by law. It is a misdemeanor for the secretary of the board to directly or indirectly disclose the amount of any bid before all bids are opened at a public depositary bid opening.

(L. 1963 p. 200 § 6-22, A.L. 1980 S.B. 733, A.L. 1992 S.B. 581, A.L. 1998 H.B. 955)

(Source: RSMo 1959 § 165.420)



Section 165.231 Opening of bids — interest on deposits — check returned on rejection of bid.

Effective 28 Aug 1998

Title XI EDUCATION AND LIBRARIES

165.231. Opening of bids — interest on deposits — check returned on rejection of bid. — The school board or their designee in seven-director districts, on the date selected for the acceptance of bids, shall publicly open the bids and cause each bid to be verbally read and documented. Following discussion and clarification of bids with the financial institutions, the board of education shall cause each bid to be entered upon the records of the board and shall select from among the bidders, as depositaries of the funds and moneys of the school district, those whose bids are accepted, and shall notify each of the bidders so selected. The board may reject any and all bids. The interest upon the funds and moneys shall be computed upon the daily balances to the credit of the school district with each depositary and shall be payable by each depositary on the first day of each month to the treasurer of the school district, who shall place the same to the credit of the district. Each depositary, by at least the fifth day of the current month, shall render to the secretary of the board a statement, in writing, showing the amount of interest paid by the depositary. The secretary of the board shall return the certified checks accompanying the bids to the banking institutions whose bids which they accompanied were rejected and, upon the approval of the security provided for in sections 110.010 and 110.020, return the certified checks accompanying the accepted bids to the banking institutions respectively, from which they were received.

(L. 1963 p. 200 § 6-23, A.L. 1980 S.B. 733, A.L. 1998 H.B. 955)

(Source: RSMo 1959 § 165.423)



Section 165.241 Deposits, how secured — renewal of deposit agreement.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

165.241. Deposits, how secured — renewal of deposit agreement. — On or before ten days after notice to any depositary of its selection, the depositary shall deliver or deposit securities in accordance with sections 110.010 and 110.020 and the securities if delivered to the fiscal officer of the seven-director school district may be deposited for safekeeping with any federal reserve bank located in this state or with any banking institution located in the county and approved by order of the school board entered of record on its minutes. If at the time for selecting depositaries it is unlawful for banking institutions to pay interest upon demand deposits the school board at its option either may select depositaries as provided by law or may enter into written agreement with any or all depositaries acting as such during the preceding period for renewal and continuation of the depositary relationship for the ensuing period with power and authority to renew and continue the same for successive periods thereafter, subject however to termination as provided by law. The rights and obligations of the parties and of any trustee joining in a renewal agreement shall be deemed continuous throughout the periods of the renewals. Each depositary at all times shall maintain the security in kind and amount required by sections 110.010 and 110.020 with right in the depositary when not in default to make substitutions thereof and to withdraw interest coupons therefrom as they mature.

(L. 1963 p. 200 § 6-24)

(Source: RSMo 1959 § 165.430)



Section 165.251 Additional security may be required.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

165.251. Additional security may be required. — If the board of a seven-director district at any time deems it necessary for the protection of the school district, by resolution it may require a depositary to deposit additional security, and upon failure to do so within five days after the service of a copy of the resolution upon the depositary the board may proceed to select another depositary in its place in the manner provided herein.

(L. 1963 p. 200 § 6-25)

(Source: RSMo 1959 § 165.433)



Section 165.261 Failure to select depositary.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

165.261. Failure to select depositary. — If for any reason a selection of depositaries for all the funds and moneys of a seven-director district is not made at the time fixed by sections 165.201 to 165.291, the board, at any subsequent time, after twenty days' notice, as herein provided, may receive bids and select depositaries for the parts of the funds and moneys of the districts for which no depositary has been selected; and the banking institutions selected shall remain depositaries until the next regular time for the selection of depositaries as provided by section 165.211, unless the order selecting the depositaries is revoked for the causes specified in sections 165.201 to 165.291.

(L. 1963 p. 200 § 6-26)

(Source: RSMo 1959 § 165.437)



Section 165.271 Transfer of funds to depositaries — payment of bonds — effect of failure of depositary to deposit security.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

165.271. Transfer of funds to depositaries — payment of bonds — effect of failure of depositary to deposit security. — 1. As soon as the securities are deposited and approved by the board of a seven-director district, an order shall be made designating the banking institution depositing the securities as a depositary of the part of the funds and moneys of the school district of which it has been selected as the depositary, until the time fixed by sections 165.201 to 165.291 for another selection. The treasurer of the school district immediately upon the making of the order shall transfer to the depositary the parts of all funds and moneys belonging to the school district that the depositary is entitled to receive by virtue of its designation.

2. In case any bonds, coupons or other indebtedness of the district are payable, by the terms of the bonds, coupons or other evidences of indebtedness, at any particular place outside the district, nothing contained in sections 165.201 to 165.291 shall prevent the board from causing the treasurer to place a sufficient sum of money to meet the same at the place where the debts are payable at the time of their maturity.

3. The treasurer of a seven-director district, as the funds and moneys of the school district come into his hands from time to time, shall deposit them with the depositaries to the credit of the school district, and at all times shall keep on deposit with each depositary approximately that proportion of all the funds and moneys of the district for which the board accepted the bid of the depositary. If at any time the amount of funds and moneys on deposit with any depositary to the credit of the school district is either more or less than the proportion thereof for which the board accepted the bid of the depositary, that fact shall not impair or in any manner affect the liability of the depositary to faithfully perform all the duties and obligations devolving by law upon the depositary.

4. If any banking institution, after being selected as depositary and notified thereof, fails to deposit the security within the time provided by section 165.241, the certified check accompanying the accepted bid of the banking institution shall be forfeited to the school district as liquidated damages, and the board, after twenty days' notice in the manner herein provided, shall proceed to receive new bids and select another depositary in lieu of the one failing to deposit the security.

(L. 1963 p. 200 § 6-27)

(Source: RSMo 1959 §§ 165.440, 165.443)



Section 165.281 Penalty for failure to pay valid check of seven-director district.

Effective 28 Aug 1977

Title XI EDUCATION AND LIBRARIES

165.281. Penalty for failure to pay valid check of seven-director district. — For every failure to pay a check drawn or order for payment issued upon a depositary by the treasurer of a seven-director school district, when moneys and funds sufficient for the payment thereof are in the depositary to the credit of the appropriate funds of the school district, the depositary shall forfeit and pay to the holder of the check or the payees of the order for payment ten percent of the amount thereof, and the board may revoke the order designating it as depositary.

(L. 1963 p. 200 § 6-28, A.L. 1977 S.B. 111 & H.B. 130)

(Source: RSMo 1959 § 165.447)



Section 165.291 Liability of district treasurer.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

165.291. Liability of district treasurer. — The treasurer of each seven-director district is not responsible for the loss of any funds and moneys of the district through the negligence or default of any depositary; but nothing in sections 165.201 to 165.291 shall release the treasurer from liability for any loss resulting from any official misconduct on his part or from any responsibility for the funds and moneys of the school district until the time the depositaries are selected and the funds and moneys deposited therein, or from liability for any misappropriation by him in any manner of funds and moneys.

(L. 1963 p. 200 § 6-29)

(Source: RSMo 1959 § 165.450)



Section 165.301 Selection of depositaries in metropolitan districts.

Effective 28 Aug 2004

Title XI EDUCATION AND LIBRARIES

165.301. Selection of depositaries in metropolitan districts. — 1. Subject to the provisions of section 110.030, the board of education in each metropolitan district shall at least once every five years advertise for bids from the banking institutions in the city for the deposits of the board of education to be secured as provided in sections 110.010 and 110.020. The bids shall specify the rate of interest to be allowed to the board on the deposits and the nature of the security offered. The deposits shall be awarded to the banking institutions that offer, with the required security, the highest rate of interest therefor. The board may select as many depositaries for its deposits as it deems necessary and the board shall cause contracts to be made with the banking institutions receiving award of deposits. The board shall cause all funds received to be paid into the designated depositaries, allocating funds to the depositaries, if more than one depositary has been designated, as the board deems proper.

2. The president of the board immediately after the selection of the depositary or depositaries of the school moneys shall notify the treasurer of the state of Missouri and the collector of school taxes in the city of the name of the depositary to which they are to make all payments of money apportioned, belonging to or distributed to the board; and the officers upon making deposits shall take from the depositary duplicate receipts therefor, one of which shall be retained by the officer making the deposits and one delivered to the treasurer of the board.

(L. 1963 p. 200 § 6-30, A.L. 1967 p. 238, A.L. 1980 S.B. 733, A.L. 2004 S.B. 968 and S.B. 969)

(Source: RSMo 1959 § 165.610)






Chapter 166 Permanent Funds and Trusts

Chapter Cross References



Section 166.011 Public school fund — source — disposition.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

166.011. Public school fund — source — disposition. — A state public school fund is created which shall consist of all moneys, bonds, lands and other properties belonging to or donated to any state fund for public school purposes and the net proceeds of all sales of lands and other property and effects that accrue to the state by escheat. All such funds shall be paid into the state treasury and securely invested by the state board of education, and sacredly preserved as a public school fund, the annual income of which shall be faithfully appropriated for establishing and maintaining free public schools and for no other uses or purposes whatsoever.

(L. 1963 p. 200 § 7-1)

(Source: RSMo 1959 § 161.180)



Section 166.021 Investment of capital of public school fund — securities deposited with state treasurer.

Effective 28 Aug 2007

Title XI EDUCATION AND LIBRARIES

166.021. Investment of capital of public school fund — securities deposited with state treasurer. — 1. All funds accruing to the state public school fund, except the interest on the fund, shall be invested by the state board of education in registered bonds of the United States or the state, bonds of school districts of the state, or bonds or other securities payment of which is fully guaranteed by the United States.

2. Whenever the state board of education contracts with the seller of any such bonds or securities, the board shall requisition and the commissioner of administration shall approve and forthwith issue a warrant upon the state treasurer for the purchase price agreed upon, payable out of the state public school fund, in favor of the seller.

3. All bonds or securities so purchased shall be made payable to, or be registered in the name of, the state treasurer as trustee of the state public school fund and shall be deposited as part of the state public school fund with the state treasurer who shall give his receipt therefor to the board of education.

(L. 1963 p. 200 § 7-2, A.L. 2007 H.B. 264)

(Source: RSMo 1959 § 161.201)

CROSS REFERENCE:

Multinational banks, securities and obligations of, investment in, when, 409.950



Section 166.031 State treasurer to be custodian of fund — accounts — annual report.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

166.031. State treasurer to be custodian of fund — accounts — annual report. — 1. The state treasurer is the custodian of all bonds and securities in which the state public school fund is invested, and also of all moneys belonging to the state public school fund, and he and his sureties are responsible on his official bond for the performance of his duties in the safekeeping, disbursement and investment of all money or property of the fund in accordance with the provisions of sections 166.011 to 166.121.

2. The state treasurer shall keep an accurate account of all money, bonds and securities in the state public school fund, the maturities thereof, the rates of interest thereon and the dates when the interest is payable, and shall certify to the board of education quarterly-yearly the accounts and reports relating thereto that are required by the board.

3. The state treasurer and the director of revenue shall include in the annual report required by section 32.060 a full account of all receipts and expenditures on account of the state public school fund and the income therefrom and a report of all information in their possession which relates to the fund and property.

(L. 1963 p. 200 § 7-3)

(Source: RSMo 1959 § 161.211)



Section 166.041 State board of education to keep account with treasurer — suits to recover money due.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

166.041. State board of education to keep account with treasurer — suits to recover money due. — 1. The state board of education shall keep a regular account with the state treasurer and all other persons in relation to the state public school fund.

2. The state board of education shall require all persons who receive any money belonging to the fund or income to settle their accounts, and, in that name, may sue for and recover all moneys due from any person on account of the fund or income.

(L. 1963 p. 200 § 7-4)

(Source: RSMo 1959 § 161.221)



Section 166.051 School moneys fund — interest from investments credited to.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

166.051. School moneys fund — interest from investments credited to. — All interest from the investment belonging to the state public school fund shall be paid into the state treasury and credited to the state school moneys fund, which is hereby created. All other funds for the support of free public schools shall be credited to the state school moneys fund and shall be paid out for such purposes on warrants as directed by the state board of education.

(L. 1963 p. 200 § 7-5)

(Source: RSMo 1959 § 161.225)



Section 166.061 Gifts to public school fund.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

166.061. Gifts to public school fund. — Any person may grant, give or devise to the public school fund of the state any money, property, real or personal, choses in action of every kind and description. The property shall be turned over and delivered to the state director of revenue and the proceeds thereof shall be deposited in the state treasury to be disposed of in the manner provided in section 166.091.

(L. 1963 p. 200 § 7-6)

(Source: RSMo 1959 § 161.230, A.L. 1961 p. 345)



Section 166.071 Receipts for gifts to public school fund.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

166.071. Receipts for gifts to public school fund. — For any money, property or choses in action delivered to the director of revenue under sections 166.061 to 166.121 he shall give duplicate receipts, one of which shall be filed in the office of the commissioner of administration, who shall charge the director of revenue therewith.

(L. 1963 p. 200 § 7-7)

(Source: RSMo 1959 § 161.240, A.L. 1961 p. 345)



Section 166.081 Instrument of conveyance, when recorded.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

166.081. Instrument of conveyance, when recorded. — A certified copy of the instrument of writing, evidencing the grant, gift or devise, shall also be delivered to the commissioner of administration and duly recorded by him in his office in a book to be kept specially for that purpose, and the original shall be recorded in the recorder's office of the county where the grantor, donor or devisor lives or resided at the time of his death.

(L. 1963 p. 200 § 7-8)

(Source: RSMo 1959 § 161.250, A.L. 1961 p. 345)



Section 166.091 Disposition of property granted.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

166.091. Disposition of property granted. — The director of revenue shall, as early as practicable, dispose of the property granted, given or devised, according to the terms specified in the written instrument granting or giving the same to the public school fund. If the property is money, or after the property is converted into money, it shall be deposited in the state treasury and securely invested and sacredly preserved as a part of the public school fund, as provided by the constitution of this state. The annual income from the grant, gift or devise shall be appropriated and disbursed and paid over, as near as may be, according to the terms of the writing making the grant, gift or devise, and for no other uses or purposes whatsoever.

(L. 1963 p. 200 § 7-9)

(Source: RSMo 1959 § 161.260, A.L. 1961 p. 345)



Section 166.101 Gift for public education which cannot be executed placed in public school fund on order of circuit court.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

166.101. Gift for public education which cannot be executed placed in public school fund on order of circuit court. — In all cases where a grant, devise or bequest or gift has been made by any person for educational purposes, in aid of or connected with the free public school system, and from any cause cannot be executed or carried out according to its terms and conditions, the person having charge thereof or holding the same in trust, or any person interested therein, may file a petition in the circuit court of the county where the grantor, donor or testator died, setting forth all the facts connected therewith, and, in the discretion of the court in which the petition is filed, an order may be made directing that the amount of the grant, gift, devise or bequest shall be turned over to the director of revenue of the state as a part of the public school fund, according to the terms and conditions of sections 166.011 to 166.121. The annual income on the proceeds of the grant, devise, gift or bequest shall be faithfully appropriated, as near as may be, in meeting and carrying out the purposes and wishes of the grantor, donor, devisor or testator, according to the instrument of writing making the grant, gift, devise or bequest.

(L. 1963 p. 200 § 7-10)

(Source: RSMo 1959 § 161.280, A.L. 1961 p. 345)



Section 166.111 Liability of director of revenue.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

166.111. Liability of director of revenue. — The director of revenue and his sureties shall be responsible on his official bond for the safekeeping of the property or money received under sections 166.061 to 166.121 while the property is in his possession and for its disposition in conformity with section 166.091.

(L. 1963 p. 200 § 7-11)

(Source: RSMo 1959 § 161.270, A.L. 1961 p. 345)



Section 166.121 State, the trustee.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

166.121. State, the trustee. — The state of Missouri is hereby constituted the custodian and trustee under sections 166.061 to 166.121 of all such funds, and pledges itself for the safekeeping, investment and due application of all funds, with the interest thereon, which may be received by the director of revenue or deposited in the treasury in pursuance of sections 166.061 to 166.121.

(L. 1963 p. 200 § 7-12)

(Source: RSMo 1959 § 161.290, A.L. 1961 p. 345)



Section 166.131 County commission to administer county school fund — investments — distribution of income to schools.

Effective 28 Aug 1998

Title XI EDUCATION AND LIBRARIES

166.131. County commission to administer county school fund — investments — distribution of income to schools. — The county commission in each county shall administer the county school fund of the county. In each county wherein the annual distribution of the liquidated capital of the county school fund has not been ordered by the voters pursuant to sections 166.151 to 166.161, the proceeds of the fund shall be invested by the county commission in registered bonds of the United States, or in bonds of the state or in approved bonds of any city or school district thereof, or in bonds or other securities the payment of which is fully guaranteed by the United States government and shall be preserved as a county school fund. Annually, on or before September thirtieth, in each county of the state all interest accruing from the investment of the capital of the county school fund, if any, the clear proceeds of all penalties and fines collected for any breach of the penal laws of the state, the net proceeds from the sale of estrays, and all other money lawfully coming into the fund, shall be collected and distributed to the school districts of the county by the county clerk in the same proportion that the September membership of a school district, determined as provided in (1) of subdivision (8) of section 163.011 bears to the sum of the September membership of all the districts in the county. He shall immediately after making the apportionments enter them in a book to be kept for that purpose, and shall furnish each district clerk a copy of the apportionment. The county treasurer shall pay over to the treasurer of the school board of every district in the county the amount due each respective district. The clear proceeds of all forfeitures collected for any breach of the penal laws of the state distributed for education shall be transferred to the school building revolving fund.

(L. 1963 p. 200 § 7-13 and p. 338 § 161.051, A.L. 1982 Adopted by Initiative, Proposition C, November 2, 1982, A.L. 1988 S.B. 789, A.L. 1998 H.B. 1265)

(Source: RSMo 1959 §§ 161.051, 171.010)

CROSS REFERENCE:

Multinational banks, securities and obligations of, investments in, when, 409.950

(1999) Section allocating forfeiture proceeds to school building revolving fund was within article IX, section 7 prerogative of distributing such proceeds "according to law". Ensor v. Director of Revenue, 998 S.W.2d 782 (Mo.banc).



Section 166.141 County treasurer to collect funds — receipts — penalty for violation.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

166.141. County treasurer to collect funds — receipts — penalty for violation. — The county treasurer shall collect and deposit in the county school fund all moneys payable to the fund and shall give the party paying duplicate receipts therefor. The party shall file one of the receipts with the county clerk, who shall charge the amount to the county treasurer. Any person violating the provisions of this section shall be deemed guilty of a misdemeanor and punished by a fine not to exceed five hundred dollars.

(L. 1963 p. 200 § 7-14)

(Source: RSMo 1959 § 171.070)

CROSS REFERENCES:

Fines, penalties and forfeitures into school fund, 271.370

Theatrical performances, shows and circuses tax, proceeds, 316.030



Section 166.151 Petition to distribute county school fund.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

166.151. Petition to distribute county school fund. — Whenever there is presented to the body having in its charge the capital of the county school fund of any county or the city of St. Louis a petition, signed by qualified electors of the county or the city of St. Louis equal in number to five percent of the voters casting a ballot in the county or the city of St. Louis for the office of governor at the last preceding general election at which the office was voted upon, praying that the proposal be submitted to the qualified electors for making annual distribution of the capital of the liquidated school fund, the body shall cause an election to be held upon the proposal.

(L. 1963 p. 200 § 7-15)

(Source: RSMo 1959 § 171.020)



Section 166.161 Election on proposal to distribute fund — annual apportionment of balance of fund — effect on state aid.

Effective 01 Jan 1983, see footnote

Title XI EDUCATION AND LIBRARIES

166.161. Election on proposal to distribute fund — annual apportionment of balance of fund — effect on state aid. — 1. The proposal shall be submitted to the voters of the county.

2. The question shall be submitted in substantially the following form:

Shall there be an annual distribution of the capital of the liquidated county school fund?

3. If the proposal to distribute annually the capital of the liquidated county school fund receives a majority of the votes cast, the body having control of the county school fund shall proceed thereafter to distribute annually the liquidated fund to the school districts. The accumulated balance of the fund shall be apportioned on or before August thirty-first, of each year, until the fund is liquidated and the apportionment shall be made in the manner provided in section 166.131. When the capital of the liquidated county school fund is distributed to the school districts the fund shall not be counted as a deduction in calculating the equalization quota as defined in section 163.031.

(L. 1963 p. 200 § 7-16, A.L. 1978 H.B. 971, A.L. 1982 Adopted by Initiative, Proposition C, November 2, 1982)

(Source: RSMo 1959 § 171.030)

Effective 1-1-83



Section 166.275 Appropriations to satisfy certain judgments transferred to school moneys fund — amount, distribution.

Effective 01 Jul 2006, see footnote

Title XI EDUCATION AND LIBRARIES

166.275. Appropriations to satisfy certain judgments transferred to school moneys fund — amount, distribution. — 1. Any amount of the difference by which the total amount appropriated by the state to school districts, in accordance with a judgment or order based on the equal protection clause of the fourteenth amendment to the Constitution of the United States, for fiscal year 1999 is less than the amount appropriated for the same purpose in fiscal year 1994 in addition to any unexpended appropriation for the 1998 fiscal year that results in additional unobligated resources for the state in fiscal year 1999 shall be transferred to the state school moneys fund and distributed in the manner provided in section 163.031.

2. If the total amount appropriated by the state to school districts, in accordance with a judgment or order based on the equal protection clause of the fourteenth amendment to the Constitution of the United States, for fiscal year 2000 or any subsequent fiscal year is less than the amount appropriated for the same purpose in fiscal year 1999, any amount of the difference in addition to any unexpended appropriation for the prior fiscal year that results in additional unobligated resources for the state beginning in fiscal year 2000 shall be distributed as follows:

(1) Up to the first seventy-five million dollars of such funds, or such lesser amount determined by appropriation to be sufficient to fully fund subsections 1 and 2 of section 163.031, shall be transferred to the state school moneys fund and distributed in the manner provided in section 163.031; and

(2) Beginning in fiscal year 2000, after distributing funds pursuant to subdivision (1) of this subsection, the next twenty-five million dollars, or such lesser amount determined by appropriation to be sufficient, of the remaining funds shall be transferred to fully fund increases in appropriations for transportation categorical aid provided pursuant to section 163.031, and any remainder of such twenty-five million dollars shall be transferred to fund other categorical state aid provided pursuant to section 163.031; provided that, for school year 1999-2000 only, such increase in transportation funding may be placed by districts in their capital projects fund and shall be placed as otherwise provided by law in all other years; and

(3) After distributing funds pursuant to subdivisions (1) and (2) of this subsection, any remaining funds, or such amount determined by appropriation to be sufficient to fully fund subsections 1 and 2 of section 163.031, shall be transferred to the state school moneys fund and distributed in the manner provided in section 163.031.

(L. 1993 S.B. 380 § 8 subsec. 2, A.L. 1995 S.B. 301, A.L. 1998 S.B. 781, A.L. 2005 S.B. 287)

Effective 7-01-06



Section 166.300 Definitions — school building revolving fund created — lease purchases for projects, plan — eligibility for a lease purchase — ranking of projects — plan waived, when — repayment, interest — failure to make annual payments, state to take possession of buildings, procedure.

Effective 28 Aug 2003

Title XI EDUCATION AND LIBRARIES

166.300. Definitions — school building revolving fund created — lease purchases for projects, plan — eligibility for a lease purchase — ranking of projects — plan waived, when — repayment, interest — failure to make annual payments, state to take possession of buildings, procedure. — 1. As used in this section, the following words and phrases shall mean:

(1) "Capital improvement projects", expenditures for lands or existing buildings, improvements of grounds, construction of buildings, additions to buildings, remodeling of buildings and initial equipment purchases;

(2) "School facility", a structure dedicated primarily to housing teachers and students in the instructional process, but shall not include buildings dedicated primarily to administrative and support functions within the school.

2. There is hereby created a revolving fund to be known as the "School Building Revolving Fund". All forfeitures of assets transferred pursuant to section 166.131, all gifts and bequests to such fund, and such moneys as may be appropriated to the fund shall be deposited into the school building revolving fund; except that no more than four hundred forty million dollars, in the aggregate, shall be transferred to the fund. After a fund balance has been established by prior years' deposits and interest, school districts may submit applications for lease purchases from the revolving fund for specific projects consistent with rules and regulations of the state board of education and subsection 3 of this section, except that no school district may be permitted to enter into a lease purchase from the school building revolving fund without first submitting a long-range capital improvements plan.

3. To be eligible for a lease purchase authorized by this section:

(1) A school district shall meet the minimum criteria for state aid and for increases in state aid established pursuant to section 163.021;

(2) A school district shall provide a program which is accredited by the state board of education for grades kindergarten through twelve or for grades kindergarten through eight; and

(3) A school district shall have an equalized, assessed valuation per eligible pupil for the preceding year which is less than the statewide average equalized, assessed valuation per eligible pupil for the preceding year; and

(4) A school district shall have a bonded indebtedness which is no less than ninety percent of the constitutional limitation on indebtedness pursuant to Section 26(b) of Article VI of the Constitution of Missouri.

4. Lease purchase applications shall be funded, as funds allow, first for all applications pursuant to subdivision (1) of this subsection and then for applications pursuant to subdivision (2) of this subsection and then for applications pursuant to subdivision (3) of this subsection, and for funding of applications pursuant to a particular subdivision, applications shall be funded in the order that the applications are received by the department. If two or more applications are received on the same day, the district with the lowest appraised valuation per pupil shall be given priority. Ranking of the applications for offering of lease purchases shall be done in the following order:

(1) Districts with capital replacement costs in excess of insurance proceeds due to facility destruction caused by fire or natural disaster shall be ranked on the basis of percentage of bonding capacity;

(2) Districts with a cumulative percentage growth in fall membership for the third through the fifth preceding years in excess of twelve percent and which have a bonded indebtedness which is no less than ninety percent of the constitutional limitation on indebtedness pursuant to Section 26(b) of Article VI of the Constitution of Missouri; and

(3) Districts with an equalized assessed valuation per pupil which is less than the statewide average equalized assessed valuation per pupil and which have a bonded indebtedness which is no less than ninety percent of the constitutional limitation on indebtedness pursuant to Section 26(b) of Article VI of the Constitution of Missouri.

5. When building replacement is caused by fire or natural disaster, the requirement for a school district to have a long-range capital improvements plan may be waived by the state board of education.

6. Each school district participating in a lease purchase from the school building revolving fund shall repay such lease purchase in no more than ten annual payments made on or before June thirtieth of each year. The first such payment shall be due and payable on June thirtieth of the first full fiscal year following receipt of lease purchase proceeds. Lease purchase repayments shall be immediately deposited to the school building revolving fund by the department. Interest charged to the school district shall not exceed three percent.

7. Any school district which fails to obligate the full amount of a loan from the school building revolving fund for the allowable lease purchase must return the unobligated amount plus interest earned to the department no later than June thirtieth of the second full fiscal year after receipt of loan proceeds.

8. If a school district fails to make an annual payment to the school building revolving fund after notice of nonpayment by the department, members of the board of education and the school district's superintendent shall have violated section 162.091 and the attorney general of the state of Missouri shall be notified by the state board of education to begin prosecution procedures.

9. All property purchased pursuant to a lease purchase from the school building revolving fund shall remain the property of the state until such time as the lease purchase has been fully repaid pursuant to this section. If a school district does not make an annual payment to the school building revolving fund after notice of nonpayment by the department, the state board of education may, if the delinquency exceeds one hundred eighty days, take possession of the property. As a part of the lease purchase agreement, the school district shall agree to assume all costs, obligations and liabilities for or arising out of establishment, operation and maintenance of the lease purchase property. Other provisions of law to the contrary notwithstanding, neither the state nor any state agency shall have any obligation for such costs, obligations or liabilities unless and until the state board of education takes possession of the property pursuant to this subsection upon a school district's failure to make annual payments as required in the lease purchase agreement.

10. Any unobligated cash balance in the school building revolving fund as of the effective date of this act*, shall be transferred to aid the public schools of this state pursuant to section 163.031. Any and all deposits made to the school building revolving fund after August 28, 2003, shall be immediately transferred to the state school moneys fund, pursuant to section 166.051.

(L. 1993 S.B. 380 § 12, A.L. 1995 S.B. 301, A.L. 1998 H.B. 1265, A.L. 2003 S.B. 675)

*This act (S.B. 675, 2003) contained an effective date of 1-1-04 for § 339.105; remainder of act became effective 8-28-03.

(1996) Contingent referendum provision was found to be an unconstitutional delegation of legislative authority thereby making section 143.107 void. Akin v. Director of Revenue, 934 S.W.2d 295 (Mo.banc).



Section 166.400 Citation.

Effective 28 Aug 1999

Title XI EDUCATION AND LIBRARIES

166.400. Citation. — Sections 166.400 to 166.455 shall be known and may be cited as the "Missouri Higher Education Savings Program".

(L. 1998 H.B. 1694, A.L. 1999 S.B. 460)



Section 166.410 Definitions.

Effective 28 Aug 1999

Title XI EDUCATION AND LIBRARIES

166.410. Definitions. — As used in sections 166.400 to 166.455, except where the context clearly requires another interpretation, the following terms mean:

(1) "Beneficiary", any individual designated by a participation agreement to benefit from payments for qualified higher education expenses at an eligible educational institution;

(2) "Benefits", the payment of qualified higher education expenses on behalf of a beneficiary from a savings account during the beneficiary's attendance at an eligible educational institution;

(3) "Board", the Missouri higher education savings program board established in section 166.415;

(4) "Eligible educational institution", an institution of postsecondary education as defined in Section 529(e)(5) of the Internal Revenue Code;

(5) "Financial institution", a bank, insurance company or registered investment company;

(6) "Internal Revenue Code", the Internal Revenue Code of 1986, as amended;

(7) "Missouri higher education savings program" or "savings program", the program created pursuant to sections 166.400 to 166.455;

(8) "Participant", a person who has entered into a participation agreement pursuant to sections 166.400 to 166.455 for the advance payment of qualified higher education expenses on behalf of a beneficiary;

(9) "Participation agreement", an agreement between a participant and the board pursuant to and conforming with the requirements of sections 166.400 to 166.455; and

(10) "Qualified higher education expenses", the qualified costs of tuition and fees and other expenses for attendance at an eligible educational institution, as defined in Section 529(e)(3) of the Internal Revenue Code, as amended.

(L. 1998 H.B. 1694, A.L. 1999 S.B. 460)



Section 166.415 Missouri higher education savings program, created, board, members, proxies, powers and duties, investments.

Effective 28 Aug 2012

Title XI EDUCATION AND LIBRARIES

166.415. Missouri higher education savings program, created, board, members, proxies, powers and duties, investments. — 1. There is hereby created the "Missouri Higher Education Savings Program". The program shall be administered by the Missouri higher education savings program board which shall consist of the Missouri state treasurer who shall serve as chairman, the commissioner of the department of higher education, the commissioner of the office of administration, the director of the department of economic development, two persons having demonstrable experience and knowledge in the areas of finance or the investment and management of public funds, one of whom is selected by the president pro tem of the senate and one of whom is selected by the speaker of the house of representatives, and one person having demonstrable experience and knowledge in the area of banking or deposit rate determination and placement of depository certificates of deposit or other deposit investments. Such member shall be appointed by the governor with the advice and consent of the senate. The three appointed members shall be appointed to serve for terms of four years from the date of appointment, or until their successors shall have been appointed and shall have qualified. The members of the board shall be subject to the conflict of interest provisions of section 105.452. Any member who violates the conflict of interest provisions shall be removed from the board. In order to establish and administer the savings program, the board, in addition to its other powers and authority, shall have the power and authority to:

(1) Develop and implement the Missouri higher education savings program and, notwithstanding any provision of sections 166.400 to 166.455 to the contrary, the savings programs and services consistent with the purposes and objectives of sections 166.400 to 166.455;

(2) Promulgate reasonable rules and regulations and establish policies and procedures to implement sections 166.400 to 166.455, to permit the savings program to qualify as a "qualified state tuition program" pursuant to Section 529 of the Internal Revenue Code and to ensure the savings program's compliance with all applicable laws;

(3) Develop and implement educational programs and related informational materials for participants, either directly or through a contractual arrangement with a financial institution for investment services, and their families, including special programs and materials to inform families with young children regarding methods for financing education and training beyond high school;

(4) Enter into agreements with any financial institution, the state or any federal or other agency or entity as required for the operation of the savings program pursuant to sections 166.400 to 166.455;

(5) Enter into participation agreements with participants;

(6) Accept any grants, gifts, legislative appropriations, and other moneys from the state, any unit of federal, state, or local government or any other person, firm, partnership, or corporation for deposit to the account of the savings program;

(7) Invest the funds received from participants in appropriate investment instruments to achieve long-term total return through a combination of capital appreciation and current income;

(8) Make appropriate payments and distributions on behalf of beneficiaries pursuant to participation agreements;

(9) Make refunds to participants upon the termination of participation agreements pursuant to the provisions, limitations, and restrictions set forth in sections 166.400 to 166.455 and the rules adopted by the board;

(10) Make provision for the payment of costs of administration and operation of the savings program;

(11) Effectuate and carry out all the powers granted by sections 166.400 to 166.455, and have all other powers necessary to carry out and effectuate the purposes, objectives and provisions of sections 166.400 to 166.455 pertaining to the savings program; and

(12) Procure insurance, guarantees or other protections against any loss in connection with the assets or activities of the savings program.

2. Any member of the board may designate a proxy for that member who will enjoy the full voting privileges of that member for the one meeting so specified by that member. No more than three proxies shall be considered members of the board for the purpose of establishing a quorum.

3. Four members of the board shall constitute a quorum. No vacancy in the membership of the board shall impair the right of a quorum to exercise all the rights and perform all the duties of the board. No action shall be taken by the board except upon the affirmative vote of a majority of the members present.

4. The board shall meet within the state of Missouri at the time set at a previously scheduled meeting or by the request of any four members of the board. Notice of the meeting shall be delivered to all other trustees in person or by depositing notice in a United States post office in a properly stamped and addressed envelope not less than six days prior to the date fixed for the meeting. The board may meet at any time by unanimous mutual consent. There shall be at least one meeting in each quarter.

5. The funds shall be invested only in those investments which a prudent person acting in a like capacity and familiar with these matters would use in the conduct of an enterprise of a like character and with like aims, as provided in section 105.688. For new contracts entered into after August 28, 2012, board members shall study investment plans of other states and contract with or negotiate to provide benefit options the same as or similar to other states' qualified plans for the purpose of offering additional options for members of the plan. The board may delegate to duly appointed investment counselors authority to act in place of the board in the investment and reinvestment of all or part of the moneys and may also delegate to such counselors the authority to act in place of the board in the holding, purchasing, selling, assigning, transferring or disposing of any or all of the securities and investments in which such moneys shall have been invested, as well as the proceeds of such investments and such moneys. Such investment counselors shall be registered as investment advisors with the United States Securities and Exchange Commission. In exercising or delegating its investment powers and authority, members of the board shall exercise ordinary business care and prudence under the facts and circumstances prevailing at the time of the action or decision. No member of the board shall be liable for any action taken or omitted with respect to the exercise of, or delegation of, these powers and authority if such member shall have discharged the duties of his or her position in good faith and with that degree of diligence, care and skill which a prudent person acting in a like capacity and familiar with these matters would use in the conduct of an enterprise of a like character and with like aims.

6. No investment transaction authorized by the board shall be handled by any company or firm in which a member of the board has a substantial interest, nor shall any member of the board profit directly or indirectly from any such investment.

7. No trustee or employee of the savings program shall receive any gain or profit from any funds or transaction of the savings program. Any trustee, employee or agent of the savings program accepting any gratuity or compensation for the purpose of influencing such trustee's, employee's or agent's action with respect to the investment or management of the funds of the savings program shall thereby forfeit the office and in addition thereto be subject to the penalties prescribed for bribery.

(L. 1998 H.B. 1694, A.L. 1999 S.B. 460, A.L. 2002 S.B. 776, A.L. 2004 H.B. 959, A.L. 2012 S.B. 563, A.L. 2012 S.B. 563)



Section 166.420 Participation agreements, terms and conditions — contribution limitation — penalty.

Effective 28 Aug 2010

Title XI EDUCATION AND LIBRARIES

166.420. Participation agreements, terms and conditions — contribution limitation — penalty. — 1. The board may enter into savings program participation agreements with participants on behalf of beneficiaries pursuant to the provisions of sections 166.400 to 166.455, including the following terms and conditions:

(1) A participation agreement shall stipulate the terms and conditions of the savings program in which the participant makes contributions;

(2) A participation agreement shall specify the method for calculating the return on the contribution made by the participant;

(3) The execution of a participation agreement by the board shall not guarantee that the beneficiary named in any participation agreement will be admitted to an eligible educational institution, be allowed to continue to attend an eligible educational institution after having been admitted or will graduate from an eligible educational institution;

(4) A participation agreement shall clearly and prominently disclose to participants the risk associated with depositing moneys with the board;

(5) Participation agreements shall be organized and presented in a way and with language that is easily understandable by the general public; and

(6) A participation agreement shall clearly and prominently disclose to participants the existence of any load charge or similar charge assessed against the accounts of the participants for administration or services.

2. The board shall establish the maximum amount which may be contributed annually by a participant with respect to a beneficiary.

3. The board shall establish a total contribution limit for savings accounts established under the savings program with respect to a beneficiary to permit the savings program to qualify as a "qualified state tuition program" pursuant to Section 529 of the Internal Revenue Code. No contribution may be made to a savings account for a beneficiary if it would cause the balance of all savings accounts of the beneficiary to exceed the total contribution limit established by the board. The board may establish other requirements that it deems appropriate to provide adequate safeguards to prevent contributions on behalf of a beneficiary from exceeding what is necessary to provide for the qualified higher education expenses of the beneficiary.

4. The board shall establish the minimum length of time that contributions and earnings must be held by the savings program to qualify pursuant to section 166.435. Any contributions or earnings that are withdrawn or distributed from a savings account prior to the expiration of the minimum length of time, as established by the board, shall be subject to a penalty pursuant to section 166.430.

(L. 1998 H.B. 1694, A.L. 1999 S.B. 460, A.L. 2006 S.B. 641, A.L. 2010 S.B. 772)



Section 166.421 Income tax refund, contribution to education savings account — election, how made.

Effective 28 Aug 2015

Title XI EDUCATION AND LIBRARIES

166.421. Income tax refund, contribution to education savings account — election, how made. — 1. A participant may elect to contribute all or part of a refund of personal income tax to an account that has been established under sections 166.400 to 166.456 by direct deposit to the financial institution managing the account. The amount elected to be contributed by the participant shall be at least twenty-five dollars and shall be as a contribution only for the tax year in which the refund is issued. The election to contribute may not be changed or revoked.

2. The election shall be made on a form prescribed by the department of revenue and filed with the taxpayer's tax return for the tax year or at such other time and in such other manner as the department may prescribe. The department of revenue shall prescribe the maximum number of accounts to which a taxpayer may elect to contribute a portion of the refund. Notwithstanding the limit prescribed by the department, a parent or legal guardian shall be permitted to contribute a portion of his or her refund to accounts held by each of his or her children.

3. The election to contribute all or a portion of a refund shall be void, and no portion of the refund may be contributed to an account if the taxpayer's refund is offset to pay amounts owed by the taxpayer.

(L. 2015 S.B. 366)



Section 166.425 Board to invest funds, use of funds — not deemed income, when.

Effective 28 Aug 2008

Title XI EDUCATION AND LIBRARIES

166.425. Board to invest funds, use of funds — not deemed income, when. — All money paid by a participant in connection with participation agreements shall be deposited as received and shall be promptly invested by the board. Contributions and earnings thereon accumulated on behalf of participants in the savings program may be used, as provided in the participation agreement, for qualified higher education expenses. Such contributions and earnings shall not be considered income for purposes of determining a participant's eligibility for financial assistance under any state student aid program.

(L. 1998 H.B. 1694, A.L. 1999 S.B. 460, A.L. 2008 S.B. 863)



Section 166.430 Cancellation of agreement, results — penalty.

Effective 28 Aug 1999

Title XI EDUCATION AND LIBRARIES

166.430. Cancellation of agreement, results — penalty. — Any participant may cancel a participation agreement at will. The board shall impose a penalty equal to or greater than ten percent of the earnings of an account for any distribution that is not:

(1) Used exclusively for qualified higher education expenses of the designated beneficiary;

(2) Made because of death or disability of the designated beneficiary;

(3) Made because of the receipt of scholarship by the designated beneficiary;

(4) A rollover distribution, as defined in Section 529(c)(3)(C)(i) of the Internal Revenue Code; or

(5) Held in the fund for the minimum length of time established by the board.

(L. 1998 H.B. 1694, A.L. 1999 S.B. 460)



Section 166.435 State tax exemption.

Effective 28 Aug 2015

Title XI EDUCATION AND LIBRARIES

*166.435. State tax exemption. — 1. Notwithstanding any law to the contrary, the assets of the savings program held by the board, the assets of any deposit program authorized in section 166.500, and the assets of any qualified tuition savings program established pursuant to Section 529 of the Internal Revenue Code and any income therefrom shall be exempt from all taxation by the state or any of its political subdivisions. Income earned or received from the savings program, deposit, or other qualified tuition savings programs established under Section 529 of the Internal Revenue Code program, or refunds of qualified higher education expenses received by a beneficiary from an eligible educational institution in connection with withdrawal from enrollment at such institution which are contributed within sixty days of withdrawal to a qualified tuition savings program of which such individual is a beneficiary shall not be subject to state income tax imposed pursuant to chapter 143 and shall be eligible for any benefits provided in accordance with Section 529 of the Internal Revenue Code. The exemption from taxation pursuant to this section shall apply only to assets and income maintained, accrued, or expended pursuant to the requirements of the savings program established pursuant to sections 166.400 to 166.455, the deposit program established pursuant to sections 166.500 to 166.529, and other qualified tuition savings programs established under Section 529 of the Internal Revenue Code, and no exemption shall apply to assets and income expended for any other purposes. Annual contributions made to the savings program held by the board, the deposit program, and any qualified tuition savings program established under Section 529 of the Internal Revenue Code up to and including eight thousand dollars per participating taxpayer, and up to sixteen thousand dollars for married individuals filing a joint tax return, shall be subtracted in determining Missouri adjusted gross income pursuant to section 143.121.

2. If any deductible contributions to or earnings from any such program referred to in this section are distributed and not used to pay qualified higher education expenses or are not held for the minimum length of time established by the appropriate Missouri board, the amount so distributed shall be added to the Missouri adjusted gross income of the participant, or, if the participant is not living, the beneficiary.

3. The provisions of this section shall apply to tax years beginning on or after January 1, 2008, and the provisions of this section with regard to sections 166.500 to 166.529 shall apply to tax years beginning on or after January 1, 2004.

*4. The repeal and reenactment of this section shall become effective only upon notification by the State Treasurer to the Revisor of Statutes of the passage of H.R. 529 of the 114th United States Congress.

(L. 1998 H.B. 1694, A.L. 1999 S.B. 460, A.L. 2004 H.B. 959, A.L. 2008 S.B. 863, A.L. 2015 S.B. 366 §§ 166.435 and B)

*Contingent effective date.

*Revisor's note: Section B of S.B. 366, 2015, contained a contingent effective date for this section upon the State Treasurer providing notice to the Revisor of Statutes of the passage of H.R. 529 of the 114th United States Congress. The Revisor of Statutes had not received notification under this section as of the date of the general republication of the Revised Statutes of Missouri in 2016.



Section 166.435 State tax exemption.

Effective 28 Aug 2008

Title XI EDUCATION AND LIBRARIES

*166.435. State tax exemption. — 1. Notwithstanding any law to the contrary, the assets of the savings program held by the board, the assets of any deposit program authorized in section 166.500, and the assets of any qualified tuition savings program established pursuant to Section 529 of the Internal Revenue Code and any income therefrom shall be exempt from all taxation by the state or any of its political subdivisions. Income earned or received from the savings program, deposit, or other qualified tuition savings programs established under Section 529 of the Internal Revenue Code program shall not be subject to state income tax imposed pursuant to chapter 143 and shall be eligible for any benefits provided in accordance with Section 529 of the Internal Revenue Code. The exemption from taxation pursuant to this section shall apply only to assets and income maintained, accrued, or expended pursuant to the requirements of the savings program established pursuant to sections 166.400 to 166.455, the deposit program established pursuant to sections 166.500 to 166.529, and other qualified tuition savings programs established under Section 529 of the Internal Revenue Code, and no exemption shall apply to assets and income expended for any other purposes. Annual contributions made to the savings program held by the board, the deposit program, and any qualified tuition savings program established under Section 529 of the Internal Revenue Code up to and including eight thousand dollars per participating taxpayer, and up to sixteen thousand dollars for married individuals filing a joint tax return, shall be subtracted in determining Missouri adjusted gross income pursuant to section 143.121.

2. If any deductible contributions to or earnings from any such program referred to in this section are distributed and not used to pay qualified higher education expenses or are not held for the minimum length of time established by the appropriate Missouri board, the amount so distributed shall be added to the Missouri adjusted gross income of the participant, or, if the participant is not living, the beneficiary.

3. The provisions of this section shall apply to tax years beginning on or after January 1, 2008, and the provisions of this section with regard to sections 166.500 to 166.529 shall apply to tax years beginning on or after January 1, 2004.

(L. 1998 H.B. 1694, A.L. 1999 S.B. 460, A.L. 2004 H.B. 959, A.L. 2008 S.B. 863)

*This section was amended by S.B. 366, 2015. Due to the contingent effective date, both versions of this section are printed.



Section 166.440 Assets not state property.

Effective 28 Aug 1998

Title XI EDUCATION AND LIBRARIES

166.440. Assets not state property. — The assets of the savings program shall at all times be preserved, invested and expended only for the purposes set forth in this section and in accordance with the participation agreements, and no property rights therein shall exist in favor of the state.

(L. 1998 H.B. 1694)



Section 166.445 Rules, invalid, when.

Effective 28 Aug 1998

Title XI EDUCATION AND LIBRARIES

166.445. Rules, invalid, when. — Any rule or portion of a rule, as that term is defined in section 536.010, that is promulgated under the authority delegated in sections 166.400 to 166.455 shall become effective only if it has been promulgated pursuant to the provisions of chapter 536. All rulemaking authority delegated prior to August 28, 1998, is of no force and effect and repealed; however, nothing in this section shall be interpreted to repeal or affect the validity of any rule filed or adopted prior to August 28, 1998, if it fully complied with the provisions of chapter 536. Sections 166.400 to 166.455 and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 1998, shall be invalid and void.

(L. 1998 H.B. 1694)



Section 166.450 Review of program.

Effective 28 Aug 1998

Title XI EDUCATION AND LIBRARIES

166.450. Review of program. — The director of investment of the state treasurer's office shall, on a semiannual basis, review the financial status and investment policy of the program as well as the participation rate in the program. The director of investment shall also review the continued viability of the program and the administration of the program by the board. The director of investment shall report the findings annually to the board, which shall subsequently disclose such findings at a public meeting.

(L. 1998 H.B. 1694)



Section 166.455 Funds not state revenues.

Effective 28 Aug 1999

Title XI EDUCATION AND LIBRARIES

166.455. Funds not state revenues. — Money accruing to and deposited in individual savings accounts shall not be part of "total state revenues" as defined in Sections 17 and 18 of Article X of the Constitution of the State of Missouri and the expenditure of such revenues shall not be an expense of state government under Section 20 of Article X of the Constitution of the State of Missouri.

(L. 1998 H.B. 1694, A.L. 1999 S.B. 460)



Section 166.456 Confidentiality of information.

Effective 28 Aug 2002

Title XI EDUCATION AND LIBRARIES

166.456. Confidentiality of information. — All personally identifiable information concerning participants and beneficiaries of accounts established within the Missouri higher education savings program pursuant to sections 166.400 to 166.456 shall be confidential, and any disclosure of such information shall be restricted to purposes directly connected with the administration of the program.

(L. 2002 H.B. 1086 merged with S.B. 776)



Section 166.500 Citation of law.

Effective 28 Aug 2004

Title XI EDUCATION AND LIBRARIES

166.500. Citation of law. — Sections 166.500 to 166.529 shall be known and may be cited as the "Missouri Higher Education Deposit Program".

(L. 2004 H.B. 959)



Section 166.501 Program established as alternative to Missouri higher education savings program.

Effective 28 Aug 2004

Title XI EDUCATION AND LIBRARIES

166.501. Program established as alternative to Missouri higher education savings program. — Notwithstanding the provisions of sections 166.400 to 166.456 to the contrary, the higher education deposit program is established as a nonexclusive alternative to the Missouri higher education savings program, and any participant may elect to participate in both programs subject to aggregate Missouri program limitations.

(L. 2004 H.B. 959 § 166.505)



Section 166.502 Definitions.

Effective 28 Aug 2004

Title XI EDUCATION AND LIBRARIES

166.502. Definitions. — As used in sections 166.500 to 166.529, except where the context clearly requires another interpretation, the following terms mean:

(1) "Beneficiary", any individual designated by a participation agreement to benefit from payments for qualified higher education expenses at an eligible educational institution;

(2) "Benefits", the payment of qualified higher education expenses on behalf of a beneficiary from a deposit account during the beneficiary's attendance at an eligible educational institution;

(3) "Board", the Missouri higher education savings program board established in section 166.415;

(4) "Eligible educational institution", an institution of postsecondary education as defined in Section 529(e)(5) of the Internal Revenue Code;

(5) "Financial institution", a depository institution and any intermediary that brokers certificates of deposits;

(6) "Internal Revenue Code", the Internal Revenue Code of 1986, as amended;

(7) "Missouri higher education deposit program" or "deposit program", the program created pursuant to sections 166.500 to 166.529;

(8) "Participant", a person who has entered into a participation agreement pursuant to sections 166.500 to 166.529 for the advance payment of qualified higher education expenses on behalf of a beneficiary;

(9) "Participation agreement", an agreement between a participant and the board pursuant to and conforming with the requirements of sections 166.500 to 166.529;

(10) "Qualified higher education expenses", the qualified costs of tuition and fees and other expenses for attendance at an eligible educational institution, as defined in Section 529(e)(3) of the Internal Revenue Code of 1986, as amended.

(L. 2004 H.B. 959 § 166.510)



Section 166.505 Program created, Missouri higher education savings program board to administer, powers and duties — investment of funds.

Effective 28 Aug 2004

Title XI EDUCATION AND LIBRARIES

166.505. Program created, Missouri higher education savings program board to administer, powers and duties — investment of funds. — 1. There is hereby created the "Missouri Higher Education Deposit Program". The program shall be administered by the Missouri higher education savings program board.

2. In order to establish and administer the deposit program, the board, in addition to its other powers and authority, shall have the power and authority to:

(1) Develop and implement the Missouri higher education deposit program and, notwithstanding any provision of sections 166.500 to 166.529 to the contrary, the deposit programs and services consistent with the purposes and objectives of sections 166.500 to 166.529;

(2) Promulgate reasonable rules and regulations and establish policies and procedures to implement sections 166.500 to 166.529, to permit the deposit program to qualify as a qualified state tuition program pursuant to Section 529 of the Internal Revenue Code and to ensure the deposit program's compliance with all applicable laws;

(3) Develop and implement educational programs and related informational materials for participants, either directly or through a contractual arrangement with a financial institution or other entities for deposit educational services, and their families, including special programs and materials to inform families with children of various ages regarding methods for financing education and training beyond high school;

(4) Enter into an agreement with any financial institution, entity, or business clearinghouse for the operation of the deposit program pursuant to sections 166.500 to 166.529; providing however, that such institution, entity, or clearinghouse shall be a private for-profit or not-for-profit entity and not a government agency. No more than one board member may have a direct interest in such institution, entity, or clearinghouse. Such institution, entity, or clearinghouse shall implement the board's policies and administer the program for the board and with electing depository institutions and others;

(5) Enter into participation agreements with participants;

(6) Accept any grants, gifts, legislative appropriations, and other moneys from the state, any unit of federal, state, or local government or any other person, firm, partnership, or corporation for deposit to the account of the deposit program;

(7) Invest the funds received from participants in appropriate investment instruments to be held by depository institutions or directly deposit such funds in depository institutions as provided by the board and elected by the participants;

(8) Make appropriate payments and distributions on behalf of beneficiaries pursuant to participation agreements;

(9) Make refunds to participants upon the termination of participation agreements pursuant to the provisions, limitations, and restrictions set forth in sections 166.500 to 166.529 and the rules adopted by the board;

(10) Make provision for the payment of costs of administration and operation of the deposit program;

(11) Effectuate and carry out all the powers granted by sections 166.500 to 166.529, and have all other powers necessary to carry out and effectuate the purposes, objectives, and provisions of sections 166.500 to 166.529 pertaining to the deposit program;

(12) Procure insurance, guarantees, or other protections against any loss in connection with the assets or activities of the deposit program, as the members in their best judgment deem necessary;

(13) To both adopt and implement various methods of transferring money by electronic means to efficiently transfer funds to depository institutions for deposit, and in addition or in the alternative, to allow funds to be transferred by agent agreements, assignment, or otherwise, provided such transfer occurs within two business days;

(14) To both adopt and implement methods and policies designed to obtain the maximum insurance of such funds for each participant permitted and provided for by the Federal Deposit Insurance Corporation, or any other federal agency insuring deposits, and taking into consideration the law and regulation promulgated by such federal agencies for deposit insurance.

3. The funds shall be invested only in those investments which a prudent person acting in a like capacity and familiar with such matters would use in the conduct of an enterprise of a like character and with like aims, as provided in section 105.688, as a means to hold funds until they are placed in a Missouri depository institution as a deposit. The board may delegate to duly appointed representatives of financial institutions authority to act in place of the board in the investment and reinvestment of all or part of the moneys and may also delegate to such representatives the authority to act in place of the board in the holding, purchasing, selling, assigning, transferring, or disposing of any or all of the investments in which such moneys shall have been invested, as well as the proceeds of such investments and such moneys, however, such investments shall be limited to certificates of deposit and other deposits in federally insured depository institutions. Such representatives shall be registered as "qualified student deposit advisors on Section 529 plans" with the board and such board shall, by rule, develop and administer qualification tests from time to time to provide representatives the opportunity to qualify for this program. In exercising or delegating its investment powers and authority, members of the board shall exercise ordinary business care and prudence under the facts and circumstances prevailing at the time of the action or decision. No member of the board shall be liable for any action taken or omitted with respect to the exercise of, or delegation of, these powers and authority if such member shall have discharged the duties of his or her position in good faith and with that degree of diligence, care, and skill which a prudent person acting in a like capacity and familiar with these matters would use in the conduct of an enterprise of a like character and with like aims.

4. No board member or employee of the deposit program shall personally receive any gain or profit from any funds or transaction of the deposit program as a result of his or her membership on the board. Any board member, employee, or agent of the deposit program accepting any gratuity or compensation for the purpose of influencing such board member's, employee's, or agent's action with respect to choice of intermediary, including any financial institution, entity, or clearinghouse, for the funds of the deposit program shall thereby forfeit the office and in addition thereto be subject to the penalties prescribed for bribery. However, a board member who is regularly employed directly or indirectly by a financial institution may state that institution's interest and absent himself or herself from voting.

5. Depository institutions originating the deposit program shall be the agent of the board and offer terms for certificates of deposit and other deposits in such program as permitted by the board, subject to a uniform interest rate disclosure as defined in federal regulations of the Board of Governors of the Federal Reserve System, specifically Federal Reserve Regulation DD, as amended from time to time. The board shall establish various deposit opportunities based on amounts deposited and length of time held that are uniformly available to all depository institutions that elect to participate in the program, and the various categories of fixed or variable rates shall be the only interest rates available under this program. A depository institution that originates the deposit as agent for the board and participates in the program shall receive back and continue to hold the certificate of deposit or other deposit, provided such depository institution continues to comply with requirements and regulations prescribed by the board. Such deposit and certificate of deposit shall be titled in the name of the clearing entity for the benefit of the participant, and shall be insured as permitted by any agency of the federal government that insures deposits in depository institutions. Any depository institution or intermediary that fails to comply with these provisions shall forfeit its right to participate in this program; provided however, the board shall be the sole and exclusive judge of compliance except as otherwise provided by provisions in Section 529 of the Internal Revenue Code and the Internal Revenue Service enforcement of such section.

(L. 2004 H.B. 959 § 166.515)



Section 166.508 Deposit program participation agreements, terms and conditions — contribution limits — minimum holding time for contributions.

Effective 28 Aug 2004

Title XI EDUCATION AND LIBRARIES

166.508. Deposit program participation agreements, terms and conditions — contribution limits — minimum holding time for contributions. — 1. The board may enter into deposit program participation agreements with participants on behalf of beneficiaries pursuant to the provisions of sections 166.500 to 166.529, including the following terms and conditions:

(1) A participation agreement shall stipulate the terms and conditions of the deposit program in which the participant makes contributions;

(2) A participation agreement shall specify the method for calculating the return on the contribution made by the participant as otherwise provided in sections 166.500 to 166.529;

(3) The execution of a participation agreement by the board shall not guarantee that the beneficiary named in any participation agreement will be admitted to an eligible educational institution, be allowed to continue to attend an eligible educational institution after having been admitted or will graduate from an eligible educational institution;

(4) A participation agreement shall disclose to participants the risk associated with depositing moneys with the board, including information on federal insured deposit availability and coverage and penalties for withdrawal before the deposit has matured;

(5) Participation agreements shall be organized and presented in a way and with language that is easily understandable by the general public; and

(6) A participation agreement shall clearly and prominently disclose to participants the existence of any fee or similar charge assessed against the accounts of the participants for administration or services.

2. The board shall establish the maximum amount which may be contributed annually by a participant with respect to a beneficiary.

3. The board shall establish a total contribution limit for deposit accounts established under the deposit program with respect to a beneficiary to permit the deposit program to qualify as a qualified state tuition program pursuant to Section 529 of the Internal Revenue Code. No contribution may be made to a deposit account for a beneficiary if it would cause the balance of all deposit accounts of the beneficiary to exceed the total contribution limit established by the board. The board may establish other requirements that it deems appropriate to provide adequate safeguards to prevent contributions on behalf of a beneficiary from exceeding what is necessary to provide for the qualified higher education expenses of the beneficiary.

4. The board shall establish the minimum length of time that contributions and earnings must be held by the deposit program to qualify pursuant to section 166.435. Any contributions or earnings that are withdrawn or distributed from a deposit account prior to the expiration of the minimum length of time, as established by the board, shall be subject to a penalty pursuant to section 166.514.

(L. 2004 H.B. 959 § 166.520)



Section 166.511 Prompt investment of moneys paid by participation agreements, use of moneys.

Effective 28 Aug 2004

Title XI EDUCATION AND LIBRARIES

166.511. Prompt investment of moneys paid by participation agreements, use of moneys. — All money paid by a participant in connection with participation agreements shall be deposited as received and shall be promptly invested by the board or may be directly deposited by the board's agents. Contributions and earnings thereon accumulated on behalf of participants in the deposit program may be used, as provided in the participation agreement, for qualified higher education expenses.

(L. 2004 H.B. 959 § 166.525)



Section 166.514 Cancellation of agreements, penalty.

Effective 28 Aug 2004

Title XI EDUCATION AND LIBRARIES

166.514. Cancellation of agreements, penalty. — Any participant may cancel a participation agreement at will. The board shall impose a penalty equal to or greater than ten percent of the earnings of an account for any distribution that is not:

(1) Used exclusively for qualified higher education expenses of the designated beneficiary;

(2) Made because of death or disability of the designated beneficiary;

(3) Made because of the receipt of scholarship by the designated beneficiary;

(4) A rollover distribution, as defined in Section 529(c)(3)(C)(i) of the Internal Revenue Code; or

(5) Held in the fund for the minimum length of time established by the board.

(L. 2004 H.B. 959 § 166.530)



Section 166.517 Assets used for program purposes only.

Effective 28 Aug 2004

Title XI EDUCATION AND LIBRARIES

166.517. Assets used for program purposes only. — The assets of the deposit program shall at all times be preserved, invested, and expended only for the purposes set forth in this section and in accordance with the participation agreements, and no property rights therein shall exist in favor of the state.

(L. 2004 H.B. 959 § 166.540)



Section 166.520 Rulemaking authority.

Effective 28 Aug 2004

Title XI EDUCATION AND LIBRARIES

166.520. Rulemaking authority. — Any rule or portion of a rule, as that term is defined in section 536.010, that is promulgated pursuant to sections 166.500 to 166.529 shall become effective only if it has been promulgated pursuant to the provisions of chapter 536. All rulemaking authority delegated prior to August 28, 2004, is of no force and effect and repealed; however, nothing in this section shall be interpreted to repeal or affect the validity of any rule filed or adopted prior to August 28, 2004, if it fully complied with the provisions of chapter 536. Sections 166.500 to 166.529 and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2004, shall be invalid and void.

(L. 2004 H.B. 959 § 166.545)



Section 166.523 Review of program by state auditor, when.

Effective 28 Aug 2004

Title XI EDUCATION AND LIBRARIES

166.523. Review of program by state auditor, when. — The Missouri state auditor shall, on a semiannual basis, review the financial status and investment policy of the program as well as the participation rate in the program. The auditor shall also review the continued viability of the program and the administration of the program by the board. The auditor shall report the findings annually to the board, which shall subsequently disclose such findings at a public meeting.

(L. 2004 H.B. 959 § 166.550)



Section 166.526 Program moneys not part of total state revenues.

Effective 28 Aug 2004

Title XI EDUCATION AND LIBRARIES

166.526. Program moneys not part of total state revenues. — Money accruing to and deposited in individual deposit accounts shall not be part of total state revenues as defined in Sections 17 and 18, Article X, Constitution of Missouri, and the expenditure of such revenues shall not be an expense of state government under Section 20, Article X, Constitution of Missouri.

(L. 2004 H.B. 959 § 166.555)



Section 166.529 Confidentiality requirements.

Effective 28 Aug 2004

Title XI EDUCATION AND LIBRARIES

166.529. Confidentiality requirements. — All personally identifiable information concerning participants and beneficiaries of accounts established within the Missouri higher education deposit program pursuant to sections 166.500 to 166.529 shall be confidential, and any disclosure of such information shall be restricted to purposes directly connected with the administration of the program.

(L. 2004 H.B. 959 § 166.556)






Chapter 167 Pupils and Special Services

Chapter Cross References



Section 167.018 Foster care education bill of rights — school district liaisons to be designated, duties.

Effective 28 Aug 2009

Title XI EDUCATION AND LIBRARIES

167.018. Foster care education bill of rights — school district liaisons to be designated, duties. — 1. Sections 167.018 and 167.019 shall be known and may be cited as the "Foster Care Education Bill of Rights".

2. Each school district shall designate a staff person as the educational liaison for foster care children. The liaison shall do all of the following in an advisory capacity:

(1) Ensure and facilitate the proper educational placement, enrollment in school, and checkout from school of foster children;

(2) Assist foster care pupils when transferring from one school to another or from one school district to another, by ensuring proper transfer of credits, records, and grades;

(3) Request school records, as provided in section 167.022, within two business days of placement of a foster care pupil in a school; and

(4) Submit school records of foster care pupils within three business days of receiving a request for school records, under subdivision (3) of this subsection.

(L. 2009 H.B. 154 merged with S.B. 291)



Section 167.019 Placement decisions, agencies to consider foster child's school attendance area — right to remain in certain districts — course work to be accepted — graduation requirements — rulemaking authority.

Effective 28 Aug 2009

Title XI EDUCATION AND LIBRARIES

167.019. Placement decisions, agencies to consider foster child's school attendance area — right to remain in certain districts — course work to be accepted — graduation requirements — rulemaking authority. — 1. A child-placing agency, as defined under section 210.481, shall promote educational stability for foster care children by considering the child's school attendance area when making placement decisions. The foster care pupil shall have the right to remain enrolled in and attend his or her school of origin pending resolution of school placement disputes or to return to a previously attended school in an adjacent district.

2. Each school district shall accept for credit full or partial course work satisfactorily completed by a pupil while attending a public school, nonpublic school, or nonsectarian school in accordance with district policies or regulations.

3. If a pupil completes the graduation requirements of his or her school district of residence while under the jurisdiction of the juvenile court as described in chapter 211, the school district of residence shall issue a diploma to the pupil.

4. School districts shall ensure that if a pupil in foster care is absent from school due to a decision to change the placement of a pupil made by a court or child placing agency, or due to a verified court appearance or related court-ordered activity, the grades and credits of the pupil shall be calculated as of the date the pupil left school, and no lowering of his or her grades shall occur as a result of the absence of the pupil under these circumstances.

5. School districts, subject to federal law, shall be authorized to permit access of pupil school records to any child placing agency for the purpose of fulfilling educational case management responsibilities required by the juvenile officer or by law and to assist with the school transfer or placement of a pupil.

6. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2009, shall be invalid and void.

(L. 2009 H.B. 154 merged with S.B. 291)



Section 167.020 Registration requirements — residency — homeless child or youth defined — recovery of costs, when — records to be requested, provided, when.

Effective 28 Aug 2015

Title XI EDUCATION AND LIBRARIES

167.020. Registration requirements — residency — homeless child or youth defined — recovery of costs, when — records to be requested, provided, when. — 1. As used in this section, the term "homeless child" or "homeless youth" shall mean a person less than twenty-one years of age who lacks a fixed, regular and adequate nighttime residence, including a child or youth who:

(1) Is sharing the housing of other persons due to loss of housing, economic hardship, or a similar reason; is living in motels, hotels, or camping grounds due to lack of alternative adequate accommodations; is living in emergency or transitional shelters; is abandoned in hospitals; or is awaiting foster care placement;

(2) Has a primary nighttime residence that is a public or private place not designed for or ordinarily used as a regular sleeping accommodation for human beings;

(3) Is living in cars, parks, public spaces, abandoned buildings, substandard housing, bus or train stations, or similar settings; and

(4) Is a migratory child or youth who qualifies as homeless because the child or youth is living in circumstances described in subdivisions (1) to (3) of this subsection.

2. In order to register a pupil, the parent or legal guardian of the pupil or the pupil himself or herself shall provide, at the time of registration, one of the following:

(1) Proof of residency in the district. Except as otherwise provided in section 167.151, the term "residency" shall mean that a person both physically resides within a school district and is domiciled within that district or, in the case of a private school student suspected of having a disability under the Individuals With Disabilities Education Act, 20 U.S.C. Section 1412, et seq., that the student attends private school within that district. The domicile of a minor child shall be the domicile of a parent, military guardian pursuant to a military-issued guardianship or court-appointed legal guardian. For instances in which the family of a student living in Missouri co-locates to live with other family members or live in a military family support community because one or both of the child's parents are stationed or deployed out of state or deployed within Missouri under Title 32 or Title 10 active duty orders, the student may attend the school district in which the family member's residence or family support community is located. If the active duty orders expire during the school year, the student may finish the school year in that district; or

(2) Proof that the person registering the student has requested a waiver under subsection 3 of this section within the last forty-five days.

­­

­

3. Any person subject to the requirements of subsection 2 of this section may request a waiver from the district board of any of those requirements on the basis of hardship or good cause. Under no circumstances shall athletic ability be a valid basis of hardship or good cause for the issuance of a waiver of the requirements of subsection 2 of this section. The district board or committee of the board appointed by the president and which shall have full authority to act in lieu of the board shall convene a hearing as soon as possible, but no later than forty-five days after receipt of the waiver request made under this subsection or the waiver request shall be granted. The district board or committee of the board may grant the request for a waiver of any requirement of subsection 2 of this section. The district board or committee of the board may also reject the request for a waiver in which case the pupil shall not be allowed to register. Any person aggrieved by a decision of a district board or committee of the board on a request for a waiver under this subsection may appeal such decision to the circuit court in the county where the school district is located.

4. Any person who knowingly submits false information to satisfy any requirement of subsection 2 of this section is guilty of a class A misdemeanor.

5. In addition to any other penalties authorized by law, a district board may file a civil action to recover, from the parent, military guardian or legal guardian of the pupil, the costs of school attendance for any pupil who was enrolled at a school in the district and whose parent, military guardian or legal guardian filed false information to satisfy any requirement of subsection 2 of this section.

6. Subsection 2 of this section shall not apply to a pupil who is a homeless child or youth, or a pupil attending a school not in the pupil's district of residence as a participant in an interdistrict transfer program established under a court-ordered desegregation program, a pupil who is a ward of the state and has been placed in a residential care facility by state officials, a pupil who has been placed in a residential care facility due to a mental illness or developmental disability, a pupil attending a school pursuant to sections 167.121 and 167.151, a pupil placed in a residential facility by a juvenile court, a pupil with a disability identified under state eligibility criteria if the student is in the district for reasons other than accessing the district's educational program, or a pupil attending a regional or cooperative alternative education program or an alternative education program on a contractual basis.

7. Within two business days of enrolling a pupil, the school official enrolling a pupil, including any special education pupil, shall request those records required by district policy for student transfer and those discipline records required by subsection 9 of section 160.261 from all schools previously attended by the pupil within the last twelve months. Any school district that receives a request for such records from another school district enrolling a pupil that had previously attended a school in such district shall respond to such request within five business days of receiving the request. School districts may report or disclose education records to law enforcement and juvenile justice authorities if the disclosure concerns law enforcement's or juvenile justice authorities' ability to effectively serve, prior to adjudication, the student whose records are released. The officials and authorities to whom such information is disclosed must comply with applicable restrictions set forth in 20 U.S.C. Section 1232g(b)(1)(E).

(L. 1996 H.B. 1301 & 1298, A.L. 2000 S.B. 944, A.L. 2004 H.B. 1453 merged with S.B. 968 and S.B. 969, A.L. 2005 S.B. 103 & 115, A.L. 2006 S.B. 834, A.L. 2013 H.B. 159, A.L. 2015 S.B. 116)



Section 167.022 Request for records, placed pupils.

Effective 28 Aug 1998

Title XI EDUCATION AND LIBRARIES

167.022. Request for records, placed pupils. — Consistent with the provisions of section 167.020, within forty-eight hours of enrolling a nonresident pupil placed pursuant to sections 210.481 to 210.536, the school official enrolling a pupil, including any special education pupil, shall request those records required by district policy for student transfer and those discipline records required by subsection 9 of section 160.261 from all schools and other facilities previously attended by the pupil and from other state agencies as enumerated in section 210.518 and any entities involved with the placement of the student within the last twenty-four months. Any request for records under this section shall include, if applicable to the student, any records relating to an act of violence as defined under subsection 7 of section 160.262.

(L. 1998 H.B. 1683)



Section 167.023 Affidavit of expulsion for certain offenses required for student admission — false statements, penalty.

Effective 28 Aug 2000

Title XI EDUCATION AND LIBRARIES

167.023. Affidavit of expulsion for certain offenses required for student admission — false statements, penalty. — Prior to admission to any public school, a school board may require the parent, guardian, or other person having control or charge of a child of school age to provide, upon enrollment, a sworn statement or affirmation indicating whether the student has been expelled from school attendance at any school, public or private, in this state or in any other state for an offense in violation of school board policies relating to weapons, alcohol or drugs, or for the willful infliction of injury to another person. Any person making a materially false statement or affirmation shall be guilty upon conviction of a class B misdemeanor. The registration document shall be maintained as a part of the student's scholastic record.

(L. 1996 H.B. 1301 & 1298 § 4, A.L. 2000 S.B. 944)



Section 167.026 Expungement of disciplinary records, exception.

Effective 28 Aug 1996

Title XI EDUCATION AND LIBRARIES

167.026. Expungement of disciplinary records, exception. — 1. The state board of education shall adopt a policy relating to the expungement of disciplinary records of pupils who have graduated or reached the age of twenty-one years.

2. Any school district may adopt a policy consistent with the policy adopted pursuant to subsection 1 of this section.

3. No such policy shall allow the expungement of any act listed in subsection 1 of section 167.115 unless the petition regarding the act was dismissed or the pupil has been acquitted or adjudicated not to have committed the act.

(L. 1996 H.B. 1301 & 1298 § 7 subsecs. 1, 2, 3)



Section 167.029 School uniforms.

Effective 28 Aug 2010

Title XI EDUCATION AND LIBRARIES

167.029. School uniforms. — A public school district may require students to wear a school uniform or restrict student dress to a particular style in accordance with the law. The school district may determine the style and color of the school uniform.

(L. 1996 H.B. 1301 & 1298 § 7 subsec. 4, A.L. 2010 H.B. 1543)



Section 167.031 School attendance compulsory, who may be excused — nonattendance, penalty — home school, definition, requirements — school year defined — daily log, defense to prosecution — compulsory attendance age for the district defined.

Effective 28 Aug 2009

Title XI EDUCATION AND LIBRARIES

167.031. School attendance compulsory, who may be excused — nonattendance, penalty — home school, definition, requirements — school year defined — daily log, defense to prosecution — compulsory attendance age for the district defined. — 1. Every parent, guardian or other person in this state having charge, control or custody of a child not enrolled in a public, private, parochial, parish school or full-time equivalent attendance in a combination of such schools and between the ages of seven years and the compulsory attendance age for the district is responsible for enrolling the child in a program of academic instruction which complies with subsection 2 of this section. Any parent, guardian or other person who enrolls a child between the ages of five and seven years in a public school program of academic instruction shall cause such child to attend the academic program on a regular basis, according to this section. Nonattendance by such child shall cause such parent, guardian or other responsible person to be in violation of the provisions of section 167.061, except as provided by this section. A parent, guardian or other person in this state having charge, control, or custody of a child between the ages of seven years of age and the compulsory attendance age for the district shall cause the child to attend regularly some public, private, parochial, parish, home school or a combination of such schools not less than the entire school term of the school which the child attends; except that:

(1) A child who, to the satisfaction of the superintendent of public schools of the district in which he resides, or if there is no superintendent then the chief school officer, is determined to be mentally or physically incapacitated may be excused from attendance at school for the full time required, or any part thereof;

(2) A child between fourteen years of age and the compulsory attendance age for the district may be excused from attendance at school for the full time required, or any part thereof, by the superintendent of public schools of the district, or if there is none then by a court of competent jurisdiction, when legal employment has been obtained by the child and found to be desirable, and after the parents or guardian of the child have been advised of the pending action; or

(3) A child between five and seven years of age shall be excused from attendance at school if a parent, guardian or other person having charge, control or custody of the child makes a written request that the child be dropped from the school's rolls.

2. (1) As used in sections 167.031 to 167.071, a "home school" is a school, whether incorporated or unincorporated, that:

(a) Has as its primary purpose the provision of private or religious-based instruction;

(b) Enrolls pupils between the ages of seven years and the compulsory attendance age for the district, of which no more than four are unrelated by affinity or consanguinity in the third degree; and

(c) Does not charge or receive consideration in the form of tuition, fees, or other remuneration in a genuine and fair exchange for provision of instruction.

(2) As evidence that a child is receiving regular instruction, the parent shall, except as otherwise provided in this subsection:

(a) Maintain the following records:

a. A plan book, diary, or other written record indicating subjects taught and activities engaged in; and

b. A portfolio of samples of the child's academic work; and

c. A record of evaluations of the child's academic progress; or

d. Other written, or credible evidence equivalent to subparagraphs a., b. and c.; and

(b) Offer at least one thousand hours of instruction, at least six hundred hours of which will be in reading, language arts, mathematics, social studies and science or academic courses that are related to the aforementioned subject areas and consonant with the pupil's age and ability. At least four hundred of the six hundred hours shall occur at the regular home school location.

(3) The requirements of subdivision (2) of this subsection shall not apply to any pupil above the age of sixteen years.

3. Nothing in this section shall require a private, parochial, parish or home school to include in its curriculum any concept, topic, or practice in conflict with the school's religious doctrines or to exclude from its curriculum any concept, topic, or practice consistent with the school's religious doctrines. Any other provision of the law to the contrary notwithstanding, all departments or agencies of the state of Missouri shall be prohibited from dictating through rule, regulation or other device any statewide curriculum for private, parochial, parish or home schools.

4. A school year begins on the first day of July and ends on the thirtieth day of June following.

5. The production by a parent of a daily log showing that a home school has a course of instruction which satisfies the requirements of this section or, in the case of a pupil over the age of sixteen years who attended a metropolitan school district the previous year, a written statement that the pupil is attending home school in compliance with this section shall be a defense to any prosecution under this section and to any charge or action for educational neglect brought pursuant to chapter 210.

6. As used in sections 167.031 to 167.051, the term "compulsory attendance age for the district" shall mean:

(1) Seventeen years of age for any metropolitan school district for which the school board adopts a resolution to establish such compulsory attendance age; provided that such resolution shall take effect no earlier than the school year next following the school year during which the resolution is adopted; and

(2) Seventeen years of age or having successfully completed sixteen credits towards high school graduation in all other cases.

­­

­

7. For purposes of subsection 2 of this section as applied in subsection 6 herein, a "completed credit towards high school graduation" shall be defined as one hundred hours or more of instruction in a course. Home school education enforcement and records pursuant to this section, and sections 210.167 and 211.031, shall be subject to review only by the local prosecuting attorney.

(L. 1963 p. 200 § 8-3, A.L. 1977 H.B. 130, A.L. 1986 S.B. 795, A.L. 1990 S.B. 740, A.L. 1993 S.B. 380, A.L. 2004 S.B. 968 and S.B. 969, A.L. 2006 H.B. 1182, A.L. 2008 H.B. 1550, A.L. 2009 S.B. 291)

(Source: RSMo 1959 § 164.010)

CROSS REFERENCE:

Average daily attendance defined for apportionment of school money, 163.011

(1995) This section, with section 160.051, establishes a property interest in certain education. State ex rel. Clint Yarber v. McHenry, 915 S.W.2d 325 (Mo.banc).

(2005) To be actionable, failure to cause child to attend school regularly must be done knowingly or purposely. State v. Self, 155 S.W.3d 756 (Mo.banc).



Section 167.034 Absences in St. Louis City reported to children's division, when, notification requirements — duties of children's division.

Effective 28 Aug 2014

Title XI EDUCATION AND LIBRARIES

167.034. Absences in St. Louis City reported to children's division, when, notification requirements — duties of children's division. — 1. In any city not within a county where a child under the age of seventeen required to attend school under section 167.031 accumulates fifteen or more absences during any one school year, the child's school district shall report such absences to the children's division within ten business days of the fifteenth day of absence. Such notification, which shall be in written form and retained in the student's school records, shall include:

(1) The student's full name and parents' or guardians' full names;

(2) The addresses and phone numbers of the student and parents or guardians;

(3) The student's date of birth and age;

(4) The student's current school and grade level;

(5) The student's current grades for all classes in which the student is enrolled; and

(6) The total number of days missed and specific days missed from school.

2. Upon receipt of a report of the absences of a child under this section, the children's division shall notify the child's parent or guardian that the child has accumulated fifteen or more absences and such report may be subject to the educational neglect provisions under section 210.145. The notification required under this section is required regardless of whether a student's parent or guardian contacted the school and approved of the absences.

(L. 2006 S.B. 894 § 2, A.L. 2014 H.B. 1299 Revision)



Section 167.042 Home school, declaration of enrollment, contents — filing with recorder of deeds or chief school officer — fee.

Effective 19 Jun 1986, see footnote

Title XI EDUCATION AND LIBRARIES

167.042. Home school, declaration of enrollment, contents — filing with recorder of deeds or chief school officer — fee. — For the purpose of minimizing unnecessary investigations due to reports of truancy, each parent, guardian, or other person responsible for the child who causes his child to attend regularly a home school may provide to the recorder of deeds of the county where the child legally resides, or to the chief school officer of the public school district where the child legally resides, a signed, written declaration of enrollment stating their intent for the child to attend a home school within thirty days after the establishment of the home school and by September first annually thereafter. The name and age of each child attending the home school, the address and telephone number of the home school, the name of each person teaching in the home school, and the name, address and signature of each person making the declaration of enrollment shall be included in said notice. A declaration of enrollment to provide a home school shall not be cause to investigate violations of section 167.031. The recorder of deeds may charge a service cost of not more than one dollar for each notice filed.

(L. 1986 S.B. 795 § 167.041)

Effective 6-19-86



Section 167.051 Compulsory attendance of part-time schools.

Effective 28 Aug 2004

Title XI EDUCATION AND LIBRARIES

167.051. Compulsory attendance of part-time schools. — 1. If a school board establishes part-time schools or classes for children under seventeen years of age, lawfully engaged in any regular employment, every parent, guardian or other person having charge, control or custody of such a child shall cause the child to attend the school not less than four hours a week between the hours of eight o'clock in the morning and five o'clock in the evening during the school year of the part-time classes.

2. All children who are under eighteen years of age, who have not completed the elementary school course in the public schools of Missouri, or its equivalent, and who are not attending regularly any day school shall be required to attend regularly the part-time classes not less than four hours a week between the hours of eight o'clock in the morning and five o'clock in the afternoon during the entire year of the part-time classes.

(L. 1963 p. 200 § 8-5, A.L. 2004 S.B. 968 and S.B. 969)

(Source: RSMo 1959 § 164.080)



Section 167.052 Applicability of compulsory attendance and part-time school requirements for metropolitan school districts.

Effective 28 Aug 2004

Title XI EDUCATION AND LIBRARIES

167.052. Applicability of compulsory attendance and part-time school requirements for metropolitan school districts. — The provisions of sections 167.031 and 167.051 affecting a metropolitan school district shall be effective for the school year beginning 2007-08 and shall terminate after the school year ending 2011-12.

(L. 2004 S.B. 968 and S.B. 969)



Section 167.061 Penalty for violating compulsory attendance law.

Effective 19 Jun 1986, see footnote

Title XI EDUCATION AND LIBRARIES

167.061. Penalty for violating compulsory attendance law. — Any parent, guardian or other person having charge, control or custody of a child, who violates the provisions of section 167.031 is guilty of a class C misdemeanor. Upon conviction and pending any judicial appeal, the defendant shall be required to enroll the child in a public, private, parochial, parish or home school within three public school days, after which each successive school day shall constitute a separate violation of section 167.031. The fine or imprisonment, or both, may be suspended and finally remitted by the court, with or without the payment of costs, at the discretion of the court, if the child is immediately placed and kept in regular attendance at a public, private, parochial, parish or home school and if the fact of regular attendance is proved subsequently to the satisfaction of the court. A certificate stating that the child is regularly attending a public, private, parochial or parish school and properly attested by the superintendent, principal or person in charge of the school is prima facie evidence of regular attendance by the child.

(L. 1963 p. 200 § 8-6, A.L. 1986 S.B. 795)

(Source: RSMo 1959 § 164.060)

Effective 6-19-86



Section 167.071 School attendance officers in seven-director districts, powers and duties — powers of police officers in certain areas.

Effective 19 Jun 1986, see footnote

Title XI EDUCATION AND LIBRARIES

167.071. School attendance officers in seven-director districts, powers and duties — powers of police officers in certain areas. — 1. In school districts having seven or more directors the school board may appoint and remove at pleasure one or more school attendance officers and shall pay them from the public school funds.

2. Each attendance officer has the powers of a deputy sheriff in the performance of his duties. He shall investigate the claims of children for exemptions under section 167.031, and report his findings to the person authorized by that section to grant the exemption sought. He shall refer all cases involving an alleged violation of section 167.031 involving a public school to the superintendent of the public school of the district where the child legally resides and all cases involving an alleged violation of section 167.031 involving a private, parochial, parish or home school to the prosecuting attorney of the county wherein the child legally resides. When reasonable doubt exists as to the age of any such child he may require a properly attested birth certificate or an affidavit stating the child's age, date of birth, physical characteristics and bearing the signature of the child. He may visit and enter any mine, office, factory, workshop, business house, place of amusement, or other place in which children are employed or engaged in any kind of service, or any place or building in which children loiter or idle during school hours; may require a properly attested certificate of the attendance of any child at school; may arrest, without warrant, any truant, or nonattendants or other juvenile disorderly persons, and place them in some school or take them to their homes, or take them to any place of detention provided for neglected children in the county or school district. He shall serve in the cases which he prosecutes without additional fee or compensation. Each attendance officer appointed by a school board shall carry into effect the regulations lawfully prescribed by the board by which he was appointed.

3. In any urban school district, any metropolitan school district and in school districts having seven or more directors and which are located in a first class county having a charter form of government, any duly commissioned city or county police officer shall be ex officio school attendance officers. Any police officer exercising duties of ex officio school attendance officer need not refer any child apprehended pursuant to the provisions of this section to juvenile court or a juvenile officer, but nothing in this subsection shall be construed to limit the police officer's regular powers and duties as a peace officer.

(L. 1963 p. 200 § 8-7, A.L. 1976 S.B. 636, A.L. 1977 H.B. 130, A.L. 1986 S.B. 795)

(Source: RSMo 1959 § 164.040)

Effective 6-19-86



Section 167.091 Truant or parental schools, establishment — attendance may be compelled — neglected children, attendance — support payments.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

167.091. Truant or parental schools, establishment — attendance may be compelled — neglected children, attendance — support payments. — 1. The school board of any district which has ten thousand inhabitants or more, may establish and maintain from the public school funds one or more special truant or parental day schools in the city or district for children who are either habitual truants from any school in which they are enrolled as pupils, or who, while in attendance at any school are incorrigible, vicious or immoral, or who habitually wander or loiter about the streets or roads or other public places without lawful employment, or who, in the opinion of the board or of its superintendent of instruction, require special attention and instruction. The school board, through its officers, may assign, require and compel all such children to attend the special truant or parental school or any department of the graded schools that the board directs.

2. The board may also establish and maintain from the public school funds, either within or without its district, a parental school for the care and education of any child resident of the school district and committed to it by a juvenile court under the provisions of section 211.181. For every child committed to the school there shall be paid to the board of education out of the treasury of the city or county the sum of ten dollars per month for the support, maintenance, clothing and other expenses of the child from the time of its entrance into the school until its discharge therefrom.

(L. 1963 p. 200 § 8-9)

(Source: RSMo 1959 § 164.070)



Section 167.101 Certain persons may administer oaths and take affidavits — issuance of certificates.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

167.101. Certain persons may administer oaths and take affidavits — issuance of certificates. — Superintendents, principals and persons in charge of schools and attendance officers may administer oaths and take the affidavits of parents, guardians or other persons having charge, control or custody of children, concerning the ages of children, and furnish children with certificates of the affidavits. The certificates must have attached the signature of the child for whom it is issued, the signature of the persons who made and took the affidavit, and the seal of the school board of the district and shall contain the description of the color of eye and hair of the child to whom it is issued.

(L. 1963 p. 200 § 8-10)

(Source: RSMo 1959 § 164.100)



Section 167.111 Officials to enforce compulsory attendance law.

Effective 28 Aug 1977

Title XI EDUCATION AND LIBRARIES

167.111. Officials to enforce compulsory attendance law. — The state commissioner of education, superintendents of schools, school boards, county superintendents of public welfare, and every school attendance and probation officer shall enforce all laws relating to compulsory school attendance.

(L. 1963 p. 200 § 8-11, A.L. 1977 H.B. 130)

(Source: RSMo 1959 § 164.090)



Section 167.113 Compliance with federal laws relating to pupil rights required.

Effective 28 Aug 1983

Title XI EDUCATION AND LIBRARIES

167.113. Compliance with federal laws relating to pupil rights required. — The state of Missouri shall comply with all the provisions of the federal law relating to the protection of pupil rights, as contained in Section 1232h(b) of Title 20 United States Code.

(L. 1983 H.B. 815 § 162.022)



Section 167.115 Juvenile officer or other law enforcement authority to report to superintendent, when, how — superintendent to report certain acts, to whom — notice of suspension or expulsion to court — superintendent to consult.

Effective 01 Jan 2017, see footnote

Title XI EDUCATION AND LIBRARIES

167.115. Juvenile officer or other law enforcement authority to report to superintendent, when, how — superintendent to report certain acts, to whom — notice of suspension or expulsion to court — superintendent to consult. — 1. Notwithstanding any provision of chapter 211 or chapter 610 to the contrary, the juvenile officer, sheriff, chief of police or other appropriate law enforcement authority shall, as soon as reasonably practical, notify the superintendent, or the superintendent's designee, of the school district in which the pupil is enrolled when a petition is filed pursuant to subsection 1 of section 211.031 alleging that the pupil has committed one of the following acts:

(1) First degree murder under section 565.020;

(2) Second degree murder under section 565.021;

(3) Kidnapping under section 565.110 as it existed prior to January 1, 2017, or kidnapping in the first degree under section 565.110;

(4) First degree assault under section 565.050;

(5) Forcible rape under section 566.030 as it existed prior to August 28, 2013, or rape in the first degree under section 566.030;

(6) Forcible sodomy under section 566.060 as it existed prior to August 28, 2013, or sodomy in the first degree under section 566.060;

(7) Burglary in the first degree under section 569.160;

(8) Robbery in the first degree under section 569.020 as it existed prior to January 1, 2017, or robbery in the first degree under section 570.023;

(9) Distribution of drugs under section 195.211 as it existed prior to January 1, 2017, or manufacture of a controlled substance under section 579.055;

(10) Distribution of drugs to a minor under section 195.212 as it existed prior to January 1, 2017, or delivery of a controlled substance under section 579.020;

(11) Arson in the first degree under section 569.040;

(12) Voluntary manslaughter under section 565.023;

(13) Involuntary manslaughter under section 565.024 as it existed prior to January 1, 2017, involuntary manslaughter in the first degree under section 565.024, or involuntary manslaughter in the second degree under section 565.027;

(14) Second degree assault under section 565.060 as it existed prior to January 1, 2017, or second degree assault under section 565.052;

(15) Sexual assault under section 566.040* as it existed prior to August 28, 2013, or rape in the second degree under section 566.031;

(16) Felonious restraint under section 565.120 as it existed prior to January 1, 2017, or kidnapping in the second degree under section 565.120;

(17) Property damage in the first degree under section 569.100;

(18) The possession of a weapon under chapter 571;

(19) Child molestation in the first degree pursuant to section 566.067 as it existed prior to January 1, 2017;

(20) Child molestation in the first, second, or third degree pursuant to sections 566.067, 566.068, or 566.069;

(21) Deviate sexual assault pursuant to section 566.070** as it existed prior to August 28, 2013, or sodomy in the second degree under section 566.061;

(22) Sexual misconduct involving a child pursuant to section 566.083; or

(23) Sexual abuse pursuant to section 566.100 as it existed prior to August 28, 2013, or sexual abuse in the first degree under section 566.100.

2. The notification shall be made orally or in writing, in a timely manner, no later than five days following the filing of the petition. If the report is made orally, written notice shall follow in a timely manner. The notification shall include a complete description of the conduct the pupil is alleged to have committed and the dates the conduct occurred but shall not include the name of any victim. Upon the disposition of any such case, the juvenile office or prosecuting attorney or their designee shall send a second notification to the superintendent providing the disposition of the case, including a brief summary of the relevant finding of facts, no later than five days following the disposition of the case.

3. The superintendent or the designee of the superintendent shall report such information to teachers and other school district employees with a need to know while acting within the scope of their assigned duties. Any information received by school district officials pursuant to this section shall be received in confidence and used for the limited purpose of assuring that good order and discipline is maintained in the school. This information shall not be used as the sole basis for not providing educational services to a public school pupil.

4. The superintendent shall notify the appropriate division of the juvenile or family court upon any pupil's suspension for more than ten days or expulsion of any pupil that the school district is aware is under the jurisdiction of the court.

5. The superintendent or the superintendent's designee may be called to serve in a consultant capacity at any dispositional proceedings pursuant to section 211.031 which may involve reference to a pupil's academic treatment plan.

6. Upon the transfer of any pupil described in this section to any other school district in this state, the superintendent or the superintendent's designee shall forward the written notification given to the superintendent pursuant to subsection 2 of this section to the superintendent of the new school district in which the pupil has enrolled. Such written notification shall be required again in the event of any subsequent transfer by the pupil.

7. As used in this section, the terms "school" and "school district" shall include any charter, private or parochial school or school district, and the term "superintendent" shall include the principal or equivalent chief school officer in the cases of charter, private or parochial schools.

8. The superintendent or the designee of the superintendent or other school employee who, in good faith, reports information in accordance with the terms of this section and section 160.261 shall not be civilly liable for providing such information.

(L. 1996 H.B. 1301 & 1298 § 1, A.L. 2000 S.B. 944, A.L. 2013 H.B. 215, A.L. 2014 S.B. 491, A.L. 2014 H.B. 1371)

Effective 1-01-17

*Section 566.040 was transferred to 566.031, H.B. 215, 2013

**Section 566.070 was transferred to 566.061, H.B. 215, 2013



Section 167.117 Principal, teachers, school employees to report certain acts, to whom, exceptions — limit on liability — penalty.

Effective 28 Aug 2010

Title XI EDUCATION AND LIBRARIES

167.117. Principal, teachers, school employees to report certain acts, to whom, exceptions — limit on liability — penalty. — 1. In any instance when any person is believed to have committed an act which if committed by an adult would be assault in the first, second or third degree, sexual assault, or deviate sexual assault against a pupil or school employee, while on school property, including a school bus in service on behalf of the district, or while involved in school activities, the principal shall immediately report such incident to the appropriate local law enforcement agency and to the superintendent, except in any instance when any person is believed to have committed an act which if committed by an adult would be assault in the third degree and a written agreement as to the procedure for the reporting of such incidents of third degree assault has been executed between the superintendent of the school district and the appropriate local law enforcement agency, the principal shall report such incident to the appropriate local law enforcement agency in accordance with such agreement.

2. In any instance when a pupil is discovered to have on or about such pupil's person, or among such pupil's possessions, or placed elsewhere on the school premises, including but not limited to the school playground or the school parking lot, on a school bus or at a school activity whether on or off of school property any controlled substance as defined in section 195.010 or any weapon as defined in subsection 6 of section 160.261 in violation of school policy, the principal shall immediately report such incident to the appropriate local law enforcement agency and to the superintendent.

3. In any instance when a teacher becomes aware of an assault as set forth in subsection 1 of this section or finds a pupil in possession of a weapon or controlled substances as set forth in subsection 2 of this section, the teacher shall immediately report such incident to the principal.

4. A school employee, superintendent or such person's designee who in good faith provides information to law enforcement or juvenile authorities pursuant to this section or section 160.261 shall not be civilly liable for providing such information.

5. Any school official responsible for reporting pursuant to this section or section 160.261 who willfully neglects or refuses to perform this duty shall be subject to the penalty established pursuant to section 162.091.

(L. 1996 H.B. 1301 & 1298 § 2, A.L. 1997 H.B. 641 & 593, A.L. 2000 S.B. 944, A.L. 2010 H.B. 1543)

(2013) School personnel following requirements of section are entitled to immunity under the federal Coverdell Act. T.B. v. Hazelwood School Dist., 417 S.W.3d 261 (Mo.App.E.D.).



Section 167.121 Assignment of pupil to another district — tuition, how paid, amount — lapsed, unaccredited, and provisionally unaccredited districts, enrollment in virtual school permitted.

Effective 28 Aug 2007

Title XI EDUCATION AND LIBRARIES

167.121. Assignment of pupil to another district — tuition, how paid, amount — lapsed, unaccredited, and provisionally unaccredited districts, enrollment in virtual school permitted. — 1. If the residence of a pupil is so located that attendance in the district of residence constitutes an unusual or unreasonable transportation hardship because of natural barriers, travel time, or distance, the commissioner of education or his designee may assign the pupil to another district. Subject to the provisions of this section, all existing assignments shall be reviewed prior to July 1, 1984, and from time to time thereafter, and may be continued or rescinded. The board of education of the district in which the pupil lives shall pay the tuition of the pupil assigned. The tuition shall not exceed the pro rata cost of instruction.

2. (1) For the school year beginning July 1, 2008, and each succeeding school year, a parent or guardian residing in a lapsed public school district or a district that has scored either unaccredited or provisionally accredited, or a combination thereof, on two consecutive annual performance reports may enroll the parent's or guardian's child in the Missouri virtual school created in section 161.670 provided the pupil first enrolls in the school district of residence. The school district of residence shall include the pupil's enrollment in the virtual school created in section 161.670 in determining the district's average daily attendance. Full-time enrollment in the virtual school shall constitute one average daily attendance equivalent in the school district of residence. Average daily attendance for part-time enrollment in the virtual school shall be calculated as a percentage of the total number of virtual courses enrolled in divided by the number of courses required for full-time attendance in the school district of residence.

(2) A pupil's residence, for purposes of this section, means residency established under section 167.020. Except for students residing in a K-8 district attending high school in a district under section 167.131, the board of the home district shall pay to the virtual school the amount required under section 161.670.

(3) Nothing in this section shall require any school district or the state to provide computers, equipment, internet or other access, supplies, materials or funding, except as provided in this section, as may be deemed necessary for a pupil to participate in the virtual school created in section 161.670.

(4) Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2007, shall be invalid and void.

(L. 1963 p. 200 § 8-12, A.L. 1973 H.B. 158, A.L. 1979 H.B. 280, A.L. 1983 H.B. 815, A.L. 2007 S.B. 64)

(Source: RSMo 1959 § 161.093)

(1973) Accessibility is sole consideration and financial effect on school district is not an item to be considered. Haymart v. Freiberger (A.), 498 S.W.2d 590.

(1977) Mandamus generally will not lie to control discretionary action by school board but may require board to exercise its discretion. State ex rel. Seidl v. Jefferson City Board of Education (A.), 548 S.W.2d 853.



Section 167.122 Placed pupils, notification of district, distribution of information.

Effective 28 Aug 2014

Title XI EDUCATION AND LIBRARIES

167.122. Placed pupils, notification of district, distribution of information. — 1. Notwithstanding any provisions of chapter 211 or chapter 610 to the contrary the juvenile officer or an employee of the children's division shall notify the school district that a child under judicial custody pursuant to subsection 3 of section 211.031 is being enrolled in that district or that a child already enrolled has been taken into judicial custody.

2. The notification shall be given to the superintendent of schools or a designee, either orally or in writing, at the time of enrollment or no later than five days following the court taking custody of the child under subsection 3 of section 211.031. If the report is made orally, written notice shall follow in a timely manner. The notification shall describe any conduct that involved physical force with the intent to do serious bodily harm to another person but shall not include the name of any victim other than the child.

3. The superintendent or a designee is authorized to share this information with teachers and other school district employees with a need to know while acting within the scope of their assigned duties pursuant to subsection 2 of section 160.261. Any information received by school district officials pursuant to this section shall be received in confidence and used for the limited purposes of assuring that good order and discipline is maintained in the school, or for intervention and counseling purposes for the benefit of the child. The information shall not be part of the child's permanent record. The information shall not be used as the sole basis for denying educational services to a pupil.

(L. 1998 H.B. 1683, A.L. 2014 H.B. 1299 Revision)



Section 167.123 Notification to superintendent, when, manner — responsibility of superintendent upon notification — confidentiality of information.

Effective 28 Aug 2014

Title XI EDUCATION AND LIBRARIES

167.123. Notification to superintendent, when, manner — responsibility of superintendent upon notification — confidentiality of information. — 1. Notwithstanding any other provisions of this chapter, or chapter 610, to the contrary, the juvenile officer or an employee of the children's division shall notify the superintendent of the school district in which the child is enrolled, or the superintendent's designee, upon request by the superintendent or designee regarding such child, when a case is active regarding the child.

2. The notification shall be made orally or in writing, in a timely manner, no later than five days following the request by the superintendent or designee. If the report is made orally, written notice shall follow in a timely manner. The notification shall include a complete description of the case involving the pupil, the conduct the child is alleged to have committed, if any, and the dates the conduct occurred but shall not include the name of any victim other than the child.

3. The superintendent or the designee of the superintendent shall report such information to teachers and other school district employees with a need to know while acting within the scope of their assigned duties. Any information received by school district officials pursuant to this section shall be received in confidence and used for the limited purposes of assuring that good order and discipline is maintained in the school, or for intervention and counseling purposes for the benefit of the child. The information shall not be part of the child's permanent record. The information shall not be used as the sole basis for not providing educational services to a pupil.

(L. 1998 H.B. 971 § 2, A.L. 2014 H.B. 1299 Revision)



Section 167.126 Children admitted to certain programs or facilities, right to educational services — school district, per pupil cost, payment — inclusion in average daily attendance, payments in lieu of taxes, when.

Effective 28 Aug 2009

Title XI EDUCATION AND LIBRARIES

167.126. Children admitted to certain programs or facilities, right to educational services — school district, per pupil cost, payment — inclusion in average daily attendance, payments in lieu of taxes, when. — 1. Children who are admitted to programs or facilities of the department of mental health or whose domicile is one school district in Missouri but who reside in another school district in Missouri as a result of placement arranged by or approved by the department of mental health, the department of social services or placement arranged by or ordered by a court of competent jurisdiction shall have a right to be provided the educational services as provided by law and shall not be denied admission to any appropriate regular public school or special school district program or program operated by the state board of education, as the case may be, where the child actually resides because of such admission or placement; provided, however, that nothing in this section shall prevent the department of mental health, the department of social services or a court of competent jurisdiction from otherwise providing or procuring educational services for such child.

2. Each school district or special school district constituting the domicile of any child for whom educational services are provided or procured under this section shall pay toward the per-pupil costs for educational services for such child. A school district which is not a special school district shall pay an amount equal to the average sum produced per child by the local tax effort of the district of domicile. A special school district shall pay an amount not to exceed the average sum produced per child by the local tax efforts of the domiciliary districts.

3. When educational services have been provided by the school district or special school district in which a child actually resides, including a child who temporarily resides in a children's hospital licensed under chapter 197, for rendering health care services to children under the age of eighteen for more than three days, other than the district of domicile, the amounts as provided in subsection 2 of this section for which the domiciliary school district or special school district is responsible shall be paid by such district directly to the serving district. The school district, or special school district, as the case may be, shall send a written voucher for payment to the regular or special district constituting the domicile of the child served and the domiciliary school district or special school district receiving such voucher shall pay the district providing or procuring the services an amount not to exceed the average sum produced per child by the local tax efforts of the domiciliary districts. In the event the responsible district fails to pay the appropriate amount to the district within ninety days after a voucher is submitted, the state department of elementary and secondary education shall deduct the appropriate amount due from the next payments of any state financial aid due that district and shall pay the same to the appropriate district.

4. In cases where a child whose domicile is in one district is placed in programs or facilities operated by the department of mental health or resides in another district pursuant to assignment by that department or is placed by the department of social services or a court of competent jurisdiction into any type of publicly contracted residential site in Missouri, the department of elementary and secondary education shall, as soon as funds are appropriated, pay the serving district from funds appropriated for that purpose the amount by which the per-pupil costs of the educational services exceeds the amounts received from the domiciliary district except that any other state money received by the serving district by virtue of rendering such service shall reduce the balance due.

5. Institutions providing a place of residence for children whose parents or guardians do not reside in the district in which the institution is located shall have authority to enroll such children in a program in the district or special district in which the institution is located and such enrollment shall be subject to the provisions of subsections 2 and 3 of this section. The provisions of this subsection shall not apply to placement authorized pursuant to subsection 1 of this section or if the placement occurred for the sole purpose of enrollment in the district or special district. "Institution" as used in this subsection means a facility organized under the laws of Missouri for the purpose of providing care and treatment of juveniles.

6. Children residing in institutions providing a place of residence for three or more such children whose domicile is not in the state of Missouri may be admitted to schools or programs provided on a contractual basis between the school district, special district or state department or agency and the proper department or agency, or persons in the state where domicile is maintained. Such contracts shall not be permitted to place any financial burden whatsoever upon the state of Missouri, its political subdivisions, school districts or taxpayers.

7. For purposes of this section the domicile of the child shall be the school district where the child would have been educated if the child had not been placed in a different school district. No provision of this section shall be construed to deny any child domiciled in Missouri appropriate and necessary, gratuitous public services.

8. For the purpose of distributing state aid under section 163.031, a child receiving educational services provided by the district in which the child actually resides, other than the district of domicile, shall be included in average daily attendance, as defined under section 163.011, of the district providing the educational services for the child.

9. Each school district or special school district where the child actually resides, other than the district of domicile, may receive payment from the department of elementary and secondary education, in lieu of receiving the local tax effort from the domiciliary school district. Such payments from the department shall be subject to appropriation and shall only be made for children that have been placed in a school other than the domiciliary school district by a state agency or a court of competent jurisdiction and from whom excess educational costs are billed to the department of elementary and secondary education.

(L. 1995 H.B. 174, et al., A.L. 1997 H.B. 641 & 593, A.L. 1999 H.B. 889 merged with S.B. 387, et al., A.L. 2005 S.B. 287, A.L. 2009 S.B. 291)



Section 167.131 District not accredited shall pay tuition and transportation, when — amount charged.

Effective 28 Aug 2016

Title XI EDUCATION AND LIBRARIES

167.131. District not accredited shall pay tuition and transportation, when — amount charged. — 1. The board of education of each district in this state that does not maintain an accredited school pursuant to the authority of the state board of education to classify schools as established in section 161.092 shall pay the tuition of and provide transportation consistent with the provisions of section 167.241 for each pupil resident therein who attends an accredited school in another district of the same or an adjoining county or who attends an approved charter school in the same or an adjoining county.

2. The rate of tuition to be charged by the district attended and paid by the sending district is the per pupil cost of maintaining the district's grade level grouping which includes the school attended. The rate of tuition to be charged by the approved charter school attended and paid by the sending district is the per pupil cost of maintaining the approved charter school's grade level grouping. For a district, the cost of maintaining a grade level grouping shall be determined by the board of education of the district but in no case shall it exceed all amounts spent for teachers' wages, incidental purposes, debt service, maintenance and replacements. For an approved charter school, the cost of maintaining a grade level grouping shall be determined by the approved charter school but in no case shall it exceed all amounts spent by the district in which the approved charter school is located for teachers' wages, incidental purposes, debt service, maintenance, and replacements. The term “debt service”, as used in this section, means expenditures for the retirement of bonded indebtedness and expenditures for interest on bonded indebtedness. Per pupil cost of the grade level grouping shall be determined by dividing the cost of maintaining the grade level grouping by the average daily pupil attendance. If there is disagreement as to the amount of tuition to be paid, the facts shall be submitted to the state board of education, and its decision in the matter shall be final. Subject to the limitations of this section, each pupil shall be free to attend the public school of his or her choice.

3. For purposes of this section, “approved charter school” means a charter school that has existed for less than three years or a charter school with a three-year average score of seventy percent or higher on its annual performance report.

(L. 1963 p. 200 § 8-13 and p. 339 § 161.095, A.L. 1973 H.B. 158, A.L. 1993 S.B. 380, A.L. 2016 S.B. 638)

(Source: RSMo 1959 § 161.095, A.L. 1961 p. 345)

(2013) Section requiring unaccredited district to pay tuition for any resident pupil attending an accredited school did not impose a new or increased activity service and thus was not an unfunded mandate in contravention of the Hancock Amendment. Breitenfeld v. School Dist. of Clayton, 399 S.W.3d 816 (Mo.banc).



Section 167.141 Amount deductible from per pupil cost in computing tuition to be added to apportionment of district of residence, when.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

167.141. Amount deductible from per pupil cost in computing tuition to be added to apportionment of district of residence, when. — The amount deductible from the per pupil cost of maintaining the high school attended in determining the tuition payable by a district on account of a pupil resident therein who attends an approved high school in another district, in accordance with the provisions of section 167.131, shall be added to the apportionment of the district of the pupil's residence to be applied on the tuition of the pupil, if the school attended is in an adjoining county outside the state of Missouri, and if the district of the pupil's residence has filed with the state board of education a receipt showing that such tuition has been paid by the district.

(L. 1963 p. 200 § 8-14)

(Source: RSMo 1959 § 161.097)



Section 167.151 Admission of nonresident and other tuition pupils — certain pupils exempt from tuition — school tax credited against tuition — owners of agricultural land in more than one district, options, notice required, when.

Effective 01 Jul 2006, see footnote

Title XI EDUCATION AND LIBRARIES

167.151. Admission of nonresident and other tuition pupils — certain pupils exempt from tuition — school tax credited against tuition — owners of agricultural land in more than one district, options, notice required, when. — 1. The school board of any district, in its discretion, may admit to the school pupils not entitled to free instruction and prescribe the tuition fee to be paid by them, except as provided in sections 167.121 and 167.131.

2. Orphan children, children with only one parent living, and children whose parents do not contribute to their support—if the children are between the ages of six and twenty years and are unable to pay tuition—may attend the schools of any district in the state in which they have a permanent or temporary home without paying a tuition fee.

3. Any person who pays a school tax in any other district than that in which he resides may send his children to any public school in the district in which the tax is paid and receive as a credit on the amount charged for tuition the amount of the school tax paid to the district; except that any person who owns real estate of which eighty acres or more are used for agricultural purposes and upon which his residence is situated may send his children to public school in any school district in which a part of such real estate, contiguous to that upon which his residence is situated, lies and shall not be charged tuition therefor; so long as thirty-five percent of the real estate is located in the school district of choice. The school district of choice shall count the children in its average daily attendance for the purpose of distribution of state aid through the foundation formula.

4. Any owner of agricultural land who, pursuant to subsection 3 of this section, has the option of sending his children to the public schools of more than one district shall exercise such option as provided in this subsection. Such person shall send written notice to all school districts involved specifying to which school district his children will attend by June thirtieth in which such a school year begins. If notification is not received, such children shall attend the school in which the majority of his property lies. Such person shall not send any of his children to the public schools of any district other than the one to which he has sent notice pursuant to this subsection in that school year or in which the majority of his property lies without paying tuition to such school district.

5. If a pupil is attending school in a district other than the district of residence and the pupil's parent is teaching in the school district or is a regular employee of the school district which the pupil is attending, then the district in which the pupil attends school shall allow the pupil to attend school upon payment of tuition in the same manner in which the district allows other pupils not entitled to free instruction to attend school in the district. The provisions of this subsection shall apply only to pupils attending school in a district which has an enrollment in excess of thirteen thousand pupils and not in excess of fifteen thousand pupils and which district is located in a county of the first classification with a charter form of government which has a population in excess of six hundred thousand persons and not in excess of nine hundred thousand persons.

(L. 1963 p. 200 § 8-15, A.L. 1983 H.B. 815, A.L. 1988 S.B. 797, A.L. 1999 H.B. 889, A.L. 2005 S.B. 287)

(Source: RSMo 1959 §§ 163.010, 165.393)

Effective 7-01-06



Section 167.161 Suspension or expulsion of pupil — notice — hearing — felony violation, grounds for suspension.

Effective 28 Aug 1997

Title XI EDUCATION AND LIBRARIES

167.161. Suspension or expulsion of pupil — notice — hearing — felony violation, grounds for suspension. — 1. The school board of any district, after notice to parents or others having custodial care and a hearing upon charges preferred, may suspend or expel a pupil for conduct which is prejudicial to good order and discipline in the schools or which tends to impair the morale or good conduct of the pupils. In addition to the authority granted in section 167.171, a school board may authorize, by general rule, the immediate removal of a pupil upon a finding by the principal, superintendent, or school board that the pupil poses a threat of harm to such pupil or others, as evidenced by the prior conduct of such pupil. Prior disciplinary actions shall not be used as the sole basis for removal, suspension or expulsion of a pupil. Removal of any pupil who is a student with a disability is subject to state and federal procedural rights. At the hearing upon any such removal, suspension or expulsion, the board shall consider the evidence and statements that the parties present and may consider records of past disciplinary actions, criminal court records or juvenile court records consistent with other provisions of the law, or the actions of the pupil which would constitute a criminal offense. The board may provide by general rule not inconsistent with this section for the procedure and conduct of such hearings. After meeting with the superintendent or his designee to discuss the expulsion, the parent, custodian or the student, if at least eighteen years of age, may, in writing, waive any right to a hearing before the board of education.

2. The school board of any district, after notice to parents or others having custodial care and a hearing upon the matter, may suspend a pupil upon a finding that the pupil has been charged, convicted or pled guilty in a court of general jurisdiction for the commission of a felony criminal violation of state or federal law. At a hearing required by this subsection, the board shall consider statements that the parties present. The board may provide for the procedure and conduct of such hearings.

3. The school board shall make a good-faith effort to have the parents or others having custodial care present at any such hearing. Notwithstanding any other provision of law to the contrary, student discipline hearings or proceedings related to the rights of students to attend school or to receive academic credit shall not be required to comply with the requirements applicable to contested case hearings as provided in chapter 536, provided that appropriate due process procedures shall be observed which shall include the right for a trial de novo by the circuit court.

(L. 1963 p. 200 § 8-16, A.L. 1995 174, et al., A.L. 1996 H.B. 791 merged with H.B. 1301 & 1298, A.L. 1997 H.B. 641 & 593)

(Source: RSMo 1959 §§ 163.010, 165.393)



Section 167.164 Suspension or expulsion not to relieve duty to educate — district to pay costs of alternative education — voucher — district may contract for alternative education services.

Effective 28 Aug 1996

Title XI EDUCATION AND LIBRARIES

167.164. Suspension or expulsion not to relieve duty to educate — district to pay costs of alternative education — voucher — district may contract for alternative education services. — 1. Any suspension issued pursuant to section 167.161, or this section, or expulsion pursuant to section 167.161, shall not relieve the state or the suspended student's parents or guardians of their responsibilities to educate the student. School districts are encouraged to provide an in-school suspension system and to search for other acceptable discipline alternatives prior to using suspensions of more than ten days or expelling a student from the school. Each school district or special school district constituting the domicile of any child for whom alternative education programs are provided or procured under this section shall pay toward the per pupil costs for alternative education programs for such child. A school district which is not a special school district shall pay an amount equal to the average sum produced per child by the local tax effort of the district of domicile. A special school district shall pay an amount not to exceed the average sum produced per child by the local tax efforts of the domiciliary districts. When educational services have been provided by the school district or special school district in which a child actually resides, other than the district of domicile, the amounts as provided in subsection 2 of this section* for which the domiciliary school district or special school district is responsible shall be paid by such district directly to the serving district. The school district, or special school district, as the case may be, shall send a written voucher for payment to the regular or special district constituting the domicile of the child served and the domiciliary school district or special school district receiving such voucher shall pay the district providing or procuring the services an amount not to exceed the average sum produced per child by the local tax efforts of the domiciliary districts. In the event the responsible district fails to pay the appropriate amount to the district within ninety days after a voucher is submitted, the state department of elementary and secondary education shall deduct the appropriate amount due from the next payments of any state financial aid due that district and shall pay the same to the appropriate district.

2. A school district may contract with other political subdivisions, public agencies, not-for-profit organizations, or private agencies for the provision of alternative education services for students whose demonstrated disruptive behavior indicates that they cannot be adequately served in the traditional classroom setting. Such contracting may be included as part of a grant application pursuant to section 167.335 or conducted independent of the provisions of section 167.335.

(L. 1996 H.B. 1301 & 1298 § 5)

*Words "of this section" do not appear in original rolls.



Section 167.166 Prohibition on strip searches, exceptions — strip search defined — violation, penalty — prohibition on removal of certain items not deemed disruptive.

Effective 28 Aug 2004

Title XI EDUCATION AND LIBRARIES

167.166. Prohibition on strip searches, exceptions — strip search defined — violation, penalty — prohibition on removal of certain items not deemed disruptive. — 1. Except as provided in subsections 2 and 3 of this section, no employee of or volunteer at any public school or charter school within this state shall perform a strip search, as that term is defined in section 544.193, of any student of any such school. However, strip searches may be conducted by, or under the authority of, a commissioned law enforcement officer.

2. A student may be strip searched by a school employee only if a commissioned law enforcement officer is not immediately available and if the school employee reasonably believes that a student possesses a weapon, explosive, or substance that poses an imminent threat of physical harm to himself or herself or another person.

3. For the purposes of this section, the term "strip search" shall not include the removal of clothing in order to investigate the potential abuse or neglect of a student; give medical attention to a student; provide health services to a student; or screen a student for medical conditions.

4. If a student is strip searched by an employee of a school or a commissioned law enforcement officer, the district will attempt to notify the student's parent or guardian as soon as possible.

5. Any employee of a public school or charter school who violates the provisions of subsections 1 to 4 of this section shall be immediately suspended without pay, pending an evidentiary hearing when such employee is entitled by statute or contract to such hearing. If an employee is not entitled to such evidentiary hearing, the employee shall be suspended pending completion of due process or further disciplinary action as provided in the district's personnel policies, as applicable.

6. For the purposes of subsections 1 to 5 of this section, the term "employee" shall include all temporary, part-time, and full-time employees of a public school or charter school.

7. No employee of or volunteer in or school board member of or school district administrator of a public school or charter school shall direct a student to remove an emblem, insignia, or garment, including a religious emblem, insignia, or garment, as long as such emblem, insignia, or garment is worn in a manner that does not promote disruptive behavior.

(L. 2004 S.B. 968 and S.B. 969)



Section 167.168 Radio frequency identification technology, students not required to use identification device to monitor or track student location — definition.

Effective 10 Oct 2014, see footnote

Title XI EDUCATION AND LIBRARIES

*167.168. Radio frequency identification technology, students not required to use identification device to monitor or track student location — definition. — 1. No school district shall require a student to use an identification device that uses radio frequency identification technology, or similar technology, to identify the student, transmit information regarding the student, or monitor or track the location of the student.

2. For purposes of this section, "radio frequency identification technology" shall mean a wireless identification system that uses an electromagnetic radio frequency signal to transmit data without physical contact between a card, badge, or tag and another device.

(L. 2014 S.B. 523)

*Effective 10-10-14, see § 21.250. S.B. 523 was vetoed July 9, 2014. The veto was overridden on September 10, 2014.



Section 167.171 Summary suspension of pupil — appeal — grounds for suspension — procedure — conference required, when — statewide suspension, when.

Effective 01 Jan 2017, see footnote

Title XI EDUCATION AND LIBRARIES

167.171. Summary suspension of pupil — appeal — grounds for suspension — procedure — conference required, when — statewide suspension, when. — 1. The school board in any district, by general rule and for the causes provided in section 167.161, may authorize the summary suspension of pupils by principals of schools for a period not to exceed ten school days and by the superintendent of schools for a period not to exceed one hundred and eighty school days. In case of a suspension by the superintendent for more than ten school days, the pupil, the pupil's parents or others having such pupil's custodial care may appeal the decision of the superintendent to the board or to a committee of board members appointed by the president of the board which shall have full authority to act in lieu of the board. Any suspension by a principal shall be immediately reported to the superintendent who may revoke the suspension at any time. In event of an appeal to the board, the superintendent shall promptly transmit to it a full report in writing of the facts relating to the suspension, the action taken by the superintendent and the reasons therefor and the board, upon request, shall grant a hearing to the appealing party to be conducted as provided in section 167.161.

2. No pupil shall be suspended unless:

(1) The pupil shall be given oral or written notice of the charges against such pupil;

(2) If the pupil denies the charges, such pupil shall be given an oral or written explanation of the facts which form the basis of the proposed suspension;

(3) The pupil shall be given an opportunity to present such pupil's version of the incident; and

(4) In the event of a suspension for more than ten school days, where the pupil gives notice that such pupil wishes to appeal the suspension to the board, the suspension shall be stayed until the board renders its decision, unless in the judgment of the superintendent of schools, or of the district superintendent, the pupil's presence poses a continuing danger to persons or property or an ongoing threat of disrupting the academic process, in which case the pupil may be immediately removed from school, and the notice and hearing shall follow as soon as practicable.

3. No school board shall readmit or enroll a pupil properly suspended for more than ten consecutive school days for an act of school violence as defined in subsection 2 of section 160.261 regardless of whether or not such act was committed at a public school or at a private school in this state, provided that such act shall have resulted in the suspension or expulsion of such pupil in the case of a private school, or otherwise permit such pupil to attend school without first holding a conference to review the conduct that resulted in the expulsion or suspension and any remedial actions needed to prevent any future occurrences of such or related conduct. The conference shall include the appropriate school officials including any teacher employed in that school or district directly involved with the conduct that resulted in the suspension or expulsion, the pupil, the parent or guardian of the pupil or any agency having legal jurisdiction, care, custody or control of the pupil. The school board shall notify in writing the parents or guardians and all other parties of the time, place, and agenda of any such conference. Failure of any party to attend this conference shall not preclude holding the conference. Notwithstanding any provision of this subsection to the contrary, no pupil shall be readmitted or enrolled to a regular program of instruction if:

(1) Such pupil has been convicted of; or

(2) An indictment or information has been filed alleging that the pupil has committed one of the acts enumerated in subdivision (4) of this subsection to which there has been no final judgment; or

(3) A petition has been filed pursuant to section 211.091 alleging that the pupil has committed one of the acts enumerated in subdivision (4) of this subsection to which there has been no final judgment; or

(4) The pupil has been adjudicated to have committed an act which if committed by an adult would be one of the following:

(a) First degree murder under section 565.020;

(b) Second degree murder under section 565.021;

(c) First degree assault under section 565.050;

(d) Forcible rape under section 566.030 as it existed prior to August 28, 2013, or rape in the first degree under section 566.030;

(e) Forcible sodomy under section 566.060 as it existed prior to August 28, 2013, or sodomy in the first degree under section 566.060;

(f) Statutory rape under section 566.032;

(g) Statutory sodomy under section 566.062;

(h) Robbery in the first degree under section 569.020 as it existed prior to January 1, 2017, or robbery in the first degree under section 570.023;

(i) Distribution of drugs to a minor under section 195.212 as it existed prior to January 1, 2017, or delivery of a controlled substance under section 579.020;

(j) Arson in the first degree under section 569.040;

(k) Kidnapping or kidnapping in the first degree, when classified as a class A felony under section 565.110.

­­

­

4. If a pupil is attempting to enroll in a school district during a suspension or expulsion from another in-state or out-of-state school district including a private, charter or parochial school or school district, a conference with the superintendent or the superintendent's designee may be held at the request of the parent, court-appointed legal guardian, someone acting as a parent as defined by rule in the case of a special education student, or the pupil to consider if the conduct of the pupil would have resulted in a suspension or expulsion in the district in which the pupil is enrolling. Upon a determination by the superintendent or the superintendent's designee that such conduct would have resulted in a suspension or expulsion in the district in which the pupil is enrolling or attempting to enroll, the school district may make such suspension or expulsion from another school or district effective in the district in which the pupil is enrolling or attempting to enroll. Upon a determination by the superintendent or the superintendent's designee that such conduct would not have resulted in a suspension or expulsion in the district in which the student is enrolling or attempting to enroll, the school district shall not make such suspension or expulsion effective in its district in which the student is enrolling or attempting to enroll.

(L. 1963 p. 200 § 8-17, A.L. 1969 p. 274, A.L. 1973 H.B. 158, A.L. 1977 H.B. 130, A.L. 1986 S.B. 707, A.L. 1987 H.B. 384 Revision, A.L. 1995 H.B. 174, et al., A.L. 1996 H.B. 1301 & 1298, A.L. 1999 H.B. 889 merged with S.B. 387, et al., A.L. 2000 S.B. 944, A.L. 2004 S.B. 968 and S.B. 969, A.L. 2013 H.B. 215, A.L. 2014 S.B. 491, A.L. 2014 H.B. 1371)

(Source: RSMo 1959 § 165.393)

Effective 1-01-17



Section 167.181 Immunization of pupils against certain diseases compulsory — exceptions — records — to be at public expense, when — fluoride treatments administered, when — rulemaking authority, procedure.

Effective 10 Jul 2001, see footnote

Title XI EDUCATION AND LIBRARIES

167.181. Immunization of pupils against certain diseases compulsory — exceptions — records — to be at public expense, when — fluoride treatments administered, when — rulemaking authority, procedure. — 1. The department of health and senior services, after consultation with the department of elementary and secondary education, shall promulgate rules and regulations governing the immunization against poliomyelitis, rubella, rubeola, mumps, tetanus, pertussis, diphtheria, and hepatitis B, to be required of children attending public, private, parochial or parish schools. Such rules and regulations may modify the immunizations that are required of children in this subsection. The immunizations required and the manner and frequency of their administration shall conform to recognized standards of medical practice. The department of health and senior services shall supervise and secure the enforcement of the required immunization program.

2. It is unlawful for any student to attend school unless he has been immunized as required under the rules and regulations of the department of health and senior services, and can provide satisfactory evidence of such immunization; except that if he produces satisfactory evidence of having begun the process of immunization, he may continue to attend school as long as the immunization process is being accomplished in the prescribed manner. It is unlawful for any parent or guardian to refuse or neglect to have his child immunized as required by this section, unless the child is properly exempted.

3. This section shall not apply to any child if one parent or guardian objects in writing to his school administrator against the immunization of the child, because of religious beliefs or medical contraindications. In cases where any such objection is for reasons of medical contraindications, a statement from a duly licensed physician must also be provided to the school administrator.

4. Each school superintendent, whether of a public, private, parochial or parish school, shall cause to be prepared a record showing the immunization status of every child enrolled in or attending a school under his jurisdiction. The name of any parent or guardian who neglects or refuses to permit a nonexempted child to be immunized against diseases as required by the rules and regulations promulgated pursuant to the provisions of this section shall be reported by the school superintendent to the department of health and senior services.

5. The immunization required may be done by any duly licensed physician or by someone under his direction. If the parent or guardian is unable to pay, the child shall be immunized at public expense by a physician or nurse at or from the county, district, city public health center or a school nurse or by a nurse or physician in the private office or clinic of the child's personal physician with the costs of immunization paid through the state Medicaid program, private insurance or in a manner to be determined by the department of health and senior services subject to state and federal appropriations, and after consultation with the school superintendent and the advisory committee established in section 192.630. When a child receives his or her immunization, the treating physician may also administer the appropriate fluoride treatment to the child's teeth.

6. Funds for the administration of this section and for the purchase of vaccines for children of families unable to afford them shall be appropriated to the department of health and senior services from general revenue or from federal funds if available.

7. No rule or portion of a rule promulgated under the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of chapter 536. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2001, shall be invalid and void.

(L. 1963 p. 200 § 8-18, A.L. 1972 H.B. 1255, A.L. 1973 H.B. 342, A.L. 1992 S.B. 611, A.L. 1993 H.B. 522 merged with S.B. 52, A.L. 1995 S.B. 3, A.L. 1996 H.B. 904, et al., A.L. 2001 H.B. 567 merged with S.B. 393)

(Source: L. 1961 p. 349 §§ 1 to 6)

Effective 7-10-01

CROSS REFERENCES:

Consent to immunization may be delegated to other persons, when, 431.058

Day care centers, immunization requirements, exceptions, exemption procedure, reports, 210.003

Mandatory insurance coverage of immunizations, exceptions, 376.1215



Section 167.182 HPV informational brochure, contents.

Effective 28 Aug 2010

Title XI EDUCATION AND LIBRARIES

167.182. HPV informational brochure, contents. — 1. The department of health and senior services shall develop an informational brochure relating to the connection between human papillomavirus and cervical cancer, and that an immunization against the human papillomavirus infection is available. The department shall make the brochure available on its website and shall notify each public school district in this state of the availability of the brochure to be printed and included or referred to in any other printed material to be provided directly to parents as the school district deems appropriate. However, materials made available pursuant to this section may only be distributed to parents directly and not distributed to students as material to be given to parents. Such information in the brochure shall include:

(1) The risk factors for developing cervical cancer, the symptoms of the disease, how it may be diagnosed, and its possible consequences if untreated;

(2) The connection between human papillomavirus and cervical cancer, how human papillomavirus is transmitted, how transmission may be prevented, including abstinence as the best way to prevent sexually transmitted diseases, and the relative risk of contracting human papillomavirus for primary and secondary school students;

(3) The latest scientific information on the immunization against human papillomavirus infection and the immunization's effectiveness against causes of cervical cancer;

(4) That a pap smear is still critical for the detection of precancerous changes in the cervix to allow for treatment before cervical cancer develops; and

(5) A statement that any questions or concerns regarding immunizing the child against human papillomavirus could be answered by contacting the family's health care provider.

2. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2010, shall be invalid and void.

(L. 2010 H.B. 1375)



Section 167.183 Immunization records, disclosure, to whom — disclosure for unauthorized purpose, liability.

Effective 06 Jul 1992, see footnote

Title XI EDUCATION AND LIBRARIES

167.183. Immunization records, disclosure, to whom — disclosure for unauthorized purpose, liability. — 1. Information and records pertaining to the immunization status of persons against childhood diseases as required by section 167.181 and section 210.003 may be disclosed and exchanged without a parent's or guardian's written release authorizing such disclosure, to the following, who need to know such information to assure compliance with state statutes or to achieve age-appropriate immunization status for children:

(1) Employees of public agencies, departments and political subdivisions;

(2) Health records staff of school districts and child care facilities;

(3) Persons other than public employees who are entrusted with the regular care of those under the care and custody of a state agency including, but not limited to, operators of day care facilities, group homes, residential care facilities and adoptive or foster parents;

(4) Health care professionals.

2. If any person, authorized in subsection 1 of this section, discloses such information for any other purpose, it is an unauthorized release of confidential information and the person shall be liable for civil damages.

(L. 1992 S.B. 611)

Effective 7-6-92



Section 167.191 Children with contagious diseases not to attend school — penalty.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

167.191. Children with contagious diseases not to attend school — penalty. — It is unlawful for any child to attend any of the public schools of this state while afflicted with any contagious or infectious disease, or while liable to transmit such disease after having been exposed to it. For the purpose of determining the diseased condition, or the liability of transmitting the disease, the teacher or board of directors may require any child to be examined by a physician, and exclude the child from school so long as there is any liability of such disease being transmitted by the pupil. If the parent or guardian refuses to have an examination made by a physician at the request of the teacher or board of directors, the teacher or board of directors may exclude the child from school. Any parent or guardian who persists in sending a child to school, after having been examined as provided by this section, and found to be afflicted with any contagious or infectious disease, or liable to transmit the disease, or refuses to have the child examined as herein provided, is guilty of a misdemeanor, and, upon conviction, shall be punished by a fine of not less than five nor more than one hundred dollars.

(L. 1963 p. 200 § 8-19)

(Source: RSMo 1959 § 163.360)



Section 167.194 Vision examination required, when — rulemaking authority — components of the examination — sunset provision.

Effective 28 Aug 2007, see footnote

Title XI EDUCATION AND LIBRARIES

167.194. Vision examination required, when — rulemaking authority — components of the examination — sunset provision. — 1. Beginning July 1, 2008, every child enrolling in kindergarten or first grade in a public elementary school in this state shall receive one comprehensive vision examination performed by a state licensed optometrist or physician. Evidence of the examination shall be submitted to the school no later than January first of the first year in which the student is enrolled at the school, provided that the evidence submitted in no way violates any provisions of Public Law 104-191, 42 U.S.C. 201, et seq, Health Insurance Portability and Accountability Act of 1996.

2. The state board of education, in conjunction with the department of health and senior services, shall promulgate rules establishing the criteria for meeting the requirements of subsection 1 of this section, which may include, but are not limited to, forms or other proof of such examination, or other rules as are necessary for the enforcement of this section. The form or other proof of such examination shall include but not be limited to identifying the result of the examinations performed under subsection 4 of this section, the cost for the examination, the examiner's qualifications, and method of payment through either:

(1) Insurance;

(2) The state Medicaid program;

(3) Complimentary; or

(4) Other form of payment.

3. The department of elementary and secondary education, in conjunction with the department of health and senior services, shall compile and maintain a list of sources to which children who may need vision examinations or children who have been found to need further examination or vision correction may be referred for treatment on a free or reduced-cost basis. The sources may include individuals, and federal, state, local government, and private programs. The department of elementary and secondary education shall ensure that the superintendent of schools, the principal of each elementary school, the school nurse or other person responsible for school health services, and the parent organization for each district elementary school receives an updated copy of the list each year prior to school opening. Professional and service organizations concerned with vision health may assist in gathering and disseminating the information, at the direction of the department of elementary and secondary education.

4. For purposes of this section, the following comprehensive vision examinations shall include but not be limited to:

(1) Complete case history;

(2) Visual acuity at distance (aided and unaided);

(3) External examination and internal examination (ophthalmoscopic examination);

(4) Subjective refraction to best visual acuity.

5. Findings from the evidence of examination shall be provided to the department of health and senior services and kept by the optometrist or physician for a period of seven years.

6. In the event that a parent or legal guardian of a child subject to this section shall submit to the appropriate school administrator a written request that the child be excused from taking a vision examination as provided in this section, that child shall be so excused.

7. Pursuant to section 23.253 of the Missouri sunset act:

(1) The provisions of the new program authorized under this section shall automatically sunset on June 30, 2012, unless reauthorized by an act of the general assembly; and

(2) If such program is reauthorized, the program authorized under this section shall automatically sunset eight years after the effective date of the reauthorization of this section; and

(3) This section shall terminate on September first of the calendar year immediately following the calendar year in which the program authorized under this section is sunset.

(L. 2007 S.B. 16)

Sunset date 6-30-12

Termination date 9-01-13



Section 167.201 School lunch program — funds — duties of state board.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

167.201. School lunch program — funds — duties of state board. — 1. The provisions of the National School Lunch Act, as amended, (60 U.S. Stat. at Large 230; 42 U.S.C.A. 1751 to 1760) are accepted, and the funds provided thereby shall be accepted for disbursement.

2. All funds under the provisions of the act shall be deposited in the state treasury to the credit of the fund to be known as the "School Lunch Fund" which is hereby established.

3. The state board of education is designated as the state educational agency, as provided in the act, and is charged with the duty and responsibility of cooperating with the Secretary of Agriculture in the administration of the act and is delegated all power necessary to such cooperation.

(L. 1963 p. 200 § 8-20)

(Source: RSMo 1959 §§ 160.160, 160.170)



Section 167.208 Allergy prevention and response policy required, contents — model policy authorized.

Effective 28 Aug 2009

Title XI EDUCATION AND LIBRARIES

167.208. Allergy prevention and response policy required, contents — model policy authorized. — 1. By July 1, 2011, each school district shall adopt a policy on allergy prevention and response, with priority given to addressing potentially deadly food-borne allergies. Such policy shall contain, but shall not be limited to, the following elements:

(1) Distinguishing between building-wide, classroom, and individual approaches to allergy prevention and management;

(2) Providing an age-appropriate response to building-level and classroom-level allergy education and prevention;

(3) Describing the role of both certificated and noncertificated school staff in determining how to manage an allergy problem, whether it is through a plan prepared for a student under Section 504 of the Rehabilitation Act of 1973 for a student with an allergy that has been determined to be a disability, an individualized health plan for a student who has allergies that are not disabling, or other allergy management plans;

(4) Describing the role of other students and parents in cooperating to prevent and mitigate allergies;

(5) Addressing confidentiality issues involved with sharing medical information, including specifying when parental permission is required to make medical information available; and

(6) Coordinating with the school health advisory council, local health authorities, and other appropriate entities to ensure efficient promulgation of accurate information and to ensure that existing school safety and environmental policies do not conflict.

­­

­

2. The department of elementary and secondary education shall, in cooperation with any appropriate professional association, develop a model policy or policies by July 1, 2010.

(L. 2009 H.B. 922)



Section 167.211 School boards may provide for sale of lunches to children.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

167.211. School boards may provide for sale of lunches to children. — Any school board may install in the school buildings under its care the necessary apparatus and appliances, and purchase the necessary food to enable it to provide and sell lunches to children attending the schools. Lunches shall not be sold for a less price than the cost of the food, exclusive of the cost of the necessary apparatus and appliances and exclusive of costs necessary and incidental to the purchase of the food and the preparing and serving of the lunches; except that in cities which have five hundred thousand inhabitants or more, any surplus fund derived from the sale of lunches may, in the discretion of the board of education of the city, be used to furnish lunches at less than cost to the public school pupils of compulsory school age who would otherwise be unable, by reason of insufficient nutrition, to attend school and to pursue the courses of study prescribed.

(L. 1963 p. 200 § 8-21)

(Source: RSMo 1959 § 165.103)



Section 167.221 Lunch programs in urban districts — managers and assistants, designation, duties — deposit and withdrawal of funds.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

167.221. Lunch programs in urban districts — managers and assistants, designation, duties — deposit and withdrawal of funds. — 1. The board of directors of any urban school district which has established facilities for supplying lunches to children attending any of the schools in the district in accordance with the provisions of section 167.211, may designate the secretary of the district or some other person as manager for any or all of the facilities in the schools and, by rule, prescribe his duties. The board may also designate and appoint submanagers, cashiers and other employees to staff the facilities and, by rule, prescribe their duties or the board may delegate to the manager the authority to employ the labor and assistance required to conduct the facilities; except that all persons who handle or are responsible for any moneys in connection with the operation of the facilities, or who have authority to sign or countersign any checks upon any of the funds or accounts shall be appointed by the board and shall be required to give bond to the district in the amount, and with such sureties as the board designates, conditioned to faithfully account for all funds coming into their possession, and for the faithful performance of their duties. The manager of the facilities shall keep full and accurate accounts of all receipts, expenditures and disbursements by the facilities under his direction and control, and shall on or before October first of each year deliver to the board a complete report in writing showing the operations of the facilities under his direction and control, and the receipts and disbursements on account thereof for the preceding fiscal year.

2. The board may authorize the deposit of funds received from the operations of the facilities in the banks or depositaries and in the amounts that the board determines, and may designate the persons by whom and the purposes for which checks may be drawn thereon. All deposits shall be secured in the manner provided in section 165.241. If the board designates depositaries for the receipts from the operation of the facilities, the treasurer of the school district shall not be required to take into his custody or control any funds so received and so deposited, and neither he nor his sureties shall be responsible for the funds not coming into his custody and control.

(L. 1963 p. 200 § 8-22)

(Source: RSMo 1959 § 165.550)



Section 167.223 High school may offer postsecondary course options — fees.

Effective 28 Aug 2016

Title XI EDUCATION AND LIBRARIES

167.223. High school may offer postsecondary course options — fees. — 1. Public high schools may, in cooperation with Missouri public two-year colleges and public or private four-year colleges and universities, offer postsecondary course options to high school students. A postsecondary course option allows eligible students to attend vocational or academic classes on a college or university campus and receive both high school and college credit upon successful completion of the course.

2. For purposes of state aid, the pupil's resident district shall continue to count the pupil in the average daily attendance of such resident district for any time the student is attending a postsecondary course.

3. Any pupil enrolled in a two-year college under a postsecondary course option shall be considered a resident student for the purposes of calculating state aid to the two-year college.

4. Two-year colleges and four-year colleges and universities may charge reasonable fees for pupils enrolled in courses under a postsecondary course option. Such fees may be paid by the district of residence or by the pupil, as determined by the agreement between the district of residence and the college or university.

(L. 1990 S.B. 740 § 37, A.L. 1998 S.B. 553, A.L. 2016 S.B. 997)



Section 167.225 Definitions — instruction in Braille for visually impaired students — teacher certification.

Effective 28 Aug 1990

Title XI EDUCATION AND LIBRARIES

167.225. Definitions — instruction in Braille for visually impaired students — teacher certification. — 1. As used in this section, the following terms mean:

(1) "Blind persons", individuals who:

(a) Have a visual acuity of 20/200 or less in the better eye with conventional correction, or have a limited field of vision such that the widest diameter of the visual field subtends an angular distance not greater than twenty degrees; or

(b) Have a reasonable expectation of visual deterioration; or

(c) Cannot read printed material at a competitive rate of speed and with facility due to lack of visual acuity;

(2) "Braille", the system of reading and writing through touch commonly known as standard English braille;

(3) "Student", any student who is blind or any student eligible for special education services for visually impaired as defined in P.L. 94-142.

2. All students may receive instruction in braille reading and writing as part of their individualized education plan. No student shall be denied the opportunity of instruction in braille reading and writing solely because the student has some remaining vision.

3. Instruction in braille reading and writing shall be sufficient to enable each student to communicate effectively and efficiently at a level commensurate with his sighted peers of comparable grade level and intellectual functioning. The student's individualized education plan shall specify:

(1) How braille will be implemented as the primary mode for learning through integration with normal classroom activities. If braille will not be provided to a child who is blind, the reason for not incorporating it in the individualized education plan shall be documented therein;

(2) The date on which braille instruction will commence;

(3) The level of competency in braille reading and writing to be achieved by the end of the period covered by the individualized education plan; and

(4) The duration of each session.

4. As part of the certification process, teachers certified in the education of blind and visually impaired children shall be required to demonstrate competence in reading and writing braille. The department of elementary and secondary education shall adopt assessment procedures to assess such competencies which are consistent with standards adopted by the National Library Service for the Blind and Physically Handicapped, Library of Congress, Washington, D. C.

(L. 1990 S.B. 740 § 11)



Section 167.227 Summer school programs — attendance outside of district — funding, cooperation among districts.

Effective 10 Jul 1990, see footnote

Title XI EDUCATION AND LIBRARIES

167.227. Summer school programs — attendance outside of district — funding, cooperation among districts. — 1. A pupil may attend a summer school program in a public school district other than his district of residence if accepted by the district offering the program. Such summer programs may be advanced, academic or remedial programs but shall not include those programs funded wholly by federal moneys. No pupil shall attend summer school classes in more than one district during any one summer.

2. For purposes of funding summer school programs, each district shall either consider all nonresident students residents for purposes of receiving state aid or consider all nonresident students nonresidents for purposes of collecting tuition. Any pupil attending a summer school program in a public school district other than his district of residence shall for purposes of state aid for the summer term be considered a resident of the district in which he is attending.

3. Any public school district may cooperate with other public school districts to make optimum use of faculty and resources in providing summer school options for pupils in all districts. Nothing in this section shall prohibit schools from establishing contractual services for certain summer school students.

(L. 1990 S.B. 740 § 38)

Effective 7-10-90



Section 167.231 Transportation of pupils by districts, except metropolitan — mileage limits for state aid — extra transportation, district expense — election, ballot form.

Effective 28 Aug 2006

Title XI EDUCATION AND LIBRARIES

167.231. Transportation of pupils by districts, except metropolitan — mileage limits for state aid — extra transportation, district expense — election, ballot form. — 1. Within all school districts except metropolitan districts the board of education shall provide transportation to and from school for all pupils living more than three and one-half miles from school and may provide transportation for all pupils. State aid for transportation shall be paid as provided in section 163.161 only on the basis of the cost of pupil transportation for those pupils living one mile or more from school, including transportation provided to and from publicly operated university laboratory schools. The board of education may provide transportation for pupils living less than one mile from school at the expense of the district and may prescribe reasonable rules and regulations as to eligibility of pupils for transportation, and, notwithstanding any other provision of law, no such district shall be subject to an administrative penalty when the district demonstrates pursuant to rule established by the state board of education that such students are required to cross a state highway or county arterial in the absence of sidewalks, traffic signals, or a crossing guard and that no existing bus stop location has been changed to permit a district to evade such penalty. If no increase in the tax levy of the school district is required to provide transportation for pupils living less than one mile from the school, the board may transport said pupils. If an increase in the tax levy of the school district is required to provide transportation for pupils living less than one mile from school, the board shall submit the question at a public election. If a two-thirds majority of the voters voting on the question at the election are in favor of providing the transportation, the board shall arrange and provide therefor.

2. The proposal and the ballots may be in substantially the following form:

­

­

3. The board of education of any school district may provide transportation to and from school for any public school pupil not otherwise eligible for transportation under the provisions of state law, and may prescribe reasonable rules and regulations as to eligibility for transportation, if the parents or guardian of the pupil agree in writing to pay the actual cost of transporting the pupil. The minimum charge would be the actual cost of transporting the pupil for ninety school days, which actual cost is to be determined by the average per-pupil cost of transporting children in the school district during the preceding school year. The full actual cost shall be paid by the parent or guardian of the pupil and shall not be paid out of any state school aid funds or out of any other revenues of the school district. The cost of transportation may be paid in installments, and the board of education shall establish the cost of the transportation and the time or times and method of payment.

(L. 1963 p. 200 § 8-23, A.L. 1965 p. 288, A.L. 1973 H.B. 158, A.L. 1977 H.B. 130, A.L. 1978 H.B. 969, H.B. 971, A.L. 1979 H.B. 300, A.L. 1990 H.B. 1142, A.L. 2006 H.B. 1180)

(Source: RSMo 1959 §§ 165.140, 165.373, 165.700)

(1974) This section does not authorize transportation of private school pupils. For opinion see Luetkemeyer et al. v. Kaufmann, 364 F.Supp 376, affirmed by supreme court in memorandum opinion (U.S.) 95 S.Ct. 167.



Section 167.232 Tax for extra transportation may be rescinded, procedure.

Effective 28 Aug 1978

Title XI EDUCATION AND LIBRARIES

167.232. Tax for extra transportation may be rescinded, procedure. — 1. The board of education of any seven-director school district where the voters of the district have approved the transportation of pupils living less than one mile from the school and the levying of an additional tax to pay for such transportation as provided in section 167.231 may, when it determines such action advisable, present a proposition to the qualified voters of the district rescinding the tax levy and the requirement that transportation be provided for all pupils living less than one mile from school. Such a proposition shall not be presented to the voters until after such transportation services have been provided for three full school terms and then only at the annual election. Approval of the rescission by a majority of the voters would be effective on July first next following the election. After that date the district shall provide only such transportation as is authorized under subsection 1 of section 167.231. Upon December thirty-first of the year in which the rescission is effective, the district's tax levy shall be reduced by an amount equal to the increase approved by the voters under subsection 2 of section 167.231.

2. The ballot form for such an election shall be in substantially the following form:

­

­

(L. 1977 H.B. 130, A.L. 1978 H.B. 969)



Section 167.241 Transportation of pupils to another district.

Effective 28 Aug 2016

Title XI EDUCATION AND LIBRARIES

167.241. Transportation of pupils to another district. — Transportation for pupils whose tuition the district of residence is required to pay by section 167.131 or who are assigned as provided in section 167.121 shall be provided by the district of residence; however, in the case of pupils covered by section 167.131, the district of residence shall be required to provide transportation only to approved charter schools as defined in section 167.131, school districts accredited by the state board of education pursuant to the authority of the state board of education to classify schools as established in section 161.092, and those school districts designated by the board of education of the district of residence.

(L. 1963 p. 200 § 8-24 and p. 335 § 165.143, A.L. 1977 H.B. 130, A.L. 1979 S.B. 318, A.L. 1993 S.B. 380, A.L. 2016 S.B. 638)

(Source: RSMo 1959 § 165.143)

CROSS REFERENCE:

Transportation by common carrier for students of schools for the blind and deaf, 162.756



Section 167.251 Board to prescribe rules and regulations — driver to give bond — fund charged with transportation expenses.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

167.251. Board to prescribe rules and regulations — driver to give bond — fund charged with transportation expenses. — When transportation is provided by a district pursuant to law, the school board shall make all needful rules and regulations for the transportation of pupils and shall require from every person employed for that purpose, a reasonable bond conditioned upon the faithful discharge of his duties as prescribed by the board. Expenses of transportation shall be paid out of the incidental fund of the district.

(L. 1963 p. 200 § 8-25)

(Source: RSMo 1959 § 165.140)



Section 167.260 Program for developmentally delayed, ages three and four — program for children from at-risk families.

Effective 28 Aug 1990

Title XI EDUCATION AND LIBRARIES

167.260. Program for developmentally delayed, ages three and four — program for children from at-risk families. — 1. Any local school district offering to all pupils who are eligible by age pursuant to section 163.017 a full day of kindergarten within the school calendar as prepared pursuant to section 171.031 shall be eligible for state aid for a program for developmentally delayed children ages three and four as defined in section 178.691 and for children from at-risk families as defined in section 167.273. State aid shall be provided for no more than a half-day program within the district's school calendar. At a minimum such eligible child shall reach the age of three before the first day of October prior to the start of the school year. Such program shall emphasize social skills, physical development and preparation for kindergarten.

2. The state board of education shall approve such programs and distribute state aid.

(L. 1990 S.B. 740 § 2)



Section 167.263 Teacher assistants, grades kindergarten through three — program established — eligibility — application for assistance — rules, promulgation, procedure.

Effective 28 Aug 1995

Title XI EDUCATION AND LIBRARIES

167.263. Teacher assistants, grades kindergarten through three — program established — eligibility — application for assistance — rules, promulgation, procedure. — 1. A program to provide teacher assistants in regular classrooms in grades kindergarten through three is established. For the purposes of this section a "teacher assistant" is defined as a qualified person employed by a school district to assist a certificated teacher in classroom instruction and management. No teacher assistant shall be counted as a teacher for the purposes of establishing ratios of teachers to pupils in a classroom, school or school district. Any public elementary school containing such grades which meets the criteria pursuant to this section shall be eligible for a state financial supplement to employ teacher assistants. Eligibility criteria are that the school shall have a breakfast program, the school shall serve at least forty percent of its lunches to pupils who are eligible for free or reduced price meals according to federal guidelines, and the school shall have a reading intervention plan pursuant to section 167.268.

2. A school district which contains such eligible schools may apply to the department of elementary and secondary education for a state financial supplement to employ teacher assistants in those schools named in the application and in no other schools of the district. The state full-time equivalent financial supplement shall be three thousand dollars per teacher assistant. No more than one assistant per classroom shall be supplemented by the state pursuant to this section. Teacher assistants thus employed pursuant to this section shall assist teachers in grades kindergarten through three and in no other grades. School districts shall not apply for or assign teacher assistants employed pursuant to this section in classrooms designated as special education or compensatory education classrooms.

3. The state board of education shall promulgate rules and regulations for the implementation of this section. Such rules shall include identifying minimum qualifications for teacher assistants which may include teacher education students, determining the minimum number of pupils per classroom to be eligible for a teacher assistant, establishing application procedures for school districts, and determining a method of awarding state financial supplements in the event that the number of applications exceeds the amounts appropriated therefor. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1990 S.B. 740 § 3, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 167.265 School counselors, grades kindergarten through nine — eligibility — application.

Effective 28 Aug 2016

Title XI EDUCATION AND LIBRARIES

167.265. School counselors, grades kindergarten through nine — eligibility — application. — 1. A program to provide school counselors in grades kindergarten through nine is established. Any public elementary school, middle school, junior high school, or combination of such schools, containing such grades which meet the criteria pursuant to this section shall be eligible for a state financial supplement to employ a school counselor. Eligibility criteria are: the school shall have a minimum enrollment of one hundred twenty-five pupils per school site, shall have a breakfast program, and shall serve at least forty percent of its lunches to pupils who are eligible for free or reduced price meals according to federal guidelines.

2. A school district which contains such eligible schools may apply to the department of elementary and secondary education for a state financial supplement to employ a school counselor in those schools named in the application and in no other schools of the district. The state financial supplement shall not exceed ten thousand dollars per school counselor. No more than one school counselor per school shall be supplemented by the state pursuant to this section, except that a district may apply for an additional school counselor if the enrollment at the school equals four hundred or more pupils. School counselors thus employed pursuant to this section shall at a minimum engage in direct counseling activities with the pupils of the school during a portion of the school day which represents that portion of the school counselor's salary which is supplemented by the state pursuant to this section.

3. The state board of education shall promulgate rules and regulations for the implementation of this section. Such rules shall include identifying any qualifications for school counselors which may be in addition to those promulgated pursuant to section 168.021, establishing application procedures for school districts, determining a method of awarding state financial supplements in the event that the number of applications exceeds the amounts appropriated therefor, and establishing an amount of state financial supplement per school counselor based upon the salary schedule of the district.

(L. 1990 S.B. 740 § 4, A.L. 2016 H.B. 2428)



Section 167.268 Policy for reading intervention plans, grades kindergarten through three — contents — state board to develop guidelines — individual reading intervention plan to be developed.

Effective 28 Aug 1990

Title XI EDUCATION AND LIBRARIES

167.268. Policy for reading intervention plans, grades kindergarten through three — contents — state board to develop guidelines — individual reading intervention plan to be developed. — 1. Each local school district shall have on file a policy for reading intervention plans for any pupils of the district in grades kindergarten through three pursuant to the provisions of this section. Such plans shall identify strategies to be followed by the district teachers to raise a pupil identified as reading below grade level by recognized methods to reading at grade level by the end of the third grade. Recognized methods of identification may include but need not be limited to the scores of the pupil obtained through any established standardized testing program currently administered by the district, observations of classroom teachers, and documented classroom performance.

2. The state board of education shall develop guidelines to assist districts in formulating policies for reading intervention plans. Such guidelines may include, but are not limited to, timelines for measuring pupil improvement in reading, information on screening for and treatment of auditory dyslexia, and information on the Lindamood Auditory Conceptualization Test and the Auditory Discrimination in Depth Program. Such guidelines may also identify performance levels for pupils identified as handicapped or severely handicapped and conditions under which such pupils are exempt from the provisions of this section.

3. Each local school district enrolling a pupil identified as reading below grade level shall develop an individual plan of reading intervention for such pupil. The individual pupil's plan may include individual or group reading development activities. The plan may be developed after consultation with the pupil's parent or legal guardian.

(L. 1990 S.B. 740 § 5)



Section 167.270 Specialized courses of instruction — pupils at risk of dropping out — pregnant teens and teen mothers.

Effective 28 Aug 1990

Title XI EDUCATION AND LIBRARIES

167.270. Specialized courses of instruction — pupils at risk of dropping out — pregnant teens and teen mothers. — 1. Local school districts are encouraged to offer additional specialized programs for any pupil who has a high risk of becoming a high school dropout. Additional financial assistance from state aid provided by section 167.260 shall be provided to those school districts which offer such courses. For any programs established pursuant to this section, such additional state aid shall be distributed according to rules and regulations developed by the state board of education.

2. The rate of reimbursement to local school districts for specialized courses of instruction designed to keep high school pupils from dropping out of school shall be determined on the basis of eight thousand eighty-three dollars for each full-time teacher who teaches such a course which is approved by the state department of elementary and secondary education.

3. A local school district shall be eligible for additional state aid, subject to appropriation therefor, for a program of alternative education programs for pregnant teens and teen mothers who are enrolled as pupils in the district. Such programs may include specialized courses of instruction established pursuant to subsection 1 of this section and such supplemental services as the district may establish within guidelines set by the state board of education to enable teen mothers to complete high school. For these supplemental services a district may accept funds from federal, local and private sources as may be available. Two or more districts may form a consortium to offer these supplemental services. A district which is not a member of a consortium and which does not offer these services may contract with a district which does. Such a district offering such services may waive all or a portion of the tuition for such a pupil.

(L. 1990 S.B. 740 § 6)



Section 167.273 Program of parent education — pregnant teens, teen parents — at-risk families, characteristics — potential dropouts, characteristics.

Effective 28 Aug 1990

Title XI EDUCATION AND LIBRARIES

167.273. Program of parent education — pregnant teens, teen parents — at-risk families, characteristics — potential dropouts, characteristics. — A local school district shall be eligible for additional state aid, subject to appropriations, for a program of parent education pursuant to sections 178.691 to 178.699 which is established in one or more high schools of the district to serve pregnant teens and teen parents enrolled as pupils in the district, and for a program of parent education which is designed to assist at-risk families who exhibit the characteristics which produce at-risk children. The term "at-risk" is used to describe those families who exhibit the characteristics which may produce children likely to drop out of school, which characteristics may include, but need not be limited to, single parent households, chemical dependencies, unemployment, low educational attainment of the parent or parents, numerous family relocations, referral to mental health or social service agencies, and involvement with the corrections system of this state; and to describe those children who exhibit the characteristics of potential school dropouts, which characteristics may include, but need not be limited to, high absentee rate, high truancy rate, low academic achievement, referrals to mental health or social services agencies, recurring discipline problems, and involvement with the juvenile justice system of this state.

(L. 1990 S.B. 740 § 7)



Section 167.275 Dropouts to be reported to state literacy hot line — availability of information on website.

Effective 28 Aug 2009

Title XI EDUCATION AND LIBRARIES

167.275. Dropouts to be reported to state literacy hot line — availability of information on website. — 1. Effective January 1, 1991, all public and nonpublic secondary schools shall report to the state literacy hotline office in Jefferson City the name, mailing address and telephone number of all students sixteen years of age or older who drop out of school for any reason other than to attend another school, college or university, or enlist in the armed services. Such reports shall be made either by using the telephone hotline number or on forms developed by the department of elementary and secondary education. Upon such notification, the state literacy hotline office shall contact the student who has been reported and refer that student to the nearest location that provides adult basic education instruction leading to the completion of a general educational development certificate.

2. All records and reports from or based upon the reports required by this section shall be made available by free electronic record on the department's website or otherwise on the first business day of each month. The names of the students who drop out and any other information which might identify such students shall not be included in the records and reports made available by free electronic media.

(L. 1990 S.B. 740 § 8, A.L. 2009 S.B. 291)



Section 167.278 Chief school officers to provide information on postsecondary financial assistance.

Effective 28 Aug 1990

Title XI EDUCATION AND LIBRARIES

167.278. Chief school officers to provide information on postsecondary financial assistance. — The superintendent of schools or other chief school officer of each local public school district and the chief school officer of any nonpublic school shall make available to pupils and their parents information about the various types of financial assistance available to pursue a postsecondary education at a degree-granting institution. The commissioner of higher education shall assist such efforts by making available to schools and pupils information relating to such programs and assistance. In addition, the commissioner in cooperation with the state board of education shall provide such other information as is appropriate to encourage pupils to complete high school and to assist pupils in preparing to enter a postsecondary degree program.

(L. 1990 S.B. 740 § 9)



Section 167.280 Support services for students at high risk — application, elements — priority applications, elements — use of funds — allowable costs.

Effective 28 Aug 1990

Title XI EDUCATION AND LIBRARIES

167.280. Support services for students at high risk — application, elements — priority applications, elements — use of funds — allowable costs. — 1. Within the amounts appropriated therefor, the state board of education shall award funds for the purpose of providing support services to pupils enrolled in public and nonpublic schools who are identified as having a high risk of dropping out of school. Such awards shall be made on a competitive basis to public institutions of higher education or consortia of public institutions in cooperation with school districts and not-for-profit community-based organizations. In areas of the state where public institutions of higher education are unable to provide appropriate services to high school pupils, the state board may award funds to not-for-profit community-based organizations in cooperation with school districts.

2. All applications for funds shall include the following program elements:

(1) A program for identifying pupils who are at risk of dropping out of school as measured by academic performance, attendance, discipline problems, and other factors affecting school performance including, but not limited to, teenage pregnancy or parenting, residence in a homeless shelter or other temporary living arrangement, substance abuse, child abuse or neglect, or limited English proficiency;

(2) A program for encouraging the use of volunteers and promoting parent involvement as counselors in programs;

(3) A program to provide for continuity of services throughout a pupil's progression through secondary school.

3. In awarding such funds, the state board shall give priority to applications that:

(1) Provide services to pupils identified according to criteria established by the state board of education as in need of assistance;

(2) Replicate model programs of proven effectiveness which the state board of education has identified and has made available to applicants;

(3) Demonstrate a high level of institutional commitment to programs in fields of counseling, including education, social work, psychology and sociology, and the extent to which such institutions shall involve faculty members and graduate or professional students from such degree programs;

(4) Demonstrate a high level of commitment to provide services and ensure continuity of services until such pupils graduate from high school or receive a high school equivalency diploma.

4. In awarding funds the state board of education may consider any matching funds that the public institutions of higher education, the not-for-profit community-based organizations, and the school districts may contribute, which may include gifts or bequests from private sources, federal financial aid, or local revenues generated for this purpose.

5. Services for nonpublic school pupils shall be provided at sites other than sectarian nonpublic schools.

6. Funds available under this section shall be used for compensatory and support services to pupils who are identified by the schools as being at risk of dropping out of school. Such services to be provided under this section may include skills assessment, tutoring, academic and personal counseling, family counseling and home visits, and staff development activities for personnel with direct responsibility for such pupils.

7. Allowable costs under this program may include, but need not be limited to, salaries of personnel including graduate student stipends, transportation costs for pupils and program personnel, instructional materials, reimbursement to school districts for release time granted to employees while participating in the planning and development activities funded pursuant to this section, training of program personnel, and costs related directly to administration of the program.

8. The state board of education shall promulgate all rules and regulations for the implementation of this section.

(L. 1990 S.B. 740 § 10)



Section 167.335 Alternative education grants — qualifications — joint applications.

Effective 28 Aug 1996

Title XI EDUCATION AND LIBRARIES

167.335. Alternative education grants — qualifications — joint applications. — 1. The state board of education shall establish a program to award grants to school districts that apply for assistance in providing alternative educational opportunities for students whose demonstrated disruptive behavior indicates that they cannot be adequately served in the traditional classroom setting. The board shall solicit applications from school districts and shall make grants from funds appropriated for that purpose in such amounts and on such terms as it determines best encourages the development of alternative education programs throughout the state. The board shall give preference to applications that demonstrate a need for alternative education services and stress:

(1) A comprehensive, kindergarten through grade twelve approach to preventing problems that result in the need for alternative education services;

(2) Rigorous instruction in core academic disciplines;

(3) Activities designed to enable the student to better perform in the regular classroom and to transition students back to the regular classroom when merited by their performance;

(4) A student-centered approach whereby activities are designed to meet the particular needs of individual students; and

(5) Collaboration with existing community-based service providers, such as cooperative education programs, school to work programs, parents-as-teachers programs, programs developed by the department of economic development and programs developed by local service delivery agencies, and other governmental and private agencies to address student needs beyond those traditionally addressed by schools.

2. School districts may submit joint applications and are encouraged to pursue regional approaches to alternative education where warranted. Area vocational learning centers shall be eligible to submit applications and are encouraged to pursue grants to expand and enhance existing alternative education programs established pursuant to sections 167.320 to 167.332, provided that any additional activities are compatible with subdivisions (1) to (5) of subsection 1 of this section. The state board of education shall adopt rules necessary to implement the grant program established pursuant to this section, provided that no rule or portion of a rule promulgated pursuant to this section shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1996 H.B. 1301 & 1298 § 6)



Section 167.340 Read to be ready program — certain students to increase average daily attendance — reading improvement instruction.

Effective 28 Aug 1999

Title XI EDUCATION AND LIBRARIES

167.340. Read to be ready program — certain students to increase average daily attendance — reading improvement instruction. — 1. The provisions of sections 167.340 to 167.346 shall be known and may be cited as the "Read to be Ready Program".

2. Beginning July 1, 2000, if a school district provides reading improvement instruction for students in kindergarten through third grade who do not meet the district's objectives for reading as demonstrated by performance on the district's chosen methods of reading assessment, such students who receive reading improvement instruction pursuant to this subsection may be counted for additional average daily attendance for state school aid during their reading improvement instruction time if such time falls outside normal school hours.

3. Reading improvement instruction may take the form of summer school, provided that the summer school instruction addresses the reading deficiency, additional hours of instruction or such other methods as the district may select including, but not limited to, smaller class sizes, additional resources including computers, reading specialists, teacher and administrator training, tutoring, phonics instruction and use of parents and volunteers.

(L. 1999 H.B. 889 § 1)



Section 167.343 Reading assessment costs, competitive matching grant program — application — requirements — reimbursement of district's funds, when — allocation of grants.

Effective 28 Aug 1999

Title XI EDUCATION AND LIBRARIES

167.343. Reading assessment costs, competitive matching grant program — application — requirements — reimbursement of district's funds, when — allocation of grants. — 1. Beginning July 1, 2000, the department of elementary and secondary education shall provide a four-year competitive matching grant program at the district and building level to defray the cost of reading assessment, teacher and administrator training in the use of reading assessment and in early grade reading intervention strategies, provided that such intervention strategies give the classroom teacher options for selecting the method most appropriate for an individual student's needs. Grants may also be used to expand existing reading instruction improvement programs. Grants may also be used for explicit phonics instruction, in any district, consistent with the requirements for the pilot program established pursuant to section 168.430.

2. In its grant application the school district shall describe its current program, at the building level if applicable, of reading assessment and instruction, show a need for improved assessment and instructional methods, and explain which assessment and reading instruction improvement program or programs it will implement under the grant and how it proposes to judge student progress. Additional priority shall be given to programs that include a parental involvement component.

3. The grantee pursuant to this section shall show improvement of students in the reading instruction improvement program after the second year of the grant to receive funds for years three and four. As part of the mid-grant progress report, the grantee shall report the progress of students who are receiving reading improvement instruction as a result of their performance on the third-grade communication arts assessment. The grantee shall also report its third grade communication arts assessment results in the two-year period before the grant and its results during the first two years of the grant. Performance on the third grade communication arts assessment may be a factor in the granting or denial of funds for years three and four, but primary emphasis shall be given to the plan of reading improvement and the measurements selected by the grantee.

4. Upon the conclusion of the grant, the department of elementary and secondary education may, upon demonstration of significant levels of improvement, from funds appropriated for that purpose, reimburse the district for its match, with such funds to be returned to the district's operating funds. The department shall develop rules to determine significant progress, allowing for flexibility in application to varying grant projects but supplying rigorous standards so that significant is understood to mean measurable and meaningful in the context of the individual grant project.

5. Grants are renewable for an additional four-year term, based in part upon the results of the first grant. Any reimbursement of a district's match shall be a one-time payment.

6. Nothing in this act* shall be construed to prohibit the inclusion of vision- or hearing-impaired students in reading improvement instruction grant programs appropriate for them. Nothing in this act* shall be construed to prevent the consideration of a grant application that focuses on improving reading for vision- or hearing-impaired students.

7. Grants shall be distributed in equal amounts within geographic areas established proportionately based upon student population; provided that funds may be reallocated by the department if an area has insufficient applications or insufficient eligible applications to obligate all funds for the area.

(L. 1999 H.B. 889 § 2)

*"This act" (H.B. 889, 1999) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 167.346 List of recommended reading assessments — state board's duties — department's duties — rules.

Effective 28 Aug 1999

Title XI EDUCATION AND LIBRARIES

167.346. List of recommended reading assessments — state board's duties — department's duties — rules. — 1. The state board of education shall develop a list of recommended reading assessments for kindergarten through grade three pupils by July 1, 2000. Such assessments shall have a demonstrated effectiveness based on research. The list shall incorporate a variety of methods and may also include reading improvement programs. The list shall serve as a guideline for districts choosing reading improvement assessment and instructional methods pursuant to the grant program established in section 167.343. Districts are not required to use a reading assessment from the list developed pursuant to this section. The department shall review the results of the grants and determine which reading instruction programs have been particularly effective and use this information to update its initial list.

2. The state board of education shall develop guidelines to apply reading assessment results to instructional programs and the training of teachers and administrators in assisting pupils identified as reading below grade level.

3. The department of elementary and secondary education shall adopt rules to implement the provisions of sections 167.340 to 167.346.

4. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 1999, shall be invalid and void.

(L. 1999 H.B. 889 § 3)



Section 167.349 Charter schools, establishment.

Effective 01 Jul 2006, see footnote

Title XI EDUCATION AND LIBRARIES

167.349. Charter schools, establishment. — In any school district to which any provisions of sections 167.340 to 167.346 apply and in which district charter schools may be established pursuant to section 160.400, any state college or university which provides educational programs to any part of such district and any campus of the state university located in a county of the third classification may sponsor one or more charter schools pursuant to section 160.400 and, in addition to the purposes for which charter schools may be established pursuant to sections 160.400 to 160.420, such charter schools may be established to emphasize remediation of reading deficiencies.

(L. 1999 H.B. 889 § 7, A.L. 2005 S.B. 287)

Effective 7-01-06



Section 167.600 Definitions — nonseverability.

Effective 28 Aug 1993

Title XI EDUCATION AND LIBRARIES

167.600. Definitions — nonseverability. — 1. As used in sections 167.600 to 167.621, the following terms mean:

(1) "Family practitioner", a primary care provider, including a licensed physician, nurse practitioner or primary care physician sponsor as defined in subdivision (4) of subsection 1 of section 208.166, or a primary care contracted health provider plan, approved by the parent, guardian or legal custodian of a school age child pursuant to section 167.611;

(2) "Most accessible care", that care or services which reach the most children where they normally are during school hours or where children are most likely to participate with the least obstacles to participation and may include, but shall not be limited to, private, public or parochial schools, learning centers, preschools, child care facilities, common community gathering places, licensed health care facilities, physicians' offices and community centers and may also include the use of traveling medical professionals;

(3) "School age children", all children under the age of nineteen without regard to whether they are currently enrolled in any school and without regard to what public, private, parochial or home school they may attend;

(4) "School children health services", services, including immunization, screening for physical or mental disease, disability or injury, treatment of pathological disease or injury, emergency medical treatment or first aid, or administration of drugs or treatment as ordered by the child's family practitioner, provided that the term shall only include the enumerated services and services directly related to the services enumerated herein;

(5) "Service area", the public school district, if the school district elects to be a Medicaid provider, or an area determined by the department of social services at the time a public school within a school district elects to be a Medicaid provider.

2. Sections 167.600 to 167.621 shall not be severable from each other.

(L. 1993 H.B. 564 § 1)



Section 167.603 Grants to assist public schools health services, preference — rules — Medicaid payment incentives.

Effective 28 Aug 1993

Title XI EDUCATION AND LIBRARIES

167.603. Grants to assist public schools health services, preference — rules — Medicaid payment incentives. — Subject to appropriation, the directors of the departments of health and senior services and social services, in consultation with the commissioner of education of the department of elementary and secondary education, may provide grants from the health initiatives fund to assist public schools, public school districts, or local public health departments in expanding school children health services for all school age children. Preference in grants shall be given based on the greater need for school children health services and the least ability to fund such services. The directors shall jointly promulgate rules and regulations governing the grants pursuant to section 192.013 and section 660.017. The director of social services may also provide Medicaid payment incentives.

(L. 1993 H.B. 564 § 2)



Section 167.606 Plan to encourage public schools and school districts to be Medicaid providers — services which may be provided, scope of services — who may provide services — employment of personnel.

Effective 28 Aug 1993

Title XI EDUCATION AND LIBRARIES

167.606. Plan to encourage public schools and school districts to be Medicaid providers — services which may be provided, scope of services — who may provide services — employment of personnel. — 1. The departments of social services and elementary and secondary education shall develop a plan to encourage public schools and school districts to be Medicaid providers and to provide the most accessible care to school age children. A public school district, or a public school within any district, may elect to function as and be compensated for acting as a provider of Medicaid services. Pursuant to state and federal laws and regulations, a public school or school district shall, upon such election, provide such Medicaid services to all Medicaid-eligible school age children located in the service area of the school or district electing to be a Medicaid provider. The public school or school district may elect to provide services under subdivision (1) or (2) of this subsection or to provide services under both subdivisions (1) and (2). Based upon its election, the public school or school district shall provide the following Medicaid services:

(1) Early periodic screening, diagnosis, and treatment (EPSDT) services of the Medicaid program as provided in subdivision (9) of subsection 1 of section 208.152, subject to the provisions of section 167.611;

(2) Primary and preventive health care services to school age children who are eligible for Medicaid services under section 208.151, subject to the provisions of section 167.611.

2. The department of social services and the public school or school district shall, by written agreement, determine the scope of EPSDT or primary and preventive health services to be provided by the public school or school district. The scope of services offered shall be designed to encourage the public school or school district to participate as a Medicaid provider.

3. EPSDT services in subdivision (1) of subsection 1 of this section may be provided by school district personnel.

4. Primary health care services may be provided by:

(1) Federally qualified health centers;

(2) City, county or city and county health departments;

(3) Federally certified rural health clinics; or

(4) Physicians, hospitals, or other licensed providers in the community in which the school is located.

­­

­

5. If a school district is unable to contract for primary health care services pursuant to subdivisions (1) to (4) of subsection 4 of this section, then it may employ the appropriate employees and medical professionals as required by the Medicaid program to provide Medicaid services. Screening, diagnosis, and treatments performed by school district employees pursuant to the provisions of this act* shall be performed under standing orders and protocols of a physician whose service area encompasses all of or part of the city or county in which the school is located.

(L. 1993 H.B. 564 § 3)

*"This act" (H.B. 564, 1993) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 167.609 Underwriting of costs, determination of amount, assessment — disbursement transfer to health initiatives fund, arrangement — method of disbursement of funds — procedure.

Effective 28 Aug 1993

Title XI EDUCATION AND LIBRARIES

167.609. Underwriting of costs, determination of amount, assessment — disbursement transfer to health initiatives fund, arrangement — method of disbursement of funds — procedure. — 1. The director of the department of social services shall at least annually determine the amount of money each public school district which elects to participate as a Medicaid provider shall contribute to underwrite the costs associated with the services provided for in section 167.606. Each public school district shall be provided the assessment for each school year by the director of the department of social services. Notice of each district's assessment shall also be provided to the commissioner of the office of administration.

2. (1) The office of administration, the department of social services and the department of elementary and secondary education shall develop procedures whereby public schools or school districts may arrange to have a portion of the disbursement which they are to receive pursuant to section 163.031 transferred to the health initiatives fund established in section 191.831 for the purpose of earning federal funds pursuant to the intergovernmental transfer provisions of the federal Medicaid law, 42 U.S.C. 1396, et seq. The office of administration, the department of social services and the department of elementary and secondary education shall promulgate such rules as may be necessary to implement the provisions of this subsection.

(2) Public schools or school districts participating in this transfer arrangement shall receive the original transferred amount plus federal funds. The original transferred amount plus federal funds shall not be less than two hundred percent of the original transferred amount. The department of social services shall determine such percentage by a formula established by rule and regulation.

(3) The original amount transferred on behalf of the school or school district to the health initiatives fund shall be disbursed pursuant to section 163.031 to the participating school or school district and shall be deposited by such school or district in the same manner as are all other moneys disbursed pursuant to section 163.031. The federal funds shall be disbursed to the school or school district directly, shall not be subject to section 163.031, and shall be used for school health purposes or programs used to generate Medicaid funds.

(4) The procedures developed pursuant to this section shall assure that:

(a) Public schools or school districts shall not receive less money than they would have otherwise received; and

(b) Nonparticipating public schools or school districts shall not receive their money at a later time than they would have otherwise received their money; and

(c) Participating public schools or school districts shall not receive their money at a later time than they would have otherwise received their money, except with their express written consent.

3. If a public school or school district which elects to be a Medicaid provider and to contribute to the costs associated with providing EPSDT services and enhanced primary and preventive care to Medicaid eligible children in the service area has a disproportionate number of eligible resident children not included in the calculation of state funding under section 163.081, then the department of social services shall work with that public school or school district to ensure the most accessible care for school age children and the department of social services shall commit general revenue funds necessary to ensure access to EPSDT services and primary and preventive health services for all eligible resident children. The department may also make arrangements with health care service providers listed in subsection 4 of section 167.606 to assist in providing such services in the service area.

(L. 1993 H.B. 564 § 4)



Section 167.611 Advisory committee may be established, members, duties and powers — consent form, checklist, prerequisite — identification of family practitioner — distribution of contraceptive devices and drugs prohibited.

Effective 28 Aug 1993

Title XI EDUCATION AND LIBRARIES

167.611. Advisory committee may be established, members, duties and powers — consent form, checklist, prerequisite — identification of family practitioner — distribution of contraceptive devices and drugs prohibited. — 1. A public school or school district may establish an advisory committee to review and advise on the services to be offered. Advisory committees shall be composed of an appropriate mix of parents, teachers, health professionals, administrators and students. The advisory committee shall monitor the delivery of services under sections 167.600 to 167.621 and may advise the public school or school district regarding any changes or improvements in the delivery of services which they believe should be adopted. Any public school or school district which has existing committees of similar composition may use those committees for the purposes established herein in lieu of establishing another advisory committee.

2. Before providing any services under sections 167.600 to 167.621, the school, school district, or contractor shall provide each parent or guardian with a consent form and checklist of services to be provided and shall request each parent and guardian to specify those services which may not be provided to his or her child. No services shall be provided which the parent or guardian has specifically indicated may not be provided. If the public school or school district elects to include referral for contraceptive devices and contraceptive drugs in the services to be provided to children, then the check list shall include a specific item stating that health services may include referral to the family practitioner for contraceptive devices and contraceptive drugs. No referral for contraceptive devices or contraceptive drugs shall be made unless the parent, guardian or legal custodian affirmatively selects such services. No service shall be provided nor referral made for services which are not included in either section 208.152 or subdivision (4) of subsection 1 of section 167.600.

3. School personnel shall make a reasonable effort to identify the family practitioner for each school age child six years or older by asking the parent, guardian or legal custodian of the child. The school may also at this time ask the parent, guardian or legal custodian to identify the family practitioner for children under age six. The fact that a family practitioner has a contractual relationship with the public school or school district shall not prohibit the family practitioner from being selected by the parent, guardian, or legal custodian to be the designated family practitioner for his child. If the family does not identify a family practitioner, the school may not recommend a specific practitioner or practitioners and shall provide the parent, guardian or legal custodian a randomly selected list of no fewer than twenty-five or a list of all family practitioners who practice in the service area. The parent, guardian or legal custodian may change the selection of the family practitioner at any time by notice to the school. The school shall also provide the parent, guardian or legal custodian the opportunity to provide relevant medical history on the child. At the beginning of each school year, the school shall make a reasonable effort to update the information on the family practitioner.

4. Contraceptive devices or contraceptive drugs shall not be provided by school personnel or their agents. When a child seeks contraceptive devices or contraceptive drugs, the child shall be referred to the previously designated family practitioner.

(L. 1993 H.B. 564 § 5)



Section 167.614 Discontinuance of participation.

Effective 28 Aug 1993

Title XI EDUCATION AND LIBRARIES

167.614. Discontinuance of participation. — Participating schools and school districts may discontinue their participation as Medicaid providers at the direction of the local school district board of education.

(L. 1993 H.B. 564 § 6)



Section 167.617 Continuation of services previously provided.

Effective 28 Aug 1993

Title XI EDUCATION AND LIBRARIES

167.617. Continuation of services previously provided. — Nothing in sections 167.600 to 167.621 shall prohibit schools or school districts from continuing health or medical services which were provided by such schools or school districts prior to August 28, 1993.

(L. 1993 H.B. 564 § 7)



Section 167.619 Most accessible care to be provided — discrimination prohibited.

Effective 28 Aug 1993

Title XI EDUCATION AND LIBRARIES

167.619. Most accessible care to be provided — discrimination prohibited. — When a school or school district enrolls as a Medicaid provider pursuant to section 167.606 or receives a grant under section 167.603, the department of social services shall assure that the grants or funds are used to provide the most accessible care to school age children. No resident child shall be denied or discriminated against in school children health services or Medicaid services offered by a school district or a local health department under sections 167.600 to 167.621 on the grounds that the child regularly attends or does not attend a public, private, parochial, parish or home school.

(L. 1993 H.B. 564 § 8)



Section 167.621 Authorization of parent or guardian, prerequisite — administration of medicine, first aid, immunity.

Effective 28 Aug 2010

Title XI EDUCATION AND LIBRARIES

167.621. Authorization of parent or guardian, prerequisite — administration of medicine, first aid, immunity. — 1. Persons providing health services under sections 167.600 to 167.621 shall obtain authorization from a parent or guardian of the child before providing services as provided by section 431.061.

2. No employee of any school district may be required to administer medication or medical services for which the employee is not qualified according to standard medical practices. No unqualified employee who refuses to administer medication or medical services shall be subject to any disciplinary action for such refusal. Nothing herein shall be construed to prevent any employee from providing routine first aid, provided that any employee shall be held harmless and immune from any liability if such employee is following a proper procedure adopted by the local school board.

3. Any qualified employee shall be held harmless and immune from any civil liability for administering medication or medical services in good faith and according to standard medical practices.

(L. 1993 H.B. 564 § 9, A.L. 2010 H.B. 1543)



Section 167.624 Lifesaving training — CPR.

Effective 28 Aug 2010

Title XI EDUCATION AND LIBRARIES

167.624. Lifesaving training — CPR. — Each school board in the state, if the school district does not presently have a program as described below, may develop and implement a program to train the students and employees of the district in the administration of cardiopulmonary resuscitation and other lifesaving methods, as they determine best, and may consult the department of public safety, the state fire marshal's office, the local fire protection authorities, and others as the board sees fit. The board may make completion of the program a requirement for graduation. Any trained employee shall be held harmless and immune from any civil liability for administering cardiopulmonary resuscitation and other lifesaving methods in good faith and according to standard medical practices.

(L. 1996 H.B. 1301 & 1298 § 9, A.L. 2010 H.B. 1543)

CROSS REFERENCE:

CPR training authorized, grades nine through twelve, 170.310



Section 167.627 Possession and self-administration of medication in school — requirements.

Effective 28 Aug 2010

Title XI EDUCATION AND LIBRARIES

167.627. Possession and self-administration of medication in school — requirements. — 1. For purposes of this section, the following terms shall mean:

(1) "Medication", any medicine prescribed or ordered by a physician for the treatment of asthma or anaphylaxis, including without limitation inhaled bronchodilators and auto-injectible epinephrine;

(2) "Self-administration", a pupil's discretionary use of medication prescribed by a physician or under a written treatment plan from a physician.

2. Each board of education and its employees and agents in this state shall grant any pupil in the school authorization for the possession and self-administration of medication to treat such pupil's chronic health condition, including but not limited to asthma or anaphylaxis if:

(1) A licensed physician prescribed or ordered such medication for use by the pupil and instructed such pupil in the correct and responsible use of such medication;

(2) The pupil has demonstrated to the pupil's licensed physician or the licensed physician's designee, and the school nurse, if available, the skill level necessary to use the medication and any device necessary to administer such medication prescribed or ordered;

(3) The pupil's physician has approved and signed a written treatment plan for managing the pupil's chronic health condition, including asthma or anaphylaxis episodes and for medication for use by the pupil. Such plan shall include a statement that the pupil is capable of self-administering the medication under the treatment plan;

(4) The pupil's parent or guardian has completed and submitted to the school any written documentation required by the school, including the treatment plan required under subdivision (3) of this subsection and the liability statement required under subdivision (5) of this subsection; and

(5) The pupil's parent or guardian has signed a statement acknowledging that the school district and its employees or agents shall incur no liability as a result of any injury arising from the self-administration of medication by the pupil or the administration of such medication by school staff. Such statement shall not be construed to release the school district and its employees or agents from liability for negligence.

3. An authorization granted under subsection 2 of this section shall:

(1) Permit such pupil to possess and self-administer such pupil's medication while in school, at a school-sponsored activity, and in transit to or from school or school-sponsored activity; and

(2) Be effective only for the same school and school year for which it is granted. Such authorization shall be renewed by the pupil's parent or guardian each subsequent school year in accordance with this section.

4. Any current duplicate prescription medication, if provided by a pupil's parent or guardian or by the school, shall be kept at a pupil's school in a location at which the pupil or school staff has immediate access in the event of an asthma or anaphylaxis emergency.

5. The information described in subdivisions (3) and (4) of subsection 2 of this section shall be kept on file at the pupil's school in a location easily accessible in the event of an emergency.

(L. 1996 H.B. 1301 & 1298 § 10, A.L. 2006 H.B. 1732, A.L. 2010 H.B. 1543)



Section 167.630 Epinephrine prefilled auto syringes, school nurse authorized to maintain adequate supply — administration authorized, when.

Effective 28 Aug 2010

Title XI EDUCATION AND LIBRARIES

167.630. Epinephrine prefilled auto syringes, school nurse authorized to maintain adequate supply — administration authorized, when. — 1. Each school board may authorize a school nurse licensed under chapter 335 who is employed by the school district and for whom the board is responsible for to maintain an adequate supply of prefilled auto syringes of epinephrine with fifteen-hundredths milligram or three-tenths milligram delivery at the school. The nurse shall recommend to the school board the number of prefilled epinephrine auto syringes that the school should maintain.

2. To obtain prefilled epinephrine auto syringes for a school district, a prescription written by a licensed physician, a physician's assistant, or nurse practitioner is required. For such prescriptions, the school district shall be designated as the patient, the nurse's name shall be required, and the prescription shall be filled at a licensed pharmacy.

3. A school nurse or other school employee trained by and supervised by the nurse shall have the discretion to use an epinephrine auto syringe on any student the school nurse or trained employee believes is having a life-threatening anaphylactic reaction based on the training in recognizing an acute episode of an anaphylactic reaction. The provisions of section 167.624 concerning immunity from civil liability for trained employees administering lifesaving methods shall apply to trained employees administering a prefilled auto syringe under this section.

(L. 2006 H.B. 1245, A.L. 2010 H.B. 1543)



Section 167.635 Asthma-related rescue medications, school nurse may be authorized by school board to maintain, procedure.

Effective 28 Aug 2012

Title XI EDUCATION AND LIBRARIES

167.635. Asthma-related rescue medications, school nurse may be authorized by school board to maintain, procedure. — 1. Each school board may authorize a school nurse licensed under chapter 335 who is employed by the school district and for whom the board is responsible to maintain a supply of asthma-related rescue medications at the school. The nurse shall recommend to the school board the quantity of medication the school should maintain.

2. To obtain asthma rescue medications for a school district, a prescription written by a licensed physician, a physician's assistant, or nurse practitioner is required. For such prescriptions, the school district shall be designated as the patient, the nurse's name shall be required, and the prescription shall be filled at a licensed pharmacy.

3. A school nurse or other school employee trained by and supervised by the nurse shall have the discretion to use asthma-related rescue medications on any student the school nurse or trained employee believes is having a life-threatening asthma episode based on the training in recognizing an acute asthma episode. The provisions of section 167.624 concerning immunity from civil liability for trained employees administering lifesaving methods shall apply to trained employees administering an asthma-related rescue medication under this section.

(L. 2012 H.B. 1188)



Section 167.638 Meningitis immunization, brochure, contents.

Effective 28 Aug 2016

Title XI EDUCATION AND LIBRARIES

*167.638. Meningitis immunization, brochure, contents. — The department of health and senior services shall develop an informational brochure relating to meningococcal disease that states that immunizations against meningococcal disease are available. The department shall make the brochure available on its website and shall notify every public institution of higher education in this state of the availability of the brochure. Each public institution of higher education shall provide a copy of the brochure to all students and if the student is under eighteen years of age, to the student’s parent or guardian. Such information in the brochure shall include:

(1) The risk factors for and symptoms of meningococcal disease, how it may be diagnosed, and its possible consequences if untreated;

(2) How meningococcal disease is transmitted;

(3) The latest scientific information on meningococcal disease immunization and its effectiveness, including information on all meningococcal vaccines receiving a Category A or B recommendation from the Advisory Committee on Immunization Practices;

(4) A statement that any questions or concerns regarding immunization against meningococcal disease may be answered by contacting the individuals’s health care provider; and

(5) A recommendation that the current student or entering student receive meningococcal vaccines in accordance with current Advisory Committee on Immunization Practices of the Centers for Disease Control and Prevention guidelines.

(L. 2013 S.B. 197, A.L. 2016 S.B. 608 merged with S.B. 635)

Effective 8-28-16 (S.B. 635); *10-14-16 (S.B. 608), see § 21.250

*S.B. 608 was vetoed July 5, 2016. The veto was overridden on September 14, 2016.



Section 167.640 Student promotion conditioned on remediation — tutorial activities and other suggested programs.

Effective 01 Jul 2001, see footnote

Title XI EDUCATION AND LIBRARIES

167.640. Student promotion conditioned on remediation — tutorial activities and other suggested programs. — 1. School districts may adopt a policy with regard to student promotion which may require remediation as a condition of promotion to the next grade level for any student identified by the district as failing to master skills and competencies established for that particular grade level by the district board of education. School districts may also require parents or guardians of such students to commit to conduct home-based tutorial activities with their children or, in the case of a student with disabilities eligible for services pursuant to sections 162.670 to 162.1000, the individual education plan shall determine the nature of parental involvement consistent with the requirements for a free, appropriate public education.

2. Such remediation shall recognize that different students learn differently and shall employ methods designed to help these students achieve at high levels. Such remediation may include, but shall not necessarily be limited to, a mandatory summer school program focused on the areas of deficiency or other such activities conducted by the school district outside of the regular school day. Decisions concerning the instruction of a child who receives special educational services pursuant to sections 162.670 to 162.1000 shall be made in accordance with the child's individualized education plan.

3. School districts providing remediation pursuant to this section outside of the traditional school day may count extra hours of instruction in the calculation of average daily attendance as defined in section 163.011.

(L. 1999 H.B. 889 § 5, subsecs. 1 to 6, A.L. 2001 S.B. 319)

Effective 7-01-01

CROSS REFERENCE:

Rulemaking authority, 105.269



Section 167.645 Reading assessments required, when — reading improvement plan required, when — additional reading instruction required, when — retention in grade permitted, when.

Effective 01 Jul 2001, see footnote

Title XI EDUCATION AND LIBRARIES

167.645. Reading assessments required, when — reading improvement plan required, when — additional reading instruction required, when — retention in grade permitted, when. — 1. For purposes of this section, the following terms mean:

(1) "Reading assessment", a recognized method of judging a student's reading ability, with results expressed as reading at a particular grade level. The term reading assessment shall include, but is not limited to, standard checklists designed for use as a student reads out loud, paper-and-pencil tests promulgated by nationally recognized organizations and other recognized methods of determining a student's reading accuracy, expression, fluency and comprehension in order to make a determination of the student's grade-level reading ability. Assessments which do not give a grade-level result may be used in combination with other assessments to reach a grade-level determination. Districts are encouraged but not required to select assessment methods identified pursuant to section 167.346. Districts are also encouraged to use multiple methods of assessment;

(2) "Summer school", for reading instruction purposes, a minimum of forty hours of reading instruction and practice. A school district may arrange the hours and days of instruction to coordinate with its regular program of summer school.

2. For purposes of this section, methods of reading assessment shall be determined by each school district. Unless a student has been determined in the current school year to be reading at grade level or above, each school district shall administer a reading assessment or set of assessments to each student within forty-five days of the end of the third-grade year, except that the provisions of this subsection shall not apply to students receiving special education services under an individualized education plan pursuant to sections 162.670 to 162.999, to students receiving services pursuant to Section 504 of the Rehabilitation Act of 1973 whose services plan includes an element addressing reading or to students determined to have limited English proficiency or to students who have been determined, prior to the beginning of any school year, to have a cognitive ability insufficient to meet the reading requirement set out in this section, provided that districts shall provide reading improvement plans for students determined to have such insufficient cognitive ability. The assessment required by this subsection shall also be required for students who enter a school district in grades four, five or six unless such student has been determined in the current school year to be reading at grade level or above.

3. Beginning with school year 2002-03, for each student whose third-grade reading assessment determines that such student is reading below second-grade level, the school district shall design a reading improvement plan for the student's fourth-grade year. Such reading improvement plan shall include, at a minimum, thirty hours of additional reading instruction or practice outside the regular school day during the fourth-grade year. The school district shall determine the method of reading instruction necessary to enforce this subsection. The school district may also require the student to attend summer school for reading instruction as a condition of promotion to fourth grade. The department of elementary and secondary education may, from funds appropriated for the purpose, reimburse school districts for additional instructional personnel costs incurred in the implementation and execution of the thirty hours of additional reading instruction minus the revenue generated by the school district through the foundation formula for the additional reading instruction average daily attendance.

4. Each student for whom a reading improvement plan has been designed pursuant to subsection 3 of this section shall be given another reading assessment, to be administered within forty-five days of the end of such student's fourth-grade year. If such student is determined to be reading below third-grade level, the student shall be required to attend summer school to receive reading instruction. At the end of such summer school instruction, such student shall be given another reading assessment. If such student is determined to be reading below third-grade level, the district shall notify the student's parents or guardians, and the student shall not be promoted to fifth grade. No student shall be denied promotion more than once solely for inability to meet the reading standards set out in this section.

5. The process described in subsections 3 and 4 of this section shall be repeated as necessary through the end of the sixth grade, with the target grade level rising accordingly. Mandatory retention in grade shall not apply to grades subsequent to fourth grade.

6. The mandatory process of additional reading instruction pursuant to this section shall cease at the end of the sixth grade. The permanent record of students who are determined to be reading below the fifth-grade level at the end of sixth grade shall carry a notation advising that such student has not met minimal reading standards. The notation shall stay on the student's record until such time as the district determines that a student has met minimal reading standards.

7. Each school district shall be required to offer summer school reading instruction to any student with a reading improvement plan. Districts may fulfill the requirement of this section through cooperative arrangements with neighboring districts; provided that such districts shall timely make all payments provided pursuant to such cooperative agreements.

8. A school district may adopt a policy that requires retention in grade of any student who has been determined to require summer school instruction in reading and who does not fulfill the summer school attendance requirement.

9. Nothing in this section shall preclude a school district from retaining any student in grade when a determination is made in accordance with district policy that retention is in the best interests of the student.

10. The state board of education shall not incorporate information about the number of students receiving additional instruction pursuant to this section into any element of any standard of the Missouri school improvement program or its successor accreditation program; provided, however, each district shall make available, upon the request of any parent, patron, or media outlet within the district, the number and percentage of students receiving remediation pursuant to this section. The information shall be presented in a way that does not permit personal identification of any student or educational personnel.

11. Each school district shall make a systematic effort to inform parents of the methods and materials used to teach reading in kindergarten through fourth grade, in terms understandable to a layperson and shall similarly inform parents of students for whom a reading improvement plan is required pursuant to this section.

(L. 1999 H.B. 889 § 9, A.L. 2001 S.B. 319)

Effective 7-01-01



Section 167.680 After-school retreat reading and assessment program established — grants awarded, procedure — fund created — rulemaking authority.

Effective 01 Jul 2001, see footnote

Title XI EDUCATION AND LIBRARIES

167.680. After-school retreat reading and assessment program established — grants awarded, procedure — fund created — rulemaking authority. — 1. There is hereby established within the department of elementary and secondary education the "After-School Retreat Reading and Assessment Grant Program". Beginning with the 2002-03 school year, the program shall award grants to schools on a competitive grant basis. School districts may develop after-school reading and assessment programs and submit proposals to the department, pursuant to criteria established by the department for grant approval and on forms promulgated by the department for grant applications. Copies of the criteria established pursuant to this section shall be provided by the department to all school districts in this state. In awarding such grants, the department shall grant preference to school districts with a higher percentage of at-risk students, as the department may determine. In addition, the criteria for grant approval by the department may include, but shall not be limited to:

(1) The development of programs which are educational in nature, with emphasis in reading and student assessment thereof as opposed to day-care oriented programs; or

(2) Other criteria as the department may deem appropriate.

2. Subject to appropriation, beginning with the 2002-03 school year, the department shall award grants to school districts for the development and implementation of after-school retreat programs consistent with this section. In the event that the appropriations or other moneys available for such grants are less than the amount necessary to fully fund all approved grants for the 2002-03 school year or any subsequent school year, the moneys shall be distributed to approved schools on a pro rata basis.

3. There is hereby created in the state treasury the "After-School Retreat Reading and Assessment Grant Program Fund". The fund shall be administered by the department. The fund shall consist of moneys appropriated annually by the general assembly from general revenue to such fund, any moneys paid into the state treasury and required by law to be credited to such fund and any gifts, bequests or donations to such fund. The fund shall be kept separate and apart from all other moneys in the state treasury and shall be paid out by the state treasurer pursuant to chapter 33. Notwithstanding the provisions of section 33.080 to the contrary, moneys in the fund at the end of the biennium shall not be transferred to the credit of the general revenue fund. All interest and moneys earned on the fund shall be credited to the fund.

4. No rule or portion of a rule promulgated pursuant to this section shall take effect unless such rule has been promulgated pursuant to chapter 536.

(L. 2001 S.B. 319)

Effective 7-01-01



Section 167.700 Involvement of parents and families, state board and school districts to adopt policies, content — review of policies.

Effective 28 Aug 2005

Title XI EDUCATION AND LIBRARIES

167.700. Involvement of parents and families, state board and school districts to adopt policies, content — review of policies. — 1. The state board shall, in consultation with the boards of education of school districts, educational personnel, local associations, and organizations of parents whose children are enrolled in public schools throughout this state and individual parents and legal guardians whose children are enrolled in public schools throughout this state, adopt a policy by December 1, 2005, which encourages effective involvement by parents and families in support of their children and the education of their children. The policy adopted by the state board must be considered when the board:

(1) Consults with the boards of education of school districts in the adoption of policies pursuant to subsection 3 of this section; and

(2) Interacts with school districts, public schools, educational personnel, parents and legal guardians of pupils, and members of the general public in carrying out its duties pursuant to this title.

2. The policy adopted by the state board pursuant to subsection 1 of this section must include the following elements and goals:

(1) Promotion of regular, two-way, meaningful communication between home and school;

(2) Promotion and support of responsible parenting;

(3) Recognition of the fact that parents and families play an integral role in assisting their children to learn;

(4) Promotion of a safe and open atmosphere for parents and families to visit the school that their children attend and active solicitation of parental and familial support and assistance for school programs;

(5) Inclusion of parents as full partners in decisions affecting their children and families; and

(6) Availability of community resources to strengthen and promote school programs, family practices, and the achievement of pupils.

3. The board of education of each school district shall, in consultation with the state board, educational personnel, local associations, and organizations of parents whose children are enrolled in public schools of the school district and individual parents and legal guardians whose children are enrolled in public schools of the school district, adopt policies no later than March 1, 2006, which encourage effective involvement by parents and families in support of their children and the education of their children. The policies adopted pursuant to this subsection must:

(1) Be consistent, to the extent applicable, with the policy adopted by the state board pursuant to subsection 1 of this section; and

(2) Include the elements and goals specified in subsection 2 of this section.

4. The state board and the board of trustees of each school district shall, at least once each year, review and amend their respective policies as necessary.

(L. 2005 S.B. 480)



Section 167.720 Physical education required — definitions.

Effective 28 Aug 2009

Title XI EDUCATION AND LIBRARIES

167.720. Physical education required — definitions. — 1. As used in this section, the following terms shall mean:

(1) "Moderate physical activity", low- to medium-impact physical exertion designed to increase an individual's heart rate to rise to at least seventy-five percent of his or her maximum heart rate. Activities in this category may include, but are not limited to, running, calisthenics, aerobic exercise, etc.;

(2) "Physical education", instruction in healthy active living by a teacher certificated to teach physical education structured in such a way that it is a regularly scheduled class for students;

(3) "Recess", a structured play environment outside of regular classroom instructional activities, where students are allowed to engage in supervised safe active free play.

2. Beginning with the school year 2010-11:

(1) School districts shall ensure that students in elementary schools participate in moderate physical activity for the entire school year, including students in alternative education programs. Students in the elementary schools shall participate in moderate physical activity for an average of one hundred fifty minutes per five-day school week, or an average of thirty minutes per day. Students with disabilities shall participate in moderate physical activity to the extent appropriate as determined by the provisions of the Individuals with Disabilities Education Act, or Section 504 of the Rehabilitation Act;

(2) Each year the commissioner of education shall select for recognition students, schools and school districts that are considered to have achieved improvement in fitness;

(3) Students in middle schools may at the school's discretion participate in at least two hundred twenty-five minutes of physical activity per school week;

(4) A minimum of one recess period of twenty minutes per day shall be provided for children in elementary schools, which may be incorporated into the lunch period.

­­

­

(L. 2009 S.B. 291)



Section 167.765 Interscholastic youth sports brain injury prevention, rulemaking authority — information distribution — removal of athletes from competition, when.

Effective 28 Aug 2011

Title XI EDUCATION AND LIBRARIES

167.765. Interscholastic youth sports brain injury prevention, rulemaking authority — information distribution — removal of athletes from competition, when. — 1. The provisions of this section shall be known as the "Interscholastic Youth Sports Brain Injury Prevention Act". No later than December 31, 2011, the department of health and senior services shall work with a statewide association of school boards, a statewide activities association that provides oversight for athletic or activity eligibility for students and school districts, and an organization named by the department of health and senior services that specializes in support services, education, and advocacy of those with brain injuries to promulgate rules which develop guidelines, pertinent information, and forms to educate coaches, youth athletes, and parents or guardians of youth athletes of the nature and risk of concussion and brain injury including continuing to play after concussion or brain injury. The primary focus of rules promulgated under this section shall be the safety and protection against long-term injury to the youth athlete.

2. On a yearly basis, each school district shall distribute a concussion and brain injury information sheet to each youth athlete participating in the district's athletic program. The information form shall be signed by the youth athlete's parent or guardian and submitted to the school district prior to the youth athlete's participation in any athletic practice or competition.

3. A youth athlete who is suspected of sustaining a concussion or brain injury in a practice or game shall be removed from competition at that time and for no less than twenty-four hours.

4. A youth athlete who has been removed from play shall not return to competition until the athlete is evaluated by a licensed health care provider trained in the evaluation and management of concussions as defined in the guidelines developed under subsection 1 of this section and receives written clearance to return to competition from that health care provider.

5. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2011, shall be invalid and void.

(L. 2011 H.B. 300, et al.)



Section 167.775 Annual report on impact of concussions and head injuries, statewide athletic organizations.

Effective 28 Aug 2011

Title XI EDUCATION AND LIBRARIES

167.775. Annual report on impact of concussions and head injuries, statewide athletic organizations. — 1. Any statewide athletic organization with a public school district as a member shall be required to publish an annual report relating to the impact of concussions and head injuries on student athletes which details efforts that may be made to minimize damages from injuries sustained by students participating in school sports. The annual report shall be distributed to the joint committee on education, the house committee on elementary and secondary education or any other education committee designated by the speaker of the house of representatives, and the senate committee on education or any other education committee designated by the president pro tem of the senate. The first report required under this section shall be completed and distributed no later than January 31, 2012. Such report shall be made available to school districts and to parents of students.

2. Notwithstanding any other law, no public school shall be a member of any statewide athletic organization failing to comply with the provisions of subsection 1 of this section.

(L. 2011 H.B. 300, et al.)



Section 167.800 Definitions

Effective 28 Aug 2013

Title XI EDUCATION AND LIBRARIES

167.800. Definitions — For purposes of sections 167.800 to 167.824, the following terms shall mean:

(1) "Department", the department of elementary and secondary education;

(2) "Diabetes medical management plan", a document developed by the student's personal health care team that sets out the health services needed by the student at school and is signed by the student's personal health care team and parent or guardian;

(3) "District" or "school district", shall have the same meaning as used in subdivision (1) of section 160.011;

(4) "School", shall include any elementary or secondary public school or charter school located within the state of Missouri;

(5) "School employee", shall include any person employed by a school district or charter school, any person employed by a local health department who is assigned to a school district or charter school, or any subcontractor designated for this function;

(6) "Trained diabetes care personnel", a school employee who volunteers to be trained in accordance with section 167.803. Such employee need not be a health care professional.

(L. 2013 H.B. 675)



Section 167.803 Training of school employees, content, requirements.

Effective 28 Aug 2013

Title XI EDUCATION AND LIBRARIES

167.803. Training of school employees, content, requirements. — 1. By January 15, 2014, the department of elementary and secondary education shall develop guidelines for the training of school employees in the care needed for students with diabetes. These training guidelines shall be developed in consultation with: the department of health and senior services, the American Diabetes Association, American Association of Diabetes Educators, School Nurses Association, Diabetes Control Program, and the state board of nursing. The school board of each school district and the governing body of each charter school may adopt and implement the training guidelines and annual diabetes training programs for all school nurses and diabetes care personnel. The training guidelines developed by the department shall address, but not be limited to, the following:

(1) Recognition and treatment of hypoglycemia and hyperglycemia;

(2) Understanding the appropriate actions to take when blood glucose levels are outside of the target ranges indicated by a student's diabetes medical management plan;

(3) Understanding physician instructions concerning diabetes medication drug dosage, frequency, and the manner of administration;

(4) Performance of finger-stick blood glucose checking, ketone checking, and recording the results;

(5) The administration of glucagon and insulin and the recording of results;

(6) Understanding how to perform basic insulin pump functions;

(7) Recognizing complications that require emergency assistance; and

(8) Understanding recommended schedules and food intake for meals and snacks, the effect of physical activity upon blood glucose levels, and actions to be implemented in the case of schedule disruption.

2. If the school board of a school district or the governing body of a charter school adopts and implements the training guidelines developed by the department, it shall ensure* that the training outlined in subsection 1 of this section is provided to a minimum of three school employees at each school attended by a student with diabetes. If at any time fewer than three school employees are available to be trained at such a school, the principal or other school administrator shall distribute to all staff members a written notice seeking volunteers to serve as diabetes care personnel. The notice shall inform staff of the following:

(1) The school shall provide diabetes care to one or more students with diabetes and is seeking personnel willing to be trained to provide that care;

(2) The tasks to be performed;

(3) Participation is voluntary and the school district or school shall take no action against any staff member who does not volunteer to be designated;

(4) Training shall be provided to employees who volunteer to provide care;

(5) Trained personnel are protected from liability under section 167.821; and

(6) The identity and contact information of the individual who should be contacted to volunteer.

3. School employees shall not be subject to any penalty or disciplinary action for refusing to serve as trained diabetes care personnel nor shall a school or school district discourage employees from volunteering for training.

4. If a charter school or school district adopts and implements the training guidelines outlined in subsection 1 of this section, it shall be coordinated by a school nurse, if the school district or charter school has a school nurse, and provided by a school nurse or another health care professional with expertise in diabetes. Such training shall take place prior to the commencement of each school year, or as needed when a student with diabetes is newly enrolled at a school or a student is newly diagnosed with diabetes, but in no event more than thirty days following such enrollment or diagnosis. The school nurse or another health care professional with expertise in diabetes shall promptly provide follow-up training and supervision as needed. Coordination, delegation, and supervision of care shall be performed by a school nurse or other qualified health care professional.

5. Each school district and charter school may provide training in the recognition of hypoglycemia and hyperglycemia and actions to take in response to emergency situations to all school personnel who have primary responsibility for supervising a child with diabetes during some portion of the school day and to bus drivers responsible for the transportation of a student with diabetes.

(L. 2013 H.B. 675)

*Word "insure" appears in original rolls of H.B. 675, 2013.



Section 167.806 Plan to be submitted by parent or guardian of student with diabetes — review by school.

Effective 28 Aug 2013

Title XI EDUCATION AND LIBRARIES

167.806. Plan to be submitted by parent or guardian of student with diabetes — review by school. — The parent or guardian of each student with diabetes who seeks diabetes care while at school should submit to the school a diabetes medical management plan, which upon receipt shall be reviewed by the school.

(L. 2013 H.B. 675)



Section 167.809 Diabetic care may be provided to students, when, trained personnel to be on site.

Effective 28 Aug 2013

Title XI EDUCATION AND LIBRARIES

167.809. Diabetic care may be provided to students, when, trained personnel to be on site. — 1. The school board of each school district and the governing body of each charter school may provide all students with diabetes in the school or district appropriate and needed diabetes care as specified in their diabetes medical management plan. In accordance with the request of the parent or guardian of a student with diabetes and the student's diabetes medical management plan, the school nurse or, in the absence of the school nurse, trained diabetes care personnel may perform diabetes care functions including, but not limited to:

(1) Checking and recording blood glucose levels and ketone levels or assisting a student with such checking and recording;

(2) Responding to blood glucose levels that are outside of the student's target range;

(3) Administering glucagon and other emergency treatments as prescribed;

(4) Administering insulin or assisting a student in administering insulin through the insulin delivery system the student uses;

(5) Providing oral diabetes medications; and

(6) Following instructions regarding meals, snacks, and physical activity.

2. The school nurse or at least one of the trained diabetes care personnel may be on site and available to provide care to each student with diabetes as set forth in subsection 1 of this section during regular school hours and during all school-sponsored activities, including school-sponsored before-school and after-school care programs, field trips, extended off-site excursions, extracurricular activities, and on buses when the bus driver has not completed the necessary training.

(L. 2013 H.B. 675)



Section 167.812 Diabetic care not practice of nursing, when — health care professionals may provide training.

Effective 28 Aug 2013

Title XI EDUCATION AND LIBRARIES

167.812. Diabetic care not practice of nursing, when — health care professionals may provide training. — 1. Notwithstanding any provision of law to the contrary, the activities set forth in subsection 1 of section 167.809 shall not constitute the practice of nursing and shall be exempted from all applicable statutory and regulatory provisions that restrict what activities can be delegated to or performed by a person who is not a licensed health care professional.

2. Notwithstanding any provision of law to the contrary, it shall be lawful for a licensed health care professional to provide training to school employees in the activities set forth in subsection 1 of section 167.809 or to supervise such school personnel in performing these tasks.

3. Nothing in this act* shall exceed the rights of eligible students or the obligations of school districts under the Individuals with Disabilities Education Act, 20 U.S.C. Section 1400, et seq., Section 504 of the Rehabilitation Act, 29 U.S.C. Section 794, or the Americans with Disabilities Act, 42 U.S.C. Section 12101, et seq.

(L. 2013 H.B. 675)

*"This act" (H.B. 675, 2013) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 167.818 Student may perform certain diabetic care for self, when.

Effective 28 Aug 2013

Title XI EDUCATION AND LIBRARIES

167.818. Student may perform certain diabetic care for self, when. — Upon written request of the parent or guardian and authorization by the student's diabetes medical management plan, a student with diabetes shall be permitted to perform blood glucose checks, administer insulin through the insulin delivery system the student uses, treat hypoglycemia and hyperglycemia, and otherwise attend to the care and management of his or her diabetes in the classroom, in any area of the school or school grounds, and at any school-related activity, and to possess on his or her person at all times all necessary supplies and equipment to perform these monitoring and treatment functions. If the parent or student so requests, the student shall have access to a private area for performing diabetes care tasks.

(L. 2013 H.B. 675)



Section 167.821 Immunity from liability, when

Effective 28 Aug 2013

Title XI EDUCATION AND LIBRARIES

167.821. Immunity from liability, when — No physician, nurse, school employee, charter school or school district shall be liable for civil damages or subject to disciplinary action under professional licensing regulations or school disciplinary policies as a result of the activities authorized by sections 167.800 to 167.824 when such acts are committed as an ordinarily reasonably prudent person would have acted under the same or similar circumstances.

(L. 2013 H.B. 675)



Section 167.824 Rulemaking authority.

Effective 28 Aug 2013

Title XI EDUCATION AND LIBRARIES

167.824. Rulemaking authority. — 1. By January 15, 2014, the department of elementary and secondary education shall promulgate rules and regulations to implement the provisions of sections 167.800 to 167.824.

2. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2013, shall be invalid and void.

(L. 2013 H.B. 675)



Section 167.903 Personal plan of study for certain students, contents — waiver.

Effective 28 Aug 2016

Title XI EDUCATION AND LIBRARIES

167.903. Personal plan of study for certain students, contents — waiver. — 1. Each student prior to his or her ninth grade year at a public school, including a charter school, may develop with help from the school's guidance counselors a personal plan of study, which shall be reviewed regularly, as needed by school personnel and the student's parent or guardian and updated based upon the needs of the student. Each plan shall present a sequence of courses and experiences that conclude with the student reaching his or her postsecondary goals, with implementation of the plan of study transferring to the program of postsecondary education or training upon the student's high school graduation. The plan shall include, but not be limited to:

(1) Requirements for graduation from the school district or charter school;

(2) Career or postsecondary goals;

(3) Coursework or program of study related to career and postsecondary goals, which shall include, if relevant, opportunities that the district or school may not directly offer;

(4) Grade-appropriate and career-related experiences, as outlined in the grade-level expectations of the Missouri comprehensive guidance program; and

(5) Student assessments, interest inventories, or academic results needed to develop, review, and revise the personal plan of study, which shall include, if relevant, assessments, inventories, or academic results that the school district or charter school may not offer.

2. Each school district shall adopt a policy to permit the waiver of the requirements of this section for any student with a disability if recommended by the student's IEP committee. For purposes of this subsection, “IEP” means individualized education program.

(L. 2016 S.B. 638)



Section 167.905 At-risk students to be identified, district policy required.

Effective 28 Aug 2016

Title XI EDUCATION AND LIBRARIES

167.905. At-risk students to be identified, district policy required. — 1. By July 1, 2018, each school district shall develop a policy and implement a measurable system for identifying students in their ninth grade year, or students who transfer into the school subsequent to their ninth grade year, who are at risk of not being ready for college-level work or for entry-level career positions. Districts shall include, but are not limited to, the following sources of information:

(1) A student's performance on the Missouri assessment program test in eighth grade in English language arts and mathematics;

(2) A student's comparable statewide assessment performance if such student transferred from another state;

(3) The district's overall reported remediation rate under section 173.750; and

(4) A student's attendance rate.

2. The district policy shall require academic and career counseling to take place prior to graduation so that the school may attempt to provide sufficient opportunities to the student to graduate college-ready or career-ready and on time.

3. Each school district shall adopt a policy to permit the waiver of the requirements of this section for any student with a disability if recommended by the student's IEP committee. For purposes of this subsection, “IEP” means individualized education program.

(L. 2016 S.B. 638)



Section 167.950 Dyslexia screening guidelines — screenings required, when — definitions — rulemaking authority.

Effective 28 Aug 2016

Title XI EDUCATION AND LIBRARIES

167.950. Dyslexia screening guidelines — screenings required, when — definitions — rulemaking authority. — 1. (1) By December 31, 2017, the department of elementary and secondary education shall develop guidelines for the appropriate screening of students for dyslexia and related disorders and the necessary classroom support for students with dyslexia and related disorders. Such guidelines shall be consistent with the findings and recommendations of the task force created under section 633.420.

(2) In the 2018-19 school year and subsequent years, each public school, including each charter school, shall conduct dyslexia screenings for students in the appropriate year consistent with the guidelines developed by the department of elementary and secondary education.

(3) In the 2018-19 school year and subsequent years, the school board of each district and the governing board of each charter school shall provide reasonable classroom support consistent with the guidelines developed by the department of elementary and secondary education.

2. In the 2018-19 school year and subsequent years, the practicing teacher assistance programs established under section 168.400 shall offer and include two hours of in-service training provided by each local school district for all practicing teachers in such district regarding dyslexia and related disorders. Each charter school shall also offer all of its teachers two hours of training on dyslexia and related disorders. Districts and charter schools may seek assistance from the department of elementary and secondary education in developing and providing such training. Completion of such training shall count as two contact hours of professional development under section 168.021.

3. For purposes of this section, the following terms mean:

(1) “Dyslexia”, a disorder that is neurological in origin, characterized by difficulties with accurate and fluent word recognition and poor spelling and decoding abilities that typically result from a deficit in the phonological component of language, often unexpected in relation to other cognitive abilities and the provision of effective classroom instruction, and of which secondary consequences may include problems in reading comprehension and reduced reading experience that can impede growth of vocabulary and background knowledge. Nothing in this definition shall require a student with dyslexia to obtain an individualized education program (IEP) unless the student has otherwise met the federal conditions necessary;

(2) “Dyslexia screening”, a short test conducted by a teacher or school counselor to determine whether a student likely has dyslexia or a related disorder in which a positive result does not represent a medical diagnosis but indicates that the student could benefit from approved support;

(3) “Related disorders”, disorders similar to or related to dyslexia, such as developmental auditory imperception, dysphasia, specific developmental dyslexia, developmental dysgraphia, and developmental spelling disability;

(4) “Support”, low-cost and effective best practices, such as oral examinations and extended test-taking periods, used to support students who have dyslexia or any related disorder.

4. The state board of education shall promulgate rules and regulations for each public school to screen students for dyslexia and related disorders and to provide the necessary classroom support for students with dyslexia and related disorders. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2016, shall be invalid and void.

5. Nothing in this section shall require the MO HealthNet program to expand the services that it provides.

(L. 2016 H.B. 2379 merged with S.B. 635 merged with S.B. 638)






Chapter 168 Personnel — Teachers and Others

Chapter Cross References



Section 168.011 Teachers — license required — teaching, and administration, to be recognized as professions.

Effective 01 Sep 1988, see footnote

Title XI EDUCATION AND LIBRARIES

168.011. Teachers — license required — teaching, and administration, to be recognized as professions. — 1. No person shall be employed to teach in any position in a public school until he has received a valid certificate of license entitling him to teach in that position.

2. Teaching in the state of Missouri, performing other related education duties, school administration, and teacher education are hereby declared to be professions with all the appropriate rights, responsibilities and privileges accorded to other recognized professions.

(L. 1963 p. 200 § 9-1, A.L. 1984 H.B. 1457 & 1501)

(Source: RSMo 1959 § 168.010)

Effective 9-1-88



Section 168.015 Advisory council of certification for educators established — number — appointment — qualifications — powers — duties.

Effective 01 Jul 1985, see footnote

Title XI EDUCATION AND LIBRARIES

168.015. Advisory council of certification for educators established — number — appointment — qualifications — powers — duties. — 1. There is hereby established within the department of elementary and secondary education, the "Missouri Advisory Council of Certification for Educators", hereinafter known as the "advisory council", which shall be composed of twenty-five members to be appointed by the state board of education on the recommendation of the commissioner of education. Of the twenty-five members of the council, fifteen must be active public school classroom teachers.

2. The duties and responsibilities of the advisory council shall include, but not be limited to:

(1) Making recommendations for the criteria and procedures whereby the quality and effectiveness of teacher and school administrator education programs within the state shall be evaluated;

(2) Making recommendations for the requirements for the certification of public school teachers and administrators;

(3) Making recommendations for the standards for renewal of certificates for public school teachers and administrators using academic course work as well as other types of professional development;

(4) Making recommendations concerning rules and regulations with respect to suspension and revocation of certificates of license to teach;

(5) Requesting and receiving reports from committees consisting of representatives from various professional groups, qualified in respective curriculum areas and other specialized areas, to assist in the formulation of recommendations of the advisory committee to the commissioner of education with respect to certification of public school teachers and administrators;

(6) Making recommendations for limiting the issuance of temporary certificates that are granted to those who do not meet the full requirements for certification.

(L. 1984 H.B. 1457 & 1501)

Effective 7-1-85



Section 168.021 Issuance of teachers' licenses — effect of certification in another state and subsequent employment in this state.

Effective 28 Aug 2014

Title XI EDUCATION AND LIBRARIES

168.021. Issuance of teachers' licenses — effect of certification in another state and subsequent employment in this state. — 1. Certificates of license to teach in the public schools of the state shall be granted as follows:

(1) By the state board, under rules and regulations prescribed by it:

(a) Upon the basis of college credit;

(b) Upon the basis of examination;

(2) By the state board, under rules and regulations prescribed by the state board with advice from the advisory council established by section 168.015 to any individual who presents to the state board a valid doctoral degree from an accredited institution of higher education accredited by a regional accrediting association such as North Central Association. Such certificate shall be limited to the major area of postgraduate study of the holder, shall be issued only after successful completion of the examination required for graduation pursuant to rules adopted by the state board of education, and shall be restricted to those certificates established pursuant to subdivision (1) of subsection 3 of this section;

(3) By the state board, which shall issue the professional certificate classification in both the general and specialized areas most closely aligned with the current areas of certification approved by the state board, commensurate with the years of teaching experience of the applicant, and based upon the following criteria:

(a) Recommendation of a state-approved baccalaureate-level teacher preparation program;

(b) Successful attainment of the Missouri qualifying score on the exit assessment for teachers or administrators designated by the state board of education. Applicants who have not successfully achieved a qualifying score on the designated examinations will be issued a two-year nonrenewable provisional certificate; and

(c) Upon completion of a background check as prescribed in section 168.133 and possession of a valid teaching certificate in the state from which the applicant's teacher preparation program was completed;

(4) By the state board, under rules prescribed by it, on the basis of a relevant bachelor's degree, or higher degree, and a passing score for the designated exit examination, for individuals whose academic degree and professional experience are suitable to provide a basis for instruction solely in the subject matter of banking or financial responsibility, at the discretion of the state board. Such certificate shall be limited to the major area of study of the holder and shall be restricted to those certificates established under subdivision (1) of subsection 3 of this section. Holders of certificates granted under this subdivision shall be exempt from the teacher tenure act under sections 168.102 to 168.130 and each school district shall have the decision-making authority on whether to hire the holders of such certificates; or

(5) By the state board, under rules and regulations prescribed by it, on the basis of certification by the American Board for Certification of Teacher Excellence (ABCTE) and verification of ability to work with children as demonstrated by sixty contact hours in any one of the following areas as validated by the school principal: sixty contact hours in the classroom, of which at least forty-five must be teaching; sixty contact hours as a substitute teacher, with at least thirty consecutive hours in the same classroom; sixty contact hours of teaching in a private school; or sixty contact hours of teaching as a paraprofessional, for an initial four-year ABCTE certificate of license to teach, except that such certificate shall not be granted for the areas of early childhood education, or special education. For certification in the area of elementary education, ninety contact hours in the classroom shall be required, of which at least thirty shall be in an elementary classroom. Upon the completion of the requirements listed in paragraphs (a), (b), (c), and (d) of this subdivision, an applicant shall be eligible to apply for a career continuous professional certificate under subdivision (2) of subsection 3 of this section:

(a) Completion of thirty contact hours of professional development within four years, which may include hours spent in class in an appropriate college curriculum;

(b) Validated completion of two years of the mentoring program of the American Board for Certification of Teacher Excellence or a district mentoring program approved by the state board of education;

(c) Attainment of a successful performance-based teacher evaluation; and

(d) Participate in a beginning teacher assistance program.

2. All valid teaching certificates issued pursuant to law or state board policies and regulations prior to September 1, 1988, shall be exempt from the professional development requirements of this section and shall continue in effect until they expire, are revoked or suspended, as provided by law. When such certificates are required to be renewed, the state board or its designee shall grant to each holder of such a certificate the certificate most nearly equivalent to the one so held. Anyone who holds, as of August 28, 2003, a valid PC-I, PC-II, or continuous professional certificate shall, upon expiration of his or her current certificate, be issued the appropriate level of certificate based upon the classification system established pursuant to subsection 3 of this section.

3. Certificates of license to teach in the public schools of the state shall be based upon minimum requirements prescribed by the state board of education which shall include completion of a background check as prescribed in section 168.133. The state board shall provide for the following levels of professional certification: an initial professional certificate and a career continuous professional certificate.

(1) The initial professional certificate shall be issued upon completion of requirements established by the state board of education and shall be valid based upon verification of actual teaching within a specified time period established by the state board of education. The state board shall require holders of the four-year initial professional certificate to:

(a) Participate in a mentoring program approved and provided by the district for a minimum of two years;

(b) Complete thirty contact hours of professional development, which may include hours spent in class in an appropriate college curriculum, or for holders of a certificate under subdivision (4) of subsection 1 of this section, an amount of professional development in proportion to the certificate holder's hours in the classroom, if the certificate holder is employed less than full time; and

(c) Participate in a beginning teacher assistance program.

(2) (a) The career continuous professional certificate shall be issued upon verification of completion of four years of teaching under the initial professional certificate and upon verification of the completion of the requirements articulated in paragraphs (a), (b), and (c) of subdivision (1) of this subsection or paragraphs (a), (b), (c), and (d) of subdivision (5) of subsection 1 of this section.

(b) The career continuous professional certificate shall be continuous based upon verification of actual employment in an educational position as provided for in state board guidelines and completion of fifteen contact hours of professional development per year which may include hours spent in class in an appropriate college curriculum. Should the possessor of a valid career continuous professional certificate fail, in any given year, to meet the fifteen-hour professional development requirement, the possessor may, within two years, make up the missing hours. In order to make up for missing hours, the possessor shall first complete the fifteen-hour requirement for the current year and then may count hours in excess of the current year requirement as make-up hours. Should the possessor fail to make up the missing hours within two years, the certificate shall become inactive. In order to reactivate the certificate, the possessor shall complete twenty-four contact hours of professional development which may include hours spent in the classroom in an appropriate college curriculum within the six months prior to or after reactivating his or her certificate. The requirements of this paragraph shall be monitored and verified by the local school district which employs the holder of the career continuous professional certificate.

(c) A holder of a career continuous professional certificate shall be exempt from the professional development contact hour requirements of paragraph (b) of this subdivision if such teacher has a local professional development plan in place within such teacher's school district and meets two of the three following criteria:

a. Has ten years of teaching experience as defined by the state board of education;

b. Possesses a master's degree; or

c. Obtains a rigorous national certification as approved by the state board of education.

4. Policies and procedures shall be established by which a teacher who was not retained due to a reduction in force may retain the current level of certification. There shall also be established policies and procedures allowing a teacher who has not been employed in an educational position for three years or more to reactivate his or her last level of certification by completing twenty-four contact hours of professional development which may include hours spent in the classroom in an appropriate college curriculum within the six months prior to or after reactivating his or her certificate.

5. The state board shall, upon completion of a background check as prescribed in section 168.133, issue a professional certificate classification in the areas most closely aligned with an applicant's current areas of certification, commensurate with the years of teaching experience of the applicant, to any person who is hired to teach in a public school in this state and who possesses a valid teaching certificate from another state or certification under subdivision (4) of subsection 1 of this section, provided that the certificate holder shall annually complete the state board's requirements for such level of certification, and shall establish policies by which residents of states other than the state of Missouri may be assessed a fee for a certificate license to teach in the public schools of Missouri. Such fee shall be in an amount sufficient to recover any or all costs associated with the issuing of a certificate of license to teach. The board shall promulgate rules to authorize the issuance of a provisional certificate of license, which shall allow the holder to assume classroom duties pending the completion of a criminal background check under section 168.133, for any applicant who:

(1) Is the spouse of a member of the Armed Forces stationed in Missouri;

(2) Relocated from another state within one year of the date of application;

(3) Underwent a criminal background check in order to be issued a teaching certificate of license from another state; and

(4) Otherwise qualifies under this section.

6. The state board may assess to holders of an initial professional certificate a fee, to be deposited into the excellence in education revolving fund established pursuant to section 160.268, for the issuance of the career continuous professional certificate. However, such fee shall not exceed the combined costs of issuance and any criminal background check required as a condition of issuance. Applicants for the initial ABCTE certificate shall be responsible for any fees associated with the program leading to the issuance of the certificate, but nothing in this section shall prohibit a district from developing a policy that permits fee reimbursement.

7. Any member of the public school retirement system of Missouri who entered covered employment with ten or more years of educational experience in another state or states and held a certificate issued by another state and subsequently worked in a school district covered by the public school retirement system of Missouri for ten or more years who later became certificated in Missouri shall have that certificate dated back to his or her original date of employment in a Missouri public school.

(L. 1963 p. 200 § 9-2, A.L. 1973 H.B. 158, A.L. 1984 H.B. 1457 & 1501, A.L. 1988 S.B. 797, A.L. 1990 H.B. 1142, A.L. 1998 H.B. 1469, A.L. 2000 H.B. 1808, A.L. 2003 S.B. 296, A.L. 2008 H.B. 1678 merged with S.B. 1066, A.L. 2009 S.B. 291, A.L. 2011 S.B. 54, A.L. 2013 S.B. 17, A.L. 2014 S.B. 782)

(Source: RSMo 1959 §§ 168.030, 168.260)



Section 168.023 Contact hours included in professional development requirements for vocational-technical certification.

Effective 28 Aug 2004

Title XI EDUCATION AND LIBRARIES

168.023. Contact hours included in professional development requirements for vocational-technical certification. — Professional development requirements pursuant to section 168.021 for vocational-technical certification or successor certification shall include contact hours relating to the specific vocational-technical subject area for which the educator seeks certification.

(L. 2004 S.B. 968 and S.B. 969 § 2)



Section 168.071 Revocation, suspension or refusal of certificate or license, grounds — procedure — appeal.

Effective 01 Jan 2017, see footnote

Title XI EDUCATION AND LIBRARIES

168.071. Revocation, suspension or refusal of certificate or license, grounds — procedure — appeal. — 1. The state board of education may refuse to issue or renew a certificate, or may, upon hearing, discipline the holder of a certificate of license to teach for the following causes:

(1) A certificate holder or applicant for a certificate has pleaded to or been found guilty of a felony or crime involving moral turpitude under the laws of this state, any other state, of the United States, or any other country, whether or not sentence is imposed;

(2) The certification was obtained through use of fraud, deception, misrepresentation or bribery;

(3) There is evidence of incompetence, immorality, or neglect of duty by the certificate holder;

(4) A certificate holder has been subject to disciplinary action relating to certification issued by another state, territory, federal agency, or country upon grounds for which discipline is authorized in this section; or

(5) If charges are filed by the local board of education, based upon the annulling of a written contract with the local board of education, for reasons other than election to the general assembly, without the consent of the majority of the members of the board that is a party to the contract.

2. A public school district may file charges seeking the discipline of a holder of a certificate of license to teach based upon any cause or combination of causes outlined in subsection 1 of this section, including annulment of a written contract. Charges shall be in writing, specify the basis for the charges, and be signed by the chief administrative officer of the district, or by the president of the board of education as authorized by a majority of the board of education. The board of education may also petition the office of the attorney general to file charges on behalf of the school district for any cause other than annulment of contract, with acceptance of the petition at the discretion of the attorney general.

3. The department of elementary and secondary education may file charges seeking the discipline of a holder of a certificate of license to teach based upon any cause or combination of causes outlined in subsection 1 of this section, other than annulment of contract. Charges shall be in writing, specify the basis for the charges, and be signed by legal counsel representing the department of elementary and secondary education.

4. If the underlying conduct or actions which are the basis for charges filed pursuant to this section are also the subject of a pending criminal charge against the person holding such certificate, the certificate holder may request, in writing, a delayed hearing on advice of counsel under the fifth amendment of the Constitution of the United States. Based upon such a request, no hearing shall be held until after a trial has been completed on this criminal charge.

5. The certificate holder shall be given not less than thirty days' notice of any hearing held pursuant to this section.

6. Other provisions of this section notwithstanding, the certificate of license to teach shall be revoked or, in the case of an applicant, a certificate shall not be issued, if the certificate holder or applicant has been found guilty of any of the following offenses established pursuant to Missouri law or offenses of a similar nature established under the laws of Missouri prior to January 1, 2017, any other state or of the United States, or any other country, whether or not the sentence is imposed:

(1) Any dangerous felony as defined in section 556.061, or murder in the first degree under section 565.020;

(2) Any of the following sexual offenses: rape in the first degree under section 566.030; forcible rape; rape; statutory rape in the first degree under section 566.032; statutory rape in the second degree under section 566.034; rape in the second degree under section 566.031; sexual assault under section 566.040* as it existed prior to August 28, 2013; sodomy in the first degree under section 566.060; forcible sodomy under section 566.060 as it existed prior to August 28, 2013; sodomy as it existed prior to January 1, 1995; statutory sodomy in the first degree under section 566.062; statutory sodomy in the second degree under section 566.064; child molestation in the first degree; child molestation in the second degree; child molestation in the third degree under section 566.069; child molestation in the fourth degree under section 566.071; sodomy in the second degree under section 566.061; deviate sexual assault under section 566.070** as it existed prior to August 28, 2013; sexual misconduct involving a child under section 566.083; sexual contact with a student under section 566.086; sexual misconduct in the first degree under section 566.093; sexual misconduct in the first degree under section 566.090*** as it existed prior to August 28, 2013; sexual misconduct in the second degree under section 566.095; sexual misconduct in the second degree under section 566.093 as it existed prior to August 28, 2013; sexual misconduct in the third degree under section 566.095 as it existed prior to August 28, 2013; sexual abuse in the first degree under section 566.100; sexual abuse under section 566.100 as it existed prior to August 28, 2013; sexual abuse in the second degree under section 566.101; enticement of a child under section 566.151; or attempting to entice a child;

(3) Any of the following offenses against the family and related offenses: incest under section 568.020; abandonment of child in the first degree under section 568.030; abandonment of child in the second degree under section 568.032; endangering the welfare of a child in the first degree under section 568.045; abuse of a child under section 568.060; child used in a sexual performance; promoting sexual performance by a child; or trafficking in children under section 568.175; and

(4) Any of the following offenses involving child pornography and related offenses: promoting obscenity in the first degree under section 573.020; promoting pornography for minors or obscenity in the second degree when the penalty is enhanced to a class E felony under section 573.030; promoting child pornography in the first degree under section 573.025; promoting child pornography in the second degree under section 573.035; possession of child pornography under section 573.037; furnishing pornographic materials to minors under section 573.040; or coercing acceptance of obscene material under section 573.065.

7. When a certificate holder is found guilty of any offense that would authorize the state board of education to seek discipline against that holder's certificate of license to teach, the local board of education or the department of elementary and secondary education shall immediately provide written notice to the state board of education and the attorney general regarding the finding of guilt.

8. The certificate holder whose certificate was revoked pursuant to subsection 6 of this section may appeal such revocation to the state board of education. Notice of this appeal must be received by the commissioner of education within ninety days of notice of revocation pursuant to this subsection. Failure of the certificate holder to notify the commissioner of the intent to appeal waives all rights to appeal the revocation. Upon notice of the certificate holder's intent to appeal, an appeal hearing shall be held by a hearing officer designated by the commissioner of education, with the final decision made by the state board of education, based upon the record of that hearing. The certificate holder shall be given not less than thirty days' notice of the hearing, and an opportunity to be heard by the hearing officer, together with witnesses.

9. In the case of any certificate holder who has surrendered or failed to renew his or her certificate of license to teach, the state board of education may refuse to issue or renew, or may suspend or revoke, such certificate for any of the reasons contained in this section.

10. In those cases where the charges filed pursuant to this section are based upon an allegation of misconduct involving a minor child, the hearing officer may accept into the record the sworn testimony of the minor child relating to the misconduct received in any court or administrative hearing.

11. Hearings, appeals or other matters involving certificate holders, licensees or applicants pursuant to this section may be informally resolved by consent agreement or agreed settlement or voluntary surrender of the certificate of license pursuant to the rules promulgated by the state board of education.

12. The final decision of the state board of education is subject to judicial review pursuant to sections 536.100 to 536.140.

13. A certificate of license to teach to an individual who has been convicted of a felony or crime involving moral turpitude, whether or not sentence is imposed, shall be issued only upon motion of the state board of education adopted by a unanimous affirmative vote of those members present and voting.

(L. 1963 p. 200 § 9-7, A.L. 1973 H.B. 158, A.L. 1978 H.B. 1634, A.L. 1984 H.B. 1457 & 1501, A.L. 1988 S.B. 797, A.L. 1993 S.B. 202, A.L. 1998 H.B. 1469, A.L. 2002 S.B. 722, A.L. 2003 S.B. 296, A.L. 2011 S.B. 54, A.L. 2013 H.B. 215, A.L. 2014 S.B. 491)

(Source: RSMo 1959 § 168.090)

Effective 1-01-17

*Section 566.040 was transferred to 566.031, H.B. 215, 2013

**Section 566.070 was transferred to 566.061, H.B. 215, 2013

***Section 566.090 was transferred to 566.101, H.B. 215, 2013



Section 168.081 Teaching or acting as school administrator without certificate prohibited.

Effective 28 Aug 2014

Title XI EDUCATION AND LIBRARIES

168.081. Teaching or acting as school administrator without certificate prohibited. — After September 1, 1988, no person without a valid Missouri certificate shall:

(1) Engage in the practice of teaching or the performance of education duties in grades kindergarten through twelve in any public school in the state;

(2) Act as a school administrator in any public school district.

(L. 1963 p. 200 § 9-8, A.L. 1984 H.B. 1457 & 1501, A.L. 2002 S.B. 722, A.L. 2014 H.B. 1298 Revision)

(Source: RSMo 1959 § 168.020)



Section 168.101 Employment of certificated teachers ineligible for permanent status under the teacher tenure act (all districts except metropolitan).

Effective 28 Aug 1992

Title XI EDUCATION AND LIBRARIES

168.101. Employment of certificated teachers ineligible for permanent status under the teacher tenure act (all districts except metropolitan). — 1. In addition to the employment of teachers as provided in section 168.104, the school board or board of directors of a school district, except a metropolitan school district, may, at any regular or special meeting, contract and employ legally certificated teachers not employed as superintendent of the district and not eligible under section 168.104 to gain permanent status or tenure in the position held within the school system. The contract shall be made by the order of the board, shall specify the number of months the employee is to work and the wages per month to be paid, shall be signed by the employee and the president of the board, or a facsimile signature of the president may be affixed at his direction, and the contract shall be attested by the secretary of the board by signature or facsimile.

2. After the original employment of a certificated employee not employed as superintendent of the district under this section, his employment shall continue in the same staff position from year to year subject to the regulations hereinafter set forth.

3. Each school board having one or more certificated employees as described in subsection 1 of this section under contract shall notify each such certificated employee in writing concerning his reemployment in his present staff position or lack thereof on or before the fifteenth day of April of the year in which the contract then in force expires. Failure on the part of a board to give the notice constitutes reemployment on the same terms and in the same staff position as those provided in the contract of the current fiscal year; and not later than the fifteenth day of May of the same year the board shall present a contract to each such certificated employee notified of reemployment by the district.

4. Any motion regarding reemployment of such certificated employee shall include only one person and a motion to reemploy shall be made in the positive sense and a majority of the elected members voting in the affirmative shall constitute reemployment.

5. Any such certificated employee not employed as superintendent of the district who receives a contract shall within fifteen days thereafter present to the employing board a written acceptance or rejection of the employment tendered and his failure to present the acceptance within such time constitutes a rejection of the board's offer.

6. If such certificated employee has been reemployed five times within the district, the school board, if requested in writing by such certificated employee within ten days after receipt of notice of demotion or lack of reemployment on the same terms and in the same staff position, shall make available in writing a statement of reasons for demotion or lack of reemployment within ten days after receipt of the request. The board shall grant such certificated employee a hearing if requested in writing by him within ten days after the receipt of statement of reasons, the hearing to be held within ten days after the request therefor, and to be open at the request of the certificated employee. The certificated employee may have counsel at the hearing, may testify and offer testimony of witnesses as well as other evidence sustaining his defense and may cross-examine adverse witnesses.

7. A contract between the board of education and such certificated employee may be terminated at any time by mutual consent of the certificated employee and the board.

8. This section shall not affect the employment or reemployment of the superintendent of schools by a board of education.

(L. 1973 H.B. 151 § 1, A.L. 1990 S.B. 740, A.L. 1992 S.B. 470 & 497)



Section 168.102 Short title.

Effective 28 Aug 1969

Title XI EDUCATION AND LIBRARIES

168.102. Short title. — Sections 168.102 to 168.130 shall be known and may be cited as the "Teacher Tenure Act" and shall become effective July 1, 1970.

(L. 1969 p. 275 § 168.101)

CROSS REFERENCE:

Suspension or termination of contracts of certificated staff and administrators, academically deficient schools, when, procedure, 160.540



Section 168.104 Definitions.

Effective 28 Aug 2005

Title XI EDUCATION AND LIBRARIES

168.104. Definitions. — The following words and phrases when used in sections 168.102 to 168.130, except in those instances where the context indicates otherwise, mean:

(1) "Board of education", the school board or board of directors of a school district, except a metropolitan school district, having general control of the affairs of the district;

(2) "Demotion", any reduction in salary or transfer to a position carrying a lower salary, except on request of a teacher, other than any change in salary applicable to all teachers or all teachers in a classification;

(3) "Indefinite contract", every contract heretofore or hereafter entered into between a school district and a permanent teacher;

(4) "Permanent teacher", any teacher who has been employed or who is hereafter employed as a teacher in the same school district for five successive years and who has continued or who thereafter continues to be employed as a teacher by the school district or any supervisor of teachers who was employed as a teacher in the same school district for at least five successive years prior to becoming a supervisor of teachers and who continues thereafter to be employed as a certificated employee by the school district; except that, when a permanent teacher resigns or is permanently separated from employment by a school district, and is afterwards reemployed by the same school district, reemployment for the first school year does not constitute an indefinite contract but if he is employed for the succeeding year, the employment constitutes an indefinite contract; and except that any teacher employed under a part-time contract by a school district shall accrue credit toward permanent status on a prorated basis. Any permanent teacher who is promoted with his consent to a supervisory position including principal or assistant principal, or is first employed by a district in a supervisory position including principal or assistant principal, shall not have permanent status in such position but shall retain tenure in the position previously held within the district, or, after serving two years as principal or assistant principal, shall have tenure as a permanent teacher of that system;

(5) "Probationary teacher", any teacher as herein defined who has been employed in the same school district for five successive years or less. In the case of any probationary teacher who has been employed in any other school system as a teacher for two or more years, the board of education shall waive one year of his probationary period;

(6) "School district", every school district in this state, except metropolitan school district as defined in section 162.571;

(7) "Teacher", any employee of a school district, except a metropolitan school district, regularly required to be certified under laws relating to the certification of teachers, except superintendents and assistant superintendents but including certified teachers who teach at the prekindergarten level in a nonmetropolitan public school within a prekindergarten program in which no fees are charged to parents or guardians.

(L. 1969 p. 275 § 168.102, A.L. 1983 H.B. 815, A.L. 1990 S.B. 740, A.L. 2004 S.B. 968 and S.B. 969, A.L. 2005 H.B. 297 merged with S.B. 266)

CROSS REFERENCE:

Sexual contact with a student while on public school property, crime of, penalty, 566.086

(1974) Held teacher who was “full time” based on six periods a day for five years and was employed for sixth year on a five period and five-sixths pay scale failed to become tenured. Lopez v. Vance (A.), 509 S.W.2d 197.

(1976) Held, that “year” means a school year beginning July 1 and ending June 30 next following. To qualify, the claimant must have been employed as a full-time teacher for the necessary number of full school years. Hirbe v. Hazelwood School District (A.), 532 S.W.2d 848.

(1976) “Year” as used in the teacher tenure act means a school year commencing July 1 and ending June 30, next following: Valter v. Orchard Farm School Dist. (Mo.), 541 S.W.2d 550.

(1977) Held, individual school board contract requiring a teaching certificate does not make employee under the contract a teacher for the purposes of the teacher tenure act. Hudson v. Marshall (A.), 549 S.W.2d 147.

(1985) Definition of “demotion” means that if the board reduces the pay of all teachers in one classification, no teacher is demoted by reason of pay reduction. But it also means that if the board gives raises which are not applicable to all teachers in one classification, those who did not get raises are demoted by reason of the pay increase of their fellows. Vilelle v. Reorganized School District No. R-1 (Mo. App.W.D.), 689 S.W.2d 72.



Section 168.106 Indefinite contract, what affects.

Effective 28 Aug 1969

Title XI EDUCATION AND LIBRARIES

168.106. Indefinite contract, what affects. — The contract between a school district and a permanent teacher shall be known as an indefinite contract and shall continue in effect for an indefinite period, subject only to:

(1) Compulsory or optional retirement when the teacher reaches the age of retirement provided by law, or regulation established by the local board of education;

(2) Modification by a succeeding indefinite contract or contracts in the manner hereinafter provided;

(3) The death of the teacher;

(4) Resignation of the teacher with the written consent of the school board;

(5) Termination by the board of education after a hearing as hereinafter provided; and

(6) The revocation of the teacher's certificate.

(L. 1969 p. 275 § 168.103)



Section 168.108 Contract, form of — requirements.

Effective 28 Aug 1992

Title XI EDUCATION AND LIBRARIES

168.108. Contract, form of — requirements. — 1. Every indefinite contract shall contain the following provisions in substantially the following form:

"It is hereby agreed by and between ______, the teacher, and the Board of Education of ______ School District, the employer, that the teacher, beginning on the ______ day of ______, 20______, shall serve in the employ of the Board of Education and its successors for a term of ______ months (the number of school months of the school year in the school district) for an annual compensation of $ ______, to be paid to the teacher in equal installments according to local school board regulations less the contributions required by law."

"It is further agreed by the parties hereto that this contract shall continue in force from year to year, until modified or terminated in accordance with the provisions of sections 168.102 to 168.130, RSMo, and any amendments thereto prior to the date of this contract."

2. Every indefinite contract shall be made by the order of the board of education, shall be in writing and shall be signed by the permanent teacher and the president of the board of education, or a facsimile signature of the president may be affixed at his direction, and the contract shall be attested by the secretary of the board of education by signature or facsimile.

(L. 1969 p. 275 § 168.104, A.L. 1992 S.B. 470 & 497)



Section 168.110 Contract modification, when — what provisions.

Effective 28 Aug 1990

Title XI EDUCATION AND LIBRARIES

168.110. Contract modification, when — what provisions. — The board of education of a school district may modify an indefinite contract annually on or before the fifteenth day of May in the following particulars:

(1) Determination of the date of beginning and length of the next school year;

(2) Fixing the amount of annual compensation for the following school year as provided by the salary schedule adopted by the board of education applicable to all teachers. The modifications shall be effective at the beginning of the next school year. All teachers affected by the modification shall be furnished written copies of the modifications within thirty days after their adoption by the board of education.

(L. 1969 p. 275 § 168.105, A.L. 1990 S.B. 740)

(1993) The protection of the Teacher Tenure Act extends to only those provisions in teacher-school district contracts that cover teaching duties, being only those duties that require a teaching certificate. This act does not prevent a school board from unilaterally eliminating from a teacher's contract his extra and extended duties and the pay therefor. Sadler v. Board of Education of Cabool School District R-4, 851 S.W.2d 707 (Mo. App. S.D.).



Section 168.112 Modification or termination, how.

Effective 28 Aug 1990

Title XI EDUCATION AND LIBRARIES

168.112. Modification or termination, how. — An indefinite contract between a permanent teacher and a board of education may be terminated or modified at any time by the mutual consent of the parties thereto. Any teacher who desires to terminate his contract at the end of a school term shall give written notice of his intention to do so and the reasons therefor not later than June first of the year in which the term ends.

(L. 1969 p. 275 § 168.106, A.L. 1990 S.B. 740)



Section 168.114 Board may terminate, grounds for.

Effective 28 Aug 1969

Title XI EDUCATION AND LIBRARIES

168.114. Board may terminate, grounds for. — 1. An indefinite contract with a permanent teacher shall not be terminated by the board of education of a school district except for one or more of the following causes:

(1) Physical or mental condition unfitting him to instruct or associate with children;

(2) Immoral conduct;

(3) Incompetency, inefficiency or insubordination in line of duty;

(4) Willful or persistent violation of, or failure to obey, the school laws of the state or the published regulations of the board of education of the school district employing him;

(5) Excessive or unreasonable absence from performance of duties; or

(6) Conviction of a felony or a crime involving moral turpitude.

2. In determining the professional competency of or efficiency of* a permanent teacher, consideration should be given to regular and special evaluation reports prepared in accordance with the policy of the employing school district and to any written standards of performance which may have been adopted by the school board.

(L. 1969 p. 275 § 168.107)

*Word "of" omitted in original rolls.

CROSS REFERENCE:

Suspension or termination of contracts of certificated staff and administrators, academically deficient schools, when, procedure, 160.540

(1975) Evidence held sufficient to justify dismissal for incompetency, insufficiency and insubordination. Saunders v. Reorganized School District No. 2 of Osage City (Mo.), 520 S.W.2d 29.

(1976) School board is not required to have an official, published regulation on absences in order to discharge a permanent teacher for “excessive” and “unreasonable” absences. Aubuchon v. Gasconade Co. R-1 School District (A.), 541 S.W.2d 322.

(1991) Where charges against teacher compromised teacher's integrity and respect in classroom, immoral conduct for purposes of statute providing for termination of teacher is not limited to sexual conduct but includes other conduct, such as theft of school property. Nexus must exist between teacher's fitness to teach and immoral conduct. Cochran v. Board of Education, 815 S.W.2d 55 (Mo.App.E.D.).



Section 168.116 Termination by board — notice — charges.

Effective 28 Aug 1969

Title XI EDUCATION AND LIBRARIES

168.116. Termination by board — notice — charges. — 1. The indefinite contract of a permanent teacher may not be terminated by the board of education until after service upon the teacher of written charges specifying with particularity the grounds alleged to exist for termination of such contract, notice of a hearing on charges and a hearing by the board of education on charges if requested by the teacher.

2. At least thirty days before service of notice of charges of incompetency, inefficiency, or insubordination in line of duty, the teacher shall be given by the school board or the superintendent of schools warning in writing, stating specifically the causes which, if not removed, may result in charges. Thereafter, both the superintendent, or his designated representative, and the teacher shall meet and confer in an effort to resolve the matter.

3. Notice of a hearing upon charges, together with a copy of charges, shall be served on the permanent teacher at least twenty days prior to the date of the hearing. The notice and copy of the charges may be served upon the teacher by certified mail with personal delivery addressed to him at his last known address. If the teacher or his agent does not within ten days after receipt of the notice request a hearing on the charges, the board of education may, by a majority vote, order the contract of the teacher terminated. If a hearing is requested by either the teacher or the board of education, it shall take place not less than twenty nor more than thirty days after notice of a hearing has been furnished the permanent teacher.

4. On the filing of charges in accordance with this section, the board of education may suspend the teacher from active performance of duty until a decision is rendered by the board of education but the teacher's salary shall be continued during such suspension. If a decision to terminate a teacher's employment by the board of education is appealed, and the decision is reversed, the teacher shall be paid his salary lost during the pending of the appeal.

(L. 1969 p. 275 § 168.108)

(1973) Held that the true purpose of the thirty-day notice requirement is to provide the teacher an opportunity to cure and remove the cause of the complaint. General charge of “violating school policies” is not specific enough charge on which to base a discharge. Blue Springs Reorganized School Dist. IV v. Landuyt (A.), 499 S.W.2d 33.

(1974) Evidence held sufficient to sustain dismissal of tenured teacher. Merideth v. Board of Ed. Rockwood R-6 Sch. Dist. (A.), 513 S.W.2d 740.

(1977) Held letter purporting to give “warning in writing” was not sufficiently specific to comply with statutory requirement. Dameron v. Board of Education of Lebanon School District R-3 (A.), 549 S.W.2d 671.



Section 168.118 Termination hearing, procedure, costs.

Effective 28 Aug 1969

Title XI EDUCATION AND LIBRARIES

168.118. Termination hearing, procedure, costs. — If a hearing is requested on the termination of an indefinite contract it shall be conducted by the board of education in accordance with the following provisions:

(1) The hearing shall be public;

(2) Both the teacher and the person filing charges may be represented by counsel who may cross-examine witnesses;

(3) Testimony at hearings shall be on oath or affirmation administered by the president of the board of education, who for the purpose of hearings held under sections 168.102 to 168.130 shall have the authority to administer oaths;

(4) The school board shall have the power to subpoena witnesses and documentary evidence as provided in section 536.077 and shall do so on its own motion or at the request of the teacher against whom charges have been made. The school board shall hear testimony of all witnesses named by the teacher; however, the school board may limit the number of witnesses to be subpoenaed on behalf of the teacher to not more than ten;

(5) The board of education shall employ a stenographer who shall make a full record of the proceedings of the hearings and who shall, within ten days after the conclusion thereof, furnish the board of education and the teacher, at no cost to the teacher, with a copy of the transcript of the record, which shall be certified by the stenographer to be complete and correct. The transcript shall not be open to public inspection, unless the hearing on the termination of the contract was an open hearing or if an appeal from the decision of the board is taken by the teacher;

(6) All costs of the hearing shall be paid by the school board except the cost of counsel for the teacher;

(7) The decision of the board of education resulting in the demotion of a permanent teacher or the termination of an indefinite contract shall be by a majority vote of the members of the board of education and the decision shall be made within seven days after the transcript is furnished them. A written copy of the decision shall be furnished the teacher within three days thereafter.

(L. 1969 p. 275 § 168.109)

(1974) Court rejected proposition that a breach of rules regarding sabbatical leave constituted an abandonment of his contract by a teacher and waived due process requirement of hearing. Lindberg School Dist. v. Syrewicz (A.), 516 S.W.2d 507.



Section 168.120 Appeal by teacher, procedure.

Effective 28 Aug 1969

Title XI EDUCATION AND LIBRARIES

168.120. Appeal by teacher, procedure. — 1. The teacher shall have the right to appeal from the decision of the board of education to the circuit court of the county where the employing school district is located. The appeal shall be taken within fifteen days after service of a copy of the decision of the board of education upon the teacher, and if an appeal is not taken within the time, then the decision of the board of education shall become final.

2. The appeal may be taken by filing notice of appeal with the board of education, whereupon the board of education, under its certificate, shall forward to the court all documents and papers on file in the matter, together with a transcript of the evidence, the findings and the decision of the board of education, which shall thereupon become the record of the cause. Such appeal shall be heard as provided in chapter 536.

3. Appeals from the circuit court shall be allowed in the same manner as in civil actions, except that the original transcript prepared and filed in the circuit court by the board of education, together with a transcript of the proceedings had in the circuit court, shall constitute the transcript on appeal in the appellate court. The board of education shall make available, to the parties, copies of any transcript prepared and filed by it in the circuit court and upon final determination of the cause in the appellate court the original record of the board of education filed as a part of the transcript on appeal shall be certified back to the board of education by the appellate court. In all appeals from the board of education or circuit court the costs thereof shall be assessed against the losing party as provided by law in civil cases. All appeals to the circuit court and appellate courts shall have precedence over all cases except election contests.

4. If the circuit court finds for the teacher, he shall be restored to permanent teacher status and shall receive compensation for the period during which he may have been suspended from work, and such other relief as may be granted by the court.

(L. 1969 p. 275 § 168.110)



Section 168.122 Leaves of absence, board may establish policy — retention of permanent status.

Effective 28 Aug 1990

Title XI EDUCATION AND LIBRARIES

168.122. Leaves of absence, board may establish policy — retention of permanent status. — A board of education may establish policies for granting leave of absence including sabbatical leave, maternity leave, sick leave, and military leave. The board of education of a school district may, upon the written request of a teacher, and for good cause shown, grant a leave of absence or place him on a part-time teaching schedule for a period of one year, subject to renewal from year to year. Leaves and military service shall not be counted as continuous full-time service in computing tenure but shall not impair the tenure previously acquired by teacher under sections 168.102 to 168.130 nor affect any credit toward tenure previously earned. Any teacher under sections 168.102 to 168.130 who is called into active military service with the Armed Forces of the United States is eligible for reinstatement upon his discharge from said service without loss of tenure. Any permanent teacher employed on a part-time basis, whether at his request or not, shall retain permanent status. Any probationary teacher employed on a part-time basis, whether at his request or not, shall retain all credit earned toward permanent status and shall continue to earn credit on a pro rata basis toward permanent status.

(L. 1969 p. 275 § 168.111, A.L. 1990 S.B. 740)



Section 168.124 Board may place on leave — provisions governing — salary to be paid to affected teacher, when.

Effective 28 Aug 2004

Title XI EDUCATION AND LIBRARIES

168.124. Board may place on leave — provisions governing — salary to be paid to affected teacher, when. — 1. The board of education of a school district may place on leave of absence as many teachers as may be necessary because of a decrease in pupil enrollment, school district reorganization or the financial condition of the school district. In placing teachers on leave, the board of education shall be governed by the following provisions:

(1) No permanent teacher shall be placed on leave of absence while probationary teachers are retained in positions for which a permanent teacher is qualified;

(2) Permanent teachers shall be retained on the basis of performance-based evaluations and seniority (however, seniority shall not be controlling) within the field of specialization;

(3) Permanent teachers shall be reinstated to the positions from which they have been given leaves of absence, or if not available, to positions requiring like training and experience, or to other positions in the school system for which they are qualified by training and experience;

(4) No appointment of new teachers shall be made while there are available teachers on unrequested leave of absence who are properly qualified to fill such vacancies;

(5) A teacher placed on leave of absence may engage in teaching or another occupation during the period of such leave;

(6) The leave of absence shall not impair the tenure of a teacher;

(7) The leave of absence shall continue for a period of not more than three years unless extended by the board.

2. Should a board of education choose to utilize the mechanism for reducing teacher forces as provided in subsection 1 of this section in an attempt to manage adverse financial conditions caused at least partially by a withholding of, or a decrease or less than expected increase in, education appropriations, then the district additionally shall follow the provisions of subsection 3 of this section.

3. If a school district has an unrestricted combined ending fund balance of more than ten percent of current expenditures in its teachers' and incidental funds, and in the subsequent fiscal year such district, because of state appropriations, places a contracted teacher on leave of absence after forty days subsequent to the governor signing the elementary and secondary education appropriation bill, the district shall pay the affected teacher the greater of his or her salary for any days worked under the contract, or a sum equal to three thousand dollars.

(L. 1969 p. 275 § 168.112, A.L. 1983 H.B. 38 & 783, A.L. 1984 H.B. 1456 & 1197, A.L. 1993 S.B. 49, A.L. 2004 S.B. 968 and S.B. 969)



Section 168.126 Probationary teachers, how terminated — notice, contents — reemployed, how.

Effective 28 Aug 2004

Title XI EDUCATION AND LIBRARIES

168.126. Probationary teachers, how terminated — notice, contents — reemployed, how. — 1. A board of education at a regular or special meeting may contract with and employ by a majority vote legally qualified probationary teachers for the school district. The contract shall be made by order of the board; shall specify the number of months school is to be taught and the wages per month to be paid; shall be signed by the probationary teacher and the president of the board, or a facsimile signature of the president may be affixed at his discretion; and the contract shall be attested by the secretary of the board by signature or facsimile. The board shall not employ one of its members as a teacher; nor shall any person be employed as a teacher who is related within the fourth degree to any board member, either by consanguinity or affinity, where the vote of the board member is necessary to the selection of the person.

2. If in the opinion of the board of education any probationary teacher has been doing unsatisfactory work, the board of education, through its authorized administrative representative, shall provide the teacher with a written statement definitely setting forth his alleged incompetency and specifying the nature thereof, in order to furnish the teacher an opportunity to correct his fault and overcome his incompetency. If improvement satisfactory to the board of education has not been made within ninety days of the receipt of the notification, the board of education may terminate the employment of the probationary teacher immediately or at the end of the school year. Any motion to terminate the employment of a probationary teacher shall include only one person and must be approved by a majority of the members of the board of education. A tie vote thereon constitutes termination. On or before the fifteenth day of April in each school year, the board of education shall notify in writing a probationary teacher who will not be retained by the school district of the termination of his employment. Upon request, the notice shall contain a concise statement of the reason or reasons the employment of the probationary teacher is being terminated. If the reason for the termination is due to a decrease in pupil enrollment, school district reorganization, or the financial condition of the school district, then the district shall in all cases issue notice to the teacher expressly declaring such as the reason for such termination. Nothing contained in this section shall give rise to a cause of action not currently cognizant at law by a probationary teacher for any reason given in said writing so long as the board issues the letter in good faith without malice, but an action for actual damages may be maintained by any person for the deprivation of a right conferred by this act.

3. Any probationary teacher who is not notified of the termination of his employment shall be deemed to have been appointed for the next school year, under the terms of the contract for the preceding year. A probationary teacher who is informed of reemployment by written notice shall be tendered a contract on or before the fifteenth day of May, and shall within fifteen days thereafter present to the employing board of education a written acceptance or rejection of the employment tendered, and failure of such teachers to present the acceptance within such time constitutes a rejection of the board's offer. A contract between a probationary teacher and a board of education may be terminated or modified at any time by the mutual consent of the parties thereto.

(L. 1969 p. 275 § 168.113, A.L. 1983 H.B. 38 & 783, A.L. 1990 S.B. 740, A.L. 1992 S.B. 470 & 497, A.L. 2004 S.B. 968 and S.B. 969)



Section 168.128 Teacher records, how maintained — evaluations, how performed and maintained.

Effective 28 Aug 1983

Title XI EDUCATION AND LIBRARIES

168.128. Teacher records, how maintained — evaluations, how performed and maintained. — The board of education of each school district shall maintain records showing periods of service, dates of appointment, and other necessary information for the enforcement of sections 168.102 to 168.130. In addition, the board of education of each school district shall cause a comprehensive, performance-based evaluation for each teacher employed by the district. Such evaluations shall be ongoing and of sufficient specificity and frequency to provide for demonstrated standards of competency and academic ability. All evaluations shall be maintained in the teacher's personnel file at the office of the board of education. A copy of each evaluation shall be provided to the teacher and appropriate administrator. The state department of elementary and secondary education shall provide suggested procedures for such an evaluation.

(L. 1969 p. 275 § 168.114, A.L. 1983 H.B. 38 & 783)



Section 168.129 Board member exempt from civil liability resulting from charges against teacher.

Effective 28 Aug 1969

Title XI EDUCATION AND LIBRARIES

168.129. Board member exempt from civil liability resulting from charges against teacher. — No member of a board of education or duly designated administrative officer of a board of education shall be liable in a civil action based on a statement of charges against a school teacher.

(L. 1969 p. 275 § 168.115)



Section 168.130 Teachers not to participate in management of school board election, campaign.

Effective 28 Aug 1969

Title XI EDUCATION AND LIBRARIES

168.130. Teachers not to participate in management of school board election, campaign. — No teacher shall take part in the management of the campaign for the election or defeat of members of a board of education by which he is employed. Any teacher who violates the provisions of this section shall be subject to termination of his employment by the district with the right of a hearing and appeal as heretofore provided.

(L. 1969 p. 275 § 168.116)



Section 168.133 Criminal background checks required for school personnel, when, procedure — rulemaking authority.

Effective 28 Aug 2011

Title XI EDUCATION AND LIBRARIES

168.133. Criminal background checks required for school personnel, when, procedure — rulemaking authority. — 1. The school district shall ensure that a criminal background check is conducted on any person employed after January 1, 2005, authorized to have contact with pupils and prior to the individual having contact with any pupil. Such persons include, but are not limited to, administrators, teachers, aides, paraprofessionals, assistants, secretaries, custodians, cooks, and nurses. The school district shall also ensure that a criminal background check is conducted for school bus drivers. The district may allow such drivers to operate buses pending the result of the criminal background check. For bus drivers, the school district shall be responsible for conducting the criminal background check on drivers employed by the school district. For drivers employed by a pupil transportation company under contract with the school district, the criminal background check shall be conducted pursuant to section 43.540 and conform to the requirements established in the National Child Protection Act of 1993, as amended by the Volunteers for Children Act. Personnel who have successfully undergone a criminal background check and a check of the family care safety registry as part of the professional license application process under section 168.021 and who have received clearance on the checks within one prior year of employment shall be considered to have completed the background check requirement. A criminal background check under this section shall include a search of any information publicly available in an electronic format through a public index or single case display.

2. In order to facilitate the criminal history background check, the applicant shall submit a set of fingerprints collected pursuant to standards determined by the Missouri highway patrol. The fingerprints shall be used by the highway patrol to search the criminal history repository and shall be forwarded to the Federal Bureau of Investigation for searching the federal criminal history files.

3. The applicant shall pay the fee for the state criminal history record information pursuant to section 43.530 and sections 210.900 to 210.936 and pay the appropriate fee determined by the Federal Bureau of Investigation for the federal criminal history record when he or she applies for a position authorized to have contact with pupils pursuant to this section. The department shall distribute the fees collected for the state and federal criminal histories to the Missouri highway patrol.

4. The department of elementary and secondary education shall facilitate an annual check of employed persons holding current active certificates under section 168.021 against criminal history records in the central repository under section 43.530, the sexual offender registry under sections 589.400 to 589.475*, and child abuse central registry under sections 210.109 to 210.183. The department of elementary and secondary education shall facilitate procedures for school districts to submit personnel information annually for persons employed by the school districts who do not hold a current valid certificate who are required by subsection 1 of this section to undergo a criminal background check, sexual offender registry check, and child abuse central registry check. The Missouri state highway patrol shall provide ongoing electronic updates to criminal history background checks of those persons previously submitted, both those who have an active certificate and those who do not have an active certificate, by the department of elementary and secondary education. This shall fulfill the annual check against the criminal history records in the central repository under section 43.530.

5. The school district may adopt a policy to provide for reimbursement of expenses incurred by an employee for state and federal criminal history information pursuant to section 43.530.

6. If, as a result of the criminal history background check mandated by this section, it is determined that the holder of a certificate issued pursuant to section 168.021 has pled guilty or nolo contendere to, or been found guilty of a crime or offense listed in section 168.071, or a similar crime or offense committed in another state, the United States, or any other country, regardless of imposition of sentence, such information shall be reported to the department of elementary and secondary education.

7. Any school official making a report to the department of elementary and secondary education in conformity with this section shall not be subject to civil liability for such action.

8. For any teacher who is employed by a school district on a substitute or part-time basis within one year of such teacher's retirement from a Missouri school, the state of Missouri shall not require such teacher to be subject to any additional background checks prior to having contact with pupils. Nothing in this subsection shall be construed as prohibiting or otherwise restricting a school district from requiring additional background checks for such teachers employed by the school district.

9. A criminal background check and fingerprint collection conducted under subsections 1 and 2 of this section shall be valid for at least a period of one year and transferrable from one school district to another district. A school district may, in its discretion, conduct a new criminal background check and fingerprint collection under subsections 1 and 2 for a newly hired employee at the district's expense. A teacher's change in type of certification shall have no effect on the transferability or validity of such records.

10. Nothing in this section shall be construed to alter the standards for suspension, denial, or revocation of a certificate issued pursuant to this chapter.

11. The state board of education may promulgate rules for criminal history background checks made pursuant to this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after January 1, 2005, shall be invalid and void.

(L. 2004 H.B. 1453 § 168.283, A.L. 2005 H.B. 487, A.L. 2006 H.B. 1449, A.L. 2009 S.B. 291, A.L. 2011 S.B. 54)

*Section 589.475 does not exist.



Section 168.151 Solicitation of or payment by teacher of expenses of school prohibited, penalty.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

168.151. Solicitation of or payment by teacher of expenses of school prohibited, penalty. — It is unlawful for any school board or any member or employee of a school board to solicit or to receive any money from any teacher employed by their district for the purpose of paying tuition or any other expenses of the operation of schools. It is unlawful for any teacher to contribute or to agree to contribute any portion of his salary to his school board, or any member, or employee thereof, for the purposes stated above. Any person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not to exceed one thousand dollars or by imprisonment for not more than one year or by both fine and imprisonment.

(L. 1963 p. 200 § 9-15)

(Source: RSMo 1959 § 163.380)

CROSS REFERENCE:

Exception to prohibition, certain districts, 167.151



Section 168.171 Supervisor of physical education, supervisor of health and school nurses may be employed in certain districts.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

168.171. Supervisor of physical education, supervisor of health and school nurses may be employed in certain districts. — Each school board employing thirty or more teachers may employ a supervisor of physical education for the schools under its jurisdiction whose qualifications for service shall be established by the state board of education. The supervisor of physical education, under the direction of the superintendent of schools of the district, shall supervise the teaching of all subjects related to physical education and the physical well-being of the children under his charge, direct the supervised play and gymnastics in the schools and control school athletics. School boards employing thirty or more teachers may employ, or otherwise provide or secure the service of, a supervisor of health and of one or more school nurses, who shall serve under the administration of the superintendent of schools of the district. If the supervisor of physical education is qualified to perform the duties of supervisor of health, he may perform the duties of both offices. All duties performed by the supervisor of health or the school nurses shall be performed with the advice and cooperation of the director of the state department of health and senior services.

(L. 1963 p. 200 § 9-17)

(Source: RSMo 1959 § 163.270)



Section 168.181 Business manager and clerical help may be employed in certain districts — duties.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

168.181. Business manager and clerical help may be employed in certain districts — duties. — The school board in every school district containing a city which has a population of not less than ten thousand inhabitants may:

(1) Employ the clerical help and telephone service which the board, in its judgment, deems necessary to administer the affairs of the public school system in the school district.

(2) Employ a business manager for the school district, at a salary to be fixed by the board for a term of not to exceed four years unless sooner removed for cause by the board, who shall, under the direction of the board, perform the duties delegated to him by the board relating to the business management of the school district. Under the direction of the board he shall have charge of the purchasing of all supplies and materials for the repair and maintenance of the school buildings and other buildings owned by the school district and the upkeep of all buildings and grounds of the school district. He shall, as far as possible, relieve the superintendent of schools of the business management of the school district, now delegated to superintendents of the school districts by school boards, so as to enable the superintendent to devote his full time to educational matters within the school district. The business manager shall at all times be subject to the direction and supervision of the school board in all duties he performs.

(L. 1963 p. 200 § 9-18)

(Source: RSMo 1959 § 165.153)



Section 168.191 Superintendent of schools, employment of authorized (first class charter counties).

Effective 01 Jul 1974, see footnote

Title XI EDUCATION AND LIBRARIES

168.191. Superintendent of schools, employment of authorized (first class charter counties). — In all counties of the first class except counties of the first class not having a charter form of government, any board of education, other than boards in urban districts, in charge of a public school system maintaining a classified high school, previously approved by the state board of education, and employing a superintendent devoting his full time to supervisory and administrative work, may employ and enter into contract with a superintendent of schools for the school district for a period of not to exceed three years. This law shall not invalidate or repeal any other law of this state relating to the employment of teachers, principals or superintendents of public schools.

(L. 1963 p. 200 § 9-19, A.L. 1973 H.B. 158)

(Source: RSMo 1959 § 165.147)

Effective 7-1-74



Section 168.201 Superintendent of schools and other employees — employment of by all districts except metropolitan authorized.

Effective 01 Jul 1974, see footnote

Title XI EDUCATION AND LIBRARIES

168.201. Superintendent of schools and other employees — employment of by all districts except metropolitan authorized. — The board of education in all districts except metropolitan districts may employ and contract with a superintendent for a term not to exceed three years from the time of making the contract, and may employ such other servants and agents as it deems necessary, and prescribe their powers, duties, compensation and term of office or employment which shall not exceed three years. It shall provide and keep a corporate seal.

(L. 1963 p. 200 § 9-20, A.L. 1973 H.B. 158)

(Source: RSMo 1959 § 165.387)

Effective 7-1-74



Section 168.205 Superintendent, school districts may share, when.

Effective 28 Aug 2014

Title XI EDUCATION AND LIBRARIES

168.205. Superintendent, school districts may share, when. — Notwithstanding any provision of law to the contrary, two or more school districts may share a superintendent who possesses a valid Missouri superintendent's license. If any school districts choose to share a superintendent, they shall not be required to receive approval from the department of elementary and secondary education but may notify the department.

(L. 2014 S.B. 701)



Section 168.211 Superintendent of schools, appointment, term — superintendent to appoint a treasurer and commissioner of school buildings and associate and assistant superintendents — bond — powers of superintendent (metropolitan districts).

Effective 28 Aug 2005

Title XI EDUCATION AND LIBRARIES

168.211. Superintendent of schools, appointment, term — superintendent to appoint a treasurer and commissioner of school buildings and associate and assistant superintendents — bond — powers of superintendent (metropolitan districts). — 1. In metropolitan districts the superintendent of schools shall be appointed by the board of education for a term of one to five years, during which term his compensation shall not be reduced. The superintendent of schools may appoint, with the approval of the board, a treasurer, a commissioner of school buildings and he shall serve at the pleasure of the superintendent of schools and as many associate and assistant superintendents as he deems necessary, whose compensation shall be fixed by the board. The superintendent of schools shall give bond in the sum that the board requires but not less than fifty thousand dollars. No employee or agent of the board shall be a member of the board.

2. The superintendent of schools shall have general supervision, subject to policies established by the board, of the school system, including its various departments and physical properties, courses of instruction, discipline and conduct of the schools, textbooks and studies. All appointments, promotions and transfers of teachers and all other employees, and introduction and changes of textbooks and apparatus, shall be made by the superintendent with the approval of the board. All appointments and promotions of teachers and all other employees shall be made upon the basis of merit, to be ascertained, as far as practicable, in cases of appointment, by examination, and in cases of promotion, by length and character of service. Examinations for appointment shall be conducted by the superintendent under regulations to be made by the board. He shall make such reports to the board that it directs or the rules provide.

3. The superintendent of schools shall have general supervision, subject to policies established by the board, of all school buildings, apparatus, equipment and school grounds and of their construction, installation, operation, repair, care and maintenance; the purchasing of all supplies and equipment; the operation of the school lunchrooms; the administration of examinations for the appointment and promotion of all employees of the school system; and the preparation and administration of the annual budget for the school system. Subject to the approval of the board of education as to number and salaries, the superintendent may appoint as many employees as are necessary for the proper performance of his duties.

4. The board may grant a leave of absence to the superintendent of schools, and may remove him from office by vote of a majority of its members.

5. Should the superintendent hire a commissioner of school buildings, said person shall be a person qualified by reason of education, experience and general familiarity with buildings and personnel to assume the following responsibilities and duties. Subject to the control of the superintendent of schools, he shall exercise supervision over all school buildings, machinery, heating systems, equipment, school grounds and other buildings and premises of the board of education and the construction, installation, operation, repair, care and maintenance related thereto and the personnel connected therewith; the purchasing of building supplies and equipment and such other duties as may be assigned to him by board rules or regulations.

(L. 1963 p. 200 § 9-21, A.L. 1967 p. 238, A.L. 1995 S.B. 413, A.L. 2004 S.B. 968 and S.B. 969, A.L. 2005 H.B. 297 merged with S.B. 298)

(Source: RSMo 1959 § 165.587)



Section 168.221 Probationary period for teachers — removal of probationary and permanent personnel — hearing — demotions — reduction of personnel (metropolitan districts).

Effective 28 Aug 2013

Title XI EDUCATION AND LIBRARIES

168.221. Probationary period for teachers — removal of probationary and permanent personnel — hearing — demotions — reduction of personnel (metropolitan districts). — 1. The first five years of employment of all teachers entering the employment of the metropolitan school district shall be deemed a period of probation during which period all appointments of teachers shall expire at the end of each school year. During the probationary period any probationary teacher whose work is unsatisfactory shall be furnished by the superintendent of schools with a written statement setting forth the nature of his or her incompetency. If improvement satisfactory to the superintendent is not made within one semester after the receipt of the statement, the probationary teacher shall be dismissed. The semester granted the probationary teacher in which to improve shall not in any case be a means of prolonging the probationary period beyond five years and six months from the date on which the teacher entered the employ of the board of education. The superintendent of schools on or before the fifteenth day of April in each year shall notify probationary teachers who will not be retained by the school district of the termination of their services. Any probationary teacher who is not so notified shall be deemed to have been appointed for the next school year. Any principal who prior to becoming a principal had attained permanent employee status as a teacher shall upon ceasing to be a principal have a right to resume his or her permanent teacher position with the time served as a principal being treated as if such time had been served as a teacher for the purpose of calculating seniority and pay scale. The rights and duties and remuneration of a teacher who was formerly a principal shall be the same as any other teacher with the same level of qualifications and time of service.

2. After completion of satisfactory probationary services, appointments of teachers shall become permanent, subject to removal for any one or more causes herein described and to the right of the board to terminate the services of all who attain the age of compulsory retirement fixed by the retirement system. In determining the duration of the probationary period of employment in this section specified, the time of service rendered as a substitute teacher shall not be included.

3. No teacher whose appointment has become permanent may be removed except for one or more of the following causes: immorality, incompetency, or inefficiency in line of duty, violation of the published regulations of the school district, violation of the laws of Missouri governing the public schools of the state, or physical or mental condition which incapacitates him for instructing or associating with children, and then only by a vote of not less than a majority of all the members of the board, upon written charges presented by the superintendent of schools, to be heard by the board after thirty days' notice, with copy of the charges served upon the person against whom they are preferred, who shall have the privilege of being present at the hearing, together with counsel, offering evidence and making defense thereto. At the request of any person so charged the hearing shall be public. During any time in which powers granted to the district's board of education are vested in a special administrative board, the special administrative board may appoint a hearing officer to conduct the hearing. The hearing officer shall conduct the hearing as a contested case under chapter 536 and shall issue a written recommendation to the board rendering the charges against the teacher. The board shall render a decision on the charges upon the review of the hearing officer's recommendations and the record from the hearing. The action and decision of the board upon the charges shall be final. Pending the hearing of the charges, the person charged may be suspended if the rules of the board so prescribe, but in the event the board does not by a majority vote of all the members remove the teacher upon charges presented by the superintendent, the person shall not suffer any loss of salary by reason of the suspension. Incompetency or inefficiency in line of duty is cause for dismissal only after the teacher has been notified in writing at least thirty days prior to the presentment of charges against him by the superintendent. The notification shall specify the nature of the incompetency or inefficiency with such particularity as to enable the teacher to be informed of the nature of his or her incompetency or inefficiency.

4. No teacher whose appointment has become permanent shall be demoted nor shall his or her salary be reduced unless the same procedure is followed as herein stated for the removal of the teacher because of inefficiency in line of duty, and any teacher whose salary is reduced or who is demoted may waive the presentment of charges against him by the superintendent and a hearing thereon by the board. The foregoing provision shall apply only to permanent teachers prior to the compulsory retirement age under the retirement system. Nothing herein contained shall in any way restrict or limit the power of the board of education to make reductions in the number of teachers or principals, or both, because of insufficient funds, decrease in pupil enrollment, or abolition of particular subjects or courses of instruction, except that the abolition of particular subjects or courses of instruction shall not cause those teachers who have been teaching the subjects or giving the courses of instruction to be placed on leave of absence as herein provided who are qualified to teach other subjects or courses of instruction, if positions are available for the teachers in the other subjects or courses of instruction.

5. Whenever it is necessary to decrease the number of teachers because of insufficient funds or a substantial decrease of pupil population within the school district, the board of education upon recommendation of the superintendent of schools may cause the necessary number of teachers beginning with those serving probationary periods to be placed on leave of absence without pay, but only in the inverse order of their appointment. Nothing herein stated shall prevent a readjustment by the board of education of existing salary schedules. No teacher placed on a leave of absence shall be precluded from securing other employment during the period of the leave of absence. Each teacher placed on leave of absence shall be reinstated in inverse order of his or her placement on leave of absence. Such reemployment shall not result in a loss of status or credit for previous years of service. No appointment of new teachers shall be made while there are available teachers on unrequested leave of absence who are properly qualified to fill such vacancies. Such leave of absence shall not impair the tenure of a teacher. The leave of absence shall continue for a period of not more than three years unless extended by the board.

6. If any regulation which deals with the promotion of teachers is amended by increasing the qualifications necessary to be met before a teacher is eligible for promotion, the amendment shall fix an effective date which shall allow a reasonable length of time within which teachers may become qualified for promotion under the regulations.

7. A teacher whose appointment has become permanent may give up the right to a permanent appointment to participate in the teacher choice compensation package under sections 168.745 to 168.750.

8. Should the state mandate that professional development for teachers be provided in local school districts and any funds be utilized for such, a metropolitan school district shall be allowed to utilize a professional development plan for teachers which is known within the administration as the "St. Louis Plan", should the district and the teacher decide jointly to participate in such plan.

(L. 1963 p. 200 § 9-22, A.L. 1967 p. 238, A.L. 1998 H.B. 1469 merged with S.B. 781, A.L. 2005 H.B. 297 merged with S.B. 299, A.L. 2009 S.B. 291, A.L. 2010 H.B. 1543, A.L. 2013 S.B. 125)

(Source: RSMo 1959 § 165.590)

(1984) Statute authorizing leaves of absence for probationary teachers deals with layoffs; it does not deal with nonrenewal of contracts. Nonrenewal is covered by separate statute. St. Louis Teachers Union v. St. Louis Bd. of Ed. (Mo. App.), 666 S.W.2d 25.

(1996) Semester means a period of time equal to one calendar semester. Soward v. Mahan, 926 S.W.2d (Mo.App. E.D.).



Section 168.232 Consequences of dissolution of St. Louis special school district.

Effective 28 Aug 1998

Title XI EDUCATION AND LIBRARIES

168.232. Consequences of dissolution of St. Louis special school district. — 1. If the responsibility for teaching all or any group of students in a special school district located in a county of the first classification with a charter form of government and population of at least nine hundred thousand inhabitants is transferred or removed to one or more separate school districts by vote of the citizens, dissolution, annexation, court action, or any other authority under Missouri or federal laws, the latter school district or districts shall become the receiving or successor school district or districts.

2. The successor school district or districts shall honor the provisions of all teachers' contracts of teachers of the sending or prior school district who are employed by the successor school district pertaining to the tenure status or years of credit toward tenure or both of said teachers and their salary position on the salary schedule and fringe benefits.

3. This section shall only apply to the transfer of an* academic, special education, vocational education or technical education program or athletic program from one school district identified in subsection 1 of this section to one or more separate school districts.

4. Nothing in this section shall be construed to require a successor district to employ any person.

(L. 1998 S.B. 781 § 168.231)

*Word "a" appears in original rolls.



Section 168.251 Noncertificated employees — appointment, promotion, removal, suspension (metropolitan districts).

Effective 28 Aug 2009

Title XI EDUCATION AND LIBRARIES

168.251. Noncertificated employees — appointment, promotion, removal, suspension (metropolitan districts). — 1. All employees of a metropolitan school district shall be appointed and promoted under rules and regulations prescribed by the board of education of the school district. The rules shall be complementary to the provisions of sections 168.251 to 168.291* as to the removal, discharge, suspension without pay or demotion of permanent employees and not in derogation thereof. The word "employee" or "employees" as used in this section means all employees, male or female, except certificated employees.

2. All appointments and promotions of noncertificated employees shall be made in the case of appointment by examination, and in case of promotion by length and character of service. Examinations for appointments shall be conducted by the director of personnel under regulations to be made by the board.

3. Sections 168.251 to 168.291* shall not apply to employees hired after August 28, 2009.

(L. 1963 p. 200 § 9-25, A.L. 2009 S.B. 291)

(Source: L. 1961 p. 354 §§ 1, 3)

*Section 168.291 was repealed by S.B. 125, 2013.



Section 168.261 Director of personnel, appointment — personnel committee, appointment (metropolitan districts).

Effective 28 Aug 2005

Title XI EDUCATION AND LIBRARIES

168.261. Director of personnel, appointment — personnel committee, appointment (metropolitan districts). — A director of personnel may be appointed by the superintendent of schools subject to the approval of the board of education of the metropolitan school district. The director of personnel shall be a member of a personnel committee representing certificated and noncertificated employees, the committee to be appointed in the manner that the rules of the board of education provide.

(L. 1963 p. 200 § 9-26, A.L. 1967 p. 238, A.L. 2005 H.B. 297 merged with S.B. 298)

(Source: L. 1961 p. 354 § 2)



Section 168.271 Probationary period for employees — discharge during (metropolitan districts).

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

168.271. Probationary period for employees — discharge during (metropolitan districts). — The first year of employment of all employees covered by sections 168.251 to 168.291* shall be deemed a period of probation. During the probationary period, any probationary employee whose work is found to be unsatisfactory shall be furnished a written statement by the administrative officer of the department in which he is employed, setting forth the nature of his unsatisfactory work or incompetency and a copy of the statement shall be filed with the personnel director. If improvement satisfactory to the administrative officer of the department is not made within one month after the receipt of the statement, the probationary employee shall be discharged.

(L. 1963 p. 200 § 9-27)

(Source: L. 1961 p. 354 § 4)

*Section 168.291 was repealed by S.B. 125, 2013.



Section 168.281 Permanent employees, removal, procedure — suspension, demotion — reduction of personnel (metropolitan districts).

Effective 01 Jul 2006, see footnote

Title XI EDUCATION AND LIBRARIES

168.281. Permanent employees, removal, procedure — suspension, demotion — reduction of personnel (metropolitan districts). — 1. After completion of satisfactory probationary service, appointments of employees shall become permanent subject to removal for any one or more causes herein described as well as to the right of the board to terminate services of all who attain the age of compulsory retirement fixed by the retirement system.

2. (1) No employee whose appointment has become permanent may be removed, aside from compulsory retirement, except for one or more of the following causes: immorality, felony conviction of a crime under any state or federal criminal statute, inefficiency or incompetency in line of duty, violation of the published regulations of the school district, violation of the laws of Missouri governing the public schools of the state, or that his physical or mental condition is such that it incapacitates him from properly performing his duties or from properly associating with children, and then only after the personnel director has given written notice to the employee by registered mail with return receipt of his suspension and proposed discharge. The registered letter is to notify the employee:

(a) Of the charges on which the suspension and proposed discharge is based;

(b) Of the date, time, and place of the hearing of the charges by the personnel committee;

(c) Of the employee's right to be present at the hearing and to have counsel or other representative of his choice;

(d) Of his right to testify and to offer testimony of witnesses as well as other evidence sustaining his defense, and to cross-examine adverse witnesses and to generally conduct a defense;

(e) And of the necessity, in order for him to avail himself of the aforesaid opportunity to defend himself against the charges, that he notify the personnel director in writing, at least three days before the date of the hearing, of his intention to offer the defense.

(2) The hearing of the committee is to be held not less than ten nor more than fifteen days after the mailing date of the notice of hearing to the employee, except by mutual agreement of the committee and the employee. Failure of the employee to give the three days' notice in writing of his election to defend, or having given the notice, failure of the employee to appear at the hearing, shall each be considered by the committee as an admission of the truth of the charges and the committee may rule accordingly. The committee may, in its discretion, to avoid undue hardship, and upon a sufficient showing by the employee of valid and cogent reasons for his failure to notify the committee of his election to defend, or of his subsequent failure to appear at the hearing, reset the hearing in the same manner as before.

(3) Upon conducting the hearing of the charges, or if no defense is offered, upon considering the charges, the personnel committee by majority vote shall make its decision as soon as practicable and shall immediately thereafter notify the employee of its decision by registered mail. The committee may rule

(a) That the employee's suspension was justified and that he is discharged with loss of pay as of the date of his suspension;

(b) That the suspension was unjustified and no grounds calling for his discharge have been proven and that the employee shall immediately be restored to his former position without any loss of pay;

(c) That the proven charges are of such a nature that they can be removed or remedied by transferring the employee to a different position, grade, classification, school or building in which case the employee shall lose no pay during his suspension prior to the committee's decision;

(d) Or the committee may make any ruling, less severe than that of discharge, which the committee may deem meet and just under the circumstances including suspension with the loss of pay. The decision of the personnel committee shall be final; provided, however, that upon the request of the employee affected the board shall review the record of the proceedings before the personnel committee and may, in its discretion, grant the employee a hearing before the board. Upon hearing the board may affirm, rescind or modify the decision of the committee and make any other orders in connection therewith that are appropriate under the circumstances.

3. No employee whose appointment has become permanent shall be suspended without pay, nor be demoted nor shall his salary be reduced unless the same procedure is followed as herein stated for the removal of the employee because of inefficiency in line of duty, and any employee whose salary is reduced or who is demoted may waive the presentment of charges against him and a hearing thereon by the committee. Nothing herein shall in any way restrict or limit the powers of the board of education to make reductions in the number of employees because of insufficient funds or decrease in pupil enrollment or lack of work.

(L. 1963 p. 200 § 9-28, A.L. 2005 S.B. 287)

(Source: L. 1961 p. 354 §§ 5, 6, 7)

Effective 7-01-06

(2000) Certified school guidance counselor has no right to a hearing pursuant to this section. Cross v. Hammonds, 223 F.3d 867 (8th Cir.).



Section 168.300 District employers may authorize contributions to credit unions and for other purposes, to be deducted and paid from compensation — procedure.

Effective 28 Aug 1983

Title XI EDUCATION AND LIBRARIES

168.300. District employers may authorize contributions to credit unions and for other purposes, to be deducted and paid from compensation — procedure. — 1. Every school district in this state including special school districts may adopt policies and regulations providing for deductions from the compensation of the district's employees whenever a request to do so is presented to the board by a group of ten or more employees.

2. Deductions shall be made from compensation earned by the employee and shall be remitted to the appropriate company, association, or organization as authorized by the employee within fifteen days following the deduction.

3. Deductions may be made for, but not limited to, the following: credit unions, tax sheltered annuities, individual retirement accounts, membership dues, voluntary contributions, or group insurance premiums.

4. A board of education when deducting amounts from the compensation of employees as directed by the employee shall not be liable for any good faith error.

5. The school board shall determine the cost of compliance with this section and shall deduct, in addition to the amount to be paid to any entity for which deduction is authorized, the cost of compliance with the request of the employee.

6. The various subsections of this section shall be deemed severable and if a subsection of this section is declared invalid or unconstitutional, then such declaration shall not affect the remaining subsections.

(L. 1983 H.B. 815 § 3)



Section 168.303 Job-sharing rules to be adopted by board, job sharing defined.

Effective 28 Aug 2016

Title XI EDUCATION AND LIBRARIES

168.303. Job-sharing rules to be adopted by board, job sharing defined. — The state board of education shall adopt rules to facilitate job-sharing positions for classroom teachers, as the term “job-sharing” is defined in this section. These rules shall provide that a classroom teacher in a job-sharing position shall receive paid legal holidays, annual vacation leave, sick leave, and personal leave on a pro rata basis. “Job-sharing position” shall mean any position:

(1) Shared with one other employee;

(2) Requiring employment of at least seventeen hours per week but not more than twenty hours per week on a regular basis; and

(3) Requiring at least seventy percent of all time spent in classroom instruction as determined by the employer;

­­

­

(L. 2003 H.B. 152 & 180 merged with H.B. 346 & 174 merged with S.B. 248, et al., A.L. 2016 H.B. 2428)



Section 168.400 Programs established for public school personnel — contents.

Effective 28 Aug 2002

Title XI EDUCATION AND LIBRARIES

168.400. Programs established for public school personnel — contents. — 1. Sections 168.400 to 168.415 shall be known and may be cited as the "Missouri Professional Teacher and Administrator Act". This section shall become effective September 1, 1988, and shall establish programs for the following public school personnel:

(1) The preservice teacher or student in training;

(2) The beginning teacher;

(3) The practicing teacher; and

(4) The administrator.

2. Preservice teacher programs established under this section shall include, but need not be limited to, the following provisions:

(1) A program of entry-level testing of all prospective teacher education students shall be established at all colleges and universities offering approved teacher education programs and, with the advice of the advisory council as provided in section 168.015, shall be administered by the commissioner of education, who shall cause the department of elementary and secondary education to develop or select such tests to establish abilities necessary to receive a satisfactory rating, and to establish procedures for the administering of the test;

(2) The entry-level tests developed under this subsection shall include, but need not be limited to, an examination of basic oral and written communication skills and of basic mathematics skills, and may include both oral and written examinations;

(3) Each prospective teacher education student shall be required to obtain a satisfactory rating prior to admission into the approved teacher education program;

(4) The department of elementary and secondary education, with the advice of the advisory council as provided in section 168.015, shall establish and monitor exit requirements from approved teacher education programs which shall be met by all preservice teacher education students seeking certification in Missouri, and specific criteria for a preservice teacher assessment that all candidates for certification shall meet. The preservice teacher assessment established under this subdivision shall include, but need not be limited to, classroom achievement, practice teaching evaluation and observation, successful participation in assessment centers, interviews, tests and other evaluation measures. The department of elementary and secondary education shall promulgate rules to allow all preservice teacher education students who have been employed for at least two years as teacher assistants to utilize their teacher assistant experience to bypass the practice teaching evaluation and observation process. These rules shall allow the certified teacher working with the teacher assistant to observe and evaluate the teacher assistant's practice teaching. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to chapter 536. The preservice teacher assessment shall be reviewed by the certifying authority prior to issuance of a certificate. An unsatisfactory assessment shall result in the nonissuance of a certificate. Persons who are aggrieved by the nonissuance of a certificate may appeal such nonissuance in the manner provided in section 168.071. Any costs associated with the entry-level tests or the exit requirements established under this subsection shall be borne by each institution and costs defrayal included in the incidental fees charged to the student.

3. Each approved teacher education program shall require the faculty teaching preservice teacher education courses to further their professional development through direct personal involvement in the public schools in grades kindergarten through twelve on a periodic basis. As used in this subsection, the term "faculty" shall include, but need not be limited to, full- and part-time classroom instructors, and supervisors of practice teaching at institutions offering an approved teacher education program.

4. Beginning teacher assistance programs established under this section shall include, but need not be limited to, the following provisions:

(1) Such programs shall require each school district to provide a plan of professional development for the first two years of teaching for any teacher who does not have prior teaching experience. The professional development plan shall include assistance from a professional development committee, which is hereby established in each school district, which committee shall work with beginning teachers and experienced teachers in identifying instructional concerns and remedies; serve as a confidential consultant upon a teacher's request; assess faculty needs and develop in-service opportunities for school staff; and present to the proper authority faculty suggestions, ideas and recommendations pertaining to classroom instruction within the school district. The members of each professional development committee shall be selected by the teachers employed by the school district in question. The professional development plan may include guidance from a district-designated faculty member employed at a grade level comparable to the instructional grade level of the beginning teacher, and such other forms of assistance which the school district may choose to offer. The professional development committee may apply to the state board of education for a grant, which shall be in addition to any state aid provided to the committee for activities identified in this subdivision. The grant thus awarded shall be used by the committee to provide in-service training to the teachers of the district on teaching children identified as at risk of failing in school as defined in section 167.273. The department of elementary and secondary education shall provide resource materials and assist the committee if such assistance is requested;

(2) Such programs shall include assistance from the teacher education program which provided the teacher's training if such training was provided in a Missouri college or university. Such assistance from the college or university may include retraining, internships, counseling, and in-service training.

5. The practicing teacher assistance programs established under this section shall include, but need not be limited to, programs of professional development and improvement as provided for experienced teachers by the professional development committee established under subsection 4 of this section, and in-service opportunities as provided by the local school district for all practicing teachers.

6. (1) The administrator assistance programs established under this section shall include, but shall not be limited to, programs of professional development and improvement for superintendents, principals, assistant principals, and other school district personnel charged with administrative duties.

(2) Establishment of programs by local districts and organizations for the training of school board members are encouraged and recommended.

(L. 1985 H.B. 463, A.L. 1990 S.B. 740, A.L. 2002 H.B. 1711)

Severability clause, see § 82.293.



Section 168.405 Administrator assessment center established — certificate issued — unsatisfactory assessment, hearing.

Effective 28 Aug 1985

Title XI EDUCATION AND LIBRARIES

168.405. Administrator assessment center established — certificate issued — unsatisfactory assessment, hearing. — There is hereby established an "Administrator Assessment Center", which shall be organized and administered by the department of elementary and secondary education, either individually or through contract, for the purpose of assessing prospective school administrators. Beginning September 1, 1988, all prospective administrators seeking initial administration certification shall make application to and be approved by the department of elementary and secondary education for admission to the administrator assessment center. The assessment established under this section shall include, but need not be limited to, simulations, observations, evaluations and recommendations. The assessment shall be reviewed by the certifying authority prior to issuance of a certificate. An unsatisfactory assessment shall result in the nonissuance of a certificate. Persons who are aggrieved by the nonissuance of a certificate may appeal such nonissuance in the manner provided in section 168.071.

(L. 1985 H.B. 463 § 168.405 subsec. 1)



Section 168.407 Principal-administrator academy program for school leaders.

Effective 28 Aug 1985

Title XI EDUCATION AND LIBRARIES

168.407. Principal-administrator academy program for school leaders. — There is hereby created the "Principal-Administrator Academy" under the auspices of the department of elementary and secondary education. The academy is not a single institution, but is an organizational framework for a wide array of educational and training programs for school leaders, which may be conducted at several sites in the state by the department of elementary and secondary education, individually or through contract.

(L. 1985 H.B. 463 § 168.405 subsec. 2)



Section 168.409 Fees and costs for assessment center and academy.

Effective 28 Aug 1985

Title XI EDUCATION AND LIBRARIES

168.409. Fees and costs for assessment center and academy. — The department of elementary and secondary education may charge a reasonable fee to cover the expenses and costs related to the services provided at the assessment center established under section 168.405 or at the academy established under section 168.407. Such fees shall be deposited in the excellence in education fund. Participant travel, living and incidental costs shall be at the expense of the participant, or may be reimbursed by a local school district.

(L. 1985 H.B. 463 § 168.405 subsec. 3)



Section 168.410 Evaluations of school administrators and district superintendents — copy of evaluation to person evaluated.

Effective 28 Aug 1985

Title XI EDUCATION AND LIBRARIES

168.410. Evaluations of school administrators and district superintendents — copy of evaluation to person evaluated. — School administrators and school district superintendents shall be evaluated in the following manner:

(1) The board of education of each school district shall cause a comprehensive performance-based evaluation for each administrator employed by the district. Such evaluation shall be ongoing and of sufficient specificity and frequency to provide for demonstrated standards of competency and academic ability;

(2) All evaluations shall be maintained in the respective administrator's personnel file at the office of the board of education of the school district. A copy of each evaluation shall be provided to the person being evaluated and to the appropriate administrator;

(3) The state department of elementary and secondary education shall provide suggested procedures for the evaluations performed under this section.

(L. 1985 H.B. 463)



Section 168.450 Officer training, Missouri state training center to develop curriculum and certification requirements.

Effective 28 Aug 2013

Title XI EDUCATION AND LIBRARIES

168.450. Officer training, Missouri state training center to develop curriculum and certification requirements. — The Missouri state training center for the D.A.R.E. program shall develop the curriculum and certification requirements for school resource officers. At a minimum, school resource officers must complete forty hours of basic school resource officer training to include legal operations within an educational environment, intruder training and planning, juvenile law, and any other relevant topics relating to the job and functions of a school resource officer.

(L. 2013 H.B. 152 § 1 merged with H.B. 675 § 1)



Section 168.500 Career and teacher excellence plan, career ladder forward funding fund established — general assembly to appropriate funds — termination of fund — participation to be voluntary — qualifications — speech pathologists on career program, when — funding limitations.

Effective 28 Aug 2016

Title XI EDUCATION AND LIBRARIES

168.500. Career and teacher excellence plan, career ladder forward funding fund established — general assembly to appropriate funds — termination of fund — participation to be voluntary — qualifications — speech pathologists on career program, when — funding limitations. — 1. For the purpose of providing career pay, which shall be a salary supplement, for public school teachers, which for the purpose of sections 168.500 to 168.515 shall include classroom teachers, librarians, school counselors and certificated teachers who hold positions as school psychological examiners, parents as teachers educators, school psychologists, special education diagnosticians and speech pathologists, and are on the district salary schedule, there is hereby created and established a career advancement program which shall be known as the “Missouri Career Development and Teacher Excellence Plan”, hereinafter known as the “career plan or program”. Participation by local school districts in the career advancement program established under this section shall be voluntary. The career advancement program is a matching fund program. The general assembly may make an annual appropriation to the excellence in education fund established under section 160.268 for the purpose of providing the state's portion for the career advancement program. The “Career Ladder Forward Funding Fund” is hereby established in the state treasury. Beginning with fiscal year 1998 and until the career ladder forward funding fund is terminated pursuant to this subsection, the general assembly may appropriate funds to the career ladder forward funding fund. Notwithstanding the provisions of section 33.080 to the contrary, moneys in the fund shall not be transferred to the credit of the general revenue fund at the end of the biennium. All interest or other gain received from investment of moneys in the fund shall be credited to the fund. All funds deposited in the fund shall be maintained in the fund until such time as the balance in the fund at the end of the fiscal year is equal to or greater than the appropriation for the career ladder program for the following year, at which time all such revenues shall be used to fund, in advance, the career ladder program for such following year and the career ladder forward funding fund shall thereafter be terminated.

2. The department of elementary and secondary education, at the direction of the commissioner of education, shall study and develop model career plans which shall be made available to the local school districts. These state model career plans shall:

(1) Contain three steps or stages of career advancement;

(2) Contain a detailed procedure for the admission of teachers to the career program;

(3) Contain specific criteria for career step qualifications and attainment. These criteria shall clearly describe the minimum number of professional responsibilities required of the teacher at each stage of the plan and shall include reference to classroom performance evaluations performed pursuant to section 168.128;

(4) Be consistent with the teacher certification process recommended by the Missouri advisory council of certification for educators and adopted by the department of elementary and secondary education;

(5) Provide that public school teachers in Missouri shall become eligible to apply for admission to the career plans adopted under sections 168.500 to 168.515 after five years of public school teaching in Missouri. All teachers seeking admission to any career plan shall, as a minimum, meet the requirements necessary to obtain the first renewable professional certificate as provided in section 168.021;

(6) Provide procedures for appealing decisions made under career plans established under sections 168.500 to 168.515.

3. The commissioner of education shall cause the department of elementary and secondary education to establish guidelines for all career plans established under this section, and criteria that must be met by any school district which seeks funding for its career plan.

4. A participating local school district may have the option of implementing a career plan developed by the department of elementary and secondary education or a local plan which has been developed with advice from teachers employed by the district and which has met with the approval of the department of elementary and secondary education. In approving local career plans, the department of elementary and secondary education may consider provisions in the plan of the local district for recognition of teacher mobility from one district to another within this state.

5. The career plans of local school districts shall not discriminate on the basis of race, sex, religion, national origin, color, creed, or age. Participation in the career plan of a local school district is optional, and any teacher who declines to participate shall not be penalized in any way.

6. In order to receive funds under this section, a school district which is not subject to section 162.920 must have a total levy for operating purposes which is in excess of the amount allowed in Section 11(b) of Article X of the Missouri Constitution; and a school district which is subject to section 162.920 must have a total levy for operating purposes which is equal to or in excess of twenty-five cents on each hundred dollars of assessed valuation.

7. The commissioner of education shall cause the department of elementary and secondary education to regard a speech pathologist who holds both a valid certificate of license to teach and a certificate of clinical competence to have fulfilled the standards required to be placed on stage III of the career program, provided that such speech pathologist has been employed by a public school in Missouri for at least five years and is approved for placement at such stage III by the local school district.

8. Beginning in fiscal year 2012, the state portion of career ladder payments shall only be made available to local school districts if the general assembly makes an appropriation for such program. Payments authorized under sections 168.500 to 168.515 shall only be made available in a year for which a state appropriation is made. Any state appropriation shall be made prospectively in relation to the year in which work under the program is performed.

9. Nothing in this section shall be construed to prohibit a local school district from funding the program for its teachers for work performed in years for which no state appropriation is made available.

(L. 1985 H.B. 463, A.L. 1986 H.B. 1441, A.L. 1993 H.B. 354, A.L. 1996 S.B. 795, et al., A.L. 2004 S.B. 968 and S.B. 969, A.L. 2010 H.B. 1543, A.L. 2016 H.B. 2428)



Section 168.505 Teacher receiving career pay not to affect district base pay.

Effective 28 Aug 1993

Title XI EDUCATION AND LIBRARIES

168.505. Teacher receiving career pay not to affect district base pay. — 1. Any teacher receiving career pay pursuant to section 163.031 for entitlements authorized under any plan or program established under sections 168.500 to 168.515 shall continue to receive the district base pay to which he would be entitled if he were not receiving the career pay provided for in sections 168.500 to 168.515.

2. Any teacher receiving career pay under any plan or program established under sections 168.500 to 168.515 shall receive any local pay to which teachers with similar training and experience are otherwise entitled.

(L. 1985 H.B. 463, A.L. 1993 S.B. 380)



Section 168.510 Disqualified from participating in career plan, grounds.

Effective 28 Aug 1996

Title XI EDUCATION AND LIBRARIES

168.510. Disqualified from participating in career plan, grounds. — After a teacher who is duly employed by a district qualifies and is selected for participation under a career plan established under sections 168.500 to 168.515, such teacher shall not be denied the career pay authorized by such plan unless he:

(1) Is dismissed for cause as established under section 168.114; or

(2) Fails to maintain or renew any certificate required by the department of elementary and secondary education; or

(3) Fails to maintain the performance level as required for the attainment of the career stage as set forth in the plan effective in the local district as provided in section 168.500; or

(4) Fails to complete professional responsibilities required for the attainment of each stage; and

(5) Has exhausted all due process procedures provided by subdivision (6) of subsection 2 of section 168.500.

(L. 1985 H.B. 463, A.L. 1996 S.B. 795, et al.)



Section 168.515 Salary supplement for participants in career plan — method of distribution — amounts — matching funds, contributions — review of career pay — tax levy authorized, when — use of funds.

Effective 28 Aug 2010

Title XI EDUCATION AND LIBRARIES

168.515. Salary supplement for participants in career plan — method of distribution — amounts — matching funds, contributions — review of career pay — tax levy authorized, when — use of funds. — 1. Each teacher selected to participate in a career plan established under sections 168.500 to 168.515, who meets the requirements of such plan, may receive a salary supplement, the state's share of which shall be distributed under section 163.031, equal to the following amounts applied to the career ladder entitlement of section 163.031:

(1) Career stage I teachers may receive up to an additional one thousand five hundred dollars per school year;

(2) Career stage II teachers may receive up to an additional three thousand dollars per school year;

(3) Career stage III teachers may receive up to an additional five thousand dollars per school year. All teachers within each stage within the same school district shall receive equal salary supplements.

2. The state may make payments pursuant to section 163.031 to the local school district for the purpose of providing funding to the local school district for the payment of any salary supplements provided for in this section, subject to the availability of funds as appropriated each year and distributed on a matching basis where the percentage of state funding shall be forty percent and the percentage of local funding shall be sixty percent.

3. Not less than every fourth year, beginning with calendar year 1988, the general assembly, through the joint committee established under section 160.254, shall review the amount of the career pay provided for in this section to determine if any increases are necessary to reflect the increases in the cost of living which have occurred since the salary supplements were last reviewed or set.

4. To participate in the salary supplement program established under this section, a school district may submit to the voters of the district a proposition to increase taxes for this purpose. If a school district's current tax rate ceiling is at or above the rate from which an increase would require a two-thirds majority, the school board may submit to the voters of the district a proposition to reduce or eliminate the amount of the levy reduction resulting from section 164.013. If a majority of the voters voting thereon vote in favor of the proposition, the board may certify that seventy-five percent of the revenue generated from this source shall be used to implement the salary supplement program established under this section.

5. In no case shall a school district use state funds received under this section nor local revenue generated from a tax established under subsection 4 of this section to comply with the minimum salary requirements for teachers established pursuant to section 163.172.

(L. 1985 H.B. 463, A.L. 1993 H.B. 354 merged with S.B. 380, A.L. 1996 S.B. 795, et al., A.L. 2004 S.B. 968 and S.B. 969, A.L. 2005 H.B. 297 merged with S.B. 287, A.L. 2010 H.B. 1543)



Section 168.520 Career advancement program for personnel of state schools for the blind, deaf and severely disabled — salary supplement for participants.

Effective 28 Aug 2016

Title XI EDUCATION AND LIBRARIES

168.520. Career advancement program for personnel of state schools for the blind, deaf and severely disabled — salary supplement for participants. — 1. For the purpose of providing career pay, which shall be a salary supplement for teachers, librarians, school counselors and certificated teachers who hold positions as school psychological examiners, parents-as-teachers educators, school psychologists, special education diagnosticians or speech pathologists in Missouri schools for the severely disabled, the Missouri School for the Blind and the Missouri School for the Deaf, there is hereby established a career advancement program which shall become effective no later than September 1, 1986. Participation in the career advancement program by teachers shall be voluntary.

2. The department of elementary and secondary education with the recommendation of teachers from the state schools, shall develop a career plan. This state career plan shall include, but need not be limited to, the provisions of state model career plans as contained in subsection 2 of section 168.500.

3. After a teacher who is duly employed by a state school qualifies and is selected for participation in the state career plan established under this section, such a teacher shall not be denied the career pay authorized by such plan except as provided in subdivisions (1), (2), and (3) of section 168.510.

4. Each teacher selected to participate in the career plan established under this section who meets the requirements of such plan shall receive a salary supplement as provided in subdivisions (1), (2), and (3) of subsection 1 of section 168.515.

5. The department of elementary and secondary education shall annually include within its budget request to the general assembly sufficient funds for the purpose of providing career pay as established under this section to those eligible teachers employed in Missouri schools for the severely disabled, the Missouri School for the Deaf, and the Missouri School for the Blind.

(L. 1985 H.B. 463, A.L. 1996 S.B. 795, et al., A.L. 2008 H.B. 1807, A.L. 2016 H.B. 2428)



Section 168.530 Reimbursement by department for coordinator, when.

Effective 28 Aug 2004

Title XI EDUCATION AND LIBRARIES

168.530. Reimbursement by department for coordinator, when. — The department of elementary and secondary education shall not reimburse a school district for more than one A+ program coordinator per one thousand two hundred fifty students; however a school with up to one thousand five hundred students shall be reimbursed for only one A+ program coordinator.

(L. 2004 S.B. 968 and S.B. 969 § 1)



Section 168.700 Citation of law — definitions — repayment of loans, contracts for — coordinator position to be maintained — rulemaking authority — fund created, use of moneys.

Effective 28 Aug 2007, see footnote

Title XI EDUCATION AND LIBRARIES

168.700. Citation of law — definitions — repayment of loans, contracts for — coordinator position to be maintained — rulemaking authority — fund created, use of moneys. — 1. This act* shall be known, and may be cited, as the "Missouri Teaching Fellows Program".

2. As used in this section, the following terms shall mean:

(1) "Department", the Missouri department of higher education;

(2) "Eligible applicant", a high school senior who:

(a) Is a United States citizen;

(b) Has a cumulative grade point average ranking in the top ten percentile in their graduating class and scores in the top twenty percentile on either the ACT or SAT assessment; or has a cumulative grade point average ranking in the top twenty percentile in their graduating class and scores in the top ten percentile of the ACT or SAT assessment;

(c) Upon graduation from high school, attends a Missouri higher education institution and attains a teaching certificate and either a bachelors or graduate degree with a cumulative grade point average of at least three-point zero on a four-point scale or equivalent;

(d) Signs an agreement with the department in which the applicant agrees to engage in qualified employment upon graduation from a higher education institution for five years; and

(e) Upon graduation from the higher education institution, engages in qualified employment;

(3) "Qualified employment", employment as a teacher in a school located in a school district that is not classified as accredited by the state board of education at the time the eligible applicant signs their first contract to teach in such district. Preference in choosing schools to receive participating teachers shall be given to schools in such school districts with a higher-than-the-state-average of students eligible to receive a reduced lunch price under the National School Act, 42 U.S.C. Section 1751, et seq., as amended;

(4) "Teacher", any employee of a school district, regularly required to be certified under laws relating to the certification of teachers, except superintendents and assistant superintendents but including certified teachers who teach at the prekindergarten level within a prekindergarten program in which no fees are charged to parents or guardians.

3. Within the limits of amounts appropriated therefor, the department shall, upon proper verification to the department by an eligible applicant and the school district in which the applicant is engaged in qualified employment, enter into a one-year contract with eligible applicants to repay the interest and principal on the educational loans of the applicants or provide a stipend to the applicant as provided in subsection 4 of this section. The department may enter into subsequent one-year contracts with eligible applicants, not to total more than five such contracts. The fifth one-year contract shall provide for a stipend to such applicants as provided in subsection 4 of this section. If the school district becomes accredited at any time during which the eligible applicant is teaching at a school under a contract entered into pursuant to this section, nothing in this section shall preclude the department and the eligible applicant from entering into subsequent contracts to teach within the school district. An eligible applicant who does not enter into a contract with the department under the provisions of this subsection shall not be eligible for repayment of educational loans or a stipend under the provisions of subsection 4 of this section.

4. At the conclusion of each of the first four academic years that an eligible applicant engages in qualified employment, up to one-fourth of the eligible applicant's educational loans, not to exceed five thousand dollars per year, shall be repaid under terms provided in the contract. For applicants without any educational loans, the applicant may receive a stipend of up to five thousand dollars at the conclusion of each of the first four academic years that the eligible applicant engages in qualified employment. At the conclusion of the fifth academic year that an eligible applicant engages in qualified employment, a stipend in an amount equal to one thousand dollars shall be granted to the eligible applicant. The maximum of five thousand dollars per year and the stipend of one thousand dollars shall be adjusted annually by the same percentage as the increase in the general price level as measured by the Consumer Price Index for All Urban Consumers for the United States, or its successor index, as defined and officially recorded by the United States Department of Labor or its successor agency. The amount of any repayment of educational loans or the issuance of a stipend under this subsection shall not exceed the actual cost of tuition, required fees, and room and board for the eligible applicant at the institution of higher education from which the eligible applicant graduated.

5. The department shall maintain a Missouri teaching fellows program coordinator position, the main responsibility of which shall be the identification, recruitment, and selection of potential students meeting the requirements of paragraph (b) of subdivision (2) of subsection 2 of this section. In selecting potential students, the coordinator shall give preference to applicants that represent a variety of racial backgrounds in order to ensure a diverse group of eligible applicants.

6. The department shall promulgate rules to enforce the provisions of this section, including, but not ** limited to, applicant eligibility, selection criteria, and the content of loan repayment contracts. If the number of applicants exceeds the revenues available for loan repayment or stipends, priority shall be to those applicants with the highest high school grade-point average and highest scores on the ACT or SAT assessments.

7. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2007, shall be invalid and void.

8. There is hereby created in the state treasury the "Missouri Teaching Fellows Program Fund". The state treasurer shall be custodian of the fund and may approve disbursements from the fund in accordance with sections 30.170 and 30.180. Private donations, federal grants, and other funds provided for the implementation of this section shall be placed in the Missouri teaching fellows program fund. Upon appropriation, money in the fund shall be used solely for the repayment of loans and the payment of stipends under the provisions of this section. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

9. Subject to appropriations, the general assembly shall include an amount necessary to properly fund this section, not to exceed one million dollars in any fiscal year. The maximum of one million dollars in any fiscal year shall be adjusted annually by the same percentage as the increase in the general price level as measured by the Consumer Price Index for All Urban Consumers for the United States, or its successor index, as defined and officially recorded by the United States Department of Labor or its successor agency.

(L. 2007 S.B. 389)

Sunset date 8-28-13, see § 168.702

Termination date 9-01-14, see § 168.702

*"This act" (S.B. 389, 2007) contained numerous sections. Consult Disposition of Sections table for a definitive listing.

**Word "be" appears in original rolls.



Section 168.702 Sunset provision.

Effective 28 Aug 2007

Title XI EDUCATION AND LIBRARIES

168.702. Sunset provision. — Pursuant to section 23.253 of the Missouri sunset act:

(1) Any new program authorized under section 168.700 shall automatically sunset six years after August 28, 2007, unless reauthorized by an act of the general assembly; and

(2) If such program is reauthorized, the program authorized under section 168.700 shall automatically sunset twelve years after the effective date of the reauthorization of this act*; and

(3) Section 168.700 shall terminate on September first of the calendar year immediately following the calendar year in which a program authorized under section 168.700 is sunset.

(L. 2007 S.B. 389)

*"This act" (S.B. 389, 2007) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 168.745 Compensation package created — fund created.

Effective 28 Aug 2009

Title XI EDUCATION AND LIBRARIES

168.745. Compensation package created — fund created. — 1. There is hereby created the "Teacher Choice Compensation Package" to permit performance-based salary stipends upon the decision of the teacher in a metropolitan school district as described in section 168.747 to reward teachers for objectively demonstrated superior performance.

2. There is hereby created the "Teacher Choice Compensation Fund" in the state treasury. The fund shall be administered by the department of elementary and secondary education. The state treasurer shall be custodian of the fund and may approve disbursements from the fund in accordance with sections 30.170 and 30.180.

3. The teacher choice compensation fund shall consist of all moneys transferred to it under this section, and all moneys otherwise appropriated to or donated to it. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

4. The general assembly shall annually appropriate five million dollars to the fund created in this section.

(L. 2009 S.B. 291)



Section 168.747 Eligibility for compensation package.

Effective 28 Aug 2009

Title XI EDUCATION AND LIBRARIES

168.747. Eligibility for compensation package. — 1. To be eligible for the teacher choice compensation package, all classroom personnel in a metropolitan school district reported as a code forty, fifty, or sixty through the core data system of the department of elementary and secondary education shall opt out of his or her indefinite contract under section 168.221 for the duration of employment with the district. A teacher may decide to end his or her eligibility for the teacher choice stipend but may not resume permanent teacher status with that district. A probationary teacher may opt out of consideration for a permanent contract in the second or subsequent years of employment by the district to participate in the teacher choice compensation package but may not return to permanent status in that district or resume the process for qualification for an indefinite contract in that district. A teacher who has chosen the teacher choice compensation package and changes employment to another district may choose to resume the process for qualification for an indefinite contract in that district. The teacher choice compensation package shall only be available for teachers in a metropolitan school district.

2. Teachers shall qualify annually in October for the stipends described in section 168.749. Stipends shall be offered in five thousand dollar increments, up to fifteen thousand dollars, but shall not exceed fifty percent of a teacher's base salary, before deductions for retirement but including designated pay for additional duties such as coaching, sponsoring, or mentoring. Any stipend received under section 168.749 shall be in addition to the base salary to which the teacher would otherwise be entitled. Teachers receiving the stipend shall receive any pay and benefits received by teachers of similar training, experience, and duties. Such stipends shall not be considered compensation for retirement purposes.

3. Subject to appropriation, the department of elementary and secondary education shall make a payment to the district in the amount of the stipend, to be delivered as a lump sum in January following the October of qualification. If the amount appropriated is not enough to fund the total of five thousand dollar increment payments, the department may prorate the payments.

4. Every person employed by the district in a teaching position, regardless of the certification status of the person, who qualifies under any of the indicators listed in section 168.749 is eligible for the teacher choice compensation package. Teachers who are employed less than full-time are eligible for teacher choice stipends on a prorated basis. Any teacher who is dismissed for cause who has otherwise qualified for a teacher choice stipend shall forfeit the stipend for that year.

(L. 2009 S.B. 291)



Section 168.749 Eligibility for stipends, criteria.

Effective 28 Aug 2009

Title XI EDUCATION AND LIBRARIES

168.749. Eligibility for stipends, criteria. — 1. Beginning with school year 2010-11, teachers who elect to participate in the teacher choice compensation package shall be eligible for stipends based on the following criteria:

(1) Score on a value-added test instrument or instruments. Such instruments shall be defined as those which give a reliable measurement of the skills and knowledge transferred to students during the time they are in a teacher's classroom and shall be selected by the school district from one or more of the following assessments:

(a) A list of recognized value-added instruments developed by the department of elementary and secondary education;

(b) Scores on the statewide assessments established under section 160.518 may be used for this purpose, and the department of elementary and secondary education shall develop a procedure for identifying the value added by teachers that addresses the fact that not all subjects are tested at all grade levels each year under the state assessment program;

(c) Scores on annual tests required by the federal Elementary and Secondary Education Act reauthorization of 2002 for third through eighth grade may be used as value-added instruments if found appropriate after consideration and approval by the state board of education;

(d) A district may choose an instrument after a public hearing of the district board of education on the matter, with the reasons for the selection entered upon the minutes of the meeting; provided, however, that this option shall not be available to districts after scores are established for paragraphs (a), (b), and (c) of this subdivision;

(2) Evaluations by principals or other administrators with expertise to evaluate classroom performance;

(3) Evaluations by parents and by students at their appropriate developmental level.

­­

­

2. The department of elementary and secondary education shall develop criteria for determining eligibility for stipend increments, including a range of target scores on assessments for use by the districts. The test-score options listed in subdivision (1) of subsection 1 of this section shall be given higher weight than the evaluation options listed in subdivisions (2) and (3) of subsection 1 of this section. The decision of individual districts about the qualifications for each increment based on the evaluations listed in subdivisions (2) and (3) of subsection 1 of this section and for value-added instruments for which target scores have not been developed by the department of elementary and secondary education may address the district's unique characteristics but shall require demonstrably superior performance on the part of the teacher, based primarily on improved student achievement while taking into account classroom demographics including but not limited to students' abilities, special needs, and class size.

(L. 2009 S.B. 291)



Section 168.750 Rulemaking authority.

Effective 28 Aug 2009

Title XI EDUCATION AND LIBRARIES

168.750. Rulemaking authority. — Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in sections 168.745 to 168.749 shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2009, shall be invalid and void.

(L. 2009 S.B. 291)






Chapter 169 Teacher and School Employee Retirement Systems

Chapter Cross References



Section 169.010 Definitions.

Effective 28 Aug 2007

Title XI EDUCATION AND LIBRARIES

169.010. Definitions. — The following words and phrases, as used in sections 169.010 to 169.130, unless a different meaning is plainly required by the context, shall have the following meanings:

(1) "Accumulated contributions" shall mean the sum of the annual contributions a member has made to the retirement system through deductions from the member's salary, plus interest compounded annually on each year's contributions from the end of the school year during which such contributions were made;

(2) "Board" shall mean the board of trustees provided for in sections 169.010 to 169.130;

(3) "Creditable service" shall mean prior service or membership service, or the sum of the two, if the member has both to the member's credit;

(4) "District" shall mean public school, as herein defined;

(5) "Employ" shall have a meaning agreeable with that herein given to employer and employee;

(6) "Employee" shall be synonymous with the term "teacher" as the same is herein defined;

(7) "Employer" shall mean the district that makes payment directly to the teacher or employee for such person's services;

(8) "Final average salary" shall mean the total compensation payable to a member for any three consecutive years of creditable service, as elected by the member, divided by thirty-six; with the proviso that any annual compensation entering into the total compensation shall not exceed twelve thousand six hundred dollars for any year prior to July 1, 1967; and with the proviso that the board may set a maximum percentage of increase in annual compensation from one year to the next in the final average salary period. In no instance shall the maximum percentage of increase in annual compensation from one year to the next in the final average salary period exceed ten percent. This limit will not apply to increases due to bonafide changes in position or employer increases required by state statute, or districtwide salary schedule adjustments for previously unrecognized education-related services;

(9) "Member" shall mean a person who holds membership in the retirement system;

(10) "Membership service" shall mean service rendered by a member of the retirement system after the system becomes operative, and may include a period of service in the Armed Forces of the United States as provided for in section 169.055;

(11) "Prior service" shall mean service rendered by a member of the retirement system before the system becomes operative, and may include service rendered by a member of the Armed Forces if the member was a teacher at the time the member was inducted, for which credit has been approved by the board of trustees;

(12) "Public school" shall mean any school conducted within the state under the authority and supervision of a duly elected district or city or town board of directors or board of education and the board of regents of the several state teachers' colleges, or state colleges, board of trustees of the public school retirement system of Missouri, and also the state of Missouri and each county thereof, to the extent that the state and the several counties are employers of teachers as herein designated;

(13) "Retirement allowance" shall mean a monthly payment for life during retirement;

(14) "Retirement system" or "system" shall mean the public school retirement system of Missouri created by sections 169.010 to 169.130;

(15) "Salary", "salary rate" or "compensation" shall mean the regular remuneration, including any payments made pursuant to sections 168.500 to 168.515, which is earned by a member as an employee of a district, but not including employer-paid fringe benefits except the value of employer-paid medical benefits (including dental and vision) for members, and not including employer-paid medical benefits (including dental and vision) for anyone other than the member, employer contributions to any deferred compensation plan, consideration for agreeing to terminate employment or other nonrecurring or unusual payments that are not a part of regular remuneration. The board by its rules may further define salary, salary rate and compensation in a manner consistent with this definition and with sections 169.010 to 169.141;

(16) "School year" shall mean the year from July first of one year to June thirtieth of next year, inclusive, which shall also be the fiscal year of the system;

(17) "Teacher" shall mean any person who shall be employed by any public school on a full-time basis and who shall be duly certificated under the law governing the certification of teachers; any person employed in the state department of elementary and secondary education or by the state board of education on a full-time basis who shall be duly certificated under the law governing the certification of teachers and who did not become a member of the Missouri state employees' retirement system pursuant to section 104.342; and persons employed by the board of trustees of the public school retirement system of Missouri on a full-time basis who shall be duly certified under the law governing the certification of teachers. The term "teacher" shall be synonymous with the term "employee" as defined in this section.

(L. 1945 p. 1353 § 1, A.L. 1945 p. 1378, A.L. 1945 p. 1381, A.L. 1949 p. 525, A.L. 1953 p. 480, A.L. 1957 p. 432, A.L. 1965 p. 288, A.L. 1967 p. 250, A.L. 1972 S.B. 491, A.L. 1977 S.B. 325, A.L. 1981 H.B. 33, et al., A.L. 1984 S.B. 407, A.L. 1987 H.B. 713, A.L. 1996 S.B. 857, A.L. 1997 S.B. 309, A.L. 1999 S.B. 308 & 314, A.L. 2005 H.B. 443, A.L. 2007 S.B. 406)



Section 169.020 System created, what districts included — trustees, appointment, terms, qualifications, election, duties — venue — audit, when — interest.

Effective 28 Aug 2013

Title XI EDUCATION AND LIBRARIES

169.020. System created, what districts included — trustees, appointment, terms, qualifications, election, duties — venue — audit, when — interest. — 1. For the purpose of providing retirement allowances and other benefits for public school teachers, there is hereby created and established a retirement system which shall be a body corporate, shall be under the management of a board of trustees herein described, and shall be known as "The Public School Retirement System of Missouri". Such system shall, by and in such name, sue and be sued, transact all of its business, invest all of its funds, and hold all of its cash, securities, and other property. The system so created shall include all school districts in this state, except those in cities that had populations of four hundred thousand or more according to the latest United States decennial census, and such others as are or hereafter may be included in a similar system or in similar systems established by law and made operative; provided, that teachers in school districts of more than four hundred thousand inhabitants who are or may become members of a local retirement system may become members of this system with the same legal benefits as accrue to present members of such state system on the terms and under the conditions provided for in section 169.021. The system hereby established shall begin operations on the first day of July next following the date upon which sections 169.010 to 169.130 shall take effect.

2. The general administration and the responsibility for the proper operation of the retirement system and for making effective the provisions of sections 169.010 to 169.141 are hereby vested in a board of trustees of seven persons as follows: four persons to be elected as trustees by the members and retired members of the public school retirement system created by sections 169.010 to 169.141 and the public education employee retirement system created by sections 169.600 to 169.715; and three members appointed by the governor with the advice and consent of the senate. The first member appointed by the governor shall replace the commissioner of education for a term beginning August 28, 1998. The other two members shall be appointed by the governor at the time each member's, who was appointed by the state board of education, term expires.

3. Trustees appointed and elected shall be chosen for terms of four years from the first day of July next following their appointment or election, except that one of the elected trustees shall be a member of the public education employee retirement system and shall be initially elected for a term of three years from July 1, 1991. The initial term of one other elected trustee shall commence on July 1, 1992.

4. Trustees appointed by the governor shall be residents of school districts included in the retirement system, but not employees of such districts or a state employee or a state elected official. At least one trustee so appointed shall be a retired member of the public school retirement system or the public education employee retirement system. Three elected trustees shall be members of the public school retirement system and one elected trustee shall be a member of the public education employee retirement system.

5. The elections of the trustees shall be arranged for, managed and conducted by the board of trustees of the retirement system.

6. If a vacancy occurs in the office of trustee, the vacancy shall be filled for the unexpired term in the same manner as the office was previously filled.

7. Trustees of the retirement system shall serve without compensation but they shall be reimbursed for expenses necessarily incurred through service on the board of trustees.

8. Each trustee shall be commissioned by the governor, and before entering upon the duties of the trustee's office, shall take and subscribe to an oath or affirmation to support the Constitution of the United States, and of the state of Missouri and to demean himself or herself faithfully in the trustee's office. Such oath as subscribed to shall be filed in the office of secretary of state of this state.

9. Each trustee shall be entitled to one vote in the board of trustees. Four votes shall be necessary for a decision by the trustees at any meeting of the board of trustees. Unless otherwise expressly provided herein, a meeting need not be called or held to make any decision on a matter before the board. Each member must be sent by the executive director a copy of the matter to be decided with full information from the files of the board of trustees. The unanimous decision of four trustees may decide the issue by signing a document declaring their decision and sending such written instrument to the executive director of the board, provided that no other member of the board of trustees shall send a dissenting decision to the executive director of the board within fifteen days after such document and information was mailed to the trustee. If any member is not in agreement with four members the matter is to be passed on at a regular board meeting or a special meeting called for the purpose.

10. The board of trustees shall elect one of their number as chairman, and shall employ a full-time executive director, not one of their number, who shall be the executive officer of the board. Other employees of the board shall be chosen only upon the recommendation of the executive director.

11. The board of trustees shall employ an actuary who shall be its technical advisor on matters regarding the operation of the retirement system, and shall perform such duties as are essential in connection therewith, including the recommendation for adoption by the board of mortality and other necessary tables, and the recommendation of the level rate of contributions required for operation of the system.

12. As soon as practicable after the establishment of the retirement system, and annually thereafter, the actuary shall make a valuation of the system's assets and liabilities on the basis of such tables as have been adopted.

13. At least once in the three-year period following the establishment of the retirement system, and in each five-year period thereafter, the board of trustees shall cause to be made an actuarial investigation into the mortality, service, and compensation experience of the members and beneficiaries of the system, and shall make any changes in the mortality, service, and other tables then in use which the results of the investigation show to be necessary.

14. Subject to the limitations of sections 169.010 to 169.141 and 169.600 to 169.715, the board of trustees shall formulate and adopt rules and regulations for the government of its own proceedings and for the administration of the retirement system.

15. The board of trustees shall determine and decide all questions of doubt as to what constitutes employment within the meaning of sections 169.010 to 169.141 and 169.600 to 169.715, the amount of benefits to be paid to members, retired members, beneficiaries and survivors and the amount of contributions to be paid by employer and employee. The executive director shall notify by certified mail both employer and member, retired member, beneficiary or survivor interested in such determination. Any member, retired member, beneficiary or survivor, district or employer adversely affected by such determination, at any time within thirty days after being notified of such determination, may appeal to the circuit court of Cole County. Such appeal shall be tried and determined anew in the circuit court and such court shall hear and consider any and all competent testimony relative to the issues in the case, which may be offered by either party thereto. The circuit court shall determine the rights of the parties under sections 169.010 to 169.141 and 169.600 to 169.715 using the same standard provided in section 536.150, and the judgment or order of such circuit court shall be binding upon the parties and the board shall carry out such judgment or order unless an appeal is taken from such decision of the circuit court. Appeals may be had from the circuit court by the employer, member, retired member, beneficiary, survivor or the board, in the manner provided by the civil code.

16. The board of trustees shall keep a record of all its proceedings, which shall be open to public inspection. It shall prepare annually a comprehensive annual financial report, the financial section of which shall be prepared in accordance with applicable accounting standards and shall include the independent auditor's opinion letter. The report shall also include information on the actuarial status and the investments of the system. The reports shall be preserved by the executive director and made available for public inspection.

17. The board of trustees shall provide for the maintenance of an individual account with each member, setting forth such data as may be necessary for a ready determination of the member's earnings, contributions, and interest accumulations. It shall also collect and keep in convenient form such data as shall be necessary for the preparation of the required mortality and service tables and for the compilation of such other information as shall be required for the valuation of the system's assets and liabilities. All individually identifiable information pertaining to members, retirees, beneficiaries and survivors shall be confidential.

18. The board of trustees shall meet regularly at least twice each year, with the dates of such meetings to be designated in the rules and regulations adopted by the board. Such other meetings as are deemed necessary may be called by the chairman of the board or by any four members acting jointly.

19. The headquarters of the retirement system shall be in Jefferson City, where suitable office space, utilities and other services and equipment necessary for the operation of the system shall be provided by the board of trustees and all costs shall be paid from funds of the system. All suits or proceedings directly or indirectly against the board of trustees, the board's members or employees or the retirement system established by sections 169.010 to 169.141 or 169.600 to 169.715 shall be brought in Cole County.

20. The board may appoint an attorney or firm of attorneys to be the legal advisor to the board and to represent the board in legal proceedings, however, if the board does not make such an appointment, the attorney general shall be the legal advisor of the board of trustees, and shall represent the board in all legal proceedings.

21. The board of trustees shall arrange for adequate surety bonds covering the executive director. When approved by the board, such bonds shall be deposited in the office of the secretary of state of this state.

22. The board shall arrange for annual audits of the records and accounts of the system by a firm of certified public accountants.

23. The board by its rules may establish an interest charge to be paid by the employer on any payments of contributions which are delinquent. The rate charged shall not exceed the actuarially assumed rate of return on invested funds of the pertinent system.

(L. 1945 p. 1353 § 2, A.L. 1951 p. 520, A.L. 1953 p. 467, A.L. 1967 p. 250, A.L. 1973 H.B. 270, A.L. 1983 S.B. 3, A.L. 1990 H.B. 1347, et al., A.L. 1995 S.B. 378, A.L. 1996 S.B. 860, A.L. 1998 S.B. 501, A.L. 2005 H.B. 443, A.L. 2009 H.B. 265, A.L. 2013 H.B. 116)



Section 169.021 Transfer of teachers from urban district to state retirement system — procedure.

Effective 28 Aug 1953

Title XI EDUCATION AND LIBRARIES

169.021. Transfer of teachers from urban district to state retirement system — procedure. — 1. Whenever two-thirds of the teachers of a school district having a population of more than seventy-five thousand and which has, pursuant to law, a local retirement system, shall file a petition with the board of trustees of the local retirement system and with the local board of education of such school district requesting that their membership in the local retirement system be transferred to the public school retirement system of Missouri, said petition if and when approved by the board of trustees of the local retirement system and the board of education of the local school district shall be transmitted to the board of trustees of the state retirement system. Thereupon at such time as all the terms and conditions of this section as apply to teachers, as hereinafter set forth, are fulfilled the board of trustees of the state retirement system shall in mutual agreement with the board of trustees of the local retirement system and the local board of education set a date which shall be not later than one year after the filing of the petition with the state system, upon which the local system shall be declared discontinued as to such teachers and all persons who are or may become teachers, as hereinbefore defined, in such local district shall be members of the state retirement system.

2. Prior to the date when the local system is discontinued as to teachers under the provision of this section, the board of trustees of the local retirement system shall transfer to the board of trustees of the public school retirement system of Missouri such moneys, bonds and evidences of indebtedness as represent the accumulated contributions of each teacher member of the local retirement system, but not in excess of the amount of the accumulated contributions of a teacher already a member of the state system with the same period of membership service and same annual salaries during such period, along with an equal amount representing contributions by the local board of education on account of such teachers; and these funds are to be credited by the board of trustees as have other contributions received by the public school retirement system of Missouri. If the accumulated contributions of any teacher member in the local retirement system are in excess of these requirements, such excess shall be refunded to the teacher by the local system.

3. There shall be further transferred to the state retirement system by the board of trustees of such local retirement system, if available from its funds, and if not by the board of education of the local school district from school district funds, an amount of money sufficient to place those teachers who so elect, on an equality of benefits with those originally becoming members of such state system, providing that any contributions from teachers transferred from such local retirement system due the state retirement system to equalize contributions previously made by teachers already members of the state system shall be paid to the board of trustees of the state system by the local school district and charged to such teacher's salary account and withheld by the local district in equal monthly installments during the succeeding school year. A like amount shall be transferred to the board of trustees of the state system by the board of trustees of such local retirement system, if available from its funds, and if not by the board of education of the local school district from school district funds. If the full amount as required by this subsection for any member is not paid to the board of trustees of the state system, such member shall receive no credit for prior service and shall receive credit only for such membership service as the amount paid in his behalf will provide.

4. All teachers who have been placed on retirement pursuant to the provisions of the law creating the local system previous to the date when the local system is discontinued as to teachers under the provisions of this section shall be entitled to receive from the state system after the discontinuance of the local system the same monthly benefits they were receiving from the local system; provided that prior to the date of discontinuance of the local system, the board of trustees of the local system shall pay to the extent of its available funds, and if such funds are insufficient, the board of education of the local district shall pay from school district funds to the board of trustees of the state system the amount necessary to maintain such monthly payments to retired teachers plus such amount as required to pay the benefits provided by the state system to all teachers of the local system who have attained age sixty-nine as of date of discontinuance but have not then retired, such amounts to be agreed to by the board of trustees of the two retirement systems and the board of education of the local school district; provided, however, that in school districts having a population of not less than two hundred thousand inhabitants, in lieu of the amount required to be paid because of the teachers of the local system who have attained age sixty-nine but have not retired an additional payment shall be made of the amount necessary to prevent an increase in the required contribution rate as provided for in section 169.030 as determined by the actuary of the public school retirement system of Missouri and as agreed to by the board of trustees of the two retirement systems and the board of education of the local school district.

5. Any amount to be paid the board of trustees of the state system by the board of education of the local school district in fulfillment of the conditions of this section may be paid in a lump sum or in installments within ten years from date of discontinuance of the local system with interest payable annually on the unpaid balance at the rate of two percent; provided, however, that in school districts having a population of not less than two hundred thousand, the period within which payment in installments may be made may be increased from ten to twenty-five years; provided, further, that in districts having a population of not less than two hundred thousand inhabitants the rate to be paid on unpaid balance shall be the average rate which the investments of the state system earn during the same year.

6. All employees in such school district having a population of more than seventy-five thousand and less than one hundred thousand, other than teachers and who are not on retirement, shall, upon two-thirds vote, withdraw therefrom and shall receive from the local retirement system the amount credited to their respective accounts, and equal amounts from funds contributed by the local school district; and each employee, other than a teacher, who is on retirement pursuant to provisions of the law creating the local retirement system, shall receive in lieu of all his rights and interest in such local retirement system an amount of money mutually agreed to by the local board of education and the annuitant. The effective date of dissolution of the local system under this subsection shall be fixed by the local board of education and the local retirement system.

7. All employees in school districts having a population of not less than two hundred thousand inhabitants other than certificated teachers and who are not on retirement shall continue to be members of the existing local retirement system subject to the right of withdrawal therefrom at any time, regardless of whether or not he continues to be an employee, with right to be paid on demand the amount of his accumulated contributions with interest standing to the credit of his individual account in the employees' contribution fund but without any right to again become a member of the system; and each employee of such school district other than certificated teachers who is on retirement pursuant to provisions of the law under which the local retirement system exists shall continue to be entitled to receive his retirement benefits in accordance with the terms and provisions of said system, and such local retirement system shall continue in force and effect with respect to such employees who are not certificated teachers until such time as all shall have withdrawn and all obligations to such retirants shall have been discharged or released; provided that any employee other than certificated teachers becoming such an employee after the effective date of the transfer of the certificated teachers to the state retirement system shall have the option of refraining from becoming a member of the local system; provided further if in any case where a certificated teacher, now a member of the local retirement system, is transferred to the state system his actual or potential retirement benefits would be less than the amounts he would have received from the local system if he had continued therein, the local retirement system or board of education shall make up the difference.

(L. 1951 p. 520, A.L. 1953 p. 467)



Section 169.022 Board of education in sections 169.020 and 169.021 defined.

Effective 28 Aug 1953

Title XI EDUCATION AND LIBRARIES

169.022. Board of education in sections 169.020 and 169.021 defined. — For the purpose of sections 169.020 and 169.021, as amended, the phrase "board of education" shall with respect to school districts having a population of more than two hundred thousand be deemed to mean and refer to the board of directors of such school district.

(L. 1953 p. 467 § 3)



Section 169.030 Contributions by members and employees, exceptions — rate — withholding required — board to fix rate, conditions.

Effective 28 Aug 2003

Title XI EDUCATION AND LIBRARIES

169.030. Contributions by members and employees, exceptions — rate — withholding required — board to fix rate, conditions. — 1. The funds required for the operation of the retirement system created by sections 169.010 to 169.141 shall come from contributions made in equal amounts by members of the system and their employers, except as provided for certain members and employers by section 104.342, and from such interest as may be derived from the investment of any part of such contributions. All contributions shall be transmitted to the board of trustees by employers in such manner and at such time as the board by rule shall require.

2. For each school year following the date on which the system becomes operative, each and every employer of one or more persons who are members of the system shall transmit to the board of trustees, in the manner and accompanied by such supporting data as the board shall prescribe, twice the amount that is deductible from the pay of such employee or employees during the school year. Failure or refusal to transmit such amount as required shall render the person or persons responsible therefor individually liable for twice the amount so withheld. Suits for the recovery of amounts for which individuals are thus rendered liable shall be instituted and prosecuted by the board of trustees in the name of the retirement system. In addition to such civil penalty, and not in lieu thereof, any person or persons made responsible for the payment of contributions who shall willfully and knowingly fail or refuse to transmit such contributions or any part thereof to the board of trustees shall be deemed guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not less than twenty-five dollars and not more than two hundred dollars, and each day such person or persons shall so fail or refuse to transmit such contributions shall be deemed a separate offense.

3. The contributions of members of the retirement system shall be collected by their employers through appropriate deductions from paychecks, except as provided for certain members and employers by section 104.342. The total amount deducted from the paychecks of members during any school year shall equal such a percent of their salary rates as may be required by the contribution rate then in effect. Contributions transmitted to the retirement system before February 20, 1996, based on salary rates which either included or excluded employer-paid medical benefits for members, shall be deemed to have been in compliance with this section. The retirement system shall not refund or adjust contributions or adjust benefit determinations with respect to any period before February 20, 1996, solely because of the treatment of employer-paid medical benefits for members. Effective December 31, 1995, compensation in excess of the limitations set forth in Section 401(a)(17) of Title 26 of the United States Code shall be disregarded for purposes of determining contributions under this section and calculating benefits paid by the public school retirement system of Missouri. The limitation on compensation for eligible employees shall not be less than the amount which was allowed to be taken into account under the system as in effect on July 1, 1993. For this purpose, an "eligible employee" is an individual who was a member of the system before July 1, 1996.

4. The board of trustees shall fix and certify to the employers the level rate of contribution subject to the following:

(1) The level rate of contribution for a fiscal year shall not exceed the level rate of contribution for the prior fiscal year by more than one-half percent;

(2) The board shall fix and certify to the employers the rate of contribution for a fiscal year no later than six months prior to the date such rate is to be effective;

(3) The board shall fix and certify to the employers the rate of contribution for a fiscal year based on an actuarial valuation of the system as of a date not earlier than the last day of the second prior fiscal year. Such actuarial valuation of the system shall be performed using processes and actuarial assumptions that are in accordance with actuarial standards of practice in effect at the time the valuation is performed, as promulgated by the actuarial standards board or its successor; provided that such actuarial valuation shall be based on the entry age normal actuarial cost method and an asset valuation method based on the market value of system assets that may provide for smoothing of investment gains and losses, and, further, that the level rate of contribution shall be the total of the normal cost rate and a rate which shall amortize the unfunded actuarial accrued liability over a period that shall not exceed thirty years from the date of the valuation, subject to the limitations of this subsection; and

(4) Not less than once every ten years the board shall have an actuary, other than the actuary performing the actuarial valuation pursuant to this section, review such actuarial valuation and perform an additional valuation of the system.

5. Regardless of the provisions of any law governing compensation and contracts, every teacher or employee shall be deemed to consent and agree to the deductions provided herein. Payment of salary or compensation less such deduction shall be a full and complete discharge of all salary or compensation claims and demands during the period covered by such payment, except as to the benefits provided under sections 169.010 to 169.141.

6. Notwithstanding any other provision of sections 169.010 to 169.141 to the contrary, no legislation shall be enacted after July 1, 2003, that increases benefits provided to members or retirees of the public school retirement system of Missouri above that which may be funded using a rate of contribution of ten and one-half percent as determined using an actuarial valuation as provided in subsection 4 of this section; provided that, notwithstanding the provision of this subsection, legislation may be enacted after July 1, 2003, that provides for an extension of time within which a member may make an election pursuant to subdivisions (3) to (8) of subsection 1 of section 169.070.

(L. 1945 p. 1353 § 3, A.L. 1949 p. 525, A.L. 1953 p. 480, A.L. 1957 p. 432, A.L. 1965 p. 288, A.L. 1967 p. 250, A.L. 1972 S.B. 491, A.L. 1977 H.B. 477, A.L. 1990 H.B. 1347, et al., A.L. 1994 S.B. 575, A.L. 1995 S.B. 378, A.L. 1996 S.B. 857, A.L. 2003 H.B. 346 & 174)

(1995) “Salary rate” does not include fringe benefits. Savannah R-III School Dist. v. PSRS, 912 S.W.2d 574 (Mo.App.W.D.).



Section 169.033 Contributions by members may be required to be credited to members' accounts by employer, board may adopt plan.

Effective 14 Jun 1989, see footnote

Title XI EDUCATION AND LIBRARIES

169.033. Contributions by members may be required to be credited to members' accounts by employer, board may adopt plan. — The board of trustees by regulation may adopt a plan wherein each and every employer included within the retirement system shall specify that contributions withheld from compensation to members are being paid directly to the retirement system by the employer and that the members had no option to receive the contributions directly. These contributions shall be credited to member accounts as required by law, shall be included in the individual member salaries reported to the retirement system, and shall in all ways be considered member contributions.

(L. 1989 S.B. 146)

Effective 6-14-89



Section 169.035 Additional deposits by members, when.

Effective 28 Aug 1996

Title XI EDUCATION AND LIBRARIES

169.035. Additional deposits by members, when. — A member may at the member's option, and under such regulations as the board of trustees may adopt, deposit additional sums in multiples of twenty-five dollars but not to exceed in total in any one year ten percent of the compensation on which contributions were collected during that year. Such deposits, together with interest thereon compounded in the same manner and at the same rate as for the member's contributions, shall be available to provide at the date of the member's retirement at net rates based on the actuarial assumptions then in use, a retirement allowance in addition to that provided pursuant to section 169.070. In the event of the death of a member before receiving a retirement allowance, the total amount of such accumulated deposits with interest shall be paid to the member's beneficiary, or to the member's estate if there is no beneficiary. In the event of the termination of membership before the member receives a retirement allowance, the member shall be paid the total amount of such accumulated deposits with interest if the member has contributed for more than five years, but without interest if the member has contributed for not more than five years. Such deposits may be withdrawn without interest by a member prior to the member's retirement when the member is not terminating the member's membership, in accordance with regulations of the board of trustees. In case a retired member who is receiving such an additional retirement allowance pursuant to this section dies without having received in additional retirement allowances an amount equal to the amount of the member's accumulated deposits at retirement, the difference shall be paid to the member's beneficiary, or to the member's estate if there is no beneficiary. The option provided by this section shall apply only to members who have elected to begin such deposits before September 1, 1996.

(L. 1953 p. 480 § 169.030, A.L. 1996 S.B. 860)



Section 169.040 Funds of retirement system, how invested — delegation of investment authority — investments, manner of making, form — designated depository — electronic funds transfer required — closed meetings authorized, when.

Effective 28 Aug 2009

Title XI EDUCATION AND LIBRARIES

169.040. Funds of retirement system, how invested — delegation of investment authority — investments, manner of making, form — designated depository — electronic funds transfer required — closed meetings authorized, when. — 1. All funds arising from the operation of sections 169.010 to 169.141 shall belong to the retirement system herein created and shall be controlled by the board of trustees of that system which board shall provide for the collection of such funds, shall see that they are safely preserved, and shall permit their disbursement only for the purposes herein authorized. Such funds and all other funds received by the retirement system are declared and shall be deemed to be the moneys and funds of the retirement system and not revenue collected or moneys received by the state and shall not be commingled with state funds.

2. The board shall invest all funds under its control which are in excess of a safe operating balance. The funds shall be invested only in those investments which a prudent person acting in a like capacity and familiar with these matters would use in the conduct of an enterprise of a like character and with like aims, as provided in section 105.688. The board of trustees may delegate to duly appointed investment counselors authority to act in place of the board in the investment and reinvestment of all or part of the moneys of the system, and may also delegate to such counselors the authority to act in place of the board in the holding, purchasing, selling, assigning, transferring or disposing of any or all of the securities and investments in which such moneys shall have been invested, as well as the proceeds of such investments and such moneys. Such investment counselors shall be registered as investment advisors with the United States Securities and Exchange Commission. In exercising or delegating its investment powers and authority, members of the board shall exercise ordinary business care and prudence under the facts and circumstances prevailing at the time of the action or decision. No member of the board shall be liable for any action taken or omitted with respect to the exercise of, or delegation of, these powers and authority if such member shall have discharged the duties of his or her position in good faith and with that degree of diligence, care and skill which a prudent person acting in a like capacity and familiar with these matters would use in the conduct of an enterprise of a like character and with like aims.

3. Notwithstanding the provisions of section 105.662, the board may set up and maintain a public school and education employee retirement systems of Missouri investment fund account in which investment and reinvestment of all or part of the moneys of the system may be placed and be available for investment purposes. For the purpose of investing the funds of the retirement system, the funds may be combined with the funds of the public education employee retirement system of Missouri, but the funds of each system shall be accounted for separately and for all other reporting purposes shall be separate. The board of trustees may promulgate such rules and regulations consistent with the provisions of this section and section 169.630 as deemed necessary for its proper administration, pursuant to the provisions of this section and this chapter. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2009, shall be invalid and void.

4. No investment transaction authorized by the board shall be handled by any company or firm in which a member of the board has an interest, nor shall any member of the board profit directly or indirectly from any such investment. All investments shall be made for the account of the retirement system, and any securities or other properties obtained by the board of trustees may be held by a custodian in the name of the retirement system, or in the name of a nominee in order to facilitate the expeditious transfer of such securities or other property. Such securities or other properties which are not available in registered form may be held in bearer form or in book entry form. The retirement system is further authorized to deposit, or have deposited for its account, eligible securities in a central depository system or clearing corporation or in a federal reserve bank under a book entry system as defined in the Uniform Commercial Code, sections 400.8-102 and 400.8-109. When such eligible securities of the retirement system are so deposited with a central depository system they may be merged and held in the name of the nominee of such securities depository and title to such securities may be transferred by bookkeeping entry on the books of such securities depository or federal reserve bank without physical delivery of the certificates or documents representing such securities.

5. With appropriate safeguards against loss by the system in any contingency, the board may designate a bank or trust company to serve as a depository of system funds and intermediary in the investment of those funds and payment of system obligations.

6. All retirement allowances or other periodic payments paid by the board shall be paid to recipients of such payments by electronic funds transfer, unless another method has been determined by the board to be appropriate. Each recipient of retirement allowances or other periodic payments shall designate a financial institution or other authorized payment agent and provide the board information necessary for the recipient to receive electronic funds transfer payments through the institution or agent designated. This subsection shall apply to retirement allowances and other periodic payments first paid on or after January 1, 1998, and shall apply to all retirement allowances and other periodic payments on and after January 1, 1999.

7. The board of trustees may deliberate about, or make tentative or final decisions on, investments or other financial matters in a closed meeting under chapter 610 if disclosure of the deliberations or decisions would jeopardize the ability to implement a decision or to achieve investment objectives. A record of the retirement system that discloses deliberations about, or a tentative decision on, investments or other financial matters is not a public record under chapter 610 to the extent and so long as its disclosure would jeopardize the ability to implement a decision or to achieve investment objectives.

(L. 1945 p. 1353 § 4, A.L. 1951 p. 510, A.L. 1957 p. 432, A.L. 1961 p. 365, A.L. 1975 S.B. 149, A.L. 1984 S.B. 407, A.L. 1990 H.B. 1347, et al., A.L. 1995 S.B. 378, A.L. 1997 S.B. 309, A.L. 2005 H.B. 443, A.L. 2009 H.B. 265)

CROSS REFERENCE:

Multinational banks, securities and obligation of, investment in, when, 409.950



Section 169.045 Bank deposits of system, how secured.

Effective 28 Aug 1959

Title XI EDUCATION AND LIBRARIES

169.045. Bank deposits of system, how secured. — Any money belonging to the public school retirement system of Missouri which is deposited in any bank or trust company shall be secured by the deposit with and for said retirement system of securities of like kind and value as required by section 30.270 as security for the safekeeping and payment of deposits by the state treasurer.

(L. 1959 H.B. 227 § 1)



Section 169.050 Membership — prior service credit, withdrawal — reinstatement contributions.

Effective 28 Aug 2003

Title XI EDUCATION AND LIBRARIES

169.050. Membership — prior service credit, withdrawal — reinstatement contributions. — 1. On and after the effective date of sections 169.010 to 169.140, all employees as defined in sections 169.010 to 169.141 of districts included in the retirement system thereby created shall be members of the system by virtue of their employment, except as provided by section 104.342. Individuals who qualify as independent contractors under the common law and are treated as such by their employer shall not be considered employees for purposes of membership in or contributions to the retirement system.

2. Any person who becomes a member before the end of the school year next following the date on which the system becomes operative may claim credit for service rendered as an employee in Missouri prior to such operative date, or for service rendered in the Armed Forces of the United States during a period of war, the same as if the person were a teacher, provided the person was a teacher in Missouri at the time the person was inducted, by filing with the board of trustees, within such time as the board may specify, a complete and detailed record of the service for which credit is claimed, together with such supporting evidence as the board may require for verification of the record. To the extent that the board finds the record correct, it shall credit the claimant with prior service and shall notify the claimant of its decision, but the amount of such credit shall not exceed thirty years.

3. No prior service credit shall be granted to any person who becomes a member after the first year of the system's operation, except as provided in subsection 5 of this section unless that person's failure to become a member before or during that year was due either to service in the Armed Forces of the United States or to attendance at a recognized educational institution for professional improvement; provided, that the board of trustees may grant prior service credit to a teacher who taught prior to August 1, 1945, if the teacher returns to teaching before July 1, 1950, and if such teacher teaches in the public schools of Missouri not less than seven years after returning before retirement, or the board of trustees may grant prior service credit to a teacher who taught prior to August 1, 1945, if the teacher returns to teaching and teaches at least one-half of the number of years between July 1, 1946, and age sixty but not less than seven years after returning before retirement, except that a member who will have thirty-five or more years of teaching service in Missouri at retirement shall be required to teach not less than three years after returning and before retirement. A person serving in the Armed Forces of the United States shall have the same right to prior service credit as one who became a member before the end of the first year of the system's operation, if the person becomes a member within one year of the date of the person's discharge from such service or within one year of such date plus time spent as a student in a standard college or university in further preparation for service as a public school employee. A person attending a recognized educational institution for the person's professional improvement shall have the same right to prior service credit as one who became a member before the end of the first year of the system's operation, if the person becomes a member within three years following the date on which the system became operative, and within one year of the date on which the person's attendance at such institution ceased.

4. Membership shall be terminated by failure of a member to earn any membership credit as a public school employee under this system for five consecutive school years, by death, withdrawal of contributions, or retirement.

5. If a member withdraws or is refunded the member's contributions, the member shall thereby forfeit any creditable service the member may have; provided, however, if such person again becomes a member of the system, the person may elect to reinstate the creditable service forfeited at times of previous withdrawals or refunds. The reinstatement shall be effected by the member paying to the retirement system with interest the total amount of accumulated contributions withdrawn by the member or refunded to the member with respect to the service being reinstated. A member may reinstate less than the total service previously forfeited, in accordance with rules promulgated by the board of trustees. The payment shall be completed prior to termination of membership with the retirement system with interest on the unpaid balance; provided, however, that if a member is retired on disability before completing such payments, the balance due with interest may be deducted from the member's disability retirement allowance.

(L. 1945 p. 1353 § 5, A.L. 1945 p. 1381 § 5, A.L. 1949 p. 525, A.L. 1953 p. 480, A.L. 1957 p. 432, A.L. 1967 p. 250, A.L. 1978 S.B. 906, A.L. 1979 S.B. 38, A.L. 1981 H.B. 33, et al., A.L. 1984 S.B. 407, A.L. 1987 H.B. 558, et al., A.L. 1988 H.B. 1100, et al., A.L. 1990 H.B. 1347, et al., A.L. 1992 S.B. 499, et al., A.L. 1996 S.B. 860, A.L. 1997 S.B. 309, A.L. 1998 S.B. 733, A.L. 2003 H.B. 346 & 174)



Section 169.055 Purchase of equivalent service, leave of absence — part-time teachers may receive creditable service, when.

Effective 01 Jul 1998, see footnote

Title XI EDUCATION AND LIBRARIES

169.055. Purchase of equivalent service, leave of absence — part-time teachers may receive creditable service, when. — 1. A member who is assigned to a leave of absence by the member's employer, with compensation provided in the contract of employment for the leave period to be not less than fifty percent of the amount which would have been paid had the member not been on leave, may acquire creditable service for the period of leave. A member may elect to receive credit for the time spent on leave of absence at the time of the leave of absence and shall retain continued membership in the system during the leave period provided the full contributions are withheld and remitted on the basis of the compensation which would have been received if the member had not been on leave of absence and the employer's matching amount is remitted on the basis of the same amount of compensation which would have been paid if the member had not been on leave of absence.

2. Notwithstanding any provision of this chapter to the contrary, any person employed as of August 28, 1993, by the department of elementary and secondary education whose employment is covered by the retirement system provided by sections 169.010 to 169.141, and who without terminating that employment subsequently becomes a part-time employee of that department in a position requiring services for at least twenty hours per week on a regular basis, may elect within ninety days of August 28, 1993, or within ninety days of the date upon which the part-time employment begins, whichever is later, to be covered by that retirement system and shall receive pro rata creditable service with that retirement system for such part-time employment. Credit shall not be allowable in both that retirement system and another Missouri public retirement system for such employment.

(L. 1945 p. 1353 § 5, A.L. 1945 p. 1381 § 5, A.L. 1949 p. 525, A.L. 1953 p. 480 § 169.050, A.L. 1957 p. 432, A.L. 1967 p. 250, A.L. 1981 H.B. 33, et al., A.L. 1984 H.B. 1470, A.L. 1985 H.B. 463, A.L. 1986 S.B. 616, A.L. 1987 H.B. 558, et al., A.L. 1988 H.B. 1100, et al., A.L. 1989 H.B. 610 merged with S.B. 146, A.L. 1990 H.B. 1347, et al., A.L. 1992 H.B. 926, A.L. 1993 S.B. 126, A.L. 1994 S.B. 575, A.L. 1995 S.B. 378, A.L. 1996 S.B. 860)

Effective 7-1-98

(1987) Veteran of National Guard had no claim against Public School Retirement System for updated pension rights where veteran failed to plead facts essential to establish appellant's right to contribution under this section or facts showing the noncompliance of the school district with this section. Dailey v. Ferguson/Florissant Sch. Dist., 733 S.W.2d 861 (Mo. App.).

(1989) Pension credit may not be denied for periods in which teacher received military service retirement credit. Federal statute which provides the retirement credits due a reservist under federal law cannot be excluded in determining eligibility for civilian employment pension benefits under any other law preempts Missouri law. (E.D.Mo.) Dailey v. Public School Retirement System of Mo., 707 F.Supp. 1087.



Section 169.056 Private school, defined — membership credit for service in private school, purchase, payment, requirements.

Effective 28 Aug 2009

Title XI EDUCATION AND LIBRARIES

169.056. Private school, defined — membership credit for service in private school, purchase, payment, requirements. — 1. Members who have accrued at least one year of membership service credit for employment in a position covered by this retirement system and who have covered employment with this retirement system following the service for which credit is being purchased may purchase membership service credit under the circumstances, terms and conditions provided in this section. With respect to each such purchase authorized by this section the following provisions apply:

(1) The purchase shall be effected by the member paying to the retirement system the amount the member would have contributed and the amount the employer would have contributed had such member been an employee for the number of years for which the member is electing to purchase credit, and had the member's compensation during such period been the highest annual salary rate on record with the retirement system on the date of election to purchase credit. For purposes of this section, "annual salary rate" means the annual salary rate for full-time service for the position of employment. The contribution rate used in determining the amount to be paid shall be the contribution rate in effect on the date of election to purchase credit. Notwithstanding the provisions of this subsection, for all elections to purchase credit received by the retirement system on or after January 1, 2006, the member shall receive credit based on the amount paid by the member for such credit and received by the retirement system by the close of business on June thirtieth of each year. In lieu of charging the member interest on such purchase of credit, the amount to be paid by the member for any remaining credit the member has elected to purchase but has not paid for by September thirtieth of each year shall be recalculated on the following October first using the contribution rate in effect on that July first and the highest salary of record for the member as of that July first. For all elections to purchase credit received by the retirement system prior to January 1, 2006, the retirement system shall determine the cost of such purchase using the calculation method in effect for elections to purchase credit received by the retirement system on or after January 1, 2006, provided that the member shall have a one-time, irrevocable option to continue to have the cost of such purchase be determined using the calculation method in effect at the time of such election to purchase such credit. To be effective, such option must be elected by the member on a form approved by the retirement system and such form must be received by the retirement system by the close of business on June 30, 2006. The retirement system may prohibit a purchase, impose additional requirements for making a purchase, or limit the amount of credit purchased if necessary for the retirement system to comply with federal law, including but not limited to the provisions of Section 415 of Title 26 of the United States Code. The board of trustees may promulgate such rules and regulations consistent with the provisions of this section deemed necessary for its proper administration, pursuant to the provisions of this section and this chapter. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2009, shall be invalid and void;

(2) Membership service credit purchased pursuant to this section shall be deemed to be membership service in Missouri for purposes of subsection 8 of section 169.070;

(3) An election to purchase membership service credit pursuant to this section and payment for the purchase shall be completed prior to termination of membership with the retirement system with interest on the unpaid balance;

(4) Members may purchase membership service credit in increments of one-tenth of a year, and multiple elections to purchase may be made;

(5) Additional terms and conditions applicable to purchase made pursuant to this section including, but not limited to, minimum payments, payment schedules and provisions applicable when a member fails to complete payment may be set by rules of the board.

2. Membership service credit shall not be allowed pursuant to this section or sections 169.570 and 169.577 which exceeds in length the member's membership service credit for employment in a position covered by this system, and in no event may the member receive membership service credit with both this system and another public retirement system for the same service.

3. A member who was employed for at least twenty hours per week on a regular basis by a public school district, public community college, public college, or public university, either inside or outside of this state, may elect to purchase equivalent membership service credit.

4. A member who has served in the Armed Forces of the United States of America and who was discharged or separated from the Armed Forces by other than a dishonorable discharge may elect to purchase membership service for the period of active duty service in the Armed Forces.

5. Any member granted unpaid maternity or paternity leave for a period, from a position covered by the retirement system, who returned to employment in such a position, may elect to purchase membership service credit for the period of leave.

6. Any member who is or was certified as a vocational-technical teacher on the basis of having a college degree or who was required to have a period of work experience of at least two years in the area of the subject being taught in order to qualify for such certification may, upon written application to the board, purchase equivalent membership service credit for such work experience which shall not exceed the two years necessary for certification if the work experience was in the area that the member taught or is teaching and was completed in two years.

7. Any member who had membership service credit with the public education employee retirement system of Missouri governed by sections 169.600 to 169.715 but which membership service credit was forfeited by withdrawal or refund may elect to purchase credit for such service. The public education employee retirement system of Missouri shall transfer to this system an amount equal to the employer contributions for the forfeited service being purchased, plus interest, which shall be applied to reduce the amount the member would otherwise pay for the purchase, provided that the amount transferred shall not exceed one-half of the purchase cost.

8. A member may elect to purchase membership service credit for service rendered while on leave from an employer, as defined in section 169.010, for a not-for-profit corporation or agency whose primary purpose is support of education or education research, if the member was employed by that organization to serve twenty or more hours per week on a regular basis.

9. A member who was employed by a private school, private community college, private college, or private university, either inside or outside of this state, for at least twenty hours per week on a regular basis, may elect to purchase equivalent membership service credit for such service rendered.

10. A member who was employed in nonfederal public employment for at least twenty hours a week on a regular basis shall be permitted to purchase equivalent creditable service in the retirement system for such employment subject to provisions of this section.

11. A member who, while eighteen years of age or older, was employed in a position covered by Social Security for at least twenty hours a week on a regular basis shall be permitted to purchase equivalent creditable service in the retirement system for such employment subject to provisions of this section.

(L. 1994 S.B. 575, A.L. 1995 S.B. 378, A.L. 1996 S.B. 860, A.L. 1998 S.B. 733, A.L. 2003 H.B. 346 & 174, A.L. 2005 H.B. 443, A.L. 2009 H.B. 265)



Section 169.060 Retirement and disability.

Effective 01 Jul 2000, see footnote

Title XI EDUCATION AND LIBRARIES

169.060. Retirement and disability. — 1. On and after the first day of July next following the operative date, any member who is sixty or more years of age and whose creditable service is five years or more, or whose sum of age and creditable service equals eighty years or more, or who has attained age fifty-five and whose creditable service is twenty-five years or more, or whose creditable service is thirty years or more regardless of age, may retire upon written application to the board of trustees and receive the full retirement benefits on the member's creditable service. Any other member whose creditable service is twenty-five or more years, or who has attained age fifty-five and whose creditable service is at least five years but less than twenty-five years, may retire upon written application to the board of trustees and receive the actuarial equivalent of the benefit to which the member would be entitled if the member was sixty years of age.

2. On and after the first day of July next following the operative date, any member who is teaching in a district included in the retirement system at the time the member becomes disabled, or who has taught in such a district at some time in the twelve months immediately preceding the member becoming disabled, and whose disability is traceable to an injury or sickness which was sustained or commenced prior to the cessation of such teaching, and whose age is less than sixty and whose creditable service in districts included in the retirement system is five years or more, may be retired with disability benefits as provided in sections 169.010 to 169.141 upon written application to the board of trustees, if the member is incapacitated because of physical or mental disability as such disability is herein defined. If such disability shall cease to exist before the recipient of such benefits reaches age sixty, the member's membership status as of the date of the member's disability retirement shall be restored. If the member seeks, before becoming eligible for such retirement allowance, to withdraw the member's accumulated contributions, the total of such disability payments shall be deducted from the amount otherwise due the member.

3. Disability, as a basis for retirement, shall render the individual incapable of earning a livelihood in any occupation and shall be of such a nature as to warrant the assumption that it will be permanent. Whether or not such disability exists in any case shall be adjudged in the manner provided in subsection 15 of section 169.020 by the board of trustees on the basis of reports made by two or more physicians selected by the board to examine the member. Until the member reaches age sixty, the recipient of a disability retirement allowance may be required to submit to periodic examinations by physicians selected by the board, and if any such examination shows that the recipient is no longer incapable of earning a livelihood in any occupation, the member's disability retirement shall be terminated. For the purposes of adjustments to Social Security Administration disability benefits pursuant to 20 CFR 404.408 any member receiving disability benefits pursuant to this section who is at least fifty-five years of age and whose creditable service is at least twenty-five years shall be considered to be receiving a normal retirement benefit pursuant to this section.

(L. 1945 p. 1353 § 6, A.L. 1953 p. 480, A.L. 1957 p. 432, A.L. 1967 p. 250, A.L. 1972 S.B. 491, A.L. 1975 S.B. 149, A.L. 1977 H.B. 477, A.L. 1979 S.B. 40, A.L. 1984 S.B. 407, A.L. 1987 H.B. 558, et al., A.L. 1991 S.B. 242, et al., A.L. 1995 S.B. 378, A.L. 1999 S.B. 308 & 314, A.L. 2000 H.B. 1808)

Effective 7-1-00



Section 169.070 Retirement allowances, how computed, election allowed, time period — options — effect of federal O.A.S.I. coverage — cost-of-living adjustment authorized — limitation of benefits — employment of special consultant, compensation, minimum benefits.

Effective 28 Aug 2013

Title XI EDUCATION AND LIBRARIES

169.070. Retirement allowances, how computed, election allowed, time period — options — effect of federal O.A.S.I. coverage — cost-of-living adjustment authorized — limitation of benefits — employment of special consultant, compensation, minimum benefits. — 1. The retirement allowance of a member whose age at retirement is sixty years or more and whose creditable service is five years or more, or whose sum of age and creditable service equals eighty years or more, or who has attained age fifty-five and whose creditable service is twenty-five years or more or whose creditable service is thirty years or more regardless of age, may be the sum of the following items, not to exceed one hundred percent of the member's final average salary:

(1) Two and five-tenths percent of the member's final average salary for each year of membership service;

(2) Six-tenths of the amount payable for a year of membership service for each year of prior service not exceeding thirty years.

­­

­

(3) Two and four-tenths percent of the member's final average salary for each year of membership service, if the member's creditable service is twenty-nine years or more but less than thirty years, and the member has not attained age fifty-five;

(4) Two and thirty-five-hundredths percent of the member's final average salary for each year of membership service, if the member's creditable service is twenty-eight years or more but less than twenty-nine years, and the member has not attained age fifty-five;

(5) Two and three-tenths percent of the member's final average salary for each year of membership service, if the member's creditable service is twenty-seven years or more but less than twenty-eight years, and the member has not attained age fifty-five;

(6) Two and twenty-five-hundredths percent of the member's final average salary for each year of membership service, if the member's creditable service is twenty-six years or more but less than twenty-seven years, and the member has not attained age fifty-five;

(7) Two and two-tenths percent of the member's final average salary for each year of membership service, if the member's creditable service is twenty-five years or more but less than twenty-six years, and the member has not attained age fifty-five;

(8) Between July 1, 2001, and July 1, 2014, two and fifty-five hundredths percent of the member's final average salary for each year of membership service, if the member's creditable service is thirty-one years or more regardless of age.

2. In lieu of the retirement allowance provided in subsection 1 of this section, a member whose age is sixty years or more on September 28, 1975, may elect to have the member's retirement allowance calculated as a sum of the following items:

(1) Sixty cents plus one and five-tenths percent of the member's final average salary for each year of membership service;

(2) Six-tenths of the amount payable for a year of membership service for each year of prior service not exceeding thirty years;

(3) Three-fourths of one percent of the sum of subdivisions (1) and (2) of this subsection for each month of attained age in excess of sixty years but not in excess of age sixty-five.

3. (1) In lieu of the retirement allowance provided either in subsection 1 or 2 of this section, collectively called "option 1", a member whose creditable service is twenty-five years or more or who has attained the age of fifty-five with five or more years of creditable service may elect in the member's application for retirement to receive the actuarial equivalent of the member's retirement allowance in reduced monthly payments for life during retirement with the provision that:

Option 2.

Upon the member's death the reduced retirement allowance shall be continued throughout the life of and paid to such person as has an insurable interest in the life of the member as the member shall have nominated in the member's election of the option, and provided further that if the person so nominated dies before the retired member, the retirement allowance will be increased to the amount the retired member would be receiving had the retired member elected option 1; or

Option 3.

Upon the death of the member three-fourths of the reduced retirement allowance shall be continued throughout the life of and paid to such person as has an insurable interest in the life of the member and as the member shall have nominated in an election of the option, and provided further that if the person so nominated dies before the retired member, the retirement allowance will be increased to the amount the retired member would be receiving had the member elected option 1; or

Option 4.

Upon the death of the member one-half of the reduced retirement allowance shall be continued throughout the life of, and paid to, such person as has an insurable interest in the life of the member and as the member shall have nominated in an election of the option, and provided further that if the person so nominated dies before the retired member, the retirement allowance shall be increased to the amount the retired member would be receiving had the member elected option 1; or

Option 5.

Upon the death of the member prior to the member having received one hundred twenty monthly payments of the member's reduced allowance, the remainder of the one hundred twenty monthly payments of the reduced allowance shall be paid to such beneficiary as the member shall have nominated in the member's election of the option or in a subsequent nomination. If there is no beneficiary so nominated who survives the member for the remainder of the one hundred twenty monthly payments, the total of the remainder of such one hundred twenty monthly payments shall be paid to the surviving spouse, surviving children in equal shares, surviving parents in equal shares, or estate of the last person, in that order of precedence, to receive a monthly allowance in a lump sum payment. If the total of the one hundred twenty payments paid to the retired individual and the beneficiary of the retired individual is less than the total of the member's accumulated contributions, the difference shall be paid to the beneficiary in a lump sum; or

Option 6.

Upon the death of the member prior to the member having received sixty monthly payments of the member's reduced allowance, the remainder of the sixty monthly payments of the reduced allowance shall be paid to such beneficiary as the member shall have nominated in the member's election of the option or in a subsequent nomination. If there is no beneficiary so nominated who survives the member for the remainder of the sixty monthly payments, the total of the remainder of such sixty monthly payments shall be paid to the surviving spouse, surviving children in equal shares, surviving parents in equal shares, or estate of the last person, in that order of precedence, to receive a monthly allowance in a lump sum payment. If the total of the sixty payments paid to the retired individual and the beneficiary of the retired individual is less than the total of the member's accumulated contributions, the difference shall be paid to the beneficiary in a lump sum.

(2) The election of an option may be made only in the application for retirement and such application must be filed prior to the date on which the retirement of the member is to be effective. If either the member or the person nominated to receive the survivorship payments dies before the effective date of retirement, the option shall not be effective, provided that:

(a) If the member or a person retired on disability retirement dies after acquiring twenty-five or more years of creditable service or after attaining the age of fifty-five years and acquiring five or more years of creditable service and before retirement, except retirement with disability benefits, and the person named by the member as the member's beneficiary has an insurable interest in the life of the deceased member, the designated beneficiary may elect to receive either survivorship benefits under option 2 or a payment of the accumulated contributions of the member. If survivorship benefits under option 2 are elected and the member at the time of death would have been eligible to receive an actuarial equivalent of the member's retirement allowance, the designated beneficiary may further elect to defer the option 2 payments until the date the member would have been eligible to receive the retirement allowance provided in subsection 1 or 2 of this section;

(b) If the member or a person retired on disability retirement dies before attaining age fifty-five but after acquiring five but fewer than twenty-five years of creditable service, and the person named as the member's beneficiary has an insurable interest in the life of the deceased member, the designated beneficiary may elect to receive either a payment of the member's accumulated contributions, or survivorship benefits under option 2 to begin on the date the member would first have been eligible to receive an actuarial equivalent of the member's retirement allowance, or to begin on the date the member would first have been eligible to receive the retirement allowance provided in subsection 1 or 2 of this section.

4. If the total of the retirement or disability allowance paid to an individual before the death of the individual is less than the accumulated contributions at the time of retirement, the difference shall be paid to the beneficiary of the individual, or to the surviving spouse, surviving children in equal shares, surviving parents in equal shares, or estate of the individual in that order of precedence. If an optional benefit as provided in option 2, 3 or 4 in subsection 3 of this section had been elected, and the beneficiary dies after receiving the optional benefit, and if the total retirement allowance paid to the retired individual and the beneficiary of the retired individual is less than the total of the contributions, the difference shall be paid to the surviving spouse, surviving children in equal shares, surviving parents in equal shares, or estate of the beneficiary, in that order of precedence, unless the retired individual designates a different recipient with the board at or after retirement.

5. If a member dies and his or her financial institution is unable to accept the final payment or payments due to the member, the final payment or payments shall be paid to the beneficiary of the member or, if there is no beneficiary, to the surviving spouse, surviving children in equal shares, surviving parents in equal shares, or estate of the member, in that order of precedence, unless otherwise stated. If the beneficiary of a deceased member dies and his or her financial institution is unable to accept the final payment or payments, the final payment or payments shall be paid to the surviving spouse, surviving children in equal shares, surviving parents in equal shares, or estate of the member, in that order of precedence, unless otherwise stated.

6. If a member dies before receiving a retirement allowance, the member's accumulated contributions at the time of the death of the member shall be paid to the beneficiary of the member or, if there is no beneficiary, to the surviving spouse, surviving children in equal shares, surviving parents in equal shares, or to the estate of the member, in that order of precedence; except that, no such payment shall be made if the beneficiary elects option 2 in subsection 3 of this section, unless the beneficiary dies before having received benefits pursuant to that subsection equal to the accumulated contributions of the member, in which case the amount of accumulated contributions in excess of the total benefits paid pursuant to that subsection shall be paid to the surviving spouse, surviving children in equal shares, surviving parents in equal shares, or estate of the beneficiary, in that order of precedence.

7. If a member ceases to be a public school employee as herein defined and certifies to the board of trustees that such cessation is permanent, or if the membership of the person is otherwise terminated, the member shall be paid the member's accumulated contributions with interest.

8. Notwithstanding any provisions of sections 169.010 to 169.141 to the contrary, if a member ceases to be a public school employee after acquiring five or more years of membership service in Missouri, the member may at the option of the member leave the member's contributions with the retirement system and claim a retirement allowance any time after reaching the minimum age for voluntary retirement. When the member's claim is presented to the board, the member shall be granted an allowance as provided in sections 169.010 to 169.141 on the basis of the member's age, years of service, and the provisions of the law in effect at the time the member requests the member's retirement to become effective.

9. The retirement allowance of a member retired because of disability shall be nine-tenths of the allowance to which the member's creditable service would entitle the member if the member's age were sixty, or fifty percent of one-twelfth of the annual salary rate used in determining the member's contributions during the last school year for which the member received a year of creditable service immediately prior to the member's disability, whichever is greater, except that no such allowance shall exceed the retirement allowance to which the member would have been entitled upon retirement at age sixty if the member had continued to teach from the date of disability until age sixty at the same salary rate.

10. Notwithstanding any provisions of sections 169.010 to 169.141 to the contrary, from October 13, 1961, the contribution rate pursuant to sections 169.010 to 169.141 shall be multiplied by the factor of two-thirds for any member of the system for whom federal Old Age and Survivors Insurance tax is paid from state or local tax funds on account of the member's employment entitling the person to membership in the system. The monetary benefits for a member who elected not to exercise an option to pay into the system a retroactive contribution of four percent on that part of the member's annual salary rate which was in excess of four thousand eight hundred dollars but not in excess of eight thousand four hundred dollars for each year of employment in a position covered by this system between July 1, 1957, and July 1, 1961, as provided in subsection 10 of this section as it appears in RSMo, 1969, shall be the sum of:

(1) For years of service prior to July 1, 1946, six-tenths of the full amount payable for years of membership service;

(2) For years of membership service after July 1, 1946, in which the full contribution rate was paid, full benefits under the formula in effect at the time of the member's retirement;

(3) For years of membership service after July 1, 1957, and prior to July 1, 1961, the benefits provided in this section as it appears in RSMo, 1959; except that if the member has at least thirty years of creditable service at retirement the member shall receive the benefit payable pursuant to that section as though the member's age were sixty-five at retirement;

(4) For years of membership service after July 1, 1961, in which the two-thirds contribution rate was paid, two-thirds of the benefits under the formula in effect at the time of the member's retirement.

11. The monetary benefits for each other member for whom federal Old Age and Survivors Insurance tax is or was paid at any time from state or local funds on account of the member's employment entitling the member to membership in the system shall be the sum of:

(1) For years of service prior to July 1, 1946, six-tenths of the full amount payable for years of membership service;

(2) For years of membership service after July 1, 1946, in which the full contribution rate was paid, full benefits under the formula in effect at the time of the member's retirement;

(3) For years of membership service after July 1, 1957, in which the two-thirds contribution rate was paid, two-thirds of the benefits under the formula in effect at the time of the member's retirement.

12. Any retired member of the system who was retired prior to September 1, 1972, or beneficiary receiving payments under option 1 or option 2 of subsection 3 of this section, as such option existed prior to September 1, 1972, will be eligible to receive an increase in the retirement allowance of the member of two percent for each year, or major fraction of more than one-half of a year, which the retired member has been retired prior to July 1, 1975. This increased amount shall be payable commencing with January, 1976, and shall thereafter be referred to as the member's retirement allowance. The increase provided for in this subsection shall not affect the retired member's eligibility for compensation provided for in section 169.580* or 169.585, nor shall the amount being paid pursuant to these sections be reduced because of any increases provided for in this section.

13. If the board of trustees determines that the cost of living, as measured by generally accepted standards, increases two percent or more in the preceding fiscal year, the board shall increase the retirement allowances which the retired members or beneficiaries are receiving by two percent of the amount being received by the retired member or the beneficiary at the time the annual increase is granted by the board with the provision that the increases provided for in this subsection shall not become effective until the fourth January first following the member's retirement or January 1, 1977, whichever later occurs, or in the case of any member retiring on or after July 1, 2000, the increase provided for in this subsection shall not become effective until the third January first following the member's retirement, or in the case of any member retiring on or after July 1, 2001, the increase provided for in this subsection shall not become effective until the second January first following the member's retirement. Commencing with January 1, 1992, if the board of trustees determines that the cost of living has increased five percent or more in the preceding fiscal year, the board shall increase the retirement allowances by five percent. The total of the increases granted to a retired member or the beneficiary after December 31, 1976, may not exceed eighty percent of the retirement allowance established at retirement or as previously adjusted by other subsections. If the cost of living increases less than five percent, the board of trustees may determine the percentage of increase to be made in retirement allowances, but at no time can the increase exceed five percent per year. If the cost of living decreases in a fiscal year, there will be no increase in allowances for retired members on the following January first.

14. The board of trustees may reduce the amounts which have been granted as increases to a member pursuant to subsection 13 of this section if the cost of living, as determined by the board and as measured by generally accepted standards, is less than the cost of living was at the time of the first increase granted to the member; except that, the reductions shall not exceed the amount of increases which have been made to the member's allowance after December 31, 1976.

15. Any application for retirement shall include a sworn statement by the member certifying that the spouse of the member at the time the application was completed was aware of the application and the plan of retirement elected in the application.

16. Notwithstanding any other provision of law, any person retired prior to September 28, 1983, who is receiving a reduced retirement allowance under option 1 or option 2 of subsection 3 of this section, as such option existed prior to September 28, 1983, and whose beneficiary nominated to receive continued retirement allowance payments under the elected option dies or has died, shall upon application to the board of trustees have his or her retirement allowance increased to the amount he or she would have been receiving had the option not been elected, actuarially adjusted to recognize any excessive benefits which would have been paid to him or her up to the time of application.

17. Benefits paid pursuant to the provisions of the public school retirement system of Missouri shall not exceed the limitations of Section 415 of Title 26 of the United States Code except as provided pursuant to this subsection. Notwithstanding any other law to the contrary, the board of trustees may establish a benefit plan pursuant to Section 415(m) of Title 26 of the United States Code. Such plan shall be created solely for the purpose described in Section 415(m)(3)(A) of Title 26 of the United States Code. The board of trustees may promulgate regulations necessary to implement the provisions of this subsection and to create and administer such benefit plan.

18. Notwithstanding any other provision of law to the contrary, any person retired before, on, or after May 26, 1994, shall be made, constituted, appointed and employed by the board as a special consultant on the matters of education, retirement and aging, and upon request shall give written or oral opinions to the board in response to such requests. As compensation for such duties the person shall receive an amount based on the person's years of service so that the total amount received pursuant to sections 169.010 to 169.141 shall be at least the minimum amounts specified in subdivisions (1) to (4) of this subsection. In determining the minimum amount to be received, the amounts in subdivisions (3) and (4) of this subsection shall be adjusted in accordance with the actuarial adjustment, if any, that was applied to the person's retirement allowance. In determining the minimum amount to be received, beginning September 1, 1996, the amounts in subdivisions (1) and (2) of this subsection shall be adjusted in accordance with the actuarial adjustment, if any, that was applied to the person's retirement allowance due to election of an optional form of retirement having a continued monthly payment after the person's death. Notwithstanding any other provision of law to the contrary, no person retired before, on, or after May 26, 1994, and no beneficiary of such a person, shall receive a retirement benefit pursuant to sections 169.010 to 169.141 based on the person's years of service less than the following amounts:

(1) Thirty or more years of service, one thousand two hundred dollars;

(2) At least twenty-five years but less than thirty years, one thousand dollars;

(3) At least twenty years but less than twenty-five years, eight hundred dollars;

(4) At least fifteen years but less than twenty years, six hundred dollars.

19. Notwithstanding any other provisions of law to the contrary, any person retired prior to May 26, 1994, and any designated beneficiary of such a retired member who was deceased prior to July 1, 1999, shall be made, constituted, appointed and employed by the board as a special consultant on the matters of education, retirement or aging and upon request shall give written or oral opinions to the board in response to such requests. Beginning September 1, 1996, as compensation for such service, the member shall have added, pursuant to this subsection, to the member's monthly annuity as provided by this section a dollar amount equal to the lesser of sixty dollars or the product of two dollars multiplied by the member's number of years of creditable service. Beginning September 1, 1999, the designated beneficiary of the deceased member shall as compensation for such service have added, pursuant to this subsection, to the monthly annuity as provided by this section a dollar amount equal to the lesser of sixty dollars or the product of two dollars multiplied by the member's number of years of creditable service. The total compensation provided by this section including the compensation provided by this subsection shall be used in calculating any future cost-of-living adjustments provided by subsection 13 of this section.

20. Any member who has retired prior to July 1, 1998, and the designated beneficiary of a deceased retired member shall be made, constituted, appointed and employed by the board as a special consultant on the matters of education, retirement and aging, and upon request shall give written or oral opinions to the board in response to such requests. As compensation for such duties the person shall receive a payment equivalent to eight and seven-tenths percent of the previous month's benefit, which shall be added to the member's or beneficiary's monthly annuity and which shall not be subject to the provisions of subsections 13 and 14 of this section for the purposes of the limit on the total amount of increases which may be received.

21. Any member who has retired shall be made, constituted, appointed and employed by the board as a special consultant on the matters of education, retirement and aging, and upon request shall give written or oral opinions to the board in response to such request. As compensation for such duties, the beneficiary of the retired member, or, if there is no beneficiary, the surviving spouse, surviving children in equal shares, surviving parents in equal shares, or estate of the retired member, in that order of precedence, shall receive as a part of compensation for these duties a death benefit of five thousand dollars.

22. Any member who has retired prior to July 1, 1999, and the designated beneficiary of a retired member who was deceased prior to July 1, 1999, shall be made, constituted, appointed and employed by the board as a special consultant on the matters of education, retirement and aging, and upon request shall give written or oral opinions to the board in response to such requests. As compensation for such duties, the person shall have added, pursuant to this subsection, to the monthly annuity as provided by this section a dollar amount equal to five dollars times the member's number of years of creditable service.

23. Any member who has retired prior to July 1, 2000, and the designated beneficiary of a deceased retired member shall be made, constituted, appointed and employed by the board as a special consultant on the matters of education, retirement and aging, and upon request shall give written or oral opinions to the board in response to such requests. As compensation for such duties, the person shall receive a payment equivalent to three and five-tenths percent of the previous month's benefit, which shall be added to the member or beneficiary's monthly annuity and which shall not be subject to the provisions of subsections 13 and 14 of this section for the purposes of the limit on the total amount of increases which may be received.

24. Any member who has retired prior to July 1, 2001, and the designated beneficiary of a deceased retired member shall be made, constituted, appointed and employed by the board as a special consultant on the matters of education, retirement and aging, and upon request shall give written or oral opinions to the board in response to such requests. As compensation for such duties, the person shall receive a dollar amount equal to three dollars times the member's number of years of creditable service, which shall be added to the member's or beneficiary's monthly annuity and which shall not be subject to the provisions of subsections 13 and 14 of this section for the purposes of the limit on the total amount of increases which may be received.

(L. 1945 p. 1353 § 7, A.L. 1949 p. 525, A.L. 1953 p. 480, A.L. 1957 p. 432, A.L. 1961 p. 367, A.L. 1967 p. 250, A.L. 1972 H.B. 1429, A.L. 1975 S.B. 149, A.L. 1977 H.B. 477, A.L. 1978 S.B. 542, A.L. 1980 S.B. 507, A.L. 1983 S.B. 3, A.L. 1984 S.B. 407, A.L. 1986 S.B. 616, A.L. 1987 H.B. 558, et al. merged with S.B. 264, A.L. 1988 H.B. 1100, et al., A.L. 1989 H.B. 610 merged with S.B. 146 merged with H.B. 600, A.L. 1990 H.B. 1347, et al., A.L. 1991 S.B. 242, et al., A.L. 1992 H.B. 926, A.L. 1993 S.B. 126, A.L. 1994 H.B. 1544 merged with S.B. 575, A.L. 1995 S.B. 378, A.L. 1996 S.B. 860, A.L. 1997 S.B. 309, A.L. 1998 S.B. 501, A.L. 1999 S.B. 308 & 314, A.L. 2000 H.B. 1808, A.L. 2001 H.B. 660, A.L. 2003 H.B. 346 & 174, A.L. 2005 H.B. 443, A.L. 2007 S.B. 406, A.L. 2009 H.B. 265, A.L. 2013 S.B. 17)

*Section 169.580 was repealed by H.B. 1608, 2012



Section 169.073 Partial lump sum distribution, when — options — calculation for changes in distribution amount — death, effect of.

Effective 28 Aug 2009

Title XI EDUCATION AND LIBRARIES

169.073. Partial lump sum distribution, when — options — calculation for changes in distribution amount — death, effect of. — 1. Any member eligible for a retirement allowance pursuant to section 169.070 and who has not previously received a retirement allowance, including an allowance under disability retirement under section 169.070, and whose sum of age and creditable service equals eighty-six years or more or whose creditable service is thirty-three years or more or whose age is sixty-three years or more and who has eight years or more of creditable service may elect a distribution under the partial lump sum option plan provided in this section if the member notifies the retirement system on the application for retirement.

2. A member entitled to make an election pursuant to this section may elect to receive a lump sum distribution in addition to the member's monthly retirement allowance pursuant to section 169.070, as reduced pursuant to this section. Such member may elect the amount of the member's lump sum distribution from one, but not more than one, of the following options:

(1) A lump sum amount equal to twelve times the retirement allowance the member would receive if no election were made pursuant to this section and the member had chosen option 1 pursuant to section 169.070;

(2) A lump sum amount equal to twenty-four times the retirement allowance the member would receive if no election were made pursuant to this section and the member had chosen option 1 pursuant to section 169.070; or

(3) A lump sum amount equal to thirty-six times the retirement allowance the member would receive if no election were made pursuant to this section and the member had chosen option 1 pursuant to section 169.070.

3. When a member makes an election to receive a lump sum distribution pursuant to this section, the retirement allowance that the member would have received in the absence of the election shall be reduced on an actuarially equivalent basis to reflect the payment of the lump sum distribution and the reduced retirement allowance shall be the member's retirement allowance thereafter for all purposes in relation to retirement allowance amounts pursuant to section 169.070. A retirement allowance increased due to the death of a person nominated by the member to receive benefits pursuant to the provisions of option 2, 3, or 4 of subsection 3 of section 169.070 shall be increased pursuant to such provisions to the amount the retired member would be receiving had the retired member elected option 1 as actuarially reduced due to the lump sum distribution made pursuant to this section. Any payment of accumulated contributions pursuant to the provisions of sections 169.010 to 169.141 shall be reduced by the amount of any lump sum distribution made pursuant to this section in addition to any other reductions required by sections 169.010 to 169.141.

4. If the member dies before receiving a lump sum distribution pursuant to this section, the lump sum distribution shall be paid in accordance with rules adopted by the board of trustees.

5. Benefits paid pursuant to this section, in addition to all other provisions of the public school retirement system of Missouri, shall not exceed the limitations of Section 415 of Title 26 of the United States Code except as provided in subsection 17 of section 169.070.

(L. 2003 H.B. 346 & 174, A.L. 2005 H.B. 443, A.L. 2009 H.B. 265)



Section 169.075 Survivors' benefits, options — purchase of prior service credits for previous service in another Missouri public school retirement system, cost — monthly retirement allowance — special consultant qualification, compensation, duties — death prior to receipt of total accumulated benefits, effect of.

Effective 28 Aug 2009

Title XI EDUCATION AND LIBRARIES

169.075. Survivors' benefits, options — purchase of prior service credits for previous service in another Missouri public school retirement system, cost — monthly retirement allowance — special consultant qualification, compensation, duties — death prior to receipt of total accumulated benefits, effect of. — 1. Certain survivors specified in this section and meeting the requirements of this section may elect to forfeit any payments payable pursuant to subsection 3 or 6 of section 169.070 and to receive certain other benefits described in this section upon the death of a member prior to retirement, except retirement with disability benefits, whose period of creditable service in districts included in the retirement system is (1) five years or more, or (2) two years but less than five years and who dies (a) while teaching in a district included in the retirement system, or (b) as a result of an injury or sickness incurred while teaching in such a district and within one year of the commencement of such injury or sickness, or (c) while eligible for a disability retirement allowance hereunder.

2. Upon an election pursuant to subsection 1 of this section, a surviving spouse sixty years of age, or upon attainment of age sixty, or a surviving spouse who has been totally and permanently disabled for not less than five years immediately preceding the death of a member if designated as the sole beneficiary, and if married to the member at least three years, and if living with such member at the time of the member's death, shall be entitled to a monthly payment equal to twenty percent of one-twelfth of the annual salary rate on which the member contributed for the member's last full year of creditable service as a teacher in a district included in the retirement system until death or recovery prior to age sixty from the disability which qualified the spouse for the benefit, whichever first occurs; provided that the monthly payment shall not be less than five hundred seventy-five dollars or more than eight hundred sixty dollars. A surviving spouse, who is eligible for benefits pursuant to this subsection and also pursuant to subsection 3 of this section may receive benefits only pursuant to subsection 3 of this section as long as the surviving spouse remains eligible pursuant to both subsections, but shall not be disqualified for the benefit provided in this subsection because the surviving spouse may have received payments pursuant to subsection 3 of this section. Beginning August 28, 2001, a surviving spouse who otherwise meets the requirements of this subsection but who remarried prior to August 28, 1995, shall be entitled, upon an election pursuant to subsection 1 of this section, to any remaining benefits that would otherwise have been received had the surviving spouse not remarried before the change in law permitting remarried surviving spouses to continue receiving benefits. Such surviving spouses may, upon application, become special consultants whose benefit will be to receive the remaining benefits described in this subsection. No benefit shall be paid to such surviving spouse unless he or she files a valid application for such benefit with the retirement system postmarked on or before June 30, 2002. In no event shall any retroactive benefits be paid.

3. Upon an election pursuant to subsection 1 of this section, a surviving spouse, if designated as the sole beneficiary, who has in the surviving spouse's care a dependent unmarried child, including a stepchild or adopted child, of the deceased member, under eighteen years of age, shall be entitled to a monthly payment equal to twenty percent of one-twelfth of the annual salary rate on which the member contributed for the member's last full year of creditable service as a teacher in a district included in the retirement system until the surviving spouse's death, or the first date when no such dependent unmarried child under age eighteen, or age twenty-four if the child is enrolled in school on a full-time basis, remains in the surviving spouse's care, whichever first occurs; provided that the monthly payment shall not be less than five hundred seventy-five dollars or more than eight hundred sixty dollars. In addition the surviving spouse shall be entitled to a monthly payment equal to one-half this amount, provided that the monthly payment shall not be less than three hundred dollars, for each such dependent unmarried child under eighteen years of age, or age twenty-four if the child is enrolled in school on a full-time basis, who remains in the surviving spouse's care. Further, in addition to the monthly payment to the surviving spouse as provided for in this subsection, each dependent unmarried child under the age of eighteen years of the deceased member not in the care of such surviving spouse shall be entitled to a monthly payment equal to one-half of the surviving spouse's monthly payment which shall be paid to the child's primary custodial parent or legal guardian; provided that the payment because of an unmarried dependent child shall be made until the child attains age twenty-four if the child is enrolled in school on a full-time basis; provided, however, that the total of all monthly payments to the surviving spouse, primary custodial parent or legal guardian, including payments for such dependent unmarried children, shall in no event exceed two thousand one hundred sixty dollars, the amount of the children's share to be allocated equally as to each dependent unmarried child eligible to receive payments pursuant to this subsection.

4. Upon an election pursuant to subsection 1 of this section if the designated beneficiary is a dependent unmarried child as defined in this section or automatically upon the death of a surviving spouse receiving benefits pursuant to subsection 3 of this section, each surviving dependent unmarried child, including a stepchild or adopted child, of the deceased member, under eighteen years of age, or such a child under age twenty-four if the child is enrolled in school on a full-time basis, shall be entitled to a monthly payment equal to sixteen and two-thirds percent of one-twelfth of the annual salary rate on which the member contributed for the member's last full year of creditable service as a teacher in a district included in the retirement system until death, marriage, adoption, or attainment of age eighteen or age twenty-four if enrolled in school on a full-time basis, whichever first occurs; provided that the monthly payment shall not be less than five hundred dollars or more than seven hundred twenty dollars, and provided further that any child of the deceased member who is disabled before attainment of age eighteen because of a physical or mental impairment which renders the child unable to engage in any substantial gainful activity and which disability continues after the child has attained age eighteen shall be entitled to a like monthly payment, until death, marriage, adoption, or recovery from the disability, whichever first occurs; provided, however, that the total of all monthly payments to the surviving dependent unmarried children shall in no event exceed two thousand one hundred sixty dollars.

5. In lieu of receiving any benefit or lump sum from the retirement system, the designated beneficiary may elect under subsection 1 of this section to direct that each surviving dependent unmarried child, including a stepchild or adopted child, of the deceased member, under eighteen years of age, or such a child under age twenty-four if the child is enrolled in school on a full-time basis, shall be entitled to a monthly payment equal to sixteen and two-thirds percent of one-twelfth of the annual salary rate on which the member contributed for the member's last full year of creditable service as a teacher in a district included in the retirement system until death, marriage, adoption, or attainment of age eighteen or age twenty-four if enrolled in school on a full-time basis, whichever first occurs; provided that the monthly payment shall not be less than five hundred dollars or more than seven hundred twenty dollars, and provided further that any child of the deceased member who is disabled before attainment of age eighteen because of a physical or mental impairment which renders the child unable to engage in any substantial gainful activity and which disability continues after the child has attained age eighteen shall be entitled to a like monthly payment, until death, marriage, adoption, or recovery from the disability, whichever first occurs; provided, however, that the total of all monthly payments to the surviving dependent unmarried children shall in no event exceed two thousand one hundred sixty dollars.

6. Upon an election pursuant to subsection 1 of this section, a surviving dependent parent of the deceased member, over sixty-five years of age or upon attainment of age sixty-five if designated as the sole beneficiary, provided such dependent parent was receiving at least one-half of the parent's support from such member at the time of the member's death and provided the parent files proof of such support within two years of such death, shall be entitled to a monthly payment equal to sixteen and two-thirds percent of one-twelfth of the annual salary rate on which the member contributed for the member's last full year as a teacher in a district included in the retirement system until death; provided that the monthly payment shall not be less than five hundred dollars or more than seven hundred twenty dollars. If the other parent also is a dependent, as defined in this section, the same amount shall be paid to each until death.

7. All else in this section to the contrary notwithstanding, a survivor may not be eligible to benefit pursuant to this section because of more than one terminated membership, and be it further provided that the board of trustees shall determine and decide all questions of doubt as to what constitutes dependency within the meaning of this section.

8. The provisions added to subsection 3 of this section in 1991 are intended to clarify the scope and meaning of this section as originally enacted and shall be applied in all cases in which such an election has occurred or will occur.

9. After July 1, 2000, all benefits payable pursuant to subsections 1 to 8 of this section shall be payable to eligible current and future survivor beneficiaries in accordance with this section.

10. The system shall pay a monthly retirement allowance for the month in which a retired member, beneficiary or survivor receiving a retirement allowance or survivor benefit dies.

11. If the total of all payments made under this section is less than the total of the member's accumulated contributions, the difference shall be paid to the person making the election under subsection 1 of this section. If such person does not survive until all payments are made under this section, such difference shall be paid in accordance with section 169.076.

(L. 1945 p. 1353 § 7, A.L. 1949 p. 525, A.L. 1953 p. 480 § 169.070, A.L. 1957 p. 432, A.L. 1967 p. 250, A.L. 1972 S.B. 491, A.L. 1975 S.B. 149, A.L. 1979 S.B. 40, A.L. 1984 S.B. 407, A.L. 1989 H.B. 600, A.L. 1991 S.B. 242, et al., A.L. 1993 S.B. 126, A.L. 1995 S.B. 378, A.L. 1996 S.B. 860, A.L. 1997 S.B. 309, A.L. 1999 S.B. 308 & 314, A.L. 2000 H.B. 1808, A.L. 2001 H.B. 660, A.L. 2005 H.B. 443, A.L. 2009 H.B. 265)

(1973) Held that where surviving spouse was ineligible to elect monthly benefits and renounced right to receive accumulated contributions, surviving children became eligible to so elect. Williams v. Board of Trustees of Public School Retirement System (A.), 500 S.W.2d 31.



Section 169.076 Death without a valid designated beneficiary, effect of — most recent valid designation of beneficiary revokes previous designations.

Effective 28 Aug 2005

Title XI EDUCATION AND LIBRARIES

169.076. Death without a valid designated beneficiary, effect of — most recent valid designation of beneficiary revokes previous designations. — 1. If a member dies before service retirement and is not survived by a beneficiary under a valid beneficiary designation filed with the retirement system or all designated beneficiaries have disclaimed the right to receive benefits from the retirement system, the following individuals shall be deemed to be the member's designated beneficiaries, in the following order of precedence, for the purpose of making an election and receiving benefits under paragraph (a) or (b) of subdivision (2) of subsection 3 of section 169.070 or section 169.075:

(1) Surviving spouse at the time of the member's death;

(2) Surviving children eligible to receive benefits under section 169.075 at the time of the member's death, share and share alike;

(3) Surviving children not eligible to receive benefits under section 169.075 at the time of the member's death, share and share alike;

(4) Surviving dependent parents eligible for a benefit under section 169.075 at the time of the member's death, share and share alike;

(5) Surviving parents, share and share alike;

(6) Estate.

2. The member's most recent valid designation of a beneficiary received by the retirement system prior to the member's death revokes all previous designations in their entirety. The member's marriage, divorce, withdrawal of accumulated contributions, or the birth of the member's child, or the member's adoption of a child, shall result in an automatic revocation of the member's previous designation in its entirety upon the retirement system receiving actual notice of such event before or after the member's death and prior to any payments being made under the provisions of this chapter. This section applies to all beneficiary designations filed with the retirement system before or after August 28, 2005, under which payments have not been made under this chapter. This section shall not apply to the member's designation of a beneficiary to receive a monthly benefit upon the death of the member under subdivision (1) of subsection 3 of section 169.070.

(L. 2005 H.B. 443)



Section 169.080 Correction of errors in benefits — adjustment.

Effective 28 Aug 1955

Title XI EDUCATION AND LIBRARIES

169.080. Correction of errors in benefits — adjustment. — Should any change or error in records result in any member or beneficiary receiving from the retirement system more or less than he would have been entitled to receive had the records been correct, the board of trustees shall have the power to correct such error and, as far as practicable, may adjust the payments in such manner that the actuarial equivalent of the benefit to which such member or beneficiary was correctly entitled shall be paid.

(L. 1945 p. 1353 § 8, A.L. 1955 p. 524)



Section 169.090 Funds not subject to execution, garnishment, attachment.

Effective 28 Aug 2009

Title XI EDUCATION AND LIBRARIES

169.090. Funds not subject to execution, garnishment, attachment. — Neither the funds belonging to the retirement system nor any benefit accrued or accruing to any person under the provisions of sections 169.010 to 169.130 shall be subject to execution, garnishment, attachment or any other process whatsoever, nor shall they be assignable, except in a proceeding instituted for spousal maintenance or child support and as in sections 169.010 to 169.130 specifically provided.

(L. 1945 p. 1353 § 9, A.L. 2009 H.B. 265)



Section 169.100 Gifts accepted.

Effective 28 Aug 1945

Title XI EDUCATION AND LIBRARIES

169.100. Gifts accepted. — Gifts, devises, bequests and legacies may be accepted by the board of trustees, to be held and invested and, except where specific direction for the use of a gift is made by a donor, used at its discretion for the benefit of the retirement system.

(L. 1945 p. 1353 § 10)



Section 169.110 Appropriations made by general assembly to be repaid in two-year period.

Effective 28 Aug 1945

Title XI EDUCATION AND LIBRARIES

169.110. Appropriations made by general assembly to be repaid in two-year period. — To meet the requirements of the retirement system for the period between the time when sections 169.010 to 169.130 shall take effect and the time when sufficient contributions to the system are transmitted by employers, the board of trustees shall have authority to accept on behalf of the system such grants or appropriations as may be made to them or it by the general assembly of Missouri and to repay and return the same to the state treasury when funds of the system sufficient therefor are available; provided, that any funds appropriated by the general assembly shall be repaid within two years after the effective date of sections 169.010 to 169.130; and provided further, that the state of Missouri shall contribute no funds directly or indirectly to finance the plan to pay retirement allowances by appropriation bills or otherwise, except for payments or contributions of persons employed by the state board of education as provided in subsection 6 of section 169.010, and except those funds which the district may receive from time to time under a law or laws providing for a general apportionment of school moneys throughout all the state.

(L. 1945 p. 1353 § 11)



Section 169.130 Teachers at state institutions prior to August 13, 1986, to be members — teachers employed by teachers' association to be members — contributions.

Effective 28 Aug 2009

Title XI EDUCATION AND LIBRARIES

169.130. Teachers at state institutions prior to August 13, 1986, to be members — teachers employed by teachers' association to be members — contributions. — 1. Any person, duly certified under the law governing the certification of teachers, employed full time as a teacher by the division of youth services prior to August 13, 1986, who did not become a member of the Missouri state employees' retirement system under section 104.342 is a member of the public school retirement system of Missouri. Any such person who becomes a member before the end of the school year next following July 18, 1948, may claim and receive credit for prior service. The contributions required to be made by the member's employer shall be paid from appropriations to the institution by which the member is employed.

2. Any person, duly certified under the law governing the certification of teachers, employed full time as a teacher by a division of the state department of social services prior to August 13, 1986, who did not become a member of the Missouri state employees' retirement system under section 104.342, who renders services in a school whose standards of education are set and which is supervised by a public school officer of the county in which the school is located, by the department of elementary and secondary education or by the coordinating board for higher education is a member of the public school retirement system of Missouri. Any such member who becomes a member before the end of the school year next following August 29, 1953, may claim and receive credit for prior service.

3. Any person, duly certified under the law governing the certification of teachers, employed full time as a teacher by the section of inmate education of the department of corrections prior to August 13, 1986, who did not become a member of the Missouri state employees' retirement system under section 104.342 is a member of the public school retirement system of Missouri. Any such person who becomes a member before the end of the school year next following August 29, 1959, may claim and receive credit for prior service. For purposes of this subsection "prior service" means service rendered by a member of the retirement system before the system becomes operative with respect to persons employed by the section of inmate education, and may include service rendered by a member of the Armed Forces during a period of war, if the member was a teacher at the time he was inducted, for which credit has been approved by the board of trustees.

4. Any person, duly certificated under the law governing the certification of teachers, employed full time by any statewide nonprofit educational association or organization serving on an educational professional basis through its membership the active members of the public school retirement system of Missouri or the public school districts maintaining high schools in this state, may be a member of the public school retirement system of Missouri. Any such person who becomes a member before July 1, 1955, may claim and receive credit for prior service. The contributions required to be made by the member's employer shall be paid by the association or organization. After June 30, 2010, no additional nonprofit educational associations or organizations may have their employees become members of the public school retirement system of Missouri or the public education employee retirement system of Missouri.

5. Any person, duly certificated under the law governing the certification of teachers, employed full time, and whose duties include participation in the educational program of the department of mental health, in either a teaching or supervisory teaching capacity prior to August 13, 1986, who did not become a member of the Missouri state employees' retirement system under section 104.342 shall, after August 7, 1969, be a member of the public school retirement system, but any such person whose employment with the department of mental health commenced prior to August 7, 1969, may elect not to become a member by so notifying the department of mental health in writing within thirty days after August 7, 1969.

(L. 1947 V. II p. 325 § 15, A.L. 1953 p. 480, A.L. 1955 p. 525, A.L. 1959 H.B. 258, A.L. 1969 p. 281, A.L. 1978 S.B. 906, A.L. 1986 H.B. 1496, A.L. 1990 H.B. 974, A.L. 2009 H.B. 265)



Section 169.140 Community college, public, full-time employee may be member of retirement system, exception.

Effective 28 Aug 2005

Title XI EDUCATION AND LIBRARIES

169.140. Community college, public, full-time employee may be member of retirement system, exception. — Any person employed in a public community college upon a full-time basis and who shall be duly certificated under the law governing the certification of teachers, or any person employed in said public community college in a full-time teaching, supervisory or educational administrative position certified by the executive officer of the institution for such full-time duties shall be a member of the public school retirement system of Missouri; except that, if the employee is a member of the public education employees' retirement system at the time such employment would qualify him for membership under this section, he may elect to continue in that system if he makes the election to continue at the time he becomes eligible for membership in the public school retirement system.

(L. 1977 S.B. 325, A.L. 1987 H.B. 713, A.L. 1990 H.B. 1347, et al., A.L. 2005 H.B. 443)



Section 169.141 Successor beneficiary may be nominated by person receiving reduced allowance, when, procedure — allowance increase, when.

Effective 28 Aug 2017

Title XI EDUCATION AND LIBRARIES

169.141. Successor beneficiary may be nominated by person receiving reduced allowance, when, procedure — allowance increase, when. — 1. Any person receiving a retirement allowance under sections 169.010 to 169.140, and who elected a reduced retirement allowance under subsection 3 of section 169.070 with his or her spouse as the nominated beneficiary, may nominate a successor beneficiary under either of the following circumstances:

(1) If the nominated beneficiary precedes the retired person in death, the retired person may, upon remarriage, nominate the new spouse under the same option elected in the application for retirement;

(2) If the marriage of the retired person and the nominated beneficiary is dissolved, and if the dissolution decree provides for sole retention by the retired person of all rights in the retirement allowance, the retired person may, upon remarriage, nominate the new spouse under the same option elected in the application for retirement.

2. Any nomination of a successor beneficiary under subdivision (1) or (2) of subsection 1 of this section must be made in accordance with procedures established by the board of trustees, and must be filed within ninety days of May 6, 1993, or within one year of the remarriage, whichever later occurs. Upon receipt of a successor nomination filed in accordance with those procedures, the board shall adjust the retirement allowance to reflect actuarial considerations of that nomination as well as previous beneficiary and successor beneficiary nominations.

3. Any person receiving a retirement allowance under sections 169.010 to 169.140 who elected a reduced retirement allowance under subsection 3 of section 169.070 with his or her spouse as the nominated beneficiary may have the retirement allowance increased to the amount the retired member would be receiving had the retired member elected option 1 if:

(1) The marriage of the retired person and the nominated spouse is dissolved on or after September 1, 2017;

(2) The dissolution decree provides for sole retention by the retired person of all rights in the retirement allowance; and

(3) The person receives a retirement allowance under subsection 3 of section 169.070.

­­

­

(L. 1993 H.B. 496 § 1, A.L. 2017 S.B. 62)



Section 169.270 Definitions.

Effective 28 Aug 2013

Title XI EDUCATION AND LIBRARIES

169.270. Definitions. — Unless a different meaning is clearly required by the context, the following words and phrases as used in sections 169.270 to 169.400 shall have the following meanings:

(1) "Accumulated contributions", the sum of all amounts deducted from the compensation of a member or paid on behalf of the member by the employer and credited to the member's individual account together with interest thereon in the employees' contribution fund. The board of trustees shall determine the rate of interest allowed thereon as provided for in section 169.295;

(2) "Actuarial equivalent", a benefit of equal value when computed upon the basis of formulas and/or tables which have been approved by the board of trustees. The formulas and tables in effect at any time shall be set forth in a written document which shall be maintained at the offices of the retirement system and treated for all purposes as part of the documents governing the retirement system established by section 169.280. The formulas and tables may be changed from time to time if recommended by the retirement system's actuary and approved by the board of trustees;

(3) "Average final compensation", the highest average annual compensation received for any four consecutive years of service. In determining whether years of service are consecutive, only periods for which creditable service is earned shall be considered, and all other periods shall be disregarded;

(4) "Beneficiary", any person designated by a member for a retirement allowance or other benefit as provided by sections 169.270 to 169.400;

(5) "Board of education", the board of directors or corresponding board, by whatever name, having charge of the public schools of the school district in which the retirement system is established;

(6) "Board of trustees", the board provided for in section 169.291 to administer the retirement system;

(7) "Break in service", an occurrence when a regular employee ceases to be a regular employee for any reason other than retirement (including termination of employment, resignation, or furlough but not including vacation, sick leave, excused absence or leave of absence granted by an employer) and such person does not again become a regular employee until after sixty consecutive calendar days have elapsed, or after fifteen consecutive school or work days have elapsed, whichever occurs later. A break in service also occurs when a regular employee retires under the retirement system established by section 169.280 and does not again become a regular employee until after fifteen consecutive school or work days have elapsed. A "school or work day" is a day on which the employee's employer requires (or if the position no longer exists, would require, based on past practice) employees having the former employee's last job description to report to their place of employment for any reason;

(8) "Charter school", any charter school established pursuant to sections 160.400 to 160.420 and located, at the time it is established, within the school district;

(9) "Compensation", the regular compensation as shown on the salary and wage schedules of the employer, including any amounts paid by the employer on a member's behalf pursuant to subdivision (5) of subsection 1 of section 169.350, but such term is not to include extra pay, overtime pay, consideration for entering into early retirement, or any other payments not included on salary and wage schedules. For any year beginning after December 31, 1988, the annual compensation of each member taken into account under the retirement system shall not exceed the limitation set forth in Section 401(a)(17) of the Internal Revenue Code of 1986, as amended;

(10) "Creditable service", the amount of time that a regular employee is a member of the retirement system and makes contributions thereto in accordance with the provisions of sections 169.270 to 169.400;

(11) "Employee", any person who is classified by the school district, a charter school, the library district or the retirement system established by section 169.280 as an employee of such employer and is reported contemporaneously for federal and state tax purposes as an employee of such employer. A person is not considered to be an employee for purposes of such retirement system with respect to any service for which the person was not reported contemporaneously for federal and state tax purposes as an employee of such employer, regardless of whether the person is or may later be determined to be or to have been a common law employee of such employer, including but not limited to a person classified by the employer as independent contractors and persons employed by other entities which contract to provide staff and services to the employer. In no event shall a person reported for federal tax purposes as an employee of a private, for-profit entity be deemed to be an employee eligible to participate in the retirement system established by section 169.280 with respect to such employment;

(12) "Employer", the school district, any charter school, the library district, or the retirement system established by section 169.280, or any combination thereof, as required by the context to identify the employer of any member, or, for purposes only of subsection 2 of section 169.324, of any retirant;

(13) "Employer's board", the board of education, the governing board of any charter school, the board of trustees of the library district, the board of trustees, or any combination thereof, as required by the context to identify the governing body of an employer;

(14) "Library district", any urban public library district created from or within a school district under the provisions of section 182.703;

(15) "Medical board", the board of physicians provided for in section 169.291;

(16) "Member", any person who is a regular employee after the retirement system has been established hereunder ("active member" ), and any person who (i) was an active member, (ii) has vested retirement benefits hereunder, and (iii) is not receiving a retirement allowance hereunder ("inactive member" ). A person shall cease to be a member if the person has a break in service before earning any vested retirement benefits or if the person withdraws his or her accumulated contributions from the retirement system;

(17) "Minimum normal retirement age", for any member who retires before January 1, 2014, or who is a member of the retirement system on December 31, 2013, and remains a member continuously to retirement, the earlier of the date the member attains the age of sixty or the date the member has a total of at least seventy-five credits, with each year of creditable service and each year of age equal to one credit and with both years of creditable service and years of age prorated for fractional years; for any person who becomes a member of the retirement system on or after January 1, 2014, including any person who was previously a member of the retirement system before January 1, 2014, but ceased to be a member for any reason other than retirement, the earlier of the date the member attains the age of sixty-two or the date the member has a total of at least eighty credits, with each year of creditable service and each year of age equal to one credit and with both years of creditable service and years of age prorated for fractional years;

(18) "Prior service", service prior to the date the system becomes operative which is creditable in accordance with the provisions of section 169.311. Prior service in excess of thirty-eight years shall be considered thirty-eight years;

(19) "Regular employee", any employee who is assigned to an established position which requires service of not less than twenty-five hours per week, and not less than nine calendar months a year. Any regular employee who is subsequently assigned without break in service to a position demanding less service than is required of a regular employee shall continue the employee's status as a regular employee. Except as stated in the preceding sentence, a temporary, part-time, or furloughed employee is not a regular employee;

(20) "Retirant", a former member receiving a retirement allowance hereunder;

(21) "Retirement allowance", annuity payments to a retirant or to such beneficiary as is entitled to same;

(22) "School district", any school district in which a retirement system shall be established under section 169.280.

(L. 1943 p. 787 § 1, A.L. 1951 p. 477, A.L. 1957 p. 396, A.L. 1961 p. 369, A.L. 1967 1st Ex. Sess. p. 885, A.L. 1971 S.B. 140, A.L. 1973 H.B. 375, A.L. 1974 S.B. 574, A.L. 1977 S.B. 160, A.L. 1982 H.B. 1522, A.L. 1986 H.B. 1615, A.L. 1989 S.B. 146, A.L. 1990 H.B. 1347, et al., A.L. 1993 S.B. 126, A.L. 1994 S.B. 575, A.L. 1995 S.B. 378, A.L. 1998 S.B. 761, A.L. 2001 H.B. 660, A.L. 2004 H.B. 1502 merged with S.B. 1242, A.L. 2011 H.B. 229, A.L. 2013 S.B. 17 merged with S.B. 23)



Section 169.280 Retirement system created — system, how managed — federal qualified plan, intent as, administration of plan, effect on.

Effective 28 Aug 2011

Title XI EDUCATION AND LIBRARIES

169.280. Retirement system created — system, how managed — federal qualified plan, intent as, administration of plan, effect on. — 1. In each school district of this state (i) that now has or may hereafter have a population of not more than seven hundred thousand and (ii) not less than seventy percent of whose population resides in a city other than a city not within a county which now has or may hereafter have a population of four hundred thousand or more, according to the latest United States decennial census, there is hereby created and established a retirement system for the purpose of providing retirement allowances and related benefits for employees of the employer. Each such system shall be under the management of a board of trustees herein described, and shall be known as "The Public School Retirement System of (name of school district)", and by such name all of its business shall be transacted, all of its funds invested, and all of its cash and securities and other property held. When a school district first satisfies the foregoing population conditions, the board of education shall adopt a resolution certifying the same and take all actions necessary to cause the retirement system to begin operation on the thirtieth day of September following such certification.

2. In the event that (i) the population of a school district having a retirement system created hereunder should increase to a number greater than seven hundred thousand, or (ii) the population of the city in which not less than seventy percent of the population of the school district resides should decrease to a number less than four hundred thousand, or (iii) less than seventy percent of the population of the school district should reside in a city having a population of at least four hundred thousand, or (iv) the corporate organization of the school district shall lapse in accordance with subsections 1 and 4 of section 162.081, the retirement system of such school district shall continue to be governed by and subject to sections 169.270 to 169.400 and all other statutes, rules, and regulations applicable to retirement systems in school districts having a population of not more than seven hundred thousand and not less than seventy percent of whose population resides in a city, other than a city not within a county, of four hundred thousand or more, as if the population of such school district and city continued to be within such numerical limits.

3. The plan of retirement benefits administered by the retirement system established hereby is intended to be a qualified plan under the provisions of applicable federal law. The board of trustees shall interpret the statutes governing the retirement system and shall administer the retirement system in all respects consistent with such intent. The assets of the retirement system shall be held in trust for the exclusive benefit of members and their beneficiaries and for defraying reasonable administrative expenses of the retirement system. No part of such assets shall, at any time prior to the satisfaction of all liabilities with respect to members and their beneficiaries, be used for or diverted to any purposes other than for such exclusive benefit or for any purpose inconsistent with the requirements of sections 169.270 to 169.400.

(L. 1943 p. 787 § 2, A.L. 1957 p. 396, A.L. 1961 p. 369, A.L. 1977 S.B. 160, A.L. 1982 H.B. 1522, A.L. 1990 H.B. 1347, et al., A.L. 2001 H.B. 660, A.L. 2011 H.B. 229)



Section 169.291 Board of trustees, qualifications, terms — superintendent of school district to be member — vacancies — lapse of corporate organization, effect of — oaths — officers — expenses — powers and duties — medical board, appointment — contribution rates of employers, amount.

Effective 28 Aug 2013

Title XI EDUCATION AND LIBRARIES

169.291. Board of trustees, qualifications, terms — superintendent of school district to be member — vacancies — lapse of corporate organization, effect of — oaths — officers — expenses — powers and duties — medical board, appointment — contribution rates of employers, amount. — 1. The general administration and the responsibility for the proper operation of the retirement system are hereby vested in a board of trustees of twelve persons who shall be resident taxpayers of the school district, as follows:

(1) Four trustees to be appointed for terms of four years by the board of education; provided, however, that the terms of office of the first four trustees so appointed shall begin immediately upon their appointment and shall expire one, two, three and four years from the date the retirement system becomes operative, respectively;

(2) Four trustees to be elected for terms of four years by and from the members of the retirement system; provided, however, that the terms of office of the first four trustees so elected shall begin immediately upon their election and shall expire one, two, three and four years from the date the retirement system becomes operative, respectively;

(3) The ninth trustee shall be the superintendent of schools of the school district;

(4) The tenth trustee shall be one retirant of the retirement system elected for a term of four years beginning the first day of January immediately following August 13, 1986, by the retirants of the retirement system;

(5) The eleventh trustee shall be appointed for a term of four years beginning the first day of January immediately following August 13, 1990, by the board of trustees described in subdivision (3) of section 182.701;

(6) The twelfth trustee shall be a retirant of the retirement system elected for a term of four years beginning the first day of January immediately following August 28, 1992, by the retirants of the retirement system.

2. If a vacancy occurs in the office of a trustee, the vacancy shall be filled for the unexpired term in the same manner as the office was previously filled, except that the board of trustees may appoint a qualified person to fill the vacancy in the office of an elected member until the next regular election at which time a member shall be elected for the unexpired term. No vacancy or vacancies on the board of trustees shall impair the power of the remaining trustees to administer the retirement system pending the filling of such vacancy or vacancies.

3. In the event of a lapse of the school district's corporate organization as described in subsections 1 and 4 of section 162.081, the general administration and responsibility for the proper operation of the retirement system shall continue to be vested in a twelve-person board of trustees, all of whom shall be resident taxpayers of a city, other than a city not within a county, of four hundred thousand or more. In such event, if vacancies occur in the offices of the four trustees appointed, prior to the lapse, by the board of education, or in the offices of the four trustees elected, prior to the lapse, by the members of the retirement system, or in the office of trustee held, prior to the lapse, by the superintendent of schools in the school district, as provided in subdivisions (1), (2) and (3) of subsection 1 of this section, the board of trustees shall appoint a qualified person to fill each vacancy and subsequent vacancies in the office of trustee for terms of up to four years, as determined by the board of trustees.

4. Each trustee shall, before assuming the duties of a trustee, take the oath of office before the court of the judicial circuit or one of the courts of the judicial circuit in which the school district is located that so far as it devolves upon the trustee, such trustee shall diligently and honestly administer the affairs of the board of trustees and that the trustee will not knowingly violate or willingly permit to be violated any of the provisions of the law applicable to the retirement system. Such oath shall be subscribed to by the trustee making it and filed in the office of the clerk of the circuit court.

5. Each trustee shall be entitled to one vote in the board of trustees. Seven trustees shall constitute a quorum at any meeting of the board of trustees. At any meeting of the board of trustees where a quorum is present, the vote of at least seven of the trustees in support of a motion, resolution or other matter is necessary to be the decision of the board; provided, however, that in the event of a lapse in the school district's corporate organization as described in subsections 1 and 4 of section 162.081, a majority of the trustees then in office shall constitute a quorum at any meeting of the board of trustees, and the vote of a majority of the trustees then in office in support of a motion, resolution or other matter shall be necessary to be the decision of the board.

6. The board of trustees shall have exclusive original jurisdiction in all matters relating to or affecting the funds herein provided for, including, in addition to all other matters, all claims for benefits or refunds, and its action, decision or determination in any matter shall be reviewable in accordance with chapter 536 or chapter 621. Subject to the limitations of sections 169.270 to 169.400, the board of trustees shall, from time to time, establish rules and regulations for the administration of funds of the retirement system, for the transaction of its business, and for the limitation of the time within which claims may be filed.

7. The trustees shall serve without compensation. The board of trustees shall elect from its membership a chairman and a vice chairman. The board of trustees shall appoint an executive director who shall serve as the administrative officer of the retirement system and as secretary to the board of trustees. It shall employ one or more persons, firms or corporations experienced in the investment of moneys to serve as investment counsel to the board of trustees. The compensation of all persons engaged by the board of trustees and all other expenses of the board necessary for the operation of the retirement system shall be paid at such rates and in such amounts as the board of trustees shall approve, and shall be paid from the investment income.

8. The board of trustees shall keep in convenient form such data as shall be necessary for actuarial valuations of the various funds of the retirement system and for checking the experience of the system.

9. The board of trustees shall keep a record of all its proceedings which shall be open to public inspection. It shall prepare annually and furnish to the board of education and to each member of the retirement system who so requests a report showing the fiscal transactions of the retirement system for the preceding fiscal year, the amount of accumulated cash and securities of the system, and the last balance sheet showing the financial condition of the system by means of an actuarial valuation of the assets and liabilities of the retirement system.

10. The board of trustees shall have, in its own name, power to sue and to be sued, to enter into contracts, to own property, real and personal, and to convey the same; but the members of such board of trustees shall not be personally liable for obligations or liabilities of the board of trustees or of the retirement system.

11. The board of trustees shall arrange for necessary legal advice for the operation of the retirement system.

12. The board of trustees shall designate a medical board to be composed of three or more physicians who shall not be eligible for membership in the system and who shall pass upon all medical examinations required under the provisions of sections 169.270 to 169.400, shall investigate all essential statements and certificates made by or on behalf of a member in connection with an application for disability retirement and shall report in writing to the board of trustees its conclusions and recommendations upon all matters referred to it.

13. The board of trustees shall designate an actuary who shall be the technical advisor of the board of trustees on matters regarding the operation of the retirement system and shall perform such other duties as are required in connection therewith. Such person shall be qualified as an actuary by membership as a Fellow of the Society of Actuaries or by similar objective standards.

14. At least once in each five-year period the actuary shall make an investigation into the actuarial experience of the members, retirants and beneficiaries of the retirement system and, taking into account the results of such investigation, the board of trustees shall adopt for the retirement system such actuarial assumptions as the board of trustees deems necessary for the financial soundness of the retirement system.

15. On the basis of such actuarial assumptions as the board of trustees adopts, the actuary shall make annual valuations of the assets and liabilities of the funds of the retirement system.

16. The rate of contribution payable by the employers shall equal one and ninety-nine one-hundredths percent, effective July 1, 1993; three and ninety-nine one-hundredths percent, effective July 1, 1995; five and ninety-nine one-hundredths percent, effective July 1, 1996; seven and one-half percent effective January 1, 1999, and for subsequent calendar years through 2013. For calendar year 2014 and each subsequent year, the rate of contribution payable by the employers for each year shall be determined by the actuary for the retirement system in the manner provided in subsection 4 of section 169.350 and shall be certified by the board of trustees to the employers at least six months prior to the date such rate is to be effective.

17. In the event of a lapse of a school district's corporate organization as described in subsections 1 and 4 of section 162.081, no retirement system, nor any of the assets of any retirement system, shall be transferred to or merged with another retirement system without prior approval of such transfer or merge by the board of trustees of the retirement system.

(L. 1982 H.B. 1522, A.L. 1983 H.B. 447, A.L. 1986 H.B. 1673, A.L. 1989 S.B. 146, A.L. 1990 H.B. 1347, et al., A.L. 1992 H.B. 1035, A.L. 1993 S.B. 126, A.L. 1994 S.B. 575, A.L. 1995 S.B. 378, A.L. 1998 S.B. 761, A.L. 2001 H.B. 660, A.L. 2004 H.B. 1502 merged with S.B. 1242, A.L. 2013 S.B. 17 merged with S.B. 23)



Section 169.295 Board of trustees, powers and duties.

Effective 28 Aug 2004

Title XI EDUCATION AND LIBRARIES

169.295. Board of trustees, powers and duties. — 1. The board of trustees shall be the trustees of all the funds of the system and shall have full power to invest and reinvest such funds. The trustees shall have full power to hold, purchase, sell, assign, transfer or dispose of any of the securities and investments in which the funds shall have been invested, and the proceeds thereof.

2. The board of trustees shall allow interest annually on the balance in each member's account at the beginning of the year at the rate approved by the board. The board shall adjust the balance of the general reserve fund for investment realized and unrealized gains, losses, income and expenses, not so allowed as interest on members' accounts.

3. The board of trustees shall elect a treasurer who shall serve at the board's pleasure. The treasurer shall be the custodian of the funds provided for in section 169.350 and shall give such bond for the faithful handling of the funds as the board of trustees shall determine. The board of trustees may employ one or more banks having fiduciary powers for the provisions of such custodial or clerical service as the board may deem appropriate to assist the treasurer. Disbursement of funds of the retirement system shall be under the supervision of the treasurer and shall be in accordance with procedures established or approved by the board of trustees with the concurrence of the system's auditors.

4. For the purpose of meeting disbursements for retirement allowances and other payments, there may be kept available cash, not exceeding ten percent of the total amount in the funds of the retirement system, on deposit in one or more banks or trust companies in the school district, organized under the laws of the state of Missouri, or of the United States; provided, that the amount on deposit in any one bank or trust company shall not exceed twenty-five percent of the paid-up capital and surplus of such bank or trust company, and for all deposits in excess of ten thousand dollars the board of trustees shall require of the banks or trust companies as security for the safekeeping and payment of the deposits securities of a like kind and character as may be required by law for the safekeeping and payment of deposits made by the state treasurer.

5. Except as herein provided, no trustee and no employee of the board of trustees shall have any direct interest in the gains or profits of any investment made by the board of trustees. No trustee or employee of the board of trustees shall directly or indirectly for such person or as an agent in any manner use the assets of the retirement system except to make such current and necessary payments as are authorized by the board of trustees, nor shall any trustee or employee of the board of trustees become in any manner an obligor for moneys loaned by or borrowed from the board of trustees.

6. In the event that any employer offers to its employees an early retirement option, or any other form of group exit incentive program, the board of trustees is hereby authorized to permit such employer or any active member who participates in such group exit incentive program to purchase additional creditable service, in increments of not less than one month, and shall fix and determine by proper rules and regulations, which may be amended from time to time, the amount of service that may be purchased and the cost thereof. Under no circumstance, however, shall:

(1) The amount of such purchased creditable service exceed twenty-four months;

(2) The cost of purchasing such creditable service be less than the amount necessary to pay the full actuarial cost to the retirement system of the additional purchased service;

(3) The purchasing employer or active member be permitted to elect to purchase such creditable service after the expiration of a reasonable time period, which time period shall be specified in the above-referenced rules and regulations;

(4) Such purchased creditable service count toward the vesting requirements of section 169.301; or

(5) This subsection be applied in any manner that would not be in compliance with applicable provisions of the Internal Revenue Code.

(L. 1982 H.B. 1522, A.L. 1990 H.B. 1347, et al., A.L. 1993 S.B. 126, A.L. 1994 S.B. 575, A.L. 2004 H.B. 1502 merged with S.B. 1242)



Section 169.296 Indemnity and protection of trustee or employee, limitations — insurance — notice required, when.

Effective 26 May 1994, see footnote

Title XI EDUCATION AND LIBRARIES

169.296. Indemnity and protection of trustee or employee, limitations — insurance — notice required, when. — 1. To the extent determined appropriate by the board of trustees, the retirement system established under sections 169.270 to 169.400 may indemnify and protect any trustee or employee of the retirement system against any or all claims or liabilities, including defense thereof, arising out of his or her responsibilities with respect to the retirement system, provided, however, that no trustee or employee shall be indemnified for his or her own gross negligence or willful misconduct. This section shall apply whether the claim is made against the employee or trustee in his or her individual or official capacity.

2. The board of trustees is authorized to obtain and maintain insurance and/or indemnity policies to insure the trustees and employees of the retirement system against any liability or losses incurred as a result of their responsibilities with respect to the retirement system.

3. No employee or trustee shall be entitled to indemnification under this section unless within fifteen days after receipt of service of process he or she shall give written notice of such proceeding to the board of trustees.

(L. 1994 S.B. 575)

Effective 5-26-94



Section 169.301 Retirement benefits to vest, when — amount, how computed — option of certain members to transfer plans, requirements — retirant becoming active member, effect on benefits — termination of system, effect of — military service, effect of.

Effective 28 Aug 2013

Title XI EDUCATION AND LIBRARIES

169.301. Retirement benefits to vest, when — amount, how computed — option of certain members to transfer plans, requirements — retirant becoming active member, effect on benefits — termination of system, effect of — military service, effect of. — 1. Any active member who has completed five or more years of actual (not purchased) creditable service shall be entitled to a vested retirement benefit equal to the annual service retirement allowance provided in sections 169.270 to 169.400 payable after attaining the minimum normal retirement age and calculated in accordance with the law in effect on the last date such person was a regular employee; provided, that such member does not withdraw such person's accumulated contributions pursuant to section 169.328 prior to attaining the minimum normal retirement age.

2. Any member who elected on October 13, 1961, or within thirty days thereafter, to continue to contribute and to receive benefits under sections 169.270 to 169.400 may continue to be a member of the retirement system under the terms and conditions of the plan in effect immediately prior to October 13, 1961, or may, upon written request to the board of trustees, transfer to the present plan, provided that the member pays into the system any additional contributions with interest the member would have credited to the member's account if such person had been a member of the current plan since its inception or, if the person's contributions and interest are in excess of what the person would have paid, such person will receive a refund of such excess. The board of trustees shall adopt appropriate rules and regulations governing the operation of the plan in effect immediately prior to October 13, 1961.

3. Should a retirant again become an active member, such person's retirement allowance payments shall cease during such membership and shall be recalculated upon subsequent retirement to include any creditable service earned during the person's latest period of active membership in accordance with subsection 2 of section 169.324.

4. In the event of the complete termination of the retirement system established by section 169.280 or the complete discontinuance of contributions to such retirement system, the rights of all members to benefits accrued to the date of such termination or discontinuance, to the extent then funded, shall be fully vested and nonforfeitable.

5. If a member leaves employment with an employer to perform qualified military service, as defined in Section 414(u) of the Internal Revenue Code of 1986, as amended, and dies while in such service, the member's survivors shall be entitled to any additional benefits (other than benefit accruals relating to the period of qualified military service) that would have been provided had the member resumed employment with the employer and then terminated on account of death in accordance with the requirements of Sections 401(a)(37) and 414(u) of the Internal Revenue Code of 1986, as amended. In such event, the member's period of qualified military service shall be counted as creditable service for purposes of vesting but not for purposes of determining the amount of the member's retirement allowance.

(L. 1982 H.B. 1522, A.L. 1989 S.B. 146, A.L. 1990 H.B. 1347, et al., A.L. 1993 S.B. 126, A.L. 1994 S.B. 575, A.L. 2001 H.B. 660, A.L. 2011 H.B. 229, A.L. 2013 S.B. 17 merged with S.B. 23)



Section 169.311 One year creditable service, how computed.

Effective 28 Aug 2004

Title XI EDUCATION AND LIBRARIES

169.311. One year creditable service, how computed. — The board of trustees shall fix and determine by proper rules and regulations how much service in any year is equivalent to one year of creditable service, but in no case shall more than one year of service be creditable for all service in one calendar year, nor shall the board of trustees allow credit as service for any period of more than one pay period's duration, as shown on the salary and wage schedules of the employer, during all of which the member was absent without pay unless such member pays the employee contributions, including contributions by the employer in lieu of employee contributions, for such period as permitted by the board of trustees in accordance with the provisions of section 169.315.

(L. 1982 H.B. 1522 § 169.311 subsecs. 1 to 4, A.L. 1989 S.B. 146, A.L. 1994 S.B. 575, A.L. 1995 S.B. 378, A.L. 2004 H.B. 1502 merged with S.B. 1242)



Section 169.315 Rules, regulations to permit purchase of creditable service, requirements — eligibility.

Effective 28 Aug 2001

Title XI EDUCATION AND LIBRARIES

169.315. Rules, regulations to permit purchase of creditable service, requirements — eligibility. — 1. The board of trustees shall adopt rules and regulations which shall permit members to purchase creditable service under the circumstances provided for in this section. Such rules and regulations shall specify, for each such designated circumstance:

(1) The manner in which the employee contributions required to purchase such service shall be calculated;

(2) The manner in which any employer contributions required for such service shall be calculated;

(3) The maximum amount of service that may be purchased, if any;

(4) The time by which the election to purchase service shall be made and the period over which such contributions shall be paid; and

(5) Any other requirements the member must satisfy in order to be eligible to purchase service in such circumstance.

­­

­

2. Any active member who ceased to be a regular employee and received a refund of contributions and interest attributable to a prior period of service with any employer may, after reemployment as a regular employee and prior to retirement, elect to reinstate any creditable service the member forfeited by purchasing such service in accordance with the rules and regulations adopted by the board of trustees.

3. Any active member who has rendered service in a public school district or public library within the state of Missouri but outside of the district in which the retirement system is established, or in a college, community college or university within the state of Missouri may elect to purchase and receive credit for such service in accordance with the rules and regulations adopted by the board of trustees.

4. Any active member who has rendered service in a public school district, public library, college, community college or university outside the state of Missouri may elect to purchase and receive credit for such service in accordance with the rules and regulations adopted by the board of trustees; provided that, such member shall pay to the retirement system, in addition to all required employee contributions, the required amount of employer contributions, plus interest, for each year of creditable service being purchased.

5. Any active member who was, prior to becoming a member, employed by a private school, college or university on a full-time basis and duly certified under the law governing the certification of teachers during all of such employment may elect to purchase and receive credit for such private school service in accordance with the rules and regulations adopted by the board of trustees; provided that, such member shall pay to the retirement system, in addition to all required employee contributions, the required amount of employer contributions, plus interest, for each year of creditable service being purchased. As used in this section, the term "private school" means a school which is not a part of the public school system of the state of Missouri and which charges tuition for the rendering of elementary, secondary educational or postsecondary educational services.

6. Any active member who, voluntarily or involuntarily, enters service in the Armed Forces of the United States or other national defense service may, after reemployment and prior to retirement, elect to purchase and receive credit for such military service in accordance with the rules and regulations adopted by the board of trustees and with the laws governing the reemployment rights of veterans.

7. Any active member who is granted a period of approved, unpaid leave of absence by the employer's board for academic study at a college, community college, university or otherwise, illness or such other circumstances as may be authorized by the board of trustees, may elect to purchase and receive creditable service for such period of leave in accordance with the rules and regulations adopted by the board of trustees.

(L. 1982 H.B. 1522 § 169.311 subsec. 7, A.L. 1989 S.B. 146, A.L. 1990 H.B. 1347, et al., A.L. 1994 S.B. 575, A.L. 1995 S.B. 378, A.L. 1997 H.B. 169 merged with S.B. 309, A.L. 2001 H.B. 660)



Section 169.320 Member may retire, when.

Effective 28 Aug 1995

Title XI EDUCATION AND LIBRARIES

169.320. Member may retire, when. — The board of trustees shall allow retirement of a member on a service retirement allowance under the following circumstances: Any vested member may retire on an annual service retirement allowance upon written application to the board of trustees setting forth at what future time the person desires to be retired; provided, that the member at the time so specified for retirement shall have attained the minimum normal retirement age, notwithstanding that during such period of notification or at any other time the person may have separated from service. Any member having thirty years of creditable service regardless of age may voluntarily retire upon giving advance written notice to the board of trustees and shall thereafter be entitled to receive monthly payments which are the actuarial equivalent of the monthly payments to which the person would have been entitled had the person's retirement been at the minimum normal retirement age. Any member who desires to retire under the provisions of section 169.563 shall give the board of trustees at least sixty days' written notice of his or her desire to do so.

(L. 1943 p. 787 § 6, A.L. 1945 p. 1342, A.L. 1951 p. 477, A.L. 1957 p. 396, A.L. 1961 p. 369, A.L. 1967 1st Ex. Sess. p. 885, A.L. 1978 H.B. 1503, A.L. 1982 H.B. 1522, A.L. 1984 H.B. 1470, A.L. 1989 S.B. 146, A.L. 1993 S.B. 126, A.L. 1994 S.B. 575, A.L. 1995 S.B. 378)



Section 169.322 Retirement for disability — periodic examination — subsequent reemployment and retirement.

Effective 28 Aug 2004

Title XI EDUCATION AND LIBRARIES

169.322. Retirement for disability — periodic examination — subsequent reemployment and retirement. — 1. Upon the written application of an active member or of the person's employer's board, any active member who has five or more years of creditable service shall be retired by the board of trustees on a disability retirement allowance, if the medical board after a medical examination of such member, or based on such other medical information as the medical board may require, shall certify that such member is mentally or physically unable to perform such member's employment duties and that such incapacity is likely to be permanent. Application for a disability retirement allowance may be made after the member ceases to be an active member; provided that, the disability commenced while the member was an active member, and further provided that application is made no later than six months after the disabled member ceases to be an employee of his or her employer. The first monthly payment of such disability retirement allowance shall not be made to such member so long as the member receives compensation from the member's employer.

2. Upon retirement for disability, a member shall receive a disability retirement allowance which shall be determined in the same manner as the service retirement allowance as set forth in section 169.324, but not less than the minimum disability retirement allowance provided in this section. The minimum disability retirement allowance shall be the lesser of:

(1) Twenty-five percent of the person's average final compensation; or

(2) The member's service retirement allowance calculated based on the member's final average compensation and the maximum number of years of creditable service the member would have earned had the member remained an employee until attaining the age of sixty.

3. Once each year during the first five years following a member's retirement on a disability retirement allowance and once in every three-year period thereafter, the board of trustees may require any disability retirant who has not yet attained minimum normal retirement age to undergo a medical examination at a place designated by the medical board, such examination to be made by the medical board or by a physician or physicians designated by such board. Should any such disability retirant refuse to submit to such medical examination, the person's disability allowance may be discontinued until the person's withdrawal of such refusal, and should the person's refusal continue for one year all rights in and to the person's disability allowance shall be revoked by the board of trustees.

4. Should the board of trustees determine that any disability retirant who has not yet attained minimum normal retirement age is engaged in or is able to engage in a gainful occupation paying more than the difference between the person's monthly disability retirement allowance plus any Social Security benefits to which the person is eligible and the current rate of monthly compensation for the position the person held at retirement, then the amount of the person's disability retirement allowance shall be reduced to an amount which together with Social Security benefits and the amount earnable by the person shall equal such current rate of monthly compensation. Should the person's earning capacity be later changed, the amount of the person's disability retirement allowance may be further modified. The board of trustees may engage those persons, firms or corporations which it deems necessary to assist the board of trustees in making any determination under this subsection.

5. Should any member retired for disability be restored to active service as a regular employee, the member's disability retirement allowance shall cease and the member shall again become a member of the retirement system, and contribute thereunder. Anything in sections 169.270 to 169.400 to the contrary notwithstanding, a disability retirant who has not attained the minimum normal retirement age at the date of again becoming a member shall have the person's creditable service at the time of the person's disability retirement restored, and the excess of the person's accumulated contributions at time of retirement over the total payments which the person received during retirement shall be credited to the person's account. Upon subsequent retirement, the person shall be entitled to a service retirement allowance to the extent the person meets the requisite qualifications, and the person's prior disability retirement allowance shall not be resumed. If a disability retirant has attained the minimum normal retirement age at the date of again becoming a member, the disability retirement allowance the person was receiving immediately prior to restoration of membership shall be resumed on subsequent retirement, together with such retirement allowances as shall accrue by reason of the person's latest period of membership. For the sole purpose of determining the person's eligibility for such additional retirement allowance, but not for determining the amount, all of the person's years of creditable service, whether before or after the person's period of disability, for which the person has made contributions which have not been withdrawn, shall be considered.

(L. 1943 p. 787 § 6, A.L. 1945 p. 1342, A.L. 1951 p. 477, A.L. 1957 p. 396 § 169.320, A.L. 1961 p. 369, A.L. 1967 1st Ex. Sess. p. 885, A.L. 1982 H.B. 1522, A.L. 1984 H.B. 1470, A.L. 1989 S.B. 146, A.L. 1993 S.B. 126, A.L. 1994 S.B. 575, A.L. 1998 H.B. 1299 merged with S.B. 761, A.L. 2004 H.B. 1502 merged with S.B. 1242)



Section 169.324 Retirement allowances, amounts — retirants may substitute without affecting allowance, limitation — annual determination of ability to provide benefits, standards — action plan for use of minority and women money managers, brokers and investment counselors.

Effective 28 Aug 2017

Title XI EDUCATION AND LIBRARIES

169.324. Retirement allowances, amounts — retirants may substitute without affecting allowance, limitation — annual determination of ability to provide benefits, standards — action plan for use of minority and women money managers, brokers and investment counselors. — 1. The annual service retirement allowance payable pursuant to section 169.320 shall be the retirant’s number of years of creditable service multiplied by a percentage of the retirant’s average final compensation, determined as follows:

(1) A retirant whose last employment as a regular employee ended prior to June 30, 1999, shall receive an annual service retirement allowance payable pursuant to section 169.320 in equal monthly installments for life equal to the retirant’s number of years of creditable service multiplied by one and three-fourths percent of the person’s average final compensation, subject to a maximum of sixty percent of the person’s average final compensation;

(2) A retirant whose number of years of creditable service is greater than thirty-four and one-quarter on August 28, 1993, shall receive an annual service retirement allowance payable pursuant to section 169.320 in equal monthly installments for life equal to the retirant’s number of years of creditable service as of August 28, 1993, multiplied by one and three-fourths percent of the person’s average final compensation but shall not receive a greater annual service retirement allowance based on additional years of creditable service after August 28, 1993;

(3) A retirant who was an active member of the retirement system at any time on or after June 30, 1999, and who either retires before January 1, 2014, or is a member of the retirement system on December 31, 2013, and remains a member continuously to retirement shall receive an annual service retirement allowance payable pursuant to section 169.320 in equal monthly installments for life equal to the retirant’s number of years of creditable service multiplied by two percent of the person’s average final compensation, subject to a maximum of sixty percent of the person’s final compensation;

(4) A retirant who becomes a member of the retirement system on or after January 1, 2014, including any retirant who was a member of the retirement system before January 1, 2014, but ceased to be a member for any reason other than retirement, shall receive an annual service retirement allowance payable pursuant to section 169.320 in equal monthly installments for life equal to the retirant’s number of years of creditable service multiplied by one and three-fourths percent of the person’s average final compensation, subject to a maximum of sixty percent of the person’s average final compensation;

(5) Notwithstanding the provisions of subdivisions (1) to (4) of this subsection, effective January 1, 1996, any retirant who retired on, before or after January 1, 1996, with at least twenty years of creditable service shall receive at least three hundred dollars each month as a retirement allowance, or the actuarial equivalent thereof if the retirant elected any of the options available under section 169.326. Any retirant who retired with at least ten years of creditable service shall receive at least one hundred fifty dollars each month as a retirement allowance, plus fifteen dollars for each additional full year of creditable service greater than ten years but less than twenty years (or the actuarial equivalent thereof if the retirant elected any of the options available under section 169.326). Any beneficiary of a deceased retirant who retired with at least ten years of creditable service and elected one of the options available under section 169.326 shall also be entitled to the actuarial equivalent of the minimum benefit provided by this subsection, determined from the option chosen.

2. Except as otherwise provided in sections 169.331 and 169.585, payment of a retirant’s retirement allowance will be suspended for any month for which such person receives remuneration from the person’s employer or from any other employer in the retirement system established by section 169.280 for the performance of services except any such person other than a person receiving a disability retirement allowance under section 169.322 may serve as a nonregular substitute, part-time or temporary employee for not more than six hundred hours in any school year without becoming a member and without having the person’s retirement allowance discontinued, provided that through such substitute, part-time, or temporary employment, the person may earn no more than fifty percent of the annual salary or wages the person was last paid by the employer before the person retired and commenced receiving a retirement allowance, adjusted for inflation. If a person exceeds such hours limit or such compensation limit, payment of the person’s retirement allowance shall be suspended for the month in which such limit was exceeded and each subsequent month in the school year for which the person receives remuneration from any employer in the retirement system. In addition to the conditions set forth above, the restrictions of this subsection shall also apply to any person retired and currently receiving a retirement allowance under sections 169.270 to 169.400, other than for disability, who is employed by a third party or is performing work as an independent contractor if the services performed by such person are provided to or for the benefit of any employer in the retirement system established under section 169.280. The retirement system may require the employer receiving such services, the third-party employer, the independent contractor, and the retirant subject to this subsection to provide documentation showing compliance with this subsection. If such documentation is not provided, the retirement system may deem the retirant to have exceeded the limitations provided for in this subsection. If a retirant is reemployed by any employer in any capacity, whether pursuant to this section, or section 169.331 or 169.585, or as a regular employee, the amount of such person’s retirement allowance attributable to service prior to the person’s first retirement date shall not be changed by the reemployment. If the person again becomes an active member and earns additional creditable service, upon the person’s second retirement the person’s retirement allowance shall be the sum of:

(1) The retirement allowance the person was receiving at the time the person’s retirement allowance was suspended, pursuant to the payment option elected as of the first retirement date, plus the amount of any increase in such retirement allowance the person would have received pursuant to subsection 3 of this section had payments not been suspended during the person’s reemployment; and

(2) An additional retirement allowance computed using the benefit formula in effect on the person’s second retirement date, the person’s creditable service following reemployment, and the person’s average final annual compensation as of the second retirement date.

­­

­

3. The board of trustees shall determine annually whether the investment return on funds of the system can provide for an increase in benefits for retirants eligible for such increase. A retirant shall and will be eligible for an increase awarded pursuant to this section as of the second January following the date the retirant commenced receiving retirement benefits. Any such increase shall also apply to any monthly joint and survivor retirement allowance payable to such retirant’s beneficiaries, regardless of age. The board shall make such determination as follows:

(1) After determination by the actuary of the investment return for the preceding year as of December thirty-first (the “valuation year” ), the actuary shall recommend to the board of trustees what portion of the investment return is available to provide such benefits increase, if any, and shall recommend the amount of such benefits increase, if any, to be implemented as of the first day of the thirteenth month following the end of the valuation year, and first payable on or about the first day of the fourteenth month following the end of the valuation year. The actuary shall make such recommendations so as not to affect the financial soundness of the retirement system, recognizing the following safeguards:

(a) The retirement system’s funded ratio as of January first of the year preceding the year of a proposed increase shall be at least one hundred percent after adjusting for the effect of the proposed increase. The funded ratio is the ratio of assets to the pension benefit obligation;

(b) The actuarially required contribution rate, after adjusting for the effect of the proposed increase, may not exceed the then applicable employer and member contribution rate as determined under subsection 4 of section 169.350;

(c) The actuary shall certify to the board of trustees that the proposed increase will not impair the actuarial soundness of the retirement system;

(d) A benefit increase, under this section, once awarded, cannot be reduced in succeeding years;

(2) The board of trustees shall review the actuary’s recommendation and report and shall, in their discretion, determine if any increase is prudent and, if so, shall determine the amount of increase to be awarded.

4. This section does not guarantee an annual increase to any retirant.

5. If an inactive member becomes an active member after June 30, 2001, and after a break in service, unless the person earns at least four additional years of creditable service without another break in service, upon retirement the person’s retirement allowance shall be calculated separately for each separate period of service ending in a break in service. The retirement allowance shall be the sum of the separate retirement allowances computed for each such period of service using the benefit formula in effect, the person’s average final compensation as of the last day of such period of service and the creditable service the person earned during such period of service; provided, however, if the person earns at least four additional years of creditable service without another break in service, all of the person’s creditable service prior to and including such service shall be aggregated and, upon retirement, the retirement allowance shall be computed using the benefit formula in effect and the person’s average final compensation as of the last day of such period of four or more years and all of the creditable service the person earned prior to and during such period.

6. Notwithstanding anything contained in this section to the contrary, the amount of the annual service retirement allowance payable to any retirant pursuant to the provisions of sections 169.270 to 169.400, including any adjustments made pursuant to subsection 3 of this section, shall at all times comply with the provisions and limitations of Section 415 of the Internal Revenue Code of 1986, as amended, and the regulations thereunder, the terms of which are specifically incorporated herein by reference.

7. All retirement systems established by the laws of the state of Missouri shall develop a procurement action plan for utilization of minority and women money managers, brokers and investment counselors. Such retirement systems shall report their progress annually to the joint committee on public employee retirement and the governor’s minority advocacy commission.

(L. 1943 p. 787 § 6, A.L. 1945 p. 1342, A.L. 1951 p. 477, A.L. 1957 p. 396 § 169.320, A.L. 1961 p. 369, A.L. 1967 1st Ex. Sess. p. 885, A.L. 1973 H.B. 375, A.L. 1977 S.B. 160, A.L. 1978 H.B. 1503, A.L. 1981 H.B. 530, A.L. 1982 H.B. 1522, A.L. 1989 S.B. 146, A.L. 1990 H.B. 1347, et al., A.L. 1993 S.B. 126, A.L. 1994 S.B. 575, A.L. 1995 S.B. 378, A.L. 1998 H.B. 1299 merged with S.B. 761, A.L. 2001 H.B. 660, A.L. 2004 H.B. 1502 merged with S.B. 1242, A.L. 2011 H.B. 229, A.L. 2013 S.B. 17 merged with S.B. 23, A.L. 2017 S.B. 62)



Section 169.326 Optional plans for payment of benefits — limitations — waiver.

Effective 28 Aug 1998

Title XI EDUCATION AND LIBRARIES

169.326. Optional plans for payment of benefits — limitations — waiver. — 1. Until the first payment on account of any benefit becomes due, any retirant may elect, by delivering written notice duly acknowledged to the board of trustees, to receive the actuarial equivalent of the person's annual service retirement allowance or disability retirement allowance in the form of one of the options set forth below. No optional selection shall become effective in case a retirant dies within thirty days after retirement or within thirty days after filing such election; in such event the retirant shall be considered as an active member at the time of the retirant's death.

Option 1.

Upon the person's death, the person's retirement allowance shall be continued throughout the life of and paid to such person as the person shall nominate by written designation duly acknowledged and delivered to the board of trustees at or prior to the time of the person's retirement, provided that in the event the person's designated beneficiary predeceases the person, then the person's retirement allowance shall be adjusted at that time to the amount determined pursuant to subsection 1 of section 169.324 at the time of the retirement of the person, or

Option 2.

Upon the person's death, one-half of the person's retirement allowance shall be continued throughout the life of and paid to such person as the person shall nominate by written designation duly acknowledged and filed with the board of trustees at or prior to the time of the person's retirement, provided that in the event the person's designated beneficiary predeceases the person, then the person's retirement allowance shall be adjusted at that time to the amount determined under subsection 1 of section 169.324 at the time of the person's retirement, or

Option 3.

Upon the person's death, no benefits shall be paid to any beneficiary or estate of the retired member. This optional benefit is actuarially increased over the benefit formula providing for benefits at death.

2. If the death of any member who has not elected an option occurs before the person has received total benefits at least as large as accumulated contributions at retirement, the difference shall be paid in one lump sum to the person's designated beneficiary, if living, otherwise to the estate of the retired member.

3. If an active member dies, or if an inactive member dies before retirement but after becoming eligible to retire and commence receiving retirement benefits, and a dependent of the member (spouse, dependent child under age nineteen or dependent parent) is designated as primary beneficiary to receive the member's accumulated contributions, the beneficiary may, in lieu thereof, at the beneficiary's option, request that the benefit be paid under option 1 in subsection 1 of this section as if the member had retired as of the date of death and designated such beneficiary as the option 1 beneficiary; except that if the beneficiary is a dependent child, the option 1 benefit shall be payable only until the child attains age nineteen and not throughout the life of such child. If the designated beneficiary elects the option 1 benefit and if the member was an active member at the time of death, such benefit shall be calculated as if the deceased member had, at the time of death, at least ten years' creditable service. If more than one dependent is designated as beneficiary, the benefit shall be shared equally as determined by the actuary. The determination of the board of trustees as to whether a person is a dependent for the purpose of this subsection shall be final.

4. Notwithstanding anything contained in sections 169.270 to 169.400 to the contrary, the payment of the annual service retirement allowance, or the actuarial equivalent of the annual service retirement allowance payable under any option prescribed in this section, shall at all times comply with the distribution rules of Section 401(a)(9) of the Internal Revenue Code of 1986, as amended, and the regulations thereunder, the terms of which are specifically incorporated herein by reference.

5. No person who would otherwise qualify as a dependent or beneficiary shall be eligible for, or entitled to, any benefits when such person is the principal or an accomplice in willfully bringing about the death of a member, retirant, or another dependent or beneficiary whose death would otherwise have resulted in payment of a benefit or a benefit increase to such person. The determination of the board of trustees that such person willfully brought about such death shall be made from a preponderance of the evidence presented and shall not be controlled by any contrary finding by any other forum, whether considered under the same or another degree of proof.

6. Any retirant or dependent or beneficiary who is entitled to or receiving benefits from the retirement system may, on a form prescribed by the board of trustees and filed with the board, irrevocably waive all or any portion of his or her retirement allowance or survivor benefit or any other benefit payable hereunder. Such waiver shall apply only to benefits that are payable on or after the date the waiver is filed. If a retirant files an irrevocable waiver in accordance with this subsection, the waiver shall apply only with respect to the retirant and shall not affect the rights of any dependents or other beneficiaries upon the retirant's death. If a dependent or beneficiary files an irrevocable waiver in accordance with this subsection, any benefits payable hereunder as a result of the death of a member or retirant shall be paid as if such dependent or beneficiary did not exist.

(L. 1943 p. 787 § 6, A.L. 1945 p. 1342, A.L. 1951 p. 477, A.L. 1957 p. 396 § 169.320, A.L. 1961 p. 369, A.L. 1971 S.B. 140, A.L. 1973 H.B. 375, A.L. 1974 S.B. 574, A.L. 1977 S.B. 160, A.L. 1982 H.B. 1522, A.L. 1993 S.B. 126, A.L. 1994 S.B. 575, A.L. 1995 S.B. 378, A.L. 1997 H.B. 169 merged with S.B. 309, A.L. 1998 H.B. 1299 merged with S.B. 761)



Section 169.328 Accumulated contributions returned to member, when — eligible rollover distributions, election for distribution.

Effective 28 Aug 2011

Title XI EDUCATION AND LIBRARIES

169.328. Accumulated contributions returned to member, when — eligible rollover distributions, election for distribution. — 1. Should a member cease to be a regular employee, except by retirement, the member, if living, shall be paid on demand, made by written notice to the board of trustees, the amount of the person's accumulated contributions (with interest as determined by the board of trustees as provided in sections 169.270 to 169.400) standing to the credit of the person's individual account in the employees' contribution fund. The accumulated contributions with interest shall not be paid to a member so long as the person remains a regular employee or before the member incurs a break in service. If the member dies before retirement such accumulated contributions (with interest) shall be paid to the member's estate or designated beneficiary unless the provisions of subsection 3 of section 169.326 apply.

2. If a former unvested member's accumulated contributions have not been withdrawn four years after the person has ceased to be a member (other than by reason of death or retirement), the board of trustees shall pay the same to such former member within a reasonable time after the expiration of such four-year period.

3. If, on account of undeliverability, improper mailing or forwarding address, or other similar problem, the board of trustees is unable to refund the accumulated contributions of a former unvested member or to commence payment of retirement benefits within four years after the end of the calendar year in which such former member ceased to be a regular employee, the board may transfer the accumulated contributions to the general reserve fund. If, thereafter, written application is made to the board of trustees for such refund or benefits, the board shall cause the same to be paid from the general reserve fund, but no interest shall be accrued after the end of the fourth year following the end of the calendar year in which such former member ceased to be a regular employee.

4. In its discretion the board of trustees may approve extensions of any time periods in this section on account of a former member's military or naval service, academic study or illness.

5. Any member or beneficiary who is entitled to receive a distribution that is an eligible rollover distribution, as defined in Section 402(c)(4) of the Internal Revenue Code of 1986, as amended, may elect to have that distribution transferred directly to another eligible retirement plan, as defined in Section 402(c)(8) of the Internal Revenue Code of 1986, as amended, designated by the member or beneficiary in accordance with procedures established by the board of trustees. An eligible rollover distribution shall include a distribution to a nonspouse beneficiary that is treated as an eligible rollover distribution under Section 402(c)(11) of the Internal Revenue Code of 1986, as amended. All such transfers shall be made in compliance with the requirements of Section 401(a)(31) of the Internal Revenue Code of 1986, as amended, and regulations thereunder.

(L. 1943 p. 787 § 6, A.L. 1945 p. 1342, A.L. 1951 p. 477, A.L. 1957 p. 396 § 169.320, A.L. 1961 p. 369, A.L. 1982 H.B. 1522, A.L. 1994 S.B. 575, A.L. 1995 S.B. 378, A.L. 1997 H.B. 169 merged with S.B. 309, A.L. 1998 H.B. 1299 merged with S.B. 761, A.L. 2004 H.B. 1502 merged with S.B. 1242, A.L. 2011 H.B. 229)



Section 169.331 Retired teachers may teach full time without loss of benefits, when — school district requirements.

Effective 28 Aug 2003

Title XI EDUCATION AND LIBRARIES

169.331. Retired teachers may teach full time without loss of benefits, when — school district requirements. — 1. Notwithstanding any other provision of sections 169.270 to 169.400 to the contrary, a retired certificated teacher receiving a retirement benefit from the retirement system established pursuant to sections 169.270 to 169.400 may, without losing his or her retirement benefit, teach full time for up to two years for a school district covered by such retirement system; provided that the school district has a shortage of certified teachers, as determined by the school district. The total number of such retired certificated teachers shall not exceed, at any one time, fifteen certificated teachers.

2. The employer's contribution rate shall be paid by the hiring school district and the employee's contribution rate shall be paid by the employee.

3. Any additional actuarial costs resulting from the hiring of a retired certificated teacher pursuant to the provisions of this section shall be paid by the hiring school district.

4. In order to hire teachers pursuant to the provisions of this section, the school district shall:

(1) Show a good faith effort to fill positions with nonretired certificated teachers;

(2) Post the vacancy for at least one month;

(3) Have not offered early retirement incentives for either of the previous two years;

(4) Solicit applications through the local newspaper, other media, or teacher education programs;

(5) Determine there is an insufficient number of eligible applicants for the advertised position; and

(6) Declare a critical shortage of certificated teachers that is active for one year.

5. Any person hired pursuant to this section shall be included in the State Director of New Hires for purposes of income and eligibility verification pursuant to 42 U.S.C. Section 1320b-7.

(L. 2003 H.B. 346 & 174)



Section 169.350 Assets held in two funds — source and disbursement — deductions — contributions, employer may elect to pay part or all of employee's contribution, procedure — rate of contributions to be calculated.

Effective 28 Aug 2013

Title XI EDUCATION AND LIBRARIES

169.350. Assets held in two funds — source and disbursement — deductions — contributions, employer may elect to pay part or all of employee's contribution, procedure — rate of contributions to be calculated. — 1. All of the assets of the retirement system (other than tangible real or personal property owned by the retirement system for use in carrying out its duties, such as office supplies and furniture) shall be credited, according to the purpose for which they are held, in either the employees' contribution fund or the general reserve fund.

(1) The employees' contribution fund shall be the fund in which shall be accumulated the contributions of the members. The employer shall, except as provided in subdivision (5) of this subsection, cause to be deducted from the compensation of each member on each and every payroll, for each and every payroll period, the pro rata portion of five and nine-tenths percent of his annualized compensation. Effective January 1, 1999, through December 31, 2013, the employer shall deduct an additional one and six-tenths percent of the member's annualized compensation. For 2014 and for each subsequent year, the employer shall deduct from each member's annualized compensation the rate of contribution determined for such year by the actuary for the retirement system in the manner provided in subsection 4 of this section.

(2) The employer shall pay all such deductions and any amount it may elect to pay pursuant to subdivision (5) of this subsection to the retirement system at once. The retirement system shall credit such deductions and such amounts to the individual account of each member from whose compensation the deduction was made or with respect to whose compensation the amount was paid pursuant to subdivision (5) of this subsection. In determining the deduction for a member in any payroll period, the board of trustees may consider the rate of compensation payable to such member on the first day of the payroll period as continuing throughout such period.

(3) The deductions provided for herein are declared to be a part of the compensation of the member and the making of such deductions shall constitute payments by the member out of the person's compensation and such deductions shall be made notwithstanding that the amount actually paid to the member after such deductions is less than the minimum compensation provided by law for any member. Every member shall be deemed to consent to the deductions made and provided for herein, and shall receipt for the person's full compensation, and the making of the deduction and the payment of compensation less the deduction shall be a full and complete discharge and acquittance of all claims and demands whatsoever for services rendered during the period covered by the payment except as to benefits provided by sections 169.270 to 169.400.

(4) The accumulated contributions with interest of a member withdrawn by the person or paid to the person's estate or designated beneficiary in the event of the person's death before retirement shall be paid from the employees' contribution fund. Upon retirement of a member the member's accumulated contributions with interest shall be transferred from the employees' contribution fund to the general reserve fund.

(5) The employer may elect to pay on behalf of all members all or part of the amount that the members would otherwise be required to contribute to the employees' contribution fund pursuant to subdivision (1) of this subsection. Such amounts paid by the employer shall be in lieu of members' contributions and shall be treated for all purposes of sections 169.270 to 169.400 as contributions made by members. Notwithstanding any other provision of this chapter to the contrary, no member shall be entitled to receive such amounts directly. The election shall be made by a duly adopted resolution of the employer's board and shall remain in effect for at least one year from the effective date thereof. The election may be thereafter terminated only by an affirmative act of the employer's board notwithstanding any limitation in the term thereof in the adopting resolution. Any such termination resolution shall be adopted at least sixty days prior to the effective date thereof, and the effective date thereof shall coincide with a fiscal year-end of the employer. In the absence of such a termination resolution, the election shall remain in effect from fiscal year to fiscal year.

2. The general reserve fund shall be the fund in which shall be accumulated all reserves for the payment of all benefit expenses and other demands whatsoever upon the retirement system except those items heretofore allocated to the employees' contribution fund.

(1) All contributions by the employer, except those the employer elects to make on behalf of the members pursuant to subdivision (5) of subsection 1 of this section, shall be credited to the general reserve fund.

(2) Should a retirant be restored to active service and again become a member of the retirement system, the excess, if any, of the person's accumulated contributions over benefits received by the retirant shall be transferred from the general reserve fund to the employees' contribution fund and credited to the person's account.

3. Gifts, devises, bequests and legacies may be accepted by the board of trustees and deposited in the general reserve fund to be held, invested and used at its discretion for the benefit of the retirement system except where specific direction for the use of a gift is made by a donor.

4. Beginning in 2013, the actuary for the retirement system shall annually calculate the rate of employer contributions and member contributions for 2014 and for each subsequent calendar year, expressed as a level percentage of the annualized compensation of the members, subject to the following:

(1) The rate of contribution for any calendar year shall be determined based on an actuarial valuation of the retirement system as of the first day of the prior calendar year. Such actuarial valuation shall be performed using the actuarial cost method and actuarial assumptions adopted by the board of trustees and in accordance with accepted actuarial standards of practice in effect at the time the valuation is performed, as promulgated by the actuarial standards board or its successor;

(2) The target combined employer and member contribution rate shall be the amount actuarially required to cover the normal cost and amortize any unfunded accrued actuarial liability over a period that shall not exceed thirty years from the date of the valuation;

(3) The target combined rate as so determined shall be allocated equally between the employer contribution rate and the member contribution rate, provided, however, that the level rate of contributions to be paid by the employers and the level rate of contributions to be deducted from the compensation of members for any calender year shall each be limited as follows:

(a) The contribution rate shall not be less than seven and one-half percent;

(b) The contribution rate shall not exceed nine percent; and

(c) Changes in the contribution rate from year to year shall be in increments of one-half percent such that the contribution rate for any year shall not be greater than or less than the rate in effect for the prior year by more than one-half percent;

(4) The board of trustees shall certify to the employers the contribution rate for the following calendar year no later than six months prior to the date such rate is to be effective.

(L. 1943 p. 787 § 9, A.L. 1951 p. 477, A.L. 1957 p. 396, A.L. 1961 p. 369, A.L. 1965 p. 291, A.L. 1967 lst Ex. Sess. p. 885, A.L. 1971 S.B. 140, A.L. 1973 H.B. 375, A.L. 1974 S.B. 574, A.L. 1978 H.B. 1503, A.L. 1982 H.B. 1522, A.L. 1989 S.B. 146, A.L. 1990 H.B. 1347, et al., A.L. 1993 S.B. 126, A.L. 1994 S.B. 575, A.L. 1998 S.B. 761, A.L. 2013 S.B. 17 merged with S.B. 23)



Section 169.360 Trustees shall report annually to employers district's contribution, certification — transfer of funds.

Effective 14 Jun 1989, see footnote

Title XI EDUCATION AND LIBRARIES

169.360. Trustees shall report annually to employers district's contribution, certification — transfer of funds. — Before the first of July of each year, the board of trustees shall certify to each employer the amounts which will become due and payable from each during the school year next following to the general reserve fund. The amount so certified shall be appropriated by each employer's board by a resolution explicitly directing the appropriate officials to pay the same, not later than July twenty-fifth of each year and transferred to the retirement system on or before December thirty-first of the same year.

(L. 1943 p. 787 § 10, A.L. 1951 p. 477, A.L. 1961 p. 369, A.L. 1973 H.B. 375, A.L. 1982 H.B. 1522, A.L. 1989 S.B. 146)

Effective 6-14-89



Section 169.370 Obligations chargeable to general revenue fund — alteration of existing rights prohibited.

Effective 28 Aug 1961

Title XI EDUCATION AND LIBRARIES

169.370. Obligations chargeable to general revenue fund — alteration of existing rights prohibited. — 1. Interest charges payable, the creation and maintenance of reserves in the general reserve fund and the payment of all retirement allowances, refunds and other benefits and expenses are hereby made obligations chargeable against the general reserve fund and not of the school district, and the moneys placed in the general reserve fund shall not be diverted or used for other purposes.

2. No alteration, amendment or repeal of sections 169.270 to 169.400 shall be deemed to affect the rights of members of any retirement system established thereunder with reference to deposits previously made, or to reduce any accrued or potential benefits to those who are members at the time when such alterations, amendments, or repeal becomes effective or to reduce the amount of any retirement allowance then payable.

(L. 1943 p. 787 § 11, A.L. 1961 p. 369)



Section 169.380 Immunity from execution, garnishment or attachment.

Effective 28 Aug 1982

Title XI EDUCATION AND LIBRARIES

169.380. Immunity from execution, garnishment or attachment. — Any funds in the charge and custody of the board of trustees of the retirement system under the provisions of sections 169.270 to 169.400 shall not be subject to execution, garnishment, attachment or any other process whatsoever and shall be unassignable, unless otherwise specifically provided in sections 169.270 to 169.400.

(L. 1943 p. 787 § 12, A.L. 1982 H.B. 1522)



Section 169.390 Limitation of state contributions.

Effective 28 Aug 1982

Title XI EDUCATION AND LIBRARIES

169.390. Limitation of state contributions. — The state of Missouri shall contribute no funds directly or indirectly to finance the plan to pay retirement allowances by appropriation bills or otherwise, except those funds which the school district may receive from time to time under a law or laws providing for a general apportionment of school moneys throughout all the state.

(L. 1943 p. 787 § 14, A.L. 1982 H.B. 1522)



Section 169.395 Procedural requirements waived for members, retirants and beneficiaries, by board of trustees, when.

Effective 31 May 1990, see footnote

Title XI EDUCATION AND LIBRARIES

169.395. Procedural requirements waived for members, retirants and beneficiaries, by board of trustees, when. — The board of trustees or its duly authorized representatives may, at any time, in its or their sole discretion, waive compliance by members, retirants, or beneficiaries with any procedural requirements imposed by sections 169.270 to 169.400 upon its or their determination that, under the circumstances, compliance with such procedural requirements would be impractical or infeasible and would be unnecessary for the protection of the interest of the retirement system and its members.

(L. 1989 S.B. 146, A.L. 1990 H.B. 1347, et al.)

Effective 5-31-90



Section 169.400 Correction of errors in benefits — adjustment.

Effective 26 May 1994, see footnote

Title XI EDUCATION AND LIBRARIES

169.400. Correction of errors in benefits — adjustment. — Should any change or error in records result in any member or beneficiary receiving from the retirement system more or less than the person would have been entitled to receive had the records been correct, the board of trustees shall have the power to correct such error and, as far as practicable, may adjust the payments in such a manner that the actuarial equivalent of the benefit to which such member or beneficiary was correctly entitled shall be paid.

(L. 1943 p. 787 § 13, A.L. 1955 p. 524, A.L. 1967 1st Ex. Sess. p. 885, A.L. 1994 S.B. 575)

Effective 5-26-94



Section 169.410 Definitions.

Effective 28 Aug 2001

Title XI EDUCATION AND LIBRARIES

169.410. Definitions. — The following words and phrases as used in sections 169.410 to 169.540, unless a different meaning is plainly required by the context, shall have the following meanings:

(1) "Accumulated contributions", the sum of all amounts deducted from the compensation of a member and credited to the member's individual account together with interest allowed on such an account;

(2) "Actuarial equivalent", a benefit of equal value when computed upon the basis of interest and such mortality tables as shall be adopted by the board of trustees;

(3) "Average final compensation", the highest average annual compensation of the member received for any three consecutive years of credited service of the member's last ten years of credited service or if the member has had less than three years of such credited service, during the member's entire period of credited service;

(4) "Beneficiary", any person other than a retired member receiving a pension benefit, optional pension benefit or other benefit;

(5) "Board of education", the board of education or corresponding board having charge of the public schools of the school district other than those public schools which are operated by the board of regents;

(6) "Board of regents", the board of regents or corresponding board having charge of a public city teacher training school within the school district which was operated by its board of education prior to September 1, 1978;

(7) "Board of trustees", the board which administers the retirement system;

(8) "Charter school", any charter school established pursuant to sections 160.400 to 160.420 and located, at the time it is established, within the school district;

(9) "Compensation", the regular compensation which a member has earned as an employee during any period, excluding, however, any compensation earned by a person who became a member after December 31, 1995, which is in excess of the limitation set forth in Section 401(a)(17) of the Internal Revenue Code;

(10) "Consumer price index", the Consumer Price Index for All Urban Consumers for the United States, or its successor index, as approved by the board of trustees, as such index is defined and officially reported by the United States Department of Labor, or its successor agency;

(11) "Credited service", prior service plus membership service plus service purchased pursuant to applicable Missouri statute;

(12) "Employee", any person regularly employed by (a) the board of education, or (b) the board of trustees, or (c) the board of regents who was employed at a public teacher training school within the school district prior to September 1, 1978, and who did not become a member of the Missouri state employees' retirement system pursuant to section 104.342, or (d) a charter school. In case of doubt as to whether any person is an employee, the decision of the board of education, or the board of trustees, or the board of regents shall be final and conclusive;

(13) "Employer", the board of education, the board of trustees, the board of regents or a charter school;

(14) "Medical board", the board of physicians;

(15) "Member", a member of the retirement system defined as an:

(a) "Active member", a person who is an employee;

(b) "Inactive member", a former active member who has accumulated contributions with the retirement system; or

(c) "Retired member", a former active member who has retired and is receiving benefits;

(16) "Membership service", service rendered as an employee for which the employee received compensation. For the purpose of computing creditable service at retirement, membership service shall include a member's accumulated and unused days of sick leave. The decision of the employing board as to the number of accumulated and unused days of sick leave held by a member shall be final and conclusive;

(17) "Pension benefit" or "pension", monthly payments for life to a retired member or to such beneficiary as is entitled to the payments;

(18) "Prior service", service prior to the date the system became operative which is credited;

(19) "Public school", any school for elementary, secondary or higher education, open and public, which is supported and maintained from public funds and which is operated by the board of education of the school district, by the board of regents, or as a charter school as defined pursuant to sections 160.400 to 160.420;

(20) "Retired member", a member receiving a retirement benefit or other benefit;

(21) "Retirement system", the public school retirement system of a school district;

(22) "School administrator", an employee whose job classification is included on the school administrators' position schedule of the employing board;

(23) "School district", any metropolitan school district as defined pursuant to section 160.011;

(24) "Teacher", any teacher, substitute teacher, supervisor, principal, supervising principal, superintendent or assistant superintendent, who shall teach or be employed on a full-time basis in the public schools of a school district or charter school, except those teachers electing to become members of the Missouri state employees' retirement system pursuant to section 104.342. In case of doubt as to whether any person is a teacher, the decision of the board of education, or the board of regents with respect to individuals within its charge, shall be final and conclusive.

(L. 1943 p. 805 § 1, A.L. 1949 p. 532, A.L. 1951 p. 513, A.L. 1953 pp. 438, 496, A.L. 1957 p. 462, A.L. 1961 p. 384, A.L. 1965 p. 293, A.L. 1967 p. 263, A.L. 1978 S.B. 542, A.L. 1979 S.B. 392, A.L. 1981 H.B. 33, et al., A.L. 1987 H.B. 558, et al. merged with H.B. 713, A.L. 1989 S.B. 146, A.L. 1995 S.B. 378, A.L. 1996 S.B. 860, A.L. 2001 H.B. 660)



Section 169.420 Retirement system — how managed.

Effective 28 Aug 2001

Title XI EDUCATION AND LIBRARIES

169.420. Retirement system — how managed. — In all metropolitan school districts of this state, there are hereby created and established retirement systems for the purpose of providing retirement benefits for employees of said school districts. Each such system shall be a body corporate, and shall be under the management of a board of trustees herein described, and shall be known as "The Public School Retirement System of ______ (name of school district)". Such system shall, by and in such name, sue and be sued, transact all of its business, invest all of its funds and hold all of its cash, securities and other property; provided, however, that such securities and other property may be held on behalf of the retirement system in the name of a nominee in order to facilitate the expeditious transfer of such securities or other property.

(L. 1943 p. 805 § 2, A.L. 1978 S.B. 542, A.L. 2001 H.B. 660)



Section 169.430 Who shall be members.

Effective 28 Aug 2001

Title XI EDUCATION AND LIBRARIES

169.430. Who shall be members. — All persons who shall hereafter become employees shall become members as a condition of their employment and shall receive no pension or retirement benefit from any pension or retirement system other than the retirement system established pursuant to sections 169.410 to 169.540 because of credited years of service in the school district, nor shall they be required to make contributions under any other pension or retirement system of any school district or state because of such years, except that this section does not prohibit the extension of the benefits and liabilities of Title II of the Social Security Act of the United States (42 U.S.C.A. Section 401 et seq.) to the employees of the school district for the purpose of supplementing the benefits provided by this law, through agreement by the district and the state pursuant to sections 105.300 to 105.440.

(L. 1943 p. 805 § 3, A.L. 1953 pp. 438, 496, A.L. 1955 p. 546, A.L. 1957 p. 462, A.L. 1961 p. 384, A.L. 1981 H.B. 33, et al., A.L. 2001 H.B. 660)



Section 169.435 Revocation of election of coverage made on or ninety days after October 13, 1961, procedure, effect on creditable service.

Effective 19 Jun 1987, see footnote

Title XI EDUCATION AND LIBRARIES

169.435. Revocation of election of coverage made on or ninety days after October 13, 1961, procedure, effect on creditable service. — Any member, who elected on October 13, 1961, or within ninety days thereafter to continue contributions and receive benefits as provided by the law theretofore, may revoke such election by written application to the board of trustees and, upon making the payment of such amount, including interest, as is required to make his total accumulated contributions equal to what they would have been had he not made such prior election but instead had made contributions to the retirement system established by sections 169.410 to 169.540, shall receive credit in such system for equivalent service.

(L. 1961 p. 384 § 169.431, A.L. 1972 H.B. 1266, A.L. 1973 S.B. 256 Revision, A.L. 1981 H.B. 33, et al., A.L. 1987 H.B. 558, et al.)

Effective 6-19-87



Section 169.440 Years of service, how determined — purchase of credit for service, limitations and conditions.

Effective 28 Aug 2001

Title XI EDUCATION AND LIBRARIES

169.440. Years of service, how determined — purchase of credit for service, limitations and conditions. — 1. In no case shall more than one year of service be credited for all service in one calendar year.

2. The board of trustees shall include an employee's accumulated and unused days of sick leave, if any, in computing the employee's credited service upon the employee's retirement.

3. Any member inducted into the Armed Forces of the United States while an employee, and discharged or separated from such service by other than dishonorable discharge, shall be credited with such period or periods of time, not exceeding a total of four years, spent in such service during time of war or national emergency, and any additional period or periods of involuntary service as if such member had been for all effects and purposes in active service as an employee during such period or periods of time. Periods of national emergency, as that term is used in this section, shall be prescribed by rule of the board of trustees, giving due regard to the acts and resolutions of Congress and the proclamations and orders of the President.

4. Any member who is granted a leave of absence with reduced pay may authorize deduction of contributions based on full compensation, the same as if not on leave, and in such case the full compensation shall be used as annual compensation in determining the final average compensation for calculation of benefits.

5. A member may elect to purchase and receive credit for service in accordance with the following conditions and limitations:

(1) The member must have a minimum of five years of continuous credited membership service in this retirement system prior to the member's election to purchase;

(2) The member must have one year of credited service in this retirement system for each year to be credited;

(3) The member must purchase the entire amount of credited service the member is eligible to purchase in a given category;

(4) Eligible categories of credited service that can be purchased are:

(a) Service rendered in a public school district in the state of Missouri, or outside the state of Missouri;

(b) Service as an employee which at the time was not classified as membership service nor were contributions paid but which would be classified as membership service under later law and regulations;

(c) The period during which an employee's membership was terminated during the years 1944 to 1947, inclusive, pursuant to a rule of the board of education prohibiting the employment of married women teachers, provided the member was reemployed on or before January 1, 1950, and was a member as of October 13, 1969;

(d) A period of up to five years during which a member was involuntarily laid off in a staff reduction by the board of education after 1980, provided the member was restored to full-time employment and the member did not receive a refund of the member's accumulated contributions for credited service rendered prior to the layoff;

(e) Service for which the member received a refund of the member's accumulated contributions;

(f) Up to three years of service rendered in a school, which is not part of the public school system of this state and which charged tuition for the rendering of elementary and secondary educational services, as a full-time employee who was duly certified under the law governing the certification of teachers during all of such years of employment;

(5) The member must pay for the purchase of service the amount required by the rules and regulations established by the board of trustees of the retirement system;

(6) The retirement system may accept a transfer of funds from a plan qualified under Section 401(a) or 403(b) of the Internal Revenue Code in full or partial payment of the amount required to purchase the credited service;

(7) A member shall receive credit at retirement for only such service as has met the conditions of this subsection. If the member has paid for any service which has not been credited, the member shall receive a refund of the excess payment. If the member has not completed such member's payment at time of retirement, the first benefits from the retirement system shall be applied to pay the balance of the amount due and thereafter the full benefits shall be payable.

(L. 1943 p. 805 § 4, A.L. 1949 p. 532, A.L. 1953 p. 438, A.L. 1957 p. 462, A.L. 1961 p. 384, A.L. 1969 p. 282, A.L. 1972 H.B. 1266, A.L. 1973 S.B. 256, A.L. 1978 S.B. 542, A.L. 1979 S.B. 392, A.L. 1981 H.B. 33, et al., A.L. 1983 S.B. 3, A.L. 1996 S.B. 860, A.L. 1997 H.B. 612 merged with S.B. 309, A.L. 2001 H.B. 660)



Section 169.450 Trustees — selection, qualifications, powers and duties — circuit court's jurisdiction over board — board's authority to make rules for administering assets of system.

Effective 28 Aug 2001

Title XI EDUCATION AND LIBRARIES

169.450. Trustees — selection, qualifications, powers and duties — circuit court's jurisdiction over board — board's authority to make rules for administering assets of system. — 1. The general administration and responsibility for the proper operation of the retirement system and for making effective the provisions of sections 169.410 to 169.540 are hereby vested in a board of trustees of eleven persons, as follows:

(1) Four trustees to be appointed for terms of four years by the board of education; provided, however, that their terms shall be fixed so the terms of one of the trustees so appointed shall expire each year. The members of such board of trustees appointed by the board of education may be members of the board of education or other individuals deemed qualified to hold such positions by the board of education;

(2) Four trustees to be elected for terms of four years by and from the active members of the retirement system who shall hold office as trustees only while active members; provided, however, that their terms shall be fixed so that the terms of one of the trustees so elected shall expire each year; and provided further, that not more than two of such persons shall be teachers and two shall be nonteachers. For the purposes of this subsection, a school administrator shall not be eligible for the positions established pursuant to this subdivision and shall be eligible for the position established pursuant to subdivision (4) of this subsection;

(3) Two trustees, who shall be retired members, to be elected for terms of four years by and from the retired members of the retirement system; provided, however, that the terms of office of the first two trustees so elected shall begin immediately upon their election and shall expire two and four years from the date of their election, respectively; and provided further, that not more than one of such persons shall be a teacher and one shall be a nonteacher;

(4) One member, who shall be a school administrator, to be elected for a term of four years by and from the active members of the retirement system who shall hold office as a trustee only while an active member; except that, the initial term of office of such trustee shall expire on December 31, 1999.

2. If a vacancy occurs in the office of trustee, the vacancy shall be filled for the unexpired term in the same manner as the office was previously filled. No vacancy or vacancies on the board of trustees shall impair the power of the remaining trustees to administer the retirement system pending the filling of such vacancies.

3. In the event of a lapse of a school district's corporate organization as described in subsections 1 and 4 of section 162.081, or for any other reason, the general administration and the responsibility for the proper operation of the retirement system shall continue to be fully vested in the trustees then currently serving and such trustees shall continue to serve and be elected in the same manner as set forth in this statute as if no lapse had occurred, except that in the event of vacancies occurring in the office of trustees appointed by the board of education prior to the lapse, the board of trustees shall appoint a qualified person or persons to fill such vacancy or vacancies for terms of up to four years.

4. Trustees shall serve without compensation, and any trustee shall be reimbursed from the expense fund for all necessary expenses which the trustee may incur through service on the board of trustees.

5. Each trustee shall, within ten days after such trustee's appointment or election, take an oath of office before the clerk of the circuit court of the judicial circuit in which the school district is located that, so far as it devolves upon the trustee, the trustee will diligently and honestly administer the affairs of the board of trustees and that the trustee will not knowingly violate or willingly permit to be violated any of the provisions of the law applicable to the retirement system. Such oath shall be subscribed to by the trustee making it and filed in the office of the clerk of the circuit court.

6. The circuit court of the judicial circuit in which the school district is located shall have jurisdiction over the members of the board of trustees to require them to account for their official conduct in the management and disposition of the funds and property committed to their charge; to order, decree and compel payment by them to the public school retirement system of their school district of all sums of money, and of the value of all property which may have been improperly retained by them, or transferred to others, or which may have been lost or wasted by any violation of their duties or abuse of their powers as such members of such board; to remove any such member upon proof that the trustee has abused the trustee's trust or has violated the duties of the trustee's office; to restrain and prevent any alienation or disposition of property of such public school retirement system by the members, in cases where it may be threatened, or there is good reason to apprehend that it is intended to be made in fraud of the rights and interests of such public school retirement system. The jurisdiction conferred by sections 169.410 to 169.540 shall be exercised as in ordinary cases upon petition, filed by the board of education of such school district, or by any two members of the board of trustees. Such petition shall be heard in a summary manner after ten days' notice in writing to the member complained of, and an appeal shall lie from the judgment of the circuit court as in other causes and be speedily determined, but such appeal shall not operate under any condition as a supersedeas of a judgment of removal from office.

7. Each trustee shall be entitled to one vote in the board of trustees. Six votes shall be necessary for a decision by the trustees at any meeting of the board of trustees.

8. Subject to the limitations of sections 169.410 to 169.540, the board of trustees shall, from time to time, establish rules and regulations for the administration of the retirement system, for eligibility for and determination of benefits under the retirement system, for the investment of retirement system assets, and for the transaction of the retirement system's business.

9. The board of trustees shall elect from its membership a chairman and shall, by majority vote of its members, appoint a secretary, who may be, but need not be, one of its members. It shall engage such actuarial and other services as shall be required to transact the business of the retirement system. It shall also engage an investment counselor who shall be experienced in the investment of moneys to advise the trustees on investments of the retirement system. The compensation of all persons engaged by the board of trustees and all other expenses of the board necessary for the operation of the retirement system shall be paid at such rates and in such amounts as the board of trustees shall approve.

10. The board of trustees shall keep in convenient form such data as shall be necessary for actuarial valuations of the assets of the retirement system and for checking the experience of the system.

11. The board of trustees shall keep a record of all its proceedings which shall be open to public inspection. It shall prepare annually and send to the board of education and to each member of the retirement system a report showing the fiscal transactions of the retirement system for the preceding fiscal year, a detailed listing of all salaries and expenditures incurred by the trustees for its operation, the amount of the accumulated cash and securities of the system, and the last balance sheet showing the financial condition of the system by means of an actuarial valuation of the assets and liabilities of the retirement system. The board of trustees shall also prepare or cause to be prepared an annual report concerning the operation of the retirement system herein provided for, which report shall be sent by the chairman of the board of trustees to the board of education.

12. The board of trustees shall arrange for necessary legal advice for the operation of the retirement system.

13. The board of trustees shall designate a medical board to be composed of three physicians, none of whom shall be eligible for benefits pursuant to sections 169.410 to 169.540, who shall arrange for and pass upon all medical examinations required pursuant to the provisions of sections 169.410 to 169.540, shall investigate all essential statements and certificates made by or on behalf of a member in connection with an application for disability retirement and shall report in writing to the board of trustees its conclusions and recommendations upon all matters referred to it.

14. The actuary shall be the technical adviser of the board of trustees on matters regarding the operation of the system created by sections 169.410 to 169.540 and shall perform such other duties as are required in connection therewith. Such person shall be qualified as an actuary by membership as a fellow in the Society of Actuaries or by objective standards which are no less stringent than those established by the Society of Actuaries.

15. At least once in each five-year period the actuary shall make an investigation into the actuarial experience of the retirement system, and taking into account the results of such investigation of the experience, the board of trustees shall adopt for the retirement system such actuarial assumptions as shall be deemed necessary.

16. On the basis of such actuarial assumptions as the board of trustees shall adopt, the actuary shall make an annual valuation of the assets and liabilities of the funds of the retirement system.

17. On the basis of the valuation the board of trustees shall certify the rates of contribution payable by the board of education.

(L. 1943 p. 805 § 5, A.L. 1953 pp. 438, 496, A.L. 1957 p. 462, A.L. 1961 p. 384, A.L. 1967 p. 263, A.L. 1978 S.B. 542, A.L. 1981 H.B. 33, et al., A.L. 1987 H.B. 558, et al., A.L. 1996 S.B. 860, A.L. 1999 H.B. 979, A.L. 2001 H.B. 660)



Section 169.460 Retirement, when — pensions, how computed — early retirement, when, pensions, how computed — disability retirement, when, pensions, how computed — death before retirement, effect of — beneficiary defined, benefits, how computed — retirants may become active, how — minimum benefits, when.

Effective 28 Aug 2017

Title XI EDUCATION AND LIBRARIES

169.460. Retirement, when — pensions, how computed — early retirement, when, pensions, how computed — disability retirement, when, pensions, how computed — death before retirement, effect of — beneficiary defined, benefits, how computed — retirants may become active, how — minimum benefits, when. — 1. Any member may retire and receive a normal pension upon his or her written application to the board of trustees setting forth at what time not less than fifteen days nor more than one hundred eighty days subsequent to the execution and filing of such application he or she desires to be retired; provided, that the member at the time so specified for his or her retirement either (a) shall have attained age sixty-five or (b) shall have attained an age which when added to the number of years of credited service of such member shall total a sum not less than eighty. For purposes of computing any member’s age under this section, the board shall, if necessary, add to his or her actual age any accumulated and unused days of sick leave included in his or her credited service.

2. Upon retirement under subsection 1 of this section, a member shall receive an annual pension payable in monthly installments in the following manner:

(1) A member hired prior to January 1, 2018, shall receive an annual pension payable in monthly installments equal to his or her number of years of credited service multiplied by two percent of his or her average final compensation subject to a maximum pension of sixty percent of his or her average final compensation; or

(2) A member hired for the first time on or after January 1, 2018, shall receive an annual pension payable in monthly installments equal to his or her number of years of credited service multiplied by one and three-fourths percent of such member’s average final compensation subject to a maximum pension of sixty percent of the member’s average final compensation.

3. A member who is not eligible for normal pension pursuant to subsection 1 of this section but who has attained age sixty and has five or more years of credited service may make application in the same manner as pursuant to subsection 1 of this section for an early pension. His or her early pension shall be computed pursuant to subsection 2 of this section, but shall be reduced by five-ninths of one percent for each month such member’s early retirement date precedes the earliest date he or she could have received a normal pension pursuant to subsection 1 of this section had his or her service continued.

4. Upon the written application of the member or of the employing board, any active member who has five or more years of credited service with such board and does not qualify for a normal pension pursuant to subsection 1 of this section may be retired by the board of trustees, not less than fifteen days and not more than one hundred eighty days next following the date of filing such application, and receive a disability pension, provided, that the medical board after a medical examination of such member or such member’s medical records shall certify that such member is unable to further perform his or her duties due to mental or physical incapacity, and that such incapacity is likely to be permanent and that such member should be retired; or, provided the member furnishes evidence of the receipt of disability benefits under the federal Old Age, Survivors and Disability Insurance System of the Social Security Act. The determination of the board of trustees in the matter shall be final and conclusive. A member being retired pursuant to this subsection who has accumulated unused vacation and sick leave may elect to have the commencement of his or her disability pension deferred for more than one hundred eighty days during the period he or she is entitled to vacation and sick pay.

5. Upon retirement for disability, a member shall receive a disability pension until such time as he or she meets the requirements for a normal pension pursuant to subsection 1 of this section, at which time his or her disability pension will be deemed to be a normal pension. The member’s disability pension shall be the larger of:

(1) A normal pension based on his or her credited service to the date of his or her retirement for disability and calculated as if he or she were age sixty-five; or

(2) One-fourth of his or her average final compensation; except that such benefit shall not exceed the normal pension which he or she would have received upon retirement if his or her service had continued and he or she had satisfied the eligibility requirements of subsection 1 of this section and had his or her final average compensation been unchanged.

6. Once each year during the first five years following retirement for disability and once in every three-year period thereafter while receiving a disability pension, the board of trustees may, and shall, require any member receiving a disability pension who has not yet become eligible for a normal pension pursuant to subsection 1 of this section to undergo a medical examination at a place designated by the medical board or by a physician or physicians designated by such board. If any such member receiving a disability pension refuses to submit to such medical examination, his or her benefit may be discontinued until his or her withdrawal of such refusal, and if his or her refusal continues for one year, all rights in and to his or her pension may be revoked by the board of trustees.

7. If the board of trustees finds that any member receiving a disability pension is engaged in or is able to engage in a gainful occupation paying more than the difference between his or her disability pension plus benefits, if any, to which he or she and his or her family are eligible under the federal Old Age, Survivors and Disability Insurance System of the Social Security Act and the current rate of monthly compensation for the position he or she held at retirement, then the amount of his or her disability pension shall be reduced to an amount which together with the amount earnable by him or her shall equal such current rate of monthly compensation. The decisions of the board of trustees in regard to such modification of disability benefits shall be final and conclusive.

8. If any member receiving a disability pension is restored to service as an employee, he or she shall again become an active member of the retirement system and contribute thereunder. His or her credited service at the time of his or her retirement for disability shall be restored and the excess of his or her accumulated contributions at his or her retirement for disability over the total disability pension payments which he or she received shall be credited to his or her account.

9. If a member with fewer than five years credited service ceases to be an employee, except by death, he or she shall be paid the amount of his or her accumulated contributions in accordance with applicable provisions of the Internal Revenue Code.

10. If a member with five years or more credited service ceases to be an employee, except by death or retirement, he or she shall be paid on demand the amount of his or her accumulated contributions, or he or she may leave his or her accumulated contributions with the retirement system and be an inactive member and claim a retirement benefit at any time after he or she reaches the minimum age for retirement, except that if such a member’s accumulated contributions do not exceed the involuntary distribution limits under provisions of the Internal Revenue Code, the member must elect to become an inactive member within thirty days of employment separation to avoid application of the involuntary distribution provisions of the Internal Revenue Code. When an inactive member presents his or her valid claim to the board of trustees, he or she shall be granted a benefit at such time and for such amount as is available pursuant to subsection 2 or 3 of this section in accordance with the provisions of law in effect at the time his or her active membership ceased. The accumulated contributions of an inactive member may be withdrawn at any time upon ninety days’ notice or such shorter notice as is approved by the board of trustees. If an inactive member dies before retirement, his or her accumulated contributions shall be paid to his or her designated beneficiary, if living, otherwise to the estate of the member. A member’s accumulated contributions shall not be paid to him or her so long as he or she remains in service as an employee.

11. Any member upon retirement shall receive his or her pension payable throughout life subject to the provision that if his or her death occurs before he or she has received total benefits at least as large as his or her accumulated contributions at retirement, the difference shall be paid in one sum to his or her designated beneficiary, if living, otherwise to the estate of the retired member.

12. Prior to the date of retirement pursuant to subsection 2, 3, or 4 of this section, a member may elect to receive the actuarial equivalent of his or her pension in a lesser amount, payable throughout life under one of the following options with the provision that:

Option 1.

Upon his or her death, his or her pension shall be continued throughout the life of and paid to his or her beneficiary, or

Option 2.

Upon his or her death, one-half of his or her pension shall be continued throughout the life of and paid to his or her beneficiary, or

Option 3.

Upon his or her death, his or her pension shall be continued throughout the life of and paid to his or her beneficiary, provided that in the event his or her designated beneficiary predeceases him or her, then his or her pension shall be adjusted effective the first day of the month following the month in which his or her designated beneficiary died to the amount determined pursuant to subsection 2 or 3 of this section at the time of his or her retirement, or

Option 4.

Upon his or her death, one-half of his or her pension shall be continued throughout the life of and paid to his or her beneficiary, provided that in the event his or her designated beneficiary predeceases him or her, then his or her pension shall be adjusted effective the first day of the month following the month in which his or her designated beneficiary died to the amount determined pursuant to subsection 2 or 3 of this section at the time of his or her retirement.

Option 5.

Prior to age sixty-two the member will receive an increased pension, where the total pension prior to age sixty-two is approximately equal to the pension after age sixty-two plus the member’s estimated federal Social Security benefit, provided that the reduced pension after age sixty-two is not less than one-half the pension the member could have received had no option been elected.

­­

­

13. If an option has been elected pursuant to subsection 12 of this section, and both the retired member and beneficiary die before receiving total benefits as large as the member’s accumulated contributions at retirement, the difference shall be paid to the designated beneficiary of the person last entitled to benefits, if living, otherwise to the estate of the person last entitled to benefits.

14. If an active member dies while an employee and with five or more years of credited service and a dependent of the member is designated as beneficiary to receive his or her accumulated contributions, such beneficiary may, in lieu thereof, request that benefits be paid under option 1, subsection 12 of this section, as if the member had attained age sixty, if the member was less than sixty years of age at the time of his or her death, and had retired under such option as of the date of death, provided that under the same circumstances a member may provide by written designation that benefits must be paid pursuant to option 1 to such beneficiary. In addition to benefits received under option 1, subsection 12 of this section, a surviving spouse receiving benefits under this subsection shall receive sixty dollars per month for each unmarried dependent child of the deceased member who is under twenty-two years of age and is in the care of the surviving spouse; provided, that if there are more than three such unmarried dependent children one hundred eighty dollars shall be divided equally among them. A “dependent beneficiary” for the purpose of this subsection only shall mean either the surviving spouse or a person who at the time of the death of the member was receiving at least one-half of his or her support from the member, and the determination of the board of trustees as to whether a person is a dependent shall be final.

15. In lieu of accepting the payment of the accumulated contributions of a member who dies after having at least eighteen months of credited service and while an employee, an eligible beneficiary or, if no surviving eligible beneficiary, the unmarried dependent children of the member under twenty-two years of age may elect to receive the benefits pursuant to subdivision (1), (2), (3), or (4) of this subsection. An “eligible beneficiary” is the surviving spouse, unmarried dependent children under twenty-two years of age or dependent parents of the member, if designated as beneficiary. A “dependent” is one receiving at least one-half of his or her support from the member at his or her death.

(1) A surviving spouse who is sixty-two years of age at the death of the member or upon becoming such age thereafter, and who was married to the member at least one year, may receive sixty dollars per month for life. A spouse may receive this benefit after receiving benefits pursuant to subdivision (2) of this subsection.

(2) A surviving spouse who has in his or her care an unmarried dependent child of the deceased member under twenty-two years of age may receive sixty dollars per month plus sixty dollars per month for each child under twenty-two years of age but not more than a total of two hundred forty dollars per month.

(3) If no benefits are payable pursuant to subdivision (2) of this subsection, unmarried dependent children under the age of twenty-two may receive sixty dollars each per month; provided that if there are more than three such children one hundred eighty dollars per month shall be divided equally among them.

(4) A dependent parent upon attaining sixty-two years of age may receive sixty dollars per month as long as not remarried provided no benefits are payable at any time pursuant to subdivision (1), (2), or (3) of this subsection. If there are two dependent parents entitled to benefits, sixty dollars per month shall be divided equally between them.

(5) If the benefits pursuant to this subsection are elected and the total amount paid is less than an amount equal to the accumulated contributions of a member at his or her death, the difference shall be payable to the beneficiary or the estate of the beneficiary last entitled to benefits.

16. If a member receiving a normal pension again becomes an active member, his or her pension benefit payments shall cease during such membership and shall be resumed upon subsequent retirement together with such pension benefit as shall accrue by reason of his or her latest period of membership. Except as otherwise provided in section 105.269, a retired member may not receive a pension benefit for any month for which he or she receives compensation from an employing board, except he or she may serve as a part-time or temporary employee for not to exceed sixty days in any calendar year without becoming a member and without having his or her pension benefit discontinued. A retired member may also serve as a member of the board of trustees and receive any reimbursement for expenses allowed him or her because of such service without becoming an active member and without having his or her pension benefit discontinued or reduced.

17. Upon approval of the board of trustees, any member may make contributions in addition to those required. Any additional contributions shall be accumulated at interest and paid in addition to the benefits provided hereunder. The board of trustees shall make such rules and regulations as it deems appropriate in connection with additional contributions including limitations on amounts of contributions and methods of payment of benefits.

18. Notwithstanding any other provisions of this section, any member retiring on or after age sixty-five who has five or more years of credited service shall be entitled to an annual pension of the lesser of (a) an amount equal to his or her number of years of credited service multiplied by one hundred twenty dollars, or (b) one thousand eight hundred dollars. Upon the death of such member, any benefits payable to the beneficiary of such member shall be computed as otherwise provided.

(L. 1943 p. 805 § 6, A.L. 1949 p. 532, A.L. 1953 p. 438, A.L. 1957 p. 462, A.L. 1961 p. 384, A.L. 1965 p. 293, A.L. 1967 p. 263, A.L. 1972 H.B. 1266, A.L. 1973 S.B. 256, A.L. 1978 S.B. 542, A.L. 1979 S.B. 392, A.L. 1981 H.B. 33, et al., A.L. 1983 S.B. 3, A.L. 1986 H.B. 1216, A.L. 1987 H.B. 558, et al. merged with H.B. 384 Revision, A.L. 1988 H.B. 1100, et al., A.L. 1989 S.B. 146, A.L. 1990 H.B. 1347, et al., A.L. 2001 H.B. 660, A.L. 2017 S.B. 62)



Section 169.466 Annual pension increase, when.

Effective 28 Aug 2007

Title XI EDUCATION AND LIBRARIES

169.466. Annual pension increase, when. — 1. Any retired member with fifteen or more years of creditable service at retirement receiving retirement benefits on August 28, 1997, shall receive on January first of each year, commencing on January 1, 1998, an increase in the amount of benefits received by the retired member pursuant to sections 169.410 to 169.540 during the preceding year of one hundred percent of the increase in the consumer price index calculated in the manner provided in this section; except that, no such increase in retirement benefits shall be paid for any year if such increase in the consumer price index is less than one percent. Such annual retirement benefit increase, however, shall not exceed three percent. A retired member qualified to receive an annual retirement benefit increase pursuant to this section shall not be eligible to receive an additional benefit until the January first after the first anniversary of the date on which he or she commenced receiving retirement benefits pursuant to sections 169.410 to 169.540. Benefits shall not be decreased in the case of a decrease in the consumer price index for any year.

2. For the purpose of this section, any increase in the consumer price index shall be determined by the board of trustees in November of each year based on the consumer price index for the twelve-month period ended on September thirtieth of such year over the consumer price index for the twelve-month period ended on September thirtieth of the year immediately prior thereto. Any increase so determined shall be applied by the board of trustees in calculating increases in retirement benefits that become payable pursuant to this section for the twelve-month period beginning on the January first immediately following such determination.

3. An annual increase in retirement benefits, if any, shall be payable monthly with monthly installments of other retirement benefits pursuant to sections 169.410 to 169.540.

(L. 1996 S.B. 860, A.L. 1997 H.B. 612 merged with S.B. 309, A.L. 2001 H.B. 660, A.L. 2007 S.B. 406)



Section 169.471 Board of education authorized to increase retirement benefits, adopt and implement additional plans.

Effective 28 Aug 2007

Title XI EDUCATION AND LIBRARIES

169.471. Board of education authorized to increase retirement benefits, adopt and implement additional plans. — 1. The board of education is authorized from time to time, in its discretion, to increase the retirement benefits now or hereafter provided pursuant to sections 169.410 to 169.540 and to adopt and implement additional retirement benefits and plans, including without limitation early retirement plans, deferred retirement option plans and cost-of-living adjustments, but excluding compensation to retired members pursuant to section 169.475, and for such purpose the contribution rate of members of the retirement system may be increased to provide part of the cost thereof, subject to the following conditions:

(1) Any such increase in retirement benefits and additional retirement benefits and plans shall be approved by the board of trustees;

(2) The board of trustees shall have presented to the board of education the projected increases in rates of contribution which will be required to be made by members and the board of education to the retirement system to pay the cost of such increases in retirement benefits and additional retirement benefits and plans; and

(3) Any increase in the contribution rate of members of the retirement system shall be approved by the board of trustees and shall be deducted from the compensation of each member by the employing board and transferred and credited to the individual account of each member from whose compensation the deduction was made, and shall be administered in accordance with sections 169.410 to 169.540; provided that, any such increase in the members' contribution rate shall not exceed one-half of one percent of compensation in any year for such increases to retirement benefits and additional retirement benefits and plans adopted during such year by the board of education pursuant to this section, and all such increases in the members' contribution rate shall, in the aggregate, not exceed two percent of compensation.

2. The board of trustees is authorized from time to time, in its discretion, to increase the retirement benefits, now or hereinafter provided under sections 169.410 to 169.540, and to adopt and implement additional retirement benefits for persons who have retired, including cost-of-living adjustments, provided that the board of trustees finds the additional benefit will not require an increase in the contribution rate required by the members, will not increase the contribution required from the board of education, and is actuarially sound. In the event the board of trustees authorizes an increase under this section, it shall certify in writing to the board of education the findings, including but not limited to all actuarial assumptions, upon which the board of trustees determined that the increase in benefits would result in no increase in contributions by members or the board of education.

(L. 1996 S.B. 860, A.L. 2001 H.B. 660, A.L. 2007 S.B. 406)



Section 169.475 Retired member, employment as special advisor, duties, compensation — district to reimburse system, when.

Effective 28 Aug 2001

Title XI EDUCATION AND LIBRARIES

169.475. Retired member, employment as special advisor, duties, compensation — district to reimburse system, when. — 1. Any retired member now receiving pension benefits, who served five years or more as an employee of the school district and who retired after June 30, 1957, and prior to January 1, 1971, shall, upon application to the retirement system, be employed by that retirement system as a special school advisor and supervisor. Any person so employed shall perform such duties as the board of trustees directs, and shall receive a salary of five dollars per month for each year of service not to exceed seventy-five dollars per month, payable by the retirement system as part of its administrative costs, but the payment to the retired person for such services, together with the pension benefits the person receives, shall not exceed one hundred fifty dollars per month. The employment provided for by this subsection shall in no way affect any person's eligibility for pension benefits or for employment pursuant to other subsections of this section.

2. Any retired member now receiving pension benefits, who served ten years or more as an employee of the school district and who retired prior to January 1, 1955, shall, upon application to the retirement system be employed by that retirement system as a special school advisor and supervisor. Any person so employed shall perform such duties as the board of trustees directs, and shall receive a salary of two hundred fifty dollars per month payable by the retirement system as part of its administrative costs, but payment to the retired person for such services shall be reduced by the pension benefits the person receives. The employment provided for by this subsection shall in no way affect any person's eligibility for pension benefits or for employment pursuant to other subsections of this section, subject to the limitation set forth in subsection 3 of this section.

3. Any retired member now receiving pension benefits who retired prior to January 1, 1976, shall, upon application to the retirement system, be employed by that retirement system as a school consultant. Any person so employed shall perform such duties as the board of trustees directs, and shall receive a salary equal to four dollars per month for each year (or major portion of a year) between the date of the person's retirement and December 31, 1981, plus two dollars per month for each year (or major portion of a year) between January 1, 1982, and December 31, 1984, and, in addition, shall be entitled to receive the insurance benefits provided retired members pursuant to section 169.476 payable by the retirement system as part of its administrative costs. The employment provided for by this subsection shall in no way affect any person's eligibility for pension benefits or for employment pursuant to other subsections of this section, provided that total salaries payable to any retired member pursuant to subsections 2 and 3 of this section shall not exceed two hundred fifty dollars per month.

4. Any retired member now receiving pension benefits who retired on or after January 1, 1976, and prior to December 31, 1984, shall, upon application to the retirement system, be employed by the retirement system as a school consultant. Any person so employed shall perform such duties as the board of trustees directs and shall receive a salary equal to four dollars per month for each year (or major portion of a year) between the date of the person's retirement and December 31, 1984, and, in addition, shall be entitled to receive the insurance benefits provided retired members pursuant to section 169.476 payable by the retirement system as part of its administrative costs. The employment provided for by this subsection shall in no way affect any person's eligibility for pension benefits or for employment pursuant to other subsections of this section.

5. Any retired member now receiving pension benefits or who retires prior to December 31, 1986, shall, after application to the retirement system, be employed by the retirement system as a school consultant. Any person so employed shall perform such duties as the board of trustees directs and shall receive a salary equal to two dollars per month for each year (or major portion of a year) between the date of the person's retirement and December 31, 1986, payable by the retirement system as part of its administrative costs. The employment provided for by this subsection shall in no way affect any person's eligibility for pension benefits or for employment pursuant to other subsections of this section.

6. Any retired member now receiving pension benefits or who retires prior to December 31, 1988, shall, after application to the retirement system, be employed by the retirement system as a school consultant. Any person so employed shall perform such duties as the board of trustees directs and shall receive a salary equal to two dollars per month for each year (or major portion of a year) between the date of the person's retirement and December 31, 1988, payable by the retirement system as part of its administrative costs. The employment provided for by this subsection shall in no way affect any person's eligibility for pension benefits or for employment pursuant to other subsections of this section.

7. Any retired member now receiving pension benefits or who retires prior to December 31, 1990, shall, after application to the retirement system, be employed by the retirement system as a school consultant. Any person so employed shall perform such duties as the board of trustees directs and shall receive a salary equal to two dollars per month for each year (or major portion of a year) between the date of the person's retirement and December 31, 1990, not to exceed ten years, payable by the retirement system as part of its administrative costs. The employment provided for by this subsection shall in no way affect any person's eligibility for pension benefits or for employment pursuant to other subsections of this section.

8. Any retired member now receiving pension benefits or who retires prior to December 31, 1993, shall, after application to the retirement system, be employed by the retirement system as a school consultant. Any person so employed shall perform such duties as the board of trustees directs and shall receive a salary equal to three dollars per month for each year (or major portion of a year) between the date of the person's retirement and December 31, 1993, payable by the retirement system as part of its administrative costs. The employment provided by this subsection shall in no way affect any person's eligibility for pension benefits or for employment pursuant to other subsections of this section.

9. Any retired member now receiving pension benefits with fifteen years or more creditable service at retirement, shall, after application to the retirement system, be employed by the retirement system as a consultant. Any person so employed shall, upon the request of the board of trustees, give the board, orally or in writing, a short detailed statement of the problems of retirement under the current monthly benefits. As compensation for the obligation to perform the extra duty imposed by this subsection, each consultant who meets the qualification prescribed in subsection 7 of this section, shall receive, in addition to all other compensation payable pursuant to this section, an increase in compensation each year computed on the total amount which such consultant receives pursuant to this section of one hundred percent of the increase in the consumer price index calculated and payable in the manner specified in section 169.466. A consultant otherwise qualified to receive compensation pursuant to this subsection shall not be eligible to receive such compensation until the January first after he or she has been retired for at least twelve months. Any such annual increase in compensation, however, shall not exceed three percent, and the total increase in compensation pursuant to this subsection shall not exceed ten percent of the total compensation such consultant was receiving pursuant to this section on August 28, 1996. Additional compensation payable pursuant to this subsection shall be payable by the retirement system as part of its administrative costs. The employment provided for in this subsection shall in no way affect any person's eligibility for pension benefits or for employment pursuant to other subsections of this section.

10. Annually, immediately after the close of the fiscal year of the retirement system, the actuary for the system shall determine if the payments made pursuant to the provisions of this section have impaired the actuarial soundness of the plan, and upon the actuary's certification that the soundness has been so impaired, the system shall bill the school district which last employed the retired person on a full-time basis for reimbursement of the amount paid to that person during the preceding fiscal year. The school district shall forthwith accordingly reimburse the retirement system.

11. Effective January 1, 2002, all payments made pursuant to this section shall be paid as cost-of-living benefits rather than as expenses of the retirement system.

(L. 1979 S.B. 392, A.L. 1981 H.B. 33, et al., A.L. 1983 S.B. 3, A.L. 1984 S.B. 407, A.L. 1986 H.B. 1216, A.L. 1988 H.B. 1100, et al., A.L. 1990 H.B. 1347, et al., A.L. 1993 S.B. 148, A.L. 1996 S.B. 860, A.L. 2001 H.B. 660)



Section 169.476 Insurance for retired members may be provided — rules and regulations.

Effective 28 Aug 2001

Title XI EDUCATION AND LIBRARIES

169.476. Insurance for retired members may be provided — rules and regulations. — The retirement system may contribute toward an insurance plan for the benefit of retired members which may provide dental, hospital, surgical, medical, life, accident, and similar insurance benefits as approved by the board of trustees. Such contributions shall be a part of the administrative costs of the retirement system. The board of trustees shall make such rules and regulations as it deems appropriate in connection with such plan.

(L. 1981 H.B. 33, et al., A.L. 2001 H.B. 660)



Section 169.480 Board to be trustees of funds — investment — income credited — payments, how made — current funds kept — duties of trustees.

Effective 28 Aug 2001

Title XI EDUCATION AND LIBRARIES

169.480. Board to be trustees of funds — investment — income credited — payments, how made — current funds kept — duties of trustees. — 1. The board of trustees shall be the trustees of all the funds of the system and shall have full power to invest and reinvest such funds, and such trustees shall have full power to hold, purchase, sell, assign, transfer or dispose of any of the securities and investments in which such funds shall have been invested, as well as of the proceeds of such investments and any moneys belonging to such funds.

2. The board of trustees shall annually credit each member's individual account with interest on the largest balance remaining in each account for the entire year and at the rate determined by the board.

3. The board of trustees may employ a bank having fiduciary powers for the provision of such custodial or clerical services as the board may deem appropriate. Disbursement of funds of the retirement system shall be under the general supervision of the board of trustees and shall be in accordance with procedures established or approved by the board of trustees with the concurrence of the system's auditors.

4. For the purpose of meeting disbursements for pensions and other payments, there may be kept available cash on deposit in one or more banks or trust companies in the school district, organized under the laws of the state of Missouri, or of the United States; provided, that the amount on deposit in any one bank or trust company shall not exceed twenty-five percent of the paid-up capital and surplus of such bank or trust company, and for all deposits the board of trustees shall require of the banks or trust companies as security for the safekeeping and payment of the deposits securities of a like kind and character as may be required by law for the safekeeping and payment of deposits made by the state treasurer.

5. Except as herein provided, no trustee, member of the board of education or employee of either the board of trustees or the board of education shall have any direct interest in the gains or profits of any investment made by the board of trustees. Nor shall any of them directly or indirectly for himself or as an agent in any manner use the assets of the retirement system except to make such current and necessary payments as are authorized by the board of trustees, nor shall any of said persons become an endorser or surety or become in any manner an obligor for moneys loaned by or borrowed from the board of trustees.

6. No member of the board of education shall be interested in any contract with or claim against the public school retirement system in his school district. If at any time after the election of any member of the board he becomes interested in any contract or claim against said retirement system, either directly or indirectly, or as agent or employee of any individual, firm or corporation, which is so interested, he shall thereupon be disqualified to continue as a member of the board.

(L. 1943 p. 805 § 8, A.L. 1953 p. 438, A.L. 1961 p. 384, A.L. 1981 H.B. 33, et al., A.L. 1987 H.B. 558, et al., A.L. 2001 H.B. 660)

CROSS REFERENCE:

Multinational banks, securities and obligations of, investment in, when, 409.950



Section 169.490 Assets of system to be held as one fund — contribution, rate, how collected — employer's contribution rate to be calculated annually.

Effective 28 Aug 2017

Title XI EDUCATION AND LIBRARIES

169.490. Assets of system to be held as one fund — contribution, rate, how collected — employer's contribution rate to be calculated annually. — 1. All the assets of the retirement system shall be held as one fund.

2. (1) For any member hired before January 1, 2018, the employing board shall cause to be deducted from the compensation of each member at every payroll period five percent of his or her compensation.

(2) Beginning January 1, 2018, the percentage in subdivision (1) of this subsection shall increase one-half of one percent annually until such time as the percentage equals nine percent.

(3) For any member hired for the first time on or after January 1, 2018, the employing board shall cause to be deducted from the compensation of each member at every payroll period nine percent of such member’s compensation.

(4) The amounts so deducted shall be transferred to the board of trustees and credited to the individual account of each member from whose compensation the deduction was made. In determining the amount earnable by a member in any payroll period, the board of trustees may consider the rate of earnable compensation payable to such member on the first day of the payroll period as continuing throughout such payroll period; it may omit deduction from compensation for any period less than a full payroll period if the employee was not a member on the first day of the payroll period; and to facilitate the making of the deductions, it may modify the deduction required of any member by such amount as shall not exceed one-tenth of one percent of the compensation upon the basis of which such deduction was made.

(5) The deductions provided for herein are declared to be a part of the salary of the member and the making of such deductions shall constitute payments by the member out of his or her salary or earnings and such deductions shall be made notwithstanding that the minimum compensation provided by law for any member shall be reduced thereby. Every member shall be deemed to consent to the deductions made and provided for herein, and shall receipt for his or her full salary or compensation, and the making of said deductions and the payment of salary or compensation less said deduction shall be a full and complete discharge and acquittance of all claims and demands whatsoever for services rendered during the period covered by the payment except as to benefits provided by sections 169.410 to 169.540.

(6) The employing board may elect to pay member contributions required by this section as an employer pick up of employee contributions under Section 414(h)(2) of the Internal Revenue Code of 1986, as amended, and such contributions picked up by the employing board shall be treated as contributions made by members for all purposes of sections 169.410 to 169.540.

3. If a retired member receiving a pension pursuant to sections 169.410 to 169.540 is restored to active service and again becomes an active member of the retirement system, there shall be credited to his or her individual account an amount equal to the excess, if any, of his or her accumulated contributions at retirement over the total pension benefits paid to him or her.

*4. Annually, the actuary for the retirement system shall calculate each employer’s contribution as an amount equal to a certain percentage of the total compensation of all members employed by that employer. The percentage shall be fixed on the basis of the liabilities of the retirement system as shown by the annual actuarial valuation. The annual actuarial valuation shall be made on the basis of such actuarial assumptions and the actuarial cost method adopted by the board of trustees, provided that the actuarial cost method adopted shall be in accordance with generally accepted actuarial standards and that the unfunded actuarial accrued liability, if any, shall be amortized by level annual payments over a period not to exceed thirty years. The provisions of this subsection shall expire on December 31, 2017; thereafter subsection 5 of this section shall apply.

5. For calendar year 2018, the rate of contribution payable by each employer shall equal sixteen percent of the total compensation of all members employed by that employer. For each calendar year thereafter, the percentage rate of contribution payable by each employer of the total compensation of all members employed by that employer shall decrease one-half of one percent annually until calendar year 2032 when the rate of contribution payable by each employer shall equal nine percent of the total compensation of all members employed by that employer. For subsequent calendar years after 2032, the rate of contribution payable by each employer shall equal nine percent of the total compensation of all members employed by that employer.

6. The expense and contingency reserve shall be a reserve for investment contingencies and estimated expenses of administration of the retirement system as determined annually by the board of trustees.

7. Gifts, devises, bequests and legacies may be accepted by the board of trustees to be held and invested as a part of the assets of the retirement system and shall not be separately accounted for except where specific direction for the use of a gift is made by a donor.

(L. 1943 p. 805 § 9, A.L. 1951 p. 513, A.L. 1953 pp. 438, 496, A.L. 1957 p. 462, A.L. 1961 p. 384, A.L. 1967 p. 263, A.L. 1978 S.B. 542, A.L. 1981 H.B. 33, et al., A.L. 1987 H.B. 558, et al., A.L. 1989 S.B. 146, A.L. 2001 H.B. 660, A.L. 2017 S.B. 62)

*Subsection 4 expires 12-31-17.



Section 169.500 Certification of amount to be paid to retirement system, inclusion in annual budget estimates.

Effective 28 Aug 2001

Title XI EDUCATION AND LIBRARIES

169.500. Certification of amount to be paid to retirement system, inclusion in annual budget estimates. — On or before the first day of January of each year the board of trustees shall certify to the board of education, the board of trustees and the board of regents, and to the state of Missouri with respect to the contribution for members employed by these employers, the amount which will be paid to the retirement system on or before December thirty-first of that year. On or before the first day of January of each year the board of trustees shall certify to charter schools and to the state of Missouri with respect to the contribution of members employed by these employers, the amount which will be paid to the retirement system on a monthly basis beginning January first of that year. The amount so certified shall be included by the employers in their annual budget estimates.

(L. 1943 p. 805 § 10, A.L. 1953 p. 438, A.L. 1961 p. 384, A.L. 1981 H.B. 33, et al., A.L. 2001 H.B. 660)



Section 169.510 Obligations of system paid how — effect of change in law.

Effective 28 Aug 2001

Title XI EDUCATION AND LIBRARIES

169.510. Obligations of system paid how — effect of change in law. — 1. The payment of all pension benefits, refunds and other benefits or expenses pursuant to the provisions of sections 169.410 to 169.540 and all expenses in connection with the administration and operation of the retirement system are hereby made obligations chargeable against the assets of the retirement system and not of the employers, and the assets of the retirement system shall not be diverted or used for any purpose other than the payment of such obligations.

2. No alteration, amendment or repeal of sections 169.410 to 169.540 shall be deemed to affect the rights of members of any retirement system established thereunder with reference to deposits previously made, or to reduce any accrued or potential benefits to those who are members at the time when such alterations, amendments, or repeal becomes effective or to reduce the amount of any pension benefit then payable.

(L. 1943 p. 805 § 11, A.L. 1953 p. 496, A.L. 1961 p. 384, A.L. 1969 p. 282, A.L. 1987 H.B. 558, et al., A.L. 2001 H.B. 660)



Section 169.520 Funds not subject to execution, garnishment or attachment and not assignable — exceptions.

Effective 28 Aug 2014

Title XI EDUCATION AND LIBRARIES

169.520. Funds not subject to execution, garnishment or attachment and not assignable — exceptions. — Any funds created by sections 169.410 to 169.540 while in the charge and custody of the board of trustees of such retirement system shall not be subject to execution, garnishment, attachment or any other process whatsoever and shall be unassignable except as in sections 169.410 to 169.540 specifically provided or in the case of a proper order of child support issued through the family support division.

(L. 1943 p. 805 § 12, A.L. 2001 H.B. 660, A.L. 2014 H.B. 1299 Revision)



Section 169.530 False statement, misdemeanor — correction of records — adjustment.

Effective 28 Aug 1961

Title XI EDUCATION AND LIBRARIES

169.530. False statement, misdemeanor — correction of records — adjustment. — Any person who shall knowingly make any false statement, or shall falsify or permit to be falsified any record or records of this retirement system in any attempt to defraud such system, as a result of such act, shall be guilty of a misdemeanor and shall be punishable therefor under the laws of this state. Should any change or error in records result in any member or beneficiary receiving from the retirement system more or less than he would have been entitled to receive had the records been correct, the board of trustees shall have the power to correct such error and, as far as practicable, may adjust the payments in such a manner that the actuarial equivalent of the benefit to which such member or beneficiary was correctly entitled shall be paid.

(L. 1943 p. 805 § 13, A.L. 1955 p. 524, A.L. 1961 p. 384)



Section 169.540 State shall contribute no funds — exceptions.

Effective 28 Aug 2001

Title XI EDUCATION AND LIBRARIES

169.540. State shall contribute no funds — exceptions. — The state of Missouri shall contribute no funds directly or indirectly to finance the plan to pay pension benefits by appropriation bills or otherwise, except those funds which the district may receive from time to time under a law or laws providing for a general apportionment of school moneys throughout all the state and except employer contributions for members employed by the board of regents which shall be made by the state of Missouri.

(L. 1943 p. 805 § 14, A.L. 1981 H.B. 33, et al., A.L. 2001 H.B. 660)



Section 169.560 Retirees may be employed for limited time — salary amount, effect on benefits.

Effective 28 Aug 2017

Title XI EDUCATION AND LIBRARIES

169.560. Retirees may be employed for limited time — salary amount, effect on benefits. — Any person retired and currently receiving a retirement allowance pursuant to sections 169.010 to 169.141, other than for disability, may be employed in any capacity in a district included in the retirement system created by those sections on either a part-time or temporary-substitute basis not to exceed a total of five hundred fifty hours in any one school year, and through such employment may earn up to fifty percent of the annual compensation payable under the district’s salary schedule for the position or positions filled by the retiree, given such person’s level of experience and education, without a discontinuance of the person’s retirement allowance. If the school district does not utilize a salary schedule, or if the position in question is not subject to the district’s salary schedule, a retiree employed in accordance with the provisions of this section may earn up to fifty percent of the annual compensation paid to the person or persons who last held such position or positions. If the position or positions did not previously exist, the compensation limit shall be determined in accordance with rules duly adopted by the board of trustees of the retirement system; provided that, it shall not exceed fifty percent of the annual compensation payable for the position in the school district that is most comparable to the position filled by the retiree. In any case where a retiree fills more than one position during the school year, the fifty-percent limit on permitted earning shall be based solely on the annual compensation of the highest paid position occupied by the retiree for at least one-fifth of the total hours worked during the year. Such a person shall not contribute to the retirement system or to the public education employee retirement system established by sections 169.600 to 169.715 because of earnings during such period of employment. If such a person is employed in any capacity by such a district in excess of the limitations set forth in this section, the person shall not be eligible to receive the person’s retirement allowance for any month during which the person is so employed. In addition, such person shall contribute to the retirement system if the person satisfies the retirement system’s membership eligibility requirements. In addition to the conditions set forth above, this section shall apply to any person retired and currently receiving a retirement allowance under sections 169.010 to 169.141, other than for disability, who is employed by a third party or is performing work as an independent contractor, if such person is performing work in a district included in the retirement system as a temporary or long-term substitute teacher or in any other position that would normally require that person to be duly certificated under the laws governing the certification of teachers in Missouri if such person was employed by the district. The retirement system may require the district, the third-party employer, the independent contractor, and the retiree subject to this section to provide documentation showing compliance with this section. If such documentation is not provided, the retirement system may deem the retiree to have exceeded the limitations provided in this section.

(L. 1955 p. 568 § 1, A.L. 1967 p. 250, A.L. 1978 S.B. 542, A.L. 1979 S.B. 392, A.L. 1984 S.B. 407, A.L. 1991 S.B. 242, et al., A.L. 1992 H.B. 926, A.L. 1995 S.B. 378, A.L. 1996 S.B. 860, A.L. 1999 H.B. 514 merged with S.B. 308 & 314, A.L. 2005 H.B. 443, A.L. 2017 S.B. 62)



Section 169.561 Retirees return to work considered new membership in applicable retirement system — vesting period, contributions, service credit — termination, withdrawal of contributions, when.

Effective 28 Aug 2005

Title XI EDUCATION AND LIBRARIES

169.561. Retirees return to work considered new membership in applicable retirement system — vesting period, contributions, service credit — termination, withdrawal of contributions, when. — Any person retired and currently receiving a retirement allowance from either the public school retirement system of Missouri or the public education employee retirement system of Missouri, other than for disability, who elects to return to work in an employment capacity covered by either of the aforementioned retirement systems shall undertake such service under a new membership in the applicable system. The new membership for such a person shall have a vesting period of one year of creditable service, after which the person shall be eligible to retire and receive a second or subsequent retirement allowance for the service credit earned under the new membership in accordance with the law governing such matters. Contributions shall be made to the retirement system for any covered employment under the new membership at the same time and in the same manner as contributions are made for covered employment generally. Service credit shall be earned or may be acquired under the new membership in accordance with the law governing such matters. A second or subsequent membership or retirement allowance established or earned pursuant to this section shall be separate from and shall not be combined with any previous membership service credit or retirement allowance earned from the aforementioned retirement systems. Upon termination of covered employment under a second or subsequent membership, and in lieu of application for and receipt of a retirement allowance based on such service, the person may withdraw from the retirement system and receive a refund of the person's contributions during such membership in accordance with the law governing such matters; provided that, by so doing, the person shall forfeit any creditable service the person may have accrued under that membership. A person shall not receive a retirement allowance from the aforementioned retirement systems for any previous membership service while in covered employment under a new membership established pursuant to this section, nor shall a person receive such a retirement allowance in any month in which the person earns service credit under the new membership.

(L. 1999 H.B. 514 merged with S.B. 308 & 314, A.L. 2005 H.B. 443)



Section 169.563 Retirement in certain systems at fifty-five or older with five years service, procedure, computation of benefits.

Effective 28 Aug 1991

Title XI EDUCATION AND LIBRARIES

169.563. Retirement in certain systems at fifty-five or older with five years service, procedure, computation of benefits. — Any provision of this chapter to the contrary notwithstanding, any member of one of the Missouri retirement systems as provided by sections 169.270 to 169.400, or 169.600 to 169.710, who is fifty -five years of age or older, and whose creditable service is five years or more, may retire upon written application to the board of trustees of the retirement system in which he or she is a member and receive retirement benefits in an amount which is the actuarial equivalent of the normal retirement benefits the member would have commencing at the earliest date on which the member would be entitled to an unreduced benefit based on the member's creditable service at the date of the member's termination of employment.

(L. 1988 H.B. 1100, et al. § 1, A.L. 1991 S.B. 242, et al.)



Section 169.566 School retirement systems to conduct study.

Effective 28 Aug 1998

Title XI EDUCATION AND LIBRARIES

169.566. School retirement systems to conduct study. — 1. The public school retirement system of the Kansas City school district, the public school retirement system of the St. Louis City school district, and the public school retirement system shall jointly undertake a feasibility study to include the following issues:

(1) Improving portability of benefits between systems;

(2) The technical issues involved in portability of benefits between Social Security and nonSocial Security systems;

(3) Potential centralized administration of the systems.

­­

­

2. The joint committee on public employee retirement shall provide necessary assistance in the coordination of the study.

3. The study shall be presented by the joint committee on public employee retirement to the president pro tem of the senate and the speaker of the house of representatives no later than November 1, 1999.

(L. 1998 S.B. 781 § 2)



Section 169.569 Joint rules promulgated, procedure.

Effective 28 Aug 2005

Title XI EDUCATION AND LIBRARIES

169.569. Joint rules promulgated, procedure. — 1. In accordance with the recommendations made pursuant to section 169.566, the public school retirement system of Missouri, the public school retirement system of the Kansas City school district, the public school retirement system of the St. Louis City school district and the public education employee retirement system of Missouri created pursuant to this chapter shall promulgate joint rules, which shall provide for the recognition of service toward retirement eligibility rendered by certified and noncertified personnel under any of the four systems. Such rules shall be limited to creditable service established with each system and shall in no event permit any transfer of creditable service or system assets.

2. Rules required pursuant to subsection 1 of this section shall be approved, and may be amended, by a majority of all of the trustees of each board of the four retirement systems. At least thirty days prior to the meeting of any board of one of the four retirement systems to vote on approving or amending such rules, a copy of the proposed rules or amendments shall be filed with the joint committee on public employee retirement.

3. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2001, shall be invalid and void.

(L. 2001 H.B. 660 merged with S.B. 316, A.L. 2005 H.B. 443)



Section 169.570 Employment of person having rights in more than one retirement system, may purchase membership credit — purchase of equivalent credit, when, requirements.

Effective 28 Aug 2003

Title XI EDUCATION AND LIBRARIES

169.570. Employment of person having rights in more than one retirement system, may purchase membership credit — purchase of equivalent credit, when, requirements. — 1. An employee having less than five years of membership service under one of the Missouri retirement systems provided in sections 169.010 to 169.141, 169.270 to 169.400 or 169.410 to 169.540, who is subsequently employed in a position covered by another of the Missouri retirement systems, may elect within five years after employment in a district included in another of the Missouri retirement systems to purchase membership credit for service rendered under the first system; provided, however, that the employee shall be entitled to apply the membership credit thus purchased toward a service retirement only and not for any other benefit. The purchase shall be effected by the member paying to the retirement system the amount required by the rules and regulations established by the respective retirement system, or, absent such rules and regulations, an amount, with interest, based on the annual salary rate of the employee's initial employment in a district under the system in which credit is being purchased and the contribution rate in effect in that system at the date of election to purchase credit. In the retirement systems provided by sections 169.270 to 169.400 and 169.410 to 169.540, the school district shall contribute the amount required by the statutes and by the rules and regulations established by the system for each year of creditable service purchased by the incoming member.

2. A member of any Missouri public school retirement system established by sections 169.010 to 169.141, 169.270 to 169.400, 169.410 to 169.540, or 169.600 to 169.715 who has previous credit in one of the other Missouri public school retirement systems may elect to purchase equivalent credit in the member's present system provided such credit toward retirement is withdrawn and benefits terminated in the previous system. The purchase shall be effected by the member paying to the retirement system the amount required by the rules and regulations established by the respective retirement system, or absent such rules and regulations, an amount, with interest, based on the annual salary rate of the member's initial employment in a district under the system in which credit is being purchased and the contribution rate in effect in that system at the date of election to purchase credit.

3. Nothing in this section shall decrease or discontinue the benefits provided by the sections of the statutes relating to any of the public school retirement systems in the state of Missouri.

4. Payment pursuant to the provisions of this section shall be completed prior to termination of membership with the retirement system, with interest on the unpaid balance, in accordance with rules and regulations and statutes established by the respective retirement systems. The individual purchasing credit must have service credit as a member of the retirement system for at least as many years before retirement as the number of years of credit being purchased.

(L. 1957 p. 423 § 1, A.L. 1981 H.B. 33, et al., A.L. 1986 S.B. 616, A.L. 1989 H.B. 600, A.L. 1993 S.B. 126, A.L. 1995 H.B. 416, et al., S.B. 378, A.L. 1996 S.B. 860, A.L. 1997 H.B. 169 merged with S.B. 309, A.L. 2003 H.B. 346 & 174)



Section 169.572 Dissolution of marriage, court not to divide retirement benefits or Social Security benefits.

Effective 28 Aug 1991

Title XI EDUCATION AND LIBRARIES

169.572. Dissolution of marriage, court not to divide retirement benefits or Social Security benefits. — 1. No court shall divide or set aside any federal old-age, survivors or disability insurance benefit provided to any party pursuant to the federal Social Security Act, 42 U.S.C. Section 200 et seq., in any proceeding for dissolution of marriage.

2. Subsequent to August 28, 1991, a court of competent jurisdiction may divide the pension, annuity, benefits, rights, and retirement allowance provided pursuant to this chapter between the parties to any action for dissolution of marriage, to the same extent and in the same manner the court may divide any federal old-age, survivors or disability insurance benefit of the parties provided pursuant to the federal Social Security Act.

(L. 1989 H.B. 610 § 2, A.L. 1991 S.B. 242, et al. § 169.142)

(1993) Where statute provides that public school teacher's pension benefits may be divided in action for dissolution of marriage to same extent as Social Security benefits, public school teacher's pension benefits are not marital property. Kieninger v. Catlett, 854 S.W.2d 59 (Mo. App. W.D.)

(2003) Provision that public school retirement system benefits are non-divisible, nonmarital property does not violate substantive due process or equal protection rights. In re Marriage of Woodson, 92 S.W.3d 780 (Mo.banc).



Section 169.573 Plan for utilization of minority professionals, report.

Effective 26 May 1994, see footnote

Title XI EDUCATION AND LIBRARIES

169.573. Plan for utilization of minority professionals, report. — All retirement systems created in this chapter shall develop an affirmative action plan for the utilization of minority and women money managers, brokers, and investment counselors. Such retirement systems shall report their progress annually to the joint committee on public employee retirement.

(L. 1994 S.B. 575 § 1)

Effective 5-26-94



Section 169.574 Members may designate trust as beneficiary.

Effective 26 May 1994, see footnote

Title XI EDUCATION AND LIBRARIES

169.574. Members may designate trust as beneficiary. — Notwithstanding any other law to the contrary, in addition to any options available to members or retired members pursuant to this chapter, any such member or retired member may at any time designate an existing revocable or irrevocable trust or any other legal entity as the beneficiary to receive any accumulated contributions payable at the death of the member, the retired member or a beneficiary receiving monthly benefits under this chapter. Such designation shall be in writing and shall comply with rules of the board of trustees of the affected retirement system.

(L. 1994 S.B. 575 § 2 and § 3)

Effective 5-26-94



Section 169.576 Authorizes board to provide for reciprocal creditable service transfers with other states.

Effective 28 Aug 1996

Title XI EDUCATION AND LIBRARIES

169.576. Authorizes board to provide for reciprocal creditable service transfers with other states. — The board of any retirement system established in this chapter may enter into a cooperative agreement with the board of any retirement system for education employees in any other state for the purpose of allowing the transfer of creditable service. Any such agreement shall meet the same terms as specified in section 105.691 for agreements with other retirement systems in Missouri.

(L. 1996 S.B. 860)



Section 169.577 Purchase of additional creditable service to achieve minimum time required for allowance — request, form, purchase, requirements, term.

Effective 28 Aug 2003

Title XI EDUCATION AND LIBRARIES

169.577. Purchase of additional creditable service to achieve minimum time required for allowance — request, form, purchase, requirements, term. — Any member of a retirement system subject to the provisions of this chapter, who is within five years of being eligible to retire with a retirement allowance as provided in this chapter, may elect to purchase additional creditable service of up to five-tenths of a year which shall, when so purchased, be included in the total of the member's years of creditable service, used to enable the member to achieve the minimum creditable service time required for a retirement allowance, and applied in the computation of the member's annual service retirement allowance. For any member of a retirement system established by sections 169.010 to 169.141 or 169.600 to 169.715, and notwithstanding any other provision within this section to the contrary, the purchase shall be effected in the same manner as provided in section 169.056. The request for purchase of the additional creditable service shall be made in writing to the board of trustees of the system in which the applicant is a member. The purchase shall be effected by the member paying to the retirement system the amount required by the rules and regulations established by the respective retirement system, or absent such rules and regulations, the amount, with interest, the member would have contributed thereto and the amount the member's employer would have contributed thereto had the person been employed in a position covered by the retirement system for the number of months for which the member is electing to purchase credit, and had the member's compensation during such period been the same as the annual salary rate at which the member is receiving at the time of application, and the contribution rate in effect on the date of election to purchase credit. The payment shall be completed prior to termination of membership with the retirement system with interest on the unpaid balance. Nothing in this section shall be construed to allow a member to vest in the retirement system by using the creditable service purchased pursuant to the provisions of this section to reach the time of vesting.

(L. 1995 S.B. 378 § 1, A.L. 1997 H.B. 169 merged with S.B. 309, A.L. 2003 H.B. 346 & 174)



Section 169.585 Certain retired teachers to be employed by retirement system as special school advisors and supervisors, when — actuarially unsound, effect of.

Effective 28 Aug 1972

Title XI EDUCATION AND LIBRARIES

169.585. Certain retired teachers to be employed by retirement system as special school advisors and supervisors, when — actuarially unsound, effect of. — 1. Any retired teacher now receiving retirement benefits, who served five years or more as a teacher in the public schools of this state and who retired after June 30, 1957, and prior to January 1, 1971, under the provisions of this chapter, shall, upon application to the retirement system from which he is receiving retirement benefits be employed by that retirement system as a special school advisor and supervisor. Any person so employed shall perform such duties as the board of trustees of the retirement system of which he becomes an employee directs, and shall receive a salary of five dollars per month for each year of teaching service not to exceed seventy-five dollars per month, payable by the retirement system as part of its administrative costs, but the payment to the retired person for such services, together with the retirement benefits he receives under this chapter, shall not exceed one hundred fifty dollars per month. The employment provided for by this section shall in no way affect any person's eligibility for retirement benefits under this chapter.

2. Annually, immediately after the close of the fiscal year of each teacher retirement system, the actuary for the system shall determine if the payments made pursuant to the provisions of this section have impaired the actuarial soundness of the plan, and upon his certification that the soundness has been so impaired, the system shall bill each of the school districts which last employed each of these retired persons on a full-time basis for reimbursement of the amount paid to that person during the preceding fiscal year. The school districts shall forthwith accordingly reimburse the appropriate retirement system.

(L. 1972 H.B. 613 § 1)

(1975) Constitutionality upheld as not violating art. III, § 39, or art. IV, § 25, of the constitution of Missouri. State ex rel. Dreer v. Public School Retirement System (Mo.), 519 S.W.2d 290.



Section 169.587 Benefits exempted from taxation and creditors — benefits not assignable.

Effective 28 Aug 1976

Title XI EDUCATION AND LIBRARIES

169.587. Benefits exempted from taxation and creditors — benefits not assignable. — Any retirement allowance, benefit, funds, property, or rights created by, or accruing to any person under the provisions of this chapter, are hereby made and declared exempt from any tax of the state of Missouri or any political subdivision or taxing body thereof and shall not be subject to execution, garnishment, attachment, writ of sequestration, or any other claim whatsoever and shall be unassignable.

(L. 1976 S.B. 721 § 1)

CROSS REFERENCE:

Taxation by state of annuities, pensions and retirement allowances, 143.123, 143.124



Section 169.589 Discharge from Armed Forces, defined — members may elect to pay contribution to system for service time — reemployment by school district, contribution by district to be paid, when.

Effective 28 Aug 1996

Title XI EDUCATION AND LIBRARIES

169.589. Discharge from Armed Forces, defined — members may elect to pay contribution to system for service time — reemployment by school district, contribution by district to be paid, when. — 1. A member of the system established by sections 169.010 to 169.141 or sections 169.600 to 169.715 who entered the uniformed services of the United States of America, and who is reemployed pursuant to the Uniformed Services Employment and Reemployment Rights Act of 1994, or any subsequent revisions, shall be deemed to have been an employee for purposes of vesting and because of qualifying service in the uniformed services of the United States shall not be subject to the provisions of subsection 4 of section 169.050 or subsection 3 of section 169.650 with regard to termination of membership. In addition, such a member may elect within the period allowed by the Uniformed Services Employment and Reemployment Rights Act of 1994 to pay the contributions the member would have paid but for service in the uniformed services. Upon completing payment, the member shall be entitled at retirement to payment of benefits based on the period of service. When a member has elected to make contributions as described in this section, the school district reemploying the member shall pay the employer contributions it would have paid with respect to the individual, with interest. The board of trustees of the retirement system may adopt rules for administration of this section consistent with the Uniformed Services Employment and Reemployment Rights Act of 1994.

2. For the purposes of this chapter, "discharge from the Armed Forces" means the final date of discharge and shall not mean the last day of active duty.

(L. 1986 H.B. 1505 § 2, A.L. 1996 S.B. 860)



Section 169.590 Health plans for school district employees to include retirees, families of retirees and survivors.

Effective 28 Aug 2003

Title XI EDUCATION AND LIBRARIES

169.590. Health plans for school district employees to include retirees, families of retirees and survivors. — 1. Any insurance contract or plan, including a noninsurance health benefit program, which provides group health insurance or benefits for employees who are members of any retirement system established pursuant to this chapter shall contain provisions that permit:

(1) Any employee who retires, or who has retired, and is receiving or is eligible to receive retirement benefits under this chapter to remain or become a member of the group, including a noninsurance health benefit program, and to receive benefits at the same rate as all other members of the group;

(2) The spouse or surviving spouse of any employee to remain or become a member of the group, including a noninsurance health benefit program, so long as such spouse is receiving or is eligible to receive retirement benefits under this chapter; and

(3) The children or children who survive any employee to remain or become members of the group, including a noninsurance health benefit program, so long as they are receiving or are eligible to receive retirement benefits under this chapter.

2. The plan or contract may provide a different level of coverage for any person electing to remain or become a member of an eligible group, including a noninsurance health benefit program, as provided in subsection 1 of this section if such person is eligible for Medicare under the federal Health Insurance for the Aged Act, 42 U.S.C. 1395, as amended.

3. A person electing to become or remain a member of a group, including a noninsurance health benefit program, under subsection 1 of this section shall pay the premium for such coverage, including the premium for any covered dependents.

4. School districts entering into a contract with an insurance company which provides group health insurance or benefits for employees, including provisions for a noninsurance health benefit program, shall specify that such contract provides coverage for persons who have retired, their spouses and unmarried dependent children and that the enrollment period for such coverage shall be clearly stated for a period of time of not less than thirty days. Employees shall have one year from the date last employed by a school district that is subject to coverage pursuant to this section to qualify for the coverage provided.

5. School districts failing to comply with the provisions of this section shall have deducted from the state aid due such school district an amount equal to the premium for group health insurance, including a noninsurance health benefit program, for those persons denied the benefits required under the provisions of this section.

6. As used in this section, the term "noninsurance health benefit program" includes all group health plans or programs providing coverage on an expense-incurred basis, group service or indemnity type contracts issued by a nonprofit corporation, and all self-insured group health benefit plans or programs, of any type or description.

(L. 1987 S.B. 264 § 1, A.L. 1989 S.B. 352 merged with H.B. 610, A.L. 1990 H.B. 1513, A.L. 1992 H.B. 1425, A.L. 2003 H.B. 346 & 174)



Section 169.595 Sick leave or under workers' compensation, employee may receive creditable service for leave time, requirements.

Effective 28 Aug 1997

Title XI EDUCATION AND LIBRARIES

169.595. Sick leave or under workers' compensation, employee may receive creditable service for leave time, requirements. — Any employee of a school district who is a member of a system pursuant to the provisions of this chapter shall remain a member of such system during any period of leave under sick leave provisions of the district or under workers' compensation and shall receive creditable service credit, not otherwise allowable, for such leave time if the employee makes contributions to the system equal to the amount of contributions which would have been made by such employee if such employee had been on active service status, in accordance with rules and regulations established by the respective retirement system. The school district shall make contributions on behalf of the employee as provided in the applicable provisions of this chapter relating to the system involved. The contributions of the member shall be made on a monthly or other basis in the manner provided by the system. The creditable service credit provided in this section shall be granted only for the actual time of the period of leave under sick leave provisions of the district or under workers' compensation and shall not be granted after the date the member begins receiving retirement benefits from the system in which the person is a member.

(L. 1988 H.B. 1100, et al., A.L. 1991 S.B. 242, et al., A.L. 1994 H.B. 1544 merged with S.B. 575, A.L. 1997 H.B. 169 merged with S.B. 309)



Section 169.596 Retired teacher may teach full time without loss of retirement benefits, when — school district requirements.

Effective 01 Jul 2006, see footnote

Title XI EDUCATION AND LIBRARIES

169.596. Retired teacher may teach full time without loss of retirement benefits, when — school district requirements. — 1. Notwithstanding any other provision of this chapter to the contrary, a retired certificated teacher receiving a retirement benefit from the retirement system established pursuant to sections 169.010 to 169.141 may, without losing his or her retirement benefit, teach full time for up to two years for a school district covered by such retirement system; provided that the school district has a shortage of certified teachers, as determined by the school district, and provided that no such retired certificated teacher shall be employed as a superintendent. The total number of such retired certificated teachers shall not exceed, at any one time, the lesser of ten percent of the total teacher staff for that school district, or five certificated teachers.

2. Notwithstanding any other provision of this chapter to the contrary, a person receiving a retirement benefit from the retirement system established pursuant to sections 169.600 to 169.715 may, without losing his or her retirement benefit, be employed full time for up to two years for a school district covered by such retirement system; provided that the school district has a shortage of noncertificated employees, as determined by the school district. The total number of such retired noncertificated employees shall not exceed, at any one time, the lesser of ten percent of the total noncertificated staff for that school district, or five employees.

3. The employer's contribution rate shall be paid by the hiring school district.

4. In order to hire teachers and noncertificated employees pursuant to the provisions of this section, the school district shall:

(1) Show a good faith effort to fill positions with nonretired certificated teachers or nonretired noncertificated employees;

(2) Post the vacancy for at least one month;

(3) Have not offered early retirement incentives for either of the previous two years;

(4) Solicit applications through the local newspaper, other media, or teacher education programs;

(5) Determine there is an insufficient number of eligible applicants for the advertised position; and

(6) Declare a critical shortage of certificated teachers or noncertificated employees that is active for one year.

5. Any person hired pursuant to this section shall be included in the State Directory* of New Hires for purposes of income and eligibility verification pursuant to 42 U.S.C. Section 1320b-7.

(L. 2003 H.B. 346 & 174, A.L. 2005 S.B. 287)

Effective 7-01-06

*Word "Director" appears in original rolls.



Section 169.597 Hancock amendment standing — certain statutes void, when.

Effective 01 Jul 1998, see footnote

Title XI EDUCATION AND LIBRARIES

169.597. Hancock amendment standing — certain statutes void, when. — Notwithstanding any provision of this chapter to the contrary, the board of trustees of any retirement system or the governing body of any political subdivision which funds such retirement system shall have standing to seek a declaratory judgment concerning the application of Article X, Section 21 of the Missouri Constitution to the provisions of this chapter. In the event a final judgment is rendered by a court which judgment determines that any provision of this chapter constitutes a new activity or service or increase in the level of an activity or service beyond that required by existing law pursuant to Article X, Section 21 of the Missouri Constitution, or any successor to that section, that provision of this chapter shall be void ab initio and any new benefit or feature required by such provision of this chapter shall be deemed not to have accrued and shall not be payable to members.

(L. 1996 S.B. 860, A.L. 1998 S.B. 501 merged with S.B. 761)

Effective 7-1-98 (S.B. 501); 8-28-98 (S.B. 761)



Section 169.600 Definitions.

Effective 28 Aug 2005

Title XI EDUCATION AND LIBRARIES

169.600. Definitions. — As used in sections 169.600 to 169.710, unless the context clearly requires otherwise, the following words and phrases mean:

(1) "Accumulated contributions", the sum of the annual contributions a member has made to the retirement system through deductions from the member's salary, plus interest compounded annually on each year's contributions from the end of the school year during which such contributions were made;

(2) "Average compensation", as used in subdivision (3) of subsection 1 of section 169.670, shall be the total compensation paid to a member for any ten consecutive years of creditable service, or for the entire period of creditable service if less than ten years, prior to July 1, 1973, divided by one hundred twenty or by the number of months in the member's period of creditable service if less than ten years; provided, that in determining the total compensation, any annual compensation entering into the total shall not be less than one thousand two hundred dollars and shall not exceed ten thousand dollars;

(3) "Board", the board of trustees provided for in section 169.020;

(4) "Creditable service", prior service or membership service or the sum of the two if the member has both to the member's credit;

(5) "Employee", any person regularly employed by a public school district, community college district or by the board of trustees, as defined in sections 169.600 to 169.710, who devotes at least twenty hours per week to such employment in a position which is not covered by the public school retirement system of Missouri; provided, however, that no person shall be required to contribute to, or shall receive benefits from both the retirement system herein established and the public school retirement system of Missouri for the same services;

(6) "Employer", the district or other employer that makes payment directly to the employee for the employee's services;

(7) "Final average salary", the total compensation paid to a member for any three consecutive years of creditable service divided by thirty-six; provided, that in determining the total compensation, any annual compensation less than one thousand two hundred dollars shall be regarded as one thousand two hundred dollars and an annual compensation for services prior to July 1, 1973, in excess of ten thousand dollars shall be regarded as ten thousand dollars; and provided, that the board may set a maximum percentage of increase in annual compensation from one year to the next in the final average salary period;

(8) "Community college district", any public community college district organized and operated pursuant to the provisions of sections 178.770 to 178.890 which enters into an agreement with the board of trustees of the retirement system to include its eligible employees in the system immediately upon the effective date of the agreement;

(9) "Member", a person who holds membership in the retirement system;

(10) "Membership service", service rendered by a member of the system after the system becomes operative;

(11) "Prior service", service rendered by a member of the retirement system before the system becomes operative and may include service as a teacher for which credit has not been claimed from the public school retirement system of Missouri;

(12) "Public school district" or "district", any duly constituted public school district under the authority and supervision of a duly elected district or city or town board of directors or board of education, except those school districts defined in sections 169.270 and 169.410;

(13) "Retirement allowance", a monthly payment for life, during retirement;

(14) "Retirement system" or "system", the public education employee retirement system of Missouri created by sections 169.600 to 169.710;

(15) "Salary", "salary rate" or "compensation" shall mean the regular remuneration which is earned by a member as an employee of a district, but not including employer-paid fringe benefits except the value of employer-paid medical benefits (including dental and vision) for members, and not including employer-paid medical benefits (including dental and vision) for anyone other than the member, employer contributions to a deferred compensation plan, consideration for agreeing to terminate employment or other nonrecurring or unusual payments that are not a part of regular remuneration. The board by its rules may further define salary, salary rate and compensation in a manner consistent with this definition and with sections 169.600 to 169.715;

(16) "School year", the year from July first of one year to June thirtieth of the next year, inclusive, which shall also be the fiscal year of the system.

(L. 1965 p. 298 § 1, A.L. 1969 p. 284, A.L. 1973 H.B. 411, A.L. 1975 H.B. 352, A.L. 1977 H.B. 135, A.L. 1996 S.B. 857, A.L. 1997 S.B. 309, A.L. 2000 H.B. 1808, A.L. 2005 H.B. 443)



Section 169.610 System established — board of trustees to administer — funds to be kept separate.

Effective 28 Aug 2005

Title XI EDUCATION AND LIBRARIES

169.610. System established — board of trustees to administer — funds to be kept separate. — 1. There is hereby created and established a retirement system for nonteacher employees of all public school districts, as defined in sections 169.600 to 169.710, which shall be a body corporate and which shall be known as "The Public Education Employee Retirement System of Missouri". The system shall, by and in its name, sue and be sued, transact all its business, invest all of its funds, and hold all its cash, securities and other property. The system hereby established shall begin operations on the first day of November, 1965.

2. The general administration of and the responsibility for the proper operation of this retirement system and for making effective the provisions of sections 169.600 to 169.710 is hereby vested in the board of trustees for the public school retirement system as established by section 169.020.

3. Said board shall keep all funds belonging to this system separate and apart from all other funds, but shall manage and administer this system in all other respects as prescribed by section 169.020.

(L. 1965 p. 298 § 2, A.L. 1977 H.B. 135, A.L. 2005 H.B. 443)



Section 169.611 Community college district retirement system may merge with public education employees' retirement system.

Effective 28 Aug 1984

Title XI EDUCATION AND LIBRARIES

169.611. Community college district retirement system may merge with public education employees' retirement system. — 1. The board may enter into an agreement with the board of trustees of any community college district, which maintains a local retirement system for its employees who are not members of the public school retirement system of Missouri, to provide for the merger of the local retirement system into the system and, in connection with such merger, for the transfer of assets and liabilities from the local retirement system to the system, the inclusion of members of the local retirement system and all other eligible employees as members of the system, and the continuation of retirement, disability and death benefits to former members and beneficiaries of former members of the local retirement system by the system.

2. The merger agreement shall require membership in the system as of the effective date of the merger for all employees of the community college district who meet the definition of "employee" as set forth in section 169.600, RSMo 1978, including any employees who may not be members of the local retirement system as of the date of the merger agreement.

3. If the separate boards of trustees of the public school retirement system of Missouri and the community college district enter into an agreement for a merger of the local retirement system into the system, the assets and liabilities of the local retirement system, as specified in the merger agreement, existing at the effective date of the merger, shall become the property of the system, and the local retirement system shall cease to exist as of that date.

4. Members of the local retirement system of a community college district who become members of the system under this section shall receive credit in the system for credit established with the local retirement system.

5. The separate boards of trustees of the public school retirement system of Missouri and the community college district may enter into an agreement of merger under this section if the actuary employed by the public school retirement system of Missouri certifies that the merger will not actuarially impair the system. The merger agreement shall specify those assets and liabilities of the local retirement system to be transferred and shall provide for the payment of any necessary additional funds to the system by the community college district so that the merger will not actuarially impair the system.

6. No employee of a community college or member of the local retirement system who becomes a member of the system, or his beneficiary, may receive benefits greater or lesser in amount than that payable to any other member, or his beneficiary, of the system with the same creditable service and earnings records. This provision shall not apply to those former members of the local retirement system, or their beneficiaries, who are receiving monthly benefits from the local retirement system at the effective date of the merger.

7. Any retirement, disability, or death benefits being paid by the local retirement system to former members, or beneficiaries of such members, as of the effective date of the merger shall be continued by the system, and shall extend for the same period as was specified under the rules of the local retirement system which initiated the benefits.

(L. 1984 S.B. 481)



Section 169.620 Contributions by members and employers — rate — penalty for failure to remit — benefits to be reduced, when — purchase of service credit, certain members, how.

Effective 28 Aug 2005

Title XI EDUCATION AND LIBRARIES

169.620. Contributions by members and employers — rate — penalty for failure to remit — benefits to be reduced, when — purchase of service credit, certain members, how. — 1. The funds required for the operation of the retirement system created by sections 169.600 to 169.715 shall come from contributions made in equal amounts by employees as herein defined and their employers, beginning November 1, 1965, and from such interest or income as may be derived from the investment of funds of the system. All contributions shall be transmitted to the board of trustees by employers in such manner and at such times as the board by rule shall require.

2. For each school year following the date on which the system becomes operative, each and every employer of one or more persons who are members of the system shall transmit to the board of trustees, in the manner and accompanied by such supporting data as the board shall prescribe, twice the amount that is deductible from the pay of such employee or employees during the school year. Failure or refusal to transmit such amount as required shall render the person or persons responsible therefor individually liable for twice the amount so withheld. Suits for the recovery of amounts for which individuals are thus rendered liable shall be instituted and prosecuted by the board of trustees in the name of the retirement system. In addition to such civil penalty, and not in lieu thereof, any person or persons made responsible for the remittance of contributions who shall willfully and knowingly fail or refuse to transmit such contributions or any part thereof to the board of trustees shall be deemed guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than twenty-five dollars and not more than two hundred dollars. Each day such person or persons shall so fail or refuse to transmit such contributions shall be deemed a separate offense. The board of trustees may request the employer to provide the information necessary to administer the system and to advise each member of such member's status.

3. The contributions of members of the retirement system shall be collected by their employers through appropriate deductions from paychecks. The total amount deducted from the paychecks of members during any school year shall equal such a percent of their salary rates as may be required by the contribution rate then in effect. For contribution purposes any annual salary rate less than one thousand two hundred dollars shall be regarded as one thousand two hundred dollars. Contributions transmitted to the retirement system before February 20, 1996, based on salary rates which either included or excluded employer-paid medical benefits for members, shall be deemed to have been in compliance with this section. The retirement system shall not refund or adjust contributions or adjust benefit determinations with respect to any period before February 20, 1996, solely because of the treatment of employer-paid medical benefits for members. Effective December 31, 1995, compensation in excess of the limitations set forth in Section 401(a)(17) of Title 26 of the United States Code shall be disregarded for purposes of determining contributions pursuant to this section and calculating benefits paid by the public education employee retirement system of Missouri. The limitation on compensation for eligible employees shall not be less than the amount which was allowed to be taken into account under the system as in effect on July 1, 1993. For the purpose of this subsection, an "eligible employee" is an individual who was a member of the system before July 1, 1996.

4. The board of trustees shall fix and certify to the employers the level rate of contribution subject to the following:

(1) The level rate of contribution for a fiscal year shall not exceed the level rate of contribution for the prior fiscal year by more than one-quarter percent;

(2) The board shall fix and certify to the employers the rate of contribution for a fiscal year no later than six months prior to the date such rate is to be effective;

(3) The board shall fix and certify to the employers the rate of contribution for a fiscal year based on an actuarial valuation of the system as of a date not earlier than the last day of the second prior fiscal year. Such actuarial valuation of the system shall be performed using processes and actuarial assumptions that are in accordance with actuarial standards of practice in effect at the time the valuation is performed, as promulgated by the actuarial standards board or its successor; provided that such actuarial valuation shall be based on the entry age normal actuarial cost method and an asset valuation method based on the market value of system assets that may provide for smoothing of investment gains and losses, and further, that the level rate of contribution shall be the total of the normal cost and a rate which shall amortize the unfunded actuarial accrued liability over a period that shall not exceed thirty years from the date of the valuation, subject to the limitations of this subsection; and

(4) Not less than once every ten years the board shall have an actuary, other than the actuary performing the actuarial valuation pursuant to this section, review such actuarial valuation and perform an additional actuarial valuation of the system.

5. Regardless of the provisions of any law governing compensation and contracts, every employee shall be deemed to consent and agree to the deductions provided herein. Payment of salary or compensation less such deduction shall be a full and complete discharge of all salary or compensation claims and demands during the period covered by such payment, except as to the benefits provided pursuant to sections 169.600 to 169.715.

6. A person serving as an employee as defined in section 169.600, who became a member after November 1, 1965, and before July 1, 1974, and who was regularly employed to serve for twenty or more hours per week at some time during the period November 1, 1965, to July 1, 1974, may receive membership service credit for such service by paying into the system the amount, with interest at such rate as may be set by the board within the limits set by law for interest rates, the person would have contributed had the person been eligible for membership.

7. Notwithstanding any other provision of sections 169.600 to 169.715 to the contrary, no legislation shall be enacted after July 1, 2003, that increases benefits provided to members or retirees of the public education employee retirement system of Missouri above that which may be funded using a rate of contribution of five percent as determined using an actuarial valuation as provided in subsection 4 of this section; provided that, notwithstanding the provisions of this subsection, legislation may be enacted after July 1, 2003, that provides for an extension of time within which a member may make an election pursuant to subdivision (4) of subsection 1 of section 169.670.

(L. 1965 p. 298 § 3, A.L. 1969 p. 284, A.L. 1973 H.B. 411, A.L. 1975 H.B. 352, A.L. 1977 H.B. 135, A.L. 1981 S.B. 242, A.L. 1991 S.B. 242, et al., A.L. 1995 S.B. 378, A.L. 1996 S.B. 857, A.L. 1997 S.B. 309, A.L. 2000 H.B. 1808, A.L. 2003 H.B. 346 & 174, A.L. 2005 H.B. 443)



Section 169.625 Board of trustees may adopt plan requiring all contributions by employee to be paid directly to retirement system.

Effective 14 Jun 1989, see footnote

Title XI EDUCATION AND LIBRARIES

169.625. Board of trustees may adopt plan requiring all contributions by employee to be paid directly to retirement system. — The board of trustees by regulation may adopt a plan wherein each and every employer included within the retirement system shall specify that contributions withheld from compensation to members are being paid directly to the retirement system by the employer and that the members had no option to receive the contributions directly. These contributions shall be credited to member accounts as required by law, shall be included in the individual member salaries reported to the retirement system, and shall in all ways be considered member contributions.

(L. 1989 S.B. 146)

Effective 6-14-89



Section 169.630 Funds of system, how invested, how accounted for — bank or trust company to serve as depository and intermediary in investment of funds — title to securities, form — electronic funds transfer — closed meetings authorized, when.

Effective 28 Aug 2009

Title XI EDUCATION AND LIBRARIES

169.630. Funds of system, how invested, how accounted for — bank or trust company to serve as depository and intermediary in investment of funds — title to securities, form — electronic funds transfer — closed meetings authorized, when. — 1. All funds arising from the operation of sections 169.600 to 169.715 shall belong to the retirement system created in sections 169.600 to 169.715 and shall be controlled by the board of trustees and that board shall provide for the collection of these funds, see that they are safely preserved, and shall permit their disbursement only for the purposes authorized in sections 169.600 to 169.715. These funds are declared and shall be deemed to be the moneys and funds of this retirement system and not general funds of the state and shall not be commingled with any state funds or other retirement funds. Solely for the purpose of investing the funds of the retirement system, the funds may be combined with the funds of the public school retirement system of Missouri, but the funds of each system shall be accounted for separately and for all other purposes shall be separate.

2. The board shall invest all funds under its control which are in excess of a safe operating balance. The investment shall be made only in securities authorized and pursuant to the same standards set for investment by section 169.040.

3. Notwithstanding the provisions of section 105.662, the board may set up and maintain a public school and education employee retirement systems of Missouri investment fund account in which investment and reinvestment of all or part of the moneys of the system may be placed and be available for investment purposes. For the purpose of investing the funds of the retirement system, the funds may be combined with the funds of the public school retirement system of Missouri, but the funds of each system shall be accounted for separately and for all other reporting purposes shall be separate. The board of trustees may promulgate such rules and regulations consistent with the provisions of section 169.040 and this section as deemed necessary for its proper administration, pursuant to the provisions of this section and this chapter. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2009, shall be invalid and void.

4. No investment transaction authorized by the board shall be handled by any company or firm in which a member of the board has an interest, nor shall any member of the board profit directly or indirectly from any such investment. All investments shall be made for the account of the retirement system, and any securities or other properties obtained by the board of trustees may be held by a custodian in the name of the retirement system, or in the name of a nominee in order to facilitate the expeditious transfer of such securities or other property. Such securities or other properties which are not available in registered form may be held in bearer form or in book entry form. The retirement system is further authorized to deposit, or have deposited for its account, eligible securities in a central depository system or clearing corporation or in a federal reserve bank under a book entry system as defined in the Uniform Commercial Code, sections 400.8-102 and 400.8-108. When such eligible securities of the retirement system are so deposited with a central depository system, the securities may be merged and held in the name of the nominee of such securities depository and title to such securities may be transferred by bookkeeping entry on the books of such securities depository or federal reserve bank without physical delivery of the certificates or documents representing such securities.

5. With appropriate safeguards against loss by the system in any contingency, the board may designate a bank or trust company to serve as a depository of system funds and intermediary in the investment of those funds and payment of system obligations.

6. All retirement allowances or other periodic payments paid by the board shall be paid to recipients of such payments by electronic funds transfer, unless another method has been determined by the board to be appropriate. Each recipient of retirement allowances or other periodic payments shall designate a financial institution or other authorized payment agent and provide the board information necessary for the recipient to receive electronic funds transfer payments through the institution or agent designated. This subsection shall apply to retirement allowances and other periodic payments first paid on or after January 1, 1998, and shall apply to all retirement allowances and other periodic payments on and after January 1, 1999.

7. The board of trustees may deliberate about, or make tentative or final decisions on, investments or other financial matters in a closed meeting under chapter 610 if disclosure of the deliberations or decisions would jeopardize the ability to implement a decision or to achieve investment objectives. A record of the retirement system that discloses deliberations about, or a tentative or final decision on, investments or other financial matters is not a public record under chapter 610 to the extent and so long as its disclosure would jeopardize the ability to implement a decision or to achieve investment objectives.

(L. 1965 p. 298 § 4, A.L. 1975 H.B. 352, A.L. 1977 H.B. 135, A.L. 1990 H.B. 1347, et al., A.L. 1995 S.B. 378, A.L. 1996 S.B. 860, A.L. 1997 S.B. 309, A.L. 2005 H.B. 443, A.L. 2009 H.B. 265)

CROSS REFERENCE:

Multinational banks, securities and obligations of, investment in, when, 409.950.



Section 169.640 Bank deposits of system, how secured.

Effective 28 Aug 1965

Title XI EDUCATION AND LIBRARIES

169.640. Bank deposits of system, how secured. — Any funds belonging to this retirement system which are deposited in any bank or trust company shall be secured by the deposit of securities of the kind and value required by section 30.270 as security for the safekeeping and payment of deposits made by the board.

(L. 1965 p. 298 § 5)



Section 169.650 Membership — prior service credit — reinstatement — procedure.

Effective 28 Aug 2009

Title XI EDUCATION AND LIBRARIES

169.650. Membership — prior service credit — reinstatement — procedure. — 1. On and after October 13, 1965, all employees as defined in section 169.600 of districts included in this retirement system shall be members of the system by virtue of their employment, and all persons who had five years of prior service who were employees of districts included in sections 169.600 to 169.710 during the school year next preceding October 13, 1965, but who ceased to be employees prior to October 13, 1965, because of physical disability, shall be members of this system by virtue of that prior service. Individuals who qualify as independent contractors under the common law and are treated as such by their employer shall not be considered employees for purposes of membership in or contributions to the retirement system.

2. Any member who rendered service prior to November 1, 1965, as an employee as defined in section 169.600 in a district or community college district included in the system may claim credit for that service by filing with the board of trustees a complete and detailed record of the service for which the credit is claimed, together with such supporting evidence as the board may require for verification of the record. To the extent that the board finds the record correct, it shall credit the claimant with prior service and shall notify the claimant of its decision.

3. Membership shall be terminated by failure of a member to earn any membership service credit as a public school employee under this system for five consecutive school years, by death, withdrawal of contributions, or retirement.

4. If a member withdraws or is refunded the member's contributions, the member shall thereby forfeit any creditable service the member may have; provided, however, if such person again becomes a member of the system, the member may elect prior to retirement to reinstate any creditable service forfeited at the times of previous withdrawals or refunds. The reinstatement shall be effected by the member paying to the retirement system, with interest, the amount of accumulated contributions withdrawn by the member or refunded to the member with respect to the service being reinstated. A member may reinstate less than the total service previously forfeited, in accordance with rules promulgated by the board of trustees. The payment shall be completed prior to termination of membership with the retirement system with interest on the unpaid balance; provided, however, that if a member is retired on disability before completing such payments, the balance due, with interest, shall be deducted from the member's disability retirement allowance.

5. Any person who is an employee of any statewide nonprofit educational association or organization serving the active membership of the public education employee retirement system of Missouri and who works at least twenty hours per week on a regular basis in a position which is not covered by the public school retirement system of Missouri may be a member of the public education employee retirement system of Missouri. Certificated employees of such statewide nonprofit educational association or organization may not be members of the public school retirement system of Missouri unless such association or organization makes separate application pursuant to subsection 4 of section 169.130. The contributions required to be made by the employee will be deducted from salary and matched by the association or organization. After June 30, 2010, no additional nonprofit educational associations or organizations may have their employees* become members of the public school retirement system of Missouri or the public education employee retirement system of Missouri.

(L. 1965 p. 298 § 6, A.L. 1975 H.B. 352, A.L. 1977 H.B. 135, A.L. 1981 S.B. 242, A.L. 1984 S.B. 407, A.L. 1991 S.B. 242, et al., A.L. 1996 S.B. 860, A.L. 1998 S.B. 733, A.L. 2001 H.B. 660, A.L. 2003 H.B. 346 & 174, A.L. 2005 H.B. 443, A.L. 2009 H.B. 265)

*Word "employee" appears in original rolls.



Section 169.655 Purchase of membership credit for service to organization supporting education or research — limitations, requirements — transfer of funds.

Effective 28 Aug 2009

Title XI EDUCATION AND LIBRARIES

169.655. Purchase of membership credit for service to organization supporting education or research — limitations, requirements — transfer of funds. — 1. Members who have accrued at least one year of membership service credit for employment in a position covered by this retirement system and who have covered employment with this retirement system following the service for which credit is being purchased may purchase membership service credit under the circumstances, terms and conditions provided in this section. With respect to each such purchase authorized by this section the following provisions apply:

(1) The purchase shall be effected by the member paying to the retirement system the amount the member would have contributed and the amount the employer would have contributed had such member been an employee for the number of years for which the member is electing to purchase credit, and had the member's compensation during such period been the highest annual salary rate on record with the retirement system on the date of election to purchase credit. The contribution rate used in determining the amount to be paid shall be the contribution rate in effect on the date of election to purchase credit. Notwithstanding the provisions of this subsection, for all elections to purchase credit received by the retirement system on or after January 1, 2006, the member shall receive credit based on the amount paid by the member for such credit and received by the retirement system by the close of business on June thirtieth of each year. In lieu of charging the member interest on such purchase of credit, the amount to be paid by the member for any remaining credit the member has elected to purchase but has not paid for by September thirtieth of each year shall be recalculated on the following October first using the contribution rate in effect on that July first and the highest salary of record for the member as of that July first. For all elections to purchase credit received by the retirement system prior to January 1, 2006, the retirement system shall determine the cost of such purchase using the calculation method in effect for elections to purchase credit received by the retirement system on or after January 1, 2006, provided that the member shall have a one-time, irrevocable option to continue to have the cost of such purchase be determined using the calculation method in effect at the time of such election to purchase such credit. To be effective, such option must be elected by the member on a form approved by the retirement system and such form must be received by the retirement system by the close of business on June 30, 2006. The retirement system reserves the right to prohibit a purchase, impose additional requirements for making a purchase, or limit the amount of credit purchased if necessary for the retirement system to comply with federal law, including but not limited to, the provisions of Section 415 of Title 26 of the United States Code. The board of trustees may promulgate such rules and regulations consistent with the provisions of this section deemed necessary for its proper administration, pursuant to the provisions of this section and this chapter. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2009, shall be invalid and void;

(2) Membership service credit purchased pursuant to this section shall be deemed to be membership service as defined in subdivision (10) of section 169.600;

(3) An election to purchase membership service credit pursuant to this section and payment for the purchase shall be completed prior to termination of membership with the retirement system with interest on the unpaid balance;

(4) Members may purchase membership service credit in increments of one-tenth of a year, and multiple elections to purchase may be made;

(5) Additional terms and conditions applicable to purchases made pursuant to this section including, but not limited to, minimum payments, payment schedules and provisions applicable when a member fails to complete payment may be set by rules of the board.

2. Membership service credit shall not be allowed pursuant to this section or sections 169.570 and 169.577 which exceeds in length the member's membership service credit for employment in a position covered by this system, and in no event may the member receive membership service credit with both this system and another public retirement system for the same service.

3. A member who was employed for at least twenty hours per week on a regular basis by a public school district, public community college, public college, or public university, either inside or outside of this state, may elect to purchase equivalent membership service credit.

4. A member who has served in the Armed Forces of the United States of America and who was discharged or separated from the Armed Forces by other than a dishonorable discharge may elect to purchase membership service credit for the period of active duty service in the Armed Forces.

5. Any member granted unpaid maternity or paternity leave for a period, from a position covered by the retirement system, who returned to employment in such a position, may elect to purchase membership service credit for the period of leave.

6. Any member who is or was certified as a vocational-technical teacher on the basis of having a college degree or who was required to have a period of work experience of at least two years in the area of the subject being taught in order to qualify for such certification may, upon written application to the board, purchase equivalent membership service credit for such work experience which shall not exceed the two years necessary for certification if the work experience was in the area that the member taught or is teaching and was completed in two years.

7. Any member who had membership service credit with the public school retirement system of Missouri governed by sections 169.010 to 169.141 but which membership service credit was forfeited by withdrawal or refund may elect to purchase credit for such service. The public school retirement system of Missouri shall transfer to this system an amount equal to the employer contributions for the forfeited service being purchased, plus interest, which shall be applied to reduce the amount the member would otherwise pay for the purchase, provided that the amount transferred shall not exceed one-half of the purchase cost.

8. A member may elect to purchase membership service credit for service rendered while on leave from an employer, as defined in section 169.600, for a not-for-profit corporation or agency whose primary purpose is support of education or education research if the member was employed by that organization to serve twenty or more hours per week on a regular basis.

9. A member who was employed by a private school, private community college, private college, or private university, either inside or outside of this state, for at least twenty or more hours per week on a regular basis, may elect to purchase membership service credit for such service rendered.

10. A member who was employed in nonfederal public employment for at least twenty hours a week on a regular basis shall be permitted to purchase equivalent creditable service in the retirement system for such employment subject to provisions of this section.

11. A member who, while eighteen years of age or older, was employed in a position covered by Social Security for at least twenty hours a week on a regular basis shall be permitted to purchase equivalent creditable service in the retirement system for such employment subject to provisions of this section.

(L. 1995 S.B. 378, A.L. 1996 S.B. 860, A.L. 1998 S.B. 733, A.L. 1999 H.B. 514 merged with S.B. 308 & 314, A.L. 2003 H.B. 346 & 174, A.L. 2005 H.B. 443, A.L. 2009 H.B. 265)



Section 169.660 Eligibility for retirement, when — temporary-substitute service for retiree authorized, limitation, no contribution from retiree required.

Effective 28 Aug 1997

Title XI EDUCATION AND LIBRARIES

169.660. Eligibility for retirement, when — temporary-substitute service for retiree authorized, limitation, no contribution from retiree required. — 1. On and after the first day of July next following the operative date, any member who is sixty or more years of age and who has at least five years of creditable service, or who has attained age fifty-five and has at least twenty-five years of creditable service, or who has at least thirty years of creditable service regardless of age may retire and receive the full retirement benefits based on the member's creditable service. A member whose creditable service at retirement is less than five years shall not be entitled to a retirement allowance but shall be entitled to receive the member's contributions.

2. Any person retired and currently receiving a retirement allowance pursuant to sections 169.600 to 169.715, other than for disability, may be employed on either a part-time or temporary-substitute basis by a district included in the retirement system not to exceed a total of five hundred fifty hours in any one school year, without a discontinuance of the person's retirement allowance. Such a person shall not contribute to the retirement system, or to the public school retirement system established by sections 169.010 to 169.141, because of earnings during such period of employment. If such a person is employed in any capacity by such a district on a regular, full-time basis, or the person's part-time or temporary-substitute service in any capacity exceeds five hundred fifty hours in any one school year, the person shall not be eligible to receive the person's retirement allowance for any month during which the person is so employed.

3. The system shall pay a monthly retirement allowance for the month in which a retired member or beneficiary receiving a retirement allowance dies.

(L. 1965 p. 298 § 7, A.L. 1973 H.B. 411, A.L. 1984 S.B. 407, A.L. 1987 H.B. 558, et al. merged with S.B. 264, A.L. 1988 H.B. 1100, et al., A.L. 1993 S.B. 126, A.L. 1995 S.B. 378, A.L. 1996 S.B. 860, A.L. 1997 S.B. 152 merged with S.B. 309)



Section 169.663 Disability retirement, when — return to duty, effect of disability payments — disability defined.

Effective 01 Jul 2000, see footnote

Title XI EDUCATION AND LIBRARIES

169.663. Disability retirement, when — return to duty, effect of disability payments — disability defined. — 1. On or after July first next following October 13, 1969, any member who is serving an employer included in the system at the time the member becomes disabled, or who has served in such a district at some time in the twelve months immediately preceding the member's becoming disabled, and whose disability is traceable to an injury or sickness which was sustained or commenced prior to the cessation of such service, and whose age is less than sixty and whose creditable service is five years or more, may be retired with disability benefits upon written application to the board of trustees, if the member is incapacitated because of physical or mental disability as such disability is herein defined. If such disability shall cease to exist before the recipient of such benefits reaches age sixty, the member's membership status as of the date of the member's disability retirement shall be restored. If the member dies before becoming eligible for a retirement allowance, or if the member seeks to withdraw the member's accumulated contributions, the total of such disability payments shall be deducted from the amount otherwise due the member, the member's beneficiary, or the member's estate.

2. Disability, as a basis for retirement, shall render the individual incapable of earning a livelihood in any occupation and shall be of such nature as to warrant the assumption that it will be permanent. Whether or not such disability exists, in any case, shall be adjudged in the manner provided in subsection 15 of section 169.020 by the board of trustees on the basis of evidence that the board by its regulations may require.

3. For the purposes of adjustments to Social Security Administration disability benefits pursuant to 20 CFR 404.408 any member receiving disability benefits pursuant to this section who is at least fifty-five years of age and whose creditable service is at least twenty-five years shall be considered to be receiving a normal retirement benefit pursuant to this section.

(L. 1969 p. 284, A.L. 1984 S.B. 407, A.L. 1995 S.B. 378, A.L. 2000 H.B. 1808)

Effective 7-1-00



Section 169.670 Benefits, how computed — beneficiary benefits, options, election of.

Effective 28 Aug 2013

Title XI EDUCATION AND LIBRARIES

169.670. Benefits, how computed — beneficiary benefits, options, election of. — 1. The retirement allowance of a member whose age at retirement is sixty years or more and whose creditable service is five years or more, or whose sum of age and creditable service equals eighty years or more, or whose creditable service is thirty years or more regardless of age, shall be the sum of the following items:

(1) For each year of membership service, one and sixty-one hundredths percent of the member's final average salary;

(2) Six-tenths of the amount payable for a year of membership service for each year of prior service;

(3) Eighty-five one-hundredths of one percent of any amount by which the member's average compensation for services rendered prior to July 1, 1973, exceeds the average monthly compensation on which federal Social Security taxes were paid during the period over which such average compensation was computed, for each year of membership service credit for services rendered prior to July 1, 1973, plus six-tenths of the amount payable for a year of membership service for each year of prior service credit;

(4) In lieu of the retirement allowance otherwise provided by subdivisions (1) to (3) of this subsection, a member may elect to receive a retirement allowance of:

(a) One and fifty-nine hundredths percent of the member's final average salary for each year of membership service, if the member's creditable service is twenty-nine years or more but less than thirty years and the member has not attained the age of fifty-five;

(b) One and fifty-seven hundredths percent of the member's final average salary for each year of membership service, if the member's creditable service is twenty-eight years or more but less than twenty-nine years, and the member has not attained the age of fifty-five;

(c) One and fifty-five hundredths percent of the member's final average salary for each year of membership service, if the member's creditable service is twenty-seven years or more but less than twenty-eight years and the member has not attained the age of fifty-five;

(d) One and fifty-three hundredths percent of the member's final average salary for each year of membership service, if the member's creditable service is twenty-six years or more but less than twenty-seven years and the member has not attained the age of fifty-five;

(e) One and fifty-one hundredths percent of the member's final average salary for each year of membership service, if the member's creditable service is twenty-five years or more but less than twenty-six years and the member has not attained the age of fifty-five; and

(5) In addition to the retirement allowance provided in subdivisions (1) to (3) of this subsection, a member retiring on or after July 1, 2001, whose creditable service is thirty years or more or whose sum of age and creditable service is eighty years or more, shall receive a temporary retirement allowance equivalent to eight-tenths of one percent of the member's final average salary multiplied by the member's years of service until such time as the member reaches the minimum age for Social Security retirement benefits.

2. If the board of trustees determines that the cost of living, as measured by generally accepted standards, increases five percent or more in the preceding fiscal year, the board shall increase the retirement allowances which the retired members or beneficiaries are receiving by five percent of the amount being received by the retired member or the beneficiary at the time the annual increase is granted by the board; provided that, the increase provided in this subsection shall not become effective until the fourth January first following a member's retirement or January 1, 1982, whichever occurs later, and the total of the increases granted to a retired member or the beneficiary after December 31, 1981, may not exceed eighty percent of the retirement allowance established at retirement or as previously adjusted by other provisions of law. If the cost of living increases less than five percent, the board of trustees may determine the percentage of increase to be made in retirement allowances, but at no time can the increase exceed five percent per year. If the cost of living decreases in a fiscal year, there will be no increase in allowances for retired members on the following January first.

3. The board of trustees may reduce the amounts which have been granted as increases to a member pursuant to subsection 2 of this section if the cost of living, as determined by the board and as measured by generally accepted standards, is less than the cost of living was at the time of the first increase granted to the member; provided that, the reductions shall not exceed the amount of increases which have been made to the member's allowance after December 31, 1981.

4. (1) In lieu of the retirement allowance provided in subsection 1 of this section, called option 1, a member whose creditable service is twenty-five years or more or who has attained age fifty-five with five or more years of creditable service may elect, in the application for retirement, to receive the actuarial equivalent of the member's retirement allowance in reduced monthly payments for life during retirement with the provision that:

Option 2.

Upon the member's death, the reduced retirement allowance shall be continued throughout the life of and paid to such person as has an insurable interest in the life of the member as the member shall have nominated in the member's election of the option, and provided further that if the person so nominated dies before the retired member, the retirement allowance will be increased to the amount the retired member would be receiving had the member elected option 1; or

Option 3.

Upon the death of the member three-fourths of the reduced retirement allowance shall be continued throughout the life of and paid to such person as has an insurable interest in the life of the member and as the member shall have nominated in an election of the option, and provided further that if the person so nominated dies before the retired member, the retirement allowance will be increased to the amount the retired member would be receiving had the member elected option 1; or

Option 4.

Upon the death of the member one-half of the reduced retirement allowance shall be continued throughout the life of, and paid to, such person as has an insurable interest in the life of the member and as the member shall have nominated in an election of the option, and provided further that if the person so nominated dies before the retired member, the retirement allowance shall be increased to the amount the retired member would be receiving had the member elected option 1; or

Option 5.

Upon the death of the member prior to the member having received one hundred twenty monthly payments of the member's reduced allowance, the remainder of the one hundred twenty monthly payments of the reduced allowance shall be paid to such beneficiary as the member shall have nominated in the member's election of the option or in a subsequent nomination. If there is no beneficiary so nominated who survives the member for the remainder of the one hundred twenty monthly payments, the reserve for the remainder of such one hundred twenty monthly payments shall be paid to the surviving spouse, surviving children in equal shares, surviving parents in equal shares, or estate of the last person, in that order of precedence, to receive a monthly allowance in a lump sum payment. If the total of the one hundred twenty payments paid to the retired individual and the beneficiary of the retired individual is less than the total of the member's accumulated contributions, the difference shall be paid to the beneficiary in a lump sum; or

Option 6.

Upon the death of the member prior to the member having received sixty monthly payments of the member's reduced allowance, the remainder of the sixty monthly payments of the reduced allowance shall be paid to such beneficiary as the member shall have nominated in the member's election of the option or in a subsequent nomination. If there is no beneficiary so nominated who survives the member for the remainder of the sixty monthly payments, the reserve for the remainder of such sixty monthly payments shall be paid to the surviving spouse, surviving children in equal shares, surviving parents in equal shares, or estate of the last person, in that order of precedence, to receive a monthly allowance in a lump sum payment. If the total of the sixty payments paid to the retired individual and the beneficiary of the retired individual is less than the total of the member's accumulated contributions, the difference shall be paid to the beneficiary in a lump sum; or

Option 7.

A plan of variable monthly benefit payments which provides, in conjunction with the member's retirement benefits under the federal Social Security laws, level or near-level retirement benefit payments to the member for life during retirement, and if authorized, to an appropriate beneficiary designated by the member. Such a plan shall be actuarially equivalent to the retirement allowance under option 1 and shall be available for election only if established by the board of trustees under duly adopted rules.

(2) The election of an option may be made only in the application for retirement and such application must be filed prior to the date on which the retirement of the member is to be effective. If either the member or the person nominated dies before the effective date of retirement, the option shall not be effective, provided that:

(a) If the member or a person retired on disability retirement dies after attaining age fifty-five and acquiring five or more years of creditable service or after acquiring twenty-five or more years of creditable service and before retirement, except retirement with disability benefits, and the person named by the member as the member's beneficiary has an insurable interest in the life of the deceased member, the designated beneficiary may elect to receive either survivorship payments under option 2 or a payment of the member's accumulated contributions. If survivorship benefits under option 2 are elected and the member at the time of death would have been eligible to receive an actuarial equivalent of the member's retirement allowance, the designated beneficiary may further elect to defer the option 2 payments until the date the member would have been eligible to receive the retirement allowance provided in subsection 1 of this section.

(b) If the member or a person retired on disability retirement dies before attaining age fifty-five but after acquiring five but fewer than twenty-five years of creditable service, and the person named as the beneficiary has an insurable interest in the life of the deceased member or disability retiree, the designated beneficiary may elect to receive either a payment of the person's accumulated contributions or survivorship benefits under option 2 to begin on the date the member would first have been eligible to receive an actuarial equivalent of the person's retirement allowance, or to begin on the date the member would first have been eligible to receive the retirement allowance provided in subsection 1 of this section.

5. If the total of the retirement or disability allowances paid to an individual before the person's death is less than the person's accumulated contributions at the time of the person's retirement, the difference shall be paid to the person's beneficiary or, if there is no beneficiary, to the surviving spouse, surviving children in equal shares, surviving parents in equal shares, or person's estate, in that order of precedence; provided, however, that if an optional benefit, as provided in option 2, 3 or 4 in subsection 4 of this section, had been elected and the beneficiary dies after receiving the optional benefit, then, if the total retirement allowances paid to the retired individual and the individual's beneficiary are less than the total of the contributions, the difference shall be paid to the surviving spouse, surviving children in equal shares, surviving parents in equal shares, or estate of the beneficiary, in that order of precedence, unless the retired individual designates a different recipient with the board at or after retirement.

6. If a member dies and his or her financial institution is unable to accept the final payment or payments due to the member, the final payment or payments shall be paid to the beneficiary of the member or, if there is no beneficiary, to the surviving spouse, surviving children in equal shares, surviving parents in equal shares, or estate of the member, in that order of precedence, unless otherwise stated. If the beneficiary of a deceased member dies and his or her financial institution is unable to accept the final payment or payments, the final payment or payments shall be paid to the surviving spouse, surviving children in equal shares, surviving parents in equal shares, or estate of the member, in that order of precedence, unless otherwise stated.

7. If a member dies before receiving a retirement allowance, the member's accumulated contributions at the time of the member's death shall be paid to the member's beneficiary or, if there is no beneficiary, to the surviving spouse, surviving children in equal shares, surviving parents in equal shares, or to the member's estate; provided, however, that no such payment shall be made if the beneficiary elects option 2 in subsection 4 of this section, unless the beneficiary dies before having received benefits pursuant to that subsection equal to the accumulated contributions of the member, in which case the amount of accumulated contributions in excess of the total benefits paid pursuant to that subsection shall be paid to the surviving spouse, surviving children in equal shares, surviving parents in equal shares, or estate of the beneficiary, in that order of precedence.

8. If a member ceases to be an employee as defined in section 169.600 and certifies to the board of trustees that such cessation is permanent or if the person's membership is otherwise terminated, the person shall be paid the person's accumulated contributions with interest.

9. Notwithstanding any provisions of sections 169.600 to 169.715 to the contrary, if a member ceases to be an employee as defined in section 169.600 after acquiring five or more years of creditable service, the member may, at the option of the member, leave the member's contributions with the retirement system and claim a retirement allowance any time after the member reaches the minimum age for voluntary retirement. When the member's claim is presented to the board, the member shall be granted an allowance as provided in sections 169.600 to 169.715 on the basis of the member's age and years of service.

10. The retirement allowance of a member retired because of disability shall be nine-tenths of the allowance to which the member's creditable service would entitle the member if the member's age were sixty.

11. Notwithstanding any provisions of sections 169.600 to 169.715 to the contrary, any member who is a member prior to October 13, 1969, may elect to have the member's retirement allowance computed in accordance with sections 169.600 to 169.715 as they existed prior to October 13, 1969.

12. Any application for retirement shall include a sworn statement by the member certifying that the spouse of the member at the time the application was completed was aware of the application and the plan of retirement elected in the application.

13. Notwithstanding any other provision of law, any person retired prior to August 14, 1984, who is receiving a reduced retirement allowance under option 1 or 2 of subsection 4 of this section, as the option existed prior to August 14, 1984, and whose beneficiary nominated to receive continued retirement allowance payments under the elected option dies or has died, shall upon application to the board of trustees have the person's retirement allowance increased to the amount the person would have been receiving had the person not elected the option actuarially adjusted to recognize any excessive benefits which would have been paid to the person up to the time of the application.

14. Benefits paid pursuant to the provisions of the public education employee retirement system of Missouri shall not exceed the limitations of Section 415 of Title 26 of the United States Code, except as provided under this subsection. Notwithstanding any other law, the board of trustees may establish a benefit plan under Section 415(m) of Title 26 of the United States Code. Such plan shall be credited solely for the purpose described in Section 415(m)(3)(A) of Title 26 of the United States Code. The board of trustees may promulgate regulations necessary to implement the provisions of this subsection and to create and administer such benefit plan.

15. Any member who has retired prior to July 1, 1999, and the designated beneficiary of a deceased retired member upon request shall be made, constituted, appointed and employed by the board as a special consultant on the matters of education, retirement and aging. As compensation for such duties the person shall receive a payment equivalent to seven and four-tenths percent of the previous month's benefit, which shall be added to the member's or beneficiary's monthly annuity and which shall not be subject to the provisions of subsections 2 and 3 of this section for the purposes of the limit on the total amount of increases which may be received.

16. Any member who has retired prior to July 1, 2000, and the designated beneficiary of a deceased retired member upon request shall be made, constituted, appointed and employed by the board as a special consultant on the matters of education, retirement and aging. As compensation for such duties the person shall receive a payment equivalent to three and four-tenths percent of the previous month's benefit, which shall be added to the member's or beneficiary's monthly annuity and which shall not be subject to the provisions of subsections 2 and 3 of this section for the purposes of the limit on the total amount of increases which may be received.

17. Any member who has retired prior to July 1, 2001, and the designated beneficiary of a deceased retired member upon request shall be made, constituted, appointed and employed by the board as a special consultant on the matters of education, retirement and aging. As compensation for such duties the person shall receive a payment equivalent to seven and one-tenth percent of the previous month's benefit, which shall be added to the member's or beneficiary's monthly annuity and which shall not be subject to the provisions of subsections 2 and 3 of this section for the purposes of the limit on the total amount of increases which may be received.

(L. 1965 p. 298 § 8, A.L. 1969 p. 284, A.L. 1973 H.B. 411, A.L. 1977 H.B. 135, A.L. 1981 S.B. 242, A.L. 1984 S.B. 407, A.L. 1986 S.B. 616, A.L. 1988 H.B. 1100, et al., A.L. 1990 H.B. 1347, et al., A.L. 1991 S.B. 242, et al., A.L. 1993 S.B. 126, A.L. 1994 H.B. 1544 merged with S.B. 575, A.L. 1995 S.B. 378, A.L. 1996 S.B. 860, A.L. 1997 S.B. 309, A.L. 1998 S.B. 501, S.B. 733, A.L. 1999 S.B. 308 & 314, A.L. 2000 H.B. 1808, A.L. 2001 H.B. 660, A.L. 2003 H.B. 346 & 174, A.L. 2005 H.B. 443, A.L. 2007 S.B. 406, A.L. 2009 H.B. 265, A.L. 2013 S.B. 17)



Section 169.673 Partial lump sum distribution, when — changes in distribution amount, formula — death, effect of.

Effective 28 Aug 2005

Title XI EDUCATION AND LIBRARIES

169.673. Partial lump sum distribution, when — changes in distribution amount, formula — death, effect of. — 1. Any member eligible for a retirement allowance pursuant to section 169.670 and who has not previously received a retirement allowance, including an allowance under disability retirement, pursuant to section 169.670, and whose sum of age and creditable service equals eighty-six years or more or whose creditable service is thirty-three years or more or whose age is sixty-three years or more and has eight years or more creditable service may elect a distribution under the partial lump sum option plan provided in this section if the member notifies the retirement system on the application for retirement of the member's effective date of retirement; provided that the partial lump sum option plan may not be elected if the member elects a retirement allowance under option 7 of subdivision (1) of subsection 4 of section 169.670.

2. A member entitled to make an election pursuant to this section may elect to receive a lump sum distribution in addition to the member's monthly retirement allowance payment pursuant to section 169.670 as reduced pursuant to this section. Such member may elect the amount of the member's lump sum distribution from one, but not more than one, of the following options:

(1) A lump sum amount equal to twelve times the retirement allowance, less any temporary retirement allowance payable pursuant to subdivision (5) of subsection 1 of section 169.670, the member would receive if no election were made under this section and the member had chosen option 1 under section 169.670;

(2) A lump sum amount equal to twenty-four times the retirement allowance, less any temporary retirement allowance payable pursuant to subdivision (5) of subsection 1 of section 169.670, the member would receive if no election were made pursuant to this section and the member had chosen option 1 under section 169.670; or

(3) A lump sum amount equal to thirty-six times the retirement allowance, less any temporary retirement allowance payable pursuant to subdivision (5) of subsection 1 of section 169.670, the member would receive if no election were made pursuant to this section and the member had chosen option 1 under section 169.670.

3. When a member makes an election to receive a lump sum distribution pursuant to this section, the retirement allowance that the member would have received in the absence of the election shall be reduced on an actuarially equivalent basis to reflect the payment of the lump sum distribution and the reduced retirement allowance shall be the member's retirement allowance thereafter for all purposes in relation to retirement allowance amounts pursuant to section 169.670. If eligible, the member may also receive a temporary benefit, pursuant to subdivision (5) of subsection 1 of section 169.670, for the period of time described therein. A retirement allowance increased due to the death of a person nominated by the member to receive benefits pursuant to the provisions of option 2, 3, or 4 of subsection 4 of section 169.670 shall be increased pursuant to such provisions to the amount the retired member would be receiving had the retired member elected option 1 as actuarially reduced due to the lump sum distribution made pursuant to this section. Any payment of accumulated contributions pursuant to the provisions of sections 169.600 to 169.715 shall be reduced by the amount of any lump sum distribution made pursuant to this section in addition to any other reductions required by sections 169.600 to 169.715.

4. If the member dies before receiving a lump-sum distribution under this section the lump-sum distribution shall be paid in accordance with rules adopted by the board of trustees.

5. Benefits paid pursuant to this section in addition to all other provisions of the public education employee retirement system of Missouri shall not exceed the limitations of Section 415 of Title 26 of the United States Code except as provided in subsection 13 of section 169.670.

(L. 2003 H.B. 346 & 174, A.L. 2005 H.B. 443)



Section 169.676 Death without a valid beneficiary designation, effect of — most recent valid designation of beneficiary revokes previous designations.

Effective 28 Aug 2005

Title XI EDUCATION AND LIBRARIES

169.676. Death without a valid beneficiary designation, effect of — most recent valid designation of beneficiary revokes previous designations. — 1. If a member dies before service retirement and is not survived by a beneficiary under a valid beneficiary designation filed with the retirement system or all designated beneficiaries have disclaimed the right to receive benefits from the retirement system, the following individuals shall be deemed to be the member's designated beneficiaries, in the following order of precedence, for the purpose of making an election and receiving benefits under paragraph (a) or (b) of subdivision (2) of subsection 4 of section 169.670:

(1) Surviving spouse at the time of the member's death;

(2) Surviving children, share and share alike;

(3) Surviving parents, share and share alike;

(4) Estate.

2. The member's most recent valid designation of a beneficiary received by the retirement system prior to the member's death revokes all previous designations in their entirety. The member's marriage, divorce, withdrawal of accumulated contributions, or the birth of the member's child, or the member's adoption of a child, shall result in an automatic revocation of the member's previous designation in its entirety upon the retirement system receiving actual notice of such event before or after the member's death and prior to any payments being made under the provisions of this chapter. This section applies to all beneficiary designations filed with the retirement system before or after August 28, 2005, under which payments have not been made under this chapter. This section shall not apply to the member's designation of a beneficiary to receive a monthly benefit upon the death of the member under subdivision (1) of subsection 4 of section 169.670.

(L. 2005 H.B. 443)



Section 169.680 Penalty for false statements — correction of errors in benefits — adjustment.

Effective 28 Aug 1965

Title XI EDUCATION AND LIBRARIES

169.680. Penalty for false statements — correction of errors in benefits — adjustment. — Any person who shall knowingly make any false statement, or shall falsify or permit to be falsified, any record or records of this retirement system in any attempt to defraud such system, as a result of such act, shall be guilty of a misdemeanor and shall be punishable therefor under the laws of this state. Should any change or error in records result in any member or beneficiary receiving from the retirement system more or less than he would have been entitled to receive had the records been correct, the board of trustees shall have the power to correct such error, and as far as practicable, may adjust the payments in such a manner that the actuarial equivalent of the benefit to which such member or beneficiary was correctly entitled shall be paid.

(L. 1965 p. 298 § 9)



Section 169.690 Funds not subject to execution, garnishment, attachment.

Effective 28 Aug 2009

Title XI EDUCATION AND LIBRARIES

169.690. Funds not subject to execution, garnishment, attachment. — Neither the funds belonging to the retirement system nor any benefit accrued or accruing to any person under the provisions of sections 169.600 to 169.710 shall be subject to execution, garnishment, attachment or any other process whatsoever, nor shall they be assignable, except in a proceeding instituted for spousal maintenance or child support and as in sections 169.600 to 169.710 specifically provided.

(L. 1965 p. 298 § 10, A.L. 2009 H.B. 265)



Section 169.700 Gifts accepted.

Effective 28 Aug 1965

Title XI EDUCATION AND LIBRARIES

169.700. Gifts accepted. — Gifts, devises, bequests and legacies may be accepted by the board of trustees, to be held and invested and, except where specific direction for the use of a gift is made by a donor, used at its discretion for the benefit of the retirement system.

(L. 1965 p. 298 § 11)



Section 169.712 Transfer to public school retirement system, certain public education employees, procedure.

Effective 28 Aug 2005

Title XI EDUCATION AND LIBRARIES

169.712. Transfer to public school retirement system, certain public education employees, procedure. — 1. Notwithstanding any provision of law to the contrary, any person duly certificated under the law governing the certification of teachers in Missouri who, after August 28, 1997, is first employed in a position which would otherwise qualify the person for membership in the public education employee retirement system pursuant to the provisions of sections 169.600 to 169.710 shall be a member of the public school retirement system pursuant to the provisions of sections 169.010 to 169.141, and shall receive creditable service on a pro rata basis in that system for subsequent certificated services which would otherwise have been creditable in the public education employee retirement system. Any such person shall have the option of being a member of the public education employee retirement system. The option election must be filed with the board of trustees of the public school retirement system within ninety days of first such employment following August 28, 1997.

2. Notwithstanding any provision of law to the contrary, any person duly certificated under the law governing the certification of teachers in Missouri who, on or after August 28, 2003, is employed by a public school, as defined in section 169.010, for at least seventeen but less than twenty hours per week on a regular basis shall be a member of the public school retirement system pursuant to the provisions of sections 169.010 to 169.141, and shall receive creditable service on a pro rata basis in that system. Any such person shall have the option of being a member of the public education employee retirement system. The option election must be filed with the board of trustees of the public school retirement system within ninety days of first such employment or within ninety days of August 28, 2003, whichever later occurs.

3. Any person who is a member of the public school retirement system or the public education employee retirement system pursuant to subsection 2 of this section may purchase credit in such system for service after August 28, 1991, that would have qualified such person for membership in either retirement system pursuant to subsection 2 of this section had such subsection been in effect prior to August 28, 2003; provided that such purchase of credit in the public school retirement system shall be subject to the provisions of section 169.056 and such purchase of credit in the public education employee retirement system shall be subject to the provisions of section 169.655.

(L. 1991 S.B. 242, et al. § 1, A.L. 1993 S.B. 126, A.L. 1997 S.B. 309, A.L. 2003 H.B. 152 & 180 merged with H.B. 346 & 174 merged with S.B. 248, et al., A.L. 2005 H.B. 443)



Section 169.715 Successor beneficiary may be nominated by person receiving reduced allowance, when, procedure — increase permitted, when.

Effective 28 Aug 2017

Title XI EDUCATION AND LIBRARIES

169.715. Successor beneficiary may be nominated by person receiving reduced allowance, when, procedure — increase permitted, when. — 1. Any person receiving a retirement allowance under sections 169.600 to 169.712, and who elected a reduced retirement allowance under subsection 4 of section 169.670 with his or her spouse as the nominated beneficiary, may nominate a successor beneficiary under either of the following circumstances:

(1) If the nominated beneficiary precedes the retired person in death, the retired person may, upon remarriage, nominate the new spouse under the same option elected in the application for retirement;

(2) If the marriage of the retired person and the nominated beneficiary is dissolved, and if the dissolution decree provides for sole retention by the retired person of all rights in the retirement allowance, the retired person may, upon remarriage, nominate the new spouse under the same option elected in the application for retirement.

2. Any nomination of a successor beneficiary under subdivision (1) or (2) of subsection 1 of this section must be made in accordance with procedures established by the board of trustees, and must be filed within ninety days of May 6, 1993, or within one year of the remarriage, whichever later occurs. Upon receipt of a successor nomination filed in accordance with those procedures, the board shall adjust the retirement allowance to reflect actuarial considerations of that nomination as well as previous beneficiary and successor beneficiary nominations.

3. Any person receiving a retirement allowance under sections 169.600 to 169.715 who elected a reduced retirement allowance under subsection 4 of section 169.670 with his or her spouse as the nominated beneficiary may have the retirement allowance increased to the amount the retired member would be receiving had the retired member elected option 1 if:

(1) The marriage of the retired person and the nominated spouse is dissolved on or after September 1, 2017;

(2) The dissolution decree provides for sole retention by the retired person of all rights in the retirement allowance; and

(3) The person receives a retirement allowance under subsection 4 of section 169.670.

­­

­

(L. 1993 H.B. 496 § 2, A.L. 2017 S.B. 62)



Section 169.750 Indemnification permitted, when — insurance or indemnity policies authorized.

Effective 28 Aug 2009

Title XI EDUCATION AND LIBRARIES

169.750. Indemnification permitted, when — insurance or indemnity policies authorized. — 1. To the extent determined appropriate by the board of trustees, the retirement systems established under sections 169.020 and 169.610 may indemnify and protect any trustee or employee of the retirement system against any or all claims or liabilities, including defense thereof, arising out of his or her responsibilities with respect to the retirement system provided, however, that no trustee or employee shall be indemnified for his or her own gross negligence or willful misconduct. This section shall apply whether the claim is made against the employee or trustee in his or her individual or official capacity.

2. The board of trustees is authorized to obtain and maintain insurance or indemnity policies to insure the trustees and employees of the retirement system against any liability or losses incurred as a result of their responsibilities with respect to the retirement system.

3. No employee or trustee shall be entitled to indemnification under this section unless within fifteen days after receipt of service of process he or she shall give written notice of such proceeding to the board of trustees.

(L. 2009 H.B. 265)






Chapter 170 Instruction — Materials and Subjects

Chapter Cross References



Section 170.005 Eye protection required, when.

Effective 28 Aug 1976

Title XI EDUCATION AND LIBRARIES

170.005. Eye protection required, when. — Every student, teacher and visitor is required to wear an industrial quality eye protective device when participating in or observing any of the following courses in schools, colleges, universities or other educational institutions:

(1) Vocational, technical, industrial arts, chemical, or chemical-physical shops or laboratories involving exposure to the following: Hot molten metals, or other molten materials; milling, sawing, turning, shaping, cutting, grinding or stamping of any solid materials; heat treatment, tempering, or kiln firing of any metal or other materials; gas or electric arc welding, or other forms of welding processes; repair or servicing of any vehicle; caustic or explosive materials;

(2) Chemical, physical, or combined chemical-physical laboratories involving caustic or explosive materials, hot liquids or solids, injurious radiations or other hazards not enumerated.

(L. 1976 S.B. 519 § 1)



Section 170.007 Industrial quality eye protective devices defined.

Effective 28 Aug 1976

Title XI EDUCATION AND LIBRARIES

170.007. Industrial quality eye protective devices defined. — As used in sections 170.005 to 170.009 "industrial quality eye protective devices" means devices meeting the standards of the American National Standard Practice for Occupational and Educational Eye and Face Protection, Z87.1-1968, and subsequent revisions thereof, approved by the American National Standards Institute, Inc.

(L. 1976 S.B. 519 § 2)



Section 170.009 Instructions and recommendations for eye protection to be prepared by boards.

Effective 28 Aug 1976

Title XI EDUCATION AND LIBRARIES

170.009. Instructions and recommendations for eye protection to be prepared by boards. — The state board of education and the coordinating board for higher education shall prepare and circulate to each public and private educational institution in this state instructions and recommendations for implementing the eye safety provisions of sections 170.005 to 170.009.

(L. 1976 S.B. 519 § 3)



Section 170.011 Courses in the constitutions, American history and Missouri government, required, penalty — waiver, when — student awards — requirements not applicable to foreign exchange students.

Effective 28 Aug 2016

Title XI EDUCATION AND LIBRARIES

170.011. Courses in the constitutions, American history and Missouri government, required, penalty — waiver, when — student awards — requirements not applicable to foreign exchange students. — 1. Regular courses of instruction in the Constitution of the United States and of the state of Missouri and in American history and institutions shall be given in all public and private schools in the state of Missouri, except proprietary schools, and shall begin not later than the seventh grade and continue in high school to an extent determined by the state commissioner of education, and shall continue in college and university courses to an extent determined by the state commissioner of higher education. In the 1990-91 school year and each year thereafter, local school districts maintaining high schools shall comply with the provisions of this section by offering in grade nine, ten, eleven, or twelve a course of instruction in the institutions, branches and functions of the government of the state of Missouri, including local governments, and of the government of the United States, and in the electoral process. A local school district maintaining such a high school shall require that prior to the completion of the twelfth grade each pupil who receives a high school diploma or certificate of graduation on or after January 1, 1994, shall satisfactorily complete such a course of study. Such course shall be of at least one semester in length and may be two semesters in length. The department of elementary and secondary education may provide assistance in developing such a course if the district requests assistance. A school district may elect to waive the requirements of this subsection for any student who transfers from outside the state to a Missouri high school if the student can furnish documentation deemed acceptable by the school district of the student's successful completion in any year from the ninth through the twelfth grade of a course of instruction in the institutions, branches, and functions of state government, including local governments, and of the government of the United States, and in the electoral process.

2. American history courses at the elementary and secondary levels shall include in their proper time-line sequence specific referrals to the details and events of the racial equality movement that have caused major changes in United States and Missouri laws and attitudes.

3. No pupil shall receive a certificate of graduation from any public or private school other than private trade schools unless he or she has satisfactorily passed an examination on the provisions and principles of the Constitution of the United States and of the state of Missouri, and in American history, American institutions, and American civics. A school district may elect to waive the requirements of this subsection for any student who transfers from outside the state to a Missouri high school if the student can furnish documentation deemed acceptable by the school district of the student's successful completion in any year from the ninth through the twelfth grade of a course of instruction in the institutions, branches, and functions of state government, including local governments, and of the government of the United States, and in the electoral process. A student of a college or university, who, after having completed a course of instruction prescribed in this section and successfully passed an examination on the United States Constitution, and in American history and American institutions required hereby, transfers to another college or university, is not required to complete another such course or pass another such examination as a condition precedent to his graduation from the college or university.

4. In the 1990-91 school year and each year thereafter, each school district maintaining a high school may annually nominate to the state board of education a student who has demonstrated knowledge of the principles of government and citizenship through academic achievement, participation in extracurricular activities, and service to the community. Annually, the state board of education shall select fifteen students from those nominated by the local school districts and shall recognize and award them for their academic achievement, participation and service.

5. The provisions of this section shall not apply to students from foreign countries who are enrolled in public or private high schools in Missouri, if such students are foreign exchange students sponsored by a national organization recognized by the department of elementary and secondary education.

(L. 1963 p. 200 § 10-1, A.L. 1987 H.B. 39, A.L. 1989 S.B. 198, A.L. 1999 S.B. 163, A.L. 2008 H.B. 1678, A.L. 2016 H.B. 1646, 2132 & 1621 merged with S.B. 638)

(Source: RSMo 1959 §§ 163.200, 163.210, 163.220, 163.230, 163.240)



Section 170.012 Graduate teaching assistants communication in English language requirements — testing and reports.

Effective 28 Aug 1986

Title XI EDUCATION AND LIBRARIES

170.012. Graduate teaching assistants communication in English language requirements — testing and reports. — 1. Any graduate student who did not receive both his primary and secondary education in a nation or territory in which English is the primary language shall not be given a teaching appointment during his or her first semester of enrollment at any public institution of higher education in the state of Missouri. Exceptions may be granted in special cases upon approval of the chief academic and executive officers of the institution.

2. All graduate students who did not receive both their primary and secondary education in a nation or territory in which English is the primary language shall be tested for their ability to communicate orally in English in a classroom setting prior to receiving a teaching appointment. Such testing shall be made available by the public institution at no cost to the graduate student.

3. All graduate students prior to filling a teaching assistant position as a graduate student, who have not previously lived in the United States shall be given a cultural orientation to prepare them for such teaching appointment.

4. All public institutions of higher education in this state shall provide to the coordinating board for higher education on a biennial basis a report on the number and language background of all teaching assistants, including a copy of the institutions current policy for selection of graduate teaching assistants.

5. The provisions of this section and sections 174.310 and 175.021 shall not apply to any person employed under a contract of employment in existence prior to August 13, 1986.

(L. 1986 S.B. 602 § 2)



Section 170.014 Reading instruction act — reading programs established, essential components — explicit systematic phonics defined.

Effective 28 Aug 2002

Title XI EDUCATION AND LIBRARIES

170.014. Reading instruction act — reading programs established, essential components — explicit systematic phonics defined. — 1. This section shall be known as the "Reading Instruction Act" and is enacted to ensure that all public schools establish reading programs in kindergarten through grade three based in scientific research. Such programs shall include the essential components of phonemic awareness, phonics, fluency, vocabulary, and comprehension, and all new teachers who teach reading in kindergarten through grade three shall receive adequate training in these areas.

2. The program described in subsection 1 of this section may include "explicit systematic phonics", which, for the purposes of this section, shall mean the methodology of pronouncing and reading words by learning the phonetic sound association of individual letters, letter groups, and syllables, and the principles governing these associations.

3. Every public school in the state shall offer a reading program as described in subsection 1 of this section for kindergarten through grade three.

(L. 2002 H.B. 1711)

Severability clause, see § 82.293.



Section 170.015 Human sexuality and sexually transmitted diseases, instruction in, requirements — policies, school boards' duties — certain course materials on human sexuality prohibited, when.

Effective 28 Aug 2015

Title XI EDUCATION AND LIBRARIES

170.015. Human sexuality and sexually transmitted diseases, instruction in, requirements — policies, school boards' duties — certain course materials on human sexuality prohibited, when. — 1. Any course materials and instruction relating to human sexuality and sexually transmitted diseases shall be medically and factually accurate and shall:

(1) Present abstinence from sexual activity as the preferred choice of behavior in relation to all sexual activity for unmarried pupils because it is the only method that is one hundred percent effective in preventing pregnancy, sexually transmitted diseases and the emotional trauma associated with adolescent sexual activity, and advise students that teenage sexual activity places them at a higher risk of dropping out of school because of the consequences of sexually transmitted diseases and unplanned pregnancy;

(2) Stress that sexually transmitted diseases are serious, possible, health hazards of sexual activity. Pupils shall be provided with the latest medical information regarding exposure to human immunodeficiency virus, acquired immune deficiency syndrome (AIDS), human papilloma virus, hepatitis and other sexually transmitted diseases;

(3) Present students with the latest medically factual information regarding both the possible side effects and health benefits of all forms of contraception, including the success and failure rates for the prevention of pregnancy and sexually transmitted diseases; or shall present students with information on contraceptives and pregnancy in a manner consistent with the provisions of the federal abstinence education law, 42 U.S.C. Section 710;

(4) Include a discussion of the possible emotional and psychological consequences of preadolescent and adolescent sexual activity and the consequences of adolescent pregnancy, as well as the advantages of adoption, including the adoption of special needs children, and the processes involved in making an adoption plan;

(5) Teach skills of conflict management, personal responsibility and positive self-esteem through discussion and role-playing at appropriate grade levels to emphasize that the pupil has the power to control personal behavior. Pupils shall be encouraged to base their actions on reasoning, self-discipline, sense of responsibility, self-control, and ethical considerations, such as respect for one's self and others. Pupils shall be taught not to make unwanted physical and verbal sexual advances or otherwise exploit another person. Pupils shall be taught to resist unwanted sexual advances and other negative peer pressure;

(6) Advise pupils of the laws pertaining to their financial responsibility to children born in and out of wedlock and advise pupils of the provisions of chapter 566 pertaining to statutory rape;

(7) Teach pupils about the dangers of sexual predators, including online predators when using electronic communication methods such as the internet, cell phones, text messages, chat rooms, email, and instant messaging programs. Pupils shall be taught how to behave responsibly and remain safe on the internet and the importance of having open communication with responsible adults and reporting any inappropriate situation, activity, or abuse to a responsible adult, and depending on intent and content, to local law enforcement, the Federal Bureau of Investigation, or the National Center for Missing &amp;* Exploited Children's CyberTipline; and

(8) Teach pupils about the consequences, both personal and legal, of inappropriate text messaging, even among friends.

2. Policies concerning referrals and parental notification regarding contraception shall be determined by local school boards or charter schools, consistent with the provisions of section 167.611.

3. A school district or charter school which provides human sexuality instruction may separate students according to gender for instructional purposes.

4. The board of a school district or charter school shall determine the specific content of the district's or school's instruction in human sexuality, in accordance with subsections 1 to 3 of this section, and shall ensure that all instruction in human sexuality is appropriate to the age of the students receiving such instruction.

5. A school district or charter school shall notify the parent or legal guardian of each student enrolled in the district or school of:

(1) The basic content of the district's or school's human sexuality instruction to be provided to the student; and

(2) The parent's right to remove the student from any part of the district's or school's human sexuality instruction.

6. A school district or charter school shall make all curriculum materials used in the district's or school's human sexuality instruction available for public inspection pursuant to chapter 610 prior to the use of such materials in actual instruction.

7. No school district or charter school, or its personnel or agents, shall provide abortion services, or permit a person or entity to offer, sponsor, or furnish in any manner any course materials or instruction relating to human sexuality or sexually transmitted diseases to its students if such person or entity is a provider of abortion services.

8. As used in this section, the following terms mean:

(1) "Abortion", the same meaning as such term is defined in section 188.015;

(2) "Abortion services":

(a) Performing, inducing, or assisting in the performance or inducing of an abortion which is not necessary to save the life of the mother;

(b) Encouraging a patient to have an abortion or referring a patient for an abortion, which is not necessary to save the life of the mother; or

(c) Developing or dispensing drugs, chemicals, or devices intended to be used to induce an abortion which is not necessary to save the life of the mother.

(L. 1999 S.B. 163, A.L. 2007 H.B. 1055, A.L. 2015 H.B. 501)

*Word "and" appears in original rolls.



Section 170.017 Agriculture or career and technical course may be substituted for certain units required for high school graduation, exception.

Effective 28 Aug 2014

Title XI EDUCATION AND LIBRARIES

170.017. Agriculture or career and technical course may be substituted for certain units required for high school graduation, exception. — The department of elementary and secondary education shall, by July 1, 2015, develop a high school graduation policy that allows a student to fulfill one unit of academic credit with a district-approved agriculture or career and technical education course for any communication arts, mathematics, science, or social studies unit required for high school graduation in any combination up to fulfilling one requirement in each of the four subject areas. The substitution may not be made where the course for which the agriculture or career and technical education course is being substituted requires an end-of-course statewide assessment. The credit cannot be substituted for any course which requires a statewide end-of-course assessment. The policy required under this section shall be in addition to the optional waiver of one unit of academic credit for a three-unit career and technical program of studies.

(L. 2014 H.B. 1189)



Section 170.029 Career and technical education (CTE) certificates, minimum requirements — curriculum — recognition of program — rulemaking authority.

Effective 28 Aug 2016

Title XI EDUCATION AND LIBRARIES

170.029. Career and technical education (CTE) certificates, minimum requirements — curriculum — recognition of program — rulemaking authority. — 1. The state board of education, in consultation with the career and technical education advisory council as established in section 178.550, shall establish minimum requirements for a career and technical education (CTE) certificate that a student can earn in addition to his or her high school graduation diploma. Students entering high school in school year 2017-18 and thereafter shall be eligible to earn a CTE certificate.

2. The state board of education shall establish CTE requirements intended to provide students with the necessary technical employability skills to be prepared for an entry-level career in a technical field or additional training in a technical field. The provisions of this section shall not be considered a means for tracking students in order to impel students to particular vocational, career, or college paths. The state board of education shall work with local school districts to ensure that tracking does not occur. For purposes of this section, “tracking” means separating pupils by academic ability into groups for all subjects or certain classes and curriculum.

3. Each local school district shall determine the curriculum, programs of study, and course offerings based on the needs and interests of the students in the district. As required by Missouri’s state plan for career education and the Missouri school improvement program, the state board of education shall work in cooperation with individual school districts to stipulate the minimum number of CTE offerings. Each local school district shall strive to offer programs of study that are economically feasible for students in the district. In establishing CTE offerings, the district may rely on standards, technical coursework, and skills assessments developed for industry-recognized certificates or credentials.

4. No later than January 1, 2017, the department of elementary and secondary education shall develop a process for recognition of a school district’s career and technical education program that offers a career and technical education certificate.

5. The department of elementary and secondary education shall promulgate all necessary rules and regulations for the administration of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2016, shall be invalid and void.

(L. 2016 S.B. 620 & 582)



Section 170.031 Physiology texts to contain chapter on dental hygiene — penalty.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

170.031. Physiology texts to contain chapter on dental hygiene — penalty. — One or more chapters on dental hygiene is required in all textbooks on physiology used in the public schools of the state of Missouri. The chapters shall convey the proper knowledge to the pupil on the care, function and relation of the teeth to the general health. Such chapters in the textbooks shall be edited or approved by a competent committee composed of five members, three of whom are selected by the state dental society, one by the director of the department of social services, and one by the state board of education, and they shall serve without compensation. The sale or offer for sale of any textbook which does not contain the chapter on dental hygiene required by this section is a misdemeanor.

(L. 1963 p. 200 § 10-3)

(Source: RSMo 1959 §§ 163.180, 163.190)



Section 170.037 Adoption of service-learning programs and projects encouraged — state board of education to provide assistance, when.

Effective 28 Aug 2004

Title XI EDUCATION AND LIBRARIES

170.037. Adoption of service-learning programs and projects encouraged — state board of education to provide assistance, when. — 1. The state board of education shall encourage the adoption of service-learning programs and projects among school districts. As used in this section, the term "service-learning programs and projects" means a student-centered, research-based method of teaching and learning which engages students of all ages in solving problems and addressing issues in their school or greater community as part of the academic curriculum. As a result, service-learning fosters academic achievement, civic engagement, and character development.

2. Upon request of any school district that elects to implement service-learning programs or projects, the state board of education shall provide any assistance needed to districts in locating, leveraging, and utilizing alternative financial resources that will assist teachers desiring to receive training in developing and administering service-learning programs or projects.

3. Any local board of education that maintains a high school may include service-learning as part of any course contributing to the satisfaction of credits necessary for high school graduation and provide support for the use of service-learning as an instructional strategy at any grade level to address appropriate areas of current state educational standards for student knowledge and performance.

(L. 2004 S.B. 945 and S.B. 803 & 1257)



Section 170.041 Physical education supplies and equipment — certain districts may raise funds for.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

170.041. Physical education supplies and equipment — certain districts may raise funds for. — The board of each seven-director school district which employs thirty or more teachers and also employs a supervisor of physical education or supervisor of health under section 168.171 may raise and expend funds to carry out the purpose of that section and for the purchase of books, printed matter, apparatus, including weighing scales, instruments and other necessary appliances and supplies as are designated by the commissioner of education.

(L. 1963 p. 200 § 10-4)

(Source: RSMo 1959 § 163.280)



Section 170.046 School-based nonviolent conflict resolution program materials — development, content, availability.

Effective 28 Aug 1995

Title XI EDUCATION AND LIBRARIES

170.046. School-based nonviolent conflict resolution program materials — development, content, availability. — 1. The department of health and senior services shall, in consultation with the department of elementary and secondary education, develop program materials for use by school districts in this state, to be known as "School-Based Nonviolent Conflict Resolution", which shall emphasize:

(1) Nonviolence in conflict resolution; and

(2) Moral and ethical decision making.

2. The program material developed pursuant to this section may be presented by school districts at least once each school year in grades kindergarten through grade twelve. Such program material shall be made available to all schools including private and parochial schools and the general public. Students shall receive no academic credit for the program developed pursuant to this section.

(L. 1995 H.B. 174, et al. § 7)



Section 170.047 Youth suicide awareness and prevention, training for educators — guidelines — rulemaking authority.

Effective 28 Aug 2016

Title XI EDUCATION AND LIBRARIES

170.047. Youth suicide awareness and prevention, training for educators — guidelines — rulemaking authority. — 1. Beginning in the 2017-18 school year, any licensed educator may annually complete up to two hours of training or professional development in youth suicide awareness and prevention as part of the professional development hours required for state board of education certification.

2. The department of elementary and secondary education shall develop guidelines suitable for training or professional development in youth suicide awareness and prevention. The department shall develop materials that may be used for such training or professional development.

3. For purposes of this section, the term “licensed educator” shall refer to any teacher with a certificate of license to teach issued by the state board of education or any other educator or administrator required to maintain a professional license issued by the state board of education.

4. The department of elementary and secondary education may promulgate rules and regulations to implement this section.

5. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2016, shall be invalid and void.

(L. 2016 H.B. 1583 merged with H.B. 2379)



Section 170.048 Youth suicide awareness and prevention policy, requirements — model policy, feedback.

Effective 28 Aug 2016

Title XI EDUCATION AND LIBRARIES

170.048. Youth suicide awareness and prevention policy, requirements — model policy, feedback. — 1. By July 1, 2018, each district shall adopt a policy for youth suicide awareness and prevention, including plans for how the district will provide for the training and education of its district employees.

2. Each district’s policy shall address and include, but not be limited to, the following:

(1) Strategies that can help identify students who are at possible risk of suicide;

(2) Strategies and protocols for helping students at possible risk of suicide; and

(3) Protocols for responding to a suicide death.

3. By July 1, 2017, the department of elementary and secondary education shall develop a model policy that districts may adopt. When developing the model policy, the department shall cooperate, consult with, and seek input from organizations that have expertise in youth suicide awareness and prevention. By July 1, 2021, and at least every three years thereafter, the department shall request information and seek feedback from districts on their experience with the policy for youth suicide awareness and prevention. The department shall review this information and may use it to adapt the department’s model policy. The department shall post any information on its website that it has received from districts that it deems relevant. The department shall not post any confidential information or any information that personally identifies any student or school employee.

(L. 2016 H.B. 1583 merged with H.B. 2379)



Section 170.049 Veterans Day observance in schools.

Effective 28 Aug 2014

Title XI EDUCATION AND LIBRARIES

170.049. Veterans Day observance in schools. — The board of each school district shall require each school in such district to conduct educational programs and activities and devote a period of time at least equal to one class period leading up to an observance that conveys the meaning and significance of Veterans Day. Such observance shall take place on or as close as possible to Veterans Day. The board, in consultation with the administrators of each school in the district, shall determine the activities which will constitute the required observance.

(L. 2003 S.B. 325, A.L. 2014 S.B. 600)



Section 170.051 Textbook defined — school board to provide free textbooks in public schools — funds to be used.

Effective 01 Jul 2006, see footnote

Title XI EDUCATION AND LIBRARIES

170.051. Textbook defined — school board to provide free textbooks in public schools — funds to be used. — 1. As used in this section, the term "textbook" means workbooks, manuals, or other books, whether bound or in loose-leaf form, intended for use as a principal source of study material for a given class or group of students, a copy of which is expected to be available for the individual use of each pupil in such class or group.

2. Each public school board shall purchase and loan free all textbooks for all children who are enrolled in grades kindergarten through twelve in the public schools of the district, and may purchase textbooks and instructional materials for prekindergarten students.

3. Only textbooks which are filed with the state board of education pursuant to section 170.061 shall be purchased and loaned under this section. No textbooks shall be purchased or loaned under this section to be used in any form of religious instruction or worship.

4. Each school board shall purchase from the incidental fund of the district all the new or used textbooks for all the pupils in all grades and preschool programs of the public schools of the district. The board may also expend incidental fund moneys to provide supplementary texts, library and reference books, contractual educational television services, and any other instructional supplies for all the pupils of the public schools of the district. All books purchased from district funds are the property of the district but shall be furnished, under rules and regulations prescribed by the school board, to the pupils without charge, except for abuse or willful destruction.

(L. 1963 p. 200 § 10-5, A.L. 1972 S.B. 638, A.L. 1977 S.B. 74, A.L. 1990 S.B. 740, A.L. 1995 S.B. 269, A.L. 2005 S.B. 287)

(Source: RSMo 1959 §§ 170.200, 170.220)

Effective 7-01-06



Section 170.055 Price to be paid for books — excessive price a misdemeanor, penalty.

Effective 01 Jul 2006, see footnote

Title XI EDUCATION AND LIBRARIES

170.055. Price to be paid for books — excessive price a misdemeanor, penalty. — No school board shall pay a higher price for books than is paid by any other school district in this state, or in any other state purchasing textbooks in the open market. No contract for books for a period of more than five years shall be made by any school district under the provisions of this law. Any owner, agent, solicitor or publisher of textbooks who shall offer for sale in this state or sell to any board of directors or board of education textbooks at a higher price than herein specified shall be guilty of a misdemeanor and shall upon conviction thereof be punished by a fine of not less than five hundred dollars and not more than ten thousand dollars for each offense.

(L. 1972 S.B. 638, A.L. 1982 Adopted by Initiative, Proposition C, November 2, 1982, A.L. 2005 S.B. 287)

Effective 7-01-06



Section 170.057 Incidental fund moneys may be used for books, supplies and educational television.

Effective 28 Aug 1977

Title XI EDUCATION AND LIBRARIES

170.057. Incidental fund moneys may be used for books, supplies and educational television. — The school board of any school district may expend either textbook fund moneys or incidental fund moneys to provide supplementary texts, library reference books, instructional supplies and contractual educational television services for the pupils of the district's elementary and secondary schools.

(L. 1977 H.B. 130)



Section 170.061 Publisher to file copy of book and price statement with state board — other required agreements.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

170.061. Publisher to file copy of book and price statement with state board — other required agreements. — Before the publisher of any school textbook offers the same for sale to any school board in the state of Missouri, he shall file a copy of the textbook in the office of the state board of education with a sworn statement of the list price and the lowest net price at which the book is sold anywhere in the United States under like conditions of distribution. The publisher shall file with the state board of education a written agreement to furnish the book or books to any school board in Missouri at the price so filed. The publisher must further agree to reduce the prices in Missouri if reductions are made elsewhere in the country, so that at no time may any book be sold in Missouri at a higher price than is received for the same book elsewhere in the country where like methods of distribution prevail. The publisher shall further agree that all books offered for sale in Missouri shall be equal in quality to those deposited in the office of the state board of education as to paper, binding, print, illustration and all points that may affect the value of the books.

(L. 1963 p. 200 § 10-6)

(Source: RSMo 1959 § 170.040)



Section 170.071 Publisher to pay filing fee — use of fund.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

170.071. Publisher to pay filing fee — use of fund. — Before the publisher of any school textbook offers it for sale to any school board in the state of Missouri, and at the time of the filing of the textbook in the office of the state board of education, the publisher shall pay into the treasury of the state of Missouri a filing fee of ten dollars for each book offered by the publisher. A series of books by the same author and upon the same subject constitute one book for this purpose. The fees received constitute a fund out of which, upon requisition made by the state board of education, shall be paid the expenses of publishing lists and other information for the use of school boards, clerk hire and the other necessary expenses in connection with the filing of all textbooks submitted for adoption in the state of Missouri.

(L. 1963 p. 200 § 10-7)

(Source: RSMo 1959 § 170.050)



Section 170.081 Publisher to file bond.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

170.081. Publisher to file bond. — To insure compliance with the conditions under which school textbooks may be sold in the state of Missouri, the publisher shall file with the state board of education a bond of not less than two thousand dollars nor more than ten thousand dollars, to be approved by the state board and the amount to be fixed by it; upon compliance with this and sections 170.071, 170.131 and 170.141, the publisher shall thereupon be licensed to sell school books in this state.

(L. 1963 p. 200 § 10-8)

(Source: RSMo 1959 § 170.060)



Section 170.091 State board to furnish list of publishers.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

170.091. State board to furnish list of publishers. — The state board of education shall furnish annually each school district with a list of publishers who have conformed to the law relating to sample books, prices and bond.

(L. 1963 p. 200 § 10-9)

(Source: RSMo 1959 § 170.080)



Section 170.101 Proceedings for forfeiture of publisher's bond.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

170.101. Proceedings for forfeiture of publisher's bond. — If in any case the publisher furnishes books inferior in any particular to the sample on file with the state board of education, or requires higher prices than those listed with the board, then the school board shall inform the state board of education of the failure of the publisher to comply with the terms of his contract. The state board of education shall thereupon notify the publisher of the complaint, and, if the publisher disregards the notification and fails to comply immediately with the terms of his contract, then the state board of education shall institute legal proceedings for the forfeiture of the bond of the publisher.

(L. 1963 p. 200 § 10-10)

(Source: RSMo 1959 § 170.070)



Section 170.111 Publisher to furnish duplicate price lists to clerk.

Effective 28 Aug 1977

Title XI EDUCATION AND LIBRARIES

170.111. Publisher to furnish duplicate price lists to clerk. — Before seeking to enter into contract with any school board, the publisher shall furnish the clerk of the school board with a duplicate printed list of the books and prices filed with the state board of education.

(L. 1963 p. 200 § 10-11, A.L. 1977 H.B. 130)

(Source: RSMo 1959 § 170.090)



Section 170.121 Publisher to designate secretary of state as agent for service of process.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

170.121. Publisher to designate secretary of state as agent for service of process. — Any person, firm or corporation furnishing textbooks to any district under the provisions of this law shall designate the secretary of state of the state of Missouri as its or their agent upon whom citation and all other writs and processes may be served in the event any suit is brought against the person, firm or corporation.

(L. 1963 p. 200 § 10-12)

(Source: RSMo 1959 § 170.210)



Section 170.131 Publisher to file statement regarding control of prices.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

170.131. Publisher to file statement regarding control of prices. — When any publisher of school textbooks files with the state board of education the samples and lists provided for in section 170.061, the publisher at the same time shall file a sworn statement that he has no understanding or agreement of any kind with any other publisher, or interest in the business of any other publisher, with the effect, design or intent to control the prices on books or to restrict competition in the adoption or sale thereof.

(L. 1963 p. 200 § 10-13)

(Source: RSMo 1959 § 170.230)



Section 170.132 Preference given to educational materials available in Braille or electronic format, public schools.

Effective 28 Aug 1999

Title XI EDUCATION AND LIBRARIES

170.132. Preference given to educational materials available in Braille or electronic format, public schools. — All public elementary, secondary and postsecondary schools shall preferentially procure educational materials, including textbooks and collateral materials, from vendors who make the materials available in either Braille format or electronic format which is computer-readable in a form approved by the department of elementary and secondary education, or both, at no greater cost than for regular materials.

(L. 1999 H.B. 401)



Section 170.135 Captioning of electronic video instructional materials — definitions — failure to comply, civil penalty.

Effective 28 Aug 2007

Title XI EDUCATION AND LIBRARIES

170.135. Captioning of electronic video instructional materials — definitions — failure to comply, civil penalty. — 1. As used in this section, the following terms mean:

(1) "Captions", when the audio portion of video programming is displayed as text superimposed over the video;

(2) "Closed captions", captions that may be turned on or off by the viewer;

(3) "Electronic video instructional materials", materials designed, marketed, and sold for use in the instructional programs of educational institutions in Missouri, including but not limited to materials on videotape, CD-ROM, digital video disc (DVD), and film;

(4) "Open captions", captions that are always viewable and cannot be turned on and off by the viewer.

2. Beginning January 1, 2008, every publisher or manufacturer of electronic video instructional materials offered for adoption or sale in the state shall supply such materials with open captions or closed captions, except for the following:

(1) Video products or portions of video products for which the publisher does not have the rights to add captions; and

(2) Video products or portions of video products for which the user does not receive a physical copy of the product, but rather the product is otherwise broadcast into the instructional environment through television programming, teleconferences, and/or products distributed over the internet or world wide web.

3. If the publisher or manufacturer fails to comply with the requirements of this section, the publisher or manufacturer shall be liable to the entity that purchased the electronic video instructional materials in the amount of three times the amount paid by the purchasing entity to have captions placed on the materials.

4. In order to ensure the effective implementation of subsection 3 of this section, a liability claim may be made on behalf of the purchasing entity by either the individual purchaser; a school, school district, college, or university that employs the individual purchaser; the Missouri department of elementary and secondary education; or the Missouri department of higher education.

(L. 2007 H.B. 181)



Section 170.141 Publisher to show ownership of publishing house.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

170.141. Publisher to show ownership of publishing house. — Before being licensed to sell school textbooks in this state, the publisher thereof shall file with the state board of education a sworn statement, showing the ownership of the publishing house, with the interest, names and addresses of the owners, and specifically stating whether or not the publisher, or the owner of any interest or shares in the publishing house, is the owner of any interest or shares in any other publishing house, and if so, giving the name and address thereof.

(L. 1963 p. 200 § 10-14)

(Source: RSMo 1959 § 170.240)



Section 170.151 Proceedings for forfeiture of publisher's contract and bond instituted, when.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

170.151. Proceedings for forfeiture of publisher's contract and bond instituted, when. — If at any time any publisher enters into any understanding, agreement or combination to control the prices or to restrict competition in the adoption or sale of school books, or if the statements required of the publisher by sections 170.131 and 170.141 are untrue in any respect, then the attorney general shall institute and prosecute legal proceedings for the forfeiture of the bond of the publisher and for the revocation of his authority to sell school books in this state, and all contracts made by the publisher under this law shall thereupon become null and void at the option of the other parties thereto.

(L. 1963 p. 200 § 10-15)

(Source: RSMo 1959 § 170.250)



Section 170.161 Penalty for selling books without license.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

170.161. Penalty for selling books without license. — Any publisher who sells, or offers for sale or adoption in this state, school textbooks of any kind without first obtaining licenses therefor under this law is guilty of a misdemeanor and upon conviction shall be fined not less than five hundred dollars and not more than five thousand dollars.

(L. 1963 p. 200 § 10-16)

(Source: RSMo 1959 § 170.260)



Section 170.171 Board member accepting bribe — penalty.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

170.171. Board member accepting bribe — penalty. — Any member of any school board who accepts or receives any money, gift or any property, or favor whatsoever, from any person, firm or corporation selling or offering for sale any textbooks, or any agent thereof, or from any person in any way interested in the sale of textbooks, shall, upon conviction, be punished by a fine not exceeding one thousand dollars, or by imprisonment in the county jail for not more than six months, or by both the fine and imprisonment.

(L. 1963 p. 200 § 10-17)

(Source: RSMo 1959 § 170.270)



Section 170.201 Boards may accept gifts for libraries — investment (seven-director districts).

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

170.201. Boards may accept gifts for libraries — investment (seven-director districts). — The board of any seven-director district may accept and receive gifts and devises for the erection and endowment of libraries and for the purchase of books, and may invest the endowment fund upon the same security and in the same manner as required by Section 7, Article IX, of the Constitution of Missouri.

(L. 1963 p. 200 § 10-20)

(Source: RSMo 1959 § 165.367)



Section 170.211 Public library — powers of board in urban districts.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

170.211. Public library — powers of board in urban districts. — 1. The school board of any urban school district may establish and maintain a library and free reading room for the use of the school district, and may appropriate such sums as the board deems proper for the support of the library and reading room.

2. The school board may in the name of the school district accept, hold, invest and reinvest, use and disburse any donations, bequests or devises made to it for the benefit of the library or for library purposes in accordance with the terms of the donation, bequest or devise.

(L. 1963 p. 200 § 10-21)

(Source: RSMo 1959 §§ 165.537, 165.733)



Section 170.221 Art gallery and museum — powers of board in urban districts.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

170.221. Art gallery and museum — powers of board in urban districts. — The board of any urban district may receive and accept gifts, donations and bequests of paintings, engravings, etchings, statuary and other works of art, curios, historical relics, collections of minerals and other articles proper to a museum for use in connection with the public schools, and may appropriate the sums necessary to properly care for, preserve and exhibit the same. The board may also receive gifts and bequests of money and other property for use, and use the same in increasing, preserving, maintaining and caring for the art and museum collections; and for that purpose may purchase sites and erect proper buildings for art and museum collections. Whenever the board files a verified statement with the county clerk, signed by the board or a majority of its members, certifying that, in its or their opinion, the art and museum collections are of the value of not less than twenty-five thousand dollars, then the board may submit to the voters of the school district a proposition to vote bonds for the purpose of erecting an art gallery and museum building for the proper keeping and maintaining of the art and museum collections, which proposition shall be submitted to the voters of the school districts under all the terms and conditions of sections 164.131, 164.151 and 164.161.

(L. 1963 p. 200 § 10-22)

(Source: RSMo 1959 § 165.537)



Section 170.225 Rules, procedure.

Effective 28 Aug 1995

Title XI EDUCATION AND LIBRARIES

170.225. Rules, procedure. — No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1977 H.B. 130 § 1 as that number appears for the second time in H.B. 130, A.L. 1981 S.B. 200, A.L. 1995 S.B. 3)



Section 170.231 Inspection by the public of instructional material, research and experimentation programs or projects.

Effective 28 Aug 1983

Title XI EDUCATION AND LIBRARIES

170.231. Inspection by the public of instructional material, research and experimentation programs or projects. — The school board of each school district shall provide that all public school instructional material intended for use in connection with any public school classroom instruction, or any public school research or experimentation program or project, shall be available for inspection by any person. For the purpose of this section, "classroom instruction" shall mean any public school instruction involving teachers and students or peers and students; "research or experimentation program or project" shall mean any public school research or experimentation program or project designed to explore or develop new and unproven teaching methods and techniques.

(L. 1983 H.B. 815 § 162.021)



Section 170.260 Motivated students program, requirements.

Effective 28 Aug 1996

Title XI EDUCATION AND LIBRARIES

170.260. Motivated students program, requirements. — Each school in each school district, as defined in section 160.010, which offers more than one classroom section of a regular instruction class or program, may offer at least one section of such class or program which shall be designated as motivated. Only students who apply for entrance into the motivated section and complete and sign a motivated contract, established by resolution of the school board of the district, shall be eligible for admission into a class or program designated as motivated. The contract shall include, at a minimum:

(1) A commitment to do all required homework except when extenuating circumstances prevent;

(2) A commitment to be respectful to teachers and other students at all times;

(3) Provision for probationary status upon the first violation of the contract by the student; and

(4) Provision for transfer to a regular class or program upon the third violation of the contract within a school year by the student.

(L. 1996 H.B. 1301 & 1298)



Section 170.300 Phonics instruction pilot project.

Effective 28 Aug 1999

Title XI EDUCATION AND LIBRARIES

170.300. Phonics instruction pilot project. — Notwithstanding any provision of law to the contrary, beginning with the 1999-2000 school year, there is hereby established within each subdistrict of each metropolitan school district, a pilot project of explicit phonics instruction for students up to and including third grade. This project shall employ the methodology of teaching public school students to pronounce and read words by learning the phonetic sound associations of individual letters, letter groups and syllables and the principles governing these associations. Reading instruction using implied recognition of words or partial words through the use of pictures or other references other than explicit pronunciation of phonetic letter combinations shall not be admitted as a substitute or in combination with explicit phonics instruction.

(L. 1999 H.B. 889 § 8)



Section 170.305 Supplemental educational services, equipment and educational materials not deemed an incentive for certification purposes.

Effective 28 Aug 2009

Title XI EDUCATION AND LIBRARIES

170.305. Supplemental educational services, equipment and educational materials not deemed an incentive for certification purposes. — Any and all equipment and educational materials necessary for successful participation in supplemental educational services programming shall not be deemed an incentive for the purposes of compliance with department of elementary and secondary education rules and regulations for supplemental educational services provider certification. The department of elementary and secondary education shall not prohibit providers of supplemental and educational services from allowing students to retain instructional equipment, including computers, used by them upon successful completion of supplemental and educational services.

(L. 2009 S.B. 291 § 170.400)



Section 170.310 Cardiopulmonary resuscitation instruction and training, grades nine through twelve, requirements — rulemaking authority.

Effective 28 Aug 2016

Title XI EDUCATION AND LIBRARIES

170.310. Cardiopulmonary resuscitation instruction and training, grades nine through twelve, requirements — rulemaking authority. — 1. For school year 2017-18 and each school year thereafter, upon graduation from high school, pupils in public schools and charter schools shall have received thirty minutes of cardiopulmonary resuscitation instruction and training in the proper performance of the Heimlich maneuver or other first aid for choking given any time during a pupil’s four years of high school.

2. Beginning in school year 2017-18, any public school or charter school serving grades nine through twelve shall provide enrolled students instruction in cardiopulmonary resuscitation. Students with disabilities may participate to the extent appropriate as determined by the provisions of the Individuals with Disabilities Education Act or Section 504 of the Rehabilitation Act. Instruction shall be included in the district’s existing health or physical education curriculum. Instruction shall be based on a program established by the American Heart Association or the American Red Cross, or through a nationally recognized program based on the most current national evidence-based emergency cardiovascular care guidelines, and psychomotor skills development shall be incorporated into the instruction. For purposes of this section, “psychomotor skills” means the use of hands-on practicing and skills testing to support cognitive learning.

3. The teacher of the cardiopulmonary resuscitation course or unit shall not be required to be a certified trainer of cardiopulmonary resuscitation if the instruction is not designed to result in certification of students. Instruction that is designed to result in certification being earned shall be required to be taught by an authorized cardiopulmonary instructor. Schools may develop agreements with any local chapter of a voluntary organization of first responders to provide the required hands-on practice and skills testing.

4. The department of elementary and secondary education may promulgate rules to implement this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2012, shall be invalid and void.

(L. 2012 S.B. 599, A.L. 2016 S.B. 635 merged with S.B. 638 merged with S.B. 711)

CROSS REFERENCE:

Lifesaving training and CPR, program authorized, 167.624



Section 170.312 Safe place for newborns act, instruction on, requirements.

Effective 28 Aug 2013

Title XI EDUCATION AND LIBRARIES

170.312. Safe place for newborns act, instruction on, requirements. — 1. A school district or charter school may provide annually to high school students enrolled in health education at least thirty minutes of age- and grade-appropriate classroom instruction relative to the safe place for newborns act of 2002 under section 210.950, which provides a mechanism whereby any parent may relinquish the care of an infant to the state in safety and anonymity and without fear of prosecution under certain specified conditions.

2. A school district or charter school that elects to offer such information pursuant to this section shall include the following:

(1) An explanation that relinquishment of an infant means to give over possession or control of the infant to other specified persons as provided by law with the settled intent to forego all parental responsibilities;

(2) The process to be followed by a parent in making a relinquishment;

(3) The general locations where an infant may be left in the care of certain people;

(4) The available options if a parent is unable to travel to a designated emergency care facility; and

(5) The process by which a relinquishing parent may reclaim parental rights to the infant and the time lines for taking this action.

(L. 2013 S.B. 256 § 1)



Section 170.315 Active shooter and intruder response training for schools program established, purpose — mandatory drill to be conducted.

Effective 28 Aug 2013

Title XI EDUCATION AND LIBRARIES

170.315. Active shooter and intruder response training for schools program established, purpose — mandatory drill to be conducted. — 1. There is hereby established the Active Shooter and Intruder Response Training for Schools Program (ASIRT). Each school district and charter school may, by July 1, 2014, include in its teacher and school employee training a component on how to properly respond to students who provide them with information about a threatening situation and how to address situations in which there is a potentially dangerous or armed intruder in the school. Training may also include information and techniques on how to address situations where an active shooter is present in the school or on school property.

2. Each school district and charter school may conduct the training on an annual basis. If no formal training has previously occurred, the length of the training may be eight hours. The length of annual continuing training may be four hours.

3. All school personnel shall participate in a simulated active shooter and intruder response drill conducted and led by law enforcement professionals. Each drill may include an explanation of its purpose and a safety briefing. The training shall require each participant to know and understand how to respond in the event of an actual emergency on school property or at a school event. The drill may include:

(1) Allowing school personnel to respond to the simulated emergency in whatever way they have been trained or informed; and

(2) Allowing school personnel to attempt and implement new methods of responding to the simulated emergency based upon previously used unsuccessful methods of response.

4. All instructors for the program shall be certified by the department of public safety's peace officers standards training commission.

5. School districts and charter schools may consult and collaborate with law enforcement authorities, emergency response agencies, and other organizations and entities trained to deal with active shooters or potentially dangerous or armed intruders.

6. Public schools shall foster an environment in which students feel comfortable sharing information they have regarding a potentially threatening or dangerous situation with a responsible adult.

(L. 2013 S.B. 75)



Section 170.340 Books of religious nature may be used, when.

Effective 28 Aug 2013

Title XI EDUCATION AND LIBRARIES

170.340. Books of religious nature may be used, when. — Books of a religious nature may be used in the classroom as part of instruction in elective courses in literature and history, as long as such books are not used in a manner so as to violate the Establishment Clause of the First Amendment to the United States Constitution.

(L. 2013 S.B. 17)



Section 170.345 Missouri civics education initiative — examination required — waiver, when.

Effective 28 Aug 2016

Title XI EDUCATION AND LIBRARIES

170.345. Missouri civics education initiative — examination required — waiver, when. — 1. This section shall be known as the “Missouri Civics Education Initiative”.

2. Any student entering the ninth grade after July 1, 2017, who is attending any public, charter, or private school, except private trade schools, as a condition of high school graduation shall pass an examination on the provisions and principles of American civics.

3. The examination shall consist of one hundred questions similar to the one hundred questions used by the United States Citizenship and Immigration Services (USCIS) that are administered to applicants for United States citizenship.

4. The examination required under this section may be included in any other examination that is administered on the provisions and principles of the Constitution of the United States and of the state of Missouri, and in American history and American institutions, as required in subsection 3 of section 170.011.

5. School districts may use any online test to comply with the provisions of this section.

6. Each school district shall adopt a policy to permit the waiver of the requirements of this section for any student with a disability if recommended by the student's IEP committee. For purposes of this subsection, “IEP” means individualized education program.

(L. 2016 H.B. 1646, 2132 & 1621 merged with S.B. 638)



Section 170.350 Constitution Project of the Missouri Supreme Court, participation in, effect of.

Effective 28 Aug 2016

Title XI EDUCATION AND LIBRARIES

170.350. Constitution Project of the Missouri Supreme Court, participation in, effect of. — A school district may develop a policy that allows student participation in the Constitution Project of the Missouri Supreme Court to be recognized by:

(1) The granting of credit for some portion of, or in collaboration with:

(a) Inclusion in the student's record of good citizenship as required by the A+ tuition reimbursement program under section 160.545; or

(b) The Missouri and United States Constitution course required under section 170.011; or

(c) Any relevant course or instructional unit in American government or a similar subject; or

(2) District or school-level awards including, but not limited to, certificates or assemblies.

(L. 2016 H.B. 1646, 2132 & 1621 merged with S.B. 638)






Chapter 171 School Operations

Chapter Cross References



Section 171.011 School board may adopt rules and regulations.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

171.011. School board may adopt rules and regulations. — The school board of each school district in the state may make all needful rules and regulations for the organization, grading and government in the school district. The rules shall take effect when a copy of the rules, duly signed by order of the board, is deposited with the district clerk. The district clerk shall transmit forthwith a copy of the rules to the teachers employed in the schools. The rules may be amended or repealed in like manner.

(L. 1963 p. 200 § 11-1)

(Source: RSMo 1959 § 163.010)

CROSS REFERENCES:

Admission of nonresident pupils, 167.151

Summary suspension of pupils, 167.171

Suspension or expulsion of pupils by board, 167.161



Section 171.021 Schools receiving public moneys to display United States flag — requirement to recite Pledge of Allegiance once per school day — students not required to recite.

Effective 28 Aug 2016

Title XI EDUCATION AND LIBRARIES

171.021. Schools receiving public moneys to display United States flag — requirement to recite Pledge of Allegiance once per school day — students not required to recite. — 1. Every school in this state which is supported in whole or in part by public moneys, during the hours while school is in session, shall display in some prominent place either upon the outside of the school building or upon a pole erected in the school yard the flag of the United States of America.

2. Every school in this state which is supported in whole or in part by public moneys shall ensure that the Pledge of Allegiance to the flag of the United States of America is recited in at least one scheduled class of every pupil enrolled in that school no less often than once per school day. Flags for display in individual classrooms may be provided by voluntary donation by any person. No student shall be required to recite the Pledge of Allegiance.

(L. 1963 p. 200 § 11-2, A.L. 2002 S.B. 718, A.L. 2016 S.B. 638)

(Source: RSMo 1959 § 163.030)



Section 171.026 Student programs on occupations and educational options, military forces may be represented.

Effective 28 Aug 1981

Title XI EDUCATION AND LIBRARIES

171.026. Student programs on occupations and educational options, military forces may be represented. — If the school board of any school district in the state provides access to persons or groups which make students aware of occupational or educational options, the board shall provide access on the same basis to official recruiting representatives of the military forces of the state and of the United States for the purpose of informing students of educational and career opportunities available in the military.

(L. 1981 H.B. 717 § 1)



Section 171.029 Four-day school week authorized — calendar to be filed with department.

Effective 28 Aug 2009

Title XI EDUCATION AND LIBRARIES

171.029. Four-day school week authorized — calendar to be filed with department. — 1. The school board of any school district in the state, upon adoption of a resolution by the vote of a majority of all its members to authorize such action, may establish a four-day school week or other calendar consisting of less than one hundred seventy-four days in lieu of a five-day school week. Upon adoption of a four-day school week or other calendar consisting of less than one hundred seventy-four days, the school shall file a calendar with the department of elementary and secondary education in accordance with section 171.031. Such calendar shall include, but not be limited to, a minimum term of one hundred forty-two days and one thousand forty-four hours of actual pupil attendance.

2. If a school district that attends less than one hundred seventy-four days meets at least two fewer performance standards on two successive annual performance reports than it met on its last annual performance report received prior to implementing a calendar year of less than one hundred seventy-four days, it shall be required to revert to a one hundred seventy-four-day school year in the school year following the report of the drop in the number of performance standards met. When the number of performance standards met reaches the earlier number, the district may return to the four-day week or other calendar consisting of less than one hundred seventy-four days in the next school year.

(L. 2009 S.B. 291)



Section 171.031 Board to prepare calendar — minimum term — opening dates — exemptions — hour limitation.

Effective 28 Aug 2009

Title XI EDUCATION AND LIBRARIES

171.031. Board to prepare calendar — minimum term — opening dates — exemptions — hour limitation. — 1. Each school board shall prepare annually a calendar for the school term, specifying the opening date and providing a minimum term of at least one hundred seventy-four days for schools with a five-day school week or one hundred forty-two days for schools with a four-day school week, and one thousand forty-four hours of actual pupil attendance. In addition, such calendar shall include six make-up days for possible loss of attendance due to inclement weather as defined in subsection 1 of section 171.033.

2. Each local school district may set its opening date each year, which date shall be no earlier than ten calendar days prior to the first Monday in September. No public school district shall select an earlier start date unless the district follows the procedure set forth in subsection 3 of this section.

3. A district may set an opening date that is more than ten calendar days prior to the first Monday in September only if the local school board first gives public notice of a public meeting to discuss the proposal of opening school on a date more than ten days prior to the first Monday in September, and the local school board holds said meeting and, at the same public meeting, a majority of the board votes to allow an earlier opening date. If all of the previous conditions are met, the district may set its opening date more than ten calendar days prior to the first Monday in September. The condition provided in this subsection must be satisfied by the local school board each year that the board proposes an opening date more than ten days before the first Monday in September.

4. If any local district violates the provisions of this section, the department of elementary and secondary education shall withhold an amount equal to one quarter of the state funding the district generated under section 163.031 for each date the district was in violation of this section.

5. The provisions of subsections 2 to 4 of this section shall not apply to school districts in which school is in session for twelve months of each calendar year.

6. The state board of education may grant an exemption from this section to a school district that demonstrates highly unusual and extenuating circumstances justifying exemption from the provisions of subsections 2 to 4 of this section. Any exemption granted by the state board of education shall be valid for one academic year only.

7. No school day for schools with a five-day school week shall be longer than seven hours except for vocational schools which may adopt an eight-hour day in a metropolitan school district and a school district in a first class county adjacent to a city not within a county, and any school that adopts a four-day school week in accordance with section 171.029.

(L. 1963 p. 200 § 11-3, A.L. 1973 H.B. 158, A.L. 1983 S.B. 39, A.L. 1984 H.B. 1456 & 1197, A.L. 1987 S.B. 23, A.L. 1992 S.B. 485, A.L. 1993 S.B. 194, A.L. 2003 S.B. 686, A.L. 2007 S.B. 64, A.L. 2009 S.B. 291)



Section 171.033 Make-up of days lost or cancelled, number required — exemption, when — waiver for schools in session twelve months of year, granted when.

Effective 28 Aug 2014

Title XI EDUCATION AND LIBRARIES

171.033. Make-up of days lost or cancelled, number required — exemption, when — waiver for schools in session twelve months of year, granted when. — 1. "Inclement weather", for purposes of this section, shall be defined as ice, snow, extreme cold, flooding, or a tornado, but such term shall not include excessive heat.

2. A district shall be required to make up the first six days of school lost or cancelled due to inclement weather and half the number of days lost or cancelled in excess of six days if the makeup of the days is necessary to ensure that the district's students will attend a minimum of one hundred forty-two days and a minimum of one thousand forty-four hours for the school year except as otherwise provided in this section. Schools with a four-day school week may schedule such make-up days on Fridays.

3. In the 2009-10 school year and subsequent years, a school district may be exempt from the requirement to make up days of school lost or cancelled due to inclement weather in the school district when the school district has made up the six days required under subsection 2 of this section and half the number of additional lost or cancelled days up to eight days, resulting in no more than ten total make-up days required by this section.

4. The commissioner of education may provide, for any school district in which schools are in session for twelve months of each calendar year that cannot meet the minimum school calendar requirement of at least one hundred seventy-four days for schools with a five-day school week or one hundred forty-two days for schools with a four-day school week and one thousand forty-four hours of actual pupil attendance, upon request, a waiver to be excused from such requirement. This waiver shall be requested from the commissioner of education and may be granted if the school was closed due to circumstances beyond school district control, including inclement weather, flooding or fire.

(L. 1978 S.B. 954 § 2, A.L. 1982 S.B. 832, A.L. 1994 S.B. 442, A.L. 1997 H.B. 797, A.L. 2001 H.B. 274, A.L. 2003 H.B. 554, A.L. 2006 S.B. 769, A.L. 2007 S.B. 64, A.L. 2009 H.B. 682 merged with S.B. 291, A.L. 2014 H.B. 1298 Revision)

CROSS REFERENCE:

Make-up days lost due to inclement weather when and how made up, 160.041



Section 171.034 Provision of food services by school districts eligible to reduce make-up days.

Effective 31 May 2006, see footnote

Title XI EDUCATION AND LIBRARIES

171.034. Provision of food services by school districts eligible to reduce make-up days. — Any school district that is eligible to reduce its requirement to make up days pursuant to subsection 3 of section 171.033 may provide food service on a summer school food service basis if it resumes school with double sessions.

(L. 2006 S.B. 769 § 1)

Effective 5-31-06



Section 171.051 School holidays.

Effective 28 Aug 2014

Title XI EDUCATION AND LIBRARIES

171.051. School holidays. — School holidays include Thanksgiving Day, December twenty-fifth, the third Monday in February, July fourth, and may include November eleventh at the discretion of the school district.

(L. 1963 p. 200 § 11-5, A.L. 1969 p. 85, A.L. 2014 S.B. 600)

(Source: RSMo 1959 § 163.020)



Section 171.053 Participation in sanctioned program activities, excused absences allowed — state aid, computation for such activities.

Effective 28 Aug 2004

Title XI EDUCATION AND LIBRARIES

171.053. Participation in sanctioned program activities, excused absences allowed — state aid, computation for such activities. — 1. The general assembly hereby finds and declares that:

(1) The Future Farmers of America Organization (FFA Organization), Family, Career, and Community Leaders of America (FCCLA) and 4-H programs in the state and the organized competitions held as a part of the Missouri state fair involve an education and learning process that is not otherwise available in the regular curriculum of secondary education in Missouri;

(2) The principles and practices learned by students in such programs are highly beneficial to students;

(3) Participation in such programs should be encouraged; and

(4) One method of encouraging participation in such programs is to allow such participation to be counted as school attendance for the purpose of determining state school aid.

2. It is the purpose and intent of this section to assure that participation of students in sanctioned activities of such programs be allowed to such extent as may be determined appropriate by the school boards of the various school districts.

3. Any school district which allows an excused absence for athletics or any other extracurricular school activity shall allow, pursuant to its written policy and with the approval of the responsible sponsoring school employee, any student enrolled in the district to use such regularly scheduled instructional time as is reasonably necessary for such student to participate in an officially sanctioned activity of any such program; provided, if the program is not a part of the Missouri state fair or 4-H, that such program has a local chapter which is officially recognized by the student's school.

4. For the purpose of distributing state school aid pursuant to section 163.031, a student who is participating in an officially sanctioned activity of any such program, as provided pursuant to subsection 3 of this section, shall be considered to be attending regularly scheduled instruction in the district and such hours of participation occurring during the regular school day shall be included in the district's calculation of average daily attendance, as defined in section 163.011.

(L. 2004 S.B. 968 and S.B. 969)



Section 171.091 Board may provide adult classes out of certain funds.

Effective 27 Jun 1973, see footnote

Title XI EDUCATION AND LIBRARIES

171.091. Board may provide adult classes out of certain funds. — The school board of any school district in this state may provide for the gratuitous education of persons over twenty years of age, resident in the school district. The gratuitous education, however, shall be provided only out of revenue derived by the school district from sources other than those described in Section 3, Article IX, of the Constitution of this State.

(L. 1963 p. 200 § 11-9, A.L. 1967 p. 236, A.L. 1973 H.B. 38)

(Source: RSMo 1959 § 163.160)

Effective 6-27-73



Section 171.096 Board may permit use of school facilities for adult education purposes.

Effective 28 Aug 1967

Title XI EDUCATION AND LIBRARIES

171.096. Board may permit use of school facilities for adult education purposes. — Each school board in the state may, under such terms and conditions as it may determine, permit the use of its buildings and grounds for adult education purposes.

(L. 1967 1st Ex. Sess. p. 894 § 1)



Section 171.098 Board may authorize sale of class projects to pupils at cost.

Effective 28 Aug 1973

Title XI EDUCATION AND LIBRARIES

171.098. Board may authorize sale of class projects to pupils at cost. — The school board in each school district may authorize the sale of any product or item made as a class project or activity from materials purchased with district funds to any pupil enrolled in the schools of the district. The selling price shall approximate the cost of the materials only.

(L. 1973 H.B. 232 § 2)



Section 171.101 Board may provide facilities and services for pupils living on federal lands.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

171.101. Board may provide facilities and services for pupils living on federal lands. — The school board of a seven-director district may provide educational facilities and services for pupils residing on lands acquired by the federal government in the state of Missouri for military or other purposes. The board may operate schools on federal lands adjoining the district if adequate plant facilities therefor are provided by the federal government.

(L. 1963 p. 200 § 11-10)

(Source: RSMo 1959 § 165.375)

CROSS REFERENCE:

State aid for pupils residing on federal lands, 163.071



Section 171.121 District may be closed and required to transport pupils — apportionment of state aid.

Effective 01 Jul 2006, see footnote

Title XI EDUCATION AND LIBRARIES

171.121. District may be closed and required to transport pupils — apportionment of state aid. — If any district in this state has an average daily attendance of less than fifteen pupils as shown by the records of the last previous school year, the state board of education, after investigation that convinces it that it would be to the best interests of all concerned, shall require the board to provide for the tuition and transportation of the pupils of the district to other public schools. Separate records of the attendance of pupils from the closed district shall be kept and the district shall receive the same apportionment under section 163.031 as it would have received otherwise. For the first year after the closing of a district, apportionment shall be made under section 163.031 to the closed district on the basis of the average daily attendance of the preceding year and shall be paid by the closed district to the districts receiving its pupils in proportion to the number of pupils received by each.

(L. 1963 p. 200 § 11-12, A.L. 2005 S.B. 287)

(Source: RSMo 1959 § 161.120)

Effective 7-01-06



Section 171.131 Seventh and eighth grade pupils may be sent to another district — tuition, how paid.

Effective 01 Jul 1974, see footnote

Title XI EDUCATION AND LIBRARIES

171.131. Seventh and eighth grade pupils may be sent to another district — tuition, how paid. — The board of education of any elementary school district may elect to maintain an elementary school in the district for grades one through six only. In that event tuition shall be paid by the sending district as provided in section 167.131 for pupils in grades nine through twelve. Pupils in grades seven and eight shall have the option of attending any approved school in the county of residence or in an adjoining county.

(L. 1963 p. 200 § 11-13, A.L. 1973 H.B. 158)

(Source: L. 1961 p. 345 § 161.015)

Effective 7-1-74



Section 171.141 Fraternities and sororities may be barred — enforcement.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

171.141. Fraternities and sororities may be barred — enforcement. — 1. As used in this section, a school fraternity or sorority is any organization composed wholly or in part of public school pupils, which seeks to perpetuate itself by taking in additional members from the pupils enrolled in public high schools, junior high schools or elementary schools on the basis of the decision of its membership rather than upon the free choice of any pupil in the school who is qualified by the rules of the board to fill the aims of the organization.

2. The school board of any school district, by rule, may prohibit membership of pupils in school fraternities or sororities composed of pupils in any high school, junior high school or elementary school in the district, when it deems that membership in the fraternities or sororities detrimentally affects the conduct and discipline of the schools in the district. Any rule adopted under this subsection shall prescribe the aim of school organizations which may be formed and the qualifications of pupils eligible for membership therein. The board may adopt other rules that are necessary to carry out the purposes of this section.

3. Upon the adoption of the rule authorized by subsection 2, the school board may suspend, discipline and expel from the schools under its control, any pupil who remains a member of, who joins or promises to join, or who becomes pledged to become a member, or who solicits any other person to join, promise to join or be pledged or to become a member of a school fraternity or sorority. Upon direction of the board, by rule or otherwise, the superintendent of schools may suspend and discipline any person who violates the rule authorized by subsection 2 until the time that the matter is considered by the board.

(L. 1963 p. 200 § 11-14)

(Source: L. 1961 p. 348 §§ 1, 2)



Section 171.151 Daily register required, contents of.

Effective 28 Aug 1977

Title XI EDUCATION AND LIBRARIES

171.151. Daily register required, contents of. — Each public school of the state shall keep a daily register in which shall be entered the name, age, date of entrance and record of attendance of each pupil and the studies pursued by the pupil.

(L. 1963 p. 200 § 11-15, A.L. 1977 H.B. 130)

(Source: RSMo 1959 § 163.140)



Section 171.171 Full credit to be given work completed in accredited schools.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

171.171. Full credit to be given work completed in accredited schools. — Work completed in schools accredited by the state board of education shall be given full credit in requirements for entrance to and classification in any educational institution supported in whole or in part by state appropriation.

(L. 1963 p. 200 § 11-17)

(Source: RSMo 1959 § 160.090)



Section 171.181 Preference given Missouri products in making purchase — certain seven-director school districts, board member selling to district prohibited, exceptions, penalty.

Effective 28 Aug 2014

Title XI EDUCATION AND LIBRARIES

171.181. Preference given Missouri products in making purchase — certain seven-director school districts, board member selling to district prohibited, exceptions, penalty. — In making purchases, the school board, officer, or employee of any school district shall give preference to all commodities, manufactured, mined, produced or grown within the state and to all firms, corporations or individuals doing business as Missouri firms, corporations, or individuals, when quality and price are approximately the same; provided, however, that any board member, officer or employee of a seven-director school district, any portion of which is located in a county of the first, second, third, or fourth class, selling or providing such commodities to the school district except as provided in sections 105.450 to 105.458 shall be guilty of a class A misdemeanor and shall forfeit his position with the school district.

(L. 1963 p. 200 § 11-18 and p. 340 § 165.157, A.L. 1989 H.B. 493, A.L. 2014 S.B. 719)

(Source: RSMo 1959 § 165.157)



Section 171.185 Materials recovery and recycling facility prohibited, when (city of Chesterfield).

Effective 28 Aug 2010

Title XI EDUCATION AND LIBRARIES

171.185. Materials recovery and recycling facility prohibited, when (city of Chesterfield). — No school district located in any city of the third classification with more than forty-six thousand eight hundred but fewer than forty-seven thousand inhabitants shall operate a materials recovery and recycling facility within five hundred feet of a residential property.

(L. 2010 H.B. 1692, et al.)



Section 171.410 Program may be taught to first graders, purpose.

Effective 28 Aug 2013

Title XI EDUCATION AND LIBRARIES

171.410. Program may be taught to first graders, purpose. — 1. Each school district and charter school may annually teach the Eddie Eagle Gunsafe Program to first grade students. School districts and charter schools may also teach any substantially similar program of the same qualifications or any successor program in lieu of the Eddie Eagle Gunsafe Program.

2. The purpose of the educational program shall be to promote the safety and protection of children. The educational program shall emphasize how students should respond if they encounter a firearm. School personnel and program instructors shall not make value judgments about firearms.

3. No school district or charter school shall include or use a firearm or demonstrate the use of a firearm when teaching the program.

4. Students with disabilities shall participate to the extent appropriate as determined by the provisions of the Individuals with Disabilities Education Act or Section 504 of the Rehabilitation Act.

5. School districts and charter schools may seek grant funding for the program from public, private, and nonprofit entities.

(L. 2013 S.B. 75)






Chapter 172 State University — University of Missouri

Chapter Cross References



Section 172.010 University established — how governed.

Effective 28 Aug 1939

Title XI EDUCATION AND LIBRARIES

172.010. University established — how governed. — A university is hereby instituted in this state, the government whereof shall be vested in a board of curators.

(RSMo 1939 § 10782)

Prior revisions: 1929 § 9625; 1919 § 11522; 1909 § 11096



Section 172.020 Corporate name — powers of curators — restrictions on dealings in real property, timber or minerals, rules — notice.

Effective 28 Aug 2005

Title XI EDUCATION AND LIBRARIES

172.020. Corporate name — powers of curators — restrictions on dealings in real property, timber or minerals, rules — notice. — Pursuant to Sections 9(a) and 9(b) of Article IX of the Missouri Constitution, the state university is hereby incorporated and created as a body politic and shall be known by the name of "The Curators of the University of Missouri", and by that name shall have perpetual succession, power to sue and be sued, complain and defend in all courts; to make and use a common seal, and to alter the same at pleasure; to take, purchase and to sell, convey and otherwise dispose of lands and chattels, except that the curators shall not have the power to subdivide, sell or convey title to any land contained within a university campus or to subdivide, sell or convey title to any portion of any parcel of land containing in excess of twenty-five hundred contiguous acres unless such transaction is approved by the general assembly by passage of a concurrent resolution signed by the governor. The curators shall not sell, trade or otherwise convey or permit the severance of timber, minerals or other natural resources, unless the curators comply with bidding procedures established by rule that mandate notice of the transaction be provided in a manner reasonably calculated to apprise prospective purchasers. Such rule or rules must at a minimum require at least one notice of the transaction be published in a newspaper of general circulation where the resources are located. The curators may act as trustee in all cases in which there be a gift of property or property left by will to the university or for its benefit or for the benefit of students of the university; to condemn an appropriate real estate or other property, or any interest therein, for any public purpose within the scope of its organization, in the same manner and with like effect as is provided in chapter 523 relating to the appropriation and valuation of lands taken for telegraph, telephone, gravel and plank or railroad purposes; provided, that if the curators so elect, no assessment of damages or compensation under this law shall be payable and no execution shall issue before the expiration of sixty days after the adjournment of the next regular session of the legislature held after such assessment is made, but the same shall bear interest at the rate of six percent per annum from its date until paid; and provided further, that the curators may, at any time, elect to abandon the proposed appropriation of property by an instrument of writing to that effect, to be filed with the clerk of the court and entered on the minutes of the court, and as to so much as is thus abandoned, the assessment of damages or compensation shall be void.

(RSMo 1939 § 10783, A.L. 1977 S.B. 47, A.L. 1998 S.B. 897, A.L. 2005 S.B. 98)

Prior revisions: 1929 § 9626; 1919 § 11523; 1909 § 11097



Section 172.030 Curators, number of — how appointed.

Effective 28 Aug 2011

Title XI EDUCATION AND LIBRARIES

172.030. Curators, number of — how appointed. — The board of curators of the University of the state of Missouri shall hereafter consist of nine members, who shall be appointed by the governor, by and with the advice and consent of the senate; provided, that at least one but no more than two shall be appointed upon said board from each congressional district, and no person shall be appointed a curator who shall not be a citizen of the United States, and who shall not have been a resident of the state of Missouri two years next prior to his appointment. Not more than five curators shall belong to any one political party. Notwithstanding any provision of law to the contrary, nothing in this section relating to a change in the composition and configuration of congressional districts in this state shall prohibit a member who is serving a term on August 28, 2011, from completing his or her term.

(RSMo 1939 § 10784, A.L. 2011 H.B. 174)

Prior revisions: 1929 § 9627; 1919 § 11524; 1909 § 11098



Section 172.035 Student representative to board of curators — appointment, powers, duties, limitations, qualifications, term, vacancy, removal from office — reimbursement of expenses — rotation of campuses.

Effective 28 Aug 1999

Title XI EDUCATION AND LIBRARIES

172.035. Student representative to board of curators — appointment, powers, duties, limitations, qualifications, term, vacancy, removal from office — reimbursement of expenses — rotation of campuses. — 1. The governor shall, by and with the advice and consent of the senate, appoint a student representative to the board of curators of the University of Missouri, who shall attend all meetings and participate in all deliberations of the board. Such student representative shall not have the right to vote on any matter before the board.

2. Such student representative shall be a full-time student at the university as defined by the board, selected from a panel of three names submitted to the governor by the student government presidents of the campuses of the university, a citizen of the United States, and a resident of the state of Missouri. No person may be appointed who is not actually enrolled during the term of such person's appointment as a student at the University of Missouri.

3. The term of the student representative shall be two years, except that the person first appointed shall serve until January 1, 1986.

4. If a vacancy occurs for any reason in the position of student representative, the governor shall appoint a replacement who meets the qualifications set forth in subsection 2 of this section and who shall serve until the student representative's successor is appointed and qualified.

5. If the student representative ceases to be a student at the University of Missouri, or a resident of the state of Missouri, or fails to follow the board's attendance policy, the student representative's position shall at once become vacant, unless such absence is caused by sickness or some accident preventing such representative's arrival at the time and place appointed for the meeting.

6. The student representative shall receive the same reimbursement for expenses as other members of the board of curators receive pursuant to section 172.040.

7. Appointments made under this section shall be made in rotation from each of the four campuses of the University of Missouri, beginning with a student from the Columbia campus, next from the Rolla campus, next from the Kansas City campus, and then from the St. Louis campus.

8. Unless alternative arrangements for payment have been made and agreed to by the student and the university, the student representative shall have paid all student and tuition fees due prior to such appointment and shall pay all future student and tuition fees during the term of office when such fees are due.

(L. 1984 H.B. 998 § 1, A.L. 1986 S.B. 707, A.L. 1996 H.B. 980, A.L. 1999 H.B. 889)



Section 172.037 Confidentiality — recusal — meeting closed to certain members, when.

Effective 28 Aug 2001

Title XI EDUCATION AND LIBRARIES

172.037. Confidentiality — recusal — meeting closed to certain members, when. — 1. For the purposes of this chapter, confidentiality, as determined by the board and as provided by law, shall apply to all members and representatives on the board.

2. Any member or representative on the board may recuse himself or herself from any deliberation or proceeding of the board.

3. Upon a unanimous affirmative vote of the members of the board who are present and who are not student representatives, a given meeting closed pursuant to sections 610.021 and 610.022 shall be closed to the student representative.

(L. 1999 H.B. 889, A.L. 2001 H.B. 218)



Section 172.040 Curators, term — compensation.

Effective 28 Aug 1939

Title XI EDUCATION AND LIBRARIES

172.040. Curators, term — compensation. — The term of service of the curators shall be six years, the terms of three expiring every two years; the first expiration occurring on the first day of January, 1911, and succeeding expirations of three members every two years thereafter. Said curators, while attending the meetings of the board, shall receive their actual expenses, which shall be paid out of the ordinary revenues of the university.

(RSMo 1939 § 10785)

Prior revisions: 1929 § 9628; 1919 § 11525; 1909 § 11099



Section 172.050 Vacancies, how filled.

Effective 28 Aug 1939

Title XI EDUCATION AND LIBRARIES

172.050. Vacancies, how filled. — The governor shall, by and with the advice and consent of the senate, fill all vacancies caused by the expiration of the term of office of any curator, and he shall also fill all vacancies occasioned by death, resignation or removal which may occur while the general assembly is not in session; but all such appointees shall continue in office only until the meeting of the general assembly next thereafter, and until their successors be appointed and qualified. All vacancies which may exist at or during the meeting of the biennial sessions of the general assembly, caused by death, resignation or removal, shall be filled in like manner as those created by the expiration of official terms, and shall be only for the unexpired time of the party whose vacancy is thereby filled.

(RSMo 1939 § 10787)

Prior revisions: 1929 § 9630; 1919 § 11527; 1909 § 11101



Section 172.060 Term of appointee to fill vacancy.

Effective 28 Aug 1939

Title XI EDUCATION AND LIBRARIES

172.060. Term of appointee to fill vacancy. — All appointments to fill vacancies, except such as may be made to fill out unexpired terms, shall be for the term of six years, and until the successors of such appointees shall be appointed and qualified.

(RSMo 1939 § 10788)

Prior revisions: 1929 § 9631; 1919 § 11528; 1909 § 11102



Section 172.070 Attendance policy — vacancies by removal or other cause.

Effective 28 Aug 1996

Title XI EDUCATION AND LIBRARIES

172.070. Attendance policy — vacancies by removal or other cause. — 1. The curators shall establish by August 28, 1996, such bylaws as they shall deem appropriate for their attendance at meetings. If such bylaws are not established by August 28, 1996, the coordinating board for higher education shall establish an attendance policy for the curators by January 1, 1997.

2. If a curator is found by unanimous vote of the other curators to have moved such curator's residence from the district from which such curator was appointed or to have violated a bylaw as authorized by subsection 1 of this section, then the office of such curator shall be vacant.

3. If a vacancy shall occur by death, resignation, or from any other cause, the governor shall, without delay, upon being informed of the fact by the president of the board of curators, fill such vacancy by appointment; and the person so appointed shall serve until the next regular meeting of the general assembly, and until such curator's successor is appointed and qualified. The president of the board of curators shall notify the governor of any vacancy as required by this subsection within thirty days of such vacancy.

(RSMo 1939 § 10795, A.L. 1996 H.B. 980)

Prior revisions: 1929 § 9638; 1919 § 11535; 1909 § 11109



Section 172.080 Oath of curators.

Effective 28 Aug 1939

Title XI EDUCATION AND LIBRARIES

172.080. Oath of curators. — The curators shall severally take an oath to support the Constitution of the United States and of this state, and to faithfully demean themselves in office.

(RSMo 1939 § 10796)

Prior revisions: 1929 § 9639; 1919 § 11536; 1909 § 11110



Section 172.090 Officers of the board.

Effective 28 Aug 1939

Title XI EDUCATION AND LIBRARIES

172.090. Officers of the board. — There shall be a president and vice president of the board, who shall be chosen by the board from the members thereof, a secretary, treasurer, and such other officers of the board as they shall deem necessary, who shall be appointed by the board, and hold their offices during the pleasure of the board.

(RSMo 1939 § 10797)

Prior revisions: 1929 § 9640; 1919 § 11537; 1909 § 11111



Section 172.100 Board to prescribe own government.

Effective 28 Aug 1939

Title XI EDUCATION AND LIBRARIES

172.100. Board to prescribe own government. — The curators shall have power to make such bylaws or ordinances, rules and regulations as they may judge most expedient for the accomplishment of the trust reposed in them, and for the government of their officers and employees, and to secure their accountability, and to delegate so much of their authority as they may deem necessary to such officers and employees or to committees appointed by the board.

(RSMo 1939 § 10807)

Prior revisions: 1929 § 9650; 1919 § 11547; 1909 § 11121



Section 172.110 Regular meetings of board.

Effective 28 Aug 1939

Title XI EDUCATION AND LIBRARIES

172.110. Regular meetings of board. — There shall be two regular meetings of said board of curators in each year, to be holden in the university edifice or in the town of Columbia. The annual meeting shall be held on the third Tuesday in December and the semiannual meeting on the Tuesday preceding the first Thursday in June, unless different days shall be fixed upon by said board.

(RSMo 1939 § 10794)

Prior revisions: 1929 § 9637; 1919 § 11534; 1909 § 11108

CROSS REFERENCES:

Attendance policies for governing boards, duty to develop, 174.105

Board of curators within definition of open meetings and records law, 610.010



Section 172.120 Special meetings.

Effective 28 Aug 1939

Title XI EDUCATION AND LIBRARIES

172.120. Special meetings. — The president of the board, and until his election, or in case of his absence or disability, any three curators, shall have power to call a special meeting of the board; provided, they give timely notice thereof, in such form as the board shall by bylaw prescribe.

(RSMo 1939 § 10799)

Prior revisions: 1929 § 9642; 1919 § 11539; 1909 § 11113



Section 172.130 Adjourned meetings.

Effective 28 Aug 1939

Title XI EDUCATION AND LIBRARIES

172.130. Adjourned meetings. — Adjourned meetings may be ordered and held by the board at such time and place as shall be agreed upon by them.

(RSMo 1939 § 10800)

Prior revisions: 1929 § 9643; 1919 § 11540; 1909 § 11114



Section 172.140 Quorum.

Effective 28 Aug 1939

Title XI EDUCATION AND LIBRARIES

172.140. Quorum. — At all meetings of the board of curators five members shall be necessary to constitute a quorum for the transaction of business.

(RSMo 1939 § 10789)

Prior revisions: 1929 § 9632; 1919 § 11529; 1909 § 11103



Section 172.150 Who shall preside.

Effective 28 Aug 1939

Title XI EDUCATION AND LIBRARIES

172.150. Who shall preside. — The president, and if he be absent, the vice president, and if both be absent, a curator chosen for the occasion, shall preside at the meetings of the board.

(RSMo 1939 § 10798)

Prior revisions: 1929 § 9641; 1919 § 11538; 1909 § 11112



Section 172.160 Duties of secretary.

Effective 28 Aug 1939

Title XI EDUCATION AND LIBRARIES

172.160. Duties of secretary. — It shall be the duty of the secretary to keep and preserve all records, books and papers belonging to the board; to prepare, under the direction of the board, all their reports, estimates, etc., and generally to do and execute all such matters and things as belong to his office and may be required of him by the curators; and his compensation shall be fixed by the board.

(RSMo 1939 § 10803)

Prior revisions: 1929 § 9646; 1919 § 11543; 1909 § 11117



Section 172.170 Journal to be kept.

Effective 28 Aug 1939

Title XI EDUCATION AND LIBRARIES

172.170. Journal to be kept. — The secretary shall keep a journal of the proceedings of the curators, in which the ayes and noes on all questions shall be entered, if requested by any one of the curators present.

(RSMo 1939 § 10802)

Prior revisions: 1929 § 9645; 1919 § 11542; 1909 § 11116



Section 172.180 Records open to public.

Effective 28 Aug 1939

Title XI EDUCATION AND LIBRARIES

172.180. Records open to public. — Any citizen of the state shall, at all times, have access to and be permitted to take copies of any or all the records, books and papers of the board.

(RSMo 1939 § 10804)

Prior revisions: 1929 § 9647; 1919 § 11544; 1909 § 11118



Section 172.190 Duty of treasurer — compensation.

Effective 28 Aug 1986

Title XI EDUCATION AND LIBRARIES

172.190. Duty of treasurer — compensation. — The treasurer shall receive, keep and disburse all moneys belonging to the board, and shall perform all customary acts pertaining to his office, under the direction of the curators, and shall make a report of the same at the annual meeting of the board. His compensation shall be fixed by the board.

(RSMo 1939 § 10805, A.L. 1986 H.B. 1554 Revision)

Prior revisions: 1929 § 9648; 1919 § 11545; 1909 § 11119



Section 172.200 Treasurer's bond.

Effective 28 Aug 1939

Title XI EDUCATION AND LIBRARIES

172.200. Treasurer's bond. — The treasurer of the board shall, upon his appointment, and before he enters upon the duties of his office, give bond to the state of Missouri, to the use of the curators of the University of the State of Missouri, with good and solvent sureties, in such sum as may be required by the board, to be approved by the board and filed among their papers and records, conditioned that he will faithfully administer the university funds coming into his hands, and disburse and invest the same according to the directions of the board of curators; and such bond shall be renewed every two years or oftener, if deemed necessary by the board of curators.

(RSMo 1939 § 10806)

Prior revisions: 1929 § 9649; 1919 § 11546; 1909 § 11120



Section 172.210 Report to legislature.

Effective 28 Aug 1939

Title XI EDUCATION AND LIBRARIES

172.210. Report to legislature. — It shall be the duty of said board of curators to cause to be furnished to the legislature, on or before the third Monday of each regular session thereof, a report containing a classified statement of the receipts and disbursements of the institution during the preceding biennial period. The report shall also show the amounts annually paid to the president, the professors and other teachers, officers, and employees of the university.

(RSMo 1939 § 10801)

Prior revisions: 1929 § 9644; 1919 § 11541; 1909 § 11115



Section 172.220 Curators to report annually.

Effective 28 Aug 1949

Title XI EDUCATION AND LIBRARIES

172.220. Curators to report annually. — At the close of each university year the board of curators shall make a report to the governor in detail, exhibiting the progress, conditions and wants of the several colleges or departments of instruction in the university, the course of study in each and the number and names of the officers and students. The governor shall cause the report to be printed for the use of the general assembly and the people of the state, and shall cause one copy of the same to be transmitted by mail, postpaid, to all of the colleges which may be endowed under the provisions of the act of congress, approved July 2, 1862, herein referred to, and also one copy to the Secretary of the Interior and one copy to the Secretary of Agriculture at Washington, D.C. The governor shall cause the bulletins of the experiment stations to be printed as they are issued, and separate from the annual report.

(RSMo 1939 § 10831, A.L. 1949 S.B. 1045)

Prior revisions: 1929 § 9674; 1919 § 11571; 1909 § 11142



Section 172.230 Executive board — executive committee of University of Missouri-Rolla — duties — compensation.

Effective 28 Aug 1939

Title XI EDUCATION AND LIBRARIES

172.230. Executive board — executive committee of University of Missouri-Rolla — duties — compensation. — The board of curators shall appoint annually three of their number to act as an executive board, who shall meet each month for the purpose of auditing claims and attending to such other business as may be entrusted to them by the board of curators not inconsistent with this chapter. The members of the executive board shall receive five dollars per day for each day they shall attend the monthly meetings, together with their actual expenses, to be paid as the expenses of the curators are paid. Said executive board shall be subject to change or removal at pleasure of the board of curators. The board of curators shall also appoint annually three of their number to act as an executive committee of the University of Missouri-Rolla, with like powers and compensation as those of the executive board at Columbia. Said executive committee shall also be subject to change or removal at pleasure of the board of curators.

(RSMo 1939 § 10786)

Prior revisions: 1929 § 9629; 1919 § 11526; 1909 § 11100



Section 172.250 Curators to appropriate for annual expenses.

Effective 28 Aug 1939

Title XI EDUCATION AND LIBRARIES

172.250. Curators to appropriate for annual expenses. — The president and treasurer of the university, residing at Columbia, and treasurer of the University of Missouri-Rolla, residing at Rolla, shall, at each annual meeting of the board, prepare and submit to the board a carefully prepared statement of the probable amount of income, as near as may be, of the university and all its departments for the year following, and the curators shall thereupon make an estimate of the probable expenses of the institution and each of its departments for the ensuing year, based upon the statements above mentioned, and make the necessary appropriations to meet said expenses for the current year; and in no instance shall the board of curators create any indebtedness in any one year above what they can pay out of the annual income of said year.

(RSMo 1939 § 10791)

Prior revisions: 1929 § 9634; 1919 § 11531; 1909 § 11105



Section 172.260 Curators to improve and protect property.

Effective 28 Aug 1939

Title XI EDUCATION AND LIBRARIES

172.260. Curators to improve and protect property. — It shall be the duty of the curators to provide for the protection and improvement of the site of the University of the State of Missouri, as selected and established by law; to erect and continue thereon all edifices designed for the use and accommodation of the officers and students of the university, and to furnish and adapt the same to the uses of the several departments of instruction.

(RSMo 1939 § 10810)

Prior revisions: 1929 § 9653; 1919 § 11550; 1909 § 11124

(1966) Board of Curators of University of Missouri is authorized by constitution and statute to construct on university property vehicle parking facilities. State v. Neill (Mo.), 397 S.W.2d 666.



Section 172.270 Property to be inventoried and appraised.

Effective 28 Aug 1939

Title XI EDUCATION AND LIBRARIES

172.270. Property to be inventoried and appraised. — The curators shall cause to be made annually a careful and complete inventory and appraisement of all property, real and personal, belonging to the university in every department thereof; and in order to preserve said property from waste or injury, it shall be the duty of the board to prescribe such rules and regulations as shall secure a careful inspection of said property, and comparison of the same with prior inventories.

(RSMo 1939 § 10792)

Prior revisions: 1929 § 9635; 1919 § 11532; 1909 § 11106



Section 172.273 Research, development and office park projects established, when — procedure — curators' powers — real property exempt from zoning, ordinances and property tax — permits, licenses and certificates may be issued, when, application of sovereign and official immunity and public duty doctrines.

Effective 28 Aug 1996

Title XI EDUCATION AND LIBRARIES

172.273. Research, development and office park projects established, when — procedure — curators' powers — real property exempt from zoning, ordinances and property tax — permits, licenses and certificates may be issued, when, application of sovereign and official immunity and public duty doctrines. — 1. The curators of the University of Missouri may establish research, development and office park projects, in order to promote cooperative relationships and to provide for shared resources between private individuals, companies and corporations, and the University of Missouri, for the advancement of the university in carrying out its educational mission and such projects are declared to be in furtherance of the purposes of the university.

2. The curators may, in connection with such projects, enter into written, mutually binding leases or agreements with individuals, businesses, corporations, and professional firms participating in the project for the purpose of expanding business and professional opportunities for students, faculty and graduates of the university and of the area it serves, and for making available to the university the resources and expertise of the business and professional entities participating in the project.

3. The curators may purchase necessary land and may purchase and construct or arrange for or permit the construction of any necessary facilities for such projects, may utilize the power of eminent domain, and may in any other manner acquire and accept in the name of the curators of the University of Missouri suitable land and facilities for such projects, and may enter into business arrangements, including long-term leases, for the development thereof. The curators may also acquire options upon lands to be purchased. Lands and improvements utilized as a part of such projects, so long as they remain a part of a project, shall not be subject to local zoning or local regulatory ordinances; provided that if the project is located within a city or county, the university is required to consult with the city or county, prior to board of curators' approval of the master development plan or substantial amendments thereto. The city or county plan commission may hold and complete a public hearing on such plan within forty-five days of submission to the city or county and the city or county within fifteen days thereafter may issue its advisory recommendations to the curators. The curators may in their sole discretion require that project development conform to the planning, transportation, environmental, health and safety requirements of such city or county. Interests in property included in such projects may be conveyed as needed, without passage of a concurrent resolution as provided by the provisions of section 172.020. The utilization of the real property, as provided in subsection 1 of this section, is hereby deemed to be a public purpose and in furtherance of the purposes of the university. Provided such land is owned by the university, no leasehold or other interest therein, by whomsoever held, shall be separately assessed or taxed, and such real property as a whole shall be deemed the property of the curators of the University of Missouri and be exempt from all forms of property tax.

4. For the purpose of developing and operating the project, the curators may enter into cooperative agreements, including leases, in the same manner and to the same extent that political subdivisions are authorized to enter into such agreements by the provisions of section 70.220.

5. Whenever the curators' acquisition of land for such a research, development and office park project will result in displacement, relocation assistance and monetary benefits identical to those provided by subchapter II of the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970, 42 U.S.C. 4621 et seq., and its implementing regulations shall be afforded to each displaced occupant or entity.

6. Notwithstanding the exemption of the curators of the University of Missouri from municipal regulation and the provisions of subsection 3 of this section, any entity acting pursuant to a lease or cooperative agreement with the curators may request that permits, licenses and certificates be issued by a city or county where a project is to be located in order to aid in the construction, operation and financing of such project. Such permits, licenses and certificates may be issued by the city or county after review and approval of plans submitted by an architect or engineer licensed to practice in the state of Missouri. Any entity may also request that inspections be conducted by such city or county if such activities are normally performed by the city or county in the enforcement of its building code.

7. Such doctrines of sovereign and official immunity and the public duty doctrines as now exist for the issuance of permits, licenses, certificates and performance of inspections shall apply to any city, county or official or employee thereof issuing permits, licenses, and certificates or performing inspections pursuant thereto with respect to any claim brought for damages as a result of the wrongful or negligent issuance of such permit, license or certificate or the performance of inspections.

8. The exemption from assessment and taxation provided by subsection 3 of this section for leaseholds in property owned by the university in a research park project shall not be available for leases entered into from and after August 28, 1996. Notwithstanding the foregoing and any provision of this section to the contrary, all leaseholds in property in such parks leased by the university to tenants for research, development, office or any other nonrecreational use prior to August 28, 1996, including leaseholds created after August 28, 1996, under options or similar rights which were granted prior to January 1, 1996, shall be exempt from assessment and taxation for the term of such lease, provided that leaseholds in property used for recreational purposes shall be subject to assessment and taxation as determined by the assessor of the local political subdivision, and all lands and improvements in such parks, by whomsoever owned.

(L. 1986 S.B. 657 § 1, A.L. 1988 H.B. 1456 merged with S.B. 820, A.L. 1996 H.B. 1237)

(1997) St. Charles County Board of Equalization must presume that statute is constitutional and determine the exemption issue accordingly. Missouri Bluffs Golf Joint Venture v. St. Charles County Board of Equalization, 934 S.W.2d 752 (Mo.App. E.D.).

(2000) Exemption from property tax of leasehold interests in research, development and office park projects leased by University of Missouri violates Article X, Section 6 of the Missouri Constitution. St. Charles County v. Curators of the University of Missouri, 25 S.W.3d 159 (Mo.banc).

(2003) Property formerly exempted by section declared unconstitutional were omitted properties under section 138.380 and could also be assessed for taxes for the year in which the decision declaring the section unconstitutional was issued. Nike IHM, Inc. v. Zimmerman, 122 S.W.3d 615 (Mo.App.E.D.).



Section 172.280 Authority to confer degrees.

Effective 28 Aug 1939

Title XI EDUCATION AND LIBRARIES

172.280. Authority to confer degrees. — The curators shall have the authority to confer, by diploma, under their common seal, on any person whom they may judge worthy thereof, such degrees as are known to and usually granted by any college or university.

(RSMo 1939 § 10808)

Prior revisions: 1929 § 9651; 1919 § 11548; 1909 § 11122



Section 172.287 Engineering colleges, program of grants established — purposes — amount insufficient for funding all grants reduced pro rata — expires, when.

Effective 28 Aug 2007, see footnote

Title XI EDUCATION AND LIBRARIES

172.287. Engineering colleges, program of grants established — purposes — amount insufficient for funding all grants reduced pro rata — expires, when. — 1. The University of Missouri shall annually request an appropriation under capital improvements, subject to availability of funds, for a program of grants established for the engineering colleges of the University of Missouri for the purpose of assisting such colleges in the purchase of teaching and research laboratory equipment exclusive of laboratory or classroom furniture. The amount granted for each engineering college may not exceed the lesser of an amount equal to one thousand two hundred dollars per each such bachelor's degree awarded in the previous fiscal year in all engineering programs currently accredited by the accreditation board for engineering and technology, or the dollar value of new funds for equipment purchase which such colleges may obtain from sources other than state appropriations for laboratory equipment.

2. For purposes of this section, the fair market value of in-kind contributions of laboratory equipment to the colleges may be included as funds for equipment purchase from sources other than state appropriations. In the event that new funds for laboratory equipment purchase obtained by any college of engineering from such nonstate sources exceed the amount necessary to reach the maximum dollar limits herein specified, such excess amounts will be carried over to the following fiscal year and considered the same as that year's new equipment funds from nonstate sources.

3. In the event that the appropriations for this grant program are insufficient to fund all grants approved for a given fiscal year, all such grants shall be reduced pro rata as necessary.

4. The provisions of this section shall terminate on June 30, 2017.

(L. 1985 S.B. 233, A.L. 1990 S.B. 521, A.L. 1996 S.B. 506, A.L. 2007 H.B. 134)

Expires 6-30-17



Section 172.290 Grants not to be diverted — reasonable portion may be used for administration.

Effective 28 Aug 2009

Title XI EDUCATION AND LIBRARIES

172.290. Grants not to be diverted — reasonable portion may be used for administration. — Notwithstanding any other provision of law to the contrary, grants made to the curators for specified purposes and uses shall not be applied, either wholly or in part, to any other uses; provided, however, that in carrying out its duties as trustee, the curators may use a reasonable portion of its endowment to support internal endowment administration and development functions. For purposes of this section, "reasonable portion" shall mean no more than two percent of the total market value of the endowment for the applicable year.

(RSMo 1939 § 10809, A.L. 2009 H.B. 239)

Prior revisions: 1929 § 9652; 1919 § 11549; 1909 § 11123



Section 172.300 Employment of faculty and employees — compensation, retirement, death and disability plans.

Effective 28 Aug 1955

Title XI EDUCATION AND LIBRARIES

172.300. Employment of faculty and employees — compensation, retirement, death and disability plans. — The curators may appoint and remove, at discretion, the president, deans, professors, instructors and other employees of the university; define and assign their powers and duties, and fix their compensation, and such compensation may include payments under, or provision for, such retirement, disability, or death plan or plans as the curators deem proper for persons employed by the university and paid out of any of its public funds for educational services, their beneficiaries or estates, and the curators may administer such plan or plans under such rules and regulations as they deem proper; and for these purposes the curators may use state-appropriated or other public funds under their control and pay or transfer such funds into a fund or funds for paying such benefits, and they may enter into agreements for and make contributions to both voluntary and statutory plans for paying such benefits.

(RSMo 1939 § 10790, A.L. 1955 p. 569)

Prior revisions: 1929 § 9633; 1919 § 11530; 1909 § 11104



Section 172.310 Relatives of curators not to be employed.

Effective 28 Aug 1939

Title XI EDUCATION AND LIBRARIES

172.310. Relatives of curators not to be employed. — No person who is related by blood or marriage to any member of the board of curators of the university shall be appointed to any position in the university as officer, member of any faculty or employee.

(RSMo 1939 § 10793)

Prior revisions: 1929 § 9636; 1919 § 11533; 1909 § 11107



Section 172.320 Bank depository selection by bid, policies and rules — conflict of interest, rules — employees interest in contracts with university, disclosure required — failure to disclose, effect — curators not to participate in board decisions if conflict of interest.

Effective 28 Aug 1989

Title XI EDUCATION AND LIBRARIES

172.320. Bank depository selection by bid, policies and rules — conflict of interest, rules — employees interest in contracts with university, disclosure required — failure to disclose, effect — curators not to participate in board decisions if conflict of interest. — 1. The curators of the University of Missouri shall adopt policies and rules to require selection of the lowest and best bid when bidding bank depository agreements or when purchasing supplies or other personal property.

2. The curators of the University of Missouri shall promulgate and approve a conflict of interest policy and regulations thereto.

3. Employees of the university may be directly or indirectly interested in a contract with the curators of the University of Missouri if the employee discloses such a direct or indirect interest prior to execution of the contract and the contract would not constitute a conflict of interest as determined by the policy required by subsection 2 of this section. Failure by the employee to disclose such an interest may constitute grounds for discipline of the employee or cancellation of the contract or both.

4. Curators of the university in their individual capacity shall disclose any possible conflict of interest that may arise and shall not participate in any decision of the board as otherwise provided by law.

(RSMo 1939 § 10811, A.L. 1989 H.B. 493)

Prior revisions: 1929 § 9654; 1919 § 11551; 1909 § 11125



Section 172.330 Salaries to be paid monthly.

Effective 28 Aug 1939

Title XI EDUCATION AND LIBRARIES

172.330. Salaries to be paid monthly. — All salaries of the officers, professors, instructors and employees of the university shall be payable monthly, on the first day of the month following that for which such salaries have accrued, or as soon thereafter as practicable.

(RSMo 1939 § 10812)

Prior revisions: 1929 § 9655; 1919 § 11552; 1909 § 11126



Section 172.340 Salaries, when suspended.

Effective 28 Aug 1939

Title XI EDUCATION AND LIBRARIES

172.340. Salaries, when suspended. — Should the president, or any professor, instructor or other person holding office in the university, by selection, appointment, contract or engagement of the board of curators, fail to discharge for any length of time his official duties, without having obtained the permission of said board, the salary or compensation of such president, professor, instructor or other person holding office in the university shall cease for the time he shall so fail to discharge his official duties, and no compensation shall be allowed for such time, but if said board shall be satisfied that such president, professor, instructor or other person holding office in the university as aforesaid had good cause for failing to discharge his official duties, then no part of his salary or compensation shall be deducted or withheld on account of such failure.

(RSMo 1939 § 10813)

Prior revisions: 1929 § 9656; 1919 § 11553; 1909 § 11127



Section 172.350 University police officers — appointment — employment.

Effective 28 Aug 1996

Title XI EDUCATION AND LIBRARIES

172.350. University police officers — appointment — employment. — The curators of the University of Missouri may appoint and employ as many university police officers as it may deem necessary to protect persons, property and to preserve peace and good order in the public buildings, properties, grounds and other facilities and locations over which it has charge or control.

(RSMo 1939 § 10821, A. 1949 S.B. 1045, A.L. 1996 S.B. 694)

Prior revision: 1929 § 9664



Section 172.355 University police officers — oath — certificate — powers — training.

Effective 28 Aug 1996

Title XI EDUCATION AND LIBRARIES

172.355. University police officers — oath — certificate — powers — training. — The university police officers, before they enter upon their duties, shall take and subscribe an oath of office before some officer authorized to administer oaths, to faithfully and impartially discharge the duties of their office, which oath shall be filed in the office of the board of curators of the University of Missouri, and the secretary of the board shall give each university police officer so appointed and qualified a certificate of appointment, under the seal of the board, which certificate shall empower him or her with the same authority to maintain order, preserve peace and make arrests as is now held by peace officers. The university police officer may in addition expel from the public buildings, campuses and grounds, persons violating the rules and regulations that may be prescribed by the board or others under the authority of the board. Such university police officers shall have satisfactorily completed before appointment a training course for police officers as prescribed by chapter 590 for state peace officers or shall otherwise comply with the requirements of chapter 590 for certification within the time periods specified in such section.

(L. 1996 S.B. 694)



Section 172.360 Students admissible — tuition and fees.

Effective 28 Aug 2004

Title XI EDUCATION AND LIBRARIES

172.360. Students admissible — tuition and fees. — All youths, resident of the state of Missouri, shall be admitted to all the privileges and advantages of the various classes of all the departments of the University of the State of Missouri; provided, that each applicant for admission therein shall possess such scholastic attainments and mental and moral qualifications as shall be prescribed in rules adopted and established by the board of curators; and provided further, that the board of curators may charge and collect reasonable tuition and other fees necessary for the maintenance and operation of all departments of the university, as they may deem necessary.

(RSMo 1939 § 10814, A.L. 2001 H.B. 218 merged with S.B. 25, A.L. 2004 S.B. 968 and S.B. 969)

Prior revisions: 1929 § 9657; 1919 § 11554; 1909 § 11128

(1973) Usage of university standards of student conduct which specifically prohibit indecent conduct or speech to dismiss student for distribution on campus of an allegedly obscene newspaper repugnant to university held to violate student's first amendment right to disseminate ideas. Papish v. Board of Curators of University of Missouri (U.S.), 93 S.Ct. 1197.



Section 172.370 Students' right to present petitions.

Effective 28 Aug 1939

Title XI EDUCATION AND LIBRARIES

172.370. Students' right to present petitions. — No rule or regulation shall ever be established by the board which shall in any way limit the right of the students of the university, or any of its departments, to present their grievances, and to ask for their redress by respectful petitions presented to the board.

(RSMo 1939 § 10815)

Prior revisions: 1929 § 9658; 1919 § 11555; 1909 § 11129



Section 172.380 President of board to make deed.

Effective 28 Aug 1939

Title XI EDUCATION AND LIBRARIES

172.380. President of board to make deed. — Any of the lands donated by act of congress, approved July 2, 1862, may be sold by the board, and deeds of conveyance to same shall be executed by the president of the board of curators, signed by him, with the seal of the corporation attached thereto, and attested by the secretary of the board.

(RSMo 1939 § 10833)

Prior revisions: 1929 § 9676; 1919 § 11573; 1909 § 11144



Section 172.390 Board may sell land — president of board to execute deed.

Effective 28 Aug 1939

Title XI EDUCATION AND LIBRARIES

172.390. Board may sell land — president of board to execute deed. — Any of the lands donated by the Atlantic & Pacific Railroad Company to the state of Missouri by deed dated sixteenth day of February, 1871, and all other lands conveyed by corporations or individuals to the state of Missouri for sale in aid of the state university, may be sold and conveyed by the board of curators, and deeds of conveyance to same shall be executed by the president of the board, signed by him, with the seal of the corporation attached thereto, and attested by the secretary of the board; and provided further, that any conveyances of such lands heretofore made by said board in accordance with the provisions of this section shall divest the state of Missouri of all title to the same and vest said title in the grantees, their heirs and assigns forever.

(RSMo 1939 § 10834)

Prior revision: 1929 § 9677



Section 172.400 Certain moneys to be paid to university treasurer.

Effective 28 Aug 1939

Title XI EDUCATION AND LIBRARIES

172.400. Certain moneys to be paid to university treasurer. — All moneys collected under the provisions of the act of April 1, 1895, entitled "An act providing for the endowment of the state university and for the establishment and endowment of free scholarships of merit therein in each county" and paid prior to the time the act of April 19, 1899, providing for a collateral inheritance tax went into effect, and now in the treasuries of the city of St. Louis, Jackson county and other counties of the state, or in the custody of any public officer, shall be paid to the treasurer of the state university, or if any part thereof is invested in securities, the same shall be delivered to said treasurer.

(RSMo 1939 § 10818)

Prior revisions: 1929 § 9661; 1919 § 11559



Section 172.410 To be invested, how.

Effective 28 Aug 1939

Title XI EDUCATION AND LIBRARIES

172.410. To be invested, how. — Such moneys after payment to the treasurer of the university and such securities shall be under the care, custody and control of the board of curators of the state university and shall be preserved by said board as a permanent fund, and shall be securely invested in municipal bonds issued by municipalities of the state of Missouri.

(RSMo 1939 § 10819)

Prior revisions: 1929 § 9662; 1919 § 11560



Section 172.420 Income to be invested — loaned to students.

Effective 28 Aug 1939

Title XI EDUCATION AND LIBRARIES

172.420. Income to be invested — loaned to students. — The income of such moneys shall be collected annually and one-fourth of the same be added to the principal for reinvestment and the remaining three-fourths shall be used as a fund to be loaned to students of the university, to be repaid at such interest as may be fixed, in cases only where the same may be needed by any student endeavoring to acquire an education, and the methods and terms of making such loans shall be fixed by rules adopted by said board of curators.

(RSMo 1939 § 10820)

Prior revisions: 1929 § 9663; 1919 § 11561



Section 172.430 College of agriculture and school of mines established.

Effective 28 Aug 1939

Title XI EDUCATION AND LIBRARIES

172.430. College of agriculture and school of mines established. — There is hereby established a College of Agriculture at Columbia and a School of Mines and Metallurgy at Rolla*, provided for by the grant of the Congress of the United States, as distinct departments of the University of the State of Missouri.

(RSMo 1939 § 10822)

Prior revisions: 1929 § 9665; 1919 § 11562; 1909 § 11133

*Later renamed University of Missouri-Rolla.



Section 172.440 Objects of these colleges.

Effective 28 Aug 1939

Title XI EDUCATION AND LIBRARIES

172.440. Objects of these colleges. — The leading objects of said colleges shall be to teach such branches as are related to agriculture and mechanic arts and mining, including military tactics, and without excluding other scientific and classical studies, in order to promote the liberal and practical education of the industrial classes in the several pursuits and professions of life.

(RSMo 1939 § 10823)

Prior revisions: 1929 § 9666; 1919 § 11563; 1909 § 11134

CROSS REFERENCE:

County agricultural extension programs, duties of university, 262.550 to 262.620



Section 172.450 Faculty.

Effective 28 Aug 1939

Title XI EDUCATION AND LIBRARIES

172.450. Faculty. — The College of Agriculture and the University of Missouri-Rolla herein provided for shall have each a separate and distinct faculty, whose officers and professors may be the same, in whole or in part, as the officers and professors in other colleges and departments of the university.

(RSMo 1939 § 10829)

Prior revisions: 1929 § 9672; 1919 § 11569; 1909 § 11140



Section 172.460 Right to confer degrees.

Effective 28 Aug 1939

Title XI EDUCATION AND LIBRARIES

172.460. Right to confer degrees. — The College of Agriculture and the University of Missouri-Rolla shall have power to confer degrees suitable to their designs and courses of study; and the University of Missouri-Rolla shall provide courses for, and shall confer the bachelor of science and professional degrees in mining engineering, in metallurgy, in mechanical engineering, in electrical engineering, in chemical engineering, in civil engineering and the degrees of bachelor and master of science in general science.

(RSMo 1939 § 10830)

Prior revisions: 1929 § 9673; 1919 § 11570; 1909 § 11141



Section 172.470 Rights of students — military training endowment.

Effective 28 Aug 1939

Title XI EDUCATION AND LIBRARIES

172.470. Rights of students — military training endowment. — To effect the leading objects of the colleges as herein established, it is provided that the students and members thereof shall be admitted to the library, museums, models, cabinets and apparatus, and to all lectures and instructions of the university which now exist or may hereafter exist, and to all other rights and privileges thereof, in a manner as full and ample as are the students of any other department in said university; and to provide for instruction in military tactics, as herein required, it is enacted that in case a system of military education shall be established by Congress, the University of the State of Missouri is hereby required by law to make the necessary provision for carrying out the plan so established in connection with the institution; and furthermore, there is hereby established and created a perpetual fund, to be styled the "Fund of the College of Agriculture and Mechanic Arts", to be derived from the sale or lease of the three hundred and thirty thousand acres of land granted by Congress to the state of Missouri by virtue of an act approved July 2, 1862, entitled "An act donating lands to the several states and territories which may provide colleges for the benefit of agriculture and mechanic arts", and from all additions to the same from public or private bounty, the principal of which fund shall remain forever inviolate and undiminished, to be invested in the manner herein specified, and the income thereof shall be placed at the disposal of the board of curators of the university of the state; three-fourths of which income shall be for the support of the College of Agriculture aforesaid, and the remaining one-fourth for the support of the University of Missouri-Rolla, in accordance with the provisions of this chapter and the acts of congress aforesaid.

(RSMo 1939 § 10828)

Prior revisions: 1929 § 9671; 1919 § 11568; 1909 § 11139



Section 172.480 Chair of dairy husbandry established.

Effective 28 Aug 1939

Title XI EDUCATION AND LIBRARIES

172.480. Chair of dairy husbandry established. — In order to aid in the development of the dairy industry of this state, there is hereby established in the College of Agriculture and Mechanic Arts of the University of the State of Missouri a chair of dairy husbandry.

(RSMo 1939 § 10825)

Prior revisions: 1929 § 9668; 1919 § 11565; 1909 § 11136



Section 172.490 Duties of professor of dairy husbandry.

Effective 28 Aug 1939

Title XI EDUCATION AND LIBRARIES

172.490. Duties of professor of dairy husbandry. — The duties of the professor of dairy husbandry provided for in section 172.480 shall be to give instructions in the practical details of the selection, breeding, feeding and management of dairy herds, of the production of milk at the least cost, of the manufacture of butter, the different kinds of cheese, and the marketing of the same, to the farmers of the state by means of public lectures and practical demonstrations throughout the state, through the farmers' institutes, the public press and the issuing of reports and bulletins on these subjects; also, to give instructions in all these subjects and in creamery management to the students in the agricultural college of the university. It shall be the further duty of the professor of dairy husbandry to make such experiments in the breeding and feeding of dairy cattle, in the handling of milk, and in the manufacture of butter and cheese, at the experiment station, as may be deemed by the dairy interests of the state and that the board of curators may direct.

(RSMo 1939 § 10827)

Prior revisions: 1929 § 9670; 1919 § 11567; 1909 § 11138



Section 172.493 Delta Research Center to be established, functions — acquisitions of land.

Effective 28 Aug 1957

Title XI EDUCATION AND LIBRARIES

172.493. Delta Research Center to be established, functions — acquisitions of land. — 1. The board of curators of the University of Missouri shall establish in southeast Missouri an experimental farm and crop research facility with outlying fields to be known as the "Delta Research Center".

2. The university, through its College of Agriculture and under the supervision of the dean of the College of Agriculture, shall at the research center carry on investigations, research, experiments and demonstrations designed to aid in the development of the agricultural interests of southeastern Missouri.

3. The board of curators of the University of Missouri is authorized, from funds available for such purpose, to purchase the necessary land and accept a conveyance thereof in the name of the state of Missouri or to acquire and accept in the name of the state of Missouri any suitable land which may be donated for such purpose. It may also acquire options upon lands to be purchased.

(L. 1957 p. 429 §§ 1, 2)



Section 172.495 Southwest Missouri agricultural research center established — functions — acquisition of land.

Effective 28 Aug 1957

Title XI EDUCATION AND LIBRARIES

172.495. Southwest Missouri agricultural research center established — functions — acquisition of land. — 1. The board of curators of the University of Missouri shall establish in southwest Missouri an experimental farm and research facility to be known as the "Southwest Missouri Agricultural Research Center".

2. The university, through its College of Agriculture and under the supervision of the dean of the College of Agriculture, shall at the research center carry on investigations, research, experiments and demonstrations, which are supplemental to but not in lieu of any existing research and experimental facilities in the area, designed to aid in the development of the agricultural interests of southwest Missouri.

3. Such research, experiments and demonstrations shall include, by way of extension but not of limitation,

(1) The promulgation of plans and programs of experimentation and development of agricultural and horticultural products indigenous to southwest Missouri or which may, through research, study and experimentation be profitably produced and marketed;

(2) A study of soil conservation and irrigation;

(3) A study of marketing procedures and production patterns; and

(4) Such other research and study as may be deemed advisable for the development of the agricultural and domestic economy of this area.

4. The board of curators of the University of Missouri is authorized from funds available for such purpose to purchase the necessary land and accept a conveyance thereof in the name of the state of Missouri, or to acquire and accept in the name of the state any suitable land which may be donated for such purpose. In may also acquire options upon lands adjoining the lands purchased or donated.

(L. 1957 p. 480 §§ 1, 2)



Section 172.500 Course of study, University of Missouri-Rolla campus.

Effective 28 Aug 1986

Title XI EDUCATION AND LIBRARIES

172.500. Course of study, University of Missouri-Rolla campus. — That the obligation of the state to the general government, assumed by the acceptance of the land grant of July 2, 1862, may be more fully discharged, and in order to promote the liberal and practical education of the industrial classes in the several pursuits and professions of life, the board of curators of the University of the State of Missouri shall prescribe and adopt a liberal academic course of study to be taught at the University of Missouri-Rolla campus, in addition to the courses now taught in said school, and may confer the degree of bachelor of science upon all students who satisfactorily complete said course.

(RSMo 1939 § 10824, A.L. 1986 H.B. 1554 Revision)

Prior revisions: 1929 § 9667; 1919 § 11564; 1909 § 11135



Section 172.560 Missouri state military school.

Effective 28 Aug 1939

Title XI EDUCATION AND LIBRARIES

172.560. Missouri state military school. — The military school of the university of the state of Missouri, as organized under section 1225, Revised Statutes of the United States, and section 172.470, is created the Missouri state military school.

(RSMo 1939 § 10840)

Prior revisions: 1929 § 9683; 1919 § 11579; 1909 § 11150



Section 172.570 Corps of cadets, how constituted.

Effective 28 Aug 1939

Title XI EDUCATION AND LIBRARIES

172.570. Corps of cadets, how constituted. — The corps of cadets of the Missouri state military school shall consist of those students of the University of Missouri who in accordance with the provisions of section 172.470, are pursuing the system of military education established by congress.

(RSMo 1939 § 10841)

Prior revisions: 1929 § 9684; 1919 § 11580; 1909 § 11151



Section 172.580 Organization of cadets.

Effective 28 Aug 1939

Title XI EDUCATION AND LIBRARIES

172.580. Organization of cadets. — The corps of cadets, as provided in section 172.570, shall have the military organization prescribed for the National Guard of the state and reckoned a part thereof, and as such entitled to all such provisions as are or may hereafter be made for the National Guard of Missouri.

(RSMo 1939 § 10842)

Prior revisions: 1929 § 9685; 1919 § 11581; 1909 § 11153



Section 172.590 Government — officers.

Effective 28 Aug 1939

Title XI EDUCATION AND LIBRARIES

172.590. Government — officers. — The military government and discipline of the cadets shall be prescribed by regulations prepared by the faculty of the university and approved by the governor of the state. The officers of the corps of cadets shall be appointed and commissioned by the governor of the state upon the recommendations of the faculty of the university, and shall have the powers conferred by said regulations.

(RSMo 1939 § 10843)

Prior revisions: 1929 § 9686; 1919 § 11582; 1909 § 11154



Section 172.600 Cadets responsible for property — to constitute guard.

Effective 28 Aug 1939

Title XI EDUCATION AND LIBRARIES

172.600. Cadets responsible for property — to constitute guard. — Cadets shall be individually responsible for all state property issued directly to them, and shall constitute a guard for the safekeeping and preservation of all university property.

(RSMo 1939 § 10844)

Prior revisions: 1929 § 9687; 1919 § 11583; 1909 § 11155



Section 172.610 Seminary fund created.

Effective 28 Aug 1951

Title XI EDUCATION AND LIBRARIES

172.610. Seminary fund created. — There is hereby created and established a permanent fund for the support of the state university, with its several divisions, to be denominated "The Seminary Fund", which shall consist of all certificates of indebtedness of the state of Missouri, issued under sections 172.610 to 172.720, and the proceeds thereof; the net proceeds of all sales of lands granted to the state for the benefit of the state university with its several divisions, as provided by law; and all gifts, grants, bequests, or devises to said seminary fund or the state for the benefit of the university, and not otherwise appropriated by the terms of any such gift, grant, bequest or devise, which fund shall be paid into the state treasury, and be securely invested by the board of curators of the state university and sacredly preserved as a seminary fund, the annual income of which shall be faithfully appropriated for the maintenance of the state university, and for no other uses or purposes whatsoever, said income to be applied as directed by the board of curators of the state university, unless otherwise directed by the terms of the act of congress or of the general assembly relating thereto, or by the terms of the certificate, instrument of gift, grant, bequest or devise by which any such certificate, property, securities, or money were received.

(RSMo 1939 § 10876, A.L. 1945 p. 1634 § 2, A.L. 1951 p. 472 § 1)

Prior revisions: 1929 § 9717; 1919 § 11589; 1909 § 11161

CROSS REFERENCE:

Seminary fund, Const. Art. IX § 6



Section 172.611 Consolidation of existing certificates — new certificates — amount — interest rates.

Effective 28 Aug 1951

Title XI EDUCATION AND LIBRARIES

172.611. Consolidation of existing certificates — new certificates — amount — interest rates. — 1. The governor shall, on the first day of July, 1951, cause to be issued six certificates of indebtedness of the state of Missouri, payable twenty years after date, which certificates are to be consolidations of the several existing certificates of indebtedness of the state to the seminary fund. Such certificates shall be payable to the state treasurer as trustee of the seminary fund and shall be in the amounts, for the purposes, and shall bear interest, payable semiannually to the board of curators of the state university on the first days of January and July of each year, at the rates as follows:

(1) One certificate in the amount of one hundred twenty-two thousand dollars, bearing interest at the rate of six percent per annum; said interest to be used for the support of the state university as directed by the board of curators;

(2) One certificate in the amount of one hundred ten thousand dollars, bearing interest at the rate of five percent per annum; said interest to be used for the support and maintenance of the state university as directed by the board of curators;

(3) One certificate in the amount of three hundred forty-nine thousand eight hundred and eighty-one dollars and nineteen cents, bearing interest at the rate of five percent per annum. One-fourth of said interest shall be used for the maintenance of the University of Missouri-Rolla and three-fourths thereof shall be used for the maintenance of the College of Agriculture of the state university;

(4) One certificate in the amount of six hundred forty-nine thousand nine hundred and fifty-eight dollars and twenty-three cents, bearing interest at the rate of five percent per annum. One-fifth of said interest shall be used for the maintenance of the University of Missouri-Rolla and four-fifths thereof shall be used for the maintenance of the state university at Columbia;

(5) One certificate to be designated the James S. Rollins scholarship certificate, in the amount of six thousand dollars, bearing interest at the rate of five percent; said interest to be applied to the maintenance of the James S. Rollins university scholarship;

(6) One certificate in the amount of two thousand dollars, bearing interest at the rate of five percent per annum; said interest to be applied to the maintenance of the University of Missouri-Rolla.

2. Each certificate so issued shall be executed by the governor, countersigned by the secretary of state and sealed with the great seal of the state, and shall specify the purposes to which the funds thereof are dedicated, and the disposition of the interest to be paid on same. Upon the execution of such certificates, they shall be deposited with the state treasurer as part of the seminary fund.

(L. 1951 p. 472 § 2)



Section 172.612 Cancellation of old certificates.

Effective 28 Aug 1951

Title XI EDUCATION AND LIBRARIES

172.612. Cancellation of old certificates. — Upon the issuance and deposit of the certificates of indebtedness specified by section 172.611 in the state treasury, the state treasurer shall cancel all certificates of indebtedness of the state of Missouri to the seminary fund heretofore issued, which are then in his possession and any and all certificates of indebtedness heretofore issued under any law of this state to the seminary fund shall thereupon become void and of no effect.

(L. 1951 p. 472 § 3)



Section 172.630 Board of curators to invest funds in certain bonds.

Effective 28 Aug 1951

Title XI EDUCATION AND LIBRARIES

172.630. Board of curators to invest funds in certain bonds. — All moneys and funds now and hereafter held in the seminary fund, or received by or accruing to it, except the interest on the same, shall at all times be invested and reinvested as directed by the board of curators of the state university only in registered bonds of the United States or of the state of Missouri, bonds of school districts of the state of Missouri, or bonds or other securities, the payment of which are fully guaranteed by the United States, at not less than par value.

(RSMo 1939 § 10879, A.L. 1945 p. 1634 § 4, A.L. 1951 p. 472 § 6)

Prior revisions: 1929 § 9720; 1919 § 11592; 1909 § 11164



Section 172.640 Purchase of bonds — approval and payment — securities deposited with treasurer.

Effective 28 Aug 1951

Title XI EDUCATION AND LIBRARIES

172.640. Purchase of bonds — approval and payment — securities deposited with treasurer. — Whenever said board shall contract with the seller of any such bonds or securities, the board shall requisition and the commissioner of administration shall approve, and the state auditor shall forthwith issue, a warrant upon the state treasurer for the purchase price agreed upon, payable out of the seminary fund, in favor of such seller. All bonds or securities so purchased shall be made payable to, or be registered in the name of, the state treasurer as trustee of the seminary fund and shall be deposited as part of the seminary fund with the state treasurer who shall give his receipt therefor to said board of curators.

(RSMo 1939 § 10883, A.L. 1945 p. 1634 § 6, A.L. 1951 p. 472 § 6)

Prior revisions: 1929 § 9724; 1919 § 11596; 1909 § 11168



Section 172.650 Certificates to remain unconvertible — renewal certificates issued, when.

Effective 28 Aug 1951

Title XI EDUCATION AND LIBRARIES

172.650. Certificates to remain unconvertible — renewal certificates issued, when. — 1. All of the state certificates of indebtedness issued to, and part of, the seminary fund, whether original certificates or renewals thereof, are hereby confirmed as sacred obligations of the state to said fund, and they shall be and remain nonnegotiable, unconvertible and untransferable from the purposes of their issue, and they shall remain so much of the permanent seminary fund as is represented by their amounts, respectively, until they shall be liquidated by the general assembly by appropriation and payment of the face amounts thereof to the seminary fund.

2. The general assembly may provide for the partial liquidation of any and all of said certificates by appropriation and payment to the seminary fund of a portion or portions of the face amounts thereof and, in any such event, a new certificate of indebtedness shall issue for the balance of the face amount of such partially liquidated certificate which remains unpaid after such partial liquidation.

3. When the certificates of indebtedness of the state to the seminary fund shall mature, renewal certificates in form substantially similar to the maturing certificates and for like amounts, payable to the state treasurer as trustee of the seminary fund, with like maturities, and bearing the same rates of interest, payable in like manner, as provided in the maturing certificates, shall be executed, countersigned, and sealed in like manner as specified in section 172.611.

4. Upon the execution of such renewal certificates, they shall be deposited with the state treasurer as part of the seminary fund and the matured certificates of indebtedness shall be forthwith cancelled by the state treasurer. Receipts for all original and renewal certificates of indebtedness deposited in the state treasury, and notices of all cancellations thereof, shall be given by the state treasurer to the board of curators of the state university.

(RSMo 1939 §§ 10880, 10881, 10882, A.L. 1945 p. 1634 § 5, A.L. 1951 p. 472 § 4)

Prior revisions: 1929 §§ 9721, 9722, 9723; 1919 §§ 11593, 11594, 11595; 1909 §§ 11165, 11166, 11167



Section 172.651 Proceeds of matured bonds to be reinvested.

Effective 28 Aug 1951

Title XI EDUCATION AND LIBRARIES

172.651. Proceeds of matured bonds to be reinvested. — Whenever any bond or securities which are held in the seminary fund shall mature, the state treasurer, upon order of the board of curators of the state university, shall present the same for payment, and shall hold the proceeds thereof as part of the seminary fund, and such proceeds shall be immediately reinvested as in sections 172.610 to 172.720 provided.

(L. 1951 p. 472 § 5)



Section 172.660 State treasurer to be custodian of fund — accounts — report to general assembly.

Effective 28 Aug 1951

Title XI EDUCATION AND LIBRARIES

172.660. State treasurer to be custodian of fund — accounts — report to general assembly. — 1. The state treasurer shall be the custodian of all original and renewal certificates of indebtedness of the state to the seminary fund and of all bonds and securities in which the seminary fund shall be invested, and also of all moneys belonging to said seminary fund, and he and his sureties shall be responsible on his official bond for the performance of his duties in the safekeeping, disbursement and investment of all money or property of the seminary fund in accordance with the provisions of sections 172.610 to 172.720.

2. The state treasurer shall keep an accurate account of all certificates of indebtedness, money, bonds and securities in the seminary fund, the maturities thereof, the rates of interest thereon, and the dates when said interest is payable, and shall certify to the board of curators quarter-yearly such accounts and reports relating thereto as may be required by said board.

3. The state treasurer shall include in each of his reports to the general assembly a full account of all receipts and expenditures on account of the seminary fund and the income therefrom and a report of all information in his possession which relates to such fund and property dedicated to the use of the university.

(RSMo 1939 § 10884, A.L. 1945 p. 1634 § 7, A.L. 1951 p. 472 § 8)

Prior revisions: 1929 § 9725; 1919 § 11597; 1909 § 11169



Section 172.661 Curators to keep account with treasurer — suits to recover money due.

Effective 28 Aug 1951

Title XI EDUCATION AND LIBRARIES

172.661. Curators to keep account with treasurer — suits to recover money due. — 1. The board of curators shall keep a regular account with the state treasurer and all other persons in relation to the seminary fund.

2. The board of curators of the state university shall require all persons who shall have received any money belonging to said fund or income to settle their accounts, and, in that name, may sue for and recover all moneys due from any person on account of such fund or income.

(L. 1951 p. 472 § 9)



Section 172.680 Treasurer to stamp bonds — collect interest — seminary moneys fund created.

Effective 28 Aug 1951

Title XI EDUCATION AND LIBRARIES

172.680. Treasurer to stamp bonds — collect interest — seminary moneys fund created. — The state treasurer, whenever any bonds or securities shall have been purchased by the board of curators for the seminary fund and payment therefor and delivery thereof have been made, shall plainly stamp on the face of each of said bonds or securities these words: "This bond is the property of the seminary fund", and shall sign such statement, and thereafter no bond or securities so stamped shall be negotiable, but it or they shall only be payable to the state treasurer as trustee of the seminary fund. The interest on all such bonds or securities, when due, shall be collected by the state treasurer and credited to the "State Seminary Moneys Fund", which is hereby created, and the payment of such interest certified by him to the board of curators.

(RSMo 1939 § 10885, A.L. 1945 p. 1634 § 8, A.L. 1951 p. 472 § 7)

Prior revisions: 1929 § 9726; 1919 § 11598; 1909 § 11170



Section 172.720 Disposition of income.

Effective 28 Aug 1951

Title XI EDUCATION AND LIBRARIES

172.720. Disposition of income. — The income received from the seminary fund shall be paid for the maintenance of the state university, its College of Agriculture and University of Missouri-Rolla, upon requisition by the board of curators upon the commissioner of administration and shall be applied as in sections 172.610 to 172.720.

(L. 1945 p. 1634 § 13, A.L. 1951 p. 472 § 10)



Section 172.730 Disposition of funds collected under provisions of Morrill bill.

Effective 28 Aug 1945

Title XI EDUCATION AND LIBRARIES

172.730. Disposition of funds collected under provisions of Morrill bill. — All funds collected under the provisions of an act of congress, approved August 30, 1890, commonly known as the "Morrill bill", shall be paid as follows: One-sixteenth thereof for the benefit of the Lincoln University and one-fourth of the remainder to the treasurer of the University of Missouri-Rolla, and the remainder shall be paid to the treasurer of the state university for the benefit of the agricultural college.

(RSMo 1939 § 10886, A.L. 1945 p. 1634 § 14)

Prior revisions: 1929 § 9727; 1919 § 11599; 1909 § 11171



Section 172.740 Use or transfer by curators of certain lands acquired by state for use of agricultural and mechanical college.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

172.740. Use or transfer by curators of certain lands acquired by state for use of agricultural and mechanical college. — 1. (1) The purpose of this section is to grant to the curators of the University of Missouri additional powers in the use of the land acquired by the state under the provisions of the act of February 24, 1870, establishing the agricultural and mechanical college, including the right to transfer title thereto as herein provided. The act of 1870 was enacted to comply with the provisions of the act of congress of July 2, 1862, the Morrill Act, which provided that in order for a state to qualify for a land grant it must establish and maintain an agricultural and mechanical college. The general assembly of Missouri, to assure continuance of the college in compliance with the Morrill Act, provided that the land should be used for the purposes of the agricultural and mechanical college. Since the college has now been in existence for more than ninety years and has been firmly and permanently established, the purpose of the general assembly in directing the land to be used for the purposes of the agricultural and mechanical college has been fully accomplished.

(2) It is further found that, due to change in character of use of adjacent areas and due to change in the needs and methods of operation of the agricultural and mechanical college, this land has become unusable for the purposes intended in 1870, and the board of curators of the University of the State of Missouri has made available and allocated to the agricultural and mechanical college, for its exclusive use, other lands now adaptable and useful for the purposes contemplated under the original act, and in acreage far exceeding the land originally conveyed pursuant to the act of 1870.

(3) It is hereby found and determined by the general assembly that it is to the best interest of the agricultural and mechanical college, the university, and the public that the permissible uses of the land be enlarged.

2. All lands acquired by the state of Missouri for the use of the agricultural and mechanical college pursuant to the act of the general assembly of February 24, 1870, may be used for such purposes as the board of curators of the University of Missouri determines are in the best interest of the university including the power to transfer title thereto as provided by subsection 3.

3. The curators of the University of Missouri, if it determines that the intended use of the land is in the best interests of the University of Missouri, is authorized and empowered to transfer and convey title in fee simple to any portion or portions of the land to any department, agency, subdivision or instrumentality of the state of Missouri or to the United States or any department thereof for such consideration as it deems proper. The consideration need not be monetary but may be benefits to be derived by the university from the use of the land by the grantee.

4. Any such conveyance of the land shall be executed in the name of the curators of the University of Missouri, signed by the president of the board of curators with the seal of the corporation attached thereto, and attested by the secretary of the board of curators.

(L. 1963 p. 349 §§ 1 to 4)



Section 172.743 General traffic laws to apply to roads on university property.

Effective 28 Aug 1985

Title XI EDUCATION AND LIBRARIES

172.743. General traffic laws to apply to roads on university property. — All motor vehicles operated upon any thoroughfare owned or maintained by the state university and located within any of its campuses shall be subject to the provisions of the general motor vehicle laws of this state, including chapters 301, 302, 303, 304, 307 and 577. Violations shall have the same effect as though such had occurred on public roads, streets or highways of this state.

(L. 1985 H.B. 288, et al. § 1)



Section 172.745 University of Missouri curators may control vehicle traffic on roads or university property.

Effective 28 Aug 1985

Title XI EDUCATION AND LIBRARIES

172.745. University of Missouri curators may control vehicle traffic on roads or university property. — For the purpose of promoting public safety, health and general welfare and to protect life and property, the board of curators of the state university may establish regulations to control vehicular traffic, including speed regulations, on any thoroughfare owned or maintained by the state university and located within any of its campuses. Such regulations shall be consistent with the provisions of the general motor vehicle laws of this state.

(L. 1985 H.B. 288, et al. § 2)



Section 172.747 Board of curators to publish and distribute traffic regulations — speed limit signs to be posted.

Effective 28 Aug 1985

Title XI EDUCATION AND LIBRARIES

172.747. Board of curators to publish and distribute traffic regulations — speed limit signs to be posted. — The regulations established by the board of curators shall be codified, printed and distributed for public use. Adequate signs displaying the speed limit shall be posted along such thoroughfares.

(L. 1985 H.B. 288, et al. § 3)



Section 172.749 Violation of university regulations to have effect of municipal violation — assessment of points, effect of.

Effective 28 Aug 1985

Title XI EDUCATION AND LIBRARIES

172.749. Violation of university regulations to have effect of municipal violation — assessment of points, effect of. — Violations of any regulation established under sections 172.743 to 172.750* shall have the same effect as a violation of municipal ordinances adopted pursuant to section 304.120 with penalty provisions as provided in section 304.570. Points assessed against any person pursuant to section 302.302 for a violation of sections 172.743 to 172.750* shall be the same as provided for a violation of a county or municipal ordinance.

(L. 1985 H.B. 288, et al. § 4)

*Words "this act" appear in original rolls. Sections 302.160, 304.010, 304.050, 304.070, 304.155, and 304.157 were also included in H.B. 288, et al. enacted in 1985.



Section 172.750 Application of sections 172.743 to 172.749 limited to moving violations.

Effective 28 Aug 1985

Title XI EDUCATION AND LIBRARIES

172.750. Application of sections 172.743 to 172.749 limited to moving violations. — Sections 172.743 to 172.749 shall apply only to moving violations.

(L. 1985 H.B. 288, et al. § 5)



Section 172.775 School of optometry authorized, agreements, conditions, costs, how paid.

Effective 12 May 1980, see footnote

Title XI EDUCATION AND LIBRARIES

172.775. School of optometry authorized, agreements, conditions, costs, how paid. — 1. The board of curators of the University of Missouri is authorized to enter into an agreement with other states for the establishment of a school of optometry, as provided for in the Federal Public Health Service Act, provided that:

2. The annual cost of operating the school, once the school has enrolled a full complement of students, including equipment and supplies beyond such funds as may be available from federal and other nonstate sources, shall be borne equally by the states party to the agreement on a pro rata, per-student basis.

(L. 1978 H.B. 1691 § 1, A.L. 1980 H.B. 1868)

Effective 5-12-80



Section 172.780 St. Louis school of optometry authorized — student fees, how set — operating costs, how paid.

Effective 28 Aug 1985

Title XI EDUCATION AND LIBRARIES

172.780. St. Louis school of optometry authorized — student fees, how set — operating costs, how paid. — 1. The board of curators of the University of Missouri is hereby authorized to develop a school of optometry at the University of Missouri-St. Louis. The fees charged both resident and nonresident students for attendance at the school of optometry shall be set by the board of curators in accordance with fees established for other health sciences programs within the university system.

2. The annual cost of operating the school, once the school has enrolled a full complement of students, including supplies and an amortization of equipment, beyond such funds that may be available from federal and other nonstate sources, shall be borne equally by the states party to the agreement on a pro rata, per-student basis.

(L. 1978 H.B. 1691 § 2, A.L. 1980 H.B. 1868, A.L. 1985 H.B. 675)



Section 172.790 Definitions.

Effective 28 Aug 2001

Title XI EDUCATION AND LIBRARIES

172.790. Definitions. — As used in sections 172.790 to 172.798, unless the context clearly requires otherwise, the following terms shall mean:

(1) "Advisory board", a board appointed by the board of curators to advise on the administration of the program established by sections 172.790 to 172.798;

(2) "Board of curators", the board of curators of the University of Missouri;

(3) "Investigator", any person with medical, biological, or allied health or life science research credentials who seeks state funding for a research project under sections 172.790 to 172.798;

(4) "Research project", any original investigation for the advancement of scientific knowledge in the area of spinal cord injuries and congenital or acquired disease processes.

(L. 2001 H.B. 218)



Section 172.792 Specified disease processes or injuries, research funds awarded by board of curators, when, procedure.

Effective 28 Aug 2001

Title XI EDUCATION AND LIBRARIES

172.792. Specified disease processes or injuries, research funds awarded by board of curators, when, procedure. — 1. The board of curators shall award funds to investigators for research projects that promote an advancement of knowledge in the area of specified disease processes or injuries. For this purpose, the board of curators may request an appropriation annually. The board of curators may also request additional funds for administrative overhead not to exceed ten percent of the annual appropriation of research funds.

2. The advisory board shall solicit and select proposals for research projects according to procedures approved by the board of curators. The selection procedures shall provide for peer review of the background and ability of each investigator, the merits of the work proposed and an evaluation of the potential for each research project to achieve productive results. The peer review shall be conducted by the advisory board in accordance with such procedures as are utilized by the National Institutes of Health and the National Science Foundation. Such review shall consist of professional evaluation of the proposal by experts on the topic who are not affiliated in any way with the submitting investigator. The results of this external evaluation and the related discussion by the advisory board shall not be open to the public. The final awards of the advisory board and all of its other proceedings shall be open to the public.

(L. 2001 H.B. 218)



Section 172.794 Selection of award recipients, requirements.

Effective 28 Aug 2010

Title XI EDUCATION AND LIBRARIES

172.794. Selection of award recipients, requirements. — 1. The board of curators, with the recommendations of the advisory board, shall award funds to selected investigators in accordance with the following provisions:

(1) Individual awards shall not exceed two hundred fifty thousand dollars per year and shall expire at the end of one or two years, depending on the recommendation of the advisory board for each award;

(2) Costs for overhead of the grantee individual or institution shall not be allowed;

(3) Investigators shall be affiliated with a public or private educational, health care, voluntary health association or research institution which shall specify the institutional official responsible for administration of the award;

(4) Awards shall be used to obtain preliminary data to test hypotheses and to enable investigators to develop subsequent competitive applications for long-term funding from other sources; and

(5) The research project shall be conducted in Missouri.

2. Funds appropriated for but not awarded to research projects in any given year shall be included in the board of curators' appropriations request for research projects in the succeeding year.

(L. 2001 H.B. 218, A.L. 2010 S.B. 987)



Section 172.796 Advisory board, members, terms.

Effective 28 Aug 2001

Title XI EDUCATION AND LIBRARIES

172.796. Advisory board, members, terms. — 1. The advisory board shall consist of:

(1) Two physicians who are active both in research and in caring for patients;

(2) Two nonphysicians engaged in research;

(3) One nonphysician professional active in providing service or care to patients;

(4) Two nonresearchers active in an association or organization dealing with disorders, diseases and injuries;

(5) One representative of the board of curators.

2. The advisory board members shall be appointed for terms of three years, except that the terms of the original members shall be staggered among two, three and four years.

3. Members of the advisory board shall be appointed by the board of curators. Successor nominations shall be made by the advisory board itself.

4. Members of the advisory board may be dismissed by an affirmative vote of two-thirds of the members.

5. Members of the advisory board and its peer review committee shall be reimbursed by the board of curators for their actual expenses in providing services pursuant to sections 172.790 to 172.798.

(L. 2001 H.B. 218)



Section 172.798 Rulemaking authority, board of curators.

Effective 28 Aug 2001

Title XI EDUCATION AND LIBRARIES

172.798. Rulemaking authority, board of curators. — The board of curators shall administer all provisions of sections 172.790 to 172.798 and may promulgate rules and regulations necessary to carry out this duty.

(L. 2001 H.B. 218)



Section 172.800 Definitions.

Effective 28 Aug 1987

Title XI EDUCATION AND LIBRARIES

172.800. Definitions. — As used in sections 172.800 to 172.807, unless the context clearly requires otherwise, the following terms shall mean:

(1) "Alzheimer's disease and related disorders", diseases resulting from significant destruction of brain tissue and characterized by a decline of memory and other intellectual functions. These diseases include but are not limited to progressive, degenerative and dementing illnesses such as presenile and senile dementias, Alzheimer's disease and other related disorders;

(2) "Board of curators", the board of curators of the University of Missouri;

(3) "Investigator", any person with research skills who seeks state funding for a research project under sections 172.800 to 172.807;

(4) "Research project", any original investigation for the advancement of scientific knowledge in the area of Alzheimer's disease and related disorders;

(5) "Task force", the Alzheimer's disease and related disorders task force established pursuant to sections 660.065 and 660.066;

(6) "Advisory board", a board appointed by the board of curators to advise on the administration of the program established by sections 172.800 to 172.807.

(L. 1987 S.B. 200 § 1)



Section 172.801 Research project funds, duties of board of curators — research projects, priorities and selection by advisory board, procedure — open to public.

Effective 28 Aug 1991

Title XI EDUCATION AND LIBRARIES

172.801. Research project funds, duties of board of curators — research projects, priorities and selection by advisory board, procedure — open to public. — 1. The board of curators shall award funds to investigators for research projects that promote an advancement of knowledge in the area of Alzheimer's disease and related disorders. For this purpose, the board of curators shall request annually an appropriation of not less than two hundred thousand dollars adjusted for inflation. The board of curators shall also request additional funds for administrative overhead not to exceed ten percent of the annual appropriation of research funds.

2. Research priorities shall be determined by the advisory board and may include, at least, issues of cost containment, cause, diagnosis, management and provision of care and services relevant to Alzheimer's disease and related disorders, as well as the impact on care givers. In determining the priorities, the advisory board shall seek the advice of national experts in research on Alzheimer's disease and related disorders.

3. The advisory board shall solicit and select proposals for research projects according to procedures approved by the board of curators. The selection procedures shall provide for peer review of the background and ability of each investigator, the merits of the work proposed and an evaluation of the potential for each research project to achieve productive results. The peer review shall be conducted by the advisory board in accordance with such procedures as are utilized by the National Institute of Health and the National Science Foundation and shall be further consistent with the procedures required by the Missouri research assistance act as otherwise provided by law. Such review shall consist of professional evaluation of the proposal by experts on the topic who are not affiliated in any way with the submitting investigator. Because the proposals submitted for funding are the submitting investigator's private property and could be a scientific or technological innovation in which the submitting investigator has a proprietary interest, the results of this external evaluation and the related discussion by the advisory board shall not be open to the public. The final awards of the advisory board and all of its other proceedings shall be open to the public.

(L. 1987 S.B. 200 § 2, A.L. 1991 S.B. 113)



Section 172.803 Award of funds, requirements.

Effective 28 Aug 2012

Title XI EDUCATION AND LIBRARIES

172.803. Award of funds, requirements. — 1. The board of curators, with the recommendations of the advisory board, shall award funds to selected investigators in accordance with the following provisions:

(1) Individual awards shall not exceed fifty thousand dollars per year and shall expire at the end of one or two years, depending on the recommendation of the advisory board for each award;

(2) Costs for overhead of the grantee individual or institution shall not be allowed;

(3) Investigators shall be employees or staff members of public or private educational, health care, voluntary health association or research institutions which shall specify the institutional official responsible for administration of the award;

(4) Subject to the provisions of subsection 3 of section 172.801, preference shall be given to investigators new to the field of Alzheimer's disease and related disorders and to those experienced in the field but departing in a research direction different from their previous work. Lesser preference shall be given to proposals to sustain meritorious research in progress;

(5) Awards shall be used to obtain preliminary data to test hypotheses and to enable investigators to develop subsequent competitive applications for long-term funding from other sources; and

(6) The research project shall be conducted in Missouri.

2. Funds appropriated for but not awarded to research projects in any given year shall be included in the board of curators' appropriations request for research projects in the succeeding year.

(L. 1987 S.B. 200 § 3, A.L. 1997 H.B. 663, A.L. 2012 S.B. 563)



Section 172.805 Advisory board members, qualifications — terms — appointment, dismissal, procedure — expenses.

Effective 28 Aug 1987

Title XI EDUCATION AND LIBRARIES

172.805. Advisory board members, qualifications — terms — appointment, dismissal, procedure — expenses. — 1. The advisory board shall consist of:

(1) Two physicians who are active both in research addressing Alzheimer's disease and related disorders and in caring for patients with these disorders;

(2) Two nonphysicians engaged in research addressing Alzheimer's disease and related disorders;

(3) One nonphysician professional active in providing service or care to patients with these disorders;

(4) Two nonresearchers active in the Alzheimer's disease and related disorders association;

(5) One representative of the board of curators;

(6) One representative from the task force as long as it is in existence;

(7) One member of the general assembly.

2. The advisory board members shall be appointed for terms of three years, except that the terms of the original members shall be staggered among two, three and four years to allow for continuity.

3. Members of the advisory board shall be appointed by the board of curators from nominations made by the task force as long as it is in existence. Thereafter, nominations shall be made by the advisory board itself.

4. Members of the advisory board may be dismissed by an affirmative vote of two-thirds of the members.

5. Members of the advisory board and its peer review committee shall be reimbursed by the board of curators for their actual expenses in providing services under sections 172.800 to 172.807.

(L. 1987 S.B. 200 § 4)



Section 172.807 Administration, duty of board — authority to promulgate necessary rules.

Effective 28 Aug 1987

Title XI EDUCATION AND LIBRARIES

172.807. Administration, duty of board — authority to promulgate necessary rules. — The board of curators shall administer all provisions of sections 172.800 to 172.807 and may promulgate rules and regulations necessary to carry out this duty.

(L. 1987 S.B. 200 § 5)



Section 172.810 State cancer center, may be transferred to University of Missouri, how.

Effective 01 Nov 1990, see footnote

Title XI EDUCATION AND LIBRARIES

172.810. State cancer center, may be transferred to University of Missouri, how. — The State Cancer Center may be transferred to the curators of the University of Missouri from the department of health and senior services by agreement between the state cancer commission and the board of curators.

(L. 1990 H.B. 1725 merged with S.B. 737)

Effective 11-1-90



Section 172.812 Transfer of property, moneys — curators authorized to accept gifts for cancer center.

Effective 01 Nov 1990, see footnote

Title XI EDUCATION AND LIBRARIES

172.812. Transfer of property, moneys — curators authorized to accept gifts for cancer center. — 1. All property, real, personal and mixed, of the state cancer center may be transferred to the curators of the University of Missouri by agreement between the state cancer commission and the board of curators. If the conveyance of land, the title of which is vested in the governor, is required, the governor is specifically empowered to execute necessary instruments of conveyance without further legislative enactment.

2. The control of all unexpended appropriations made for the state cancer center is transferred to the curators of the University of Missouri, and the curators shall expend those on behalf of the center in accordance with those appropriations.

3. The curators of the University of Missouri are authorized to accept gifts, grants or other transfers of property of any sort on behalf of the state cancer center.

(L. 1990 H.B. 1725 merged with S.B. 737)

Effective 11-1-90



Section 172.815 Employees of center to be university employees, when — benefits, election by employee.

Effective 01 Nov 1990, see footnote

Title XI EDUCATION AND LIBRARIES

172.815. Employees of center to be university employees, when — benefits, election by employee. — 1. Upon agreement of the curators of the University of Missouri and the state cancer commission, all employees of the center shall become employees of the curators of the University of Missouri on November 1, 1990. All employees so transferred shall be subject to the personnel policies of the University of Missouri and shall be given credit for any unused sick leave and vacation time, but beginning on November 1, 1990, shall earn sick leave and vacation time in accordance with university rules. The curators of the University of Missouri shall, at the option of the employee, if benefit eligible under university policies, enroll a transferred employee in the university's benefit program, including retirement, health, life insurance, long-term disability, and accidental death and dismemberment on that date, or shall provide for a transferred employee to continue participation in the state employees' benefit programs provided that any employee who desires to continue participation in the state employees' benefit programs shall elect in writing to continue such participation within ninety days of the date the employee is notified by the curators of the agreement to transfer the state cancer center. Any transferred employee who fails to make such election shall be deemed to have elected to be enrolled in the university's benefit program. For a state cancer center employee to transfer to the university's benefits programs without showing evidence of good health, the employee must be currently enrolled in like benefits programs of the state of Missouri, unless none exists. Those employees transferring to the university's benefits programs shall receive credit for service accrued under the retirement program of the state cancer center.

2. The curators of the University of Missouri will be reimbursed for all liabilities attendant to the transfer of employees to its benefits programs. In particular, but not exclusively limited thereto, the board of trustees of the state employees' retirement system shall reimburse the curators of the University of Missouri for the actuarial value of the service being transferred from the Missouri state employees' retirement system, the amount of which is calculated by the ratio of the actuarial accrued liability of each member who transfers from the Missouri state employees' retirement system to the University of Missouri retirement system to the total actuarial accrued liability for the Missouri state employees' retirement system as a whole, and applying that ratio to total Missouri state employees' retirement system pension trust assets.

(L. 1990 H.B. 1725 merged with S.B. 737)

Effective 11-1-90



Section 172.817 Disciplinary procedures, employees, university employment practices to apply.

Effective 01 Nov 1990, see footnote

Title XI EDUCATION AND LIBRARIES

172.817. Disciplinary procedures, employees, university employment practices to apply. — After November 1, 1990, the curators shall define and assign powers, duties and responsibilities for all cancer center employees. Cancer center employees shall be included in all benefit programs normally available to employees of the university except as provided in section 172.815. All employees of the center shall be subject to the usual university employment practices including those disciplinary and appeal procedures which are available to university employees who have been terminated, suspended, transferred or otherwise disciplined.

(L. 1990 H.B. 1725 merged with S.B. 737)

Effective 11-1-90



Section 172.820 Appropriations by general assembly, purpose.

Effective 01 Nov 1990, see footnote

Title XI EDUCATION AND LIBRARIES

172.820. Appropriations by general assembly, purpose. — The general assembly shall appropriate, as a separate line item appropriation, to the curators of the University of Missouri for the state cancer center, out of the state treasury from general revenue such sums of money as are deemed necessary to maintain, operate, repair and improve the Missouri state cancer center. State funds shall be appropriated to the center from general revenue for the payment of treatment and care of those persons who cannot pay for such services, and for capital improvements for cancer center property including repairs, maintenance, preventive maintenance and renovation, for the design and planning of maintenance, preventive maintenance and renovation projects and for such other purposes as the general assembly may deem appropriate.

(L. 1990 H.B. 1725 merged with S.B. 737)

Effective 11-1-90



Section 172.825 Cancer center fund, institutional gift trust fund, transfer to university, when.

Effective 01 Nov 1990, see footnote

Title XI EDUCATION AND LIBRARIES

172.825. Cancer center fund, institutional gift trust fund, transfer to university, when. — The cancer center fund and the institutional gift trust fund are transferred to the control and management of the curators of the University of Missouri. The curators shall assume control of the institutional gift trust fund, and shall continue to hold that as a separate fund to be expended in support of the cancer center.

(L. 1990 H.B. 1725 merged with S.B. 737)

Effective 11-1-90



Section 172.830 Patient discrimination prohibited — payment for services — nonresident treatment.

Effective 01 Nov 1990, see footnote

Title XI EDUCATION AND LIBRARIES

172.830. Patient discrimination prohibited — payment for services — nonresident treatment. — The state cancer center shall not refuse to provide services to any state resident regardless of race, religion, creed, color, national origin, sex, or ability to pay. The ability of a patient to pay shall be measured by a standard means test and each patient shall be required to pay for services rendered according to his ability. The state cancer center may provide services to nonresidents but may do so only for those persons who agree to pay the charges for such services.

(L. 1990 H.B. 1725 merged with S.B. 737)

Effective 11-1-90



Section 172.850 Missouri rehabilitation center may be transferred to University of Missouri, duties — tuberculosis testing lab, department's duties.

Effective 28 Aug 2010

Title XI EDUCATION AND LIBRARIES

172.850. Missouri rehabilitation center may be transferred to University of Missouri, duties — tuberculosis testing lab, department's duties. — The Missouri rehabilitation center may be transferred to the curators of the University of Missouri from the department of health and senior services by agreement between the state department of health and senior services and the board of curators. It is the intent of the general assembly that the University of Missouri shall continue to carry out the functions of the center consistent with statutory purposes as set forth in section 199.010, with such reservation as may be specified by the parties pertaining to the department's continuing control of the tuberculosis testing laboratory.

(L. 1996 S.B. 540, A.L. 2010 S.B. 1007)



Section 172.852 Missouri rehabilitation center property may be transferred to University of Missouri curators, powers and duties — Missouri rehabilitation center appropriations may be transferred to University of Missouri curators, duties and exceptions — other funds of Missouri rehabilitation center may be transferred to University of Missouri curators.

Effective 01 Apr 1996, see footnote

Title XI EDUCATION AND LIBRARIES

172.852. Missouri rehabilitation center property may be transferred to University of Missouri curators, powers and duties — Missouri rehabilitation center appropriations may be transferred to University of Missouri curators, duties and exceptions — other funds of Missouri rehabilitation center may be transferred to University of Missouri curators. — 1. All property, real, personal, tangible or intangible, of the Missouri rehabilitation center of the department of health and senior services may be transferred to the curators of the University of Missouri by agreement between the state department of health and senior services and the board of curators, who may execute such documents as may be necessary to effectuate such conveyances. If the conveyance of land, the title of which is vested in the governor, is required, the governor is specifically empowered to execute necessary instruments of conveyance without further legislative enactment. The curators of the University of Missouri shall have the power to sell any land transferred to it pursuant to this section, the proceeds of which shall be held and used not inconsistent with the provisions of section 172.850.

2. The control of all unexpended appropriations made for the support of the Missouri rehabilitation center of the department of health and senior services, except such portion as may be retained by the department of health and senior services for the continued support of the tuberculosis testing laboratory, is transferred to the curators of the University of Missouri, and the curators of the University of Missouri shall expend those on behalf of the rehabilitation center.

3. All unexpended transferable trust funds, endowment funds, pledges, special funds and general funds held by the department of health and senior services for the support of the Missouri rehabilitation center may, unless otherwise prohibited by law and with such reservation as the parties may agree for the support of the tuberculosis testing laboratory, be transferred by the department of health and senior services to the curators of the University of Missouri, and the curators of the University of Missouri shall expend such funds consistent with the provisions of section 172.850.

(L. 1996 S.B. 540)

Effective 4-1-96



Section 172.854 Missouri rehabilitation center employees may become University of Missouri employees, transfer of benefits — University of Missouri may be reimbursed — amount, how calculated.

Effective 01 Apr 1996, see footnote

Title XI EDUCATION AND LIBRARIES

172.854. Missouri rehabilitation center employees may become University of Missouri employees, transfer of benefits — University of Missouri may be reimbursed — amount, how calculated. — 1. Upon agreement of the curators of the University of Missouri and the department of health and senior services, all employees of the Missouri rehabilitation center except those employees reserved by the department for the support of the tuberculosis testing laboratory shall become employees of the curators of the University of Missouri on the effective date of that agreement. All employees so transferred shall be subject to the personnel policies of the University of Missouri, shall be given credit for any unused sick leave and vacation time and, beginning on the effective date of the agreement, shall earn sick leave and vacation time in accordance with university rules. The curators of the University of Missouri shall, at the option of the employee, if the employee is eligible for such benefits under university policies, enroll a transferred employee in the university's benefit program, including retirement, health, life insurance, long-term disability and accidental death and dismemberment on that date, or shall provide for a transferred employee to continue participation in the state employees' benefit programs provided that any employee who desires to continue participation in the state employees' benefit program shall elect in writing to continue such participation within ninety days of the date the employee is notified by the curators of the agreement to transfer the rehabilitation center. Any transferred employee who fails to make such election shall be deemed to have elected to be enrolled in the university's benefit program. For a rehabilitation center employee to transfer to the university's benefits programs without showing evidence of good health, the employee must be currently enrolled in like benefits programs of the state of Missouri, unless none exists. Those employees transferring to the university's benefits programs shall receive credit for service accrued under the retirement program of the rehabilitation center.

2. The curators of the University of Missouri shall be reimbursed for all liabilities attendant to the transfer of employees to its benefits programs. In particular, but not exclusively limited thereto, the board of trustees of the state employees' retirement system shall reimburse the curators of the University of Missouri for the actuarial value of the service being transferred from the Missouri state employees' retirement system, the amount of which is calculated by the ratio of the actuarial accrued liability of each member who transfers from the Missouri state employees' retirement system to the University of Missouri retirement system pursuant to this section to the total actuarial accrued liability for the Missouri state employees' retirement system as a whole, and applying that ratio to total Missouri state employees' retirement system pension trust assets.

(L. 1996 S.B. 540)

Effective 4-1-96



Section 172.856 Missouri rehabilitation center employees, powers and duties upon transfer to University of Missouri, inclusion in benefits and disciplinary programs.

Effective 01 Apr 1996, see footnote

Title XI EDUCATION AND LIBRARIES

172.856. Missouri rehabilitation center employees, powers and duties upon transfer to University of Missouri, inclusion in benefits and disciplinary programs. — After the effective date of the agreement between the curators of the University of Missouri and the department of health and senior services, the curators shall define and assign powers, duties and responsibilities for all rehabilitation center employees. Rehabilitation center employees shall be included in all benefit programs normally available to employees of the university except as provided in section 172.854. All employees of the rehabilitation center shall be subject to the usual university employment and compensation practices including those disciplinary and appeal procedures which are available to university employees who have been terminated, suspended, transferred or otherwise disciplined.

(L. 1996 S.B. 540)

Effective 4-1-96



Section 172.858 Missouri rehabilitation center, appropriations from general revenue to University of Missouri for payment of patient's bills and support and maintenance of center.

Effective 01 Apr 1996, see footnote

Title XI EDUCATION AND LIBRARIES

172.858. Missouri rehabilitation center, appropriations from general revenue to University of Missouri for payment of patient's bills and support and maintenance of center. — State funds shall be appropriated to the curators of the University of Missouri from general revenue for the payment of treatment and care of those persons who cannot pay for services provided by the rehabilitation center, and for capital improvements for the rehabilitation center property including repairs, maintenance, preventive maintenance and renovation, for the design and planning of maintenance, preventive maintenance and renovation projects and for such other purposes as the general assembly may deem appropriate.

(L. 1996 S.B. 540)

Effective 4-1-96



Section 172.859 University of Missouri not to discriminate in providing rehabilitation center services.

Effective 01 Apr 1996, see footnote

Title XI EDUCATION AND LIBRARIES

172.859. University of Missouri not to discriminate in providing rehabilitation center services. — The curators of the University of Missouri, in providing the services of the rehabilitation center, shall not refuse to provide services to any state resident regardless of race, religion, creed, color, national origin, sex, handicap, age or ability to pay.

(L. 1996 S.B. 540)

Effective 4-1-96



Section 172.875 Organ transplant program, University of Missouri — Missouri kidney program to establish guidelines — administrative costs.

Effective 28 Aug 2014

Title XI EDUCATION AND LIBRARIES

172.875. Organ transplant program, University of Missouri — Missouri kidney program to establish guidelines — administrative costs. — 1. The Missouri kidney program in the University of Missouri, a statewide program that provides treatment for renal disease, shall administer a separate program to provide assistance for immunosuppressive pharmaceuticals and other services for other organ transplant patients. The Missouri kidney program shall establish guidelines and eligibility requirements and procedures, similar to those established to serve eligible end-stage renal disease patients, for other organ transplant patients to receive assistance pursuant to this section.

2. Every person who receives assistance as a new participant in the Missouri kidney program pursuant to this section shall pay the administrative costs associated with such person's participation in the program.

3. The Missouri kidney program shall coordinate efforts with the divisions of family support and MO HealthNet in the department of social services to provide the most efficient and cost-effective assistance to organ transplant patients.

4. From funds appropriated to provide assistance pursuant to this section, the priority shall be to provide pharmaceutical services. If other funds are available through the transplant program, other services for the treatment of organ transplant patients may be provided.

(L. 2001 H.B. 821, A.L. 2014 H.B. 1299 Revision)



Section 172.950 Confidentiality of donor records.

Effective 28 Aug 2007

Title XI EDUCATION AND LIBRARIES

172.950. Confidentiality of donor records. — Notwithstanding any provision of law, the curators of the University of Missouri may close the following records as they relate to a donor or potential donor:

(1) Any credit report, banking information, or personal financial documents, including legal documents that are part of an estate plan that is provided to the institution by the donor or potential donor;

(2) Any tax return or other personal financial information that federal or Missouri taxing authorities are allowed or required to treat as confidential under the federal Internal Revenue Code, Missouri income tax statutes, or their respective implementing regulations.

(L. 2007 S.B. 389)






Chapter 173 Department of Higher Education

Chapter Cross References



Section 173.003 Retirement and severance policies, uniformity requirement.

Effective 01 Jul 2000, see footnote

Title XI EDUCATION AND LIBRARIES

173.003. Retirement and severance policies, uniformity requirement. — Retirement, severance and associated salary continuance policies and plans of approved public institutions, as defined in section 173.205, shall be applied uniformly, consistently and fairly to all similarly situated officials and employees of such approved public institutions; and no employee or official shall be singled out for retirement or severance benefits which are inconsistent with the formally adopted policies and plans of such approved public institutions.

(L. 2000 H.B. 1808)

Effective 7-1-00



Section 173.005 Department of higher education created — agencies, divisions, transferred to department — coordinating board, appointment qualifications, terms, compensation, duties, advisory committee, members.

Effective 16 Jun 2016, see footnote

Title XI EDUCATION AND LIBRARIES

173.005. Department of higher education created — agencies, divisions, transferred to department — coordinating board, appointment qualifications, terms, compensation, duties, advisory committee, members. — 1. There is hereby created a “Department of Higher Education”, and the division of higher education of the department of education is abolished and all its powers, duties, functions, personnel and property are transferred as provided by the Reorganization Act of 1974, Appendix B, RSMo.

2. The commission on higher education is abolished and all its powers, duties, personnel and property are transferred by type I transfer to the “Coordinating Board for Higher Education”, which is hereby created, and the coordinating board shall be the head of the department. The coordinating board shall consist of nine members appointed by the governor with the advice and consent of the senate, and not more than five of its members shall be of the same political party. None of the members shall be engaged professionally as an educator or educational administrator with a public or private institution of higher education at the time appointed or during his term. Moreover, no person shall be appointed to the coordinating board who shall not be a citizen of the United States, and who shall not have been a resident of the state of Missouri two years next prior to appointment, and at least one but not more than two persons shall be appointed to said board from each congressional district. The term of service of a member of the coordinating board shall be six years and said members, while attending the meetings of the board, shall be reimbursed for their actual expenses. Notwithstanding any provision of law to the contrary, nothing in this section relating to a change in the composition and configuration of congressional districts in this state shall prohibit a member who is serving a term on August 28, 2011, from completing his or her term. The coordinating board may, in order to carry out the duties prescribed for it in subsections 1, 2, 3, 7, and 8 of this section, employ such professional, clerical and research personnel as may be necessary to assist it in performing those duties, but this staff shall not, in any fiscal year, exceed twenty-five full-time equivalent employees regardless of the source of funding. In addition to all other powers, duties and functions transferred to it, the coordinating board for higher education shall have the following duties and responsibilities:

(1) The coordinating board for higher education shall have approval of proposed new degree programs to be offered by the state institutions of higher education;

(2) The coordinating board for higher education may promote and encourage the development of cooperative agreements between Missouri public four-year institutions of higher education which do not offer graduate degrees and Missouri public four-year institutions of higher education which do offer graduate degrees for the purpose of offering graduate degree programs on campuses of those public four-year institutions of higher education which do not otherwise offer graduate degrees. Such agreements shall identify the obligations and duties of the parties, including assignment of administrative responsibility. Any diploma awarded for graduate degrees under such a cooperative agreement shall include the names of both institutions inscribed thereon. Any cooperative agreement in place as of August 28, 2003, shall require no further approval from the coordinating board for higher education. Any costs incurred with respect to the administrative provisions of this subdivision may be paid from state funds allocated to the institution assigned the administrative authority for the program. The provisions of this subdivision shall not be construed to invalidate the provisions of subdivision (1) of this subsection;

(3) In consultation with the heads of the institutions of higher education affected and against a background of carefully collected data on enrollment, physical facilities, manpower needs, institutional missions, the coordinating board for higher education shall establish guidelines for appropriation requests by those institutions of higher education; however, other provisions of the Reorganization Act of 1974 notwithstanding, all funds shall be appropriated by the general assembly to the governing board of each public four-year institution of higher education which shall prepare expenditure budgets for the institution;

(4) No new state-supported senior colleges or residence centers shall be established except as provided by law and with approval of the coordinating board for higher education;

(5) The coordinating board for higher education shall establish admission guidelines consistent with institutional missions;

(6) The coordinating board for higher education shall require all public two-year and four-year higher education institutions to replicate best practices in remediation identified by the coordinating board and institutions from research undertaken by regional educational laboratories, higher education research organizations, and similar organizations with expertise in the subject, and identify and reduce methods that have been found to be ineffective in preparing or retaining students or that delay students from enrollment in college-level courses;

(7) The coordinating board shall establish policies and procedures for institutional decisions relating to the residence status of students;

(8) The coordinating board shall establish guidelines to promote and facilitate the transfer of students between institutions of higher education within the state and, with the assistance of the committee on transfer and articulation, shall require all public two-year and four-year higher education institutions to create by July 1, 2014, a statewide core transfer library of at least twenty-five lower division courses across all institutions that are transferable among all public higher education institutions. The coordinating board shall establish policies and procedures to ensure such courses are accepted in transfer among public institutions and treated as equivalent to similar courses at the receiving institutions. The coordinating board shall develop a policy to foster reverse transfer for any student who has accumulated enough hours in combination with at least one public higher education institution in Missouri that offers an associate degree and one public four-year higher education institution in the prescribed courses sufficient to meet the public higher education institution's requirements to be awarded an associate degree. The department of elementary and secondary education shall maintain the alignment of the assessments found in section 160.518 and successor assessments with the competencies previously established under this subdivision for entry-level collegiate courses in English, mathematics, foreign language, sciences, and social sciences associated with an institution's general education core;

(9) The coordinating board shall collect the necessary information and develop comparable data for all institutions of higher education in the state. The coordinating board shall use this information to delineate the areas of competence of each of these institutions and for any other purposes deemed appropriate by the coordinating board;

(10) Compliance with requests from the coordinating board for institutional information and the other powers, duties and responsibilities, herein assigned to the coordinating board, shall be a prerequisite to the receipt of any funds which the coordinating board is responsible for administering;

(11) If any institution of higher education in this state, public or private, willfully fails or refuses to follow any lawful guideline, policy or procedure established or prescribed by the coordinating board, or knowingly deviates from any such guideline, or knowingly acts without coordinating board approval where such approval is required, or willfully fails to comply with any other lawful order of the coordinating board, the coordinating board may, after a public hearing, withhold or direct to be withheld from that institution any funds the disbursement of which is subject to the control of the coordinating board, or may remove the approval of the institution as an approved institution within the meaning of section 173.1102. If any such public institution willfully disregards board policy, the commissioner of higher education may order such institution to remit a fine in an amount not to exceed one percent of the institution's current fiscal year state operating appropriation to the board. The board shall hold such funds until such time that the institution, as determined by the commissioner of higher education, corrects the violation, at which time the board shall refund such amount to the institution. If the commissioner determines that the institution has not redressed the violation within one year, the fine amount shall be deposited into the general revenue fund, unless the institution appeals such decision to the full coordinating board, which shall have the authority to make a binding and final decision, by means of a majority vote, regarding the matter. However, nothing in this section shall prevent any institution of higher education in this state from presenting additional budget requests or from explaining or further clarifying its budget requests to the governor or the general assembly;

(12) In recognition of institutions that meet the requirements of subdivision* (2), (3), or (4) of subsection 1 of section 173.616, are established by name as an educational institution in Missouri, and are authorized to operate programs beyond secondary education for purposes of authorization under 34 CFR 600.9, the coordinating board for higher education shall maintain and publish on its website a list of such postsecondary educational institutions; and

(13) (a) As used in this subdivision, the term “out-of-state public institution of higher education” shall mean an education institution located outside of Missouri that:

a. Is controlled or administered directly by a public agency or political subdivision or is classified as a public institution by the state;

b. Receives appropriations for operating expenses directly or indirectly from a state other than Missouri;

c. Provides a postsecondary course of instruction at least six months in length leading to or directly creditable toward a degree or certificate;

d. Meets the standards for accreditation by an accrediting body recognized by the United States Department of Education or any successor agency; and

e. Permits faculty members to select textbooks without influence or pressure by any religious or sectarian source.

(b) No later than July 1, 2008, the coordinating board shall promulgate rules regarding:

a. The board's approval process of proposed new degree programs and course offerings by any out-of-state public institution of higher education seeking to offer degree programs or course work within the state of Missouri; and

b. The board's approval process of degree programs and courses offered by any out-of-state public institutions of higher education that, prior to July 1, 2008, were approved by the board to operate a school in compliance with the provisions of sections 173.600 to 173.618. The rules shall ensure that, as of July 1, 2008, all out-of-state public institutions seeking to offer degrees and courses within the state of Missouri are evaluated in a manner similar to Missouri public higher education institutions. Such out-of-state public institutions shall be held to standards no lower than the standards established by the coordinating board for program approval and the policy guidelines of the coordinating board for data collection, cooperation, and resolution of disputes between Missouri institutions of higher education under this section. Any such out-of-state public institutions of higher education wishing to continue operating within this state must be approved by the board under the rules promulgated under this subdivision. The coordinating board may charge and collect fees from out-of-state public institutions to cover the costs of reviewing and assuring the quality of programs offered by out-of-state public institutions. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly under chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2007, shall be invalid and void.

(c) Nothing in this subdivision or in section 173.616 shall be construed or interpreted so that students attending an out-of-state public institution are considered to be attending a Missouri public institution of higher education for purposes of obtaining student financial assistance.

3. The coordinating board shall meet at least four times annually with an advisory committee who shall be notified in advance of such meetings. The coordinating board shall have exclusive voting privileges. The advisory committee shall consist of thirty-two members, who shall be the president or other chief administrative officer of the University of Missouri; the chancellor of each campus of the University of Missouri; the president of each state-supported four-year college or university, including Harris-Stowe State University, Missouri Southern State University, Missouri Western State University, and Lincoln University; the president of State Technical College of Missouri; the president or chancellor of each public community college district; and representatives of each of five accredited private institutions selected biennially, under the supervision of the coordinating board, by the presidents of all of the state's privately supported institutions; but always to include at least one representative from one privately supported community college, one privately supported four-year college, and one privately supported university. The conferences shall enable the committee to advise the coordinating board of the views of the institutions on matters within the purview of the coordinating board.

4. The University of Missouri, Lincoln University, and all other state-governed colleges and universities, chapters 172, 174, 175, and others, are transferred by type III transfers to the department of higher education subject to the provisions of subsection 2 of this section.

5. The state historical society, chapter 183, is transferred by type III transfer to the University of Missouri.

6. The state anatomical board, chapter 194, is transferred by type II transfer to the department of higher education.

7. All the powers, duties and functions vested in the division of public schools and state board of education relating to community college state aid and the supervision, formation of districts and all matters otherwise related to the state's relations with community college districts and matters pertaining to community colleges in public school districts, chapters 163, 178, and others, are transferred to the coordinating board for higher education by type I transfer. Provided, however, that all responsibility for administering the federal-state programs of vocational-technical education, except for the 1202a postsecondary educational amendments of 1972 program, shall remain with the department of elementary and secondary education. The department of elementary and secondary education and the coordinating board for higher education shall cooperate in developing the various plans for vocational-technical education; however, the ultimate responsibility will remain with the state board of education.

8. All the powers, duties, functions, and properties of the state poultry experiment station, chapter 262, are transferred by type I transfer to the University of Missouri, and the state poultry association and state poultry board are abolished. In the event the University of Missouri shall cease to use the real estate of the poultry experiment station for the purposes of research or shall declare the same surplus, all real estate shall revert to the governor of the state of Missouri and shall not be disposed of without legislative approval.

(L. 1973 1st. Ex. Sess. S.B. 1 § 13, A.L. 1983 S.B. 113 § 6, A.L. 1985 H.B. 675, A.L. 1999 H.B. 920, A.L. 2003 S.B. 55, A.L. 2005 S.B. 98, A.L. 2007 S.B. 389, A.L. 2010 H.B. 1965, A.L. 2011 H.B. 174, A.L. 2012 H.B. 1042, A.L. 2013 H.B. 673, A.L. 2016 S.B. 997)

Effective 6-16-16

*Word "subdivisions" appears in original rolls.



Section 173.007 Commissioner of education, appointment by board — compensation — powers — duties.

Effective 28 Aug 1983

Title XI EDUCATION AND LIBRARIES

173.007. Commissioner of education, appointment by board — compensation — powers — duties. — The coordinating board for higher education shall appoint, and shall fix the powers, duties, and compensation within the limits of appropriations made for that purpose of, a commissioner of higher education, who shall be the chief administrative officer of the coordinating board.

(L. 1983 S.B. 113 § 173.085)



Section 173.020 Responsibilities of the coordinating board.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

173.020. Responsibilities of the coordinating board. — The coordinating board for higher education (hereafter referred to as the coordinating board) shall have the responsibility, within the provisions of the Constitution of the state of Missouri, for:

(1) Conducting studies of population and enrollment trends affecting institutions of higher education in the state;

(2) Identifying higher education needs in the state in terms of the requirements and potential of the young people and in terms of labor force requirements for the development of commerce and industry, and of professional and public services;

(3) Developing arrangements for more effective and more economical specialization among institutions in types of education programs offered and students served, and for more effective coordination and mutual support among institutions in the utilization of facilities, faculty and other resources;

(4) Designing a coordinated plan for higher education in the state (hereafter referred to as the coordinated plan) and for subregions in the state, which shall be based on the studies indicated above and on such others as may be deemed relevant by the coordinating board.

(L. 1963 p. 350 § 2)

CROSS REFERENCES:

Attendance policies for board of curators of for University of Missouri, coordinating board's duty to develop, when, 172.010

Attendance polices for governing board of state colleges and universities, coordinating board's duty develop, when, 174.105



Section 173.030 Additional responsibilities.

Effective 28 Aug 2014

Title XI EDUCATION AND LIBRARIES

173.030. Additional responsibilities. — The coordinating board, in addition, shall have responsibility, within the provisions of the constitution and the statutes of the state of Missouri, for:

(1) Requesting the governing boards of all state-supported institutions of higher education, and of major private institutions to submit to the coordinating board any proposed policy changes which would create additional institutions of higher education, additional residence centers, or major additions in degree and certificate programs, and make pertinent recommendations relating thereto;

(2) Recommending to the governing board of any institution of higher education in the state the development, consolidation, or elimination of programs, degree offerings, physical facilities or policy changes where that action is deemed by the coordinating board as in the best interests of the institutions themselves and/or the general requirements of the state. Recommendations shall be submitted to governing boards by twelve months preceding the term in which the action may take effect;

(3) Recommending to the governing boards of state-supported institutions of higher education, including public community colleges receiving state support, formulas to be employed in specifying plans for general operations, for development and expansion, and for requests for appropriations from the general assembly. Such recommendations will be submitted to the governing boards by April first of each year preceding a regular session of the general assembly of the state of Missouri;

(4) Promulgating rules to include selected off-campus instruction in public college and university appropriation recommendations where prior need has been established in areas designated by the coordinating board for higher education. Funding for such off-campus instruction shall be included in the appropriation recommendations, shall be determined by the general assembly and shall continue, within the amounts appropriated therefor, unless the general assembly disapproves the action by concurrent resolution;

(5) Coordinating reciprocal agreements between or among Missouri state institutions of higher education at the request of one or more of the institutions party to the agreement, and between or among Missouri state institutions of higher education and publicly supported higher education institutions located outside the state of Missouri at the request of any Missouri institution party to the agreement;

(6) Entering into agreements for interstate reciprocity regarding the delivery of postsecondary distance education, administering such agreements, and approving or disapproving applications to participate in such agreements from a postsecondary institution that has its principal campus in the state of Missouri:

(a) The coordinating board shall establish standards for institutional approval. Those standards shall include, but are not limited to the:

a. Definition of physical presence for non-Missouri institutions serving Missouri residents consistent with other states' definitions of physical presence; and

b. Establishment of consumer protection policies for distance education addressing recruitment and marketing activities; disclosure of tuition, fees, and other charges; disclosure of admission processes and procedures; and student complaints;

(b) The coordinating board shall establish policies for the review and resolution of student complaints arising from distance education programs offered under the agreement;

(c) The coordinating board may charge fees to any institution that applies to participate in an interstate postsecondary distance education reciprocity agreement authorized pursuant to this section. Such fees shall not exceed the coordinating board for higher education's cost of reviewing and evaluating the applications; and

(d) The coordinating board shall promulgate rules to implement the provisions of this subdivision. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2014, shall be invalid and void;

(7) Administering the nurse training incentive fund;

(8) Conducting, in consultation with each public four-year institution's governing board and the governing board of technical colleges and community colleges, a review every five years of the mission statements of the institutions comprising Missouri's system of public higher education. This review shall be based upon the needs of the citizens of the state as well as the requirements of business, industry, the professions and government. The purpose of this review shall be to ensure that Missouri's system of higher education is responsive to the state's needs and is focused, balanced, cost-effective, and characterized by programs of high quality as demonstrated by student performance and program outcomes. As a component of this review, each institution shall prepare, in a manner prescribed by the coordinating board, a mission implementation plan for the coordinating board's consideration and approval. If the coordinating board determines that an institution has qualified for a mission change or additional targeted resources pursuant to review conducted under this subdivision and subdivision (9) of this subsection, the coordinating board shall submit a report to the general assembly that outlines the proposed mission change or targeted state resources. No change of mission for an institution under this subdivision establishing a statewide mission shall become effective until the general assembly approves the proposed mission change by concurrent resolution, except for the institution defined pursuant to subdivision (1) of section 174.010, and has been approved by the coordinating board and the institutions for which the coordinating board has recommended a statewide mission prior to August 28, 1995. The effective date of any mission change under this subdivision shall be the first day of July immediately following the approval of the concurrent resolution by the general assembly as required under this subdivision, and shall be August 28, 1995, for any institution for which the coordinating board has recommended a statewide mission which has not yet been implemented on such date. Nothing in this subdivision shall preclude an institution from initiating a request to the coordinating board for a revision of its mission; and

(9) Reviewing applications from institutions seeking a statewide mission. Such institutions shall provide evidence to the coordinating board that they have the capacity to discharge successfully such a mission. Such evidence shall consist of the following:

(a) That the institution enrolls a representative cross-section of Missouri students. Examples of evidence for meeting this requirement which the institution may present include, but are not limited to, the following: enrolling at least forty percent of its Missouri resident, first-time degree-seeking freshmen from outside its historic statutory service region; enrolling its Missouri undergraduate students from at least eighty percent of all Missouri counties; or enrolling one or more groups of special population students such as minorities, economically disadvantaged, or physically disadvantaged from outside its historic statutory service region at rates exceeding state averages of such populations enrolled in the higher educational institutions of this state;

(b) That the institution offers one or more programs of unusual strength which respond to a specific statewide need. Examples of evidence of meeting this requirement which the institution may present include, but are not limited to, the following: receipt of national, discipline-specific accreditation when available; receipt of independent certification for meeting national or state standards or requirements when discipline-specific accreditation is not available; for occupationally specific programs, placement rates significantly higher than average; for programs for which state or national licensure is required or for which state or national licensure or registration is available on a voluntary basis, licensure or registration rates for graduates seeking such recognition significantly higher than average; or quality of program faculty as measured by the percentage holding terminal degrees, the percentage writing publications in professional journals or other appropriate media, and the percentage securing competitively awarded research grants which are higher than average;

(c) That the institution has a clearly articulated admission standard consistent with the provisions of subdivision (4) of subsection 2 of section 173.005 or section 174.130;

(d) That the institution is characterized by a focused academic environment which identifies specific but limited areas of academic emphasis at the undergraduate, and if appropriate, at the graduate and professional school levels, including the identification of programs to be continued, reduced, terminated or targeted for excellence. The institution shall, consistent with its focused academic environment, also have the demonstrable capacity to provide significant public service or research support that address statewide needs for constituencies beyond its historic statutory service region; and

(e) That the institution has adopted and maintains a program of continuous quality improvement, or the equivalent of such a program, and reports annually appropriate and verifiable measures of institutional accountability related to such program. Such measures shall include, but not be limited to, indicators of student achievement and institutional mission attainment such as percentage of students meeting institutional admission standards; success of remediation programs, if offered; student retention rate; student graduation rate; objective measures of student, alumni, and employer satisfaction; objective measures of student learning in general education and the major, including written and oral communication skills and critical thinking skills; percentage of students attending graduate or professional schools; student placement, licensure and professional registration rates when appropriate to a program's objectives; objective measures of successful attainment of statewide goals as may be expressed from time to time by the coordinating board or by the general assembly; and objective measures of faculty teaching effectiveness. In the development and evaluation of these institutional accountability reports, the coordinating board and institutions are expected to use multiple measures of success, including nationally developed and verified as well as locally developed and independently verified assessment instruments; however, preference shall be given to nationally developed instruments when they are available and if they are appropriate. Institutions which serve or seek to serve a statewide mission shall be judged to have met the prerequisites for such a mission when they demonstrate to the coordinating board that they have met the criteria described in this subdivision. As a component of this process, each institution shall prepare, in a manner prescribed by the coordinating board, a mission implementation plan for the coordinating board's consideration and approval.

(L. 1963 p. 350 § 3, A.L. 1988 H.B. 1456, A.L. 1990 H.B. 1429, A.L. 1995 S.B. 340, A.L. 2014 H.B. 1389)



Section 173.035 Resources, website directing students to — rulemaking authority.

Effective 28 Aug 2016

Title XI EDUCATION AND LIBRARIES

173.035. Resources, website directing students to — rulemaking authority. — 1. The department of higher education shall develop, maintain, and operate a website containing information of public and private institutions of higher education in this state directing students to resources including, but not limited to, academic programs, financial aid, and how academic course credit may be transferred from one institution of higher education to another. The information on the website shall be made available to the public and shall be accessible from various devices including, but not limited to, computers, tablets, and other electronic communication devices.

2. Inclusion of institution information on the website is voluntary, and institutions of higher education may elect to have institutional information included on the website by notifying the department of higher education.

3. The department of higher education may promulgate all necessary rules and regulations for the administration of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2016, shall be invalid and void.

(L. 2016 S.B. 997)



Section 173.040 Reports to governor and general assembly, contents.

Effective 28 Aug 2012

Title XI EDUCATION AND LIBRARIES

173.040. Reports to governor and general assembly, contents. — The coordinating board is directed to submit a written report to the governor or governor-elect at least forty-five days prior to the opening of each regular session of the general assembly and to submit the same report to the general assembly within five days after the opening of each regular session. The report shall include:

(1) A statement of the initial coordinated plan for higher education in Missouri, together with subsequent changes and implementations;

(2) A review of recent changes in enrollments and programs among institutions of higher education in the state;

(3) A review of requests and recommendations made by the coordinating board to institutions of higher education in accordance with section 173.030 and of the college's or university's response to requests and recommendations, including noncompliance therewith;

(4) The coordinating board's recommendations for development and coordination in state-supported higher education in the forthcoming biennium, within the context of the long-range coordinated plan;

(5) The coordinating board's budget recommendations for each state-supported college or university for the forthcoming biennium; and

(6) The campus-level data on student persistence and a description, including the basis of measurement, of progress towards implementing revised remediation, transfer, and retention practices under subdivisions (6) and (8) of subsection 2 of section 173.005.

(L. 1963 p. 350 § 4, A.L. 2012 H.B. 1042)



Section 173.050 Powers of coordinating board.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

173.050. Powers of coordinating board. — The coordinating board for higher education shall be authorized to:

(1) Serve as the official state agency to plan for, define and recommend policies concerning the allocation of federal funds where such funds, according to provisions of federal legislation, are to be received and allocated through an official state agency;

(2) Apply for, receive, and utilize funds which may be available from private nonprofit foundations and from federal sources for research on higher education needs and problems in the state;

(3) Subcontract for research and planning services from individuals, colleges or universities, or nonprofit corporations.

(L. 1963 p. 350 § 5)



Section 173.051 Independent colleges and universities may provide programs or research, requirements — public colleges or universities development of new programs, duties.

Effective 28 Aug 1988

Title XI EDUCATION AND LIBRARIES

173.051. Independent colleges and universities may provide programs or research, requirements — public colleges or universities development of new programs, duties. — 1. The coordinating board for higher education may submit requests for appropriations for the purposes of the coordinating board contracting with Missouri independent colleges and universities or publicly supported higher education institutions or coordinating agencies located outside the state of Missouri to provide professional or graduate programs of instruction for Missouri citizens or research services for the state of Missouri. At the time of submission for appropriations, the coordinating board shall demonstrate to the general assembly that the program or service fulfills a state manpower or research need that is not available in Missouri's public universities in the area in which such is located. Such agreements or contracts shall be entered into and approved as otherwise provided by law.

2. A Missouri independent college or university to be eligible to enter into such a contract shall be designated as an approved private institution as defined in the provisions of section 173.205. Publicly supported institutions of higher education located outside the state of Missouri shall possess the equivalent approval of what would be required if such institutions were located in this state.

3. Nothing in this section shall be construed so as to prohibit the coordinating board for higher education from approving the development of a new program of instruction at a public college or university if in the judgment of the coordinating board the development of a new program is in the best educational and fiscal interests of the state of Missouri.

(L. 1986 S.B. 630 § 1, A.L. 1988 H.B. 1456)



Section 173.081 Rules and regulations, promulgation procedure.

Effective 28 Aug 1995

Title XI EDUCATION AND LIBRARIES

173.081. Rules and regulations, promulgation procedure. — The board may adopt rules as authorized in this chapter pursuant to the provisions of this section and chapter 536. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1993 S.B. 52 § 173.080, A.L. 1995 S.B. 3)



Section 173.091 Senior citizens' tuition exemption, qualifications, limitations, fee.

Effective 28 Aug 1998

Title XI EDUCATION AND LIBRARIES

173.091. Senior citizens' tuition exemption, qualifications, limitations, fee. — 1. Any Missouri resident who is at least sixty-five years of age on or before August first of a school year and who possesses the qualifications set forth in this section shall be awarded a scholarship to a state educational institution, as the term is defined in section 176.010, of the person's choice. Such scholarship shall consist of an exemption from tuition at the institution attended. Persons seeking a scholarship pursuant to this section shall provide documentation of age to the institution attended and shall satisfy all other necessary entrance requirements of the school of their choice in order to be eligible to receive a scholarship.

2. Certification and eligibility for the tuition benefits provided under this section, including satisfaction of applicable entrance requirements, shall be determined by the chosen educational institution.

3. Each state educational institution shall determine the number of students who may receive the tuition benefit based on available class space after tuition-paying students have enrolled. No institution shall be required to provide tuition benefits to any person if the institution is already providing tuition benefits to at least as many students as the number of students established pursuant to this subsection.

4. If a recipient of a scholarship pursuant to this section is found no longer eligible for tuition benefits under this section by the institution while enrolled in a course of study, the scholarship shall be terminated on the date the member is found no longer eligible for tuition benefits.

5. A person receiving a scholarship pursuant to this section shall take all tuition-free courses on a noncredit basis and shall satisfy all course prerequisites of the institution.

6. An institution may charge a registration fee, not to exceed twenty-five dollars per semester, from any person receiving a scholarship at that institution pursuant to this section.

(L. 1998 H.B. 1694)

Transferred 2000; formerly 173.241



Section 173.093 Limitations on awards of financial assistance.

Effective 28 Aug 2007

Title XI EDUCATION AND LIBRARIES

173.093. Limitations on awards of financial assistance. — Actual awards of student assistance for students enrolled in approved public or private institutions of higher education in this state, as defined in section 173.1102, shall be reduced to ensure that no student receiving state need-based financial assistance shall receive financial assistance that exceeds the student's cost of attendance. Approved institutions shall comply with the provisions of this section and shall, upon request by the department of higher education, provide financial information to the department to determine compliance with the requirements of this section. An approved institution that has accepted state need-based financial assistance in excess of the cost of attendance as described in this section shall refund the excess to the coordinating board for higher education. For purposes of this section, "financial assistance" shall not include any student loans or any awards of financial assistance based solely on a student's academic performance.

(L. 2007 S.B. 389)



Section 173.095 Declaration of policy.

Effective 28 Aug 1978

Title XI EDUCATION AND LIBRARIES

173.095. Declaration of policy. — In recognition of the role of education in modern society and its influence upon whether or not a citizen will beneficially contribute to his state and community by his talents and developed abilities, and in recognition that educational opportunity should not be limited by the financial means of the student, and in further recognition of the public purposes designated by the United States through the Higher Education Act of 1965, P.L. 89-329, as amended, and the National Vocational Student Loan Insurance Act of 1965, P.L. 89-287, the general assembly of the state of Missouri declares that state assistance to postsecondary students will benefit the state economically and culturally and is a public purpose of great importance.

(L. 1967 1st Ex. Sess. p. 894 § 1, A.L. 1978 H.B. 891)



Section 173.100 Definitions.

Effective 28 Aug 1994

Title XI EDUCATION AND LIBRARIES

173.100. Definitions. — As used in sections 173.095 to 173.187 the following terms mean:

(1) "Board", the Missouri coordinating board for higher education;

(2) "Borrower", any person who has become legally obligated to repay a loan made under the student loan program or that person's guardian, trustee, estate, or other person legally responsible for defending against or satisfying borrower's obligations under the student loan program;

(3) "Department", the Missouri department of higher education;

(4) "Earnings", compensation paid or payable for personal services, whether denominated wages, salary, commission, bonus, or otherwise;

(5) "Eligible borrower", any person attending or the parent of a dependent attending an eligible institution;

(6) "Eligible institution", any institution of postsecondary education, including a university, college, vocational and technical school, and other postsecondary institution, which has been approved for purposes of participation in the Missouri student loan program by the department and the United States Secretary of Education;

(7) "Eligible lender", any bank, savings and loan association, credit union, insurance company, pension fund, eligible educational institution lender, or the department, or the federal Student Loan Marketing Association or other secondary market operation;

(8) "Employer", any person, partnership, association, corporation, institution, governmental body, unit or agency, school district or municipal corporation, or any other entity employing one or more persons for a salary, wage, commission or other compensation, or any self-employed borrower;

(9) "Fund", the state guaranty student loan fund;

(10) "LLR fund", the lender of last resort revolving fund established in section 173.187;

(11) "Program", the Missouri guaranteed student loan program.

(L. 1967 1st Ex. Sess. p. 894 § 2, A.L. 1978 H.B. 891, A.L. 1981 H.B. 326, A.L. 1988 H.B. 1456, A.L. 1994 S.B. 583)



Section 173.105 Board and department duties — required federal reports, submitted to whom.

Effective 28 Aug 1994

Title XI EDUCATION AND LIBRARIES

173.105. Board and department duties — required federal reports, submitted to whom. — 1. The board shall determine the basic policies for the loan program and shall promulgate rules and regulations necessary to establish the loan program and to carry out the purposes of sections 173.095 to 173.180. The basic policies of the board and all rules and regulations promulgated pursuant to sections 173.095 to 173.180 shall be designed to encourage maximum involvement and participation by lenders and financial institutions in the student loan program. Lenders and financial institutions shall be encouraged by institutions of higher education to maximize the number of loans available to students. It shall be the responsibility of the coordinating board for higher education to establish guidelines and criteria for institutions of higher education for usage in maximizing the availability of student loans. The department shall be the administrative agency for the implementation of the program, and may employ such personnel as is necessary, in excess of the number provided in subsection 2 of section 6 of the omnibus state reorganization act of 1974, to administer the provisions of sections 173.095 to 173.230.

2. All reports relating to the program which are now or may hereafter be required by the federal government shall also be submitted to the director of the office of administration and to the senate and house appropriations committees.

(L. 1978 H.B. 891, A.L. 1981 H.B. 326, A.L. 1993 S.B. 52, A.L. 1994 S.B. 583)



Section 173.110 Department may guarantee student loans — subrogation — charges for guarantee — lender of last resort loans, origination — amount guaranteed, limit.

Effective 28 Aug 1994

Title XI EDUCATION AND LIBRARIES

173.110. Department may guarantee student loans — subrogation — charges for guarantee — lender of last resort loans, origination — amount guaranteed, limit. — 1. The department is authorized to issue certificates of guarantee covering student loans by eligible lenders which meet the requirements of sections 173.095 to 173.180 and the regulations of the board adopted hereunder to eligible borrowers, and to pay from the fund to an eligible lender the amount established by federal law in the event the student defaults. Upon payment of the loss the department shall be subrogated to all the rights of the eligible lender.

2. The department shall charge for each guaranteed loan a special loan insurance premium established by federal law which shall be paid to the department by the borrower. Amounts so received shall be used by the department to pay the costs of administering the program and to guarantee student loans.

3. The department is authorized to originate loans, including lender of last resort loans. All moneys to originate loans, including lender of last resort loans, shall be paid from a fund established for that purpose, including the lender of last resort revolving fund created under section 173.187.

4. The total outstanding guaranteed loans shall at no time exceed an amount which, according to sound actuarial judgment as determined by the state auditor, can be guaranteed by the fund.

(L. 1967 1st Ex. Sess. p. 894 § 3, A.L. 1978 H.B. 891, A.L. 1981 H.B. 326, A.L. 1994 S.B. 583)



Section 173.115 Defaulted loans — wage withholding orders, issued when, maximum amount, effect — statement of claim, rights of borrower — hearing, procedure, order to pay debt, judicial review — employer duties, liabilities, immune, when — discharge of employee prohibited when, penalty — service of process — rulemaking.

Effective 28 Aug 1988

Title XI EDUCATION AND LIBRARIES

173.115. Defaulted loans — wage withholding orders, issued when, maximum amount, effect — statement of claim, rights of borrower — hearing, procedure, order to pay debt, judicial review — employer duties, liabilities, immune, when — discharge of employee prohibited when, penalty — service of process — rulemaking. — 1. After the department has paid a loss on a defaulted loan and has entered a statement of claim in which it determines and sets forth the existence, nature and amount of the money due it by the defaulting borrower and a proposed payment schedule, the department may issue an order directing any employer of the borrower to withhold or pay over to the department money due or to become due to the department.

2. Before issuing the order as provided in subsection 1 of this section, the department shall serve on the borrower the statement of claim and shall inform the borrower that the department intends to initiate proceedings to collect the debt through deductions from earnings. The department shall also provide a copy of this section or an explanation of the borrower's rights under this section.

3. The department shall provide the borrower with an opportunity to inspect and copy records related to the defaulted loans.

4. The department shall provide the borrower with the opportunity to enter into a written agreement with the department under terms agreeable to the department to establish a schedule for the repayment of the debt.

5. The department shall provide the borrower with the opportunity to have a hearing before an impartial hearing officer appointed by the department but who is not under the control or supervision of the board or department. The procedures for the hearing shall be the same as those for contested cases under chapter 536. Upon the borrower's filing of a request for a hearing in compliance with the rules of the board, the department shall stay the commencement of collection proceedings for the debt described in the statement of claim until the department issues an order provided for in subsection 6, 7, or 8, of this section.

6. At the earliest practicable date but not later than sixty days after the filing of the request for the hearing, the hearing officer shall file with the department his written decision which states specifically his findings in regard to those matters set forth in the department's statement of claim. The hearing officer shall also determine and include in his decision the terms of the repayment schedule which shall be the same as that set forth by the department in its statement of claim unless he finds no good cause to enter that schedule. Upon receipt of the hearing officer's decision, the department shall issue an order to pay debt which adopts the findings in the decision as to the existence, nature and amount of the debt and as to the repayment schedule.

7. When a borrower properly requests a hearing under the board's rules and when the hearing officer does not issue a decision within sixty days of the department's having received the request for the hearing, the department shall issue an order withdrawing the statement of claim and serve it upon the borrower with a copy of this subsection. After such an order is entered, the department shall not use the provisions of this section in regard to the loans set forth in the statement of claim, but may use any other remedy provided by law to recover the moneys owed the department. The order issued by the department shall not have the effect of precluding any other administrative or judicial tribunal from deciding any claim brought by the department or other party against the borrower or from deciding any factual or legal issue relevant to such claim.

8. When a borrower does not make a proper timely request for a hearing, the department may issue and serve on the borrower an order to pay debt which contains as its provisions the content of the statement of claim including the proposed repayment schedule.

9. The borrower may seek judicial review of any order to pay debt under sections 536.100 to 536.140.

10. Upon issuing an order to pay debt, but not less than thirty days after the statement of claim was served on the borrower, the department may issue an order to withhold earnings which directs any employer of the borrower to withhold and pay over to the department money due or to become due the borrower. The employer shall withhold from the earnings the amount specified in the order, except that the total amount withheld shall not exceed ten percent of the borrower's earnings after deduction from those earnings of any amount required by law to be withheld. When the borrower voluntarily makes a written request that money due or to become due him be withheld or applied to the debt or that more than the ten percent maximum be withheld from his earnings, the employer shall comply with that request as if so ordered by the department.

11. Subject to the provisions of section 454.505, an order to withhold earnings shall have the same force and effect in regard to the employer as any other garnishment.

12. No employer or other payor who complies with an order to withhold earnings shall be liable to the borrower, or to any other person claiming rights derived from the borrower, for wrongful withholding. An employer who fails or refuses to withhold or pay the amounts as ordered under this section shall be liable to the department in an amount equal to the amount which became due the department during the relevant period and which, under the order, should have been withheld and paid over.

13. An employer shall not discharge, refuse to hire or otherwise discipline an employee as a result of an order to withhold and pay over certain money authorized by this section. Any employer who does so is guilty of an infraction.

14. Service on the borrower or on the employer pursuant to this section or pursuant to rules promulgated under this section may be made on the borrower or employer, respectively or on other party in the manner provided for service of process in a civil action by a duly authorized process server appointed by the department, or by certified mail, return receipt requested, to the borrower's last known address or to the employer's address. The department may appoint any disinterested party, including, but not necessarily limited to, employees of the department, to serve such process. For purposes of this section, a borrower or an employer who does not accept receipt of service by certified mail or a borrower who has not provided the department his new or correct address is deemed to have been served as of the date on which the certified mail is mailed.

15. The board may promulgate rules to carry out the provisions of this section, including, but not limited to, rules pertaining to proceedings before the hearing officer and before the department and rules pertaining to procedures to be followed by employers to comply with the order to withhold and pay over earnings.

(L. 1988 H.B. 1456)



Section 173.120 State guaranty student loan fund established — purpose — no transfers from fund, exception — appropriations not to lapse.

Effective 30 Apr 1982, see footnote

Title XI EDUCATION AND LIBRARIES

173.120. State guaranty student loan fund established — purpose — no transfers from fund, exception — appropriations not to lapse. — 1. The "State Guaranty Student Loan Fund" is established and shall consist of money appropriated to it by the general assembly, charges, gifts, grants and bequests from federal, private or other sources made for the purpose of assisting students in financing their education. Notwithstanding the provisions of section 33.080, no portion of the fund shall be transferred to the general revenue fund, except that in appropriations made for the fiscal year beginning July 1, 1982, the general assembly shall transfer six hundred thousand dollars from the fund to the general revenue fund, and any appropriation made to the fund shall not lapse, but the board shall hold the fund in the same manner as the curators of the University of Missouri and the other state educational institutions are directed to hold funds not subject to lapse or transfer.

2. All moneys recovered by the department for payments made on previously defaulted guaranteed loans shall be paid promptly into the state treasury and credited to the fund.

3. The fund shall be administered by the department.

(L. 1967 1st Ex. Sess. p. 894 § 4, A.L. 1978 H.B. 891, A.L. 1982 S.B. 831)

Effective 4-30-82



Section 173.125 Dispute resolution requirements.

Effective 28 Aug 2007

Title XI EDUCATION AND LIBRARIES

173.125. Dispute resolution requirements. — As a condition of receiving state funds, every public institution of higher education shall agree to submit to binding dispute resolution with regard to disputes among public institutions of higher education that involve jurisdictional boundaries or the use or expenditure of any state resources whatsoever, as determined by the coordinating board. In all cases, the arbitrator shall be the commissioner of higher education or his or her designee, whose decision shall be binding on all parties. Any institution aggrieved by a decision of the commissioner may appeal such decision, in which instance the case shall be reviewed by the full coordinating board, at which time the full coordinating board shall have the authority to make a binding and final decision, by means of a majority vote, regarding the matter.

(L. 2007 S.B. 389)



Section 173.130 Funds not currently needed may be invested, how.

Effective 28 Aug 1978

Title XI EDUCATION AND LIBRARIES

173.130. Funds not currently needed may be invested, how. — Moneys in the fund, both unobligated and obligated as a reserve, which in the judgment of the board are not currently needed for the payment of defaults of guaranteed loans, may be invested by the state treasurer, and any income therefrom shall be deposited to the credit of the fund.

(L. 1967 1st Ex. Sess. p. 894 § 5, A.L. 1978 H.B. 891)



Section 173.141 Authorized actions of the board.

Effective 28 Aug 1981

Title XI EDUCATION AND LIBRARIES

173.141. Authorized actions of the board. — The board may:

(1) Enter into agreements with and receive grants from the United States government in connection with federal programs of assistance to students of postsecondary education;

(2) Contract with public agencies or private persons or organizations for the purpose of carrying out the administrative functions imposed upon it by sections 173.095 to 173.180;

(3) Call upon agencies of the state which have actuarial or financial expertise for consultation and advice, and upon any agency of the state for assistance in the location of delinquent borrowers.

(L. 1981 H.B. 326)



Section 173.150 Recovery of loans.

Effective 28 Aug 1994

Title XI EDUCATION AND LIBRARIES

173.150. Recovery of loans. — The board, by rules and regulations, shall determine the policy of collections and recovery of loans, including the use of private collection agencies or assigning loans to the United States Secretary of Education. Pursuant to the rules and regulations of the board the department may institute action to recover any amount due the program in any loan transaction, use private collection agencies, or otherwise carry out the policy set by the board.

(L. 1967 1st Ex. Sess. p. 894 § 7, A.L. 1978 H.B. 891, A.L. 1994 S.B. 583)



Section 173.160 Standards of eligibility for loans.

Effective 28 Aug 1994

Title XI EDUCATION AND LIBRARIES

173.160. Standards of eligibility for loans. — The board shall adopt and promulgate regulations establishing standards for determining eligible institutions, eligible lenders, and eligible borrowers under sections 173.095 to 173.180. These standards shall include, but are not limited to, the following:

(1) The student's enrollment in an eligible institution, where his good standing and workload meet the criteria of the institution;

(2) The total guaranteed loans made to a student for one academic year;

(3) The aggregate insured unpaid principal of all guaranteed loans made to any student;

(4) The loans received by the student other than those guaranteed under the provisions of sections 173.095 to 173.180;

(5) The need of the student for the loan;

(6) The proportion of guaranteed outstanding student loans in default or potential default status from individual institutions or lenders;

(7) The percentage of the enrolled students at an institution who have guaranteed student loans and then withdraw; and

(8) The proportion of students at an institution having received guaranteed loans.

(L. 1967 1st Ex. Sess. p. 894 § 8, A.L. 1978 H.B. 891, A.L. 1981 H.B. 326, A.L. 1994 S.B. 583)



Section 173.170 Standards of eligibility of loan agreements — discrimination prohibited.

Effective 28 Aug 1994

Title XI EDUCATION AND LIBRARIES

173.170. Standards of eligibility of loan agreements — discrimination prohibited. — 1. The board shall adopt regulations establishing standards for determining eligibility of loan agreements to be guaranteed under the provisions of sections 173.095 to 173.180. The regulations shall provide for, but shall not be limited to, the following:

(1) The requirement or nonrequirement of security or endorsement;

(2) The manner and time of repayment of the principal and interest;

(3) The maximum rate of interest;

(4) The right of the borrower to accelerate payments without penalty;

(5) The amount of the guarantee charge;

(6) The effective period of the guarantee;

(7) The percent of the loan covered by the guarantee;

(8) The assignability of loans by the lender;

(9) Procedures in the event of default by the borrower;

(10) The due diligence effort on the part of lenders for collection of guaranteed loans;

(11) Collection assistance and supplemental preclaims assistance to be provided to lenders; and

(12) The extension of the guarantee in consideration of eligible deferments or forbearances.

2. The eligibility of any person for a student loan under the provisions of sections 173.095 to 173.180 shall not be determined or otherwise affected by any considerations of that person's race, religion, sex, creed, color, location of residence, or choice of eligible institution.

(L. 1967 1st Ex. Sess. p. 894 § 10, A.L. 1978 H.B. 891, A.L. 1981 H.B. 326, A.L. 1994 S.B. 583)



Section 173.180 Filing of regulations.

Effective 28 Aug 1978

Title XI EDUCATION AND LIBRARIES

173.180. Filing of regulations. — The regulations of the board for the program shall be filed with the secretary of state as provided by statute before they shall become effective.

(L. 1967 1st Ex. Sess. p. 894 § 10, A.L. 1978 H.B. 891)



Section 173.186 Guarantors of student loans, eligibility requirements.

Effective 28 Aug 1986

Title XI EDUCATION AND LIBRARIES

173.186. Guarantors of student loans, eligibility requirements. — Independent or private guarantors of student loans of Missouri residents attending Missouri postsecondary educational institutions shall be subject to the following provisions in order to be eligible to guaranty such loans:

(1) No such loan shall be guaranteed for attendance at a correspondence school, at a school which has been suspended or terminated from eligibility for the Missouri guaranteed student loan program by the Missouri guaranty agency, at a school which is not designated as an eligible institution for the Missouri guaranteed student loan program by the Missouri guaranty agency or at a school which has been designated as an eligible institution but does not participate;

(2) Each such guarantor of student loans shall file an annual report by each August fifteenth with the Missouri coordinating board for higher education giving, for the immediately preceding period of July first through June thirtieth and for each month therein and for each Missouri postsecondary institution attended by Missouri residents for which loans were guaranteed, the total number of loans guaranteed and the total dollar amount of such loans;

(3) The coordinating board for higher education shall develop and promulgate rules pursuant to and shall administer the provisions of these requirements. The coordinating board shall take reasonable action to identify and notify affected guaranty agencies, lenders and postsecondary educational institutions.

(L. 1986 H.B. 1356 § 2 subsec. 1)



Section 173.187 Lender of last resort revolving fund, established, administration.

Effective 28 Aug 1994

Title XI EDUCATION AND LIBRARIES

173.187. Lender of last resort revolving fund, established, administration. — 1. The "Lender of Last Resort Revolving Fund" is hereby established in the state treasury and shall consist of funds received from the United States Secretary of Education, charges, gifts, grants, and bequests from federal, private or other sources made for the purpose of assisting students in financing their education. No portion of the fund shall be transferred to the general revenue fund.

2. The fund shall be administered by the program.

(L. 1994 S.B. 583)



Section 173.196 Business firm may make donation to higher education scholarship donation fund, tax credit — amount of credit, limitations, carry-over, transfer — use of fund — tax credits prohibited, when.

Effective 28 Nov 2007, see footnote

Title XI EDUCATION AND LIBRARIES

173.196. Business firm may make donation to higher education scholarship donation fund, tax credit — amount of credit, limitations, carry-over, transfer — use of fund — tax credits prohibited, when. — 1. Any business firm, as defined in section 32.105, may make a donation to the "Missouri Higher Education Scholarship Donation Fund", which is hereby created in the state treasury. A donating business firm shall receive a tax credit as provided in this section equal to fifty percent of the amount of the donation, except that tax credits shall be awarded each fiscal year in the order donations are received and the amount of tax credits authorized shall total no more than two hundred and fifty thousand dollars for each fiscal year.

2. The department of revenue shall grant tax credits approved under this section which shall be applied in the order specified in subsection 1 of section 32.115 until used. The tax credits provided under this section shall be refundable, and any tax credit not used in the fiscal year in which approved may be carried over the next five succeeding calendar or fiscal years until the full credit has been claimed. Notwithstanding any other law to the contrary, any tax credits granted under this section may be assigned, transferred, sold, or otherwise conveyed without consent or approval. Such taxpayer, hereinafter the assignor for purposes of this section, may sell, assign, exchange, or otherwise transfer earned tax credits:

(1) For no less than seventy-five percent of the par value of such credits; and

(2) In an amount not to exceed one hundred percent of annual earned credits.

3. No tax credit authorized under this section may be applied against any tax applied in a tax year beginning prior to January 1, 1995.

4. All revenues credited to the fund shall be used, subject to appropriations, to provide scholarships authorized under sections 173.197 to 173.199, and for no other purpose.

5. For all tax years beginning on or after January 1, 2005, no tax credits shall be authorized, awarded, or issued to any person or entity claiming any tax credit under this section.

(L. 1994 H.B. 1248 & 1048 § 17, A.L. 2004 S.B. 1099, A.L. 2007 1st Ex. Sess. H.B. 1)

Effective 11-28-07



Section 173.197 Higher education scholarship program, findings, declaration, purpose.

Effective 28 Aug 1993

Title XI EDUCATION AND LIBRARIES

173.197. Higher education scholarship program, findings, declaration, purpose. — Sections 173.197 to 173.199 shall be known and may be cited as the "Higher Education Scholarship Program". The general assembly hereby finds and declares that Missouri citizens should be encouraged to pursue academic disciplines necessary for the future economic well-being of this state to maintain competitiveness in a global economy; therefore, the purpose of sections 173.197 to 173.199 is to increase the number of students pursuing and receiving undergraduate degrees in mathematics, science, and foreign languages, and to increase the number of students pursuing and receiving graduate degrees in mathematics, science, engineering and foreign languages, by offering scholarships and fellowships as incentives to pursue such disciplines.

(L. 1993 H.B. 566 § 14)



Section 173.232 Urban flight and rural needs scholarship program established — eligible student defined — teaching requirements for recipients — fund established.

Effective 28 Aug 2006

Title XI EDUCATION AND LIBRARIES

173.232. Urban flight and rural needs scholarship program established — eligible student defined — teaching requirements for recipients — fund established. — 1. There is hereby established the "Urban Flight and Rural Needs Scholarship Program", which shall be administered by the department of elementary and secondary education. The program shall, upon appropriation, provide scholarships, subject to the eligibility criteria enumerated in this section, for eligible students who enter a teacher education program and make a commitment to teach as a condition of receiving such scholarship.

2. Subject to appropriation, each year the department of elementary and secondary education shall make available to eligible students up to one hundred four-year urban flight and rural needs scholarships in an amount that encompasses one hundred percent of the total cost of eligible students' tuition and fees at a four-year college or university located in Missouri. Such amount shall be paid by funds appropriated to the department.

3. As used in this section, the term "eligible student" shall mean an individual who:

(1) Is a United States citizen and a Missouri resident who attended a Missouri high school;

(2) Enters and makes a commitment to pursue a teacher education program approved by the department of elementary and secondary education and offered by a four-year college or university located in Missouri;

(3) Signs an agreement with the department of elementary and secondary education in which the recipient agrees to teach in a Missouri public school, the population of which includes a higher-than-average "at-risk student population", as such term shall be defined by the department of elementary and secondary education, for two years for every one year the recipient received the urban flight and rural needs scholarship;

(4) Has graduated from high school with a cumulative grade point average of at least two and one-half on a four-point scale or equivalent;

(5) Maintains a cumulative grade point average of at least two and one-half on a four-point scale or equivalent.

4. If the number of applicants exceeds the number of scholarships or revenues available, the department of elementary and secondary education may consider the financial needs of the applicant.

5. The scholarships provided in this section shall be available to otherwise eligible students who either:

(1) Are currently enrolled in a community college and make a commitment to pursue a teacher education program approved by the department of elementary and secondary education and offered by a four-year college or university located in Missouri; or

(2) Have completed their baccalaureate degree and agree to enter a teacher education program and make a commitment to pursue a teacher education program approved by the department of elementary and secondary education and offered by a four-year college or university located in Missouri.

6. Every eligible student receiving scholarships under this section shall teach in an elementary or secondary public school in Missouri as provided in subdivision (3) of subsection 3 of this section. The student shall teach for a period of two years for every one year he or she received an urban flight and rural needs scholarship; otherwise, the scholarship shall be treated as a loan to the eligible student, and interest at the rate of nine and one-half percent per year shall be charged on the unpaid balance of the amount received from the date the eligible student ceases to teach until the amount received is paid back to the state. In order to provide for the servicing of such loans, the department of elementary and secondary education may sell such loans to the higher education loan authority of the state of Missouri created pursuant to sections 173.350 to 173.445. For each year the student teaches, up to eight years, one-eighth of the amount received pursuant to this section shall be applied against the total amount received and shall not be subject to the repayment requirement of this section; provided that twenty-five percent of such amount, not subject to repayment, shall be repaid by the local school district to the department. The department of elementary and secondary education shall have the power to and shall defer interest and principal payments under certain circumstances, which shall include, but need not be limited to, the enrollment in a graduate program or service in any branch of the Armed Forces of the United States.

7. There is hereby established in the state treasury a fund to be known as the "Urban Flight and Rural Needs Scholarship Program Fund", which shall consist of all moneys that may be appropriated to it by the general assembly, and in addition may include any gifts, contributions, grants, or bequests received from federal, state, private, or other sources. The fund shall be administered by the department of elementary and secondary education. Notwithstanding the provisions of section 33.080 to the contrary, moneys in the fund shall not be transferred to the credit of the general revenue fund at the end of the biennium. Interest and moneys earned on the fund shall be credited to the fund. Moneys in the fund shall be used solely for the purpose of awarding scholarships under the provisions of this section.

(L. 2006 S.B. 980)



Section 173.234 Definitions — grants to be awarded, when, duration — duties of the board — rulemaking authority — eligibility criteria — sunset provision.

Effective 13 Jun 2016, see footnote

Title XI EDUCATION AND LIBRARIES

173.234. Definitions — grants to be awarded, when, duration — duties of the board — rulemaking authority — eligibility criteria — sunset provision. — 1. As used in this section, unless the context clearly requires otherwise, the following terms mean:

(1) “Board”, the coordinating board for higher education;

(2) “Books”, any books required for any course for which tuition was paid by a grant awarded under this section;

(3) “Eligible student”, the natural, adopted, or stepchild of a qualifying military member, who is less than twenty-five years of age and who was a dependent of a qualifying military member at the time of death or injury or within five years subsequent to the injury, or the spouse of a qualifying military member which was the spouse of a veteran at the time of death or injury or within five years subsequent to the injury;

(4) “Grant”, the veteran's survivors grant as established in this section;

(5) “Institution of postsecondary education”, any approved Missouri public institution of postsecondary education, as defined in subdivision (3) of section 173.1102;

(6) “Qualifying military member”, any member of the military of the United States, whether active duty, reserve, or National Guard, who served in the military after September 11, 2001, during time of war and for whom the following criteria apply:

(a) A veteran was a Missouri resident when first entering the military service or at the time of death or injury;

(b) A veteran died or was injured as a result of combat action or a veteran's death or injury was certified by the Department of Veterans' Affairs medical authority to be attributable to an illness or accident that occurred while serving in combat, or became eighty percent disabled as a result of injuries or accidents sustained in combat action after September 11, 2001; and

(c) “Combat veteran”, a Missouri resident who is discharged for active duty service having served since September 11, 2001, and received a DD214 in a geographic area entitled to receive combat pay tax exclusion exemption, hazardous duty pay, or imminent danger pay, or hostile fire pay;

(7) “Survivor”, an eligible student of a qualifying military member;

(8) “Tuition”, any tuition or incidental fee, or both, charged by an institution of postsecondary education for attendance at the institution by a student as a resident of this state. The tuition grant shall not exceed the amount of tuition charged a Missouri resident at the University of Missouri-Columbia for attendance.

2. Within the limits of the amounts appropriated therefor, the coordinating board for higher education shall award annually up to twenty-five grants to survivors of qualifying military members to attend institutions of postsecondary education in this state, which shall continue to be awarded annually to eligible recipients as long as the recipient achieves and maintains a cumulative grade point average of at least two and one-half on a four-point scale, or its equivalent. If the waiting list of eligible survivors exceeds fifty, the coordinating board may petition the general assembly to expand the quota. If the quota is not expanded, then the eligibility of survivors on the waiting list shall be extended.

3. A survivor may receive a grant under this section only so long as the survivor is enrolled in a program leading to a certificate, or an associate or baccalaureate degree. In no event shall a survivor receive a grant beyond the completion of the first baccalaureate degree, regardless of age.

4. The coordinating board for higher education shall:

(1) Promulgate all necessary rules and regulations for the implementation of this section; and

(2) Provide the forms and determine the procedures necessary for a survivor to apply for and receive a grant under this section.

5. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2008, shall be invalid and void.

6. In order to be eligible to receive a grant under this section, a survivor shall be certified as eligible by the Missouri veterans' commission.

7. A survivor who is enrolled or has been accepted for enrollment as an undergraduate postsecondary student at an approved institution of postsecondary education, and who is selected to receive a grant under this section, shall receive the following:

(1) An amount not to exceed the actual tuition charged at the approved institution of postsecondary education where the survivor is enrolled or accepted for enrollment;

(2) An allowance of up to two thousand dollars per semester for room and board; and

(3) The actual cost of books, up to a maximum of five hundred dollars per semester.

8. A survivor who is a recipient of a grant may transfer from one approved public institution of postsecondary education to another without losing his or her entitlement under this section. The board shall make necessary adjustments in the amount of the grant. If a grant recipient at any time withdraws from the institution of postsecondary education so that under the rules and regulations of that institution he or she is entitled to a refund of any tuition, fees, room and board, books, or other charges, the institution shall pay the portion of the refund to which he or she is entitled attributable to the grant for that semester or similar grading period to the board.

9. If a survivor is granted financial assistance under any other student aid program, public or private, the full amount of such aid shall be reported to the board by the institution and the eligible survivor.

10. Nothing in this section shall be construed as a promise or guarantee that a person will be admitted to an institution of postsecondary education or to a particular institution of postsecondary education, will be allowed to continue to attend an institution of postsecondary education after having been admitted, or will be graduated from an institution of postsecondary education.

11. The benefits conferred by this section shall be available to any academically eligible student of a qualifying military member. Surviving children who are eligible shall be permitted to apply for full benefits conferred by this section until they reach twenty-five years of age.

12. Pursuant to section 23.253 of the Missouri sunset act:

(1) The provisions of the new program authorized under this section shall be reauthorized as of June 13, 2016*, and shall expire on August 28, 2020, unless reauthorized by an act of the general assembly; and

(2) If such program is reauthorized, the program authorized under this section shall sunset automatically twelve years after June 13, 2016*; and

(3) This section shall terminate on September first of the calendar year immediately following the calendar year in which the program authorized under this section is sunset.

(L. 2008 H.B. 1678, A.L. 2009 H.B. 427, A.L. 2016 S.B. 968 merged with S.B. 997)

*Effective 6-13-16 (S.B. 968); 6-16-16 (S.B. 997)

Expires 8-28-20

Sunset date 6-13-28

Termination date 9-01-29



Section 173.236 Survivors of Vietnam veterans scholarship program — eligibility — coordinating board, powers and duties — amount — transfer, withdrawal — expiration date.

Effective 28 Aug 1991, see footnote

Title XI EDUCATION AND LIBRARIES

173.236. Survivors of Vietnam veterans scholarship program — eligibility — coordinating board, powers and duties — amount — transfer, withdrawal — expiration date. — 1. As used in this section, unless the context clearly requires otherwise, the following terms mean:

(1) "Board", the coordinating board for higher education;

(2) "Grant", the Vietnam veteran's survivors grant as established in this section;

(3) "Institution of postsecondary education", any approved public or private institution as defined in section 173.205;

(4) "Survivor", a child or spouse of a Vietnam veteran as defined in this section;

(5) "Tuition", any tuition or incidental fee or both charged by an institution of postsecondary education, as defined in this section, for attendance at the institution by a student as a resident of this state;

(6) "Vietnam veteran", a person who served in the military in Vietnam or the war zone in Southeast Asia and to whom the following criteria shall apply:

(a) The veteran was a Missouri resident when first entering the military service and at the time of death;

(b) The veteran's death was attributable to illness that could possibly be a result of exposure to toxic chemicals during the Vietnam Conflict; and

(c) The veteran served in the Vietnam theater between 1961 and 1972.

2. Within the limits of the amounts appropriated therefor, the coordinating board for higher education shall award annually up to twelve grants to survivors of Vietnam veterans to attend institutions of postsecondary education in this state. If the waiting list of eligible survivors exceeds fifty, the coordinating board may petition the general assembly to expand the quota. If the quota is not expanded the eligibility of survivors on the waiting list shall be extended.

3. A survivor may receive a grant pursuant to this section only so long as the survivor is enrolled in a program leading to a certificate, or an associate or baccalaureate degree. In no event shall a survivor receive a grant beyond the completion of the first baccalaureate degree, regardless of age. No survivor shall receive more than one hundred percent of tuition when combined with similar funds made available to such survivor.

4. The coordinating board for higher education shall:

(1) Promulgate all necessary rules and regulations for the implementation of this section;

(2) Determine minimum standards of performance in order for a survivor to remain eligible to receive a grant under this program;

(3) Make available on behalf of a survivor an amount toward the survivor's tuition which is equal to the grant to which the survivor is entitled under the provisions of this section;

(4) Provide the forms and determine the procedures necessary for a survivor to apply for and receive a grant under this program.

5. In order to be eligible to receive a grant pursuant to this section, a survivor shall be certified as eligible by a Missouri state veterans service officer. Such certification shall be made upon qualified medical certification by a Veterans Administration medical authority that exposure to toxic chemicals contributed to or was the cause of death of the veteran, as defined in subsection 1 of this section.

6. A survivor who is enrolled or has been accepted for enrollment as an undergraduate postsecondary student at an approved institution of postsecondary education shall receive a grant in an amount not to exceed the least of the following:

(1) The actual tuition, as defined in this section, charged at an approved institution where the child is enrolled or accepted for enrollment; or

(2) The average amount of tuition charged a Missouri resident at the institutions identified in section 174.020* for attendance as a full-time student, as defined in section 173.205.

7. A survivor who is a recipient of a grant may transfer from one approved public or private institution of postsecondary education to another without losing his entitlement under this section. The board shall make necessary adjustments in the amount of the grant. If a grant recipient at any time withdraws from the institution of postsecondary education so that under the rules and regulations of that institution he is entitled to a refund of any tuition, fees, or other charges, the institution shall pay the portion of the refund to which he is entitled attributable to the grant for that semester or similar grading period to the board.

8. If a survivor is granted financial assistance under any other student aid program, public or private, the full amount of such aid shall be reported to the board by the institution and the eligible survivor.

9. Nothing in this section shall be construed as a promise or guarantee that a person will be admitted to an institution of postsecondary education or to a particular institution of postsecondary education, will be allowed to continue to attend an institution of postsecondary education after having been admitted, or will be graduated from an institution of postsecondary education.

10. The benefits conferred by this section shall be available to any academically qualified surviving children and spouses of Vietnam veterans as defined in subsection 1 of this section, regardless of the survivor's age, until December 31, 1995. After December 31, 1995, the benefits conferred by this section shall not be available to such persons who are twenty-five years of age or older, except spouses will remain eligible until the fifth anniversary after the death of the veteran.

11. This section shall expire on December 31, 2015.

(L. 1991 H.B. 51, et al. § 3)

Expires 12-31-15

*Words "section 174.030" appear in original rolls.



Section 173.239 National Guard member educational assistance grant, qualifications — limits — administration.

Effective 28 Aug 2006

Title XI EDUCATION AND LIBRARIES

173.239. National Guard member educational assistance grant, qualifications — limits — administration. — 1. Any member of the Missouri National Guard who possesses the qualifications set forth in this section may be awarded an educational assistance grant to an approved public institution or an approved private institution, as those terms are defined in either section 173.205 or section 173.778, of his or her choice while he or she is a member of the Missouri National Guard. Funding for educational assistance pursuant to this section may be requested annually in the budget of the Missouri National Guard. Educational assistance provided pursuant to this section shall not exceed funds appropriated for that purpose.

2. Educational assistance provided under this section shall not exceed the least of the following:

(1) The actual tuition, as defined in section 173.260, charged at an approved institution where the individual is enrolled or accepted for enrollment; or

(2) The amount of tuition charged a Missouri resident at the University of Missouri for attendance;

(3) The grants provided under this section may be prorated subject to appropriations in an amount no less than fifty percent of the limits set forth in this section.

3. A member of the Missouri National Guard seeking educational assistance pursuant to this section shall provide a certificate of satisfactory service of his or her Missouri National Guard duties from his or her commanding officer and shall possess all other necessary entrance requirements of the school of his or her choice and shall maintain a cumulative grade point average (GPA) of at least two point five on a four point scale, or the equivalent on another scale approved by the program administrator, while attending the approved public or private institution.

4. If the grade point average of a member who is receiving educational assistance pursuant to this section falls below two point five on a four point scale, or the equivalent on another scale, such member shall retain the educational assistance and shall be placed on probation under the educational assistance program. Failure to achieve a current grade point average of at least two point five on a four point scale or the equivalent on another scale for future semesters or equivalent academic terms shall result in termination of the scholarship effective as of the next academic term. The member shall be removed from probation status upon achieving a cumulative grade point average of two point five on a four point scale or the equivalent on another scale.

5. If a recipient of educational assistance pursuant to this section ceases to maintain their active military affiliation while enrolled in an academic semester or term for any reason except death, disability, or medical disqualification the educational assistance shall be terminated and the recipient shall repay any amounts awarded for the academic semester or term.

6. Applicants for educational assistance pursuant to this section shall meet the qualifications established by section 173.215, except the provisions of subdivisions (2) and (4) of subsection 1 of section 173.215, and shall be qualified, full-time or part-time students.

7. The educational assistance program established pursuant to this section shall be administered by the office of the adjutant general of the Missouri National Guard. The Missouri National Guard shall establish guidelines for equitable administrative distribution of educational assistance.

(L. 1994 S.B. 583 § 1, A.L. 1995 S.B. 385, A.L. 1998 H.B. 1519 & 1165, A.L. 2000 S.B. 961, A.L. 2005 H.B. 437, A.L. 2006 S.B. 701 & 948)

CROSS REFERENCE:

Missouri National Guard trust fund, disbursements for scholarships, when, 41.214



Section 173.240 Program established — fund created — purpose — administration — rulemaking authority — advisory committee created, members, duties.

Effective 28 Aug 2010

Title XI EDUCATION AND LIBRARIES

173.240. Program established — fund created — purpose — administration — rulemaking authority — advisory committee created, members, duties. — 1. There is hereby established within the department of higher education a "Minority and Underrepresented Environmental Literacy Program". The department of higher education, hereafter referred to as the department, may award scholarships to minority and underrepresented students to pursue environmentally related courses of study. The scholarships shall be administered by the department recruitment and retention program under the supervision of the minority environmental literacy advisory committee established under this section. Those ethnic groups which are most severely underrepresented, as determined by data gathered and maintained by the National Academy of Sciences, shall receive priority in annual selection.

2. For the purpose of increasing the number of minority and underrepresented students, as determined by the National Academy of Sciences, who are enrolled in environmentally related courses of study, there is hereby created a "Recruitment and Retention Scholarship Fund". Any unexpended balance in the recruitment and retention scholarship fund shall not be subject to biennial transfer under the provisions of section 33.080. All interest earned on funds in the recruitment and retention scholarship fund shall accrue to the fund.

3. The general assembly may appropriate funds to the department for the purpose of funding scholarships as authorized by this section. Such funds shall be from general revenue, special fees administered by the department, federal funding sources, gifts, or donations, provided that such funds may be used for this purpose. All sums received for this purpose shall be placed in the state treasury and credited to the recruitment and retention scholarship fund.

4. The department shall accept, receive and administer grants or other funds, gifts, or donations from the public and individuals, including the federal government, for the purpose of funding scholarships under this section. Such funds shall be deposited in the recruitment and retention scholarship fund.

5. The department shall promulgate rules to administer the scholarship program, which shall include qualifications, application forms, annual filing deadlines, and scholarship amounts. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2010, shall be invalid and void.

6. The scholarship program shall be directed toward students in the following areas of study:

(1) Engineering students pursuing an environmental course of study through undergraduate and graduate degrees in civil, chemical, mechanical, environmental, or biological engineering;

(2) Environmental sciences students pursuing undergraduate and graduate degrees in geology, biology, wildlife management, planning, natural resources, or a closely related course of study;

(3) Chemistry students pursuing undergraduate and graduate degrees in the field of environmental chemistry; and

(4) Law enforcement students pursuing undergraduate and graduate degrees in environmental law enforcement.

7. There is hereby created a "Minority Environmental Literacy Advisory Committee", hereafter referred to as the committee, to be comprised of:

(1) The commissioner of higher education or the commissioner's designee, who will serve as chairperson of the committee;

(2) Three representatives of universities and colleges. The universities and colleges shall be selected by the department, with the approval of the director of the department of natural resources. The university and college representatives shall each be appointed by the affirmative action office of the respective institution;

(3) The director of the department of natural resources or the director's designee;

(4) Five at-large members appointed by the governor, with the advice and consent of the senate, who shall be high school teachers and college professors and who shall be selected to represent the various regions of the state;

(5) The state affirmative action officer.

8. The committee shall meet at least annually, at a time and place to be determined by the chairperson, to select students to receive scholarships from applications filed with the department retention and recruitment program. The members appointed by the governor shall be reimbursed for their actual and necessary expenses.

9. Colleges and universities described in this section shall include public community colleges.

(L. 2010 H.B. 1858)



Section 173.242 Recipient of scholarship may postpone college for two semesters to participate in the National Guard without losing eligibility, requirements.

Effective 28 Aug 1995

Title XI EDUCATION AND LIBRARIES

173.242. Recipient of scholarship may postpone college for two semesters to participate in the National Guard without losing eligibility, requirements. — 1. Any recipient of a scholarship awarded under this chapter may postpone attendance at an approved public or private institution and enter Missouri National Guard service or participate in Missouri National Guard programs for a period not to exceed two semesters without losing eligibility for the scholarship; provided that the recipient returns to attendance in the semester immediately after such service or participation ends and no later than the semester immediately following the end of the eligibility period established in this subsection.

2. To retain scholarship eligibility, the recipient shall:

(1) Notify the institution currently attended, or the institution to be attended in the case of a new enrollment, prior to the beginning of the first semester which the student will not attend the institution and for which the student intends to retain scholarship eligibility under this section;

(2) Provide to the institution, prior to the beginning of the semester the recipient intends to return to attendance at the institution, a certificate of satisfactory service or written confirmation of participation from his or her commanding officer; and

(3) Comply with all other applicable scholarship eligibility requirements established under law, rule or policy not in conflict with postponement of attendance pursuant to subsection 1 of this section.

(L. 1995 S.B. 207 merged with S.B. 385)



Section 173.250 Higher education academic scholarship program, definitions, board to administer — requirements, amounts — transfer, withdrawal, illness or disability of student.

Effective 28 Aug 2010

Title XI EDUCATION AND LIBRARIES

173.250. Higher education academic scholarship program, definitions, board to administer — requirements, amounts — transfer, withdrawal, illness or disability of student. — 1. There is hereby established a "Higher Education Academic Scholarship Program" and any moneys appropriated by the general assembly for this program shall be used to provide scholarships for Missouri citizens to attend a Missouri college or university of their choice pursuant to the provisions of this section.

2. The definitions of terms set forth in section 173.1102 shall be applicable to such terms as used in this section. In addition, the following definitions shall apply:

(1) "Academic scholarship", an amount of money paid by the state of Missouri to a student pursuant to the provisions of this section;

(2) "ACT", the American College Testing program examination;

(3) "Approved institution", an approved public or approved private institution as defined in section 173.1102;

(4) "Eligible student", an individual who meets the criteria set forth in section 173.1104, excluding the requirements of financial need and undergraduate status and, in addition, meets the following requirements:

(a) Has achieved a qualifying score on the ACT or SAT;

(b) Is a Missouri resident who has completed secondary coursework through graduation from high school or the virtual public school established in section 161.670, receipt of a general education development (GED) diploma, completion of a program of study through homeschooling or any other program of academic instruction that satisfies the compulsory attendance requirement under section 167.031; and

(c) Is enrolled full time or accepted for full-time enrollment as a postsecondary student at an approved institution during the academic year immediately following the completion of his or her secondary coursework;

(5) "Missouri test-takers", all Missouri high school seniors who take the ACT or the SAT;

(6) "Qualifying score", a composite score on the ACT or the SAT achieved in an eligible student's high school sophomore, junior, or senior year that is in the top five percent of Missouri test-takers, as established at the beginning of an eligible student's final year of secondary coursework;

(7) "Recipient", an eligible or renewal student who receives an academic scholarship pursuant to this section;

(8) "Renewal student", an eligible student who remains in compliance with the provisions of section 173.1104, maintains continuous enrollment, and makes satisfactory academic degree progress; and

(9) "SAT", the Scholastic Aptitude Test.

3. The coordinating board for higher education shall be the administrative agency for the implementation of the program established by this section, and shall:

(1) Promulgate reasonable rules and regulations for the exercise of its functions and the effectuation of the purposes of this section, including regulations for granting scholarship deferments;

(2) Prescribe the form and the time and method of awarding academic scholarships, and shall supervise the processing thereof; and

(3) Select qualified recipients to receive academic scholarships, make such awards of academic scholarships to qualified recipients and determine the manner and method of payment to the recipient.

4. Eligible students shall be offered academic scholarships in the following amounts and in the following order of priority, within the limits of the funds appropriated and made available:

(1) Each eligible student with a qualifying score in the top three percent of all Missouri test-takers shall be offered an academic scholarship of up to three thousand dollars per year. All students in the top three percent shall receive awards of three thousand dollars before any student in the top fourth and fifth percentiles receives any award;

(2) Provided sufficient funds are appropriated, each eligible student with a qualifying score in the top fourth and fifth percentiles shall be offered an academic scholarship of up to one thousand dollars per year.

5. Eligible students may renew academic scholarships for their second, third, and fourth years of postsecondary education, or as long as the recipient is in compliance with the criteria to be a renewal student.

6. If an eligible student is unable to enroll during the first academic year or a renewal student ceases attendance at an approved institution for the purpose of providing service to a nonprofit organization, a state or federal government agency, or any branch of the Armed Forces of the United States, such student shall be offered an academic scholarship upon enrollment in any approved institution after the completion of their service, if the student meets all other requirements for an initial or renewal award and if the following criteria are met:

(1) For an eligible student who cannot attend an approved institution as a result of service to a nonprofit organization or the state or federal government, the student returns to full-time status within twenty-seven months and provides verification to the coordinating board for higher education that the service to the nonprofit organization was satisfactorily completed and was not compensated other than for expenses, or that the service to the state or federal government was satisfactorily completed; or

(2) For an eligible student who cannot attend an approved institution as a result of military service in the Armed Forces of the United States, the student returns to full-time status within six months after the eligible student first ceases service to the Armed Forces and provides verification to the coordinating board for higher education that the military service was satisfactorily completed.

7. A recipient of an academic scholarship awarded under this section may transfer from one approved institution to another without losing eligibility for the academic scholarship.

8. If a recipient of an academic scholarship at any time withdraws from an approved institution so that under the rules and regulations of that institution he or she is entitled to a refund of any tuition, fees or other charges, the institution shall pay the portion of the refund attributable to the academic scholarship for that term to the coordinating board for higher education.

9. Other provisions of this section to the contrary notwithstanding, if an eligible student has been awarded an initial academic scholarship pursuant to the provisions of this section but is unable to attend an approved institution during the first academic year because of illness, disability, pregnancy or other medical need or if a renewal student ceases all attendance at an approved institution because of illness, disability, pregnancy or other medical need, the recipient shall be eligible for an initial or renewal academic scholarship upon enrollment in or return to any approved institution, provided the recipient:

(1) Enrolls in or returns to full-time status within twenty-seven months;

(2) Provides verification in compliance with coordinating board for higher education rules of sufficient medical evidence documenting an illness, disability, pregnancy or other medical need of such person to require that that person will not be able to use the academic scholarship during the time period for which it was originally offered; and

(3) Meets all other requirements established for eligibility to receive an academic scholarship.

(L. 1986 H.B. 1356 § 1, A.L. 1988 H.B. 1456, A.L. 1990 H.B. 1141, A.L. 1990 H.B. 1142, A.L. 1991 H.B. 51, et al., A.L. 2007 S.B. 389, A.L. 2010 S.B. 733)



Section 173.252 Interest, guaranty student loan fund, use of.

Effective 28 Aug 1988

Title XI EDUCATION AND LIBRARIES

173.252. Interest, guaranty student loan fund, use of. — The interest earned prior to fiscal year 1985 on the state guaranty student loan fund shall be used for the purpose of providing moneys for student financial aids as determined by the general assembly in the annual appropriation.

(L. 1986 H.B. 1356 § 2 subsec. 2, A.L. 1988 H.B. 1456)



Section 173.254 Kids' chance scholarship program, created, administration, eligibility, limits, rules.

Effective 28 Aug 1998

Title XI EDUCATION AND LIBRARIES

173.254. Kids' chance scholarship program, created, administration, eligibility, limits, rules. — 1. There is hereby established the "Kids' Chance Scholarship Program", to provide scholarships for the children of workers who were seriously injured or died in a work-related accident or occupational disease covered by workers' compensation and compensable pursuant to chapter 287 to attend a college, university or accredited vocational institution of their choice pursuant to the provisions of this section.

2. The definitions of terms set forth in section 173.205 shall be applicable to such terms as used in this section.

3. The department of higher education shall be the administrative agency for the implementation of the program established by this section, and shall:

(1) Promulgate reasonable rules for the exercise of its functions and the effectuation of the purposes of this section;

(2) Prescribe the form and the time and method of awarding the scholarships after reasonably considering the recommendations, if any, of the board of directors of KIDS' CHANCE Inc. of Missouri, and shall supervise the processing thereof; and

(3) Select qualified recipients to receive the scholarships, make such awards of scholarships to qualified recipients and determine the use, the manner and the method of payment to the recipient after reasonably considering the recommendations, if any, of the board of directors of KIDS' CHANCE Inc. of Missouri.

4. A student shall be eligible for an initial or renewed scholarship if, at the time of application and throughout the period during which the student is receiving such assistance, he or she is a part-time or full-time student who:

(1) Is at least seventeen and not more than twenty-two years of age;

(2) Is a Missouri citizen;

(3) Is a child of an employee who was seriously injured or died in a work-related accident or occupational disease covered by workers' compensation and compensable pursuant to chapter 287;

(4) Is enrolled, or has been accepted for enrollment, as a student in a private or public institution in Missouri or an accredited vocational institution in Missouri; and

(5) Establishes financial need.

5. A recipient of a scholarship awarded pursuant to the provisions of this section may transfer from one public or private institution in Missouri or accredited vocational institution in Missouri to another without losing eligibility for the scholarship. If a recipient of the scholarship at any time withdraws from a private or public institution in Missouri or accredited vocational institution in Missouri so that under the rules and regulations of that institution he or she is entitled to a refund of any tuition, fees or other charges, the institution shall pay the portion of the refund attributable to the scholarship for that term to the department of higher education for deposit in this program.

6. The provisions of sections 173.254 to 173.258 shall only apply to moneys received by the kids' chance scholarship fund or program pursuant to section 173.258 and shall not apply to any moneys received by the kids' chance scholarship fund or program from sources other than the state.

7. Scholarships provided pursuant to the provisions of sections 173.254 to 173.258 shall not exceed the least of the following:

(1) The actual tuition, as defined in section 173.260, charged at an approved institution pursuant to this section where the individual is enrolled or accepted for enrollment; or

(2) The amount of tuition charged a Missouri resident at the University of Missouri for attendance.

8. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

(L. 1998 H.B. 1237, et al. § 3)



Section 173.256 Kids' chance scholarship — fund created, how terminated, lapse into general revenue prohibited.

Effective 28 Aug 2008

Title XI EDUCATION AND LIBRARIES

173.256. Kids' chance scholarship — fund created, how terminated, lapse into general revenue prohibited. — 1. The department of higher education shall collect and distribute funds for the kids' chance scholarship pursuant to section 173.254, however, the department shall not distribute the corpus provided by section 173.258. The department may distribute any accrued interest in the fund as scholarships after the second Monday in October of 2008.

2. There is hereby created in the state treasury the "Kids' Chance Scholarship Fund", which shall consist of all moneys deposited in the fund pursuant to section 173.258 and all moneys which may be appropriated to it by the general assembly, from federal or other sources, including private donations. Upon termination of the fund, all moneys in the fund shall be transferred for the use of the division of workers' compensation for deposit in the fund created by virtue of section 287.690.

3. The state treasurer shall administer the fund and credit all interest to the fund and the moneys in the fund shall be used solely upon appropriation by the department for the expenses of carrying out its duties pursuant to this section.

4. Notwithstanding the provisions of section 33.080 to the contrary, moneys in the fund shall not revert to the credit of the general revenue fund at the end of the biennium.

(L. 1998 H.B. 1237, et al. § 1, A.L. 2008 H.B. 2191)



Section 173.258 Director to deposit funds in kids' chance scholarship fund, when.

Effective 28 Aug 2008

Title XI EDUCATION AND LIBRARIES

173.258. Director to deposit funds in kids' chance scholarship fund, when. — The director of the division of workers' compensation shall deposit fifty thousand dollars from the premium tax collected pursuant to section 287.690 on the second Monday in October of each year beginning in 1999 until 2018 into the kids' chance scholarship fund.

(L. 1998 H.B. 1237, et al. § 2, A.L. 2008 H.B. 2191)



Section 173.260 Public service officers and employees disabled or killed in the line of duty, survivor's and disabled employee's educational grant program, requirements, limitations.

Effective 28 Aug 1998

Title XI EDUCATION AND LIBRARIES

173.260. Public service officers and employees disabled or killed in the line of duty, survivor's and disabled employee's educational grant program, requirements, limitations. — 1. As used in this section, unless the context clearly requires otherwise, the following terms mean:

(1) "Board", the coordinating board for higher education;

(2) "Eligible child", the natural, adopted or stepchild of a public safety officer or employee, as defined in this section, who is less than twenty-four years of age and who is a dependent of a public safety officer or employee or was a dependent at the time of death or permanent and total disability of a public safety officer or employee;

(3) "Employee", any full-time employee of the department of transportation engaged in the construction or maintenance of the state's highways, roads and bridges;

(4) "Grant", the public safety officer or employee survivor grant as established by this section;

(5) "Institution of postsecondary education", any approved public or private institution as defined in section 173.205;

(6) "Line of duty", any action of a public safety officer, whose primary function is crime control or reduction, enforcement of the criminal law, or suppression of fires, is authorized or obligated by law, rule, regulation or condition of employment or service to perform;

(7) "Public safety officer", any firefighter, police officer, capitol police officer, parole officer, probation officer, state correctional employee, water safety officer, park ranger, conservation officer or highway patrolman employed by the state of Missouri or a political subdivision thereof who is killed or permanently and totally disabled in the line of duty;

(8) "Permanent and total disability", a disability which renders a person unable to engage in any gainful work;

(9) "Spouse", the husband, wife, widow or widower of a public safety officer or employee at the time of death or permanent and total disability of such public safety officer;

(10) "Tuition", any tuition or incidental fee or both charged by an institution of postsecondary education, as defined in this section, for attendance at that institution by a student as a resident of this state.

2. Within the limits of the amounts appropriated therefor, the coordinating board for higher education shall provide, as defined in this section, a grant for either of the following to attend an institution of postsecondary education:

(1) An eligible child of a public safety officer or employee killed or permanently and totally disabled in the line of duty; or

(2) A spouse of a public safety officer killed or permanently and totally disabled in the line of duty.

3. An eligible child or spouse may receive a grant under this section only so long as the child or spouse is enrolled in a program leading to a certificate, or an associate or baccalaureate degree. In no event shall a child or spouse receive a grant beyond the completion of the first baccalaureate degree or, in the case of a child, age twenty-four years, except that the child may receive a grant through the completion of the semester or similar grading period in which the child reaches his twenty-fourth year. No child or spouse shall receive more than one hundred percent of tuition when combined with similar funds made available to such child or spouse.

4. The coordinating board for higher education shall:

(1) Promulgate all necessary rules and regulations for the implementation of this section;

(2) Determine minimum standards of performance in order for a child or spouse to remain eligible to receive a grant under this program;

(3) Make available on behalf of an eligible child or spouse an amount toward the child's or spouse's tuition which is equal to the grant to which the child or spouse is entitled under the provisions of this section;

(4) Provide the forms and determine the procedures necessary for an eligible child or spouse to apply for and receive a grant under this program.

5. An eligible child or spouse who is enrolled or has been accepted for enrollment as an undergraduate postsecondary student at an approved institution of postsecondary education shall receive a grant in an amount not to exceed the least of the following:

(1) The actual tuition, as defined in this section, charged at an approved institution where the child or spouse is enrolled or accepted for enrollment; or

(2) The amount of tuition charged a Missouri resident at the University of Missouri for attendance as a full-time student, as defined in section 173.205.

6. An eligible child or spouse who is a recipient of a grant may transfer from one approved public or private institution of postsecondary education to another without losing his entitlement under this section. The board shall make necessary adjustments in the amount of the grant. If a grant recipient at anytime withdraws from the institution of postsecondary education so that under the rules and regulations of that institution he is entitled to a refund of any tuition, fees, or other charges, the institution shall pay the portion of the refund to which he is entitled attributable to the grant for that semester or similar grading period to the board.

7. If an eligible child or spouse is granted financial assistance under any other student aid program, public or private, the full amount of such aid shall be reported to the board by the institution and the eligible child or spouse.

8. Nothing in this section shall be construed as a promise or guarantee that a person will be admitted to an institution of postsecondary education or to a particular institution of postsecondary education, will be allowed to continue to attend an institution of postsecondary education after having been admitted, or will be graduated from an institution of postsecondary education.

9. A public safety officer who is permanently and totally disabled shall be eligible for a grant pursuant to the provisions of this section.

10. An eligible child of a public safety officer or employee, spouse of a public safety officer or public safety officer shall cease to be eligible for a grant pursuant to this section when such public safety officer or employee is no longer permanently and totally disabled.

(L. 1987 H.B. 487 § 1, A.L. 1998 H.B. 1694)



Section 173.262 Competitiveness scholarship program (Marguerite Ross Barnett program), definition — duties of coordinating board — eligibility requirements — transfer or withdrawal, effect.

Effective 28 Aug 1992

Title XI EDUCATION AND LIBRARIES

173.262. Competitiveness scholarship program (Marguerite Ross Barnett program), definition — duties of coordinating board — eligibility requirements — transfer or withdrawal, effect. — 1. There is hereby established the "Marguerite Ross Barnett Competitiveness Scholarship Program", and any moneys appropriated by the general assembly for this program shall be used to provide scholarships for Missouri citizens to attend a Missouri college or university of their choice pursuant to the provisions of this section.

2. The definitions of terms set forth in section 173.205 shall be applicable to such terms as used in this section. The term "competitiveness scholarship" means an amount of money paid by the state of Missouri to a qualified college or university student pursuant to the provisions of this section.

3. The coordinating board for higher education shall be the administrative agency for the implementation of the program established by this section, and shall:

(1) Promulgate reasonable rules and regulations for the exercise of its functions and the effectuation of the purposes of this section;

(2) Prescribe the form and the time and method of awarding competitiveness scholarships, and shall supervise the processing thereof; and

(3) Select qualified recipients to receive competitiveness scholarships, make such awards of competitiveness scholarships to qualified recipients and determine the manner and method of payment to the recipient.

4. A student shall be eligible for initial or renewed competitiveness scholarship if, at the time of his application and throughout the period during which he is receiving such assistance, he is a part-time student who:

(1) Is eighteen years of age or older;

(2) Is employed twenty hours or more per week;

(3) Is a citizen or a permanent resident of the United States;

(4) Is a resident of the state of Missouri, as determined by reference to standards promulgated pursuant to section 173.140;

(5) Is enrolled, or has been accepted for enrollment, as a part-time undergraduate student in an approved private or public institution; and

(6) Establishes financial need.

5. A recipient of competitiveness scholarship awarded under the provisions of this section may transfer from one approved Missouri public or private institution to another without losing eligibility for the scholarship. If a recipient of the scholarship at any time withdraws from an approved private or public institution so that under the rules and regulations of that institution he is entitled to a refund of any tuition, fees or other charges, the institution shall pay the portion of the refund attributable to the scholarship for that term to the coordinating board for higher education.

(L. 1988 H.B. 1456 § 21, A.L. 1992 H.B. 1844)

CROSS REFERENCE:

Access to higher education trust fund, definitions and procedure, 166.200 to 166.242



Section 173.264 International economic development exchange program established — eligible students.

Effective 23 Dec 1997, see footnote

Title XI EDUCATION AND LIBRARIES

173.264. International economic development exchange program established — eligible students. — There is hereby established as a pilot project the "International Economic Development Exchange Program". The department of economic development, with the advice of the advisory committee established in section 173.265, shall administer the program, except that the department shall administer the program without additional staff or salary for such program. The program shall be established to encourage international exchanges at industrial and commercial business enterprises for students enrolled in institutions of higher education. Full-time students who attend institutions of higher education in this state shall be eligible for financial assistance to attend the student internship exchange portion of the program in eligible countries other than the United States. Priority shall be given to business internship exchange programs of public and private institutions of higher education in this state, where such programs have been in existence for at least ten successive years prior to December 23, 1997. The program shall include an inventory of the number of students involved in such programs, which shall be maintained by the advisory committee. The program shall also include the development of methods for fostering international trade through exchange programs and through business and entrepreneurial training programs. The program may include the provision of scholarships and other financial assistance in cooperation with the federal government, public and private institutions of higher education, and businesses, to enable students and business people from eligible countries to study and attend training programs in the United States.

(L. 1997 2d Ex. Sess. S.B. 1 § 2 subsec. 1)

Effective 12-23-97



Section 173.265 Advisory committee established — members, appointment, qualifications, terms — program funding.

Effective 23 Dec 1997, see footnote

Title XI EDUCATION AND LIBRARIES

173.265. Advisory committee established — members, appointment, qualifications, terms — program funding. — 1. There is hereby created an "International Economic Development Exchange Program Advisory Committee", which shall consist of five members, to be appointed by the director of the department of economic development. The committee shall include two persons associated with institutions of higher education in this state and one resident business person who deals with international business. Of the five members, all shall be residents of the state, at least one member shall be a resident of one of the two largest metropolitan areas of this state, and at least one member shall not be a resident of one of the two largest metropolitan areas of this state. The members shall serve three-year terms. The committee shall meet only in Jefferson City. The committee shall review the administration of the international economic development exchange program by the department of economic development. The director of the department of economic development shall make an annual report of the program's activities to the governor, the speaker of the house of representatives and the president pro tem of the senate. Members of the committee shall serve without compensation but may be reimbursed for ordinary and necessary expenses incurred in the performance of their official duties.

2. The program may receive grants, loans and other funding from the federal government and from private sources. In addition, the general assembly may appropriate up to one hundred thousand dollars in each fiscal year for the program; however, such appropriation shall not exceed an amount equal to the amounts contributed to the program from nongovernmental sources.

(L. 1997 2d Ex. Sess. S.B. 1 § 2 subsecs. 2, 3)

Effective 12-23-97



Section 173.270 Foster care or residential care students, waiver of tuition and fees, when.

Effective 28 Aug 2009

Title XI EDUCATION AND LIBRARIES

173.270. Foster care or residential care students, waiver of tuition and fees, when. — 1. The coordinating board for higher education shall make provisions for institutions under the board's jurisdiction to award a tuition and fee waiver for undergraduate courses at state institutions of higher education for any student, beginning with incoming freshmen in the 2010 fall semester or term, who:

(1) Is a resident of this state;

(2) Has graduated within the previous three years from high school or passed the GED examination; and

(3) Has been in foster care or other residential care under the department of social services on or after:

(a) The day preceding the student's eighteenth birthday;

(b) The day of the student's fourteenth birthday, if the student was also eligible for adoption on or after that day; or

(c) The day the student graduated from high school or received a GED.

2. To be eligible for a waiver award, a student shall:

(1) Apply to and be accepted at the institution not later than:

(a) The third anniversary of the date the student was discharged from foster or other residential care, the date the student graduated from high school, or the date the student received a GED, whichever is earliest; or

(b) The student's twenty-first birthday;

(2) Apply for other student financial assistance, other than student loans, in compliance with federal financial aid rules, including the federal Pell grant;

(3) Apply to the coordinating board for higher education for a determination of eligibility. Application shall be on forms and in a manner prescribed by rule of the coordinating board; and

(4) Complete a minimum of one hundred hours of community service or public internship within a twelve-month period beginning September first for each year in which the student is receiving a tuition and fee waiver award under this section. The department of higher education, in collaboration with participating state institutions of higher education, shall by rule determine the community service and public internships that students may participate in to meet the requirements of this subdivision. A student may fulfill this requirement by completing the necessary community service or public internship hours during the summer.

3. The tuition and fee waiver provided by this section shall be awarded on an annual basis, subject to appropriation to reimburse the institution, and shall continue to be available, if the student is otherwise eligible under this section, as long as the student remains in good academic standing at the state institution of higher education. The institution shall monitor compliance with subdivision (4) of subsection 2 of this section and report it to the department of higher education.

4. The waiver provided by this section for each eligible student may be used for no more than four years of undergraduate study and may only be used after other sources of financial aid that are dedicated solely to tuition and fees are exhausted.

5. No student who is enrolled in an institution of higher education as of August 28, 2009, shall be eligible for a waiver award under this section.

6. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2009, shall be invalid and void.

(L. 2009 H.B. 481)



Section 173.275 Foreign gifts to institutions — disclosure to department, when, how, contents.

Effective 28 Aug 1985

Title XI EDUCATION AND LIBRARIES

173.275. Foreign gifts to institutions — disclosure to department, when, how, contents. — 1. As used in this section, the following terms shall mean:

(1) "Foreign government", any government other than the government of the United States or any state or political subdivision of the United States;

(2) "Foreign legal entity", any legal entity created under the laws of:

(a) A foreign government; or

(b) The United States, or any state of the United States, if a majority of the ownership of the stock of such legal entity is directly or indirectly owned, legally or beneficially, by one or more foreign governments, foreign persons, or legal entities created under the laws of a foreign government, or if a majority of the membership of any such entity is composed of foreign persons or legal entities created under the laws of a foreign government.

­­

­

(3) "Foreign person", any individual who is not a citizen or national of the United States, or any trust territory or protectorate of the United States. The term "foreign person" shall include agents of such persons;

(4) "Gift", any endowment, gift, grant, contract, award, or property of any kind;

(5) "Institution of higher education" or "institution", the University of Missouri, Lincoln University, the state colleges, community colleges and teachers' colleges.

2. Every institution of higher education shall disclose to the department of higher education the amount, terms, restrictions, conditions, and requirements attached to or made a part of any gift from any foreign government, foreign legal entity, or foreign person which has a value of one hundred thousand dollars or more, made to such institution of higher education in any fiscal year if any term, restriction, condition or requirement attached to or made a part of any such gift is a violation of, or would cause the institution of higher education to be in violation of, any federal or state law relating to discrimination on the basis of race, creed, color, sex, age, marital status, ethnic background, or religion. If any foreign government, foreign entity, or foreign person makes more than one gift to any institution of higher education in any fiscal year of such institution, such institution shall make the report required by this subsection if the aggregate value of all gifts from any one foreign government, foreign legal entity, or foreign person is one hundred thousand dollars or more in such fiscal year.

3. The information to be furnished to the department of higher education shall be forwarded to the department no later than thirty days after the final day of the fiscal year of each institution of higher education, and shall include:

(1) The amount of each gift and the date on which it was received by the institution;

(2) When a gift is conditional, a matching gift, or designated for a particular purpose, the full details of the conditions, matching provisions or designation;

(3) In the case of a gift by a foreign government, the name of such government;

(4) In the case of a gift by a foreign legal entity or foreign person, the name of the foreign country in which such foreign legal entity or foreign person is principally located or has his principal residence;

(5) The purpose for which the gift will be used; and

(6) The name of the foreign legal entity which made the gift if the gift:

(a) Contains conditions or restrictions regarding the control of curricula, employment or termination of faculty members, admission of students, or student fees and tuition; or

(b) Is contingent upon the agreement of the institution to take specific public positions or actions, or to award honorary degrees.

4. All information disclosed and furnished to the department of higher education under this section shall be deemed a public record under sections 610.010 to 610.030 and shall be made available by the department to the general public for inspection, review and copying during the department's normal business hours.

(L. 1985 H.B. 524 § 1)



Section 173.300 Compact adopted.

Effective 28 Aug 2012

Title XI EDUCATION AND LIBRARIES

173.300. Compact adopted. — The Compact for Education is hereby entered into and enacted into law with all jurisdictions legally joining therein, in the form substantially as follows:

Article I

Purpose and Policy

A. It is the purpose of this compact to:

1. Establish and maintain close cooperation and understanding among the executive, legislative, professional, educational and lay leadership on a nationwide basis at the state and local levels.

2. Provide a forum for the discussion, development, crystallization and recommendation of public policy alternatives in the field of education.

3. Provide a clearing house of information on matters relating to educational problems and how they are being met in different places throughout the nation, so that the executive and legislative branches of state government and of local communities may have ready access to the experience and record of the entire country, and so that both lay and professional groups in the field of education may have additional avenues for the sharing of experience and the interchange of ideas in the formation of public policy in education.

4. Facilitate the improvement of state and local educational systems so that all of them will be able to meet adequate and desirable goals in a society which requires continuous qualitative and quantitative advance in educational opportunities, methods and facilities.

B. It is the policy of this compact to encourage and promote local and state initiative in the development, maintenance, improvement and administration of educational systems and institutions in a manner which will accord with the needs and advantages of diversity among localities and states.

C. The party states recognize that each of them has an interest in the quality and quantity of education furnished in each of the other states, as well as in the excellence of its own educational systems and institutions, because of the highly mobile character of individuals within the nation, and because the products and services contributing to the health, welfare and economic advancement of each state are supplied in significant part by persons educated in other states.

Article II

State Defined

As used in this compact, "state" means a state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

Article III

The Commission

A. The Education Commission of the States, hereinafter called "the commission", is hereby established. The commission shall consist of seven members representing each party state. One of such members shall be the governor; two shall be members of the state legislature selected by its respective houses and serving in such manner as the legislature may determine; and four shall be appointed by and serve at the pleasure of the governor, unless the laws of the state otherwise provide. If the laws of a state prevent legislators from serving on the commission, six members shall be appointed and serve at the pleasure of the governor, unless the laws of the state otherwise provide. In addition to any other principles or requirements which a state may establish for the appointment and service of its members of the commission, the guiding principle for the composition of the membership on the commission from each party state shall be that the members representing such state shall, by virtue of their training, experience, knowledge or affiliations be in a position collectively to reflect broadly the interests of the state government, higher education, the state education system, local education, lay and professional, public and non-public educational leadership. Of those appointees, one shall be the head of a state agency or institution, designated by the governor, having responsibility for one or more programs of public education. In addition to the members of the commission representing the party states, there may be not to exceed ten non-voting commissioners selected by the steering committee for terms of one year. Such commissioners shall represent leading national organizations of professional educators or persons concerned with educational administration.

B. The members of the commission shall be entitled to one vote each on the commission. No action of the commission shall be binding unless taken at a meeting at which a majority of the total number of votes on the commission are cast in favor thereof. Action of the commission shall be only at a meeting at which a majority of the commissioners are present. The commission shall meet at least once a year. In its bylaws, and subject to such directions and limitations as may be contained therein, the commission may delegate the exercise of any of its powers to the steering committee or the executive director, except for the power to approve budgets or requests for appropriations, the power to make policy recommendations pursuant to Article IV and adoption of the annual report pursuant to Article III(J).

C. The commission shall have a seal.

D. The commission shall elect annually, from among its members, a chairman, who shall be a governor, a vice chairman and a treasurer. The commission shall provide for the appointment of an executive director. Such executive director shall serve at the pleasure of the commission, and together with the treasurer and such other personnel as the commission may deem appropriate shall be bonded in such amount as the commission shall determine. The executive director shall be secretary.

E. Irrespective of the civil service, personnel or other merit system laws of any of the party states, the executive director subject to the approval of the steering committee shall appoint, remove or discharge such personnel as may be necessary for the performance of the functions of the commission, and shall fix the duties and compensation of such personnel. The commission in its bylaws shall provide for the personnel policies and programs of the commission.

F. The commission may borrow, accept or contract for the services of personnel from any party jurisdiction, the United States, or any subdivision or agency of the aforementioned governments, or from any agency of two or more of the party jurisdictions or their subdivisions.

G. The commission may accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any state, the United States, or any other governmental agency, or from any person, firm, association, foundation, or corporation, and may receive, utilize and dispose of the same. Any donation or grant accepted by the commission pursuant to this paragraph or services borrowed pursuant to paragraph (F) of this article shall be reported in the annual report of the commission. Such report shall include the nature, amount and conditions, if any, of the donation, grant, or services borrowed, and the identity of the donor or lender.

H. The commission may establish and maintain such facilities as may be necessary for the transacting of its business. The commission may acquire, hold, and convey real and personal property and any interest therein.

I. The commission shall adopt bylaws for the conduct of its business and shall have the power to amend and rescind these bylaws. The commission shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendment thereto, with the appropriate agency or officer in each of the party states.

J. The commission annually shall make to the governor and legislature of each party state a report covering the activities of the commission for the preceding year. The commission may make such additional reports as it may deem desirable.

Article IV

Powers

In addition to authority conferred on the commission by other provisions of the compact, the commission shall have authority to:

1. Collect, correlate, analyze and interpret information and data concerning educational needs and resources.

2. Encourage and foster research in all aspects of education, but with special reference to the desirable scope of instruction, organization, administration, and instructional methods and standards employed or suitable for employment in public educational systems.

3. Develop proposals for adequate financing of education as a whole and at each of its many levels.

4. Conduct or participate in research of the types referred to in this article in any instance where the commission finds that such research is necessary for the advancement of the purposes and policies of this compact, utilizing fully the resources of national associations, regional compact organizations for higher education, and other agencies and institutions, both public and private.

5. Formulate suggested policies and plans for the improvement of public education as a whole or for any segment thereof, and make recommendations with respect thereto available to the appropriate governmental units, agencies and public officials.

6. Do such other things as may be necessary or incidental to the administration of any of its authority or functions pursuant to this compact.

Article V

Cooperation With Federal Government

A. If the laws of the United States specifically so provide, or if administrative provision is made therefor within the federal government, the United States may be represented on the commission by not to exceed ten representatives. Any such representative or representatives of the United States shall be appointed and serve in such manner as may be provided by or pursuant to federal law, and may be drawn from any one or more branches of the federal government, but no such representative shall have a vote on the commission.

B. The commission may provide information and make recommendations to any executive or legislative agency or officer of the federal government concerning the common educational policies of the states, and may advise with any such agencies or officers concerning any matter of mutual interest.

Article VI

Committees

A. To assist in the expeditious conduct of its business when the full commission is not meeting, the commission shall elect a steering committee of thirty-two members which, subject to the provisions of this compact and consistent with the policies of the commission, shall be constituted and function as provided in the bylaws of the commission. Eight of the voting membership of the steering committee shall consist of governors, eight shall be legislators, and the remainder shall consist of other members of the commission. A federal representative on the commission may serve with the steering committee, but without vote. The voting members of the steering committee shall serve for terms of two years, except that members elected to the first steering committee of the commission shall be elected as follows: sixteen for one year and sixteen for two years. The chairman, vice chairman, and treasurer of the commission shall be members of the steering committee and, anything in this paragraph to the contrary notwithstanding, shall serve during their continuance in these offices. Vacancies in the steering committee shall not affect its authority to act, but the commission at its next regularly ensuing meeting following the occurrence of any vacancy shall fill it for the unexpired term. No person shall serve more than two terms as a member of the steering committee; provided that service for a partial term of one year or less shall not be counted toward the two term limitation.

B. The commission may establish advisory and technical committees composed of state, local and federal officials, and private persons to advise it with respect to any one or more of its functions. Any advisory or technical committee may, on request of the states concerned, be established to consider any matter of special concern to two or more of the party states.

C. The commission may establish such additional committees as its bylaws may provide.

Article VII

Finance

A. The commission shall advise the governor or designated officer or officers of each party state of its budget and estimated expenditures for such period as may be required by the laws of that party state. Each of the commission's budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states.

B. The total amount of appropriation requests under any budget shall be apportioned among the party states. In making such apportionment, the commission shall devise and employ a formula which takes equitable account of the populations and per capita income levels of the party states.

C. The commission shall not pledge the credit of any party states. The commission may meet any of its obligations in whole or in part with funds available to it pursuant to Article III(G) of this compact, provided that the commission takes specific action setting aside such funds prior to incurring an obligation to be met in whole or in part in such manner. Except where the commission makes use of funds available to it pursuant to Article III(G) thereof, the commission shall not incur any obligation prior to the allotment of funds by the party states adequate to meet the same.

D. The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be subject to the audit and accounting procedures established by its bylaws. However, all receipts and disbursements of funds handled by the commission shall be audited yearly by a qualified public accountant, and the report of the audit shall be included in and become part of the annual reports of the commission.

E. The accounts of the commission shall be open at any reasonable time for inspection by duly constituted officers of the party states and by any person authorized by the commission.

F. Nothing contained herein shall be construed to prevent commission compliance with laws relating to audit or inspection of accounts by or on behalf of any government contributing to the support of the commission.

Article VIII

Eligible Parties; Entry Into and Withdrawal

A. This compact shall have as eligible parties all states, territories, and possessions of the United States, the District of Columbia, and the Commonwealth of Puerto Rico. In respect of any such jurisdiction not having a governor, the term "governor", as used in this compact, shall mean the closest equivalent official of such jurisdiction.

B. Any state or other eligible jurisdiction may enter into this compact and it shall become binding thereon when it has adopted the same; provided that in order to enter into initial effect, adoption by at least ten eligible party jurisdictions shall be required.

C. Adoption of the compact may be either by enactment thereof or by adherence thereto by the governor; provided that in the absence of enactment, adherence by the governor shall be sufficient to make his state a party only until December 31, 1967. During any period when a state is participating in this compact through gubernatorial action, the governor shall appoint those persons who, in addition to himself, shall serve as the members of the commission from his state, and shall provide to the commission an equitable share of the financial support of the commission from any source available to him.

D. Except for a withdrawal effective on December 31, 1967 in accordance with paragraph C of this article, any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after the governor of the withdrawing state has given notice in writing of the withdrawal to the governors of all other party states. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

Article IX

Construction and Severability

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any state or of the United States, or the application thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the state affected as to all severable matters.

(L. 1967 p. 273 § 1, A.L. 2012 S.B. 563)



Section 173.310 Bylaws to be filed with secretary of state.

Effective 28 Aug 1967

Title XI EDUCATION AND LIBRARIES

173.310. Bylaws to be filed with secretary of state. — Pursuant to Article III(I) of the compact, the commission shall file a copy of its bylaws and any amendment thereto with the secretary of state.

(L. 1967 p. 273 § 2)



Section 173.320 Selection of legislative members.

Effective 28 Aug 1967

Title XI EDUCATION AND LIBRARIES

173.320. Selection of legislative members. — The member of the house of representatives who serves on the commission shall be selected by the speaker of the house, and the member of the senate shall be selected by the president pro tem. Each legislative member shall serve at the pleasure of the appointing power.

(L. 1967 p. 273 § 3)



Section 173.330 Commission members' expenses paid.

Effective 28 Aug 1967

Title XI EDUCATION AND LIBRARIES

173.330. Commission members' expenses paid. — The Missouri members of the commission shall receive no salary, but shall be reimbursed for actual and necessary expenses.

(L. 1967 p. 273 § 4)



Section 173.350 Citation of law.

Effective 28 Aug 1981

Title XI EDUCATION AND LIBRARIES

173.350. Citation of law. — This subchapter may be referred to and cited as the "Missouri Higher Education Loan Authority Act".

(L. 1981 H.B. 326)



Section 173.355 Definitions.

Effective 28 Aug 2007

Title XI EDUCATION AND LIBRARIES

173.355. Definitions. — As used in sections 173.350 to 173.450*, the following terms mean:

(1) "Asset of the authority", any asset or investment of any kind owned by the authority, including, but not limited to, any student loan, any income or revenues derived from any asset or investment owned by the authority, any funds, income, fees, revenues, proceeds of all bonds or other forms of indebtedness, and proceeds of the sale or liquidation of any such asset or investment;

(2) "Authority", the Missouri higher education loan authority;

(3) "Board", the Missouri coordinating board for higher education;

(4) "Bond resolution", any indenture, resolution or other financing document pursuant to which revenue bonds, notes or other forms of indebtedness of the authority are issued or secured;

(5) "Commissioner", the Missouri commissioner of higher education;

(6) "Department", the Missouri department of higher education;

(7) "Public colleges and universities", any public community college, public college, or public university located in the state of Missouri;

(8) "Secondary education loans", loans or notes originated by banks, other financial institutions, secondary education institutions or the authority, the proceeds of which are to be used to pay tuition for students enrolling for either junior or senior year at a secondary school which is accredited in accordance with applicable state law. Such loans shall be available only to the parents or guardians of those students who undertake courses of instruction for which postsecondary school course credit may be awarded. Loan proceeds will not be available for any secondary school instruction which is sectarian in nature.

(L. 1981 H.B. 326, A.L. 1994 S.B. 583, A.L. 2003 S.B. 371, A.L. 2007 S.B. 389)

*Section 173.450 was repealed by H.B. 1456, 1988.



Section 173.360 Higher education loan authority, created — members, selection procedure, qualifications — terms — vacancy — removal procedure.

Effective 28 Aug 2007

Title XI EDUCATION AND LIBRARIES

173.360. Higher education loan authority, created — members, selection procedure, qualifications — terms — vacancy — removal procedure. — In order to assure that all eligible postsecondary education students have access to student loans that are guaranteed or insured, or both, and in order to support the efforts of public colleges and universities to create and fund capital projects, and in order to support the Missouri technology corporation's ability to work with colleges and universities in identifying opportunities for commercializing technologies, transferring technologies, and to develop, recruit, and retain entities engaged in innovative technologies, there is hereby created a body politic and corporate to be known as the "Higher Education Loan Authority of the State of Missouri". The authority is hereby constituted a public instrumentality and body corporate, and the exercise by the authority of the powers conferred by sections 173.350 to 173.450* shall be deemed to be the performance of an essential public function. The authority shall consist of seven members, five of whom shall be appointed by the governor by and with the advice and consent of the senate, each of whom shall be a resident of the state; and a member of the coordinating board; and the commissioner of higher education. In making appointments to the authority, the governor shall take into consideration nominees recommended to him for appointment by the chairman of the coordinating board. Two of the appointed members shall be representatives of higher education institutions, one public and one private, in Missouri, two of the appointed members shall be representatives of lending institutions in Missouri, and one of the appointed members shall be representative of the public. The members of the authority first appointed by the governor shall be appointed to serve for terms of one, two, three, four and five years, respectively, from the date of appointment, or until their successors shall have been appointed and shall have qualified. The initial term of each member is to be designated by the governor at the time of making the appointment. Upon the expiration of the initial terms of office, successor members shall be appointed for terms of five years and shall serve until their successors shall have been appointed and shall have qualified. Any member shall be eligible for reappointment. The governor shall fill any vacancy in the authority for the members he appoints for the remainder of the unexpired term. Any member of the authority may be removed by the governor for misfeasance, malfeasance, willful neglect of duty, or other cause after notice and a public hearing unless the notice or hearing shall be expressly waived in writing.

(L. 1981 H.B. 326, A.L. 1994 S.B. 583, A.L. 2007 S.B. 389)

*Section 173.450 was repealed by H.B. 1456, 1988.



Section 173.365 Quorum — affirmative vote requirement — meetings open to public — notice — expenses.

Effective 28 Aug 1994

Title XI EDUCATION AND LIBRARIES

173.365. Quorum — affirmative vote requirement — meetings open to public — notice — expenses. — Four members of the authority shall constitute a quorum for the purpose of conducting business and exercising the powers of the authority. Action may be taken by the authority upon the affirmative vote of at least four of its members. Members may participate in a meeting by means of conference telephone or similar communications equipment whereby all persons participating in or attending the meeting can communicate with each other, and participation in a meeting in this manner shall constitute presence in person at the meeting for all purposes. Each meeting of the authority for any purpose whatsoever shall be open to the public. Notice of meetings shall be given as provided in the bylaws of the authority. The proceedings and actions of the authority shall comply with all statutory requirements respecting the conduct of public business by a public agency. Members of the authority shall receive no compensation for services but shall be entitled to reimbursement for necessary expenses, including traveling and lodging expenses, incurred in the discharge of their duties. Any payment for expenses shall be paid from funds of the authority.

(L. 1981 H.B. 326, A.L. 1994 S.B. 583)



Section 173.370 Organizational meeting — officers — secretary, appointment, duties, compensation, executive director, appointment, compensation.

Effective 28 Aug 1981

Title XI EDUCATION AND LIBRARIES

173.370. Organizational meeting — officers — secretary, appointment, duties, compensation, executive director, appointment, compensation. — 1. The chairman of the coordinating board shall call and convene the initial organizational meeting of the authority and shall serve as its chairman pro tem. At the initial meeting and annually thereafter, the authority shall elect one of its members as chairman and one as vice chairman. In addition, at the initial meeting and annually thereafter, the authority shall appoint a secretary and a treasurer either of whom may be a member of the authority and, if not a member of the authority, shall receive such compensation as shall be fixed from time to time by action of the authority. The authority may appoint an executive director who shall not be a member of the authority and who shall serve at its pleasure. If an executive director is appointed, he shall receive such compensation as shall be fixed from time to time by action of the authority. The authority may designate the secretary to act in lieu of the executive director. The secretary shall keep a record of the proceedings of the authority and shall be the custodian of all books, documents, and papers filed with the authority, the minute books or journal thereof, and its official seal. The secretary may cause copies to be made of all minutes and other records and documents of the authority and may give certificates under the official seal of the authority to the effect that the copies are true and correct copies, and all persons dealing with the authority may rely on such certificates. The authority, by resolution duly adopted, shall fix the powers and duties of its executive director as it may from time to time deem proper and necessary.

2. The executive director, with approval of the authority, may hire such additional employees as may be needed to carry out the functions and purposes of the authority. These employees shall receive such compensation as shall be fixed from time to time by action of the authority.

(L. 1981 H.B. 326)



Section 173.375 Bond requirements for members of authority — filed where.

Effective 28 Aug 1981

Title XI EDUCATION AND LIBRARIES

173.375. Bond requirements for members of authority — filed where. — Each member of the authority shall execute a surety bond in the penal sum of fifty thousand dollars or, in lieu thereof, the chairman of the authority shall execute a blanket bond covering each member and the employees or other officers of the authority, each surety bond to be conditioned upon the faithful performance of the duties of the office or offices covered, to be executed by a surety company authorized to transact business in this state as surety, and to be approved by the attorney general and filed in the office of the secretary of state. The cost of each such bond shall be paid by the authority.

(L. 1981 H.B. 326)



Section 173.380 Conflict of interest, procedure to avoid.

Effective 28 Aug 1981

Title XI EDUCATION AND LIBRARIES

173.380. Conflict of interest, procedure to avoid. — Any other provision of the law to the contrary notwithstanding, it shall not be or constitute a conflict of interest for a trustee, director, officer, or employee of any educational institution, financial institution, investment banking firm, brokerage firm, commercial bank or trust company, or any other firm, person, or corporation to serve as a member of the authority, provided such trustee, director, officer, or employee shall abstain from deliberation, action, and vote by the authority in each instance where the business affiliation of* any such trustee, director, officer, or employee is involved.

(L. 1981 H.B. 326)

*Word "or" appears in original rolls.



Section 173.385 Authority, powers and duties — distribution to Lewis and Clark discovery fund, amount — immunity from liability, when.

Effective 28 Aug 2007

Title XI EDUCATION AND LIBRARIES

173.385. Authority, powers and duties — distribution to Lewis and Clark discovery fund, amount — immunity from liability, when. — 1. The authority shall have the following powers, together with all powers incidental thereto or necessary for the performance thereof:

(1) To have perpetual succession as a body politic and corporate;

(2) To adopt bylaws for the regulation of its affairs and the conduct of its business;

(3) To sue and be sued and to prosecute and defend, at law or in equity, in any court having jurisdiction of the subject matter and of the parties;

(4) To have and to use a corporate seal and to alter the same at pleasure;

(5) To maintain an office at such place or places in the state of Missouri as it may designate;

(6) To issue bonds or other forms of indebtedness to obtain funds to purchase student loan notes or finance student loans, or both, including those which are guaranteed under the provisions of sections 173.095 to 173.187, or under the provisions of the federal Higher Education Act of 1965, as amended, or secondary education loans, or scholarships which have been converted to loans under the Missouri teacher education scholarship program provided for in sections 160.276 to 160.283. Such bonds or other forms of indebtedness shall be payable from and secured by a pledge of revenues derived from or by reason of the ownership of student loan notes or financing of student loans, or both, and investment income or shall be payable from and secured as may be designated in a bond resolution authorized by the authority. Such bonds or other forms of indebtedness shall not constitute a debt or liability of the state of Missouri or of any political subdivision thereof;

(7) To cause proceeds of any bond or any other form of indebtedness to be used to purchase student loan notes or finance student loans, or both, including those which are guaranteed under section 173.110, or guaranteed under the federal Higher Education Act of 1965, as amended, or secondary education loans, or scholarships which have been converted to loans under the Missouri teacher education scholarship program provided for in sections 160.276 to 160.283;

(8) To sell or enter into agreements to sell student loan notes acquired pursuant to subdivision (7) of this section, and any agreement to sell student loan notes guaranteed under section 173.110 shall be subject to prior approval of the department. Such agreements to sell student loan notes shall be limited only by the terms of the bond resolution authorizing the issue of the bonds or other forms of indebtedness, but shall not be limited by any other provision of law limiting the sale of such student loan notes;

(9) To transfer assets of the authority to the Lewis and Clark discovery fund established in section 173.392;

(10) To accept appropriations, gifts, grants, bequests, and devises and to utilize or dispose of the same to carry out its purpose;

(11) To make and execute contracts, releases, compromises, and other instruments necessary or convenient for the exercise of its powers, or to carry out its purpose;

(12) To collect reasonable fees and charges in connection with making and servicing its loans, notes, bonds, obligations, commitments, and other evidences of indebtedness, and in connection with providing technical, consultative and project assistant services. Such fees and charges shall be used to pay the costs of the authority;

(13) To invest any funds not required for immediate disbursement in obligations of the state of Missouri or of the United States government or any instrumentality thereof, the principal and interest of which are guaranteed by the state of Missouri, or the United States government or any instrumentality thereof, or certificates of deposit or time deposits of federally insured banks, or federally insured savings and loan associations or of insured credit unions, or, with respect to moneys pledged or held under a trust estate or otherwise available for the owners of bonds or other forms of indebtedness, any investment authorized under the bond resolution governing the security and payment of such obligations or repurchase agreements for the specified investments;

(14) To acquire, hold and dispose of personal property to carry out its purposes;

(15) To enter into agreements or other transactions with any federal or state agency, any person and any domestic or foreign partnership, corporation, association or organization;

(16) To take any necessary actions to be qualified to issue tax-exempt bonds or other forms of tax-exempt indebtedness pursuant to the applicable provisions of the Internal Revenue Code of 1986, as amended, including the issuance of such bonds to fulfill the obligations of the authority under subsection 2 of this section;

(17) To take any necessary actions to be qualified to issue bonds or other forms of indebtedness, the interest on which is not exempt from federal income taxation, including the issuance of such bonds to fulfill the obligations of the authority under subsection 2 of this section;

(18) To service student loans for any owner thereof, regardless of whether such student loans are originated in this state or out of this state;

(19) To create, acquire, contribute to, or invest in any type of financial aid program that provides grants and scholarships to students.

2. The authority shall distribute three hundred fifty million dollars of assets of the authority to the Lewis and Clark discovery fund established in section 173.392 as follows: two hundred thirty million dollars no later than September 15, 2007; five million dollars by December 31, 2007; and five million dollars each quarter thereafter ending September 30, 2013. Any investment earnings on the moneys in the Lewis and Clark discovery fund shall be credited against the next distribution by the authority and shall thereby reduce the amount of any such distribution by the authority. The authority shall make any distributions to the Lewis and Clark discovery fund pursuant to the dates scheduled in this subsection, provided, however, that the date of any such distribution may be delayed by the authority if the authority determines that any such distribution may materially adversely effect the services and benefits provided Missouri students or residents in the ordinary course of the authority's business, the borrower benefit programs of the authority, or the economic viability of the authority. Notwithstanding the ability of the authority to delay any distribution required by this subsection, the distribution of the entire three hundred fifty million dollars of assets by the authority to the Lewis and Clark discovery fund shall be completed no later than September 30, 2013, unless otherwise approved by the authority and the commissioner of the office of administration.

3. No member of the authority who lawfully acts or votes on any agreement or other matter authorized under the powers granted to the authority under this section shall incur any personal liability as a result of such lawful deliberations, acts, or votes, and such members shall be immune from suit for such deliberations, acts, or votes. In no event shall such deliberations, acts, or votes constitute a conflict of interest under section 173.380.

4. Notwithstanding any provision of law to the contrary, in the event of the initial distribution of two hundred thirty million dollars of assets by the authority to the Lewis and Clark discovery fund created in section 173.392, the director of the department of economic development shall allocate to and reserve for the authority during the year of such first distribution and in at least each of the next fourteen years thereafter a percentage of the state ceiling under sections 108.500 to 108.532, which percentage shall at a minimum be equal to one and one-half percent less than the average percentage of the authority's allocation of state ceiling for the two calendar years 2005 and 2006 calculated annually. The dollar amount of state ceiling to be received by the authority as determined under the provisions of this subsection for calendar year 2014 and later years, not to exceed calendar year 2021, shall be reduced in any calendar year by the percentage of the three hundred fifty million dollars not yet distributed by the authority to the Lewis and Clark discovery fund by the preceding calendar year end.

(L. 1981 H.B. 326, A.L. 1986 H.B. 1356, A.L. 1990 S.B. 740, A.L. 1994 S.B. 583, A.L. 2003 S.B. 371, A.L. 2007 S.B. 389)

CROSS REFERENCE:

Multinational banks, securities and obligations of, investment in, when, 409.950



Section 173.386 Assets may not be used for payment of debt.

Effective 28 Aug 2007

Title XI EDUCATION AND LIBRARIES

173.386. Assets may not be used for payment of debt. — Notwithstanding any other provision of law, the authority shall not have the power or authority to cause any asset of the authority to be used for the payment of debt incurred by the state, and the authority shall not have the power or authority to distribute any asset of the authority to any fund of the state of Missouri for the purpose of payment of debt incurred by the state.

(L. 2007 S.B. 389)



Section 173.387 Authority may be originator of guaranteed student loan, conditions.

Effective 02 May 2008, see footnote

Title XI EDUCATION AND LIBRARIES

173.387. Authority may be originator of guaranteed student loan, conditions. — The authority is hereby authorized to be the originator of any federally guaranteed student loan. Provided, however, with respect to borrowers attending higher education institutions in the state of Missouri, the authority's origination of Stafford loans under the Federal Family Education Loan Program shall not exceed ten percent of the previous year's total Missouri Federal Family Education Loan Program volume as determined by the Student Marketmeasure report, data from the United States Department of Education, or other reputable sources.

(L. 1988 H.B. 1456, A.L. 1994 S.B. 583, A.L. 2003 H.B. 221 merged with S.B. 346, A.L. 2008 S.B. 967)

Effective 5-02-08



Section 173.390 Bond issues — types authorized — rates — option to call for redemption before maturity, requirements — sale — price — cost.

Effective 28 Aug 2003

Title XI EDUCATION AND LIBRARIES

173.390. Bond issues — types authorized — rates — option to call for redemption before maturity, requirements — sale — price — cost. — Bonds of the authority may be issued as serial bonds, as term bonds, or as a combination of both types. All such bonds issued by the authority shall be payable solely from and secured by a pledge of revenues derived from or by reason of the ownership of student loan notes and investment income or as may be designated in a bond resolution authorized by the authority. Such bonds may be executed and delivered by the authority at any time and from time to time, may be in such form and denomination or denominations and of such terms and maturities, may be in fully registered form or in bearer form, registrable either as to principal or interest or both, may bear such conversion privileges, may be payable in such installment or installments and at such time or times not exceeding forty years from the date of the issuance thereof, may be payable at such place or places whether within or without the state of Missouri, may bear interest at such rate or rates per annum as determined by the authority without regard to section 108.170, may be made payable at such time or times and at such place or places, may be evidenced in such manner, may be executed by such officers of the authority, may have attached thereto, in the case of bearer bonds or bonds registrable as to principal only, interest coupons bearing the facsimile signature of the secretary of the authority, and may contain such provisions not inconsistent herewith, all as shall be provided in the bond resolution or resolutions of the authority whereunder the bonds shall be authorized to be issued. If deemed advisable by the authority, there may be retained in the bond resolution under which any bonds of the authority are authorized to be issued an option to call for redemption in advance of maturity all or any part of such bonds as may be specified in the bond resolution, at such price or prices, upon the giving of such notice or notices, and upon such terms and conditions as may be set forth in the bond resolution and as may be recited on the face of the bonds, but nothing in this section shall be construed to confer upon the authority the right or option to call for redemption in advance of maturity any bonds except as may be provided in the bond resolution under which they shall be issued. The bonds of the authority may be sold at public or private sale for such price, in such manner, and from time to time as may be determined by the authority notwithstanding the provisions of section 108.170, and the authority may pay all expenses, premiums, and commissions which it may deem necessary or advantageous in connection with the issuance thereof from the proceeds of the bonds. Other forms of indebtedness issued by the authority shall have such terms as may be provided in a bond resolution authorized by the authority. Any such indebtedness may bear interest at such rates and be sold in such manner as may be determined by the authority notwithstanding the provisions of section 108.170, and the authority may pay all expenses, premiums and commissions which it may deem necessary or advantageous in connection with the issuance thereof from proceeds therefrom or from other funds of the authority.

(L. 1981 H.B. 326, A.L. 1986 H.B. 1356, A.L. 1994 S.B. 583, A.L. 2003 H.B. 221 merged with S.B. 346)



Section 173.392 Lewis and Clark discovery fund created, use of moneys — annual appropriations, purposes.

Effective 28 Aug 2007

Title XI EDUCATION AND LIBRARIES

173.392. Lewis and Clark discovery fund created, use of moneys — annual appropriations, purposes. — 1. There is hereby created in the state treasury a fund to be known as the "Lewis and Clark Discovery Fund". The state treasurer shall deposit to the credit of the fund all moneys which may be distributed to it by the authority, appropriated to it by the general assembly, and any gifts, contributions, grants, or bequests received from federal, private, or other sources for deposit into the fund. The office of administration shall administer the fund. The moneys in the fund shall only be used for any purpose enumerated in subsection 2 of this section. The moneys in the fund may be appropriated by the general assembly, but only for any purpose enumerated in subsection 2 of this section. None of the moneys in the fund shall be considered state funds unless and to the extent such moneys are appropriated by the general assembly.

2. The general assembly may annually appropriate moneys from the Lewis and Clark discovery fund only for the following purposes:

(1) To support funding of capital projects at public colleges and universities, provided that moneys shall not be appropriated to any public college or university that knowingly employs, as of September 1, 2007, any person, as a professor or instructor, required to be registered under sections 589.400 to 589.425; and

(2) To support funding for the Missouri technology corporation's ability to work with colleges and universities in identifying opportunities for commercializing technologies, transferring technologies, and to develop, recruit, and retain entities engaged in innovative technologies.

3. Moneys in the fund shall be invested by the state treasurer in the manner prescribed by law for investment of general revenue funds and any interest earned on invested moneys shall accrue to the benefit of the Lewis and Clark discovery fund and shall reduce payments by the authority pursuant to subsection 2 of section 173.385. Notwithstanding the provisions of section 33.080 to the contrary, moneys in the Missouri Lewis and Clark discovery fund shall not revert to the credit of the general revenue fund at the end of the biennium.

(L. 2007 S.B. 389)



Section 173.393 Misuse of moneys by recipient becomes liability, repayment of moneys.

Effective 28 Aug 2007

Title XI EDUCATION AND LIBRARIES

173.393. Misuse of moneys by recipient becomes liability, repayment of moneys. — Any money appropriated by the general assembly from the Lewis and Clark discovery fund and used by the recipient in violation of section 173.386 or section 173.392 shall thereby be a liability of the recipient to the credit of the Lewis and Clark discovery fund and the recipient shall remit all such money to the Lewis and Clark discovery fund. In the event the recipient of such appropriated funds is liable to remit the appropriated funds back to the Lewis and Clark discovery fund, pursuant to this section, such recipient shall also be liable to remit interest on the amount due to the fund. Beginning on the date of receipt of such appropriated funds by the recipient, such outstanding funds shall accrue interest at the rate of one percent per month until the principal and all accrued interest is remitted in full to the fund. The recipient shall remit all principal of and interest on such misused funds to the state treasurer for deposit into the Lewis and Clark discovery fund.

(L. 2007 S.B. 389)



Section 173.395 Issuance of more than one series of bonds, requirements — refunding authorized.

Effective 28 Aug 1994

Title XI EDUCATION AND LIBRARIES

173.395. Issuance of more than one series of bonds, requirements — refunding authorized. — Issuance by the authority of one or more series of bonds or other forms of indebtedness shall not preclude it from issuing other bonds or other forms of indebtedness in connection with the same purpose or any other purpose hereunder, but the bond resolution whereunder any subsequent bonds or other forms of indebtedness may be issued shall recognize and protect any prior pledge made for any prior issue of bonds or other forms of indebtedness. Any issue of bonds or other forms of indebtedness of the authority at any time outstanding may be refunded at any time and from time to time by the authority by the issuance of its refunding bonds or other forms of indebtedness in such amount as the authority may deem necessary, but not exceeding the amount sufficient to refund the principal of the bonds or other forms of indebtedness so to be refunded together with any unpaid interest thereon and any premiums, commissions, service fees, and other expenses necessary to be paid in connection with the refunding. Any such refunding may be effected whether the bonds or other forms of indebtedness to be refunded then shall have matured or thereafter shall mature, either by sale of the refunding bonds or other forms of indebtedness and the application of the proceeds thereof to the payment of the bonds or other forms of indebtedness being refunded or by the exchange of the refunding bonds or other forms of indebtedness for the bonds or other forms of indebtedness being refunded with the consent of the holder or holders of the bonds or other forms of indebtedness being refunded, regardless of whether or not the bonds or other forms of indebtedness being refunded were issued for the same purpose or any other purpose hereunder and regardless of whether or not the bonds or other forms of indebtedness proposed to be refunded shall be payable on the same date or different dates or shall be due serially or otherwise.

(L. 1981 H.B. 326, A.L. 1994 S.B. 583)



Section 173.400 Bonds construed to be negotiable instruments.

Effective 28 Aug 1994

Title XI EDUCATION AND LIBRARIES

173.400. Bonds construed to be negotiable instruments. — All bonds or other forms of indebtedness of the authority and the interest coupons applicable thereto are hereby made and shall be construed to be negotiable instruments.

(L. 1981 H.B. 326, A.L. 1994 S.B. 583)



Section 173.405 Principal and interest, how secured — resolution or trust agreement, content — default, remedies.

Effective 28 Aug 1994

Title XI EDUCATION AND LIBRARIES

173.405. Principal and interest, how secured — resolution or trust agreement, content — default, remedies. — The principal of and interest on any bonds issued by the authority shall be secured by a pledge of the revenues derived from or by reason of the ownership of student loan notes and investment income or such other funds as may be designated in a bond resolution authorized by the authority. The bond resolution under which the bonds are authorized to be issued may contain any agreements and provisions respecting the purchase and sale of student loan notes or financing of student loans, or both, the creation and maintenance of special funds from such revenues or receipts, and the rights and remedies available in the event of default, including the designation of a trustee, all as the authority shall deem advisable and not in conflict with the provisions hereof. The principal of and interest on any other form of indebtedness issued by the authority shall be secured in such manner as may be set forth in the bond resolution authorizing such indebtedness and such bond resolutions may contain such other agreements and provisions as the authority may determine. Each pledge, agreement, and indenture made for the benefit or security of any of the bonds or other forms of indebtedness of the authority shall continue effective until the principal of and interest thereon for the benefit of which the same were made shall have been fully paid or provisions for such payment duly made. In the event of a default in the payment or in any agreement of the authority made as a part of the bond resolution under which the bonds or other forms of indebtedness were issued or secured, the payment or agreement may be enforced by suit, mandamus, the appointment of a receiver in equity, or any one or more of these remedies.

(L. 1981 H.B. 326, A.L. 1994 S.B. 583)



Section 173.410 State or political subdivision not liable, statement on face of bond required.

Effective 28 Aug 1994

Title XI EDUCATION AND LIBRARIES

173.410. State or political subdivision not liable, statement on face of bond required. — Bonds or other forms of indebtedness issued under the provisions of sections 173.350 to 173.450 shall not be deemed to constitute a debt or liability of the state or of any political subdivision thereof or a pledge of the full faith and credit of the state or of any such political subdivision, but shall be payable solely from the funds provided for in sections 173.350 to 173.450. The issuance of bonds or other forms of indebtedness under the provisions of sections 173.350 to 173.450 shall not, directly, indirectly, or contingently, obligate the state or any political subdivision thereof to levy any form of taxation therefor or to make any appropriation for their payment. Nothing in this section shall be construed to authorize the authority to create a debt of the state within the meaning of the constitution or statutes of the state of Missouri, and each bond or other form of indebtedness issued by the authority shall be payable and shall state on its face that it is payable solely from the funds pledged for its payment in accordance with the bond resolution authorizing its issuance. The state shall not be liable in any event for the payment of the principal of or interest on any bonds of the authority or for the performance of any pledge, mortgage, obligation, or agreement of any kind whatsoever which may be undertaken by the authority. No breach of any such pledge, mortgage, obligation, or agreement may impose any pecuniary liability upon the state or any charge upon the general credit or taxing power of the state.

(L. 1981 H.B. 326, A.L. 1994 S.B. 583)



Section 173.415 Tax exemptions, income and property of authority — bonds exempt from certain provisions.

Effective 28 Aug 1994

Title XI EDUCATION AND LIBRARIES

173.415. Tax exemptions, income and property of authority — bonds exempt from certain provisions. — The authority is hereby declared to be performing a public function and to be a separate public instrumentality of the state. Accordingly, the income of the authority and all properties at any time owned by the authority shall be exempt from all taxation in the state of Missouri. For the purposes of section 409.402, all bonds or other forms of indebtedness issued by the authority shall be deemed to be securities issued by a separate public instrumentality of the state of Missouri.

(L. 1981 H.B. 326, A.L. 1994 S.B. 583)



Section 173.420 Authority may borrow for expenses — loans to be repaid — powers of authority, how construed.

Effective 28 Aug 1981

Title XI EDUCATION AND LIBRARIES

173.420. Authority may borrow for expenses — loans to be repaid — powers of authority, how construed. — All expenses of the authority incurred in carrying out the provisions of sections 173.350 to 173.450 shall be payable solely from funds provided under such sections, and no liability shall be incurred by the authority beyond the extent to which moneys shall have been provided; except that, for the purpose of meeting the necessary expenses of operation until such date as the authority derives moneys from funds provided hereunder, the authority shall be empowered to borrow such moneys as may be required for the necessary expenses of operation, or to receive advances from funds to be appropriated for this purpose by the general assembly. The borrowed moneys shall be repaid or shall be reimbursed to general revenue within a reasonable time after the authority receives funds as provided in sections 173.350 to 173.450, and shall be repaid solely from such funds. Nothing in sections 173.350 to 173.450 shall be construed as a restriction upon any powers which the authority might otherwise have under any laws of this state, but shall be construed as cumulative of any such powers. Nothing in these sections shall be construed to deprive the state and its governmental subdivisions of their respective powers over assets of the authority or to impair any power thereof of any official or agency of the state and its governmental subdivisions which otherwise may be provided by law.

(L. 1981 H.B. 326)



Section 173.425 Assets not part of revenue — exclusive control of authority — student loan notes not public property.

Effective 28 Aug 2007

Title XI EDUCATION AND LIBRARIES

173.425. Assets not part of revenue — exclusive control of authority — student loan notes not public property. — No asset of the authority shall be considered to be part of the revenue of the state within the meaning of Article III, Section 36, of the Constitution of Missouri, and no asset of the authority shall be required to be deposited into the state treasury, and no asset of the authority shall be subject to appropriation by the general assembly, except for those amounts distributed by the authority to the Lewis and Clark discovery fund pursuant to subdivision (9) of subsection 1 of section 173.385. The assets of the authority shall remain under the exclusive control and management of the authority to be used as required pursuant to sections 173.350 to 173.450*, except for those amounts distributed by the authority to the Lewis and Clark discovery fund pursuant to subdivision (9) of subsection 1 of section 173.385. Student loan notes purchased or financed shall not be considered to be public property.

(L. 1981 H.B. 326, A.L. 1994 S.B. 583, A.L. 2007 S.B. 389)

*Section 173.450 was repealed by H.B. 1456, 1988.



Section 173.435 Institutions and fiduciaries may invest in bonds.

Effective 28 Aug 1981

Title XI EDUCATION AND LIBRARIES

173.435. Institutions and fiduciaries may invest in bonds. — All banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, credit unions, insurance companies and associations, and all executors, administrators, guardians, trustees, and other fiduciaries legally may invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds issued pursuant to sections 173.350 to 173.450*.

(L. 1981 H.B. 326)

*Section 173.450 was repealed by H.B. 1456, 1988.



Section 173.440 Tax exemptions, bonds — exception.

Effective 28 Aug 1994

Title XI EDUCATION AND LIBRARIES

173.440. Tax exemptions, bonds — exception. — The bonds and other forms of indebtedness issued under the provisions of this act, the interest thereon, the proceeds received by a holder from the sale thereof to the extent of the holder's cost of acquisition, or proceeds received upon redemption prior to maturity or proceeds received at maturity, and the receipt of such interest and proceeds shall be exempt from taxation in the state of Missouri for all purposes except the state estate tax.

(L. 1981 H.B. 326, A.L. 1994 S.B. 583)



Section 173.445 Authority assigned to department of higher education — reports required.

Effective 28 Aug 1994

Title XI EDUCATION AND LIBRARIES

173.445. Authority assigned to department of higher education — reports required. — The higher education loan authority is assigned to the department of higher education. The authority shall annually file with the director of said department a report of its previous year's income, expenditures and bonds or other forms of indebtedness issued and outstanding.

(L. 1981 H.B. 326, A.L. 1994 S.B. 583)



Section 173.475 No discrimination in hiring based on lack of a graduate degree, when.

Effective 28 Aug 2007

Title XI EDUCATION AND LIBRARIES

173.475. No discrimination in hiring based on lack of a graduate degree, when. — Notwithstanding any provision of law or policy of a public institution of higher education to the contrary, no public college or university, as defined in section 173.355, shall reject an applicant for a faculty position based solely on the applicant having not earned a graduate degree, provided that the applicant has earned an undergraduate baccalaureate degree and has served for at least eight years in the general assembly.

(L. 2007 S.B. 389)



Section 173.480 Higher education capital fund created, use of moneys.

Effective 28 Aug 2012

Title XI EDUCATION AND LIBRARIES

173.480. Higher education capital fund created, use of moneys. — 1. There is hereby created in the state treasury the "Higher Education Capital Fund", which shall consist of money collected under this section. The general assembly may appropriate moneys to the fund for the purpose of providing matching funds to public colleges or universities, as provided in this section.

2. Moneys in the fund may be distributed to public colleges or universities in the form of matching funds for the funding of capital projects. The state shall not issue bonds to provide funding under this section. No moneys shall be distributed through the fund without a line item appropriation for a specific project. A public college or university may use the matching funds for new construction, rehabilitation, maintenance, renovation, or reconstruction. A public college or university shall not use any matching funds received pursuant to this section for any athletic facilities, parking structures, or student housing.

3. Any matching funds distributed under this section shall be limited to the amount of fifty percent of the project's cost. To qualify for matching funds, a public college or university shall complete an application to the commissioner of higher education and demonstrate that it has obtained fifty percent of the project's cost through private donations or grants. No funds from the higher education capital fund shall be made available to match funds that a public college or university has obtained from its operating budget, tuition, fees, the issuance of revenue bonds or general obligation bonds, or from any state appropriation.

4. The commissioner of higher education shall create an application and establish procedures for public colleges or universities to follow to receive matching funds under this section. The commissioner of higher education may promulgate rules and regulations to implement this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2012, shall be invalid and void.

5. The commissioner of higher education shall administer the higher education capital fund. The state treasurer shall be custodian of the fund. In accordance with sections 30.170 and 30.180 the state treasurer may approve disbursements. The fund shall be a dedicated fund and, upon appropriation, money in the fund shall be used solely for the administration of this section.

6. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund.

7. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

8. For purposes of this section, "public colleges or universities" shall mean any public community college, public college, or public university located in the state of Missouri.

(L. 2012 S.B. 563)



Section 173.600 Definitions.

Effective 28 Aug 1991

Title XI EDUCATION AND LIBRARIES

173.600. Definitions. — As used in sections 173.600 to 173.618, unless the context clearly requires otherwise, the following terms mean:

(1) "Agent", any employee, solicitor, or other person who, for remuneration, by any means and at a place away from the school premises or site of instruction, enrolls or attempts to enroll a resident of this state in a course or courses of instruction or study offered or maintained by a proprietary school, wherever located, or otherwise hold himself out to a resident of this state as representing a proprietary school for such purpose;

(2) "Board", coordinating board for higher education;

(3) "Certificate", any award that does not have a degree designation;

(4) "Certificate of approval", approval of the board to operate a school in compliance with the provisions of sections 173.600 to 173.618 and rules and regulations promulgated pursuant to law;

(5) "Degree", any award, earned or honorary, conferred with the designation of associate, baccalaureate, masters, professional, or professional development, specialist, or doctorate;

(6) "Department of higher education", the state department charged with administering the rules and regulations as provided for herein, operating within the guidelines approved by the board;

(7) "Operate", to establish, keep, or maintain any facility at a location or locations in this state where, from, or through which education is offered or given and shall include contracting with any person, group, or entity to perform any such act;

(8) "Person", any individual, corporation, partnership, association, or business entity of any kind or description;

(9) "Proprietary school" or "school", any person not specifically exempted in section 173.616 or other provisions of sections 173.600 to 173.618, which offers or maintains on either a profit or not-for-profit basis within the state of Missouri a course or courses of instruction or study through classroom instruction or correspondence or which grants certificates or earned or honorary degrees;

(10) "Proprietary school advisory committee" or "committee", a seven-member committee appointed by the board as provided in section 173.614;

(11) "Public institution", a postsecondary educational institution established by provisions of Missouri constitution or statutory law or established by the voters of the district in which it is located, which is funded fifty percent or more of its operating costs from public funds; which is governed by a body appointed by the governor and approved by the senate, or selected by the voters of the district in which it is located, and which operates on a not-for-profit basis;

(12) "Religious degree" or "religious program", any degree or program with a specific theological, biblical, divinity, or other religious designation;

(13) "Rules and regulations", the rules and regulations recommended by the proprietary school advisory committee and adopted by the board as authorized and provided for by sections 173.600 to 173.618.

(L. 1983 H.B. 560 § 1, A.L. 1991 H.B. 51, et al.)



Section 173.602 Certificate of approval required to offer courses for sale or solicit students.

Effective 28 Aug 1983

Title XI EDUCATION AND LIBRARIES

173.602. Certificate of approval required to offer courses for sale or solicit students. — After one year from September 28, 1983, no proprietary school, wherever domiciled or having its principal place of business, shall offer for sale, directly or through an agent, any course or solicit any prospective student in the state of Missouri without possessing a valid certificate of approval as required by sections 173.600 to 173.618.

(L. 1983 H.B. 560 § 5, subsec. 2)



Section 173.604 Minimum standards for certification of proprietary school — out-of-state applicants.

Effective 28 Aug 1991

Title XI EDUCATION AND LIBRARIES

173.604. Minimum standards for certification of proprietary school — out-of-state applicants. — 1. The board shall issue certificates of approval to proprietary schools that meet the minimum standards established pursuant to the provisions of sections 173.600 to 173.618.

2. Minimum standards for proprietary schools shall be established in the rules and regulations and shall require that:

(1) Educational and experience qualifications of directors, administrators, and instructors are adequate for students to receive training consistent with the published objectives of the course or program of study;

(2) The course, curriculum and instruction are of adequate level, content, and duration to achieve the published objectives for which they are offered;

(3) The school has adequate facilities and equipment to train, instruct or educate the number of students enrolled or proposed to be enrolled;

(4) The school has a sound financial structure with sufficient resources for its continued operation;

(5) The following shall be available in writing to each student: course outline, course objective, schedule of tuition, fees and other charges, cancellation and refund policy, appropriate financial aid information, regulations pertaining to absence, student evaluation, and student conduct;

(6) The school shall have a fair and equitable refund policy for the refund of the unused portion of tuition, fees, and other charges in the event that a student enrolled in the school fails to begin a course, withdraws, or is discontinued therefrom at any time prior to completion;

(7) Satisfactory standards relating to attendance, progress, and conduct are established and enforced by the school;

(8) Upon satisfactory completion of training, the student is given a certificate, diploma, or degree by the school indicating completion of the course or courses;

(9) No earned certificate or degree may be given, awarded, or granted solely on the basis of payment of tuition or fee, credit earned at another school or schools, on the basis of credit for life experience or other equivalency, on the basis of testing out, on the basis of research and writing, or solely on the basis of any combination of these factors. No honorary degree may be given, awarded, or granted by any school which does not give, award, or grant an earned degree and no fee or other charge may be assessed for giving, awarding, or granting an honorary degree;

(10) No school, whether certified or exempted, may advertise as having a Missouri presence or use a Missouri address on its letterhead in the absence of that school conducting an actual instructional activity in this state;

(11) The school or its agents do not utilize advertising of any type which is untrue, deceptive, or misleading. The name of the school shall appear in all media advertising;

(12) The school or its agents do not sell or offer to sell material or service by written, visual, or oral misrepresentation;

(13) Adequate financial and academic records are maintained;

(14) The school is maintained and operated in compliance with all pertinent ordinances and laws relative to the safety and health of all persons on the premises;

(15) Governmental student financial aid, including both grants and loans, awarded through or by the school shall be administered in compliance with all applicable law and regulations;

(16) Provisions are made by the school to file student transcripts and all other student records as specified in the rules and regulations with a repository approved by the board should the school terminate its operations. Failure to comply with this subdivision in the event of a school terminating operations shall result in forfeiture of the security deposit as required by section 173.612.

3. The board shall accept accreditation by national or regional accrediting agencies recognized by the United States Department of Education as evidence of partial or complete compliance with standards established by the board pursuant to this section. Such acceptance shall be on a school-by-school basis.

4. The board may dispense with investigation of an out-of-state applicant and may grant a certificate of approval upon payment of the required fees, provided that in the board's judgment, requirements for approval in the state, territory, or District of Columbia are substantially equal to those in force in Missouri at the time application for approval is filed and upon due proof that such applicant has continually operated a proprietary school for two years, and holds a current license in the other state.

(L. 1983 H.B. 560 § 6, A.L. 1991 H.B. 51, et al.)



Section 173.606 Application for certification, contents — investigation of applicant — certificates nontransferable — temporary certificate — right of appeal if certificate denied.

Effective 28 Aug 2012

Title XI EDUCATION AND LIBRARIES

173.606. Application for certification, contents — investigation of applicant — certificates nontransferable — temporary certificate — right of appeal if certificate denied. — 1. Annually, each proprietary school desiring to operate in this state shall make written application to the board on forms furnished by the board. Such application shall include the identification of all locations operated by a proprietary school and shall identify a single location as a principal facility for the purpose of record keeping and administration. Any location at which education is offered by a franchisee of a franchisor approved to operate as a proprietary school shall be deemed a location within the scope of such franchisor's approval if such franchisor establishes the course curriculum and guidelines for teaching at such location.

2. The department of higher education shall review the application and may conduct an investigation of the applicant to ensure compliance with the rules and regulations. A proprietary school in continuous operation for a period of no less than five years shall be eligible to apply for certification that is valid for two years.

3. A certificate of approval is nontransferable. A change in the sole proprietor of a school, a change in the majority interest of general partners of a partnership owning a school, or a change in majority of stock ownership of a school shall for the purpose of sections 173.600 to 173.618 be deemed a transfer of ownership. Within thirty days of a transfer of ownership the new owner shall make written application to the board for a new certificate of approval. This application shall be processed like an initial application, except that the board may issue a temporary certificate of approval if the chief administrator of the school furnishes a written statement asserting that all of the conditions set forth in the rules and regulations are being met or will be met before offering training or education. A temporary certificate shall be effective for a maximum of sixty days.

4. Any school denied exemption or a certificate of approval and any approved school whose certificate is revoked or suspended may appeal to the administrative hearing commission.

(L. 1983 H.B. 560 § 8, A.L. 1991 H.B. 51, et al., A.L. 2012 H.B. 1042)



Section 173.608 Fee for certificate — disposition — additional fees authorized, when — fund created, purpose.

Effective 28 Aug 2012

Title XI EDUCATION AND LIBRARIES

173.608. Fee for certificate — disposition — additional fees authorized, when — fund created, purpose. — 1. The base annual fee for a proprietary school certificate of approval shall be $.0013 per one dollar of net tuition and fees income (excluding refunds, books, tools and supplies), with a maximum of five thousand dollars and a minimum of five hundred dollars per school. For a school having a certificate of approval for the sole purpose of recruiting students in Missouri, the net tuition used for this computation shall be only that paid to the school by students recruited from Missouri and the fee shall be five hundred dollars plus the amount produced by the foundation calculation, with a maximum of five thousand dollars. Every five years, beginning with fiscal year 2013, the coordinating board may increase the base annual fee as well as the related minimum and maximum amounts by administrative rule no more than the Consumer Price Index for All Urban Consumers (CPI-U), 1982-1984=100, not seasonally adjusted, as defined and officially recorded by the United States Department of Labor, or its successor agency, for the period since the last fee increase.

2. In addition to the annual fee for a certificate of approval, the coordinating board may establish by administrative rule additional appropriate fees if necessary to generate funding sufficient to cover the entirety of costs associated with the operation of the proprietary school certification program, with advice of the proprietary school advisory committee.

3. Any school which operates at two or more locations, or has franchised schools as provided in section 173.606, may combine tuition and fees for all locations for the purpose of determining the annual fee payable under sections 173.600 to 173.618.

4. All revenue received by the coordinating board from the fees authorized in this section shall be deposited in the state treasury to the credit of the "Proprietary School Certification Fund" which is hereby created for the sole purpose of funding the costs associated with the operation of the proprietary school program. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund.

(L. 1983 H.B. 560 § 11, A.L. 1991 H.B. 51, et al., A.L. 2012 H.B. 1042)



Section 173.610 Tuition — obligation or instrument of payment subject to defenses and setoffs — exceptions.

Effective 28 Aug 1983

Title XI EDUCATION AND LIBRARIES

173.610. Tuition — obligation or instrument of payment subject to defenses and setoffs — exceptions. — 1. The rights of a school or assignee of a school as holder of an instrument, account, contract, right, agreement, chattel paper or other writing, other than a check or draft, received by the school in payment of tuition or other charges, whether sold, transferred, assigned or endorsed before or after the obligor has completed the course of instruction, shall be subject to any and all defenses and setoffs available to the obligor, notwithstanding any agreement to the contrary. The preceding sentence shall not apply to payment of tuition or other charges by credit card transaction on a credit card issued by an issuer other than the school.

2. The definitions in articles 1, 3 and 9 of chapter 400 are applicable to subsection 1.

(L. 1983 H.B. 560 § 7)



Section 173.612 Coordinating board for higher education to administer law — powers and duties — rules and regulations, suspension and reinstatement.

Effective 28 Aug 2012

Title XI EDUCATION AND LIBRARIES

173.612. Coordinating board for higher education to administer law — powers and duties — rules and regulations, suspension and reinstatement. — 1. The board shall, through the department of higher education, administer, supervise, and enforce the provisions and policies of sections 173.600 to 173.618 and shall assign the personnel that are necessary to exercise its powers and duties.

2. The rules and regulations adopted by the board under sections 173.600 to 173.618, together with any amendments thereto, shall be filed with the office of the secretary of state. The board may:

(1) Issue proprietary school certificates of approval or temporary certificates of approval to applicants meeting the requirements of sections 173.600 to 173.618;

(2) Suspend or revoke certificates or temporary certificates of approval, or place certified schools on probation;

(3) Require each proprietary school to file a security bond covering the school and its agents to indemnify any student, enrollee or parent, guardian, or sponsor of a student or enrollee who suffers loss or damage because of a violation of sections 173.600 to 173.618 by the school, or because a student is unable to complete the course due to the school's ceasing operation or because a student does not receive a refund to which he is entitled. The bond or other security shall cover all the facilities and locations of a proprietary school and shall not be less than five thousand dollars or ten percent of the preceding year's gross tuition, whichever is greater, but in no case shall it exceed one hundred thousand dollars. The bond shall clearly state that the school and the agents of the school are covered by it. The board may authorize the use of certificates of deposit, letters of credit, or other assets to be posted as security in lieu of this surety bond requirement;

(4) Collect only that data from certified proprietary schools necessary to administer, supervise, and enforce the provisions of sections 173.600 to 173.619. The department shall, subject to appropriations, provide a system to electronically submit all data;

(5) Review proposals for new programs within ninety days from the date that a certified school submits a new program for review, and review proposals for revised programs within sixty days from the date that a certified school submits a revised program for review. If the department fails to review a proposal for a new or revised program within the prescribed time frame, the school shall be permitted to offer the program until the department completes its review and identifies a substantive issue or issues that need correction. In such case the department shall notify the school within an additional ninety days and the school shall then have ninety days from the date it is informed that a program offering has a deficiency to correct the deficiency without having to cease offering the program;

(6) Administer sections 173.600 to 173.618 and initiate action to enforce it.

3. Any school which closes or whose certificate of approval is suspended, revoked, or not renewed shall, on the approval of the coordinating board, make partial or full refund of tuition and fees to the students enrolled, continue operation under a temporary certificate until students enrolled have completed the program for which they were enrolled, make arrangements for another school or schools to complete the instruction for which the students are enrolled, employ a combination of these methods in order to fulfill its obligations to the students, or implement other plans approved by the coordinating board.

4. Any rule or portion of a rule promulgated pursuant to sections 173.600 to 173.618 may be suspended by the joint house-senate committee on administrative rules until such time as the general assembly may by concurrent resolution signed by the governor reinstate such rule.

(L. 1983 H.B. 560 §§ 3, 5 subsec. 1, 10, 12, A.L. 1991 H.B. 51, et al., A.L. 2012 H.B. 1042)



Section 173.614 Advisory committee — appointment, qualifications, terms — powers and duties — expenses.

Effective 28 Aug 2012

Title XI EDUCATION AND LIBRARIES

173.614. Advisory committee — appointment, qualifications, terms — powers and duties — expenses. — 1. The "Proprietary School Advisory Committee" is hereby created consisting of seven members. All members shall be appointed by the commissioner of higher education and shall be owners or managerial employees of proprietary schools. The initial appointment of members to the committee shall be made within sixty days after September 28, 1983, and shall consist of two members appointed for terms expiring one year from September 28, 1983, two members appointed for terms expiring two years from September 28, 1983, and three members appointed for terms expiring three years from September 28, 1983. The terms of members initially appointed shall be designated by the board. Thereafter, each appointment shall be for a term of three years. If a committee member resigns or for any reason is unable or ineligible to continue to serve, a new member shall be appointed by the board to fill the unexpired term. At all times at least three members of the committee shall represent schools that confer a degree and at least one of the three shall represent a school that confers a degree at the baccalaureate level or higher.

2. The committee shall organize itself by the election of a chairman and other officers as needed.

3. The committee shall report to the board at least twice annually and advise the board on matters within the scope of sections 173.600 to 173.618.

4. The proprietary school advisory committee shall have the following responsibilities:

(1) To advise the board in the administration of sections 173.600 to 173.618;

(2) To make recommendations with respect to the rules and regulations establishing minimum standards which are to be adopted by the board; and

(3) To advise the board with respect to grievances and complaints.

5. Members of the committee shall serve without compensation but may be reimbursed for traveling and other expenses necessarily incurred in the performance of their duties from funds of the department of higher education.

(L. 1983 H.B. 560 § 4, A.L. 2012 H.B. 1042)



Section 173.616 Schools and courses that are exempt from sections 173.600 to 173.618.

Effective 28 Aug 2016

Title XI EDUCATION AND LIBRARIES

173.616. Schools and courses that are exempt from sections 173.600 to 173.618. — 1. The following schools, training programs, and courses of instruction shall be exempt from the provisions of sections 173.600 to 173.618:

(1) A public institution;

(2) Any college or university represented directly or indirectly on the advisory committee of the coordinating board for higher education as provided in subsection 3 of section 173.005;

(3) An institution that is certified by the board as an “approved private institution” under subdivision (2) of section 173.1102;

(4) A not-for-profit religious school that is accredited by the American Association of Bible Colleges, the Association of Theological Schools in the United States and Canada, or a regional accrediting association, such as the North Central Association, which is recognized by the Council on Postsecondary Accreditation and the United States Department of Education; and

(5) Beginning July 1, 2008, all out-of-state public institutions of higher education, as such term is defined in subdivision (13) of subsection 2 of section 173.005.

2. The coordinating board shall exempt the following schools, training programs and courses of instruction from the provisions of sections 173.600 to 173.618:

(1) A not-for-profit school owned, controlled and operated by a bona fide religious or denominational organization which offers no programs or degrees and grants no degrees or certificates other than those specifically designated as theological, bible, divinity or other religious designation;

(2) A not-for-profit school owned, controlled and operated by a bona fide eleemosynary organization which provides instruction with no financial charge to its students and at which no part of the instructional cost is defrayed by or through programs of governmental student financial aid, including grants and loans, provided directly to or for individual students;

(3) A school which offers instruction only in subject areas which are primarily for avocational or recreational purposes as distinct from courses to teach employable, marketable knowledge or skills, which does not advertise occupational objectives and which does not grant degrees;

(4) A course of instruction, study or training program sponsored by an employer for the training and preparation of its own employees;

(5) A course of study or instruction conducted by a trade, business or professional organization with a closed membership where participation in the course is limited to bona fide members of the trade, business or professional organization, or a course of instruction for persons in preparation for an examination given by a state board or commission where the state board or commission approves that course and school;

(6) A school or person whose clientele are primarily students aged sixteen or under;

(7) A yoga teacher training course, program, or school.

3. A school which is otherwise licensed and approved under and pursuant to any other licensing law of this state shall be exempt from sections 173.600 to 173.618, but a state certificate of incorporation shall not constitute licensing for the purpose of sections 173.600 to 173.618.

4. Any school, training program or course of instruction exempted herein may elect by majority action of its governing body or by action of its director to apply for approval of the school, training program or course of instruction under the provisions of sections 173.600 to 173.618. Upon application to and approval by the coordinating board, such school training program or course of instruction may become exempt from the provisions of sections 173.600 to 173.618 at any subsequent time, except the board shall not approve an application for exemption if the approved school is then in any status of noncompliance with certification standards and a reversion to exempt status shall not relieve the school of any liability for indemnification or any penalty for noncompliance with certification standards during the period of the school's approved status.

(L. 1983 H.B. 560 § 2, A.L. 1991 H.B. 51, et al., A.L. 2007 S.B. 389, A.L. 2012 H.B. 1042, A.L. 2016 H.B. 1681)



Section 173.618 Unlawful practices — injunction, board action — penalty.

Effective 28 Aug 2012

Title XI EDUCATION AND LIBRARIES

173.618. Unlawful practices — injunction, board action — penalty. — 1. Any act, method, or practice which violates the provisions of sections 173.600 to 173.618 shall be an unlawful practice within the meaning of section 407.020, and any action authorized in section 407.020 may be taken. In addition, the board may seek an injunction in the manner provided in chapter 407. The board may exercise the authority granted in subdivision (2) of subsection 2 of section 173.612 without seeking injunction.

2. Any person convicted of operating a proprietary school without certificate of approval or a temporary certificate of approval, or of failure to file bond or security as required by sections 173.600 to 173.618 or of violating any other provision of sections 173.600 to 173.618 is guilty of a class A misdemeanor and upon conviction shall be punished in the manner provided by law.

(L. 1983 H.B. 560 § 9, A.L. 1991 H.B. 51, et al., A.L. 2012 H.B. 1042)



Section 173.619 Rules, promulgation.

Effective 28 Aug 1995

Title XI EDUCATION AND LIBRARIES

173.619. Rules, promulgation. — No rule or portion of a rule promulgated under the authority of sections 173.600 to 173.619 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1991 H.B. 51, et al. § 1, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 173.670 Initiative established, purpose, matching grants — fund created, use of moneys — authorized programs.

Effective 28 Aug 2014

Title XI EDUCATION AND LIBRARIES

173.670. Initiative established, purpose, matching grants — fund created, use of moneys — authorized programs. — 1. There is hereby established within the department of higher education the "Missouri Science, Technology, Engineering and Mathematics Initiative". The department of higher education may award matching funds through this initiative to public institutions of higher education as part of the annual appropriations process.

2. The purpose of the initiative shall be to provide support to increase interest among elementary, secondary, and university students in fields of study related to science, technology, engineering, and mathematics and to increase the number of Missouri graduates in these fields at Missouri's public two- and four-year institutions of higher education.

3. There is hereby created a "Science, Technology, Engineering and Mathematics Fund", which shall consist of money collected under this section. The state treasurer shall be custodian of the fund and may approve disbursements from the fund in accordance with sections 30.170 and 30.180. Upon appropriation, money in the fund shall be used solely for the administration of this section. Any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

4. As part of the initiative, the department of higher education shall develop a process to award grants to Missouri public two- and four-year institutions of higher education and school districts that have entered into articulation agreements to offer information technology certification through technical course work leading to postsecondary academic credit through the program established in section 173.675.

5. The general assembly may appropriate funds to the science, technology, engineering, and mathematics fund to match institution funds to support the following programs:

(1) Endowed teaching professor programs, which provide funds to support faculty who teach undergraduate courses in science, technology, engineering, or mathematics fields at public institutions of higher education;

(2) Scholarship programs, which provide financial aid or loan forgiveness awards to Missouri students who study in the science, technology, engineering, or mathematics fields or who plan to enter the teaching field in Missouri with an emphasis on science, technology, engineering, and mathematics areas;

(3) Experiential youth programs at public colleges or universities, designed to provide Missouri middle school, junior high, and high school students with the opportunity to experience science, technology, engineering, and mathematics fields through camps or other educational offerings;

(4) Career enhancement programs for current elementary and secondary teachers and professors at Missouri public and private colleges and universities in the science, technology, engineering, or mathematics fields to improve the quality of teaching.

(L. 2012 S.B. 563, A.L. 2014 S.B. 492)



Section 173.675 Information technology certification through technical course work, program to be developed, components — rulemaking authority.

Effective 28 Aug 2014

Title XI EDUCATION AND LIBRARIES

173.675. Information technology certification through technical course work, program to be developed, components — rulemaking authority. — 1. The department of higher education shall develop a program to offer information technology certification through technical course work that leads to postsecondary academic credit. The program shall be available to students enrolled in a public high school in Missouri that has entered into an articulation agreement with a Missouri public two- or four-year institution of higher education to offer such course work. The program shall provide instruction on skills and competencies essential for the workplace and requested by employers and shall include the following components:

(1) A web-enabled online curriculum;

(2) Instructional software for classroom and student use;

(3) Training for teachers to advance technical education skills;

(4) Industry recognized skills certification; and

(5) Integration with existing education standards.

2. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2014, shall be invalid and void.

(L. 2014 S.B. 492)



Section 173.680 Study on most frequent IT certifications requested by employers — report.

Effective 28 Aug 2014

Title XI EDUCATION AND LIBRARIES

173.680. Study on most frequent IT certifications requested by employers — report. — 1. The department of higher education shall conduct a study to identify the information technology industry certifications most frequently requested by employers in Missouri. The department of higher education may conduct the study with the assistance of other state departments and agencies, the Missouri mathematics and science coalition, and the governor's advisory council on science, technology, engineering, and mathematical issues.

2. The department of higher education shall complete the study no later than January 31, 2015. The department shall prepare the findings in a report and provide it to:

(1) The president pro tempore of the senate;

(2) The speaker of the house of representatives;

(3) The joint committee on education;

(4) The governor;

(5) The coordinating board for higher education; and

(6) The state board of education.

(L. 2014 S.B. 492)



Section 173.700 Midwestern higher education compact.

Effective 28 Aug 1990

Title XI EDUCATION AND LIBRARIES

173.700. Midwestern higher education compact. — The following compact, as amended, is approved and this state is declared to be a party thereto; and agreements, convenants and obligations therein are binding upon the state of Missouri.

ARTICLE I. PURPOSE

The purpose of the Midwestern Higher Education Compact shall be to provide greater higher education opportunities and services in the Midwestern region, with the aim of furthering regional access to, research in the choice of higher education for the citizens residing in the several states which are parties to this Compact.

ARTICLE II. THE COMMISSION

A. The compacting states hereby create the Midwestern Higher Education Commission, hereinafter called the Commission. The Commission shall be a body corporate of each compacting state. The Commission shall have all the responsibilities, powers and duties set forth herein, including the power to sue and be sued, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this Compact.

B. The Commission shall consist of five resident members of each state as follows: The governor or the governor's designee who shall serve during the tenure of office of the governor; two legislators, one from each house (except Nebraska, which may appoint two legislators from its Unicameral Legislature), who shall serve two-year terms and be appointed by the appropriate appointing authority in each house of the legislature; and two other at-large members, at least one of whom shall be selected from the field of higher education. The at-large members shall be appointed in a manner provided by the laws of the appointing state. One of the two at-large members initially appointed in each state shall serve a two-year term. The other, and any regularly appointed successor to either at-large member, shall serve a four-year term. All vacancies shall be filled in accordance with the laws of the appointing states. Any commissioner appointed to fill a vacancy shall serve until the end of the incomplete term.

C. The Commission shall select annually, from among its members, a chairperson, a vice chairperson and a treasurer.

D. The Commission shall appoint an executive director who shall serve at its pleasure and who shall act as secretary to the Commission. The treasurer, the executive director and such other personnel as the Commission may determine, shall be bonded in such amounts as the Commission may require.

E. The Commission shall meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a majority of the Commission members of three or more compacting states, shall call additional meetings. Public notice shall be given of all meetings and meetings shall be open to the public.

F. Each compacting state represented at any meeting of the Commission is entitled to one vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the Commission.

ARTICLE III. POWERS AND DUTIES OF THE COMMISSION

A. The Commission shall adopt a seal and suitable bylaws governing its management and operations.

B. Irrespective of the civil service, personnel or other merit system laws of any of the compacting states, the Commission in its bylaws shall provide for the personnel policies and programs of the Compact.

C. The Commission shall submit a budget to the governor and legislature of each compacting state at such time and for such period as may be required. The budget shall contain specific recommendations of the amount or amounts to be appropriated by each of the compacting states.

D. The Commission shall report annually to the legislatures and governors of the compacting states, to the Midwestern Governors' Conference and to the Midwestern Legislative Conference of the Council of State Governments concerning the activities of the Commission during the preceding year. Such reports shall also embody any recommendations that may have been adopted by the Commission.

E. The Commission may borrow, accept, or contract for the services of personnel from any state or the United States or any subdivision or agency thereof, from any interstate agency, or from any institution, foundation, person, firm or corporation.

F. The Commission may accept for any of its purposes and functions under the Compact any and all donations, and grants of money, equipment, supplies, materials and services (conditional or otherwise) from any state or the United States or any subdivision or agency thereof, or interstate agency, or from any institution, foundation, person, firm, or corporation, and may receive, utilize and dispose of the same.

G. The Commission may enter into agreements with any other interstate education organizations or agencies and with higher education institutions located in nonmember states and with any of the various states of these United States to provide adequate programs and services in higher education for the citizens of the respective compacting states. The Commission shall, after negotiations with interested institutions and interstate organizations or agencies, determine the cost of providing the programs and services in higher education for use in these agreements.

H. The Commission may establish and maintain offices, which shall be located within one or more of the compacting states.

I. The Commission may establish committees and hire staff as it deems necessary for the carrying out of its functions.

J. The Commission may provide for actual and necessary expenses for attendance of its members at official meeting of the Commission or its designated committees.

ARTICLE IV. ACTIVITIES OF THE COMMISSION

A. The Commission shall collect data on the long-range effects of the Compact on higher education. By the end of the fourth year from the effective date of the Compact and every two years thereafter, the Commission shall review its accomplishments and make recommendations to the governors and legislators of the compacting states on the continuance of the Compact.

B. The Commission shall study issues in higher education of particular concern to the Midwestern region. The Commission shall also study the needs for higher education programs and services in the compacting states and the resources for meeting such needs. The Commission shall, from time to time, prepare reports on such research for presentation to the governors and legislatures of the compacting states and other interested parties. In conducting such studies, the Commission may confer with any national or regional planning body. The Commission may draft and recommend to the governors and legislatures of the various compacting states suggested legislation dealing with problems of higher education.

C. The Commission shall study the need for provision of adequate programs and services in higher education, such as undergraduate, graduate or professional student exchanges in the region. If a need for exchange in a field is apparent, the Commission may enter into such agreements with any higher education institution and with any of the compacting states to provide programs and services in higher education for the citizens of the respective compacting states. The Commission shall, after negotiations with interested institutions and the compacting states, determine the cost of providing the programs and services in higher education for use in its agreements. The contracting states shall contribute the funds not otherwise provided, as determined by the Commission, for carrying out the agreements. The Commission may also serve as the administrative and fiscal agent in carrying out agreements for higher education programs and services.

D. The Commission shall serve as a clearinghouse on information regarding higher education activities among institutions and agencies.

E. In addition to the activities of the Commission previously noted, the Commission may provide services and research in other areas of regional concern.

ARTICLE V. FINANCE

A. The monies necessary to finance the general operations of the Commission not otherwise provided for in carrying forth its duties, responsibilities and powers as stated herein shall be appropriated to the Commission by the compacting states, when authorized by the respective legislatures, by equal apportionment among the compacting states.

B. The Commission shall not incur any obligations of any kind prior to the making of appropriations adequate to meet the same; nor shall the Commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

C. The Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Commission.

D. The accounts of the Commission shall be open at any reasonable time for inspection by duly authorized representatives of the compacting states and persons authorized by the Commission.

ARTICLE VI. ELIGIBLE PARTIES AND ENTRY INTO FORCE

A. The states of Illinois, Indiana, Iowa, Kansas, Michigan, Minnesota, Missouri, Nebraska, North Dakota, Ohio, South Dakota, and Wisconsin shall be eligible to become party to this Compact. Additional states will be eligible if approved by a majority of the compacting states.

B. As to any eligible party state, this Compact shall become effective when its legislature shall have enacted the same into law; provided that it shall not become initially effective until enacted into law by five states prior to the 31st day of December 1995.

C. Amendments to the Compact shall become effective upon their enactment by the legislatures of all compacting states.

ARTICLE VII. WITHDRAWAL, DEFAULT AND TERMINATION

A. Any compacting state may withdraw from this Compact by enacting a statute repealing the Compact, but such withdrawal shall not become effective until two years after the enactment of such statute. A withdrawing state shall be liable for any obligations which it may have incurred on account of its party status up to the effective date of withdrawal, except that if the withdrawing state has specifically undertaken or committed itself to any performance of an obligation extending beyond the effective date of withdrawal, it shall remain liable to the extent of such obligation.

B. If any compacting state shall at any time default in the performance of any of its obligations, assumed or imposed, in accordance with the provisions of this Compact, all rights, privileges and benefits conferred by this Compact or agreements hereunder shall be suspended from the effective date of such default as fixed by the Commission, and the Commission shall stipulate the conditions and maximum time for compliance under which the defaulting state may resume its regular status. Unless such default shall be remedied under the stipulations and within the time period set forth by the Commission, this Compact may be terminated with respect to such defaulting state by affirmative vote of a majority of the other member states. Any such defaulting state may be reinstated by performing all acts and obligations as stipulated by the Commission.

ARTICLE VIII. SEVERABILITY AND CONSTRUCTION

The provisions of this Compact entered into hereunder shall be severable and if any phrase, clause, sentence or provision of this Compact is declared to be contrary to the constitution of any compacting state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this Compact and the applicability thereof to any government, agency, person or circumstance shall not be affected hereby. If this Compact entered into hereunder shall be held contrary to the constitution of any compacting state, the Compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters. The provisions of this Compact entered into pursuant hereto shall be liberally construed to effectuate the purposes thereof.

(L. 1990 H.B. 1142)



Section 173.705 Midwestern higher education commission — members.

Effective 28 Aug 1990

Title XI EDUCATION AND LIBRARIES

173.705. Midwestern higher education commission — members. — Missouri shall appoint members to the midwestern higher education commission as follows:

(1) The governor or his designee shall be a member;

(2) The speaker of the house of representatives shall appoint one member of the house and the president pro tem of the senate shall appoint one member of the senate as members;

(3) Two at-large members from the field of higher education shall be appointed by the governor with the advice and consent of the senate.

(L. 1990 H.B. 1142)



Section 173.708 Membership of commission — terms — vacancies.

Effective 28 Aug 1990

Title XI EDUCATION AND LIBRARIES

173.708. Membership of commission — terms — vacancies. — 1. The governor shall serve on the midwestern higher education commission for a term concurrent with his term of office.

2. The member of the house of representatives and the member of the senate shall serve on the midwestern higher education commission for terms of two years.

3. The at-large members shall serve on the midwestern higher education commission for terms of four years or upon leaving the field of higher education or upon leaving the state, whichever occurs first, except that of the first appointments one at-large member shall serve for a term of two years and the other shall serve for a term of four years.

4. All vacancies occurring on the midwestern higher education commission shall be filled in the same manner as originally filled, except that vacancies created for reasons other than expiration of the term of membership shall be filled for the remainder of the unexpired term by appointment by the governor with the advice and consent of the senate.

(L. 1990 H.B. 1142)



Section 173.730 International student exchanges — matching funds.

Effective 28 Aug 1990

Title XI EDUCATION AND LIBRARIES

173.730. International student exchanges — matching funds. — The coordinating board for higher education may request appropriations to match United States Agency for International Development funds for the purpose of facilitating international student exchanges.

(L. 1990 H.B. 1142 § 10)



Section 173.735 Institutions of higher education, conflict of interest policy.

Effective 28 Aug 1991

Title XI EDUCATION AND LIBRARIES

173.735. Institutions of higher education, conflict of interest policy. — All public institutions of higher education, including community colleges, shall adopt, by January 1, 1992, a conflict of interest policy for all faculty and staff of such institution. Any such institution not adopting such a policy shall be governed by a model higher education conflict of interest policy which shall be promulgated and approved by the coordinating board for higher education. All public institutions of higher education shall be governed by the requirements of this section as well as the provisions of sections 105.450 to 105.498.

(L. 1991 S.B. 262 § 9)



Section 173.750 Annual reporting of performance of graduates, furnishing of report — procedure — data included — review of policies.

Effective 28 Aug 2016

Title XI EDUCATION AND LIBRARIES

173.750. Annual reporting of performance of graduates, furnishing of report — procedure — data included — review of policies. — 1. By July 1, 1995, the coordinating board for higher education, within existing resources provided to the department of higher education and by rule and regulation, shall have established and implemented a procedure for annually reporting the performance of graduates of public high schools in the state during the student's initial year in the public colleges and universities of the state. The purpose of such reports shall be to assist in determining how high schools are preparing students for successful college and university performance. The report produced pursuant to this subsection shall annually be furnished to the state board of education for reporting pursuant to subsection 4 of section 161.610 and shall not be used for any other purpose until such time that a standard process and consistent, specific criteria for determining a student's need for remedial coursework is agreed upon by the coordinating board for higher education, higher education institutions, and the state board of education.

2. The procedures shall be designed so that the reporting is made by the name of each high school in the state, with individual student data to be grouped according to the high school from which the students graduated. The data in the reports shall be disaggregated by race and sex. The procedures shall not be designed so that the reporting contains the name of any student. No grade point average shall be disclosed under subsection 3 of this section in any case where three or fewer students from a particular high school attend a particular college or university.

3. The data reported shall include grade point averages after the initial college year, calculated on, or adjusted to, a four point grade scale; the percentage of students returning to college after the first and second half of the initial college year, or after each trimester of the initial college year; the percentage of students taking noncollege level classes in basic academic courses during the first college year, or remedial courses in basic academic subjects of English, mathematics, or reading; and other such data as determined by rule and regulation of the coordinating board for higher education.

4. The department of elementary and secondary education shall conduct a review of its policies and procedures relating to remedial education in light of the best practices in remediation identified as required by subdivision (6) of subsection 2 of section 173.005 to ensure that school districts are informed about best practices to reduce the need for remediation. The department shall present its results to the joint committee on education by October 31, 2017.

(L. 1993 S.B. 380 § 19 subsecs. 1, 2, 3, A.L. 2016 S.B. 638)

CROSS REFERENCE:

Report of vocational education program, high school students completing course to be combined with report required by this section, 161.610

(1996) Contingent referendum provision was found to be an unconstitutional delegation of legislative authority thereby making section 143.107 void. Akin v. Director of Revenue, 934 S.W.2d 295 (Mo.banc).



Section 173.754 Unlawful use false or misleading degree, when — violation, penalty.

Effective 28 Aug 2009

Title XI EDUCATION AND LIBRARIES

173.754. Unlawful use false or misleading degree, when — violation, penalty. — 1. It is unlawful for a person to knowingly use or attempt to use, in connection with admission to any institution of higher education or in connection with any business, employment, occupation, profession, trade, or public office:

(1) A false or misleading degree from any institution of higher education, regardless of whether that institution is located in Missouri and regardless of whether the institution has been issued a certificate of approval or temporary certificate of approval by the board; or

(2) A degree from any institution of higher education in a false or misleading manner, regardless of whether that institution is located in Missouri and regardless of whether the institution has been issued a certificate of approval or temporary certificate of approval by the board.

2. For the purposes of this section, a degree is false or misleading or is used in a false or misleading manner if it:

(1) States or suggests that the person named in the degree has completed the requirements of an academic or professional program of study in a particular field of endeavor beyond the secondary school level and the person has not, in fact, completed the requirements of the program of study;

(2) Is offered as his or her own by a person other than the person who completed the requirements of the program of study; or

(3) Is awarded, bestowed, conferred, given, granted, conveyed, or sold in violation of this chapter.

3. The penalty for a violation of this section shall be a class C misdemeanor.

4. For purposes of this section, the term "board" shall mean the coordinating board for higher education.

(L. 2009 H.B. 62)



Section 173.775 Citation — fund created.

Effective 28 Aug 1998

Title XI EDUCATION AND LIBRARIES

173.775. Citation — fund created. — 1. Sections 173.775 to 173.796 shall be known as the "Advantage Missouri Program". This program shall provide loans to and establish a loan forgiveness program for students in approved educational programs who become employed in occupational areas of high demand in this state.

2. The "Advantage Missouri Trust Fund" is hereby created in the state treasury, to be used by the coordinating board for higher education to provide loans pursuant to sections 173.775 to 173.796. All appropriations, private donations, and other funds provided to the board for this program shall be credited to the fund. All funds generated by loan repayments and any penalties received pursuant to sections 173.787 and 173.790, shall also be credited to the fund. Notwithstanding the provisions of section 33.080 to the contrary, any unexpended balance in the fund shall not revert to the general revenue fund.

(L. 1998 H.B. 1694)



Section 173.778 Definitions.

Effective 28 Aug 1998

Title XI EDUCATION AND LIBRARIES

173.778. Definitions. — As used in sections 173.775 to 173.796, the following terms mean:

(1) "Board", the coordinating board for higher education;

(2) "Eligible institution", any approved public or private institution of postsecondary education, as defined in section 173.205 or any other Missouri private institution that:

(a) Is required by statute to be certified to operate by the board;

(b) Is institutionally accredited by a United States Department of Education recognized accrediting commission;

(c) Has operated continuously in the state of Missouri for five or more years;

(d) Has no more than fifty percent of its students in correspondence programs;

(e) Offers a one-year or two-year certificate, associate or baccalaureate degree programs, or graduate or professional degree programs; and

(f) Is approved for participation in the advantage Missouri program by the board;

(3) "Eligible student", an individual who is enrolled full time in an eligible institution, unless the board approves less than full-time enrollment, who meets the eligibility requirements pursuant to subsection 1 of section 173.215 and who meets the following additional requirements:

(a) Has received a high school diploma, general educational development certificate (GED), or its equivalent;

(b) Maintains satisfactory academic progress as determined by the eligible institution such student attends in pursuing a one-year or two-year certificate, associate or baccalaureate degree, or graduate or professional degree. Failure to maintain satisfactory academic progress shall result in ineligibility for continued participation in the program and ineligibility for forgiveness of any loan or loans received;

(c) Is not currently confined in any federal or state correctional facility or jail;

(d) Has not defaulted on the repayment of any previously granted higher education loan; and

(e) Submits an application provided by the board for participation in the program;

(4) "Fund", the advantage Missouri trust fund, established in section 173.775; and

(5) "Occupational areas of high demand", specific professions or skill areas for which the board determines that the state is experiencing a shortage of qualified employees;

(6) "Program", the advantage Missouri program established pursuant to sections 173.775 to 173.796.

(L. 1998 H.B. 1694)



Section 173.781 High demand occupations and areas, board's duties.

Effective 28 Aug 1998

Title XI EDUCATION AND LIBRARIES

173.781. High demand occupations and areas, board's duties. — By August 28, 1998, and by June first of each year thereafter, the board shall designate occupational areas of high demand in the state. The board shall also designate professions and skill areas directly related to the areas of high demand, and the degree programs or certifications directly leading to employment in such areas. In making such designations, the board shall consult with the department of labor and industrial relations, the department of economic development, and private sector business and labor groups. The board shall also consult with other private and public agencies and individuals with expertise related to labor markets, geographic and demographic analysis, and solicit input from interested parties throughout the state, in order to ensure that:

(1) The diverse needs of the state are considered; and

(2) That these designations reflect the broad, long-term economic, educational, and public policy interests of the state in both the public and private sectors.

(L. 1998 H.B. 1694)



Section 173.784 Limitations on participation.

Effective 28 Aug 1998

Title XI EDUCATION AND LIBRARIES

173.784. Limitations on participation. — An eligible student may participate in the program for up to ten semesters, or their equivalent, whether consecutive or not, and may be awarded a loan of up to two thousand five hundred dollars per academic year by the board, not to exceed a maximum of ten thousand dollars. No student shall participate in the program more than seven years after beginning such participation.

(L. 1998 H.B. 1694)



Section 173.787 Loan forgiveness, when.

Effective 28 Aug 1998

Title XI EDUCATION AND LIBRARIES

173.787. Loan forgiveness, when. — Eligible students who are in compliance with program requirements may qualify for forgiveness of a loan or loans received through the program by agreeing to be employed in an occupational area of high demand within the state of Missouri, as determined by the board, with such employment beginning within one calendar year of graduation by the individual from an eligible institution, and as outlined in the contract pursuant to section 173.790. The employment qualifying the eligible student for loan forgiveness shall be approved by the board. The board shall approve loan forgiveness on a year-for-year basis, with each year of approved employment qualifying the student for the forgiveness of one year's loans. Students electing not to comply with these employment requirements, or students failing to meet these requirements shall be required to repay with interest any or all loans received, pursuant to the contractual provisions described in section 173.790.

(L. 1998 H.B. 1694)



Section 173.790 Contract for participation, terms and conditions.

Effective 28 Aug 1998

Title XI EDUCATION AND LIBRARIES

173.790. Contract for participation, terms and conditions. — 1. The board shall enter into a contract with each individual qualifying for participation in the program at the time the individual declares a major or decides on a course of study, if a major is not declared at the institution at which the individual is enrolled. The written contract shall contain, but not be limited to, the following:

(1) The terms and conditions under which the loan is made, and the requirements for repayment of the* loan by the student;

(2) A stipulation that, the provisions of section 143.811 to the contrary notwithstanding, no interest shall be assessed on any loan provided through the program while the student is enrolled full time, or enrolled part-time with the approval of the board, and meets the eligibility requirements pursuant to section 173.778;

(3) The terms and conditions for qualifying for forgiveness of loan proceeds received through the program;

(4) A provision that any financial obligations arising out of a contract entered into, and any obligations of the individual which are conditioned thereon, are contingent upon funds being appropriated to the fund and on the availability of a targeted high demand job; and

(5) The amount of any penalties assessed, in the event repayment of the loan by the student is not made in accordance with the contract, or the student fails to maintain eligibility or other requirements of the program. All such penalties shall be deposited in the fund.

2. Sections 173.775 to 173.796 shall not be construed to require the board to enter into contracts with individuals who otherwise qualify for the program when funds are not available for such purpose.

(L. 1998 H.B. 1694)

*Word "the" does not appear in original rolls.



Section 173.793 Not a guarantee of admission, attendance, or graduation.

Effective 28 Aug 1998

Title XI EDUCATION AND LIBRARIES

173.793. Not a guarantee of admission, attendance, or graduation. — Nothing in sections 173.775 to 173.796 shall be construed as a promise or guarantee by the coordinating board for higher education, or the state of Missouri that a person will be admitted to a state institution of higher education or to a particular state institution of higher education, will be allowed to continue to attend an institution of higher education after having been admitted, or will be graduated from an institution of higher education.

(L. 1998 H.B. 1694)



Section 173.796 Tax credit for donations to fund — tax credits prohibited, when.

Effective 28 Nov 2007, see footnote

Title XI EDUCATION AND LIBRARIES

173.796. Tax credit for donations to fund — tax credits prohibited, when. — 1. As used in this section, the term "taxpayer" means an individual, a partnership, or a corporation as described in section 143.441 or 143.471, and includes any charitable organization which is exempt from federal income tax and whose Missouri unrelated business taxable income, if any, would be subject to the state income tax imposed under chapter 143.

2. Any taxpayer may make a contribution to the fund. Within the limits specified in subsection 3 of this section, a taxpayer shall be allowed a credit against the taxes imposed pursuant to chapter 143, except for sections 143.191 to 143.265, on that individual or entity of up to fifty percent of the total amount contributed to the fund, not to exceed one hundred thousand dollars per taxpayer.

3. The department of revenue shall administer the tax credits pursuant to this section, and shall certify eligibility for the tax credits in the order applications are received. The total amount of tax credits certified in any one calendar year shall not exceed five million dollars annually. Contributions of up to one hundred thousand dollars per annum per taxpayer may be certified by the department of revenue as a qualified contribution for purposes of receiving a tax credit under this program.

4. If the amount of tax credit exceeds the total tax liability for the year in which the tax credit is claimed, the amount that exceeds the state tax liability may be carried forward for credit against the taxes imposed pursuant to chapter 143, except for sections 143.191 to 143.265, for the succeeding ten years, or until the full credit is used, whichever occurs first.

5. For all tax years beginning on or after January 1, 2005, no tax credits shall be authorized, awarded, or issued to any person or entity claiming any tax credit under this section.

6. The provisions of this section shall become effective January 1, 1999.

(L. 1998 H.B. 1694, A.L. 2004 S.B. 1099, A.L. 2007 1st Ex. Sess. H.B. 1)

Effective 11-28-07



Section 173.900 Combat veteran defined — tuition limit for combat veterans, procedure.

Effective 28 Aug 2016

Title XI EDUCATION AND LIBRARIES

173.900. Combat veteran defined — tuition limit for combat veterans, procedure. — 1. This act shall be known and may be cited as the “Missouri Returning Heroes' Education Act”.

2. For the purpose of this section, the term “combat veteran” shall mean a person who served in armed combat in the military after September 11, 2001, and to whom the following criteria shall apply:

(1) The veteran was a Missouri resident when first entering the military; and

(2) The veteran was discharged from military service under honorable conditions.

3. All public institutions of higher education that receive any state funds appropriated by the general assembly shall limit the amount of tuition such institutions charge to combat veterans to fifty dollars per credit hour, as long as the veteran achieves and maintains a cumulative grade point average of at least two and one-half on a four-point scale, or its equivalent. The tuition limitation shall only be applicable if the combat veteran is enrolled in a program leading to a certificate, or an associate or baccalaureate degree. The period during which a combat veteran is eligible for a tuition limitation under this section shall expire at the end of the ten-year period beginning on the date of such veteran's last discharge from service.

4. The coordinating board for higher education shall ensure that all applicable institutions of higher education in this state comply with the provisions of this section and may promulgate rules for the efficient implementation of this section.

5. If a combat veteran is eligible to receive financial assistance under any other federal or state student aid program, public or private, the full amount of such aid shall be reported to the board by the institution and the veteran. The tuition limitation under this section shall be provided before all other federal and state aid for which the veteran is eligible has been applied.

6. Each institution may report to the board the amount of tuition waived in the previous fiscal year under the provisions of this act. This information may be included in each institution's request for appropriations to the board for the following year. The board may include this information in its appropriations recommendations to the governor and the general assembly. The general assembly may reimburse institutions for the cost of the waiver for the previous year as part of the operating budget. Nothing in this subsection shall be construed to deny a combat veteran a tuition limitation if the general assembly does not appropriate money for reimbursement to an institution.

7. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2008, shall be invalid and void.

(L. 2008 H.B. 1678 merged with S.B. 830, A.L. 2016 S.B. 968)



Section 173.955 Citation of law — definitions — information to be provided to faculty, when — use of financial aid for purchase of textbooks, when.

Effective 28 Aug 2008

Title XI EDUCATION AND LIBRARIES

173.955. Citation of law — definitions — information to be provided to faculty, when — use of financial aid for purchase of textbooks, when. — 1. The provisions of this section shall be known as the "Textbook Transparency Act". For purposes of this section, the following terms mean:

(1) "Adopter", any faculty member or academic department at an approved institution of higher education responsible for considering and choosing course materials to be utilized in connection with the accredited courses taught at the approved institution of higher education;

(2) "Approved institution of higher education", an educational institution located in Missouri which:

(a) Is directly controlled or administered by a public agency or political subdivision;

(b) Receives appropriations directly or indirectly from the general assembly for operating expenses;

(c) Provides a postsecondary course of instruction at least six months in length leading to or directly creditable toward a degree or certificate;

(d) Meets the standards for accreditation as determined by either the North Central Association of Colleges and Secondary Schools, or if a public community college created under the provisions of sections 178.370 to 178.400 meets the standards established by the coordinating board for higher education for such public community colleges, or by other accrediting bodies recognized by the United States Office of Education or by utilizing accreditation standards applicable to the institution as established by the coordinating board for higher education;

(e) Does not discriminate in the hiring of administrators, faculty and staff or in the admission of students on the basis of race, color, religion, sex, or national origin and is otherwise in compliance with the federal Civil Rights Acts of 1964 and 1968 and executive orders issued pursuant thereto; and

(f) Permits faculty members to select textbooks without influence or pressure by any religious or sectarian source;

(3) "College textbook", a textbook or a set of textbooks used for a course of postsecondary education at an approved public institution of higher education;

(4) "Integrated textbook", a college textbook that:

(a) Is combined with materials developed by a third party and that, by third-party contractual agreement, may not be offered by publishers separately from the college textbook with which the materials are combined; or

(b) Includes functionally interdependent course materials designed to be used solely as a single unit and whose separation would substantially degrade the academic content so that it would not be usable to the student;

(5) "Products", all versions of a college textbook or set of college textbooks, except custom textbooks or special editions of textbooks, available in the subject area for which a prospective purchaser is teaching a course, including supplemental material, both when sold together or separately from a college textbook;

(6) "Supplemental material", educational material that may accompany a college textbook, including printed materials, computer disks, website access, and electronically distributed materials, that is neither:

(a) Bound by third-party contractual agreements to be sold in an integrated textbook; nor

(b) A component of an integrated textbook.

2. Each publisher of college textbooks shall provide, upon request, the following information to faculty members or adopters at an approved institution of higher education, whenever the publisher provides a faculty member or adopter with information about the publisher's products:

(1) The price at which the publisher would make the products available to the campus bookstore;

(2) The substantial content revisions for such products made between a current textbook edition and the previous edition, if any;

(3) The copyright dates of all previous editions of such college textbook in the preceding ten years, if any; and

(4) Whether the products are available in any other format, including paperback and unbound, and the price at which the publisher would make the products in the other formats available to the campus bookstore.

3. A publisher that sells a college textbook and any supplemental material accompanying such college textbook as a single bundle shall also make available the college textbook and each supplemental material as separate and unbundled items, each separately priced.

4. Where existing technology and contracts make it feasible, an approved public institution of higher education shall develop a policy that permits students to use financial aid that has not been disbursed for tuition or fees to purchase required textbooks for courses taught at the institution at stores on the campus of the institution.

5. To the extent practicable, an approved institution of higher education shall encourage faculty members or adopters to place their initial orders for college textbooks with sufficient time for the campus bookstore to factor such information into student buyback, research the availability of the course material, and exchange, when appropriate, relevant information with faculty to support effective use of course materials such as bundles and to promote cost efficiencies for students.

(L. 2008 H.B. 2048)



Section 173.1000 Citation of law.

Effective 28 Aug 2007

Title XI EDUCATION AND LIBRARIES

173.1000. Citation of law. — The provisions of sections 173.1000 to 173.1006 shall be known and may be cited as the "Higher Education Student Funding Act".

(L. 2007 S.B. 389)



Section 173.1003 Change in tuition rate to be reported to board — permissible percentage change, exceptions — definitions.

Effective 28 Aug 2007

Title XI EDUCATION AND LIBRARIES

173.1003. Change in tuition rate to be reported to board — permissible percentage change, exceptions — definitions. — 1. Beginning with the 2008-09 academic year, each approved public institution, as such term is defined in section 173.1102, shall submit its percentage change in the amount of tuition from the current academic year compared to the upcoming academic year to the coordinating board for higher education by July first preceding such academic year.

2. For institutions whose tuition is greater than the average tuition, the percentage change in tuition shall not exceed the percentage change of the consumer price index or zero, whichever is greater.

3. For institutions whose tuition is less than the average tuition, the dollar increase in tuition shall not exceed the product of zero or the percentage change of the consumer price index, whichever is greater, times the average tuition.

4. If a tuition increase exceeds the limits set forth in subsections 2 or 3 of this section, then the institution shall be subject to the provisions of subsection 5 of this section.

5. Any institution that exceeds the limits set forth in subsections 2 or 3 of this section shall remit to the board an amount equal to five percent of its current year state operating appropriation amount which shall be deposited into the general revenue fund unless the institution appeals, within thirty days of such notice, to the commissioner of higher education for a waiver of this provision. The commissioner, after meeting with appropriate representatives of the institution, shall determine whether the institution's waiver request is sufficiently warranted, in which case no fund remission shall occur. In making this determination, the factors considered by the commissioner shall include but not be limited to the relationship between state appropriations and the consumer price index and any extraordinary circumstances. If the commissioner determines that an institution's tuition percent increase is not sufficiently warranted and declines the waiver request, the commissioner shall recommend to the full coordinating board that the institution shall remit an amount up to five percent of its current year state operating appropriation to the board, which shall deposit the amount into the general revenue fund. The coordinating board shall have the authority to make a binding and final decision, by means of a majority vote, regarding the matter.

6. The provisions of subsections 2 to 5 of this section shall not apply to any community college unless any such community college's tuition for any Missouri resident is greater than or equal to the average tuition. If the provisions of subsections 2 to 5 of this section apply to a community college, subsections 2 to 5 of this section shall only apply to out-of-district Missouri resident tuition.

7. For purposes of this section, the term "average tuition" shall be the sum of the tuition amounts for the previous academic year for each approved public institution that is not excluded under subsection 6 of this section, divided by the number of such institutions. The term "consumer price index" shall mean the Consumer Price Index for All Urban Consumers (CPI-U), 1982-1984 = 100, not seasonally adjusted, as defined and officially recorded by the United States Department of Labor, or its successor agency, from January first of the current year compared to January first of the preceding year. The term "state appropriation" shall mean the state operating appropriation for the prior year per full-time equivalent student for the prior year compared to state operating appropriation for the current year per full-time equivalent student for the prior year. The term "tuition" shall mean the amount of tuition and required fees, excluding any fee established by the student body of the institution, charged to a Missouri resident undergraduate enrolled in fifteen credit hours at the institution.

8. Nothing in this section shall be construed to usurp or preclude the ability of the governing board of an institution of higher education to establish tuition or required fee rates.

(L. 2007 S.B. 389)



Section 173.1004 Rulemaking authority.

Effective 28 Aug 2007

Title XI EDUCATION AND LIBRARIES

173.1004. Rulemaking authority. — The coordinating board shall promulgate rules and regulations to ensure that each approved public higher education institution shall post on its website the names of all faculty, including adjunct, part-time, and full-time faculty, who are given full or partial teaching assignments along with web links or other means of providing information about their academic credentials and, where feasible, instructor ratings by students. In addition, public institutions of higher education shall post course schedules on their websites that include the name of the instructor assigned to each course and, if applicable, each section of a course, as well as identifying those instructors who are teaching assistants, provided that the institution may modify and update the identity of instructors as courses and sections are added or cancelled.

(L. 2007 S.B. 389)



Section 173.1006 Performance measures to be utilized — board to evaluate every three years — report.

Effective 28 Aug 2014

Title XI EDUCATION AND LIBRARIES

173.1006. Performance measures to be utilized — board to evaluate every three years — report. — 1. Each public four-year institution, each community college, and the state technical college shall utilize the five institutional performance measures it has submitted to, and that were approved by, the coordinating board for higher education as of August 28, 2014, for performance funding under sections 163.191, 173.1540, and 178.638. Each institution shall adopt, in collaboration with the coordinating board for higher education, an additional institutional performance measure to measure student job placement in a field or position associated with the student's degree level and pursuit of a graduate degree. The institutional performance measure relating to job placement may not be used in any year in which the state unemployment rate has increased from the previous calendar year's state unemployment rate.

2. The coordinating board shall evaluate and, if necessary, revise the institutional performance measures every three years beginning in calendar year 2019 or more frequently at the coordinating board's discretion.

3. The department of higher education shall be responsible for evaluating the effectiveness of the performance funding measures, including their effect on statewide postsecondary, higher education, and workforce goals, and shall submit a report to the governor, the joint committee on education, the speaker of the house of representatives and president pro tempore of the senate by October 31, 2019, and every four years thereafter.

(L. 2007 S.B. 389, A.L. 2014 S.B. 492)



Section 173.1101 Citation of law — references to program.

Effective 28 Aug 2007

Title XI EDUCATION AND LIBRARIES

173.1101. Citation of law — references to program. — The financial assistance program established under sections 173.1101 to 173.1107 shall be hereafter known as the "Access Missouri Financial Assistance Program". The coordinating board and all approved private and public institutions in this state shall refer to the financial assistance program established under sections 173.1101 to 173.1107 as the access Missouri student financial assistance program in their scholarship literature, provided that no institution shall be required to revise or amend any such literature to comply with this section prior to the date such literature would otherwise be revised, amended, reprinted or replaced in the ordinary course of such institution's business.

(L. 2007 S.B. 389)



Section 173.1102 Definitions.

Effective 28 Aug 2007

Title XI EDUCATION AND LIBRARIES

173.1102. Definitions. — As used in sections 173.1101 to 173.1107, unless the context requires otherwise, the following terms mean:

(1) "Academic year", the period from July first of any year through June thirtieth of the following year;

(2) "Approved private institution", a nonprofit institution, dedicated to educational purposes, located in Missouri which:

(a) Is operated privately under the control of an independent board and not directly controlled or administered by any public agency or political subdivision;

(b) Provides a postsecondary course of instruction at least six months in length leading to or directly creditable toward a certificate or degree;

(c) Meets the standards for accreditation as determined by either the Higher Learning Commission or by other accrediting bodies recognized by the United States Department of Education or by utilizing accreditation standards applicable to nondegree-granting institutions as established by the coordinating board for higher education;

(d) Does not discriminate in the hiring of administrators, faculty and staff or in the admission of students on the basis of race, color, religion, sex, or national origin and is in compliance with the Federal Civil Rights Acts of 1964 and 1968 and executive orders issued pursuant thereto. Sex discrimination as used herein shall not apply to admission practices of institutions offering the enrollment limited to one sex;

(e) Permits faculty members to select textbooks without influence or pressure by any religious or sectarian source;

(3) "Approved public institution", an educational institution located in Missouri which:

(a) Is directly controlled or administered by a public agency or political subdivision;

(b) Receives appropriations directly or indirectly from the general assembly for operating expenses;

(c) Provides a postsecondary course of instruction at least six months in length leading to or directly creditable toward a degree or certificate;

(d) Meets the standards for accreditation as determined by either the Higher Learning Commission, or if a public community college created under the provisions of sections 178.370 to 178.400 meets the standards established by the coordinating board for higher education for such public community colleges, or by other accrediting bodies recognized by the United States Department of Education or by utilizing accreditation standards applicable to the institution as established by the coordinating board for higher education;

(e) Does not discriminate in the hiring of administrators, faculty and staff or in the admission of students on the basis of race, color, religion, sex, or national origin and is otherwise in compliance with the Federal Civil Rights Acts of 1964 and 1968 and executive orders issued pursuant thereto;

(f) Permits faculty members to select textbooks without influence or pressure by any religious or sectarian source;

(4) "Coordinating board", the coordinating board for higher education;

(5) "Expected family contribution", the amount of money a student and family should pay toward the cost of postsecondary education as calculated by the United States Department of Education and reported on the student aid report or the institutional student information record;

(6) "Financial assistance", an amount of money paid by the state of Missouri to a qualified applicant under sections 173.1101 to 173.1107;

(7) "Full-time student", an individual who is enrolled in and is carrying a sufficient number of credit hours or their equivalent at an approved private or public institution to secure the degree or certificate toward which he or she is working in no more than the number of semesters or their equivalent normally required by that institution in the program in which the individual is enrolled. This definition shall be construed as the successor to subdivision (7) of section 173.205* for purposes of eligibility requirements of other financial assistance programs that refer to section 173.205*.

(L. 2007 S.B. 389)

*Section 173.205 was repealed by S.B. 389, 2007.



Section 173.1103 Board to administer program, duties of the board — fund created, use of moneys.

Effective 28 Aug 2007

Title XI EDUCATION AND LIBRARIES

173.1103. Board to administer program, duties of the board — fund created, use of moneys. — 1. The coordinating board shall be the administrative agency for the implementation of the program established by sections 173.1101 to 173.1107. The coordinating board shall promulgate reasonable rules and regulations for the exercise of its functions and the effectuation of the purposes of sections 173.1101 to 173.1107. It shall prescribe the form and the time and method of filing applications and supervise the processing thereof. The coordinating board shall determine the criteria for eligibility of applicants and shall evaluate each applicant's expected family contribution. It shall select qualified recipients to receive financial assistance, make such awards of financial assistance to qualified recipients, and determine the manner and method of payment to the recipient.

2. The coordinating board shall determine eligibility for renewed assistance on the basis of annual applications and annual evaluations of expected family contribution. In awarding renewal grants, the coordinating board may increase or decrease the amount of financial assistance to an applicant if such action is warranted by a change in the financial condition of the applicant, the applicant's spouse or parents, or the availability of funds for that year. As a condition to consideration for initial or renewed assistance, the coordinating board may require the applicant, the applicant's spouse and parents to execute forms of consent authorizing the director of revenue of Missouri to compare financial information submitted by the applicant with the Missouri individual income tax returns of the applicant, the applicant's spouse and parents for the taxable year immediately preceding the year for which application is made, and to report any discrepancies to the coordinating board.

3. There is hereby created in the state treasury the "Access Missouri Financial Assistance Fund". The state treasurer shall be custodian of the fund and may approve disbursements from the fund in accordance with sections 30.170 and 30.180. Upon appropriation, money in the fund shall be used solely to provide financial assistance to qualified applicants as provided by sections 173.1101 to 173.1107. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

(L. 2007 S.B. 389)



Section 173.1104 Eligibility criteria for assistance — disqualification, when — allocation of assistance.

Effective 28 Aug 2007

Title XI EDUCATION AND LIBRARIES

173.1104. Eligibility criteria for assistance — disqualification, when — allocation of assistance. — 1. An applicant shall be eligible for initial or renewed financial assistance only if, at the time of application and throughout the period during which the applicant is receiving such assistance, the applicant:

(1) Is a citizen or a permanent resident of the United States;

(2) Is a resident of the state of Missouri, as determined by reference to standards promulgated by the coordinating board;

(3) Is enrolled, or has been accepted for enrollment, as a full-time undergraduate student in an approved private or public institution; and

(4) Is not enrolled or does not intend to use the award to enroll in a course of study leading to a degree in theology or divinity.

2. If an applicant is found guilty of or pleads guilty to any criminal offense during the period of time in which the applicant is receiving financial assistance, such applicant shall not be eligible for renewal of such assistance, provided such offense would disqualify the applicant from receiving federal student aid under Title IV of the Higher Education Act of 1965, as amended.

3. Financial assistance shall be allotted for one academic year, but a recipient shall be eligible for renewed assistance until he or she has obtained a baccalaureate degree, provided such financial assistance shall not exceed a total of ten semesters or fifteen quarters or their equivalent. Standards of eligibility for renewed assistance shall be the same as for an initial award of financial assistance, except that for renewal, an applicant shall demonstrate a grade-point average of two and five-tenths on a four-point scale, or the equivalent on another scale. This subsection shall be construed as the successor to section 173.215* for purposes of eligibility requirements of other financial assistance programs that refer to section 173.215*.

(L. 2007 S.B. 389)

*Section 173.215 was repealed by S.B. 389, 2007.



Section 173.1105 Award amounts, minimums and maximums — adjustment in awards, when.

Effective 01 Jul 2014, see footnote

Title XI EDUCATION AND LIBRARIES

173.1105. Award amounts, minimums and maximums — adjustment in awards, when. — 1. An applicant who is an undergraduate postsecondary student at an approved private or public institution and who meets the other eligibility criteria shall be eligible for financial assistance, with a minimum and maximum award amount as follows:

(1) For academic years 2010-11, 2011-12, 2012-13, and 2013-14:

(a) One thousand dollars maximum and three hundred dollars minimum for students attending institutions classified as part of the public two-year sector;

(b) Two thousand one hundred fifty dollars maximum and one thousand dollars minimum for students attending institutions classified as part of the public four-year sector, including State Technical College of Missouri; and

(c) Four thousand six hundred dollars maximum and two thousand dollars minimum for students attending approved private institutions;

(2) For the 2014-15 academic year and subsequent years:

(a) One thousand three hundred dollars maximum and three hundred dollars minimum for students attending institutions classified as part of the public two-year sector; and

(b) Two thousand eight hundred fifty dollars maximum and one thousand five hundred dollars minimum for students attending institutions classified as part of the public four-year sector, including State Technical College of Missouri, or approved private institutions.

2. All students with an expected family contribution of twelve thousand dollars or less shall receive at least the minimum award amount for his or her institution. Maximum award amounts for an eligible student with an expected family contribution above seven thousand dollars shall be reduced by ten percent of the maximum expected family contribution for his or her increment group. Any award amount shall be reduced by the amount of a student's payment from the A+ schools program or any successor program to it. For purposes of this subsection, the term "increment group" shall mean a group organized by expected family contribution in five hundred dollar increments into which all eligible students shall be placed.

3. If appropriated funds are insufficient to fund the program as described, the maximum award shall be reduced across all sectors by the percentage of the shortfall. If appropriated funds exceed the amount necessary to fund the program, the additional funds shall be used to increase the number of recipients by raising the cutoff for the expected family contribution rather than by increasing the size of the award.

4. Every three years, beginning with academic year 2009-10, the award amount may be adjusted to increase no more than the Consumer Price Index for All Urban Consumers (CPI-U), 1982-1984 = 100, not seasonally adjusted, as defined and officially recorded by the United States Department of Labor, or its successor agency, for the previous academic year. The coordinating board shall prepare a report prior to the legislative session for use of the general assembly and the governor in determining budget requests which shall include the amount of funds necessary to maintain full funding of the program based on the baseline established for the program upon the effective date of sections 173.1101 to 173.1107. Any increase in the award amount shall not become effective unless an increase in the amount of money appropriated to the program necessary to cover the increase in award amount is passed by the general assembly.

(L. 2007 S.B. 389, A.L. 2010 S.B. 733, A.L. 2013 H.B. 673)

Effective 7-01-14



Section 173.1106 Other financial assistance to be reported to board.

Effective 28 Aug 2007

Title XI EDUCATION AND LIBRARIES

173.1106. Other financial assistance to be reported to board. — If an applicant is granted financial assistance under any other student aid program, public or private, the full amount of such aid shall be reported to the coordinating board by the institution and the recipient.

(L. 2007 S.B. 389)



Section 173.1107 Transfer of recipient, effect of.

Effective 28 Aug 2007

Title XI EDUCATION AND LIBRARIES

173.1107. Transfer of recipient, effect of. — A recipient of financial assistance may transfer from one approved public or private institution to another without losing eligibility for assistance under sections 173.1101 to 173.1107, but the coordinating board shall make any necessary adjustments in the amount of the award. If a recipient of financial assistance at any time is entitled to a refund of any tuition, fees, or other charges under the rules and regulations of the institution in which he or she is enrolled, the institution shall pay the portion of the refund which may be attributed to the state grant to the coordinating board. The coordinating board will use these refunds to make additional awards under the provisions of sections 173.1101 to 173.1107.

(L. 2007 S.B. 389)



Section 173.1108 Inapplicability of sunset act.

Effective 28 Aug 2010

Title XI EDUCATION AND LIBRARIES

173.1108. Inapplicability of sunset act. — Section 23.253 of the Missouri sunset act shall not apply to the provisions of sections 173.1101 to 173.1107.

(L. 2007 S.B. 389, A.L. 2010 S.B. 733)



Section 173.1110 Unlawfully present students, no public benefits permitted — documentation of citizenship or lawful presence required — annual certification — definitions.

Effective 07 Jul 2009, see footnote

Title XI EDUCATION AND LIBRARIES

173.1110. Unlawfully present students, no public benefits permitted — documentation of citizenship or lawful presence required — annual certification — definitions. — 1. No covered student unlawfully present in the United States shall receive a postsecondary education public benefit. Educational institutions awarding postsecondary education public benefits to covered students shall verify that these students are United States citizens, permanent residents, or lawfully present in the United States.

2. The following documents, in hard copy or electronic form, may be used to document that a covered student is a United States citizen, permanent resident, or is lawfully present in the United States:

(1) The Free Application for Student Aid Institutional Student Information Record;

(2) A state-issued driver's license;

(3) A state-issued nondriver's identification card;

(4) Documentary evidence recognized by the department of revenue when processing an application for a driver's license or nondriver's identification card;

(5) A United States birth certificate;

(6) A United States military identification card; or

(7) Any document issued by the federal government that confirms an alien's lawful presence in the United States.

3. All postsecondary higher education institutions shall annually certify to the department of higher education that they have not knowingly awarded a postsecondary education public benefit to a covered student who is unlawfully present in the United States.

4. As used in this section, the following terms shall mean:

(1) "Covered student", a student eighteen years of age or older, who has graduated from high school and is attending classes on the campus of a postsecondary educational institution during regularly scheduled academic sessions;

(2) "Postsecondary education public benefit", institutional financial aid awarded by public postsecondary educational institutions and state-administered postsecondary grants and scholarships awarded by all postsecondary educational institutions to covered students.

(L. 2009 H.B. 390)

Effective 7-07-09



Section 173.1150 Student resident status for separating military personnel, eligibility — rulemaking authority.

Effective 28 Aug 2013

Title XI EDUCATION AND LIBRARIES

173.1150. Student resident status for separating military personnel, eligibility — rulemaking authority. — 1. Notwithstanding any provision of law to the contrary, any individual who is in the process of separating from any branch of the military forces of the United States with an honorable discharge or a general discharge shall have student resident status for purposes of admission and in-state tuition at any approved public four-year institution in Missouri or in-state, in-district tuition at any approved two-year institution in Missouri.

2. To be eligible for student resident status under this section, any such individual shall demonstrate presence and declare residency within the state of Missouri. For purposes of attending a community college, an individual shall demonstrate presence and declare residency within the taxing district of the community college he or she attends.

3. The coordinating board for higher education shall promulgate rules to implement this section.

4. For purposes of this section, "approved public institution" shall have the same meaning as provided in subdivision (3) of section 173.1102.

5. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2013, shall be invalid and void.

(L. 2013 S.B. 117)



Section 173.1153 In-state tuition — Missouri National Guard members and U.S. Armed Forces reservists deemed domiciled in this state — effect of — rulemaking authority.

Effective 28 Aug 2016

Title XI EDUCATION AND LIBRARIES

173.1153. In-state tuition — Missouri National Guard members and U.S. Armed Forces reservists deemed domiciled in this state — effect of — rulemaking authority. — 1. Notwithstanding any provision of law to the contrary, any individual who is currently serving in the Missouri National Guard or in a reserve component of the Armed Forces of the United States shall be deemed to be domiciled in this state for purposes of eligibility for in-state tuition at any approved public institution in Missouri.

2. To be eligible for in-state tuition under this section, any such individual shall demonstrate presence within the state of Missouri. For purposes of attending a community college, an individual shall demonstrate presence within the taxing district of the community college he or she attends.

3. If any such individual is eligible to receive financial assistance under any other federal or state student aid program, public or private, the full amount of such aid shall be reported to the coordinating board for higher education by the institution and the individual. The tuition limitation under this section shall be provided after all other federal and state aid for which the individual is eligible has been applied, and no individual shall receive more than the actual cost of attendance when the limitation is combined with other aid made available to such individual.

4. The coordinating board for higher education shall promulgate rules to implement this section.

5. For purposes of this section, “approved public institution” shall have the same meaning as provided in subdivision (3) of section 173.1102.

6. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2016, shall be invalid and void.

(L. 2016 S.B. 968)



Section 173.1155 Dependents of military personnel assigned geographically within this state eligible for in-state tuition.

Effective 28 Aug 2009

Title XI EDUCATION AND LIBRARIES

173.1155. Dependents of military personnel assigned geographically within this state eligible for in-state tuition. — Notwithstanding any other provision of law, all dependents, as defined by 37 U.S.C. Section 401, of active duty military personnel, or activated or temporarily mobilized reservists or guard members, assigned to a permanent duty station or workplace geographically located in this state, who reside in this state, shall be deemed to be domiciled in this state for purposes of eligibility for in-state tuition and shall be eligible to receive in-state tuition at public institutions of higher education in this state. All such dependents shall be afforded the same educational benefits as any other individual receiving in-state tuition so long as he or she is continuously enrolled in an undergraduate or graduate degree program of an institution of higher education in Missouri, or transferring between Missouri institutions of higher education or from an undergraduate degree program to a graduate degree program.

(L. 2009 H.B. 427)



Section 173.1158 Veterans, educational credits for courses that are part of military training or service — rulemaking authority.

Effective 28 Aug 2013

Title XI EDUCATION AND LIBRARIES

173.1158. Veterans, educational credits for courses that are part of military training or service — rulemaking authority. — 1. By no later than January 1, 2014, the coordinating board for higher education shall adopt a policy requiring every public institution of postsecondary education, including but not limited to every public university, college, vocational and technical school, in this state to award educational credits to a student enrolled in a postsecondary education institution, who is also a veteran, for courses that are part of the student's military training or service, that meet the standards of the American Council on Education or equivalent standards for awarding academic credit, and that are determined by the academic department or appropriate faculty of the awarding institution to be equivalent in content or experience to courses at that institution. All credit that is deemed acceptable must meet the scope and mission of the awarding institution.

2. Beginning with the 2014-15 academic year and for every academic year thereafter, the department of higher education and every governing body of a public institution of postsecondary education in this state shall adopt necessary rules and procedures to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2013, shall be invalid and void.

(L. 2013 S.B. 106)



Section 173.1200 Policy to advise students and staff on available suicide prevention programs — posting on website — anonymous reporting.

Effective 28 Aug 2017

Title XI EDUCATION AND LIBRARIES

173.1200. Policy to advise students and staff on available suicide prevention programs — posting on website — anonymous reporting. — 1. Each public institution of higher education shall develop and implement a policy to advise students and staff on suicide prevention programs available on and off campus that includes, but is not limited to:

(1) Crisis intervention access, which includes information for national, state, and local suicide prevention hotlines;

(2) Mental health program access, which provides information on the availability of local mental health clinics, student health services, and counseling services;

(3) Multimedia application access, which includes crisis hotline contact information, suicide warning signs, resources offered, and free-of-cost applications;

(4) Student communication plans, which consist of creating outreach plans regarding educational and outreach activities on suicide prevention; and

(5) Post intervention plans, which include creating a strategic plan to communicate effectively with students, staff, and parents after the loss of a student to suicide.

2. Such policy shall also advise students, faculty, and staff, including residence hall staff, of the proper procedures for identifying and addressing the needs of students exhibiting suicidal tendencies or behavior, and shall provide for training, where appropriate.

3. Each public institution of higher education shall provide all incoming students with information about depression and suicide prevention resources available to students. The information provided to students shall include available mental health services and other support services, including student-run organizations for individuals at risk of or affected by suicide.

4. The information prescribed by subdivisions (1) through (4) of subsection 1 of this section shall be posted on the website of each institution of higher education in this state.

5. Any applicable free-of-cost prevention materials or programs shall be posted on the websites of the public institutions of higher education and the department of higher education.

6. (1) Each public institution of higher education shall establish and maintain methods of anonymous reporting concerning unsafe, potentially harmful, dangerous, violent, or criminal activities, or the threat of such activities.

(2) Such methods shall ensure that the identity of the reporting party remains unknown to all persons and entities, including law enforcement officers and employees or other persons, except when criminal, civil, or administrative action is initiated regarding unsafe, potentially harmful, dangerous, violent, or criminal activities, or the threat of such activities.

(L. 2017 S.B. 52)



Section 173.1205 Ownership or membership interest in entities, not deemed governmental or quasi-governmental bodies, when.

Effective 14 Jul 2010, see footnote

Title XI EDUCATION AND LIBRARIES

173.1205. Ownership or membership interest in entities, not deemed governmental or quasi-governmental bodies, when. — 1. Notwithstanding any other provision of law, a for-profit or not-for-profit entity in which a public institution of higher education holds an ownership or membership interest shall not be deemed to be a public governmental body, quasi-public governmental body, or part of a public governmental body or quasi-public governmental body or otherwise subject to chapter 610, if such entity is engaged primarily in activities involving current or prospective commercialization of the skills or knowledge of the institution's faculty or of the institution's research, research capabilities, intellectual property, technology, or technological resources, provided that the public institution of higher education maintains as an open record an annual report, available no later than October first each year, identifying:

(1) The name and address of the entity, the amount of funds paid to such entity by the institution, any nonmonetary benefits received by the entity from the institution, and the purpose for which such funds were paid or benefits provided;

(2) The amount of funds received by the institution from such entity; and

(3) Any employees of the institution who received funds or other things of value from such entity and the purpose and amount of such funds or other things of value.

2. This provision shall not be construed to broaden the definition of public governmental body found in section 610.010, nor shall it otherwise be construed to mean, imply, or suggest that any entity constitutes a public governmental body unless such entity meets the definition of that term found in section 610.010.

3. Notwithstanding any other provision of law, meetings, records, and votes may be closed to the extent that they relate to records or information submitted by an individual, corporation, or other business entity to a public institution of higher education in connection with a proposal or agreement to license intellectual property or perform sponsored research, in connection with opportunities for or results of collaboration involving students, faculty, or staff, or in connection with activities by the public institution of higher education to promote or pursue economic development and which contain sales projections or other business plan, financial information, or trade secrets the disclosure of which may endanger the competitiveness of a business.

(L. 2010 S.B. 733)

Effective 7-14-10



Section 173.1350 Grants authorized, amount, eligibility.

Effective 28 Aug 2011

Title XI EDUCATION AND LIBRARIES

173.1350. Grants authorized, amount, eligibility. — Subject to appropriation, the department of higher education shall make available a nonrenewable "Advanced Placement Incentive Grant" of five hundred dollars to any student who receives an award under the access Missouri financial assistance program established in sections 173.1101 to 173.1107, or the A+ schools program established under section 160.545, and in addition has received two grades of three or higher on advanced placement examinations in the fields of mathematics or science while attending a Missouri public high school.

(L. 2011 H.B. 223 & 231)



Section 173.1400 Verification issued, when — form, information.

Effective 12 Jul 2012, see footnote

Title XI EDUCATION AND LIBRARIES

173.1400. Verification issued, when — form, information. — 1. The state of Missouri hereby authorizes accredited Missouri colleges or universities to issue on behalf of the state a document of school social work program verification and acknowledgment of completion to any individual who has obtained a degree in social work from an accredited college or university and who:

(1) Holds a credential in school social work issued by a nationally recognized credentialing organization in social work; or

(2) Demonstrates competency in school social work by successful passage of a school social worker examination approved by the state committee for social workers established in section 337.622 and administered by the accredited college or university.

2. The department of higher education shall develop a form, available * to Missouri colleges and universities upon request, containing the following information:

(1) The words "State of Missouri";

(2) The seal of the state of Missouri;

(3) A place for inclusion of the name of the issuing accredited Missouri college or university awarding the document;

(4) A statement of the criteria outlined in subsection 1 of this section;

(5) A place for inclusion of the name of the individual who has applied for the school social work program verification and acknowledgment of completion;

(6) A place for inclusion of the date of issuance;

(7) A place for the signatures of the** college or university official and an official from the state department of higher education; and

(8) A footnote stating: "No person shall hold himself or herself out to be a social worker unless such person has met the requirements of section 337.604, RSMo.".

3. The accredited Missouri colleges or universities may issue a document on the state's behalf to any person making application as a credentialed school social worker provided such person*** meets the qualifications contained in this section.

(L. 2012 H.B. 1563 merged with S.B. 563)

Effective 7-05-12 (S.B. 563); 7-12-12 (H.B. 1563)

*Words "upon request" appear here in original rolls of S.B. 563, 2012.

**Word "a" appears in original rolls of S.B. 563, 2012.

***Words "he or she" appear in original rolls of H.B. 1563, 2012.



Section 173.1540 Institutions to submit annual budget request to department — increases in core funding, allocation model, requirements — report.

Effective 28 Aug 2014

Title XI EDUCATION AND LIBRARIES

173.1540. Institutions to submit annual budget request to department — increases in core funding, allocation model, requirements — report. — 1. Each public four-year institution of higher education shall annually prepare an institutional budget request and submit it to the department of higher education. The department of higher education shall review all institutional budget requests and prepare appropriation recommendations annually for each public four-year institution of higher education.

2. Unless the general assembly chooses to otherwise appropriate state funding, the appropriation of core funding increases in state funding to public four-year institutions of higher education shall be in accordance with the increase allocation model, subject to the parameters set forth in subsection 4 of this section. The increase allocation model shall be developed and revised as appropriate cooperatively by the public four-year institutions of higher education and the department of higher education. The department of higher education shall recommend the model to the coordinating board for higher education for its approval by October 31, 2014.

3. The core funding level for each public four-year institution of higher education shall initially be the appropriated amount for each institution for fiscal year 2015. Increases under subsection 4 of this section shall be incorporated into the core funding level annually in accordance with the increase allocation model starting with fiscal year 2016.

4. (1) The increase allocation model shall comply with the parameters of this subsection in allocating annual increases in core appropriations to public four-year institutions of higher education.

(2) Unless otherwise provided by the general assembly during the appropriations process, no more than ten percent of any increase in core appropriations shall be distributed to address inequitable state funding through any combination of the following:

(a) Determined on a per-student basis, as determined by calculating full-time equivalency or on such other basis as determined by the department and agreed upon by the institutions. To the extent inequities result from an institution's performance on its performance funding measures adopted under section 173.1006, such inequities shall not be eligible for an allocation under this paragraph; and

(b) Distributed based on weighted full-time equivalent credit hours so as to provide enrollment, program offering, and mission sensitivity on an ongoing basis.

(3) Unless otherwise provided by the general assembly during the appropriations process, at least ninety percent of annual increases shall be distributed in accordance with the performance funding model adopted under section 173.1006.

5. The department of higher education shall be responsible for evaluating the effectiveness of the increase allocation model and shall submit a report to the governor, the joint committee on education, the speaker of the house of representatives and the president pro tempore of the senate by October 31, 2019, and every four years thereafter.

(L. 2014 S.B. 492)



Section 173.1550 Citation of law — expressive activities protected — outdoor areas deemed traditional public forums, reasonable restrictions — court action authorized, when.

Effective 28 Aug 2015

Title XI EDUCATION AND LIBRARIES

173.1550. Citation of law — expressive activities protected — outdoor areas deemed traditional public forums, reasonable restrictions — court action authorized, when. — 1. The provisions of this section shall be known and cited as the "Campus Free Expression Act". Expressive activities protected under the provisions of this section include, but are not limited to, all forms of peaceful assembly, protests, speeches, distribution of literature, carrying signs, and circulating petitions.

2. The outdoor areas of campuses of public institutions of higher education in this state shall be deemed traditional public forums. Public institutions of higher education may maintain and enforce reasonable time, place, and manner restrictions in service of a significant institutional interest only when such restrictions employ clear, published, content, and viewpoint-neutral criteria, and provide for ample alternative means of expression. Any such restrictions shall allow for members of the university community to spontaneously and contemporaneously assemble.

3. Any person who wishes to engage in noncommercial expressive activity on campus shall be permitted to do so freely, as long as the person's conduct is not unlawful and does not materially and substantially disrupt the functioning of the institution subject to the requirements of subsection 2 of this section.

4. Nothing in this section shall be interpreted as limiting the right of student expression elsewhere on campus.

5. The following persons may bring an action in a court of competent jurisdiction to enjoin any violation of this section or to recover compensatory damages, reasonable court costs, and attorney fees:

(1) The attorney general;

(2) Persons whose expressive rights were violated through the violation of this section.

6. In an action brought under subsection 5 of this section, if the court finds a violation, the court shall award the aggrieved persons no less than five hundred dollars for the initial violation, plus fifty dollars for each day the violation remains ongoing.

7. A person shall be required to bring suit for violation of this section not later than one year after the day the cause of action accrues. For purposes of calculating the one-year limitation period, each day that the violation persists, and each day that a policy in violation of this section remains in effect, shall constitute a new violation of this section and, therefore, a new day that the cause of action has accrued.

(L. 2015 S.B. 93)



Section 173.2050 Memorandum of understanding between institution and law enforcement agency, contents — rulemaking authority.

Effective 28 Aug 2016

Title XI EDUCATION AND LIBRARIES

173.2050. Memorandum of understanding between institution and law enforcement agency, contents — rulemaking authority. — 1. The governing board of each public institution of higher education in this state shall engage in discussions with law enforcement agencies with jurisdiction over the premises of an institution to develop and enter into a memorandum of understanding concerning sexual assault, domestic violence, dating violence, and stalking, as defined in the federal Higher Education Act of 1965, 20 U.S.C. Section 1092(f), involving students both on and off campus.

2. The memorandum of understanding shall contain detailed policies and protocols regarding sexual assault, domestic violence, dating violence, and stalking involving a student that comport with best practices and current professional practices. At a minimum, the memorandum shall set out procedural requirements for the reporting of an offense, protocol for establishing who has jurisdiction over an offense, and criteria for determining when an offense is to be reported to law enforcement.

3. The department of public safety in cooperation with the department of higher education shall promulgate rules and regulations to facilitate the implementation of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2016, shall be invalid and void.

(L. 2016 S.B. 921)



Section 173.2500 Dual credit providers — definitions — application procedure — rulemaking authority — fund created.

Effective 28 Aug 2016

Title XI EDUCATION AND LIBRARIES

173.2500. Dual credit providers — definitions — application procedure — rulemaking authority — fund created. — 1. As used in this section, the following terms shall mean:

(1) “Approved dual credit provider”, a board approved, accredited Missouri higher education institution that provides dual credit courses;

(2) “Board”, coordinating board for higher education;

(3) “Department”, department of higher education;

(4) “Dual credit courses”, college level coursework delivered by a postsecondary education institution and taught in the high school by instructors with appropriate academic credentials to high school students who are earning high school and college credit simultaneously.

2. Each institution of higher education desiring to become or remain an approved dual credit provider in this state shall annually make written application to the board on forms furnished by the board. Such application shall include at a minimum the identification of all locations where the institution will offer dual credit courses, the courses the institution plans to offer, and the fee the institution will charge students per credit hour.

3. The department shall review the application and may conduct an investigation of the applicant to ensure compliance with the rules and regulations promulgated under this section. A dual credit course may not be advertised or represented as being delivered by an approved dual credit provider in the absence of approval of the application by the board.

4. The department shall maintain a listing of all approved dual credit providers and shall make that listing publicly available, including through appropriate electronic media.

5. The board may promulgate administrative rules to implement this section, including parameters for the approval of dual credit providers and establishing appropriate fees as needed to generate funding sufficient to cover the entirety of costs associated with operation of the dual credit provider certification process established in this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2016, shall be invalid and void.

6. (1) There is hereby created in the state treasury the “Dual Credit Certification Fund”, which shall consist of money collected under this section. The state treasurer shall be custodian of the fund. In accordance with sections 30.170 and 30.180, the state treasurer may approve disbursements. The fund shall be a dedicated fund and money in the fund shall be used solely by the department for the purpose of funding the costs associated with the operation of the dual credit certification process authorized by this section.

(2) Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund.

(3) The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

(L. 2016 S.B. 997)



Section 173.2505 Scholarship eligibility — amount of scholarship, limitation — fund created.

Effective 28 Aug 2016

Title XI EDUCATION AND LIBRARIES

173.2505. Scholarship eligibility — amount of scholarship, limitation — fund created. — 1. This section shall be known and may be cited as the “Dual Credit Scholarship Act”.

2. To be eligible to receive the dual credit scholarship, a student shall:

(1) Be a United States citizen or permanent resident;

(2) Be a Missouri resident as defined by the coordinating board for higher education pursuant to section 173.005;

(3) Be enrolled in a dual credit program offered by an approved dual credit provider, as defined in section 173.2500;

(4) Have a cumulative high school grade point average of at least two and a half on a four point scale or equivalent; and

(5) Meet one or more of the following indicators of economic need:

(a) Be individually eligible to be enrolled in a federal free or reduced-price lunch program, based on income levels established by the United States Department of Agriculture;

(b) Reside in a foster home, be a ward of the state, or be homeless; or

(c) Receive low-income public assistance, such as the Supplemental Nutrition Assistance Program (SNAP) or the Special Supplemental Nutrition Program for Women, Infants, and Children (WIC), or live in federally subsidized public housing.

3. The dual credit scholarship is hereby created to provide financial assistance to high school students enrolling in dual credit courses offered by an approved dual credit provider as defined in section 173.2500. The coordinating board may promulgate rules for the administration of the program including establishing the application, eligibility, and payment procedures. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2016, shall be invalid and void.

4. Subject to appropriation, the dual credit scholarship shall reimburse eligible students for up to fifty percent of the tuition cost paid by the student to enroll in a dual credit course offered by an approved dual credit provider.

5. No student shall receive in excess of five hundred dollars annually for all dual credit courses taken by such student.

6. There is hereby created in the state treasury the “Dual Credit Scholarship Fund”, which shall consist of moneys appropriated to the fund by the general assembly and private donations made to the fund. The state treasurer shall be the custodian of the fund and shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund.

(L. 2016 S.B. 997)



Section 173.2510 On-time completion of degree programs, policies to be created to promote — report.

Effective 28 Aug 2016

Title XI EDUCATION AND LIBRARIES

173.2510. On-time completion of degree programs, policies to be created to promote — report. — 1. This section shall be known and may be cited as the “15 to Finish Act”.

2. The coordinating board for higher education, in cooperation with public institutions of higher education in this state, shall develop policies that promote the on-time completion of degree programs by students. The policies shall include, but not be limited to:

(1) Defining on-time completion for specific levels of postsecondary credentials;

(2) Providing financial incentives to students during their senior year of undergraduate study who are on pace to graduate in no more than eight semesters; and

(3) Reducing, when feasible and permitted by accreditation or occupational licensure, the number of credit hours required to earn a degree.

3. By December 1, 2017, the department of higher education shall provide a report to the governor and the general assembly describing the actions taken to implement these provisions.

(L. 2016 S.B. 997)



Section 173.2515 Guided pathways to success — definitions — pilot program to be developed — grants, when, rules for procedure.

Effective 28 Aug 2016

Title XI EDUCATION AND LIBRARIES

173.2515. Guided pathways to success — definitions — pilot program to be developed — grants, when, rules for procedure. — 1. This section shall be known and may be cited as the “Guided Pathways to Success Act”.

2. As used in this section, the following terms shall mean:

(1) “Degree maps”, a list of all course sequences available to fulfill the requirements for a specific degree program;

(2) “Meta-majors”, a collection of academic programs that have common or related courses;

(3) “Proactive advising”, an advising model in which advisors reach out to students in anticipation of their needs, connect students with resources and support early in their studies, and motivate students to succeed;

(4) “Structured schedule”, a specific sequence of required and elective courses each semester that, when taken as prescribed, represent a direct path to complete a chosen program of study.

3. The coordinating board for higher education, in cooperation with the state's colleges and universities, shall develop a guided pathways to success pilot program. Guided pathways to success shall include at least two of the following components:

(1) Majors organized into semester-by-semester sets of courses that lead to on-time completion, which shall have the same meaning as described pursuant to section 173.2510;

(2) Degree-based transfer pathways between participating institutions to assist students who enroll in multiple institutions to complete their degree;

(3) Available meta-majors to minimize the loss of credit due to changes by students in their degree majors;

(4) Student commitment to a structured schedule of courses and electives; and

(5) Clear degree maps, proactive advising and guarantees that required courses are available when needed by students.

4. The department shall develop and publicly maintain materials that describe the elements of Missouri's guided pathways to success project and assist students in understanding the operation of each component.

5. By January 1, 2020, the coordinating board shall report to the governor and the general assembly on the outcomes of the pilot program created in this section.

6. Based on the outcomes of the pilot program created in this section, the coordinating board may request funding to provide competitive grants to institutions of higher education to assist in defraying the costs incurred to implement guided pathways to success on a statewide basis.

7. The coordinating board for higher education shall establish by administrative rule criteria and procedures for the application for, and awarding of, grants authorized by this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2016, shall be invalid and void.

(L. 2016 S.B. 997)



Section 173.2520 Pilot program established — report.

Effective 28 Aug 2016

Title XI EDUCATION AND LIBRARIES

173.2520. Pilot program established — report. — 1. As used in this section, the term “concurrent postsecondary enrollment” shall mean coordinated enrollment in coursework at both a four-year and a two-year postsecondary institution at the same time and for which the coursework is officially recorded by both institutions.

2. The coordinating board for higher education shall establish a concurrent enrollment pilot program for the purpose of providing students with a broader range of academic and student support services while streamlining the path to degree completion. The pilot project will be implemented in one or more public four-year institutions and one or more public two-year institutions. The pilot program is intended to determine the feasibility of extending a concurrent enrollment option to other institutions in the state.

3. By January 1, 2020, the coordinating board shall provide a report to the governor and the general assembly on the outcomes of the pilot program and provide a recommendation regarding the expansion of the program statewide.

(L. 2016 S.B. 997)






Chapter 174 State Colleges and Universities

Chapter Cross References



Section 174.010 State divided into seven college districts.

Effective 01 Jan 1986, see footnote

Title XI EDUCATION AND LIBRARIES

174.010. State divided into seven college districts. — For the purpose of establishing state teachers colleges and state colleges the state is divided into seven districts as follows:

(1) The counties of Bates, Benton, Camden, Cass, Cole, Cooper, Henry, Hickory, Jackson, Johnson, Lafayette, Maries, Miller, Moniteau, Morgan, Osage, Pettis, Phelps, Pulaski, St. Clair and Saline shall constitute the first district.

(2) The counties lying south of the Missouri River and east of a line beginning at the northwest corner of Gasconade County and running south with the western boundaries of Gasconade, Crawford, and Dent counties, thence east along the northern border of Shannon County to Reynolds County, thence south along western boundaries of Reynolds, Carter and Ripley counties to the state line, shall constitute the second district.

(3) The counties of Barry, Barton, Christian, Cedar, Dade, Dallas, Douglas, Greene, Howell, Jasper, Laclede, Lawrence, McDonald, Newton, Oregon, Ozark, Polk, Shannon, Stone, Taney, Texas, Vernon, Webster and Wright shall constitute the third district.

(4) The counties of Atchison, Andrew, Buchanan, Caldwell, Carroll, Clay, Clinton, Daviess, DeKalb, Gentry, Grundy, Harrison, Holt, Livingston, Mercer, Nodaway, Platte, Ray and Worth shall constitute the fourth district.

(5) The fifth district shall be coterminous with that of the Missouri Western Junior College district as it existed on January 1, 1966.

(6) The sixth district shall be coterminous with that of the Jasper County Junior College district as it existed on January 1, 1966.

(7) The county of St. Louis and the city of St. Louis shall constitute the seventh district.

(RSMo 1939 § 10751, A.L. 1953 p. 495, A.L. 1955 p. 542, A.L. 1979 S.B. 2, A.L. 1985 H.B. 196)

Prior revisions: 1929 § 9594; 1919 § 11489; 1909 § 11063

Effective 1-1-86



Section 174.020 Names of state colleges and universities.

Effective 01 Jul 2014, see footnote

Title XI EDUCATION AND LIBRARIES

174.020. Names of state colleges and universities. — 1. State institutions of higher education governed by sections 174.020 to 174.500 shall be named and known as follows: the institution at Warrensburg, Johnson County, shall hereafter be known as the "Central Missouri State University"; the institution at Cape Girardeau, Cape Girardeau County, shall hereafter be known as the "Southeast Missouri State University"; the institution at Springfield, Greene County, shall hereafter be known as the "Missouri State University"; the institution at Maryville, Nodaway County, shall hereafter be known as the "Northwest Missouri State University"; the institution at St. Joseph, Buchanan County, shall hereafter be known as the "Missouri Western State University"; the institution at Joplin, Jasper County, shall hereafter be known as the "Missouri Southern State University"; and the college in the city of St. Louis shall be known as "Harris-Stowe State University".

2. References in the statutes in this state to such institutions whether denominated colleges or universities in such statutes or whether said institutions are renamed in subsection 1 of this section shall continue to apply to the applicable institution.

3. Any costs incurred with respect to modifications of the names of the state colleges and universities specified in subsection 1 of this section shall not be paid from state funds.

4. When the conditions set forth in section 178.631 are met, the technical college located in Osage County, commonly known as the East Campus of Linn Technical College, shall be known as "State Technical College of Missouri".

(RSMo 1939 § 10752, A.L. 1965 p. 304, A.L. 1979 S.B. 2, A.L. 1985 H.B. 196, A.L. 1995 S.B. 101 merged with S.B. 340, A.L. 2003 S.B. 55, A.L. 2005 S.B. 98, A.L. 2010 H.B. 1516 Revision merged with H.B. 1965, A.L. 2013 H.B. 673)

Prior revisions: 1929 § 9595; 1919 § 11490; 1909 § 11064

Effective 7-01-14



Section 174.025 Junior college to be referred to as community college in state statutes.

Effective 28 Aug 2008

Title XI EDUCATION AND LIBRARIES

*174.025. Junior college to be referred to as community college in state statutes. — The term "junior college" shall be referred to as "community college". The revisor of statutes shall make the appropriate changes to all such references in the revised statutes.

(L. 2008 H.B. 1869 § 174.805)

*Revisor's note: The following sections containing references to "junior college" were not changed: 174.010, 174.230, 174.250, and 174.266.



Section 174.030 Board authorized to change name — does not grant additional powers or authority — not to limit missions.

Effective 28 Aug 2015

Title XI EDUCATION AND LIBRARIES

174.030. Board authorized to change name — does not grant additional powers or authority — not to limit missions. — The board of regents of each state teachers college located in the districts described in subdivisions (1) to (4) of section 174.010 may in its discretion change the name of its college as provided by section 174.020 by eliminating from the name of the institution the words "teachers college" or any of such words and to add the word "university" in lieu of the word "college", and to change the name of the board as provided by section 174.040 by eliminating therefrom the word "teachers" and to add thereto the word "university" in lieu of the word "college"; and thereafter the institutions and boards shall have and enjoy the same rights and privileges as are granted to colleges by law, but this section shall not be construed to grant authority to grant additional powers or authorities to those institutions or those boards not enjoyed by other colleges or boards whose names are not changed; provided that nothing in this section shall be construed to limit the missions, degree programs, powers or authorities granted to those institutions or boards under section 173.030 and section 174.450.

(L. 1945 p. 1622 § 10760a, A.L. 1972 S.B. 427, A.L. 1979 S.B. 2, A.L. 1985 H.B. 196, A.L. 1995 S.B. 340, A.L. 2015 S.B. 334)



Section 174.040 Board of regents, how known — general powers.

Effective 28 Aug 1979

Title XI EDUCATION AND LIBRARIES

174.040. Board of regents, how known — general powers. — The board of regents for each of the educational institutions referred to in section 174.020 shall be known respectively as "The Board of Regents" and by their respective names they shall have perpetual succession, with power to:

(1) Sue and be sued;

(2) Complain and defend in all courts;

(3) Take, purchase, and hold real estate, and sell and convey or otherwise dispose of the same;

(4) Condemn and appropriate real estate or other property, or any interest therein, for any public purpose within the scope of its organization, in the same manner and with like effect as is provided in chapter 523 relating to the appropriation and valuation of lands taken for telegraph, telephone, gravel and plank or railroad purposes; and

(5) Make and use a common seal and to alter the same.

(RSMo 1939 § 10753, A. 1949 S.B. 1046, A.L. 1957 p. 482, A.L. 1979 S.B. 2)

Prior revisions: 1929 § 9596; 1919 § 11491; 1909 § 11065

CROSS REFERENCES:

Board of regents of University of Central Missouri and Missouri State University abolished and board of governors appointed, when, 174.450

Confidentiality, board of governors, recusal, 174.621

Meetings of board, closed to student representatives, when, 174.621



Section 174.042 Central Missouri State University, authority to convey certain mineral rights — proceeds to scholarship fund.

Effective 28 Aug 1981

Title XI EDUCATION AND LIBRARIES

174.042. Central Missouri State University, authority to convey certain mineral rights — proceeds to scholarship fund. — 1. The titles which were vested in the governor by section 15 of the omnibus reorganization act of 1974, appendix B, RSMo, to mineral rights acquired by the state as a gift to the board of regents of Central Missouri State University from Howard W. Marolf and Margaret A. Marolf, in December, 1963, are hereby transferred to and vested in the board of regents of Central Missouri State University.

2. The board of regents for Central Missouri State University is hereby and hereafter authorized to grant, bargain and sell, convey and confirm, at its discretion, all or any portion of the mineral rights reserved in, on, under and to land, more particularly described in subsection 3 of this section, in Howell, Laclede, Taney, Texas, Webster, and Wright Counties in Missouri. The title to these mineral rights was acquired as a gift to Central Missouri State University for the expressed purpose of establishment of a fund for scholarships in 1963.

3. The mineral rights are more particularly described as those reserved in, on, under and to land described in deeds, properly recorded in Howell, Laclede, Taney, Texas, Webster, and Wright Counties, Missouri, which deeds reflect transfer of ownership of the mineral rights to the board of regents for the Central Missouri State College, Warrensburg, Missouri, from Howard W. Marolf and Margaret A. Marolf, in December, 1963.

4. The consideration for any future conveyance shall be an amount equal to the fair market value of the mineral rights, as determined by the board of regents for Central Missouri State University, at the time of the conveyance.

5. In accordance with the expressed purpose of the gift by the donors of the mineral rights, proceeds from any future conveyance shall accrue to the scholarship fund of Central Missouri State University.

(L. 1981 S.B. 440 §§ 1 to 5)



Section 174.050 Membership of board of regents.

Effective 28 Aug 1949

Title XI EDUCATION AND LIBRARIES

174.050. Membership of board of regents. — The board of regents for each college shall be composed of seven members, six of whom shall reside in the district in which the college for which they are appointed regents is situated, and at least one member of each board shall be a resident of the county in which the college for such district is located. The state commissioner of education shall be an ex officio member of each of said boards.

(RSMo 1939 § 10754, A.L. 1945 p. 1684, A. 1949 S.B. 1046)

Prior revisions: 1929 § 9597; 1919 § 11492; 1909 § 11066



Section 174.055 Student representative to board of regents or governors — appointment, powers, duties, limitation, qualifications, term — vacancy — removal from office — reimbursement of expenses.

Effective 28 Aug 1999

Title XI EDUCATION AND LIBRARIES

174.055. Student representative to board of regents or governors — appointment, powers, duties, limitation, qualifications, term — vacancy — removal from office — reimbursement of expenses. — 1. The governor shall, by and with the advice and consent of the senate, appoint a student representative to the board of regents or governors of each educational institution referred to in section 174.020 who shall attend all meetings and participate in all deliberations of the board. Such student representative shall not have the right to vote on any matter before the board.

2. Such student representative shall be a full-time student at the institution as defined by the board, selected from a panel of three names submitted to the governor by the student government president, a citizen of the United States, and a resident of the state of Missouri. No person may be appointed who is not actually enrolled during the term of such person's appointment as a student at the institution.

3. The term of the student representative shall be two years, except that the person first appointed shall serve until January 1, 1986.

4. If a vacancy occurs for any reason in the position of student representative, the governor shall appoint a replacement who meets the qualifications set forth in subsection 2 of this section and who shall serve until such representative's successor is appointed and qualified.

5. If the student representative ceases to be a student at the institution, or a resident of the state of Missouri, or fails to follow the board's attendance policy, the student representative's position shall at once become vacant, unless the student representative's absence is caused by sickness or some accident preventing the student representative's arrival at the time and place appointed for the meeting.

6. The student representative shall receive the same reimbursement for expenses as other members of the board of regents receive pursuant to section 174.100.

7. Unless alternative arrangements for payment have been made and agreed to by the student and the educational institution, the student representative shall have paid all student and tuition fees due prior to such appointment and shall pay all future student and tuition fees during the term of office when such fees are due.

(L. 1984 H.B. 998 § 2, A.L. 1996 H.B. 980, A.L. 1999 H.B. 889)

CROSS REFERENCE:

Student representative, meetings of board closed to, when, 174.621



Section 174.060 Appointment of boards.

Effective 27 Jun 1986, see footnote

Title XI EDUCATION AND LIBRARIES

174.060. Appointment of boards. — Every two years during a regular session of the general assembly, the governor shall, by and with the advice and consent of the senate, appoint two regents for each college, and whenever a vacancy occurs in either of said boards by death, resignation, removal from the district or by operation of law or otherwise, the governor shall, in a like manner immediately appoint some competent person to fill such vacancy, and communicate his action thereon to the senate at the next session of the general assembly thereafter. The person so appointed shall hold his office subject to the confirmation of the senate, for the unexpired term; provided, that not more than three of said board, excluding the state commissioner of education, shall belong to the same political party. Of each board of regents, at least one member shall be a full-time student of the college over which the board has governance. The student regent, while attending the meetings of the board, shall receive his actual expenses, which shall be paid out of the university's ordinary revenue.

(RSMo 1939 § 10755, A.L. 1945 p. 1684, A.L. 1986 S.B. 707)

Prior revisions: 1929 § 9598; 1919 § 11493; 1909 § 11067

Effective 6-27-86



Section 174.070 Regents' term of office.

Effective 28 Aug 1939

Title XI EDUCATION AND LIBRARIES

174.070. Regents' term of office. — The regents shall hold their offices for the term of six years from the first day of January next prior to their confirmation, and until their successors are duly appointed and qualified, except such as may be appointed to fill a vacancy, who shall hold office for the unexpired term.

(RSMo 1939 § 10756)

Prior revisions: 1929 § 9599; 1919 § 11494; 1909 § 11068



Section 174.080 Organization of boards.

Effective 28 Aug 1939

Title XI EDUCATION AND LIBRARIES

174.080. Organization of boards. — There shall be a president and vice president of each board, who shall be chosen by the members of the respective boards, and each board shall have a secretary and a treasurer and such other officers as may be deemed necessary; but no board shall appoint one of its members treasurer.

(RSMo 1939 § 10757)

Prior revisions: 1929 § 9600; 1919 § 11495; 1909 § 11069



Section 174.090 Quorum, what constitutes majority of all members, when necessary.

Effective 28 Aug 1939

Title XI EDUCATION AND LIBRARIES

174.090. Quorum, what constitutes majority of all members, when necessary. — A majority of the members of the board shall constitute a quorum for the transaction of business, but no appropriation of money nor any contract which shall require any appropriation or disbursement of money, shall be made, nor teacher employed or dismissed, unless a majority of all the members of the board vote for the same.

(RSMo 1939 § 10758)

Prior revisions: 1929 § 9601; 1919 § 11496; 1909 § 11070



Section 174.100 Meetings of boards — regular and special — compensation.

Effective 28 Aug 1939

Title XI EDUCATION AND LIBRARIES

174.100. Meetings of boards — regular and special — compensation. — 1. A meeting of each board of regents shall be called by the president thereof at the earliest convenient time and place following the appointment of new members in any biennial period for the purpose of selecting officers for the ensuing biennial period and the transaction of such business as may be regularly presented and as the board may direct.

2. The board at its first meeting shall fix the date of the next annual meeting; adjourned meetings may be held at such times and places as may be determined at any previous meeting. Upon the written request of any two members of the board, or at the request of the faculty, signed by the president or vice president and certified by the secretary thereof, the president of the board shall call a meeting, and the secretary shall notify each member of the board of such called meeting, and the object or objects thereof, and no other business shall be transacted at such meeting unless all members of the board are present and consent thereto.

3. Each member of the board shall receive as full compensation for his services six cents per mile for each mile necessarily traveled in going to and from each meeting of the board and the actual expenses incurred during his attendance at the same, to be paid out of the contingent fund of the college.

(RSMo 1939 § 10759)

Prior revisions: 1929 § 9602; 1919 § 11497; 1909 § 11077



Section 174.105 Attendance policy for members of governing boards.

Effective 28 Aug 1996

Title XI EDUCATION AND LIBRARIES

174.105. Attendance policy for members of governing boards. — Each governing board of the four-year institutions defined in section 176.010 shall adopt an individual attendance policy for the members of its board, by August 28, 1996, and in compliance with subsection 3 of section 172.070. If an attendance policy is not adopted, the coordinating board for higher education shall establish an attendance policy for the governing board by January 1, 1997.

(L. 1996 H.B. 980 § 1)



Section 174.110 Boards to make rules for own government.

Effective 28 Aug 1939

Title XI EDUCATION AND LIBRARIES

174.110. Boards to make rules for own government. — Each board shall have power to make such rules, regulations and bylaws as may be deemed necessary for the government of the officers of the board and to secure their accountability.

(RSMo 1939 § 10761)

Prior revisions: 1929 § 9604; 1919 § 11499; 1909 § 11072



Section 174.120 College under general control and management of regents.

Effective 28 Aug 1939

Title XI EDUCATION AND LIBRARIES

174.120. College under general control and management of regents. — Each state teachers college shall be under the general control and management of its board of regents, and the board shall possess full power and authority to adopt all needful rules and regulations for the guidance and supervision of the conduct of all students while enrolled as such; to enforce obedience to the rules; to invest the faculty with the power to suspend, or expel any student for disobedience to the rules, or for any contumacy, insubordination, dishonesty, drunkenness or immoral conduct; to appoint and dismiss all officers and teachers; to direct the course of instruction; to designate the textbooks to be used; to direct what reports shall be made; to appoint a treasurer for such college, and to determine the amount of his bond, which shall be in amount not less than ten thousand dollars; and to have the entire management of the college, including qualifications for admission.

(RSMo 1939 § 10760)

Prior revisions: 1929 § 9603; 1919 § 11498; 1909 § 11071



Section 174.125 Teacher-training institutions to provide physical education courses, first aid and cardiopulmonary resuscitation — extension service to be provided.

Effective 28 Aug 1998

Title XI EDUCATION AND LIBRARIES

174.125. Teacher-training institutions to provide physical education courses, first aid and cardiopulmonary resuscitation — extension service to be provided. — 1. All teacher-training institutions, receiving state aid, shall provide courses in physical education, first aid and cardiopulmonary* resuscitation for the proper preparation of teachers to carry out the rules and regulations of the state board of education as provided in section 161.102. Each of the five state colleges shall provide extension service of properly trained and qualified field advisers for the teachers and others engaged in carrying out the provisions of sections 161.102 and 168.171 within their several territorial jurisdictions, such jurisdiction to be established and coordinated by the state commissioner of education.

2. Such teacher-training institutions as provided in subsection 1 of this section shall provide a course for teachers for annual recertification in cardiopulmonary* resuscitation.

(L. 1963 p. 200 § 15-2, A.L. 1998 H.B. 968)

(Source: RSMo 1959 § 163.260)

*Word "cardiac-pulmonary" appears in original rolls.



Section 174.130 Boards to regulate admission of students.

Effective 28 Aug 1939

Title XI EDUCATION AND LIBRARIES

174.130. Boards to regulate admission of students. — Each board may make such rules and regulations for the admission of students as may be deemed proper.

(RSMo 1939 § 10762)

Prior revisions: 1929 § 9605; 1919 § 11500; 1909 § 11076



Section 174.140 Employees — terms, compensation, retirement, workers' compensation for.

Effective 28 Aug 1969

Title XI EDUCATION AND LIBRARIES

174.140. Employees — terms, compensation, retirement, workers' compensation for. — Each board of regents may appoint and remove the president or any professor or teacher in any state college in its district; may fix the duration, terms and conditions of their offices and compensation; may enter into agreements for and make contributions to both voluntary and statutory retirement plans for the president, professors and teachers; and under rules adopted by the board may extend the provisions of the workers' compensation law to all employees thereof.

(RSMo 1939 § 10765, A.L. 1947 V. II p. 382, A.L. 1969 p. 288)

Prior revisions: 1929 § 9608; 1919 § 11503; 1909 § 11074



Section 174.150 Causes for removal of president or teacher — notice and hearing — right of appeal.

Effective 28 Aug 1939

Title XI EDUCATION AND LIBRARIES

174.150. Causes for removal of president or teacher — notice and hearing — right of appeal. — 1. No president, professor or teacher shall be removed except for incompetency, neglect or refusal to perform his duties, dishonesty, drunkenness or immoral conduct; nor shall such president, professor or teacher be removed until after ten days' notice, in writing, stating the nature and cause of removal; and he shall have an opportunity to make a defense before the board by counsel or otherwise; and be allowed to introduce testimony which shall be heard and determined by the board.

2. In every case of suspension or expulsion by the faculty the person suspended or expelled shall be allowed an appeal to the board from the decision of the faculty, and the board shall prescribe the manner and mode of proceeding in the matter of such appeal; but the decision of the board upon such appeal shall be final.

(RSMo 1939 § 10766)

Prior revisions: 1929 § 9609; 1919 § 11504; 1909 § 11075



Section 174.160 Authority to confer degrees.

Effective 28 Aug 1949

Title XI EDUCATION AND LIBRARIES

174.160. Authority to confer degrees. — The board of regents of each state college and each state teachers college shall have power and authority to confer upon students, by diploma under the common seal, such degrees as are usually granted by such colleges.

(RSMo 1939 § 10764, A.L. 1945 p. 1686, A.L. 1947 V. II p. 369, A. 1949 S.B. 1046)

Prior revisions: 1929 § 9607; 1919 § 11502; 1909 § 11072

CROSS REFERENCES:

Lincoln University curators, same powers as University of Missouri, 175.040

University of Missouri curators, degrees, 172.280



Section 174.170 Annual report, contents.

Effective 28 Aug 1945

Title XI EDUCATION AND LIBRARIES

174.170. Annual report, contents. — The president of each board shall make an annual report to the department of higher education, in the month of August in each year, of all receipts of moneys from appropriations, incidental fees, and all other sources, and the disbursements thereof, and for what purposes, and the condition of said college.

(RSMo 1939 § 10767, A.L. 1945 p. 1684)

Prior revisions: 1929 § 9610; 1919 § 11505; 1909 § 11078



Section 174.180 Treasurer to furnish bond — duties — reports.

Effective 28 Aug 1945

Title XI EDUCATION AND LIBRARIES

174.180. Treasurer to furnish bond — duties — reports. — 1. The treasurer of each board, before he enters upon the duties of his office, shall enter into a bond to the state of Missouri, with good and sufficient security, in a penal sum of not less than fifty thousand dollars, to be approved by the board, conditioned that he will faithfully perform all the duties required of him by law as such treasurer, and account for and pay over all money received by him, which bond shall be filed with the secretary of the board.

2. The treasurer of each board shall receive, keep and disburse all moneys under the control of the board of his district, and perform all such acts as appertain to his office, under the direction of the board, and make reports of the same to the board at its annual meeting.

3. The treasurer of each board shall also make and furnish to the department of higher education in the month of August of each year, an abstract which shall contain a full account of all moneys received and disbursed by his college during the preceding year, stating from what source received and on what account paid out, and the amount paid to each professor, teacher or other officer of the college; and said treasurer shall every two years report to the general assembly, under oath, an itemized statement of all receipts and expenditures for the two calendar years preceding, showing minutely all disbursements of money received from the state or other sources, and said college shall not be entitled to any appropriation unless such statement is so made.

(RSMo 1939 § 10768, A.L. 1945 p. 1684)

Prior revisions: 1929 § 9611; 1919 § 11506; 1909 §§ 11079, 11080



Section 174.190 Duties of the secretary — compensation.

Effective 28 Aug 1949

Title XI EDUCATION AND LIBRARIES

174.190. Duties of the secretary — compensation. — The secretary of each board shall keep and preserve all records, books and papers belonging to the board. He shall keep a journal of the proceedings of the board, in which the ayes and noes on all questions shall be entered, if requested by any one member of the board. He shall prepare, under the direction of the board, all reports and estimates, and do and execute all such matters and things as belong to his office. Annually, in the month of August, he shall transmit to the department of higher education the names of all those receiving diplomas with residences and dates of issue. The compensation of the secretary shall be fixed by the board, and shall in no case exceed fifty dollars per annum.

(RSMo 1939 § 10769, A.L. 1945 p. 1684, A. 1949 S.B. 1046)

Prior revisions: 1929 § 9612; 1919 § 11507; 1909 §§ 11073, 11081



Section 174.200 Funds must not be diverted.

Effective 28 Aug 1939

Title XI EDUCATION AND LIBRARIES

174.200. Funds must not be diverted. — All appropriations made by the general assembly for the support of any state teachers college or for the benefit thereof, and all grants, gifts, bequests or donations by any individual or corporation for a specified use shall not be applied either wholly or in part to any other use or uses.

(RSMo 1939 § 10772)

Prior revisions: 1929 § 9615; 1919 § 11510; 1909 § 11084



Section 174.210 Indebtedness, how paid.

Effective 28 Aug 1939

Title XI EDUCATION AND LIBRARIES

174.210. Indebtedness, how paid. — Each board shall, at its annual meeting, provide for the payment of any indebtedness of its college, and for that purpose it shall set apart all moneys derived from incidental or other fees paid by students to the payment of the following:

(1) The incidental expenses of the college; and

(2) The payment of such indebtedness; and until such indebtedness shall be fully paid off no part of the fund derived from incidental fees shall be used for the payment of professors, teachers or other officers or employees of such college, nor shall the board, until such indebtedness be fully paid, make any contract for the hire, employment or payment of professors, teachers or other officers or employees of such colleges that will require a greater sum of money for the annual payment thereof than the amount of the appropriation by the state for the support of such college for that year.

(RSMo 1939 § 10770)

Prior revisions: 1929 § 9613; 1919 § 11508; 1909 § 11083



Section 174.220 No officer or employee shall be interested in the sale of school supplies or property.

Effective 28 Aug 1939

Title XI EDUCATION AND LIBRARIES

174.220. No officer or employee shall be interested in the sale of school supplies or property. — No president, professor, teacher, regent or other officer or employee shall keep for sale or be interested, directly or indirectly, in the sales of any school furniture or apparatus, books, maps, charts or stationery used in said colleges; nor be interested, directly or indirectly in any contract or purchase for building or repairing any structure, or for fencing or ornamenting the grounds, or furnishing any supplies or material for the use of such state teachers colleges.

(RSMo 1939 § 10771)

Prior revisions: 1929 § 9614; 1919 § 11509; 1909 § 11082



Section 174.225 Missouri State University not to seek land grant designation or research designation held by other institutions — cooperation with University of Missouri in offering of certain programs, requirements.

Effective 28 Aug 2005

Title XI EDUCATION AND LIBRARIES

174.225. Missouri State University not to seek land grant designation or research designation held by other institutions — cooperation with University of Missouri in offering of certain programs, requirements. — Missouri State University shall not seek the land grant designation held by Lincoln University and the University of Missouri nor shall Missouri State University seek the research designation currently held by the University of Missouri. Missouri State University shall offer engineering programs and doctoral programs only in cooperation with the University of Missouri; provided that such cooperative agreements are approved by the governing boards of each institution and that in these instances the University of Missouri shall be the degree-granting institution. Should the University of Missouri decline to cooperate in the offering of such programs within one year of the formal approval of the coordinating board, Missouri State University may cooperate with another educational institution, or directly offer the degree. In all cases, the offering of such degree programs shall be subject to the approval of the coordinating board for higher education, or any other higher education governing authority that may replace it. Missouri State University may offer doctoral programs in audiology and physical therapy. Missouri State University shall neither offer nor duplicate the professional programs at the University of Missouri including, without limitation, those that train medical doctors, pharmacists, dentists, veterinarians, optometrists, lawyers, and architects. The alteration of the name of Southwest Missouri State University to Missouri State University shall not entitle Missouri State University to any additional state funding.

(L. 2005 S.B. 98 § 1)



Section 174.230 Missouri Southern State College — established, when — district.

Effective 28 Aug 1965

Title XI EDUCATION AND LIBRARIES

174.230. Missouri Southern State College — established, when — district. — 1. Other provisions of law notwithstanding, if the facilities of the present Jasper County Junior College district are made available, there shall be established in Jasper County, Missouri, a state college, which shall make available those third and fourth year college level courses that lead to a baccalaureate degree.

2. This state college shall in the year 1967, or at such a time as the present Jasper County Junior College district has acquired a campus for a third and fourth year college which meets the requirements established by the board of curators of Missouri University and its enrollment trends constitute sufficient justification for the operation of a four year college in the opinion of the board, whichever occurs later, become an independent two year state senior college, to be known as the "Missouri Southern State College". Its district shall be coterminous with that of the Jasper County Junior College district.

(L. 1965 p. 304 § 1)



Section 174.231 Missouri Southern State University, mission statement — discontinuance of associate degree program.

Effective 28 Aug 2005

Title XI EDUCATION AND LIBRARIES

174.231. Missouri Southern State University, mission statement — discontinuance of associate degree program. — 1. On and after August 28, 2005, the institution formerly known as Missouri Southern State College located in Joplin, Jasper County, shall be known as "Missouri Southern State University". Missouri Southern State University is hereby designated and shall hereafter be operated as a statewide institution of international or global education. The Missouri Southern State University is hereby designated a moderately selective institution which shall provide associate degree programs except as provided in subsection 2 of this section, baccalaureate degree programs, and graduate degree programs pursuant to subdivisions (1) and (2) of subsection 2 of section 173.005. The institution shall develop such academic support programs and public service activities it deems necessary and appropriate to establish international or global education as a distinctive theme of its mission. Consistent with the provisions of section 174.324, Missouri Southern State University is authorized to offer master's level degree programs in accountancy, subject to the approval of the coordinating board for higher education as provided in subdivision (1) of subsection 2 of section 173.005.

2. As of July 1, 2008, Missouri Southern State University shall discontinue any and all associate degree programs unless the continuation of such associate degree programs is approved by the coordinating board for higher education pursuant to subdivision (1) of subsection 2 of section 173.005.

(L. 1995 H.B. 442 § 1, A.L. 2003 S.B. 55, A.L. 2005 S.B. 98)



Section 174.233 Missouri Southern State College, three-year plan — review and approval.

Effective 28 Aug 1995

Title XI EDUCATION AND LIBRARIES

174.233. Missouri Southern State College, three-year plan — review and approval. — Degree programs offered by Missouri Southern State College prior to August 28, 1995, that have been approved by the coordinating board for higher education may be continued by the board of regents. Within twelve months of August 28, 1995, the board of regents shall submit to the coordinating board for its review and approval a three-year plan outlining admissions requirements, program changes, institutional performance goals, assessment measures, and fees appropriate to its statutory mission. Pursuant to subdivision (1) of subsection 2 of section 173.005, the coordinating board shall review and may approve all proposed new degree programs contained in the three-year plan.

(L. 1995 H.B. 442 § 2)



Section 174.250 Missouri Western State University — established, when — district.

Effective 28 Aug 2005

Title XI EDUCATION AND LIBRARIES

*174.250. Missouri Western State University — established, when — district. — 1. If the facilities of the present Missouri Western Junior College are made available, there shall be established in St. Joseph, Missouri, a state college, which shall make available those third- and fourth-year college level courses that lead to a baccalaureate degree.

2. This state college shall in the year 1967, or at such a time as the present Missouri Western Junior College has acquired a campus for a third- and fourth-year college which meets the requirements established by the board of curators of Missouri University and its enrollment trends constitute sufficient justification for the operation of a four-year college in the opinion of the board, whichever occurs later, become an independent two-year state senior college, to be known as the "Missouri Western State University". Its district shall be Buchanan County and counties contiguous to Buchanan County.

(L. 1965 p. 304 § 2, A.L. 2005 S.B. 98)

*Revisor's note: Conditions set out in this section were met and Missouri Western State College became a four-year college October 22, 1968.



Section 174.251 Missouri Western State University, mission statement.

Effective 28 Aug 2005

Title XI EDUCATION AND LIBRARIES

174.251. Missouri Western State University, mission statement. — 1. On and after August 28, 2005, the institution formerly known as Missouri Western State College at St. Joseph, Buchanan County, shall hereafter be known as the "Missouri Western State University". Missouri Western State University is hereby designated and shall hereafter be operated as a statewide institution of applied learning. The Missouri Western State University is hereby designated an open enrollment institution which shall provide associate degree programs except as provided in subsection 2 of this section, baccalaureate degree programs, and graduate degree programs pursuant to subdivisions (1) and (2) of subsection 2 of section 173.005. The institution shall develop such academic support programs as it deems necessary and appropriate to an open enrollment institution with a statewide mission of applied learning. Consistent with the provisions of section 174.324, Missouri Western State University is authorized to offer master's level degree programs in accountancy, subject to the approval of the coordinating board for higher education as provided in subdivision (1) of subsection 2 of section 173.005.

2. As of July 1, 2010, Missouri Western State University shall discontinue any and all associate degree programs unless the continuation of such associate degree program is approved by the coordinating board for higher education pursuant to subdivision 2 of section 173.005.

(L. 1995 H.B. 442 § 3, A.L. 2005 S.B. 98)



Section 174.253 Missouri Western State University, three-year plan — review and approval.

Effective 28 Aug 2005

Title XI EDUCATION AND LIBRARIES

174.253. Missouri Western State University, three-year plan — review and approval. — Degree programs offered by Missouri Western State University prior to August 28, 1995, that have been approved by the coordinating board for higher education may be continued by the board of regents. Within twelve months of August 28, 1995, the board of regents shall submit to the coordinating board for its review and approval a three-year plan outlining admissions requirements, program changes, institutional performance goals, assessment measures, and fees appropriate to its statutory mission. Pursuant to subdivision (1) of subsection 2 of section 173.005, the coordinating board shall review and may approve all proposed new degree programs included in the three-year plan.

(L. 1995 H.B. 442 § 4, A.L. 2005 S.B. 98)



Section 174.261 State to fund universities.

Effective 28 Aug 2005

Title XI EDUCATION AND LIBRARIES

174.261. State to fund universities. — The state of Missouri may provide the funds necessary to provide the staff, cost of operation, and payment of all capital improvements commenced after July 1, 1977, for Missouri Southern State University and Missouri Western State University.

(L. 1975 S.B. 114 § 4, A.L. 1995 H.B. 442, A.L. 2005 S.B. 98)



Section 174.270 Colleges subject to law — territory not to be in former state college district — regents may continue to serve.

Effective 28 Aug 1965

Title XI EDUCATION AND LIBRARIES

174.270. Colleges subject to law — territory not to be in former state college district — regents may continue to serve. — 1. The two year senior colleges provided for in sections 174.230 to 174.270 shall be subject to all the provisions of sections 174.010 to 174.220 not in conflict with sections 174.230 to 174.270.

2. Effective upon the establishment of a district provided for in sections 174.230 to 174.270, all territory within that district which, prior to the establishment, was contained in another state college district, shall automatically cease to be a part of the former state college district.

3. Other provisions of law notwithstanding, any member of a board of regents of a preexisting state college who resides in a district newly created under the provisions of sections 174.230 to 174.270 may continue to serve as a member of that board of regents for the remainder of the term for which he was appointed.

(L. 1965 p. 304 §§ 3, 4)



Section 174.300 Harris-Stowe University — board of regents, appointment, terms.

Effective 28 Aug 2005

Title XI EDUCATION AND LIBRARIES

174.300. Harris-Stowe University — board of regents, appointment, terms. — 1. Prior to October 17, 1978, the governor shall, with the advice and consent of the senate, appoint a six-member board of regents to assume the general control and management of Harris-Stowe College. The members of the board shall serve for terms of six years each, except for the members first appointed, two of whom shall serve two-year terms, two of whom shall serve four-year terms, and two of whom shall serve six-year terms. Not more than three of the regents shall be affiliated with any one political party.

2. On and after August 28, 2005, Harris-Stowe State College shall be known as Harris-Stowe State University, and the provisions contained in subsection 1 of this section shall continue to apply to the institution.

(L. 1978 S.B. 703 § 2, A.L. 2005 S.B. 98)



Section 174.310 Harris-Stowe State University, transfer of facility — operation — funding — educational emphasis.

Effective 28 Aug 2015

Title XI EDUCATION AND LIBRARIES

174.310. Harris-Stowe State University, transfer of facility — operation — funding — educational emphasis. — 1. There shall be a period of orderly transition which shall begin with the appointment of the board of regents, during which the St. Louis board of education shall convey by gift, the buildings, facilities, equipment, and adjoining eight acres, more or less, of realty located at 3026 Laclede Avenue, St. Louis, Missouri, which currently serves as the campus of Harris-Stowe State College, to the board of regents, and during which time the St. Louis board of education, at its own expense, shall continue to provide necessary supporting services to Harris-Stowe State College. The transition period shall terminate no later than July 1, 1979, at which time the regents shall be responsible for every aspect of the college's operation.

2. Notwithstanding any other provisions of this chapter to the contrary, the board of regents of Harris-Stowe State College is authorized to offer baccalaureate degree programs and graduate degree programs that will meet the needs of the St. Louis metropolitan area. Such programs shall be subject to approval by the coordinating board for higher education as provided for in subdivisions (1) and (2) of subsection 2 of section 173.005.

3. The state shall, effective July 1, 1978, provide the necessary funds to fully staff and operate Harris-Stowe State College and to make appropriate capital improvements.

4. On and after August 28, 2005, Harris-Stowe State College shall be known as Harris-Stowe State University, and the provisions contained in subsections 1 to 3 of this section shall continue to apply to the institution.

(L. 1978 S.B. 703 §§ 3, 4, 5, A.L. 1986 S.B. 602, A.L. 1993 S.B. 153, A.L. 2005 S.B. 98, A.L. 2015 S.B. 334)



Section 174.320 Harris-Stowe State University, retirement system provision.

Effective 28 Aug 2005

Title XI EDUCATION AND LIBRARIES

174.320. Harris-Stowe State University, retirement system provision. — 1. Any person employed by Harris-Stowe State College prior to September 1, 1978, who is a member of the public school retirement system established in sections 169.410 to 169.540 and who did not become a member of the Missouri state employees' retirement system may remain a member of that public school retirement system. Any employer contributions required to be made by sections 169.410 to 169.540 shall be made by the state of Missouri.

2. Any person employed on or after September 1, 1978, as an instructor, teacher or administrator of Harris-Stowe State College and who did not become a member of the Missouri state employees' retirement system under section 104.342 is a member of the public school retirement system of Missouri created by sections 169.010 to 169.130. Any other person employed on or after September 1, 1978, as an employee of Harris-Stowe State College is a member of the Missouri state employees' retirement system established by sections 104.310 to 104.550.

3. On and after August 28, 2005, Harris-Stowe State College shall be known as Harris-Stowe State University, and the provisions contained in subsections 1 and 2 of this section shall continue to apply to the institution.

(L. 1978 S.B. 703 § 6, A.L. 1987 H.B. 713, A.L. 1993 S.B. 153, A.L. 2005 S.B. 98)



Section 174.323 Central Missouri State University to establish an international safety, health and environmental resource center.

Effective 01 Jul 1996, see footnote

Title XI EDUCATION AND LIBRARIES

174.323. Central Missouri State University to establish an international safety, health and environmental resource center. — Beginning with the fiscal year commencing on July 1, 1996, the general assembly may make appropriations to the commissioner of administration for grants to Central Missouri State University in the planning for and construction of an international safety, health, and environmental resource center, if the chairs of the respective appropriation or budget committees determine that Central Missouri State University has established and is actively building an endowment fund for the partial funding of the resource center. In connection with the utilization of such grants, Central Missouri State University may contract with any person, firm or corporation, whether organized for profit or otherwise, and may receive and expend funds received from the federal government or any agency thereof, or from any person, firm or corporation. Appropriations made pursuant to the provisions of this section shall not be considered as a part of the regular appropriations for Central Missouri State University nor shall such appropriations result in any reduction of appropriations for Central Missouri State University. Appropriations from the state shall be used exclusively for capital construction costs and no state appropriations shall be made for maintenance, repairs or personnel.

(L. 1991 H.B. 25 § 8 merged with H.B. 51, et al. § 2)

Effective 7-01-96



Section 174.324 Master's degrees in accounting authorized for Missouri Western University and Missouri Southern State University, requirements — limitations on new master's degree programs.

Effective 28 Aug 2005

Title XI EDUCATION AND LIBRARIES

174.324. Master's degrees in accounting authorized for Missouri Western University and Missouri Southern State University, requirements — limitations on new master's degree programs. — 1. Notwithstanding any law to the contrary, Missouri Western State University and Missouri Southern State University may offer master's degrees in accounting, subject to any terms and conditions of the Missouri state board of accountancy applicable to any other institution of higher education in this state which offers such degrees, and subject to approval of the coordinating board for higher education.

2. Any new master's degree program offered at Missouri Southern State University, Missouri Western State University, or any other public institution of higher education in this state must be approved by the coordinating board for higher education pursuant to the provisions of subdivision (1) or (2) of subsection 2 of section 173.005.

(L. 1993 S.B. 191 § 1, A.L. 2003 S.B. 55, A.L. 2005 S.B. 98)



Section 174.330 Institution may charge fees for certain services, electronic connection.

Effective 28 Aug 1994

Title XI EDUCATION AND LIBRARIES

174.330. Institution may charge fees for certain services, electronic connection. — Any four-year state-supported institution of higher education may charge reasonable fees for providing services to the private business to which an electronic connection is provided. Any student debt incurred to a private business shall not be considered to be debt owed to the university.

(L. 1994 H.B. 1248 & 1048 § 18)



Section 174.332 Northwest Missouri State University, board of regents, members, terms, appointment of, quorum requirements.

Effective 28 Aug 2015

Title XI EDUCATION AND LIBRARIES

174.332. Northwest Missouri State University, board of regents, members, terms, appointment of, quorum requirements. — 1. Notwithstanding the provisions of section 174.050 to the contrary, the board of regents of Northwest Missouri State University shall be composed of nine members, eight of whom shall be voting members and one who shall be a nonvoting member. Not more than four voting members shall belong to any one political party. Not more than two voting members shall be residents of the same county. The appointed members of the board serving on August 28, 2008, shall continue to serve until the expiration of the terms for which the appointed members were appointed and until such time a successor is duly appointed.

2. The board of regents shall be appointed as follows:

(1) Six voting members shall be residents of the university's historic statutory service region, provided at least one member shall be a resident of Nodaway County. For the sole purpose of determining the composition of the board of regents, the university's historic statutory service region shall consist of the counties of Atchison, Andrew, Caldwell, Carroll, Clay, Clinton, Daviess, DeKalb, Gentry, Grundy, Harrison, Holt, Livingston, Mercer, Nodaway, Ray, and Worth;

(2) Two voting members shall be residents of a county in the state that is outside the university's historic statutory service region, as described in subdivision (1) of this subsection, provided these two members shall not be appointed from the same congressional district; and

(3) One nonvoting member shall be a full-time student of the university, a United States citizen, and a resident of Missouri.

3. A majority of the voting members of the board shall constitute a quorum for the transaction of business; however, no appropriation of money nor any contract that shall require any appropriation or disbursement of money shall be made, nor teacher employed or dismissed, unless a majority of the voting members of the board vote for the same.

4. Except as specifically provided in this section, the appointments and terms of office for the voting and nonvoting members of the board, and all other duties and responsibilities of the board, shall comply with the provisions of state law regarding boards of regents.

(L. 2002 H.B. 1406, A.L. 2008 H.B. 1368, A.L. 2012 H.B. 1042 merged with S.B. 563, A.L. 2015 S.B. 334)



Section 174.335 Meningococcal disease, all on-campus students to be vaccinated — exemption, when — records to be maintained.

Effective 28 Aug 2016

Title XI EDUCATION AND LIBRARIES

*174.335. Meningococcal disease, all on-campus students to be vaccinated — exemption, when — records to be maintained. — 1. Beginning with the 2004-05 school year and for each school year thereafter, every public institution of higher education in this state shall require all students who reside in on-campus housing to have received the meningococcal vaccine not more than five years prior to enrollment and in accordance with the latest recommendations of the Advisory Committee on Immunization Practices of the Centers for Disease Control and Prevention, unless a signed statement of medical or religious exemption is on file with the institution’s administration. A student shall be exempted from the immunization requirement of this section upon signed certification by a physician licensed under chapter 334 indicating that either the immunization would seriously endanger the student’s health or life or the student has documentation of the disease or laboratory evidence of immunity to the disease. A student shall be exempted from the immunization requirement of this section if he or she objects in writing to the institution’s administration that immunization violates his or her religious beliefs.

2. Each public university or college in this state shall maintain records on the meningococcal vaccination status of every student residing in on-campus housing at the university or college.

3. Nothing in this section shall be construed as requiring any institution of higher education to provide or pay for vaccinations against meningococcal disease.

4. For purposes of this section, the term “on-campus housing” shall include, but not be limited to, any fraternity or sorority residence, regardless of whether such residence is privately owned, on or near the campus of a public institution of higher education.

(L. 2003 S.B. 686 § 1, A.L. 2014 S.B. 567 merged with S.B. 716 merged with S.B. 754, A.L. 2016 S.B. 608 merged with S.B. 635)

Effective 8-28-16 (S.B. 635); *10-14-16 (S.B. 608), see § 21.250

*S.B. 608 was vetoed July 5, 2016. The veto was overridden on September 14, 2016.



Section 174.450 Board of governors to be appointed for certain public institutions of higher education, qualifications, terms — change in congressional districts, effect of.

Effective 28 Aug 2014

Title XI EDUCATION AND LIBRARIES

174.450. Board of governors to be appointed for certain public institutions of higher education, qualifications, terms — change in congressional districts, effect of. — 1. Except as provided in subsection 2 and subsection 6 of this section, the governing board of the University of Central Missouri, Missouri State University, Missouri Southern State University, Missouri Western State University, and of each other public institution of higher education which, through the procedures established in subdivision (8) or (9) of section 173.030, is charged with a statewide mission shall be a board of governors consisting of eight members, composed of seven voting members and one nonvoting member as provided in sections 174.453 and 174.455, who shall be appointed by the governor of Missouri, by and with the advice and consent of the senate. No person shall be appointed a voting member who is not a citizen of the United States and who has not been a resident of the state of Missouri for at least two years immediately prior to such appointment. Not more than four voting members shall belong to any one political party. The appointed members of the board of regents serving on the date of the statutory mission change shall become members of the board of governors on the effective date of the statutory mission change and serve until the expiration of the terms for which they were appointed. The board of regents of any such institution shall be abolished on the effective date of the statutory mission change, as prescribed in subdivision (8) or (9) of section 173.030.

2. The governing board of Missouri State University, a public institution of higher education charged with a statewide mission in public affairs, shall be a board of governors of ten members, composed of nine voting members and one nonvoting member, who shall be appointed by the governor, by and with the advice and consent of the senate. The nonvoting member shall be a student selected in the same manner as prescribed in section 174.055. At least one but no more than two voting members shall be appointed to the board from each congressional district, and every member of the board shall be a citizen of the United States, and a resident of this state for at least two years prior to his or her appointment. No more than five voting members shall belong to any one political party. The term of office of the governors shall be six years, except as provided in this subsection. The term of office for those appointed hereafter shall end January first in years ending in an odd number. For the six voting members' terms that expired in 2011, the successors shall be appointed in the following manner:

(1) Of the five voting members' terms that expired on August 28, 2011, one successor member shall be appointed, or the existing member shall be reappointed, to a term that shall expire on January 1, 2013;

(2) Of the five voting members' terms that expired on August 28, 2011, two successor members shall be appointed, or the existing members shall be reappointed, to terms that shall expire on January 1, 2015;

(3) Of the five voting members' terms that expired on August 28, 2011, two successor members shall be appointed, or the existing members shall be reappointed, to a term that shall expire on January 1, 2017; and

(4) For the voting member's term that expired on January 1, 2011, the successor member shall be appointed, or the existing member shall be reappointed, to a term that shall expire on January 1, 2017.

­­

­

3. If a voting member of the board of governors of Missouri State University is found by unanimous vote of the other governors to have moved such governor's residence from the district from which such governor was appointed, then the office of such governor shall be forfeited and considered vacant.

4. Should the total number of Missouri congressional districts be altered, all members of the board of governors of Missouri State University shall be allowed to serve the remainder of the term for which they were appointed.

5. Should the boundaries of any congressional districts be altered in a manner that displaces a member of the board of governors of Missouri State University from the congressional district from which the member was appointed, the member shall be allowed to serve the remainder of the term for which the member was appointed.

6. The governing board of Missouri Southern State University shall be a board of governors consisting of nine members, composed of eight voting members and one nonvoting member as provided in sections 174.453 and 174.455, who shall be appointed by the governor of Missouri, by and with the advice and consent of the senate. No person shall be appointed a voting member who is not a citizen of the United States and who has not been a resident of the state of Missouri for at least two years immediately prior to such appointment. Not more than four voting members shall belong to any one political party.

(L. 1995 S.B. 340 § 1 subsec. 1, A.L. 1999 S.B. 218, A.L. 2003 S.B. 55, A.L. 2005 S.B. 98, A.L. 2006 S.B. 650, A.L. 2011 H.B. 174, A.L. 2012 H.B. 1042 merged with S.B. 563, A.L. 2014 H.B. 1389)



Section 174.453 Board, appointment — certain residency requirements — terms, voting members — term, nonvoting student member — board appointments, Missouri Southern State University.

Effective 12 Jun 2006, see footnote

Title XI EDUCATION AND LIBRARIES

174.453. Board, appointment — certain residency requirements — terms, voting members — term, nonvoting student member — board appointments, Missouri Southern State University. — 1. Except as provided in section 174.450, the board of governors shall be appointed as follows:

(1) Five voting members shall be selected from the counties comprising the institution's historic statutory service region as described in section 174.010, except that no more than two members shall be appointed from any one county with a population of less than two hundred thousand inhabitants;

(2) Two voting members shall be selected from any of the counties in the state which are outside of the institution's historic service region; and

(3) One nonvoting member who is a student shall be selected in the same manner as prescribed in section 174.055.

2. The term of service of the governors shall be as follows:

(1) The voting members shall be appointed for terms of six years; and

(2) The nonvoting student member shall serve a two-year term.

3. Members of any board of governors selected pursuant to this section and in office on May 13, 1999, shall serve the remainder of their unexpired terms.

4. Notwithstanding the provisions of subsection 1 of this section, the board of governors of Missouri Southern State University shall be appointed as follows:

(1) Six voting members shall be selected from any of the following counties: Barton, Jasper, Newton, McDonald, Dade, Lawrence, and Barry provided that no more than three of these six members shall be appointed from any one county;

(2) Two voting members shall be selected from any of the counties in the state which are outside of the counties articulated in subdivision (1) of this subsection;

(3) One nonvoting member who is a student shall be selected in the same manner as prescribed in section 174.055; and

(4) The provisions of subdivisions (1) and (2) of this subsection shall only apply to board members first appointed after August 28, 2004.

5. Notwithstanding the provisions of subsection 1 of this section, the board of governors of Missouri Western State University shall be appointed as follows:

(1) Five voting members shall be selected from any of the following counties: Buchanan, Platte, Clinton, Andrew, and DeKalb provided that no more than three of these five members shall be appointed from any one county;

(2) Two voting members shall be selected from any of the counties in the state which are outside of the counties articulated in subdivision (1) of this subsection;

(3) One nonvoting member who is a student shall be selected in the same manner as prescribed in section 174.055; and

(4) The provisions of subdivisions (1) and (2) of this subsection shall only apply to board members first appointed after August 28, 2005.

(L. 1995 S.B. 340 § 1 subsecs. 2, 3, A.L. 1999 S.B. 218, A.L. 2004 S.B. 1080, A.L. 2005 S.B. 98, A.L. 2006 S.B. 650)

Effective 6-12-06



Section 174.455 Expenses of board paid out of revenues of the university — vacancies, how filled.

Effective 28 Aug 1995

Title XI EDUCATION AND LIBRARIES

174.455. Expenses of board paid out of revenues of the university — vacancies, how filled. — The board members while attending the meetings of the board shall receive their actual and necessary expenses, which shall be paid out of the ordinary revenues of the university. Vacancies in terms of office caused by death, resignation or removal shall be filled in the manner provided by law for such vacancies on the board of curators of the University of Missouri.

(L. 1995 S.B. 340 § 1 subsec. 4)



Section 174.457 Board of governors, powers, duties, immunities and liabilities, compensation.

Effective 28 Aug 1995

Title XI EDUCATION AND LIBRARIES

174.457. Board of governors, powers, duties, immunities and liabilities, compensation. — The board of governors of such an institution shall have the same powers, duties, authority, responsibilities, privileges, immunities, liabilities and compensation as prescribed by law for the board of curators of the University of Missouri.

(L. 1995 S.B. 340 § 1 subsec. 5)



Section 174.500 West Plains campus of Missouri State University established — mission implementation plan.

Effective 12 Jun 2006, see footnote

Title XI EDUCATION AND LIBRARIES

174.500. West Plains campus of Missouri State University established — mission implementation plan. — 1. The board of governors of Missouri State University is authorized to continue the program of higher education at West Plains, Missouri, which was begun in 1963 and which shall be known as the "West Plains Campus of Missouri State University". Missouri State University may include an appropriation request for the branch facility at West Plains in its operating budget.

2. The coordinating board for higher education in cooperation with the board of governors shall develop a mission implementation plan for the campus at West Plains, Howell County, which is known as the "West Plains Campus of Missouri State University", and which shall be a teaching institution, offering one-year certificates, two-year associate degrees and credit and noncredit courses to both traditional and nontraditional students to meet the ongoing and emerging employer and educational needs of the citizens of the area served.

(L. 1981 S.B. 25 § 1, A.L. 1991 H.B. 51, et al., A.L. 2006 S.B. 650)

Effective 6-12-06



Section 174.600 Truman State University, liberal arts and sciences.

Effective 28 Aug 1995

Title XI EDUCATION AND LIBRARIES

174.600. Truman State University, liberal arts and sciences. — The Truman State University located in Kirksville, Adair County, is hereby designated and shall hereafter be operated as a statewide institution of liberal arts and sciences.

(L. 1985 H.B. 196, A.L. 1995 S.B. 340)



Section 174.601 Truman State University, formerly known as Northeast Missouri State University.

Effective 02 Jul 1996, see footnote

Title XI EDUCATION AND LIBRARIES

174.601. Truman State University, formerly known as Northeast Missouri State University. — After July 1, 1996, the liberal arts and sciences university formerly known as Northeast Missouri State University located in Kirksville, Adair County, shall be known as the "Truman State University".

(L. 1995 S.B. 340 § 2)

Effective 7-2-96



Section 174.610 Governing board to be board of governors — number of voting and nonvoting members, appointment, qualifications.

Effective 28 Aug 2001

Title XI EDUCATION AND LIBRARIES

174.610. Governing board to be board of governors — number of voting and nonvoting members, appointment, qualifications. — The governing board of the Truman State University shall be a board of governors consisting of ten members, composed of seven voting members and three nonvoting members as provided in section 174.620, who shall be appointed by the governor of Missouri, by and with the advice and consent of the senate. No person shall be appointed a voting governor who is not a citizen of the United States and who has not been a resident of the state of Missouri for at least two years immediately prior to such person's appointment. Not more than four voting governors shall belong to any one political party. The appointed members of the board of regents serving on January 1, 1986, shall become members of the board of governors on January 1, 1986, and serve until the expiration of the terms for which they were appointed.

(L. 1985 H.B. 196, A.L. 1995 S.B. 340, A.L. 2001 H.B. 218)



Section 174.620 Board of governors, appointment — terms — expenses — vacancies.

Effective 28 Aug 2001

Title XI EDUCATION AND LIBRARIES

174.620. Board of governors, appointment — terms — expenses — vacancies. — 1. The board of governors shall be appointed as follows:

(1) Four voting members from the counties of Adair, Audrain, Boone, Callaway, Chariton, Clark, Howard, Knox, Lewis, Lincoln, Linn, Marion, Macon, Monroe, Montgomery, Pike, Putnam, Ralls, Randolph, St. Charles, Schuyler, Scotland, Shelby, Sullivan, and Warren, provided that not more than one member shall be appointed from the same county;

(2) Three voting members from any of the seven college districts as contained in section 174.010, provided that no more than one member shall be appointed from the same congressional district;

(3) Two nonvoting members whose residence is other than the state of Missouri and who are knowledgeable of the educational mission of liberal arts institutions; and

(4) One nonvoting member who is a student. Such student representative shall attend all meetings and participate in all deliberations of the board. Such student representative shall not have the right to vote on any matter before the board, but shall have all other powers and duties of section 174.055, and shall also meet the qualifications of section 174.055.

2. The term of service of the governors shall be as follows:

(1) The voting members shall be appointed for terms of six years; except, that of the voting members first appointed, two shall serve for terms of two years, two for terms of four years, and three for terms of six years;

(2) The nonvoting members who are not students shall be appointed for terms of six years; except, that of the nonvoting members first appointed, one shall serve for a term of three years, and one shall serve a term of six years; and

(3) The nonvoting student member shall serve a two-year term as provided in section 174.055.

3. The governors, both voting and nonvoting, while attending the meetings of the board shall receive their actual and necessary expenses, which shall be paid out of the ordinary revenues of the university. Vacancies in terms of office caused by death, resignation or removal shall be filled in the manner provided by law for such vacancies on the board of curators of the University of Missouri.

(L. 1985 H.B. 196, A.L. 2001 H.B. 218)



Section 174.621 Confidentiality of board members, recusal — meetings closed to student representative, when.

Effective 28 Aug 2001

Title XI EDUCATION AND LIBRARIES

174.621. Confidentiality of board members, recusal — meetings closed to student representative, when. — 1. For the purposes of this chapter, confidentiality, as determined by the board and as provided by law, shall apply to all members and representatives on the board.

2. Any member or representative on the board may recuse himself or herself from any deliberation or proceeding of the board.

3. Upon a unanimous affirmative vote of the members of the board who are present and who are not student representatives, a given meeting closed pursuant to sections 610.021 and 610.022 shall be closed to the student representative.

(L. 2001 H.B. 218 § 174.056 merged with H.B. 218 § 174.621)



Section 174.630 Organization of Northeast Missouri State University — new degree programs, procedure to approve.

Effective 28 Aug 1995

Title XI EDUCATION AND LIBRARIES

174.630. Organization of Northeast Missouri State University — new degree programs, procedure to approve. — The board of governors of the Truman State University shall organize in the manner provided by law for the board of curators of the State University of Missouri. The powers, duties, authority, responsibilities, privileges, immunities, liabilities and compensation of the board of governors of the Truman State University in regard to the Truman State University shall be the same as those prescribed by statute for the board of curators of the State University of Missouri in regard to the State University of Missouri, except that the Truman State University shall be operated only as an institution of liberal arts and sciences. Degree programs offered by the Truman State University prior to January 1, 1986, may be continued by the new board of governors, who shall submit to the coordinating board for higher education by January 1, 1987, a three-year plan outlining admissions requirements, fees, and program changes appropriate to a liberal arts and sciences mission. Pursuant to section 173.005, the coordinating board shall approve all proposed new degree programs contained within the three-year plan.

(L. 1985 H.B. 196, A.L. 1995 S.B. 340)



Section 174.700 Board of regents and board of governors may appoint necessary police officers.

Effective 28 Aug 2013

Title XI EDUCATION AND LIBRARIES

174.700. Board of regents and board of governors may appoint necessary police officers. — The board of regents or board of governors of any state college or university may appoint and employ as many college or university police officers as it may deem necessary to enforce regulations established under section 174.709 and general motor vehicle laws of this state in accordance with section 174.712, protect persons, property, and to preserve peace and good order only in the public buildings, properties, grounds, and other facilities and locations over which it has charge or control and to respond to emergencies or natural disasters outside of the boundaries of university property and provide services if requested by the law enforcement agency with jurisdiction.

(L. 1993 H.B. 698 § 1 subsec. 1, A.L. 2009 H.B. 62 merged with H.B. 103, A.L. 2013 H.B. 103 merged with H.B. 307 merged with S.B. 282)



Section 174.703 Police officers to take oath and be issued certificate of appointment — powers of arrest and other powers — training or experience requirements.

Effective 28 Aug 2013

Title XI EDUCATION AND LIBRARIES

174.703. Police officers to take oath and be issued certificate of appointment — powers of arrest and other powers — training or experience requirements. — 1. The college or university police officers, before they enter upon their duties, shall take and subscribe an oath of office before some officer authorized to administer oaths, to faithfully and impartially discharge the duties thereof, which oath shall be filed in the office of the board, and the secretary of the board shall give each college police officer so appointed and qualified a certificate of appointment, under the seal of the board, which certificate shall empower him or her with the same authority to maintain order, preserve peace and make arrests as is now held by peace officers.

2. The college or university police officers shall have the authority to enforce the regulations established in section 174.709 and general motor vehicle laws in accordance with section 174.712 on the campus as prescribed in chapter 304. The college or university police officer may in addition expel from the public buildings, campuses, and grounds, persons violating the rules and regulations that may be prescribed by the board or others under the authority of the board.

3. Such officer or employee of the state college or university as may be designated by the board shall have immediate charge, control and supervision of police officers appointed by authority of this section. Such college or university police officers shall have satisfactorily completed before appointment a training course for police officers as prescribed by chapter 590 for state peace officers or, by virtue of previous experience or training, have met the requirements of chapter 590, and have been certified under that chapter.

(L. 1993 H.B. 698 § 1 subsec. 2, A.L. 2013 H.B. 103 merged with H.B. 307 merged with S.B. 282)



Section 174.706 Boards may appoint guards or watchmen not having authority of police officers.

Effective 28 Aug 2013

Title XI EDUCATION AND LIBRARIES

174.706. Boards may appoint guards or watchmen not having authority of police officers. — Nothing in sections 174.700 to 174.712 shall be construed as denying the board the right to appoint guards or watchmen who shall not be given the authority and powers authorized by sections 174.700 to 174.712.

(L. 1993 H.B. 698 § 1 subsec. 3, A.L. 2013 H.B. 103 merged with H.B. 307 merged with S.B. 282)



Section 174.709 Vehicular traffic, control of, governing body may regulate — codification — violations, penalty.

Effective 28 Aug 2017

Title XI EDUCATION AND LIBRARIES

174.709. Vehicular traffic, control of, governing body may regulate — codification — violations, penalty. — 1. For the purpose of promoting public safety, health, and general welfare and to protect life and property, the board of regents or board of governors of any state college or university or the board of trustees of any community college district may establish regulations to control vehicular traffic, including speed regulations, on any thoroughfare owned or maintained by the state college or university or community college district and located within any of its campuses. Such regulations shall be consistent with the provisions of the general motor vehicle laws of this state. Upon adoption of such regulations, the state college or university or community college shall have the authority to place official traffic control signals, as defined in section 300.010, on campus property.

2. The regulations established by the board of regents or board of governors of any state college or university or board of trustees of any community college district under subsection 1 of this section shall be codified, printed, and distributed for public use. Adequate signs displaying the speed limit shall be posted along such thoroughfares.

3. Violations of any regulation established under this section shall have the same effect as a violation of municipal ordinances adopted under section 304.120, with penalty provisions as provided in section 304.570. Points assessed against any person under section 302.302 for a violation of this section shall be the same as provided for a violation of a county or municipal ordinance.

4. The provisions of this section shall apply only to moving violations.

(L. 2013 H.B. 103 merged with H.B. 307 merged with S.B. 282, A.L. 2017 H.B. 190 & 208)



Section 174.712 Motor vehicles on campus subject to general motor vehicle laws of Missouri.

Effective 28 Aug 2017

Title XI EDUCATION AND LIBRARIES

174.712. Motor vehicles on campus subject to general motor vehicle laws of Missouri. — All motor vehicles operated upon any thoroughfare owned or maintained by a state college or university or community college district and located within any of its campuses shall be subject to the provisions of the general motor vehicle laws of this state, including chapters 301, 302, 303, 304, 307, and 577. Violations shall have the same effect as though such had occurred on public roads, streets, or highways of this state.

(L. 2013 H.B. 103 merged with H.B. 307 merged with S.B. 282, A.L. 2017 H.B. 190 & 208)



Section 174.750 Missouri arboretum created under direction of board of regents of Northwest Missouri State University.

Effective 28 Aug 1993

Title XI EDUCATION AND LIBRARIES

174.750. Missouri arboretum created under direction of board of regents of Northwest Missouri State University. — There is hereby created the "Missouri Arboretum", wherein trees, shrubs, and herbaceous and other types of plants shall be planted, grown, and cultivated for scientific and educational purposes. The Missouri arboretum shall be under the direction, control, and supervision of the board of regents of Northwest Missouri State University.

(L. 1993 S.B. 84 § 14 subsec. 1)



Section 174.753 Director of the arboretum, appointment — powers and duties — director to be only employee of state.

Effective 28 Aug 1993

Title XI EDUCATION AND LIBRARIES

174.753. Director of the arboretum, appointment — powers and duties — director to be only employee of state. — 1. The director of the Missouri arboretum may be appointed by the president of the university and approved by the board of regents of Northwest Missouri State University.

2. The director of the Missouri arboretum may:

(1) Acquire, archive, process, and disseminate information on horticultural and botanical resources that are or could be of value to the governor, members of the general assembly, and other policy- and decision-makers in this state;

(2) Act as a representative of the state in horticultural matters as pertains to agriculture, both within and outside the state when necessary or appropriate, or when requested to do so by a proper authority, which shall include the legislative and executive branches of this state;

(3) Conduct interpretative programs, investigations, and research pertaining to horticulture and botanical resources, including, but not limited to, native woody plant and certain herbaceous plant species distribution in this state, their relationships to each other and certain faunae and their environment as it pertains to agriculture and horticulture;

(4) Maintain plant inventories on or near the Northwest Missouri State University campus in natural or contrived ecosystems;

(5) Establish a depository for preservation of live, native, and adaptive plant germ plasm, and the arboretum may act as a distribution source of such germ plasm for cooperating affiliated arboretums involved in plant evaluation, teaching and research programs;

(6) Maintain, as part of the statewide arboretum plant collections, plants which are representative of but not necessarily restricted to the flora and plant communities of Missouri, which among other benefits will support research and investigative programs;

(7) Contract with private entities or state agencies to assist in training of students and the citizenry with respect to native and introduced woody and herbaceous plant materials and their importance to Missouri. In connection therewith, the director may establish a graduate level internship program;

(8) The director shall be the only state employee of the Missouri arboretum.

(L. 1993 S.B. 84 § 14 subsecs. 2, 3)



Section 174.755 Arboretum establishment on Northwest State University campus not to limit research by other colleges or universities.

Effective 28 Aug 1993

Title XI EDUCATION AND LIBRARIES

174.755. Arboretum establishment on Northwest State University campus not to limit research by other colleges or universities. — The establishment of the Missouri arboretum on the Northwest Missouri State University campus shall in no way preclude or limit the research and educational activities concerning biological and botanical resources in natural or contrived areas by other universities, colleges, or other governmental entities. The Missouri arboretum shall provide support for such activities through data bases and monitoring activities.

(L. 1993 S.B. 84 § 14 subsec. 4)



Section 174.757 Director to certify copies of resource record reproduction — director to make annual report to board of regents.

Effective 28 Aug 1993

Title XI EDUCATION AND LIBRARIES

174.757. Director to certify copies of resource record reproduction — director to make annual report to board of regents. — 1. The director may certify copies as being authentic reproductions of arboretum resource records held in the state.

2. The director shall present a report each year to the Northwest Missouri State University board of regents.

(L. 1993 S.B. 84 § 14 subsecs. 5, 6)



Section 174.759 Friends of Missouri arboretum to be private support group.

Effective 28 Aug 1993

Title XI EDUCATION AND LIBRARIES

174.759. Friends of Missouri arboretum to be private support group. — A private support group, the Friends of the Missouri Arboretum, may be established to provide funding encouragement for the arboretum. The director shall be the chief operating officer of the private support group.

(L. 1993 S.B. 84 § 14 subsec. 7)



Section 174.761 Qualified arboretum sites to be accepted as established members of the arboretum for diverse locations to test plants and provide local education.

Effective 28 Aug 1993

Title XI EDUCATION AND LIBRARIES

174.761. Qualified arboretum sites to be accepted as established members of the arboretum for diverse locations to test plants and provide local education. — The Missouri arboretum may accept qualified arboretum sites as established members of the arboretum, in order to have diverse locations in which to test plants, to maintain indigenous plant populations, or to provide a local educational resource. Such affiliated sites may be schools, colleges, universities, or other parks or urban botanical sites open to the public. The Missouri arboretum shall establish criteria for such affiliation.

(L. 1993 S.B. 84 § 14 subsec. 8)



Section 174.770 Jim Sears leadership scholarship program for Truman State University, qualifications, renewable for up to six additional semesters.

Effective 28 Aug 1998

Title XI EDUCATION AND LIBRARIES

174.770. Jim Sears leadership scholarship program for Truman State University, qualifications, renewable for up to six additional semesters. — 1. There is hereby established the "Jim Sears Leadership Scholarship Program". Any moneys appropriated by the general assembly for this program shall be used to provide scholarships for Missouri citizens to attend Truman State University pursuant to the provisions of this section.

2. The definitions of terms set forth in section 173.205 shall be applicable to such terms as used in this section.

3. The board of governors of Truman State University shall be the administrative agency for the implementation of the program established by this section, and shall:

(1) Promulgate reasonable rules for the exercise of its functions related to the purposes of this section;

(2) Prescribe the form, time and method of awarding academic scholarships, and shall supervise the processing thereof; and

(3) Select qualified recipients to receive the scholarships.

4. Subject to appropriations, a student shall be eligible for the scholarship, if such student is in compliance with the eligibility requirements set forth in section 173.215 excluding the requirement of financial need.

5. Initial scholarships shall be offered in the academic year immediately following graduation from high school to Missouri high school seniors who have shown a strong record of leadership or community service while in high school. The scholarships shall be distributed as evenly as possible throughout the state. During the freshman year of college, scholarship recipients are required to maintain status as a full-time student.

6. The scholarships are renewable for up to six additional semesters if the recipient remains in compliance with the applicable provisions of section 173.215, the recipient makes satisfactory academic degree progress as a full-time student, and upon the provision of funds by Truman State University.

(L. 1998 H.B. 1162 § 1)






Chapter 175 Lincoln University

Chapter Cross References



Section 175.010 Lincoln Institute changed to Lincoln University.

Effective 28 Aug 1939

Title XI EDUCATION AND LIBRARIES

175.010. Lincoln Institute changed to Lincoln University. — The name of the "Lincoln Institute" is hereby changed to the "Lincoln University".

(RSMo 1939 § 10773)

Prior revision: 1929 § 9616



Section 175.020 Board of curators — qualifications.

Effective 28 Aug 2001

Title XI EDUCATION AND LIBRARIES

175.020. Board of curators — qualifications. — The board of curators of Lincoln University of Missouri shall hereafter consist of nine members who shall be appointed by the governor, by and with the advice and consent of the senate. No person shall be appointed a curator who shall not be a citizen of the United States and who shall not have been a resident of the state of Missouri two years next prior to his or her appointment. Not more than five curators shall belong to any one political party.

(RSMo 1939 § 10775, A.L. 1965 p. 306, A.L. 1986 S.B. 707, A.L. 1998 S.B. 884, A.L. 2001 H.B. 218)

Prior revision: 1929 § 9619

CROSS REFERENCE:

Attendance policies for governing boards, duty to develop, 174.105



Section 175.021 Nonvoting student representative appointed to board of curators — term — qualifications — vacancy — limit — actions — removal from office.

Effective 28 Aug 2001

Title XI EDUCATION AND LIBRARIES

175.021. Nonvoting student representative appointed to board of curators — term — qualifications — vacancy — limit — actions — removal from office. — 1. The governor shall, by and with the advice and consent of the senate, appoint a student representative to the board of curators of Lincoln University, who shall attend all meetings and participate in all deliberations of the board. Such student representative shall not have the right to vote on any matter before the board.

2. Such student representative shall be a full-time student at the university as defined by the board, selected from a panel of three names submitted to the governor by the student government association of the university, a citizen of the United States, and a resident of the state of Missouri. No person may be appointed who is not actually enrolled during the term of his or her appointment as a student at the university.

3. The term of the student representative shall be two years, except that the person first appointed shall serve until January 1, 1989.

4. If a vacancy occurs for any reason in the position of student representative, the governor shall appoint a replacement who meets the qualifications set forth in subsection 2 of this section and who shall serve until his or her successor is appointed and qualified.

5. If the student representative ceases to be a student at the university, or a resident of the state of Missouri, or fails to attend any regularly called meeting of the board of which the representative has due notice, the position shall at once become vacant, unless the absence is caused by sickness or some accident preventing the representative's arrival at the time and place appointed for the meeting.

6. The student representative shall receive the same reimbursement for expenses as other members of the board of curators receive pursuant to section 175.030.

7. Unless alternative arrangements for payment have been made and agreed to by the student and the university, the student representative shall have paid all student and tuition fees due prior to such appointment and shall pay all future student and tuition fees during the term of office when such fees are due.

(L. 1986 S.B. 602 § 3, A.L. 2001 H.B. 218)



Section 175.023 Confidentiality of board members, recusal — meetings closed to student representative, when.

Effective 28 Aug 2001

Title XI EDUCATION AND LIBRARIES

175.023. Confidentiality of board members, recusal — meetings closed to student representative, when. — 1. For the purposes of this chapter, confidentiality, as determined by the board and as provided by law, shall apply to all members and representatives on the board.

2. Any member or representative on the board may recuse himself or herself from any deliberation or proceeding of the board.

3. Upon a unanimous affirmative vote of the members of the board who are present and who are not student representatives, a given meeting closed pursuant to sections 610.021 and 610.022 shall be closed to the student representative.

(L. 2001 H.B. 218)



Section 175.030 Board of curators, term and compensation.

Effective 28 Aug 1939

Title XI EDUCATION AND LIBRARIES

175.030. Board of curators, term and compensation. — The term of service of the curators shall be six years, the term of three expiring every two years, the first expiration occurring on the first day of January, 1942, and succeeding expirations of three members every two years thereafter. Said curators while attending the meeting of the board shall receive their actual expenses which shall be paid out of the ordinary revenues of the university.

(RSMo 1939 § 10776)



Section 175.040 Board to organize and have same powers as curators of state University of Missouri.

Effective 28 Aug 1939

Title XI EDUCATION AND LIBRARIES

175.040. Board to organize and have same powers as curators of state University of Missouri. — It is hereby provided that the board of curators of the Lincoln University shall organize after the manner of the board of curators of the state University of Missouri; and it is further provided, that the powers, authority, responsibilities, privileges, immunities, liabilities and compensation of the board of curators of the Lincoln University shall be the same as those prescribed by statute for the board of curators of the state University of Missouri, except as stated in this chapter.

(RSMo 1939 § 10778)

Prior revision: 1929 § 9621

CROSS REFERENCE:

Power to sue and be sued, perpetual succession, power to hold real estate, 172.020



Section 175.050 Board of curators authorized to reorganize university — may purchase additional land.

Effective 28 Aug 1965

Title XI EDUCATION AND LIBRARIES

175.050. Board of curators authorized to reorganize university — may purchase additional land. — The board of curators of the Lincoln University shall be authorized to afford to its students training up to the standard furnished at the state University of Missouri. To this end the board of curators shall be authorized to purchase necessary additional land, erect necessary additional buildings, to open and establish any new school, department or course of instruction, to provide necessary additional equipment, and to locate the respective units of the university wherever in the state of Missouri in their opinion the various schools will most effectively promote the purposes of this chapter.

(RSMo 1939 § 10774, A.L. 1965 p. 306)

Prior revision: 1929 § 9618



Section 175.070 Control of agricultural school at Dalton, Missouri, transferred to Lincoln University board of curators.

Effective 28 Aug 1965

Title XI EDUCATION AND LIBRARIES

175.070. Control of agricultural school at Dalton, Missouri, transferred to Lincoln University board of curators. — The board of curators for Lincoln University shall take over and conduct the demonstration farm and agricultural school as now established at Dalton, Missouri, and the supervision and control of the school is hereby invested in the board of curators for the Lincoln University.

(RSMo 1939 § 10780, A. 1949 S.B. 1047, A.L. 1965 p. 306)

Prior revision: 1929 § 9623






Chapter 176 Revenue Bonds of State Educational Institutions — Higher Education Risk Management Associations

Section 176.010 Definitions.

Effective 01 Jul 2014, see footnote

Title XI EDUCATION AND LIBRARIES

176.010. Definitions. — The following words and phrases as used in sections 176.010 to 176.080, unless a different meaning is plainly required by the context, shall have the following meanings:

(1) "Governing body" shall mean:

(a) The board of curators of the University of the State of Missouri;

(b) The board of curators of Lincoln University of Missouri;

(c) The board of governors for the Truman State University;

(d) The board of governors for the Central Missouri State University;

(e) The board of regents for the Southeast Missouri State University;

(f) The board of governors for the Missouri State University;

(g) The board of regents for the Northwest Missouri State University;

(h) The board of governors for the Missouri Western State University;

(i) The board of governors for the Missouri Southern State University;

(j) The board of regents for Harris-Stowe State University;

(k) The board of trustees of any community college district formed under sections 178.770 to 178.890;

(l) The board of regents of State Technical College of Missouri, provided the conditions of section 178.631 are met;

(2) "Net income and revenues" shall mean the income arising from the operation of a project remaining after providing for the costs of operation of such project and the costs of maintenance thereof;

(3) "Project" shall mean one or more dormitory buildings with or without dining room facilities as an integral part thereof, or dining room facilities alone, or one or more social and recreational buildings, or any other revenue-producing facilities of state educational institutions, or any combination of such facilities;

(4) "Revenue bonds" shall mean bonds issued hereunder for the purposes herein authorized and payable, both as to principal and interest, solely and only out of the net income and revenues arising from the operation of the project for which such bonds are issued after providing for the costs of operation and maintenance of such project, and, in addition thereto, in the discretion of the governing body, out of either one or both of the following sources:

(a) The proceeds of any grant in aid of such project which may be received from any source; and

(b) The net income and revenues arising from the operation of another project, as herein defined, already owned and operated by any such state educational institution.

­­

­

(5) "State educational institutions" shall mean and shall include:

(a) The State University of Missouri, incorporated as a body politic under the name of "The Curators of the University of Missouri", together with the departments of said state university especially established by law as the "College of Agriculture at Columbia" and the "University of Missouri-Rolla";

(b) "Lincoln University" at Jefferson City;

(c) "Truman State University" at Kirksville, Missouri;

(d) "Missouri State University" at Springfield;

(e) The several regional universities, to wit:

"Central Missouri State University" at Warrensburg, Missouri;

"Southeast Missouri State University" at Cape Girardeau, Missouri;

"Northwest Missouri State University" at Maryville, Missouri;

"Missouri Western State University" at St. Joseph, Missouri;

"Missouri Southern State University" at Joplin, Missouri;

"Harris-Stowe State University" at St. Louis, Missouri;

(f) Community college districts formed under sections 178.770 to 178.890;

(g) The several state colleges, to wit:

"State Technical College of Missouri" in Osage County, Missouri, provided the conditions of section 178.631 are met.

(L. 1945 p. 1715 § 1, A.L. 1965 2d Ex. Sess. p. 896, A.L. 1979 S.B. 2, A.L. 1988 H.B. 1456, A.L. 1995 S.B. 101 merged with S.B. 340, A.L. 2005 S.B. 98, A.L. 2013 H.B. 673)

Effective 7-01-14

CROSS REFERENCE:

Board of regents of Central Missouri State University and Southwest Missouri State University abolished and board of governors appointed, when, 174.450



Section 176.020 Any state educational institution empowered to acquire and to construct a project necessary for the use of students.

Effective 28 Aug 1945

Title XI EDUCATION AND LIBRARIES

176.020. Any state educational institution empowered to acquire and to construct a project necessary for the use of students. — 1. Any state educational institution of the state of Missouri, as herein defined, shall have the power, acting through its governing body, to acquire, construct, erect, equip, furnish, operate, control, manage and regulate a project, as herein defined, as in the judgment of such governing body shall be necessary, advisable, and suitable for the use of students attending such educational institution.

2. Such state educational institutions shall have the further power to use real property now or hereafter belonging to such educational institution as a site for any such project, or to acquire by purchase, lease, gift or otherwise such real or personal property as in the judgment of the governing body of such educational institution shall be necessary, advisable and suitable for such purpose.

3. In acquiring such property such educational institution shall have the power to condemn any and all rights or property, either public or private, of every kind and character, necessary for the purposes aforesaid, and in the exercise of such power of condemnation, it shall follow the procedure which is now or may hereafter be provided by law for the appropriation of land or other property taken for telegraph, telephone or railroad rights-of-way.

(L. 1945 p. 1715 § 2)



Section 176.030 Power to issue and sell revenue bonds.

Effective 28 Aug 1945

Title XI EDUCATION AND LIBRARIES

176.030. Power to issue and sell revenue bonds. — For the purpose of providing funds for the acquisition, construction, erection, equipment and furnishing of any such project, and for providing a site therefor, as herein provided, the governing body of such educational institution shall have the power to issue and sell revenue bonds, as herein defined, in an amount not to exceed the estimated cost of such project, including costs necessarily incidental thereto. Provided, however, that no such bonds shall be issued and sold unless, at the time of the issuance thereof, the governing body of the educational institution so issuing them, shall pledge the net income and revenues of such project to the payment of such bonds, both principal and interest, and shall covenant to fix, maintain and collect such reasonable rates and charges for the use of such project as in the judgment of such governing body will provide revenues sufficient to pay the reasonable cost of operating and maintaining such project; to provide and maintain an interest and sinking fund in an amount adequate promptly to pay the principal of and interest on such bonds; to provide a reasonable reserve fund; and to provide a reasonable fund for depreciation. In addition to pledging such net income and revenues as herein provided, such governing body, in its discretion, may pledge to the payment of such bonds, both principal and interest, either one or both of the following:

(1) The proceeds of any grant in aid of such project which may be received from any source; and

(2) The net income and revenues arising from the operation of another project, as herein defined, already owned and operated by any such state educational institution.

(L. 1945 p. 1715 § 3)



Section 176.035 Priority of liens of successive series of bonds, how fixed.

Effective 28 Aug 1959

Title XI EDUCATION AND LIBRARIES

176.035. Priority of liens of successive series of bonds, how fixed. — If more than one series of bonds shall be issued under sections 176.010 to 176.080 payable from the net income and revenues of any project or projects, priority of lien thereof on such net income and revenues shall depend on the provisions of the proceedings authorizing the issuance of such bonds, it being within the discretion of the governing body, at the time it authorizes any such series, to provide that subsequent series of bonds payable from such net income and revenues may not be issued, that subsequent series of bonds shall be subordinate as to lien, or that subsequent series of bonds shall enjoy parity of lien if such conditions and restrictions as may be specified in such proceedings can be met.

(L. 1959 H.B. 367)



Section 176.040 Bonds not to be considered an indebtedness.

Effective 28 Aug 1945

Title XI EDUCATION AND LIBRARIES

176.040. Bonds not to be considered an indebtedness. — Any bonds issued under and pursuant to sections 176.010 to 176.080 shall not be deemed to be an indebtedness of the state of Missouri or of any such educational institution, or of the governing body thereof, or of the individual members of such governing body, and shall not be deemed to be an indebtedness within the meaning of any constitutional or statutory limitation upon the incurring of indebtedness.

(L. 1945 p. 1715 § 4)



Section 176.050 May issue serial bonds or term bonds — rate of interest — sale of bonds.

Effective 28 Aug 1965

Title XI EDUCATION AND LIBRARIES

176.050. May issue serial bonds or term bonds — rate of interest — sale of bonds. — 1. Bonds issued under and pursuant to the provisions of sections 176.010 to 176.080 shall be of such denomination or denominations, shall bear such rate or rates of interest, and shall mature at such time or times within forty years from the date thereof, as the governing body of such educational institution may determine. Such bonds may be either serial bonds or term bonds.

2. Serial bonds may be issued with or without the reservation of the right to call them for payment and redemption in advance of their maturity, upon the giving of such notice, and with or without a covenant requiring the payment of a premium in the event of such payment and redemption prior to maturity, as the governing body may determine.

3. Term bonds shall contain a reservation of the right to call them for payment and redemption prior to maturity at such time or times and upon the giving of such notice, and upon the payment of such premium, if any, as the governing body may determine.

4. Such bonds, when issued, shall be sold at public sale for the best price obtainable after giving such reasonable notice of such sale as may be determined by the governing body of the educational institution issuing such bonds, but in no event shall such bonds be sold for less than ninety-eight percent of the par value thereof, and accrued interest. Any such bonds may be sold to the United States of America or to any agency or instrumentality thereof, at a price not less than par and accrued interest, without public sale and without the giving of notice as herein provided.

5. Such bonds, when issued and sold, shall be negotiable instruments within the meaning of the law merchant and the negotiable instruments law, and the interest thereon shall be exempt from income taxes under the laws of the state of Missouri.

(L. 1945 p. 1715 § 5, A.L. 1955 p. 540, A.L. 1965 2d Ex. Sess. p. 896)



Section 176.055 Provision for issuance, installment payment of bonds and conversion to smaller bonds.

Effective 28 Aug 1959

Title XI EDUCATION AND LIBRARIES

176.055. Provision for issuance, installment payment of bonds and conversion to smaller bonds. — Notwithstanding any other provision of law, in any resolution authorizing bonds under sections 176.010 to 176.080, including refunding bonds, the governing body may provide for the initial issuance of one or more bonds (in this section called "bond" ) and may make such provision for installment payments of the principal amount of any such bond as it may consider desirable and may provide for the making of any such bond registrable as to principal or as to both principal and interest, and where interest accruing thereon is not represented by interest coupons, for the endorsing of payments of interest on such bond. The governing body may further make provision in any such resolution for the manner and circumstances in and under which any such bond may in the future, at the request of the holder thereof, be converted into bonds of smaller denominations, which bonds of smaller denominations may in turn be either coupon bonds or bonds registrable as to principal or principal and interest.

(L. 1959 H.B. 367)



Section 176.060 Refunding of bonds.

Effective 28 Aug 1955

Title XI EDUCATION AND LIBRARIES

176.060. Refunding of bonds. — 1. The revenue bonds issued pursuant to the provisions of sections 176.010 to 176.080 may be refunded, in whole or in part, in any of the following circumstances, to wit:

(1) When any such bonds have by their terms become due and payable and there are not sufficient funds in the interest and sinking fund provided for their payment, to pay such bonds and the interest thereon.

(2) When any such bonds are by their terms callable for payment and redemption in advance of their date of maturity and shall have been duly called for payment and redemption.

(3) When any such bonds are voluntarily surrendered by the holder or holders thereof for exchange for refunding bonds.

2. For the purpose of refunding any bonds issued hereunder, including refunding bonds, the governing body of any state educational institution may make and issue refunding bonds in such amount as may be necessary to pay off and redeem the bonds to be refunded together with unpaid and past due interest thereon and any premium which may be due under the terms of such bonds, together also with the cost of issuing such refunding bonds, and may sell the same in like manner as is herein provided for the sale of revenue bonds, and with the proceeds thereof pay off, redeem and cancel such old bonds and coupons as may have matured, or such bonds as may have been called for payment and redemption, together with the past due interest and the premium, if any, due thereon, or such bonds may be issued and delivered in exchange for a like par value amount of bonds to refund which the refunding bonds were issued; provided, however, that no refunding bonds issued pursuant to the provisions of sections 176.010 to 176.080 shall be payable in more than forty years from the date thereof or shall bear interest at a rate in excess of six percent per annum.

3. Such refunding bonds shall be payable from the same sources as were pledged to the payment of the bonds refunded thereby and, in the discretion of the governing body, may be payable from any other sources which under sections 176.010 to 176.080 may be pledged to the payment of revenue bonds issued hereunder. Bonds of two or more issues of any state educational institution may be refunded by a single issue of refunding bonds.

(L. 1945 p. 1715 § 6, A.L. 1955 Ex. Sess. p. 30)



Section 176.070 Governing body to provide details — rights of bondholders.

Effective 28 Aug 1945

Title XI EDUCATION AND LIBRARIES

176.070. Governing body to provide details — rights of bondholders. — The governing body of any state educational institution issuing bonds under the provisions of sections 176.010 to 176.080 is hereby authorized to prescribe the form, details and incidents of such bonds, and to make such covenants as in its judgment may be advisable or necessary properly to secure the payment thereof; provided, that such form, details, incidents and covenants shall not be inconsistent with any of the provisions of sections 176.010 to 176.080. The holder or holders of any bond or bonds issued hereunder or of any coupons representing interest accrued thereon may, by proper civil action either at law or in equity, compel the governing body of the state educational institution issuing such bonds to perform all duties imposed upon it by the provisions of sections 176.010 to 176.080, including the making and collecting of sufficient rates and charges for the use of the project for which such bonds were issued, and also to enforce the performance of any and all other covenants made by such governing body in the issuance of such bonds.

(L. 1945 p. 1715 § 7)



Section 176.080 Bonds to be issued pursuant to resolution.

Effective 28 Aug 1945

Title XI EDUCATION AND LIBRARIES

176.080. Bonds to be issued pursuant to resolution. — Bonds may be issued under the provisions of sections 176.010 to 176.080 pursuant to a resolution adopted by the affirmative vote of two-thirds of the members of the governing body of any state educational institution as herein defined, and no other proceedings shall be required therefor.

(L. 1945 p. 1715 § 8)



Section 176.085 Health and educational facilities, payment of bonds.

Effective 28 Aug 1988

Title XI EDUCATION AND LIBRARIES

176.085. Health and educational facilities, payment of bonds. — The governing body of any state educational institution may cooperate with the Missouri health and educational facilities authority as a participating educational institution as provided in and permitted by sections 360.010 to 360.140. The state educational institution shall apply amounts appropriated by the general assembly for design or construction and related costs of a structure, building or fixture to the payment of bonds issued by the authority to finance or refinance that structure, building or fixture and related costs; provided, however, that any such bonds issued by the authority must be approved in the same manner as private activity bonds are approved under federal law.

(L. 1988 H.B. 1456)



Section 176.500 Risk management associations, who may form.

Effective 28 Aug 1986

Title XI EDUCATION AND LIBRARIES

176.500. Risk management associations, who may form. — Notwithstanding any direct or implied prohibitions in chapter 375 or 379, a group of two or more private associations, corporations, or institutions not operated for private or corporate profit authorized by law to provide or operate educational facilities and to provide a program of education beyond the high school level in the state of Missouri, and which meet the standards for accreditation as determined by the North Central Association of Colleges and Secondary Schools or the Coordinating Board for Higher Education, may form an association for the purpose of pooling funds in order to share the types of risks described in section 176.510.

(L. 1986 H.B. 1387 § 1)



Section 176.505 Articles of association or declaration of trust, contents, file with director.

Effective 28 Aug 1986

Title XI EDUCATION AND LIBRARIES

176.505. Articles of association or declaration of trust, contents, file with director. — Any group of two or more qualifying institutions establishing an association under the provisions of sections 176.500 to 176.540 shall, through an attorney in fact selected by such institutions, file with the director of the department of insurance, financial institutions and professional registration a copy of its articles of association or declaration of trust. Such articles of association or declaration of trust shall include the names of the institutions initially associated, the method by which other institutions may be admitted to the association as members of the association, the purposes of the association including the types of risks shared, the amount of initial assessment which has been paid into the association by each member, the method of assessment of each member thereafter, and the maximum amount of any assessment which the association may make against any of its members. The articles of association or declaration of trust shall provide for bylaws and for the amendment of the articles of association or declaration of trust and bylaws.

(L. 1986 H.B. 1387 § 2)



Section 176.510 Types of risks that may be shared — association may reinsure risk.

Effective 28 Aug 1986

Title XI EDUCATION AND LIBRARIES

176.510. Types of risks that may be shared — association may reinsure risk. — 1. Any association organized under the provisions of sections 176.500 to 176.540 may provide for the sharing of the following risks of loss:

(1) All risks of physical loss or damage to a member of the association's real or personal property of every kind and description wherever located;

(2) All loss or damage to automobiles, wherever located, owned by a member of the association or on which a member of the association has an obligation to provide adequate insurance against all risk of direct physical loss, including collision of the automobile with another object;

(3) All sums which a member of the association shall be obligated to pay by reason of the liability imposed upon the member of the association by law, or assumed by the member of the association under contract or agreement, for losses or damages, direct or consequential, including but not limited to bodily injury, property damage, errors and omissions and personal injury, and expenses;

(4) Employee health and disability benefit programs;

(5) All loss caused by reason of theft, burglary, robbery, kidnapping, disappearance or destruction of any money or securities of any member of the association which may at any time be, or believed by the member of the association to be, in or upon any premise occupied or used by the member or by any bank, trust company, or safe deposit company, or while in transit or in the custody of the member of the association's officers or employees;

(6) Any other risk for which a member of the association may otherwise procure insurance, excepting that of life insurance and dealing in annuities.

2. Any association organized under the provisions of sections 176.500 to 176.540 may cause itself to be wholly or partially reinsured against any loss arising from any risk which it may have undertaken, on such terms and to such extent as it may deem proper from time to time.

3. Membership in any association organized under the provisions of sections 176.500 to 176.540 shall be available to, and the coverage of any losses by such association shall be extended to, only those institutions qualifying under section 176.500.

(L. 1986 H.B. 1387 § 3)



Section 176.515 Workers' compensation liability, may be covered, separate account.

Effective 28 Aug 1986

Title XI EDUCATION AND LIBRARIES

176.515. Workers' compensation liability, may be covered, separate account. — Any association organized under the provisions of sections 176.500 to 176.540 may include among the types of risks shared liability imposed by chapter 287 relating to workers' compensation liability. To the extent workers' compensation liability is covered, the association shall be subject to the requirements of chapter 287 and shall maintain a separate account therefor. Funds allocated to the workers' compensation account shall not be used to pay claims arising out of other types of risks undertaken by the association; provided, however, that nothing contained in this section shall prevent the commingling of funds for the purposes of investment or the allocation of expenses between the workers' compensation account and other accounts of the association.

(L. 1986 H.B. 1387 § 4)



Section 176.520 Associations exempt from provisions of insurance law.

Effective 28 Aug 1986

Title XI EDUCATION AND LIBRARIES

176.520. Associations exempt from provisions of insurance law. — Any association organized under the provisions of sections 176.500 to 176.540 shall be exempt from all provisions of other insurance laws of this state, not only in governmental relations but for every other purpose.

(L. 1986 H.B. 1387 § 5)



Section 176.525 Associations may make bylaws.

Effective 28 Aug 1986

Title XI EDUCATION AND LIBRARIES

176.525. Associations may make bylaws. — Any association organized under the provisions of sections 176.500 to 176.540 may make, establish and put into execution such bylaws and resolutions, not inconsistent with any other provision of sections 176.500 to 176.540, as may seem necessary or convenient for its regulation and government, and for the arrangement of its affairs, and do and execute all such acts and things as may be necessary to carry into full effect the purposes intended by the provisions of sections 176.500 to 176.540.

(L. 1986 H.B. 1387 § 6)



Section 176.530 Annual audit report, file with director.

Effective 28 Aug 1986

Title XI EDUCATION AND LIBRARIES

176.530. Annual audit report, file with director. — Any association organized under the provisions of sections 176.500 to 176.540 shall file with the director of the department of insurance, financial institutions and professional registration insurance of this state an annual audit report of the operations of such association, compiled by an independent auditor in accordance with generally accepted auditing standards.

(L. 1986 H.B. 1387 § 7)



Section 176.535 Attorney in fact, service of process, file with director — writing authorizing such service.

Effective 28 Aug 1986

Title XI EDUCATION AND LIBRARIES

176.535. Attorney in fact, service of process, file with director — writing authorizing such service. — Concurrently with the filing of the documents provided for by the terms of section 176.505, the attorney in fact shall file with the director of the department of insurance, financial institutions and professional registration an instrument in writing, executed by him, providing for service of process on such attorney in fact in all suits instituted by any member or members of the association against such association.

(L. 1986 H.B. 1387 § 8)



Section 176.540 Service of process on association, nonmembers, how.

Effective 28 Aug 1986

Title XI EDUCATION AND LIBRARIES

176.540. Service of process on association, nonmembers, how. — Every association or organization, which is not a corporation or trust organized under the laws of this state, or any other state, which accepts membership dues or fees shall be subject to service of process against it and each of its members, collectively or individually, in any action arising out of or in respect to the member's participation in or on behalf of such association or organization, by delivering a copy of the summons with a copy of the petition attached to the secretary of state at his office, or in his absence to the chief clerk of the secretary of state at his office, and such service shall be sufficient service upon such association. A copy of the summons and petition shall be delivered by registered mail by the chief clerk of the secretary of state to the last known address of the association if the address is a matter of record with the secretary of state or, otherwise, to an officer of the association.

(L. 1986 H.B. 1387 § 9)






Chapter 177 School Property and Equipment

Chapter Cross References



Section 177.011 Title and control of school property — inapplicability to community college districts.

Effective 28 Aug 2014

Title XI EDUCATION AND LIBRARIES

177.011. Title and control of school property — inapplicability to community college districts. — 1. The title of all schoolhouse sites and other school property is vested in the district in which the property is located, or if the directors of both school districts involved agree, a school district may own property outside of the boundaries of the district and operate upon such property for school purposes; provided that, such property may only be used for school purposes for students residing in the school district owning such property or students who are enrolled in such school district as part of a court-ordered desegregation plan. All property leased or rented for school purposes shall be wholly under the control of the school board during such time. With the exception of lease agreements entered into under the provisions of section 177.088, no board shall lease or rent any building for school purposes while the district schoolhouse is unoccupied, and no schoolhouse or school site shall be abandoned or sold until another site and house are provided for the school district.

2. Notwithstanding the provisions of section 178.770, the provisions of this section shall not apply to community college districts. Nothing in this subsection shall be construed to impair the duty and authority of the coordinating board for higher education to approve academic programs under section 173.005.

(L. 1963 p. 200 § 12-1, A.L. 1994 S.B. 442, A.L. 2012 S.B. 563 merged with S.B. 665, A.L. 2014 S.B. 719)

(Source: RSMo 1959 § 166.010)

CROSS REFERENCE:

Control of property, metropolitan school districts, 162.571



Section 177.021 School realty subject to certain ordinances and special assessments.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

177.021. School realty subject to certain ordinances and special assessments. — All real estate owned by any school district of this state is subject to the provisions of all orders, resolutions or ordinances of any county, city, town or village or other political subdivision or public corporation of this state, which relate to the erection, construction and maintenance of sewers and sewer systems, and of sidewalks, guttering, curbing and paving of the streets and alleys adjoining and abutting the real estate of the school districts and to the assessment of the costs thereof, to the same extent as that of private citizens of this state.

(L. 1963 p. 200 § 12-2)

(Source: RSMo 1959 § 166.020)



Section 177.031 Care of property and purchase of supplies — free use of buildings and grounds for public purpose.

Effective 28 Aug 1978

Title XI EDUCATION AND LIBRARIES

177.031. Care of property and purchase of supplies — free use of buildings and grounds for public purpose. — 1. The school board has the care and keeping of all property belonging to the district and shall provide the necessary globes, maps, charts, apparatus, supplementary books, and other material for the use of the school. The board shall keep the schoolhouses and other buildings in good repair, the grounds belonging thereto in good condition, and shall provide fuel, heating apparatus, and other material and appliances necessary for the proper heating, lighting, ventilation and sanitation of the schoolhouses; shall have the floors swept and fires made at the expense of the district, and cause an accurate account of the expense thereof to be kept and a report and settlement to be made at the next annual meeting or as required by law.

2. The school board having charge of the schoolhouses, buildings and grounds appurtenant thereto may allow the free use of the houses, buildings and grounds for the free discussion of public questions or subjects of general public interest, for the meeting of organizations of citizens, and for any other civic, social and educational purpose that will not interfere with the prime purpose to which the houses, buildings and grounds are devoted. If an application is granted and the use of the houses, buildings, or grounds is permitted for the purposes aforesaid, the school board may provide, free of charge, heat, light and janitor service therein when necessary, and may make any other provisions, free of charge, needed for the convenient and comfortable use of the houses, buildings and grounds for such purposes, or the school boards may require the expenses to be paid by the organizations or persons who are allowed the use of the houses, buildings and grounds. All persons upon whose application or at whose request the use of any schoolhouse, building, or part thereof, or any grounds appurtenant thereto, is permitted as herein provided shall be jointly and severally liable for any injury or damage thereto which directly results from the use, ordinary wear and tear excepted.

(L. 1963 p. 200 § 12-3, A.L. 1978 H.B. 971)

(Source: RSMo 1959 § 166.030)



Section 177.041 Condemnation of land.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

177.041. Condemnation of land. — If any school district seeks to acquire real property for any purpose for which the district is authorized by law to acquire the property and cannot agree with the owner on the purchase price, or for any other cause cannot secure a title to the property, the school board of the district may condemn the property in the manner provided in sections 523.010 to 523.100, and upon condemnation and payment of the appraisement as provided, the fee simple title of the real property shall vest in the school district or, in metropolitan school districts, in the board of education.

(L. 1963 p. 200 § 12-4)

(Source: RSMo 1959 § 165.100)



Section 177.051 Conveyance of property to public institution of higher education.

Effective 28 Aug 1993

Title XI EDUCATION AND LIBRARIES

177.051. Conveyance of property to public institution of higher education. — If there is within any school district any school property that is not required for the use of the school district and the property could be used for purposes of offering education beyond grade twelve by a public institution of higher education, the school board may lease or convey the property to the public institution, and the proceeds derived from a conveyance shall be placed to the credit of the incidental fund of the district.

(L. 1963 p. 200 § 12-5 and p. 348 § 1, A.L. 1993 S.B. 380)

(Source: L. 1961 p. 357 § 14)



Section 177.061 Conveyance of sixteenth-section lands.

Effective 28 Aug 1993

Title XI EDUCATION AND LIBRARIES

177.061. Conveyance of sixteenth-section lands. — 1. Any of the sixteenth-sections of land, or lands selected in lieu thereof, granted to the state of Missouri by acts of Congress for the support of schools in congressional townships may be sold and conveyed by the school district for whose benefit the land is held in the manner provided by law for the sale of property owned by the school district and no longer required for school purposes. The deed of conveyance shall be executed by the president of the school board of the district, signed by him and attested by the clerk or secretary of the board. If the district has a seal the seal shall be affixed to the deed.

2. Any conveyance of the land made by a school board in accordance with this section shall divest the state of Missouri of all title to the land, and vest title in the grantees, their heirs and assigns, forever.

3. The proceeds derived from the sale of the sixteenth-section school lands shall be placed to the credit of the incidental fund of the district.

4. This section does not affect conveyances of sixteenth-section school lands made under prior laws.

(L. 1963 p. 200 § 12-6, A.L. 1993 S.B. 380)



Section 177.071 Validation of prior conveyances of sixteenth-section lands.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

177.071. Validation of prior conveyances of sixteenth-section lands. — All sales of land in sections numbered sixteen, or lands selected in lieu thereof, by any sheriff, in the attempt to carry out the provisions of any statute relating to the sale of the lands as school lands for the townships in which they lie, which sales took place more than ten years before October 13, 1963, shall, upon the expiration of two years from October 13, 1963, become and be deemed valid and effectual for all intents and purposes, and the title thereto sought to be conveyed is hereby confirmed in the respective purchasers and those claiming under them at the expiration of the two years, whether there was any petition from the householders of the townships for the sales or not, and notwithstanding any other errors, defects, omissions or imperfections in the petition, order of sale, notice, sale, or other proceeding therein; save only as to such lands now involved or which during the period of two years may become involved in any suit because thereof, as to which lands this section shall not take effect until the final determination of the suit.

(L. 1963 p. 200 § 12-7)

(Source: RSMo 1959 § 166.180)



Section 177.073 Procurement of sites — sale or lease of property, procedure — deposit of proceeds.

Effective 28 Aug 1993

Title XI EDUCATION AND LIBRARIES

177.073. Procurement of sites — sale or lease of property, procedure — deposit of proceeds. — 1. The board of directors or school board in urban school districts, metropolitan school districts, and school districts located totally or partially within a first class charter county adjoining a city not within a county, by an affirmative vote of not less than two-thirds of all the members, may:

(1) Select, direct and authorize the purchase of sites for and authorize the construction of libraries, schools, school offices, art galleries and museums; and the necessary janitors' houses, repair buildings, supply houses and parking facilities to be used in the operation and maintenance of the schools;

(2) Authorize and direct the purchase of additional ground needed for school purposes;

(3) Authorize and direct the sale and transfer or lease of any real or personal property belonging to the district which is not required for operation of the school program. Real property may be sold or leased by listing the property with one or more real estate brokers licensed by the state of Missouri and paying a commission upon such sale or lease. Real property not sold or leased through a real estate broker and all personal property shall be sold or leased to the highest bidder, except that any real or personal school property may be sold or leased to a community group or a city, state agency, municipal corporation, or any other governmental subdivision of the state located wholly or partially within the boundaries of the district, for public uses and purposes, at such sum as may be agreed upon between the school district and the community group or the city, state agency, municipal corporation, or other governmental subdivision of the state. If property is to be leased by bid, written proposals for lease terms shall be submitted by potential lessees. The lease proposal offering the most economically advantageous terms shall be considered the highest lease bid. A purchase proposal may include contingencies; the proposal offering the most economically advantageous terms shall be the highest bid. All bids for purchase or lease of real property shall be submitted formally as closed bids. Bids shall be opened at a meeting, which shall be an open meeting. The board may reject all bids, or negotiate an acceptable sale or lease with the highest bidder, if all bids are unsatisfactory. The records of the bid-opening meeting shall be an open record. If real property is not sold or leased through a real estate broker, notice that the board is holding real property for sale or offering it for lease, including a planned sale or lease to a community group or a city, state agency, municipal corporation, or other governmental subdivision of the state, shall be given by publication in a newspaper within the county in which all or a part of the district is located which has general circulation within the district, once a week for two consecutive weeks, the last publication to be at least seven days and not more than fourteen days prior to the date of the bid opening. The term of a lease may be for any period which the board finds is advantageous and meets the needs of the district. The lease or deed of conveyance shall be executed by the president and attested by the secretary of the board. If the district has a seal, it shall be affixed to the deed or lease. The proceeds derived from sale of real property shall be placed to the credit of the incidental fund of the district. The proceeds from sale of nonrealty and from leases shall be placed to the credit of the incidental fund.

2. The board may receive, in behalf of the school district, any grants, gifts, or devises made for the benefit of the district or its schools, or any public library, art gallery or museum under the control of the board.

(L. 1983 H.B. 258 § 1, A.L. 1990 S.B. 525, A.L. 1993 S.B. 380)



Section 177.082 Lease purchase agreements permitted, when.

Effective 28 Aug 2001

Title XI EDUCATION AND LIBRARIES

177.082. Lease purchase agreements permitted, when. — The school board may purchase apparatus, equipment and furnishings for its schools and operations by entering into lease purchase agreements with vendors. Any agreement which may result in school district ownership of the leased object must contain a provision which allows the district an option to terminate the agreement on at least an annual basis without penalty. All expenditures related to lease purchase agreements shall be considered expenditures for capital outlay and shall be made pursuant to the provisions of section 165.011.

(L. 2001 S.B. 303)



Section 177.086 Construction of facilities, sealed bids and public advertisement required, when.

Effective 28 Aug 2003

Title XI EDUCATION AND LIBRARIES

177.086. Construction of facilities, sealed bids and public advertisement required, when. — 1. Any school district authorizing the construction of facilities which may exceed an expenditure of fifteen thousand dollars shall publicly advertise, once a week for two consecutive weeks, in a newspaper of general circulation, qualified pursuant to chapter 493, located within the city in which the school district is located, or if there be no such newspaper, in a qualified newspaper of general circulation in the county, or if there be no such newspaper, in a qualified newspaper of general circulation in an adjoining county, and may advertise in business, trade, or minority newspapers, for bids on said construction.

2. No bids shall be entertained by the school district which are not made in accordance with the specifications furnished by the district and all contracts shall be let to the lowest responsible bidder complying with the terms of the letting, provided that the district shall have the right to reject any and all bids.

3. All bids must be submitted sealed and in writing, to be opened publicly at time and place of the district's choosing.

(L. 1965 p. 307 §§ 1, 2, 3, A.L. 1996 S.B. 605, A.L. 2003 S.B. 686)

(1976) Held, unsuccessful low bidder does not have a cause of action against school district advertising for bids when terms of letting provide that the school district provided as a term in the specifications that “the said school district shall have the right to reject any and all bids.” LaMar Const. Co. v. Holt Cty., R-II Sch. Dist. (A.), 542 S.W.2d 568.



Section 177.088 Facilities and equipment may be obtained by agreements, procedure.

Effective 28 Aug 2014

Title XI EDUCATION AND LIBRARIES

177.088. Facilities and equipment may be obtained by agreements, procedure. — 1. As used in this section, the following terms shall mean:

(1) "Board", the board of education, board of trustees, board of regents, or board of governors of an educational institution;

(2) "Educational institution", any school district, including all community college districts, and any state college or university organized under chapter 174.

2. The board of any educational institution may enter into agreements as authorized in this section in order to provide for the acquisition, construction, improvement, extension, repair, remodeling, renovation and financing of sites, buildings, facilities, furnishings and equipment for the use of the educational institution for educational purposes.

3. The board may on such terms as it shall approve:

(1) Lease sites, buildings, facilities, furnishings and equipment acquired or constructed; or

(2) Notwithstanding the provisions of this chapter or any other provision of law to the contrary, sell or lease at fair market value, which may be determined by appraisal, any existing sites, together with any existing buildings and facilities thereon, in order to acquire, construct, improve, extend, repair, remodel, renovate, furnish and equip buildings and facilities thereon, and lease back or purchase such sites, buildings and facilities; provided that upon selling or leasing the sites, buildings or facilities, any lease back to the educational institution is not more than one year in length, and with not more than twenty-five successive options by the educational institution to renew the lease under the same conditions; and provided further that there is an agreement to convey or sell the sites, buildings or facilities, including any improvements, extensions, renovations, furnishings or equipment, back to the educational institution with clear title at the end of the period of successive one-year options or at any time bonds, notes or other obligations issued to pay for the improvements, extensions, renovations, furnishings or equipment have been paid and discharged.

4. Any consideration, promissory note or deed of trust which an educational institution receives for selling or leasing property pursuant to this section shall be placed in a separate fund or in escrow, and neither the principal or any interest thereon shall be commingled with any other funds of the educational institutions. At such time as the title or deed for property acquired, constructed, improved, extended, repaired, remodeled or renovated under this section is conveyed to the educational institution, the consideration shall be returned.

5. The board may make rental payments under such leases out of its general funds or out of any other available funds, provided that in no event shall the educational institution become indebted in an amount exceeding in any year the income and revenue of the educational institution for such year plus any unencumbered balances from previous years.

6. Any bonds, notes and other obligations issued to pay for the acquisition, construction, improvements, extensions, repairs, remodeling or renovations of sites, buildings and facilities, pursuant to this section, may be secured by a mortgage, pledge or deed of trust of the sites, buildings and facilities and a pledge of the revenues received from the rental thereof to the educational institution. Such bonds, notes and other obligations issued shall not be a debt of the educational institution and the educational institution shall not be liable thereon, and in no event shall such bonds, notes or other obligations be payable out of any funds or properties other than those acquired for the purposes of this section, and such bonds, notes and obligations shall not constitute an indebtedness of the educational institution within the meaning of any constitutional or statutory debt limitation or restriction.

7. The interest on such bonds, notes and other obligations and the income therefrom shall be exempt from taxation by the state and its political subdivisions, except for death and gift taxes on transfers. Sites, buildings, facilities, furnishings and equipment owned in connection with any project pursuant to this section shall be exempt from taxation.

8. The board may make all other contracts or agreements necessary or convenient in connection with any project pursuant to this section.

9. Notice that the board is considering a project pursuant to this section shall be given by publication in a newspaper published within the county in which all or a part of the educational institution is located which has general circulation within the area of the educational institution, once a week for two consecutive weeks, the last publication to be at least seven days prior to the date of the meeting of the board at which such project will be considered and acted upon.

10. Provisions of other law to the contrary notwithstanding, payments made from any source by a school district, after the latter of July 1, 1994, or July 12, 1994, that result in the transfer of the title of real property to the school district, other than those payments made from the capital projects fund, shall be deducted as an adjustment to the funds payable to the district pursuant to section 163.031 beginning in the year following the transfer of title to the district, as determined by the department of elementary and secondary education. No district with modular buildings leased in fiscal year 2004, with the lease payments made from the incidental fund and that initiates the transfer of title to the district after fiscal year 2007, shall have any adjustment to the funds payable to the district under section 163.031 as a result of the transfer of title.

11. Notwithstanding provisions of this section to the contrary, the board of education of any school district may enter into agreements with the county in which the school district is located, or with a city, town, or village wholly or partially located within the boundaries of the school district, in order to provide for the acquisition, construction, improvement, extension, repair, remodeling, renovation, and financing of sites, buildings, facilities, furnishings, and equipment for the use of the school district for educational purposes. Such an agreement may provide for the present or future acquisition of an ownership interest in such facilities by the school district, by lease, lease-purchase agreement, option to purchase agreement, or similar provisions, and may provide for a joint venture between the school district and other entity or entities that are parties to such an agreement providing for the sharing of the costs of acquisition, construction, repair, maintenance, and operation of such facilities. The school district may wholly own such facilities, or may acquire a partial ownership interest along with the county, city, town, or village with which the agreement was executed.

(L. 1983 H.B. 257 § 1, A.L. 1986 H.B. 911, A.L. 1994 S.B. 676, A.L. 2008 S.B. 839 merged with S.B. 1170, A.L. 2009 S.B. 291, A.L. 2014 S.B. 719)



Section 177.091 Elementary and high schools, establishment — acquisition of additional grounds — sale of property, distribution of proceeds — use of property purchased, city of Corder in Lafayette County.

Effective 28 Aug 2006

Title XI EDUCATION AND LIBRARIES

177.091. Elementary and high schools, establishment — acquisition of additional grounds — sale of property, distribution of proceeds — use of property purchased, city of Corder in Lafayette County. — 1. The school board in each seven-director district, as soon as sufficient funds are provided, shall establish an adequate number of elementary schools, and if the demands of the district require more than one elementary school building, the board shall divide the district into elementary school wards and fix the boundaries thereof. The board shall select and procure a site in each ward and erect and furnish a suitable school building thereon.

2. The board may also establish high schools and may select and procure sites and erect and furnish buildings therefor.

3. The board may acquire additional grounds when needed for school purposes. If the directors of both school districts involved agree, such grounds may be located outside of the boundaries of the district and operated for school purposes.

4. If there is any school property, the ownership of which is vested in the district, that is no longer required for the use of the district, the board, by an affirmative vote of a majority of the whole board, may authorize and direct the sale or lease of the property, except that, property outside the boundaries of the school district may not be leased. Real property may be sold or leased by listing the property with one or more real estate brokers licensed by the state of Missouri and paying a commission upon such sale or lease. Real property not sold or leased through a real estate broker and all personal property, unless sold or leased to a public institution of higher education, shall be sold or leased to the highest bidder. If real property is not sold or leased through a real estate broker, notice that the board is holding the property for sale or offering it for lease shall be given by publication in a newspaper within the county in which all or a part of the district is located which has general circulation within the district, once a week for two consecutive weeks, the last publication to be at least seven days prior to the sale or lease of the property; except that, any real or personal school property may be sold or leased to a city, state agency, municipal corporation, or other governmental subdivision of the state located within the boundaries of the district, for public uses and purposes, by the giving of public notice as herein provided and at such sum as may be agreed upon between the school district and the city, state agency, municipal corporation, or other governmental subdivision of the state. The lease or deed of conveyance shall be executed by the president and attested by the secretary of the board. If the district has a seal, it shall be affixed to the deed or lease. The proceeds derived from the sale of real property or nonrealty by districts identified as financially stressed pursuant to section 161.520 shall, until July 1, 1998, be placed to the credit of the incidental fund or the capital projects fund of the district, with notice of any such sale to be included in the budget and education plan submitted to the department of elementary and secondary education, and, on and after July 1, 1998, any such proceeds shall be placed to the credit of the capital projects fund. The proceeds from the sale of real property or nonrealty and from leases, by any other district, shall be placed to the credit of the capital projects fund.

5. Notwithstanding the provisions of subsection 4 of this section to the contrary, after twenty-five years from the date of purchase, any city of the fourth classification with more than four hundred but fewer than five hundred inhabitants and located in any county of the fourth classification with more than thirty-two thousand nine hundred but fewer than thirty-three thousand inhabitants located within the boundaries of a school district that has purchased any real or personal school property from the school district for public uses and purposes, as provided in subsection 4 of this section, may sell the property or use the property for whatever purpose such city deems necessary.

6. The school board of a seven-director district may also list real property for sale on which a building has been constructed by an approved vocational education class with a real estate broker licensed by the state of Missouri and pay a commission thereon.

7. Other provisions of this section to the contrary notwithstanding, bids for the purchase of any building constructed by students as part of an approved vocational education class may be accepted prior to completion of such construction.

(L. 1963 p. 200 § 12-9, A.L. 1972 S.B. 552, A.L. 1984 H.B. 1043, A.L. 1990 S.B. 525, A.L. 1993 S.B. 380, A.L. 1994 S.B. 442, A.L. 1997 H.B. 410 merged with S.B. 310, A.L. 2006 S.B. 751)

(Source: RSMo 1959 § 165.370)



Section 177.101 Public parks and playgrounds, seven-director board may establish.

Effective 28 Aug 1977

Title XI EDUCATION AND LIBRARIES

177.101. Public parks and playgrounds, seven-director board may establish. — 1. In seven-director districts as specified in this section, the school board may establish and maintain public parks and playgrounds for the use of the public school district, and may appropriate the sums they deem proper for the support thereof.

2. The school board may lease or purchase grounds additional to the schoolhouse site, either adjacent thereto or elsewhere in the school district, for libraries, public parks and playgrounds and pay for the grounds so leased or purchased out of the funds of the school district available for the purpose.

3. The board of education shall have full custody and control of the parks and playgrounds including the policing and the preservation of order thereon and may permit the use of the grounds that it deems best in the interest of the district. The board shall adopt and enforce, subject to the laws of the state and the ordinances of the city, suitable rules and regulations for the control of the grounds and the conduct of persons using them.

(L. 1963 p. 200 § 12-10, A.L. 1977 H.B. 130)

(Source: RSMo 1959 § 165.327)



Section 177.111 Athletic stadiums — powers of board.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

177.111. Athletic stadiums — powers of board. — 1. Any seven-director school district, acting through its board of directors, may acquire, construct, erect, equip and furnish, operate, control and regulate a stadium or similar structure for the holding of school athletic games, contests and other recreational activities and exhibitions, and for purposes and uses incidental thereto. Portions of the structure may be constructed and equipped for gymnasium or training rooms and dressing rooms. From time to time the district may make additions to or enlarge the structure.

2. The school district may use real property now or hereafter belonging to it as a site for the stadium, or may acquire by purchase, lease, gift or otherwise the real and personal property that in the judgment of the board of directors is necessary, advisable and suitable for the purpose, together with adequate space for off-street parking of vehicles. It may accept contributions and gifts of money or property for the acquisition, construction, operation and maintenance of the stadium and sites and appurtenances thereto.

3. If the district uses for such purpose property acquired by funds derived from proceeds of taxation, it shall make payment from the proceeds of the bonds issued pursuant to sections 164.231 to 164.301, or from funds available therefor from sources other than taxation, into its treasury to the credit of the appropriate fund a sum equal to the cost to the school district of the property or its then appraised value, whichever is greater. The appraised value shall be determined by a proceeding in the circuit court of the county where the land is situated in the nature of a condemnation proceeding, so that the school district will in effect have condemned the land for the benefit of the project and it will have ceased to represent investment of proceeds of taxation. The circuit court is vested with jurisdiction of the proceeding in which the school district shall be plaintiff and the attorney general shall be made a party defendant as representing the public interest in the property and funds of the school district derived from taxation.

(L. 1963 p. 200 § 12-11 and p. 354 § 176.110)

(Source: RSMo 1959 § 176.110)



Section 177.121 May charge for admission and concessions — permit use of stadium by others.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

177.121. May charge for admission and concessions — permit use of stadium by others. — The school district may charge and receive reasonable tolls or admission charges and may grant, for consideration and under terms and conditions that the board of directors determines, concessions or exclusive rights to sell in and about the stadium refreshments, programs, emblems and similar articles related to the activity carried on, and the exclusive rights to make radio or television broadcasts of the games, contests or other exhibitions that are held therein; and may permit temporary use of the stadium by others when not in use by the schools, upon terms and for consideration, if any, that the board of directors determines.

(L. 1963 p. 200 § 12-12)

(Source: RSMo 1959 § 176.120)



Section 177.131 Establishment of elementary and high schools.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

177.131. Establishment of elementary and high schools. — The school board in each urban district, as soon as sufficient funds have been provided, shall establish an adequate number of elementary and high schools, select and procure sites, and erect and furnish suitable school buildings therefor.

(L. 1963 p. 200 § 12-13)

(Source: RSMo 1959 § 165.527)



Section 177.151 Public auditorium — powers of board.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

177.151. Public auditorium — powers of board. — The board may erect, construct and maintain, and use for all purposes connected with or incident to the work of the public schools or library or art gallery or museum, and let out to others for compensation, an auditorium or public hall suitable for public gatherings. The auditorium may be erected or constructed either in connection with the building devoted to the public library, art gallery or museum, or separate therefrom. The proceeds of rents over expenses shall be used for the purchase of books for the public library.

(L. 1963 p. 200 § 12-15)

(Source: RSMo 1959 § 165.540)



Section 177.161 Contracts for erection and repair of school buildings — bids required when.

Effective 28 Aug 1981

Title XI EDUCATION AND LIBRARIES

177.161. Contracts for erection and repair of school buildings — bids required when. — In metropolitan school districts, all contracts for the erection of school buildings and all contracts for repairs and alterations or additions to school property or materials, equipment or apparatus to be furnished exceeding the sum of five thousand dollars shall be made by the board of education, after public letting, to the lowest responsible bidder complying with the terms of the letting. The necessary specifications and drawings shall be prepared for all such work, and bids therefor shall be solicited by advertisement as the board of education provides. No bid shall be entertained by the board of education which is not made in accordance with the specifications and drawings furnished and all contracts shall be let to the lowest responsible bidder complying with the terms of the letting. The board of education shall have the right to reject any and all bids. Contracts involving the expenditure of less than five thousand dollars for work to be done and materials or equipment to be furnished may be made directly by the superintendent of schools, or by the other officer or employee of the board of education that he designates with the approval of the board, without public letting and without advertising for or inviting bids. The board of education may, however, use its own employees to alter, maintain and repair school buildings, to maintain and repair apparatus or equipment, or to make improvements of school grounds without the letting of contracts whenever the total cost of labor on the job does not exceed the amount of twenty thousand dollars.

(L. 1963 p. 200 § 12-16, A.L. 1967 p. 238, A.L. 1981 H.B. 854)

(Source: RSMo 1959 § 165.603)



Section 177.171 Contracts for furnishing school supplies — bids required when.

Effective 28 Aug 1981

Title XI EDUCATION AND LIBRARIES

177.171. Contracts for furnishing school supplies — bids required when. — The board of education shall cause advertisements to be made under regulations that it provides for proposals for furnishing the supplies required in the schools and by the board. Every contract shall be awarded to the lowest responsible bidder complying with the terms of the letting; but the board shall have and reserve the right to reject any and all bids. The board may authorize the purchase of supplies not exceeding five thousand dollars in amount without letting of contract. The board shall make distribution of supplies through the agencies and in the manner that it deems proper. The board may contract for textbooks or school apparatus for such term of years as it deems proper.

(L. 1963 p. 200 § 12-17, A.L. 1981 H.B. 854)

(Source: RSMo 1959 § 165.607)






Chapter 178 Special Schools and Instruction and Special Districts

Chapter Cross References



Section 178.160 State to furnish funds for readers for blind students, when.

Effective 28 Aug 1994

Title XI EDUCATION AND LIBRARIES

178.160. State to furnish funds for readers for blind students, when. — 1. Whenever a blind person who is a citizen of this state and a pupil in actual attendance in a local school district program or a special school district program or in actual attendance at a college, university, technical or professional school located in this state and authorized by law to grant degrees, other than an institution established for the regular instruction of the blind, applies to rehabilitation services for the blind for the aid provided under this section, the state shall pay the sum of five hundred dollars per annum with which to employ a person or persons to read to the pupil from textbooks and pamphlets used by him in his studies at the college, university or school.

2. Blind persons who are eligible to receive the services of a reader under provisions of any other state or federal program are not eligible to receive the aid provided under this section. However, money shall be paid under this section as matching funds to the extent required to provide services of a reader to blind persons who are eligible to receive the services of a reader under provisions of any other state or federal program, provided that the matching funds provided under this section shall not exceed five hundred dollars per annum.

(L. 1963 p. 200 § 13-16, A.L. 1977 H.B. 130, A.L. 1994 S.B. 619)

(Source: RSMo 1959 § 177.140)



Section 178.170 Qualifications of reader.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

178.170. Qualifications of reader. — If possible, the person selected as a reader for the blind pupil shall be a person who, in the judgment of the executive officer of the institution, is worthy of the assistance in pursuing his school work which the remuneration provided for in section 178.160 will accord him.

(L. 1963 p. 200 § 13-17)

(Source: RSMo 1959 § 177.150)



Section 178.180 Compensation of reader, how and when paid.

Effective 28 Aug 1994

Title XI EDUCATION AND LIBRARIES

178.180. Compensation of reader, how and when paid. — Except for school districts, the moneys shall be paid monthly out of the general revenue fund of the state, after the beginning of the school year of the institution, by rehabilitation services for the blind, department of social services, to the treasurer of the institution upon his presenting an account showing the names of individuals who received the services and the number of hours of services each received. For school districts, the money shall be paid out of the state school moneys fund upon application to the department of elementary and secondary education showing the actual number of blind pupils attending school in the school district after the beginning of the school year with the regular distribution of state funds provided for in sections 163.081 and 163.082*. The account shall be verified by the executive officer of the school district or institution.

(L. 1963 p. 200 § 13-18, A.L. 1977 H.B. 130, A.L. 1981 H.B. 111, A.L. 1983 S.B. 44 & 45 merged with H.B. 785, A.L. 1994 S.B. 619)

(Source: RSMo 1959 § 177.160)

*Section 163.082 was repealed by H.B. 1450, 1982.



Section 178.280 Board of directors of seven-director district may conduct summer schools.

Effective 28 Aug 1977

Title XI EDUCATION AND LIBRARIES

178.280. Board of directors of seven-director district may conduct summer schools. — The board of education of any seven-director district, in its discretion, may establish and maintain summer schools, making all necessary rules and regulations therefor and fixing the rates of tuition of resident pupils above the age of twenty years and of others who are not entitled to receive free public school privileges in the district.

(L. 1963 p. 200 § 13-28, A.L. 1973 H.B. 158, A.L. 1977 H.B. 130)

(Source: RSMo 1959 § 165.553, A.L. 1961 p. 353 § 165.323)



Section 178.290 Establishment of night schools in certain districts — tuition — use of school buildings.

Effective 28 Aug 1990

Title XI EDUCATION AND LIBRARIES

178.290. Establishment of night schools in certain districts — tuition — use of school buildings. — The school board in any urban district at its discretion, and the school board of any other seven-director district or of any metropolitan district, upon the receipt of a petition signed by fifty or more registered voters of the school district requesting the action, may establish and maintain night schools, make all necessary rules and regulations therefor, fix the rates for tuition of pupils above the age of twenty years and of others who are not entitled to receive free public school privileges in the district, and have general charge and control over the school. The school board may grant the use of, or lease, any of the public school buildings in the district to any responsible party for the purpose of conducting a night school therein. If the use of a school building is granted or leased for such purpose, the party using it shall keep it clean and in good repair and leave it in as good condition as it was when he took charge of it. If the party using the school building fails to comply with this section, the school board shall refuse him further use of it until he complies with this section.

(L. 1963 p. 200 § 13-29, A.L. 1990 H.B. 1070)

(Source: RSMo 1959 §§ 165.120, 165.553)

(1987) Hearing to determine whether certificate of authority should be issued to party proposing sheltered workshop pursuant to the provisions of this section does not qualify as a “contested case” for the purpose of applying special venue statute, section 536.110. Welsch v. Dept. of Elem. and Secondary Ed. 731 S.W.2d 450 (Mo.App.).



Section 178.295 Definitions.

Effective 28 Aug 1989

Title XI EDUCATION AND LIBRARIES

178.295. Definitions. — As used in sections 178.295 to 178.298, the following words and phrases mean:

(1) "Domicile", the place of residence of a child's parents or legal guardian;

(2) "Facility", a place where juveniles are detained pursuant to section 211.141 or placed pursuant to section 211.181;

(3) "Legal guardian", the person appointed by a probate division, circuit court of competent jurisdiction as the guardian of the child's person.

(L. 1982 S.B. 466 § 1 subsecs. 6, 7, A.L. 1989 H.B. 502, et al. merged with S.B. 163)



Section 178.296 Educational programs for juveniles placed or detained in county facilities — state aid.

Effective 01 Jul 2006, see footnote

Title XI EDUCATION AND LIBRARIES

178.296. Educational programs for juveniles placed or detained in county facilities — state aid. — 1. The school districts, except school districts which are part of a special school district, and special school districts in which county- or court-operated facilities for the care and protection of juveniles are located shall provide appropriate educational programs for those juveniles of school age who have not been graduated from the twelfth grade and who are placed in such facilities.

2. School districts and special school districts providing educational programs pursuant to subsection 1 shall be entitled to receive, for nonhandicapped children, the aid provided in section 163.031. Aid for programs for handicapped and severely handicapped children shall be allocated as provided by law. No school district or special school district providing educational programs pursuant to subsection 1 shall be required to expend on such programs funds in excess of those received by the district under the provisions of sections 178.295 to 178.298.

(L. 1982 S.B. 466 § 1 subsecs. 1, 2, A.L. 2005 S.B. 287)

Effective 7-01-06



Section 178.297 Cost of programs, how paid — school district may contract with other district to provide services, when — failure of contracting district to pay, procedure.

Effective 28 Aug 1989

Title XI EDUCATION AND LIBRARIES

178.297. Cost of programs, how paid — school district may contract with other district to provide services, when — failure of contracting district to pay, procedure. — 1. Each school district, except school districts which are a part of a special school district, and special school districts constituting the domicile of any handicapped or severely handicapped child for whom special educational services are provided pursuant to the provisions of subsection 1 of section 178.296, shall pay toward the cost for the educational services the amounts provided in section 162.970. Each school district, other than special school districts, constituting the domicile of any nonhandicapped child for whom an educational program is provided pursuant to the provisions of subsection 1 of section 178.296 shall pay toward the cost of such educational program the per-pupil cost of the district providing the educational program which exceeds the state aid per pupil of such district; however, the district providing the educational program shall not exceed maximum allowable costs as determined by the state board of education. A school district providing an educational program pursuant to the provisions of subsection 1 of section 178.296 shall authenticate costs in a manner acceptable to the state board of education. A school district in which county- or court-operated facilities for the care and protection of juveniles are located may contract with another school district, government agency or private agency to provide the education program required by subsection 1 of section 178.296. Each receiving district shall annually submit a plan of expenditures for such students to the state department of elementary and secondary education for its approval of charges for students which are received by the district.

2. The amounts, as provided in subsection 1 of this section, for which the domiciliary school district or special school district is responsible, shall be paid by such district directly to the serving district. The serving district may send written vouchers for payment as provided in section 162.970 and in event the responsible district fails to pay the appropriate amount within the time allowed in such section, the department of elementary and secondary education shall proceed in the manner provided therein to enforce payment.

(L. 1982 S.B. 466 § 1 subsecs. 3, 4, A.L. 1989 H.B. 502, et al. merged with S.B. 163)



Section 178.298 Notice to school district of juvenile's placement or detention, when.

Effective 28 Aug 1982

Title XI EDUCATION AND LIBRARIES

178.298. Notice to school district of juvenile's placement or detention, when. — Within twenty-four hours, excluding weekends and legal holidays, after ordering the detention or placement of a juvenile of school age who has not been graduated from the twelfth grade in a facility as defined in section 178.295, the court shall notify the school district or special school district responsible for providing an educational program for the juvenile of the name and place of the facility where the juvenile is placed. The notice shall be given to the school board of the district or to an employee of the school board designated by the school board.

(L. 1982 S.B. 466 § 1 subsec. 5)



Section 178.300 Part-time schools established, when.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

178.300. Part-time schools established, when. — Whenever in any school district in this state not less than twenty-five employment certificates for children under sixteen years of age have been issued and are in full force and effect, the school district shall establish and maintain part-time schools, departments or classes for the employed children for not less than four hours per week and for a term not less than that in which schools are regularly in session in the district.

(L. 1963 p. 200 § 13-30)

(Source: RSMo 1959 § 162.200)

CROSS REFERENCES:

Child labor, 294.011 to 294.110

Compulsory attendance of part-time schools, 167.051



Section 178.310 State board to establish standards.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

178.310. State board to establish standards. — The state board of education shall establish standards for the establishment and maintenance of the schools.

(L. 1963 p. 200 § 13-31)

(Source: RSMo 1959 § 162.210)



Section 178.320 Federal funds available, when.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

178.320. Federal funds available, when. — Whenever the part-time schools meet the standards of the federal act and the standards established by the state board of education, they shall be entitled to share in the distribution of the federal funds available under the provisions of the federal act, and the state funds appropriated for the promotion of vocational education under the provisions of the Missouri vocational education law.

(L. 1963 p. 200 § 13-32)

(Source: RSMo 1959 § 162.220)



Section 178.330 Attendance counted as part of employment time.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

178.330. Attendance counted as part of employment time. — The attendance of the part-time school, department or class shall be counted as a part of the time the minor can be employed.

(L. 1963 p. 200 § 13-33)

(Source: RSMo 1959 § 162.230)

CROSS REFERENCE:

Hours of work for minors, 294.030



Section 178.340 State and local boards of education to administer law.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

178.340. State and local boards of education to administer law. — The state board of education is responsible for the execution of sections 178.300 to 178.360. The local school boards or school authorities maintaining the instruction given are responsible for the local administration of the sections.

(L. 1963 p. 200 § 13-34)

(Source: RSMo 1959 § 162.240)



Section 178.350 District may be excused from maintaining part-time school.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

178.350. District may be excused from maintaining part-time school. — The state board of education may, upon special hearing in each case, excuse a school district from either establishing or maintaining part-time schooling.

(L. 1963 p. 200 § 13-35)

(Source: RSMo 1959 § 162.250)



Section 178.360 Annual report of state board.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

178.360. Annual report of state board. — The state board of education shall make an annual report to the legislature of its administration of sections 178.300 to 178.360, with its policies and regulations, and the statistics and finances involved.

(L. 1963 p. 200 § 13-36)

(Source: RSMo 1959 § 162.260)



Section 178.370 Establishment of two-year college courses.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

178.370. Establishment of two-year college courses. — Any public school district in this state which has a fully accredited high school may provide for two-year college courses in the schools, on the approval of and subject to the supervision of the coordinating board for higher education.

(L. 1963 p. 200 § 13-37)

(Source: RSMo 1959 § 165.123)

CROSS REFERENCE:

Discipline, community college students, 178.835



Section 178.380 Per capita cost of courses to be determined — tuition.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

178.380. Per capita cost of courses to be determined — tuition. — The school board of the district, before the establishment of the courses of instruction, shall determine as near as possible the per capita cost of the college courses in the school and state the amount in its application to the coordinating board for higher education. Upon the approval of the college courses by the coordinating board for higher education and upon the establishment of the college courses in the district, the school board may require of all resident students over twenty years of age and also all nonresident students desiring to take the courses at the school a tuition fee in the sum thought to be necessary for the maintenance of the college courses in the school, taking into consideration the other funds provided by law for the support of such college courses.

(L. 1963 p. 200 § 13-38)

(Source: RSMo 1959 § 165.127)



Section 178.390 Board may set aside funds for pupils' tuition.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

178.390. Board may set aside funds for pupils' tuition. — The school board of any school district in this state in order to carry out the provisions of sections 178.370 to 178.400, may set aside from its funds for school purposes any sum that is not needed to maintain the elementary and high schools in the district, for the purpose of paying, or contributing to the payment of, the tuition of its students who have completed the high school course and who attend a school that maintains such college courses in any other district. In the event that the sum is not sufficient to pay the tuition fixed by the board the sum shall be prorated among the students taking the college courses. No district shall set aside for the purpose a sum greater than the amount necessary to pay the tuition so fixed by the receiving school district.

(L. 1963 p. 200 § 13-39)

(Source: RSMo 1959 § 165.133)



Section 178.400 Community colleges established prior to October 13, 1961, supervision of — community college district may be created from public school district, procedure — taxation, how affected.

Effective 28 Aug 1981

Title XI EDUCATION AND LIBRARIES

178.400. Community colleges established prior to October 13, 1961, supervision of — community college district may be created from public school district, procedure — taxation, how affected. — 1. All community colleges established prior to October 13, 1961, are under the supervision of the coordinating board for higher education and shall conform to the scholastic standards established by the coordinating board, but no such district may be dissolved except as now provided by law and in no instance because it does not meet the standards for organization established by the coordinating board under the provisions of section 178.770; except that no community college established under section 178.370 shall be denied state aid nor lose its accreditation for a period of not less than ten years from October 13, 1975, if it continues to offer courses equal or superior to the courses offered on October 13, 1961, and continues to have an enrollment equal to or greater than its enrollment on October 13, 1961.

2. A community college established in a public school district prior to October 13, 1961, and operated continuously thereafter shall be considered to have met the established standards of the coordinating board for organization as a community college district and may petition the coordinating board for higher education to be organized under the provisions of sections 178.770 to 178.890, the boundaries of the proposed community college district to be coterminous with the old district boundaries. Upon receipt of a petition as provided in section 178.800, the coordinating board shall call for an election in the proposed district as provided by law.

3. If the proposal to organize a community college district under the provisions of sections 178.770 to 178.890 is approved by the voters, the rate of levy of the school district property tax shall be lowered by the percentage of the rate that was assigned in the school district the preceding tax year for community college purposes, and the lowered tax rate shall thereafter be considered as the last rate approved by the voters and shall be increased only as provided by law and in accordance with Article X, Section 11(c) of the Constitution of the State of Missouri.

(L. 1963 p. 200 § 13-40, A.L. 1965 p. 307, A.L. 1975 H.B. 243, A.L. 1981 S.B. 83)

(Source: L. 1961 p. 357 § 16)



Section 178.411 Definitions — duties of state board of education — fee waiver, effect on agency benefits — eligibility requirements — no guarantee of acceptance in or graduation from program — rules, promulgation, procedure.

Effective 28 Aug 1995

Title XI EDUCATION AND LIBRARIES

178.411. Definitions — duties of state board of education — fee waiver, effect on agency benefits — eligibility requirements — no guarantee of acceptance in or graduation from program — rules, promulgation, procedure. — 1. As used in this section, the following terms mean:

(1) "Board", state board of education;

(2) "Course", any unit of study for which an institution awards credit hours toward the completion of an education program;

(3) "Fee", any tuition or fee or both charged by an institution for attendance at that institution by a resident of this state;

(4) "Fee waiver", the relinquishment by the institution of its charge of fees to a homemaker according to the provisions of this section;

(5) "Homemaker", an individual whose principal job has been homemaking, who has lost his or her main source of income because of divorce, separation, death or disability of a spouse, long-term family income below poverty level, or loss of eligibility for public assistance, and who has not been employed on a full-time basis of forty hours per week for at least three years. Such full-time employment shall not include seasonal occupations;

(6) "Institution", a public area vocational-technical school or a public community college as established in this chapter;

(7) "Training program ready", the completion by a homemaker of a comprehensive vocational assessment of interests, aptitudes and abilities inventories or tests to ensure appropriate vocational educational placement from an approved vocational assessment/evaluation program, including the completion of a vocational orientation involving career decision-making activities, career exploration into nontraditional programs, new technologies and high demand occupations;

(8) "Vocational education program", an educational program for less than a baccalaureate degree, the controlling purpose of which is to prepare for profitable employment.

2. The board shall be the administrative agency for the implementation of this section. The board shall:

(1) Promulgate rules and regulations for the implementation of this section;

(2) Determine the procedures necessary for a homemaker to apply for and receive a fee waiver and provide the necessary forms;

(3) Determine eligibility guidelines for an institution to follow in the event that more homemakers apply for fee waivers in vocational education programs than the institution can accommodate in any particular enrollment period;

(4) Determine guidelines for individual eligibility and minimum standards in order for a homemaker to become and to remain eligible to receive a fee waiver, including becoming training program ready;

(5) Distribute annual grants to the institutions within the amounts appropriated therefor according to the provisions of this section.

3. No rule or portion of a rule promulgated under the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

4. Any other provision of the law to the contrary notwithstanding, an institution may waive the fee required for attendance in a vocational education program by a homemaker. Unless otherwise required by federal law, the receipt of the fee waiver shall not cause a reduction from any other agency benefits while the individual is enrolled in a vocational education program and for a period of six months after exit to full-time unsubsidized employment.

5. Within the limits of the amounts appropriated therefor, the board shall award an annual grant to each institution for fee waivers. The appropriated amount shall be divided between the area vocational-technical schools and the community colleges and shall be distributed according to the state plan for federal vocational education funds.

6. A homemaker may receive a fee waiver from an institution if at the time of application and throughout the period during which the homemaker is receiving such waiver the homemaker is a citizen or permanent resident of the United States, is a resident of the state of Missouri as defined by the board, and is enrolled or has been accepted for enrollment in a vocational education program the purpose of which is to prepare for gainful employment. In no event shall a homemaker receive additional fee waivers beyond the completion of the vocational education program for which the homemaker is enrolled. A homemaker may change from one program to another prior to completion of the original program without loss of eligibility; provided, however, that the total credit hours for which fees are waived shall not exceed the equivalent credit hours of a community college associate's degree.

7. Nothing in this section shall be construed as a promise or guarantee that a homemaker will be admitted to an institution or to a particular program within that institution, that a homemaker will be allowed to continue after having been admitted, or will be graduated from a program at an institution. Each institution's rules and policies on student advancement shall apply to homemakers receiving fee waivers. An institution may subsequently refuse to waive fees if the homemaker has not made satisfactory progress or has withdrawn from the program prior to completion of the course without cause according to the institution's rules.

(L. 1988 H.B. 1456 § 22, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 178.420 Definitions.

Effective 01 Jul 2014, see footnote

Title XI EDUCATION AND LIBRARIES

178.420. Definitions. — Unless a different meaning is clearly required by the context, the following words and phrases as used in sections 178.420 to 178.580 mean:

(1) "Prevocational education", education of less than college grade which gives children an elementary acquaintance with different vocational activities, arts or occupations and better prepares them to make an intelligent choice of a vocation;

(2) "State Technical College of Missouri", a public institution with an independent governing board, appointed by the governor and confirmed by the senate, that has been designated by the general assembly to provide only postsecondary vocational and technical education programs leading to the granting of certificates, diplomas, associate of applied science degrees or a combination thereof, but not including associate of the arts or baccalaureate or higher degrees, the controlling purpose of which is to prepare students for profitable employment;

(3) "Vocational education", education of less than college grade, the controlling purpose of which is to fit for profitable employment.

(L. 1963 p. 200 § 13-42, A.L. 1991 H.B. 51, et al., A.L. 1995 S.B. 101, A.L. 2013 H.B. 673)

(Source: RSMo 1959 § 162.010)

Effective 7-01-14



Section 178.430 Acceptance of federal acts and funds.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

178.430. Acceptance of federal acts and funds. — 1. The act of congress enacted by the 65th Congress at the second session thereof, entitled "An act to provide for the promotion of vocational education; to provide for cooperation with the states in the promotion of such education in agriculture and the trades and industries and home economics; to provide for cooperation with the states in the preparation of teachers of vocational subjects; and to authorize the appropriation of money and regulate its expenditures" and approved February 23, 1917 (20 U.S.C.A. §§ 11-28); Public Law 346, enacted by the 78th Congress, entitled "Servicemen's Readjustment Act of 1944", and approved June 22, 1944; Public Law 679 entitled "To authorize the Veterans Administration to reimburse state and local agencies for expenses incurred in rendering services in connection with the administration of certain training programs for veterans and for other purposes, enacted August 8, 1946" and any other subsequent acts of congress which provide federal funds for public schools or other educational agencies and for the necessary administration and supervision of the same, are accepted.

2. The benefits of all funds appropriated under the provisions of such acts are accepted as provided in the acts.

(L. 1963 p. 200 § 13-43)

(Source: RSMo 1959 § 162.020, 162.030)



Section 178.440 State board of education to cooperate with federal authorities.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

178.440. State board of education to cooperate with federal authorities. — The state board of education is designated as the state board of education as provided in the acts of congress, is charged with the duty and responsibility of cooperating with the federal board for vocational education in the administration of the acts, and is given all power necessary to such cooperation. The state board of education in submitting plans for the training of teachers, supervisors and directors of agricultural subjects, and teachers of trade and industrial and home economic subjects, as required in the acts of congress, shall provide that they shall be trained in the state colleges and state teachers colleges of Missouri, the University of Missouri, or in a school maintained in a school district of a city of seventy-five thousand or more inhabitants, insofar as their training can be provided in schools.

(L. 1963 p. 200 § 13-44)

(Source: RSMo 1959 § 162.040)



Section 178.450 Duties of state board of education.

Effective 28 Aug 1991

Title XI EDUCATION AND LIBRARIES

178.450. Duties of state board of education. — The state board of education shall make studies and investigations relating to prevocational, vocational and postsecondary training in agriculture, industrial, home economics and commercial subjects; promote and aid in the establishment by local communities of public schools, departments and classes, giving training in such subjects; cooperate with local communities in the maintenance of the schools, departments and classes; establish standards for, test the qualifications of, and issue certificates to the teachers and supervisors of such subjects, and cooperate in the maintenance of schools, departments and classes supported and controlled by the public for the preparation of teachers and supervisors of such subjects.

(L. 1963 p. 200 § 13-45, A.L. 1991 H.B. 51, et al.)

(Source: RSMo 1959 § 162.080)



Section 178.460 State treasurer to be custodian of funds.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

178.460. State treasurer to be custodian of funds. — The state treasurer is the custodian of funds for vocational education, as provided in the acts of congress, and is charged with the duty and responsibility of receiving and providing for the proper custody and for the proper disbursements on requisition of the state board of education of moneys paid to the state from the appropriations made under the provisions of the acts of congress.

(L. 1963 p. 200 § 13-46)

(Source: RSMo 1959 § 162.060)



Section 178.470 Report to the general assembly.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

178.470. Report to the general assembly. — The state treasurer as custodian of funds for vocational education and the director of revenue shall include in the annual report to the general assembly required by section 32.060 a report of the receipts and disbursements of moneys received under the provisions of the acts of congress.

(L. 1963 p. 200 § 13-47)

(Source: RSMo 1959 § 162.070)



Section 178.480 Approved schools to receive federal money, when — appropriation of state's share.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

178.480. Approved schools to receive federal money, when — appropriation of state's share. — Any approved school, department or class giving instruction in agriculture, industrial, home economics, or commercial subjects is entitled to share in the federal money, conditioned that for each dollar of federal money expended for salaries the state or local community, or both, shall expend an equal amount. The state board of education shall recommend to each session of the general assembly the amount of money which should be appropriated by the state for such allotments during each succeeding biennial period.

(L. 1963 p. 200 § 13-48)

(Source: RSMo 1959 § 162.090)



Section 178.490 Local boards may contract for vocational education services.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

178.490. Local boards may contract for vocational education services. — Whenever the board of education of any school district maintaining a high school in this state desires to form a contractual relation for the purpose of providing vocational education services for high school students not available within the school district, the board of education of the school district may contract with any other school district or districts or any state institution of higher learning maintaining a high school in the state of Missouri to supply the vocational education services for high school students that are not provided in the respective districts. For purposes of sections 178.490 to 178.510 vocational education shall be as defined by the state board of education.

(L. 1963 p. 200 § 13-49)

(Source: RSMo 1959 § 162.100)



Section 178.500 May also contract for additional instruction in approved courses.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

178.500. May also contract for additional instruction in approved courses. — The school boards of school districts entering into contract for vocational education services for high school students enrolled in one or more vocational courses may also contract for additional instruction in courses of study approved by the state board of education for graduation from high school in the state of Missouri.

(L. 1963 p. 200 § 13-50)

(Source: RSMo 1959 § 162.110)



Section 178.510 Contracting district to pay tuition — apportionment of state aid.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

178.510. Contracting district to pay tuition — apportionment of state aid. — The board of education of the contracting district shall pay to the receiving school district or state institution of higher learning a tuition fee which shall include the per pupil cost from teachers, incidental, building and repairs for supplying the school services, less the per pupil share of any state or federal reimbursement or other state aid paid to the receiving school on account of the attendance of the pupils from the contracting district. In case of any disagreement as to the amount of the cost of the services either or both of the contracting parties may submit the facts to the state board of education and its decision in the matter shall be final. The receiving school shall report to the sending school the attendance of all pupils covered under the contracts and the attendance of the pupils shall be credited as provided by law for the apportionment of the state school moneys by the state board of education. If the sending school district transports pupils under the contract, there shall be apportioned from the state school moneys fund a transportation reimbursement as provided for in section 163.161.

(L. 1963 p. 200 § 13-51)

(Source: RSMo 1959 § 162.120)



Section 178.520 Vocational education fund — how obtained when no state appropriation is made.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

178.520. Vocational education fund — how obtained when no state appropriation is made. — Whenever the general assembly makes no other appropriation for carrying out the provisions of sections 178.420 to 178.580 or makes an appropriation which is not sufficient to entitle this state to all the federal moneys which may be allotted to it, the school board of any school district in this state, the board of regents of any state college or state teachers college, and the board of curators of the university may make the appropriations from any funds under their control that are necessary to enable the school district, state college, state teachers college or university to take advantage of the provisions of sections 178.420 to 178.580. When the appropriation has been made, a warrant shall be drawn in favor of the treasurer of the state of Missouri for the amount. The moneys so received from the various school districts, state colleges, state teachers colleges and state university shall be placed by the state treasurer into a special fund to be known as the "Vocational Education Fund", and shall be the "state money" referred to in sections 178.420 to 178.580. The state board of education shall pay back to any school district, state college, state teachers college, or university, out of the vocational education fund:

(1) Any surplus money paid into the fund by it and which shall not be needed to secure for it the benefits of this law, and

(2) All money paid by it, if it fails to meet prescribed conditions and is therefore unable to participate in the distribution of federal moneys under sections 178.420 to 178.580.

(L. 1963 p. 200 § 13-52)

(Source: RSMo 1959 § 162.130)



Section 178.530 State board to establish standards, inspect and approve schools — local boards to report — allocation of money — standards for agricultural education.

Effective 01 Jul 2014, see footnote

Title XI EDUCATION AND LIBRARIES

178.530. State board to establish standards, inspect and approve schools — local boards to report — allocation of money — standards for agricultural education. — 1. The state board of education shall establish standards and annually inspect, as a basis for approval, all public prevocational, vocational schools, State Technical College of Missouri, departments and classes receiving state or federal moneys for giving training in agriculture, industrial, home economics and commercial subjects and all schools, departments and classes receiving state or federal moneys for the preparation of teachers and supervisors of such subjects. The public prevocational and vocational schools, State Technical College of Missouri, departments, and classes, and the training schools, departments and classes are entitled to the state or federal moneys so long as they are approved by the state board of education, as to site, plant, equipment, qualifications of teachers, admission of pupils, courses of study and methods of instruction. All disbursements of state or federal moneys for the benefit of the approved prevocational and vocational schools, State Technical College of Missouri, departments and classes shall be made semiannually. The school board of each approved school or the governing body of State Technical College of Missouri shall file a report with the state board of education at the times and in the form that the state board requires. Upon receipt of a satisfactory report, the state board of education shall certify to the commissioner of administration for his approval the amount of the state and federal moneys due the school district or State Technical College of Missouri. The amount due the school district shall be certified by the commissioner of administration and proper warrant therefor shall be issued to the district treasurer or State Technical College of Missouri.

2. Notwithstanding the provisions of subsection 1 of this section, the state board of education shall establish standards for agricultural education that may be adopted by a private school accredited by an agency recognized by the United States Department of Education as an accreditor of private schools that wishes to provide quality vocational programming outside the requirements of, but consistent with, the federal Vocational Education Act. Such standards shall be sufficient to qualify a private school to apply to the state chapter for approval of a local chapter of a federally chartered national agricultural education association on a form developed for that purpose by the department of elementary and secondary education without eligibility to receive state or federal funding for agricultural vocational education. The provisions of this subsection shall not be construed to create eligibility for a private school to receive state or federal funding for agricultural vocational education, but shall not prohibit a private school from receiving state or federal funds for which such private school would otherwise be eligible for agricultural vocational education. Any such private school shall reimburse the department annually for the cost of oversight and maintenance of the program.

(L. 1963 p. 200 § 13-53, A.L. 1977 S.B. 82 merged with H.B. 130, A.L. 1991 H.B. 51, et al., A.L. 1995 S.B. 101, A.L. 2012 S.B. 599 merged with S.B. 631, A.L. 2013 H.B. 673)

(Source: RSMo 1959 § 162.140)

Effective 7-01-14



Section 178.540 Commissioner of education to be executive officer — assistants.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

178.540. Commissioner of education to be executive officer — assistants. — The state commissioner of education is the executive officer of the state board for the administration of sections 178.420 to 178.580. He shall appoint, with the approval of the board, the assistants that are necessary to properly carry out the provisions of sections 178.420 to 178.580.

(L. 1963 p. 200 § 13-54)

(Source: RSMo 1959 § 162.150)



Section 178.550 Career and technical education student protection act — council established, members, terms, meetings, duties.

Effective 28 Aug 2016

Title XI EDUCATION AND LIBRARIES

178.550. Career and technical education student protection act — council established, members, terms, meetings, duties. — 1. This section shall be known and may be cited as the “Career and Technical Education Student Protection Act”. There is hereby established the “Career and Technical Education Advisory Council” within the department of elementary and secondary education.

2. The advisory council shall be composed of fifteen members who shall be Missouri residents. The commissioner of education shall appoint the following members:

(1) A director or administrator of a career and technical education center;

(2) An individual from the business community with a background in commerce;

(3) A representative from State Technical College of Missouri;

(4) Three current or retired career and technical education teachers who also serve or served as an advisor to any of the nationally recognized career and technical education student organizations of:

(a) DECA;

(b) Future Business Leaders of America (FBLA);

(c) FFA;

(d) Family, Career and Community Leaders of America (FCCLA);

(e) Health Occupations Students of America (HOSA);

(f) SkillsUSA; or

(g) Technology Student Association (TSA);

(5) A representative from a business organization, association of businesses, or a business coalition;

(6) A representative from a Missouri community college;

(7) A representative from Southeast Missouri State University or the University of Central Missouri;

(8) An individual participating in an apprenticeship recognized by the department of labor and industrial relations or approved by the United States Department of Labor’s Office of Apprenticeship;

(9) A school administrator or school superintendent of a school that offers career and technical education.

3. Members shall serve a term of five years except for the initial appointments, which shall be for the following lengths:

(1) One member shall be appointed for a term of one year;

(2) Two members shall be appointed for a term of two years;

(3) Two members shall be appointed for a term of three years;

(4) Three members shall be appointed for a term of four years;

(5) Three members shall be appointed for a term of five years.

4. Four members shall be from the general assembly. The president pro tempore of the senate shall appoint two members of the senate of whom not more than one shall be of the same party. The speaker of the house of representatives shall appoint two members of the house of representatives of whom not more than one shall be of the same party. The legislative members shall serve on the advisory council until such time as they resign, are no longer members of the general assembly, or are replaced by new appointments.

5. The advisory council shall have three nonvoting ex officio members:

(1) A director of guidance and counseling services at the department of elementary and secondary education, or a similar position if such position ceases to exist;

(2) The director of the division of workforce development; and

(3) A member of the coordinating board for higher education, as selected by the coordinating board.

6. The assistant commissioner for the office of college and career readiness of the department of elementary and secondary education shall provide staff assistance to the advisory council.

7. The advisory council shall meet at least four times annually. The advisory council may make all rules it deems necessary to enable it to conduct its meetings, elect its officers, and set the terms and duties of its officers. The advisory council shall elect from among its members a chairperson, vice chairperson, a secretary-reporter, and such other officers as it deems necessary. Members of the advisory council shall serve without compensation but may be reimbursed for actual expenses necessary to the performance of their official duties for the advisory council.

8. Any business to come before the advisory council shall be available on the advisory council’s internet website at least seven business days prior to the start of each meeting. All records of any decisions, votes, exhibits, or outcomes shall be available on the advisory council’s internet website within forty-eight hours following the conclusion of every meeting. Any materials prepared for the members shall be delivered to the members at least five days before the meeting, and to the extent such materials are public records as defined in section 610.010 and are not permitted to be closed under section 610.021, shall be made available on the advisory council’s internet website at least five business days in advance of the meeting.

9. The advisory council shall make an annual written report to the state board of education and the commissioner of education regarding the development, implementation, and administration of the state budget for career and technical education.

10. The advisory council shall annually submit written recommendations to the state board of education and the commissioner of education regarding the oversight and procedures for the handling of funds for student career and technical education organizations.

11. The advisory council shall:

(1) Develop a comprehensive statewide short- and long-range strategic plan for career and technical education;

(2) Identify service gaps and provide advice on methods to close such gaps as they relate to youth and adult employees, workforce development, and employers on training needs;

(3) Confer with public and private entities for the purpose of promoting and improving career and technical education;

(4) Identify legislative recommendations to improve career and technical education;

(5) Promote coordination of existing career and technical education programs;

(6) Adopt, alter, or repeal by its own bylaws, rules and regulations governing the manner in which its business may be transacted.

12. For purposes of this section, the department of elementary and secondary education shall provide such documentation and information as to allow the advisory council to be effective.

13. For purposes of this section, “advisory council” shall mean the career and technical education advisory council.

(L. 1963 p. 200 § 13-55, A.L. 2013 H.B. 542 merged with S.B. 9 merged with S.B. 17, A.L. 2016 S.B. 620 & 582)

(Source: RSMo 1959 § 162.160)



Section 178.560 Advisory committee to be appointed in each district offering vocational subjects — no compensation.

Effective 01 Jul 2014, see footnote

Title XI EDUCATION AND LIBRARIES

178.560. Advisory committee to be appointed in each district offering vocational subjects — no compensation. — The school board of any school district or the governing board of State Technical College of Missouri maintaining a prevocational or vocational school, State Technical College of Missouri, department or class receiving the benefit of state or federal moneys under the provisions of sections 178.420 to 178.580, as a condition of approval by the state board of education and the state commissioner of education, shall appoint persons of experience in agriculture, industry, home economics and commerce to give advice and assistance to the school board or governing board in the establishment and maintenance of the schools, departments and classes. The persons of experience shall serve without compensation.

(L. 1963 p. 200 § 13-56, A.L. 1991 H.B. 51, et al., A.L. 1995 S.B. 101, A.L. 2013 H.B. 673)

(Source: RSMo 1959 § 162.170)

Effective 7-01-14



Section 178.570 State board may incur necessary administration expenses.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

178.570. State board may incur necessary administration expenses. — The state board of education may incur the expenditures for the salaries of assistants and the office and other expenses that it deems necessary to the proper administration of sections 178.420 to 178.580 and of the funds allotted to the state of Missouri under the provisions of the acts of congress.

(L. 1963 p. 200 § 13-57)

(Source: RSMo 1959 § 162.050, 162.180)



Section 178.580 State board to report to general assembly.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

178.580. State board to report to general assembly. — The state board shall make to the general assembly at each biennial session thereof, a report on the administration of this law and the acts of congress accepted by this law and on the expenditures of money by the state under the provisions of this law and the acts of congress.

(L. 1963 p. 200 § 13-58)

(Source: RSMo 1959 § 162.190)



Section 178.585 Upgrade of vocational and technical education — advisory committees — listing of demand occupations — use of funds.

Effective 01 Jul 2014, see footnote

Title XI EDUCATION AND LIBRARIES

178.585. Upgrade of vocational and technical education — advisory committees — listing of demand occupations — use of funds. — 1. Under rules and regulations of the state board of education, the commissioner of education, in cooperation with the director of the division of workforce development of the department of economic development, shall establish procedures to provide grants to public high schools, vocational-technical schools, State Technical College of Missouri, and community colleges solely for the purpose of new programs, curriculum enhancement, equipment and facilities so as to upgrade vocational and technical education in the state.

2. Each vocational-technical school, community college, State Technical College of Missouri, and school district of any public high school receiving a grant authorized by this section shall have an advisory committee composed of local business persons, labor leaders, parents, senior citizens, community leaders and teachers to establish a plan to ensure that students who graduate from the vocational-technical school, community college, State Technical College of Missouri, or public high school proceed to a four-year college or high-wage job with workplace-skill development opportunities.

3. The director of the department of economic development shall provide annually to the commissioner of education a listing of demand occupations in the state including substate projections. The listing shall include those occupations for which, in the judgment of the director of the department of economic development, there is a critical shortage to meet present or future employment needs necessary to the economic growth and competitiveness of the state.

4. In any fiscal year, at least seventy-five percent of all moneys for the grant awards authorized by this section shall be to public high schools, vocational-technical schools, State Technical College of Missouri, or community colleges for new programs, curriculum enhancement or equipment necessary to address demand occupations identified pursuant to subsection 3 of this section.

(L. 1993 S.B. 380 § 16, A.L. 1995 S.B. 101, A.L. 2008 H.B. 2041, A.L. 2013 H.B. 673)

Effective 7-01-14

(1996) Contingent referendum provision was found to be an unconstitutional delegation of legislative authority thereby making section 143.107 void. Akin v. Director of Revenue, 934 S.W.2d 295 (Mo.banc).



Section 178.590 Acceptance of federal acts to provide for vocational rehabilitation of certain persons.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

178.590. Acceptance of federal acts to provide for vocational rehabilitation of certain persons. — The provisions and benefits of the act of congress, entitled "An act to provide for the promotion of vocational rehabilitation of persons disabled in industry or otherwise and their return to civil employment", approved June 2, 1920, (29 U.S.C.A. §§ 31 to 41), and any amendments thereto are accepted.

(L. 1963 p. 200 § 13-59)

(Source: RSMo 1959 § 162.280)



Section 178.600 State treasurer to be custodian of funds — disbursement.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

178.600. State treasurer to be custodian of funds — disbursement. — The state treasurer is designated and appointed custodian of all moneys received by the state from appropriations made by the Congress of the United States for the vocational rehabilitation of persons disabled in industry or otherwise, and may receive and provide for the proper custody of the moneys and may make disbursements therefrom upon the order of the state board of education.

(L. 1963 p. 200 § 13-60)

(Source: RSMo 1959 § 162.290)



Section 178.610 Duties of state board of education.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

178.610. Duties of state board of education. — The state board of education shall:

(1) Cooperate with the federal board for vocational education in the administration of the provisions of the act, approved June 2, 1920, and amendments thereto;

(2) Prescribe and provide the courses of vocational training that are necessary for the vocational rehabilitation of persons disabled in industry or otherwise;

(3) Provide for the supervision of the training and appoint the assistants necessary to administer the act, and fix their compensation;

(4) Direct the disbursement and administer the use of all funds provided by the federal government and allotted for the vocational rehabilitation of such persons.

(L. 1963 p. 200 § 13-61)

(Source: RSMo 1959 § 162.300)



Section 178.620 State board to formulate plan of cooperation.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

178.620. State board to formulate plan of cooperation. — The state board of education shall formulate a plan of cooperation in carrying out the provisions of sections 178.590 to 178.630 and of the act of Congress, with the Missouri workers' compensation commission.

(L. 1963 p. 200 § 13-62)

(Source: RSMo 1959 § 162.310)



Section 178.630 State board may receive gifts and donations — fund created — use — report.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

178.630. State board may receive gifts and donations — fund created — use — report. — The state board of education may receive gifts and donations, either from public or private sources, that are offered unconditionally or under conditions related to the vocational rehabilitation of persons disabled in industry or otherwise and consistent with the provisions of sections 178.590 to 178.630. All moneys received as gifts or donations shall be deposited in the state treasury and shall constitute a permanent fund to be called the special fund for the vocational rehabilitation of disabled persons, to be used by the board to defray the expenses of vocational rehabilitation in special cases including the payment of necessary expenses of persons undergoing training. A full report of all gifts and donations offered and accepted, together with the names of the donors and the respective amounts contributed by each, and all disbursements therefrom shall be submitted biennially to the general assembly.

(L. 1963 p. 200 § 13-63)

(Source: RSMo 1959 § 162.320)



Section 178.631 State Technical College of Missouri established by gift to state of the Osage R-II school district.

Effective 01 Jul 2014, see footnote

Title XI EDUCATION AND LIBRARIES

178.631. State Technical College of Missouri established by gift to state of the Osage R-II school district. — If the facilities, equipment, and adjoining grounds of Linn Technical College located in Osage County and commonly known as the East Campus of Linn Technical College, as well as the cash reserves of Linn Technical College are made available to the state of Missouri as a gift by the Osage R-II school district, there shall be established at that site a state technical college, to be known as "State Technical College of Missouri".

(L. 1995 S.B. 101 § 1, A.L. 2013 H.B. 673)

Effective 7-01-14



Section 178.632 Board of regents to be governing board — members, appointment, qualifications, residency requirements.

Effective 01 Jul 2014, see footnote

Title XI EDUCATION AND LIBRARIES

178.632. Board of regents to be governing board — members, appointment, qualifications, residency requirements. — The governing board of State Technical College of Missouri shall be a board of regents composed of seven voting members and one nonvoting student member. Such members shall be appointed by the governor with the advice and consent of the senate after August 28, 1995, and after the conditions of section 178.631 are satisfied. No person shall be appointed to the board who is not a citizen of the United States and who has not been a resident of the state of Missouri for at least two years immediately prior to his appointment. Not less than three voting members shall belong to one of the two major political parties and not less than three shall belong to the other major political party. Not more than two voting members shall reside in Osage County or other immediately contiguous counties.

(L. 1995 S.B. 101 § 2, A.L. 2013 H.B. 673)

Effective 7-01-14



Section 178.633 Terms of voting members — nonvoting members, terms.

Effective 28 Aug 1995

Title XI EDUCATION AND LIBRARIES

178.633. Terms of voting members — nonvoting members, terms. — Voting members of the board shall be appointed for terms of six years, except that of the voting members first appointed, two shall serve for two years, two for four years, and three for six years. The terms and conditions of service for nonvoting members shall be the same as provided by law for the University of Missouri.

(L. 1995 S.B. 101 § 3)



Section 178.634 Board's expenses, to be paid — vacancies, resignations, removals, how filled.

Effective 01 Jul 2014, see footnote

Title XI EDUCATION AND LIBRARIES

178.634. Board's expenses, to be paid — vacancies, resignations, removals, how filled. — The board of regents of State Technical College of Missouri, while attending the meetings of the board, shall receive their actual and necessary expenses, which shall be paid out of the ordinary revenues of the institution. Vacancies in terms of office caused by death, resignation or removal shall be filled in the manner provided by law for such vacancies on the board of curators of the University of Missouri.

(L. 1995 S.B. 101 § 4, A.L. 2013 H.B. 673)

Effective 7-01-14



Section 178.635 Board organization, powers and duties — limitations — bonded indebtedness deemed to be debt of board — bonds retired through tuition revenue.

Effective 01 Jul 2014, see footnote

Title XI EDUCATION AND LIBRARIES

178.635. Board organization, powers and duties — limitations — bonded indebtedness deemed to be debt of board — bonds retired through tuition revenue. — 1. The board of regents of State Technical College of Missouri shall organize in the manner provided by law for the board of curators of the University of Missouri. The powers, duties, authority, responsibilities, privileges, immunities, liabilities and compensation of the board of State Technical College of Missouri in regard to State Technical College of Missouri shall be the same as those prescribed by statute for the board of curators of the University of Missouri in regard to the University of Missouri, except that State Technical College of Missouri shall be operated only as a state technical college. Nothing in this section shall be construed to authorize State Technical College of Missouri to become a community college or a university offering four-year or graduate degrees.

2. All lawful bonded indebtedness incurred by the issuance of revenue bonds, as defined in section 176.010, by State Technical College of Missouri, shall be deemed to be an indebtedness of the board of regents of State Technical College of Missouri after the date upon which the conditions of section 178.631 are met. Such indebtedness shall be retired through tuition revenues.

(L. 1995 S.B. 101 § 5, A.L. 2013 H.B. 673)

Effective 7-01-14



Section 178.636 State Technical College of Missouri, purpose and mission — certificates, diplomas and applied science associate degrees, limitations.

Effective 01 Jul 2014, see footnote

Title XI EDUCATION AND LIBRARIES

178.636. State Technical College of Missouri, purpose and mission — certificates, diplomas and applied science associate degrees, limitations. — 1. State Technical College of Missouri shall be a special purpose institution that shall make available to students from all areas of the state exceptional educational opportunities through highly specialized and advanced technical education and training at the certificate and associate degree level in both emerging and traditional technologies with particular emphasis on technical and vocational programs not commonly offered by community colleges or area vocational technical schools. Primary consideration shall be placed on the industrial and technological manpower needs of the state. In addition, State Technical College of Missouri is authorized to assist the state in economic development initiatives and to facilitate the transfer of technology to Missouri business and industry directly through the graduation of technicians in advanced and emerging disciplines and through technical assistance provided to business and industry. State Technical College of Missouri is authorized to provide technical assistance to area vocational technical schools and community colleges through supplemental on-site instruction and distance learning as such area vocational technical schools and community colleges deem appropriate.

2. Consistent with the mission statement provided in subsection 1 of this section, State Technical College of Missouri shall offer vocational and technical programs leading to the granting of certificates, diplomas, and applied science associate degrees, or a combination thereof, but not including associate of arts or baccalaureate or higher degrees. State Technical College of Missouri shall also continue its role as a recognized area vocational technical school as provided by policies and procedures of the state board of education.

(L. 1995 S.B. 101 § 6, A.L. 2013 H.B. 673)

Effective 7-01-14



Section 178.637 State Technical College of Missouri deemed qualified for student loans or scholarship program, when.

Effective 01 Jul 2014, see footnote

Title XI EDUCATION AND LIBRARIES

178.637. State Technical College of Missouri deemed qualified for student loans or scholarship program, when. — State Technical College of Missouri shall be deemed to be a qualified college, university, or educational institution for the purposes of any higher education student loan, grant, or scholarship program established pursuant to state law. Tuition and fees for this institution shall be comparable to public four-year institutions rather than public two-year institutions.

(L. 1995 S.B. 101 § 7, A.L. 2010 H.B. 1965, A.L. 2013 H.B. 673)

Effective 7-01-14



Section 178.638 Oversight of college by coordinating board and state board of education — state to provide funds, exception vocational technical education reimbursement to continue through state board of education — performance funding measures to be used, when.

Effective 28 Aug 2014

Title XI EDUCATION AND LIBRARIES

178.638. Oversight of college by coordinating board and state board of education — state to provide funds, exception vocational technical education reimbursement to continue through state board of education — performance funding measures to be used, when. — 1. State Technical College of Missouri shall be under the oversight of the coordinating board for higher education. The institution shall also be subject to oversight by the state board of education to the extent it serves as an area vocational technical school. Beginning in the first full state fiscal year subsequent to the approval of State Technical College of Missouri's plan by the coordinating board submitted pursuant to section 178.637, the state of Missouri shall, subject to appropriation, provide the funds necessary to provide the staff, cost of operation, and payment of all new capital improvements commencing with that fiscal year.

2. All funds designated for the institution shall be included in the coordinating board's budget request as provided in chapter 173, except that vocational technical education reimbursements shall continue to be requested through the state board of education.

3. Unless the general assembly chooses to otherwise appropriate state funding, beginning with fiscal year 2016, at least ninety percent of any annual increase in core funding over the previous year shall be distributed in accordance with the performance funding measures under section 173.1006.

(L. 1995 S.B. 101 § 8, A.L. 2013 H.B. 673, A.L. 2014 S.B. 492)



Section 178.639 Employees of college eligible for Missouri state employees' retirement system.

Effective 01 Jul 2014, see footnote

Title XI EDUCATION AND LIBRARIES

178.639. Employees of college eligible for Missouri state employees' retirement system. — Any person who becomes an employee of the State Technical College of Missouri after the conditions of section 178.631 are met shall become a member of the Missouri state employees' retirement system, if the person otherwise meets the requirements for membership in that system.

(L. 1995 S.B. 101 § 9, A.L. 2013 H.B. 673)

Effective 7-01-14



Section 178.640 Retirement system options for employees of the college, effective when — election by employee, time limitation — failure of employee to make election, effect — service credit, limitation.

Effective 01 Jul 2014, see footnote

Title XI EDUCATION AND LIBRARIES

178.640. Retirement system options for employees of the college, effective when — election by employee, time limitation — failure of employee to make election, effect — service credit, limitation. — 1. Employees of the technical college commonly known as the State Technical College of Missouri, who become employees of the State Technical College of Missouri on the date the conditions of section 178.631 are met, shall, on that date, become members of the Missouri state employees' retirement system if they otherwise meet the requirements for membership in that system.

(1) Any such employee who had been contributing to a retirement system established by sections 169.010 to 169.141 or 169.600 to 169.715 may elect one of the following:

(a) All creditable service with the public school retirement system of Missouri or the public education employee retirement system of Missouri resulting from employment with the State Technical College of Missouri shall be forfeited and an equal amount of service shall be transferred to and recognized as prior creditable service by the Missouri state employees' retirement system, and the member, upon application, shall receive a refund of accumulated contributions associated with such transferred service from the system to which member contributions had been made; or

(b) All creditable service with the public school retirement system of Missouri or the public education employee retirement system, regardless of the source of such creditable service, shall be recognized by the applicable system and the person, notwithstanding any of the provisions of chapter 169, shall immediately vest in the applicable system and, upon attainment of the minimum retirement age of the applicable system, be entitled to a monthly benefit based on such creditable service and the law in effect at the time of retirement, provided the person does not withdraw accumulated contributions associated with such creditable service.

(2) With respect to those persons electing to receive a refund under paragraph (a) of subdivision (1) of this subsection*, the public school retirement system of Missouri or the public education employee retirement system of Missouri, whichever is applicable, shall transfer to the Missouri state employees' retirement system an amount equal to the actuarial accrued liability for the forfeited creditable service, determined as if the person were going to continue to be an active member of the public school retirement system of Missouri or the public education employee retirement system as applicable, less the amount of any refunds of member contributions. In addition, notwithstanding any of the provisions of chapter 169, any person who elects to receive a refund under paragraph (a) of subdivision (1) of this subsection* and has creditable service with the public school retirement system of Missouri or the public education employee retirement system of Missouri resulting from employment with any employer other than the State Technical College of Missouri shall, with respect to such service, immediately vest in the applicable system and, upon attainment of the minimum retirement age of the applicable system, be entitled to a monthly benefit based on such creditable service and the law in effect at the time of retirement, provided the person does not withdraw accumulated contributions associated with such creditable service.

(3) The election under subdivision (1) of this subsection* shall be made within ninety days after the conditions of section 178.631 are met. Any person who fails to make an election within that period shall be deemed to have elected to be governed by paragraph (a) of subdivision (1) of this subsection*.

2. In no event shall any person receive service credit for the same period of service under more than one retirement system as a result of the provisions of this act.

(L. 1995 S.B. 101 § 10, A.L. 2013 H.B. 673)

Effective 7-01-14

*Word "section" appears in original rolls.



Section 178.651 Definitions.

Effective 28 Aug 1988

Title XI EDUCATION AND LIBRARIES

178.651. Definitions. — As used in sections 178.651 to 178.658, the following words mean:

(1) "Centers" or "centers for independent living", community-based nonresidential programs designed to promote independent living for persons with disabilities;

(2) "Division", the division of vocational rehabilitation of the department of elementary and secondary education;

(3) "Nonprofit corporation", a corporation in which no part of the net earnings inures to the benefit of any private shareholder or individual and the income of which is exempt from taxation under 26 U.S.C.A. section 501(c)(3);

(4) "Person with a disability", any person who:

(a) Has a physical or mental impairment which substantially limits one or more of such person's major life activities;

(b) Has a record of such an impairment; or

(c) Is regarded as having such an impairment.

(L. 1988 H.B. 975 § 1)



Section 178.652 Plan to fund and maintain centers to be developed by division — rulemaking authority, procedure.

Effective 28 Aug 1995

Title XI EDUCATION AND LIBRARIES

178.652. Plan to fund and maintain centers to be developed by division — rulemaking authority, procedure. — 1. The division shall, in consultation with persons with disabilities, develop a plan to fund and maintain organizations currently meeting the guidelines set forth in sections 178.651 to 178.673 for centers and establish and maintain new centers to assure services statewide, as such services are described in sections 178.651 to 178.673.

2. The division shall promulgate rules and regulations for the implementation of sections 178.651 to 178.673. No rule or portion of a rule promulgated under the authority of sections 178.651 to 178.673 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1988 H.B. 975 § 2, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 178.653 Independent living center fund created — administration — funding.

Effective 28 Aug 1993

Title XI EDUCATION AND LIBRARIES

178.653. Independent living center fund created — administration — funding. — 1. There is hereby created in the state treasury the "Independent Living Center Fund" which shall be administered by the division of vocational rehabilitation of the department of elementary and secondary education. Moneys in the fund shall, upon appropriation, be used to establish and maintain centers for independent living, as defined in section 178.651, in accordance with the long-term plans developed pursuant to the provisions of section 178.652.

2. The independent living center fund shall be funded with fees payable pursuant to the provisions of section 178.653.

3. The provisions of section 33.080 to the contrary notwithstanding, all moneys in the fund created by this section shall not be transferred and placed to the credit of the general revenue fund at the end of each biennium.

(L. 1993 S.B. 167 § 3 merged with S.B. 180 § 8)



Section 178.654 Financial assistance provided to centers, when — program accountability, duties of division, evaluation contents — standards.

Effective 28 Aug 1988

Title XI EDUCATION AND LIBRARIES

178.654. Financial assistance provided to centers, when — program accountability, duties of division, evaluation contents — standards. — The division shall assist individuals and organizations in the planning and establishment of centers for independent living. Subject to appropriations, the division shall provide financial assistance in the form of grants to such centers. The division shall ensure program accountability and shall monitor and evaluate centers which receive grants under the provisions of sections 178.651 to 178.658. Such evaluations shall contain, but need not be limited to, the following standards:

(1) The center shall manifest independent living philosophy;

(2) The center shall have a positive impact on consumer achievement of independent living goals;

(3) The center shall have a positive impact on community options for independent living;

(4) The center shall provide appropriate independent living services to persons with disabilities and their families;

(5) The center shall provide appropriate services to increase community capacity to meet the needs of persons with disabilities;

(6) Qualified persons with disabilities shall be substantially involved in the policy direction, decision-making, service delivery, and management of the center, and given preference as members of board of directors, managers and supervisors, and staff. Substantial involvement shall be evidenced by at least fifty-one percent of the members of the board of directors, managers, supervisors and staff being qualified persons with disabilities;

(7) The center shall establish clear priorities through annual and three-year program and financial planning;

(8) The center shall use sound organizational and personnel management practices;

(9) The center shall practice sound fiscal management;

(10) The center shall maintain an evaluation system and records adequate to measure performance on these independent living center evaluation standards.

(L. 1988 H.B. 975 § 3)



Section 178.656 Organization of centers, board of directors, staff — services provided — disabilities served — compliance with local laws and ordinances required.

Effective 28 Aug 2014

Title XI EDUCATION AND LIBRARIES

178.656. Organization of centers, board of directors, staff — services provided — disabilities served — compliance with local laws and ordinances required. — 1. Centers for independent living shall be community-based nonresidential programs designed to promote independent living for persons with disabilities. Such centers shall be organized as nonprofit corporations with persons with disabilities comprising at least fifty-one percent of the governing board of directors.

2. At least fifty-one percent of the staff of such centers shall be persons with disabilities.

3. The center shall provide to persons with disabilities within the center's target population and their families the following independent living services:

(1) Advocacy;

(2) Independent living skills training, which shall include but shall not be limited to health care and financial management;

(3) Peer counseling;

(4) Information and referral to all inquirers including those from outside the center's target population.

4. The center may provide or make available, but is not limited to, the following:

(1) Legal services;

(2) Other counseling services, which may include nonpeer, group, and family counseling;

(3) Housing services;

(4) Equipment services;

(5) Transportation services;

(6) Social and recreational services;

(7) Educational services;

(8) Vocational services, including supported employment;

(9) Reader, interpreter, and other communication services;

(10) Attendant and homemaker services; and

(11) Electronic services.

5. To qualify as a center for independent living under the provisions of sections 178.651 to 178.658, centers shall serve at least four of the following types of disabilities:

(1) Mobility;

(2) Orthopedic;

(3) Hearing impaired or deaf;

(4) Vision impaired or blind;

(5) Neurological;

(6) Intellectual disability;

(7) Developmental;

(8) Psychiatric or mental; or

(9) Learning.

6. Centers shall make maximum use of existing resources available to persons with disabilities and shall not duplicate any existing services or programs in the geographic areas to the extent that such services or programs are available through other state resources. Such centers shall, however, provide information and referral to assist persons with disabilities in obtaining available services and shall coordinate, where feasible, the delivery of such services.

7. Centers shall operate in compliance with all applicable local laws and ordinances.

(L. 1988 H.B. 975 § 4, A.L. 2014 H.B. 1064)



Section 178.658 Location of centers, restriction on funding.

Effective 28 Aug 1988

Title XI EDUCATION AND LIBRARIES

178.658. Location of centers, restriction on funding. — Centers for independent living shall be located throughout the state. Funding for such centers shall not be awarded to more than one center in any city.

(L. 1988 H.B. 975 § 5)



Section 178.691 Definitions.

Effective 28 Aug 1984

Title XI EDUCATION AND LIBRARIES

178.691. Definitions. — As used in sections 178.691 to 178.699, unless the context requires otherwise:

(1) "Developmental screening" is the process of measuring the progress of children to determine if there are problems or potential problems or advanced abilities in the areas of understanding and use of language, perception through sight, perception through hearing, motor development and hand-eye coordination, health, and physical development.

(2) "Developmentally delayed children" are children who, through developmental screening, are found to be performing below the norm for their age in one or more of the following skill areas: understanding and use of language, perception through sight, perception through hearing, motor development and hand-eye coordination.

(3) "Handicapped children" and "severely handicapped children" are those so defined in section 162.675.

(4) "Parent education" includes the provision of resource materials on home learning activities, private and group educational guidance, individual and group learning experiences for the parent and child, and other activities that enable the parent to improve learning in the home.

(L. 1984 S.B. 658 § 1)



Section 178.693 Educational and screening programs — reimbursement by state.

Effective 28 Aug 1993

Title XI EDUCATION AND LIBRARIES

178.693. Educational and screening programs — reimbursement by state. — 1. School districts that offer an approved program of parent education shall be eligible for state reimbursement, pursuant to section 163.031, subject to appropriations therefor for each participating family. If a school district fails or is unable to offer an approved program of parent education, the district shall enter into a contract which meets the requirements under section 178.697, with another district, public agency or state approved not-for-profit agency offering an approved program for such services. If the district finds that no approved program is available in another district, public agency, or through a state approved not-for-profit agency, it shall request the state department of elementary and secondary education to assist it in obtaining from an approved program, services at the reimbursable rate.

2. School districts that offer an approved program of developmental screening for all children under the age of five years shall be eligible for state reimbursement, pursuant to section 163.031, subject to appropriations therefor for each participating child. If a school district fails or is unable to offer an approved program of developmental screening, the district shall enter into a contract which meets the requirements under section 178.697, with another district, public agency or state approved not-for-profit agency offering an approved program for such services. If the district finds that no approved program is available in another district, public agency or state approved not-for-profit agency, it shall request the state department of elementary and secondary education to assist it in obtaining from an approved program, services at the reimbursable rate.

3. School districts that offer approved programs for developmentally delayed children ages three and four who may also be eligible for programs under the provisions of sections 162.670 to 162.995 shall be eligible for state reimbursement, pursuant to section 163.031, subject to appropriations, provided the children are not receiving the same or similar services for handicapped or severely handicapped children under another program for which reimbursements from the department of elementary and secondary education are available to the district. If a school district fails or is unable to offer an approved program for developmentally delayed children ages three and four, the district shall enter into a contract which meets the requirements under section 178.697, with another district, public agency or state approved not-for-profit agency offering an approved program for such services. If the district finds that no approved program is available in another district, public agency or state approved not-for-profit agency, it shall request the state department of elementary and secondary education to assist it in obtaining from an approved program, services at the reimbursable rate.

(L. 1984 S.B. 658 § 2, A.L. 1985 H.B. 463, A.L. 1993 S.B. 380)



Section 178.695 Program review.

Effective 03 Nov 1992, see footnote

Title XI EDUCATION AND LIBRARIES

178.695. Program review. — 1. Programs shall be subject to review and approval under standards developed by the department of elementary and secondary education consisting of early childhood education and parents as teachers programs and published as an administrative rule under the provisions of chapter 536.

2. The lieutenant governor shall act as an advisor to the department for all such programs reviewed by the department.

(L. 1984 S.B. 658 § 3, A.L. 1992 S.B. 676 Adopted by Referendum, Proposition C, November 3, 1992)



Section 178.697 Costs not to exceed appropriations — annual screenings and prenatal visit eligibility, when, expiration.

Effective 28 Aug 2010

Title XI EDUCATION AND LIBRARIES

178.697. Costs not to exceed appropriations — annual screenings and prenatal visit eligibility, when, expiration. — 1. Funding for sections 178.691 to 178.699 shall be made available pursuant to section 163.031 and shall be subject to appropriations made for this purpose.

2. Costs of contractual arrangements shall be the obligation of the school district of residence of each preschool child. Costs of contractual arrangements shall not exceed an amount equal to an amount reimbursable to the school districts under the provisions of sections 178.691 to 178.699.

3. Payments for participants for programs outlined in section 178.693 shall be uniform for all districts or public agencies.

*4. Families with children under the age of kindergarten entry shall be eligible to receive annual development screenings and parents shall be eligible to receive prenatal visits under sections 178.691 to 178.699. Priority for service delivery of approved parent education programs under sections** 178.691 to 178.699, which includes, but is not limited to, home visits, group meetings, screenings, and service referrals, shall be given to high-needs families in accordance with criteria set forth by the department of elementary and secondary education. Local school districts may establish cost sharing strategies to supplement funding for such program services. The provisions of this subsection shall expire on December 31, 2015, unless reauthorized by an act of the general assembly.

(L. 1984 S.B. 658 § 4, A.L. 1993 S.B. 380, A.L. 2010 H.B. 1543)

*Subsection 4 expires 12-31-15

**Word "section" appears in original rolls.



Section 178.698 Plan to distribute funds to allow voluntary participation.

Effective 28 Aug 1993

Title XI EDUCATION AND LIBRARIES

178.698. Plan to distribute funds to allow voluntary participation. — Pursuant to the educational and screening program for children under age five and their parents established in sections 178.691 to 178.699, in its budget requests for fiscal years 1995, 1996, and 1997, in anticipation of moneys from the trust fund established in section 160.500, the department of elementary and secondary education shall include a plan to distribute sufficient moneys to public school districts to allow all eligible children and their parents to voluntarily participate in the program beginning with the 1997-98 school year.

(L. 1993 S.B. 380 § 15)

(1996) Contingent referendum provision was found to be an unconstitutional delegation of legislative authority thereby making section 143.107 void. Akin v. Director of Revenue, 934 S.W.2d 295 (Mo.banc).



Section 178.699 Participation voluntary — information obtained is confidential.

Effective 28 Aug 1984

Title XI EDUCATION AND LIBRARIES

178.699. Participation voluntary — information obtained is confidential. — 1. No person shall be required to participate in any program of parent education or developmental screening, or in any program for developmentally delayed children, approved by the department of elementary and secondary education pursuant to sections 178.691 to 178.699.

2. Any information obtained as a result of an approved program of developmental screening is confidential, and may not be released to anyone other than parents or guardians without the express written consent of the parents or guardians of the child.

(L. 1984 S.B. 658 § 5)



Section 178.716 Vocational school districts permitted, procedure (Butler, Stoddard, Wayne, Ripley, New Madrid, Pemiscot, Dunklin, Mississippi, Cape Girardeau, Bollinger, and Scott counties).

Effective 28 Nov 2007, see footnote

Title XI EDUCATION AND LIBRARIES

178.716. Vocational school districts permitted, procedure (Butler, Stoddard, Wayne, Ripley, New Madrid, Pemiscot, Dunklin, Mississippi, Cape Girardeau, Bollinger, and Scott counties). — 1. Residents of a county of the third classification without a township form of government and with more than forty thousand eight hundred but fewer than forty thousand nine hundred inhabitants, a county of the third classification with a township form of government and with more than twenty-nine thousand seven hundred but fewer than twenty-nine thousand eight hundred inhabitants, a county of the third classification without a township form of government and with more than thirteen thousand two hundred but fewer than thirteen thousand three hundred inhabitants, a county of the third classification without a township form of government and with more than thirteen thousand five hundred but fewer than thirteen thousand six hundred inhabitants, a county of the second classification with more than nineteen thousand seven hundred but fewer than nineteen thousand eight hundred inhabitants, a county of the third classification without a township form of government and with more than twenty thousand but fewer than twenty thousand one hundred inhabitants, a county of the third classification with a township form of government and with more than thirty-three thousand one hundred but fewer than thirty-three thousand two hundred inhabitants, a county of the third classification without a township form of government and with more than thirteen thousand four hundred but fewer than thirteen thousand five hundred inhabitants, a county of the first classification with more than sixty-eight thousand six hundred but fewer than sixty-eight thousand seven hundred inhabitants, a county of the third classification without a township form of government and with more than twelve thousand but fewer than twelve thousand one hundred inhabitants, and a county of the third classification without a township form of government and with more than forty thousand four hundred but fewer than forty thousand five hundred inhabitants may organize a vocational school district in the manner provided in sections 178.770 to 178.780. Prior to the organization of a district under sections 178.770 to 178.890, the coordinating board for higher education shall establish standards for the organization of the district which shall include among other things:

(1) Whether a vocational school is needed in the proposed district;

(2) Whether the assessed valuation of taxable, tangible property in the proposed district is sufficient to adequately support the proposed vocational school; and

(3) Whether there were a sufficient number of graduates of high school in the proposed district during the preceding year to support a vocational school in the proposed district.

2. When a district is organized, it shall be a body corporate and a subdivision of the state of Missouri and shall be known as "The Vocational School District of ______, Missouri" and, in that name, may sue and be sued, levy and collect taxes within the limitations of sections 178.770 to 178.890, issue bonds and possess the same corporate powers as common and seven-director school districts in this state, other than urban districts, except as herein otherwise provided.

(L. 2007 1st Ex. Sess. H.B. 1)

Effective 11-28-07



Section 178.770 Organization of community college districts — standards — corporate powers of districts.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

178.770. Organization of community college districts — standards — corporate powers of districts. — 1. In any public school district, or in any two or more contiguous public school districts in this state, whether in the same county or not, the voters resident therein may organize a community college district in the manner hereinafter provided. Prior to the organization of a district under sections 178.770 to 178.890, the coordinating board for higher education shall establish standards for the organization of the districts which shall include among other things:

(1) Whether a community college is needed in the proposed district;

(2) Whether the assessed valuation of taxable, tangible property in the proposed district is sufficient to support adequately the proposed community college; and

(3) Whether there were a sufficient number of graduates of high school in the proposed district during the preceding year to support a community college in the proposed district.

2. When a district is organized, it shall be a body corporate and a subdivision of the state of Missouri and shall be known as "The Community College District of ______, Missouri" and, in that name, may sue and be sued, levy and collect taxes within the limitations of sections 178.770 to 178.890, issue bonds and possess the same corporate powers as common and seven-director school districts in this state, other than urban districts, except as herein otherwise provided.

(L. 1963 p. 200 § 13-77)

(Source: L. 1961 p. 357 § 1)

(1996) Contingent referendum provision was found to be an unconstitutional delegation of legislative authority thereby making section 143.107 void. Akin v. Director of Revenue, 934 S.W.2d 295 (Mo.banc).



Section 178.780 Coordinating board for higher education to supervise colleges — duties.

Effective 28 Aug 2016

Title XI EDUCATION AND LIBRARIES

178.780. Coordinating board for higher education to supervise colleges — duties. — 1. Tax supported community colleges formed prior to October 13, 1961, and those formed under the provisions of sections 178.770 to 178.890 shall be under the supervision of the coordinating board for higher education.

2. The coordinating board for higher education shall:

(1) Establish the role of the two-year college in the state;

(2) Set up a survey form to be used for local surveys of need and potential for two-year colleges; provide supervision in the conducting of surveys; require that the results of the studies be used in reviewing applications for approval; and establish and use the survey results to set up priorities;

(3) Require that the initiative to establish two-year colleges come from the area to be served;

(4) Administer the state financial support program;

(5) Supervise the community college districts formed under the provisions of sections 178.770 to 178.890 and the community colleges now in existence and formed prior to October 13, 1961;

(6) Formulate and put into effect uniform policies as to budgeting, record keeping, and student accounting;

(7) Establish uniform minimum entrance requirements and uniform curricular offerings for all community colleges;

(8) Make a continuing study of community college education in the state;

(9) Be responsible for the accreditation of each community college under its supervision. Accreditation shall be conducted annually or as often as deemed advisable and made in a manner consistent with rules and regulations established and applied uniformly to all community colleges in the state. Standards for accreditation of community colleges shall be formulated with due consideration given to curriculum offerings and entrance requirements of the University of Missouri; and

(10) Establish a standard core curriculum and a common course numbering equivalency matrix for lower-division courses to be used at community colleges and other public institutions of higher education to facilitate student transfers as provided under sections 178.785 to 178.789.

(L. 1963 p. 200 § 13-78, A.L. 2016 S.B. 997)

(Source: L. 1961 p. 357 § 2)



Section 178.785 Higher education core curriculum transfer act — definitions.

Effective 28 Aug 2016

Title XI EDUCATION AND LIBRARIES

178.785. Higher education core curriculum transfer act — definitions. — The provisions of sections 178.785 to 178.789 shall be known and may be cited as the “Higher Education Core Curriculum Transfer Act”. For purposes of sections 178.785 to 178.789, the following terms mean:

(1) “Coordinating board”, the coordinating board for higher education established in section 173.005;

(2) “Core curriculum”, the basic competencies to be met, which shall include communicating, higher-order thinking, managing information, valuing, and includes the knowledge areas of social and behavioral sciences, humanities and fine arts, mathematics, and life and physical sciences;

(3) “Faculty member”, a person who is employed full-time by a community college or other public institution of higher education as a member of the faculty whose primary duties include teaching, research, academic service, or administration;

(4) “Native student”, a student whose initial college enrollment was at an institution of higher education and who has not transferred to any other institution since that initial enrollment and who has completed no more than eleven credit hours at any other institution of higher education.

(L. 2016 S.B. 997)



Section 178.786 Lower division core curriculum, recommendation — common course numbering equivalency matrix.

Effective 28 Aug 2016

Title XI EDUCATION AND LIBRARIES

178.786. Lower division core curriculum, recommendation — common course numbering equivalency matrix. — 1. The coordinating board for higher education, with the assistance of an advisory committee composed of representatives from each public community college in this state and each public four-year institution of higher education, shall develop a recommended lower division core curriculum of forty-two semester credit hours, including a statement of the content, component areas, and objectives of the core curriculum. A majority of the members of the advisory committee shall be faculty members from Missouri public institutions of higher education.

2. The coordinating board shall approve a common course numbering equivalency matrix for the forty-two credit hour block at all institutions of higher education in the state to facilitate the transfer of those courses among institutions of higher education by promoting consistency in course designation and course identification. Each community college and four-year institution of higher education shall include in its course listings the applicable course numbers from the common course numbering equivalency matrix approved by the coordinating board under this subsection.

3. The coordinating board shall complete the requirements of subsections 1 and 2 of this section prior to January 1, 2018, for implementation of the core curriculum transfer recommendations for the 2018-19 academic year for all public institutions of higher education.

(L. 2016 S.B. 997)



Section 178.787 Forty-two credit hour block, adoption of — transfer of course credits.

Effective 28 Aug 2016

Title XI EDUCATION AND LIBRARIES

178.787. Forty-two credit hour block, adoption of — transfer of course credits. — 1. Each community college, as defined in section 163.191, and public four-year institution of higher education shall adopt the forty-two credit hour block, including specific courses comprising the curriculum, based on the core curriculum recommendations made by the coordinating board for higher education under subsections 1 and 2 of section 178.786, for implementation beginning in the 2018-19 academic year.

2. If a student successfully completes the forty-two credit core curriculum at a community college or other public institution of higher education, that block of courses may be transferred to any other public institution of higher education in this state and shall be substituted for the receiving institution's core curriculum. A student shall receive academic credit for each of the courses transferred and shall not be required to take additional core curriculum courses at the receiving institution.

3. A student who transfers from one public institution of higher education to another public institution of higher education in the state without completing the core curriculum of the sending institution shall receive academic credit from the receiving institution for each of the courses that the student has successfully completed in the core curriculum of the sending institution. Following receipt of credit for these courses, the student may be required to satisfy further course requirements in the core curriculum of the receiving institution.

(L. 2016 S.B. 997)



Section 178.788 Transfer practices, criteria to evaluate — requirements for credit transfers.

Effective 28 Aug 2016

Title XI EDUCATION AND LIBRARIES

178.788. Transfer practices, criteria to evaluate — requirements for credit transfers. — 1. The coordinating board for higher education, in consultation with the advisory board established in section 178.786, shall develop criteria to evaluate the transfer practices of each public institution of higher education in this state and shall evaluate the transfer practices of each institution based on this criteria.

2. The coordinating board shall develop procedures to be followed by institutions of higher education in resolving disputes concerning the transfer of course credit and by the commissioner of higher education in making a final determination concerning transfer of course credit if a transfer is in dispute.

3. Each institution of higher education shall publish in its course catalogs and on its official website the procedures adopted by the board under subsections 1 and 2 of this section.

4. If an institution of higher education does not accept course credit earned by a student at another public institution of higher education, that institution shall give written notice to the student and the other institution that the transfer of the course credit is denied. The two institutions and the student shall attempt to resolve the transfer of the course credit in accordance with rules promulgated by the coordinating board. If the transfer dispute is not resolved to the satisfaction of the student or the institution at which the credit was earned within forty-five days after the date the student received written notice of the denial, the institution that denies the transfer of the course credit shall notify the commissioner of higher education of its denial and the reasons for the denial.

5. The commissioner of higher education or his or her designee shall make the final determination about a dispute concerning the transfer of course credit and give written notice of the determination as to the involved student and institutions.

6. The coordinating board shall collect data on the types of transfer disputes that are reported and the disposition of each case that is considered by the commissioner of higher education or the commissioner's designee.

7. The provisions of sections 178.785 to 178.789 shall not apply to native students who are not seeking to transfer credits nor affect the authority of an institution of higher education to adopt its own admission standards or its own grading policies.

8. Students enrolled in professional programs shall complete the appropriate core curriculum that is required for accreditation or licensure.

(L. 2016 S.B. 997)



Section 178.789 Rulemaking authority.

Effective 28 Aug 2016

Title XI EDUCATION AND LIBRARIES

178.789. Rulemaking authority. — The coordinating board for higher education may promulgate all necessary rules and regulations for the administration of sections 178.785 to 178.789. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2016, shall be invalid and void.

(L. 2016 S.B. 997)



Section 178.790 Boundaries of community college districts.

Effective 28 Aug 1998

Title XI EDUCATION AND LIBRARIES

178.790. Boundaries of community college districts. — The boundaries of any community college district organized pursuant to sections 178.770 to 178.890 shall coincide with the boundaries of the school district or of the contiguous school districts proposed to be included, and the community college district shall be in addition to any other school districts existing in any portion of the area.

(L. 1963 p. 200 § 13-79, A.L. 1998 S.B. 553)

(Source: L. 1961 p. 357 § 3)



Section 178.800 Petition to establish district — election on proposal.

Effective 28 Aug 1978

Title XI EDUCATION AND LIBRARIES

178.800. Petition to establish district — election on proposal. — 1. Whenever a petition, signed by voters in each component school district within a proposed community college district area, equal in number to five percent of the number of votes cast for the director receiving the greatest number of votes within each component school district at the last preceding school election in each school district at which a director was elected, is presented to the state board of education, praying that a community college district be organized for the purpose of offering community college (13th and 14th year) courses, if the state board of education determines that the area proposed to be included within the district meets the standards established by it under the provisions of sections 178.770 to 178.890, it shall order the submission of the question within the proposed district to vote on the question and to elect trustees, at the next following annual municipal election.

2. The question shall be submitted in substantially the following form:

Shall there be organized within the area comprising the school districts of ______, state of Missouri, a community college district for the offering of 13th and 14th year courses, to be known as the "Community College District of ______, Missouri", having the power to impose a property tax not to exceed the annual rate of ______ cents on the one hundred dollars assessed valuation of taxable property without voter approval and such additional taxes as may be approved by vote thereon, as prayed in petition filed with the state board of education at Jefferson City, Missouri, on the ______ day of ______, 20______?

3. Within fifteen days after the submission, the results shall be transmitted by those receiving them under law in each component district to the state board of education, by certificates attesting to the total number of votes cast within each district on the question, the votes cast for and against the question, and the votes cast for each candidate for trustee. The proposal to organize the community college district, to carry, must receive a majority of the total number of votes cast thereon, and the secretary of the state board of education, from the results so certified and attested, shall determine whether the proposal has received the majority of the votes cast thereon and shall certify the results to the state board of education. If the certificate of the secretary of the state board of education shows that the question to organize the community college district has received a majority of the votes cast thereon, the state board of education shall make an order declaring the community college district organized and cause a copy thereof to be recorded in the office of recorder of deeds in each county in which a portion of the new district lies. If the question carries, the board shall also determine which candidates have been elected trustees under section 178.820. If the question to organize the district fails to receive a majority of the votes cast thereon, no tabulation shall be made to determine the candidates elected trustees.

(L. 1963 p. 200 § 13-80, A.L. 1978 H.B. 971)

(Source: L. 1961 p. 357 § 4)



Section 178.820 Trustees, election of — subdistricts — redistricting committees — trustee of subdistrict, residency requirements, qualifications — board of trustees, requirements, St. Louis City.

Effective 28 Aug 2015

Title XI EDUCATION AND LIBRARIES

178.820. Trustees, election of — subdistricts — redistricting committees — trustee of subdistrict, residency requirements, qualifications — board of trustees, requirements, St. Louis City. — 1. In the organization election, six trustees shall be elected at large throughout the entire proposed district. The two candidates receiving the greatest number of votes shall be elected for terms of six years each, the two receiving the next greatest number of votes for terms of four years each, the two receiving the next greatest number of votes for terms of two years each, and such terms shall be effective until the first Tuesday in April coinciding with or next following such period of years, or until the successors to such trustees have been duly elected and qualified. Thereafter, the trustees shall be elected for terms of six years each.

2. Following the initial election, the board of trustees may, at any duly called meeting, adopt a resolution calling for the formation of a redistricting committee to consider the formation of subdistricts within the community college district from which trustees are thereafter to be elected. Upon adoption of any such resolution, the secretary of the board of trustees shall forward a certified copy thereof to the coordinating board for higher education with the request that a redistricting committee be appointed in order to divide the community college districts into at least two and not more than six subdistricts for the purpose of electing trustees. The redistricting committee shall consist of three residents within the affected district, appointed by the board of trustees of the affected district, plus three additional persons residents within the affected district, appointed by the coordinating board for higher education. Thereafter, the redistricting committee shall meet, organize itself with a chairman and secretary, and proceed with the adoption of a redistricting plan specifying at least two but not more than six subdistricts which are to the extent possible so apportioned on the basis of population that the population of any such subdistrict divided by the number of trustees to be selected therefrom substantially equals the population of any other subdistrict divided by the number of trustees to be selected therefrom. The redistricting plan referred to herein, in lieu of requiring all trustees to be elected from subdistricts, may provide for the election of one or more trustees at large and the remainder from subdistricts, or for the election of all the trustees at large with the requirement that each must reside in a certain subdistrict, so long as in any plan adopted, subdistricts are apportioned as provided above. Notwithstanding the above, the board of trustees of any community college district which contains more than four hundred fifty thousand residents shall, at the first duly called meeting following August 13, 1972, and thereafter within ninety days following the publication of the decennial census figures, adopt a resolution calling for the formation of a redistricting committee; and the redistricting committee shall adopt a redistricting plan specifying the establishment of not less than four nor more than six subdistricts compact and contiguous in territory and apportioned as provided above.

3. In any district which shall contain a city not within a county, if four subdistricts are established, then at least one subdistrict shall be within said city, and if five or six subdistricts are established, then at least two subdistricts shall be within said city.

4. Any person running for election as a trustee of a subdistrict shall be domiciled and a resident therein. Any plan proposed to be adopted must receive approval of a majority of the whole redistricting committee. Upon adoption the redistricting committee shall forward a copy of the plan certified by the secretary to the coordinating board for higher education for its approval or disapproval. The coordinating board for higher education shall approve any redistricting plan in which the population of any subdistrict divided by the number of trustees to be selected therefrom substantially equals the population of any other subdistrict divided by the number of trustees to be elected therefrom. Upon approval, the redistricting plan shall become effective and all trustees elected thereafter shall be required to be elected from subdistricts in which they are resident. If the plan is not approved, then it shall be returned to the redistricting committee for revision and resubmission. Until approval of a plan by the coordinating board for higher education, trustees of a district shall continue to run at large. Upon approval of any plan, the board of trustees shall determine by resolution the assignment of trustees to subdistricts. Any such assignment shall not affect the term of office of any such trustee. Once a district has been divided into subdistricts in accordance with the provisions hereof, it shall remain so divided until one year following the publication of the decennial census figures, by which date a new plan shall have been adopted or the trustees shall again be required to run in the district at large; provided, however, that if during the period between publications of decennial census figures the area of a district is increased or decreased, a new plan shall be adopted within one year thereafter or the trustees shall be required to run in the district at large. No member of the redistricting committee shall serve on the board of trustees for a period of six years following his service on the redistricting committee.

5. Candidates for the office of trustee shall be citizens of the United States, at least twenty-one years of age, who have been voters of the district for at least one whole year preceding the election, and if trustees are elected other than at large they shall be voters of the subdistricts for at least one whole year next preceding the election. All candidates for the first board of a district shall file their declaration of candidacy with the coordinating board for higher education.

6. Notwithstanding the provisions of this section or any other law to the contrary, the board of trustees of the community college district in any district that contains a city not within a county shall be composed of seven members, six of whom shall each be elected to a six-year term, and one at-large member who shall be appointed to a six-year term by the coordinating board for higher education, beginning with the board election occurring immediately after August 28, 2015, subject to the following procedures:

(1) The appointed member shall be a citizen of the United States, at least twenty-one years of age, and a registered voter of the district for at least one year preceding the appointment;

(2) No member, elected or appointed, shall be an employee of such community college district;

(3) Whenever a vacancy occurs in the appointed member's seat due to death, resignation, removal from the district, or by operation of law or otherwise, the coordinating board for higher education shall, in a like manner, appoint a competent person to fill such vacancy and shall communicate his or her action to the board secretary of the district. Such appointed member shall hold office for the remainder of the unexpired term;

(4) If a board member is found by unanimous vote of the other board members to have moved his or her residence to a district other than the district from which such board member was appointed or elected, or to have violated a duly promulgated bylaw of the district, then the office of such board member shall be vacant;

(5) The board shall have the power to make such bylaws or ordinances, rules, and regulations as it may judge most expedient for the accomplishment of the trust reposed in it, for the government of its officers and employees, to secure its accountability, and to delegate its authority as it may deem necessary to such officers and employees or to committees appointed by the board;

(6) Except as specifically provided in this section, the appointment or election and term of office for members of the board, and all other duties and responsibilities of the board, shall comply with the provisions of state law regarding trustees of community college districts.

(L. 1963 p. 200 § 13-82, A.L. 1972 H.B. 1169, A.L. 1978 H.B. 971, A.L. 2015 S.B. 104)

(Source: L. 1961 p. 357 § 5)



Section 178.830 Board of trustees — oath — officers — quorum — vacancies filled, how — seal.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

178.830. Board of trustees — oath — officers — quorum — vacancies filled, how — seal. — Newly elected members of the board of trustees shall qualify by taking the oath of office prescribed by Article VII, Section 2, of the Constitution of Missouri. The board shall organize by the election of a president and vice president, a secretary and a treasurer. The secretary and treasurer need not be members of the board. A majority of the board constitutes a quorum for the transaction of business, but no contract shall be let, teacher employed or dismissed, or bill approved unless a majority of the whole board votes therefor. Any vacancy occurring in the board shall be filled by appointment by the remaining members of the board, and the person appointed shall hold office until the next election held by the community college district when a trustee shall be elected for the unexpired term. The board shall keep a common seal with which to attest its official acts.

(L. 1963 p. 200 § 13-83)

(Source: L. 1961 p. 357 § 7)



Section 178.835 Discipline of students.

Effective 28 Aug 1972

Title XI EDUCATION AND LIBRARIES

178.835. Discipline of students. — 1. The governing body of each public community college district and each public school district offering community college courses shall possess full power and authority to adopt rules and regulations for the guidance and supervision of the conduct of its college students; to enforce compliance therewith; and to delegate to appropriate persons in the district the power to discipline students, including the power of suspension and expulsion, for violation of such rules and regulations.

2. The governing body may also delegate to any administrator or acting administrator designated by the governing body the power to suspend summarily any student whose presence on the district facility would, in the opinion of such administrator or acting administrator, seriously disrupt the operation of the district, or constitute a danger to the records or other physical properties of the district or to the health, safety or welfare of the student or other persons. Such summary suspension shall not exceed a period of five days, unless within such time the district has commenced formal disciplinary procedure and diligently pursues each procedure until its conclusion, in which event such summary suspension may be continued until such conclusion.

(L. 1971 S.B. 129, A.L. 1972 S.B. 455)



Section 178.840 Election, when held, how conducted — certification of votes cast.

Effective 28 Aug 1978

Title XI EDUCATION AND LIBRARIES

178.840. Election, when held, how conducted — certification of votes cast. — 1. After organization, the voters of the community college district shall vote for trustees and on all other propositions provided by law for submission at school elections which are applicable to community college districts. Regular elections in community college districts shall be held on municipal election days in the years in which trustees are to be elected or propositions must be voted upon.

2. If trustees are elected other than at large throughout the entire district, then only those voters within the subdistrict from which the trustee or trustees are to be elected shall cast their ballots for the trustee or trustees from that subdistrict. All candidates for the office of trustee shall file their declarations of candidacy with the secretary of the board of trustees.

3. A majority of the then qualified members of the board of trustees shall declare and certify the candidates receiving the greatest number of votes for terms of six years each and until their successors are elected and qualified and shall declare and certify the results of the votes cast on any question presented at the election.

(L. 1963 p. 200 § 13-84 and p. 346 § 165.813, A.L. 1967 p. 280, A.L. 1972 H.B. 1169, A.L. 1978 H.B. 971)

(Source: L. 1961 p. 357 § 8)



Section 178.850 District to provide college courses — per capita cost to be determined — tuition charges.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

178.850. District to provide college courses — per capita cost to be determined — tuition charges. — A community college district organized under sections 178.770 to 178.890 shall provide instruction, classes, school or schools for pupils resident within the community college district who have completed an approved high school course. The board of trustees of the district shall determine the per capita cost of the college courses, file the same with the coordinating board for higher education and, upon approval thereof by the coordinating board for higher education, shall require of all nonresidents who are accepted as pupils a tuition fee in the sum that is necessary for maintenance of the college courses. In addition thereto, the board may charge resident pupils the amounts that it deems necessary to maintain the college courses, taking into consideration the other funds that are available under law for the support of the college courses.

(L. 1963 p. 200 § 13-85)

(Source: L. 1961 p. 357 § 9)



Section 178.860 Board to appoint employees — fix compensation — teachers to be members of public school retirement system.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

178.860. Board to appoint employees — fix compensation — teachers to be members of public school retirement system. — The board of trustees shall appoint the employees of the community college, define and assign their powers and duties and fix their compensation. All certificated personnel shall be members of the public school retirement system of Missouri under provisions of section 169.010.

(L. 1963 p. 200 § 13-86)

(Source: L. 1961 p. 357 § 10)



Section 178.862 Community college district police — oath, powers, qualifications.

Effective 28 Aug 2017

Title XI EDUCATION AND LIBRARIES

178.862. Community college district police — oath, powers, qualifications. — 1. The trustees of any community college district of this state may appoint and employ as many college police officers as they may deem necessary to protect persons, property, and to preserve peace and good order only in the public buildings, properties, grounds, and other facilities and locations over which they have charge or control.

2. The college police officers, before they enter upon their duties, shall take and subscribe an oath of office before some officer authorized to administer oaths, to faithfully and impartially discharge the duties thereof, which oath shall be filed in the office of the college district board of trustees, and the secretary of the board shall give each college police officer so appointed and qualified a certificate of appointment, under the seal of the board of trustees, which certificate shall empower him with the same authority to maintain order, preserve peace and make arrests as is now held by peace officers; the college police officer may in addition expel from the public buildings, campuses, and grounds, persons violating the rules and regulations that may be prescribed by the board of trustees or others under the authority of the board. Such officer or employee of the community college as may be designated by the board of trustees shall have immediate charge, control and supervision of college police officers appointed by authority of this section. Such college police officers shall have satisfactorily completed before appointment a training course for peace officers as required under chapter 590 or, by virtue of previous experience or other training, shall have met the requirements of chapter 590.

3. Nothing herein shall be construed as denying the board of trustees the right to appoint guards or watchmen who shall not be given the authority and powers hereby authorized.

(L. 1974 H.B. 917 § 1, A.L. 2017 H.B. 190 & 208)



Section 178.870 Tax rates, limits — how increased and decreased.

Effective 28 Aug 2002

Title XI EDUCATION AND LIBRARIES

178.870. Tax rates, limits — how increased and decreased. — Any tax imposed on property subject to the taxing power of the community college district under Article X, Section 11(a) of the Missouri Constitution without voter approval shall not exceed the annual rate of ten cents on the hundred dollars assessed valuation in districts having one billion five hundred million dollars or more assessed valuation; twenty cents on the hundred dollars assessed valuation in districts having seven hundred fifty million dollars but less than one billion five hundred million dollars assessed valuation; thirty cents on the hundred dollars assessed valuation in districts having five hundred million dollars but less than seven hundred fifty million dollars assessed valuation; forty cents on the hundred dollars assessed valuation in districts having less than five hundred million dollars assessed valuation; except that, no public community college district having an assessed valuation in excess of one hundred million and less than two hundred fifty million which is levying an operating levy of thirty cents per one hundred dollars assessed valuation on September 28, 1975, shall increase such levy above thirty cents per one hundred dollars assessed valuation without voter approval. Tax rates specified in this section that were in effect in 1984 shall not be lowered due to an increase in assessed valuation created by general reassessment; however, the provisions of section 137.073 or Section 22(a) of Article X of the Missouri Constitution are applicable. Districts which operate institutions awarding degrees above the associate degree shall not be affected by the changes provided in this section. Increases of the rate with voter approval shall be made in the manner provided in chapter 164 for school districts.

(L. 1963 p. 200 § 13-87, A.L. 1975 S.B. 190, A.L. 1985 H.B. 374, A.L. 2000 S.B. 894, A.L. 2002 H.B. 2022 merged with S.B. 947)

(Source: L. 1961 p. 357 § 11)



Section 178.880 Taxation of public utility property — rate not included in determining rate to be levied by other school districts.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

178.880. Taxation of public utility property — rate not included in determining rate to be levied by other school districts. — All real and tangible personal property owned by railroads, street railways, boats, vessels, bridge companies, telegraph companies, electric light and power companies, electric transmission line companies, pipeline companies, express companies, airline companies and other companies and public utilities whose property is assessed by the state tax commission shall be taxed at the same rate of taxation which is levied on other property in the community college district in the same manner and to the same extent that the property is subject to assessment and taxation for general county purposes, and all of the provisions of chapters 151, 153, 154 and 155 shall apply to taxation by community college districts to the same extent as if the community college districts were specifically included in the provisions contained in chapters 151, 153, 154 and 155, except that the taxes levied by community college districts shall not be included for the purpose of determining the average school levy for the other school districts in the county in which they are situated. The taxes levied against the property by community college districts shall be collected in the same manner as taxes are collected on the property from general county taxes.

(L. 1963 p. 200 § 13-88)

(Source: L. 1961 p. 357 § 12)



Section 178.881 Community college capital improvement subdistrict may be established, boundaries, taxation — ballot language — dissolution of subdistrict.

Effective 28 Aug 2002

Title XI EDUCATION AND LIBRARIES

178.881. Community college capital improvement subdistrict may be established, boundaries, taxation — ballot language — dissolution of subdistrict. — 1. The board of trustees of any public community college district in this state may establish a community college capital improvement subdistrict by its order for the sole purpose of capital projects. The boundaries of any capital improvement subdistrict established pursuant to this section shall be within the boundaries of the community college district.

2. In the event a capital improvement subdistrict is so established, the board of trustees may propose an annual rate of taxation for the sole purpose of capital projects, within the limits of sections 178.770 to 178.891, which proposal shall be submitted to a vote of the people within the capital improvement subdistrict.

3. The question shall be submitted in substantially the following form:

­

­

4. If a majority of the votes cast on the question are for the tax as submitted, the tax shall be levied and collected on property within the capital improvement subdistrict in the same manner as other community college district taxes. Such funds shall be used for capital improvements in the community college capital improvement subdistrict.

5. Where a tax has not been approved by the voters within a five-year period from the establishment of a community college capital improvement subdistrict, such capital improvement subdistrict shall be dissolved by the board of trustees.

(L. 2002 H.B. 2022 merged with S.B. 947)



Section 178.890 Annexation of school districts — new community college district formed, when — refusal without cause of petition to annex, penalty.

Effective 28 Aug 1998

Title XI EDUCATION AND LIBRARIES

178.890. Annexation of school districts — new community college district formed, when — refusal without cause of petition to annex, penalty. — 1. If the area of an entire school district which adjoins a community college district organized pursuant to sections 178.770 to 178.890 desires to be attached thereto and become a part of the community college district it may do so in the manner provided for annexation pursuant to section 162.441. If the area of an entire school district which adjoins a district offering a two-year college course pursuant to section 178.370 on October 13, 1961, and receiving aid pursuant to section 163.191, desires to be attached thereto for community college purposes only, the annexation shall be completed pursuant to section 162.441 and upon the annexation, a special community college district shall be established in the entire area as provided in sections 178.770 to 178.890, and notice thereof shall be given to the state board of education. The state board of education, within sixty days, shall call a special election for the election of trustees to be conducted in the manner provided in section 178.820.

2. If the entire area of a school district not adjoining or contiguous with an established and existing community college district organized pursuant to sections 178.770 to 178.890 desires to become part of such an established and existing community college district which lies in whole or in part in a county which is either:

(1) Adjacent to the county in which the school district lies in whole or in part; or

(2) Adjacent to a county which does not have a public four-year open enrollment college or university, which is adjacent to the county in which the school district lies in whole or in part, such school district may do so in the manner provided for annexation pursuant to section 162.441 and in such instances, it shall not be required that such school district be adjacent to or adjoin such a community college district, and the subdistrict or subdistricts in the area comprising the petitioning school district need not be contiguous with the subdistricts of the receiving community college district.

3. If the board of trustees of the receiving district rejects the petition for annexation, the state board of education may be petitioned for a hearing and upon receipt of the petition the state board shall establish the time and place and proceed to a hearing. If the state board of education finds that refusal to honor the petition for annexation has been made without good cause, the state board in its discretion may withhold a portion or all of the state aid from the district which is payable pursuant to the provisions of section 163.191.

(L. 1963 p. 200 § 13-89, A.L. 1978 H.B. 971, A.L. 1998 S.B. 553)

(Source: L. 1961 p. 357 § 15)



Section 178.891 Crowder College energy center, state to assist in funding, when — uses for state's contribution.

Effective 01 Jul 1992, see footnote

Title XI EDUCATION AND LIBRARIES

178.891. Crowder College energy center, state to assist in funding, when — uses for state's contribution. — The general assembly may make appropriations to the commissioner of administration for grants to Crowder College in the planning and operation of the Missouri alternative and renewable energy center, if it determines that Crowder College has established and is actively building an endowment fund for the partial funding of the center. In connection with the utilization of such grants, Crowder College may contract with any person, firm or corporation, whether organized for profit or otherwise, and may receive and expend funds received from the federal government or any agency thereof, or from any person, firm or corporation. Appropriations made pursuant to the provisions of this section shall not be considered as a part of the regular appropriations for Crowder College nor shall such appropriations result in any reduction of appropriations for Crowder College. Appropriations from the state shall be used for a program of instruction in alternative energy, public educational services including instruction in Missouri elementary and secondary schools, service to Missouri industries through cooperative projects and in-service training, and applied research in alternative energy applications.

(L. 1992 H.B. 1102 § 1)

Effective 7-1-92



Section 178.900 Definitions.

Effective 28 Aug 2011

Title XI EDUCATION AND LIBRARIES

178.900. Definitions. — For the purposes of sections 178.900 to 178.960 the following words mean:

(1) "Department", the department of elementary and secondary education;

(2) "Disabled persons", a lower range educable or upper range trainable developmentally disabled or other disabled person sixteen years of age or over who has had school training and has a productive work capacity in a sheltered environment adapted to the abilities of persons with a developmental disability but whose limited capabilities make him or her nonemployable in competitive business and industry and unsuited for vocational rehabilitation training;

(3) "Sheltered workshop", an occupation-oriented facility operated by a not-for-profit corporation, which, except for its staff, employs only persons with disabilities and has a minimum enrollment of at least fifteen employable persons with disabilities;

(4) "Staff", employees of a sheltered workshop engaged in management, work procurement, purchasing, supervision, sales, bookkeeping, and secretarial and clerical functions.

(L. 1965 p. 309 § 1, A.L. 2011 H.B. 555 merged with H.B. 648)

CROSS REFERENCE:

Transportation for sheltered workshop employees and residents of facilities or social center for the disabled, 162.755



Section 178.910 Purposes of sheltered workshops.

Effective 28 Aug 1965

Title XI EDUCATION AND LIBRARIES

178.910. Purposes of sheltered workshops. — 1. A sheltered workshop shall provide a controlled work environment and a program designed toward enabling the handicapped person enrolled to progress toward normal living and to develop, as far as possible, his capacity, performance and relationship with other persons.

2. A sheltered workshop shall, so far as possible, provide work experience sufficiently diverse to accommodate the needs of each of the handicapped persons enrolled.

3. A sheltered workshop shall coordinate and integrate its services with all community agencies for the benefit of its employees, and whenever practicable make use of the services available from these agencies.

(L. 1965 p. 309 § 2)



Section 178.920 Procedure for establishing sheltered workshops — hearing — certificate — revocation.

Effective 28 Aug 1965

Title XI EDUCATION AND LIBRARIES

178.920. Procedure for establishing sheltered workshops — hearing — certificate — revocation. — 1. Any group of persons desiring to establish a sheltered workshop which will be eligible for state aid shall request a certificate of approval from the department. The request shall be in writing on forms provided by the department, and shall contain such information as the department may reasonably require.

2. Within sixty days after receipt of the request, the department shall hold a hearing to determine suitability of the proposed sheltered workshop to provide appropriate supervised employment and rehabilitation for handicapped persons.

3. If, after hearing, the department determines that the proposed sheltered workshop will be a proper agent of the state for the purpose of employment and rehabilitation of handicapped persons, it shall notify the persons requesting the certificate that they will be issued a certificate of approval upon filing with the department the applicant's certificate of incorporation as a not-for-profit corporation and a copy of its charter and bylaws. No provision of the charter or bylaws shall conflict with the rules and regulations of the department.

4. The department may refuse to issue a certificate of authority if it finds that a proposed sheltered workshop will not be a proper agency of the state for the purpose of employment and rehabilitation of handicapped persons and it may, after notice and hearing, revoke the certificate of authority of any sheltered workshop which is no longer qualified because the need for the workshop no longer exists or for violation of any rule or regulation of the department.

(L. 1965 p. 309 § 3)



Section 178.930 State aid, computation of — records, kept on premises — sheltered workshop per diem revolving fund created.

Effective 28 Aug 2010

Title XI EDUCATION AND LIBRARIES

178.930. State aid, computation of — records, kept on premises — sheltered workshop per diem revolving fund created. — 1. (1) Beginning July 1, 2009, and until June 30, 2010, the department of elementary and secondary education shall pay monthly, out of the funds appropriated to it for that purpose, to each sheltered workshop a sum equal to ninety dollars for each standard workweek (Monday through Friday) of up to and including thirty hours worked during the preceding calendar month. Eighteen dollars shall be paid for each six-hour or longer day worked by a handicapped employee on Saturdays or Sundays. For each handicapped worker employed by a sheltered workshop for less than a thirty-hour week or a six-hour day on Saturdays or Sundays, the workshop shall receive a percentage of the corresponding amount normally paid based on the percentage of time worked by the handicapped employee.

(2) Beginning July 1, 2010, and thereafter, the department of elementary and secondary education shall pay monthly, out of the funds appropriated to it for that purpose, to each sheltered workshop a sum equal to ninety-five dollars for each standard workweek (Monday through Friday) of up to and including thirty hours worked during the preceding calendar month. Nineteen dollars shall be paid for each six-hour or longer day worked by a handicapped employee on Saturdays or Sundays. For each handicapped worker employed by a sheltered workshop for less than a thirty-hour week or a six-hour day on Saturdays or Sundays, the workshop shall receive a percentage of the corresponding amount normally paid based on the percentage of time worked by the handicapped employee.

2. The department shall accept, as prima facie proof of payment due to a sheltered workshop, information as designated by the department, either in paper or electronic format. A statement signed by the president, secretary, and manager of the sheltered workshop, setting forth the dates worked and the number of hours worked each day by each handicapped person employed by that sheltered workshop during the preceding calendar month, together with any other information required by the rules or regulations of the department, shall be maintained at the workshop location.

3. There is hereby created in the state treasury the "Sheltered Workshop Per Diem Revolving Fund" which shall be administered by the commissioner of the department of elementary and secondary education. All moneys appropriated pursuant to subsection 1 of this section shall be deposited in the fund and expended as described in subsection 1 of this section.

4. The balance of the sheltered workshop per diem revolving fund shall not exceed five hundred thousand dollars at the end of each fiscal year and shall be exempt from the provisions of section 33.080 relating to the transfer of unexpended balances to the general revenue fund. Any unexpended balance in the sheltered workshop per diem revolving fund at the end of each fiscal year exceeding five hundred thousand dollars shall be deposited in the general revenue fund.

(L. 1965 p. 309 § 4, A.L. 1972 S.B. 463, A.L. 1973 H.B. 796, A.L. 1975 S.B. 269, A.L. 1979 S.B. 4, A.L. 1987 H.B. 25 & 120 merged with S.B. 145, A.L. 1993 H.B. 639, A.L. 1994 S.B. 601, A.L. 1997 S.B. 264, A.L. 1998 S.B. 781, A.L. 2001 S.B. 321, A.L. 2007 H.B. 352, A.L. 2010 H.B. 1965)



Section 178.940 Department designated to accept and disburse federal funds.

Effective 28 Aug 1965

Title XI EDUCATION AND LIBRARIES

178.940. Department designated to accept and disburse federal funds. — The department shall be the official agency of this state for the acceptance and disbursement of funds of the United States government made available to the states for rehabilitation or employment related services to handicapped persons as defined in section 178.900.

(L. 1965 p. 309 § 5)



Section 178.950 Board of education to appoint necessary staff.

Effective 28 Aug 1971

Title XI EDUCATION AND LIBRARIES

178.950. Board of education to appoint necessary staff. — In order to implement and effectuate the provisions of sections 178.900 to 178.970, the state board of education shall appoint a section head and such other personnel, including administrative, professional and technical persons, within the department as may be required to implement and supervise the program, including assisting shops with operative problems and other activities contemplated by sections 178.900 to 178.970.

(L. 1965 p. 309 § 6, A.L. 1971 S.B. 463)



Section 178.960 Judicial review.

Effective 28 Aug 1965

Title XI EDUCATION AND LIBRARIES

178.960. Judicial review. — Any order, rule or regulation of the department is subject to review under the provisions of chapter 536.

(L. 1965 p. 309 § 7)



Section 178.1100 Definitions — fund created, use of moneys — review by coordinating board — rulemaking authority.

Effective 28 Aug 2013

Title XI EDUCATION AND LIBRARIES

178.1100. Definitions — fund created, use of moneys — review by coordinating board — rulemaking authority. — 1. As used in this section, except in those instances where the context states otherwise, the following words and phrases shall mean:

(1) "Innovation education campus" or "innovation campus", an educational partnership consisting of at least one of each of the following entities:

(a) A local Missouri high school or K-12 school district;

(b) A Missouri four-year public or private higher education institution;

(c) A Missouri-based business or businesses; and

(d) A Missouri two-year public higher education institution or State Technical College of Missouri*;

(2) "Innovation education campus fund" or "fund", the fund to be administered by the commissioner of higher education and in the custody of the state treasurer created under this section to fund the instruction of an innovation campus.

2. There is hereby created in the state treasury the "Innovation Education Campus Fund". The commissioner of higher education shall administer the fund. The state treasurer shall be custodian of the fund and may approve disbursements from the fund in accordance with sections 30.170 and 30.180. Upon appropriation, money in the fund shall be used solely for the administration of this section. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

3. The general assembly may appropriate moneys to the fund that shall be used to fund the program of instruction at any innovation education campus.

4. Participating institutions, as provided in this section, may receive moneys from the fund when the following criteria are satisfied:

(1) The innovation education campus demonstrates it is actively working to lower the cost for students to complete a college degree;

(2) The program at the innovation education campus decreases the general amount of time required for a student to earn a college degree;

(3) The innovation education campus provides applied and project-based learning experiences for students and leverages curriculum developed in consultation with partner Missouri business and industry representatives;

(4) Students graduate from the innovation education campus with direct access to internship, apprentice, part-time or full-time career opportunities with Missouri-based businesses that are in partnership with the innovation education campus; and

(5) The innovation education campus engages and partners with industry stakeholders in ongoing program development and program outcomes review.

5. The existing Missouri innovation campus, consisting of the University of Central Missouri, a school district with a student enrollment between seventeen thousand and nineteen thousand students that is located in any county with a charter form of government and with more than six hundred thousand but fewer than seven hundred thousand inhabitants, a community college located in any county with a charter form of government and with more than six hundred thousand but fewer than seven hundred thousand inhabitants, and private enterprises, has satisfied these criteria and is eligible for funding under this section.

6. The coordinating board for higher education shall conduct a review every five years of any innovation education campus to verify ongoing compliance with the requirements of subsection 4 of this section, including the Missouri innovation campus identified in subsection 5 of this section. As part of its review, the coordinating board shall consult with and take input from each entity that is a partner to an innovation education campus. Business and industry involved in an innovation education campus, either financially or through in-kind support, may provide feedback regarding the curriculum, courses, and investment quality of the innovation education campus to the coordinating board.

7. Any innovation education campus shall annually verify to the coordinating board for higher education that it has satisfied the criteria established in subsection 4 of this section. Upon verification that the criteria are satisfied, moneys from the fund shall be disbursed.

8. If the general assembly appropriates moneys to the fund, the allocation of moneys between entities partnered in an innovation education campus for purposes of operating the innovation education campus shall be determined through the appropriations process. Moneys appropriated to the fund shall not be considered part of the annual appropriation to any institution of higher education or any school district. If an innovation education campus, or any entity that has partnered to create and operate an innovation education campus, receives private funds, such private funds shall not be placed in the fund created in this section.

9. The coordinating board for higher education shall promulgate rules and regulations to implement the provisions of this section. Nothing in this section is intended to conflict with or supercede rules or regulations promulgated by the coordinating board for higher education. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2013, shall be invalid and void.

(L. 2013 S.B. 381)

*"Linn State Technical College" appears in original rolls. The name of the college was changed by H.B. 673, 2013, effective 7-01-14.






Chapter 180 Supreme Court Library

Chapter Cross References



Section 180.030 Term of office of librarian and assistant.

Effective 28 Aug 1945

Title XI EDUCATION AND LIBRARIES

180.030. Term of office of librarian and assistant. — The librarian and assistant librarian shall hold their offices during the pleasure of the supreme court, and the said court shall exercise a general care and superintendence over the library.

(RSMo 1939 § 14728, A.L. 1945 p. 1129 § 14722)

Prior revisions: 1929 § 13429; 1919 § 7172; 1909 § 8168



Section 180.040 Duty of librarian — secretary of state to deliver certain books and reports.

Effective 28 Aug 1945

Title XI EDUCATION AND LIBRARIES

180.040. Duty of librarian — secretary of state to deliver certain books and reports. — The librarian shall have the custody, charge and safekeeping of all maps, charts and other things of every kind whatsoever, property belonging to the library, and shall take special care that none of them be lost or injured; and he shall cause the seal of the supreme court to be stamped on the outside of each volume. The secretary of state shall deliver to the librarian, as soon as received by him, one copy of the following books, viz.: The acts of each session of congress, acts of the several states and territories, the journals of the general assembly of this state, the journals of the general assemblies of the several states and territories, also one copy of the journals of each house of congress, and of all books, reports, state papers and documents ordered by congress or either house thereof to be distributed among the states, also, five copies of the acts of the general assembly of this state, which the librarian shall cause to be bound, if the same be not already done, and placed in the library.

(RSMo 1939 § 14714, A.L. 1945 p. 1129)

Prior revisions: 1929 § 13414; 1919 § 7157; 1909 § 8153

CROSS REFERENCE:

Revised statutes and session laws, delivery to supreme court library, 2.050, 3.130



Section 180.050 Books to be replaced.

Effective 28 Aug 1973

Title XI EDUCATION AND LIBRARIES

180.050. Books to be replaced. — Whenever any volumes in the supreme court library of the supreme court reports or of the court of appeals of this state, or of the revised statutes or session acts thereof, have become worn and defaced or unfit for use, the secretary of state, on the requisition of the supreme court librarian, shall exchange the volumes for others from the surplus volumes of the books in his possession.

(RSMo 1939 § 14729, A.L. 1945 p. 1129 § 14723, A.L. 1973 S.B. 263)

Prior revisions: 1929 § 13430; 1919 § 7173; 1909 § 8169



Section 180.060 Librarian to care for miscellaneous books, maps and charts.

Effective 28 Aug 1945

Title XI EDUCATION AND LIBRARIES

180.060. Librarian to care for miscellaneous books, maps and charts. — The librarian shall cause all books, maps and charts now owned by the state, and such as may be hereafter acquired, to be appropriately arranged and kept in the rooms which are set apart for that purpose on the second floor of the supreme court building. He shall have the sole and entire control of said rooms, keep the keys of the same, and provide for the safekeeping of the books.

(RSMo 1939 § 14715, A.L. 1945 p. 1129)

Prior revisions: 1929 § 13415; 1919 § 7158; 1909 § 8154



Section 180.070 Librarian may procure books.

Effective 28 Aug 1945

Title XI EDUCATION AND LIBRARIES

180.070. Librarian may procure books. — When there shall be a want of continuity in any of the series of acts, journals or other books required to be placed in the library, it shall be the duty of the librarian to open a correspondence with the proper person, in order to obtain those which are wanting, and if they cannot otherwise be procured, he shall purchase the same and place them in the library.

(RSMo 1939 § 14716, A.L. 1945 p. 1129)

Prior revisions: 1929 § 13416; 1919 § 7159; 1909 § 8155



Section 180.080 Librarian may purchase, sell and exchange law books and reports.

Effective 28 Aug 1945

Title XI EDUCATION AND LIBRARIES

180.080. Librarian may purchase, sell and exchange law books and reports. — The librarian shall, under the direction of the judges of the supreme court, purchase such books as they may require, and place the same in the law library; and under the direction of such judges, he may sell or exchange any surplus or duplicate law books or reports.

(RSMo 1939 § 14718, A.L. 1945 p. 1129 § 14717)

Prior revisions: 1929 § 13418; 1919 § 7161; 1909 § 8157



Section 180.090 Necessary expenses allowed.

Effective 28 Aug 1945

Title XI EDUCATION AND LIBRARIES

180.090. Necessary expenses allowed. — All necessary expenses of stationery, lights, postage, fuel and keeping the library clean and in order, shall be allowed the librarian, and paid out of the general contingent fund.

(RSMo 1939 § 14722, A.L. 1945 p. 1129 §14720)

Prior revisions: 1929 § 13422; 1919 § 7165; 1909 § 8161



Section 180.100 Commissioner of administration to certify accounts.

Effective 28 Aug 1945

Title XI EDUCATION AND LIBRARIES

180.100. Commissioner of administration to certify accounts. — The commissioner of administration shall certify the accounts of the librarian and assistant librarian and warrants shall be drawn on the treasury for the payment of the same.

(RSMo 1939 § 14720, A.L. 1945 p. 1129 § 14719)

Prior revisions: 1929 § 13420; 1919 § 7163; 1909 § 8159



Section 180.110 Who may take books from library.

Effective 28 Aug 1945

Title XI EDUCATION AND LIBRARIES

180.110. Who may take books from library. — The library shall be open to the public and operated under the rules, orders and supervision of the supreme court of Missouri; but no book shall be taken from the library except by the state officers, members of the general assembly or the judges of the supreme court, or an attorney of the supreme court on an order of a judge of the supreme court; and no book shall be taken from the library in any case without it shall have been first charged to the person obtaining it, who shall also give his written receipt for the same.

(RSMo 1939 § 14723, A.L. 1945 p. 1129 § 14721)

Prior revisions: 1929 § 13423; 1919 § 7166; 1909 § 8162



Section 180.120 Supreme court library to exchange publications with other states.

Effective 28 Aug 1945

Title XI EDUCATION AND LIBRARIES

180.120. Supreme court library to exchange publications with other states. — The supreme court library is hereby made and constituted the medium for exchange of the official publications of the various departments, institutions and bureaus of the state government, to be exchanged with the other states of the union for their official state publications, and the officials of this state in charge of said departments, institutions and bureaus, shall cause to be delivered to the supreme court library such number of copies of all their publications as is necessary to make such exchange, and for the use of the supreme court library.

(RSMo 1939 § 14730, A.L. 1945 p. 1129 § 14724)

Prior revisions: 1929 § 13431; 1919 § 7174; 1909 § 8170



Section 180.130 Fees for certain services — expenditures of fee revenues.

Effective 28 Aug 1982

Title XI EDUCATION AND LIBRARIES

180.130. Fees for certain services — expenditures of fee revenues. — The librarian may collect a reasonable fee for reproducing legal material. The librarian may make expenditures from these fees in order to secure legal material from other sources. A single expenditure from these fees shall not exceed twenty dollars. The aggregate of all expenditures from these fees during any fiscal year shall not exceed two hundred fifty dollars. Accurate records of all receipts and expenditures shall be maintained at all times. The balance of the fees shall be paid into the state treasury at least monthly.

(L. 1982 S.B. 497)






Chapter 181 State Library

Chapter Cross References



Section 181.021 Secretary of state to manage state library and Wolfner library — functions — report — receipt of property.

Effective 28 Aug 2004

Title XI EDUCATION AND LIBRARIES

181.021. Secretary of state to manage state library and Wolfner library — functions — report — receipt of property. — The Missouri state library shall be under the control of the secretary of state and operated under rules and regulations promulgated by the secretary of state. The secretary of state shall:

(1) Direct the survey of services given by libraries which may be established or assisted under any law for state grants-in-aid to libraries;

(2) Further the coordination of library services furnished by the state with those of local libraries and other educational agencies;

(3) Publish an annual report showing conditions and progress of public library service in Missouri;

(4) Furnish information and counsel as to the best means of establishing and maintaining libraries, the selection of materials, cataloging, and other details of library management; provide assistance in organizing libraries or improving service given by them and assist library services in state institutions;

(5) Receive and administer grants from the United States under any act of Congress for public libraries, or other types of library service, and make rules and regulations in connection with such grants as may be necessary or required in the administration thereof;

(6) Receive gifts of money, books or other property which may be used or held in trust for the purposes given;

(7) Administer state grants-in-aid and encourage local support for the betterment of local library service and generally promote an effective statewide public library system;

(8) Procure and disseminate information by any means necessary within the state among individuals, communities, libraries, schools, charitable and state institutions, state departments and other organizations;

(9) Administer the Wolfner Library for the blind and physically handicapped and ensure library services to the eligible blind and physically handicapped residents of this state;

(10) Appoint members to the secretary of state's council on library development, as set forth in section 181.022.

(L. 1955 p. 562 § 4, A.L. 1991 S.B. 197, A.L. 1995 S.B. 14, A.L. 2004 H.B. 1347)



Section 181.022 Secretary of state to create council on library development — purpose — terms — members.

Effective 28 Aug 2004

Title XI EDUCATION AND LIBRARIES

181.022. Secretary of state to create council on library development — purpose — terms — members. — 1. The secretary of state shall create the "Secretary's Council on Library Development" to advise the secretary of state and the state library on matters that relate to the state's libraries and library service to Missouri citizens, to recommend to the secretary of state and the state library policies and programs relating to libraries in the state, and to communicate the value of libraries.

2. Members of the secretary's council on library development shall serve three-year terms, to be served on a rotating basis as shall be established by the secretary of state.

3. The members of the secretary's council on library development shall be appointed by the secretary of state, to include members of the house of representatives, members of the senate, representatives of the public and of libraries, trustees of Missouri libraries, and users of the state libraries.

(L. 2004 H.B. 1347)



Section 181.025 Deposit of federal funds in general revenue fund — how disbursed.

Effective 01 Jul 1993, see footnote

Title XI EDUCATION AND LIBRARIES

181.025. Deposit of federal funds in general revenue fund — how disbursed. — All moneys received by the state from the United States under any act of Congress for public library service purposes shall be deposited in the state treasury to the credit of the general revenue fund. Moneys for public library service purposes shall be disbursed in accordance with requisitions of the state library.

(L. 1957 p. 428, A.L. 1991 S.B. 197)

Effective 7-1-93



Section 181.033 Bookmobile service authorized.

Effective 28 Aug 1955

Title XI EDUCATION AND LIBRARIES

181.033. Bookmobile service authorized. — The state library may provide bookmobile service either from headquarters in Jefferson City or from area libraries or county, regional or city libraries or other types of extension service.

(L. 1955 p. 562 § 6)



Section 181.040 Headquarters.

Effective 01 Jul 1993, see footnote

Title XI EDUCATION AND LIBRARIES

181.040. Headquarters. — The headquarters of the state library shall be in Jefferson City in adequate and suitable quarters provided by the office of administration.

(RSMo 1939 § 14736, A.L. 1945 p. 1132 § 14735, A.L. 1991 S.B. 197)

Prior revisions: 1929 § 13437; 1919 § 7180; 1909 § 8176

Effective 7-1-93



Section 181.043 State librarian, appointment, duties, qualifications.

Effective 01 Jul 1993, see footnote

Title XI EDUCATION AND LIBRARIES

181.043. State librarian, appointment, duties, qualifications. — The secretary of state shall appoint a state librarian who shall administer the affairs of the Missouri state library under the rules and regulations of the secretary of state and who shall serve at the pleasure of the secretary of state. The state librarian shall be a graduate of an accredited college or university, and be graduated from an accredited library school, and shall have library experience. The state librarian shall appoint the personnel in connection with the various activities of the state library, subject to the approval of the secretary of state. The provisions for appeals provided in section 36.390 for dismissals of regular merit employees shall apply to the employees of the state library, that all staffs presently employed must be transferred as regular state employees.

(L. 1955 p. 562 § 5, A.L. 1991 S.B. 197)

Effective 7-1-93



Section 181.047 Expenses of librarian and employees, how paid.

Effective 28 Aug 1955

Title XI EDUCATION AND LIBRARIES

181.047. Expenses of librarian and employees, how paid. — All expenses of the state librarian and the other personnel of the state library shall be certified and paid in the same manner as expenses and personnel are paid in state departments or divisions.

(L. 1955 p. 562 § 6)



Section 181.060 State aid for public libraries — appropriation, distribution, allocation, procedure — requirements.

Effective 28 Aug 2011

Title XI EDUCATION AND LIBRARIES

181.060. State aid for public libraries — appropriation, distribution, allocation, procedure — requirements. — 1. The general assembly may appropriate moneys for state aid to public libraries, which moneys shall be administered by the state librarian, and distributed as specified in rules and regulations promulgated by the Missouri state library, and approved by the secretary of state.

2. At least fifty percent of the moneys appropriated for state aid to public libraries shall be apportioned to all public libraries established and maintained under the provisions of the library laws or other laws of the state relating to libraries. The allocation of the moneys shall be based on an equal per capita rate for the population of each city, village, town, township, urban public library district, county or consolidated library district in which any library is or may be established, in proportion to the population according to the latest federal census of the cities, villages, towns, townships, school districts, county or regional library districts maintaining public libraries primarily supported by public funds which are designed to serve the general public. No grant shall be made to any public library which is tax supported if the rate of tax levied or the appropriation for the library should be decreased below the rate in force on December 31, 1946, or on the date of its establishment. Grants shall be made to any public library if a public library tax of at least ten cents per one hundred dollars assessed valuation has been voted in accordance with sections 182.010 to 182.460 or as authorized in section 137.030 and is duly assessed and levied for the year preceding that in which the grant is made, or if the appropriation for the public library in any city of first class yields one dollar or more per capita for the previous year according to the population of the latest federal census or if the amount provided by the city for the public library, in any other city in which the library is not supported by a library tax, is at least equal to the amount of revenue which would be realized by a tax of ten cents per one hundred dollars assessed valuation if the library had been tax supported. Except that, no grant under this section shall be affected because of a reduction in the rate of levy which is required by the provisions of section 137.073 or because of a voluntary reduction in the levy following the enactment of a district sales tax under section 182.802, if the proceeds from the sales tax equal or exceed the reduction in revenue from the levy.

3. The librarian of the library together with the treasurer of the library or the treasurer of the city if there is no library treasurer shall certify to the state librarian the annual tax income and rate of tax or the appropriation for the library on the date of the enactment of this law, and of the current year, and each year thereafter, and the state librarian shall certify to the commissioner of administration the amount to be paid to each library.

4. The balance of the moneys shall be administered and supervised by the state librarian who may provide grants to public libraries for:

(1) Establishment, on a population basis to newly established city, county city/county or consolidated libraries;

(2) Equalization to city/county, urban public, county or consolidated libraries;

(3) Reciprocal borrowing;

(4) Technological development;

(5) Interlibrary cooperation;

(6) Literacy programs; and

(7) Other library projects or programs that may be determined by the local library, library advisory committee and the state library staff that would improve access to library services by the residents of this state. Newly established libraries shall certify through the legally established board or the governing body of the city supporting the library and the librarian of the library to the state librarian the fact of establishment, the rate of tax, the assessed valuation of the library district and the annual tax yield of the library. The state librarian shall then certify to the commissioner of administration the amount of establishment grant to be paid to the libraries and warrants shall be issued for the amount allocated and approved. The sum appropriated for state aid to public libraries shall be separate and apart from any and all appropriations made to the state library.

(L. 1945 p. 1132 § 14736a, A.L. 1955 p. 562 § 7, A.L. 1959 S.B. 159, A.L. 1981 S.B. 232, A.L. 1987 H.B. 179 & 307, A.L. 1991 S.B. 197, A.L. 2011 H.B. 161)



Section 181.065 State aid to libraries for services for blind and physically handicapped — state librarian to administer services.

Effective 01 Jul 1993, see footnote

Title XI EDUCATION AND LIBRARIES

181.065. State aid to libraries for services for blind and physically handicapped — state librarian to administer services. — 1. The general assembly may appropriate moneys to any library which is designated by the National Library Service for the Blind and Physically Handicapped, Library of Congress, with the concurrence of the state librarian, as a regional or subregional library to furnish library service to eligible blind and physically handicapped citizens as defined in Public Law 89-522 (1966).

2. The state librarian shall administer the library service for the blind and physically handicapped, and request an annual operating budget for regional or subregional libraries providing services to the blind and physically handicapped as defined in Public Law 89-522 (1966), and shall monitor services and activities from any library in Missouri which may be designated by the National Library Service for the Blind and Physically Handicapped, Library of Congress, with the concurrence of the state librarian, as a subregional library for the blind and physically handicapped.

(L. 1963 p. 356 §§ 1, 2, 3, A.L. 1972 S.B. 590, A.L. 1974 S.B. 541, A.L. 1991 S.B. 197)

Effective 7-1-93



Section 181.100 Distribution of reports, definitions, requirements, charges, when.

Effective 28 Aug 2004

Title XI EDUCATION AND LIBRARIES

181.100. Distribution of reports, definitions, requirements, charges, when. — 1. As used in sections 181.100 to 181.130 the following terms shall mean, unless the context requires otherwise:

(1) "Agency", each department, office, commission, board, or other administrative office or unit of state government;

(2) "Electronic repository", a collection of electronic publications kept in a secure environment with adequate backup to protect the collection;

(3) "Format", any media used in the publication of state information including electronic, print, audio, visual, and microform;

(4) "Participating libraries", a library selected by the secretary of state to assist the public in locating and using state publications in any format; and designated to house and make available to the public publications which agencies have produced in print;

(5) "Publications", the information published by agencies intended for distribution to the legislature, agencies, political subdivisions, nonprofit organizations or broad distribution to the public, including publications issued electronically or in other formats;

(6) "State publications access program", a program to provide access to state publications for all citizens of Missouri through a secure repository of electronic publications available to the public through electronic networks and print collections located in libraries throughout Missouri.

2. Other provisions of law to the contrary notwithstanding, all state agencies required to issue and distribute multiple-produced annual, biannual, or periodic reports shall distribute such reports without charge only to those persons and offices listed in subsection 4 of this section. For the purposes of sections 181.100 to 181.130, the word "report" means a state publication which is either a printed statement by a state agency, issued at specific intervals, which describes its operations and progress, and possibly contains a statement of its future plans; or a formal, written account of an investigation given by a person or group delegated to make the investigation. Such reports shall not be distributed to any other person, including members of the general assembly, state officeholders, other state agencies, divisions or departments, or to members of the public, except upon request.

3. No report described in subsection 2 of this section shall be distributed free of charge to any person or office, except as provided in subsection 4 of this section. Each recipient of any such report shall pay the cost of printing and postage, which cost shall be determined by the issuing agency prior to distribution of the document.

4. Each agency of state government which distributes annual, biannual, or periodic reports printed in paper shall provide such copies of each such document free of charge to the state library as the state library shall specify, along with a statement of the cost and address where additional copies of such report may be requested. Two copies of all reports shall be provided to the legislative library, one copy to the chief clerk of the house of representatives, one copy to the secretary of the senate, one copy to the supreme court library and one copy to the governor.

(L. 1976 H.B. 1021 § 2, A.L. 1983 H.B. 96, et al., A.L. 2004 H.B. 1347)



Section 181.110 Agencies to aid in publication of state publications — state library to provide electronic repository, responsibilities — participating libraries — rulemaking authority.

Effective 28 Aug 2014

Title XI EDUCATION AND LIBRARIES

181.110. Agencies to aid in publication of state publications — state library to provide electronic repository, responsibilities — participating libraries — rulemaking authority. — 1. For the purpose of providing the services described in this section, each agency shall have the following responsibilities and powers:

(1) To submit to the state library electronically each publication created by the agency in a manner consistent with the state's enterprise architecture;

(2) To determine the format used to publish;

(3) For those publications which the agency determines shall be printed and published in paper, to supply the number of copies for participating libraries as determined by the secretary of state;

(4) To assign a designee as a contact for the state publications access program and forward this information to the secretary of state annually.

2. For the purpose of providing the services described in this section, the secretary of state shall have the following responsibilities:

(1) Through the state library, to provide a secure electronic repository of state publications. Access to the state publications in the repository shall be provided through multiple methods of access, including the statewide online library catalog and a publicly accessible electronic network;

(2) To create, in administrative rule, the criteria for selection of participating libraries and the responsibilities incumbent upon those libraries in serving the citizens of Missouri;

(3) To set by administrative rule the electronic formats acceptable for submission of publications to the electronic repository;

(4) May issue and promulgate rules to enforce, implement and effectuate the powers and duties established in sections 181.100 to 181.130.

3. For the purpose of providing the services described in this section, the state library shall have the following responsibilities, all to be performed in a manner consistent with e-government:

(1) To administer the electronic repository of state publications for access by the citizens of Missouri, and receive and distribute publications in other formats, which will be housed and made available to the public by the participating libraries;

(2) To ensure the organization and classification of state publications regardless of formats and the distribution of materials in additional formats to participating libraries;

(3) To publish regularly a list of all publications of the agencies, regardless of format.

4. For the purpose of providing the services described in this section, the participating libraries shall have the following responsibilities:

(1) To ensure citizens who come to the library will be able to access publications electronically;

(2) To maintain paper copies of those state publications that agencies publish in paper that are designated by the secretary of state to be included in the Missouri state publications access program;

(3) To maintain a collection of older state publications published by the agencies in paper and designated by the secretary of state to be included in the Missouri state publications access program;

(4) To provide training for staff of other libraries to assist the public in the use of state publications;

(5) To assist agencies in the distribution of paper copies of state publications to the public.

5. All responsibilities and powers set out in this section shall be carried out consistent with the provisions of section 161.935.

6. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this chapter shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2004, shall be invalid and void.

(L. 1976 H.B. 1021 § 3, A.L. 1983 H.B. 96, et al., A.L. 1991 S.B. 197, A.L. 2004 H.B. 1347, A.L. 2014 H.B. 1299 Revision)



Section 181.130 Library agreements permitted, when.

Effective 28 Aug 2004

Title XI EDUCATION AND LIBRARIES

181.130. Library agreements permitted, when. — The state library may enter into agreements with participating libraries which meet standards for eligibility to be established by the state library.

(L. 1976 H.B. 1021 § 5, A.L. 2004 H.B. 1347)



Section 181.150 Trust fund created, administration.

Effective 28 Aug 1997

Title XI EDUCATION AND LIBRARIES

181.150. Trust fund created, administration. — 1. There is hereby established in the state treasury a fund to be known as the "Wolfner Library Trust Fund". The fund shall consist of all moneys received from federal grants, contracts, gifts, bequests or other funds contributed to the Wolfner library for the blind and physically handicapped pursuant to subdivision (6) of section 181.021.

2. The state treasurer shall invest moneys in the Wolfner library trust fund in the same manner as surplus state funds are invested pursuant to section 30.260. All interest which results from the investment of moneys in the Wolfner library trust fund shall be credited to the fund.

3. Notwithstanding the provisions of section 33.080 to the contrary, any unexpended balance including interest accrued in the Wolfner library trust fund shall not be transferred to the general revenue fund of the state treasury at the end of the biennium.

4. The Wolfner library trust fund shall, upon appropriation, be used for the purposes established pursuant to subdivision (9) of section 181.021.

(L. 1997 H.B. 438 merged with S.B. 242)






Chapter 182 County and City Libraries — Libraries Generally

Chapter Cross References



Section 182.010 County library districts — petition — tax levy — notice — elections — election to increase levy.

Effective 31 Dec 1985, see footnote

Title XI EDUCATION AND LIBRARIES

182.010. County library districts — petition — tax levy — notice — elections — election to increase levy. — 1. Whenever voters equal to five percent of the total vote cast for governor at the last election in any county, outside of the territory of all cities and towns in the county which at the time of election as hereinafter provided maintain and control free public and tax supported libraries pursuant to other provisions of this chapter, except as provided in section 182.030, shall petition the county governing body in writing, asking that a county library district of the county, outside of the territory of all the aforesaid cities and towns, be established and be known as "______ County library district", and asking that an annual tax be levied for the purpose herein specified, and specifying in their petition a rate of taxation, then the county governing body, if it finds the petition was signed by the requisite number of voters and verified in accordance with the provisions of section 126.040, pertaining to initiative petitions, shall enter of record a brief recital of the petition, including a description of the proposed county library district, and of its finding; and shall order that the questions of the petition be submitted to the voters of the proposed county library district. The order of the county governing body and the notice shall specify the name of the county and the rate of taxation mentioned in the petition.

2. The question shall be submitted in substantially the following form:

Shall there be established a ______ County library district?

Shall there be a tax of ______ (insert amount) on each one hundred dollars assessed valuation for a county library?

3. In case the boundary limits of any city or town hereinabove mentioned are not the same as the boundary limits of the school district of the city or town, and the school district embraces territory outside the boundary limits of the city or town and within the boundary limits of the proposed county library district, then all voters, otherwise qualified and residing in the school district, but outside the limits of the city or town and within the limits of the proposed county library district, shall be eligible to vote on the proposition, and may cast a vote thereon at the designated polling place within the county. The ballots shall be certified to county governing body as provided in section 179.020.

4. In case the proposed tax is sought as an increased tax for the maintenance of a library already established hereunder, over a lesser tax rate theretofore voted and adopted, then such fact shall be recited in the petition and the notice of the submission of the question.

5. The question shall be submitted in substantially the following form:

Shall there be a tax increase of ______ (insert amount) over the present ______ tax for the county library?

6. If a majority of all the votes cast on the question are for the tax as submitted, the tax specified in the notice shall be levied and collected in the same manner as other county library taxes as provided in section 182.020, and shall be known as and become a part of the "County Library Fund" to be administered as provided in section 182.020.

(RSMo 1939 § 14767, A.L. 1955 p. 547, A.L. 1969 p. 78, A.L. 1974 H.B. 1643, A.L. 1978 H.B. 971, A.L. 1985 S.B. 152)

Prior revision: 1929 § 13463

Effective 12-31-85



Section 182.015 County commission may establish library district without vote, when — tax levy, submitted how — dissolution of library district — change of boundaries, procedure.

Effective 28 Aug 2007

Title XI EDUCATION AND LIBRARIES

182.015. County commission may establish library district without vote, when — tax levy, submitted how — dissolution of library district — change of boundaries, procedure. — 1. In addition to the provisions of section 182.010, the county commission of any county of the state may establish by its order a county library district without a petition or submission to the voters as provided in section 182.010, provided such district conforms otherwise to the provisions of that section and does not include any part of a regional library system established pursuant to other provisions of this chapter. In the event a district is so established, the county commission shall propose an annual rate of taxation within the limitations prescribed by section 182.010, which proposal shall be submitted to a vote of the people in the same manner as though the district were formed under the provisions of that section.

2. Where the county library district of any county is not operating a library within such county, the county commission may divide the county library district into subdistricts. In the event the subdistricts are established, the county commission shall propose an annual rate of taxation, which proposal shall be submitted to a vote of the people residing in the subdistrict in the same manner as provided for in section 182.010. If a majority of the votes cast on the question are for the tax as submitted, the tax shall be levied and collected on property within the subdistrict in the same manner as other county library taxes are levied and collected pursuant to section 182.020. Such funds shall be used to provide library services in the subdistrict of the county library district.

3. Where a tax has not been approved by the voters within a five-year period from the establishment of a library district, such library district shall be dissolved.

4. (1) The boundaries of any subdistrict established under this section in any county may be expanded as provided in this subsection. Whenever not less than ten percent of registered voters residing in an area in such county adjacent to an existing subdistrict desire to be annexed into the subdistrict, such registered voters shall file a petition with the governing body of the county requesting, subject to the official approval of the existing county library board, the expansion of the subdistrict. The petition shall contain the following information:

(a) The name and residence of each petitioner; and

(b) A specific description of the proposed subdistrict boundaries, including a map illustrating the boundaries.

(2) Upon the filing of a petition under this subsection, subject to the official approval of the existing county library board, the governing body of the county may, by resolution, approve the expansion of the subdistrict. Any resolution to expand such subdistrict adopted by the governing body of the county shall contain the following information:

(a) A description of the proposed boundaries of the subdistrict;

(b) The time and place of a hearing to be held to consider expansion of the subdistrict; and

(c) The rate of tax to be imposed in the area of expansion and voted on within the proposed subdistrict, if any.

­­

­

(3) The governing body of any county that has expanded subdistrict boundaries or imposed a tax increase authorized in this subsection may submit the question of repeal of the expansion of boundaries and the accompanying imposition of the tax in the area of expansion to the voters of the subdistrict on any date available for elections for the county.

­­

­

(4) Whenever the governing body of any county that has expanded subdistrict boundaries or imposed a tax as authorized in this subsection receives a petition, signed by ten percent of the registered voters of the library subdistrict, calling for an election to repeal the expansion of boundaries and the accompanying imposition of the tax in the area of expansion under this subsection, the governing body shall submit to the voters of the subdistrict a proposal to repeal the expansion and the accompanying imposition of the tax. If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the repeal, the repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the expansion of boundaries and the imposition of the tax as authorized in this subsection shall remain effective until the question is resubmitted under this subsection to the qualified voters and the repeal is approved by a majority of the qualified voters voting on the question.

(L. 1972 S.B. 583, A.L. 1987 H.B. 179 & 307, A.L. 1995 S.B. 14, A.L. 2007 S.B. 22)



Section 182.020 Levy and collection of tax — reconsideration of tax — increase in tax levy procedure, ballot form.

Effective 28 Aug 1987

Title XI EDUCATION AND LIBRARIES

182.020. Levy and collection of tax — reconsideration of tax — increase in tax levy procedure, ballot form. — 1. If, from returns of the submission of the question, the majority of all the votes cast are in favor of establishing a county library district and for the tax for a free county library, the county governing body shall enter of record a brief recital of the returns and that there has been established "______ county library district", and thereafter such "______ county library district", shall be considered established; and the tax specified in the notice, subject to the provisions of this section, shall be levied and collected, from year to year.

2. At least once in every month the county collector in each county of the first and second classes, including such counties having a charter form of government, shall pay over to the treasurer of the county library district all moneys received and collected by him to which the district is entitled and take duplicate receipts from the treasurer, one of which he shall file with the secretary of the county library district and the other he shall file in his settlement with the county governing body. The county collector in the counties of the third and fourth classes shall pay over to the county treasurer at least once in every month all moneys received and collected by him which are due the county library district and shall take duplicate receipts therefor, one of which he shall file in his settlement with the county governing body. The county treasurer in such counties shall pay over to the treasurer of the county library district, at least once in every month, all moneys so received by him to which the district is entitled. Upon payment he shall take duplicate receipts from the treasurer of the county library district, one of which he shall file with the secretary of the county library district, and the other he shall file in his settlement with the county governing body.

3. The tax may be reconsidered whenever the voters of any county library district shall so determine by a majority vote on such questions after petition, order, and notice of the election and of the purpose thereof, first having been made, filed, and given, as in the case of establishing such county library district. At least five years must elapse after the county library district has been established and a tax therefor has been levied before a question to reconsider the tax may be submitted under this subsection.

4. Whenever the county library board of trustees finds it appropriate, it may order an election on the question of increasing the tax established pursuant to subsection 2 of section l82.0l0 or increased pursuant to subsection 5 of section l82.0l0. Notice of the election shall be published in the same manner as is notice of an election to establish a county library district under section l82.0l0. The notice and order shall each recite the amount of the proposed increase. The question shall be submitted in substantially the following form:

Shall the ______ per hundred dollars assessed valuation tax for the county library be increased to ______ per hundred dollars assessed valuation?

­­

­

5. As used in sections 182.010 to 182.120, the words "county commission" or "county governing body" shall be construed to mean the proper commission or official in any county operating under a special charter.

(RSMo 1939 § 14767, A.L. 1955 p. 547, A.L. 1978 H.B. 971, A.L. 1984 S.B. 423, A.L. 1987 H.B. 179 & 307)

Prior revision: 1929 § 13463



Section 182.030 Voters of municipal district may vote on establishing or inclusion in county district when — effect.

Effective 28 Aug 1978

Title XI EDUCATION AND LIBRARIES

182.030. Voters of municipal district may vote on establishing or inclusion in county district when — effect. — Whenever voters equal to five percent of the total vote cast for governor at the last election in an existing municipal library district within the geographical boundaries of a proposed or existing county library district shall petition in writing the county commission to be included in the proposed or existing county library district, subject to the official approval of the existing county library board, the voters of the municipal library district shall be permitted to vote on the question for establishing or joining the county library district, and on the proposition for a tax levy for establishing and maintaining a free county library. If the question carries by a majority vote, the municipal library district shall become a part of the county library district at the beginning of the next fiscal year and the property within the municipal library district shall be liable to taxes levied for free county library purposes. If a majority of voters in the existing municipal library district oppose the county library district, the existing municipal library district shall continue.

(RSMo 1939 § 14771, A.L. 1955 p. 547, A.L. 1978 H.B. 971)

Prior revision: 1929 § 13467



Section 182.040 City may become part of county library district — procedure — effect.

Effective 28 Aug 1974

Title XI EDUCATION AND LIBRARIES

182.040. City may become part of county library district — procedure — effect. — After the establishment of a free county library district the legislative body of any incorporated city, town or village in the county which was excluded from the county library district because of the maintenance of a tax supported municipal library established and maintained pursuant to other provisions of this chapter, after approval of the proposed change by the trustees of the free county library district, may become a part of the free county library district by notifying the county commission that the municipality desires to become a part of the free county library district at the beginning of the next fiscal year; and thereafter the municipality shall be liable for taxes levied for free county library purposes at the same rate as is levied for the free county library district in the county.

(RSMo 1939 § 14772, A.L. 1955 p. 547, A.L. 1961 p. 403, A.L. 1974 H.B. 1643)

Prior revision: 1929 § 13468



Section 182.050 County library boards — appointment, qualification, removal, vacancies — nepotism forbidden.

Effective 28 Aug 1986

Title XI EDUCATION AND LIBRARIES

182.050. County library boards — appointment, qualification, removal, vacancies — nepotism forbidden. — For the purpose of carrying into effect sections 182.010 to 182.120, in case a county library district is established and a free county library authorized as provided in section 182.010, within sixty days after the establishment of the county library district, there shall be created a county library board of trustees, of five members, who shall be residents of the library district, none of whom shall be elected county officials. The members shall be appointed by the county commission for terms of four years each, except that as to the members of the first board, two shall be appointed for one year, and one each shall be appointed for two years, three years, and four years, respectively, from the first day of July following their appointment; and annually thereafter before the first day of July the county commission shall appoint successors. Vacancies in the board occasioned by removals, resignations or otherwise shall be reported to the county commission and shall be filled in like manner as original appointments; except that if the vacancy is in an unexpired term, the appointment shall be made for only the unexpired portion of that term. No member of the board shall receive compensation as such. No person shall be employed by the board of library trustees or by the librarian who is related within the third degree by blood or by marriage to any trustee of the board.

(RSMo 1939 § 14768, A.L. 1955 p. 547, A.L. 1972 S.B. 581, A.L. 1986 H.B. 1372)

Prior revision: 1929 § 13464



Section 182.060 Board to organize — rules and regulations — county librarian, appointment.

Effective 28 Aug 1984

Title XI EDUCATION AND LIBRARIES

182.060. Board to organize — rules and regulations — county librarian, appointment. — 1. The board of trustees, immediately after their appointment by the county governing body, shall meet and organize by the election of one of their number as president and one as treasurer and by the election of such other officers as they may deem necessary; shall make and adopt such bylaws, rules and regulations for their own guidance as may be expedient, not inconsistent with law, for the government of the library and in general shall carry out the spirit and intent of sections 182.010 to 182.120 in establishing and maintaining the free county library.

2. The board, in case such library district establishes its own free county library, shall appoint a qualified librarian who shall be the chief executive and administrative officer for the library district and shall serve at the pleasure of the board.

(RSMo 1939 § 14768, A.L. 1955 p. 547, A.L. 1984 S.B. 423)

Prior revision: 1929 § 13464



Section 182.070 General powers of district — seal.

Effective 28 Aug 1995

Title XI EDUCATION AND LIBRARIES

182.070. General powers of district — seal. — The county library district, as a body corporate, by and through the county library board of trustees, may sue and be sued, complain and defend, and make and use a common seal, purchase or lease grounds, purchase, lease, occupy or erect an appropriate building for the use of the county library and branches thereof out of current funds if such funds are available above those necessary for normal operations or, as provided in section 182.105, and sell, convey, lease, exchange, transfer and otherwise dispose of all or any part of its real or personal property, or any interest therein, or other assets wherever situated for and on behalf of the county library and branches thereof, receive gifts of real and personal property for the use and benefit of the county library and branch libraries thereof, the same when accepted to be held and controlled by the board of trustees, according to the terms of the deed, gift, devise or bequest of such property.

(RSMo 1939 § 14769, A.L. 1955 p. 547, A.L. 1995 S.B. 14)

Prior revision: 1929 § 13465



Section 182.073 Treasurer of board, custodian of funds, duties.

Effective 28 Aug 1984

Title XI EDUCATION AND LIBRARIES

182.073. Treasurer of board, custodian of funds, duties. — 1. The treasurer of the board of trustees of a county library district shall receive and be the custodian of all money belonging to the district from whatever source derived. All funds of the county library district derived from local taxation for the county library fund and received from the county collector shall be kept in the county library fund. All funds of the county library district derived from local taxation for the county library building fund and received from the county collector shall be kept in the county library building fund; all funds derived from state aid or federal grants, other than land, building and furnishing grants, shall be kept in the county library operating fund; and the board may establish any other funds that it deems necessary. The treasurer shall deposit all moneys belonging to the county library district in the depositaries that are selected by the board of trustees. The treasurer shall also be the custodian of all bonds or other securities belonging to the county library district.

2. County library district moneys shall be disbursed by the treasurer by appropriate instrument of payment only upon due authorization of the county library district board of trustees and duly certified for payment by the president. The certification shall specify the amount to be paid, to whom payment is to be made and the purpose for which payment is being made. The board by resolution may direct that the signature of the president or treasurer be a facsimile signature in the manner provided by sections 105.272 to 105.278.

3. No authorization or certification shall be made, and no instrument of payment issued, for the payment of any county library district indebtedness unless there is sufficient money in the treasury and the proper fund for the payment of the indebtedness and be in the proper form.

4. The treasurer of the board of trustees shall submit to the board of trustees, at each regularly scheduled meeting of the board, an accounting reflecting receipt and disbursement of funds belonging to the county library district.

(L. 1984 S.B. 423)



Section 182.075 Bond requirement for treasurer, librarian and other employees — cost — librarian's duties, accounts and reports.

Effective 28 Aug 1984

Title XI EDUCATION AND LIBRARIES

182.075. Bond requirement for treasurer, librarian and other employees — cost — librarian's duties, accounts and reports. — 1. The treasurer, the librarian and other employees as designated by the board, before entering upon the discharge of their duties as such, shall enter into bond or bonds with a corporate surety to be approved by the board of trustees in such amount as may be fixed by the board, conditioned that they will render a faithful and just account of all money that comes into their hands, and otherwise perform the duties of their office according to law. The county library district shall pay the premium for the bond or bonds from its operating fund. A copy of such bond or bonds shall be filed with the treasurer of the board and the county clerk. In case of a breach of the conditions of the bond or bonds, the board or any taxpayer of the county library district may cause suit to be brought thereon. The suit shall be prosecuted in the name of the state of Missouri at the relation of and for use of the proper county library district.

2. The librarian, for and on behalf of the board, shall keep or cause to be kept financial records and accounts according to generally accepted accounting standards, and shall furnish to the board or any member thereof the financial records and accounts, or summaries thereof, that the board or any member thereof may request.

3. On or before the second Monday in March of each year, the librarian shall make a report to the board, stating the condition of the library and its services as of the thirty-first day of December of the preceding fiscal year. On or before the thirtieth day of April, the reports shall be submitted to the county governing body and to the Missouri state library by the board of trustees of the county library district.

(L. 1984 S.B. 423)



Section 182.080 Board may contract for library service — procedure.

Effective 28 Aug 1955

Title XI EDUCATION AND LIBRARIES

182.080. Board may contract for library service — procedure. — The county library board of trustees may contract with the body having control of a public library for assistance in the operation of a free county library under such terms and conditions as may be stated in the contract, or it may contract with the body having control of a public or a school library or any other library to furnish library service to the people of the county library district, under such terms and conditions as may be stated in the contract. The body having control of any library district may contract with any such county library board of trustees to provide library service to the people of the library district under such terms and conditions as may be stated in the contract. The county library board of trustees may contract with any other county library district under the terms outlined in sections 70.210 to 70.320. In case a contract is made for services by any library, the contracting library boards of trustees shall advise and consult together with regard to the management and disbursement of funds, and other policies relating to the proper management of the library.

(RSMo 1939 § 14770, A.L. 1955 p. 547)

Prior revision: 1929 § 13466



Section 182.100 Tax for library building, election — duration, rate — building fund — revenues paid to district, when.

Effective 31 Dec 1985, see footnote

Title XI EDUCATION AND LIBRARIES

182.100. Tax for library building, election — duration, rate — building fund — revenues paid to district, when. — 1. Whenever, in any county library district which has decided or shall hereafter decide to establish and maintain a free county library under the provisions of sections 182.010 to 182.120, the county library board of trustees, by written resolution entered of record, deems it necessary that free county library buildings be erected in the county and voters equal to five percent of the total vote cast for governor at the last election of any county library district shall petition the county governing body in writing asking that an annual tax be levied at and as an increased rate of taxation for the library buildings and specify in their petition a rate of taxation annually, and not to be levied for more than ten years, on all taxable property in such county library district, then the county governing body, if it finds the petition was signed by the requisite number of voters, shall enter of record a brief recital of the petition, and of its finding, and shall order that the question of the petition be submitted to the voters of the county library district at an election. The order and the notice shall specify the rate of taxation mentioned in the petition.

2. The question shall be submitted in substantially the following form:

Shall there be a tax of ______ (insert amount) on each one hundred dollars assessed valuation for the erection of a free county library building?

3. If the majority of the voters of the county library district voting on the question vote in favor of the tax, the tax specified in the notice shall be levied and collected in like manner with other taxes of the county library district, and shall be known as the "County Library Building Fund", and shall be subject to the exclusive control of the county library board of trustees. At least once in every month the county collector in all counties of the first and second classes, including such counties having a charter form of government, shall pay over to the treasurer of the county library district all money received and collected by him for the fund and take duplicate receipts from the treasurer, one of which he shall file with the secretary of the county library district and the other he shall file in his settlement with the county governing body. The county collector in counties of the third and fourth classes shall pay over to the county treasurer, at least once in every month, all moneys received and collected by him for the county library building fund and shall take duplicate receipts therefor, one of which he shall file in his settlement with the county governing body. The county treasurer in such county shall pay over to the treasurer of the county library district, at least once in every month, all moneys so received by him for the fund; upon payment he shall take duplicate receipts from the treasurer of the county library district, one of which he shall file with the secretary of the district, and the other he shall file in the settlement with the county governing body. This fund shall be used for expenses incident to the erection and furnishing of the library building. The tax hereby provided for the erection of free county library buildings in such county shall be in addition to the tax levied for the establishment and maintenance of such county library.

(RSMo 1939 § 14773, A.L. 1955 p. 547 § 182.090, A.L. 1978 H.B. 971, A.L. 1984 S.B. 423, A.L. 1985 S.B. 152)

Prior revision: 1929 § 13469

Effective 12-31-85



Section 182.105 Issuance of bonds for building — limits — maturity — election — tax to pay.

Effective 28 Aug 2006

Title XI EDUCATION AND LIBRARIES

182.105. Issuance of bonds for building — limits — maturity — election — tax to pay. — 1. The county library board in any county library district may provide for the purchase of ground and for the erection of public library buildings, and for the improvement of existing buildings, and may provide for the payment of the same by the issue of bonds or otherwise, subject to the conditions and limitations set forth in this section.

2. No bonds shall be issued in an amount in excess of five percent of the value of taxable, tangible property in the county library district, as shown by the last completed assessment for state and county purposes, nor shall such indebtedness be incurred unless it has been approved by the vote of the constitutionally required percentage of the voters of the county library district voting on the question at a municipal election.

3. Before incurring any indebtedness as authorized in this section, the county library board shall provide for the collection of an annual tax on all taxable, tangible property in the county library district sufficient to pay the interest and principal of the indebtedness as they shall fall due and to retire the same within twenty years from the date contracted.

4. If, upon the returns from the election, which shall be certified to the county commission, it appears that the question to incur or increase such indebtedness has been assented to by the constitutionally required percentage of the voters voting on the question, the county commission shall enter of record a brief recital of the returns and shall declare that the county library board may issue bonds of the county library district in a total amount not in excess of that authorized by the voters. The bonds shall be issued in denominations of not less than one hundred dollars, or some multiple thereof, payable in not more than twenty years from the date they bear, bearing interest from date at a rate not exceeding the rate per annum authorized by law. All bonds shall be signed by the chairman of the county library board, attested by the signature of the secretary, and each bond shall have impressed thereon the corporate seal of the county library district.

(L. 1955 p. 500 § 182.100, A.L. 1978 H.B. 971, A.L. 1990 H.B. 1621, A.L. 2006 S.B. 936)



Section 182.110 Librarians required to attend meetings — expenses.

Effective 28 Aug 1955

Title XI EDUCATION AND LIBRARIES

182.110. Librarians required to attend meetings — expenses. — County librarians shall be required to attend state library meetings and district library institutes, the actual and necessary expenses incident thereto being a charge against the county library fund.

(RSMo 1939 § 14774, A.L. 1955 p. 547)

Prior revision: 1929 § 13470



Section 182.120 Services accessible to all residents of county.

Effective 28 Aug 1955

Title XI EDUCATION AND LIBRARIES

182.120. Services accessible to all residents of county. — The services of a free county library may be direct loan of books and other library materials, through branches, stations, or mobile units; but in all cases service shall be available to all residents of the county library district.

(RSMo 1939 § 14775, A.L. 1955 p. 547)

Prior revision: 1929 § 13471



Section 182.130 Certain areas excluded from county library districts (first class charter counties).

Effective 28 Aug 1988

Title XI EDUCATION AND LIBRARIES

182.130. Certain areas excluded from county library districts (first class charter counties). — If, in any county of the first class having a charter form of government, any property located within the geographical boundaries of a county library district is now, or hereafter, included within the geographical boundaries of an urban public library district supported at least in part by taxation, the property now, or hereafter, included within the geographical boundaries of the urban public library district shall be excluded from the county library district, and the excluded property shall only be subject to taxation for library purposes by the urban public library district and shall no longer be subject to taxation for county library district purposes.

(L. 1965 p. 312 § 4, A.L. 1975 H.B. 124, A.L. 1988 S.B. 681)



Section 182.140 Petition for library tax — rate — election — funds, management and disbursement — increase in rate, procedure — reconsideration.

Effective 28 Aug 1987

Title XI EDUCATION AND LIBRARIES

182.140. Petition for library tax — rate — election — funds, management and disbursement — increase in rate, procedure — reconsideration. — 1. Whenever voters equal to five percent of the total vote cast for governor at the last election in any city petition the mayor, common council or other proper governing body in writing asking that an annual tax be levied for the establishment and maintenance of a free public library in the city, and specify in their petition a rate of taxation on all the taxable property in the city, the governing body shall direct that the question be submitted to the voters of the city at an election. The order of the governing body and the notice shall specify the name of the city and the rate of taxation mentioned in the petition.

2. The question shall be submitted in substantially the following form:

Shall there be a tax of ______ (insert amount) on each one hundred dollars assessed valuation for a public library?

3. If, from returns of the election, the majority of all the votes cast on the question are in favor of the tax, the governing body shall enter of record a brief recital of the returns and that there has been established a public library and thereafter the free public library shall be established, and shall be a body corporate, and known as such.

4. The tax specified in the notice, subject to the provisions of this section, shall be levied and collected, from year to year, in like manner with other general taxes of the city. The proceeds of the levy, together with all interest accruing on same, with library fines, collections, bequests and donations in money, shall be deposited in the city library fund. At least once in every month the proper city finance officer shall pay over to the treasurer of the library district all moneys received and collected for the city library fund, including interest on such moneys, and shall take duplicate receipts from the treasurer, one of which he shall file with the secretary of the library district and the other of which he shall file in his settlement with the city governing body.

5. In case the proposed tax is sought as an increased tax for the maintenance of a free public library already established over a lesser tax rate theretofore voted and adopted, then such fact shall be recited in the petition and the notice of the election or whenever the city library board of trustees finds it appropriate it may order an election on the question of increasing the tax established pursuant to this section. Notice of the election shall be published in the same manner as is notice of an election to establish a city library district under this section. The notice and order shall each recite the amount of the proposed increase.

6. The question shall be submitted in substantially the following form:

Shall there be a tax increase of ______ (insert amount) over the present ______ tax for the public library?

7. If a majority of all the votes cast on the question is for the tax submitted, the tax specified in the notice shall be levied and collected in like manner with other general taxes of the city, and shall be known as and become a part of the "City Library Fund" and be administered as provided in section 182.200.

8. The tax may be reconsidered whenever the voters of the city determine by a majority vote given at an election.

9. Notwithstanding any other provisions of this chapter to the contrary, any city may establish, operate and maintain a free public library in accordance with the provisions of this section if the city is located within the boundaries of a county library district that has been established, but has not levied and collected a library tax pursuant to section 182.020 within a year of when the county library district was first established.

10. The authority granted by this section shall be in addition to those powers granted in section 94.400.

(RSMo 1939 § 14752, A.L. 1943 p. 638, A.L. 1945 p. 1127, A.L. 1955 p. 555, A.L. 1961 p. 404, A.L. 1974 H.B. 1643, A.L. 1976 H.B. 1021, A.L. 1978 H.B. 971, A.L. 1985 S.B. 152, A.L. 1987 H.B. 179 & 307)

Prior revisions: 1929 § 13448; 1919 § 7191; 1909 § 8187



Section 182.143 Treasurer of board of trustees, duties.

Effective 31 Dec 1985, see footnote

Title XI EDUCATION AND LIBRARIES

182.143. Treasurer of board of trustees, duties. — 1. The treasurer of the board of trustees of a library district shall receive and be the custodian of all money belonging to the district from whatever source derived. All funds in the library district derived from local taxation for the library fund and received from the proper city finance officer shall be kept in the city library fund. All funds of the library district derived from local taxation for the library building maintenance and refurnishing fund and received from the proper city finance officer shall be kept in the library building maintenance and refurnishing fund. All funds of the library district derived from state aid or federal grants, other than land, building and furnishing grants, shall be kept in the library operating fund. The board may establish any other funds that it deems necessary. The treasurer shall deposit all moneys belonging to the library district in the depositaries that are selected by the board of trustees. The treasurer shall also be the custodian of all bonds or other securities belonging to the library district.

2. Library district moneys shall be disbursed by the treasurer by appropriate instrument of payment. The board of trustees shall prepare a budget for each fiscal year and all expenditures shall conform to such a budget. The budget shall be approved by the board of trustees. The board by resolution may direct that the signature of the president or treasurer be* a facsimile signature in the manner provided by sections 105.273 to 105.278.

3. No authorization or certification shall be made, and no instrument of payment shall be issued for the payment of any library district indebtedness unless there is sufficient money in the treasury and the proper fund for the payment of the indebtedness and unless the authorization, certification and instrument are in the proper form.

4. At each regularly scheduled meeting of the board the treasurer of the board of trustees shall submit to the board of trustees an accounting reflecting receipt and disbursement of funds belonging to the library district.

5. Nothing in this section shall prohibit a library district from contracting with a municipality for services.

(L. 1985 S.B. 152)

Effective 12-31-85

*Word "by" appears in original rolls.



Section 182.145 Cities maintaining library prior to August 29, 1955, may levy tax for and maintain library.

Effective 28 Aug 1957

Title XI EDUCATION AND LIBRARIES

182.145. Cities maintaining library prior to August 29, 1955, may levy tax for and maintain library. — Any incorporated city having lawfully established a free public library prior to the effective date of section 182.140, and having had at that time authority to levy and collect a tax for the establishment and maintenance of the library, may levy and collect a tax for the maintenance of the library, and reduce or increase the tax in the manner provided in section 182.140.

(L. 1957 p. 461 § 1)

(1964) Where taxable property lying within the boundaries of a county library district was incorporated by annexation into the boundaries of a city which had a tax-supported free public library, held that the property was subject to the taxing power of both districts and such interpretation did not violate Article X, § 3, and Article I, §§ 2, 10, 26 and 28 of Missouri Constitution. St. Louis County Library District v. Hopkins (Mo.), 375 S.W.2d 71.



Section 182.150 Election on tax to establish and maintain library, procedure — funds, management and disbursement (cities over 600,000).

Effective 31 Dec 1985, see footnote

Title XI EDUCATION AND LIBRARIES

182.150. Election on tax to establish and maintain library, procedure — funds, management and disbursement (cities over 600,000). — 1. In cities of six hundred thousand inhabitants or over when one hundred voters of the city, or the library board of any free public library heretofore established in the city, petition in writing the mayor and council, or the mayor and board of aldermen, of the city asking that an annual tax be levied for the establishment, maintenance, rehabilitation or extension of a free public library, or for the maintenance, rehabilitation or extension of a free public library theretofore established in the city, and specify in their petition a rate of taxation on all taxable property in the city, the mayor and council, or mayor and board of aldermen, shall submit the question at an election.

2. The question shall be submitted in substantially the following form:

Shall there be a tax of ______ (insert amount) on each one hundred dollars valuation for a public library?

3. In case the proposed tax is sought as an increased tax for the maintenance, rehabilitation or extension of a library already established, over a lesser tax rate theretofore voted and adopted, then the fact shall be recited in the petition and the notice for the election.

4. The question shall be submitted in substantially the following form:

Shall there be tax increase of ______ (insert amount) over the present ______ tax per hundred dollars assessed valuation for the free public library?

5. If a majority of all the votes cast on the question is for the tax submitted, the tax specified in the notice shall be levied and collected in like manner with other general taxes of the city, and the proceeds of such tax shall be known as and become a part of the "City Library Fund", to be administered as provided in section 182.440.

6. The tax shall cease or the tax rate thereof be decreased whenever the voters of the city determine by a majority vote on the question. The tax rate may be increased to but not to exceed the rate or limit as may be hereafter provided by law upon like petition, order of mayor and common council or board of aldermen, notice of election and the purpose thereof, and majority vote in favor of such increase as provided by this section to be made, given, filed and held as in the case of establishing the public library. Nothing contained in this section or done pursuant to its provisions shall be construed to waive or satisfy the duty of the general assembly under Section 10 of Article IX of the Constitution of this State to grant aid to any free public library supported by the city, in such manner and in such amounts as may be provided by law. Any tax rate authorized hereunder may be levied in excess of the rates of taxation authorized by law for general municipal purposes, or for county purposes of the city of St. Louis, pursuant to Section 11 of Article X of the Constitution of this State.

(L. 1945 p. 1127 § 14752, A.L. 1951 p. 511, A.L. 1955 p. 555, A.L. 1961 p. 404, A.L. 1969 p. 288, A.L. 1974 H.B. 1643, A.L. 1978 H.B. 971, A.L. 1985 S.B. 152)

Effective 12-31-85



Section 182.170 Trustees, number, appointment.

Effective 28 Aug 1955

Title XI EDUCATION AND LIBRARIES

182.170. Trustees, number, appointment. — When any city establishes and maintains a public library under sections 182.140 to 182.301, the mayor or other proper official of the city, with the approval of the legislative branch of the city government, shall proceed to appoint a library board of nine trustees, chosen from the citizens at large, with reference to their fitness for the office. No member of the city government shall be a member of the board.

(RSMo 1939 § 14753, A.L. 1955 p. 555 § 182.160)

Prior revisions: 1929 § 13449; 1919 § 7192; 1909 § 8188



Section 182.180 Terms of office of trustees — removal.

Effective 28 Aug 1955

Title XI EDUCATION AND LIBRARIES

182.180. Terms of office of trustees — removal. — The trustees shall hold office, one-third for one year, one-third for two years and one-third for three years from the first of July following their appointment, and at their first regular meeting shall cast lots for the respective terms; and annually thereafter the mayor or other proper official, before the first of July of each year, shall appoint three trustees, who shall hold office for three years. The mayor or other proper official, by and with the consent of the legislative branch of the city government, may remove any trustee for misconduct or neglect of duty.

(RSMo 1939 § 14754, A.L. 1955 p. 555 § 182.170)

Prior revisions: 1929 § 13450; 1919 § 7193; 1909 § 8189



Section 182.190 Vacancies, how filled — three terms disqualifies — nepotism forbidden.

Effective 28 Aug 1955

Title XI EDUCATION AND LIBRARIES

182.190. Vacancies, how filled — three terms disqualifies — nepotism forbidden. — Vacancies in the board of trustees, occasioned by removals, resignations or otherwise, shall be reported to the proper official and be filled in like manner as original appointments, except that if the vacancy is an unexpired term, the appointment shall be made for only the unexpired portion of that term. No member of the board shall serve for more than three successive full terms and shall not be eligible for further appointment to the board until two years after the expiration of the third term. No trustee shall receive compensation as such, and no person shall be employed by the board who is related either by blood or by marriage to any trustee of the board.

(RSMo 1939 § 14755, A.L. 1955 p. 555 § 182.180)

Prior revisions: 1929 § 13451; 1919 § 7194; 1909 § 8190



Section 182.200 Board, organization, powers, duties — funds, management and disbursement — exchange services.

Effective 28 Aug 1995

Title XI EDUCATION AND LIBRARIES

182.200. Board, organization, powers, duties — funds, management and disbursement — exchange services. — 1. The trustees, immediately after appointment, shall meet and organize by the election of one of their number as president, and by the election of such other officers as they may deem necessary.

2. They shall make and adopt such bylaws, rules and regulations for their own guidance, and for the government of the library, as may be expedient, and not inconsistent with sections 182.140 to 182.301.

3. They shall appoint a properly qualified librarian who shall be the chief executive and administrative officer for the library.

4. They shall have the exclusive control of the expenditure of all moneys collected to the credit of the library fund, and of the construction of any library building, and of the supervision, care and custody of the grounds, rooms or buildings constructed, leased, or set apart for that purpose. All moneys received for the library shall be deposited in the city treasury to the credit of the city library fund, and shall be kept separate and apart from other moneys of the city. At least once in every month the proper city finance officer shall pay over to the treasurer of the library district all moneys received and collected for the library fund, including interest on such moneys, and take duplicate receipts from the treasurer, one of which he shall file with the secretary of the library district and the other of which he shall file in his settlement with the city governing body.

5. The board, as a body corporate, may sue and be sued, complain and defend, and make and use a common seal, purchase or lease grounds, purchase, lease, occupy or erect an appropriate building or buildings for the use of the public library and branches thereof, sell and convey real estate and personal property for and on behalf of the public library and branches thereof, issue bonds, secured by a deed of trust on any land which they own, for the purpose of the purchase of ground and for the erection of public buildings and for the improvements of existing buildings, receive gifts of real and personal property for the use and benefit of the public library and branch libraries thereof, the same when accepted to be held and controlled by the board of trustees, according to the terms of the deed, gift, devise or bequest of such property.

6. The board may extend the privileges and use of the library to nonresidents through agreements with other existing libraries allowing for exchanges of services, upon such terms and conditions as the boards of the libraries, from time to time, may prescribe.

(RSMo 1939 § 14756, A.L. 1955 p. 555 § 182.190, A.L. 1985 S.B. 152, A.L. 1995 S.B. 14)

Prior revisions: 1929 § 13452; 1919 § 7195; 1909 § 8191



Section 182.210 Annual report of librarian, contents, when submitted.

Effective 28 Aug 1955

Title XI EDUCATION AND LIBRARIES

182.210. Annual report of librarian, contents, when submitted. — The librarian shall make, within eight weeks after the end of the fiscal year of the library, an annual report to the board of trustees, stating the condition of the library and its services on the last day of the fiscal year, the various sums of money received from the library fund and from other sources, and how the moneys have been expended and for what purposes, and such other statistics, information and suggestions as may be of general interest. This report shall be transmitted by the board to the proper official and governing body of the city and a copy shall be transmitted at the same time to the Missouri state library.

(RSMo 1939 § 14758, A.L. 1955 p. 555 § 182.200)

Prior revisions: 1929 § 13454; 1919 § 7197; 1909 § 8193



Section 182.221 Treasurer, librarian and board employees — bond, duties (cities 600,000 or more).

Effective 31 Dec 1985, see footnote

Title XI EDUCATION AND LIBRARIES

182.221. Treasurer, librarian and board employees — bond, duties (cities 600,000 or more). — 1. The treasurer, the librarian and such other employees as the board may designate shall, before entering upon the discharge of their duties as such, enter into bond or bonds with a corporate surety, to be approved by the board of trustees, in such amount as may be fixed by the board, conditioned that they will render a faithful and just account of all money that comes into their hands and otherwise perform the duties of their office according to law. The library district shall pay the premium for the bond or bonds from its operating fund. A copy of such bond or bonds shall be filed with the treasurer of the board. In case of a breach of the conditions of the bond or bonds the board or any taxpayer of the library district may cause suit to be brought thereon.

2. The librarian, for and on behalf of the board, shall keep or cause to be kept financial records and accounts according to generally accepted accounting standards and shall furnish to the board, or any member thereof, the financial records and accounts, or summaries thereof, that the board or any member thereof may request.

(L. 1985 S.B. 152 § 182.220)

Effective 12-31-85



Section 182.230 Library free to public subject to regulations.

Effective 28 Aug 1955

Title XI EDUCATION AND LIBRARIES

182.230. Library free to public subject to regulations. — Every library and reading room established under sections 182.140 to 182.301 shall be forever free to the use of the inhabitants of the city where located, always subject to such reasonable rules and regulations as the library board may adopt in order to render the use of the library and reading room of the greatest benefit to the greatest number. The board may exclude from the use of the library and reading room any and all persons who willfully violate such rules. The board may extend the privileges and use of the library and reading room to persons residing outside of the city in this state, upon such terms and conditions as the board, from time to time, by its regulations, may prescribe.

(RSMo 1939 § 14757, A.L. 1955 p. 555 § 182.210)

Prior revisions: 1929 § 13453; 1919 § 7196; 1909 § 8192



Section 182.240 Council may provide penalties for damage to property.

Effective 28 Aug 1955

Title XI EDUCATION AND LIBRARIES

182.240. Council may provide penalties for damage to property. — The governing body of the city may pass ordinances imposing suitable penalties for the punishment of persons committing injury upon the library or the grounds or other property thereof, and for injury to or failure to return any book belonging to the library.

(RSMo 1939 § 14759, A.L. 1955 p. 555 § 182.220)

Prior revisions: 1929 § 13455; 1919 § 7198; 1909 § 8194



Section 182.260 Library building tax — duration, rate, election — funds, management and disbursement (cities 10,000 or over).

Effective 31 Dec 1985, see footnote

Title XI EDUCATION AND LIBRARIES

182.260. Library building tax — duration, rate, election — funds, management and disbursement (cities 10,000 or over). — Whenever in any city which has decided or shall hereafter decide to establish and maintain a free public library under the provisions of sections 182.140 to 182.301, voters equal to five percent of the total vote cast for governor at the last election in the city in writing petition the proper authorities, asking that an annual tax be levied as an increased rate of taxation for the erection and maintenance of free public library buildings in the city, and specify in their petition an annual rate of taxation, which shall not to be levied for more than ten years on all taxable property in the city, and the board of trustees of the free public library of the city deems it necessary that the library buildings be erected and properly maintained and refurbished, and so express its opinion by resolution, then the question shall be submitted at an election. The order of the governing body and the notice shall specify the name of the city and the rate of taxation mentioned in the petition. If a majority of the voters voting on the question vote in favor of the increased tax, the tax specified in the notice shall be levied and collected in like manner with other general taxes of the city, and shall be known as the "Library Building, Maintenance and Refurbishing Fund". All funds received pursuant to this section shall be utilized by the board of trustees for erection of a library or for the normal maintenance, remodeling or refurbishing of any existing library under the control of the board. At least once in every month the proper city finance officer shall pay over to the treasurer of the library district all moneys received and collected for the library building, maintenance and refurbishing fund, including interest on such moneys, and take duplicate receipts from the treasurer, one of which he shall file with the secretary of the library district and the other of which he shall file in his settlement with the city governing body.

(RSMo 1939 § 14764, A.L. 1955 p. 555 § 182.250, A.L. 1978 H.B. 971, A.L. 1982 S.B. 495, A.L. 1985 S.B. 152)

Prior revisions: 1929 § 13460; 1919 § 7203; 1909 § 8199

Effective 12-31-85



Section 182.270 Plans — contracts for library building (cities 10,000 or over).

Effective 28 Aug 1955

Title XI EDUCATION AND LIBRARIES

182.270. Plans — contracts for library building (cities 10,000 or over). — When it has been determined at the election to provide for the erection of a free public library building, the board of trustees shall proceed to have plans and specifications of a public library building prepared, shall take bids thereon for the construction of the building and shall let the contract therefor to the lowest and best responsible bidder, and shall require of such bidder securities for the performance of his bid. The board may let parts of the material or labor for the erection of the building to different bidders, as to it may seem best, and may reject any and all bids.

(RSMo 1939 § 14765, A.L. 1955 p. 555 § 182.260)

Prior revisions: 1929 § 13461; 1919 § 7204; 1909 § 8200



Section 182.280 Board may sell lands, when — exceptions (cities 10,000 or over).

Effective 28 Aug 1955

Title XI EDUCATION AND LIBRARIES

182.280. Board may sell lands, when — exceptions (cities 10,000 or over). — Whenever the board of trustees of any public library acquires a lot or tract of land, and the board determines that it is not judicious to erect the library building upon the lot, the board may sell or exchange the lot and to use the proceeds of the sale or exchange for the purposes of a site for a library building, or for the erection of a library building, on any other land purchased or leased by or donated to the board and which it may deem suitable for the building. Sections 182.260, 182.270 and 182.280 shall not apply to cities under ten thousand inhabitants.

(RSMo 1939 § 14766, A.L. 1955 p. 555 § 182.270)

Prior revisions: 1929 § 13462; 1919 § 7205; 1909 § 8201



Section 182.291 City-county library, how organized — board of trustees, duties — effect of merger on assets and liabilities — funds, how handled — budget required.

Effective 28 Aug 1990

Title XI EDUCATION AND LIBRARIES

182.291. City-county library, how organized — board of trustees, duties — effect of merger on assets and liabilities — funds, how handled — budget required. — 1. After the establishment of a county library district as provided in section 182.010, the board of trustees of any city library within the county, which city has a library tax levy equal to that levied for the county library district, and which county library district has a population of under two hundred and fifty thousand, with the prior approval of the governing body of the city, may petition the county governing body to permit the organization of a city-county library to provide library service to the residents of the county by appropriate means from the city library.

2. After the county library board has been appointed as provided in section 182.050, the county library board may petition the county governing body to permit the organization of a city-county library which shall provide library service to the residents of the county by appropriate means from the city library. Within thirty days after receiving the petition the county governing body shall notify the county library board and the city library board of its decision by order of record. If the petition is approved, the city-county library shall be deemed established; but if the petition is denied, the parties may proceed as provided in sections 182.010 to 182.120.

3. The city-county library shall be under the control and supervision of a board of trustees of nine members. If the population of the county is larger than that of the city, the county governing body shall appoint five members of the library board. If the population of the county is less than that of the city, the county governing body shall appoint four members of the library board. If the population of the city is larger than that of the county, the mayor of the city shall appoint five members to the library board. If the population of the city is less than that of the county, the mayor shall appoint four members to the library board. The members shall serve a term of three years and until their successors are appointed and qualified in the same manner as their predecessors; except that, the original members shall serve terms ranging from one to three years to be determined by the board at its first meeting. Immediately upon their appointment, the board shall organize as provided in section 182.060; and thereupon the city board shall cease to exist and shall turn over all property, books and records to the city-county board.

4. All unexpended funds of the preexisting separate city and county library districts shall be deposited by the custodians thereof with the city treasurer immediately upon the issuance of the county governing body's approval of the petition.

5. For all tax purposes, including levies and adjustments thereof, the city library district shall become a part of the county library district at the beginning of the next fiscal year after the merger and the property within the city library district shall be treated as within the county library district for all such purposes; except, until the city library district shall become a part of the county library district the levy and collection of taxes shall be made as though no merger had taken place, so that the levy and collection of taxes shall be without interruption, and during that period no change in the levy shall take place. The funds collected shall be turned over to the city treasurer immediately upon collection.

6. All of the real and personal property and all of the obligations of the preexisting separate city and county library districts shall, without further action, become the property and obligations of the merged city-county library district, which shall have an official name composed of the name of the city, followed by the name of the county and followed by the words "County Library District".

7. The merged district, and the librarian, officials and board thereof, shall have all of the rights, powers, responsibilities, and privileges granted county library districts by the laws of the state of Missouri and shall be governed by such laws, as though the merged districts were a county library district, except:

(1) Where such laws are inconsistent with this section;

(2) The treasurer of the board of trustees of the library district shall receive and be the custodian of all moneys, belonging to the district from whatever source derived. Such funds shall be audited annually. At least once in every month the proper finance officer shall pay over to the treasurer of the library district all moneys received and collected for the fund, including interest on such moneys, and take duplicate receipts from the treasurer, one of which he shall file with the secretary of the library district and the other of which he shall file in his settlement with the proper governing body;

(3) The library board shall prepare a budget for each fiscal year and all expenditures shall conform to such budget. The budget shall be prepared and approved by the library board and made available to the members of the governing body of the city and the members of the county governing body sixty days before the beginning of each fiscal year, except the first budget of the merged district shall be prepared forthwith and so delivered after the merger.

(L. 1955 p. 555 § 182.230, A.L. 1972 S.B. 583, A.L. 1976 H.B. 1021, A.L. 1985 S.B. 152, A.L. 1990 H.B. 1393)



Section 182.296 Treasurer, librarian and board employees — bond, duties (city and county library).

Effective 31 Dec 1985, see footnote

Title XI EDUCATION AND LIBRARIES

182.296. Treasurer, librarian and board employees — bond, duties (city and county library). — 1. The treasurer, the librarian and such other employees as the board may designate shall, before entering upon the discharge of their duties as such, enter into bond or bonds with a corporate surety, to be approved by the board of trustees, in such amount as may be fixed by the board, conditioned that they will render a faithful and just account of all money that comes into their hands and otherwise perform the duties of their office according to law. The library district shall pay the premium for the bond or bonds from its operating fund. A copy of such bond or bonds shall be filed with the treasurer of the board. In case of a breach of the conditions of the bond or bonds the board or any taxpayer of the library district may cause suit to be brought thereon.

2. The librarian, for and on behalf of the board, shall keep or cause to be kept financial records and accounts according to generally accepted accounting standards and shall furnish to the board, or any member thereof, the financial records and accounts, or summaries thereof, that the board or any member thereof may request.

(L. 1985 S.B. 152)

Effective 12-31-85



Section 182.301 City or city-county library may contract for cooperative service.

Effective 28 Aug 1955

Title XI EDUCATION AND LIBRARIES

182.301. City or city-county library may contract for cooperative service. — Any city library board or any city-county library board may contract for cooperative service with the body having control of a city library or school library or a county or other public library or any other library within the state under such terms or conditions as may be stated in the contract and the body having control of any library in the state may contract with city, city-county, county or public library in the state.

(L. 1955 p. 555 § 182.240)



Section 182.410 Directors — appointment — number — board to be bipartisan.

Effective 28 Aug 1939

Title XI EDUCATION AND LIBRARIES

182.410. Directors — appointment — number — board to be bipartisan. — When any incorporated city containing over three hundred thousand inhabitants shall have decided to establish and maintain a public library and reading room under this chapter, the mayor of such city shall, with the approval of the city council, proceed to appoint a board of nine directors for the same, chosen from the citizens at large, with reference to their fitness for such office; and no member of the municipal government shall be a member of said board; provided, that not more than five of such directors shall be members of the same political party.

(RSMo 1939 § 14777)

Prior revisions: 1929 § 13473; 1919 § 7206; 1909 § 8202



Section 182.420 Term of directors — removal.

Effective 28 Aug 1939

Title XI EDUCATION AND LIBRARIES

182.420. Term of directors — removal. — Said directors shall hold office, one-third for one year, one-third for two years and one-third for three years, from the first of June following their appointment, and at their first regular meeting shall cast lots for their respective terms; and annually thereafter the mayor shall, before the first of June of each year, appoint, as before, three directors, who shall hold office for three years, and until their successors are appointed. The mayor may, by and with the consent of the city council, remove any director for misconduct or neglect of duty.

(RSMo 1939 § 14778)

Prior revisions: 1929 § 13474; 1919 § 7207; 1909 § 8203



Section 182.430 Vacancies, how filled — no compensation.

Effective 28 Aug 1939

Title XI EDUCATION AND LIBRARIES

182.430. Vacancies, how filled — no compensation. — Vacancies in the board of directors, occasioned by removals, resignation or otherwise, shall be reported to the mayor, and be filled in like manner as original appointments, and no director shall receive compensation as such.

(RSMo 1939 § 14779)

Prior revisions: 1929 § 13475; 1919 § 7208; 1909 § 8204



Section 182.440 Duty of board — appointment of officers — powers.

Effective 28 Aug 1995

Title XI EDUCATION AND LIBRARIES

182.440. Duty of board — appointment of officers — powers. — 1. The directors shall be known and styled in their corporate name as the board of directors of the public library, and in such name may exercise the powers herein granted.

2. They shall, immediately after appointment, meet and organize by the election of one of their number as president, and by the election of such other officers as they may deem necessary.

3. They shall make and adopt such bylaws, rules and regulations for their own guidance, and for the government of the library and reading room, as may be expedient, not inconsistent with this chapter.

4. They shall have the exclusive control of the expenditure of all moneys collected to the credit of the library fund, and of the construction of any library building, and of the supervision, care and custody of the grounds, rooms or buildings constructed, leased or set apart for that purpose.

5. The board shall have power to purchase, hold or lease grounds, to occupy, lease or erect an appropriate building or buildings for the use of the library, and to issue bonds, secured by deed of trust on any land of which they may be possessed, for the purpose of the purchase of grounds* and for the erection of public library buildings and for the improvement of existing buildings and all property by such board purchased, or otherwise obtained, shall vest in such board as a body corporate, and be held by it in trust.

6. They shall have power to appoint a suitable librarian and necessary assistants, and fix their compensation, and shall also have power to remove such appointees; and shall, in general, carry out the spirit and intent of this chapter in establishing and maintaining a public library and reading room.

(RSMo 1939 § 14780, A.L. 1985 S.B. 152, A.L. 1995 S.B. 14)

Prior revisions: 1929 § 13476; 1919 § 7209; 1909 § 8205

*Word "ground" appears in original rolls.



Section 182.450 Board to make annual report — contents.

Effective 28 Aug 1939

Title XI EDUCATION AND LIBRARIES

182.450. Board to make annual report — contents. — The said board of directors shall make, on or before the second Monday in June, an annual report to the mayor, stating the condition of their trust on the first day of May of that year, the various sums of money received from the library fund and from other sources, and how such moneys have been expended and for what purposes; the number of books and periodicals on hand, the number added by purchase, gift or otherwise, during the year; the number and general character and kind of such books, with such other statistics, information and suggestions as they may deem of general interest. All such portions of said report as relate to the receipt and expenditure of money, as well as the number of books on hand, books lost or missing, and books purchased, shall be verified by affidavit.

(RSMo 1939 § 14781)

Prior revisions: 1929 § 13477; 1919 § 7210; 1909 § 8206



Section 182.460 City to provide penalties.

Effective 28 Aug 1939

Title XI EDUCATION AND LIBRARIES

182.460. City to provide penalties. — The said cities shall have power to pass ordinances imposing suitable penalties for the punishment of persons committing injury upon such library, or the grounds or other property thereof, and for injury to or failure to return any book belonging to such library.

(RSMo 1939 § 14782)

Prior revisions: 1929 § 13478; 1919 § 7211; 1909 § 8207



Section 182.480 Municipal library districts created in cities — property subject to taxation.

Effective 28 Aug 1969

Title XI EDUCATION AND LIBRARIES

182.480. Municipal library districts created in cities — property subject to taxation. — As of October 13, 1965, and any other provisions of law to the contrary notwithstanding, all of the area or territory included within the geographical boundaries of a city, including any area or territory which becomes a part of any city pursuant to any annexation pending on October 13, 1965, which maintains a free public library supported at least in part by taxation, shall be a "municipal library district" and shall have as its purpose the furnishing of free public library services to residents of the district, and the district shall be known as "The city of ______ Municipal Library District", and each such district shall be a political subdivision of the state of Missouri and a body corporate with all the powers and rights of like or similar corporations, and as of the effective date of sections 182.130 and 182.480 to 182.510, all of the area or territory which is hereby included within a municipal library district shall be excluded from the boundaries of any existing county library district, and all of the taxable property located in the municipal library district shall only be subject to taxation by the municipal library district and shall hereafter not be subject to taxation by the county library district; provided, however, that after October 13, 1965, any annexation by a city having within its boundaries a municipal library district shall not extend the boundaries of the municipal library district, and any annexed areas shall remain in the county library district, and the taxable property in any such annexed areas shall only be subject to taxation by the county library district and shall not be subject to taxation by the municipal library district; except, that in any county not having a county library any such annexation shall likewise extend the boundaries of any existing municipal library district.

(L. 1965 p. 312 § 2, A.L. 1969 p. 290)



Section 182.490 City library tax rate to be continued — construction of library laws.

Effective 28 Aug 1978

Title XI EDUCATION AND LIBRARIES

182.490. City library tax rate to be continued — construction of library laws. — The current library tax rate being levied in any city in which there shall be a municipal library district pursuant to the provisions hereof shall continue to be levied by or for the benefit of the municipal library district, and all of the provisions of sections 182.010 to 182.460 shall apply to the municipal library districts established by section 182.480, except any such provision as may be inconsistent with, or repugnant to, the provisions of sections 182.480 to 182.510. Any reference to a city library shall mean a municipal library district, and any reference to the area or territory of a city shall mean the area or territory in a municipal library district, it being the intention of the legislature that sections 182.010 to 182.460 as applied to the municipal library districts created by section 182.480 shall be construed in harmony with sections 182.480 to 182.510 as far as the same may be practicable.

(L. 1965 p. 312 § 3, A.L. 1969 p. 290, A.L. 1978 H.B. 971)



Section 182.500 Excluded property subject to taxation for payment of bonded indebtedness — alternative.

Effective 28 Aug 1969

Title XI EDUCATION AND LIBRARIES

182.500. Excluded property subject to taxation for payment of bonded indebtedness — alternative. — All real property excluded from a county library district as provided in sections 182.130 and 182.480 shall thereafter be subject to the levy of taxes for the payment of any bonded indebtedness of the county library district outstanding at the time or exclusion and for no other purpose; provided, however, that any buildings and improvements thereafter erected or constructed on the excluded real property, and all machinery and equipment thereafter installed or placed therein or thereon, and all tangible, personal property thereafter located therein or thereon shall not be subject to the levy of any taxes of the county library district. In lieu of the continuing taxation of the real property excluded from the county library district, the governing body of the city in which the excluded property is situated may pay to the county library district a sum equal to that portion of the total bonded indebtedness of the county library district that the assessed valuation of the excluded property bears to the total assessed value of the county library district prior to the exclusion, after which payment the excluded property shall no longer be subject to any levy of taxes by the county library district. The funds paid to the county library district shall be used for retiring the bonds of the county library district.

(L. 1965 p. 312 § 5, A.L. 1969 p. 290)



Section 182.510 Law not to prevent merger of city and county district.

Effective 28 Aug 1971

Title XI EDUCATION AND LIBRARIES

182.510. Law not to prevent merger of city and county district. — Nothing in sections 182.480 to 182.510 shall be construed so as to prevent the merger of the city library and the county library district as provided in section 182.040 or 182.291.

(L. 1965 p. 312 § 6, A.L. 1969 p. 290, A.L. 1971 S.B. 171)



Section 182.610 County library districts may consolidate, when.

Effective 28 Aug 1972

Title XI EDUCATION AND LIBRARIES

182.610. County library districts may consolidate, when. — Two or more county library districts having the same rate of taxation on assessed valuation of taxable property within each district may join in creating a consolidated public library district, which shall have the same rate of taxation as districts forming the consolidated public library district, shall have the powers and authority as set out in sections 182.610 to 182.670, may perform any common function or service, including the purchase of land, and the purchase, construction and maintenance of buildings and any other property and may join in the common employment of any consolidated public library district officer, librarian or employee.

(L. 1972 H.B. 1114)



Section 182.620 Consolidation — resolution — election — form of ballot — transfer of property.

Effective 28 Aug 1978

Title XI EDUCATION AND LIBRARIES

182.620. Consolidation — resolution — election — form of ballot — transfer of property. — 1. A consolidated public library district may be created by resolution, duly acted upon, by the governing boards of two or more county public library districts. After the districts have each resolved to form a consolidated public library district, they shall apply to the county commissions or county chief executive officers of the county districts served by the districts being consolidated. Upon approval of the consolidation by the appropriate county commissions or county executive officers, legal notice that the consolidated public library district has been created, and containing the names of the districts and members of the governing boards creating it, the names of the trustees of the consolidated public library district, the name of the consolidated public library district, the area to be served, the date of its creation and the location of its principal business office shall be published in newspapers of general circulation in the county districts to be served by the consolidated public library district. Notice shall also be filed with the Missouri state library commission.

2. Whenever five percent of the voters of each of any two or more county library districts sign a petition, and file it with their appropriate county commissions or county executive officers requesting submission of the question of permitting the county library districts to create a consolidated public library district under section 182.610, the county commissions or county executive officers shall submit the question to the voters at an election. The total vote for governor at the last general election before the filing of the petition whereat a governor was elected shall be used to determine the number of voters necessary to sign the petition.

3. The question shall be submitted in substantially the following form:

Shall the ______ county public library district and the ______ county public library district be consolidated and the ______ public library district be created?

4. If a majority of the voters voting on the question vote for the question in each of the counties taken separately, it shall be deemed to have been adopted, but if it fails to receive a majority in any one or more of the counties, it shall be deemed to have failed. The board of election commissioners of each county shall canvass the certified abstracts and notify the presiding commissioner or county executive officer of each of the county commissions of the results within twenty days of receipt of the certified abstracts.

5. Within thirty days following the notification of the election authority of adoption of the question by a majority vote or within thirty days following the adoption of the resolution, the taxing authorities and the boards of trustees of the county library districts affected shall take appropriate action transferring all title and interest in all property, both real and personal, in the name of the county public library district to the board of trustees of the consolidated public library district. Upon the transfer of such title and interest, the property shall become the property of and subject to the exclusive control of the consolidated public library district.

(L. 1972 H.B. 1114, A.L. 1978 H.B. 971)



Section 182.630 Consolidated district is body corporate and a political subdivision — corporate powers.

Effective 28 Aug 1972

Title XI EDUCATION AND LIBRARIES

182.630. Consolidated district is body corporate and a political subdivision — corporate powers. — A consolidated public library district is a body corporate and a political subdivision of the state of Missouri, and by and through its governing board of trustees may engage in and contract for every and all types of services, actions or endeavors, not contrary to law, necessary to the successful and efficient prosecution and continuation of the businesses and purposes for which it is created, including, but not limited to, the following:

(1) To have succession by its corporate name perpetually or for a period of time at the pleasure of the electorate of the counties it serves;

(2) To sue and be sued, complain and defend in any court of law or equity;

(3) To have a corporate seal which may be altered at the pleasure of the board and to use same by causing it or a facsimile thereof to be impressed or affixed or in any manner reproduced;

(4) To purchase, take, receive, lease, or otherwise acquire, by eminent domain or otherwise, own, hold, improve, use, sell, convey, lease, exchange, transfer and otherwise dispose of all or any part of its real or personal property, or any interest therein, or other assets wherever situated; and to hold for any period of time gifts of real and personal property for the use and benefit of it, the same to be accepted and controlled by the board of trustees, according to the terms of the deed, gift, devise or bequest of such property; to make contracts and guarantees and incur liability; to borrow money at rates of interest; to issue its bonds or other obligations;

(5) To elect or appoint directors, officers and agents of the district, define their duties and affix their compensation, to indemnify directors, officers and employees to the extent and in the manner permitted by law;

(6) To make and alter bylaws, not inconsistent with the laws of this state, for the administration and regulation of the affairs of the district, and to adopt emergency bylaws and exercise emergency powers as permitted by law;

(7) To invest all or any part of the funds of the district in obligations, redeemable at maturity at par, of the state of Missouri or any political subdivision thereof, or of the United States or of any wholly owned corporation of the United States, or certificates of deposit or time deposits of any financial institution if accompanied by a pledge of securities of the United States government or other political subdivision equal in value to the face amount of such securities of deposit; except that, no funds shall be invested in obligations which are to mature beyond the date that the funds are needed for purposes for which they were received by the consolidated public library district. Interest or earnings derived from the funds shall belong to the district and may be disbursed and expended for the same purposes and in the same manner as other funds belonging to the district;

(8) To authorize any employee, trustee, director or librarian of the board or of the district to attend national, regional or state conventions, workshops or other meetings deemed by the board to be of interest to the district; and the board, in its discretion, may authorize the expenditure of funds of the district to reimburse the employee, trustee, officer or librarian for expenses incurred in attending such conventions, meetings or workshops;

(9) To retain or authorize the librarian to retain and employ accountants, bookkeeping services, architects, financial advisors, legal counsel, business managers, consultants or other persons offering specialized services on the conditions and for reasonable fees or compensation as the board may determine;

(10) To exercise the sole and exclusive control over all of the property and things of value owned or possessed by the district;

(11) To enter into contracts with any agency of the United States, of this state, or of any other state; or any city, municipal, school or public library districts or any political subdivisions of this state or of any other state, or with any college, university or educational institution, public or private, or any corporation, organization or association to render or to receive specific library services;

(12) To apply for and receive and otherwise expend and use any state aid which is appropriated by the general assembly of the state of Missouri, on such terms and conditions as shall be set forth and included in that legislation;

(13) To apply for and receive and otherwise expend and use any federal aid which is now or hereafter* shall be appropriated by the Congress of the United States, on such terms and conditions as shall be set forth and included in that legislation.

(L. 1972 H.B. 1114)

*Word "hereinafter" appears in original rolls.



Section 182.640 Board of trustees — how appointed, grounds for removal, vacancies how filled — librarian to be appointed.

Effective 28 Aug 2017

Title XI EDUCATION AND LIBRARIES

182.640. Board of trustees — how appointed, grounds for removal, vacancies how filled — librarian to be appointed. — 1. A consolidated public library district created under the provisions of sections 182.610 to 182.670 shall be governed by a board of trustees which shall consist of not less than eight trustees to be appointed by the county commission or county executive officers of the counties participating in the consolidated public library district. Upon the creation of a consolidated district under section 182.620, the county commission or county executive officers of each participating county shall appoint four trustees who are residents of that county and who reside in the district, as representatives of its county. If an existing consolidated public library district is enlarged by incorporating into it any county public library district under section 182.660, then the county commission or county executive of the petitioning county district shall appoint four trustees who are residents of that county as representatives of the county. If an existing consolidated public library district is enlarged by incorporating into it any city, municipal, school, or other public library district that does not include an entire county, that includes territory outside of the consolidated district’s existing boundaries, and that petitions to join the consolidated district under section 182.660, then the county commission or county executive of each county within the petitioning district that is outside of the consolidated district’s existing boundaries shall appoint one trustee who resides in their county and also within the petitioning district as a representative of the consolidated district. No appointed trustee shall be an elected official.

2. The trustees of the existing boards of a county public district shall remain as the representatives of their respective county and shall serve the remainder of their respective term as the governing board of a consolidated public library district. Upon expiration of their term the county commission or county executive officer shall appoint a resident of the respective county and district for a four-year term beginning the first day of July or until a successor shall be appointed. Trustees in office as of August 28, 2005, who reside outside the district shall be deemed to have vacated their trusteeships and successors shall be appointed under subsection 4 of this section.

3. Whenever any member of the board of trustees shall, without good cause, fail to attend six consecutive board meetings of the consolidated public library district or whenever any member of the board of trustees is deemed by the majority of the board of trustees to be guilty of conduct prejudicial to the good order and effective operation of the consolidated public library district, or whenever any member is deemed to be guilty of neglect of duty, then such member may be removed by resolution of the board of trustees duly acted upon, after specification of charge and hearing.

4. Vacancies in the board occasioned by removals, resignations, or otherwise shall be reported to the county commission or county executive officers and shall be filled in like manner as original appointments; except that, if the vacancy occurs during an unexpired term, the appointment shall be for only the unexpired portion of that term.

5. No person shall be employed by the board of library trustees or by the librarian who is related within the third degree by blood or by marriage to any trustee of the board.

6. Except as in sections 182.610 to 182.670 otherwise expressly provided, no trustee of a consolidated public library district shall receive any fee, salary, gratuity or other compensation or remuneration for acting as such; except that, the board of trustees may reimburse its members for actual and necessary expenses incurred in the performance of their duties.

7. The board of trustees shall have a president, secretary and a treasurer and such other officers as the board may select. All officers of the board shall be selected by the board. All officers of the board of trustees shall serve at the pleasure of the board, and shall not receive any salary, gratuity or other compensation or reimbursement for acting as such, except the treasurer, who may also serve as secretary.

8. The board shall provide for regularly scheduled meetings of the board to be held monthly; except that, the board shall not be required to meet more than ten times in any calendar year. The board shall make and adopt bylaws, rules and regulations governing the proceedings of the board, including bylaws prescribing the duties of each officer of the board of trustees. No bylaws, rules or regulations shall be contrary to, or inconsistent with, any provision of law.

9. A majority of the full board of trustees shall constitute a quorum for the transaction of business. The act of the majority of the trustees present at a meeting at which a quorum is present shall be the act of the board of trustees, except as hereinafter provided. The affirmative vote of a majority of the full board of trustees shall be required to enter into any contract, employ or dismiss the chief administrative officer of the district, effect a merger or consolidation or approve a budget.

10. The board of trustees of a consolidated public library district shall adopt policies for the government of the consolidated public library district that will carry out the spirit and intent of sections 182.610 to 182.670, and the board shall employ a duly qualified graduate librarian as the chief executive and administrative officer of the consolidated public library district charged with the duty of carrying out the policies adopted by the board. The librarian shall serve at the pleasure of the board. The librarian shall have the authority to employ professional library assistants and other employees to fill the positions that are created by the board. The assistants and employees may be dismissed by the librarian.

(L. 1972 H.B. 1114, A.L. 2005 H.B. 47, A.L. 2017 S.B. 112)



Section 182.645 Fiscal year — budget — treasurer custodian of funds.

Effective 28 Aug 1972

Title XI EDUCATION AND LIBRARIES

182.645. Fiscal year — budget — treasurer custodian of funds. — 1. The fiscal year for each consolidated public library district shall be July first to June thirtieth, and each year the librarian shall submit to the board of trustees a budget for the forthcoming fiscal year. The board shall approve the budget after making any changes therein that it deems necessary. The budget shall be approved on or before June thirtieth preceding the fiscal year for which the budget was prepared. The board on its own motion or at the request of the librarian, from time to time, may amend or modify the approved budget. A copy of the approved budget shall be filed with each county commission or county executive office of the counties comprising the consolidated public library district, and with the state auditor.

2. The treasurer of the board of trustees of a consolidated public library district shall receive and be the custodian of all money belonging to the district from whatever source derived. All funds of the consolidated public library district derived from local taxation to be used for normal operations of the district and received from the county collector, shall be kept in a consolidated library operating fund. All funds belonging to the district which are to be used for building purposes shall be kept in a consolidated library building fund; all funds derived from state aid or federal grants, other than land, building and furnishing grants, shall be kept in the consolidated library operating fund; and the board may establish any other funds that it deems necessary. The treasurer shall deposit all moneys belonging to the consolidated public library district in the depositaries that are selected by the board of trustees. The treasurer shall also be the custodian of all bonds or other securities belonging to the consolidated public library district.

3. Consolidated public library district moneys shall be disbursed by the treasurer by appropriate instrument of payment only upon due authorization of the consolidated public library district board of trustees and duly certified for payment by the president. The certification shall specify the amount to be paid, to whom payment is to be made and the purpose for which payment is being made. The board by resolution may direct that the signature of the president or treasurer be a facsimile signature in the manner provided by sections 105.273 to 105.278.

4. No authorization or certification shall be made, and no instrument of payment issued for the payment of any consolidated public library district indebtedness unless there is sufficient money in the treasury and the proper fund for the payment of the indebtedness and be in the proper form.

5. The treasurer of the board of trustees shall submit to the board of trustees, at each regularly scheduled meeting of the board, an accounting reflecting receipt and disbursement of funds belonging to the consolidated public library district.

(L. 1972 H.B. 1114)



Section 182.647 Bonds of employees — records and reports required.

Effective 28 Aug 2010

Title XI EDUCATION AND LIBRARIES

182.647. Bonds of employees — records and reports required. — 1. The treasurer, the librarian and other employees as designated by the board, before entering upon the discharge of their duties as such, shall enter into bond or bonds with a corporate surety to be approved by the board of trustees in such amount as may be fixed by the board, conditioned that they will render a faithful and just account of all money that comes into their hands, and otherwise perform the duties of their office according to law. The consolidated public library district shall pay the premium for the bond or bonds from its operating fund. A copy of such bond or bonds shall be filed with the treasurer of the board and clerk for each county included within the consolidated public library district. In case of a breach of the conditions of the bond or bonds the board or any taxpayer of the consolidated public library district may cause suit to be brought thereon. The suit shall be prosecuted in the name of the state of Missouri at the relation of and for use of the proper consolidated public library district.

2. The librarian, for and on behalf of the board, shall keep or cause to be kept financial records and accounts according to generally accepted accounting standards, and shall furnish to the board or any member thereof the financial records and accounts, or summaries thereof, that the board or any member thereof may request.

3. On or before the thirtieth day of September of each year, the librarian shall make a report to the board, stating the condition of the library and its services as of the thirtieth day of June of the preceding fiscal year. This report shall be accompanied by an audit conducted by an independent auditing firm. On or before the thirty-first day of October, the reports shall be submitted to the county commissions and county executive officers and Missouri state library commission by the board of trustees of the consolidated public library district.

(L. 1972 H.B. 1114, A.L. 2010 H.B. 1559)



Section 182.650 Rate of tax — election to increase rate — form of ballot.

Effective 28 Aug 1978

Title XI EDUCATION AND LIBRARIES

182.650. Rate of tax — election to increase rate — form of ballot. — 1. Whenever a consolidated public library district has been created it may levy a tax at a rate of not less than twenty cents on the one hundred dollars of assessed valuation of all taxable property in the districts to be served by the consolidated public library district; except that, any increase in the rate of taxation to be assessed shall, on resolution adopted by the board of trustees of the consolidated public library district, be submitted to the county commission or county executive officers of the counties included within the district, to be submitted to the voters of the respective counties for approval.

2. The county commissions or county executive officers, after receipt of the resolution pursuant to the provisions of this section, shall order that the proposed increase in the rate of taxation be submitted to the voters of the consolidated public library district at an election. The order of the commission and the notice shall specify the name of the county and the rate of taxation mentioned in the petition.

3. The question shall be submitted in substantially the following form:

Shall there be a ______ cent tax increase over the ______ cent tax per hundred dollars assessed valuation for the ______ consolidated public library district?

4. If a majority of all the votes cast on the question shall be for the tax increase as submitted, the increased tax specified in the notice shall be levied and collected in like manner with other county taxes and shall be paid and forwarded to the treasurer of the board of trustees of the consolidated public library district by the county collector.

5. If a majority of the votes cast on the question shall be against the tax rate as submitted, then the tax rate shall remain at the previously existing levy.

6. Whenever in any consolidated public library district which has decided to establish and maintain a free library in any district served under the provisions of sections 182.610 to 182.670, the consolidated public library district board of trustees, by written resolution entered of record, deems it necessary that free library buildings be erected in the district, it shall notify the county commission or chief executive in writing asking that an annual tax be levied at and as an increased rate of taxation for the library buildings and specify in its resolution an additional rate of taxation of ______ cents on the hundred dollars annually, and not to be levied for more than ten years on all taxable property in such consolidated public library district, then the county commission or county executive officer shall enter of record a brief recital of the resolution and shall order that the question be submitted to the voters of the consolidated public library district. The order of the commission or county executive officer and notice shall specify the rate of taxation mentioned in the resolution.

7. The question shall be submitted in substantially the following form:

Shall there be a ______ cent tax for erection of library buildings?

8. If the majority of the voters of the county library district voting on the question vote in favor of the tax, the tax specified in the notice shall be levied and collected in like manner with other taxes of the county, and delivered to the treasurer of the board of trustees of the consolidated public library district, and shall be subject to the exclusive control of the consolidated public library district board of trustees, and the fund shall be disbursed by the consolidated public library district treasurer only upon proper instrument of payment of the board, and be used for expenses incident to the erection and furnishing of the library buildings. The levy herein providing for the erection of library buildings shall be in addition to the tax levied for the establishment and maintenance of the consolidated public library district.

(L. 1972 H.B. 1114, A.L. 1978 H.B. 971)



Section 182.655 Board may purchase land and erect buildings — bonds issued, when — election.

Effective 28 Aug 1978

Title XI EDUCATION AND LIBRARIES

182.655. Board may purchase land and erect buildings — bonds issued, when — election. — 1. The board of trustees of the consolidated public library district may provide for the purchase of ground and for the erection of public library buildings, and for the improvement of existing buildings, and for the furnishing of said buildings and may provide for the payment of the same by the issue of bonds or otherwise, subject to the conditions and limitations set forth in this section.

2. No bonds shall be issued in an amount in excess of the constitutional limitations of the value of taxable, tangible property in the consolidated public library district, as shown by the last completed assessment for state and county purposes, nor shall such indebtedness be incurred unless it has been approved by the vote of the constitutionally required percentage of the voters of the consolidated public library district voting on the question at a municipal election. The ballot for approval shall state in boldfaced type the tax rate necessary to retire the bonds as nearly accurate as may be.

3. The boards of trustees shall provide for the collection of an annual tax on all taxable, tangible property in the consolidated public library district sufficient to pay the interest and principal of the indebtedness as they shall fall due and to retire the same within twenty years from the date contracted.

4. If, upon the returns from the election, which shall be certified to the board of trustees of the district, it appears that the question to incur indebtedness has been assented to by the constitutionally required percentage of the voters voting on the question, the board of trustees shall enter of record a brief recital of the returns and shall declare that the consolidated public library district board of trustees may issue bonds of the consolidated public library district in a total amount not in excess of that authorized by the voters. The board shall offer such bonds at public sale and shall provide such method as it may deem necessary for the advertisement of the sale of each issue of said bonds before the same are sold. The bonds shall be issued, payable to bearer and in denominations of not less than one hundred dollars, or some multiple thereof, payable in not more than twenty years from the date they bear, bearing interest from date at a rate not exceeding the rate allowable by law, payable semiannually, and with interest coupons attached to conform to the face thereof. All bonds shall be signed by the president of the board of trustees, attested by the signature of the treasurer, and each bond shall have impressed thereon the corporate seal of the consolidated public library district.

(L. 1972 H.B. 1114, A.L. 1978 H.B. 971)



Section 182.660 May incorporate other public library districts — petition, notice — transfer of property, when.

Effective 28 Aug 2017

Title XI EDUCATION AND LIBRARIES

182.660. May incorporate other public library districts — petition, notice — transfer of property, when. — 1. Any consolidated public library district created under sections 182.610 to 182.670 may enlarge the area it serves by incorporating into it any county, city, municipal, school or public library district.

2. The board of trustees of a county, city, municipal, school or public library district may, by resolution duly acted upon, petition the board of trustees of a consolidated public library district to become a part of and be included in such consolidated public library district. The petitioning district may be admitted into the consolidated public library district upon majority vote of the board of trustees of the consolidated public library district at the prevailing tax rate of the consolidated district. Notice of inclusion of the petitioning district into the consolidated public library district shall be given to the governing authority of the district so included in accordance with the notice provisions set out in section 182.620.

3. Whenever five percent of the voters of a county, city, municipal, school or public library district shall petition in writing the governing authority of the district to be included in the consolidated public library district and upon written approval by majority vote of the board of trustees of the consolidated public library district, it shall be the duty of the governing authority to submit the question to the voters of the petitioning district at an election.

4. Upon admission of any petitioning district by majority vote of the board of trustees of the consolidated public library district or upon majority approval of the voters of any such district for inclusion in the consolidated public library district, the taxing authority and governing authority of the district shall take appropriate action to transfer, within sixty days following the approval or election, all title and interest in all property both real and personal in the name of the district, to the board of trustees of the consolidated public library district. Upon the transfer of the title and interest in the property, it shall become a part of the consolidated public library district, and the petitioning district and its board of trustees shall cease to exist. Notwithstanding section 182.640 to the contrary, if the petitioning district is a city or municipal library district located in part in any county that is not a county participating in the consolidated public library district, the board of trustees of the consolidated public library district shall expand to include one additional trustee appointed by the county commissioners or county executive officers of the county not currently included in the consolidated public library district. Upon the admission of the petitioning district for inclusion in the consolidated public library district, the transfer of the title and interest in property of such petitioning district, and the appointment of the additional trustee, the petitioning district and its board of trustees shall cease to exist.

5. If the tax levy for the district admitted is not at the same rate as that of the consolidated public library district or if there is no tax levied in the district for the support of public libraries, then at the beginning of the next taxing period a tax or taxes shall be levied in the district admitted to conform to and be the same as that levied in the consolidated public library district.

(L. 1972 H.B. 1114, A.L. 1978 H.B. 971, A.L. 2017 S.B. 112)



Section 182.670 Board to adopt rules and regulations — suspension of library privileges, when.

Effective 28 Aug 1972

Title XI EDUCATION AND LIBRARIES

182.670. Board to adopt rules and regulations — suspension of library privileges, when. — 1. The board of trustees of the consolidated public library district shall adopt reasonable rules and regulations governing the terms and privileges for the use of the library and its facilities and shall cause the same to be published, with amendments, and filed with the clerk of each county served by the consolidated public library district and shall have on file a copy thereof in all library facilities open to the public.

2. If any person or corporation using the facilities of the consolidated public library district shall violate any of the published rules or regulations adopted by the board, the board or the librarian of the consolidated public library district may suspend that person's or corporation's library privileges either temporarily or permanently, as the consolidated public library district shall deem to be in the best interests of the consolidated public library and of the people it serves.

(L. 1972 H.B. 1114)



Section 182.701 Definitions.

Effective 28 Aug 1988

Title XI EDUCATION AND LIBRARIES

182.701. Definitions. — As used in sections 182.701 to 182.723, the following terms mean:

(1) "Nine director urban school district", a school district which is located in a county of the first class having a charter form of government, which school district contains the greater part of a city which has a population of more than three hundred thousand inhabitants as defined in sections 162.461 to 162.551;

(2) "Public library purposes", all those functions ordinarily and properly carried out by a public library, including, but not limited to, the acquisition, storage, indexing, display and distribution of reading and viewing materials for use by the public, maintenance of facilities for the storage, reading and viewing of such materials, and the management and administration of these operations;

(3) "Board of trustees", the members of the library board of an urban public library district appointed pursuant to the provisions of sections 182.701 to 182.723.

(L. 1988 S.B. 681)



Section 182.703 Urban public library district, procedure to create — boundaries — new district to be successor to library serving same boundaries — authority to levy property tax.

Effective 28 Aug 1988

Title XI EDUCATION AND LIBRARIES

182.703. Urban public library district, procedure to create — boundaries — new district to be successor to library serving same boundaries — authority to levy property tax. — Urban public library districts may be created, upon the favorable vote of a majority of the residents of the nine director school district voting at an election held on any permissible election date. The decision as to whether the issue of creation of a new urban public library district will be placed on the ballot must be made by a majority vote of the nine member board of directors of the urban school district. The boundaries of any new urban public library district shall coincide with the respective nine director urban school district. Upon creation of any such district, the new district shall be designated as successor to any public library system operated within such boundaries immediately preceding the date of the election, and shall be entitled to levy a property tax at the same rate as had been authorized pursuant to section 137.030 for operation of the public library by the nine director urban school district immediately prior to creation of the new urban public library district. Effective the first calendar year after the election resulting in creation of the urban public library district, the nine director urban school district serving the same boundaries shall no longer be authorized to levy a tax for public library purposes. The alteration of the boundaries of a nine director urban school district shall not affect the boundaries of any urban public library district created pursuant to sections 182.701 to 182.723.

(L. 1988 S.B. 681)



Section 182.705 Powers — duties of urban public library districts.

Effective 28 Aug 1988

Title XI EDUCATION AND LIBRARIES

182.705. Powers — duties of urban public library districts. — An urban public library district is a body corporate and a political subdivision of the state of Missouri, and by and through its governing board of trustees may engage in and contract for every and all types of services, actions or endeavors, not contrary to law, necessary to the successful and efficient prosecution and continuation of the businesses and purposes for which it is created, including, but not limited to, the following:

(1) To have succession by its corporate name perpetually or for a period of time at the pleasure of the electorate of the district it serves;

(2) To sue and be sued, complain and defend in any court of law or equity;

(3) To have a corporate seal which may be altered at the pleasure of the board of trustees and to use the same by causing it or a facsimile thereof to be impressed or affixed or in any manner reproduced;

(4) To purchase, take, receive, lease, or otherwise acquire, by eminent domain or otherwise, own, hold, improve, use, sell, convey, lease, exchange, transfer and otherwise dispose of all or any part of its real or personal property, or any interest therein, or other assets wherever situated; and to hold for any period of time gifts of real and personal property for the use and benefit of it, the same to be accepted and controlled by the board of trustees, according to the terms of the deed, gift, devise or bequest of such property; to make contracts and guarantees and incur liability; to borrow money at rates of interest; to issue its bonds or other obligations;

(5) To elect or appoint officers and agents of the library district, define their duties and fix their compensation, and to indemnify directors, officers and employees to the extent and in the manner permitted by law;

(6) To make and alter bylaws, not inconsistent with the laws of this state, for the administration and regulation of the affairs of the district, and to adopt emergency bylaws and exercise emergency powers as permitted by law;

(7) To invest all or any part of the funds of the district in obligations, redeemable at maturity at par, of the state of Missouri or any political subdivision thereof, or of the United States or of any wholly owned corporation of the United States, or certificates of deposit or time deposits of any financial institution if the financial institution has deposited securities under the provisions of sections 110.010 and 110.020; except that, no funds shall be invested in obligations which are to mature beyond the date that the funds are needed for purposes for which they were received by the consolidated public library district. Interest or earnings derived from the funds shall belong to the district and may be disbursed and expended for the same purposes and in the same manner as other funds belonging to the district;

(8) To authorize any employee, or trustee of the district to attend national, regional or state conventions, workshops or other meetings deemed by the board to be of interest to the district; and the board, in its discretion, may authorize the expenditure of funds of the district to reimburse the employee, trustee, officer or librarian for expenses incurred in attending such conventions, meetings or workshops;

(9) To retain or authorize the library director to retain and employ accountants, bookkeeping services, architects, financial advisors, legal counsel, business managers, consultants or other persons offering specialized services on the conditions and for reasonable fees or compensation as the board may determine;

(10) To exercise the sole and exclusive control over all of the property and things of value owned or possessed by the district;

(11) To enter into contracts with any agency of the United States, of this state, or of any other state; or any city, municipal, school or public library district or any political subdivisions of this state or of any other state, or with any college, university or educational institution, public or private, or any corporation, organization or association to render or to receive specific library services;

(12) To apply for and receive and otherwise expend and use any state aid which is appropriated by the general assembly of the state of Missouri, on such terms and conditions as shall be set forth and included in that legislation;

(13) To apply for and receive and otherwise expend and use any federal aid which is now or hereafter shall be appropriated by the Congress of the United States, on such terms and conditions as shall be set forth and included in that legislation.

(L. 1988 S.B. 681)



Section 182.707 Board of trustees, appointment, qualifications, terms, vacancies, expenses, officers how selected — meetings — majority vote of full board required when — librarian powers and duties — staff.

Effective 28 Aug 2005

Title XI EDUCATION AND LIBRARIES

182.707. Board of trustees, appointment, qualifications, terms, vacancies, expenses, officers how selected — meetings — majority vote of full board required when — librarian powers and duties — staff. — 1. An urban public library district created under the provisions of sections 182.701 to 182.723 shall be governed by a board of trustees which shall consist of nine members. The initial board of trustees shall be appointed by the board of directors of the nine director urban school district, no later than fifteen business days following an election approving creation of an urban public library district. The new board of trustees shall meet and organize within ten days of appointment, or as soon after as reasonably practicable. After the initial appointments, successor trustees shall be appointed by the mayors of the three cities in which the greatest portion of the geographic area of the new urban public library district is located. Seven trustees shall be appointed by the mayor of the city in which the greatest percentage of the geographic area served is located. The mayor of each of the other two cities shall be entitled to appoint one member of the board of trustees. The mayor of the city comprising the third largest geographic area shall be authorized to appoint one board member two years following the initial appointment. The mayor of the city serving the second largest geographic area shall be authorized to appoint one member four years after the initial appointment.

2. Of the nine members initially appointed to the board of trustees pursuant to subsection 1 of this section, two shall serve for two years, three shall serve for three years and four shall serve for four years. At the time of the organizational meeting of the initial library board appointed by the board of education, the nine appointed members shall decide by drawing lots which shall serve for two, three or four years. After the initial members of the board of trustees have been appointed in the manner set forth above, members shall be appointed to serve terms of four years, except that a member appointed to fill a vacancy in a term of office shall be appointed to serve only the remainder of that term. Each member appointed shall serve until his successor in office is appointed and qualified.

3. Each member of the board of trustees shall be at least twenty-five years of age and shall be a resident of the urban public library district and shall have resided within the state of Missouri for at least one year next preceding his or her appointment.

4. Vacancies in the board of trustees occasioned by removals, resignations, or otherwise shall be reported to the mayor of the appropriate appointing city, and shall be filled in like manner as original appointment; except that, if the vacancy occurs during an unexpired term, the appointment shall be for only the unexpired portion of that term.

5. No trustee shall receive any fee, salary, gratuity or other compensation or remuneration for acting as such, except that the board of trustees may reimburse its members for actual and necessary expenses incurred in the performance of their duties.

6. The board of trustees shall have a president, secretary, and a treasurer and such other officers as the board may select. All officers of the board of trustees shall be selected by the board. All officers of the board of trustees shall serve at the pleasure of the board and shall not receive any salary, gratuity or other compensation or reimbursement for acting as such, except the treasurer, who may also serve as secretary.

7. The board of trustees shall provide for regularly scheduled meetings of the board to be held monthly. The board of trustees shall make and adopt bylaws, rules and regulations governing the proceedings of the board, including bylaws prescribing the duties of each officer of the board of trustees. No bylaws, rules or regulations shall be contrary to, or inconsistent with, any provision of law.

8. A majority of the full board of trustees shall constitute a quorum for the transaction of business. An act of the majority of the trustees present at a meeting at which a quorum is present shall be the act of the board of trustees, except as hereinafter provided. The affirmative vote of a majority of the full board of trustees shall be required to enter into any contract, employ or dismiss the chief administrative officer of the district, effect a merger or consolidation or approve a budget.

9. The board of trustees of an urban public library district shall adopt policies for the government of the urban public library district that will carry out the spirit and intent of sections 182.701 to 182.723, and the board of trustees shall employ a chief executive as administrative officer of the urban public library district charged with the duty of carrying out the policies adopted by the board of trustees. The chief executive shall serve at the pleasure of the board of trustees. The chief executive shall have the authority to employ professional library assistants and other employees to fill the positions that are created by the board of trustees. The assistants and employees may be dismissed by the chief executive.

(L. 1988 S.B. 681, A.L. 2005 H.B. 638)



Section 182.709 Retirement system, employees eligible for certain public school retirement system.

Effective 28 Aug 1988

Title XI EDUCATION AND LIBRARIES

182.709. Retirement system, employees eligible for certain public school retirement system. — All employees of an urban public library district who would be eligible for membership in the public school retirement system of the public library system continued to be operated by the nine director urban school district shall be members of the retirement system of a nine director urban school district created pursuant to sections 169.270 to 169.400.

(L. 1988 S.B. 681)



Section 182.711 Fiscal year for library district — budget to be approved, when, modification when, filed with state auditor — library operating fund established — treasurer powers and duties.

Effective 28 Aug 1988

Title XI EDUCATION AND LIBRARIES

182.711. Fiscal year for library district — budget to be approved, when, modification when, filed with state auditor — library operating fund established — treasurer powers and duties. — 1. The fiscal year for each urban public library district shall be July first to June thirtieth, and each year the librarian shall submit to the board of trustees a budget for the forthcoming fiscal year. The board of trustees shall approve the budget after making any changes therein that it deems necessary. The budget shall be approved on or before June thirtieth preceding the fiscal year for which the budget was prepared. The board of trustees on its own motion or at the request of the librarian, from time to time, may amend or modify the approved budget. A copy of the approved budget shall be filed with the state auditor.

2. The treasurer of the board of trustees of an urban public library district shall receive and be the custodian of all money belonging to the district from whatever source derived. All funds of the urban public library district derived from local taxation to be used for normal operations of the district shall be kept in a library operating fund. All funds belonging to the district which are to be used for building purposes shall be kept in a library building fund; all funds derived from state aid or federal grants, other than land, building and furnishing grants, shall be kept in the library operating fund; and the board of trustees may establish any other funds that it deems necessary. The treasurer shall deposit all moneys belonging to the urban public library district in the depositaries that are selected by the board of trustees. The treasurer shall also be the custodian of all bonds or other securities belonging to the urban public library district.

3. Urban public library district moneys shall be disbursed by the treasurer by appropriate instrument of payment only upon due authorization of the board of trustees and duly certified for payment by the president. The certification shall specify the amount to be paid, to whom payment is to be made and the purpose for which payment is being made. The board of trustees by resolution may direct that the signature of the president or treasurer be a facsimile signature in the manner provided by sections 105.272 to 105.278.

4. No authorization or certification shall be made, and no instrument of payment shall be issued for the payment of any urban public library district indebtedness unless there is sufficient money in the treasury and the proper fund for the payment of the indebtedness and the indebtedness is in the proper form.

5. The treasurer of the board of trustees shall submit to the board of trustees, at each regularly scheduled meeting thereof, an accounting reflecting receipt and disbursement of funds belonging to the urban public library district.

(L. 1988 S.B. 681)



Section 182.713 Bond required for treasurer, librarian and certain other employees.

Effective 28 Aug 1988

Title XI EDUCATION AND LIBRARIES

182.713. Bond required for treasurer, librarian and certain other employees. — 1. The treasurer, the librarian and other employees as designated by the board of trustees, before entering upon the discharge of their duties as such, shall enter into bond or bonds with a corporate surety to be approved by the board of trustees in such amount as may be fixed by the board of trustees, conditioned that they will render a faithful and just account of all money that comes into their hands, and otherwise perform the duties of their office according to law. The urban public library district shall pay the premium for the bond or bonds from its operating fund. A copy of such bond or bonds shall be filed with the treasurer of the board of trustees and clerk for each county included within the urban public library district. In case of a breach of the conditions of the bond or bonds the board or any taxpayer of the urban public library district may cause suit to be brought thereon. The suit shall be prosecuted in the name of the state of Missouri at the relation of and for use of the urban public library district.

2. The chief executive officer of the district, for and on behalf of the board of trustees, shall keep or cause to be kept financial records and accounts according to generally accepted accounting standards, and shall furnish to the board of trustees or any member thereof the financial records and accounts, or summaries thereof, that the board of trustees or any member thereof may request.

3. On or before the thirty-first day of August of each year, the chief executive officer shall make a report to the board of trustees, stating the condition of the library and its services as of the thirtieth day of June of the preceding fiscal year. This report shall be accompanied by an audit conducted by an independent auditing firm. On or before the thirtieth day of September, the reports shall be submitted to the Missouri state library commission by the board of trustees.

(L. 1988 S.B. 681)



Section 182.715 Taxes raised for a library district transferred to successor urban district, when — tax levy authorized, rate — rate increase, procedure — additional tax to erect buildings, procedure, ballot form.

Effective 28 Aug 1988

Title XI EDUCATION AND LIBRARIES

182.715. Taxes raised for a library district transferred to successor urban district, when — tax levy authorized, rate — rate increase, procedure — additional tax to erect buildings, procedure, ballot form. — 1. Whenever an urban public library district is created pursuant to section 182.703, the vote for creation of the urban public library district shall provide that any levy for library purposes established pursuant to section 137.030 shall be transferred to the urban public library district and such urban public library district shall be authorized to levy a tax at this established levy rate. Any increase above this levy rate shall, on resolution adopted by the board of trustees of the urban public library district, be submitted to the voters of the urban public library district for approval, in accordance with the provisions of section 137.030.

2. If a majority of all the votes cast on the question shall be for the tax increase as submitted, the increased tax specified in the notice shall be levied and collected in like manner with other county taxes and shall be paid and forwarded to the treasurer of the board of trustees of an urban public library district by the county collector.

3. If a majority of the votes cast on the question shall be against the tax rate as submitted, then the tax rate shall remain at the previously existing levy.

4. Whenever in any urban public library district which has decided to establish and maintain a free library in any district served under the provisions of sections 182.701 to 182.723, the urban public library district board of trustees, by written resolution entered of record, deems it necessary that free library buildings be erected in the district it shall notify the appropriate election authorities that the question should be submitted to the voters of the urban public library district. The resolution and the notice shall specify the rate of taxation necessary.

5. The question shall be submitted in substantially the following form:

Shall there be a ______ cent tax for erection of library buildings?

6. If the majority of the voters of the urban public library district voting on the question vote in favor of the tax, the tax specified in the notice shall be levied and collected in like manner with other taxes of the district, and delivered to the treasurer of the board of trustees of the urban public library district, and shall be subject to the exclusive control of the urban public library district board of trustees and the fund shall be disbursed by the urban public library district treasurer only upon proper instrument of payment of the board of trustees, and be used for expenses incident to the erection and furnishing of the library buildings. The levy herein providing for the erection of library buildings shall be in addition to the tax levied for the establishment and maintenance of the urban public library district.

(L. 1988 S.B. 681)



Section 182.717 Bonds issued by district, limitation, purposes, rate — approval by voters required — form and content — sale — amount of bond.

Effective 28 Aug 1988

Title XI EDUCATION AND LIBRARIES

182.717. Bonds issued by district, limitation, purposes, rate — approval by voters required — form and content — sale — amount of bond. — 1. The board of trustees of an urban public library district may provide for the purchase of ground and for the erection of public library buildings, and for the improvement of existing buildings, and for the furnishing of the buildings and may provide for the payment of the same by the issue of bonds or otherwise, subject to the conditions and limitations set forth in this section.

2. No bonds of the public library district shall be issued in an amount in excess of the constitutional limitations of the value of taxable, tangible property in an urban public library district, as shown by the last completed assessment for state and county purposes, nor shall such indebtedness be incurred unless it has been approved by the vote of the constitutionally required percentage of the voters of an urban public library district voting on the question at an election. The ballot for approval shall state in boldfaced type the tax rate necessary to retire the bonds as nearly accurate as may be.

3. The board of trustees shall provide for the collection of an annual tax on all taxable, tangible property in an urban public library district sufficient to pay the interest and principal of the indebtedness as they shall fall due and to retire the same within twenty years from the date contracted.

4. If, upon the returns from the election, which shall be certified to the board of trustees, it appears that the question to incur indebtedness has been assented to by the constitutionally required percentage of the voters voting on the question, the board of trustees shall enter of record a brief recital of the returns and shall declare that the urban public library district board of trustees may issue bonds of the urban public library district in a total amount not in excess of that authorized by the voters. The board of trustees shall offer such bonds at public sale and shall provide such method as it may deem necessary for the advertisement of the sale of each issue of said bonds before the same are sold. The bonds shall be issued, payable to bearer and in denominations of not less than one hundred dollars, or some multiple thereof, payable in not more than twenty years from the date they bear, bearing interest from date at a rate not exceeding the rate allowable by law, payable semiannually, and with interest coupons attached to conform to the fact thereof. All bonds shall be signed by the president of the board of trustees, attested by the signature of the treasurer, and each bond shall have impressed thereon the corporate seal of the urban public library district.

(L. 1988 S.B. 681)



Section 182.719 Rules and regulations, duties of board to establish, filed with county clerk — violations, suspension of library privileges.

Effective 28 Aug 1988

Title XI EDUCATION AND LIBRARIES

182.719. Rules and regulations, duties of board to establish, filed with county clerk — violations, suspension of library privileges. — 1. The board of trustees of an urban public library district shall adopt reasonable rules and regulations governing the terms and privileges for the use of the library and its facilities and shall cause the same to be published, with amendments, and filed with the clerk of the county served by the urban public library district, and shall have on file a copy thereof in all library facilities open to the public.

2. If any person or corporation using the facilities of an urban public library district shall violate any of the published rules or regulations adopted by the board of trustees, the board of trustees or the librarian of the urban public library district may suspend that person's or corporation's library privileges either temporarily or permanently, as the urban public library district shall deem to be in the best interests of the urban public library and of the people it serves.

(L. 1988 S.B. 681)



Section 182.721 Real property, obligations, rights of nine-director urban school district used solely for library purposes transferred to urban public library district — property used for both library and nonlibrary purposes not to be transferred — rental agreement, when.

Effective 28 Aug 1988

Title XI EDUCATION AND LIBRARIES

182.721. Real property, obligations, rights of nine-director urban school district used solely for library purposes transferred to urban public library district — property used for both library and nonlibrary purposes not to be transferred — rental agreement, when. — 1. Except as otherwise provided in subsections 2 and 3 of this section, on the effective date of the creation of an urban public library district pursuant to sections 182.701 to 182.723, all right, title and interest of a nine-director urban school district in and to all real property and improvements thereon used for public library purposes or thereafter acquired for public library purposes shall be transferred to and vested in the urban public library district the boundaries of which coincide with those of the nine director urban school district.

2. Any real property held by a nine-director urban school district which was formerly used for nonlibrary purposes, and which at the time of the election resulting in creation of an urban public library district had a building constructed thereon used for public library purposes with a postal facility in the building, shall become the property of the new urban public library district.

3. Any real property or improvements thereon or both which were acquired, built or developed with funds raised or provided for, or otherwise dedicated to, both library purposes and nonlibrary purposes shall be retained by the nine-director urban school district. If any urban public library district elects to continue to occupy and use that building space used for public library purposes on the real property following creation of the urban public library district, the urban public library district shall make such rental payments as are agreed upon by the urban school district and the urban public library district. The urban school district shall not be required to permit such use, which shall occur only through a duly authorized and executed lease agreement.

4. In addition to the transfer of any fee simple rights to property which was used solely for public library purposes as of the date of creation of the urban public library district, the urban school district serving the area shall transfer to the new urban public library district any and all reversionary rights, leasehold rights or other real property rights or obligations, including the obligation to make rental payments, which pertain to property used solely for public library purposes, except as otherwise provided for this section.

(L. 1988 S.B. 681)



Section 182.723 Personal property, funds and obligations of nine-director urban school districts used for public library purposes to be transferred to urban public district.

Effective 28 Aug 1988

Title XI EDUCATION AND LIBRARIES

182.723. Personal property, funds and obligations of nine-director urban school districts used for public library purposes to be transferred to urban public district. — Upon the effective date of creation of an urban public library district any and all outstanding obligations of a nine-director urban school district incurred for public library purposes shall become the obligations of the corresponding urban public library district; all funds of such nine-director urban school district collected and held for public library purposes shall be transferred to and vested in the urban public library district; and all personal property held by such nine-director urban school district and used for public library purposes shall be transferred to and vested in the urban public library district. Any money borrowed and bonds issued for the purpose of purchasing sites for public library buildings or erecting, remodeling, or furnishing library buildings or any combination thereof shall be deemed obligations incurred for public library purposes.

(L. 1988 S.B. 681)



Section 182.800 Free libraries — funds, investment of.

Effective 28 Aug 1971

Title XI EDUCATION AND LIBRARIES

182.800. Free libraries — funds, investment of. — The governing board of any free library district may invest funds of the district. The board may invest the funds in either open time deposits for ninety days or certificates of deposit in a depositary selected by the board, if the depositary has deposited securities under the provisions of sections 110.010 and 110.020; or in bonds, redeemable at maturity at par, of the state of Missouri, of the United States, or of any wholly owned corporation of the United States; or in other short term obligations of the United States. No open time deposits shall be made or bonds purchased to mature beyond the date that the funds are needed for the purpose for which they were received by the district. Interest accruing from the investment of funds in such deposits or bonds shall be credited to the library district fund from which the money was invested.

(L. 1971 H.B. 104 § 1)



Section 182.802 Public libraries, sales tax authorized — ballot language — definitions (Butler, Ripley, Wayne, Stoddard, New Madrid, Dunklin, Pemiscot, Saline, and Cedar counties)

Effective 28 Aug 2016

Title XI EDUCATION AND LIBRARIES

182.802. Public libraries, sales tax authorized — ballot language — definitions (Butler, Ripley, Wayne, Stoddard, New Madrid, Dunklin, Pemiscot, Saline, and Cedar counties) — 1. (1) Any public library district located in any of the following counties may impose a tax as provided in this section:

(a) At least partially within any county of the third classification without a township form of government and with more than forty thousand eight hundred but fewer than forty thousand nine hundred inhabitants;

(b) Any county of the third classification without a township form of government and with more than thirteen thousand five hundred but fewer than thirteen thousand six hundred inhabitants;

(c) Any county of the third classification without a township form of government and with more than thirteen thousand two hundred but fewer than thirteen thousand three hundred inhabitants;

(d) Any county of the third classification with a township form of government and with more than twenty-nine thousand seven hundred but fewer than twenty-nine thousand eight hundred inhabitants;

(e) Any county of the second classification with more than nineteen thousand seven hundred but fewer than nineteen thousand eight hundred inhabitants;

(f) Any county of the third classification with a township form of government and with more than thirty-three thousand one hundred but fewer than thirty-three thousand two hundred inhabitants;

(g) Any county of the third classification without a township form of government and with more than eighteen thousand but fewer than twenty thousand inhabitants and with a city of the third classification with more than six thousand but fewer than seven thousand inhabitants as the county seat;

(h) Any county of the fourth classification with more than twenty thousand but fewer than thirty thousand inhabitants; or

(i) Any county of the third classification with more than thirteen thousand nine hundred but fewer than fourteen thousand inhabitants.

(2) Any public library district listed in subdivision (1) of this subsection may, by a majority vote of its board of directors, impose a tax not to exceed one-half of one cent on all retail sales subject to taxation under sections 144.010 to 144.525 for the purpose of funding the operation and maintenance of public libraries within the boundaries of such library district. The tax authorized by this subsection shall be in addition to all other taxes allowed by law. No tax under this subsection shall become effective unless the board of directors submits to the voters of the district, at a county or state general, primary or special election, a proposal to authorize the tax, and such tax shall become effective only after the majority of the voters voting on such tax approve such tax.

2. In the event the district seeks to impose a sales tax under this subsection, the question shall be submitted in substantially the following form:

­

­

­­

­

3. As used in this section, “qualified voters” or “voters” means any individuals residing within the district who are eligible to be registered voters and who have registered to vote under chapter 115, or, if no individuals are eligible and registered to vote reside within the proposed district, all of the owners of real property located within the proposed district who have unanimously petitioned for or consented to the adoption of an ordinance by the governing body imposing a tax authorized in this section. If the owner of the property within the proposed district is a political subdivision or corporation of the state, the governing body of such political subdivision or corporation shall be considered the owner for purposes of this section.

4. For purposes of this section the term “public library district” shall mean any city library district, county library district, city-county library district, municipal library district, consolidated library district, or urban library district.

(L. 2011 H.B. 161, A.L. 2012 H.B. 1504, A.L. 2014 S.B. 672, A.L. 2016 H.B. 1561)



Section 182.810 Insurance for library boards.

Effective 28 Aug 1982

Title XI EDUCATION AND LIBRARIES

182.810. Insurance for library boards. — The library board or board of trustees of any library in the state supported in whole or in part by taxation may purchase and maintain insurance for members of the board, individually, against any liabilities incurred as board members.

(L. 1982 S.B. 835)



Section 182.812 Library network defined — appropriations, rules and regulations — library networking fund established — rulemaking, procedure.

Effective 28 Aug 1995

Title XI EDUCATION AND LIBRARIES

182.812. Library network defined — appropriations, rules and regulations — library networking fund established — rulemaking, procedure. — 1. As used in this section, the term "library network" shall mean a formal process of cooperation between libraries and other entities to serve the people of Missouri in an improved fashion through planning and implementing projects and joint activities designed to share and extend combined resources.

2. The state librarian shall promulgate rules and regulations to administer any moneys appropriated by the general assembly for library networks. The sum so appropriated for library networks shall be separate and apart from any and all appropriations made to the state library for any other purpose. The state librarian shall certify the amount of each grant to each approved library network, and warrants shall be issued for the amount so allocated and approved.

3. A special fund to be known as the "Library Networking Fund" is hereby established within the state treasury. It shall consist of any gifts, contributions, grants, or bequests received from federal, private or other sources. Notwithstanding the provisions of section 33.080 to the contrary, moneys in the fund for library networking shall not be transferred to the credit of the general revenue fund at the end of any biennium. All yield, interest, income, increment or gain received from time deposit of moneys in the state treasury to the credit of the library networking fund shall be credited by the state treasurer to the fund.

4. No rule or portion of a rule promulgated under the authority of this section shall become effective until it has been approved by the joint committee on administrative rules in accordance with the procedures provided in this section, and the delegation of the legislative authority to enact law by the adoption of such rules is dependent upon the power of the joint committee on administrative rules to review and suspend rules pending ratification by the senate and the house of representatives as provided in this section.

5. Upon filing any proposed rule with the secretary of state the state librarian shall concurrently submit such proposed rule to the committee which may hold hearings upon any proposed rule or portion thereof at any time.

6. A final order of rulemaking shall not be filed with the secretary of state until thirty days after such final order of rulemaking has been received by the committee. The committee may hold one or more hearings upon such final order of rulemaking during the thirty-day period. If the committee does not disapprove such order of rulemaking within the thirty-day period, the state librarian may file such order of rulemaking with the secretary of state and the order of rulemaking shall be deemed approved.

7. The committee may, by majority vote of the members, suspend the order of rulemaking or portion thereof by action taken prior to the filing of the final order of rulemaking only for one or more of the following grounds:

(1) An absence of statutory authority for the proposed rule;

(2) An emergency relating to public health, safety or welfare;

(3) The proposed rule is in conflict with state law;

(4) A substantial change in circumstance since enactment of the law upon which the proposed rule is based.

8. If the committee disapproves any rule or portion thereof, the state librarian shall not file such disapproved portion of any rule with the secretary of state and the secretary of state shall not publish in the Missouri Register any final order of rulemaking containing the disapproved portion.

9. If the committee disapproves any rule or portion thereof, the committee shall report its findings to the senate and the house of representatives. No rule or portion thereof disapproved by the committee shall take effect so long as the senate and the house of representatives ratify the act of the joint committee by resolution adopted in each house within thirty legislative days after such rule or portion thereof has been disapproved by the joint committee.

10. Upon adoption of a rule as provided in this section, any such rule or portion thereof may be suspended or revoked by the general assembly either by bill or, pursuant to Section 8, Article IV of the Constitution of Missouri, by concurrent resolution upon recommendation of the joint committee on administrative rules. The committee shall be authorized to hold hearings and make recommendations pursuant to the provisions of section 536.037. The secretary of state shall publish in the Missouri Register, as soon as practicable, notice of the suspension or revocation.

(L. 1983 H.B. 300 § 1, A.L. 1995 S.B. 14)



Section 182.815 Disclosure of library records, definitions.

Effective 28 Aug 2014

Title XI EDUCATION AND LIBRARIES

182.815. Disclosure of library records, definitions. — As used in this section and section 182.817, the following terms shall mean:

(1) "Digital resource or material", any E-book, digital periodical, digital thesis, digital dissertation, digital report, application, website, database, or other data available in digital format from a library for display on a computer screen or handheld device;

(2) "E-book", any book composed or converted to digital format for display on a computer screen or handheld device;

(3) "Library", any library established by the state or any political subdivision of the state, or combination thereof, by any community college district, or by any college or university, and any private library open to the public;

(4) "Library material", any book, E-book, digital resource or material, document, film, record, art work, or other library property which a patron may use, borrow or request;

(5) "Library record", any document, record, or other method of storing information retained, received or generated by a library that identifies a person or persons as having requested, used, or borrowed library material, and all other records identifying the names of library users. The term "library record" does not include nonidentifying material that may be retained for the purpose of studying or evaluating the circulation of library material in general.

(L. 1986 H.B. 1372 § 1, A.L. 2014 H.B. 1085)



Section 182.817 Disclosure of library records not required — exceptions — complaint may be filed for compromised privacy, procedure.

Effective 28 Aug 2014

Title XI EDUCATION AND LIBRARIES

182.817. Disclosure of library records not required — exceptions — complaint may be filed for compromised privacy, procedure. — 1. Notwithstanding the provisions of any other law to the contrary, no library, employee or agent of a library, or third party contracted by a library that receives, transmits, maintains, or stores library records shall release or disclose a library record or portion of a library record to any person or persons except:

(1) In response to a written request of the person identified in that record, according to procedures and forms giving written consent as determined by the library; or

(2) In response to an order issued by a court of competent jurisdiction upon a finding that the disclosure of such record is necessary to protect the public safety or to prosecute a crime.

2. Any person whose privacy is compromised as a result of an alleged violation of this section may file a written complaint within one hundred eighty days of the alleged violation with the office of the attorney general describing the facts surrounding the alleged violation. Such person may additionally bring a private civil action in the circuit court of the county in which the library is located to recover damages. The court may, in its discretion, award punitive damages and may award to the prevailing party attorney's fees, based on the amount of time reasonably expended, and may provide such equitable relief as it deems necessary or proper. A prevailing respondent may be awarded attorney fees under this subsection only upon a showing that the case is without foundation.

3. Upon receipt of a complaint filed in accordance with subsection 2 of this section, the attorney general shall review each complaint and may initiate legal action if deemed appropriate.

(L. 1986 H.B. 1372 § 2, A.L. 2014 H.B. 1085)



Section 182.825 Definitions.

Effective 28 Aug 2002

Title XI EDUCATION AND LIBRARIES

182.825. Definitions. — As used in sections 182.825 and 182.827, the following terms mean:

(1) "Pornographic for minors", as that term is defined in section 573.010;

(2) "Public access computer", a computer that is:

(a) Located in an elementary or secondary public school or public library;

(b) Frequently or regularly used directly by a minor; and

(c) Connected to any computer communication system.

(L. 2002 H.B. 1402)



Section 182.827 Responsibilities of public schools and public libraries with public access computers — rulemaking authority — immunity from liability, when.

Effective 28 Aug 2002

Title XI EDUCATION AND LIBRARIES

182.827. Responsibilities of public schools and public libraries with public access computers — rulemaking authority — immunity from liability, when. — 1. A public school that provides a public access computer shall do one or both of the following:

(1) Equip the computer with software that will limit minors' ability to gain access to material that is pornographic for minors or purchase internet connectivity from an internet service provider that provides filter services to limit access to material that is pornographic for minors;

(2) Develop and implement by January 1, 2003, a policy that is consistent with community standards and establishes measures to restrict minors from gaining computer access to material that is pornographic for minors.

2. The department of elementary and secondary education shall establish rules and regulations for the enforcement of subsection 1 of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2002, shall be invalid and void.

3. A public library that provides a public access computer shall do one or both of the following:

(1) Equip the computer with software that will limit minors' ability to gain access to material that is pornographic for minors or purchase internet connectivity from an internet service provider that provides filter services to limit access to material that is pornographic for minors;

(2) Develop and implement by January 1, 2003, a policy that is consistent with community standards and establishes measures to restrict minors from gaining computer access to material that is pornographic for minors.

4. The secretary of state shall establish rules and regulations for the enforcement of subsection 3 of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2002, shall be invalid and void.

5. Any public school board member, officer or employee, including library personnel, who willfully neglects or refuses to perform a duty imposed by this section shall be subject to the penalties imposed pursuant to section 162.091.

6. A public school or public school board member, officer or employee, including library personnel, public library or public library board member, officer, employee or trustee that complies with subsection 1 or 3 of this section or an internet service provider providing internet connectivity to such public school or library in order to comply with this section shall not be criminally liable or liable for any damages that might arise from a minor gaining access to material that is pornographic for minors through the use of a public access computer that is owned or controlled by the public school or public library.

(L. 2002 H.B. 1402)



Section 182.900 City libraries — organization of library board — state aid, requirements to obtain.

Effective 28 Aug 1987

Title XI EDUCATION AND LIBRARIES

182.900. City libraries — organization of library board — state aid, requirements to obtain. — Any city in this state may maintain from its own resources a free public library without the levy or collection of a tax specifically designated for the support and maintenance of such library. The governing body of the city may act as the library board for the library and may designate city officers and employees to serve in other capacities related to the operation of the library. The governing body of the city may accept from any sources property or funds to be utilized for the establishment, maintenance and support of the library. Any city maintaining from its own resources a free public library without the levy or collection of a tax specifically designated for the support and maintenance of such library shall be eligible for state aid to public libraries under the provisions of chapter 181 if the support provided by the city for the public library is at least equal to the amount of revenue which would be realized by a tax of one mill if the library had been tax supported.

(L. 1987 H.B. 179 & 307)






Chapter 183 State Historical Society

Chapter Cross References



Section 183.010 Society made trustee for the state — powers — executive committee.

Effective 28 Aug 1939

Title XI EDUCATION AND LIBRARIES

183.010. Society made trustee for the state — powers — executive committee. — 1. The state historical society of Missouri, heretofore organized under the laws of this state, shall be the trustee of this state, and as such shall hold all its present and future collections and property for the state, and shall not mortgage or deed in trust any of its property or sell any of such property except by way of exchange for property of equal value or for reinvestment.

2. There shall continue to be an executive committee of said society, to consist of as many members as is or may be provided in the constitution of said society, and to have the same powers as the present executive committee.

(RSMo 1939 § 14902)

Prior revisions: 1929 § 13707; 1919 § 5845; 1909 § 6698



Section 183.020 Society's duties.

Effective 28 Aug 1939

Title XI EDUCATION AND LIBRARIES

183.020. Society's duties. — It shall be the duty of the society to collect books, maps and other papers and material for the study of history, especially of this state and of the middle west; to acquire narratives and records of the pioneers, to procure documents, manuscripts and portraits, and to gather all information calculated to exhibit faithfully the antiquities and the past and present condition, resources and progress of this state; to cause its collections to be properly bound and preserved; to conduct a library of historical reference, and to publish from time to time reports of its collections and such other matters as may tend to diffuse information relative to the history of this region; and to keep the rooms containing the collections of said society open at all reasonable hours on business days for the reception of the citizens of this state, without fee.

(RSMo 1939 § 14903)

Prior revisions: 1929 § 13708; 1919 § 5846; 1909 § 6699



Section 183.030 Executive committee to report — copies of state publications to society.

Effective 28 Aug 1973

Title XI EDUCATION AND LIBRARIES

183.030. Executive committee to report — copies of state publications to society. — The executive committee of the society shall keep an accurate account of the expenditure of all money which may be appropriated for the purposes of the society, and report biennially to the governor a detailed statement of the expenditure. To enable the society to augment its collections by effecting exchanges with other societies and institutions, sixty bound copies each of the several publications of the state, and of its societies and institutions, except the reports of the supreme court and the court of appeals, shall be and the same are hereby donated to the society as they shall be issued, the same to be delivered to the society by the secretary of state or other officer having the custody of the same; to include, also, for deposit in its collections, one set of all the publications of the state, including those heretofore issued, so far as possible, not excepting the reports of the supreme court and of the court of appeals.

(RSMo 1939 § 14904, A.L. 1973 S.B. 263)

Prior revisions: 1929 § 13709; 1919 § 5847; 1909 § 6700






Chapter 184 Museums — Metropolitan Park Districts and Memorials

Chapter Cross References



Section 184.010 State museum — duty of department of natural resources — where located — soldiers' and sailors' memorial hall.

Effective 28 Aug 1949

Title XI EDUCATION AND LIBRARIES

184.010. State museum — duty of department of natural resources — where located — soldiers' and sailors' memorial hall. — 1. *The department of natural resources shall maintain a Missouri state museum which shall be a conservational and historical museum in which shall be collected and displayed such exhibits of the products of the mines, mills, fields and forests of this state and such other articles and products as will display the natural resources of this state and their utilization as the department may deem necessary and expedient. The department shall design and install necessary cases, racks, tables and other equipment desirable to the purposes of the exhibits.

2. The department shall appoint a director of the state museum, who shall have such duties and responsibilities as the department may direct.

3. The board of public buildings shall designate such part of the first and second floor of the capitol building as it thinks advisable to be used as a part of the Missouri state museum and shall also designate a wing or section of such space to be known as the Missouri soldiers and sailors' memorial hall.

4. The department shall coordinate its activities relating to the museum with those of the board of public buildings in the use and utilization of the corridors, halls, walls, and other space within the state capitol building as may be necessary for the display and exhibits of the museum and the memorial hall.

5. The department shall receive from the adjutant general all matters and records pertaining to Missouri soldiers, sailors and Marines serving in all wars declared by the United States, including such inscriptions and tablets as may be desirable and available.

(L. 1943 p. 978 § 10b, A. 1949 S.B. 1049)

*See Reorganization Plan No. 12 of 1976, on file with the Secretary of State.



Section 184.015 Political subdivisions may contract for use of art museums, how — payments from what funds.

Effective 28 Aug 1963

Title XI EDUCATION AND LIBRARIES

184.015. Political subdivisions may contract for use of art museums, how — payments from what funds. — 1. Any administrative board of control of an art museum may contract to furnish the use of the facilities or services of the institution it operates and maintains to any incorporated city, incorporated village, school district or county in this state, or to the citizens or residents of any such city, village, school district or county, whether or not such city, village, school district or county maintains an art museum.

2. Any incorporated city, incorporated village, school district or county may contract with the administrative board of control of any art museum for the use of the facilities or services of any institution operated and maintained by such administrative board of control, such use to be by or for the benefit of the citizens or residents of any political subdivision herein named.

3. Any contract entered into hereunder shall be made and performed pursuant to the provisions of sections 70.210 to 70.230, both inclusive. It shall define the nature and extent of the use of the facility or service and the compensation to be paid therefor.

4. Payments contracted for under the provisions of any contract executed under the provisions of this section are authorized to be paid from the general revenues of any city, village or county or from the incidental fund of any school district, and shall be paid from any such funds that may be available for such purposes.

(L. 1963 p. 357 §§ 1 to 4)



Section 184.101 Citation of law.

Effective 31 Dec 1991, see footnote

Title XI EDUCATION AND LIBRARIES

184.101. Citation of law. — Sections 184.101 to 184.122 shall be known and may be cited as the "Museum Property Act".

(L. 1991 S.B. 344 § 1)

Effective 12-31-91



Section 184.102 Definitions.

Effective 31 Dec 1991, see footnote

Title XI EDUCATION AND LIBRARIES

184.102. Definitions. — As used in sections 184.102 to 184.122, unless the context requires otherwise, the following terms mean:

(1) "Claimant", a person who files a notice of intent to preserve an interest in property on loan to a museum as provided in section 184.114;

(2) "Claimant's address", the most recent address as shown on a notice of intent to preserve an interest in property on loan to a museum, or notice of change of address, which notice is on file with the museum;

(3) "Director", the director of the department of economic development;

(4) "Lender", a person whose name appears on the records of a museum as the person legally entitled to, or claiming to be legally entitled to, property held or owing by the museum;

(5) "Lender's address", the most recent address of the lender as shown on the museum's records pertaining to the property on loan from the lender;

(6) "Loan", a deposit of property to a museum that is not accompanied by a transfer of title to the property;

(7) "Museum", an institution located in this state and operated by a permanent nonprofit corporation, trust association, or public agency, operated primarily for educational, scientific, historical preservation or aesthetic purposes, which owns, borrows, cares for, studies, archives, or exhibits property. "Museum" includes, but is not limited to, libraries, botanical gardens, zoos, nature centers, planetariums, technology centers, arboretums, historic sites, art centers, and history, natural history and art museums;

(8) "Person", an individual, corporation, partnership, trust, estate, or association;

(9) "Property", a document or tangible object, animate or inanimate, in the custody of a museum, that has intrinsic historic, artistic, scientific, or cultural value;

(10) "Restricted certified mail", certified mail which carries on its face, in a conspicuous place where it will not be obliterated, the endorsement "deliver to addressee only", and for which the post office provides the sender with a return receipt showing the date of delivery, the place of delivery and the person to whom delivered; and

(11) "Undocumented property", property in the possession of a museum for which the museum cannot determine the owner by reference to the museum's records.

(L. 1991 S.B. 344 § 2)

Effective 12-31-91



Section 184.104 Notices, information content — notice to be given by restricted certified mail — deemed delivered, when, procedure — locale of museum, how determined.

Effective 31 Dec 1991, see footnote

Title XI EDUCATION AND LIBRARIES

184.104. Notices, information content — notice to be given by restricted certified mail — deemed delivered, when, procedure — locale of museum, how determined. — 1. In addition to any other information prescribed for a particular notice, all notices given by a museum pursuant to sections 184.101 to 184.122 shall contain the following information:

(1) The lender's or claimant's name;

(2) The lender's or claimant's last known address;

(3) A brief description of the property on loan to the museum referenced in the notice;

(4) The date of the loan, if known, or the approximate date of acquisition of the property;

(5) The name of the museum; and

(6) The name, address, and telephone number of the appropriate official or office to be contacted regarding the property.

2. All notices given by a museum pursuant to sections 184.101 to 184.122 shall be mailed by restricted certified mail to the lender's or claimant's last known address shown on the museum's records. Notice is deemed given as of the date of receipt by the lender or claimant if the museum receives proof of receipt by the lender or claimant within thirty days after mailing the notice.

3. If, after a diligent search of its records, the museum does not know the identity of the lender, or does not have an address for the lender or claimant, or if proof of receipt is not received by the museum within thirty days of mailing a notice under subsection 2 of this section, notice is deemed given if the museum publishes notice at least once each week for two consecutive weeks in a newspaper of general circulation in both the county, or city if appropriate, in which the museum is located and the county, or city if appropriate, of the lender's or claimant's last address, if known. The date of a notice under this subsection shall be the date of the second published notice. For purposes of this section, a museum is located in the county, or city if appropriate, in which it has its principal place of business, or, if a loan of property was made to a branch of a museum in the county, or city if appropriate, in which the branch is located.

(L. 1991 S.B. 344 § 3)

Effective 12-31-91



Section 184.106 Conservation or disposal of property on loan, without notice, when — exception — lien for costs — museum not to be liable for injury or loss, when.

Effective 31 Dec 1991, see footnote

Title XI EDUCATION AND LIBRARIES

184.106. Conservation or disposal of property on loan, without notice, when — exception — lien for costs — museum not to be liable for injury or loss, when. — 1. Unless there is a written loan agreement to the contrary, a museum may apply conservation measures to or dispose of property on loan to the museum without the lender's or claimant's permission and without giving formal notice to the lender or claimant, if immediate action is required to protect the property on loan or other property in the custody of the museum or if the property on loan is a hazard to the health and safety of the public or the museum's staff, and if one of the following applies:

(1) The museum is unable to contact the lender or claimant at the lender's or claimant's last address of record if action is to be taken within more than three days but less than one week from the time the museum determined action was necessary;

(2) The museum is unable to contact the lender or claimant at the lender's or claimant's last address or telephone number of record prior to taking action if the action is to be taken within three days or less from the time the museum determined action was necessary; or

(3) The lender or claimant does not respond within five days from the day the lender or claimant is contacted by the museum or will not agree to the protective measures the museum recommends, and does not terminate the loan and retrieve the property.

2. If a museum applies conservation measures to or disposes of property under this section or with the agreement of the lender or claimant, unless the loan agreement provides otherwise, the museum:

(1) Shall have a lien on the property and on the proceeds of any disposition of the property for the costs incurred by the museum in applying conservation measures or disposing of the property under this section; and

(2) Shall not be liable to the lender or claimant for injury to or loss of the property if the museum:

(a) Had a reasonable belief at the time the action was taken that the action was necessary to protect the property on loan or other property in the custody of the museum or that the property on loan was a hazard to the health and safety of the public or the museum staff; and

(b) Exercised reasonable care in choosing and applying conservation measures or disposal methods.

(L. 1991 S.B. 344 § 4)

Effective 12-31-91



Section 184.108 Loss or injury to property — notice to lender, content, rules — publication not required.

Effective 31 Dec 1991, see footnote

Title XI EDUCATION AND LIBRARIES

184.108. Loss or injury to property — notice to lender, content, rules — publication not required. — A museum shall give the lender or claimant written notice of any known injury to or loss of loaned property, in the form required under this section. The director shall adopt by rule a form of notice of injury or loss, no later than December 31, 1991, and shall distribute the rule and form to all identified museums in this state within sixty days after the promulgation of the rule. The notice shall be mailed to the lender's or claimant's last address of record within thirty days after the date on which the injury or loss is first known by the museum. Published notice of injury to or loss of undocumented property shall not be required.

(L. 1991 S.B. 344 § 5)

Effective 12-31-91



Section 184.111 Termination of loan by museum may be made, when — procedure — lender failure to respond to notice, property deemed donated to museum, when.

Effective 31 Dec 1991, see footnote

Title XI EDUCATION AND LIBRARIES

184.111. Termination of loan by museum may be made, when — procedure — lender failure to respond to notice, property deemed donated to museum, when. — 1. A museum may give the lender or claimant notice of the museum's intent to terminate a loan of property at any time after:

(1) The date on which the property was loaned to the museum for an indefinite term, if the property has been in the custody of the museum for at least seven years and, during that time, the museum received no written contact from the lender concerning the loaned property, as evidenced in the museum's records; or

(2) The date on which a loan of property for a specified time expired, if the property has been in the custody of the museum for at least seven years.

2. A notice of intent to terminate a loan shall include a statement containing substantially the following information:

"The records of ______ (name of museum) indicate that you have property on loan to it. The museum wishes to terminate the loan. You must contact the museum in writing, establish your ownership of the property, and make arrangements to collect the property. If you fail to do so within ninety days after the date of this notice, you will be considered to have donated the property to the museum."

3. If the lender or claimant does not respond to the notice of intent to terminate provided by the museum under this section within ninety days after the date of the last notice by filing with the museum a notice of intent to preserve interest in loaned property, the museum shall acquire title to the property.

(L. 1991 S.B. 344 § 6)

Effective 12-31-91



Section 184.112 Title to undocumented property to museum, when — acquisition of title notice, content.

Effective 31 Dec 1991, see footnote

Title XI EDUCATION AND LIBRARIES

184.112. Title to undocumented property to museum, when — acquisition of title notice, content. — 1. A museum may acquire title to undocumented property in the custody of the museum for at least seven years if, during that time, the museum received no valid claim or written contact from any person, as evidenced in the museum's records, by giving notice of acquisition of title to undocumented property under this section.

2. A notice of acquisition of title shall include a statement containing substantially the following information:

"The records of ______ (name of museum) do not indicate the owner of record of certain property in its possession. The museum intends to acquire title to the property described below: ______ (general description of the property). If you claim ownership or other legal interest in this property you must contact the museum in writing, establish your ownership of the property, and make arrangements to collect the property. If you fail to make written contact within ninety days after the date of this notice, you will be considered to have waived any claim you may have to the property."

3. If a person does not respond to the notice of acquisition of title to undocumented property within ninety days after the date of the last notice by filing a notice of intent to preserve an interest in property on loan, the museum's title to the property shall become incontestable under section 184.116.

(L. 1991 S.B. 344 § 7)

Effective 12-31-91



Section 184.114 Intent to preserve interest in property on loan to museum, content, filed when — effective period — extension, procedure — insufficiency of intent notice, duties, procedure — sections 184.101 to 184.114, effective date.

Effective 31 Dec 1991, see footnote

Title XI EDUCATION AND LIBRARIES

184.114. Intent to preserve interest in property on loan to museum, content, filed when — effective period — extension, procedure — insufficiency of intent notice, duties, procedure — sections 184.101 to 184.114, effective date. — 1. A notice of intent to preserve an interest in property on loan to a museum filed pursuant to sections 184.101 to 184.122 shall be in writing and shall be filed with the museum within ninety days after the date of the notice given by the museum pursuant to section 184.111 or 184.112. Notice of intent to preserve an interest shall be deemed filed with the museum on the date it is received by the museum. Filing of the notice does not validate or make enforceable any claim which would be extinguished under the terms of a written loan agreement or which would otherwise be invalid or unenforceable. The notice of intent to preserve an interest in loaned property shall be effective for two years after it is filed with the museum. The museum shall notify the lender by restricted certified mail within thirty days after the expiration of the initial two-year period covered by the notice of intent to preserve an interest. The lender or claimant may extend his intent to preserve an interest for two years by filing another notice in accordance with this section.

2. A notice of intent to preserve an interest in loaned property shall contain the following information:

(1) A description of the property adequate to enable the museum to identify the property;

(2) Documentation sufficient to establish the claimant as the true owner of the property;

(3) A statement attesting to the truth, to the best of the claimant's knowledge, of all information included in or with the notice of intent to preserve an interest in loaned property;

(4) The signature, under penalty of perjury, of the claimant or a person authorized to act on behalf of the claimant.

3. The museum need not retain a notice to preserve an interest in property that does not meet the requirements set forth in subsections 1 and 2 of this section. The museum may notify the claimant at the address given on the notice of intent to preserve an interest in property that the museum believes the notice is ineffective to preserve an interest in the property, and the reasons for the insufficiency. The claimant may file with the museum an amended notice of intent to preserve an interest in the property within the later of the time remaining to file a notice or twenty days after the date of notification of ineffectiveness. Retention by the museum of a notice under section 184.121 does not mean that the museum accepts the sufficiency or accuracy of the notice or that the notice is effective to preserve an interest in property on loan to the museum.

4. The director shall adopt by rule a form of notice of intent to preserve an interest in property on loan to a museum. The form shall satisfy the requirements of subsection 1 of this section and shall notify the claimant of the rights and procedures to preserve an interest in museum property. The form shall also facilitate record keeping and record retrieval by a museum. At a minimum, the form shall provide a place for recording evidence of receipt of a notice by a museum, including the date of receipt, signature of the person receiving the notice, and the date on which a copy of the receipt is returned to the claimant.

5. Sections 184.101 to 184.114 shall become effective December 31, 1991.

(L. 1991 S.B. 344 § 8)

Effective 12-31-91



Section 184.116 Action for damages for loss or injury, time limitation — failure to bring action after notice, property deemed donated, when — purchaser from the museum to acquire good title.

Effective 01 Jul 1992, see footnote

Title XI EDUCATION AND LIBRARIES

184.116. Action for damages for loss or injury, time limitation — failure to bring action after notice, property deemed donated, when — purchaser from the museum to acquire good title. — 1. No action for damages shall be brought against a museum because of injury to or loss of property on loan to the museum more than two years from the date the museum gives the lender or claimant notice of the injury or loss or five years from the date of the injury or loss, whichever occurs earlier.

2. No action to recover property on loan shall be brought against a museum more than one year from the date the museum gives the lender or claimant notice of intent to terminate the loan or notice of acquisition of title to undocumented property, or more than five years from the date a notice of intent to preserve an interest in the property was filed with the museum by the lender or claimant, whichever occurs earlier.

3. A lender or claimant is considered to have donated loaned property to the museum if the lender or claimant fails to file an action to recover the property on loan to the museum within the periods specified in subsections 1 and 2 of this section.

4. A person who purchases property from a museum acquires good and valid title to the property if the museum represents to the person that it has acquired title to the property pursuant to sections 184.101 to 184.122.

5. Notwithstanding subsections 3 and 4 of this section, a lender or claimant who was not given notice of intent to terminate a loan or notice of acquisition of title as provided in sections 184.111 and 184.112, respectively, and who proves that the museum received from the lender or claimant an adequate notice of intent to preserve an interest in loaned property, which satisfies all of the requirements of section 184.114, within the seven years immediately preceding the filing of an action to recover the property, may bring an action to recover the property or, if the property has been disposed of, the reasonable value of the property at the time it was disposed of plus interest at the legal rate.

6. A museum is not liable at any time, in the absence of a court order, for returning property to the original lender, even if a claimant other than the lender has filed a notice of intent to preserve an interest in property. If persons claim competing interests in property in the custody of a museum, the burden is upon the claimants to prove their interest in an action in equity initiated by a claimant. A museum is not liable at any time for returning property to an uncontested claimant who produced reasonable proof of ownership pursuant to section 184.114.

7. This section shall become effective July 1, 1992.

(L. 1991 S.B. 344 § 9)

Effective 7-1-92



Section 184.118 Title to property museum's obligation to lender or claimant — records to be retained, time period, content.

Effective 28 Aug 1991

Title XI EDUCATION AND LIBRARIES

184.118. Title to property museum's obligation to lender or claimant — records to be retained, time period, content. — In order to take title pursuant to sections 184.101 to 184.122, a museum has the following obligations to a lender or claimant:

(1) The museum shall retain all written records regarding the property for at least three years from the date of taking title pursuant to sections 184.101 to 184.122;

(2) The museum shall keep written records of all loaned property acquired pursuant to section 184.111 or 184.112. Records maintained under this subsection shall contain the following information, as available:

(a) The lender's name, address, and phone number;

(b) The claimant's name, address, and phone number;

(c) The nature and terms of the loan;

(d) The beginning date of the loan period, if known;

(3) On or after December 31, 1991, a museum accepting a loan of property for an indefinite term or for a term of seven years or longer shall inform the lender in writing at the time of the loan of the provisions of sections 184.101 to 184.122. A copy of the form notice prescribed in section 184.114 or a citation to the provisions of sections 184.101 to 184.122 shall fulfill this obligation;

(4) The museum is responsible for notifying a lender or claimant of the museum's change of address or dissolution.

(L. 1991 S.B. 344 § 10)



Section 184.119 Records to be retained for twenty-five years after December 31, 1991.

Effective 28 Aug 1991

Title XI EDUCATION AND LIBRARIES

184.119. Records to be retained for twenty-five years after December 31, 1991. — 1. On or after December 31, 1991, a museum shall, at a minimum, maintain and retain the following records, either originals or accurate copies, for a period of not less than twenty-five years:

(1) A notice of intent to preserve an interest in property provided pursuant to section 184.114;

(2) The loan agreement, if any, and a receipt or ledger for property on loan to the museum;

(3) A receipt or ledger for property delivered by the museum to lender or claimant;

(4) Records containing the following information, as available, for property in the custody of the museum:

(a) The lender's name, address, and telephone number;

(b) The claimant's name, address, and telephone number;

(c) The donor's name, address, and telephone number;

(d) The seller's name, address, and telephone number;

(e) The nature and terms of the transaction;

(f) The beginning date of the loan period, the transaction date, or the date of acquisition of the property.

2. The director may by rule determine the minimum form and substance of record keeping by museums with regard to museum property to implement sections 184.101 to 184.122.

(L. 1991 S.B. 344 § 11)



Section 184.121 Change of address, duty of lender or claimant to notify museum — written agreement between lender and museum to prevail.

Effective 28 Aug 1991

Title XI EDUCATION AND LIBRARIES

184.121. Change of address, duty of lender or claimant to notify museum — written agreement between lender and museum to prevail. — 1. The lender or claimant of property on loan to a museum shall notify the museum of a change of address or change in ownership of the property. Failure to notify the museum of these changes may result in the lender's or claimant's loss of rights in the property.

2. The lender or claimant of property on loan to a museum may file with the museum a notice of intent to preserve an interest in the property as provided for in section 184.114. The filing of a notice of intent to preserve an interest in property on loan to a museum does not validate or make enforceable any claim which would be extinguished under the terms of a written agreement, or which would otherwise be invalid or unenforceable.

(L. 1991 S.B. 344 § 12)



Section 184.122 Museum law to supersede lost and unclaimed property law.

Effective 28 Aug 1991

Title XI EDUCATION AND LIBRARIES

184.122. Museum law to supersede lost and unclaimed property law. — The provisions of sections 184.101 to 184.122, to the extent applicable, shall supersede the provisions of the lost and unclaimed property act, sections 447.010 to 447.595.

(L. 1991 S.B. 344 § 13)



Section 184.250 Memorial buildings or monuments in each county.

Effective 28 Aug 1939

Title XI EDUCATION AND LIBRARIES

184.250. Memorial buildings or monuments in each county. — In appreciation of the services rendered by the citizen soldiery of Missouri in the war against Germany and her allies and for the purpose of preserving the records and perpetuating the memory of their heroic achievements, a memorial building, monument or other suitable testimonial shall be erected or placed in each of the counties of the state and in cities not part of a county. Such memorial may be a building or a monument or in the form of tablets suitably inscribed and placed in some building at the county seat of such counties or at such places designated by the county commissions of said county and in said cities not part of a county. The exact nature of such memorial shall be determined by the county commission of the county or by the municipal assembly of said city.

(RSMo 1939 § 15444)

Prior revision: 1929 § 14320



Section 184.260 County commissions and municipal assemblies authorized to act.

Effective 28 Aug 1939

Title XI EDUCATION AND LIBRARIES

184.260. County commissions and municipal assemblies authorized to act. — For the purpose of carrying out the provisions of sections 184.250 to 184.270 the county commissions of the several counties and the municipal assemblies of the said cities are authorized to erect said buildings, monuments or tablets and to do all things necessary to carry out the provisions of sections 184.250 to 184.270. Such county commissions and municipal assemblies are hereby authorized to appropriate funds for such purpose and to receive, manage and expend funds donated for such purpose and to make all contracts and purchases, including the acquiring of real estate, necessary in the premises. It shall be the duty of the county commissions of the several counties and of the municipal assemblies of said cities, under the supervision and with the assistance of the adjutant general and in the form to be prescribed by him, to collect and file in such memorial building, or in the office of the county clerk of such county or other suitable place designated by the county commission, or in such place as may be designated by the municipal assemblies of said cities a record of the soldiers, sailors and Marines who, as citizens of said county or city, served in the war against Germany and her allies and it shall be the duty of said county clerk and of the custodian designated by the municipal assembly of said city to safely keep and preserve such records properly indexed for ready reference thereto.

(RSMo 1939 § 15445)

Prior revision: 1929 § 14321



Section 184.270 State aid.

Effective 28 Aug 1939

Title XI EDUCATION AND LIBRARIES

184.270. State aid. — When the county commission of any county or the mayor of said city shall certify to the governor that it has appropriated or raised the sum of not less than two hundred and fifty dollars for the purpose of carrying out the provisions of sections 184.250 to 184.270, a like sum, not to exceed the sum of one thousand dollars shall be allotted said county or city for such purpose from the appropriation herein made.

(RSMo 1939 § 15446)

Prior revision: 1929 § 14322

CROSS REFERENCE:

Memorial airports, state aid for, 305.230



Section 184.280 County commissions authorized to provide for public war memorials — issuance of bonds.

Effective 28 Aug 1945

Title XI EDUCATION AND LIBRARIES

184.280. County commissions authorized to provide for public war memorials — issuance of bonds. — The county commissions of the several counties of this state are hereby authorized to purchase land, establish, construct and maintain a public war memorial and community building and may issue bonds therefor in accordance with the general law governing the issuance of bonds by counties.

(L. 1945 p. 1316 § 1)



Section 184.290 County memorial hospitals — state aid, how authorized.

Effective 28 Aug 1971

Title XI EDUCATION AND LIBRARIES

184.290. County memorial hospitals — state aid, how authorized. — Any county in this state shall be eligible to receive state financial aid to be paid from moneys appropriated therefor upon certification to the governor by the county commission that such county has available an adequate sum of money to be used for the purchase or erection and the operation of a county memorial hospital, or a memorial addition to an existing county hospital, commemorating the services of our Armed Forces during World War II and upon certification to the governor by the director of the department of health and senior services that the purchase or erection and operation of the proposed county memorial hospital, or a memorial addition to an existing county hospital, is, in his judgment, in the interest of public health and welfare and that sufficient funds are available to finance not only the purchase or erection of the memorial hospital, or a memorial addition to an existing county hospital, but also the operation of such hospital. State financial aid allocated to a county eligible for aid under the provisions of this section shall be equivalent to the amount of money actually expended by the county in the purchase or erection of a memorial hospital, or a memorial addition to an existing county hospital, but in no case shall such state financial aid to any county exceed ten thousand dollars.

(L. 1947 V. II p. 333 § 1, A.L. 1971 S.B. 163)



Section 184.350 Metropolitan zoological park, or museum district containing zoological, art museum and St. Louis science center subdistricts — petitions to form — election, when — ballot form, costs how paid.

Effective 28 Aug 1989

Title XI EDUCATION AND LIBRARIES

184.350. Metropolitan zoological park, or museum district containing zoological, art museum and St. Louis science center subdistricts — petitions to form — election, when — ballot form, costs how paid. — 1. Whenever qualified voters representing five percent of the votes cast at the last preceding election for governor in any constitutional charter city not located within a county and qualified voters representing five percent of the votes cast at the last preceding election for governor in a constitutional charter county adjoining such city shall file verified petitions for the establishment of a metropolitan zoological park and museum district, comprising a zoological subdistrict, and art museum subdistrict or a St. Louis Science Center subdistrict with the respective election officials of such city and county, respectively, requesting such election officials to submit a proposition for the establishment of a metropolitan zoological park and museum district comprised of a zoological subdistrict, and art museum subdistrict and a St. Louis Science Center subdistrict at the next general or primary election for the election of state officers or special election for the submission of such proposition, such election officials shall communicate to their corresponding counterparts and the chief executive officers of the respective city and county the fact a verified petition has been filed. At such time that both election officials have received the verified petitions described above, then such officials shall submit the above described proposition or propositions to the qualified voters of such city and county at the next general or primary election for the election of state officers or special election. Such election officials shall give legal notice at least sixty days prior to such general or primary election or special election in at least two newspapers that such proposition or propositions shall be submitted at the next general or primary election or special election held for submission of this proposition.

2. Such proposition shall be submitted to the voters in substantially the following form at such election:

­

­

3. In the event that a majority of the voters voting on such propositions in such city and the majority of voters voting on such propositions in such county at said election cast votes "FOR" one or more of the propositions, then the district shall be deemed established and the tax rate, as established by the board, for such subdistrict shall be deemed in full force and effect as of the first day of the year following the year of said election. The results of the aforesaid election shall be certified by the election officials of such city and county, respectively, to the respective chief executive officers of such city and county not less than thirty days after the day of election. In the event one or more of the propositions shall fail to receive a majority of the votes "FOR" in either the city or the county, then such proposition shall not be resubmitted at any election held within one year of the date of the election the proposition was rejected. Any such resubmissions of one or more of such propositions shall substantially comply with the provisions of sections 184.350 to 184.384.

4. All costs of the election shall be paid as provided by sections 115.063 and 115.065.

(L. 1969 3d Ex. Sess. H.B. 23 § 1, A.L. 1985 H.B. 620, A.L. 1989 H.B. 116, et al.)



Section 184.351 St. Louis science center — increase in tax rate, procedure — ballot form.

Effective 28 Aug 1989

Title XI EDUCATION AND LIBRARIES

184.351. St. Louis science center — increase in tax rate, procedure — ballot form. — 1. The board of directors of any metropolitan zoological park and museum district, as established pursuant to the provisions of sections 184.350 to 184.384, on behalf of the district may request the election officials of any city and county containing all or part of such district to submit a proposition to increase the maximum tax rate for the St. Louis Science Center subdistrict set in section 184.350, to the qualified voters of such district at any general or primary or special election. Such election officials shall give legal notice as provided in chapter 115.

2. Such proposition shall be submitted to the voters in substantially the following form at such election:

­

­

3. In the event that a majority of the voters voting on such proposition in such city and the majority of voters voting on such proposition in such county at such election cast votes "YES" for the proposition, then the tax rate for such subdistrict shall be deemed in full force and effect as of the first day of the second month following the election. The results of the aforesaid election shall be certified by the election officials of such city and county, respectively, to the respective chief executive officers of such city and county not less than thirty days after the day on which such election was held. All costs of the election shall be paid as provided by sections 115.063 and 115.065. In the event the proposition shall fail to receive a majority of the votes "YES" in either the city or the county, then such proposition shall not be resubmitted at any election held within one year of the date of the election at which such proposition was rejected.

(L. 1979 S.B. 337 § 1, A.L. 1982 S.B. 711, A.L. 1984 S.B. 628, A.L. 1986 H.B. 1471, et al., A.L. 1989 H.B. 116, et al.)



Section 184.352 Definitions.

Effective 28 Aug 2005

Title XI EDUCATION AND LIBRARIES

184.352. Definitions. — The following terms whenever used or referred to in sections 184.350 to 184.384 shall unless a different intent clearly appears from the context be construed to have the following meaning:

(1) "African-American history museum and cultural subdistrict" shall consist of a political subdistrict which shall provide for the collection, preservation, and exhibition of items relating to the history and culture of African-Americans, more specifically for interpretation through core exhibits that may include wax sculptures, photographs, paintings, and other artistic expressions; and further for the collection of costumes, archaeological anthropological material, artifacts, and memorabilia; and for the maintenance of archives, including manuscripts, personal records, and other material that relates to the African-American experience to American history; and to provide for the preservation of American music traditions, including ragtime, jazz, blues, and gospel; and to provide technical assistance and advisory service for historic research or which may contract with another person with the capability of providing such services;

(2) "Art museum subdistrict" shall consist of such institutions and places for the purpose of collection and exhibition of pictures, statuary and other works of art and whatever else may be of artistic interest and appropriate for exhibition in an art gallery or museum for instruction in art and in general for the promotion by all proper means of aesthetic or artistic education;

(3) "Board", the governing body of the metropolitan zoological park and museum district;

(4) "Botanical garden subdistrict" shall consist of a political subdistrict which shall provide for the collection and exhibition of displays of things relating to plants or botany, for the promotion of plant life and related subjects, educational and research activities, for the maintenance of a botanical library, and for the promotion by all proper means of public interest in plant life and botany; or which may contract with another person with the capability of providing such services;

(5) "City", a constitutional charter city not located within a county;

(6) "Commission", the governing body of each of the respective subdistricts as may be authorized as provided in section 184.350, 184.351, or 184.353;

(7) "County", a constitutional charter county adjoining a constitutional charter city;

(8) "District", the metropolitan zoological park and museum district;

(9) "Missouri history museum subdistrict" shall consist of a political subdistrict which shall provide for the collection, preservation, and exhibition of items relating to the history of the entire state of Missouri and of the Louisiana Purchase Territory, and more specifically for the collection and display of photographs, paintings, costumes, archaeological and anthropological material, artifacts and memorabilia pertaining to the political, commercial and cultural history of the region, including extensive artifacts, memorabilia, historical documents concerning the first solo transatlantic flight, for the promotion of archaeological and historical studies, for the maintenance of a history library and archives, including manuscripts documenting the first United States-sponsored exploratory expedition of the Louisiana Purchase Territory as well as papers of the president who authorized the Louisiana Purchase, and for the promotion by all proper means of public interest in the history of Missouri and the region in which it is located, and, as otherwise provided by law and in cooperation with the department of natural resources of the state of Missouri, to provide technical assistance and advisory services for the collection, preservation, and exhibition of recordings, instruments, and memorabilia of ragtime, jazz and blues music including ragtime pianos and ragtime piano sheet music to be housed and maintained at the Scott Joplin house state historic site; or which may contract with another person having all of the historical materials listed herein as well as the capability of providing all of the services listed herein;

(10) "Recreation and amateur sports subdistrict" shall consist of a political subdistrict which shall provide for and assist in the planning, development, financing, maintenance, improvement and construction of facilities and venues to be publicly owned and operated by political subdivisions, public school districts, universities and colleges, or not-for-profit corporations chartered to attract, promote and manage major national and international amateur sports events, competitions and programs for the use of the general public. Such subdistrict shall structure its procedures for procuring supplies, services and construction to achieve the result that a minimum of twenty percent in the aggregate of the total dollar value of annual procurements is made directly or indirectly from certified socially and economically disadvantaged small business concerns;

(11) "St. Louis Science Center subdistrict" shall consist of such institutions and places for the purpose of collection and exhibition of displays of items of natural historical, industrial, transport and scientific interest, the instruction and recreation of the people, for the promotion of the study of science, industrial, transport and natural history and kindred subjects and for the promotion by all proper means of public interest in natural history, transport, industry and science;

(12) "Special election", an election held on the first Tuesday of April or whenever propositions are submitted to the voters of the whole district;

(13) "Symphony orchestra subdistrict" shall consist of a political subdistrict which shall provide for regular performances of a symphony orchestra with not less than ninety full-time symphonic musicians, own its own concert hall in which a substantial number of its concerts shall be held, and provide for the promotion by all proper means of public interest in music; or which may contract with another person with the capability of providing such services and which owns it own concert hall;

(14) "Transport museum subdistrict" shall consist of a political subdistrict which shall provide for institutions and places for the edification of the public in the history and science of transportation, communications and powering, and more specifically for the preservation and display of artifacts related to man's efforts to transport materials, people, and ideas and to create, transmit, and utilize power, and for the provision of a library of publications and other records containing history and technology related to transportation, communications and powering, and facilities for the study of such efforts; or which may contract with another person with the capability of providing such services;

(15) "Zoological subdistrict" shall consist of such institutions and places for the collection and exhibition of animals and animal life, for the instruction and recreation of the people, for the promotion of zoology and kindred subjects, for the encouragement of zoological study and research and for the increase of public interest in wild animals and in the protection of wild animal life.

(L. 1969 3d Ex. Sess. H.B. 23 § 2, A.L. 1981 S.B. 48, A.L. 1984 S.B. 628, A.L. 1985 S.B. 32, A.L. 1989 H.B. 116, et al., A.L. 1990 S.B. 525, A.L. 2005 H.B. 186)



Section 184.353 Botanical garden — transport museum — Missouri history museum — symphony orchestra and recreational and amateur sports subdistricts, formation — election, ballot forms, tax rate — admission fees — metropolitan zoological park and museum district, election to provide for an African-American history museum, ballot forms, tax rate.

Effective 28 Aug 2005

Title XI EDUCATION AND LIBRARIES

184.353. Botanical garden — transport museum — Missouri history museum — symphony orchestra and recreational and amateur sports subdistricts, formation — election, ballot forms, tax rate — admission fees — metropolitan zoological park and museum district, election to provide for an African-American history museum, ballot forms, tax rate. — 1. (1) The board of directors of any metropolitan zoological park and museum district, as established according to the provisions of sections 184.350 to 184.384, on behalf of the district may request the election officials of any city and county containing all or part of such district to submit the following described proposition to the qualified voters of such district at any general, primary or special election. Such election officials shall give legal notice at least sixty days prior to such general, primary or special election in at least two newspapers that such proposition shall be submitted at any general, primary or special election held for submission of the proposition.

(2) Such proposition shall be submitted to the voters in substantially the following form at such election:

­

­

(3) In the event that a majority of all the voters voting on such proposition in such city and a majority of voters voting on such proposition in such county cast "YES" votes on the proposition, then the botanical garden subdistrict shall be deemed established and the tax rate, as established by the board for such subdistrict, shall be deemed in full force and effect as of the first day of the second month following the election. The results of the election shall be certified by the election officials of such city and county, respectively, to the respective chief executive officers of such city and county not less than thirty days after the day of the election. The cost of the election shall be paid as provided by sections 115.063 and 115.065. In the event the proposition shall fail to receive a majority of the "YES" votes in either the city or the county, then the proposition shall not be resubmitted at any election held prior to the next general or primary election in such city or county in the following year. Any such resubmission shall subsequently comply with the provisions of sections 184.350 to 184.384.

(4) If the botanical garden subdistrict shall be established, then its commissioners, or any person with whom its commissioners contract, may establish and charge fees for admission to the premises of the botanical garden subdistrict, or to the premises of any person with whom its commissioners contract, not to exceed one dollar for adults and fifty cents for children under sixteen years of age. Any increase in the fees shall be presented prior to implementation for approval or disapproval to the board of the metropolitan zoological park and museum district of which the botanical garden subdistrict is a member.

2. (1) The board of directors of any metropolitan zoological park and museum district, as established according to the provisions of sections 184.350 to 184.384, on behalf of the district may request the election officials of any city and county containing all or part of such district to submit the following described proposition to the qualified voters of such district at any general, primary or special election. Such election officials shall give legal notice at least sixty days prior to such general, primary or special election in at least two newspapers that such proposition shall be submitted at any general, primary or special election held for submission of the proposition.

(2) Such proposition shall be submitted to the voters in substantially the following form at such election:

­

­

(3) In the event that a majority of all the voters voting on such proposition in such city and a majority of voters voting on such proposition in such county cast "YES" votes on the proposition, then the transport museum subdistrict shall be deemed established and the tax rate, as established by the board for such subdistrict, shall be deemed in full force and effect as of the first day of the second month following the election. The results of the election shall be certified by the election officials of such city and county, respectively, to the respective chief executive officers of such city and county not less than thirty days after the day of the election. The cost of the election shall be paid as provided by sections 115.063 and 115.065. In the event the proposition shall fail to receive a majority of the "YES" votes in either the city or the county, then the proposition shall not be resubmitted at any election held prior to the next general or primary election in such city or county in the following year. Any such resubmission shall subsequently comply with the provisions of sections 184.350 to 184.384.

(4) If the transport museum subdistrict shall be established, then its commissioners, or any person with whom its commissioners contract, may establish and charge fees for admission to the premises of the transport museum subdistrict, or to the premises of any person with whom its commissioners contract, not to exceed one dollar for adults and fifty cents for children under sixteen years of age. Any increase in the fees shall be presented prior to implementation for approval or disapproval to the board of the metropolitan zoological park and museum district of which the transport museum subdistrict is a member.

3. (1) The board of directors of any metropolitan zoological park and museum district, as established according to the provisions of sections 184.350 to 184.384, on behalf of the district may request the election officials of any city and county containing all or part of such district to submit the following described proposition to the qualified voters of such district at any general, primary or special election. Such election officials shall give legal notice at least sixty days prior to such general, primary or special election in at least two newspapers that such proposition shall be submitted at any general, primary or special election held for submission of the proposition.

(2) Such proposition shall be submitted to the voters in substantially the following form at such election:

­

­

(3) In the event that a majority of all the voters voting on such proposition in such city and a majority of voters voting on such proposition in such county cast "YES" votes on the proposition, then the Missouri history museum subdistrict shall be deemed established and the tax rate, as established by the board for such subdistrict, shall be deemed in full force and effect as of the first day of the second month following the election. The results of the election shall be certified by the election officials of such city and county, respectively, to the respective chief executive officers of such city and county not less than thirty days after the day of the election. The cost of the election shall be paid as provided by sections 115.063 and 115.065. In the event the proposition shall fail to receive a majority of the "YES" votes in either the city or the county, then the proposition shall not be resubmitted at any election held prior to the next general or primary or special election in such city or county in the following year. Any such resubmission shall subsequently comply with the provisions of sections 184.350 to 184.384.

4. (1) The board of directors of any metropolitan zoological park and museum district, as established according to the provisions of sections 184.350 to 184.354, on behalf of the district may request the election officials of any city and county containing all or part of such district to submit the following described proposition to the qualified voters of such district at any general, primary or special election. Such election officials shall give legal notice at least sixty days prior to such general, primary or special election in at least two newspapers that such proposition shall be submitted at any general, primary or special election held for submission of the proposition.

(2) Such proposition shall be submitted to the voters in substantially the following form at such election:

­

­

(3) In the event that a majority of all the voters voting on such proposition in such city and a majority of voters voting on such proposition in such county cast "YES" votes on the proposition, then the symphony orchestra subdistrict shall be deemed established and the tax rate, as established by the board for such subdistrict, shall be deemed in full force and effect as of the first day of the second month following the election. The results of the election shall be certified by the election officials of such city and county not less than thirty days after the day of election. The cost of the election shall be paid as provided by sections 115.063 and 115.065. In the event the proposition shall fail to receive a majority of the "YES" votes in either the city or the county, then the proposition shall not be resubmitted at any election held prior to the next general or primary in such city or county in the following year. Any such resubmission shall subsequently comply with the provisions of sections 184.350 to 184.384.

(4) If the symphony orchestra subdistrict shall be established, then its commissioners, or any person with whom its commissioners contract, may charge such prices from time to time for tickets for performances conducted under the auspices of the subdistrict or as they or such person deem proper; provided, however, that no fewer than fifty tickets for each such performance conducted at the principal concert hall of such subdistrict or such person shall be made available without charge for distribution to members of the general public and no fewer than fifty tickets shall be made available without charge for distribution to students in public and private elementary, secondary schools and colleges and universities in the metropolitan zoological park and museum district and all performances of the symphony orchestra conducted at the principal concert hall of the symphony orchestra within the district shall be offered for broadcast live on a public or commercial AM or FM radio station located in and generally receivable in the district or on a public or commercial broadcast television station located in or generally receivable in the district. The symphony orchestra subdistrict shall institute a fully staffed educational music appreciation program to benefit all of the citizens of the taxing district at a nominal charge.

(5) Immediately following the effective date of the symphony orchestra subdistrict tax rate any person receiving funds from said tax rate shall become ineligible for program assistance funding from the Missouri state council on the arts.

5. The board of directors of any metropolitan zoological park and museum district, as established according to the provisions of sections 184.350 to 184.384, on behalf of the district may request the election officials of any city and county containing all or part of such district to submit the following described proposition to the qualified voters of such district at any general, primary or special election. Such election officials shall give legal notice at least sixty days prior to such general, primary or special election in at least two newspapers that such proposition shall be submitted at any general, primary or special election held for submission of the proposition. Such proposition shall be submitted to the voters in substantially the following form at such election:

­

­

­­

­

6. (1) The board of directors of any metropolitan zoological park and museum district, as established according to the provisions of sections 184.350 to 184.384, on behalf of the district may request the election officials of any city and county containing all or part of such district to submit the following described proposition to the qualified voters of such district at any general, primary or special election. Such election officials shall give legal notice at least sixty days prior to such general, primary or special election in at least two newspapers that such proposition shall be submitted at any general, primary or special election held for submission of the proposition.

(2) Such proposition shall be submitted to the voters in substantially the following form at such election:

­

­

(3) In the event that a majority of all the voters voting on such proposition in such city and a majority of voters voting on such proposition in such county cast "YES" votes on the proposition, then the African-American history museum and cultural subdistrict shall be deemed established and the tax rate, as established by the board for such subdistrict, shall be deemed in full force and effect as of the first day of the second month following the election. The results of the election shall be certified by the election officials of such city and county, respectively, to the respective chief executive officers of such city and county not less than thirty days after the day of the election. The cost of the election shall be paid as provided by sections 115.063 and 115.065. In the event the proposition shall fail to receive a majority of the "YES" votes in either the city or the county, then the proposition shall not be resubmitted at any election held prior to the next general or primary election in such city or county in the following year. Any such resubmission shall subsequently comply with the provisions of sections 184.350 to 184.384.

(4) If the African-American history museum and cultural subdistrict shall be established, then its commissioners, or any person with whom its commissioners contract, may establish and charge fees for admission to the premises of the African-American history museum and cultural subdistrict, or to the premises of any person with whom its commissioners contract, not to exceed one dollar for adults and fifty cents for children under sixteen years of age. Any increase in the fees shall be presented prior to implementation for approval or disapproval to the board of the metropolitan zoological park and museum district of which the African-American history museum and cultural subdistrict is a member.

(L. 1981 S.B. 48, A.L. 1982 S.B. 711, A.L. 1984 S.B. 628, A.L. 1985 S.B. 32, A.L. 1989 H.B. 116, et al., A.L. 1990 S.B. 525, A.L. 2005 H.B. 186)



Section 184.354 District board, appointment, terms, qualifications, officers, rules and bylaws.

Effective 28 Aug 1969

Title XI EDUCATION AND LIBRARIES

184.354. District board, appointment, terms, qualifications, officers, rules and bylaws. — When in any city and county as described in section 184.350 it shall have been decided by vote in the manner provided in section 184.350 that a tax shall be levied for any of the aforesaid described subdistricts, then the chief executive officer of the city shall appoint four members to the metropolitan zoological park and museum district board, and the chief executive officer of the county shall appoint four members to the metropolitan zoological park and museum district board. Said board members shall serve without compensation for a term of four years and until their successors are appointed and qualified; provided, however, that of the initial appointments by each of said chief executives one shall be for a term of one year, one shall be for a term of two years, one for a term of three years, and one shall be for a four year term respectively. Any vacancy shall be filled by the chief executive officer for the unexpired term. Each member appointed by the chief executive officer of the city shall have been a qualified voter of the city for at least one year next before his appointment and shall continue to reside therein during his tenure in office. Each member appointed by the chief executive officer of the county shall have been a qualified voter of the county for at least one year next before his appointment and shall continue to reside therein during his tenure in office. The legislative body of the constitutional charter city upon the petition of the chief executive officer of such city may remove any member appointed by said chief executive officer of that board for misconduct or neglect of duties and the legislative body of the county may upon petition of the chief executive officer of the county may remove any member appointed by him of the board for misconduct or neglect of duties. No member so removed shall be eligible for appointment to said district board thereafter. The board shall elect its own chairman, secretary and such other officers that it deems necessary and expedient and it may make such rules, regulations and bylaws to effectuate its purposes it deems necessary.

(L. 1969 3d Ex. Sess. H.B. 23 § 3)



Section 184.355 Dissolution of subdistricts — petition — election, ballot form.

Effective 28 Aug 1984

Title XI EDUCATION AND LIBRARIES

184.355. Dissolution of subdistricts — petition — election, ballot form. — 1. Any special purpose subdistrict formed under the provisions of sections 184.350 to 184.384 after July 1, 1981, may be dissolved in the following manner: Upon the filing with the governing body of the subdistrict of a petition containing the signatures of qualified voters representing eight percent of the votes cast at the last preceding election for governor of any constitutional charter city not located within a county and qualified voters representing eight percent of the votes cast at the last preceding election for governor of a constitutional charter county adjoining such city, the governing body shall submit the proposition to the voters in the subdistrict using the same procedure and in the same manner so far as practicable as is provided for the submission of the question for forming the subdistrict. Separate petitions shall be filed for each subdistrict sought to be dissolved.

2. Such proposition or propositions shall be submitted to the voters in substantially the following form at such election:

­

­

3. In the event that a majority of the voters voting on such proposition or propositions in such city and the majority of voters voting on such proposition or propositions in such county at such election cast "YES" votes on any such proposition or propositions, then the subdistrict shall be deemed dissolved. The results of the aforesaid election shall be certified by the election officials of such city and county, respectively, to the respective chief executive officers of such city and county not less than thirty days after the day on which such election was held. The cost of such election shall be borne by the city and county, respectively, as provided by law.

4. Dissolution of a subdistrict shall be carried out in the manner prescribed by section 67.955.

(L. 1981 S.B. 48, A.L. 1982 S.B. 711, A.L. 1984 S.B. 628)



Section 184.356 District to collect revenues — employees, appointment and compensation — operating costs limited — funds, distribution.

Effective 28 Aug 1984

Title XI EDUCATION AND LIBRARIES

184.356. District to collect revenues — employees, appointment and compensation — operating costs limited — funds, distribution. — The metropolitan zoological park and museum district shall collect all revenues on behalf of such subdistricts and shall deposit same in separate subdistrict funds respectively. All funds collected for a subdistrict shall be kept separate and apart from any other funds and shall be drawn upon by the proper officers of the subdistrict upon submission of properly authenticated vouchers. The district may render common services to the various subdistricts including but not limited to auditing, accounting, pension servicing and payroll. In performing such services the board is hereby authorized to employ and appoint such persons as are deemed necessary, to fix compensation and to cause the removal of employees and appointees of the board. The cost of operating the district shall be borne out of the tax funds of the subdistricts based on the ratio of each subdistrict's tax rate to the total of the tax rates of all the subdistricts. In no event shall such operating cost ever exceed five percent of the total authorized tax revenues received by all of the subdistricts.

(L. 1969 3d Ex. Sess. H.B. 23 § 4, A.L. 1982 S.B. 711, A.L. 1984 S.B. 628)



Section 184.357 Zoological park — art museum and botanical garden — increase in tax rate, procedure, ballot form.

Effective 28 Aug 2005

Title XI EDUCATION AND LIBRARIES

184.357. Zoological park — art museum and botanical garden — increase in tax rate, procedure, ballot form. — 1. The board of directors of any metropolitan zoological park and museum district as established pursuant to the provisions of sections 184.350 to 184.384, on behalf of the district, may request the election officials of any city and county of such district to submit a proposition or propositions to increase the tax rate for the zoological park subdistrict and the art museum subdistrict set in section 184.350 and to increase the rate for the botanical garden subdistrict set in section 184.353 to the qualified voters of such district at any general, primary or special election. Such election officials, upon receipt of such request in the form of a verified resolution or resolutions approved by the majority of the members of such district board of directors, shall set the date of such election and give notice of such election as provided by sections 115.063 and 115.065.

2. Such proposition or propositions shall be jointly or severally submitted to the voters in substantially the following form at such election:

­

­

­­

­

(L. 1981 H.B. 400 & 568, A.L. 1982 S.B. 711, A.L. 1984 S.B. 628, A.L. 1989 H.B. 116, et al., A.L. 2005 H.B. 186)



Section 184.358 Subdistricts governed by commission, appointment — qualifications — terms — removal from office — nonvoting advisory members, appointment, terms.

Effective 28 Aug 1992

Title XI EDUCATION AND LIBRARIES

184.358. Subdistricts governed by commission, appointment — qualifications — terms — removal from office — nonvoting advisory members, appointment, terms. — 1. Each subdistrict established by the voters as provided in section 184.350 shall be governed by a commission consisting of ten members to serve without compensation for a term of four years except as provided in this section. Five commissioners and their respective successors shall be appointed by the chief executive officer of the constitutional charter county and five commissioners and their respective successors shall be appointed by the chief executive officer of the constitutional charter city, from persons nominated and submitted by the respective then existing commissions. The authority to appoint shall include the authority to reject and in such case an additional nominee or nominees shall be submitted. The commissioners shall nominate a person to replace members whose terms are to expire or to fill a vacancy. Commissioners who have been appointed by the chief executive officer of the city shall be residents of the city during their tenure in office and commissioners appointed by the chief executive officer of the county shall be residents of the county during their tenure in office. Nothing in this section is designed nor should it be construed to prohibit the appointment by the commission of nonvoting commissioners to the commission of any subdistrict nor shall the residency requirements be applicable. The legislative body of the constitutional charter city upon the petition of the chief executive officer of such city after a public hearing thereon may remove any commissioner residing in the city for misconduct or neglect of duty, and the legislative body of the constitutional charter county upon petition of the chief executive officer of the county after a public hearing thereon may remove any commissioner residing in the county for misconduct or neglect of duty. No commissioner removed shall be eligible to appointment to any subdistrict, commission, office, or to the board of the district. There shall also be four nonvoting advisory members. Two of the advisory members shall be selected by the chief executive officer of the constitutional charter county and two of the advisory members shall be selected by the chief executive officer of the constitutional charter city, with such four-year terms beginning October 1, 1992, subject to the advice and consent of the respective legislative bodies of the city or county in which the proposed member resides.

2. Each botanical garden subdistrict, each transport museum subdistrict, each Missouri history museum subdistrict, each symphony orchestra subdistrict and each recreation and amateur sports subdistrict established as provided in section 184.353 shall be governed by a commission consisting of ten members to serve without compensation for a term of four years except as provided in this section. Five commissioners and their respective successors of each commission shall be appointed by the chief executive officer of the constitutional charter county and five commissioners and their respective successors of each commission shall be appointed by the chief executive officer of the constitutional charter city from persons nominated and submitted by the respective then existing commissions. The authority to appoint shall include the authority to reject and in such case an additional nominee or nominees shall be submitted. The commissioners shall be appointed by the appropriate appointing authority within seven days after the certification by the election officials of the subdistrict as provided in subdivision (3) of subsection 1, subdivision (3) of subsection 2, subdivision (3) of subsection 3, subdivision (3) of subsection 4, and subsection 5 of section 184.353. The commissioners so appointed shall be divided upon appointment into four classes. The first class shall hold office for a term of one year. The second class shall hold office for a term of two years. The third class shall hold office for a term of three years and the fourth class shall hold office for a term of four years, such terms to run from the first of January following their appointment and annually thereafter. The commission shall nominate a person to replace members of the class whose terms are to expire or to fill a vacancy. Commissioners who have been appointed by the chief executive officer of the city shall be residents and registered voters of the city during their tenure in office and commissioners who have been appointed by the chief executive officer of the county shall be residents and registered voters of the county during their tenure in office. Nothing in this section is designed nor should it be construed to prohibit the appointment by the commission of nonvoting commissioners to the commission of any subdistrict nor shall the residency requirements be applicable. The legislative body of the constitutional charter city upon the petition of the chief executive officer of such city after a public hearing thereon may remove any commissioner residing in the city for misconduct or neglect of duty, and the legislative body of the constitutional charter county upon petition of the chief executive officer of the county after a public hearing thereon may remove any commissioner residing in the county for misconduct or neglect of duty. No commissioner removed shall be eligible to appointment to any subdistrict, commission, office, or to the board of the district. There shall also be four nonvoting advisory members. Two of the advisory members shall be selected by the chief executive officer of the constitutional charter county and two of the advisory members shall be selected by the chief executive officer of the constitutional charter city, with such four-year terms beginning on October 1, 1992, subject to the advice and consent of the respective legislative bodies of the city or county in which the proposed member resides.

(L. 1969 3d Ex. Sess. H.B. 23 § 5, A.L. 1981 S.B. 48, A.L. 1982 S.B. 711, A.L. 1984 S.B. 628, A.L. 1985 S.B. 32, A.L. 1989 H.B. 116, et al., A.L. 1990 S.B. 525, A.L. 1992 S.B. 553)



Section 184.359 Reduction of tax rate (roll back) by reassessment — restoration of, tax rate in whole or in part, procedures, election, ballot form — restored tax rate effective when.

Effective 28 Aug 1989

Title XI EDUCATION AND LIBRARIES

184.359. Reduction of tax rate (roll back) by reassessment — restoration of, tax rate in whole or in part, procedures, election, ballot form — restored tax rate effective when. — 1. Notwithstanding any of the provisions of chapter 137, the board of directors of any metropolitan zoological park and museum district, as established according to the provisions of sections 184.350 to 184.384, on behalf of such district, may request the election officials of any city and county containing all or part of such district to submit to the qualified voters of such district at any municipal, special, primary or general election or elections a referendum or referendums to permit or restore, in part, or, in whole, the tax rate or rates authorized for any subdistrict of such district from time to time under the provisions of sections 184.350 to 184.384.

2. Such proposal or proposals shall be submitted to the voters in substantially the following form at such election or elections:

­

­

3. The proposed tax rate shall not exceed the maximum tax rate authorized by the voters from time to time pursuant to sections 184.350 to 184.384, prior to reduction or reductions in such rate following any reassessment pursuant to chapter 137.

4. In the event that a majority of the voters voting thereon in such city and a majority of the voters voting thereon in such county cast votes in favor of the proposal or proposals, then the tax rate or rates for such subdistrict or subdistricts shall be deemed in full force and effect as of the first day of the second month following the election. The results of the election shall be certified by the election officials of such city and county, respectively, to such district not less than thirty days after the day of the election. The cost of the election shall be paid as provided by sections 115.063 and 115.065. In the event any proposal shall fail to receive a majority of the "YES" votes in either the city or the county, then such proposal shall not be resubmitted at any election held within one year of the date of the election on which such proposal was rejected.

5. Such proposal or proposals to the qualified voters of the district may be submitted by a verified resolution of the district board of directors to the respective election officials of the city and county wherein the district is located.

(L. 1989 H.B. 116, et al.)



Section 184.360 Subdistrict's powers — duties.

Effective 28 Aug 1998

Title XI EDUCATION AND LIBRARIES

184.360. Subdistrict's powers — duties. — 1. Each respective subdistrict is hereby empowered to own, hold, control, lease, acquire by donation, gift or bequest, purchase, contract, lease, sell, any and all rights in land, buildings, improvements, furnishings, displays, exhibits and programs and any and all other real, personal or mixed property, or to contract with other persons to provide for any and all services for the purposes of the subdistrict.

2. All buildings, property and facilities of existing publicly owned and operated zoological parks and museums established pursuant to the constitution or laws of this state or museum of science and natural history upon which a majority of the voters of both the city and county have passed upon as provided for in section 184.350 shall become the property of and vest in the respective and applicable subdistrict on the date such subdistrict shall be established as provided in section 184.350. Any obligations, duties, rights, privileges of whatever description pertaining to or relating to the maintenance, operation, construction, design, or affairs of any such existing zoological park or museum shall be assumed by the respective subdistricts.

3. Upon the creation of a botanical subdistrict as provided for in section 184.353, all buildings, property, and facilities which are wholly publicly owned and which are then in the care and custody of the botanical subdistrict or of any person providing botanical services to the botanical subdistrict by contract shall become the property of and vest in the botanical subdistrict on the date such subdistrict shall be established as provided in section 184.353. Any obligations, duties, rights, privileges of whatever description pertaining to or relating to the maintenance, operation, construction, design, or affairs of such buildings, property, and facilities shall be assumed by the botanical subdistrict.

4. Upon the creation of a transport museum subdistrict as provided for in section 184.353, all buildings, property, and facilities which are wholly publicly owned and which are then in the care and custody of the transport museum subdistrict, or of any person providing services to the transport museum subdistrict by contract, shall become the property of and vest in the transport museum subdistrict on the date such subdistrict shall be established as provided in section 184.353. Any obligations, duties, rights, privileges of whatever description pertaining to or relating to the maintenance, operation, construction, design, or affairs of such buildings, property, and facilities shall be assumed by the transport museum subdistrict.

5. Upon the creation of a Missouri history museum subdistrict as provided for in section 184.353, all buildings, property, and facilities which are wholly publicly owned and which are then in the care and custody of the Missouri history museum subdistrict or of any person providing Missouri history services to the Missouri history museum subdistrict by contract shall become the property of and vest in the Missouri history museum subdistrict on the date such subdistrict shall be established as provided in section 184.353. Any obligations, duties, rights, privileges of whatever description pertaining to or relating to the maintenance, operation, construction, design, or affairs of such buildings, property, and facilities shall be assumed by the Missouri history museum subdistrict.

6. Upon the creation of a symphony orchestra subdistrict as provided for in section 184.353, all buildings, property, and facilities which are wholly publicly owned and which are then in the care and custody of the symphony orchestra subdistrict by contract, shall become the property of and vest in the symphony orchestra subdistrict on the date such subdistrict shall be established as provided in section 184.353. Any obligations, duties, rights, privileges of whatever description pertaining to or relating to the maintenance, operation, construction, design, or affairs of such buildings, property, and facilities shall be assumed by the symphony orchestra subdistrict.

(L. 1969 3d Ex. Sess. H.B. 23 § 6, A.L. 1981 S.B. 48, A.L. 1982 S.B. 711, A.L. 1984 S.B. 628, A.L. 1985 S.B. 32, A.L. 1989 H.B. 116, et al., A.L. 1998 H.B. 1578)



Section 184.362 Facilities to be free, commission rules and regulations, employee benefits.

Effective 28 Aug 1981

Title XI EDUCATION AND LIBRARIES

184.362. Facilities to be free, commission rules and regulations, employee benefits. — The use and enjoyment of such institutions and places, museums and parks of any and all of the subdistricts established under sections 184.350 to 184.384 shall be forever free and open to the public at such times as may be provided by the reasonable rules and regulations adopted by the respective commissions in order to render the use of the said subdistrict's facilities of the greatest benefit and efficiently to the greatest number. The respective commissions may exclude from the use of the said facilities any and all persons who willfully violate such rules. In addition said commission shall make and adopt such bylaws, rules and regulations for its own guidance and for the election of its members and for the administration of the subdistrict as it* may deem expedient and as may not be inconsistent with the provisions of the law. The respective commissions may contract for, or exact, a charge from any person in connection with the use, enjoyment, purchase, license or lease of any property, facility, activity, exhibit, function, or personnel of the respective subdistricts. Said commission shall have exclusive control of the expenditures of all moneys collected by the district to the credit of the subdistrict's fund. The commission of any subdistrict established by the voters under the authority of section 184.350 shall have exclusive control of the construction and maintenance of any subdistrict buildings built or maintained in whole or in part with moneys of said fund and of the supervision, care and custody of the grounds, rooms or buildings constructed, leased or set apart for the purposes of the subdistrict under the authority conferred in this law. The commission of any subdistrict established by the voters under the authority of section 184.350 shall have the power to appoint a director and necessary assistants, to fix their compensation and shall also have power to remove such appointees. All employees, appointees and officers of publicly owned and operated museums and zoological parks shall on the establishment of a subdistrict related thereto become employees of the subdistrict and such appointees' and employees' seniority, pension, salaries, wages and fringe benefits shall be equal to or better than that existing at the time of the establishment of the subdistrict insofar as may be possible. The respective commissions shall whenever the need arises transmit to the district a complete survey and report of the subdistrict's need for construction, reconstruction and repair of improvements, buildings and other facilities and shall include all information and data necessary for the purpose of ascertaining the cost of such improvements and shall further certify to the district the need for incurring additional indebtedness as provided in sections 184.364 to 184.376 herein.

(L. 1969 3d Ex. Sess. H.B. 23 § 7, A.L. 1981 S.B. 48)

*Word "they" appears in original rolls.



Section 184.364 Indebtedness, district may incur by election, limitation.

Effective 28 Aug 1969

Title XI EDUCATION AND LIBRARIES

184.364. Indebtedness, district may incur by election, limitation. — The metropolitan zoological park and museum district by a vote of the qualified voters thereof voting thereon as now or hereafter required by Section 26(b) of Article VI of the Missouri Constitution may incur an additional indebtedness for the purposes of the said subdistricts separately. The total indebtedness authorized separately by the voters for the respective subdistricts shall not exceed five percent of the taxable tangible property therein as shown by the last completed assessment for state and county purposes in said city and said county.

(L. 1969 3d Ex. Sess. H.B. 23 § 8)



Section 184.366 Taxation to retire debt.

Effective 28 Aug 1969

Title XI EDUCATION AND LIBRARIES

184.366. Taxation to retire debt. — Before incurring any indebtedness under the provisions herein the board of said district is hereby authorized and shall provide for the collection of an annual tax on all taxable tangible property therein sufficient to pay the interest and principal of the indebtedness as they fall due and to retire the same within twenty years from the date contracted. The said tax levy shall be in addition to that tax levy authorized by the voters as provided in section 184.350.

(L. 1969 3d Ex. Sess. H.B. 23 § 9)



Section 184.368 Question to be submitted.

Effective 28 Aug 1978

Title XI EDUCATION AND LIBRARIES

184.368. Question to be submitted. — For the purpose of incurring additional indebtedness as provided herein the board of the district shall submit the question to the voters of the district.

(L. 1969 3d Ex. Sess. H.B. 23 § 10, A.L. 1978 H.B. 971)



Section 184.370 Form of ballot.

Effective 28 Aug 1978

Title XI EDUCATION AND LIBRARIES

184.370. Form of ballot. — The question shall be submitted in substantially the following form:

Shall the Metropolitan Zoological Park and Museum District on behalf of ______ (name of subdistrict) issue bonds in the amount of ______ dollars for the purpose of______?

(L. 1969 3d Ex. Sess. H.B. 23 § 11, A.L. 1978 H.B. 971)



Section 184.372 Bonds, when issued, form, limitations.

Effective 28 Aug 1978

Title XI EDUCATION AND LIBRARIES

184.372. Bonds, when issued, form, limitations. — Upon the result of such question being certified by the election authority respectively to the board and if the proposition to incur or increase such indebtedness be assented to by voters voting on the question as required by or hereafter may be required by Section 26(b) of Article VI of the Missouri Constitution, the board may by resolution declare the results of the submission of the question and cause the bonds of such district to be issued, payable to the bearer, not exceeding the amount authorized, and in denominations of not less than one hundred dollars, or some multiple thereof, payable in not more than twenty years from the date they bear with* interest from the date at a rate not exceeding the highest rate of interest permitted by law payable semiannually which bonds shall have interest coupons attached to conform to the face thereof. All such bonds shall be signed by the chairman of the board, attested by the signature of the secretary, and each bond shall have impressed thereon the corporate seal of the district; provided, however, that whenever one thousand or more bonds are to be executed as of the same date, the resolution pursuant to which such bonds are issued may direct that such bonds be executed by the facsimile signature of the chairman and secretary of the board. Such bonds may be negotiated and sold but in no case shall they be sold for less than par.

(L. 1969 3d Ex. Sess. H.B. 23 § 12, A.L. 1978 H.B. 971)

*Word "with" does not appear in original rolls.



Section 184.374 Bonds, how transferred.

Effective 28 Aug 1969

Title XI EDUCATION AND LIBRARIES

184.374. Bonds, how transferred. — Whenever the owner of any coupon bond, or any bond payable to bearer, already issued or hereafter issued by the district shall present any such bond to the treasurer or other officer of such corporation, who by law performs the duties of treasurer, with a request for the conversion of such bond into a registered bond, such treasurer, or such other officer, shall cut off and cancel the coupons of any such coupon bond so presented, and shall stamp, print or write upon such coupon bond, or such other bond payable to bearer, so presented, either upon the back or upon the face thereof, as may be convenient, a statement to the effect that the said bond is registered in the name of the owner, and that thereafter the interest and principal of said bond are payable to the registered owner. Thereafter, and from time to time any such bond may be transferred by such registered owner in person, or by attorney duly authorized on presentation of such bond to such treasurer, or such other officer, and the bond be again registered as before, a similar statement being stamped, printed or written thereon. Such statement stamped, printed or written upon any such bond may be in substantially the following form:

­

­

­­

­

(L. 1969 3d Ex. Sess. H.B. 23 § 13)



Section 184.376 Refunding bonds authorized.

Effective 28 Aug 1969

Title XI EDUCATION AND LIBRARIES

184.376. Refunding bonds authorized. — For the purpose of refunding, extending or unifying the whole or any part of its valid bonded indebtedness the district may issue refunding bonds not exceeding in amount of the principal of the outstanding indebtedness to be refunded and the accrued interest to the date of such refunding bonds. The board shall provide for the payment of interest and principal of such refunding bonds in the same manner as was provided for the payment of interest and principal of the bonds refunded.

(L. 1969 3d Ex. Sess. H.B. 23 § 14)



Section 184.378 Ordinances to protect facilities authorized.

Effective 28 Aug 1969

Title XI EDUCATION AND LIBRARIES

184.378. Ordinances to protect facilities authorized. — The legislative authority of any city or county in which property of the metropolitan zoological park and museum district and the respective subdistricts is situated shall have the power to enact ordinances imposing suitable penalties for the punishment of persons committing injury upon said district's or subdistrict's properties, the grounds or collections of property thereof.

(L. 1969 3d Ex. Sess. H.B. 23 § 15)



Section 184.380 Report to chief executive officers, when.

Effective 28 Aug 1969

Title XI EDUCATION AND LIBRARIES

184.380. Report to chief executive officers, when. — The metropolitan zoological park and museum district board shall make before the second Monday in April an annual report to the chief executive officers of the said city and county respectively stating the condition of their trust on the first day of January of that year, the various sums of money received and distributed by it on behalf of the subdistricts and shall further make a combined annual report of those reports submitted by the respective subdistricts as provided hereunder.

(L. 1969 3d Ex. Sess. H.B. 23 § 16)



Section 184.382 Report to district board, when.

Effective 28 Aug 1969

Title XI EDUCATION AND LIBRARIES

184.382. Report to district board, when. — The commissioners of each subdistrict shall make on or before the second Monday in March an annual report to the district board setting forth the various sums of money received from the said subdistrict's fund and the amounts which have been expended and for what purposes, the number and character of the acquisitions and such other information and suggestions as they may deem important.

(L. 1969 3d Ex. Sess. H.B. 23 § 17)



Section 184.384 Discriminatory employment practices prohibited.

Effective 28 Aug 1969

Title XI EDUCATION AND LIBRARIES

184.384. Discriminatory employment practices prohibited. — The district and subdistricts and the officers and employees thereof shall be subject to the provisions of chapter 296 or any amendment thereto hereafter enacted.

(L. 1969 3d Ex. Sess. H.B. 23 § 18)



Section 184.500 Definitions

Effective 28 Aug 2010

Title XI EDUCATION AND LIBRARIES

184.500. Definitions — As used in sections 184.500 to 184.512, unless the context clearly requires otherwise, the following terms mean:

(1) "Commission", the governing body of the Kansas City Zoological District;

(2) "Eligible charter county", any county with a charter form of government and with more than six hundred thousand but fewer than seven hundred thousand inhabitants;

(3) "Eligible county or eligible counties", any eligible charter county or eligible noncharter county;

(4) "Eligible noncharter county", any county of the first classification with more than one hundred eighty-four thousand but fewer than one hundred eighty-eight thousand inhabitants, any county of the first classification with more than seventy-three thousand seven hundred but fewer than seventy-three thousand eight hundred inhabitants, and any county of the first classification with more than eighty-two thousand but fewer than eighty-two thousand one hundred inhabitants;

(5) "District", a political subdivision of this state, to be known as "The Kansas City Zoological District", which shall be created under the provisions of sections 184.500 to 184.512 and composed of eligible counties which act to create, or to become a part of, the district in accordance with the provisions of section 184.503;

(6) "Organizations", nonprofit and tax exempt social, civic, or community organizations and associations that are dedicated to the development, provision, operation, supervision, promotion, or support of zoological activities;

(7) "Zoological activities", the establishment and maintenance of zoological facilities and related buildings; acquisition and care of species for display and study in a zoological facility; educational and cultural programs relating to zoological matters; artistic, historical, intellectual, or social programs that relate to zoological matters; and such other collateral activities as may be necessary to maintain and carry out other activities provided under sections 184.500 to 184.512;

(8) "Zoological facilities", facilities operated or used for participation or engagement in zoological activities.

(L. 2010 H.B. 1316 merged with H.B. 2297)



Section 184.503 Creation of district and sales tax authorized — ballot language — sales tax revenue, use of — withdrawal from district, procedure.

Effective 28 Aug 2010

Title XI EDUCATION AND LIBRARIES

184.503. Creation of district and sales tax authorized — ballot language — sales tax revenue, use of — withdrawal from district, procedure. — 1. The governing body of any eligible county may, by resolution, authorize the creation of or participation in a district, and may impose a sales tax on all retail sales made within the eligible county which are subject to sales tax under chapter 144. The tax authorized in this section shall not exceed one-fourth of one percent, and shall be imposed solely for the purpose of funding the support of zoological activities within the district. The tax authorized in this section shall be in addition to all other sales taxes imposed by law, and shall be stated separately from all other charges and taxes. Such creation of or participation in such district and the levy of the sales tax may be accomplished individually or on a cooperative basis with another eligible county or other eligible counties for financial support of the district. A petition requesting such creation of or participation in such district and the levy of the sales tax for the purpose of funding the support of zoological activities within the district may also be filed with the governing body, and shall be signed by not less than the number of qualified electors of an eligible county equal to five percent of the number of ballots cast and counted at the last preceding gubernatorial election held in such county. No such resolution adopted or petition presented under this section shall become effective unless the governing body of the eligible county submits to the voters residing within the eligible county at a state general, primary, or special election a proposal to authorize the governing body of the eligible county to create or participate in a district and to impose a tax under this section. The county election official shall give legal notice at least sixty days prior to such general or primary election or special election in at least two newspapers that such proposition or propositions shall be submitted at the next general or primary election or special election held for submission of this proposition. The resolution or proposition shall be printed on the ballot and in the notice of election. Provisions of this section to the contrary notwithstanding, no tax authorized under the provisions of this section shall be effective in any eligible noncharter county unless the tax authorized under the provisions of this section is also collected by an eligible charter county.

2. The ballot for the proposition in any county shall be in substantially the following form:

­

­

­­

­

3. In the event that a majority of the voters voting on such proposition in such county at said election cast votes for the proposition, then the district shall be deemed established and the tax rate for such subdistrict shall be deemed in full force and effect as of the first day of the year following the year of said election and the governing body of such county may proceed with the performance of all things necessary and incidental to participation in the district. The results of the aforesaid election shall be certified by the election officials of such county to the governing body of such county not less than thirty days after the day of election. In the event the proposition shall fail to receive a majority of the votes "FOR", then such proposition shall not be resubmitted at any election held within one year of the date of the election the proposition was rejected. Any such resubmissions of such proposition shall substantially comply with the provisions of sections 184.500 to 184.515.

4. Except as modified in this section, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed under this section.

5. All sales taxes collected by the director of revenue from the tax authorized by this section on behalf of the district, less one percent for cost of collection, which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds, as provided in section 32.087, shall be deposited in a special trust fund, which is hereby created, to be known as the "Kansas City Zoological District Sales Tax Trust Fund". The moneys in the Kansas City zoological district sales tax trust fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money collected and deposited in the trust fund and the records shall be open to the inspection of officers of the district, the counties composing the district, and the public. Not later than the tenth day of each month the director of revenue shall distribute all moneys deposited in the Kansas City zoological district sales tax trust fund during the preceding month to the district.

6. The director of revenue may make refunds from the amounts in the Kansas City zoological district sales tax trust fund and credited to the district for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of the district. If the district abolishes the tax, the county shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal and the director of revenue may order retention in the Kansas City zoological district sales tax trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such account. After one year has elapsed after the effective date of abolition of the tax in the district, the director of revenue shall remit the balance in the account to the district and close the account of the district. The director of revenue shall notify the district of each instance of any amount refunded or any check redeemed from receipts due the district.

7. Any of the eligible counties composing the Kansas City zoological district may withdraw from the district by adoption of a resolution and approval of the resolution by a majority of the qualified electors of the county, in the same manner provided in this section for creating or becoming a part of the district. The governing body of a withdrawing county shall provide for the sending of formal written notice of withdrawal from the district to the governing body of the other county or each of the other counties comprising the district. Actual withdrawal shall not take effect until ninety days after notice has been sent. A withdrawing county shall not be relieved from any obligation that such county may have assumed or incurred by reason of being a part of the district, including, but not limited to, the retirement of any outstanding bonded indebtedness of the district.

(L. 2010 H.B. 1316 merged with H.B. 2297)

(2013) Section does not require but gives the county commission the discretion whether to place the petition question on the ballot. Page v. Scavuzzo, 412 S.W.3d 263 (Mo.App.W.D.).



Section 184.506 Commission to govern, members, terms, meetings, quorum — immunity for members.

Effective 28 Aug 2010

Title XI EDUCATION AND LIBRARIES

184.506. Commission to govern, members, terms, meetings, quorum — immunity for members. — 1. The district shall be governed by the commission, which shall be a body corporate and politic and subdivision of the state and shall be composed of resident electors, as follows:

(1) One member of the governing body of each eligible county that is a part of the district, who shall be appointed by a majority vote of such county's governing body;

(2) One member of the Kansas City, Missouri, board of parks and recreation, who shall be appointed by a majority vote of such board;

(3) One member shall be the executive director of the Kansas City zoo;

(4) One member shall be appointed by the governing body of each eligible county which establishes the district under section 184.503 in the following manner:

(a) The Friends of the Zoo, Inc., shall provide the names of three individuals to the governing body of each eligible county. Each individual named shall be at least twenty-one years of age, a resident of such eligible county, and a registered voter of such eligible county;

(b) Within sixty days of receiving the three names provided under paragraph (a) of this subdivision, the governing body of each eligible charter county shall select by a majority vote one individual from the three names provided under paragraph (a) of this subdivision who shall then serve as a member of the district's commission for a term described under subsection 2 of this section. Within sixty days of receiving the three names provided under paragraph (a) of this subdivision, the governing body of each eligible noncharter county shall select by unanimous vote one individual from the three names provided under paragraph (a) of this subdivision who shall then serve as a member of the district's commission for a term described under subsection 2 of this section.

2. The term of each commissioner, initially appointed by a county governing body, shall expire concurrently with such commissioner's tenure as a county officer or three years after the date of appointment as a commissioner, whichever occurs first. The term of each succeeding commissioner shall expire concurrently with such successor commissioner's tenure as a county officer or four years after the date of appointment as a commissioner, whichever occurs first. The term of the commissioner initially appointed by the Kansas City, Missouri, board of parks and recreation shall expire concurrently with such commissioner's tenure as a member of the Kansas City, Missouri, board of parks and recreation, or one year after the date of appointment as a commissioner, whichever occurs first. The term of each commissioner succeeding a commissioner appointed by the Kansas City, Missouri, board of parks and recreation shall expire concurrently with such successor commissioner's tenure as a member of the Kansas City, Missouri, board of parks and recreation or four years after the date of appointment as a commissioner, whichever occurs first. The term of each commissioner initially appointed by the governing body of an eligible county shall expire four years after the date of appointment as a commissioner. The term of each commissioner succeeding a commissioner appointed by the governing body of an eligible county shall expire four years after the date of appointment as commissioner. If an eligible county withdraws under subsection 7 of section 184.503, then the position of commissioner appointed by such eligible county ends on the date on which the withdrawal becomes effective. The term of the executive director of the Kansas City zoo shall not expire but shall transfer automatically to the current executive director of the Kansas City zoo or any interim director. Any vacancy occurring in a commissioner position for reasons other than expiration of terms of office shall be filled for the unexpired term by appointment in the same manner that the original appointment was made. Any commissioner may be removed for cause by the appointing authority of the commissioner.

3. The commission shall select annually, from its membership, a chairperson, a vice chairperson, and a treasurer. The treasurer shall be bonded in such amounts as the commission may require.

4. The commission may appoint such officers, agents, and employees as it may require for the performance of its duties, and shall determine the qualifications and duties and fix the compensation of such officers, agents, and employees.

5. The commission shall fix the time and place at which its meetings shall be held. Meetings shall be held within the district and shall be open to the public. Public notice shall be given of all meetings.

6. A majority of the commissioners shall constitute, in the aggregate, a quorum for the transaction of business. No action of the commission shall be binding unless taken at a meeting at which at least a quorum is present, and unless a majority of the commissioners present at such meeting shall vote in favor thereof. In the event a quorum is present and there is a tie vote on a pending motion, the executive director of the Kansas City zoo shall have the power to break the tie by exercising an additional vote. No action of the commission taken at a meeting thereof shall be binding unless the subject of such action is included in a written agenda for such meeting, the agenda and notice of meeting having been mailed to each commissioner by postage-paid first class mail at least fourteen calendar days prior to the meeting.

7. The commissioners shall be subject to the provisions of the laws of this state, which relate to conflicts of interest, in any zoological activity supported by the district or commission or in any other business transaction of the district or commission. A commissioner shall disclose any conflict of interest in writing to the other commissioners and shall abstain from voting on any matter relating to such facility, organization, or activity or such business transaction, except that the executive director of Kansas City zoo shall not be required to abstain from voting on matters relating to the Kansas City zoo.

8. Commissioners shall enjoy official immunity under the common law for any action at law or equity, or other legal proceeding against any commissioner relating to any act or omission of the commissioner arising out of his or her performance of duties as a commissioner. If any action at law or equity, or other legal proceeding, shall be brought against any commissioner for any act or omission arising out of the performance of duties as a commissioner, the commissioner shall be indemnified in whole and held harmless by the commission for any judgment or decree entered against the commissioner and, further, shall be defended at the cost of expense of the commission in any such proceeding.

(L. 2010 H.B. 1316 merged with H.B. 2297)



Section 184.509 Seal and bylaws — power to contract — borrowing of moneys, when — support for activities, considerations — annual report.

Effective 28 Aug 2010

Title XI EDUCATION AND LIBRARIES

184.509. Seal and bylaws — power to contract — borrowing of moneys, when — support for activities, considerations — annual report. — 1. The commission shall adopt a seal and suitable bylaws governing its management and procedure. The commission shall have the power to contract and to be contracted with, and to sue and to be sued. The commission may own and acquire, by gift, purchase, lease, or devise, zoological facilities within the territory of the district. The commission may plan, construct, operate, and maintain and contract for the operation and maintenance of zoological facilities within the territory of the district. The commission may sell, lease, donate, transfer, or otherwise dispose of zoological facilities within the territory of the district. The commission may receive for any of its purposes and functions any contributions or moneys appropriated by counties or cities and may solicit and receive any and all donations, and grants of money, equipment, supplies, materials, and services from any state or the United States or any agency thereof, or from any institution, foundation, organization, person, firm, or corporation, and may utilize and dispose of the same.

2. At any time following five years from the date of creation of the Kansas City zoological district, the commission may borrow moneys for the planning, construction, equipping, operation, maintenance, repair, extension, expansion, or improvement of any zoological facility by:

(1) Issuing notes, bonds or other instruments in writing of the commission in evidence of the sum or sums to be borrowed. No notes, bonds or other instruments in writing shall be issued pursuant to this subsection until the issuance of such notes, bonds or instruments has been submitted to and approved by a majority of the qualified electors of the district voting at an election called and held thereon. Such election shall be called and held in the manner provided by law;

(2) Issuing refunding notes, bonds or other instruments in writing for the purpose of refunding, extending or unifying the whole or any part of its outstanding indebtedness from time to time, whether evidenced by notes, bonds or other instruments in writing. Such refunding notes, bonds or other instruments in writing shall not exceed in amount the principal of the outstanding indebtedness to be refunded and the accrued interest thereon to the date of such refunding;

(3) Providing that all notes, bonds and other instruments in writing issued hereunder shall or may be payable, both as to principal and interest, from sales tax revenues authorized under this compact and disbursed to the district by counties comprising the district, admissions and other revenues collected from the use of any zoological facility or facilities constructed hereunder, or from any other resources of the commission, and further may be secured by a mortgage or deed of trust upon any property interest of the commission; and

(4) Prescribing the details of all notes, bonds or other instruments in writing, and of the issuance and sale thereof. The commission shall have the power to enter into covenants with the holders of such notes, bonds or other instruments in writing, not inconsistent with the powers granted herein, without further legislative authority.

3. The commission may provide donations, contributions, and grants or other support, financial or otherwise for, or in aid of, zoological activities in counties that are part of the district. In determining whether to provide any such support the commission shall consider the following factors:

(1) The commission's primary purpose is to support the maintenance and operation of the Kansas City zoo through donations, contributions, grants, and other financial support;

(2) The economic impact upon the district;

(3) The benefit to citizens of the district and to the general public;

(4) The contribution to the quality of life and popular image of the district;

(5) The breadth of popular appeal within and outside the district; and

(6) Any other factor deemed appropriate by the commission.

4. The commission may provide for actual and necessary expenses of commissioners incurred in the performance of their official duties.

5. The commission shall cause to be prepared annually a report on the operations and transactions conducted by the commission during the preceding year. The report shall be submitted to the governing bodies of the counties comprising the district, to the governing body of each county that appoints a commissioner, to the Kansas City, Missouri, board of parks and recreation, and to the executive board of Friends of the Zoo, Inc. The commission shall publish the annual report in the official county newspaper of each of the counties comprising the district.

6. The commission has the power to perform all other necessary and incidental functions and duties and to exercise all other necessary and appropriate powers not inconsistent with the constitution or laws of this state to effectuate the same.

7. Nothing in this section shall be construed as granting the commission authority or power to manage the Kansas City zoo or to retain title to, or control over, the lands occupied by the Kansas City zoo.

(L. 2010 H.B. 1316 merged with H.B. 2297)



Section 184.512 Administration, funding of — record keeping requirements.

Effective 28 Aug 2010

Title XI EDUCATION AND LIBRARIES

184.512. Administration, funding of — record keeping requirements. — 1. The moneys necessary to finance administrative operations of the Kansas City zoological district for the first six months after its creation shall be appropriated to the commission by the counties comprising the district. Thereafter, the moneys necessary to finance the operation of the Kansas City zoological district shall be taken from the Kansas City zoological district sales tax fund, established under the provisions of section 184.503.

2. The commission shall not incur any indebtedness or obligation of any kind, nor shall the commission pledge the credit of either or any of the counties comprising the district, except as authorized in section 184.509. The budget of the district shall be prepared, adopted, and published as provided by law for other political subdivisions of this state.

3. This commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become a part of the annual report of the commission.

4. The accounts of the commission shall be open at any reasonable time for inspection by duly authorized representatives of the counties comprising the district, the cities that appoint a commissioner, the executive committee of Friends of the Zoo, Inc., and other persons authorized by the commission.

(L. 2010 H.B. 1316 merged with H.B. 2297)



Section 184.600 Zoo district — boundaries — petition to form — areas outside city may petition to join — elections — ballot content and form.

Effective 28 Aug 1990

Title XI EDUCATION AND LIBRARIES

184.600. Zoo district — boundaries — petition to form — areas outside city may petition to join — elections — ballot content and form. — 1. A metropolitan zoo district may be established in any city with a population of one hundred thousand or more inhabitants located within a first class county which does not adjoin any other first class county, after voter approval pursuant to this section. A zoo district shall consist of such institutions and places for the collection and exhibition of animals and animal life, for the instruction and recreation of the people, for the promotion of zoology and kindred subjects, for the encouragement of zoological study and research and for the increase of public interest in wild animals and in the protection of wild animal life. The boundaries of any such metropolitan zoo district shall be the corporate boundaries of the city, any lands annexed into the city after the establishment of the district and areas adjacent to the city which petition and vote to become part of the district pursuant to section 184.602. The question shall be submitted to the qualified voters of the city at a local or state general, primary or special election upon the petition of five percent of the qualified voters of the city as determined on the basis of the number of votes cast in the city for governor at the last election held prior to the filing of the petition, except that such election shall not be held prior to 1992. The election officials shall give legal notice at least sixty days prior to such general or primary election or special election in at least one newspaper of general circulation within the city that such proposition shall be submitted at the next general or primary election or special election held for submission of this proposition. A municipality shall include in the ballot a provision for a tax to support the district in an amount not to exceed ten cents per one hundred dollars assessed valuation of all taxable property within the district.

2. Citizens living in a first class county in an area adjacent to and within two miles of a city that has formed or has called an election to form a metropolitan zoo may petition the county commission where the city is located to become part of the metropolitan zoo district by filing with the county commission a petition containing a description of the area to be included in the district and the signatures of five percent of the qualified voters of the area as determined by the county clerk on the basis of the number of votes cast in the area for governor at the last election held prior to the filing of the petition. The question shall be submitted to the qualified voters of the area at a local or state general, primary or special election upon the certification by the county clerk that the petition contains the signatures of the required number of qualified voters. The election officials shall give legal notice at least sixty days prior to such general or primary election or special election in at least one newspaper of general circulation within the county that such proposition shall be submitted at the next general or primary election or special election held for submission of this proposition. The commission shall include in the ballot as requested in the petition a provision for a tax to support the district at the rate of tax which residents of the city are required to pay to support the district.

3. If the election is held in the city such proposition shall be submitted to the voters in substantially the following form at such election:

­

­

4. If the election is held in an area outside the city such proposition shall be submitted to the voters in substantially the following form at such election:

­

­

5. In the event that a majority of the voters voting on such proposition in the city at such election cast votes "FOR" the proposition, then the district shall be established and the tax rate shall be in full force and effect as of the first day of the year following the year of the election. The results of the election shall be certified by the election officials of the city not less than thirty days after the day of election. In the event the proposition fails to receive a majority of the votes "FOR" in the city, then such proposition shall not be resubmitted at any election held within one year of the date of the election the proposition was rejected.

6. In the event that a majority of the voters voting on such proposition in an area outside the city at such election cast votes "FOR" the proposition, then the area shall be part of the metropolitan zoo district as of the first day of the year following the year of the election provided the voters in the city have voted to form such a district. The results of the election shall be certified by the election official of the county not less than thirty days after the election. In the event the proposition fails to receive a majority of the votes "FOR" in the area outside the city, then such proposition shall not be resubmitted at any election held within one year of the date of the election the proposition was rejected.

(L. 1990 S.B. 525 § 1)



Section 184.602 Board, appointment, terms, officers, vacancies — area outside city representation, how determined, county clerk's duties — qualifications — terms.

Effective 28 Aug 1990

Title XI EDUCATION AND LIBRARIES

184.602. Board, appointment, terms, officers, vacancies — area outside city representation, how determined, county clerk's duties — qualifications — terms. — 1. When in any city as described in section 184.600 it has been decided by vote in the manner provided in section 184.600 that a tax shall be levied for the metropolitan zoo district, then the mayor of the city shall appoint nine members to the metropolitan zoo district board, with the approval of the city council. Such board members shall serve without compensation for a term of three years and until their successors are appointed and qualified, except that of the initial appointments three shall be for a term of one year, three shall be for a term of two years, and three shall be for a term of three years. Any vacancy shall be filled by the mayor, with the approval of the city council, for the unexpired term. Each member appointed shall have been a qualified voter of the city for at least one year immediately before his appointment and shall continue to reside therein during his tenure in office. The board shall elect its own chairman, secretary and such other officers that it deems necessary and it may make such rules, regulations and bylaws to effectuate its purposes it deems necessary.

2. If an area outside the city votes to join the district, then such area shall be entitled to proportional representation on the board in accordance with its population to the population of the city provided such area shall be entitled to at least one representative on the board. The county clerk shall determine the number of additional representatives by dividing the population of the city based on the last census by nine to produce the quotient and shall allocate to an area that has voted to join the district one representative per quotient or part thereof which representative or representatives shall be in addition to the nine representatives from the city. The county commission shall appoint board members who shall have resided in the area outside the city for terms of three years.

(L. 1990 S.B. 525 § 2)



Section 184.604 Increase tax rate for district — ballot form — failure to adopt, resubmission, when.

Effective 28 Aug 1990

Title XI EDUCATION AND LIBRARIES

184.604. Increase tax rate for district — ballot form — failure to adopt, resubmission, when. — 1. The board of directors of any metropolitan zoo district, as established pursuant to the provisions of section 184.600, on behalf of the district may request the election officials of the city to submit a proposition to increase the maximum tax rate for the district set in section 184.600, to the qualified voters of such district at any general or primary or special election. Such election officials shall give legal notice as provided in chapter 115.

2. Such proposition shall be submitted to the voters in substantially the following form at such election:

­

­

3. In the event that a majority of the voters voting on such proposition in the district at such election cast votes "YES" for the proposition, then the new tax rate for the district shall be in full force and effect as of the first day of the year following the election. The results of the election shall be certified by the election officials of the city not less than thirty days after the day on which such election was held. In the event the proposition fails to receive a majority of the votes "YES" in the district, then such proposition shall not be resubmitted at any election held within one year of the date of the election at which such proposition was rejected.

(L. 1990 S.B. 525 § 3)



Section 184.606 Powers of district — city to convey existing public zoo to district, conditions — right to charge fees, when — authority to employ staff.

Effective 28 Aug 1990

Title XI EDUCATION AND LIBRARIES

184.606. Powers of district — city to convey existing public zoo to district, conditions — right to charge fees, when — authority to employ staff. — 1. Each metropolitan zoo district may own, hold, control, lease, acquire by donation, gift or bequest, purchase, contract, lease, sell, any and all rights in land, buildings, improvements, furnishings, displays, exhibits and programs and any and all other real, personal or mixed property, or to contract with other persons to provide for any and all services for the purposes of the district.

2. All buildings, property and facilities of existing public zoos in the city or owned by the city shall become the property of and vest in the district, except that the city may at its option by filing notice with the district within ninety days after the voters have given approval of the district that it will deed the property subject to certain conditions or contract with the district for conveyance of such property subject to terms and conditions that the city deems appropriate. Any obligations, duties, rights, privileges of whatever description pertaining to or relating to the maintenance, operation, construction, design, or affairs of any such existing zoo shall be assumed by the respective district, including the right to continue to charge fees if such fees were approved by the voters.

3. The district may employ and appoint personnel as the district board deems appropriate and necessary to carry out the functions of the district. All employees of a publicly owned and operated zoological park shall upon the establishment of a district become employees of the district and such appointees' and employees' seniority, pension, salaries, wages and fringe benefits shall be equal to or better than that existing at the time of the establishment of the district insofar as may be possible.

(L. 1990 S.B. 525 § 4 subsecs. 1, 2, 3)



Section 184.608 Collection of taxes, procedure — use of funds collected.

Effective 28 Aug 1990

Title XI EDUCATION AND LIBRARIES

184.608. Collection of taxes, procedure — use of funds collected. — All taxes levied under section 184.600 or 184.604 shall be collected in the same manner and at the same time as other ad valorem taxes on the taxable property are collected. The county assessor shall transfer the moneys collected on behalf of the metropolitan zoo district to the district board and such moneys shall be used solely for construction, improvement, maintenance or purchase of zoos within the district or for the administration of the district.

(L. 1990 S.B. 525 § 4 subsec. 4)



Section 184.610 Dissolution of district, procedure — ballot form — cost of election, how paid — property donated by city to revert to city.

Effective 28 Aug 1990

Title XI EDUCATION AND LIBRARIES

184.610. Dissolution of district, procedure — ballot form — cost of election, how paid — property donated by city to revert to city. — 1. Any special purpose district formed under the provisions of sections 184.600 to 184.622 may be dissolved pursuant to this section. Upon the filing with the governing body of the district of a petition containing the signatures of qualified voters representing eight percent of the votes cast at the last preceding election for governor, the governing body shall submit the proposition to the voters in the district using the same procedure and in the same manner so far as practicable as is provided for the submission of the question for forming the district.

2. Such proposition or propositions shall be submitted to the voters in substantially the following form at such election:

­

­

3. In the event that a majority of the voters voting on such proposition cast "YES" votes, then the district shall be deemed dissolved. The results of the election shall be certified by the election officials of such city or county, respectively, to the respective chief executive officers of such city or county not less than thirty days after the day on which such election was held. The cost of such election shall be borne by the city and county, respectively, as provided by law.

4. Dissolution of the district shall be carried out in the manner prescribed by section 67.955, except property owned by any city which was donated to the district pursuant to subsection 2 of section 184.606 shall revert to such city.

(L. 1990 S.B. 525 § 5)



Section 184.612 Additional indebtedness may be incurred by district with voter approval, amount.

Effective 28 Aug 1990

Title XI EDUCATION AND LIBRARIES

184.612. Additional indebtedness may be incurred by district with voter approval, amount. — The metropolitan zoo district by a vote of the qualified voters thereof voting thereon as now or hereafter required by Section 26(b) of Article VI of the Missouri Constitution may incur an additional indebtedness for the purposes of the district. The total indebtedness authorized separately by the voters for the respective district shall not exceed five percent of the taxable tangible property therein as shown by the last completed assessment for state and county purposes in the city and the county.

(L. 1990 S.B. 525 § 6)



Section 184.614 Tax levy requirements — additional indebtedness — election — ballot form.

Effective 28 Aug 1990

Title XI EDUCATION AND LIBRARIES

184.614. Tax levy requirements — additional indebtedness — election — ballot form. — 1. Before incurring any indebtedness under the provisions of section 184.612, the board of the district shall provide for the collection of an annual tax on all taxable tangible property therein sufficient to pay the interest and principal of the indebtedness as they fall due and to retire the same within twenty years from the date contracted. The tax levy shall be in addition to that tax levy authorized by the voters as provided in sections 184.600 and 184.604.

2. For the purpose of incurring additional indebtedness as provided in section 184.612, the board of the district shall submit the question to the voters of the district.

3. The question shall be submitted in substantially the following form:

Shall the ______ Metropolitan Zoo District issue bonds in the amount of ______ dollars for the purpose of ______?

(L. 1990 S.B. 525 § 7 subsecs. 1, 2, 3)



Section 184.616 Bond issues, payable when — interest rate — bond, form and content — not to be sold for less than par.

Effective 28 Aug 1990

Title XI EDUCATION AND LIBRARIES

184.616. Bond issues, payable when — interest rate — bond, form and content — not to be sold for less than par. — Upon the result of such question being certified by the election authority respectively to the board and if the proposition to incur or increase such indebtedness be assented to by voters voting on the question as required by or hereafter may be required by Section 26(b) of Article VI of the Missouri Constitution, the board may by resolution declare the results of the submission of the question and cause the bonds of such district to be issued, payable to the bearer, not exceeding the amount authorized, and in denominations of not less than one hundred dollars, or some multiple thereof, payable in not more than twenty years from the date they bear with interest from the date at a rate not exceeding the highest rate of interest permitted by law payable semiannually which bonds shall have interest coupons attached to conform to the fact thereof. All such bonds shall be signed by the chairman of the board, attested by the signature of the secretary, and each bond shall have impressed thereon the corporate seal of the district, that whenever one thousand or more bonds are to be executed as of the same date, the resolution pursuant to which such bonds are issued may direct that such bonds be executed by the facsimile signature of the chairman and secretary of the board. Such bonds may be negotiated and sold but in no case shall they be sold for less than par.

(L. 1990 S.B. 525 § 7 subsec. 4)



Section 184.618 Conversion of bond into registered bond, procedure.

Effective 28 Aug 1990

Title XI EDUCATION AND LIBRARIES

184.618. Conversion of bond into registered bond, procedure. — Whenever the owner of any coupon bond, or any bond payable to bearer, already issued or hereafter issued by the district shall present any such bond to the treasurer or other officer of such corporation, who by law performs the duties of treasurer, with a request for the conversion* of such bond into a registered bond, such treasurer, or such other officer, shall cut off and cancel the coupons of any such coupon bond so presented, and shall stamp, print or write upon such coupon bond, or such other bond payable to bearer, so presented, either upon the back or upon the face thereof, as may be convenient, a statement to the effect that the said bond is registered in the name of the owner, and that thereafter the interest and principal of such bond is payable to the registered owner. Thereafter, and from time to time, any such bond may be transferred by such registered owner in person, or by an attorney duly authorized on presentation of such bond to such treasurer, or such other officer, and the bond be again registered as before, a similar statement being stamped, printed or written thereon. Such statement stamped, printed or written upon any such bond may be in substantially the following form:

­

­

­­

­

(L. 1990 S.B. 525 § 8)

*Word "conversation" appears in original rolls.



Section 184.620 Refunding bonds, authority to issue, when — funding for payment of principal and interest.

Effective 28 Aug 1990

Title XI EDUCATION AND LIBRARIES

184.620. Refunding bonds, authority to issue, when — funding for payment of principal and interest. — For the purpose of refunding, extending or unifying the whole or any part of its valid bonded indebtedness, the district may issue refunding bonds not exceeding an amount of the principal of the outstanding indebtedness to be refunded and the accrued interest to the date of such refunding bonds. The board shall provide for the payment of interest and principal of such refunding bonds in the same manner as was provided for the payment of interest and principal of the bonds refunded.

(L. 1990 S.B. 525 § 9)



Section 184.622 Penalty ordinances may be enacted by city or county for injury to district property.

Effective 28 Aug 1990

Title XI EDUCATION AND LIBRARIES

184.622. Penalty ordinances may be enacted by city or county for injury to district property. — The legislative authority of any city or county in which property of the metropolitan zoo district is situated shall have the power to enact ordinances imposing suitable penalties for the punishment of persons committing injury upon the district or district's properties, the grounds or collections of property thereof.

(L. 1990 S.B. 525 § 10)



Section 184.800 Law, how cited.

Effective 28 Aug 2013

Title XI EDUCATION AND LIBRARIES

184.800. Law, how cited. — Sections 184.800 to 184.880 shall be known as the "Missouri Museum and Cultural District Act".

(L. 1997 S.B. 21, A.L. 2013 S.B. 23)



Section 184.805 Definitions.

Effective 28 Aug 2013

Title XI EDUCATION AND LIBRARIES

184.805. Definitions. — 1. As used in sections 184.800 to 184.880, the following terms mean:

(1) "Board", the board of directors of a district;

(2) "Cultural asset", a building or area used for the purposes of promoting community culture and the arts, recreation and knowledge, including for purposes of supporting or promoting the performing arts, theater, music, entertainment, public spaces, public libraries or other public assets;

(3) "Disaster area", an area located within a municipality for which public and individual assistance has been declared by the President under Section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act, 42 U.S.C. Section 5121, et seq., provided that the municipality adopts or has adopted an ordinance approving a redevelopment plan within three years after the President declares such disaster;

(4) "District", a museum and cultural district organized pursuant to sections 184.800 to 184.880;

(5) "Museum", a building or area used for the purpose of exhibiting and/or preserving objects or specimens of interest to the public, including but not limited to photographs, art, historical items, items of natural history, and items connected with wildlife, conservation, and historical events;

(6) "Owner of real property", the owner of the fee interest in the real property. An owner may be either a natural person or a legal entity.

2. For the purposes of Sections 11(c), 16 and 22 of Article X of the Constitution of Missouri, section 137.073, and as used in sections 184.800 to 184.880, the following terms shall have the meanings given:

(1) "Approval of the required majority", a simple majority;

(2) "Qualified voters", the owners of real property located within the proposed district.

(L. 1997 S.B. 21, A.L. 2013 S.B. 23)



Section 184.810 Authorized purposes of a district — district is a political subdivision — limitation on names of structures.

Effective 28 Aug 2013

Title XI EDUCATION AND LIBRARIES

184.810. Authorized purposes of a district — district is a political subdivision — limitation on names of structures. — 1. A district where the majority of the property is located within a disaster area may be created to fund, promote, plan, design, construct, improve, maintain and operate one or more projects relating to one or more museums and cultural assets or to assist in such activity.

2. A district is a political subdivision of the state.

3. No structures operated by a museum and cultural district board pursuant to sections 184.800 to 184.880 shall be named for a commercial venture.

(L. 1997 S.B. 21, A.L. 1998 H.B. 1905, A.L. 2013 S.B. 23)



Section 184.815 Petition for creation of district to be filed, when — size of district — petition contents — objections to petition, when raised.

Effective 28 Aug 2013

Title XI EDUCATION AND LIBRARIES

184.815. Petition for creation of district to be filed, when — size of district — petition contents — objections to petition, when raised. — 1. Whenever the creation of a district is desired, the owners of real property who own at least two-thirds of the real property within the proposed district may file a petition requesting the creation of a district. The petition shall be filed in the circuit court of the county in which the proposed district is located. Any petition to create a museum and cultural district pursuant to the provisions of sections 184.800 to 184.880 shall be filed within five years after the Presidential declaration establishing the disaster area.

2. The proposed district area may contain one or more parcels of real property, which may or may not be contiguous and may further include any portion of one or more municipalities.

3. The petition shall set forth:

(1) The name and address of each owner of real property located within the proposed district;

(2) A specific description of the proposed district boundaries including a map illustrating such boundaries;

(3) A general description of the purpose or purposes for which the district is being formed, including a description of the proposed museum or museums and cultural asset or cultural assets and a general plan for operation of each museum and each cultural asset within the district; and

(4) The name of the proposed district.

4. In the event any owner of real property within the proposed district who is named in the petition shall not join in the petition or file an entry of appearance and waiver of service of process in the case, a copy of the petition shall be served upon said owner in the manner provided by supreme court rule for the service of petitions generally. Any objections to the petition shall be raised by answer within the time provided by supreme court rule for the filing of an answer to a petition.

(L. 1997 S.B. 21, A.L. 2013 S.B. 23)



Section 184.820 Petitions, who may file — hearing on petition — appeals.

Effective 28 Aug 2013

Title XI EDUCATION AND LIBRARIES

184.820. Petitions, who may file — hearing on petition — appeals. — 1. Any owner of real property within the proposed district may join in or file a petition supporting or answer opposing the creation of the district and seeking a judgment respecting these same issues.

2. The court shall hear the case without a jury. If the court determines the petition is defective or the proposed district or its plan of operation is unconstitutional, it shall enter its judgment to that effect and shall refuse to incorporate the district as requested in the pleadings. If the court determines the petition is not legally defective and the proposed district and plan of operation are not unconstitutional, the court shall determine and declare the district organized and incorporated and shall approve the plan of operation stated in the petition.

3. Any party having filed a petition or answer to a petition may appeal the circuit court's order or judgment in the same manner as provided for other appeals. Any order either refusing to incorporate the district or incorporating the district shall be deemed a final judgment for purposes of appeal.

(L. 1997 S.B. 21, A.L. 2013 S.B. 23)



Section 184.825 Costs of petition, reimbursement, when.

Effective 07 Jul 1997, see footnote

Title XI EDUCATION AND LIBRARIES

184.825. Costs of petition, reimbursement, when. — The costs of filing and defending the petition and all publication and incidental costs incurred in obtaining circuit court certification of the petition for voter approval shall be paid by the petitioners. If a district is organized pursuant to sections 184.800 to 184.880, the petitioners may be reimbursed for such costs out of the revenues received by the district.

(L. 1997 S.B. 21)

Effective 7-7-97



Section 184.827 Museum and cultural district board, members.

Effective 28 Aug 2013

Title XI EDUCATION AND LIBRARIES

184.827. Museum and cultural district board, members. — A museum and cultural district created pursuant to sections 184.800 to 184.880 shall be governed by a board of directors consisting of five members who shall be elected as provided in section 184.830.

(L. 1998 H.B. 1905, A.L. 2013 S.B. 23)



Section 184.830 Notice of order declaring district, publication, election of board of directors — election of chairman and secretary procedures — term of a director and age qualification.

Effective 28 Aug 2013

Title XI EDUCATION AND LIBRARIES

184.830. Notice of order declaring district, publication, election of board of directors — election of chairman and secretary procedures — term of a director and age qualification. — 1. Within thirty days after the order declaring the district organized has become final, the circuit clerk of the county in which the petition was filed shall, give notice by causing publication to be made once a week for two consecutive weeks in a newspaper of general circulation in the county, the last publication of which shall be at least ten days before the day of the meeting required by this section, call a meeting of the owners of real property within the district at a day and hour specified in a public place in the county in which the petition was filed for the purpose of electing a board of five directors, to be composed of owners or representatives of owners of real property in the district.

2. The owners of real property, when assembled, shall organize by the election of a chairman and secretary of the meeting who shall conduct the election. At the election, each acre of real property within the district shall be considered as a voting interest, and each owner of real property shall have one vote in person or by proxy for every acre of real property owned within the district for each director to be elected. A director need not be a legal voter of the district.

3. Each director shall serve for a term of three years and until his or her successor is duly elected and qualified. Successor directors shall be elected in the same manner as the initial directors at a meeting of the owners of real property called by the board. Each successor director shall serve a three-year term. The remaining directors shall have the authority to elect an interim director to complete any unexpired term of a director caused by resignation or disqualification.

4. Directors shall be at least twenty-one years of age.

(L. 1997 S.B. 21, A.L. 2013 S.B. 23)



Section 184.835 Powers of board of directors — election of officers — employees quorum necessary for board action — reimbursement of expenses.

Effective 28 Aug 2013

Title XI EDUCATION AND LIBRARIES

184.835. Powers of board of directors — election of officers — employees quorum necessary for board action — reimbursement of expenses. — 1. The board shall possess and exercise all of the district's legislative and executive powers.

2. Within thirty days after the election of the initial directors, the board shall meet. At its first meeting and after each election of new board members the board shall elect a chairman, a secretary, a treasurer and such other officers as it deems necessary from its members. A director may fill more than one office, except that a director may not fill both the office of chairman and secretary.

3. At the first meeting, the board, by resolution, shall define the first and subsequent fiscal years of the district, and shall adopt a corporate seal.

4. A simple majority of the board shall constitute a quorum. If a quorum exists, a simple majority of those voting shall have the authority to act in the name of the board, and approve any board resolution.

5. Each director shall devote such time to the duties of the office as the faithful discharge thereof may require and may be reimbursed for his or her actual expenditures in the performance of his or her duties on behalf of the district.

(L. 1997 S.B. 21, A.L. 2013 S.B. 23)



Section 184.840 Funding, authority to receive and expend — appropriations.

Effective 28 Aug 2013

Title XI EDUCATION AND LIBRARIES

184.840. Funding, authority to receive and expend — appropriations. — 1. A district may receive and use funds for the purposes of planning, designing, constructing, reconstructing, maintaining and operating one or more museums and cultural assets, conducting educational programs in connection therewith which is reasonably connected with the museum or cultural asset and for any other purposes authorized by sections 184.840 to 184.880. Such funds may be derived from any funding method which is authorized by sections 184.800 to 184.880 and from any other source, including but not limited to funds from federal sources, the state of Missouri or an agency thereof, a political subdivision of the state or private sources.

2. The general assembly may annually for a period of twenty years after January 1, 2013, make appropriations from general revenue to a district which is created pursuant to the provisions of sections 184.800 to 184.880.

(L. 1997 S.B. 21, A.L. 1998 H.B. 1905, A.L. 2013 S.B. 23)



Section 184.845 Sales tax, board may impose museum district sales tax, how imposed — rate of tax — violations, penalties.

Effective 28 Aug 2013

Title XI EDUCATION AND LIBRARIES

184.845. Sales tax, board may impose museum district sales tax, how imposed — rate of tax — violations, penalties. — 1. The board of the district may impose a museum and cultural district sales tax by resolution on all retail sales made in such museum and cultural district which are subject to taxation pursuant to the provisions of sections 144.010 to 144.525. Such museum and cultural district sales tax may be imposed for any museum or cultural purpose designated by the board of the museum and cultural district. If the resolution is adopted the board of the district may submit the question of whether to impose a sales tax authorized by this section to the qualified voters, who shall have the same voting interests as with the election of members of the board of the district.

2. The sales tax authorized by this section shall become effective on the first day of the second calendar quarter following adoption of the tax by the board or qualified voters, if the board elects to submit the question of whether to impose a sales tax to the qualified voters.

3. In each museum and cultural district in which a sales tax has been imposed in the manner provided by this section, every retailer shall add the tax imposed by the museum and cultural district pursuant to this section to the retailer's sale price, and when so added such tax shall constitute a part of the price, shall be a debt of the purchaser to the retailer until paid, and shall be recoverable at law in the same manner as the purchase price.

4. In order to permit sellers required to collect and report the sales tax authorized by this section to collect the amount required to be reported and remitted, but not to change the requirements of reporting or remitting tax or to serve as a levy of the tax, and in order to avoid fractions of pennies, the museum and cultural district may establish appropriate brackets which shall be used in the district imposing a tax pursuant to this section in lieu of those brackets provided in section 144.285.

5. All revenue received by a museum and cultural district from the tax authorized by this section which has been designated for a certain museum or cultural purpose shall be deposited in a special trust fund and shall be used solely for such designated purpose. All funds remaining in the special trust fund shall continue to be used solely for such designated museum or cultural purpose. Any funds in such special trust fund which are not needed for current expenditures may be invested by the board of directors in accordance with applicable laws relating to the investment of other museum or cultural district funds.

6. The sales tax may be imposed at a rate of one-half of one percent, three-fourths of one percent or one percent on the receipts from the sale at retail of all tangible personal property or taxable services at retail within the museum and cultural district adopting such tax, if such property and services are subject to taxation by the state of Missouri pursuant to the provisions of sections 144.010 to 144.525. Any museum and cultural district sales tax imposed pursuant to this section shall be imposed at a rate that shall be uniform throughout the district.

7. On and after the effective date of any tax imposed pursuant to this section, the museum and cultural district shall perform all functions incident to the administration, collection, enforcement, and operation of the tax. The tax imposed pursuant to this section shall be collected and reported upon such forms and under such administrative rules and regulations as may be prescribed by the museum and cultural district.

8. All applicable provisions contained in sections 144.010 to 144.525 governing the state sales tax, sections 32.085 and 32.087, and section 32.057, the uniform confidentiality provision, shall apply to the collection of the tax imposed by this section, except as modified in this section. All revenue collected under this section by the director of the department of revenue on behalf of the museum and cultural districts, except for one percent for the cost of collection which shall be deposited in the state's general revenue fund, shall be deposited in a special trust fund, which is hereby created and shall be known as the "Missouri Museum Cultural District Tax Fund", and shall be used solely for such designated purpose. Moneys in the fund shall not be deemed to be state funds, and shall not be commingled with any funds of the state. The director may make refunds from the amounts in the fund and credited to the district for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such county.

9. All exemptions granted to agencies of government, organizations, persons and to the sale of certain articles and items of tangible personal property and taxable services pursuant to the provisions of sections 144.010 to 144.525 are hereby made applicable to the imposition and collection of the tax imposed by this section.

10. The same sales tax permit, exemption certificate and retail certificate required by sections 144.010 to 144.525 for the administration and collection of the state sales tax shall satisfy the requirements of this section, and no additional permit or exemption certificate or retail certificate shall be required; except that the museum and cultural district may prescribe a form of exemption certificate for an exemption from the tax imposed by this section.

11. The penalties provided in section 32.057 and sections 144.010 to 144.525 for violation of those sections are hereby made applicable to violations of this section.

12. For the purpose of a sales tax imposed by a resolution pursuant to this section, all retail sales except retail sales of motor vehicles shall be deemed to be consummated at the place of business of the retailer unless the tangible personal property sold is delivered by the retailer or the retailer's agent to an out-of-state destination or to a common carrier for delivery to an out-of-state destination. In the event a retailer has more than one place of business in this state which participates in the sale, the sale shall be deemed to be consummated at the place of business of the retailer where the initial order for the tangible personal property is taken, even though the order shall be forwarded elsewhere for acceptance, approval of credit, shipment or billing. A sale by a retailer's employee shall be deemed to be consummated at the place of business from which the employee works.

13. All sales taxes collected by the museum and cultural district shall be deposited by the museum and cultural district in a special fund to be expended for the purposes authorized in this section. The museum and cultural district shall keep accurate records of the amount of money which was collected pursuant to this section, and the records shall be open to the inspection by the officers and directors of each museum and cultural district and the Missouri department of revenue. Tax returns filed by businesses within the district shall otherwise be considered as confidential in the same manner as sales tax returns filed with the Missouri department of revenue.

14. No museum and cultural district imposing a sales tax pursuant to this section may repeal or amend such sales tax unless such repeal or amendment will not impair the district's ability to repay any liabilities which it has incurred, money which it has borrowed or revenue bonds, notes or other obligations which it has issued or which have been issued to finance any project or projects.

(L. 1997 S.B. 21, A.L. 2013 S.B. 23)



Section 184.847 Admission fee authorized, rate — deposit in special trust fund.

Effective 28 Aug 2013

Title XI EDUCATION AND LIBRARIES

184.847. Admission fee authorized, rate — deposit in special trust fund. — 1. The board of a district may impose an admissions fee on every person, firm, association, company or partnership of whatever form offering or managing any form of entertainment, amusement, athletic or other commercial or nonprofit event or venue for which admission is charged and which is presented within the district. The fee shall be at a rate of no more than one dollar per seat or admission sold. This fee is in addition to any state or local tax. Such admission fee may be imposed for any museum and cultural purpose designated by the board of the museum and cultural district. If the resolution is adopted, the board of the district may submit the question of whether to impose such admission fee authorized by this section to the qualified voters, who shall have the same voting interests as with the election of members of the board of the district. The question shall specify the particular types of events or venues that shall be subject to such admission fee.

2. The admission fee authorized by this section shall become effective on the first day of the second calendar quarter following the adoption of the admission fee by the qualified voters.

3. All revenue received by a museum and cultural district from the admission fee authorized by this section shall be deposited into a special trust fund and shall be used solely for such designated purpose. All funds remaining in the special trust fund shall continue to be used solely for such designated museum or cultural purpose. Any funds in such special trust fund which are not needed for current expenditures may be invested by the board of directors in accordance with applicable laws relating to the investment of other museum and cultural district funds.

4. On and after the effective date of any admission fee imposed pursuant to this section, the museum and cultural district shall perform all functions incident to the administration, collection, enforcement, and operation of the admission fee. The admission fee imposed under this section shall be collected and reported upon such forms and under such administrative rules and regulations as may be prescribed by the museum and cultural district.

(L. 2013 S.B. 23)



Section 184.850 Powers of district.

Effective 28 Aug 2013

Title XI EDUCATION AND LIBRARIES

184.850. Powers of district. — 1. A district may contract and incur obligations appropriate to accomplish its purposes.

2. A district may enter into any lease or lease-purchase agreement for or with respect to any real or personal property necessary or convenient for its purposes.

3. A district may enter into operating agreements and/or management agreements to operate a museum or cultural asset or carry out any other authorized purposes or functions of the district.

4. A district may borrow money for its purposes at such rates of interest as the district may determine.

5. A district may issue bonds, notes and other obligations, and may secure any of such obligations by mortgage, pledge, assignment, security agreement or deed of trust of any or all of the property and income of the district, subject to the restrictions provided in sections 184.800 to 184.880. The district shall also have the power and authority to secure financing on the issuance of bonds for financing through another political subdivision or an agency of the state.

6. A district may enter into labor agreements, establish all bid conditions, decide all contract awards, pay all contractors and generally supervise the construction of a museum or cultural asset project.

7. A district may hire employees, enter leases and contracts, and otherwise take such actions and enter into such agreements as are necessary or incidental to the ownership, operation, and maintenance of each museum and each cultural asset within the district.

(L. 1997 S.B. 21, A.L. 2013 S.B. 23)



Section 184.860 Revenue bonds, exemption from taxes, exception.

Effective 07 Jul 1997, see footnote

Title XI EDUCATION AND LIBRARIES

184.860. Revenue bonds, exemption from taxes, exception. — 1. A district may at any time authorize or issue revenue bonds for the purpose of paying all or any part of the cost of any project. Every issue of such bonds shall be payable out of the revenues of the district and may be further secured by other property of the district which may be pledged, assigned, mortgaged, or a security interest granted for such payment, without preference or priority of the first bonds issued, subject to any agreement with the holders of any other bonds pledging any specified property or revenues. Such bonds shall be authorized by resolution of the board of the district, and if issued by the district, shall bear such date or dates, and shall mature at such time or times, but not in excess of forty years, as the resolution shall specify. Such bonds shall be in such denomination, bear interest at such rate or rates, be in such form, either coupon or registered, be issued as current interest bonds, compound interest bonds, variable rate bonds, convertible bonds, or zero coupon bonds, be issued in such manner, be payable in such place or places and subject to redemption as such resolution may provide notwithstanding the provisions of section 108.170. The bonds may be sold at either public or private sale, at such interest rates, and at such price or prices as the district shall determine.

2. Any issue of district bonds outstanding may be refunded at any time by the district by issuing its refunding bonds in such amount as the district may deem necessary. Such bonds may not exceed the amount sufficient to refund the principal of the bonds so to be refunded together with any unpaid interest thereon and any premiums, commissions, service fees, and other expenses necessary to be paid in connection with the refunding. Any such refunding may be effected whether the bonds to be refunded then shall have matured or thereafter shall mature, either by sale of the refunding bonds and the application of the proceeds thereof to the payment of the bonds being refunded or by the exchange of the refunding bonds for the bonds being refunded with the consent of the holder or holders of the bonds being refunded. Refunding bonds may be issued regardless of whether the bonds being refunded were issued in connection with the same project or a separate project and regardless of whether the bonds proposed to be refunded shall be payable on the same date or different date or shall be due serially or otherwise.

3. Bonds issued pursuant to this section shall exclusively be the responsibility of the district and shall not constitute a debt or liability of the state of Missouri or any agency or political subdivision of the state other than the district. The district shall not be obligated to pay such bonds with any funds other than those specifically pledged to repayment of the bonds. Any bonds issued by a district shall state on their face that they are not obligations of the state of Missouri or any agency or political subdivision thereof other than the district.

4. Bonds issued pursuant to this section, the interest thereon, or any proceeds from such bonds shall be exempt from taxation in the state of Missouri for all purposes except the state estate tax.

(L. 1997 S.B. 21)

Effective 7-7-97



Section 184.865 Contracts with other political subdivisions or other entities.

Effective 28 Aug 2013

Title XI EDUCATION AND LIBRARIES

184.865. Contracts with other political subdivisions or other entities. — The district may contract with a federal agency, a state or its agencies and political subdivisions, a corporation, partnership or limited partnership, limited liability company, or individual regarding funding, promotion, planning, designing, constructing, improving, maintaining, or operating any museum or cultural asset within the district or to assist in such activity.

(L. 1997 S.B. 21, A.L. 2013 S.B. 23)



Section 184.870 Additional powers of district.

Effective 07 Jul 1997, see footnote

Title XI EDUCATION AND LIBRARIES

184.870. Additional powers of district. — In addition to all other powers granted by sections 184.800 to 184.880 the district shall have the following general powers:

(1) To sue and be sued in its own name, and to receive service of process, which shall be served upon the district secretary;

(2) To fix compensation of its employees and contractors;

(3) To purchase any personal property necessary or convenient for its activities;

(4) To collect and disburse funds for its activities; and

(5) To exercise such other implied powers necessary or convenient for the district to accomplish its purposes which are not inconsistent with its express powers.

(L. 1997 S.B. 21)

Effective 7-7-97



Section 184.880 Insurance.

Effective 07 Jul 1997, see footnote

Title XI EDUCATION AND LIBRARIES

184.880. Insurance. — 1. The district may obtain such insurance as it deems appropriate, considering its legal limits of liability, to protect itself, its officers and its employees from any potential liability and may also obtain such other types of insurance as it deems necessary to protect against loss of its real or personal property of any kind. The cost of this insurance shall be charged against the project.

2. The district may also require contractors performing construction or maintenance work on the project and companies providing operational and management services to obtain liability insurance having the district, its directors and employees as additional named insureds.

3. The district shall not attempt to self-insure for its potential liabilities unless it finds that it has sufficient funds available to cover any anticipated judgments or settlements and still complete its project without interruption. The district may self-insure if it is unable to obtain liability insurance coverage at a rate which is economically feasible to the district, considering its resources.

(L. 1997 S.B. 21)

Effective 7-7-97






Chapter 185 State Council on the Arts

Section 185.010 State council on the arts created — appointment of members.

Effective 28 Aug 1965

Title XI EDUCATION AND LIBRARIES

185.010. State council on the arts created — appointment of members. — There is hereby created and established a state commission, to be known as the "Missouri State Council on the Arts", to consist of fifteen members, broadly representative of all fields of the performing and fine arts, to be appointed by the governor with the advice and consent of the senate from among citizens of Missouri who are widely known for their professional competence and experience in connection with the performing and fine arts. In making such appointments, due consideration shall be given to the recommendations made by representative civic, educational and professional associations and groups, concerned with or engaged in the production or presentation of the performing and fine arts generally.

(L. 1965 p. 314 § 1)

CROSS REFERENCE:

State council on the arts, transferred to department of economic development, members of council appointed by director of department, 620.010



Section 185.020 Terms of members — chairman — vacancies.

Effective 28 Aug 1965

Title XI EDUCATION AND LIBRARIES

185.020. Terms of members — chairman — vacancies. — The term of office of each member shall be five years; provided, however, that of the members first appointed, three shall be appointed for terms of one year, three for terms of two years, three for terms of three years, three for terms of four years and three for terms of five years. Other than the chairman, no member of the council who serves a full five-year term shall be eligible for reappointment during a one-year period following the expiration of his term. The governor shall designate a chairman and a vice chairman from the members of the council, to serve as such at the pleasure of the governor. The chairman shall be the chief executive officer of the council. All vacancies shall be filled for the balance of the unexpired term in the same manner as original appointments. The members of the council shall not receive any compensation for their services but shall be reimbursed for their actual and necessary expenses incurred in the performance of their duties as members of the council.

(L. 1965 p. 314 § 2)



Section 185.030 Chairman may employ staff.

Effective 28 Aug 1965

Title XI EDUCATION AND LIBRARIES

185.030. Chairman may employ staff. — The chairman may employ, with the approval of the council, such officers, experts and other employees as may be needed and shall fix their compensation within the amounts made available for such purposes.

(L. 1965 p. 314 § 3)



Section 185.040 Powers of council — china painting to be recognized as fine art.

Effective 28 Aug 1993

Title XI EDUCATION AND LIBRARIES

185.040. Powers of council — china painting to be recognized as fine art. — 1. The duties of the council shall be:

(1) To stimulate and encourage throughout the state the study and presentation of the performing and fine arts and public interest and participation therein;

(2) To make such surveys as may be deemed advisable of public and private institutions engaged within the state in artistic and cultural activities, including, but not limited to, music, theater, dance, painting, sculpture, architecture, and allied arts and crafts, and to make recommendations concerning appropriate methods to encourage participation in and appreciation of the arts to meet the legitimate needs and aspirations of persons in all parts of the state;

(3) To take such steps as may be necessary and appropriate to encourage public interest in the cultural heritage of our state and to expand the state's cultural resources; and

(4) To encourage and assist freedom of artistic expression essential for the well-being of the arts.

2. China painting, which is the overglaze decoration of china, is recognized and declared by the general assembly to be a fine art.

(L. 1965 p. 314 § 4, A.L. 1993 H.B. 866)



Section 185.050 Powers of council.

Effective 28 Aug 1965

Title XI EDUCATION AND LIBRARIES

185.050. Powers of council. — The council is hereby authorized and empowered to hold public and private hearings, to enter into contracts, within the limit of funds available therefor, with individuals, organizations and institutions for services furthering the educational objectives of the council's programs; to enter into contracts, within the limit of funds available therefor, with local and regional associations for cooperative endeavors furthering the educational objectives of the council's programs; to accept gifts, contributions and bequests of unrestricted funds from individuals, foundations, corporations and other organizations or institutions for the purpose of furthering the educational objectives of the council's programs; to make and sign any agreements and to do and perform any acts that may be necessary to carry out the purposes of this chapter. The council may request from any department, division, board, bureau, commission or agency of the state such assistance and data as will enable it properly to carry out its powers and duties hereunder.

(L. 1965 p. 314 § 5)



Section 185.060 Council designated to receive and disburse federal funds.

Effective 28 Aug 1965

Title XI EDUCATION AND LIBRARIES

185.060. Council designated to receive and disburse federal funds. — The council is the official agency of this state to receive and disburse any funds made available by the federal government for programs related to the performing and fine arts.

(L. 1965 p. 314 § 6)



Section 185.100 Missouri arts council trust fund created — board of trustees created — council to support certain activities — funds not to lapse into general fund.

Effective 28 Aug 1996

Title XI EDUCATION AND LIBRARIES

185.100. Missouri arts council trust fund created — board of trustees created — council to support certain activities — funds not to lapse into general fund. — 1. There is hereby established a special trust fund, to be known as the "Missouri Arts Council Trust Fund", which shall consist of all moneys transferred to the fund by the board of trustees established in this section, moneys transferred to the fund pursuant to section 143.183, and any earnings resulting from the investment of moneys in the fund. The fund shall be administered by a board of trustees, consisting of the state treasurer, two members of the senate appointed by the president pro tem of the senate, two members of the house of representatives appointed by the speaker of the house, and the members of the Missouri arts council. Any member appointed due to such person's membership in the senate, house of representatives or arts council shall serve only as long as such person holds the office referenced in this section. The state treasurer shall invest moneys in the fund in a manner as provided by law. Subject to appropriations, moneys in the fund shall be used solely for the promotion of the arts in Missouri and for the administrative costs of the Missouri arts council. The provisions of section 33.080 to the contrary notwithstanding, money in the Missouri arts council trust fund shall not be transferred and placed to the credit of the general revenue fund.

2. The Missouri arts council shall support and maintain activities which demonstrate, exhibit, or celebrate the contributions of African-Americans and other minorities.

(L. 1993 H.B. 759 & 772 § 6, A.L. 1994 S.B. 477, et al., A.L. 1996 H.B. 1244)



Section 185.200 Legislative findings.

Effective 01 Jul 2006, see footnote

Title XI EDUCATION AND LIBRARIES

185.200. Legislative findings. — The general assembly, giving due consideration to the historical and continuing interest of the people of the state of Missouri in encouraging the educational and cultural enrichment of its residents, finds that public television stations, especially with local programming, contribute significantly to such enrichment, are a valuable state resource, and consequently that support of public television is an important public purpose.

(L. 2006 S.B. 870)

Effective 7-01-06



Section 185.205 Definitions.

Effective 01 Jul 2006, see footnote

Title XI EDUCATION AND LIBRARIES

185.205. Definitions. — As used in sections 185.200 to 185.230, the term "public television station" means a television broadcasting station operating as of January 1, 1980, under authority of Section 73.621 of the Federal Communications Commission rules and regulations as a noncommercial educational or public television station, owned and operated by a political subdivision of this state, an educational institution of this state, or by a not-for-profit corporation, accepting or broadcasting no commercial messages, and receiving all or part of its operating revenues from public funds, federal funds, donations or grants, or public subscriptions.

(L. 2006 S.B. 870)

Effective 7-01-06



Section 185.210 Appropriation of funds for grants to public television stations, requirements, use of funds, amounts for grants, unused funds returned to state.

Effective 01 Jul 2006, see footnote

Title XI EDUCATION AND LIBRARIES

185.210. Appropriation of funds for grants to public television stations, requirements, use of funds, amounts for grants, unused funds returned to state. — The general assembly may appropriate funds to the state council on the arts for use as grants to public television stations. Such grants shall be distributed to each of the public television stations in this state after receipt of the station's certification of operating and programming expenses for the prior fiscal year. Certification shall consist of the most recent fiscal year financial statement submitted by a station to the corporation for public broadcasting. At least twenty percent of the state funds received under sections 185.200 to 185.230 by any public television station shall be used for instructional television services to be provided through local agreements. A substantial portion of the state funds received under this or any other act by any public television station shall be used for local programming related to the needs and problems of the community served by the broadcast licensee. The grants shall be divided into two categories, an annual basic service grant and an operating grant. The basic service grant shall be equal to thirty-five percent of the total amount appropriated and shall be divided equally among the public television stations receiving grants. The remaining amount of the appropriation shall be distributed as an operating grant to the stations on the basis of the proportion that the total operating expenses of the individual station in the prior fiscal year bears to the aggregate total of operating expenses for the same fiscal year for all Missouri public television stations receiving state grants. State funds received by a public television station under sections 185.200 to 185.230 and not expended shall be returned to the state of Missouri.

(L. 2006 S.B. 870)

Effective 7-01-06



Section 185.215 Limitation on funding percentage.

Effective 01 Jul 2006, see footnote

Title XI EDUCATION AND LIBRARIES

185.215. Limitation on funding percentage. — The amount of any state funding provided by sections 185.200 to 185.230 shall not exceed thirty percent of the operating expenditures for the previous year of the public television station receiving said grant.

(L. 2006 S.B. 870)

Effective 7-01-06



Section 185.220 Application and certification of expenses required.

Effective 01 Jul 2006, see footnote

Title XI EDUCATION AND LIBRARIES

185.220. Application and certification of expenses required. — Eligible public television stations desiring to receive grants under the provisions of sections 185.200 to 185.230 shall make an annual application to the state council on the arts and submit a certification of its actual operating and programming expenses for the previous fiscal year.

(L. 2006 S.B. 870)

Effective 7-01-06



Section 185.225 Annual report and accounting of funds required.

Effective 01 Jul 2006, see footnote

Title XI EDUCATION AND LIBRARIES

185.225. Annual report and accounting of funds required. — Each public television station receiving grants under the provisions of sections 185.200 to 185.230 shall furnish the state council on the arts and the oversight division of the committee on legislative research within sixty days after the end of each fiscal year with an annual report and accounting of the funds received and expended by such stations during the just-ended fiscal year and may furnish recommendations and suggestions for improvement in programs and services under the provisions of sections 185.200 to 185.230.

(L. 2006 S.B. 870)

Effective 7-01-06



Section 185.230 Limitation on amounts appropriated, how determined.

Effective 01 Jul 2006, see footnote

Title XI EDUCATION AND LIBRARIES

185.230. Limitation on amounts appropriated, how determined. — The amount appropriated as grants under the provisions of sections 185.200 to 185.230 shall not be more than the sum of fifty cents multiplied by the total number of residents of the state as determined by the most recent federal decennial census.

(L. 2006 S.B. 870)

Effective 7-01-06






Chapter 186 Advisory Commissions, Committees and Councils, Business and Education

Chapter Cross References



Section 186.005 Law, how cited.

Effective 28 Aug 1993

Title XI EDUCATION AND LIBRARIES

186.005. Law, how cited. — Sections 186.005 to 186.019 shall be known as and may be cited as the "Missouri Women's Council Act".

(L. 1985 H.B. 325 § 1, A.L. 1993 H.B. 566)



Section 186.007 Women's council established — appointment — qualifications — terms, vacancies — chairman appointed.

Effective 28 Aug 1993

Title XI EDUCATION AND LIBRARIES

186.007. Women's council established — appointment — qualifications — terms, vacancies — chairman appointed. — There is created in the department of economic development a "Missouri Women's Council" which shall consist of fifteen members. Eleven of the members shall be appointed by the governor, of which no more than six of the eleven members may be of the same political party as the governor appointing such members, with the advice and consent of the senate, and shall be representative of a cross section of the citizenry. Four members shall be appointed for one year, four for two years, and three for three years. Their successors shall serve terms of three years. The remaining four vacancies on the council shall be filled by the general assembly. Two representatives and two senators shall be appointed by their respective bodies in the same manner as members of standing committees are appointed. The governor shall designate one of the members as chairman. In the event of a vacancy in a term of office through death, resignation or otherwise, the governor shall appoint a person to serve the unexpired portion of the term of a member appointed by the governor. The unexpired council terms of any senator or representative unable or unwilling to serve shall be filled by their respective bodies in the same manner as vacancies on standing committees are filled.

(L. 1985 H.B. 325 § 2 subsec. 1, A.L. 1993 H.B. 566)



Section 186.011 Expenses, how paid — staff to be furnished — meetings, when held.

Effective 28 Aug 1990

Title XI EDUCATION AND LIBRARIES

186.011. Expenses, how paid — staff to be furnished — meetings, when held. — 1. No salary or compensation shall be allowed any member of the council. Actual and necessary expenses incurred by members of the council shall be paid in conformity with regulations applicable to state employees, from any funds which are or may become available for the purpose of this section.

2. The department of economic development shall furnish administrative support and staff as is necessary for the effective operation of the council.

3. The council shall meet at least four times per year at the call of the chairman.

(L. 1985 H.B. 325 § 2 subsecs. 2, 3, § 6, A.L. 1990 S.B. 664)



Section 186.014 Executive director for council to be in department of economic development — appointment — qualifications, powers and duties.

Effective 28 Aug 1993

Title XI EDUCATION AND LIBRARIES

186.014. Executive director for council to be in department of economic development — appointment — qualifications, powers and duties. — 1. There is hereby created in the department of economic development an "Executive Director" for the Missouri women's council. Upon consultation with the council, the director of the department of economic development shall recommend for appointment to the governor, with the advice and consent of the senate, an individual who possesses demonstrated capability in business or industry, especially in business enterprises or employment training, to serve as executive director to work with the council in the implementation of sections 186.005 to 186.019.

2. The executive director shall be responsible for:

(1) Implementing programs initiated by the council; and

(2) Performing other duties as defined by the council.

(L. 1985 H.B. 325 § 3, A.L. 1990 S.B. 664, A.L. 1993 H.B. 566)



Section 186.016 Powers and duties of the council.

Effective 28 Aug 1985

Title XI EDUCATION AND LIBRARIES

186.016. Powers and duties of the council. — The mission of the council is:

(1) To promote and increase women's economic and employment opportunities through education and training programs to aid in and insure entry into the labor market;

(2) To promote occupational mobility of women workers in lower and middle levels of employment;

(3) To promote access to jobs with more skill and responsibility, especially at the managerial level by encouraging maternity protection, child care facilities, technical training, and health protection;

(4) To initiate programs to assist women in small business enterprises;

(5) To assure access of women to nontraditional skilled trades through greater participation in apprenticeship programs and vocational and technical training;

(6) To promote retraining programs and facilities for unemployed women especially in growth sectors;

(7) To apply for federal or private funds or grants available for such employment and training programs, business enterprise programs, studies, seminars, and conferences and to participate in already existing federally, state or privately funded programs with other state departments and/or divisions;

(8) To conduct programs, studies, seminars, and conferences in cooperation with federal, state, and local agencies in the following areas:

(a) Educational needs and opportunities;

(b) Displaced homemakers;

(c) Credit;

(d) Federal and state affecting the rights and responsibilities of women; and

(e) Women-owned business enterprises.

(L. 1985 H.B. 325 § 4)



Section 186.018 Council to develop state plan.

Effective 28 Aug 1985

Title XI EDUCATION AND LIBRARIES

186.018. Council to develop state plan. — The council shall prepare a state plan to identify and prioritize targeted populations in terms of employment accessibility and geographic regions, which plan shall be reviewed and revised annually. The state plan shall include but not be limited to:

(1) A needs-assessment of the state to determine specific economic and employment problems that exist in which geographic areas of the state;

(2) A statement of short- and long-term goals relating to economic factors which include evaluation, labor, work availability, small business opportunities, employment, training, household, and family with special emphasis on rural women and the underprivileged sectors of society;

(3) An inventory of existing federal, state, community and private programs and facilities relating to economic and employment needs of women;

(4) Plans for addressing those identified prioritized and targeted populations including special strategies for specific groups or regions with unique needs in the employment or training area.

(L. 1985 H.B. 325 § 5)



Section 186.019 Report from certain state agencies to council and designated officials — contents — due, when.

Effective 28 Aug 2014

Title XI EDUCATION AND LIBRARIES

186.019. Report from certain state agencies to council and designated officials — contents — due, when. — 1. Prior to April first of each year, starting in 1992, the information described in subdivisions (1), (2), (3) and (4) of this subsection shall be delivered in report form to the Missouri women's council, the governor's office, the secretary of the senate, and the chief clerk of the house of representatives. The information shall apply only to activities which occurred during the previous calendar year. Reports shall be required from the following:

(1) The department of labor and industrial relations, and the division of workforce development of the department of economic development, who shall assemble all available data and report on all business start-ups and business failures which are fifty-one percent or more owned by women. The reports shall distinguish, as best as possible, those businesses which are sole proprietorships, partnerships, or corporations;

(2) The department of economic development, who shall assemble all available data and report on financial assistance or other incentives given to all businesses which are fifty-one percent or more owned by women. The report shall contain information relating to assistance or incentives awarded for the retention of existing businesses, the expansion of existing businesses, or the start-up of new businesses;

(3) The department of revenue, who shall assemble all available data and report on the number, gross receipts and net income of all businesses which are fifty-one percent or more owned by women. The reports shall distinguish those businesses which are sole proprietorships, partnerships or corporations;

(4) The division of purchasing of the office of administration, who shall assemble all available data and report on businesses which are fifty-one percent or more owned by women which are recipients of contracts awarded by the state of Missouri.

2. Prior to December first of each year, starting in 1990, the information described in subdivisions (1) and (2) of this subsection shall be delivered in report form to the Missouri women's council, the governor's office, the secretary of the senate, and the chief clerk of the house of representatives. The information shall apply only to activities which occurred during the previous school year. Reports shall be required from the following:

(1) The department of elementary and secondary education shall assemble all available data from the Vocational and Education Data System (VEDS) on class enrollments by Instruction Program Codes (CIP); by secondary and postsecondary schools; and, secondary, postsecondary, and adult level classes; and by gender. This data shall also be reported by classes of traditional and nontraditional occupational areas;

(2) The coordinating board for higher education shall assemble all available data and report on higher education degrees awarded by academic discipline; type of degree; type of school; and gender. All available data shall also be reported on salaries received upon completion of degree program and subsequent hire, as well as any data available on follow-up salaries.

(L. 1990 S.B. 664, A.L. 1993 H.B. 566, A.L. 2014 H.B. 1299 Revision)



Section 186.050 Humanities council, purpose — definitions.

Effective 28 Aug 1995

Title XI EDUCATION AND LIBRARIES

186.050. Humanities council, purpose — definitions. — 1. The general assembly, giving due consideration to the historical and continuing interest of the people of the state of Missouri in encouraging the educational and cultural enrichment of its residents, finds that public humanities education, including the study of history, literature and other aspects of culture, contribute significantly to such enrichment, and consequently that support of a humanities council is an important public purpose.

2. As used in sections 186.050 to 186.067, the term "humanities council" means the not-for-profit organization designated as the Missouri state affiliate of the federal agency, the National Endowment for the Humanities.

(L. 1995 H.B. 194 § 1)



Section 186.055 Missouri humanities trust fund established, funding — administration by board of trustees, members, appointment, terms — humanities council executive committee, appointment.

Effective 01 Jul 1997, see footnote

Title XI EDUCATION AND LIBRARIES

186.055. Missouri humanities trust fund established, funding — administration by board of trustees, members, appointment, terms — humanities council executive committee, appointment. — There is hereby established a special trust fund, to be known as the "Missouri Humanities Council Trust Fund", which shall consist of all moneys transferred to the fund by the board of trustees established in this section, moneys transferred to the fund pursuant to section 186.060, and any earnings resulting from the investment of moneys in the fund. The fund shall be administered by a board of trustees, consisting of the state treasurer, two members of the senate appointed by the president pro tem of the senate, two members of the house of representatives appointed by the speaker of the house and four members of the Missouri humanities council executive committee appointed by the chair of the council. Any member appointed due to such person's membership in the senate, house of representatives or humanities council shall serve only as long as such person holds the office referenced in this section. The state treasurer shall invest moneys in the fund in a manner as provided by law. Subject to appropriations, moneys in the fund shall be used solely for the promotion of the humanities in Missouri and for the administrative costs of the Missouri humanities council. The provisions of section 33.080 to the contrary notwithstanding, money in the Missouri humanities council trust fund shall not be transferred and placed to the credit of the general revenue fund.

(L. 1995 H.B. 194 § 5, A.L. 1997 H.B. 51 merged with S.B. 70)

Effective 7-1-97 (H.B. 51) 5-13-97 (S.B. 70)



Section 186.060 Operating and program expenses, how paid, limitation.

Effective 28 Aug 1999

Title XI EDUCATION AND LIBRARIES

186.060. Operating and program expenses, how paid, limitation. — Subject to appropriation from general revenue, one million dollars may be appropriated to the Missouri humanities council. Grants made to the Missouri humanities council may be used for operating and programming expenses except that the administrative costs shall not exceed five percent of such funding.

(L. 1995 H.B. 194 § 3, A.L. 1999 S.B. 184)



Section 186.065 General assembly may appropriate funds, purpose — distribution of funds, when.

Effective 28 Aug 1995

Title XI EDUCATION AND LIBRARIES

186.065. General assembly may appropriate funds, purpose — distribution of funds, when. — The general assembly may appropriate funds for grants to the Missouri humanities council. State funds received pursuant to sections 186.050 to 186.067 shall be used for public humanities programming. State funds shall be distributed to the Missouri humanities council after receipt of the council's annual report of expenses for the prior fiscal year.

(L. 1995 H.B. 194 § 2)



Section 186.067 Annual report to be made by council, when, content.

Effective 28 Aug 1995

Title XI EDUCATION AND LIBRARIES

186.067. Annual report to be made by council, when, content. — If the humanities council receives any state funds pursuant to the provisions of sections 186.050 to 186.067, the council shall furnish the director of the department of economic development and the oversight division of the committee on legislative research, within sixty days after the end of each fiscal year, with an annual report and accounting of the funds received and expended by the council during the immediate prior fiscal year and may furnish recommendations and suggestions for improvement in programs and services provided pursuant to the provisions of sections 186.050 to 186.067.

(L. 1995 H.B. 194 § 4)









Title XII PUBLIC HEALTH AND WELFARE

Chapter 188 Regulation of Abortions

Chapter Cross References



Section 188.010 Intent of general assembly.

Effective 28 Aug 1986

Title XII PUBLIC HEALTH AND WELFARE

188.010. Intent of general assembly. — It is the intention of the general assembly of the state of Missouri to grant the right to life to all humans, born and unborn, and to regulate abortion to the full extent permitted by the Constitution of the United States, decisions of the United States Supreme Court, and federal statutes.

(L. 1974 H.B. 1211 § 1, A.L. 1986 H.B. 1596)



Section 188.015 Definitions.

Effective 28 Aug 2011

Title XII PUBLIC HEALTH AND WELFARE

188.015. Definitions. — As used in this chapter, the following terms mean:

(1) "Abortion":

(a) The act of using or prescribing any instrument, device, medicine, drug, or any other means or substance with the intent to destroy the life of an embryo or fetus in his or her mother's womb; or

(b) The intentional termination of the pregnancy of a mother by using or prescribing any instrument, device, medicine, drug, or other means or substance with an intention other than to increase the probability of a live birth or to remove a dead or dying unborn child;

(2) "Abortion facility", a clinic, physician's office, or any other place or facility in which abortions are performed or induced other than a hospital;

(3) "Conception", the fertilization of the ovum of a female by a sperm of a male;

(4) "Department", the department of health and senior services;

(5) "Gestational age", length of pregnancy as measured from the first day of the woman's last menstrual period;

(6) "Medical emergency", a condition which, based on reasonable medical judgment, so complicates the medical condition of a pregnant woman as to necessitate the immediate abortion of her pregnancy to avert the death of the pregnant woman or for which a delay will create a serious risk of substantial and irreversible physical impairment of a major bodily function of the pregnant woman;

(7) "Physician", any person licensed to practice medicine in this state by the state board of registration for the healing arts;

(8) "Reasonable medical judgment", a medical judgment that would be made by a reasonably prudent physician, knowledgeable about the case and the treatment possibilities with respect to the medical conditions involved;

(9) "Unborn child", the offspring of human beings from the moment of conception until birth and at every stage of its biological development, including the human conceptus, zygote, morula, blastocyst, embryo, and fetus;

(10) "Viability" or "viable", that stage of fetal development when the life of the unborn child may be continued indefinitely outside the womb by natural or artificial life-supportive systems.

(L. 1974 H.B. 1211 § 2, A.L. 1979 H.B. 523, et al., A.L. 1986 H.B. 1596, A.L. 2007 H.B. 1055, A.L. 2011 H.B. 213 merged with S.B. 65)

CROSS REFERENCE:

Life begins at conception, 1.205



Section 188.020 Physician, required to perform.

Effective 29 Jun 1979, see footnote

Title XII PUBLIC HEALTH AND WELFARE

188.020. Physician, required to perform. — No person shall perform or induce an abortion except a physician.

(L. 1974 H.B. 1211 § 3, A.L. 1979 H.B. 523, et al.)

Effective 6-29-79



Section 188.021 RU-486, administration of, requirements — limitation on prescribing certain abortion-inducing drugs and chemicals, when, complication plan required — rulemaking authority.

Effective 24 Oct 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

188.021. RU-486, administration of, requirements — limitation on prescribing certain abortion-inducing drugs and chemicals, when, complication plan required — rulemaking authority. — 1. When RU-486 (mifepristone) or any drug or chemical is used for the purpose of inducing an abortion, the initial dose of the drug or chemical shall be administered in the same room and in the physical presence of the physician who prescribed, dispensed, or otherwise provided the drug or chemical to the patient. The physician inducing the abortion, or a person acting on such physician’s behalf, shall make all reasonable efforts to ensure that the patient returns after the administration or use of RU-486 or any drug or chemical for a follow-up visit unless such termination of the pregnancy has already been confirmed and the patient’s medical condition has been assessed by a licensed physician prior to discharge.

2. When the Food and Drug Administration label of any drug or chemical used for the purpose of inducing an abortion includes any clinical study in which more than one percent of those administered the drug or chemical required surgical intervention after its administration, no physician may prescribe or administer such drug or chemical to any patient without first obtaining approval from the department of health and senior services of a complication plan from the physician for administration of the drug or chemical to any patient. The complication plan shall include any information deemed necessary by the department to ensure the safety of any patient suffering complications as a result of the administration of the drug or chemical in question. No complication plan shall be required where the patient is administered the drug in a medical emergency at a hospital and is then treated as an inpatient at a hospital under medical monitoring by the hospital until the abortion is completed.

3. The department may adopt rules, regulations, and standards governing complication plans to ensure that patients undergoing abortions induced by drugs or chemicals have access to safe and reliable care. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after October 24, 2017, shall be invalid and void.

(L. 2013 H.B. 400, A.L. 2017 2d Ex. Sess. S.B. 5)

Effective 10-24-17



Section 188.023 Reports of rape or under age eighteen sexual abuse, required to report, how.

Effective 28 Aug 2013

Title XII PUBLIC HEALTH AND WELFARE

188.023. Reports of rape or under age eighteen sexual abuse, required to report, how. — Any licensed health care professional who delivers a baby or performs an abortion, who has prima facie evidence that a patient has been the victim of statutory rape in the first degree or statutory rape in the second degree, or if the patient is under the age of eighteen, that he or she has been a victim of sexual abuse, including rape in the first or second degree, or incest, shall be required to report such offenses in the same manner as provided for by section 210.115.

(L. 2006 H.B. 1698, et al., A.L. 2013 H.B. 215)



Section 188.025 Hospital required, when.

Effective 28 Aug 1986

Title XII PUBLIC HEALTH AND WELFARE

188.025. Hospital required, when. — Every abortion performed at sixteen weeks gestational age or later shall be performed in a hospital.

(L. 1974 H.B. 1211 § 4, A.L. 1979 H.B. 523, et al., A.L. 1986 H.B. 1596)

(1981) A requirement that second trimester dilation and evacuation abortions be performed in hospital is unconstitutional because the court found that an outpatient procedure was no more dangerous to maternal health than a hospital procedure while being far less expensive. Planned Parenthood v. Ashcroft (8th Cir.), 664 F.2d 687.

(1983) The second-trimester hospitalization requirement of this statute is unconstitutional because it unreasonably infringes upon a woman's constitutional right to obtain an abortion. Planned Parenthood of Kansas City, Mo. v. Ashcroft, 103 S.Ct. 2517.

(1987) United States District Court for the Western District of Missouri Central Division, on March 17, 1987, held that section 188.025 was unconstitutional and the state was permanently enjoined from enforcing this provision. Reproductive Health Services v. William L. Webster, 655 F.Supp. 1300 (W.D. Mo.).

(1988) United States Court of Appeals for the Eighth Circuit affirmed the district court's judgment that this section is unconstitutional. Reproductive Health Services v. William L. Webster, 851 F.2d 1071 (8th Cir.).



Section 188.027 Consent, voluntary and informed, required — procedure, contents — information to be presented in person — alleviation of pain, requirements — information on risks — medical emergency, procedure — payment prohibited, when — written materials required, when — emergency rules authorized — waiting period restrained or enjoined, effect of.

Effective 24 Oct 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

188.027. Consent, voluntary and informed, required — procedure, contents — information to be presented in person — alleviation of pain, requirements — information on risks — medical emergency, procedure — payment prohibited, when — written materials required, when — emergency rules authorized — waiting period restrained or enjoined, effect of. — 1. Except in the case of medical emergency, no abortion shall be performed or induced on a woman without her voluntary and informed consent, given freely and without coercion. Consent to an abortion is voluntary and informed and given freely and without coercion if, and only if, at least seventy-two hours prior to the abortion:

(1) The physician who is to perform or induce the abortion, a qualified professional, or the referring physician has informed the woman orally, reduced to writing, and in person, of the following:

(a) The name of the physician who will perform or induce the abortion;

(b) Medically accurate information that a reasonable patient would consider material to the decision of whether or not to undergo the abortion, including:

a. A description of the proposed abortion method;

b. The immediate and long-term medical risks to the woman associated with the proposed abortion method including, but not limited to, infection, hemorrhage, cervical tear or uterine perforation, harm to subsequent pregnancies or the ability to carry a subsequent child to term, and possible adverse psychological effects associated with the abortion; and

c. The immediate and long-term medical risks to the woman, in light of the anesthesia and medication that is to be administered, the unborn child’s gestational age, and the woman’s medical history and medical condition;

(c) Alternatives to the abortion which shall include making the woman aware that information and materials shall be provided to her detailing such alternatives to the abortion;

(d) A statement that the physician performing or inducing the abortion is available for any questions concerning the abortion, together with the telephone number that the physician may be later reached to answer any questions that the woman may have;

(e) The location of the hospital that offers obstetrical or gynecological care located within thirty miles of the location where the abortion is performed or induced and at which the physician performing or inducing the abortion has clinical privileges and where the woman may receive follow-up care by the physician if complications arise;

(f) The gestational age of the unborn child at the time the abortion is to be performed or induced; and

(g) The anatomical and physiological characteristics of the unborn child at the time the abortion is to be performed or induced;

(2) The physician who is to perform or induce the abortion or a qualified professional has presented the woman, in person, printed materials provided by the department, which describe the probable anatomical and physiological characteristics of the unborn child at two-week gestational increments from conception to full term, including color photographs or images of the developing unborn child at two-week gestational increments. Such descriptions shall include information about brain and heart functions, the presence of external members and internal organs during the applicable stages of development and information on when the unborn child is viable. The printed materials shall prominently display the following statement: “The life of each human being begins at conception. Abortion will terminate the life of a separate, unique, living human being.”;

(3) The physician who is to perform or induce the abortion, a qualified professional, or the referring physician has presented the woman, in person, printed materials provided by the department, which describe the various surgical and drug-induced methods of abortion relevant to the stage of pregnancy, as well as the immediate and long-term medical risks commonly associated with each abortion method including, but not limited to, infection, hemorrhage, cervical tear or uterine perforation, harm to subsequent pregnancies or the ability to carry a subsequent child to term, and the possible adverse psychological effects associated with an abortion;

(4) The physician who is to perform or induce the abortion or a qualified professional shall provide the woman with the opportunity to view at least seventy-two hours prior to the abortion an active ultrasound of the unborn child and hear the heartbeat of the unborn child if the heartbeat is audible. The woman shall be provided with a geographically indexed list maintained by the department of health care providers, facilities, and clinics that perform ultrasounds, including those that offer ultrasound services free of charge. Such materials shall provide contact information for each provider, facility, or clinic including telephone numbers and, if available, website addresses. Should the woman decide to obtain an ultrasound from a provider, facility, or clinic other than the abortion facility, the woman shall be offered a reasonable time to obtain the ultrasound examination before the date and time set for performing or inducing an abortion. The person conducting the ultrasound shall ensure that the active ultrasound image is of a quality consistent with standard medical practice in the community, contains the dimensions of the unborn child, and accurately portrays the presence of external members and internal organs, if present or viewable, of the unborn child. The auscultation of fetal heart tone must also be of a quality consistent with standard medical practice in the community. If the woman chooses to view the ultrasound or hear the heartbeat or both at the abortion facility, the viewing or hearing or both shall be provided to her at the abortion facility at least seventy-two hours prior to the abortion being performed or induced;

(5) Prior to an abortion being performed or induced on an unborn child of twenty-two weeks gestational age or older, the physician who is to perform or induce the abortion or a qualified professional has presented the woman, in person, printed materials provided by the department that offer information on the possibility of the abortion causing pain to the unborn child. This information shall include, but need not be limited to, the following:

(a) At least by twenty-two weeks of gestational age, the unborn child possesses all the anatomical structures, including pain receptors, spinal cord, nerve tracts, thalamus, and cortex, that are necessary in order to feel pain;

(b) A description of the actual steps in the abortion procedure to be performed or induced, and at which steps the abortion procedure could be painful to the unborn child;

(c) There is evidence that by twenty-two weeks of gestational age, unborn children seek to evade certain stimuli in a manner that in an infant or an adult would be interpreted as a response to pain;

(d) Anesthesia is given to unborn children who are twenty-two weeks or more gestational age who undergo prenatal surgery;

(e) Anesthesia is given to premature children who are twenty-two weeks or more gestational age who undergo surgery;

(f) Anesthesia or an analgesic is available in order to minimize or alleviate the pain to the unborn child;

(6) The physician who is to perform or induce the abortion or a qualified professional has presented the woman, in person, printed materials provided by the department explaining to the woman alternatives to abortion she may wish to consider. Such materials shall:

(a) Identify on a geographical basis public and private agencies available to assist a woman in carrying her unborn child to term, and to assist her in caring for her dependent child or placing her child for adoption, including agencies commonly known and generally referred to as pregnancy resource centers, crisis pregnancy centers, maternity homes, and adoption agencies. Such materials shall provide a comprehensive list by geographical area of the agencies, a description of the services they offer, and the telephone numbers and addresses of the agencies; provided that such materials shall not include any programs, services, organizations, or affiliates of organizations that perform or induce, or assist in the performing or inducing of, abortions or that refer for abortions;

(b) Explain the Missouri alternatives to abortion services program under section 188.325, and any other programs and services available to pregnant women and mothers of newborn children offered by public or private agencies which assist a woman in carrying her unborn child to term and assist her in caring for her dependent child or placing her child for adoption, including but not limited to prenatal care; maternal health care; newborn or infant care; mental health services; professional counseling services; housing programs; utility assistance; transportation services; food, clothing, and supplies related to pregnancy; parenting skills; educational programs; job training and placement services; drug and alcohol testing and treatment; and adoption assistance;

(c) Identify the state website for the Missouri alternatives to abortion services program under section 188.325, and any toll-free number established by the state operated in conjunction with the program;

(d) Prominently display the statement: “There are public and private agencies willing and able to help you carry your child to term, and to assist you and your child after your child is born, whether you choose to keep your child or place him or her for adoption. The state of Missouri encourages you to contact those agencies before making a final decision about abortion. State law requires that your physician or a qualified professional give you the opportunity to call agencies like these before you undergo an abortion.”;

(7) The physician who is to perform or induce the abortion or a qualified professional has presented the woman, in person, printed materials provided by the department explaining that the father of the unborn child is liable to assist in the support of the child, even in instances where he has offered to pay for the abortion. Such materials shall include information on the legal duties and support obligations of the father of a child, including, but not limited to, child support payments, and the fact that paternity may be established by the father’s name on a birth certificate or statement of paternity, or by court action. Such printed materials shall also state that more information concerning paternity establishment and child support services and enforcement may be obtained by calling the family support division within the Missouri department of social services; and

(8) The physician who is to perform or induce the abortion or a qualified professional shall inform the woman that she is free to withhold or withdraw her consent to the abortion at any time without affecting her right to future care or treatment and without the loss of any state or federally funded benefits to which she might otherwise be entitled.

2. All information required to be provided to a woman considering abortion by subsection 1 of this section shall be presented to the woman individually, in the physical presence of the woman and in a private room, to protect her privacy, to maintain the confidentiality of her decision, to ensure that the information focuses on her individual circumstances, to ensure she has an adequate opportunity to ask questions, and to ensure that she is not a victim of coerced abortion. Should a woman be unable to read materials provided to her, they shall be read to her. Should a woman need an interpreter to understand the information presented in the written materials, an interpreter shall be provided to her. Should a woman ask questions concerning any of the information or materials, answers shall be provided in a language she can understand.

3. No abortion shall be performed or induced unless and until the woman upon whom the abortion is to be performed or induced certifies in writing on a checklist form provided by the department that she has been presented all the information required in subsection 1 of this section, that she has been provided the opportunity to view an active ultrasound image of the unborn child and hear the heartbeat of the unborn child if it is audible, and that she further certifies that she gives her voluntary and informed consent, freely and without coercion, to the abortion procedure.

4. No abortion shall be performed or induced on an unborn child of twenty-two weeks gestational age or older unless and until the woman upon whom the abortion is to be performed or induced has been provided the opportunity to choose to have an anesthetic or analgesic administered to eliminate or alleviate pain to the unborn child caused by the particular method of abortion to be performed or induced. The administration of anesthesia or analgesics shall be performed in a manner consistent with standard medical practice in the community.

5. No physician shall perform or induce an abortion unless and until the physician has obtained from the woman her voluntary and informed consent given freely and without coercion. If the physician has reason to believe that the woman is being coerced into having an abortion, the physician or qualified professional shall inform the woman that services are available for her and shall provide her with private access to a telephone and information about such services, including but not limited to the following:

(1) Rape crisis centers, as defined in section 455.003;

(2) Shelters for victims of domestic violence, as defined in section 455.200; and

(3) Orders of protection, pursuant to chapter 455.

6. The physician who is to perform or induce the abortion shall, at least seventy-two hours prior to such procedure, inform the woman orally and in person of:

(1) The immediate and long-term medical risks to the woman associated with the proposed abortion method including, but not limited to, infection, hemorrhage, cervical tear or uterine perforation, harm to subsequent pregnancies or the ability to carry a subsequent child to term, and possible adverse psychological effects associated with the abortion; and

(2) The immediate and long-term medical risks to the woman, in light of the anesthesia and medication that is to be administered, the unborn child’s gestational age, and the woman’s medical history and medical conditions.

7. No physician shall perform or induce an abortion unless and until the physician has received and signed a copy of the form prescribed in subsection 3 of this section. The physician shall retain a copy of the form in the patient’s medical record.

8. In the event of a medical emergency as provided by section 188.039, the physician who performed or induced the abortion shall clearly certify in writing the nature and circumstances of the medical emergency. This certification shall be signed by the physician who performed or induced the abortion, and shall be maintained under section 188.060.

9. No person or entity shall require, obtain, or accept payment for an abortion from or on behalf of a patient until at least seventy-two hours have passed since the time that the information required by subsection 1 of this section has been provided to the patient. Nothing in this subsection shall prohibit a person or entity from notifying the patient that payment for the abortion will be required after the seventy-two-hour period has expired if she voluntarily chooses to have the abortion.

10. The term “qualified professional” as used in this section shall refer to a physician, physician assistant, registered nurse, licensed practical nurse, psychologist, licensed professional counselor, or licensed social worker, licensed or registered under chapter 334, 335, or 337, acting under the supervision of the physician performing or inducing the abortion, and acting within the course and scope of his or her authority provided by law. The provisions of this section shall not be construed to in any way expand the authority otherwise provided by law relating to the licensure, registration, or scope of practice of any such qualified professional.

11. By November 30, 2010, the department shall produce the written materials and forms described in this section. Any written materials produced shall be printed in a typeface large enough to be clearly legible. All information shall be presented in an objective, unbiased manner designed to convey only accurate scientific and medical information. The department shall furnish the written materials and forms at no cost and in sufficient quantity to any person who performs or induces abortions, or to any hospital or facility that provides abortions. The department shall make all information required by subsection 1 of this section available to the public through its department website. The department shall maintain a toll-free, twenty-four-hour hotline telephone number where a caller can obtain information on a regional basis concerning the agencies and services described in subsection 1 of this section. No identifying information regarding persons who use the website shall be collected or maintained. The department shall monitor the website on a regular basis to prevent tampering and correct any operational deficiencies.

12. In order to preserve the compelling interest of the state to ensure that the choice to consent to an abortion is voluntary and informed, and given freely and without coercion, the department shall use the procedures for adoption of emergency rules under section 536.025 in order to promulgate all necessary rules, forms, and other necessary material to implement this section by November 30, 2010.

13. If the provisions in subsections 1 and 9 of this section requiring a seventy-two-hour waiting period for an abortion are ever temporarily or permanently restrained or enjoined by judicial order, then the waiting period for an abortion shall be twenty-four hours; provided, however, that if such temporary or permanent restraining order or injunction is stayed or dissolved, or otherwise ceases to have effect, the waiting period for an abortion shall be seventy-two hours.

(L. 1979 H.B. 523, et al., A.L. 2010 S.B. 793, A.L. 2014 H.B. 1307 & 1313, A.L. 2017 2d Ex. Sess. S.B. 5)

Effective 10-24-17

(2016) Admitting privileges provision is substantially similar to Texas statute held to violate the federal Constitution by placing a substantial obstacle in path of women seeking a previability abortion and by constituting an undue burden on abortion access. Whole Woman's Health v. Hellerstedt, Case No. 15-274, 579 U.S. _____ (2016), (U.S.Sup.Ct.).



Section 188.028 Minors, abortion requirements and procedure.

Effective 28 Aug 1986

Title XII PUBLIC HEALTH AND WELFARE

188.028. Minors, abortion requirements and procedure. — 1. No person shall knowingly perform an abortion upon a pregnant woman under the age of eighteen years unless:

(1) The attending physician has secured the informed written consent of the minor and one parent or guardian; or

(2) The minor is emancipated and the attending physician has received the informed written consent of the minor; or

(3) The minor has been granted the right to self-consent to the abortion by court order pursuant to subsection 2 of this section, and the attending physician has received the informed written consent of the minor; or

(4) The minor has been granted consent to the abortion by court order, and the court has given its informed written consent in accordance with subsection 2 of this section, and the minor is having the abortion willingly, in compliance with subsection 3 of this section.

2. The right of a minor to self-consent to an abortion under subdivision (3) of subsection 1 of this section or court consent under subdivision (4) of subsection 1 of this section may be granted by a court pursuant to the following procedures:

(1) The minor or next friend shall make an application to the juvenile court which shall assist the minor or next friend in preparing the petition and notices required pursuant to this section. The minor or the next friend of the minor shall thereafter file a petition setting forth the initials of the minor; the age of the minor; the names and addresses of each parent, guardian, or, if the minor's parents are deceased and no guardian has been appointed, any other person standing in loco parentis of the minor; that the minor has been fully informed of the risks and consequences of the abortion; that the minor is of sound mind and has sufficient intellectual capacity to consent to the abortion; that, if the court does not grant the minor majority rights for the purpose of consent to the abortion, the court should find that the abortion is in the best interest of the minor and give judicial consent to the abortion; that the court should appoint a guardian ad litem of the child; and if the minor does not have private counsel, that the court should appoint counsel. The petition shall be signed by the minor or the next friend;

(2) A hearing on the merits of the petition, to be held on the record, shall be held as soon as possible within five days of the filing of the petition. If any party is unable to afford counsel, the court shall appoint counsel at least twenty-four hours before the time of the hearing. At the hearing, the court shall hear evidence relating to the emotional development, maturity, intellect and understanding of the minor; the nature, possible consequences, and alternatives to the abortion; and any other evidence that the court may find useful in determining whether the minor should be granted majority rights for the purpose of consenting to the abortion or whether the abortion is in the best interests of the minor;

(3) In the decree, the court shall for good cause:

(a) Grant the petition for majority rights for the purpose of consenting to the abortion; or

(b) Find the abortion to be in the best interests of the minor and give judicial consent to the abortion, setting forth the grounds for so finding; or

(c) Deny the petition, setting forth the grounds on which the petition is denied;

(4) If the petition is allowed, the informed consent of the minor, pursuant to a court grant of majority rights, or the judicial consent, shall bar an action by the parents or guardian of the minor on the grounds of battery of the minor by those performing the abortion. The immunity granted shall only extend to the performance of the abortion in accordance herewith and any necessary accompanying services which are performed in a competent manner. The costs of the action shall be borne by the parties;

(5) An appeal from an order issued under the provisions of this section may be taken to the court of appeals of this state by the minor or by a parent or guardian of the minor. The notice of intent to appeal shall be given within twenty-four hours from the date of issuance of the order. The record on appeal shall be completed and the appeal shall be perfected within five days from the filing of notice to appeal. Because time may be of the essence regarding the performance of the abortion, the supreme court of this state shall, by court rule, provide for expedited appellate review of cases appealed under this section.

3. If a minor desires an abortion, then she shall be orally informed of and, if possible, sign the written consent required by section 188.039 in the same manner as an adult person. No abortion shall be performed on any minor against her will, except that an abortion may be performed against the will of a minor pursuant to a court order described in subdivision (4) of subsection 1 of this section that the abortion is necessary to preserve the life of the minor.

(L. 1979 H.B. 523, et al., A.L. 1986 H.B. 1596)

(1981) Provisions of statute requiring notice to parents of all minors seeking abortions is unconstitutional because it requires notice to the parents of minors who are mature or minors for whom it is not in their best interest to give notice. Planned Parenthood v. Ashcroft (8th Cir.) 655 F.2d 848.

(1983) Statute requiring minors to obtain parental or judicial consent to obtain an abortion is constitutional as interpreted in Planned Parenthood v. Ashcroft, 655 F.2d 848 (8th Cir. 1981). Planned Parenthood of Kansas City, Mo. v. Ashcroft, 103 S.Ct. 2517.

(1985) Requirement that unemancipated minor secure parental consent or court ordered right to self-consent in order to obtain abortion is constitutional. C.L.G. v. Webster, 616 F.Supp. 1182 (D.C. Mo.).

(1986) This section held constitutionally valid. T.L.J. v. Webster, 792 F.2d 734 (8th Cir.).



Section 188.030 Abortion of viable unborn child prohibited, exceptions — physician duties — violations, penalty — severability — right of intervention, when.

Effective 24 Oct 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

188.030. Abortion of viable unborn child prohibited, exceptions — physician duties — violations, penalty — severability — right of intervention, when. — 1. Except in the case of a medical emergency, no abortion of a viable unborn child shall be performed or induced unless the abortion is necessary to preserve the life of the pregnant woman whose life is endangered by a physical disorder, physical illness, or physical injury, including a life-endangering physical condition caused by or arising from the pregnancy itself, or when continuation of the pregnancy will create a serious risk of substantial and irreversible physical impairment of a major bodily function of the pregnant woman. For purposes of this section, “major bodily function” includes, but is not limited to, functions of the immune system, normal cell growth, digestive, bowel, bladder, neurological, brain, respiratory, circulatory, endocrine, and reproductive functions.

2. Except in the case of a medical emergency:

(1) Prior to performing or inducing an abortion upon a woman, the physician shall determine the gestational age of the unborn child in a manner consistent with accepted obstetrical and neonatal practices and standards. In making such determination, the physician shall make such inquiries of the pregnant woman and perform or cause to be performed such medical examinations, imaging studies, and tests as a reasonably prudent physician, knowledgeable about the medical facts and conditions of both the woman and the unborn child involved, would consider necessary to perform and consider in making an accurate diagnosis with respect to gestational age;

(2) If the physician determines that the gestational age of the unborn child is twenty weeks or more, prior to performing or inducing an abortion upon the woman, the physician shall determine if the unborn child is viable by using and exercising that degree of care, skill, and proficiency commonly exercised by a skillful, careful, and prudent physician. In making this determination of viability, the physician shall perform or cause to be performed such medical examinations and tests as are necessary to make a finding of the gestational age, weight, and lung maturity of the unborn child and shall enter such findings and determination of viability in the medical record of the woman;

(3) If the physician determines that the gestational age of the unborn child is twenty weeks or more, and further determines that the unborn child is not viable and performs or induces an abortion upon the woman, the physician shall report such findings and determinations and the reasons for such determinations to the health care facility in which the abortion is performed and to the state board of registration for the healing arts, and shall enter such findings and determinations in the medical records of the woman and in the individual abortion report submitted to the department under section 188.052;

(4) (a) If the physician determines that the unborn child is viable, the physician shall not perform or induce an abortion upon the woman unless the abortion is necessary to preserve the life of the pregnant woman or that a continuation of the pregnancy will create a serious risk of substantial and irreversible physical impairment of a major bodily function of the woman.

(b) Before a physician may proceed with performing or inducing an abortion upon a woman when it has been determined that the unborn child is viable, the physician shall first certify in writing the medical threat posed to the life of the pregnant woman, or the medical reasons that continuation of the pregnancy would cause a serious risk of substantial and irreversible physical impairment of a major bodily function of the pregnant woman. Upon completion of the abortion, the physician shall report the reasons and determinations for the abortion of a viable unborn child to the health care facility in which the abortion is performed and to the state board of registration for the healing arts, and shall enter such findings and determinations in the medical record of the woman and in the individual abortion report submitted to the department under section 188.052.

(c) Before a physician may proceed with performing or inducing an abortion upon a woman when it has been determined that the unborn child is viable, the physician who is to perform the abortion shall obtain the agreement of a second physician with knowledge of accepted obstetrical and neonatal practices and standards who shall concur that the abortion is necessary to preserve the life of the pregnant woman, or that continuation of the pregnancy would cause a serious risk of substantial and irreversible physical impairment of a major bodily function of the pregnant woman. This second physician shall also report such reasons and determinations to the health care facility in which the abortion is to be performed and to the state board of registration for the healing arts, and shall enter such findings and determinations in the medical record of the woman and the individual abortion report submitted to the department under section 188.052. The second physician shall not have any legal or financial affiliation or relationship with the physician performing or inducing the abortion, except that such prohibition shall not apply to physicians whose legal or financial affiliation or relationship is a result of being employed by or having staff privileges at the same hospital as the term “hospital” is defined in section 197.020.

(d) Any physician who performs or induces an abortion upon a woman when it has been determined that the unborn child is viable shall utilize the available method or technique of abortion most likely to preserve the life or health of the unborn child. In cases where the method or technique of abortion most likely to preserve the life or health of the unborn child would present a greater risk to the life or health of the woman than another legally permitted and available method or technique, the physician may utilize such other method or technique. In all cases where the physician performs an abortion upon a viable unborn child, the physician shall certify in writing the available method or techniques considered and the reasons for choosing the method or technique employed.

(e) No physician shall perform or induce an abortion upon a woman when it has been determined that the unborn child is viable unless there is in attendance a physician other than the physician performing or inducing the abortion who shall take control of and provide immediate medical care for a child born as a result of the abortion. During the performance of the abortion, the physician performing it, and subsequent to the abortion, the physician required to be in attendance, shall take all reasonable steps in keeping with good medical practice, consistent with the procedure used, to preserve the life or health of the viable unborn child; provided that it does not pose an increased risk to the life of the woman or does not pose an increased risk of substantial and irreversible physical impairment of a major bodily function of the woman.

3. Any person who knowingly performs or induces an abortion of an unborn child in violation of the provisions of this section is guilty of a class D felony, and, upon a finding of guilt or plea of guilty, shall be imprisoned for a term of not less than one year, and, notwithstanding the provisions of section 558.002, shall be fined not less than ten thousand nor more than fifty thousand dollars.

4. Any physician who pleads guilty to or is found guilty of performing or inducing an abortion of an unborn child in violation of this section shall be subject to suspension or revocation of his or her license to practice medicine in the state of Missouri by the state board of registration for the healing arts under the provisions of sections 334.100 and 334.103.

5. Any hospital licensed in the state of Missouri that knowingly allows an abortion of an unborn child to be performed or induced in violation of this section may be subject to suspension or revocation of its license under the provisions of section 197.070.

6. Any abortion facility licensed in the state of Missouri that knowingly allows an abortion of an unborn child to be performed or induced in violation of this section may be subject to suspension or revocation of its license under the provisions of section 197.220.

7. A woman upon whom an abortion is performed or induced in violation of this section shall not be prosecuted for a conspiracy to violate the provisions of this section.

8. Nothing in this section shall be construed as creating or recognizing a right to abortion, nor is it the intention of this section to make lawful any abortion that is currently unlawful.

9. It is the intent of the legislature that this section be severable as noted in section 1.140. In the event that any section, subsection, subdivision, paragraph, sentence, or clause of this section be declared invalid under the Constitution of the United States or the Constitution of the State of Missouri, it is the intent of the legislature that the remaining provisions of this section remain in force and effect as far as capable of being carried into execution as intended by the legislature.

10. The general assembly may, by concurrent resolution, appoint one or more of its members who sponsored or co-sponsored this act in his or her official capacity to intervene as a matter of right in any case in which the constitutionality of this law is challenged.

(L. 1974 H.B. 1211 § 5, A.L. 1979 H.B. 523, et al., A.L. 2011 H.B. 213 merged with S.B. 65, A.L. 2014 S.B. 491, A.L. 2014 H.B. 1371, A.L. 2017 2d Ex. Sess. S.B. 5)

Effective 10-24-17

(1983) Requirement of a second doctor during a second-trimester abortion is constitutional. Planned Parenthood of Kansas City, Mo. v. Ashcroft, 103 S.Ct. 2517.



Section 188.031 Next friend defined for purposes of the procedure for a minor to obtain an abortion.

Effective 15 Sep 2005, see footnote

Title XII PUBLIC HEALTH AND WELFARE

188.031. Next friend defined for purposes of the procedure for a minor to obtain an abortion. — For purposes of section 188.028, the term "next friend" shall not include another minor child, or any entity or person in an individual or representative capacity that has a financial interest or potential gain from the proposed abortion, or any employee of or volunteer for such entity or person.

(L. 2005 1st Ex. Sess. S.B. 1)

Effective 9-15-05



Section 188.035 Death of child aborted alive deemed murder in second degree, when.

Effective 29 Jun 1979, see footnote

Title XII PUBLIC HEALTH AND WELFARE

188.035. Death of child aborted alive deemed murder in second degree, when. — Whoever, with intent to do so, shall take the life of a child aborted alive, shall be guilty of murder of the second degree.

(L. 1974 H.B. 1211 § 6, A.L. 1979 H.B. 523, et al.)

Effective 6-29-79



Section 188.036 Prohibited abortions, those done with intent to use fetal organs or tissue for transplant, experiments or for consideration, exceptions.

Effective 28 Aug 1988

Title XII PUBLIC HEALTH AND WELFARE

188.036. Prohibited abortions, those done with intent to use fetal organs or tissue for transplant, experiments or for consideration, exceptions. — 1. No physician shall perform an abortion on a woman if the physician knows that the woman conceived the unborn child for the purpose of providing fetal organs or tissue for medical transplantation to herself or another, and the physician knows that the woman intends to procure the abortion to utilize those organs or tissue for such use for herself or another.

2. No person shall utilize the fetal organs or tissue resulting from an abortion for medical transplantation, if the person knows that the abortion was procured for the purpose of utilizing those organs or tissue for such use.

3. No person shall offer any inducement, monetary or otherwise, to a woman or a prospective father of an unborn child for the purpose of conceiving an unborn child for the medical, scientific, experimental or therapeutic use of the fetal organs or tissue.

4. No person shall offer any inducement, monetary or otherwise, to the mother or father of an unborn child for the purpose of procuring an abortion for the medical, scientific, experimental or therapeutic use of the fetal organs or tissue.

5. No person shall knowingly offer or receive any valuable consideration for the fetal organs or tissue resulting from an abortion, provided that nothing in this subsection shall prohibit payment for burial or other final disposition of the fetal remains, or payment for a pathological examination, autopsy or postmortem examination of the fetal remains.

6. If any provision in this section or the application thereof to any person, circumstance or period of gestation is held invalid, such invalidity shall not affect the provisions or applications which can be given effect without the invalid provision or application, and to this end the provisions of this section are declared severable.

(L. 1988 H.B. 1479)



Section 188.037 Experimentation with fetus, or child aborted alive, prohibited, exception.

Effective 29 Jun 1979, see footnote

Title XII PUBLIC HEALTH AND WELFARE

188.037. Experimentation with fetus, or child aborted alive, prohibited, exception. — No person shall use any fetus or child aborted alive for any type of scientific, research, laboratory or other kind of experimentation either prior to or subsequent to any abortion procedure except as necessary to protect or preserve the life and health of such fetus or child aborted alive.

(L. 1979 H.B. 523, et al.)

Effective 6-29-79



Section 188.039 Seventy-two hour waiting period for abortions required — medical emergency exception, definition — informed consent requirements — department to provide model consent forms — waiting period restrained or enjoined, effect of.

Effective 24 Oct 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

188.039. Seventy-two hour waiting period for abortions required — medical emergency exception, definition — informed consent requirements — department to provide model consent forms — waiting period restrained or enjoined, effect of. — 1. For purposes of this section, “medical emergency” means a condition which, on the basis of the physician’s good faith clinical judgment, so complicates the medical condition of a pregnant woman as to necessitate the immediate abortion of her pregnancy to avert her death or for which a delay will create a serious risk of substantial and irreversible impairment of a major bodily function.

2. Except in the case of medical emergency, no person shall perform or induce an abortion unless at least seventy-two hours prior thereto the physician who is to perform or induce the abortion, a qualified professional, or the referring physician has conferred with the patient and discussed with her the indicators and contraindicators, and risk factors including any physical, psychological, or situational factors for the proposed procedure and the use of medications, including but not limited to mifepristone, in light of her medical history and medical condition. For an abortion performed or an abortion induced by a drug or drugs, such conference shall take place at least seventy-two hours prior to the writing or communication of the first prescription for such drug or drugs in connection with inducing an abortion. Only one such conference shall be required for each abortion.

3. The patient shall be evaluated by the physician who is to perform or induce the abortion, a qualified professional, or the referring physician during the conference for indicators and contraindicators, risk factors including any physical, psychological, or situational factors which would predispose the patient to or increase the risk of experiencing one or more adverse physical, emotional, or other health reactions to the proposed procedure or drug or drugs in either the short or long term as compared with women who do not possess such risk factors.

4. At the end of the conference, and if the woman chooses to proceed with the abortion, the physician who is to perform or induce the abortion, a qualified professional, or the referring physician shall sign and shall cause the patient to sign a written statement that the woman gave her informed consent freely and without coercion after the physician or qualified professional had discussed with her the indicators and contraindicators, and risk factors, including any physical, psychological, or situational factors. All such executed statements shall be maintained as part of the patient’s medical file, subject to the confidentiality laws and rules of this state.

5. The director of the department of health and senior services shall disseminate a model form that physicians or qualified professionals may use as the written statement required by this section, but any lack or unavailability of such a model form shall not affect the duties of the physician or qualified professional set forth in subsections 2 to 4 of this section.

6. As used in this section, the term “qualified professional” shall refer to a physician, physician assistant, registered nurse, licensed practical nurse, psychologist, licensed professional counselor, or licensed social worker, licensed or registered under chapter 334, 335, or 337, acting under the supervision of the physician performing or inducing the abortion, and acting within the course and scope of his or her authority provided by law. The provisions of this section shall not be construed to in any way expand the authority otherwise provided by law relating to the licensure, registration, or scope of practice of any such qualified professional.

7. If the provisions in subsection 2 of this section requiring a seventy-two-hour waiting period for an abortion are ever temporarily or permanently restrained or enjoined by judicial order, then the waiting period for an abortion shall be twenty-four hours; provided, however, that if such temporary or permanent restraining order or injunction is stayed or dissolved, or otherwise ceases to have effect, the waiting period for an abortion shall be seventy-two hours.

(L. 1979 H.B. 523, et al., A.L. 1986 H.B. 1596, A.L. 2003 H.B. 156, A.L. 2010 S.B. 793, A.L. 2014 H.B. 1307 & 1313, A.L. 2017 2d Ex. Sess. S.B. 5)

Effective 10-24-17

(1987) United States District Court for the Western District of Missouri Central Division, on March 17, 1987, held that section 188.039 was unconstitutional and the state was permanently enjoined from enforcing this provision. Reproductive Health Services v. William L. Webster, 655 F.Supp. 1300 (W.D. Mo.). The portion of the order enjoining the enforcement of this section was not appealed.

(2006) Informed consent requirement is not unconstitutionally vague, and twenty-four-hour waiting period does not violate due process clause of state constitution or state constitutional rights to liberty and privacy. Reproductive Health Services of Planned Parenthood v. Nixon, 185 S.W.3d 685 (Mo.banc).



Section 188.043 Medical malpractice insurance required to perform an abortion.

Effective 01 Jan 2004, see footnote

Title XII PUBLIC HEALTH AND WELFARE

*188.043. Medical malpractice insurance required to perform an abortion. — 1. No person shall perform or induce a surgical or medical abortion unless such person has proof of medical malpractice insurance with coverage amounts of at least five hundred thousand dollars.

2. For the purpose of this section, "medical malpractice insurance" means insurance coverage against the legal liability of the insured and against loss, damage, or expense incident to a claim arising out of the death or injury of any person as a result of the negligence or malpractice in rendering professional service by any health care provider.

3. No abortion facility or hospital shall employ or engage the services of a person to perform one or more abortions if the person does not have proof of medical malpractice insurance pursuant to this section, except the abortion facility or hospital may provide medical malpractice insurance for the services of persons employed or engaged by such facility or hospital.

4. Notwithstanding the provisions of section 334.100, failure of a person to maintain the medical malpractice insurance required by this section shall be an additional ground for sanctioning of a person's license, certificate, or permit.

(L. 2003 H.B. 156)

Effective 1-01-04

*This bill was vetoed on July 9, 2003. The veto was overridden on September 11, 2003.



Section 188.047 Tissue submitted for examination — pathologist to file report, copies furnished — department to reconcile notice of abortion to tissue report — annual report required, contents — rulemaking authority.

Effective 24 Oct 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

188.047. Tissue submitted for examination — pathologist to file report, copies furnished — department to reconcile notice of abortion to tissue report — annual report required, contents — rulemaking authority. — 1. All tissue, except that tissue needed for purposes described in subsection 5 of this section, removed at the time of abortion shall be submitted within five days to a board-eligible or certified pathologist for gross and histopathological examination. The pathologist shall file a copy of the tissue report with the state department of health and senior services, and shall provide within seventy-two hours a copy of the report to the abortion facility or hospital in which the abortion was performed or induced. The pathologist’s report shall be made a part of the patient’s permanent record. If the pathological examination fails to identify evidence of a completed abortion, the pathologist shall notify the abortion facility or hospital within twenty-four hours.

2. The department shall reconcile each notice of abortion with its corresponding tissue report. If the department does not receive the notice of abortion or the tissue report, the department shall make an inquiry of the abortion facility or hospital. After such inquiry, if the hospital or abortion facility has not satisfactorily responded to said inquiry and the department finds that the abortion facility or hospital where the abortion was performed or induced was not in compliance with the provisions of this section, the department shall consider such noncompliance a deficiency requiring an unscheduled inspection of the facility to ensure the deficiency is remedied, subject to the provisions of chapter 197 regarding license suspensions, reviews, and appeals.

3. Beginning January 1, 2018, the department shall make an annual report to the general assembly. The report shall include the number of any deficiencies and inquiries by the department of each abortion facility in the calendar year and whether any deficiencies were remedied and, for each abortion facility, aggregated de-identified data about the total number of abortions performed at the facility, the termination procedures used, the number and type of complications reported for each type of termination procedure, whether the department received the tissue report for each abortion, and the existence and nature, if any, of any inconsistencies or concerns between the abortion reports submitted under section 188.052 and the tissue report submitted under this section. The report shall not contain any personal patient information the disclosure of which is prohibited by state or federal law.

4. All reports provided by the department to the general assembly under this section shall maintain confidentiality of all personal information of patients, facility personnel, and facility physicians.

5. Nothing in this section shall prohibit the utilization of fetal organs or tissue resulting from an abortion for medical or scientific purposes to determine the cause or causes of any anomaly, illness, death, or genetic condition of the fetus, the paternity of the fetus, or for law enforcement purposes.

6. The department may adopt rules, regulations, and standards governing the reports required under this section. In doing so, the department shall ensure that these reports contain all information necessary to ensure compliance with all applicable laws and regulations. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after October 24, 2017, shall be invalid and void.

(L. 1979 H.B. 523, et al., A.L. 2017 2d Ex. Sess. S.B. 5)

Effective 10-24-17

(1983) Statute requiring pathology reports following all abortions is constitutional because it is reasonably related to important health-related state concerns. Planned Parenthood of Kansas City, Mo. v. Ashcroft, 103 S.Ct. 2517.



Section 188.052 Physician's report on abortion and post-abortion care, when — department of health and senior services to publish statistics.

Effective 29 Jun 1979, see footnote

Title XII PUBLIC HEALTH AND WELFARE

188.052. Physician's report on abortion and post-abortion care, when — department of health and senior services to publish statistics. — 1. An individual abortion report for each abortion performed or induced upon a woman shall be completed by her attending physician.

2. An individual complication report for any post-abortion care performed upon a woman shall be completed by the physician providing such post-abortion care. This report shall include:

(1) The date of the abortion;

(2) The name and address of the abortion facility or hospital where the abortion was performed;

(3) The nature of the abortion complication diagnosed or treated.

3. All abortion reports shall be signed by the attending physician, and submitted to the state department of health and senior services within forty-five days from the date of the abortion. All complication reports shall be signed by the physician providing the post-abortion care and submitted to the department of health and senior services within forty-five days from the date of the post-abortion care.

4. A copy of the abortion report shall be made a part of the medical record of the patient of the facility or hospital in which the abortion was performed.

5. The state department of health and senior services shall be responsible for collecting all abortion reports and complication reports and collating and evaluating all data gathered therefrom and shall annually publish a statistical report based on such data from abortions performed in the previous calendar year.

(L. 1979 H.B. 523, et al.)

Effective 6-29-79



Section 188.055 Forms to be supplied to health facilities and physicians.

Effective 29 Jun 1979, see footnote

Title XII PUBLIC HEALTH AND WELFARE

188.055. Forms to be supplied to health facilities and physicians. — 1. Every abortion facility, hospital, and physician shall be supplied with forms by the department of health and senior services for use in regards to the consents and reports required by sections 188.010 to 188.085. A purpose and function of such consents and reports shall be the preservation of maternal health and life by adding to the sum of medical knowledge through the compilation of relevant maternal health and life data and to monitor all abortions performed to assure that they are done only under and in accordance with the provisions of the law.

2. All information obtained by physician, hospital, or abortion facility from a patient for the purpose of preparing reports to the department of health and senior services under sections 188.010 to 188.085 or reports received by the division of health shall be confidential and shall be used only for statistical purposes. Such records, however, may be inspected and health data acquired by local, state, or national public health officers.

(L. 1974 H.B. 1211 § 10, A.L. 1979 H.B. 523, et al.)

Effective 6-29-79



Section 188.060 Records to be retained for seven years.

Effective 29 Jun 1979, see footnote

Title XII PUBLIC HEALTH AND WELFARE

188.060. Records to be retained for seven years. — All medical records, reports, and other documents required to be kept under sections 188.010 to 188.085 shall be maintained in the permanent files of the abortion facility or hospital in which the abortion was performed for a period of seven years.

(L. 1974 H.B. 1211 § 11, A.L. 1979 H.B. 523, et al.)

Effective 6-29-79



Section 188.065 Revocation of license, when.

Effective 14 Jun 1974, see footnote

Title XII PUBLIC HEALTH AND WELFARE

188.065. Revocation of license, when. — Any practitioner of medicine, surgery, or nursing, or other health personnel who shall willfully and knowingly do or assist any action made unlawful by sections 188.010 to 188.085 shall be subject to having his license, application for license, or authority to practice his profession as a physician, surgeon, or nurse in the state of Missouri rejected or revoked by the appropriate state licensing board.

(L. 1974 H.B. 1211 § 12)

Effective 6-14-74



Section 188.070 Breach of confidentiality prohibited.

Effective 14 Jun 1974, see footnote

Title XII PUBLIC HEALTH AND WELFARE

188.070. Breach of confidentiality prohibited. — Any physician or other person who fails to maintain the confidentiality of any records or reports required under sections 188.010 to 188.085 is guilty of a misdemeanor and, upon conviction, shall be punished as provided by law.

(L. 1974 H.B. 1211 § 13)

Effective 6-14-74



Section 188.075 Violation of sections 188.010 to 188.085 a class A misdemeanor — affirmative defense — jurisdiction of attorney general.

Effective 24 Oct 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

188.075. Violation of sections 188.010 to 188.085 a class A misdemeanor — affirmative defense — jurisdiction of attorney general. — 1. Any person who contrary to the provisions of sections 188.010 to 188.085 knowingly performs, induces, or aids in the performance or inducing of any abortion or knowingly fails to perform any action required by sections 188.010 to 188.085 shall be guilty of a class A misdemeanor, unless a different penalty is provided for in state law, and, upon conviction, shall be punished as provided by law.

2. It shall be an affirmative defense for any person alleged to have violated any provision of this chapter that the person performed an action or did not perform an action because of a medical emergency. This affirmative defense shall be available in criminal, civil, and administrative actions or proceedings. The defendant shall have the burden of persuasion that the defense is more probably true than not.

3. The attorney general shall have concurrent original jurisdiction throughout the state, along with each prosecuting attorney and circuit attorney within their respective jurisdictions, to commence actions for a violation of any provision of this chapter, for a violation of any state law on the use of public funds for an abortion, or for a violation of any state law which regulates an abortion facility or a person who performs or induces an abortion. The attorney general, or prosecuting attorney or circuit attorney within their respective jurisdictions, may seek injunctive or other relief against any person who, or entity which, is in violation of any provision of this chapter, misuses public funds for an abortion, or violates any state law which regulates an abortion facility or a person who performs or induces an abortion.

(L. 1974 H.B. 1211 § 14, A.L. 1979 H.B. 523, et al., A.L. 2007 H.B. 1055, A.L. 2017 2d Ex. Sess. S.B. 5)

Effective 10-24-17



Section 188.080 Abortion performed by other than a physician with surgical privileges at a hospital, a felony.

Effective 15 Sep 2005, see footnote

Title XII PUBLIC HEALTH AND WELFARE

188.080. Abortion performed by other than a physician with surgical privileges at a hospital, a felony. — Any person who is not a physician who performs or induces or attempts to perform or induce an abortion on another is guilty of a class B felony, and, upon conviction, shall be punished as provided by law. Any physician performing or inducing an abortion who does not have clinical privileges at a hospital which offers obstetrical or gynecological care located within thirty miles of the location at which the abortion is performed or induced shall be guilty of a class A misdemeanor, and, upon conviction shall be punished as provided by law.

(L. 1974 H.B. 1211 § 15, A.L. 1986 H.B. 1596, A.L. 2005 1st Ex. Sess. S.B. 1)

Effective 9-15-05

(2016) Admitting privileges provision is substantially similar to Texas statute held to violate the federal Constitution by placing a substantial obstacle in path of women seeking a previability abortion and by constituting an undue burden on abortion access. Whole Woman's Health v. Hellerstedt, Case No. 15-274, 579 U.S. _____ (2016), (U.S.Sup.Ct.).



Section 188.085 Sections 188.010 to 188.085 not to be deemed exclusive of other regulations or remedies.

Effective 14 Jun 1974, see footnote

Title XII PUBLIC HEALTH AND WELFARE

188.085. Sections 188.010 to 188.085 not to be deemed exclusive of other regulations or remedies. — Nothing in sections 188.010 to 188.085 shall be construed to exempt any person, firm, or corporation from civil liability for medical malpractice for negligent acts or certification under sections 188.010 to 188.085.

(L. 1974 H.B. 1211 § 16)

Effective 6-14-74



Section 188.100 Definitions.

Effective 28 Aug 1986

Title XII PUBLIC HEALTH AND WELFARE

188.100. Definitions. — Unless the language or context clearly indicates a different meaning is intended, the following words or phrases for the purposes of sections 188.100 to 188.120 shall mean:

(1) "Employer", the state, or any political or civil subdivision thereof, or any person employing two or more persons within the state, and any person acting as an agent of the employer;

(2) "Participate in abortion", to perform, assist in, refer for, promote, procure, or counsel a woman to have an abortion not necessary to save the life of the mother; or to undergo an abortion;

(3) "Person" includes one or more individuals, partnerships, associations, organizations, corporations, legal representatives, trustees, trustees in bankruptcy, receivers, or other organized groups of persons.

(L. 1986 H.B. 1596)



Section 188.105 Discrimination by employer prohibited because of failure of employee to participate in abortion — exceptions.

Effective 28 Aug 1986

Title XII PUBLIC HEALTH AND WELFARE

188.105. Discrimination by employer prohibited because of failure of employee to participate in abortion — exceptions. — 1. It shall be unlawful:

(1) For an employer:

(a) To fail or refuse to hire or to discharge any individual, or otherwise to discriminate against any individual with respect to his or her compensation, terms, conditions, or privileges of employment, because of such individual's refusal to participate in abortion;

(b) To limit, segregate, or classify his, her, or its employees or applicants for employment in any way which would deprive or tend to deprive any individual of employment opportunities or otherwise adversely affect his or her status as an employee, because of such individual's refusal to participate in abortion;

(c) To discharge, expel, or otherwise discriminate against any person because he or she has opposed any practices forbidden under sections 188.100 to 188.120 or because he or she has filed a complaint, testified, or assisted in any legal proceeding under sections 188.100 to 188.120;

(2) For any person, whether an employer or employee, or not, to aid, abet, incite, compel, or coerce the doing of any of the acts forbidden under sections 188.100 to 188.120, or to attempt to do so.

2. Notwithstanding any other provision of sections 188.100 to 188.120, the acts proscribed in subsection 1 of this section shall not be unlawful if there can be demonstrated an inability to reasonably accommodate an individual's refusal to participate in abortion without undue hardship on the conduct of that particular business or enterprise, or in those certain instances where participation in abortion is a bona fide occupational qualification reasonably necessary to the normal operation of that particular business or enterprise.

3. Nothing contained in sections 188.100 to 188.120 shall be interpreted to require any employer to grant preferential treatment to any individual because of such individual's refusal to participate in abortion.

(L. 1986 H.B. 1596)



Section 188.110 Discrimination by colleges, universities and hospitals prohibited — no requirement to pay fees, when.

Effective 28 Aug 1986

Title XII PUBLIC HEALTH AND WELFARE

188.110. Discrimination by colleges, universities and hospitals prohibited — no requirement to pay fees, when. — 1. No public or private college, university or hospital shall discriminate against any person for refusal to participate in abortion.

2. No applicant, student, teacher, or employee of any school shall be required to pay any fees that would in whole or in part fund an abortion for any other applicant, student, teacher, or employee of that school, if the individual required to pay the fee gives written notice to the proper school authorities that it would be in violation of his or her conscience or beliefs to pay for or fund abortions. The school may require the individual to pay that part of the fees not funding abortions, if the school makes reasonable precautions and gives reasonable assurance that the fees that are paid are segregated from any fund for the payment of abortions.

(L. 1986 H.B. 1596)



Section 188.115 Severability clause.

Effective 28 Aug 1986

Title XII PUBLIC HEALTH AND WELFARE

188.115. Severability clause. — If any provision of sections 188.100 to 188.120 is found by a court of competent jurisdiction to be invalid or unconstitutional as applied to a specific person or class of persons, the provisions of sections 188.100 to 188.120 shall remain in full force and effect as to every other person or class of persons who is otherwise covered under these sections.

(L. 1986 H.B. 1596)



Section 188.120 Cause of action for violation of discrimination laws, treble damages, attorney's fees.

Effective 28 Aug 1986

Title XII PUBLIC HEALTH AND WELFARE

188.120. Cause of action for violation of discrimination laws, treble damages, attorney's fees. — Any individual injured by any person, association, corporation, or entity by reason of any action prohibited by sections 188.100 to 188.120, as now or hereafter amended, may commence a civil cause of action against the person, association, corporation, or entity who caused the injury, and shall recover treble damages, including pain and suffering, sustained by such individual, the costs of the suit and reasonable attorney's fees.

(L. 1986 H.B. 1596)



Section 188.125 Alternatives to abortion agency, intent to acknowledge certain right of — state preemption, when — actions to enforce, authorized relief — definitions.

Effective 24 Oct 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

188.125. Alternatives to abortion agency, intent to acknowledge certain right of — state preemption, when — actions to enforce, authorized relief — definitions. — 1. It is the intent of the general assembly to acknowledge the right of an alternatives to abortion agency to operate freely and engage in speech without governmental interference as protected by the Constitution of the United States and the Constitution and laws of Missouri, the right of a person not to be compelled by the government to participate in abortion contrary to his, her, or its religious beliefs or moral convictions, and that the Constitution of the United States and the Constitution and laws of Missouri shall be interpreted, construed, applied, and enforced to fully protect such rights.

2. A political subdivision of this state is preempted from enacting, adopting, maintaining, or enforcing any order, ordinance, rule, regulation, policy, or other similar measure that prohibits, restricts, limits, controls, directs, interferes with, or otherwise adversely affects an alternatives to abortion agency or its officers’, agents’, employees’, or volunteers’ operations or speech including, but not limited to, counseling, referrals, or education of, advertising or information to, or other communications with, clients, patients, other persons, or the public.

3. Nothing in subsection 2 of this section shall preclude or preempt a political subdivision of this state from exercising its lawful authority to regulate zoning or land use or to enforce a building or fire code regulation; provided that, such political subdivision treats an alternatives to abortion agency in the same manner as a similarly situated agency and that such authority is not used to circumvent the intent of subsection 2 of this section.

4. A political subdivision of this state is preempted from enacting, adopting, maintaining, or enforcing any order, ordinance, rule, regulation, policy, or other similar measure that has the purpose or effect of requiring a person to directly or indirectly participate in abortion if such participation is contrary to the religious beliefs or moral convictions of such person.

5. A political subdivision of this state is preempted from enacting, adopting, maintaining, or enforcing any order, ordinance, rule, regulation, policy, or other similar measure requiring a real estate broker, real estate salesperson, real estate broker-salesperson, appraisal firm, appraiser, as such terms are defined in chapter 339, a property owner, or any other person to buy, sell, exchange, purchase, rent, lease, advertise for, or otherwise conduct real estate transactions for, to, or with an abortion facility or for, to, or with a person for the purpose of performing or inducing an abortion not necessary to save the life of the mother, if such requirement is contrary to the religious beliefs or moral convictions of such real estate broker, real estate salesperson, real estate broker-salesperson, appraisal firm, appraiser, property owner, or other person.

6. A political subdivision of this state is preempted from enacting, adopting, maintaining, or enforcing any order, ordinance, rule, regulation, policy, or other similar measure requiring an employer, employee, health plan provider, health plan sponsor, health care provider, or any other person to provide coverage for or to participate in a health plan that includes benefits that are not otherwise required by state law.

7. In any action to enforce the provisions of this section, a court of competent jurisdiction may order injunctive or other equitable relief, recovery of damages or other legal remedies, or both, as well as payment of reasonable attorney’s fees, costs, and expenses. The relief and remedies set forth shall not be deemed exclusive and shall be in addition to any other relief or remedies permitted by law.

8. In addition to a private cause of action by a person whose rights are violated contrary to the provisions of this section, the attorney general is also authorized to bring a cause of action to defend the rights guaranteed under this section.

9. Nothing in this section shall be construed to prohibit a political subdivision from enacting, adopting, maintaining, or enforcing any order, ordinance, rule, regulation, policy, or other similar measure to assist pregnant women to carry their unborn children to term or to assist women in caring for their dependent children or placing their children for adoption including, but not limited to, by funding or otherwise assisting an alternatives to abortion agency to provide services to such women and children.

10. As used in this section, the following terms mean:

(1) “Alternatives to abortion agency”:

(a) A maternity home as defined in section 135.600;

(b) A pregnancy resource center as defined in section 135.630; or

(c) An agency or entity that has the primary purpose of providing services or counseling to pregnant women to assist such women in carrying their unborn children to term instead of having abortions and to assist such women in caring for their dependent children or placing their children for adoption, as described in section 188.325, regardless of whether such agency or entity is receiving funding or reimbursement from the state for such purposes;

(2) “Participate in abortion”:

(a) To undergo an abortion; or

(b) To perform or induce, assist in, refer or counsel for, advocate for, promote, procure, reimburse for, or provide health plan coverage for an abortion not necessary to save the life of the mother.

(L. 2017 2d Ex. Sess. S.B. 5)

Effective 10-24-17



Section 188.130 No cause of action for wrongful life.

Effective 28 Aug 1986

Title XII PUBLIC HEALTH AND WELFARE

188.130. No cause of action for wrongful life. — 1. No person shall maintain a cause of action or receive an award of damages on behalf of himself or herself based on the claim that but for the negligent conduct of another, he or she would have been aborted.

2. No person shall maintain a cause of action or receive an award of damages based on the claim that but for the negligent conduct of another, a child would have been aborted.

(L. 1986 H.B. 1596)

(1989) Harm was not suffered until child was born and statute applied where child was conceived prior to effective date of statute but born after such date. Statute did not bar action for negligence against physician alleging failure to inform mother prior to birth that her fetus was deformed when mother alleged emotional distress from shock of discovering such defect after birth. (Mo. banc) Shelton v. St. Anthony's Medical Center, 781 S.W.2d 48.



Section 188.160 Whistleblower protection policy, required when — rulemaking authority.

Effective 24 Oct 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

188.160. Whistleblower protection policy, required when — rulemaking authority. — 1. Every hospital, abortion facility, pathology lab, medical research entity, and any other facility involved in abortion shall establish and implement a written policy relating to the protections for employees who disclose information concerning actual, potential, or alleged violations of applicable federal or state laws or administrative rules, regulations, or standards.

2. The department of health and senior services is authorized to adopt rules, regulations, and standards regarding the establishment and implementation of policies created under this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after October 24, 2017, shall be invalid and void.

(L. 2017 2d Ex. Sess. S.B. 5)

Effective 10-24-17



Section 188.200 Definitions.

Effective 28 Aug 1986

Title XII PUBLIC HEALTH AND WELFARE

188.200. Definitions. — As used in sections 188.200 to 188.220, the following terms mean:

(1) "Public employee", any person employed by this state or any agency or political subdivision thereof;

(2) "Public facility", any public institution, public facility, public equipment, or any physical asset owned, leased, or controlled by this state or any agency or political subdivisions thereof;

(3) "Public funds", any funds received or controlled by this state or any agency or political subdivision thereof, including, but not limited to, funds derived from federal, state or local taxes, gifts or grants from any source, public or private, federal grants or payments, or intergovernmental transfers.

(L. 1986 H.B. 1596 § 1)



Section 188.205 Use of public funds prohibited, when.

Effective 28 Aug 1986

Title XII PUBLIC HEALTH AND WELFARE

188.205. Use of public funds prohibited, when. — It shall be unlawful for any public funds to be expended for the purpose of performing or assisting an abortion, not necessary to save the life of the mother, or for the purpose of encouraging or counseling a woman to have an abortion not necessary to save her life.

(L. 1986 H.B. 1596 § 2)

(1987) United States District Court for the Western District of Missouri Central Division, on March 17, 1987, held that section 188.205 was unconstitutional and the state was permanently enjoined from enforcing this provision. Reproductive Health Services v. William L. Webster, 655 F.Supp. 1300 (W.D. Mo.).

(1988) United States Court of Appeals for the Eighth Circuit held that Missouri's ban on expenditure of public funds for purpose of performing or assisting abortions is constitutional but the portion of the section which prohibits the use of public funds for encouraging or counseling a woman to have an abortion is void for vagueness. Reproductive Health Services v. William L. Webster, 851 F.2d 1071 (8th Cir.).

(1989) Where state interpretation of statute was that it was not directed at primary conduct of physicians or health care providers but was simply instruction to state's fiscal officers not to allocate public funds for abortion counseling, state-employed health professionals and private nonprofit corporations providing abortion services were no longer adversely affected by section and there was no longer case or controversy before a court. Webster v. Reproductive Health Services, 109 S.Ct. 3040.



Section 188.210 Public employees, activities prohibited, when.

Effective 28 Aug 1986

Title XII PUBLIC HEALTH AND WELFARE

188.210. Public employees, activities prohibited, when. — It shall be unlawful for any public employee within the scope of his employment to perform or assist an abortion, not necessary to save the life of the mother. It shall be unlawful for a doctor, nurse or other health care personnel, a social worker, a counselor or persons of similar occupation who is a public employee within the scope of his public employment to encourage or counsel a woman to have an abortion not necessary to save her life.

(L. 1986 H.B. 1596 § 3)

(1987) United States District Court for the Western District of Missouri Central Division, on March 17, 1987, held that section 188.210 was unconstitutional and the state was permanently enjoined from enforcing this provision. Reproductive Health Services v. William L. Webster, 655 F.Supp. 1300 (W.D. Mo.).

(1988) United States Court of Appeals for the Eighth Circuit affirmed the district court's judgment that this section is unconstitutional. Reproductive Health Services v. William L. Webster, 851 F.2d 1071 (8th Cir.).

(1989) United States Supreme Court reversed the holding of the lower courts and held that prohibition of use of public funds to perform or to assist in performing nontherapeutic abortions was not a violation of the U.S. Constitution. Webster v. Reproductive Health Services, 109 S.Ct. 3040.



Section 188.215 Use of public facilities prohibited, when.

Effective 28 Aug 1986

Title XII PUBLIC HEALTH AND WELFARE

188.215. Use of public facilities prohibited, when. — It shall be unlawful for any public facility to be used for the purpose of performing or assisting an abortion not necessary to save the life of the mother or for the purpose of encouraging or counseling a woman to have an abortion not necessary to save her life.

(L. 1986 H.B. 1596 § 4)

(1987) United States District Court for the Western District of Missouri Central Division, on March 17, 1987, held that section 188.215 was unconstitutional and the state was permanently enjoined from enforcing this provision. Reproductive Health Services v. William L. Webster, 655 F.Supp. 1300 (W.D. Mo.).

(1988) United States Court of Appeals for the Eighth Circuit affirmed the district court's judgment that this section is unconstitutional. Reproductive Health Services v. William L. Webster (Nos. 87-1641 and 87-2157, July 13, 1988).

(1989) United States Supreme Court reversed the holding of the lower courts and held that prohibition of use of public funds to perform or to assist in performing nontherapeutic abortions was not a violation of the U.S. Constitution. Webster v. Reproductive Health Services, 109 S.Ct. 3040.



Section 188.220 Taxpayer standing to bring suit, when, where.

Effective 28 Aug 1986

Title XII PUBLIC HEALTH AND WELFARE

188.220. Taxpayer standing to bring suit, when, where. — Any taxpayer of this state or its political subdivisions shall have standing to bring suit in a circuit court of proper venue to enforce the provisions of sections 188.200 to 188.215.

(L. 1986 H.B. 1596 § 5)



Section 188.230 Construction of law.

Effective 28 Aug 1993

Title XII PUBLIC HEALTH AND WELFARE

188.230. Construction of law. — Nothing in this act* is intended to authorize anyone other than a physician to perform an abortion.

(L. 1993 H.B. 564 § 34)

*"This act" (H.B. 564, 1993) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 188.250 Causing, aiding, or assisting a minor to obtain an abortion prohibited, civil penalty — impermissible defenses — court injunction authorized, when.

Effective 15 Sep 2005, see footnote

Title XII PUBLIC HEALTH AND WELFARE

188.250. Causing, aiding, or assisting a minor to obtain an abortion prohibited, civil penalty — impermissible defenses — court injunction authorized, when. — 1. No person shall intentionally cause, aid, or assist a minor to obtain an abortion without the consent or consents required by section 188.028.

2. A person who violates subsection 1 of this section shall be civilly liable to the minor and to the person or persons required to give the consent or consents under section 188.028. A court may award damages to the person or persons adversely affected by a violation of subsection 1 of this section, including compensation for emotional injury without the need for personal presence at the act or event, and the court may further award attorneys' fees, litigation costs, and punitive damages. Any adult who engages in or consents to another person engaging in a sex act with a minor in violation of the provisions of chapter 566, 567, 568, or 573 which results in the minor's pregnancy shall not be awarded damages under this section.

3. It shall not be a defense to a claim brought under this section that the abortion was performed or induced pursuant to consent to the abortion given in a manner that is otherwise lawful in the state or place where the abortion was performed or induced.

4. An unemancipated minor does not have capacity to consent to any action in violation of this section or section 188.028.

5. A court may enjoin conduct that would be in violation of this section upon petition by the attorney general, a prosecuting or circuit attorney, or any person adversely affected or who reasonably may be adversely affected by such conduct, upon a showing that such conduct:

(1) Is reasonably anticipated to occur in the future; or

(2) Has occurred in the past, whether with the same minor or others, and that it is not unreasonable to expect that such conduct will be repeated.

(L. 2005 1st Ex. Sess. S.B. 1)

Effective 9-15-05

(2007) Section, as narrowly construed to exclude speech or expressive conduct, is constitutional. Planned Parenthood of Kansas v. Nixon, 220 S.W.3d 732 (Mo.banc).



Section 188.325 Program established, services provided — matching moneys to be sought — moneys not to be used for abortions or abortion services.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

188.325. Program established, services provided — matching moneys to be sought — moneys not to be used for abortions or abortion services. — 1. There is hereby established the "Missouri Alternatives to Abortion Services Program" which shall be administered by a state agency or agencies, as designated by appropriations to such or each agency. The alternatives to abortion services program shall consist of services or counseling to pregnant women and continuing for one year after birth to assist women in carrying their unborn children to term instead of having abortions, and to assist women in caring for their dependent children or placing their children for adoption.

2. Services provided under the alternatives to abortion program shall include but not be limited to the following:

(1) Prenatal care;

(2) Medical and mental health care;

(3) Parenting skills;

(4) Drug and alcohol testing and treatment;

(5) Child care, and newborn and infant care;

(6) Housing and utilities;

(7) Educational services;

(8) Food, clothing, and supplies relating to pregnancy, newborn care, and parenting;

(9) Adoption assistance;

(10) Job training and placement;

(11) Establishing and promoting responsible paternity;

(12) Ultrasound services;

(13) Case management;

(14) Domestic abuse protection; and

(15) Transportation.

3. Actual provision and delivery of services and counseling shall be dependent on client needs and not otherwise prioritized by the agency or agencies administering the program. Services and counseling shall be available only during pregnancy and continuing for one year after birth, and shall exclude any family planning services. The agency or agencies administering the program may contract with other public or private agencies or entities to provide the services or counseling on behalf of the agency or agencies administering the program. Such other public or private agencies or entities may provide additional services or counseling, or services or counseling for more than one year after birth, that are not funded under the alternatives to abortion services program, as long as such services or counseling are not inconsistent with the provisions of this section. Contractors for the alternatives to abortion services program may also be contractors for the alternatives to abortion public awareness program established in section 188.335.

4. The agency or agencies administering the program shall to the greatest extent possible supplement and match moneys appropriated for the alternatives to abortion services program with federal and other public moneys and with private moneys. The agency or agencies administering the program shall prioritize such additional federal, other public, and private moneys so that they are used preferentially for the alternatives to abortion services program and the alternatives to abortion public awareness program.

5. The alternatives to abortion services program and the moneys expended under this section shall not be used to perform or induce, assist in the performing or inducing of or refer for abortions. Moneys expended under this section shall not be granted to organizations or affiliates of organizations that perform or induce, assist in the performing or inducing of or refer for abortions.

(L. 2007 H.B. 1055)



Section 188.335 Program established, purpose — matching moneys to be sought — moneys not to be used for abortions or abortion services.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

188.335. Program established, purpose — matching moneys to be sought — moneys not to be used for abortions or abortion services. — 1. There is hereby established the "Missouri Alternatives to Abortion Public Awareness Program" which shall be administered by a state agency or agencies, as designated by appropriations to such or each agency.

2. The purpose of the alternatives to abortion public awareness program is to help pregnant women at risk for having abortions to be made aware of the alternatives to abortion agencies located and alternatives to abortion services available to them in their local communities. The alternatives to abortion public awareness program shall include the development and promotion of a website which provides a geographically indexed list of alternatives to abortion agencies as well as contractors for the alternatives to abortion services program established in section 188.325. As used in this section, "alternatives to abortion agencies" means agencies exempt from income taxation pursuant to the United States Internal Revenue Code that offer alternatives to abortion services as defined within section 188.325, including but not limited to maternity homes, pregnancy resource centers, and agencies commonly known and referred to as crisis pregnancy centers. The alternatives to abortion public awareness program may also include but need not be limited to the use of television, radio, outdoor advertising, newspapers, magazines, and other print media, and the internet to provide information on these alternatives to abortion agencies and services. The state agency or agencies administering the alternatives to abortion public awareness program are encouraged to give first preference to contracting with private agencies or entities, which are exempt from income taxation pursuant to the United States Internal Revenue Code, to conduct the alternatives to abortion public awareness program. Contractors for the alternatives to abortion public awareness program may also be contractors for the alternatives to abortion services program established in section 188.325.

3. The agency or agencies administering the program shall to the greatest extent possible supplement and match moneys appropriated for the alternatives to abortion public awareness program with federal and other public moneys and with private moneys. The agency or agencies administering the program shall prioritize such additional federal, other public, and private moneys so that they are used preferentially for the alternatives to abortion public awareness program and the alternatives to abortion services program.

4. The alternatives to abortion public awareness program and the moneys expended under this section shall not be used to perform or induce, assist in the performing or inducing of or refer for abortions. Moneys expended under this section shall not be granted to organizations or affiliates of organizations that perform or induce, assist in the performing or inducing of or refer for abortions.

(L. 2007 H.B. 1055)






Chapter 189 Aid to Local Governmental Health Facilities

Chapter Cross References



Section 189.010 Definitions — funds intended for poor patients — patients that are ineligible.

Effective 28 Aug 2011

Title XII PUBLIC HEALTH AND WELFARE

189.010. Definitions — funds intended for poor patients — patients that are ineligible. — 1. As used in sections 189.010 to 189.085, unless the context clearly indicates otherwise, the following terms mean:

(1) "Approved provider", hospitals, clinics, laboratories, or other health personnel or facilities meeting standards to be established under the provisions of sections 189.010 to 189.085;

(2) "Department", the department of social services of the state of Missouri;

(3) "Director", the director of the department of social services of the state of Missouri or his duly authorized representative;

(4) "High risk patient", a woman of childbearing age who has any condition, or is at risk of developing some condition, medically or otherwise known to predispose to premature birth or to produce developmental disability; or any infant or child who has any condition, or is at risk of developing some condition, medically known to predispose to developmental disability;

(5) "Person", any individual, firm, partnership, association, corporation, company, group of individuals acting together for a common purpose or organization of any kind, including any governmental agency other than the United States or the state of Missouri;

(6) "Region", contiguous geographic areas of the state larger than single counties where health programs including special services for high risk patients can be developed efficiently and economically;

(7) "Service", any medical, surgical, corrective, diagnostic procedure, or hospitalization, and related activity to correct high risk conditions including all things reasonably incident and necessary to make the service available to the high risk patient;

(8) "Special services", diagnostic and treatment services which may not be efficiently or economically developed as a regular component of a hospital or clinic either because of high cost or infrequent demand but which may be required for high risk patients; such services would include, but not be limited to, intensive care units for the care of premature infants and intra-uterine fetal monitoring.

2. Expenditures for the operation of a hospital include, but are not limited to, amounts paid in connection with inpatient care in the hospital; ambulatory or emergency care provided by the hospital; ambulance services used in the transportation of patients to the hospital or among hospitals; administration of the hospital; maintenance and repairs of the hospital; depreciation of hospital capital assets; food, drugs, equipment and other supplies used by the hospital; and recruitment, selection and training of physician, nursing, allied health and other hospital personnel.

3. Funds approved under the provisions of sections 189.010 to 189.085 are not restricted for paying certain operating costs, or groups of costs, but are intended to supplement the appropriations from the local governmental agency for poor patients. Patients eligible for Medicare, Medicaid and other third-party insurance are not eligible under this chapter.

(L. 1974 H.B. 1686 § 1, A.L. 1980 S.B. 847, A.L. 2011 H.B. 555 merged with H.B. 648)



Section 189.015 Local public hospital tax effort — report — amount required — report filed when.

Effective 28 Aug 1980

Title XII PUBLIC HEALTH AND WELFARE

189.015. Local public hospital tax effort — report — amount required — report filed when. — The chief fiscal officer of:

(1) Each city and county operating a hospital, clinic operated by a social welfare board of a county of the second class, or hospital district in the state of Missouri; and

(2) Each not-for-profit corporation operating a hospital under contract with a city or county shall submit to the director and the state board of health, a report, setting forth the local public hospital tax effort for its last fiscal year, which shall equal:

(a) The total gross expenditures made by such city, county, corporation or hospital district during a fiscal year for the operation of a hospital in the city, county or district, less

(b) The total amounts received during that fiscal year by such city, county, corporation, or district in payment for hospital services or in support of hospital operations.

­­

­

(L. 1974 H.B. 1686 § 2, A.L. 1980 S.B. 847)



Section 189.020 Director may require further data — may examine books and records or request audit.

Effective 28 Aug 1980

Title XII PUBLIC HEALTH AND WELFARE

189.020. Director may require further data — may examine books and records or request audit. — Upon receipt of the above information, the director may:

(1) Request further information concerning receipts and expenditures of the city, county, corporation, or district; and may

(2) Examine the books and records of the city, county, corporation or district; or may

(3) Request from the fiscal officer an audit by a certified public accountant of any hospital covered by sections 189.010 to 189.085, and accept the same in lieu of requesting further information or an examining of the books and records of the city, county, corporation, or district.

(L. 1974 H.B. 1686 § 3, A.L. 1980 S.B. 847)



Section 189.025 Director may propose allocations — to report local tax effort and proposed allocations to state board of health and fiscal officers of governmental body.

Effective 28 Aug 1980

Title XII PUBLIC HEALTH AND WELFARE

189.025. Director may propose allocations — to report local tax effort and proposed allocations to state board of health and fiscal officers of governmental body. — The director shall promptly propose such allocations in the statements which he shall determine to be reasonably necessary to conform to the provisions of sections 189.010 to 189.085 and which are within the limits of the budget recommendations. He shall, thereupon, determine the local public hospital tax effort for patient care for the fiscal year. He shall report this amount to the state board of health and the chief fiscal officers of the city, county, corporation, or district, accompanied by the proposed allocations.

(L. 1974 H.B. 1686 § 4, A.L. 1980 S.B. 847)



Section 189.030 State board of health to approve proposed allocations — letter of approval to chief fiscal officers and director — to revise allocations by June fifteenth.

Effective 04 May 1988, see footnote

Title XII PUBLIC HEALTH AND WELFARE

189.030. State board of health to approve proposed allocations — letter of approval to chief fiscal officers and director — to revise allocations by June fifteenth. — Upon receipt of the information from the director, the state board of health shall within forty-five days examine the proposed allocated appropriations to ensure that such funds are allocated proportionately to qualifying hospitals in a ratio based upon available funds as compared to the maximum entitlement of each qualifying hospital and either approve them within the limit of the budget recommendation, or shall disapprove proposed allocated appropriations or parts thereof which it does not find to be reasonable for the improvement of care to poor patients in the hospital or hospitals. If any appropriation or part thereof is disapproved by the board of health, the director may continue to submit revised proposals to the state board of health within the limits of the budget recommendation therefor until the state board of health approves the appropriation within the limits of the budget recommendation. The board shall send a letter on the proposed appropriations allocation approved by it to the director and to the chief fiscal officer of the city, county, corporation, or district. Thereafter by June fifteenth of each year the state board of health shall revise the allocations within the appropriation therefor.

(L. 1974 H.B. 1686 § 5, A.L. 1980 S.B. 847, A.L. 1988 H.B. 1134)

Effective 5-4-88



Section 189.035 Warrants — issuance — amounts, how determined.

Effective 28 Aug 1980

Title XII PUBLIC HEALTH AND WELFARE

189.035. Warrants — issuance — amounts, how determined. — Upon receipt of the revised proposal under section 189.030 from the state board of health, the commissioner of administration shall issue warrants on the state treasurer for an amount equal to the lesser of (a) ten percent of the local public hospital tax effort of the city, county, corporation, or district, as determined by him under section 189.025, or (b) the total proposed appropriations approved by the board of health.

(L. 1974 H.B. 1686 § 6, A.L. 1980 S.B. 847)



Section 189.040 Payment to local government treasurer — funds, how used.

Effective 28 Aug 1980

Title XII PUBLIC HEALTH AND WELFARE

189.040. Payment to local government treasurer — funds, how used. — The state treasurer shall pay the warrants to the treasurer of the city, county, corporation or district, who shall deposit the same to be used to supplement the appropriations from the local governmental agency for poor patients.

(L. 1974 H.B. 1686 § 7, A.L. 1980 S.B. 847)



Section 189.045 Minimum expenditure required of local government or aid withheld.

Effective 28 Aug 1980

Title XII PUBLIC HEALTH AND WELFARE

189.045. Minimum expenditure required of local government or aid withheld. — Other than for the year for which the chief fiscal officer first renders a report hereunder, and notwithstanding the provisions of sections 189.030 and 189.035, no payment shall be made to any city, county, corporation, or district for any fiscal year in which its total gross expenditures for operation of a hospital or hospitals were less than the total of:

(1) The gross amount of that city's, county's, corporation's, or district's gross expenditures for operation of a hospital or hospitals, according to the first request rendered hereunder by that city, county, corporation, or district as finally accepted by the commissioner of administration, plus

(2) The amount paid to that city, county, corporation, or district by the state of Missouri.

(L. 1974 H.B. 1686 § 8, A.L. 1980 S.B. 847)



Section 189.050 Local residency requirement prohibited.

Effective 28 Aug 1974

Title XII PUBLIC HEALTH AND WELFARE

189.050. Local residency requirement prohibited. — 1. Notwithstanding any provision of law to the contrary, no hospital in this state receiving state assistance under the provisions of sections 189.010 to 189.085 shall deny any services and care described in section 189.010 to a prospective patient who is a resident of this state, solely for the reason that the prospective patient* does not reside in the city, county, or hospital district in which the hospital is located.

2. Any hospital which violates the provisions of subsection 1 shall not be entitled to any funds under the provisions of sections 189.010 to 189.085.

(L. 1974 H.B. 1686 § 9)

*Word "patients" appears in original rolls.



Section 189.055 Duties of department of social services.

Effective 28 Aug 1974

Title XII PUBLIC HEALTH AND WELFARE

189.055. Duties of department of social services. — The department is hereby designated as administrator of sections 189.010 to 189.085 and:

(1) Shall formulate and carry on a program to achieve the purposes of sections 189.010 to 189.085. Such program shall be developed in consultation with the advisory committees established by sections 189.010 to 189.085 and in accord with the rules and regulations relating to this program;

(2) Shall, to the greatest degree possible, provide for local or regional management and is authorized to enter into contracts with public and private institutions, agencies and persons for the administration of the provisions of sections 189.010 to 189.085;

(3) In addition to state appropriations, the department shall receive and expend all funds made available by the federal government, by the state or its political subdivision, or from any other sources for such purposes; and it shall cooperate with the federal government in developing, improving, and extending the services and in the administration of any state plan;

(4) Shall cooperate with other state departments and agencies of this state and with medical, health, nursing, and welfare groups and organizations, private or public, and endeavor to coordinate the efforts of all persons and agencies interested in the discovery, care, and rehabilitation of high risk women and children; and it is entitled to receive aid and assistance from other departments and agencies of this state in carrying out the plans adopted by the department*;

(5) May receive title to property, real or personal, in all cases of gifts, devises, or bequests to the service and may act as trustee and as such receive title to property, real or personal, where given in trust for the benefit of the service;

(6) Shall develop a program to find and identify high risk patients. Such program shall be developed in consultation with the advisory committees established by sections 189.010 to 189.085, with any other federal, state or local governmental agencies presently involved or likely to be involved in the future with such programs and with any person presently involved or likely to be involved in the future with such programs;

(7) Shall develop a program to evaluate at least annually all programs offered by any persons approved by the department or a party to any contract, agreement or cooperative endeavor with the department relative to standards and regulations promulgated pursuant to sections 189.010 to 189.085. A copy of such evaluation shall be provided the governor and the members of the general assembly in the form of a report submitted over the signature of the director.

(L. 1974 H.B. 1686 § 10)

*Word "division" appears in original rolls.



Section 189.060 Director to promulgate rules and regulations, procedure, liaison personnel to be appointed.

Effective 28 Aug 1995

Title XII PUBLIC HEALTH AND WELFARE

189.060. Director to promulgate rules and regulations, procedure, liaison personnel to be appointed. — 1. Within six months from August 13, 1974, the director shall promulgate rules and regulations required by sections 189.010 to 189.085 pursuant to this section and chapter 536. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

2. The director of the department of mental health shall designate an employee of the department of mental health to provide liaison with services provided by that department which relate to the program required by sections 189.010 to 189.085.

3. Any hearing before the director shall be governed by the provisions of chapter 563. The director may promulgate regulations and standards to further the standards to further the accomplishment of the purpose of this law in management of high risk patients and in the interest of public health, safety and welfare. The members of the committees shall receive actual and necessary expenses incurred for attendance at meetings.

(L. 1974 H.B. 1686 § 11, A.L. 1993 S.B. 52, A.L. 1995 H.B. 574 merged with S.B. 3)



Section 189.065 Special need areas, expenditures for.

Effective 28 Aug 2011

Title XII PUBLIC HEALTH AND WELFARE

189.065. Special need areas, expenditures for. — The department is authorized and directed to work with public and private institutions and agencies or persons to insure that special services will be available in all regions of the state, both rural and metropolitan. Whenever services or special services required for the purposes of sections 189.010 to 189.085 are not available, the department is authorized to use up to ten percent of the funds appropriated for the purposes of sections 189.010 to 189.085 to assist in establishing the facilities and professional staff required. For the purposes of implementing this section, the department and the advisory committees shall give special consideration to those areas of the state or population groups which demonstrate the highest incidence of developmental disability or where accessibility to services or special services may be limited because of distance.

(L. 1974 H.B. 1686 § 12, A.L. 2011 H.B. 555 merged with H.B. 648)



Section 189.070 Inspections required, when.

Effective 28 Aug 1974

Title XII PUBLIC HEALTH AND WELFARE

189.070. Inspections required, when. — Prior to its acceptance as an approved provider, the director shall cause an inspection to be made of its facilities to determine that the facility is in compliance with the standards prescribed in section 189.020 and with the regulations promulgated under such section. Subsequent to the acceptance of an approved provider, the director shall cause periodic inspections to be made of its facilities whenever he deems such inspections to be necessary, but at least annually. The periodic inspections hereunder shall be in addition to other inspections required to be made under general law or ordinance and shall not excuse compliance with the requirements of any other applicable general law or ordinance.

(L. 1974 H.B. 1686 § 13)



Section 189.075 Payments on actual cost and fair and reasonable cost basis.

Effective 28 Aug 1995

Title XII PUBLIC HEALTH AND WELFARE

189.075. Payments on actual cost and fair and reasonable cost basis. — Funds appropriated under sections 189.010 to 189.085 shall be paid only to providers meeting standards promulgated under sections 189.010 to 189.085. Reimbursement for facilities and equipment approved by the department shall be on the basis of actual cost. Reimbursement for services rendered by providers shall be on the basis of their fair and reasonable charges, not to exceed the customary and usual charges in that community for those services.

(L. 1974 H.B. 1686 § 14, A.L. 1995 H.B. 574)



Section 189.080 Eligibility requirements for patients.

Effective 28 Aug 1974

Title XII PUBLIC HEALTH AND WELFARE

189.080. Eligibility requirements for patients. — Any high risk patient residing in the state of Missouri who is in need of services because of his* condition, who has been certified by a licensed physician as having a high risk condition and who, as a person, can probably benefit from such services and who is otherwise financially unable to pay for such services shall be entitled to health services without charge to the limit of the appropriations provided for in** sections 189.010 to 189.085. Any high risk patient who, or whose parents, guardian, or other person legally chargeable with the support of the patient, is able to pay a portion but not all of the expenses for the required services for the patient, shall be entitled to the services if the patient or parent, guardian, or other person legally charged with the support of the patient shall pay such portion of the expenses to the hospital and physician as the patient or parent, guardian, or other person legally charged with the support of the patient is reasonably able to pay. Provided, however, that where the patient is eligible, payments will be made for such services through Medicaid, or other insurance benefits available to the patient will be utilized to the fullest extent. The benefits available under these sections shall not replace those provided under other federal or state law or under other contractual or legal entitlements of the persons receiving them. Persons entitled to health services may obtain these from any available provider of services with which an agreement is in effect under this section. The funds made available for the purposes of sections 189.010 to 189.085 shall be disbursed so as to insure full payment for the financially eligible for those conditions of highest risk in accord with priorities to be recommended by the coordinating committee and adopted by the director.

(L. 1974 H.B. 1686 § 15)

*Word "their" appears in original rolls.

**Word "in" does not appear in original rolls.



Section 189.085 Department to keep records — applicant and recipient records confidential, exception.

Effective 28 Aug 2005

Title XII PUBLIC HEALTH AND WELFARE

189.085. Department to keep records — applicant and recipient records confidential, exception. — The department shall develop and maintain appropriate records of services and financial transactions relating to sections 189.010 to 189.085. Disclosure of such information shall be restricted to purposes directly connected with the administration of this health services program. The center for health statistics of the department and the providers shall coordinate record systems and related programs to insure that information needed by the department for the purposes of this program shall be efficiently and economically provided. Records concerning applicants and recipients of health services shall be kept confidential, provided, however, that nothing shall prohibit the department from providing the department of elementary and secondary education access to all records maintained pursuant to this section. The department and the department of elementary and secondary education shall coordinate record systems and related programs to insure that information needed by the department for the purpose of evaluation of this program will be available. The department shall assist the department of elementary and secondary education by providing information required by the department of elementary and secondary education to discharge responsibility for the developmentally disabled and other handicapped children as provided for in subsection 2 of section 162.700. The department shall have access to all records or information obtained pursuant to subsection 2 of section 162.700.

(L. 1974 H.B. 1686 § 16, A.L. 2005 H.B. 258)



Section 189.095 Hospitals which qualify for certain MO HealthNet funds are ineligible to receive certain payments — hospitals may elect to reject, when — MO HealthNet division to use funds which would have gone to hospital — division may issue rules and regulations.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

189.095. Hospitals which qualify for certain MO HealthNet funds are ineligible to receive certain payments — hospitals may elect to reject, when — MO HealthNet division to use funds which would have gone to hospital — division may issue rules and regulations. — 1. Hospitals eligible for payments pursuant to the provisions of sections 189.015 to 189.050, which also qualify as hospitals serving a disproportionate number of low income patients pursuant to subdivision (1) of section 208.152 and regulations issued thereunder, shall, because of such qualification, become ineligible to receive payments under sections 189.015 to 189.050 during the period of such qualification.

2. Moneys which, but for the provisions of this section, would have been paid to hospitals made ineligible by the provisions of this section shall be paid over to the MO HealthNet division of the department of social services and used, upon appropriation, by the MO HealthNet division for payments to hospitals.

3. Notwithstanding the provisions of this section, any hospital determined to be ineligible for payments pursuant to the provisions of sections 189.015 to 189.050, solely because of its qualification pursuant to subdivision (1) of section 208.152, may elect to reject such qualification by July fifteenth of any year and accept its eligibility pursuant to sections 189.015 to 189.050.

4. The MO HealthNet division of the department of social services may issue rules and regulations necessary to carry out the provisions of this section.

(L. 1988 H.B. 1134 § 1, A.L. 2014 H.B. 1299 Revision)






Chapter 190 Emergency Services

Chapter Cross References



Section 190.001 Citation.

Effective 28 Aug 1998

Title XII PUBLIC HEALTH AND WELFARE

190.001. Citation. — Sections 190.001 to 190.245 shall be known and may be cited as the "Comprehensive Emergency Medical Services Systems Act".

(L. 1998 S.B. 743)



Section 190.010 Territory of district may be noncontiguous — ambulance districts authorized except in counties of 400,000 or more population — district, how named.

Effective 28 Aug 2005

Title XII PUBLIC HEALTH AND WELFARE

190.010. Territory of district may be noncontiguous — ambulance districts authorized except in counties of 400,000 or more population — district, how named. — 1. An ambulance district may be created, incorporated and managed as provided in sections 190.001 to 190.090 and may exercise the powers herein granted or necessarily implied. The territory contained within the corporate limits of a proposed ambulance district shall not be required to be contiguous. Any territory which is noncontiguous within a proposed district must be located so that at least a portion of the territory lies within five miles of any other portion of the territory contained within the proposed ambulance district. Notwithstanding the provisions of subsection 2 of section 190.015, an ambulance district may include municipalities or territory not in municipalities or both or territory in one or more counties; except, that the provisions of sections 190.001 to 190.090 are not effective in counties having a population of more than four hundred thousand inhabitants at the time the ambulance district is formed. The territory contained within the corporate limits of an existing ambulance district shall not be incorporated in another ambulance district. Ambulance districts created and still operating before August 1, 1998, in counties of less than four hundred thousand population are authorized to continue operation subject to sections 190.001 to 190.090 if the population of the county within the ambulance district exceeds four hundred thousand after August 1, 1998.

2. When an ambulance district is organized it shall be a body corporate and a political subdivision of the state and shall be known as "______ Ambulance District", and in that name may sue and be sued, levy and collect taxes within the limitations of sections 190.001 to 190.090 and the constitution and issue bonds as provided in sections 190.001 to 190.090.

(L. 1971 S.B. 108 § 1, A.L. 1998 S.B. 743, A.L. 2005 H.B. 58 merged with S.B. 210)



Section 190.015 Petition to form, contents — ambulance district boundaries (St. Louis County) — sales tax in lieu of property tax permitted, exception St. Louis County.

Effective 28 Aug 2011

Title XII PUBLIC HEALTH AND WELFARE

190.015. Petition to form, contents — ambulance district boundaries (St. Louis County) — sales tax in lieu of property tax permitted, exception St. Louis County. — 1. Whenever the creation of an ambulance district is desired, a number of voters residing in the proposed district equal to ten percent of the vote cast for governor in the proposed district in the next preceding gubernatorial election may file with the county clerk in which the territory or the greater part thereof is situated a petition requesting the creation thereof. In case the proposed district is situated in two or more counties, the petition shall be filed in the office of the county clerk of the county in which the greater part of the area is situated, and the commissioners of the county commission of the county shall set the petition for public hearing. The petition shall set forth:

(1) A description of the territory to be embraced in the proposed district;

(2) The names of the municipalities located within the area;

(3) The name of the proposed district;

(4) The population of the district which shall not be less than two thousand inhabitants;

(5) The assessed valuation of the area, which shall not be less than ten million dollars; and

(6) A request that the question be submitted to the voters residing within the limits of the proposed ambulance district whether they will establish an ambulance district pursuant to the provisions of sections 190.001 to 190.090 to be known as "______ Ambulance District" for the purpose of establishing and maintaining an ambulance service.

2. In any county with a charter form of government and with more than one million inhabitants, fire protection districts created under chapter 321 may choose to create an ambulance district with boundaries congruent with each participating fire protection district's existing boundaries provided no ambulance district already exists in whole or part of any district being proposed and the dominant provider of ambulance services within the proposed district as of September 1, 2005, ceases to offer or provide ambulance services, and the board of each participating district, by a majority vote, approves the formation of such a district and participating fire protection districts are contiguous. Upon approval by the fire protection district boards, subsection 1 of this section shall be followed for formation of the ambulance district. Services provided by a district under this subsection shall only include emergency ambulance services as defined in section 321.225.

3. Except in any county with a charter form of government and with more than one million inhabitants, any ambulance district established under this chapter on or after August 28, 2011, may levy and impose a sales tax in lieu of a property tax to fund the district. The petition to create the ambulance district shall state whether the district will be funded by a property or a sales tax.

(L. 1971 S.B. 108 § 2, A.L. 1978 H.B. 971, A.L. 1998 S.B. 743, A.L. 2005 H.B. 58 merged with S.B. 210, A.L. 2011 S.B. 226)

(1977) Held, failure to include description of area to be included in district and failure to hold hearing within statutory time did not invalidate formation of district. See also dissents. State at Information of Fleming v. Zimmerschied (Mo.), 559 S.W.2d 178.



Section 190.020 Public hearing, notice — costs, how paid.

Effective 15 Jun 1971, see footnote

Title XII PUBLIC HEALTH AND WELFARE

190.020. Public hearing, notice — costs, how paid. — 1. Upon the filing of the petition with the county clerk, he shall present it to the commissioners of the county commission who shall thereupon set the petition for hearing within not less than thirty nor more than forty days after the filing.

2. Notice shall be given by the commissioner of the county commission of the time and place where the hearing will be held, by publication on three separate days in one or more newspapers having a general circulation within the territory proposed to be incorporated as an ambulance district, the first of which publications shall be not less than twenty days prior to the date set for the hearing and if there is no such newspaper, then notice shall be posted in ten of the most public places in the territory, not less than twenty days prior to the date set for the hearing. This notice shall include a description of the territory as set out in the petition, names of municipalities located therein and the name of the proposed district and the question of creating an ambulance district.

3. The costs of printing and publication or posting of notices of public hearing thereon shall be paid in advance by the petitioners, and, if a district is organized under the provisions of sections 190.005 to 190.085, they shall be reimbursed out of the funds received by the district from taxation or other sources.

(L. 1971 S.B. 108 § 3)

Effective 6-15-71



Section 190.025 Petitions — consolidation, when — amended, how.

Effective 15 Jun 1971, see footnote

Title XII PUBLIC HEALTH AND WELFARE

190.025. Petitions — consolidation, when — amended, how. — If two or more petitions covering in part the same territory are filed prior to the public hearing upon the petition which is first filed, the petitions shall be consolidated for public hearing, and hearing thereon may be continued to permit the giving of notice of any subsequent petitions. At the public hearing upon the petitions, the petitioners in the petition first filed may move to amend the petition to include any part of the territory described in the subsequent petitions, either as originally filed or as amended. Any such motion shall be allowed by the commissioners of the county commission. The public hearing shall proceed upon the first petition as originally filed or as so amended, and further proceedings upon any other petitions subsequently filed shall be stayed and held in abeyance until the termination of all proceedings upon the first petition, or any petition may be dismissed or withdrawn upon motion of the petitioners therein by their representatives.

(L. 1971 S.B. 108 § 4)

Effective 6-15-71



Section 190.030 Sufficiency of petition, county commission to determine.

Effective 28 Aug 1986

Title XII PUBLIC HEALTH AND WELFARE

190.030. Sufficiency of petition, county commission to determine. — If the territory, petition and proceedings meet the requirements of sections 190.005 to 190.085, the county commissioners shall make a finding determining the sufficiency of the petition and that the territory meets the requirements of sections 190.005 to 190.085 and order the submission of the question.

(L. 1971 S.B. 108 § 5, A.L. 1978 H.B. 971, A.L. 1986 H.B. 898, et al.)



Section 190.035 Notice of election, contents.

Effective 28 Aug 2011

Title XII PUBLIC HEALTH AND WELFARE

190.035. Notice of election, contents. — Each notice shall state briefly the purpose of the election, setting forth the proposition to be voted upon and a description of the territory. The notice shall further state that any district upon its establishment shall have the powers, objects and purposes provided by sections 190.005* to 190.085, and shall have the power to levy a property tax not to exceed thirty cents on the one hundred dollars valuation, or, in lieu of a property tax, to impose a sales tax in an amount not to exceed one-half of one percent on all retail sales made in such ambulance district which are subject to taxation pursuant to the provisions of sections 144.010 to 144.525.

(L. 1971 S.B. 108 § 6, A.L. 1978 H.B. 971, A.L. 1984 H.B. 924, A.L. 2011 S.B. 226)

*Section 190.005 was repealed by S.B. 743, 1998.

(1977) Held, failure to include description of area to be included in district and failure to hold hearing within statutory time did not invalidate formation of district. See also dissents. State at Information of Fleming v. Zimmerschied (Mo.), 559 S.W.2d 178.



Section 190.040 Form of ballot — effect of passage on tax rate — fund created — refunds, when.

Effective 28 Aug 2011

Title XII PUBLIC HEALTH AND WELFARE

190.040. Form of ballot — effect of passage on tax rate — fund created — refunds, when. — 1. For the organization of a district which shall levy a property tax, the question shall be submitted in substantially the following form:

Shall there be organized in the counties of ______, state of Missouri, an ambulance district for the establishment and operation of an ambulance service to be located within the boundaries of said proposed district and having the power to impose a property tax not to exceed the annual rate of thirty cents on the hundred dollars assessed valuation without voter approval, and such additional tax as may be approved hereafter by vote thereon, to be known as "______ Ambulance District" as prayed for by petition filed with the county clerk of ______ County, Missouri, on the ______ day of ______, 20______?

2. For the organization of a district which shall levy a sales tax, the question shall be submitted in substantially the following form:

Shall there be organized in the counties of ______ , state of Missouri, an ambulance district for the establishment and operation of an ambulance service to be located within the boundaries of said district and having the power to impose a sales tax in an amount not to exceed one-half of one percent without voter approval, and such additional tax as may be approved hereafter by vote thereon, to be known as "______ Ambulance District" as prayed for by petition filed with the county clerk of ______ County, Missouri, on the ______ day of ______, 20______?

3. If a majority of the votes cast on the proposal by the qualified voters voting thereon are in favor of the proposal, then the sales tax authorized in this section shall be in effect and the governing body of the ambulance district shall lower the level of its tax rate by an amount which reduces property tax revenues by an amount equal to fifty percent of the amount of sales tax collected in the preceding year. If a majority of the votes cast by the qualified voters voting are opposed to the proposal, then the governing body of the ambulance district shall not impose the sales tax authorized in this section unless and until the governing body of such ambulance district resubmits a proposal to authorize the governing body of the ambulance district to impose the sales tax authorized by this section and such proposal is approved by a majority of the qualified voters voting thereon.

4. All revenue received by a district from the tax authorized pursuant to this section shall be deposited in a special trust fund, and be used solely for the purposes specified in the proposal submitted pursuant to this section for so long as the tax shall remain in effect.

5. All sales taxes collected by the director of revenue pursuant to this section, less one percent for cost of collection, which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087, shall be deposited in a special trust fund, which is hereby created, to be known as the "Ambulance District Sales Tax Trust Fund". The moneys in the ambulance district sales tax trust fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money in the trust and the amount collected in each district imposing a sales tax pursuant to this section, and the records shall be open to inspection by officers of the county and to the public. Not later than the tenth day of each month, the director of revenue shall distribute all moneys deposited in the trust fund during the preceding month to the governing body of the district which levied the tax. Such funds shall be deposited with the board treasurer of each such district.

6. The director of revenue may make refunds from the amounts in the trust fund and credit any district for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such district. If any district abolishes the tax, the district shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such district, the director of revenue shall remit the balance in the account to the district and close the account of that district. The director of revenue shall notify each district of each instance of any amount refunded or any check redeemed from receipts due the district.

7. Except as modified in this section, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed pursuant to this section.

(L. 1971 S.B. 108 § 7, A.L. 1978 H.B. 971, A.L. 1984 H.B. 924, A.L. 2011 S.B. 226)



Section 190.041 Tax levy for central dispatching service, when, amount — funds kept separate.

Effective 28 Aug 1986

Title XII PUBLIC HEALTH AND WELFARE

190.041. Tax levy for central dispatching service, when, amount — funds kept separate. — 1. Notwithstanding any other provision of law, an additional tax of not to exceed three cents per one hundred dollars of assessed valuation may be levied and collected by any ambulance district upon approval by the voters of the district, but all the funds derived from such tax shall be used solely for the purpose of providing a central dispatching service for such ambulance district.

2. The funds from the tax shall be kept separate and apart from all other funds of the ambulance district and shall be paid out only on order of the governing body of the ambulance district.

(L. 1986 H.B. 898, et al. § 2)



Section 190.043 Increase in tax rate without voter approval, when, amount.

Effective 28 Aug 1998

Title XII PUBLIC HEALTH AND WELFARE

190.043. Increase in tax rate without voter approval, when, amount. — Subject to the provisions of chapter 137, in addition to the tax rate increase allowed pursuant to subdivision (3) of subsection 5 of section 137.073, if an ambulance district voluntarily decreases its tax rate duly authorized pursuant to section 190.040 or 190.041 in any tax year, such ambulance district may in any subsequent tax year increase such tax rate, without voter approval, to the rate previously authorized pursuant to section 190.040 or 190.041.

(L. 1994 H.B. 1490, A.L. 1998 S.B. 743)



Section 190.045 Returns of election, where filed — effect of.

Effective 28 Aug 1978

Title XII PUBLIC HEALTH AND WELFARE

190.045. Returns of election, where filed — effect of. — The results of the submission of the question shall be entered upon the records of the commission and a certified copy thereof shall be filed with the county clerk of each other county in which the proposed district lies, who shall cause the same to be spread upon the records of the county commission. If the order shows that the question to organize the district received a majority of the votes cast, the order shall declare the district organized.

(L. 1971 S.B. 108 § 8, A.L. 1978 H.B. 971)



Section 190.050 Election districts, how established — election of directors — declaration of candidacy filed, where, when.

Effective 28 Aug 2002

Title XII PUBLIC HEALTH AND WELFARE

190.050. Election districts, how established — election of directors — declaration of candidacy filed, where, when. — 1. After the ambulance district has been declared organized, the declaring county commission, except in counties of the second class having more than one hundred five thousand inhabitants located adjacent to a county of the first class having a charter form of government which has a population of over nine hundred thousand inhabitants, shall divide the district into six election districts as equal in population as possible, and shall by lot number the districts from one to six inclusive. The county commission shall cause an election to be held in the ambulance district within ninety days after the order establishing the ambulance district to elect ambulance district directors. Each voter shall vote for one director from the ambulance election district in which the voter resides. The directors elected from districts one and four shall serve for a term of one year, the directors elected from districts two and five shall serve for a term of two years, and the directors from districts three and six shall serve for a term of three years; thereafter, the terms of all directors shall be three years. All directors shall serve the term to which they were elected or appointed, and until their successors are elected and qualified, except in cases of resignation or disqualification. The county commission shall reapportion the ambulance districts within sixty days after the population of the county is reported to the governor for each decennial census of the United States. Notwithstanding any other provision of law, if the number of candidates for the office of director is no greater than the number of directors to be elected, no election shall be held, and the candidates shall assume the responsibilities of their offices at the same time and in the same manner as if they have been elected.

2. In all counties of the second class having more than one hundred five thousand inhabitants located adjacent to a county of the first class having a charter form of government which has a population of over nine hundred thousand inhabitants, the voters shall vote for six directors elected at large from within the district for a term of three years. Those directors holding office in any district in such a county on August 13, 1976, shall continue to hold office until the expiration of their terms, and their successors shall be elected from the district at large for a term of three years. In any district formed in such counties after August 13, 1976, the governing body of the county shall cause an election to be held in that district within ninety days after the order establishing the ambulance district to elect ambulance district directors. Each voter shall vote for six directors. The two candidates receiving the highest number of votes at such election shall be elected for a term of three years, the two candidates receiving the third and fourth highest number of votes shall be elected for a term of two years, the two candidates receiving the fifth and sixth highest number of votes shall be elected for a term of one year; thereafter, the term of all directors shall be three years.

3. A candidate for director of the ambulance district shall, at the time of filing, be a citizen of the United States, a qualified voter of the election district as provided in subsection 1 of this section, a resident of the district for two years next preceding the election, and shall be at least twenty-four years of age. In an established district which is located within the jurisdiction of more than one election authority, the candidate shall file his or her declaration of candidacy with the secretary of the board. In all other districts, a candidate shall file a declaration of candidacy with the county clerk of the county in which he or she resides. A candidate shall file a statement under oath that he or she possesses the required qualifications. No candidate's name shall be printed on any official ballot unless the candidate has filed a written declaration of candidacy pursuant to subsection 5 of section 115.127. If the time between the county commission's call for a special election and the date of the election is not sufficient to allow compliance with subsection 5 of section 115.127, the county commission shall, at the time it calls the special election, set the closing date for filing declarations of candidacy.

(L. 1971 S.B. 108 § 9, A.L. 1976 S.B. 562, A.L. 1978 H.B. 971, A.L. 1986 H.B. 898, et al., A.L. 1988 H.B. 933, et al., A.L. 1991 S.B. 34, A.L. 2002 S.B. 1107)



Section 190.051 Change in number of board members, when — ballot language.

Effective 28 Aug 2002

Title XII PUBLIC HEALTH AND WELFARE

190.051. Change in number of board members, when — ballot language. — 1. Notwithstanding the provisions of sections 190.050 and 190.052 to the contrary, upon a motion by the board of directors in districts where there are six-member boards, and upon approval by the voters in the district, the number of directors may be increased to seven with one board member running district wide, or decreased to five or three board members. The ballot to be used for the approval of the voters to increase or decrease the number of members on the board of directors of the ambulance district shall be substantially in the following form:

­

­

2. If a majority of the voters voting on a proposition to increase the number of board members to seven vote in favor of the proposition, then at the next election of board members after the voters vote to increase the number of directors, the voters shall select one person to serve in addition to the existing six directors as the member who shall run district wide.

3. If a majority of the voters voting on a proposition to decrease the number of board members vote in favor of the proposition, then the county clerk shall redraw the district into the resulting number of subdistricts with equal population bases and hold elections by subdistricts pursuant to section 190.050. Thereafter, members of the board shall be elected to serve terms of three years and until their successors are duly elected and qualified.

4. Members of the board of directors in office on the date of an election pursuant to this section to increase or decrease the number of members of the board of directors shall serve the term to which they were elected or appointed and until their successors are elected and qualified.

(L. 2002 S.B. 1107)



Section 190.052 Board member must live in his district — vacancies, how filled.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

190.052. Board member must live in his district — vacancies, how filled. — Any member of the board of directors who moves residency from the district from which the member was elected shall be disqualified as a member of the board. If one or two vacancies occur in the membership of the board as a result of death, resignation, or disqualification, the remaining members shall appoint one or two qualified persons, as provided in section 190.050, to fill the vacancies until the end of the unexpired term. Such appointment shall be made with the consent of a majority of the remaining members of the board. If the board is unable to agree in filling a vacancy within sixty days or if there are more than two vacancies at any one time, the county commission, upon notice from the board of failure to agree in filling the vacancies, shall within ten days fill them by appointment of qualified persons, as provided in section 190.050, and shall notify the persons in writing of their appointment. The persons appointed shall serve for the unexpired term.

(L. 1977 H.B. 278, A.L. 1986 H.B. 898, et al., A.L. 2007 S.B. 22)



Section 190.053 Educational training required for board of directors.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

190.053. Educational training required for board of directors. — 1. All members of the board of directors of an ambulance district first elected on or after January 1, 2008, shall attend and complete an educational seminar or conference or other suitable training on the role and duties of a board member of an ambulance district. The training required under this section shall be offered by a statewide association organized for the benefit of ambulance districts or be approved by the state advisory council on emergency medical services. Such training shall include, at a minimum:

(1) Information relating to the roles and duties of an ambulance district director;

(2) A review of all state statutes and regulations relevant to ambulance districts;

(3) State ethics laws;

(4) State sunshine laws, chapter 610;

(5) Financial and fiduciary responsibility;

(6) State laws relating to the setting of tax rates; and

(7) State laws relating to revenue limitations.

2. If any ambulance district board member fails to attend a training session within twelve months after taking office, the board member shall not be compensated for attendance at meetings thereafter until the board member has completed such training session.

(L. 2007 S.B. 22)



Section 190.055 Powers of board — seal and bylaws required — reimbursement of board members' expenses — secretary and treasurer, additional compensation — board member attendance fees, when — ineligibility for board employment, when.

Effective 28 Aug 2016

Title XII PUBLIC HEALTH AND WELFARE

190.055. Powers of board — seal and bylaws required — reimbursement of board members' expenses — secretary and treasurer, additional compensation — board member attendance fees, when — ineligibility for board employment, when. — 1. The board of directors of a district shall possess and exercise all of its legislative and executive powers. Within thirty days after the election of the initial directors, the board shall meet. The time and place of the first meeting of the board shall be designated by the county commission. At its first meeting and after each election of new board members the board shall elect a chairman from its members and select a secretary, treasurer and such officers or employees as it deems expedient or necessary for the accomplishment of its corporate objectives. The secretary and treasurer need not be members of the board. At the meeting the board, by ordinance, shall define the first and subsequent fiscal years of the district, and shall adopt a corporate seal and bylaws, which shall determine the times for the annual election of officers and of other regular and special meetings of the board and shall contain the rules for the transaction of other business of the district and for amending the bylaws.

2. Each board member of any district shall devote such time to the duties of the office as the faithful discharge thereof may require, including educational programs provided by the state and each board member may be reimbursed for actual expenditures in the performance of his or her duties on behalf of the district.

3. The secretary and treasurer, if members of the board of directors, may each receive additional compensation for the performance of their duties as secretary or treasurer as the board shall deem reasonable and necessary; provided that, such additional compensation shall not exceed one thousand dollars per year.

4. Each board member may receive an attendance fee not to exceed one hundred dollars for attending each regularly or specially called board meeting. Such member shall not be paid for attending more than two meetings in any calendar month, except that in a county of the first classification having a charter form of government, such member shall not be paid for attending more than four such meetings in any calendar month. In addition, the chairman of the board may receive fifty dollars for attending each regularly or specially called board meeting, but such chairman shall not be paid the additional fee for attending more than two meetings in any calendar month.

5. The compensation authorized by subsections 3 and 4 of this section shall only apply:

(1) If such compensation is approved by the board of such district; and

(2) To any elected term of any board member beginning after August 28, 2000.

6. Notwithstanding any other provision of law to the contrary, individual board members shall not be eligible for employment by the board within twelve months of termination of service as a member of the board unless such employment is on a volunteer basis or without compensation.

(L. 1971 S.B. 108 § 10, A.L. 1986 H.B. 898, et al., A.L. 1998 S.B. 743, A.L. 2000 H.B. 1284, A.L. 2016 S.B. 732)



Section 190.056 Recall of directors, procedure.

Effective 28 Aug 2011

Title XII PUBLIC HEALTH AND WELFARE

190.056. Recall of directors, procedure. — 1. Each member of an ambulance district board of directors shall be subject to recall from office by the registered voters of the election district from which he or she was elected. Proceedings may be commenced for the recall of any such member by the filing of a notice of intention to circulate a recall petition under this section.

2. Proceedings may not be commenced against any member if, at the time of commencement, such member:

(1) Has not held office during his or her current term for a period of more than one hundred eighty days; or

(2) Has one hundred eighty days or less remaining in his or her term; or

(3) Has had a recall election determined in his or her favor within the current term of office.

3. The notice of intention to circulate a recall petition shall be served personally, or by certified mail, on the board member sought to be recalled. A copy thereof shall be filed, along with an affidavit of the time and manner of service, with the election authority, as defined in chapter 115. A separate notice shall be filed for each board member sought to be recalled and shall contain all of the following:

(1) The name of the board member sought to be recalled;

(2) A statement, not exceeding two hundred words in length, of the reasons for the proposed recall; and

(3) The names and business or residential addresses of at least one but not more than five proponents of the recall.

4. Within seven days after the filing of the notice of intention, the board member may file with the election authority a statement, not exceeding two hundred words in length, in answer to the statement of the proponents. If an answer is filed, the board member shall also serve a copy of it, personally or by certified mail, on one of the proponents named in the notice of intention. The statement and answer are intended solely to be used for the information of the voters. No insufficiency in form or substance of such statements shall affect the validity of the election proceedings.

5. Before any signature may be affixed to a recall petition, the petition is required to bear all of the following:

(1) A request that an election be called to elect a successor to the board member;

(2) A copy of the notice of intention, including the statement of grounds for recall;

(3) The answer of the board member sought to be recalled, if any exists. If the board member has not answered, the petition shall so state; and

(4) A place for each signer to affix his or her signature, printed name and residential address, including any address in a city, town, village, or unincorporated community.

6. Each section of the petition, when submitted to the election authority, shall have attached to it an affidavit signed by the person circulating such section, setting forth all of the following:

(1) The printed name of the affiant;

(2) The residential address of the affiant;

(3) That the affiant circulated that section and saw the appended signatures be written;

(4) That according to the best information and belief of the affiant, each signature is the genuine signature of the person whose name it purports to be;

(5) That the affiant is a registered voter of the election district of the board member sought to be recalled; and

(6) The dates between which all the signatures to the petition were obtained.

7. A recall petition shall be filed with the election authority not more than one hundred eighty days after the filing of the notice of intention.

8. The number of qualified signatures required in order to recall a board member shall be equal in number to at least twenty-five percent of the number of voters who voted in the most recent gubernatorial election in such election district.

9. Within twenty days from the filing of the recall petition the election authority shall determine whether or not the petition was signed by the required number of qualified signatures. The election authority shall file with the petition a certificate showing the results of the examination. The election authority shall give the proponents a copy of the certificate upon their request.

10. If the election authority certifies the petition to be insufficient, it may be supplemented within ten days of the date of certification by filing additional petition sections containing all of the information required by this section. Within ten days after the supplemental copies are filed, the election authority shall file with them a certificate stating whether or not the petition as supplemented is sufficient.

11. If the certificate shows that the petition as supplemented is insufficient, no action shall be taken on it; however, the petition shall remain on file.

12. If the election authority finds the signatures on the petition, together with the supplementary petition sections, if any, to be sufficient, it shall submit its certificate as to the sufficiency of the petition to the ambulance district board of directors prior to its next meeting. The certificate shall contain:

(1) The name of the member whose recall is sought;

(2) The number of signatures required by law;

(3) The total number of signatures on the petition; and

(4) The number of valid signatures on the petition.

13. Following the ambulance district board's receipt of the certificate, the election authority shall order an election to be held on one of the election days specified in section 115.123. The election shall be held not less than forty-five days but not more than one hundred twenty days from the date the ambulance district board receives the petition. Nominations for board membership openings under this section shall be made by filing a statement of candidacy with the election authority.

14. At any time prior to forty-two days before the election, the member sought to be recalled may offer his or her resignation. If his or her resignation is offered, the recall question shall be removed from the ballot and the office declared vacant. The member who resigned shall not fill the vacancy, which shall be filled as otherwise provided by law.

15. The provisions of chapter 115 governing the conduct of elections shall apply, where appropriate, to recall elections held under this section. The costs of the election shall be paid as provided in chapter 115.

(L. 2011 S.B. 226)



Section 190.060 Powers of district.

Effective 28 Aug 2016

Title XII PUBLIC HEALTH AND WELFARE

190.060. Powers of district. — 1. An ambulance district shall have the following governmental powers, and all other powers incidental, necessary, convenient or desirable to carry out and effectuate the express powers:

(1) To establish and maintain an ambulance service within its corporate limits, and to acquire for, develop, expand, extend and improve such service;

(2) To acquire land in fee simple, rights in land and easements upon, over or across land and leasehold interests in land and tangible and intangible personal property used or useful for the location, establishment, maintenance, development, expansion, extension or improvement of an ambulance service. The acquisition may be by dedication, purchase, gift, agreement, lease, use or adverse possession;

(3) To operate, maintain and manage the ambulance service, and to make and enter into contracts for the use, operation or management of and to provide rules and regulations for the operation, management or use of the ambulance service;

(4) To fix, charge and collect reasonable fees and compensation for the use of the ambulance service according to the rules and regulations prescribed by the board from time to time;

(5) To borrow money and to issue bonds, notes, certificates, or other evidences of indebtedness for the purpose of accomplishing any of its corporate purposes, subject to compliance with any condition or limitation set forth in sections 190.001 to 190.090 or otherwise provided by the Constitution of the state of Missouri;

(6) To employ or enter into contracts for the employment of any person, firm, or corporation, and for professional services, necessary or desirable for the accomplishment of the objects of the district or the proper administration, management, protection or control of its property;

(7) To maintain the ambulance service for the benefit of the inhabitants of the area comprising the district regardless of race, creed or color, and to adopt such reasonable rules and regulations as may be necessary to render the highest quality of emergency medical care; to exclude from the use of the ambulance service all persons who willfully disregard any of the rules and regulations so established; to extend the privileges and use of the ambulance service to persons residing outside the area of the district upon such terms and conditions as the board of directors prescribes by its rules and regulations;

(8) To provide for health, accident, disability and pension benefits for the salaried members of its organized ambulance district and such other benefits for the members’ spouses and minor children, through either, or both, a contributory or noncontributory plan. The type and amount of such benefits shall be determined by the board of directors of the ambulance district within the level of available revenue of the pension program and other available revenue of the district. If an employee contributory plan is adopted, then at least one voting member of the board of trustees shall be a member of the ambulance district elected by the contributing members. The board of trustees shall not be the same as the board of directors;

(9) To purchase insurance indemnifying the district and its employees, officers, volunteers and directors against liability in rendering services incidental to the furnishing of ambulance services. Purchase of insurance pursuant to this section is not intended to waive sovereign immunity, official immunity or the Missouri public duty doctrine defenses; and

(10) To provide for life insurance, accident, sickness, health, disability, annuity, length of service, pension, retirement and other employee-type fringe benefits, subject to the provisions of section 70.615, for the volunteer members of any organized ambulance district and such other benefits for their spouses and eligible unemancipated children, either through a contributory or noncontributory plan, or both. For purposes of this section, “eligible unemancipated child” means a natural or adopted child of an insured, or a stepchild of an insured who is domiciled with the insured, who is less than twenty-three years of age, who is not married, not employed on a full-time basis, not maintaining a separate residence except for full-time students in an accredited school or institution of higher learning, and who is dependent on parents or guardians for at least fifty percent of his or her support. The type and amount of such benefits shall be determined by the board of directors of the ambulance district within available revenues of the district, including the pension program of the district. The provision and receipt of such benefits shall not make the recipient an employee of the district. Directors who are also volunteer members may receive such benefits while serving as a director of the district.

2. The use of any ambulance service of a district shall be subject to the reasonable regulation and control of the district and upon such reasonable terms and conditions as shall be established by its board of directors.

3. A regulatory ordinance of a district adopted pursuant to any provision of this section may provide for a suspension or revocation of any rights or privileges within the control of the district for a violation of any regulatory ordinance.

4. Nothing in this section or in other provisions of sections 190.001 to 190.245 shall be construed to authorize the district or board to establish or enforce any regulation or rule in respect to the operation or maintenance of the ambulance service within its jurisdiction which is in conflict with any federal or state law or regulation applicable to the same subject matter.

5. After August 28, 1998, the board of directors of an ambulance district that proposes to contract for the total management and operation of the ambulance service, when that ambulance district has not previously contracted out for said service, shall hold a public hearing within a thirty-day period and shall make a finding that the proposed contract to manage and operate the ambulance service will:

(1) Provide benefits to the public health that outweigh the associated costs;

(2) Maintain or enhance public access to ambulance service;

(3) Maintain or improve the public health and promote the continued development of the regional emergency medical services system.

6. (1) Upon a satisfactory finding following the public hearing in subsection 5 of this section and after a sixty-day period, the ambulance district may enter into the proposed contract, however said contract shall not be implemented for at least thirty days.

(2) The provisions of subsection 5 of this section shall not apply to contracts which were executed prior to August 28, 1998, or to the renewal or modification of such contracts or to the signing of a new contract with an ambulance service provider for services that were previously contracted out.

7. All ambulance districts authorized to adopt laws, ordinances, or regulations regarding basic life support ambulances shall require such ambulances to be equipped with an automated external defibrillator and be staffed by at least one individual trained in the use of an automated external defibrillator.

8. The ambulance district may adopt procedures for conducting fingerprint background checks on current and prospective employees, contractors, and volunteers. The ambulance district may submit applicant fingerprints to the Missouri state highway patrol, Missouri criminal records repository, for the purpose of checking the person’s criminal history. The fingerprints shall be used to search the Missouri criminal records repository and shall be submitted to the Federal Bureau of Investigation to be used for searching the federal criminal history files. The fingerprints shall be submitted on forms and in the manner prescribed by the Missouri state highway patrol. Fees shall be as set forth in section 43.530.

(L. 1971 S.B. 108 § 11, A.L. 1986 H.B. 898, et al., A.L. 1993 H.B. 177, A.L. 1998 S.B. 743, A.L. 1999 S.B. 436, A.L. 2010 H.B. 1977, A.L. 2016 S.B. 988)



Section 190.065 Bonds, issuance of — election, form of ballot.

Effective 28 Aug 1990

Title XII PUBLIC HEALTH AND WELFARE

190.065. Bonds, issuance of — election, form of ballot. — 1. For the purpose of purchasing any property or equipment necessary or incidental to the operation of an ambulance service, the board of directors may borrow money and issue bonds for the payment thereof in the manner provided herein. The question of the loan shall be decided by the submission of the question ordered by the board of directors of the district.

2. The question shall be submitted in substantially the following form:

Shall the ______ ambulance district borrow money in the amount of ______ dollars for the purpose of ______ and issue bonds for the payment thereof?

3. If the constitutionally required percentage of the votes cast are for the loan, the board shall, subject to the restrictions of subsection 4, be vested with the power to borrow money in the name of the district, to the amount and for the purposes specified on the ballot, and issue the bonds of the district for the payment thereof.

4. The loans authorized by this section shall not be contracted for a period longer than twenty years, and the entire amount of the loan shall at no time exceed, including the existing indebtedness of the district, in the aggregate, ten percent of the value of taxable tangible property therein, as shown by the last completed assessment for state and county purposes, the rate of interest to be agreed upon by the parties, but in no case to exceed the highest legal rate allowed by contract; when effected, it shall be the duty of the directors to provide for the collection of an annual tax sufficient to pay the interest on the indebtedness as it falls due, and also to constitute a sinking fund for the payment of the principal thereof within the time the principal becomes due.

(L. 1971 S.B. 108 § 12, A.L. 1978 H.B. 971, A.L. 1990 H.B. 1621)



Section 190.070 Annexation, petition for — hearing — election, form of ballot.

Effective 28 Aug 1978

Title XII PUBLIC HEALTH AND WELFARE

190.070. Annexation, petition for — hearing — election, form of ballot. — 1. A petition for annexation of land to an ambulance district shall be signed by not less than ten percent or fifty voters, whichever is fewer, residing within the territory therein described proposed for annexation and shall be filed with the county clerk of the county in which the district or the greater portion thereof is situated, and shall be addressed to the commissioners of the county commission. A hearing shall be held thereon as nearly as possible as in the case of a formation petition. If upon the hearing the commissioners of the county commission find that the petition is in compliance with the provisions of sections 190.005 to 190.085, they shall order the question to be submitted to the voters within the territory and within the district.

2. The question shall be submitted in substantially the following form:

Shall ______ (description of territory) be annexed to the ______ ambulance district?

3. If a majority of the votes cast on the question in the district and in the territory described in the petition, respectively, are in favor of the annexation, the commissioners of the county commission shall by order declare the territory annexed and shall describe the altered boundaries of the district.

(L. 1971 S.B. 108 § 13, A.L. 1978 H.B. 971)



Section 190.074 Collection of taxes — levy — procedure.

Effective 28 Aug 1998

Title XII PUBLIC HEALTH AND WELFARE

190.074. Collection of taxes — levy — procedure. — To levy and collect taxes as herein provided, the board shall fix a rate of levy, not to exceed ten cents on the one hundred dollars valuation of the taxable tangible property within the district as shown by the last completed assessment, the revenues from which shall be deposited in a special fund and used only for the pension program of the district, by submitting the following question to the voters at the municipal general, or a state primary or general election in such district or at any election at which a member of the board of directors is to be elected:

Shall the board of directors of ______ Ambulance District be authorized to levy an annual tax rate of ______ cents per one hundred dollars valuation, the revenues from which shall be deposited in a special fund and used only for the pension program of the district?

­­

­

(L. 1998 S.B. 743)



Section 190.075 Records, what and how kept.

Effective 28 Aug 1986

Title XII PUBLIC HEALTH AND WELFARE

190.075. Records, what and how kept. — The board shall provide for the proper and safe keeping of its permanent records and for the recording of the corporate action of the district. Such books and records shall be made available for inspection by any member of the board upon request by the board member. It shall keep a true and accurate account of its receipts and an annual audit shall be made of its books, records and accounts. All officers and employees authorized to receive or retain the custody of money or to sign vouchers, checks, warrants or evidences of indebtedness binding upon the district shall furnish surety bond for the faithful performance of their duties and the faithful accounting for all moneys that may come into their hands in an amount to be fixed and in a form to be approved by the board.

(L. 1971 S.B. 108 § 14, A.L. 1986 H.B. 898, et al.)



Section 190.080 Donated property — title, how taken.

Effective 15 Jun 1971, see footnote

Title XII PUBLIC HEALTH AND WELFARE

190.080. Donated property — title, how taken. — Any person desiring to donate property for the benefit of an ambulance district established pursuant to the provisions of sections 190.005 to 190.085 may vest title to the property so donated in the board of directors created pursuant to the provisions of sections 190.005 to 190.085, and the board of directors shall hold and control the property so received and accepted according to the terms of the deed, gift, devise or bequest of the property, and shall be a trustee of the property, and shall take title to all property it may acquire in the name of the district and shall control the property for the purposes provided in sections 190.005 to 190.085.

(L. 1971 S.B. 108 § 15)

Effective 6-15-71



Section 190.085 Failure to approve bonds, effect of — dissolution — funds, how rebated.

Effective 15 Jun 1971, see footnote

Title XII PUBLIC HEALTH AND WELFARE

190.085. Failure to approve bonds, effect of — dissolution — funds, how rebated. — In any ambulance district created under the provisions of sections 190.005 to 190.085, which is not operating an ambulance service and in which the voters of said district have on three separate occasions refused to approve a bond issue to secure the necessary property and equipment to operate the service, the board of the district shall submit to the voters the proposition of the dissolution of the district. If a majority of the voters approve the dissolution, the district shall be dissolved and any tax money in the treasury shall be rebated to the original taxpayer on a pro rata basis.

(L. 1971 S.B. 108 § 17)

Effective 6-15-71



Section 190.087 Ambulance district serving city in more than one county may be expanded — procedure (Franklin County).

Effective 19 May 1993, see footnote

Title XII PUBLIC HEALTH AND WELFARE

190.087. Ambulance district serving city in more than one county may be expanded — procedure (Franklin County). — The boundaries of any ambulance district established pursuant to chapter 190, which is located in a noncharter county of the first classification with a population of less than one hundred thousand which adjoins any county of the first classification with a charter form of government with a population of nine hundred thousand or more inhabitants, if such ambulance district serves any portion of a city which is located in both such counties, may be expanded so as to include the entire city within the ambulance district, but the boundaries of the district shall not be expanded beyond the city limits of such city. Such change in the boundaries of the district shall be accomplished only if seventy-five percent of the owners of any territory or tract of land within that part of the city which is not within the ambulance district file with the board a petition in writing praying that such real property be included within the district. The petition shall describe the property to be included in the district and shall describe the property owned by the petitioners and shall be deemed to give assent of the petitioners to the inclusion in the district of the property described in the petition; and such petition shall be in substantially the form set forth in section 321.495 dealing with referendums and verified in like manner.

(L. 1993 S.B. 256 § 1)

Effective 5-19-93



Section 190.088 Detachment from ambulance district, procedure (City of Riverside) — inapplicable to St. Louis County.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

190.088. Detachment from ambulance district, procedure (City of Riverside) — inapplicable to St. Louis County. — 1. A city of the fourth classification with more than two thousand seven hundred but fewer than three thousand inhabitants and located in any county of the first classification with more than eighty-three thousand but fewer than ninety-two thousand inhabitants that is located partially within an ambulance district may file with the ambulance district's board of directors a notice of intention of detachment stating the city's intent that the area located within the city and the ambulance district, or a portion of such area, is to be excluded and taken from the district. The filing of a notice of intention of detachment must be authorized by ordinance. Such notice of intention of detachment shall describe the subject area to be excluded from the ambulance district in the form of a legal description and map.

2. After filing the notice of intention of detachment with the ambulance district, the city shall conduct a public hearing on the notice of intention of detachment and give notice by publication in a newspaper of general circulation qualified to publish legal matters in the county where the subject area is located, at least once a week for three consecutive weeks prior to the hearing, with the last notice being not more than twenty days and not less than ten days before the hearing. The hearing may be continued to another date without further notice other than a motion to be entered upon the minutes fixing the time and place of the subsequent hearing. At the public hearing, the city shall present its reasons why it desires to detach the subject area from the ambulance district and its plan to provide or cause to be provided ambulance services to the subject area.

3. Following the public hearing, the governing body of the city may approve the detachment of the subject area from the ambulance district by enacting an ordinance with two-thirds of all members of the legislative body of the city voting in favor of the ordinance.

4. Upon duly enacting such detachment ordinance, the city shall cause three certified copies of the same to be filed with the county assessor and the clerk of the county wherein the city is located and one certified copy to be filed with the election authority if different from the clerk of the county that has jurisdiction over the area being detached.

5. Upon the effective date of the ordinance, which may be up to one year from the date of its passage and approval, the ambulance district shall no longer provide or cause to be provided ambulance services to the subject area and shall no longer levy and collect any tax upon the property included within the detached area, provided that all real property excluded from an ambulance district shall thereafter be subject to the levy of taxes for the payment of any indebtedness of the ambulance district outstanding at the time of exclusion; provided that after any real property shall have been excluded from an ambulance district as provided under this section, any buildings and improvements thereafter erected or constructed on the excluded real property, all machinery and equipment thereafter installed or placed on the excluded real property, and all tangible personal property not in the ambulance district at the time of the exclusion of the subject area shall not be subject to any taxes levied by the ambulance district.

6. The city shall also:

(1) On or before January first of the second calendar year after the date on which the property was detached from the ambulance district, pay to the ambulance district a fee equal to the amount of revenue that would have been generated during the previous calendar year by the ambulance district tax on the property in the area detached which was formerly part of the ambulance district;

(2) On or before January first of the third calendar year after the date on which the property was detached from the ambulance district, pay to the ambulance district a fee equal to four-fifths of the amount of revenue that would have been generated during the previous calendar year by the ambulance district tax on the property in the area detached which was formerly a part of the ambulance district;

(3) On or before January first of the fourth calendar year occurring after the date on which the property was detached from the ambulance district, pay to the ambulance district a fee equal to three-fifths of the amount of revenue that would have been generated during the previous calendar year by the ambulance district tax on the property in the area detached which was formerly a part of the ambulance district;

(4) On or before January first of the fifth calendar year occurring after the date on which the property was detached from the ambulance district, pay to the ambulance district a fee equal to two-fifths of the amount of revenue that would have been generated during the previous calendar year by the ambulance district tax on the property in the area detached which was formerly a part of the ambulance district; and

(5) On or before January first of the sixth calendar year occurring after the date on which the property was detached from the ambulance district, pay to the ambulance district a fee equal to one-fifth of the amount of revenue that would have been generated during the previous calendar year by the ambulance district tax on the property in the area detached which was formerly a part of the ambulance district.

7. The provisions of this section shall not apply to any county in which a boundary commission has been established under sections 72.400 to 72.423.

(L. 2014 S.B. 672)



Section 190.090 Consolidation of ambulance districts, procedure for — form of ballot — transition provisions for consolidation.

Effective 28 Aug 2005

Title XII PUBLIC HEALTH AND WELFARE

190.090. Consolidation of ambulance districts, procedure for — form of ballot — transition provisions for consolidation. — 1. Two or more organized ambulance districts may consolidate into one ambulance district by following the procedures set forth in this section.

2. If the consolidation of existing ambulance districts is desired, a number of voters residing in an existing ambulance district equal to ten percent of the vote cast for governor in the existing district in the next preceding gubernatorial election may file with the county clerk in which the territory or greater part of the proposed consolidated district is situated a petition requesting the consolidation of two or more existing ambulance districts.

3. The petition shall be in the following form:

We, the undersigned voters of the ______ ambulance district do hereby petition that ______ existing ambulance districts be consolidated into one consolidated ambulance district.

4. An alternative procedure of consolidation may be followed, if the board of directors of the existing ambulance districts pass a resolution in the following form:

Be it resolved by the board of directors of the ambulance district that the ______ ambulance districts be consolidated into one consolidated ambulance district.

5. Upon the filing of a petition, or a resolution, with the county clerk from each of the ambulance districts proposed to be consolidated, the county clerk shall present the petition or resolution to the commissioners of the county commission having jurisdiction who shall thereupon order the submission of the question to the voters of the districts. The filing of each of the petitions in the ambulance districts shall have occurred within a continuous twelve-month period.

6. The notice shall set forth the names of the existing ambulance districts to be included in the consolidated district.

7. The question shall be submitted in substantially the following form:

Shall the existing ______ ambulance districts be consolidated into one ambulance district?

8. If the county commission having jurisdiction finds that the question to consolidate the districts received a majority of the votes cast, the commission shall make and enter its order declaring that the proposition passed.

9. Within thirty days after the district has been declared consolidated, the county commission shall divide the district into six election districts and shall order an election to be held and conducted as provided in section 190.050 for the election of directors.

10. Within thirty days after the election of the initial board of directors of the district, the directors shall meet and the time and place of the first meeting of the board shall be designated by the county commission. At the first meeting the newly elected board of directors shall choose a name for the consolidated district and shall notify the clerk of the county commission of each county within which the consolidated district is located of the name of the consolidated district.

11. On the thirtieth day following the election of the board of directors, the existing ambulance districts shall cease to exist and the consolidated district shall assume all of the powers and duties exercised by those districts. All assets and obligations of the existing ambulance districts shall become assets and obligations of the consolidated district.

(L. 1975 H.B. 642, A.L. 1978 H.B. 971, A.L. 2005 H.B. 58 merged with S.B. 210)



Section 190.091 Vaccination program for first responders offered — definitions — participation voluntary — contingent effective date.

Effective 30 Jun 2005, see footnote

Title XII PUBLIC HEALTH AND WELFARE

190.091. Vaccination program for first responders offered — definitions — participation voluntary — contingent effective date. — 1. As used in this section, the following terms mean:

(1) "Bioterrorism", the intentional use of any microorganism, virus, infectious substance, or biological product that may be engineered as a result of biotechnology or any naturally occurring or bioengineered component of any microorganism, virus, infectious substance, or biological product to cause death, disease, or other biological malfunction in a human, an animal, a plant, or any other living organism to influence the conduct of government or to intimidate or coerce a civilian population;

(2) "Department", the Missouri department of health and senior services;

(3) "Director", the director of the department of health and senior services;

(4) "Disaster locations", any geographical location where a bioterrorism attack, terrorist attack, catastrophic or natural disaster, or emergency occurs;

(5) "First responders", state and local law enforcement personnel, fire department personnel, and emergency medical personnel who will be deployed to bioterrorism attacks, terrorist attacks, catastrophic or natural disasters, and emergencies.

2. The department shall offer a vaccination program for first responders who may be exposed to infectious diseases when deployed to disaster locations as a result of a bioterrorism event or a suspected bioterrorism event. The vaccinations shall include, but are not limited to, smallpox, anthrax, and other vaccinations when recommended by the federal Centers for Disease Control and Prevention's Advisory Committee on Immunization Practices.

3. Participation in the vaccination program shall be voluntary by the first responders, except for first responders who, as determined by their employer, cannot safely perform emergency responsibilities when responding to a bioterrorism event or suspected bioterrorism event without being vaccinated. The recommendations of the Centers for Disease Control and Prevention's Advisory Committee on Immunization Practices shall be followed when providing appropriate screening for contraindications to vaccination for first responders. A first responder shall be exempt from vaccinations when a written statement from a licensed physician is presented to their employer indicating that a vaccine is medically contraindicated for such person.

4. If a shortage of the vaccines referred to in subsection 2 of this section exists following a bioterrorism event or suspected bioterrorism event, the director, in consultation with the governor and the federal Centers for Disease Control and Prevention, shall give priority for such vaccinations to persons exposed to the disease and to first responders who are deployed to the disaster location.

5. The department shall notify first responders concerning the availability of the vaccination program described in subsection 2 of this section and shall provide education to such first responders and their employers concerning the vaccinations offered and the associated diseases.

6. The department may contract for the administration of the vaccination program described in subsection 2 of this section with health care providers, including but not limited to local public health agencies, hospitals, federally qualified health centers, and physicians.

*7. The provisions of this section shall become effective upon receipt of federal funding or federal grants which designate that the funding is required to implement vaccinations for first responders in accordance with the recommendations of the federal Centers for Disease Control and Prevention's Advisory Committee on Immunization Practices. Upon receipt of such funding, the department shall make available the vaccines to first responders as provided in this section.

(L. 2005 H.B. 413)

Effective 6-30-05 (H.B. 413 § B, 2005)

*Contingent effective date

*Revisor's Note: No federal grants or federal funding as specified in this section had been received by the Department of Health and Senior Services as of the date of the general republication of the Revised Statutes of Missouri in 2016.



Section 190.092 Defibrillators, use authorized when, conditions, notice — good faith immunity from civil liability, when.

Effective 28 Aug 2010

Title XII PUBLIC HEALTH AND WELFARE

190.092. Defibrillators, use authorized when, conditions, notice — good faith immunity from civil liability, when. — 1. This section shall be known and may be cited as the "Public Access to Automated External Defibrillator Act".

2. A person or entity who acquires an automated external defibrillator shall ensure that:

(1) Expected defibrillator users receive training by the American Red Cross or American Heart Association in cardiopulmonary resuscitation and the use of automated external defibrillators, or an equivalent nationally recognized course in defibrillator use and cardiopulmonary resuscitation;

(2) The defibrillator is maintained and tested according to the manufacturer's operational guidelines;

(3) Any person who renders emergency care or treatment on a person in cardiac arrest by using an automated external defibrillator activates the emergency medical services system as soon as possible; and

(4) Any person or entity that owns an automated external defibrillator that is for use outside of a health care facility shall have a physician review and approve the clinical protocol for the use of the defibrillator, review and advise regarding the training and skill maintenance of the intended users of the defibrillator and assure proper review of all situations when the defibrillator is used to render emergency care.

3. Any person or entity who acquires an automated external defibrillator shall notify the emergency communications district or the ambulance dispatch center of the primary provider of emergency medical services where the automated external defibrillator is to be located.

4. Any person who gratuitously and in good faith renders emergency care by use of or provision of an automated external defibrillator shall not be held liable for any civil damages as a result of such care or treatment, unless the person acts in a willful and wanton or reckless manner in providing the care, advice, or assistance. The person or entity who provides appropriate training to the person using an automated external defibrillator, the person or entity responsible for the site where the automated external defibrillator is located, the person or entity that owns the automated external defibrillator, the person or entity that provided clinical protocol for automated external defibrillator sites or programs, and the licensed physician who reviews and approves the clinical protocol shall likewise not be held liable for civil damages resulting from the use of an automated external defibrillator. Nothing in this section shall affect any claims brought pursuant to chapter 537 or 538.

5. All basic life support ambulances and stretcher vans operated in the state of Missouri shall be equipped with an automated external defibrillator and be staffed by at least one individual trained in the use of an automated external defibrillator.

6. The provisions of this section shall apply in all counties within the state and any city not within a county.

(L. 1998 H.B. 1668 § 190.375, A.L. 2002 S.B. 1107, A.L. 2004 H.B. 1195, A.L. 2009 H.B. 103, A.L. 2010 H.B. 1977)



Section 190.094 Minimum ambulance staffing — volunteer defined.

Effective 28 Aug 2008

Title XII PUBLIC HEALTH AND WELFARE

190.094. Minimum ambulance staffing — volunteer defined. — 1. Any ambulance licensed in this state, when used as an ambulance and staffed with volunteer staff, shall be staffed with a minimum of one emergency medical technician and one other crew member who may be a licensed emergency medical technician, registered nurse, physician, or someone who has a first responder certification.

2. When transporting a patient, at least one licensed emergency medical technician, registered nurse, or physician shall be in attendance with the patient in the patient compartment at all times.

3. For purposes of this section, "volunteer" shall mean an individual who performs hours of service without promise, expectation or receipt of compensation for services rendered. Compensation such as a nominal stipend per call to compensate for fuel, uniforms, and training shall not nullify the volunteer status.

(L. 1998 H.B. 1601, et al. § 28, A.L. 2002 S.B. 1107, A.L. 2008 S.B. 1039 merged with S.B. 1044)



Section 190.098 Community paramedic, certification requirements — scope of practice — written agreement — rulemaking authority.

Effective 28 Aug 2013

Title XII PUBLIC HEALTH AND WELFARE

190.098. Community paramedic, certification requirements — scope of practice — written agreement — rulemaking authority. — 1. In order for a person to be eligible for certification by the department as a community paramedic, an individual shall:

(1) Be currently certified as a paramedic;

(2) Successfully complete or have successfully completed a community paramedic certification program from a college, university, or educational institution that has been approved by the department or accredited by a national accreditation organization approved by the department; and

(3) Complete an application form approved by the department.

2. A community paramedic shall practice in accordance with protocols and supervisory standards established by the medical director. A community paramedic shall provide services of a health care plan if the plan has been developed by the patient's physician or by an advanced practice registered nurse through a collaborative practice arrangement with a physician or a physician assistant through a collaborative practice arrangement with a physician and there is no duplication of services to the patient from another provider.

3. Any ambulance service shall enter into a written contract to provide community paramedic services in another ambulance service area, as that term is defined in section 190.100. The contract that is agreed upon may be for an indefinite period of time, as long as it includes at least a sixty-day cancellation notice by either ambulance service.

4. A community paramedic is subject to the provisions of sections 190.001 to 190.245 and rules promulgated under sections 190.001 to 190.245.

5. No person shall hold himself or herself out as a community paramedic or provide the services of a community paramedic unless such person is certified by the department.

6. The medical director shall approve the implementation of the community paramedic program.

7. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2013, shall be invalid and void.

(L. 2013 H.B. 307 merged with H.B. 336)



Section 190.100 Definitions.

Effective 28 Aug 2013

Title XII PUBLIC HEALTH AND WELFARE

190.100. Definitions. — As used in sections 190.001 to 190.245, the following words and terms mean:

(1) "Advanced life support (ALS)", an advanced level of care as provided to the adult and pediatric patient such as defined by national curricula, and any modifications to that curricula specified in rules adopted by the department pursuant to sections 190.001 to 190.245;

(2) "Ambulance", any privately or publicly owned vehicle or craft that is specially designed, constructed or modified, staffed or equipped for, and is intended or used, maintained or operated for the transportation of persons who are sick, injured, wounded or otherwise incapacitated or helpless, or who require the presence of medical equipment being used on such individuals, but the term does not include any motor vehicle specially designed, constructed or converted for the regular transportation of persons who are disabled, handicapped, normally using a wheelchair, or otherwise not acutely ill, or emergency vehicles used within airports;

(3) "Ambulance service", a person or entity that provides emergency or nonemergency ambulance transportation and services, or both, in compliance with sections 190.001 to 190.245, and the rules promulgated by the department pursuant to sections 190.001 to 190.245;

(4) "Ambulance service area", a specific geographic area in which an ambulance service has been authorized to operate;

(5) "Basic life support (BLS)", a basic level of care, as provided to the adult and pediatric patient as defined by national curricula, and any modifications to that curricula specified in rules adopted by the department pursuant to sections 190.001 to 190.245;

(6) "Council", the state advisory council on emergency medical services;

(7) "Department", the department of health and senior services, state of Missouri;

(8) "Director", the director of the department of health and senior services or the director's duly authorized representative;

(9) "Dispatch agency", any person or organization that receives requests for emergency medical services from the public, by telephone or other means, and is responsible for dispatching emergency medical services;

(10) "Emergency", the sudden and, at the time, unexpected onset of a health condition that manifests itself by symptoms of sufficient severity that would lead a prudent layperson, possessing an average knowledge of health and medicine, to believe that the absence of immediate medical care could result in:

(a) Placing the person's health, or with respect to a pregnant woman, the health of the woman or her unborn child, in significant jeopardy;

(b) Serious impairment to a bodily function;

(c) Serious dysfunction of any bodily organ or part;

(d) Inadequately controlled pain;

(11) "Emergency medical dispatcher", a person who receives emergency calls from the public and has successfully completed an emergency medical dispatcher course, meeting or exceeding the national curriculum of the United States Department of Transportation and any modifications to such curricula specified by the department through rules adopted pursuant to sections 190.001 to 190.245;

(12) "Emergency medical response agency", any person that regularly provides a level of care that includes first response, basic life support or advanced life support, exclusive of patient transportation;

(13) "Emergency medical services for children (EMS-C) system", the arrangement of personnel, facilities and equipment for effective and coordinated delivery of pediatric emergency medical services required in prevention and management of incidents which occur as a result of a medical emergency or of an injury event, natural disaster or similar situation;

(14) "Emergency medical services (EMS) system", the arrangement of personnel, facilities and equipment for the effective and coordinated delivery of emergency medical services required in prevention and management of incidents occurring as a result of an illness, injury, natural disaster or similar situation;

(15) "Emergency medical technician", a person licensed in emergency medical care in accordance with standards prescribed by sections 190.001 to 190.245, and by rules adopted by the department pursuant to sections 190.001 to 190.245;

(16) "Emergency medical technician-basic" or "EMT-B", a person who has successfully completed a course of instruction in basic life support as prescribed by the department and is licensed by the department in accordance with standards prescribed by sections 190.001 to 190.245 and rules adopted by the department pursuant to sections 190.001 to 190.245;

(17) "Emergency medical technician-community paramedic", "community paramedic", or "EMT-CP", a person who is certified as an emergency medical technician-paramedic and is certified by the department in accordance with standards prescribed in section 190.098;

(18) "Emergency medical technician-intermediate" or "EMT-I", a person who has successfully completed a course of instruction in certain aspects of advanced life support care as prescribed by the department and is licensed by the department in accordance with sections 190.001 to 190.245 and rules and regulations adopted by the department pursuant to sections 190.001 to 190.245;

(19) "Emergency medical technician-paramedic" or "EMT-P", a person who has successfully completed a course of instruction in advanced life support care as prescribed by the department and is licensed by the department in accordance with sections 190.001 to 190.245 and rules adopted by the department pursuant to sections 190.001 to 190.245;

(20) "Emergency services", health care items and services furnished or required to screen and stabilize an emergency which may include, but shall not be limited to, health care services that are provided in a licensed hospital's emergency facility by an appropriate provider or by an ambulance service or emergency medical response agency;

(21) "First responder", a person who has successfully completed an emergency first response course meeting or exceeding the national curriculum of the United States Department of Transportation and any modifications to such curricula specified by the department through rules adopted pursuant to sections 190.001 to 190.245 and who provides emergency medical care through employment by or in association with an emergency medical response agency;

(22) "Health care facility", a hospital, nursing home, physician's office or other fixed location at which medical and health care services are performed;

(23) "Hospital", an establishment as defined in the hospital licensing law, subsection 2 of section 197.020, or a hospital operated by the state;

(24) "Medical control", supervision provided by or under the direction of physicians to providers by written or verbal communications;

(25) "Medical direction", medical guidance and supervision provided by a physician to an emergency services provider or emergency medical services system;

(26) "Medical director", a physician licensed pursuant to chapter 334 designated by the ambulance service or emergency medical response agency and who meets criteria specified by the department by rules pursuant to sections 190.001 to 190.245;

(27) "Memorandum of understanding", an agreement between an emergency medical response agency or dispatch agency and an ambulance service or services within whose territory the agency operates, in order to coordinate emergency medical services;

(28) "Patient", an individual who is sick, injured, wounded, diseased, or otherwise incapacitated or helpless, or dead, excluding deceased individuals being transported from or between private or public institutions, homes or cemeteries, and individuals declared dead prior to the time an ambulance is called for assistance;

(29) "Person", as used in these definitions and elsewhere in sections 190.001 to 190.245, any individual, firm, partnership, copartnership, joint venture, association, cooperative organization, corporation, municipal or private, and whether organized for profit or not, state, county, political subdivision, state department, commission, board, bureau or fraternal organization, estate, public trust, business or common law trust, receiver, assignee for the benefit of creditors, trustee or trustee in bankruptcy, or any other service user or provider;

(30) "Physician", a person licensed as a physician pursuant to chapter 334;

(31) "Political subdivision", any municipality, city, county, city not within a county, ambulance district or fire protection district located in this state which provides or has authority to provide ambulance service;

(32) "Professional organization", any organized group or association with an ongoing interest regarding emergency medical services. Such groups and associations could include those representing volunteers, labor, management, firefighters, EMT-B's, nurses, EMT-P's, physicians, communications specialists and instructors. Organizations could also represent the interests of ground ambulance services, air ambulance services, fire service organizations, law enforcement, hospitals, trauma centers, communication centers, pediatric services, labor unions and poison control services;

(33) "Proof of financial responsibility", proof of ability to respond to damages for liability, on account of accidents occurring subsequent to the effective date of such proof, arising out of the ownership, maintenance or use of a motor vehicle in the financial amount set in rules promulgated by the department, but in no event less than the statutory minimum required for motor vehicles. Proof of financial responsibility shall be used as proof of self-insurance;

(34) "Protocol", a predetermined, written medical care guideline, which may include standing orders;

(35) "Regional EMS advisory committee", a committee formed within an emergency medical services (EMS) region to advise ambulance services, the state advisory council on EMS and the department;

(36) "Specialty care transportation", the transportation of a patient requiring the services of an emergency medical technician-paramedic who has received additional training beyond the training prescribed by the department. Specialty care transportation services shall be defined in writing in the appropriate local protocols for ground and air ambulance services and approved by the local physician medical director. The protocols shall be maintained by the local ambulance service and shall define the additional training required of the emergency medical technician-paramedic;

(37) "Stabilize", with respect to an emergency, the provision of such medical treatment as may be necessary to attempt to assure within reasonable medical probability that no material deterioration of an individual's medical condition is likely to result from or occur during ambulance transportation unless the likely benefits of such transportation outweigh the risks;

(38) "State advisory council on emergency medical services", a committee formed to advise the department on policy affecting emergency medical service throughout the state;

(39) "State EMS medical directors advisory committee", a subcommittee of the state advisory council on emergency medical services formed to advise the state advisory council on emergency medical services and the department on medical issues;

(40) "STEMI" or "ST-elevation myocardial infarction", a type of heart attack in which impaired blood flow to the patient's heart muscle is evidenced by ST-segment elevation in electrocardiogram analysis, and as further defined in rules promulgated by the department under sections 190.001 to 190.250;

(41) "STEMI care", includes education and prevention, emergency transport, triage, and acute care and rehabilitative services for STEMI that requires immediate medical or surgical intervention or treatment;

(42) "STEMI center", a hospital that is currently designated as such by the department to care for patients with ST-segment elevation myocardial infarctions;

(43) "Stroke", a condition of impaired blood flow to a patient's brain as defined by the department;

(44) "Stroke care", includes emergency transport, triage, and acute intervention and other acute care services for stroke that potentially require immediate medical or surgical intervention or treatment, and may include education, primary prevention, acute intervention, acute and subacute management, prevention of complications, secondary stroke prevention, and rehabilitative services;

(45) "Stroke center", a hospital that is currently designated as such by the department;

(46) "Trauma", an injury to human tissues and organs resulting from the transfer of energy from the environment;

(47) "Trauma care" includes injury prevention, triage, acute care and rehabilitative services for major single system or multisystem injuries that potentially require immediate medical or surgical intervention or treatment;

(48) "Trauma center", a hospital that is currently designated as such by the department.

(L. 1973 S.B. 57 § 1, A.L. 1987 S.B. 31 § 29, A.L. 1989 S.B. 337, A.L. 1998 S.B. 743, A.L. 2002 S.B. 1107, A.L. 2003 S.B. 68, A.L. 2008 H.B. 1790, A.L. 2013 H.B. 307 merged with H.B. 336)



Section 190.101 State advisory council on emergency medical services, members, purpose, duties.

Effective 28 Aug 2002

Title XII PUBLIC HEALTH AND WELFARE

190.101. State advisory council on emergency medical services, members, purpose, duties. — 1. There is hereby established a "State Advisory Council on Emergency Medical Services" which shall consist of sixteen members, one of which shall be a resident of a city not within a county. The members of the council shall be appointed by the governor with the advice and consent of the senate and shall serve terms of four years. The governor shall designate one of the members as chairperson. The chairperson may appoint subcommittees that include noncouncil members.

2. The state EMS medical directors advisory committee and the regional EMS advisory committees will be recognized as subcommittees of the state advisory council on emergency medical services.

3. The council shall have geographical representation and representation from appropriate areas of expertise in emergency medical services including volunteers, professional organizations involved in emergency medical services, EMT's, paramedics, nurses, firefighters, physicians, ambulance service administrators, hospital administrators and other health care providers concerned with emergency medical services. The regional EMS advisory committees shall serve as a resource for the identification of potential members of the state advisory council on emergency medical services.

4. The members of the council and subcommittees shall serve without compensation except that members of the council shall, subject to appropriations, be reimbursed for reasonable travel expenses and meeting expenses related to the functions of the council.

5. The purpose of the council is to make recommendations to the governor, the general assembly, and the department on policies, plans, procedures and proposed regulations on how to improve the statewide emergency medical services system. The council shall advise the governor, the general assembly, and the department on all aspects of the emergency medical services system.

(L. 1998 S.B. 743, A.L. 2002 H.B. 1953 merged with S.B. 1107)



Section 190.102 Regional EMS advisory committees.

Effective 28 Aug 2016

Title XII PUBLIC HEALTH AND WELFARE

190.102. Regional EMS advisory committees. — 1. The department shall designate through regulation EMS regions and committees. The purpose of the regional EMS advisory committees is to advise and make recommendations to the region and the department on:

(1) Coordination of emergency resources in the region;

(2) Improvement of public and professional education;

(3) Cooperative research endeavors;

(4) Development of standards, protocols and policies;

(5) Voluntary multiagency quality improvement committee and process; and

(6) Development and review of and recommendations for community and regional time critical diagnosis plans.

2. The members of the committees shall serve without compensation except that the department of health and senior services shall budget for reasonable travel expenses and meeting expenses related to the functions of the committees.

3. The director will appoint personnel to no less than six regional EMS committees from recommendations provided by recognized professional organizations. Appointments will be for four years with individuals serving until reappointed or replaced. The regional EMS medical director shall serve as a member of the regional EMS committee.

(L. 1998 S.B. 743, A.L. 2016 S.B. 732)



Section 190.103 Regional EMS medical director, powers, duties — considered public official, when — online telecommunication medical direction permitted — treatment protocols for special needs patients.

Effective 28 Aug 2017

Title XII PUBLIC HEALTH AND WELFARE

190.103. Regional EMS medical director, powers, duties — considered public official, when — online telecommunication medical direction permitted — treatment protocols for special needs patients. — 1. One physician with expertise in emergency medical services from each of the EMS regions shall be elected by that region’s EMS medical directors to serve as a regional EMS medical director. The regional EMS medical directors shall constitute the state EMS medical director’s advisory committee and shall advise the department and their region’s ambulance services on matters relating to medical control and medical direction in accordance with sections 190.001 to 190.245 and rules adopted by the department pursuant to sections 190.001 to 190.245. The regional EMS medical director shall serve a term of four years. The southwest, northwest, and Kansas City regional EMS medical directors shall be elected to an initial two-year term. The central, east central, and southeast regional EMS medical directors shall be elected to an initial four-year term. All subsequent terms following the initial terms shall be four years. The state EMS medical director shall be the chair of the state EMS medical director’s advisory committee.

2. A medical director is required for all ambulance services and emergency medical response agencies that provide: advanced life support services; basic life support services utilizing medications or providing assistance with patients’ medications; or basic life support services performing invasive procedures including invasive airway procedures. The medical director shall provide medical direction to these services and agencies in these instances.

3. The medical director, in cooperation with the ambulance service or emergency medical response agency administrator, shall have the responsibility and the authority to ensure that the personnel working under their supervision are able to provide care meeting established standards of care with consideration for state and national standards as well as local area needs and resources. The medical director, in cooperation with the ambulance service or emergency medical response agency administrator, shall establish and develop triage, treatment and transport protocols, which may include authorization for standing orders.

4. All ambulance services and emergency medical response agencies that are required to have a medical director shall establish an agreement between the service or agency and their medical director. The agreement will include the roles, responsibilities and authority of the medical director beyond what is granted in accordance with sections 190.001 to 190.245 and rules adopted by the department pursuant to sections 190.001 to 190.245. The agreement shall also include grievance procedures regarding the emergency medical response agency or ambulance service, personnel and the medical director.

5. Regional EMS medical directors elected as provided under subsection 1 of this section shall be considered public officials for purposes of sovereign immunity, official immunity, and the Missouri public duty doctrine defenses.

6. The state EMS medical director’s advisory committee shall be considered a peer review committee under section 537.035.

7. Regional EMS medical directors may act to provide online telecommunication medical direction to EMT-Bs, EMT-Is, EMT-Ps, and community paramedics and provide offline medical direction per standardized treatment, triage, and transport protocols when EMS personnel, including EMT-Bs, EMT-Is, EMT-Ps, and community paramedics, are providing care to special needs patients or at the request of a local EMS agency or medical director.

8. When developing treatment protocols for special needs patients, regional EMS medical directors may promulgate such protocols on a regional basis across multiple political subdivisions’ jurisdictional boundaries, and such protocols may be used by multiple agencies including, but not limited to, ambulance services, emergency response agencies, and public health departments. Treatment protocols shall include steps to ensure the receiving hospital is informed of the pending arrival of the special needs patient, the condition of the patient, and the treatment instituted.

9. Multiple EMS agencies including, but not limited to, ambulance services, emergency response agencies, and public health departments shall take necessary steps to follow the regional EMS protocols established as provided under subsection 8 of this section in cases of mass casualty or state-declared disaster incidents.

10. When regional EMS medical directors develop and implement treatment protocols for patients or provide online medical direction for patients, such activity shall not be construed as having usurped local medical direction authority in any manner.

11. Notwithstanding any other provision of law to the contrary, when regional EMS medical directors are providing either online telecommunication medical direction to EMT-Bs, EMT-Is, EMT-Ps, and community paramedics, or offline medical direction per standardized EMS treatment, triage, and transport protocols for patients, those medical directions or treatment protocols may include the administration of the patient’s own prescription medications.

(L. 1998 S.B. 743, A.L. 2016 S.B. 732, A.L. 2017 S.B. 503)



Section 190.104 Pediatric emergency medical services system.

Effective 28 Aug 1998

Title XII PUBLIC HEALTH AND WELFARE

190.104. Pediatric emergency medical services system. — 1. The department is authorized to establish a program to improve the quality of emergency care for pediatric patients throughout the state and to implement a comprehensive pediatric emergency medical services system in accordance with standards prescribed by sections 190.001 to 190.245 and rules adopted by the department pursuant to sections 190.001 to 190.245.

2. The department is authorized to receive contributions, grants, donations or funds from any private entity to be expended for the program authorized pursuant to this section.

(L. 1998 S.B. 743)



Section 190.105 Ambulance license required, exceptions — operation of ambulance services — sale or transfer of ownership, notice required.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

190.105. Ambulance license required, exceptions — operation of ambulance services — sale or transfer of ownership, notice required. — 1. No person, either as owner, agent or otherwise, shall furnish, operate, conduct, maintain, advertise, or otherwise be engaged in or profess to be engaged in the business or service of the transportation of patients by ambulance in the air, upon the streets, alleys, or any public way or place of the state of Missouri unless such person holds a currently valid license from the department for an ambulance service issued pursuant to the provisions of sections 190.001 to 190.245.

2. No ground ambulance shall be operated for ambulance purposes, and no individual shall drive, attend or permit it to be operated for such purposes in the state of Missouri unless the ground ambulance is under the immediate supervision and direction of a person who is holding a currently valid Missouri license as an emergency medical technician. Nothing in this section shall be construed to mean that a duly registered nurse or a duly licensed physician be required to hold an emergency medical technician's license. Each ambulance service is responsible for assuring that any person driving its ambulance is competent in emergency vehicle operations and has a safe driving record. Each ground ambulance shall be staffed with at least two licensed individuals when transporting a patient, except as provided in section 190.094. In emergency situations which require additional medical personnel to assist the patient during transportation, a first responder, firefighter, or law enforcement personnel with a valid driver's license and prior experience with driving emergency vehicles may drive the ground ambulance provided the ground ambulance service stipulates to this practice in operational policies.

3. No license shall be required for an ambulance service, or for the attendant of an ambulance, which:

(1) Is rendering assistance in the case of an emergency, major catastrophe or any other unforeseen event or series of events which jeopardizes the ability of the local ambulance service to promptly respond to emergencies; or

(2) Is operated from a location or headquarters outside of Missouri in order to transport patients who are picked up beyond the limits of Missouri to locations within or outside of Missouri, but no such outside ambulance shall be used to pick up patients within Missouri for transportation to locations within Missouri, except as provided in subdivision (1) of this subsection.

4. The issuance of a license pursuant to the provisions of sections 190.001 to 190.245 shall not be construed so as to authorize any person to provide ambulance services or to operate any ambulances without a franchise in any city not within a county or in a political subdivision in any county with a population of over nine hundred thousand inhabitants, or a franchise, contract or mutual-aid agreement in any other political subdivision which has enacted an ordinance making it unlawful to do so.

5. Sections 190.001 to 190.245 shall not preclude the adoption of any law, ordinance or regulation not in conflict with such sections by any city not within a county, or at least as strict as such sections by any county, municipality or political subdivision except that no such regulations or ordinances shall be adopted by a political subdivision in a county with a population of over nine hundred thousand inhabitants except by the county's governing body.

6. In a county with a population of over nine hundred thousand inhabitants, the governing body of the county shall set the standards for all ambulance services which shall comply with subsection 5 of this section. All such ambulance services must be licensed by the department. The governing body of such county shall not prohibit a licensed ambulance service from operating in the county, as long as the ambulance service meets county standards.

7. An ambulance service or vehicle when operated for the purpose of transporting persons who are sick, injured, or otherwise incapacitated shall not be treated as a common or contract carrier under the jurisdiction of the Missouri division of motor carrier and railroad safety.

8. Sections 190.001 to 190.245 shall not apply to, nor be construed to include, any motor vehicle used by an employer for the transportation of such employer's employees whose illness or injury occurs on private property, and not on a public highway or property, nor to any person operating such a motor vehicle.

9. A political subdivision that is authorized to operate a licensed ambulance service may establish, operate, maintain and manage its ambulance service, and select and contract with a licensed ambulance service. Any political subdivision may contract with a licensed ambulance service.

10. Except as provided in subsections 5 and 6, nothing in section 67.300, or subsection 2 of section 190.109, shall be construed to authorize any municipality or county which is located within an ambulance district or a fire protection district that is authorized to provide ambulance service to promulgate laws, ordinances or regulations related to the provision of ambulance services. This provision shall not apply to any municipality or county which operates an ambulance service established prior to August 28, 1998.

11. Nothing in section 67.300 or subsection 2 of section 190.109 shall be construed to authorize any municipality or county which is located within an ambulance district or a fire protection district that is authorized to provide ambulance service to operate an ambulance service without a franchise in an ambulance district or a fire protection district that is authorized to provide ambulance service which has enacted an ordinance making it unlawful to do so. This provision shall not apply to any municipality or county which operates an ambulance service established prior to August 28, 1998.

12. No provider of ambulance service within the state of Missouri which is licensed by the department to provide such service shall discriminate regarding treatment or transportation of emergency patients on the basis of race, sex, age, color, religion, sexual preference, national origin, ancestry, handicap, medical condition or ability to pay.

13. No provision of this section, other than subsections 5, 6, 10 and 11 of this section, is intended to limit or supersede the powers given to ambulance districts pursuant to this chapter or to fire protection districts pursuant to chapter 321, or to counties, cities, towns and villages pursuant to chapter 67.

14. Upon the sale or transfer of any ground ambulance service ownership, the owner of such service shall notify the department of the change in ownership within thirty days of such sale or transfer. After receipt of such notice, the department shall conduct an inspection of the ambulance service to verify compliance with the licensure standards of sections 190.001 to 190.245.

(L. 1973 S.B. 57 § 2, A.L. 1998 S.B. 743, A.L. 2002 S.B. 1107, A.L. 2014 S.B. 773)

CROSS REFERENCE:

Commercial driver's licensing law not applicable to emergency vehicles, 302.775

(1987) This section requires one license per ambulance, not per business. Fenton Ambulance Service, Inc. v. Ritchie, 729 S.W.2d 493 (Mo.App.).



Section 190.107 Contracts for mutual aid services.

Effective 28 Aug 1998

Title XII PUBLIC HEALTH AND WELFARE

190.107. Contracts for mutual aid services. — 1. Any municipally operated ambulance service, ambulance district, fire protection district that provides ambulance service or any other ambulance service may enter into contracts providing for mutual aid services provided by such ambulance service. The contracts that are agreed upon may provide for compensation from the parties and other terms that are agreeable to the parties and may be for an indefinite period as long as they include a minimum of a sixty-day cancellation notice by either party.

2. Any municipally operated ambulance service, ambulance district, fire protection district that provides ambulance service or any other ambulance service may provide assistance to any other ambulance service in the state that requests it, at the time of an emergency, major catastrophe or any other unforeseen event or series of events which jeopardizes the ability of the local ambulance service to promptly respond to emergencies.

3. When responding on mutual aid or emergency aid requests, the ambulance service shall be subject to all provisions of law as if it were providing service within its own jurisdiction.

4. Mutual-aid contracts may be agreed to between ambulance services in the states neighboring Missouri and ambulance services in the state of Missouri in the exact same manner as contracts between ambulance services within the state of Missouri.

(L. 1998 S.B. 743)



Section 190.108 Air ambulance licenses — sale or transfer of ownership, notice required.

Effective 28 Aug 2002

Title XII PUBLIC HEALTH AND WELFARE

190.108. Air ambulance licenses — sale or transfer of ownership, notice required. — 1. The department shall, within a reasonable time after receipt of an application, cause such investigation as the department deems necessary to be made of the applicant for an air ambulance license.

2. The department shall have the authority and responsibility to license an air ambulance service in accordance with sections 190.001 to 190.245, and in accordance with rules adopted by the department pursuant to sections 190.001 to 190.245. The department may promulgate rules relating to the requirements for an air ambulance license including, but not limited to:

(1) Medical control plans;

(2) Medical director qualifications;

(3) Air medical staff qualifications;

(4) Response and operations standards to assure that the health and safety needs of the public are met;

(5) Standards for air medical communications;

(6) Criteria for compliance with licensure requirements;

(7) Records and forms;

(8) Equipment requirements;

(9) Five-year license renewal;

(10) Quality improvement committees; and

(11) Response time, patient care and transportation standards.

3. Application for an air ambulance service license shall be made upon such forms as prescribed by the department in rules adopted pursuant to sections 190.001 to 190.245. The application form shall contain such information as the department deems necessary to make a determination as to whether the air ambulance service meets all the requirements of sections 190.001 to 190.245 and rules promulgated pursuant to sections 190.001 to 190.245.

4. Upon the sale or transfer of any air ambulance service ownership, the owner of such service shall notify the department of the change in ownership within thirty days of such sale or transfer. After receipt of such notice, the department shall conduct an inspection of the ambulance service to verify compliance with the licensure standards of sections 190.001 to 190.245.

(L. 1998 S.B. 743, A.L. 2002 S.B. 1107)



Section 190.109 Ground ambulance license.

Effective 28 Aug 2002

Title XII PUBLIC HEALTH AND WELFARE

190.109. Ground ambulance license. — 1. The department shall, within a reasonable time after receipt of an application, cause such investigation as the department deems necessary to be made of the applicant for a ground ambulance license.

2. Any person that owned and operated a licensed ambulance on December 31, 1997, shall receive an ambulance service license from the department, unless suspended, revoked or terminated, for that ambulance service area which was, on December 31, 1997, described and filed with the department as the primary service area for its licensed ambulances on August 28, 1998, provided that the person makes application and adheres to the rules and regulations promulgated by the department pursuant to sections 190.001 to 190.245.

3. The department shall issue a new ground ambulance service license to an ambulance service that is not currently licensed by the department, or is currently licensed by the department and is seeking to expand its ambulance service area, except as provided in subsection 4 of this section, to be valid for a period of five years, unless suspended, revoked or terminated, when the director finds that the applicant meets the requirements of ambulance service licensure established pursuant to sections 190.100 to 190.245 and the rules adopted by the department pursuant to sections 190.001 to 190.245. In order to be considered for a new ambulance service license, an ambulance service shall submit to the department a letter of endorsement from each ambulance district or fire protection district that is authorized to provide ambulance service, or from each municipality not within an ambulance district or fire protection district that is authorized to provide ambulance service, in which the ambulance service proposes to operate. If an ambulance service proposes to operate in unincorporated portions of a county not within an ambulance district or fire protection district that is authorized to provide ambulance service, in order to be considered for a new ambulance service license, the ambulance service shall submit to the department a letter of endorsement from the county. Any letter of endorsement required pursuant to this section shall verify that the political subdivision has conducted a public hearing regarding the endorsement and that the governing body of the political subdivision has adopted a resolution approving the endorsement. The letter of endorsement shall affirmatively state that the proposed ambulance service:

(1) Will provide a benefit to public health that outweighs the associated costs;

(2) Will maintain or enhance the public's access to ambulance services;

(3) Will maintain or improve the public health and promote the continued development of the regional emergency medical service system;

(4) Has demonstrated the appropriate expertise in the operation of ambulance services; and

(5) Has demonstrated the financial resources necessary for the operation of the proposed ambulance service.

4. A contract between a political subdivision and a licensed ambulance service for the provision of ambulance services for that political subdivision shall expand, without further action by the department, the ambulance service area of the licensed ambulance service to include the jurisdictional boundaries of the political subdivision. The termination of the aforementioned contract shall result in a reduction of the licensed ambulance service's ambulance service area by removing the geographic area of the political subdivision from its ambulance service area, except that licensed ambulance service providers may provide ambulance services as are needed at and around the state fair grounds for protection of attendees at the state fair.

5. The department shall renew a ground ambulance service license if the applicant meets the requirements established pursuant to sections 190.001 to 190.245, and the rules adopted by the department pursuant to sections 190.001 to 190.245.

6. The department shall promulgate rules relating to the requirements for a ground ambulance service license including, but not limited to:

(1) Vehicle design, specification, operation and maintenance standards;

(2) Equipment requirements;

(3) Staffing requirements;

(4) Five-year license renewal;

(5) Records and forms;

(6) Medical control plans;

(7) Medical director qualifications;

(8) Standards for medical communications;

(9) Memorandums of understanding with emergency medical response agencies that provide advanced life support;

(10) Quality improvement committees; and

(11) Response time, patient care and transportation standards.

7. Application for a ground ambulance service license shall be made upon such forms as prescribed by the department in rules adopted pursuant to sections 190.001 to 190.245. The application form shall contain such information as the department deems necessary to make a determination as to whether the ground ambulance service meets all the requirements of sections 190.001 to 190.245 and rules promulgated pursuant to sections 190.001 to 190.245.

(L. 1998 S.B. 743, A.L. 2001 S.B. 619, A.L. 2002 S.B. 1107)



Section 190.111 Inspection limitation — effect of sale or transfer on a license.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

190.111. Inspection limitation — effect of sale or transfer on a license. — The inspection conducted under subsection 14 of section 190.105 shall be limited to the verification of compliance with standards for renewal of an existing license, and shall not include the criteria set forth in subsection 3 of section 190.109 or any other existing criteria required for the issuance of a license to a nonlicense holder or for a licensee seeking to expand its ambulance service area. Any licenses acquired upon a sale or transfer of any ground ambulance service ownership shall remain in full force and effect after the sale or transfer unless suspended or revoked for cause as provided in section 190.165.

(L. 2007 S.B. 47 § 1)



Section 190.120 Insurance, what coverage required — policy provisions required — term of policy.

Effective 28 Aug 2002

Title XII PUBLIC HEALTH AND WELFARE

190.120. Insurance, what coverage required — policy provisions required — term of policy. — 1. No ambulance service license shall be issued pursuant to sections 190.001 to 190.245, nor shall such license be valid after issuance, nor shall any ambulance be operated in Missouri unless there is at all times in force and effect insurance coverage or proof of financial responsibility with adequate reserves maintained for each and every ambulance owned or operated by or for the applicant or licensee to provide for the payment of damages in an amount as prescribed in regulation:

(1) For injury to or death of individuals in accidents resulting from any cause for which the owner of such vehicle would be liable on account of liability imposed on him or her by law, regardless of whether the ambulance was being driven by the owner or the owner's agent; and

(2) For the loss of or damage to the property of another, including personal property, under like circumstances.

2. The insurance policy or proof of financial responsibility shall be submitted by all licensees required to provide such insurance pursuant to sections 190.001 to 190.245. The insurance policy, or proof of the existence of financial responsibility, shall be submitted to the director, in such form as the director may specify, for the director's approval prior to the issuance of each ambulance service license.

3. Every insurance policy or proof of financial responsibility document required by the provisions of this section shall contain proof of a provision for a continuing liability thereunder to the full amount thereof, notwithstanding any recovery thereon; that the liability of the insurer shall not be affected by the insolvency or the bankruptcy of the assured; and that until the policy is revoked the insurance company or self-insured licensee or entity will not be relieved from liability on account of nonpayment of premium, failure to renew license at the end of the year, or any act or omission of the named assured. Such policy of insurance or self-insurance shall be further conditioned for the payment of any judgments up to the limits of such policy, recovered against any person other than the owner, the owner's agent or employee, who may operate the same with the consent of the owner.

4. Every insurance policy or self-insured licensee or entity as required by the provisions of this section shall extend for the period to be covered by the license applied for and the insurer shall be obligated to give not less than thirty days' written notice to the director and to the insured before any cancellation or termination thereof earlier than its expiration date, and the cancellation or other termination of any such policy shall automatically revoke and terminate the licenses issued for the ambulance service covered by such policy unless covered by another insurance policy in compliance with sections 190.001 to 190.245.

(L. 1973 S.B. 57 § 5, A.L. 1980 H.B. 1595, A.L. 1998 S.B. 743, A.L. 2002 S.B. 1107)

(1979) Insurance coverage is required for accidents resulting from negligent operation of the ambulance, not negligent or maladroit administration of emergency care. Bailey v. City of St. Louis (A.), 578 S.W.2d 279.



Section 190.131 Certification of training entities.

Effective 28 Aug 2002

Title XII PUBLIC HEALTH AND WELFARE

190.131. Certification of training entities. — 1. The department shall accredit or certify training entities for first responders, emergency medical dispatchers, emergency medical technicians-basic, emergency medical technicians-intermediate, and emergency medical technicians-paramedic, for a period of five years, if the applicant meets the requirements established pursuant to sections 190.001 to 190.245.

2. Such rules promulgated by the department shall set forth the minimum requirements for entrance criteria, training program curricula, instructors, facilities, equipment, medical oversight, record keeping, and reporting.

3. Application for training entity accreditation or certification shall be made upon such forms as prescribed by the department in rules adopted pursuant to sections 190.001 to 190.245. The application form shall contain such information as the department deems reasonably necessary to make a determination as to whether the training entity meets all requirements of sections 190.001 to 190.245 and rules promulgated pursuant to sections 190.001 to 190.245.

4. Upon receipt of such application for training entity accreditation or certification, the department shall determine whether the training entity, its instructors, facilities, equipment, curricula and medical oversight meet the requirements of sections 190.001 to 190.245 and rules promulgated pursuant to sections 190.001 to 190.245.

5. Upon finding these requirements satisfied, the department shall issue a training entity accreditation or certification in accordance with rules promulgated by the department pursuant to sections 190.001 to 190.245.

6. Subsequent to the issuance of a training entity accreditation or certification, the department shall cause a periodic review of the training entity to assure continued compliance with the requirements of sections 190.001 to 190.245 and all rules promulgated pursuant to sections 190.001 to 190.245.

7. No person or entity shall hold itself out or provide training required by this section without accreditation or certification by the department.

(L. 1998 S.B. 743, A.L. 2002 S.B. 1107)



Section 190.133 Emergency medical response agency license.

Effective 28 Aug 2010

Title XII PUBLIC HEALTH AND WELFARE

190.133. Emergency medical response agency license. — 1. The department shall, within a reasonable time after receipt of an application, cause such investigation as the department deems necessary to be made of the applicant for an emergency medical response agency license.

2. The department shall issue a license to any emergency medical response agency which provides advanced life support if the applicant meets the requirements established pursuant to sections 190.001 to 190.245, and the rules adopted by the department pursuant to sections 190.001 to 190.245. The department may promulgate rules relating to the requirements for an emergency medical response agency including, but not limited to:

(1) A licensure period of five years;

(2) Medical direction;

(3) Records and forms; and

(4) Memorandum of understanding with local ambulance services.

3. Application for an emergency medical response agency license shall be made upon such forms as prescribed by the department in rules adopted pursuant to sections 190.001 to 190.245. The application form shall contain such information as the department deems necessary to make a determination as to whether the emergency medical response agency meets all the requirements of sections 190.001 to 190.245 and rules promulgated pursuant to sections 190.001 to 190.245.

4. No person or entity shall hold itself out as an emergency medical response agency that provides advanced life support or provide the services of an emergency medical response agency that provides advanced life support unless such person or entity is licensed by the department.

(L. 1998 S.B. 743, A.L. 2002 S.B. 1107, A.L. 2004 H.B. 1195, A.L. 2010 H.B. 1977)



Section 190.134 Dispatch agency, requirements.

Effective 28 Aug 1998

Title XII PUBLIC HEALTH AND WELFARE

190.134. Dispatch agency, requirements. — A dispatch agency is required to have a memorandum of understanding with all ambulance services that it dispatches. If a dispatch agency provides prearrival medical instructions, it is required to have a medical director, whose duties include the maintenance of standards and protocol approval.

(L. 1998 S.B. 743)



Section 190.142 Emergency medical technician license — rules.

Effective 28 Aug 2016

Title XII PUBLIC HEALTH AND WELFARE

190.142. Emergency medical technician license — rules. — 1. The department shall, within a reasonable time after receipt of an application, cause such investigation as it deems necessary to be made of the applicant for an emergency medical technician’s license. The director may authorize investigations into criminal records in other states for any applicant.

2. The department shall issue a license to all levels of emergency medical technicians, for a period of five years, if the applicant meets the requirements established pursuant to sections 190.001 to 190.245 and the rules adopted by the department pursuant to sections 190.001 to 190.245. The department may promulgate rules relating to the requirements for an emergency medical technician including but not limited to:

(1) Age requirements;

(2) Education and training requirements based on respective national curricula of the United States Department of Transportation and any modification to such curricula specified by the department through rules adopted pursuant to sections 190.001 to 190.245;

(3) Initial licensure testing requirements. Initial EMT-P licensure testing shall be through the national registry of EMTs or examinations developed and administered by the department of health and senior services;

(4) Continuing education and relicensure requirements; and

(5) Ability to speak, read and write the English language.

3. Application for all levels of emergency medical technician license shall be made upon such forms as prescribed by the department in rules adopted pursuant to sections 190.001 to 190.245. The application form shall contain such information as the department deems necessary to make a determination as to whether the emergency medical technician meets all the requirements of sections 190.001 to 190.245 and rules promulgated pursuant to sections 190.001 to 190.245.

4. All levels of emergency medical technicians may perform only that patient care which is:

(1) Consistent with the training, education and experience of the particular emergency medical technician; and

(2) Ordered by a physician or set forth in protocols approved by the medical director.

5. No person shall hold themselves out as an emergency medical technician or provide the services of an emergency medical technician unless such person is licensed by the department.

6. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2002, shall be invalid and void.

(L. 1998 S.B. 743, A.L. 1999 H.B. 343, A.L. 2002 S.B. 1107, A.L. 2016 S.B. 635 merged with S.B. 732)



Section 190.143 Temporary emergency medical technician license granted, when — limitations — expiration.

Effective 28 Aug 2010

Title XII PUBLIC HEALTH AND WELFARE

190.143. Temporary emergency medical technician license granted, when — limitations — expiration. — 1. Notwithstanding any other provisions of law, the department may grant a ninety-day temporary emergency medical technician license to all levels of emergency medical technicians who meet the following:

(1) Can demonstrate that they have, or will have, employment requiring an emergency medical technician license;

(2) Are not currently licensed as an emergency medical technician in Missouri or have been licensed as an emergency medical technician in Missouri and fingerprints need to be submitted to the Federal Bureau of Investigation to verify the existence or absence of a criminal history, or they are currently licensed and the license will expire before a verification can be completed of the existence or absence of a criminal history;

(3) Have submitted a complete application upon such forms as prescribed by the department in rules adopted pursuant to sections 190.001 to 190.245;

(4) Have not been disciplined pursuant to sections 190.001 to 190.245 and rules promulgated pursuant to sections 190.001 to 190.245;

(5) Meet all the requirements of rules promulgated pursuant to sections 190.001 to 190.245.

2. A temporary emergency medical technician license shall only authorize the license to practice while under the immediate supervision of a licensed emergency medical technician-basic, emergency medical technician-intermediate, emergency medical technician-paramedic, registered nurse or physician who is currently licensed, without restrictions, to practice in Missouri.

3. A temporary emergency medical technician license shall automatically expire either ninety days from the date of issuance or upon the issuance of a five-year emergency medical technician license.

(L. 2001 S.B. 619, A.L. 2002 S.B. 1107, A.L. 2010 H.B. 1977)



Section 190.144 Immunity from liability, when.

Effective 28 Aug 2017

Title XII PUBLIC HEALTH AND WELFARE

190.144. Immunity from liability, when. — 1. No emergency medical technician licensed under section 190.142 or 190.143, if acting in good faith and without gross negligence, shall be liable for:

(1) Transporting a person for whom an application for detention for evaluation and treatment has been filed under section 631.115 or 632.305;

(2) Physically or chemically restraining an at-risk behavioral health patient as that term is defined under section 190.240 if such restraint is to ensure the safety of the patient or technician; or

(3) The administration of a patient’s personal medication when deemed necessary.

2. Nothing in this section shall be construed as creating an exception to sovereign immunity, official immunity, or the Missouri public duty doctrine defenses.

(L. 2016 S.B. 732, A.L. 2017 S.B. 503)



Section 190.146 Lapse of license, request to return to active status, procedure.

Effective 28 Aug 2002

Title XII PUBLIC HEALTH AND WELFARE

190.146. Lapse of license, request to return to active status, procedure. — Any licensee allowing a license to lapse may within two years of the lapse request that their license be returned to active status by notifying the department in advance of such intention, and submit a complete application upon such forms as prescribed by the department in rules adopted pursuant to sections 190.001 to 190.245. If the licensee meets all the requirements for relicensure, the department shall issue a new emergency medical technician license to the licensee.

(L. 2002 S.B. 1107 § 190.145)



Section 190.160 Renewals of licenses, requirements.

Effective 28 Aug 2002

Title XII PUBLIC HEALTH AND WELFARE

190.160. Renewals of licenses, requirements. — The renewal of any license shall require conformance with sections 190.001 to 190.245 and sections 190.525 to 190.537, and rules adopted by the department pursuant to sections 190.001 to 190.245 and sections 190.525 to 190.537.

(L. 1973 S.B. 57 § 13, A.L. 1998 S.B. 743, A.L. 2002 S.B. 1107)



Section 190.165 Suspension or revocation of licenses, grounds for — procedure.

Effective 28 Aug 2016

Title XII PUBLIC HEALTH AND WELFARE

190.165. Suspension or revocation of licenses, grounds for — procedure. — 1. The department may refuse to issue or deny renewal of any certificate, permit or license required pursuant to sections 190.100 to 190.245 for failure to comply with the provisions of sections 190.100 to 190.245 or any lawful regulations promulgated by the department to implement its provisions as described in subsection 2 of this section. The department shall notify the applicant in writing of the reasons for the refusal and shall advise the applicant of his or her right to file a complaint with the administrative hearing commission as provided by chapter 621.

2. The department may cause a complaint to be filed with the administrative hearing commission as provided by chapter 621 against any holder of any certificate, permit or license required by sections 190.100 to 190.245 or any person who has failed to renew or has surrendered his or her certificate, permit or license for failure to comply with the provisions of sections 190.100 to 190.245 or any lawful regulations promulgated by the department to implement such sections. Those regulations shall be limited to the following:

(1) Use or unlawful possession of any controlled substance, as defined in chapter 195, or alcoholic beverage to an extent that such use impairs a person’s ability to perform the work of any activity licensed or regulated by sections 190.100 to 190.245;

(2) Being finally adjudicated and found guilty, or having entered a plea of guilty or nolo contendere, in a criminal prosecution under the laws of any state or of the United States, for any offense reasonably related to the qualifications, functions or duties of any activity licensed or regulated pursuant to sections 190.100 to 190.245, for any offense an essential element of which is fraud, dishonesty or an act of violence, or for any offense involving moral turpitude, whether or not sentence is imposed;

(3) Use of fraud, deception, misrepresentation or bribery in securing any certificate, permit or license issued pursuant to sections 190.100 to 190.245 or in obtaining permission to take any examination given or required pursuant to sections 190.100 to 190.245;

(4) Obtaining or attempting to obtain any fee, charge, tuition or other compensation by fraud, deception or misrepresentation;

(5) Incompetency, misconduct, gross negligence, fraud, misrepresentation or dishonesty in the performance of the functions or duties of any activity licensed or regulated by sections 190.100 to 190.245;

(6) Violation of, or assisting or enabling any person to violate, any provision of sections 190.100 to 190.245, or of any lawful rule or regulation adopted by the department pursuant to sections 190.100 to 190.245;

(7) Impersonation of any person holding a certificate, permit or license or allowing any person to use his or her certificate, permit, license or diploma from any school;

(8) Disciplinary action against the holder of a license or other right to practice any activity regulated by sections 190.100 to 190.245 granted by another state, territory, federal agency or country upon grounds for which revocation or suspension is authorized in this state;

(9) For an individual being finally adjudged insane or incompetent by a court of competent jurisdiction;

(10) Assisting or enabling any person to practice or offer to practice any activity licensed or regulated by sections 190.100 to 190.245 who is not licensed and currently eligible to practice pursuant to sections 190.100 to 190.245;

(11) Issuance of a certificate, permit or license based upon a material mistake of fact;

(12) Violation of any professional trust, confidence, or legally protected privacy rights of a patient by means of an unauthorized or unlawful disclosure;

(13) Use of any advertisement or solicitation which is false, misleading or deceptive to the general public or persons to whom the advertisement or solicitation is primarily directed;

(14) Violation of the drug laws or rules and regulations of this state, any other state or the federal government;

(15) Refusal of any applicant or licensee to respond to reasonable department of health and senior services’ requests for necessary information to process an application or to determine license status or license eligibility;

(16) Any conduct or practice which is or might be harmful or dangerous to the mental or physical health or safety of a patient or the public;

(17) Repeated acts of negligence or recklessness in the performance of the functions or duties of any activity licensed or regulated by sections 190.100 to 190.245.

3. If the department conducts investigations, the department, prior to interviewing a licensee who is the subject of the investigation, shall explain to the licensee that he or she has the right to:

(1) Consult legal counsel or have legal counsel present;

(2) Have anyone present whom he or she deems to be necessary or desirable, except for any holder of any certificate, permit, or license required by sections 190.100 to 190.245; and

(3) Refuse to answer any question or refuse to provide or sign any written statement.

­­

­

4. After the filing of such complaint, the proceedings shall be conducted in accordance with the provisions of chapter 621. Upon a finding by the administrative hearing commission that the grounds, provided in subsection 2 of this section, for disciplinary action are met, the department may, singly or in combination, censure or place the person named in the complaint on probation on such terms and conditions as the department deems appropriate for a period not to exceed five years, or may suspend, for a period not to exceed three years, or revoke the license, certificate or permit. Notwithstanding any provision of law to the contrary, the department shall be authorized to impose a suspension or revocation as a disciplinary action only if it first files the requisite complaint with the administrative hearing commission.

5. An individual whose license has been revoked shall wait one year from the date of revocation to apply for relicensure. Relicensure shall be at the discretion of the department after compliance with all the requirements of sections 190.100 to 190.245 relative to the licensing of an applicant for the first time. Any individual whose license has been revoked twice within a ten-year period shall not be eligible for relicensure.

6. The department may notify the proper licensing authority of any other state in which the person whose license was suspended or revoked was also licensed of the suspension or revocation.

7. Any person, organization, association or corporation who reports or provides information to the department pursuant to the provisions of sections 190.100 to 190.245 and who does so in good faith shall not be subject to an action for civil damages as a result thereof.

8. The department of health and senior services may suspend any certificate, permit or license required pursuant to sections 190.100 to 190.245 simultaneously with the filing of the complaint with the administrative hearing commission as set forth in subsection 2 of this section, if the department finds that there is an imminent threat to the public health. The notice of suspension shall include the basis of the suspension and notice of the right to appeal such suspension. The licensee may appeal the decision to suspend the license, certificate or permit to the department. The appeal shall be filed within ten days from the date of the filing of the complaint. A hearing shall be conducted by the department within ten days from the date the appeal is filed. The suspension shall continue in effect until the conclusion of the proceedings, including review thereof, unless sooner withdrawn by the department, dissolved by a court of competent jurisdiction or stayed by the administrative hearing commission.

(L. 1973 S.B. 57 § 14, A.L. 1978 S.B. 661, A.L. 1998 S.B. 743, A.L. 2002 S.B. 1107, A.L. 2016 S.B. 732)



Section 190.171 Aggrieved party may seek review by administrative hearing commission.

Effective 28 Aug 2002

Title XII PUBLIC HEALTH AND WELFARE

190.171. Aggrieved party may seek review by administrative hearing commission. — Any person aggrieved by an official action of the department of health and senior services affecting the licensed status of a person pursuant to the provisions of sections 190.001 to 190.245 and sections 190.525 to 190.537, including the refusal to grant, the grant, the revocation, the suspension, or the failure to renew a license, may seek a determination thereon by the administrative hearing commission pursuant to the provisions of section 621.045, and it shall not be a condition to such determination that the person aggrieved seek a reconsideration, a rehearing, or exhaust any other procedure within the department of health and senior services or the department of social services.

(L. 1978 S.B. 661, A.L. 1998 S.B. 743, A.L. 2002 S.B. 1107)

(1993) Competing ambulance service lacks standing to contest action of department before administrative hearing commission, because for purposes of statute, “aggrieved person” does not include competing ambulance service that is economically affected by an action of department of health granting an ambulance license to another ambulance service. Gold Cross Ambulance, Inc. v. Missouri Dept. of Health, 866 S.W.2d 473 (Mo. App. W.D.).



Section 190.172 Settlement agreements permitted, when — written impact statement may be submitted to administrative hearing commission.

Effective 28 Aug 2002

Title XII PUBLIC HEALTH AND WELFARE

190.172. Settlement agreements permitted, when — written impact statement may be submitted to administrative hearing commission. — Notwithstanding the provisions of subdivision (3) of subsection 3 of section 621.045 to the contrary, if no contested case has been filed against the licensee, the agency shall submit a copy of the settlement agreement signed by all of the parties within fifteen days after signature to the administrative hearing commission for determination that the facts agreed to by the parties to the settlement constitute grounds for denying or disciplining the license of the licensee. Any person who is directly harmed by the specific conduct for which the discipline is sought may submit a written impact statement to the administrative hearing commission for consideration in connection with the commission's review of the settlement agreement.

(L. 2002 S.B. 1107)



Section 190.173 Confidentiality of information.

Effective 28 Aug 2016

Title XII PUBLIC HEALTH AND WELFARE

190.173. Confidentiality of information. — 1. All complaints, investigatory reports, and information pertaining to any applicant, holder of any certificate, permit, or license, or other individual are confidential and shall only be disclosed upon written consent of the person whose records are involved or to other administrative or law enforcement agencies acting within* the scope of their statutory authority. However, no applicant, holder of any certificate, permit, or license, or other individual shall have access to any complaints, investigatory reports, or information concerning an investigation in progress until such time as the investigation has been completed as required by subsection 1 of section 190.248.

2. Any information regarding the identity, name, address, license, final disciplinary action taken, currency of the license, permit, or certificate of an applicant for or a person possessing a license, permit, or certificate in accordance with sections 190.100 to 190.245 shall not be confidential.

3. This section shall not be construed to authorize the release of records, reports, or other information which may be held in department files for any holder of or applicant for any certificate, permit, or license that is subject to other specific state or federal laws concerning their disclosure.

(L. 2016 S.B. 732)

*Word "with" appears in original rolls.



Section 190.175 Records to be maintained by licensee.

Effective 28 Aug 2002

Title XII PUBLIC HEALTH AND WELFARE

190.175. Records to be maintained by licensee. — 1. Each ambulance service licensee or emergency medical response agency licensee shall maintain accurate records, which contain information concerning the care and, if applicable, the transportation of each patient.

2. Records will be retained by the ambulance service licensees and emergency medical response agency licensees for five years, readily available for inspection by the department, notwithstanding transfer, sale or discontinuance of the ambulance services or business.

3. A patient care report, approved by the department, shall be completed for each ambulance run on which are entered pertinent remarks by the emergency medical technician, registered nurse or physician and such other items as specified by rules promulgated by the department.

4. A written or electronic patient care document shall be completed and given to the ambulance service personnel by the health care facility when a patient is transferred between health care facilities. Such patient care record shall contain such information pertinent to the continued care of the patient as well as the health and safety of the ambulance service personnel during the transport. Nothing in this section shall be construed as to limit the reporting requirements established in federal law relating to the transfer of patients between health care facilities.

5. Such records shall be available for inspection by the department at any reasonable time during business hours.

(L. 1973 S.B. 57 § 16, A.L. 1998 S.B. 743, A.L. 2002 S.B. 1107)



Section 190.176 Data collection system.

Effective 28 Aug 2011

Title XII PUBLIC HEALTH AND WELFARE

190.176. Data collection system. — 1. The department shall develop and administer a uniform data collection system on all ambulance runs and injured patients, pursuant to rules promulgated by the department for the purpose of injury etiology, patient care outcome, injury and disease prevention and research purposes. The department shall not require disclosure by hospitals of data elements pursuant to this section unless those data elements are required by a federal agency or were submitted to the department as of January 1, 1998, pursuant to:

(1) Departmental regulation of trauma centers; or

(2) The Missouri brain and spinal cord injury registry established by sections 192.735 to 192.745; or

(3) Abstracts of inpatient hospital data; or

(4) If such data elements are requested by a lawful subpoena or subpoena duces tecum.

2. All information and documents in any civil action, otherwise discoverable, may be obtained from any person or entity providing information pursuant to the provisions of sections 190.001 to 190.245.

(L. 1998 S.B. 743, A.L. 2008 H.B. 1790, A.L. 2011 H.B. 464)



Section 190.180 Penalty for violation.

Effective 28 Aug 1998

Title XII PUBLIC HEALTH AND WELFARE

190.180. Penalty for violation. — 1. Any person violating, or failing to comply with, the provisions of sections 190.001 to 190.245 is guilty of a class B misdemeanor.

2. Each day that any violation of, or failure to comply with, sections 190.001 to 190.245 is committed or permitted to continue shall constitute a separate and distinct offense and shall be punishable as such hereunder; but the court may, in appropriate cases, stay the cumulation of penalties.

3. The attorney general of Missouri shall have concurrent jurisdiction with any and all prosecuting attorneys to prosecute persons in violation of sections 190.001 to 190.245, and the attorney general or prosecuting attorney may institute injunctive proceedings against any person operating in violation of sections 190.001 to 190.245.

4. The prosecuting attorney for the county in which the violation of a political subdivision's law, ordinance or regulation relating to the provision of ambulance services occurs may prosecute such violations in the circuit court of that county. The legal officer or attorney for the political subdivision may be appointed by the prosecuting attorney as special assistant prosecuting attorney for the prosecution of any such violation.

5. A person, acting as owner, agent or otherwise, who holds a valid license for an ambulance service, shall not, incident to such person's business or service of transporting patients, violate any applicable law, ordinance or regulation of any political subdivision by providing ambulance services or operating any ambulances without a franchise, contract or mutual-aid agreement in such political subdivision, or by violating any such franchise, contract or mutual-aid agreement by any political subdivision which has enacted ordinances making it unlawful to do so. If the department receives official written notification by a political subdivision that an ambulance service has been adjudicated and found to be in violation of any applicable law or ordinance, such ambulance service shall be subject to licensure action by the department.

6. No provision of this section is intended to limit or supersede a political subdivision's right to enforce any law, ordinance, regulation, franchise, contract or mutual-aid agreement.

7. The provisions of subsections 4, 5 and 6 of this section shall not apply to a city not within a county and any county with a population of over nine hundred thousand inhabitants and any licensed ambulance service when operating in a city not within a county.

(L. 1973 S.B. 57 § 17, A.L. 1998 S.B. 743)



Section 190.185 Rules and regulations, department to adopt — procedure.

Effective 28 Aug 2002

Title XII PUBLIC HEALTH AND WELFARE

190.185. Rules and regulations, department to adopt — procedure. — The department shall adopt, amend, promulgate, and enforce such rules, regulations and standards with respect to the provisions of this chapter as may be designed to further the accomplishment of the purpose of this law in promoting state-of-the-art emergency medical services in the interest of public health, safety and welfare. When promulgating such rules and regulations, the department shall consider the recommendations of the state advisory council on emergency medical services. Any rule or portion of a rule promulgated pursuant to the authority of sections 190.001 to 190.245 or sections 190.525 to 190.537 shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2002, shall be invalid and void.

(L. 1973 S.B. 57 § 18, A.L. 1989 S.B. 337, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 1998 S.B. 743, A.L. 2002 S.B. 1107)



Section 190.190 Time to comply granted existing equipment and personnel.

Effective 28 Aug 1998

Title XII PUBLIC HEALTH AND WELFARE

190.190. Time to comply granted existing equipment and personnel. — 1. All ambulance vehicles or aircraft that have or are qualified to have a valid license issued by the department on the day that sections 190.001 to 190.245 take effect will have their ambulance vehicle or aircraft license expiration date extended to a date that is one year after the effective date of sections 190.001 to 190.245.

2. All ambulance services shall have until August 28, 1999, to comply with the provisions of sections 190.001 to 190.245 and rules developed pursuant to sections 190.001 to 190.245. Pursuant to sections 190.001 to 190.245 the department may adjust the initial period of licensure, from one year to five years, of any ambulance service licensed pursuant to sections 190.001 to 190.245, to equalize the number of licenses that may be renewed during each year of any five-year licensure period.

(L. 1973 S.B. 57 § 19, A.L. 1998 S.B. 743)



Section 190.196 Employer to comply with requirements of licensure — report of charges filed against licensee, when.

Effective 28 Aug 2010

Title XII PUBLIC HEALTH AND WELFARE

190.196. Employer to comply with requirements of licensure — report of charges filed against licensee, when. — 1. No employer shall knowingly employ or permit any employee to perform any services for which a license, certificate or other authorization is required by sections 190.001 to 190.245, or by rules adopted pursuant to sections 190.001 to 190.245, unless and until the person so employed possesses all licenses, certificates or authorizations that are required.

2. Any person or entity that employs or supervises a person's activities as a first responder, emergency medical dispatcher, emergency medical technician-basic, emergency medical technician-intermediate, emergency medical technician-paramedic, registered nurse or physician shall cooperate with the department's efforts to monitor and enforce compliance by those individuals subject to the requirements of sections 190.001 to 190.245.

3. Any person or entity who employs individuals licensed by the department pursuant to sections 190.001 to 190.245 shall report to the department within seventy-two hours of their having knowledge of any charges filed against a licensee in their employ for possible criminal action involving the following felony offenses:

(1) Child abuse or sexual abuse of a child;

(2) Crimes of violence; or

(3) Rape or sexual abuse.

4. Any licensee who has charges filed against him or her for the felony offenses in subsection 3 of this section shall report such an occurrence to the department within seventy-two hours of the charges being filed.

5. The department will monitor these reports for possible licensure action authorized pursuant to section 190.165.

(L. 1998 S.B. 743, A.L. 2002 S.B. 1107, A.L. 2010 H.B. 1977)



Section 190.200 Public information and education.

Effective 28 Aug 2008

Title XII PUBLIC HEALTH AND WELFARE

190.200. Public information and education. — 1. The department of health and senior services in cooperation with local and regional EMS systems and agencies may provide public and professional information and education programs related to emergency medical services systems including trauma, STEMI, and stroke systems and emergency medical care and treatment. The department of health and senior services may also provide public information and education programs for informing residents of and visitors to the state of the availability and proper use of emergency medical services, of the value and nature of programs to involve citizens in the administering of prehospital emergency care, including cardiopulmonary resuscitation, and of the availability of training programs in emergency care for members of the general public.

2. The department shall, for STEMI care and stroke care respectively:

(1) Compile and assess peer-reviewed and evidence-based clinical research and guidelines that provide or support recommended treatment standards;

(2) Assess the capacity of the emergency medical services system and hospitals to deliver recommended treatments in a timely fashion;

(3) Use the research, guidelines, and assessment to promulgate rules establishing protocols for transporting STEMI patients to a STEMI center or stroke patients to a stroke center. Such transport protocols shall direct patients to STEMI centers and stroke centers under section 190.243 based on the centers' capacities to deliver recommended acute care treatments within time limits suggested by clinical research;

(4) Define regions within the state for purposes of coordinating the delivery of STEMI care and stroke care, respectively;

(5) Promote the development of regional or community-based plans for transporting STEMI or stroke patients via ground or air ambulance to STEMI centers or stroke centers, respectively, in accordance with section 190.243; and

(6) Establish procedures for the submission of community-based or regional plans for department approval.

3. A community-based or regional plan shall be submitted to the department for approval. Such plan shall be based on the clinical research and guidelines and assessment of capacity described in subsection 1 of this section and shall include a mechanism for evaluating its effect on medical outcomes. Upon approval of a plan, the department shall waive the requirements of rules promulgated under sections 190.100 to 190.245 that are inconsistent with the community-based or regional plan. A community-based or regional plan shall be developed by or in consultation with the representatives of hospitals, physicians, and emergency medical services providers in the community or region.

(L. 1998 S.B. 743, A.L. 2008 H.B. 1790)



Section 190.205 Insurers' duties.

Effective 28 Aug 1998

Title XII PUBLIC HEALTH AND WELFARE

190.205. Insurers' duties. — 1. Health carriers and managed care plans shall pay benefits directly to ambulance services or emergency medical response agencies.

2. Health carriers and managed care plans shall not prohibit or discourage the use of the 911 system when emergency services are needed as defined in section 190.100.

3. If a request for emergency services is made to an ambulance service which is not the 911 provider or the recognized emergency provider in areas not covered by 911 ambulance services, then the 911 provider or the recognized emergency provider shall be notified immediately by the ambulance service receiving the request.

(L. 1998 S.B. 743)



Section 190.240 At-risk behavioral health patients, notice required before transport of — training of personnel — temporary involuntary hold, patient placed on, when.

Effective 28 Aug 2016

Title XII PUBLIC HEALTH AND WELFARE

190.240. At-risk behavioral health patients, notice required before transport of — training of personnel — temporary involuntary hold, patient placed on, when. — 1. Any hospital, as such term is defined in section 197.020, or any nursing home facility licensed under chapter 198 shall have policies and procedures that require the hospital or facility to give advance notification to emergency medical services personnel prior to the transportation of any at-risk behavioral health patient.

2. Any emergency medical services personnel licensed under this chapter who conduct interfacility transfers of at-risk behavioral health patients may be properly trained as determined by the medical director for the ambulance services or emergency medical response agency as required under section 190.103, with regard to proper restraining procedures and nonmedical management techniques, such as verbal de-escalation techniques, to handle such patients before their transportation.

3. Any physician treating an at-risk behavioral patient in an emergency situation who, after assessing the patient, determines that there is reasonable cause to believe there is a likelihood that the patient may cause an imminent serious harm to himself, herself, or others unless the patient is immediately transported to another appropriate facility may, upon initiation as soon as possible by either the sending facility or the receiving facility, place the patient on a temporary involuntary hold for a period of time necessary to effectuate the patient’s transport. The provisions of section 632.440 shall apply to such physicians. During the transport, the emergency medical services personnel may rely on the physician’s hold order as a basis for implied consent to treat and transport the patient and shall not be liable for any claims of negligence, false imprisonment, or invasion of privacy based on such temporary hold, treatment, or transport of the patient.

4. Nothing in this section shall be construed to limit the patient’s rights under the federal Mental Health Patient’s Bill of Rights under 42 U.S.C. Section 9501(1)(A) and (F).

5. For the purposes of this section, “at-risk behavioral health patient” shall mean any patient who displays violent, homicidal, or suicidal ideation or behavior.

(L. 2016 S.B. 732)



Section 190.241 Trauma, STEMI, or stroke centers, designation by department — on-site reviews — grounds for suspension or revocation of designation — data submission and analysis — fees — administrative hearing commission to hear persons aggrieved by designation.

Effective 28 Aug 2017

Title XII PUBLIC HEALTH AND WELFARE

190.241. Trauma, STEMI, or stroke centers, designation by department — on-site reviews — grounds for suspension or revocation of designation — data submission and analysis — fees — administrative hearing commission to hear persons aggrieved by designation. — 1. The department shall designate a hospital as an adult, pediatric or adult and pediatric trauma center when a hospital, upon proper application submitted by the hospital and site review, has been found by the department to meet the applicable level of trauma center criteria for designation in accordance with rules adopted by the department as prescribed by section 190.185. Such rules shall include designation as a trauma center without site review if such hospital is verified by a national verifying or designating body at the level which corresponds to a level approved in rule.

2. Except as provided for in subsection 5 of this section, the department shall designate a hospital as a STEMI or stroke center when such hospital, upon proper application and site review, has been found by the department to meet the applicable level of STEMI or stroke center criteria for designation in accordance with rules adopted by the department as prescribed by section 190.185. In developing STEMI center and stroke center designation criteria, the department shall use, as it deems practicable, appropriate peer-reviewed or evidence-based research on such topics including, but not limited to, the most recent guidelines of the American College of Cardiology and American Heart Association for STEMI centers, or the Joint Commission’s Primary Stroke Center Certification program criteria for stroke centers, or Primary and Comprehensive Stroke Center Recommendations as published by the American Stroke Association. Such rules shall include designation as a STEMI center without site review if such hospital is certified by a national body.

3. The department of health and senior services shall, not less than once every five years, conduct an on-site review of every trauma, STEMI, and stroke center through appropriate department personnel or a qualified contractor, with the exception of stroke centers designated pursuant to subsection 5 of this section; however, this provision is not intended to limit the department’s ability to conduct a complaint investigation pursuant to subdivision (3) of subsection 2 of section 197.080 of any trauma, STEMI, or stroke center. On-site reviews shall be coordinated for the different types of centers to the extent practicable with hospital licensure inspections conducted under chapter 197. No person shall be a qualified contractor for purposes of this subsection who has a substantial conflict of interest in the operation of any trauma, STEMI, or stroke center under review. The department may deny, place on probation, suspend or revoke such designation in any case in which it has reasonable cause to believe that there has been a substantial failure to comply with the provisions of this chapter or any rules or regulations promulgated pursuant to this chapter. If the department of health and senior services has reasonable cause to believe that a hospital is not in compliance with such provisions or regulations, it may conduct additional announced or unannounced site reviews of the hospital to verify compliance. If a trauma, STEMI, or stroke center fails two consecutive on-site reviews because of substantial noncompliance with standards prescribed by sections 190.001 to 190.245 or rules adopted by the department pursuant to sections 190.001 to 190.245, its center designation shall be revoked.

4. Instead of applying for STEMI center designation under subsection 2 of this section, a hospital may apply for STEMI center designation under this subsection. Upon receipt of an application from a hospital on a form prescribed by the department, the department shall designate such hospital:

(1) A level I STEMI center if such hospital has been certified as a Joint Commission comprehensive cardiac center or another department-approved nationally recognized organization that provides comparable STEMI center accreditation; or

(2) A level II STEMI center if such hospital has been accredited as a Mission: Lifeline STEMI receiving center by the American Heart Association accreditation process or another department-approved nationally recognized organization that provides STEMI receiving center accreditation.

5. Instead of applying for stroke center designation pursuant to the provisions of subsection 2 of this section, a hospital may apply for stroke center designation pursuant to this subsection. Upon receipt of an application from a hospital on a form prescribed by the department, the department shall designate such hospital:

(1) A level I stroke center if such hospital has been certified as a comprehensive stroke center by the Joint Commission or any other certifying organization designated by the department when such certification is in accordance with the American Heart Association/American Stroke Association guidelines;

(2) A level II stroke center if such hospital has been certified as a primary stroke center by the Joint Commission or any other certifying organization designated by the department when such certification is in accordance with the American Heart Association/American Stroke Association guidelines; or

(3) A level III stroke center if such hospital has been certified as an acute stroke-ready hospital by the Joint Commission or any other certifying organization designated by the department when such certification is in accordance with the American Heart Association/American Stroke Association guidelines.

­­

­

6. Any hospital receiving designation as a stroke center pursuant to subsection 5 of this section shall:

(1) Annually and within thirty days of any changes submit to the department proof of stroke certification and the names and contact information of the medical director and the program manager of the stroke center;

(2) Submit to the department a copy of the certifying organization’s final stroke certification survey results within thirty days of receiving such results;

(3) Submit every four years an application on a form prescribed by the department for stroke center review and designation;

(4) Participate in the emergency medical services regional system of stroke care in its respective emergency medical services region as defined in rules promulgated by the department;

(5) Participate in local and regional emergency medical services systems by reviewing and sharing outcome data and providing training and clinical educational resources.

­­

­

7. Hospitals designated as a STEMI or stroke center by the department, including those designated pursuant to subsection 5 of this section, shall submit data to meet the data submission requirements specified by rules promulgated by the department. Such submission of data may be done by the following methods:

(1) Entering hospital data directly into a state registry by direct data entry;

(2) Downloading hospital data from a nationally recognized registry or data bank and importing the data files into a state registry; or

(3) Authorizing a nationally recognized registry or data bank to disclose or grant access to the department facility-specific data held by the registry or data bank.

­­

­

8. When collecting and analyzing data pursuant to the provisions of this section, the department shall comply with the following requirements:

(1) Names of any health care professionals, as defined in section 376.1350, shall not be subject to disclosure;

(2) The data shall not be disclosed in a manner that permits the identification of an individual patient or encounter;

(3) The data shall be used for the evaluation and improvement of hospital and emergency medical services’ trauma, stroke, and STEMI care;

(4) The data collection system shall be capable of accepting file transfers of data entered into any national recognized trauma, stroke, or STEMI registry or data bank to fulfill trauma, stroke, or STEMI certification reporting requirements; and

(5) STEMI and stroke center data elements shall conform to nationally recognized performance measures, such as the American Heart Association’s Get With the Guidelines, and include published detailed measure specifications, data coding instructions, and patient population inclusion and exclusion criteria to ensure data reliability and validity.

9. The board of registration for the healing arts shall have sole authority to establish education requirements for physicians who practice in an emergency department of a facility designated as a trauma, STEMI, or stroke center by the department under this section. The department shall deem such education requirements promulgated by the board of registration for the healing arts sufficient to meet the standards for designations under this section.

10. The department of health and senior services may establish appropriate fees to offset the costs of trauma, STEMI, and stroke center reviews.

11. No hospital shall hold itself out to the public as a STEMI center, stroke center, adult trauma center, pediatric trauma center, or an adult and pediatric trauma center unless it is designated as such by the department of health and senior services.

12. Any person aggrieved by an action of the department of health and senior services affecting the trauma, STEMI, or stroke center designation pursuant to this chapter, including the revocation, the suspension, or the granting of, refusal to grant, or failure to renew a designation, may seek a determination thereon by the administrative hearing commission under chapter 621. It shall not be a condition to such determination that the person aggrieved seek a reconsideration, a rehearing, or exhaust any other procedure within the department.

(L. 1987 S.B. 31 & 29 § 4, A.L. 1998 S.B. 743, A.L. 2008 H.B. 1790, A.L. 2016 S.B. 635 merged with S.B. 732 merged with S.B. 988, A.L. 2017 S.B. 50)



Section 190.242 Emergency medical services data, hospitals not required to obtain, when — trauma, STEMI, and stroke center regulations, interpretation of, hospitals not required to comply with, when.

Effective 28 Aug 2017

Title XII PUBLIC HEALTH AND WELFARE

190.242. Emergency medical services data, hospitals not required to obtain, when — trauma, STEMI, and stroke center regulations, interpretation of, hospitals not required to comply with, when. — 1. In order to ensure that hospitals can be free from excessive regulation that increases health care costs without increasing patient safety, any rules and regulations promulgated by the department of health and senior services under section* 190.185, 190.241, or 192.006; chapter 197; or any other provision of Missouri law shall not require hospitals, as a condition of designation under section 190.241, to obtain emergency medical services data under section 190.241, unless such data may be obtained from the state database for emergency medical services. The provisions of this subsection shall not be construed to limit in any way the requirements of any person or entity to submit emergency medical services data to any person or entity.

2. A hospital shall not be required to comply with an interpretation of a specific provision in any regulation concerning trauma, STEMI, or stroke centers if such hospital can demonstrate that the specific provision in the regulation has been interpreted differently for a similarly situated hospital. The department may require compliance if the specific provision in the regulation has been subsequently interpreted consistently for similarly situated hospitals.

3. The department shall attend meetings with trauma, STEMI, and stroke centers for the benefit of improved communication, best-practice identification, and facilitation of improvements to the designation process.

4. As used in this section, the term “hospital” shall have the same meaning as in section 197.020.

(L. 2017 S.B. 50)

*Word "sections" appears in original rolls.



Section 190.243 Transportation to trauma, STEMI, or stroke centers or hospitals, how authorized.

Effective 28 Aug 2008

Title XII PUBLIC HEALTH AND WELFARE

190.243. Transportation to trauma, STEMI, or stroke centers or hospitals, how authorized. — 1. Severely injured patients shall be transported to a trauma center. Patients who suffer a STEMI, as defined in section 190.100, shall be transported to a STEMI center. Patients who suffer a stroke, as defined in section 190.100, shall be transported to a stroke center.

2. A physician or registered nurse authorized by a physician who has established verbal communication with ambulance personnel shall instruct the ambulance personnel to transport a severely ill or injured patient to the closest hospital or designated trauma, STEMI, or stroke center, as determined according to estimated transport time whether by ground ambulance or air ambulance, in accordance with transport protocol approved by the medical director and the department of health and senior services, even when the hospital is located outside of the ambulance service's primary service area. When initial transport from the scene of illness or injury to a trauma, STEMI, or stroke center would be prolonged, the STEMI, stroke, or severely injured patient may be transported to the nearest appropriate facility for stabilization prior to transport to a trauma, STEMI, or stroke center.

3. Transport of the STEMI, stroke, or severely injured patient shall be governed by principles of timely and medically appropriate care; consideration of reimbursement mechanisms shall not supersede those principles.

4. Patients who do not meet the criteria for direct transport to a trauma, STEMI, or stroke center shall be transported to and cared for at the hospital of their choice so long as such ambulance service is not in violation of local protocols.

(L. 1987 S.B. 31 & 29 § 5, A.L. 1998 S.B. 743, A.L. 2008 H.B. 1790)



Section 190.245 Peer review systems, required when — powers of department — medical records, penalty for failure to provide, purpose for use, names not to be released.

Effective 28 Aug 2008

Title XII PUBLIC HEALTH AND WELFARE

190.245. Peer review systems, required when — powers of department — medical records, penalty for failure to provide, purpose for use, names not to be released. — The department shall require hospitals, as defined by chapter 197, designated as trauma, STEMI, or stroke centers to provide for a peer review system, approved by the department, for trauma, STEMI, and stroke cases, respective to their designations, under section 537.035. For purposes of sections 190.241 to 190.245, the department of health and senior services shall have the same powers and authority of a health care licensing board pursuant to subsection 6 of section 537.035. Failure of a hospital to provide all medical records necessary for the department to implement provisions of sections 190.241 to 190.245 shall result in the revocation of the hospital's designation as a trauma, STEMI, or stroke center. Any medical records obtained by the department or peer review committees shall be used only for purposes of implementing the provisions of sections 190.241 to 190.245 and the names of hospitals, physicians and patients shall not be released by the department or members of review committees.

(L. 1987 S.B. 31 & 29 § 6, A.L. 1998 S.B. 743, A.L. 2008 H.B. 1790)



Section 190.246 Epinephrine auto-injector, possession and use limitations — definitions — use of device considered first aid — violations, penalty.

Effective 28 Aug 2002

Title XII PUBLIC HEALTH AND WELFARE

190.246. Epinephrine auto-injector, possession and use limitations — definitions — use of device considered first aid — violations, penalty. — 1. As used in this section, the following terms shall mean:

(1) "Eligible person, firm, organization or other entity", an ambulance service or emergency medical response agency, a certified first responder, emergency medical technical-basic or emergency medical technician-paramedic who is employed by, or an enrolled member, person, firm, organization or entity designated by, rule of the department of health and senior services in consultation with other appropriate agencies. All such eligible persons, firms, organizations or other entities shall be subject to the rules promulgated by the director of the department of health and senior services;

(2) "Emergency health care provider":

(a) A physician licensed pursuant to chapter 334 with knowledge and experience in the delivery of emergency care; or

(b) A hospital licensed pursuant to chapter 197 that provides emergency care.

2. Possession and use of epinephrine auto-injector devices shall be limited as follows:

(1) No person shall use an epinephrine auto-injector device unless such person has successfully completed a training course in the use of epinephrine auto-injector devices approved by the director of the department of health and senior services. Nothing in this section shall prohibit the use of an epinephrine auto-injector device:

(a) By a health care professional licensed or certified by this state who is acting within the scope of his or her practice; or

(b) By a person acting pursuant to a lawful prescription;

(2) Every person, firm, organization and entity authorized to possess and use epinephrine auto-injector devices pursuant to this section shall use, maintain and dispose of such devices in accordance with the rules of the department;

(3) Every use of an epinephrine auto-injector device pursuant to this section shall immediately be reported to the emergency health care provider.

3. (1) Use of an epinephrine auto-injector device pursuant to this section shall be considered first aid or emergency treatment for the purpose of any law relating to liability.

(2) Purchase, acquisition, possession or use of an epinephrine auto-injector device pursuant to this section shall not constitute the unlawful practice of medicine or the unlawful practice of a profession.

(3) Any person otherwise authorized to sell or provide an epinephrine auto-injector device may sell or provide it to a person authorized to possess it pursuant to this section.

4. Any person, firm, organization or entity that violates the provisions of this section is guilty of a class B misdemeanor.

(L. 2002 S.B. 1107)



Section 190.248 Investigations of allegations of violations, completed when — access to records.

Effective 28 Aug 2002

Title XII PUBLIC HEALTH AND WELFARE

190.248. Investigations of allegations of violations, completed when — access to records. — 1. All investigations conducted in response to allegations of violations of sections 190.001 to 190.245 shall be completed within six months of receipt of the allegation.

2. In the course of an investigation the department shall have access to all records directly related to the alleged violations from persons or entities licensed pursuant to this chapter or chapter 197 or 198.

3. Any department investigations that involve other administrative or law enforcement agencies shall be completed within six months of notification and final determination by such administrative or law enforcement agencies.

(L. 2002 S.B. 1107)



Section 190.250 Ambulance services to have same statutory lien rights as hospitals — recovery of lien, net proceeds to be shared with patient, when — release of claimant from liability, when.

Effective 28 Aug 2002

Title XII PUBLIC HEALTH AND WELFARE

190.250. Ambulance services to have same statutory lien rights as hospitals — recovery of lien, net proceeds to be shared with patient, when — release of claimant from liability, when. — 1. As used in this section, the following terms mean:

(1) "Claim", a claim of a patient for:

(a) Damages from a tort-feasor; or

(b) Benefits from an insurance carrier;

(2) "Insurance carrier", any person, firm, corporation, association or aggregation of persons conducting an insurance business pursuant to chapter 375, 376, 377, 378, 379, 380, 381, or 383;

(3) "Patient", any person to whom an ambulance service delivers treatment, care, or transportation for sickness or injury caused by a tort-feasor from whom such person seeks damages or any insurance carrier which has insured such tort-feasor.

2. Ambulance services shall have the same rights granted to hospitals in sections 430.230 to 430.250.

3. If the liens of such ambulance services or hospitals exceed fifty percent of the amount due the patient, every ambulance service or hospital giving notice of its lien, as aforesaid, shall share in up to fifty percent of the net proceeds due the patient, in the proportion that each claim bears to the total amount of all other liens of ambulance services or hospitals. "Net proceeds", as used in this section, means the amount remaining after the payment of contractual attorney fees, if any, and other expenses of recovery.

4. In administering the lien of the ambulance service, the insurance carrier may pay the amount due secured by the lien of the ambulance service directly, if the claimant authorizes it and does not challenge the amount of the customary charges or that the treatment provided was for injuries caused by the tort-feasor.

5. Any ambulance service electing to receive benefits hereunder releases the claimant from further liability on the cost of the services and treatment provided to that point in time.

(L. 2002 S.B. 1107 § 1)



Section 190.255 Naloxone, first responder may administer, when — definition.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

190.255. Naloxone, first responder may administer, when — definition. — 1. Any qualified first responder may obtain and administer naloxone to a person suffering from an apparent narcotic or opiate-related overdose in order to revive the person.

2. Any licensed drug distributor or pharmacy in Missouri may sell naloxone to qualified first responder agencies to allow the agency to stock naloxone for the administration of such drug to persons suffering from an apparent narcotic or opiate overdose in order to revive the person.

3. For the purposes of this section, "qualified first responder" shall mean any state and local law enforcement agency staff, fire department personnel, fire district personnel, or licensed emergency medical technician who is acting under the directives and established protocols of a medical director of a local licensed ground ambulance service licensed under section 190.109 who comes in contact with a person suffering from an apparent narcotic or opiate-related overdose and who has received training in recognizing and responding to a narcotic or opiate overdose and the administration of naloxone to a person suffering from an apparent narcotic or opiate-related overdose. "Qualified first responder agencies" shall mean any state or local law enforcement agency, fire department, or ambulance service that provides documented training to its staff related to the administration of naloxone in an apparent narcotic or opiate overdose situation.

4. A qualified first responder shall only administer naloxone by such means as the qualified first responder has received training for the administration of naloxone.

(L. 2014 H.B. 2040)



Section 190.260 Citation — definitions — training for broadcast engineers and technical personnel — credentialing — access to disaster areas.

Effective 28 Aug 2016

Title XII PUBLIC HEALTH AND WELFARE

190.260. Citation — definitions — training for broadcast engineers and technical personnel — credentialing — access to disaster areas. — 1. This section shall be known and may be cited as the “First Informer Broadcasters Act”.

2. As used in this section, the following terms shall mean:

(1) “Broadcaster”, a radio broadcasting station or television broadcasting station licensed by the Federal Communications Commission and subject to participation in the Emergency Alert System (EAS), which is primarily engaged in and deriving income from the business of facilitating speech via over-the-air-communications, both as pure speech and commercial speech;

(2) “First informer broadcaster”, a person who has been certified as a first informer broadcaster under this section.

3. The department of public safety, in cooperation with any statewide organization or any member of a statewide organization that represents broadcasters, shall establish a program for training and certifying broadcast engineers and technical personnel as first informer broadcasters. Upon completion of the program, broadcasters shall receive statewide recognized credentials to certify that such broadcasters are first informer broadcasters. The program established under this section shall provide training and education concerning:

(1) The restoration, repair, and resupply of any facilities and equipment of a broadcaster in an area affected by an emergency or disaster; and

(2) The personal safety of a first informer broadcaster in an area affected by an emergency or disaster.

4. To the extent practicable and consistent with not endangering public safety or inhibiting recovery efforts, state and local governmental agencies shall allow first informer broadcasters access to areas affected by an emergency or disaster for the purposes of restoring, repairing, or resupplying any facility or equipment critical to the ability of a broadcaster to acquire, produce, and transmit essential emergency or disaster-related public information programming including, without limitation, repairing and maintaining transmitters and generators, and transporting fuel for generators.

5. The statewide association involved in establishing a program in accordance with this section shall pay the costs of developing and implementing the training program.

(L. 2016 S.B. 732)



Section 190.265 Helipads, hospitals not required to have fencing or barriers.

Effective 05 Jul 2016, see footnote

Title XII PUBLIC HEALTH AND WELFARE

190.265. Helipads, hospitals not required to have fencing or barriers. — 1. In order to ensure that the skids of a helicopter do not get caught in a fence or other barriers and cause a potentially catastrophic outcome, any rules and regulations promulgated by the department of health and senior services pursuant to sections 190.185, 190.241, and 192.006, chapter 197, or any other provision of Missouri law shall not require hospitals to have a fence, or other barriers, around such hospital’s helipad. Any regulation requiring fencing, or other barriers, or any interpretation of such regulation shall be null and void.

2. In addition to the prohibition in subsection 1 of this section, the department shall not promulgate any rules and regulations with respect to the operation or construction of a helipad located at a hospital.

3. Hospitals shall ensure that helipads are free of obstruction and safe for use by a helicopter while on the ground, during approach, and takeoff.

4. As used in this section, the term “hospital” shall have the same meaning as in section 197.020.

(L. 2016 S.B. 635 merged with S.B. 732 merged with S.B. 988)

Effective 7-05-16 (S.B. 988); 8-28-16 (S.B. 732); 8-28-16 (S.B. 635)



Section 190.270 Citation of law.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

190.270. Citation of law. — Sections 190.270 to 190.285 shall be known and may be cited as the "Facilitating Business Rapid Response to State-Declared Disasters Act".

(L. 2014 H.B. 1190)



Section 190.275 Definitions.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

190.275. Definitions. — As used in sections 190.270 to 190.285, unless the context clearly indicates otherwise, the following terms shall mean:

(1) "Declared state disaster" or "emergency", a disaster or emergency event for which a governor's state of emergency proclamation has been issued or that the President of the United States has declared to be a major disaster or emergency;

(2) "Disaster period", the period of time that begins ten days before the governor's proclamation of a state of emergency or the declaration by the President of the United States of a major disaster or emergency, whichever occurs first, and extending for a period of sixty calendar days following the end of the period specified in the proclamation or declaration or sixty calendar days from the proclamation or declaration if no end is provided. The governor may extend the disaster period as warranted;

(3) "Infrastructure", property and equipment owned or used by a public utility, communications network, broadband and internet service provider, cable and video service provider, gas distribution system, or water pipeline that provides service to more than one customer or person, including related support facilities. Infrastructure includes real and personal property such as buildings, offices, power lines, cable lines, poles, communication lines, pipes, structures, and equipment; *

(4) "Out-of-state business", a business entity:

(a) That does not have a presence in the state;

(b) That does not conduct business in the state;

(c) That has no registrations, tax filings, or nexus in the state before the declared disaster or emergency; and

(d) Whose assistance in repairing, renovating, installing, or building infrastructure related to a declared state disaster or emergency is requested by the state, a county, city, town, or other political subdivision of the state or a registered business that owns or uses infrastructure as defined in this section.

­­

­

(5) "Out-of-state employee", an individual who does not work in the state except for disaster or emergency-related work during a disaster period;

(6) "Registered business", a business entity that is registered or licensed to do business in the state before the declared state disaster or emergency.

(L. 2014 H.B. 1190)

*Word "and" appears here in original rolls.



Section 190.280 Out-of-state businesses not subject to certain state or local requirements — out-of-state employee not a resident for tax purposes — limitations.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

190.280. Out-of-state businesses not subject to certain state or local requirements — out-of-state employee not a resident for tax purposes — limitations. — 1. An out-of-state business that conducts operations within the state for purposes of assisting in repairing, renovating, installing, or building infrastructure related to a declared state disaster or emergency during the disaster period shall not be considered to have established a level of presence that would subject the business or any of its out-of-state employees to any of the following state or local employment, licensing, or registration requirements:

(1) Except as set forth in section 190.285, registration with the secretary of state;

(2) Withholding or income tax registration, filing, or remitting requirements; and

(3) Use tax on equipment used or consumed during the disaster period if such equipment does not remain in the state after the disaster period.

2. An out-of-state employee shall not be considered to have established residency or a presence in the state that would require that person or that person's employer to file and pay income taxes, to be subjected to tax withholdings, or to file and pay any other state or local income or withholding tax or fee for work repairing, renovating, installing, or building infrastructure during the disaster period.

3. After the conclusion of a disaster period, an out-of-state business or out-of-state employee that remains in the state is fully subject to the state or local employment, licensing, or registration requirements listed in this section or that were otherwise suspended under sections 190.270 to 190.285 during the disaster period.

(L. 2014 H.B. 1190)



Section 190.285 Notification to secretary of state by out-of-state business required, when, content — information provided to department of revenue, when.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

190.285. Notification to secretary of state by out-of-state business required, when, content — information provided to department of revenue, when. — 1. An out-of-state business shall provide notification to the secretary of state within ten days after entry to the state during a disaster period that the out-of-state business is in the state for purposes of responding to the declared state disaster or emergency. The out-of-state business shall provide to the secretary of state information related to the out-of-state business including, but not limited to, the following:

(1) Name;

(2) State of domicile;

(3) Principal business address;

(4) Federal employer identification number;

(5) The date when the out-of-state business entered the state; and

(6) Contact information while the out-of-state business is in this state.

2. A registered business shall provide the notification required in subsection 1 of this section for an affiliate of the registered business that enters the state as an out-of-state business. The notification under this subsection also must include contact information for the registered business in the state.

3. An out-of-state business that remains in the state after a disaster period shall notify the secretary of state within ten days after the end of the disaster period and shall meet all registration, licensing, and filing requirements resulting from any business presence or activity in the state.

4. The secretary of state shall provide information received from out-of-state businesses or registered businesses under this section to the department of revenue within thirty days after receipt of notification.

(L. 2014 H.B. 1190)



Section 190.286 Inapplicability to certain out-of-state businesses.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

190.286. Inapplicability to certain out-of-state businesses. — The provisions of sections 190.270 to 190.285 shall not grant exemptions authorized by the facilitating business rapid response to state-declared disasters act to any out-of-state business performing work pursuant to a request for bid or request for proposal by a state agency or political subdivision.

(L. 2014 H.B. 1190)



Section 190.290 Definitions.

Effective 28 Aug 2004

Title XII PUBLIC HEALTH AND WELFARE

190.290. Definitions. — As used in sections 190.290 to 190.296, the following terms shall mean:

(1) "Emergency telephone service", a telephone system utilizing a single three digit number, "911", for reporting police, fire, medical, or other emergency situations;

(2) "Emergency services board" or "board", those persons appointed or elected pursuant to section 190.292;

(3) "Person", any individual, firm, partnership, copartnership, joint venture, association, cooperative organization, corporation, municipal or private, and whether organized for profit or not, state, county, political subdivision, state department, commission, board, bureau, or fraternal organization, estate, trust, business, or common law trust, receiver, assignee for the benefit of creditors, trustee or trustee in bankruptcy, or any other service user;

(4) "Public agency", any city, county, city not within a county, municipal corporation, public district or public authority located in whole or in part within this state which provides or has authority to provide fire fighting, law enforcement, ambulance, emergency medical, or other emergency services.

(L. 2004 S.B. 1329 § 190.342)



Section 190.292 Emergency services, sales tax levy authorized — ballot language — rate of tax — termination of tax — board to administer funds established, members (Warren County).

Effective 28 Aug 2005

Title XII PUBLIC HEALTH AND WELFARE

190.292. Emergency services, sales tax levy authorized — ballot language — rate of tax — termination of tax — board to administer funds established, members (Warren County). — 1. In lieu of the tax levy authorized under section 190.305 for emergency telephone services, the county commission of any county may impose a county sales tax for the provision of central dispatching of fire protection, including law enforcement agencies, emergency ambulance service or any other emergency services, including emergency telephone services, which shall be collectively referred to herein as "emergency services", and which may also include the purchase and maintenance of communications and emergency equipment, including the operational costs associated therein, in accordance with the provisions of this section.

2. Such county commission may, by a majority vote of its members, submit to the voters of the county, at a public election, a proposal to authorize the county commission to impose a tax under the provisions of this section. If the residents of the county present a petition signed by a number of residents equal to ten percent of those in the county who voted in the most recent gubernatorial election, then the commission shall submit such a proposal to the voters of the county.

3. The ballot of submission shall be in substantially the following form:

­

­

­­

­

4. The sales tax may be imposed at a rate not to exceed one percent on the receipts from the sale at retail of all tangible personal property or taxable services at retail within any county adopting such tax, if such property and services are subject to taxation by the state of Missouri under the provisions of sections 144.010 to 144.525. The sales tax shall not be collected prior to thirty-six months before operation of the central dispatching of emergency services.

5. Except as modified in this section, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed under this section.

6. Any tax imposed pursuant to section 190.305 shall terminate at the end of the tax year in which the tax imposed pursuant to this section for emergency services is certified by the board to be fully operational. Any revenues collected from the tax authorized under section 190.305 shall be credited for the purposes for which they were intended.

7. At least once each calendar year, the board, as established by subsection 11 of this section, shall establish a tax rate, not to exceed the amount authorized, that together with any surplus revenues carried forward will produce sufficient revenues to fund the expenditures authorized by sections 190.290 to 190.296. Amounts collected in excess of that necessary within a given year shall be carried forward to subsequent years. The board shall make its determination of such tax rate each year no later than September first and shall fix the new rate which shall be collected as provided in sections 190.290 to 190.296. Immediately upon making its determination and fixing the rate, the board shall publish in its minutes the new rate, and it shall notify every retailer by mail of the new rate.

8. Immediately upon the affirmative vote of voters of such a county on the ballot proposal to establish a county sales tax pursuant to the provisions of this section, the county commission shall appoint the initial members of a board to administer the funds and oversee the provision of emergency services in the county. Beginning with the general election in 1994, all board members shall be elected according to this section and other applicable laws of this state. At the time of the appointment of the initial members of the board, the commission shall relinquish and no longer exercise the duties prescribed in this chapter with regard to the provision of emergency services and such duties shall be exercised by the board.

9. The initial board shall consist of seven members appointed without regard to political affiliation, three of whom shall be selected from, and who shall represent, the fire protection districts, ambulance districts, sheriff's department, municipalities, and any other emergency services. Four of the members of the board shall not be selected from or represent the fire protection districts, ambulance districts, sheriff's department, municipalities, or any other emergency services. Any individual serving on the board on August 28, 2004, may continue to serve and seek reelection or reappointment to the board, notwithstanding any provisions of this subsection. This initial board shall serve until its successor board is duly elected and installed in office. The commission shall ensure geographic representation of the county by appointing no more than four members from each district of the county commission.

10. Beginning in 1994, three members shall be elected from each district of the county commission and one member shall be elected at large. The members of the board shall annually elect, from among their number, the chairman of the board. Of those first elected, four members from districts of the county commission shall be elected for terms of two years and two members from districts of the county commission and the member at large shall be elected for terms of four years. In 1996, and thereafter, all terms of office shall be four years. The election of the board members shall be conducted at the first municipal election held in a calendar year.

11. When the board is organized, it shall be a body corporate and a political subdivision of the state and shall be known as the "______ Emergency Services Board".

12. This section shall only apply to any county of the third classification without a township form of government and with more than twenty-four thousand five hundred but less than twenty-four thousand six hundred inhabitants.

(L. 2004 S.B. 1329 § 190.344, A.L. 2005 H.B. 58)



Section 190.294 Powers and duties of the emergency services board — meetings — vacancies — rulemaking authority (Warren County).

Effective 28 Aug 2004

Title XII PUBLIC HEALTH AND WELFARE

190.294. Powers and duties of the emergency services board — meetings — vacancies — rulemaking authority (Warren County). — 1. The powers and duties of the emergency services board shall include, but not be limited to:

(1) Planning a 911 system and dispatching system;

(2) Coordinating and supervising the implementation, upgrading or maintenance of the system, including the establishment of equipment specifications and coding systems;

(3) Receiving money from any county sales tax authorized to be levied pursuant to section 190.292 and authorizing disbursements from such moneys collected;

(4) Hiring any staff necessary for the implementation, upgrade or operation of the system;

(5) Acquiring land in fee simple, rights in land and easements upon, over, or across land and leasehold interests in land and tangible and intangible personal property used or useful for the location, establishment, maintenance, development, expansion, extension, or improvement of the central dispatching of emergency services. The acquisition may be by dedication, purchase, gift, agreement, lease, use, or adverse possession;

(6) Borrowing money and issuing bonds, notes, certificates, or other evidences of indebtedness for the purpose of accomplishing any of its corporate purposes, subject to compliance with any condition or limitation set forth in sections 190.290 to 190.296 or otherwise provided by the Constitution of Missouri;

(7) Suing and being sued, and to be party to suits, actions, and proceedings;

(8) Having and using a corporate seal;

(9) Entering into contracts, franchises, and agreements with any person, partnership, association, or corporation, public or private, affecting the affairs of the board;

(10) Having the management, control, and supervision of all the business affairs of the board and the construction, installation, operation, and maintenance of any improvements;

(11) Hiring and retaining agents and employees and providing for their compensation, including health and pension benefits;

(12) Adopting and amending bylaws and any other rules and regulations;

(13) Paying all expenses connected with the first election and all subsequent elections;

(14) Having and exercising all rights and powers necessary or incidental to or implied from the specific powers granted in this section. Such specific powers shall not be considered as a limitation upon any power necessary or appropriate to carry out the purposes and intent of sections 190.290 to 190.296;

(15) Maintaining central dispatching of emergency services for the benefit of the inhabitants of the area comprising the district regardless of race, creed, or color, and to adopt such reasonable rules and regulations as may be necessary to render the highest quality of the central dispatching of emergency services; excluding from the use of the central dispatching of emergency services all persons who willfully disregard any of the rules and regulations so established; extending the privileges and use of the central dispatching of emergency services to persons residing outside the area of the district upon such terms and conditions as the board prescribes by its rules and regulations;

(16) Purchasing insurance indemnifying the district and its employees, officers, volunteers, and directors against liability in rendering services incidental to the furnishing of central dispatching of emergency services. Purchase of insurance pursuant to this section is not intended to waive sovereign immunity, official immunity, or the Missouri public duty doctrine defenses.

2. The administrative control and management of the moneys from any county sales tax authorized to be levied pursuant to section 190.292 and the administrative control and management of the central dispatching of emergency services shall rest solely with the board, and the board shall employ all necessary personnel, affix their compensation and provide suitable quarters and equipment for the operation of the central dispatching of emergency services from the funds available for this purpose.

3. The board may contract to provide services relating in whole or in part to central dispatching of emergency services and for such purpose may expend the tax funds or other funds.

4. The board shall elect a vice chairman, treasurer, secretary and such other officers as it deems necessary. Before taking office, the treasurer shall furnish a surety bond in an amount to be determined and in a form to be approved by the board for the faithful performance of the treasurer's duties and faithful accounting of all moneys that may come into the treasurer's hands. The treasurer shall enter into the surety bond with a surety company authorized to do business in Missouri, and the cost of such bond shall be paid by the board of directors.

5. The board may accept any gift of property or money for the use and benefit of the central dispatching of emergency services, and the board is authorized to sell or exchange any such property which it believes would be to the benefit of the service so long as the proceeds are used exclusively for central dispatching of emergency services. The board shall have exclusive control of all gifts, property or money it may accept; of all interest of other proceeds which may accrue from the investment of such gifts or money or from the sale of such property; of all tax revenues collected by the county on behalf of the central dispatching of emergency services; and of all other funds granted, appropriated or loaned to it by the federal government, the state or its political subdivisions so long as such resources are used solely to benefit the central dispatching of emergency services.

6. Any board member may, following notice and an opportunity to be heard, be removed from any office by a majority vote of the other members of the board for any of the following reasons:

(1) Failure to attend five consecutive meetings, without good cause;

(2) Conduct prejudicial to the good order and efficient operation of the central dispatching of emergency services; or

(3) Neglect of duty.

7. The chairperson of the board shall preside at such removal hearing, unless the chairperson is the person sought to be removed, in which case the hearing shall be presided over by another member elected by a majority vote of the other board members. All interested parties may present testimony and arguments at such hearing, and the witnesses shall be sworn in by oath or affirmation before testifying. Any interested party may, at his or her own expense, record the proceedings.

8. Vacancies on the board occasioned by removals, resignations or otherwise shall be filled by the remaining members of the board. The appointee or appointees shall act until the next election at which a director or directors are elected to serve the remainder of the unexpired term.

9. Individual board members shall not be eligible for employment by the board within twelve months of termination of service as a member of the board.

10. No person shall be employed by the board who is related within the fourth degree by blood or by marriage to any member of the board.

11. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in sections 190.300 to 190.341* shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2004, shall be invalid and void.

12. This section shall only apply to any county of the third classification without a township form of government and with more than twenty-four thousand five hundred but less than twenty-four thousand six hundred inhabitants.

(L. 2004 S.B. 1329 § 190.346)

*Section 190.341 does not exist.



Section 190.296 Board may borrow money and issue bonds — ballot language — duration of loans, rate of interest (Warren County).

Effective 28 Aug 2004

Title XII PUBLIC HEALTH AND WELFARE

190.296. Board may borrow money and issue bonds — ballot language — duration of loans, rate of interest (Warren County). — 1. For the purpose of purchasing any property or equipment necessary or incidental to the operation of central dispatching of emergency services, the board may borrow money and issue bonds for the payment thereof in the manner provided herein. The question of the loan shall be decided by the submission of the question to the eligible voters of the county at the first municipal election held in a calendar year.

2. The question shall be submitted in substantially the following form:

Shall the ______ emergency services board borrow money in the amount of ______ dollars for the purpose of ______ and issue bonds for the payment thereof?

3. If the constitutionally required percentage of the votes cast are for the loan, the board shall, subject to the restrictions of subsection 4 of this section, be vested with the power to borrow money in the name of the board, to the amount and for the purposes specified on the ballot, and issue the bonds of the board for the payment thereof.

4. The loans authorized by this section shall not be contracted for a period longer than twenty years, and the entire amount of the loan shall at no time exceed, including the existing indebtedness of the board, in the aggregate, ten percent of the value of taxable tangible property therein, as shown by the last completed assessment for state and county purposes, the rate of interest to be agreed upon by the parties, but in no case to exceed the highest legal rate allowed by contract; when effected, it shall be the duty of the directors to direct a portion of the tax collected pursuant to section 190.292 in an amount sufficient to pay the interest on the indebtedness as it falls due, and also to constitute a sinking fund for the payment of the principal thereof within the time the principal becomes due.

5. This section shall only apply to any county of the third classification without a township form of government and with more than twenty-four thousand five hundred but less than twenty-four thousand six hundred inhabitants.

(L. 2004 S.B. 1329 § 190.348)



Section 190.300 Definitions.

Effective 28 Aug 1993

Title XII PUBLIC HEALTH AND WELFARE

190.300. Definitions. — As used in sections 190.300 to 190.320, the following terms and phrases mean:

(1) "Emergency telephone service", a telephone system utilizing a single three digit number "911" for reporting police, fire, medical or other emergency situations;

(2) "Emergency telephone tax", a tax to finance the operation of emergency telephone service;

(3) "Exchange access facilities", all facilities provided by the service supplier for local telephone exchange access to a service user;

(4) "Governing body", the legislative body for a city, county or city not within a county;

(5) "Person", any individual, firm, partnership, copartnership, joint venture, association, cooperative organization, corporation, municipal or private, and whether organized for profit or not, state, county, political subdivision, state department, commission, board, bureau or fraternal organization, estate, trust, business or common law trust, receiver, assignee for the benefit of creditors, trustee or trustee in bankruptcy, or any other service user;

(6) "Public agency", any city, county, city not within a county, municipal corporation, public district or public authority located in whole or in part within this state which provides or has authority to provide fire fighting, law enforcement, ambulance, emergency medical, or other emergency services;

(7) "Service supplier", any person providing exchange telephone services to any service user in this state;

(8) "Service user", any person, other than a person providing pay telephone service pursuant to the provisions of section 392.520 not otherwise exempt from taxation, who is provided exchange telephone service in this state;

(9) "Tariff rate", the rate or rates billed by a service supplier to a service user as stated in the service supplier's tariffs, approved by the Missouri public service commission which represent the service supplier's recurring charges for exchange access facilities or their equivalent, exclusive of all taxes, fees, licenses or similar charges whatsoever.

(L. 1981 H.B. 437 § 1, A.L. 1993 S.B. 160)

CROSS REFERENCE:

Missouri 911 service board, created, members, terms, qualifications, powers and duties, staffed by department of public safety, 650.325, 650.330



Section 190.305 Emergency telephone service may be provided — tax levy authorized — governing body of Christian and Scott counties may contract for services — time limitation on tax — rate — collection.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

190.305. Emergency telephone service may be provided — tax levy authorized — governing body of Christian and Scott counties may contract for services — time limitation on tax — rate — collection. — 1. In addition to its other powers for the protection of the public health, a governing body may provide for the operation of an emergency telephone service and may pay for it by levying an emergency telephone tax for such service in those portions of the governing body's jurisdiction for which emergency telephone service has been contracted. The governing body may do such other acts as are expedient for the protection and preservation of the public health and are necessary for the operation of the emergency telephone system. The governing body is hereby authorized to levy the tax in an amount not to exceed fifteen percent of the tariff local service rate, as defined in section 190.300, or seventy-five cents per access line per month, whichever is greater, except as provided in sections 190.325 to 190.329, in those portions of the governing body's jurisdiction for which emergency telephone service has been contracted. In any county of the third classification with a population of at least thirty-two thousand but not greater than forty thousand that borders a county of the first classification, a governing body of a third or fourth class city may, with the consent of the county commission, contract for service with a public agency to provide services within the public agency's jurisdiction when such city is located wholly within the jurisdiction of the public agency. Consent shall be demonstrated by the county commission authorizing an election within the public agency's jurisdiction pursuant to section 190.320. Any contract between governing bodies and public agencies in existence on August 28, 1996, that meets such criteria prior to August 28, 1996, shall be recognized if the county commission authorized the election for emergency telephone service and a vote was held as provided in section 190.320. The governing body shall provide for a board pursuant to sections 190.327 and 190.328. The board of any county of the first classification with more than one hundred four thousand six hundred but fewer than one hundred four thousand seven hundred inhabitants shall provide services to a city located in more than one county only after making an agreement or contracting with the city for such services, provided that any agreement or contract in effect, as of January 1, 2006, shall continue until such time as a successor agreement or contract is entered into by the board and city and such agreement or contract is to provide services for a period of three or more years.

2. The tax shall be utilized to pay for the operation of emergency telephone service and the operational costs associated with the answering and dispatching of emergency calls as deemed appropriate by the governing body, and may be levied at any time subsequent to execution of a contract with the provider of such service at the discretion of the governing body, but collection of such tax shall not begin prior to twenty-seven months before operation of the emergency telephone service and dispatch center.

3. Such tax shall be levied only upon the tariff rate. No tax shall be imposed upon more than one hundred exchange access facilities or their equivalent per person per location.

4. Every billed service user is liable for the tax until it has been paid to the service supplier.

5. The duty to collect the tax from a service user shall commence at such time as specified by the governing body in accordance with the provisions of sections 190.300 to 190.320. The tax required to be collected by the service supplier shall be added to and may be stated separately in the billings to the service user.

6. Nothing in this section imposes any obligation upon a service supplier to take any legal action to enforce the collection of the tax imposed by this section. The service supplier shall provide the governing body with a list of amounts uncollected along with the names and addresses of the service users refusing to pay the tax imposed by this section, if any.

7. The tax imposed by this section shall be collected insofar as practicable at the same time as, and along with, the charges for the tariff rate in accordance with the regular billing practice of the service supplier. The tariff rates determined by or stated on the billing of the service supplier are presumed to be correct if such charges were made in accordance with the service supplier's business practices. The presumption may be rebutted by evidence which establishes that an incorrect tariff rate was charged.

(L. 1981 H.B. 437 § 2, A.L. 1986 H.B. 1268, A.L. 1990 H.B. 951, A.L. 1993 H.B. 910 merged with S.B. 157 & 29, A.L. 1994 S.B. 700, A.L. 1996 H.B. 1097, A.L. 1997 H.B. 249, A.L. 2007 S.B. 22)



Section 190.306 Dissolution of emergency telephone service not required, when (Christian County).

Effective 28 Aug 2004

Title XII PUBLIC HEALTH AND WELFARE

190.306. Dissolution of emergency telephone service not required, when (Christian County). — No provision in this chapter shall be construed to require any municipality within any county of the third classification without a township form of government and with more than fifty-four thousand two hundred but less than fifty-four thousand three hundred inhabitants that has established an emergency telephone service to dissolve the service in the event that the county in which the municipality is located establishes an emergency telephone service and moves to a higher county classification.

(L. 2004 H.B. 795, et al.)



Section 190.307 No civil liability for operation of emergency system, giving or following emergency instructions, exceptions.

Effective 28 Aug 1999

Title XII PUBLIC HEALTH AND WELFARE

190.307. No civil liability for operation of emergency system, giving or following emergency instructions, exceptions. — 1. No public agency or public safety agency, nor any officer, agent or employee of any public agency, shall be liable for any civil damages as a result of any act or omission except willful and wanton misconduct or gross negligence, in connection with developing, adopting, operating or implementing any plan or system required by sections 190.300 to 190.340.

2. No person who gives emergency instructions through a system established pursuant to sections 190.300 to 190.340 to persons rendering services in an emergency at another location, nor any persons following such instructions in rendering such services, shall be liable for any civil damages as a result of issuing or following the instructions, unless issuing or following the instructions constitutes willful and wanton misconduct, or gross negligence.

(L. 1990 H.B. 951, A.L. 1999 H.B. 268 merged with S.B. 436)

(2005) Section supercedes the common law official immunity doctrine for certain individuals and agencies and provides qualified immunity allowing civil liability only where gross negligence can be established. State ex rel. Golden v. Crawford, 165 S.W.3d 147 (Mo.banc).



Section 190.308 Misuse of emergency telephone service unlawful, definitions, penalty — no local fine or penalty for pay telephones for calls to emergency telephone service.

Effective 28 Aug 2011

Title XII PUBLIC HEALTH AND WELFARE

190.308. Misuse of emergency telephone service unlawful, definitions, penalty — no local fine or penalty for pay telephones for calls to emergency telephone service. — 1. In any county that has established an emergency telephone service pursuant to sections 190.300 to 190.320, it shall be unlawful for any person to misuse the emergency telephone service. For the purposes of this section, "emergency" means any incident involving danger to life or property that calls for an emergency response dispatch of police, fire, EMS or other public safety organization, "misuse the emergency telephone service" includes, but is not limited to, repeatedly calling the "911" for nonemergency situations causing operators or equipment to be in use when emergency situations may need such operators or equipment and "repeatedly" means three or more times within a one-month period.

2. Any violation of this section is a class B misdemeanor.

3. No political subdivision shall impose any fine or penalty on the owner of a pay telephone or on the owner of any property upon which a pay telephone is located for calls to the emergency telephone service made from the pay telephone. Any such fine or penalty is hereby void.

(L. 1996 H.B. 1304, A.L. 1997 H.B. 95 merged with S.B. 133, A.L. 2011 H.B. 68)



Section 190.309 Emergency telephone board, powers and duties — members of the board, appointment, terms — personnel — officers — rules — removal of members — vacancies — nepotism prohibited.

Effective 28 Aug 2010

Title XII PUBLIC HEALTH AND WELFARE

190.309. Emergency telephone board, powers and duties — members of the board, appointment, terms — personnel — officers — rules — removal of members — vacancies — nepotism prohibited. — 1. Any county may establish an "Emergency Telephone Service 911 Board", referred to in this section as the "board". The powers and duties of the board may be defined by order or ordinance of the county. Such powers shall include, but not be limited to:

(1) Planning a 911 system;

(2) Coordinating and supervising the implementation, upgrading, or maintenance of the system, including the establishment of equipment specifications and coding systems;

(3) Receiving moneys from any emergency telephone service tax levy authorized by the governing body of the county pursuant to section 190.305, and authorizing disbursements from such moneys collected;

(4) Hiring any staff necessary for the implementation or upgrade of the system.

2. Members of the board shall be appointed by the governing body of the county, and shall be known as the board of directors of the emergency service telephone 911 board. The governing body shall appoint eleven persons to the board. At least six of such members shall represent public safety agencies, except in any county of the third classification without a township form of government and with more than twenty-six thousand nine hundred but fewer than twenty-seven thousand inhabitants, which shall have at least seven members representing the following public safety agencies:

(1) County sheriff;

(2) County presiding commissioner;

(3) Chief of police of the county seat of the county;

(4) Mayor of the county seat of the county;

(5) President of the fire association of the county;

(6) Chief executive officer of the memorial hospital located in the county seat of the county; and

(7) Director of emergency services of the memorial hospital located in the county seat of the county.

­­

­

3. The administrative control and management of the county emergency telephone 911 service shall rest solely with the board, and the board shall employ all necessary personnel, fix their compensation, and provide suitable quarters and equipment for the operation of the facility from funds made available for this purpose. Employees of the board shall be eligible for membership in the Missouri local government employees' retirement system pursuant to sections 70.600 to 70.755.

4. The board may contract to provide services relating in whole or in part to emergency telephone 911 service and for such purpose may expend the tax funds or other funds.

5. The board shall elect a chairman, vice chairman, treasurer, and such other officers as it deems necessary for its membership. Before taking office, the treasurer shall furnish a surety bond, in an amount to be determined and in a form to be approved by the board, for the faithful performance of the treasurer's duties and faithful accounting of all moneys that may come into the treasurer's hands. The treasurer shall enter into the surety bond with a surety company authorized to do business in Missouri, and the cost of such bond shall be paid by the board.

6. The board shall set rules for establishment and operation of the emergency 911 system, and shall do all other things necessary to carry out the purposes of sections 190.300 to 190.320.

7. The board may contract with any not-for-profit corporation including any corporation which is incorporated for the purpose of implementing the provisions of sections 190.300 to 190.320.

8. The board may accept any gift of property or money for the use and benefit of the emergency telephone 911 service in the county, and the board is authorized to sell or exchange any such property which the board believes would be to the benefit of the service so long as the proceeds are used exclusively for emergency telephone services. The board shall have exclusive control of all gifts, property or money the board may accept; of all interest or other proceeds which may accrue from the investment of such gifts or money or from the sale of such property; of all tax revenues collected by the county on behalf of the emergency telephone 911 services; and of all other funds granted, appropriated, or loaned to the board by the federal government, the state, or its political subdivisions so long as these resources are used solely to benefit the emergency telephone service in the county.

9. Any board member may, following notice and an opportunity to be heard, be removed from office by a majority vote of the other members of the board for any of the following grounds:

(1) Failure to attend five consecutive meetings, without good cause;

(2) Conduct prejudicial to the good order and efficient operation of the emergency telephone service; or

(3) Neglect of duty.

10. The chairman of the board shall preside at such removal hearing, unless the chairman is the person sought to be removed, in which case the hearing shall be presided over by another member elected by the majority vote of the other board members. All interested parties may present testimony and arguments at such hearing, and the witnesses shall be sworn by oath or affirmation before testifying. Any interested party may, at his or her own expense, record the proceedings.

11. Vacancies on the board occasioned by removals, resignations or otherwise shall be reported by the board chairman to the governing body of the county and shall be filled in like manner as original appointments; except that, if the vacancy occurs during an unexpired term, the appointment shall be for only the unexpired portion of that term.

12. Individual board members shall not be eligible for employment by the board within twelve months of termination of service as a member of the board.

13. No person shall be employed by the board who is related within the fourth degree of consanguinity or affinity to any member of the board.

(L. 1995 H.B. 452, et al., A.L. 1996 H.B. 766, A.L. 1997 H.B. 816, A.L. 2010 H.B. 1942)



Section 190.310 Tax due quarterly — return filed when, content — record retention period — rate determination, notification — collection fee allowed.

Effective 12 Jun 1990, see footnote

Title XII PUBLIC HEALTH AND WELFARE

190.310. Tax due quarterly — return filed when, content — record retention period — rate determination, notification — collection fee allowed. — 1. The tax imposed by sections 190.300 to 190.320 and the amounts required to be collected are due quarterly. The amount of tax collected in one calendar quarter by the service supplier shall be remitted to the governing body no later than sixty days after the close of a calendar quarter. On or before the sixtieth day of each calendar quarter following, a return for the preceding quarter shall be filed with the governing body in such form as the governing body and service supplier shall agree. The service supplier will include the list of any service user refusing to pay the tax imposed by sections 190.300 to 190.320 with each return filing. The service supplier required to file the return shall deliver the return, together with a remittance of the amount of the tax collected under the provisions of sections 190.300 to 190.320. The records shall be maintained for a period of one year from the time the tax is collected.

2. From every remittance to the governing body made on or before the date when the same becomes due, the service supplier required to remit the same shall be entitled to deduct and retain, as a collection fee, an amount equal to two percent thereof.

3. At least once each calendar year, the governing body shall establish a tax rate, not to exceed the amount authorized, that together with any surplus revenues carried forward will produce sufficient revenues to fund the expenditures authorized by sections 190.300 to 190.320. Amounts collected in excess of that necessary within a given year shall be carried forward to subsequent years. The governing body shall make its determination of such tax rate each year no later than September first and shall fix the new rate which shall be collected as provided in sections 190.300 to 190.320. Immediately upon making its determination and fixing the rate, the governing body shall publish in its minutes the new rate, and it shall notify by mail every service supplier registered with it of the new rate. The governing body may require an audit of the service supplier's books and records concerning the collection and remittance of the tax authorized by sections 190.300 to 190.320.

(L. 1981 H.B. 437 § 3, A.L. 1990 H.B. 951)

Effective 6-12-90



Section 190.315 Contract for service authorized.

Effective 28 Aug 1986

Title XII PUBLIC HEALTH AND WELFARE

190.315. Contract for service authorized. — Any governing body imposing the tax authorized herein may contract directly with the provider of the emergency telephone service or may contract and cooperate with any public agency or with other states or their political subdivisions or with any association or corporation for the administration of emergency telephone service as provided by law.

(L. 1981 H.B. 437 § 4, A.L. 1986 H.B. 1268)



Section 190.320 Election — ballot form.

Effective 28 Aug 1981

Title XII PUBLIC HEALTH AND WELFARE

190.320. Election — ballot form. — Before any governing body may establish emergency telephone service and impose an emergency telephone tax under the provisions of sections 190.300 to 190.320, it shall submit a proposal to its voters for the approval of such service and such tax. The ballot of submission shall contain, but need not be limited to, the following language:

­

­

­­

­

(L. 1981 H.B. 437 § 5)



Section 190.325 Central dispatching service for emergency services (Clay and Jefferson counties) — use of emergency telephone moneys — tax rate — contracts for service for other political subdivisions — tax collection.

Effective 28 Aug 1993

Title XII PUBLIC HEALTH AND WELFARE

190.325. Central dispatching service for emergency services (Clay and Jefferson counties) — use of emergency telephone moneys — tax rate — contracts for service for other political subdivisions — tax collection. — 1. In any county of the first classification without a charter form of government with a population of at least one hundred fifty thousand inhabitants but less than two hundred thousand inhabitants, the county commission may use all or a part of the moneys derived from the emergency telephone tax authorized pursuant to section 190.305 for central dispatching of fire protection, emergency ambulance service or any other emergency services, which may include the purchase and maintenance of communications and emergency equipment. In the event such commission chooses to use the tax provided in that section for such services, the provisions of sections 190.300 to 190.320 shall apply except as provided in this section.

2. The tax shall not exceed a percentage of the base tariff rate and such percentage shall not exceed an amount equal to a maximum rate of one dollar thirty cents per line per month, the provisions of section 190.305 to the contrary notwithstanding. The tax imposed by this section and the amounts required to be collected are due monthly. The amount of tax collected in one calendar month by the service supplier shall be remitted to the governing body no later than one month after the close of a calendar month. On or before the last day of each calendar month, a return for the preceding month shall be filed with the governing body in such form as the governing body and service supplier shall agree. The service supplier shall include the list of any service user refusing to pay the tax imposed by this section with each return filing. The service supplier required to file the return shall deliver the return, together with a remittance of the amount of the tax collected. The records shall be maintained for a period of one year from the time the tax is collected. From every remittance to the governing body made on or before the date when the same becomes due, the service supplier required to remit the same shall be entitled to deduct and retain, as a collection fee, an amount equal to two percent thereof.

3. Nothing in this section shall be construed to require any municipality or other political subdivision to join the central dispatching system established pursuant to this section. The governing body of any municipality or other political subdivision may contract with the board established pursuant to section 190.327 for such services or portion of such services, or for the purchase and maintenance of communication and emergency equipment.

(L. 1990 H.B. 951 § 1 subsec. 1, A.L. 1993 H.B. 910)



Section 190.327 Board appointed, when — board elected, when — duties — commission to relinquish duties to board — qualifications — board, powers and duties.

Effective 28 Aug 1996

Title XII PUBLIC HEALTH AND WELFARE

190.327. Board appointed, when — board elected, when — duties — commission to relinquish duties to board — qualifications — board, powers and duties. — 1. Immediately upon the decision by the commission to utilize a portion of the emergency telephone tax for central dispatching and an affirmative vote of the telephone tax, the commission shall appoint the initial members of a board which shall administer the funds and oversee the provision of central dispatching for emergency services in the county and in municipalities and other political subdivisions which have contracted for such service. Beginning with the general election in 1992, all board members shall be elected according to this section and other applicable laws of this state. At the time of the appointment of the initial members of the board, the commission shall relinquish to the board and no longer exercise the duties prescribed in this chapter with regard to the provision of emergency telephone service and in chapter 321, with regard to the provision of central dispatching service, and such duties shall be exercised by the board.

2. Elections for board members may be held on general municipal election day, as defined in subsection 3 of section 115.121, after approval by a simple majority of the county commission.

3. For the purpose of providing the services described in this section, the board shall have the following powers, authority and privileges:

(1) To have and use a corporate seal;

(2) To sue and be sued, and be a party to suits, actions and proceedings;

(3) To enter into contracts, franchises and agreements with any person, partnership, association or corporation, public or private, affecting the affairs of the board;

(4) To acquire, construct, purchase, maintain, dispose of and encumber real and personal property, including leases and easements;

(5) To have the management, control and supervision of all the business affairs of the board and the construction, installation, operation and maintenance of any improvements;

(6) To hire and retain agents and employees and to provide for their compensation including health and pension benefits;

(7) To adopt and amend bylaws and any other rules and regulations;

(8) To fix, charge and collect the taxes and fees authorized by law for the purpose of implementing and operating the services described in this section;

(9) To pay all expenses connected with the first election and all subsequent elections; and

(10) To have and exercise all rights and powers necessary or incidental to or implied from the specific powers granted in this subsection. Such specific powers shall not be considered as a limitation upon any power necessary or appropriate to carry out the purposes and intent of sections 190.300 to 190.329.

(L. 1990 H.B. 951 § 1 subsec. 2, A.L. 1995 H.B. 452, et al., A.L. 1996 S.B. 532)

CROSS REFERENCE:

Audit of board authorized, 190.334



Section 190.328 Election of board, Christian and Scott counties, when — terms.

Effective 28 Aug 1997

Title XII PUBLIC HEALTH AND WELFARE

190.328. Election of board, Christian and Scott counties, when — terms. — 1. Beginning in 1997, within the area from which voters and the commission have approved the provision of central dispatching for emergency services by a public agency for an area containing third or fourth class cities in counties of the third classification with a population of at least thirty-two thousand but no greater than forty thousand that border a county of the first classification but do not border the Mississippi River, the initial board shall consist of two members from each township within such area and one at-large member who shall serve as the initial chairperson of such board.

2. Within the area from which voters and the commission have approved the provision of central dispatching for emergency services by a public agency for an area containing third or fourth class cities in counties of the third classification with a population of at least thirty-two thousand but no greater than forty thousand that border a county of the first classification, voters shall elect a board to administer funds and oversee the provision of central dispatching for emergency services. Such board shall consist of two members elected from each of the townships within such area and one member elected at large who shall serve as the chairperson of the board.

3. Of those initially elected to the board as provided in this section, four from the townships shall be elected to a term of two years, and four from the townships and the at-large member shall be elected to a term of four years. Upon the expiration of these initial terms, all members shall thereafter be elected to terms of four years.

(L. 1997 H.B. 249)

CROSS REFERENCE:

Audit of board authorized, 190.334



Section 190.329 Election of board, exceptions, when — terms.

Effective 28 Aug 1997

Title XII PUBLIC HEALTH AND WELFARE

190.329. Election of board, exceptions, when — terms. — 1. Except in areas from which voters and the commission have approved the provision of central dispatching for emergency services by a public agency for an area containing third or fourth class cities located in counties of the third classification with a population of at least thirty-two thousand but no greater than forty thousand that border a county of the first classification but do not border the Mississippi River, the initial board shall consist of seven members appointed without regard for political party who shall be selected from and shall represent the fire protection districts, ambulance districts, sheriff's department, municipalities, any other emergency services and the general public. This initial board shall serve until its successor board is duly elected and installed in office. The commission shall ensure geographic representation of the county by appointing no more than four members from any one commission district of the county.

2. Beginning in 1992, three members shall be elected from each commission district and one member shall be elected at large, with such at-large member to be a voting member and chairman of the board. Of those first elected, four members from commission districts shall be elected for terms of two years and two members from commission districts and the member at large shall be elected for terms of four years. In 1994, and thereafter, all terms of office shall be for four years, except as provided in subsection 3 of this section. Any vacancy on the board shall be filled in the same manner as the initial appointment was made. Four members shall constitute a quorum.

3. Upon approval by the county commission for the election of board members to be held on general municipal election day, pursuant to subsection 2 of section 190.327, the terms of those board members then holding office shall be reduced by seven months. After a board member's term has been reduced, all following terms for that position shall be for four years.

(L. 1990 H.B. 951 § 1 subsecs. 3, 4, A.L. 1995 H.B. 452, et al., A.L. 1996 S.B. 532, A.L. 1997 H.B. 249)

CROSS REFERENCE:

Audit of board authorized, 190.334



Section 190.334 Performance and fiscal audits authorized.

Effective 28 Aug 2017

Title XII PUBLIC HEALTH AND WELFARE

190.334. Performance and fiscal audits authorized. — The state auditor shall have the authority to conduct performance and fiscal audits of any board, dispatch center, joint emergency communications entity, or trust fund established under section 190.327, 190.328, 190.329, 190.335, 190.420, 190.455*, 190.460*, or 650.325.

(L. 2017 S.B. 503 § 1)

*Sections 190.455 and 190.460 do not exist.



Section 190.335 Central dispatch for emergency services, alternative funding by county sales tax, procedure, ballot form, rate of tax — collection, limitations — adoption of alternate tax, telephone tax to expire, when — board appointment and election, qualification, terms — continuation of board in Greene and Stoddard counties — board appointment in Christian, Taney, and St. Francois counties.

Effective 28 Aug 2016

Title XII PUBLIC HEALTH AND WELFARE

190.335. Central dispatch for emergency services, alternative funding by county sales tax, procedure, ballot form, rate of tax — collection, limitations — adoption of alternate tax, telephone tax to expire, when — board appointment and election, qualification, terms — continuation of board in Greene and Stoddard counties — board appointment in Christian, Taney, and St. Francois counties. — 1. In lieu of the tax levy authorized under section 190.305 for emergency telephone services, the county commission of any county may impose a county sales tax for the provision of central dispatching of fire protection, including law enforcement agencies, emergency ambulance service or any other emergency services, including emergency telephone services, which shall be collectively referred to herein as “emergency services”, and which may also include the purchase and maintenance of communications and emergency equipment, including the operational costs associated therein, in accordance with the provisions of this section.

2. Such county commission may, by a majority vote of its members, submit to the voters of the county, at a public election, a proposal to authorize the county commission to impose a tax under the provisions of this section. If the residents of the county present a petition signed by a number of residents equal to ten percent of those in the county who voted in the most recent gubernatorial election, then the commission shall submit such a proposal to the voters of the county.

3. The ballot of submission shall be in substantially the following form:

­

­

­­

­

4. The sales tax may be imposed at a rate not to exceed one percent on the receipts from the sale at retail of all tangible personal property or taxable services at retail within any county adopting such tax, if such property and services are subject to taxation by the state of Missouri under the provisions of sections 144.010 to 144.525. The sales tax shall not be collected prior to thirty-six months before operation of the central dispatching of emergency services.

5. Except as modified in this section, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed under this section.

6. Any tax imposed pursuant to section 190.305 shall terminate at the end of the tax year in which the tax imposed pursuant to this section for emergency services is certified by the board to be fully operational. Any revenues collected from the tax authorized under section 190.305 shall be credited for the purposes for which they were intended.

7. At least once each calendar year, the board shall establish a tax rate, not to exceed the amount authorized, that together with any surplus revenues carried forward will produce sufficient revenues to fund the expenditures authorized by this act. Amounts collected in excess of that necessary within a given year shall be carried forward to subsequent years. The board shall make its determination of such tax rate each year no later than September first and shall fix the new rate which shall be collected as provided in this act. Immediately upon making its determination and fixing the rate, the board shall publish in its minutes the new rate, and it shall notify every retailer by mail of the new rate.

8. Immediately upon the affirmative vote of voters of such a county on the ballot proposal to establish a county sales tax pursuant to the provisions of this section, the county commission shall appoint the initial members of a board to administer the funds and oversee the provision of emergency services in the county. Beginning with the general election in 1994, all board members shall be elected according to this section and other applicable laws of this state. At the time of the appointment of the initial members of the board, the commission shall relinquish and no longer exercise the duties prescribed in this chapter with regard to the provision of emergency services and such duties shall be exercised by the board.

9. The initial board shall consist of seven members appointed without regard to political affiliation, who shall be selected from, and who shall represent, the fire protection districts, ambulance districts, sheriff’s department, municipalities, any other emergency services and the general public. This initial board shall serve until its successor board is duly elected and installed in office. The commission shall ensure geographic representation of the county by appointing no more than four members from each district of the county commission.

10. Beginning in 1994, three members shall be elected from each district of the county commission and one member shall be elected at large, such member to be the chairman of the board. Of those first elected, four members from districts of the county commission shall be elected for terms of two years and two members from districts of the county commission and the member at large shall be elected for terms of four years. In 1996, and thereafter, all terms of office shall be four years. Notwithstanding any other provision of law, if there is no candidate for an open position on the board, then no election shall be held for that position and it shall be considered vacant, to be filled pursuant to the provisions of section 190.339, and, if there is only one candidate for each open position, no election shall be held and the candidate or candidates shall assume office at the same time and in the same manner as if elected.

11. Notwithstanding the provisions of subsections 8 to 10 of this section to the contrary, in any county of the first classification with more than two hundred forty thousand three hundred but fewer than two hundred forty thousand four hundred inhabitants or in any county of the third classification with a township form of government and with more than twenty-eight thousand but fewer than thirty-one thousand inhabitants, any emergency telephone service 911 board appointed by the county under section 190.309 which is in existence on the date the voters approve a sales tax under this section shall continue to exist and shall have the powers set forth under section 190.339. Such boards which existed prior to August 25, 2010, shall not be considered a body corporate and a political subdivision of the state for any purpose, unless and until an order is entered upon an unanimous vote of the commissioners of the county in which such board is established reclassifying such board as a corporate body and political subdivision of the state. The order shall approve the transfer of the assets and liabilities related to the operation of the emergency service 911 system to the new entity created by the reclassification of the board.

12. (1) Notwithstanding the provisions of subsections 8 to 10 of this section to the contrary, in any county of the second classification with more than fifty-four thousand two hundred but fewer than fifty-four thousand three hundred inhabitants or any county of the first classification with more than fifty thousand but fewer than seventy thousand inhabitants that has approved a sales tax under this section, the county commission shall appoint the members of the board to administer the funds and oversee the provision of emergency services in the county.

(2) The board shall consist of seven members appointed without regard to political affiliation. Except as provided in subdivision (4) of this subsection, each member shall be one of the following:

(a) The head of any of the county’s fire protection districts, or a designee;

(b) The head of any of the county’s ambulance districts, or a designee;

(c) The county sheriff, or a designee;

(d) The head of any of the police departments in the county, or a designee; and

(e) The head of any of the county’s emergency management organizations, or a designee.

(3) Upon the appointment of the board under this subsection, the board shall have the power provided in section 190.339 and shall exercise all powers and duties exercised by the county commission under this chapter, and the commission shall relinquish all powers and duties relating to the provision of emergency services under this chapter to the board.

(4) In any county of the first classification with more than fifty thousand but fewer than seventy thousand inhabitants, each of the entities listed in subdivision (2) of this subsection shall be represented on the board by at least one member.

(L. 1993 S.B. 157 & 29 § 1, A.L. 1996 H.B. 1460, A.L. 2005 H.B. 58, A.L. 2008 S.B. 1039, A.L. 2010 H.B. 1942, A.L. 2012 H.B. 1647, A.L. 2013 H.B. 163, A.L. 2014 S.B. 690, A.L. 2016 S.B. 732)

CROSS REFERENCE:

Audit of central dispatch authorized, 190.334



Section 190.336 Recall, board members subject to — procedure.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

*190.336. Recall, board members subject to — procedure. — 1. Each member of an emergency services board established pursuant to section 190.335 shall be subject to recall from office by the registered voters of the election district from which he or she was elected. Proceedings may be commenced for the recall of any such member by the filing of a notice of intention to circulate a recall petition under this section.

2. Proceedings may not be commenced against any member if, at the time of commencement, such member:

(1) Has not held office during his or her current term for a period of more than one hundred eighty days;

(2) Has one hundred eighty days or less remaining in his or her term; or

(3) Has had a recall election determined in his or her favor within the current term of office.

3. The notice of intention to circulate a recall petition shall be served personally, or by certified mail, on the board member sought to be recalled. A copy thereof shall be filed, along with an affidavit of the time and manner of service, with the election authority, as defined in chapter 115. A separate notice shall be filed for each board member sought to be recalled and shall contain all of the following:

(1) The name of the board member sought to be recalled;

(2) A statement, not exceeding two hundred words in length, of the reasons for the proposed recall; and

(3) The names and business or residential addresses of at least one but not more than five proponents of the recall.

4. Within seven days after the filing of the notice of intention, the board member may file with the election authority a statement, not exceeding two hundred words in length, in answer to the statement of the proponents. If an answer is filed, the board member shall also serve a copy of it, personally or by certified mail, on one of the proponents named in the notice of intention. The statement and answer are intended solely to be used for the information of the voters. No insufficiency in form or substance of such statements shall affect the validity of the election proceedings.

5. Before any signature may be affixed to a recall petition, the petition is required to bear all of the following:

(1) A request that an election be called to elect a successor to the board member;

(2) A copy of the notice of intention, including the statement of grounds for recall;

(3) The answer of the board member sought to be recalled, if any exists. If the board member has not answered, the petition shall so state; and

(4) A place for each signer to affix his or her signature, printed name, and residential address, including any address in a city, town, village, or unincorporated community.

6. Each section of the petition, when submitted to the election authority, shall have attached to it an affidavit signed by the person circulating such section, setting forth all of the following:

(1) The printed name of the affiant;

(2) The residential address of the affiant;

(3) That the affiant circulated that section and saw the appended signatures be written;

(4) That according to the best information and belief of the affiant, each signature is the genuine signature of the person whose name it purports to be;

(5) That the affiant is a registered voter of the election district of the board member sought to be recalled; and

(6) The dates between which all the signatures to the petition were obtained.

7. A recall petition shall be filed with the election authority not more than one hundred eighty days after the filing of the notice of intention.

8. The number of qualified signatures required in order to recall a board member shall be equal in number to at least twenty-five percent of the number of voters who voted in the most recent gubernatorial election in such election district.

9. Within twenty days from the filing of the recall petition the election authority shall determine whether the petition was signed by the required number of qualified signatures. The election authority shall file with the petition a certificate showing the results of the examination. The election authority shall give the proponents a copy of the certificate upon their request.

10. If the election authority certifies the petition to be insufficient, it may be supplemented within ten days of the date of certification by filing additional petition sections containing all of the information required by this section. Within ten days after the supplemental copies are filed, the election authority shall file with them a certificate stating whether or not the petition as supplemented is sufficient.

11. If the certificate shows that the petition as supplemented is insufficient, no action shall be taken on it; however, the petition shall remain on file.

12. If the election authority finds the signatures on the petition, together with the supplementary petition sections, if any, to be sufficient, it shall submit its certificate as to the sufficiency of the petition to the emergency services board prior to its next meeting. The certificate shall contain:

(1) The name of the member whose recall is sought;

(2) The number of signatures required by law;

(3) The total number of signatures on the petition; and

(4) The number of valid signatures on the petition.

13. Following the emergency services board's receipt of the certificate, the election authority shall order an election to be held on one of the election days specified in section 115.123. The election shall be held not less than forty-five days but not more than one hundred twenty days from the date the emergency services board receives the petition. Nominations for board membership openings under this section shall be made by filing a statement of candidacy with the election authority.

14. At any time prior to forty-two days before the election, the member sought to be recalled may offer his or her resignation. If his or her resignation is offered, the recall question shall be removed from the ballot and the office declared vacant. The member who resigned shall not fill the vacancy, which shall be filled as otherwise provided by law.

15. The provisions of chapter 115 governing the conduct of elections shall apply, where appropriate, to recall elections held under this section. The costs of the election shall be paid as provided in chapter 115.

(L. 2014 S.B. 593 merged with S.B. 773)

Effective 8-28-14 (S. B. 773); 10-10-14 (S.B. 593), see § 21.250.

*S.B. 593 was vetoed on July 2, 2014. The veto was overridden on September 10, 2014.



Section 190.337 Revenue, purpose for which shall be used — procedure to terminate tax, ballot form — reestablishing emergency service using telephone tax, procedure.

Effective 28 Aug 1993

Title XII PUBLIC HEALTH AND WELFARE

190.337. Revenue, purpose for which shall be used — procedure to terminate tax, ballot form — reestablishing emergency service using telephone tax, procedure. — 1. The sales tax established by a county according to the provisions of section 190.335 shall be permanent and revenues from it shall be disbursed only for the purposes for which it was collected. Upon receipt of a petition signed by a number of voters in the county equal to ten percent of the number of voters in the county who voted in the most recent gubernatorial election requesting the submission of the question of continuation or termination, the county commission in any county which has adopted the sales tax as a means of paying for emergency services in lieu of financing such services through taxes as provided in section 190.305, shall submit to the voters of the county the question to continue or to terminate the sales tax.

2. The question shall be submitted in the following form:

­

­

3. If a majority of those voting on the question vote "YES" for continuation, the sales tax shall be continued unless and until terminated by a vote of the qualified voters voting thereon; if a majority of those voting on the question vote "NO" for the termination of the sales tax, the county commission shall declare the sales tax terminated effective the first day of the second calendar quarter following notification to the director of revenue that the tax has been repealed and shall discharge any board appointed pursuant to section 190.335. Any order adopted by the board shall be void and of no effect from and after the termination of the sales tax.

4. If the majority of the voters vote "NO" pursuant to subsection 3 of this section, the emergency services shall be deemed to have been terminated. Such emergency services may be reestablished in the county pursuant to the provisions of section 190.305.

(L. 1993 S.B. 157 & 29 § 2)



Section 190.339 Emergency services board, powers and duties — officers — removal of board members, reasons, hearing procedure — vacancies — employment by board, limitations.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

190.339. Emergency services board, powers and duties — officers — removal of board members, reasons, hearing procedure — vacancies — employment by board, limitations. — 1. The powers and duties of the emergency services board shall include, but not be limited to:

(1) Planning a 911 system and dispatching system;

(2) Coordinating and supervising the implementation, upgrading or maintenance of the system, including the establishment of equipment specifications and coding systems;

(3) Receiving money from any county sales tax authorized to be levied pursuant to section 190.335 and authorizing disbursements from such moneys collected;

(4) Hiring any staff necessary for the implementation, upgrade or operation of the system.

2. Except for emergency services 911 boards in existence prior to August 25, 2010, and operating under the authority of subsection 11 of section 190.335, the board shall be a body corporate and a political subdivision of the state and shall be known as the "______ Emergency Services Board".

3. The administrative control and management of the moneys from any county sales tax authorized to be levied pursuant to section 190.335 and the administrative control and management of the central dispatching of emergency services shall rest solely with the board, and the board shall employ all necessary personnel, affix their compensation and provide suitable quarters and equipment for the operation of the central dispatching of emergency services from the funds available for this purpose.

4. The board may contract to provide services relating in whole or in part to central dispatching of emergency services and for such purpose may expend the tax funds or other funds.

5. The board shall elect a vice chairman, treasurer, secretary and such other officers as it deems necessary. Before taking office, the treasurer shall furnish a surety bond in an amount to be determined and in a form to be approved by the board for the faithful performance of the treasurer's duties and faithful accounting of all moneys that may come into the treasurer's hands. The treasurer shall enter into the surety bond with a surety company authorized to do business in Missouri, and the cost of such bond shall be paid by the board of directors.

6. The board may accept any gift of property or money for the use and benefit of the central dispatching of emergency services, and the board is authorized to sell or exchange any such property which it believes would be to the benefit of the service so long as the proceeds are used exclusively for central dispatching of emergency services. The board shall have exclusive control of all gifts, property or money it may accept; of all interest of other proceeds which may accrue from the investment of such gifts or money or from the sale of such property; of all tax revenues collected by the county on behalf of the central dispatching of emergency services; and of all other funds granted, appropriated or loaned to it by the federal government, the state or its political subdivisions so long as such resources are used solely to benefit the central dispatching of emergency services.

7. Any board member may, following notice and an opportunity to be heard, be removed from any office by a majority vote of the other members of the board for any of the following reasons:

(1) Failure to attend five consecutive meetings, without good cause;

(2) Conduct prejudicial to the good order and efficient operation of the central dispatching of emergency services; or

(3) Neglect of duty.

8. The chairperson of the board shall preside at such removal hearing, unless the chairperson is the person sought to be removed, in which case the hearing shall be presided over by another member elected by a majority vote of the other board members. All interested parties may present testimony and arguments at such hearing, and the witnesses shall be sworn in by oath or affirmation before testifying. Any interested party may, at his or her own expense, record the proceedings.

9. Vacancies on the board occasioned by removals, resignations or otherwise shall be filled by the remaining members of the board. The appointee or appointees shall act until the next election at which a director or directors are elected to serve the remainder of the unexpired term.

10. Individual board members shall not be eligible for employment by the board within twelve months of termination of service as a member of the board.

11. No person shall be employed by the board who is related within the fourth degree by blood or by marriage to any member of the board.

(L. 1996 H.B. 1460, A.L. 2010 H.B. 1942, A.L. 2014 S.B. 690)



Section 190.340 Emergency services board, officers duties, rules and regulations.

Effective 28 Aug 1996

Title XII PUBLIC HEALTH AND WELFARE

190.340. Emergency services board, officers duties, rules and regulations. — 1. It shall be the duty of the chairperson to preside at all board meetings, to act as official head of the emergency services board and to execute all contracts required to be executed by the board. In the absence and disability of the chairperson, the vice chairperson shall assume the duties of the chairperson.

2. The secretary shall keep the official records of the meetings of the board, shall attest all official documents with the seal of the board, shall, when called upon, make reports pertaining to the business of the secretary's office, attend the board meetings and perform such other duties as may be imposed upon the secretary by the provisions of sections 190.335 to 190.342 and the rules of the board.

3. The treasurer shall be the custodian of the funds of the board and pay money out of the treasury only upon valid checks or drafts drawn on the treasury.

4. The board may, from time to time, provide for additional rules and regulations concerning the duties of its officers.

(L. 1996 H.B. 1460)



Section 190.353 Powers and duties of department of health and senior services — establishment of regional poison information center — center to provide certain services.

Effective 28 Aug 2006

Title XII PUBLIC HEALTH AND WELFARE

190.353. Powers and duties of department of health and senior services — establishment of regional poison information center — center to provide certain services. — 1. The department of health and senior services shall:

(1) Provide for the establishment of a "Missouri Regional Poison Information Center" capable of providing the services described in subsection 2 of this section based on the best demonstrated ability to perform such services as evidenced by past performance of such services and by current certification as a regional poison control center by the American Association of Poison Control Centers. The department shall, in conjunction with local health agencies and health care providers, determine the region to be served by the center; and

(2) Provide for the establishment of a "Missouri Poison Control Network" to consist of poison prevention and treatment centers throughout the state of Missouri, representing all federally designated emergency medical services areas.

2. The Missouri poison information center shall provide:

(1) A twenty-four-hour toll-free telephone referral and information service for the general public and health care professionals, supervised by a physician who is board-certified in the field of clinical toxicology and staffed by licensed professionals who are certified as information specialists or whose certification is pending, according to the requirements of the American Association of Poison Control Centers;

(2) Design and coordination of appropriate public and professional education services in the area of poison treatment and prevention;

(3) Plans for cooperation between the Missouri poison control network and health and emergency service agencies and associations involved in poison control activities;

(4) Program evaluation and systematic data collection on poison exposures in cooperation with the department of health and senior services; and

(5) Coordination of poison control, treatment, and education activities of poison prevention and treatment centers.

(L. 1985 H.B. 435 § 2, A.L. 2006 H.B. 1437)



Section 190.355 Use of existing resources required.

Effective 28 Aug 2006

Title XII PUBLIC HEALTH AND WELFARE

190.355. Use of existing resources required. — The Missouri regional poison information center shall fully utilize existing institutions and services for the control and treatment of poisons.

(L. 1985 H.B. 435 § 3, A.L. 2006 H.B. 1437)



Section 190.400 Definitions.

Effective 02 Jul 1998, see footnote

Title XII PUBLIC HEALTH AND WELFARE

190.400. Definitions. — As used in sections 190.400 to 190.440, the following words and terms shall mean:

(1) "911", the primary emergency telephone number within the wireless system;

(2) "Board", the wireless service provider enhanced 911 advisory board;

(3) "Public safety agency", a functional division of a public agency which provides fire fighting, police, medical or other emergency services. For the purpose of providing wireless service to users of 911 emergency services, as expressly provided in this section, the department of public safety and state highway patrol shall be considered a public safety agency;

(4) "Public safety answering point", the location at which 911 calls are initially answered;

(5) "Wireless service provider", a provider of commercial mobile service pursuant to Section 332(d) of the Federal Telecommunications Act of 1996 (47 U.S.C. Section 151 et seq).

(L. 1998 S.B. 743)

Effective 7-2-98



Section 190.410 Board created, members, terms, duties, staff.

Effective 02 Jul 1998, see footnote

Title XII PUBLIC HEALTH AND WELFARE

190.410. Board created, members, terms, duties, staff. — 1. There is hereby created in the department of public safety the "Wireless Service Provider Enhanced 911 Advisory Board", consisting of eight members as follows:

(1) The director of the department of public safety or the director's designee who shall hold a position of authority in such department of at least a division director;

(2) The chairperson of the public service commission or the chairperson's designee; except that such designee shall be a commissioner of the public service commission or hold a position of authority in the commission of at least a division director;

(3) Three representatives and one alternate from the wireless service providers, elected by a majority vote of wireless service providers licensed to provide service in this state; and

(4) Three representatives from public safety answering point organizations, elected by the members of the state chapter of the associated public safety communications officials and the state chapter of the National Emergency Numbering Association.

2. Immediately after the board is established the initial term of membership for a member elected pursuant to subdivision (3) of subsection 1 of this section shall be one year and all subsequent terms for members so elected shall be two years. The membership term for a member elected pursuant to subdivision (4) of subsection 1 of this section shall initially and subsequently be two years. Each member shall serve no more than two successive terms unless the member is on the board pursuant to subdivision (1) or (2) of subsection 1 of this section. Members of the board shall serve without compensation, however, the members may receive reimbursement of actual and necessary expenses. Any vacancies on the board shall be filled in the manner provided for in this subsection.

3. The board shall do the following:

(1) Elect from its membership a chair and other such officers as the board deems necessary for the conduct of its business;

(2) Meet at least one time per year for the purpose of discussing the implementation of Federal Communications Commission order 94-102;

(3) Advise the office of administration regarding implementation of Federal Communications Commission order 94-102; and

(4) Provide any requested mediation service to a political subdivision which is involved in a jurisdictional dispute regarding the providing of wireless 911 services. The board shall not supersede decision-making authority of any political subdivision in regard to 911 services.

4. The director of the department of public safety shall provide and coordinate staff and equipment services to the board to facilitate the board's duties.

(L. 1998 S.B. 743)

Effective 7-2-98



Section 190.420 Fund established.

Effective 02 Jul 1998, see footnote

Title XII PUBLIC HEALTH AND WELFARE

190.420. Fund established. — 1. There is hereby established in the state treasury a fund to be known as the "Wireless Service Provider Enhanced 911 Service Fund". All fees collected pursuant to sections 190.400 to 190.440 by wireless service providers shall be remitted to the director of the department of revenue. The director shall remit such payments to the state treasurer.

2. The state treasurer shall deposit such payments into the wireless service provider enhanced 911 service fund. Moneys in the fund shall be used for the purpose of reimbursing expenditures actually incurred in the implementation and operation of the wireless service provider enhanced 911 system.

3. Any unexpended balance in the fund shall be exempt from the provisions of section 33.080, relating to the transfer of unexpended balances to the general revenue fund, and shall remain in the fund. Any interest earned on the moneys in the fund shall be deposited into the fund.

(L. 1998 S.B. 743)

Effective 7-2-98

CROSS REFERENCE:

Audit of fund authorized, 190.334



Section 190.430 Fee for wireless service — rules — office of administration, powers.

Effective 02 Jul 1998, see footnote

Title XII PUBLIC HEALTH AND WELFARE

190.430. Fee for wireless service — rules — office of administration, powers. — 1. The commissioner of the office of administration is authorized to establish a fee, if approved by the voters pursuant to section 190.440, not to exceed fifty cents per wireless telephone number per month to be collected by wireless service providers from wireless service customers.

2. The office of administration shall promulgate rules and regulations to administer the provisions of sections 190.400 to 190.440. Any rule or portion of a rule, as that term is defined in section 536.010, that is promulgated pursuant to the authority delegated in sections 190.400 to 190.440 shall become effective only if it has been promulgated pursuant to the provisions of chapter 536. All rulemaking authority delegated prior to July 2, 1998, is of no force and effect and repealed; however, nothing in this section shall be interpreted to repeal or affect the validity of any rule filed or adopted prior to July 2, 1998, if it fully complied with the provisions of chapter 536. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after July 2, 1998, shall be invalid and void.

3. The office of administration is authorized to administer the fund and to distribute the moneys in the wireless service provider enhanced 911 service fund for approved expenditures as follows:

(1) For the reimbursement of actual expenditures for implementation of wireless enhanced 911 service by wireless service providers in implementing Federal Communications Commission order 94-102; and

(2) To subsidize and assist the public safety answering points based on a formula established by the office of administration, which may include, but is not limited to the following:

(a) The volume of wireless 911 calls received by each public safety answering point;

(b) The population of the public safety answering point jurisdiction;

(c) The number of wireless telephones in a public safety answering point jurisdiction by zip code; and

(d) Any other criteria found to be valid by the office of administration provided that of the total amount of the funds used to subsidize and assist the public safety answering points, at least ten percent of said funds shall be distributed equally among all said public safety answering points providing said services under said section;

(3) For the reimbursement of actual expenditures for equipment for implementation of wireless enhanced 911 service by public safety answering points to the extent that funds are available, provided that ten percent of funds distributed to public safety answering points shall be distributed in equal amounts to each public safety answering point participating in enhanced 911 service;

(4) Notwithstanding any other provision of the law, no proprietary information submitted pursuant to this section shall be subject to subpoena or otherwise released to any person other than to the submitting wireless service provider, without the express permission of said wireless service provider. General information collected pursuant to this section shall only be released or published in aggregate amounts which do not identify or allow identification of numbers of subscribers or revenues attributable to an individual wireless service provider.

4. Wireless service providers are entitled to retain one percent of the surcharge money they collect for administrative costs associated with billing and collection of the surcharge.

5. No more than five percent of the moneys in the fund, subject to appropriation by the general assembly, shall be retained by the office of administration for reimbursement of the costs of overseeing the fund and for the actual and necessary expenses of the board.

6. The office of administration shall review the distribution formula once every year and may adjust the amount of the fee within the limits of this section, as determined necessary.

7. The provisions of sections 190.307 and 190.308 shall be applicable to programs and services authorized by sections 190.400 to 190.440.

8. Notwithstanding any other provision of the law, in no event shall any wireless service provider, its officers, employees, assigns or agents, be liable for any form of civil damages or criminal liability which directly or indirectly result from, or is caused by, an act or omission in the development, design, installation, operation, maintenance, performance or provision of 911 service or other emergency wireless two- and three-digit wireless numbers, unless said acts or omissions constitute gross negligence, recklessness or intentional misconduct. Nor shall any wireless service provider, its officers, employees, assigns, or agents be liable for any form of civil damages or criminal liability which directly or indirectly result from, or is caused by, the release of subscriber information to any governmental entity as required under the provisions of this act* unless the release constitutes gross negligence, recklessness or intentional misconduct.

(L. 1998 S.B. 743)

Effective 7-2-98

*"This act" (S.B. 743, 1998) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 190.440 Ballot measure for fee.

Effective 02 Jul 1998, see footnote

Title XII PUBLIC HEALTH AND WELFARE

190.440. Ballot measure for fee. — 1. The office of administration shall not be authorized to establish a fee pursuant to the authority granted in section 190.430 unless a ballot measure is submitted and approved by the voters of this state. The ballot measure shall be submitted by the secretary of state for approval or rejection at the general election held and conducted on the Tuesday immediately following the first Monday in November, 1998, or at a special election to be called by the governor on the ballot measure. If the measure is rejected at such general or special election, the measure may be resubmitted at each subsequent general election, or may be resubmitted at any subsequent special election called by the governor on the ballot measure, until such measure is approved.

2. The ballot of the submission shall contain, but is not limited to, the following language:

­

­

3. If a majority of the votes cast on the ballot measure by the qualified voters voting thereon are in favor of such measure, then the office of administration shall be authorized to establish a fee pursuant to section 190.430, and the fee shall be effective on January 1, 1999, or the first day of the month occurring at least thirty days after the approval of the ballot measure. If a majority of the votes cast on the ballot measure by the qualified voters voting thereon are opposed to the measure, then the office of administration shall have no power to establish the fee unless and until the measure is approved.

(L. 1998 S.B. 743)

Effective 7-2-98

*Word "and" appears in original rolls.

Resubmitted to voters 8-06-02, defeated.



Section 190.450 Department to complete study, issue plan for provision of best 911 technology and services statewide.

Effective 28 Aug 2017

Title XII PUBLIC HEALTH AND WELFARE

190.450. Department to complete study, issue plan for provision of best 911 technology and services statewide. — By December 31, 2017, the department of public safety shall complete a study of the number of public safety answering points necessary to provide the best possible 911 technology and service to all areas of the state in the most efficient and economical manner possible, issue a state public safety answering point consolidation plan based on the study, and provide such plan to the Missouri 911 service board.

(L. 2017 S.B. 503)



Section 190.500 Temporary license — qualified health care professions — declared emergency.

Effective 28 Aug 2002

Title XII PUBLIC HEALTH AND WELFARE

190.500. Temporary license — qualified health care professions — declared emergency. — 1. Notwithstanding any other provision of law to the contrary, a temporary license may be issued for no more than a twelve-month period by the appropriate licensing board to any otherwise qualified health care professional licensed and in good standing in another state and who meets such other requirements as the licensing board may prescribe by rule and regulation, if the health care professional:

(1) Is acting pursuant to federal military orders under Title X for active duty personnel or Title XXXII for National Guard members; and

(2) Is enrolled in an accredited training program for trauma treatment and disaster response in a hospital in this state; or

(3) If the health care professional is acting pursuant to the governor's declaration of an emergency as defined in section 44.010, such temporary licensure shall be issued pursuant to this subdivision for a two-week period and, upon license verification, may be reissued every two weeks thereafter.

2. Licensure information and confirmation of health care professionals acting pursuant to this section may be obtained by any available means, including electronic mail.

3. For purposes of this section, the term "health care professional" shall have the same meaning as such term is defined in section 383.130.

(L. 1999 H.B. 343 § 6, A.L. 2001 H.B. 431, A.L. 2002 S.B. 712 merged with S.B. 714)



Section 190.525 Definitions.

Effective 28 Aug 2002

Title XII PUBLIC HEALTH AND WELFARE

190.525. Definitions. — As used in sections 190.525 to 190.537, the following terms mean:

(1) "Department", the department of health and senior services;

(2) "Director", the director of the department of health and senior services or the director's duly authorized representative;

(3) "Passenger", an individual needing transportation in a supine position who does not require medical monitoring, observation, aid, care or treatment during transportation, with the exception of self-administered oxygen as ordered by a physician during transportation;

(4) "Patient", an individual who is sick, injured, wounded, diseased, or otherwise incapacitated or helpless, and who may require medical monitoring, medical observation, aid, care or treatment during transportation, with the exception of self-administered oxygen as ordered by a physician;

(5) "Person", any individual, firm, partnership, copartnership, joint venture, association, cooperative organization, corporation, municipal or private, and whether organized for profit or not, state, county, political subdivision, state department, commission, board, bureau or fraternal organization, estate, public trust, business or common law trust, receiver, assignee for the benefit of creditors, trustee or trustee in bankruptcy, or any other service user or provider;

(6) "Stretcher van", any vehicle other than an ambulance designed and equipped to transport passengers in a supine position. No such vehicle shall be used to provide medical services;

(7) "Stretcher van service", any person or agency that provides stretcher van transportation to passengers who are confined to stretchers and whose conditions are such that they do not need and are not likely to need medical attention during transportation.

(L. 2002 S.B. 1107)



Section 190.528 License required — political subdivisions not precluded from governing operation of service or enforcing ordinances — responsibilities and restrictions on operation of stretcher van services — rules.

Effective 28 Aug 2010

Title XII PUBLIC HEALTH AND WELFARE

190.528. License required — political subdivisions not precluded from governing operation of service or enforcing ordinances — responsibilities and restrictions on operation of stretcher van services — rules. — 1. No person, either as owner, agent or otherwise, shall furnish, operate, conduct, maintain, advertise, or otherwise be engaged in or profess to be engaged in the business or service of the transportation of passengers by stretcher van upon the streets, alleys, or any public way or place of the state of Missouri unless such person holds a currently valid license from the department for a stretcher van service issued pursuant to the provisions of sections 190.525 to 190.537 notwithstanding any provisions of chapter 390 or 622 to the contrary.

2. Subsection 1 of this section shall not preclude any political subdivision that is authorized to operate a licensed ambulance service from adopting any law, ordinance or regulation governing the operation of stretcher vans that is at least as strict as the minimum state standards, and no such regulations or ordinances shall prohibit stretcher van services that were legally picking up passengers within a political subdivision prior to January 1, 2002, from continuing to operate within that political subdivision and no political subdivision which did not regulate or prohibit stretcher van services as of January 1, 2002, shall implement unreasonable regulations or ordinances to prevent the establishment and operation of such services.

3. In any county with a charter form of government and with more than one million inhabitants, the governing body of the county shall set reasonable standards for all stretcher van services which shall comply with subsection 2 of this section. All such stretcher van services must be licensed by the department. The governing body of such county shall not prohibit a licensed stretcher van service from operating in the county, as long as the stretcher van service meets county standards.

4. Nothing shall preclude the enforcement of any laws, ordinances or regulations of any political subdivision authorized to operate a licensed ambulance service that were in effect prior to August 28, 2001.

5. Stretcher van services may transport passengers.

6. (1) A stretcher van shall be staffed by at least two individuals when transporting passengers.

(2) All stretcher vans shall be equipped with an automated external defibrillator and shall be staffed by at least one individual who is trained in the use of an automated external defibrillator.

(3) Any political subdivision that is authorized to operate a licensed ambulance service shall adopt a law, ordinance or regulation for stretcher vans that is at least as strict as the minimum requirements in subdivision (2) of this subsection regarding automated external defibrillators.

7. The crew of the stretcher van is required to immediately contact the appropriate ground ambulance service if a passenger's condition deteriorates.

8. Stretcher van services shall not transport patients, persons currently admitted to a hospital or persons being transported to a hospital for admission or emergency treatment.

9. The department of health and senior services shall promulgate regulations, including but not limited to adequate insurance, on-board equipment, vehicle staffing, vehicle maintenance, vehicle specifications, vehicle communications, passenger safety and records and reports.

10. The department of health and senior services shall issue service licenses for a period of no more than five years for each service meeting the established rules.

11. Application for a stretcher van license shall be made upon such forms as prescribed by the department in rules adopted pursuant to sections 190.525 to 190.537. The application form shall contain such information as the department deems necessary to make a determination as to whether the stretcher van agency meets all the requirements of sections 190.525 to 190.537 and rules promulgated pursuant to sections 190.525 to 190.537. The department shall conduct an inspection of the stretcher van service to verify compliance with the licensure standards of sections 190.525 to 190.537.

12. Upon the sale or transfer of any stretcher van service ownership, the owner of the stretcher van service shall notify the department of the change in ownership within thirty days prior to the sale or transfer. The department shall conduct an inspection of the stretcher van service to verify compliance with the licensure standards of sections 190.525 to 190.537.

13. Ambulance services licensed pursuant to this chapter or any rules promulgated by the department of health and senior services pursuant to this chapter may provide stretcher van and wheelchair transportation services pursuant to sections 190.525 to 190.537.

14. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2002, shall be invalid and void.

(L. 2002 S.B. 1107, A.L. 2010 H.B. 1977)



Section 190.531 Refusal to issue or denial of renewal of licenses permitted — complaint procedure — rules — immunity from liability, when — suspension of license, when.

Effective 28 Aug 2002

Title XII PUBLIC HEALTH AND WELFARE

190.531. Refusal to issue or denial of renewal of licenses permitted — complaint procedure — rules — immunity from liability, when — suspension of license, when. — 1. The department may refuse to issue or deny renewal of any license required pursuant to sections 190.525 to 190.537 for failure to comply with the provisions of sections 190.525 to 190.537 or any lawful regulations promulgated by the department to implement the provisions of sections 190.525 to 190.537. The department shall notify the applicant in writing of the reasons for the refusal and shall advise the applicant of his or her right to file a complaint with the administrative hearing commission as provided by chapter 621.

2. The department may cause a complaint to be filed with the administrative hearing commission as provided by chapter 621 against any holder of any license required by sections 190.525 to 190.537 or any person who has failed to renew or has surrendered his or her license for failure to comply with the provisions of sections 190.525 to 190.537 or any lawful regulations promulgated by the department to implement such sections. Those regulations shall be limited to the following:

(1) Use or unlawful possession of any controlled substance, as defined in chapter 195, or alcoholic beverage to an extent that such use impairs a person's ability to perform the work of any activity licensed or regulated by sections 190.525 to 190.537;

(2) Being finally adjudicated and found guilty, or having entered a plea of guilty or nolo contendere, in a criminal prosecution pursuant to the laws of any state or of the United States, for any offense reasonably related to the qualifications, functions or duties of any activity licensed or regulated pursuant to sections 190.525 to 190.537, for any offense an essential element of which is fraud, dishonesty or an act of violence, or for any offense involving moral turpitude, whether or not sentence is imposed;

(3) Use of fraud, deception, misrepresentation or bribery in securing any certificate, permit or license issued pursuant to sections 190.525 to 190.537 or in obtaining permission to take any examination given or required pursuant to sections 190.537 to 190.540;

(4) Obtaining or attempting to obtain any fee, charge, tuition or other compensation by fraud, deception or misrepresentation;

(5) Incompetency, misconduct, gross negligence, fraud, misrepresentation or dishonesty in the performance of the functions or duties of any activity licensed or regulated by sections 190.525 to 190.537;

(6) Violation of, or assisting or enabling any person to violate, any provision of sections 190.525 to 190.537, or of any lawful rule or regulation adopted by the department pursuant to sections 190.525 to 190.537;

(7) Impersonation of any person holding a license or allowing any person to use his or her license;

(8) Disciplinary action against the holder of a license or other right to practice any activity regulated by sections 190.525 to 190.537 granted by another state, territory, federal agency or country upon grounds for which revocation or suspension is authorized in this state;

(9) For an individual, being finally adjudged insane or incompetent by a court of competent jurisdiction;

(10) Issuance of a license based upon a material mistake of fact;

(11) Violation of any professional trust or confidence;

(12) Use of any advertisement or solicitation which is false, misleading or deceptive to the general public or persons to whom the advertisement or solicitation is primarily directed;

(13) Violation of the drug laws or rules and regulations of this state, any other state or the federal government;

(14) Refusal of any applicant or licensee to cooperate with the department of health and senior services during any investigation;

(15) Any conduct or practice which is or might be harmful or dangerous to the mental or physical health of a patient or the public;

(16) Repeated negligence in the performance of the functions or duties of any activity licensed by this chapter.

3. After the filing of such complaint, the proceedings shall be conducted in accordance with the provisions of chapter 621. Upon a finding by the administrative hearing commission that the grounds, as provided in subsection 2 of this section, for disciplinary action are met, the department may, singly or in combination, censure or place the person named in the complaint on probation on such terms and conditions as the department deems appropriate for a period not to exceed five years, or may suspend, for a period not to exceed three years, or revoke the license.

4. An individual whose license has been revoked shall wait one year from the date of revocation to apply for relicensure. Relicensure shall be at the discretion of the department after compliance with all the requirements of sections 190.525 to 190.537 relative to the licensing of an applicant for the first time.

5. The department may notify the proper licensing authority of any other state in which the person whose license was suspended or revoked was also licensed of the suspension or revocation.

6. Any person, organization, association or corporation who reports or provides information to the department pursuant to the provisions of sections 190.525 to 190.537 and who does so in good faith and without negligence shall not be subject to an action for civil damages as a result thereof.

7. The department of health and senior services may suspend any license required pursuant to sections 190.525 to 190.537 simultaneously with the filing of the complaint with the administrative hearing commission as set forth in subsection 2 of this section, if the department finds that there is an imminent threat to the public health. The notice of suspension shall include the basis of the suspension and notice of the right to appeal such suspension. The licensee may appeal the decision to suspend the license to the department. The appeal shall be filed within ten days from the date of the filing of the complaint. A hearing shall be conducted by the department within ten days from the date the appeal is filed. The suspension shall continue in effect until the conclusion of the proceedings, including review thereof, unless sooner withdrawn by the department, dissolved by a court of competent jurisdiction or stayed by the administrative hearing commission.

(L. 2002 S.B. 1107)



Section 190.534 Violations, penalty — attorney general to have concurrent jurisdiction.

Effective 28 Aug 2002

Title XII PUBLIC HEALTH AND WELFARE

190.534. Violations, penalty — attorney general to have concurrent jurisdiction. — 1. Any person violating, or failing to comply with, the provisions of sections 190.525 to 190.537 is guilty of a class B misdemeanor.

2. Each day that any violation of, or failure to comply with, sections 190.525 to 190.537 is committed or permitted to continue shall constitute a separate and distinct offense, and shall be punishable as a separate offense pursuant to this section; but the court may, in appropriate cases, stay the cumulation of penalties.

3. The attorney general shall have concurrent jurisdiction with any and all prosecuting attorneys to prosecute persons in violation of sections 190.525 to 190.537, and the attorney general or prosecuting attorney may institute injunctive proceedings against any person operating in violation of sections 190.525 to 190.537.

(L. 2002 S.B. 1107)



Section 190.537 Rulemaking authority.

Effective 28 Aug 2002

Title XII PUBLIC HEALTH AND WELFARE

190.537. Rulemaking authority. — Any rule or portion of a rule, as that term is defined in section 536.010, that is created pursuant to the authority of sections 190.525 to 190.537 shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2002, shall be invalid and void.

(L. 2002 S.B. 1107)



Section 190.550 Schedule of fees established, rules — collection and deposit.

Effective 28 Aug 2005

Title XII PUBLIC HEALTH AND WELFARE

190.550. Schedule of fees established, rules — collection and deposit. — 1. The department of health and senior services shall by rule establish a schedule of fees to be paid by applicants for specific licensure or accreditation under sections 190.001 to 190.250 and sections 190.525 to 190.537; except that, such fee shall not be imposed for specific licensure or accreditation of persons employed by volunteer ambulance services. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2005, shall be invalid and void.

2. All fees imposed under this section shall be collected by the department and deposited in the Missouri public health services fund established in section 192.900. Moneys in the fund deposited under this section shall be used upon appropriation by the general assembly for the purpose of implementing the provisions of sections 190.001 to 190.250 and sections 190.525 to 190.537. Notwithstanding the provisions of section 33.080, moneys deposited to the credit of the fund under this section shall not revert to the credit of general revenue at the end of the biennium.

(L. 2005 S.B. 177)



Section 190.600 Citation of act — definitions.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

190.600. Citation of act — definitions. — 1. Sections 190.600 to 190.621 shall be known and may be cited as the "Outside the Hospital Do-Not-Resuscitate Act".

2. As used in sections 190.600 to 190.621, unless the context clearly requires otherwise, the following terms shall mean:

(1) "Attending physician":

(a) A physician licensed under chapter 334 selected by or assigned to a patient who has primary responsibility for treatment and care of the patient; or

(b) If more than one physician shares responsibility for the treatment and care of a patient, one such physician who has been designated the attending physician by the patient or the patient's representative shall serve as the attending physician;

(2) "Cardiopulmonary resuscitation" or "CPR", emergency medical treatment administered to a patient in the event of the patient's cardiac or respiratory arrest, and shall include cardiac compression, endotracheal intubation and other advanced airway management, artificial ventilation, defibrillation, administration of cardiac resuscitation medications, and related procedures;

(3) "Department", the department of health and senior services;

(4) "Emergency medical services personnel", paid or volunteer firefighters, law enforcement officers, first responders, emergency medical technicians, or other emergency service personnel acting within the ordinary course and scope of their professions, but excluding physicians;

(5) "Health care facility", any institution, building, or agency or portion thereof, private or public, excluding federal facilities and hospitals, whether organized for profit or not, used, operated, or designed to provide health services, medical treatment, or nursing, rehabilitative, or preventive care to any person or persons. Health care facility includes but is not limited to ambulatory surgical facilities, health maintenance organizations, home health agencies, hospices, infirmaries, renal dialysis centers, long-term care facilities licensed under sections 198.003 to 198.186, medical assistance facilities, mental health centers, outpatient facilities, public health centers, rehabilitation facilities, and residential treatment facilities;

(6) "Hospital", a place devoted primarily to the maintenance and operation of facilities for the diagnosis, treatment, or care for not less than twenty-four consecutive hours in any week of three or more nonrelated individuals suffering from illness, disease, injury, deformity, or other abnormal physical conditions; or a place devoted primarily to provide for not less than twenty-four consecutive hours in any week medical or nursing care for three or more nonrelated individuals. Hospital does not include any long-term care facility licensed under sections 198.003 to 198.186;

(7) "Outside the hospital do-not-resuscitate identification" or "outside the hospital DNR identification", a standardized identification card, bracelet, or necklace of a single color, form, and design as described by rule of the department that signifies that the patient's attending physician has issued an outside the hospital do-not-resuscitate order for the patient and has documented the grounds for the order in the patient's medical file;

(8) "Outside the hospital do-not-resuscitate order" or "outside the hospital DNR order", a written physician's order signed by the patient and the attending physician, or the patient's representative and the attending physician, in a form promulgated by rule of the department which authorizes emergency medical services personnel to withhold or withdraw cardiopulmonary resuscitation from the patient in the event of cardiac or respiratory arrest;

(9) "Outside the hospital do-not-resuscitate protocol" or "outside the hospital DNR protocol", a standardized method or procedure promulgated by rule of the department for the withholding or withdrawal of cardiopulmonary resuscitation by emergency medical services personnel from a patient in the event of cardiac or respiratory arrest;

(10) "Patient", a person eighteen years of age or older who is not incapacitated, as defined in section 475.010, and who is otherwise competent to give informed consent to an outside the hospital do-not-resuscitate order at the time such order is issued, and who, with his or her attending physician, has executed an outside the hospital do-not-resuscitate order under sections 190.600 to 190.621. A person who has a patient's representative shall also be a patient for the purposes of sections 190.600 to 190.621, if the person or the person's patient's representative has executed an outside the hospital do-not-resuscitate order under sections 190.600 to 190.621;

(11) "Patient's representative":

(a) An attorney in fact designated in a durable power of attorney for health care for a patient determined to be incapacitated under sections 404.800 to 404.872; or

(b) A guardian or limited guardian appointed under chapter 475 to have responsibility for an incapacitated patient.

(L. 2007 H.B. 182)



Section 190.603 Outside the hospital do-not-resuscitate order may be executed, when — maintained in medical records — transfers with patient.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

190.603. Outside the hospital do-not-resuscitate order may be executed, when — maintained in medical records — transfers with patient. — 1. A patient or patient's representative and the patient's attending physician may execute an outside the hospital do-not-resuscitate order. An outside the hospital do-not-resuscitate order shall not be effective unless it is executed by the patient or patient's representative and the patient's attending physician, and it is in the form promulgated by rule of the department.

2. If an outside the hospital do-not-resuscitate order has been executed, it shall be maintained as the first page of a patient's medical record in a health care facility unless otherwise specified in the health care facility's policies and procedures.

3. An outside the hospital do-not-resuscitate order shall be transferred with the patient when the patient is transferred from one health care facility to another health care facility. If the patient is transferred outside of a hospital, the outside the hospital DNR form shall be provided to any other facility, person, or agency responsible for the medical care of the patient or to the patient or patient's representative.

(L. 2007 H.B. 182)



Section 190.606 Immunity from liability, what persons and entities.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

190.606. Immunity from liability, what persons and entities. — The following persons and entities shall not be subject to civil, criminal, or administrative liability and are not guilty of unprofessional conduct for the following acts or omissions that follow discovery of an outside the hospital do-not-resuscitate identification upon a patient; provided that the acts or omissions are done in good faith and in accordance with the provisions of sections 190.600 to 190.621 and the provisions of an outside the hospital do-not-resuscitate order executed under sections 190.600 to 190.621:

(1) Physicians, persons under the direction or authorization of a physician, emergency medical services personnel, or health care facilities that cause or participate in the withholding or withdrawal of cardiopulmonary resuscitation from such patient; and

(2) Physicians, persons under the direction or authorization of a physician, emergency medical services personnel, or health care facilities that provide cardiopulmonary resuscitation to such patient under an oral or written request communicated to them by the patient or the patient's representative.

(L. 2007 H.B. 182)



Section 190.609 Order effective, when — limitations of order.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

190.609. Order effective, when — limitations of order. — 1. An outside the hospital do-not-resuscitate order shall only be effective when the patient has not been admitted to or is not being treated within a hospital.

2. An outside the hospital do-not-resuscitate order and the outside the hospital do-not-resuscitate protocol shall not authorize the withholding or withdrawing of other medical interventions, such as intravenous fluids, oxygen, or therapies other than cardiopulmonary resuscitation. Outside the hospital do-not-resuscitate orders and the outside the hospital do-not-resuscitate protocol shall not authorize the withholding or withdrawing of therapies deemed necessary to provide comfort care or alleviate pain. Any authorization for withholding or withdrawing interventions or therapies that is inconsistent with sections 190.600 to 190.621 and is found or included in any outside the hospital do-not-resuscitate order or in the outside the hospital do-not-resuscitate protocol shall be null, void, and of no effect. Nothing in this section shall prejudice any other lawful directives concerning such medical interventions and therapies.

3. An outside the hospital do-not-resuscitate order shall not be effective during such time as the patient is pregnant; provided, however, that physicians, persons under the direction or authorization of a physician, emergency medical services personnel, and health care facilities shall not be subject to civil, criminal, or administrative liability and are not guilty of unprofessional conduct if, while acting in accordance with the provisions of sections 190.600 to 190.621 and the provisions of an outside the hospital do-not-resuscitate order executed under sections 190.600 to 190.621, such persons and entities:

(1) Comply with an outside the hospital do-not-resuscitate order and withdraw or withhold cardiopulmonary resuscitation from a pregnant patient while believing in good faith that the patient is not pregnant; or

(2) Despite the presence of an outside the hospital do-not-resuscitate order, provide cardiopulmonary resuscitation to a nonpregnant patient while believing in good faith that the patient is pregnant.

(L. 2007 H.B. 182)



Section 190.612 Emergency medical services personnel to comply with order, when — physician to transfer patient, when.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

190.612. Emergency medical services personnel to comply with order, when — physician to transfer patient, when. — 1. Emergency medical services personnel are authorized to comply with the outside the hospital do-not-resuscitate protocol when presented with an outside the hospital do-not-resuscitate identification or an outside the hospital do-not-resuscitate order. However, emergency medical services personnel shall not comply with an outside the hospital do-not-resuscitate order or the outside the hospital do-not-resuscitate protocol when the patient or patient's representative expresses to such personnel in any manner, before or after the onset of a cardiac or respiratory arrest, the desire to be resuscitated.

2. If a physician or a health care facility other than a hospital admits or receives a patient with an outside the hospital do-not-resuscitate identification or an outside the hospital do-not-resuscitate order, and the patient or patient's representative has not expressed or does not express to the physician or health care facility the desire to be resuscitated, and the physician or health care facility is unwilling or unable to comply with the outside the hospital do-not-resuscitate order, the physician or health care facility shall take all reasonable steps to transfer the patient to another physician or health care facility where the outside the hospital do-not-resuscitate order will be complied with.

(L. 2007 H.B. 182)



Section 190.615 Death of a patient, not suicide or homicide — effect of order on life insurance — order does not authorize mercy killing or euthanasia.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

190.615. Death of a patient, not suicide or homicide — effect of order on life insurance — order does not authorize mercy killing or euthanasia. — 1. A patient's death resulting from the withholding or withdrawal in good faith of cardiopulmonary resuscitation under an outside the hospital do-not-resuscitate order is not, for any purpose, a suicide or homicide.

2. The possession of an outside the hospital do-not-resuscitate identification or execution of an outside the hospital do-not-resuscitate order does not affect in any manner the sale, procurement, or issuance of any policy of life insurance, nor does it modify the terms of an existing policy of life insurance. Notwithstanding any term of a policy to the contrary, a policy of life insurance is not legally impaired or invalidated in any manner by the withholding or withdrawal of cardiopulmonary resuscitation from an insured patient possessing an outside the hospital do-not-resuscitate identification or outside the hospital do-not-resuscitate order.

3. A physician, health care facility, or other health care provider or a health care service plan, insurer issuing disability insurance, self-insured employee welfare benefit plan, or nonprofit hospital plan shall not require a patient to possess an outside the hospital do-not-resuscitate identification or execute an out of hospital do-not-resuscitate order as a condition for being insured for or receiving health care services.

4. Sections 190.600 to 190.621 do not prejudice any right that a patient has to effect the obtaining, withholding, or withdrawal of medical care in any lawful manner apart from sections 190.600 to 190.621. In that respect, the rights of patients authorized under sections 190.600 to 190.621 are cumulative.

5. The provisions of sections 190.600 to 190.621 shall not be construed to condone, authorize, or approve mercy killing or euthanasia, or to permit any affirmative or deliberate act or omission to shorten or end life.

(L. 2007 H.B. 182)



Section 190.618 Rules — rulemaking authority.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

190.618. Rules — rulemaking authority. — 1. By June 30, 2008, the department shall promulgate rules relating to the outside the hospital do-not-resuscitate protocol, the outside the hospital do-not-resuscitate identification, and the outside the hospital do-not-resuscitate forms under sections 190.600 to 190.621.

2. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2007, shall be invalid and void.

(L. 2007 H.B. 182)



Section 190.621 Penalty for concealing or falsifying an order.

Effective 01 Jan 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

190.621. Penalty for concealing or falsifying an order. — 1. Any person who knowingly conceals, cancels, defaces, or obliterates the outside the hospital do-not-resuscitate order or the outside the hospital do-not-resuscitate identification of another person without the consent of the other person, or who knowingly falsifies or forges a revocation of the outside the hospital do-not-resuscitate order or the outside the hospital do-not-resuscitate identification of another person, is guilty of a class A misdemeanor.

2. Any person who knowingly executes, falsifies, or forges an outside the hospital do-not-resuscitate order or an outside the hospital do-not-resuscitate identification of another person without the consent of the other person, or who knowingly conceals or withholds personal knowledge of a revocation of an outside the hospital do-not-resuscitate order or an outside the hospital do-not-resuscitate identification of another person, is guilty of a class E felony.

(L. 2007 H.B. 182, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 190.800 Imposition of tax — definitions.

Effective 28 Aug 2009, see footnote

Title XII PUBLIC HEALTH AND WELFARE

190.800. Imposition of tax — definitions. — 1. Each ground ambulance service, except for any ambulance service owned and operated by an entity owned and operated by the state of Missouri, including but not limited to any hospital owned or operated by the board of curators, as defined in chapter 172, or any department of the state, shall, in addition to all other fees and taxes now required or paid, pay an ambulance service reimbursement allowance tax for the privilege of engaging in the business of providing ambulance services in this state.

2. For the purpose of this section, the following terms shall mean:

(1) "Ambulance", the same meaning as such term is defined in section 190.100;

(2) "Ambulance service", the same meaning as such term is defined in section 190.100;

(3) "Engaging in the business of providing ambulance services in this state", accepting payment for such services;

(4) "Gross receipts", all amounts received by an ambulance service licensed under section 190.109 for its own account from the provision of all emergency services, as defined in section 190.100, to the public in the state of Missouri, but shall not include revenue from taxes collected under law, grants, subsidies received from governmental agencies, or the value of charity care.

(L. 2009 S.B. 307)

Expires 9-30-18



Section 190.803 Formula for tax based on gross receipts — maximum rate — challenge of validity of rules.

Effective 28 Aug 2009, see footnote

Title XII PUBLIC HEALTH AND WELFARE

190.803. Formula for tax based on gross receipts — maximum rate — challenge of validity of rules. — 1. Each ambulance service's reimbursement allowance shall be based on its gross receipts using a formula established by the department of social services by rule. The determination of tax due shall be the monthly gross receipts reported to the department of social services multiplied by the tax rate established by rule by the department of social services. Such tax rate may be a graduated rate based on gross receipts and shall not exceed a rate of six percent per annum of gross receipts.

2. Notwithstanding any other provision of law to the contrary, any action respecting the validity of the rules promulgated under this section or section 190.815 or 190.833 shall be filed in the circuit court of Cole County. The circuit court of Cole County shall hear the matter as the court of original jurisdiction.

(L. 2009 S.B. 307)

Expires 9-30-18



Section 190.806 Record-keeping requirements, confidentiality.

Effective 28 Aug 2009, see footnote

Title XII PUBLIC HEALTH AND WELFARE

190.806. Record-keeping requirements, confidentiality. — Each ambulance service shall keep such records as may be necessary to determine the amount of its reimbursement allowance. On or before the first day of October of each year, every ambulance service shall submit to the department of social services a statement that accurately reflects such information as is necessary to determine such ambulance service's reimbursement allowance tax. Each licensed ambulance service shall report gross receipts to the department of social services. The information obtained by the department of social services shall be confidential.

(L. 2009 S.B. 307)

Expires 9-30-18



Section 190.809 Amount due, determination — notification procedure — offset permitted, when — quarterly adjustment of tax permitted.

Effective 28 Aug 2009, see footnote

Title XII PUBLIC HEALTH AND WELFARE

190.809. Amount due, determination — notification procedure — offset permitted, when — quarterly adjustment of tax permitted. — 1. The director of the department of social services shall make a determination as to the amount of ambulance service reimbursement allowance tax due from each ambulance service.

2. The director of the department of social services shall notify each ambulance service of the annual amount of its reimbursement allowance tax on or before the first day of October each year. Such amount may be paid in monthly increments over the balance of the reimbursement allowance tax period, as set forth in subsection 1 of section 190.821.

3. The department of social services is authorized to offset the federal reimbursement allowance tax owed by an ambulance service against any MO HealthNet payment due such ambulance service, if the ambulance service requests such an offset. The amounts to be offset shall result, so far as practicable, in withholding from the ambulance service an amount substantially equivalent to the assessment to be due from the ambulance service. The office of administration and state treasurer are authorized to make any fund transfers necessary to execute the offset.

4. The department of social services may adjust the tax rate quarterly on a prospective basis. The department of social services may adjust more frequently for individual ambulance services if there is a substantial and statistically significant change in their service provider characteristics. The department of social services may define such adjustment criteria by rule.

(L. 2009 S.B. 307)

Expires 9-30-18



Section 190.812 Determination of tax final, when — timely protest permitted.

Effective 28 Aug 2009, see footnote

Title XII PUBLIC HEALTH AND WELFARE

190.812. Determination of tax final, when — timely protest permitted. — 1. Each ambulance service reimbursement allowance tax determination shall be final after receipt of written notice from the department of social services, unless the ambulance service files a protest with the director of the department of social services setting forth the grounds on which the protest is based within thirty days from the date of receipt of written notice from the department of social services to the ambulance service.

2. If a timely protest is filed, the director of the department of social services shall reconsider the determination and, if the ambulance service has so requested, the director or the director's designee shall grant the ambulance service a hearing to be held within forty-five days after the protest is filed, unless extended by agreement between the ambulance service and the director. The director shall issue a final decision within forty-five days of the completion of the hearing. After reconsideration of the reimbursement allowance determination and a final decision by the director of the department of social services, an ambulance service's appeal of the director's final decision shall be to the administrative hearing commission in accordance with section 208.156 and section 621.055.

(L. 2009 S.B. 307)

Expires 9-30-18



Section 190.815 Rulemaking authority.

Effective 28 Aug 2009, see footnote

Title XII PUBLIC HEALTH AND WELFARE

190.815. Rulemaking authority. — The director of the department of social services shall prescribe by rule the form and content of any document required to be filed under sections 190.800 to 190.836. No later than November 30, 2009, the department of social services shall promulgate rules to implement the provisions of sections 190.830 to 190.836.

(L. 2009 S.B. 307)

Expires 9-30-18



Section 190.818 Remittance of tax — fund created, use of moneys.

Effective 28 Aug 2009, see footnote

Title XII PUBLIC HEALTH AND WELFARE

190.818. Remittance of tax — fund created, use of moneys. — 1. The ambulance service reimbursement allowance tax owed or, if an offset has been requested, the balance, if any, after such offset shall be remitted by the ambulance service to the department of social services. The remittance shall be made payable to the director of the department of revenue. The amount remitted shall be deposited in the state treasury to the credit of the "Ambulance Service Reimbursement Allowance Fund", which is hereby created for the sole purpose of providing payments to ambulance services. All investment earnings of the ambulance service reimbursement allowance fund shall be credited to the ambulance service reimbursement allowance fund. The unexpended balance in the ambulance service reimbursement allowance fund at the end of the biennium is exempt from the provisions of section 33.080. The unexpended balance shall not revert to the general revenue fund, but shall accumulate in the ambulance service reimbursement allowance fund from year to year.

2. An offset as authorized by this section or a payment to the ambulance service reimbursement allowance fund shall be accepted as payment of the ambulance service's obligation imposed by section 190.800.

3. The state treasurer shall maintain records that show the amount of money in the ambulance service reimbursement allowance fund at any time and the amount of any investment earnings on that amount. The department of social services shall disclose such information to any interested party upon written request.

(L. 2009 S.B. 307)

Expires 9-30-18



Section 190.821 Tax period — failure to pay, delinquency, enforcement procedures.

Effective 28 Aug 2009, see footnote

Title XII PUBLIC HEALTH AND WELFARE

190.821. Tax period — failure to pay, delinquency, enforcement procedures. — 1. An ambulance service reimbursement allowance tax period as provided in sections 190.800 to 190.836 shall be from the first day of October to the thirtieth day of September. The department shall notify each ambulance service with a balance due on the thirtieth day of September of each year the amount of such balance due. If any ambulance service fails to pay its ambulance service reimbursement allowance tax within thirty days of such notice, the reimbursement allowance shall be delinquent. The reimbursement allowance tax may remain unpaid during an appeal as provided in section 190.812.

2. Except as otherwise provided in this section, if any reimbursement allowance tax imposed under section 190.800 is unpaid and delinquent, the department of social services may proceed to enforce the state's lien against the property of the ambulance service and to compel the payment of such reimbursement allowance tax in the circuit court having jurisdiction in the county where the ambulance service is located. In addition, the director of the department of social services or the director's designee may cancel or refuse to issue, extend, or reinstate a MO HealthNet participation agreement to any ambulance service which fails to pay such delinquent reimbursement allowance tax required by section 190.800 unless under appeal as allowed in section 190.812.

3. Except as otherwise provided in this section, failure to pay a delinquent reimbursement allowance tax imposed under section 190.800 shall be grounds for denial, suspension, or revocation of a license granted under this chapter. The director of the department of social services may notify the department of health and senior services to deny, suspend, or revoke the license of any ambulance service which fails to pay a delinquent reimbursement allowance tax unless under appeal as provided in section 190.812.

(L. 2009 S.B. 307)

Expires 9-30-18



Section 190.824 Tax-exempt status of ambulance service not affected.

Effective 28 Aug 2009, see footnote

Title XII PUBLIC HEALTH AND WELFARE

190.824. Tax-exempt status of ambulance service not affected. — Nothing in sections 190.800 to 190.836 shall be deemed to affect or in any way limit the tax-exempt or nonprofit status of any ambulance service granted by state or federal law.

(L. 2009 S.B. 307)

Expires 9-30-18



Section 190.827 Payments to ambulance services, when.

Effective 28 Aug 2009, see footnote

Title XII PUBLIC HEALTH AND WELFARE

190.827. Payments to ambulance services, when. — The department of social services shall make payments to those ambulance services that have a valid MO HealthNet participation agreement with the department. The ambulance service reimbursement allowance shall not be used to supplant, and shall be in addition to, general revenue payments to ambulance services.

(L. 2009 S.B. 307)

Expires 9-30-18



Section 190.830 Federal financial participation required.

Effective 28 Aug 2009, see footnote

Title XII PUBLIC HEALTH AND WELFARE

190.830. Federal financial participation required. — The requirements of sections 190.800 to 190.830 shall apply only so long as the revenues generated under section 190.800 are eligible for federal financial participation as provided in sections 190.800 to 190.836 and payments are made under section 190.800. For the purpose of this section, "federal financial participation" means the federal government's share of Missouri's expenditures under the MO HealthNet program. Notwithstanding any other provision of this section to the contrary, in the event federal financial participation is either denied, discontinued, reduced in excess of five percent per year, or no longer available for the revenues generated under section 190.800, the director of the department of social services shall cause disbursement of all moneys held in the ambulance service reimbursement allowance fund to be made to all ambulance services in accordance with rules promulgated by the department of social services, along with a full accounting of such disbursements, within forty-five days of receipt of notice thereof by the department of social services.

(L. 2009 S.B. 307)

Expires 9-30-18



Section 190.833 No tax imposed prior to effective date.

Effective 28 Aug 2009, see footnote

Title XII PUBLIC HEALTH AND WELFARE

190.833. No tax imposed prior to effective date. — The ambulance service reimbursement allowance tax provided in section 190.800 shall not be imposed prior to the effective date of rules promulgated by the department of social services, but in no event prior to October 1, 2009.

(L. 2009 S.B. 307)

Expires 9-30-18



Section 190.836 Rules requirements, authority.

Effective 28 Aug 2009, see footnote

Title XII PUBLIC HEALTH AND WELFARE

190.836. Rules requirements, authority. — No rules implementing sections 190.800 to 190.836 may be filed with the secretary of state without first being provided to interested parties registered on a list of such parties to be maintained by the director of the department of social services. Rules shall be provided to all interested parties seventy-two hours prior to being filed with the secretary of state. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in sections 190.800 to 190.836 shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. Sections 190.800 to 190.836 and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2009, shall be invalid and void.

(L. 2009 S.B. 307)

Expires 9-30-18



Section 190.839 Expiration date.

Effective 28 Aug 2016, see footnote

Title XII PUBLIC HEALTH AND WELFARE

190.839. Expiration date. — Sections 190.800 to 190.839 shall expire on September 30, 2018.

(L. 2009 S.B. 307, A.L. 2011 S.B. 62, A.L. 2015 S.B. 210, A.L. 2016 H.B. 1534)

Expires 9-30-18



Section 190.840 Nonseverability clause.

Effective 28 Aug 2011

Title XII PUBLIC HEALTH AND WELFARE

190.840. Nonseverability clause. — Notwithstanding the provisions of section 1.140 to the contrary, the provisions of this act* shall be nonseverable, and if any provision is for any reason held to be invalid, such decision shall invalidate all of the remaining provisions of this act*.

(L. 2011 S.B. 62 § 1)

*"This act" contained numerous sections. Consult Disposition of Sections table for a definitive listing.






Chapter 191 Health and Welfare

Chapter Cross References



Section 191.005 Information exchange between departments, rulemaking authority.

Effective 28 Aug 1999

Title XII PUBLIC HEALTH AND WELFARE

191.005. Information exchange between departments, rulemaking authority. — 1. The departments of health and senior services and social services shall promulgate rules and regulations requiring the exchange of information, including regulatory violations, between the departments to ensure the protection of individuals who are served by health care providers regulated by either the department of health and senior services or the department of social services.

2. No rule or portion of a rule promulgated pursuant to the provisions of this section shall become effective unless it has been promulgated pursuant to chapter 536.

(L. 1999 S.B. 8 & 173 § 3)



Section 191.025 Health care compact.

Effective 28 Aug 2011

Title XII PUBLIC HEALTH AND WELFARE

191.025. Health care compact. — The Health Care Compact is enacted into law and entered into by the state as a party, and is of full force and effect between the state and any other states joining therein in accordance with the terms of the Compact, which such Compact is as follows:

Section 1. Definitions. As used in this Compact, unless the context clearly indicates otherwise:

"Member State" shall refer to a state that is signatory to this Compact and has adopted it under the laws of that state.

"Effective date" shall refer to the date upon which this Compact shall become effective for purposes of the operation of state and federal law in a Member State, which shall be the later of:

(a) the date upon which this Compact shall be adopted under the laws of the Member State, and;

(b) the date upon which this Compact receives the consent of Congress pursuant to Article I, Section 10, of the United States Constitution, after at least two Member States adopt this Compact.

"Health Care" means care, services, supplies, or plans related to the health of an individual and includes but is not limited to:

(a) preventive, diagnostic, therapeutic, rehabilitative, maintenance, or palliative care and counseling, service, assessment, or procedure with respect to the physical or mental condition or functional status of an individual or that affects the structure or function of the body; and

(b) sale or dispensing of a drug, device, equipment, or other item in accordance with a prescription; and

(c) an individual or group plan that provides, or pays the cost of, care, services, or supplies related to the health of an individual; except any care, services, supplies, or plans provided by the United States Department of Defense, the United States Department of Veteran Affairs, or provided to Native Americans.

"Commission" shall refer to the Interstate Advisory Health Care Commission.

"Member State" means a state that is signatory to this Compact and has adopted it under the laws of that state.

"Member State Base Funding Level" means a number equal to the total federal spending on Health Care in the Member State during federal fiscal year 2010 as determined. On or before the effective date, each Member State shall determine the Member State Base Funding Level for its state, and that number shall be binding upon that Member State. (The preliminary estimate of Member State Base Funding Level for the State of Missouri is $18,669,000,000.)

"Member State Current Year Funding Level" means the Member State Base Funding Level multiplied by the Member State Current Year Population Adjustment Factor multiplied by the Current Year Inflation Adjustment Factor.

"Member State Current Year Population Adjustment Factor" means the average population of the Member State in the current year less the average population of the Member State in federal fiscal year 2010, divided by the average population of the Member State in federal fiscal year 2010, plus 1. Average population in a Member State shall be determined by the United States Census Bureau.

"Current Year Inflation Adjustment Factor" means the Total Gross Domestic Product Deflator in the current year divided by the Total Gross Domestic Product Deflator in federal fiscal year 2010. Total Gross Domestic Product Deflator shall be determined by the Bureau of Economic Analysis of the United States Department of Commerce.

Section 2. Pledge. The Member States shall take joint and separate action to secure the consent of the United States Congress to this Compact in order to return the authority to regulate health care to the Member States, consistent with the goals and principles articulated in this Compact. The Member States shall improve health care policy within their respective jurisdictions and according to the judgment and discretion of each Member States.

Section 3. Legislative Power. The legislatures of the Member States have the primary responsibility to regulate health care in their respective states.

Section 4. State Control. Each Member State, within its state, may suspend by legislation the operation of all federal laws, rules, regulations, and orders regarding Health Care that are inconsistent with the laws and regulations adopted by the Member State pursuant to this Compact. Federal laws, rules, regulations, and orders regarding health care will remain in effect unless a Member State expressly suspends them pursuant to its authority under this Compact. For any federal law, rule, regulation, or order that remains in effect in a Member State after the effective date, that Member State shall be responsible for the associated funding obligations in its state.

Section 5. Funding.

(a) Each federal fiscal year, each Member State shall have the right to federal monies up to an amount equal to its Member State Current Year Funding Level for that federal fiscal year, funded by Congress as mandatory spending and not subject to annual appropriation, to support the exercise of Member State authority under this Compact. This funding shall not be conditional on any action of or regulation, policy, law, or rule being adopted by the Member State.

(b) By the start of each federal fiscal year, Congress shall establish an initial Member State Current Year Funding Level for each Member State, based upon reasonable estimates. The final Member State Current Year Funding Level shall be calculated, and funding shall be reconciled by the United States Congress, based upon information provided by each Member State and audited by the United States Government Accountability Office.

Section 6. Interstate Advisory Health Care Commission.

(a) The Commission may study the issues of health care regulation of particular concern to the Member States. The Commission may make nonbinding recommendations to the Member States. The legislatures of the Member States may consider these recommendations in determining the appropriate health care policy in their respective states.

(b) The Commission shall collect information and data to assist the Member States in their regulation of health care, including assessing the performance of various state health care programs and compiling information on the prices health care. The Commission shall then make this information and data available to the legislatures of the Member States. Notwithstanding any other provision in this Compact, no Member State shall disclose to the Commission the health information of any individual, nor shall the Commission disclose the health information of any individual.

(c) The Commission consists of members appointed by each Member State through a process to be determined by the laws of each Member State. A Member State may not appoint more than two members to the Commission, and at any time a Member State may withdraw membership from the Commission at any time. Each Commission member is entitled to one vote. The Commission shall not act unless a majority of the members are present, and no action shall be binding unless approved by a majority of the commission's total membership.

(d) The Commission may elect from among its membership a chairperson. The Commission may adopt and publish bylaws and policies that are not inconsistent with this Compact. The Commission shall meet at least once a year, and may meet more frequently, as its bylaws direct.

(e) The Commission shall be funded by the Member States as agreed to by the Member States. The Commission shall have the responsibilities and duties as may be conferred upon it by subsequent action of the respective legislatures of the Member States in accordance with the terms of this Compact.

(f) The Commission shall not take any action within a Member State that contravenes any state law of that Member State.

Section 7. Congressional Consent. This Compact shall be effective on its adoption by at least two Member States and consent of the United States Congress. This Compact shall be effective unless the United States Congress, in consenting to this Compact, alters the fundamental purposes of this Compact, which are:

(a) To secure the right of the Member States to regulate Health Care in their respective states pursuant to this Compact and to suspend the operation of any conflicting federal laws, rules, regulations, and orders within their states; and

(b) To secure federal funding for Member States that choose to invoke their authority under this Compact, as prescribed by Section 5 above.

Section 8. Amendments. The Member States, by unanimous agreement, may amend this Compact from time to time without the prior consent or approval of Congress and any amendment shall be effective unless, within one year, the Congress disapproves that amendment. Any state may join this Compact after the date on which Congress consents to the Compact by adoption into law under its state Constitution.

Section 9. Withdrawal; Dissolution. Any Member State may withdraw from this Compact by adopting a law to that effect, but no such withdrawal shall take effect until six months after the Governor of the withdrawing Member State has given notice of the withdrawal to the other Member States. This Compact shall be dissolved upon the withdrawal of all but one of the Member States.

(L. 2011 H.B. 423)



Section 191.127 Land may be leased for farming or grazing — procedure.

Effective 28 Aug 1980

Title XII PUBLIC HEALTH AND WELFARE

191.127. Land may be leased for farming or grazing — procedure. — 1. The director of the department of social services is hereby authorized to lease real property operated by the department of social services previously used for grazing or farming and determined by the chief administrative authority at each facility to be in excess of the immediate needs and requirements of the state facilities.

2. The state director of the division of purchasing shall offer for lease such lands by sealed bids to the general public. The bids shall be opened by the state director of the division of purchasing, but all bids may be rejected.

3. The term of the lease shall be for a period of one year or less, and the lessor shall have the option of renewing the lease from year to year, and the lease shall include conditions that the lessee shall use and maintain the land for agricultural purposes and will maintain all fences and buildings on the leased land.

4. The administrative official of the state facility where the land is located or his representative shall periodically inspect the property to insure compliance with all provisions of the lease.

5. The director of the department of social services shall sign the lease on behalf of the state.

(L. 1972 H.B. 1071 §§ 1 to 5, A.L. 1980 H.B. 1724)



Section 191.150 Purchase of food limited to use of institution inmates.

Effective 28 Aug 1980

Title XII PUBLIC HEALTH AND WELFARE

191.150. Purchase of food limited to use of institution inmates. — Any purchase of food in any institution under the control of the department of social services, other than the usual quality purchased for the inmates thereof, to be used by or for anyone other than the inmates of the institution shall be charged directly to the individual responsible for such purchase.

(L. 1947 V. I p. 314 § 10c, A.L. 1980 H.B. 1724)



Section 191.160 Board and living quarters for employees of institutions.

Effective 28 Aug 1980

Title XII PUBLIC HEALTH AND WELFARE

191.160. Board and living quarters for employees of institutions. — The department of social services may provide any employee in any institution under its control with board and living quarters in addition to salary, or wages, when the director shall determine that it is for the best interest of the state to do so.

(L. 1947 V. I p. 314 § 10d, A.L. 1980 H.B. 1724)



Section 191.170 Mistreatment of inmates — penalty.

Effective 28 Aug 1980

Title XII PUBLIC HEALTH AND WELFARE

191.170. Mistreatment of inmates — penalty. — Every person who shall willfully beat, strike, wound or injure any inmate of any institution under the control of the department of social services, or who shall in any other manner whatsoever mistreat or maltreat, handle or treat any such inmate in a brutal or inhuman manner, or who, in the handling of any such inmate, shall use any more force than is reasonably or apparently necessary for the proper control, treatment or management of such inmate, shall, upon conviction, be punished by a fine of not less than five dollars nor more than one hundred dollars, or by imprisonment in the county or city jail for not less than ten days nor more than six months, or by both such fine and imprisonment.

(L. 1947 V. I p. 314 § 10e, A.L. 1980 H.B. 1724)



Section 191.180 Furnishing unfit food to institution — penalty.

Effective 28 Aug 1980

Title XII PUBLIC HEALTH AND WELFARE

191.180. Furnishing unfit food to institution — penalty. — Every person who shall knowingly furnish or deliver any diseased, putrid or otherwise unwholesome meat, or the meat from any animal or fowl that was diseased or otherwise unfit for food, to any institution under the control of the department of social services, or who shall furnish or deliver any other unwholesome food, vegetables or provisions whatsoever to any such institution, to be used as food by the inmates or employees thereof, and any employee of such institution who knowingly shall receive, or consent to the receiving, of any such diseased or unwholesome meat, food or provisions at or by such institution, shall, upon conviction, be punished by a fine of not less than five dollars nor more than one hundred dollars, or by imprisonment in the county or city jail for not less than ten days nor more than six months, or by both such fine and imprisonment.

(L. 1947 V. I p. 314 § 10f, A.L. 1980 H.B. 1724)



Section 191.190 Accessory to mistreatment of inmates or furnishing of unwholesome food — penalty.

Effective 28 Aug 1980

Title XII PUBLIC HEALTH AND WELFARE

191.190. Accessory to mistreatment of inmates or furnishing of unwholesome food — penalty. — If any person or employee of any institution under the control of the department of social services shall be witness or shall in any other manner have knowledge of any violation of the provisions of sections 191.170 and 191.180, and shall fail to forthwith communicate such fact or facts to the superintendent of the institution or to the director of the department of social services, he or she shall be deemed an accessory to such act and violation, and, upon conviction, shall be punished by a fine of not less than five dollars nor more than one hundred dollars. Any person convicted of a violation of this or of section 191.170 or 191.180 shall be disqualified for holding any position for a period of one year in any institution in this state under the control of the state government.

(L. 1947 V. I p. 314 § 10g, A.L. 1980 H.B. 1724)



Section 191.210 Attendance of patient by private physician.

Effective 28 Aug 1980

Title XII PUBLIC HEALTH AND WELFARE

191.210. Attendance of patient by private physician. — Any person having any relative committed to the custody of any institution under the control of the state department of social services may, at their own expense, employ a licensed physician or other qualified practitioner to administer treatments to such patients. Persons so employed shall confine such treatment to the individual patient concerned. The state shall not be liable for any additional cost incurred as a result of the employment of such persons.

(L. 1947 V. I p. 314 § 10i, A.L. 1980 H.B. 1724)



Section 191.211 Funding of certain programs.

Effective 28 Aug 2001

Title XII PUBLIC HEALTH AND WELFARE

191.211. Funding of certain programs. — State expenditures for new programs and initiatives enacted by sections 103.178, 143.999, 188.230, 191.231, 191.825 to 191.839, 208.177, 208.178, 208.179 and 208.181, 211.490, 285.240, 337.093, 374.126, 376.891 to 376.894, 431.064, 660.016, 660.017 and 660.018, and the state expenditures for the new initiatives and expansion of programs enacted by revising sections 105.711 and 105.721, 191.520, 191.600, 198.090, 208.151, 208.152 and 208.215, as provided by H.B. 564, 1993, shall be funded exclusively by federal funds and the funding sources established in sections 149.011, 149.015, 149.035, 149.061, 149.065, 149.160, 149.170, 149.180, 149.190 and 149.192, and no future general revenue shall be appropriated to fund such new programs or expansions.

(L. 1993 H.B. 564 § 36, A.L. 2001 S.B. 393)



Section 191.213 Additional funding sources for certain programs.

Effective 28 Aug 2001

Title XII PUBLIC HEALTH AND WELFARE

191.213. Additional funding sources for certain programs. — State expenditures for programs and initiatives enacted by section 191.411 and sections 167.600 to 167.621 may be funded by federal funds, general revenue funds and any other funds appropriated to fund such programs.

(L. 2001 S.B. 393)



Section 191.226 Costs of HIV testing for certain crime victims payable by department of health and senior services, when, conditions.

Effective 28 Aug 1989

Title XII PUBLIC HEALTH AND WELFARE

191.226. Costs of HIV testing for certain crime victims payable by department of health and senior services, when, conditions. — The department of health and senior services shall pay for the cost of conducting HIV testing for a victim of the crime of rape as defined in section 556.030, or of the crime of sodomy as defined in section 566.060, or of the crime of incest as defined in section 568.020, if a person who is convicted of such crime is determined to be infected with HIV based upon HIV testing conducted upon delivery of the person to the department of corrections pursuant to section 191.659. Such testing shall be limited to not more than two enzyme-linked immunosorbent assay (ELISA) tests per year and such cost of such tests shall not be paid by the department of health and senior services for more than five years after the date the crime was committed. HIV testing conducted pursuant to this section shall be performed by the public health laboratory of the department of health and senior services.

(L. 1989 S.B. 138 § 1)



Section 191.227 Medical records to be released to patient, when, exception — fee permitted, amount — liability of provider limited — annual handling fee adjustment — disclosure of deceased patient records, when.

Effective 28 Aug 2017

Title XII PUBLIC HEALTH AND WELFARE

191.227. Medical records to be released to patient, when, exception — fee permitted, amount — liability of provider limited — annual handling fee adjustment — disclosure of deceased patient records, when. — 1. All physicians, chiropractors, hospitals, dentists, and other duly licensed practitioners in this state, herein called “providers”, shall, upon written request of a patient, or guardian or legally authorized representative of a patient, furnish a copy of his or her record of that patient’s health history and treatment rendered to the person submitting a written request, except that such right shall be limited to access consistent with the patient’s condition and sound therapeutic treatment as determined by the provider. Beginning August 28, 1994, such record shall be furnished within a reasonable time of the receipt of the request therefor and upon payment of a fee as provided in this section.

2. Health care providers may condition the furnishing of the patient’s health care records to the patient, the patient’s authorized representative or any other person or entity authorized by law to obtain or reproduce such records upon payment of a fee for:

(1) (a) Search and retrieval, in an amount not more than twenty-four dollars and eighty-five cents plus copying in the amount of fifty-seven cents per page for the cost of supplies and labor plus, if the health care provider has contracted for off-site records storage and management, any additional labor costs of outside storage retrieval, not to exceed twenty-three dollars and twenty-six cents, as adjusted annually pursuant to subsection 5 of this section; or

(b) The records shall be furnished electronically upon payment of the search, retrieval, and copying fees set under this section at the time of the request or one hundred eight dollars and eighty-eight cents total, whichever is less, if such person:

a. Requests health records to be delivered electronically in a format of the health care provider’s choice;

b. The health care provider stores such records completely in an electronic health record; and

c. The health care provider is capable of providing the requested records and affidavit, if requested, in an electronic format;

(2) Postage, to include packaging and delivery cost; and

(3) Notary fee, not to exceed two dollars, if requested.

3. Notwithstanding provisions of this section to the contrary, providers may charge for the reasonable cost of all duplications of health care record material or information which cannot routinely be copied or duplicated on a standard commercial photocopy machine.

4. The transfer of the patient’s record done in good faith shall not render the provider liable to the patient or any other person for any consequences which resulted or may result from disclosure of the patient’s record as required by this section.

5. Effective February first of each year, the fees listed in subsection 2 of this section shall be increased or decreased annually based on the annual percentage change in the unadjusted, U.S. city average, annual average inflation rate of the medical care component of the Consumer Price Index for All Urban Consumers (CPI-U). The current reference base of the index, as published by the Bureau of Labor Statistics of the United States Department of Labor, shall be used as the reference base. For purposes of this subsection, the annual average inflation rate shall be based on a twelve-month calendar year beginning in January and ending in December of each preceding calendar year. The department of health and senior services shall report the annual adjustment and the adjusted fees authorized in this section on the department’s internet website by February first of each year.

6. A health care provider may disclose a deceased patient’s health care records or payment records to the executor or administrator of the deceased person’s estate, or pursuant to a valid, unrevoked power of attorney for health care that specifically directs that the deceased person’s health care records be released to the agent after death. If an executor, administrator, or agent has not been appointed, the deceased prior to death did not specifically object to disclosure of his or her records in writing, and such disclosure is not inconsistent with any prior expressed preference of the deceased that is known to the health care provider, a deceased patient’s health care records may be released upon written request of a person who is deemed as the personal representative of the deceased person under this subsection. Priority shall be given to the deceased patient’s spouse and the records shall be released on the affidavit of the surviving spouse that he or she is the surviving spouse. If there is no surviving spouse, the health care records may be released to one of the following persons:

(1) The acting trustee of a trust created by the deceased patient either alone or with the deceased patient’s spouse;

(2) An adult child of the deceased patient on the affidavit of the adult child that he or she is the adult child of the deceased;

(3) A parent of the deceased patient on the affidavit of the parent that he or she is the parent of the deceased;

(4) An adult brother or sister of the deceased patient on the affidavit of the adult brother or sister that he or she is the adult brother or sister of the deceased;

(5) A guardian or conservator of the deceased patient at the time of the patient’s death on the affidavit of the guardian or conservator that he or she is the guardian or conservator of the deceased; or

(6) A guardian ad litem of the deceased’s minor child based on the affidavit of the guardian that he or she is the guardian ad litem of the minor child of the deceased.

(L. 1988 H.B. 925 § 1, A.L. 1994 H.B. 1427, A.L. 2002 S.B. 923, et al., A.L. 2005 H.B. 232, A.L. 2011 S.B. 62, A.L. 2013 H.B. 351, A.L. 2017 S.B. 501)

CROSS REFERENCES:

Child's medical records to be released to parents, attorney's costs assessed, when, 452.375

Nonseverability clause, 190.840



Section 191.228 Physician and pharmacist not subject to discipline for cooperation.

Effective 28 Aug 1992

Title XII PUBLIC HEALTH AND WELFARE

191.228. Physician and pharmacist not subject to discipline for cooperation. — No physician or pharmacist licensed in this state shall be subject to discipline for authorizing, assisting or cooperating with other health care professionals licensed by this state who are practicing their profession within the scope of their license.

(L. 1992 S.B. 573 & 634 § 8)



Section 191.229 Accreditation of not-for-profit human services organizations deemed equivalent to licensure.

Effective 28 Aug 1994

Title XII PUBLIC HEALTH AND WELFARE

191.229. Accreditation of not-for-profit human services organizations deemed equivalent to licensure. — When a not-for-profit human services organization providing habilitative and rehabilitative services to people with disabilities in this state has been accredited by the Commission on Accreditation of Rehabilitative Facilities or the Accreditation Council on Services for People with Disabilities, that specific accreditation shall be deemed in lieu of and recognized as equivalent to any state licensure or certification requirements by all state agencies when purchasing services on behalf of persons with disabilities.

(L. 1994 S.B. 672 § 1)



Section 191.231 Community-based integrated delivery system, qualification, powers — organization, board of directors, powers — plans.

Effective 28 Aug 1993

Title XII PUBLIC HEALTH AND WELFARE

191.231. Community-based integrated delivery system, qualification, powers — organization, board of directors, powers — plans. — 1. The county commission may, by a majority vote, designate the county as a community-based integrated delivery system or a member of a community-based integrated delivery system. A standard metropolitan statistical area, or any part thereof, which contains more than one million persons shall not be designated as a community-based integrated delivery system.

2. In order to qualify for a designation under this section, a community-based integrated delivery system shall be established and operated in accordance with this section. A community-based integrated delivery system may:

(1) Improve access to health care for residents of the district;

(2) Coordinate the development of new health services in the district; and

(3) Consider various alternatives for integrating the services of the health care delivery system in the district.

3. The boundaries of a community-based integrated delivery system may be coextensive with the boundaries of a county or a group of member counties.

4. The community-based integrated delivery system shall be organized as a not-for-profit corporation and shall be governed by a board of directors of not more than eleven persons, except that, if a system includes more than eleven counties, then the board of directors shall be comprised of one member from each county. The members of the board shall represent a cross section of community interests. The board of directors of a system shall be chosen by the governor from lists submitted by county commissioners whose districts are included in the community-based integrated delivery system.

5. The board of directors of the community-based integrated delivery system shall possess and exercise all of its legislative and executive powers. Within thirty days after the appointment of the initial directors, the board shall meet. At its first meeting the board shall elect a chairman from its members and select a secretary and treasurer and such officers or employees as it deems expedient or necessary for the accomplishment of its corporate objectives. The secretary and treasurer need not be members of the board. At the meeting, the board shall define the first and subsequent fiscal years of the system and shall adopt a corporate seal and bylaws, which shall determine the times for the annual election of officers and of other regular and special meetings of the board and shall contain the rules for the transaction of other business of the system and for amending the bylaws. Each director of any system shall serve without compensation.

6. A community-based integrated delivery system shall develop plans for access to health care for residents of the system and shall determine system health care needs. The community-based integrated delivery system shall not have the power to tax.

(L. 1993 H.B. 564 § 28)



Section 191.235 Mercury contained in immunizations, not to be administered to certain persons — insurance reimbursement for nonmercury immunizations — exemptions, when.

Effective 28 Aug 2005

Title XII PUBLIC HEALTH AND WELFARE

191.235. Mercury contained in immunizations, not to be administered to certain persons — insurance reimbursement for nonmercury immunizations — exemptions, when. — 1. Beginning April 1, 2007, immunizations administered in the state of Missouri to knowingly pregnant women or children less than three years of age shall not contain more than one microgram of mercury per five-tenths-milliliter dose.

2. Beginning April 1, 2007, any health carrier as defined in section 376.1350 doing business in the state of Missouri that provides insurance coverage for immunizations on a fee schedule or on a percentage reimbursement basis shall reimburse for immunizations not containing mercury at the same percentage rate of the usual and customary charges which were provided for immunizations containing mercury or other preservatives immediately prior to April 1, 2007.

3. The director of the department of health and senior services shall exempt the use of a vaccine from compliance with this section if the director finds, and the governor concurs, that an actual or potential public health emergency exists, including an epidemic, outbreak, or shortage for which there does not exist a sufficient supply of vaccine that complies with subsection 1 of this section that would prevent knowingly pregnant women or children less than three years of age from receiving the vaccine. The director shall determine the duration of such exemption.

(L. 2005 S.B. 74 & 49)



Section 191.237 Failure to participate in health information organization, no fine or penalty may be imposed — no exchange of data, when — definitions.

Effective 28 Aug 2013

Title XII PUBLIC HEALTH AND WELFARE

191.237. Failure to participate in health information organization, no fine or penalty may be imposed — no exchange of data, when — definitions. — 1. No law or rule promulgated by an agency of the state of Missouri may impose a fine or penalty against a health care provider, hospital, or health care system for failing to participate in any particular health information organization.

2. A health information organization shall not restrict the exchange of state agency data or standards-based clinical summaries for patients for federal Health Insurance Portability and Accountability Act (HIPAA) allowable uses. Charges for such service shall not exceed the cost of the actual technology connection or recurring maintenance thereof.

3. As used in this section, the following terms shall mean:

(1) "Fine or penalty", any civil or criminal penalty or fine, tax, salary or wage withholding, or surcharge established by law or by rule promulgated by a state agency pursuant to chapter 536;

(2) "Health care system", any public or private entity whose function or purpose is the management of, processing of, or enrollment of individuals for or payment for, in full or in part, health care services or health care data or health care information for its participants;

(3) "Health information organization", an organization that oversees and governs the exchange of health-related information among organizations according to nationally recognized standards.

(L. 2012 S.B. 769 § 1, A.L. 2013 H.B. 986, A.L. 2013 S.B. 89)



Section 191.300 Definitions.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

191.300. Definitions. — As used in sections 191.300 to 191.380, the following terms mean:

(1) "Committee", the Missouri genetic disease advisory committee;

(2) "Cystic fibrosis", a serious lung problem of children; an inherited disorder which produces chronic involvement of the respiratory and digestive systems;

(3) "Department", the department of health and senior services;

(4) "Director", the director of the state department of health and senior services;

(5) "Genetic counseling", the provision and interpretation of medical information based on expanding knowledge of human genetics;

(6) "Genetic disorders", abnormalities of structure, function, or body metabolism which may be inherited or may result from damage to the fetus;

(7) "Genetic screening", the search through testing for persons with genetic disorders;

(8) "Health care professional", a physician or other health care practitioner licensed, accredited, or certified by the state of Missouri to perform specified health services;

(9) "Health care services", services for the diagnosis, treatment, cure, or relief of a health condition, illness, injury, or disease;

(10) "Hemophilia", a bleeding tendency resulting from a genetically determined deficiency factor in the blood;

(11) "Outreach clinics", medical clinics which provide genetic diagnosis and counseling at sites away from the tertiary genetic centers;

(12) "Program", the genetic program authorized by the provisions of sections 191.300 to 191.331, 191.340, and 191.365 to 191.380;

(13) "Sickle cell anemia", a blood disease characterized by the presence of crescent shaped or sickle shaped erythrocytes in peripheral blood, excessive hemolysis, and active hematopoiesis, resulting from a genetic defect;

(14) "Sickle cell trait", the healthy state wherein one carries the gene for sickle cell and could possibly pass that gene to his offspring;

(15) "Tertiary genetic centers", permanent genetic divisions that provide comprehensive diagnostic treatment and counseling services.

(L. 1985 H.B. 612, A.L. 2007 H.B. 948)



Section 191.305 Missouri genetic advisory committee created — purpose — appointment, terms — qualifications — expenses.

Effective 28 Aug 2002

Title XII PUBLIC HEALTH AND WELFARE

191.305. Missouri genetic advisory committee created — purpose — appointment, terms — qualifications — expenses. — 1. The "Missouri Genetic Advisory Committee", consisting of fifteen members, is hereby created to advise the department in all genetic programs including metabolic disease screening programs, hemophilia, sickle cell anemia, and cystic fibrosis programs. Members of the committee shall be appointed by the governor, by and with the advice and consent of the senate. The first appointments to the committee shall consist of five members to serve three-year terms, five members to serve two-year terms, and five members to serve one-year terms as designated by the governor. Each member of the committee shall serve for a term of three years thereafter.

2. The committee shall be composed of persons who reside in the state of Missouri, and a majority shall be licensed physicians. At least one member shall be a specialist in genetics; at least one member shall be a licensed obstetrician/gynecologist; at least one member shall be a licensed pediatrician in private practice; at least one member shall be a consumer, family member of a consumer or representative of a consumer group; at least one member shall be a licensed physician experienced in the study and treatment of hemophilia; at least one member shall be a specialist in sickle cell anemia; and at least one member shall be a specialist in cystic fibrosis.

3. Members of the committee shall not receive any compensation for their services, but they shall, subject to appropriations, be reimbursed for actual and necessary expenses incurred in the performance of their duties from funds appropriated for that purpose.

(L. 1985 H.B. 612, A.L. 2002 H.B. 1953)



Section 191.310 Duties of committee — liaison officers with mental health and education, appointment.

Effective 28 Aug 1985

Title XII PUBLIC HEALTH AND WELFARE

191.310. Duties of committee — liaison officers with mental health and education, appointment. — 1. The committee shall advise the department on the provision of genetic services to insure the following:

(1) That high quality is maintained;

(2) That genetic programs are responsive to the needs of the entire state;

(3) That funding is equitably allocated to all phases of the program;

(4) That the department is advised on methods of implementing genetic services;

(5) That duplication of services is eliminated; and

(6) That a yearly evaluation of genetic programs is completed to ascertain how successfully the goals of the programs are being achieved.

2. The director of the department of mental health shall designate an employee of that department to provide liaison with services provided by that department which relate to the genetic programs established under the provisions of sections 191.300 to 191.331, 191.340, and 191.365 to 191.380.

3. The commissioner of education shall designate an employee of the department of elementary and secondary education to provide liaison with the genetic program established in sections 191.300 to 191.331, 191.340, and 191.365 to 191.380.

(L. 1985 H.B. 612)



Section 191.315 Genetics program to be established by department — rules authorized — procedure.

Effective 28 Aug 1995

Title XII PUBLIC HEALTH AND WELFARE

191.315. Genetics program to be established by department — rules authorized — procedure. — 1. The department is hereby designated as administrator of a comprehensive genetics program which will provide genetic diagnosis, counseling, treatment, education and research.

2. The director of the department shall establish regulations and standards for genetic programs, as the director deems necessary, to promote and protect the public health and safety, and may promulgate all rules and regulations necessary to effectuate the provisions of sections 191.300 to 191.380 pursuant to this section and chapter 536. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1985 H.B. 612 § 191.315 subsecs. 1, 2, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 191.317 Confidentiality of all tests and personal information — exceptions — retention of specimens, procedure.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

191.317. Confidentiality of all tests and personal information — exceptions — retention of specimens, procedure. — 1. All testing results and personal information obtained from any individual, or from specimens from any individual, shall be held confidential and be considered a confidential medical record, except for such information as the individual, parent or guardian consents to be released; but the individual must first be fully informed of the scope of the information requests to be released, of the risks, benefits and purposes for such release, and of the identity of those to whom the information will be released. Statistical data compiled without reference to the identity of any individual shall not be declared confidential. Notwithstanding any other provision of law to the contrary, the department may release the results of newborn screening tests to a child's health care professional.

2. The specimen shall be retained for five years after initial submission to the department. After five years, the specimen shall be destroyed. Unless otherwise directed under this section, a biological specimen may be released for purposes of anonymous scientific study. At the time of collection, the parent or legal guardian of the child from whom a biological specimen was obtained may direct the department to:

(1) Return a biological specimen that remains after all screening tests have been performed;

(2) Destroy a biological specimen in a scientifically acceptable manner after all screening tests required under section 191.331 or rule promulgated thereunder have been performed; or

(3) Store a biological specimen but not release the biological specimen for anonymous scientific study.

3. A biological specimen released for anonymous study under this section shall not contain information that may be used to determine the identity of the donor.

(L. 1985 H.B. 612 § 191.315 subsec. 3, A.L. 2007 H.B. 948)



Section 191.320 Genetic diagnostic and counseling services to be established — outreach centers, duties — referral for abortion, procedure, requirements.

Effective 28 Aug 1985

Title XII PUBLIC HEALTH AND WELFARE

191.320. Genetic diagnostic and counseling services to be established — outreach centers, duties — referral for abortion, procedure, requirements. — The department may contract with tertiary genetic centers to provide genetic diagnostic and counseling services, to initiate and conduct investigations of the causes, mortality, methods of treatment, prevention and cure of genetic disorders and related birth defects, and to develop and administer programs and activities which aid in the prevention or treatment of a particular genetic disorder. It may establish outreach clinics to be located throughout the state. The department may divide the state into regions for this purpose. The boundaries of such regions, to the extent practicable, shall be contiguous with relevant boundaries of political subdivisions and health service areas. These centers and clinics may provide genetic diagnostic evaluations, treatment, counseling and follow-up for families with or at high risk for a genetic disease, such as sickle cell anemia, cystic fibrosis, inherited cardiovascular disease, inherited forms of mental retardations, or hemophilia, provided that such evaluations, treatment, and counseling shall not include referral for abortions unless such abortions are certified in writing by a physician that, in his professional judgment, the life of the mother would be endangered if the fetus were carried to term.

(L. 1985 H.B. 612 § 191.320 subsec. 1)



Section 191.323 Powers and duties of department of health and senior services in prevention and treatment of genetic diseases and birth defects.

Effective 28 Aug 1985

Title XII PUBLIC HEALTH AND WELFARE

191.323. Powers and duties of department of health and senior services in prevention and treatment of genetic diseases and birth defects. — The department may:

(1) Develop and implement programs of professional education for physicians, medical students, nurses, scientists, technicians and therapists regarding the causes, methods of treatment, prevention and cure of genetic diseases;

(2) Develop and implement public educational programs regarding genetic diseases and birth defects and programs available for genetic diagnosis, treatment and counseling;

(3) Conduct or support scientific research concerning the causes, mortality, methods of treatment, prevention and cure of genetic diseases which are considered to be of major importance to the problems of genetic disease and birth defects in Missouri, in cooperation with other public and private agencies, except as provided in section 188.037;

(4) Maintain a central registry to collect and store data to facilitate the compiling of statistical information on the causes, treatment, prevention and cure of genetic diseases. Identifying information shall remain confidential pursuant to the provisions of section 191.315. Information will be reported to the Missouri board of health and other health care agencies so that it may be used for the prevention and treatment of genetic diseases and birth defects;

(5) Support genetic trainees annually for the pursuit of training in institutions in the state;

(6) Support new program development and specialized services which are not otherwise available and are considered by the department to be of major importance to the public health of Missouri.

(L. 1985 H.B. 612 § 191.320 subsec. 2)



Section 191.325 Cost of services, how paid — free to persons financially unable to pay — residency requirement.

Effective 28 Aug 1985

Title XII PUBLIC HEALTH AND WELFARE

191.325. Cost of services, how paid — free to persons financially unable to pay — residency requirement. — Any person residing in the state of Missouri who is in need of genetic services and, as a person, can probably benefit from such services and who is otherwise financially unable to pay for such services shall be entitled to health services without charge to the limit of the appropriations provided for genetic services. Any patient who, or whose parents, guardian or other person legally chargeable with the support of the patient, is able to pay a portion but not all of the expenses for the required services for the patient shall be entitled to the services if the patient or parent, guardian or other person legally charged with the support of the patient shall pay such portion of the expenses to the provider as the patient or parent, guardian or other person legally charged with the support of the patient is reasonably able to pay. However, when the patient is eligible, payments will be made for such services through Medicaid or other insurance benefits available to the patient to the fullest possible extent. The benefits available under the provisions of sections 191.300 to 191.331, 191.340, and 191.365 to 191.380 shall not replace those provided under other federal or state law or under other contractual or legal entitlements of the persons receiving them. This section does not apply to metabolic screenings.

(L. 1985 H.B. 612)



Section 191.331 Infants to be tested for metabolic and genetic diseases — reports — exceptions — refusal to test — fee for screening test, department may impose by rule, use of fees — formula provided by department, when — assistance available, when.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

191.331. Infants to be tested for metabolic and genetic diseases — reports — exceptions — refusal to test — fee for screening test, department may impose by rule, use of fees — formula provided by department, when — assistance available, when. — 1. Every infant who is born in this state shall be tested for phenylketonuria and such other metabolic or genetic diseases as are prescribed by the department. The test used by the department shall be dictated by accepted medical practice and such tests shall be of the types approved by the department. All newborn screening tests required by the department shall be performed by the department of health and senior services laboratories. The attending physician, certified nurse midwife, public health facility, ambulatory surgical center or hospital shall assure that appropriate specimens are collected and submitted to the department of health and senior services laboratories.

2. All physicians, certified nurse midwives, public health nurses and administrators of ambulatory surgical centers or hospitals shall report to the department all diagnosed cases of phenylketonuria and other metabolic or genetic diseases as designated by the department. The department shall prescribe and furnish all necessary reporting forms.

3. The department shall develop and institute educational programs concerning phenylketonuria and other metabolic and genetic diseases and assist parents, physicians, hospitals and public health nurses in the management and basic treatment of these diseases.

4. The provisions of this section shall not apply if the parents of such child object to the tests or examinations provided in this section on the grounds that such tests or examinations conflict with their religious tenets and practices.

5. As provided in subsection 4 of this section, the parents of any child who fail to have such test or examination administered after notice of the requirement for such test or examination shall be required to document in writing such refusal. All physicians, certified nurse midwives, public health nurses and administrators of ambulatory surgical centers or hospitals shall provide to the parents or guardians a written packet of educational information developed and supplied by the department of health and senior services describing the type of specimen, how it is obtained, the nature of diseases being screened, and the consequences of treatment and nontreatment. The attending physician, certified nurse midwife, public health facility, ambulatory surgical center or hospital shall obtain the written refusal and make such refusal part of the medical record of the infant.

6. Notwithstanding the provisions of section 192.015 to the contrary, the department may, by rule, annually determine and impose a reasonable fee for each newborn screening test made in any of its laboratories. The department may collect the fee from any entity or individual described in subsection 1 of this section in a form and manner established by the department. Such fee shall be considered as a cost payable to such entity by a health care third-party payer, including, but not limited to, a health insurer operating pursuant to chapter 376, a domestic health services corporation or health maintenance organization operating pursuant to chapter 354, and a governmental or entitlement program operating pursuant to state law. Such fee shall not be considered as part of the internal laboratory costs of the persons and entities described in subsection 1 of this section by such health care third-party payers. No individual shall be denied screening because of inability to pay. Such fees shall be deposited in a separate account in the public health services fund created in section 192.900, and funds in such account shall be used for the support of the newborn screening program and activities related to the screening, diagnosis, and treatment, including special dietary products, of persons with metabolic and genetic diseases; and follow-up activities that ensure that diagnostic evaluation, treatment and management is available and accessible once an at-risk family is identified through initial screening; and for no other purpose. These programs may include education in these areas and the development of new programs related to these diseases.

7. Subject to appropriations provided for formula for the treatment of inherited diseases of amino acids and organic acids, the department shall provide such formula to persons with inherited diseases of amino acids and organic acids subject to the conditions described in this subsection. State assistance pursuant to this subsection shall be available to an applicant only after the applicant has shown that the applicant has exhausted all benefits from third-party payers, including, but not limited to, health insurers, domestic health services corporations, health maintenance organizations, Medicare, Medicaid and other government assistance programs.

8. Assistance under subsection 7 of this section shall be provided to the following:

(1) Applicants ages birth to five years old meeting the qualifications under subsection 7 of this section;

(2) Applicants between the ages of six to eighteen meeting the qualifications under subsection 7 of this section and whose family income is below three hundred percent of the federal poverty level;

(3) Applicants between the ages of six to eighteen meeting the qualifications under subsection 7 of this section and whose family income is at three hundred percent of the federal poverty level or above. For these applicants, the department shall establish a sliding scale of fees and monthly premiums to be paid in order to receive assistance under subsection 7 of this section; and

(4) Applicants age nineteen and above meeting the qualifications under subsection 7 of this section and who are eligible under an income-based means test established by the department to determine eligibility for the assistance under subsection 7 of this section.

9. The department shall have authority over the use, retention, and disposal of biological specimens and all related information collected in connection with newborn screening tests conducted under subsection 1 of this section. The use of such specimens and related information shall only be made for public health purposes and shall comply with all applicable provisions of federal law. The department may charge a reasonable fee for the use of such specimens for public health research and preparing and supplying specimens for research proposals approved by the department.

(L. 1965 p. 358 §§ 1 to 5; L. 1985 H.B. 612, A.L. 1992 H.B. 995, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 1997 H.B. 600 & 388, A.L. 2007 H.B. 948)

CROSS REFERENCES:

Fee under subsection 6 of this section may be increased, when, 191.332

Rulemaking authority, effective when, null and void, when, 376.1399



Section 191.332 Supplemental newborn screening requirements — additional screenings — rulemaking authority.

Effective 28 Aug 2017

Title XII PUBLIC HEALTH AND WELFARE

191.332. Supplemental newborn screening requirements — additional screenings — rulemaking authority. — 1. By January 1, 2002, the department of health and senior services shall, subject to appropriations, expand the newborn screening requirements in section 191.331 to include potentially treatable or manageable disorders, which may include but are not limited to cystic fibrosis, galactosemia, biotinidase deficiency, congenital adrenal hyperplasia, maple syrup urine disease (MSUD) and other amino acid disorders, glucose-6-phosphate dehydrogenase deficiency (G-6-PD), MCAD and other fatty acid oxidation disorders, methylmalonic acidemia, propionic acidemia, isovaleric acidemia and glutaric acidemia Type I.

2. By January 1, 2017, the department of health and senior services shall, subject to appropriations, expand the newborn screening requirements in section 191.331 to include severe combined immunodeficiency (SCID), also known as bubble boy disease. The department may increase the fee authorized under subsection 6 of section 191.331 to cover any additional costs of the expanded newborn screening requirements under this subsection.

3. By January 1, 2019, the department of health and senior services shall, subject to appropriations, expand the newborn screening requirements in section 191.331 to include spinal muscular atrophy (SMA) and Hunter syndrome (MPS II). The department may increase the fee authorized under subsection 6 of section 191.331 to cover any additional costs of the expanded newborn screening requirements under this subsection. To help fund initial costs incurred by the state, the department shall apply for available newborn screening grant funding specific to screening for spinal muscular atrophy and Hunter syndrome. The department shall have discretion in accepting the terms of such grants.

4. The department of health and senior services may promulgate rules to implement the provisions of this section. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to chapter 536.

(L. 2001 H.B. 279, A.L. 2005 S.B. 74 & 49, A.L. 2016 H.B. 1682, A.L. 2017 S.B. 50)



Section 191.333 Citation of law — screening for lysosomal storage diseases — rulemaking authority — fee increase authorized.

Effective 28 Aug 2009

Title XII PUBLIC HEALTH AND WELFARE

191.333. Citation of law — screening for lysosomal storage diseases — rulemaking authority — fee increase authorized. — 1. This section shall be known and may be cited as the "Brady Alan Cunningham Newborn Screening Act".

2. By July 1, 2012, the department of health and senior services shall expand the newborn screening requirements in section 191.331 to include the following lysosomal storage diseases: Krabbe disease, Pompe disease, Gaucher disease, Niemann-Pick disease, and Fabry disease. The department may by rule screen for additional lysosomal storage disorders when the following occurs:

(1) The registration of the necessary reagents with the federal Food and Drug Administration;

(2) The availability of the necessary reagents from the Centers for Disease Control and Prevention;

(3) The availability of quality assurance testing methodology for such processes; and

(4) The acquisition and installment by the department of equipment necessary to implement the expanded screening tests.

3. The department may promulgate rules to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2009, shall be invalid and void.

4. The department may increase the fee authorized in subsection 6 of section 191.331 to cover the additional cost of the expanded newborn screening test required in this section.

(L. 2009 H.B. 716)



Section 191.334 Chloe's Law — critical congenital heart disease screening, requirements — rulemaking authority.

Effective 28 Aug 2013

Title XII PUBLIC HEALTH AND WELFARE

191.334. Chloe's Law — critical congenital heart disease screening, requirements — rulemaking authority. — 1. This section shall be known and may be cited as "Chloe's Law".

2. Effective January 1, 2014, every newborn infant born in this state shall be screened for critical congenital heart disease in accordance with the provisions of this section.

3. Every newborn delivered on or after January 1, 2014, in an ambulatory surgical center, birthing center, hospital, or home shall be screened for critical congenital heart disease with pulse oximetry or in another manner as directed by the department of health and senior services in accordance with the American Academy of Pediatrics and American Heart Association guidelines. Screening shall occur prior to discharge if delivery occurs in a facility. If delivery occurs in a home, the individual performing the delivery shall perform the screening within forty-eight hours of birth. Screening results shall be reported to the parents or guardians of the newborn and the department of health and senior services in a manner prescribed by the department for surveillance purposes. The facility or individual shall develop and implement plans to ensure that newborns with positive screens receive appropriate confirmatory procedures and referral for treatment as indicated.

4. The provisions of this section shall not apply if a parent or guardian of the newborn objects to the screening on the grounds that it conflicts with his or her religious tenets and practices. The parent or guardian of any newborn who refuses to have the critical congenital heart disease screening administered after notice of the requirement for screening shall document the refusal in writing. Any refusal of screening shall be reported to the department of health and senior services in a manner prescribed by the department.

5. The department of health and senior services shall provide consultation and administrative technical support to facilities and persons implementing the requirements of this section including, but not limited to, assistance in:

(1) Developing and implementing critical congenital heart disease newborn screening protocols based on the American Academy of Pediatrics and American Heart Association guidelines;

(2) Developing and training facilities and persons on implementation of protocols;

(3) Developing and distributing educational materials for families; and

(4) Implementing reporting requirements.

6. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2013, shall be invalid and void.

(L. 2013 S.B. 230)



Section 191.335 Hemophilia program established — state assistance, when.

Effective 28 Aug 1979

Title XII PUBLIC HEALTH AND WELFARE

191.335. Hemophilia program established — state assistance, when. — 1. The department of health and senior services hereafter referred to as the department shall establish a program for the care and treatment of persons suffering from hemophilia. This program shall assist persons who require continuing treatment with blood and blood derivatives to avoid crippling, extensive hospitalization and other effects associated with this critical chronic bleeding condition, but who are unable to pay for the entire cost of such services on a continuing basis after payment of claims from various types of hospital and medical insurance coverages, Medicare, Medicaid, and other government assistance programs in existence now or in the future, and private charitable assistance programs.

2. State assistance pursuant to subsection 1 of this section shall be available to an applicant only after he has shown that he has exhausted all benefits from insurance coverage, Medicare, Medicaid, and other government assistance programs, and private and charitable assistance programs.

(L. 1979 H.B. 182 § 2)



Section 191.340 Hemophilia program — care and treatment — financial assistance — education — duties of department.

Effective 28 Aug 1985

Title XII PUBLIC HEALTH AND WELFARE

191.340. Hemophilia program — care and treatment — financial assistance — education — duties of department. — The department shall:

(1) Assist in the development and expansion of programs for the care and treatment of persons suffering from hemophilia, including self-administration, prevention, and home care and other medical and dental procedures and techniques designed to provide maximum control over bleeding episodes typical of this condition;

(2) Extend financial assistance to persons suffering from hemophilia in obtaining blood, blood derivatives and concentrates, and other efficacious agents for use in hospital, medical and dental facilities, and at home, or participate in the cost of blood processing to the extent that such support will facilitate the supplying of blood, blood derivatives, and concentrates and other efficacious agents to hemophiliac patients at an economical cost, thus increasing the effectiveness of the moneys appropriated to carry out the provisions of sections 191.335 and 191.340;

(3) Institute and carry on educational programs among physicians, dentists, hospitals, public health departments, and the public concerning hemophilia, including dissemination of information and the conducting of educational programs concerning the methods of care and treatment of persons suffering from the condition.

(L. 1979 H.B. 182 § 3, A.L. 1985 H.B. 612)



Section 191.360 Trained employee of end-stage renal disease facility may initiate dialysis — not unlawful practice of medicine.

Effective 28 Aug 1983

Title XII PUBLIC HEALTH AND WELFARE

191.360. Trained employee of end-stage renal disease facility may initiate dialysis — not unlawful practice of medicine. — It shall not be considered an unlawful practice of medicine pursuant to chapter 334 or a violation of any provision of chapter 335 for an employee of a certified end-stage renal disease facility who has been appropriately trained in the dialysis techniques to initiate dialysis within a certified end-stage renal disease facility under the supervision of a licensed physician or a registered nurse as those terms are defined by law.

(L. 1983 S.B. 336 § 1)



Section 191.362 Appropriately trained employees to have completed course in dialysis techniques.

Effective 28 Aug 2010

Title XII PUBLIC HEALTH AND WELFARE

191.362. Appropriately trained employees to have completed course in dialysis techniques. — Appropriately trained employees of certified end-stage renal disease facilities, excluding licensed physicians and registered professional nurses, who may initiate dialysis shall be those employees who have successfully completed a course of study in the dialysis techniques.

(L. 1983 S.B. 336 § 2, A.L. 2010 H.B. 1965)



Section 191.365 Sickle cell anemia — purposes of program — financial assistance, when.

Effective 28 Aug 1985

Title XII PUBLIC HEALTH AND WELFARE

191.365. Sickle cell anemia — purposes of program — financial assistance, when. — 1. The department shall establish a program for the care and treatment of persons suffering from sickle cell anemia and the identification and counseling of individuals that have sickle cell trait. This program shall assist persons who require continuing treatment to avoid crippling, extensive hospitalization, and other effects associated with this critical blood disease, but who are unable to pay for the entire cost of such services on a continuing basis after payment of claims from various types of hospital and medical insurance coverages, Medicare, Medicaid, and other government assistance programs in existence now or in the future, and private charitable assistance programs.

2. State assistance for care and treatment pursuant to subsection 1 of this section shall be available to an applicant only after he has shown that he has exhausted all benefits from insurance coverage, Medicare, Medicaid, and other government assistance programs, and private and charitable assistance programs.

(L. 1985 H.B. 612)



Section 191.370 Sickle cell anemia, development of program for care and treatment — duties of department.

Effective 28 Aug 1985

Title XII PUBLIC HEALTH AND WELFARE

191.370. Sickle cell anemia, development of program for care and treatment — duties of department. — The department shall:

(1) Assist in the development and expansion of programs for the care and treatment of persons suffering from sickle cell anemia;

(2) Assist in the development and expansion of screening and testing programs for the detection and counseling of individuals with sickle cell trait;

(3) Extend financial assistance to persons suffering from sickle cell anemia in obtaining treatment of the disease;

(4) Institute and carry on educational programs among physicians, hospitals, public health departments, and the public concerning sickle cell anemia, including dissemination of information and the conducting of educational programs concerning the methods of care and treatment of persons suffering from the condition.

(L. 1985 H.B. 612)



Section 191.375 Cystic fibrosis, program for care and treatment — financial assistance, when.

Effective 28 Aug 1985

Title XII PUBLIC HEALTH AND WELFARE

191.375. Cystic fibrosis, program for care and treatment — financial assistance, when. — 1. The department shall establish a program for early and accurate diagnosis of persons suspected of having cystic fibrosis to avoid increasing lung damage and death as a result of delayed diagnosis.

2. The department shall also establish a program for the care and treatment of persons of low and moderate income with cystic fibrosis who require quality medical care, which includes continuous drug therapy and physician supervision, special inhalation equipment and treatment, but who are unable to pay for the entire cost of such services so as to avoid frequent hospitalizations which become necessary whenever lapses in medical care occur.

3. State assistance pursuant to subsection 1 of this section shall be available to an applicant only after he has shown that he has exhausted all benefits from insurance coverage, Medicare, Medicaid, and other government assistance programs, and private charitable assistance programs.

(L. 1985 H.B. 612)



Section 191.380 Cystic fibrosis, duties of department.

Effective 28 Aug 1985

Title XII PUBLIC HEALTH AND WELFARE

191.380. Cystic fibrosis, duties of department. — The department shall:

(1) Assist in the development and expansion of programs for the care and treatment of persons suffering from cystic fibrosis;

(2) Extend financial assistance to persons suffering from cystic fibrosis in obtaining treatment of the disease;

(3) Institute and carry on educational programs among physicians, hospitals, public health departments, and the public concerning cystic fibrosis, including dissemination of information and the conducting of educational programs concerning the methods of care and treatment of persons suffering from the condition.

(L. 1985 H.B. 612)



Section 191.400 State board of health — appointment — terms — qualifications — limitation on other employment, exception — vacancies — compensation — meetings.

Effective 28 Aug 2002

Title XII PUBLIC HEALTH AND WELFARE

191.400. State board of health — appointment — terms — qualifications — limitation on other employment, exception — vacancies — compensation — meetings. — 1. There is hereby created a "State Board of Health" which shall consist of seven members, who shall be appointed by the governor, by and with the advice and consent of the senate. No member of the state board of health shall hold any other office or employment under the state of Missouri other than in a consulting status relevant to the member's professional status, licensure or designation. Not more than four of the members of the state board of health shall be from the same political party.

2. Each member shall be appointed for a term of four years; except that of the members first appointed, two shall be appointed for a term of one year, two for a term of two years, two for a term of three years, and one for a term of four years. The successors of each shall be appointed for full terms of four years. No person may serve on the state board of health for more than two terms. The terms of all members shall continue until their successors have been duly appointed and qualified. Three of the persons appointed to the state board of health shall be persons who are physicians and surgeons licensed by the state board of registration for the healing arts of Missouri. One of the persons appointed to the state board of health shall be a dentist licensed by the Missouri dental board. One of the persons appointed to the state board of health shall be a chiropractic physician licensed by the Missouri state board of chiropractic examiners. Two of the persons appointed to the state board of health shall be persons other than those licensed by the state board of registration for the healing arts, the Missouri dental board, or the Missouri state board of chiropractic examiners and shall be representative of those persons, professions and businesses which are regulated and supervised by the department of health and senior services and the state board of health. If a vacancy occurs in the appointed membership, the governor may appoint a member for the remaining portion of the unexpired term created by the vacancy. If the vacancy occurs while the senate is not in session, the governor shall make a temporary appointment subject to the approval of the senate when it next convenes. The members shall receive actual and necessary expenses plus twenty-five dollars per day for each day of actual attendance.

3. The board shall elect from among its membership a chairperson and a vice chairperson, who shall act as chairperson in his or her absence. The board shall meet at the call of the chairperson. The chairperson may call meetings at such times as he or she deems advisable, and shall call a meeting when requested to do so by three or more members of the board.

(L. 1967 p. 284 § 1, A.L. 1982 H.B. 1086, A.L. 1989 S.B. 390, A.L. 2002 H.B. 1032 merged with S.B. 976)



Section 191.411 System of coordinated health care services — health access incentive fund created, purpose — enhanced Medicaid payments — rules — annual report.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

191.411. System of coordinated health care services — health access incentive fund created, purpose — enhanced Medicaid payments — rules — annual report. — 1. The director of the department of health and senior services shall develop and implement a plan to define a system of coordinated health care services available and accessible to all persons, in accordance with the provisions of this section. The plan shall encourage the location of appropriate practitioners of health care services, including dentists, or psychiatrists or psychologists as defined in section 632.005, in rural and urban areas of the state, particularly those areas designated by the director of the department of health and senior services as health resource shortage areas, in return for the consideration enumerated in subsection 2 of this section. The department of health and senior services shall have authority to contract with public and private health care providers for delivery of such services.

2. There is hereby created in the state treasury the "Health Access Incentive Fund". Moneys in the fund shall be used to implement and encourage a program to fund loans, loan repayments, start-up grants, provide locum tenens, professional liability insurance assistance, practice subsidy, annuities when appropriate, or technical assistance in exchange for location of appropriate health providers, including dentists, who agree to serve all persons in need of health services regardless of ability to pay. The department of health and senior services shall encourage the recruitment of minorities in implementing this program.

3. In accordance with an agreement approved by both the director of the department of social services and the director of the department of health and senior services, the commissioner of the office of administration shall issue warrants to the state treasurer to transfer available funds from the health access incentive fund to the department of social services to be used to enhance MO HealthNet payments to physicians, dentists, psychiatrists, psychologists, or other mental health providers licensed under chapter 337 in order to enhance the availability of physician, dental, or mental health services in shortage areas. The amount that may be transferred shall be the amount agreed upon by the directors of the departments of social services and health and senior services and shall not exceed the maximum amount specifically authorized for any such transfer by appropriation of the general assembly.

4. The general assembly shall appropriate money to the health access incentive fund from the health initiatives fund created by section 191.831. The health access incentive fund shall also contain money as otherwise provided by law, gift, bequest or devise. Notwithstanding the provisions of section 33.080, the unexpended balance in the fund at the end of the biennium shall not be transferred to the general revenue fund of the state.

5. The director of the department of health and senior services shall have authority to promulgate reasonable rules to implement the provisions of this section pursuant to chapter 536.

6. The department of health and senior services shall submit an annual report to the oversight committee created under section 208.955 regarding the implementation of the plan developed under this section.

(L. 1993 H.B. 564, A.L. 2001 S.B. 393, A.L. 2007 S.B. 577)



Section 191.425 Program established, eligibility — contracting authority — conditional on receipt of federal funding — sunset provision.

Effective 28 Aug 2012, see footnote

Title XII PUBLIC HEALTH AND WELFARE

191.425. Program established, eligibility — contracting authority — conditional on receipt of federal funding — sunset provision. — 1. Upon receipt of federal funding in accordance with subsection 4 of this section, there is hereby established within the department of health and senior services the "Women's Heart Health Program" to provide heart disease risk screening to uninsured and underinsured women.

2. The following women shall be eligible for program services:

(1) Women between the ages of thirty-five and sixty-four years;

(2) Women who are receiving breast and cervical cancer screenings under the Missouri show me healthy women program;

(3) Women who are uninsured or whose insurance does not provide coverage for heart disease risk screenings; and

(4) Women with a gross family income at or below two hundred percent of the federal poverty level.

3. The department shall contract with health care providers who are currently providing services under the Missouri show me healthy women program to provide screening services under the women's heart health program. Screening shall include but not be limited to height, weight, and body mass index (BMI), blood pressure, total cholesterol, HDL, and blood glucose. Any woman whose screening indicates an increased risk for heart disease shall be referred for appropriate follow-up health care services and be offered lifestyle education services to reduce her risk for heart disease.

4. The women's heart health program shall be subject to receipt of federal funding which designates such funding for heart disease risk screening to uninsured and underinsured women. In the event that federal funds are not available for such program, the department shall not be required to establish or implement the program.

5. Under section 23.253 of the Missouri sunset act:

(1) The provisions of the program authorized under this section shall automatically sunset three years after August 28, 2012, unless reauthorized by an act of the general assembly; and

(2) If such program is reauthorized, the program authorized under this section shall automatically sunset three years after the effective date of the reauthorization of this section; and

(3) This section shall terminate on September first of the calendar year immediately following the calendar year in which the program authorized under this section is sunset.

(L. 2010 H.B. 1898, A.L. 2012 H.B. 1608)

Sunset date 8-28-15

Termination date 9-01-16



Section 191.480 Manufacturers may make investigational drugs and devices available to eligible patients, when — definitions — requirements.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

191.480. Manufacturers may make investigational drugs and devices available to eligible patients, when — definitions — requirements. — 1. For purposes of this section, the following terms shall mean:

(1) "Eligible patient", a person who meets all of the following:

(a) Has a terminal illness;

(b) Has considered all other treatment options currently approved by the United States Food and Drug Administration and all relevant clinical trials conducted in this state;

(c) Has received a prescription or recommendation from the person's physician for an investigational drug, biological product, or device;

(d) Has given written informed consent which shall be at least as comprehensive as the consent used in clinical trials for the use of the investigational drug, biological product, or device or, if the patient is a minor or lacks the mental capacity to provide informed consent, a parent or legal guardian has given written informed consent on the patient's behalf; and

(e) Has documentation from the person's physician that the person has met the requirements of this subdivision;

(2) "Investigational drug, biological product, or device", a drug, biological product, or device, any of which are used to treat the patient's terminal illness, that has successfully completed phase one of a clinical trial but has not been approved for general use by the United States Food and Drug Administration and remains under investigation in a clinical trial. The term shall not include Schedule I controlled substances;

(3) "Terminal illness", a disease that without life-sustaining procedures will result in death in the near future or a state of permanent unconsciousness from which recovery is unlikely.

2. A manufacturer of an investigational drug, biological product, or device may make available the manufacturer's investigational drug, biological product, or device to eligible patients under this section. This section does not require that a manufacturer make available an investigational drug, biological product, or device to an eligible patient. A manufacturer may:

(1) Provide an investigational drug, biological product, or device to an eligible patient without receiving compensation; or

(2) Require an eligible patient to pay the costs of or associated with the manufacture of the investigational drug, biological product, or device.

3. This section does not require a health care insurer to provide coverage for the cost of any investigational drug, biological product, or device. A health care insurer may provide coverage for an investigational drug, biological product, or device.

4. This section does not require the department of corrections to provide coverage for the cost of any investigational drug, biological product, or device.

5. Notwithstanding any other provision of law to the contrary, no state agency or regulatory board shall revoke, fail to renew, or take any other action against a physician's license issued under chapter 334 based solely on the physician's recommendation to an eligible patient regarding prescription for or treatment with an investigational drug, biological product, or device. Action against a health care provider's Medicare certification based solely on the health care provider's recommendation that a patient have access to an investigational drug, biological product, or device is prohibited.

6. If a provision of this section or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this section that can be given effect without the invalid provision or application, and to this end the provisions of this section are severable.

7. If the clinical trial is closed due to lack of efficacy or toxicity, the drug shall not be offered. If notice is given on a drug, product, or device taken by a patient outside of a clinical trial, the pharmaceutical company or patient's physician shall notify the patient of the information from the safety committee of the clinical trial.

8. Except in the case of gross negligence or willful misconduct, any person who manufactures, imports, distributes, prescribes, dispenses, or administers an investigational drug or device to an eligible patient with a terminal illness in accordance with this section shall not be liable in any action under state law for any loss, damage, or injury arising out of, relating to, or resulting from:

(1) The design, development, clinical testing and investigation, manufacturing, labeling, distribution, sale, purchase, donation, dispensing, prescription, administration, or use of the drug or device; or

(2) The safety or effectiveness of the drug or device.

(L. 2014 H.B. 1685)



Section 191.500 Definitions.

Effective 28 Aug 1988

Title XII PUBLIC HEALTH AND WELFARE

191.500. Definitions. — As used in sections 191.500 to 191.550, unless the context clearly indicates otherwise, the following terms mean:

(1) "Area of defined need", a community or section of an urban area of this state which is certified by the department of health and senior services as being in need of the services of a physician to improve the patient-doctor ratio in the area, to contribute professional physician services to an area of economic impact, or to contribute professional physician services to an area suffering from the effects of a natural disaster;

(2) "Department", the department of health and senior services;

(3) "Eligible student", a full-time student accepted and enrolled in a formal course of instruction leading to a degree of doctor of medicine or doctor of osteopathy at a participating school;

(4) "Financial assistance", an amount of money paid by the state of Missouri to a qualified applicant pursuant to sections 191.500 to 191.550;

(5) "Participating school", an institution of higher learning within this state which grants the degrees of doctor of medicine or doctor of osteopathy, and which is accredited in the appropriate degree program by the American Medical Association or the American Osteopathic Association;

(6) "Primary care", general or family practice, internal medicine, pediatric or obstetric and gynecological care as provided to the general public by physicians licensed and registered pursuant to chapter 334;

(7) "Resident", any natural person who has lived in this state for one or more years for any purpose other than the attending of an educational institution located within this state;

(8) "Rural area", a town or community within this state which is not within a "standard metropolitan statistical area", and has a population of six thousand or fewer inhabitants as determined by the last preceding federal decennial census or any unincorporated area not within a standard metropolitan statistical area.

(L. 1978 H.B. 884 § 1, A.L. 1988 H.B. 1380)



Section 191.505 Department of health and senior services to administer — may make rules and regulations.

Effective 28 Aug 1988

Title XII PUBLIC HEALTH AND WELFARE

191.505. Department of health and senior services to administer — may make rules and regulations. — The department of health and senior services shall be the administrative agency for the implementation of the program established by sections 191.500 to 191.550. The department shall promulgate reasonable rules and regulations for the exercise of its functions in the effectuation of the purposes of sections 191.500 to 191.550. It shall prescribe the form and the time and method of filing applications and supervise the processing thereof.

(L. 1978 H.B. 884 § 2, A.L. 1988 H.B. 1380)



Section 191.510 Contracts for loans to include terms.

Effective 28 Aug 1988

Title XII PUBLIC HEALTH AND WELFARE

191.510. Contracts for loans to include terms. — The department shall enter into a contract with each applicant receiving a state loan under sections 191.500 to 191.550 for repayment of the principal and interest and for forgiveness of a portion thereof for participation in the service areas as provided in sections 191.500 to 191.550.

(L. 1978 H.B. 884 § 3, A.L. 1988 H.B. 1380)



Section 191.515 Requirements for application.

Effective 28 Aug 1988

Title XII PUBLIC HEALTH AND WELFARE

191.515. Requirements for application. — An eligible student may apply to the department for a loan under sections 191.500 to 191.550 only if, at the time of his application and throughout the period during which he receives the loan, he has been formally accepted as a student in a participating school in a course of study leading to the degree of doctor of medicine or doctor of osteopathy, and is a resident of this state.

(L. 1978 H.B. 884 § 4, A.L. 1988 H.B. 1380)



Section 191.520 Maximum amount of loans — source of funds.

Effective 28 Aug 1993

Title XII PUBLIC HEALTH AND WELFARE

191.520. Maximum amount of loans — source of funds. — No loan to any eligible student shall exceed seven thousand five hundred dollars for each academic year, which shall run from August first of any year through July thirty-first of the following year. All loans shall be made from funds appropriated to the medical school loan and loan repayment program fund created by section 191.600, by the general assembly.

(L. 1978 H.B. 884 § 5, A.L. 1988 H.B. 1380, A.L. 1993 H.B. 564)



Section 191.525 Number of loans available — to whom — length of loans.

Effective 28 Aug 1978

Title XII PUBLIC HEALTH AND WELFARE

191.525. Number of loans available — to whom — length of loans. — No more than twenty-five loans shall be made to eligible students during the first academic year this program is in effect. Twenty-five new loans may be made for the next three academic years until a total of one hundred loans are available. At least one-half of the loans shall be made to students from rural areas as defined in section 191.500. An eligible student may receive loans for each academic year he is pursuing a course of study directly leading to a degree of doctor of medicine or doctor of osteopathy.

(L. 1978 H.B. 884 § 6)



Section 191.530 Interest on loans — repayment terms — temporary deferral.

Effective 28 Aug 1988

Title XII PUBLIC HEALTH AND WELFARE

191.530. Interest on loans — repayment terms — temporary deferral. — Interest at the rate of nine and one-half percent per year shall be charged on all loans made under sections 191.500 to 191.550 but one-fourth of the interest and principal of the total loan at the time of the awarding of the degree shall be forgiven for each year of participation by an applicant in the practice of his profession in a rural area or an area of defined need. The department shall grant a deferral of interest and principal payments to a loan recipient who is pursuing an internship or a residency in primary care. The deferral shall not exceed three years. The status of each loan recipient receiving a deferral shall be reviewed annually by the department to ensure compliance with the intent of this provision. The loan recipient will repay the loan beginning with the calendar year following completion of his internship or his primary care residency in accordance with the loan contract.

(L. 1978 H.B. 884 § 7, A.L. 1988 H.B. 1380)



Section 191.535 Termination of course of study, effect.

Effective 28 Aug 1978

Title XII PUBLIC HEALTH AND WELFARE

191.535. Termination of course of study, effect. — If a student ceases his study prior to receiving a degree, interest at the rate specified in section 191.530 shall be charged on the amount received from the state under the provisions of sections 191.500 to 191.550.

(L. 1978 H.B. 884 § 8)



Section 191.540 Repayment schedules — breach of contract.

Effective 28 Aug 1988

Title XII PUBLIC HEALTH AND WELFARE

191.540. Repayment schedules — breach of contract. — 1. The department shall establish schedules and procedures for repayment of the principal and interest of any loan made under the provisions of sections 191.500 to 191.550 and not forgiven as provided in section 191.530.

2. A penalty shall be levied against a person in breach of contract. Such penalty shall be twice the sum of the principal and the accrued interest.

(L. 1978 H.B. 884 § 9, A.L. 1988 H.B. 1380)



Section 191.545 Recovery — actions for.

Effective 28 Aug 1978

Title XII PUBLIC HEALTH AND WELFARE

191.545. Recovery — actions for. — When necessary to protect the interest of the state in any loan transaction under sections 191.500 to 191.550, the board may institute any action to recover any amount due.

(L. 1978 H.B. 884 § 10)



Section 191.550 Approval of contracts.

Effective 28 Aug 1978

Title XII PUBLIC HEALTH AND WELFARE

191.550. Approval of contracts. — The contracts made with the participating students shall be approved by the attorney general.

(L. 1978 H.B. 884 § 11)



Section 191.594 Citation of law — prevalence of depression and suicide study — prohibited acts — definitions.

Effective 07 Jul 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

191.594. Citation of law — prevalence of depression and suicide study — prohibited acts — definitions. — 1. Sections 191.594 to 191.596 shall be known and may be cited as the “Show-Me Compassionate Medical Education Act”.

2. No medical school in this state shall prohibit, discourage, or otherwise restrict a medical student organization or medical organization from undertaking or conducting a study of the prevalence of depression and suicide or other mental health issues among medical students. No medical school in this state shall penalize, discipline, or otherwise take any adverse action against a student or a medical student organization in connection with such student’s or medical student organization’s participation in, planning, or conducting a study of the prevalence of depression and suicide or other mental health issues among medical students.

3. For purposes of this section, the following terms shall mean:

(1) “Medical organization” includes, but is not limited to, organizations such as the Missouri State Medical Association and the Missouri Association of Osteopathic Physicians and Surgeons;

(2) “Medical school”, any allopathic or osteopathic school of medicine in this state;

(3) “Medical student organization” includes, but is not limited to, organizations such as the American Medical Student Association, the Student Osteopathic Medical Association, and any medical student section of a medical organization.

(L. 2017 S.B. 52)

Effective 7-07-17



Section 191.596 Research project authorized — committee established, members, duties — center study, contents — annual report.

Effective 07 Jul 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

191.596. Research project authorized — committee established, members, duties — center study, contents — annual report. — 1. Medical schools in this state may, in collaboration with the show-me compassionate medical education research project committee, conduct a single center or multicenter study or studies which, if conducted, shall be known as the “Show-Me Compassionate Medical Education Research Project”, in order to facilitate the collection of data and implement practices and protocols to minimize stress and reduce the risk of depression and suicide for medical students in this state.

2. There is hereby established the “Show-Me Compassionate Medical Education Research Project Committee”, which shall consist of representatives from each of the medical schools in this state and the director of the department of mental health, or the director’s designee. The committee shall:

(1) Conduct an initial meeting on August 28, 2017, to organize and meet as necessary thereafter to implement any research project conducted; and

(2) Set the date for the show-me compassionate medical education day designated under section 9.154. The date selected shall be for 2018 and every year thereafter.

3. Any single center or multicenter study undertaken by the committee or its member schools may include, but need not be limited to, the following:

(1) Development of study protocols designed to identify the root causes that contribute to the risk of depression and suicide for medical students;

(2) Examination of the culture and academic program of medical schools that may contribute to the risk of depression and suicide for medical students;

(3) Collection of any relevant additional data including, but not limited to, consultation and collaboration with mental health professionals and mental health resources in the communities where medical schools are located;

(4) Collaboration between the medical schools in this state in order to share information and to identify and make recommendations under subdivision (5) of this subsection; and

(5) Based on the data and findings under subdivisions (1) to (3) of this subsection:

(a) Identification of the best practices to be implemented at each medical school designed to address the root causes and changes in medical school culture in order to minimize stress and reduce the risk of depression and suicide for medical students;

(b) Recommendation of any statutory or regulatory changes regarding licensure of medical professionals and recommendation of any changes to common practices associated with medical training or medical practice that the committee believes will accomplish the goals set out in this section.

4. The committee shall prepare an annual report that shall include any information under subdivision (5) of subsection 3 of this section and any measures reported by any medical school as a result of the findings under this section. The report shall be made available annually on each medical school’s website and to the Missouri general assembly.

(L. 2017 S.B. 52)

Effective 7-07-17



Section 191.600 Loan repayment program established — health professional student loan repayment program fund established — use.

Effective 28 Aug 2001

Title XII PUBLIC HEALTH AND WELFARE

191.600. Loan repayment program established — health professional student loan repayment program fund established — use. — 1. Sections 191.600 to 191.615 establish a loan repayment program for graduates of approved medical schools, schools of osteopathic medicine, schools of dentistry and accredited chiropractic colleges who practice in areas of defined need and shall be known as the "Health Professional Student Loan Repayment Program". Sections 191.600 to 191.615 shall apply to graduates of accredited chiropractic colleges when federal guidelines for chiropractic shortage areas are developed.

2. The "Health Professional Student Loan and Loan Repayment Program Fund" is hereby created in the state treasury. All funds recovered from an individual pursuant to section 191.614 and all funds generated by loan repayments and penalties received pursuant to section 191.540 shall be credited to the fund. The moneys in the fund shall be used by the department of health and senior services to provide loan repayments pursuant to section 191.611 in accordance with sections 191.600 to 191.614 and to provide loans pursuant to sections 191.500 to 191.550.

(L. 1988 H.B. 1380 §§ 1, 9, A.L. 1993 H.B. 564, A.L. 2001 H.B. 567 merged with S.B. 393)



Section 191.603 Definitions.

Effective 28 Aug 2001

Title XII PUBLIC HEALTH AND WELFARE

191.603. Definitions. — As used in sections 191.600 to 191.615, the following terms shall mean:

(1) "Areas of defined need", areas designated by the department pursuant to section 191.605, when services of a physician, chiropractor or dentist are needed to improve the patient-health professional ratio in the area, to contribute health care professional services to an area of economic impact, or to contribute health care professional services to an area suffering from the effects of a natural disaster;

(2) "Chiropractor", a person licensed and registered pursuant to chapter 331;

(3) "Department", the department of health and senior services;

(4) "General dentist", dentists licensed and registered pursuant to chapter 332 engaged in general dentistry and who are providing such services to the general population;

(5) "Primary care physician", physicians licensed and registered pursuant to chapter 334 engaged in general or family practice, internal medicine, pediatrics or obstetrics and gynecology as their primary specialties, and who are providing such primary care services to the general population.

(L. 1988 H.B. 1380 § 2, A.L. 2001 H.B. 567 merged with S.B. 393)



Section 191.605 Department to designate as areas of need — factors to be considered.

Effective 28 Aug 2001

Title XII PUBLIC HEALTH AND WELFARE

191.605. Department to designate as areas of need — factors to be considered. — The department shall designate counties, communities, or sections of urban areas as areas of defined need for medical, chiropractic or dental services when such county, community or section of an urban area has been designated as a primary care health professional shortage area or a dental health care professional shortage area by the federal Department of Health and Human Services, or has been determined by the director of the department of health and senior services to have an extraordinary need for health care professional services, without a corresponding supply of such professionals.

(L. 1988 H.B. 1380 § 3, A.L. 2001 H.B. 567 merged with S.B. 393)



Section 191.607 Qualifications for eligibility established by department.

Effective 28 Aug 2001

Title XII PUBLIC HEALTH AND WELFARE

191.607. Qualifications for eligibility established by department. — The department shall adopt and promulgate regulations establishing standards for determining eligible persons for loan repayment pursuant to sections 191.600 to 191.615. These standards shall include, but are not limited to the following:

(1) Citizenship or permanent residency in the United States;

(2) Residence in the state of Missouri;

(3) Enrollment as a full-time medical student in the final year of a course of study offered by an approved educational institution or licensed to practice medicine or osteopathy pursuant to chapter 334;

(4) Enrollment as a full-time dental student in the final year of course study offered by an approved educational institution or licensed to practice general dentistry pursuant to chapter 332;

(5) Enrollment as a full-time chiropractic student in the final year of course study offered by an approved educational institution or licensed to practice chiropractic medicine pursuant to chapter 331;

(6) Application for loan repayment.

(L. 1988 H.B. 1380 § 4, A.L. 2001 H.B. 567 merged with S.B. 393)



Section 191.609 Contract for repayment of loans, contents.

Effective 28 Aug 2001

Title XII PUBLIC HEALTH AND WELFARE

191.609. Contract for repayment of loans, contents. — 1. The department shall enter into a contract with each individual qualifying for repayment of educational loans. The written contract between the department and an individual shall contain, but not be limited to, the following:

(1) An agreement that the state agrees to pay on behalf of the individual loans in accordance with section 191.611 and the individual agrees to serve for a time period equal to two years, or such longer period as the individual may agree to, in an area of defined need, such service period to begin within one year of the signed contract;

(2) A provision that any financial obligations arising out of a contract entered into and any obligation of the individual which is conditioned thereon is contingent upon funds being appropriated for loan repayments;

(3) The area of defined need where the person will practice;

(4) A statement of the damages to which the state is entitled for the individual's breach of the contract;

(5) Such other statements of the rights and liabilities of the department and of the individual not inconsistent with sections 191.600 to 191.615.

2. The department may stipulate specific practice sites contingent upon department generated health care professional need priorities where applicants shall agree to practice for the duration of their participation in the program.

(L. 1988 H.B. 1380 § 5, A.L. 2001 H.B. 567 merged with S.B. 393)



Section 191.611 Loan repayment program to cover certain loans — amount paid per year of obligated service — schedule of payments — communities sharing costs to be given first consideration.

Effective 28 Aug 2001

Title XII PUBLIC HEALTH AND WELFARE

191.611. Loan repayment program to cover certain loans — amount paid per year of obligated service — schedule of payments — communities sharing costs to be given first consideration. — 1. A loan payment provided for an individual under a written contract under the health professional student loan payment program shall consist of payment on behalf of the individual of the principal, interest, and related expenses on government and commercial loans received by the individual for tuition, fees, books, laboratory, and living expenses incurred by the individual.

2. For each year of obligated services that an individual contracts to serve in an area of defined need, the director may pay an amount not to exceed the maximum amounts allowed under the National Health Service Corps Loan Repayment Program, 42 U.S.C. Section 2541-1, P.L. 106-213, on behalf of the individual for loans described in subsection 1 of this section.

3. The department may enter into an agreement with the holder of the loans for which repayments are made pursuant to the health professional student loan payment program to establish a schedule for the making of such payments if the establishment of such a schedule would result in reducing the costs to the state.

4. Any qualifying communities providing a portion of a loan repayment shall be considered first for placement.

(L. 1988 H.B. 1380 § 6, A.L. 2001 H.B. 567 merged with S.B. 393)



Section 191.614 Termination of medical studies or failure to become licensed doctor, liability — breach of contract for service obligation, penalties — recovery of amount paid by contributing community.

Effective 28 Aug 2001

Title XII PUBLIC HEALTH AND WELFARE

191.614. Termination of medical studies or failure to become licensed doctor, liability — breach of contract for service obligation, penalties — recovery of amount paid by contributing community. — 1. An individual who has entered into a written contract with the department; and in the case of an individual who is enrolled in the final year of a course of study and fails to maintain an acceptable level of academic standing in the educational institution in which such individual is enrolled or voluntarily terminates such enrollment or is dismissed from such educational institution before completion of such course of study or fails to become licensed pursuant to chapter 331, 332 or 334 within one year shall be liable to the state for the amount which has been paid on his or her behalf under the contract.

2. If an individual breaches the written contract of the individual by failing either to begin such individual's service obligation or to complete such service obligation, the state shall be entitled to recover from the individual an amount equal to the sum of:

(1) The total of the amounts prepaid by the state on behalf of the individual;

(2) The interest on the amounts which would be payable if at the time the amounts were paid they were loans bearing interest at the maximum prevailing rate as determined by the Treasurer of the United States;

(3) An amount equal to any damages incurred by the department as a result of the breach;

(4) Any legal fees or associated costs incurred by the department or the state of Missouri in the collection of damages.

3. The department may act on behalf of a qualified community to recover from an individual described in subsections 1 and 2 of this section the portion of a loan repayment paid by such community for such individual.

(L. 1988 H.B. 1380 § 7, A.L. 2001 H.B. 567 merged with S.B. 393)



Section 191.615 Application for federal funds — insufficient funds, effect.

Effective 28 Aug 2001

Title XII PUBLIC HEALTH AND WELFARE

191.615. Application for federal funds — insufficient funds, effect. — 1. The department shall submit a grant application to the Secretary of the United States Department of Health and Human Services as prescribed by the secretary to obtain federal funds to finance the health professional student loan repayment program.

2. Sections 191.600 to 191.615 shall not be construed to require the department to enter into contracts with individuals who qualify for the health professional student loan repayment program when federal and state funds are not available for such purpose.

(L. 1988 H.B. 1380 § 8, A.L. 2001 H.B. 567 merged with S.B. 393)



Section 191.630 Definitions.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

191.630. Definitions. — As used in sections 191.630 and 191.631, the following terms mean:

(1) "Communicable disease", acquired immunodeficiency syndrome (AIDS), cutaneous anthrax, hepatitis in any form, human immunodeficiency virus (HIV), measles, meningococcal disease, mumps, pertussis, pneumonic plague, rubella, severe acute respiratory syndrome (SARS-CoV), smallpox, tuberculosis, varicella disease, vaccinia, viral hemorrhagic fevers, and other such diseases as the department may define by rule or regulation;

(2) "Communicable disease tests", tests designed for detection of communicable diseases. Rapid testing of the source patient in accordance with the Occupational Safety and Health Administration (OSHA) enforcement of the Centers for Disease Control and Prevention (CDC) guidelines shall be recommended;

(3) "Coroner or medical examiner", the same meaning as defined in chapter 58;

(4) "Department", the Missouri department of health and senior services;

(5) "Designated infection control officer", the person or persons within the entity or agency who are responsible for managing the infection control program and for coordinating efforts surrounding the investigation of an exposure such as:

(a) Collecting, upon request, facts surrounding possible exposure of an emergency care provider or Good Samaritan to a communicable disease;

(b) Contacting facilities that receive patients or clients of potentially exposed emergency care providers or Good Samaritans to ascertain if a determination has been made as to whether the patient or client has had a communicable disease and to ascertain the results of that determination; and

(c) Notifying the emergency care provider or Good Samaritan as to whether there is reason for concern regarding possible exposure;

(6) "Emergency care provider", a person who is serving as a licensed or certified person trained to provide emergency and nonemergency medical care as a first responder, emergency responder, EMT-B, EMT-I, or EMT-P as defined in section 190.100, firefighter, law enforcement officer, sheriff, deputy sheriff, registered nurse, physician, medical helicopter pilot, or other certification or licensure levels adopted by rule of the department;

(7) "Exposure", a specific eye, mouth, other mucous membrane, nonintact skin, or parenteral contact with blood or other potentially infectious materials that results from the performance of an employee's duties;

(8) "Good Samaritan", any person who renders emergency medical assistance or aid within his or her level of training or skill until such time as he or she is relieved of those duties by an emergency care provider;

(9) "Hospital", the same meaning as defined in section 197.020;

(10) "Source patient", any person who is sick or injured and requiring the care or services of a Good Samaritan or emergency care provider, for whose blood or other potentially infectious materials have resulted in exposure.

(L. 2002 S.B. 1107, A.L. 2010 H.B. 1977, A.L. 2014 S.B. 852)



Section 191.631 Testing for disease, consent deemed given, when — hospital to conduct testing, written policies and procedures required — notification for confirmed exposure, by whom — limitations on testing and duties of hospitals, coroners, and medical examiners — rules.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

191.631. Testing for disease, consent deemed given, when — hospital to conduct testing, written policies and procedures required — notification for confirmed exposure, by whom — limitations on testing and duties of hospitals, coroners, and medical examiners — rules. — 1. (1) Notwithstanding any other law to the contrary, if an emergency care provider or a Good Samaritan sustains an exposure from a person while rendering emergency health care services, the person to whom the emergency care provider or Good Samaritan was exposed is deemed to consent to a test to determine if the person has a communicable disease and is deemed to consent to notification of the emergency care provider or the Good Samaritan of the results of the test, upon submission of an exposure report by the emergency care provider or the Good Samaritan to the hospital where the person is delivered by the emergency care provider.

(2) The hospital where the source patient is delivered shall conduct the test. The sample and test results shall only be identified by a number and shall not otherwise identify the person tested.

(3) A hospital shall have written policies and procedures for notification of an emergency care provider or Good Samaritan pursuant to this section. The hospital shall include local representation of designated infection control officers during the process to develop or review such policies. The policies shall be substantially the same as those in place for notification of hospital employees. The policies and procedures shall include designation of a representative of the emergency care provider to whom notification shall be provided and who shall, in turn, notify the emergency care provider. The identity of the designated local infection control officer of the emergency care provider shall not be disclosed to the source patient tested. The designated local infection control officer shall inform the hospital of those parties who receive the notification, and following receipt of such information and upon request of the person tested, the hospital shall inform the person of the parties to whom notification was provided.

(4) A coroner and medical examiner shall have written policies and procedures for notification of an emergency care provider and Good Samaritan pursuant to this section. The coroner or medical examiner shall include local representation of a designated infection control officer during the process to develop or review such policies. The policies shall be substantially the same as those in place for notification of coroner or medical examiner employees. The policies and procedures shall include designation of a representative of the emergency care providers to whom notification shall be provided and who shall, in turn, notify the emergency care provider. The identity of the designated local infection control officer of the emergency care provider shall not be disclosed to the source patient tested. The designated local infection control officer shall inform the coroner or medical examiner of those parties who receive the notification, and following receipt of such information and upon request of the person tested, the coroner or medical examiner shall inform the person of the parties to whom notification was provided.

2. If a person tested is diagnosed or confirmed as having a communicable disease pursuant to this section, the hospital, coroner, or medical examiner shall notify the emergency care provider, Good Samaritan or the designated local infection control officer of the emergency care provider who shall then notify the care provider.

3. The notification to the emergency care provider or the Good Samaritan shall advise the emergency care provider or the Good Samaritan of possible exposure to a particular communicable disease and recommend that the emergency care provider or Good Samaritan seek medical attention. The notification shall be provided as soon as is reasonably possible following determination that the individual has a communicable disease. The notification shall not include the name of the person tested for the communicable disease unless the person consents. If the emergency care provider or Good Samaritan who sustained an exposure determines the identity of the person diagnosed or confirmed as having a communicable disease, the identity of the person shall be confidential information and shall not be disclosed by the emergency care provider or the Good Samaritan to any other individual unless a specific written release is obtained by the person diagnosed with or confirmed as having a communicable disease.

4. This section does not require or permit, unless otherwise provided, a hospital to administer a test for the express purpose of determining the presence of a communicable disease; except that testing may be performed if the person consents and if the requirements of this section are satisfied.

5. This section does not preclude a hospital, coroner, or medical examiner from providing notification to an emergency care provider or Good Samaritan under circumstances in which the hospital's, coroner's, or medical examiner's policy provides for notification of the hospital's, coroner's, or medical examiner's own employees of exposure to a communicable disease that is not life-threatening if the notice does not reveal a patient's name, unless the patient consents.

6. A hospital, coroner, or medical examiner participating in good faith in complying with the provisions of this section is immune from any liability, civil or criminal, which may otherwise be incurred or imposed.

7. A hospital's duty of notification pursuant to this section is not continuing but is limited to diagnosis of a communicable disease made in the course of admission, care, and treatment following the rendering of health care services to which notification pursuant to this section applies.

8. A hospital, coroner, or medical examiner that performs a test in compliance with this section or that fails to perform a test authorized pursuant to this section is immune from any liability, civil or criminal, which may otherwise be incurred or imposed.

9. The department shall adopt rules to implement this section. The department may determine by rule the communicable diseases for which testing is reasonable and appropriate and which may be administered pursuant to this section. No rule or portion of a rule promulgated under the authority of this section shall become effective unless it has been promulgated pursuant to chapter 536.

10. The agency which employs or sponsors the emergency care provider who sustained an exposure pursuant to this section shall pay the costs of testing for the person who is the source of the exposure and of the testing of the emergency care provider if the exposure was sustained during the course of the provider's expected duties.

11. All emergency care providers shall respond to and treat any patient regardless of the status of the patient's HIV or other communicable disease infection.

12. Ambulance services and emergency medical response agencies licensed under chapter 190 shall establish and maintain local policies and provide training regarding exposure of personnel to patient blood and body fluids as well as general protection from communicable diseases. The training provided and the policies established shall be in substantial compliance with the appropriate CDC and OSHA guidelines.

13. Hospitals, long-term care facilities licensed under chapter 198, and other medical facilities and practitioners who transfer patients known to have a communicable disease or to be subject to an order of quarantine or an order of isolation shall notify the emergency care providers who are providing the transportation services of the potential risk of exposure to a communicable disease, including communicable diseases of a public health threat.

14. The department shall promulgate regulations regarding all of the following:

(1) The type of exposure that would prompt notification of the emergency care provider or Good Samaritan, which shall cover, at a minimum, methods of potential transmission of any diseases designated under P.L. 101-381 or diseases additionally identified from the department's list of communicable diseases;

(2) The process to be used by the emergency care provider, Good Samaritan, licensed facility, coroner, medical examiner, and designated infection control officer for the reports required by this section, the process to be used to evaluate requests received from emergency care providers and Good Samaritans, and for informing emergency care providers and Good Samaritans as to their obligations to maintain the confidentiality of information received; and

(3) The method by which emergency care providers and Good Samaritans shall be provided information and advice in a timely manner related to the risk of infection from communicable diseases as a result of aid or medical care.

(L. 2002 S.B. 1107, A.L. 2014 S.B. 852)



Section 191.640 Blood-borne pathogen standard required for occupational exposure of public employees to blood and other infectious materials — definitions — requirements of needleless system and sharps — violations, penalty.

Effective 28 Aug 2001

Title XII PUBLIC HEALTH AND WELFARE

191.640. Blood-borne pathogen standard required for occupational exposure of public employees to blood and other infectious materials — definitions — requirements of needleless system and sharps — violations, penalty. — 1. As used in this section, the following terms shall mean:

(1) "Blood-borne pathogens", any pathogenic microorganisms that are present in human blood and can cause disease in humans. These pathogens include, but are not limited to, hepatitis B virus (HBV) and human immunodeficiency virus (HIV);

(2) "Employer", any employer having public employees with occupational exposure to blood or other material potentially containing blood-borne pathogens;

(3) "Frontline health care worker", a nonmanagerial employee responsible for direct patient care with potential occupational exposure to sharps-related injuries;

(4) "Public employee", an employee of the state or local governmental unit, or agency thereof, employed in a health care facility, home health care organization or other facility providing health care related services.

2. The department of health and senior services shall, no later than six months from August 28, 2001, adopt a blood-borne pathogen standard governing occupational exposure of public employees to blood and other potentially infectious materials that meets the standard in 29 CFR 1910.1030 and shall include a requirement that the most effective available needleless systems and sharps with engineered sharps injury protection be included as engineering and work practice controls. However, such engineering controls shall not be required if:

(1) None are available in the marketplace; or

(2) An evaluation committee, described in subsection 5 of this section, determines by means of objective product evaluation criteria that use of such devices will jeopardize patient or employee safety with regard to a specific medical procedure.

3. The use of a drug or biologic that is prepackaged with an administration system or used in a prefilled syringe and is approved for commercial distribution or investigational use by the federal Food and Drug Administration shall be exempt from the provisions of this section until June 1, 2004.

4. The sharps injury log maintained pursuant to this section shall include:

(1) The date and time of the exposure incident;

(2) The type and brand of sharp involved in the exposure incident;

(3) A description of the exposure incident to include:

(a) The job classification of the exposed employee;

(b) The department or work area where the exposure incident occurred;

(c) The number of hours worked at the time of the exposure incident;

(d) The procedure that the exposed employee was performing at the time of the incident;

(e) How the incident occurred;

(f) The body part involved in the exposure incident; and

(g) If the sharp had engineered sharps injury protection, whether the protective mechanism was activated, and whether the injury occurred before the protective mechanism was activated, during activation of the mechanism or after activation of the mechanism.

5. An evaluation committee established pursuant to this section shall consist of at least five members but no more than ten members. At least half of the members of the committee shall be frontline health care workers at such facility from a variety of occupational classifications and departments, including but not limited to nurses, nurse aides, technicians, phlebotomists and physicians, who shall be selected by the facility to advise the employer on the implementation of the requirements of this section. In facilities where there are one or more representatives certified by the state board of mediation to represent frontline health care workers at such facility, the facility shall consult with such representatives as to the composition and membership of the committee. All members of the committee shall be trained in the proper method of utilizing product evaluation criteria prior to the commencement of any product evaluation. Committee members shall serve two-year terms, with the initial terms beginning thirty days after the formation of such committee and the subsequent terms beginning every two years thereafter. Vacancies on the committee shall be filled for the remainder of the term by the facility in the same manner as was used to appoint the vacating member. Members may serve consecutive terms. Members shall not be given additional compensation for their duties on such committee.

6. Any reference in 29 CFR 1910.1030 to the assistant secretary shall, for purposes of this section, mean the director of the department of health and senior services.

7. Any person may report a suspected violation of this section or 29 CFR 1910.1030 to the department of health and senior services. If such report involves a private employer, the department shall notify the federal Occupational Safety and Health Administration of the alleged violation.

8. The department of health and senior services shall compile and maintain a list of needleless systems and sharps with engineered sharps injury protection which shall be available to assist employers in complying with the requirements of the blood-borne pathogen standard adopted pursuant to this section. The list may be developed from existing sources of information, including but not limited to the federal Food and Drug Administration, the federal Centers for Disease Control and Prevention, the National Institute of Occupational Safety and Health and the United States Department of Veterans Affairs.

9. By February first of each year, the department of health and senior services shall issue an annual report to the governor, state auditor, president pro tem of the senate, speaker of the house of representatives and the technical advisory committee on the quality of patient care and nursing practices on the use of needle safety technology as a means of reducing needlestick injuries. By February fifteenth of each year, such report shall be made available to the public on the department of health and senior services' internet site.

10. Any employer who violates the provisions of this section shall be subject to a reduction in or loss of state funding as a result of such violations.

(L. 2001 S.B. 266 § 191.714)



Section 191.645 Risk of exposure to Hepatitis C, information to be made available — website to be maintained, content.

Effective 28 Aug 2005

Title XII PUBLIC HEALTH AND WELFARE

191.645. Risk of exposure to Hepatitis C, information to be made available — website to be maintained, content. — 1. Health care employers shall make information available to their employees regarding the risk of exposure to hepatitis C. Such information shall include but not be limited to the following: availability of testing, including lists of several sites where testing can be obtained; cost; the department of health and senior services website; protocol for accidental exposure; and any other information deemed pertinent by the employer.

2. The department of health and senior services shall maintain a "Missouri Hepatitis C" website in conjunction with the department's current website that:

(1) Informs Missourians of the availability testing for the detection of hepatitis C;

(2) Contains detailed information regarding hepatitis including, but not limited to, the following:

(a) Facts about hepatitis C;

(b) Risk factors for the contraction of hepatitis C;

(c) Common routes of transmission for hepatitis C;

(d) Effects of hepatitis C on the liver and other organs;

(e) Current treatments for acute and chronic hepatitis C;

(f) Effects of untreated hepatitis C on the liver and other organs;

(3) Contains links to the following information and instructional websites:

(a) The American Liver Foundation (www.liverfoundation.org);

(b) Hepatitis Foundation International (www.hepatitisfoundation.org);

(c) Centers for Disease Control and Prevention (www.cdc.gov/ncidod/diseases/hepatitis/resource/);

(d) Links to any other website or sites the director deems appropriate and informative for Missourians; and

(e) Information on hepatitis C support groups in Missouri, including but not limited to meeting times, locations, and dates.

(L. 2005 S.B. 74 & 49)



Section 191.648 Expedited partner therapy permitted, requirements for physicians utilizing — rulemaking authority.

Effective 28 Aug 2010

Title XII PUBLIC HEALTH AND WELFARE

191.648. Expedited partner therapy permitted, requirements for physicians utilizing — rulemaking authority. — 1. As used in this section, "expedited partner therapy" means the practice of treating the sex partners of persons with chlamydia or gonorrhea without an intervening medical evaluation or professional prevention counseling.

2. Any licensed physician may, but shall not be required to, utilize expedited partner therapy for the management of the partners of persons with chlamydia or gonorrhea. Notwithstanding the requirements of 20 CSR 2150-5.020(5) or any other law to the contrary, a licensed physician utilizing expedited partner therapy may prescribe and dispense medications for the treatment of chlamydia or gonorrhea for an individual who is the partner of a person with chlamydia or gonorrhea and who does not have an established physician/patient relationship with such physician. Any antibiotic medications prescribed and dispensed for the treatment of chlamydia or gonorrhea under this section shall be in pill form.

3. Any licensed physician utilizing expedited partner therapy for the management of the partners with chlamydia or gonorrhea shall provide explanation and guidance to a patient diagnosed with chlamydia or gonorrhea of the preventative measures that can be taken by the patient to stop the spread of such diagnosis.

4. Any licensed physician utilizing expedited partner therapy for the management of partners of persons with chlamydia or gonorrhea under this section shall have immunity from any civil liability that may otherwise result by reason of such actions, unless such physician acts negligently, recklessly, in bad faith, or with malicious purpose.

5. The department of health and senior services and the division of professional registration within the department of insurance, financial institutions and professional registration shall by rule develop guidelines for the implementation of subsection 2 of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2010, shall be invalid and void.

(L. 2010 H.B. 1375)



Section 191.650 Definitions.

Effective 28 Aug 1996

Title XII PUBLIC HEALTH AND WELFARE

191.650. Definitions. — As used in sections 191.650 to 191.698*, the following terms mean:

(1) "Disclose", to disclose, to release, transfer, disseminate or otherwise communicate all or any part of any record orally, in writing, or by electronic means to any person or entity;

(2) "HBV", the hepatitis B virus;

(3) "Health care facilities", those licensed under chapters 197 and 198;

(4) "Health care professional", a member of the professional groups regulated by chapters 330, 332, and 335, and sections 334.010 to 334.210**;

(5) "HIV", the human immunodeficiency virus that causes acquired immunodeficiency syndrome;

(6) "HIV infection", the pathological state of the human body in response to HIV;

(7) "HIV sampling", taking or ordering the taking of any biological specimen from an individual for the purpose of subjecting such specimen to analysis to determine the presence of HIV or infection;

(8) "HIV testing", performing a serological test or other tests upon a biological specimen to determine the presence of HIV or its antibodies in the specimen following HIV sampling;

(9) "Invasive procedures", those surgical or obstetric procedures that involve surgical entry into tissues, cavities, or organs and dental procedures involving manipulation, cutting, or removal of oral or perioral tissues, including tooth structure. Routine health care procedures such as physical examinations, blood pressure checks, eye examination, or oral, rectal or vaginal examinations are not considered as invasive procedures;

(10) "Person", private individuals and private and public bodies politic and corporate, partnerships, trusts, and unincorporated associations and their officers, directors, agents, or employees.

(L. 1988 H.B. 1151 & 1044 § 1, A.L. 1992 S.B. 511 & 556, A.L. 1996 S.B. 858)

*Section 191.698 was repealed by S.B. 19 § A, 1989.

**Section 334.210 was repealed by S.B. 50 § A, 1959.



Section 191.653 HIV testing performed by whom, how — consultation with subject required, when.

Effective 28 Aug 1996

Title XII PUBLIC HEALTH AND WELFARE

191.653. HIV testing performed by whom, how — consultation with subject required, when. — 1. No person shall perform or conduct HIV testing except physicians, hospitals, and those persons authorized by the department of health and senior services. No person shall be authorized by the department of health and senior services to perform or conduct HIV testing unless such person provides suitable verification to the department that such testing shall be performed in accordance with departmental regulations governing the types of tests performed and the manner in which they are administered. The department may monitor the continued compliance of such persons with departmental regulations. Hospitals licensed pursuant to chapter 197 shall be deemed to be in compliance with departmental regulations governing HIV testing.

2. All HIV testing shall be performed in accordance with the department rules governing HIV testing procedures.

3. Except as provided in sections 191.671 and 191.686, all physicians, hospitals, or other persons authorized by the department of health and senior services who perform or conduct HIV sampling shall provide consultation with the subject prior to taking the specimen and during the reporting of the test results and shall report to the department of health and senior services the identity of any individual confirmed to be infected with HIV.

(L. 1988 H.B. 1151 & 1044 § 2, A.L. 1996 S.B. 858)



Section 191.656 Confidentiality of reports and records, exceptions — violation, civil action for injunction, damages, costs and attorney fees — health care provider participating in judicial proceeding, immune from civil liability.

Effective 28 Aug 2002

Title XII PUBLIC HEALTH AND WELFARE

191.656. Confidentiality of reports and records, exceptions — violation, civil action for injunction, damages, costs and attorney fees — health care provider participating in judicial proceeding, immune from civil liability. — 1. (1) All information known to, and records containing any information held or maintained by, any person, or by any agency, department, or political subdivision of the state concerning an individual's HIV infection status or the results of any individual's HIV testing shall be strictly confidential and shall not be disclosed except to:

(a) Public employees within the agency, department, or political subdivision who need to know to perform their public duties;

(b) Public employees of other agencies, departments, or political subdivisions who need to know to perform their public duties;

(c) Peace officers, as defined in section 590.100, the attorney general or any assistant attorneys general acting on his or her behalf, as defined in chapter 27, and prosecuting attorneys or circuit attorneys as defined in chapter 56 and pursuant to section 191.657;

(d) Prosecuting attorneys or circuit attorneys as defined in chapter 56 to prosecute cases pursuant to section 191.677 or 567.020. Prosecuting attorneys or circuit attorneys may obtain from the department of health and senior services the contact information and test results of individuals with whom the HIV-infected individual has had sexual intercourse or deviate sexual intercourse. Any prosecuting attorney or circuit attorney who receives information from the department of health and senior services pursuant to the provisions of this section shall use such information only for investigative and prosecutorial purposes and such information shall be considered strictly confidential and shall only be released as authorized by this section;

(e) *Persons other than public employees who are entrusted* with the regular care of those under the care and custody of a state agency, including but not limited to operators of day care facilities, group homes, residential care facilities and adoptive or foster parents;

(f) As authorized by subsection 2 of this section;

(g) Victims of any sexual offense defined in chapter 566, which includes sexual intercourse or deviate sexual intercourse, as an element of the crime or to a victim of a section 545.940** offense, in which the court, for good cause shown, orders the defendant to be tested for HIV, hepatitis B, hepatitis C, syphilis, gonorrhea, or chlamydia, once the charge is filed. Prosecuting attorneys or circuit attorneys, or the department of health and senior services may release information to such victims;

(h) Any individual who has tested positive or false positive to HIV, hepatitis B, hepatitis C, syphilis, gonorrhea, or chlamydia, may request copies of any and all test results relating to said infections.

(2) Further disclosure by public employees shall be governed by subsections 2 and 3 of this section;

(3) Disclosure by a public employee or any other person in violation of this section may be subject to civil actions brought under subsection 6 of this section, unless otherwise required by chapter 330, 332, 334, or 335, pursuant to discipline taken by a state licensing board.

2. (1) Unless the person acted in bad faith or with conscious disregard, no person shall be liable for violating any duty or right of confidentiality established by law for disclosing the results of an individual's HIV testing:

(a) To the department of health and senior services;

(b) To health care personnel working directly with the infected individual who have a reasonable need to know the results for the purpose of providing direct patient health care;

(c) Pursuant to the written authorization of the subject of the test result or results;

(d) To the spouse of the subject of the test result or results;

(e) To the subject of the test result or results;

(f) To the parent or legal guardian or custodian of the subject of the testing, if he is an unemancipated minor;

(g) To the victim of any sexual offense defined in chapter 566, which includes sexual intercourse or deviate sexual intercourse, as an element of the crime or to a victim of a section 545.940** offense, in which the court, for good cause shown, orders the defendant to be tested for HIV, B, hepatitis C, syphilis, gonorrhea, or chlamydia, once the charge is filed;

(h) To employees of a state licensing board in the execution of their duties under chapter 330, 332, 334, or 335 pursuant to discipline taken by a state licensing board;

­­

­

(2) Paragraphs (b) and (d) of subdivision (1) of this subsection shall not be construed in any court to impose any duty on a person to disclose the results of an individual's HIV testing to a spouse or health care professional or other potentially exposed person, parent or guardian;

(3) No person to whom the results of an individual's HIV testing has been disclosed pursuant to paragraphs (b) and (c) of subdivision (1) of this subsection shall further disclose such results; except that prosecuting attorneys or circuit attorneys may disclose such information to defense attorneys defending actions pursuant to section 191.677 or 567.020 under the rules of discovery, or jurors or court personnel hearing cases pursuant to section 191.677 or 567.020. Such information shall not be used or disclosed for any other purpose;

(4) When the results of HIV testing, disclosed pursuant to paragraph (b) of subdivision (1) of this subsection, are included in the medical record of the patient who is subject to the test, the inclusion is not a disclosure for purposes of such paragraph so long as such medical record is afforded the same confidentiality protection afforded other medical records.

3. All communications between the subject of HIV testing and a physician, hospital, or other person authorized by the department of health and senior services who performs or conducts HIV sampling shall be privileged communications.

4. The identity of any individual participating in a research project approved by an institutional review board shall not be reported to the department of health and senior services by the physician conducting the research project.

5. The subject of HIV testing who is found to have HIV infection and is aware of his or her HIV status shall disclose such information to any health care professional from whom such person receives health care services. Said notification shall be made prior to receiving services from such health care professional if the HIV-infected person is medically capable of conveying that information or as soon as he or she becomes capable of conveying that information.

6. Any individual aggrieved by a violation of this section or regulations promulgated by the department of health and senior services may bring a civil action for damages. If it is found in a civil action that:

(1) A person has negligently violated this section, the person is liable, for each violation, for:

(a) The greater of actual damages or liquidated damages of one thousand dollars; and

(b) Court costs and reasonable attorney's fees incurred by the person bringing the action; and

(c) Such other relief, including injunctive relief, as the court may deem appropriate; or

(2) A person has willfully or intentionally or recklessly violated this section, the person is liable, for each violation, for:

(a) The greater of actual damages or liquidated damages of five thousand dollars; and

(b) Exemplary damages; and

(c) Court costs and reasonable attorney's fees incurred by the person bringing the action; and

(d) Such other relief, including injunctive relief, as the court may deem appropriate.

7. No civil liability shall accrue to any health care provider as a result of making a good faith report to the department of health and senior services about a person reasonably believed to be infected with HIV, or cooperating in good faith with the department in an investigation determining whether a court order directing an individual to undergo HIV testing will be sought, or in participating in good faith in any judicial proceeding resulting from such a report or investigations; and any person making such a report, or cooperating with such an investigation or participating in such a judicial proceeding, shall be immune from civil liability as a result of such actions so long as taken in good faith.

(L. 1988 H.B. 1151 & 1044 § 3, A.L. 1992 S.B. 511 & 556 merged with S.B. 638, A.L. 1993 S.B. 233, A.L. 1996 S.B. 858, A.L. 1999 H.B. 191, A.L. 2002 H.B. 1756)

*....* These words appear twice in original rolls.

**Section 566.135 was transferred to section 545.940 by S.B. 491, 2014, effective 1-01-17.

(1998) Prosecutors, judges and juries are public employees with a need to know for prosecutions pursuant to section 191.677. State v. Mahan, 971 S.W.2d 307 (Mo.banc).



Section 191.657 Disclosure of confidential HIV information, by court order, only to certain persons, procedure, when.

Effective 28 Aug 1999

Title XII PUBLIC HEALTH AND WELFARE

191.657. Disclosure of confidential HIV information, by court order, only to certain persons, procedure, when. — 1. No court shall issue an order for the disclosure of confidential HIV-related information, except a court of record of competent jurisdiction in accordance with the provisions of this section.

2. Pursuant to section 191.656, a court may grant an order for disclosure of confidential HIV-related information to peace officers, the attorney general or any assistant attorneys general acting on his or her behalf, and prosecuting attorneys upon an application showing:

(1) A compelling need for disclosure of the information for the adjudication of a criminal or civil proceeding;

(2) A clear and imminent danger to an individual whose life or health may unknowingly be at significant risk as a result of contact with the individual to whom the information pertains;

(3) Upon application of a state, county or local health officer, a clear and imminent danger to the public health; or

(4) That the applicant is lawfully entitled to the disclosure and the disclosure is consistent with the provisions of this section.

3. Upon receiving an application for an order authorizing disclosure pursuant to this section, the court shall enter an order directing that all pleadings, papers, affidavits, judgments, orders of the court, briefs and memoranda of law which are part of the application or the decision thereon, be sealed and not made available to any person, except to the extent necessary to conduct any proceedings in connection with the determination of whether to grant or deny the application, including any appeal. Such an order shall further direct that all subsequent proceedings in connection with the application shall be conducted in camera, and, where appropriate to prevent the unauthorized disclosure of confidential HIV-related information, that any pleadings, papers, affidavits, judgments, orders of the court, briefs and memoranda of law which are part of the application or the decision thereon not state the name of the individual concerning whom confidential HIV-related information is sought.

4. (1) The individual concerning whom confidential HIV-related information is sought and any person holding records concerning confidential HIV-related information from whom disclosure is sought shall be given adequate notice of such application in a manner which will not disclose to any other person the identity of the individual, and shall be afforded an opportunity to file a written response to the application, or to appear in person for the limited purpose of providing evidence on the statutory criteria for the issuance of an order pursuant to this section.

(2) The court may grant an order without such notice and opportunity to be heard, where an ex parte application by a state, county, or local health officer shows that a clear and imminent danger to an individual, whose life or health may unknowingly be at risk, requires an immediate order.

(3) Service of a subpoena shall not be subject to this subdivision.

5. In assessing compelling need and clear and imminent danger, the court shall provide written findings of fact, including scientific or medical findings, citing specific evidence in the record which supports each finding, and shall weigh the need for disclosure against the privacy interest of the protected individual and the public interest which may be disserved by disclosure which deters future testing or treatment or which may lead to discrimination.

6. An order authorizing disclosure of confidential HIV-related information shall:

(1) Limit disclosure to that information which is necessary to fulfill the purpose for which the order is granted; and

(2) Limit disclosure to those persons whose need for the information is the basis for the order, and specifically prohibit redisclosure by such persons to any other persons, whether or not they are parties to the action; and

(3) To the extent possible consistent with this section, conform to the provisions of this section; and

(4) Include such other measures as the court deems necessary to limit any disclosures not authorized by its order.

(L. 1999 H.B. 191)



Section 191.658 HIV infection status disclosure by department of health and senior services to exposed health workers or law enforcement officers, when, violation, penalty.

Effective 28 Aug 1999

Title XII PUBLIC HEALTH AND WELFARE

191.658. HIV infection status disclosure by department of health and senior services to exposed health workers or law enforcement officers, when, violation, penalty. — 1. As used in this section, the following terms shall mean:

(1) "Disclose", to disclose, release, transfer, disseminate or otherwise communicate all or any part of any record orally, in writing or by electronic means to any person or entity;

(2) "Health care practitioner", any licensed physician, nurse practitioner or physician's assistant;

(3) "HIV", the human immunodeficiency virus that causes acquired immunodeficiency syndrome;

(4) "HIV infection", the pathological state of the human body in response to HIV;

(5) "Medically significant exposure", a puncture through or laceration of the skin, or contact of mucous membrane or nonintact skin with blood, tissue, wound exudate or other body fluids, including semen, vaginal secretions, cerebrospinal fluid, synovial fluid, pleural fluid, peritoneal fluid, pericardial fluid, amniotic fluid or any body fluid containing visible blood, or contact of intact skin with any such body fluids when the duration of contact is prolonged or involves an extensive area of skin;

(6) "Person", private individuals, private or public bodies politic, and corporations, partnerships, trusts, and unincorporated associations and their officers, directors, agents or employees;

(7) "Source individual", the person who is the source of the blood or other body fluids to which medically significant exposure occurred.

2. A health care practitioner providing medical treatment for a health care worker or law enforcement officer because of a medically significant exposure to blood or other body fluids that occurred in the course of the worker's or officer's employment may request from the department of health and senior services information regarding the HIV infection status of the source individual. The department of health and senior services may disclose to the health care practitioner the HIV infection status of the source individual if such information is on file with the department.

3. The health care practitioner shall disclose the HIV infection status of the source individual to the exposed health care worker or law enforcement officer if, in the professional judgment of the health care practitioner, such disclosure is necessary to assure adherence to a prescribed treatment regimen.

4. No person to whom information about an individual's HIV infection has been disclosed pursuant to this section shall further disclose such results.

5. Any person who knowingly releases information in violation of this section is guilty of a class A misdemeanor.

(L. 1999 H.B. 271 § 1)



Section 191.659 Department of corrections, HIV and infectious diseases testing without right of refusal — exception — minors victim of sexual assault, testing, notice to parents or custodians required.

Effective 28 Aug 2003

Title XII PUBLIC HEALTH AND WELFARE

191.659. Department of corrections, HIV and infectious diseases testing without right of refusal — exception — minors victim of sexual assault, testing, notice to parents or custodians required. — 1. Except as provided in subsection 2 of this section, all individuals who are delivered to the department of corrections and all individuals who are released or discharged from any correctional facility operated by the department of corrections, before such individuals are released or discharged, shall undergo HIV and tuberculosis testing without the right of refusal. In addition, the department of corrections may perform or conduct infectious disease testing on offenders without the right of refusal.

2. The department of corrections shall not perform HIV testing on an individual delivered to the department if similar HIV testing has been performed on the individual subsequent to trial and if the department is able to obtain the results of the prior HIV test.

3. The department shall inform the victim of any sexual offense defined in chapter 566, which includes sexual intercourse or deviate sexual intercourse as an element of the crime, of any confirmed positive results of HIV testing performed on an offender within the custody of the department. If the victim is an unemancipated minor, the department shall also inform the minor's parents or custodian, if any.

(L. 1988 H.B. 1151 & 1044 § 4, A.L. 1990 H.B. 974, A.L. 1992 S.B. 638, A.L. 1999 H.B. 358, A.L. 2002 H.B. 1756, A.L. 2003 H.B. 477)



Section 191.662 Department of mental health, permissive HIV testing without right of refusal, when — results of testing not to be reported to department of health and senior services, when.

Effective 01 Jun 1988, see footnote

Title XII PUBLIC HEALTH AND WELFARE

191.662. Department of mental health, permissive HIV testing without right of refusal, when — results of testing not to be reported to department of health and senior services, when. — 1. The department of mental health may perform or conduct HIV testing or HIV sampling without the right of refusal on:

(1) Any individual participating in a methadone treatment program for the treatment of intravenous drug abuse and who has refused to undergo such testing whenever there are reasonable grounds to believe that the individual is infected with HIV and is a reasonable health threat to others;

(2) Any individual under the care and custody of the department of mental health who has refused to undergo testing whenever there are reasonable grounds to believe that the individual is infected with HIV and is a reasonable health threat to others, unless such testing is otherwise prohibited by law.

2. The department of mental health shall not report to the department of health and senior services the identity of any individual for whom HIV testing pursuant to this section confirms HIV infection if such reporting is prohibited by federal law or regulation.

(L. 1988 H.B. 1151 & 1044 § 5)

Effective 6-1-88



Section 191.663 HIV testing, defined — court order to test certain sexual offenders — costs — bond — disclosure of results of test — parents of unemancipated minor informed, when.

Effective 28 Aug 1999

Title XII PUBLIC HEALTH AND WELFARE

191.663. HIV testing, defined — court order to test certain sexual offenders — costs — bond — disclosure of results of test — parents of unemancipated minor informed, when. — 1. As used in this section and section 191.659, the term "HIV testing" means serological test or other test upon a biological specimen to determine the presence of the human immunodeficiency virus that causes acquired immunodeficiency syndrome or its antibodies in the specimen.

2. Any person who is convicted or who pleads guilty or nolo contendere to any sexual offense defined in chapter 566 or any juvenile who is adjudicated pursuant to subsection 3 of section 211.181 for an offense which would have been a sexual offense defined in chapter 566 if committed by an adult, which includes, in accordance with subsection (f) of 42 U.S.C. 3756, a sexual act as defined in subparagraphs (A) and (B) of paragraph (2) of 18 U.S.C. 2245 as an element of the offense, shall be ordered by the court to undergo HIV testing prior to incarceration without the right of refusal.

3. Costs of such HIV testing shall be taxed to the defendant as costs in the criminal proceeding. Such testing costs may be retained by the court from the bond filed by the defendant pursuant to subsection 4 of this section. Costs of such HIV testing for juveniles may be collected as provided for in section 211.281.

4. Any defendant charged in a court of general jurisdiction with a sexual offense defined in chapter 566 which includes, in accordance with subsection (f) of 42 U.S.C. 3756, a sexual act as defined in subparagraphs (A) and (B) of paragraph (2) of 18 U.S.C. 2245 as an element of the crime, shall be required to post a minimum bond amount for his or her release prior to trial. The minimum bond amount shall be sufficient to cover the cost of any post-trial HIV testing ordered by the court.

5. Notwithstanding any provision of section 191.656, or any other law to the contrary, the victim of any crime defined in chapter 566 which includes, in accordance with subsection (f) of 42 U.S.C. 3756, a sexual act as defined in subparagraphs (A) and (B) of paragraph (2) of 18 U.S.C. 2245 as an element, shall have a right to access to the results of any HIV testing performed pursuant to the provisions of this section, and the victim shall be informed of any confirmed positive results of the HIV testing. If the victim is an unemancipated minor, the minor's parents or custodian, if any, shall also be informed. The administrator of the jail or correctional facility in which the defendant is confined shall also have access to the test results.

(L. 1990 H.B. 974, A.L. 1992 S.B. 638, A.L. 1993 H.B. 233, A.L. 1996 S.B. 858, A.L. 1999 H.B. 358)



Section 191.665 Discrimination prohibited, exceptions.

Effective 01 Jun 1988, see footnote

Title XII PUBLIC HEALTH AND WELFARE

191.665. Discrimination prohibited, exceptions. — 1. Provisions of chapter 213 shall apply to individuals with HIV infection, acquired immunodeficiency syndrome and acquired immunodeficiency syndrome-related complex; provided that such protection shall not include an individual who has a currently contagious disease or infection and who, by reason of such disease or infection, would constitute a direct threat to the health or safety of other individuals or who, by reason of the currently contagious disease or infection, is unable to perform the duties of their employment.

2. Subsection 1 of this section shall not be construed to mean that any action taken by the Missouri commission on human rights prior to June 1, 1988, concerning discrimination against any individual on the basis that such individual has HIV infection or is perceived to have HIV infection to be an improper exercise of authority by the commission.

(L. 1988 H.B. 1151 & 1044 § 6)

Effective 6-1-88



Section 191.668 Department of health and senior services and department of elementary and secondary education to prepare education programs, contents.

Effective 01 Jun 1988, see footnote

Title XII PUBLIC HEALTH AND WELFARE

191.668. Department of health and senior services and department of elementary and secondary education to prepare education programs, contents. — 1. The department of health and senior services shall prepare public education and awareness plans and programs for the general public, and the department of elementary and secondary education shall prepare educational programs for public schools, regarding means of transmission and prevention and treatment of the HIV virus. The plans and programs shall include, but not be limited to:

(1) Medically correct, age specific, transmission and prevention programs for use at the discretion of the public schools beginning with students at the sixth grade level. The educational programs shall stress moral responsibility in and restraint from sexual activity and avoidance of controlled substance use whereby HIV can be transmitted;

(2) Risk reduction programs for specific populations at high risk of HIV infection;

(3) Educational programs on transmission and prevention of HIV infection in the workplace for use by employers;

(4) Personal protection procedures for use by health care providers and others in close contact with potentially infected individuals;

(5) General public information programs and circulars containing factual information that will allow the public at large to assess its risk and develop informed individual judgment and behavior. The department shall prepare for free distribution among the residents of the state printed information concerning the means of transmission of the HIV virus, the dangers from HIV infection, means of prevention, and the necessity for testing; and

(6) Develop presentations for community service and school organizations describing the medical and psychosocial aspects of HIV infection, including information on how infection is transmitted and can be prevented.

2. None of the plans, programs or printed information prepared or provided under this section shall promote behavior that is an offense in violation of chapter 566 concerning sexual offenses; is an offense involving the use of a controlled substance as defined in chapter 195; is an offense in violation of section 568.020 concerning incest; or is an offense in violation of any city, county or state law prohibiting prostitution or patronizing prostitution.

(L. 1988 H.B. 1151 & 1044 § 7)

Effective 6-1-88



Section 191.671 Insurance companies, HMOs or health service corporations, HIV testing by, regulation by department — disclosure of test results, confidentiality.

Effective 01 Jun 1988, see footnote

Title XII PUBLIC HEALTH AND WELFARE

191.671. Insurance companies, HMOs or health service corporations, HIV testing by, regulation by department — disclosure of test results, confidentiality. — 1. No other section of this act* shall apply to any insurer, health services corporation, or health maintenance organization licensed by the department of insurance, financial institutions and professional registration which conducts HIV testing only for the purposes of assessing a person's fitness for insurance coverage offered by such insurer, health services corporation, or health maintenance corporation, except that nothing in this section shall be construed to exempt any insurer, health services corporation or health maintenance organization in their capacity as employers from the provisions of section 191.665 relating to employment practices.

2. Upon renewal of any individual or group insurance policy, subscriber contractor health maintenance organization contract covering medical expenses, no insurer, health services corporation or health maintenance organization shall deny or alter coverage to any previously covered individual who has been diagnosed as having HIV infection or any HIV-related condition during the previous policy or contract period only because of such diagnosis, nor shall any such insurer, health services corporation or health maintenance organization exclude coverage for treatment of such infection or condition with respect to any such individual.

3. The director of the department of insurance, financial institutions and professional registration shall establish by regulation standards for the use of HIV testing by insurers, health services corporations and health maintenance organizations.

4. A laboratory certified by the U.S. Department of Health and Human Services under the Clinical Laboratory Improvement Act of 1967, permitting testing of specimens obtained in interstate commerce, and which subjects itself to ongoing proficiency testing by the College of American Pathologists, the American Association of Bio Analysts, or an equivalent program approved by the Centers for Disease Control shall be authorized to perform or conduct HIV testing for an insurer, health services corporation or health maintenance organization pursuant to this section.

5. The result or results of HIV testing of an applicant for insurance coverage shall not be disclosed by an insurer, health services corporation or health maintenance organization, except as specifically authorized by such applicant in writing. Such result or results shall, however, be disclosed to a physician designated by the subject of the test. If there is no physician designated, the insurer, health services corporation, or health maintenance organization shall disclose the identity of individuals residing in Missouri having a confirmed positive HIV test result to the department of health and senior services. Provided, further, that no such insurer, health services corporation or health maintenance organization shall be liable for violating any duty or right of confidentiality established by law for disclosing such identity of individuals having a confirmed positive HIV test result to the department of health and senior services. Such disclosure shall be in a manner that ensures confidentiality. Disclosure of test results in violation of this section shall constitute a violation of sections 375.930 to 375.948 regulating trade practices in the business of insurance. Nothing in this subsection shall be construed to foreclose any remedies existing on June 1, 1988.

(L. 1988 H.B. 1151 & 1044 § 8)

Effective 6-1-88

*"This act" (H.B. 1151 & 1044, 1988) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 191.674 Court-ordered HIV testing without right of refusal, department of health and senior services may seek, when — court record closed, proceeding to be in camera, when.

Effective 01 Jun 1988, see footnote

Title XII PUBLIC HEALTH AND WELFARE

191.674. Court-ordered HIV testing without right of refusal, department of health and senior services may seek, when — court record closed, proceeding to be in camera, when. — 1. The department of health and senior services may seek in its own name in a court of competent jurisdiction a court order directing an individual to undergo HIV testing without the right of refusal after reasonable efforts have been made by the department to obtain informed consent to HIV testing. The court shall grant such order whenever there are reasonable grounds to believe that an individual is infected with HIV and there is clear and convincing evidence of a serious and present health threat to others posed by the individual if infected.

2. The record of any suit filed pursuant to this section shall be closed to the public and, at the request of the individual, any hearing shall be held in camera.

(L. 1988 H.B. 1151 & 1044 § 9)

Effective 6-1-88



Section 191.677 Prohibited acts, criminal penalties.

Effective 28 Aug 2002

Title XII PUBLIC HEALTH AND WELFARE

191.677. Prohibited acts, criminal penalties. — 1. It shall be unlawful for any individual knowingly infected with HIV to:

(1) Be or attempt to be a blood, blood products, organ, sperm or tissue donor except as deemed necessary for medical research;

(2) Act in a reckless manner by exposing another person to HIV without the knowledge and consent of that person to be exposed to HIV, in one of the following manners:

(a) Through contact with blood, semen or vaginal secretions in the course of oral, anal or vaginal sexual intercourse; or

(b) By the sharing of needles; or

(c) By biting another person or purposely acting in any other manner which causes the HIV-infected person's semen, vaginal secretions, or blood to come into contact with the mucous membranes or nonintact skin of another person.

­­

­

a. The HIV-infected person knew of such infection before engaging in sexual activity with another person, sharing needles with another person, biting another person, or purposely causing his or her semen, vaginal secretions, or blood to come into contact with the mucous membranes or nonintact skin of another person, and such other person is unaware of the HIV-infected person's condition or does not consent to contact with blood, semen or vaginal fluid in the course of such activities;

b. The HIV-infected person has subsequently been infected with and tested positive to primary and secondary syphilis, or gonorrhea, or chlamydia; or

c. Another person provides evidence of sexual contact with the HIV-infected person after a diagnosis of an HIV status.

2. Violation of the provisions of subdivision (1) or (2) of subsection 1 of this section is a class B felony unless the victim contracts HIV from the contact in which case it is a class A felony.

3. The department of health and senior services or local law enforcement agency, victim or others may file a complaint with the prosecuting attorney or circuit attorney of a court of competent jurisdiction alleging that a person has violated a provision of subsection 1 of this section. The department of health and senior services shall assist the prosecutor or circuit attorney in preparing such case, and upon request, turn over to peace officers, police officers, the prosecuting attorney or circuit attorney, or the attorney general records concerning that person's HIV-infected status, testing information, counseling received, and the identity and available contact information for individuals with whom that person had sexual intercourse or deviate sexual intercourse and those individuals' test results.

4. The use of condoms is not a defense to a violation of paragraph (a) of subdivision (2) of subsection 1 of this section.

(L. 1988 H.B. 1151 & 1044 § 10, A.L. 1997 S.B. 347, A.L. 2002 H.B. 1756)

(2016) Section's burden on speech is incidental to the conduct sought to be prohibited and does not violate constitutional provisions protecting freedom of speech. State v. S.F., 483 S.W.3d 385 (Mo.).



Section 191.680 Maintaining a nuisance, abatement to be ordered, when.

Effective 28 Aug 2002

Title XII PUBLIC HEALTH AND WELFARE

191.680. Maintaining a nuisance, abatement to be ordered, when. — 1. Any person who shall erect, establish, continue, maintain, use, own, or lease any building, structure, or place used for the purpose of lewdness, assignation, or illegal purpose involving sexual or other contact through which transmission of HIV infection can occur is guilty of maintaining a nuisance.

2. The building, structure, or place, or the ground itself, in or upon which any such lewdness, assignation, or illegal purpose is conducted, permitted, carried on, continued, or exists, and the furniture, fixtures, musical instruments, and movable property used in conducting or maintaining such nuisance, are hereby declared to be a nuisance and shall be enjoined and abated as provided in subsection 3 of this section.

3. If the existence of a nuisance is admitted or established in an action pursuant to this section or in a criminal proceeding in any court, an order of abatement shall be entered as part of the judgment in the case. The order shall direct the effectual closing of the business for any purpose, and so keeping it closed for a period of one year.

4. The department of health and senior services, a county prosecutor, or a circuit attorney shall file suit in its own name in any court of competent jurisdiction to enforce the provisions of this section.

(L. 1988 H.B. 1151 & 1044 § 14, A.L. 2002 S.B. 1102)



Section 191.683 Reports to general assembly by department of health and senior services.

Effective 01 Jun 1988, see footnote

Title XII PUBLIC HEALTH AND WELFARE

191.683. Reports to general assembly by department of health and senior services. — The department of health and senior services shall regularly report to the appropriate committees of both houses of the general assembly:

(1) The number of individuals with HIV infection for whom a health care plan has been developed detailing the form and impact of such health care plans in a manner that does not identify or provide identifying characteristics of an individual infected with HIV;

(2) The nature and extent to which the department has utilized judicial proceedings in a manner that does not identify or provide identifying characteristics of any individual subject to such proceedings;

(3) The form and extent of the handling of federal funds available to the department of health and senior services for disbursement;

(4) The form and extent of programs and efforts funded by state funds; and

(5) Any other information such committees shall seek.

(L. 1988 H.B. 1151 & 1044 § 11)

Effective 6-1-88



Section 191.686 Anonymous testing sites in central Missouri, Kansas City, Springfield and St. Louis — reports of results, use of coded system — contact notification required, when.

Effective 28 Aug 1999

Title XII PUBLIC HEALTH AND WELFARE

191.686. Anonymous testing sites in central Missouri, Kansas City, Springfield and St. Louis — reports of results, use of coded system — contact notification required, when. — 1. The department of health and senior services shall designate one HIV testing site in the St. Louis area, one in the Kansas City area, one in the central Missouri area and one in the Springfield area where those persons not required to undergo HIV testing without the right of refusal may be tested anonymously.

2. All physicians, hospitals, or other persons authorized by the department of health and senior services who perform or conduct HIV sampling may refuse to perform or conduct anonymous HIV sampling for an individual and may refer such person to the designated HIV testing sites.

3. A coded system that does not link individual identity with the request or result shall be used to report the results of such testing to the department of health and senior services.

4. All designated HIV testing sites shall be required to initiate contact notification when submitting test results to individuals who request anonymous testing and who test positive for HIV infection.

(L. 1988 H.B. 1151 & 1044 § 13, A.L. 1996 S.B. 858, A.L. 1999 H.B. 607)



Section 191.689 Schools to be given notice of identity of child with HIV infection, when, by whom — identity of infected child may be released to whom by school.

Effective 01 Jun 1988, see footnote

Title XII PUBLIC HEALTH AND WELFARE

191.689. Schools to be given notice of identity of child with HIV infection, when, by whom — identity of infected child may be released to whom by school. — 1. Only after a school has adopted a policy consistent with recommendations of the Centers for Disease Control on school children who test positive for HIV shall the department of health and senior services give prompt and confidential notice of the identity of any child reported to the department to have HIV infection and the parent or guardian of any child confirmed by the department of health and senior services standards to have HIV infection shall also give prompt and confidential notice of the identity of such child to the superintendent of the school district in which the child resides, and if the child attends a nonpublic elementary or secondary school, to the chief administrative officer of such school.

2. The superintendent or chief administrative officer may disclose the identity of an infected child to those persons:

(1) Who are designated by the school district to determine the fitness of an individual to attend school; and

(2) Who have a reasonable need to know the identity of the child in order to provide proper health care.

(L. 1988 H.B. 1151 & 1044 § 15)

Effective 6-1-88



Section 191.692 Premarital HIV testing, rulemaking authorized, when.

Effective 01 Jun 1988, see footnote

Title XII PUBLIC HEALTH AND WELFARE

191.692. Premarital HIV testing, rulemaking authorized, when. — The department of health and senior services may promulgate rules providing for mandatory premarital HIV testing if the Centers for Disease Control so indicates.

(L. 1988 H.B. 1151 & 1044 § 12)

Effective 6-1-88



Section 191.694 Infection control procedures — requirements and training for health care facilities and professionals.

Effective 28 Aug 1992

Title XII PUBLIC HEALTH AND WELFARE

191.694. Infection control procedures — requirements and training for health care facilities and professionals. — 1. All health care professionals and health care facilities shall adhere to universal precautions, as defined by the Centers for Disease Control of the United States Public Health Service, including the appropriate use of hand washing, protective barriers, and care in the use and disposal of needles and other sharp instruments, to minimize the risk of transmission of HIV, HBV and other blood-borne infections to patients. Health care professionals and health care facilities shall comply with current guidelines, established by the Centers for Disease Control, for disinfection and sterilization of reusable devices used in invasive procedures.

2. Health care professionals who have exudative lesions or weeping dermatitis of the hands, forearms, or other locations that may contact patients, particularly on exposed areas such as hands or forearms, shall refrain from performing all invasive procedures, and from handling patient-care equipment and devices used in performing invasive procedures until the condition resolves.

3. As a condition for renewal of a certificate of registration or authority, permit, or license, all health care facilities shall provide satisfactory evidence that periodic training in infection control procedures, including universal precautions, is provided to all personnel who perform patient care services at or from such facilities. Regulations for such training shall be promulgated by the state regulatory authorities or bodies responsible for licensing the respective health care facilities.

4. All health care professionals who perform invasive procedures shall receive training on infection control procedures relevant to HIV and related diseases, including universal precautions and prevention of percutaneous injuries, appropriate for their specialty and approved by the department of health and senior services. The department of health and senior services, in cooperation with appropriate state regulatory authorities responsible for licensing the respective health care professionals and in cooperation with professional societies, shall develop regulations for such training. The requirements set forth in this subsection shall be deemed satisfied if the health care professional completes the training provided in accordance with the provisions of subsection 3 of this section.

(L. 1992 S.B. 511 & 556 § 191.694 subsecs. 1 to 4)



Section 191.695 Rulemaking authority, department of health and senior services — procedure.

Effective 28 Aug 1995

Title XII PUBLIC HEALTH AND WELFARE

191.695. Rulemaking authority, department of health and senior services — procedure. — No rule or portion of a rule promulgated under the authority of sections 191.650 to 191.700 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1988 H.B. 1151 & 1044 § 17, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 191.699 Disciplinary action for health care professionals who discriminate or require HIV testing before treatment.

Effective 28 Aug 1992

Title XII PUBLIC HEALTH AND WELFARE

191.699. Disciplinary action for health care professionals who discriminate or require HIV testing before treatment. — Any health care professional who, after disclosure has been made by a patient of HIV infection, discriminates against the patient on the basis of that HIV infection or who, prior to such disclosure, makes HIV testing a condition of treatment shall be subject to administrative disciplinary action for violation of a professional trust or confidence or the commission of an act of unprofessional conduct as those terms are used in sections 330.160, 332.321, 334.100, and 335.066.

(L. 1992 S.B. 511 & 556 § 191.694 subsec. 5)



Section 191.700 Testing of all health care professionals not justified — voluntary and confidential evaluation of infected professional, procedure — expert review panel qualifications, powers and duties, practice restrictions, when — health care facilities informed only of restrictions — violations, complaints made to appropriate boards.

Effective 28 Aug 1992

Title XII PUBLIC HEALTH AND WELFARE

191.700. Testing of all health care professionals not justified — voluntary and confidential evaluation of infected professional, procedure — expert review panel qualifications, powers and duties, practice restrictions, when — health care facilities informed only of restrictions — violations, complaints made to appropriate boards. — 1. The current assessment by the Centers for Disease Control of the risk that infected health care professionals will transmit HIV or HBV to patients during invasive procedures does not justify mandatory testing to detect infection with those viruses. Health care professionals who perform invasive procedures are advised, however, to know their HIV antibody status and their hepatitis B antigen status.

2. (1) The department of health and senior services shall establish and oversee a voluntary evaluation process for health care professionals infected with HIV or HBV who perform invasive procedures. This evaluation process may be accessed directly by an infected health care professional, or by the director of a health care facility with the consent of the infected health care professional and after consultation with his private physician.

(2) The confidential and individualized evaluation shall be conducted by an expert review panel appointed by the department of health and senior services. Each panel shall include at least such individuals as:

(a) The health care professional's private physician;

(b) An infectious disease specialist with expertise in the epidemiology of HIV and HBV transmission who is not involved in the care of the health care professional;

(c) A health care professional with expertise in the procedures performed by the infected health care professional; and

(d) A state or local public health official.

(3) The department of health and senior services, in cooperation with appropriate state regulatory authorities or bodies responsible for licensing the respective health care professionals and with professional societies, shall develop uniform evaluation criteria which shall be used in determining whether, and under what circumstances, any restrictions or limitations should be placed on an individual health care professional's medical practice. These criteria shall, consistent with guidelines from the Centers for Disease Control, include at least the following inquiries:

(a) Whether the health care professional performs procedures in which injury could result in that individual's blood contamination of a patient's body cavity, subcutaneous tissues, or mucous membranes;

(b) The nature of the invasive procedures performed by the health care professional and the techniques used, skill and experience, and compliance with infection control practices demonstrated by that individual; and

(c) Whether the presence of physical or mental impairments may interfere with the health care professional's ability to perform such invasive procedures safely.

(4) (a) The individualized evaluation and the recommendations of the panel shall be based on the premise that HIV or HBV infection alone does not justify limiting the health care professional's duties.

(b) The panel may determine which procedures the health care professional may or may not perform, or perform with modifications. If the panel is uncertain about whether a procedure may pose some risk of HIV or HBV transmission, it may recommend that such procedures be performed only after the patients have been informed of the health care professional's infection status.

(5) (a) Information obtained during the evaluation process shall be confidential and shall not be disclosed except to health care facilities where the health care professional provides patient care. The department of health and senior services may only notify or disclose to such facilities the practice restrictions and limitations imposed on the health care professional. Such restrictions and limitations shall be disclosed only to those employed by such health care facilities who have a reasonable need to know the information.

(b) Practice restrictions or limitations recommended by the department of health and senior services shall be monitored by the health care facilities in which the infected health care professional is employed. If practice restrictions or limitations are placed on community based health care professionals, periodic monitoring to ensure compliance shall be performed by the department of health and senior services.

(c) Health care professionals whose practices are restricted or limited because of their HIV or HBV infection status shall, whenever possible, be provided opportunities to continue appropriate patient care activities.

(d) Health care facilities regulated under sections 197.010 to 197.120 may maintain or establish peer review panels that operate under the regulations developed by the department of health and senior services and the recommendations of the Centers for Disease Control of the United States Public Health Service.

(e) Any violation of practice restrictions or limitations by a health care professional shall constitute either an act violative of professional trust and confidence, or failure or refusal to properly guard against contagious infections or communicable diseases or the spread thereof, or both, as these terms are used in sections 330.160, 332.321, 334.100, and 335.066. Complaints of possible violations of practice restrictions or limitations may be made to the appropriate state board, as provided under chapter 330, chapter 332, chapter 334, or chapter 335.

3. The department of health and senior services shall, from time to time, review established standards for preventing the transmission of HIV or HBV from health care professionals to patients and, consistent with current medical knowledge and revised or updated guidelines from the Centers for Disease Control, modify existing standards and require additional minimum standards, as appropriate.

4. Notwithstanding the provisions of sections 191.650 to 191.698, the department of health and senior services may exercise the general authority and power under section 192.020 to intervene in instances where there is reason to believe that a health care professional is practicing in a manner that creates a grave and unjustifiable risk of injury to others.

(L. 1992 S.B. 511 & 556 § 191.694 subsecs. 6 to 9)



Section 191.703 Death of patient with infectious or contagious disease, notification to funeral director or coroner.

Effective 28 Aug 1993

Title XII PUBLIC HEALTH AND WELFARE

191.703. Death of patient with infectious or contagious disease, notification to funeral director or coroner. — A licensed health care facility that treats a patient having HIV or HBV infection or any other reportable infectious or contagious disease as defined by the department of health and senior services shall notify the funeral establishment personnel, coroner or medical examiner involved of such disease prior to the removal of the patient, when deceased, from the licensed health care facility. Notification shall be conducted in a manner that protects the confidentiality of the deceased patient.

(L. 1993 S.B. 233)



Section 191.710 MO HealthNet program and SCHIPS to focus on premature infant health care.

Effective 28 Aug 2009

Title XII PUBLIC HEALTH AND WELFARE

191.710. MO HealthNet program and SCHIPS to focus on premature infant health care. — The MO HealthNet program and the health care for uninsured children program under sections 208.631 to 208.659, in consultation with statewide organizations focused on premature infant health care, shall:

(1) Examine and improve hospital discharge and follow-up care procedures for premature infants born earlier than thirty-seven weeks gestational age to ensure standardized and coordinated processes are followed as premature infants leave the hospital from either a well-baby nursery, step-down or transitional nursery, or neonatal intensive care unit and transition to follow-up care by a health care provider in the community;

(2) Urge hospitals serving infants eligible for medical assistance under the MO HealthNet and health care for uninsured children programs to report to the state the causes and incidence of all re-hospitalizations of infants born premature at earlier than thirty-seven weeks gestational age within their first six months of life; and

(3) Use guidance from the Centers for Medicare and Medicaid Services' Neonatal Outcomes Improvement Project to implement programs to improve newborn outcomes, reduce newborn health costs, and establish ongoing quality improvement for newborns.

(L. 2009 H.B. 716 § 191.1127)



Section 191.711 Education publications to be prepared, contents — distribution.

Effective 28 Aug 2009

Title XII PUBLIC HEALTH AND WELFARE

191.711. Education publications to be prepared, contents — distribution. — 1. The department of health and senior services shall, by December 31, 2009, prepare written educational publications containing information about the possible complications, proper care and support associated with newborn infants who are born premature at earlier than thirty-seven weeks gestational age. The written information, at a minimum, shall include the following:

(1) The unique health issues affecting infants born premature, such as:

(a) Increased risk of developmental problems;

(b) Nutritional challenges;

(c) Infection;

(d) Chronic lung disease (bronchopulmonary dysplasia);

(e) Vision and hearing impairment;

(f) Breathing problems;

(g) Fine motor skills;

(h) Feeding;

(i) Maintaining body temperature;

(j) Jaundice;

(k) Hyperactivity;

(l) Infant mortality as well as long-term complications associated with growth and nutrition;

(m) Reading, writing, mathematics, and speaking; and

(n) Respiratory;

(2) The proper care needs of premature infants, developmental screenings and monitoring and health care services available to premature infants through the MO HealthNet program and other public or private health programs;

(3) Methods, vaccines, and other preventative measures to protect premature infants from infectious diseases, including viral respiratory infections;

(4) The emotional and financial burdens and other challenges that parents and family members of premature infants experience and information about community resources available to support them.

2. The publications shall be written in clear language to educate parents of premature infants across a variety of socioeconomic statuses. The department may consult with community organizations that focus on premature infants or pediatric health care. The department shall update the publications every two years.

3. The department shall distribute these publications to children's health providers, maternal care providers, hospitals, public health departments, and medical organizations and encourage those organizations to provide the publications to parents or guardians of premature infants.

(L. 2009 H.B. 716 § 191.1130)



Section 191.724 Discrimination based on religious beliefs or moral convictions prohibited, health plan coverage of abortion — no mandatory employee coverage of certain procedures — attorney general to enforce — sterilization defined.

Effective 12 Sep 2012, see footnote

Title XII PUBLIC HEALTH AND WELFARE

*191.724. Discrimination based on religious beliefs or moral convictions prohibited, health plan coverage of abortion — no mandatory employee coverage of certain procedures — attorney general to enforce — sterilization defined. — 1. The rights guaranteed under this section are in addition to the rights guaranteed under section 376.805, relating to health plan coverage of abortion, and section 376.1199, relating to health plan coverage of certain obstetrical and gynecological benefits and pharmaceutical coverage.

2. No employee, self-employed person, or any other person shall be compelled to obtain coverage for, or be discriminated against or penalized for declining or refusing coverage for, abortion, contraception, or sterilization in a health plan if such items or procedures are contrary to the religious beliefs or moral convictions of such employee or person.

3. No employer, health plan provider, health plan sponsor, health care provider, or any other person or entity shall be compelled to provide coverage for, or be discriminated against or penalized for declining or refusing coverage for, abortion, contraception, or sterilization in a health plan if such items or procedures are contrary to the religious beliefs or moral convictions of such employer, health plan provider, health plan sponsor, health care provider, person, or entity.

4. No governmental entity, public official, or entity acting in a governmental capacity shall discriminate against or penalize an employee, self-employed person, employer, health plan provider, health plan sponsor, health care provider, or any other person or entity because of such employee's, self-employed person's, employer's, health plan provider's, health plan sponsor's, health care provider's, or other person's or entity's unwillingness, based on religious beliefs or moral convictions, to obtain or provide coverage for, pay for, participate in, or refer for, abortion, contraception, or sterilization in a health plan.

5. Whenever the attorney general has a reasonable cause to believe that any person or entity or group of persons or entities is being, has been, or is threatened to be denied any of the rights granted by this section or other law that protects the religious beliefs or moral convictions of such persons or entities, and such denial raises an issue of general public importance, the attorney general may bring a civil action in any appropriate state or federal court. Such complaint shall set forth the facts and request such appropriate relief, including but not limited to an application for a permanent or temporary injunction, restraining order, mandamus, an order under the federal Administrative Procedure Act, Religious Freedom Restoration Act, or other federal law, an order under section 1.302 relating to free exercise of religion, or other order against the governmental entity, public official, or entity acting in a governmental capacity responsible for such denial or threatened denial of rights, as the attorney general deems necessary to ensure the full enjoyment of the rights granted by law. Nothing contained herein shall preclude a private cause of action against a governmental entity, public official, or entity acting in a governmental capacity by any person or entity or group of persons or entities aggrieved by a violation of this section or other law that protects the religious beliefs or moral convictions of such persons or entities, or be considered a limitation on any other remedy permitted by law. A court may order any appropriate relief, including recovery of damages, payment of reasonable attorney's fees, costs, and expenses.

6. For purposes of this section, "sterilization" shall mean any elective medical procedure for which the sole purpose is to make an individual incapable of reproduction.

(L. 2012 S.B. 749)

*Effective 9-12-12. S.B. 749 was vetoed on July 12, 2012. The veto was overridden on September 12, 2012.

*Revisor's Note: Article III, Sections 29 and 32 of the Missouri Constitution, and Sections 1.130 and 21.250, RSMo, do not specifically address the effective date of a section subject to an emergency clause which is overridden by the general assembly.



Section 191.725 Physician to counsel pregnant patients on effects of cigarettes, alcohol and controlled substances — certifying form to be signed by patient on counseling — educational materials to be furnished to physicians.

Effective 01 Jul 1992, see footnote

Title XII PUBLIC HEALTH AND WELFARE

191.725. Physician to counsel pregnant patients on effects of cigarettes, alcohol and controlled substances — certifying form to be signed by patient on counseling — educational materials to be furnished to physicians. — Beginning January 1, 1992, every licensed physician who provides obstetrical or gynecological care to a pregnant woman shall counsel all patients as to the perinatal effects of smoking cigarettes, the use of alcohol and the use of any controlled substance as defined in section 195.017, schedule I, II, or III for nonmedical purposes. Such physicians shall further have all patients sign a written statement, the form of which will be prepared by the director of the department of health and senior services, certifying that such counseling has been received. All such executed statements shall be maintained as part of that patient's medical file. The director of the department of health and senior services, in cooperation with the department of mental health, division of alcohol and drug abuse, shall further provide educational materials and guidance to such physicians for the purpose of assuring accurate and appropriate patient education.

(L. 1991 S.B. 190 § 1)

Effective 7-1-92



Section 191.729 School districts to be furnished information on prenatal and postnatal effects of substances, when.

Effective 01 Jul 1992, see footnote

Title XII PUBLIC HEALTH AND WELFARE

191.729. School districts to be furnished information on prenatal and postnatal effects of substances, when. — Upon receipt of federal funds for such program, the commissioner of the department of elementary and secondary education shall develop and make available to all school districts for inclusion in their drug and alcohol education programs in grades one through twelve, age-appropriate drug education curricula concerning the physiological effects and problems before and after birth caused by the use of cigarettes, alcohol and schedules I, II and III controlled substances as listed in section 195.017.

(L. 1991 S.B. 190 § 3)

Effective 7-1-92



Section 191.731 Pregnant woman referred for substance abuse to have priority for treatment — confidentiality of records.

Effective 01 Jul 1992, see footnote

Title XII PUBLIC HEALTH AND WELFARE

191.731. Pregnant woman referred for substance abuse to have priority for treatment — confidentiality of records. — A pregnant woman referred for substance abuse treatment shall be a first-priority user of available treatment. All records and reports regarding such pregnant woman shall be kept confidential. The division of alcohol and drug abuse shall ensure that family-oriented substance abuse treatment be available, as appropriations allow. Substance abuse treatment facilities which receive public funds shall not refuse to treat women solely because they are pregnant.

(L. 1991 S.B. 190 § 4)

Effective 7-1-92



Section 191.737 Children exposed to substance abuse, referral by physician to department of health and senior services — services to be initiated within seventy-two hours — physician making referral immune from civil liability — confidentiality of report.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

191.737. Children exposed to substance abuse, referral by physician to department of health and senior services — services to be initiated within seventy-two hours — physician making referral immune from civil liability — confidentiality of report. — 1. Notwithstanding the physician-patient privilege, any physician or health care provider may refer to the department of health and senior services families in which children may have been exposed to a controlled substance listed in section 195.017, schedules I, II and III, or alcohol as evidenced by:

(1) Medical documentation of signs and symptoms consistent with controlled substances or alcohol exposure in the child at birth; or

(2) Results of a confirmed toxicology test for controlled substances performed at birth on the mother or the child; and

(3) A written assessment made or approved by a physician, health care provider, or by the children's division which documents the child as being at risk of abuse or neglect.

2. Nothing in this section shall preclude a physician or other mandated reporter from reporting abuse or neglect of a child as required pursuant to the provisions of section 210.115.

3. Upon notification pursuant to subsection 1 of this section, the department of health and senior services shall offer service coordination services to the family. The department of health and senior services shall coordinate social services, health care, mental health services, and needed education and rehabilitation services. Service coordination services shall be initiated within seventy-two hours of notification. The department of health and senior services shall notify the department of social services and the department of mental health within seventy-two hours of initial notification.

4. Any physician or health care provider complying with the provisions of this section, in good faith, shall have immunity from any civil liability that might otherwise result by reason of such actions.

5. Referral and associated documentation provided for in this section shall be confidential and shall not be used in any criminal prosecution.

(L. 1991 S.B. 190 § 7, A.L. 2014 H.B. 1299 Revision)



Section 191.739 Protective and preventive services to be provided by department of social services, duties.

Effective 01 Jul 1992, see footnote

Title XII PUBLIC HEALTH AND WELFARE

191.739. Protective and preventive services to be provided by department of social services, duties. — 1. The department of social services shall provide protective services for children that meet the criteria established in section 191.737. In addition the department of social services may provide preventive services for children that meet the criteria established in section 191.737.

2. No department shall cease providing services for any child exposed to substances as set forth in section 191.737 wherein a physician or health care provider has made or approved a written assessment which documents the child as being at risk of abuse or neglect until such physician or health care provider, or his designee, authorizes such file to be closed.

(L. 1991 S.B. 190 § 8)

Effective 7-1-92



Section 191.743 High risk pregnancies, women to be informed of available services — consent to inform department of health and senior services, forms — confidentiality — physicians not to be liable.

Effective 01 Jul 1992, see footnote

Title XII PUBLIC HEALTH AND WELFARE

191.743. High risk pregnancies, women to be informed of available services — consent to inform department of health and senior services, forms — confidentiality — physicians not to be liable. — 1. Any physician or health care provider who provides services to pregnant women shall identify all such women who are high risk pregnancies by use of protocols developed by the department of health and senior services pursuant to section 191.741. The physician or health care provider shall upon identification inform such woman of the availability of services and the option of referral to the department of health and senior services.

2. Upon consent by the woman identified as having a high risk pregnancy, the physician or health care provider shall make a report, within seventy-two hours, to the department of health and senior services on forms approved by the department of health and senior services.

3. Any physician or health care provider complying with the provisions of this section, in good faith, shall have immunity from any civil liability that might otherwise result by reason of such actions.

4. Referral and associated documentation provided for in this section shall be confidential and shall not be used in any criminal prosecution.

5. The consent required by subsection 2 of this section shall be deemed a waiver of the physician-patient privilege solely for the purpose of making the report pursuant to subsection 2 of this section.

(L. 1991 S.B. 190 § 10)

Effective 7-1-92



Section 191.748 Shaken baby syndrome video, required viewing, when.

Effective 28 Aug 2004

Title XII PUBLIC HEALTH AND WELFARE

191.748. Shaken baby syndrome video, required viewing, when. — Every hospital and any health care facility licensed in this state that provides obstetrical services shall offer to all new mothers an opportunity to view with the father and other persons of the mother's choosing a video on the dangers of shaking a baby and shaken baby syndrome before the mother's discharge from the facility. Such video shall be approved by the department of health and senior services.

(L. 2004 H.B. 1453)



Section 191.755 Department to post resources on website, content.

Effective 28 Aug 2011

Title XII PUBLIC HEALTH AND WELFARE

191.755. Department to post resources on website, content. — The director of the department of health and senior services shall make publicly available, by posting on the department's website, resources relating to umbilical cord blood that have been developed by the Parent's Guide to Cord Blood Foundation, or a successor organization, which includes the following information:

(1) An explanation of the potential value and uses of umbilical cord blood, including cord blood cells and stem cells, for individuals who are or are not biologically related to a mother or her newborn child;

(2) An explanation of the differences between using one's own blood cord cells and using related or unrelated cord blood stem cells in the treatment of disease;

(3) An explanation of the differences between public and private umbilical cord blood banking;

(4) The options available to a mother relating to stem cells that are contained in the umbilical cord blood after the delivery of her newborn, including:

(a) Donating the stem cells to a public umbilical cord blood bank where facilities are available;

(b) Storing the stem cells in a private family umbilical cord blood bank for use by immediate and extended family members;

(c) Storing the stem cells for immediate or extended family members through a family or sibling donor banking program that provides free collection, processing, and storage where there is an existing medical need; and

(d) Discarding the stem cells;

(5) The medical processes involved in the collection of cord blood;

(6) Medical or family history criteria that can impact a family's consideration of umbilical cord blood banking, including the likelihood of using a baby's cord blood to serve as a match for a family member who has a medical condition;

(7) Options for ownership and future use of donated umbilical cord blood;

(8) The average cost of public and private umbilical cord blood banking;

(9) The availability of public and private cord blood banks to citizens of Missouri, including:

(a) A list of public cord blood banks and hospitals served by such blood banks;

(b) A list of private cord blood banks that are available; and

(c) The availability of free family banking and sibling donor programs where there is an existing medical need by a family member; and

(10) An explanation of which racial and ethnic groups are in particular need of publicly donated cord blood samples based upon medical data developed by the United States Department of Health and Human Services, Health Resources and Services Administration.

(L. 2011 H.B. 197)



Section 191.758 Information to be made available by physician to pregnant women, when.

Effective 28 Aug 2011

Title XII PUBLIC HEALTH AND WELFARE

191.758. Information to be made available by physician to pregnant women, when. — Beginning October 1, 2011, every licensed physician who provides obstetrical or gynecological care to a pregnant woman may, prior to the beginning of the pregnant woman's third trimester of pregnancy or, if later, at the first visit of such pregnant woman to the physician, make available to the patient information developed under section 191.755 relating to the woman's options with respect to umbilical cord blood banking.

(L. 2011 H.B. 197)



Section 191.761 Umbilical cord blood samples, department to provide courier service to nonprofit umbilical cord blood bank — rulemaking authority.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

191.761. Umbilical cord blood samples, department to provide courier service to nonprofit umbilical cord blood bank — rulemaking authority. — 1. Beginning July 1, 2015, the department of health and senior services shall provide a courier service to transport collected, donated umbilical cord blood samples to a nonprofit umbilical cord blood bank located in a city not within a county in existence as of August 28, 2014. The collection sites shall only be those facilities designated and trained by the blood bank in the collection and handling of umbilical cord blood specimens.

2. The department may promulgate rules to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable, and if any of the powers vested with the general assembly under chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2014, shall be invalid and void.

(L. 2014 S.B. 567 merged with S.B. 716 merged with S.B. 754)



Section 191.765 Definitions.

Effective 28 Aug 1992

Title XII PUBLIC HEALTH AND WELFARE

191.765. Definitions. — As used in sections 191.765 to 191.773 and section 290.145, the following terms mean:

(1) "Bar" or "tavern", any licensed establishment which serves liquor on the premises for which not more than ten percent of the gross sales receipts of the business are supplied by food purchases, either for consumption on the premises or elsewhere;

(2) "Other person in charge", the agent of the proprietor authorized to give administrative directions to and general supervision of the activities within the public place, work place or public meeting at any given time;

(3) "Proprietor", the party who ultimately controls, governs or directs the activities within the public place, work place or public meeting, regardless of whether he is the owner or lessor of such place or site. The term does not mean the owner of the property unless he ultimately controls, governs or directs the activities within the public place or public meeting. The term "proprietor" shall apply to a corporation as well as an individual;

(4) "Public meeting", a gathering in person of members of a governmental body, whether an open or closed session, as defined in chapter 610;

(5) "Public place", any enclosed indoor area used by the general public or serving as a place of work including, but not limited to:

(a) Any retail or commercial establishments;

(b) Health care facilities, health clinics or ambulatory care facilities including, but not limited to, laboratories associated with health care treatment, hospitals, nursing homes, physicians' offices and dentists' offices;

(c) Any vehicle used for public transportation including, but not limited to, buses, taxicabs and limousines for hire;

(d) Rest rooms;

(e) Elevators;

(f) Libraries, educational facilities, day care facilities, museums, auditoriums and art galleries;

(g) All public areas and waiting rooms of public transportation facilities including, but not limited to, bus and airport facilities;

(h) Any enclosed indoor place used for entertainment or recreation including, but not limited to, gymnasiums, theater lobbies, concert halls, arenas and swimming pools;

(i) Any other enclosed indoor areas used by the general public including, but not limited to, corridors and shopping malls;

(6) "Restaurant", any building, structure or area used, maintained or advertised as or held out to the public to be an enclosure where meals for consideration of payment are made available to be consumed on the premises;

(7) "Smoking", possession of burning tobacco in the form of a cigarette, cigar, pipe or other smoking equipment.

(L. 1992 S.B. 509, et al. § 1)



Section 191.767 Persons not to smoke in public places or meetings, except in designated smoking areas — designation of space for smoking area, requirements.

Effective 28 Aug 1992

Title XII PUBLIC HEALTH AND WELFARE

191.767. Persons not to smoke in public places or meetings, except in designated smoking areas — designation of space for smoking area, requirements. — 1. A person shall not smoke in a public place or in a public meeting except in a designated smoking area.

2. A smoking area may be designated by persons having custody or control of public places, except in places in which smoking is prohibited by the fire marshal or by other law, ordinance or regulation.

3. No public place shall have more than thirty percent of its entire space designated as a smoking area.

4. A designated smoking area where state employees may smoke during the work day shall be provided by each state executive department and institution of higher education, provided such area can be adequately ventilated at minimum cost, within the physical confines of each facility.

5. A proprietor or other person in charge of a restaurant shall designate an area of sufficient size to accommodate usual and customary demand for nonsmoking areas by customers or patrons.

(L. 1992 S.B. 509, et al. § 2)



Section 191.769 Areas not considered public places.

Effective 28 Aug 1992

Title XII PUBLIC HEALTH AND WELFARE

191.769. Areas not considered public places. — The following areas are not considered a public place:

(1) An entire room or hall which is used for private social functions, provided that the seating arrangements are under the control of the sponsor of the function and not of the proprietor or other person in charge;

(2) Limousines for hire and taxicabs, where the driver and all passengers agree to smoking in such vehicle;

(3) Performers on the stage, provided that the smoking is part of the production;

(4) A place where more than fifty percent of the volume of trade or business carried on is that of the blending of tobaccos or sale of tobaccos, cigarettes, pipes, cigars or smoking sundries;

(5) Bars, taverns, restaurants that seat less than fifty people, bowling alleys and billiard parlors, which conspicuously post signs stating that "Nonsmoking Areas are Unavailable";

(6) Private residences; and

(7) Any enclosed indoor arena, stadium or other facility which may be used for sporting events and which has a seating capacity of more than fifteen thousand persons.

(L. 1992 S.B. 509, et al. § 3)



Section 191.771 Person in control of public places or public meetings, duties.

Effective 28 Aug 1992

Title XII PUBLIC HEALTH AND WELFARE

191.771. Person in control of public places or public meetings, duties. — The person having custody or control of a public place or public meeting shall:

(1) Make reasonable efforts to prevent smoking in the public place or public meeting by posting appropriate signs indicating no-smoking or smoking area and arrange seating accordingly. These signs shall be placed at a height and location easily seen by a person entering the public place or public meeting and not obscured in any way;

(2) Arrange seating and utilize available ventilation systems and physical barriers to isolate designated smoking areas;

(3) Make a reasonable request of persons smoking to move to a designated smoking area;

(4) Allow smoking in designated areas of theater lobbies only.

(L. 1992 S.B. 509, et al. § 4)



Section 191.773 Violators, guilty of infraction.

Effective 28 Aug 1992

Title XII PUBLIC HEALTH AND WELFARE

191.773. Violators, guilty of infraction. — The following persons shall be guilty of an infraction:

(1) A person who smokes in those areas where smoking is prohibited pursuant to the provisions of sections 191.765 to 191.773 and section 290.145;

(2) A proprietor or other person in charge of a public place or public meeting who permits, causes, suffers or allows a person to smoke in those areas where smoking is prohibited pursuant to sections 191.765 to 191.773 and section 290.145.

(L. 1992 S.B. 509, et al. § 5)



Section 191.775 Public schools and school buses, smoking or tobacco use prohibited, penalty, permissible use of tobacco, where.

Effective 28 Aug 1993

Title XII PUBLIC HEALTH AND WELFARE

191.775. Public schools and school buses, smoking or tobacco use prohibited, penalty, permissible use of tobacco, where. — No person shall smoke or otherwise use tobacco or tobacco products in any indoor area of a public elementary or secondary school building or educational facility, excluding institutions of higher education, or on buses used solely to transport students to or from school or to transport students to or from any place for educational purposes. Any school board of any school district may set policy on the permissible uses of tobacco products in any other nonclassroom or nonstudent occupant facility, and on the school grounds or outdoor facility areas as the school board deems proper. Any person who violates the provisions of this section shall be guilty of an infraction.

(L. 1993 H.B. 348 § 1)



Section 191.776 Child day care facilities, smoking or tobacco use when children are present, prohibited, penalty.

Effective 28 Aug 1993

Title XII PUBLIC HEALTH AND WELFARE

191.776. Child day care facilities, smoking or tobacco use when children are present, prohibited, penalty. — No person shall smoke or otherwise use tobacco products in any area of a child care facility licensed by the department of health and senior services pursuant to the provisions of sections 210.201 to 210.245 during the period of time when the children cared for under that license are present. Any person who violates the provisions of this section shall be guilty of an infraction.

(L. 1993 H.B. 348 § 2)



Section 191.777 More stringent ordinances or rules may be adopted by governing bodies or school boards.

Effective 28 Aug 1993

Title XII PUBLIC HEALTH AND WELFARE

191.777. More stringent ordinances or rules may be adopted by governing bodies or school boards. — Nothing in sections 191.775 and 191.776 shall prohibit local political subdivisions or local boards of education from enacting more stringent ordinances or rules.

(L. 1993 H.B. 348 § 3)



Section 191.800 Definitions.

Effective 28 Aug 1992

Title XII PUBLIC HEALTH AND WELFARE

191.800. Definitions. — As used in sections 191.800 to 191.815, the following terms mean:

(1) "Hunger", the lack of sufficient nutritious food to maintain health or morale or to achieve optimal human potential;

(2) "Outreach", a public education activity the purpose of which is to inform:

(a) Hungry people about available food programs and how to gain access to them;

(b) The general public about the nature and extent of hunger problems in the state and specific communities and the programs which address them.

(L. 1992 S.B. 449 § 1)



Section 191.803 Boards of education to establish breakfast program — rules — waiver, procedure.

Effective 28 Aug 1992

Title XII PUBLIC HEALTH AND WELFARE

191.803. Boards of education to establish breakfast program — rules — waiver, procedure. — 1. By July 1, 1993, the board of education of each school in this state in which thirty-five percent or more of the students enrolled in the school on October first of the preceding school year were eligible for free or reduced price meals shall establish a school breakfast program.

2. The department of elementary and secondary education may promulgate rules and regulations necessary for implementation of sections 191.800 to 191.815 in compliance with federal guidelines pursuant to the provisions of 42 U.S.C. 1773.

3. A school shall receive a waiver from the requirements of this section if the school board of the school district by majority vote adopts a resolution requesting a waiver.

4. A school district requesting a waiver must file in writing notification that it has adopted a resolution which excuses the district from the requirements of this section. Such writing shall be filed with the Missouri department of elementary and secondary education. Such a waiver shall be valid for a period of three years.

(L. 1992 S.B. 449 § 2)



Section 191.805 Hardship grant program, distribution of, rules.

Effective 28 Aug 1992

Title XII PUBLIC HEALTH AND WELFARE

191.805. Hardship grant program, distribution of, rules. — 1. Subject to appropriations, the state board of education shall establish a hardship grant program. Hardship grants shall be distributed to provide state supplemental funding of the federal school breakfast program. Hardship grants shall be awarded to schools based on the highest need factor. The department of elementary and secondary education shall promulgate rules and regulations necessary for the implementation of a formula to determine need factor, and such rules and regulations shall be consistent with federal guidelines for the school breakfast program as authorized by 42 U.S.C. 1773.

2. Any school that participates, or is eligible to participate, in the federal school breakfast program may apply for a hardship grant. The combined amount received by a school from the federal school breakfast program and the hardship grant shall not exceed the cost of the actual operation of the school breakfast program.

3. No money from the public school fund shall be used to provide hardship grants.

(L. 1992 S.B. 449 § 3)



Section 191.807 Supplemental funding, women, infants and children supplemental food program — funding of certain county health offices, use, maximum amount of grants — rules and regulations.

Effective 28 Aug 1992

Title XII PUBLIC HEALTH AND WELFARE

191.807. Supplemental funding, women, infants and children supplemental food program — funding of certain county health offices, use, maximum amount of grants — rules and regulations. — 1. State supplemental funding for the Special Supplemental Food Program or Women, Infants and Children Special Supplemental Food Program (WIC) is hereby authorized, subject to appropriations, with the goal to be one hundred percent coverage of all eligible women and children by the year 2002.

2. One percent of the state supplemental funding authorized by this section shall be set aside in a separate fund to be used by the department of health and senior services to fund grants to county health offices that operate a Special Supplemental Food Program for Women, Infants and Children* (WIC). Grants from this fund shall be used by such county health offices for extending hours of service in order that services will be available to WIC clients during evening hours or on Saturdays. The maximum grant allowable pursuant to this program is ten thousand dollars per county, and no county may receive a grant for more than three consecutive years. The department of health and senior services shall establish rules and regulations to administer the grant program which would ensure distribution of grants according to county poverty levels and projected increase in participation in counties.

(L. 1992 S.B. 449 § 4)

*Words "Children's Program" appear here in original rolls.



Section 191.810 Department of health and senior services to establish standards for summer food service program — where established — order of priority — waiver, filing required.

Effective 28 Aug 1992

Title XII PUBLIC HEALTH AND WELFARE

191.810. Department of health and senior services to establish standards for summer food service program — where established — order of priority — waiver, filing required. — 1. By January 1, 1993, the department of health and senior services shall establish standards for a summer food service program for eligible children pursuant to the provisions of 42 U.S.C. 1761.

2. By July 1, 1993, those areas of the state whose perimeters are defined by school districts which have fifty percent or more of their children eligible for free or reduced price lunches, and where more than forty children congregate at a service institution, shall have at least one summer food service program in operation providing meals to all children, both breakfast and lunch, if practicable. For the purposes of this section:

(1) "Program" means the summer food service program for children authorized by 42 U.S.C. 1761;

(2) "Service institution" means public or private nonprofit school food authorities, local, municipal, or county governments, public or private nonprofit higher education institutions participating in the National Youth Sports Program, and residential public or private nonprofit summer camps that develop special summer or school vacation programs providing food service similar to that made available to children during the school year under the school lunch program or the school breakfast program under the Child Nutrition Act of 1966, 42 U.S.C. 1771 et seq.

3. The following order of priority shall be used in determining participation where more than one service institution is eligible to serve the same area:

(1) Local schools or service institutions that have demonstrated successful program performance in a prior year;

(2) Service institutions that prepare meals at their own facilities or operate only one site;

(3) Service institutions that use local school food facilities for the preparation of meals;

(4) Other service institutions that have demonstrated ability for successful program operation;

(5) Service institutions that plan to integrate the program with federal, state or local employment programs; and

(6) Private nonprofit organizations eligible under 42 U.S.C. 1761(7).

4. A school shall receive a waiver from the requirements of this section if the school board of the school district by majority vote adopts a resolution requesting a waiver.

5. A school district requesting a waiver must file in writing notification that it has adopted a resolution which excuses the district from the requirements of this section. Such writing shall be filed with the Missouri department of elementary and secondary education. Such a waiver shall be valid for a period* of three years.

(L. 1992 S.B. 449 § 5)

*Word "period" inadvertently omitted from original rolls.



Section 191.813 Agencies to coordinate outreach programs — specific programs — public service announcements to be designed.

Effective 28 Aug 1992

Title XII PUBLIC HEALTH AND WELFARE

191.813. Agencies to coordinate outreach programs — specific programs — public service announcements to be designed. — 1. Those agencies responsible for administering emergency and supplemental food programs shall collaborate in designing and implementing outreach programs focused on populations at risk of hunger, that effectively describe the programs, their purposes and how to apply for them.

2. Those programs for which outreach will be designed and implemented are food stamps, school breakfast, summer food service programs and the special supplemental food program for women, infants and children.

3. Outreach programs shall be culturally and linguistically appropriate for the populations most at risk.

4. In addition to brochures and other written materials, the designated agencies shall design public service announcements for distribution to the electronic media and instructional videos to help persons understand the opportunities, rights, limitations, and obligations under the programs and how to apply for them.

(L. 1992 S.B. 449 § 6)



Section 191.815 Administrative rules, procedure.

Effective 28 Aug 1995

Title XII PUBLIC HEALTH AND WELFARE

191.815. Administrative rules, procedure. — No rule or portion of a rule promulgated under the authority of sections 191.800 to 191.813 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1992 S.B. 449 § 7, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 191.828 Evaluations, effect of initiatives.

Effective 28 Aug 2015

Title XII PUBLIC HEALTH AND WELFARE

191.828. Evaluations, effect of initiatives. — 1. The following departments shall conduct on-going evaluations of the effect of the initiatives enacted by the following sections:

(1) The department of insurance, financial institutions and professional registration shall evaluate the effect of revising section 376.782 and sections 143.999, 208.178, 374.126*, and 376.891 to 376.894;

(2) The department of health and senior services shall evaluate the effect of revising sections 105.711 and sections 191.520 and 191.600 and enacting section 191.411, and sections 167.600 to 167.621, 191.231, 208.177**, 431.064, and 660.016***. In collaboration with the state board of registration for the healing arts, the state board of nursing, and the state board of pharmacy, the department of health and senior services shall also evaluate the effect of revising section 195.070, section 334.100, and section 335.016, and of sections 334.104 and 334.112, and section 338.095 and 338.198;

(3) The department of social services shall evaluate the effect of revising section 198.090, and sections 208.151, 208.152 and 208.215, and section 383.125, and of sections 167.600 to 167.621, 208.177**, 208.178, 208.179***, 208.181, and 211.490;

(4) The office of administration shall evaluate the effect of revising sections 105.711 and 105.721;

(5) The Missouri consolidated health care plan shall evaluate the effect of section 103.178; and

(6) The department of mental health shall evaluate the effect of section 191.831 as it relates to substance abuse treatment and of section 191.835.

2. The department of revenue and office of administration shall make biannual reports to the general assembly and the governor concerning the income received into the health initiatives fund and the level of funding required to operate the programs and initiatives funded by the health initiatives fund at an optimal level.

(L. 1993 H.B. 564 § 22, A.L. 2015 S.B. 58)

*Section 374.126 was repealed by S.B. 732, 1994.

**Section 208.177 was repealed by S.B. 613 Revision, 2007.

***Sections 208.179 and 660.016 were repealed by H.B. 1608, 2012.



Section 191.831 Health initiatives fund established, use — Alt-care pilot program, components — participation may be required.

Effective 01 Jul 2003, see footnote

Title XII PUBLIC HEALTH AND WELFARE

191.831. Health initiatives fund established, use — Alt-care pilot program, components — participation may be required. — 1. There is hereby established in the state treasury a "Health Initiatives Fund", to which shall be deposited all revenues designated for the fund under subsection 8 of section 149.015, and subsection 3 of section 149.160, and section 167.609, and all other funds donated to the fund or otherwise deposited pursuant to law. The state treasurer shall administer the fund. Money in the fund shall be appropriated to provide funding for implementing the new programs and initiatives established by sections 105.711 and 105.721. The moneys in the fund may further be used to fund those programs established by sections 191.411, 191.520 and 191.600, sections 208.151 and 208.152, and sections 103.178, 143.999, 167.600 to 167.621, 188.230, 191.211, 191.231, 191.825 to 191.839, 192.013, 208.177, 208.178, 208.179 and 208.181, 211.490, 285.240, 337.093, 374.126, 376.891 to 376.894, 431.064, 660.016, 660.017 and 660.018; in addition, not less than fifteen percent of the proceeds deposited to the health initiative fund pursuant to sections 149.015 and 149.160 shall be appropriated annually to provide funding for the C-STAR substance abuse rehabilitation program of the department of mental health, or its successor program, and a C-STAR pilot project developed by the director of the division of alcohol and drug abuse and the director of the department of corrections as an alternative to incarceration, as provided in subsections 2, 3, and 4 of this section. Such pilot project shall be known as the "Alt-care" program. In addition, some of the proceeds deposited to the health initiatives fund pursuant to sections 149.015 and 149.160 shall be appropriated annually to the division of alcohol and drug abuse of the department of mental health to be used for the administration and oversight of the substance abuse traffic offenders program defined in section 302.010 and section 577.001. The provisions of section 33.080 to the contrary notwithstanding, money in the health initiatives fund shall not be transferred at the close of the biennium to the general revenue fund.

2. The director of the division of alcohol and drug abuse and the director of the department of corrections shall develop and administer a pilot project to provide a comprehensive substance abuse treatment and rehabilitation program as an alternative to incarceration, hereinafter referred to as "Alt-care". Alt-care shall be funded using money provided under subsection 1 of this section through the Missouri Medicaid program, the C-STAR program of the department of mental health, and the division of alcohol and drug abuse's purchase-of-service system. Alt-care shall offer a flexible combination of clinical services and living arrangements individually adapted to each client and her children. Alt-care shall consist of the following components:

(1) Assessment and treatment planning;

(2) Community support to provide continuity, monitoring of progress and access to services and resources;

(3) Counseling from individual to family therapy;

(4) Day treatment services which include accessibility seven days per week, transportation to and from the Alt-care program, weekly drug testing, leisure activities, weekly events for families and companions, job and education preparedness training, peer support and self-help and daily living skills; and

(5) Living arrangement options which are permanent, substance-free and conducive to treatment and recovery.

3. Any female who is pregnant or is the custodial parent of a child or children under the age of twelve years, and who has pleaded guilty to or found guilty of violating the provisions of chapter 195, and whose controlled substance abuse was a precipitating or contributing factor in the commission of the offense, and who is placed on probation may be required, as a condition of probation, to participate in Alt-care, if space is available in the pilot project area. Determinations of eligibility for the program, placement, and continued participation shall be made by the division of alcohol and drug abuse, in consultation with the department of corrections.

4. The availability of space in Alt-care shall be determined by the director of the division of alcohol and drug abuse in conjunction with the director of the department of corrections. If the sentencing court is advised that there is no space available, the court shall consider other authorized dispositions.

(L. 1993 H.B. 564 § 23, A.L. 2003 H.B. 600)

Effective 7-01-03



Section 191.835 Community 2000 grants program — local commissions, members — goals, objectives — evaluations, funding.

Effective 28 Aug 1993

Title XII PUBLIC HEALTH AND WELFARE

191.835. Community 2000 grants program — local commissions, members — goals, objectives — evaluations, funding. — 1. The division of alcohol and drug abuse of the department of mental health shall establish a community grants program, to be known as "Community 2000", which shall make funds available to municipalities for the purpose of preventing alcohol and drug abuse.

2. To be eligible for grant moneys, municipalities shall establish local commissions to coordinate and evaluate local alcohol and drug abuse prevention programs and strategies. Such commissions shall represent law enforcement, education, health, mental health, clergy, civic organizations, parents, elected officials and other community residents having a special interest in prevention and early intervention in substance abuse problems. The commissions shall participate in a statewide coalition of local commissions for information sharing, coordination of resources and mutual support. Grant awards shall be based on an impartial review of applications submitted to the division of alcohol and drug abuse, and amounts shall be based on population.

3. The goals of each local commission shall be:

(1) The reduction of prenatal and perinatal exposure to alcohol and other drugs;

(2) Reduction of alcohol and other drug use by children and youth by increasing school children's understanding of effects and by employing basic strategies of resistance, coping skills and healthy alternatives;

(3) The development of social structures which promote health and well-being and support healthy behavior; and

(4) Maximizing opportunities for early intervention and access to appropriate treatment services for persons who need such services.

4. The local commission's objectives shall be to assess the appropriateness of and coordinate the community's alcohol and other drug education and prevention activities, such as drug awareness resistance education (DARE) programs, school curricula, community-based services and juvenile justice programs. The commission shall develop an annual plan and report of progress for the city council or other municipal authority. The plan shall describe educational needs and resources, and referral resources for individuals and families who need intervention services. Funds may be used to support coordinating staff, community training, media, policy analysis and development, and other related local program functions.

5. The division of alcohol and drug abuse shall conduct annual evaluations of the effectiveness of the community 2000 program. Up to ten percent of the funds appropriated for the program may be used for evaluation.

6. Funding for the community 2000 program shall be appropriated annually by the general assembly from revenues available in the health initiatives fund established in section 191.831.

(L. 1993 H.B. 564 § 24)



Section 191.839 Education programs for persons with no or inadequate health insurance.

Effective 28 Aug 1993

Title XII PUBLIC HEALTH AND WELFARE

191.839. Education programs for persons with no or inadequate health insurance. — The department of social services, in cooperation with the department of health and senior services, shall design and implement an ongoing public education program for those with no health insurance or inadequate health insurance. The purpose of the program shall be to identify and inform eligible citizens of the existence, eligibility criteria, means of access, and geographic location of existing federal and state health service programs. The program may be designed to:

(1) Offer grants to not-for-profit service agencies to provide public education activities;

(2) Disseminate brochures and other publications;

(3) Conduct informational seminars at appropriate geographic locations with a disproportionate concentration of low-income persons.

(L. 1993 H.B. 564 § 25)



Section 191.843 Authorizes grants for regional research consortia in a distressed community.

Effective 28 Aug 2000

Title XII PUBLIC HEALTH AND WELFARE

191.843. Authorizes grants for regional research consortia in a distressed community. — Regional research consortia within a city which lies partially or wholly within an area designated as a distressed community may apply for grants from the state for the purpose of conducting health research, including research into the prevention and cessation of smoking.

(L. 2000 H.B. 1238 § 2)



Section 191.850 (Transferred 2014; now 161.900)

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE



Section 191.853 (Transferred 2014; now 161.905)

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE



Section 191.855 (Transferred 2014; now 161.910)

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE



Section 191.857 (Transferred 2014; now 161.915)

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE



Section 191.858 (Transferred 2014; now 161.920)

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE



Section 191.859 (Transferred 2014; now 161.925)

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE



Section 191.861 (Transferred 2014; now 161.930)

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE



Section 191.863 (Transferred 2014; now 161.935)

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE



Section 191.865 (Transferred 2014; now 161.940)

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE



Section 191.867 (Transferred 2014; now 161.945)

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE



Section 191.875 Citation--definitions--estimate of cost provided, when--statement--disclosure of costs without discounts.

Effective 14 Oct 2016, see footnote

Title XII PUBLIC HEALTH AND WELFARE

*191.875. Citation--definitions--estimate of cost provided, when--statement--disclosure of costs without discounts. — 1. This section shall be known as the “Health Care Cost Reduction and Transparency Act”.

2. As used in this section, the following terms shall mean:

(1) “Ambulatory surgical center”, as such term is defined under section 197.200;

(2) “Estimate of cost”, an estimate based on the information entered and assumptions about typical utilization and costs for health care services. Such estimates of cost shall encompass only those services within the direct control of the health care provider and shall include the amount that will be charged to a patient for the health services if all charges are paid in full without a public or private third party paying for any portion of the charges;

(3) “Health care provider”, any ambulatory surgical center, assistant physician, chiropractor, clinical psychologist, dentist, hospital, imaging center, long-term care facility, nurse anesthetist, optometrist, pharmacist, physical therapist, physician, physician assistant, podiatrist, registered nurse, or other licensed health care facility or professional providing health care services in this state. “Health care provider” shall also include any provider located in a Kansas border county, as defined under section 135.1670, who participates in the MO HealthNet program;

(4) “Hospital”, as such term is defined under section 197.020;

(5) “Imaging center”, any facility at which diagnostic imaging services are provided including, but not limited to, magnetic resonance imaging;

(6) “Medical treatment plan”, a patient-specific plan of medical treatment for a particular illness, injury, or condition determined by such patient’s health care provider, which includes the applicable current procedural terminology code or codes;

(7) “Public or private third party”, a state government, the federal government, employer, health carrier as such term is defined under section 376.1350, third-party administrator, or managed care organization.

3. Beginning July 1, 2017, upon written request by a patient, which shall include a medical treatment plan from the patient’s health care provider, for an estimate of cost of a particular health care service or procedure, imaging procedure, or surgery procedure, a health care provider shall provide, in writing, the estimate of cost to the patient electronically, by mail, or in person within three business days after receiving the written request. Providing a patient a specific link to such estimates of cost and making such estimates of cost publicly available or posting such estimates of cost on a website of the health care provider shall constitute compliance with the provisions of this subsection.

4. Health care providers shall include with any estimate of cost the following: “Your estimated cost is based on the information entered and assumptions about typical utilization and costs. The actual amount billed to you may be different from the estimate of costs provided to you. Many factors affect the actual bill you will receive, and this estimate of costs does not account for all of them. Additionally, the estimate of costs is not a guarantee of insurance coverage. You will be billed at the health care provider’s charge for any service provided to you that is not a covered benefit under your plan. Please check with your insurance company to receive an estimate of the amount you will owe under your plan or if you need help understanding your benefits for the service chosen.”.

5. Beginning July 1, 2017, hospitals shall make available to the public the amount that would be charged without discounts for each of the one hundred most prevalent diagnosis-related groups as defined by the Medicare program, Title XVIII of the Social Security Act. The diagnosis-related groups shall be described in layperson’s language suitable for use by reasonably informed patients. Disclosure of data under this subsection shall constitute compliance with subsection 3 of this section regarding any diagnosis-related group for which disclosure is required under this subsection.

6. It shall be a condition of participation in the MO HealthNet program for a health care provider located in a Kansas border county, as defined under section 135.1670, to comply with the provisions of this section.

7. No health care provider shall be required to report the information required by this section if the reporting of such information reasonably could lead to the identification of the person or persons receiving health care services or procedures in violation of the federal Health Insurance Portability and Accountability Act of 1996 or other federal law. This section shall not apply to emergency departments, which shall comply with requirements of the Emergency Medical Treatment and Active Labor Act, 42 U.S.C. Section 1395dd.

(L. 2016 S.B. 608)

*Effective 10-14-16, see § 21.250. S.B. 608 was vetoed July 5, 2016. The veto was overridden on September 14, 2016.



Section 191.900 Definitions.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

191.900. Definitions. — As used in sections 191.900 to 191.910, the following terms mean:

(1) "Abuse", the infliction of physical, sexual or emotional harm or injury. "Abuse" includes the taking, obtaining, using, transferring, concealing, appropriating or taking possession of property of another person without such person's consent;

(2) "Claim", any attempt to cause a health care payer to make a health care payment;

(3) "False", wholly or partially untrue. A false statement or false representation of a material fact means the failure to reveal material facts in a manner which is intended to deceive a health care payer with respect to a claim;

(4) "Health care", any service, assistance, care, product, device or thing provided pursuant to a medical assistance program, or for which payment is requested or received, in whole or part, pursuant to a medical assistance program;

(5) "Health care payer", a medical assistance program, or any person reviewing, adjusting, approving or otherwise handling claims for health care on behalf of or in connection with a medical assistance program;

(6) "Health care payment", a payment made, or the right under a medical assistance program to have a payment made, by a health care payer for a health care service;

(7) "Health care provider", any person delivering, or purporting to deliver, any health care, and including any employee, agent or other representative of such a person, and further including any employee, representative, or subcontractor of the state of Missouri delivering, purporting to deliver, or arranging for the delivery of any health care;

(8) "Knowing" and "knowingly", that a person, with respect to information:

(a) Has actual knowledge of the information;

(b) Acts in deliberate ignorance of the truth or falsity of the information; or

(c) Acts in reckless disregard of the truth or falsity of the information.

­­

­

(9) "Medical assistance program", MO HealthNet, or any program to provide or finance health care to participants which is established pursuant to title 42 of the United States Code, any successor federal health insurance program, or a waiver granted thereunder. A medical assistance program may be funded either solely by state funds or by state and federal funds jointly. The term "medical assistance program" shall include the medical assistance program provided by section 208.151, et seq., and any state agency or agencies administering all or any part of such a program;

(10) "Person", a natural person, corporation, partnership, association or any legal entity.

(L. 1994 H.B. 1427 § 1, A.L. 2007 S.B. 577)



Section 191.905 False statement to receive health care payment prohibited — kickback, bribe, purpose, prohibited, exceptions — abuse prohibited — penalty — prosecution, procedure — Medicaid fraud reimbursement fund created — restitution — civil penalty — notification to disciplinary agencies — civil action authorized.

Effective 01 Jan 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

191.905. False statement to receive health care payment prohibited — kickback, bribe, purpose, prohibited, exceptions — abuse prohibited — penalty — prosecution, procedure — Medicaid fraud reimbursement fund created — restitution — civil penalty — notification to disciplinary agencies — civil action authorized. — 1. No health care provider shall knowingly make or cause to be made a false statement or false representation of a material fact in order to receive a health care payment, including but not limited to:

(1) Knowingly presenting to a health care payer a claim for a health care payment that falsely represents that the health care for which the health care payment is claimed was medically necessary, if in fact it was not;

(2) Knowingly concealing the occurrence of any event affecting an initial or continued right under a medical assistance program to have a health care payment made by a health care payer for providing health care;

(3) Knowingly concealing or failing to disclose any information with the intent to obtain a health care payment to which the health care provider or any other health care provider is not entitled, or to obtain a health care payment in an amount greater than that which the health care provider or any other health care provider is entitled;

(4) Knowingly presenting a claim to a health care payer that falsely indicates that any particular health care was provided to a person or persons, if in fact health care of lesser value than that described in the claim was provided.

2. No person shall knowingly solicit or receive any remuneration, including any kickback, bribe, or rebate, directly or indirectly, overtly or covertly, in cash or in kind in return for:

(1) Referring another person to a health care provider for the furnishing or arranging for the furnishing of any health care; or

(2) Purchasing, leasing, ordering or arranging for or recommending purchasing, leasing or ordering any health care.

3. No person shall knowingly offer or pay any remuneration, including any kickback, bribe, or rebate, directly or indirectly, overtly or covertly, in cash or in kind, to any person to induce such person to refer another person to a health care provider for the furnishing or arranging for the furnishing of any health care.

4. Subsections 2 and 3 of this section shall not apply to a discount or other reduction in price obtained by a health care provider if the reduction in price is properly disclosed and appropriately reflected in the claim made by the health care provider to the health care payer, or any amount paid by an employer to an employee for employment in the provision of health care.

5. Exceptions to the provisions of subsections 2 and 3 of this section shall be provided for as authorized in 42 U.S.C. Section 1320a-7b(3)(E), as may be from time to time amended, and regulations promulgated pursuant thereto.

6. No person shall knowingly abuse a person receiving health care.

7. A person who violates subsections 1 to 3 of this section is guilty of a class D felony upon his or her first conviction, and shall be guilty of a class B felony upon his or her second and subsequent convictions. Any person who has been convicted of such violations shall be referred to the Office of Inspector General within the United States Department of Health and Human Services. The person so referred shall be subject to the penalties provided for under 42 U.S.C. Chapter 7, Subchapter XI, Section 1320a-7. A prior conviction shall be pleaded and proven as provided by section 558.021. A person who violates subsection 6 of this section shall be guilty of a class D felony, unless the act involves no physical, sexual or emotional harm or injury and the value of the property involved is less than five hundred dollars, in which event a violation of subsection 6 of this section is a class A misdemeanor.

8. Any natural person who willfully prevents, obstructs, misleads, delays, or attempts to prevent, obstruct, mislead, or delay the communication of information or records relating to a violation of sections 191.900 to 191.910 is guilty of a class E felony.

9. Each separate false statement or false representation of a material fact proscribed by subsection 1 of this section or act proscribed by subsection 2 or 3 of this section shall constitute a separate offense and a separate violation of this section, whether or not made at the same or different times, as part of the same or separate episodes, as part of the same scheme or course of conduct, or as part of the same claim.

10. In a prosecution pursuant to subsection 1 of this section, circumstantial evidence may be presented to demonstrate that a false statement or claim was knowingly made. Such evidence of knowledge may include but shall not be limited to the following:

(1) A claim for a health care payment submitted with the health care provider's actual, facsimile, stamped, typewritten or similar signature on the claim for health care payment;

(2) A claim for a health care payment submitted by means of computer billing tapes or other electronic means;

(3) A course of conduct involving other false claims submitted to this or any other health care payer.

11. Any person convicted of a violation of this section, in addition to any fines, penalties or sentences imposed by law, shall be required to make restitution to the federal and state governments, in an amount at least equal to that unlawfully paid to or by the person, and shall be required to reimburse the reasonable costs attributable to the investigation and prosecution pursuant to sections 191.900 to 191.910. All of such restitution shall be paid and deposited to the credit of the "MO HealthNet Fraud Reimbursement Fund", which is hereby established in the state treasury. Moneys in the MO HealthNet fraud reimbursement fund shall be divided and appropriated to the federal government and affected state agencies in order to refund moneys falsely obtained from the federal and state governments. All of such cost reimbursements attributable to the investigation and prosecution shall be paid and deposited to the credit of the "MO HealthNet Fraud Prosecution Revolving Fund", which is hereby established in the state treasury. Moneys in the MO HealthNet fraud prosecution revolving fund may be appropriated to the attorney general, or to any prosecuting or circuit attorney who has successfully prosecuted an action for a violation of sections 191.900 to 191.910 and been awarded such costs of prosecution, in order to defray the costs of the attorney general and any such prosecuting or circuit attorney in connection with their duties provided by sections 191.900 to 191.910. No moneys shall be paid into the MO HealthNet fraud protection revolving fund pursuant to this subsection unless the attorney general or appropriate prosecuting or circuit attorney shall have commenced a prosecution pursuant to this section, and the court finds in its discretion that payment of attorneys' fees and investigative costs is appropriate under all the circumstances, and the attorney general and prosecuting or circuit attorney shall prove to the court those expenses which were reasonable and necessary to the investigation and prosecution of such case, and the court approves such expenses as being reasonable and necessary. Any moneys remaining in the MO HealthNet fraud reimbursement fund after division and appropriation to the federal government and affected state agencies shall be used to increase MO HealthNet provider reimbursement until it is at least one hundred percent of the Medicare provider reimbursement rate for comparable services. The provisions of section 33.080 notwithstanding, moneys in the MO HealthNet fraud prosecution revolving fund shall not lapse at the end of the biennium.

12. A person who violates subsections 1 to 3 of this section shall be liable for a civil penalty of not less than five thousand dollars and not more than ten thousand dollars for each separate act in violation of such subsections, plus three times the amount of damages which the state and federal government sustained because of the act of that person, except that the court may assess not more than two times the amount of damages which the state and federal government sustained because of the act of the person, if the court finds:

(1) The person committing the violation of this section furnished personnel employed by the attorney general and responsible for investigating violations of sections 191.900 to 191.910 with all information known to such person about the violation within thirty days after the date on which the defendant first obtained the information;

(2) Such person fully cooperated with any government investigation of such violation; and

(3) At the time such person furnished the personnel of the attorney general with the information about the violation, no criminal prosecution, civil action, or administrative action had commenced with respect to such violation, and the person did not have actual knowledge of the existence of an investigation into such violation.

13. Upon conviction pursuant to this section, the prosecution authority shall provide written notification of the conviction to all regulatory or disciplinary agencies with authority over the conduct of the defendant health care provider.

14. The attorney general may bring a civil action against any person who shall receive a health care payment as a result of a false statement or false representation of a material fact made or caused to be made by that person. The person shall be liable for up to double the amount of all payments received by that person based upon the false statement or false representation of a material fact, and the reasonable costs attributable to the prosecution of the civil action. All such restitution shall be paid and deposited to the credit of the MO HealthNet fraud reimbursement fund, and all such cost reimbursements shall be paid and deposited to the credit of the MO HealthNet fraud prosecution revolving fund. No reimbursement of such costs attributable to the prosecution of the civil action shall be made or allowed except with the approval of the court having jurisdiction of the civil action. No civil action provided by this subsection shall be brought if restitution and civil penalties provided by subsections 11 and 12 of this section have been previously ordered against the person for the same cause of action.

15. Any person who discovers a violation by himself or herself or such person's organization and who reports such information voluntarily before such information is public or known to the attorney general shall not be prosecuted for a criminal violation.

(L. 1994 H.B. 1427 § 2, A.L. 2002 H.B. 1888, A.L. 2007 S.B. 577, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 191.907 Original source of information to receive a portion of any recovery.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

191.907. Original source of information to receive a portion of any recovery. — 1. Any person who is the original source of the information used by the attorney general to bring an action under subsection 14 of section 191.905 shall receive ten percent of any recovery by the attorney general. As used in this section, "original source of information" means information no part of which has been previously disclosed to or known by the government or public. If the court finds that the person who was the original source of the information used by the attorney general to bring an action under subsection 14 of section 191.905 planned, initiated, or participated in the conduct upon which the action is brought, such person shall not be entitled to any percentage of the recovery obtained in such action.

2. Any person who is the original source of information about the willful violation by any person of section 36.460 shall receive ten percent of the amount of compensation that would have been paid the employee forfeiting his or her position under section 36.460 if the employee was found to have acted fraudulently in connection with the state medical assistance program.

(L. 2007 S.B. 577)



Section 191.908 Whistleblower protections — violations, penalty.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

191.908. Whistleblower protections — violations, penalty. — 1. An employer shall not discharge, demote, suspend, threaten, harass, or otherwise discriminate against an employee in the terms and conditions of employment because the employee initiates, assists in, or participates in a proceeding or court action under sections 191.900 to 191.910. Such prohibition shall not apply to an employment action against an employee who:

(1) The court finds brought a frivolous or clearly vexatious claim;

(2) The court finds to have planned, initiated, or participated in the conduct upon which the action is brought; or

(3) Is convicted of criminal conduct arising from a violation of sections 191.900 to 191.910.

2. An employer who violates this section is liable to the employee for all of the following:

(1) Reinstatement to the employee's position without loss of seniority;

(2) Two times the amount of lost back pay;

(3) Interest on the back pay at the rate of one percent over the prime rate.

(L. 2007 S.B. 577)



Section 191.910 Attorney general may investigate violations, powers — service authorized — prosecuting attorney, report, prosecution — provision of records — no limitation of other actions.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

191.910. Attorney general may investigate violations, powers — service authorized — prosecuting attorney, report, prosecution — provision of records — no limitation of other actions. — 1. The attorney general shall have authority to investigate alleged or suspected violations of sections 191.900 to 191.910, and shall have all powers provided by sections 407.040 to 407.090 in connection with investigations of alleged or suspected violations of sections 191.900 to 191.910, as if the acts enumerated in subsections 1 to 3 of section 191.905 are unlawful acts proscribed by chapter 407, provided that if the attorney general exercises such powers, the provisions of section 407.070 shall also be applicable; and may exercise all of the powers provided by subsections 1 and 2 of section 570.410* in connection with investigations of alleged or suspected violations of sections 191.900 to 191.910, as if the acts enumerated in subsections 1 to 3 of section 191.905 involve "public assistance" as defined by section 578.375**. The attorney general and his or her authorized investigators shall be authorized to serve all subpoenas and civil process related to the enforcement of sections 191.900 to 191.910 and chapter 407. In order for the attorney general to commence a state prosecution for violations of sections 191.900 to 191.910, the attorney general shall prepare and forward a report of the violations to the appropriate prosecuting attorney. Upon receiving a referral, the prosecuting attorney shall either commence a prosecution based on the report by the filing of a complaint, information, or indictment within sixty days of receipt of said report or shall file a written statement with the attorney general explaining why criminal charges should not be brought. This time period may be extended by the prosecuting attorney with the agreement of the attorney general for an additional sixty days. If the prosecuting attorney commences a criminal prosecution, the attorney general or his designee shall be permitted by the court to participate as a special assistant prosecuting attorney in settlement negotiations and all court proceedings, subject to the authority of the prosecuting attorney, for the purpose of providing such assistance as may be necessary. If the prosecuting attorney fails to commence a prosecution and fails to file a written statement listing the reasons why criminal charges should not be brought within the appropriate time period, or declines to prosecute on the basis of inadequate office resources, the attorney general shall have authority to commence prosecutions for violations of sections 191.900 to 191.910. In cases where a defendant pursuant to a common scheme or plan has committed acts which constitute or would constitute violations of sections 191.900 to 191.910 in more than one state, the attorney general shall have the authority to represent the state of Missouri in any plea agreement which resolves all criminal prosecutions within and without the state, and such agreement shall be binding on all state prosecutors.

2. In any investigation, hearing or other proceeding pursuant to sections 191.900 to 191.910, any record in the possession or control of a health care provider, or in the possession or control of another person on behalf of a health care provider, including but not limited to any record relating to patient care, business or accounting records, payroll records and tax records, whether written or in an electronic format, shall be made available by the health care provider to the attorney general or the court, and shall be admissible into evidence, regardless of any statutory or common law privilege which such health care provider, record custodian or patient might otherwise invoke or assert. The provisions of section 326.151*** shall not apply to actions brought pursuant to sections 191.900 to 191.910. The attorney general shall not disclose any record obtained pursuant to this section, other than in connection with a proceeding instituted or pending in any court or administrative agency. The access, provision, use, and disclosure of records or material subject to the provisions of 42 U.S.C. Section 290dd-2 shall be subject to said section, as may be amended from time to time, and to regulations promulgated pursuant to said section.

3. No person shall knowingly, with the intent to defraud the medical assistance program, destroy or conceal such records as are necessary to fully disclose the nature of the health care for which a claim was submitted or payment was received under a medical assistance program, or such records as are necessary to fully disclose all income and expenditures upon which rates of payment were based under a medical assistance program. Upon submitting a claim for or upon receiving payment for health care under a medical assistance program, a person shall not destroy or conceal any records for five years after the date on which payment was received, if payment was received, or for five years after the date on which the claim was submitted, if payment was not received. Any provider who knowingly destroys or conceals such records is guilty of a class A misdemeanor.

4. Sections 191.900 to 191.910 shall not be construed to prohibit or limit any other criminal or civil action against a health care provider for the violation of any other law. Any complaint, investigation or report received or completed pursuant to sections 198.070 and 198.090, subsection 2 of section 205.967, sections 375.991 to 375.994, section 570.410*, or sections 192.2475 and 192.2480, which indicates a violation of sections 191.900 to 191.910, shall be referred to the attorney general. A referral to the attorney general pursuant to this subsection shall not preclude the agencies charged with enforcing the foregoing sections from conducting investigations, providing protective services or taking administrative action regarding the complaint, investigation or report referred to the attorney general, as may be provided by such sections; provided that all material developed by the attorney general in the course of an investigation pursuant to sections 191.900 to 191.910 shall not be subject to subpoena, discovery, or other legal or administrative process in the course of any such administrative action. Sections 191.900 to 191.910 take precedence over the provisions of sections 198.070 and 198.090, subsection 2 of section 205.967, sections 375.991 to 375.994, section 570.410*, and sections 192.2475 and 192.2480 to the extent such provisions are inconsistent or overlap.

(L. 1994 H.B. 1427 § 3, A.L. 2007 S.B. 577)

*Section 578.387 was transferred to section 570.410 by S.B. 491, 2014, effective 1-01-17.

**Section 578.375 was repealed by S.B. 491, 2014, effective 1-01-17.

***Section 326.151 was repealed by H.B. 567, 2001.



Section 191.914 False report or claim, penalty.

Effective 01 Jan 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

191.914. False report or claim, penalty. — 1. Any person who intentionally files a false report or claim alleging a violation of sections 191.900 to 191.910 is guilty of a class A misdemeanor. Any second or subsequent violation of this section is a class E felony and shall be punished as provided by law.

2. Any person who receives any compensation in exchange for knowingly failing to report any violation of subsections 1 to 3 of section 191.905 is guilty of a class E felony.

(L. 2007 S.B. 577, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 191.915 Breast-feeding information provided, when, by whom.

Effective 28 Aug 1999

Title XII PUBLIC HEALTH AND WELFARE

191.915. Breast-feeding information provided, when, by whom. — 1. Every hospital, as defined in section 197.020, and ambulatory surgical center, as defined in section 197.200, that provides obstetrical care shall:

(1) Provide new mothers, where appropriate as determined by the attending physician, with information on breast-feeding and the benefits to the child; and

(2) Provide new mothers, where appropriate as determined by the attending physician, with information on local breast-feeding support groups; or

(3) Offer breast-feeding consultations to new mothers, where appropriate as determined by the attending physician.

2. Beginning January 1, 2000, every licensed physician who provides obstetrical or gynecological consultation shall, where appropriate as determined by such physician, inform patients as to the prenatal preparation for and postnatal benefits of breast-feeding a child.

3. The department of health and senior services shall produce written information on breast-feeding and the health benefits to the child, and shall distribute such information to physicians described in subsection 2 of this section and to hospitals and ambulatory surgical centers described in subsection 1 of this section upon request.

(L. 1999 S.B. 8 & 173 § 5)



Section 191.918 Breast-feeding in public permitted — not sexual conduct, public indecency, or obscenity — no municipal ordinances to prohibit or restrict.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

191.918. Breast-feeding in public permitted — not sexual conduct, public indecency, or obscenity — no municipal ordinances to prohibit or restrict. — 1. Notwithstanding any other provision of law to the contrary, a mother may, with discretion, breast-feed her child or express breast milk in any public or private location where the mother is otherwise authorized to be.

2. The act of a mother breast-feeding a child or expressing breast milk in a public or private location where the mother and child are otherwise authorized to be shall not:

(1) Constitute sexual conduct or sexual contact as defined in section 566.010; or

(2) Be considered an act of public indecency, indecent exposure, sexual conduct, lewd touching, or obscenity or any other similar term for purposes of state or municipal law.

3. A municipality shall not enact an ordinance prohibiting or restricting a mother from breast-feeding a child or expressing breast milk in a public or private location where the mother and child are otherwise authorized to be.

(L. 1999 S.B. 8 & 173 § 6, A.L. 2014 H.B. 1320)



Section 191.923 Prenatally diagnosed conditions, patient to be provided information — definitions — clearinghouse of information to be established.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

191.923. Prenatally diagnosed conditions, patient to be provided information — definitions — clearinghouse of information to be established. — 1. The general assembly of the state of Missouri hereby finds and declares that pregnant women who choose to undergo prenatal screening should have access to timely and informative counseling about the conditions being tested for, the accuracy of such tests, and resources for obtaining support services for such conditions. Informed consent is a critical component of all genetic testing and prenatal screening, particularly as the results of such testing or screening and the counseling that follows may lead to the unnecessary abortion of unborn humans with Down Syndrome or other prenatally diagnosed conditions.

2. As used in this section, the following terms shall mean:

(1) "Down Syndrome", a chromosomal disorder caused by an error in cell division that results in the presence of an extra whole or partial copy of chromosome 21;

(2) "Health care provider", any person or entity licensed, accredited, or certified by the state of Missouri to perform specified health services;

(3) "Prenatally diagnosed condition", any adverse fetal health condition identified by prenatal genetic testing or indicated by prenatal screening procedures;

(4) "Prenatal test", a diagnostic procedure or screening procedure performed upon a pregnant woman or her unborn offspring to obtain information about her offspring's health or development.

3. When a prenatally diagnosed condition, including but not limited to Down Syndrome, becomes known as a result of one or more prenatal tests, the physician or other health care professional who requested or ordered prenatal tests, or his or her designee, shall provide the patient with current information about the conditions that were tested for, the accuracy of such tests, and resources for obtaining support services for such conditions, including information hotlines specific to Down Syndrome or other prenatally diagnosed conditions, resource centers, and clearinghouses for such conditions, support programs for parents and families, and the alternatives to abortion services program under section 188.325.

4. The department of health and senior services shall establish a clearinghouse of information concerning supportive services providers, information hotlines specific to Down Syndrome or other prenatally diagnosed conditions, resource centers, education, other support programs for parents and families, and the alternatives to abortion services program under section 188.325.

(L. 2007 H.B. 818 § 191.912)



Section 191.925 Screening for hearing loss, infants, when — procedures used — exemptions — information provided, by whom — no liability, when.

Effective 28 Aug 2002

Title XII PUBLIC HEALTH AND WELFARE

191.925. Screening for hearing loss, infants, when — procedures used — exemptions — information provided, by whom — no liability, when. — 1. Effective January 1, 2002, every infant born in this state shall be screened for hearing loss in accordance with the provisions of sections 191.925 to 191.937 and section 376.1220.

2. The screening procedure shall include the use of at least one of the following physiological technologies:

(1) Automated or diagnostic auditory brainstem response (ABR);

(2) Otoacoustic emissions (OAE); or

(3) Other technologies approved by the department of health and senior services.

3. Every newborn delivered on or after January 1, 2002, in an ambulatory surgical center or hospital shall be screened for hearing loss prior to discharge of the infant from the facility. Any facility that transfers a newborn for further acute care prior to completion of the newborn hearing screening shall notify the receiving facility of the status of the newborn hearing screening. The receiving facility shall be responsible for the completion of the newborn hearing screening. Such facilities shall report the screening results on all newborns to the parents or guardian of the newborn, and the department of health and senior services in a manner prescribed by the department.

4. If a newborn is delivered in a place other than the facilities listed in subsection 3 of this section, the physician or person who professionally undertakes the pediatric care of the infant shall ensure that the newborn hearing screening is performed within three months of the date of the infant's birth. Such physicians and persons shall report the screening results on all newborns to the parents or guardian of the newborn, and the department of health and senior services in a manner prescribed by the department.

5. The provisions of this section shall not apply if the parents of the newborn or infant object to such testing on the grounds that such tests conflict with their religious tenets and practices.

6. As provided in subsection 5 of this section, the parent of any child who fails to have the hearing screening test administered after notice of the requirement for such test shall have such refusal documented in writing. Such physicians, persons or administrators shall obtain the written refusal and make such refusal part of the medical record of the infant, and shall report such refusal to the department of health and senior services in a manner prescribed by the department.

7. The physician or person who professionally undertakes the pediatric care of the newborn, and administrators of ambulatory surgical centers or hospitals shall provide to the parents or guardians of newborns a written packet of educational information developed and supplied by the department of health and senior services describing the screening, how it is conducted, the nature of the hearing loss, and the possible consequences of treatment and nontreatment for hearing loss prior to administering the screening.

8. All facilities or persons described in subsections 3 and 4 of this section who voluntarily provide hearing screening to newborns prior to January 1, 2002, shall report such screening results to the department of health and senior services in a manner prescribed by the department.

9. All facilities or persons described in subsections 3 and 4 of this section shall provide the parents or guardians of newborns who fail the hearing screening with educational materials that:

(1) Communicate the importance of obtaining further hearing screening or diagnostic audiological assessment to confirm or rule out hearing loss;

(2) Identify community resources available to provide rescreening and diagnostic audiological assessments; and

(3) Provide other information as prescribed by the department of health and senior services.

10. Any person who acts in good faith in complying with the provisions of this section by reporting the newborn hearing screening results to the department of health and senior services shall not be civilly or criminally liable for furnishing the information required by this section.

11. The department of health and senior services shall provide audiological and administrative technical support to facilities and persons implementing the requirements of this section, including, but not limited to, assistance in:

(1) Selecting state-of-the-art newborn hearing screening equipment;

(2) Developing and implementing newborn hearing screening procedures that result in appropriate failure rates;

(3) Developing and implementing training for individuals administering screening procedures;

(4) Developing and distributing educational materials for families;

(5) Identifying community resources for delivery of rescreening and pediatric audiological assessment services; and

(6) Implementing reporting requirements.

­­

­

(L. 1999 H.B. 401 § 191.250, A.L. 2002 H.B. 1548 merged with S.B. 923, et al. merged with S.B. 1244)



Section 191.928 Surveillance and monitoring system for certain newborns — standards and follow-up procedure — confidentiality of information.

Effective 28 Aug 2002

Title XII PUBLIC HEALTH AND WELFARE

191.928. Surveillance and monitoring system for certain newborns — standards and follow-up procedure — confidentiality of information. — 1. The department of health and senior services shall establish and maintain a newborn hearing screening surveillance and monitoring system for newborns who have been reported with possible hearing loss for the purpose of confirming the presence or absence of hearing loss, and referring those with hearing loss for early intervention services.

2. The department of health and senior services shall establish standards and follow-up procedures for all newborns reported with possible hearing loss pursuant to the provisions of section 191.925, as necessary to assure appropriate and timely diagnosis of hearing loss, delivery of amplification, and referral for early intervention services. Such standards and procedures shall include:

(1) Rescreening;

(2) Diagnostic audiological assessment;

(3) Individuals qualified to administer rescreening and diagnostic audiological assessment;

(4) Time lines for administering rescreening and diagnostic pediatric audiological assessment; and

(5) Time lines and content of contacts to be made by the surveillance and monitoring system.

3. The results of rescreening and diagnostic audiological assessment procedures shall be reported to the department of health and senior services in a manner prescribed by the department. Any person who acts in good faith in complying with this section in reporting rescreening or diagnostic audiological assessment procedures to the department of health and senior services, or the parents or guardians of a newborn shall not be civilly or criminally liable for furnishing the information required by this section.

4. Any newborn with a confirmed hearing loss in the surveillance and monitoring system shall be referred to the appropriate point of contact for the Part C of the Individuals with Disabilities Education Act (IDEA) system of early intervention services (First Steps) and shall be reported to the Missouri commission for the deaf and hard of hearing for census purposes.

5. Except as provided in this section, the information contained in the surveillance and monitoring system shall be confidential and shall not be divulged or made public in a manner that discloses the identity of an individual. The department of health and senior services may disclose and exchange such information as is necessary to provide follow-up services for newborns identified with hearing loss to the following persons without a parent's or guardian's written release:

(1) Employees of public agencies, departments and political subdivisions who need to know such information to carry out their public duties; or

(2) Health care professionals or their agents who undertake the pediatric care of the newborn.

­­

­

(L. 1999 H.B. 401 § 191.253, A.L. 2002 H.B. 1783)



Section 191.931 Early intervention services available — report, content.

Effective 28 Aug 1999

Title XII PUBLIC HEALTH AND WELFARE

191.931. Early intervention services available — report, content. — The IDEA Part C data system shall monitor the delivery of early intervention services to those infants identified by the newborn hearing screening program and report annually to the department of health and senior services. Information collected shall be sufficient to document the early intervention services provided, including the type of amplification or other assistive technologies, and the status of outcomes as identified on the individualized family service plan (IFSP).

(L. 1999 H.B. 401 § 191.256)



Section 191.937 Rulemaking authority, procedure.

Effective 28 Aug 1999

Title XII PUBLIC HEALTH AND WELFARE

191.937. Rulemaking authority, procedure. — 1. The director of the department of health and senior services may promulgate rules and regulations to implement the provisions of sections 191.925, 191.928 and 191.934*. The director of the department of elementary and secondary education may promulgate rules and regulations to implement the provisions of section 191.931. The directors of the departments of insurance, financial institutions and professional registration and social services may promulgate rules and regulations to implement the provisions of section 376.685.

2. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in sections 191.925 to 191.937 or section 376.685 shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. All rulemaking authority delegated prior to August 28, 1999, is of no force and effect and repealed. Nothing in this section shall be interpreted to repeal or affect the validity of any rule filed or adopted prior to August 28, 1999, if it fully complied with all applicable provisions of law. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 1999, shall be invalid and void.

(L. 1999 H.B. 401 § 191.265)

*Section 191.934 was repealed by S.B. 58, 2015



Section 191.950 Prostate cancer pilot programs — definitions — eligibility — services provided — grants — rulemaking authority — sunset provision.

Effective 28 Aug 2011, see footnote

Title XII PUBLIC HEALTH AND WELFARE

191.950. Prostate cancer pilot programs — definitions — eligibility — services provided — grants — rulemaking authority — sunset provision. — 1. As used in this section, the following terms mean:

(1) "Department", the department of health and senior services;

(2) "Economically challenged men", men who have a gross income up to one hundred * fifty percent of the federal poverty level;

(3) "Program", the prostate cancer pilot program established in this section;

(4) "Rural area", a rural area which is in either any county of the third classification without a township form of government and with more than twenty thousand but fewer than twenty thousand one hundred inhabitants, any county of the second classification with more than nineteen thousand seven hundred but fewer than nineteen thousand eight hundred inhabitants, or any county of the third classification with a township form of government and with more than thirty-three thousand one hundred but fewer than thirty-three thousand two hundred inhabitants;

(5) "Uninsured men", men for whom services provided by the program are not covered by private insurance, MO HealthNet or Medicare;

(6) "Urban area", an urban area which is located in a city not within a county.

2. Subject to securing a cooperative agreement with a nonprofit entity for funding of the program, there is hereby established within the department of health and senior services two "Prostate Cancer Pilot Programs" to fund prostate cancer screening and treatment services and to provide education to men residing in this state. One prostate cancer pilot program shall be located in an urban area and one prostate cancer pilot program shall be located in a rural area. The department may directly contract with the Missouri Foundation for Health, or a successor entity, in the delivery of the pilot program. For purposes of this section, the contracting process of the department with these entities need not be governed by the provisions of chapter 34.

3. The program shall be open to:

(1) Uninsured men or economically challenged men who are at least fifty years old; and

(2) On the advice of a physician or at the request of the individual, uninsured men or economically challenged men who are at least thirty-five years of age but less than fifty years of age and who are at high risk for prostate cancer.

4. The program shall provide:

(1) Prostate cancer screening;

(2) Referral services, including services necessary for diagnosis;

(3) Treatment services for individuals who are diagnosed with prostate cancer after being screened; and

(4) Outreach and education activities to ensure awareness and utilization of program services by uninsured men and economically challenged men.

5. Upon appropriation, the department shall distribute grants to administer the program to:

(1) Local health departments; and

(2) Federally qualified health centers.

6. Three years from the date on which the grants were first administered under this section, the department shall report to the governor and general assembly:

(1) The number of individuals screened and treated under the program, including racial and ethnic data on the individuals who were screened and treated; and

(2) To the extent possible, any cost savings achieved by the program as a result of early detection of prostate cancer.

7. The department shall promulgate rules to establish guidelines regarding eligibility for the program and to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2011, shall be invalid and void.

8. Under and pursuant to section 23.253 of the Missouri sunset act:

(1) The provisions of the new program authorized under this section shall automatically sunset six years after August 28, 2011, unless reauthorized by an act of the general assembly; and

(2) If such program is reauthorized, the program authorized under this section shall automatically sunset six years after the effective date of the reauthorization of this section; and

(3) This section shall terminate on September first of the calendar year immediately following the calendar year in which the program authorized under this section is sunset.

(L. 2011 H.B. 667 merged with S.B. 38)

Sunset date 8-28-17

Termination date 9-01-18

*Word "and" appears here in original rolls.



Section 191.975 Adoption awareness, department duties — advertising campaign authorized — rulemaking authority.

Effective 28 Aug 2005

Title XII PUBLIC HEALTH AND WELFARE

191.975. Adoption awareness, department duties — advertising campaign authorized — rulemaking authority. — 1. This section shall be known and may be cited as the "Adoption Awareness Law".

2. To raise public awareness and to educate the public, the department of social services, with the assistance of the department of health and senior services, shall be responsible for:

(1) Collecting and distributing resource materials to educate the public about foster care and adoption;

(2) Developing and distributing educational materials, including but not limited to videos, brochures and other media as part of a comprehensive public relations campaign about the positive option of adoption and foster care. The materials shall include, but not be limited to, information about:

(a) The benefits of adoption and foster care;

(b) Adoption and foster care procedures;

(c) Means of financing the cost of adoption and foster care, including but not limited to adoption subsidies, foster care payments and special needs adoption tax credits;

(d) Options for birth parents in choosing adoptive parents;

(e) Protection for and rights of birth parents and adoptive parents prior to and following the adoption;

(f) Location of adoption and foster care agencies;

(g) Information regarding various state health and social service programs for pregnant women and children, including but not limited to medical assistance programs and temporary assistance for needy families (TANF); and

(h) Referrals to appropriate counseling services, including but not be limited to counseling services for parents who are considering retaining custody of their children, placing their children for adoption, or becoming foster or adoptive parents; but excluding any referrals for abortion or to abortion facilities;

(3) Making such educational materials available through state and local public health clinics, public hospitals, family planning clinics, abortion facilities as defined in section 188.015, maternity homes as defined in section 135.600, child-placing agencies licensed pursuant to sections 210.481 to 210.536, attorneys whose practice involves private adoptions, in vitro fertilization clinics and private physicians for distribution to their patients who request such educational materials. Such materials shall also be available to the public through the department of social services' internet website;

(4) Establishing a toll-free telephone number for information on adoption and foster care, and to answer questions and assist persons inquiring about becoming adoptive or foster parents.

3. In addition, the department may establish and implement an ongoing advertising campaign for the recruitment of adoptive and foster care families, with a special emphasis on the recruitment of qualified adoptive and foster care families for special needs children. Such advertising campaign may utilize, but shall not be limited to, the following media: television, radio, outdoor advertising, newspaper, magazines and other print media, websites, and the internet. The department may contract with professional advertising agencies or other professional entities to conduct such advertising campaign on behalf of the department.

4. The provisions of this section shall be subject to appropriations.

5. The department of social services shall promulgate rules for the implementation of this section in accordance with chapter 536.

(L. 2001 S.B. 266, A.L. 2005 S.B. 21)



Section 191.980 Missouri area health education centers program established — council established, membership, term — authority of council — duties — report required.

Effective 28 Aug 2004

Title XII PUBLIC HEALTH AND WELFARE

191.980. Missouri area health education centers program established — council established, membership, term — authority of council — duties — report required. — 1. The "Missouri Area Health Education Centers" program is hereby established as a collaborative partnership of higher educational institutions and regional area health education centers and other entities that have entered into a written agreement with the program. These higher educational institutions and regional area health education centers shall be those that are recognized as program offices or regional centers by the federal area health education centers program pursuant to 42 U.S.C. Section 294a. The program is designed to improve the supply, distribution, availability, and quality of health care personnel in Missouri communities and promote access to primary care for medically underserved communities and populations.

2. The Missouri area health education centers council is hereby established within the department of health and senior services. The council shall consist of twelve members that are residents of Missouri. The members of the council shall include:

(1) The director of the department of health and senior services or the director's designee;

(2) The commissioner of the department of higher education or the commissioner's designee;

(3) Two members of the senate appointed by the president pro tempore of the senate;

(4) Two members of the house of representatives appointed by the speaker of the house of representatives; and

(5) Six members to be appointed by the governor with the advice and consent of the senate, four of whom shall represent the federally recognized regional area health education centers and two of whom shall represent the federally recognized higher educational institution program offices. Each representative of the regional area health education centers shall be a member of the governing or advisory board of a regional center and shall be nominated jointly by the chairs of the governing or advisory boards of all such centers. No two representatives shall be members of the same regional center governing or advisory board. Each representative of the federally recognized higher educational institution program offices shall be an employee or faculty of a medical school in which a program office resides and shall be nominated jointly by the deans of all such medical schools. The two program office representatives shall not be employees or faculty of the same medical school.

­­

­

3. The council shall have discretionary authority to monitor and recommend policy direction for the Missouri area health education centers program, including policies to ensure that all applicable requirements of the federal area health education centers program are met.

4. The area health education centers program shall:

(1) Develop and enhance health careers recruitment programs for Missouri students, especially underrepresented and disadvantaged students;

(2) Enhance and support community-based training of health professions students and medical residents;

(3) Provide educational and other programs designed to support practicing health professionals; and

(4) Collaborate with health, education, and human services organizations to design, facilitate, and promote programs to improve access to health care and health status in Missouri.

5. The Missouri area health education centers council shall report annually to the governor and the general assembly on the status and progress of the Missouri area health education centers program.

(L. 2004 S.B. 1274 § 191.1015)



Section 191.990 Diabetes goals and benchmarks — report, contents.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

191.990. Diabetes goals and benchmarks — report, contents. — 1. The MO HealthNet division and the department of health and senior services shall collaborate to coordinate goals and benchmarks in each agency's plans to reduce the incidence of diabetes in Missouri, improve diabetes care, and control complications associated with diabetes.

2. The MO HealthNet division and the department of health and senior services shall submit a report to the general assembly by January first of each odd-numbered year on the following:

(1) The prevalence and financial impact of diabetes of all types on the state of Missouri. Items in this assessment shall include an estimate of the number of people with diagnosed and undiagnosed diabetes, the number of individuals with diabetes impacted or covered by the agency programs addressing diabetes, the financial impact of diabetes, and its complications on Missouri based on the most recently published cost estimates for diabetes;

(2) An assessment of the benefits of implemented programs and activities aimed at controlling diabetes and preventing the disease;

(3) A description of the level of coordination existing between the agencies, their contracted partners, and other stakeholders on activities, programs, and messaging on managing, treating, or preventing all forms of diabetes and its complications;

(4) The development or revision of detailed action plans for battling diabetes with a range of actionable items for consideration by the general assembly. The plans shall identify proposed action steps to reduce the impact of diabetes, prediabetes, and related diabetes complications. The plan also shall identify expected outcomes of the action steps proposed in the following biennium while also establishing benchmarks for controlling and preventing diabetes; and

(5) The development of a detailed budget blueprint identifying needs, costs, and resources required to implement the plan identified in subdivision (4) of this subsection. This blueprint shall include a budget range for all options presented in the plan identified in subdivision (4) of this subsection for consideration by the general assembly.

3. The requirements of subsections 1 and 2 of this section shall be limited to diabetes information, data, initiatives, and programs within each agency prior to August 28, 2014, unless there is unobligated funding for diabetes in each agency that may be used for new research, data collection, reporting, or other requirements of subsections 1 and 2 of this section.

(L. 2014 S.B. 716 merged with S.B. 754)



Section 191.1050 Definitions.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

191.1050. Definitions. — As used in sections 191.1050 to 191.1056, the following terms shall mean:

(1) "Area of defined need", a rural area or section of an urban area of this state which is located in a federally designated health professional shortage area and which is designated by the department as being in need of the services of health care professionals;

(2) "Department", the department of health and senior services;

(3) "Director", the director of the department of health and senior services;

(4) "Eligible facility", a public or nonprofit private medical facility or other health care facility licensed under chapter 197, any mental health facility defined in section 632.005, rural health clinic, or any group of licensed health care professionals in an area of defined need that is designated by the department as eligible to receive disbursements from the Missouri health care access fund under section 191.1056.

(L. 2007 S.B. 577)



Section 191.1053 Designation of areas — re-evaluation of designations, when — rulemaking authority.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

191.1053. Designation of areas — re-evaluation of designations, when — rulemaking authority. — 1. The department shall have the authority to designate an eligible facility or facilities in an area of defined need. In making such designation, the department shall consult with local health departments and consider factors, including but not limited to the health status of the population of the area, the ability of the population of the area to pay for health services, the accessibility the population of the area has to health services, and the availability of health professionals in the area.

2. The department shall reevaluate the designation of an eligible facility six years from the initial designation and every six years thereafter. Each such facility shall have the burden of proving that the facility meets the applicable requirements regarding the definition of an eligible facility.

3. The department shall not revoke the designation of an eligible facility until the department has afforded interested persons and groups in the facility's area of defined need to provide data and information in support of renewing the designation. The department may make a determination on the basis of such data and information and other data and information available to the department.

4. The department may promulgate rules to implement the provisions of sections 191.1050 to 191.1056. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536, to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2007, shall be invalid and void.

(L. 2007 S.B. 577)



Section 191.1056 Fund created, use of moneys.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

191.1056. Fund created, use of moneys. — 1. There is hereby created in the state treasury the "Missouri Health Care Access Fund", which shall consist of gifts, grants, and devises deposited into the fund with approval of the oversight committee created in section 208.955. The state treasurer shall be custodian of the fund and may disburse moneys from the fund in accordance with sections 30.170 and 30.180. Disbursements from the fund shall be subject to appropriations and the director shall approve disbursements from the fund consistent with such appropriations to any eligible facility to attract and recruit health care professionals and other necessary personnel, to purchase or rent facilities, to pay for facility expansion or renovation, to purchase office and medical equipment, to pay personnel salaries, or to pay any other costs associated with providing primary health care services to the population in the facility's area of defined need.

2. The state of Missouri shall provide matching moneys from the general revenue fund equaling one-half of the amount deposited into the fund. The total annual amount available to the fund from state sources under such a match program shall be five hundred thousand dollars for fiscal year 2008, one million five hundred thousand dollars for fiscal year 2009, and one million dollars annually thereafter.

3. The maximum annual donation that any one individual or corporation may make is fifty thousand dollars. Any individual or corporation, excluding nonprofit corporations, that make a contribution to the fund totaling one hundred dollars or more shall receive a tax credit for one-half of all donations made annually under section 135.575. In addition, any office or medical equipment donated to any eligible facility shall be an eligible donation for purposes of receipt of a tax credit under section 135.575 but shall not be eligible for any matching funds under subsection 2 of this section.

4. If any clinic or facility has received money from the fund closes or significantly decreases its operations, as determined by the department, within one year of receiving such money, the amount of such money received and the amount of the match provided from the general revenue fund shall be refunded to each appropriate source.

5. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund.

6. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

(L. 2007 S.B. 577)



Section 191.1075 Definitions.

Effective 28 Aug 2016

Title XII PUBLIC HEALTH AND WELFARE

*191.1075. Definitions. — As used in sections 191.1075 to 191.1085, the following terms shall mean:

(1) “Department”, the department of health and senior services;

(2) “Health care professional”, a physician or other health care practitioner licensed, accredited, or certified by the state of Missouri to perform specified health services;

(3) “Hospital”:

(a) A place devoted primarily to the maintenance and operation of facilities for the diagnosis, treatment, or care of not less than twenty-four consecutive hours in any week of three or more nonrelated individuals suffering from illness, disease, injury, deformity, or other abnormal physical conditions; or

(b) A place devoted primarily to provide for not less than twenty-four consecutive hours in any week medical or nursing care for three or more unrelated individuals. “Hospital” does not include convalescent, nursing, shelter, or boarding homes as defined in chapter 198.

(L. 2016 H.B. 1682 merged with S.B. 608 merged with S.B. 635 merged with S.B. 865 & 866)

Effective 8-28-16 (H.B. 1682); 8-28-16 (S.B. 635); 8-28-16 (S.B. 865 & 866); *10-14-16 (S.B. 608), see § 21.250

*S.B. 608 was vetoed July 5, 2016. The veto was overridden on September 14, 2016.



Section 191.1080 Council created, purpose, members, terms, duties — report — expiration date.

Effective 28 Aug 2016

Title XII PUBLIC HEALTH AND WELFARE

*191.1080. Council created, purpose, members, terms, duties — report — expiration date. — 1. There is hereby created within the department of health and senior services the “Missouri Palliative Care and Quality of Life Interdisciplinary Council”, which shall be a palliative care consumer and professional information and education program to improve quality and delivery of patient-centered and family-focused care in this state.

2. On or before December 1, 2016, the following members shall be appointed to the council:

(1) Two members of the senate, appointed by the president pro tempore of the senate;

(2) Two members of the house of representatives, appointed by the speaker of the house of representatives;

(3) Two board-certified hospice and palliative medicine physicians licensed in this state, appointed by the governor with the advice and consent of the senate;

(4) Two certified hospice and palliative nurses licensed in this state, appointed by the governor with the advice and consent of the senate;

(5) A certified hospice and palliative social worker, appointed by the governor with the advice and consent of the senate;

(6) A patient and family caregiver advocate representative, appointed by the governor with the advice and consent of the senate; and

(7) A spiritual professional with experience in palliative care and health care, appointed by the governor with the advice and consent of the senate.

3. Council members shall serve for a term of three years. The members of the council shall elect a chair and vice chair whose duties shall be established by the council. The department shall determine a time and place for regular meetings of the council, which shall meet at least biannually.

4. Members of the council shall serve without compensation, but shall, subject to appropriations, be reimbursed for their actual and necessary expenses incurred in the performance of their duties as members of the council.

5. The council shall consult with and advise the department on matters related to the establishment, maintenance, operation, and outcomes evaluation of palliative care initiatives in this state, including the palliative care consumer and professional information and education program established in section 191.1085.

6. The council shall submit an annual report to the general assembly, which includes an assessment of the availability of palliative care in this state for patients at early stages of serious disease and an analysis of barriers to greater access to palliative care.

7. The council authorized under this section shall automatically expire August 28, 2022.

(L. 2016 H.B. 1682 merged with S.B. 608 merged with S.B. 635 merged with S.B. 865 & 866)

Effective 8-28-16 (H.B. 1682); 8-28-16 (S.B. 635); 8-28-16 (S.B. 865 & 866); *10-14-16 (S.B. 608), see § 21.250

*S.B. 608 was vetoed July 5, 2016. The veto was overridden on September 14, 2016.



Section 191.1085 Program established, purpose — website information — rulemaking authority.

Effective 28 Aug 2016

Title XII PUBLIC HEALTH AND WELFARE

*191.1085. Program established, purpose — website information — rulemaking authority. — 1. There is hereby established the “Palliative Care Consumer and Professional Information and Education Program” within the department of health and senior services.

2. The purpose of the program is to maximize the effectiveness of palliative care in this state by ensuring that comprehensive and accurate information and education about palliative care is available to the public, health care providers, and health care facilities.

3. The department shall publish on its website information and resources, including links to external resources, about palliative care for the public, health care providers, and health care facilities, including but not limited to:

(1) Continuing education opportunities for health care providers;

(2) Information about palliative care delivery in the home, primary, secondary, and tertiary environments; and

(3) Consumer educational materials and referral information for palliative care, including hospice.

4. Each hospital in this state is encouraged to have a palliative care presence on its intranet or internet website which provides links to one or more of the following organizations: the Institute of Medicine, the Center to Advance Palliative Care, the Supportive Care Coalition, the National Hospice and Palliative Care Organization, the American Academy of Hospice and Palliative Medicine, and the National Institute on Aging.

5. Each hospital in this state is encouraged to have patient education information about palliative care available for distribution to patients.

6. The department shall consult with the palliative care and quality of life interdisciplinary council established in section 191.1080 in implementing the section.

7. The department may promulgate rules to implement the provisions of sections 191.1075 to 191.1085. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in sections 191.1075 to 191.1085 shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. Sections 191.1075 to 191.1085 and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2016, shall be invalid and void.

8. Notwithstanding the provisions of section 23.253 to the contrary, the program authorized under this section shall automatically expire on August 28, 2022.

(L. 2016 H.B. 1682 merged with S.B. 608 merged with S.B. 635 merged with S.B. 865 & 866)

Effective 8-28-16 (H.B. 1682); 8-28-16 (S.B. 635); 8-28-16 (S.B. 865 & 866); *10-14-16 (S.B. 608), see § 21.250

*S.B. 608 was vetoed July 5, 2016. The veto was overridden on September 14, 2016.



Section 191.1100 Citation of law — definitions.

Effective 11 Oct 2013, see footnote

Title XII PUBLIC HEALTH AND WELFARE

*191.1100. Citation of law — definitions. — 1. Sections 191.1100 to 191.1112 shall be known and may be cited as the "Volunteer Health Services Act".

2. As used in sections 191.1100 to 191.1112, the following terms shall mean:

(1) "Gross deviation", a conscious disregard of the safety of others;

(2) "Health care provider", any physician, surgeon, dentist, nurse, optometrist, mental health professional licensed under chapter 337, veterinarian, or other practitioner of a health care discipline, the professional practice of which requires licensure or certification under state law or under comparable laws of another state, territory, district, or possession of the United States;

(3) "Licensed health care provider", any health care provider holding a current license or certificate issued under:

(a) Missouri state law;

(b) Comparable laws of another state, territory, district, or possession of the United States;

(4) "Regularly practice", to practice more than sixty days within any ninety-day period;

(5) "Sponsoring organization", any organization that organizes or arranges for the voluntary provision of health care services and registers with the department of health and senior services as a sponsoring organization in accordance with section 191.1106;

(6) "Voluntary provision of health care services", the providing of professional health care services by a health care provider without charge to a recipient of the services or a third party. The provision of such health care services under sections 191.1100 to 191.1112 shall be the provider's professional practice area in which the provider is licensed or certified.

(L. 2013 S.B. 129)

*Effective 10-11-13, see § 21.250. S.B. 129 was vetoed July 3, 2013. The veto was overridden on September 11, 2013.



Section 191.1102 Additional licensure not required, when — inapplicability.

Effective 11 Oct 2013, see footnote

Title XII PUBLIC HEALTH AND WELFARE

*191.1102. Additional licensure not required, when — inapplicability. — 1. Notwithstanding any provision of law to the contrary, no additional license or certificate otherwise required by state law is necessary for the voluntary provision of health care services by any person who:

(1) Is a licensed health care provider;

(2) Lawfully practices under an exception to the licensure or certification requirements of any state, territory, district, or possession of the United States; provided that the person does not and will not regularly practice in the state of Missouri.

2. The provisions of subsection 1 of this section shall not apply to:

(1) Any person whose license or certificate is suspended or revoked under disciplinary proceedings in any jurisdiction; or

(2) A licensed health care provider who renders services outside the scope of practice authorized by the provider's licensure, certification, or exception to such licensure or certification.

(L. 2013 S.B. 129)

*Effective 10-11-13, see § 21.250. S.B. 129 was vetoed July 3, 2013. The veto was overridden on September 11, 2013.



Section 191.1104 Display of license or certificate, how satisfied.

Effective 11 Oct 2013, see footnote

Title XII PUBLIC HEALTH AND WELFARE

*191.1104. Display of license or certificate, how satisfied. — With regard to a person who voluntarily provides health care services and who is covered by the provisions of subsection 1 of section 191.1102, all requirements regarding display of a license or certificate shall be satisfied by the presentation for inspection, upon request, of a photocopy of the applicable license, certificate, or statement of exemption.

(L. 2013 S.B. 129)

*Effective 10-11-13, see § 21.250. S.B. 129 was vetoed July 3, 2013. The veto was overridden on September 11, 2013.



Section 191.1106 Registration with department required, fee, contents — quarterly reports — list of providers — recordkeeping requirements — rulemaking authority.

Effective 11 Oct 2013, see footnote

Title XII PUBLIC HEALTH AND WELFARE

*191.1106. Registration with department required, fee, contents — quarterly reports — list of providers — recordkeeping requirements — rulemaking authority. — 1. Before providing volunteer health care services in this state, a sponsoring organization shall register with the department of health and senior services by submitting a registration fee of fifty dollars and filing a registration form. The registration and fee shall be submitted annually to the department with the fee to be used for the administration of sections 191.1100 to 191.1112. Such registration form shall contain:

(1) The name of the sponsoring organization;

(2) The name of the principal individual or individuals who are the officers or organization's officials responsible for the operation of the sponsoring organization;

(3) The address, including street, city, zip code, and county, of the sponsoring organization's principal office address and the same address information for each principal or official listed in subdivision (2) of this subsection;

(4) Telephone numbers for the principal office of the sponsoring agency and each principal or official listed in subdivision (2) of this subsection; and

(5) Such additional information as the department shall require.

­­

­

2. The sponsoring organization shall file a quarterly voluntary services report with the department during the current quarter that lists all licensed health care providers who provided voluntary health care services during the preceding quarter. The sponsoring organization shall maintain on file for five years following the date of service additional information, including the date, place, and type of services provided.

3. Each sponsoring organization shall maintain a list of health care providers associated with its provision of voluntary health care services. For each such health care provider, the organization shall maintain a copy of a current license, certificate, or statement of exemption from licensure or certification, or in the event that the health care provider is currently licensed in the state of Missouri, a copy of the health care provider's license verification obtained from a state-sponsored website, if available.

4. The sponsoring organization shall maintain such records for a period of at least five years following the provision of health care services and shall furnish such records upon request to any regulatory board of any healing arts profession established under state law.

5. Compliance with subsections 1 and 2 of this section shall be prima facie evidence that the sponsoring organization has exercised due care in its selection of health care providers.

6. The department may revoke the registration of any sponsoring organization that fails to comply with the requirements of this section.

7. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2013, shall be invalid and void.

8. Nothing in the volunteer health services act shall require a health care provider or organization providing health care services without charge to register with the department and receive the liability protection under sections 191.1100 to 191.1112.

(L. 2013 S.B. 129)

*Effective 10-11-13, see § 21.250. S.B. 129 was vetoed July 3, 2013. The veto was overridden on September 11, 2013.



Section 191.1110 Immunity from liability, when — no compensation to be received — certain military personnel deemed licensed.

Effective 11 Oct 2013, see footnote

Title XII PUBLIC HEALTH AND WELFARE

*191.1110. Immunity from liability, when — no compensation to be received — certain military personnel deemed licensed. — 1. (1) No licensed health care provider who engages in the voluntary provision of health care services within the limits of the person's license, certificate, or authorization to any patient of a sponsoring organization shall be liable for any civil damages for any act or omission resulting from the rendering of such services, unless the act or omission was the result of such person's gross deviation from the ordinary standard of care or willful misconduct.

(2) The volunteer licensee who is providing free care shall not receive compensation of any type, directly or indirectly, or any benefits of any type whatsoever, or any consideration of any nature, from any person for the free care. Nor shall such service be a part of the provider's training or assignment.

(3) The volunteer licensee shall be acting within the scope of such license, certification, or authority.

(4) A health care licensee providing free health care shall not engage in activities at a clinic, or at the health care licensee's office, if the activities are performed on behalf of the sponsoring organization, unless such activities are authorized by the appropriate authorities to be performed at the clinic or office and the clinic or office is in compliance with all applicable regulations.

2. For purposes of this section, any commissioned or contract medical officer or dentist serving on active duty in the United States Armed Forces and assigned to duty as a practicing, commissioned, or contract medical officer or dentist at any military hospital or medical facility owned and operated by the United States government shall be deemed to be licensed.

(L. 2013 S.B. 129)

*Effective 10-11-13, see § 21.250. S.B. 129 was vetoed July 3, 2013. The veto was overridden on September 11, 2013.



Section 191.1112 Volunteer crisis response teams — definitions — immunity from liability, inapplicability of.

Effective 11 Oct 2013, see footnote

Title XII PUBLIC HEALTH AND WELFARE

*191.1112. Volunteer crisis response teams — definitions — immunity from liability, inapplicability of. — 1. For purposes of this section, the following terms shall mean:

(1) "Crisis intervention", a session at which crisis response services are rendered by a critical incident stress management team member or qualified mental health professional during or after a crisis or disaster;

(2) "Crisis response services", consultation, risk assessment, referral, and crisis intervention services provided by a critical incident stress management team or qualified mental health professional or paraprofessional trained within the Federal Emergency Management Agency (FEMA) Crisis Counseling Program or in psychological first aid to individuals affected by crisis or disaster;

(3) "Critical incident stress management team member" or "team member", an individual specially trained to provide crisis response services as a member of an organized community or local crisis response team that holds membership in a registered critical incident stress management team;

(4) "Registered team", a team formally registered with a recognized training agency. For purposes of this section, a recognized training agency shall include the International Critical Incident Stress Foundation, the National Organization for Victim Assistance, the National Red Cross, the Missouri department of mental health, and other such organizations;

(5) "Training session", a session providing crisis response training by a qualified trainer utilizing the standards established by the accrediting agencies set out in subdivision (4) of this subsection;

(6) "Volunteer", a person who serves and receives no remuneration for services except reimbursement for actual expenses.

2. (1) Any volunteer crisis response team member who participates in a crisis intervention shall not be liable in tort for any personal injuries or infliction of emotional distress of any participant to the crisis intervention that is caused by the act or omission of a crisis response team member during the course of a crisis intervention.

(2) No volunteer crisis response team member who participates in a crisis intervention conducted within generally accepted protocols of a registered team, as defined by a nationally recognized accrediting agency, shall be liable for any civil damages for any act or omission resulting from the rendering of such services, unless the act or omission was the result of such person's gross deviation from the ordinary standard of care or willful misconduct.

(3) Subdivision (1) of this subsection shall not apply unless the intervention or training is conducted within generally accepted protocols of a registered team, as defined by a nationally recognized accrediting agency.

3. The tort immunity in subsection 2 of this section shall not apply if:

(1) The team member acted with actual malice or willful intent to injure the subject;

(2) The team member acted outside the scope of assigned duties;

(3) The team member acted without team coordination and dispatch;

(4) The action involved the commission of a crime;

(5) The action involved sexual harassment, or sexual or physical abuse;

(6) The actions involved any form of moral turpitude or moral misconduct; or

(7) If damages resulted from gross deviation from the ordinary standard of care or willful misconduct.

(L. 2013 S.B. 129)

*Effective 10-11-13, see § 21.250. S.B. 129 was vetoed July 3, 2013. The veto was overridden on September 11, 2013.



Section 191.1140 Treatment of chronic, common, and complex diseases, program authorized, purpose.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

191.1140. Treatment of chronic, common, and complex diseases, program authorized, purpose. — 1. Subject to appropriations, the University of Missouri shall manage the "Show-Me Extension for Community Health Care Outcomes (ECHO) Program". The department of health and senior services shall collaborate with the University of Missouri in utilizing the program to expand the capacity to safely and effectively treat chronic, common, and complex diseases in rural and underserved areas of the state and to monitor outcomes of such treatment.

2. The program is designed to utilize current telehealth technology to disseminate knowledge of best practices for the treatment of chronic, common, and complex diseases from a multidisciplinary team of medical experts to local primary care providers who will deliver the treatment protocol to patients, which will alleviate the need of many patients to travel to see specialists and will allow patients to receive treatment more quickly.

3. The program shall utilize local community health care workers with knowledge of local social determinants as a force multiplier to obtain better patient compliance and improved health outcomes.

(L. 2014 S.B. 716 merged with S.B. 754)



Section 191.1145 Definitions — telehealth services authorized, when.

Effective 28 Aug 2016

Title XII PUBLIC HEALTH AND WELFARE

191.1145. Definitions — telehealth services authorized, when. — 1. As used in sections 191.1145 and 191.1146, the following terms shall mean:

(1) “Asynchronous store-and-forward transfer”, the collection of a patient’s relevant health information and the subsequent transmission of that information from an originating site to a health care provider at a distant site without the patient being present;

(2) “Clinical staff”, any health care provider licensed in this state;

(3) “Distant site”, a site at which a health care provider is located while providing health care services by means of telemedicine;

(4) “Health care provider”, as that term is defined in section 376.1350;

(5) “Originating site”, a site at which a patient is located at the time health care services are provided to him or her by means of telemedicine. For the purposes of asynchronous store-and-forward transfer, originating site shall also mean the location at which the health care provider transfers information to the distant site;

(6) “Telehealth” or “telemedicine”, the delivery of health care services by means of information and communication technologies which facilitate the assessment, diagnosis, consultation, treatment, education, care management, and self-management of a patient’s health care while such patient is at the originating site and the health care provider is at the distant site. Telehealth or telemedicine shall also include the use of asynchronous store-and-forward technology.

2. Any licensed health care provider shall be authorized to provide telehealth services if such services are within the scope of practice for which the health care provider is licensed and are provided with the same standard of care as services provided in person.

3. In order to treat patients in this state through the use of telemedicine or telehealth, health care providers shall be fully licensed to practice in this state and shall be subject to regulation by their respective professional boards.

4. Nothing in subsection 3 of this section shall apply to:

(1) Informal consultation performed by a health care provider licensed in another state, outside of the context of a contractual relationship, and on an irregular or infrequent basis without the expectation or exchange of direct or indirect compensation;

(2) Furnishing of health care services by a health care provider licensed and located in another state in case of an emergency or disaster; provided that, no charge is made for the medical assistance; or

(3) Episodic consultation by a health care provider licensed and located in another state who provides such consultation services on request to a physician in this state.

5. Nothing in this section shall be construed to alter the scope of practice of any health care provider or to authorize the delivery of health care services in a setting or in a manner not otherwise authorized by the laws of this state.

6. No originating site for services or activities provided under this section shall be required to maintain immediate availability of on-site clinical staff during the telehealth services, except as necessary to meet the standard of care for the treatment of the patient’s medical condition if such condition is being treated by an eligible health care provider who is not at the originating site, has not previously seen the patient in person in a clinical setting, and is not providing coverage for a health care provider who has an established relationship with the patient.

7. Nothing in this section shall be construed to alter any collaborative practice requirement as provided in chapters 334 and 335.

(L. 2016 S.B. 579)



Section 191.1146 Physician-patient relationship required, how established.

Effective 28 Aug 2016

Title XII PUBLIC HEALTH AND WELFARE

191.1146. Physician-patient relationship required, how established. — 1. Physicians licensed under chapter 334 who use telemedicine shall ensure that a properly established physician-patient relationship exists with the person who receives the telemedicine services. The physician-patient relationship may be established by:

(1) An in-person encounter through a medical interview and physical examination;

(2) Consultation with another physician, or that physician’s delegate, who has an established relationship with the patient and an agreement with the physician to participate in the patient’s care; or

(3) A telemedicine encounter, if the standard of care does not require an in-person encounter, and in accordance with evidence-based standards of practice and telemedicine practice guidelines that address the clinical and technological aspects of telemedicine.

2. In order to establish a physician-patient relationship through telemedicine:

(1) The technology utilized shall be sufficient to establish an informed diagnosis as though the medical interview and physical examination has been performed in person; and

(2) Prior to providing treatment, including issuing prescriptions, a physician who uses telemedicine shall interview the patient, collect or review relevant medical history, and perform an examination sufficient for the diagnosis and treatment of the patient. A questionnaire completed by the patient, whether via the internet or telephone, does not constitute an acceptable medical interview and examination for the provision of treatment by telehealth.

(L. 2016 S.B. 579)






Chapter 192 Department of Health and Senior Services

Chapter Cross References



Section 192.002 Department of health and senior services established.

Effective 28 Aug 2001

Title XII PUBLIC HEALTH AND WELFARE

192.002. Department of health and senior services established. — The department of health shall be known as the "Department of Health and Senior Services".

(L. 2001 H.B. 603)



Section 192.005 Department of health and senior services created — division of health abolished — duties.

Effective 28 Aug 2011

Title XII PUBLIC HEALTH AND WELFARE

192.005. Department of health and senior services created — division of health abolished — duties. — There is hereby created and established as a department of state government the "Department of Health and Senior Services". The department of health and senior services shall supervise and manage all public health functions and programs. The department shall be governed by the provisions of the Omnibus State Reorganization Act of 1974, Appendix B, RSMo, unless otherwise provided in sections 192.005 to 192.014. The division of health of the department of social services, chapter 191, this chapter, and others, including, but not limited to, such agencies and functions as the state health planning and development agency, the crippled children's service*, chapter 201, the bureau and the program for the prevention of developmental disability, the hospital subsidy program, chapter 189, the state board of health, section 191.400, the student loan program, sections 191.500 to 191.550, the family practice residency program, the licensure and certification of hospitals, chapter 197, the Missouri chest hospital, sections 199.010 to 199.070**, are hereby transferred to the department of health and senior services by a type I transfer, and the state cancer center and cancer commission, chapter 200, is hereby transferred to the department of health and senior services by a type III transfer as such transfers are defined in section 1 of the Omnibus State Reorganization Act of 1974, Appendix B, RSMo Supp. 1984. The provisions of section 1 of the Omnibus State Reorganization Act of 1974, Appendix B, RSMo Supp. 1984, relating to the manner and procedures for transfers of state agencies shall apply to the transfers provided in this section. The division of health of the department of social services is abolished.

(L. 1985 S.B. 25 § 1, A.L. 1993 S.B. 52, A.L. 2011 H.B. 555 merged with H.B. 648)

*Section 201.020 as amended in H.B. 1270, 2010, changed the name to the "Children's Special Health Care Needs Service".

**Section 199.070 was repealed by S.B. 19, 1985.



Section 192.006 Health and senior services, department of, rulemaking authority, procedure.

Effective 28 Aug 1995

Title XII PUBLIC HEALTH AND WELFARE

192.006. Health and senior services, department of, rulemaking authority, procedure. — The department of health and senior services may adopt, appeal and amend rules necessary to carry out the duties assigned to it. All rules shall be promulgated pursuant to the provisions of this section and chapter 536. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 192.007 Director, appointment — compensation — qualifications.

Effective 28 Aug 1985

Title XII PUBLIC HEALTH AND WELFARE

192.007. Director, appointment — compensation — qualifications. — 1. The director of the department of health and senior services shall be appointed by the governor by and with the advice and consent of the senate. The director shall serve at the pleasure of the governor and the director's salary shall not exceed appropriations made for that purpose.

2. The director shall be a person of recognized character, integrity and executive ability, shall be a graduate of an institution of higher education approved by recognized accrediting agencies, and shall have had the administrative experience necessary to enable him to successfully perform the duties of his office. He shall have experience in public health management and agency operation and management.

(L. 1985 S.B. 25 § 2 subsecs. 1, 2)



Section 192.011 Duties of department — monitoring environmental effects on public health — developing disease prevention plan.

Effective 28 Aug 1985

Title XII PUBLIC HEALTH AND WELFARE

192.011. Duties of department — monitoring environmental effects on public health — developing disease prevention plan. — 1. The department shall monitor the adverse health effects of the environment and prepare population risk assessments regarding environmental hazards including but not limited to those relating to water, air, toxic waste, solid waste, sewage disposal and others. The department shall make recommendations to the department of natural resources for improvement of public health as related to the environment.

2. The department of health and senior services shall develop a comprehensive disease prevention plan to expand existing and to develop new programs. Health insurers shall be consulted in an attempt to develop the disease prevention plan so that it will be cost effective in relation to the cost of medical care.

(L. 1985 S.B. 25 § 2 subsecs. 3, 4)



Section 192.014 State board of health to advise department.

Effective 28 Aug 1985

Title XII PUBLIC HEALTH AND WELFARE

192.014. State board of health to advise department. — The state board of health shall advise the department of health and senior services in the:

(1) Promulgation of rules and regulations by the department of health and senior services. At least sixty days before the rules and regulations prescribed by the department or any subsequent changes in them become effective, a copy shall be filed in the office of the secretary of state. All rules and regulations promulgated by the department shall, as soon as practicable after their adoption, be submitted to the general assembly. The rules and regulations shall continue in force and effect until disapproved by the general assembly;

(2) Formulation of the budget for the department of health and senior services;

(3) Planning for and operation of the department of health and senior services.

(L. 1985 S.B. 25 § 3)



Section 192.015 Fees for laboratory tests authorized — deposit in general revenue.

Effective 28 Aug 1982

Title XII PUBLIC HEALTH AND WELFARE

192.015. Fees for laboratory tests authorized — deposit in general revenue. — The department may, by rule, impose a reasonable handling charge for each test made in any of its laboratories. All proceeds from such charges shall be deposited in the general revenue fund.

(L. 1982 S.B. 575)



Section 192.016 Putative father registry — fund created.

Effective 28 Aug 2005

Title XII PUBLIC HEALTH AND WELFARE

192.016. Putative father registry — fund created. — 1. The department of health and senior services shall establish a putative father registry which shall record the names and addresses of:

(1) Any person adjudicated by a court of this state to be the father of a child born out of wedlock;

(2) Any person who has filed with the registry before or after the birth of a child out of wedlock, a notice of intent to claim paternity of the child;

(3) Any person adjudicated by a court of another state or territory of the United States to be the father of an out-of-wedlock child, where a certified copy of the court order has been filed with the registry by such person or any other person.

2. A person filing a notice of intent to claim paternity of a child or an acknowledgment of paternity shall file the acknowledgment affidavit form developed by the state registrar which shall include the minimum requirements prescribed by the Secretary of the United States Department of Health and Human Services pursuant to 42 U.S.C. Section 652(a)(7).

3. A person filing a notice of intent to claim paternity of a child shall notify the registry of any change of address.

4. A person who has filed a notice of intent to claim paternity may at any time revoke a notice of intent to claim paternity previously filed therewith and, upon receipt of such notification by the registry, the revoked notice of intent to claim paternity shall be deemed a nullity nunc pro tunc.

5. An unrevoked notice of intent to claim paternity of a child may be introduced in evidence by any party, other than the person who filed such notice, in any proceeding in which such fact may be relevant.

6. Lack of knowledge of the pregnancy does not excuse failure to timely file pursuant to paragraph (b) or (c) of subdivision (2) of subsection 3 of section 453.030.

7. Failure to timely file pursuant to paragraph (b) or (c) of subsection 3 of section 453.030 shall waive a man's right to withhold consent to an adoption proceeding unless:

(1) The person was led to believe through the mother's misrepresentation or fraud that:

(a) The mother was not pregnant when in fact she was; or

(b) The pregnancy was terminated when in fact the baby was born; or

(c) After the birth, the child died when in fact the child is alive; and

(2) The person upon the discovery of the misrepresentation or fraud satisfied the requirements of paragraph (b) or (c) of subsection 3 of section 453.030 within fifteen days of that discovery.

8. The department shall, upon request and within two business days of such request, provide the names and addresses of persons listed with the registry to any court or authorized agency, or entity or person named in section 453.014, and such information shall not be divulged to any other person, except upon order of a court for good cause shown.

9. The department of health and senior services shall:

(1) Prepare forms for registration of paternity and an application for search of the putative father registry;

(2) Produce and distribute a pamphlet or publication informing the public about the putative father registry, including the procedures for voluntary acknowledgment of paternity, the consequences of acknowledgment and failure to acknowledge paternity pursuant to section 453.010, a copy of a statement informing the public about the putative father registry, including to whom and under what circumstances it applies, the time limits and responsibilities for filing, protection of paternal rights and associated responsibilities, and other provisions of this section, and a detachable form meeting the requirements of subsection 2 of this section addressed to the putative father registry. Such pamphlet or publication shall be made available for distribution at all offices of the department of health and senior services. The department shall also provide such pamphlets or publications to the department of social services, hospitals, libraries, medical clinics, schools, universities, and other providers of child-related services upon request;

(3) Provide information to the public at large by way of general public service announcements, or other ways to deliver information to the public about the putative father registry and its services.

10. Pursuant to subdivision (2) of subsection 9 of this section, a statement prepared by the department of health and senior services shall be contained in any pamphlet or publication informing the public about the putative father registry.

11. There is hereby created in the state treasury the "Putative Father Registry Fund", which shall consist of moneys collected under section 453.020. Upon appropriation, moneys in the fund shall be used solely for the administration of the putative father registry. Notwithstanding the provisions of section 33.080 to the contrary, moneys in the fund shall not revert to the credit of general revenue at the end of the biennium, but shall be used upon appropriations by the general assembly for the purpose of carrying out the provisions of this chapter.

(L. 1988 H.B. 1272, et al. § 9, A.L. 1997 H.B. 343, A.L. 1998 S.B. 674, A.L. 2002 H.B. 1443 merged with S.B. 923, et al., A.L. 2004 H.B. 1453, A.L. 2005 S.B. 21)

CROSS REFERENCE:

Application of law to adoption petitions filed on or after August 28, 1997, 453.012



Section 192.019 Citation.

Effective 28 Aug 2004

Title XII PUBLIC HEALTH AND WELFARE

192.019. Citation. — This act* shall be known and may be cited as the "Missouri Nosocomial Infection Control Act of 2004". The purpose of the act* is to decrease the incidence of infection within health care facilities in this state.

(L. 2004 S.B. 1279 § 192.021)

*"This act" (S.B. 1279, 2004) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 192.020 To safeguard the health of the people of Missouri — certain diseases to be included on communicable or infectious disease list.

Effective 28 Aug 2016

Title XII PUBLIC HEALTH AND WELFARE

192.020. To safeguard the health of the people of Missouri — certain diseases to be included on communicable or infectious disease list. — 1. It shall be the general duty and responsibility of the department of health and senior services to safeguard the health of the people in the state and all its subdivisions. It shall make a study of the causes and prevention of diseases. It shall designate those diseases which are infectious, contagious, communicable or dangerous in their nature and shall make and enforce adequate orders, findings, rules and regulations to prevent the spread of such diseases and to determine the prevalence of such diseases within the state. It shall have power and authority, with approval of the director of the department, to make such orders, findings, rules and regulations as will prevent the entrance of infectious, contagious and communicable diseases into the state.

2. The department of health and senior services shall include in its list of communicable or infectious diseases which must be reported to the department methicillin-resistant staphylococcus aureus (MRSA), carbapenem-resistant enterobacteriaceae (CRE) as specified by the department, and vancomycin-resistant enterococcus (VRE).

(RSMo 1939 §§ 9735, 9736, A.L. 1945 p. 945 § 14, A.L. 1951 p. 784, A.L. 2004 S.B. 1279, A.L. 2016 S.B. 579)

Prior revisions: 1929 §§ 9015, 9016; 1919 §§ 5772, 5773; 1909 § 6653



Section 192.025 To accept and disburse federal funds for health purposes.

Effective 28 Aug 1951

Title XII PUBLIC HEALTH AND WELFARE

192.025. To accept and disburse federal funds for health purposes. — The department of health and senior services is hereby designated the official agency of the state of Missouri to receive federal funds for health purposes. The department shall comply with the acts of congress and with any rules and conditions made by any federal agency in regard to the use and distribution of such funds. Such funds shall be deposited in the state treasury and kept in such separately designated funds as may be required to carry out the purposes for which the federal grants are made. Disbursements of such funds from the treasury shall be made on warrants duly issued on requisitions of the department. The general assembly shall appropriate such funds to the use of the department for such purposes.

(L. 1951 p. 761 § 1)



Section 192.031 Hepatitis C programs established by department of health and senior services.

Effective 28 Aug 1999

Title XII PUBLIC HEALTH AND WELFARE

192.031. Hepatitis C programs established by department of health and senior services. — The department of health and senior services shall:

(1) Establish and promote hepatitis C education programs as an integral part of its health promotion and disease prevention efforts in order to raise public awareness, educate consumers, and educate and train health care professionals and human services providers; and

(2) Identify resources for hepatitis C education, screening and treatment and to coordinate the efforts of existing organizations with new programs and with each other so as to maximize education and access to services.

(L. 1999 S.B. 8 & 173)



Section 192.033 Strategies for raising public awareness on hepatitis C.

Effective 28 Aug 1999

Title XII PUBLIC HEALTH AND WELFARE

192.033. Strategies for raising public awareness on hepatitis C. — The department of health and senior services may, in conjunction with existing or future health awareness programs for similar at-risk populations, use the following strategies for raising public awareness of the causes, including personal risk factors, and nature of hepatitis C, the value of prevention and early detection, and options for diagnosing and treating the disease:

(1) An outreach campaign utilizing print, radio, and television public service announcements, advertisements, posters, and other materials;

(2) Community forums;

(3) Health information and risk-factor assessment at public events;

(4) Targeting at-risk populations;

(5) Providing reliable information to policy makers;

(6) Distributing information through local health agencies, schools, employer wellness programs, physicians, hospitals, health maintenance organizations, prisons, sports leagues, nonprofit organizations, community-based organizations, state fairs and department of health and senior services offices;

(7) Identifying and obtaining educational materials, including brochures and videotapes, that translate accurately the latest scientific information on hepatitis C in easy-to-understand terms; and

(8) Building a statewide capacity to provide information and referrals on all aspects of hepatitis C, including, but not limited to, educational materials, counseling, and patient support groups.

(L. 1999 S.B. 8 & 173)



Section 192.036 Information on hepatitis C for physicians, health professionals and training providers.

Effective 28 Aug 1999

Title XII PUBLIC HEALTH AND WELFARE

192.036. Information on hepatitis C for physicians, health professionals and training providers. — 1. The department of health and senior services shall use the strategies, protocols, and guidelines adopted by the National Institutes of Health on hepatitis C for educating physicians and health professionals and training providers on the most recent scientific and medical information on hepatitis C detection, diagnosis, treatment, and therapeutic decision making. The guidelines may include, but not be limited to the following:

(1) Tracking and reporting of both acute and chronic cases of hepatitis C by public health officials;

(2) A cost-efficient plan to screen the prison population subject to specific line item appropriation; and

(3) After one year of screening, a report shall be issued to the general assembly regarding the results of the screening.

2. The duties prescribed in this section shall be subject to appropriations by the general assembly.

(L. 1999 S.B. 8 & 173)



Section 192.040 Department to issue reports — subjects.

Effective 28 Aug 1988

Title XII PUBLIC HEALTH AND WELFARE

192.040. Department to issue reports — subjects. — The department of health and senior services, with the approval of the director of the department and within the limits of appropriations made for the department, shall compile and issue reports and summaries of accomplishments and projects within the department as may be of benefit and advantage to the public, including information concerning vital and mortuary statistics, respecting diseases, and instructing in the subject of hygiene. Such reports shall include information and statistics on Black health and the mortality of minority groups.

(RSMo 1939 § 9743, A.L. 1945 p. 945 § 1721, A. 1949 S.B. 1051, A.L. 1988 H.B. 1565)

Prior revisions: 1929 § 9023; 1919 § 5780; 1909 § 6661



Section 192.050 Department to maintain certain bureaus — establishment of others.

Effective 28 Aug 1945

Title XII PUBLIC HEALTH AND WELFARE

192.050. Department to maintain certain bureaus — establishment of others. — The department of health and senior services shall maintain a bureau of vital statistics, a bureau of laboratories, a bureau of communicable diseases, a bureau of food and drug inspection, a bureau of child hygiene, a bureau of public health nursing, a bureau of tuberculosis control, a bureau of cancer control, a bureau of dental health, and other bureaus as may be necessary from time to time. The director of the department shall formulate orders and findings for the proper conduct of the bureaus.

(RSMo 1939 § 9737, A.L. 1945 p. 945 § 15)

Prior revisions: 1929 § 9017; 1919 § 5774



Section 192.060 Department to keep vital statistics.

Effective 28 Aug 1945

Title XII PUBLIC HEALTH AND WELFARE

192.060. Department to keep vital statistics. — It shall be the duty of the department of health and senior services to have charge of the state system of registration of births and deaths; to prepare the necessary methods, forms and blanks for obtaining and preserving such records, and to insure the faithful registration of the same in the registration districts and in the central bureau of vital statistics at the capital of the state. The said department shall be charged with the uniform and thorough enforcement of the said law throughout the state and shall, from time to time, promulgate any additional forms and amendments that may be necessary for this purpose. Suitable provision shall be made, including fireproof vaults and filing cases, for the permanent and safe preservation of all official records and other matters pertaining to vital statistics for which the bureau of vital statistics may be responsible.

(RSMo 1939 § 9760, A.L. 1945 p. 945 § 20)

Prior revisions: 1929 § 9040; 1919 § 5706; 1909 § 6664

CROSS REFERENCE:

Vital statistics, generally, Chap. 193



Section 192.067 Patients' medical records, department may receive information from — purpose — confidentiality — immunity for persons releasing records, exception — penalty — costs, how paid.

Effective 28 Aug 2004

Title XII PUBLIC HEALTH AND WELFARE

192.067. Patients' medical records, department may receive information from — purpose — confidentiality — immunity for persons releasing records, exception — penalty — costs, how paid. — 1. The department of health and senior services, for purposes of conducting epidemiological studies to be used in promoting and safeguarding the health of the citizens of Missouri under the authority of this chapter is authorized to receive information from patient medical records. The provisions of this section shall also apply to the collection, analysis, and disclosure of nosocomial infection data from patient records collected pursuant to section 192.667.

2. The department shall maintain the confidentiality of all medical record information abstracted by or reported to the department. Medical information secured pursuant to the provisions of subsection 1 of this section may be released by the department only in a statistical aggregate form that precludes and prevents the identification of patient, physician, or medical facility except that medical information may be shared with other public health authorities and coinvestigators of a health study if they abide by the same confidentiality restrictions required of the department of health and senior services and except as otherwise authorized by the provisions of sections 192.665 to 192.667. The department of health and senior services, public health authorities and coinvestigators shall use the information collected only for the purposes provided for in this section and section 192.667.

3. No individual or organization providing information to the department in accordance with this section shall be deemed to be or be held liable, either civilly or criminally, for divulging confidential information unless such individual organization acted in bad faith or with malicious purpose.

4. The department of health and senior services is authorized to reimburse medical care facilities, within the limits of appropriations made for that purpose, for the costs associated with abstracting data for special studies.

5. Any department of health and senior services employee, public health authority or coinvestigator of a study who knowingly releases information which violates the provisions of this section shall be guilty of a class A misdemeanor and, upon conviction, shall be punished as provided by law.

(L. 1988 H.B. 1134 § 3, A.L. 2004 S.B. 1279)



Section 192.068 Quality of care, access, member satisfaction and status information provided to department — standards of measurement — rulemaking authority — data not to be made public — reports to be published.

Effective 28 Aug 1997

Title XII PUBLIC HEALTH AND WELFARE

192.068. Quality of care, access, member satisfaction and status information provided to department — standards of measurement — rulemaking authority — data not to be made public — reports to be published. — 1. Any entity subject to the provisions of sections 354.400 to 354.636 shall provide data regarding quality of care, access to care, member satisfaction and member health status to the director of the department of health and senior services. Failure to provide such data shall be reported to the director of the department of insurance, financial institutions and professional registration and shall be subject to the penalties provided in section 354.444. Any entity subject to the provisions of sections 354.400 to 354.636 which continually or substantially fails to comply with the provisions of this section may be prohibited by the director of the department of insurance, financial institutions and professional registration from participating in any health program administered by the state. The department of health and senior services shall promulgate rules defining continual or substantial failure to comply with the provisions of this section.

2. The department of health and senior services shall specify by rule the types of data which shall be submitted and the methods of collection and submission. In defining data standards for the measurement of the quality of care, access to care, member satisfaction and member health status, the director of the department of health and senior services may:

(1) Use as the data set the Health Plan Employer Data and Information Set (HEDIS) or an equivalent data set as determined by the department of health and senior services;

(2) Consider published standards developed by nationally recognized accreditation organizations including, but not limited to, the National Committee for Quality Assurance and the Joint Committee on Accreditation of Health Care Organizations;

(3) Consult with other state agencies and interested parties responsible for delivering, financing and purchasing health care in the state; and

(4) Use available department of health and senior services data and other agency data wherever appropriate.

3. Data or other information obtained by the department of health and senior services pursuant to the provisions of this section shall not be public information. Reports and studies prepared by the department based upon such information shall be public information and may identify individual entities in the business of delivering or financing health care. The department of health and senior services may authorize the use of the data for other research pursuant to the provisions of section 192.067. The department shall not release data in a form which could be used to identify a patient.

4. The department may choose to perform studies and shall publish information, including at least an annual consumer guide, based upon the information obtained pursuant to the provisions of this section. The department shall allow health care financing entities or health care providers who have submitted data which will be used in any report to review and comment on the report prior to its publication or release for public use. With the permission of the entity or the health care provider, the department may include any comments of a health care financing entity or health care provider in the publication. The reports shall be made available to the public. The department may charge a reasonable fee to any entity in the business of delivering or financing health care for specialized reports or services requested by such entity. The fees shall be credited to the public health services fund established in section 192.900.

(L. 1997 H.B. 335)



Section 192.070 Care of babies and hygiene of children, educational literature to be issued by department.

Effective 10 Jul 2001, see footnote

Title XII PUBLIC HEALTH AND WELFARE

192.070. Care of babies and hygiene of children, educational literature to be issued by department. — The department of health and senior services shall issue educational literature on the care of the baby and the hygiene of the child including, but not limited to, the importance of routine dental care for children; study the causes of infant mortality and the application of measures for the prevention and suppression of the diseases of infancy and childhood; and inspect the sanitary and hygienic conditions in public school buildings and grounds.

(RSMo 1939 § 9738, A.L. 1945 p. 945 § 18, A.L. 1961 p. 463, A.L. 2001 H.B. 567 merged with S.B. 393)

Prior revisions: 1929 § 9018; 1919 § 5775

Effective 7-10-01



Section 192.072 Bureau of immunization to develop educational materials — contents, distribution.

Effective 28 Aug 1993

Title XII PUBLIC HEALTH AND WELFARE

192.072. Bureau of immunization to develop educational materials — contents, distribution. — 1. The bureau of immunization of the department of health and senior services shall develop educational materials which strongly recommend that infants and young children receive complete immunization vaccines in accordance with current standard medical practice, including, but not limited to, the following vaccine or series of vaccines:

(1) Haemophilus influenza type b conjugate vaccine before the age of two years;

(2) Hepatitis B vaccine in accordance with section 334.157;

(3) A tuberculin skin test.

2. Such educational materials shall be distributed to parents of infants and young children by the department of health and senior services through hospitals and city, county and district health units and by the department of elementary and secondary education through the parent education program established pursuant to sections 178.691 to 178.699. Such educational materials shall conform to the National Childhood Vaccine Injury Act, PL 99-660, and shall include information regarding possible risks and benefits and requirements regarding informed consent associated with childhood vaccines, which shall be provided to parents or legal guardians of the child.

(L. 1993 H.B. 522 § 2)



Section 192.080 Bureau of food and drug inspection.

Effective 28 Aug 1949

Title XII PUBLIC HEALTH AND WELFARE

192.080. Bureau of food and drug inspection. — All powers and duties pertaining to administration of laws relating to food and drugs shall be exercised by the department of health and senior services. The director of health and senior services may appoint a deputy who, under the director, shall be chiefly responsible for administration of laws pertaining to food and drugs, and particularly to enforce all laws that now exist or that may hereafter be enacted regarding the production, manufacture or sale of any food products, or any ingredients that are used in the preparation of foodstuffs, or the misbranding of the same; and personally, or by his assistants, inspect any article of food or drug made or offered for sale in this state which he may, through himself or his assistants, suspect or have reason to believe is impure, unhealthful, adulterated or misbranded, and shall have power to cause to be arrested and prosecuted, any person or persons engaged in the manufacture or sale of foods or drugs or any food ingredients contrary to the laws of this state. The director shall make orders and findings for carrying out the provisions of this chapter and such orders and findings shall conform as nearly as practicable to the orders and findings at present established or which may hereafter be established for the enforcement of the act of congress, approved and known as "The Food and Drug Act", together with any amendments thereto.

(RSMo 1939 §§ 9855, 9856, 9857, A.L. 1945 p. 945 § 22, A. 1949 S.B. 1051)

Prior revisions: 1929 §§ 13003, 13005, 13006; 1919 §§ 5729, 5731, 5732; 1909 §§ 6606, 6608, 6609

CROSS REFERENCE:

Food and drugs, regulation and inspection, Chap. 196



Section 192.081 Donation of canned or perishable food — definitions — procedure — immunity from liability, when — department to provide information.

Effective 28 Aug 2006

Title XII PUBLIC HEALTH AND WELFARE

192.081. Donation of canned or perishable food — definitions — procedure — immunity from liability, when — department to provide information. — 1. As used in this section, the following terms mean:

(1) "Canned food", food that is commercially processed in hermetically sealed containers;

(2) "Donor", any restaurant, cafeteria, fast food restaurant, delicatessen, or other facility principally engaged in selling food for consumption on the premises, or any grocery store or convenience store;

(3) "Food", any raw, cooked, canned, perishable, or prepared edible substance, ice, beverage, or ingredient used or intended for use in whole or in part for human consumption;

(4) "Hermetically sealed container", a container that is designed and intended to be secure against the entry of microorganisms and thereby to maintain the commercial sterility of its content after processing;

(5) "Perishable food", any food having a significant risk of spoilage, loss of value, or loss of palatability within ninety days of the date of packaging;

(6) "Prepared food", any food prepared, designed, or intended for human consumption including, without limitation, those foods prepared principally from agricultural, dairy, or horticultural produce or with meat, fish, or poultry.

2. Each potential donor, to the greatest extent possible and practicable, may make surplus or excess canned or perishable food available to any bona fide charitable or nonprofit organization, to any representative or volunteer acting on behalf of such organization, to an uncompensated person acting in a philanthropic manner providing services similar to those of such an organization, or to a transporter of any surplus or excess canned or perishable food for use by such organization or person to feed homeless persons or other persons who are in need of food and are otherwise unable to provide food for themselves. In achieving this intent, the following provisions shall apply:

(1) Each donor may contact charitable or nonprofit organizations in the community in which the donor operates in order to provide for the collection by such organizations of any surplus or excess canned food or perishable food from the donor;

(2) Each charitable or nonprofit organization in this state which provides to the community in which it operates food for persons who are in need of food or are otherwise unable to provide food for themselves, or which collects and transports such food to such organizations, shall make every reasonable effort to contact any donors within the organization's area of operations for purposes of collecting any surplus or excess canned food or perishable food for use in providing such services.

3. A good faith donor of any canned or perishable food, apparently fit for human consumption, to a bona fide charitable or nonprofit organization for free distribution shall not be subject to criminal penalty or civil damages arising from the condition of the food, unless an injury is caused by the gross negligence, recklessness, or intentional misconduct of the donor.

4. A bona fide charitable or nonprofit organization, or any representative or volunteer acting on behalf of such organization or an uncompensated person acting in a philanthropic manner providing services similar to those of such an organization or transporter of any surplus or excess canned or perishable food for use by such organization which in good faith accepts, collects, transports, or distributes any canned or perishable food for free distribution and which reasonably inspects the food at the time of the donation and finds the food apparently fit for human consumption shall not be subject to criminal penalty or civil damages arising from the condition of the food, unless an injury is caused by the gross negligence, recklessness, or intentional misconduct of an agent of the charitable or nonprofit organization.

5. The department of health and senior services shall make available information detailing the need of food-recovery programs, the benefit of food-recovery programs, the manner in which such organizations may become involved in food-recovery programs and the food-recovery entities or food banks that exist in the state. This information must be updated annually.

(L. 2003 S.B. 175, A.L. 2006 H.B. 1559)



Section 192.083 Office of minority health, established — purpose, duties.

Effective 28 Aug 1988

Title XII PUBLIC HEALTH AND WELFARE

192.083. Office of minority health, established — purpose, duties. — There is hereby established in the department of health and senior services an "Office of Minority Health". The office of minority health shall monitor the progress of all programs in the department for their impact on eliminating the health status disparity between minorities and the general population and shall:

(1) Address new issues related to minority health;

(2) Instill cultural sensitivity and awareness into all existing programs of the department of health and senior services;

(3) Develop health education programs specifically for minorities;

(4) Promote constituency development;

(5) Coordinate programs provided by other agencies;

(6) Develop culturally sensitive health education materials;

(7) Seek extramural funding for programs;

(8) Develop resources within communities;

(9) Establish interagency communication to assure that agreements are established and carried out;

(10) Ensure that personnel within the department of health and senior services have cultural understanding and sensitivity;

(11) Ensure that all programs are designed to be responsive to unique needs of minorities;

(12) Provide necessary health and medical information, data, and staff resources to the Missouri minority health issues task force;

(13) Review all programs of the department, their impact on the health status of minorities;

(14) Assist in the design of programs targeted specifically to improving the health of minorities;

(15) Develop programs that can attract other public and private funds;

(16) Analyze federal and state legislation for its impact on the health status of minorities;

(17) Advise the director of the department of health and senior services on health matters that affect minorities;

(18) Coordinate the development of educational programs designed to reduce the incidence of disease in the minority population.

(L. 1988 H.B. 1565 § 1)



Section 192.090 Inspection of hotels, inns and boardinghouses.

Effective 28 Aug 1949

Title XII PUBLIC HEALTH AND WELFARE

192.090. Inspection of hotels, inns and boardinghouses. — The department of health and senior services shall exercise such powers and duties pertaining to inspection of hotels, inns and boardinghouses as is imposed by law and such powers and duties may be delegated by the director of the department of health and senior services to a deputy who may be the deputy of food and drug administration and who, under the director, shall be chiefly responsible for the administration of laws, orders and findings relating to the inspection of hotels, inns and boardinghouses.

(L. 1945 p. 945 § 23, A. 1949 S.B. 1051)

CROSS REFERENCE:

Hotels, motels, resorts and other public lodging, regulations of, Chap. 315



Section 192.100 Inspection of beverages.

Effective 28 Aug 1945

Title XII PUBLIC HEALTH AND WELFARE

192.100. Inspection of beverages. — The department of health and senior services shall have the power and duty to administer all laws, orders and findings pertaining to inspection of beverages, except such as are administered by the supervisor of liquor control, and the director of health and senior services shall delegate such administration to the bureau of food and drug inspection.

(L. 1945 p. 945 § 24)



Section 192.110 Department's duty as to diseases of animals.

Effective 28 Aug 1945

Title XII PUBLIC HEALTH AND WELFARE

192.110. Department's duty as to diseases of animals. — The department of health and senior services shall take cognizance of any contagious diseases which may be prevalent among domestic animals of the state which diseases may be communicable to human beings; shall ascertain the nature and causes of such diseases; publish the results of its investigations, with suggestions for the proper safeguards and treatment of such animals.

(RSMo 1939 § 9741, A.L. 1945 p. 945 § 19)

Prior revisions: 1929 § 9021; 1919 § 5778; 1909 § 6659



Section 192.131 Definitions — health care-associated infections data to be reported — confidentiality — plan to help monitoring to be developed — required standards.

Effective 28 Aug 2004

Title XII PUBLIC HEALTH AND WELFARE

192.131. Definitions — health care-associated infections data to be reported — confidentiality — plan to help monitoring to be developed — required standards. — 1. As used in this section, the following terms shall mean:

(1) "Advisory panel", the infection control advisory panel created by section 197.165;

(2) "Antibiogram", a record of the resistance of microbes to various antibiotics;

(3) "Antimicrobial", the ability of an agent to destroy or prevent the development of pathogenic action of a microorganism;

(4) "Department", the department of health and senior services.

2. Every laboratory performing culture and sensitivity testing on humans in Missouri shall submit data on health care associated infections to the department in accordance with this section. The data to be reported shall be defined by regulation of the department after considering the recommendations of the advisory panel. Such data may include antibiograms and, not later than July 1, 2005, shall include but not be limited to the number of patients or isolates by hospital, ambulatory surgical center, and other facility or practice setting with methicillin-resistant staphylococcus aureus (MRSA) or vancomycin-resistant enterococcus (VRE).

3. Information on infections collected pursuant to this section shall be subject to the confidentiality protections of this chapter but shall be available in provider-specific form to appropriate facility and professional licensure authorities.

4. The advisory panel shall develop a recommended plan to use laboratory and health care provider data provided pursuant to this chapter to create a system to:

(1) Enhance the ability of health care providers and the department to track the incidence and distribution of preventable infections, with emphasis on those infections that are most susceptible to interventions and that pose the greatest risk of harm to Missouri residents;

(2) Monitor trends in the development of antibiotic-resistant microbes, including but not limited to methicillin-resistant staphylococcus aureus (MRSA) and vancomycin-resistant enterococcus (VRE) infections.

5. In implementing this section, the advisory panel and the department shall conform to guidelines and standards adopted by the Centers for Disease Control and Prevention. The advisory panel's plan may provide for demonstration projects to assess the viability of the recommended initiatives.

(L. 2004 S.B. 1279)



Section 192.138 Contagious or infectious disease reports by medical treatment facilities and nursing homes.

Effective 28 Aug 2004

Title XII PUBLIC HEALTH AND WELFARE

192.138. Contagious or infectious disease reports by medical treatment facilities and nursing homes. — Other provisions of the law to the contrary notwithstanding, requirements imposed by state law or regulation that institutions defined under chapters 197 and 198 make notifications concerning patients who are diagnosed as having reportable infectious or contagious diseases shall apply to such institutions provided that such notifications are consistent with federal laws and rules and regulations imposed thereunder governing the confidentiality of records of patients receiving medical assistance under the provisions of federal law.

(L. 1988 S.B. 602 § 1, A.L. 2004 S.B. 1279)



Section 192.139 Communicable disease reporting, guidelines for department.

Effective 28 Aug 1988

Title XII PUBLIC HEALTH AND WELFARE

192.139. Communicable disease reporting, guidelines for department. — The communicable disease reporting requirements established by the department of health and senior services shall be in accordance with guidelines, funding requirements, or recommendations established by the federal Centers for Disease Control.

(L. 1988 S.B. 602 § 2)



Section 192.140 Public health nurse provided — public and private places disinfected.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

192.140. Public health nurse provided — public and private places disinfected. — Whenever the department of health and senior services considers it necessary to secure the aid and services of a visiting public health nurse, or to disinfect any building, residence or room in any hotel or dormitory, or other place in such city or county infected with infectious or contagious diseases, such department shall make formal written report of such fact to the county commission or mayor of any city of the second, third, or fourth class, or both such commission and mayor, and therein recommend the course of action necessary and advisable to be taken in relation thereto to prevent the spread of such infectious or contagious diseases; and in case said report is made to the mayor of any city he shall lay the same before the city council at its next meeting, and the said city council and the said county commission at its next meeting after said report has been made as aforesaid, shall consider said report and recommendation and act upon it, and such city council and county commission shall each be authorized to employ, at a fixed monthly compensation, a public health nurse, qualified for such service by registration as such according to the laws of this state, to visit any family, home, boardinghouse, dormitory or club in which is a member or members, a person or persons afflicted with a contagious or infectious disease, and upon the consent of such person or family or parent or guardian, if a minor, to assist in nursing said person and to advise such person and the persons or members of the family, boardinghouse, dormitory or club, as to the proper methods to be pursued to prevent the spread of such infectious or contagious disease, and also to authorize some other proper person or persons to visit and disinfect any building, residence, room in any hotel or dormitory or other place therein infected with such infectious or contagious disease upon the consent of the owner thereof.

(RSMo 1939 § 9756)

Prior revisions: 1929 § 9036; 1919 § 5792



Section 192.150 Interference a misdemeanor — duty of mayor and county commission.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

192.150. Interference a misdemeanor — duty of mayor and county commission. — When the owner or occupant of any building, residence, room in a hotel or dormitory or other place designated in the report or written statement contemplated by section 192.140, refuses to consent that the same be disinfected by the person designated by the city or county commission, report of that fact shall be made by such person to the mayor, if such person was appointed by the mayor, and to the county commission, if such person was appointed by said commission, and thereupon the mayor or the county commission shall have power and it shall be his or their duty, either by taking of testimony or a personal inspection of the place charged to be infected, to make an examination into the truth of the statements contained in said reports and determine whether said place is infected with an infectious or contagious disease, and if it is found to be so infected it shall be the duty of the mayor or of the county commission, as the case may be, by a written order of the mayor, and by an order spread upon its record if the county commission, to appoint some proper person to disinfect said place, designating in said order the building, residence, room in the hotel or dormitory or other place to be disinfected and said written order of the mayor, or a copy of said order of the county commission, under its seal, shall be furnished to said person and shall be his authority to enter upon said premises and to disinfect the same in a proper manner using such force as may be necessary to accomplish that purpose, proper regard being had for the rights of the owner or occupant of said premises and the beneficent purposes to be accomplished; and any needless interference by the owner or occupant of said premises or by any other person with the person so appointed, in the performance of the duties required of him by said order, shall be a misdemeanor, and shall be punished in the manner provided by law for interference with an officer in the performance of his duties.

(RSMo 1939 § 9757)

Prior revisions: 1929 § 9037; 1919 § 5793



Section 192.160 Taxpayers may petition for the appointment of a nurse.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

192.160. Taxpayers may petition for the appointment of a nurse. — In case a petition is signed by two hundred and fifty taxpayers and presented to any city council of the second, third or fourth class or any county commission, for the appointment of a public health nurse or nurses or that any place infected with infectious or contagious disease be disinfected, as designated in section 192.140, it shall be the duty of said city council or county commission, as the case may be, to provide for the appointment of said nurse or nurses and for the disinfecting of any infected place and to pay for the same as provided for in section 192.170.

(RSMo 1939 § 9759)

Prior revisions: 1929 § 9039; 1919 § 5795



Section 192.170 Money appropriated from current revenue.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

192.170. Money appropriated from current revenue. — The county commission or city council in any such city shall have power to appropriate money out of the current revenues of the county or city, as the case may be, for the purpose of carrying out the provisions of sections 192.140 to 192.170.

(RSMo 1939 § 9758)

Prior revisions: 1929 § 9038; 1919 § 5794



Section 192.230 Department to conduct a survey of hospitals and health facilities — to recommend a state plan.

Effective 28 Aug 1945

Title XII PUBLIC HEALTH AND WELFARE

192.230. Department to conduct a survey of hospitals and health facilities — to recommend a state plan. — The department of health and senior services shall be empowered and authorized to conduct a complete survey of all of the hospitals, both public and private, and all health centers and units in the state, and to make a public report of such survey and findings, and recommending a state plan for the construction of such additional hospital and health center facilities as may be deemed advisable by the department of health and senior services after consultation with the state board of health, described in section 192.240.

(L. 1945 p. 972 § 1)



Section 192.240 State hospital advisory council created — appointment — qualifications — terms — director of health and senior services to approve applications for federal assistance.

Effective 28 Aug 1972

Title XII PUBLIC HEALTH AND WELFARE

192.240. State hospital advisory council created — appointment — qualifications — terms — director of health and senior services to approve applications for federal assistance. — 1. There is created a "State Hospital Advisory Council" of ten members who shall be appointed by the governor by and with the consent of the senate.

2. The advisory council shall be composed of citizens who have resided in this state not less than five years immediately prior to their appointment and shall include two members representing nongovernmental organizations or groups, two members representing state governmental agencies concerned with the operation, construction or utilization of hospital or other facilities for the diagnosis, prevention or treatment of illness or disease or for the provision of rehabilitation services, one member particularly concerned with the education or training of health professions personnel and five members who are representatives of consumers familiar with the need for the services provided by such facilities.

3. Each member of the advisory council shall serve for a term of two years from and after his appointment and confirmation.

4. The members of the council shall not receive any compensation for their services but shall be reimbursed for actual and necessary travel and subsistence expenses incurred when acting officially as members of the advisory council.

5. The state board of health is empowered to consult with the department of health and senior services on the official state plan for construction and modernization of hospitals and other medical facilities, as well as with state agencies and nongovernmental organizations or groups concerned with rehabilitation services.

6. The director of the department of health and senior services will approve such applications for federal assistance in the construction and modernization of hospitals and other medical facilities as may be considered advisable after consultation with the state board of health.

(L. 1945 p. 972 § 2, A.L. 1965 p. 322, A.L. 1972 H.B. 1428)



Section 192.250 Department to receive grants.

Effective 28 Aug 1945

Title XII PUBLIC HEALTH AND WELFARE

192.250. Department to receive grants. — The department of health and senior services is hereby designated the official state agency to receive any and all federal and other grants and aids for making a survey and for the construction of hospitals and health centers, provided, that private grants and aids to private hospitals, health centers and units in this state, by will, deed or gift shall vest in such private institutions under the terms and provisions of such will, deed or gift and the department of health and senior services shall have no right, title, interest or control over grants and aids to private hospitals so granted, unless granted in said will, deed or gift. It shall be empowered to receive any and all such grants and aids under the terms of such grants and aids and to pay them out under any and all provisions as may be attached to such grants and aids. It shall be authorized to render such reports as may be required under any and all grants and aids; provide such minimum standards for maintenance and operation of hospitals and health centers as may be required under the terms of such grants and aids; and to require compliance with such standards in the case of hospitals and health centers which shall have received such grants and aids.

(L. 1945 p. 972 § 3)



Section 192.260 County health officer appointed by county commission.

Effective 28 Aug 1949

Title XII PUBLIC HEALTH AND WELFARE

192.260. County health officer appointed by county commission. — The county commissions of the several counties of this state may appoint a duly licensed qualified physician as a county health officer for a term of one year, and in the event a vacancy is created in the office of the county health officer, such commission may appoint a duly licensed qualified physician for the unexpired term. If the county commission of any county decides to appoint a county health officer as empowered in this law, it shall agree with the officer as to the compensation and expenses to be paid for such service, which amount shall be paid out of the county treasury of the county. Nothing contained herein shall be construed to require the county commission of any county to appoint a county health officer in any county.

(RSMo 1939 § 9745, A.L. 1945 p. 975, A. 1949 S.B. 1051)

Prior revisions: 1929 § 9025; 1919 § 5782

CROSS REFERENCE:

Director of public county health center to be county health officer, 205.100



Section 192.270 Deputy or assistant county health officers (certain first and second class counties).

Effective 28 Aug 1982

Title XII PUBLIC HEALTH AND WELFARE

192.270. Deputy or assistant county health officers (certain first and second class counties). — In all counties of class one, except counties of the first class not having a charter form of government, and in any county of the second class in which the circuit court sits in more than one city and which has a population of at least fifty-eight thousand but not more than sixty-five thousand, the county commission of such county may appoint such deputies or assistants to or for the county health officer of such county, and when appointed shall fix a reasonable compensation, including expenses of such deputies and assistants, all of which shall be paid out of the county treasury.

(RSMo 1939 § 9746, A.L. 1945 p. 975, A. 1949 S.B. 1051, A.L. 1973 H.B. 627, A.L. 1982 H.B. 1069)

Prior revision: 1929 § 9026



Section 192.280 Duties of county health officer — neglect, penalty — removal.

Effective 28 Aug 1949

Title XII PUBLIC HEALTH AND WELFARE

192.280. Duties of county health officer — neglect, penalty — removal. — It shall be the duty of the county health officers to enforce the rules and regulations of the department of health and senior services throughout their respective counties outside of incorporated cities which maintain a health officer. The health officers for incorporated cities of less than seventy-five thousand population shall enforce the rules and regulations of the department of health and senior services within their respective cities. Any county health officer who neglects or refuses to perform his duties as required by this chapter shall be deemed guilty of a misdemeanor. In case of dereliction of duty or refusal to act on the part of the county health officer of any county, the department of health and senior services may at its discretion declare the office of county health officer for that county vacant.

(RSMo 1939 § 9746, A. 1949 S.B. 1051)

Prior revisions: 1929 § 9027; 1919 § 5783



Section 192.290 State regulations supersede local rules — additional local rules.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

192.290. State regulations supersede local rules — additional local rules. — All rules and regulations authorized and made by the department of health and senior services in accordance with this chapter shall supersede as to those matters to which this chapter relates, all local ordinances, rules and regulations and shall be observed throughout the state and enforced by all local and state health authorities. Nothing herein shall limit the right of local authorities to make such further ordinances, rules and regulations not inconsistent with the rules and regulations prescribed by the department of health and senior services which may be necessary for the particular locality under the jurisdiction of such local authorities.

(RSMo 1939 § 9748)

Prior revisions: 1929 § 9028; 1919 § 5784



Section 192.300 Counties may make additional health rules — fees may be charged, deposit in county treasury, purpose — individuals unable to pay not to be denied health services — records and publication — violation a misdemeanor.

Effective 28 Aug 1989

Title XII PUBLIC HEALTH AND WELFARE

192.300. Counties may make additional health rules — fees may be charged, deposit in county treasury, purpose — individuals unable to pay not to be denied health services — records and publication — violation a misdemeanor. — The county commissions and the county health center boards of the several counties may make and promulgate orders, ordinances, rules or regulations, respectively as will tend to enhance the public health and prevent the entrance of infectious, contagious, communicable or dangerous diseases into such county, but any orders, ordinances, rules or regulations shall not be in conflict with any rules or regulations authorized and made by the department of health and senior services in accordance with this chapter or by the department of social services under chapter 198. The county commissions and the county health center boards of the several counties may establish reasonable fees to pay for any costs incurred in carrying out such orders, ordinances, rules or regulations, however, the establishment of such fees shall not deny personal health services to those individuals who are unable to pay such fees or impede the prevention or control of communicable disease. Fees generated shall be deposited in the county treasury. All fees generated under the provisions of this section shall be used to support the public health activities for which they were generated. After the promulgation and adoption of such orders, ordinances, rules or regulations by such county commission or county health board, such commission or county health board shall make and enter an order or record declaring such orders, ordinances, rules or regulations to be printed and available for distribution to the public in the office of the county clerk, and shall require a copy of such order to be published in some newspaper in the county in three successive weeks, not later than thirty days after the entry of such order, ordinance, rule or regulation. Any person, firm, corporation or association which violates any of the orders or ordinances adopted, promulgated and published by such county commission is guilty of a misdemeanor and shall be prosecuted, tried and fined as otherwise provided by law. The county commission or county health board of any such county has full power and authority to initiate the prosecution of any action under this section.

(L. 1945 p. 974 § 9748a, A.L. 1973 H.B. 627, A.L. 1987 S.B. 397, A.L. 1989 S.B. 68 merged with S.B. 112, et al.)

(2017) Section that permitted ordinances that both enhanced public health and prevented disease did not authorize county to enact ordinance imposing countywide minimum standards for police. City of Olivette v. St. Louis County, 507 S.W.3d 637 (Mo.App.E.D.).



Section 192.310 City of St. Charles and cities of 75,000 or over excepted from sections 192.260 to 192.320.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

192.310. City of St. Charles and cities of 75,000 or over excepted from sections 192.260 to 192.320. — Nothing in sections 192.260 to 192.320 shall apply to any home rule city with more than sixty-four thousand but fewer than seventy-one thousand inhabitants, or cities which now have, or may hereafter have, a population of seventy-five thousand or over which are maintaining organized health departments; provided, that such cities shall furnish the department of health and senior services reports of contagious, infectious, communicable or dangerous diseases, which have been designated by them as such and such other statistical information as the board may require.

(RSMo 1939 § 9749, A.L. 2014 S.B. 672)

Prior revisions: 1929 § 9029; 1919 § 5785



Section 192.320 Violation of law or quarantine — penalty.

Effective 28 Aug 1978

Title XII PUBLIC HEALTH AND WELFARE

192.320. Violation of law or quarantine — penalty. — Any person or persons violating any of the provisions of sections 192.010, 192.020 to 192.490, 192.600 to 192.620 or who shall leave any pesthouse, or isolation hospital, or quarantined house or place without the consent of the health officer having jurisdiction, or who evades or breaks quarantine or knowingly conceals a case of contagious, infectious, or communicable disease, or who removes, destroys, obstructs from view, or tears down any quarantine card, cloth or notice posted by the attending physician or by the health officer, or by direction of a proper health officer, shall be deemed guilty of a class A misdemeanor.

(RSMo 1939 § 9750, A.L. 1951 p. 784, A.L. 1961 p. 463, A.L. 1978 S.B. 509)

Prior revisions: 1929 § 9030; 1919 § 5786



Section 192.323 Department of health and senior services document services fund created — funding by certain fees — purpose — amount from fund exempt from lapse into general revenue.

Effective 28 Aug 2002

Title XII PUBLIC HEALTH AND WELFARE

192.323. Department of health and senior services document services fund created — funding by certain fees — purpose — amount from fund exempt from lapse into general revenue. — 1. The "Department of Health and Senior Services Document Services Fund" is hereby created. All funds received by the department of health and senior services from the fees charged for reports, studies, records and other publications and documents including data tapes and audiovisual products produced or reproduced by the department shall be credited to the fund. The director of the department shall administer the fund. The state treasurer is the custodian of the fund and shall approve disbursements from the fund requested by the director of the department. When appropriated by the general assembly, moneys from the fund shall be used to pay costs, including personnel costs, as follows:

(1) To pay costs associated with the collection, processing, storage, and access to documents and data;

(2) To produce publications or other documents including data tapes and audiovisual products requested by governmental agencies or members of the general public;

(3) To publish the publications or other documents or to purchase reports, publications or other documents including data tapes and audiovisual products for reproduction; and

(4) To pay shipping charges.

2. An unexpended balance in the fund at the end of the fiscal year not exceeding fifty thousand dollars is exempt from the provisions of section 33.080 relating to the transfer of unexpended balances to the general revenue fund.

(L. 1987 S.B. 144 § 1, A.L. 2002 H.B. 1812)



Section 192.324 Administrative and cost allocation fund created, use of moneys.

Effective 29 Jun 2005, see footnote

Title XII PUBLIC HEALTH AND WELFARE

192.324. Administrative and cost allocation fund created, use of moneys. — There is hereby created in the state treasury the "Department of Health and Senior Services Administrative and Cost Allocation Fund". The state treasurer shall be the custodian of the fund and the fund shall be administered by the director of the department of health and senior services. The fund shall be funded annually by appropriations, and deposits and transfers thereto. The fund shall contain moneys transferred or paid to the department in return for goods and services provided internally by the department, or to any governmental entity or the public. The commissioner of administration shall approve disbursements from the fund at the request of the director of the department or the director's designee in accordance with the appropriations made therefor. Notwithstanding the provisions of section 33.080, moneys in the fund shall not lapse to the credit of general revenue at the end of the biennium. All interest earned on the fund shall be deposited in and credited to the fund.

(L. 2005 S.B. 74 & 49)

Effective 6-29-05



Section 192.326 Disaster fund created, use of moneys during a state of emergency.

Effective 29 Jun 2005, see footnote

Title XII PUBLIC HEALTH AND WELFARE

192.326. Disaster fund created, use of moneys during a state of emergency. — There is hereby created in the state treasury the "Department of Health and Senior Services Disaster Fund", to which the general assembly may appropriate moneys and from which moneys may be appropriated annually to the department of health and senior services. Moneys in the fund shall be expended during a state of emergency at the direction of the governor and upon issuance of an emergency declaration which shall set forth the emergency and shall state that it requires the expenditure of public funds to furnish immediate aid and relief. The state treasurer shall be the custodian of the fund and the fund shall be administered by the department of health and senior services. Notwithstanding the provisions of section 33.080, moneys in the fund shall not lapse to the credit of general revenue at the end of the biennium. All interest earned on the fund shall be deposited in and credited to the fund.

(L. 2005 S.B. 74 & 49)

Effective 6-29-05



Section 192.360 Active duty military, license to remain in good standing for duration of duty — licensing board procedure required — renewal of license.

Effective 28 Aug 2013

Title XII PUBLIC HEALTH AND WELFARE

192.360. Active duty military, license to remain in good standing for duration of duty — licensing board procedure required — renewal of license. — 1. Notwithstanding any other provision of law to the contrary, the department of health and senior services and the department of insurance, financial institutions and professional registration shall require every health-related professional licensing board to establish a procedure to ensure any member of the United States Armed Forces on active duty who, at the time of activation, was a member in good standing with any professional licensing body in this state and was licensed or certified to engage in his or her profession or vocation in this state shall be kept in good standing by the professional licensing body with which he or she is licensed or certified.

2. While a licensee or certificate holder is an active duty member of the United States Armed Forces, the license or certificate referenced in subsection 1 of this section shall be renewed without:

(1) The payment of dues or fees;

(2) Obtaining continuing education credits when:

(a) Circumstances associated with military duty prevent obtaining such training and a waiver request has been submitted to the appropriate licensing body; or

(b) The military member, while on active duty, performs the licensed or certified occupation as part of his or her military duties as annotated in Defense Department Form 214 (DD 214); or

(c) Performing any other act typically required for the renewal of the license or certificate.

3. The license or certificate issued under this section shall be continued as long as the licensee or certificate holder is a member of the United States Armed Forces on active duty and for a period of at least six months after being released from active duty.

(L. 2013 S.B. 106)



Section 192.380 Neonatal care designations, criteria for — levels — rulemaking authority — facility to report level to department.

Effective 28 Aug 2017

Title XII PUBLIC HEALTH AND WELFARE

192.380. Neonatal care designations, criteria for — levels — rulemaking authority — facility to report level to department. — 1. For purposes of this section, the following terms shall mean:

(1) “Birthing facility”, any hospital as defined under section 197.020 with more than one licensed obstetric bed or a neonatal intensive care unit, a hospital operated by a state university, or a birthing center licensed under sections 197.200 to 197.240;

(2) “Department”, the department of health and senior services.

2. After holding multiple public hearings in diverse geographic regions of the state and seeking broad public and stakeholder input, the department shall establish criteria for levels of maternal care designations and levels of neonatal care designations for birthing facilities. The levels developed under this section shall be based upon:

(1) The most current published version of the “Levels of Neonatal Care” developed by the American Academy of Pediatrics;

(2) The most current published version of the “Levels of Maternal Care” developed by the American Congress of Obstetricians and Gynecologists and the Society for Maternal-Fetal Medicine; and

(3) Necessary variance when considering the geographic and varied needs of citizens of this state.

3. Nothing in this section shall be construed in any way to modify or expand the licensure of any health care professional.

4. Nothing in this section shall be construed in any way to require a patient be transferred to a different facility.

5. The department shall promulgate rules to implement the provisions of this section no later than January 1, 2018. Such rules shall be limited to those necessary for the establishment of levels of neonatal care designations and levels of maternal care designations for birthing facilities under subsection 2 of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2017, shall be invalid and void.

6. Beginning January 1, 2019, any hospital with a birthing facility shall report to the department its appropriate level of maternal care designation and neonatal care designation as determined by the criteria outlined under subsection 2 of this section.

7. Beginning January 1, 2019, any hospital with a birthing facility operated by a state university shall report to the department its appropriate level of maternal care designation and neonatal care designation as determined by the criteria outlined under subsection 2 of this section.

8. The department may partner with appropriate nationally recognized professional organizations with demonstrated expertise in maternal and neonatal standards of care to administer the provisions of this section.

9. The criteria for levels of maternal and neonatal care developed under subsection 2 of this section shall not include pregnancy termination or counseling or referral for pregnancy termination.

(L. 2017 S.B. 50)



Section 192.390 Cost of certain formulas to be provided — rulemaking authority.

Effective 28 Aug 2015

Title XII PUBLIC HEALTH AND WELFARE

192.390. Cost of certain formulas to be provided — rulemaking authority. — 1. The department shall provide coverage, subject to state and federal appropriations, for the full cost of amino acid-based elemental formulas, meaning formulas made from single nonallergenic amino acids, for children under nineteen years of age with a medical diagnosis of immunoglobulin E and nonimmunoglobulin E mediated allergies to multiple food proteins, food protein-induced enterocolitis syndrome, eosinophilic disorders, and impaired absorption of nutrients caused by disorders affecting the absorptive surface, functional length, and motility of the gastrointestinal tract.

2. The department may promulgate rules and regulations to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2015, shall be invalid and void.

(L. 2015 S.B. 354)



Section 192.400 Definitions.

Effective 28 Aug 2006

Title XII PUBLIC HEALTH AND WELFARE

192.400. Definitions. — The following words and terms as used in sections 192.400 to 192.490 mean:

(1) "Radiation", any or all of the following forms of ionizing radiation: gamma and X rays, alpha and beta particles, high speed electrons, neutrons, protons and other nuclear or atomic particles or rays, and other radiant energies including, by way of extension but not of limitation, radium, strontium 90, cesium 137 and cobalt 60, but radiation as herein defined does not include sound or radio waves or visible, infrared or ultraviolet light;

(2) "Radiation machine", any device that produces radiation;

(3) "Unnecessary radiation", the use of radiation as herein defined in such a manner as to be hazardous to the health of the people or the industrial or agricultural potentials of the state.

(L. 1963 p. 359 § 1, A.L. 2006 H.B. 1437 merged with S.B. 677)



Section 192.410 Powers and duties of department.

Effective 28 Aug 2006

Title XII PUBLIC HEALTH AND WELFARE

192.410. Powers and duties of department. — The department of health and senior services shall:

(1) Develop comprehensive policies and programs for the evaluation and determination of hazards associated with the use of radiation and for their abatement or elimination;

(2) Employ, and, if necessary, train the personnel needed to carry out the provisions of sections 192.400 to 192.490;

(3) Advise, consult and cooperate with other agencies of this state, the federal government, other states, and interstate agencies, and with affected groups, political subdivisions and industries in furtherance of the purposes of sections 192.400 to 192.490;

(4) Accept and administer loans, grants or other funds or gifts from the federal government and from other sources, public or private, for carrying out any of its functions;

(5) Encourage, participate in or conduct studies, investigations, training, research and demonstrations relating to the control of radiation hazards, the measurement of radiation, the effects on health of exposure to radiation and related problems as it may deem necessary or advisable for the discharge of its duties under sections 192.400 to 192.490 or for the protection of public health;

(6) Collect and disseminate information relating to the determination and control of radiation exposure and hazards;

(7) Review and approve plans and specifications for radiation sources submitted pursuant to rules and regulations promulgated under sections 192.400 to 192.490;

(8) Inspect radiation sources, their shielding and immediate surroundings and records for the determination of any possible radiation hazard and may examine any records or memoranda pertaining to the question of radiation machines and the use of radioactive materials.

(L. 1963 p. 359 § 2, A.L. 2006 H.B. 1437 merged with S.B. 677)



Section 192.420 Department to make rules — procedure.

Effective 28 Aug 2006

Title XII PUBLIC HEALTH AND WELFARE

192.420. Department to make rules — procedure. — The department of health and senior services shall administer sections 192.400 to 192.490 and may formulate and promulgate rules on radiation, including registration of radiation sources and machines, as may be necessary to prohibit and prevent unnecessary radiation. Rules shall be promulgated pursuant to the provisions of this section and chapter 536. No rule or portion of a rule promulgated under the authority of sections 192.400 to 192.490 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1963 p. 359 § 3, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 2006 H.B. 1437 merged with S.B. 677)



Section 192.430 Radiation sources to be kept safe.

Effective 28 Aug 1963

Title XII PUBLIC HEALTH AND WELFARE

192.430. Radiation sources to be kept safe. — All sources of radiation shall be shielded, transported, handled, used and kept so as to prevent all users thereof and all persons within effective range of them from being exposed to unnecessary radiation.

(L. 1963 p. 359 § 4)



Section 192.440 Unregistered use or possession of radiation producers unlawful — use or possession contrary to law or regulations unlawful.

Effective 28 Aug 1963

Title XII PUBLIC HEALTH AND WELFARE

192.440. Unregistered use or possession of radiation producers unlawful — use or possession contrary to law or regulations unlawful. — 1. It is unlawful for any person to produce radiation, or produce, use, store or dispose of radioactive materials or radiation machines, or to modify, extend or alter these activities unless he registers in writing with the department of health and senior services in accordance with the procedures prescribed by the department, except that the department may exempt from registration certain classes of radiation machines or radioactive materials known to be without hazard.

2. It is unlawful for any person to produce radiation, or to produce, use, store or dispose of radioactive materials or radiation machines except in accordance with sections 192.400 to 192.490 and the rules and regulations adopted pursuant to these sections.

(L. 1963 p. 359 § 5)



Section 192.450 Department to order abatement of violations — agents may inspect — data confidential.

Effective 28 Aug 1963

Title XII PUBLIC HEALTH AND WELFARE

192.450. Department to order abatement of violations — agents may inspect — data confidential. — 1. Whenever the department of health and senior services finds, upon inspection and examination of a source of radiation as constructed, operated or maintained, that there is a violation of any of the provisions of sections 192.400 to 192.490 or of any of the rules or regulations promulgated under these sections, the department shall notify the person found to be causing, allowing or permitting the violation of the nature of the violation and order that prior to a time fixed by the department, which time shall not be later than thirty days from the date of service of the notice, the person shall cease and abate causing, allowing or permitting the violation and to take such action as is necessary to comply with sections 192.400 to 192.490 and the rules or regulations promulgated under these sections.

2. Agents of the department of health and senior services charged with the enforcement of the provisions of sections 192.400 to 192.490 have the right of entry and free access at reasonable times to any building or structure for the purposes of inspection and examination.

3. All data obtained as a result of registration, inspection or investigation shall be kept confidential by the department.

(L. 1963 p. 359 § 6)



Section 192.460 Emergency orders — compliance required — hearing.

Effective 28 Aug 1963

Title XII PUBLIC HEALTH AND WELFARE

192.460. Emergency orders — compliance required — hearing. — Whenever the department of health and senior services finds that an emergency exists requiring immediate action to protect the public health or welfare, it may issue an order reciting the existence of an emergency and requiring that such action be taken as it deems necessary to meet the emergency. The order shall be effective immediately. Any person to whom the order is directed shall comply therewith immediately, but on application to the department shall be afforded a hearing within ten days. On the basis of the hearing the department shall continue such order in effect, revoke it, or modify it.

(L. 1963 p. 359 § 7)



Section 192.470 Judicial review.

Effective 28 Aug 1963

Title XII PUBLIC HEALTH AND WELFARE

192.470. Judicial review. — Any person aggrieved by any finding or order of the department under sections 192.400 to 192.490 may appeal as provided in chapter 536.

(L. 1963 p. 359 § 8)



Section 192.480 Law not to limit medical use of radiation.

Effective 28 Aug 1963

Title XII PUBLIC HEALTH AND WELFARE

192.480. Law not to limit medical use of radiation. — Nothing in sections 192.400 to 192.490 is interpreted as limiting intentional exposure of persons to radiation for the purpose of diagnosis or therapy, or medical research, as authorized by law.

(L. 1963 p. 359 § 9)



Section 192.490 Violation of law or regulation, misdemeanor — injunctive relief.

Effective 28 Aug 1963

Title XII PUBLIC HEALTH AND WELFARE

192.490. Violation of law or regulation, misdemeanor — injunctive relief. — 1. Any person who violates any of the provisions of, or fails to perform any duty imposed by, sections 192.400 to 192.490, or who violates any rule or regulation of the department of health and senior services promulgated pursuant to sections 192.400 to 192.490, is guilty of a misdemeanor and, in addition, may be enjoined in a civil action by a court of competent jurisdiction from continuing the violation.

2. Each day upon which the violation occurs constitutes a separate violation.

3. The attorney general, on request of the department of health and senior services, shall bring an action for injunctive relief to prevent the violation of the provisions of sections 192.400 to 192.490 or rules or regulations promulgated under these sections.

(L. 1963 p. 359 § 10)



Section 192.500 Inspection of cone beam computed tomography systems and panoramic x-ray systems, when.

Effective 28 Aug 2017

Title XII PUBLIC HEALTH AND WELFARE

192.500. Inspection of cone beam computed tomography systems and panoramic x-ray systems, when. — 1. For purposes of this section, the following terms shall mean:

(1) “Cone beam computed tomography system”, a medical imaging device using x-ray computed tomography to capture data using a cone-shaped x-ray beam;

(2) “Panoramic x-ray system”, an imaging device that captures the entire mouth in a single, two-dimensional image including the teeth, upper and lower jaws, and surrounding structures and tissues.

2. Cone beam computed tomography systems and panoramic x-ray systems that cannot produce radiation intensity greater than thirty milligrays shall not be required to be inspected more frequently than every three years.

3. Cone beam computed tomography systems that can produce radiation intensity of greater than thirty milligrays shall be inspected annually.

4. In addition to the requirements of subsections 2 and 3 of this section, all cone beam computed tomography systems and panoramic x-ray systems shall be inspected within thirty days of installation and whenever moved within an office.

5. Notwithstanding any law to the contrary, inspections of conventional x-ray equipment used exclusively on animals by a licensed veterinarian or veterinary facility under chapter 340 shall not be required to be inspected more frequently than every four years.

(L. 2017 S.B. 50)



Section 192.505 Radiation data management program to collect statistics to protect health and environment.

Effective 28 Aug 1985

Title XII PUBLIC HEALTH AND WELFARE

192.505. Radiation data management program to collect statistics to protect health and environment. — The department of health and senior services shall develop and implement a responsible data management program of collecting and analyzing statistical information necessary to protect the public health and safety or the environment, and maintain a list of the persons authorized to use, possess, store, treat, or transfer sources of radiation within the state, and disseminate information relating to sources of radiation except when such information constitutes trade secrets or confidential information of the person from whom it is obtained, unless disclosure of such information is required by federal law.

(L. 1985 H.B. 295 § 2)

CROSS REFERENCE:

Environmental radiation monitoring program and fund, 260.750



Section 192.507 Radiological laboratory to be established, purpose.

Effective 28 Aug 1985

Title XII PUBLIC HEALTH AND WELFARE

192.507. Radiological laboratory to be established, purpose. — The department of health and senior services shall develop and maintain radiological laboratory capabilities for analyzing radioactivity as necessary to insure the protection of the public health.

(L. 1985 H.B. 295 § 3)



Section 192.510 Radiation emergencies, duties of department of health and senior services to cooperate with other agencies.

Effective 28 Aug 1985

Title XII PUBLIC HEALTH AND WELFARE

192.510. Radiation emergencies, duties of department of health and senior services to cooperate with other agencies. — The department of health and senior services shall respond to all radiation emergencies. The department shall coordinate its radiation emergency response activities and plans with the state emergency management agency, the department of natural resources and other agencies, and provide a memorandum of agreement documenting responsibilities. This section does not in any way alter or change the provisions of chapter 44 concerning response during an emergency by the office of the adjutant general or its successor agency.

(L. 1985 H.B. 295 § 4)



Section 192.601 Toll-free telephone to be established for information on health care providers for children on medical assistance.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

192.601. Toll-free telephone to be established for information on health care providers for children on medical assistance. — The department of health and senior services shall establish a toll-free telephone number for the use of parents to access information about health care providers and practitioners who provide health care services under the maternal and child health block grant and the medical assistance program and about other relevant health care providers, as required by 42 U.S.C. 705(a)(5)(E). Unless otherwise prohibited by federal law or regulation, the cost of establishing and maintaining the cost of the toll-free telephone number, including the cost of personnel to operate or support it, shall be appropriated from the federal maternal and child health block grant. The MO HealthNet division of the department of social services shall provide the department of health and senior services with information it has otherwise compiled concerning health care providers who participate in the medical assistance program. The department of health and senior services shall coordinate the operation of the toll-free telephone numbers operated by the department so as to minimize duplication of administrative expense.

(L. 1990 S.B. 765 § 9, A.L. 2014 H.B. 1299 Revision)



Section 192.604 Office established — powers and duties — report to general assembly and governor, when.

Effective 28 Aug 1990

Title XII PUBLIC HEALTH AND WELFARE

192.604. Office established — powers and duties — report to general assembly and governor, when. — There is hereby established in the department of health and senior services an "Office of Rural Health". The office of rural health, under the supervision of the director of the department of health and senior services, shall assume a leadership role in working or contracting with state and federal agencies, universities, private interest groups, communities, foundations, and local health centers to develop rural health initiatives and maximize the use of existing resources without duplicating existing effort. The office shall provide a central information and referral source and serve as the primary state resource in coordinating, planning and advocating for the continued access to rural health care services in Missouri for the poor, the uninsured, the underinsured, the medically indigent, maternity, newborn, child care and for the elderly. The office shall:

(1) Educate the public and recommend appropriate public policies regarding the continued viability of rural health care delivery in Missouri and the quality and cost-effectiveness of such care and identify conditions obstructing or hindering that delivery of essential health care services to rural Missouri;

(2) Monitor and work with state and federal agencies to assess the impact of proposed rules and regulations on rural areas, streamline regulations to assist in the development of service diversification of health care facilities, and target state and federal programs to rural areas;

(3) Promote and develop diverse and innovative health care service models in rural areas;

(4) Encourage the use of advanced communications technology to provide access to speciality expertise, clinical consultation and continuing education;

(5) Assist rural health care providers, communities, and individuals in applying for public and private grants and programs;

(6) Disseminate information and provide technical assistance to communities, health care providers, and individual consumers of health care services;

(7) Report to the federal Office of Rural Health Policy concerning its activities and cooperate with rural health research centers established by the federal Office of Rural Health Policy;

(8) Biennially report its activities and recommendations to the governor and members of the general assembly on or before November fifteenth of odd-numbered years.

(L. 1990 S.B. 765 § 12)



Section 192.630 Advisory committee on childhood immunization — members — public meetings, costs — appointment — duties.

Effective 28 Aug 1993

Title XII PUBLIC HEALTH AND WELFARE

192.630. Advisory committee on childhood immunization — members — public meetings, costs — appointment — duties. — 1. There is hereby established in the department of health and senior services an "Advisory Committee on Childhood Immunization". The advisory committee shall be comprised of a physician who is board-certified in pediatrics, a physician who is board-certified in family practice, one nurse who is active in the delivery of nursing services in public schools, one nurse who is active in the delivery of community health nursing services in a local health department, the director of the department of health and senior services or his designee, the chief of the office of minority health and the chief of the office of rural health in the department of health and senior services, and a representative from each of the regions listed in subdivisions (1) to (7) of this subsection, the boundaries of which shall be determined by the director of the department of health and senior services:

(1) Greater St. Louis area;

(2) Southeast;

(3) Northeast;

(4) Central;

(5) Southwest;

(6) Northwest; and

(7) Greater Kansas City area.

2. Each representative from the various regions listed in subdivisions (1) to (7) of subsection 1 of this section shall organize, publicize, and participate in at least one public meeting within that region which is designed to gather information regarding childhood immunization in that region. The costs of holding such meetings shall be paid by the department of health and senior services using funds appropriated to the department for that purpose.

3. The members of the committee, other than the ex officio members, shall be appointed by the director of the department of health and senior services and shall serve for three-year terms. Members shall serve on the* committee without compensation but may be reimbursed for their actual and necessary expenses from moneys appropriated to the department of health and senior services for that purpose. The advisory committee shall:

(1) Identify existing immunization record-keeping systems and their suitability for inclusion in a comprehensive monitoring system, computerized and linked to regional, state or federal systems;

(2) Determine how demographic and immunization data on all children under the age of five years shall be obtained and entered into the computer system and how it shall be kept up to date;

(3) Determine how the data collected on immunizations shall be analyzed and communicated to parents, health care providers, and public officials while maintaining the confidentially of patient records;

(4) Develop plans for increasing the rate of childhood immunization in this state, giving due consideration to factors related to cultural differences among the various population groups in this state.

(L. 1993 H.B. 522 § 1)

*Word "a" appears in original rolls.



Section 192.650 Cancer information reporting system established — purpose — rulemaking authority.

Effective 28 Aug 1999

Title XII PUBLIC HEALTH AND WELFARE

192.650. Cancer information reporting system established — purpose — rulemaking authority. — 1. The department of health and senior services shall establish and maintain a cancer information reporting system to collect data required for the receipt of federal grant funds pursuant to the Cancer Registries Amendment Act of 1992 (42 U.S.C. 280e, et seq.), as amended.

2. The director of the department shall promulgate rules and regulations specifying the malignant neoplasms which shall be reported and accompanying information to be reported in each case. Such rules and regulations shall provide for collection of the following data:

(1) For inpatient hospital settings, the data items collected by the department of health and senior services as of August 28, 1999, and additional data items required to be collected as a condition of federal funding for state cancer registries pursuant to the Cancer Registries Amendment Act of 1992 (42 U.S.C. 280e, et seq.), as amended; and

(2) For outpatient hospital settings, physician offices, pathology laboratories, ambulatory surgical centers, residential care facilities and assisted living facilities, intermediate care facilities, skilled nursing facilities, and free-standing cancer clinics and treatment centers, the data items required to be collected as a condition of federal funding for state cancer registries pursuant to the Cancer Registries Amendment Act of 1992 (42 U.S.C. 280e, et seq.), as amended. Reports of malignant neoplasms, exclusive of nonmelanomatous cutaneous malignancies, shall be filed with the director within six months of the diagnosis or treatment. The department director shall prescribe the form and manner in which the information shall be reported.

(L. 1983 S.B. 163 § 1, A.L. 1993 S.B. 52, A.L. 1999 H.B. 454)



Section 192.653 Reports required from certain health care providers, content — exemptions.

Effective 28 Aug 1999

Title XII PUBLIC HEALTH AND WELFARE

192.653. Reports required from certain health care providers, content — exemptions. — 1. The administrator or designated representative of hospitals, pathology laboratories, physician offices, ambulatory surgical centers, residential care facilities or assisted living facilities, intermediate care facilities or skilled nursing facilities, and free-standing cancer clinics and treatment centers shall report to the department of health and senior services every case of malignant neoplasm as required pursuant to section 192.650. Physicians' offices shall be exempt from reporting cases that are directly referred to or have been previously admitted to any other facility which is required by this subsection to report malignant neoplasms.

2. The attending physician or other health care provider responsible for a patient's diagnosis or treatment for a malignant neoplasm shall provide, in writing, to the administrator or the administrator's designated representative, the information required pursuant to section 192.650.

3. Reports filed with the director may be submitted through a data system designated by the person or organization filing the report.

4. If a facility described in subsection 1 of this section is currently submitting reports of cases to the department of health and senior services through a centralized reporting system, duplicate reporting shall not be required.

(L. 1983 S.B. 163 § 2, A.L. 1999 H.B. 454)



Section 192.655 Confidentiality of reports — release of reports, requirements — publication, when — exchange of data agreements with other registries permitted, when.

Effective 28 Aug 1999

Title XII PUBLIC HEALTH AND WELFARE

192.655. Confidentiality of reports — release of reports, requirements — publication, when — exchange of data agreements with other registries permitted, when. — 1. The department of health and senior services shall protect the identity of the patient, physician, health care provider, hospital, pathology laboratory, ambulatory surgical center, residential care facilities or assisted living facilities, intermediate care facilities or skilled nursing facilities, and free-standing cancer clinic or treatment center which is involved in the reporting required by section 192.653, and such identity shall not be revealed except that the identity of the patient may be released only upon written consent of the patient, the identity of the physician or health care provider may be released only upon written consent of the physician or health care provider, and the identity of the hospital, pathology laboratory, ambulatory surgical center, residential care facilities or assisted living facilities, intermediate care facilities or skilled nursing facilities, or free-standing cancer clinic or treatment center may be released only upon written consent of the facility.

2. The department shall request consent for release from a patient, physician, health care provider, hospital, pathology laboratory, ambulatory surgical center, residential care facilities or assisted living facilities, intermediate care facilities or skilled nursing facilities, or free-standing cancer clinic or treatment center only upon a showing by the applicant for such release that obtaining the identities of certain patients, physicians, health care providers, hospitals, pathology laboratories, ambulatory surgical centers, residential care facilities or assisted living facilities, intermediate care facilities or skilled nursing facilities, or free-standing cancer clinics or treatment centers is necessary for his or her cancer research and that his or her cancer research is worthwhile.

3. The department shall use or publish reports based upon materials reported pursuant to sections 192.650 to 192.657 to advance research, education and treatment. The department shall provide qualified researchers with data from the reported information upon the researcher's compliance with appropriate conditions as provided by rule and upon payment of a fee to cover the cost of processing the data.

4. The department may enter into an exchange of data agreement with other cancer registries maintained by federal, state or local governmental entities. The provisions of subsection 1 of this section shall not apply to such an agreement if the agreement provides that the federal, state or local governmental cancer registry shall protect the identity of the patient, physician, health care provider, hospital, pathology laboratory, ambulatory surgical center, residential care facilities or assisted living facilities, intermediate care facilities or skilled nursing facilities, and free-standing cancer clinic or treatment center in all data received from the Missouri department of health and senior services.

(L. 1983 S.B. 163 § 3, A.L. 1987 S.B. 164, A.L. 1999 H.B. 454)



Section 192.657 No liability for furnishing or providing access to required information, exception — department examination of individuals not intended — violations, penalty.

Effective 28 Aug 1999

Title XII PUBLIC HEALTH AND WELFARE

192.657. No liability for furnishing or providing access to required information, exception — department examination of individuals not intended — violations, penalty. — 1. No individual or organization providing information or access to information in accordance with sections 192.650 to 192.657 shall be deemed to be or be held liable, either civilly or criminally, for divulging or permitting access to confidential information unless such individual or organization acted in bad faith or with malicious purpose.

2. Nothing in sections 192.650 to 192.657 shall be construed to compel any individual to submit to medical or health department examination, treatment or supervision of any kind.

3. Violation of any provisions of sections 192.650 to 192.657 shall be an infraction.

(L. 1963 S.B. 163 §§ 4, 5, A.L. 1999 H.B. 454)



Section 192.665 Definitions.

Effective 24 Oct 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

192.665. Definitions. — As used in this section, section 192.667, and sections 197.150 to 197.165, the following terms mean:

(1) “Charge data”, information submitted by health care providers on current charges for leading procedures and diagnoses;

(2) “Charges by payer”, information submitted by hospitals on amount billed to Medicare, Medicaid, other government sources and all nongovernment sources combined as one data element;

(3) “Department”, the department of health and senior services;

(4) “Financial data”, information submitted by hospitals drawn from financial statements which includes the balance sheet, income statement, charity care and bad debt and charges by payer, prepared in accordance with generally accepted accounting principles;

(5) “Health care provider”, hospitals as defined in section 197.020 and ambulatory surgical centers and abortion facilities as defined in section 197.200;

(6) “Nosocomial infection”, as defined by the federal Centers for Disease Control and Prevention and applied to infections within hospitals, ambulatory surgical centers, abortion facilities, and other facilities;

(7) “Nosocomial infection incidence rate”, a risk-adjusted measurement of new cases of nosocomial infections by procedure or device within a population over a given period of time, with such measurements defined by rule of the department pursuant to subsection 3 of section 192.667 for use by all hospitals, ambulatory surgical centers, abortion facilities, and other facilities in complying with the requirements of the Missouri nosocomial infection control act of 2004;

(8) “Other facility”, a type of facility determined to be a source of infections and designated by rule of the department pursuant to subsection 11 of section 192.667;

(9) “Patient abstract data”, data submitted by hospitals which includes but is not limited to date of birth, sex, race, zip code, county of residence, admission date, discharge date, principal and other diagnoses, including external causes, principal and other procedures, procedure dates, total billed charges, disposition of the patient and expected source of payment with sources categorized according to Medicare, Medicaid, other government, workers’ compensation, all commercial payors coded with a common code, self-pay, no charge and other.

(L. 1992 H.B. 1574 § 5 merged with S.B. 721 § 1 merged with S.B. 796 § 14, A.L. 2004 S.B. 1279, A.L. 2017 2d Ex. Sess. S.B. 5)

Effective 10-24-17



Section 192.667 Health care providers, financial data, submission of data on infections to be collected, rules, recommendation — federal guidelines to be implemented — collection and use of data, restrictions, penalty — public reports required, when, requirements — rulemaking authority — antimicrobial stewardship program, report.

Effective 24 Oct 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

192.667. Health care providers, financial data, submission of data on infections to be collected, rules, recommendation — federal guidelines to be implemented — collection and use of data, restrictions, penalty — public reports required, when, requirements — rulemaking authority — antimicrobial stewardship program, report. — 1. All health care providers shall at least annually provide to the department charge data as required by the department. All hospitals shall at least annually provide patient abstract data and financial data as required by the department. Hospitals as defined in section 197.020 shall report patient abstract data for outpatients and inpatients. Ambulatory surgical centers and abortion facilities as defined in section 197.200 shall provide patient abstract data to the department. The department shall specify by rule the types of information which shall be submitted and the method of submission.

2. The department shall collect data on the incidence of health care-associated infections from hospitals, ambulatory surgical centers, abortion facilities, and other facilities as necessary to generate the reports required by this section. Hospitals, ambulatory surgical centers, abortion facilities, and other facilities shall provide such data in compliance with this section.

3. The department shall promulgate rules specifying the standards and procedures for the collection, analysis, risk adjustment, and reporting of the incidence of health care-associated infections and the types of infections and procedures to be monitored pursuant to subsection 13 of this section. In promulgating such rules, the department shall:

(1) Use methodologies and systems for data collection established by the federal Centers for Disease Control and Prevention’s National Healthcare Safety Network, or its successor; and

(2) Consider the findings and recommendations of the infection control advisory panel established pursuant to section 197.165.

4. By January 1, 2017, the infection control advisory panel created by section 197.165 shall make recommendations to the department regarding the Centers for Medicare and Medicaid Services’ health care-associated infection data collection, analysis, and public reporting requirements for hospitals, ambulatory surgical centers, and other facilities in the federal Centers for Disease Control and Prevention’s National Healthcare Safety Network, or its successor, in lieu of all or part of the data collection, analysis, and public reporting requirements of this section. The advisory panel recommendations shall address which hospitals shall be required as a condition of licensure to use the National Healthcare Safety Network for data collection; the use of the National Healthcare Safety Network for risk adjustment and analysis of hospital submitted data; and the use of the Centers for Medicare and Medicaid Services’ Hospital Compare website, or its successor, for public reporting of the incidence of health care-associated infection metrics. The advisory panel shall consider the following factors in developing its recommendation:

(1) Whether the public is afforded the same or greater access to facility-specific infection control indicators and metrics;

(2) Whether the data provided to the public is subject to the same or greater accuracy of risk adjustment;

(3) Whether the public is provided with the same or greater specificity of reporting of infections by type of facility infections and procedures;

(4) Whether the data is subject to the same or greater level of confidentiality of the identity of an individual patient;

(5) Whether the National Healthcare Safety Network, or its successor, has the capacity to receive, analyze, and report the required data for all facilities;

(6) Whether the cost to implement the National Healthcare Safety Network infection data collection and reporting system is the same or less.

5. After considering the recommendations of the infection control advisory panel, and provided that the requirements of subsection 13 of this section can be met, the department shall implement guidelines from the federal Centers for Disease Control and Prevention’s National Healthcare Safety Network, or its successor. It shall be a condition of licensure for hospitals that meet the minimum public reporting requirements of the National Healthcare Safety Network and the Centers for Medicare and Medicaid Services to participate in the National Healthcare Safety Network, or its successor. Such hospitals shall permit the National Healthcare Safety Network, or its successor, to disclose facility-specific infection data to the department as required under this section, and as necessary to provide the public reports required by the department. It shall be a condition of licensure for any ambulatory surgical center or abortion facility which does not voluntarily participate in the National Healthcare Safety Network, or its successor, to submit facility-specific data to the department as required under this section, and as necessary to provide the public reports required by the department.

6. The department shall not require the resubmission of data which has been submitted to the department of health and senior services or the department of social services under any other provision of law. The department of health and senior services shall accept data submitted by associations or related organizations on behalf of health care providers by entering into binding agreements negotiated with such associations or related organizations to obtain data required pursuant to section 192.665 and this section. A health care provider shall submit the required information to the department of health and senior services:

(1) If the provider does not submit the required data through such associations or related organizations;

(2) If no binding agreement has been reached within ninety days of August 28, 1992, between the department of health and senior services and such associations or related organizations; or

(3) If a binding agreement has expired for more than ninety days.

7. Information obtained by the department under the provisions of section 192.665 and this section shall not be public information. Reports and studies prepared by the department based upon such information shall be public information and may identify individual health care providers. The department of health and senior services may authorize the use of the data by other research organizations pursuant to the provisions of section 192.067. The department shall not use or release any information provided under section 192.665 and this section which would enable any person to determine any health care provider’s negotiated discounts with specific preferred provider organizations or other managed care organizations. The department shall not release data in a form which could be used to identify a patient. Any violation of this subsection is a class A misdemeanor.

8. The department shall undertake a reasonable number of studies and publish information, including at least an annual consumer guide, in collaboration with health care providers, business coalitions and consumers based upon the information obtained pursuant to the provisions of section 192.665 and this section. The department shall allow all health care providers and associations and related organizations who have submitted data which will be used in any publication to review and comment on the publication prior to its publication or release for general use. The publication shall be made available to the public for a reasonable charge.

9. Any health care provider which continually and substantially, as these terms are defined by rule, fails to comply with the provisions of this section shall not be allowed to participate in any program administered by the state or to receive any moneys from the state.

10. A hospital, as defined in section 197.020, aggrieved by the department’s determination of ineligibility for state moneys pursuant to subsection 9 of this section may appeal as provided in section 197.071. An ambulatory surgical center or abortion facility as defined in section 197.200 aggrieved by the department’s determination of ineligibility for state moneys pursuant to subsection 9 of this section may appeal as provided in section 197.221.

11. The department of health may promulgate rules providing for collection of data and publication of the incidence of health care-associated infections for other types of health facilities determined to be sources of infections; except that, physicians’ offices shall be exempt from reporting and disclosure of such infections.

12. By January 1, 2017, the advisory panel shall recommend and the department shall adopt in regulation with an effective date of no later than January 1, 2018, the requirements for the reporting of the following types of infections as specified in this subsection:

(1) Infections associated with a minimum of four surgical procedures for hospitals and a minimum of two surgical procedures for ambulatory surgical centers that meet the following criteria:

(a) Are usually associated with an elective surgical procedure. An “elective surgical procedure” is a planned, nonemergency surgical procedure that may be either medically required such as a hip replacement or optional such as breast augmentation;

(b) Demonstrate a high priority aspect such as affecting a large number of patients, having a substantial impact for a smaller population, or being associated with substantial cost, morbidity, or mortality; or

(c) Are infections for which reports are collected by the National Healthcare Safety Network or its successor;

(2) Central line-related bloodstream infections;

(3) Health care-associated infections specified for reporting by hospitals, ambulatory surgical centers, and other health care facilities by the rules of the Centers for Medicare and Medicaid Services to the federal Centers for Disease Control and Prevention’s National Healthcare Safety Network, or its successor; and

(4) Other categories of infections that may be established by rule by the department.

­­

­

13. In consultation with the infection control advisory panel established pursuant to section 197.165, the department shall develop and disseminate to the public reports based on data compiled for a period of twelve months. Such reports shall be updated quarterly and shall show for each hospital, ambulatory surgical center, abortion facility, and other facility metrics on risk-adjusted health care-associated infections under this section.

14. The types of infections under subsection 12 of this section to be publicly reported shall be determined by the department by rule and shall be consistent with the infections tracked by the National Healthcare Safety Network, or its successor.

15. Reports published pursuant to subsection 13 of this section shall be published and readily accessible on the department’s internet website. The reports shall be distributed at least annually to the governor and members of the general assembly. The department shall make such reports available to the public for a period of at least two years.

16. The Hospital Industry Data Institute shall publish a report of Missouri hospitals’, ambulatory surgical centers’, and abortion facilities’ compliance with standardized quality of care measures established by the federal Centers for Medicare and Medicaid Services for prevention of infections related to surgical procedures. If the Hospital Industry Data Institute fails to do so by July 31, 2008, and annually thereafter, the department shall be authorized to collect information from the Centers for Medicare and Medicaid Services or from hospitals, ambulatory surgical centers, and abortion facilities and publish such information in accordance with this section.

17. The data collected or published pursuant to this section shall be available to the department for purposes of licensing hospitals, ambulatory surgical centers, and abortion facilities pursuant to chapter 197.

18. The department shall promulgate rules to implement the provisions of section 192.131 and sections 197.150 to 197.160. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2004, shall be invalid and void.

19. No later than August 28, 2017, each hospital, excluding mental health facilities as defined in section 632.005, and each ambulatory surgical center and abortion facility as defined in section 197.200, shall in consultation with its medical staff establish an antimicrobial stewardship program for evaluating the judicious use of antimicrobials, especially antibiotics that are the last line of defense against resistant infections. The hospital’s stewardship program and the results of the program shall be monitored and evaluated by hospital quality improvement departments and shall be available upon inspection to the department. At a minimum, the antimicrobial stewardship program shall be designed to evaluate that hospitalized patients receive, in accordance with accepted medical standards of practice, the appropriate antimicrobial, at the appropriate dose, at the appropriate time, and for the appropriate duration.

20. Hospitals described in subsection 19 of this section shall meet the National Healthcare Safety Network requirements for reporting antimicrobial usage or resistance by using the Centers for Disease Control and Prevention’s Antimicrobial Use and Resistance (AUR) Module when regulations concerning Stage 3 of the Medicare and Medicaid Electronic Health Records Incentive Programs promulgated by the Centers for Medicare and Medicaid Services that enable the electronic interface for such reporting are effective. When such antimicrobial usage or resistance reporting takes effect, hospitals shall authorize the National Healthcare Safety Network, or its successor, to disclose to the department facility-specific information reported to the AUR Module. Facility-specific data on antibiotic usage and resistance collected under this subsection shall not be disclosed to the public, but the department may release case-specific information to other facilities, physicians, and the public if the department determines on a case-by-case basis that the release of such information is necessary to protect persons in a public health emergency.

21. The department shall make a report to the general assembly beginning January 1, 2018, and on every January first thereafter on the incidence, type, and distribution of antimicrobial-resistant infections identified in the state and within regions of the state.

(L. 1992 H.B. 1574 § 6 and S.B. 721 § 2 merged with S.B. 796 § 15, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 2004 S.B. 1279, A.L. 2016 S.B. 579, A.L. 2017 2d Ex. Sess. S.B. 5)

Effective 10-24-17



Section 192.700 Arthritis program established — purpose.

Effective 28 Aug 1984

Title XII PUBLIC HEALTH AND WELFARE

192.700. Arthritis program established — purpose. — There is hereby established a state arthritis program. The board and the committee established by sections 192.700 to 192.727 are to administer state, federal and private grants and programs dealing with arthritis and related diseases as a part of this arthritis program. Regional arthritis centers established pursuant to sections 192.700 to 192.727 constitute part of the state arthritis program.

(L. 1984 H.B. 1028 § 2)



Section 192.703 Definitions.

Effective 28 Aug 1984

Title XII PUBLIC HEALTH AND WELFARE

192.703. Definitions. — As used in sections 192.700 to 192.727, the following terms mean:

(1) "Board", the Missouri arthritis advisory board;

(2) "Committee", the arthritis program review committee;

(3) "Director", director of the department of health and senior services.

(L. 1984 H.B. 1028 § 1)



Section 192.705 Program coordinators, appointment, duties — compensation.

Effective 28 Aug 1984

Title XII PUBLIC HEALTH AND WELFARE

192.705. Program coordinators, appointment, duties — compensation. — The director shall appoint an arthritis program coordinator to administer the state arthritis program. Compensation for this position shall be set by the director within the limit of the appropriation for that purpose.

(L. 1984 H.B. 1028 § 3)



Section 192.707 Arthritis advisory board established — members, terms, appointment, vacancies — meetings — chairman, term — duties, reports, reimbursement of expenses.

Effective 28 Aug 2002

Title XII PUBLIC HEALTH AND WELFARE

192.707. Arthritis advisory board established — members, terms, appointment, vacancies — meetings — chairman, term — duties, reports, reimbursement of expenses. — 1. The "Missouri Arthritis Advisory Board" is established within the department of health and senior services, as a continuation of the arthritis advisory board in existence on August 13, 1984. The board shall consist of twenty-five members. The members of the board that are serving on August 13, 1984, shall continue until the expiration of this term. The board shall submit a list of names to the director as recommendations to fill expired terms on the board. The director shall fill each expired membership on the board, each of the appointees to serve for a term of four years and until his successor is appointed and confirmed. Vacancies on the board arising from reasons other than expiration of the member's term shall be filled by the director for the time remaining in the unexpired term.

2. The board shall meet semiannually and at other such times as called by the chairman of the board. The chairman shall be elected from the board membership at the first board meeting, and shall serve as chairman until a new chairman is elected, or until his term on the board expires, whichever occurs first.

3. The board shall serve in an advisory capacity to the committee, and report annually to the department and to the state board of health regarding the implementing of the statewide arthritis plan, making recommendations for necessary changes in content and direction.

4. The board shall be responsible for development and recommendations of guidelines for programs supported under the state arthritis program, and make recommendations on program relevance of grant applications funded under the state arthritis program. The board will make final recommendations to the director regarding programs and grants of the state arthritis program.

5. Any reimbursement of members of the board for their actual and necessary expenses shall be subject to appropriations.

(L. 1984 H.B. 1028 § 4, A.L. 2002 H.B. 1953)



Section 192.710 Arthritis program review committee created — members — qualifications — appointment — term — vacancies — meetin term — duties — executive administrator.

Effective 28 Aug 1984

Title XII PUBLIC HEALTH AND WELFARE

192.710. Arthritis program review committee created — members — qualifications — appointment — term — vacancies — meetin term — duties — executive administrator. — 1. The "Arthritis Program Review Committee" is hereby created within the department of health and senior services. This committee shall consist of fifteen members, two from each of the seven regions set forth in section 192.714 and one at-large member. The fourteen regional members shall be nominated to the committee by the board. The one at-large member shall be nominated by the state board of health. The members of the committee shall include at least one from each of the following categories: rheumatology educators, practicing rheumatologists, primary care practitioners, nurses, allied health professionals, arthritis patients, and members of the general public. Members of the committee shall be appointed by the director in consultation with the board of health. Of the fifteen initial members, five shall have a two-year term, five shall have a three-year term, and five shall have a four-year term. Thereafter, each member shall serve a four-year term and until his successor is appointed and confirmed. Vacancies on the committee arising from reasons other than expiration of the member's term shall be filled by the director for the time remaining in the unexpired term.

2. The committee shall meet annually and at other such times as called by the chairman of the committee. The chairman shall be elected annually from the committee membership at the first committee meeting and shall serve as chairman until a new chairman is elected, or until his term on the committee expires, whichever occurs first.

3. The committee shall review, make site visits and determine and make recommendations to the board on the merit of regional arthritis center applications. No program or other activity will be recommended for funding by the board without the favorable review of the committee.

4. The arthritis program coordinator shall serve the committee as its executive administrator.

(L. 1984 H.B. 1028 § 5)



Section 192.712 Expenses of board and committee members to be paid, subject to appropriations.

Effective 28 Aug 2002

Title XII PUBLIC HEALTH AND WELFARE

192.712. Expenses of board and committee members to be paid, subject to appropriations. — Committee and board members shall serve without compensation, but their expenses incurred in carrying out their official duties shall, subject to appropriations, be reimbursed by the state.

(L. 1984 H.B. 1028 § 6, A.L. 2002 H.B. 1953)



Section 192.714 Regional arthritis centers to be established — purpose — regions designated.

Effective 28 Aug 1984

Title XII PUBLIC HEALTH AND WELFARE

192.714. Regional arthritis centers to be established — purpose — regions designated. — 1. Beginning October 1, 1984, there shall be established within this state, and within the department of health and senior services, a network of regional arthritis centers designed to demonstrate and stimulate the prompt and effective application of available knowledge for the treatment of patients with arthritis and related musculoskeletal diseases, and to develop new knowledge essential for the control of these disorders.

2. The arthritis centers established pursuant to sections 192.700 to 192.727 shall operate programs in the area of education of patients, their families, and the public.

3. At least one regional arthritis center shall be established in each of the following seven regions, the boundaries of which shall be determined by the board:

(1) Greater St. Louis area;

(2) Southeast;

(3) Northeast;

(4) Central;

(5) Southwest;

(6) Northwest; and

(7) Greater Kansas City area.

(L. 1984 H.B. 1028 § 7)



Section 192.716 Centers to establish programs for education and improved patient care.

Effective 28 Aug 1984

Title XII PUBLIC HEALTH AND WELFARE

192.716. Centers to establish programs for education and improved patient care. — Beginning upon receipt of appropriations for that purpose and subject to the availability of appropriations, but not before October 1, 1984, the arthritis centers established pursuant to section 192.714 shall operate programs in the following areas:

(1) Education at all levels for various health professionals; and

(2) Improved patient care and other arthritis control activities aimed at benefitting communities served by the center.

(L. 1984 H.B. 1028 § 8)



Section 192.718 Fellowships to be granted in clinical rheumatology — candidates, how approved — amount.

Effective 28 Aug 1984

Title XII PUBLIC HEALTH AND WELFARE

192.718. Fellowships to be granted in clinical rheumatology — candidates, how approved — amount. — 1. Beginning upon receipt of appropriations for that purpose and subject to the availability of appropriations, but not before October 1, 1984, each year the board may grant three one-year, state-supported clinical rheumatology fellowships which might include four to six months of a community-based experience in one or more of the regional arthritis centers and six to eight months at an academic institution in this state which is willing and qualified to train rheumatology fellows.

2. A candidate for a fellowship granted pursuant to this section shall be approved by the director, the board, the academic institution, and the regional arthritis center director.

3. Each fellowship granted pursuant to this section shall consist of an appropriate stipend and either adequate housing or a housing allowance in an amount to be determined by the board.

(L. 1984 H.B. 1028 § 9)



Section 192.720 Support for rheumatology trainees — amount — approval of candidates.

Effective 28 Aug 1984

Title XII PUBLIC HEALTH AND WELFARE

192.720. Support for rheumatology trainees — amount — approval of candidates. — 1. Beginning upon receipt of appropriations for that purpose and subject to the availability of appropriations, but not before October 1, 1984, support shall be provided for three academic rheumatology trainees annually, for pursuit of training with academic institutions in the state.

2. Such support shall consist of an appropriate stipend and an additional budget for expenses for each trainee each year as recommended by the board.

3. A candidate for academic rheumatology training granted pursuant to this section shall be approved by the director, the board and the academic institution.

(L. 1984 H.B. 1028 § 10)



Section 192.723 Research feasibility studies to be carried out by regional centers.

Effective 28 Aug 1984

Title XII PUBLIC HEALTH AND WELFARE

192.723. Research feasibility studies to be carried out by regional centers. — Beginning upon receipt of appropriations for that purpose and subject to the availability of appropriations, but not before July 1, 1985, innovative research feasibility studies which cannot be funded by traditional mechanisms and which have significance for having impact on the state arthritis problem may be carried out by arthritis centers established pursuant to section 192.714.

(L. 1984 H.B. 1028 § 11)



Section 192.725 Arthritis information network to be established — staff.

Effective 28 Aug 1984

Title XII PUBLIC HEALTH AND WELFARE

192.725. Arthritis information network to be established — staff. — Beginning upon receipt of appropriations for that purpose and subject to the availability of appropriations, but not before July 1, 1985, a statewide "Arthritis Information Network" shall be established, consisting of a statewide WATS telephone system, staffed by volunteers insofar as possible.

(L. 1984 H.B. 1028 § 12)



Section 192.727 DMSO — definition — use for treatment of arthritis — authorized — no liability for persons prescribing, administering, dispensing, when — label requirements.

Effective 28 Aug 1984

Title XII PUBLIC HEALTH AND WELFARE

192.727. DMSO — definition — use for treatment of arthritis — authorized — no liability for persons prescribing, administering, dispensing, when — label requirements. — 1. The chemical substance DMSO may be manufactured, processed, distributed, sold, possessed, and used in the state of Missouri for the treatment and control of arthritis consistent with the objectives of the arthritis program established pursuant to sections 192.700 to 192.727.

2. As used in this section, the term "DMSO" means a product whose major component or ingredient is the chemical dimethyl sulfoxide or derivatives or compounds of dimethyl sulfoxide.

3. No physician licensed under the provisions of chapter 334 may be subject to disciplinary action by the Missouri state board of registration for the healing arts for prescribing or administering DMSO to a patient suffering from or being treated for arthritis under his care, provided the prescription and administration of DMSO is carried out according to acceptable standards of medical practice.

4. No nurse licensed under the provisions of chapter 335 who is under the supervision and direction of a licensed physician may be subjected to disciplinary action by the Missouri state board of nursing for administering DMSO to a patient suffering from or being treated for arthritis under proper orders, provided the administration of DMSO is carried out according to acceptable standards of medical practice.

5. No pharmacist licensed under the provisions of chapter 338 may be subjected to disciplinary action by the Missouri board of pharmacy for selling or dispensing DMSO pursuant to a proper prescription to a person suffering from or being treated for arthritis, provided the selling or dispensing is carried out according to acceptable standards of professional practice.

6. No hospital or other health care facility shall interfere with the physician-patient relationship by restricting or forbidding the use of DMSO when prescribed or administered by a licensed physician or administered by a licensed nurse under the supervision and direction of a licensed physician to a person suffering from or being treated for arthritis.

7. The prescription, administration, and dispensing of DMSO to a person suffering from or being treated for arthritis when carried out according to acceptable standards of professional practice shall not in itself constitute grounds for negligent malpractice.

8. Any DMSO manufactured or distributed in the state of Missouri pursuant to the passage of sections 192.700 to 192.727 shall be prominently labeled in the following manner: "Notice: The State of Missouri takes no position regarding the value of this product in the treatment of human illness. This product is authorized solely for the treatment or control of rheumatoid arthritis under the supervision and direction of a licensed physician.".

(L. 1984 H.B. 1028 § 13)



Section 192.735 Definitions.

Effective 28 Aug 2011

Title XII PUBLIC HEALTH AND WELFARE

192.735. Definitions. — As used in sections 192.735 to 192.745, unless the context clearly indicates otherwise, the following terms shall mean:

(1) "Brain injury" or "traumatic brain injury", a sudden insult or damage to the brain or its coverings, not of a degenerative nature. Such insult or damage may produce an altered state of consciousness and may result in a decrease of one or more of the following: mental, cognitive, behavioral or physical functioning resulting in partial or total disability. Cerebral vascular accidents, aneurisms and congenital deficits are specifically excluded from this definition;

(2) "Department", the department of health and senior services;

(3) "Spinal cord injury", an injury that occurs as a result of trauma, which may involve spinal vertebral fracture, and where the injured person suffers two or more of the following effects either immediately or within forty-eight hours of injury:

(a) Effects on the sensory system including numbness, tingling or loss of sensation in the body or in one or more extremities;

(b) Effects on the motor system including weakness or paralysis in one or more extremities;

(c) Effects on the visceral system including bowel or bladder dysfunction or hypotension.

(L. 1986 H.B. 1243 § 1, A.L. 2011 H.B. 464)



Section 192.737 Data analysis and needs assessment.

Effective 28 Aug 2016

Title XII PUBLIC HEALTH AND WELFARE

192.737. Data analysis and needs assessment. — The department of health and senior services shall use patient abstract data under section 192.667, the department’s trauma registry, motor vehicle crash and outcome data, and other publicly available data sources to provide information and create reports for the purpose of data analysis and needs assessment of traumatic brain and spinal cord injured persons.

(L. 1986 H.B. 1243 § 2, A.L. 2011 H.B. 464, Repealed L. 2016 S.B. 732 and A.L. 2016 S.B. 635)



Section 192.739 Confidentiality of reports — release of reports, requirements.

Effective 28 Aug 2011

Title XII PUBLIC HEALTH AND WELFARE

192.739. Confidentiality of reports — release of reports, requirements. — 1. All reports and records made pursuant to sections 192.735 to 192.744 and maintained by the department and other appropriate persons, officials and institutions pursuant to sections 192.735 to 192.744 shall be confidential. Information shall not be made available to any individual or institution except to:

(1) Appropriate staff of the department;

(2) Any person engaged in a bona fide research project, with the permission of the director of the department, except that no information identifying the subjects of the reports or the reporters shall be made available to researchers unless the department requests and receives consent for such release pursuant to the provisions of this section;

(3) The Missouri brain injury advisory council, except that no information identifying the subjects of the reports or the reporters shall be made available to the council unless consent for release is requested and received pursuant to the provisions of this section. Only information pertaining to brain injuries as defined in section 192.735 shall be released to the council.

2. The department shall not reveal the identity of a patient, a reporting physician or hospital, except that the identity of the patient may be released upon written consent of the patient, parent or guardian, the identity of the physician may be released upon written consent of the physician, and the identity of the hospital may be released upon written consent of the hospital.

3. The department shall request consent for release from a patient, a reporting physician or hospital only upon a showing by the applicant for such release that obtaining the identities of certain patients, physicians or hospitals is necessary for his research.

4. The department shall at least annually compile a report of the data accumulated through the reporting system established under section 192.737 and shall submit such data relating to brain injuries as defined in section 192.735 and in accordance with confidentiality restrictions established pursuant to sections 192.735 to 192.744 to the director of the Missouri brain injury advisory council.

(L. 1986 H.B. 1243 § 3, A.L. 2011 H.B. 464)



Section 192.740 No liability for furnishing required information, exception.

Effective 28 Aug 1986

Title XII PUBLIC HEALTH AND WELFARE

192.740. No liability for furnishing required information, exception. — No individual or organization providing information to the department in accordance with sections 192.735 to 192.744 shall be held liable in a civil or criminal action for divulging confidential information unless such individual or organization acted in bad faith or with malicious purpose.

(L. 1986 H.B. 1243 § 4)



Section 192.742 Promulgation of rules, authority for, consultation with council.

Effective 28 Aug 2011

Title XII PUBLIC HEALTH AND WELFARE

192.742. Promulgation of rules, authority for, consultation with council. — The department, in consultation with the Missouri brain injury advisory council, shall promulgate rules and regulations necessary to carry out the provisions of sections 192.735 to 192.744, pursuant to the provisions of section 192.006 and chapter 536.

(L. 1986 H.B. 1243 § 5, A.L. 1993 S.B. 52, A.L. 2011 H.B. 464)



Section 192.744 Department examination or treatment of individual not intended — violations, penalty.

Effective 28 Aug 1986

Title XII PUBLIC HEALTH AND WELFARE

192.744. Department examination or treatment of individual not intended — violations, penalty. — 1. Nothing in sections 192.735 to 192.744 shall be construed to compel any individual to submit to any medical or department of health and senior services examination, treatment or supervision of any kind.

2. Violation of any provisions of sections 192.735 to 192.739 shall be an infraction.

(L. 1986 H.B. 1243 § 6)



Section 192.745 Advisory council established — members, terms, appointment, meetings, expenses — chairman — duties.

Effective 28 Aug 2011

Title XII PUBLIC HEALTH AND WELFARE

192.745. Advisory council established — members, terms, appointment, meetings, expenses — chairman — duties. — 1. The "Missouri Brain Injury Advisory Council" is hereby established in the department of health and senior services. The members of the council that are serving on February 2, 2005, shall continue to fulfill their current terms. Through attrition, the council shall decrease from the present twenty-five members to fifteen members. Thereafter, the successors to each of these members shall serve a three-year term and until the member's successor is appointed by the governor with the advice and consent of the senate. The members appointed by the governor shall include: four people with brain injuries or relatives of persons with brain injuries, and eleven other individuals from professional groups, health institutions, community groups, and private industry. In addition to the fifteen council members, individuals representing state agencies with services that impact brain injury survivors and their families shall participate on the council in an ex officio nonvoting capacity. These individuals shall be appointed by the respective agency.

2. The Missouri brain injury advisory council is assigned to the department of health and senior services. The department shall submit estimates of requirements for appropriations on behalf of the council for the necessary staff and expenses to carry out the duties and responsibilities assigned by the council.

3. Meetings of the full council shall be held at least four times a year or at the call of the council chairperson, who shall be elected by the council. Subcommittees may meet on an as-needed basis.

4. Members of the council shall not receive any compensation for their services, but they shall, subject to appropriations, be reimbursed for actual and necessary expenses incurred in the performance of their duties from funds appropriated for this purpose.

5. The council shall adopt written procedures to govern its activities.

6. The council, under the direction of the department, shall make recommendations to the department director for developing and administering a state plan to provide services for brain-injured persons.

7. No member of the council may participate in or seek to influence a decision or vote of the council if the member would be directly involved with the matter or if the member would derive income from it. A violation of the prohibition contained herein shall be grounds for a person to be removed as a member of the council by the department director.

8. The council shall be advisory and shall:

(1) Promote meetings and programs for the discussion of reducing the debilitating effects of brain injuries and disseminate information in cooperation with any other department, agency or entity on the prevention, evaluation, care, treatment and rehabilitation of persons affected by brain injuries;

(2) Study and review current prevention, evaluation, care, treatment and rehabilitation technologies and recommend appropriate preparation, training, retraining and distribution of manpower and resources in the provision of services to brain-injured persons through private and public residential facilities, day programs and other specialized services;

(3) Recommend specific methods, means and procedures to improve and upgrade the state's service delivery system for brain-injured citizens of this state;

(4) Participate in developing and disseminating criteria and standards which may be required for future funding or licensing of facilities, day programs and other specialized services for brain-injured persons in this state;

(5) Report annually to the department director on its activities, and on the results of its studies and the recommendations of the council.

9. The department may accept on behalf of the council federal funds, gifts and donations from individuals, private organizations and foundations, and any other funds that may become available.

(L. 1986 H.B. 1243 § 7, A.L. 2002 H.B. 1953, A.L. 2011 H.B. 464)



Section 192.760 Definitions.

Effective 28 Aug 1992

Title XII PUBLIC HEALTH AND WELFARE

192.760. Definitions. — As used in sections 192.760 and 192.762 and sections 208.175 and 208.176, the following terms mean:

(1) "General license", a license, effective pursuant to rules promulgated by the department of health and senior services, without the filing of an application, to transfer, acquire, own, possess, or use quantities of, or devices or equipment utilizing, radioactive material;

(2) "Ionizing radiation", gamma rays and X rays, alpha particles, beta particles, high-speed electrons, neutrons, protons, high-speed ions and other high-speed nuclear particles;

(3) "Mammography", radiography of the breast for the purpose of enabling a physician to determine the presence, size, location and extent of cancerous or potentially cancerous tissue in the breast;

(4) "Mammography authorization", authorization under section 208.176 to use a radiation machine for mammography;

(5) "Mammography system", the radiation machine used for mammography; automatic exposure control devices; films, screens, and cassettes; image processor; darkroom; and view boxes;

(6) "Person", any person, firm, partnership, limited partnership, corporation, association, institution, political subdivision or other organization;

(7) "Radiation machine", a machine, other than those exempted by department rule, that emits ionizing radiation;

(8) "Radiation physicist", a person who is certified by the American Board of Radiology in radiological physics or one of the specialties of radiological physics;

(9) "Radioactive material", a solid, liquid, or gas which emits ionizing radiation spontaneously;

(10) "Radiography", the making of a film or other record of an internal structure of the body by passing X rays or gamma rays through the body to act on film or other image receptor;

(11) "Registration", registration of a source of ionizing radiation in writing with the department of health and senior services;

(12) "Source of ionizing radiation", a device or material that emits ionizing radiation;

(13) "Specific license", a license issued to use, manufacture, produce, transfer, receive, acquire, own, or possess quantities of, or devices or equipment utilizing, radioactive material.

(L. 1992 S.B. 721 § 5)



Section 192.762 Department to license materials used to perform mammography — minimum training and performance standards — rules, procedure, review.

Effective 28 Aug 1993

Title XII PUBLIC HEALTH AND WELFARE

192.762. Department to license materials used to perform mammography — minimum training and performance standards — rules, procedure, review. — 1. The department of health and senior services shall promulgate rules providing for general or specific licenses or registration, or exemption from licensing or registration, for radioactive materials and other sources of ionizing radiation used to perform mammography, pursuant to the provisions of section 192.006 and chapter 536. The rules shall provide for amendment, suspension or revocation of licenses. In connection with those rules, the department of health and senior services may promulgate rules to establish requirements for record keeping, permissible levels of exposure, notification and reports of accidents, protective measures, technical qualifications of personnel, handling, transportation, interpretation, storage, waste disposal, posting and labeling of hazardous sources and areas, surveys and monitoring. The department shall promulgate rules and regulations specifying a patient notification/recall system when deficiencies are found in mammography. These rules and regulations shall be fairly consistent with recall criteria of national accrediting programs where available.

2. The rules promulgated pursuant to sections 192.760 to 192.766 shall not limit the intentional exposure of patients to radiation for the purpose of lawful therapy or research, as authorized by law.

3. The department of health and senior services shall promulgate rules specifying the minimum training and performance standards for an individual using a radiation machine for mammography as set forth in section 192.766.

4. In promulgating rules pursuant to sections 192.760 to 192.766, the department shall avoid requiring dual licensing, insofar as practical. Rules promulgated by the department may provide for recognition of other state or federal licenses as the department considers desirable, subject to registration requirements prescribed by the department.

(L. 1992 S.B. 721 § 6, A.L. 1993 S.B. 52)



Section 192.764 Schedule of fees to be established — nonrefundable fees — waiver of fees — mammography fund.

Effective 28 Aug 1993

Title XII PUBLIC HEALTH AND WELFARE

192.764. Schedule of fees to be established — nonrefundable fees — waiver of fees — mammography fund. — 1. The department of health and senior services shall promulgate rules to establish a schedule of fees to be paid by an applicant for a specific license for sources of ionizing radiation and the renewal of the specific license, or by a person possessing sources of ionizing radiation which are subject to registration pursuant to sections 192.760 to 192.766, pursuant to the provisions of section 192.006 and chapter 536. The department may accept a written certification from the licensee or registrant that the items of noncompliance have been corrected instead of a follow-up inspection. If the department does not inspect a source of ionizing radiation for a period of five consecutive years, the licensee or registrant of the source of ionizing radiation shall be excused from payment of further license or registration fees as to that source of ionizing radiation until the first license or registration renewal date following the time an inspection of the source of ionizing radiation is made.

2. Except as otherwise provided in subsection 3 of this section, the department of health and senior services shall assess the following nonrefundable fees in connection with mammography authorization:

­

­

3. If an applicant for mammography authorization submits an accreditation certificate issued by the American College of Radiology that evidences compliance with subdivision (1) of subsection 2 of section 192.766, the department shall waive the fee under subsection 2 of this section for department evaluation of compliance with that provision.

4. All fees provided for in this section shall be collected by the director of the department of health and senior services who shall deposit the same with the state treasurer in a fund to be known as the "Mammography Fund". The provisions of section 33.080 to the contrary notwithstanding, money in this fund shall not be transferred and placed to the credit of general revenue at the end of the biennium, but shall be used, upon appropriation by the general assembly, for the sole purpose of carrying out the provisions of sections 192.760 to 192.766.

(L. 1992 S.B. 721 § 7, A.L. 1993 S.B. 52)



Section 192.766 Machine not registered shall not be used for mammography — department to authorize machines, when — nonrenewable temporary authorizations — application form, information required — annual inspections — withdrawal of authorization, emergency order authorized — administrative penalty — injunctive relief.

Effective 28 Aug 1992

Title XII PUBLIC HEALTH AND WELFARE

192.766. Machine not registered shall not be used for mammography — department to authorize machines, when — nonrenewable temporary authorizations — application form, information required — annual inspections — withdrawal of authorization, emergency order authorized — administrative penalty — injunctive relief. — 1. Beginning sixty days after August 28, 1992, a person shall not use a radiation machine to perform mammography unless the radiation machine is registered with the department of health and senior services under department rules for registration of radiation machines and is specifically authorized under this section for use for mammography.

2. The department of health and senior services shall authorize a radiation machine for use for mammography if the radiation machine meets all of the following standards:

(1) The radiation machine meets the criteria for the American College of Radiology mammography accreditation program as adopted in June 1987, and amended in September 1988, and published by the American College of Radiology, which criteria are incorporated by reference. The department of health and senior services shall make copies of those criteria available to the public and may by rule adopt modified criteria. The department may accept an accreditation certificate issued by the American College of Radiology as evidence that a radiation machine meets those criteria. If at any time the department determines that it will not accept any accreditation certificates issued by the American College of Radiology as evidence that a radiation machine meets those criteria, the department shall promptly notify each person who has registered a radiation machine under sections 192.760 to 192.766* and the rules promulgated under sections 192.760 to 192.766*;

(2) The radiation machine, the film or other image receptor used in the radiation machine, and the facility where the radiation machine is used meet the requirements set forth in department of health and senior services rules for radiation machines;

(3) The radiation machine is specifically designed to perform mammography;

(4) The radiation machine is used exclusively to perform mammography;

(5) The radiation machine is used in a facility that does all of the following:

(a) At least annually has a radiation physicist provide on-site consultation to the facility, including, but not limited to, a complete evaluation of the entire mammography system to ensure compliance with sections 192.760 to 192.766* and the rules promulgated under sections 192.760 to 192.766*;

(b) Maintains for at least sixty months, records of the consultation required in paragraph (a) and the findings of the consultation;

(6) The radiation machine is used according to department of health and senior services rules on patient radiation exposure and radiation dose levels;

(7) The radiation machine is operated only by an individual who can demonstrate to the department that he is specifically trained in mammography. Beginning sixty days after the rules required under subsection 3 of section 192.762** are promulgated, the radiation machine is operated only by an individual who can demonstrate to the department that he meets the standards required by those rules. If the department promulgates emergency rules covering the subject matter described in subsection 3 of section 192.762**, then for a period beginning sixty days after those emergency rules are promulgated and ending on the day that those emergency rules cease to be in effect, the radiation machine is operated only by an individual who can demonstrate to the department that he meets the standards required by those emergency rules.

3. The department may issue a nonrenewable temporary authorization for a radiation machine for use for mammography if additional time is needed to allow submission of evidence satisfactory to the department that the radiation machine meets the standards set forth in subsection 2 of this section for approval for mammography. A temporary authorization granted under this subsection during the first eighteen months after August 28, 1992, shall be effective for no more than twelve months. A temporary authorization granted under this subsection after eighteen months after August 28, 1992, shall be effective for no more than six months. The department may withdraw a temporary authorization prior to its expiration if the radiation machine does not meet one or more of the standards set forth in subsection 2 of this section.

4. To obtain authorization from the department of health and senior services to use a radiation machine for mammography, the person who owns or leases the radiation machine, or an authorized agent of the person, shall apply to the department for mammography authorization on an application form provided by the department and shall provide all of the information required by the department as specified on the application form. A person who owns or leases more than one radiation machine used for mammography shall obtain authorization for each radiation machine. The department shall process and respond to an application within thirty days after the date of receipt of the application. Upon determining to grant mammography authorization for a radiation machine, the department shall issue a certificate of registration specifying mammography authorization for each authorized radiation machine. A mammography authorization is effective for three years.

5. The department shall annually inspect the radiation machine and may inspect the radiation machine more frequently. The department shall make reasonable efforts to coordinate the inspections under this section with the department's other inspections of the facility in which the radiation machine is located.

6. After each satisfactory inspection by the department, the department shall issue a certificate of radiation machine inspection or a similar document identifying the facility and radiation machine inspected and providing a record of the date the radiation machine was inspected. The facility shall post the certificate issued by the American College of Radiology or the department of health and senior services near the inspected radiation machine.

7. The department may withdraw the mammography authorization for a radiation machine if it does not meet one or more of the standards set forth in subsection 2 of this section.

8. The department shall provide an opportunity for a hearing in connection with a denial or withdrawal of mammography authorization.

9. Upon a finding that a deficiency in a radiation machine used for mammography or a violation of sections 192.760 to 192.766* or the rules promulgated under sections 192.760 to 192.766* seriously affects the health, safety, and welfare of individuals upon whom the radiation machine is used for mammography, the department may issue an emergency order summarily withdrawing the mammography authorization of the radiation machine. The department shall incorporate its findings in the order and shall provide an opportunity for a hearing within five working days after issuance of the order. The order shall be effective during the proceedings.

10. If the department withdraws the mammography authorization of a radiation machine, the radiation machine shall not be used for mammography. An application for reinstatement of a mammography authorization shall be filed and processed in the same manner as an application for mammography authorization under subsection 4 of this section, except that the department shall not issue a reinstated certificate of mammography registration until the department receives the reinspection fee required under subsection 2 of section 192.764***, inspects the radiation machine, and determines that it meets the standards set forth in subsection 2 of this section. The department shall conduct an inspection required under this subsection no later than sixty days after receiving a proper application for reinstatement of a mammography authorization.

11. In addition to the reinspection fee required under subsection 2 of section 192.764***, if a person violates subsection 1 of this section, the department of health and senior services may impose an administrative penalty against the owner of the radiation machine or, if a lessee of the radiation machine has effective control of the radiation machine, the lessee, of not more than five hundred dollars for each calendar week in which a mammography is performed in violation of subsection 1 of this section. If a person continues to violate subsection 1 of this section for a period of two weeks after a fine is imposed under this subsection, the department shall post a conspicuous notice on the unauthorized radiation machine and at the entry to the facility where the radiation machine is located warning the public that the facility is performing mammography using a radiation machine that is not in compliance with state regulations and may pose a potential hazard to the public health.

12. The attorney general, on request of the department of health and senior services, shall bring an action for injunctive relief to prevent the violation of the provisions of sections 192.760 to 192.766* or rules or regulations promulgated under sections 192.760 to 192.766*.

13. Rules and regulations promulgated by the department of health and senior services pursuant to sections 192.760 to 192.766* shall be fairly consistent with rules promulgated by the Health Care Financing Administration for the Medicare Program: Medicare Coverage of Screening Mammography to implement mammography screening requirements contained in the Omnibus Reconciliation Act of 1990.

(L. 1992 S.B. 721 § 8)

*Words "sections 3 to 6" (renumbered 208.175, 208.176, 192.760, 192.762) appear in original rolls, but sections 5 to 8 (renumbered 192.760 to 192.766) seem to be germane, a manifest clerical error.

**Words "section 4" (renumbered 208.176) appear in original rolls, but section 6 (renumbered 192.762) seems to be germane, a manifest clerical error.

***Words "section 5" (renumbered 192.760) appear in original rolls, but section 7 (renumbered 192.764) seems to be germane, a manifest clerical error.



Section 192.769 Notice to patients upon completion of a mammogram — effective date.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

192.769. Notice to patients upon completion of a mammogram — effective date. — 1. On completion of a mammogram, a mammography facility certified by the United States Food and Drug Administration (FDA) or by a certification agency approved by the FDA shall provide to the patient the following notice:

"If your mammogram demonstrates that you have dense breast tissue, which could hide abnormalities, and you have other risk factors for breast cancer that have been identified, you might benefit from supplemental screening tests that may be suggested by your ordering physician. Dense breast tissue, in and of itself, is a relatively common condition. Therefore, this information is not provided to cause undue concern, but rather to raise your awareness and to promote discussion with your physician regarding the presence of other risk factors, in addition to dense breast tissue. A report of your mammography results will be sent to you and your physician. You should contact your physician if you have any questions or concerns regarding this report.".

2. Nothing in this section shall be construed to create a duty of care beyond the duty to provide notice as set forth in this section.

3. The information required by this section or evidence that a person violated this section is not admissible in a civil, judicial, or administrative proceeding.

4. A mammography facility is not required to comply with the requirements of this section until January 1, 2015.

(L. 2014 S.B. 639 merged with S.B. 754)



Section 192.900 Missouri public health services fund, established, purposes.

Effective 29 Jun 2005, see footnote

Title XII PUBLIC HEALTH AND WELFARE

192.900. Missouri public health services fund, established, purposes. — The "Missouri Public Health Services Fund" is hereby created. All moneys deposited in the Missouri public health services fund, subject to appropriation, shall be used for public health purposes, including the contracting for the accomplishment of such purposes by local health departments. Notwithstanding the provisions of section 33.080, moneys in the fund shall not lapse to the credit of general revenue at the end of the biennium. Any interest earned on the fund shall accrue to the fund.

(L. 1992 H.B. 894 merged with H.B. 995, A.L. 2005 S.B. 74 & 49)

Effective 6-29-05

CROSS REFERENCE:

Moneys are deposited in the fund pursuant to the provisions of sections 191.331, 192.068, 193.265, 701.040, 701.046, 701.049, 701.051, and 701.052



Section 192.915 Over-the-counter weight loss pills, education and awareness program established — strategies — rulemaking authority.

Effective 28 Aug 2016

Title XII PUBLIC HEALTH AND WELFARE

192.915. Over-the-counter weight loss pills, education and awareness program established — strategies — rulemaking authority. — 1. To increase awareness of the risks associated with use of over-the-counter weight loss pills by persons under the age of eighteen, the department of health and senior services shall implement an education and awareness program. Such program shall provide accurate information regarding weight loss and the dangers of using over-the-counter weight loss pills by the teenage population without the consultation of a licensed physician. Such program shall focus on education and awareness programs for teenagers, parents, siblings and other family members of teenagers, teachers, school counselors, superintendents and principals.

2. The department of health and senior services may use the following strategies for raising public awareness of the risks associated with use of over-the-counter weight loss pills by persons under the age of eighteen:

(1) An outreach campaign utilizing print, radio, and television public service announcements, advertisements, posters, and other materials;

(2) Community forums; and

(3) Health information and risk-factor assessment at public events.

3. The department of elementary and secondary education, in conjunction with the department of health and senior services, shall distribute information pursuant to this program.

4. The department may promulgate rules and regulations to implement the provisions of this section. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to chapter 536.

(L. 1999 S.B. 8 & 173 § 7, A.L. 2016 H.B. 2428)



Section 192.925 Awareness program established — focus of program — cooperation with department of social services, distribution of program information.

Effective 28 Aug 2009

Title XII PUBLIC HEALTH AND WELFARE

192.925. Awareness program established — focus of program — cooperation with department of social services, distribution of program information. — 1. To increase public awareness of the problem of elder abuse and neglect and financial exploitation of the elderly, the department of health and senior services shall implement an education and awareness program. Such program shall have the goal of reducing the incidences of elder abuse and neglect and financial exploitation of the elderly, and may focus on:

(1) The education and awareness of mandatory reporters on their responsibility to report elder abuse and neglect and financial exploitation of the elderly;

(2) Targeted education and awareness for the public on the problem, identification and reporting of elder abuse and neglect and financial exploitation of the elderly;

(3) Publicizing the elder abuse and neglect hotline telephone number;

(4) Education and awareness for law enforcement agencies and prosecutors on the problem and identification of elder abuse and neglect and financial exploitation of the elderly, and the importance of prosecuting cases pursuant to chapter 565; and

(5) Publicizing the availability of background checks prior to hiring an individual for caregiving purposes.

2. The department of social services and facilities licensed pursuant to chapters 197 and 198 shall cooperate fully with the department of health and senior services in the distribution of information pursuant to this program.

(L. 1999 H.B. 316, et al. § 1 merged with S.B. 8 & 173 § 1, A.L. 2009 H.B. 62)



Section 192.926 Committee established to assess continuation of demonstration program — duties of committee, members — recommendations — termination date.

Effective 28 Aug 2015, see footnote

Title XII PUBLIC HEALTH AND WELFARE

192.926. Committee established to assess continuation of demonstration program — duties of committee, members — recommendations — termination date. — 1. By September 1, 2015, the department of social services in cooperation with the department of health and senior services and the department of mental health shall establish a committee to assess the continuation of the money follows the person demonstration program in order to support Missourians who have disabilities and those who are aging to transition from nursing facilities or habilitation centers to quality community settings. The committee shall study sustainability of the program beyond the current demonstration time frame for all transitions to occur by September 30, 2018. The committee shall be administered and its members, with the exception of the members from the house of representatives and the senate, chosen by the director of the department of social services.

2. The committee shall:

(1) Review the extent to which the demonstration program has achieved its purposes;

(2) Assess any possible improvements to the program;

(3) Investigate program elements and costs to sustain the program beyond its current demonstration period;

(4) Explore cost savings achieved through the demonstration program;

(5) Investigate the possibility and need to apply for a waiver from the Centers for Medicare and Medicaid Services.

3. The committee shall include fiscal staff from the department of social services, the department of health and senior services, the department of mental health, and the office of administration's division of budget and planning. The committee shall also be comprised of a representative from each of the following:

(1) The division of senior and disability services within the department of health and senior services;

(2) The MO HealthNet division within the department of social services;

(3) The division of developmental disabilities within the department of mental health;

(4) Centers for independent living and area agencies on aging currently serving as money follows the person local contact agencies;

(5) The Missouri assistive technology council;

(6) The Missouri developmental disabilities council;

(7) The skilled nursing community predominately serving MO HealthNet participants;

(8) The Missouri house of representatives, appointed by the speaker of the house of representatives; and

(9) The Missouri senate, appointed by the president pro tempore of the senate.

4. The committee may also include other members or work groups deemed necessary to accomplish its purposes, including but not limited to representatives from state agencies, local advisory groups and community members, and members of the general assembly with valuable input regarding the activities of the money follows the person demonstration program.

5. The department of social services in cooperation with the department of health and senior services and the department of mental health shall make recommendations based on the findings of the committee and report them to the general assembly and the governor by July 1, 2016.

6. The provisions of this section shall expire on January 1, 2017.

(L. 2015 H.B. 343)

Expires 1-01-17



Section 192.935 (Transferred 2014; now 209.015)

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE



Section 192.945 Registration cards issued, requirements — definitions — recordkeeping — rulemaking.

Effective 14 Jul 2014, see footnote

Title XII PUBLIC HEALTH AND WELFARE

192.945. Registration cards issued, requirements — definitions — recordkeeping — rulemaking. — 1. As used in this section, the following terms shall mean:

(1) "Department", the department of health and senior services;

(2) "Hemp extract", as such term is defined in section 195.207;

(3) "Hemp extract registration card", a card issued by the department under this section;

(4) "Intractable epilepsy", epilepsy that as determined by a neurologist does not respond to three or more treatment options overseen by the neurologist;

(5) "Neurologist", a physician who is licensed under chapter 334 and board certified in neurology;

(6) "Parent", a parent or legal guardian of a minor who is responsible for the minor's medical care;

(7) "Registrant", an individual to whom the department issues a hemp extract registration card under this section.

2. The department shall issue a hemp extract registration card to an individual who:

(1) Is eighteen years of age or older;

(2) Is a Missouri resident;

(3) Provides the department with a statement signed by a neurologist that:

(a) Indicates that the individual suffers from intractable epilepsy and may benefit from treatment with hemp extract; and

(b) Is consistent with a record from the neurologist concerning the individual contained in the database described in subsection 9 of this section;

(4) Pays the department a fee in an amount established by the department under subsection 6 of this section; and

(5) Submits an application to the department on a form created by the department that contains:

(a) The individual's name and address;

(b) A copy of the individual's valid photo identification; and

(c) Any other information the department considers necessary to implement the provisions of this section.

3. The department shall issue a hemp extract registration card to a parent who:

(1) Is eighteen years of age or older;

(2) Is a Missouri resident;

(3) Provides the department with a statement signed by a neurologist that:

(a) Indicates that a minor in the parent's care suffers from intractable epilepsy and may benefit from treatment with hemp extract; and

(b) Is consistent with a record from the neurologist concerning the minor contained in the database described in subsection 9 of this section;

(4) Pays the department a fee in an amount established by the department under subsection 6 of this section; and

(5) Submits an application to the department on a form created by the department that contains:

(a) The parent's name and address;

(b) The minor's name;

(c) A copy of the parent's valid photo identification; and

(d) Any other information the department considers necessary to implement the provisions of this section.

4. The department shall maintain a record of the name of each registrant and the name of each minor receiving care from a registrant.

5. The department shall promulgate rules to:

(1) Implement the provisions of this section including establishing the information the applicant is required to provide to the department and establishing in accordance with recommendations from the department of public safety the form and content of the hemp extract registration card; and

(2) Regulate the distribution of hemp extract from a cannabidiol oil care center to a registrant, which shall be in addition to any other state or federal regulations; and

­­

­

6. The department shall establish fees that are no greater than the amount necessary to cover the cost the department incurs to implement the provisions of this section.

7. The registration cards issued under this section shall be valid for one year and renewable if at the time of renewal the registrant meets the requirements of either subsection 2 or 3 of this section.

8. The neurologist who signs the statement described in subsection 2 or 3 of this section shall:

(1) Keep a record of the neurologist's evaluation and observation of a patient who is a registrant or minor under a registrant's care including the patient's response to hemp extract; and

(2) Transmit the record described in subdivision (1) of this subsection to the department.

9. The department shall maintain a database of the records described in subsection 8 of this section and treat the records as identifiable health data.

10. The department may share the records described in subsection 9 of this section with a higher education institution for the purpose of studying hemp extract.

11. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after July 14, 2014, shall be invalid and void.

(L. 2014 H.B. 2238)

Effective 7-14-14



Section 192.947 Hemp extract, use of, immunity from liability, when.

Effective 28 Aug 2016

Title XII PUBLIC HEALTH AND WELFARE

192.947. Hemp extract, use of, immunity from liability, when. — 1. No individual or health care entity organized under the laws of this state shall be subject to any adverse action by the state or any agency, board, or subdivision thereof, including civil or criminal prosecution, denial of any right or privilege, the imposition of a civil or administrative penalty or sanction, or disciplinary action by any accreditation or licensing board or commission if such individual or health care entity, in its normal course of business and within its applicable licenses and regulations, acts in good faith upon or in furtherance of any order or recommendation by a neurologist authorized under section 192.945 relating to the medical use and administration of hemp extract with respect to an eligible patient.

2. The provisions of subsection 1 of this section shall apply to the recommendation, possession, handling, storage, transfer, destruction, dispensing, or administration of hemp extract, including any act in preparation of such dispensing or administration.

3. This section shall not be construed to limit the rights provided under law for a patient to bring a civil action for damages against a physician, hospital, registered or licensed practical nurse, pharmacist, any other individual or entity providing health care services, or an employee of any entity listed in this subsection.

(L. 2016 H.B. 1682)



Section 192.965 Office on women's health created, duties.

Effective 28 Aug 2000

Title XII PUBLIC HEALTH AND WELFARE

192.965. Office on women's health created, duties. — There is hereby created the "Office on Women's Health" within the department of health and senior services. The duties of the office shall include, without limitation, to*:

(1) Assist in the assessment of the health needs of women in the state;

(2) Provide policy analysis and recommendations to the director of the department of health and senior services on issues affecting the health and well-being of women across the life cycle;

(3) Assist the director of the department of health and senior services in identifying issues and establishing priorities for programs, services and resources the department of health and senior services should provide;

(4) Serve as a central location for information, resources, technical assistance and consultation about women's health for the department of health and senior services, other state agencies, local health departments and community-based organizations;

(5) Promote coordination of and collaborative efforts among programs and services for women in the department of health and senior services, other state agencies, local health departments and community organizations; and

(6) Increase visibility of the many diverse factors affecting the health and well-being of women in Missouri.

(L. 2000 H.B. 1568)

*Word "to" does not appear in original rolls.



Section 192.968 Committee to advise the office on women's health created, duties.

Effective 28 Aug 2000

Title XII PUBLIC HEALTH AND WELFARE

192.968. Committee to advise the office on women's health created, duties. — To advise the chief of the office on women's health, the director of the department of health and senior services shall appoint a committee comprised of persons who have expertise in the varied issues affecting the health and well-being of women in Missouri, who reflect the geographic, racial, ethnic and socioeconomic diversity of Missouri, and who speak for communities with specific health care risks, needs and concerns.

(1) The advisory committee and the chief of the office on women's health shall jointly identify issues pertinent to the health of women for consideration by the director of the department of health and senior services.

(2) The advisory committee shall assist the office on women's health in analyzing issues, as requested, and providing policy advice to the chief of the office on women's health.

(L. 2000 H.B. 1568)



Section 192.2000 Division of aging created — duties — inspectors of nursing homes, training and continuing education requirements — promulgation of rules, procedure — dementia-specific training requirements established.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

192.2000. Division of aging created — duties — inspectors of nursing homes, training and continuing education requirements — promulgation of rules, procedure — dementia-specific training requirements established. — 1. The "Division of Aging" is hereby transferred from the department of social services to the department of health and senior services by a type I transfer as defined in the Omnibus State Reorganization Act of 1974. The department shall aid and assist the elderly and low-income disabled adults living in the state of Missouri to secure and maintain maximum economic and personal independence and dignity. The department shall regulate adult long-term care facilities pursuant to the laws of this state and rules and regulations of federal and state agencies, to safeguard the lives and rights of residents in these facilities.

2. In addition to its duties and responsibilities enumerated pursuant to other provisions of law, the department shall:

(1) Serve as advocate for the elderly by promoting a comprehensive, coordinated service program through administration of Older Americans Act (OAA) programs (Title III) P.L. 89-73, (42 U.S.C. Section 3001, et seq.), as amended;

(2) Assure that an information and referral system is developed and operated for the elderly, including information on home and community based services;

(3) Provide technical assistance, planning and training to local area agencies on aging;

(4) Contract with the federal government to conduct surveys of long-term care facilities certified for participation in the Title XVIII program;

(5) Conduct medical review (inspections of care) activities such as utilization reviews, independent professional reviews, and periodic medical reviews to determine medical and social needs for the purpose of eligibility for Title XIX, and for level of care determination;

(6) Certify long-term care facilities for participation in the Title XIX program;

(7) Conduct a survey and review of compliance with P.L. 96-566 Sec. 505(d) for Supplemental Security Income recipients in long-term care facilities and serve as the liaison between the Social Security Administration and the department of health and senior services concerning Supplemental Security Income beneficiaries;

(8) Review plans of proposed long-term care facilities before they are constructed to determine if they meet applicable state and federal construction standards;

(9) Provide consultation to long-term care facilities in all areas governed by state and federal regulations;

(10) Serve as the central state agency with primary responsibility for the planning, coordination, development, and evaluation of policy, programs, and services for elderly persons in Missouri consistent with the provisions of subsection 1 of this section and serve as the designated state unit on aging, as defined in the Older Americans Act of 1965;

(11) Develop long-range state plans for programs, services, and activities for elderly and handicapped persons. State plans should be revised annually and should be based on area agency on aging plans, statewide priorities, and state and federal requirements;

(12) Receive and disburse all federal and state funds allocated to the division and solicit, accept, and administer grants, including federal grants, or gifts made to the division or to the state for the benefit of elderly persons in this state;

(13) Serve, within government and in the state at large, as an advocate for elderly persons by holding hearings and conducting studies or investigations concerning matters affecting the health, safety, and welfare of elderly persons and by assisting elderly persons to assure their rights to apply for and receive services and to be given fair hearings when such services are denied;

(14) Conduct research and other appropriate activities to determine the needs of elderly persons in this state, including, but not limited to, their needs for social and health services, and to determine what existing services and facilities, private and public, are available to elderly persons to meet those needs;

(15) Maintain and serve as a clearinghouse for up-to-date information and technical assistance related to the needs and interests of elderly persons and persons with Alzheimer's disease or related dementias, including information on the home and community based services program, dementia-specific training materials and dementia-specific trainers. Such dementia-specific information and technical assistance shall be maintained and provided in consultation with agencies, organizations and/or institutions of higher learning with expertise in dementia care;

(16) Provide area agencies on aging with assistance in applying for federal, state, and private grants and identifying new funding sources;

(17) Determine area agencies on aging annual allocations for Title XX and Title III of the Older Americans Act expenditures;

(18) Provide transportation services, home-delivered and congregate meals, in-home services, counseling and other services to the elderly and low-income handicapped adults as designated in the Social Services Block Grant Report, through contract with other agencies, and shall monitor such agencies to ensure that services contracted for are delivered and meet standards of quality set by the division;

(19) Monitor the process pursuant to the federal Patient Self-determination Act, 42 U.S.C. Section 1396a (w), in long-term care facilities by which information is provided to patients concerning durable powers of attorney and living wills.

3. The department may withdraw designation of an area agency on aging only when it can be shown the federal or state laws or rules have not been complied with, state or federal funds are not being expended for the purposes for which they were intended, or the elderly are not receiving appropriate services within available resources, and after consultation with the director of the area agency on aging and the area agency board. Withdrawal of any particular program of services may be appealed to the director of the department of health and senior services and the governor. In the event that the division withdraws the area agency on aging designation in accordance with the Older Americans Act, the department shall administer the services to clients previously performed by the area agency on aging until a new area agency on aging is designated.

4. Any person hired by the department of health and senior services after August 13, 1988, to conduct or supervise inspections, surveys or investigations pursuant to chapter 198 shall complete at least one hundred hours of basic orientation regarding the inspection process and applicable rules and statutes during the first six months of employment. Any such person shall annually, on the anniversary date of employment, present to the department evidence of having completed at least twenty hours of continuing education in at least two of the following categories: communication techniques, skills development, resident care, or policy update. The department of health and senior services shall by rule describe the curriculum and structure of such continuing education.

5. The department may issue and promulgate rules to enforce, implement and effectuate the powers and duties established in this section and sections 198.070 and 198.090 and sections 192.2400 and 192.2475 to 192.2500. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2001, shall be invalid and void.

6. Home and community based services is a program, operated and coordinated by the department of health and senior services, which informs individuals of the variety of care options available to them when they may need long-term care.

7. The division shall maintain minimum dementia-specific training requirements for employees involved in the delivery of care to persons with Alzheimer's disease or related dementias who are employed by skilled nursing facilities, intermediate care facilities, residential care facilities*, agencies providing in-home care services authorized by the division of aging, adult day-care programs, independent contractors providing direct care to persons with Alzheimer's disease or related dementias and the division of aging. Such training shall be incorporated into new employee orientation and ongoing in-service curricula for all employees involved in the care of persons with dementia. The department of health and senior services shall maintain minimum dementia-specific training requirements for employees involved in the delivery of care to persons with Alzheimer's disease or related dementias who are employed by home health and hospice agencies licensed by chapter 197. Such training shall be incorporated into the home health and hospice agency's new employee orientation and ongoing in-service curricula for all employees involved in the care of persons with dementia. The dementia training need not require additional hours of orientation or ongoing in-service. Training shall include at a minimum, the following:

(1) For employees providing direct care to persons with Alzheimer's disease or related dementias, the training shall include an overview of Alzheimer's disease and related dementias, communicating with persons with dementia, behavior management, promoting independence in activities of daily living, and understanding and dealing with family issues;

(2) For other employees who do not provide direct care for, but may have daily contact with, persons with Alzheimer's disease or related dementias, the training shall include an overview of dementias and communicating with persons with dementia.

­­

­

(L. 1984 H.B. 1131 § 2, A.L. 1988 S.B. 602, A.L. 1992 S.B. 573 & 634, A.L. 1993 S.B. 52, A.L. 1994 H.B. 1335 & 1381, A.L. 1995 H.B. 409 merged with S.B. 445 merged with S.B. 3, A.L. 2001 H.B. 603, A.L. 2014 H.B. 1299 Revision § 192.1000)

Transferred 2014; formerly 660.050

*Revisor's note: The term "residential care facilities" may include "assisted living facilities", see section 198.005 regarding changes to name reference.



Section 192.2005 Definitions.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

192.2005. Definitions. — As used in sections 192.2000 to 192.2020 and 192.2200 to 192.2260, the following terms mean:

(1) "Area agency on aging", the agency designated by the department in a planning and service area to develop and administer a plan and administer available funds for a comprehensive and coordinated system of services for the elderly and persons with disabilities who require similar services;

(2) "Area agency board", the local policy-making board which directs the actions of the area agency on aging under state and federal laws and regulations;

(3) "Department", the department of health and senior services;

(4) "Director", the director of the department of health and senior services;

(5) "Elderly" or "elderly persons", persons who are sixty years of age or older;

(6) "Disability", a mental or physical impairment that substantially limits one or more major life activities, whether the impairment is congenital or acquired by accident, injury or disease, where such impairment is verified by medical findings;

(7) "Local government", a political subdivision of the state whose authority is general or a combination of units of general purpose local governments;

(8) "Major life activities", functions such as caring for one's self, performing manual tasks, walking, seeing, hearing, speaking, breathing, learning, and working;

(9) "Medicaid", medical assistance provided under section 208.151, et seq., in compliance with Title XIX, Public Law 89-97, 1965 amendments to the Social Security Act (42 U.S.C. Section 301, et seq.), as amended;

(10) "Protective services", a service provided by the department of health and senior services in response to the need for protection from harm or neglect to eligible adults under sections 192.2400 to 192.2470;

(11) "Registered caregiver", a person who provides primary long-term care for an elderly person and wishes to receive information, services or support from the shared care program;

(12) "Shared care", a program administered by the department of health and senior services in which Missouri families who provide primary long-term care for an elderly person and register as a shared care member with the department shall receive access to certain supportive services and may receive a state tax credit;

(13) "Shared care community project", a project in a community that offers to help support shared care participation through development of programs;

(14) "Shared care member", a registered caregiver or shared care provider who registers with the department in order to participate in the shared care program;

(15) "Shared care provider", any state authorized long-term care provider in the state, including, but not limited to, in-home, home health, hospice, adult day care, residential care facility or assisted living facility, or nursing home, who voluntarily registers with the department to be available as a resource for the shared care program;

(16) "Shared care tax credit", a tax credit to registered caregivers who meet the requirements of section 192.2015.

(L. 1984 H.B. 1131 § 1, A.L. 1987 S.B. 277, A.L. 1999 H.B. 316, et al., A.L. 2014 H.B. 1299 Revision § 192.1002)

Transferred 2014; formerly 660.053



Section 192.2010 Shared care program established, goals — department duties.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

192.2010. Shared care program established, goals — department duties. — 1. The department of health and senior services shall establish a program to help families who provide the primary long-term care for an elderly person. This program shall be known as "shared care" and has the following goals:

(1) To provide services and support for families caring for an elderly person;

(2) To increase awareness of the variety of privately funded services which may be available to those persons caring for an elderly person;

(3) To increase awareness of the variety of government services which may be available to those caring for an elderly person;

(4) Recognition on an annual basis by the governor for those families participating in the shared care program and community project groups participating in the shared care program;

(5) To provide a tax credit to members who meet the qualifications pursuant to section 192.2015; and

(6) To promote community involvement by:

(a) Providing local communities information about the shared care program and to encourage the establishment of support groups where none are available and to support existing support groups, and other programs for shared care members and providers to share ideas, information and resources on caring for an elderly person; and

(b) Encouraging local home care, adult day care or other long-term care providers, who have regularly scheduled training sessions for paid caregivers, to voluntarily invite shared care members to participate in education and training sessions at no cost to the registered caregivers. Such providers shall not be held liable in any civil or criminal action related to or arising out of the participation or training of shared care members in such sessions.

2. To further the goals of the shared care program, the director shall:

(1) Promulgate specific rules and procedures for the shared care program. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in sections 192.2000 to 192.2020 shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. All rulemaking authority delegated prior to August 28, 1999, is of no force and effect and repealed. Nothing in this section shall be interpreted to repeal or affect the validity of any rule filed or adopted prior to August 28, 1999, if it fully complied with all applicable provisions of law. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 1999, shall be invalid and void;

(2) Maintain a registry of names and addresses of shared care members and shared care providers;

(3) Compile a list, updated annually, of public and private resources, services and programs which may be available to assist and support the registered caregiver with caring for the elderly. Such list shall be given to shared care members along with information on shared care providers in their community. Private organizations and providers shall be responsible for providing information to the division of aging for inclusion on the list. The department shall establish reporting procedures for private organizations and publicly disseminate the division's guidelines statewide;

(4) Compile and distribute to shared care members information about the services and benefits of the shared care program and a bibliography of resources and materials with information helpful to such members. The bibliography will give members an overview of available information and is not required to be comprehensive;

(5) Encourage shared care providers, consumer groups, churches and other philanthropic organizations to help local communities develop local support systems where none are available and to support existing support groups for persons caring for elderly persons and make department staff available, if possible;

(6) In conjunction with the director of revenue, develop a physician certification for shared care tax credit form to be given to registered caregivers upon request. The form shall require, but is not limited to:

(a) Identifying information about the registered caregiver for tax purposes, and the signature of the registered caregiver certifying that he or she qualifies for the shared care tax credit as provided in section 192.2015;

(b) Identifying information about the elderly person receiving care for verification purposes;

(c) Identifying information about and the signature of the physician licensed pursuant to the provisions of chapter 334 for verification and certification purposes;

(d) A description by such physician of the physical or mental condition of the elderly person that makes them incapable of living alone and lists the care, assistance with daily living and oversight needed at home in order to prevent placement in a facility licensed pursuant to chapter 198; and

(e) A complete explanation of the shared care tax credit and its guidelines and directions on completion of the form and how to file for the shared care tax credit with the department of revenue; and

(7) In conjunction with the director of revenue, develop a department certification for shared care tax credit form to be given at the request of the registered caregivers when a department assessment has been completed for other purposes. The form shall require, but is not limited to:

(a) Identifying information about the registered caregiver for tax purposes, and the signature of the registered caregiver certifying that he or she qualifies for the shared care tax credit as provided in section 192.2015;

(b) Identifying information about the elderly person receiving care for verification purposes;

(c) Identifying information about and the signature of the department staff for verification and certification purposes;

(d) A description by the department staff of the physical or mental condition of the elderly person that makes them incapable of living alone and lists the care, assistance with daily living and oversight needed at home in order to prevent placement in a facility licensed pursuant to chapter 198; and

(e) A complete explanation of the shared care tax credit and its guidelines and directions for completing the form and how to file for the shared care tax credit with the department of revenue.

3. Funds appropriated for the shared care program shall be appropriated to and administered by the department of health and senior services.

(L. 1999 H.B. 316, et al., A.L. 2014 H.B. 1299 Revision § 192.1004)

Transferred 2014; formerly 660.054



Section 192.2015 Shared care tax credit available, when — eligibility requirements — rulemaking authority — penalty provision.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

192.2015. Shared care tax credit available, when — eligibility requirements — rulemaking authority — penalty provision. — 1. Any registered caregiver who meets the requirements of this section shall be eligible for a shared care tax credit in an amount not to exceed five hundred dollars to defray the cost of caring for an elderly person. In order to be eligible for a shared care tax credit, a registered caregiver shall:

(1) Care for an elderly person, age sixty or older, who:

(a) Is physically or mentally incapable of living alone, as determined and certified by his or her physician licensed pursuant to chapter 334, or by the department staff when an assessment has been completed for the purpose of qualification for other services; and

(b) Requires assistance with activities of daily living to the extent that without care and oversight at home would require placement in a facility licensed pursuant to chapter 198; and

(c) Under no circumstances, is able or allowed to operate a motor vehicle; and

(d) Does not receive funding or services through Medicaid or social services block grant funding;

(2) Live in the same residence to give protective oversight for the elderly person meeting the requirements described in subdivision (1) of this subsection for an aggregate of more than six months per tax year;

(3) Not receive monetary compensation for providing care for the elderly person meeting the requirements described in subdivision (1) of this subsection; and

(4) File the original completed and signed physician certification for shared care tax credit form or the original completed and signed department certification for shared care tax credit form provided for in subsection 2 of section 192.2010 along with such caregiver's Missouri individual income tax return to the department of revenue.

2. The tax credit allowed by this section shall apply to any year beginning after December 31, 1999.

3. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in sections 192.2000 to 192.2020 shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. All rulemaking authority delegated prior to August 28, 1999, is of no force and effect and repealed. Nothing in this section shall be interpreted to repeal or affect the validity of any rule filed or adopted prior to August 28, 1999, if it fully complied with all applicable provisions of law. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 1999, shall be invalid and void.

4. Any person who knowingly falsifies any document required for the shared care tax credit shall be subject to the same penalties for falsifying other tax documents as provided in chapter 143.

(L. 1999 H.B. 316, et al., A.L. 2014 H.B. 1299 Revision § 192.1006)

Transferred 2014; formerly 660.055

CROSS REFERENCE:

Tax Credit Accountability Act of 2004, additional requirements, 135.800 to 135.830



Section 192.2020 Area agencies for aging duties — advisory council, duties — agency records audited, when.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

192.2020. Area agencies for aging duties — advisory council, duties — agency records audited, when. — 1. On and after August 13, 1984, an area agency on aging shall operate with local administrative responsibility for Title III of the Older Americans Act, and other funds allocated to it by the department. The area agency board shall be responsible for all actions of an area agency on aging in its jurisdiction, including, but not limited to, the accountability for funds and compliance with federal and state laws and rules. Such responsibility shall include all geographic areas in which the area agency on aging is designated to operate. The respective area agency board shall appoint a director of the area agency on aging in its jurisdiction. Beginning January 1, 1995, the director of the area agency on aging shall submit an annual performance report to the department director, the speaker of the house of representatives, the president pro tempore of the senate and the governor. Such performance report shall give a detailed accounting of all funds which were available to and expended by the area agency on aging from state, federal and private sources.

2. Each area agency on aging shall have an area agency on aging advisory council, which shall:

(1) Recommend basic policy guidelines for the administration of the activities of the area agencies on aging on behalf of elderly persons and advise the area agency on aging on questions of policy;

(2) Advise the area agency on aging with respect to the development of the area plan and budget, and review and comment on the completed area plan and budget before its transmittal to the division;

(3) Review and evaluate the effectiveness of the area agency on aging in meeting the needs of elderly persons in the planning and service area;

(4) Meet at least quarterly, with all meetings being subject to sections 610.010 to 610.030.

3. Each area agency board shall:

(1) Conduct local planning functions for Title III and Title XX, and such other funds as may be available;

(2) Develop a local plan for service delivery, subject to review and approval by the division, that complies with federal and state requirements and in accord with locally determined objectives consistent with the state policy on aging;

(3) Assess the needs of elderly persons within the planning and service delivery area for service for social and health services, and determine what resources are currently available to meet those needs;

(4) Assume the responsibility of determining services required to meet the needs of elderly persons, assure that such services are provided within the resources available, and determine when such services are no longer needed;

(5) Endeavor to coordinate and expand existing resources in order to develop within its planning and service area a comprehensive and coordinated system for the delivery of social and health services to elderly persons;

(6) Serve as an advocate within government and within the community at large for the interests of elderly persons within its planning and service area;

(7) Make grants to or enter into contracts with any public or private agency for the provision of social or health services not otherwise sufficiently available to elderly persons within the planning and service area;

(8) Monitor and evaluate the activities of its service providers to ensure that the services being provided comply with the terms of the grant or contract. Where a provider is found to be in breach of the terms of its grant or contract, the area agency shall enforce the terms of the grant or contract;

(9) Conduct research, evaluation, demonstration or training activities appropriate to the achievement of the goal of improving the quality of life for elderly persons within its planning and service area;

(10) Comply with division requirements that have been developed in consultation with the area agencies for client and fiscal information, and provide to the division information necessary for federal and state reporting, program evaluation, program management, fiscal control and research needs.

4. Beginning January 1, 1995, the records of each area agency on aging shall be audited at least every other year. All audits required by the Older Americans Act of 1965, as amended, shall satisfy this requirement.

(L. 1984 H.B. 1131 § 3, A.L. 1994 H.B. 1335 & 1381, A.L. 2014 H.B. 1299 Revision § 192.1008)

Transferred 2014; formerly 660.057



Section 192.2025 Budget allotment tables provided to each area agency on aging, when — area plan submitted, when — on-site monitoring by department.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

192.2025. Budget allotment tables provided to each area agency on aging, when — area plan submitted, when — on-site monitoring by department. — 1. The department shall provide budget allotment tables to each area agency on aging by January first of each year. Each area agency on aging shall submit its area plan, area budget and service contracts to the department by March first of each year. Each April, the area agencies on aging shall present their plans to the department in a public hearing scheduled by the department and held in the area served by the area agency on aging. Within thirty days of such hearing, the department shall report findings and recommendations to the board of directors for the area agency on aging, the area agency on aging advisory council, the members of the senate budget committee and the members of the house appropriations committee assigned the department of health and senior services.

2. Each area agency on aging shall include in its area plan performance measures and outcomes to be achieved for each year covered by the plan. Such measures and outcomes shall also be presented to the department during the public hearing.

3. The department shall conduct on-site monitoring of each area agency on aging at least once a year. The department shall send all monitoring reports to the area agency on aging advisory council and the board of directors for the area agency which is the subject of the reports.

(L. 1999 S.B. 326 § 10, A.L. 2014 H.B. 1299 Revision § 192.1010)

Transferred 2014; formerly 660.058



Section 192.2030 State board of senior services created, members, terms, duties.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

192.2030. State board of senior services created, members, terms, duties. — 1. There is hereby created a "State Board of Senior Services" which shall consist of seven members, who shall be appointed by the governor, by and with the advice and consent of the senate. No member of the state board of senior services shall hold any other office or employment under the state of Missouri other than in a consulting status relevant to the member's professional status, licensure or designation. Not more than four of the members of the state board of senior services shall be from the same political party.

2. Each member shall be appointed for a term of four years; except that of the members first appointed, two shall be appointed for a term of one year, two for a term of two years, two for a term of three years and one for a term of four years. The successors of each shall be appointed for full terms of four years. No person may serve on the state board of senior services for more than two terms. The terms of all members shall continue until their successors have been duly appointed and qualified. One of the persons appointed to the state board of senior services shall be a person currently working in the field of gerontology. One of the persons appointed to the state board of senior services shall be a physician with expertise in geriatrics. One of the persons appointed to the state board of senior services shall be a person with expertise in nutrition. One of the persons appointed to the state board of senior services shall be a person with expertise in rehabilitation services of persons with disabilities. One of the persons appointed to the state board of senior services shall be a person with expertise in mental health issues. In making the two remaining appointments, the governor shall give consideration to individuals having a special interest in gerontology or disability-related issues, including senior citizens. Four of the seven members appointed to the state board of senior services shall be members of the governor's advisory council on aging. If a vacancy occurs in the appointed membership, the governor may appoint a member for the remaining portion of the unexpired term created by the vacancy. The members shall receive actual and necessary expenses plus twenty-five dollars per day for each day of actual attendance.

3. The board shall elect from among its membership a chairman and a vice chairman, who shall act as chairman in his or her absence. The board shall meet at the call of the chairman. The chairman may call meetings at such times as he or she deems advisable, and shall call a meeting when requested to do so by three or more members of the board.

4. The state board of senior services shall advise the department of health and senior services in the:

(1) Promulgation of rules and regulations by the department of health and senior services;

(2) Formulation of the budget for the department of health and senior services; and

(3) Planning for and operation of the department of health and senior services.

(L. 2001 H.B. 603, A.L. 2014 H.B. 1299 Revision § 192.1012)

Transferred 2014; formerly 660.062



Section 192.2100 Alzheimer's disease and related disorders respite care program — definitions.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

192.2100. Alzheimer's disease and related disorders respite care program — definitions. — As used in sections 192.2100 to 192.2110, the following terms shall mean:

(1) "Adult day care", a group program that emphasizes appropriate services for persons eighteen years of age or older having Alzheimer's disease and related disorders and that provides services for periods of less than twenty-four hours but more than two hours per day in a place other than the adult's home;

(2) "Alzheimer's disease and related disorders", diseases resulting from significant destruction of brain tissue and characterized by a decline of memory and other intellectual functions. These diseases include but are not limited to progressive, degenerative and dementing illnesses such as presenile and senile dementias, Alzheimer's disease and other related disorders;

(3) "Appropriate services", services that emphasize surveillance, safety, behavior management and other techniques used to assist persons having Alzheimer's disease and related disorders;

(4) "Department", the department of health and senior services;

(5) "Director", the director of the department of health and senior services;

(6) "In-home companion", someone trained to provide appropriate services to persons having Alzheimer's disease and related disorders and who provides those services in the home;

(7) "Respite care", a program that provides temporary and short-term residential care, sustenance, supervision and other appropriate services for persons having Alzheimer's disease and related disorders who otherwise reside in their own or in a family home.

(L. 1987 S.B. 200 § 6, A.L. 2014 H.B. 1299 Revision § 192.1020)

Transferred 2014; formerly 660.067



Section 192.2105 Respite care program for Alzheimer's purposes.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

192.2105. Respite care program for Alzheimer's purposes. — 1. To encourage development of appropriate services for persons having Alzheimer's disease and related disorders, the department may make grants to public and private entities for pilot projects from funds specifically appropriated for this purpose. Pilot projects shall have the following goals:

(1) To prevent or postpone institutionalization of persons having Alzheimer's disease and related disorders who currently live in their own home or in a family home;

(2) To offer services that emphasize safety, surveillance and behavior management rather than, or in addition to, medical treatment, homemaker, chore or personal care services;

(3) To temporarily relieve family members or others who have assumed direct care responsibilities by offering services that allow care givers to leave the home. These services shall include but not be limited to adult day care, in-home companions and respite care;

(4) To test the practical and economic feasibility of providing services in settings and at levels designed for varying needs; and

(5) To develop program models that can be adapted and operated by other public and private entities.

2. The director, in accordance with chapter 536, shall promulgate rules that establish procedures for grant application, review, selection, monitoring and auditing of grants made pursuant to sections 192.2100 to 192.2110.

3. The grants shall be limited to a duration of one year but may be renewable for one additional year at the director's discretion and if funds are appropriated for this purpose.

(L. 1987 S.B. 200 § 7, A.L. 2014 H.B. 1299 Revision § 192.1022)

Transferred 2014; formerly 660.069



Section 192.2110 Rules and regulations for respite care program, procedure.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

192.2110. Rules and regulations for respite care program, procedure. — The commissioner of administration, in consultation with the director of the department, shall promulgate rules that establish procedures for contracting with grantees receiving funds under sections 192.2100 to 192.2110. No rule or portion of a rule promulgated under the authority of sections 192.2100 to 192.2110 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1987 S.B. 200 § 8, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 2014 H.B. 1299 Revision § 192.1024)

Transferred 2014; formerly 660.070



Section 192.2150 Department to use services of certain organizations, when.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

192.2150. Department to use services of certain organizations, when. — The department shall use the services of community based, not-for-profit organizations including senior centers for the provision of home delivered meals to qualified recipients prepared by such organizations if such service is available at not more than seventy-five percent of the cost currently incurred by the department for the provision of such service.

(L. 1992 S.B. 573 & 634, A.L. 2014 H.B. 1299 Revision § 192.1030)

Transferred 2014; formerly 660.225



Section 192.2200 Definitions.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

*192.2200. Definitions. — As used in sections 192.2200 to 192.2260, unless the context clearly indicates otherwise, the following terms mean:

(1) "Abuse", the infliction of physical, sexual, or emotional injury or harm;

(2) "Adult", an individual over the age of eighteen;

(3) "Adult day care program", a group program designed to provide care and supervision to meet the needs of functionally impaired adults for periods of less than twenty-four hours but more than two hours per day in a place other than the adult's own home;

(4) "Adult day care provider", the person, corporation, partnership, association or organization legally responsible for the overall operation of the adult day care program;

(5) "Department", the department of health and senior services;

(6) "Functionally impaired adult", an adult who by reason of age or infirmity requires care and supervision;

(7) "License", the document issued by the department in accordance with the provisions of sections 192.2200 to 192.2260 to an adult day care program which authorizes the adult day care provider to operate the program in accordance with the provisions of sections 192.2200 to 192.2260 and the applicable rules promulgated pursuant thereto;

(8) "Operator", any person licensed or required to be licensed under the provisions of sections 192.2200 to 192.2260 in order to establish, conduct, or maintain an adult day care program;

(9) "Participant", a functionally impaired adult who is enrolled in an adult day care program;

(10) "Person", any individual, firm, corporation, partnership, association, agency, or an incorporated or unincorporated organization regardless of the name used;

(11) "Related", any of the following by blood, marriage or adoption: parent, child, grandchild, brother, sister, half-brother, half-sister, stepparent, uncle, aunt, niece, nephew, or first cousin;

(12) "Staff participant ratio", the number of adult care staff required by the department in relation to the number of adults being cared for by such staff;

(13) "Substantial noncompliance", any violation of a class I or class II standard or twenty or more violations of class III standards.

(L. 1984 H.B. 1131 § 4, A.L. 2014 H.B. 1299 Revision § 192.1040 merged with S.B. 567 § 660.400)

Transferred 2014; formerly 660.400

*Revisor's note: Definitions contained in section 192.2005 are also applicable to sections 192.2200 to 192.2260.



Section 192.2205 License required to operate day care program — forms — documents — review — license validity period — temporary operating permit, when.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

192.2205. License required to operate day care program — forms — documents — review — license validity period — temporary operating permit, when. — 1. It shall be unlawful for any person to establish, maintain, or operate an adult day care program, or to advertise or hold himself or herself out as being able to perform any adult day care service, unless he or she has obtained the proper license.

2. All applications for licenses shall be made on forms provided by the department and in the manner prescribed by the department. All forms provided shall include a fee schedule.

3. The applicant shall submit all documents required by the department under this section attesting by signature that the statements contained in the application are true and correct to the best of the applicant's knowledge and belief, and that all required documents are either included with the application or are currently on file with the department.

4. Within ten working days of the effective date of any document that replaces, succeeds, or amends any of the documents required by the department to be filed pursuant to this section, an operator shall file with the department a copy of such document. The operator shall attest by signature that the document is true and correct.

5. If an operator fails to file documents or amendments to documents as required pursuant to this section and such failure is part of a pattern or practice of concealment, such failure shall be sufficient grounds for revocation of a license or disapproval of an application for a license.

6. Upon receipt of an application for a license to operate an adult day care program, the department shall review the application, investigate the applicant and the statements sworn to in the application for license and conduct any necessary inspections. A license shall be issued if the following requirements are met:

(1) The statements in the application are true and correct;

(2) The adult day care program and the operator are in substantial compliance with the provisions of sections 192.2200 to 192.2260 and the standards established thereunder;

(3) Neither the operator nor any principals in the operation of the adult day care program have ever been convicted of a felony offense concerning the operation of an adult day care program, long-term health care facility or other health care facility;

(4) Neither the operator or any principals in the operation of the adult day care program are listed on the employee disqualification list maintained by the department; and

(5) All fees due to the state have been paid.

7. Such license shall be valid for the period designated by the department, which period shall not exceed two years from the date of issuance, for the premises and persons named in the application.

8. Upon denial of any application for a license, the department shall notify the applicant in writing, set forth therein the reasons and grounds for denial.

9. Each license issued under sections 192.2200 to 192.2260 shall include the name of the operator; the name of the adult day care program; the location of the adult day care program; the hours of operations; the number of participants who may be served; and the period for which such license is valid.

10. The department may grant an operator a temporary operating permit in order to allow for state review of the application and inspection for the purposes of relicensure if the application review and inspection process has not been completed prior to the expiration of a license and the applicant is not at fault for the failure to complete the application review and inspection process.

(L. 1984 H.B. 1131 § 5, A.L. 2014 H.B. 1299 Revision § 192.1042 merged with S.B. 567 § 660.403)

Transferred 2014; formerly 660.403



Section 192.2210 Deficiencies, operator informed in exit interview, requirements — plan of correction — categories of standards established — inspection reports made available — notices required.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

192.2210. Deficiencies, operator informed in exit interview, requirements — plan of correction — categories of standards established — inspection reports made available — notices required. — 1. Whenever a duly authorized representative of the department finds upon an inspection of an adult day care program that it is not in compliance with the provisions of sections 192.2200 to 192.2260 and the standards established thereunder, the operator shall be informed of the deficiencies in an exit interview conducted with the operator or his designee. The department shall inform the operator or designee, in writing, of any violation of a class I standard at the time the determination is made. If there was a violation of any class I standard, immediate corrective action shall be taken by the operator or designee and a written plan of correction shall be submitted to the department. A written report shall be prepared of any deficiency and a copy of such report and a written correction order shall be sent to the operator or designee by certified mail or other delivery service that provides a dated receipt of delivery at the adult day care program address within ten working days after the inspection, stating separately each deficiency and the specific statute or regulation violated.

2. The operator or designee shall have five working days following receipt of a written report and correction order regarding a violation of a class I standard and ten working days following receipt of the report and correction order regarding violations of class II or class III standards to submit a plan of correction for the department's approval which contains specific dates for achieving compliance. Within five working days after receiving a plan of correction regarding a violation of a class I standard and within ten working days after receiving a plan of correction regarding a violation of a class II or III standard, the department shall give its written approval or rejection of the plan.

3. If there was a violation of a class I standard, an unannounced reinspection shall be conducted within twenty calendar days of the exit interview to determine if deficiencies have been corrected. If there was a violation of any class II standard and the plan of correction is acceptable, an unannounced reinspection shall be conducted between forty and ninety calendar days from the date of the exit conference to determine the status of all previously cited deficiencies. If there was a violation of class III standards sufficient to establish that the adult day care program was not in substantial compliance, an unannounced reinspection shall be conducted within one hundred twenty days of the exit interview to determine the status of previously identified deficiencies.

4. In establishing standards for each type of adult day care program, the department shall classify the standards into three categories as follows:

(1) Class I standards are standards the violation of which would present either an imminent danger to the health, safety or welfare of any participant or a substantial probability that death or serious physical harm would result;

(2) Class II standards are standards which have a direct or immediate relationship to the health, safety or welfare of any participant, but which do not create imminent danger;

(3) Class III standards are standards which have an indirect or a potential impact on the health, safety or welfare of any participant.

5. Every adult day care program shall make available the most recent inspection report of the adult day care program. If the operator determines that the inspection report of the adult day care program contains individually identifiable health information, the operator may redact such information prior to making the inspection report available.

6. If an adult day care program submits satisfactory documentation that establishes correction of any deficiency contained within the written report of deficiency required by this section*, an on-site revisit of such deficiency may not be required.

7. If, following the reinspection, the adult day care program is found not in substantial compliance with sections 192.2200 to 192.2260 and the standards established thereunder or the operator is not correcting the noncompliance in accordance with the plan of correction, the department shall issue a notice of noncompliance, which shall be sent by certified mail or other delivery service that provides a dated receipt of delivery to the operator of the adult day care program, according to the most recent information or documents on file with the department.

8. The notice of noncompliance shall inform the operator or administrator that the department may seek the imposition of any other action authorized by law.

9. At any time after an inspection is conducted, the operator may choose to enter into a consent agreement with the department to obtain a probationary license. The consent agreement shall include a provision that the operator will voluntarily surrender the license if substantial compliance is not reached in accordance with the terms and deadlines established under the agreement. The agreement shall specify the stages, actions and time span to achieve substantial compliance.

10. Whenever a notice of noncompliance has been issued, the operator shall post a copy of the notice of noncompliance and a copy of the most recent inspection report in a conspicuous location in the adult day care program, and the department shall send a copy of the notice of noncompliance to concerned federal, state or local governmental agencies.

(L. 2014 S.B. 567 § 660.404)

*Section "600.404", which does not exist, appears in original rolls.



Section 192.2215 Revocation of license, when — notification of operator.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

192.2215. Revocation of license, when — notification of operator. — 1. The department may revoke a license in any case in which it finds that:

(1) The operator failed or refused to comply with class I or II standards, as established by the department pursuant to section 192.2210; or failed or refused to comply with class III standards as established by the department pursuant to section 192.2210, where the aggregate effect of such noncompliances presents either an imminent danger to the health, safety or welfare of any participant or a substantial probability that death or serious physical harm would result;

(2) The operator refused to allow representatives of the department to inspect the adult day care program for compliance with standards or denied representatives of the department access to participants and employees necessary to carry out the duties set forth in this chapter and rules promulgated thereunder, except where employees of the adult day care program are in the process of rendering immediate care to a participant of such adult day care program;

(3) The operator demonstrated financial incapacity to operate and conduct the adult day care program in accordance with the provisions of sections 192.2200 to 192.2260;

(4) The operator or any principals in the operation of the adult day care program have ever been convicted of, or pled guilty or nolo contendere to a felony offense concerning the operation of an adult day care program, long-term health care facility or other health care facility; or

(5) The operator or any principals in the operation of the adult day care program are listed on the EDL maintained by the department.

2. Upon revocation of a license, the department shall so notify the operator in writing, setting forth the reason and grounds for the revocation. Notice of such revocation shall be sent either by certified mail, return receipt requested, to the operator at the address of the adult day care program, or served personally upon the operator. The department shall provide the operator notice of such revocation at least ten calendar days prior to its effective date.

(L. 2014 S.B. 567 § 660.405)



Section 192.2220 Exceptions to licensure requirements for adult day care centers.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

192.2220. Exceptions to licensure requirements for adult day care centers. — 1. The provisions of sections 192.2200 to 192.2260 shall not apply to the following:

(1) Any adult day care program operated by a person in which care is offered for no more than two hours per day;

(2) Any adult day care program maintained or operated by the federal government except where care is provided through a management contract;

(3) Any person who cares solely for persons related to the provider or who has been designated as guardian of that person;

(4) Any adult day care program which cares for no more than four persons unrelated to the provider;

(5) Any adult day care program licensed by the department of mental health under chapter 630 which provides care, treatment and habilitation exclusively to adults who have a primary diagnosis of mental disorder, mental illness, intellectual disability, or developmental disability as defined;

(6) Any adult day care program administered or maintained by a religious not-for-profit organization serving a social or religious function if the adult day care program does not hold itself out as providing the prescription or usage of physical or medical therapeutic activities or as providing or administering medicines or drugs.

2. Nothing in this section shall prohibit any person listed in subsection 1 of this section from applying for a license or receiving a license if the adult day care program owned or operated by such person conforms to the provisions of sections 192.2200 to 192.2260 and all applicable rules promulgated pursuant thereto.

(L. 1984 H.B. 1131 § 6, A.L. 2014 H.B. 1064 § 660.405 merged with H.B. 1299 Revision § 192.1044 merged with S.B. 567 § 660.406)

Transferred 2014; formerly 660.405



Section 192.2225 Right to enter premises for compliance inspections or to investigate complaints — failure to permit, effect.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

192.2225. Right to enter premises for compliance inspections or to investigate complaints — failure to permit, effect. — 1. The department shall have the right to enter the premises of an applicant for or holder of a license at any time during the hours of operation of a center to determine compliance with provisions of sections 192.2200 to 192.2260 and applicable rules promulgated pursuant thereto. Entry shall also be granted for investigative purposes involving complaints regarding the operations of an adult day care program. The department shall make at least two inspections per year, at least one of which shall be unannounced to the operator or provider. The department may make such other inspections, announced or unannounced, as it deems necessary to carry out the provisions of sections 192.2200 to 192.2260.

2. The department may reduce the frequency of inspections to once a year if an adult day care program is found to be in substantial compliance. The basis for such determination shall include, but not be limited to, the following:

(1) Previous inspection reports;

(2) The adult day care program's history of compliance with rules promulgated pursuant to this chapter; and

(3) The number and severity of complaints received about the adult day care program.

3. The applicant for or holder of a license shall cooperate with the investigation and inspection by providing access to the adult day care program, records and staff, and by providing access to the adult day care program to determine compliance with the rules promulgated pursuant to sections 192.2200 to 192.2260.

4. Failure to comply with any lawful request of the department in connection with the investigation and inspection is a ground for refusal to issue a license or for the revocation of a license.

5. The department may designate to act for it, with full authority of law, any instrumentality of any political subdivision of the state of Missouri deemed by the department to be competent to investigate and inspect applicants for or holders of licenses.

(L. 1984 H.B. 1131 § 7, A.L. 2014 H.B. 1299 Revision § 192.1046 merged with S.B. 567 § 660.407)

Transferred 2014; formerly 660.407



Section 192.2230 Fee for license or renewal, limitation.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

192.2230. Fee for license or renewal, limitation. — Each application for a license, or the renewal thereof, issued pursuant to sections 192.2200 to 192.2260 shall be accompanied by a nonrefundable fee in the amount required by the department. The fee, to be determined by the department, shall not exceed one hundred dollars and shall be based on the licensed capacity of the applicant.

(L. 1984 H.B. 1131 § 8, A.L. 2014 H.B. 1299 Revision § 192.1048 merged with S.B. 567 § 660.409)

Transferred 2014; formerly 660.409



Section 192.2235 Adult daycare program manual — regional training sessions.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

192.2235. Adult daycare program manual — regional training sessions. — The department shall create an adult day care program manual in partnership with the provider association to establish uniformity across the state and shall offer regional training sessions in order to provide technical assistance or consultation to assist applicants for or holders of licenses in meeting the requirements of sections 192.2200 to 192.2260, staff qualifications, and other aspects involving the operation of an adult day care program, and to assist in the achievement of programs of excellence related to the provision of adult day care. The program manual and regional training sessions required under this section shall be made available to adult day care programs by January 1, 2015.

(L. 1984 H.B. 1131 § 9, A.L. 2014 H.B. 1299 Revision § 192.1050 merged with S.B. 567 § 660.411)

Transferred 2014; formerly 660.411



Section 192.2240 Inspections, when — refusal to permit access, court order issued when — injunction authorized.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

192.2240. Inspections, when — refusal to permit access, court order issued when — injunction authorized. — 1. Whenever the department is advised or has reason to believe that any person is operating an adult day care program without a license, or that any holder of license is not in compliance with the provisions of sections 192.2200 to 192.2260, the department shall make an investigation and inspection to ascertain the facts. If the department is not permitted access to the adult day care program in question, the department may apply to the circuit court of the county in which the program is located for an order authorizing entry for inspection. The court shall issue the order if it finds reasonable grounds necessitating the inspection.

2. If the department finds that the adult day care program is being operated in violation of sections 192.2200 to 192.2260, it may seek, among other remedies, injunctive relief against the adult day care program.

(L. 1984 H.B. 1131 § 10, A.L. 2014 H.B. 1299 Revision § 192.1052 merged with S.B. 567 § 660.414)

Transferred 2014; formerly 660.414



Section 192.2245 License denied — suspended — revoked — hearing procedure — appeals.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

192.2245. License denied — suspended — revoked — hearing procedure — appeals. — 1. Any person aggrieved by an official action of the department either refusing to issue a license or revoking a license may seek a determination thereon by the administrative hearing commission pursuant to the provisions of section 621.045; except that, the petition must be filed with the administrative hearing commission within thirty calendar days after the delivery of notice to the applicant for or holder of such license or certificate. When the notification of the official action is mailed to the applicant for or holder of such a license, there shall be included in the notice a statement of the procedure whereby the applicant for or holder of such license may appeal the decision of the department before the administrative hearing commission. It shall not be a condition to such determination that the person aggrieved seek a reconsideration, a rehearing or exhaust any other procedure within the department.

2. The administrative hearing commission may stay the revocation of such certificate or license, pending the commission's findings and determination in the cause, upon such conditions as the commission deems necessary and appropriate including the posting of bond or other security; except that, the commission shall not grant a stay or if a stay has already been entered shall set aside its stay, if, upon application of the department, the commission finds reason to believe that continued operation of the adult day care program to which the certificate or license in question applies pending the commission's final determination would present an imminent danger to the health, safety or welfare of any person or a substantial probability that death or serious physical harm would result. In any case in which the department has refused to issue a certificate or license, the commission shall have no authority to stay or to require the issuance of a license pending final determination by the commission.

3. The administrative hearing commission shall make the final decision as to the issuance or revocation of a license. Any person aggrieved by a final decision of the administrative hearing commission, including the department, may seek judicial review of such decision by filing a petition for review in the court of appeals for the district in which the adult day care program to which the license in question applies is located. Review shall be had, except as provided in this section, in accordance with the provisions of sections 621.189 and 621.193.

(L. 1984 H.B. 1131 § 11, A.L. 2014 H.B. 1299 Revision § 192.1054 merged with S.B. 567 § 660.416)

Transferred 2014; formerly 660.416



Section 192.2250 Rulemaking authority.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

192.2250. Rulemaking authority. — The department shall promulgate reasonable standards and regulations for adult day care programs. The standards and regulations shall relate to licensure requirements, staffing requirements, program policies and participant care requirements, participant right requirements, record keeping requirements, fire safety requirements and physical plant requirements.

(L. 2014 S.B. 567 § 660.417)



Section 192.2255 Rules, authority, procedure.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

192.2255. Rules, authority, procedure. — The department shall have the authority to promulgate rules pursuant to this section and chapter 536 in order to carry out the provisions of sections 192.2200 to 192.2260. No rule or portion of a rule promulgated under the authority of * sections 192.2200 to 192.2260 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1984 H.B. 1131 § 12, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 2014 H.B. 1299 Revision § 192.1056 merged with S.B. 567 § 660.418)

Transferred 2014; formerly 660.418

*Word "section" appears here in original rolls of S.B. 567 § 660.418, 2014.



Section 192.2260 Violations, penalties.

Effective 01 Jan 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

*192.2260. Violations, penalties. — 1. Any person who violates any provision of sections 192.2200 to 192.2260, or who, for himself or for any other person, makes materially false statements in order to obtain a certificate or license, or the renewal thereof, issued pursuant to sections 192.2200 to 192.2260, shall be guilty of a class A misdemeanor. Any person violating this subsection wherein abuse or neglect of a participant of the program has occurred is guilty of a class E felony.

2. Any person who is convicted pursuant to this section shall, in addition to all other penalties provided by law, have any license issued to him under sections 192.2200 to 192.2260 revoked, and shall not operate, nor hold any license to operate, any adult day care program, or other entity governed by the provisions of sections 192.2200 to 192.2260 for a period of three years after such conviction.

(L. 1984 H.B. 1131 § 13, A.L. 2014 H.B. 1299 Revision § 192.1058 merged with S.B. 567 § 660.420, A.L. 2016 H.B. 2332)

Effective 1-01-17

Transferred 2014; formerly 660.420



Section 192.2265 Inspections and plans of correction to be provided on department website, exceptions.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

192.2265. Inspections and plans of correction to be provided on department website, exceptions. — 1. The department may provide through its internet website:

(1) The most recent inspection of every adult day care program licensed in this state and any such findings of deficiencies and the effect the deficiency would have on such program. If such inspection is in dispute, the inspection shall not be posted on the website until the program's informal dispute resolution process resolves the dispute; and

(2) The program's proposed plan of correction.

2. Nothing in this section shall be construed as requiring the department to post any information on its internet website that is prohibited from disclosure pursuant to the federal Health Insurance Portability and Accountability Act, as amended.

(L. 2014 S.B. 567 § 660.422)



Section 192.2270 Dispute resolution, department may contract with third parties — definitions — requirements — rulemaking authority.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

192.2270. Dispute resolution, department may contract with third parties — definitions — requirements — rulemaking authority. — 1. As used in this section, the following terms shall mean:

(1) "Deficiency", a program's failure to meet a participation requirement or standard supported by evidence gathered from observation, interview, or record review;

(2) "IDR", informal dispute resolution as provided for in this section;

(3) "Independent third party", the federally designated Medicare Quality Improvement Organization in this state;

(4) "Plan of correction", a program's response to deficiencies which explains how corrective action will be accomplished, how the program will identify other participants who may be affected by the deficiency practice, what measures will be used or systemic changes made to ensure that the deficient practice will not reoccur, and how the program will monitor to ensure that solutions are sustained.

2. The department may contract with an independent third party to conduct informal dispute resolution (IDR) for programs licensed under sections 192.2205 to 192.2260. The IDR process, including conferences, shall constitute an informal administrative process and shall not be construed to be a formal evidentiary hearing. Use of IDR under this section shall not waive the program's right to pursue further or additional legal actions.

3. The department shall establish an IDR process to determine whether a cited deficiency as evidenced by a statement of deficiencies against a program shall be upheld. The IDR process shall include the following minimum requirements:

(1) Within ten working days of the end of the inspection, the department shall transmit to the program a statement of deficiencies committed by the program. Notification of the availability of an IDR and IDR process shall be included in the transmittal;

(2) Within ten working days of receipt of the statement of deficiencies, the program shall return a plan of correction to the department. Within such ten-day period, the program may request in writing an IDR conference to refute the deficiencies cited in the statement of deficiencies;

(3) Within ten working days of receipt for an IDR conference made by an adult day care program, the department shall hold an IDR conference unless otherwise requested by the program. The IDR conference shall provide the program with an opportunity to provide additional information or clarification in support of the program's contention that the deficiencies were erroneously cited. The program may be accompanied by counsel during the IDR conference. The type of IDR held shall be at the discretion of the program, but shall be limited to:

(a) A desk review of written information submitted by the program; or

(b) A telephonic conference; or

(c) A face-to-face conference.

4. Within ten calendar days of the IDR conference described in subsection 3 of this section, the department shall make a determination, based upon the facts and findings presented, and shall transmit the decision and rationale for the outcome in writing to the program.

5. If the original statement of deficiencies should be changed as a result of the IDR conference, the department shall transmit a revised statement of deficiencies to the program with the notification of the determination within ten calendar days of the decision to change the statement of deficiencies.

6. Within ten working days of receipt of the determination and the revised statement of deficiencies, the program shall submit a plan of correction to the department.

7. The department shall not post on its website any information about the deficiencies which are in dispute unless the dispute determination is made and the program has responded with a revised plan of correction, if needed.

8. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2014, shall be invalid and void.

(L. 2014 S.B. 567 § 660.423)



Section 192.2275 Cost-based uniform rate for services, budget line item.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

192.2275. Cost-based uniform rate for services, budget line item. — Adult day care programs licensed under sections 192.2205 to 192.2260 shall evaluate the program rate structure in FY 2015 and determine a cost-based uniform rate for services to be presented as a budget line item in the department of health and senior services' FY 2016 budget request for adult day programs which provide care, treatment, rehabilitation, and habilitation exclusively to adults and seniors with physical disabilities, mental, neurological, and cognitive disorders such as brain injuries, dementia, and other intellectual impairments, excluding in the budget request the cost for individuals already funded by a department of mental health waiver.

(L. 2014 S.B. 567 § 660.424)



Section 192.2300 Definitions.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

192.2300. Definitions. — As used in sections 192.2300 to 192.2315, the following terms mean:

(1) "Department", the department of health and senior services;

(2) "Long-term care facility", any facility licensed pursuant to chapter 198 and long-term care facilities connected with hospitals licensed pursuant to chapter 197;

(3) "Office", the office of the state ombudsman for long-term care facility residents;

(4) "Ombudsman", the state ombudsman for long-term care facility residents;

(5) "Regional ombudsman coordinators", designated individuals working for, or under contract with, the area agencies on aging, and who are so designated by the area agency on aging and certified by the ombudsman as meeting the qualifications established by the department;

(6) "Resident", any person who is receiving care or treatment in a long-term care facility.

(L. 1991 H.B. 444 § 1, A.L. 2014 H.B. 1299 Revision § 192.1060)

Transferred 2014; formerly 660.600



Section 192.2305 Office of state ombudsman for long-term care facility residents created in department of health and senior services — purpose — powers and duties.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

192.2305. Office of state ombudsman for long-term care facility residents created in department of health and senior services — purpose — powers and duties. — 1. There is hereby established within the department of health and senior services the "Office of State Ombudsman for Long-Term Care Facility Residents", for the purpose of helping to assure the adequacy of care received by residents of long-term care facilities and to improve the quality of life experienced by them, in accordance with the federal Older Americans Act, 42 U.S.C. Section 3001, et seq.

2. The office shall be administered by the state ombudsman, who shall devote his or her entire time to the duties of his or her position.

3. The office shall establish and implement procedures for receiving, processing, responding to, and resolving complaints made by or on behalf of residents of long-term care facilities relating to action, inaction, or decisions of providers, or their representatives, of long-term care services, of public agencies or of social service agencies, which may adversely affect the health, safety, welfare or rights of such residents.

4. The department shall establish and implement procedures for resolution of complaints. The ombudsman or representatives of the office shall have the authority to:

(1) Enter any long-term care facility and have access to residents of the facility at a reasonable time and in a reasonable manner. The ombudsman shall have access to review resident records, if given permission by the resident or the resident's legal guardian. Residents of the facility shall have the right to request, deny, or terminate visits with an ombudsman;

(2) Make the necessary inquiries and review such information and records as the ombudsman or representative of the office deems necessary to accomplish the objective of verifying these complaints.

5. The office shall acknowledge complaints, report its findings, make recommendations, gather and disseminate information and other material, and publicize its existence.

6. The ombudsman may recommend to the relevant governmental agency changes in the rules and regulations adopted or proposed by such governmental agency which do or may adversely affect the health, safety, welfare, or civil or human rights of any resident in a facility. The office shall analyze and monitor the development and implementation of federal, state and local laws, regulations and policies with respect to long-term care facilities and services in the state and shall recommend to the department changes in such laws, regulations and policies deemed by the office to be appropriate.

7. The office shall promote community contact and involvement with residents of facilities through the use of volunteers and volunteer programs directed by the regional ombudsman coordinators.

8. The office shall develop and establish by regulation of the department statewide policies and standards for implementing the activities of the ombudsman program, including the qualifications and the training of regional ombudsman coordinators and ombudsman volunteers.

9. The office shall develop and propose programs for use, training and coordination of volunteers in conjunction with the regional ombudsman coordinators and may:

(1) Establish and conduct recruitment programs for volunteers;

(2) Establish and conduct training seminars, meetings and other programs for volunteers; and

(3) Supply personnel, written materials and such other reasonable assistance, including publicizing their activities, as may be deemed necessary.

10. The regional ombudsman coordinators and ombudsman volunteers shall have the authority to report instances of abuse and neglect to the ombudsman hotline operated by the department.

11. If the regional ombudsman coordinator or volunteer finds that a nursing home administrator is not willing to work with the ombudsman program to resolve complaints, the state ombudsman shall be notified. The department shall establish procedures by rule in accordance with chapter 536 for implementation of this subsection.

12. The office shall prepare and distribute to each facility written notices which set forth the address and telephone number of the office, a brief explanation of the function of the office, the procedure to follow in filing a complaint and other pertinent information.

13. The administrator of each facility shall ensure that such written notice is given to every resident or the resident's guardian upon admission to the facility and to every person already in residence, or to his or her guardian. The administrator shall also post such written notice in a conspicuous, public place in the facility in the number and manner set forth in the regulations adopted by the department.

14. The office shall inform residents, their guardians or their families of their rights and entitlements under state and federal laws and rules and regulations by means of the distribution of educational materials and group meetings.

(L. 1991 H.B. 444 § 2, A.L. 2003 S.B. 556 & 311, A.L. 2014 H.B. 1299 Revision § 192.1062)

Transferred 2014; formerly 660.603



Section 192.2310 Confidentiality of ombudsman's files and records, exceptions, violations, penalty.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

192.2310. Confidentiality of ombudsman's files and records, exceptions, violations, penalty. — 1. Any files maintained by the ombudsman program shall be disclosed only at the discretion of the ombudsman having authority over the disposition of such files, except that the identity of any complainant or resident of a long-term care facility shall not be disclosed by such ombudsman unless:

(1) Such complainant or resident, or the complainant's or resident's legal representative, consents in writing to such disclosure; or

(2) Such disclosure is required by court order.

2. Any representative of the office conducting or participating in any examination of a complaint who shall knowingly and willfully disclose to any person other than the office, or those authorized by the office to receive it, the name of any witness examined or any information obtained or given upon such examination, shall be guilty of a class A misdemeanor. However, the ombudsman conducting or participating in any examination of a complaint shall disclose the final result of the examination to the facility with the consent of the resident.

3. Any statement or communication made by the office relevant to a complaint received by, proceedings before or activities of the office and any complaint or information made or provided in good faith by any person, shall be absolutely privileged and such person shall be immune from suit.

4. The office shall not be required to testify in any court with respect to matters held to be confidential in this section except as the court may deem necessary to enforce the provisions of sections 192.2300 to 192.2315, or where otherwise required by court order.

(L. 1991 H.B. 444 § 3, A.L. 2014 H.B. 1299 Revision § 192.1064)

Transferred 2014; formerly 660.605



Section 192.2315 Immunity from liability for official duties for staff and volunteers — information furnished office, no reprisals against employees of facilities or residents, violations, penalty.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

192.2315. Immunity from liability for official duties for staff and volunteers — information furnished office, no reprisals against employees of facilities or residents, violations, penalty. — 1. Any regional coordinator or local program staff, whether an employee or an unpaid volunteer, shall be treated as a representative of the office. No representative of the office shall be held liable for good faith performance of his or her official duties under the provisions of sections 192.2300 to 192.2315 and shall be immune from suit for the good faith performance of such duties. Every representative of the office shall be considered a state employee under section 105.711.

2. No reprisal or retaliatory action shall be taken against any resident or employee of a long-term care facility for any communication made or information given to the office. Any person who knowingly or willfully violates the provisions of this subsection shall be guilty of a class A misdemeanor. Any person who serves or served on a quality assessment and assurance committee required under 42 U.S.C. Sec. 1396r(b)(1)(B) and 42 CFR Sec. 483.75(r), or as amended, shall be immune from civil liability only for acts done directly as a member of such committee so long as the acts are performed in good faith, without malice and are required by the activities of such committee as defined in 42 CFR Sec. 483.75(r).

(L. 1991 H.B. 444 § 4, A.L. 2014 H.B. 1299 Revision § 192.1066)

Transferred 2014; formerly 660.608



Section 192.2400 Definitions.

Effective 28 Aug 2016

Title XII PUBLIC HEALTH AND WELFARE

192.2400. Definitions. — As used in sections 192.2400 to 192.2505, the following terms mean:

(1) “Abuse”, the infliction of physical, sexual, or emotional injury or harm including financial exploitation by any person, firm, or corporation and bullying;

(2) “Bullying”, intimidation or harassment that causes a reasonable person to fear for his or her physical safety or property and may consist of physical actions including gestures; cyberbullying; oral, electronic, or written communication; and any threat of retaliation for reporting of such acts;

(3) “Court”, the circuit court;

(4) “Department”, the department of health and senior services;

(5) “Director”, director of the department of health and senior services or his or her designees;

(6) “Eligible adult”, a person sixty years of age or older who is unable to protect his or her own interests or adequately perform or obtain services which are necessary to meet his or her essential human needs or an adult with a disability, as defined in section 192.2005, between the ages of eighteen and fifty-nine who is unable to protect his or her own interests or adequately perform or obtain services which are necessary to meet his or her essential human needs;

(7) “Home health agency”, the same meaning as such term is defined in section 197.400;

(8) “Home health agency employee”, a person employed by a home health agency;

(9) “Home health patient”, an eligible adult who is receiving services through any home health agency;

(10) “In-home services client”, an eligible adult who is receiving services in his or her private residence through any in-home services provider agency;

(11) “In-home services employee”, a person employed by an in-home services provider agency;

(12) “In-home services provider agency”, a business entity under contract with the department or with a Medicaid participation agreement, which employs persons to deliver any kind of services provided for eligible adults in their private homes;

(13) “Least restrictive environment”, a physical setting where protective services for the eligible adult and accommodation is provided in a manner no more restrictive of an individual’s personal liberty and no more intrusive than necessary to achieve care and treatment objectives;

(14) “Likelihood of serious physical harm”, one or more of the following:

(a) A substantial risk that physical harm to an eligible adult will occur because of his or her failure or inability to provide for his or her essential human needs as evidenced by acts or behavior which has caused such harm or which gives another person probable cause to believe that the eligible adult will sustain such harm;

(b) A substantial risk that physical harm will be inflicted by an eligible adult upon himself or herself, as evidenced by recent credible threats, acts, or behavior which has caused such harm or which places another person in reasonable fear that the eligible adult will sustain such harm;

(c) A substantial risk that physical harm will be inflicted by another upon an eligible adult as evidenced by recent acts or behavior which has caused such harm or which gives another person probable cause to believe the eligible adult will sustain such harm;

(d) A substantial risk that further physical harm will occur to an eligible adult who has suffered physical injury, neglect, sexual or emotional abuse, or other maltreatment or wasting of his or her financial resources by another person;

(15) “Neglect”, the failure to provide services to an eligible adult by any person, firm or corporation with a legal or contractual duty to do so, when such failure presents either an imminent danger to the health, safety, or welfare of the client or a substantial probability that death or serious physical harm would result;

(16) “Protective services”, services provided by the state or other governmental or private organizations or individuals which are necessary for the eligible adult to meet his or her essential human needs.

(L. 1980 S.B. 576 § 1, A.L. 1987 S.B. 277, A.L. 1992 S.B. 573 & 634, A.L. 1994 H.B. 1335 & 1381, A.L. 2003 S.B. 556 & 311, A.L. 2014 H.B. 1299 Revision § 192.1080 merged with S.B. 491 § 197.1000, A.L. 2016 S.B. 732)

Transferred 2014; formerly 660.250



Section 192.2405 Mandatory reporters--penalty for failure to report.

Effective 28 Aug 2016

Title XII PUBLIC HEALTH AND WELFARE

192.2405. Mandatory reporters--penalty for failure to report. — 1. The following persons shall be required to immediately report or cause a report to be made to the department under sections 192.2400 to 192.2470:

(1) Any person having reasonable cause to suspect that an eligible adult presents a likelihood of suffering serious physical harm, or bullying as defined in subdivision (2) of section 192.2400, and is in need of protective services; and

(2) Any adult day care worker, chiropractor, Christian Science practitioner, coroner, dentist, embalmer, employee of the departments of social services, mental health, or health and senior services, employee of a local area agency on aging or an organized area agency on aging program, emergency medical technician, firefighter, first responder, funeral director, home health agency, home health agency employee, hospital and clinic personnel engaged in the care or treatment of others, in-home services owner or provider, in-home services operator or employee, law enforcement officer, long-term care facility administrator or employee, medical examiner, medical resident or intern, mental health professional, minister, nurse, nurse practitioner, optometrist, other health practitioner, peace officer, pharmacist, physical therapist, physician, physician’s assistant, podiatrist, probation or parole officer, psychologist, social worker, or other person with the responsibility for the care of an eligible adult who has reasonable cause to suspect that the eligible adult has been subjected to abuse or neglect or observes the eligible adult being subjected to conditions or circumstances which would reasonably result in abuse or neglect. Notwithstanding any other provision of this section, a duly ordained minister, clergy, religious worker, or Christian Science practitioner while functioning in his or her ministerial capacity shall not be required to report concerning a privileged communication made to him or her in his or her professional capacity.

2. Any other person who becomes aware of circumstances that may reasonably be expected to be the result of, or result in, abuse or neglect of an eligible adult may report to the department.

3. The penalty for failing to report as required under subdivision (2) of subsection 1 of this section is provided under section 565.188.

4. As used in this section, “first responder” means any person trained and authorized by law or rule to render emergency medical assistance or treatment. Such persons may include, but shall not be limited to, emergency first responders, police officers, sheriffs, deputy sheriffs, firefighters, emergency medical technicians, or emergency medical technician-paramedics.

(L. 2014 S.B. 491 § 197.1002, A.L. 2016 H.B. 2332 merged with S.B. 732)

Effective 1-01-17



Section 192.2410 Reports, contents — department to maintain telephone for reporting.

Effective 01 Jan 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

192.2410. Reports, contents — department to maintain telephone for reporting. — 1. A report made under section 192.2405 shall be made orally or in writing. It shall include, if known:

(1) The name, age, and address of the eligible adult;

(2) The name and address of any person responsible for care of the eligible adult;

(3) The nature and extent of the condition of the eligible adult; and

(4) Other relevant information.

2. Reports regarding persons determined not to be eligible adults as defined in section 192.2400 shall be referred to the appropriate state or local authorities.

3. The department shall maintain a statewide toll-free phone number for receipt of reports.

(L. 1980 S.B. 576 § 2, A.L. 1987 S.B. 277, A.L. 2014 H.B. 1299 Revision § 192.1082 merged with S.B. 491 § 197.1004, A.L. 2016 H.B. 2332)

Effective 1-01-17

Transferred 2014; formerly 660.255



Section 192.2415 Investigations of reports of eligible adults, department procedures.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

192.2415. Investigations of reports of eligible adults, department procedures. — Upon receipt of a report, the department shall make a prompt and thorough investigation to determine whether or not an eligible adult is facing a likelihood of serious physical harm and is in need of protective services. The department shall provide for any of the following:

(1) Identification of the eligible adult and determination that the eligible adult is eligible for services;

(2) Evaluation and diagnosis of the needs of eligible adults;

(3) Provision of social casework, counseling or referral to the appropriate local or state authority;

(4) Assistance in locating and receiving alternative living arrangements as necessary;

(5) Assistance in locating and receiving necessary protective services; or

(6) The coordination and cooperation with other state agencies and public and private agencies in exchange of information and the avoidance of duplication of services.

(L. 1980 S.B. 576 § 3, A.L. 1987 S.B. 277, A.L. 2014 H.B. 1299 Revision § 192.1084 merged with S.B. 491 § 197.1006)

Effective 8-28-14 (H.B. 1299 Revision); 1-01-17 (S.B. 491)

Transferred 2014; formerly 660.260



Section 192.2420 Investigations of reports of eligible adults between eighteen and fifty-nine, department procedures.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

192.2420. Investigations of reports of eligible adults between eighteen and fifty-nine, department procedures. — Upon receipt of a report that an eligible adult between the ages of eighteen and fifty-nine is facing a likelihood of serious physical harm, the department shall:

(1) Investigate or refer the report to appropriate law enforcement or state agencies; and

(2) Provide services or refer to local community or state agencies.

(L. 1987 S.B. 277, A.L. 2003 S.B. 556 & 311, A.L. 2014 H.B. 1299 Revision § 192.1086 merged with S.B. 491 § 197.1008)

Effective 8-28-14 (H.B. 1299 Revision); 1-01-17 (S.B. 491)

Transferred 2014; formerly 660.261



Section 192.2425 Investigation of elder abuse — report.

Effective 01 Jan 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

192.2425. Investigation of elder abuse — report. — The department of health and senior services shall investigate incidents and reports of elder abuse or neglect using the procedures established in sections 192.2400 to 192.2470 and, upon substantiation of the report of elder abuse or neglect, shall promptly report the incident to the appropriate law enforcement agency and prosecutor and shall determine whether protective services are required pursuant to sections 192.2400 to 192.2470. If the department is unable to substantiate whether abuse or neglect occurred due to the failure of the operator or any of the operator's agents or employees to cooperate with the investigation, the incident shall be promptly reported to appropriate law enforcement agencies.

(L. 1992 S.B. 573 & 634 § 4, A.L. 2003 S.B. 556 & 311, A.L. 2014 S.B. 491 § 197.1010)

Transferred 2014; formerly 565.186; Effective 1-01-17



Section 192.2430 Duty to report, immunity.

Effective 01 Jan 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

192.2430. Duty to report, immunity. — Any person, official or institution complying with the provisions of subdivision (2) of subsection 1 of section 192.2405 in the making of a report, or in cooperating with the department in any of its activities under section 192.2425, except any person, official or institution violating section 565.184, shall be immune from any civil or criminal liability for making such a report, or in cooperating with the department, unless such person acted negligently, recklessly, in bad faith, or with malicious purpose.

(L. 1992 S.B. 573 & 634 § 6, A.L. 2014 S.B. 491 § 197.1012)

Transferred 2014; formerly 565.190; Effective 1-01-17



Section 192.2435 Records, what confidential, what subject to disclosure — procedure — central registry to receive complaints of abuse and neglect.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

192.2435. Records, what confidential, what subject to disclosure — procedure — central registry to receive complaints of abuse and neglect. — 1. Reports made pursuant to sections 192.2400 to 192.2470 shall be confidential and shall not be deemed a public record and shall not be subject to the provisions of section 109.180 or chapter 610.

2. Such reports shall be accessible for examination and copying only to the following persons or offices, or to their designees:

(1) The department or any person or agency designated by the department;

(2) The attorney general;

(3) The department of mental health for persons referred to that department;

(4) Any appropriate law enforcement agency; and

(5) The eligible adult or such adult's legal guardian.

3. The name of the reporter shall not be disclosed unless:

(1) Such reporter specifically authorizes disclosure of his name; and

(2) The department determines that disclosure of the name of the reporter is necessary in order to prevent further harm to an eligible adult.

4. Any person who violates the provisions of this section, or who permits or encourages the unauthorized dissemination of information contained in the central registry and in reports and records made pursuant to sections 192.2400 to 192.2470, shall be guilty of a class A misdemeanor.

5. The department shall maintain a central registry capable of receiving and maintaining reports received in a manner that facilitates rapid access and recall of the information reported, and of subsequent investigations and other relevant information. The department shall electronically record any telephone report of suspected abuse and neglect received by the department and such recorded reports shall be retained by the department for a period of one year after recording.

6. Although reports to the central registry may be made anonymously, the department shall in all cases, after obtaining relevant information regarding the alleged abuse or neglect, attempt to obtain the name and address of any person making a report.

(L. 1987 S.B. 277, A.L. 2014 H.B. 1299 Revision § 192.1088 merged with S.B. 491 § 197.1014)

Effective 8-28-14 (H.B. 1299 Revision); 1-01-17 (S.B. 491)

Transferred 2014; formerly 660.263



Section 192.2440 Assistance to be given.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

192.2440. Assistance to be given. — When an eligible adult gives consent to receive protective services, the department shall assist the adult in locating and arranging for necessary services in the least restrictive environment reasonably available.

(L. 1980 S.B. 576 § 4, A.L. 2014 H.B. 1299 Revision § 192.1090 merged with S.B. 491 § 197.1016)

Effective 8-28-14 (H.B. 1299 Revision); 1-01-17 (S.B. 491)

Transferred 2014; formerly 660.265



Section 192.2445 Procedure when abuse, neglect, or physical harm may be involved — remedies.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

192.2445. Procedure when abuse, neglect, or physical harm may be involved — remedies. — When the department receives a report that there has been abuse or neglect, or that there otherwise is a likelihood of serious physical harm to an eligible adult and that he or she is in need of protective services and the department is unable to conduct an investigation because access to the eligible adult is barred by any person, the director may petition the appropriate court for a warrant or other order to enter upon the described premises and investigate the report or to produce the information. The application for the warrant or order shall identify the eligible adult and the facts and circumstances which require the issuance of the warrant or order. The director may also seek an order to enjoin the person from barring access to an eligible adult or from interfering with the investigation. If the court finds that, based on the report and relevant circumstances and facts, probable cause exists showing that the eligible adult faces abuse or neglect, or otherwise faces a likelihood of serious physical harm and is in need of protective services and the director has been prevented by another person from investigating the report, the court may issue the warrant or enjoin the interference with the investigation or both.

(L. 1980 S.B. 576 § 5, A.L. 2003 S.B. 556 & 311, A.L. 2014 H.B. 1299 Revision § 192.1092 merged with S.B. 491 § 197.1018)

Effective 8-28-14 (H.B. 1299 Revision); 1-01-17 (S.B. 491)

Transferred 2014; formerly 660.270



Section 192.2450 Interference with delivery of services, effect — remedy.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

192.2450. Interference with delivery of services, effect — remedy. — If an eligible adult gives consent to receive protective services and any other person interferes with or prevents the delivery of such services, the director may petition the appropriate court for an order to enjoin the interference with the delivery of the services. The petition shall allege the consent of the eligible adult and shall allege specific facts sufficient to show that the eligible adult faces a likelihood of serious physical harm and is in need of the protective services and that delivery is barred by the person named in the petition. If the court finds upon a preponderance of evidence that the allegations in the petition are true, the court may issue an order enjoining the interference with the delivery of the protective services and may establish such conditions and restrictions on the delivery as the court deems necessary and proper under the circumstances.

(L. 1980 S.B. 576 § 6, A.L. 2014 H.B. 1299 Revision § 192.1094 merged with S.B. 491 § 197.1020)

Effective 8-28-14 (H.B. 1299 Revision); 1-01-17 (S.B. 491)

Transferred 2014; formerly 660.275



Section 192.2455 Recipient unable to give consent, procedure, remedy.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

192.2455. Recipient unable to give consent, procedure, remedy. — When an eligible adult facing the likelihood of serious physical harm and in need of protective services is unable to give consent because of incapacity or legal disability and the guardian of the eligible adult refuses to provide the necessary services or allow the provision of such services, the director shall inform the court having supervisory jurisdiction over the guardian of the facts showing that the eligible adult faces the likelihood of serious physical harm and is in need of protective services and that the guardian refuses to provide the necessary services or allow the provision of such services under the provisions of sections 192.2400 to 192.2470. Upon receipt of such information, the court may take such action as it deems necessary and proper to insure that the eligible adult is able to meet his essential human needs.

(L. 1980 S.B. 576 § 7, A.L. 1983 S.B. 44 & 45, A.L. 2014 H.B. 1299 Revision § 192.1096 merged with S.B. 491 § 197.1022)

Effective 8-28-14 (H.B. 1299 Revision); 1-01-17 (S.B. 491)

Transferred 2014; formerly 660.280



Section 192.2460 Director may proceed under other law, when — legal counsel may be retained, when.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

192.2460. Director may proceed under other law, when — legal counsel may be retained, when. — 1. If the director determines after an investigation that an eligible adult is unable to give consent to receive protective services and presents a likelihood of serious physical harm, the director may initiate proceedings pursuant to chapter 202* or chapter 475, if appropriate.

2. In order to expedite adult guardianship and conservatorship cases, the department may retain, within existing funding sources of the department, legal counsel on a case-by-case basis.

(L. 1980 S.B. 576 § 8, A.L. 2002 S.B. 810, A.L. 2014 H.B. 1299 Revision § 192.1097 merged with S.B. 491 § 197.1024)

Effective 8-28-14 (H.B. 1299 Revision); 1-01-17 (S.B. 491)

Transferred 2014; formerly 660.285

*Chapter 202 does not exist.



Section 192.2465 Peace officer may act, when, how — involuntary treatment may be ordered, how, where rendered — religious beliefs to be observed.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

192.2465. Peace officer may act, when, how — involuntary treatment may be ordered, how, where rendered — religious beliefs to be observed. — 1. When a peace officer has probable cause to believe that an eligible adult will suffer an imminent likelihood of serious physical harm if not immediately placed in a medical facility for care and treatment, that the adult is incapable of giving consent, and that it is not possible to follow the procedures in section 192.2460, the officer may transport, or arrange transportation for, the eligible adult to an appropriate medical facility which may admit the eligible adult and shall notify the next of kin, if known, and the director.

2. Where access to the eligible adult is barred and a substantial likelihood exists of serious physical harm resulting to the eligible adult if such eligible adult is not immediately afforded protective services, the peace officer may apply to the appropriate court for a warrant to enter upon the described premises and remove the eligible adult. The application for the warrant shall identify the eligible adult and the circumstances and facts which require the issuance of the warrant.

3. If immediately upon admission to a medical facility, a person who is legally authorized to give consent for the provision of medical treatment for the eligible adult, has not given or refused to give such consent, and it is the opinion of the medical staff of the facility that treatment is necessary to prevent serious physical harm, the director or the head of the medical facility shall file a petition in the appropriate court for an order authorizing specific medical treatment. The court shall hold a hearing and issue its decision forthwith. Notwithstanding the above, if a licensed physician designated by the facility for such purpose examines the eligible adult and determines that the treatment is immediately or imminently necessary and any delay occasioned by the hearing provided in this subsection would jeopardize the life of the person affected, the medical facility may treat the eligible adult prior to such court hearing.

4. The court shall conduct a hearing pursuant to chapter 475 forthwith and, if the court finds the eligible adult incapacitated, it shall appoint a guardian ad litem for the person of the eligible adult to determine the nature and extent of the medical treatment necessary for the benefit of the eligible adult and to supervise the rendition of such treatment. The guardian ad litem shall promptly report the completion of treatment to the court, who shall thereupon conduct a restoration hearing or a hearing to appoint a permanent guardian.

5. The medical care under this section may not be rendered in a mental health facility unless authorized pursuant to the civil commitment procedures in chapter 632.

6. Nothing contained in this section or in any other section of sections 192.2400 to 192.2470 shall be construed as requiring physician or medical care or hospitalization of any person who, because of religious faith or conviction, relies on spiritual means or prayer to cure or prevent disease or suffering nor shall any provision of sections 192.2400 to 192.2470 be construed so as to designate any person as an eligible adult who presents a likelihood of suffering serious physical harm and is in need of protective services solely because such person, because of religious faith or conviction, relies on spiritual means or prayer to cure or prevent disease or suffering.

(L. 1980 S.B. 576 § 9, A.L. 1983 S.B. 44 & 45, A.L. 2014 H.B. 1299 Revision § 192.1098 merged with S.B. 491 § 197.1026)

Effective 8-28-14 (H.B. 1299 Revision); 1-01-17 (S.B. 491)

Transferred 2014; formerly 660.290



Section 192.2470 Discontinuance of services, when — exception.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

192.2470. Discontinuance of services, when — exception. — If an eligible adult does not consent to the receipt of reasonable and necessary protective services, or if an eligible adult withdraws previously given consent, the protective services shall not be provided or continued; except that, if the director has reasonable cause to believe that the eligible adult lacks the capacity to consent, the director may seek a court order pursuant to the provisions of section 192.2460.

(L. 1980 S.B. 576 § 10, A.L. 2014 H.B. 1299 Revision § 192.1100 merged with S.B. 491 § 197.1028)

Effective 8-28-14 (H.B. 1299 Revision); 1-01-17 (S.B. 491)

Transferred 2014; formerly 660.295



Section 192.2475 Report of abuse or neglect of in-home services or home health agency client, duty — penalty — contents of report — investigation, procedure — confidentiality of report — immunity — retaliation prohibited, penalty — employee disqualification list — safe at home evaluations, procedure.

Effective 28 Aug 2016

Title XII PUBLIC HEALTH AND WELFARE

192.2475. Report of abuse or neglect of in-home services or home health agency client, duty — penalty — contents of report — investigation, procedure — confidentiality of report — immunity — retaliation prohibited, penalty — employee disqualification list — safe at home evaluations, procedure. — 1. When any adult day care worker; chiropractor; Christian Science practitioner; coroner; dentist; embalmer; emergency medical technician; employee of the departments of social services, mental health, or health and senior services; employee of a local area agency on aging or an organized area agency on aging program; firefighter; first responder, as defined in section 192.2405; funeral director; home health agency or home health agency employee; hospital and clinic personnel engaged in examination, care, or treatment of persons; in-home services owner, provider, operator, or employee; law enforcement officer; long-term care facility administrator or employee; medical examiner; medical resident or intern; mental health professional; minister; nurse; nurse practitioner; optometrist; other health practitioner; peace officer; pharmacist; physical therapist; physician; physician’s assistant; podiatrist; probation or parole officer; psychologist; or social worker has reasonable cause to believe that an in-home services client has been abused or neglected, as a result of in-home services, he or she shall immediately report or cause a report to be made to the department. If the report is made by a physician of the in-home services client, the department shall maintain contact with the physician regarding the progress of the investigation.

2. Any person required in subsection 1 of this section to report or cause a report to be made to the department who fails to do so within a reasonable time after the act of abuse or neglect is guilty of a class A misdemeanor.

3. The report shall contain the names and addresses of the in-home services provider agency, the in-home services employee, the in-home services client, the home health agency, the home health agency employee, information regarding the nature of the abuse or neglect, the name of the complainant, and any other information which might be helpful in an investigation.

4. In addition to those persons required to report under subsection 1 of this section, any other person having reasonable cause to believe that an in-home services client or home health patient has been abused or neglected by an in-home services employee or home health agency employee may report such information to the department.

5. If the investigation indicates possible abuse or neglect of an in-home services client or home health patient, the investigator shall refer the complaint together with his or her report to the department director or his or her designee for appropriate action. If, during the investigation or at its completion, the department has reasonable cause to believe that immediate action is necessary to protect the in-home services client or home health patient from abuse or neglect, the department or the local prosecuting attorney may, or the attorney general upon request of the department shall, file a petition for temporary care and protection of the in-home services client or home health patient in a circuit court of competent jurisdiction. The circuit court in which the petition is filed shall have equitable jurisdiction to issue an ex parte order granting the department authority for the temporary care and protection of the in-home services client or home health patient, for a period not to exceed thirty days.

6. Reports shall be confidential, as provided under section 192.2500.

7. Anyone, except any person who has abused or neglected an in-home services client or home health patient, who makes a report pursuant to this section or who testifies in any administrative or judicial proceeding arising from the report shall be immune from any civil or criminal liability for making such a report or for testifying except for liability for perjury, unless such person acted negligently, recklessly, in bad faith, or with malicious purpose.

8. Within five working days after a report required to be made under this section is received, the person making the report shall be notified in writing of its receipt and of the initiation of the investigation.

9. No person who directs or exercises any authority in an in-home services provider agency or home health agency shall harass, dismiss or retaliate against an in-home services client or home health patient, or an in-home services employee or a home health agency employee because he or she or any member of his or her family has made a report of any violation or suspected violation of laws, standards or regulations applying to the in-home services provider agency or home health agency or any in-home services employee or home health agency employee which he or she has reasonable cause to believe has been committed or has occurred.

10. Any person who abuses or neglects an in-home services client or home health patient is subject to criminal prosecution under section 565.184. If such person is an in-home services employee and has been found guilty by a court, and if the supervising in-home services provider willfully and knowingly failed to report known abuse by such employee to the department, the supervising in-home services provider may be subject to administrative penalties of one thousand dollars per violation to be collected by the department and the money received therefor shall be paid to the director of revenue and deposited in the state treasury to the credit of the general revenue fund. Any in-home services provider which has had administrative penalties imposed by the department or which has had its contract terminated may seek an administrative review of the department’s action pursuant to chapter 621. Any decision of the administrative hearing commission may be appealed to the circuit court in the county where the violation occurred for a trial de novo. For purposes of this subsection, the term “violation” means a determination of guilt by a court.

11. The department shall establish a quality assurance and supervision process for clients that requires an in-home services provider agency to conduct random visits to verify compliance with program standards and verify the accuracy of records kept by an in-home services employee.

12. The department shall maintain the employee disqualification list and place on the employee disqualification list the names of any persons who have been finally determined by the department, pursuant to section 192.2490, to have recklessly, knowingly or purposely abused or neglected an in-home services client or home health patient while employed by an in-home services provider agency or home health agency. For purposes of this section only, "knowingly" and "recklessly" shall have the meanings that are ascribed to them in this section. A person acts “knowingly” with respect to the person’s conduct when a reasonable person should be aware of the result caused by his or her conduct. A person acts “recklessly” when the person consciously disregards a substantial and unjustifiable risk that the person’s conduct will result in serious physical injury and such disregard constitutes a gross deviation from the standard of care that a reasonable person would exercise in the situation.

13. At the time a client has been assessed to determine the level of care as required by rule and is eligible for in-home services, the department shall conduct a safe at home evaluation to determine the client’s physical, mental, and environmental capacity. The department shall develop the safe at home evaluation tool by rule in accordance with chapter 536. The purpose of the safe at home evaluation is to assure that each client has the appropriate level of services and professionals involved in the client’s care. The plan of service or care for each in-home services client shall be authorized by a nurse. The department may authorize the licensed in-home services nurse, in lieu of the department nurse, to conduct the assessment of the client’s condition and to establish a plan of services or care. The department may use the expertise, services, or programs of other departments and agencies on a case-by-case basis to establish the plan of service or care. The department may, as indicated by the safe at home evaluation, refer any client to a mental health professional, as defined in 9 CSR 30-4.030, for evaluation and treatment as necessary.

14. Authorized nurse visits shall occur at least twice annually to assess the client and the client’s plan of services. The provider nurse shall report the results of his or her visits to the client’s case manager. If the provider nurse believes that the plan of service requires alteration, the department shall be notified and the department shall make a client evaluation. All authorized nurse visits shall be reimbursed to the in-home services provider. All authorized nurse visits shall be reimbursed outside of the nursing home cap for in-home services clients whose services have reached one hundred percent of the average statewide charge for care and treatment in an intermediate care facility, provided that the services have been preauthorized by the department.

15. All in-home services clients shall be advised of their rights by the department or the department’s designee at the initial evaluation. The rights shall include, but not be limited to, the right to call the department for any reason, including dissatisfaction with the provider or services. The department may contract for services relating to receiving such complaints. The department shall establish a process to receive such nonabuse and neglect calls other than the elder abuse and neglect hotline.

16. Subject to appropriations, all nurse visits authorized in sections 192.2400 to 192.2475 shall be reimbursed to the in-home services provider agency.

(L. 1992 S.B. 573 & 634, A.L. 2003 S.B. 556 & 311, A.L. 2003 2nd Ex. Sess. S.B. 4, A.L. 2010 S.B. 842, et al. merged with S.B. 1007, A.L. 2014 H.B. 1299 Revision § 192.1102, A.L. 2016 H.B. 2332 merged with S.B. 732)

Effective 1-01-17

Transferred 2014; formerly 660.300



Section 192.2480 In-home services client, misappropriation of property, report — investigation — penalty — confidentiality of report — immunity — retaliation prohibited — employee disqualification list.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

192.2480. In-home services client, misappropriation of property, report — investigation — penalty — confidentiality of report — immunity — retaliation prohibited — employee disqualification list. — 1. Any person having reasonable cause to believe that a misappropriation of an in-home services client's property or funds, or the falsification of any documents verifying service delivery to the in-home services client has occurred, may report such information to the department.

2. For each report the department shall attempt to obtain the names and addresses of the in-home services provider agency, the in-home services employee, the in-home services client, information regarding the nature of the misappropriation or falsification, the name of the complainant, and any other information which might be helpful in an investigation.

3. Any in-home services provider agency or in-home services employee who puts to his or her own use or the use of the in-home services provider agency or otherwise diverts from the in-home services client's use any personal property or funds of the in-home services client, or falsifies any documents for service delivery, is guilty of a class A misdemeanor.

4. Upon receipt of a report, the department shall immediately initiate an investigation and report information gained from such investigation to appropriate law enforcement authorities.

5. If the investigation indicates probable misappropriation of property or funds, or falsification of any documents for service delivery of an in-home services client, the investigator shall refer the complaint together with the investigator's report to the department director or the director's designee for appropriate action.

6. Reports shall be confidential, as provided under section 192.2500.

7. Anyone, except any person participating in or benefitting from the misappropriation of funds, who makes a report pursuant to this section or who testifies in any administrative or judicial proceeding arising from the report shall be immune from any civil or criminal liability for making such a report or for testifying except for liability for perjury, unless such person acted negligently, recklessly, in bad faith, or with malicious purpose.

8. Within five working days after a report required to be made under this section is received, the person making the report shall be notified in writing of its receipt and of the initiation of the investigation.

9. No person who directs or exercises any authority in an in-home services provider agency shall harass, dismiss or retaliate against an in-home services client or employee because he or she or any member of his or her family has made a report of any violation or suspected violation of laws, ordinances or regulations applying to the in-home services provider agency or any in-home services employee which he or she has reasonable cause to believe has been committed or has occurred.

10. The department shall maintain the employee disqualification list and place on the employee disqualification list the names of any persons who are or have been employed by an in-home service provider agency and who have been finally determined by the department to, pursuant to section 192.2490, have misappropriated any property or funds, or falsified any documents for service delivery of an in-home services client and who came to be known to the person, directly, or indirectly while employed by an in-home services provider agency.

(L. 1992 S.B. 573 & 634, A.L. 2003 S.B. 556 & 311, A.L. 2014 H.B. 1299 Revision § 192.1104 merged with S.B. 491 § 197.1032)

Effective 8-28-14 (H.B. 1299 Revision); 1-01-17 (S.B. 491)

Transferred 2014; formerly 660.305



Section 192.2485 Alteration of in-home services provider agency contracts, procedure — letters of censure — staying of suspensions — appeal process.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

192.2485. Alteration of in-home services provider agency contracts, procedure — letters of censure — staying of suspensions — appeal process. — 1. Notwithstanding any other provision of law, if the department of health and senior services proposes to deny, suspend, place on probation, or terminate an in-home services provider agency contract, the department of health and senior services shall serve upon the applicant or contractor written notice of the proposed action to be taken. The notice shall contain a statement of the type of action proposed, the basis for it, the date the action will become effective, and a statement that the applicant or contractor shall have thirty days from the date of mailing or delivery of the notice to file a complaint requesting a hearing before the administrative hearing commission. The administrative hearing commission may consolidate an applicant's or contractor's complaint with any proceeding before the administrative hearing commission filed by such contractor or applicant pursuant to subsection 3 of section 208.156 involving a common question of law or fact. Upon the filing of the complaint, the provisions of sections 621.110, 621.120, 621.125, 621.135, and 621.145 shall apply. With respect to cases in which the department has denied a contract to an in-home services provider agency, the administrative hearing commission shall conduct a hearing to determine the underlying basis for such denial. However, if the administrative hearing commission finds that the contract denial is supported by the facts and the law, the case need not be returned to the department. The administrative hearing commission's decision shall constitute affirmation of the department's contract denial.

2. The department of health and senior services may issue letters of censure or warning without formal notice or hearing.

3. The administrative hearing commission may stay the suspension or termination of an in-home services provider agency's contract, or the placement of the contractor on probation, pending the commission's findings and determination in the cause, upon such conditions, with or without the agreement of the parties, as the commission deems necessary and appropriate, including the posting of bond or other security except that the commission shall not grant a stay, or if a stay has already been entered shall set aside its stay, unless the commission finds that the contractor has established that servicing the MOHealthNet's clients pending the commission's final determination would not present an imminent danger to the health, safety, or welfare of any client or a substantial probability that death or serious physical harm would result. The commission may remove the stay at any time that it finds that the contractor has violated any of the conditions of the stay. Such stay shall remain in effect, unless earlier removed by the commission, pending the decision of the commission and any subsequent departmental action at which time the stay shall be removed. In any case in which the department has refused to issue a contract, the commission shall have no authority to stay or to require the issuance of a contract pending final determination by the commission.

4. Stays granted to contractors by the administrative hearing commission shall, as a condition of the stay, require at a minimum that the contractor under the stay operate under the same contractual requirements and regulations as are in effect, from time to time, as are applicable to all other contractors in the program.

5. The administrative hearing commission shall make its final decision based upon the circumstances and conditions as they existed at the time of the action of the department and not based upon circumstances and conditions at the time of the hearing or decision of the commission.

6. In any proceeding before the administrative hearing commission pursuant to this section, the burden of proof shall be on the contractor or applicant seeking review.

7. Any person, including the department, aggrieved by a final decision of the administrative hearing commission may seek judicial review of such decision as provided in section 621.145.

(L. 2003 S.B. 556 & 311, A.L. 2014 H.B. 1299 Revision § 192.1106 merged with S.B. 491 § 197.1034)

Effective 8-28-14 (H.B. 1299 Revision); 1-01-17 (S.B. 491)

Transferred 2014; formerly 660.310



Section 192.2490 Employee disqualification list, notification of placement, contents — challenge of allegation, procedure — hearing, procedure — appeal — removal of name from list — list provided to whom — prohibition of employment.

Effective 28 Aug 2016

Title XII PUBLIC HEALTH AND WELFARE

192.2490. Employee disqualification list, notification of placement, contents — challenge of allegation, procedure — hearing, procedure — appeal — removal of name from list — list provided to whom — prohibition of employment. — 1. After an investigation and a determination has been made to place a person’s name on the employee disqualification list, that person shall be notified in writing mailed to his or her last known address that:

(1) An allegation has been made against the person, the substance of the allegation and that an investigation has been conducted which tends to substantiate the allegation;

(2) The person’s name will be included in the employee disqualification list of the department;

(3) The consequences of being so listed including the length of time to be listed; and

(4) The person’s rights and the procedure to challenge the allegation.

2. If no reply has been received within thirty days of mailing the notice, the department may include the name of such person on its list. The length of time the person’s name shall appear on the employee disqualification list shall be determined by the director or the director’s designee, based upon the criteria contained in subsection 9 of this section.

3. If the person so notified wishes to challenge the allegation, such person may file an application for a hearing with the department. The department shall grant the application within thirty days after receipt by the department and set the matter for hearing, or the department shall notify the applicant that, after review, the allegation has been held to be unfounded and the applicant’s name will not be listed.

4. If a person’s name is included on the employee disqualification list without the department providing notice as required under subsection 1 of this section, such person may file a request with the department for removal of the name or for a hearing. Within thirty days after receipt of the request, the department shall either remove the name from the list or grant a hearing and set a date therefor.

5. Any hearing shall be conducted in the county of the person’s residence by the director of the department or the director’s designee. The provisions of chapter 536 for a contested case except those provisions or amendments which are in conflict with this section shall apply to and govern the proceedings contained in this section and the rights and duties of the parties involved. The person appealing such an action shall be entitled to present evidence, pursuant to the provisions of chapter 536, relevant to the allegations.

6. Upon the record made at the hearing, the director of the department or the director’s designee shall determine all questions presented and shall determine whether the person shall be listed on the employee disqualification list. The director of the department or the director’s designee shall clearly state the reasons for his or her decision and shall include a statement of findings of fact and conclusions of law pertinent to the questions in issue.

7. A person aggrieved by the decision following the hearing shall be informed of his or her right to seek judicial review as provided under chapter 536. If the person fails to appeal the director’s findings, those findings shall constitute a final determination that the person shall be placed on the employee disqualification list.

8. A decision by the director shall be inadmissible in any civil action brought against a facility or the in-home services provider agency and arising out of the facts and circumstances which brought about the employment disqualification proceeding, unless the civil action is brought against the facility or the in-home services provider agency by the department of health and senior services or one of its divisions.

9. The length of time the person’s name shall appear on the employee disqualification list shall be determined by the director of the department of health and senior services or the director’s designee, based upon the following:

(1) Whether the person acted recklessly or knowingly, as defined in chapter 562;

(2) The degree of the physical, sexual, or emotional injury or harm; or the degree of the imminent danger to the health, safety or welfare of a resident or in-home services client;

(3) The degree of misappropriation of the property or funds, or falsification of any documents for service delivery of an in-home services client;

(4) Whether the person has previously been listed on the employee disqualification list;

(5) Any mitigating circumstances;

(6) Any aggravating circumstances; and

(7) Whether alternative sanctions resulting in conditions of continued employment are appropriate in lieu of placing a person’s name on the employee disqualification list. Such conditions of employment may include, but are not limited to, additional training and employee counseling. Conditional employment shall terminate upon the expiration of the designated length of time and the person’s submitting documentation which fulfills the department of health and senior services’ requirements.

10. The removal of any person’s name from the list under this section shall not prevent the director from keeping records of all acts finally determined to have occurred under this section.

11. The department shall provide the list maintained pursuant to this section to other state departments upon request and to any person, corporation, organization, or association who:

(1) Is licensed as an operator under chapter 198;

(2) Provides in-home services under contract with the department of social services or its divisions;

(3) Employs health care providers as defined in section 376.1350 for temporary or intermittent placement in health care facilities;

(4) Is approved by the department to issue certificates for nursing assistants training;

(5) Is an entity licensed under chapter 197;

(6) Is a recognized school of nursing, medicine, or other health profession for the purpose of determining whether students scheduled to participate in clinical rotations with entities described in subdivision (1), (2), or (5) of this subsection are included in the employee disqualification list; or

(7) Is a consumer reporting agency regulated by the federal Fair Credit Reporting Act that conducts employee background checks on behalf of entities listed in this subsection. Such a consumer reporting agency shall conduct the employee disqualification list check only upon the initiative or request of an entity described in this subsection when the entity is fulfilling its duties required under this section.

­­

­

12. No person, corporation, organization, or association who received the employee disqualification list under subdivisions (1) to (7) of subsection 11 of this section shall knowingly employ any person who is on the employee disqualification list. Any person, corporation, organization, or association who received the employee disqualification list under subdivisions (1) to (7) of subsection 11 of this section, or any person responsible for providing health care service, who declines to employ or terminates a person whose name is listed in this section shall be immune from suit by that person or anyone else acting for or in behalf of that person for the failure to employ or for the termination of the person whose name is listed on the employee disqualification list.

13. Any employer or vendor as defined in sections 197.250, 197.400, 198.006, 208.900, or 192.2400 required to deny employment to an applicant or to discharge an employee, provisional or otherwise, as a result of information obtained through any portion of the background screening and employment eligibility determination process under section 210.903, or subsequent, periodic screenings, shall not be liable in any action brought by the applicant or employee relating to discharge where the employer is required by law to terminate the employee, provisional or otherwise, and shall not be charged for unemployment insurance benefits based on wages paid to the employee for work prior to the date of discharge, pursuant to section 288.100, if the employer terminated the employee because the employee:

(1) Has been found guilty, pled guilty or nolo contendere in this state or any other state of a crime as listed in subsection 6 of section 192.2495;

(2) Was placed on the employee disqualification list under this section after the date of hire;

(3) Was placed on the employee disqualification registry maintained by the department of mental health after the date of hire;

(4) Has a disqualifying finding under this section, section 192.2495, or is on any of the background check lists in the family care safety registry under sections 210.900 to 210.936; or

(5) Was denied a good cause waiver as provided for in subsection 10 of section 192.2495.

14. Any person who has been listed on the employee disqualification list may request that the director remove his or her name from the employee disqualification list. The request shall be written and may not be made more than once every twelve months. The request will be granted by the director upon a clear showing, by written submission only, that the person will not commit additional acts of abuse, neglect, misappropriation of the property or funds, or the falsification of any documents of service delivery to an in-home services client. The director may make conditional the removal of a person’s name from the list on any terms that the director deems appropriate, and failure to comply with such terms may result in the person’s name being relisted. The director’s determination of whether to remove the person’s name from the list is not subject to appeal.

(L. 1992 S.B. 573 & 634, A.L. 2003 S.B. 556 & 311, A.L. 2007 S.B. 272, A.L. 2012 H.B. 1563, A.L. 2013 S.B. 127, A.L. 2014 H.B. 1299 Revision § 192.1108 merged with S.B. 491 § 197.1036, A.L. 2014 H.B. 1299 Revision § 192.1108 merged with H.B. 1371 § 197.1036, A.L. 2016 S.B. 635)

Transferred 2014; formerly 660.315



Section 192.2495 Criminal background checks of employees, required when — persons with criminal history not to be hired, when, penalty — failure to disclose, penalty — improper hirings, penalty — definitions — rules to waive hiring restrictions.

Effective 28 Aug 2016

Title XII PUBLIC HEALTH AND WELFARE

192.2495. Criminal background checks of employees, required when — persons with criminal history not to be hired, when, penalty — failure to disclose, penalty — improper hirings, penalty — definitions — rules to waive hiring restrictions. — 1. For the purposes of this section, the term “provider” means any person, corporation or association who:

(1) Is licensed as an operator pursuant to chapter 198;

(2) Provides in-home services under contract with the department of social services or its divisions;

(3) Employs health care providers as defined in section 376.1350 for temporary or intermittent placement in health care facilities;

(4) Is an entity licensed pursuant to chapter 197;

(5) Is a public or private facility, day program, residential facility or specialized service operated, funded or licensed by the department of mental health; or

(6) Is a licensed adult day care provider.

2. For the purpose of this section “patient or resident” has the same meaning as such term is defined in section 43.540.

3. Prior to allowing any person who has been hired as a full-time, part-time or temporary position to have contact with any patient or resident the provider shall, or in the case of temporary employees hired through or contracted for an employment agency, the employment agency shall prior to sending a temporary employee to a provider:

(1) Request a criminal background check as provided in section 43.540. Completion of an inquiry to the highway patrol for criminal records that are available for disclosure to a provider for the purpose of conducting an employee criminal records background check shall be deemed to fulfill the provider’s duty to conduct employee criminal background checks pursuant to this section; except that, completing the inquiries pursuant to this subsection shall not be construed to exempt a provider from further inquiry pursuant to common law requirements governing due diligence. If an applicant has not resided in this state for five consecutive years prior to the date of his or her application for employment, the provider shall request a nationwide check for the purpose of determining if the applicant has a prior criminal history in other states. The fingerprint cards and any required fees shall be sent to the highway patrol’s central repository. The first set of fingerprints shall be used for searching the state repository of criminal history information. If no identification is made, the second set of fingerprints shall be forwarded to the Federal Bureau of Investigation, Identification Division, for the searching of the federal criminal history files. The patrol shall notify the submitting state agency of any criminal history information or lack of criminal history information discovered on the individual. The provisions relating to applicants for employment who have not resided in this state for five consecutive years shall apply only to persons who have no employment history with a licensed Missouri facility during that five-year period. Notwithstanding the provisions of section 610.120, all records related to any criminal history information discovered shall be accessible and available to the provider making the record request; and

(2) Make an inquiry to the department of health and senior services whether the person is listed on the employee disqualification list as provided in section 192.2490.

4. When the provider requests a criminal background check pursuant to section 43.540, the requesting entity may require that the applicant reimburse the provider for the cost of such record check. When a provider requests a nationwide criminal background check pursuant to subdivision (1) of subsection 3 of this section, the total cost to the provider of any background check required pursuant to this section shall not exceed five dollars which shall be paid to the state. State funding and the obligation of a provider to obtain a nationwide criminal background check shall be subject to the availability of appropriations.

5. An applicant for a position to have contact with patients or residents of a provider shall:

(1) Sign a consent form as required by section 43.540 so the provider may request a criminal records review;

(2) Disclose the applicant’s criminal history. For the purposes of this subdivision “criminal history” includes any conviction or a plea of guilty to a misdemeanor or felony charge and shall include any suspended imposition of sentence, any suspended execution of sentence or any period of probation or parole;

(3) Disclose if the applicant is listed on the employee disqualification list as provided in section 192.2490; and

(4) Disclose if the applicant is listed on any of the background checks in the family care safety registry established under section 210.903. A provider not otherwise prohibited from employing an individual listed on such background checks may deny employment to an individual listed on any of the background checks in such registry.

6. An applicant who knowingly fails to disclose his or her criminal history as required in subsection 5 of this section is guilty of a class A misdemeanor. A provider is guilty of a class A misdemeanor if the provider knowingly hires or retains a person to have contact with patients or residents and the person has been found guilty in this state or any other state or has been found guilty of a crime, which if committed in Missouri would be a class A or B felony violation of chapter 565, 566 or 569, or any violation of subsection 3 of section 198.070 or section 568.020.

7. Any in-home services provider agency or home health agency shall be guilty of a class A misdemeanor if such agency knowingly employs a person to provide in-home services or home health services to any in-home services client or home health patient and such person either refuses to register with the family care safety registry or is listed on any of the background check lists in the family care safety registry pursuant to sections 210.900 to 210.937*.

8. The highway patrol shall examine whether protocols can be developed to allow a provider to request a statewide fingerprint criminal records review check through local law enforcement agencies.

9. A provider may use a private investigatory agency rather than the highway patrol to do a criminal history records review check, and alternatively, the applicant pays the private investigatory agency such fees as the provider and such agency shall agree.

10. Except for the hiring restriction based on the department of health and senior services employee disqualification list established pursuant to section 192.2490, the department of health and senior services shall promulgate rules and regulations to waive the hiring restrictions pursuant to this section for good cause. For purposes of this section, “good cause” means the department has made a determination by examining the employee’s prior work history and other relevant factors that such employee does not present a risk to the health or safety of residents.

(L. 1996 H.B. 1362, A.L. 1997 S.B. 358, A.L. 1998 H.B. 1046 merged with H.B. 1907, A.L. 2003 S.B. 556 & 311, A.L. 2003 2nd Ex. Sess. S.B. 4, A.L. 2014 H.B. 1299 Revision § 192.1110 merged with S.B. 491 § 197.1038, A.L. 2016 S.B. 635)

Effective 1-01-17

*Section 210.937 was repealed by S.B. 184, 2003.

Transferred 2014; formerly 660.317



Section 192.2500 Prohibition against disclosure of reports, exceptions — employment security provided reports upon request.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

192.2500. Prohibition against disclosure of reports, exceptions — employment security provided reports upon request. — 1. Reports confidential under section 198.070 and sections 192.2475 to 192.2490 shall not be deemed a public record and shall not be subject to the provisions of section 109.180 or chapter 610. The name of the complainant or any person mentioned in the reports shall not be disclosed unless:

(1) The complainant, resident or the in-home services client mentioned agrees to disclosure of his or her name;

(2) The department determines that disclosure is necessary in order to prevent further abuse, neglect, misappropriation of property or funds, or falsification of any documents verifying service delivery to an in-home services client;

(3) Release of a name is required for conformance with a lawful subpoena;

(4) Release of a name is required in connection with a review by the administrative hearing commission in accordance with section 198.039;

(5) The department determines that release of a name is appropriate when forwarding a report of findings of an investigation to a licensing authority; or

(6) Release of a name is requested for the purpose of licensure under chapter 210.

2. The department shall, upon request, provide to the division of employment security within the department of labor and industrial relations copies of the investigative reports that led to an employee being placed on the disqualification list.

(L. 1992 S.B. 573 & 634, A.L. 2003 S.B. 556 & 311, A.L. 2014 H.B. 1299 Revision § 192.1112 merged with S.B. 491 § 197.1040)

Effective 8-28-14 (H.B. 1299 Revision); 1-01-17 (S.B. 491)

Transferred 2014; formerly 660.320



Section 192.2505 Confidentiality of records, records disclosed, when.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

192.2505. Confidentiality of records, records disclosed, when. — Notwithstanding any other provision of law, the department shall not disclose personally identifiable medical, social, personal, or financial records of any eligible adult being served by the division of senior services except when disclosed in a manner that does not identify the eligible adult, or when ordered to do so by a court of competent jurisdiction. Such records shall be accessible without court order for examination and copying only to the following persons or offices, or to their designees:

(1) The department or any person or agency designated by the department for such purposes as the department may determine;

(2) The attorney general, to perform his or her constitutional or statutory duties;

(3) The department of mental health for residents placed through that department, to perform its constitutional or statutory duties;

(4) Any appropriate law enforcement agency, to perform its constitutional or statutory duties;

(5) The eligible adult, his or her legal guardian or any other person designated by the eligible adult; and

(6) The department of social services for individuals who receive Medicaid benefits, to perform its constitutional or statutory duties.

(L. 2003 S.B. 556 & 311, A.L. 2014 H.B. 1299 Revision § 192.1114 merged with S.B. 491 § 197.1042)

Effective 8-28-14 (H.B. 1299 Revision); 1-01-17 (S.B. 491)

Transferred 2014; formerly 660.321






Chapter 193 Vital Statistics

Chapter Cross References



Section 193.005 Law, how cited.

Effective 28 Aug 1984

Title XII PUBLIC HEALTH AND WELFARE

193.005. Law, how cited. — Sections 193.005 to 193.325 may be cited as the "Uniform Vital Statistics Law".

(L. 1984 S.B. 574)



Section 193.015 Definitions.

Effective 16 Oct 2015, see footnote

Title XII PUBLIC HEALTH AND WELFARE

*193.015. Definitions. — As used in sections 193.005 to 193.325, unless the context clearly indicates otherwise, the following terms shall mean:

(1) "Advanced practice registered nurse", a person licensed to practice as an advanced practice registered nurse under chapter 335, and who has been delegated tasks outlined in section 193.145 by a physician with whom they have entered into a collaborative practice arrangement under chapter 334;

(2) "Assistant physician", as such term is defined in section 334.036, and who has been delegated tasks outlined in section 193.145 by a physician with whom they have entered into a collaborative practice arrangement under chapter 334;

(3) "Dead body", a human body or such parts of such human body from the condition of which it reasonably may be concluded that death recently occurred;

(4) "Department", the department of health and senior services;

(5) "Final disposition", the burial, interment, cremation, removal from the state, or other authorized disposition of a dead body or fetus;

(6) "Institution", any establishment, public or private, which provides inpatient or outpatient medical, surgical, or diagnostic care or treatment or nursing, custodian, or domiciliary care, or to which persons are committed by law;

(7) "Live birth", the complete expulsion or extraction from its mother of a child, irrespective of the duration of pregnancy, which after such expulsion or extraction, breathes or shows any other evidence of life such as beating of the heart, pulsation of the umbilical cord, or definite movement of voluntary muscles, whether or not the umbilical cord has been cut or the placenta is attached;

(8) "Physician", a person authorized or licensed to practice medicine or osteopathy pursuant to chapter 334;

(9) "Physician assistant", a person licensed to practice as a physician assistant pursuant to chapter 334, and who has been delegated tasks outlined in section 193.145 by a physician with whom they have entered into a supervision agreement under chapter 334;

(10) "Spontaneous fetal death", a noninduced death prior to the complete expulsion or extraction from its mother of a fetus, irrespective of the duration of pregnancy; the death is indicated by the fact that after such expulsion or extraction the fetus does not breathe or show any other evidence of life such as beating of the heart, pulsation of the umbilical cord, or definite movement of voluntary muscles;

(11) "State registrar", state registrar of vital statistics of the state of Missouri;

(12) "System of vital statistics", the registration, collection, preservation, amendment and certification of vital records; the collection of other reports required by sections 193.005 to 193.325 and section 194.060; and activities related thereto including the tabulation, analysis and publication of vital statistics;

(13) "Vital records", certificates or reports of birth, death, marriage, dissolution of marriage and data related thereto;

(14) "Vital statistics", the data derived from certificates and reports of birth, death, spontaneous fetal death, marriage, dissolution of marriage and related reports.

(L. 1984 S.B. 574, A.L. 2005 S.B. 74 & 49, A.L. 2015 H.B. 618)

*Effective 10-16-15, see § 21.250. H.B. 618 was vetoed on July 10, 2015. The veto was overridden September 16, 2015.



Section 193.025 Office — exclusive system — preservation of records.

Effective 28 Aug 1984

Title XII PUBLIC HEALTH AND WELFARE

193.025. Office — exclusive system — preservation of records. — The department shall establish an office which shall install, maintain and operate the only system of vital statistics throughout the state. The office shall provide for the preservation of its official records.

(L. 1984 S.B. 574)



Section 193.035 Rules and regulations, procedure.

Effective 28 Aug 1995

Title XII PUBLIC HEALTH AND WELFARE

193.035. Rules and regulations, procedure. — The department may promulgate rules and regulations for the purpose of carrying out the provisions of sections 193.005 to 193.325. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1984 S.B. 574, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 193.045 State registrar, administration of system, powers and duties.

Effective 28 Aug 1984

Title XII PUBLIC HEALTH AND WELFARE

193.045. State registrar, administration of system, powers and duties. — 1. The department director or his designee shall be the state registrar of vital statistics.

2. The state registrar shall administer the system of vital statistics and shall:

(1) Conduct training programs to promote uniformity of policy and procedures throughout the state;

(2) Prescribe, furnish and distribute such forms as are required by sections 193.005 to 193.325 and the rules and regulations issued hereunder, or prescribe such other means for transmission of data as will accomplish the purposes of complete and accurate reporting and registration of vital records;

(3) Prepare and publish reports of vital statistics of this state and such other reports as may be required by department rules;

(4) Provide to the state or local health agencies copies of or data derived from certificates and reports required under sections 193.005 to 193.325, deemed necessary for state or local health planning and program activities. The state registrar shall establish a schedule for transmittal of such copies or data, but such copies or data shall remain the property of the department and the uses which may be made of them shall be governed by the state registrar.

(L. 1984 S.B. 574)



Section 193.055 Division of state into registration districts.

Effective 28 Aug 1984

Title XII PUBLIC HEALTH AND WELFARE

193.055. Division of state into registration districts. — The state registrar may divide the state into registration districts which shall conform to political subdivisions or combinations thereof, or of parts thereof.

(L. 1984 S.B. 574)



Section 193.065 Local registrars, qualifications, appointment — deputies — duties — recorder of deeds appointed as local registrar (St. Louis City).

Effective 28 Aug 2006

Title XII PUBLIC HEALTH AND WELFARE

193.065. Local registrars, qualifications, appointment — deputies — duties — recorder of deeds appointed as local registrar (St. Louis City). — The state registrar may appoint local registrars, each of whom shall be a person employed by an official county or city health agency except as otherwise herein provided. Each local registrar shall be authorized under the provisions of section 193.255 and subsection 2 of section 193.265 to issue certifications of death records. A local registrar, with the approval of the state registrar, may appoint deputies to carry out some or all of the responsibilities of the local registrar as provided in sections 193.005 to 193.325 or the regulations promulgated pursuant thereto. The local registrars shall immediately report to the state registrar violations of sections 193.005 to 193.325 or the regulations promulgated pursuant thereto. In any city not within a county, the state registrar shall appoint the recorder of deeds for such city as the local registrar.

(L. 1984 S.B. 574, A.L. 1985 S.B. 263, A.L. 2002 S.B. 1132, A.L. 2006 H.B. 1707 merged with S.B. 1177)



Section 193.075 Certificates and reports, form, format, contents.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

193.075. Certificates and reports, form, format, contents. — 1. The forms of certificates and reports required by sections 193.005 to 193.325 or by regulations adopted hereunder shall include as a minimum the items recommended by the federal agency responsible for national vital statistics.

2. Each certificate, report, and other document required by sections 193.005 to 193.325 shall be on a form or in a format prescribed by the state registrar.

3. All vital records shall contain the date received for registration.

4. Information required in certificates or reports authorized by sections 193.005 to 193.325 may be filed and registered by photographic, electronic, or other means as prescribed by the state registrar.

5. In addition to other personal data required by the registrar to be entered on a birth certificate, each parent shall furnish to the registrar the Social Security account number, or numbers if applicable, issued to the parent unless the registrar finds good cause for not requiring the furnishing of such number or numbers. Good cause shall be determined in accordance with regulations established by the Secretary of the United States Department of Health and Human Services. The registrar shall make numbers furnished under this section available to the family support division of the department of social services. Such numbers shall not be recorded on the birth certificate. The family support division shall not use any Social Security number furnished under the section for any purpose other than for the establishment and enforcement of child support obligations, and the confidentiality provisions and penalties contained in section 454.440 shall apply. Nothing in this section shall be construed to prohibit the department of health and senior services from using Social Security numbers for statistical purposes.

(L. 1984 S.B. 574, A.L. 1990 S.B. 834, A.L. 2014 H.B. 1299 Revision)



Section 193.085 Birth certificate — contents, filing, locale, duties of certain persons, time allowed, attestation.

Effective 28 Aug 2005

Title XII PUBLIC HEALTH AND WELFARE

193.085. Birth certificate — contents, filing, locale, duties of certain persons, time allowed, attestation. — 1. A certificate of birth for each live birth which occurs in this state shall be filed with the local registrar, or as otherwise directed by the state registrar, within five days after such birth and shall be registered if such certificate has been completed and filed pursuant to the provisions of this section.

2. When a birth occurs in an institution or en route to an institution, the person in charge of the institution or such person's designated representative shall obtain the personal data, prepare the certificate, certify that the child was born alive at the place and time and on the date stated either by signature or an electronic process approved by the department, and file the certificate pursuant to this section or as otherwise directed by the state registrar within the required five days. The physician or other person in attendance shall provide the medical information required by the certificate and certify to the facts of birth within five days after the birth. If the physician or other person in attendance does not certify to the facts of birth within the five-day period, the person in charge of the institution shall complete the certificate.

3. When a birth occurs outside an institution, the certificate shall be prepared and filed by one of the following in the indicated order of priority:

(1) The physician in attendance at or immediately after the birth;

(2) Any other person in attendance at or immediately after the birth;

(3) The father, the mother, or, in the absence of the father and the inability of the mother, the person in charge of the premises where the birth occurred.

4. When a birth occurs on a moving conveyance within the United States and the child is first removed from the conveyance in this state, the birth shall be registered in this state and such place shall be considered the place of birth. When a birth occurs on a moving conveyance while in international waters or air space or in a foreign country or its air space and the child is first removed from the conveyance in this state, the birth shall be registered in this state but the certificate shall show the actual place of birth insofar as can be determined.

5. If the mother was married at the time of either conception or birth, or between conception and birth, the name of the husband shall be entered on the certificate as the father of the child, unless:

(1) Paternity has been determined otherwise by a court of competent jurisdiction; or

(2) The mother executes an affidavit attesting that the husband is not the father and the putative father is the father, and the putative father executes an affidavit attesting that he is the father, and the husband executes an affidavit attesting that he is not the father. If such affidavits are executed, the putative father shall be shown as the father on the birth certificate and the signed acknowledgment of paternity shall be considered a legal finding of paternity. The affidavits shall be as provided for in section 193.215.

6. In any case in which paternity of a child is determined by a court of competent jurisdiction, the name of the father and surname of the child shall be entered on the certificate of birth pursuant to the finding and order of the court.

7. Notwithstanding any other law to the contrary, if a child is born to unmarried parents, the name of the father and other required information shall be entered on the certificate of birth only if an acknowledgment of paternity pursuant to section 193.215 is completed, or if paternity is determined by a court of competent jurisdiction or by an administrative order of the family support division.

8. If the father is not named on the certificate of birth, no other information about the father shall be entered on the certificate.

9. The birth certificate of a child born to a married woman as a result of artificial insemination, with consent of her husband, shall be completed pursuant to the provisions of subsection 5 of this section.

10. Either of the parents of the child, or other informant, shall attest to the accuracy of the personal data entered on the certificate in time to permit the filing of the certificate within the required five days.

(L. 1984 S.B. 574, A.L. 1997 S.B. 361, A.L. 2005 S.B. 74 & 49)



Section 193.087 Voluntary acknowledgment of paternity — forms, contents — immunity for staff presenting form — training of hospital staff — intentional misidentification of parent, penalty — public assistance recipients, duty to cooperate.

Effective 28 Aug 2005

Title XII PUBLIC HEALTH AND WELFARE

193.087. Voluntary acknowledgment of paternity — forms, contents — immunity for staff presenting form — training of hospital staff — intentional misidentification of parent, penalty — public assistance recipients, duty to cooperate. — 1. In addition to the requirements of subsection 2 of section 193.085, when a birth occurs to an unmarried mother, whether in an institution or en route to an institution, the person in charge of the institution or a designated representative shall:

(1) Provide a form or affidavit prescribed by the state registrar that may be completed by the child's mother and father to voluntarily acknowledge paternity of the child pursuant to section 193.215;

(2) File the form, when completed, along with the certificate required by this section; and

(3) Provide oral and written notice to the affiant required by section 193.215.

2. Any institution, the person in charge or a designated representative shall be immune from civil or criminal liability for providing the form or affidavit required by subsection 1 of this section, the information developed pursuant to that subsection, or otherwise fulfilling the duties required by subsection 1 of this section.

3. The family support division may contract with the department of health and senior services to provide assistance and training to the hospital staff assigned responsibility for providing the information, as appropriate, to carry out duties pursuant to this section. The family support division shall develop and distribute free of charge the information on the rights and responsibilities of parents that is required to be distributed pursuant to this section. The department of health and senior services shall provide free of charge to hospitals the acknowledgment of paternity affidavit, and instructions on the completion of the affidavit.

4. If no contract is developed with the department of health and senior services, then the family support division shall provide the assistance and training activities to hospitals pursuant to subsection 3 of this section.

5. Any affiant who intentionally misidentifies another person as a parent may be prosecuted for perjury, pursuant to section 575.040.

6. Due to lack of cooperation by public assistance recipients, the family support division shall either suspend the entire public assistance cash grant, or remove the needs of the adult recipient of public assistance from the cash grant, subject to good cause exceptions pursuant to federal law or regulations.

(L. 1994 H.B. 1491 & 1134 § 1 merged with H.B. 1547 & 961 § 8 merged with S.B. 508 § 1, A.L. 1997 S.B. 361, A.L. 2005 S.B. 74 & 49)



Section 193.095 Parentage unknown — report of custodian constitutes certificate — inspection by court order only.

Effective 28 Aug 1984

Title XII PUBLIC HEALTH AND WELFARE

193.095. Parentage unknown — report of custodian constitutes certificate — inspection by court order only. — 1. Whoever assumes the custody of a live born infant of unknown parentage shall report on a form and in a manner prescribed by the state registrar within seven days to the local registrar the following information:

(1) The date and place of finding;

(2) Sex, color or race, and approximate birth date of child;

(3) Name and address of the person or institution with whom the child has been placed for care;

(4) Name given to the child by the custodian of the child;

(5) Other data required by the state registrar.

2. The place where the child was found shall be entered as the place of birth.

3. A report registered under this section shall constitute the certificate of birth for the child.

4. If the child is identified and a certificate of birth is found or obtained, the report registered under this section shall be placed in a special file and shall not be subject to inspection except upon order of a court of competent jurisdiction or as provided by regulation of the department.

(L. 1984 S.B. 574)



Section 193.105 Delayed filing, registration — refusal — appeal.

Effective 28 Aug 1984

Title XII PUBLIC HEALTH AND WELFARE

193.105. Delayed filing, registration — refusal — appeal. — 1. When a certificate of birth of a person born in this state has not been filed within the time period provided in section 193.085, a certificate of birth may be filed in accordance with regulations of the department and registered subject to such evidentiary requirements as the department shall by regulation prescribe to substantiate the alleged facts of birth.

2. Certificates of birth registered one year or more after the date of birth shall be made on forms prescribed and furnished by the state registrar, marked "Delayed", and shall show on their face the date of the delayed registration.

3. A summary statement of the evidence submitted in support of the delayed registration shall be endorsed on the certificate.

4. When an applicant does not submit the minimum documentation required in the regulations for delayed registration or when the state registrar has reasonable cause to question the validity or adequacy of the applicant's sworn statement or the documentary evidence, and if the deficiencies are not corrected, the state registrar shall not register the delayed certificate of birth and shall advise the applicant of the reasons for this action, and shall further advise the applicant of his or her right of appeal to a court of competent jurisdiction.

(L. 1984 S.B. 574)



Section 193.115 Court order constituting birth certificate, petition, procedure.

Effective 28 Aug 2005

Title XII PUBLIC HEALTH AND WELFARE

193.115. Court order constituting birth certificate, petition, procedure. — 1. If a delayed certificate of birth is rejected under the provisions of section 193.105, a petition signed and sworn to by the petitioner may be filed with a court of competent jurisdiction for an order establishing a record of the date and place of the birth and the parentage of the person whose birth is to be registered.

2. Such petition shall be made on a form prescribed or approved by the state registrar and shall allege:

(1) That the person for whom a delayed certificate of birth is sought was born in this state;

(2) That no certificate of birth of such person can be found in the department or the office of any local custodian of birth certificates;

(3) That diligent efforts by the petitioner have failed to obtain the evidence required in accordance with section 193.105, and regulations adopted pursuant thereto;

(4) That the state registrar has refused to register a delayed certificate of birth;

(5) Such other allegations as may be required.

3. The petition shall be accompanied by a statement of the state registrar made in accordance with section 193.105 and all documentary evidence which was submitted to the state registrar in support of such registration.

4. The court shall fix a time and place for hearing the petition and shall give the state registrar thirty days' notice of said hearing. The state registrar or his authorized representative may appear and testify in the proceeding.

5. If the court finds, from the evidence presented, that the person for whom a delayed certificate of birth is sought was born in this state, it shall make findings as to the place and date of birth, parentage, and such other findings as may be required and shall issue an order, on a form prescribed or approved by the state registrar, to establish a certificate of birth. This order shall include the birth data to be registered, a description of the evidence presented, and the date of the court's action.

6. The clerk of the court shall forward each such order to the state registrar not later than the tenth day of the calendar month following the month in which it was entered. Such order shall be registered by the state registrar and shall constitute the certificate of birth.

(L. 1984 S.B. 574, A.L. 2005 S.B. 74 & 49)



Section 193.125 Missouri adoptee rights act — adoption — new birth certificate, when — reports — duties — inspection of certain records by court order only.

Effective 28 Aug 2016

Title XII PUBLIC HEALTH AND WELFARE

193.125. Missouri adoptee rights act — adoption — new birth certificate, when — reports — duties — inspection of certain records by court order only. — 1. This section and section 193.128 shall be known and may be cited as the “Missouri Adoptee Rights Act”.

2. Except as otherwise provided in subsection 3 of this section, for each adoption decreed by a court of competent jurisdiction in this state, the court shall require the preparation of a certificate of decree of adoption on a form as prescribed or approved by the state registrar. The certificate of decree of adoption shall include such facts as are necessary to locate and identify the certificate of birth of the person adopted, and shall provide information necessary to establish a new certificate of birth of the person adopted and shall identify the court and county of the adoption and be certified by the clerk of the court. The state registrar shall file the original certificate of birth with the certificate of decree of adoption and such file may be opened by the state registrar only upon receipt of a certified copy of an order as decreed by the court of adoption or in accordance with section 193.128.

3. No new certificate of birth shall be established following an adoption by a stepparent if so requested by the adoptive parent or the adoptive stepparent of the child.

4. Information necessary to prepare the report of adoption shall be furnished by each petitioner for adoption or the petitioner’s attorney. The social welfare agency or any person having knowledge of the facts shall supply the court with such additional information as may be necessary to complete the report. The provision of such information shall be prerequisite to the issuance of a final decree in the matter by the court.

5. Whenever an adoption decree is amended or annulled, the clerk of the court shall prepare a report thereof, which shall include such facts as are necessary to identify the original adoption report and the facts amended in the adoption decree as shall be necessary to properly amend the birth record.

6. Not later than the fifteenth day of each calendar month or more frequently as directed by the state registrar the clerk of the court shall forward to the state registrar reports of decrees of adoption, annulment of adoption and amendments of decrees of adoption which were entered in the preceding month, together with such related reports as the state registrar shall require.

7. When the state registrar shall receive a report of adoption, annulment of adoption, or amendment of a decree of adoption for a person born outside this state, he or she shall forward such report to the state registrar in the state of birth.

8. In a case of adoption in this state of a person not born in any state, territory or possession of the United States or country not covered by interchange agreements, the state registrar shall upon receipt of the certificate of decree of adoption prepare a birth certificate in the name of the adopted person, as decreed by the court. The state registrar shall file the certificate of the decree of adoption, and such documents may be opened by the state registrar only by an order of court. The birth certificate prepared under this subsection shall have the same legal weight as evidence as a delayed or altered birth certificate as provided in section 193.235.

9. The department, upon receipt of proof that a person has been adopted by a Missouri resident pursuant to laws of countries other than the United States, shall prepare a birth certificate in the name of the adopted person as decreed by the court of such country. If such proof contains the surname of either adoptive parent, the department of health and senior services shall prepare a birth certificate as requested by the adoptive parents. Any subsequent change of the name of the adopted person shall be made by a court of competent jurisdiction. The proof of adoption required by the department shall include a copy of the original birth certificate and adoption decree, an English translation of such birth certificate and adoption decree, and a copy of the approval of the immigration of the adopted person by the Immigration and Naturalization Service of the United States government which shows the child lawfully entered the United States. The authenticity of the translation of the birth certificate and adoption decree required by this subsection shall be sworn to by the translator in a notarized document. The state registrar shall file such documents received by the department relating to such adoption and such documents may be opened by the state registrar only by an order of a court. A birth certificate pursuant to this subsection shall be issued upon request of one of the adoptive parents of such adopted person or upon request of the adopted person if of legal age. The birth certificate prepared pursuant to the provisions of this subsection shall have the same legal weight as evidence as a delayed or altered birth certificate as provided in sections 193.005 to 193.325.

10. If no certificate of birth is on file for the person under twelve years of age who has been adopted, a belated certificate of birth shall be filed with the state registrar as provided in sections 193.005 to 193.325 before a new birth record is to be established as result of adoption. A new certificate is to be established on the basis of the adoption under this section and shall be prepared on a certificate of live birth form.

11. If no certificate of birth has been filed for a person twelve years of age or older who has been adopted, a new birth certificate is to be established under this section upon receipt of proof of adoption as required by the department. A new certificate shall be prepared in the name of the adopted person as decreed by the court, registering adopted parents’ names. The new certificate shall be prepared on a delayed birth certificate form. The adoption decree is placed in a sealed file and shall not be subject to inspection except upon an order of the court.

(L. 1984 S.B. 574, A.L. 1997 H.B. 343, A.L. 2005 S.B. 74 & 49, A.L. 2008 H.B. 1640, A.L. 2016 H.B. 1599)

CROSS REFERENCE:

Application of law to adoption petitions filed on or after August 28, 1997, 453.012



Section 193.128 Citation of law — original birth certificate, adopted person may obtain, when — procedure, fee — contact preference form — medical history request — rulemaking authority.

Effective 28 Aug 2016

Title XII PUBLIC HEALTH AND WELFARE

193.128. Citation of law — original birth certificate, adopted person may obtain, when — procedure, fee — contact preference form — medical history request — rulemaking authority. — 1. The provisions of section 193.125 and this section shall be known and may be cited as the “Missouri Adoptee Rights Act”.

2. Notwithstanding section 453.121 to the contrary, an adopted person or the adopted person’s attorney may obtain a copy of such adopted person’s original certificate of birth from the state registrar in accordance with this section.

3. In order for an adopted person to receive a copy of his or her original certificate of birth, the adopted person shall:

(1) Be at least eighteen years of age;

(2) Have been born in this state; and

(3) File a written application with and provide appropriate proof of identification to the state registrar.

4. The state registrar may require a waiting period and impose a fee for issuance of the uncertified copy under subsection 5 of this section. The fees and waiting period imposed under this subsection shall be identical to the fees and waiting period generally imposed on nonadopted persons seeking their own certificates of birth.

5. Upon receipt of a written application and proof of identification under subsection 3 of this section and fulfillment of the requirements of subsection 4 of this section, the state registrar shall issue an uncertified copy of the unaltered original certificate of birth to the applicant. The copy of the certificate of birth shall have the following statement printed on it: “For genealogical purposes only - not to be used for establishing identity.”.

6. A birth parent may, at any time, request from the state registrar a contact preference form that shall accompany the original birth certificate of an adopted person. The contact preference form shall include the following options:

(1) “I would like to be contacted”;

(2) “I prefer to be contacted by an intermediary”; and

(3) “I prefer not to be contacted”.

­­

­

7. If both birth parents indicate on the contact preference form that they would prefer not to be contacted, a copy of the original birth certificate of the adopted person shall not be released. If only one birth parent indicates on the contact preference form that he or she would prefer not to be contacted, his or her identifying information shall be redacted from a copy of the original birth certificate of the adopted person and the copy of the original birth certificate shall be released under the provisions of this section.

8. A birth parent may, at any time, request a medical history form from the state registrar and the state registrar shall provide a medical history form to any birth parent who requests a contact preference form. The medical history form shall include the following options:

(1) “I am not aware of any medical history of any significance”;

(2) “I prefer not to provide any medical information at this time”; and

(3) “I wish to give the following medical information”.

­­

­

9. A contact preference form or a medical history form received by the state registrar shall be placed in a sealed envelope upon receipt from the birth parent and shall be considered a confidential communication from the birth parent to the adopted person. The sealed envelope shall only be released to the adopted person requesting his or her own original birth certificate under the provisions of this section.

10. If a birth parent indicates on the contact preference form that he or she would prefer not to be contacted, the adopted person shall have access to a copy of the medical history form with the identifying information of such birth parent redacted.

11. The cost of a contact preference form shall not exceed the cost of obtaining an original birth certificate. There shall be no charge for a medical history form.

12. Beginning August 28, 2016, there shall be a public notification period to allow time for birth parents to file a contact preference form. Beginning January 1, 2018, original birth certificates shall be issued under the provisions of this section. An adopted person born prior to 1941 shall be given access to his or her original birth certificate beginning August 28, 2016.

13. The state registrar shall develop by rule the application form required by this section and may adopt other rules for the administration of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly under chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2016, shall be invalid and void.

(L. 2016 H.B. 1599)



Section 193.135 New certificate of birth established or old one amended, when — inspection of certain records by court order only.

Effective 28 Aug 1984

Title XII PUBLIC HEALTH AND WELFARE

193.135. New certificate of birth established or old one amended, when — inspection of certain records by court order only. — 1. The state registrar shall establish a new certificate of birth for a person born in this state when he or she received the following:

(1) A certificate of decree of adoption as provided in section 193.125 or a report of adoption prepared and filed in accordance with the laws of another state or foreign country, or a certified copy of the decree of adoption, together with the information necessary to identify the original certificate of birth and to establish a new certificate of birth; except that a new certificate of birth shall not be established if so requested by the court decreeing the adoption, the adoptive parents, or the adopted person;

(2) A request that a new certificate be established upon such evidence as required by the department proving that such person has been legitimated.

2. When a new certificate of birth is established, the actual place and date of birth shall be shown. The new certificate shall be substituted for the original certificate of birth in the files, and the original certificate of birth and the evidence of adoptions or legitimation shall not be subject to inspection except upon order of a court of competent jurisdiction or as provided by department rules.

3. Upon receipt of a report of an amended decree of adoption, the certificate of birth shall be amended.

4. Upon receipt of a report or decree of annulment of adoption, the original certificate of birth shall be restored to its place in the files and the new certificate and evidence shall not be subject to inspection except upon order of a court of competent jurisdiction or as provided by department rules.

5. When a new certificate of birth is established by the state registrar, all copies of the original certificate of birth in the custody of any other custodian of vital records in this state shall be sealed from inspection or forwarded to the state registrar, as he directs.

(L. 1984 S.B. 574)



Section 193.145 Death certificate — electronic system — contents, filing, locale, duties of certain persons, time allowed — certificate marked presumptive, when.

Effective 16 Oct 2015, see footnote

Title XII PUBLIC HEALTH AND WELFARE

*193.145. Death certificate — electronic system — contents, filing, locale, duties of certain persons, time allowed — certificate marked presumptive, when. — 1. A certificate of death for each death which occurs in this state shall be filed with the local registrar, or as otherwise directed by the state registrar, within five days after death and shall be registered if such certificate has been completed and filed pursuant to this section. All data providers in the death registration process, including, but not limited to, the state registrar, local registrars, the state medical examiner, county medical examiners, coroners, funeral directors or persons acting as such, embalmers, sheriffs, attending physicians and resident physicians, physician assistants, assistant physicians, advanced practice registered nurses, and the chief medical officers of licensed health care facilities, and other public or private institutions providing medical care, treatment, or confinement to persons, shall be required to use and utilize any electronic death registration system required and adopted under subsection 1 of section 193.265 within six months of the system being certified by the director of the department of health and senior services, or the director's designee, to be operational and available to all data providers in the death registration process. However, should the person or entity that certifies the cause of death not be part of, or does not use, the electronic death registration system, the funeral director or person acting as such may enter the required personal data into the electronic death registration system and then complete the filing by presenting the signed cause of death certification to the local registrar, in which case the local registrar shall issue death certificates as set out in subsection 2 of section 193.265. Nothing in this section shall prevent the state registrar from adopting pilot programs or voluntary electronic death registration programs until such time as the system can be certified; however, no such pilot or voluntary electronic death registration program shall prevent the filing of a death certificate with the local registrar or the ability to obtain certified copies of death certificates under subsection 2 of section 193.265 until six months after such certification that the system is operational.

2. If the place of death is unknown but the dead body is found in this state, the certificate of death shall be completed and filed pursuant to the provisions of this section. The place where the body is found shall be shown as the place of death. The date of death shall be the date on which the remains were found.

3. When death occurs in a moving conveyance in the United States and the body is first removed from the conveyance in this state, the death shall be registered in this state and the place where the body is first removed shall be considered the place of death. When a death occurs on a moving conveyance while in international waters or air space or in a foreign country or its air space and the body is first removed from the conveyance in this state, the death shall be registered in this state but the certificate shall show the actual place of death if such place may be determined.

4. The funeral director or person in charge of final disposition of the dead body shall file the certificate of death. The funeral director or person in charge of the final disposition of the dead body shall obtain or verify and enter into the electronic death registration system:

(1) The personal data from the next of kin or the best qualified person or source available;

(2) The medical certification from the person responsible for such certification if designated to do so under subsection 5 of this section; and

(3) Any other information or data that may be required to be placed on a death certificate or entered into the electronic death certificate system including, but not limited to, the name and license number of the embalmer.

5. The medical certification shall be completed, attested to its accuracy either by signature or an electronic process approved by the department, and returned to the funeral director or person in charge of final disposition within seventy-two hours after death by the physician, physician assistant, assistant physician, advanced practice registered nurse in charge of the patient's care for the illness or condition which resulted in death. In the absence of the physician, physician assistant, assistant physician, advanced practice registered nurse or with the physician's, physician assistant's, assistant physician's, or advanced practice registered nurse's approval the certificate may be completed and attested to its accuracy either by signature or an approved electronic process by the physician's associate physician, the chief medical officer of the institution in which death occurred, or the physician who performed an autopsy upon the decedent, provided such individual has access to the medical history of the case, views the deceased at or after death and death is due to natural causes. The person authorized to complete the medical certification may, in writing, designate any other person to enter the medical certification information into the electronic death registration system if the person authorized to complete the medical certificate has physically or by electronic process signed a statement stating the cause of death. Any persons completing the medical certification or entering data into the electronic death registration system shall be immune from civil liability for such certification completion, data entry, or determination of the cause of death, absent gross negligence or willful misconduct. The state registrar may approve alternate methods of obtaining and processing the medical certification and filing the death certificate. The Social Security number of any individual who has died shall be placed in the records relating to the death and recorded on the death certificate.

6. When death occurs from natural causes more than thirty-six hours after the decedent was last treated by a physician, physician assistant, assistant physician, advanced practice registered nurse, the case shall be referred to the county medical examiner or coroner or physician or local registrar for investigation to determine and certify the cause of death. If the death is determined to be of a natural cause, the medical examiner or coroner or local registrar shall refer the certificate of death to the attending physician, physician assistant, assistant physician, advanced practice registered nurse for such certification. If the attending physician, physician assistant, assistant physician, advanced practice registered nurse refuses or is otherwise unavailable, the medical examiner or coroner or local registrar shall attest to the accuracy of the certificate of death either by signature or an approved electronic process within thirty-six hours.

7. If the circumstances suggest that the death was caused by other than natural causes, the medical examiner or coroner shall determine the cause of death and shall complete and attest to the accuracy either by signature or an approved electronic process the medical certification within seventy-two hours after taking charge of the case.

8. If the cause of death cannot be determined within seventy-two hours after death, the attending medical examiner, coroner, attending physician, physician assistant, assistant physician, advanced practice registered nurse, or local registrar shall give the funeral director, or person in charge of final disposition of the dead body, notice of the reason for the delay, and final disposition of the body shall not be made until authorized by the medical examiner, coroner, attending physician, physician assistant, assistant physician, advanced practice registered nurse, or local registrar.

9. When a death is presumed to have occurred within this state but the body cannot be located, a death certificate may be prepared by the state registrar upon receipt of an order of a court of competent jurisdiction which shall include the finding of facts required to complete the death certificate. Such a death certificate shall be marked "Presumptive", show on its face the date of registration, and identify the court and the date of decree.

10. (1) The department of health and senior services shall notify all physicians, physician assistants, assistant physicians, and advanced practice registered nurses licensed under chapters 334 and 335 of the requirements regarding the use of the electronic vital records system provided for in this section.

(2) On or before August 30, 2015, the department of health and senior services, division of community and public health shall create a working group comprised of representation from the Missouri electronic vital records system users and recipients of death certificates used for professional purposes to evaluate the Missouri electronic vital records system, develop recommendations to improve the efficiency and usability of the system, and to report such findings and recommendations to the general assembly no later than January 1, 2016.

(L. 1984 S.B. 574, A.L. 1989 S.B. 389, A.L. 1997 S.B. 361, A.L. 2005 S.B. 74 & 49, A.L. 2010 H.B. 1692, et al. merged with S.B. 754, A.L. 2013 S.B. 186, A.L. 2015 H.B. 618)

*Effective 10-16-15, see § 21.250. H.B. 618 was vetoed on July 10, 2015. The veto was overridden September 16, 2015.



Section 193.155 Delayed filing, registration.

Effective 28 Aug 1984

Title XII PUBLIC HEALTH AND WELFARE

193.155. Delayed filing, registration. — 1. When a death occurring in this state has not been registered within the time period prescribed by section 193.145, a certificate of death may be filed in accordance with department rules. Such certificate shall be registered subject to such evidentiary requirements as the department shall prescribe to substantiate the alleged facts of death.

2. Certificates of death registered one year or more after the date of death shall be marked "Delayed" and shall show on their face the date of the delayed registration.

(L. 1984 S.B. 574)



Section 193.165 Spontaneous fetal death report — release of reports — application for certificate of birth resulting in stillbirth, procedure.

Effective 28 Aug 2004

Title XII PUBLIC HEALTH AND WELFARE

193.165. Spontaneous fetal death report — release of reports — application for certificate of birth resulting in stillbirth, procedure. — 1. Each spontaneous fetal death of twenty completed weeks gestation or more, calculated from the date the last normal menstrual period began to the date of delivery, or a weight of three hundred fifty grams or more, which occurs in this state shall be reported within seven days after delivery to the local registrar or as otherwise directed by the state registrar.

2. When a dead fetus is delivered in an institution, the person in charge of the institution or his or her designated representative shall prepare and file the report.

3. When a dead fetus is delivered outside an institution, the physician in attendance at or immediately after delivery shall prepare and file the report.

4. When a spontaneous fetal death required to be reported by this section occurs without medical attendance at or immediately after the delivery or when inquiry is required by the medical examiner or coroner, the medical examiner or coroner shall investigate the cause of spontaneous fetal death and shall prepare and file the report within seven days.

5. When a spontaneous fetal death occurs in a moving conveyance and the fetus is first removed from the conveyance in this state or when a dead fetus is found in this state and the place of the spontaneous fetal death is unknown, the spontaneous fetal death shall be reported in this state. The place where the fetus was first removed from the conveyance or the dead fetus was found shall be considered the place of the spontaneous fetal death.

6. Notwithstanding any provision of law to the contrary, individuals with direct and tangible interest, as defined by the department of health and senior services, may receive the spontaneous fetal death report.

7. In the event of a spontaneous fetal death, regardless of whether such death occurs before or after August 28, 2004, either parent, or if both parents are deceased, a sibling of the stillborn child, shall have the right to file an application with the state registrar and other custodians of vital records requesting a certificate of birth resulting in stillbirth. The certificate shall be based upon the information available from the spontaneous fetal death report filed pursuant to this section.

(L. 1984 S.B. 574, A.L. 1999 S.B. 25, A.L. 2004 H.B. 1136)



Section 193.175 Person in charge of final disposition of dead body to file notification of death — cremation, requirements — tag affixed with identifying information, requirements.

Effective 28 Aug 1994

Title XII PUBLIC HEALTH AND WELFARE

193.175. Person in charge of final disposition of dead body to file notification of death — cremation, requirements — tag affixed with identifying information, requirements. — 1. The funeral director or person acting as such in charge of final disposition of a dead body shall file a completed notification of death with the local registrar where the death occurred. Such notification of death shall be on a form or in a format prescribed and furnished by the state registrar and shall be filed or postmarked prior to the date of final disposition of the body. Such notification of death shall authorize final disposition except as otherwise stated in this section or in section 193.145. If the body is to be cremated, a completed death certificate shall be filed with the local registrar prior to cremation and shall authorize cremation except as stated in section 193.145.

2. The funeral director or person in charge of final disposition of a dead body shall, prior to the interment of such dead body, affix on the ankle or wrist of the deceased and/or in a capsule placed in the casket or, if the dead body is cremated, on the inside of the vessel containing the remains, a tag encased in durable and long-lasting material containing the name of the deceased, the date of birth, date of death and Social Security number of the deceased.

(L. 1984 S.B. 574, A.L. 1994 S.B. 553)



Section 193.185 Marriage report — certification.

Effective 28 Aug 2001

Title XII PUBLIC HEALTH AND WELFARE

193.185. Marriage report — certification. — 1. A report of each marriage performed in this state shall be filed with the department and shall be registered if it has been completed and filed in accordance with this section.

2. The official who issues the marriage license shall prepare the report on the form prescribed and furnished by the state registrar upon the basis of information obtained from one of the parties to be married.

3. Each person who performs a marriage shall certify the fact of marriage and return the license to the official who issued the license within fifteen days after the ceremony. This license shall be signed by the witnesses to the ceremony. A marriage certificate shall be given to the parties.

4. Every official issuing marriage licenses shall complete and forward to the department on or before the fifteenth day of each calendar month the reports of marriages returned to such official during the preceding calendar month.

(L. 1984 S.B. 574, A.L. 2001 H.B. 157)



Section 193.195 Marriage license recording fee.

Effective 28 Aug 1984

Title XII PUBLIC HEALTH AND WELFARE

193.195. Marriage license recording fee. — Every officer authorized to issue marriage licenses shall be paid a recording fee of two dollars for each marriage license filed and reported by him or her to the state registrar. The recording fee shall be paid by the applicant for the license and be collected together with the fee for the license.

(L. 1984 S.B. 574)



Section 193.205 Marriage dissolution or annulment record.

Effective 01 Jul 1997, see footnote

Title XII PUBLIC HEALTH AND WELFARE

193.205. Marriage dissolution or annulment record. — 1. A record of each dissolution of marriage and annulment of marriage granted by any court in this state shall be filed by the clerk of the court with the department and shall be registered if it has been completed and filed in accordance with this section. The record shall be prepared by the petitioner or such petitioner's legal representative on a form prescribed and furnished by the state registrar and shall be presented to the clerk of the court with the petition.

2. The clerk of the court shall complete and forward to the department on or before the fifteenth day of each calendar month the records of each dissolution of marriage and annulment of marriage decree granted during the preceding calendar month.

(L. 1984 S.B. 574, A.L. 1996 S.B. 869)

Effective 7-1-97



Section 193.215 Amendment of certificates and reports — acknowledgment of paternity affidavit, notice to be given parents — rescission of acknowledgment, filing — paternity establishment services offered by department.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

193.215. Amendment of certificates and reports — acknowledgment of paternity affidavit, notice to be given parents — rescission of acknowledgment, filing — paternity establishment services offered by department. — 1. A certificate or report registered pursuant to sections 193.005 to 193.325 may be amended only pursuant to the provisions of sections 193.005 to 193.325, and regulations adopted by the department.

2. A certificate or report that is amended pursuant to this section shall be marked "Amended" except as otherwise provided in this section. The date of amendment and a summary description of the evidence submitted in support of the amendment shall be endorsed on or made part of the record.

3. Upon receipt of a certified copy of an order of a court of competent jurisdiction changing the name of a person born in this state and upon request of such person or such person's parents, guardian, or legal representative, the state registrar shall amend the certificate of birth to show the new name. The court order shall include such facts as are necessary to locate and identify the certificate of birth of the person whose name is being changed.

4. When an applicant does not submit the minimum documentation required in the regulations for amending a vital record or when the state registrar has reasonable cause to question the validity or adequacy of the applicant's sworn statements or the documentary evidence, and if the deficiencies are not corrected, the state registrar shall not amend the vital record and shall advise the applicant of the reason for this action and the applicant's right of appeal to a court of competent jurisdiction.

5. When a certificate or report is amended pursuant to this section, the state registrar shall report the amendment to any other custodians of the vital record and their record shall be amended accordingly.

6. Upon written request of both parents and receipt of a sworn acknowledgment of paternity notarized and signed by both parents of a child born out of wedlock, the state registrar shall amend the certificate of birth to show such paternity. The acknowledgment affidavit form shall be developed by the state registrar and shall include the minimum requirements prescribed by the secretary of the Department of Health and Human Services pursuant to 42 U.S.C. Section 652(a)(7). The acknowledgment form shall include provisions to allow the parents to change the surname of the child and such surname shall be changed on the birth record if the parents elect to change the child's surname. The signature of the parents shall be notarized or the signature shall be witnessed by at least two disinterested adults whose signatures and addresses shall be plainly written thereon. The form shall be accompanied by oral notice, which may be provided through the use of video or audio equipment, and written notice to the mother and putative father of:

(1) The alternatives to, the legal consequences of, and the rights and responsibilities that arise from signing the acknowledgment;

(2) The benefits of having the child's paternity established; and

(3) The availability of paternity establishment and child support enforcement services. A rescission of acknowledgment form shall be filed with the bureau of vital records pursuant to section 210.823 to vacate the legal finding of paternity. The bureau shall file all rescissions and forward a copy of each to the family support division. The birth record shall only be changed pursuant to this subsection upon an order of the court or the family support division.

7. The department shall offer voluntary paternity establishment services.

8. Upon receipt of a certified copy of an order of a court of competent jurisdiction changing the name of a person born in this state and upon request of such person or such person's parents, guardian or legal representative, the state registrar shall amend the certificate of birth to show the new name.

9. Upon receipt of a certified copy of an order of a court of competent jurisdiction indicating the sex of an individual born in this state has been changed by surgical procedure and that such individual's name has been changed, the certificate of birth of such individual shall be amended.

(L. 1984 S.B. 574, A.L. 1994 H.B. 1491 & 1134 merged with H.B. 1547 & 961 merged with S.B. 508, A.L. 1997 S.B. 361, A.L. 1998 S.B. 910, A.L. 2014 H.B. 1299 Revision)



Section 193.225 Methods of preserving records, requirements — certified reproductions accepted as originals — death record originals transferred to state archives.

Effective 28 Aug 2004

Title XII PUBLIC HEALTH AND WELFARE

193.225. Methods of preserving records, requirements — certified reproductions accepted as originals — death record originals transferred to state archives. — To preserve vital records, the state registrar is authorized to prepare typewritten, photographic, electronic, or other reproductions of vital statistics certificates or reports. Such reproducing material shall be of durable material and the device used to reproduce the records shall be as to accurately reproduce and perpetuate the original records in all details ensuring their proper retention and integrity in accordance with standards established by the state records commission. Such reproductions when certified by the state registrar shall be accepted as the original records. Death records over fifty years old from which permanent reproductions have been made and verified shall be transferred to the Missouri state archives.

(L. 1984 S.B. 574, A.L. 2004 H.B. 1634)



Section 193.235 Probative value of delayed or altered certificates.

Effective 28 Aug 1984

Title XII PUBLIC HEALTH AND WELFARE

193.235. Probative value of delayed or altered certificates. — The probative value of a delayed or altered certificate shall be determined by the judicial or administrative body or official before whom the certificate is offered as evidence.

(L. 1984 S.B. 574)



Section 193.245 Inspection and copying of records, disclosure of information, unlawful unless authorized — authority.

Effective 28 Aug 2004

Title XII PUBLIC HEALTH AND WELFARE

193.245. Inspection and copying of records, disclosure of information, unlawful unless authorized — authority. — It shall be unlawful for any person to permit inspection of, or to disclose information contained in, vital records or to copy or issue a copy of all or part of any such record except as authorized by this law and by regulation or by order of a court of competent jurisdiction or in the following situations:

(1) A listing of persons who are born or who die on a particular date may be disclosed upon request, but no information from the record other than the name and the date of such birth or death shall be disclosed;

(2) The department may authorize the disclosure of information contained in vital records for legitimate research purposes;

(3) To a qualified applicant as provided in section 193.255;

(4) Copies of death records over fifty years old may be disclosed upon request.

(L. 1984 S.B. 574, A.L. 1992 H.B. 894, A.L. 2004 H.B. 1634)



Section 193.255 Certified copies of vital records, issuance — probative value — cooperation with federal agencies and other states — issuance of certificate of birth resulting in stillbirth, when.

Effective 28 Aug 2004

Title XII PUBLIC HEALTH AND WELFARE

193.255. Certified copies of vital records, issuance — probative value — cooperation with federal agencies and other states — issuance of certificate of birth resulting in stillbirth, when. — 1. The state registrar and other custodians of vital records authorized by the state registrar to issue certified copies of vital records upon receipt of application shall issue a certified copy of any vital record in his custody or a part thereof to any applicant having a direct and tangible interest in the vital record. Each copy issued shall show the date of registration, and copies issued from records marked "Delayed" or "Amended" shall be similarly marked and show the effective date. The documentary evidence used to establish a delayed certificate shall be shown on all copies issued. All forms and procedures used in the issuance of certified copies of vital records in the state shall be provided or approved by the state registrar.

2. A certified copy of a vital record or any part thereof, issued in accordance with subsection 1 of this section, shall be considered for all purposes the same as the original and shall be prima facie evidence of the facts stated therein, provided that the evidentiary value of a certificate or record filed more than one year after the event, or a record which has been amended, shall be determined by the judicial or administrative body or official before whom the certificate is offered as evidence.

3. The federal agency responsible for national vital statistics may be furnished such copies or data from the system of vital statistics as it may require for national statistics, provided such federal agency share in the cost of collecting, processing, and transmitting such data, and provided further that such data shall not be used for other than statistical purposes by the federal agency unless so authorized by the state registrar.

4. Federal, state, local and other public or private agencies may, upon request, be furnished copies or data of any other vital statistics not obtainable under subsection 1 of this section for statistical or administrative purposes upon such terms or conditions as may be prescribed by regulation, provided that such copies or data shall not be used for purposes other than those for which they were requested unless so authorized by the state registrar.

5. The state registrar may, by agreement, transmit copies of records and other reports required by sections 193.005 to 193.325 to offices of vital statistics outside this state when such records or other reports relate to residents of those jurisdictions or persons born in those jurisdictions. This agreement shall require that the copies be used for statistical and administrative purposes only, and the agreement shall further provide for the retention and disposition of such copies. Copies received by the department from offices of vital statistics in other states shall be handled in the same manner as prescribed in this section.

6. No person shall prepare or issue any certificate which purports to be an original, certified copy, or copy of a vital record except as authorized herein or by regulations adopted hereunder.

7. Upon application from either parent, or if both parents are deceased, the sibling of the stillborn child, pursuant to subsection 7 of section 193.165, the state registrar or other custodians of vital records shall issue to such applicant a certificate of birth resulting in stillbirth. The certificate shall be based upon the information available from the spontaneous fetal death report filed pursuant to section 193.165. Any certificate of birth resulting in stillbirth issued shall conspicuously include, in no smaller than twelve-point type, the statement "This is not proof of a live birth.". No certificate of birth resulting in stillbirth shall be issued to any person other than a parent, or if both parents are deceased, the sibling of the stillborn child who files an application pursuant to section 193.165. The state registrar or other custodians of vital records are* authorized to charge a minimal fee to such applicant to cover the actual costs of providing the certificate pursuant to this section.

8. Any parent, or if both parents are deceased, any sibling of the stillborn child may file an application for a certificate of birth resulting in stillbirth for a birth that resulted in stillbirth prior to August 28, 2004.

(L. 1984 S.B. 574, A.L. 2004 H.B. 1136)

*Word "is" appears in original rolls.



Section 193.265 Fees for certification and other services — distribution — services free, when.

Effective 28 Aug 2010

Title XII PUBLIC HEALTH AND WELFARE

193.265. Fees for certification and other services — distribution — services free, when. — 1. For the issuance of a certification or copy of a death record, the applicant shall pay a fee of thirteen dollars for the first certification or copy and a fee of ten dollars for each additional copy ordered at that time. For the issuance of a certification or copy of a birth, marriage, divorce, or fetal death record, the applicant shall pay a fee of fifteen dollars. All fees shall be deposited to the state department of revenue. Beginning August 28, 2004, for each vital records fee collected, the director of revenue shall credit four dollars to the general revenue fund, five dollars to the children's trust fund, one dollar shall be credited to the endowed care cemetery audit fund, and three dollars for the first copy of death records and five dollars for birth, marriage, divorce, and fetal death records shall be credited to the Missouri public services health fund established in section 192.900. Money in the endowed care cemetery audit fund shall be available by appropriation to the division of professional registration to pay its expenses in administering sections 214.270 to 214.410. All interest earned on money deposited in the endowed care cemetery audit fund shall be credited to the endowed care cemetery fund. Notwithstanding the provisions of section 33.080 to the contrary, money placed in the endowed care cemetery audit fund shall not be transferred and placed to the credit of general revenue until the amount in the fund at the end of the biennium exceeds three times the amount of the appropriation from the endowed care cemetery audit fund for the preceding fiscal year. The money deposited in the public health services fund under this section shall be deposited in a separate account in the fund, and moneys in such account, upon appropriation, shall be used to automate and improve the state vital records system, and develop and maintain an electronic birth and death registration system. For any search of the files and records, when no record is found, the state shall be entitled to a fee equal to the amount for a certification of a vital record for a five-year search to be paid by the applicant. For the processing of each legitimation, adoption, court order or recording after the registrant's twelfth birthday, the state shall be entitled to a fee equal to the amount for a certification of a vital record. Except whenever a certified copy or copies of a vital record is required to perfect any claim of any person on relief, or any dependent of any person who was on relief for any claim upon the government of the state or United States, the state registrar shall, upon request, furnish a certified copy or so many certified copies as are necessary, without any fee or compensation therefor.

2. For the issuance of a certification of a death record by the local registrar, the applicant shall pay a fee of thirteen dollars for the first certification or copy and a fee of ten dollars for each additional copy ordered at that time. For the issuance of a certification or copy of a birth, marriage, divorce, or fetal death record, the applicant shall pay a fee of fifteen dollars; except that, in any county with a charter form of government and with more than six hundred thousand but fewer than seven hundred thousand inhabitants, a donation of one dollar may be collected by the local registrar over and above any fees required by law when a certification or copy of any marriage license or birth certificate is provided, with such donations collected to be forwarded monthly by the local registrar to the county treasurer of such county and the donations so forwarded to be deposited by the county treasurer into the housing resource commission fund to assist homeless families and provide financial assistance to organizations addressing homelessness in such county. The local registrar shall include a check-off box on the application form for such copies. All fees, other than the donations collected in any county with a charter form of government and with more than six hundred thousand but fewer than seven hundred thousand inhabitants for marriage licenses and birth certificates, shall be deposited to the official city or county health agency. A certified copy of a death record by the local registrar can only be issued within twenty-four hours of receipt of the record by the local registrar. Computer-generated certifications of death records may be issued by the local registrar after twenty-four hours of receipt of the records. The fees paid to the official county health agency shall be retained by the local agency for local public health purposes.

(L. 1984 S.B. 574, A.L. 1985 S.B. 263, A.L. 1990 H.B. 1079, A.L. 1992 H.B. 894, A.L. 1999 H.B. 343, A.L. 2004 H.B. 795, et al., A.L. 2010 H.B. 1643 merged with H.B. 1692, et al. merged with S.B. 754)



Section 193.275 Records to be kept by institutions and others — period — power of registrar to demand information.

Effective 28 Aug 1984

Title XII PUBLIC HEALTH AND WELFARE

193.275. Records to be kept by institutions and others — period — power of registrar to demand information. — 1. Every person in charge of an institution shall keep a record of data concerning each person admitted or confined to such institution as may be required for the filing of a certificate of birth and death or report of spontaneous fetal death which occurs in the institution. The record shall be made from information provided by the person being admitted or confined, but when it cannot be so obtained, the information shall be obtained from relatives or other persons acquainted with the facts. The name and address of the person providing the information shall be a part of the record.

2. When a dead body or dead fetus is released or disposed of by an institution, the person in charge of the institution shall keep a record showing the name of the decedent, date of death, name and address of the person to whom the body or fetus is released, and the date of removal from the institution. If final disposition is made by the institution, the date, place, and manner of disposition shall also be recorded.

3. A funeral director, embalmer, sexton, or other person who removes from the place of death, transports, or makes final disposition of a dead body or fetus, in addition to filing any certificate or other report required by sections 193.005 to 193.325, or regulations promulgated hereunder, shall keep a record which shall identify the body, and such information pertaining to his receipt, removal, delivery, burial, or cremation of such body as may be required by regulations adopted by the department.

4. Records maintained under this section shall be retained for a period of not less than five years and shall be made available for inspection by the state registrar or his designee upon demand.

5. Any person having knowledge of the facts shall furnish such information as he may possess regarding any birth, death, spontaneous fetal death, marriage, or dissolution of marriage upon demand of the state registrar.

(L. 1984 S.B. 574)



Section 193.285 Local registrar's duties.

Effective 28 Aug 1984

Title XII PUBLIC HEALTH AND WELFARE

193.285. Local registrar's duties. — Local registrars shall transmit all certificates and reports filed with them to the state registrar in accordance with regulations of the department.

(L. 1984 S.B. 574)



Section 193.315 Acts which constitute crimes.

Effective 01 Jan 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

193.315. Acts which constitute crimes. — 1. Any person who knowingly makes any false statement in a certificate, record, or report required by this chapter or in an application for an amendment thereof, or in an application for a certified copy of a vital record, or who knowingly supplies false information intending that such information be used in the preparation of any such report, record, or certificate, or amendment thereof shall be guilty of a class E felony.

2. Any person who, without lawful authority and with the intent to deceive, makes, counterfeits, alters, amends, or mutilates any certificate, record, or report required by this chapter, certified copy of such certificate, record, or report shall be guilty of a class E felony.

3. Any person who knowingly obtains, possesses, uses, sells, furnishes or attempts to obtain, possess, use, sell, or furnish to another, for any purpose of deception, any certificate, record, or report required by this chapter or certified copy thereof so made, counterfeited, altered, amended, or mutilated, or which is false in whole or in part or which relates to the birth of another person, whether living or deceased, shall be guilty of a class E felony.

4. Any employee of the department or involved with the system of vital statistics who knowingly furnishes or processes a certificate of birth, or certified copy of a certificate of birth, with the knowledge or intention that it be used for the purposes of deception shall be guilty of a class E felony.

5. Any person who without lawful authority possesses any certificate, record, or report, required by this chapter or a copy or certified copy of such certificate, record, or report knowing same to have been stolen, or otherwise unlawfully obtained, shall be guilty of a class E felony.

6. Any person who knowingly refuses to provide information required by this chapter, or regulations adopted hereunder, shall be guilty of a class A misdemeanor.

7. Any person who knowingly neglects or violates any of the provisions of this chapter or refuses to perform any of the duties imposed upon him by this chapter shall be guilty of a class A misdemeanor.

(L. 1984 S.B. 574, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 193.325 Application of law.

Effective 28 Aug 1993

Title XII PUBLIC HEALTH AND WELFARE

193.325. Application of law. — The provisions of sections 193.005 to 193.325 apply to all certificates of birth, death, marriage and reports of dissolution of marriage and spontaneous fetal death received by the department and in the custody of the state registrar or any other custodian of vital records prior to August 13, 1984.

(L. 1984 S.B. 574, A.L. 1993 S.B. 52)






Chapter 194 Death — Disposition of Dead Bodies

Chapter Cross References



Section 194.005 Death, legal definition.

Effective 28 Aug 1982

Title XII PUBLIC HEALTH AND WELFARE

194.005. Death, legal definition. — For all legal purposes, the occurrence of human death shall be determined in accordance with the usual and customary standards of medical practice, provided that death shall not be determined to have occurred unless the following minimal conditions have been met:

(1) When respiration and circulation are not artificially maintained, there is an irreversible cessation of spontaneous respiration and circulation; or

(2) When respiration and circulation are artificially maintained, and there is a total and irreversible cessation of all brain function, including the brain stem and that such determination is made by a licensed physician.

(L. 1982 H.B. 1223 § 1)



Section 194.010 Encasement of bodies to be shipped.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

194.010. Encasement of bodies to be shipped. — A disinterred human body, dead of a disease or any cause, will be treated as infectious and dangerous to the public health, and shall not be offered to or accepted by any common carrier for transportation unless it is encased in an airtight metal or metal-lined burial case, coffin, casket or box that is closed and hermetically sealed.

(RSMo 1939 § 9788)

Prior revisions: 1929 § 9067; 1919 § 5823; 1909 § 6691



Section 194.020 Hermetically sealed coffin, specifications.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

194.020. Hermetically sealed coffin, specifications. — When hermetic sealing is required herein, the burial case, coffin, casket or box used must be of metal, or of other material with metal lining, and must be so constructed that when closed and fastened the same shall be airtight.

(RSMo 1939 § 9790)

Prior revisions: 1929 § 9069; 1919 § 5825; 1909 § 6693



Section 194.060 Transportation of dead body by common carrier, requirements.

Effective 28 Aug 1984

Title XII PUBLIC HEALTH AND WELFARE

194.060. Transportation of dead body by common carrier, requirements. — No dead human body shall be offered to or accepted by any common carrier for transportation unless it is in a burial case, coffin or casket that is securely closed, and the burial case, coffin, or casket containing the body is in a wooden, metal or metal-lined box that is securely closed, and on the top of the box must appear the name of the deceased, the destination, the time and place of death, the cause of death, the name of the attending physician or coroner, and the name of the person who prepared the body for shipment.

(RSMo 1939 § 9793, A.L. 1984 S.B. 574)

Prior revisions: 1929 § 9072; 1919 § 5828; 1909 § 6696



Section 194.070 Preparation of certain bodies for shipment supervised by health officer.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

194.070. Preparation of certain bodies for shipment supervised by health officer. — The body of any person having died of Asiatic cholera (cholerine), typhus or ship fever, yellow fever, or bubonic plague, shall not be offered to or accepted by any common carrier for transportation unless it shall have been prepared for shipment in accordance with section 194.080, and under the supervision of an officer of the department of health and senior services, or supervision of a member of the state board of embalmers and funeral directors.

(RSMo 1939 § 9784)

Prior revisions: 1929 § 9063; 1919 § 5819; 1909 § 6687



Section 194.080 Preparation of certain dead bodies for shipment.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

194.080. Preparation of certain dead bodies for shipment. — The body of any person having died of diphtheria (membranous croup), scarlet fever (scarlatina or scarlet rash), glanders, anthrax, leprosy or smallpox shall not be offered to or accepted by any common carrier for transportation unless: (1) It shall have been thoroughly embalmed by arterial and cavity injection with a disinfecting fluid, the orifices disinfected and packed with cotton, and the whole exterior of the body washed with a disinfecting fluid; or (2) unless it shall have been completely wrapped in a sheet that is saturated with a solution of bichloride of mercury, in the proportion of one ounce of bichloride of mercury to one gallon of water, and encased in an airtight metal or metal-lined burial case, coffin, casket or box that is closed and hermetically sealed.

(RSMo 1939 § 9785)

Prior revisions: 1929 § 9064; 1919 § 5820; 1909 § 6688



Section 194.090 Preparation necessary for bodies of persons who died of certain communicable diseases.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

194.090. Preparation necessary for bodies of persons who died of certain communicable diseases. — The body of any person having died of tuberculosis, puerperal fever, typhoid fever, erysipelas, measles, or other dangerous or communicable diseases other than those specified in sections 194.070 and 194.080, shall not be offered to or accepted by any common carrier for transportation, unless such body shall have been thoroughly embalmed by arterial and cavity injection with a disinfecting fluid, as specified in section 194.080; or, if such body is not so embalmed, it must be encased in an airtight metal or metal-lined burial case, coffin, casket or box that is closed and hermetically sealed. The body of any person having died of a disease that is contagious, infectious or communicable must not be accompanied by clothing or articles that have been exposed to the infection of such disease.

(RSMo 1939 § 9786)

Prior revisions: 1929 § 9065; 1919 § 5821; 1909 § 6689



Section 194.100 Transportation of bodies where cause of death is noncontagious.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

194.100. Transportation of bodies where cause of death is noncontagious. — The body of any person having died of a cause or disease that is not contagious, infectious or communicable, and from which no offensive odor emits, may be offered to and accepted by any common carrier for transportation; provided, the destination can be reached within twenty-four hours from the time of death of such person, but if the destination cannot be reached within twenty-four hours from the time of such death, then the body must be thoroughly embalmed by arterial and cavity injection with a disinfecting fluid, or encased in an airtight metal or metal-lined burial case, coffin, casket or box that is closed and hermetically sealed.

(RSMo 1939 § 9787)

Prior revisions: 1929 § 9066; 1919 § 5822; 1909 § 6690



Section 194.105 Disinterment for transport to location outside original cemetery — notice, to whom, contents.

Effective 28 Aug 1990

Title XII PUBLIC HEALTH AND WELFARE

194.105. Disinterment for transport to location outside original cemetery — notice, to whom, contents. — In addition to any records filed pursuant to chapter 193, any person or owner or operator of any cemetery which removes any body which has been properly buried or interred for transportation to a location outside the original cemetery shall, prior to such disinterment, file notice with the county coroner or county medical examiner and also notify by certified mail, the closest living relative known to the cemetery operator, of the body being moved. Such notice shall provide the name and address of the person moving the body, the name of the person whose body is to be moved, and the location to which the body is to be moved. Transportation of the body shall be in accordance with the provisions of sections 194.010 to 194.110, and in accordance with any other applicable law or regulation.

(L. 1989 S.B. 389, A.L. 1990 H.B. 1079)



Section 194.110 Penalty for violation.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

194.110. Penalty for violation. — Any person, firm, company or corporation, or agent thereof, who shall fail, refuse or neglect to comply with any of the provisions of sections 194.010 to 194.110, or any part of such provisions, shall be deemed guilty of a misdemeanor, and, upon conviction thereof, shall be fined in the sum of not less than twenty-five dollars nor more than five hundred dollars, or by imprisonment in the county jail for not less than thirty days nor more than sixty days, or by both such fine and imprisonment.

(RSMo 1939 § 9794)

Prior revisions: 1929 § 9073; 1919 § 5829; 1909 § 6697



Section 194.115 Autopsy — consent required — penalty for violation — availability of report, to whom.

Effective 28 Aug 2011

Title XII PUBLIC HEALTH AND WELFARE

194.115. Autopsy — consent required — penalty for violation — availability of report, to whom. — 1. Except when ordered or directed by a public officer, court of record or agency authorized by law to order an autopsy or postmortem examination, it is unlawful for any licensed physician and surgeon to perform an autopsy or postmortem examination upon the remains of any person without the consent of one of the following:

(1) The deceased, if in writing, and duly signed and acknowledged prior to his death; or

(2) A person designated by the deceased in a durable power of attorney that expressly refers to the giving of consent to an autopsy or postmortem examination; or

(3) The surviving spouse; or

(4) If the surviving spouse through injury, illness or mental capacity is incapable of giving his or her consent, or if the surviving spouse is unknown, or his or her address unknown or beyond the boundaries of the United States, or if he or she has been separated and living apart from the deceased, or if there is no surviving spouse, then any surviving child, parent, brother or sister, in the order named; or

(5) If no surviving child, parent, brother or sister can be contacted by telephone or telegraph, then any other relative, by blood or marriage; or

(6) If there are no relatives who assume the right to control the disposition of the remains, then any person, friend or friends who assume such responsibility.

2. If an individual through injury, illness, or mental capacity is incapable of giving consent prior to his or her death as contemplated by subdivision (1) of subsection 1 of this section, then any child, parent, brother or sister of said individual may petition the court to order that an autopsy or postmortem examination shall be performed upon the remains of said individual following his or her passing.

3. If the surviving spouse, child, parent, brother or sister hereinabove mentioned is under the age of twenty-one years, but over the age of sixteen years, such minor shall be deemed of age for the purpose of granting the consent hereinabove required.

4. Any licensed physician and surgeon performing an autopsy or postmortem examination with the consent of any of the persons enumerated in subsection 1 of this section shall use his judgment as to the scope and extent to be performed, and shall be in no way liable for such action.

5. It is unlawful for any licensed physician, unless specifically authorized by law, to hold a postmortem examination on any unclaimed dead without the consent required by section 194.170.

6. Any person not a licensed physician performing an autopsy or any licensed physician performing an autopsy without the authorization herein required shall upon conviction be adjudged guilty of a misdemeanor, and subject to the penalty provided for in section 194.180.

7. If an autopsy is performed on a deceased patient and an autopsy report is prepared, such report shall be made available upon request to the personal representative or administrator of the estate of the deceased, the surviving spouse, any surviving child, parent, brother or sister of the deceased.

(L. 1953 p. 629 § 1, A.L. 1961 p. 514, A.L. 1989 H.B. 145, A.L. 2001 S.B. 267, A.L. 2011 S.B. 213)



Section 194.117 Sudden infant death — notification — autopsy by certified child death pathologist required, procedure, release to parents or guardian — cost, how paid — department of health and senior services duties — rules and regulations.

Effective 28 Aug 1999

Title XII PUBLIC HEALTH AND WELFARE

194.117. Sudden infant death — notification — autopsy by certified child death pathologist required, procedure, release to parents or guardian — cost, how paid — department of health and senior services duties — rules and regulations. — Any person who discovers the dead body of, or acquires the first knowledge of the death of, any child under the age of one year and over the age of one week, where the child died suddenly when in apparent good health, shall immediately notify the county coroner or medical examiner of the known facts concerning the time, place, manner, and circumstances of the death. All such deaths shall be autopsied by a certified child death pathologist. The coroner or medical examiner shall notify the parent or guardian of the child that an autopsy shall be performed at the expense of the state. The department of health and senior services shall receive prompt notification of such autopsy results. The results from the autopsy shall be reduced to writing and delivered to the state department of health and senior services. The term "sudden infant death syndrome" shall be entered on the death certificate as the principal cause of death where the term is appropriately descriptive of the circumstances surrounding the death of the child. The cost of the autopsy and transportation of the body shall be paid by the department of health and senior services, and the department shall pay, out of appropriations made for that purpose, as a reimbursement to the certified child death pathologist such costs that are within the limitation of maximum rates established by the rules and regulations of the department. Autopsies under this section shall be performed by pathologists deemed qualified to perform autopsies by the department of health and senior services and who agree to perform the autopsy according to protocols developed pursuant to section 210.196. The certified child death pathologist shall ensure that a tangible summary of the autopsy results is provided to the parents or guardian of the child and shall provide informational material on the subject of sudden infant death syndrome to the family within one week after the autopsy is performed. A form letter developed by the department of health and senior services shall include a statement informing the parents or guardian of the right to receive the full autopsy results in cases of suspected sudden infant death syndrome. The certified child death pathologist shall, upon request by the parents or guardian, release the full autopsy results to the parents, guardian or family physician in cases of suspected sudden infant death syndrome within thirty days of such request. The tangible summary and full autopsy report shall be provided at no cost to the parents or guardian. The director of the department of health and senior services shall prescribe reasonable rules and regulations necessary to carry out the provisions of this section, including the establishment of a cost schedule and standards for reimbursement of costs of autopsies performed pursuant to the provisions of this section. The provisions of this section shall not be construed so as to limit, restrict or otherwise affect any power, authority, duty or responsibility imposed by any other provision of law upon any coroner or medical examiner. The department of health and senior services may receive grants of money or other aid from federal and other public and private agencies or individuals for the administration or funding of this section or any portion thereof or for research to determine the cause and prevention of deaths caused by sudden infant death syndrome.

(L. 1978 S.B. 765 § 1, A.L. 1991 H.B. 185, A.L. 1993 S.B. 253 merged with S.B. 394, A.L. 1999 S.B. 25)



Section 194.119 Right of sepulcher, the right to choose and control final disposition of a dead human body.

Effective 16 Oct 2015, see footnote

Title XII PUBLIC HEALTH AND WELFARE

*194.119. Right of sepulcher, the right to choose and control final disposition of a dead human body. — 1. As used in this section, the term "right of sepulcher" means the right to choose and control the burial, cremation, or other final disposition of a dead human body.

2. For purposes of this chapter and chapters 193, 333, and 436, and in all cases relating to the custody, control, and disposition of deceased human remains, including the common law right of sepulcher, where not otherwise defined, the term "next-of-kin" means the following persons in the priority listed if such person is eighteen years of age or older, is mentally competent, and is willing to assume responsibility for the costs of disposition:

(1) An attorney in fact designated in a durable power of attorney wherein the deceased specifically granted the right of sepulcher over his or her body to such attorney in fact;

(2) For a decedent who was on active duty in the United States military at the time of death, the person designated by such decedent in the written instrument known as the United States Department of Defense Form 93, Record of Emergency Data, in accordance with P.L. 109-163, Section 564, 10 U.S.C. Section 1482;

(3) The surviving spouse;

(4) Any surviving child of the deceased. If a surviving child is less than eighteen years of age and has a legal or natural guardian, such child shall not be disqualified on the basis of the child's age and such child's legal or natural guardian, if any, shall be entitled to serve in the place of the child unless such child's legal or natural guardian was subject to an action in dissolution from the deceased. In such event the person or persons who may serve as next-of-kin shall serve in the order provided in subdivisions (5) to (9) of this subsection;

(5) (a) Any surviving parent of the deceased; or

(b) If the deceased is a minor, a surviving parent who has custody of the minor; or

(c) If the deceased is a minor and the deceased's parents have joint custody, the parent whose residence is the minor child's residence for purposes of mailing and education;

(6) Any surviving sibling of the deceased;

(7) The next nearest surviving relative of the deceased by consanguinity or affinity;

(8) Any person or friend who assumes financial responsibility for the disposition of the deceased's remains if no next-of-kin assumes such responsibility;

(9) The county coroner or medical examiner; provided however that such assumption of responsibility shall not make the coroner, medical examiner, the county, or the state financially responsible for the cost of disposition.

3. The next-of-kin of the deceased shall be entitled to control the final disposition of the remains of any dead human being consistent with all applicable laws, including all applicable health codes.

4. A funeral director or establishment is entitled to rely on and act according to the lawful instructions of any person claiming to be the next-of-kin of the deceased; provided however, in any civil cause of action against a funeral director or establishment licensed pursuant to this chapter for actions taken regarding the funeral arrangements for a deceased person in the director's or establishment's care, the relative fault, if any, of such funeral director or establishment may be reduced if such actions are taken in reliance upon a person's claim to be the deceased person's next-of-kin.

5. Any person who desires to exercise the right of sepulcher and who has knowledge of an individual or individuals with a superior right to control disposition shall notify such individual or individuals prior to making final arrangements.

6. If an individual with a superior claim is personally served with written notice from a person with an inferior claim that such person desires to exercise the right of sepulcher and the individual so served does not object within forty-eight hours of receipt, such individual shall be deemed to have waived such right. An individual with a superior right may also waive such right at any time if such waiver is in writing and dated.

7. If there is more than one person in a class who are equal in priority and the funeral director has no knowledge of any objection by other members of such class, the funeral director or establishment shall be entitled to rely on and act according to the instructions of the first such person in the class to make arrangements; provided that such person assumes responsibility for the costs of disposition and no other person in such class provides written notice of his or her objection. If the funeral director has knowledge that there is more than one person in a class who are equal in priority and who do not agree on the disposition, the decision of the majority of the members of such class shall control the disposition.

8. For purposes of conducting a majority vote under subsection 7 of this section, the funeral director shall allow voting by proxy using a written authorization or instrument.

(L. 2003 H.B. 394, A.L. 2008 S.B. 788 merged with S.B. 1139, A.L. 2010 H.B. 1524 & 2260, A.L. 2015 H.B. 618)

*Effective 10-16-15, see § 21.250. H.B. 618 was vetoed on July 10, 2015. The veto was overridden September 16, 2015.



Section 194.120 Missouri state anatomical board — members — responsibilities.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

194.120. Missouri state anatomical board — members — responsibilities. — 1. That the heads of departments of anatomy, professors and associate professors of anatomy at the educational institutions of the state of Missouri which are now or may hereafter become incorporated, and in which said educational institutions human anatomy is investigated or taught to students in attendance at said educational institutions, shall be and hereby are constituted the "Missouri State Anatomical Board", herein referred to in sections 194.120 to 194.180 as "the board".

2. The board shall have exclusive charge and control of the disposal and delivery of dead human bodies, as described in sections 194.120 to 194.180, to and among such educational institutions as under the provisions of said sections are entitled thereto.

3. The secretary of the board shall keep an accurate record of all bodies received and distributed by the board, showing the dates of receipt and distribution, the sources from which they came to the board, and the name and address of the educational institutions to which the same were sent, which record shall be at all times open to the inspection of each member of the board and of any prosecuting attorney or circuit attorney of any county or city within the state of Missouri.

(RSMo 1939 § 9998)

Prior revisions: 1929 § 9128; 1919 § 7343; 1909 § 8324

CROSS REFERENCE:

Board transferred to department of higher education by the Reorganization Act of 1974. See section 173.005.



Section 194.130 Meetings of board — organization — funds.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

194.130. Meetings of board — organization — funds. — 1. Each educational institution entitled by sections 194.120 to 194.180 to receive dead human bodies shall have, through its representatives in attendance at the regular or called meetings of the board, one vote and no more on any and all matters voted upon. There shall be at least one regular meeting each year, held at such time and place as the board may decide.

2. The board shall adopt its own bylaws, elect or otherwise designate or select its own officers and agents, and determine their compensation.

3. Each educational institution accepting the provisions of sections 194.120 to 194.180 shall remit to the board a sum to be fixed and determined by the board; said sum shall be in proportion to the total number of students in attendance at said educational institutions as set forth in the affidavit provided for in section 194.140, or so much per capita for each of said students within sixty days after the beginning of each term. The funds so received shall be used in providing for the expense incurred in the conduct of the affairs of the board, and the board shall have the exclusive custody and control of such funds and their disbursements.

(RSMo 1939 § 10003)

Prior revisions: 1929 § 9133; 1919 § 7348; 1909 § 8329



Section 194.140 Acceptance of provisions of this law — bond — prohibited actions and penalties.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

194.140. Acceptance of provisions of this law — bond — prohibited actions and penalties. — 1. The president and secretary, or the dean and registrar, of any educational institution in this state in which human anatomy is being investigated or taught, desiring to accept the provisions of sections 194.120 to 194.180, shall, within thirty days of the first day of each term of said educational institution, make and furnish to the secretary of the board a sworn statement setting forth the number of students in attendance at such educational institution.

2. No educational institution shall be allowed or permitted to receive any body or bodies in the manner provided for by sections 194.120 to 194.180 until a bond, approved as to form by the attorney general of this state, shall have been given to the board by or in behalf of such educational institution, which bond shall be in the penal sum of one thousand dollars, conditioned that all such bodies which the said educational institution shall receive thereafter in the manner provided by said sections, shall be used only for the promotion or application of anatomical knowledge and science; and whosoever shall sell or buy such body or bodies, or part or parts of body or bodies, or in any way traffic in the same, or shall transmit or convey or cause to be transmitted or conveyed such body or bodies, or part or parts of such body or bodies, to any place outside of this state, shall be deemed guilty of a misdemeanor and shall, upon conviction, be subject to a fine not exceeding two hundred dollars or be imprisoned for a term not exceeding one year, or both; but this section shall not be construed as prohibiting any physician or dentist licensed to practice his profession in this state, or teachers or investigators of anatomy in said institutions, from transporting human specimens outside of the state for temporary use at scientific meetings or exhibits.

(RSMo 1939 § 9999)

Prior revisions: 1929 § 9131; 1919 § 7346; 1909 § 8327



Section 194.150 Disposal of paupers' bodies.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

194.150. Disposal of paupers' bodies. — 1. Superintendents or wardens of penitentiaries, houses of correction and bridewells, hospitals, insane asylums and poorhouses, and coroners, sheriffs, jailers, city and county undertakers, and all other state, county, town or city officers having the custody of the body of any deceased person required to be buried at public expense, shall be and hereby are required immediately to notify the secretary of the board, or the person duly designated by the board or by its secretary to receive such notice, whenever any such body or bodies come into his or their custody, charge or control, and shall, without fee or reward, deliver, within a period not to exceed thirty-six hours after death, except in cases within the jurisdiction of a coroner where retention for a longer time may be necessary, such body or bodies into the custody of the board and permit the board or its agent or agents to take and remove all such bodies, or otherwise dispose of them; provided, that each educational institution receiving a body from the board shall hold such body for at least thirty days, during which time any relative or friend of any such deceased person or persons shall have the right to take and receive the dead body from the possession of any person in whose charge or custody it may be found, for the purpose of interment, upon paying the expense of such interment.

2. Each educational institution securing a dead body shall pay all necessary expense incurred in the delivery thereof, including cost of notice to the secretary of the board or his agent, which notice shall be by telegraph, when necessary to insure immediate notice. A correct record of all such bodies, including the name and date of death, shall be kept in a book provided for that purpose by the county clerk of the county in which such person died, and by the city health commissioner of the city of St. Louis, and such record shall be promptly furnished said officer by the person or persons reporting said bodies to the secretary of the board or his agent.

3. Whenever any person fails to give the notice and deliver the body of a deceased person as required by this section, and by reason of such failure such body shall become unfit for anatomical purposes, and is so certified by the duly authorized officer or agent of the board, such body shall be buried at the expense of the person so failing to notify and deliver such body.

(RSMo 1939 § 10000)

Prior revisions: 1929 § 9129; 1919 § 7344; 1909 § 8325



Section 194.160 Distribution of bodies.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

194.160. Distribution of bodies. — 1. The secretary of the board shall cause to be distributed the bodies aforesaid, to any of the educational institutions mentioned in section 194.120, upon the acceptance and compliance by said educational institution with the provisions of sections 194.120 to 194.180, in proportion to the number of students in attendance at said educational institutions where the subject of human anatomy is studied or investigated.

2. The board may employ a carrier or carriers for the conveyance of such bodies, which bodies shall be well enclosed within a suitable encasement, and carefully deposited free from public observation. Said carrier shall obtain a receipt from the officer or other person having custody of any dead body subject to the provisions of sections 194.120 to 194.180 for each body received by said carrier, and said receipt shall set forth the name of the deceased, if known, and all other data that will aid in identifying such body, and shall deposit this receipt with the secretary of the board.

(RSMo 1939 § 10001)

Prior revisions: 1929 § 9130; 1919 § 7345; 1909 § 8326



Section 194.170 Autopsy not to be held, when.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

194.170. Autopsy not to be held, when. — Bodies required to be buried at public expense shall be under the exclusive custody and control of the board. It is hereby declared unlawful for any person or persons to hold any autopsy on any dead human body subject to the provisions of sections 194.120 to 194.180 without first having obtained the consent of the secretary of the board or his accredited agent. The consent of any person for an autopsy on his or her body shall not in any way prevent or affect the application of sections 194.120 to 194.180.

(RSMo 1939 § 10002)

Prior revisions: 1929 § 9132; 1919 § 7347; 1909 § 8328



Section 194.180 Penalty for violation.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

194.180. Penalty for violation. — Any person violating the provisions of sections 194.120 to 194.180, other than the provision named in section 194.140, for the violation of which special penalties are therein imposed, shall be deemed guilty of a misdemeanor and upon conviction thereof shall be fined not less than fifty dollars nor more than five hundred dollars.

(RSMo 1939 § 10004)

Prior revisions: 1929 § 9134; 1919 § 7349; 1909 § 8330



Section 194.197 Depth at which body is buried may be regulated.

Effective 28 Aug 1985

Title XII PUBLIC HEALTH AND WELFARE

194.197. Depth at which body is buried may be regulated. — The governing body of every county and every municipality of this state may regulate the depth at which a human body may be buried.

(L. 1985 H.B. 677 § 1)



Section 194.200 Disposition of a stillborn child, definitions, duties of hospital, duties of parents, collection of costs, penalties.

Effective 28 Aug 1997

Title XII PUBLIC HEALTH AND WELFARE

194.200. Disposition of a stillborn child, definitions, duties of hospital, duties of parents, collection of costs, penalties. — 1. As used in this section, the following terms mean:

(1) "Final disposition", the burial, entombment, cremation, delivery to an educational or medical institution for donation, delivery to the state anatomical board or removal from the state of the remains of a deceased person;

(2) "Parents", either or both the biological mother or father of a stillborn child, but such term shall not include an unknown or unidentified biological father;

(3) "Stillborn child", a child who is dead at birth.

2. If a hospital or other health care facility transfers a stillborn child to a funeral establishment for final disposition, the hospital or health care facility shall contact one or both of the parents of such child within twenty-four hours of such transfer for instructions on the method of final disposition of the child. If the hospital contacts and receives instructions from at least one of the parents, the hospital shall convey such instructions to the funeral establishment which shall proceed as directed by such instructions. If the funeral establishment receives instructions from at least one of the parents, the funeral establishment may arrange for the final disposition of the child in accordance with such instructions without contacting the other parent. If the parents of the child do not provide instructions for the final disposition within five days, the funeral establishment shall conduct the most cost-effective method of final disposition of such child and the hospital shall be responsible for the cost of such final disposition. The hospital shall be entitled to collect the cost of such disposition from the parents. If the parents select the manner of final disposition, the parents shall be responsible to the funeral establishment for the costs of such disposition.

3. Any person who violates the provisions of this section is guilty of a class A misdemeanor.

(L. 1997 H.B. 713 § 1)



Section 194.210 Definitions.

Effective 28 Aug 2008

Title XII PUBLIC HEALTH AND WELFARE

194.210. Definitions. — 1. Sections 194.210 to 194.294 may be cited as the "Revised Uniform Anatomical Gift Act".

2. As used in sections 194.210 to 194.294, the following terms mean:

(1) "Adult", an individual who is at least eighteen years of age;

(2) "Agent", an individual:

(a) Authorized to make health-care decisions on the principal's behalf by a power of attorney for health care; or

(b) Expressly authorized to make an anatomical gift on the principal's behalf by any other record signed by the principal;

(3) "Anatomical gift", a donation of all or part of a human body to take effect after the donor's death for the purposes of transplantation, therapy, research, or education;

(4) "Cadaver procurement organization", an entity lawfully established and operated for the procurement and distribution of anatomical gifts to be used as cadavers or cadaver tissue for appropriate education or research;

(5) "Decedent", a deceased individual whose body or part is or may be the source of an anatomical gift. The term includes a stillborn infant but does not include an unborn child as defined in section 1.205 or 188.015 if the child has not died of natural causes;

(6) "Disinterested witness", a witness other than the spouse, child, parent, sibling, grandchild, grandparent, or guardian of the individual who makes, amends, revokes, or refuses to make an anatomical gift. The term does not include a person to which an anatomical gift could pass under section 194.255;

(7) "Document of gift", a donor card or other record used to make an anatomical gift. The term includes a statement or symbol on a driver's license, identification card, or donor registry;

(8) "Donor", an individual whose body or part is the subject of an anatomical gift provided that donor does not include an unborn child as defined in section 1.205 or section 188.015 if the child has not died of natural causes;

(9) "Donor registry", a database that contains records of anatomical gifts and amendments to or revocations of anatomical gifts;

(10) "Driver's license", a license or permit issued by the department of revenue to operate a vehicle whether or not conditions are attached to the license or permit;

(11) "Eye bank", a person that is licensed, accredited, or regulated under federal or state law to engage in the recovery, screening, testing, processing, storage, or distribution of human eyes or portions of human eyes;

(12) "Guardian", a person appointed by a court pursuant to chapter 475. The term does not include a guardian ad litem;

(13) "Hospital", a facility licensed as a hospital under the laws of any state or a facility operated as a hospital by the United States, a state, or a subdivision of a state;

(14) "Identification card", an identification card issued by the department of revenue;

(15) "Know", to have actual knowledge;

(16) "Minor", an individual who is under eighteen years of age;

(17) "Organ procurement organization", a person designated by the United States Secretary of Health and Human Services as an organ procurement organization;

(18) "Parent", a parent whose parental rights have not been terminated;

(19) "Part", an organ, an eye, or tissue of a human being. The term does not include the whole body;

(20) "Person", an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity;

(21) "Physician", an individual authorized to practice medicine or osteopathy under the laws of any state;

(22) "Procurement organization", an eye bank, organ procurement organization, or tissue bank;

(23) "Prospective donor", an individual who is dead or near death and has been determined by a procurement organization to have a part that could be medically suitable for transplantation, therapy, research, or education. The term does not include an individual who has made a refusal;

(24) "Reasonably available", able to be contacted by a procurement organization with reasonable effort and willing and able to act in a timely manner consistent with existing medical criteria necessary for the making of an anatomical gift;

(25) "Recipient", an individual into whose body a decedent's part has been or is intended to be transplanted;

(26) "Record", information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

(27) "Refusal", a record created under section 194.235 that expressly states an intent to bar other persons from making an anatomical gift of an individual's body or part;

(28) "Sign", with the present intent to authenticate or adopt a record:

(a) To execute or adopt a tangible symbol; or

(b) To attach or logically associate with the record an electronic symbol, sound, or process;

(29) "State", a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the United States;

(30) "Technician", an individual determined to be qualified to remove or process parts by an appropriate organization that is licensed, accredited, or regulated under federal or state law. The term includes an eye enucleator;

(31) "Tissue", a portion of the human body other than an organ or an eye. The term does not include blood unless the blood is donated for purposes of research or education;

(32) "Tissue bank", a person that is licensed, accredited, or regulated under federal or state law to engage in the recovery, screening, testing, processing, storage, or distribution of tissue;

(33) "Transplant hospital", a hospital that furnishes organ transplants and other medical and surgical specialty services required for the care of transplant patients.

(L. 1969 S.B. 43 § 1, A.L. 2008 S.B. 1139)



Section 194.215 Applicability of law.

Effective 28 Aug 2008

Title XII PUBLIC HEALTH AND WELFARE

194.215. Applicability of law. — Sections 194.210 to 194.294 apply to an anatomical gift or amendment to, revocation of, or refusal to make an anatomical gift, whenever made.

(L. 2008 S.B. 1139)



Section 194.220 Registry to be established — gift may be made by whom.

Effective 28 Aug 2008

Title XII PUBLIC HEALTH AND WELFARE

194.220. Registry to be established — gift may be made by whom. — 1. (1) The department of health and senior services shall establish or contract for the establishment of a first person consent organ and tissue donor registry.

(2) The department of health and senior services and the department of revenue shall advise the individual that he or she is under no obligation to have his or her name included in the first person consent organ and tissue donor registry.

(3) An individual who agrees to have his or her name in the first person consent organ and tissue donor registry has given full legal consent to the donation of any of his or her organs or tissues upon his or her death as recorded in the registry or as subject in subsection 2 of this section.

(4) An individual may withdraw his or her consent to be listed in the first person consent organ and tissue donor registry as indicated in this section. The department of health and senior services and the department of revenue shall provide information to an individual advising them that withdrawal of his or her consent to be listed in the registry does not constitute a refusal to make an anatomical gift of the individual's body or part, and that his or her agent or any person listed in section 194.245 having priority to make an anatomical gift on behalf of the individual may make a gift of the individual's body or part.

(5) The department of health and senior services and the department of revenue shall provide information advising the individual that if he or she wants to bar other persons from making an anatomical gift of his or her body or part, the individual must execute a refusal under section 194.235.

2. Subject to section 194.240, an anatomical gift of a donor's body or part may be made during the life of the donor for the purpose of transplantation, therapy, research, or education in the manner provided in section 194.225 by:

(1) The donor, if the donor is an adult or if the donor is a minor and is:

(a) Emancipated; or

(b) Authorized under state law to apply for a driver's license;

(2) An agent of the donor, unless the power of attorney for health care or other record prohibits the agent from making an anatomical gift;

(3) A parent of the donor, if the donor is an unemancipated minor; or

(4) The donor's guardian.

(L. 1969 S.B. 43 § 2, A.L. 1989 H.B. 145, A.L. 1996 H.B. 811, A.L. 2002 S.B. 1026 § 194.220 merged with § 1, A.L. 2003 S.B. 351 merged with S.B. 355, A.L. 2008 S.B. 1139)



Section 194.225 Procedure for making a gift — donor cards, requirements — gift made by will, effect of.

Effective 28 Aug 2008

Title XII PUBLIC HEALTH AND WELFARE

194.225. Procedure for making a gift — donor cards, requirements — gift made by will, effect of. — 1. A donor may make an anatomical gift:

(1) By authorizing a statement or symbol indicating that the donor has made an anatomical gift to be imprinted on the donor's driver's license or identification card;

(2) In a will;

(3) During a terminal illness or injury of the donor, by any form of communication addressed to at least two adults at least one of whom is a disinterested witness; or

(4) As provided in subsection 2 of this section.

2. A donor or other person authorized to make an anatomical gift under section 194.220 may make a gift by a donor card or other record signed by the donor or other person making the gift or by authorizing that a statement or symbol indicating that the donor has made an anatomical gift be included on a donor registry. If the donor or other person is physically unable to sign a record, the record may be signed by another individual at the direction of the donor or the other person and shall:

(1) Be witnessed by at least two adults at least one of whom is a disinterested witness, who have signed at the request of the donor or the other person; and

(2) State that it has been signed and witnessed as provided in subdivision (1) of subsection 1 of this section.

3. Revocation, suspension, expiration, or cancellation of the driver's license or identification card upon which an anatomical gift is indicated does not invalidate the gift.

4. An anatomical gift made by will takes effect upon the donor's death whether or not the will is probated. Invalidation of the will after the donor's death does not invalidate the gift.

(L. 2008 S.B. 1139)



Section 194.230 Amendment or revocation, procedure.

Effective 28 Aug 2008

Title XII PUBLIC HEALTH AND WELFARE

194.230. Amendment or revocation, procedure. — 1. Subject to section 194.240, a donor or other person authorized to make an anatomical gift under section 194.220 may amend or revoke an anatomical gift by:

(1) A record signed by:

(a) The donor;

(b) The other person; or

(c) Subject to subsection 2 of this section, another individual acting at the direction of the donor or the other person if the donor or other person is physically unable to sign; or

(2) A later-executed document of gift that amends or revokes a previous anatomical gift or portion of an anatomical gift, either expressly or by inconsistency.

2. A record signed under paragraph (c) of subdivision (1) of subsection 1 of this section shall:

(1) Be witnessed by at least two adults at least one of whom is a disinterested witness, who have signed at the request of the donor or the other person; and

(2) State that it has been signed and witnessed as provided in subdivision (1) of this subsection.

3. Subject to section 194.240, a donor or other person authorized to make an anatomical gift under section 194.220 may revoke the gift by the destruction or cancellation of the document of gift, or a portion of the document of gift used to make the gift, with the intent to revoke the gift.

4. A donor may amend or revoke an anatomical gift that was not made in a will by any form of communication during a terminal illness or injury addressed to at least two adults at least one of whom is a disinterested witness.

5. A donor who makes an anatomical gift in a will may amend or revoke the gift in the manner provided for amendment or revocation of wills or as provided in subsection 1 of this section.

(L. 1969 S.B. 43 § 3, A.L. 2002 S.B. 1026, A.L. 2008 S.B. 1139)



Section 194.235 Refusal to make a gift, evidenced how, requirements.

Effective 28 Aug 2008

Title XII PUBLIC HEALTH AND WELFARE

194.235. Refusal to make a gift, evidenced how, requirements. — 1. An individual may refuse to make an anatomical gift of the individual's body or part by:

(1) A record signed by:

(a) The individual; or

(b) Subject to subsection 2 of this section, another individual acting at the direction of the individual if the individual is physically unable to sign;

(2) The individual's will whether or not the will is admitted to probate or invalidated after the individual's death; or

(3) Any form of communication made by the individual during the individual's terminal illness or injury addressed to at least two adults at least one of whom is a disinterested witness.

2. A record signed under paragraph (b) of subdivision (1) of subsection 1 of this section shall:

(1) Be witnessed by at least two adults at least one of whom is a disinterested witness, who have signed at the request of the individual; and

(2) State that it has been signed and witnessed as provided in subdivision (1) of this subsection.

3. An individual may amend or revoke a refusal:

(1) In the manner provided in subsection 1 of this section for making a refusal;

(2) By subsequently making an anatomical gift under section 194.225 that is inconsistent with the refusal; or

(3) By the destroying or cancelling of the record evidencing the refusal, or the portion of the record used to make the refusal, with the intent to revoke the refusal.

4. Except as otherwise provided in subsection 8 of section 194.240, in the absence of an express, contrary indication by the individual set forth in the refusal, an individual's unrevoked refusal to make an anatomical gift of the individual's body or a part bars all other persons from making an anatomical gift of the individual's body or the part.

(L. 2008 S.B. 1139)



Section 194.240 Person other than donor barred from making, amending, or revoking donor's gift — revocation not a bar to making a gift — parent may revoke or amend a gift of a child.

Effective 28 Aug 2008

Title XII PUBLIC HEALTH AND WELFARE

194.240. Person other than donor barred from making, amending, or revoking donor's gift — revocation not a bar to making a gift — parent may revoke or amend a gift of a child. — 1. Except as otherwise provided in subsection 7 of this section and subject to subsection 6 of this section, in the absence of an express, contrary indication by the donor, a person other than the donor is barred from making, amending, or revoking an anatomical gift of a donor's body or a part if the donor made an anatomical gift of the donor's body or the part under section 194.225 or an amendment to an anatomical gift of the donor's body or the part under section 194.230.

2. A donor's revocation of an anatomical gift of the donor's body or a part under section 194.230 is not a refusal and does not bar another person specified in section 194.220 or 194.245 from making an anatomical gift of the donor's body or a part under section 194.225 or 194.250.

3. If a person other than the donor makes an unrevoked anatomical gift of the donor's body or part under section 194.225 or an amendment to an anatomical gift of the donor's body or part under section 194.230, another person may not make, amend, or revoke the gift of the donor's body or part under section 194.250.

4. A revocation of an anatomical gift of the donor's body or a part under section 194.230 by a person other than the donor does not bar another person from making an anatomical gift of the body or a part under section 194.225 or 194.250.

5. In the absence of an express, contrary indication by the donor or other person authorized to make an anatomical gift under section 194.220, an anatomical gift of a part is neither a refusal to give another part nor a limitation on the making of an anatomical gift of another part at a later time by the donor or another person.

6. In the absence of an express, contrary indication by the donor or other person authorized to make an anatomical gift under section 194.220, an anatomical gift of a part for one or more purposes set forth in section 194.220 is not a limitation on the making of an anatomical gift of the part for any other purpose by the donor or other person under section 194.225 or 194.250.

7. If a donor who is an unemancipated minor dies, a parent or guardian of the donor who is reasonably available may revoke or amend an anatomical gift of the donor's body or part.

(L. 1969 S.B. 43 § 4, A.L. 1975 H.B. 107, A.L. 1978 H.B. 1492, A.L. 1991 S.B. 177, A.L. 1995 H.B. 178, A.L. 1996 H.B. 811, A.L. 2008 S.B. 1139)



Section 194.245 Gift for transplantation, therapy, research, or education, priority list for persons making.

Effective 28 Aug 2008

Title XII PUBLIC HEALTH AND WELFARE

194.245. Gift for transplantation, therapy, research, or education, priority list for persons making. — 1. Subject to subsections 2 and 3 of this section and unless barred by section 194.235 or 194.240, an anatomical gift of a decedent's body or part for purposes of transplantation, therapy, research, or education may be made in the order of priority listed, by any member of the following classes of persons who is reasonably available, in the order of priority listed:

(1) An agent of the decedent at the time of death who could have made an anatomical gift under subdivision (2) of subsection 2 of section 194.220 immediately before the decedent's death;

(2) The spouse of the decedent;

(3) Adult children of the decedent;

(4) Parents of the decedent;

(5) Adult siblings of the decedent;

(6) Adult grandchildren of the decedent;

(7) Grandparents of the decedent;

(8) The persons who were acting as the guardian of the person of the decedent at the time of death; and

(9) Any other public official having the authority to dispose of the decedent's body.

2. If there is more than one member of a class listed in subdivision (1), (3), (4), (5), (6), (7), or (9) of subsection 1 of this section entitled to make an anatomical gift, an anatomical gift may be made by a member of the class unless that member or a person to which the gift can pass under section 194.255 knows of an objection by another member of the class. If an objection is known, the gift may be made only by a majority of the members of the class who are reasonably available.

3. A person may not make an anatomical gift if, at the time of the decedent's death, a person in a prior class under subsection 1 of this section is reasonably available to make or to object to the making of an anatomical gift.

(L. 2008 S.B. 1139)



Section 194.250 Document of gift, procedure.

Effective 28 Aug 2008

Title XII PUBLIC HEALTH AND WELFARE

194.250. Document of gift, procedure. — 1. A person authorized to make an anatomical gift under section 194.245 may make an anatomical gift by a document of gift signed by the person making the gift or that person's oral communication that is electronically recorded or is contemporaneously reduced to a record and signed by the individual receiving the oral communication.

2. Subject to subsection 3 of this section, an anatomical gift by a person authorized under section 194.245 may be amended or revoked orally or in a record by any member of a prior class who is reasonably available. If more than one member of the prior class is reasonably available, the gift made by a person authorized under section 194.245 may be:

(1) Amended only if a majority of reasonably available members agree to the revoking of the gift; or

(2) Revoked only if a majority of the reasonably available members agree to the revoking of the gift or if they are equally divided as to whether to revoke the gift.

3. A revocation under subsection 2 of this section is effective only if, before an incision has been made to remove a part from the donor's body or before invasive procedures have begun to prepare the recipient, the procurement organization, transplant hospital, or physician or technician knows of the revocation.

(L. 1969 S.B. 43 § 5, A.L. 2008 S.B. 1139)



Section 194.255 Persons eligible to receive gift in the document of gift — gifts not naming persons, effect of — refusal of gift required when.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

194.255. Persons eligible to receive gift in the document of gift — gifts not naming persons, effect of — refusal of gift required when. — 1. An anatomical gift may be made to the following persons named in the document of gift:

(1) A hospital, accredited medical school, dental school, college, university, or organ procurement organization, cadaver procurement organization, or other appropriate person for research or education;

(2) Subject to subsection 2 of this section, an individual designated by the person making the anatomical gift if the individual is the recipient of the part; or

(3) An eye bank or tissue bank.

2. If an anatomical gift to an individual under subdivision (2) of subsection 1 of this section cannot be transplanted into the individual, the part passes in accordance with subsection 7 of this section in the absence of an express, contrary indication by the person making the anatomical gift.

3. If an anatomical gift of one or more specific parts or of all parts is made in a document of gift that does not name a person described in subsection 1 of this section but identifies the purpose for which an anatomical gift may be used, the following rules apply:

(1) If the part is an eye and the gift is for the purpose of transplantation or therapy, the gift passes to the appropriate eye bank;

(2) If the part is tissue and the gift is for the purpose of transplantation or therapy, the gift passes to the appropriate tissue bank;

(3) If the part is an organ and the gift is for the purpose of transplantation or therapy, the gift passes to the appropriate organ procurement organization as custodian of the organ;

(4) If the part is an organ, an eye, or tissue and the gift is for the purpose of research or education, the gift passes to the appropriate procurement organization.

4. For the purpose of subsection 3 of this section, if there is more than one purpose of an anatomical gift set forth in the document of gift but the purposes are not set forth in any priority, the gift must be used for transplantation or therapy if suitable. If the gift cannot be used for transplantation or therapy, the gift may be used for research or education.

5. If an anatomical gift of one or more specific parts is made in a document of gift that does not name a person described in subsection 1 of this section and does not identify the purpose of the gift, the gift may be used only for transplantation or therapy, and the gift passes in accordance with subsection 7 of this section.

6. If a document of gift specifies only a general intent to make an anatomical gift by words such as "donor", "organ donor", or "body donor", or by a symbol or statement of similar import, the gift may be used only for transplantation or therapy, and the gift passes in accordance with subsection 7 of this section.

7. For purposes of subsections 2, 5, and 6 of this section, the following rules apply:

(1) If the part is an eye, the gift passes to the appropriate eye bank;

(2) If the part is tissue, the gift passes to the appropriate tissue bank;

(3) If the part is an organ, the gift passes to the appropriate organ procurement organization as custodian of the organ;

(4) If the gift is medically unsuitable for transplantation or therapy, the gift may be used for research or education and pass to the appropriate procurement organization or cadaver procurement organization.

8. An anatomical gift of an organ for transplantation or therapy, other than an anatomical gift under subdivision (2) of subsection 1 of this section, passes to the organ procurement organization as custodian of the organ.

9. If an anatomical gift does not pass under subsections 1 through 8 of this section or the decedent's body or part is not used for transplantation, therapy, research, or education, custody of the body or part passes to the person under obligation to dispose of the body or part.

10. A person may not accept an anatomical gift if the person knows that the gift was not effectively made under section 194.225 or 194.250 or if the person knows that the decedent made a refusal under section 194.235 that was not revoked. For purposes of this subsection, if a person knows that an anatomical gift was made on a document of gift, the person is deemed to know of any amendment or revocation of the gift or any refusal to make an anatomical gift on the same document of gift.

11. A person may not accept an anatomical gift if the person knows that the gift is from the body of an executed prisoner from another country.

12. Except as otherwise provided in subdivision (2) of subsection 1 of this section, nothing in this act affects the allocation of organs for transplantation or therapy.

(L. 2008 S.B. 1139, A.L. 2014 H.B. 1656)



Section 194.260 Reasonable search to identify donors — immunity from liability, when.

Effective 28 Aug 2008

Title XII PUBLIC HEALTH AND WELFARE

194.260. Reasonable search to identify donors — immunity from liability, when. — 1. The following persons shall make a reasonable search of an individual who the person reasonably believes is dead or near death for a document of gift or other information identifying the individual as a donor or as an individual who made a refusal:

(1) A law enforcement officer, firefighter, paramedic, or other emergency rescuer finding the individual; and

(2) If no other source of the information is immediately available, a hospital, as soon as practical after the individual's arrival at the hospital.

2. If a document of gift or a refusal to make an anatomical gift is located by the search required by subdivision (1) of subsection 1 of this section and the individual or deceased individual to whom it relates is taken to a hospital, the person responsible for conducting the search shall send the document of gift or refusal to the hospital.

3. A person is not subject to criminal or civil liability for failing to discharge the duties imposed by this section but may be subject to administrative sanctions.

(L. 1969 S.B. 43 § 6, A.L. 2008 S.B. 1139)



Section 194.263 Delivery of document of gift not required — examination and copying of document permitted, when.

Effective 28 Aug 2008

Title XII PUBLIC HEALTH AND WELFARE

194.263. Delivery of document of gift not required — examination and copying of document permitted, when. — 1. A document of gift need not be delivered during the donor's lifetime to be effective.

2. Upon or after an individual's death, a person in possession of a document of gift or a refusal to make an anatomical gift with respect to the individual shall allow examination and copying of the document of gift or refusal by a person authorized to make or object to the making of an anatomical gift with respect to the individual or by a person to which the gift could pass under section 194.255.

(L. 2008 S.B. 1139)



Section 194.265 Referral to procurement organization, diligent search of donor registry required — reasonable examination of body parts permitted, when — search for minor's parents required, when — attending physician shall not procure, when.

Effective 28 Aug 2008

Title XII PUBLIC HEALTH AND WELFARE

194.265. Referral to procurement organization, diligent search of donor registry required — reasonable examination of body parts permitted, when — search for minor's parents required, when — attending physician shall not procure, when. — 1. When a hospital refers an individual at or near death to a procurement organization, the organization shall make a reasonable search of any donor registry and other applicable records that it knows exist for the geographical area in which the individual resides to ascertain whether the individual has made an anatomical gift.

2. A procurement organization must be allowed reasonable access to information in the records of the department of health and senior services and department of revenue to ascertain whether an individual at or near death is a donor.

3. When a hospital refers an individual at or near death to a procurement organization, the organization may conduct any reasonable examination necessary to ensure the medical suitability of a part that is or could be the subject of an anatomical gift for transplantation, therapy, research, or education from a donor or a prospective donor. During the examination period, measures necessary to ensure the medical suitability of the part may not be withdrawn unless the hospital or procurement organization knows a contrary intent had or has been expressed by the individual or an agent of the individual, or if the individual is incapacitated and he or she has no agent, knows a contrary intent has been expressed by any person listed in section 194.245 having priority to make an anatomical gift on behalf of the individual.

4. Unless prohibited by law other than sections 194.210 to 194.294, at any time after a donor's death, the person to which a part passes under section 194.255 may conduct any reasonable examination necessary to ensure the medical suitability of the body or part for its intended purpose.

5. Unless prohibited by law other than sections 194.210 to 194.294, an examination under subsection 3 or 4 of this section may include an examination of all medical records of the donor or prospective donor.

6. Upon the death of a minor who was a donor or had signed a refusal, unless a procurement organization knows the minor is emancipated, the procurement organization shall conduct a reasonable search for the parents of the minor and provide the parents with an opportunity to revoke or amend the anatomical gift or revoke a refusal.

7. Upon referral by a hospital under subsection 1 of this section, a procurement organization shall make a reasonable search for any person listed in section 194.245 having priority to make an anatomical gift on behalf of a prospective donor. If a procurement organization receives information that an anatomical gift to any other person was made, amended, or revoked, it shall promptly advise the other person of all relevant information.

8. Subject to subsection 9 of section 194.255 and section 58.785, the rights of the person to which a part passes under section 194.255 are superior to rights of all others with respect to the part. The person may accept or reject an anatomical gift in whole or in part. Subject to the terms of the document of gift and this act*, a person that accepts an anatomical gift of an entire body may allow embalming or cremation and use of remains in a funeral service. If the gift is of a part, the person to which the part passes under section 194.255, upon the death of the donor and before embalming, burial, or cremation, shall cause the part to be removed without unnecessary mutilation.

9. Neither the physician who attends the decedent immediately prior to or at death nor the physician who determines the time of the decedent's death may participate in the procedures for removing or transplanting a part from the decedent.

10. No physician who removes or transplants a part from the decedent, or a procurement organization, shall have primary responsibility for the health care treatment, or health care decision-making for such individual's terminal condition during the hospitalization for which the individual becomes a donor.

11. A physician or technician may remove a donated part from the body of a donor that the physician or technician is qualified to remove.

(L. 2008 S.B. 1139)

*"This act" (S.B. 1139, 2008) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 194.270 Hospitals to enter into agreements with procurement organizations.

Effective 28 Aug 2008

Title XII PUBLIC HEALTH AND WELFARE

194.270. Hospitals to enter into agreements with procurement organizations. — Each hospital in this state shall enter into agreements or affiliations with procurement organizations for coordination of procurement and use of anatomical gifts.

(L. 1969 S.B. 43 § 7, A.L. 2008 S.B. 1139)

(2004) Determination of good faith under the Uniform Anatomical Gift Act is a question of law which can be addressed on summary judgment. Schembre v. Mid-America Transplant Association, 135 S.W.3d 527 (Mo.App.E.D.).



Section 194.275 Purchase or sale of body parts for valuable consideration prohibited — penalty — definition.

Effective 28 Aug 2008

Title XII PUBLIC HEALTH AND WELFARE

194.275. Purchase or sale of body parts for valuable consideration prohibited — penalty — definition. — 1. Except as otherwise provided in subsection 2 of this section, a person that for valuable consideration knowingly purchases or sells a part for any purpose if removal of the whole body or a part from an individual is intended to occur after the individual's death commits a felony and upon pleading or being found guilty is subject to a fine not exceeding fifty thousand dollars or imprisonment not exceeding seven years, or both.

2. For purposes of this section, the term "valuable consideration" does not include the reasonable payments associated with the removal, transportation, implantation, processing, preservation, quality control, and storage of any part or a whole body.

(L. 2008 S.B. 1139)



Section 194.280 Falsification of documents, penalty.

Effective 28 Aug 2008

Title XII PUBLIC HEALTH AND WELFARE

194.280. Falsification of documents, penalty. — Any person that in order to obtain a financial gain knowingly falsifies, forges, conceals, defaces, or obliterates a document of gift, an amendment or revocation of a document of gift, or a refusal commits a felony and upon pleading or being found guilty is subject to a fine not exceeding fifty thousand dollars or imprisonment not exceeding seven years, or both.

(L. 1969 S.B. 43 § 8, A.L. 2008 S.B. 1139)



Section 194.285 Immunity from liability, when.

Effective 28 Aug 2008

Title XII PUBLIC HEALTH AND WELFARE

194.285. Immunity from liability, when. — 1. A person that acts in accordance with sections 194.210 to 194.294 or with the applicable anatomical gift law of another state that is not inconsistent with the provisions of sections 194.210 to 194.294 or attempts without negligence and in good faith to do so is not liable for the act in any civil action, criminal, or administrative proceeding.

2. Neither the person making an anatomical gift nor the donor's estate is liable for any injury or damage that results from the making or use of the gift.

3. In determining whether an anatomical gift has been made, amended, or revoked under sections 194.210 to 194.294, a person may rely upon representations of individuals listed in subdivision (2), (3), (4), (5), (6), (7), or (8) of subsection 1 of section 194.245 relating to the individual's relationship to the donor or prospective donor unless the person knows that representation is untrue.

(L. 2008 S.B. 1139)



Section 194.290 Declarations and advance health care directives — definitions — gift in conflict with, donor or physician to resolve.

Effective 28 Aug 2008

Title XII PUBLIC HEALTH AND WELFARE

194.290. Declarations and advance health care directives — definitions — gift in conflict with, donor or physician to resolve. — 1. As used in this section, the following terms mean:

(1) "Advance health-care directive", a power of attorney for health care or a record signed or authorized by a prospective donor, containing the prospective donor's direction concerning a health-care decision for the prospective donor;

(2) "Declaration", a record, including but not limited to a living will, or a do-not-resuscitate order, signed by a prospective donor specifying the circumstances under which a life support system may be withheld or withdrawn;

(3) "Health-care decision", any decision regarding the health care of the prospective donor.

2. If a prospective donor has a declaration or advance health-care directive and the terms of the declaration or directive and the express or implied terms of a potential anatomical gift are in conflict with regard to the administration of measures necessary to ensure the medical suitability of a part for transplantation or therapy, the prospective donor's attending physician and prospective donor shall confer to resolve the conflict. If the prospective donor is incapable of resolving the conflict, an agent acting under the prospective donor's declaration or directive or, if none or the agent is not reasonably available, another person authorized by law to make health-care decisions on behalf of the prospective donor shall act for the donor to resolve the conflict. The conflict must be resolved as expeditiously as possible. Information relevant to the resolution of the conflict may be obtained from the appropriate procurement organization and any other person authorized to make an anatomical gift for the prospective donor under section 194.245. Before the resolution of the conflict, measures necessary to ensure the medical suitability of an organ for transplantation or therapy may not be withheld or withdrawn from the prospective donor if withholding or withdrawing the measures is not contraindicated by appropriate end-of-life care.

(L. 1969 S.B. 43 § 9, A.L. 2008 S.B. 1139)



Section 194.292 Requirements for valid execution of a document of gift — presumption of validity, when — requirements for out-of-state execution of documents.

Effective 28 Aug 2008

Title XII PUBLIC HEALTH AND WELFARE

194.292. Requirements for valid execution of a document of gift — presumption of validity, when — requirements for out-of-state execution of documents. — 1. A document of gift is valid if executed in accordance with:

(1) Sections 194.210 to 194.294;

(2) The laws of the state or country where it was executed; or

(3) The laws of the state or country where the person making the anatomical gift was domiciled, has a place of residence, or was a national at the time the document of gift was executed.

2. If a document of gift is valid as provided by subsection 1 of this section, the law of this state governs the interpretation of the document of gift.

3. A person may presume that a document of gift or amendment of an anatomical gift is valid unless that person knows that it was not validly executed or was revoked.

4. For purposes of this section, for a document of gift from another state or country to be valid it must be executed by a record, document, or donor registry that expresses the informed consent of a person to make an anatomical gift.

(L. 2008 S.B. 1139)



Section 194.293 Uniformity of law a consideration in construing statutory provisions.

Effective 28 Aug 2008

Title XII PUBLIC HEALTH AND WELFARE

194.293. Uniformity of law a consideration in construing statutory provisions. — In applying and construing sections 194.216* to 194.290, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

(L. 2008 S.B. 1139)

*Section 194.216 does not exist.



Section 194.294 Effect of law on certain federal acts.

Effective 28 Aug 2008

Title XII PUBLIC HEALTH AND WELFARE

194.294. Effect of law on certain federal acts. — Sections 194.210 to 194.294 modify, limit, and supersede* the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001, et seq., but does not modify, limit, or supersede Section 101(a) of that act, 15 U.S.C. Section 7001, or authorize electronic delivery of any of the notices described in Section 103(b) of that act, 15 U.S.C. Section 7003(b).

(L. 2008 S.B. 1139)

*Words "modifies, limits, and supersedes" appear in original rolls.



Section 194.295 Embalmers authorized to enucleate eyes, when.

Effective 28 Aug 1973

Title XII PUBLIC HEALTH AND WELFARE

194.295. Embalmers authorized to enucleate eyes, when. — Any embalmer, licensed under the provisions of chapter 333, who has successfully completed a course in eye enucleation conducted or certified by the department of ophthalmology of a college of medicine offering said course, and who holds a valid certificate of competence for completing the course, may enucleate eyes when the eyes have been donated as a gift as provided by the Missouri uniform anatomical gift act. No embalmer is subject to any civil or criminal liability for performing any act necessary to enucleate eyes as provided by this section.

(L. 1973 S.B. 34 § 1)



Section 194.297 Organ donor program fund established — funding, administration, purpose — transfer to general revenue prohibited.

Effective 01 Jan 1996, see footnote

Title XII PUBLIC HEALTH AND WELFARE

194.297. Organ donor program fund established — funding, administration, purpose — transfer to general revenue prohibited. — There is established in the state treasury the "Organ Donor Program Fund", which shall consist of all moneys deposited by the director of revenue pursuant to subsection 2 of section 302.171 and any other moneys donated or appropriated to the fund. The state treasurer shall administer the fund, and the moneys in the fund shall be used solely, upon appropriation, by the department of health and senior services, in consultation with the organ donation advisory committee, for implementation of organ donation awareness programs in the manner prescribed in subsection 2 of section 194.300. Notwithstanding the provisions of section 33.080 to the contrary, moneys in the organ donor program fund at the end of any biennium shall not be transferred to the credit of the general revenue fund. There shall be no money appropriated from general revenue to administer the fund in the event the fund cannot sustain itself.

(L. 1995 H.B. 178 § 1 subsec. 1)

Effective 1-1-96



Section 194.299 Money in organ donor program fund, how expended.

Effective 01 Jan 1996, see footnote

Title XII PUBLIC HEALTH AND WELFARE

194.299. Money in organ donor program fund, how expended. — The moneys in the organ donor program fund shall be expended as follows:

(1) Grants by the department of health and senior services to certified organ procurement organizations for the development and implementation of organ donation awareness programs in this state;

(2) Publication of informational pamphlets or booklets by the department of health and senior services and the advisory committee regarding organ donations and donations to the organ donor program fund when obtaining or renewing a license to operate a motor vehicle pursuant to subsection 2 of section 302.171;

(3) Maintenance of a central registry of organ donors pursuant to subsection 1 of section 194.304; and

(4) Implementation of organ donation awareness programs in the secondary schools of this state by the department of elementary and secondary education.

(L. 1995 H.B. 178 § 1 subsec. 4)

Effective 1-1-96



Section 194.300 Organ donation advisory committee established in department of health and senior services, appointment, qualifications, expenses, terms.

Effective 01 Jan 1996, see footnote

Title XII PUBLIC HEALTH AND WELFARE

194.300. Organ donation advisory committee established in department of health and senior services, appointment, qualifications, expenses, terms. — 1. There is established within the department of health and senior services the "Organ Donation Advisory Committee", which shall consist of the following members appointed by the governor with the advice and consent of the senate:

(1) Four representatives of organ and tissue procurement organizations;

(2) Four members representative of organ recipients, families of organ recipients, organ donors and families of organ donors;

(3) One health care representative from a hospital located in Missouri; and

(4) One representative of the department of health and senior services.

2. Members of the advisory committee shall receive no compensation for their services, but may be reimbursed for the reasonable and necessary expenses incurred in the performance of their duties out of appropriations made for that purpose. Members shall serve for five year terms and shall serve at the pleasure of the governor.

(L. 1995 H.B. 178 § 1 subsecs. 2 & 3)

Effective 1-1-96



Section 194.302 Advisory committee's powers and duties — annual report, due when.

Effective 01 Jan 1996, see footnote

Title XII PUBLIC HEALTH AND WELFARE

194.302. Advisory committee's powers and duties — annual report, due when. — The advisory committee shall assist the department of health and senior services and the department of elementary and secondary education in the development of organ donor awareness programs to educate the general public on the importance of organ donations and shall recommend priorities in the expenditures from the organ donor program fund. The advisory committee shall submit a report of its activities and recommendations to the director of the department of health and senior services, the general assembly and the governor by the fifteenth day of January of each year, beginning January 15, 1997.

(L. 1995 H.B. 178 § 1 subsec. 5)

Effective 1-1-96



Section 194.304 Transfer of donor registry information, department of revenue to cooperate — registry requirements.

Effective 28 Aug 2008

Title XII PUBLIC HEALTH AND WELFARE

194.304. Transfer of donor registry information, department of revenue to cooperate — registry requirements. — 1. The department of revenue shall cooperate with any donor registry that this state establishes, contracts for, or recognizes for the purpose of transferring to the donor registry all relevant information regarding a donor's making, amendment to, or revocation of an anatomical gift.

2. A first person consent organ and tissue donor registry shall:

(1) Allow a donor or other person authorized under section 194.220 to include on the donor registry a statement or symbol that the donor has made, amended, or revoked an anatomical gift;

(2) Be accessible to a procurement organization to allow it to obtain relevant information on the donor registry to determine, at or near death of the donor or a prospective donor, whether the donor or prospective donor has made, amended, or revoked an anatomical gift; and

(3) Be accessible for purposes of subdivisions (1) and (2) of this subsection seven days a week on a twenty-four-hour basis.

3. Personally identifiable information on a first person consent organ and tissue donor registry about a donor or prospective donor may not be used or disclosed without the express consent of the donor, prospective donor, or the person that made the anatomical gift for any purpose other than to determine, at or near death of the donor or a prospective donor, whether the donor or prospective donor has made, amended, or revoked an anatomical gift.

(L. 1995 H.B. 178 § 1 subsec. 6 & 7, A.L. 2008 S.B. 1139)



Section 194.307 Effective date for sections 194.240, 194.297 through 194.304 and section 302.171.

Effective 28 Aug 1995

Title XII PUBLIC HEALTH AND WELFARE

194.307. Effective date for sections 194.240, 194.297 through 194.304 and section 302.171. — Sections 194.240, 194.297 to 194.304 and section 302.171 shall become effective January 1, 1996.

(L. 1995 H.B. 178 § B)



Section 194.350 Disposition of cremated remains — if no directions are given, procedure, notice.

Effective 28 Aug 2013

Title XII PUBLIC HEALTH AND WELFARE

194.350. Disposition of cremated remains — if no directions are given, procedure, notice. — A licensed funeral establishment which cremates, or contracts for the cremation of, a dead human body, whether the cremation occurs before or after August 28, 1989, may dispose of the cremated remains by:

(1) Disposing the remains in accordance with the cremation contract, except if otherwise prohibited by law;

(2) Delivering the remains to or as directed by another licensed funeral establishment which contracted for the cremation;

(3) Delivering the remains to or as directed by the person who contracted for the cremation; or

(4) If not delivered pursuant to subdivision (2) or (3) of this section, by scattering, burying, or interring the unclaimed cremated remains in a scatter garden or pond, columbarium or other place formally dedicated for such purpose, by delivering the remains to any person listed in section 194.119, or releasing the remains to a veterans' service organization per the procedures set out in section 194.360, provided, at least ninety days prior to such action the funeral establishment shall send a written notice by mail, with confirmation of delivery, to the last known address of the person or establishment that contracted for the cremation stating that the remains will be scattered, interred, or delivered under this subdivision unless the notified establishment or person, or other person authorized by the notified establishment or person, claims and removes the remains prior to the end of such ninety-day period.

(L. 1989 H.B. 195 § 1, A.L. 2010 H.B. 2231, A.L. 2013 S.B. 186)



Section 194.360 Veterans, cremated remains — definitions — funeral establishment or coroner, authorized release of identifying information, to whom — release of remains, when — immunity from liability.

Effective 28 Aug 2013

Title XII PUBLIC HEALTH AND WELFARE

194.360. Veterans, cremated remains — definitions — funeral establishment or coroner, authorized release of identifying information, to whom — release of remains, when — immunity from liability. — 1. As used in this section the following terms shall mean:

(1) "Funeral establishment", as defined in section 333.011, a funeral home, a funeral director, an embalmer, or an employee of any of the individuals or entities;

(2) "Identifying information", data required by the Department of Veterans Affairs to verify a veteran or their dependent's eligibility for burial in a national or state cemetery: name, service number, Social Security number, date of birth, date of death, place of birth, and copy of death certificate;

(3) "Veteran", a person honorably discharged from the Armed Forces of the United States, including, but not limited to, the Philippine Commonwealth Army, the Regular Scouts "Old Scouts", and the Special Philippine Scouts "New Scouts", or a person who died while on active military service with any branch of the Armed Forces of the United States;

(4) "Veterans' service organization", a veterans organization that is federally chartered by the Congress of the United States, veterans' service organization recognized by the Department of Veterans Affairs or that qualifies as a Section 501(c)(3) or 501(c)(19), nonprofit tax exempt organization under the Internal Revenue Code that is organized for the verification and burial of veterans and dependents.

2. A funeral establishment or coroner in the possession of cremated remains is authorized to release the identifying information to the Department of Veterans Affairs or a veterans' service organization for the purpose of obtaining verification of the veteran's or veterans' dependent's eligibility for a military burial, interment, or scattering. When verification of a veteran or dependent is completed, the funeral establishment or coroner may release the remains to the veterans' service organization who then may arrange for the burial, interment, or scattering of the remains.

3. A funeral establishment or coroner who releases the identifying information shall not be liable in any action regarding the release of the identifying information and neither the funeral establishment, coroner, or veterans' service organization shall be liable in any action stemming from the final disposition, interment, burial, or scattering of remains released to a veterans' service organization pursuant to this chapter so long as the funeral establishment, prior to the burial, interment, or scattering of the remains, follows the notification procedures for unclaimed cremated remains as set out in subdivision (4) of section 194.350.

4. A veterans' service organization accepting remains under this section shall take all reasonable steps to inter the remains in a veterans' cemetery.

(L. 2009 H.B. 111 merged with H.B. 427, A.L. 2013 S.B. 186)



Section 194.375 Citation of law — definitions.

Effective 28 Aug 2004

Title XII PUBLIC HEALTH AND WELFARE

194.375. Citation of law — definitions. — 1. Sections 194.375 to 194.390 shall be known and may be cited as the "Disposition of Fetal Remains Act".

2. As used in sections 194.375 to 194.390, the following terms mean:

(1) "Final disposition", the burial, cremation, or other disposition of the remains of a human fetus following a spontaneous fetal demise occurring after a gestation period of less than twenty completed weeks;

(2) "Remains of a human fetus", the fetal remains or fetal products of conception of a mother after a miscarriage, regardless of the gestational age or whether the remains have been obtained by spontaneous or accidental means.

(L. 2004 H.B. 1136)



Section 194.378 Final disposition of fetal remains, mother has right to determine.

Effective 28 Aug 2004

Title XII PUBLIC HEALTH AND WELFARE

194.378. Final disposition of fetal remains, mother has right to determine. — In every instance of fetal death, the mother has the right to determine the final disposition of the remains of the fetus, regardless of the duration of the pregnancy. The mother may choose any means of final disposition authorized by law or by the director of the department of health and senior services.

(L. 2004 H.B. 1136)



Section 194.381 Means of disposition.

Effective 28 Aug 2004

Title XII PUBLIC HEALTH AND WELFARE

194.381. Means of disposition. — 1. The final disposition of the remains of a human fetus may be by cremation, interment by burial, incineration in an approved medical waste incinerator, or other means authorized by the director of the department of health and senior services. The disposition shall be in accordance with state law or administrative rules providing for the disposition. If the remains are disposed of by incineration, the remains shall be incinerated separately from other medical waste.

2. No religious service or ceremony is required as part of the final disposition of the remains of a human fetus.

(L. 2004 H.B. 1136)



Section 194.384 Written standards required for protection of mother's right to determine final disposition.

Effective 28 Aug 2004

Title XII PUBLIC HEALTH AND WELFARE

194.384. Written standards required for protection of mother's right to determine final disposition. — Every hospital, outpatient birthing clinic, and any other health care facility licensed to operate in this state shall adopt written standards for the final disposition of the remains of a human fetus as provided in sections 194.375 to 194.390 for protection of a mother's right pursuant to section 194.378 and for notice as required in section 194.387.

(L. 2004 H.B. 1136)



Section 194.387 Miscarriage — mother's right to determine final disposition of remains — counseling made available, when.

Effective 28 Aug 2004

Title XII PUBLIC HEALTH AND WELFARE

194.387. Miscarriage — mother's right to determine final disposition of remains — counseling made available, when. — 1. Within twenty-four hours after a miscarriage occurs spontaneously or accidentally at a hospital, outpatient birthing clinic, or any other health care facility, the facility shall disclose to the mother of the miscarried fetus, both orally and in writing, the mother's right to determine the final disposition of the remains of the fetus. The facility's disclosure shall include giving the mother a copy of the facility's written standards adopted pursuant to section 194.384.

2. The facility shall make counseling concerning the death of the fetus available to the mother. The facility may provide the counseling or refer the mother to another provider of appropriate counseling services.

(L. 2004 H.B. 1136)



Section 194.390 Right to legal abortion not affected.

Effective 28 Aug 2004

Title XII PUBLIC HEALTH AND WELFARE

194.390. Right to legal abortion not affected. — Nothing in sections 194.375 to 194.390 shall be construed to prohibit a woman's ability to obtain a legal abortion.

(L. 2004 H.B. 1136)



Section 194.400 Definitions.

Effective 28 Aug 1996

Title XII PUBLIC HEALTH AND WELFARE

194.400. Definitions. — As used in sections 194.400 to 194.410 the following words and phrases mean:

(1) "Committee", the unmarked human burial consultation committee;

(2) "Cultural items", shall include:

(a) "Associated funerary objects", objects that are reasonably believed to have been placed with individual human remains either at the time of death, or during the death rite or ceremony, or later, and all other items exclusively made for burial purposes including items made to contain human remains;

(b) "Unassociated funerary objects", objects that are reasonably believed to have been placed with individual human remains either at the time of death or during the death rite or ceremony, or later, which can be identified by a preponderance of the evidence as related to known human remains or an unmarked human burial site or can be identified as having been removed from a specific unmarked human burial site;

(3) "General archaeological investigation", refers to:

(a) Excavations performed by professional archaeologists usually consisting of a structured scientific undertaking comprised of three segments including field investigations, laboratory analysis, and preparation and submission of a report of investigation; and

(b) Identification of the presence of human remains in excavated materials considered to occur at the completion of the laboratory analysis segment of the studies as above;

(4) "Professional archaeologist", a person who has a graduate degree in archaeology, anthropology, or closely related field, at least one year of full-time professional experience or equivalent specialized training in archaeological research, administration of management, or at least four months of supervised field and analytic experience in general North American archaeology and demonstrated ability to carry archaeological research to completion, as evidenced by a master of arts or master of science thesis, or report equivalent in scope and quality;

(5) "Second or subsequent violation", any violation, other than the first violation, of a criminal law related to the trafficking of human remains or cultural items located in the state of Missouri, the United States, or any other state;

(6) "Skeletal analyst", a person possessing a postgraduate degree representing specialized training in skeletal biology, forensic osteology, or other relevant aspects of physical anthropology. The skeletal analyst shall have a minimum experience of one year in conducting laboratory reconstruction and analysis, and shall have demonstrated the ability to design and execute a skeletal analysis, and to present the written results and interpretations of such analysis in a thorough, scientific, and timely manner;

(7) "Specific scientific investigations", refers to detailed studies of human remains by professional archaeologists, anthropologists, osteologists, or professionals in related disciplines;

(8) "State historic preservation officer", the director of the department of natural resources;

(9) "Unmarked human burial", any instance where human skeletal remains are discovered or believed to exist, but for which there exists no written historical documentation or grave markers.

(L. 1987 S.B. 24 § 1, A.L. 1996 S.B. 834)



Section 194.405 Scope of law.

Effective 28 Aug 1987

Title XII PUBLIC HEALTH AND WELFARE

194.405. Scope of law. — When an unmarked human burial or human skeletal remains are encountered during archaeological excavation, construction, or other ground disturbing activities, whether found on or in any private lands or waters or on or in any lands or waters owned by the state of Missouri or its political subdivisions, agencies or instrumentalities, the provisions of sections 194.400 to 194.410 shall apply.

(L. 1987 S.B. 24 § 2)



Section 194.406 Unmarked human burials, knowledge or discovery — notice to local law enforcement officer or state historic preservation officer — jurisdiction, how determined.

Effective 28 Aug 1987

Title XII PUBLIC HEALTH AND WELFARE

194.406. Unmarked human burials, knowledge or discovery — notice to local law enforcement officer or state historic preservation officer — jurisdiction, how determined. — 1. Any person knowing or with reason to know that an unmarked human burial or human skeletal remains are being disturbed, destroyed, defaced, mutilated, removed, or excavated, or exposed shall immediately notify either the state historic preservation officer or the local law enforcement officer with jurisdiction for the area in which the burial or remains are encountered.

2. When an unmarked human burial or human skeletal remains are encountered as a result of construction or agricultural earth disturbing activities or by a professional archaeologist in the course of an investigation all such activities shall cease immediately within a radius of fifty feet of the point of discovery. Such activity shall not resume without specific authorization from either the state historic preservation officer or the local law enforcement officer, whichever party has jurisdiction over and responsibility for such remains. Said parties shall act promptly and make a decision within a reasonable time. Jurisdiction will be determined as follows:

(1) If upon investigation, the local law enforcement officer determines that the human skeletal remains may be involved in a legal investigation, that officer will immediately assume all jurisdiction over and responsibility for such remains;

(2) If upon investigation, the local enforcement officer determines that the remains are not involved in a legal investigation, the state historic preservation officer or his duly designated representative shall assume responsibility for such remains.

(L. 1987 S.B. 24 § 3)



Section 194.407 State historic preservation officer, jurisdiction of unmarked human burials, duties — general archaeological investigation, when — professional archaeologist, advise state historic preservation officer, when.

Effective 28 Aug 1987

Title XII PUBLIC HEALTH AND WELFARE

194.407. State historic preservation officer, jurisdiction of unmarked human burials, duties — general archaeological investigation, when — professional archaeologist, advise state historic preservation officer, when. — 1. In cases where an unmarked human burial or human skeletal remains are discovered as a result of construction or agricultural earth disturbing activities and where the state historic preservation officer has been determined to have jurisdiction, the state historic preservation officer shall determine whether removal of the human skeletal remains is necessary and appropriate for the purpose of scientific analysis. A general archaeological investigation of the site shall be conducted by a professional archaeologist and the professional archaeologist shall advise the state historic preservation officer of the physical location and the cultural and biological characteristics of the unmarked human burial or human skeletal remains within thirty days after the state historic preservation officer assumed jurisdiction over the burial or remains.

2. In cases where an unmarked human burial or skeletal remains are discovered by a professional archaeologist in the course of an investigation, and where the state historic preservation officer has been determined to have jurisdiction, the professional archaeologist shall advise the state historic preservation officer of the physical location and the cultural and biological characteristics of the unmarked human burial or human skeletal remains within thirty days after the state historic officer assumed jurisdiction.

3. Notwithstanding anything to the contrary herein contained no construction shall be suspended or delayed more than thirty days.

(L. 1987 S.B. 24 § 4)



Section 194.408 State historic preservation officer, reinterment, duties — consultation with unmarked human burial consultation committee, when.

Effective 28 Aug 1987

Title XII PUBLIC HEALTH AND WELFARE

194.408. State historic preservation officer, reinterment, duties — consultation with unmarked human burial consultation committee, when. — Whenever an unmarked human burial or human skeletal remains are reported to the state historic preservation officer, the state historic preservation officer shall proceed as follows:

(1) Insofar as possible, the state historic preservation officer shall make reasonable efforts to identify and locate persons who can establish direct kinship with or descent from the individual whose remains constitute the burial. The state historic preservation officer, in consultation with the most closely related family member, shall determine the proper disposition of the remains;

(2) When no direct kin or descendants can be identified or located, but the burial or remains can be shown to have ethnic affinity with living peoples, the state historic preservation officer in consultation with the leaders of the ethnic groups having a relation to the burial or remains shall determine the proper disposition of the remains. But, if the state historic preservation officer determines the burial or remains are scientifically significant, no reinterment shall occur until the burial or remains have been examined by a skeletal analyst designated by the state historic preservation officer. In no event shall reinterment be delayed more than one year;

(3) When the burial or remains cannot be related to any living peoples, the state historic preservation officer, in consultation with the unmarked human burial consultation committee, shall determine the proper disposition of the burial or remains. But, if the state historic preservation officer determines the burial or remains are scientifically significant, no reinterment shall occur until the burial or remains have been examined by a skeletal analyst designated by the state historic preservation officer. In no event shall reinterment be delayed more than one year unless otherwise and to the extent determined by the committee;

(4) Notwithstanding subdivisions (2) and (3) of this section the state historical preservation officer may seek approval from the unmarked human burial consultation committee to delay reinterment of the remains for an additional scientific study in a facility chosen by the state historic preservation officer. If the study is approved by the committee reinterment shall be delayed for a period as specified by the committee.

(L. 1987 S.B. 24 § 5)



Section 194.409 Unmarked human burial consultation committee, established — seven members, qualifications — state historic preservation officer, chairman — meetings, when — members serve without remuneration — expenses — federal law.

Effective 28 Aug 1987

Title XII PUBLIC HEALTH AND WELFARE

194.409. Unmarked human burial consultation committee, established — seven members, qualifications — state historic preservation officer, chairman — meetings, when — members serve without remuneration — expenses — federal law. — 1. There is hereby created in the department of natural resources, an "Unmarked Human Burial Consultation Committee", which shall be composed of seven members to be appointed by the governor with the advice and consent of the senate. The members of the committee shall be appointed as follows: the state historic preservation officer, two members who are archaeologists or skeletal analysts, two native Americans who are members of an Indian tribe recognized by the United States of America, one member who is a non-Indian minority, and one non-Indian, non-minority member who is neither a professional archaeologist nor a skeletal analyst. Members of the committee shall be residents of the state of Missouri.

2. The state historic preservation officer shall be chairman of the committee and shall serve a term which is contemporaneous with his employment as director of the department of natural resources. The terms of all other members of the committee shall be three years.

3. The committee shall meet at least once each calendar year, but may meet more often at the request of the state historic preservation officer.

4. The members of the committee shall serve voluntarily and shall not receive compensation for membership on the committee, except that they shall be eligible to receive reimbursement for transportation expenses as provided for through the budget approved for the office of the state historic preservation officer.

5. All actions and decisions of the state historic preservation officer and the unmarked human burial consultation committee shall be in conformity with the provisions of the federal National Historic Preservation Act of 1966, as amended.

(L. 1987 S.B. 24 § 6)



Section 194.410 Human burial sites — knowingly disturb, penalty — appropriation for sale, penalty.

Effective 01 Jan 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

194.410. Human burial sites — knowingly disturb, penalty — appropriation for sale, penalty. — 1. Any person, corporation, partnership, proprietorship, or organization who knowingly disturbs, destroys, vandalizes, or damages a marked or unmarked human burial site commits a class E felony.

2. Any person who knowingly appropriates for profit, uses for profit, sells, purchases or transports for sale or profit any human remains without the right of possession to those remains as provided in sections 194.400 to 194.410 commits a class A misdemeanor and, in the case of a second or subsequent violation, commits a class E felony.

3. Any person who knowingly appropriates for profit, uses for profit, sells, purchases or transports for sale or profit any cultural items obtained in violation of sections 194.400 to 194.410 commits a class A misdemeanor and, in the case of a second or subsequent violation, commits a class E felony.

(L. 1987 S.B. 24 § 7, A.L. 1990 H.B. 1079, A.L. 1996 S.B. 834, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 194.425 Abandonment of a corpse without notifying authorities, penalty.

Effective 01 Jan 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

194.425. Abandonment of a corpse without notifying authorities, penalty. — 1. A person commits the crime of abandonment of a corpse if that person abandons, disposes, deserts or leaves a corpse without properly reporting the location of the body to the proper law enforcement officials in that county.

2. Abandonment of a corpse is a class E felony.

(L. 1995 H.B. 160 § 578.157, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 194.500 Definitions.

Effective 28 Aug 1999

Title XII PUBLIC HEALTH AND WELFARE

194.500. Definitions. — As used in sections 194.500 to 194.512, the following terms mean:

(1) "Funeral director", a person licensed as a funeral director pursuant to the provisions of chapter 333;

(2) "Funeral lead vehicle" or "lead vehicle", any motor vehicle equipped with at least one lighted circulating lamp exhibiting an amber or purple light or lens or alternating flashing headlamps visible under normal atmospheric conditions for a distance of five hundred feet from the front of the vehicle. A hearse or coach properly equipped may be a lead vehicle;

(3) "Organized funeral procession", two or more vehicles accompanying the remains of a deceased person from a funeral establishment, church, synagogue or other place where a funeral service has taken place to a cemetery, crematory or other place of final disposition, or a funeral establishment, church, synagogue or other place where additional funeral services will be performed, if directed by a licensed funeral director from a licensed establishment.

(L. 1999 S.B. 270)



Section 194.503 Right-of-way — use of lead vehicles — emergency vehicles with right-of-way, when.

Effective 28 Aug 1999

Title XII PUBLIC HEALTH AND WELFARE

194.503. Right-of-way — use of lead vehicles — emergency vehicles with right-of-way, when. — 1. Except as otherwise provided for in this subsection, pedestrians and operators of all other vehicles shall yield the right-of-way to any vehicle which is a part of an organized funeral procession.

2. Notwithstanding any traffic control device or right-of-way provision prescribed by state or local law, when the funeral lead vehicle in an organized funeral procession lawfully enters an intersection, all vehicles in the procession shall follow the lead vehicle through the intersection. The operator of each vehicle in the procession shall exercise the highest degree of care toward any other vehicle or pedestrian on the roadway.

3. An organized funeral procession shall have the right-of-way at all intersections regardless of any traffic control device at such intersections, except that operators of vehicles in an organized funeral procession shall yield the right-of-way to any approaching emergency vehicle pursuant to the provisions of section 304.022 or when directed to do so by a law enforcement officer.

(L. 1999 S.B. 270)



Section 194.506 Following distance — flashing emergency lights used, when — toll-free passage, when.

Effective 28 Aug 1999

Title XII PUBLIC HEALTH AND WELFARE

194.506. Following distance — flashing emergency lights used, when — toll-free passage, when. — 1. All vehicles in an organized funeral procession shall follow the preceding vehicle in the procession as closely as is practical and safe under the conditions.

2. No person shall operate any vehicle as part of an organized funeral procession without the flashing emergency lights of such vehicle being lighted.

3. Toll-free passage shall be given on all toll bridges, tunnels and other toll highways to all vehicles in an organized funeral procession.

(L. 1999 S.B. 270)



Section 194.509 Regulations for nonparticipating vehicle operators — violations, penalty.

Effective 28 Aug 1999

Title XII PUBLIC HEALTH AND WELFARE

194.509. Regulations for nonparticipating vehicle operators — violations, penalty. — 1. Any person who is not an operator of a vehicle in an organized funeral procession shall not:

(1) Drive between the vehicles comprising an organized funeral procession while such vehicles are in motion and have the flashing emergency lights lighted pursuant to subsection 2 of section 194.506, except when required to do so by a law enforcement officer or when such person is operating an emergency vehicle giving an audible or visual signal;

(2) Join a funeral procession for the purpose of securing the right-of-way granted in section 194.506; or

(3) Attempt to pass any vehicle in an organized funeral procession, except where a passing lane has been specifically provided.

2. When an organized funeral procession is proceeding through a red signal light as permitted in section 194.503, a vehicle not in the organized funeral procession shall not enter the intersection unless such vehicle may do so without crossing the path of the funeral procession.

3. Any person violating the provisions of this section is guilty of an infraction which shall be punishable by a fine not to exceed one hundred dollars.

(L. 1999 S.B. 270)



Section 194.512 Use of amber lights for motorcycles — ordinances permitted.

Effective 28 Aug 1999

Title XII PUBLIC HEALTH AND WELFARE

194.512. Use of amber lights for motorcycles — ordinances permitted. — 1. No ordinance, regulation or any other provision of law shall prohibit the use of a motorcycle utilizing flashing amber lights to escort an organized funeral procession on the highway.

2. Any city, town, village or county may adopt an ordinance substantially similar to the provisions of sections 194.500 to 194.512.

(L. 1999 S.B. 270)






Chapter 195 Drug Regulations

Chapter Cross References



Section 195.003 Violations of chapter, defendant to pay costs of testing when found guilty.

Effective 28 Aug 2003

Title XII PUBLIC HEALTH AND WELFARE

195.003. Violations of chapter, defendant to pay costs of testing when found guilty. — In any case where there is a violation of this chapter, a judge may, upon a finding of guilt*, order a defendant to pay for costs for testing of the substance or substances at a private laboratory.

(L. 2003 H.B. 470 § 1 merged with S.B. 39 § 1)

*Word "guilty" appears in original rolls of S.B. 39, 2003.



Section 195.005 Comprehensive drug control act.

Effective 01 Jan 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

195.005. Comprehensive drug control act. — This chapter and chapter 579 shall be known as the "Comprehensive Drug Control Act".

(L. 1989 S.B. 215 & 58, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 195.010 Definitions.

Effective 01 Jan 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

195.010. Definitions. — The following words and phrases as used in this chapter and chapter 579, unless the context otherwise requires, mean:

(1) "Addict", a person who habitually uses one or more controlled substances to such an extent as to create a tolerance for such drugs, and who does not have a medical need for such drugs, or who is so far addicted to the use of such drugs as to have lost the power of self-control with reference to his or her addiction;

(2) "Administer", to apply a controlled substance, whether by injection, inhalation, ingestion, or any other means, directly to the body of a patient or research subject by:

(a) A practitioner (or, in his or her presence, by his or her authorized agent); or

(b) The patient or research subject at the direction and in the presence of the practitioner;

(3) "Agent", an authorized person who acts on behalf of or at the direction of a manufacturer, distributor, or dispenser. The term does not include a common or contract carrier, public warehouseman, or employee of the carrier or warehouseman while acting in the usual and lawful course of the carrier's or warehouseman's business;

(4) "Attorney for the state", any prosecuting attorney, circuit attorney, or attorney general authorized to investigate, commence and prosecute an action under this chapter;

(5) "Controlled substance", a drug, substance, or immediate precursor in Schedules I through V listed in this chapter;

(6) "Controlled substance analogue", a substance the chemical structure of which is substantially similar to the chemical structure of a controlled substance in Schedule I or II and:

(a) Which has a stimulant, depressant, or hallucinogenic effect on the central nervous system substantially similar to the stimulant, depressant, or hallucinogenic effect on the central nervous system of a controlled substance included in Schedule I or II; or

(b) With respect to a particular individual, which that individual represents or intends to have a stimulant, depressant, or hallucinogenic effect on the central nervous system substantially similar to the stimulant, depressant, or hallucinogenic effect on the central nervous system of a controlled substance included in Schedule I or II. The term does not include a controlled substance; any substance for which there is an approved new drug application; any substance for which an exemption is in effect for investigational use, for a particular person, under Section 505 of the federal Food, Drug and Cosmetic Act (21 U.S.C. Section 355) to the extent conduct with respect to the substance is pursuant to the exemption; or any substance to the extent not intended for human consumption before such an exemption takes effect with respect to the substance;

(7) "Counterfeit substance", a controlled substance which, or the container or labeling of which, without authorization, bears the trademark, trade name, or other identifying mark, imprint, number or device, or any likeness thereof, of a manufacturer, distributor, or dispenser other than the person who in fact manufactured, distributed, or dispensed the substance;

(8) "Deliver" or "delivery", the actual, constructive, or attempted transfer from one person to another of drug paraphernalia or of a controlled substance, or an imitation controlled substance, whether or not there is an agency relationship, and includes a sale;

(9) "Dentist", a person authorized by law to practice dentistry in this state;

(10) "Depressant or stimulant substance":

(a) A drug containing any quantity of barbituric acid or any of the salts of barbituric acid or any derivative of barbituric acid which has been designated by the United States Secretary of Health and Human Services as habit forming under 21 U.S.C. Section 352(d);

(b) A drug containing any quantity of:

a. Amphetamine or any of its isomers;

b. Any salt of amphetamine or any salt of an isomer of amphetamine; or

c. Any substance the United States Attorney General, after investigation, has found to be, and by regulation designated as, habit forming because of its stimulant effect on the central nervous system;

(c) Lysergic acid diethylamide; or

(d) Any drug containing any quantity of a substance that the United States Attorney General, after investigation, has found to have, and by regulation designated as having, a potential for abuse because of its depressant or stimulant effect on the central nervous system or its hallucinogenic effect;

(11) "Dispense", to deliver a narcotic or controlled dangerous drug to an ultimate user or research subject by or pursuant to the lawful order of a practitioner including the prescribing, administering, packaging, labeling, or compounding necessary to prepare the substance for such delivery. "Dispenser" means a practitioner who dispenses;

(12) "Distribute", to deliver other than by administering or dispensing a controlled substance;

(13) "Distributor", a person who distributes;

(14) "Drug":

(a) Substances recognized as drugs in the official United States Pharmacopoeia, Official Homeopathic Pharmacopoeia of the United States, or Official National Formulary, or any supplement to any of them;

(b) Substances intended for use in the diagnosis, cure, mitigation, treatment or prevention of disease in humans or animals;

(c) Substances, other than food, intended to affect the structure or any function of the body of humans or animals; and

(d) Substances intended for use as a component of any article specified in this subdivision. It does not include devices or their components, parts or accessories;

(15) "Drug-dependent person", a person who is using a controlled substance and who is in a state of psychic or physical dependence, or both, arising from the use of such substance on a continuous basis. Drug dependence is characterized by behavioral and other responses which include a strong compulsion to take the substance on a continuous basis in order to experience its psychic effects or to avoid the discomfort caused by its absence;

(16) "Drug enforcement agency", the Drug Enforcement Administration in the United States Department of Justice, or its successor agency;

(17) "Drug paraphernalia", all equipment, products, substances and materials of any kind which are used, intended for use, or designed for use, in planting, propagating, cultivating, growing, harvesting, manufacturing, compounding, converting, producing, processing, preparing, storing, containing, concealing, injecting, ingesting, inhaling, or otherwise introducing into the human body a controlled substance or an imitation controlled substance in violation of this chapter or chapter 579. It includes, but is not limited to:

(a) Kits used, intended for use, or designed for use in planting, propagating, cultivating, growing or harvesting of any species of plant which is a controlled substance or from which a controlled substance can be derived;

(b) Kits used, intended for use, or designed for use in manufacturing, compounding, converting, producing, processing, or preparing controlled substances or imitation controlled substances;

(c) Isomerization devices used, intended for use, or designed for use in increasing the potency of any species of plant which is a controlled substance or an imitation controlled substance;

(d) Testing equipment used, intended for use, or designed for use in identifying, or in analyzing the strength, effectiveness or purity of controlled substances or imitation controlled substances;

(e) Scales and balances used, intended for use, or designed for use in weighing or measuring controlled substances or imitation controlled substances;

(f) Dilutents and adulterants, such as quinine hydrochloride, mannitol, mannite, dextrose and lactose, used, intended for use, or designed for use in cutting controlled substances or imitation controlled substances;

(g) Separation gins and sifters used, intended for use, or designed for use in removing twigs and seeds from, or in otherwise cleaning or refining, marijuana;

(h) Blenders, bowls, containers, spoons and mixing devices used, intended for use, or designed for use in compounding controlled substances or imitation controlled substances;

(i) Capsules, balloons, envelopes and other containers used, intended for use, or designed for use in packaging small quantities of controlled substances or imitation controlled substances;

(j) Containers and other objects used, intended for use, or designed for use in storing or concealing controlled substances or imitation controlled substances;

(k) Hypodermic syringes, needles and other objects used, intended for use, or designed for use in parenterally injecting controlled substances or imitation controlled substances into the human body;

(l) Objects used, intended for use, or designed for use in ingesting, inhaling, or otherwise introducing marijuana, cocaine, hashish, or hashish oil into the human body, such as:

a. Metal, wooden, acrylic, glass, stone, plastic, or ceramic pipes with or without screens, permanent screens, hashish heads, or punctured metal bowls;

b. Water pipes;

c. Carburetion tubes and devices;

d. Smoking and carburetion masks;

e. Roach clips meaning objects used to hold burning material, such as a marijuana cigarette, that has become too small or too short to be held in the hand;

f. Miniature cocaine spoons and cocaine vials;

g. Chamber pipes;

h. Carburetor pipes;

i. Electric pipes;

j. Air-driven pipes;

k. Chillums;

l. Bongs;

m. Ice pipes or chillers;

(m) Substances used, intended for use, or designed for use in the manufacture of a controlled substance;

­­

­

a. Statements by an owner or by anyone in control of the object concerning its use;

b. Prior convictions, if any, of an owner, or of anyone in control of the object, under any state or federal law relating to any controlled substance or imitation controlled substance;

c. The proximity of the object, in time and space, to a direct violation of this chapter or chapter 579;

d. The proximity of the object to controlled substances or imitation controlled substances;

e. The existence of any residue of controlled substances or imitation controlled substances on the object;

f. Direct or circumstantial evidence of the intent of an owner, or of anyone in control of the object, to deliver it to persons who he or she knows, or should reasonably know, intend to use the object to facilitate a violation of this chapter or chapter 579; the innocence of an owner, or of anyone in control of the object, as to direct violation of this chapter or chapter 579 shall not prevent a finding that the object is intended for use, or designed for use as drug paraphernalia;

g. Instructions, oral or written, provided with the object concerning its use;

h. Descriptive materials accompanying the object which explain or depict its use;

i. National or local advertising concerning its use;

j. The manner in which the object is displayed for sale;

k. Whether the owner, or anyone in control of the object, is a legitimate supplier of like or related items to the community, such as a licensed distributor or dealer of tobacco products;

l. Direct or circumstantial evidence of the ratio of sales of the object to the total sales of the business enterprise;

m. The existence and scope of legitimate uses for the object in the community;

n. Expert testimony concerning its use;

o. The quantity, form or packaging of the product, substance or material in relation to the quantity, form or packaging associated with any legitimate use for the product, substance or material;

(18) "Federal narcotic laws", the laws of the United States relating to controlled substances;

(19) "Hospital", a place devoted primarily to the maintenance and operation of facilities for the diagnosis, treatment or care, for not less than twenty-four hours in any week, of three or more nonrelated individuals suffering from illness, disease, injury, deformity or other abnormal physical conditions; or a place devoted primarily to provide, for not less than twenty-four consecutive hours in any week, medical or nursing care for three or more nonrelated individuals. The term "hospital" does not include convalescent, nursing, shelter or boarding homes as defined in chapter 198;

(20) "Immediate precursor", a substance which:

(a) The state department of health and senior services has found to be and by rule designates as being the principal compound commonly used or produced primarily for use in the manufacture of a controlled substance;

(b) Is an immediate chemical intermediary used or likely to be used in the manufacture of a controlled substance; and

(c) The control of which is necessary to prevent, curtail or limit the manufacture of the controlled substance;

(21) "Imitation controlled substance", a substance that is not a controlled substance, which by dosage unit appearance (including color, shape, size and markings), or by representations made, would lead a reasonable person to believe that the substance is a controlled substance. In determining whether the substance is an imitation controlled substance the court or authority concerned should consider, in addition to all other logically relevant factors, the following:

(a) Whether the substance was approved by the federal Food and Drug Administration for over-the-counter (nonprescription or nonlegend) sales and was sold in the federal Food and Drug Administration approved package, with the federal Food and Drug Administration approved labeling information;

(b) Statements made by an owner or by anyone else in control of the substance concerning the nature of the substance, or its use or effect;

(c) Whether the substance is packaged in a manner normally used for illicit controlled substances;

(d) Prior convictions, if any, of an owner, or anyone in control of the object, under state or federal law related to controlled substances or fraud;

(e) The proximity of the substances to controlled substances;

(f) Whether the consideration tendered in exchange for the noncontrolled substance substantially exceeds the reasonable value of the substance considering the actual chemical composition of the substance and, where applicable, the price at which over-the-counter substances of like chemical composition sell. An imitation controlled substance does not include a placebo or registered investigational drug either of which was manufactured, distributed, possessed or delivered in the ordinary course of professional practice or research;

(22) "Laboratory", a laboratory approved by the department of health and senior services as proper to be entrusted with the custody of controlled substances but does not include a pharmacist who compounds controlled substances to be sold or dispensed on prescriptions;

(23) "Manufacture", the production, preparation, propagation, compounding or processing of drug paraphernalia or of a controlled substance, or an imitation controlled substance, either directly or by extraction from substances of natural origin, or independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis, and includes any packaging or repackaging of the substance or labeling or relabeling of its container. This term does not include the preparation or compounding of a controlled substance or an imitation controlled substance or the preparation, compounding, packaging or labeling of a narcotic or dangerous drug:

(a) By a practitioner as an incident to his or her administering or dispensing of a controlled substance or an imitation controlled substance in the course of his or her professional practice, or

(b) By a practitioner or his or her authorized agent under his or her supervision, for the purpose of, or as an incident to, research, teaching or chemical analysis and not for sale;

(24) "Marijuana", all parts of the plant genus Cannabis in any species or form thereof, including, but not limited to Cannabis Sativa L., Cannabis Indica, Cannabis Americana, Cannabis Ruderalis, and Cannabis Gigantea, whether growing or not, the seeds thereof, the resin extracted from any part of the plant; and every compound, manufacture, salt, derivative, mixture, or preparation of the plant, its seeds or resin. It does not include the mature stalks of the plant, fiber produced from the stalks, oil or cake made from the seeds of the plant, any other compound, manufacture, salt, derivative, mixture or preparation of the mature stalks (except the resin extracted therefrom), fiber, oil or cake, or the sterilized seed of the plant which is incapable of germination;

(25) "Methamphetamine precursor drug", any drug containing ephedrine, pseudoephedrine, phenylpropanolamine, or any of their salts, optical isomers, or salts of optical isomers;

(26) "Narcotic drug", any of the following, whether produced directly or indirectly by extraction from substances of vegetable origin, or independently by means of chemical synthesis, or by a combination of extraction and chemical analysis:

(a) Opium, opiate, and any derivative, of opium or opiate, including their isomers, esters, ethers, salts, and salts of isomers, esters, and ethers, whenever the existence of the isomers, esters, ethers, and salts is possible within the specific chemical designation. The term does not include the isoquinoline alkaloids of opium;

(b) Coca leaves, but not including extracts of coca leaves from which cocaine, ecgonine, and derivatives of ecgonine or their salts have been removed;

(c) Cocaine or any salt, isomer, or salt of isomer thereof;

(d) Ecgonine, or any derivative, salt, isomer, or salt of isomer thereof;

(e) Any compound, mixture, or preparation containing any quantity of any substance referred to in paragraphs (a) to (d) of this subdivision;

(27) "Official written order", an order written on a form provided for that purpose by the United States Commissioner of Narcotics, under any laws of the United States making provision therefor, if such order forms are authorized and required by federal law, and if no such order form is provided, then on an official form provided for that purpose by the department of health and senior services;

(28) "Opiate", any substance having an addiction-forming or addiction-sustaining liability similar to morphine or being capable of conversion into a drug having addiction-forming or addiction-sustaining liability. The term includes its racemic and levorotatory forms. It does not include, unless specifically controlled under section 195.017, the dextrorotatory isomer of 3-methoxy-n-methyl-morphinan and its salts (dextromethorphan);

(29) "Opium poppy", the plant of the species Papaver somniferum L., except its seeds;

(30) "Over-the-counter sale", a retail sale licensed pursuant to chapter 144 of a drug other than a controlled substance;

(31) "Person", an individual, corporation, government or governmental subdivision or agency, business trust, estate, trust, partnership, joint venture, association, or any other legal or commercial entity;

(32) "Pharmacist", a licensed pharmacist as defined by the laws of this state, and where the context so requires, the owner of a store or other place of business where controlled substances are compounded or dispensed by a licensed pharmacist; but nothing in this chapter shall be construed as conferring on a person who is not registered nor licensed as a pharmacist any authority, right or privilege that is not granted to him by the pharmacy laws of this state;

(33) "Poppy straw", all parts, except the seeds, of the opium poppy, after mowing;

(34) "Possessed" or "possessing a controlled substance", a person, with the knowledge of the presence and nature of a substance, has actual or constructive possession of the substance. A person has actual possession if he has the substance on his or her person or within easy reach and convenient control. A person who, although not in actual possession, has the power and the intention at a given time to exercise dominion or control over the substance either directly or through another person or persons is in constructive possession of it. Possession may also be sole or joint. If one person alone has possession of a substance possession is sole. If two or more persons share possession of a substance, possession is joint;

(35) "Practitioner", a physician, dentist, optometrist, podiatrist, veterinarian, scientific investigator, pharmacy, hospital or other person licensed, registered or otherwise permitted by this state to distribute, dispense, conduct research with respect to or administer or to use in teaching or chemical analysis, a controlled substance in the course of professional practice or research in this state, or a pharmacy, hospital or other institution licensed, registered, or otherwise permitted to distribute, dispense, conduct research with respect to or administer a controlled substance in the course of professional practice or research;

(36) "Production", includes the manufacture, planting, cultivation, growing, or harvesting of drug paraphernalia or of a controlled substance or an imitation controlled substance;

(37) "Registry number", the number assigned to each person registered under the federal controlled substances laws;

(38) "Sale", includes barter, exchange, or gift, or offer therefor, and each such transaction made by any person, whether as principal, proprietor, agent, servant or employee;

(39) "State" when applied to a part of the United States, includes any state, district, commonwealth, territory, insular possession thereof, and any area subject to the legal authority of the United States of America;

(40) "Synthetic cannabinoid", includes unless specifically excepted or unless listed in another schedule, any natural or synthetic material, compound, mixture, or preparation that contains any quantity of a substance that is a cannabinoid receptor agonist, including but not limited to any substance listed in paragraph (ll) of subdivision (4) of subsection 2 of section 195.017 and any analogues; homologues; isomers, whether optical, positional, or geometric; esters; ethers; salts; and salts of isomers, esters, and ethers, whenever the existence of the isomers, esters, ethers, or salts is possible within the specific chemical designation, however, it shall not include any approved pharmaceutical authorized by the United States Food and Drug Administration;

(41) "Ultimate user", a person who lawfully possesses a controlled substance or an imitation controlled substance for his or her own use or for the use of a member of his or her household or immediate family, regardless of whether they live in the same household, or for administering to an animal owned by him or by a member of his or her household. For purposes of this section, the phrase "immediate family" means a husband, wife, parent, child, sibling, stepparent, stepchild, stepbrother, stepsister, grandparent, or grandchild;

(42) "Wholesaler", a person who supplies drug paraphernalia or controlled substances or imitation controlled substances that he himself has not produced or prepared, on official written orders, but not on prescriptions.

(RSMo 1939 § 9832, A.L. 1945 p. 957, A.L. 1953 p. 619, A.L. 1957 p. 679, A.L. 1971 H.B. 69, A.L. 1975 H.B. 438, A.L. 1982 S.B. 522, A.L. 1989 S.B. 215 & 58, A.L. 1997 H.B. 635, A.L. 1998 H.B. 1147, et al., A.L. 2001 H.B. 471 merged with S.B. 89 & 37, A.L. 2011 H.B. 641, A.L. 2014 S.B. 491)

Effective 1-01-17

(1967) Evidence sufficient to support a conviction of illegally selling marijuana. State v. Rice (Mo.), 419 S.W.2d 30.

(1975) Held that it is not necessary to test each leaf or grain of a substance prior to testimony as to amount of marijuana in defendant's possession. State v. Edwards (A.), 521 S.W.2d 474.

(1976) “Cannabis sativa” and “marihuana” are synonymous terms and defendant charged with sale of “cannabis sativa” could be convicted of sale of controlled substance. State v. Simpson (A.), 534 S.W.2d 568.

(1976) Term “marihuana” held synonymous with cannabis even under 1971 version of this section. State v. Morrow (A.), 535 S.W.2d 539.

(1976) Conviction cannot be had for possession of “hashish” since it by definition is a marihuana derivative, conviction must be for possession of marihuana. State v. Randall (A.), 540 S.W.2d 156.

(1987) Even though no money was exchanged before defendant was arrested for selling marijuana, instruction to jury on offense of selling marijuana was proper since acts of defendant constitute “sale” as defined by this section where defendant had made an agreement with undercover officers to deliver a set quantity for a set price and the defendant then delivered the marijuana to such officers. State v. McClintic, 731 S.W.2d 853 (Mo. App.).



Section 195.015 Authority to control.

Effective 01 Jan 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

195.015. Authority to control. — 1. The department of health and senior services shall administer this chapter and may add substances to the schedules after public notice and hearing. In making a determination regarding a substance, the department of health and senior services shall consider the following:

(1) The actual or relative potential for abuse;

(2) The scientific evidence of its pharmacological effect, if known;

(3) The state of current scientific knowledge regarding the substance;

(4) The history and current pattern of abuse;

(5) The scope, duration, and significance of abuse;

(6) The risk to the public health;

(7) The potential of the substance to produce psychic or physiological dependence liability; and

(8) Whether the substance is an immediate precursor of a substance already controlled under this chapter.

2. After considering the factors enumerated in subsection 1 of this section the department of health and senior services shall make findings with respect thereto and issue a rule controlling the substance if it finds the substance has a potential for abuse.

3. If the department of health and senior services designates a substance as an immediate precursor, substances which are precursors of the controlled precursor shall not be subject to control solely because they are precursors of the controlled precursor.

4. If any substance is designated, rescheduled, or deleted as a controlled substance under federal law and notice thereof is given to the department of health and senior services, the department of health and senior services shall similarly control the substance under this chapter after the expiration of thirty days from publication in the federal register of a final order designating a substance as a controlled substance or rescheduling or deleting a substance, unless within that thirty-day period, the department of health and senior services objects to inclusion, rescheduling, or deletion. In that case, the department of health and senior services shall publish the reasons for objection and afford all interested parties an opportunity to be heard. At the conclusion of the hearing, the department of health and senior services shall publish its decision, which shall be final unless altered by statute. Upon publication of objection to inclusion, rescheduling or deletion under this chapter by the department of health and senior services, control under this chapter is stayed as to the substance in question until the department of health and senior services publishes its decision.

5. The department of health and senior services shall exclude any nonnarcotic substance from a schedule if such substance may, under the federal Food, Drug, and Cosmetic Act and the law of this state, be lawfully sold over the counter without a prescription.

6. The department of health and senior services shall prepare a list of all drugs falling within the purview of controlled substances. Upon preparation, a copy of the list shall be filed in the office of the secretary of state.

(L. 1971 H.B. 69, A.L. 1989 S.B. 215 & 58, A.L. 2014 S.B. 491)

Effective 1-01-17

(1975) Rescheduling of a controlled substance from schedule III to schedule II by division of health after same action on the federal level was proper and defendant's contention that the division had no authority to subtract or remove a substance was held invalid. State v. Winters (A.), 525 S.W.2d 417.

(1982) Statute providing that if substance is designated as controlled substance under federal law and notice thereof is given to division of health, the division shall also control substance unless it objects and statute does not result in an unlawful delegation of legislative authority. State v. Thompson (Mo.), 627 S.W.2d 298.



Section 195.016 Nomenclature.

Effective 01 Jan 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

195.016. Nomenclature. — The controlled substances listed or to be listed in the schedules in section 195.017 are included by whatever official, common, usual, chemical, or trade name designated.

(L. 1971 H.B. 69, A.L. 1989 S.B. 215 & 58, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 195.017 Substances, how placed in schedules — list of scheduled substances — publication of schedules annually — electronic log of transactions to be maintained, when — certain products to be located behind pharmacy counter — exemption from requirements, when — rulemaking authority.

Effective 01 Jan 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

195.017. Substances, how placed in schedules — list of scheduled substances — publication of schedules annually — electronic log of transactions to be maintained, when — certain products to be located behind pharmacy counter — exemption from requirements, when — rulemaking authority. — 1. The department of health and senior services shall place a substance in Schedule I if it finds that the substance:

(1) Has high potential for abuse; and

(2) Has no accepted medical use in treatment in the United States or lacks accepted safety for use in treatment under medical supervision.

2. Schedule I:

(1) The controlled substances listed in this subsection are included in Schedule I;

(2) Any of the following opiates, including their isomers, esters, ethers, salts, and salts of isomers, esters, and ethers, unless specifically excepted, whenever the existence of these isomers, esters, ethers and salts is possible within the specific chemical designation:

(a) Acetyl-alpha-methylfentanyl;

(b) Acetylmethadol;

(c) Allylprodine;

(d) Alphacetylmethadol;

(e) Alphameprodine;

(f) Alphamethadol;

(g) Alpha-methylfentanyl;

(h) Alpha-methylthiofentanyl;

(i) Benzethidine;

(j) Betacetylmethadol;

(k) Beta-hydroxyfentanyl;

(l) Beta-hydroxy-3-methylfentanyl;

(m) Betameprodine;

(n) Betamethadol;

(o) Betaprodine;

(p) Clonitazene;

(q) Dextromoramide;

(r) Diampromide;

(s) Diethylthiambutene;

(t) Difenoxin;

(u) Dimenoxadol;

(v) Dimepheptanol;

(w) Dimethylthiambutene;

(x) Dioxaphetyl butyrate;

(y) Dipipanone;

(z) Ethylmethylthiambutene;

(aa) Etonitazene;

(bb) Etoxeridine;

(cc) Furethidine;

(dd) Hydroxypethidine;

(ee) Ketobemidone;

(ff) Levomoramide;

(gg) Levophenacylmorphan;

(hh) 3-Methylfentanyl;

(ii) 3-Methylthiofentanyl;

(jj) Morpheridine;

(kk) MPPP;

(ll) Noracymethadol;

(mm) Norlevorphanol;

(nn) Normethadone;

(oo) Norpipanone;

(pp) Para-fluorofentanyl;

(qq) PEPAP;

(rr) Phenadoxone;

(ss) Phenampromide;

(tt) Phenomorphan;

(uu) Phenoperidine;

(vv) Piritramide;

(ww) Proheptazine;

(xx) Properidine;

(yy) Propiram;

(zz) Racemoramide;

(aaa) Thiofentanyl;

(bbb) Tilidine;

(ccc) Trimeperidine;

(3) Any of the following opium derivatives, their salts, isomers and salts of isomers unless specifically excepted, whenever the existence of these salts, isomers and salts of isomers is possible within the specific chemical designation:

(a) Acetorphine;

(b) Acetyldihydrocodeine;

(c) Benzylmorphine;

(d) Codeine methylbromide;

(e) Codeine-N-Oxide;

(f) Cyprenorphine;

(g) Desomorphine;

(h) Dihydromorphine;

(i) Drotebanol;

(j) Etorphine (except hydrochloride salt);

(k) Heroin;

(l) Hydromorphinol;

(m) Methyldesorphine;

(n) Methyldihydromorphine;

(o) Morphine methylbromide;

(p) Morphine methylsulfonate;

(q) Morphine-N-Oxide;

(r) Myrophine;

(s) Nicocodeine;

(t) Nicomorphine;

(u) Normorphine;

(v) Pholcodine;

(w) Thebacon;

(4) Any material, compound, mixture or preparation which contains any quantity of the following hallucinogenic substances, their salts, isomers and salts of isomers, unless specifically excepted, whenever the existence of these salts, isomers, and salts of isomers is possible within the specific chemical designation:

(a) 4-bromo-2, 5-dimethoxyamphetamine;

(b) 4-bromo-2, 5-dimethoxyphenethylamine;

(c) 2,5-dimethoxyamphetamine;

(d) 2,5-dimethoxy-4-ethylamphetamine;

(e) 2,5-dimethoxy-4-(n)-propylthiophenethylamine;

(f) 4-methoxyamphetamine;

(g) 5-methoxy-3,4-methylenedioxyamphetamine;

(h) 4-methyl-2, 5-dimethoxyamphetamine;

(i) 3,4-methylenedioxyamphetamine;

(j) 3,4-methylenedioxymethamphetamine;

(k) 3,4-methylenedioxy-N-ethylamphetamine;

(l) N-hydroxy-3, 4-methylenedioxyamphetamine;

(m) 3,4,5-trimethoxyamphetamine;

(n) 5-MeO-DMT or 5-methoxy-N,N-dimethyltryptamine, its isomers, salts, and salts of isomers;

(o) Alpha-ethyltryptamine;

(p) Alpha-methyltryptamine;

(q) Bufotenine;

(r) Diethyltryptamine;

(s) Dimethyltryptamine;

(t) 5-methoxy-N,N-diisopropyltryptamine;

(u) Ibogaine;

(v) Lysergic acid diethylamide;

(w) Marijuana or marihuana;

(x) Mescaline;

(y) Parahexyl;

(z) Peyote, to include all parts of the plant presently classified botanically as Lophophora Williamsil Lemaire, whether growing or not; the seeds thereof; any extract from any part of such plant; and every compound, manufacture, salt, derivative, mixture or preparation of the plant, its seed or extracts;

(aa) N-ethyl-3-piperidyl benzilate;

(bb) N-methyl-3-piperidyl benzilate;

(cc) Psilocybin;

(dd) Psilocyn;

(ee) Tetrahydrocannabinols naturally contained in a plant of the genus Cannabis (cannabis plant), as well as synthetic equivalents of the substances contained in the cannabis plant, or in the resinous extractives of such plant, or synthetic substances, derivatives, and their isomers with similar chemical structure and pharmacological activity to those substances contained in the plant, such as the following:

a. 1 cis or trans tetrahydrocannabinol, and their optical isomers;

b. 6 cis or trans tetrahydrocannabinol, and their optical isomers;

c. 3,4 cis or trans tetrahydrocannabinol, and their optical isomers;

d. Any compounds of these structures, regardless of numerical designation of atomic positions covered;

(ff) Ethylamine analog of phencyclidine;

(gg) Pyrrolidine analog of phencyclidine;

(hh) Thiophene analog of phencyclidine;

(ii) 1-[1-(2-thienyl)cyclohexyl]pyrrolidine;

(jj) Salvia divinorum;

(kk) Salvinorin A;

(ll) Synthetic cannabinoids:

a. Any compound structurally derived from 3-(1-naphthoyl)indole or 1H-indol-3-yl-(1-naphthyl)methane by substitution at the nitrogen atom of the indole ring by alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl or 2-(4-morpholinyl)ethyl group, whether or not further substituted in the indole ring to any extent, whether or not substituted in the naphthyl ring to any extent. Including, but not limited to:

(i) JWH-007, or 1-pentyl-2-methyl-3-(1-naphthoyl)indole;

(ii) JWH-015, or 1-propyl-2-methyl-3-(1-naphthoyl)indole;

(iii) JWH-018, or 1-pentyl-3-(1-naphthoyl)indole;

(iv) JWH-019, or 1-hexyl-3-(1-naphthoyl)indole;

(v) JWH-073, or 1-butyl-3-(1-naphthoyl)indole;

(vi) JWH-081, or 1-pentyl-3-(4-methoxy-1-naphthoyl)indole;

(vii) JWH-098, or 1-pentyl-2-methyl-3-(4-methoxy-1-naphthoyl)indole;

(viii) JWH-122, or 1-pentyl-3-(4-methyl-1-naphthoyl)indole;

(ix) JWH-164, or 1-pentyl-3-(7-methoxy-1-naphthoyl)indole;

(x) JWH-200, or 1-(2-(4-(morpholinyl)ethyl))-3-(1-naphthoyl)indole;

(xi) JWH-210, or 1-pentyl-3-(4-ethyl-1-naphthoyl)indole;

(xii) JWH-398, or 1-pentyl-3-(4-chloro-1-naphthoyl)indole;

b. Any compound structurally derived from 3-(1-naphthoyl)pyrrole by substitution at the nitrogen atom of the pyrrole ring by alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl or 2-(4-morpholinyl)ethyl group, whether or not further substituted in the pyrrole ring to any extent, whether or not substituted in the naphthyl ring to any extent;

c. Any compound structurally derived from 1-(1-naphthylmethyl)indene by substitution at the 3-position of the indene ring by alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl or 2-(4-morpholinyl)ethyl group, whether or not further substituted in the indene ring to any extent, whether or not substituted in the naphthyl ring to any extent;

d. Any compound structurally derived from 3-phenylacetylindole by substitution at the nitrogen atom of the indole ring with alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl or 2-(4-morpholinyl)ethyl group, whether or not further substituted in the indole ring to any extent, whether or not substituted in the phenyl ring to any extent. Including, but not limited to:

(i) JWH-201, or 1-pentyl-3-(4-methoxyphenylacetyl)indole;

(ii) JWH-203, or 1-pentyl-3-(2-chlorophenylacetyl)indole;

(iii) JWH-250, or 1-pentyl-3-(2-methoxyphenylacetyl)indole;

(iv) JWH-251, or 1-pentyl-3-(2-methylphenylacetyl)indole;

(v) RCS-8, or 1-(2-cyclohexylethyl)-3-(2-methoxyphenylacetyl)indole;

e. Any compound structurally derived from 2-(3-hydroxycyclohexyl)phenol by substitution at the 5-position of the phenolic ring by alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl or 2-(4-morpholinyl)ethyl group, whether or not substituted in the cyclohexyl ring to any extent. Including, but not limited to:

(i) CP 47, 497 &amp; homologues, or 2-[(1R,3S)-3-hydroxycyclohexyl]-5-(2-methyloctan-2-yl)phenol), where side chain n=5, and homologues where side chain n-4,6, or 7;

f. Any compound containing a 3-(benzoyl)indole structure with substitution at the nitrogen atom of the indole ring by alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl or 2-(4-morpholinyl)ethyl group, whether or not further substituted in the indole ring to any extent and whether or not substituted in the phenyl ring to any extent. Including, but not limited to:

(i) AM-694, or 1-(5-fluoropentyl)-3-(2-iodobenzoyl)indole;

(ii) RCS-4, or 1-pentyl-3-(4-methoxybenzoyl)indole;

g. CP 50,556-1, or [(6S,6aR,9R,10aR)-9-hydroxy-6-methyl-3-[(2R)-5-phenylpentan-2-yl] oxy-5,6,6a,7,8,9,10,10a-octahydrophenanthridin-1-yl] acetate;

h. HU-210, or (6aR,10aR)-9-(hydroxymethyl)-6,6-dimethyl-3-(2-methyloctan-2-yl)-6a,7,10,10 a-tetrahydrobenzo[c]chromen-1-ol;

i. HU-211, or Dexanabinol,(6aS,10aS)-9-(hydroxymethyl)-6,6-dimethyl-3-(2-methyloctan-2-yl )-6a,7,10,10a-tetrahydrobenzo[c]chromen-1-ol;

j. CP 50,556-1, or [(6S,6aR,9R,10aR)-9-hydroxy-6-methyl-3-[(2R)-5-phenylpentan-2-yl] oxy-5,6,6a,7,8,9,10,10a-octahydrophenanthridin-1-yl] acetate;

k. Dimethylheptylpyran, or DMHP;

(5) Any material, compound, mixture or preparation containing any quantity of the following substances having a depressant effect on the central nervous system, including their salts, isomers and salts of isomers whenever the existence of these salts, isomers and salts of isomers is possible within the specific chemical designation:

(a) Gamma-hydroxybutyric acid;

(b) Mecloqualone;

(c) Methaqualone;

(6) Any material, compound, mixture or preparation containing any quantity of the following substances having a stimulant effect on the central nervous system, including their salts, isomers and salts of isomers:

(a) Aminorex;

(b) N-benzylpiperazine;

(c) Cathinone;

(d) Fenethylline;

(e) 3-Fluoromethcathinone;

(f) 4-Fluoromethcathinone;

(g) Mephedrone, or 4-methylmethcathinone;

(h) Methcathinone;

(i) 4-methoxymethcathinone;

(j) (+,-)cis-4-methylaminorex ((+,-)cis-4,5-dihydro-4-methyl-5-phenyl-2-oxazolamine);

(k) Methylenedioxypyrovalerone, MDPV, or (1-(1,3-Benzodioxol-5-yl)-2-(1-pyrrolidinyl)-1-pentanone;

(l) Methylone, or 3,4-Methylenedioxymethcathinone;

(m) 4-Methyl-alpha-pyrrolidinobutiophenone, or MPBP;

(n) N-ethylamphetamine;

(o) N,N-dimethylamphetamine;

(7) A temporary listing of substances subject to emergency scheduling under federal law shall include any material, compound, mixture or preparation which contains any quantity of the following substances:

(a) N-(1-benzyl-4-piperidyl)-N phenylpropanamide (benzylfentanyl), its optical isomers, salts and salts of isomers;

(b) N-(1-(2-thienyl)methyl-4-piperidyl)-N-phenylpropanamide (thenylfentanyl), its optical isomers, salts and salts of isomers;

(8) Khat, to include all parts of the plant presently classified botanically as catha edulis, whether growing or not; the seeds thereof; any extract from any part of such plant; and every compound, manufacture, salt, derivative, mixture, or preparation of the plant, its seed or extracts.

3. The department of health and senior services shall place a substance in Schedule II if it finds that:

(1) The substance has high potential for abuse;

(2) The substance has currently accepted medical use in treatment in the United States, or currently accepted medical use with severe restrictions; and

(3) The abuse of the substance may lead to severe psychic or physical dependence.

4. The controlled substances listed in this subsection are included in Schedule II:

(1) Any of the following substances whether produced directly or indirectly by extraction from substances of vegetable origin, or independently by means of chemical synthesis, or by combination of extraction and chemical synthesis:

(a) Opium and opiate and any salt, compound, derivative or preparation of opium or opiate, excluding apomorphine, thebaine-derived butorphanol, dextrorphan, nalbuphine, nalmefene, naloxone and naltrexone, and their respective salts but including the following:

a. Raw opium;

b. Opium extracts;

c. Opium fluid;

d. Powdered opium;

e. Granulated opium;

f. Tincture of opium;

g. Codeine;

h. Ethylmorphine;

i. Etorphine hydrochloride;

j. Hydrocodone;

k. Hydromorphone;

l. Metopon;

m. Morphine;

n. Oxycodone;

o. Oxymorphone;

p. Thebaine;

(b) Any salt, compound, derivative, or preparation thereof which is chemically equivalent or identical with any of the substances referred to in this subdivision, but not including the isoquinoline alkaloids of opium;

(c) Opium poppy and poppy straw;

(d) Coca leaves and any salt, compound, derivative, or preparation of coca leaves, and any salt, compound, derivative, or preparation thereof which is chemically equivalent or identical with any of these substances, but not including decocainized coca leaves or extractions which do not contain cocaine or ecgonine;

(e) Concentrate of poppy straw (the crude extract of poppy straw in either liquid, solid or powder form which contains the phenanthrene alkaloids of the opium poppy);

(2) Any of the following opiates, including their isomers, esters, ethers, salts, and salts of isomers, whenever the existence of these isomers, esters, ethers and salts is possible within the specific chemical designation, dextrorphan and levopropoxyphene excepted:

(a) Alfentanil;

(b) Alphaprodine;

(c) Anileridine;

(d) Bezitramide;

(e) Bulk dextropropoxyphene;

(f) Carfentanil;

(g) Dihydrocodeine;

(h) Diphenoxylate;

(i) Fentanyl;

(j) Isomethadone;

(k) Levo-alphacetylmethadol;

(l) Levomethorphan;

(m) Levorphanol;

(n) Metazocine;

(o) Methadone;

(p) Meperidine;

(q) Methadone-Intermediate, 4-cyano-2-dimethylamino-4, 4-diphenylbutane;

(r) Moramide-Intermediate, 2-methyl-3-morpholino-1, 1-diphenylpropane—carboxylic acid;

(s) Pethidine (meperidine);

(t) Pethidine-Intermediate-A, 4-cyano-1-methyl-4-phenylpiperidine;

(u) Pethidine-Intermediate-B, ethyl-4-phenylpiperidine-4-carboxylate;

(v) Pethidine-Intermediate-C, 1-methyl-4-phenylpiperdine-4-carboxylic acid;

(w) Phenazocine;

(x) Piminodine;

(y) Racemethorphan;

(z) Racemorphan;

(aa) Remifentanil;

(bb) Sufentanil;

(cc) Tapentadol;

(3) Any material, compound, mixture, or preparation which contains any quantity of the following substances having a stimulant effect on the central nervous system:

(a) Amphetamine, its salts, optical isomers, and salts of its optical isomers;

(b) Lisdexamfetamine, its salts, isomers, and salts of its isomers;

(c) Methamphetamine, its salts, isomers, and salts of its isomers;

(d) Phenmetrazine and its salts;

(e) Methylphenidate;

(4) Any material, compound, mixture, or preparation which contains any quantity of the following substances having a depressant effect on the central nervous system, including its salts, isomers, and salts of isomers whenever the existence of those salts, isomers, and salts of isomers is possible within the specific chemical designation:

(a) Amobarbital;

(b) Glutethimide;

(c) Pentobarbital;

(d) Phencyclidine;

(e) Secobarbital;

(5) Any material or compound which contains any quantity of nabilone;

(6) Any material, compound, mixture, or preparation which contains any quantity of the following substances:

(a) Immediate precursor to amphetamine and methamphetamine: Phenylacetone;

(b) Immediate precursors to phencyclidine (PCP):

a. 1-phenylcyclohexylamine;

b. 1-piperidinocyclohexanecarbonitrile (PCC);

(7) Any material, compound, mixture, or preparation which contains any quantity of the following alkyl nitrites:

(a) Amyl nitrite;

(b) Butyl nitrite.

5. The department of health and senior services shall place a substance in Schedule III if it finds that:

(1) The substance has a potential for abuse less than the substances listed in Schedules I and II;

(2) The substance has currently accepted medical use in treatment in the United States; and

(3) Abuse of the substance may lead to moderate or low physical dependence or high psychological dependence.

6. The controlled substances listed in this subsection are included in Schedule III:

(1) Any material, compound, mixture, or preparation which contains any quantity of the following substances having a potential for abuse associated with a stimulant effect on the central nervous system:

(a) Benzphetamine;

(b) Chlorphentermine;

(c) Clortermine;

(d) Phendimetrazine;

(2) Any material, compound, mixture or preparation which contains any quantity or salt of the following substances or salts having a depressant effect on the central nervous system:

(a) Any material, compound, mixture or preparation which contains any quantity or salt of the following substances combined with one or more active medicinal ingredients:

a. Amobarbital;

b. Secobarbital;

c. Pentobarbital;

(b) Any suppository dosage form containing any quantity or salt of the following:

a. Amobarbital;

b. Secobarbital;

c. Pentobarbital;

(c) Any substance which contains any quantity of a derivative of barbituric acid or its salt;

(d) Chlorhexadol;

(e) Embutramide;

(f) Gamma hydroxybutyric acid and its salts, isomers, and salts of isomers contained in a drug product for which an application has been approved under Section 505 of the federal Food, Drug, and Cosmetic Act;

(g) Ketamine, its salts, isomers, and salts of isomers;

(h) Lysergic acid;

(i) Lysergic acid amide;

(j) Methyprylon;

(k) Sulfondiethylmethane;

(l) Sulfonethylmethane;

(m) Sulfonmethane;

(n) Tiletamine and zolazepam or any salt thereof;

(3) Nalorphine;

(4) Any material, compound, mixture, or preparation containing limited quantities of any of the following narcotic drugs or their salts:

(a) Not more than 1.8 grams of codeine per one hundred milliliters or not more than ninety milligrams per dosage unit, with an equal or greater quantity of an isoquinoline alkaloid of opium;

(b) Not more than 1.8 grams of codeine per one hundred milliliters or not more than ninety milligrams per dosage unit with one or more active, nonnarcotic ingredients in recognized therapeutic amounts;

(c) Not more than three hundred milligrams of hydrocodone per one hundred milliliters or not more than fifteen milligrams per dosage unit, with a fourfold or greater quantity of an isoquinoline alkaloid of opium;

(d) Not more than three hundred milligrams of hydrocodone per one hundred milliliters or not more than fifteen milligrams per dosage unit, with one or more active nonnarcotic ingredients in recognized therapeutic amounts;

(e) Not more than 1.8 grams of dihydrocodeine per one hundred milliliters or not more than ninety milligrams per dosage unit, with one or more active nonnarcotic ingredients in recognized therapeutic amounts;

(f) Not more than three hundred milligrams of ethylmorphine per one hundred milliliters or not more than fifteen milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts;

(g) Not more than five hundred milligrams of opium per one hundred milliliters or per one hundred grams or not more than twenty-five milligrams per dosage unit, with one or more active nonnarcotic ingredients in recognized therapeutic amounts;

(h) Not more than fifty milligrams of morphine per one hundred milliliters or per one hundred grams, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts;

(5) Any material, compound, mixture, or preparation containing any of the following narcotic drugs or their salts, as set forth in subdivision (6) of this subsection; buprenorphine;

(6) Anabolic steroids. Any drug or hormonal substance, chemically and pharmacologically related to testosterone (other than estrogens, progestins, corticosteroids, and dehydroepiandrosterone) that promotes muscle growth, except an anabolic steroid which is expressly intended for administration through implants to cattle or other nonhuman species and which has been approved by the Secretary of Health and Human Services for that administration. If any person prescribes, dispenses, or distributes such steroid for human use, such person shall be considered to have prescribed, dispensed, or distributed an anabolic steroid within the meaning of this subdivision. Unless specifically excepted or unless listed in another schedule, any material, compound, mixture or preparation containing any quantity of the following substances, including its salts, esters and ethers:

(a) 3β,17-dihydroxy-5a-androstane;

(b) 3α,17β-dihydroxy-5a-androstane;

(c) 5α-androstan-3,17-dione;

(d) 1-androstenediol (3β,17β-dihydroxy-5α-androst-1-ene);

(e) 1-androstenediol (3α,17β-dihydroxy-5α-androst-1-ene);

(f) 4-androstenediol (3β,17β-dihydroxy-androst-4-ene);

(g) 5-androstenediol (3β,17β-dihydroxy-androst-5-ene);

(h) 1-androstenedione ([5α]-androst-1-en-3,17-dione);

(i) 4-androstenedione (androst-4-en-3,17-dione);

(j) 5-androstenedione (androst-5-en-3,17-dione);

(k) Bolasterone (7α, 17α-dimethyl-17β-hydroxyandrost-4-en-3-one);

(l) Boldenone (17β-hydroxyandrost-1,4,-diene-3-one);

(m) Boldione;

(n) Calusterone (7β, 17α-dimethyl-17β-hydroxyandrost-4-en-3-one);

(o) Clostebol (4-chloro-17β-hydroxyandrost-4-en-3-one);

(p) Dehydrochloromethyltestosterone (4-chloro-17β-hydroxy-17α-methyl-androst-1,4-dien-3-one);

(q) Desoxymethyltestosterone;

(r) Δ1-dihydrotestosterone (a.k.a. '1-testosterone')(17β-hydroxy-5α-androst-1-en-3-one);

(s) 4-dihydrotestosterone (17β-hydroxy-androstan-3-one);

(t) Drostanolone (17β-hydroxy-2α-methyl-5α-androstan-3-one);

(u) Ethylestrenol (17α-ethyl-17β-hydroxyestr-4-ene);

(v) Fluoxymesterone (9-fluoro-17α-methyl-11β,17β-dihydroxyandrost-4-en-3-one);

(w) Formebolone (2-formyl-17α-methyl-11α,17β-dihydroxyandrost-1,4-dien-3-one);

(x) Furazabol (17α-methyl-17β-hydroxyandrostano[2,3-c]-furazan);

(y) 13β-ethyl-17β-hydroxygon-4-en-3-one;

(z) 4-hydroxytestosterone (4,17β-dihydroxy-androst-4-en-3-one);

(aa) 4-hydroxy-19-nortestosterone (4,17β-dihydroxy-estr-4-en-3-one);

(bb) Mestanolone (17α-methyl-17β-hydroxy-5-androstan-3-one);

(cc) Mesterolone (1αmethyl-17β-hydroxy-[5α]-androstan-3-one);

(dd) Methandienone (17α-methyl-17β-hydroxyandrost-1,4-dien-3-one);

(ee) Methandriol (17α-methyl-3β,17β-dihydroxyandrost-5-ene);

(ff) Methenolone (1-methyl-17β-hydroxy-5α-androst-1-en-3-one);

(gg) 17α-methyl-3β,17β-dihydroxy-5a-androstane);

(hh) 17α-methyl-3α,17β-dihydroxy-5a-androstane);

(ii) 17α-methyl-3β,17β-dihydroxyandrost-4-ene;

(jj) 17α-methyl-4-hydroxynandrolone (17α-methyl-4-hydroxy-17β-hydroxyestr-4-en-3-one);

(kk) Methyldienolone (17α-methyl-17β-hydroxyestra-4,9(10)-dien-3-one);

(ll) Methyltrienolone (17α-methyl-17β-hydroxyestra-4,9-11-trien-3-one);

(mm) Methyltestosterone (17α-methyl-17β-hydroxyandrost-4-en-3-one);

(nn) Mibolerone (7α,17α-dimethyl-17β-hydroxyestr-4-en-3-one);

(oo) 17α-methyl-Δ1-dihydrotestosterone (17bβ-hydroxy-17α-methyl-5α-androst-1-en-3-one) (a.k.a. '17-α-methyl-1-testosterone');

(pp) Nandrolone (17β-hydroxyestr-4-ene-3-one);

(qq) 19-nor-4-androstenediol (3β,17β-dihydroxyestr-4-ene);

(rr) 19-nor-4-androstenediol (3α,17β-dihydroxyestr-4-ene);

(ss) 19-nor-4,9(10)-androstadienedione;

(tt) 19-nor-5-androstenediol (3β,17β-dihydroxyestr-5-ene);

(uu) 19-nor-5-androstenediol (3α,17β-dihydroxyestr-5-ene);

(vv) 19-nor-4-androstenedione (estr-4-en-3,17-dione);

(ww) 19-nor-5-androstenedione (estr-5-en-3,17-dione);

(xx) Norbolethone (13β,17α-diethyl-17β-hydroxygon-4-en-3-one);

(yy) Norclostebol (4-chloro-17β-hydroxyestr-4-en-3-one);

(zz) Norethandrolone (17α-ethyl-17β-hydroxyestr-4-en-3-one);

(aaa) Normethandrolone (17α-methyl-17β-hydroxyestr-4-en-3-one);

(bbb) Oxandrolone (17α-methyl-17β-hydroxy-2-oxa-[5α]-androstan-3-one);

(ccc) Oxymesterone (17α-methyl-4,17β-dihydroxyandrost-4-en-3-one);

(ddd) Oxymethalone (17a-methyl-2-hydroxymethylene-17β-hydroxy-[5α]-androstan-3-one);

(eee) Stanozolol (17α-methyl-17β-hydroxy-[5α]-androst-2-eno[3,2-c]-pyrazole);

(fff) Stenbolone (17β-hydroxy-2-methyl-[5α]-androst-1-en-3-one);

(ggg) Testolactone (13-hydroxy-3-oxo-13,17-secoandrosta-1,4-dien-17-oic acid lactone);

(hhh) Testosterone (17β-hydroxyandrost-4-en-3-one);

(iii) Tetrahydrogestrinone (13β,17α-diethyl-17β-hydroxygon-4,9,11-trien-3-one);

(jjj) Trenbolone (17β-hydroxyestr-4,9,11-trien-3-one);

(kkk) Any salt, ester, or ether of a drug or substance described or listed in this subdivision, except an anabolic steroid which is expressly intended for administration through implants to cattle or other nonhuman species and which has been approved by the Secretary of Health and Human Services for that administration;

(7) Dronabinol (synthetic) in sesame oil and encapsulated in a soft gelatin capsule in a United States Food and Drug Administration approved drug product;

(8) The department of health and senior services may except by rule any compound, mixture, or preparation containing any stimulant or depressant substance listed in subdivisions (1) and (2) of this subsection from the application of all or any part of sections 195.010 to 195.320 if the compound, mixture, or preparation contains one or more active medicinal ingredients not having a stimulant or depressant effect on the central nervous system, and if the admixtures are included therein in combinations, quantity, proportion, or concentration that vitiate the potential for abuse of the substances which have a stimulant or depressant effect on the central nervous system.

7. The department of health and senior services shall place a substance in Schedule IV if it finds that:

(1) The substance has a low potential for abuse relative to substances in Schedule III;

(2) The substance has currently accepted medical use in treatment in the United States; and

(3) Abuse of the substance may lead to limited physical dependence or psychological dependence relative to the substances in Schedule III.

8. The controlled substances listed in this subsection are included in Schedule IV:

(1) Any material, compound, mixture, or preparation containing any of the following narcotic drugs or their salts calculated as the free anhydrous base or alkaloid, in limited quantities as set forth below:

(a) Not more than one milligram of difenoxin and not less than twenty-five micrograms of atropine sulfate per dosage unit;

(b) Dextropropoxyphene (alpha-(+)-4-dimethylamino-1, 2-diphenyl-3-methyl-2-propionoxybutane);

(c) Any of the following limited quantities of narcotic drugs or their salts, which shall include one or more nonnarcotic active medicinal ingredients in sufficient proportion to confer upon the compound, mixture or preparation valuable medicinal qualities other than those possessed by the narcotic drug alone:

a. Not more than two hundred milligrams of codeine per one hundred milliliters or per one hundred grams;

b. Not more than one hundred milligrams of dihydrocodeine per one hundred milliliters or per one hundred grams;

c. Not more than one hundred milligrams of ethylmorphine per one hundred milliliters or per one hundred grams;

(2) Any material, compound, mixture or preparation containing any quantity of the following substances, including their salts, isomers, and salts of isomers whenever the existence of those salts, isomers, and salts of isomers is possible within the specific chemical designation:

(a) Alprazolam;

(b) Barbital;

(c) Bromazepam;

(d) Camazepam;

(e) Chloral betaine;

(f) Chloral hydrate;

(g) Chlordiazepoxide;

(h) Clobazam;

(i) Clonazepam;

(j) Clorazepate;

(k) Clotiazepam;

(l) Cloxazolam;

(m) Delorazepam;

(n) Diazepam;

(o) Dichloralphenazone;

(p) Estazolam;

(q) Ethchlorvynol;

(r) Ethinamate;

(s) Ethyl loflazepate;

(t) Fludiazepam;

(u) Flunitrazepam;

(v) Flurazepam;

(w) Fospropofol;

(x) Halazepam;

(y) Haloxazolam;

(z) Ketazolam;

(aa) Loprazolam;

(bb) Lorazepam;

(cc) Lormetazepam;

(dd) Mebutamate;

(ee) Medazepam;

(ff) Meprobamate;

(gg) Methohexital;

(hh) Methylphenobarbital (mephobarbital);

(ii) Midazolam;

(jj) Nimetazepam;

(kk) Nitrazepam;

(ll) Nordiazepam;

(mm) Oxazepam;

(nn) Oxazolam;

(oo) Paraldehyde;

(pp) Petrichloral;

(qq) Phenobarbital;

(rr) Pinazepam;

(ss) Prazepam;

(tt) Quazepam;

(uu) Temazepam;

(vv) Tetrazepam;

(ww) Triazolam;

(xx) Zaleplon;

(yy) Zolpidem;

(zz) Zopiclone;

(3) Any material, compound, mixture, or preparation which contains any quantity of the following substance including its salts, isomers and salts of isomers whenever the existence of such salts, isomers and salts of isomers is possible: fenfluramine;

(4) Any material, compound, mixture or preparation containing any quantity of the following substances having a stimulant effect on the central nervous system, including their salts, isomers and salts of isomers:

(a) Cathine ((+)-norpseudoephedrine);

(b) Diethylpropion;

(c) Fencamfamin;

(d) Fenproporex;

(e) Mazindol;

(f) Mefenorex;

(g) Modafinil;

(h) Pemoline, including organometallic complexes and chelates thereof;

(i) Phentermine;

(j) Pipradrol;

(k) Sibutramine;

(l) SPA ((-)-1-dimethyamino-1,2-diphenylethane);

(5) Any material, compound, mixture or preparation containing any quantity of the following substance, including its salts:

(a) butorphanol;

(b) pentazocine;

(6) Ephedrine, its salts, optical isomers and salts of optical isomers, when the substance is the only active medicinal ingredient;

(7) The department of health and senior services may except by rule any compound, mixture, or preparation containing any depressant substance listed in subdivision (1) of this subsection from the application of all or any part of sections 195.010 to 195.320 and sections 579.015 to 579.086 if the compound, mixture, or preparation contains one or more active medicinal ingredients not having a depressant effect on the central nervous system, and if the admixtures are included therein in combinations, quantity, proportion, or concentration that vitiate the potential for abuse of the substances which have a depressant effect on the central nervous system.

9. The department of health and senior services shall place a substance in Schedule V if it finds that:

(1) The substance has low potential for abuse relative to the controlled substances listed in Schedule IV;

(2) The substance has currently accepted medical use in treatment in the United States; and

(3) The substance has limited physical dependence or psychological dependence liability relative to the controlled substances listed in Schedule IV.

10. The controlled substances listed in this subsection are included in Schedule V:

(1) Any compound, mixture or preparation containing any of the following narcotic drugs or their salts calculated as the free anhydrous base or alkaloid, in limited quantities as set forth below, which also contains one or more nonnarcotic active medicinal ingredients in sufficient proportion to confer upon the compound, mixture or preparation valuable medicinal qualities other than those possessed by the narcotic drug alone:

(a) Not more than two and five-tenths milligrams of diphenoxylate and not less than twenty-five micrograms of atropine sulfate per dosage unit;

(b) Not more than one hundred milligrams of opium per one hundred milliliters or per one hundred grams;

(c) Not more than five-tenths milligram of difenoxin and not less than twenty-five micrograms of atropine sulfate per dosage unit;

(2) Any material, compound, mixture or preparation which contains any quantity of the following substance having a stimulant effect on the central nervous system including its salts, isomers and salts of isomers: pyrovalerone;

(3) Any compound, mixture, or preparation containing any detectable quantity of pseudoephedrine or its salts or optical isomers, or salts of optical isomers or any compound, mixture, or preparation containing any detectable quantity of ephedrine or its salts or optical isomers, or salts of optical isomers;

(4) Unless specifically exempted or excluded or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a depressant effect on the central nervous system, including its salts:

(a) Lacosamide;

(b) Pregabalin.

11. If any compound, mixture, or preparation as specified in subdivision (3) of subsection 10 of this section is dispensed, sold, or distributed in a pharmacy without a prescription:

(1) All packages of any compound, mixture, or preparation containing any detectable quantity of pseudoephedrine, its salts or optical isomers, or salts of optical isomers or ephedrine, its salts or optical isomers, or salts of optical isomers, shall be offered for sale only from behind a pharmacy counter where the public is not permitted, and only by a registered pharmacist or registered pharmacy technician; and

(2) Any person purchasing, receiving or otherwise acquiring any compound, mixture, or preparation containing any detectable quantity of pseudoephedrine, its salts or optical isomers, or salts of optical isomers or ephedrine, its salts or optical isomers, or salts of optical isomers shall be at least eighteen years of age; and

(3) The pharmacist, intern pharmacist, or registered pharmacy technician shall require any person, prior to such person's purchasing, receiving or otherwise acquiring such compound, mixture, or preparation to furnish suitable photo identification that is issued by a state or the federal government or a document that, with respect to identification, is considered acceptable and showing the date of birth of the person;

(4) The seller shall deliver the product directly into the custody of the purchaser.

12. Pharmacists, intern pharmacists, and registered pharmacy technicians shall implement and maintain an electronic log of each transaction. Such log shall include the following information:

(1) The name, address, and signature of the purchaser;

(2) The amount of the compound, mixture, or preparation purchased;

(3) The date and time of each purchase; and

(4) The name or initials of the pharmacist, intern pharmacist, or registered pharmacy technician who dispensed the compound, mixture, or preparation to the purchaser.

13. Each pharmacy shall submit information regarding sales of any compound, mixture, or preparation as specified in subdivision (3) of subsection 10 of this section in accordance with transmission methods and frequency established by the department by regulation;

14. No person shall dispense, sell, purchase, receive, or otherwise acquire quantities greater than those specified in this chapter.

15. All persons who dispense or offer for sale pseudoephedrine and ephedrine products in a pharmacy shall ensure that all such products are located only behind a pharmacy counter where the public is not permitted.

16. The penalties for a knowing or reckless violation of the provisions of subsections 11 to 15 of this section are found in section 579.060.

17. The scheduling of substances specified in subdivision (3) of subsection 10 of this section and subsections 11, 12, 14, and 15 of this section shall not apply to any compounds, mixtures, or preparations that are in liquid or liquid-filled gel capsule form or to any compound, mixture, or preparation specified in subdivision (3) of subsection 10 of this section which must be dispensed, sold, or distributed in a pharmacy pursuant to a prescription.

18. The manufacturer of a drug product or another interested party may apply with the department of health and senior services for an exemption from this section. The department of health and senior services may grant an exemption by rule from this section if the department finds the drug product is not used in the illegal manufacture of methamphetamine or other controlled or dangerous substances. The department of health and senior services shall rely on reports from law enforcement and law enforcement evidentiary laboratories in determining if the proposed product can be used to manufacture illicit controlled substances.

19. The department of health and senior services shall revise and republish the schedules annually.

20. The department of health and senior services shall promulgate rules under chapter 536 regarding the security and storage of Schedule V controlled substances, as described in subdivision (3) of subsection 10 of this section, for distributors as registered by the department of health and senior services.

21. Logs of transactions required to be kept and maintained by this section and section 195.417 shall create a rebuttable presumption that the person whose name appears in the logs is the person whose transactions are recorded in the logs.

(L. 1971 H.B. 69, A.L. 1987 H.B. 51 & 49, A.L. 1989 S.B. 215 & 58, A.L. 1994 S.B. 594, A.L. 1996 H.B. 1301 & 1298, A.L. 1997 H.B. 635, A.L. 1998 H.B. 1357, A.L. 2001 H.B. 471, A.L. 2005 H.B. 353 merged with H.B. 441 merged with S.B. 10 & 27, A.L. 2006 S.B. 756, A.L. 2008 S.B. 724, A.L. 2010 H.B. 1472, A.L. 2011 H.B. 641, A.L. 2014 S.B. 491)

Effective 1-01-17

(1974) Held that classification of marijuana with more dangerous drugs is not violative of equal protection or due process. State v. Burrow (Mo.), 514 S.W.2d 585.



Section 195.022 Chemical substances structurally similar to Schedule I controlled substances to be treated as Schedule I controlled substance.

Effective 28 Aug 2011

Title XII PUBLIC HEALTH AND WELFARE

195.022. Chemical substances structurally similar to Schedule I controlled substances to be treated as Schedule I controlled substance. — Any analogue or homologue of a schedule I controlled substance shall be treated, for the purposes of any state law, as a controlled substance in schedule I.

(L. 1997 H.B. 635, A.L. 2011 H.B. 641)



Section 195.030 Rules, procedure — fees — registration required, exceptions, registration, term not to exceed three years.

Effective 01 Jan 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

195.030. Rules, procedure — fees — registration required, exceptions, registration, term not to exceed three years. — 1. The department of health and senior services upon public notice and hearing pursuant to this section and chapter 536 may promulgate rules and charge reasonable fees relating to the registration and control of the manufacture, distribution and dispensing of controlled substances within this state. No rule or portion of a rule promulgated pursuant to the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

2. No person shall manufacture, compound, mix, cultivate, grow, or by any other process produce or prepare, distribute, dispense or prescribe any controlled substance and no person as a wholesaler shall supply the same, without having first obtained a registration issued by the department of health and senior services in accordance with rules and regulations promulgated by it. No registration shall be granted for a term exceeding three years.

3. Persons registered by the department of health and senior services pursuant to this chapter to manufacture, distribute, or dispense or conduct research with controlled substances are authorized to possess, manufacture, distribute or dispense such substances, including any such activity in the conduct of research, to the extent authorized by their registration and in conformity with other provisions of this chapter and chapter 579.

4. The following persons shall not be required to register and may lawfully possess controlled substances pursuant to this chapter and chapter 579:

(1) An agent or employee, excluding physicians, dentists, optometrists, podiatrists or veterinarians, of any registered manufacturer, distributor, or dispenser of any controlled substance if such agent is acting in the usual course of his or her business or employment;

(2) A common or contract carrier or warehouseman, or an employee thereof, whose possession of any controlled substance is in the usual course of business or employment;

(3) An ultimate user or a person in possession of any controlled substance pursuant to a lawful order of a practitioner or in lawful possession of a Schedule V substance.

5. The department of health and senior services may, by regulation, waive the requirement for registration of certain manufacturers, distributors, or dispensers if it finds it consistent with the public health and safety.

6. A separate registration shall be required at each principal place of business or professional practice where the applicant manufactures, distributes, or dispenses controlled substances.

7. The department of health and senior services is authorized to inspect the establishment of a registrant or applicant in accordance with the provisions of this chapter.

(RSMo 1939 § 9834, A.L. 1971 H.B. 69, A.L. 1989 S.B. 215 & 58, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 1997 H.B. 635, A.L. 1999 H.B. 94 merged with S.B. 216, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 195.040 Registration requirements — revocation and suspension — review by administrative hearing commission — reapplication may be denied up to five years.

Effective 01 Jan 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

195.040. Registration requirements — revocation and suspension — review by administrative hearing commission — reapplication may be denied up to five years. — 1. No registration shall be issued under section 195.030 unless and until the applicant therefor has furnished proof satisfactory to the department of health and senior services:

(1) That the applicant is of good moral character or, if the applicant be an association or corporation, that the managing officers are of good moral character;

(2) That the applicant is equipped as to land, buildings, and paraphernalia properly to carry on the business described in his or her application.

2. No registration shall be granted to any person who has within two years been finally adjudicated and found guilty, or entered a plea of guilty or nolo contendere, in a criminal prosecution under the laws of any state or of the United States, for any misdemeanor offense or within seven years for any felony offense related to controlled substances. No registration shall be granted to any person who is abusing controlled substances.

3. The department of health and senior services shall register an applicant to manufacture, distribute or dispense controlled substances unless it determines that the issuance of that registration would be inconsistent with the public interest. In determining the public interest, the following factors shall be considered:

(1) Maintenance of effective controls against diversion of controlled substances into other than legitimate medical, scientific, or industrial channels;

(2) Compliance with applicable state and local law;

(3) Any convictions of an applicant under any federal or state laws relating to any controlled substance;

(4) Past experience in the manufacture or distribution of controlled substances and the existence in the applicant's establishment of effective controls against diversion;

(5) Furnishing by the applicant of false or fraudulent material information in any application filed under this chapter;

(6) Suspension or revocation of the applicant's federal registration to manufacture, distribute or dispense narcotics or controlled dangerous drugs as authorized by federal law; and

(7) Any other factors relevant to and consistent with the public health and safety.

4. Registration does not entitle a registrant to manufacture and distribute controlled substances in Schedule I or II other than those specified in the registration.

5. Practitioners shall be registered to dispense any controlled substance or to conduct research with controlled substances in Schedules II through V if they are authorized to dispense or conduct research under the laws of this state. The department of health and senior services need not require separate registration under this chapter for practitioners engaging in research with nonnarcotic substances in Schedules II through V where the registrant is already registered under this chapter in another capacity. Practitioners registered under federal law to conduct research with Schedule I substances may conduct research with Schedule I substances within this state upon furnishing the department of health and senior services evidence of that federal registration.

6. Compliance by manufacturers and distributors with the provisions of federal law respecting registration, excluding fees, shall entitle them to be registered under this chapter.

7. A registration to manufacture, distribute, or dispense a controlled substance may be suspended or revoked by the department of health and senior services upon a finding that the registrant:

(1) Has furnished false or fraudulent material information in any application filed under this chapter;

(2) Has been convicted of a felony under any state or federal law relating to any controlled substance;

(3) Has had his or her federal registration to manufacture, distribute or dispense suspended or revoked;

(4) Has violated any federal controlled substances statute or regulation, or any provision of this chapter or chapter 579 or regulation promulgated under this chapter; or

(5) Has had the registrant's professional license to practice suspended or revoked.

8. The department of health and senior services may warn or censure a registrant; limit a registration to particular controlled substances or schedules of controlled substances; limit revocation or suspension of a registration to a particular controlled substance with respect to which grounds for revocation or suspension exist; restrict or limit a registration under such terms and conditions as the department of health and senior services considers appropriate for a period of five years; suspend or revoke a registration for a period not to exceed five years; or deny an application for registration. In any order of revocation, the department of health and senior services may provide that the registrant may not apply for a new registration for a period of time ranging from one to five years following the date of the order of revocation. All stay orders shall toll this time period. Any registration placed under a limitation or restriction by the department of health and senior services shall be termed "under probation".

9. If the department of health and senior services suspends or revokes a registration, all controlled substances owned or possessed by the registrant at the time of suspension or the effective date of the revocation order may be placed under seal by such agency and held pending final disposition of the case. No disposition may be made of substances under seal until the time for taking an appeal has elapsed or until all appeals have been concluded, unless a court, upon application therefor, orders the sale of perishable substances and the deposit of the proceeds of the sale with the court. Upon a revocation order becoming final, all controlled substances may be forfeited to the state.

10. The department of health and senior services may, upon review, terminate any restriction or limitation previously imposed upon a registration by the department of health and senior services if the registrant has remained in compliance with the imposed restrictions or limitations and local, state and federal laws since the time the restrictions or limitations were imposed.

11. The department of health and senior services shall promptly notify the Drug Enforcement Administration, United States Department of Justice, or its successor agency, of all orders suspending or revoking registration and all forfeitures of controlled substances.

12. If after first providing the registrant an opportunity for an informal conference, the department of health and senior services proposes to deny, suspend, restrict, limit or revoke a registration or refuse a renewal of registration, the department of health and senior services shall serve upon the applicant or registrant written notice of the proposed action to be taken on the application or registration. The notice shall contain a statement of the type of discipline proposed, the basis therefor, the date such action shall go into effect and a statement that the registrant shall have thirty days to request in writing a hearing before the administrative hearing commission. If no written request for a hearing is received by the department of health and senior services within thirty days of the applicant's or registrant's receipt of the notice, the proposed discipline shall take effect thirty-one days from the date the original notice was received by the applicant or registrant. If the registrant or applicant makes a written request for a hearing, the department of health and senior services shall file a complaint with the administrative hearing commission within sixty days of receipt of the written request for a hearing. The complaint shall comply with the laws and regulations for actions brought before the administrative hearing commission. The department of health and senior services may issue letters of censure or warning and may enter into agreements with a registrant or applicant which restrict or limit a registration without formal notice or hearing.

13. The department of health and senior services may suspend any registration simultaneously with the institution of proceedings under subsection 7 of this section if the department of health and senior services finds that there is imminent danger to the public health or safety which warrants this action. The suspension shall continue in effect until the conclusion of the proceedings, including review thereof, unless sooner withdrawn by the department of health and senior services, dissolved by a court of competent jurisdiction or stayed by the administrative hearing commission.

(RSMo 1939 § 9835, A.L. 1971 H.B. 69, A.L. 1978 S.B. 651, A.L. 1987 H.B. 51 & 49, A.L. 1989 S.B. 215 & 58, A.L. 1994 S.B. 594, A.L. 1997 H.B. 635, A.L. 1998 H.B. 1147, et al., A.L. 2014 S.B. 491)

Effective 1-01-17



Section 195.041 Emergencies, waiver of registration and record-keeping requirements for controlled substances, when.

Effective 28 Aug 2002

Title XII PUBLIC HEALTH AND WELFARE

195.041. Emergencies, waiver of registration and record-keeping requirements for controlled substances, when. — In the event of an emergency as defined in section 44.010, the department of health and senior services may waive the registration and record-keeping requirements set forth in sections 195.010 to 195.100 and their attendant regulations if the department determines such a waiver would be in the best interest of the public health.

(L. 2002 S.B. 712)



Section 195.042 Confidentiality of all complaints, investigatory reports and information, exceptions.

Effective 28 Aug 1994

Title XII PUBLIC HEALTH AND WELFARE

195.042. Confidentiality of all complaints, investigatory reports and information, exceptions. — All complaints, investigatory reports, and information pertaining to any applicant, registrant or individual are confidential and shall only be disclosed upon written consent of the person whose records are involved or to other administrative or law enforcement agencies acting within the scope of their statutory authority. However, no applicant, registrant or individual shall have access to any complaints, investigatory reports or information concerning an investigation in progress until such time as the investigation has been completed. Information regarding identity, including names and addresses, registration, final disciplinary action taken and currency of the registration of the persons possessing registrations to conduct activities involving controlled substances and the names and addresses of the applicants shall not be confidential. This section shall not be construed to authorize the release of records, reports or other information which may be held in department files for any registrant or applicant which are subject to other specific state or federal laws concerning their disclosure.

(L. 1994 S.B. 594)



Section 195.045 Civil immunity for persons required to report to the department of health and senior services.

Effective 28 Aug 1997

Title XII PUBLIC HEALTH AND WELFARE

195.045. Civil immunity for persons required to report to the department of health and senior services. — Any person, organization, association or corporation who reports or provides information to the department of health and senior services pursuant to the provisions of this chapter and who does so in good faith shall not be subject to an action for civil damages as a result thereof.

(L. 1997 H.B. 635)



Section 195.050 Controlled substances, legal sales, how made — records required to be kept.

Effective 01 Jan 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

195.050. Controlled substances, legal sales, how made — records required to be kept. — 1. A duly registered manufacturer or wholesaler may sell controlled substances to any of the following persons:

(1) To a manufacturer, wholesaler, or pharmacy;

(2) To a physician, dentist, podiatrist or veterinarian;

(3) To a person in charge of a hospital, but only for use in that hospital;

(4) To a person in charge of a laboratory, but only for use in that laboratory for scientific and medical purposes.

2. A duly registered manufacturer or wholesaler may sell controlled substances to any of the following persons:

(1) On a special written order accompanied by a certificate of exemption, as required by federal laws, to a person in the employ of the United States government or of any state, territorial, district, county, municipal or insular government, purchasing, receiving, possessing, or dispensing controlled substances by reason of his or her official duties;

(2) To a master of a ship or person in charge of any aircraft upon which no physician is regularly employed, for the actual medical needs of persons on board such ship or aircraft, when not in port; provided, such controlled substances shall be sold to the master of such ship or person in charge of such aircraft only in pursuance of a special order form approved by a commissioned medical officer or acting surgeon of the United States Public Health Service;

(3) To a person in a foreign country if the provisions of federal laws are complied with.

3. An official written order for any controlled substance listed in Schedules I and II shall be signed in duplicate by the person giving the order or by his or her duly authorized agent. The original shall be presented to the person who sells or dispenses the controlled substance named therein. In event of the acceptance of such order by the person, each party to the transaction shall preserve his or her copy of such order for a period of two years in such a way as to be readily accessible for inspection by any public officer or employee engaged in the enforcement of this chapter or chapter 579. It shall be deemed a compliance with this subsection if the parties to the transaction have complied with federal laws, respecting the requirements governing the use of order forms.

4. Possession of or control of controlled substances obtained as authorized by this section shall be lawful if in the regular course of business, occupation, profession, employment, or duty of the possessor.

5. A person in charge of a hospital or of a laboratory, or in the employ of this state or of any other state, or of any political subdivision thereof, and a master or other proper officer of a ship or aircraft, who obtains controlled substances under the provisions of this section or otherwise, shall not administer, nor dispense, nor otherwise use such drugs, within this state, except within the scope of his or her employment or official duty, and then only for scientific or medicinal purposes and subject to the provisions of this chapter and chapter 579.

6. Every person registered to manufacture, distribute or dispense controlled substances under this chapter shall keep records and inventories of all such drugs in conformance with the record keeping and inventory requirements of federal law, and in accordance with any additional regulations of the department of health and senior services.

7. Manufacturers and wholesalers shall keep records of all narcotic and controlled substances compounded, mixed, cultivated, grown, or by any other process produced or prepared, and of all controlled substances received and disposed of by them, in accordance with this section.

8. Apothecaries shall keep records of all controlled substances received and disposed of by them, in accordance with the provisions of this section.

9. The form of records shall be prescribed by the department of health and senior services.

(RSMo 1939 § 9836, A.L. 1971 H.B. 69, A.L. 1989 S.B. 215 & 58, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 195.060 Controlled substances to be dispensed on prescription only, exception.

Effective 01 Jan 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

195.060. Controlled substances to be dispensed on prescription only, exception. — 1. Except as provided in subsection 4 of this section, a pharmacist, in good faith, may sell and dispense controlled substances to any person only upon a prescription of a practitioner as authorized by statute, provided that the controlled substances listed in Schedule V may be sold without prescription in accordance with regulations of the department of health and senior services. All written prescriptions shall be signed by the person prescribing the same. All prescriptions shall be dated on the day when issued and bearing the full name and address of the patient for whom, or of the owner of the animal for which, the drug is prescribed, and the full name, address, and the registry number under the federal controlled substances laws of the person prescribing, if he or she is required by those laws to be so registered. If the prescription is for an animal, it shall state the species of the animal for which the drug is prescribed. The person filling the prescription shall either write the date of filling and his or her own signature on the prescription or retain the date of filling and the identity of the dispenser as electronic prescription information. The prescription or electronic prescription information shall be retained on file by the proprietor of the pharmacy in which it is filled for a period of two years, so as to be readily accessible for inspection by any public officer or employee engaged in the enforcement of this law. No prescription for a drug in Schedule I or II shall be filled more than six months after the date prescribed; no prescription for a drug in Schedule I or II shall be refilled; no prescription for a drug in Schedule III or IV shall be filled or refilled more than six months after the date of the original prescription or be refilled more than five times unless renewed by the practitioner.

2. A pharmacist, in good faith, may sell and dispense controlled substances to any person upon a prescription of a practitioner located in another state, provided that the:

(1) Prescription was issued according to and in compliance with the applicable laws of that state and the United States; and

(2) Quantity limitations in subsection 2 of section 195.080 apply to prescriptions dispensed to patients located in this state.

3. The legal owner of any stock of controlled substances in a pharmacy, upon discontinuance of dealing in such drugs, may sell the stock to a manufacturer, wholesaler, or pharmacist, but only on an official written order.

4. A pharmacist, in good faith, may sell and dispense any Schedule II drug or drugs to any person in emergency situations as defined by rule of the department of health and senior services upon an oral prescription by an authorized practitioner.

5. Except where a bona fide physician-patient-pharmacist relationship exists, prescriptions for narcotics or hallucinogenic drugs shall not be delivered to or for an ultimate user or agent by mail or other common carrier.

(RSMo 1939 § 9837, A.L. 1957 p. 679, A.L. 1971 H.B. 69, A.L. 1989 S.B. 215 & 58, A.L. 1997 H.B. 635, A.L. 1998 H.B. 1147, et al., A.L. 2005 S.B. 74 & 49, A.L. 2010 H.B. 1965, A.L. 2012 H.B. 1563, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 195.070 Prescriptive authority.

Effective 28 Aug 2015

Title XII PUBLIC HEALTH AND WELFARE

195.070. Prescriptive authority. — 1. A physician, podiatrist, dentist, a registered optometrist certified to administer pharmaceutical agents as provided in section 336.220, or an assistant physician in accordance with section 334.037 or a physician assistant in accordance with section 334.747 in good faith and in the course of his or her professional practice only, may prescribe, administer, and dispense controlled substances or he or she may cause the same to be administered or dispensed by an individual as authorized by statute.

2. An advanced practice registered nurse, as defined in section 335.016, but not a certified registered nurse anesthetist as defined in subdivision (8) of section 335.016, who holds a certificate of controlled substance prescriptive authority from the board of nursing under section 335.019 and who is delegated the authority to prescribe controlled substances under a collaborative practice arrangement under section 334.104 may prescribe any controlled substances listed in Schedules III, IV, and V of section 195.017, and may have restricted authority in Schedule II. Prescriptions for Schedule II medications prescribed by an advanced practice registered nurse who has a certificate of controlled substance prescriptive authority are restricted to only those medications containing hydrocodone. However, no such certified advanced practice registered nurse shall prescribe controlled substance for his or her own self or family. Schedule III narcotic controlled substance and Schedule II - hydrocodone prescriptions shall be limited to a one hundred twenty-hour supply without refill.

3. A veterinarian, in good faith and in the course of the veterinarian's professional practice only, and not for use by a human being, may prescribe, administer, and dispense controlled substances and the veterinarian may cause them to be administered by an assistant or orderly under his or her direction and supervision.

4. A practitioner shall not accept any portion of a controlled substance unused by a patient, for any reason, if such practitioner did not originally dispense the drug.

5. An individual practitioner shall not prescribe or dispense a controlled substance for such practitioner's personal use except in a medical emergency.

(RSMo 1939 § 9838, A.L. 1971 H.B. 69, A.L. 1988 H.B. 1242 Revision, A.L. 1993 H.B. 564, A.L. 1997 H.B. 635, A.L. 2001 H.B. 471, A.L. 2008 S.B. 724, A.L. 2009 S.B. 296, A.L. 2014 S.B. 716 merged with S.B. 754, A.L. 2015 H.B. 709)



Section 195.080 Excepted substances — prescription or dispensing limitation on amount of supply, exception — may be increased by physician, procedure.

Effective 01 Jan 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

195.080. Excepted substances — prescription or dispensing limitation on amount of supply, exception — may be increased by physician, procedure. — 1. Except as otherwise provided in this chapter and chapter 579, this chapter and chapter 579 shall not apply to the following cases: prescribing, administering, dispensing or selling at retail of liniments, ointments, and other preparations that are susceptible of external use only and that contain controlled substances in such combinations of drugs as to prevent the drugs from being readily extracted from such liniments, ointments, or preparations, except that this chapter and chapter 579 shall apply to all liniments, ointments, and other preparations that contain coca leaves in any quantity or combination.

2. The quantity of Schedule II controlled substances prescribed or dispensed at any one time shall be limited to a thirty-day supply. The quantity of Schedule III, IV or V controlled substances prescribed or dispensed at any one time shall be limited to a ninety-day supply and shall be prescribed and dispensed in compliance with the general provisions of this chapter and chapter 579. The supply limitations provided in this subsection may be increased up to three months if the physician describes on the prescription form or indicates via telephone, fax, or electronic communication to the pharmacy to be entered on or attached to the prescription form the medical reason for requiring the larger supply. The supply limitations provided in this subsection shall not apply if:

(1) The prescription is issued by a practitioner located in another state according to and in compliance with the applicable laws of that state and the United States and dispensed to a patient located in another state; or

(2) The prescription is dispensed directly to a member of the United States Armed Forces serving outside the United States.

3. The partial filling of a prescription for a Schedule II substance is permissible as defined by regulation by the department of health and senior services.

(RSMo 1939 § 9839, A.L. 1965 p. 326, A.L. 1971 H.B. 69, A.L. 1987 H.B. 51 & 49, A.L. 1989 S.B. 215 & 58, A.L. 1997 H.B. 635, A.L. 2005 S.B. 74 & 49, A.L. 2010 S.B. 754, A.L. 2012 H.B. 1563, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 195.100 Labeling requirements.

Effective 01 Jan 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

195.100. Labeling requirements. — 1. It shall be unlawful to distribute any controlled substance in a commercial container unless such container bears a label containing an identifying symbol for such substance in accordance with federal laws.

2. It shall be unlawful for any manufacturer of any controlled substance to distribute such substance unless the labeling thereof conforms to the requirements of federal law and contains the identifying symbol required in subsection 1 of this section.

3. The label of a controlled substance in Schedule II, III or IV shall, when dispensed to or for a patient, contain a clear, concise warning that it is a criminal offense to transfer such narcotic or dangerous drug to any person other than the patient.

4. Whenever a manufacturer sells or dispenses a controlled substance and whenever a wholesaler sells or dispenses a controlled substance in a package prepared by him or her, the manufacturer or wholesaler shall securely affix to each package in which that drug is contained a label showing in legible English the name and address of the vendor and the quantity, kind, and form of controlled substance contained therein. No person except a pharmacist for the purpose of filling a prescription under this chapter, shall alter, deface, or remove any label so affixed.

5. Whenever a pharmacist or practitioner sells or dispenses any controlled substance on a prescription issued by a physician, physician assistant, dentist, podiatrist, veterinarian, or advanced practice registered nurse, the pharmacist or practitioner shall affix to the container in which such drug is sold or dispensed a label showing his or her own name and address of the pharmacy or practitioner for whom he or she is lawfully acting; the name of the patient or, if the patient is an animal, the name of the owner of the animal and the species of the animal; the name of the physician, physician assistant, dentist, podiatrist, advanced practice registered nurse, or veterinarian by whom the prescription was written; the name of the collaborating physician if the prescription is written by an advanced practice registered nurse or the supervising physician if the prescription is written by a physician assistant, and such directions as may be stated on the prescription. No person shall alter, deface, or remove any label so affixed.

(RSMo 1939 § 9841, A.L. 1971 H.B. 69, A.L. 1989 S.B. 215 & 58, A.L. 1997 H.B. 635, A.L. 1998 H.B. 1147, et al., A.L. 2008 S.B. 724, A.L. 2009 S.B. 296, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 195.130 (Transferred 2014; now 579.105)

Effective 01 Jan 2017

Title XII PUBLIC HEALTH AND WELFARE

Effective 1-01-17



Section 195.140 Forfeiture of controlled substances and drug paraphernalia, when — disposal — money, records in close proximity also forfeited, rebuttable presumption — procedure.

Effective 01 Jan 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

195.140. Forfeiture of controlled substances and drug paraphernalia, when — disposal — money, records in close proximity also forfeited, rebuttable presumption — procedure. — 1. All controlled substances, imitation controlled substances or drug paraphernalia for the administration, use or manufacture of controlled substances or imitation controlled substances and which have come into the custody of a peace officer or officer or agent of the department of health and senior services as provided by this chapter or chapter 579, the lawful possession of which is not established or the title to which cannot be ascertained after a hearing as prescribed in Rule 34 of Rules of Criminal Procedure for the courts of Missouri or some other appropriate hearing, shall be forfeited, and disposed of as follows:

(1) Except as in this section otherwise provided, the court or associate circuit judge having jurisdiction shall order such controlled substances, imitation controlled substances, or drug paraphernalia forfeited and destroyed. A record of the place where said controlled substances, imitation controlled substances, or drug paraphernalia were seized, of the kinds and quantities of controlled substances, imitation controlled substances, or drug paraphernalia so destroyed, and of the time, place and manner of destructions, shall be kept, and a return under oath, reporting the destruction of the controlled substances, imitation controlled substances, or drug paraphernalia shall be made to the court or associate circuit judge;

(2) The department of health and senior services shall keep a complete record of all controlled substances, imitation controlled substances, or drug paraphernalia received and disposed of, together with the dates of such receipt and disposal, showing the exact kinds, quantities, and forms of such controlled substances, imitation controlled substances, or drug paraphernalia; the persons from whom received and to whom delivered; and by whose authority they were received, delivered or destroyed; which record shall be open to inspection by all federal or state officers charged with the enforcement of federal and state narcotic or controlled substances laws.

2. (1) Everything of value furnished, or intended to be furnished, in exchange for a controlled substance, imitation controlled substance or drug paraphernalia in violation of this chapter or chapter 579, all proceeds traceable to such an exchange, and all moneys, negotiable instruments, or securities used, or intended to be used, to facilitate any violation of this chapter or chapter 579, shall be forfeited, except that no property shall be forfeited under this subsection to the extent of the interest of an owner by reason of any act or omission established by him to have been committed without his or her knowledge or consent.

(2) Any moneys, coin, or currency found in close proximity to forfeitable controlled substances, imitation controlled substances, or drug paraphernalia, or forfeitable records of the importation, manufacture, or distribution of controlled substances, imitation controlled substances or drug paraphernalia are presumed to be forfeitable under this subsection. The burden of proof shall be upon claimants of the property to rebut this presumption.

(3) All forfeiture proceedings shall be conducted pursuant to the provisions of sections 513.600 to 513.653.

(RSMo 1939 § 9845, A.L. 1953 p. 628, A.L. 1971 H.B. 69, A.L. 1982 S.B. 522, A.L. 1993 S.B. 180, A.L. 2004 H.B. 1427, A.L. 2014 S.B. 491)

Effective 1-01-17

(1986) This section is neither unconstitutionally broad nor unconstitutionally vague, nor does rebuttable presumption in favor of forfeiture violate due process. State ex rel. Cook v. Saynes, 713 S.W.2d 258 (Mo. banc).

(1993) Where currency found in close proximity to contraband marijuana created rebuttable presumption that money was acquired from an illegal activity and defendant did not meet burden of proof to rebut presumption, forfeiture of money under section is not punitive because one who commits crime has no greater interest in fruits of crime than state. Eighth Amendment of United States prohibiting excessive fines is not applicable. State v. Meister, 866 S.W.2d 485 (Mo. App. W.D.).

(2014) To rebut presumption of forfeitability, defendant must allege facts supporting conclusion that seized property found in close proximity to controlled substance was not furnished, nor intended to be furnished, in exchange for the controlled substance and also was not used, nor intended to be used, to facilitate the criminal activity. State ex rel. Wegge v. Schrameyer, 448 S.W.3d 301 (Mo.App.E.D.).



Section 195.146 Forfeiture of controlled substances and CAFA applicable to children — arrest to include taking a child into custody.

Effective 28 Aug 1993

Title XII PUBLIC HEALTH AND WELFARE

195.146. Forfeiture of controlled substances and CAFA applicable to children — arrest to include taking a child into custody. — 1. Section 195.140 shall be applicable to property owned by, or in the possession of, children.

2. The procedures for the forfeiture of property under sections 513.600 and 513.645 shall be applicable to children.

3. The term "arrest", for purposes of this chapter, shall include the taking of a child into custody.

(L. 1993 H.B. 562)



Section 195.150 Procedure upon conviction for violation.

Effective 01 Jan 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

195.150. Procedure upon conviction for violation. — On the conviction of any person of the violation of any provision of this chapter or chapter 579, a copy of the judgment and sentence, and of the opinion of the court or associate circuit judge, if any opinion be filed, shall be sent by the clerk of the court, or by the associate circuit judge, to the board or officer, if any, by whom the convicted defendant has been licensed or registered to practice his or her profession or to carry on his or her business. On the conviction of any such person, the court may, in its discretion, suspend or revoke the license or registration of the convicted defendant to practice his or her profession or to carry on his business. On the application of any person whose license or registration has been suspended or revoked, and upon proper showing and for good cause, said board or officer may reinstate such license or registration.

(RSMo 1939 § 9846, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 195.180 (Transferred 2014; now 579.107)

Effective 01 Jan 2017

Title XII PUBLIC HEALTH AND WELFARE

Effective 1-01-17



Section 195.190 Enforcement by whom.

Effective 01 Jan 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

195.190. Enforcement by whom. — It is hereby made the duty of the department of health and senior services, its officers, agents, inspectors, and representatives, and all peace officers within the state, and all county attorneys, to enforce all provisions of this chapter and chapter 579, except those specifically delegated, and to cooperate with all agencies charged with the enforcement of the laws of the United States, of this state, and of all other states, relating to narcotic and controlled substances.

(RSMo 1939 § 9850, A.L. 1971 H.B. 69, A.L. 1989 S.B. 215 & 58, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 195.195 Regulations, authority to promulgate, where vested.

Effective 01 Jan 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

195.195. Regulations, authority to promulgate, where vested. — The authority to promulgate regulations for the efficient enforcement of this chapter and chapter 579 is hereby vested in the director of the department of health and senior services subject to the provisions of subsection 1 of section 195.030 and chapter 536. The director of the department of health and senior services is hereby authorized to make regulations promulgated under this chapter conform with those promulgated under the federal Comprehensive Drug Abuse Prevention and Control Act of 1970.

(L. 1957 p. 679 § 195.250, A.L. 1971 H.B. 69, A.L. 1989 S.B. 215 & 58, A.L. 1993 S.B. 52, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 195.197 Department of health and senior services, duties of.

Effective 28 Aug 1998

Title XII PUBLIC HEALTH AND WELFARE

195.197. Department of health and senior services, duties of. — The department of health and senior services shall cooperate with federal and other state agencies including the board of pharmacy in discharging its responsibilities concerning traffic in controlled substances, narcotic or dangerous drugs and in suppressing the abuse of controlled substances. To this end, it is authorized to:

(1) Arrange for the exchange of information between governmental officials concerning the use and abuse of controlled substances;

(2) Coordinate and cooperate in training programs on controlled substance law enforcement at the local and state levels;

(3) Provide information to distributors and retailers to help prevent the distribution or diversion of products or substances used in the illicit manufacture of controlled substances.

(L. 1971 H.B. 69, A.L. 1997 H.B. 635, A.L. 1998 H.B. 1147, et al.)



Section 195.198 Educational and research programs authorized — report, contents on effect of drugs, publication.

Effective 01 Jan 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

195.198. Educational and research programs authorized — report, contents on effect of drugs, publication. — 1. The director of the department of health and senior services shall carry out educational programs designed to prevent and deter misuse and abuse of controlled dangerous substances. In connection with such programs he or she may:

(1) Assist the regulated industry and interested groups and organizations in contributing to the reduction of misuse and abuse of controlled substances;

(2) Consult with interested groups and organizations to aid them in solving administrative and organizational problems;

(3) Assist in the education and training of state and local law enforcement officials in their efforts to control misuse and abuse of controlled substances.

2. The director of the department of health and senior services shall encourage research on misuse and abuse of controlled substances. In connection with such research and in furtherance of the enforcement of this chapter and chapter 579, he or she may:

(1) Establish methods to assess accurately the effects of controlled substances including but not limited to gathering, analyzing, and publishing a report using existing data regarding poisoning episodes, arrests relating to controlled substance violations, crime laboratory determinations, department of health and senior services investigations and audits, information available from the federal Drug Enforcement Administration and Food and Drug Administration, and to identify and characterize substances with potential for abuse;

(2) Make studies and undertake programs of research to develop new or improved approaches, techniques, systems, equipment and devices to strengthen the enforcement of this chapter and chapter 579.

3. The director of the department of health and senior services may enter into contracts for educational and research activities.

(L. 1971 H.B. 69, A.L. 1987 H.B. 51 & 49, A.L. 1989 S.B. 215 & 58, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 195.202 (Transferred 2014; now 579.015)

Effective 01 Jan 2017

Title XII PUBLIC HEALTH AND WELFARE

Effective 1-01-17



Section 195.204 (Transferred 2014; now 579.045)

Effective 01 Jan 2017

Title XII PUBLIC HEALTH AND WELFARE

Effective 1-01-17



Section 195.205 Immunity from liability for seeking or obtaining medical assistance for a drug overdose, when — law enforcement to provide information and resources, when.

Effective 28 Aug 2017

Title XII PUBLIC HEALTH AND WELFARE

195.205. Immunity from liability for seeking or obtaining medical assistance for a drug overdose, when — law enforcement to provide information and resources, when. — 1. For purposes of this section, the following terms shall mean:

(1) “Drug or alcohol overdose”, a condition including, but not limited to, extreme physical illness, decreased level of consciousness, respiratory depression, coma, mania, or death which is the result of consumption or use of a controlled substance or alcohol or a substance with which the controlled substance or alcohol was combined, or that a person would reasonably believe to be a drug or alcohol overdose that requires medical assistance;

(2) “Medical assistance”, includes, but is not limited to, reporting a drug or alcohol overdose or other medical emergency to law enforcement, the 911 system, a poison control center, or a medical provider; assisting someone so reporting; or providing care to someone who is experiencing a drug or alcohol overdose or other medical emergency while awaiting the arrival of medical assistance.

2. A person who, in good faith, seeks or obtains medical assistance for someone who is experiencing a drug or alcohol overdose or other medical emergency or a person experiencing a drug or alcohol overdose or other medical emergency who seeks medical assistance for himself or herself or is the subject of a good faith request shall not be arrested, charged, prosecuted, convicted, or have his or her property subject to civil forfeiture or otherwise be penalized for the following if the evidence for the arrest, charge, prosecution, conviction, seizure, or penalty was gained as a result of seeking or obtaining medical assistance:

(1) Committing a prohibited act under section* 579.015, 579.074, 579.078, or 579.105;

(2) Committing a prohibited act under section* 311.310, 311.320, or 311.325;

(3) Violating a restraining order; or

(4) Violating probation or parole.

3. (1) This section shall not prohibit a police officer from arresting a person for an outstanding warrant under subsection 1 of section 221.510.

(2) This section shall not prohibit a person from being arrested, charged, or prosecuted based on an offense other than an offense under subsection 2 of this section, whether the offense arises from the same circumstances as the seeking of medical assistance.

(3) The protection of prosecution under this section for possession offenses shall not be grounds for suppression of evidence or dismissal in charges unrelated to this section.

4. Any police officer who is in contact with any person or persons in need of emergency medical assistance under this section shall provide appropriate information and resources for substance-related assistance.

(L. 2017 S.B. 501)

*Word "sections" appears in original rolls.



Section 195.206 Opioid antagonist, sale and dispensing of by pharmacists, possession of — administration of, contacting emergency personnel — immunity from liability, when.

Effective 28 Aug 2017

Title XII PUBLIC HEALTH AND WELFARE

195.206. Opioid antagonist, sale and dispensing of by pharmacists, possession of — administration of, contacting emergency personnel — immunity from liability, when. — 1. As used in this section, the following terms shall mean:

(1) “Opioid antagonist”, naloxone hydrochloride that blocks the effects of an opioid overdose that is administered in a manner approved by the United States Food and Drug Administration or any accepted medical practice method of administering;

(2) “Opioid-related drug overdose”, a condition including, but not limited to, extreme physical illness, decreased level of consciousness, respiratory depression, coma, or death resulting from the consumption or use of an opioid or other substance with which an opioid was combined or a condition that a layperson would reasonably believe to be an opioid-related drug overdose that requires medical assistance.

2. Notwithstanding any other law or regulation to the contrary:

(1) The director of the department of health and senior services, if a licensed physician, may issue a statewide standing order for an opioid antagonist;

(2) In the alternative, the department may employ or contract with a licensed physician who may issue a statewide standing order for an opioid antagonist with the express written consent of the department director.

3. Notwithstanding any other law or regulation to the contrary, any licensed pharmacist in Missouri may sell and dispense an opioid antagonist under physician protocol or under a statewide standing order issued under subsection 2 of this section.

4. A licensed pharmacist who, acting in good faith and with reasonable care, sells or dispenses an opioid antagonist and appropriate device to administer the drug, and the protocol physician, shall not be subject to any criminal or civil liability or any professional disciplinary action for prescribing or dispensing the opioid antagonist or any outcome resulting from the administration of the opioid antagonist. A physician issuing a statewide standing order under subsection 2 of this section shall not be subject to any criminal or civil liability or any professional disciplinary action for issuing the standing order or for any outcome related to the order or the administration of the opioid antagonist.

5. Notwithstanding any other law or regulation to the contrary, it shall be permissible for any person to possess an opioid antagonist.

6. Any person who administers an opioid antagonist to another person shall, immediately after administering the drug, contact emergency personnel. Any person who, acting in good faith and with reasonable care, administers an opioid antagonist to another person whom the person believes to be suffering an opioid-related overdose shall be immune from criminal prosecution, disciplinary actions from his or her professional licensing board, and civil liability due to the administration of the opioid antagonist.

(L. 2016 H.B. 1568, A.L. 2017 S.B. 501)



Section 195.207 Hemp extract, use of, permitted when — administration to a minor permitted, when — amount authorized.

Effective 14 Jul 2014, see footnote

Title XII PUBLIC HEALTH AND WELFARE

195.207. Hemp extract, use of, permitted when — administration to a minor permitted, when — amount authorized. — 1. As used in sections 192.945, 261.265, 261.267*, and this section, the term "hemp extract" shall mean an extract from a cannabis plant or a mixture or preparation containing cannabis plant material that:

(1) Is composed of no more than three-tenths percent tetrahydrocannabinol by weight;

(2) Is composed of at least five percent cannabidiol by weight; and

(3) Contains no other psychoactive substance.

2. Notwithstanding any other provision of this chapter, an individual who has been issued a valid hemp extract registration card under section 192.945, or is a minor under a registrant's care, and possesses or uses hemp extract is not subject to the penalties described in this chapter for possession or use of the hemp extract if the individual:

(1) Possesses or uses the hemp extract only to treat intractable epilepsy as defined in section 192.945;

(2) Originally obtained the hemp extract from a sealed container with a label indicating the hemp extract's place of origin and a number that corresponds with a certificate of analysis;

(3) Possesses, in close proximity to the hemp extract, a certificate of analysis that:

(a) Has a number that corresponds with the number on the label described in subdivision (2) of this subsection;

(b) Indicates the hemp extract's ingredients including its percentages of tetrahydrocannabinol and cannabidiol by weight;

(c) Is created by a laboratory that is not affiliated with the producer of the hemp extract and is licensed in the state where the hemp extract was produced; and

(d) Is transmitted by the laboratory to the department of health and senior services; and

(4) Has a current hemp extract registration card issued by the department of health and senior services under section 192.945.

3. Notwithstanding any other provision of this chapter, an individual who possesses hemp extract lawfully under subsection 2 of this section and administers hemp extract to a minor suffering from intractable epilepsy is not subject to the penalties described in this chapter for administering the hemp extract to the minor if:

(1) The individual is the minor's parent or legal guardian; and

(2) The individual is registered with the department of health and senior services as the minor's parent under section 192.945.

4. An individual who has been issued a valid hemp extract registration card under section 192.945, or is a minor under a registrant's care, may possess up to twenty ounces of hemp extract pursuant to this section. Subject to any rules or regulations promulgated by the department of health and senior services, an individual may apply for a waiver if a physician provides a substantial medical basis in a signed, written statement asserting that, based on the patient's medical history, in the physician's professional judgment, twenty ounces is an insufficient amount to properly alleviate the patient's medical condition or symptoms associated with such medical condition.

(L. 2014 H.B. 2238)

Effective 7-14-14

*Section 261.267 does not exist.



Section 195.211 (Transferred 2014; now 579.055)

Effective 01 Jan 2017

Title XII PUBLIC HEALTH AND WELFARE

Effective 1-01-17



Section 195.212 (Transferred 2014; now 579.020)

Effective 01 Jan 2017

Title XII PUBLIC HEALTH AND WELFARE

Effective 1-01-17



Section 195.218 (Transferred 2014; now 579.030)

Effective 01 Jan 2017

Title XII PUBLIC HEALTH AND WELFARE

Effective 1-01-17



Section 195.222 (Transferred 2014; now 579.065)

Effective 01 Jan 2017

Title XII PUBLIC HEALTH AND WELFARE

Effective 1-01-17



Section 195.223 (Transferred 2014; now 579.068)

Effective 01 Jan 2017

Title XII PUBLIC HEALTH AND WELFARE

Effective 1-01-17



Section 195.226 (Transferred 2014; now 579.072)

Effective 01 Jan 2017

Title XII PUBLIC HEALTH AND WELFARE

Effective 1-01-17



Section 195.233 (Transferred 2014; now 579.074)

Effective 01 Jan 2017

Title XII PUBLIC HEALTH AND WELFARE

Effective 1-01-17



Section 195.235 (Transferred 2014; now 579.076)

Effective 01 Jan 2017

Title XII PUBLIC HEALTH AND WELFARE

Effective 1-01-17



Section 195.241 (Transferred 2014; now 579.078)

Effective 01 Jan 2017

Title XII PUBLIC HEALTH AND WELFARE

Effective 1-01-17



Section 195.242 (Transferred 2014; now 579.080)

Effective 01 Jan 2017

Title XII PUBLIC HEALTH AND WELFARE

Effective 1-01-17



Section 195.244 Advertisements to promote sale of drug paraphernalia or imitation controlled substances prohibited, penalty.

Effective 28 Aug 1989

Title XII PUBLIC HEALTH AND WELFARE

195.244. Advertisements to promote sale of drug paraphernalia or imitation controlled substances prohibited, penalty. — 1. It is unlawful for any person to place in any newspaper, magazine, handbill, or other publication any advertisement, knowing, or under circumstances where one reasonably should know, that the purpose of the advertisement, in whole or in part, is to promote the sale of objects designed or intended for use as drug paraphernalia.

2. It is unlawful for any person to place in any newspaper, magazine, handbill, or other publication, or to post or distribute in any public place, any advertisement or solicitation with reasonable knowledge that the purpose of the advertisement or solicitation is to promote the distribution of imitation controlled substances.

3. Any person who violates this section is guilty of a class B misdemeanor.

(L. 1989 S.B. 215 & 58)



Section 195.248 (Transferred 2014; now 579.082)

Effective 01 Jan 2017

Title XII PUBLIC HEALTH AND WELFARE

Effective 1-01-17



Section 195.252 (Transferred 2014; now 579.084)

Effective 01 Jan 2017

Title XII PUBLIC HEALTH AND WELFARE

Effective 1-01-17



Section 195.253 Public nuisances — defendants in suits to enjoin.

Effective 28 Aug 1989

Title XII PUBLIC HEALTH AND WELFARE

195.253. Public nuisances — defendants in suits to enjoin. — 1. Any store, shop, warehouse, dwelling, building, vehicle, boat, aircraft or other structure or place, which is resorted to for the purpose of possessing, keeping, transporting, distributing or manufacturing controlled substances shall be deemed a public nuisance.

2. The attorney general, circuit attorney or prosecuting attorney may, in addition to any criminal prosecutions, prosecute a suit in equity to enjoin the public nuisance. If the court finds that the owner of the room, building or structure knew or had reason to believe that the premises were being used for the illegal use, keeping or selling of controlled substances, the court may order that the premises shall not be occupied or used for such period as the court may determine, not to exceed one year.

3. All persons, including owners, lessees, officers, agents, inmates or employees, aiding or facilitating such a nuisance may be made defendants in any suit to enjoin the nuisance.

(L. 1989 S.B. 215 & 58)



Section 195.254 (Transferred 2014; now 579.086)

Effective 01 Jan 2017

Title XII PUBLIC HEALTH AND WELFARE

Effective 1-01-17



Section 195.275 (Transferred 2014; now 579.170)

Effective 01 Jan 2017

Title XII PUBLIC HEALTH AND WELFARE

Effective 1-01-17



Section 195.280 (Transferred 2014; now 579.175)

Effective 01 Jan 2017

Title XII PUBLIC HEALTH AND WELFARE

Effective 1-01-17



Section 195.310 Injunction authorized.

Effective 28 Aug 1971

Title XII PUBLIC HEALTH AND WELFARE

195.310. Injunction authorized. — The circuit court may exercise jurisdiction to restrain or enjoin violations of sections 195.010 to 195.320.

(L. 1971 H.B. 69)



Section 195.320 Purpose clause.

Effective 28 Aug 1971

Title XII PUBLIC HEALTH AND WELFARE

195.320. Purpose clause. — Sections 195.010 to 195.320 shall be so applied and construed as to effectuate their general purpose to make uniform the law with respect to the subject of this act among those states which enact it.

(L. 1971 H.B. 69)



Section 195.367 (Transferred 2014; now 579.180)

Effective 01 Jan 2017

Title XII PUBLIC HEALTH AND WELFARE

Effective 1-01-17



Section 195.371 (Transferred 2014; now 579.185)

Effective 01 Jan 2017

Title XII PUBLIC HEALTH AND WELFARE

Effective 1-01-17



Section 195.375 Warrants for administrative inspections, contents, procedures — controlled premises, defined.

Effective 01 Jan 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

195.375. Warrants for administrative inspections, contents, procedures — controlled premises, defined. — 1. A judge, upon proper oath or affirmation showing probable cause, may issue warrants for controlled premises for the purpose of conducting administrative inspections authorized by this chapter, and seizures of property appropriate to the inspections. For purposes of the issuance of administrative inspection warrants, probable cause exists upon showing a valid public interest in the effective enforcement of this chapter and chapter 579 sufficient to justify administrative inspection of the area, premises, building or conveyance in the circumstances specified in the application for the warrant.

2. A warrant shall issue only upon an affidavit of a peace officer or an employee of the department of health and senior services having knowledge of the facts alleged, sworn to before the judge and establishing the grounds for issuing the warrant. If the judge is satisfied that grounds for the application exist, he or she shall issue a warrant identifying the area, premises, building or conveyance to be inspected, the purpose of the inspection, and if appropriate, the type of property to be inspected, if any. The warrant shall:

(1) State the grounds for its issuance and the name of each person whose affidavit has been taken in support thereof;

(2) Be directed to a peace officer or to an employee of the department of health and senior services to execute it;

(3) Command the person to whom it is directed to inspect the area, premises, building or conveyance identified for the purpose specified and, if appropriate, direct the seizure of the property specified;

(4) Identify the item or types of property to be seized, if any;

(5) Direct that it be served during normal business hours and designate the judge to whom it shall be returned.

3. A warrant issued pursuant to this section shall be executed and returned within ten days of its date unless, upon a showing of a need for additional time, the court orders otherwise. If property is seized pursuant to a warrant, a copy shall be given to the person from whom or from whose premises the property is taken, together with a receipt for the property taken. The return of the warrant shall be made promptly, accompanied by a written inventory of any property taken. The inventory shall be made in the presence of the person executing the warrant and of the person from whose possession or premises the property was taken, if present, or in the presence of at least one credible person other than the person executing the warrant. A copy of the inventory shall be delivered to the person from whom or from whose premises the property was taken and to the applicant for the warrant.

4. The judge who has issued a warrant shall attach thereto a copy of the return and all papers returnable in connection therewith and file them with the clerk of the court which issued the warrant. The department of health and senior services may make administrative inspections of controlled premises in accordance with the following provisions:

(1) For purposes of this section only, "controlled premises" means:

(a) Places where persons registered or exempted from registration requirements under this chapter are required to keep records; and

(b) Places including factories, warehouses, establishments, and conveyances in which persons registered or exempted from registration requirements under this chapter are permitted to hold, manufacture, compound, process, sell, deliver, or otherwise dispose of any controlled substance;

(2) When authorized by an administrative inspection warrant issued pursuant to this section, an officer or employee designated by the department of health and senior services, upon presenting the warrant and appropriate credentials to the owner, operator, or agent in charge, may enter controlled premises for the purpose of conducting an administrative inspection;

(3) When authorized by an administrative inspection warrant, an officer or employee designated by the department of health and senior services may:

(a) Inspect and copy records required by this chapter and chapter 579 to be kept;

(b) Inspect, within reasonable limits and in a reasonable manner, controlled premises and all pertinent equipment, finished and unfinished material, containers and labeling found therein, and, except as provided in subdivision (5) of this subsection, all other things therein, including records, files, papers, processes, controls, and facilities bearing on violation of this chapter and chapter 579; and

(c) Inventory any stock of any controlled substance therein and obtain samples thereof;

(4) This section does not prevent entries and administrative inspections, including seizures of property, without a warrant:

(a) If the owner, operator, or agent in charge of the controlled premises consents;

(b) In situations presenting imminent danger to health or safety;

(c) In situations involving inspection of conveyances if there is reasonable cause to believe that the mobility of the conveyance makes it impracticable to obtain a warrant;

(d) In any other exceptional or emergency circumstance where time or opportunity to apply for a warrant is lacking; or

(e) In all other situations in which a warrant is not constitutionally required;

(5) An inspection authorized by this section shall not extend to financial data, sales data, other than shipment data, or pricing data unless the owner, operator, or agent in charge of the controlled premises consents in writing;

(6) The department of health and senior services may obtain computerized controlled substances dispensing information via printouts, disks, tapes or other state of the art means of electronic data transfer.

5. Prescriptions, orders, and records, required by this chapter and chapter 579, and stocks of controlled substances shall be open for inspection only to federal, state, county, and municipal officers, whose duty it is to enforce the laws of this state or of the United States relating to narcotic drugs. No officer having knowledge by virtue of his or her office of any such prescription, order, or record shall divulge such knowledge, except in connection with a prosecution or proceeding in court or before a licensing or registration board or officer, to which prosecution or proceeding the person to whom such prescriptions, orders, or records relate is a party.

(L. 1989 S.B. 215 & 58, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 195.400 Reports required, exceptions, penalties — person, defined — list of regulated chemicals.

Effective 28 Aug 2010

Title XII PUBLIC HEALTH AND WELFARE

195.400. Reports required, exceptions, penalties — person, defined — list of regulated chemicals. — 1. As used in sections 195.400 to 195.425 the term "person" means any individual, corporation, government or governmental subdivision or agency, business trust, estate, trust, partnership or association, or any other legal entity.

2. Any manufacturer, wholesaler, retailer, or other person who sells, transfers, or otherwise furnishes any of the following substances to any person shall submit to the department of health and senior services a report, as prescribed by the department of health and senior services, of all such transactions:

(1) Anthranilic acid, its esters and its salts;

(2) Benzyl cyanide;

(3) Ergotamine and its salts;

(4) Ergonovine and its salts;

(5) N-Acetylanthranilic acid, its esters and its salts;

(6) Phenylacetic acid, its esters and its salts;

(7) Piperidine and its salts;

(8) 3,4,-Methylenedioxyphenyl-2-propanone;

(9) Acetic anhydride;

(10) Acetone;

(11) Benzyl Chloride;

(12) Ethyl ether;

(13) Hydriodic acid;

(14) Potassium permanganate;

(15) 2-Butanone (or Methyl Ethyl Ketone or MEK);

(16) Toluene;

(17) Ephedrine, its salts, optical isomers, and salts of optical isomers;

(18) Norpseudoephedrine, its salts, optical isomers, and salts of optical isomers;

(19) Phenylpropanolamine, its salts, optical isomers, and salts of optical isomers;

(20) Pseudoephedrine, its salts, optical isomers, and salts of optical isomers;

(21) Methylamine and its salts;

(22) Ethylamine and its salts;

(23) Propionic anhydride;

(24) Isosafrole;

(25) Safrole;

(26) Piperonal;

(27) N-Methylephedrine, its salts, optical isomers and salts of optical isomers;

(28) N-Methylpseudoephedrine, its salts, optical isomers and salts of optical isomers;

(29) Benzaldehyde;

(30) Nitroethane;

(31) Methyl Isobutyl Ketone (MIBK);

(32) Sulfuric acid;

(33) Iodine;

(34) Red phosphorous;

(35) Gamma butyrolactone;

(36) 1,4 Butanediol.

3. The department of health and senior services by rule or regulation may add substances to or delete substances from subsection 2 of this section in the manner prescribed pursuant to section 195.017, if such substance is a component of or may be used to produce a controlled substance.

(L. 1989 S.B. 215 & 58, A.L. 1997 H.B. 635, A.L. 1998 H.B. 1147, et al., A.L. 2001 H.B. 471, A.L. 2010 H.B. 1965)



Section 195.417 Limit on sale or dispensing of certain drugs, exceptions — violations, penalty.

Effective 01 Jan 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

195.417. Limit on sale or dispensing of certain drugs, exceptions — violations, penalty. — 1. The limits specified in this section shall not apply to any quantity of such product, mixture, or preparation which must be dispensed, sold, or distributed in a pharmacy pursuant to a valid prescription.

2. Within any thirty-day period, no person shall sell, dispense, or otherwise provide to the same individual, and no person shall purchase, receive, or otherwise acquire more than the following amount: any number of packages of any drug product containing any detectable amount of ephedrine, phenylpropanolamine, or pseudoephedrine, or any of their salts or optical isomers, or salts of optical isomers, either as:

(1) The sole active ingredient; or

(2) One of the active ingredients of a combination drug; or

(3) A combination of any of the products specified in subdivisions (1) and (2) of this subsection;

3. Within any twenty-four-hour period, no pharmacist, intern pharmacist, or registered pharmacy technician shall sell, dispense, or otherwise provide to the same individual, and no person shall purchase, receive, or otherwise acquire more than the following amount: any number of packages of any drug product containing any detectable amount of ephedrine, phenylpropanolamine, or pseudoephedrine, or any of their salts or optical isomers, or salts of optical isomers, either as:

(1) The sole active ingredient; or

(2) One of the active ingredients of a combination drug; or

(3) A combination of any of the products specified in subdivisions (1) and (2) of this subsection;

­­

­

4. All packages of any compound, mixture, or preparation containing any detectable quantity of ephedrine, phenylpropanolamine, or pseudoephedrine, or any of their salts or optical isomers, or salts of optical isomers, except those that are excluded from Schedule V in subsection 17 or 18 of section 195.017, shall be offered for sale only from behind a pharmacy counter where the public is not permitted, and only by a registered pharmacist or registered pharmacy technician under section 195.017.

5. Each pharmacy shall submit information regarding sales of any compound, mixture, or preparation as specified in this section in accordance with transmission methods and frequency established by the department by regulation.

6. This section shall supersede and preempt any local ordinances or regulations, including any ordinances or regulations enacted by any political subdivision of the state. This section shall not apply to the sale of any animal feed products containing ephedrine or any naturally occurring or herbal ephedra or extract of ephedra.

7. All logs, records, documents, and electronic information maintained for the dispensing of these products shall be open for inspection and copying by municipal, county, and state or federal law enforcement officers whose duty it is to enforce the controlled substances laws of this state or the United States.

8. All persons who dispense or offer for sale pseudoephedrine and ephedrine products, except those that are excluded from Schedule V in subsection 17 or 18 of section 195.017, shall ensure that all such products are located only behind a pharmacy counter where the public is not permitted.

9. The penalty for a knowing or reckless violation of this section is found in section 579.060.

(L. 2001 H.B. 471 merged with S.B. 89 & 37, A.L. 2003 H.B. 470 merged with S.B. 39, A.L. 2005 H.B. 441 merged with S.B. 10 & 27, A.L. 2008 S.B. 724, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 195.418 Limitations on the retail sale of methamphetamine precursor drugs — violations, penalty.

Effective 01 Jan 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

195.418. Limitations on the retail sale of methamphetamine precursor drugs — violations, penalty. — 1. The retail sale of methamphetamine precursor drugs shall be limited to:

(1) Sales in packages containing not more than a total of three grams of one or more methamphetamine precursor drugs, calculated in terms of ephedrine base, pseudoephedrine base and phenylpropanolamine base; and

(2) For nonliquid products, sales in blister packs, each blister containing not more than two dosage units, or where the use of blister packs is technically infeasible, sales in unit dose packets or pouches.

2. The penalty for a knowing violation of subsection 1 of this section is found in section 579.060.

(L. 2001 H.B. 471 merged with S.B. 89 & 37, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 195.420 (Transferred 2014; now 579.110)

Effective 01 Jan 2017

Title XII PUBLIC HEALTH AND WELFARE

Effective 1-01-17



Section 195.501 (Transferred 2014; now 650.150)

Effective 01 Jan 2017

Title XII PUBLIC HEALTH AND WELFARE

Effective 1-01-17



Section 195.503 (Transferred 2014; now 650.153)

Effective 01 Jan 2017

Title XII PUBLIC HEALTH AND WELFARE

Effective 1-01-17



Section 195.505 (Transferred 2014; now 650.156)

Effective 01 Jan 2017

Title XII PUBLIC HEALTH AND WELFARE

Effective 1-01-17



Section 195.507 (Transferred 2014; now 650.159)

Effective 01 Jan 2017

Title XII PUBLIC HEALTH AND WELFARE

Effective 1-01-17



Section 195.509 (Transferred 2014; now 650.161)

Effective 01 Jan 2017

Title XII PUBLIC HEALTH AND WELFARE

Effective 1-01-17



Section 195.511 (Transferred 2014; now 650.165)

Effective 01 Jan 2017

Title XII PUBLIC HEALTH AND WELFARE

Effective 1-01-17



Section 195.515 (Transferred 2014; now 579.115)

Effective 01 Jan 2017

Title XII PUBLIC HEALTH AND WELFARE

Effective 1-01-17






Chapter 196 Food, Drugs and Tobacco

Chapter Cross References



Section 196.010 Definitions.

Effective 28 Aug 1943

Title XII PUBLIC HEALTH AND WELFARE

196.010. Definitions. — 1. For the purpose of sections 196.010 to 196.120:

(1) The term "contaminated with filth" applies to any food, drug, device, or cosmetic not securely protected from dust, dirt, and as far as may be necessary by all reasonable means, from all foreign or injurious contaminations;

(2) The term "cosmetic" means articles intended to be rubbed, poured, sprinkled, or sprayed on, introduced into, or otherwise applied to the human body or any part thereof for cleansing, beautifying, promoting attractiveness, or altering the appearance, and articles intended for use as a component of any such articles, except that such term shall not include soap;

(3) The term "device" except when used in subsection 2 of this section and in sections 196.015(10), 196.075(6), 196.100(3) and 196.115(3), means instruments, apparatus, and contrivances, including their components, parts, and accessories, intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in man or other animals; or to affect the structure or any function of the body of man or other animals;

(4) The term "department" shall be construed to mean the department of health and senior services;

(5) The term "drug" means (a) articles recognized in the official United States Pharmacopoeia, official Homeopathic Pharmacopoeia of the United States, or official National Formulary, or any supplement to any of them; and (b) articles intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in man or other animals; and (c) articles, other than food, intended to affect the structure or any function of the body of man or other animals; and (d) articles intended for use as a component of any articles specified in clause (a), (b), or (c); but does not include devices or their components, parts or accessories;

(6) The term "federal act" means the Federal Food, Drug and Cosmetic Act (Title 21 U.S.C. 301 et seq.; 52 Stat. 1040 et seq.);

(7) The term "food" means articles used for food or drink for man or other animals, chewing gum, and articles used for components of any such article;

(8) The term "immediate container" does not include package liners;

(9) The term "label" means a display of written, printed, or graphic matter upon the immediate container of any article; and a requirement made by or under authority of sections 196.010 to 196.120 that any word, statement, or other information appearing on the label shall not be considered to be complied with unless such word, statement, or other information also appears on the outside container or wrapper, if any there be, of the retail package of such article, or is easily legible through the outside container or wrapper;

(10) The term "labeling" means all labels and other written, printed, or graphic matter upon any article or any of its containers or wrappers, or accompanying such article;

(11) The term "new drug" means any drug the composition of which is such that such drug is not generally recognized, among experts qualified by scientific training and experience to evaluate the safety of drugs, as safe for use under the conditions prescribed, recommended or suggested in the labeling thereof; or any drug the composition of which is such that such drug, as a result of investigations to determine its safety for use under such conditions, has become so recognized, but which has not, otherwise than in such investigations, been used to a material extent or for a material time under such conditions;

(12) The term "official compendium" means the official United States Pharmacopoeia, official Homeopathic Pharmacopoeia of the United States, official National Formulary, or any supplement to any of them;

(13) The term "person" includes individual, partnership, corporation, and association.

2. If an article is alleged to be misbranded because the labeling is misleading, then in determining whether the labeling is misleading, there shall be taken into account, among other things, not only representations made or suggested by statement, word, design, device, sound, or in any combination thereof, but also the extent to which the labeling fails to reveal facts material in the light of such representations or material with respect to consequences which may result from the use of the article to which the labeling relates under the conditions of use prescribed in the labeling thereof or under such conditions of use as are customary or usual.

3. The representation of a drug, in its labeling, as an antiseptic shall be considered to be a representation that it is a germicide, except in the case of a drug purporting to be, or represented as, an antiseptic for inhibitory use as a wet dressing, ointment, dusting powder, or such other use as involves prolonged contact with the body.

4. The provisions of sections 196.010 to 196.120 regarding the selling of food, drugs, devices, or cosmetics, shall be considered to include the manufacture, production, processing, packing, exposure, offer, possession, and holding of any such article for sale and the sale, dispensing, and giving of any such article, and the supplying of any such articles in the conduct of any food, drug, or cosmetic establishment.

(L. 1943 p. 559 § 9857)



Section 196.015 Certain acts prohibited.

Effective 28 Aug 1943

Title XII PUBLIC HEALTH AND WELFARE

196.015. Certain acts prohibited. — The following acts and the causing thereof within the state of Missouri are hereby prohibited:

(1) The manufacture, sale, or delivery, holding or offering for sale of any food, drug, device, or cosmetic that is adulterated or misbranded;

(2) The adulteration or misbranding of any food, drug, device, or cosmetic;

(3) The receipt in commerce of any food, drug, device, or cosmetic that is adulterated or misbranded, and the delivery or proffered delivery thereof for pay or otherwise;

(4) The sale, delivery for sale, holding for sale, or offering for sale of any article in violation of section 196.080 or 196.105;

(5) The dissemination of any false advertisement;

(6) The refusal to permit entry or inspection, or to permit the taking of a sample, as authorized by section 196.055;

(7) The giving of a guaranty or undertaking referred to in section 196.025(2), which guaranty or undertaking is false; except by a person who relied on a guaranty or undertaking to the same effect signed by, and containing the name and address of the person residing in the state of Missouri or in the United States, from whom he received in good faith the food, drug, device, or cosmetic;

(8) The removal or disposal of a detained or embargoed article in violation of section 196.030;

(9) The alteration, mutilation, destruction, obliteration, or removal of the whole or any part of the labeling of, or the doing of any other act with respect to a food, drug, device, or cosmetic, if such act is done while such article is held for sale and results in such article being misbranded;

(10) Forging, counterfeiting, simulating, or falsely representing, or without proper authority using any mark, stamp, tag, label, or other identification device authorized or required by regulations promulgated under the provisions of sections 196.010 to 196.120;

(11) The using, on the labeling of any drug or in any advertising relating to such drug, of any representation or suggestion that an application with respect to such drug is effective under section 196.105, or that such drug complies with the provisions of such section;

(12) The using by any person to his own advantage, or revealing, other than to the department, or to the courts when relevant in any judicial proceeding under sections 196.010 to 196.120, any information acquired under authority of sections 196.055, 196.080, 196.105 concerning any method or process which as a trade secret is entitled to protection.

(L. 1943 p. 559 § 9858)

CROSS REFERENCE:

Sales prohibited by itinerant vendors and peddlers of baby food, drugs, cosmetics, certain devices, penalty, 150.465



Section 196.020 Injunction will lie to restrain violations of section 196.015.

Effective 28 Aug 1943

Title XII PUBLIC HEALTH AND WELFARE

196.020. Injunction will lie to restrain violations of section 196.015. — In addition to the remedies herein provided the department of health and senior services is hereby authorized to apply to the circuit court for, and such court shall have jurisdiction upon hearing and for cause shown, to grant a temporary or permanent injunction restraining any person from violating any provision of section 196.015; irrespective of whether or not there exists an adequate remedy at law.

(L. 1943 p. 559 § 9859)



Section 196.025 Punishment for violations, exceptions.

Effective 28 Aug 1943

Title XII PUBLIC HEALTH AND WELFARE

196.025. Punishment for violations, exceptions. — 1. Any person who violates any of the provisions of section 196.015 shall, on conviction, be adjudged guilty of a misdemeanor, and punished by a fine of not more than one thousand dollars, or imprisonment for not more than one year or by both such fine and imprisonment.

2. No person shall be subject to the penalties of subsection 1 of this section for having violated section 196.015(1) or 196.015(3), if he establishes a guaranty or undertaking signed by the person from whom he purchased the food, drug, device, or cosmetic; if a resident of this state, that the food, drug, device, or cosmetic is not adulterated or misbranded within the meaning of sections 196.010 to 196.120, designating it, or, if a nonresident of this state residing in the United States, or a resident of this state engaged in interstate commerce with reference to the product involved, that the food, drug, device, or cosmetic is not adulterated or misbranded within the meaning of an act of congress entitled "An act to prohibit the movement in interstate commerce of adulterated and misbranded food, drugs, devices, and cosmetics, and for other purposes" approved June 25, 1938, and the supplements and amendments thereto.

3. No publisher, radio broadcast licensee, or agency or medium for the dissemination of an advertisement, except the manufacturer, packer, distributor, or seller of the article to which a false advertisement relates shall be liable under this section by reason of the dissemination by him of such false advertisement, unless he has refused, on the request of the department of health and senior services to furnish the said department the name and post-office address of the manufacturer, packer, distributor, seller, or advertising agency, residing in the state of Missouri, or in the United States, who caused him to disseminate such advertisement.

(L. 1943 p. 559 § 9860)



Section 196.030 Agent of department of health and senior services shall tag, detain and embargo adulterated, tainted, or misbranded articles.

Effective 02 Jan 1979, see footnote

Title XII PUBLIC HEALTH AND WELFARE

196.030. Agent of department of health and senior services shall tag, detain and embargo adulterated, tainted, or misbranded articles. — 1. Whenever a duly authorized agent of the department of health and senior services finds or has probable cause to believe, that any food, drug, device, or cosmetic is adulterated, or so misbranded as to be dangerous or fraudulent, within the meaning of sections 196.010 to 196.120, he shall affix to such article a tag or other appropriate marking, giving notice that such article is, or is suspected of being, adulterated or misbranded and has been detained or embargoed, and warning all persons not to remove or dispose of such article by sale or otherwise until permission for removal or disposal is given by such agent or the court. It shall be unlawful for any person to remove or dispose of such detained or embargoed article by sale or otherwise without such permission.

2. When an article detained or embargoed under subsection 1 has been found by such agent to be adulterated, or misbranded, he shall petition any circuit or associate circuit judge, in whose jurisdiction the article is detained or embargoed for an order for condemnation of such article. When such agent has found that an article so detained or embargoed is not adulterated or misbranded, he shall remove the tag or other marking.

3. If the court finds that a detained or embargoed article is adulterated or misbranded within the meaning of sections 196.010 to 196.120, such article shall, after entry of the decree, be destroyed or sold under the supervision of such agent, as the court may direct, but no such article shall be sold contrary to any provisions of said sections, and the proceeds thereof, if sold, less the legal costs and charges, shall be paid into the general fund of the state of Missouri; provided, that when the adulteration or misbranding can be corrected by proper labeling or processing of the article, the court, after entry of the decree and after such costs, fees, and expenses have been paid and a good and sufficient bond, conditioned that such article shall be so labeled or processed, has been executed, may by order direct that such article be delivered to the claimant thereof for such labeling or processing under the supervision of an agent of the department of health and senior services. The expense of such supervision shall be paid by the claimant. When the article is no longer in violation of sections 196.010 to 196.120, and the expenses of such supervision have been paid, the department of health and senior services shall present these facts to the court, and such bond shall be then returned to the claimant of the article.

4. Whenever the department of health and senior services or any of its authorized agents shall find in any room, building, vehicle of transportation or other structure, any meat, seafood, poultry, vegetable, fruit or other perishable articles which are unsound, or contain any filthy, decomposed, or putrid substance, or that may be poisonous or deleterious to health or otherwise unsafe, the department of health and senior services, or its authorized agent, shall forthwith condemn or destroy the same or in any other manner render the same unsalable as human food if the person found in possession of same or claiming possession or ownership of same shall agree to such action; provided that if any such person refuse to permit such action by the department of health and senior services or its agent, such agent may serve such person with a written notice directing him to hold or store any such articles for a period not longer than three days from the date of service of such notice. Such notice shall also prohibit any such person from selling or in any manner disposing of such articles of food during the prescribed period. The department of health and senior services or its agent after issuing any such notice shall immediately apply to the circuit court in whose jurisdiction such articles of food may be found or held for an order to condemn or destroy same. Upon the application for such order the court shall immediately hold a summary hearing and at the conclusion thereof shall either grant the order requested or shall order the articles of food in question released to the person claiming ownership or possession thereof. Upon the application for any such order, the court may make such orders for the custody, storage, or temporary preservation of any of such articles of food as may under the circumstances be deemed proper. After the hearing prescribed for herein, if the court find the complaint to be sustained, the court may direct the articles of food to be disposed of as provided for by subsection 3 of this section.

(L. 1943 p. 559 § 9861, A.L. 1978 H.B. 1634)

Effective 1-2-79



Section 196.035 Duty of prosecuting attorney.

Effective 28 Aug 1943

Title XII PUBLIC HEALTH AND WELFARE

196.035. Duty of prosecuting attorney. — It shall be the duty of the prosecuting attorney in any county or city in the state, when called upon by the department of health and senior services, or any of its assistants, to render any legal assistance in his power to execute the laws and to prosecute cases rising under the provisions of sections 196.010 to 196.120. Before any violation of sections 196.010 to 196.120 is reported to any such attorney for the institution of a criminal proceeding, the person against whom such proceeding is contemplated shall be given appropriate notice and an opportunity to present his views before the department of health and senior services or its designated agent, either orally or in writing, in person, or by attorney, with regard to such contemplated proceeding. The court at any time after seizure up to a reasonable time before trial, shall, by order allow any party to a condemnation proceeding, his attorney or agent, to obtain a representative sample of the article seized, and as regards fresh fruit or vegetables, a true copy of the analysis on which the proceeding is based and the identifying marks or numbers, if any, of the packages from which the samples analyses were obtained.

(L. 1943 p. 559 § 9862)



Section 196.040 Department of health and senior services not required to report minor violations, when.

Effective 28 Aug 1943

Title XII PUBLIC HEALTH AND WELFARE

196.040. Department of health and senior services not required to report minor violations, when. — Nothing in sections 196.010 to 196.120 shall be construed as requiring the department of health and senior services to report for the institution of proceedings under sections 196.010 to 196.120, minor violations of said sections, whenever the department of health and senior services believes that the public interest will be adequately served in the circumstances by a suitable written notice or warning.

(L. 1943 p. 559 § 9863)



Section 196.045 Authority for enforcement vested in department of health and senior services — rulemaking, procedure.

Effective 28 Aug 1995

Title XII PUBLIC HEALTH AND WELFARE

196.045. Authority for enforcement vested in department of health and senior services — rulemaking, procedure. — 1. The authority to promulgate regulations for the efficient enforcement of sections 196.010 to 196.120 is hereby vested in the department of health and senior services. The department shall make the regulations promulgated under said sections conform, insofar as practicable, with those promulgated under the federal act.

2. Hearings authorized or required by sections 196.010 to 196.120 shall be conducted by the department of health and senior services or such officer, agent, or employee as the department may designate for the purpose.

3. Regulations shall be promulgated pursuant to the requirements of this section and chapter 536. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1943 p. 559 § 9875, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 196.050 Not to prescribe more stringent regulations than prescribed by federal act.

Effective 28 Aug 1943

Title XII PUBLIC HEALTH AND WELFARE

196.050. Not to prescribe more stringent regulations than prescribed by federal act. — In no event shall the said department of health and senior services prescribe or promulgate any regulation fixing or establishing any definitions or standards which are more rigid or more stringent than those prescribed by the federal act applying to any commodity covered by sections 196.010 to 196.120 and if any product or commodity covered by said sections shall comply with the definitions and standards prescribed by the federal act for such product or commodity, such product or commodity shall be deemed in all respects to comply with sections 196.010 to 196.120.

(L. 1943 p. 559 § 9864)



Section 196.055 Access to places in which food, drugs, devices or cosmetics are manufactured.

Effective 28 Aug 1943

Title XII PUBLIC HEALTH AND WELFARE

196.055. Access to places in which food, drugs, devices or cosmetics are manufactured. — The department of health and senior services or its duly authorized agent shall have free access at all reasonable hours to any factory, warehouse, or establishment in which foods, drugs, devices, or cosmetics are manufactured, processed, packed, or held for introduction into commerce, or to enter any vehicle being used to transport or hold such foods, drugs, devices, or cosmetics in commerce, for the purposes:

(1) Of inspecting such factory, warehouse, establishment, or vehicle to determine if any of the provisions of sections 196.010 to 196.120 are being violated; and

(2) To secure samples or specimens of any food, drug, device, or cosmetic after paying or offering to pay for such sample. It shall be the duty of the department of health and senior services to make or cause to be made examinations or analyses of samples secured under the provisions of this section to determine whether or not any provision of sections 196.010 to 196.120 is being violated.

(L. 1943 p. 559 § 9876)



Section 196.056 Charitable fund-raising events, nonprofit organization may prepare food in private home — notification to consumer — exceptions.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

196.056. Charitable fund-raising events, nonprofit organization may prepare food in private home — notification to consumer — exceptions. — 1. A nonprofit organization may prepare food in a private home or other area for distribution to the end consumer at a charitable fund-raising event.

2. The nonprofit organization may inform the consumer by placing a clearly visible placard at the serving location that the food was prepared in a kitchen that is not subject to regulation and inspection by the regulatory authority.

3. The nonprofit organization may notify the regulatory authority in writing or via electronic mail prior to the beginning of the event. If made, such notification shall include the following: name of the nonprofit organization; date, time, and location of the event; and name and contact information of the person responsible for the event.

4. This section does not apply to a food establishment regulated by the department of health and senior services providing food for the event.

5. This section shall not apply to any county with a charter form of government and with more than nine hundred fifty thousand inhabitants, any city not within a county, any county with a charter form of government and with more than two hundred thousand but fewer than three hundred fifty thousand inhabitants, any county with a charter form of government and with more than six hundred thousand but fewer than seven hundred thousand inhabitants, any home rule city with more than four hundred thousand inhabitants and located in more than one county, any county with a charter form of government and with more than three hundred thousand but fewer than four hundred fifty thousand inhabitants, any county of the first classification with more than two hundred thousand but fewer than two hundred sixty thousand inhabitants, and any county of the first classification with more than one hundred fifty thousand but fewer than two hundred thousand inhabitants.

6. Nothing in this section shall be construed to prohibit the authority of the department of health and senior services or local health departments to conduct an investigation of a food-borne disease or outbreak.

(L. 2014 S.B. 525)



Section 196.060 Carriers in interstate commerce shall permit access to records of shipments.

Effective 28 Aug 1943

Title XII PUBLIC HEALTH AND WELFARE

196.060. Carriers in interstate commerce shall permit access to records of shipments. — For the purpose of enforcing the provisions of sections 196.010 to 196.120, carriers engaged in interstate commerce, and persons receiving foods, drugs, devices, or cosmetics in interstate commerce, shall upon the request of an officer or employee duly designated by the department of health and senior services, permit such officer or employee to have access to and copy all records showing the movement in interstate commerce of any food, drug, device, or cosmetic, and the quantity, shipper and consignee thereof; and it shall be unlawful for any such carrier or person to fail to permit such access to and copying of any such record so requested when such request is accompanied by a definite statement in writing specifying the nature or kind of food, drug, device, or cosmetic to which such request relates; provided, that evidence obtained under this section shall not be used in a criminal prosecution of the person from whom obtained; provided further, that carriers shall not be subject to the other provisions of sections 196.010 to 196.120 by reason of their receipt, carriage, or delivery of foods, drugs, devices, cosmetics, or advertising matter in the usual course of business as carriers.

(L. 1943 p. 559 § 9878)



Section 196.065 Publication of reports of judgments, decrees and court orders.

Effective 28 Aug 1943

Title XII PUBLIC HEALTH AND WELFARE

196.065. Publication of reports of judgments, decrees and court orders. — 1. The department of health and senior services may cause to be published from time to time reports summarizing all judgments, decrees, and court orders which have been rendered under sections 196.010 to 196.120, including the nature of the charge and the disposition thereof.

2. The department may also cause to be disseminated such information regarding foods, drugs, devices, and cosmetics as the department deems necessary in the interest of public health and the protection of the consumer against fraud. Nothing in this section shall be construed to prohibit the department from collecting, reporting, and illustrating the results of the investigations of the said department.

(L. 1943 p. 559 § 9877)



Section 196.070 Food, when deemed adulterated.

Effective 28 Aug 1994

Title XII PUBLIC HEALTH AND WELFARE

196.070. Food, when deemed adulterated. — A food shall be deemed to be adulterated:

(1) If it bears or contains any poisonous or deleterious substance which may render it injurious to health; but in case the substance is not an added substance such food shall not be considered adulterated under this subdivision if the quantity of such substance in such food does not ordinarily render it injurious to health; or

(2) If it bears or contains any added poisonous or added deleterious substance which is unsafe within the meaning of section 196.085; or

(3) If it consists, in whole or in part, of any diseased, contaminated, filthy, putrid, or decomposed substance, or if it is otherwise unfit for food; or

(4) If it has been produced, prepared, packed, or held under insanitary conditions whereby it may have become contaminated with filth or whereby it may have been rendered diseased, unwholesome, or injurious to health; or

(5) If it is, in whole or in part, the product of a diseased animal or of an animal which has died otherwise than by slaughter, or that has been fed upon the uncooked offal from a slaughterhouse; or

(6) If its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health; or

(7) If any valuable constituent has been in whole or in part omitted or abstracted therefrom; or

(8) If any substance has been substituted wholly or in part therefor; or

(9) If damage or inferiority has been concealed in any manner; or

(10) If any substance has been added thereto or mixed or packed therewith so as to increase its bulk or weight, or reduce its quality or strength or make it appear better or of greater value than it is; or

(11) If it is confectionery and it bears or contains any alcohol or nonnutritive article or substance except harmless coloring, harmless flavoring, harmless resinous glaze not in excess of four-tenths of one percent, harmless natural wax not in excess of four-tenths of one percent, harmless natural gum, and pectin; provided, that this subdivision shall not apply to any confectionery, by reason of its containing less than five percent by weight of alcohol, or to any chewing gum by reason of its containing harmless nonnutritive masticatory substances; or

(12) If it bears or contains a coal tar color other than one from a batch which has been certified under authority of the federal act.

(L. 1943 p. 559 § 9865, A.L. 1994 S.B. 474)



Section 196.075 Food, when deemed misbranded.

Effective 28 Aug 1943

Title XII PUBLIC HEALTH AND WELFARE

196.075. Food, when deemed misbranded. — A food shall be deemed to be misbranded:

(1) If its labeling is false or misleading in any particular;

(2) If it is offered for sale under the name of another food;

(3) If it is an imitation of another food, unless its label bears, in type of uniform size and prominence, the word, "imitation", and, immediately thereafter, the name of the food imitated;

(4) If its container is so made, formed or filled as to be misleading;

(5) If in package form, unless it bears a label containing:

(a) The name and place of business of the manufacturer, packer or distributor;

(b) An accurate statement of the quantity of the contents in terms of weight, measure, or numerical count; provided, that under clause (b) of this subdivision reasonable variations shall be permitted, and exemptions as to small packages shall be established, by regulations prescribed by the department of health and senior services;

(6) If any word, statement, or other information required by or under authority of sections 196.010 to 196.120 to appear on the label or labeling is not prominently placed thereon with such conspicuousness, as compared with other words, statements, designs, or devices, in the labeling, and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use;

(7) If it purports to be or is represented as a food for which a definition and standard of identity has been prescribed by regulations as provided by section 196.050, unless it conforms to such definition and standard, and its label bears the name of the food specified in the definition and standard, and, insofar as may be required by such regulations, the common names of optional ingredients, other than spices, flavoring, and coloring, present in such food;

(8) If it purports to be or is represented as:

(a) A food for which a standard of quality has been prescribed by regulations as provided by section 196.050 and its quality falls below such standard unless its label bears, in such manner and form as such regulations specify, a statement that it falls below such standard;

(b) A food for which a standard or standards of fill of container have been prescribed by regulation as provided by section 196.050, and it falls below the standard of fill of container applicable thereto, unless its label bears, in such manner and form as such regulations specify, a statement that it falls below such standard;

(9) If it is not subject to the provisions of subdivision (7) of this section, unless it bears labeling clearly giving:

(a) The common or usual name of the food, if any there be; and

(b) In case it is fabricated from two or more ingredients, the common or usual name of each such ingredient, except that spices, flavorings, and colorings, other than those sold as such, may be designated as spices, flavorings, and colorings, without naming each; provided, that, to the extent that compliance with the requirements of paragraph (b) of this subdivision is impractical or results in deception or unfair competition, exemptions shall be established by regulations promulgated by the department of health and senior services; provided further, that the requirements of paragraph (b) of this subdivision shall not apply to any carbonated beverage the ingredients of which have been fully and correctly disclosed, to the extent prescribed by said paragraph (b) to the department of health and senior services in an affidavit;

(10) If it purports to be or is represented for special dietary uses, unless its label bears such information concerning its vitamin, mineral, and other dietary properties as the department of health and senior services determines to be, and by regulations prescribed, as necessary in order to fully inform purchasers as to its value for such uses;

(11) If it bears or contains any artificial flavoring, coloring, or chemical preservative, unless it bears labeling stating that fact; provided, that to the extent that compliance with the requirements of this subdivision is impracticable, exemptions shall be established by regulations promulgated by the department of health and senior services; and provided further, that subdivision (11) shall not apply to artificial coloring in butter, cheese or ice cream;

(12) The department is hereby directed to promulgate regulations exempting from any labeling requirement of sections 196.010 to 196.120 small open containers of fresh fruits and vegetables and food which is, in accordance with the practice of the trade, to be processed, labeled, or repacked in substantial quantities at establishments other than those where originally processed or packed, on condition that such food is not adulterated or misbranded under the provisions of said sections upon removal from such processing, labeling or repackaging establishment.

(L. 1943 p. 559 § 9866)



Section 196.080 Permits governing manufacture, processing or packing of certain foods — suspension and reinstatement.

Effective 28 Aug 1943

Title XII PUBLIC HEALTH AND WELFARE

196.080. Permits governing manufacture, processing or packing of certain foods — suspension and reinstatement. — 1. Whenever the department of health and senior services finds after investigation that the distribution in Missouri of any class of food may, by reason of contamination with microorganisms during manufacture, processing, or packing thereof in any locality, be injurious to health, and that such injurious nature cannot be adequately determined after such articles have entered commerce, it then, and in such case only, shall promulgate regulations providing for the issuance, to manufacturers, processors, or packers of such class of food in such locality, of permits to which shall be attached such conditions governing the manufacture, processing, or packing of such class of food, for such temporary period of time, as may be necessary to protect the public health; and after the effective date of such regulations, and during such temporary period, no person shall introduce or deliver for introduction into commerce any such food manufactured, processed, or packed by any such food manufacturer, processor, or packer unless such manufacturer, processor or packer holds a permit issued by the department of health and senior services as provided by such regulations.

2. The department of health and senior services is authorized to suspend immediately upon notice any permit issued under authority of this section if it is found that any of the conditions of the permit have been violated. The holder of a permit so suspended shall be privileged at any time to apply for the reinstatement of such permit, and the department of health and senior services shall, immediately after prompt hearing and an inspection of the establishment, reinstate such permit if it is found that adequate measures have been taken to comply with and maintain the conditions of the permit, as originally issued, or as amended.

3. Any officer or employee duly designated by the department of health and senior services shall have access to any factory or establishment, the operator of which holds a permit from the department of health and senior services for the purpose of ascertaining whether or not the conditions of the permit are being complied with, and denial of access for such inspection shall be ground for suspension of the permit until such access is freely given by the operator.

(L. 1943 p. 559 § 9867)



Section 196.085 Use of poisonous or deleterious substances.

Effective 28 Aug 1943

Title XII PUBLIC HEALTH AND WELFARE

196.085. Use of poisonous or deleterious substances. — Any poisonous or deleterious substance added to any food except where such substance is required in the production thereof or cannot be avoided by good manufacturing practice, shall be deemed to be unsafe for purposes of the application of subdivision (2) of section 196.070; but when such substance is so required or cannot be so avoided, the department of health and senior services shall promulgate regulations limiting the quantity therein or thereon to such extent as the department finds necessary for the protection of public health, and any quantity exceeding the limits so fixed shall also be deemed to be unsafe for purposes of the application of subdivision (2) of section 196.070. While such a regulation is in effect limiting the quantity of any such substance in the case of any food, such food shall not, by reason of bearing or containing any added amount of such substance, be considered to be adulterated within the meaning of subdivision (1) of section 196.070. In determining the quantity of such added substance to be tolerated in or on different articles of food, the department shall take into account the extent to which the use of such substance is required or cannot be avoided in the production of each such article and the other ways in which the consumer may be affected by the same or other poisonous or deleterious substances.

(L. 1943 p. 559 § 9868)



Section 196.090 Sections 196.010 to 196.120 not applicable to animal food or garbage.

Effective 28 Aug 1943

Title XII PUBLIC HEALTH AND WELFARE

196.090. Sections 196.010 to 196.120 not applicable to animal food or garbage. — Nothing in sections 196.010 to 196.120 shall apply to any ordinary animal food grown on a farm; nor to any prepared food for animals the contents of which are stated on a label attached to the package or container in which such prepared food is contained; nor garbage fed to hogs.

(L. 1943 p. 559 § 9868a)



Section 196.095 When drug or device adulterated.

Effective 28 Aug 1943

Title XII PUBLIC HEALTH AND WELFARE

196.095. When drug or device adulterated. — A drug or device shall be deemed to be adulterated:

(1) If it consists in whole or in part of any filthy, putrid, or decomposed substance; or

(2) If it has been produced, prepared, packed, or held under insanitary conditions whereby it may have been contaminated with filth, or whereby it may have been rendered injurious to health; or

(3) If it is a drug and its container is composed in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health; or

(4) If it is a drug and it bears or contains, for purposes of coloring only, a coal tar color other than one from a batch certified under the authority of the federal act;

(5) If it purports to be or is represented as a drug the name of which is recognized in an official compendium, and its strength differs from, or its quality or purity falls below, the standard set forth in such compendium. Such determination as to strength, quality, or purity shall be made in accordance with the tests or methods of assay set forth in such compendium, or in the absence of or inadequacy of such tests or methods of assay, those prescribed under authority of the federal act. No drug defined in an official compendium shall be deemed to be adulterated under this subdivision because it differs from the standard of strength, quality, or purity therefor set forth in such compendium, if its difference in strength, quality, or purity from such standard is plainly stated on its label. Whenever a drug is recognized in both the United States Pharmacopoeia and the Homeopathic Pharmacopoeia of the United States it shall be subject to the requirements of the United States Pharmacopoeia unless it is labeled and offered for sale as a homeopathic drug, in which case it shall be subject to the provisions of the Homeopathic Pharmacopoeia of the United States and not to those of the United States Pharmacopoeia;

(6) If it is not subject to the provisions of subdivision (5) of this section and its strength differs from, or its purity or quality falls below, that which it purports or is represented to possess;

(7) If it is a drug and any substance has been mixed or packed therewith so as to reduce its quality or strength, or substituted wholly or in part therefor.

(L. 1943 p. 559 § 9869)



Section 196.100 When drug or device misbranded.

Effective 28 Aug 2001

Title XII PUBLIC HEALTH AND WELFARE

196.100. When drug or device misbranded. — 1. Any manufacturer, packer, distributor or seller of drugs or devices in this state shall comply with the current federal labeling requirements contained in the Federal Food, Drug and Cosmetic Act, as amended, and any federal regulations promulgated thereunder. Any drug or device which contains labeling that is not in compliance with the provisions of this section shall be deemed misbranded.

2. A drug dispensed on a written prescription signed by a licensed physician, dentist, or veterinarian, except a drug dispensed in the course of the conduct of a business of dispensing drugs pursuant to a diagnosis by mail, shall be exempt from the requirements of this section if such physician, dentist, or veterinarian is licensed by law to administer such drug, and such drug bears a label containing the name and place of business of the dispenser, the serial number and date of such prescription, and the name of such physician, dentist, or veterinarian.

3. The department is hereby directed to promulgate regulations exempting from any labeling or packaging requirement of sections 196.010 to 196.120, drugs and devices which are, in accordance with the practice of the trade, to be processed, labeled, or repacked in substantial quantities at establishments other than those where originally processed or packed, on condition that such drugs and devices are not adulterated or misbranded under the provisions of said sections upon removal from such processing, labeling, or repacking establishment.

(L. 1943 p. 559 § 9870, A.L. 2001 H.B. 796 merged with S.B. 514)



Section 196.105 Provisions governing selling or delivering new drug.

Effective 28 Aug 1943

Title XII PUBLIC HEALTH AND WELFARE

196.105. Provisions governing selling or delivering new drug. — 1. No person shall sell, deliver, offer for sale, hold for sale or give away any new drug unless:

(1) An application with respect thereto has become effective under 21 U.S.C.A. § 355; or

(2) When not subject to the federal act unless such drug has been tested and has not been found to be unsafe for use under the conditions prescribed, recommended, or suggested in the labeling thereof, and prior to selling or offering for sale such drug, there has been filed with the department an application setting forth full reports of investigations which have been made to show whether or not such drug is safe for use; a full list of the articles used as components of such drug; a full statement of the composition of such drug; a full description of the methods used in, and the facilities and controls used for, the manufacture, processing, and packing of such drug; such samples of such drug and of the articles used as components thereof as the department may require; and specimens of the labeling proposed to be used for such drug.

2. An application provided for in subdivision (2) of subsection 1 shall become effective on the sixtieth day after the filing thereof, except that if the department finds after due notice to the applicant and giving him an opportunity for a hearing, that the drug is not safe for use under the conditions prescribed, recommended, or suggested in the proposed labeling thereof, the department shall, prior to the effective date of the application, issue an order refusing to permit the application to become effective.

3. This section shall not apply:

(1) To a drug intended solely for investigational use by experts qualified by scientific training and experience to investigate the safety in drugs provided the drug is plainly labeled "For investigational use only"; or

(2) To a drug sold in this state at any time prior to the enactment of sections 196.010 to 196.120 or introduced into interstate commerce at any time prior to the enactment of the federal act; or

(3) To any drug which is licensed under the Virus, Serum, and Toxin Act of July 1, 1902 (U.S.C. 1934 cd. title 42. Chapter 4).

4. An order refusing to permit an application under this section to become effective may be revoked by the department of health and senior services.

(L. 1943 p. 559 § 9871)



Section 196.110 When a cosmetic deemed adulterated.

Effective 28 Aug 1943

Title XII PUBLIC HEALTH AND WELFARE

196.110. When a cosmetic deemed adulterated. — A cosmetic shall be deemed to be adulterated:

(1) If it bears or contains any poisonous or deleterious substance which may render it injurious to users under the conditions of use prescribed in the labeling or advertisement thereof, or under such conditions of use as are customary or usual; provided, that this provision shall not apply to coal tar hair dye, the label of which bears the following legend conspicuously displayed thereon:

"Caution — This product contains ingredients which may cause skin irritation on certain individuals and a preliminary test according to accompanying directions should first be made. This product must not be used for dyeing the eyelashes or eyebrows; to do so may cause blindness."

­­

­

(2) If it consists in whole or in part of any filthy, putrid, or decomposed substance;

(3) If it has been produced, prepared, packed, or held under insanitary conditions whereby it may have become contaminated with filth, or whereby it may have been rendered injurious to health;

(4) If its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health;

(5) If it is not a hair dye and it bears or contains a coal tar color other than one from a batch which has been certified under authority of the federal act.

(L. 1943 p. 559 § 9872)



Section 196.115 When a cosmetic deemed misbranded.

Effective 28 Aug 1943

Title XII PUBLIC HEALTH AND WELFARE

196.115. When a cosmetic deemed misbranded. — A cosmetic shall be deemed to be misbranded:

(1) If its labeling is false or misleading in any particular;

(2) If in package form unless it bears a label containing:

(a) The name and place of business of the manufacturer, packer, or distributor; and

(b) An accurate statement of the quantity of the contents in terms of weight, measure, or numerical count; provided, that under (b) of this subdivision reasonable variations shall be permitted, and exemptions as to small packages shall be established by regulations prescribed by the department of health and senior services;

(3) If any word, statement, or other information required by or under authority of sections 196.010 to 196.120 to appear on the label or labeling is not prominently placed thereon with such conspicuousness, as compared with other words, statements, designs, or devices, in the labeling, and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use;

(4) If its container is so made, formed, or filled as to be misleading;

(5) The department is hereby directed to promulgate regulations exempting from any labeling requirement of sections 196.010 to 196.120 cosmetics which are, in accordance with the practice of the trade, to be processed, labeled, or repacked in substantial quantities at establishments other than those where originally processed or packed, on condition that such cosmetics are not adulterated or misbranded under the provisions of said sections upon removal from such processing, labeling or repackaging establishment.

(L. 1943 p. 559 § 9873)



Section 196.120 Advertisement, when deemed false.

Effective 28 Aug 1943

Title XII PUBLIC HEALTH AND WELFARE

196.120. Advertisement, when deemed false. — An advertisement of a food, drug, device, or cosmetic shall be deemed to be false if it is false or misleading in any material respect.

(L. 1943 p. 559 § 9874)



Section 196.150 Sale of horse and mule meat prohibited except when labeled as such meat.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

196.150. Sale of horse and mule meat prohibited except when labeled as such meat. — It shall hereafter be unlawful for any person, firm, association, or corporation to sell or offer for sale, either in wholesale or retail lots, any horse or mule meat under the guise or name of beef or any other animal flesh under the guise or name of any meat or meat product except that which in fact and truth it may be, without having attached thereto, a tag or other mark for identification plainly and legibly setting forth the true name of the animal from which such meat or flesh was taken or without having prominently displayed over or in conjunction with such meat or flesh, a legible sign or placard containing the true name of the animal from which the same was taken and without also advising the purchaser thereof by verbal, written or printed notice of the true name of the animal from which such meat or flesh was taken.

(RSMo 1939 § 9884)

Prior revisions: 1929 § 13035; 1919 § 5683



Section 196.155 Penalty.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

196.155. Penalty. — Any person violating the provisions of section 196.150 shall be deemed guilty of a misdemeanor.

(RSMo 1939 § 9885)

Prior revisions: 1929 § 13036; 1919 § 5684



Section 196.160 Lawful to sell goat meat, when.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

196.160. Lawful to sell goat meat, when. — It shall hereafter be lawful for any person, firm, association, or corporation to sell or offer for sale either in wholesale or retail lots, goat meat; provided, the same is branded goat meat or chevon.

(RSMo 1939 § 9886)

Prior revision: 1929 § 13037



Section 196.165 Falsely representing food to be kosher prohibited, penalty — kosher defined.

Effective 28 Aug 1976

Title XII PUBLIC HEALTH AND WELFARE

196.165. Falsely representing food to be kosher prohibited, penalty — kosher defined. — Any hotel, inn, delicatessen, grocery or butcher shop, or restaurant keeper, or any individual, firm or corporation, carrying on and conducting a boardinghouse, eating house, lunchroom business, or engaged in the catering business (all hereinafter referred to as "person" ), who shall with intent to defraud, sell, prepare or expose for sale, any meat or meat preparation, articles of food or food products, either raw or prepared for human consumption, whether the same is to be consumed on the premises where prepared and sold, or whether same is taken or carried elsewhere for consumption, falsely represents such food or food preparation to be kosher, that is, that same is prepared under and of products sanctioned by the orthodox Hebrew religious rules and requirements; or who shall falsely represent that such meat or meat preparation, food or food product is, or will be prepared and served in accordance with such orthodox Hebrew religious rules and requirements, by displaying a sign or signs, in, on, or about said person's place of business or establishment, or by advertisement in any newspaper, magazine, or periodical, or by publication in any other manner whatsoever, the intent and purpose whereof shall be to represent to the public by such advertisement, or any other manner whatsoever, that kosher meat or meat preparations, or food or food products are prepared and sold in such place of business or establishment, or served therein, or prepared or sold to be taken for consumption elsewhere than on said premises; or who prepares, sells, serves, or prepares for sale, either to be consumed on the premises, or elsewhere, both kosher and nonkosher meat or meat preparations, or food or food products in the same place of business, who fails to keep separate kitchens and dining rooms, wherein meat or meat preparations, or food or food products are prepared and served; or who fails to keep and use separate and distinctly labeled or marked dishes and utensils wherein such meat or meat preparation of food or food product is prepared and served; or who shall fail to indicate on all signs and display advertising, in, on, or about said person's premises, in block letters, at least four inches in height, "kosher and nonkosher food prepared and sold here", as the case may be, or persons dealing in kosher meat or meat preparations, kosher food or food products only and persons dealing in both kosher and nonkosher meat or meat preparations, kosher and nonkosher food or food products who fail* to adhere to and abide by orthodox Hebrew religious rules and requirements, shall be guilty of a misdemeanor, punishable by a fine of not less than twenty-five dollars, nor more than five hundred dollars, or by imprisonment of not less than thirty days nor more than one year, or both. Possession of nonkosher meat or meat preparation, or food or food product in any place of business advertising the sale of kosher meat and food only, is prima facie evidence that the person in possession exposes the same for sale with intent to defraud in violation of the provisions of this section.

(RSMo 1939 § 9887, A.L. 1976 S.B. 512)

Prior revision: 1929 § 13038

*Word "fails" appears in original rolls.



Section 196.170 Mixed flour to be branded.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

196.170. Mixed flour to be branded. — No person shall sell or offer for sale any flour, meal, grits or hominy, made from the admixture or adulteration of grains, unless there shall have been first branded upon each of the barrels or packages containing the same, the kind of grains composing said admixture, the quality and weight thereof, and the name and place of business of the person manufacturing the same; provided, always, that the admixture of the several grades or kinds of wheat shall not be construed to be mixed or adulterated grains.

(RSMo 1939 § 9917)

Prior revisions: 1929 § 13077; 1919 § 5723; 1909 § 6617

CROSS REFERENCE:

Flour, meal, grits, or hominy to be branded and filed with recorder, penalty for violation, 417.100, 417.130, 417.140



Section 196.175 Penalty.

Effective 28 Aug 1949

Title XII PUBLIC HEALTH AND WELFARE

196.175. Penalty. — Any person doing any of the acts prohibited in section 196.170, or omitting to do any of the acts therein commanded, shall be guilty of a misdemeanor, and for each and every offense shall be punished by a fine of not less than twenty nor more than two hundred dollars, one-half of which shall be paid to the person who shall be named as prosecuting witness.

(RSMo 1939 § 9922, A. 1949 S.B. 1053)

Prior revisions: 1929 § 13082; 1919 § 5728; 1909 § 6622



Section 196.190 To what places law applies.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

196.190. To what places law applies. — Every building, room, basement, or cellar occupied or used as a bakery, confectionery, cannery, packinghouse, slaughterhouse, restaurant, hotel, dining car, grocery, meat market, dairy, creamery, butter factory, cheese factory, or other place or apartment used for the preparation for sale, manufacture, packing, storage, sale or distribution of any food, shall be properly lighted, drained, plumbed and ventilated and conducted with strict regard to the influence of such condition upon the health of the operatives, employees, clerks or other persons therein employed, and the purity and wholesomeness of the food therein produced; and for the purpose of sections 196.190 to 196.265, the term "food", as used herein, shall include all articles used for food, drink, confectionery condiment, whether simple, mixed or compound, and all substances or ingredients used in the preparation thereof.

(RSMo 1939 § 9888)

Prior revisions: 1929 § 13039; 1919 § 5685



Section 196.195 Contents of places and utensils used must be protected.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

196.195. Contents of places and utensils used must be protected. — 1. The floors, sidewalks, ceilings, lockers, closets, furniture, receptacles, implements and machinery of every establishment or place where food is manufactured, packed, stored, sold or distributed, and all cars, trucks and vehicles used in the transportation of food products, shall at no time be kept in an unclean, unhealthy or insanitary condition, and for the purpose of sections 196.190 to 196.265, unclean, unhealthful and insanitary conditions shall be deemed to exist:

(1) If food in the process of manufacture, preparation, packing, storing, sale, distribution or transportation is not securely protected from flies, dust, dirt and, as far as may be necessary, by all reasonable means from all other foreign or injurious contamination; and

(2) If the refuse, dirt and waste products, subject to decomposition and fermentation, incident to the manufacture, preparation, packing, storing, selling, distributing and transporting of food, are not removed daily; and

(3) If all trucks, trays, boxes, baskets, buckets and other receptacles, chutes, platforms, racks, tables, troughs, shelves and all knives, saws, cleavers and other utensils, and machinery used in moving, handling, cutting, chopping, mixing, canning and all other processes are not fairly cleaned daily; and

(4) If the clothing of operatives, employees, clerks or other persons therein employed is unclean.

2. The placing of vinegar or other liquid, used as food or drink, in open vessels without covering the same is forbidden. The use of secondhand bottles for vinegar or other liquids, used as food or drink, is forbidden unless the same are first sterilized with live steam.

3. The sidewalk display of food products is prohibited unless such products are enclosed in a showcase or similar device, which will protect the same from flies, dust or other contamination; provided, that food products that necessarily have to be peeled, pared or cooked before they are fit for consumption may be displayed on the sidewalk; but the sidewalk display of meat or meat products is prohibited.

(RSMo 1939 § 9889)

Prior revisions: 1929 § 13040; 1919 § 5686



Section 196.210 Toilet rooms provided.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

196.210. Toilet rooms provided. — 1. Every building, room, basement or cellar, occupied or used for the preparation, manufacture, packing, canning, sale or distribution of food, shall have convenient toilet or toilet rooms, separate and apart from the room or rooms where the process of production, manufacture, packing, canning, selling or distributing is conducted.

2. The floors of such toilet rooms shall be of cement, tile, wood, brick or other nonabsorbent material and shall be furnished with separate ventilating flush or pipes, discharging into soil pipes, or on outside of the building in which they are situated.

3. Lavatories and washrooms shall be adjacent to toilet rooms, and shall be supplied with soap, running water and towels, and shall be maintained in a sanitary condition.

4. Operatives, employees, clerks and all other persons who handle the material from which food is prepared, or the finished product, before beginning work or after visiting toilets, shall wash their hands and arms thoroughly with soap and clean water.

(RSMo 1939 § 9892)

Prior revisions: 1929 § 13043; 1919 § 5689



Section 196.220 Not used for sleeping purposes.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

196.220. Not used for sleeping purposes. — No person or persons shall be allowed to live or sleep in any room of a bakeshop, kitchen, dining room, confectionary or place where food is prepared, served or sold.

(RSMo 1939 § 9894)

Prior revisions: 1929 § 13045; 1919 § 5691



Section 196.225 Employees with communicable disease prohibited, where.

Effective 28 Aug 1977

Title XII PUBLIC HEALTH AND WELFARE

196.225. Employees with communicable disease prohibited, where. — No employer shall require or permit a person, nor shall a person work, affected with any disease in a communicable form or while a carrier of such disease, to work in any building or vehicle occupied or used for the production, preparation, manufacture, packing, storage, sale, distribution, and transportation of food in any capacity which brings the person into contact with the food.

(RSMo 1939 § 9895, A.L. 1977 S.B. 262)

Prior revisions: 1929 § 13046; 1919 § 5692



Section 196.230 Abatement of violations by director.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

196.230. Abatement of violations by director. — The director of the department of health and senior services and his assistants or agents by him appointed, the state, county, city and town health officers shall have full power at any time to enter and inspect every building, room, basement or cellar, occupied or used, or suspected of being used, for the production for sale, manufacture for sale, storage, sale, distribution or transportation of food and all utensils, fixtures, furniture and machinery used as aforesaid, and if upon inspection any food producing or distributing establishment, conveyance, employer, operative, employee, clerk, driver or other person is found to be violating any of the provisions of sections 196.190 to 196.265, or if the production, cooking, preparation, manufacture, packing, storing, sale, distribution or transportation of food is being conducted in a manner detrimental to the health of the employees and operatives and the character or quality of the food therein being produced, manufactured, packed, stored, sold, distributed or conveyed, the officer or inspector, making the examination or inspection, shall furnish evidence of said violation to the prosecuting attorney of the county in which the violation occurs, and it shall be the duty of all prosecuting attorneys to represent and prosecute, in behalf of the people, when called upon by the director of the department of health and senior services to do so, all such cases of offenses arising under the provisions of sections 196.190 to 196.265. When complaint is made by the said director of the department of health and senior services, security for costs shall not be required of the complainant in any case at any time of the prosecution or trial.

(RSMo 1939 § 9896)

Prior revisions: 1929 § 13047; 1919 § 5693



Section 196.235 Penalty.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

196.235. Penalty. — Any person who violates any of the provisions of sections 196.190 to 196.230, shall be guilty of a misdemeanor, and, on conviction, shall be punished for the first offense by a fine of not less than ten dollars nor more than one hundred dollars, or be imprisoned in the county jail not exceeding thirty days, or both, in the discretion of the court.

(RSMo 1939 § 9897)

Prior revisions: 1929 § 13048; 1919 § 5694



Section 196.240 Authorization by director to close health menace.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

196.240. Authorization by director to close health menace. — It shall be the duty of the director of the department of health and senior services, and he is hereby authorized and empowered, to close any market place, grocery store, general store, bakery, confectionery, butcher shop, slaughterhouse, dining car, refrigerator car, cold storage plant or warehouse, hotel dining room or kitchen, cafe, restaurant, lunch counter, drug store, or any other place, or places, where articles or commodities intended for human food, or for human consumption as medicine, are manufactured, sold, stored or prepared for sale, or wherever food and drink is served, where such places shall, in the judgment of said director, constitute a menace to the public health, by reason of dirt, filth, or other insanitary cause.

(RSMo 1939 § 9898)

Prior revisions: 1929 § 13049; 1919 § 5695



Section 196.245 Order to specify what — revocation — reopening.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

196.245. Order to specify what — revocation — reopening. — Any order issued by the director of the department of health and senior services for the closing of any place or places mentioned in section 196.240, shall specify the cause or causes for which such order was issued, and the time during which same shall be in effect. The director shall revoke such order before the time specified therein for its expiration; provided, that the cause for which such order was issued is removed, and if the director is satisfied that such place or places may be reopened without endangering the public health.

(RSMo 1939 § 9899)

Prior revisions: 1929 § 13050; 1919 § 5696



Section 196.250 Construction of the word close.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

196.250. Construction of the word close. — The word "close", as used in sections 196.190 to 196.265, shall be construed to mean a suspension of business, and it shall be unlawful for the proprietor, manager, or person having charge of any place mentioned in section 196.240 to transact any business in violation of any order of the director of the department of health and senior services closing same.

(RSMo 1939 § 9901)

Prior revisions: 1929 § 13052; 1919 § 5698



Section 196.265 Penalty for violation.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

196.265. Penalty for violation. — Any person who shall fail, or refuse, to obey any order of the director of the department of health and senior services to close any place, or places, mentioned in section 196.240, or who shall exhibit or expose for sale in any show window upon any sidewalk, any vegetables or other articles or commodities whatsoever intended for human food, in violation of any order of the director, or who shall, in any way, resist or interfere with the director in the enforcement of sections 196.190 to 196.265, or any order of the director made pursuant to the authority of this law, shall be deemed guilty of a misdemeanor.

(RSMo 1939 § 9904)

Prior revisions: 1929 § 13055; 1919 § 5701



Section 196.271 Food manufacturers or distributors may register.

Effective 28 Aug 1977

Title XII PUBLIC HEALTH AND WELFARE

196.271. Food manufacturers or distributors may register. — All establishments engaged in the manufacture of food or distribution of foods to wholesale accounts may register with the department of health and senior services as a food manufacturer or food distributor.

(L. 1977 S.B. 262 § 196.270)



Section 196.291 Food sold at religious events or charitable functions exempt from food inspection laws and regulations, when.

Effective 28 Aug 2005

Title XII PUBLIC HEALTH AND WELFARE

196.291. Food sold at religious events or charitable functions exempt from food inspection laws and regulations, when. — All sales of foods which are not potentially hazardous foods, as defined by regulation, sold by religious, charitable, or nonprofit organizations at their religious events or at charitable functions and activities shall be exempt from all state laws and regulations relating to food inspection, pursuant to sections 196.190 to 196.271.

(L. 2005 S.B. 355)



Section 196.298 Definitions — operation not deemed food service establishment, when — no state or local regulation.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

196.298. Definitions — operation not deemed food service establishment, when — no state or local regulation. — 1. As used in this section, the following terms shall mean:

(1) "Baked good", includes cookies, cakes, breads, danish, donuts, pastries, pies, and other items that are prepared by baking the item in an oven. A baked good does not include a potentially hazardous food item as defined by department rule;

(2) "Cottage food production operation", an individual operation out of the individual's home who:

(a) Produces a baked good, a canned jam or jelly, or a dried herb or herb mix for sale at the individual's home;

(b) Has an annual gross income of fifty thousand dollars or less from the sale of food described in paragraph (a) of this subdivision; and

(c) Sells the food produced under paragraph (a) of this subdivision only directly to consumers;

(3) "Department", the department of health and senior services;

(4) "Home", a primary residence that contains a kitchen and appliances designed for common residential usage.

2. A cottage food production operation is not a food service establishment and shall not be subject to any health or food code laws or regulations of the state or department other than this section and rules promulgated thereunder for a cottage food production operation.

3. (1) A local health department shall not regulate the production of food at a cottage food production operation.

(2) Each local health department and the department shall maintain a record of a complaint made by a person against a cottage food production operation.

4. The department shall promulgate rules requiring a cottage food production operation to label all of the foods described in this section which the operation intends to sell to consumers. The label shall include the name and address of the cottage food production operation and a statement that the food is not inspected by the department or local health department.

5. A cottage food production operation shall not sell any foods described in this section through the internet.

6. Nothing in this section shall be construed to prohibit the authority of the department of health and senior services or local health departments to conduct an investigation of a food-borne disease or outbreak.

(L. 2014 S.B. 525)



Section 196.311 Definitions.

Effective 28 Aug 2013

Title XII PUBLIC HEALTH AND WELFARE

196.311. Definitions. — Unless otherwise indicated by the context, when used in sections 196.311 to 196.361:

(1) "Consumer" means any person who purchases eggs for his or her own family use or consumption; or any restaurant, hotel, boardinghouse, bakery, or other institution or concern which purchases eggs for serving to guests or patrons thereof, or for its own use in cooking, baking, or manufacturing their products;

(2) "Container" means any box, case, basket, carton, sack, bag, or other receptacle. "Subcontainer" means any container when being used within another container;

(3) "Dealer" means any person who purchases eggs from the producers thereof, or another dealer, for the purpose of selling such eggs to another dealer, a processor, or retailer;

(4) "Denatured" means eggs (a) made unfit for human food by treatment or the addition of a foreign substance, or (b) with one-half or more of the shell's surface covered by a permanent black, dark purple or dark blue dye;

(5) "Director" means the director of the department of agriculture;

(6) "Eggs" means the shell eggs of a domesticated chicken, turkey, duck, goose, or guinea that are intended for human consumption;

(7) "Inedible eggs" means eggs which are defined as such in the rules and regulations of the director adopted under sections 196.311 to 196.361, which definition shall conform to the specifications adopted therefor by the United States Department of Agriculture;

(8) "Person" means and includes any individual, firm, partnership, exchange, association, trustee, receiver, corporation or any other business organization, and any member, officer or employee thereof;

(9) "Processor" means any person engaged in breaking eggs or manufacturing or processing egg liquids, whole egg meats, yolks, whites, or any mixture of yolks and whites, with or without the addition of other ingredients, whether chilled, frozen, condensed, concentrated, dried, powdered or desiccated;

(10) "Retailer" means any person who sells eggs to a consumer;

(11) "Sell" means offer for sale, expose for sale, have in possession for sale, exchange, barter, or trade.

(L. 1955 p. 701 § 196.310, A.L. 2013 H.B. 542 merged with S.B. 329)



Section 196.313 License to sell eggs required — exceptions.

Effective 28 Aug 1955

Title XII PUBLIC HEALTH AND WELFARE

196.313. License to sell eggs required — exceptions. — No person shall buy, sell, trade or traffic in eggs in this state without a license with the following exceptions:

(1) Those who sell only eggs produced by their own flocks, provided such eggs are not sold at an established place of business away from the premises of such producer;

(2) Hatcheries which purchase eggs used exclusively for hatching purposes;

(3) Hotels, restaurants, and other public eating places where all eggs purchased are served in the establishment;

(4) Bakeries, confectioneries, and ice cream manufacturers purchasing eggs for use and used only in the manufacture of their products.

(L. 1955 p. 701 § 196.332)



Section 196.316 License requirements — applications — kinds of licenses — fees — posting.

Effective 28 Aug 2010

Title XII PUBLIC HEALTH AND WELFARE

196.316. License requirements — applications — kinds of licenses — fees — posting. — 1. All persons engaged in buying, selling, trading or trafficking in, or processing eggs, except those listed in section 196.313, shall be required to be licensed under sections 196.311 to 196.361. Such persons shall file an annual application for such license on forms to be prescribed by the director, and shall obtain an annual license for each separate place of business from the director. The following types of licenses shall be issued:

(1) A "retailer's license" shall be required of any person defined as a retailer in section 196.311. A holder of a retailer's license shall not, by virtue of such license, be permitted or authorized to buy eggs from any person other than a licensed dealer, and any retailer desiring to buy eggs from persons other than licensed dealers shall obtain a dealer's license in addition to a retailer's license.

(2) A "dealer's license" shall be required of any person defined as a dealer in section 196.311. A holder of a dealer's license shall not, by virtue of such license, be authorized or permitted to sell eggs to consumers, and any dealer desiring to sell eggs to consumers shall obtain a retailer's license in addition to a dealer's license.

(3) A "processor's license" shall be required of any person defined as a processor in section 196.311. A holder of a processor's license shall not, by virtue of such license, be authorized or permitted to sell eggs in the shell to other persons, and any person desiring to sell eggs in the shell to other persons shall obtain a dealer's license in addition to a processor's license.

2. The annual license fee shall be:

­

­

3. All licenses shall be conspicuously posted in the place of business to which it applies. The license year shall be twelve months, or any fraction thereof, beginning July first and ending June thirtieth.

4. No license shall be transferable, but it may be moved from one place to another by the consent of the director.

5. All moneys received from license fees collected hereunder shall be deposited in the state treasury to the credit of the agriculture protection fund created in section 261.200.

(L. 1955 p. 701 § 196.335, A.L. 2010 S.B. 795)



Section 196.318 Licensees to keep records.

Effective 28 Aug 1955

Title XII PUBLIC HEALTH AND WELFARE

196.318. Licensees to keep records. — All persons licensed under the provisions of sections 196.311 to 196.361 shall keep records of purchases and sales of eggs, of the grades of eggs bought and sold, and other related information necessary for the proper enforcement of sections 196.311 to 196.361, in the manner and form, and for such reasonable period of time, as may be prescribed by the rules and regulations of the director.

(L. 1955 p. 701 § 196.337)



Section 196.321 Standards and grades to be fixed.

Effective 28 Aug 1955

Title XII PUBLIC HEALTH AND WELFARE

196.321. Standards and grades to be fixed. — The quality standards for grades of eggs, the size designation and standards therefor by weight, and tolerances within grades, shall be established by the director through the promulgation and issuance of regulations; provided, the quality standards and designations, size standards and designations, and tolerances within grades shall not be lower than those established by the United States Department of Agriculture.

(L. 1955 p. 701 § 196.312)



Section 196.323 Kinds of eggs which may be sold.

Effective 28 Aug 1955

Title XII PUBLIC HEALTH AND WELFARE

196.323. Kinds of eggs which may be sold. — 1. Only eggs of the quality standard designated Grade "AA", Grade "A", Grade "B", or Grade "C", shall be sold to any consumer by any person.

2. Inedible eggs shall not be bought, sold or trafficked in and any inedible eggs found in the hands of any person are declared to be contraband and shall be destroyed as contraband. The director, by regulation, may permit the sale and use of denatured inedible eggs for purposes other than human food.

(L. 1955 p. 701 §§ 196.315, 196.317)



Section 196.326 Egg containers to be marked or labeled.

Effective 28 Aug 1955

Title XII PUBLIC HEALTH AND WELFARE

196.326. Egg containers to be marked or labeled. — Eggs, which have been graded as to quality and size for sale to consumers, shall not be prepared, packed, placed, delivered for shipment or sale, loaded, shipped, transported, or sold in bulk or in containers or subcontainers:

(1) Unless each container and subcontainer of eggs is marked with the full, correct and unabbreviated designation of size and quality of the eggs therein, according to the standards established by the director, together with the name and address of the producer, dealer, retailer, or agent by or for whom the eggs were graded or marked;

(2) Unless all markings on any container which do not properly and accurately apply to the eggs placed or packed therein have been removed, erased or obliterated;

(3) Which are mislabeled by the placing or presence of any false, deceptive or misleading mark, term, statement, design, device, inscription, or any other designation, upon any eggs or upon any container or subcontainer of eggs, or upon the label or lining or wrapper thereof, or upon any placard or sign used in connection therewith, or in connection with any bulk lot or display having reference to eggs;

(4) Which are deceptive by any arrangement of the contents of any container, or subcontainer, or of any lot, load, or display, in which the eggs in the outer layer or in any portion exposed to view are in quality, size, condition, or in any other respect so superior to those in the interior or unexposed portion as to materially misrepresent the contents or any part thereof as to size, quality, condition, or any other respects;

(5) Unless designations of size and quality upon containers and subcontainers of eggs shall be plainly and conspicuously marked in boldface type letters on a contrasting background of (a) not less than three-eighths of an inch in height on the outside top face of each container holding less than fifteen dozen eggs, and (b) not less than two inches in height on one outside end of any oblong container holding fifteen dozen or more eggs, and on one outside side of any other container holding fifteen dozen or more eggs.

(L. 1955 p. 701 § 196.320)



Section 196.328 Containers not required to be marked, when.

Effective 28 Aug 1955

Title XII PUBLIC HEALTH AND WELFARE

196.328. Containers not required to be marked, when. — No markings are required on containers or subcontainers of eggs:

(1) When sold at retail from a properly marked bulk display and packaged in the presence of the purchaser for the immediate purpose of the sale;

(2) When sales are made without advertising, by the producer, from eggs produced on his own premises and are not sold at an established place of business away from premises of such producer;

(3) On containers of fifteen dozen or more eggs which contain properly marked subcontainers.

(L. 1955 p. 701 § 196.322)



Section 196.331 Sign required on sale from bulk lots.

Effective 28 Aug 1955

Title XII PUBLIC HEALTH AND WELFARE

196.331. Sign required on sale from bulk lots. — Eggs shall not be sold to consumers, from bulk lots without displaying a plainly legible sign or placard conspicuously placed and posted in such a position as to clearly and accurately identify the eggs designated thereby, marked with the full, correct and unabbreviated designation of quality and size of such eggs in boldface type letters not less than one inch in height, according to the standards established by the director.

(L. 1955 p. 701 § 196.325)



Section 196.333 Markings in case of eggs from different species of fowl.

Effective 28 Aug 1955

Title XII PUBLIC HEALTH AND WELFARE

196.333. Markings in case of eggs from different species of fowl. — No person shall sell or represent eggs from any other species of fowl as chicken eggs, or sell mixed eggs from more than one species of fowl, or eggs from ducks, turkeys, geese, or any species of fowl other than chickens, without marking the containers and subcontainers of such eggs or otherwise indicating fully by sign, placard or other inscription the species of fowl from which such eggs were produced.

(L. 1955 p. 701 § 196.327)



Section 196.336 Advertisements of price to give size and quality.

Effective 28 Aug 1955

Title XII PUBLIC HEALTH AND WELFARE

196.336. Advertisements of price to give size and quality. — No person shall advertise by sign, placard, or otherwise, the price at which eggs are offered for sale without marking the full, correct, and unabbreviated designation of size and quality of such eggs on such advertisement, in conjunction with the price. Such designations of size and quality shall be in boldface type or other conspicuous letters, and at least one-half the size of the letters or figures used to designate the price of such eggs.

(L. 1955 p. 701 § 196.330)



Section 196.338 Dealer to furnish retailer with invoice showing size and quality.

Effective 28 Aug 1955

Title XII PUBLIC HEALTH AND WELFARE

196.338. Dealer to furnish retailer with invoice showing size and quality. — Every dealer selling eggs to a retailer shall furnish an invoice showing the size and quality of such eggs according to the standards prescribed by sections 196.311 to 196.361 and by the rules and regulations of the director.

(L. 1955 p. 701 § 196.340)



Section 196.341 Processing plants kept clean — standards — inspection — rulemaking, procedure.

Effective 28 Aug 1995

Title XII PUBLIC HEALTH AND WELFARE

196.341. Processing plants kept clean — standards — inspection — rulemaking, procedure. — The premises, plants and facilities operated and maintained by egg processors shall be operated and maintained in a clean and sanitary condition. The director shall adopt and promulgate rules and regulations pursuant to this section and chapter 536 establishing standards of cleanliness and sanitation for such premises, plants and facilities, and the director, or his authorized agents or representatives, are authorized and empowered to inspect such premises, plants and facilities in order to enforce such cleanliness and sanitation requirements. No rule or portion of a rule promulgated under the authority of sections 196.311 to 196.361 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1955 p. 701 § 196.342, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 196.343 Inspection of business premises and records.

Effective 28 Aug 1955

Title XII PUBLIC HEALTH AND WELFARE

196.343. Inspection of business premises and records. — The director, or his authorized agents or representatives, may enter, during the regular business hours, any establishment where eggs are bought, stored, sold, offered for sale, or processed, in order to inspect and examine eggs, the products of eggs, egg containers, and the premises, and to examine the records of such establishments relating thereto.

(L. 1955 p. 701 § 196.345)



Section 196.346 Stop-sale orders, effect — appeals.

Effective 02 Jan 1979, see footnote

Title XII PUBLIC HEALTH AND WELFARE

196.346. Stop-sale orders, effect — appeals. — The director, or his authorized agents or representatives, are authorized and empowered to issue and enforce a written or printed "Stop-Sale" order to the owner or custodian of any eggs which are found to be in violation of any of the provisions of sections 196.311 to 196.361, or the rules or regulations adopted under the authority of sections 196.311 to 196.361, which order shall prohibit the further sale of such eggs until sections 196.311 to 196.361 have been complied with and the owner or custodian shall have the right to take such steps as may be possible to bring the eggs into compliance, such as regrading or relabeling, and, provided that in respect to eggs that have been denied sale as provided in sections 196.311 to 196.361, the owner or custodian of such eggs shall have the right to appeal from such order to the circuit court of the county or city in which the eggs are located, praying for a judgment as to the justification of such order and for the discharge of such eggs from the order prohibiting the sale in accordance with the findings of the court.

(L. 1955 p. 701 § 196.347, A.L. 1978 H.B. 1634)

Effective 1-2-79



Section 196.348 Court may order seizure of eggs, when — condemnation.

Effective 02 Jan 1979, see footnote

Title XII PUBLIC HEALTH AND WELFARE

196.348. Court may order seizure of eggs, when — condemnation. — Any eggs found in the possession of an owner or custodian and not in compliance with the provisions of sections 196.311 to 196.361, or the rules or regulations adopted hereunder, shall be subject to seizure upon complaint of the director to the circuit court of the county or city in which such eggs are located. Such seizure shall not be made until the owner or custodian of the eggs has been given forty-eight hours from the time of a "Stop-Sale" order to bring the eggs into compliance with sections 196.311 to 196.361, or the rules and regulations adopted hereunder. In the event the court finds that the eggs do not comply with sections 196.311 to 196.361, or the rules and regulations adopted hereunder, it shall order the condemnation thereof, and the eggs shall be denatured, processed, destroyed, regraded, relabeled, or otherwise disposed of by the court.

(L. 1955 p. 701 § 196.350, A.L. 1978 H.B. 1634)

Effective 1-2-79



Section 196.351 License suspended or revoked, when, procedure — appeal.

Effective 28 Aug 1955

Title XII PUBLIC HEALTH AND WELFARE

196.351. License suspended or revoked, when, procedure — appeal. — The director is hereby authorized and empowered to suspend or revoke the license of any dealer, processor, or retailer, or to refuse to issue a license to any applicant therefor if the director, after a public hearing, has found that such dealer, processor, retailer, or applicant for a license, has violated any of the provisions of sections 196.311 to 196.361, or the rules and regulations adopted hereunder. Any such dealer, processor, retailer, or applicant shall have full rights to have counsel, to produce witnesses in his behalf at such hearing, and to have ten days' notice in writing of the date, time and place of such hearing, and the charges and grounds upon which his license is sought to be revoked or suspended, or to be refused a license. The order of suspension, revocation, or refusal to issue a license, shall not become final until ten days after the date thereof, and after the party to the proceeding has been notified in writing of the action of the director. Any party to the proceedings that is aggrieved by any final decision or order of the director, may appeal such order in the manner provided for such appeals in the Administrative Procedure Act of Missouri (Chapter 536).

(L. 1955 p. 701 § 196.352)



Section 196.354 Duties of director of agriculture — rules and regulations.

Effective 28 Aug 1995

Title XII PUBLIC HEALTH AND WELFARE

196.354. Duties of director of agriculture — rules and regulations. — The duty of enforcing sections 196.311 to 196.361 is vested in the director who shall adopt and promulgate such rules and regulations as are necessary to secure the enforcement of and carry out the provisions of sections 196.311 to 196.361. No rule or portion of a rule promulgated under the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1955 p. 701 § 196.355, A.L. 1995 S.B. 3)



Section 196.357 Violations may be enjoined.

Effective 28 Aug 1955

Title XII PUBLIC HEALTH AND WELFARE

196.357. Violations may be enjoined. — In addition to the remedies provided for in sections 196.311 to 196.361 or by law, the prosecuting attorney of any county in which a violation of any provision of sections 196.311 to 196.361 occurs or the attorney general of the state, is hereby authorized to apply to any court of competent jurisdiction for, and such court shall have jurisdiction upon hearing and for cause shown to grant, a temporary or permanent injunction to restrain any person from violating any provision of sections 196.311 to 196.361.

(L. 1955 p. 701)



Section 196.361 Violation a misdemeanor.

Effective 28 Aug 1955

Title XII PUBLIC HEALTH AND WELFARE

196.361. Violation a misdemeanor. — Any person who violates any of the provisions of sections 196.311 to 196.361 shall, upon conviction, be deemed guilty of a misdemeanor.

(L. 1955 p. 701 § 196.360)



Section 196.450 Definitions.

Effective 28 Aug 1945

Title XII PUBLIC HEALTH AND WELFARE

196.450. Definitions. — When used in sections 196.450 to 196.515, unless the context otherwise requires:

(1) "Chill room" means a room or space in a locker plant, artificially cooled, provided for the temporary holding or storage of food prior to its processing or freezing for storage;

(2) "Cutting or processing room" means a separate room or space in a locker plant in which food products are prepared for quick or sharp freezing;

(3) "Department" means department of agriculture of the state of Missouri;

(4) "Director" means the director of the department of agriculture of the state of Missouri;

(5) "Food" means all articles used for food, drink, confectionery or condiment by man, whether simple, mixed or compound, and any substance used as a constituent in the manufacture thereof;

(6) "Locker" means the individual sections or compartments of a capacity of not to exceed fifty cubic feet, in the locker room of a locker plant;

(7) "Locker plant" means a location or establishment in which space in individual lockers is rented for the storage of food;

(8) "Locker room" means that space or room in a locker plant which contains individual lockers or compartments which are for rent for the storage of frozen food;

(9) "Operator" means any person, copartnership, firm or corporation operating or maintaining a locker plant;

(10) "Quick or sharp freeze" means the freezing of food in a room in which the temperature is zero or lower;

(11) "Quick or sharp freezing room" means that space in a locker plant in which food is quick or sharp frozen prior to storage in lockers;

(12) "Quick or sharp frozen" means the condition of food which has been thoroughly frozen in a quick or sharp freezing room;

(13) "Temperature" means degrees shown on Fahrenheit thermometer.

(L. 1945 p. 940 § 1)



Section 196.455 Annual license required.

Effective 28 Aug 1949

Title XII PUBLIC HEALTH AND WELFARE

196.455. Annual license required. — It shall be unlawful for any person, firm, copartnership or corporation to operate a locker plant in this state unless such person, firm, copartnership or corporation has secured an annual license therefor from the department. A separate license shall be secured for each locker plant. The application for such license shall be in writing on forms prescribed and furnished by the department. A license issued for a locker shall be transferable upon written permission of the director.

(L. 1945 p. 940 § 2, A. 1949 S.B. 1053)



Section 196.465 Semiannual inspection of plants.

Effective 28 Aug 1945

Title XII PUBLIC HEALTH AND WELFARE

196.465. Semiannual inspection of plants. — Upon receipt of the application for a license accompanied by the required fee, the department shall inspect the plant to be licensed and if it finds that such plant complies with the provisions of law, the department shall issue such license. The persons designated by the department to make such inspection shall be persons having practical knowledge of the operation of cold storage plants and the storage of food therein, and shall be thoroughly familiar with the provisions of the law applicable to locker plants and the applicable rules and regulations of the department. The department shall inspect all locker plants licensed under sections 196.450 to 196.515 at least once each six months, and may make such additional inspections as the department deems necessary. The department and its representatives shall have access to locker plants at all reasonable times for the purpose of making inspections.

(L. 1945 p. 940 § 4)



Section 196.470 Form and expiration of license.

Effective 28 Aug 1945

Title XII PUBLIC HEALTH AND WELFARE

196.470. Form and expiration of license. — The license issued under sections 196.450 to 196.515 shall be in such form as the department may prescribe. Licenses shall expire December thirty-first following date of issue. All licenses must be conspicuously displayed by the licensee in locker plants.

(L. 1945 p. 940 § 5)



Section 196.475 Gas masks, alarm bell, and illumination required.

Effective 28 Aug 1945

Title XII PUBLIC HEALTH AND WELFARE

196.475. Gas masks, alarm bell, and illumination required. — 1. Any plant using a toxic gas refrigerant shall have at least one gas mask of a type approved by the department and shall keep the same where it will be readily accessible.

2. An alarm bell or buzzer provided with a suitable button shall be placed just inside the door of each locker room in a conspicuous place. Illumination shall be provided in the locker room at all times while open to the public, the switch operating same shall be accessible only to the operator.

(L. 1945 p. 940 § 6)



Section 196.480 Requirements before issuance of license.

Effective 28 Aug 1945

Title XII PUBLIC HEALTH AND WELFARE

196.480. Requirements before issuance of license. — No locker plant shall be licensed if located in insanitary, unclean or contaminating surroundings which might endanger public health, and all rooms and equipment of a locker plant shall at all times be maintained in a clean and sanitary condition consistent with the purpose for which such rooms and equipment are used. Locker plants shall have ample and sanitary water and toilet facilities. All employees handling food shall have an approved health certificate.

(L. 1945 p. 940 § 7)



Section 196.485 Temperature requirements and record.

Effective 28 Aug 1945

Title XII PUBLIC HEALTH AND WELFARE

196.485. Temperature requirements and record. — 1. The refrigeration system for a locker plant shall be equipped with accurate and reliable controls for the automatic maintenance of uniform temperatures, provided this shall not apply to locker plants having constant temperature supervision.

2. Temperatures shall be maintained in the respective rooms as follows:

(1) Chill room, temperatures within two degrees plus or minus of thirty-seven degrees or lower with a tolerance of ten degrees for a reasonable time after fresh food is placed in the chill room;

(2) Quick or sharp freeze room quick or sharp freeze compartments: Temperatures of ten degrees below zero or lower in rooms where still air cooling is employed and temperatures of zero degrees or lower in rooms where forced air circulation is employed, with a tolerance of ten degrees for either type of installation for a reasonable time after putting fresh food into the freezer;

(3) Locker room, temperatures of zero degrees or lower, with a tolerance of five degrees above zero degrees.

3. The locker room shall be equipped with a self-registering, accurate recording thermometer. Chill room and sharp freeze room shall be equipped with an accurate, direct reading thermometer.

4. Thermometer charts shall be available for inspection at the locker plant by agents of the commission and shall be preserved for at least a period of one year from date of recording.

(L. 1945 p. 940 § 8)



Section 196.490 Food to be quick frozen before placed in locker.

Effective 28 Aug 1945

Title XII PUBLIC HEALTH AND WELFARE

196.490. Food to be quick frozen before placed in locker. — All food, before being placed in a locker shall be quick or sharp frozen in a quick or sharp freeze room, unless the locker room temperature is maintained at not more than the maximum temperature required by sections 196.450 to 196.515 for a quick or sharp freeze room. No food shall be placed in a locker unless previously inspected by the operator and each portion shall be wrapped and be marked or stamped showing contents, correct locker number and date of wrapping. All fruits and vegetables shall be prepared by an approved method before being quick or sharp frozen.

(L. 1945 p. 940 § 9)



Section 196.495 Record of name and address of user.

Effective 28 Aug 1945

Title XII PUBLIC HEALTH AND WELFARE

196.495. Record of name and address of user. — Every operator of a locker plant shall keep an accurate record of the name and address of the user of each locker.

(L. 1945 p. 940 § 11)



Section 196.500 Accurate and complete report of weight of food.

Effective 28 Aug 1945

Title XII PUBLIC HEALTH AND WELFARE

196.500. Accurate and complete report of weight of food. — If requested by the user, the locker plant operator shall supply the person delivering the carcass or parts of carcasses an accurate and complete report showing the carcass weight at time of delivery, and disposition of carcass, including the quantity used for sausage or other meat products. Likewise, the operator shall supply a complete and accurate record showing the weights and quantity of any fruits or vegetables received and the size and number of containers of finished products packed.

(L. 1945 p. 940 § 12)



Section 196.505 Designation of food not for human consumption.

Effective 28 Aug 1945

Title XII PUBLIC HEALTH AND WELFARE

196.505. Designation of food not for human consumption. — Any food not intended for human consumption, if acceptable by the operator for storage, may be stored in the chill room, sharp freeze room or locker room of any locker plant only when such items of animal or vegetable matter have been inspected and approved by the representatives of the Bureau of Animal Industry of the United States Department of Agriculture or a representative of the department of agriculture of this state. Such food not intended for human consumption also shall bear a label or tag showing plainly and conspicuously in letters not less than three-eighths of an inch in height the words:

"NOT FOR HUMAN CONSUMPTION."

(L. 1945 p. 940 § 13)



Section 196.510 Operator to have lien on property for rentals — furnish content insurance.

Effective 28 Aug 1945

Title XII PUBLIC HEALTH AND WELFARE

196.510. Operator to have lien on property for rentals — furnish content insurance. — 1. Every operator shall have a lien upon all property of every kind stored in the locker plant for all locker rentals, processing, handling, and other charges due from owner of such property; and the locker plant operator may enforce the lien by suit and shall have authority to prevent removal of food stored pending the outcome of suit to enforce said lien. Operators of locker plants shall not be construed to be warehousemen, nor shall receipts or other instruments issued by such persons in the operation contracts of their business be construed to be warehouse receipts or subject to the laws applicable thereto, nor shall the provisions of sections 196.450 to 196.515 apply to any warehouseman licensed under the provisions of chapter 415.

2. The operators of all locker plants shall furnish satisfactory locker content insurance to indemnify users against loss, issued by companies duly authorized and licensed to do and transact business in the state of Missouri, in a minimum amount for each locker or locker plant to be determined by the director; provided, however, that such operator may, and is hereby authorized to, collect the pro rata amount of the premium for such insurance from the user in addition to the locker rental as an additional service.

(L. 1945 p. 940 § 14)

(1964) Renters of locker space could not maintain class action of all renters for value of food spoiled when refrigeration system failed where plaintiffs did not introduce the alleged policy whose proceeds were claimed to constitute a common fund, or plead or prove its terms and conditions, and where insurance company was not a party and denied liability on the policy. (Opinion in Barnard v. Murphy, 365 S.W.2d 614, reconsidered and withdrawn.) Barnard v. Murphy (Mo.), 378 S.W.2d 446.



Section 196.515 Revocation of license — enforcement.

Effective 28 Aug 1945

Title XII PUBLIC HEALTH AND WELFARE

196.515. Revocation of license — enforcement. — 1. Failure on the part of any locker plant operator to properly comply with the provisions of sections 196.450 to 196.515 shall authorize and empower the director to refuse to license or to revoke or suspend any license of the offending operator.

2. Injunction may issue by any court of competent jurisdiction to enforce the provisions hereof.

(L. 1945 p. 940 § 16)



Section 196.520 Short title.

Effective 28 Aug 1981

Title XII PUBLIC HEALTH AND WELFARE

196.520. Short title. — Sections 196.520 to 196.610 shall be known as "The Missouri Manufacturing Milk and Dairy Market Testing Law".

(RSMo 1939 § 14097, A.L. 1981 H.B. 52)



Section 196.525 Definitions.

Effective 28 Aug 1981

Title XII PUBLIC HEALTH AND WELFARE

196.525. Definitions. — Definitions, terminology, and standards of identity provided in Title 7, Code of Federal Regulations, Agriculture, Part 2858, subpart A-V and Title 21, Code of Federal Regulations, Food and Drugs, Parts 131 and 133, shall have precedence unless further defined herein. Additions and exceptions to the definitions contained therein shall include:

(1) "Agent" means any duly authorized representative of the Missouri department of agriculture under the authority of the director;

(2) "Bulk milk truck operator" means any qualified individual who, as operator of a bulk milk transportation vehicle, is licensed by the department to make organoleptic inspection, and to sample and test milk as it is collected from dairy farm bulk milk cooling tanks;

(3) "Dairy farm" means any place or premises where one or more cows or goats are kept, and from which a part or all of the milk or milk products are provided, sold or offered for sale to a milk plant, transfer station or receiving station for manufacturing purposes;

(4) "Dairy manufacturing plant" means any processing or manufacturing plant utilizing milk, or a major ingredient thereof, in the production of products for human consumption. The items pertaining to ice cream and frozen dessert products manufacturing plants regulated by the department of health and senior services contained in sections 196.851 to 196.918, and pertaining to grade "A" fluid milk plants regulated by the state milk board contained in sections 196.931 to 196.959 are exempt from this definition;

(5) "Dairy product" means any product or by-product which has as its precursor milk or an ingredient exclusive to milk, with the exception of products or by-products which are subject to the provisions of sections 196.851 to 196.918, relating to ice cream and frozen food products, and sections 196.931 to 196.959, as regulated by the state milk board;

(6) "Department" or "department of agriculture" means the department of agriculture of the state of Missouri;

(7) "Director" means the ranking authority or administrator of the department of agriculture, or the representative or agent of the director;

(8) "Department of health and senior services" means the department of health and senior services of the state of Missouri;

(9) "Fieldman" means any qualified person who is duly authorized as a field representative of a processing or manufacturing plant or producer cooperative, whose responsibilities include procurement and quality control, and who is duly licensed by the department;

(10) "Grader" means any qualified individual licensed by the department to sample, test and grade milk or cream;

(11) "Manufacturing milk" is all milk and cream produced and made available for market that is not under the inspection supervision of the Missouri state milk board as it administers sections 196.931 to 196.959;

(12) "Person" shall mean any individual, plant operator, partnership, corporation, company, firm, trustee, association or institution;

(13) "Producer" means one who milks or supervises the milking of one or more cows or goats, and is legally entitled to market the production therefrom;

(14) "Receiving plant or station" means the delivery point for milk and cream collected from, or delivered by, one or more producers;

(15) "Regulations" means the rules and official orders authorized and promulgated by the director of agriculture according to the provisions of chapter 536 in accordance with the provisions of sections 196.520 to 196.610, along with other regulations of state and federal agencies;

(16) "State milk board" means the board created by section 196.941, and authorized to administer the provisions of sections 196.931 to 196.959;

(17) "Test or analysis" means the inclusion of prescribed sampling, sample preservation and preparation with appropriate analytical procedure to reach the desired objective; such procedures shall be used as are set forth in the latest editions of the "Official Methods of Analysis of the Association of Official Analytical Chemists" and the "Standard Methods for the Examination of Dairy Products".

(RSMo 1939 § 14098, A.L. 1945 p. 83, A.L. 1959 H.B. 126, A.L. 1967 p. 287, A.L. 1981 H.B. 52)



Section 196.527 Purposes.

Effective 28 Aug 1981

Title XII PUBLIC HEALTH AND WELFARE

196.527. Purposes. — It shall be the responsibility of the state milk board* to encourage orderly and sanitary production, transportation, processing and grading of manufactured milk and its products, to assure wholesome, stable, and high-quality dairy products; and to provide the basis for measuring, weighing and testing all milk, including grade "A" fluid milk and manufacturing milk, to determine its value at first point of sale.

(L. 1981 H.B. 52)

*See Reorganization Plan No. 5 of 1982 on file with the Secretary of State.



Section 196.530 Standards to be maintained.

Effective 28 Aug 1981

Title XII PUBLIC HEALTH AND WELFARE

196.530. Standards to be maintained. — The standards of quality and purity associated with healthful and wholesome milk and dairy products shall be maintained for manufactured dairy products. All regulations adopted shall be equal or superior to those of the United States Department of Agriculture, "Milk for Manufacturing Purposes and Its Production and Processing Recommended Requirements", as published in the Federal Register of April 7, 1972, Volume 37, Number 68, Part II, or the latest revision thereof.

(RSMo 1939 § 14099, A.L. 1945 p. 83, A.L. 1981 H.B. 52)



Section 196.540 Administration by state milk board — rules, promulgation — exempt products.

Effective 28 Aug 1995

Title XII PUBLIC HEALTH AND WELFARE

196.540. Administration by state milk board — rules, promulgation — exempt products. — 1. The state milk board* shall administer the provisions of sections 196.520 to 196.610, and is hereby authorized to:

(1) Promulgate those regulations necessary to fulfill the intent of sections 196.520 to 196.610 as related to the production, transportation, grading, use and processing of manufacturing milk; to the packaging, labeling and storage of dairy products made therefrom; and to the measuring, weighing, sampling and testing of all milk, grade "A" fluid milk and manufacturing milk, at first point of sale; provided, such regulations are promulgated according to the provisions of this section and chapter 536;

(2) Inspect manufacturing dairy farms and dairy manufacturing plants;

(3) Certify dairy farms for the production and sale of manufacturing milk;

(4) License dairy manufacturing plants to handle and process manufacturing milk in conformity with basic requirements and specifications prescribed by such regulations as may be issued hereunder in effectuation of the intent hereof;

(5) Inspect and license laboratories involved in market testing of milk at first point of sale;

(6) Require the keeping of appropriate books and records by plants, farms, and laboratories licensed hereunder; and

(7) License qualified milk graders, fieldmen, and bulk milk truck operators.

2. No rule or portion of a rule promulgated under the authority of sections 196.520 to 196.614 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

3. Exempt from the provisions of sections 196.520 to 196.610 shall be ice cream and frozen desserts which are under the authority of the department of health and senior services, which administers sections 196.851 to 196.918**; and grade "A" fluid milk products, which are under the authority of the state milk board pursuant to sections 196.931 to 196.959.

(L. 1981 H.B. 52, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)

*See Reorganization Plan No. 5 of 1982 on file with the Secretary of State.

**Section 196.918 was repealed by S.B. 707 § 1, 1980.



Section 196.542 Fees for licenses.

Effective 28 Aug 1981

Title XII PUBLIC HEALTH AND WELFARE

196.542. Fees for licenses. — The state milk board* shall establish the fees for all licenses by regulation promulgated in accordance with chapter 536.

(L. 1981 H.B. 52)

*See Reorganization Plan No. 5 of 1982 on file with the Secretary of State.



Section 196.545 Unlawful sale of dairy products.

Effective 28 Aug 1981

Title XII PUBLIC HEALTH AND WELFARE

196.545. Unlawful sale of dairy products. — It shall be unlawful to sell, offer or expose for sale, or deliver manufacturing milk or any dairy products made from manufacturing milk which:

(1) Are produced by animals afflicted with a contagious or infectious disease deleterious to man or detrimental to milk quality;

(2) Are not colostrum free or which have been taken from a cow fed or in contact with any substance that is unhealthful or that may produce unhealthful, impure or unwholesome milk;

(3) Are adulterated by the addition of any unauthorized substance including water or other material foreign to milk;

(4) Have been handled by any person afflicted with an infectious or contagious disease; or

(5) Are produced in unhealthy or unsanitary surroundings or held in unclean or unsanitary containers.

(RSMo 1939 § 14102, A.L. 1981 H.B. 52)



Section 196.550 Grading of products — right to protest accuracy, procedure.

Effective 28 Aug 1981

Title XII PUBLIC HEALTH AND WELFARE

196.550. Grading of products — right to protest accuracy, procedure. — Whenever milk or cream, whether it be grade "A" fluid or of manufacturing grade, is bought or sold, market tests conforming to sampling and testing procedures as prescribed by the most recent edition of the "Official Methods of Analysis of the Association of Official Analytical Chemists" and the "Standard Method for the Examination of Dairy Products" shall be used to determine the desired component content. It shall be unlawful for any person to manipulate, underread, or overread the test, or any other contrivance for determining the quality or value of milk or cream, or to falsify or fail to keep the record thereof, or to pay for such milk or cream on other than the true measurement, grade, weight and test; provided that, any person selling milk or cream who is dissatisfied with the grade or test designated for his milk or cream shall be entitled to receive pay for such milk or cream on the grade or test as made and reported to him without waiving his right to protest the accuracy thereof. Such seller shall have the right to have his milk or cream officially graded or tested under a procedure whereby he and the buyer thereof jointly take a sample of such milk or cream and submit such sample to an appropriate laboratory chosen by the director. The results of the test conducted shall be final and either the buyer or the seller shall be entitled to receive any financial adjustment due him on the basis of the test made as provided in this section.

(L. 1981 H.B. 52)



Section 196.555 The state milk board's right of access.

Effective 28 Aug 1981

Title XII PUBLIC HEALTH AND WELFARE

196.555. The state milk board's right of access. — The state milk board* shall have access to all dairy farms producing manufacturing milk, dairy manufacturing plants and dairy receiving stations; to all equipment; and to all vehicular conveyances used in the production, transportation and manufacture of milk and its products when offered, exposed for sale or sold; and to locations where market sampling, measuring, weighing, or testing is done for the first point of sale.

(L. 1981 H.B. 52)

*See Reorganization Plan No. 5 of 1982 on file with the Secretary of State.



Section 196.560 Records of purchases and sales.

Effective 28 Aug 1981

Title XII PUBLIC HEALTH AND WELFARE

196.560. Records of purchases and sales. — Persons engaged in the purchase and sale of milk for manufacturing and processing shall keep receipts of sale and records of all such purchases of milk and cream for a period of at least one year. Records of such purchases shall include date received, weight, results of all tests to determine value or grade, and price paid. The state milk board* shall have access to these records all of which shall be kept confidential as to individual items or totals of an individual person or plant.

(L. 1981 H.B. 52)

*See Reorganization Plan No. 5 of 1982 on file with the Secretary of State.



Section 196.565 The state milk board may take samples.

Effective 28 Aug 1981

Title XII PUBLIC HEALTH AND WELFARE

196.565. The state milk board may take samples. — The state milk board* may, for the purpose of examination or testing for the enforcement of this law, procure at any time samples of milk or its products whether produced within this state or shipped into and offered, exposed for sale or sold in the state. Any samples taken shall be carefully sealed and labeled with the name, or brand name; the name and address of the owner from whose stock it was taken; the date and place where the sample was obtained; and bear the signature of the person taking the sample. Upon request a duplicate sample sealed and labeled in the same manner shall be delivered to the owner or owner's representative.

(L. 1981 H.B. 52)

*See Reorganization Plan No. 5 of 1982 on file with the Secretary of State.



Section 196.570 Condemnation of illegal dairy products.

Effective 28 Aug 1981

Title XII PUBLIC HEALTH AND WELFARE

196.570. Condemnation of illegal dairy products. — The state milk board* or its agent is authorized to condemn any illegal manufactured dairy product as defined in section 196.545, which is offered, exposed for sale, or sold for human food purposes, and shall identify same as an unlawful product. It shall be unlawful to remove or deface any identification placed upon the container of a condemned milk supply or upon a condemned product. A harmless food coloring may be used to identify a supply of illegal milk.

(L. 1981 H.B. 52)

*See Reorganization Plan No. 5 of 1982 on file with the Secretary of State.



Section 196.575 Unidentified products subject to seizure.

Effective 28 Aug 1981

Title XII PUBLIC HEALTH AND WELFARE

196.575. Unidentified products subject to seizure. — Any articles found in the possession of any person which are not identified as to the name and address of the manufacturer, the name of the product, and the list of ingredients, as required for specific product identity, may be seized and held until properly graded and labeled.

(L. 1981 H.B. 52)



Section 196.580 Confiscated products released to owner, when.

Effective 28 Aug 1981

Title XII PUBLIC HEALTH AND WELFARE

196.580. Confiscated products released to owner, when. — Any condemned or seized milk or dairy products shall be released to the owner upon determination of satisfactory grade and identification, upon assurance that such products will not be used for human food, or upon their destruction by the owner under the supervision of the director.

(L. 1981 H.B. 52)



Section 196.585 Inspection, interference prohibited.

Effective 28 Aug 1981

Title XII PUBLIC HEALTH AND WELFARE

196.585. Inspection, interference prohibited. — It is unlawful for any person to hinder, obstruct or in any manner interfere with the state milk board* in the performance of inspection or any other duty under sections 196.520 to 196.610.

(L. 1981 H.B. 52)

*See Reorganization Plan No. 5 of 1982 on file with the Secretary of State.



Section 196.590 Suspension or revocation of licenses.

Effective 28 Aug 1981

Title XII PUBLIC HEALTH AND WELFARE

196.590. Suspension or revocation of licenses. — The state milk board* may for good cause, after notice and opportunity for hearing in accordance with the provisions of chapter 536, suspend or revoke certifications and licenses issued hereunder; provided, that nothing in sections 196.520 to 196.610 shall be construed to prevent the temporary suspension of the operation of any production or manufacturing facility prior to a hearing when such action is necessary to stop the production, distribution, purchase or sale of illegal milk or illegal dairy products.

(L. 1981 H.B. 52)

*See Reorganization Plan No. 5 of 1982 on file with the Secretary of State.



Section 196.595 Substandard products, sale or production prohibited.

Effective 28 Aug 1981

Title XII PUBLIC HEALTH AND WELFARE

196.595. Substandard products, sale or production prohibited. — Beginning September 28, 1981, no person shall produce, sell, offer for sale or process milk or cream for the manufacture of human food except in accordance with the provisions of sections 196.520 to 196.610 and the regulations promulgated hereunder.

(L. 1981 H.B. 52)



Section 196.610 Penalty for violation.

Effective 28 Aug 1981

Title XII PUBLIC HEALTH AND WELFARE

196.610. Penalty for violation. — 1. Any person who violates any provision of sections 196.520 to 196.610 shall, upon conviction, be guilty of an infraction.

2. Any person who knowingly violates any provision of sections 196.520 to 196.610 shall, upon conviction, be guilty of a class A misdemeanor.

3. Nothing in sections 196.520 to 196.610 shall be so construed as to prohibit any dairy farmer who holds a valid permit at the inception of sections 196.520 to 196.610 to produce and sell manufactured grade milk.

(L. 1981 H.B. 52)



Section 196.612 Contract with the United States Department of Agriculture to inspect plants and grade products.

Effective 28 Aug 1985

Title XII PUBLIC HEALTH AND WELFARE

196.612. Contract with the United States Department of Agriculture to inspect plants and grade products. — The state milk board may contract with the United States Department of Agriculture regarding the inspection of manufacturing milk plants, the grading of product, or both. Fees paid to the board from the department for inspection or grading services are to be set forth by contractual agreement and paid according to the board's performance of the required inspections as stipulated by the Federal Register guidelines.

(L. 1985 H.B. 291 § 1)



Section 196.614 State contracted manufacturing dairy plant inspection and grading fee fund — purpose — interest — unexpended balance, transfer to general revenue prohibited.

Effective 28 Aug 1985

Title XII PUBLIC HEALTH AND WELFARE

196.614. State contracted manufacturing dairy plant inspection and grading fee fund — purpose — interest — unexpended balance, transfer to general revenue prohibited. — 1. All moneys received by the state milk board from the United States Department of Agriculture for contracted manufacturing dairy plant inspection or grading shall be deposited in the state treasury and credited to the "State Contracted Manufacturing Dairy Plant Inspection and Grading Fee Fund", which is hereby established, subject to appropriations by the general assembly. Amounts appropriated to the fund shall be paid to the state milk board and used exclusively for the purpose of defraying the cost of the contracted manufacturing milk inspection and grading program. All interest generated by the fund shall be credited to the fund.

2. Notwithstanding the provisions of section 33.080 to the contrary, any unexpended balance remaining in the fund shall not be transferred or placed to the credit of the ordinary revenue fund of the state by the state treasurer at the end of each biennium.

(L. 1985 H.B. 291 §§ 2, 3)



Section 196.695 Filled milk defined.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

196.695. Filled milk defined. — The term "filled milk" means any milk, cream or skim milk, whether or not condensed, evaporated, concentrated, powdered, dried or desiccated, to which has been added, or which has been blended or compounded with, any fat or oil other than milk fat, so that the resulting product is in imitation or semblance of milk, cream or skim milk, whether or not condensed, evaporated, concentrated, powdered, dried or desiccated, which has been melted or refined by heating, boiling or mixing; provided, that the above definition shall not include any distinctive proprietary food compound, not readily mistaken in tests for milk or cream, or for evaporated, condensed or powdered milk or cream; provided, however, that such compound is prepared and designed for feeding infants and young children and customarily used on the order of a physician; is packed in individual cans containing not more than sixteen and one-half ounces and bearing the label in bold type, that the contents are to be used only for said purposes; is shipped in interstate or foreign commerce exclusively to physicians, wholesale or retail druggists, orphan asylums, child welfare associations, hospitals and similar institutions and generally distributed by them.

(RSMo 1939 § 14062)

Prior revision: 1929 § 12409



Section 196.700 Emulsified cream defined.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

196.700. Emulsified cream defined. — The term "emulsified cream" means any milk, cream or skimmed milk, whether or not condensed, evaporated, concentrated, powdered, dried or desiccated, to which has been added that which is commonly known as process butter, or butter which has been clarified or refined by heating, boiling or by mixing under pressure, or otherwise, so that the resulting product is in imitation or semblance of pure cream arising from pure fresh milk.

(RSMo 1939 § 14063)

Prior revision: 1929 § 12410



Section 196.705 Fat or oil other than milk fat prohibited.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

196.705. Fat or oil other than milk fat prohibited. — It shall be unlawful for any person, firm or corporation, by himself or itself, his or its agent or servant, or as the servant or as agent of another to manufacture, sell or exchange, or have in possession with the intent to sell or exchange, any milk, cream, emulsified cream, skim milk, buttermilk, condensed or evaporated milk, powdered milk, condensed skim milk, or any of the fluid derivatives thereof, or any of them, to which has been added any fat or oil other than milk fat, either under the name of said product or articles or the derivatives thereof, or under any fictitious or trade name whatsoever.

(RSMo 1939 § 14061)

Prior revision: 1929 § 12408



Section 196.710 Emulsified cream and filled milk prohibited.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

196.710. Emulsified cream and filled milk prohibited. — It shall be unlawful to use the article known as emulsified cream in milk, or in any milk product, or any purpose whatsoever. It is hereby declared that filled milk, and emulsified cream as herein defined, are adulterated articles of food injurious to the public health and its sale constitutes a fraud upon the public. It shall be unlawful for any person, firm or corporation to manufacture or ship or deliver to any person within this state any filled milk or emulsified cream.

(RSMo 1939 § 14064)

Prior revision: 1929 § 12411

(1940) This section forbids sale of filled milk only if the resulting product is in imitation or semblance of milk, cream or skim milk. Thus wholesome and nutritious product under label stating nature of product and that it is “not to be sold for evaporated milk” may be sold without violating this section. State ex rel. McKittrick v. Carolene Products Co., 346 Mo. 1049, 144 S.W.2d 153.



Section 196.715 Penalty for violation.

Effective 28 Aug 1945

Title XII PUBLIC HEALTH AND WELFARE

196.715. Penalty for violation. — Any person violating any provision of sections 196.695 to 196.710 shall be deemed guilty of a misdemeanor. When construing and enforcing the provisions of sections 196.695 to 196.710, the act, omission, or failure of any person acting for or employed by any individual, partnership or corporation, or association, within the scope of his employment or office, shall in every case be deemed the violation of sections 196.695 to 196.710, by such individual, partnership, corporation, or association, as well as the act of such person.

(RSMo 1939 § 14065, A.L. 1945 p. 98)

Prior revision: 1929 § 12412



Section 196.735 Labeling of cheese.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

196.735. Labeling of cheese. — No person or persons, corporation, company or other association or congregation of individuals shall manufacture, sell or offer for sale, directly or indirectly, at retail or at wholesale in this state any article to be known or denominated cheese, not made from pure cream or unskimmed milk or cream of the milk, unless such person, or persons, corporation, company or association of individuals manufacturing the same, or offering the same for sale, or selling the same, shall brand or label such cheese or articles so offered for sale denominated a cheese, with black letters not less than one inch in length in a conspicuous place and of large size in the English language as follows: "Skimmed milk cheese", or with the words "not full cream cheese", giving the true name of such article called cheese so manufactured or offered for sale, clearly and indelibly branded, marked or labeled thereon, so that the same can be distinctly read and fully comprehended, at all stores or places or factories where the same may be offered for sale.

(RSMo 1939 § 14069)

Prior revisions: 1929 § 12418; 1919 § 11989; 1909 § 643



Section 196.740 Labeling for shipments of skimmed milk.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

196.740. Labeling for shipments of skimmed milk. — No person by himself or another shall ship, consign or forward by any common carrier, whether public or private, any substance designed to be used as cheese, not made from pure, unskimmed milk or cream of the same, testing at least three percent butterfat, unless such cheese is marked or labeled "skimmed milk cheese", or with the words "not full cream cheese", labeled thereon, or labeled as prescribed in sections 196.695 to 196.845.

(RSMo 1939 § 14070)

Prior revisions: 1929 § 12420; 1919 § 11991; 1909 § 646



Section 196.815 Receptacles defined.

Effective 28 Aug 1949

Title XII PUBLIC HEALTH AND WELFARE

196.815. Receptacles defined. — As used in sections 196.820 to 196.830, the term "receptacle" shall include not only bottles, siphons, tins, kegs, barrels of all sizes, boxes, ice cream cabinets, cans and tubs, but all other receptacles used for holding any of the commodities named in said sections.

(RSMo 1939 § 14093, A. 1949 S.B. 1053)

Prior revisions: 1929 § 12454; 1919 § 12025



Section 196.820 Receptacles kept clean.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

196.820. Receptacles kept clean. — Every person delivering milk, cream or ice cream to creameries, cheese factories, common carriers, or any person, persons, copartnership, association or corporation, in cans, bottles or other vessels, shall have such cans, bottles or other vessels free from deleterious substance, filth or rust, and in a wholesome condition for containing such milk, cream or ice cream.

(RSMo 1939 § 14085)

Prior revisions: 1929 § 12446; 1919 § 12017



Section 196.825 Return of shipping containers.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

196.825. Return of shipping containers. — Every person receiving milk, cream or ice cream from a common carrier in cans, bottles or other vessels which are to be returned to the shipper shall cause such vessels to be promptly emptied, cleansed and delivered to the common carrier to be returned to the shipper, and it shall be the duty of such common carrier receiving the same to have said cans, bottles or other vessels in transit within not to exceed twenty-four hours after receiving the same.

(RSMo 1939 § 14086)

Prior revisions: 1929 § 12447; 1919 § 12018



Section 196.830 Receptacle cleaned and returned to distributor.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

196.830. Receptacle cleaned and returned to distributor. — Every person receiving milk, cream or ice cream from a manufacturer or distributor of the same in cans, bottles or other vessels which are to be returned to the manufacturer or distributor, shall cause such vessels, after being emptied, to be promptly cleansed and returned.

(RSMo 1939 § 14087)

Prior revisions: 1929 § 12448; 1919 § 12019



Section 196.835 Penalty.

Effective 28 Aug 1949

Title XII PUBLIC HEALTH AND WELFARE

196.835. Penalty. — Any person offending against any provision of sections 196.820 to 196.830 shall be deemed guilty of a misdemeanor, and upon conviction thereof by a court of competent jurisdiction shall be punished by a fine of not less than five dollars nor more than twenty-five dollars, and each receptacle unlawfully dealt with as herein provided shall be deemed and held to constitute a separate offense.

(RSMo 1939 § 14092, A. 1949 S.B. 1053)

Prior revisions: 1929 § 12453; 1919 § 12024



Section 196.840 Examination and tuberculin test of cattle, when.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

196.840. Examination and tuberculin test of cattle, when. — No person, firm or corporation owning, or in charge of, any herd of cattle containing five head of cows or more, after January 1, 1922, shall sell, offer for sale, give away, or deliver any milk, cream, butter, or buttermilk from any of the cows of such herd, unless all the herd of cattle containing such five head of cows or more, owned by, or in possession of, such person, firm or corporation have been duly inspected and tested and found free from tuberculosis and other communicable diseases, as determined by a physical examination and the tuberculin test by an official, duly authorized by this state or by the federal government; provided, that said examination and tuberculin test shall incur no expense whatever to the owner of said herd.

(RSMo 1939 § 14095)

Prior revision: 1929 § 12456



Section 196.845 Violation a misdemeanor.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

196.845. Violation a misdemeanor. — Any person, firm or corporation, who violates any of the provisions of section 196.840 shall be deemed guilty of a misdemeanor.

(RSMo 1939 § 14096)

Prior revision: 1929 § 12457



Section 196.851 Applicability — purpose of law.

Effective 28 Aug 1980

Title XII PUBLIC HEALTH AND WELFARE

196.851. Applicability — purpose of law. — The provisions of sections 196.851 to 196.895 shall apply to all ice cream and related frozen food products defined in section 196.856; and the purpose of sections 196.851 to 196.895 is declared to be to secure the wholesomeness and purity of such products, and to prevent confusion, fraud and deception in connection with their manufacture and sale and to make unlawful the misbranding and adulteration of such products.

(L. 1955 p. 708 § 196.850, A.L. 1980 S.B. 707)



Section 196.856 Definitions of products subject to law.

Effective 28 Aug 1980

Title XII PUBLIC HEALTH AND WELFARE

196.856. Definitions of products subject to law. — Only ingredients or products recognized by the department of health and senior services in properly adopted rules may be used in addition to those ingredients or products defined in this section. For the purpose of sections 196.851 to 196.895 the products within their purview are defined as follows, and in each instance it is implied that the product is clean and sound:

(1) "Ice cream" is the food prepared by freezing, while stirring, a pasteurized mix composed of one or more of the optional dairy ingredients specified in subdivision (2) of this section, sweetened with one or more of the optional sweetening ingredients specified in subdivision (3) of this section, flavored with one or more of the optional flavoring ingredients specified in subdivision (4) of this section; one or more of the optional egg ingredients specified in subdivision (5) may be used; one or more of the optional stabilizing ingredients specified in subdivision (6) may be used; one or more of the optional acidity standardizing ingredients specified in subdivision (7) may be used subject to the conditions set forth in subdivisions (5), (6) and (7), as the case may be. U.S. certified food color may be added. The mix may be seasoned with salt and may be homogenized. Water may be added. The kind and quantity of optional dairy ingredients used, and the content of milk fat and total milk solids are such that the weight of milk fat and total milk solids are not less than ten percent and twenty percent, respectively, of the weight of the finished ice cream. If one or more of the optional flavoring ingredients specified in paragraphs (d), (e), (f), (g), (h) and (i) of subdivision (4) of this section are used, the weight of milk fat and total milk solids are not to be less than ten percent and twenty percent, respectively, except for such reduction in milk fat and in total milk solids as is due to the addition of one or more of the optional ingredients specified in paragraphs (d), (e), (f), (g), (h) and (i) of subdivision (4) of this section but in no case shall it contain less than eight percent of milk fat nor less than sixteen percent of total milk solids. Ice cream shall contain not less than one and six-tenths pounds of total food solids per gallon and shall weigh not less than four and one-half pounds per gallon.

(2) The optional dairy ingredients are sweet cream, dried cream, butter, butter oil, concentrated milk fat, milk, concentrated milk, evaporated milk, sweetened condensed milk, superheated condensed milk, dried milk, skim milk, concentrated (evaporated or condensed) skim milk, superheated condensed skim milk, sweetened condensed skim milk, sweetened condensed partly skimmed milk, nonfat dry milk solids, edible dry whey, cheese whey, sweet cream buttermilk, condensed sweet cream buttermilk, dried sweet cream buttermilk, and any of the foregoing products from which all or a portion of the lactose has been removed after crystallization or the lactose has been converted to simple sugars by hydrolysis. Harmless optional ingredients may be used to prevent fat oxidation in any of the foregoing optional dairy ingredients in an amount not exceeding five-thousandths of one percent of the weight of the milk fat present in any of such dairy ingredients. Sour cream shall never be used as an ingredient.

(3) The optional sweetening ingredients are sugar, liquid sugar, dextrose, invert sugar (paste or sirup), lactose, fructose, corn sugar, dried or liquid corn sirup, maple sirup, maple sugar, honey, brown sugar, malt sirup, dried malt extract, molasses (other than blackstrap) and any other nutritive sweetening ingredient approved by the federal Food and Drug Administration.

(4) The optional flavoring ingredients are:

(a) Natural food flavoring;

(b) Artificial food flavoring;

(c) Fruit juices, which may be fresh, frozen, canned, concentrated or dried and which may be sweetened and thickened with one or more of the optional stabilizing ingredients specified in subdivision (6);

(d) Chocolate;

(e) Cocoa;

(f) Fruit which may be fresh, frozen, canned, concentrated, shredded, pureed, comminuted or dried and which may be sweetened, thickened with stabilizer, and acidulated with citric, tartaric, malic, lactic or ascorbic acid;

(g) Nut meats;

(h) Confectionery; and

(i) Vanilla flavoring may be fortified with vanillin only.

(5) Optional egg ingredients are liquid eggs, frozen eggs, dried eggs, egg yolks, frozen yolks, dried yolks; however, the total weight of egg yolk solids used singly, or in combination of two or more, must be less than the minimum prescribed in subdivision (8) for French ice cream.

(6) The optional stabilizing ingredients are gelatin, algin, extractive of Irish moss, psyllium seed husk, agar-agar, gum acacia, gum karaya, locust bean gum, gum tragacanth, cellulose gum, guar seed gum, monoglycerides or diglycerides or both of fat forming fatty acids or other harmless stabilizers or emulsifiers; but the total weight of the active material contained in the solids of any such ingredient used singly, or of any combination of two or more such ingredients used, is not more than one-half of one percent of the weight of the finished ice cream.

(7) The following harmless optional ingredients or combination of such ingredients may be added to control viscosity, adjust protein stability and adjust pH of the combined mix ingredients:

(a) Sodium bicarbonate;

(b) Magnesium oxide as such or as carbonate or hydroxide;

(c) Calcium oxide as such or as hydroxide or sucrate;

(d) Sodium citrate;

(e) Sodium phosphates.

­­

­

(8) "French ice cream", "frozen custard", "French custard ice cream" conforms to the definition and standard of identity prescribed for ice cream by subdivision (1) that one or more of the optional egg ingredients permitted by subdivision (5) are used in such quantity that the total weight of egg yolk solids therein is not less than one and four-tenths percent of the weight of the finished French ice cream, except when any of the optional flavoring ingredients specified in paragraphs (d), (e), (f), (g), (h) and (i) of subdivision (4) of this section are used, in which case the weight of the egg yolk solids is not less than one and twelve-hundredths percent of the weight of the finished French ice cream.

(9) "Ice milk" conforms in all respects to the definition and standard of identity for ice cream prescribed in subdivision (1), except that it contains not less than two percent but not more than seven percent of milk fat and not less than fourteen percent total milk solids and except that it contains not less than one and three-tenths pounds of food solids per gallon.

(10) "Sherbet" is the food prepared by freezing, while stirring, a mix composed of one or a combination of the optional pasteurized dairy ingredients specified in subdivision (2), one or more of the optional sweetening ingredients specified in subdivision (3), fruit, fruit juice, or flavoring as hereinafter provided. It may contain one or more of the optional stabilizing ingredients specified in subdivision (6) or pectin provided the weight of such stabilizer is not more than one-half of one percent of the weight of the finished sherbet. The kind and quantity of optional dairy ingredients used is such that the total milk solids content is not more than five percent by weight of the finished sherbet and the milk fat content is not more than two percent and not less than one percent by weight of the finished sherbet. It contains fruit or fruit juice as prescribed in subdivisions (1), (2), (3) and (6) of subsection 4 of this section. It may contain citric, tartaric, malic, phosphoric, or lactic acid. The acidity of the finished sherbet shall be not less than thirty-five hundredths of one percent of acid as determined by titrating with standard alkali and expressed as lactic acid. It weighs not less than six pounds per gallon.

(11) "Water ice" conforms in all respects to the definition and standard of identity for sherbet prescribed in subdivision (10) except that it does not contain any of the optional dairy ingredients and consequently does not meet the provision respecting total milk solids and milk fat.

(12) "Mellorine" is a vegetable fat frozen dessert product which is a clean, frozen or semifrozen food prepared by freezing, while stirring, a pasteurized mix composed of edible vegetable fats, milk solids not fat, sugar or optional sweetening ingredients and optional flavoring ingredients as defined in section 196.856. It may contain one or more optional stabilizing ingredients and emulsifiers as specified in subdivision (6) of this section, in an amount not exceeding one percent of active ingredients, whether used singly or in combination, of the weight of the finished product.

(13) "Edible fats", the edible natural fats derived from vegetable or milk sources including only such milk fat as is normally contained in the products enumerated in subdivision (2) of this section; the food fats may be hydrogenated or nonhydrogenated. Harmless optional ingredients may be used to prevent fat oxidation in an amount not exceeding five-thousandths percent of the weight of the fat used.

(14) "Milk solids not fat", skim milk, concentrated (evaporated or condensed) skim milk, superheated condensed skim milk, sweetened condensed skim milk, nonfat dry milk solids, edible dry whey, cheese whey, sweet cream buttermilk (whether fluid, condensed or dried), and any of the foregoing products from which all or a portion of the lactose has been removed after crystallization or the lactose has been converted to simple sugar by hydrolysis.

(15) "Mix" or "mixes", the liquid which contains the ingredients of a vegetable or milk fat frozen dessert product and which, after freezing, becomes the vegetable or milk fat frozen dessert product.

(16) "Frozen dietary dairy dessert" and "frozen dietary desserts" is a food for any special dietary use, prepared by freezing, with or without agitation, composed of a pasteurized mix which may contain edible fat, protein, carbohydrates, natural or artificial sweeteners, flavoring stabilizers, emulsifiers, vitamins and minerals.

(L. 1955 p. 708 § 196.855, A.L. 1957 p. 699, A.L. 1980 S.B. 707)



Section 196.866 Manufacturer's license required, exceptions — application, fees, investigation — expires when — license withheld or revoked, notice, hearing — judicial review.

Effective 28 Aug 1980

Title XII PUBLIC HEALTH AND WELFARE

196.866. Manufacturer's license required, exceptions — application, fees, investigation — expires when — license withheld or revoked, notice, hearing — judicial review. — 1. Every person, firm, association or corporation, before engaging in the business of manufacturing or freezing ice cream, mellorine, frozen dessert products or any other product defined in sections 196.851 to 196.895, shall first obtain a license from the director of the department of health and senior services of the state of Missouri. A license shall be obtained for each plant or place of business where ice cream, ice cream mix, ice milk, sherbet, frozen malt, ice milk mix, mellorine, edible fat frozen dessert or ices are manufactured or frozen. Hotels, motels, restaurants, boardinghouses, or other concerns or agents which shall manufacture or freeze ice cream, or related frozen food products defined in sections 196.851 to 196.895 for the use of their patrons, guests, or servants, shall be required to take out the license herein provided for; provided, that nothing in this section shall apply to private homes, hospitals, churches, or fraternal organizations manufacturing such products for their own use or to retailers dealing in ice cream or frozen dessert products received in the final frozen form from a licensed manufacturer.

2. Applications for such licenses, both frozen dessert and mellorine, shall be accompanied by a statutory fee as follows: For each plant producing annually not in excess of five thousand gallons, ten dollars; in excess of five thousand gallons and not in excess of fifteen thousand gallons, fifteen dollars; in excess of fifteen thousand gallons and not in excess of twenty-five thousand gallons, twenty-five dollars; in excess of twenty-five thousand gallons and not in excess of fifty thousand gallons, fifty dollars; in excess of fifty thousand gallons and not in excess of one hundred thousand gallons, seventy-five dollars; in excess of one hundred thousand gallons and not in excess of two hundred thousand gallons, one hundred dollars; in excess of two hundred thousand gallons and not in excess of four hundred thousand gallons, one hundred twenty-five dollars; over four hundred thousand gallons, one hundred fifty dollars, and shall be made to the director of the department of health and senior services, upon such forms and shall show such information as may be demanded by the department of health and senior services, and the said director of the department of health and senior services, upon receipt of application for such license, shall cause to be investigated the equipment and the sanitary conditions of the plant or place of business for which the license is applied. If the condition of the plant or place of business is found to be satisfactory, a license shall be issued by the director of the department of health and senior services to such applicant.

3. Each license so issued shall expire one year following the date of issuance. All licenses for plants or places of business, when the manufacture of ice cream, ice cream mix, ice milk, sherbets, or ices is continued after the expiration of such licenses, shall be renewed annually.

4. The director of the department of health and senior services may withhold and refuse to issue a license for any plant or place of business that has not been conducted or is not prepared to be conducted in accordance with the requirements of sections 196.851 to 196.895 or any rules issued hereunder. The director of the department of health and senior services shall have the power to revoke any license issued under sections 196.851 to 196.895 whenever it is determined by him that any of the provisions of sections 196.851 to 196.895 have been violated. Any person, firm, association or corporation, whose license has been so revoked, shall discontinue operation of the business for which the license was issued until such time as the provisions of sections 196.851 to 196.895 have been complied with and a new license granted by the director of the department of health and senior services. Before revoking any such license, the director of the department of health and senior services shall give written notice to the licensee affected, stating that he contemplates revocation of the same and giving his reasons therefor. Said notice shall appoint a time and place for hearing and shall be mailed by registered mail to the licensee at least ten days before the date set for the hearing or personal service rendered. The licensee may present to the director of the department of health and senior services such evidence as may have a bearing on the case, and, after hearing of the testimony, the director of the department of health and senior services shall decide the question in such manner as to him appears just and right.

5. Any licensee who feels aggrieved at the decision of the director of the department of health and senior services may appeal from said decision within sixty days by writ of certiorari to the circuit court of the county in which such person resides or in case of a firm, association or corporation, the county in which is located its principal place of business.

6. All fees collected under this section shall be deposited in the state treasury, subject to appropriation by the general assembly.

(L. 1955 p. 708 § 196.880, A.L. 1980 S.B. 707)



Section 196.868 Nonresident manufacturer to obtain broker's license, fee.

Effective 28 Aug 1980

Title XII PUBLIC HEALTH AND WELFARE

196.868. Nonresident manufacturer to obtain broker's license, fee. — Any person who operates a plant manufacturing or freezing ice cream, mellorine, frozen dessert products or any other product defined in sections 196.851 to 196.895, located outside of this state and sells, offers for sale or distributes the products in this state shall obtain a broker's license from the director and pay a broker's license fee, equivalent to the license fee provided in section 196.866, on all sales in this state, and shall be subject to the other provisions of sections 196.851 to 196.895.

(L. 1959 H.B. 281 § 1, A.L. 1980 S.B. 707)



Section 196.872 Rules and regulations for minimum sanitation to be established, procedure.

Effective 28 Aug 1995

Title XII PUBLIC HEALTH AND WELFARE

196.872. Rules and regulations for minimum sanitation to be established, procedure. — The department of health and senior services shall promulgate rules, pursuant to the provisions of this section and chapter 536, setting forth the minimum sanitation requirements of manufacturing ice cream or other related frozen food products. No person, firm, association or corporation shall manufacture ice cream or other related frozen food products defined in sections 196.851 to 196.895 in any room or other place that is not maintained in compliance with these rules as determined by the director of the department of health and senior services or his agents. No rule or portion of a rule promulgated under the authority of sections 196.851 to 196.895 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1980 S.B. 707, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 196.881 Samples for analysis to be furnished the department of health and senior services, when.

Effective 28 Aug 1980

Title XII PUBLIC HEALTH AND WELFARE

196.881. Samples for analysis to be furnished the department of health and senior services, when. — It shall be the duty of every person, firm, company, copartnership, or corporation to whom sections 196.851 to 196.895 apply, at the request of the director of the department of health and senior services or his agents, to furnish such samples of manufactured products defined in section 196.856, as said director may require for purpose of analysis.

(L. 1955 p. 708 § 196.885, A.L. 1980 S.B. 707)



Section 196.886 Sale regulations — labeling.

Effective 28 Aug 1980

Title XII PUBLIC HEALTH AND WELFARE

196.886. Sale regulations — labeling. — No person, firm, association or corporation shall:

(1) Manufacture and sell ice cream, and related frozen food products defined in sections 196.851 to 196.895 in containers unless each container shall bear the name of the manufacturer or packer or distributor on the body or lid of such container. When the name of the distributor is used, the national assigned plant number identifying location of the manufacturer shall appear on the container or* consumer purchasing unit; or

(2) Sell or offer for sale or have in his or its possession with intent to sell, any product defined in sections 196.851 to 196.895 in or from a container which is falsely labeled or branded as to the manufacturer of such product; or

(3) Sell any product defined in sections 196.851 to 196.895 from a container or compartment of a fountain or cabinet which contains any article of food other than such products; or

(4) Use any container furnished or used for containing products defined in sections 196.851 to 196.895 for any other purposes.

(L. 1955 p. 708 § 196.870, A.L. 1980 S.B. 707)

*Word "on" appears in original rolls.



Section 196.895 Violation of law a misdemeanor.

Effective 28 Aug 1955

Title XII PUBLIC HEALTH AND WELFARE

196.895. Violation of law a misdemeanor. — Any person who violates any provision of sections 196.851 to 196.895 shall, upon conviction, be deemed guilty of a misdemeanor.

(L. 1955 p. 708 § 196.887)



Section 196.931 Definitions.

Effective 28 Aug 2006

Title XII PUBLIC HEALTH AND WELFARE

196.931. Definitions. — As used in sections 196.931 to 196.953 unless the context clearly indicates otherwise, the following words and terms shall have the meaning indicated:

(1) "Grade A pasteurized milk", grade A raw milk for pasteurization which has been pasteurized, cooled, and placed in the final container in a milk plant and conforming with the sanitation and bacteriological standards authorized by sections 196.931 to 196.953 and regulations promulgated thereunder;

(2) "Grade A raw milk for pasteurization", raw milk for pasteurization from producer dairies and conforming with all of the sanitation and bacteriological standards authorized by sections 196.931 to 196.953 and regulations which are promulgated thereunder;

(3) "Graded fluid milk and fluid milk products", milk products include cream, light cream, coffee cream, table cream, whipping cream, light whipping cream, heavy cream, heavy whipping cream, whipped cream, whipped light cream, whipped coffee cream, whipped table cream, sour cream, cultured sour cream, half-and-half, sour half-and-half, cultured half-and-half, reconstituted or recombined milk and milk products, concentrated milk, concentrated milk products, skim milk, skimmed milk, lowfat milk, fortified milk and milk products, vitamin D milk and milk products, homogenized milk, flavored milk or milk products, eggnog, eggnog flavored milk, eggnog flavored lowfat milk, buttermilk, cultured buttermilk, cultured milk, cultured whole milk buttermilk, and acidified milk and milk products, and other fluid milk and fluid milk products so declared by the board which are sold, offered for sale, exposed for sale, delivered or advertised as graded milk and milk products;

(4) "Manufacturing raw milk", milk that does not meet the requirements of grade A raw milk for pasteurization as defined in sections 196.931 to 196.959;

(5) "Milk plant", any place, premises or establishment where graded fluid milk or fluid milk products are collected, handled, processed, stored, bottled, pasteurized and prepared for distribution, except an establishment where graded fluid milk products are sold at retail as purchased from a milk plant;

(6) "Milk plant operator", any person, firm, corporation or association operating any milk plant;

(7) "Milk producer", any person who operates a dairy farm and provides, sells, or offers milk for sale to a milk plant, receiving station, or transfer station;

(8) "Official rating agency", the state milk board;

(9) "Official rating survey", the survey conducted by the official state rating agency, as required by sections 196.931 to 196.953;

(10) "Person" shall mean an individual or individuals, or a firm, partnership, company, corporation, trustee, or association;

(11) "Political subdivision", any municipality, city, incorporated town, village, county, township, district or authority, or any portion or combination of two or more thereof;

(12) "State department of agriculture", the department of agriculture of Missouri;

(13) "State department of health and senior services", the department of health and senior services of Missouri;

(14) "State milk board", an appointed state agency functioning as administrator of state milk inspection; and

(15) "State milk inspection", the services of inspection, regulation, grading, and program evaluation of fluid milk and fluid milk products by agents, representatives or employees of the state milk board under the terms and provisions of sections 196.931 to 196.959 and regulations adopted to regulate the production, transportation, processing, manufacture, distribution and sale of graded fluid milk and fluid milk products.

(L. 1972 H.B. 1280 § 2, A.L. 1994 S.B. 546, A.L. 2006 S.B. 1017)



Section 196.933 Certain products exempted.

Effective 28 Aug 1972

Title XII PUBLIC HEALTH AND WELFARE

196.933. Certain products exempted. — The provisions of sections 196.931 through 196.953 and regulations promulgated thereunder do not apply to manufacturing raw milk and manufactured dairy products, including, but not limited to, butter, condensed milk, evaporated milk, sterilized milk or milk products in hermetically sealed containers and not requiring refrigeration, all types of cheese, nonfat dry milk, dry whole milk and part fat dry milk unless used in the preparation of graded fluid milk or fluid milk products.

(L. 1972 H.B. 1280 § 3)



Section 196.935 State milk inspection required on all graded fluid milk or milk products — pasteurization required, exception.

Effective 28 Aug 1972

Title XII PUBLIC HEALTH AND WELFARE

196.935. State milk inspection required on all graded fluid milk or milk products — pasteurization required, exception. — No person shall sell, offer for sale, expose for sale, transport, or deliver any graded fluid milk or graded fluid milk products in this state unless the milk or milk products are graded and produced, transported, processed, manufactured, distributed, labeled and sold under state milk inspection and the same has also been produced or pasteurized as required by a regulation authorized by section 196.939 and under proper permits issued thereunder. Only pasteurized graded fluid milk and fluid milk products as defined in subdivision (3) of section 196.931 shall be sold to the final consumer, or to restaurants, soda fountains, grocery stores, or similar establishments; except an individual may purchase and have delivered to him for his own use raw milk or cream from a farm.

(L. 1972 H.B. 1280 § 4)



Section 196.937 Penalty — violation by employee is violation by employer.

Effective 28 Aug 1972

Title XII PUBLIC HEALTH AND WELFARE

196.937. Penalty — violation by employee is violation by employer. — Any person violating any provision of section 196.935 is guilty of a misdemeanor. When construing and enforcing the provisions of sections 196.931 through 196.953, the act, omission or failure of any person acting for or employed by an individual, partnership, corporation, or association within the scope of his employment or office shall, in every case, be deemed a violation of sections 196.931 through 196.953, by the individual, partnership, corporation or association, as well as the violations of sections 196.931 through 196.953, by the person.

(L. 1972 H.B. 1280 § 5)



Section 196.939 Rules and regulations — inspection by political subdivisions prohibited, exceptions — hearings, notice — rules, procedure.

Effective 28 Aug 1995

Title XII PUBLIC HEALTH AND WELFARE

196.939. Rules and regulations — inspection by political subdivisions prohibited, exceptions — hearings, notice — rules, procedure. — 1. The state milk board shall promulgate, adopt, and file with the secretary of state as prescribed by law such regulations as deemed necessary for the purpose of sections 196.931 to 196.953. Such regulations shall be enforced by the state milk board through either contractual agreements with political subdivisions of the state or employees of the state milk board. The adoption of regulations for the purpose of establishing a milk inspection program other than one under contractual agreement with the state milk board by any political subdivision is prohibited. Milk inspection by any political subdivision of the state except under contractual arrangements with the board is prohibited; provided the duly authorized official of any political subdivision of this state may take samples of such products which have been moved into, distributed within, or sold within the boundaries of such political subdivisions of this state for the sole purpose of determining that such milk and milk products comply with the standards developed by the state milk board. Nothing in sections 196.931 to 196.959 shall be construed as prohibiting any epidemiological investigations by the proper authorities of any political subdivision. A public hearing shall be held prior to the adoption of any regulation or modification thereof, upon notice published at least thirty days prior to the public hearings. At the public hearing, any person shall be permitted to appear and to be heard on the proposed regulations or modifications thereof. The standards of a regulation may exceed but shall not be less than those contained in the current edition of the Grade A Pasteurized Milk Ordinance of the United States Public Health Service as it exists or as it may be amended. The board may employ an executive secretary and adequate staff for administering sections 196.931 to 196.959, the cost of which shall be paid from the milk inspection fee fund.

2. No rule or portion of a rule promulgated under the authority of sections 196.931 to 196.959 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1972 H.B. 1280 § 6, A.L. 1993 S.B. 52, A.L. 1994 S.B. 546, A.L. 1995 S.B. 3)



Section 196.941 State milk board, membership, qualifications, appointment.

Effective 28 Aug 1986

Title XII PUBLIC HEALTH AND WELFARE

196.941. State milk board, membership, qualifications, appointment. — There is hereby created a board to be known as the "State Milk Board" to consist of twelve members to be nominated by the director of the department of agriculture and shall be appointed by the governor, with the advice and consent of the senate, four of whom shall be representatives and active members of the staff of each of four local health jurisdictions including St. Louis County, Missouri, health department; St. Louis City, Missouri, health division; Kansas City, Missouri, health department; Springfield, Missouri, health department. Four grade A milk producers shall represent dairy producers through a registered milk producer organization or farm organization with no more than one representing any one organization; one member shall represent dairy processors through a recognized processor organization; and one member shall be a consumer at large. Not more than six of the twelve board members shall be members of the same political party. The consumer at large or his spouse shall not be affiliated with any of the above-mentioned groups. The director of the state department of health and senior services or his designated representative and the state director of the department of agriculture or his designated representative shall serve as members. The term of service of each board member shall expire September twenty-eight of the fourth year after appointment. However, the term of the first members appointed shall expire September twenty-eight of the first to fourth year after appointment as specified by the governor and as equally as possible. Provisions of sections 196.931 to 196.959 shall be implemented within one year of August 13, 1972. Board members shall serve without financial compensation.

(L. 1972 H.B. 1280 § 7, A.L. 1986 H.B. 1554 Revision)



Section 196.943 Appointments, when made — authority to act, when — failure of senate to consent, effect of.

Effective 28 Aug 1972

Title XII PUBLIC HEALTH AND WELFARE

196.943. Appointments, when made — authority to act, when — failure of senate to consent, effect of. — Within thirty days after August 13, 1972, the governor shall appoint ten persons as members of the state milk board as set forth in section 196.941 and their authority to act shall commence upon receiving the advice and consent of the senate, if the senate shall be in session, but if the senate not be in session, the authority to act as an acting board member shall commence immediately upon appointment by the governor, but shall terminate if advice and consent is not received within thirty days after the senate convenes. If advice and consent is not given, such person shall not be reappointed by the governor to the board. To be eligible for appointment by the governor, the board member must be a citizen of the United States and a resident of the state. Advice and consent may be withdrawn with regard to the appointment of a member of the state milk board by a majority vote of the elected members of the senate.

(L. 1972 H.B. 1280 § 8)



Section 196.945 Inspection fee, payable when — hearing and notice before fee established.

Effective 28 Aug 1972

Title XII PUBLIC HEALTH AND WELFARE

196.945. Inspection fee, payable when — hearing and notice before fee established. — An inspection fee shall be annually established by the board not to exceed five cents on each one hundred pounds of grade A raw milk for pasteurization produced under state milk inspection and* shall be paid by the milk plant to the state milk board. Milk dealers, processors, or distributors selling graded fluid milk and fluid milk products in the state as provided for by section 196.949 shall pay a fee, to be established annually by the board, not to exceed five cents on each one hundred pounds of milk or milk products to the state milk board; provided that no milk producer, person, milk dealer, milk processor or milk distributor shall be liable for inspection fees on fluid milk and fluid milk products for which fees have previously been paid to the state milk board. Such fees shall be paid to the state milk board on or before the twentieth day of each month for the preceding calendar month. The annual inspection fees shall be set by the board after holding a public hearing giving thirty days' public notice.

(L. 1972 H.B. 1280 § 9)

*Word "and" does not appear in original rolls.



Section 196.947 State milk inspection fee fund created — funds, how expended, not to revert to general revenue.

Effective 10 May 1994, see footnote

Title XII PUBLIC HEALTH AND WELFARE

196.947. State milk inspection fee fund created — funds, how expended, not to revert to general revenue. — All moneys received for state milk inspection shall be deposited in the state treasury and credited to the "State Milk Inspection Fee Fund", which is hereby created, subject to appropriation by the general assembly and to be appropriated to the state milk board and used exclusively for the purpose of defraying the cost of state milk inspection and to other state agencies for such services in addition thereto that are provided by the state government. The state milk board shall remit to the treasury of the local jurisdictions for which it may contract to provide services for administering milk inspection if other than by its own employees, moneys not exceeding five cents per one hundred pounds of milk or milk products. The unexpended balance in the state milk inspection fee fund at the end of the biennium shall not be transferred to the general revenue fund of the state treasury and, accordingly, shall be exempt from the provisions of section 33.080 relating to the transfer of funds to the general revenue fund of the state by the state treasurer. The financial proceedings of the board shall be subject to an annual audit by a certified public accountant and the audit report shall be a public record, subject to the inspection by the general public.

(L. 1972 H.B. 1280 § 10, A.L. 1994 S.B. 546)

Effective 5-10-94



Section 196.949 State inspection of milk or milk products not required, when.

Effective 28 Aug 2006

Title XII PUBLIC HEALTH AND WELFARE

196.949. State inspection of milk or milk products not required, when. — Graded fluid milk or fluid milk products not inspected under state milk inspection may be sold, offered for sale, exposed for sale, and delivered in the state of Missouri, or any municipality thereof, if approved by the state milk board as provided for by regulations adopted by the state milk board; provided that, the graded fluid milk or fluid milk products from other states shall be produced and processed under the supervision of a duly authorized governmental agency operating under the provisions of an ordinance, statute, or regulation substantially equivalent to the regulations promulgated and adopted by the state milk board and enforced with equal effectiveness as determined by an official rating survey, and products meet applicable temperature, bacteriological and composition standards when sampled on arrival at point of retail sale. Nothing in this section shall prohibit the state or local health officer from satisfying himself or herself that the governmental agency having jurisdiction over the production and processing is properly enforcing such provisions.

(L. 1972 H.B. 1280 § 11, A.L. 2006 S.B. 1017)



Section 196.951 State milk board official rating agency — survey made, when, how.

Effective 28 Aug 2006

Title XII PUBLIC HEALTH AND WELFARE

196.951. State milk board official rating agency — survey made, when, how. — The state milk board is hereby designated as the official rating agency. At least biannually, or as often as necessary, the state milk board shall make an official rating survey to determine if there is appropriate and effective enforcement of the standards and provisions of sections 196.931 through 196.953 and such other surveys as may be necessary to assure enforcement of sections 196.931 through 196.953 throughout the state. Unsatisfactory conditions shall be deemed to exist when a rating below the minimum acceptable rating established by the state milk board is found by the official rating survey. Violation of sections 196.931 through 196.953 shall be deemed to exist when the unsatisfactory conditions causing the rating to fall below the minimum acceptable rating are not corrected within ninety days. The minimum acceptable rating shall be ninety percent for the pasteurized milk supply as determined by rating methods recognized by the United States Public Health Service Food and Drug Administration. The state milk board shall promulgate and adopt a single method of making official rating surveys of all milksheds. Official surveys shall be made by a method substantially equivalent to procedures outlined in United States Governmental Printing Office Publication Number 678, titled "Methods of Making Sanitation Ratings of Milksheds".

(L. 1972 H.B. 1280 § 12, A.L. 2006 S.B. 1017)



Section 196.953 Injunctive relief authorized.

Effective 28 Aug 1972

Title XII PUBLIC HEALTH AND WELFARE

196.953. Injunctive relief authorized. — In addition to the remedies provided in sections 196.931 through 196.953, or by law, the attorney general of the state or the prosecuting attorney of any county in which a violation of any provisions of sections 196.931 through 196.953 occurs is authorized to apply to any court of competent jurisdiction for, and the court shall have jurisdiction upon hearing and for cause shown to grant, a temporary or permanent injunction to restrain any person, partnership, corporation, or association from violating any provisions of sections 196.931 through 196.953.

(L. 1972 H.B. 1280 § 13)



Section 196.955 Valid grade A milk permit holder may continue to sell grade A milk.

Effective 28 Aug 1972

Title XII PUBLIC HEALTH AND WELFARE

196.955. Valid grade A milk permit holder may continue to sell grade A milk. — Nothing in sections 196.931 to 196.959 shall be so construed as to prohibit any grade A dairyman, who holds a valid grade A milk permit at the inception of sections 196.931 to 196.959, to continue to sell grade A milk.

(L. 1972 H.B. 1280 § 14)



Section 196.957 Only one inspection required.

Effective 28 Aug 1972

Title XII PUBLIC HEALTH AND WELFARE

196.957. Only one inspection required. — It is expressly provided that any milk or milk products once inspected and approved under sections 196.931 to 196.959 shall be freely marketable anywhere in the state of Missouri without any further inspection.

(L. 1972 H.B. 1280 § 15)



Section 196.959 Appeal from order or regulation of board, how taken.

Effective 28 Aug 1972

Title XII PUBLIC HEALTH AND WELFARE

196.959. Appeal from order or regulation of board, how taken. — Any person aggrieved by an order or regulation of the milk board may appeal directly to the circuit court having jurisdiction over his principal place of business. The case shall be placed at the head of the docket for a de novo hearing.

(L. 1972 H.B. 1280 § 16)



Section 196.970 Citation of law.

Effective 28 Aug 2004

Title XII PUBLIC HEALTH AND WELFARE

196.970. Citation of law. — Sections 196.970 to 196.984 shall be known and may be cited as the "Prescription Drug Repository Program Act".

(L. 2004 S.B. 1160)



Section 196.973 Definitions.

Effective 28 Aug 2006

Title XII PUBLIC HEALTH AND WELFARE

196.973. Definitions. — As used in sections 196.970 to 196.984, the following terms shall mean:

(1) "Health care professional", any of the following persons licensed and authorized to prescribe and dispense drugs and to provide medical, dental, or other health-related diagnoses, care, or treatment:

(a) A licensed physician or surgeon;

(b) A registered nurse or licensed practical nurse;

(c) A physician assistant;

(d) A dentist;

(e) A dental hygienist;

(f) An optometrist;

(g) A pharmacist; and

(h) A podiatrist;

(2) "Hospital", the same meaning as such term is defined in section 197.020;

(3) "Nonprofit clinic", a facility organized as not for profit in which advice, counseling, diagnosis, treatment, surgery, care, or services relating to the preservation or maintenance of health are provided on an outpatient basis for a period of less than twenty-four consecutive hours to persons not residing or confined at such facility;

(4) "Out-of-state charitable repository", any of the following:

(a) A bona fide charitable, religious, or nonprofit organization, licensed or registered in this state as an out-of-state wholesale drug distributor under sections 338.210 to 338.370 and that otherwise qualifies as an exempt organization under Section 501(c)(3) of Title 26, United States Code, as amended; or

(b) A foreign medical aid mission group that distributes pharmaceuticals and health care supplies to needy persons abroad;

(5) "Prescription drug", a drug which may be dispensed only upon prescription by an authorized prescriber and which is approved for safety and effectiveness as a prescription drug under Section 505 or 507 of the Federal Food, Drug, and Cosmetic Act.

(L. 2004 S.B. 1160, A.L. 2006 H.B. 1687)



Section 196.976 Prescription drug repository program established, criteria.

Effective 28 Aug 2004

Title XII PUBLIC HEALTH AND WELFARE

196.976. Prescription drug repository program established, criteria. — 1. By January 1, 2005, the department of health and senior services shall establish the "Prescription Drug Repository Program" to accept and dispense prescription drugs donated for the purpose of being dispensed to persons who are residents of Missouri and who meet eligibility requirements established by rules promulgated pursuant to section 196.984.

2. The following criteria shall be used in accepting drugs for use in the program:

(1) Only prescription drugs in their original sealed and tamper-evident unit dose packaging shall be accepted and dispensed pursuant to the program;

(2) The packaging must be unopened; except that prescription drugs packaged in single-unit doses may be accepted and dispensed when the outside packaging is opened if the single-unit-dose packaging is undisturbed;

(3) Prescription drugs donated by individuals shall bear the manufacturer's lot number and an expiration date that is less than six months from the date the prescription drug is donated shall not be accepted or dispensed; and

(4) A prescription drug shall not be accepted or dispensed if there is reason to believe that the drug is adulterated as described in section 196.095;

(5) Subject to the limitations specified in this section, unused prescription drugs dispensed for purposes of a medical assistance program may be accepted and dispensed under the prescription drug repository program.

(L. 2004 S.B. 1160)



Section 196.979 Donation of prescription drugs to the program, procedure — distribution to out-of-state charitable repositories, when.

Effective 01 Jan 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

196.979. Donation of prescription drugs to the program, procedure — distribution to out-of-state charitable repositories, when. — 1. Any person, including but not limited to a prescription drug manufacturer or health care facility, may donate prescription drugs to the prescription drug repository program. The drugs shall be donated at a pharmacy, hospital, or nonprofit clinic that elects to participate in the prescription drug repository program and meets the criteria for participation established by rule of the department pursuant to section 196.984. Participation in the program by pharmacies, hospitals, and nonprofit clinics shall be voluntary. Nothing in sections 196.970 to 196.984 shall require any pharmacy, hospital, or nonprofit clinic to participate in the program.

2. A pharmacy, hospital, or nonprofit clinic which meets the eligibility requirements established in section 196.984 may dispense prescription drugs donated under the program to persons who are residents of Missouri and who meet the eligibility requirements of the program, or to other governmental entities and nonprofit private entities to be dispensed to persons who meet the eligibility requirements of the program. A prescription drug shall be dispensed only pursuant to a prescription issued by a health care professional who is authorized by statute to prescribe drugs. A pharmacy, hospital, or nonprofit clinic which accepts donated prescription drugs shall comply with all applicable federal and state laws dealing with the storage and distribution of dangerous drugs and shall inspect all prescription drugs prior to dispensing the prescription drugs to determine that they are not adulterated as described in section 196.095. The pharmacy, hospital, or nonprofit clinic may charge persons receiving donated prescription drugs a handling fee, not to exceed a maximum of two hundred percent of the Medicaid dispensing fee, established by rule of the department promulgated pursuant to section 196.984. Prescription drugs donated to the program shall not be resold. Any individual who knowingly resells any donated prescription drugs pursuant to sections 196.970 to 196.984 shall be guilty of a class E felony.

3. Drugs donated under this section that are not used or accepted by any pharmacy, hospital, or nonprofit clinic in this state may be distributed to out-of-state charitable repositories for use outside of this state. Such donated drugs may be repackaged in a manner appropriate for distribution by participating pharmacies, hospitals, and nonprofit clinics.

(L. 2004 S.B. 1160, A.L. 2006 H.B. 1687, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 196.981 Immunity from civil or criminal liability, when.

Effective 28 Aug 2006

Title XII PUBLIC HEALTH AND WELFARE

196.981. Immunity from civil or criminal liability, when. — 1. The following persons and entities when acting in good faith shall not be subject to criminal or civil liability for injury, death, or loss to person or property, or professional disciplinary action for matters related to donating, accepting, or dispensing prescription drugs under the prescription drug repository program:

(1) The department of health and senior services;

(2) The director of the department of health and senior services;

(3) Any prescription drug manufacturer, governmental entity, or person donating prescription drugs to the program;

(4) Any pharmacy, hospital, nonprofit clinic, out-of-state charitable repository, or health care professional that prescribes, accepts or dispenses prescription drugs under the program; and

(5) Any pharmacy, hospital, nonprofit clinic, or out-of-state charitable repository that employs or has a hospital medical staff affiliation with a health care professional who accepts or dispenses prescription drugs under the program.

2. A prescription drug manufacturer shall not, in the absence of bad faith, be subject to criminal or civil liability for injury, death, or loss to person or property for matters related to the donation, acceptance, or dispensing of a prescription drug manufactured by the prescription drug manufacturer that is donated by any person under the program, including but not limited to liability for failure to transfer or communicate product or consumer information or the expiration date of the donated prescription drug.

(L. 2004 S.B. 1160, A.L. 2006 H.B. 1687)



Section 196.984 Administrative rules, authority to promulgate.

Effective 28 Aug 2004

Title XII PUBLIC HEALTH AND WELFARE

196.984. Administrative rules, authority to promulgate. — 1. In consultation with the board of pharmacy, the director of the department of health and senior services shall adopt and promulgate rules to implement the prescription drug repository program. Such rules shall include:

(1) Eligibility criteria for pharmacies, hospitals, and nonprofit clinics to receive and dispense donated prescription drugs under the program;

(2) Standards and procedures for accepting, safely storing, and dispensing donated prescription drugs;

(3) Standards and procedures for inspecting donated prescription drugs to determine that the original single-unit-dose packaging is sealed and tamper-evident and that the prescription drugs are unadulterated, safe, and suitable for dispensing;

(4) Eligibility requirements for recipients in the program shall be based on economic need for persons to receive prescription drugs under the program. For purposes of this subdivision, "economic need" means a net family income below three hundred percent of the federal poverty level;

(5) An identification card by which a person who is eligible to receive donated prescription drugs under the program may demonstrate eligibility to the pharmacy, hospital, or nonprofit clinic;

(6) A form that a person receiving a prescription drug from the program must sign before receiving the drug to confirm that such person understands the criminal and civil immunity from liability provisions of the program;

(7) Establishing* a maximum handling fee that pharmacies, hospitals, and nonprofit clinics may charge to drug recipients to cover restocking and dispensing costs;

(8) For prescription drugs donated to the program by individuals:

(a) A list of prescription drugs, arranged by category or by individual drug, that the program will and will not accept from individuals. If a drug is ineligible for donation, the list must include a statement as to the reason the drug is ineligible for donation; and

(b) A form each donor must sign stating that the donor is the owner of the prescription drugs and intends to voluntarily donate such drugs to the program;

(9) For prescription drugs donated to the program by health care facilities, a list of prescription drugs, arranged by category or by individual drug, that the program will and will not accept from health care facilities. If a drug is ineligible for donation, the list must include a statement as to the reason the drug is ineligible for donation; and

(10) Any other standards and procedures the department deems appropriate or necessary to implement the provisions of sections 196.970 to 196.984.

2. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in sections 196.970 to 196.984 shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. Sections 196.970 to 196.984 and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2004, shall be invalid and void.

(L. 2004 S.B. 1160)

*Word "establish" appears in original rolls.



Section 196.990 Epinephrine auto-injectors, authorized entities may stock supply — definitions — procedure — immunity from liability — applicability.

Effective 28 Aug 2017

Title XII PUBLIC HEALTH AND WELFARE

196.990. Epinephrine auto-injectors, authorized entities may stock supply — definitions — procedure — immunity from liability — applicability. — 1. As used in this section, the following terms shall mean:

(1) “Administer”, the direct application of an epinephrine auto-injector to the body of an individual;

(2) “Authorized entity”, any entity or organization at or in connection with which allergens capable of causing anaphylaxis may be present including, but not limited to, restaurants, recreation camps, youth sports leagues, amusement parks, and sports arenas. “Authorized entity” shall not include any public school or public charter school;

(3) “Epinephrine auto-injector”, a single-use device used for the automatic injection of a premeasured dose of epinephrine into the human body;

(4) “Physician”, a physician licensed in this state under chapter 334;

(5) “Provide”, the supply of one or more epinephrine auto-injectors to an individual;

(6) “Self-administration”, a person’s discretionary use of an epinephrine auto-injector.

2. A physician may prescribe epinephrine auto-injectors in the name of an authorized entity for use in accordance with this section, and pharmacists, physicians, and other persons authorized to dispense prescription medications may dispense epinephrine auto-injectors under a prescription issued in the name of an authorized entity.

3. An authorized entity may acquire and stock a supply of epinephrine auto-injectors under a prescription issued in accordance with this section. Such epinephrine auto-injectors shall be stored in a location readily accessible in an emergency and in accordance with the epinephrine auto-injector’s instructions for use and any additional requirements established by the department of health and senior services by rule. An authorized entity shall designate employees or agents who have completed the training required under this section to be responsible for the storage, maintenance, and general oversight of epinephrine auto-injectors acquired by the authorized entity.

4. An authorized entity that acquires a supply of epinephrine auto-injectors under a prescription issued in accordance with this section shall ensure that:

(1) Expected epinephrine auto-injector users receive training in recognizing symptoms of severe allergic reactions including anaphylaxis and the use of epinephrine auto-injectors from a nationally recognized organization experienced in training laypersons in emergency health treatment or another entity or person approved by the department of health and senior services;

(2) All epinephrine auto-injectors are maintained and stored according to the epinephrine auto-injector’s instructions for use;

(3) Any person who provides or administers an epinephrine auto-injector to an individual who the person believes in good faith is experiencing anaphylaxis activates the emergency medical services system as soon as possible; and

(4) A proper review of all situations in which an epinephrine auto-injector is used to render emergency care is conducted.

5. Any authorized entity that acquires a supply of epinephrine auto-injectors under a prescription issued in accordance with this section shall notify the emergency communications district or the ambulance dispatch center of the primary provider of emergency medical services where the epinephrine auto-injectors are to be located within the entity’s facility.

6. No person shall provide or administer an epinephrine auto-injector to any individual who is under eighteen years of age without the verbal consent of a parent or guardian who is present at the time when provision or administration of the epinephrine auto-injector is needed. Provided, however, that a person may provide or administer an epinephrine auto-injector to such an individual without the consent of a parent or guardian if the parent or guardian is not physically present and the person reasonably believes the individual shall be in imminent danger without the provision or administration of the epinephrine auto-injector.

7. The following persons and entities shall not be liable for any injuries or related damages that result from the administration or self-administration of an epinephrine auto-injector in accordance with this section that may constitute ordinary negligence:

(1) An authorized entity that possesses and makes available epinephrine auto-injectors and its employees, agents, and other trained persons;

(2) Any person who uses an epinephrine auto-injector made available under this section;

(3) A physician that prescribes epinephrine auto-injectors to an authorized entity; or

(4) Any person or entity that conducts the training described in this section.

­­

­

8. All basic life support ambulances and stretcher vans operated in the state shall be equipped with epinephrine auto-injectors and be staffed by at least one individual trained in the use of epinephrine auto-injectors.

9. The provisions of this section shall apply in all counties within the state and any city not within a county.

10. Nothing in this section shall be construed as superseding the provisions of section 167.630.

(L. 2017 S.B. 139 merged with S.B. 501)

*Word "are" appears here in original rolls of S.B. 501.



Section 196.1000 Definitions.

Effective 01 Jul 1999, see footnote

Title XII PUBLIC HEALTH AND WELFARE

196.1000. Definitions. — Definitions.

(a) "Adjusted for inflation" means increased in accordance with the formula for inflation adjustment set forth in Exhibit C to the Master Settlement Agreement.

(b) "Affiliate" means a person who directly or indirectly owns or controls, is owned or controlled by, or is under common ownership or control with, another person. Solely for purposes of this definition, the terms "owns,""is owned" and "ownership" mean ownership of an equity interest, or the equivalent thereof, of ten percent or more, and the term "person" means an individual, partnership, committee, association, corporation or any other organization or group of persons.

(c) "Allocable share" means Allocable Share as that term is defined in the Master Settlement Agreement.

(d) "Cigarette" means any product that contains nicotine, is intended to be burned or heated under ordinary conditions of use, and consists of or contains (1) any roll of tobacco wrapped in paper or in any substance not containing tobacco; or (2) tobacco, in any form, that is functional in the product, which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette; or (3) any roll of tobacco wrapped in any substance containing tobacco which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette described in clause (1) of this definition. The term "cigarette" includes "roll-your-own" (i.e., any tobacco which, because of its appearance, type, packaging, or labeling is suitable for use and likely to be offered to, or purchased by, consumers as tobacco for making cigarettes). For purposes of this definition of "cigarette," 0.09 ounces of "roll-your-own" tobacco shall constitute one individual "cigarette."

(e) "Master Settlement Agreement" means the settlement agreement (and related documents) entered into on November 23, 1998 by the State and leading United States tobacco product manufacturers.

(f) "Qualified escrow fund" means an escrow arrangement with a federally or State chartered financial institution having no affiliation with any tobacco product manufacturer and having assets of at least $1,000,000,000 where such arrangement requires that such financial institution hold the escrowed funds' principal for the benefit of releasing parties and prohibits the tobacco product manufacturer placing the funds into escrow from using, accessing or directing the use of the funds' principal except as consistent with section 2(b)(2) of this Act.

(g) "Released claims" means Released Claims as that term is defined in the Master Settlement Agreement.

(h) "Releasing parties" means Releasing Parties as that term is defined in the Master Settlement Agreement.

(i) "Tobacco Product Manufacturer" means an entity that after the date of enactment of this Act directly (and not exclusively through any affiliate):

(1) manufactures cigarettes anywhere that such manufacturer intends to be sold in the United States, including cigarettes intended to be sold in the United States through an importer (except where such importer is an original participating manufacturer (as that term is defined in the Master Settlement Agreement) that will be responsible for the payments under the Master Settlement Agreement with respect to such cigarettes as a result of the provisions of subsection II(mm) of the Master Settlement Agreement and that pays the taxes specified in subsection II(z) of the Master Settlement Agreement, and provided that the manufacturer of such cigarettes does not market or advertise such cigarettes in the United States);

(2) is the first purchaser anywhere for resale in the United States of cigarettes manufactured anywhere that the manufacturer does not intend to be sold in the United States; or

(3) becomes a successor of an entity described in paragraph (1) or (2).

­­

­

(j) "Units sold" means the number of individual cigarettes sold in the State by the applicable tobacco product manufacturer (whether directly or through a distributor, retailer or similar intermediary or intermediaries) during the year in question, as measured by excise taxes collected by the State on packs (or "roll-your-own" tobacco containers) bearing the excise tax stamp of the State. The department of revenue shall promulgate such regulations as are necessary to ascertain the amount of State excise tax paid on the cigarettes of such tobacco product manufacturer for each year.

(L. 1999 H.B. 814 § 1)

Effective 7-1-99



Section 196.1003 Requirements.

Effective 01 Jul 1999, see footnote

Title XII PUBLIC HEALTH AND WELFARE

196.1003. Requirements. — Requirements.

Any tobacco product manufacturer selling cigarettes to consumers within the State (whether directly or through a distributor, retailer or similar intermediary or intermediaries) after the date of enactment of this Act shall do one of the following:

(a) become a participating manufacturer (as that term is defined in section II(jj) of the Master Settlement Agreement) and generally perform its financial obligations under the Master Settlement Agreement; or

(b) (1) place into a qualified escrow fund by April 15 of the year following the year in question the following amounts (as such amounts are adjusted for inflation) —

­

­

(2) A tobacco product manufacturer that places funds into escrow pursuant to paragraph (1) shall receive the interest or other appreciation on such funds as earned. Such funds themselves shall be released from escrow only under the following circumstances —

(A) to pay a judgment or settlement on any released claim brought against such tobacco product manufacturer by the State or any releasing party located or residing in the State. Funds shall be released from escrow under this subparagraph (i) in the order in which they were placed into escrow and (ii) only to the extent and at the time necessary to make payments required under such judgment or settlement;

(B) to the extent that a tobacco product manufacturer establishes that the amount it was required to place into escrow in a particular year was greater than the State's allocable share of the total payments that such manufacturer would have been required to make in that year under the Master Settlement Agreement (as determined pursuant to section IX(i)(2) of the Master Settlement Agreement, and before any of the adjustments or offsets described in section IX(i)(3) of that Agreement other than the Inflation Adjustment) had it been a participating manufacturer, the excess shall be released from escrow and revert back to such tobacco product manufacturer; or

(C) to the extent not released from escrow under subparagraphs (A) or (B), funds shall be released from escrow and revert back to such tobacco product manufacturer twenty-five years after the date on which they were placed into escrow.

(3) Each tobacco product manufacturer that elects to place funds into escrow pursuant to this subsection shall annually certify to the Attorney General that it is in compliance with this subsection. The Attorney General may bring a civil action on behalf of the State against any tobacco product manufacturer that fails to place into escrow the funds required under this section. Any tobacco product manufacturer that fails in any year to place into escrow the funds required under this section shall —

(A) be required within 15 days to place such funds into escrow as shall bring it into compliance with this section. The court, upon a finding of a violation of this subsection, may impose a civil penalty to be paid to the State's general revenue fund in an amount not to exceed 5 percent of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed 100 percent of the original amount improperly withheld from escrow;

(B) in the case of a knowing violation, be required within 15 days to place such funds into escrow as shall bring it into compliance with this section. The court, upon a finding of a knowing violation of this subsection, may impose a civil penalty to be paid to the State's general revenue fund in an amount not to exceed 15 percent of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed 300 percent of the original amount improperly withheld from escrow; and

(C) in the case of a second knowing violation, be prohibited from selling cigarettes to consumers within the State (whether directly or through a distributor, retailer or similar intermediary) for a period not to exceed 2 years.

Each failure to make an annual deposit required under this section shall constitute a separate violation. Any tobacco product manufacturer that violates the provisions of this section shall pay the State's cost and attorney's fees incurred during a successful prosecution under this section.

(L. 1999 H.B. 814 § 2)

Effective 7-1-99



Section 196.1020 Definitions.

Effective 07 Jul 2010, see footnote

Title XII PUBLIC HEALTH AND WELFARE

196.1020. Definitions. — As used in sections 196.1020 to 196.1035, the following terms mean:

(1) "Brand family", all styles of cigarettes sold under the same trademark and differentiated from one another by means of additional modifiers or descriptors, including but not limited to "menthol", "lights", "kings", and "100s", and includes any brand name alone or in conjunction with any other word trademark, logo, symbol, motto, selling message, recognizable pattern of colors, or any other indicia of product identification identical or similar to, or identifiable with, a previously known brand of cigarettes;

(2) "Cigarette", the same meaning as such term is defined in section 196.1000;

(3) "Director", the director of the Missouri department of revenue;

(4) "Master settlement agreement", the same meaning as such term is defined in section 196.1000;

(5) "Nonparticipating manufacturer", any tobacco product manufacturer that is not a participating manufacturer;

(6) "Participating manufacturer", the same meaning as such term is defined in section II(jj) of the master settlement agreement and all amendments thereto;

(7) "Qualified escrow fund", the same meaning as such term is defined in section 196.1000;

(8) "Stamping agent", a person who is authorized to affix tax stamps to packages or other containers or cigarettes under chapter 149 or any person who is required to pay the tax imposed under section 149.160 on other tobacco products;

(9) "Tobacco product manufacturer", the same meaning as such term is defined in section 196.1000;

(10) "Units sold", the same meaning as such term is defined in section 196.1000.

(L. 2010 S.B. 884)

Effective 7-07-10



Section 196.1023 Certification, compliance with tobacco master settlement agreement required — directory listing.

Effective 07 Jul 2010, see footnote

Title XII PUBLIC HEALTH AND WELFARE

196.1023. Certification, compliance with tobacco master settlement agreement required — directory listing. — 1. Every tobacco product manufacturer whose cigarettes are sold in this state, whether directly or through a distributor, retailer, or similar intermediary or intermediaries, shall execute and deliver on a form prescribed by the director a certification to the director no later than the thirtieth day of April each year certifying, under penalty of perjury, that as of the date of such certification such tobacco product manufacturer is a participating manufacturer or is in full compliance with section 196.1003.

(1) A participating manufacturer shall include in its certification a list of its brand families. The participating manufacturer shall update such list thirty calendar days prior to any addition to or modification of its brand families by executing and delivering a supplemental certification to the director.

(2) A nonparticipating manufacturer shall include in its certification:

(a) A list of all of its brand families and the number of units sold for each brand family that were sold in the state during the preceding calendar year;

(b) A list of all of its brand families that have been sold in the state at any time during the current calendar year, which shall indicate, by an asterisk, any brand family sold in the state during the preceding calendar year that is no longer being sold in the state as of the date of such certification; and

(c) The name and address of any other manufacturer of such brand families in the preceding or current calendar year.

­­

­

(3) For a nonparticipating manufacturer, such certification shall further certify:

(a) That such nonparticipating manufacturer is registered to do business in the state or has appointed a resident agent for service of process and provided notice thereof as required in this subsection;

(b) That such nonparticipating manufacturer has established, and continues to maintain, a qualified escrow fund and has executed a qualified escrow agreement, governing the qualified escrow fund, which has been reviewed and approved by the director;

(c) That such nonparticipating manufacturer is in full compliance with sections 196.1003 and 196.1020 to 196.1035 and any rules promulgated thereunder;

(d) The name, address, and telephone number of the financial institution where the nonparticipating manufacturer has established such qualified escrow fund required under section 196.1003 and all rules promulgated thereunder;

(e) The account number of such qualified escrow fund and any subaccount number for the state;

(f) The amount such nonparticipating manufacturer placed in such fund for cigarettes sold in the state during the preceding calendar year;

(g) The date and amount of each such deposit, and such evidence or verification as may be deemed necessary by the director to confirm the foregoing; and

(h) The amount and date of any withdrawal or transfer of funds the nonparticipating manufacturer made, at any time, from such fund or from any other qualified escrow fund into which it ever made escrow payments under section 196.1003 and all rules promulgated thereunder.

(4) A tobacco product manufacturer shall not include a brand family in its certification unless:

(a) In the case of a participating manufacturer, such participating manufacturer affirms that the brand family is deemed to be its cigarettes for purposes of calculating its payments under the master settlement agreement for the relevant year, in the volume and shares determined under the master settlement agreement; and

(b) In the case of a nonparticipating manufacturer, such nonparticipating manufacturer affirms that the brand family is deemed to be its cigarettes for purposes of section 196.1003.

­­

­

(5) Tobacco product manufacturers shall maintain all invoices and documentation of sales and other such information relied upon for such certification for a period of five years, unless otherwise required by law to maintain them for a greater period of time.

2. On or after January 1, 2011, the director shall issue, maintain, update when necessary but only on the first calendar day of each month, make available for public inspection and publish on its website a directory listing of all tobacco product manufacturers that have provided current and accurate certifications in compliance with the requirements of subsection 1 of this section and all brand families listed in such certifications, except:

(1) The director shall not include, or retain, in such directory the name or brand families of any nonparticipating manufacturer that fails to provide the required certification, or whose certification the director determines is not in compliance with subdivisions (2) and (3) of subsection 1 of this section, unless the director has determined that such violation has been cured to the satisfaction of the director;

(2) Neither a tobacco product manufacturer nor brand family shall be included, or retained, in the directory if the director concludes, in the case of a nonparticipating manufacturer that:

(a) Any escrow payment required under section 196.1003 for any period, for any brand family, whether or not listed by such nonparticipating manufacturer has not been fully paid into a qualified escrow fund governed by a qualified escrow agreement approved by the director; or

(b) Any outstanding final judgment, including interest thereon, for violations of section 196.1003 has not been fully satisfied for such brand family and such manufacturer;

(3) Every stamping agent shall provide, and update as necessary, an electronic mail address to the director for the purpose of receiving any notifications that may be required by sections 196.1020 to 196.1035.

3. (1) The directory issued and updated in subsection 2 of this section shall become effective immediately but only as it applies to tobacco product manufacturers, and it shall be unlawful for any tobacco wholesaler or retailer to purchase from any tobacco product manufacturer any cigarette or brand family not listed in the directory.

(2) The directory issued in subsection 2 of this section shall become effective on the first day of the month following the month in which said directory is published or updated as it applies to tobacco wholesalers, and on the fifteenth day of the month following the month in which said directory is published or updated as it applies to tobacco retailers in order to allow wholesalers and retailers sufficient time to sell their inventory.

(3) Unless otherwise permitted herein, it shall be unlawful for any person to:

(a) Affix a stamp to a package or other container of cigarettes of a tobacco product manufacturer or brand family not included in the directory; or

(b) Sell, offer, or possess for sale in this state, or import for personal consumption in this state, cigarettes of a tobacco product manufacturer or brand family not included in the directory.

(L. 2010 S.B. 884)

Effective 7-07-10



Section 196.1026 Nonresident or foreign nonparticipating manufacturers, requirements.

Effective 07 Jul 2010, see footnote

Title XII PUBLIC HEALTH AND WELFARE

196.1026. Nonresident or foreign nonparticipating manufacturers, requirements. — 1. Any nonresident or foreign nonparticipating manufacturer not registered to do business in this state as a foreign corporation or business entity shall, as a condition precedent to having its brand families listed or retained in the directory, appoint, and continually engage without interruption the services of an agent in this state to act as agent for the service of process on whom all process shall be served, and any action or proceeding against it concerning, or arising out of, the enforcement of sections 196.1003 and 196.1020 to 196.1035 may be served in any manner authorized by law. Such service shall constitute legal and valid service of process on the nonparticipating manufacturer. The nonparticipating manufacturer shall provide the name, address, phone number, and proof of the appointment and availability of such agent to the satisfaction of the director.

2. The nonparticipating manufacturer shall provide notice to the director thirty calendar days prior to termination of the authority of an agent and shall further provide proof, to the satisfaction of the director, of the appointment of a new agent no less than five calendar days prior to the termination of an existing agent appointment. In the event an agent terminates an agency appointment, the nonparticipating manufacturer shall notify the director of the termination within five calendar days and shall include proof, to the satisfaction of the director, of the appointment of a new agent.

3. Any nonparticipating manufacturer whose cigarettes are sold in this state and who has not appointed and engaged an agent as herein required shall be deemed to have appointed the secretary of state as such agent and may be proceeded against in courts of this state by service of process upon the secretary of state. However, the appointment of the secretary of state as such agent shall not satisfy the condition precedent for having the brand families of the nonparticipating manufacturer included, or retained, in the directory.

(L. 2010 S.B. 884)

Effective 7-07-10



Section 196.1029 Quarterly reports required, contents — disclosure to attorney general, when — escrow fund required, when — additional information may be required, when.

Effective 07 Jul 2010, see footnote

Title XII PUBLIC HEALTH AND WELFARE

196.1029. Quarterly reports required, contents — disclosure to attorney general, when — escrow fund required, when — additional information may be required, when. — 1. Not later than twenty days after the end of each calendar quarter and more frequently if so directed by the director, each stamping agent shall submit such information as the director requires to facilitate compliance with sections 196.1020 to 196.1035 including but not limited to:

(1) A list by brand family of the total number of cigarettes; or

(2) In the case of roll-your-own, the equivalent stick count for which the stamping agent affixed stamps during the previous calendar quarter or otherwise paid the tax due for such cigarettes.

­­

­

2. The director shall disclose to the attorney general any information received under sections 196.1020 to 196.1035 which is requested by the attorney general for purposes of determining compliance with and enforcing the provisions of sections 196.1020 to 196.1035. The director and attorney general shall share with each other information received under sections 196.1003 and 196.1020 to 196.1035, or corresponding laws of other states.

3. The director may, at any time, require from the nonparticipating manufacturer proof from the financial institution, in which such manufacturer has established a qualified escrow fund for the purpose of compliance with section 196.1003, of the amount of money in such fund exclusive of interest, and the amount and date of each deposit to such fund, and the amount and date of each withdrawal from such fund.

4. In addition to any other information required to be submitted under sections 196.1020 to 196.1035, the director may require a stamping agent or tobacco product manufacturer to submit any additional information, including but not limited to samples of the packaging or labeling of each brand family, as is necessary to enable the director to determine whether a tobacco product manufacturer is in compliance with sections 196.1020 to 196.1035.

(L. 2010 S.B. 884)

Effective 7-07-10



Section 196.1032 Remedies for violations — distribution of cigarettes prohibited, when — violations, penalty.

Effective 07 Jul 2010, see footnote

Title XII PUBLIC HEALTH AND WELFARE

196.1032. Remedies for violations — distribution of cigarettes prohibited, when — violations, penalty. — 1. In addition to, or in lieu of, any other civil or criminal remedy provided by law, upon a determination that a stamping agent or any person has violated subsection 3 of section 196.1023 or any regulation adopted under subsection 3 of section 196.1023, the director may revoke or suspend the license of any stamping agent in the manner provided in subsection 3 of section 149.035. Each stamp affixed and each sale, or offer to sell, cigarettes in violation of subsection 3 of section 196.1023 shall constitute a separate violation. Upon a determination of a violation of subsection 3 of section 196.1023 or any regulations adopted thereunder, the director may impose a civil penalty in an amount not to exceed the greater of five hundred percent of the retail value of the cigarettes or five thousand dollars for each such violation.

2. Any cigarettes deemed by a court of competent jurisdiction to have been sold, offered for sale, or possessed for sale in this state in violation of subsection 3 of section 196.1023 shall be contraband and such cigarettes shall be subject to seizure and forfeiture as provided in chapter 149 and all such cigarettes so seized and forfeited shall be destroyed and not resold.

3. The attorney general, on behalf of the director, may seek an injunction to restrain a threatened or actual violation of subsection 3 of section 196.1023, or subsection 1 or 4 of section 196.1029 by a stamping agent and to compel a stamping agent to comply with such provisions. In any successful action brought under this section, the state may be entitled to recover the costs of investigation and action including reasonable attorney fees.

4. It shall be unlawful for a person to sell or distribute cigarettes, or acquire, hold, own, possess, transport, import, or cause to be imported, cigarettes that the person knows or should know are intended for distribution or sale in the state in violation of subsection 3 of section 196.1023. A violation of this subsection shall be a class A misdemeanor.

5. A person who violates subsection 3 of section 196.1023 shall be deemed to have engaged in an unfair practice in violation of section 407.020.

(L. 2010 S.B. 884)

Effective 7-07-10



Section 196.1035 Judicial review of director's decision not to list — compliance agreement required — rulemaking authority — funds created.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

196.1035. Judicial review of director's decision not to list — compliance agreement required — rulemaking authority — funds created. — 1. A determination of the director not to list, or to remove from the directory, a brand family or tobacco product manufacturer shall be subject to review by a court of competent jurisdiction.

2. No person shall be issued, or granted a renewal of, a license under chapter 149 unless such person has certified, in writing and under the penalty of perjury, that such person will comply fully with sections 196.1020 to 196.1035.

3. The director may promulgate rules necessary to effect the purpose of sections 196.1020 to 196.1035. Any rule or portion of a rule, as that term is defined in section 536.010 that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2010, shall be invalid and void.

4. There is hereby created in the state treasury the "Tobacco Control Special Fund", which shall consist of money collected under this section. The state treasurer shall be custodian of the fund and may approve disbursements from the fund in accordance with sections 30.170 and 30.180. Upon appropriation, money in the fund shall be used solely for the administration of this section. Any moneys remaining in the fund at the end of the biennium shall revert to the credit of the general revenue fund. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

5. If a court of competent jurisdiction determines that a person has violated sections 196.1020 to 196.1035, such court shall order any profits, gains, gross receipts, or other benefits from such violation be disgorged and paid to the state treasurer for deposit in the "Tobacco Control Special Fund" which is hereby created. Unless otherwise expressly provided, the remedies or penalties provided by sections 196.1020 to 196.1035 are cumulative to each other and to the remedies or penalties available under all other laws of this state.

6. If a court of competent jurisdiction finds that the provisions of sections 196.1003 and 196.1020 to 196.1035 conflict and cannot be harmonized, the provisions of section 196.1003 shall control. If any section or portion of a section in sections 196.1020 to 196.1035 causes section 196.1003 to no longer constitute a qualifying or model statute, as those terms are defined in the master settlement agreement, that portion of sections 196.1020 to 196.1035 shall be invalid.

(L. 2010 S.B. 884, A.L. 2014 H.B. 1298 Revision)



Section 196.1100 Trust fund established, purpose — reversion to general revenue prohibited.

Effective 28 Aug 2003

Title XII PUBLIC HEALTH AND WELFARE

196.1100. Trust fund established, purpose — reversion to general revenue prohibited. — 1. There is hereby established in the state treasury the "Life Sciences Research Trust Fund" to be held separate and apart from all other public moneys and funds of the state, including but not limited to the tobacco securitization settlement trust fund established in section 8.550. The state treasurer shall deposit into the fund twenty-five percent of all moneys received from the master settlement agreement, as defined in section 196.1000, beginning in fiscal year 2007 and in perpetuity thereafter. Moneys in the fund shall not be subject to appropriation for purposes other than those provided in sections 196.1100 to 196.1130 without a majority vote in each house of the general assembly. All moneys in the fund shall be used for the purposes of sections 196.1100 to 196.1130 only. Notwithstanding the provisions of section 33.080 to the contrary, the moneys in the fund shall not revert to the credit of general revenue at the end of the biennium.

2. Moneys in the life sciences research trust fund shall be used strategically, in cooperation with other governmental and not-for-profit private entities, to enhance the capacity of the state of Missouri's ability to perform research to better serve the health and welfare of the residents of the state of Missouri as a center of life sciences research and development by building on the success of research institutions located in Missouri, creating in and attracting to Missouri new research and development institutions, commercializing the life sciences technologies developed by such institutions, and enhancing their capacity to carry out their respective missions.

(L. 2003 H.B. 688)



Section 196.1103 Board established — appointment, terms, qualifications, expenses, appointment to life sciences committee not to disqualify for membership on board.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

196.1103. Board established — appointment, terms, qualifications, expenses, appointment to life sciences committee not to disqualify for membership on board. — The management, governance, and control of moneys appropriated from the life sciences research trust fund shall be vested in the "Life Sciences Research Board" which is hereby created in the department of economic development as a type III agency and which shall consist of seven members. The following provisions shall apply to the life sciences research board and its members:

(1) Each member shall be appointed by the governor with the advice and consent of the senate pursuant to the procedures herein set forth for a term of four years; except that, of the initial members of the board appointed, three shall be appointed for two-year terms and four shall be appointed to four-year terms;

(2) The members of the board shall be generally familiar with the life sciences and current research trends and developments with either technical or scientific expertise in life sciences and with an understanding of the application of the results of life sciences research. The appointment of a person to the life sciences research committee created by Executive Order 01-10 issued by the governor on July 23, 2001, shall not disqualify a person from serving as a member, either contemporaneously or later, on the life sciences research board;

(3) No member of the life sciences research board shall serve more than two consecutive full four-year terms;

(4) The members of the life sciences research board shall receive no salary or other compensation for their services as a member of the board, but shall receive reimbursement for their actual and necessary expenses incurred in performance of their duties as members of the board.

(L. 2003 H.B. 688, A.L. 2014 H.B. 1299 Revision)



Section 196.1106 Centers to be established — definition — areas in which centers to be established — approval by board — screening committee appointed for each area — rules, powers and duties.

Effective 28 Aug 2003

Title XII PUBLIC HEALTH AND WELFARE

196.1106. Centers to be established — definition — areas in which centers to be established — approval by board — screening committee appointed for each area — rules, powers and duties. — Centers for life sciences research shall be established and shall be subject to the following provisions:

(1) A "center for excellence for life sciences research" means a system or regional consortium of public and private not-for-profit academic, research, or health care institutions or organizations engaged in competitive research in targeted fields consistent with the strategic purposes of life sciences research as provided in sections 196.1100 to 196.1130;

(2) The life sciences research board shall monitor and adopt such rules as are necessary to assure quality and accountability in the operation of the centers for excellence for life sciences research;

(3) One St. Louis area center for excellence may be established within the geographical area encompassing the city of St. Louis and St. Louis, St. Charles, Jefferson, and Franklin counties. If any part of a municipality is located within any one such county and also encompasses a part of another county in this state, the entire area encompassed within the city limits of such municipality shall be a part of the geographical area of the St. Louis area center for excellence;

(4) One Kansas City area center for excellence may be established within the geographical area encompassing Jackson, Clay, Andrew, Buchanan, and Platte counties. If any part of a municipality is located within any one such county and also encompasses a part of another county in this state, the entire area encompassed within the city limits of such municipality shall be a part of the geographical area of the Kansas City area center for excellence;

(5) One Springfield center for excellence may be established within the geographical area encompassing Greene, Christian, and Webster counties;

(6) A Missouri statewide center for excellence may be established that shall encompass the institutions, agricultural research centers dedicated to the development of plant-made pharmaceuticals, and campuses within the University of Missouri system and those regions of Missouri not encompassed within another center for excellence; provided that the University of Missouri-Kansas City and the University of Missouri-St. Louis shall participate in the centers for excellence in their respective geographical regions;

(7) The life sciences research board shall receive and review suggestions for the formation and composition of the initial centers for excellence. After receiving and reviewing such suggestions, the life sciences research board shall determine the initial composition, and shall consider and approve the organizational plan and structure of the St. Louis area, Kansas City area, Springfield area, and Missouri statewide centers for excellence;

(8) Before any center for excellence is considered to be a center for excellence for life sciences research under sections 196.1100 to 196.1130, its composition and organizational structure shall be approved by the life sciences research board;

(9) Any center for excellence for life sciences research that is established within a geographical area specified in sections 196.1100 to 196.1130 shall be comprised of a consortium of public and private not-for-profit academic, research, or health care institutions or organizations that have collectively at least fifteen million dollars in annual research expenditures in the life sciences, including a collective minimum of two million dollars in basic research in life sciences;

(10) Each center for excellence for life sciences research shall appoint a screening committee. The centers, through their screening committees, shall solicit, collect, prioritize, and forward to the life sciences research board proposed research initiatives for consideration for funding by the board. Members of each screening committee shall generally be familiar with the life sciences and current trends and developments with either technical or scientific expertise in the life sciences with an understanding of life sciences and with an understanding of the application of the results of life sciences research. No member of a screening committee shall be employed by any public or private entity eligible to receive financial support from the life sciences research trust fund; and

(11) The centers for excellence for life sciences research shall have any and all powers attendant to carrying out the operations that are not contrary to the provisions of sections 196.1100 to 196.1130 or any rules, guidelines, or decisions adopted by the life sciences research board.

(L. 2003 H.B. 688)



Section 196.1109 Moneys appropriated from trust fund, purposes.

Effective 03 Feb 2012, see footnote

Title XII PUBLIC HEALTH AND WELFARE

*196.1109. Moneys appropriated from trust fund, purposes. — All moneys that are appropriated by the general assembly from the life sciences research trust fund shall be appropriated to the life sciences research board to increase the capacity for quality of life sciences research at public and private not-for-profit institutions in the state of Missouri and to thereby:

(1) Improve the quantity and quality of life sciences research at public and private not-for-profit institutions, including but not limited to basic research (including the discovery of new knowledge), translational research (including translating knowledge into a usable form), and clinical research (including the literal application of a therapy or intervention to determine its efficacy), including but not limited to health research in human development and aging, cancer, endocrine, cardiovascular, neurological, pulmonary, and infectious disease, and plant sciences, including but not limited to nutrition and food safety; and

(2) Enhance technology transfer and technology commercialization derived from research at public and private not-for-profit institutions within the centers for excellence. For purposes of sections 196.1100 to 196.1130, "technology transfer and technology commercialization" includes stages of the regular business cycle occurring after research and development of a life science technology, including but not limited to reduction to practice, proof of concept, and achieving federal Food and Drug Administration, United States Department of Agriculture, or other regulatory requirements in addition to the definition in section 348.251.

­­

­

(L. 2003 H.B. 688, A.L. 2011 1st Ex. Sess. S.B. 7)

Effective: see contingency, section 348.280

*Revisor's note: This section was declared unconstitutional in Missouri Roundtable for Life, Inc. v. State, 396 S.W.3d 348 (Mo.banc).

(2013) Provisions of S.B. 7 from First Extraordinary Session in 2011 are unconstitutional; section B of act as codified in section 348.280 is a violation of the single subject requirement of Article III, Section 23 and remaining provisions of bill could not be severed. Missouri Roundtable for Life, Inc. v. State, 396 S.W.3d 348 (Mo.banc).



Section 196.1109 Moneys appropriated from trust fund, purposes.

Effective 28 Aug 2003

Title XII PUBLIC HEALTH AND WELFARE

*196.1109. Moneys appropriated from trust fund, purposes. — All moneys that are appropriated by the general assembly from the life sciences research trust fund shall be appropriated to the life sciences research board to increase the capacity for quality of life sciences research at public and private not-for-profit institutions in the state of Missouri and to thereby:

(1) Improve the quantity and quality of life sciences research at public and private not-for-profit institutions, including but not limited to basic research (including the discovery of new knowledge), translational research (including translating knowledge into a usable form), and clinical research (including the literal application of a therapy or intervention to determine its efficacy), including but not limited to health research in human development and aging, cancer, endocrine, cardiovascular, neurological, pulmonary, and infectious disease, and plant sciences, including but not limited to nutrition and food safety; and

(2) Enhance technology transfer and technology commercialization derived from research at public and private not-for-profit institutions within the centers for excellence. For purposes of sections 196.1100 to 196.1130, "technology transfer and technology commercialization" includes stages of the regular business cycle occurring after research and development of a life science technology, including but not limited to reduction to practice, proof of concept, and achieving federal Food and Drug Administration, United States Department of Agriculture, or other regulatory requirements in addition to the definition in section 348.251.

­­

­

(L. 2003 H.B. 688)

*Revisor's note: This section is reprinted in accordance with section 3.066. S.B. 7, First Extraordinary Session of the 96th General Assembly, 2011, amended this section. S.B. 7 was declared unconstitutional as a violation of the single subject requirement of Article III, Section 23, of the Missouri Constitution (see annotation above), rendering the repeal and reenactment of this section ineffective.



Section 196.1112 Projects for centers to be determined by board, subject to peer review — distribution of funds, amounts authorized.

Effective 28 Aug 2003

Title XII PUBLIC HEALTH AND WELFARE

196.1112. Projects for centers to be determined by board, subject to peer review — distribution of funds, amounts authorized. — In determining projects to authorize, the life sciences research board shall consider those proposals endorsed by a center for excellence, subject to a process of peer review conducted under the auspices of the board, and shall also consider the potential of any proposal to bring both health and economic benefits to the people of Missouri. Specifically, at least eighty percent of the moneys that are appropriated to the board in each fiscal year shall be distributed to public and private not-for-profit institutions or organizations whose programs and proposals have been recommended by a center for excellence that meets the requirements set forth in subdivisions (8) and (9) of section 196.1106. Collectively, the institutions or organizations within a single center for excellence shall receive in a single fiscal year no more than fifty percent of the moneys appropriated to the board during such fiscal year. No single institution or organization shall receive in any consecutive three-fiscal-year period more than forty percent of the moneys appropriated to the board during such three-fiscal-year period.

(L. 2003 H.B. 688)



Section 196.1115 Board's powers, duties and limitation on expenditures.

Effective 03 Feb 2012, see footnote

Title XII PUBLIC HEALTH AND WELFARE

*196.1115. Board's powers, duties and limitation on expenditures. — 1. The moneys appropriated to the life sciences research board that are not distributed by the board in any fiscal year to a center for excellence or a center for excellence endorsed program pursuant to section 196.1112, if any, shall be held in reserve by the board or shall be awarded on the basis of peer review panel recommendations for capacity building initiatives proposed by public and private not-for-profit academic, research, or health care institutions or organizations, or individuals engaged in competitive research in targeted fields consistent with the provisions of sections 196.1100 to 196.1130.

2. The life sciences research board may, in view of the limitations expressed in section 196.1130:

(1) Award and enter into grants or contracts relating to increasing Missouri's research capacity at public or private not-for-profit institutions;

(2) Make provision for peer review panels to recommend and review research projects;

(3) Contract for support services;

(4) Lease or acquire facilities and equipment;

(5) Employ administrative staff; and

(6) Receive, retain, hold, invest, disburse or administer any moneys that it receives from appropriations or from any other source.

3. The Missouri technology corporation, established under section 348.251, shall serve as the administrative agent for the life sciences research board.

4. The life sciences research board shall utilize as much of the moneys as reasonably possible for building capacity at public and private not-for-profit institutions to do research rather than for administrative expenses. The board shall not in any fiscal year expend more than two percent of the total moneys appropriated to it and of the moneys that it has in reserve or has received from other sources for its own administrative expenses for appropriations equal to or greater than twenty million dollars; three percent for appropriations less than twenty million dollars but equal to or greater than fifteen million dollars; four percent for appropriations less than fifteen million dollars but equal to or greater than ten million dollars; five percent for appropriations less than ten million dollars; provided, however, that the general assembly by appropriation from the life sciences research trust fund may authorize a limited amount of additional moneys to be expended for administrative costs.

(L. 2003 H.B. 688, A.L. 2011 1st Ex. Sess. S.B. 7)

Effective: see contingency, section 348.280

*Revisor's note: This section was declared unconstitutional in Missouri Roundtable for Life, Inc. v. State, 396 S.W.3d 348 (Mo.banc).

(2013) Provisions of S.B. 7 from First Extraordinary Session in 2011 are unconstitutional; section B of act as codified in section 348.280 is a violation of the single subject requirement of Article III, Section 23 and remaining provisions of bill could not be severed. Missouri Roundtable for Life, Inc. v. State, 396 S.W.3d 348 (Mo.banc).



Section 196.1115 Board's powers, duties and limitation on expenditures.

Effective 28 Aug 2003

Title XII PUBLIC HEALTH AND WELFARE

*196.1115. Board's powers, duties and limitation on expenditures. — 1. The moneys appropriated to the life sciences research board that are not distributed by the board in any fiscal year to a center for excellence or a center for excellence endorsed program pursuant to section 196.1112, if any, shall be held in reserve by the board or shall be awarded on the basis of peer review panel recommendations for capacity building initiatives proposed by public and private not-for-profit academic, research, or health care institutions or organizations, or individuals engaged in competitive research in targeted fields consistent with the provisions of sections 196.1100 to 196.1130.

2. The life sciences research board may, in view of the limitations expressed in section 196.1130:

(1) Award and enter into grants or contracts relating to increasing Missouri's research capacity at public or private not-for-profit institutions;

(2) Make provision for peer review panels to recommend and review research projects;

(3) Contract for administrative and support services;

(4) Lease or acquire facilities and equipment;

(5) Employ administrative staff; and

(6) Receive, retain, hold, invest, disburse or administer any moneys that it receives from appropriations or from any other source.

3. The life sciences research board shall utilize as much of the moneys as reasonably possible for building capacity at public and private not-for-profit institutions to do research rather than for administrative expenses. The board shall not in any fiscal year expend more than two percent of the total moneys appropriated to it and of the moneys that it has in reserve or has received from other sources for its own administrative expenses; provided, however, that the general assembly by appropriation from the life sciences research trust fund may authorize a limited amount of additional moneys to be expended for administrative costs.

(L. 2003 H.B. 688)

*Revisor's note: This section is reprinted in accordance with section 3.066. S.B. 7, First Extraordinary Session of the 96th General Assembly, 2011, amended this section. S.B. 7 was declared unconstitutional as a violation of the single subject requirement of Article III, Section 23, of the Missouri Constitution (see annotation above), rendering the repeal and reenactment of this section ineffective.



Section 196.1118 Annual audit by state auditor or private accounting firm — audit available to public — every three years comprehensive report for governor and general assembly, content — audit and report not administrative expense.

Effective 28 Aug 2003

Title XII PUBLIC HEALTH AND WELFARE

196.1118. Annual audit by state auditor or private accounting firm — audit available to public — every three years comprehensive report for governor and general assembly, content — audit and report not administrative expense. — The life sciences research board shall make provision for and secure the state auditor or outside public accounting firm an annual audit of its financial affairs and the moneys expended from the life sciences research trust fund. Such audit shall be performed on a fiscal year basis and the cost of such audit shall not be considered as an administrative expense for purposes of subsection 3 of section 196.1115. The board shall make copies of each audit available to the public. Every three years the board, with the assistance of its staff or independent contractors as determined by the board, shall prepare a comprehensive report assessing the work and progress of the life sciences research program. Such assessment report shall analyze the impact of the board's programs, grants, and contracts performed, shall be provided to the governor and the general assembly, and shall be available to the public. The cost of such assessment report shall not be considered an administrative expense for purposes of subsection 3 of section 196.1115.

(L. 2003 H.B. 688)



Section 196.1121 Reimbursement of costs allowed if four-part test met — institutions or organizations receiving grants or awards to retain title to all inventions, data and discoveries — rulemaking authority.

Effective 28 Aug 2003

Title XII PUBLIC HEALTH AND WELFARE

196.1121. Reimbursement of costs allowed if four-part test met — institutions or organizations receiving grants or awards to retain title to all inventions, data and discoveries — rulemaking authority. — 1. Grant or contract awards made with moneys appropriated from the life sciences research trust fund shall provide for the reimbursement of costs. Whether reimbursement of specific costs is allowed depends on the application of a four-part test balancing which shall include:

(1) The reasonableness of the cost;

(2) The connection to the grant or contract;

(3) The consistency demonstrated in assigning costs to the grant or contract; and

(4) Conformance with the specific terms and conditions of the award or contract.

­­

­

2. Grant and contract recipients shall preserve research freedom, ensure timely disclosure of their research findings to the scientific community, including through publications and presentations at scientific meetings, and promote utilization, commercialization, and public availability of their inventions and other intellectual property developed as a general institutional policy. Institutions or organizations receiving grant or contract awards shall retain all right, title, and interest, including all intellectual property rights, in and to any and all inventions, ideas, data, improvements, modifications, know-how, creations, copyrightable material, trade secrets, methods, processes, discoveries, and derivatives, regardless of patentability, that are made in the performance of work under a grant award. The life sciences research board shall adopt reasonable rules to ensure that any such intellectual property rights are utilized reasonably and in a manner that is in the public interest.

(L. 2003 H.B. 688)



Section 196.1124 Board members not to be employed by public or private entity receiving financial support from trust fund — conflict of interest guidelines to be developed.

Effective 28 Aug 2003

Title XII PUBLIC HEALTH AND WELFARE

196.1124. Board members not to be employed by public or private entity receiving financial support from trust fund — conflict of interest guidelines to be developed. — No member of the life sciences research board shall be employed by any public or private not-for-profit entity entitled to receive financial support from the life sciences research trust fund, or participate in the making of any decision by the board to make any grant to the board member, any person who is related to the board member within the fourth degree of consanguinity or affinity, any public entity for which the board member serves as an officer, director, or other member of the entity's governing body, or any private entity for which the board member or the member's spouse is employed, serves as an officer, director, or other member of the entity's governing body. The board may from time to time issue conflict of interest guidelines and requirements with respect to the administration of the life sciences research program, to govern the actions of its employees and agents, and to implement the provisions of this section.

(L. 2003 H.B. 688)



Section 196.1127 Appropriation to board subject to certain requirements.

Effective 28 Aug 2003

Title XII PUBLIC HEALTH AND WELFARE

196.1127. Appropriation to board subject to certain requirements. — 1. The moneys appropriated to the life sciences research board pursuant to sections 196.1100 to 196.1124 shall be subject to the provisions of this section.

2. As used in this section, the following terms shall mean:

(1) "Abortion services" include performing, inducing, or assisting with abortions, as defined in section 188.015, or encouraging patients to have abortions, referring patients for abortions not necessary to save the life of the mother, or development of drugs, chemicals, or devices intended to be used to induce an abortion;

(2) "Child", a human being recognized as a minor pursuant to the laws of this state, including if in vivo, an unborn child as defined in section 188.015 and if in vitro, a human being at any of the stages of biological development of an unborn child from conception or inception onward;

(3) "Conception", the same meaning as such term is defined in section 188.015;

(4) "Facilities and administrative costs", those costs that are incurred for common or joint objectives and therefore cannot be identified readily and specifically with a particular research project or any other institutional activity;

(5) "Human cloning", the creation of a human being by any means other than by the fertilization of an oocyte of a human female by a sperm of a human male;

(6) "Prohibited human research", research in a research project in which there is the taking or utilization of the organs, tissues, or cellular material of:

(a) A deceased child, unless consent is given by the parents in a manner provided in sections 194.210 to 194.290 relating to anatomical gifts, and neither parent caused the death of such child or consented to another person causing the death of such child;

(b) A living child, when the intended or likely result of such taking or utilization is to kill or cause harm to the health, safety, or welfare of such child, or when the purpose is to target such child for possible destruction in the future;

(7) "Public funds", include:

(a) Any moneys received or controlled by the state of Missouri or any official, department, division, agency, or political subdivision thereof, including but not limited to moneys derived from federal, state, or local taxes, gifts, or grants from any source, settlements of any claims or causes of action, public or private, bond proceeds, federal grants or payments, or intergovernmental transfers;

(b) Any moneys received or controlled by an official, department, division, or agency of state government or any political subdivision thereof, or to any person or entity pursuant to appropriation by the general assembly or governing body of any political subdivision of this state;

(8) "Research project", research proposed to be funded by an award of public funds conducted under the auspices of the entity or entities that applied for and received such award, regardless of whether the research is funded in whole or in part by such award. Such research shall include basic research, including the discovery of new knowledge; translational research, including translational knowledge in a usable form; and clinical research, including but not limited to health research in human development and aging, cancer, endocrine, cardiovascular, neurological, pulmonary, and infectious disease.

3. Public funds shall not be expended, paid, or granted to or on behalf of an existing or proposed research project that involves abortion services, human cloning, or prohibited human research. A research project that receives an award of public funds shall not share costs with another research project, person, or entity not eligible to receive public funds pursuant to this subsection; provided that a research project that receives an award of public funds may pay a pro rata share of facilities and administrative costs determined in the award of public funds according to standards that ensure that public funds do not in any way subsidize facilities and administrative costs of other research projects, persons, or entities not eligible to receive public funds pursuant to this subsection. The application for an award of public funds shall set forth the proposed rates of pro rata cost reimbursement and shall provide supporting data and rationale for such rates. All applicants for and recipients of awards of public funds shall comply with the cost accounting principles set forth in Part 9905 of Title 48 of the Code of Federal Regulations, or successor regulations, in connection with the application for and administration of the research project. All moneys derived from an award of public funds shall be expended only by checks, drafts, or electronic transfers using a separate accounting process maintained for each research project. No moneys derived from an award of public funds shall be used to cover costs for any other research project or to any other person or entity. No moneys derived from an award of public funds shall be passed through to any other research project, person, or entity unless included in the original application for the award of public funds or in subsequent amendments or requests to use separate contractors. A research project that receives an award of public funds shall maintain financial records that demonstrate strict compliance with this subsection. Any audit conducted pursuant to any grant or contract awarding public funds shall also certify whether there is compliance with this subsection and shall note any noncompliance as a material audit finding.

4. The provisions of this section shall inure to the benefit of all residents of this state. Any taxpayer of this state or any political subdivision of this state shall have standing to bring suit against the state of Missouri or any official, department, division, agency, or political subdivision of this state, and any recipient of public funds who or which is in violation of this subsection in any circuit court with jurisdiction to enforce the provisions of this section.

5. This section shall not be construed to permit or make lawful any conduct that is otherwise unlawful pursuant to the laws of this state.

6. Any provision of this section is not severable from any appropriation subject to this section or any application declared by any court to be subject to this section. If any provision of this section is found to be invalid or unconstitutional, any appropriation subject to this section or any appropriation declared by any court to be subject to this section shall be void, invalid, and unenforceable.

(L. 2003 H.B. 688)



Section 196.1129 Umbilical cord blood banks, grants awarded, when — eligibility criteria.

Effective 28 Aug 2005

Title XII PUBLIC HEALTH AND WELFARE

196.1129. Umbilical cord blood banks, grants awarded, when — eligibility criteria. — 1. For purposes of this section, the term "board" shall mean the life sciences research board established under section 196.1103.

2. Subject to appropriations, the board shall establish a program to award grants for the establishment of umbilical cord blood banks to be located in this state and for the expansion of existing umbilical cord blood banks located in this state. The purposes and activities of umbilical cord blood banks eligible for grants for this program shall be directed towards gathering, collecting, and preserving umbilical cord and placental blood only from live births and providing such blood and blood components primarily to recipients who are unrelated to the donors of the blood, and towards persons and institutions conducting scientific research requiring sources of human stem cells.

3. The board shall, by rule, establish eligibility criteria for awarding grants under this section. In awarding grants, the board shall consider:

(1) The ability of the applicant to establish, operate, and maintain an umbilical cord blood bank and to provide related services;

(2) The experience of the applicant in operating similar facilities; and

(3) The applicant's commitment to continue to operate and maintain an umbilical cord blood bank after the expiration of the terms of the contract required by subsection 4 of this section.

4. Recipients of grants awarded shall enter into contracts under which each recipient agrees to:

(1) Operate and maintain an umbilical cord blood bank in this state at least until the eighth anniversary of the date of the award of the grant;

(2) Gather, collect, and preserve umbilical cord blood only from live births; and

(3) Comply with any financial or reporting requirements imposed on the recipient under rules adopted by the board.

5. The grants authorized under this section shall be awarded subject to funds specifically appropriated for that purpose.

(L. 2005 S.B. 323)



Section 196.1130 Rules to become effective, when.

Effective 28 Aug 2003

Title XII PUBLIC HEALTH AND WELFARE

196.1130. Rules to become effective, when. — No rule or portion of a rule promulgated pursuant to the authority of sections 196.1100 to 196.1130 shall become effective unless it has been promulgated pursuant to chapter 536.

(L. 2003 H.B. 688)






Chapter 197 Medical Treatment Facility Licenses

Chapter Cross References



Section 197.005 Medicare conditions of participation compliance, deemed compliance with hospital licensure standards.

Effective 01 Jul 2018, see footnote

Title XII PUBLIC HEALTH AND WELFARE

197.005. Medicare conditions of participation compliance, deemed compliance with hospital licensure standards. — 1. As used in this section, the term “Medicare conditions of participation” shall mean federal regulatory standards established under Title XVIII of the Social Security Act and defined in 42 CFR 482, as amended, for hospitals and 42 CFR 485, as amended, for hospitals designated as critical access hospitals under 42 U.S.C. Section 1395i-4.

2. To minimize the administrative cost of enforcing and complying with duplicative regulatory standards, on and after July 1, 2018, compliance with Medicare conditions of participation shall be deemed to constitute compliance with the standards for hospital licensure under sections 197.010 to 197.120 and regulations promulgated thereunder.

3. Nothing in this section shall preclude the department of health and senior services from promulgating regulations effective on or after July 1, 2018, to define separate regulatory standards that do not duplicate or contradict the Medicare conditions of participation, with specific state statutory authorization to create separate regulatory standards.

4. Regulations promulgated by the department of health and senior services to establish and enforce hospital licensure regulations under this chapter that duplicate or conflict with the Medicare conditions of participation shall lapse and expire on and after July 1, 2018.

(L. 2017 S.B. 50 merged with S.B. 501)

Effective 7-01-18



Section 197.010 Citation of law.

Effective 28 Aug 1953

Title XII PUBLIC HEALTH AND WELFARE

197.010. Citation of law. — This law may be cited and referred to as the "Hospital Licensing Law".

(L. 1953 p. 631 § 1)



Section 197.020 Definitions.

Effective 03 Jun 1994, see footnote

Title XII PUBLIC HEALTH AND WELFARE

197.020. Definitions. — 1. "Governmental unit" means any county, municipality or other political subdivision or any department, division, board or other agency of any of the foregoing.

2. "Hospital" means a place devoted primarily to the maintenance and operation of facilities for the diagnosis, treatment or care for not less than twenty-four consecutive hours in any week of three or more nonrelated individuals suffering from illness, disease, injury, deformity or other abnormal physical conditions; or a place devoted primarily to provide for not less than twenty-four consecutive hours in any week medical or nursing care for three or more nonrelated individuals. The term "hospital" does not include convalescent, nursing, shelter or boarding homes as defined in chapter 198.

3. "Person" means any individual, firm, partnership, corporation, company or association and the legal successors thereof.

(L. 1953 p. 631 § 2, A.L. 1959 S.B. 19, A.L. 1994 H.B. 1408 merged with H.B. 1427)

Effective 6-3-94 (H.B. 1408); 8-28-94 (H.B. 1427)

(1995) Outpatient radiation therapy services operated by hospital in commercial building was not open twenty-four hours in any day and is not a hospital, therefore is not subject to certificate of need law. SSM Health Care v. Missouri Health Facilities Review Committee, 894 S.W.2d 674 (Mo. en banc).



Section 197.030 Purposes of law.

Effective 28 Aug 1953

Title XII PUBLIC HEALTH AND WELFARE

197.030. Purposes of law. — The purpose of this law is to provide for the development, establishment and enforcement of standards for the care and treatment of individuals in hospitals and for the construction, maintenance and operation of hospitals, which, in the light of advancing knowledge, will promote safe and adequate treatment of such individuals in hospitals.

(L. 1953 p. 631 § 3)



Section 197.032 Hospitals and medical personnel may refuse abortions — no denial of public benefits for such refusal — civil action, when.

Effective 28 Aug 1973

Title XII PUBLIC HEALTH AND WELFARE

197.032. Hospitals and medical personnel may refuse abortions — no denial of public benefits for such refusal — civil action, when. — 1. No physician or surgeon, registered nurse, practical nurse, midwife or hospital, public or private, shall be required to treat or admit for treatment any woman for the purpose of abortion if such treatment or admission for treatment is contrary to the established policy of, or the moral, ethical or religious beliefs of, such physician, surgeon, registered nurse, midwife, practical nurse or hospital. No cause of action shall accrue against any such physician, surgeon, registered nurse, midwife, practical nurse or hospital on account of such refusal to treat or admit for treatment any woman for abortion purposes.

2. No person or institution shall be denied or discriminated against in the reception of any public benefit, assistance or privilege whatsoever or in any employment, public or private, on the grounds that they refuse to undergo an abortion, to advise, consent to, assist in or perform an abortion.

3. Any person who shall deny or discriminate against another for refusal to perform or participate in an abortion shall be liable to the party injured in an action at law, suit in equity or other redress.

(L. 1973 H.B. 731 & 793 §§ 1, 2, 3)



Section 197.040 Beginning July 1, 2018, license for hospital required.

Effective 01 Jul 2018, see footnote

Title XII PUBLIC HEALTH AND WELFARE

197.040. Beginning July 1, 2018, license for hospital required. — After ninety days from the date this law becomes effective, no person or governmental unit, acting severally or jointly with any other person or governmental unit, shall establish, conduct or maintain a hospital in this state without a license under this law and section 197.005 issued by the department of health and senior services.

(L. 1953 p. 631 § 4, A.L. 2017 S.B. 50 merged with S.B. 501)

Effective 7-01-18



Section 197.040 Until June 30, 2018, license for hospital required.

Effective 28 Aug 1953, see footnote

Title XII PUBLIC HEALTH AND WELFARE

*197.040. Until June 30, 2018, license for hospital required. — After ninety days from the date this law becomes effective, no person or governmental unit, acting severally or jointly with any other person or governmental unit, shall establish, conduct or maintain a hospital in this state without a license under this law issued by the department of health and senior services.

(L. 1953 p. 631 § 4)

*This section was amended by S.B. 50 merged with S.B. 501, 2017, effective 7-01-18. Due to the delayed effective date, both versions of this section are published here.



Section 197.050 Beginning July 1, 2018, application for license, contents — fee.

Effective 01 Jul 2018, see footnote

Title XII PUBLIC HEALTH AND WELFARE

197.050. Beginning July 1, 2018, application for license, contents — fee. — Application for a license shall be made to the department of health and senior services upon forms provided by it and shall contain such information as the department of health and senior services requires, which may include affirmative evidence of ability to comply with such reasonable standards, rules and regulations as are lawfully prescribed hereunder in compliance with section 197.005. Until June 30, 1989, each application for a license, except applications from governmental units, shall be accompanied by an annual license fee of two hundred dollars plus two dollars per bed for the first one hundred beds and one dollar per bed for each additional bed. Beginning July 1, 1989, each application for a license, except applications from governmental units, shall be accompanied by an annual license fee of two hundred fifty dollars plus three dollars per bed for the first four hundred beds and two dollars per bed for each additional bed. All license fees shall be paid to the director of revenue and deposited in the state treasury to the credit of the general revenue fund.

(L. 1953 p. 631 § 5, A.L. 1961 p. 517, A.L. 1982 S.B. 575, A.L. 1988 H.B. 1134, A.L. 2017 S.B. 50 merged with S.B. 501)

Effective 7-01-18



Section 197.050 Until June 30, 2018, application for license, contents — fee.

Effective 04 May 1988, see footnote

Title XII PUBLIC HEALTH AND WELFARE

*197.050. Until June 30, 2018, application for license, contents — fee. — Application for a license shall be made to the department of health and senior services upon forms provided by it and shall contain such information as the department of health and senior services requires, which may include affirmative evidence of ability to comply with such reasonable standards, rules and regulations as are lawfully prescribed hereunder. Until June 30, 1989, each application for a license, except applications from governmental units, shall be accompanied by an annual license fee of two hundred dollars plus two dollars per bed for the first one hundred beds and one dollar per bed for each additional bed. Beginning July 1, 1989, each application for a license, except applications from governmental units, shall be accompanied by an annual license fee of two hundred fifty dollars plus three dollars per bed for the first four hundred beds and two dollars per bed for each additional bed. All license fees shall be paid to the director of revenue and deposited in the state treasury to the credit of the general revenue fund.

(L. 1953 p. 631 § 5, A.L. 1961 p. 517, A.L. 1982 S.B. 575, A.L. 1988 H.B. 1134)

Effective 5-4-88

*This section was amended by S.B. 50 merged with S.B. 501, 2017, effective 7-01-18. Due to the delayed effective date, both versions of this section are published here.



Section 197.052 Adjacent property, hospital may revise premises of campus for licensure purposes.

Effective 28 Aug 2010

Title XII PUBLIC HEALTH AND WELFARE

197.052. Adjacent property, hospital may revise premises of campus for licensure purposes. — An applicant for or holder of a hospital license may define or revise the premises of a hospital campus to include tracts of property which are adjacent but for a common street or highway, as defined in section 300.010, and its accompanying public right-of-way.

(L. 2010 H.B. 2226, et al § 1)



Section 197.060 License to issue, when — annual renewal — not transferable.

Effective 28 Aug 1953

Title XII PUBLIC HEALTH AND WELFARE

197.060. License to issue, when — annual renewal — not transferable. — 1. Upon receipt of an application for a license, the department of health and senior services shall issue a license if the applicant and hospital facilities meet the requirements established under this law. A license, unless sooner suspended or revoked, shall be renewable annually upon receipt of an application for a license and the license fee from the licensee and approval by the department of health and senior services.

2. Each license shall be issued only for the premises and persons or governmental units named in the application, and shall not be transferable or assignable except with the written approval of the department of health and senior services. Licenses shall be posted in a conspicuous place on the licensed premises.

(L. 1953 p. 631 § 6)



Section 197.065 Life safety code standards — waiver, when — rulemaking authority.

Effective 28 Aug 2016

Title XII PUBLIC HEALTH AND WELFARE

*197.065. Life safety code standards — waiver, when — rulemaking authority. — 1. The department of health and senior services shall promulgate regulations for the construction and renovation of hospitals that include life safety code standards for hospitals that exclusively reflect the life safety code standards imposed by the federal Medicare program under Title XVIII of the Social Security Act and its conditions of participation in the Code of Federal Regulations.

2. The department shall not require a hospital to meet the standards contained in the Facility Guidelines Institute for the Design and Construction of Health Care Facilities, but any hospital that complies with the 2010 or later version of such guidelines for the construction and renovation of hospitals shall not be required to comply with any regulation that is inconsistent or conflicts in any way with such guidelines.

3. The department may waive enforcement of the standards for licensed hospitals imposed by this section if the department determines that:

(1) Compliance with those specific standards would result in unreasonable hardship for the facility and if the health and safety of hospital patients would not be compromised by such waiver or waivers; or

(2) The hospital has used other standards that provide for equivalent design criteria.

4. Regulations promulgated by the department to establish and enforce hospital licensure regulations under this chapter that conflict with the standards established under subsections 1 and 3 of this section shall lapse on and after January 1, 2018.

5. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2016, shall be invalid and void.

(L. 2016 S.B. 608 merged with S.B. 635 merged with S.B. 973)

Effective 8-28-16 (S.B. 635); 8-28-16 (S.B. 973); *10-14-16 (S.B. 608), see § 21.250

*S.B. 608 was vetoed July 5, 2016. The veto was overridden on September 14, 2016.



Section 197.070 Beginning July 1, 2018, denial, suspension or revocation of license.

Effective 01 Jul 2018, see footnote

Title XII PUBLIC HEALTH AND WELFARE

197.070. Beginning July 1, 2018, denial, suspension or revocation of license. — The department of health and senior services may deny, suspend or revoke a license in any case in which it finds that there has been a substantial failure to comply with the requirements established under this law and section 197.005.

(L. 1953 p. 631 § 7, A.L. 1978 S.B. 661, A.L. 2017 S.B. 50 merged with S.B. 501)

Effective 7-01-18



Section 197.070 Until June 30, 2018, denial, suspension or revocation of license.

Effective 28 Aug 1978, see footnote

Title XII PUBLIC HEALTH AND WELFARE

*197.070. Until June 30, 2018, denial, suspension or revocation of license. — The department of health and senior services may deny, suspend or revoke a license in any case in which it finds that there has been a substantial failure to comply with the requirements established under this law.

(L. 1953 p. 631 § 7, A.L. 1978 S.B. 661)

*This section was amended by S.B. 50 merged with S.B. 501, 2017, effective 7-01-18. Due to the delayed effective date, both versions of this section are published here.



Section 197.071 Beginning July 1, 2018, review by administrative hearing commission.

Effective 01 Jul 2018, see footnote

Title XII PUBLIC HEALTH AND WELFARE

197.071. Beginning July 1, 2018, review by administrative hearing commission. — Any person aggrieved by an official action of the department of health and senior services affecting the licensed status of a person under the provisions of sections 197.005 to 197.120, including the refusal to grant, the grant, the revocation, the suspension, or the failure to renew a license, may seek a determination thereon by the administrative hearing commission pursuant to the provisions of section 621.045, and it shall not be a condition to such determination that the person aggrieved seek a reconsideration, a rehearing, or exhaust any other procedure within the department of health and senior services.

(L. 1978 S.B. 661, A.L. 2017 S.B. 50 merged with S.B. 501)

Effective 7-01-18



Section 197.071 Until June 30, 2018, review by administrative hearing commission.

Effective 28 Aug 1978, see footnote

Title XII PUBLIC HEALTH AND WELFARE

*197.071. Until June 30, 2018, review by administrative hearing commission. — Any person aggrieved by an official action of the department of health and senior services affecting the licensed status of a person under the provisions of sections 197.010 to 197.120, including the refusal to grant, the grant, the revocation, the suspension, or the failure to renew a license, may seek a determination thereon by the administrative hearing commission pursuant to the provisions of section 621.045, and it shall not be a condition to such determination that the person aggrieved seek a reconsideration, a rehearing, or exhaust any other procedure within the department of health and senior services.

(L. 1978 S.B. 661)

*This section was amended by S.B. 50 merged with S.B. 501, 2017, effective 7-01-18. Due to the delayed effective date, both versions of this section are published here.



Section 197.080 Beginning July 1, 2018, rules, procedure — regulations and standards — review and revision of regulations — rulemaking authority.

Effective 01 Jul 2018, see footnote

Title XII PUBLIC HEALTH AND WELFARE

197.080. Beginning July 1, 2018, rules, procedure — regulations and standards — review and revision of regulations — rulemaking authority. — 1. The department of health and senior services, with the advice of the state advisory council and pursuant to the provisions of this section, section 197.005, and chapter 536, shall adopt, amend, promulgate and enforce such rules, regulations and standards with respect to all hospitals or different types of hospitals to be licensed hereunder as may be designed to further the accomplishment of the purposes of this law in promoting safe and adequate treatment of individuals in hospitals in the interest of public health, safety and welfare. No rule or portion of a rule promulgated under the authority of sections 197.010 to 197.280 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

2. The department shall review and revise regulations governing hospital licensure and enforcement to promote hospital and regulatory efficiencies. The department shall eliminate all duplicative regulations and inspections by or on behalf of state agencies and the Centers for Medicare and Medicaid Services (CMS). The hospital licensure regulations adopted under this chapter shall incorporate standards which shall include, but not be limited to, the following:

(1) Each citation or finding of a regulatory deficiency shall refer to the specific written regulation, any state associated written interpretive guidance developed by the department and any publicly available, professionally recognized standards of care that are the basis of the citation or finding;

(2) Subject to appropriations, the department shall ensure that its hospital licensure regulatory standards are consistent with and do not contradict the CMS Conditions of Participation (COP) and associated interpretive guidance. However, this shall not preclude the department from enforcing standards produced by the department which exceed the federal CMS’ COP and associated interpretive guidance, so long as such standards produced by the department promote a higher degree of patient safety and do not contradict the federal CMS’ COP and associated interpretive guidance;

(3) The department shall establish and publish guidelines for complaint investigation, including but not limited to:

(a) The department’s process for reviewing and determining which complaints warrant an on-site investigation based on a preliminary review of available information from the complainant, other appropriate sources, and when not prohibited by CMS, the hospital. For purposes of providing hospitals with information necessary to improve processes and patient care, the number and nature of complaints filed and the recommended actions by the department and, as appropriate CMS, shall be disclosed upon request to hospitals so long as the otherwise confidential identity of the complainant or the patient for whom the complaint was filed is not disclosed;

(b) A departmental investigation of a complaint shall be focused on the specific regulatory standard and departmental written interpretive guidance and publicly available professionally recognized standard of care related to the complaint. During the course of any complaint investigation, the department shall cite any serious and immediate threat discovered that may potentially jeopardize the health and safety of patients;

(c) A hospital shall be provided with a report of all complaints made against the hospital. Such report shall include the nature of the complaint, the date of the complaint, the department conclusions regarding the complaint, the number of investigators and days of investigation resulting from each complaint;

(4) Hospitals and hospital personnel shall have the opportunity to participate in annual continuing training sessions when such training is provided to state licensure surveyors with prior approval from the department director and CMS when appropriate. Hospitals and hospital personnel shall assume all costs associated with facilitating the training sessions and use of curriculum materials, including but not limited to the location for training, food, and printing costs;

(5) Time lines for the department to provide responses to hospitals regarding the status and outcome of pending investigations and regulatory actions and questions about interpretations of regulations shall be identical to, to the extent practicable, the time lines established for the federal hospital certification and enforcement system in the CMS State Operations Manual, as amended. These time lines shall be the guide for the department to follow. Every reasonable attempt shall be made to meet the time lines. However, failure to meet the established time lines shall in no way prevent the department from performing any necessary inspections to ensure the health and safety of patients.

3. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2013, shall be invalid and void.

(L. 1953 p. 631 § 8, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 2013 H.B. 351, A.L. 2017 S.B. 50 merged with S.B. 501)

Effective 7-01-18



Section 197.080 Until June 30, 2018, rules, procedure — regulations and standards — review and revision of regulations — rulemaking authority.

Effective 28 Aug 2013, see footnote

Title XII PUBLIC HEALTH AND WELFARE

*197.080. Until June 30, 2018, rules, procedure — regulations and standards — review and revision of regulations — rulemaking authority. — 1. The department of health and senior services, with the advice of the state advisory council and pursuant to the provisions of this section and chapter 536, shall adopt, amend, promulgate and enforce such rules, regulations and standards with respect to all hospitals or different types of hospitals to be licensed hereunder as may be designed to further the accomplishment of the purposes of this law in promoting safe and adequate treatment of individuals in hospitals in the interest of public health, safety and welfare. No rule or portion of a rule promulgated under the authority of sections 197.010 to 197.280 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

2. The department shall review and revise regulations governing hospital licensure and enforcement to promote hospital and regulatory efficiencies and eliminate duplicative regulations and inspections by or on behalf of state agencies and the Centers for Medicare and Medicaid Services (CMS). The hospital licensure regulations adopted under this section shall incorporate standards which shall include, but not be limited to, the following:

(1) Each citation or finding of a regulatory deficiency shall refer to the specific written regulation, any state associated written interpretive guidance developed by the department and any publicly available, professionally recognized standards of care that are the basis of the citation or finding;

(2) Subject to appropriations, the department shall ensure that its hospital licensure regulatory standards are consistent with and do not contradict the CMS Conditions of Participation (COP) and associated interpretive guidance. However, this shall not preclude the department from enforcing standards produced by the department which exceed the federal CMS' COP and associated interpretive guidance, so long as such standards produced by the department promote a higher degree of patient safety and do not contradict the federal CMS' COP and associated interpretive guidance;

(3) The department shall establish and publish guidelines for complaint investigation, including but not limited to:

(a) The department's process for reviewing and determining which complaints warrant an on-site investigation based on a preliminary review of available information from the complainant, other appropriate sources, and when not prohibited by CMS, the hospital. For purposes of providing hospitals with information necessary to improve processes and patient care, the number and nature of complaints filed and the recommended actions by the department and, as appropriate CMS, shall be disclosed upon request to hospitals so long as the otherwise confidential identity of the complainant or the patient for whom the complaint was filed is not disclosed;

(b) A departmental investigation of a complaint shall be focused on the specific regulatory standard and departmental written interpretive guidance and publicly available professionally recognized standard of care related to the complaint. During the course of any complaint investigation, the department shall cite any serious and immediate threat discovered that may potentially jeopardize the health and safety of patients;

(c) A hospital shall be provided with a report of all complaints made against the hospital. Such report shall include the nature of the complaint, the date of the complaint, the department conclusions regarding the complaint, the number of investigators and days of investigation resulting from each complaint;

(4) Hospitals and hospital personnel shall have the opportunity to participate in annual continuing training sessions when such training is provided to state licensure surveyors with prior approval from the department director and CMS when appropriate. Hospitals and hospital personnel shall assume all costs associated with facilitating the training sessions and use of curriculum materials, including but not limited to the location for training, food, and printing costs;

(5) Time lines for the department to provide responses to hospitals regarding the status and outcome of pending investigations and regulatory actions and questions about interpretations of regulations shall be identical to, to the extent practicable, the time lines established for the federal hospital certification and enforcement system in the CMS State Operations Manual, as amended. These time lines shall be the guide for the department to follow. Every reasonable attempt shall be made to meet the time lines. However, failure to meet the established time lines shall in no way prevent the department from performing any necessary inspections to ensure the health and safety of patients.

3. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2013, shall be invalid and void.

(L. 1953 p. 631 § 8, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 2013 H.B. 351)

*This section was amended by S.B. 50 merged with S.B. 501, 2017, effective 7-01-18. Due to the delayed effective date, both versions of this section are published here.



Section 197.090 Existing hospitals to be allowed time to meet standards.

Effective 28 Aug 1953

Title XII PUBLIC HEALTH AND WELFARE

197.090. Existing hospitals to be allowed time to meet standards. — Any hospital which is in operation at the time of the promulgation of any applicable rule or regulation or minimum standard under this law shall be given a reasonable time under the particular circumstances not to exceed two years from the date of such promulgation within which to comply with such rules and regulations and minimum standards.

(L. 1953 p. 631 § 9)



Section 197.100 Beginning July 1, 2018, inspections by department of health and senior services required, reports from certain other agencies accepted, when — department to determine life, safety, and building codes

Effective 01 Jul 2018, see footnote

Title XII PUBLIC HEALTH AND WELFARE

197.100. Beginning July 1, 2018, inspections by department of health and senior services required, reports from certain other agencies accepted, when — department to determine life, safety, and building codes — 1. Any provision of chapter 198 and chapter 338 to the contrary notwithstanding, the department of health and senior services shall have sole authority, and responsibility for inspection and licensure of hospitals in this state including, but not limited to, all parts, services, functions, support functions and activities which contribute directly or indirectly to patient care of any kind whatsoever. The department of health and senior services shall annually inspect each licensed hospital and shall make any other inspections and investigations as it deems necessary for good cause shown. The department of health and senior services shall accept reports of hospital inspections from or on behalf of governmental agencies, the joint commission, and the American Osteopathic Association Healthcare Facilities Accreditation Program, provided the accreditation inspection was conducted within one year of the date of license renewal. Prior to granting acceptance of any other accrediting organization reports in lieu of the required licensure survey, the accrediting organization’s survey process must be deemed appropriate and found to be comparable to the department’s licensure survey. It shall be the accrediting organization’s responsibility to provide the department any and all information necessary to determine if the accrediting organization’s survey process is comparable and fully meets the intent of the licensure regulations. The department of health and senior services shall attempt to schedule inspections and evaluations required by this section so as not to cause a hospital to be subject to more than one inspection in any twelve-month period from the department of health and senior services or any agency or accreditation organization the reports of which are accepted for licensure purposes pursuant to this section, except for good cause shown.

2. Other provisions of law to the contrary notwithstanding, the department of health and senior services shall be the only state agency to determine life safety and building codes for hospitals defined or licensed pursuant to the provisions of this chapter, including but not limited to sprinkler systems, smoke detection devices and other fire safety-related matters so long as any new standards shall apply only to new construction.

(L. 1953 p. 631 § 10, A.L. 1988 H.B. 1134, A.L. 2013 H.B. 351, A.L. 2017 S.B. 50 merged with S.B. 501)

Effective 7-01-18



Section 197.100 Until June 30, 2018, inspections by department of health and senior services required, reports from certain other agencies accepted, when — department to determine life, safety, and building codes.

Effective 28 Aug 2013, see footnote

Title XII PUBLIC HEALTH AND WELFARE

*197.100. Until June 30, 2018, inspections by department of health and senior services required, reports from certain other agencies accepted, when — department to determine life, safety, and building codes. — 1. Any provision of chapter 198 and chapter 338 to the contrary notwithstanding, the department of health and senior services shall have sole authority, and responsibility for inspection and licensure of hospitals in this state including, but not limited to, all parts, services, functions, support functions and activities which contribute directly or indirectly to patient care of any kind whatsoever. The department of health and senior services shall annually inspect each licensed hospital and shall make any other inspections and investigations as it deems necessary for good cause shown. The department of health and senior services shall accept reports of hospital inspections from governmental agencies, the joint commission, and the American Osteopathic Association Healthcare Facilities Accreditation Program, provided the accreditation inspection was conducted within one year of the date of license renewal. Prior to granting acceptance of any other accrediting organization reports in lieu of the required licensure survey, the accrediting organization's survey process must be deemed appropriate and found to be comparable to the department's licensure survey. It shall be the accrediting organization's responsibility to provide the department any and all information necessary to determine if the accrediting organization's survey process is comparable and fully meets the intent of the licensure regulations. The department of health and senior services shall attempt to schedule inspections and evaluations required by this section so as not to cause a hospital to be subject to more than one inspection in any twelve-month period from the department of health and senior services or any agency or accreditation organization the reports of which are accepted for licensure purposes pursuant to this section, except for good cause shown.

2. Other provisions of law to the contrary notwithstanding, the department of health and senior services shall be the only state agency to determine life safety and building codes for hospitals defined or licensed pursuant to the provisions of this chapter, including but not limited to sprinkler systems, smoke detection devices and other fire safety-related matters so long as any new standards shall apply only to new construction.

(L. 1953 p. 631 § 10, A.L. 1988 H.B. 1134, A.L. 2013 H.B. 351)

*This section was amended by S.B. 50 merged with S.B. 501, 2017, effective 7-01-18. due to the delayed effective date, both versions of this section are published here.



Section 197.105 Investigation of complaints, department to post on website, content.

Effective 28 Aug 2013

Title XII PUBLIC HEALTH AND WELFARE

197.105. Investigation of complaints, department to post on website, content. — 1. The department of health and senior services shall post on its website information regarding investigations of complaints against hospitals. The posting of such information shall comply with all of the following requirements:

(1) Complaint data shall not be posted unless the complaint has been substantiated by investigation by departmental employees to require a statement of deficiency;

(2) The posting shall include the hospital's plan of correction accepted by departmental officials;

(3) The posting shall include the dates and specific findings of the departmental investigation;

(4) The posting shall list or include a link to each facility's annualized rate of substantiated complaints per patient day;

(5) The posting shall display the complaint investigation data so as to provide for peer group comparisons of:

(a) Psychiatric hospitals or psychiatric units within hospitals;

(b) Long-term acute care hospitals as defined by 42 CFR 412.23(e);

(c) Inpatient rehabilitation facilities or units meeting the requirements of 42 CFR 412.29; and

(6) Time lines for posting such information shall be consistent with the CMS State Operations Manual, as amended.

2. This section shall not be construed to require or permit the posting of information that would violate state or federal laws or regulations governing the confidentiality of patient data or medical records or information protected under subsection 4 of section 537.035.

(L. 2013 H.B. 351 § 1)



Section 197.120 Operating hospital without license a misdemeanor — proceedings to restrain.

Effective 28 Aug 1953

Title XII PUBLIC HEALTH AND WELFARE

197.120. Operating hospital without license a misdemeanor — proceedings to restrain. — 1. Any person establishing, conducting, managing or operating any hospital without a license under this law shall be guilty of a misdemeanor.

2. The attorney general shall represent the department of health and senior services, who may institute an action in the name of the state for injunction or other process against any person or governmental unit to restrain or prevent the establishment, conduct, management or operation of a hospital without a license under this law.

(L. 1953 p. 631 § 12)



Section 197.150 Procedures for compliance, requirements.

Effective 24 Oct 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

197.150. Procedures for compliance, requirements. — The department shall require that each hospital, ambulatory surgical center, abortion facility, and other facility have in place procedures for monitoring and enforcing compliance with infection control regulations and standards. Such procedures shall be coordinated with administrative staff, personnel staff, and the quality improvement program. Such procedures shall include, at a minimum, requirements for the facility’s infection control program to conduct surveillance of personnel with a portion of the surveillance to be done in such manner that employees and medical staff are observed without their knowledge of such observation, provided that this unobserved surveillance requirement shall not be considered to be grounds for licensure enforcement action by the department until the department establishes clear and verifiable criteria for determining compliance. Such surveillance also may include monitoring of the rate of use of hand hygiene products.

(L. 2004 S.B. 1279, A.L. 2017 2d Ex. Sess. S.B. 5)

Effective 10-24-17



Section 197.152 Protection for reporting infection control concerns, reporting required — authority of infection control officers, review of orders — good faith reporting of infection control concerns protected.

Effective 24 Oct 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

197.152. Protection for reporting infection control concerns, reporting required — authority of infection control officers, review of orders — good faith reporting of infection control concerns protected. — 1. Infection control officers as defined in federal regulation and other hospital, ambulatory surgical center, and abortion facility employees shall be protected against retaliation by the hospital, ambulatory surgical center, or abortion facility for reporting infection control concerns pursuant to section 197.285 and shall be entitled to the full benefits of that section. Such infection control officers shall report any interference in the performance of their duties by their supervisors to the hospital, ambulatory surgical center, or abortion facility compliance officer established by and empowered to act pursuant to section 197.285.

2. Infection control officers as defined in federal regulation shall also have the authority to order the cessation of a practice that falls outside accepted practices as defined by appropriate state and federal regulatory agencies, accreditation organizations, or the standards adopted by the Centers for Disease Control and Prevention or the Association of Professionals in Infection Control and Epidemiology. The hospital, ambulatory surgical center, or abortion facility may require that such a cessation order of an infection control officer be endorsed by the hospital, ambulatory surgical center, or abortion facility chief executive officer or his or her designee before taking effect. The hospital, ambulatory surgical center, or abortion facility infection control committee shall convene as soon as possible to review such cessation order and may overrule or sustain the directive of the infection control officer. The department shall promulgate rules governing documentation of such events.

3. Members of the medical staff who report in good faith infection control concerns to the hospital, ambulatory surgical center, or abortion facility administration or medical staff leadership shall not be subject to retaliation or discrimination for doing so. Nothing in this section shall prevent or shield medical staff members from being subject to professional review actions for substandard care or breach of standards established in hospital policy, rules, or medical staff bylaws.

(L. 2004 S.B. 1279, A.L. 2017 2d Ex. Sess. S.B. 5)

Effective 10-24-17



Section 197.154 Regulation review and update required, standards.

Effective 28 Aug 2004

Title XII PUBLIC HEALTH AND WELFARE

197.154. Regulation review and update required, standards. — No later than July 1, 2005, the department shall review and update its current regulations governing hospital and ambulatory surgical center infection control programs. Such standards shall be based upon nationally recognized standards and shall include, but not be limited to, standards for:

(1) Maintaining databases to be used for infection tracking;

(2) Developing hospital protocols related to aseptic technique and infection control practices including but not limited to hand washing, isolation, and other infection control policies;

(3) Developing appropriate corrective action plans and follow-ups for any deficiencies identified in hospital infection control practices;

(4) Conducting root cause analysis and follow-up of sentinel events, as defined by the Joint Commission on Accreditation of Health Organizations, attributable to nosocomial infections; and

(5) Ensuring that hospital and ambulatory surgical center policies and medical staff bylaws are in place to promote and enforce compliance with infection control policies.

(L. 2004 S.B. 1279)



Section 197.156 Definition of nosocomial infection outbreaks.

Effective 28 Aug 2004

Title XII PUBLIC HEALTH AND WELFARE

197.156. Definition of nosocomial infection outbreaks. — For purposes of reporting nosocomial infection outbreaks as required by department rule, the term "nosocomial infection outbreaks" shall mean infections as defined by the national Centers for Disease Control and Prevention within a defined time period. The time period shall be defined by the department based upon the number of infected patients in a facility.

(L. 2004 S.B. 1279)



Section 197.158 Complaint procedure to be provided to patients.

Effective 24 Oct 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

197.158. Complaint procedure to be provided to patients. — Every hospital, ambulatory surgery center, and abortion facility shall, beginning June 1, 2006, provide each patient an opportunity to submit to the hospital, ambulatory surgical center, or abortion facility administration complaints, comments, and suggestions related to the care they received or their personal observations related to the quality of care provided. The department shall promulgate rules to implement this section.

(L. 2004 S.B. 1279, A.L. 2017 2d Ex. Sess. S.B. 5)

Effective 10-24-17



Section 197.160 Infection data to be available to department of health and senior services, violation, effect, state payments suspended, when.

Effective 24 Oct 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

197.160. Infection data to be available to department of health and senior services, violation, effect, state payments suspended, when. — The department of health and senior services shall have access to all data and information held by hospitals, ambulatory surgical centers, abortion facilities, and other facilities related to their infection control practices, rates, or treatments of infections. Failure to provide such access shall be grounds for full or partial licensure suspension or revocation pursuant to section 197.293, sections 197.010 to 197.100, or sections 197.200 to 197.240. If the department determines that the hospital, ambulatory surgical center, abortion facility, or other facility is willfully impeding access to such information, the department shall be authorized to direct all state agencies to suspend all or a portion of state payments to such entity until such time as the desired information is obtained by the department.

(L. 2004 S.B. 1279, A.L. 2017 2d Ex. Sess. S.B. 5)

Effective 10-24-17



Section 197.162 Infection control practices to be considered in licensure process, annual report required.

Effective 24 Oct 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

197.162. Infection control practices to be considered in licensure process, annual report required. — The department shall in its licensure of hospitals, ambulatory surgical centers, and abortion facilities give special attention to infection control practices and shall direct hospitals, ambulatory surgical centers, and abortion facilities to set quantifiable measures of performance for reducing the incidence of nosocomial infections in Missouri. The department shall prepare an annual report on infection control standards and compliance, which shall be shared with the governor and the general assembly.

(L. 2004 S.B. 1279, A.L. 2017 2d Ex. Sess. S.B. 5)

Effective 10-24-17



Section 197.165 Infection control advisory panel appointed — members — expenses, fund created.

Effective 24 Oct 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

197.165. Infection control advisory panel appointed — members — expenses, fund created. — 1. The department shall appoint an “Infection Control Advisory Panel” for the purposes of implementing sections 192.131 and 192.667.

2. Members of the infection control advisory panel shall include:

(1) Two public members;

(2) Three board-certified or board-eligible physicians licensed pursuant to chapter 334 who are affiliated with a Missouri hospital or medical school, active members of the Society for Health Care Epidemiology of America, and have demonstrated interest and expertise in health facility infection control;

(3) One physician licensed pursuant to chapter 334 who is active in the practice of medicine in Missouri and who holds medical staff privileges at a Missouri hospital;

(4) Four infection control practitioners certified by the certification board of infection control and epidemiology, at least two of whom shall be practicing in a rural hospital or setting and at least two of whom shall be registered professional nurses licensed under chapter 335;

(5) A medical statistician with an advanced degree in such specialty;

(6) A clinical microbiologist with an advanced degree in such specialty;

(7) Three employees of the department, representing the functions of hospital, ambulatory surgical center, and abortion facility licensure, epidemiology and health data analysis, who shall serve as ex officio nonvoting members of the panel.

3. Reasonable expenses of the panel shall be paid from private donations made specifically for that purpose to the “Infection Control Advisory Panel Fund”, which is hereby created in the state treasury. If such donations are not received from private sources, then the provisions of this act shall be implemented without the advisory panel.

(L. 2004 S.B. 1279, A.L. 2017 2d Ex. Sess. S.B. 5)

Effective 10-24-17



Section 197.168 Influenza vaccination offered to certain inpatients prior to discharge.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

197.168. Influenza vaccination offered to certain inpatients prior to discharge. — Each year between October first and March first and in accordance with the latest recommendations of the Advisory Committee on Immunization Practices of the Centers for Disease Control and Prevention, each hospital licensed under this chapter shall offer, prior to discharge and with the approval of the attending physician or other practitioner authorized to order vaccinations or as authorized by physician-approved hospital policies or protocols for influenza vaccinations pursuant to state hospital regulations, immunizations against influenza virus to all inpatients sixty-five years of age and older unless contraindicated for such patient and contingent upon the availability of the vaccine.

(L. 2014 S.B. 567 merged with S.B. 716 merged with S.B. 754)



Section 197.200 Definitions.

Effective 24 Oct 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

197.200. Definitions. — As used in sections 197.200 to 197.240, unless the context clearly indicates otherwise, the following terms mean:

(1) “Abortion facility”, as such term is defined in section 188.015;

(2) “Ambulatory surgical center”, any public or private establishment operated primarily for the purpose of performing surgical procedures or primarily for the purpose of performing childbirths, and which does not provide services or other accommodations for patients to stay more than twenty-three hours within the establishment, provided, however, that nothing in this definition shall be construed to include the offices of dentists currently licensed pursuant to chapter 332;

(3) “Dentist”, any person currently licensed to practice dentistry pursuant to chapter 332;

(4) “Department”, the department of health and senior services;

(5) “Governmental unit”, any city, county or other political subdivision of this state, or any department, division, board or other agency of any political subdivision of this state;

(6) “Person”, any individual, firm, partnership, corporation, company, or association and the legal successors thereof;

(7) “Physician”, any person currently licensed to practice medicine pursuant to chapter 334;

(8) “Podiatrist”, any person currently licensed to practice podiatry pursuant to chapter 330.

(L. 1975 S.B. 1 § 1, A.L. 1986 H.B. 1162, A.L. 1991 H.B. 444, A.L. 2007 H.B. 1055, A.L. 2017 2d Ex. Sess. S.B. 5)

Effective 10-24-17

(2016) Surgical center requirement is substantially similar to Texas statute held to violate the federal Constitution by placing a substantial obstacle in path of women seeking a previability abortion and by constituting an undue burden on abortion access. Whole Woman's Health v. Hellerstedt, Case No. 15-274, 579 U.S. _____ (2016), (U.S.Sup.Ct.).



Section 197.205 License required to operate.

Effective 24 Oct 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

197.205. License required to operate. — 1. No person or governmental unit acting severally or jointly with any other person or governmental unit shall establish, conduct or maintain an ambulatory surgical center or abortion facility in this state without a license under sections 197.200 to 197.240 issued by the department of health and senior services.

2. Nothing in sections 197.200 to 197.240 shall be construed to impair or abridge the authority of a governmental unit to license ambulatory surgical centers or abortion facilities, provided that any ordinance of a governmental unit shall require compliance with all rules, regulations, and standards adopted by the department to implement the provisions of sections 197.200 to 197.240.

(L. 1975 S.B. 1 § 2, A.L. 1986 H.B. 1162, A.L. 2017 2d Ex. Sess. S.B. 5)

Effective 10-24-17



Section 197.210 Application, form of — fee, exception.

Effective 28 Aug 1982

Title XII PUBLIC HEALTH AND WELFARE

197.210. Application, form of — fee, exception. — 1. Application for a license shall be made to the department upon forms provided by the department and shall contain such information as the department may require. The department of health and senior services may require affirmative evidence of ability to comply with such reasonable standards, rules and regulations as are lawfully prescribed under the provisions of sections 197.200 to 197.240.

2. Each application for a license, except applications from governmental units, shall be accompanied by an annual license fee of two hundred dollars. All license fees shall be deposited in the state treasury to the credit of general revenue.

(L. 1975 S.B. 1 § 3, A.L. 1982 S.B. 575)



Section 197.215 License to issue, when — transfer or assignment of license, when — display required.

Effective 24 Oct 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

197.215. License to issue, when — transfer or assignment of license, when — display required. — 1. Upon receipt of an application for a license, the department of health and senior services shall issue a license if the applicant and ambulatory surgical center facilities or abortion facilities meet the requirements established under sections 197.200 to 197.240, and have provided affirmative evidence that:

(1) Each member of the surgical staff is a physician, dentist or podiatrist currently licensed to practice in Missouri, and each person authorized to perform or induce abortions is a physician currently licensed to practice in Missouri;

(2) Surgical procedures in ambulatory surgical centers shall be performed only by physicians, dentists or podiatrists, who at the time are privileged to perform surgical procedures in at least one licensed hospital in the community in which the ambulatory surgical center is located, thus providing assurance to the public that patients treated in the center shall receive continuity of care should the services of a hospital be required; alternatively, applicant shall submit a copy of a current working agreement with at least one licensed hospital in the community in which the ambulatory surgical center is located, guaranteeing the transfer and admittance of patients for emergency treatment whenever necessary;

(3) Continuous physician services or registered professional nursing services are provided whenever a patient is in the facility;

(4) Adequate medical records for each patient are to be maintained.

2. Upon receipt of an application for a license, or the renewal thereof, the department shall issue or renew the license if the applicant and program meet the requirements established under sections 197.200 to 197.240. Each license shall be issued only for the persons and premises named in the application. A license, unless sooner suspended or revoked, shall be issued for a period of one year.

3. Each license shall be issued only for the premises and persons or governmental units named in the application, and shall not be transferable or assignable except with the written consent of the department. Licenses shall be posted in a conspicuous place on the licensed premises.

4. If, during the period in which an ambulatory surgical center license or an abortion facility license is in effect, the license holder or operator legally transfers operational responsibilities by any process to another person as defined in section 197.200, an application shall be made for the issuance of a new license to become effective on the transfer date.

(L. 1975 S.B. 1 § 4, A.L. 1986 H.B. 1162, A.L. 2017 2d Ex. Sess. S.B. 5)

Effective 10-24-17



Section 197.220 Denial, suspension or revocation of license.

Effective 24 Oct 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

197.220. Denial, suspension or revocation of license. — The department of health and senior services may deny, suspend or revoke a license in any case in which the department finds that there has been a substantial failure to comply with the requirements of sections 197.200 to 197.240, or in any case in which the director of the department makes a finding that:

(1) The applicant, or if the applicant is a firm, partnership or association, any of its members, or if a corporation, any of its officers or directors, or the person designated to manage or supervise the facility, has been finally adjudicated and found guilty, or entered a plea of guilty or nolo contendere, in a criminal prosecution under the laws of any state or of the United States, for any offense reasonably related to the qualifications, functions, or duties of an ambulatory surgical center or of an abortion facility, or for any offense an essential element of which is fraud, dishonesty, or an act of violence, or for any offense involving moral turpitude, whether or not sentence is imposed;

(2) The licensure status or record of the applicant, or if the applicant is a firm, partnership or association, of any of its members, or if a corporation, of any of its officers or directors, or of the person designated to manage or supervise the facility, from any other state, federal district or land, territory or commonwealth of the United States, or of any foreign country where the applicant has done business in a similar capacity indicates that granting a license to the applicant would be detrimental to the interests of the public.

(L. 1975 S.B. 1 § 5, A.L. 1978 S.B. 661, A.L. 1986 H.B. 1162, A.L. 2017 2d Ex. Sess. S.B. 5)

Effective 10-24-17



Section 197.221 Review of license denial or revocation by administrative hearing commission.

Effective 28 Aug 1993

Title XII PUBLIC HEALTH AND WELFARE

197.221. Review of license denial or revocation by administrative hearing commission. — Any person aggrieved by an official action of the department of health and senior services affecting the licensed status of a person under the provisions of sections 197.200 to 197.240, including the refusal to grant, the grant, the revocation, the suspension, or the failure to renew a license, may seek a determination thereon by the administrative hearing commission pursuant to the provisions of section 621.045 and it shall not be a condition to such determination that the person aggrieved seek a reconsideration, a rehearing, or exhaust any other procedure within the department of health and senior services.

(L. 1978 S.B. 661, A.L. 1986 H.B. 1162, A.L. 1993 S.B. 52)



Section 197.225 Department of health and senior services may promulgate regulations — abortion facilities to maintain written protocols for medical emergencies and transfer of patients.

Effective 24 Oct 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

197.225. Department of health and senior services may promulgate regulations — abortion facilities to maintain written protocols for medical emergencies and transfer of patients. — 1. The department of health and senior services may adopt such reasonable rules, regulations, and standards for the types of services provided as are necessary to carry out the provisions of sections 197.200 to 197.240, and to assure quality patient care and patient safety, which shall include, but not be limited to:

(1) Construction of the facility including, but not limited to, plumbing, heating, lighting, and ventilation which should insure the health, safety, comfort, and privacy of patients and protection from fire hazard;

(2) Number, qualifications, and organization of all personnel, having responsibility for any part of the care provided to the patients;

(3) Equipment essential to the health, welfare, and safety of the patients;

(4) Facilities, programs, and services to be provided in connection with the care of patients in ambulatory surgical centers; and

(5) Procedures for peer review and for receiving and investigating complaints regarding any ambulatory surgical center or any physician, dentist, podiatrist, nurse, assistant, manager, supervisor, or employee practicing or working in any such facility.

2. The department of health and senior services may adopt separate rules, regulations, or standards to apply to ambulatory surgical centers and to apply to abortion facilities.

3. Abortion facilities shall be required to maintain a written protocol for managing medical emergencies and the transfer of patients requiring further emergency care to a hospital within a reasonable distance from the abortion facility.

(L. 1975 S.B. 1 § 6, A.L. 1986 H.B. 1162, A.L. 2017 2d Ex. Sess. S.B. 5)

Effective 10-24-17



Section 197.230 Department may inspect and investigate — delegation of such authority authorized, when — abortion facilities, unannounced on-site inspections — public reports.

Effective 24 Oct 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

197.230. Department may inspect and investigate — delegation of such authority authorized, when — abortion facilities, unannounced on-site inspections — public reports. — 1. The department of health and senior services shall make, or cause to be made, such inspections and investigations as it deems necessary. The department may delegate its powers and duties to investigate and inspect ambulatory surgical centers or abortion facilities to an official of a political subdivision having a population of at least four hundred fifty thousand if such political subdivision is deemed qualified by the department to inspect and investigate ambulatory surgical centers. The official so designated shall submit a written report of his or her findings to the department and the department may accept the recommendations of such official if it determines that the facility inspected meets minimum standards established pursuant to sections 197.200 to 197.240.

2. In the case of any abortion facility, the department shall make or cause to be made an unannounced on-site inspection and investigation at least annually. Such on-site inspection and investigation shall include, but not be limited to, the following areas:

(1) Compliance with all statutory and regulatory requirements for an abortion facility, including requirements that the facility maintain adequate staffing and equipment to respond to medical emergencies;

(2) Compliance with the provisions of chapter 188; and

(3) Compliance with the requirement in section 197.215 that continuous physician services or registered professional nursing services be provided whenever a patient is in the facility.

3. Inspection, investigation, and quality assurance reports shall be made available to the public. Any portion of a report may be redacted when made publicly available if such portion would disclose information that is not subject to disclosure under the law.

(L. 1975 S.B. 1 § 7, A.L. 2017 2d Ex. Sess. S.B. 5)

Effective 10-24-17



Section 197.235 Failure to have license a misdemeanor — attorney general to represent department, institute actions — advertising, cannot imply state operation, fine.

Effective 24 Oct 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

197.235. Failure to have license a misdemeanor — attorney general to represent department, institute actions — advertising, cannot imply state operation, fine. — 1. Any person operating, conducting, managing, or establishing an ambulatory surgical center or abortion facility without a license required by sections 197.200 to 197.240 is guilty of a class A misdemeanor and, upon conviction, shall be subject to a fine of not more than five hundred dollars. Each day of continuing violation shall constitute a separate offense.

2. The attorney general shall represent the department of health and senior services and shall institute an action in the name of the state for injunctive or other relief against any person or governmental unit to restrain or prevent the establishment, conduct, management, or operation of an ambulatory surgical center or abortion facility without a license issued pursuant to the provisions of sections 197.200 to 197.240.

3. Any person operating, conducting, managing, or establishing an ambulatory surgical center or abortion facility who, in the course of advertising, promoting, or otherwise publicizing the activities, business, location, or any other matter concerning the operations of said ambulatory surgical center or abortion facility, uses or employs in any manner the words “State, Missouri, State of Missouri, Department of Health and Senior Services, the initials ‘Mo.’,” or any emblem of the state of Missouri or the department of health and senior services, for the purpose of conveying or in any manner reasonably calculated to convey the false impression that the state of Missouri or any department, agency, bureau, or instrumentality thereof is involved in the business of said ambulatory surgical center or abortion facility, or took part in said advertisement, promotion, publicity, or other statement, shall be subject to a fine of one hundred dollars per day for each day during the period beginning with the day said advertisement, promotion, publication, or statement first appears and ending on the day on which it is withdrawn.

(L. 1975 S.B. 1 § 8, A.L. 1986 H.B. 1162, A.L. 2017 2d Ex. Sess. S.B. 5)

Effective 10-24-17



Section 197.240 Accident and health insurers to cover care in an ambulatory surgical center or abortion facility, exceptions.

Effective 24 Oct 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

197.240. Accident and health insurers to cover care in an ambulatory surgical center or abortion facility, exceptions. — After September 28, 1975, no individual or group health insurance policy of insurance providing coverage on an expense incurred basis, nor individual or group service or indemnity type contract issued by a nonprofit corporation, nor any self-insured group health benefit plan or trust, of any kind or description, shall be issued or payment accepted therefor in renewal or continuation thereof unless coverage for any service performed in an ambulatory surgical center or abortion facility is provided for therein if such service would have been covered under the terms of the policy or contract as an eligible inpatient service, except as provided in section 376.805. Nothing in this section shall apply to a group contract, plan or trust which provides health care and surgical care directly to its members and their dependents. Nothing in this section shall be construed to mandate coverage under an individual or group health insurance policy of insurance providing coverage on an expense-incurred basis, or an individual or group service or indemnity type contract issued by a nonprofit corporation, or any self-insured group health benefit plan or trust, of any kind or description, to provide health insurance for services which are usually performed in a physician’s office.

(L. 1975 S.B. 1 § 9, A.L. 1986 H.B. 1162, A.L. 2017 2d Ex. Sess. S.B. 5)

Effective 10-24-17



Section 197.250 Definitions.

Effective 28 Aug 1992

Title XII PUBLIC HEALTH AND WELFARE

197.250. Definitions. — As used in sections 197.250 to 197.280, the following terms mean:

(1) "Abuse", any physical, emotional, or sexual maltreatment;

(2) "Branch office", a location or site from which a hospice provides services within a portion of the total geographic area served by the parent agency where the area served is contiguous to or part of the area served by the whole agency;

(3) "Council", the state hospice advisory council created in section 197.272;

(4) "Department", the department of health and senior services;

(5) "Hospice", a coordinated program of palliative and supportive services provided in both home and inpatient settings which provides for physical, psychological, social and spiritual care for dying persons and their families where services are provided by a medically directed interdisciplinary team of professionals and volunteers and bereavement care is available to the family following the death of the person;

(6) "Neglect", the failure to provide, or arrange for the provisions of, the services which are reasonable and necessary to maintain the physical and mental health of a client when such failure presents either an imminent danger to the health, safety or welfare of the client or a substantial probability that death or serious physical harm would result. Such failure shall not constitute neglect if the failure results from circumstances which:

(a) Are beyond the control of the person or entity failing to provide such services; and

(b) Render it impossible for the person or entity to provide such services and to arrange for the provision of such services;

(7) "Parent agency", the agency that develops and maintains administrative control of subunits and branch offices, and also maintains supervisory control of branch offices;

(8) "Physician", a person licensed by the state board of registration for the healing arts under the provisions of chapter 334 to practice in this state as a physician and surgeon;

(9) "Residence", the client's actual dwelling place, including institutional dwelling places.

(L. 1992 H.B. 899 § 1)



Section 197.252 Certificate required — standards.

Effective 28 Aug 1992

Title XII PUBLIC HEALTH AND WELFARE

197.252. Certificate required — standards. — 1. No person or other entity shall provide hospice care, or hold himself out as a hospice, unless such person has a certificate pursuant to sections 197.250 to 197.280.

2. All skilled care provided by a hospice shall be provided in accordance with professionally accepted standards.

(L. 1992 H.B. 899 § 2)



Section 197.254 Application for certificate — fee, how determined — temporary permit — survey and approval — posting of certificate — branch offices.

Effective 28 Aug 1996

Title XII PUBLIC HEALTH AND WELFARE

197.254. Application for certificate — fee, how determined — temporary permit — survey and approval — posting of certificate — branch offices. — 1. Any person or other entity desiring to provide hospice care shall file, with the department of health and senior services, a written application for a certificate on a form to be prescribed by the director of the department. Such application shall be accompanied by a fee to be determined by the department of health and senior services with input from the hospice advisory council. The fee will be based on a sliding scale with a minimum of two hundred fifty dollars, maximum seven hundred fifty dollars. Any person or entity which exacts no charge shall be exempt from the provisions of sections 197.250 to 197.280.

2. The department may issue a temporary operating permit to any hospice which has filed an application, pending the approval of such application. Any temporary operating permit or certificate issued pursuant to sections 197.250 to 197.280 shall be issued only for the person or entity listed on the application.

3. Upon the receipt of the application and the fee, if one is required, the department shall conduct a survey to evaluate the quality of services rendered by an applicant for certification. The department shall approve the application of and issue a certificate to any applicant which is in compliance with all the provisions of sections 197.250 to 197.280 and the rules made pursuant thereto, and which passes the department's survey.

4. The hospice shall post the temporary operating permit or certificate under which it is operating in a conspicuous place in its main office.

5. Any certificate issued pursuant to this section shall be subject to renewal as provided in section 197.256.

6. Any pharmacy operated by a licensed hospice shall be licensed and inspected by the board of pharmacy as provided in chapter 338.

7. Branch offices shall be located sufficiently close to share administration and supervision and services in a manner that renders it unnecessary for it to be separately certificated, except as otherwise provided in sections 197.250 to 197.280.

(L. 1992 H.B. 899 § 3, A.L. 1996 S.B. 916)



Section 197.256 Renewal, when required, form, fee — survey, approval, renewal of certificate — certificate not renewed is void — statistical reports required.

Effective 28 Aug 1992

Title XII PUBLIC HEALTH AND WELFARE

197.256. Renewal, when required, form, fee — survey, approval, renewal of certificate — certificate not renewed is void — statistical reports required. — 1. A hospice shall apply for renewal of its certificate not less than once every twelve months. In addition, such hospice shall apply for renewal not less than thirty days before any change in ownership or management of the hospice. Such application shall be accompanied by the appropriate fee as set forth in subsection 1 of section 197.254. Application shall be made upon a form prescribed by the department.

2. Upon receipt of the application and fee, if a fee is required, the department shall conduct a survey to evaluate the quality of services rendered by an applicant for renewal. The department shall approve the application and renew the certificate of any applicant which is in compliance with sections 197.250 to 197.280 and the rules made pursuant thereto and which passes the department's survey.

3. The certificate of any hospice which has not been renewed as required by this section shall be void.

4. The department shall require all certificated hospices to submit statistical reports. The content, format, and frequency of such reports shall be prescribed by the department.

(L. 1992 H.B. 899 § 4)



Section 197.258 Department authorized to make surveys, when required — visiting of homes — survey of other governmental agency, requirements — reciprocal agreements with bordering states — maintenance of branch office in Missouri required, when.

Effective 28 Aug 1992

Title XII PUBLIC HEALTH AND WELFARE

197.258. Department authorized to make surveys, when required — visiting of homes — survey of other governmental agency, requirements — reciprocal agreements with bordering states — maintenance of branch office in Missouri required, when. — 1. In addition to any survey pursuant to sections 197.250 to 197.280, the department may make such surveys as it deems necessary during normal business hours. The department shall survey every hospice not less than once annually. The hospice shall permit the department's representatives to enter upon any of its business premises during normal business hours for the purpose of a survey.

2. As a part of its survey of a hospice, the department may visit the home of any client of such hospice with such client's consent.

3. In lieu of any survey required by sections 197.250 to 197.280, the department may accept in whole or in part the survey of any state or federal agency, or of any professional accrediting agency, if such survey:

(1) Is comparable in scope and method to the department's surveys; and

(2) Is conducted within one year of initial application for or renewal of the hospice's certificate.

4. The department shall not be required to survey any hospice providing service to Missouri residents through an office located in a state bordering Missouri if such bordering state has a reciprocal agreement with Missouri on hospice certification and the area served in Missouri by the agency is contiguous to the area served in the bordering state.

5. Any hospice which has its parent office in a state which does not have a reciprocal agreement with Missouri on hospice certification shall maintain a branch office in Missouri. Such branch office shall maintain all records required by the department for survey and shall be certificated as a hospice.

(L. 1992 H.B. 899 § 5)



Section 197.260 Report of compliance, service — disclosure of reports, confidentiality of information.

Effective 28 Aug 1992

Title XII PUBLIC HEALTH AND WELFARE

197.260. Report of compliance, service — disclosure of reports, confidentiality of information. — 1. Upon the completion of a survey, the department shall prepare a report of the department's findings with respect to whether the hospice is in compliance or out of compliance with the provisions of sections 197.250 to 197.280 and the rules made pursuant thereto. The report shall contain a list of deficiencies found and cite each statute or rule with which the hospice is found to be out of compliance. A copy of the report shall be served upon the hospice not later than fifteen working days after the survey is completed. The hospice shall inform the department of the time necessary for compliance and shall file a plan of correction with the department within ten days of the receipt of the deficiency list. As used in this subsection, "days" shall exclude weekends and state holidays.

2. The department of health and senior services may disclose to the public final reports of the inspections or surveys showing the standards by which inspections or surveys were conducted, whether such standards were met, and, if such standards were not met, in what manner they were not met and how the facility proposed to correct or did correct the deficiencies. All other information whatsoever, including information and reports submitted to the department of health and senior services by governmental agencies and recognized accrediting organizations in whole or in part for certification purposes pursuant to sections 197.250 to 197.280, collected during such inspections or surveys or information which is derived as a result of such inspections or surveys shall be confidential and shall be disclosed only to the person or organization which is the subject of the inspection or survey or a representative thereof.

(L. 1992 H.B. 899 § 6)



Section 197.262 Denial of application, grounds — review.

Effective 28 Aug 1992

Title XII PUBLIC HEALTH AND WELFARE

197.262. Denial of application, grounds — review. — 1. The department may deny any hospice application for certification or renewal or may suspend or revoke such agency's certificate or invoke intermediate sanctions, if the hospice:

(1) Is out of compliance with any of the provisions of sections 197.250 to 197.280 and the rules made pursuant thereto; or

(2) Obtained its certificate through misrepresentation of, or concealment of, any fact.

2. Any hospice may seek a review of any denial, suspension, or revocation of its certification or renewal before the administrative hearing commission, as provided in chapter 621.

(L. 1992 H.B. 899 § 7)



Section 197.264 Client's bill of rights, contents — discharge planning, contents.

Effective 28 Aug 1992

Title XII PUBLIC HEALTH AND WELFARE

197.264. Client's bill of rights, contents — discharge planning, contents. — 1. The hospice shall submit to the department for approval a bill of rights that shall be equally applicable to all clients. This bill of rights shall at least include the client's right to be fully informed about his care alternatives, including choice of service providers, charges and payment resources, the right to be a full participant in the development of his plan of care and the right to be treated with dignity and respect. The hospice shall provide each client with a copy of its bill of rights. The hospice shall ensure that each of its clients can fully receive each provision of its approved bill of rights.

2. Discharge planning shall be an ongoing responsibility of the agency. Appropriate discharge activity shall include reasonable notice of discharge to the client or responsible party or both.

(L. 1992 H.B. 899 § 8)



Section 197.266 Abuse and neglect, penalty.

Effective 01 Jan 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

197.266. Abuse and neglect, penalty. — Any hospice or employee of a hospice who knowingly abuses or neglects any client, or misappropriates the property of any client, shall be guilty of a class E felony.

(L. 1992 H.B. 899 § 9, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 197.268 Complaints, grounds, review.

Effective 28 Aug 1992

Title XII PUBLIC HEALTH AND WELFARE

197.268. Complaints, grounds, review. — The department shall receive, process, and dispose of complaints against a hospice. Any person may complain of any suspected abuse, neglect, or misappropriation by a hospice or employee of a hospice. The department shall make rules providing for the processing of such complaints.

(L. 1992 H.B. 899 § 10)



Section 197.270 Promulgation of rules, procedure.

Effective 28 Aug 1993

Title XII PUBLIC HEALTH AND WELFARE

197.270. Promulgation of rules, procedure. — The department shall promulgate rules as provided in section 197.080 and chapter 536 to effectuate the provisions of sections 197.250 to 197.280.

(L. 1992 H.B. 899 § 11, A.L. 1993 S.B. 52)



Section 197.272 State hospice advisory council established — members, qualifications — appointment, terms, reappointment — compensation — duties.

Effective 28 Aug 2002

Title XII PUBLIC HEALTH AND WELFARE

197.272. State hospice advisory council established — members, qualifications — appointment, terms, reappointment — compensation — duties. — 1. There is hereby established a "State Hospice Advisory Council" which shall guide, advise and make recommendations to the department of health and senior services.

2. Members of the council shall be United States citizens and residents of the state for a period of not less than one year. The council shall consist of five members who have experience with hospices. Of the members appointed to the council at least one shall be employed by or associated with each of the following:

(1) A home health agency-based hospice;

(2) A hospital-based hospice; and

(3) A hospice based in a rural area.

3. All members of the council shall be appointed by the director of the department. The term of office of each member shall be for five years. Before a member's term expires, the director of the department shall appoint a successor to assume the member's duties on the expiration of his or her predecessor's term. A vacancy in the office of a member shall be filled by appointment for the unexpired term. The members of the council shall annually designate one member to serve as chairperson and another to serve as secretary.

4. No member of the council who has served two full terms may be reappointed to the council until at least one year after the expiration of the member's most recent full term of office.

5. Members of the council shall receive no compensation for their service, but shall, subject to appropriations, be reimbursed for their actual and necessary expenses incurred in the performance of their duties.

6. The council shall advise and consult with the department of health and senior services in carrying out the administration of sections 197.250 to 197.280, and shall:

(1) Consult and advise with the department in matters of policy affecting administration of sections 197.250 to 197.280, and in the development of rules, regulations and standards provided for under sections 197.250 to 197.280;

(2) Review and make recommendations with respect to rules, regulations and standards authorized under sections 197.250 to 197.280 prior to their promulgation by the department of health and senior services.

(L. 1992 H.B. 899 § 12, A.L. 2002 H.B. 1953)



Section 197.274 Action to enjoin violations, where filed.

Effective 28 Aug 1992

Title XII PUBLIC HEALTH AND WELFARE

197.274. Action to enjoin violations, where filed. — The department may file an action to enjoin any violation of sections 197.250 to 197.280, or of the rules made pursuant thereto, or both. Such action shall be filed in the circuit court of the county in which such hospice has its parent office, or in which such violation is alleged to have occurred.

(L. 1992 H.B. 899 § 13)



Section 197.276 Violations, penalty.

Effective 28 Aug 1992

Title XII PUBLIC HEALTH AND WELFARE

197.276. Violations, penalty. — Any person who violates any provision of sections 197.250 to 197.280 shall be guilty of a class A misdemeanor, except as otherwise provided in section 197.266.

(L. 1992 H.B. 899 § 14)



Section 197.278 Department responsibility for inspection and certification.

Effective 28 Aug 1992

Title XII PUBLIC HEALTH AND WELFARE

197.278. Department responsibility for inspection and certification. — Any provision of chapter 198 to the contrary notwithstanding, the department shall have sole authority and responsibility for inspection and certification of hospices in this state, including, but not limited to, the physical facilities.

(L. 1992 H.B. 899 § 15)



Section 197.280 Order authorizing entry for survey, grounds for.

Effective 28 Aug 1992

Title XII PUBLIC HEALTH AND WELFARE

197.280. Order authorizing entry for survey, grounds for. — Whenever the department has reasonable grounds to believe that a hospice required to be certificated under sections 197.250 to 197.280 is operating without a certificate, and the department is not permitted access to survey the hospice, or when a certificated hospice refuses to permit access to the department to survey the hospice, the department shall apply to the circuit court of the county in which the premises are located for an order authorizing entry for such survey. The court shall issue the order if it finds reasonable grounds for the survey or if it finds that a certificated hospice has refused to permit the department access to survey the hospice.

(L. 1992 H.B. 899 § 16)



Section 197.285 Protections for hospital, ambulatory surgical center, and abortion facility employees for certain disclosures — written policy required — procedures for disclosure — anonymous reports.

Effective 24 Oct 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

197.285. Protections for hospital, ambulatory surgical center, and abortion facility employees for certain disclosures — written policy required — procedures for disclosure — anonymous reports. — 1. Hospitals, ambulatory surgical centers, and abortion facilities shall establish and implement a written policy adopted by each hospital, ambulatory surgical center, and abortion facility relating to the protections for employees who disclose information pursuant to subsection 2 of this section. This policy shall include a time frame for completion of investigations related to complaints, not to exceed thirty days, and a method for notifying the complainant of the disposition of the investigation. This policy shall be submitted to the department of health and senior services to verify implementation. At a minimum, such policy shall include the following provisions:

(1) No supervisor or individual with authority to hire or fire in a hospital, ambulatory surgical center, or abortion facility shall prohibit employees from disclosing information pursuant to subsection 2 of this section;

(2) No supervisor or individual with authority to hire or fire in a hospital, ambulatory surgical center, or abortion facility shall use or threaten to use his or her supervisory authority to knowingly discriminate against, dismiss, penalize or in any way retaliate against or harass an employee because the employee in good faith reported or disclosed any information pursuant to subsection 2 of this section, or in any way attempt to dissuade, prevent or interfere with an employee who wishes to report or disclose such information;

(3) Establish a program to identify a compliance officer who is a designated person responsible for administering the reporting and investigation process and an alternate person should the primary designee be implicated in the report.

2. This section shall apply to information disclosed or reported in good faith by an employee concerning:

(1) Alleged facility mismanagement or fraudulent activity;

(2) Alleged violations of applicable federal or state laws or administrative rules concerning patient care, patient safety or facility safety; or

(3) The ability of employees to successfully perform their assigned duties.

­­

­

3. Prior to any disclosure to individuals or agencies other than the department of health and senior services, employees wishing to make a disclosure pursuant to the provisions of this section shall first report to the individual or individuals designated by the hospital, ambulatory surgical center, or abortion facility pursuant to subsection 1 of this section.

4. If the compliance officer, compliance committee or management official discovers credible evidence of misconduct from any source and, after a reasonable inquiry, has reason to believe that the misconduct may violate criminal, civil or administrative law, then the hospital, ambulatory surgical center, or abortion facility shall report the existence of misconduct to the appropriate governmental authority within a reasonable period, but not more than seven days after determining that there is credible evidence of a violation.

5. Reports made to the department of health and senior services shall be subject to the provisions of section 197.477, provided that the restrictions of section 197.477 shall not be construed to limit the employee’s ability to subpoena from the original source the information reported to the department pursuant to this section.

6. Each written policy shall allow employees making a report who wish to remain anonymous to do so, and shall include safeguards to protect the confidentiality of the employee making the report, the confidentiality of patients and the integrity of data, information and medical records.

7. Each hospital, ambulatory surgical center, and abortion facility shall, within forty-eight hours of the receipt of a report, notify the employee that his or her report has been received and is being reviewed.

(L. 2000 S.B. 788 §§ 197.285, B, A.L. 2001 H.B. 328 & 88 merged with H.B. 762, A.L. 2017 2d Ex. Sess. S.B. 5)

Effective 10-24-17



Section 197.287 Training programs related to quality of patient care and safety required — standards developed by department of health and senior services.

Effective 24 Oct 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

197.287. Training programs related to quality of patient care and safety required — standards developed by department of health and senior services. — By July 1, 2001, all hospitals and ambulatory surgical centers, and by July 1, 2018, all abortion facilities shall provide training programs, with measurable minimal training outcomes relating to quality of patient care and patient safety, to all unlicensed staff providing patient care in their facility within ninety days of the beginning date of employment. Standards for such training shall be established by the department of health and senior services by rule. It shall be a requirement of hospital, ambulatory surgical center, and abortion facility licensure pursuant to this chapter that all hospitals, ambulatory surgical centers, and abortion facilities submit documentation to the department of health and senior services on the training program used.

(L. 2000 S.B. 788 § 1, A.L. 2017 2d Ex. Sess. S.B. 5)

Effective 10-24-17



Section 197.289 Adequate nurse staffing, methodology required, minimum requirements.

Effective 24 Oct 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

197.289. Adequate nurse staffing, methodology required, minimum requirements. — 1. All hospitals, ambulatory surgical centers, and abortion facilities shall develop and implement a methodology which ensures adequate nurse staffing that will meet the needs of patients. At a minimum, there shall be on duty at all times a sufficient number of licensed registered nurses to provide patient care requiring the judgment and skills of a licensed registered nurse and to oversee the activities of all nursing personnel.

2. There shall be sufficient licensed and ancillary nursing personnel on duty on each nursing unit to meet the needs of each patient in accordance with accepted standards of quality patient care.

(L. 2000 S.B. 788 § 2, A.L. 2017 2d Ex. Sess. S.B. 5)

Effective 10-24-17



Section 197.293 Licensure regulations, standards used by the department of health and senior services for enforcement.

Effective 24 Oct 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

197.293. Licensure regulations, standards used by the department of health and senior services for enforcement. — 1. In addition to the powers established in sections 197.070 and 197.220, the department of health and senior services shall use the following standards for enforcing hospital, ambulatory surgical center, and abortion facility licensure regulations promulgated to enforce the provisions of sections 197.010 to 197.120, sections 197.150 to 197.165, and sections 197.200 to 197.240:

(1) Upon notification of a deficiency in meeting regulatory standards, the hospital, ambulatory surgical center, or abortion facility shall develop and implement a plan of correction approved by the department which includes, but is not limited to, the specific type of corrective action to be taken and an estimated time to complete such action;

(2) If the plan as implemented does not correct the deficiency, the department may either:

(a) Direct the hospital, ambulatory surgical center, or abortion facility to develop and implement a plan of correction pursuant to subdivision (1) of this subsection; or

(b) Require the hospital, ambulatory surgical center, or abortion facility to implement a plan of correction developed by the department;

(3) If there is a continuing deficiency after implementation of the plan of correction pursuant to subdivision (2) of this subsection and the hospital, ambulatory surgical center, or abortion facility has had an opportunity to correct such deficiency, the department may restrict new inpatient admissions or outpatient entrants to the service or services affected by such deficiency;

(4) If there is a continuing deficiency after the department restricts new inpatient admissions or outpatient entrants to the service or services pursuant to subdivision (3) of this subsection and the hospital, ambulatory surgical center, or abortion facility has had an opportunity to correct such deficiency, the department may suspend operations in all or part of the service or services affected by such deficiency;

(5) If there is a continuing deficiency after suspension of operations pursuant to subdivision (4) of this subsection, the department may deny, suspend or revoke the hospital’s, ambulatory surgical center’s, or abortion facility’s license pursuant to section 197.070 or section 197.220.

2. Notwithstanding the provisions of subsection 1 of this section to the contrary, if a deficiency in meeting licensure standards presents an immediate and serious threat to the patients’ health and safety, the department may, based on the scope and severity of the deficiency, restrict access to the service or services affected by the deficiency until the hospital, ambulatory surgical center, or abortion facility has developed and implemented an approved plan of correction. Decisions as to whether a deficiency constitutes an immediate and serious threat to the patients’ health and safety shall be made in accordance with guidelines established pursuant to regulation of the department of health and senior services and such decisions shall be approved by the bureau of health facility licensing in the department of health and senior services, or its successor agency, or by a person authorized by the regulations to approve such decisions in the absence of the director.

(L. 2000 S.B. 788 § 4, A.L. 2004 S.B. 1279, A.L. 2017 2d Ex. Sess. S.B. 5)

Effective 10-24-17



Section 197.294 Use of certain information to establish standard of care prohibited in private civil actions.

Effective 28 Aug 2004

Title XII PUBLIC HEALTH AND WELFARE

197.294. Use of certain information to establish standard of care prohibited in private civil actions. — No information disclosed by the department to the public pursuant to sections 192.019, 192.020, 192.067, 192.131, 192.138, 192.665, and 192.667, and sections 197.150, 197.152, 197.154, 197.156, 197.158, 197.160, 197.162, 197.165, and 197.293 shall be used to establish a standard of care in a private civil action.

(L. 2004 S.B. 1279)



Section 197.295 Licensure enforcement, appeals, procedure.

Effective 24 Oct 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

197.295. Licensure enforcement, appeals, procedure. — 1. A hospital, ambulatory surgical center, or abortion facility aggrieved by a decision of the department pursuant to the provisions of paragraph (b) of subdivision (2) and subdivisions (3), (4) and (5) of subsection 1 of section 197.293 may appeal such decision to the administrative hearing commission pursuant to section 197.071 or section 197.221, and seek judicial review pursuant to section 621.145. An appeal of an action to restrict new inpatient admissions or outpatient entrants, suspend operations or revoke a license shall be heard on an expedited basis by the administrative hearing commission. The hospital, ambulatory surgical center, or abortion facility may apply to the administrative hearing commission for an order to stay or suspend any such departmental action pending the commission’s findings and ruling as authorized by section 621.035.

2. If both the department and the hospital, ambulatory surgical center, or abortion facility agree to do so, prior to an appeal to the administrative hearing commission pursuant to section 197.071 or section 197.221, an official action of the department made pursuant to sections 197.010 to 197.120 or sections 197.200 to 197.240 may be appealed to a departmental hearing officer. The department of health and senior services shall promulgate rules specifying the qualifications of such a hearing officer, establish procedures to ensure impartial decisions and provide for comparable appeal remedies when a departmental hearing officer is unavailable.

(L. 2000 S.B. 788 § 5, A.L. 2017 2d Ex. Sess. S.B. 5)

Effective 10-24-17



Section 197.297 Rulemaking authority, department of health and senior services.

Effective 28 Aug 2000

Title XII PUBLIC HEALTH AND WELFARE

197.297. Rulemaking authority, department of health and senior services. — 1. The department of health and senior services may adopt rules necessary to implement the provisions of sections 197.287 to 197.297.

2. No rule or portion of a rule promulgated pursuant to the authority of sections 197.287 to 197.297 shall become effective unless it has been promulgated pursuant to the provisions of chapter 536. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2000, shall be invalid and void.

(L. 2000 S.B. 788 § 6)



Section 197.300 Citation of law.

Effective 12 Jul 1996, see footnote

Title XII PUBLIC HEALTH AND WELFARE

197.300. Citation of law. — Sections 197.300 to 197.366 shall be known as the "Missouri Certificate of Need Law".

(L. 1979 H.B. 222 § 1, A.L. 1996 H.B. 1362)

Effective 7-12-96



Section 197.305 Definitions.

Effective 28 Aug 2010

Title XII PUBLIC HEALTH AND WELFARE

197.305. Definitions. — As used in sections 197.300 to 197.366, the following terms mean:

(1) "Affected persons", the person proposing the development of a new institutional health service, the public to be served, and health care facilities within the service area in which the proposed new health care service is to be developed;

(2) "Agency", the certificate of need program of the Missouri department of health and senior services;

(3) "Capital expenditure", an expenditure by or on behalf of a health care facility which, under generally accepted accounting principles, is not properly chargeable as an expense of operation and maintenance;

(4) "Certificate of need", a written certificate issued by the committee setting forth the committee's affirmative finding that a proposed project sufficiently satisfies the criteria prescribed for such projects by sections 197.300 to 197.366;

(5) "Develop", to undertake those activities which on their completion will result in the offering of a new institutional health service or the incurring of a financial obligation in relation to the offering of such a service;

(6) "Expenditure minimum" shall mean:

(a) For beds in existing or proposed health care facilities licensed pursuant to chapter 198 and long-term care beds in a hospital as described in subdivision (3) of subsection 1 of section 198.012, six hundred thousand dollars in the case of capital expenditures, or four hundred thousand dollars in the case of major medical equipment, provided, however, that prior to January 1, 2003, the expenditure minimum for beds in such a facility and long-term care beds in a hospital described in section 198.012 shall be zero, subject to the provisions of subsection 7 of section 197.318;

(b) For beds or equipment in a long-term care hospital meeting the requirements described in 42 CFR, Section 412.23(e), the expenditure minimum shall be zero; and

(c) For health care facilities, new institutional health services or beds not described in paragraph (a) or (b) of this subdivision one million dollars in the case of capital expenditures, excluding major medical equipment, and one million dollars in the case of medical equipment;

(7) "Health service area", a geographic region appropriate for the effective planning and development of health services, determined on the basis of factors including population and the availability of resources, consisting of a population of not less than five hundred thousand or more than three million;

(8) "Major medical equipment", medical equipment used for the provision of medical and other health services;

(9) "New institutional health service":

(a) The development of a new health care facility costing in excess of the applicable expenditure minimum;

(b) The acquisition, including acquisition by lease, of any health care facility, or major medical equipment costing in excess of the expenditure minimum;

(c) Any capital expenditure by or on behalf of a health care facility in excess of the expenditure minimum;

(d) Predevelopment activities as defined in subdivision (12) hereof costing in excess of one hundred fifty thousand dollars;

(e) Any change in licensed bed capacity of a health care facility which increases the total number of beds by more than ten or more than ten percent of total bed capacity, whichever is less, over a two-year period;

(f) Health services, excluding home health services, which are offered in a health care facility and which were not offered on a regular basis in such health care facility within the twelve-month period prior to the time such services would be offered;

(g) A reallocation by an existing health care facility of licensed beds among major types of service or reallocation of licensed beds from one physical facility or site to another by more than ten beds or more than ten percent of total licensed bed capacity, whichever is less, over a two-year period;

(10) "Nonsubstantive projects", projects which do not involve the addition, replacement, modernization or conversion of beds or the provision of a new health service but which include a capital expenditure which exceeds the expenditure minimum and are due to an act of God or a normal consequence of maintaining health care services, facility or equipment;

(11) "Person", any individual, trust, estate, partnership, corporation, including associations and joint stock companies, state or political subdivision or instrumentality thereof, including a municipal corporation;

(12) "Predevelopment activities", expenditures for architectural designs, plans, working drawings and specifications, and any arrangement or commitment made for financing; but excluding submission of an application for a certificate of need.

(L. 1979 H.B. 222 § 2, A.L. 1982 S.B. 481, A.L. 1983 H.B. 825, A.L. 1994 H.B. 1408, A.L. 1996 H.B. 905 merged with H.B. 1362, A.L. 1997 S.B. 373, A.L. 1998 S.B. 963, A.L. 1999 S.B. 326, A.L. 2010 H.B. 1516 Revision merged with H.B. 1965)

CROSS REFERENCE:

Health care facilities, definition, 197.366

(1995) Acquisition cost for major medical equipment for purposes of minimum expenditure necessary to subject expenditure to certificate of need law, refers to cost to hospital and not original purchase price. Cost of land and construction costs for building were attributable to separate commercial enterprise and not made by, or on behalf of, health care facility where hospital leased space for outpatient radiation therapy services. SSM Health Care v. Missouri Health Facilities Review Committee, 894 S.W.2d 674 (Mo. en banc).

(2004) Nursing facility's proposal to add twelve beds constituted a new institutional health service requiring certificate of need, even though the proposed capital expenditure was below the expenditure minimum. McKnight Place v. Missouri Health Facilities Review Committee, 142 S.W.3d 228 (Mo.App.W.D.).



Section 197.310 Review committee, members, terms, compensation, duties.

Effective 01 Jul 1999, see footnote

Title XII PUBLIC HEALTH AND WELFARE

197.310. Review committee, members, terms, compensation, duties. — 1. The "Missouri Health Facilities Review Committee" is hereby established. The agency shall provide clerical and administrative support to the committee. The committee may employ additional staff as it deems necessary.

2. The committee shall be composed of:

(1) Two members of the senate appointed by the president pro tem, who shall be from different political parties; and

(2) Two members of the house of representatives appointed by the speaker, who shall be from different political parties; and

(3) Five members appointed by the governor with the advice and consent of the senate, not more than three of whom shall be from the same political party.

3. No business of this committee shall be performed without a majority of the full body.

4. The members shall be appointed as soon as possible after September 28, 1979. One of the senate members, one of the house members and three of the members appointed by the governor shall serve until January 1, 1981, and the remaining members shall serve until January 1, 1982. All subsequent members shall be appointed in the manner provided in subsection 2 of this section and shall serve terms of two years.

5. The committee shall elect a chairman at its first meeting which shall be called by the governor. The committee shall meet upon the call of the chairman or the governor.

6. The committee shall review and approve or disapprove all applications for a certificate of need made under sections 197.300 to 197.366. It shall issue reasonable rules and regulations governing the submission, review and disposition of applications.

7. Members of the committee shall serve without compensation but shall be reimbursed for necessary expenses incurred in the performance of their duties.

8. Notwithstanding the provisions of subsection 4 of section 610.025*, the proceedings and records of the facilities review committee shall be subject to the provisions of chapter 610.

(L. 1979 H.B. 222 § 3, A.L. 1999 S.B. 326)

Effective 7-1-99

*Section 610.025 was repealed by S.B. 2, 1987.



Section 197.311 Political contributions to committee members by applicants prohibited.

Effective 03 Jun 1994, see footnote

Title XII PUBLIC HEALTH AND WELFARE

197.311. Political contributions to committee members by applicants prohibited. — No member of the Missouri health facilities review committee may accept a political donation from any applicant for a license.

(L. 1994 H.B. 1408 § 1)

Effective 6-3-94



Section 197.312 Certificate of need not required for St. Louis residential care facilities and assisted living facilities — certain other facilities, certificate not required.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

197.312. Certificate of need not required for St. Louis residential care facilities and assisted living facilities — certain other facilities, certificate not required. — A certificate of need shall not be required for any institution previously owned and operated for or in behalf of a city not within a county which chooses to be licensed as a facility defined under subdivision (22) or (23) of section 198.006 for a facility of ninety beds or less that is owned or operated by a not-for-profit corporation which is exempt from federal income tax as an organization described in section 501(c)(3) of the Internal Revenue Code of 1986, which is controlled directly by a religious organization and which has received approval by the department of health and senior services of plans for construction of such facility by August 1, 1995, and is licensed by the department of health and senior services by July 1, 1996, as a facility defined under subdivision (22) or (23) of section 198.006 or for a facility, serving exclusively mentally ill, homeless persons, of sixteen beds or less that is owned or operated by a not-for-profit corporation which is exempt from federal income tax which is described in section 501(c)(3) of the Internal Revenue Code of 1986, which is controlled directly by a religious organization and which has received approval by the department of health and senior services of plans for construction of such facility by May 1, 1996, and is licensed by the department of health and senior services by July 1, 1996, as a facility defined under subdivision (22) or (23) of section 198.006 or an assisted living facility located in a city not within a county operated by a not for profit corporation which is exempt from federal income tax which is described in section 501(c)(3) of the Internal Revenue Code of 1986, which is controlled directly by a religious organization and which is licensed for one hundred beds or less on or before August 28, 1997.

(L. 1995 S.B. 108 § 1 subsec. 5, A.L. 1996 H.B. 1362, A.L. 2014 H.B. 1299 Revision)



Section 197.315 Certificate of need granted, when — forfeiture, grounds — application for certificate, fee — certificate not required, when.

Effective 05 Jul 2016, see footnote

Title XII PUBLIC HEALTH AND WELFARE

*197.315. Certificate of need granted, when — forfeiture, grounds — application for certificate, fee — certificate not required, when. — 1. Any person who proposes to develop or offer a new institutional health service within the state must obtain a certificate of need from the committee prior to the time such services are offered.

2. Only those new institutional health services which are found by the committee to be needed shall be granted a certificate of need. Only those new institutional health services which are granted certificates of need shall be offered or developed within the state. No expenditures for new institutional health services in excess of the applicable expenditure minimum shall be made by any person unless a certificate of need has been granted.

3. After October 1, 1980, no state agency charged by statute to license or certify health care facilities shall issue a license to or certify any such facility, or distinct part of such facility, that is developed without obtaining a certificate of need.

4. If any person proposes to develop any new institutional health care service without a certificate of need as required by sections 197.300 to 197.366, the committee shall notify the attorney general, and he shall apply for an injunction or other appropriate legal action in any court of this state against that person.

5. After October 1, 1980, no agency of state government may appropriate or grant funds to or make payment of any funds to any person or health care facility which has not first obtained every certificate of need required pursuant to sections 197.300 to 197.366.

6. A certificate of need shall be issued only for the premises and persons named in the application and is not transferable except by consent of the committee.

7. Project cost increases, due to changes in the project application as approved or due to project change orders, exceeding the initial estimate by more than ten percent shall not be incurred without consent of the committee.

8. Periodic reports to the committee shall be required of any applicant who has been granted a certificate of need until the project has been completed. The committee may order the forfeiture of the certificate of need upon failure of the applicant to file any such report.

9. A certificate of need shall be subject to forfeiture for failure to incur a capital expenditure on any approved project within six months after the date of the order. The applicant may request an extension from the committee of not more than six additional months based upon substantial expenditure made.

10. Each application for a certificate of need must be accompanied by an application fee. The time of filing commences with the receipt of the application and the application fee. The application fee is one thousand dollars, or one-tenth of one percent of the total cost of the proposed project, whichever is greater. All application fees shall be deposited in the state treasury. Because of the loss of federal funds, the general assembly will appropriate funds to the Missouri health facilities review committee.

11. In determining whether a certificate of need should be granted, no consideration shall be given to the facilities or equipment of any other health care facility located more than a fifteen-mile radius from the applying facility.

12. When a nursing facility shifts from a skilled to an intermediate level of nursing care, it may return to the higher level of care if it meets the licensure requirements, without obtaining a certificate of need.

13. In no event shall a certificate of need be denied because the applicant refuses to provide abortion services or information.

14. A certificate of need shall not be required for the transfer of ownership of an existing and operational health facility in its entirety.

15. A certificate of need may be granted to a facility for an expansion, an addition of services, a new institutional service, or for a new hospital facility which provides for something less than that which was sought in the application.

16. The provisions of this section shall not apply to facilities operated by the state, and appropriation of funds to such facilities by the general assembly shall be deemed in compliance with this section, and such facilities shall be deemed to have received an appropriate certificate of need without payment of any fee or charge. The provisions of this subsection shall not apply to hospitals operated by the state and licensed under this chapter, except for department of mental health state-operated psychiatric hospitals.

17. Notwithstanding other provisions of this section, a certificate of need may be issued after July 1, 1983, for an intermediate care facility operated exclusively for the intellectually disabled.

18. To assure the safe, appropriate, and cost-effective transfer of new medical technology throughout the state, a certificate of need shall not be required for the purchase and operation of:

(1) Research equipment that is to be used in a clinical trial that has received written approval from a duly constituted institutional review board of an accredited school of medicine or osteopathy located in Missouri to establish its safety and efficacy and does not increase the bed complement of the institution in which the equipment is to be located. After the clinical trial has been completed, a certificate of need must be obtained for continued use in such facility; or

(2) Equipment that is to be used by an academic health center operated by the state in furtherance of its research or teaching missions.

(L. 1979 H.B. 222 § 4, A.L. 1982 S.B. 481, A.L. 1983 H.B. 825, A.L. 1987 S.B. 1, A.L. 1999 S.B. 326, A.L. 2014 H.B. 1064, A.L. 2016 S.B. 608 merged with S.B. 635 merged with S.B. 973 merged with S.B. 988)

Effective 7-05-16 (S.B. 635); 7-05-16 (S.B. 988); 8-28-16 (S.B. 973); *10-14-16 (S.B. 608), see § 21.250

*S.B. 608 was vetoed July 5, 2016. The veto was overridden on September 14, 2016.



Section 197.316 Certificate of need not required for nursing homes treating only AIDS patients — violations, penalty.

Effective 01 Jul 1999, see footnote

Title XII PUBLIC HEALTH AND WELFARE

197.316. Certificate of need not required for nursing homes treating only AIDS patients — violations, penalty. — 1. The provisions of subsection 10 of section 197.315 and sections 197.317 and 197.318 shall not apply to facilities which are licensed pursuant to the provisions of chapter 198, which are designed and operated exclusively for the care and treatment of persons with acquired human immunodeficiency syndrome, AIDS.

2. If a facility is granted a certificate of need and is found to be exempt from the provisions of subsection 10 of section 197.315 and sections 197.317 and 197.318 pursuant to the provisions of subsection 1 of this section, then only AIDS patients shall be residents of such facility and no others.

3. Any facility that violates the provisions of subsection 2 of this section shall be liable for a fine of one hundred dollars per resident per day for each such violation.

4. The attorney general shall, upon request of the department of health and senior services, bring an action in a circuit court of competent jurisdiction for violation of this section.

(L. 1995 S.B. 108 § 1 subsecs. 1 to 4, A.L. 1999 S.B. 326)

Effective 7-1-99



Section 197.318 Licensed and available, defined — review of letters of intent — application of law in pending court cases — expansion procedures.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

197.318. Licensed and available, defined — review of letters of intent — application of law in pending court cases — expansion procedures. — 1. As used in this section, the term "licensed and available" means beds which are actually in place and for which a license has been issued.

2. The committee shall review all letters of intent and applications for long-term care hospital beds meeting the requirements described in 42 CFR, Section 412.23(e) under its criteria and standards for long-term care beds.

3. Sections 197.300 to 197.366 shall not be construed to apply to litigation pending in state court on or before April 1, 1996, in which the Missouri health facilities review committee is a defendant in an action concerning the application of sections 197.300 to 197.366 to long-term care hospital beds meeting the requirements described in 42 CFR, Section 412.23(e).

4. Notwithstanding any other provision of this chapter to the contrary:

(1) A facility licensed pursuant to chapter 198 may increase its licensed bed capacity by:

(a) Submitting a letter of intent to expand to the department of health and senior services and the health facilities review committee;

(b) Certification from the department of health and senior services that the facility:

a. Has no patient care class I deficiencies within the last eighteen months; and

b. Has maintained a ninety-percent average occupancy rate for the previous six quarters;

(c) Has made an effort to purchase beds for eighteen months following the date the letter of intent to expand is submitted pursuant to paragraph (a) of this subdivision. For purposes of this paragraph, an "effort to purchase" means a copy certified by the offeror as an offer to purchase beds from another licensed facility in the same licensure category; and

(d) If an agreement is reached by the selling and purchasing entities, the health facilities review committee shall issue a certificate of need for the expansion of the purchaser facility upon surrender of the seller's license; or

(e) If no agreement is reached by the selling and purchasing entities, the health facilities review committee shall permit an expansion for:

a. A facility with more than forty beds may expand its licensed bed capacity within the same licensure category by twenty-five percent or thirty beds, whichever is greater, if that same licensure category in such facility has experienced an average occupancy of ninety-three percent or greater over the previous six quarters;

b. A facility with fewer than forty beds may expand its licensed bed capacity within the same licensure category by twenty-five percent or ten beds, whichever is greater, if that same licensure category in such facility has experienced an average occupancy of ninety-two percent or greater over the previous six quarters;

c. A facility adding beds pursuant to subparagraphs a. or b. of this paragraph shall not expand by more than fifty percent of its then licensed bed capacity in the qualifying licensure category;

(2) Any beds sold shall, for five years from the date of relicensure by the purchaser, remain unlicensed and unused for any long-term care service in the selling facility, whether they do or do not require a license;

(3) The beds purchased shall, for two years from the date of purchase, remain in the bed inventory attributed to the selling facility and be considered by the department of social services as licensed and available for purposes of this section;

(4) Any residential care facility licensed pursuant to chapter 198 may relocate any portion of such facility's current licensed beds to any other facility to be licensed within the same licensure category if both facilities are under the same licensure ownership or control, and are located within six miles of each other;

(5) A facility licensed pursuant to chapter 198 may transfer or sell individual long-term care licensed beds to facilities qualifying pursuant to paragraphs (a) and (b) of subdivision (1) of this subsection. Any facility which transfers or sells licensed beds shall not expand its licensed bed capacity in that licensure category for a period of five years from the date the licensure is relinquished.

5. Any existing licensed and operating health care facility offering long-term care services may replace one-half of its licensed beds at the same site or a site not more than thirty miles from its current location if, for at least the most recent four consecutive calendar quarters, the facility operates only fifty percent of its then licensed capacity with every resident residing in a private room. In such case:

(1) The facility shall report to the health and senior services vacant beds as unavailable for occupancy for at least the most recent four consecutive calendar quarters;

(2) The replacement beds shall be built to private room specifications and only used for single occupancy; and

(3) The existing facility and proposed facility shall have the same owner or owners, regardless of corporate or business structure, and such owner or owners shall stipulate in writing that the existing facility beds to be replaced will not later be used to provide long-term care services. If the facility is being operated under a lease, both the lessee and the owner of the existing facility shall stipulate the same in writing.

6. Nothing in this section shall prohibit a health care facility licensed pursuant to chapter 198 from being replaced in its entirety within fifteen miles of its existing site so long as the existing facility and proposed or replacement facility have the same owner or owners regardless of corporate or business structure and the health care facility being replaced remains unlicensed and unused for any long-term care services whether they do or do not require a license from the date of licensure of the replacement facility.

(L. 1986 S.B. 553 & 775 § 6, A.L. 1992 S.B. 573 & 634, A.L. 1994 H.B. 1408, A.L. 1996 S.B. 575, A.L. 1996 H.B. 1362, A.L. 1997 S.B. 373, A.L. 1999 S.B. 326, A.L. 2010 H.B. 1516 Revision merged with H.B. 1965, A.L. 2014 H.B. 1299 Revision)



Section 197.320 Rules and regulations.

Effective 01 Jul 1999, see footnote

Title XII PUBLIC HEALTH AND WELFARE

197.320. Rules and regulations. — The committee shall have the power to promulgate reasonable rules, regulations, criteria and standards in conformity with this section and chapter 536 to meet the objectives of sections 197.300 to 197.366 including the power to establish criteria and standards to review new types of equipment or service. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in sections 197.300 to 197.366 shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. All rulemaking authority delegated prior to August 28, 1999, is of no force and effect and repealed. Nothing in this section shall be interpreted to repeal or affect the validity of any rule filed or adopted prior to August 28, 1999, if it fully complied with all applicable provisions of law. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 1999, shall be invalid and void.

(L. 1979 H.B. 222 § 5, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 1999 S.B. 326)

Effective 7-1-99



Section 197.325 Submission of applications.

Effective 01 Jul 1999, see footnote

Title XII PUBLIC HEALTH AND WELFARE

197.325. Submission of applications. — Any person who proposes to develop or offer a new institutional health service shall submit a letter of intent to the committee at least thirty days prior to the filing of the application.

(L. 1979 H.B. 222 § 6, A.L. 1999 S.B. 326)

Effective 7-1-99



Section 197.326 Lobbyist and interest registration required, when, contents, penalty — general assembly member prohibited from accepting contributions, when — certain persons may not offer gifts, when, penalty.

Effective 01 Jan 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

197.326. Lobbyist and interest registration required, when, contents, penalty — general assembly member prohibited from accepting contributions, when — certain persons may not offer gifts, when, penalty. — 1. Any person who is paid either as part of his or her normal employment or as a lobbyist to support or oppose any project before the health facilities review committee shall register as a lobbyist pursuant to chapter 105 and shall also register with the staff of the health facilities review committee for every project in which such person has an interest and indicate whether such person supports or opposes the named project. The registration shall also include the names and addresses of any person, firm, corporation or association that the person registering represents in relation to the named project. Any person violating the provisions of this subsection shall be subject to the penalties specified in section 105.478.

2. A member of the general assembly who also serves as a member of the health facilities review committee is prohibited from soliciting or accepting campaign contributions from any applicant or person speaking for an applicant or any opponent to any application or persons speaking for any opponent while such application is pending before the health facilities review committee.

3. Any person regulated by chapter 197 or 198 and any officer, attorney, agent and employee thereof, shall not offer to any committee member or to any person employed as staff to the committee, any office, appointment or position, or any present, gift, entertainment or gratuity of any kind or any campaign contribution while such application is pending before the health facilities review committee. Any person guilty of knowingly violating the provisions of this section shall be punished as follows: For the first offense, such person is guilty of a class B misdemeanor; and for the second and subsequent offenses, such person is guilty of a class E felony.

(L. 1992 S.B. 573 & 634, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 197.327 Certificate issued for additional beds for Medicaid patients, use for nonMedicaid patients, penalty — procedure to collect.

Effective 28 Aug 1988

Title XII PUBLIC HEALTH AND WELFARE

197.327. Certificate issued for additional beds for Medicaid patients, use for nonMedicaid patients, penalty — procedure to collect. — 1. If a facility is granted a certificate of need pursuant to sections 197.300 to 197.365 based on an application stating a need for additional Medicaid beds, such beds shall be used for Medicaid patients and no other.

2. Any person who violates the provisions of subsection 1 of this section shall be liable to the state for civil penalties of one hundred dollars for every day of such violation. Each nonMedicaid patient placed in a Medicaid bed shall constitute a separate violation.

3. The attorney general shall, upon the request of the department, bring an action in a circuit court of competent jurisdiction to recover the civil penalty. The department may bring such an action itself. The civil action may be brought in the circuit court of Cole County or, at the option of the director, in another county which has venue of an action against the person under other provisions of law.

(L. 1988 H.B. 1368)



Section 197.330 Duties of review committee.

Effective 01 Jul 1999, see footnote

Title XII PUBLIC HEALTH AND WELFARE

197.330. Duties of review committee. — 1. The committee shall:

(1) Notify the applicant within fifteen days of the date of filing of an application as to the completeness of such application;

(2) Provide written notification to affected persons located within this state at the beginning of a review. This notification may be given through publication of the review schedule in all newspapers of general circulation in the area to be served;

(3) Hold public hearings on all applications when a request in writing is filed by any affected person within thirty days from the date of publication of the notification of review;

(4) Within one hundred days of the filing of any application for a certificate of need, issue in writing its findings of fact, conclusions of law, and its approval or denial of the certificate of need; provided, that the committee may grant an extension of not more than thirty days on its own initiative or upon the written request of any affected person;

(5) Cause to be served upon the applicant, the respective health system agency, and any affected person who has filed his prior request in writing, a copy of the aforesaid findings, conclusions and decisions;

(6) Consider the needs and circumstances of institutions providing training programs for health personnel;

(7) Provide for the availability, based on demonstrated need, of both medical and osteopathic facilities and services to protect the freedom of patient choice; and

(8) Establish by regulation procedures to review, or grant a waiver from review, nonsubstantive projects.

­­

­

2. Failure by the committee to issue a written decision on an application for a certificate of need within the time required by this section shall constitute approval of and final administrative action on the application, and is subject to appeal pursuant to section 197.335 only on the question of approval by operation of law.

(L. 1979 H.B. 222 § 7, A.L. 1986 S.B. 553 & 775, A.L. 1987 H.B. 384 Revision, A.L. 1999 S.B. 326)

Effective 7-1-99

(1987) Failure of Health Facilities Review Committee to issue decision on application within the time allotted by this section constitutes approval of application and pendency of prior application by same applicant for larger hospital at same location is irrelevant. Platte County Medical Center, Inc. v. Mo. Health F. Review, 734 S.W.2d 608 (Mo. App.).



Section 197.335 Appeals, venue.

Effective 01 Jul 1999, see footnote

Title XII PUBLIC HEALTH AND WELFARE

197.335. Appeals, venue. — Within thirty days of the decision of the committee, the applicant may file an appeal to be heard de novo by the administrative hearing commissioner, the circuit court of Cole County or the circuit court in the county within which such health care service or facility is proposed to be developed.

(L. 1979 H.B. 222 § 8, A.L. 1986 S.B. 553 & 775, A.L. 1987 H.B. 384 Revision, A.L. 1999 S.B. 326)

Effective 7-1-99

(1984) While a competing facility may be an “affected person” under sections 197.300 to 197.365, it has no right to appeal a decision of the Health Facilities Review Committee. St. Joseph's Hill Infirmary, Inc. v. Mandl (Mo. App.) 682 S.W.2d 821.

(1987) Competitor of applicant for certificate of need to construct nursing home lacked standing to appeal administrative decision to grant certificate since this section expressly limits participants in an appeal to applicant and the health service agency within the affected area. Comm. Care Ctrs. v. Health Fac. Rev. Com., 735 S.W.2d 13 (Mo. App.).



Section 197.340 Notices to committee.

Effective 01 Oct 1980, see footnote

Title XII PUBLIC HEALTH AND WELFARE

197.340. Notices to committee. — Any health facility providing a health service must notify the committee of any discontinuance of any previously provided health care service, a decrease in the number of licensed beds by ten percent or more, or the change in licensure category for any such facility.

(L. 1979 H.B. 222 § 9)

Effective 10-1-80



Section 197.345 Actions taken prior to October 1, 1980, not affected.

Effective 28 Aug 1979

Title XII PUBLIC HEALTH AND WELFARE

197.345. Actions taken prior to October 1, 1980, not affected. — Any health facility with a project for facilities or services for which a binding construction or purchase contract has been executed prior to October 1, 1980, or health care facility which has commenced operations prior to October 1, 1980, shall be deemed to have received a certificate of need, except that such certificate of need shall be subject to forfeiture under the provisions of subsections 8 and 9 of section 197.315.

(L. 1979 H.B. 222 § 10)



Section 197.355 Certificate required before funds may be appropriated.

Effective 01 Oct 1980, see footnote

Title XII PUBLIC HEALTH AND WELFARE

197.355. Certificate required before funds may be appropriated. — The legislature may not appropriate any money for capital expenditures for health care facilities until a certificate of need has been issued for such expenditures.

(L. 1979 H.B. 222 § 12)

Effective 10-1-80



Section 197.357 Reimbursement for project cost-overrun in excess of ten percent, eligible when — requirements.

Effective 28 Aug 1982

Title XII PUBLIC HEALTH AND WELFARE

197.357. Reimbursement for project cost-overrun in excess of ten percent, eligible when — requirements. — For the purposes of reimbursement under section 208.152, project costs for new institutional health services in excess of ten percent of the initial project estimate whether or not approval was obtained under subsection 7 of section 197.315 shall not be eligible for reimbursement for the first three years that a facility receives payment for services provided under section 208.152. The initial estimate shall be that amount for which the original certificate of need was obtained or, in the case of facilities for which a binding construction or purchase contract was executed prior to October 1, 1980, the amount of that contract. Reimbursement for these excess costs after the first three years shall not be made until a certificate of need has been granted for the excess project costs. The provisions of this section shall apply only to facilities which file an application for a certificate of need or make application for cost-overrun review of their original application or waiver after August 13, 1982.

(L. 1982 H.B. 1086)



Section 197.366 Health care facilities defined.

Effective 28 Aug 2010

Title XII PUBLIC HEALTH AND WELFARE

197.366. Health care facilities defined. — The term "health care facilities" in sections 197.300 to 197.366 shall mean:

(1) Facilities licensed under chapter 198;

(2) Long-term care beds in a hospital as described in subdivision (3) of subsection 1 of section 198.012;

(3) Long-term care hospitals or beds in a long-term care hospital meeting the requirements described in 42 CFR, section 412.23(e); and

(4) Construction of a new hospital as defined in chapter 197.

(L. 1996 H.B. 1362, A.L. 2010 H.B. 1516 Revision merged with H.B. 1965)



Section 197.367 Licensed bed limitation imposed, when.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

197.367. Licensed bed limitation imposed, when. — Upon application for renewal by any residential care facility or assisted living facility which on the effective date of this act has been licensed for more than five years, is licensed for more than fifty beds and fails to maintain for any calendar year its occupancy level above thirty percent of its then licensed beds, the department of health and senior services shall license only fifty beds for such facility.

(L. 1999 S.B. 326 § 8, A.L. 2014 H.B. 1299 Revision)



Section 197.400 Definitions.

Effective 28 Aug 1997

Title XII PUBLIC HEALTH AND WELFARE

197.400. Definitions. — As used in sections 197.400 to 197.475, unless the context otherwise requires, the following terms mean:

(1) "Council", the home health services advisory council created by sections 197.400 to 197.475;

(2) "Department", the department of health and senior services;

(3) "Home health agency", a public agency or private organization or a subdivision or subunit of an agency or organization that provides two or more home health services at the residence of a patient according to a physician's written and signed plan of treatment;

(4) "Home health services", any of the following items and services provided at the residence of the patient on a part-time or intermittent basis: nursing, physical therapy, speech therapy, occupational therapy, home health aid, or medical social service;

(5) "Part-time or intermittent basis", the providing of home health services in an interrupted interval sequence on the average of not to exceed three hours in any twenty-four-hour period;

(6) "Patient's residence", the actual place of residence of the person receiving home health services, including institutional residences as well as individual dwelling units;

(7) "Physician", a person licensed by the state board of registration for the healing arts pursuant to the provisions of chapter 334 to practice in this state as a physician and surgeon;

(8) "Plan of treatment", a plan reviewed and signed as often as medically necessary by a physician or podiatrist, not to exceed sixty days in duration, prescribing items and services for an individual patient's condition;

(9) "Podiatrist", a person licensed by the state board of podiatry pursuant to the provisions of chapter 330 to practice in this state as a podiatrist;

(10) "Subunit" or "subdivision", any organizational unit of a larger organization which can be clearly defined as a separate entity within the larger structure, which can meet all of the requirements of sections 197.400 to 197.475 independent of the larger organization, which can be held accountable for the care of patients it is serving, and which provides to all patients care and services meeting the standards and requirements of sections 197.400 to 197.475.

(L. 1983 H.B. 51 § 1, A.L. 1997 H.B. 642)



Section 197.405 Home health agencies, license required.

Effective 28 Aug 1983

Title XII PUBLIC HEALTH AND WELFARE

197.405. Home health agencies, license required. — No home health agency, including Medicare and Medicaid providers, shall provide two or more of the home health services covered by subdivision (4) of section 197.400 or shall hold itself out as providing such home health services or as a home health agency unless it is licensed and registered in accordance with the provisions of sections 197.400 to 197.475.

(L. 1983 H.B. 51 § 2)



Section 197.410 Application for license, fee.

Effective 28 Aug 1983

Title XII PUBLIC HEALTH AND WELFARE

197.410. Application for license, fee. — 1. Persons desiring to receive a license to operate a home health agency in the state of Missouri shall file a written application with the department of health and senior services on a form prescribed by the director of the department.

2. The application shall be accompanied by a six hundred-dollar license fee.

(L. 1983 H.B. 51 § 3)



Section 197.415 License issued or renewed, requirements.

Effective 28 Aug 1997

Title XII PUBLIC HEALTH AND WELFARE

197.415. License issued or renewed, requirements. — 1. The department shall review the applications and shall issue a license to applicants who have complied with the requirements of sections 197.400 to 197.475 and have received approval of the department.

2. A license shall be renewed annually upon approval of the department when the following conditions have been met:

(1) The application for renewal is accompanied by a six-hundred-dollar license fee;

(2) The home health agency is in compliance with the requirements established pursuant to the provisions of sections 197.400 to 197.475 as evidenced by a survey inspection by the department which shall occur at least every thirty-six months for agencies that have been in operation thirty-six consecutive months from initial inspection. The frequency of inspections for agencies in operation at least thirty-six consecutive months from the initial inspection shall be determined by such factors as number of complaints received and changes in management, supervision or ownership. The frequency of each survey inspection for any agency in operation less than thirty-six consecutive months from the initial inspection shall occur and be conducted at least every twelve months;

(3) The application is accompanied by a statement of any changes in the information previously filed with the department pursuant to section 197.410.

3. Each license shall be issued only for the home health agency listed in the application. Licenses shall be posted in a conspicuous place in the main offices of the licensed home health agency.

4. In lieu of any survey required by sections 197.400 to 197.475, the department may accept in whole or in part written reports of the survey of any state or federal agency, or of any professional accrediting agency, if such survey:

(1) Is comparable in scope and method to the department's surveys; and

(2) Is conducted within one year of initial application or within thirty-six months for the renewal of the home health license as required by subdivision (2) of subsection 2 of this section.

(L. 1983 H.B. 51 § 4, subsecs. 1, 2, 3, A.L. 1997 H.B. 643 merged with S.B. 373)



Section 197.416 Out-of-state applicants for licensure, compliance history may be requested.

Effective 28 Aug 2003

Title XII PUBLIC HEALTH AND WELFARE

197.416. Out-of-state applicants for licensure, compliance history may be requested. — Whenever the department is inspecting a home health agency in response to an application from an applicant located outside of Missouri not previously licensed by the department, the department may request from the applicant the past five years compliance history of all home health agencies owned by the applicant located outside of this state.

(L. 2003 S.B. 556 & 311)



Section 197.420 License not transferable or assignable on sale or transfer of ownership — new application, requirement — temporary license, when.

Effective 28 Aug 1983

Title XII PUBLIC HEALTH AND WELFARE

197.420. License not transferable or assignable on sale or transfer of ownership — new application, requirement — temporary license, when. — A license shall not be transferable or assignable. When a home health agency is sold or ownership or management is transferred, or the corporate legal organization status is substantially changed, the license of the agency shall be voided and a new license obtained. Application for a new license shall be made to the department in writing, at least ninety days prior to the effective date of the sale, transfer, or change in corporate status. The application for a new license shall be on the same form, containing the same information required for an original license, and shall be accompanied by a license fee of six hundred dollars. The department may issue a temporary operating permit for the continuation of the operation of the home health agency for a period of not more than ninety days pending the survey inspection and the final disposition of the application. The department shall require all licensed home health agencies to submit statistical reports. The content, format, and frequency of such reports shall be determined by the department with council approval.

(L. 1983 H.B. 51 § 4, subsec. 4)



Section 197.425 Survey inspections by department, when.

Effective 28 Aug 1983

Title XII PUBLIC HEALTH AND WELFARE

197.425. Survey inspections by department, when. — In addition to the survey inspection required for licensing or license renewal, the department may make other survey inspections during normal business hours. Each home health agency shall allow the department or its authorized representatives to enter upon its premises during normal business hours for the purpose of conducting the survey inspection.

(L. 1983 H.B. 51 § 5)



Section 197.430 Report on survey, list of deficiencies, content — plan of correction filed with department — resurvey and administrative review procedure.

Effective 28 Aug 1983

Title XII PUBLIC HEALTH AND WELFARE

197.430. Report on survey, list of deficiencies, content — plan of correction filed with department — resurvey and administrative review procedure. — After completion of each department survey, a written report of the findings with respect to compliance or noncompliance with the provisions of sections 197.400 to 197.475 and the standards established hereunder as well as a list of deficiencies found shall be prepared. A copy of the report and the list of deficiencies found shall be served upon the home health agency within fifteen business days following the survey inspection. The list of deficiencies shall specifically state the statute or rule which the home health agency is alleged to have violated. If the home health agency acknowledges the deficiencies found by the survey inspection, the home health agency shall inform the department of the time necessary for compliance and shall file a plan of correction with the department. If the home health agency does not acknowledge the deficiencies, it may request a resurvey by the department. If, after the resurvey, the home health agency still does not agree with the findings of the department, it may seek a review of the findings of the department by the administrative hearing commission.

(L. 1983 H.B. 51 § 6)



Section 197.435 Complaint procedure.

Effective 28 Aug 1983

Title XII PUBLIC HEALTH AND WELFARE

197.435. Complaint procedure. — Any person wishing to make a complaint against a home health agency licensed under the provisions of sections 197.400 to 197.475 may file the complaint in writing with the department setting forth the details and facts supporting the complaint. If the department determines the charges are sufficient to warrant a hearing to determine whether the license of the home health agency should be suspended or revoked, the department shall fix a time and place for a hearing and require the home health agency to appear and defend against the complaint. A copy of the complaint shall be given to the home health agency at the time it is notified of the hearing. The notice of the hearing shall be given at least twenty days prior to the date of the hearing. The hearing shall be conducted by the administrative hearing commission in accordance with the provisions of chapter 621.

(L. 1983 H.B. 51 § 7)



Section 197.440 Refusal to issue, suspension or revocation of license, grounds — right to administrative review.

Effective 28 Aug 1983

Title XII PUBLIC HEALTH AND WELFARE

197.440. Refusal to issue, suspension or revocation of license, grounds — right to administrative review. — 1. The department shall refuse to issue or shall suspend or shall revoke the license of any home health agency for failure to comply with any provision of sections 197.400 to 197.475 or with any rule or standard of the department adopted under the provisions of sections 197.400 to 197.475 or for obtaining the license by means of fraud, misrepresentation, or concealment of material facts.

2. Any home health agency which has been refused a license or which has had its license revoked or suspended by the department may seek a review of the department's action by the administrative hearing commission.

(L. 1983 H.B. 51 § 8)



Section 197.445 Rules and regulations, procedure.

Effective 28 Aug 1997

Title XII PUBLIC HEALTH AND WELFARE

197.445. Rules and regulations, procedure. — 1. The department may adopt reasonable rules and standards necessary to carry out the provisions of sections 197.400 to 197.477. The rules and standards adopted shall not be less than the standards established by the federal government for home health agencies under Title XVIII of the Federal Social Security Act. The reasonable rules and standards shall be initially promulgated within one year of September 28, 1983.

2. The rules and standards adopted by the department pursuant to the provisions of sections 197.400 to 197.477 shall apply to all health services covered by sections 197.400 to 197.477 rendered to any patient being served by a home health agency regardless of source of payment for the service, patient's condition, or place of residence, at which the home health services are ordered by the physician or podiatrist. No rule or portion of a rule promulgated pursuant to the authority of sections 197.400 to 197.477 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1983 H.B. 51 § 9, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 1997 H.B. 642)



Section 197.450 Home health services advisory council — members — terms, qualifications — appointment — vacancies — expenses.

Effective 28 Aug 2002

Title XII PUBLIC HEALTH AND WELFARE

197.450. Home health services advisory council — members — terms, qualifications — appointment — vacancies — expenses. — 1. There is hereby created the "Home Health Services Advisory Council", which shall guide, advise and make recommendations to the department relating to the rules and standards adopted and the implementation and administration of sections 197.400 to 197.475.

2. Members of the council shall be residents of this state. The council shall consist of members who shall serve for a term of three years. No member may serve more than two successive full terms. One member of the council shall be a representative of the department, and such member shall serve as chairman of the council. Three members shall be citizens selected from the state at large and shall have no connection with any home health agency. Five members shall be representatives of home health agencies and one of these five members shall be selected from each of the following types of home health agencies:

(1) Public sponsored home health agencies;

(2) Institutional sponsored home health agencies;

(3) Voluntary nonprofit home health agencies;

(4) Private nonprofit home health agencies; and

(5) For-profit home health agencies.

3. All members of the council shall be appointed by the director of the department. The term of office of each member shall be for three years or until his successor is appointed; except that, of the members first appointed, three shall be selected for one year, three shall be selected for two years, and three shall be selected for three years. Before a member's term expires, the director of the department shall appoint a successor to assume his duties on the expiration of his predecessor's term. A vacancy in the office of a member shall be filled by appointment for the unexpired term.

4. The council shall meet not less than quarterly each year at a place, day and hour determined by the council. The council may also meet at such other times and places as may be designated by the chairman, or upon the request of the majority of the other members of the council.

5. Members of the council shall receive no compensation for their services, but shall be reimbursed, subject to appropriations, for their actual and necessary expenses incurred in the performance of their duties.

(L. 1983 H.B. 51 § 10, A.L. 2002 H.B. 1953)



Section 197.455 Injunctions, venue.

Effective 28 Aug 1983

Title XII PUBLIC HEALTH AND WELFARE

197.455. Injunctions, venue. — The department may file an action in the circuit court for the county in which any home health agency alleged to be violating the provisions of sections 197.400 to 197.475 resides or may be found for an injunction to restrain the home health agency from continuing the violation.

(L. 1983 H.B. 51 § 11)



Section 197.460 Exempt persons and religious organizations.

Effective 01 Jan 1991, see footnote

Title XII PUBLIC HEALTH AND WELFARE

197.460. Exempt persons and religious organizations. — 1. The provisions of sections 197.400 to 197.475 shall not apply to individuals who personally provide one or more home health services if such persons are not under the direct control and doing work for and employed by a home health agency.

2. The provisions of sections 197.400 to 197.475 shall not apply to any person or organization conducting a home health agency by and for the adherents of any recognized church or religious denomination or sect for the purpose of providing services for the care or treatment of the sick or infirm who depend upon prayer or spiritual means for healing in the practice of the religion of such church or religious denomination or sect.

3. The provisions of sections 197.400 to 197.475 shall not apply to any person or other entity which provides services pursuant to subdivision (18) of subsection 1 of section 208.152 or provides in-home services pursuant to subdivision (18) of subsection 2 of section 192.2000.

(L. 1983 H.B. 51 § 12, A.L. 1990 S.B. 524)

Effective 1-1-91



Section 197.465 Funds to be deposited in general revenue.

Effective 28 Aug 1983

Title XII PUBLIC HEALTH AND WELFARE

197.465. Funds to be deposited in general revenue. — All funds received by the department under the provisions of sections 197.400 to 197.475 shall be deposited in the state treasury to the credit of general revenue.

(L. 1983 H.B. 51 § 13)



Section 197.470 Reports or investigations open to public, exception — requests for material, procedure, fee.

Effective 28 Aug 1983

Title XII PUBLIC HEALTH AND WELFARE

197.470. Reports or investigations open to public, exception — requests for material, procedure, fee. — All reports or documents collected by the department, or findings and decisions made by the department, under the provisions of sections 197.400 to 197.475, unless declared to be a confidential record under any other provision of law, shall be available to public inspection upon written request. The material requested shall be made available within thirty days after receipt of the request. The department may charge a reasonable fee for the copying of any material.

(L. 1983 H.B. 51 § 14)



Section 197.475 Violations, penalty.

Effective 28 Aug 1983

Title XII PUBLIC HEALTH AND WELFARE

197.475. Violations, penalty. — Any person who violates any of the provisions of sections 197.400 to 197.475 is guilty of a class A misdemeanor and, upon conviction, shall be punished as provided by law.

(L. 1983 H.B. 51 § 15)



Section 197.477 Reports of inspections by department of health and senior services may be available to public, when — certain information to remain confidential.

Effective 04 May 1988, see footnote

Title XII PUBLIC HEALTH AND WELFARE

197.477. Reports of inspections by department of health and senior services may be available to public, when — certain information to remain confidential. — Upon the completion of the final report of an inspection or evaluation of a health facility or agency or any part thereof pursuant to sections 190.235 to 190.249, sections 197.010 to 197.120, sections 197.200 to 197.240, or sections 197.400 to 197.475, including any amendments thereto which may hereinafter be enacted by the general assembly or rule or regulation promulgated pursuant thereto, the department of health and senior services may disclose to the public reports of the inspections or evaluations showing the standards by which the inspections or evaluations were conducted, whether such standards were met, and, if such standards were not met, in what manner they were not met and how the facility proposed to correct or did correct the deficiencies. All other information whatsoever, including information and reports submitted to the department of health and senior services by governmental agencies and recognized accrediting organizations in whole or in part for licensure purposes pursuant to sections 190.235 to 190.249, sections 197.010 to 197.120, sections 197.200 to 197.240, or sections 197.400 to 197.475, collected during such inspections or evaluations or information which is derived as a result of such inspections or evaluations shall be confidential and shall be disclosed only to the person or organization which is the subject of the inspection or evaluation or a representative thereof.

(L. 1988 H.B. 1134 § 2)

Effective 5-4-88



Section 197.478 Home health agency information to be provided on department internet website.

Effective 28 Aug 2003

Title XII PUBLIC HEALTH AND WELFARE

197.478. Home health agency information to be provided on department internet website. — 1. The department of health and senior services shall provide through their internet website:

(1) The most recent survey of all home health agencies and any such findings of deficiencies and the effect the deficiency would have on such agencies. If such survey is in dispute, the survey shall not be posted on the website until the agency's dispute has been resolved and the department shall, upon request of the home health agency, post the agency's response;

(2) The home health agency's proposed plan of correction;

(3) A link to the federal website that provides a summary of home health agency surveys conducted over the last three years; and

(4) Information on how to obtain a copy of a complete home health agency survey conducted over the last three years.

2. Nothing in this section shall be construed as requiring the department to post any information on its internet website that is prohibited from disclosure pursuant to the federal Health Insurance Portability and Accountability Act, as amended.

(L. 2003 S.B. 556 & 311)



Section 197.480 In-home health care providers, transfer of assets or bequests, rebuttable presumption of undue influence, when.

Effective 28 Aug 2004

Title XII PUBLIC HEALTH AND WELFARE

197.480. In-home health care providers, transfer of assets or bequests, rebuttable presumption of undue influence, when. — There shall be a rebuttable presumption of undue influence for any transfer of assets or bequest or devise to the benefit of any in-home health care provider who is not related to the grantor within the third degree of consanguinity. Such presumption shall not apply to reasonable payments for services rendered nor to transfers of less than five percent of the assets of the grantor.

(L. 2004 H.B. 1511 § 1)



Section 197.500 Employee disqualification list to be maintained.

Effective 28 Aug 2003

Title XII PUBLIC HEALTH AND WELFARE

197.500. Employee disqualification list to be maintained. — 1. The department shall maintain an employee disqualification list and place on the employee disqualification list the names of any persons who are or who have been employed by any entity licensed pursuant to this chapter and who have been finally determined by the department pursuant to section 192.2490 to have knowingly or recklessly abused or neglected a patient. For the purpose of this section, "abuse" and "neglect" shall have the same meanings as such terms are defined in section 198.006. For purposes of this section only, "knowingly" and "recklessly" shall have the meanings that are ascribed to them in this section. A person acts "knowingly" with respect to the person's conduct when a reasonable person should be aware of the result caused by his or her conduct. A person acts "recklessly" when the person consciously disregards a substantial and unjustifiable risk that the person's conduct will result in serious physical injury and such disregard constitutes a gross deviation from the standard of care that a reasonable person would exercise in the situation.

2. The department shall compile and maintain an employee disqualification list in the same manner as the employee disqualification list compiled and maintained by the department pursuant to section 192.2490.

(L. 2003 S.B. 556 & 311)



Section 197.700 Medical staff membership to be considered on individual basis, discrimination prohibited.

Effective 28 Aug 1993

Title XII PUBLIC HEALTH AND WELFARE

197.700. Medical staff membership to be considered on individual basis, discrimination prohibited. — In the selection of medical staff members licensed under chapter 334, no medical staff bylaws, departmental bylaws or hospital licensed under this chapter shall discriminate against any practitioner of the healing arts who holds a license to practice medicine and surgery in this state for reasons based solely upon the practitioner's branch of the healing arts or the school or health care facility in which the practitioner received medical schooling, postgraduate training or certification if such medical schooling or postgraduate training was accredited by the American Osteopathic Association or the American Medical Association. Each applicant for medical staff membership shall be considered on an individual basis pursuant to objective criteria applied equally to each applicant.

(L. 1993 S.B. 54 § 1)



Section 197.705 Health care facilities personnel required to wear identification badges, when.

Effective 28 Aug 1997

Title XII PUBLIC HEALTH AND WELFARE

197.705. Health care facilities personnel required to wear identification badges, when. — All hospitals and health care facilities, defined in sections 197.020 and 197.305, shall require all personnel providing services in such facilities to wear identification badges while acting within the scope of their employment. The identification badges of all personnel shall prominently display the licensure status of such personnel.

(L. 1997 H.B. 762 § 1)






Chapter 198 Nursing Homes and Facilities

Chapter Cross References



Section 198.003 Citation of law.

Effective 28 Aug 1979

Title XII PUBLIC HEALTH AND WELFARE

198.003. Citation of law. — Sections 198.003 to 198.186 shall be known and may be cited as the "Omnibus Nursing Home Act".

(L. 1979 S.B. 328, et al. § 2)



Section 198.005 Assisted living facilities, statutory references to residential care facilities to be changed by revisor of statutes.

Effective 28 Aug 2006

Title XII PUBLIC HEALTH AND WELFARE

198.005. Assisted living facilities, statutory references to residential care facilities to be changed by revisor of statutes. — The term "residential care facility I" shall be referred to as a "residential care facility", and the term "residential care facility II" shall be referred to as "assisted living facility". The revisor of statutes shall make the appropriate changes to all such references in the revised statutes, except that references to residential care facilities as defined in section 210.481, or residential facilities licensed by the department of mental health shall not be changed.

(L. 2006 S.B. 616)



Section 198.006 Definitions.

Effective 28 Aug 2006

Title XII PUBLIC HEALTH AND WELFARE

198.006. Definitions. — As used in sections 198.003 to 198.186, unless the context clearly indicates otherwise, the following terms mean:

(1) "Abuse", the infliction of physical, sexual, or emotional injury or harm;

(2) "Activities of daily living" or "ADL", one or more of the following activities of daily living:

(a) Eating;

(b) Dressing;

(c) Bathing;

(d) Toileting;

(e) Transferring; and

(f) Walking;

(3) "Administrator", the person who is in general administrative charge of a facility;

(4) "Affiliate":

(a) With respect to a partnership, each partner thereof;

(b) With respect to a limited partnership, the general partner and each limited partner with an interest of five percent or more in the limited partnership;

(c) With respect to a corporation, each person who owns, holds or has the power to vote five percent or more of any class of securities issued by the corporation, and each officer and director;

(d) With respect to a natural person, any parent, child, sibling, or spouse of that person;

(5) "Appropriately trained and qualified individual", an individual who is licensed or registered with the state of Missouri in a health care-related field or an individual with a degree in a health care-related field or an individual with a degree in a health care, social services, or human services field or an individual licensed under chapter 344 and who has received facility orientation training under 19 CSR 30-86042(18), and dementia training under section 192.2000 and twenty-four hours of additional training, approved by the department, consisting of definition and assessment of activities of daily living, assessment of cognitive ability, service planning, and interview skills;

(6) "Assisted living facility", any premises, other than a residential care facility, intermediate care facility, or skilled nursing facility, that is utilized by its owner, operator, or manager to provide twenty-four-hour care and services and protective oversight to three or more residents who are provided with shelter, board, and who may need and are provided with the following:

(a) Assistance with any activities of daily living and any instrumental activities of daily living;

(b) Storage, distribution, or administration of medications; and

(c) Supervision of health care under the direction of a licensed physician, provided that such services are consistent with a social model of care;

­­

­

(7) "Community-based assessment", documented basic information and analysis provided by appropriately trained and qualified individuals describing an individual's abilities and needs in activities of daily living, instrumental activities of daily living, vision/hearing, nutrition, social participation and support, and cognitive functioning using an assessment tool approved by the department of health and senior services that is designed for community-based services and that is not the nursing home minimum data set;

(8) "Dementia", a general term for the loss of thinking, remembering, and reasoning so severe that it interferes with an individual's daily functioning, and may cause symptoms that include changes in personality, mood, and behavior;

(9) "Department", the Missouri department of health and senior services;

(10) "Emergency", a situation, physical condition or one or more practices, methods or operations which presents imminent danger of death or serious physical or mental harm to residents of a facility;

(11) "Facility", any residential care facility, assisted living facility, intermediate care facility, or skilled nursing facility;

(12) "Health care provider", any person providing health care services or goods to residents and who receives funds in payment for such goods or services under Medicaid;

(13) "Instrumental activities of daily living", or "IADL", one or more of the following activities:

(a) Preparing meals;

(b) Shopping for personal items;

(c) Medication management;

(d) Managing money;

(e) Using the telephone;

(f) Housework; and

(g) Transportation ability;

(14) "Intermediate care facility", any premises, other than a residential care facility, assisted living facility, or skilled nursing facility, which is utilized by its owner, operator, or manager to provide twenty-four-hour accommodation, board, personal care, and basic health and nursing care services under the daily supervision of a licensed nurse and under the direction of a licensed physician to three or more residents dependent for care and supervision and who are not related within the fourth degree of consanguinity or affinity to the owner, operator or manager of the facility;

(15) "Manager", any person other than the administrator of a facility who contracts or otherwise agrees with an owner or operator to supervise the general operation of a facility, providing such services as hiring and training personnel, purchasing supplies, keeping financial records, and making reports;

(16) "Medicaid", medical assistance under section 208.151, et seq., in compliance with Title XIX, Public Law 89-97, 1965 amendments to the Social Security Act (42 U.S.C. 301, et seq.), as amended;

(17) "Neglect", the failure to provide, by those responsible for the care, custody, and control of a resident in a facility, the services which are reasonable and necessary to maintain the physical and mental health of the resident, when such failure presents either an imminent danger to the health, safety or welfare of the resident or a substantial probability that death or serious physical harm would result;

(18) "Operator", any person licensed or required to be licensed under the provisions of sections 198.003 to 198.096 in order to establish, conduct or maintain a facility;

(19) "Owner", any person who owns an interest of five percent or more in:

(a) The land on which any facility is located;

(b) The structure or structures in which any facility is located;

(c) Any mortgage, contract for deed, or other obligation secured in whole or in part by the land or structure in or on which a facility is located; or

(d) Any lease or sublease of the land or structure in or on which a facility is located.

­­

­

(20) "Protective oversight", an awareness twenty-four hours a day of the location of a resident, the ability to intervene on behalf of the resident, the supervision of nutrition, medication, or actual provisions of care, and the responsibility for the welfare of the resident, except where the resident is on voluntary leave;

(21) "Resident", a person who by reason of aging, illness, disease, or physical or mental infirmity receives or requires care and services furnished by a facility and who resides or boards in or is otherwise kept, cared for, treated or accommodated in such facility for a period exceeding twenty-four consecutive hours;

(22) "Residential care facility", any premises, other than an assisted living facility, intermediate care facility, or skilled nursing facility, which is utilized by its owner, operator or manager to provide twenty-four-hour care to three or more residents, who are not related within the fourth degree of consanguinity or affinity to the owner, operator, or manager of the facility and who need or are provided with shelter, board, and with protective oversight, which may include storage and distribution or administration of medications and care during short-term illness or recuperation, except that, for purposes of receiving supplemental welfare assistance payments under section 208.030, only any residential care facility licensed as a residential care facility II immediately prior to August 28, 2006, and that continues to meet such licensure requirements for a residential care facility II licensed immediately prior to August 28, 2006, shall continue to receive after August 28, 2006, the payment amount allocated immediately prior to August 28, 2006, for a residential care facility II under section 208.030;

(23) "Skilled nursing facility", any premises, other than a residential care facility, an assisted living facility, or an intermediate care facility, which is utilized by its owner, operator or manager to provide for twenty-four-hour accommodation, board and skilled nursing care and treatment services to at least three residents who are not related within the fourth degree of consanguinity or affinity to the owner, operator or manager of the facility. Skilled nursing care and treatment services are those services commonly performed by or under the supervision of a registered professional nurse for individuals requiring twenty-four-hours-a-day care by licensed nursing personnel including acts of observation, care and counsel of the aged, ill, injured or infirm, the administration of medications and treatments as prescribed by a licensed physician or dentist, and other nursing functions requiring substantial specialized judgment and skill;

(24) "Social model of care", long-term care services based on the abilities, desires, and functional needs of the individual delivered in a setting that is more home-like than institutional and promotes the dignity, individuality, privacy, independence, and autonomy of the individual. Any facility licensed as a residential care facility II prior to August 28, 2006, shall qualify as being more home-like than institutional with respect to construction and physical plant standards;

(25) "Vendor", any person selling goods or services to a health care provider;

(26) "Voluntary leave", an off-premise leave initiated by:

(a) A resident that has not been declared mentally incompetent or incapacitated by a court; or

(b) A legal guardian of a resident that has been declared mentally incompetent or incapacitated by a court.

(L. 1979 S.B. 328, et al. § 3, A.L. 1984 S.B. 451, A.L. 1987 S.B. 277, A.L. 2003 S.B. 534 merged with S.B. 556 & 311, A.L. 2006 S.B. 616)



Section 198.009 Department of social services to administer — promulgation of rules, procedure — cooperation of other agencies.

Effective 28 Aug 1995

Title XII PUBLIC HEALTH AND WELFARE

198.009. Department of social services to administer — promulgation of rules, procedure — cooperation of other agencies. — 1. The provisions of sections 198.003 to 198.186 shall be administered by the department. The department shall have authority to promulgate rules and regulations for the purposes of administering sections 198.003 to 198.186. All such rules and regulations shall be promulgated in accordance with this section and chapter 536. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

2. All agencies of the state or any of its political subdivisions shall assist and cooperate with the department whenever necessary to carry out the department's responsibility under sections 198.003 to 198.186.

(L. 1979 S.B. 328, et al. § 4, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 198.012 Provisions of sections 198.003 to 198.136 not to apply, when — exempt entities may be licensed.

Effective 28 Aug 2011

Title XII PUBLIC HEALTH AND WELFARE

198.012. Provisions of sections 198.003 to 198.136 not to apply, when — exempt entities may be licensed. — 1. The provisions of sections 198.003 to 198.136 shall not apply to any of the following entities:

(1) Any hospital, facility or other entity operated by the state or the United States;

(2) Any facility or other entity otherwise licensed by the state and operating exclusively under such license and within the limits of such license, unless the activities and services are or are held out as being activities or services normally provided by a licensed facility under sections 198.003 to 198.186, 198.200, 208.030, and 208.159, except hospitals licensed under the provisions of chapter 197;

(3) Any hospital licensed under the provisions of chapter 197, provided that the assisted living facility, intermediate care facility or skilled nursing facility are physically attached to the acute care hospital; and provided further that the department of health and senior services in promulgating rules, regulations and standards pursuant to section 197.080, with respect to such facilities, shall establish requirements and standards for such hospitals consistent with the intent of this chapter, and sections 198.067, 198.070, 198.090, 198.093 and 198.139 to 198.180 shall apply to every assisted living facility, intermediate care facility or skilled nursing facility regardless of physical proximity to any other health care facility;

(4) Any facility licensed pursuant to sections 630.705 to 630.760 which provides care, treatment, habilitation and rehabilitation exclusively to persons who have a primary diagnosis of mental disorder, mental illness, or developmental disabilities, as defined in section 630.005;

(5) Any provider of care under a life care contract, except to any portion of the provider's premises on which the provider offers services provided by an intermediate care facility or skilled nursing facility as defined in section 198.006. For the purposes of this section, "provider of care under a life care contract" means any person contracting with any individual to furnish specified care and treatment to the individual for the life of the individual, with significant prepayment for such care and treatment.

2. Nothing in this section shall prohibit any of these entities from applying for a license under sections 198.003 to 198.136.

(L. 1979 S.B. 328, et al. § 5, A.L. 1980 H.B. 1724, A.L. 1982 S.B. 698, A.L. 1984 S.B. 451, A.L. 1988 S.B. 602, A.L. 1989 H.B. 210, A.L. 2011 H.B. 555 merged with H.B. 648)

CROSS REFERENCE:

Missouri veterans homes, nursing home license not required, 42.130



Section 198.015 License, when required — duration — content — effect of change of ownership — temporary permits — penalty for violation.

Effective 01 Jan 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

198.015. License, when required — duration — content — effect of change of ownership — temporary permits — penalty for violation. — 1. No person shall establish, conduct or maintain a residential care facility, assisted living facility, intermediate care facility, or skilled nursing facility in this state without a valid license issued by the department. Any person violating this subsection is guilty of a class A misdemeanor. Any person violating this subsection wherein abuse or neglect of a resident of the facility has occurred is guilty of a class E felony. The department of health and senior services shall investigate any complaint concerning operating unlicensed facilities. For complaints alleging abuse or neglect, the department shall initiate an investigation within twenty-four hours. All other complaints regarding unlicensed facilities shall be investigated within forty-five days.

2. If the department determines the unlicensed facility is in violation of sections 198.006 to 198.186, the department shall immediately notify the local prosecuting attorney or attorney general's office.

3. Each license shall be issued only for the premises and persons named in the application. A license, unless sooner revoked, shall be issued for a period of up to two years, in order to coordinate licensure with certification in accordance with section 198.045.

4. If during the period in which a license is in effect, a licensed operator which is a partnership, limited partnership, or corporation undergoes any of the following changes, or a new corporation, partnership, limited partnership or other entity assumes operation of a facility whether by one or by more than one action, the current operator shall notify the department of the intent to change operators and the succeeding operator shall within ten working days of such change apply for a new license:

(1) With respect to a partnership, a change in the majority interest of general partners;

(2) With respect to a limited partnership, a change in the general partner or in the majority interest of limited partners;

(3) With respect to a corporation, a change in the persons who own, hold or have the power to vote the majority of any class of securities issued by the corporation.

5. Licenses shall be posted in a conspicuous place on the licensed premises.

6. Any license granted shall state the maximum resident capacity for which granted, the person or persons to whom granted, the date, the expiration date, and such additional information and special limitations as the department by rule may require.

7. The department shall notify the operator at least sixty days prior to the expiration of an existing license of the date that the license application is due. Application for a license shall be made to the department at least thirty days prior to the expiration of any existing license.

8. The department shall grant an operator a temporary operating permit in order to allow for state review of the application and inspection for the purposes of relicensure if the application review and inspection process has not been completed prior to the expiration of a license and the operator is not at fault for the failure to complete the application review and inspection process.

9. The department shall grant an operator a temporary operating permit of sufficient duration to allow the department to evaluate any application for a license submitted as a result of any change of operator.

(L. 1979 S.B. 328, et al. § 6, A.L. 1984 S.B. 451, A.L. 1987 S.B. 277, A.L. 1988 S.B. 602, A.L. 1994 H.B. 1335 & 1381, A.L. 1999 S.B. 326, A.L. 2003 S.B. 556 & 311, A.L. 2014 S.B. 491)

Effective 1-01-17

CROSS REFERENCES:

License for administrator of assisted living facilities required, limitations, 344.020

Skilled nursing care facilities, a license for assisted living facilities insufficient, 344.020



Section 198.016 Information on home- and community-based services to be provided prior to admission.

Effective 28 Aug 2010

Title XII PUBLIC HEALTH AND WELFARE

198.016. Information on home- and community-based services to be provided prior to admission. — Prior to admission of a MO HealthNet individual into a long-term care facility, the prospective resident or his or her next of kin, legally authorized representative, or designee shall be informed of the home- and community-based services available in this state and shall have on record that such home- and community-based services have been declined as an option.

(L. 2010 S.B. 1007)



Section 198.018 Applications for license, how made — fees — affidavit — documents required to be filed — nursing facility quality of care fund created — facilities may not be licensed by political subdivisions, but they may inspect.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

198.018. Applications for license, how made — fees — affidavit — documents required to be filed — nursing facility quality of care fund created — facilities may not be licensed by political subdivisions, but they may inspect. — 1. Applications for a license shall be made to the department by the operator upon such forms and including such information and documents as the department may reasonably require by rule or regulation for the purposes of administering sections 198.003 to 198.186, section 198.200, and sections 208.030 and 208.159.

2. The applicant shall submit all documents required by the department under this section attesting by signature that the statements contained in the application are true and correct to the best of the applicant's knowledge and belief, and that all required documents are either included with the application or are currently on file with the department.

3. The application shall be accompanied by a license fee in an amount established by the department. The fee established by the department shall not exceed six hundred dollars, and shall be a graduated fee based on the licensed capacity of the applicant and the duration of the license. A fee of not more than fifty dollars shall be charged for any amendments to a license initiated by an applicant. In addition, facilities certified to participate in the Medicaid or Medicare programs shall pay a certification fee of up to one thousand dollars annually, payable on or before October first of each year. The amount remitted for the license fee, fee for amendments to a license, or certification fee shall be deposited in the state treasury to the credit of the "Nursing Facility Quality of Care Fund", which is hereby created. All investment earnings of the nursing facility quality of care fund shall be credited to such fund. All moneys in the nursing facility quality of care fund shall, upon appropriation, be used by the department of health and senior services for conducting inspections and surveys, and providing training and technical assistance to facilities licensed under the provisions of this chapter. The unexpended balance in the nursing facility quality of care fund at the end of the biennium is exempt from the provisions of sections 33.080. The unexpended balance in the nursing facility quality of care fund shall not revert to the general revenue fund, but shall accumulate in the nursing facility quality of care fund from year to year.

4. Within ten working days of the effective date of any document that replaces, succeeds, or amends any of the documents required by the department to be filed pursuant to this section, an operator shall file with the department a copy of such document. The operator shall attest by signature that the document is true and correct. If the operator knowingly fails to file a required document or provide any information amending any document within the time provided for in this section, a circuit court may, upon application of the department or the attorney general, assess a penalty of up to fifty dollars per document for each day past the required date of filing.

5. If an operator fails to file documents or amendments to documents as required pursuant to this section and such failure is part of a pattern or practice of concealment, such failure shall be sufficient grounds for revocation of a license or disapproval of an application for a license.

6. Any facility defined in subdivision (6), (14), (22), or (23) of section 198.006 that is licensed by the state of Missouri pursuant to the provisions of section 198.015 may not be licensed, certified or registered by any other political subdivision of the state of Missouri whether or not it has taxing power, provided, however, that nothing in this subsection shall prohibit a county or city, otherwise empowered under law, to inspect such facility for compliance with local ordinances of food service or fire safety.

(L. 1979 S.B. 328, et al. § 7, A.L. 1984 S.B. 451, A.L. 1987 S.B. 277, A.L. 1988 S.B. 602, A.L. 1994 H.B. 1335 & 1381, A.L. 2007 S.B. 397, A.L. 2014 H.B. 1299 Revision)



Section 198.022 Duty of department on receipt of application — duty upon denial — department may copy records at its expense — removal of records prohibited — inspection, when — court order to inspect — out-of-state applicants, compliance history may be requested.

Effective 28 Aug 2003

Title XII PUBLIC HEALTH AND WELFARE

198.022. Duty of department on receipt of application — duty upon denial — department may copy records at its expense — removal of records prohibited — inspection, when — court order to inspect — out-of-state applicants, compliance history may be requested. — 1. Upon receipt of an application for a license to operate a facility, the department shall review the application, investigate the applicant and the statements sworn to in the application for license and conduct any necessary inspections. A license shall be issued if the following requirements are met:

(1) The statements in the application are true and correct;

(2) The facility and the operator are in substantial compliance with the provisions of sections 198.003 to 198.096 and the standards established thereunder;

(3) The applicant has the financial capacity to operate the facility;

(4) The administrator of an assisted living facility, a skilled nursing facility, or an intermediate care facility is currently licensed under the provisions of chapter 344;

(5) Neither the operator nor any principals in the operation of the facility have ever been convicted of a felony offense concerning the operation of a long-term health care facility or other health care facility or ever knowingly acted or knowingly failed to perform any duty which materially and adversely affected the health, safety, welfare or property of a resident, while acting in a management capacity. The operator of the facility or any principal in the operation of the facility shall not be under exclusion from participation in the Title XVIII (Medicare) or Title XIX (Medicaid) program of any state or territory;

(6) Neither the operator nor any principals involved in the operation of the facility have ever been convicted of a felony in any state or federal court arising out of conduct involving either management of a long-term care facility or the provision or receipt of health care;

(7) All fees due to the state have been paid.

2. Upon denial of any application for a license, the department shall so notify the applicant in writing, setting forth therein the reasons and grounds for denial.

3. The department may inspect any facility and any records and may make copies of records, at the facility, at the department's own expense, required to be maintained by sections 198.003 to 198.096 or by the rules and regulations promulgated thereunder at any time if a license has been issued to or an application for a license has been filed by the operator of such facility. Copies of any records requested by the department shall be prepared by the staff of such facility within two business days or as determined by the department. The department shall not remove or disassemble any medical record during any inspection of the facility, but may observe the photocopying or may make its own copies if the facility does not have the technology to make the copies. In accordance with the provisions of section 198.525, the department shall make at least two inspections per year, at least one of which shall be unannounced to the operator. The department may make such other inspections, announced or unannounced, as it deems necessary to carry out the provisions of sections 198.003 to 198.136.

4. Whenever the department has reasonable grounds to believe that a facility required to be licensed under sections 198.003 to 198.096 is operating without a license, and the department is not permitted access to inspect the facility, or when a licensed operator refuses to permit access to the department to inspect the facility, the department shall apply to the circuit court of the county in which the premises is located for an order authorizing entry for such inspection, and the court shall issue the order if it finds reasonable grounds for inspection or if it finds that a licensed operator has refused to permit the department access to inspect the facility.

5. Whenever the department is inspecting a facility in response to an application from an operator located outside of Missouri not previously licensed by the department, the department may request from the applicant the past five years compliance history of all facilities owned by the applicant located outside of this state.

(L. 1979 S.B. 328, et al. § 8, A.L. 1984 S.B. 451, A.L. 1988 S.B. 602, A.L. 1994 H.B. 1335 & 1381, A.L. 2003 S.B. 556 & 311)



Section 198.026 Noncompliance, how determined — procedure to correct — notice — reinspection — probationary license.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

198.026. Noncompliance, how determined — procedure to correct — notice — reinspection — probationary license. — 1. Whenever a duly authorized representative of the department finds upon an inspection of a facility that it is not in compliance with the provisions of sections 198.003 to 198.096 and the standards established thereunder, the operator or administrator shall be informed of the deficiencies in an exit interview conducted with the operator or administrator, or his or her designee. The department shall inform the operator or administrator, in writing, of any violation of a class I standard at the time the determination is made. A written report shall be prepared of any deficiency for which there has not been prompt remedial action, and a copy of such report and a written correction order shall be sent to the operator or administrator by certified mail or other delivery service that provides a dated receipt of delivery at the facility address within ten working days after the inspection, stating separately each deficiency and the specific statute or regulation violated.

2. The operator or administrator shall have five working days following receipt of a written report and correction order regarding a violation of a class I standard and ten working days following receipt of the report and correction order regarding violations of class II or class III standards to request any conference and to submit a plan of correction for the department's approval which contains specific dates for achieving compliance. Within five working days after receiving a plan of correction regarding a violation of a class I standard and within ten working days after receiving a plan of correction regarding a violation of a class II or III standard, the department shall give its written approval or rejection of the plan. If there was a violation of any class I standard, immediate corrective action shall be taken by the operator or administrator and a written plan of correction shall be submitted to the department. The department shall give its written approval or rejection of the plan and if the plan is acceptable, a reinspection shall be conducted within twenty calendar days of the exit interview to determine if deficiencies have been corrected. If there was a violation of any class II standard and the plan of correction is acceptable, an unannounced reinspection shall be conducted between forty and ninety calendar days from the date of the exit conference to determine the status of all previously cited deficiencies. If there was a violation of class III standards sufficient to establish that the facility was not in substantial compliance, an unannounced reinspection shall be conducted within one hundred twenty days of the exit interview to determine the status of previously identified deficiencies.

3. If, following the reinspection, the facility is found not in substantial compliance with sections 198.003 to 198.096 and the standards established thereunder or the operator is not correcting the noncompliance in accordance with the approved plan of correction, the department shall issue a notice of noncompliance, which shall be sent by certified mail or other delivery service that provides a dated receipt of delivery to each person disclosed to be an owner or operator of the facility, according to the most recent information or documents on file with the department.

4. The notice of noncompliance shall inform the operator or administrator that the department may seek the imposition of any of the sanctions and remedies provided for in section 198.067, or any other action authorized by law.

5. At any time after an inspection is conducted, the operator may choose to enter into a consent agreement with the department to obtain a probationary license. The consent agreement shall include a provision that the operator will voluntarily surrender the license if substantial compliance is not reached in accordance with the terms and deadlines established under the agreement. The agreement shall specify the stages, actions and time span to achieve substantial compliance.

6. Whenever a notice of noncompliance has been issued, the operator shall post a copy of the notice of noncompliance and a copy of the most recent inspection report in a conspicuous location in the facility, and the department shall send a copy of the notice of noncompliance to the department of social services, the department of mental health, and any other concerned federal, state or local governmental agencies.

(L. 1979 S.B. 328, et al. § 9, A.L. 1984 S.B. 451, A.L. 1988 S.B. 602, A.L. 1994 H.B. 1335 & 1381, A.L. 2014 H.B. 1299 Revision)



Section 198.027 On-site revisit not required, when.

Effective 28 Aug 2003

Title XII PUBLIC HEALTH AND WELFARE

198.027. On-site revisit not required, when. — If a facility submits satisfactory documentation that establishes correction of any deficiency contained within the written report of deficiency required by section 198.026, an on-site revisit of such deficiency may not be required.

(L. 2003 S.B. 556 & 311)



Section 198.029 Noncompliance — notice to operator and public, when — notice of noncompliance posted.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

198.029. Noncompliance — notice to operator and public, when — notice of noncompliance posted. — The provisions of section 198.026 notwithstanding, whenever a duly authorized representative of the department finds upon inspection of a licensed facility, and the director of the department finds upon review, that the facility or the operator is not in substantial compliance with a standard or standards the violations of which would present either an imminent danger to the health, safety or welfare of any resident or a substantial probability that death or serious physical harm would result and which is not immediately corrected, the department shall:

(1) Give immediate written notice of the noncompliance to the operator, administrator or person managing or supervising the conduct of the facility at the time the noncompliance is found;

(2) Make public the fact that a notice of noncompliance has been issued to the facility. Copies of the notice shall be sent to appropriate hospitals and social service agencies;

(3) Send a copy of the notice of noncompliance to the department of social services, the department of mental health, and any other concerned federal, state or local government agencies. The facility shall post in a conspicuous location in the facility a copy of the notice of noncompliance and a copy of the most recent inspection report.

(L. 1979 S.B. 328, et al. § 10, A.L. 2014 H.B. 1299 Revision)



Section 198.030 Posting of inspection reports at the facility.

Effective 28 Aug 2003

Title XII PUBLIC HEALTH AND WELFARE

198.030. Posting of inspection reports at the facility. — Every residential care facility, assisted living facility, intermediate care facility, and skilled nursing facility shall post the most recent inspection report of the facility in a conspicuous place. If the operator determines that the inspection report of the facility contains individually identifiable health information, the operator may redact such information prior to posting the inspection report.

(L. 2003 S.B. 556 & 311)



Section 198.032 Records, what confidential, what subject to disclosure — procedure — central registry to receive complaints of abuse and neglect, procedure — hotline caller log to be maintained.

Effective 28 Aug 2003

Title XII PUBLIC HEALTH AND WELFARE

198.032. Records, what confidential, what subject to disclosure — procedure — central registry to receive complaints of abuse and neglect, procedure — hotline caller log to be maintained. — 1. Nothing contained in sections 198.003 to 198.186 shall permit the public disclosure by the department of confidential medical, social, personal or financial records of any resident in any facility, except when disclosed in a manner which does not identify any resident, or when ordered to do so by a court of competent jurisdiction. Such records shall be accessible without court order for examination and copying only to the following persons or offices, or to their designees:

(1) The department or any person or agency designated by the department;

(2) The attorney general;

(3) The department of mental health for residents placed through that department;

(4) Any appropriate law enforcement agency;

(5) The resident, the resident's guardian, or any other person designated by the resident; and

(6) Appropriate committees of the general assembly and the state auditor, but only to the extent of financial records which the operator is required to maintain pursuant to sections 198.088 and 198.090.

2. Inspection reports and written reports of investigations of complaints, of substantiated reports of abuse and neglect received in accordance with section 198.070, and complaints received by the department relating to the quality of care of facility residents, shall be accessible to the public for examination and copying, provided that such reports are disclosed in a manner which does not identify the complainant or any particular resident. Records and reports shall clearly show what steps the department and the institution are taking to resolve problems indicated in said inspections, reports and complaints.

3. The department shall maintain a central registry capable of receiving and maintaining reports received in a manner that facilitates rapid access and recall of the information reported, and of subsequent investigations and other relevant information. The department shall electronically record and maintain a hotline caller log for the reporting of suspected abuse and neglect in long-term care facilities. Any telephone report of suspected abuse and neglect received by the department and such recorded reports shall be retained by the department for a period of one year after recording. The department shall in all cases attempt to obtain the name of any person making a report after obtaining relevant information regarding the alleged abuse or neglect. The department shall also attempt to obtain the address of any person making a report. The identity of the person making the report shall remain confidential.

(L. 1979 S.B. 328, et al. § 11, A.L. 1987 S.B. 277, A.L. 2003 S.B. 556 & 311)



Section 198.036 Revocation of license — grounds — notice required.

Effective 28 Aug 2003

Title XII PUBLIC HEALTH AND WELFARE

198.036. Revocation of license — grounds — notice required. — 1. The department may revoke a license in any case in which it finds that:

(1) The operator failed or refused to comply with class I or II standards, as established by the department pursuant to section 198.085; or failed or refused to comply with class III standards as established by the department pursuant to section 198.085, where the aggregate effect of such noncompliances presents either an imminent danger to the health, safety or welfare of any resident or a substantial probability that death or serious physical harm would result;

(2) The operator refused to allow representatives of the department to inspect the facility for compliance with standards or denied representatives of the department access to residents and employees necessary to carry out the duties set forth in this chapter and rules promulgated thereunder, except where employees of the facility are in the process of rendering immediate care to a resident of such facility;

(3) The operator knowingly acted or knowingly omitted any duty in a manner which would materially and adversely affect the health, safety, welfare or property of a resident;

(4) The operator demonstrated financial incapacity to operate and conduct the facility in accordance with the provisions of sections 198.003 to 198.096;

(5) The operator or any principals in the operation of the facility have ever been convicted of, or pled guilty or nolo contendere to a felony offense concerning the operation of a long-term health care facility or other health care facility, or ever knowingly acted or knowingly failed to perform any duty which materially and adversely affected the health, safety, welfare, or property of a resident while acting in a management capacity. The operator of the facility or any principal in the operation of the facility shall not be under exclusion from participation in the Title XVIII (Medicare) or Title XIX (Medicaid) program of any state or territory; or

(6) The operator or any principals involved in the operation of the facility have ever been convicted of or pled guilty or nolo contendere to a felony in any state or federal court arising out of conduct involving either management of a long-term care facility or the provision or receipt of health care.

2. Nothing in subdivision (2) of subsection 1 of this section shall be construed as allowing the department access to information not necessary to carry out the duties set forth in sections 198.006 to 198.186.

3. Upon revocation of a license, the director of the department shall so notify the operator in writing, setting forth the reason and grounds for the revocation. Notice of such revocation shall be sent either by certified mail, return receipt requested, to the operator at the address of the facility, or served personally upon the operator. The department shall provide the operator notice of such revocation at least ten days prior to its effective date.

(L. 1979 S.B. 328, et al. § 12, A.L. 2003 S.B. 556 & 311)

(1987) It has been held that the legislature did not intend that a single non-life-threatening incident would be sufficient to justify a license revocation under this section. Villines v. Division of Aging, 722 S.W.2d 939 (Mo. banc).



Section 198.039 License refused or revoked — review by administrative hearing commission — judicial review.

Effective 28 Aug 1979

Title XII PUBLIC HEALTH AND WELFARE

198.039. License refused or revoked — review by administrative hearing commission — judicial review. — 1. Any person aggrieved by an official action of the department either refusing to issue a license or revoking a license may seek a determination thereon by the administrative hearing commission pursuant to the provisions of section 621.045, et seq., except that the petition must be filed with the administrative hearing commission within fifteen days after the mailing or delivery of notice to the operator. It shall not be a condition to such determination that the person aggrieved seek a reconsideration, a rehearing or exhaust any other procedure within the department.

2. The administrative hearing commission may stay the revocation of such license, pending the commission's findings and determination in the cause, upon such conditions as the commission deems necessary and appropriate including the posting of bond or other security except that the commission shall not grant a stay or if a stay has already been entered shall set aside its stay, if upon application of the department the commission finds reason to believe that continued operation of a facility pending the commission's final determination would present an imminent danger to the health, safety or welfare of any resident or a substantial probability that death or serious physical harm would result. In any case in which the department has refused to issue a license, the commission shall have no authority to stay or to require the issuance of a license pending final determination by the commission.

3. The administrative hearing commission shall make the final decision as to the issuance or revocation of a license. Any person aggrieved by a final decision of the administrative hearing commission, including the department, may seek judicial review of such decision by filing a petition for review in the court of appeals for the district in which the facility is located. Review shall be had, except as modified herein, in accordance with the provisions of sections 621.189 and 621.193.

(L. 1979 S.B. 328, et al. § 13)



Section 198.042 Medical supervision for residents relying on spiritual healing not required.

Effective 28 Aug 1979

Title XII PUBLIC HEALTH AND WELFARE

198.042. Medical supervision for residents relying on spiritual healing not required. — Nothing in sections 198.003 to 198.096, or the rules and regulations adopted pursuant thereto, shall be construed as authorizing the medical supervision, regulation or control of the remedial care or treatment of those residents who rely solely upon treatment by prayer or spiritual means in accordance with creed or tenets of any well-recognized church or religious denomination. All remaining rules and regulations and minimum standards not in conflict with this section shall apply.

(L. 1979 S.B. 328, et al. § 14)



Section 198.045 Participation in Medicare or Medicaid optional — survey for certification at same time as license inspection.

Effective 28 Aug 1979

Title XII PUBLIC HEALTH AND WELFARE

198.045. Participation in Medicare or Medicaid optional — survey for certification at same time as license inspection. — Participation in reimbursement programs under either Medicare or Medicaid, Title XVIII and Title XIX of the Social Security Act, (Title 42, United States Code, Sec. 1395x or 1396d), or other federal laws, shall be at the option of the individual facility. A skilled nursing facility or an intermediate care facility which chooses to participate in such programs shall be surveyed for certification for reimbursement and inspected for state licensure at the same time.

(L. 1979 S.B. 328, et al. § 15)



Section 198.048 Different classifications of facility may exist on same premises, when.

Effective 28 Aug 1984

Title XII PUBLIC HEALTH AND WELFARE

198.048. Different classifications of facility may exist on same premises, when. — A skilled nursing, intermediate care, assisted living facility, or residential care facility may exist on the same premises under the following circumstances:

(1) The skilled nursing, intermediate care, assisted living facility or residential care facility is an identifiable unit thereof, such as an entire ward or contiguous wards, wing or floor of a building or a separate contiguous building and such identifiable unit is approved in writing by the department;

(2) The identifiable unit meets all the reasonable standards for such facility;

(3) Central services and facilities such as management services, nursing and other patient-care services, building maintenance and laundry which are shared with other units are determined to be sufficient to meet the reasonable standards for such a facility.

(L. 1979 S.B. 328, et al. § 16, A.L. 1984 S.B. 451)



Section 198.052 Records of facilities — when examined or audited — retention, how long — to accompany resident on transfer, when.

Effective 28 Aug 1979

Title XII PUBLIC HEALTH AND WELFARE

198.052. Records of facilities — when examined or audited — retention, how long — to accompany resident on transfer, when. — 1. The state auditor, at the request of the department or on his own initiative, may examine and audit any records relating to the operation of any facility.

2. The director of the department may examine and audit, or cause to be examined and audited, any records relating to the operation of any facility.

3. Each facility shall retain all financial information, data and records relating to the operation and reimbursement of the facility for a period of not less than seven years.

4. Notwithstanding anything to the contrary in sections 198.003 to 198.186, 198.200, 202.905, 208.030, or 208.159, the state auditor shall have the right to examine the records of any facility which he deems necessary in connection with any examination conducted pursuant to his statutory authority, and to disclose the results of any such examination including the identity of any facility examined, provided that the identity of any resident of any such facility shall not be divulged or made known by the state auditor.

5. All financial information, data and records of facilities under the provisions of sections 198.003 to 198.186, 198.200, 202.905, 208.030, or 208.159 shall be open upon request for inspection, examination and audit by the director of the department, the state auditor, appropriate committees of the general assembly, and their designees, at all reasonable times.

6. Each facility shall retain medical records of each resident for five years after he leaves the facility. In the event the resident is less than twenty-one years of age, the records shall be retained for five years after the age of twenty-one years is reached. The time limitations of this subsection shall not apply when longer time limitations are specified in standards for facilities certified under Medicare or Medicaid, Title XVIII and Title XIX of the Social Security Act, (Title 42, United States Code, Sec. 1395x or 1396d).

7. In the event a new operator takes over a facility's operation, the original medical records of the residents of such facility shall be retained in the facility by the new operator.

8. In the event a resident is transferred from the facility, the resident shall be accompanied by a copy of his medical records.

(L. 1979 S.B. 328, et al. § 17)



Section 198.053 Assisted living facilities, notification of posting of latest Vaccine Informational Sheet.

Effective 28 Aug 2017

Title XII PUBLIC HEALTH AND WELFARE

198.053. Assisted living facilities, notification of posting of latest Vaccine Informational Sheet. — No later than October first of each year, in accordance with the latest recommendations of the Advisory Committee on Immunization Practices of the Centers for Disease Control and Prevention, each assisted living facility, as such term is defined in section 198.006, shall notify residents and staff where in the facility that the latest edition of the Vaccine Informational Sheet published by the Centers for Disease Control and Prevention has been posted. Nothing in this section shall be construed to require any assisted living facility to provide or pay for any vaccination against influenza, allow the department of health to promulgate any rules to implement this section, or cite any facility for acting in good faith to post the Vaccine Informational Sheet.

(L. 2017 S.B. 501)



Section 198.054 Influenza vaccination for employees, facilities to assist in obtaining.

Effective 14 Oct 2016, see footnote

Title XII PUBLIC HEALTH AND WELFARE

*198.054. Influenza vaccination for employees, facilities to assist in obtaining. — Each year between October first and March first, all long-term care facilities licensed under this chapter shall assist their health care workers, volunteers, and other employees who have direct contact with residents in obtaining the vaccination for the influenza virus by either offering the vaccination in the facility or providing information as to how they may independently obtain the vaccination, unless contraindicated, in accordance with the latest recommendations of the Centers for Disease Control and Prevention and subject to availability of the vaccine. Facilities are encouraged to document that each health care worker, volunteer, and employee has been offered assistance in receiving a vaccination against the influenza virus and has either accepted or declined.

(L. 2016 S.B. 608)

*Effective 10-14-16, see § 21.250. S.B. 608 was vetoed July 5, 2016. The veto was overridden on September 14, 2016.



Section 198.055 Inspection by department valid for certain mental health patients, when.

Effective 28 Aug 1984

Title XII PUBLIC HEALTH AND WELFARE

198.055. Inspection by department valid for certain mental health patients, when. — A facility may provide accommodations, board, health care or treatment, or personal services for residents placed through the department of mental health. Inspections made pursuant to provisions of sections 198.003 to 198.096 shall also serve as the inspections required under the provisions of chapter 630 except for inspections and visits to determine appropriateness of resident placement, to develop and review treatment plans, and to monitor the conditions and status of residents.

(L. 1979 S.B. 328, et al. § 18, A.L. 1984 S.B. 451)



Section 198.058 Certain facilities exempt from construction standards, when.

Effective 28 Aug 2010

Title XII PUBLIC HEALTH AND WELFARE

198.058. Certain facilities exempt from construction standards, when. — Any facility licensed under chapter 197 or chapter 198, which is in operation before September 28, 1979, or whose application is on file, or whose construction plans have been approved by the department before September 28, 1979, shall be exempt from construction standards developed by the department subsequent to the date such facility became first licensed and including those construction standards developed after September 28, 1979, for buildings or other physical units which were in existence or under construction on September 28, 1979. Such facilities shall be licensed in accordance with all other standards and regulations promulgated under sections 198.003 to 198.096.

(L. 1979 S.B. 328, et al. § 19, A.L. 2010 H.B. 1965)



Section 198.061 Penalty for providing services without license — penalty for interfering with enforcement of law.

Effective 28 Aug 1979

Title XII PUBLIC HEALTH AND WELFARE

198.061. Penalty for providing services without license — penalty for interfering with enforcement of law. — 1. No person shall, jointly or severally, offer, advertise or hold out to the public, services subject to section 198.015 without a currently valid appropriate license issued by the department to render the particular services.

2. No person, jointly or severally, shall interfere with or prevent any duly authorized representative of the department or the attorney general from lawful enforcement of sections 198.003 to 198.186, 198.200, 202.905, 208.030, or 208.159.

3. Any person violating any provision of this section shall be guilty of a class C misdemeanor.

(L. 1979 S.B. 328, et al. § 20)



Section 198.064 Duplicate payments — how determined — procedures for repayment.

Effective 28 Aug 1979

Title XII PUBLIC HEALTH AND WELFARE

198.064. Duplicate payments — how determined — procedures for repayment. — 1. No operator shall retain any duplicate payment for the care of a resident received from any state agency or agencies. For the purposes of this section a duplicate payment is one which results in a total payment to the operator in excess of the per diem or monthly rate authorized by the agency or agencies. The operator shall report all such duplicate payments to the paying agency or agencies within five business days after such duplicate payment is discovered or reasonably should have been discovered.

2. The operator shall repay the excess amount in accordance with such procedures as the paying agency or agencies shall reasonably require, together with interest at the rate of one and five-tenths percent per month from the date the duplicate payment was discovered or reasonably should have been discovered.

(L. 1979 S.B. 328, et al. § 21)



Section 198.066 Sanctions for violations authorized.

Effective 28 Aug 2003

Title XII PUBLIC HEALTH AND WELFARE

198.066. Sanctions for violations authorized. — To encourage compliance with the provisions of this chapter and any rules promulgated thereto, the department of health and senior services shall impose sanctions commensurate with the seriousness of the violation which occurred. For class I, II, or III violations, the following remedies may be imposed:

(1) A plan of correction;

(2) Additional directed staff training;

(3) State monitoring;

(4) A directed plan of correction;

(5) Denial of payment for new Medicaid admissions;

(6) A probationary license and consent agreement as described in section 198.026;

(7) Recovery of civil monetary penalties pursuant to section 198.067;

(8) Denial of payment for all new admissions;

(9) Receivership pursuant to section 198.105; or

(10) License revocation.

(L. 2003 S.B. 556 & 311)



Section 198.067 Noncompliance with law — injunction, when — civil penalties, how calculated, where deposited.

Effective 28 Aug 2003

Title XII PUBLIC HEALTH AND WELFARE

198.067. Noncompliance with law — injunction, when — civil penalties, how calculated, where deposited. — 1. An action may be brought by the department, or by the attorney general on his or her own volition or at the request of the department or any other appropriate state agency, to temporarily or permanently enjoin or restrain any violation of sections 198.003 to 198.096, to enjoin the acceptance of new residents until substantial compliance with sections 198.003 to 198.096 is achieved, or to enjoin any specific action or practice of the facility. Any action brought pursuant to the provisions of this section shall be placed at the head of the docket by the court, and the court shall hold a hearing on any action brought pursuant to the provisions of this section no less than fifteen days after the filing of the action.

2. The department may bring an action in circuit court to recover a civil penalty against the licensed operator of the facility as provided by this section. Such action shall be brought in the circuit court for the county in which the facility is located. The circuit court shall determine the amount of penalty to be assessed within the limits set out in this section. Appeals may be taken from the judgment of the circuit court as in other civil cases.

3. The operator of any facility which has been cited with a violation of sections 198.003 to 198.096 or the regulations established pursuant thereto, or of subsection (b), (c), or (d) of Section 1396r of Title 42 of the United States Code or the regulations established pursuant thereto, is liable to the state for civil penalties of up to twenty-five thousand dollars for each day that the violations existed or continue to exist. Violations shall be presumed to continue to exist from the time they are found until the time the department of health and senior services finds them to have been corrected. When applicable, the amount of the penalty shall be determined as follows:

(1) For each violation of a class I standard when applicable pursuant to subdivision (6) of this subsection, not less than one thousand dollars nor more than ten thousand dollars;

(2) For each violation of a class II standard, not less than two hundred fifty dollars nor more than one thousand dollars;

(3) For each violation of a class III standard, not less than fifty dollars nor more than two hundred fifty dollars;

(4) For each violation of a federal standard which does not also constitute a violation of a state law or regulation, not less than two hundred fifty dollars nor more than five hundred dollars;

(5) For each specific class I violation by the same operator at a particular facility which has been previously cited within the past twenty-four months and for each specific class II or III violation by the same operator at a particular facility which has been previously cited within the past twelve months, double the amount last imposed;

(6) In accordance with the provisions of this section, if the department imposes a civil monetary penalty for a class I violation, the liability for such penalty shall be incurred immediately upon the imposition of the penalty for the violation regardless of any subsequent correction of the violation by the facility. For class II or III violations, if the department imposes a civil monetary penalty, the liability for such penalty shall be incurred if a breach of a specific state or federal standard or statute remains uncorrected and not in accord with the accepted plan of correction at the time of the reinspection conducted pursuant to subsection 3 of section 198.026 or the regulations established pursuant to Title 42 of the United States Code.

­­

­

4. Any individual who willfully and knowingly certifies pursuant to subsection (b)(3)(B)(i) of Section 1396r of Title 42 of the United States Code a material and false statement in a resident assessment is subject to a civil penalty of not more than one thousand dollars with respect to each assessment. Any individual who willfully and knowingly causes another individual to certify pursuant to subsection (b)(3)(B)(i) of Section 1396r of Title 42 of the United States Code a material and false statement in a resident assessment is subject to a civil penalty of not more than five thousand dollars with respect to each assessment.

5. The imposition of any remedy provided for in sections 198.003 to 198.186 shall not bar the imposition of any other remedy.

6. Twenty-five percent of the penalties collected pursuant to this section shall be deposited in the elderly home-delivered meals trust fund as established in section 143.1002. Twenty-five percent of the penalties collected pursuant to this section shall be deposited in the nursing facility quality of care fund established in section 198.418 to be used for the sole purpose of supporting quality care improvement projects within the office of state ombudsman for long-term care facility residents, established pursuant to section 192.2305. The remaining fifty percent of the penalties collected pursuant to this section shall be deposited into the nursing facility quality of care fund to be used by the department for the sole purpose of developing a program to assist qualified nursing facilities to improve the quality of service to their residents. The director of the department shall, by rule, develop a definition of qualified facilities and shall establish procedures for the selection of qualified facilities. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any* of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2003, shall be invalid and void. Such penalties shall not be considered a charitable contribution for tax purposes.

7. To recover any civil penalty, the moving party shall prove by clear and convincing evidence that the violation occurred.

8. The licensed operator of a facility against whom an action to recover a civil penalty is brought pursuant to this section may confess judgment as provided in section 511.070 at any time prior to hearing. If such licensed operator agrees to confess judgment, the amount of the civil penalty recommended by the moving party in its petition shall be reduced by twenty-five percent and the confessed judgment shall be entered by the circuit court at the reduced amount.

9. The amount of any civil penalty assessed by the circuit court pursuant to this section shall be reduced by the amount of any civil monetary penalty which the licensed operator of the facility may establish it has paid pursuant to the laws of the United States for the breach of the same federal standards for which the state action is brought.

10. In addition to the civil penalties specified in subdivision (1) of subsection 3 of this section, any facility which is cited with a violation of a class I standard pursuant to subsection 1 of section 198.085, when such violation results in serious physical injury or abuse of a sexual nature pursuant to subdivision (1) of section 198.006, to any resident of that facility shall be liable to the state for a civil penalty of one hundred dollars multiplied by the number of beds licensed to the facility, up to a maximum of ten thousand dollars pursuant to subsections 1 and 2 of this section. The liability of the facility for civil penalties pursuant to this section shall be incurred immediately upon the citation of the violation and shall not be affected by any subsequent correction of the violation. For the purposes of this section, "serious physical injury" means physical injury that creates a substantial risk of death or that causes serious disfigurement or protracted loss or impairment of the function of any part of the body.

11. The department shall not impose a fine for self-reporting class II and class III violations so long as each violation is corrected within a specified period of time as determined by the department and there is no reoccurrence of the particular violation for twelve months following the date of the first self-reporting.

12. If a facility is sold or changes its operator, any civil penalty assessed shall not be sold, transferred, or otherwise assigned to the successor operator but shall remain the sole liability of the operator at the time of the violation.

(L. 1979 S.B. 328, et al. § 22, A.L. 1989 S.B. 203 & 270, A.L. 1996 H.B. 781, A.L. 1999 H.B. 316, et al. merged with S.B. 326, A.L. 2003 S.B. 556 & 311)

*Word "an" appears in original rolls.



Section 198.069 Resident returned to facility from a medical facility, physician orders, duty of facility.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

198.069. Resident returned to facility from a medical facility, physician orders, duty of facility. — For any resident of an assisted living facility who is released from a hospital or skilled nursing facility and returns to an assisted living facility as a resident, such resident's assisted living facility shall immediately, upon return, implement physician orders in the hospital or discharge summary, and within twenty-four hours of the patient's return to the facility, review and document such review of any physician orders related to the resident's hospital discharge care plan or the skilled nursing facility discharge care plan and modify the individual service plan for the resident accordingly. The department of health and senior services may adjust personal care units authorized as described in subsection 14 of section 208.152 upon the effective date of the physicians orders to reflect the services required by such orders.

(L. 2007 S.B. 577)



Section 198.070 Abuse or neglect of residents — reports, when, by whom — contents of report — failure to report, penalty — investigation, referral of complaint, removal of resident — confidentiality of report — immunity, exception — prohibition against retaliation — penalty — employee list — self-reporting of incidents, investigations, when.

Effective 01 Jan 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

198.070. Abuse or neglect of residents — reports, when, by whom — contents of report — failure to report, penalty — investigation, referral of complaint, removal of resident — confidentiality of report — immunity, exception — prohibition against retaliation — penalty — employee list — self-reporting of incidents, investigations, when. — 1. When any adult day care worker; chiropractor; Christian Science practitioner; coroner; dentist; embalmer; employee of the departments of social services, mental health, or health and senior services; employee of a local area agency on aging or an organized area agency on aging program; funeral director; home health agency or home health agency employee; hospital and clinic personnel engaged in examination, care, or treatment of persons; in-home services owner, provider, operator, or employee; law enforcement officer; long-term care facility administrator or employee; medical examiner; medical resident or intern; mental health professional; minister; nurse; nurse practitioner; optometrist; other health practitioner; peace officer; pharmacist; physical therapist; physician; physician's assistant; podiatrist; probation or parole officer; psychologist; social worker; or other person with the care of a person sixty years of age or older or an eligible adult has reasonable cause to believe that a resident of a facility has been abused or neglected, he or she shall immediately report or cause a report to be made to the department.

2. The report shall contain the name and address of the facility, the name of the resident, information regarding the nature of the abuse or neglect, the name of the complainant, and any other information which might be helpful in an investigation.

3. Any person required in subsection 1 of this section to report or cause a report to be made to the department who knowingly fails to make a report within a reasonable time after the act of abuse or neglect as required in this subsection is guilty of a class A misdemeanor.

4. In addition to the penalties imposed by this section, any administrator who knowingly conceals any act of abuse or neglect resulting in death or serious physical injury, as defined in section 556.061, is guilty of a class E felony.

5. In addition to those persons required to report pursuant to subsection 1 of this section, any other person having reasonable cause to believe that a resident has been abused or neglected may report such information to the department.

6. Upon receipt of a report, the department shall initiate an investigation within twenty-four hours and, as soon as possible during the course of the investigation, shall notify the resident's next of kin or responsible party of the report and the investigation and further notify them whether the report was substantiated or unsubstantiated unless such person is the alleged perpetrator of the abuse or neglect. As provided in section 192.2425, substantiated reports of elder abuse shall be promptly reported by the department to the appropriate law enforcement agency and prosecutor.

7. If the investigation indicates possible abuse or neglect of a resident, the investigator shall refer the complaint together with the investigator's report to the department director or the director's designee for appropriate action. If, during the investigation or at its completion, the department has reasonable cause to believe that immediate removal is necessary to protect the resident from abuse or neglect, the department or the local prosecuting attorney may, or the attorney general upon request of the department shall, file a petition for temporary care and protection of the resident in a circuit court of competent jurisdiction. The circuit court in which the petition is filed shall have equitable jurisdiction to issue an ex parte order granting the department authority for the temporary care and protection of the resident, for a period not to exceed thirty days.

8. Reports shall be confidential, as provided pursuant to section 192.2500.

9. Anyone, except any person who has abused or neglected a resident in a facility, who makes a report pursuant to this section or who testifies in any administrative or judicial proceeding arising from the report shall be immune from any civil or criminal liability for making such a report or for testifying except for liability for perjury, unless such person acted negligently, recklessly, in bad faith or with malicious purpose. It is a crime under section 565.189 for any person to knowingly file a false report of elder abuse or neglect.

10. Within five working days after a report required to be made pursuant to this section is received, the person making the report shall be notified in writing of its receipt and of the initiation of the investigation.

11. No person who directs or exercises any authority in a facility shall evict, harass, dismiss or retaliate against a resident or employee because such resident or employee or any member of such resident's or employee's family has made a report of any violation or suspected violation of laws, ordinances or regulations applying to the facility which the resident, the resident's family or an employee has reasonable cause to believe has been committed or has occurred. Through the existing department information and referral telephone contact line, residents, their families and employees of a facility shall be able to obtain information about their rights, protections and options in cases of eviction, harassment, dismissal or retaliation due to a report being made pursuant to this section.

12. Any person who abuses or neglects a resident of a facility is subject to criminal prosecution under section 565.184.

13. The department shall maintain the employee disqualification list and place on the employee disqualification list the names of any persons who are or have been employed in any facility and who have been finally determined by the department pursuant to section 192.2490 to have knowingly or recklessly abused or neglected a resident. For purposes of this section only, "knowingly" and "recklessly" shall have the meanings that are ascribed to them in this section. A person acts "knowingly" with respect to the person's conduct when a reasonable person should be aware of the result caused by his or her conduct. A person acts "recklessly" when the person consciously disregards a substantial and unjustifiable risk that the person's conduct will result in serious physical injury and such disregard constitutes a gross deviation from the standard of care that a reasonable person would exercise in the situation.

14. The timely self-reporting of incidents to the central registry by a facility shall continue to be investigated in accordance with department policy, and shall not be counted or reported by the department as a hot-line call but rather a self-reported incident. If the self-reported incident results in a regulatory violation, such incident shall be reported as a substantiated report.

(L. 1979 S.B. 328, et al. § 23, A.L. 1984 S.B. 451, A.L. 1987 S.B. 277, A.L. 1988 S.B. 602, A.L. 1990 H.B. 1370, et al., A.L. 1992 S.B. 573 & 634, A.L. 1994 H.B. 1335 & 1381, A.L. 1999 H.B. 316, et al. merged with S.B. 326, A.L. 2003 S.B. 556 & 311, A.L. 2014 S.B. 491)

Effective 1-01-17

(1989) Owners and operators of nursing home were convicted of knowing neglect where they had knowledge of neglect in administration of required care; but persons may not be convicted of knowing neglect simply because of ownership or supervisory authority over a facility. (Mo. banc) State v. Dale, 775 S.W.2d 126.

(1989) Statute making it a Class D felony to knowingly abuse or neglect resident of nursing care facility, held not unconstitutionally vague. Owners or managers responsible for known abuse or neglect. State v. Dale 775 S.W.2d 126 (Mo. banc).

(1989) Where statute requires a finding of knowing neglect and “neglect” is specifically defined in § 198.006, RSMo, statutes are not unconstitutionally vague. (Mo. banc) State v. Dale, 775 S.W.2d 126.



Section 198.071 Death of a resident, persons to contact prior to transfer of deceased.

Effective 28 Aug 2003

Title XII PUBLIC HEALTH AND WELFARE

198.071. Death of a resident, persons to contact prior to transfer of deceased. — The staff of a residential care facility, an assisted living facility, an intermediate care facility, or a skilled nursing facility shall attempt to contact the resident's immediate family or a resident's responsible party, and shall contact the attending physician and notify the local coroner or medical examiner immediately upon the death of any resident of the facility prior to transferring the deceased resident to a funeral home.

(L. 2003 S.B. 556 & 311)



Section 198.073 Persons eligible for care in residential care facility or assisted living facility — assisted living facility licenses granted, requirements — facility admission, requirements, disclosures — rulemaking authority.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

198.073. Persons eligible for care in residential care facility or assisted living facility — assisted living facility licenses granted, requirements — facility admission, requirements, disclosures — rulemaking authority. — 1. A residential care facility shall admit or retain only those persons who are capable mentally and physically of negotiating a normal path to safety using assistive devices or aids when necessary, and who may need assisted personal care within the limitations of such facilities, and who do not require hospitalization or skilled nursing care.

2. Notwithstanding the provisions of subsection 1 of this section, those persons previously qualified for residence who may have a temporary period of incapacity due to illness, surgery, or injury, which period does not exceed forty-five days, may be allowed to remain in a residential care facility or assisted living facility if approved by a physician.

3. Any facility licensed as a residential care facility II on August 27, 2006, shall be granted a license as an assisted living facility, as defined in section 198.006, on August 28, 2006, regardless of the laws, rules, and regulations for licensure as an assisted living facility as long as such facility continues to meet all laws, rules, and regulations that were in place on August 27, 2006, for a residential care facility II. At such time that the average total reimbursement, not including residents' cost-of-living increases in their benefits from the Social Security Administration after August 28, 2006, for the care of persons eligible for Medicaid in an assisted living facility is equal to or exceeds forty-one dollars per day, all facilities with a license as an assisted living facility shall meet all laws, rules, and regulations for licensure as an assisted living facility. Nothing in this section shall be construed to allow any facility that has not met the requirements of subsections 4 and 6 of this section to care for any individual with a physical, cognitive, or other impairment that prevents the individual from safely evacuating the facility.

4. Any facility licensed as an assisted living facility, as defined in section 198.006, except for facilities licensed under subsection 3 of this section, may admit or retain an individual for residency in an assisted living facility only if the individual does not require hospitalization or skilled nursing placement, and only if the facility:

(1) Provides for or coordinates oversight and services to meet the needs of the resident as documented in a written contract signed by the resident, or legal representative of the resident;

(2) Has twenty-four-hour staff appropriate in numbers and with appropriate skills to provide such services;

(3) Has a written plan for the protection of all residents in the event of a disaster, including keeping residents in place, evacuating residents to areas of refuge, evacuating residents from the building if necessary, or other methods of protection based on the disaster and the individual building design;

(4) Completes a pre-move-in screening with participation of the prospective resident;

(5) Completes for each resident a community-based assessment, as defined in subdivision (7) of section 198.006:

(a) Upon admission;

(b) At least semiannually; and

(c) Whenever a significant change has occurred in the resident's condition which may require a change in services;

(6) Based on the assessment in subsection 7 of this section and subdivision (5) of this subsection, develops an individualized service plan in partnership with the resident, or legal representative of the resident, that outlines the needs and preferences of the resident. The individualized service plan will be reviewed with the resident, or legal representative of the resident, at least annually, or when there is a significant change in the resident's condition which may require a change in services. The signatures of an authorized representative of the facility and the resident, or the resident's legal representative, shall be contained on the individualized service plan to acknowledge that the service plan has been reviewed and understood by the resident or legal representative;

(7) Makes available and implements self-care, productive and leisure activity programs which maximize and encourage the resident's optimal functional ability;

(8) Ensures that the residence does not accept or retain a resident who:

(a) Has exhibited behaviors that present a reasonable likelihood of serious harm to himself or herself or others;

(b) Requires physical restraint;

(c) Requires chemical restraint. As used in this paragraph, the following terms mean:

a. "Chemical restraint", a psychopharmacologic drug that is used for discipline or convenience and not required to treat medical symptoms;

b. "Convenience", any action taken by the facility to control resident behavior or maintain residents with a lesser amount of effort by the facility and not in the resident's best interest;

c. "Discipline", any action taken by the facility for the purpose of punishing or penalizing residents;

(d) Requires skilled nursing services as defined in subdivision (23) of section 198.006 for which the facility is not licensed or able to provide;

(e) Requires more than one person to simultaneously physically assist the resident with any activity of daily living, with the exception of bathing and transferring;

(f) Is bed-bound or similarly immobilized due to a debilitating or chronic condition; and

(9) Develops and implements a plan to protect the rights, privacy, and safety of all residents and to protect against the financial exploitation of all residents;

(10) Complies with the training requirements of subsection 7 of section 192.2000.

5. Exceptions to paragraphs (d) to (f) of subdivision (8) of subsection 4 of this section shall be made for residents on hospice, provided the resident, designated representative, or both, and the assisted living provider, physician, and licensed hospice provider all agree that such program of care is appropriate for the resident.

6. If an assisted living facility accepts or retains any individual with a physical, cognitive, or other impairment that prevents the individual from safely evacuating the facility with minimal assistance, the facility shall:

(1) Have sufficient staff present and awake twenty-four hours a day to assist in the evacuation;

(2) Include an individualized evacuation plan in the service plan of the resident; and

(3) Take necessary measures to provide residents with the opportunity to explore the facility and, if appropriate, its grounds; and

(4) Use a personal electronic monitoring device for any resident whose physician recommends the use of such device.

7. An individual admitted or readmitted to the facility shall have an admission physical examination by a licensed physician. Documentation should be obtained prior to admission but shall be on file not later than ten days after admission and shall contain information regarding the individual's current medical status and any special orders or procedures that should be followed. If the individual is admitted directly from a hospital or another long-term care facility and is accompanied on admission by a report that reflects his or her current medical status, an admission physical shall not be required.

8. Facilities licensed as an assisted living facility shall disclose to a prospective resident, or legal representative of the resident, information regarding the services the facility is able to provide or coordinate, the costs of such services to the resident, and the resident conditions that will require discharge or transfer, including the provisions of subdivision (8) of subsection 4 of this section.

9. After January 1, 2008, no entity shall hold itself out as an assisted living facility or advertise itself as an assisted living facility without obtaining a license from the department to operate as an assisted living facility. Any residential care facility II licensed under this chapter that does not use the term assisted living in the name of its licensed facility on or before May 1, 2006, shall be prohibited from using such term after August 28, 2006, unless such facility meets the requirements for an assisted living facility in subsection 4 of this section. Any facility licensed as an intermediate care facility prior to August 28, 2006, that provides the services of an assisted living facility, as described in paragraphs (a), (b), and (c) of subdivision (6) of section 198.006, utilizing the social model of care, may advertise itself as an assisted living facility without obtaining a license from the department to operate as an assisted living facility.

10. The department of health and senior services shall promulgate rules to ensure compliance with this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2006, shall be invalid and void.

(L. 1979 S.B. 328, et al. § 24, A.L. 1984 S.B. 451, A.L. 1992 H.B. 899 merged with S.B. 573 & 634 merged with S.B. 721, A.L. 1999 S.B. 326, A.L. 2006 S.B. 616, A.L. 2007 H.B. 952 & 674)



Section 198.074 Sprinkler system requirements — fire alarm system requirements.

Effective 28 Aug 2009

Title XII PUBLIC HEALTH AND WELFARE

198.074. Sprinkler system requirements — fire alarm system requirements. — 1. Effective August 28, 2007, all new facilities licensed under this chapter on or after August 28, 2007, or any section of a facility licensed under this chapter in which a major renovation has been completed on or after August 28, 2007, as defined and approved by the department, shall install and maintain an approved sprinkler system in accordance with National Fire Protection Association (NFPA) 13.

2. Facilities that were initially licensed and had an approved sprinkler system prior to August 28, 2007, shall continue to meet all laws, rules, and regulations for testing, inspection and maintenance of the sprinkler system that were in effect for such facilities on August 27, 2007.

3. Multi-level assisted living facilities that accept or retain any individual with a physical, cognitive, or other impairment that prevents the individual from safely evacuating the facility with minimal assistance shall install and maintain an approved sprinkler system in accordance with NFPA 13. Single-story assisted living facilities that accept or retain any individual with a physical, cognitive, or other impairment that prevents the individual from safely evacuating the facility with minimal assistance shall install and maintain an approved sprinkler system in accordance with NFPA 13R.

4. All residential care and assisted living facilities with more than twenty residents not included in subsection 3 of this section, which are initially licensed under this chapter prior to August 28, 2007, and that do not have installed an approved sprinkler system in accordance with NFPA 13R or 13 prior to August 28, 2007, shall install and maintain an approved sprinkler system in accordance with NFPA 13R or 13 by December 31, 2012, unless the facility meets the safety requirements of Chapter 33 of existing residential board and care occupancies of NFPA 101 life safety code.

5. All skilled nursing and intermediate care facilities not required prior to August 28, 2007, to install and maintain an approved sprinkler system shall install and maintain an approved sprinkler system in accordance with NFPA 13 by December 31, 2012, unless the facility receives an exemption from the department and presents evidence in writing from a certified sprinkler system representative or licensed engineer that the facility is unable to install an approved National Fire Protection Association 13 system due to the unavailability of water supply requirements associated with this system.

6. Facilities that take a substantial step, as specified in subsections 4 and 5 of this section, to install an approved NFPA 13R or 13 system prior to December 31, 2012, may apply to the state treasurer's office for a loan in accordance with section 198.075 to install such system. However, such loan shall not be available if by December 31, 2009, the average total reimbursement for the care of persons eligible for Medicaid public assistance in an assisted living facility and residential care facility is equal to or exceeds fifty-two dollars per day. The average total reimbursement includes room, board, and care delivered by the facility, but shall not include payments to the facility for care or services not provided by the facility. If a facility under this subsection does not have an approved sprinkler system installed by December 31, 2012, such facility shall be required to install and maintain an approved sprinkler system in accordance with NFPA 13 by December 31, 2013. Such loans received under this subsection and in accordance with section 198.075, shall be paid in full as follows:

(1) Ten years for those facilities approved for the loan and whose average total reimbursement rate for the care of persons eligible for Medicaid public assistance is equal to forty-eight and no more than forty-nine dollars per day;

(2) Eight years for those facilities approved for the loan and whose average total reimbursement rate for the care of persons eligible for Medicaid public assistance is greater than forty-nine and no more than fifty-two dollars per day; or

(3) Five years for those facilities approved for the loan and whose average total reimbursement rate for the care of persons eligible for Medicaid public assistance is greater than fifty-two dollars per day.

(4) No payments or interest shall be due until the average total reimbursement rate for the care of persons eligible for Medicaid public assistance is equal to or greater than forty-eight dollars.

7. (1) All facilities licensed under this chapter shall be equipped with a complete fire alarm system in compliance with NFPA 101, Life Safety Code for Detection, Alarm, and Communication Systems, or shall maintain a system that was approved by the department when such facility was constructed so long as such system is a complete fire alarm system. A complete fire alarm system shall include, but not be limited to, interconnected smoke detectors, automatic transmission to the fire department, dispatching agency, or central monitoring company, manual pull stations at each required exit and attendant's station, heat detectors, and audible and visual alarm indicators. If a facility submits a plan of compliance for installation of a sprinkler system required by this chapter, such facility shall install a complete fire alarm system that complies with NFPA 72 upon installation of the sprinkler system. Until such time that the sprinkler system is installed in the facility which has submitted a plan of compliance, each resident room or any room designated for sleeping in the facility shall be equipped with at least one battery-powered smoke alarm installed, tested, and maintained in accordance with NFPA 72. In addition, any such facility shall be equipped with heat detectors interconnected to the fire alarm system which are installed, tested, and maintained in accordance with NFPA 72 in all areas subject to nuisance alarms, including but not limited to kitchens, laundries, bathrooms, mechanical air handling rooms, and attic spaces.

(2) In addition, each floor accessed by residents shall be divided into at least two smoke sections by one-hour rated smoke partitions. No smoke section shall exceed one hundred fifty feet in length. If neither the length nor the width of the floor exceeds seventy-five feet, no smoke-stop partition shall be required. Facilities with a complete fire alarm system and smoke sections meeting the requirements of this subsection prior to August 28, 2007, shall continue to meet such requirements. Facilities initially licensed on or after August 28, 2007, shall comply with such requirements beginning August 28, 2007, or on the effective date of licensure.

(3) Except as otherwise provided in this subsection, the requirements for complete fire alarm systems and smoke sections shall be enforceable on December 31, 2008.

8. The requirements of this section shall be construed to supersede the provisions of section 198.058 relating to the exemption of facilities from construction standards.

9. Fire safety inspections of skilled nursing and intermediate care facilities licensed under this chapter for compliance with this section shall be conducted annually by the department. All department inspectors who inspect facilities for compliance under this section shall complete a fire inspector course, as developed by the division of fire safety within the department of public safety, by December 31, 2012. Fire safety inspections of residential care and assisted living facilities licensed under this chapter for compliance with this section shall be conducted annually by the state fire marshal. The provisions of this section shall be enforced by the department or the state fire marshal, depending on which entity conducted the inspection.

10. By July 1, 2008, all facilities licensed under this chapter shall submit a plan for compliance with the provisions of this section to the state fire marshal.

(L. 2007 H.B. 952 & 674, A.L. 2009 H.B. 395)



Section 198.075 Fire safety standards loan fund created, use of moneys.

Effective 28 Aug 2009

Title XII PUBLIC HEALTH AND WELFARE

198.075. Fire safety standards loan fund created, use of moneys. — 1. There is hereby created in the state treasury the "Fire Safety Standards Loan Fund", for implementing the provisions of subsections 4 and 5 of section 198.074. Moneys deposited in the fund shall be considered state funds under Article IV, Section 15 of the Missouri Constitution. The state treasurer shall be custodian of the fund and may disburse moneys from the fund in accordance with sections 30.170 and 30.180. Any moneys remaining in the fund at the end of the biennium shall revert to the credit of the general revenue fund. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

2. Qualifying facilities shall make an application to the state treasurer's office upon forms provided by the state treasurer's office. Upon receipt of an application for a loan, the state treasurer's office shall review the application before state funds are allocated for a loan. For purposes of this section, a "qualifying facility" shall mean a facility licensed under this chapter that is in substantial compliance. "Substantial compliance" shall mean a facility that has no uncorrected deficiencies and is in compliance with department of health and senior services rules and regulations governing such facility.

3. The fund shall be a loan of which the interest rate shall not exceed two and one-half percent.

4. The fund shall be administered by the state treasurer's office.

(L. 2007 H.B. 952 & 674, A.L. 2009 H.B. 395)



Section 198.076 Department of social services to establish standards and regulations for residential care facilities and assisted living facilities.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

198.076. Department of social services to establish standards and regulations for residential care facilities and assisted living facilities. — The department shall promulgate reasonable standards and regulations for all residential care facilities and all assisted living facilities. The standards and regulations shall take into account the level of care provided and the number and type of residents served by the facility to insure maximum flexibility. These standards and regulations shall relate to:

(1) The number and qualifications of employed and contract personnel having responsibility for any of the services provided for residents;

(2) The equipment, facilities, services and supplies essential to the health and welfare of the residents;

(3) Fire safety, including resident smoking in designated areas only, unannounced fire drills, fire safety training, and notification to the department of fires and fire watches;

(4) Sanitation in the facility;

(5) Diet, which shall be based on good nutritional practice;

(6) Personal funds and property of residents;

(7) Resident rights and resident grievance procedures appropriate to the levels of care, size and type of facility;

(8) Record keeping appropriate to the levels of care, size and type of facility;

(9) Construction of the facility;

(10) Care of residents.

(L. 1979 S.B. 328, et al. § 25, A.L. 1984 S.B. 451, A.L. 2007 H.B. 952 & 674)



Section 198.077 Department to maintain facility compliance records.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

198.077. Department to maintain facility compliance records. — For any residential care facility, assisted living facility, intermediate care facility or skilled nursing facility, if the department of health and senior services maintains records of site inspections and violations of statutes, rules, or the terms or conditions of any license issued to such facility, the department shall also maintain records of compliance with such statutes, rules, or terms or conditions of any license, and shall specifically record in such records any actions taken by the facility that are above and beyond what is minimally required for compliance.

(L. 1999 H.B. 316, et al. § 4 merged with S.B. 326 § 15, A.L. 2014 H.B. 1299 Revision)



Section 198.079 Department to establish standards and regulations for intermediate care and skilled nursing facilities.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

198.079. Department to establish standards and regulations for intermediate care and skilled nursing facilities. — The department shall promulgate reasonable standards and regulations for all intermediate care facilities and all skilled nursing facilities. The standards and regulations shall take into account the level of care provided and the type of residents served by the facility. These standards and regulations shall relate to:

(1) The number and qualifications of employed and contract personnel having responsibility for any of the services provided for residents;

(2) The equipment, facilities, services and supplies essential to the health and welfare of the residents;

(3) Fire safety, including resident smoking in designated areas only, unannounced fire drills, fire safety training, and notification to the department of fires and fire watches;

(4) Sanitation in the facility;

(5) Diet, which shall be related to the needs of each resident and based on good nutritional practice and on recommendations which may be made by the physician attending the resident;

(6) Personal funds and property of residents;

(7) Resident rights and resident grievance procedures;

(8) Record keeping, including clinical and personnel records;

(9) The construction of the facility, including plumbing, heating, ventilation and other housing conditions which shall insure the health, safety and comfort of residents and protection from fire hazards;

(10) Care of residents;

(11) Social and rehabilitative service;

(12) Staff training and continuing education.

(L. 1979 S.B. 328, et al. § 26, A.L. 2007 H.B. 952 & 674)



Section 198.080 Assessment procedures developed — rulemaking authority.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

198.080. Assessment procedures developed — rulemaking authority. — The department of health and senior services shall develop flexible assessment procedures for individuals in long-term care and those considering long-term care services which follow the individual through the continuum of care, including periodic reassessment. By January 1, 2002, the department of health and senior services shall promulgate rules and regulations to implement the new assessment system and shall make a report to the appropriate house and senate committees of the general assembly regarding the new assessment system. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 1999, shall be invalid and void.

(L. 1999 S.B. 326 § 3, A.L. 2014 H.B. 1299 Revision)

CROSS REFERENCE:

Rulemaking authority, 198.534



Section 198.082 Nursing assistant training programs — training incomplete, special requirements and supervision for assistant beginning duties.

Effective 28 Aug 2003

Title XII PUBLIC HEALTH AND WELFARE

198.082. Nursing assistant training programs — training incomplete, special requirements and supervision for assistant beginning duties. — 1. Each nursing assistant hired to work in a skilled nursing or intermediate care facility after January 1, 1980, shall have successfully completed a nursing assistant training program approved by the department or shall enroll in and begin the first available approved training program which is scheduled to commence within ninety days of the date of the nursing assistant's employment and which shall be completed within four months of employment. Training programs shall be offered at any facility licensed or approved by the department of health and senior services which is most reasonably accessible to the enrollees in each class. The program may be established by the skilled nursing or intermediate care facility, by a professional organization, or by the department, and training shall be given by the personnel of the facility, by a professional organization, by the department, by any community college or by the vocational education department of any high school.

2. As used in this section the term "nursing assistant" means an employee, including a nurse's aide or an orderly, who is assigned by a skilled nursing or intermediate care facility to provide or assist in the provision of direct resident health care services under the supervision of a nurse licensed under the nursing practice law, chapter 335. This section shall not apply to any person otherwise licensed to perform health care services under the laws of this state. It shall not apply to volunteers or to members of religious or fraternal orders which operate and administer the facility, if such volunteers or members work without compensation.

3. The training program after January 1, 1989, shall consist of at least the following:

(1) A training program consisting of at least seventy-five classroom hours of training on basic nursing skills, clinical practice, resident safety and rights, the social and psychological problems of residents, and the methods of handling and caring for mentally confused residents such as those with Alzheimer's disease and related disorders, and one hundred hours supervised and on-the-job training. The one hundred hours shall be completed within four months of employment and may consist of normal employment as nurse assistants under the supervision of a licensed nurse; and

(2) Continuing in-service training to assure continuing competency in existing and new nursing skills. All nursing assistants trained prior to January 1, 1989, shall attend, by August 31, 1989, an entire special retraining program established by rule or regulation of the department which shall contain information on methods of handling mentally confused residents and which may be offered on premises by the employing facility.

4. Nursing assistants who have not successfully completed the nursing assistant training program prior to employment may begin duties as a nursing assistant only after completing an initial twelve hours of basic orientation approved by the department and may provide direct resident care only if under the general supervision of a licensed nurse prior to completion of the seventy-five classroom hours of the training program.

(L. 1979 S.B. 328, et al. § 27, A.L. 1988 S.B. 602, A.L. 2003 S.B. 556 & 311)



Section 198.085 Categories of standards for each type of licensed facility.

Effective 28 Aug 1995

Title XII PUBLIC HEALTH AND WELFARE

198.085. Categories of standards for each type of licensed facility. — In establishing standards for each type of facility, the department shall classify the standards into three categories for each type of licensed facility as follows:

(1) Class I standards are standards the violation of which would present either an imminent danger to the health, safety or welfare of any resident or a substantial probability that death or serious physical harm would result;

(2) Class II standards are standards which have a direct or immediate relationship to the health, safety or welfare of any resident, but which do not create imminent danger;

(3) Class III standards are standards which have an indirect or a potential impact on the health, safety or welfare of any resident.

(L. 1979 S.B. 328, et al. § 28, A.L. 1984 S.B. 451, A.L. 1995 H.B. 574)



Section 198.087 Uniformity of application of regulation standards, department's duties.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

198.087. Uniformity of application of regulation standards, department's duties. — To ensure uniformity of application of regulation standards in long-term care facilities throughout the state, the department of health and senior services shall:

(1) Evaluate the requirements for inspectors or surveyors of facilities, including the eligibility, training and testing requirements for the position. Based on the evaluation, the department shall develop and implement additional training and knowledge standards for inspectors and surveyors;

(2) Periodically evaluate the performance of the inspectors or surveyors regionally and statewide to identify any deviations or inconsistencies in regulation application. At a minimum, the Missouri on-site surveyor evaluation process, and the number and type of actions overturned by the informal dispute resolution process and formal appeal shall be used in the evaluation. Based on such evaluation, the department shall develop standards and a retraining process for the region, state, or individual inspector or surveyor, as needed;

(3) In addition to the provisions of subdivisions (1) and (2) of this section, the department shall develop a single uniform comprehensive and mandatory course of instruction for inspectors/surveyors on the practical application of enforcement of statutes, rules and regulations. Such course shall also be open to attendance by administrators and staff of facilities licensed pursuant to this chapter;

(4) Evaluate the implementation and compliance of the provisions of subdivision (3) of subsection 1 of section 198.012 in which rules, requirements, regulations and standards pursuant to section 197.080 for assisted living facilities, intermediate care facilities and skilled nursing facilities attached to an acute care hospital are consistent with the intent of this chapter; and

(5) Develop rules and regulations requiring the exchange of information, including regulatory violations, between the department and the department of social services to ensure the protection of individuals who are served by health care providers regulated by either * department.

(L. 1999 S.B. 326 § 11, A.L. 2006 S.B. 616, A.L. 2010 H.B. 1965, A.L. 2014 H.B. 1299 Revision)

*Word "the" appears here in original rolls.



Section 198.088 Facilities to establish policies and procedures, scope, content — rights of residents — complaint — procedure.

Effective 28 Aug 1994

Title XII PUBLIC HEALTH AND WELFARE

198.088. Facilities to establish policies and procedures, scope, content — rights of residents — complaint — procedure. — 1. Every facility, in accordance with the rules applying to each particular type of facility, shall ensure that:

(1) There are written policies and procedures available to staff, residents, their families or legal representative and the public which govern all areas of service provided by the facility. The facility shall also retain and make available for public inspection at the facility to staff, residents, their families or legal representative and the public a complete copy of each official notification from the department of violations, deficiencies, licensure approvals, disapprovals, and responses, a description of services, basic rate and charges for any services not covered by the basic rate, if any, and a list of names, addresses and occupation of all individuals who have a proprietary interest in the facility;

(2) Policies relating to admission, transfer, and discharge of residents shall assure that:

(a) Only those persons are accepted whose needs can be met by the facility directly or in cooperation with community resources or other providers of care with which it is affiliated or has contracts;

(b) As changes occur in their physical or mental condition, necessitating service or care which cannot be adequately provided by the facility, residents are transferred promptly to hospitals, skilled nursing facilities, or other appropriate facilities; and

(c) Except in the case of an emergency, the resident, his next of kin, attending physician, and the responsible agency, if any, are consulted at least thirty days in advance of the transfer or discharge of any resident, and casework services or other means are utilized to assure that adequate arrangements exist for meeting his needs through other resources;

(3) Policies define the uses of chemical and physical restraints, identify the professional personnel who may authorize the application of restraints in emergencies and describe the mechanism for monitoring and controlling their use;

(4) Policies define procedures for submittal of complaints and recommendations by residents and for assuring response and disposition;

(5) There are written policies governing access to, duplication of, and dissemination of information from the resident's records;

(6) Each resident admitted to the facility:

(a) Is fully informed of his rights and responsibilities as a resident. Prior to or at the time of admission, a list of resident rights shall be provided to each resident, or his designee, next of kin, or legal guardian. A list of resident rights shall be posted in a conspicuous location in the facility and copies shall be available to anyone upon request;

(b) Is fully informed in writing, prior to or at the time of admission and during stay, of services available in the facility, and of related charges including any charges for services not covered under the federal or state programs or not covered by the facility's basic per diem rate;

(c) Is fully informed by a physician of his health and medical condition unless medically contraindicated, as documented by a physician in his resident record, and is afforded the opportunity to participate in the planning of his total care and medical treatment and to refuse treatment, and participates in experimental research only upon his informed written consent;

(d) Is transferred or discharged only for medical reasons or for his welfare or that of other residents, or for nonpayment for his stay. No resident may be discharged without notice of his right to a hearing and an opportunity to be heard on the issue of whether his immediate discharge is necessary. Such notice shall be given in writing no less than thirty days in advance of the discharge except in the case of an emergency discharge. In emergency discharges a written notice of discharge and right to a hearing shall be given as soon as practicable and an expedited hearing shall be held upon request of the resident, next of kin, legal guardian, or nursing facility;

(e) Is encouraged and assisted, throughout his period of stay, to exercise his rights as a resident and as a citizen, and to this end may voice grievances and recommend changes in policies and services to facility staff or to outside representatives of his choice, free from restraint, interference, coercion, discrimination, or reprisal;

(f) May manage his personal financial affairs, and, to the extent that the facility assists in such management, has his personal financial affairs managed in accordance with section 198.090;

(g) Is free from mental and physical abuse, and free from chemical and physical restraints except as follows:

a. When used as a part of a total program of care to assist the resident to attain or maintain the highest practicable level of physical, mental or psychosocial well-being;

b. When authorized in writing by a physician for a specified period of time; and

c. When necessary in an emergency to protect the resident from injury to himself or to others, in which case restraints may be authorized by designated professional personnel who promptly report the action taken to the physician. When restraints are indicated, devices that are least restrictive, consistent with the resident's total treatment program, shall be used;

(h) Is ensured confidential treatment of all information contained in his records, including information contained in an automatic data bank, and his written consent shall be required for the release of information to persons not otherwise authorized under law to receive it;

(i) Is treated with consideration, respect, and full recognition of his dignity and individuality, including privacy in treatment and in care for his personal needs;

(j) Is not required to perform services for the facility;

(k) May communicate, associate and meet privately with persons of his choice, unless to do so would infringe upon the rights of other residents, and send and receive his personal mail unopened;

(l) May participate in activities of social, religious and community groups at his discretion, unless contraindicated for reasons documented by a physician in the resident's medical record;

(m) May retain and use his personal clothing and possessions as space permits;

(n) If married, is ensured privacy for visits by his or her spouse; if both are residents in the facility, they are permitted to share a room; and

(o) Is allowed the option of purchasing or renting goods or services not included in the per diem or monthly rate from a supplier of his own choice;

(7) The resident or his designee, next of kin or legal guardian receives an itemized bill for all goods and services actually rendered;

(8) A written account, available to residents and their families, is maintained on a current basis for each resident with written receipts for all personal possessions and funds received by or deposited with the facility and for all disbursements made to or on behalf of the resident.

2. Each facility and the department shall encourage and assist residents in the free exercise of the resident's rights to civil and religious liberties, including knowledge of available choices and the right to independent personal decision. Each resident shall be given a copy of a statement of his rights and responsibilities, including a copy of the facility's rules and regulations. Each facility shall prepare a written plan to ensure the respect of each resident's rights and privacy and shall provide appropriate staff training to implement the plan.

3. (1) Each facility shall establish written procedures approved by the department by which complaints and grievances of residents may be heard and considered. The procedures shall provide for referral to the department of any complaints or grievances not resolved by the facility's grievance procedure.

(2) Each facility shall designate one staff member, employed full time, referred to in this subsection as the "designee", to receive all grievances when they are first made.

(3) If anyone wishes to complain about treatment, conditions, or violations of rights, he shall write or cause to be written his grievance or shall state it orally to the designee no later than fourteen days after the occurrence giving rise to the grievance. When the department receives a complaint that does not contain allegations of abuse or neglect or allegations which would, if substantiated, constitute violation of a class I or class II standard as defined in section 198.085, and the complainant indicates that the complaint was not filed with the facility prior to the reporting of it to the department, the department may in such instances refer the complaint to the staff person who is designated by the facility to receive all grievances when they are first made. In such instances the department shall assure appropriate response from the facility, assure resolution at a subsequent on-site visit and provide a report to the complainant. The designee shall confer with persons involved in the occurrence and with any other witnesses and, no later than three days after the grievance, give a written explanation of findings and proposed remedies, if any, to the complainant and to the aggrieved party, if someone other than the complainant. Where appropriate because of the mental or physical condition of the complainant or the aggrieved party, the written explanation shall be accompanied by an oral explanation.

(4) The department shall establish and implement procedures for the making and transmission of complaints to the department by any person alleging violation of the provisions of sections 198.003 to 198.186, 198.200, 208.030, and 208.159 and the standards established thereunder. The department shall promptly review each complaint. In the case of a refusal to investigate, the department shall promptly notify the complainant of its refusal and the reasons therefor; and in every other case, the department shall, following investigation, notify the complainant of its investigation and any proposed action.

4. Whenever the department finds upon investigation that there have been violations of the provisions of sections 198.003 to 198.186, 198.200, 208.030, and 208.159 or the standards established thereunder by any person licensed under the provisions of chapter 330, 331, 332, 334, 335, 336, 337, 338, or 344, the department shall forward a report of its findings to the appropriate licensing or examining board for further investigation.

5. Each facility shall maintain a complete record of complaints and grievances made against such facility and a record of the final disposition of the complaints and grievances. Such record shall be open to inspection by representatives of the department during normal business hours.

6. Nothing in this section shall be construed as requiring a resident to exhaust grievance procedures established by the facility or by the department prior to filing a complaint pursuant to section 198.090.

(L. 1979 S.B. 328, et al. § 29, A.L. 1988 S.B. 602, A.L. 1989 S.B. 203 & 270, A.L. 1994 H.B. 1335 & 1381)



Section 198.090 Personal possessions may be held in trust, requirements, disposal of — written statements required when, penalty — prohibitions, penalties — misappropriation, report, investigation — employee disqualification list.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

198.090. Personal possessions may be held in trust, requirements, disposal of — written statements required when, penalty — prohibitions, penalties — misappropriation, report, investigation — employee disqualification list. — 1. An operator may make available to any resident the service of holding in trust personal possessions and funds of the resident and shall, as authorized by the resident, expend the funds to meet the resident's personal needs. In providing this service the operator shall:

(1) At the time of admission, provide each resident or such resident's next of kin or legal guardian with a written statement explaining the resident's rights regarding personal funds;

(2) Accept funds and personal possessions from or for a resident for safekeeping and management, only upon written authorization by the resident or by such resident's designee, or guardian in the case of an adjudged incompetent;

(3) Deposit any personal funds received from or on behalf of a resident in an account separate from the facility's funds, except that an amount to be established by rule of the department of health and senior services may be kept in a petty cash fund for the resident's personal needs;

(4) Keep a written account, available to a resident and such resident's designee or guardian, maintained on a current basis for each resident, with written receipts, for all personal possessions and funds received by or deposited with the facility and for all disbursements made to or on behalf of the resident;

(5) Provide each resident or such resident's designee or guardian with a quarterly accounting of all financial transactions made on behalf of the resident;

(6) Within five days of the discharge of a resident, provide the resident, or such resident's designee or guardian, with an up-to-date accounting of the resident's personal funds and return to the resident the balance of his or her funds and all his or her personal possessions;

(7) Upon the death of a resident who has been a recipient of aid, assistance, care, services, or who has had moneys expended on such resident's behalf by the department of social services, provide the department a complete account of all the resident's personal funds within sixty days from the date of death. The total amount paid to the decedent or expended upon such decedent's behalf by the department shall be a debt due the state and recovered from the available funds upon the department's claim on such funds. The department shall make a claim on the funds within sixty days from the date of the accounting of the funds by the facility. The nursing facility shall pay the claim made by the department of social services from the resident's personal funds within sixty days. Where the name and address are reasonably ascertainable, the department of social services shall give notice of the debt due the state to the person whom the recipient had designated to receive the quarterly accounting of all financial transactions made under this section, or the resident's guardian or conservator or the person or persons listed in nursing home records as a responsible party or the fiduciary of the resident's estate. If any funds are available after the department's claim, the remaining provisions of this section shall apply to the balance, unless the funds belonged to a person other than the resident, in which case the funds shall be paid to that person;

(8) Upon the death of a resident who has not been a recipient of aid, assistance, care, services, or who has not had moneys expended on such resident's behalf by the department of social services or the department has not made a claim on the funds, provide the fiduciary of resident's estate, at the fiduciary's request, a complete account of all the resident's personal funds and possessions and deliver to the fiduciary all possessions of the resident and the balance of the resident's funds. If, after one year from the date of death, no fiduciary makes claim upon such funds or possessions, the operator shall notify the department that the funds remain unclaimed. Such unclaimed funds or possessions shall be disposed of as follows:

(a) If the unclaimed funds or possessions have a value totaling one hundred and fifty dollars or less, the funds or the proceeds of the sale of the possessions may be deposited in a fund to be used for the benefit of all residents of the facility by providing the residents social or educational activities. The facility shall keep an accounting of the acquisitions and expenditure of these funds; or

(b) If the unclaimed funds or possessions have a value greater than one hundred and fifty dollars, the funds or possessions shall be immediately presumed to be abandoned property under sections 447.500 to 447.585 and the procedures provided for in those sections shall apply notwithstanding any other provisions of those sections which require a period greater than two years for a presumption of abandonment;

(9) Upon ceasing to be the operator of a facility, all funds and property held in trust pursuant to this section shall be transferred to the new operator in accordance with sound accounting principles, and a closeout report signed by both the outgoing operator and the successor operator shall be prepared. The closeout report shall include a list of current balances of all funds held for residents respectively and an inventory of all property held for residents respectively. If the outgoing operator refuses to sign the closeout report, such operator shall state in writing the specific reasons for his or her failure to so sign, and the successor operator shall complete the report and attach an affidavit stating that the information contained therein is true to the best of his or her knowledge and belief. Such report shall be retained with all other records and accounts required to be maintained under this section;

(10) Not be required to invest any funds received from or on behalf of a resident, nor to increase the principal of any such funds.

2. Any owner, operator, manager, employee, or affiliate of an owner or operator who receives any personal property or anything else of value from a resident, shall, if the thing received has a value of ten dollars or more, make a written statement giving the date it was received, from whom it was received, and its estimated value. Statements required to be made pursuant to this subsection shall be retained by the operator and shall be made available for inspection by the department, or by the department of mental health when the resident has been placed by that department, and by the resident, and such resident's designee or legal guardian. Any person who fails to make a statement required by this subsection is guilty of a class C misdemeanor.

3. No owner, operator, manager, employee, or affiliate of an owner or operator shall in one calendar year receive any personal property or anything else of value from the residents of any facility which have a total estimated value in excess of one hundred dollars.

4. Subsections 2 and 3 of this section shall not apply if the property or other thing of value is held in trust in accordance with subsection 1 of this section, is received in payment for services rendered or pursuant to the terms of a lawful contract, or is received from a resident who is related to the recipient within the fourth degree of consanguinity or affinity.

5. Any operator who fails to maintain records or who fails to maintain any resident's personal funds in an account separate from the facility's funds as required by this section shall be guilty of a class C misdemeanor.

6. Any operator, or any affiliate or employee of an operator, who puts to his or her own use or the use of the facility or otherwise diverts from the resident's use any personal funds of the resident shall be guilty of a class A misdemeanor.

7. Any person having reasonable cause to believe that a misappropriation of a resident's funds or property has occurred may report such information to the department.

8. For each report the division shall attempt to obtain the name and address of the facility, the name of the facility employee, the name of the resident, information regarding the nature of the misappropriation, the name of the complainant, and any other information which might be helpful in an investigation.

9. Upon receipt of a report, the department shall initiate an investigation.

10. If the investigation indicates probable misappropriation of property or funds of a resident, the investigator shall refer the complaint together with his or her report to the department director or the director's designee for appropriate action.

11. Reports shall be confidential, as provided under section 192.2500.

12. Anyone, except any person participating in or benefitting from the misappropriation of funds, who makes a report pursuant to this section or who testifies in any administrative or judicial proceeding arising from the report shall be immune from any civil or criminal liability for making such a report or for testifying except for liability for perjury, unless such person acted negligently, recklessly, in bad faith, or with malicious purpose.

13. Within five working days after a report required to be made under this section is received, the person making the report shall be notified in writing of its receipt and of the initiation of the investigation.

14. No person who directs or exercises any authority in a facility shall evict, harass, dismiss or retaliate against a resident or employee because he or she or any member of his or her family has made a report of any violation or suspected violation of laws, ordinances or regulations applying to the facility which he or she has reasonable cause to believe has been committed or has occurred.

15. The department shall maintain the employee disqualification list and place on the employee disqualification list the names of any persons who have been finally determined by the department, pursuant to section 192.2490, to have misappropriated any property or funds of a resident while employed in any facility.

(L. 1979 S.B. 328, et al. § 30, A.L. 1982 H.B. 1086, A.L. 1989 S.B. 203 & 270, A.L. 1992 S.B. 573 & 634, A.L. 1993 H.B. 564, A.L. 2014 H.B. 1299 Revision)



Section 198.093 Violations of resident's rights — complaints — legal action — damages.

Effective 28 Aug 1979

Title XII PUBLIC HEALTH AND WELFARE

198.093. Violations of resident's rights — complaints — legal action — damages. — 1. Any resident or former resident who is deprived of any right created by sections 198.088 and 198.090, or the estate of a former resident so deprived, may file a written complaint within one hundred eighty days of the alleged deprivation or injury with the office of the attorney general describing the facts surrounding the alleged deprivation. A copy of the complaint shall be sent to the department by the attorney general.

2. The attorney general shall review each complaint and may initiate legal action as provided under sections 198.003 to 198.186.

3. If the attorney general fails to initiate a legal action within sixty days of receipt of the complaint, the complainant may, within two hundred forty days of filing the complaint with the attorney general, bring a civil action in an appropriate court against any owner, operator or the agent of any owner or operator to recover actual damages. The court may, in its discretion, award punitive damages which shall be limited to the larger of five hundred dollars or five times the amount of special damages, unless the deprivation complained of is the result of an intentional act or omission causing physical or emotional injury to the resident, and may award to the prevailing party attorney's fees based on the amount of time reasonably expended, and may provide such equitable relief as it deems necessary and proper; except that, an attorney who is paid in whole or part from public funds for his representation in any cause arising under this section shall not be awarded any attorney fees.

4. No owner or operator who pleads and proves as an affirmative defense that he exercised all care reasonably necessary to prevent the deprivation and injury for which liability is asserted shall be liable under this section.

5. Persons bringing suit to recover against a bond for personal funds pursuant to section 198.096 shall not be required to first file a complaint with the attorney general pursuant to subsection 1 of this section, nor shall subsection 1 be construed to limit in any way the right to recover on such bond.

6. Nothing contained in sections 198.003 to 198.186 shall be construed as abrogating, abridging or otherwise limiting the right of any person to bring appropriate legal actions in any court of competent jurisdiction to insure or enforce any legal right or to seek damages, nor shall any provision of the above-named sections be construed as preventing or discouraging any person from filing a complaint with the department or notifying the department of any alleged deficiency or noncompliance on the part of any facility.

(L. 1979 S.B. 328, et al. § 31)



Section 198.096 Bond required for facility holding resident's property in trust — exception, cash deposit held in insured escrow.

Effective 28 Aug 2009

Title XII PUBLIC HEALTH AND WELFARE

198.096. Bond required for facility holding resident's property in trust — exception, cash deposit held in insured escrow. — 1. The operator of any facility who holds in trust personal funds of residents as provided in section 198.090 shall obtain and file with the department a bond in a form approved by the department in an amount equal to one and one-half times the average monthly balance or average total of the monthly balances, rounded to the nearest one thousand dollars, in the residents' personal funds account or accounts kept pursuant to subdivision (3) of subsection 1 of section 198.090 for the preceding twelve months. In the case of a new facility or of an operator not previously holding in trust the personal funds of residents, the department shall determine the amount of bond to be required, taking into consideration the size and type of facility, the number of residents, and the experience of comparable facilities.

2. The required bond shall be conditioned to secure to every resident or former resident, or the estate of a former resident, the return of any moneys held in trust of which the resident has been wrongfully deprived by acts of the operator or any affiliates or employees of the operator. The liability of the surety to any and all persons shall not exceed the stated amount of the bond regardless of the period of time the bond has been in effect.

3. Whenever the director determines that the amount of any bond which is filed pursuant to this subsection is insufficient to adequately protect the money of residents which is being handled, or whenever the amount of any such bond is impaired by any recovery against the bond, the director may require the operator to file an additional bond in such amount as necessary to adequately protect the money of residents being handled.

4. In the event that any such bond includes a provision allowing the surety to cancel after notice, the bond shall provide for a minimum of sixty days' notice to the department.

5. The operator may, in lieu of a bond, place a cash deposit equal to the amount of the bond required in this section with an insured lending institution pursuant to a noncancelable escrow agreement with the lending institution if the written agreement is submitted to and approved by the department. No escrow agreement shall be approved without verification of cash deposit.

(L. 1979 S.B. 328, et al. § 32, A.L. 1988 S.B. 602, A.L. 2009 H.B. 395)



Section 198.097 Misappropriation of funds of elderly or disabled nursing home residents, penalty.

Effective 01 Jan 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

198.097. Misappropriation of funds of elderly or disabled nursing home residents, penalty. — 1. Any person who assumes the responsibility of managing the financial affairs of an elderly or disabled person who is a resident of any facility licensed under this chapter is guilty of a class E felony if such person misappropriates the funds and fails to pay for the facility care of the elderly or disabled person. For purposes of this subsection, a person assumes the responsibility of managing the financial affairs of an elderly person when he or she receives, has access to, handles, or controls the elderly or disabled person's monetary funds, including but not limited to Social Security income, pension, cash, or other resident income.

2. Evidence of misappropriating funds and failure to pay for the care of an elderly or disabled person may include but not be limited to proof that the facility has sent, by certified mail with confirmation receipt requested, notification of failure to pay facility care expenses incurred by a resident to the person who has assumed responsibility of managing the financial affairs of the resident.

3. Nothing in subsection 2 of this section shall be construed as limiting the investigations or prosecutions of violations of subsection 1 of this section or the crime of financial exploitation of an elderly or disabled person as defined by section 570.145.

(L. 1987 S.B. 277 § 1, A.L. 2007 S.B. 577, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 198.099 Petition for appointment of receiver — when.

Effective 01 Jul 1979, see footnote

Title XII PUBLIC HEALTH AND WELFARE

198.099. Petition for appointment of receiver — when. — The attorney general, either on his own initiative or upon the request of the department or of any other state governmental agency having an interest in the matter, a resident or residents or the guardian of a resident of a facility or the owner or operator of a facility may petition for appointment of a receiver for a facility when any of the following conditions exist:

(1) The operator is operating without a license;

(2) The department has revoked the license of an operator or refused to grant an application for a license to the operator;

(3) The department has initiated revocation procedures and has determined that the lives, health, safety, or welfare of the residents cannot be adequately assured pending a full hearing on license revocation;

(4) The facility is closing or intends to close and adequate arrangements for relocation of residents have not been made at least thirty days prior to closure;

(5) An emergency exists in the facility;

(6) The operator is insolvent; or

(7) An owner of the land or structure is insolvent and such insolvency substantially affects the operation of the facility.

(L. 1979 S.B. 328, et al. § 33)

Effective 7-1-79



Section 198.103 Department may appoint monitor.

Effective 01 Jul 1979, see footnote

Title XII PUBLIC HEALTH AND WELFARE

198.103. Department may appoint monitor. — In any situation described in section 198.099, the department may place a person to act as a monitor in the facility. The monitor shall observe operation of the facility and shall advise it on how to comply with state laws and regulations, and shall submit a written report periodically to the department on the operation of the facility.

(L. 1979 S.B. 328, et al. § 34)

Effective 7-1-79



Section 198.105 Petition for appointment of receiver, contents — hearing — appointment of receiver.

Effective 28 Aug 2003

Title XII PUBLIC HEALTH AND WELFARE

198.105. Petition for appointment of receiver, contents — hearing — appointment of receiver. — 1. Any petition for appointment of a receiver shall be verified and shall be accompanied by an affidavit or affidavits setting forth material facts showing there exists one or more of the conditions specified in section 198.099. The petition shall be filed in the circuit court of Cole County or in the county where the facility is located. If the petition is not filed by the attorney general, a copy of the petition shall be served upon the department and upon the attorney general. The court shall hold a hearing on the petition within five days of the filing of the petition and determine the matter within fifteen days of the initial hearing. The petition and notice of the hearing shall be served on the operator or administrator of the facility or, if personal service is impossible, shall be posted in a conspicuous place in the facility not later than three days before the time specified for the hearing, unless a different period is fixed by order of the court.

2. The court shall appoint a person, selected in accordance with the provisions of this subsection and the rules promulgated pursuant to this section, to act as receiver if it finds that any ground exists which would authorize the appointment of a receiver under section 198.099 and that appointment of a receiver will contribute to the continuity of care or the orderly and safe transfer of residents in the facility. The department shall, within six months of August 28, 2003, promulgate rules to establish guidelines for the determination of qualified receivers, procedures for maintaining the list of qualified receivers that requested in writing to act as a receiver, and the selection or removal of such receivers. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2003, shall be invalid and void.

3. The director of the department shall maintain a list of persons who have submitted a written request in accordance with the provisions of this subsection and the rules promulgated by the department to act as receiver pursuant to section 198.099. When a petition is filed seeking the appointment of a receiver, the director of the department shall select the first name on the list. The director of the department shall inform such person of his or her selection, the name of the facility, and the grounds for seeking receivership of such facility. Such person may elect not to be appointed, in which case the director of the department shall choose the next consecutive name on the list, continuing until a person has agreed to serve as the receiver. The director shall provide the name of the person selected and agreeing to serve as the receiver to the judge of the court wherein the petition for receivership is filed. For each additional petition filed seeking the appointment of a receiver, names shall be chosen from the list in consecutive order beginning with the next name that follows the last name chosen. If none of the persons on the list agree to serve as the receiver, the court shall appoint a person determined by the court to be qualified to act as receiver.

(L. 1979 S.B. 328, et al. § 35, A.L. 1984 S.B. 451, A.L. 2003 S.B. 556 & 311)



Section 198.108 Ex parte appointment of receiver in emergency, when — notice — hearing.

Effective 01 Jul 1979, see footnote

Title XII PUBLIC HEALTH AND WELFARE

198.108. Ex parte appointment of receiver in emergency, when — notice — hearing. — If it appears from the petition filed under section 198.105, or from an affidavit or affidavits filed with the petition, or from testimony of witnesses under oath when the court determines that this is necessary, that there is probable cause to believe that an emergency exists in the facility, the court shall immediately issue the requested order for appointment of a receiver, ex parte and without further hearing. Notice of the petition and order shall be served on the operator or administrator of the facility or, if personal service is impossible, shall be posted in a conspicuous place in the facility within twenty-four hours after issuance of the order. If the petition is not filed by the attorney general, a copy of the petition shall be served on the department and upon the attorney general. A hearing on the petition shall be held within three days after notice is served or posted unless the operator consents to a later date. After the hearing, the court may terminate, continue or modify the temporary order.

(L. 1979 S.B. 328, et al. § 36)

Effective 7-1-79



Section 198.112 Powers of receiver.

Effective 01 Jul 1979, see footnote

Title XII PUBLIC HEALTH AND WELFARE

198.112. Powers of receiver. — A receiver appointed under this section:

(1) May exercise those powers and shall perform those duties set out by the court;

(2) May, in his discretion, either:

(a) Assume the role of administrator or manager and take control of all day-to-day operations; or

(b) Name an administrator or manager to conduct the day-to-day operations of the facility subject to the supervision and direction of the receiver;

(3) May upgrade deficient homes by any methods, procedures, or actions he deems necessary; provided, however, that expenditures in excess of three thousand dollars, or in excess of any amount set by the court, be first approved by the court;

(4) Shall have the same rights to possession of the building in which the facility is located and of all goods and fixtures in the building at the time the petition for receivership is filed as the operator would have had if the receiver had not been appointed. The receiver shall take such action as is reasonably necessary to protect and conserve the assets or property of which the receiver takes possession, or the proceeds of any transfer thereof, and may use them only in the performance of the powers and duties set forth in this section and by order of the court;

(5) May use the building, fixtures, furnishings and any accompanying consumable goods in the provision of care and services to residents and to any other persons receiving services from the facility at the time the petition for receivership was filed. The receiver shall collect payments for all goods and services provided to residents or others during the period of receivership, at the same rate of payment as was charged by the operators at the time the petition for receivership was filed, unless a different rate is set by the court;

(6) May let contracts and hire agents and employees, including legal counsel, to carry out the powers and duties created under this section or by the court;

(7) May hire or discharge any employees, including the administrator;

(8) Shall receive and expend in a reasonable manner the revenues of the facility due on the date of the order of appointment as receiver, and to become due during the receivership;

(9) Shall do all acts necessary or appropriate to conserve the property and promote the health, safety or care of the residents of the facility;

(10) Except as hereinafter specified in section 198.115, shall honor all leases, mortgages, secured transactions or other wholly or partially executory contracts entered into by the facility's operator or administrator while acting in that capacity, but only to the extent of payments which become due or are for the use of the property during the period of the receivership;

(11) Shall be responsible, to the same extent as the operator would have been, for taxes which accrue during the period of the receivership;

(12) Shall be entitled to and shall take possession of all property or assets of residents which are in possession of an operator or administrator of the facility. The receiver shall preserve all property, assets and records of residents of which the receiver takes possession and shall provide for the prompt transfer of the property, assets and records to the alternative placement of any transferred or discharged resident;

(13) Shall provide, if upgrading of the facility or correction of the deficiencies is not possible, for the orderly transfer of all residents in the facility to other suitable facilities, or make other provisions for their continued health, safety and welfare;

(14) Shall, if any resident is transferred or discharged, provide for:

(a) Transportation of the resident and the resident's belongings and medical records to the place to which the resident is being transferred or discharged;

(b) Aid in locating an alternative placement and in discharge planning;

(c) If the resident is being transferred, preparation for transfer to mitigate transfer trauma;

(15) Shall, if any resident is to be transferred, permit participation by the resident or the resident's guardian in the selection of the resident's alternative placement;

(16) Shall, unless emergency transfer is necessary, prepare a resident under subdivisions (14)(c) and (15) by explaining alternative placements, and by providing orientation to the placement chosen by the resident or the resident's guardian.

(L. 1979 S.B. 328, et al. § 37)

Effective 7-1-79



Section 198.115 Executory contracts, receiver not required to honor — when — hearing.

Effective 01 Jul 1979, see footnote

Title XII PUBLIC HEALTH AND WELFARE

198.115. Executory contracts, receiver not required to honor — when — hearing. — 1. A receiver may not be required to honor any lease, mortgage, secured transaction or other wholly or partially executory contract entered into by the facility's operator or administrator while acting in that capacity, if the agreement is unconscionable. Factors which shall be considered in determining the unconscionability include, but are not limited to, the following:

(1) The person seeking payment under the agreement was an affiliate of the operator or owner at the time the agreement was made;

(2) The rental, price, or rate of interest required to be paid under the agreement was substantially in excess of a reasonable rental, price or rate of interest at the time the agreement was entered into.

2. If the receiver is in possession of real estate or goods subject to a lease, mortgage or security interest which the receiver is permitted to avoid under subsection 1 of this section, and if the real estate or goods are necessary for the continued operation of the facility, the receiver may apply to the court to set a reasonable rental, price or rate of interest to be paid by the receiver during the duration of the receivership. The court shall hold a hearing on the application within fifteen days. The receiver shall send notice of the application to any known owners of the property involved at least ten working days prior to the hearing. Payment by the receiver of the amount determined by the court to be reasonable is a defense to any action against the receiver for payment or for possession of the goods or real estate subject to the lease or mortgage involved by any person who received such notice, but the payment does not relieve the owner or operator of the facility of any liability for the difference between the amount paid by the receiver and the amount due under the original lease or mortgage involved.

(L. 1979 S.B. 328, et al. § 38)

Effective 7-1-79



Section 198.118 Compensation of receiver.

Effective 01 Jul 1979, see footnote

Title XII PUBLIC HEALTH AND WELFARE

198.118. Compensation of receiver. — The court shall set the compensation of the receiver, which shall be considered a necessary expense of a receivership.

(L. 1979 S.B. 328, et al. § 39)

Effective 7-1-79



Section 198.121 Bond of receiver.

Effective 01 Jul 1979, see footnote

Title XII PUBLIC HEALTH AND WELFARE

198.121. Bond of receiver. — A receiver may be required by the court to post a bond, which shall be considered a necessary expense of the receivership.

(L. 1979 S.B. 328, et al. § 40)

Effective 7-1-79



Section 198.124 License may be issued to facility operated by receiver — duration.

Effective 01 Jul 1979, see footnote

Title XII PUBLIC HEALTH AND WELFARE

198.124. License may be issued to facility operated by receiver — duration. — Other provisions of sections 198.003 to 198.096 notwithstanding, the department may issue a license to a facility being operated by a receiver under sections 198.099 to 198.136. The duration of a license issued under this subsection is limited to the duration of the receivership.

(L. 1979 S.B. 328, et al. § 41)

Effective 7-1-79



Section 198.128 Termination of receivership, when.

Effective 01 Jul 1979, see footnote

Title XII PUBLIC HEALTH AND WELFARE

198.128. Termination of receivership, when. — The court may terminate a receivership:

(1) Upon a motion by any party to the petition, by the department, or by the receiver, and a finding by the court that the deficiencies and violations in the facility have been substantially eliminated or remedied; or

(2) If all residents in the facility have been provided alternative modes of health care, either in another facility or otherwise.

­­

­

(L. 1979 S.B. 328, et al. § 42)

Effective 7-1-79



Section 198.132 Accounting by receiver, when — contents — liability for deficiency — priority of deficiency judgment.

Effective 01 Jul 1979, see footnote

Title XII PUBLIC HEALTH AND WELFARE

198.132. Accounting by receiver, when — contents — liability for deficiency — priority of deficiency judgment. — 1. Within thirty days after termination or such other time as the court may set, the receiver shall give the court a complete accounting of all property of which the receiver has taken possession, of all funds collected under section 198.108 and of the expenses of the receivership.

2. If the operating funds collected by the receiver under section 198.112 exceed the reasonable expenses of the receivership, the court shall order the payment of the surplus to the operator. If the operating funds are insufficient to cover reasonable expenses of the receivership, the operator shall be liable for the deficiency. The operator may apply to the court to determine the reasonableness of any expense of the receivership. The operator shall not be responsible for expenses in excess of what the court finds to be reasonable.

3. If a deficiency exists under subsection 2 of this section, the receiver may apply to the court for such a determination. If after notice to all interested parties and a hearing the court finds that in fact a deficiency does exist, then the court shall enter judgment in favor of the receiver and against the appropriate party or parties as set forth in subsection 2 of this section for the amount of such deficiency. Any judgment obtained under this subsection shall be treated as any other judgment and may be enforced according to law.

4. Any judgment for a deficiency obtained in accordance with this section by the receiver or any portion thereof may be assigned wholly or in part upon approval of the court.

5. The judgment shall have priority over any other judgment or lien or other interest which originates subsequent to the filing of a petition for receivership under the provisions of sections 198.099 to 198.136 except for a construction or mechanic's lien arising out of work performed with the express consent of the receiver.

(L. 1979 S.B. 328, et al. § 43)

Effective 7-1-79



Section 198.136 Operator or affiliate not liable for acts of receiver — liability of operator or affiliate otherwise not relieved.

Effective 01 Jul 1979, see footnote

Title XII PUBLIC HEALTH AND WELFARE

198.136. Operator or affiliate not liable for acts of receiver — liability of operator or affiliate otherwise not relieved. — No operator or affiliate may be held liable for acts or omissions of the receiver or the receiver's employees during the term of the receivership. Nothing in sections 198.099 to 198.136 shall be deemed to relieve any operator or any affiliate of an operator of a facility placed in receivership of any civil or criminal liability incurred, or any duty imposed by law, by reason of acts or omissions of the operator or affiliates of the operator prior to the appointment of a receiver under section 198.105 or 198.108, nor shall anything contained in sections 198.099 to 198.136 be construed to suspend during the receivership any obligation of the operator or any affiliate of an operator for payment of taxes or other operating and maintenance expenses of the facility, nor of the operator or affiliates of the operator for the payment of mortgages or liens.

(L. 1979 S.B. 328, et al. § 44)

Effective 7-1-79



Section 198.139 Medicaid moneys not to be used for other purposes.

Effective 01 Jul 1979, see footnote

Title XII PUBLIC HEALTH AND WELFARE

198.139. Medicaid moneys not to be used for other purposes. — A health care provider or vendor shall not knowingly use any moneys paid to him under Medicaid for services provided to any resident for any purpose other than that permitted by the provisions of chapter 208 or state regulations or federal regulations or statutes governing Medicaid reimbursement.

(L. 1979 S.B. 328, et al. § 45)

Effective 7-1-79



Section 198.142 Health care provider and vendor not to misrepresent or conceal facts or convert benefits for payments.

Effective 01 Jul 1979, see footnote

Title XII PUBLIC HEALTH AND WELFARE

198.142. Health care provider and vendor not to misrepresent or conceal facts or convert benefits for payments. — A health care provider or vendor shall not knowingly:

(1) Make or cause to be made any false statement or representation of a material fact in any application for any benefit or payment under Medicaid for services provided to any resident;

(2) Make or cause to be made any false statement or representation of any material fact for use in determining the person's eligibility for any benefit or payment under Medicaid for services provided to any resident;

(3) Conceal or fail to disclose any material fact that affects his eligibility for any benefit or payment under Medicaid for services provided to any resident or affects the eligibility of another for whom he applies or for whom he receives such benefit or payment, with the intent to secure the benefit or payment in a greater quantity than is due or to secure the benefit or payment when none is permitted;

(4) Convert a benefit or payment he receives under Medicaid for services provided to a resident for a use or benefit other than that for which it was specifically intended.

(L. 1979 S.B. 328, et al. § 46)

Effective 7-1-79



Section 198.145 Kickbacks, bribes and rebates prohibited, when.

Effective 01 Jul 1979, see footnote

Title XII PUBLIC HEALTH AND WELFARE

198.145. Kickbacks, bribes and rebates prohibited, when. — A person shall not purposely solicit or receive any payment, including, without limitation, any kickback, bribe or rebate, directly or indirectly, overtly or covertly, in cash or in kind, from any vendor or health care provider:

(1) In return for referring an individual to a person for the furnishing or arranging for the furnishing of any item or service for which payment may be made in whole or in part under Medicaid; or

(2) In return for purchasing, leasing, ordering or arranging for or recommending purchasing, leasing or ordering any good, facility, service or item for which payment may be made in whole or in part under Medicaid.

(L. 1979 S.B. 328, et al. § 47)

Effective 7-1-79



Section 198.148 Offering or making kickbacks, bribes or rebates prohibited, when.

Effective 01 Jul 1979, see footnote

Title XII PUBLIC HEALTH AND WELFARE

198.148. Offering or making kickbacks, bribes or rebates prohibited, when. — A health care provider or vendor shall not purposely offer or make any payment, including without limitation, any kickback, bribe or rebate, directly or indirectly, overtly or covertly, in cash or in kind, to any person to induce the person:

(1) To refer an individual to a person for the furnishing or arranging for the furnishing of any item or service for which payment may be made in whole or in part under Medicaid; or

(2) To purchase, lease, order or arrange for or recommend purchasing, leasing or ordering any good, facility, service or item for which payment may be made in whole or in part under Medicaid.

(L. 1979 S.B. 328, et al. § 48)

Effective 7-1-79



Section 198.151 Usual trade discounts and employment benefits not kickbacks, bribes or rebates.

Effective 01 Jul 1979, see footnote

Title XII PUBLIC HEALTH AND WELFARE

198.151. Usual trade discounts and employment benefits not kickbacks, bribes or rebates. — Sections 198.145 and 198.148 do not apply to:

(1) Any usual trade discount which is dependent solely upon time of payment or quantity buying to wholesalers which is obtained by a health care provider regardless of whether reflected in the cost claimed or charges made by the health care provider under Medicaid; and

(2) Any amount paid by an employer to an employee, who has a bona fide employment relationship with the employer, for employment in the provision of covered services or items.

(L. 1979 S.B. 328, et al. § 49)

Effective 7-1-79



Section 198.155 False statements by health care provider prohibited, when.

Effective 01 Jul 1979, see footnote

Title XII PUBLIC HEALTH AND WELFARE

198.155. False statements by health care provider prohibited, when. — 1. A health care provider shall not knowingly make or cause to be made any false statement or representation of material fact in order to qualify either upon initial certification or upon recertification to receive funds under Medicaid.

2. A health care provider shall not knowingly induce or seek to induce any such false statement or representation of material fact for consideration, whether the consideration is direct or indirect.

(L. 1979 S.B. 328, et al. § 50)

Effective 7-1-79



Section 198.158 Penalties for violation of sections 198.139 to 198.155.

Effective 01 Jan 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

198.158. Penalties for violation of sections 198.139 to 198.155. — 1. A person committing any act in violation of any provision of sections 198.139 to 198.155 is guilty of a class E felony.

2. A vendor or health care provider convicted of a criminal violation of sections 198.139 to 198.155 shall be prohibited from receiving future moneys under Medicaid or from providing services under Medicaid for or on behalf of any other health care provider. However, the director of the department or his or her designee shall review this prohibition upon the petition of a vendor or health care provider so convicted and, for good cause shown, may reinstate the vendor or health care provider as being eligible to receive funds under Medicaid. The decision of the director or his or her designee shall be made in writing after the director of the fraud investigation division is allowed the opportunity to state his or her position concerning such petition.

3. A vendor or health care provider committing any act or omission in violation of sections 198.139 to 198.155 shall be civilly liable to the state for any moneys obtained under Medicaid as a result of such act or omission.

(L. 1979 S.B. 328, et al. § 51, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 198.161 Fraud investigation division created — director — compensation — assistance by local prosecutors.

Effective 01 Jul 1979, see footnote

Title XII PUBLIC HEALTH AND WELFARE

198.161. Fraud investigation division created — director — compensation — assistance by local prosecutors. — 1. There is hereby created within the department of social services a "Fraud Investigation Division". The fraud investigation division shall be headed by a division director appointed by the director of the department of social services. The director of the fraud investigation division shall be an attorney at law licensed to practice in this state and shall have substantial experience in criminal prosecution or defense. The director of the fraud investigation division shall receive such compensation as the director of the department of social services may designate subject to appropriation by the general assembly. The director of the fraud investigation division may employ such attorneys, accountants, investigators and such other personnel as are necessary to conduct the activities of the division. A team approach to the operations of the division shall be utilized wherever practicable.

2. The director of the fraud investigation division, with such assistance as he may require from the appropriate county prosecuting attorney, shall investigate suspected violations of sections 198.139 to 198.155 and any civil liabilities due the state as a result of any such violation. Evidence of actions which may constitute criminal violations under sections 198.139 to 198.155 shall be referred to the appropriate county prosecuting attorney. If the prosecuting attorney fails or refuses to initiate prosecution on a cause referred to him by the director of the fraud investigation division within sixty days after he is made aware by complaint of an alleged violation, the prosecuting attorney shall so notify the attorney general, who may take full charge of the prosecution and may initiate prosecution by information or indictment for the violation.

(L. 1979 S.B. 328, et al. § 52)

Effective 7-1-79



Section 198.165 Medicaid payments stopped by division, when — hearing.

Effective 01 Jul 1979, see footnote

Title XII PUBLIC HEALTH AND WELFARE

198.165. Medicaid payments stopped by division, when — hearing. — 1. When the director of the investigation division has probable cause to believe that a health care provider is committing any act or omission in violation of any provision of sections 198.139 to 198.186, he may petition an appropriate court for an order to stop payments under Medicaid to the health care provider pending completion of the investigation and litigation under sections 198.139 to 198.186.

2. The court shall allow the health care provider the opportunity to be heard on the request of the director of the fraud investigation division and shall decide, in writing, whether to stop payments to the health care provider.

(L. 1979 S.B. 328, et al. § 53)

Effective 7-1-79



Section 198.168 Fraud investigation director may petition for appointment of receiver, when — court hearing.

Effective 01 Jul 1979, see footnote

Title XII PUBLIC HEALTH AND WELFARE

198.168. Fraud investigation director may petition for appointment of receiver, when — court hearing. — If the director of the fraud investigation division has probable cause to believe that any acts or omissions in violation of sections 198.139 to 198.155 have been committed by a person who is in control of assets purchased, in whole or in part, directly or indirectly, with funds from Medicaid and is likely to convert, destroy or remove those assets, the director of the fraud investigation division can petition the circuit court of the county in which those assets may be found to appoint a receiver to manage those assets until the investigation and any litigation are completed. The circuit court immediately upon receipt of the petition of the director of the fraud investigation division shall enjoin the person in control of the assets from converting, destroying or removing those assets. A hearing for the appointment of a receiver shall be held within ten days of the filing of the petition. If the court finds that there is probable cause to believe the person has committed any acts or omissions in violation of any provisions of sections 198.139 to 198.155 and that the assets are likely to be converted, destroyed or removed, the circuit court shall appoint a receiver to manage the assets until the investigation and any litigation are completed. The court shall maintain continuing jurisdiction over the assets and may modify its orders as circumstances require. The order appointing a receiver shall be a final order for purposes of appeal.

(L. 1979 S.B. 328, et al. § 54)

Effective 7-1-79



Section 198.171 Civil restitution of Medicaid funds, when.

Effective 01 Jul 1979, see footnote

Title XII PUBLIC HEALTH AND WELFARE

198.171. Civil restitution of Medicaid funds, when. — The director of the fraud investigation division may seek civil restitution of any moneys dispensed under Medicaid for services provided to any resident or under section 208.030 which have been misappropriated, fraudulently obtained, or constitute overpayments. The authority of the director of the fraud investigation division under sections 198.139 to 198.186 to seek civil restitution does not diminish the authority of the department to seek restitution.

(L. 1979 S.B. 328, et al. § 55)

Effective 7-1-79



Section 198.174 Fraud investigation director may hold hearings, take oaths — procedure on failure to testify — confidentiality of recorders — penalties.

Effective 01 Jul 1979, see footnote

Title XII PUBLIC HEALTH AND WELFARE

198.174. Fraud investigation director may hold hearings, take oaths — procedure on failure to testify — confidentiality of recorders — penalties. — 1. For the purpose of any investigation or proceeding under sections 198.158 to 198.171, the director of fraud investigation or any officer designated by him may administer oaths and affirmations, subpoena witnesses, compel their attendance, take testimony, require answers to written interrogatories and require production of any books, papers, correspondence, memoranda, agreements or other documents or records which the director of fraud investigation deems relevant and material to the inquiry.

2. In the case of contumacy by, or refusal to obey a subpoena issued to, any person, the circuit court of any county of the state or the city of St. Louis, upon application by the division director may issue to the person an order requiring him to appear before the division director, or the officer designated by him, there to produce documentary evidence if so ordered or to give testimony or answer interrogatories touching the matter under investigation or in question in accordance with the forms and procedures otherwise authorized by the Rules of Civil Procedure. The court may make any order which justice requires to protect any person from undue annoyance, embarrassment, expense or oppression. Failure to obey the order of the court may be punished by the court as a contempt of court.

3. Notwithstanding the provisions of section 326.151, the accountant-client privilege recognized therein shall not, upon a knowing and intelligent waiver by any person subject to sections 198.003 to 198.186, constitute a defense and shall not apply to a subpoena under this section and shall not apply in court proceedings instituted pursuant to sections 198.139 to 198.186.

4. Information or documents obtained under this section by the director of the fraud investigation division shall not be disclosed except in the course of civil or criminal litigation or to another prosecutorial or investigative agency, or to the divisions of the department.

5. Anyone improperly disclosing information obtained under this section is guilty of a class A misdemeanor.

6. The provisions of this section do not repeal existing provisions of law and shall be construed as supplementary thereto.

(L. 1979 S.B. 328, et al. § 56)

Effective 7-1-79



Section 198.177 Compelling of testimony — grant of immunity, when.

Effective 01 Jul 1979, see footnote

Title XII PUBLIC HEALTH AND WELFARE

198.177. Compelling of testimony — grant of immunity, when. — 1. In any investigation or proceeding under sections 198.139 to 198.186 in which any person has been or may be called to testify, produce evidence or provide other information by means of a subpoena or before a court or grand jury, if the person refuses to answer any question or produce evidence or material of any kind on the ground that he may be incriminated thereby, the director of the fraud investigation division may, in writing, request the circuit court of the county in which the proceeding is held to order the person to answer the question or produce the evidence. Upon receipt of the request, the court shall hold a hearing on said written request after written notice to the person specifying the nature of the request and the time and place of the hearing, and advising the person of his right to be present and his right to counsel at such hearing. At the hearing the director of the fraud investigation division and the person may participate. The burden of proof is on the director of the division to demonstrate to the court (1) the necessity for and (2) the reasonableness of the request to order the person to answer the question or produce the evidence or both. If the court is satisfied that such burden has been met, it may issue an order requiring the person to answer the questions or produce the evidence, or both, which he refuses to give or produce on the basis of his privilege against self-incrimination. If the court believes such burden has not been met, it shall dismiss the request. When the order is communicated to the person, the person may not refuse to comply with the order on the basis of his privilege against self-incrimination. After complying with the order and giving the testimony or producing the evidence, no testimony or other evidence or information obtained or any information directly or indirectly derived from the testimony or evidence may be used against the person in any proceeding or prosecution for any offense concerning which he gave answer or produced evidence under court order, except a prosecution for perjury, false swearing or contempt committed in answering or failing to answer, or in the producing or failing to produce evidence in accordance with the order.

2. If any person refuses to testify after being granted immunity from prosecution under sections 198.139 to 198.186 and after being ordered to testify or produce evidence, the court may find the person in contempt.

(L. 1979 S.B. 328, et al. § 57)

Effective 7-1-79



Section 198.180 Audit and inspection of records, when — warrant.

Effective 01 Jul 1979, see footnote

Title XII PUBLIC HEALTH AND WELFARE

198.180. Audit and inspection of records, when — warrant. — During any investigation under sections 198.139 to 198.186, the director of the fraud investigation division shall have the right to audit and to inspect the records of any health care provider or vendor. If the health care provider or vendor refuses to allow such audit or inspection or if there is reason to believe that the records are in danger of being destroyed, altered or secreted, the director of the fraud investigation division may make written application under oath to any court in the county where the records in question are being kept, or in Cole County, and if the judge shall be satisfied that there is reasonable cause for the audit or inspection or reasonable cause to believe that the records are in danger of being destroyed, altered or secreted, he shall issue a warrant to search for and seize such records.

(L. 1979 S.B. 328, et al. § 58)

Effective 7-1-79



Section 198.183 State agencies and law enforcement officers to cooperate with fraud investigation division.

Effective 01 Jul 1979, see footnote

Title XII PUBLIC HEALTH AND WELFARE

198.183. State agencies and law enforcement officers to cooperate with fraud investigation division. — 1. All state agencies shall cooperate with the director of the fraud investigation division in his efforts to enforce the provisions of sections 198.139 to 198.186. All officers of the state of Missouri charged with the enforcement of criminal law shall also render and furnish to the director of the fraud investigation division, when requested, all information and assistance in their possession or within their power relating to sections 198.139 to 198.186.

2. The department and all of its other divisions shall promptly notify the director of the fraud investigation division of any substantial complaint or allegation of possible fraudulent activity on the part of a health care provider or vendor under Medicaid and shall refer to the director of the fraud investigation division all suspected cases of fraud in Medicaid services provided to any resident.

3. The director of the fraud investigation division shall be allowed access to all information in the possession of the department which relates to Medicaid services provided to any resident. The department shall make available to the director of the fraud investigation division electronic data processing services pertaining to such Medicaid information.

(L. 1979 S.B. 328, et al. § 59)

Effective 7-1-79



Section 198.186 Local crime investigation powers not diminished.

Effective 01 Jul 1979, see footnote

Title XII PUBLIC HEALTH AND WELFARE

198.186. Local crime investigation powers not diminished. — The powers of the director of the fraud investigation division under sections 198.139 to 198.186 shall not diminish the powers of local authorities to investigate criminal conduct within their jurisdiction.

(L. 1979 S.B. 328, et al. § 60)

Effective 7-1-79



Section 198.187 Criminal background checks for residents permitted.

Effective 28 Aug 2009

Title XII PUBLIC HEALTH AND WELFARE

198.187. Criminal background checks for residents permitted. — Any long-term care facility licensed under this chapter may request criminal background checks under chapter 43 of a resident in such facility.

(L. 2009 H.B. 395)



Section 198.189 Medicaid payment system for assisted living facilities to be implemented — options.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

198.189. Medicaid payment system for assisted living facilities to be implemented — options. — The department of social services, MO HealthNet division, and the department of health and senior services, division of senior and disability services shall work together to implement a new Medicaid payment system for assisted living facilities defined in section 198.006. The departments shall look at possible options including but not limited to federal Medicaid waivers, state plan amendments, and provisions of the federal Deficit Reduction Act of 2005 that will allow a tiered rate system via a bundled monthly rate for all services not included in the room and board function of the facility, including but not limited to: adult day care/socialization activities, escort services, essential shopping, health maintenance activities, housekeeping activities, meal preparation, laundry services, medication assistance (set-up and administration), personal care services, assistance with activities of daily living and instrumental activities of daily living, transportation services, nursing supervision, health promotion and exercise programming, emergency call systems, incontinence supplies, and companion services. The amount of the personal funds allowance for the Medicaid recipient residing in an assisted living facility shall include enough money for over-the-counter medications and co-payments for Medicaid and Medicare Part D services. The departments shall work with assisted living facility provider groups in developing this new payment system. The department of social services shall submit all necessary applications for implementing this new system singularly or within a multiservice state Medicaid waiver application to the secretary of the federal Department of Health and Human Services by July 1, 2007.

(L. 2006 S.B. 616 § 1, A.L. 2014 H.B. 1299 Revision)



Section 198.200 District created, how — territory included — name — nursing home defined.

Effective 28 Aug 1984

Title XII PUBLIC HEALTH AND WELFARE

198.200. District created, how — territory included — name — nursing home defined. — 1. A nursing home district may be created, incorporated and managed as provided in sections 198.200 to 198.350 and may exercise the powers herein granted or necessarily implied. A nursing home district may include municipalities or territory not in municipalities or both or territory in one or more counties; except, that the provisions of sections 198.200 to 198.350 are not effective in counties having a population of more than four hundred thousand inhabitants. The territory contained within the corporate limits of an existing nursing home district shall not be incorporated in another nursing home district.

2. When a nursing home district is organized it shall be a body corporate and political subdivision of the state and shall be known as "______ Nursing Home District", and in that name may sue and be sued, levy and collect taxes within the limitations of sections 198.200 to 198.350 and the constitution and issue bonds as herein provided.

3. For the purposes of sections 198.200 to 198.360, "nursing home" shall mean a residential care facility, an assisted living facility, an intermediate care facility, or a skilled nursing facility as defined in section 198.006.

(L. 1963 p. 368 § 2, A.L. 1979 S.B. 328, et al., A.L. 1984 S.B. 451)



Section 198.210 Petition of voters for district, where filed, contents.

Effective 28 Aug 1978

Title XII PUBLIC HEALTH AND WELFARE

198.210. Petition of voters for district, where filed, contents. — Whenever the creation of a nursing home district is desired, a number of voters residing in the proposed district equal to ten percent of the vote cast for governor in the proposed district in the next preceding gubernatorial election, may file with the county clerk in which the territory or the greater part thereof is situated, a petition requesting the creation thereof. In case the proposed district which shall be contiguous is situated in two or more counties, the petition shall be filed in the office of the county clerk of the county in which the greater part of the area is situated, and the commissioners of the county commission of the county shall set the petition for public hearing. The petition shall set forth:

(1) A description of the territory to be embraced in the proposed district;

(2) The names of the municipalities located within the area;

(3) The name of the proposed district;

(4) The population of the district, which shall not be less than two thousand inhabitants;

(5) The assessed valuation of the area, which shall not be less than two million five hundred thousand dollars; and

(6) A request that the question be submitted to the voters residing within the limits of the proposed nursing home district whether they will establish a nursing home district under sections 198.200 to 198.350, to be known as "______ Nursing Home District" for the purpose of constructing and maintaining a public nursing home.

(L. 1963 p. 368 § 3, A.L. 1978 H.B. 971)



Section 198.220 Notice of hearing on petition — costs of notice.

Effective 28 Aug 1963

Title XII PUBLIC HEALTH AND WELFARE

198.220. Notice of hearing on petition — costs of notice. — 1. Upon the filing of the petition with the county clerk, he shall present it to the commissioners of the county commission who shall thereupon set the petition for hearing within not less than thirty nor more than forty days after the filing.

2. Notice shall be given by the commissioner of the county commission of the time and place where the hearing will be held, by publication on three separate days in one or more newspapers having a general circulation within the territory proposed to be incorporated as a nursing home district, the first of which publications shall be not less than twenty days prior to the date set for the hearing and if there is no such newspaper, then notice shall be posted in ten of the most public places in the territory, not less than twenty days prior to the date set for the hearing. This notice shall include a description of the territory as set out in the petition, names of municipalities located therein and the name of the proposed district and the question of creating a nursing home district.

3. The costs of printing and publication or posting of notices of public hearing thereon shall be paid in advance by the petitioners, and, if a district is organized under sections 198.200 to 198.350, they shall be reimbursed out of the funds received by the district from taxation or other sources.

(L. 1963 p. 368 § 4)



Section 198.230 Procedure where several petitions filed — amendment.

Effective 28 Aug 1963

Title XII PUBLIC HEALTH AND WELFARE

198.230. Procedure where several petitions filed — amendment. — If two or more petitions covering in part the same territory are filed prior to the public hearing upon the petition which is first filed, the petitions shall be consolidated for public hearing, and hearing thereon may be continued to permit the giving of notice of any subsequent petitions. At the public hearing upon the petitions, the petitioners in the petition first filed may move to amend the petition to include any part of the territory described in the subsequent petitions, either as originally filed or as amended. Any such motion shall be allowed by the commissioners of the county commission. The public hearing shall proceed upon the first petition as originally filed or as so amended, and further proceedings upon any other petitions subsequently filed shall be stayed and held in abeyance until the termination of all proceedings upon the first petition, or any petition may be dismissed or withdrawn upon motion of the petitioners therein by their representatives.

(L. 1963 p. 368 § 5)



Section 198.240 If petition sufficient county commission to order election.

Effective 28 Aug 1978

Title XII PUBLIC HEALTH AND WELFARE

198.240. If petition sufficient county commission to order election. — If the territory, petition and proceedings meet the requirements of sections 198.200 to 198.350, the commissioners of the county commission shall in and by the order finding and determining the sufficiency of the petition and that the territory meets the requirements of sections 198.200 to 198.350 * order the question to be submitted to the voters of the proposed district.

(L. 1963 p. 368 § 6, A.L. 1978 H.B. 971)

*Words "and shall" appear in original rolls.



Section 198.250 Notice of election, contents.

Effective 28 Aug 1985

Title XII PUBLIC HEALTH AND WELFARE

198.250. Notice of election, contents. — Each notice shall state briefly the purpose of the election, setting forth the proposition to be voted upon and a description of the territory. The notice shall further state that any district upon its establishment shall have the powers, objects and purposes provided by sections 198.200 to 198.350, and shall have the power to levy a property tax not to exceed thirty-five cents on the one hundred dollars valuation.

(L. 1963 p. 368 § 7, A.L. 1978 H.B. 971, A.L. 1985 S.B. 100)



Section 198.260 Form of ballot.

Effective 28 Aug 1985

Title XII PUBLIC HEALTH AND WELFARE

198.260. Form of ballot. — The question of whether or not a nursing home shall be organized shall be submitted in substantially the following form:

Shall there be organized in the counties of ______ , state of Missouri, a nursing home district for the establishment and operation of a nursing home to be located within the boundaries of the proposed district and having the power to impose a property tax not to exceed the annual rate of thirty-five cents on the hundred dollars assessed valuation without voter approval, and such additional tax as may be approved hereafter by vote thereon, to be known as "______ Nursing Home District" as prayed for by petition filed with the county clerk of ______ County, Missouri, on the ______ day of ______, 20______?

(L. 1963 p. 368 § 8, A.L. 1978 H.B. 971, A.L. 1985 S.B. 100)



Section 198.263 Increase in tax levy, procedure — ballot of submission, form.

Effective 28 Aug 1985

Title XII PUBLIC HEALTH AND WELFARE

198.263. Increase in tax levy, procedure — ballot of submission, form. — Any district which has a lower tax levy than the maximum levy authorized by section 198.250 may increase its levy up to, but not in excess of, such maximum levy if a majority of the voters of the district who vote on the increase approve the increase. The ballot of submission for a tax increase under this section shall be in substantially the following form:

­

­

­­

­

(L. 1985 S.B. 100)



Section 198.270 Results of election to be filed.

Effective 28 Aug 1978

Title XII PUBLIC HEALTH AND WELFARE

198.270. Results of election to be filed. — The order determining and declaring results of the election shall be entered upon the records of the commission and a certified copy thereof shall be filed with the county clerk of each other county in which the proposed district lies who shall cause the same to be spread upon the records of the county commission. If the order shows that the question to organize the district received a majority of the votes cast, the order shall declare the district organized.

(L. 1963 p. 368 § 9, A.L. 1978 H.B. 971)



Section 198.280 Election districts — election of directors — terms — qualifications — declaration of candidacy — appointed if no candidate — no election required when.

Effective 28 Aug 2001

Title XII PUBLIC HEALTH AND WELFARE

198.280. Election districts — election of directors — terms — qualifications — declaration of candidacy — appointed if no candidate — no election required when. — 1. After the nursing home district has been declared organized, the declaring county commission shall either:

(1) Divide the district into six election districts as equal in population as possible, and shall by lot number the districts from one to six, inclusive. The county commission shall cause an election to be held in the nursing home district within ninety days after the order establishing the nursing home district to elect nursing home district directors. The election shall be called, held and conducted and notice shall be given as provided in sections 198.240 to 198.270, and each voter shall vote for the director from his or her district; or

(2) Cause an election to be held in the nursing home district within ninety days after the order establishing the nursing home district to elect six at-large nursing home district directors. The election shall be called, held and conducted and notice shall be given as provided in sections 198.240 to 198.270.

­­

­

2. Following the initial election establishing the nursing home district board of directors pursuant to subsection 1 of this section, the circuit court may choose to elect the board of directors at large.

3. Candidates for director of the nursing home district shall be citizens of the United States, resident taxpayers of the nursing home district who have resided within the state for one year next preceding the election and who are at least twenty-four years of age. All candidates shall file their declarations of candidacy with the county commission calling the election at least twenty days prior to the special election.

4. Notwithstanding any other provisions of law to the contrary, if the number of candidates for the office of director is equal to the number of directors to be elected, no election shall be held, and the candidates shall assume the responsibility of their offices at the same time and in the same manner as if they have been elected; however, if any vacancies are created after local certification and prior to the deadline provided in subdivision (4) of section 115.453 which cause the number of filed candidates to be less than the number of vacancies to be filled, an election shall be held, and write-in candidates for such positions shall be eligible as otherwise provided by law.

(L. 1963 p. 368 § 10, A.L. 1978 H.B. 971, H.B. 1208, A.L. 1982 S.B. 526, A.L. 1986 S.B. 527, A.L. 1994 H.B. 1221, A.L. 2001 H.B. 881)



Section 198.290 Powers of board of directors — first meeting — officers — bylaws — time for meetings.

Effective 28 Aug 1963

Title XII PUBLIC HEALTH AND WELFARE

198.290. Powers of board of directors — first meeting — officers — bylaws — time for meetings. — 1. The board of directors of a district shall possess and exercise all of its legislative and executive powers. Within thirty days after the election of the initial directors, the board shall meet. The time and place of the first meeting of the board shall be designated by the county commission. At its first meeting the board shall elect a chairman from its members and select a secretary, treasurer and such officers or employees as it deems expedient or necessary for the accomplishment of its corporate objects. The secretary and treasurer need not be members of the board. At the meeting the board, by ordinance, shall define the first and subsequent fiscal years of the district, and shall adopt a corporate seal and bylaws, which shall determine the times for the annual election of officers and of other regular and special meetings of the board and shall contain the rules for the transaction of other business of the district and for amending the bylaws.

2. Each director of any district shall devote such time to the duties of the office as the faithful discharge thereof may require and shall serve without compensation.

(L. 1963 p. 368 § 11)



Section 198.300 Powers of nursing home district.

Effective 28 Aug 1991

Title XII PUBLIC HEALTH AND WELFARE

198.300. Powers of nursing home district. — 1. A nursing home district shall have and exercise the following governmental powers, and all other powers incidental, necessary, convenient or desirable to carry out and effectuate the express powers:

(1) To establish and maintain a nursing home within its corporate limits, and to construct, acquire, develop, expand, extend and improve the nursing home;

(2) To acquire or convey land or structures in fee simple, rights in land and easements upon, over or across land and leasehold interests in land and tangible and intangible personal property used or useful for the location, establishment, maintenance, development, expansion, extension or improvement of any nursing home. The acquisition may be by dedication, purchase, gift, agreement, lease, use or adverse possession or by condemnation. The conveyance may be by deed or lease;

(3) To operate, maintain and manage the nursing home, and to make and enter into contracts for the use, operation or management of and to provide rules and regulations for the operation, management or use of the nursing home;

(4) To fix, charge and collect reasonable fees and compensation for the use or occupancy of the nursing home or any part thereof, and for nursing care, medicine, attendance, or other services furnished by the nursing home, according to the rules and regulations prescribed by the board from time to time;

(5) To borrow money and to issue bonds, notes, certificates, or other evidences of indebtedness for the purpose of accomplishing any of its corporate purposes, subject to compliance with any condition or limitation set forth in sections 198.200 to 198.350 or otherwise provided by the Constitution of the state of Missouri;

(6) To employ or enter into contracts for the employment of any person, firm, or corporation, and for professional services, necessary or desirable for the accomplishment of the corporate objects of the district or the proper administration, management, protection or control of its property;

(7) To maintain the nursing home for the benefit of the inhabitants of the area comprising the district regardless of race, creed or color, and to adopt such reasonable rules and regulations as may be necessary to render the use of the nursing home of the greatest benefit to the greatest number; to exclude from the use of the nursing home all persons who willfully disregard any of the rules and regulations so established; to extend the privileges and use of the nursing home to persons residing outside the area of the district upon such terms and conditions as the board of directors prescribes by its rules and regulations;

(8) To police its property and to exercise police powers in respect thereto or in respect to the enforcement of any rule or regulation provided by the ordinances of the district and to employ and commission police officers and other qualified persons to enforce the same.

2. The use of any nursing home of a district shall be subject to the reasonable regulation and control of the district and upon such reasonable terms and conditions as shall be established by its board of directors.

3. A regulatory ordinance of a district adopted under any provision of this section may provide for a suspension or revocation of any rights or privileges within the control of the district for a violation of any regulatory ordinance.

4. Nothing in this section or in other provisions of sections 198.200 to 198.350 shall be construed to authorize the district or board to establish or enforce any regulation or rule in respect to the operation or maintenance of the nursing home within its jurisdiction which is in conflict with any federal or state law or regulation applicable to the same subject matter.

(L. 1963 p. 368 § 12, A.L. 1991 H.B. 450)



Section 198.301 Whistleblower protection for employees — availability of information on rights of persons retaliated against.

Effective 28 Aug 2003

Title XII PUBLIC HEALTH AND WELFARE

198.301. Whistleblower protection for employees — availability of information on rights of persons retaliated against. — No employee of a nursing home district who directs or exercises any authority in a facility shall evict, harass, dismiss, or retaliate against a resident or employee because such resident or employee or any member of such resident's or employee's family has made a report of any violation or suspected violation of laws, ordinances, or regulations applying to the facility which the resident, the resident's family, or an employee has reasonable cause to believe has been committed or has occurred. Through the existing department information and referral telephone contact line, residents, their families, and employees of a facility shall be able to obtain information about their rights, protections, and options in cases of eviction, harassment, dismissal, or retaliation due to a report being made pursuant to this section.

(L. 2003 S.B. 556 & 311)



Section 198.305 Unsuitable site, may be changed, when.

Effective 28 Aug 1991

Title XII PUBLIC HEALTH AND WELFARE

198.305. Unsuitable site, may be changed, when. — 1. If, after acquiring a site for a nursing home or a nursing home, the board of the district by resolution determines that the site or nursing home acquired is unsuitable or unnecessary for the purpose, or it is in the best interest of the district, that the property should be sold, the board may sell and convey the property in the manner provided in subsection 2 of this section, provided that all outstanding bonds of the district constituting a lien on the property to be sold have been paid in full; or a sum sufficient to pay all such bonds, together with interest accrued or to accrue thereon, together with any other items of expense provided in such bonds, is deposited with the fiscal agent named in the bonds for the purpose of full payment; or consent in writing is obtained from all of the holders of the bonds.

2. Upon filing with the county clerk of the county in which the original petition to organize the district was filed of a certified copy of the resolution adopted by the board of directors of the district setting forth the reasons for selling the property and the manner in which the conditions of the provisions in subsection 1 of this section have been satisfied, the clerk shall present the resolution to the county commission. If the commission is satisfied that the statements in the resolution are true and valid, it shall by order entered of record approve the resolution. The board of directors of the district may then proceed to sell and convey the property. The deed shall be executed by the secretary of the board for and on behalf of the district, and shall convey to the purchaser all the right, title, interest, and estate which the nursing home district has in the property.

3. Any proceeds from the sale of the property remaining after the expenses of the sale of the property and the purchase price and costs of purchase of any new site or structure have been paid shall be placed in the treasury of the district and used to carry out the purposes for which the district was organized.

(L. 1975 H.B. 382, A.L. 1991 H.B. 450)



Section 198.310 Indebtedness for nursing home — election — ballot — limits — tax to pay.

Effective 28 Aug 2013

Title XII PUBLIC HEALTH AND WELFARE

198.310. Indebtedness for nursing home — election — ballot — limits — tax to pay. — 1. For the purpose of purchasing nursing home district sites, erecting nursing homes and related facilities and furnishing the same, building additions to and repairing old buildings, the board of directors may borrow money and issue bonds for the payment thereof in the manner provided herein. The question of the loan shall be submitted by an order of the board of directors of the district. Notice of the submission of the question, the amount and the purpose of the loan shall be given as provided in section 198.250.

2. The question shall be submitted in substantially the following form:

Shall the ______ Nursing Home District borrow money in the amount of ______ dollars for the purpose of ______ and issue bonds in payment thereof?

3. If the constitutionally required percentage of the votes cast are for the loan, the board shall, subject to the restrictions of subsection 4, be vested with the power to borrow money in the name of the district, to the amount and for the purposes specified on the ballot, and issue the bonds of the district for the payment thereof.

4. The loans authorized by this section shall not be contracted for a period longer than twenty years, and the entire amount of the loan shall at no time exceed, including the existing indebtedness of the district, in the aggregate, ten percent of the value of taxable tangible property therein, as shown by the last completed assessment for state and county purposes, the rate of interest to be agreed upon by the parties, but in no case to exceed the highest legal rate allowed by contract; when effected, it shall be the duty of the directors to provide for the collection of an annual tax sufficient to pay the interest on the indebtedness as it falls due, and also to constitute a sinking fund for the payment of the principal thereof within the time the principal becomes due.

(L. 1963 p. 368 § 13, A.L. 1978 H.B. 971, A.L. 2013 S.B. 89)



Section 198.312 Revenue bonds authorized, when.

Effective 28 Aug 1978

Title XII PUBLIC HEALTH AND WELFARE

198.312. Revenue bonds authorized, when. — As an alternative to the authorization for an indebtedness provided by section 198.310, for the purpose of providing funds for the acquisition, construction, erection, equipment and furnishing of nursing homes and related facilities, and for providing a site therefor, including offstreet parking space, and making from time to time enlargements or extensions thereof, the board of directors may issue and sell revenue bonds. The revenue bonds are payable, both as to principal and interest, solely and only out of the net income and revenues arising from the operation of the facility, after providing for the costs of operation and maintenance thereof, or from other funds made available to the facility from sources other than from proceeds of taxation.

(L. 1978 H.B. 1769)



Section 198.314 Revenue bonds not an indebtedness of the issuing authority.

Effective 28 Aug 1978

Title XII PUBLIC HEALTH AND WELFARE

198.314. Revenue bonds not an indebtedness of the issuing authority. — Any bonds issued under and pursuant to sections 198.312 to 198.318 shall not be deemed to be an indebtedness of the state of Missouri, or of any city, or of the board of directors, or of the individual members of the board of directors, and shall not be deemed to be an indebtedness within the meaning of any constitutional or statutory limitation upon the incurring of indebtedness.

(L. 1978 H.B. 1769)



Section 198.316 Revenue bonds, form of, interest rate — to be negotiable instruments.

Effective 28 Aug 1978

Title XII PUBLIC HEALTH AND WELFARE

198.316. Revenue bonds, form of, interest rate — to be negotiable instruments. — 1. Revenue bonds issued pursuant to the provisions of section 198.312 shall be of such denomination, shall bear such rate of interest not to exceed the highest rate permitted by law, and shall mature at such times as determined by the board of directors. The bonds may be either serial bonds or term bonds and may be issued with or without reservation of the right to call them for payment or redemption in advance of their maturity, upon the giving of notice and with or without the covenant requiring the payment of a premium in the event of the call and redemption prior to maturity as the board determines.

2. The bonds when issued and sold shall be negotiable instruments within the meaning of the law merchant and the negotiable instruments law and the interest thereon is exempt from income taxes under the laws of the state of Missouri.

(L. 1978 H.B. 1769)



Section 198.318 Board of directors to prescribe form, make necessary covenants, restrictions — bondholders, remedies of — revenue bonds, not to be exclusive method of financing.

Effective 28 Aug 1978

Title XII PUBLIC HEALTH AND WELFARE

198.318. Board of directors to prescribe form, make necessary covenants, restrictions — bondholders, remedies of — revenue bonds, not to be exclusive method of financing. — 1. The board of directors, issuing bonds under the provisions of section 198.312, shall prescribe the form, details and incidents of the bonds, and the board of directors shall make such covenants as in their judgment are advisable or necessary properly to secure the payment thereof; but the form, details, incidents and covenants shall not be inconsistent with any of the provisions of sections 198.312 to 198.318.

2. The holder of any bonds issued hereunder or of any coupons representing interest accrued thereon may, by civil action either at law or in equity, compel the board of directors issuing such bonds to perform all duties imposed upon them by the provisions of sections 198.312 to 198.318, and also to enforce the performance of any and all other covenants made by such board of directors in the issuance of the bonds.

3. The provisions of sections 198.312 to 198.318 shall not be exclusive of other legal methods of financing the facilities therein described, but shall furnish an alternative method of finance.

(L. 1978 H.B. 1769)



Section 198.320 Annexation of territory to district — election.

Effective 28 Aug 1978

Title XII PUBLIC HEALTH AND WELFARE

198.320. Annexation of territory to district — election. — 1. A petition for annexation of land to a nursing home district shall be signed by not less than ten percent or fifty voters, whichever is fewer, residing within the territory therein described proposed for annexation and shall be filed with the county clerk of the county in which the district or the greater portion thereof is situated, and shall be addressed to the commissioners of the county commission. A hearing shall be held thereon as nearly as possible as in the case of a formation petition. If, upon hearing, the commissioners of the county commission find that the petition is in compliance with sections 198.200 to 198.350, they shall order the submission of the question to the voters to decide whether or not the proposed annexation shall take place. The question shall be submitted within the territory by the county commission as is provided in section 198.250.

2. The question shall be submitted in substantially the following form:

Shall (description of territory) be annexed to the ______ Nursing Home District?

3. If a majority of the votes cast on the question in the district and in the territory described in the petition, respectively, are in favor of the annexation, the commissioners of the county commission shall by order declare the territory annexed and shall describe the altered boundaries of the district.

(L. 1963 p. 368 § 14, A.L. 1978 H.B. 971)



Section 198.330 Records of district — officers and employees to give bond.

Effective 28 Aug 1963

Title XII PUBLIC HEALTH AND WELFARE

198.330. Records of district — officers and employees to give bond. — The board shall provide for the proper and safe keeping of its permanent records and for the recording of the corporate action of the district. It shall keep a true and accurate account of its receipts and an annual audit shall be made of its books, records and accounts. All officers and employees authorized to receive or retain the custody of money or to sign vouchers, checks, warrants or evidences of indebtedness binding upon the district shall furnish surety bond for the faithful performance of their duties and the faithful accounting for all moneys that may come into their hands in an amount to be fixed and in a form to be approved by the board.

(L. 1963 p. 368 § 15)



Section 198.340 Board as trustee may accept and hold property donated — duties.

Effective 28 Aug 1963

Title XII PUBLIC HEALTH AND WELFARE

198.340. Board as trustee may accept and hold property donated — duties. — Any person desiring to donate property for the benefit of a nursing home, constructed or to be constructed under sections 198.200 to 198.350, may vest title to the property so donated in the board of directors created under sections 198.200 to 198.350, and the board of directors shall hold and control the property so received and accepted according to the terms of the deed, gift, devise or bequest of the property, and shall be a trustee of the property, and shall take title to all property it may acquire in the name of the district and shall control the property for the purposes provided in sections 198.200 to 198.350.

(L. 1963 p. 368 § 16)



Section 198.345 Apartments for seniors, districts may establish (counties of third and fourth classification).

Effective 28 Aug 2013

Title XII PUBLIC HEALTH AND WELFARE

198.345. Apartments for seniors, districts may establish (counties of third and fourth classification). — Nothing in sections 198.200 to 198.350 shall prohibit a nursing home district from establishing and maintaining apartments for seniors that provide at a minimum housing and food services in any county of the third or fourth classification within its corporate limits. Such nursing home districts shall not lease such apartments for less than fair market rent as reported by the United States Department of Housing and Urban Development.

(L. 2005 H.B. 58 merged with S.B. 210, A.L. 2013 S.B. 23 merged with S.B. 89)



Section 198.350 Citation of law.

Effective 28 Aug 1963

Title XII PUBLIC HEALTH AND WELFARE

198.350. Citation of law. — Sections 198.200 to 198.350 shall be known and may be referred to as "The Nursing Home District Law".

(L. 1963 p. 368 § 1)



Section 198.360 Dissolution of district.

Effective 28 Aug 1978

Title XII PUBLIC HEALTH AND WELFARE

198.360. Dissolution of district. — In any nursing home district created under the provisions of sections 198.200 to 198.350 which is not operating a nursing home, and in which the voters of the district have on three separate occasions refused to approve a bond issue for the construction of a nursing home, or in which the voters of the district have not approved a bond issue for the construction of a nursing home within three years after the establishment of the district, the board of that district shall submit to the voters the proposition of the dissolution of the district. If a majority of the voters approve the dissolution, the district shall be dissolved and any tax money in the treasury shall be paid into the general revenue fund of the county or counties in which the district is located, in the same proportion as the proportion of the valuation of the district in each county is to the total valuation of the district.

(L. 1969 p. 304 § 1, A.L. 1971 S.B. 158, A.L. 1973 H.B. 364, A.L. 1978 H.B. 1208)



Section 198.401 Nursing facility reimbursement allowance, definitions.

Effective 28 Aug 1994, see footnote

Title XII PUBLIC HEALTH AND WELFARE

198.401. Nursing facility reimbursement allowance, definitions. — 1. Each nursing facility, except for state-owned and -operated facilities, shall, in addition to all other fees and taxes now required or paid, pay a nursing facility reimbursement allowance for the privilege of engaging in the business of providing nursing facility services, other than services in an institution for mental diseases, in this state.

2. For the purpose of this section, the phrase "engaging in the business of providing nursing facility services, other than services in an institution for mental diseases, in this state" means accepting payment for such services.

3. For the purpose of this section, the term "nursing facility" shall be defined using the definition in section 1396r, Title 42 United States Code, as amended, and as such qualifies as a class of health care providers recognized in federal Public Law 102-234 Medicaid Voluntary Contribution and Provider Specific Tax Amendment of 1991.

(L. 1994 H.B. 1362 § 1)

Expires 9-30-18



Section 198.403 Formula set forth in rules.

Effective 28 Aug 1994, see footnote

Title XII PUBLIC HEALTH AND WELFARE

198.403. Formula set forth in rules. — Each nursing facility's reimbursement allowance shall be based on a formula set forth in rules and regulations promulgated by the department of social services as provided in section 198.436.

(L. 1994 H.B. 1362 § 2)

Expires 9-30-18



Section 198.406 Records required, transmittal to department — elements of report, determinations.

Effective 28 Aug 1994, see footnote

Title XII PUBLIC HEALTH AND WELFARE

198.406. Records required, transmittal to department — elements of report, determinations. — 1. Each nursing facility shall keep such records as may be necessary to determine the amount of its reimbursement allowance. On or before the first day of October of each year, every nursing facility shall submit to the department of social services a statement that accurately reflects such information as is necessary to determine that nursing facility's reimbursement allowance.

2. If a nursing facility does not have a third prior year desk-reviewed cost report, elements of the reimbursement allowance shall be based on determinations by the department of social services in accordance with rules and regulations established under section 198.436.

(L. 1994 H.B. 1362 § 3)

Expires 9-30-18



Section 198.409 Determination of amount due — notification, payments — offset allowed.

Effective 28 Aug 1994, see footnote

Title XII PUBLIC HEALTH AND WELFARE

198.409. Determination of amount due — notification, payments — offset allowed. — 1. The director of the department of social services shall make a determination as to the amount of nursing facility reimbursement allowance due from each nursing facility.

2. The director of the department of social services shall notify each nursing facility of the annual amount of its reimbursement allowance on or before the first day of October each year. Such amount may be paid in monthly* increments over the balance of the reimbursement allowance period.

3. The department of social services may offset the nursing facility reimbursement allowance owed by the nursing facility against any payment due that nursing facility only if the nursing facility requests such an offset. The amounts to be offset shall result, so far as practicable, in withholding from the nursing facility an amount substantially equivalent to the reimbursement allowance owed by the nursing facility. The office of administration and state treasurer may make any fund transfers necessary to execute the offset.

(L. 1994 H.B. 1362 § 4)

Expires 9-30-18

*Word "month" appears in original rolls.



Section 198.412 Finality of determination, protest — hearing, reconsideration, appeal.

Effective 28 Aug 1994, see footnote

Title XII PUBLIC HEALTH AND WELFARE

198.412. Finality of determination, protest — hearing, reconsideration, appeal. — 1. Each nursing facility reimbursement allowance determination shall be final after receipt of written notice from the department of social services, unless the nursing facility files a protest with the director of the department of social services setting forth the grounds on which the protest is based, within thirty days from the date of receipt of written notice from the department of social services to the nursing facility.

2. If a timely protest is filed, the director of the department of social services shall reconsider the determination and, if the nursing facility has so requested, the director or the director's designee shall grant the nursing facility a hearing to be held within forty-five days after the protest is filed, unless extended by agreement between the nursing facility and the director. The director shall issue a final decision within forty-five days of the completion of the hearing. After reconsideration of the reimbursement allowance determination and a final decision by the director of the department of social services, a nursing home's appeal of the director's final decision shall be to the administrative hearing commission in accordance with sections 208.156 and 621.055.

(L. 1994 H.B. 1362 § 5)

Expires 9-30-18



Section 198.416 Forms and content set forth in rule.

Effective 28 Aug 1994, see footnote

Title XII PUBLIC HEALTH AND WELFARE

198.416. Forms and content set forth in rule. — The director of the department of social services shall prescribe by rule the form and content of any document required to be filed pursuant to the provisions of sections 198.401 to 198.436.

(L. 1994 H.B. 1362 § 6)

Expires 9-30-18



Section 198.418 Remittance of amount — nursing facility reimbursement allowance fund, purpose, restrictions — nursing facility quality of care fund, purpose, restrictions.

Effective 28 Aug 1994, see footnote

Title XII PUBLIC HEALTH AND WELFARE

198.418. Remittance of amount — nursing facility reimbursement allowance fund, purpose, restrictions — nursing facility quality of care fund, purpose, restrictions. — 1. The nursing facility reimbursement allowance owed or, if an offset has been requested, the balance, if any, after such offset, shall be remitted by the nursing facility to the department of social services. The remittance shall be made payable to the director of the department of revenue. The amount remitted shall be deposited in the state treasury to the credit of the "Nursing Facility Reimbursement Allowance Fund", which is hereby created for the sole purposes of providing payment to nursing facilities and disbursing up to five percent of the federal funds deposited to the nursing facility reimbursement allowance fund each year, not to exceed one million five hundred thousand dollars, to the credit of the nursing facility quality of care fund, subject to appropriation. The "Nursing Facility Quality of Care Fund" is hereby created in the state treasury. All investment earnings of the nursing facility quality of care fund shall be credited to the nursing facility quality of care fund. The unexpended balance in the nursing facility quality of care fund at the end of the biennium is exempt from the provisions of section 33.080. The unexpended balance shall not revert to the general revenue fund, but shall accumulate in the nursing facility quality of care fund from year to year. All investment earnings of the nursing facility reimbursement allowance fund shall be credited to the nursing facility reimbursement allowance fund.

2. An offset as authorized by this section or a payment to the nursing facility reimbursement allowance fund shall be accepted as payment of the nursing facility's obligation imposed by section 198.401.

3. The state treasurer shall maintain records that show the amount of money in the nursing facility reimbursement allowance fund at any time and the amount of any investment earnings on that amount. The department of social services shall disclose such information to any interested party upon written request.

4. The unexpended balance in the nursing facility reimbursement allowance fund at the end of the biennium is exempt from the provisions of section 33.080. The unexpended balance shall not revert to the general revenue fund, but shall accumulate in the nursing facility reimbursement allowance fund from year to year.

(L. 1994 H.B. 1362 § 7)

Expires 9-30-18



Section 198.421 Allowance period, notification by department, delinquent allowance — lien, enforcement, sanctions — effect upon license.

Effective 28 Aug 2014, see footnote

Title XII PUBLIC HEALTH AND WELFARE

198.421. Allowance period, notification by department, delinquent allowance — lien, enforcement, sanctions — effect upon license. — 1. A nursing facility reimbursement allowance period as provided in sections 198.401 to 198.436 shall be from the first day of October to the thirtieth day of September. The department shall notify each nursing facility with a balance due on the thirtieth day of September of each year the amount of such balance due. If any nursing home fails to pay its nursing facility reimbursement allowance within thirty days of such notice, the reimbursement allowance shall be delinquent. The reimbursement allowance may remain unpaid during an appeal or as allowed in section 198.412.

2. Except as otherwise provided in this section, if any reimbursement allowance imposed under the provision of section 198.401 for a previous reimbursement allowance period is unpaid and delinquent, the department of social services may proceed to enforce the state's lien against the property of the nursing facility and to compel the payment of such reimbursement allowance in the circuit court having jurisdiction in the county where the nursing facility is located. In addition, the director of the department of social services or the director's designee may cancel or refuse to issue, extend or reinstate a Medicaid provider agreement to any nursing facility which fails to pay such delinquent reimbursement allowance required by section 198.401 unless under appeal as allowed in section 198.412.

3. Except as otherwise provided in this section, failure to pay a delinquent reimbursement allowance imposed under section 198.401 shall be grounds for denial, suspension or revocation of a license granted under this chapter. The director of the department of health and senior services may deny, suspend or revoke the license of any nursing facility which fails to pay a delinquent reimbursement allowance unless under appeal as allowed in section 198.412.

(L. 1994 H.B. 1362 § 8, A.L. 2014 H.B. 1299 Revision)

Expires 9-30-18



Section 198.424 No effect upon tax-exempt status.

Effective 28 Aug 1994, see footnote

Title XII PUBLIC HEALTH AND WELFARE

198.424. No effect upon tax-exempt status. — Nothing in sections 198.401 to 198.436 shall be deemed to affect or in any way limit the tax-exempt or nonprofit status of any nursing facility granted by state law.

(L. 1994 H.B. 1362 § 9)

Expires 9-30-18



Section 198.427 Medicaid provider agreements, payments, rate, computation.

Effective 28 Aug 1994, see footnote

Title XII PUBLIC HEALTH AND WELFARE

198.427. Medicaid provider agreements, payments, rate, computation. — The department of social services shall make payments to those nursing facilities that have a valid Medicaid provider agreement with the department. Any per diem rate, or its equivalent, used to compute such payments shall be equal to or greater than the nursing facility's per diem rate in effect on January 1, 1994, for those facilities with a permanent rate established in accordance with regulations promulgated by the department of social services. Those nursing facilities without a permanent rate or with an interim rate as of January 1, 1994, will be subject to having their permanent rate established in accordance with regulations promulgated by the department of social services in effect on January 1, 1994. Once the permanent rate is established, any per diem rate, or its equivalent, used to compute such payments shall be equal to or greater than the permanent rate established according to regulations in effect on January 1, 1994. The nursing facility reimbursement allowance shall not be used to supplant, and shall be in addition to, general revenue payments to nursing facilities.

(L. 1994 H.B. 1362 § 10)

Expires 9-30-18



Section 198.428 Medicaid eligibility presumed pending approval or denial of application, when.

Effective 28 Aug 2014, see footnote

Title XII PUBLIC HEALTH AND WELFARE

198.428. Medicaid eligibility presumed pending approval or denial of application, when. — If the family support division is unable to make a determination regarding Medicaid eligibility for a resident within sixty days of the submission of a completed application for medical assistance for nursing facility services, the patient shall be Medicaid eligible until the application is approved or denied. However, in no event shall benefits be construed to commence prior to the date of application.

(L. 2003 S.B. 556 & 311, A.L. 2014 H.B. 1299 Revision)

Expires 9-30-18



Section 198.431 Contingent application of requirements — disbursement of fund, when.

Effective 28 Aug 1994, see footnote

Title XII PUBLIC HEALTH AND WELFARE

198.431. Contingent application of requirements — disbursement of fund, when. — The requirements of sections 198.401 to 198.433 shall apply only as long as the revenues generated under section 198.401 are eligible for federal financial participation as provided in sections 198.401 to 198.433 and payments are made pursuant to the provisions of section 198.401. For the purpose of this section, "federal financial participation" is the federal government's share of Missouri's expenditures under the Medicaid program. Notwithstanding anything in this section to the contrary, in the event federal financial participation is either denied, discontinued, reduced in excess of five percent per year or no longer available for the revenues generated under section 198.401, the director of the department of social services shall cause disbursement of all funds held in the nursing facility reimbursement allowance fund to be made to all nursing facilities in accordance with regulations promulgated by the department of social services, along with a full accounting of such disbursements, within forty-five days of receipt of notice thereof by the department of social services.

(L. 1994 H.B. 1362 § 11)

Expires 9-30-18



Section 198.433 Imposition of allowance, when.

Effective 28 Aug 1994, see footnote

Title XII PUBLIC HEALTH AND WELFARE

198.433. Imposition of allowance, when. — The nursing home reimbursement allowance provided in section 198.401 shall not be imposed prior to the effective date of rules and regulations promulgated by the department of social services, but in no event prior to October 1, 1994.

(L. 1994 H.B. 1362 § 12)

Expires 9-30-18



Section 198.436 Rules, regulations, promulgation, procedure.

Effective 28 Aug 1995

Title XII PUBLIC HEALTH AND WELFARE

198.436. Rules, regulations, promulgation, procedure. — No regulations implementing sections 198.401 to 198.436 may be filed with the secretary of state without first being provided to interested parties registered on a list of such parties to be maintained by the director of the department of social services. Regulations must be provided to all interested parties seventy-two hours prior to being filed with the secretary of state. No rule or portion of a rule promulgated under the authority of sections 198.401 to 198.436 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1994 H.B. 1362 § 13, A.L. 1995 S.B. 3)

Expires 9-30-18



Section 198.439 Expiration date.

Effective 28 Aug 2016, see footnote

Title XII PUBLIC HEALTH AND WELFARE

198.439. Expiration date. — Sections 198.401 to 198.436 shall expire on September 30, 2018.

(L. 1994 H.B. 1362 § 14, A.L. 1996 S.B. 952, A.L. 1999 S.B. 326, A.L. 2002 H.B. 1781 merged with S.B. 1094, A.L. 2005 S.B. 189, A.L. 2006 S.B. 822, A.L. 2007 S.B. 4, A.L. 2011 S.B. 62, A.L. 2015 S.B. 210, A.L. 2016 H.B. 1534)

CROSS REFERENCE:

Nonseverability clause, 190.840



Section 198.500 Citation of law.

Effective 28 Aug 1996

Title XII PUBLIC HEALTH AND WELFARE

198.500. Citation of law. — Sections 198.500 to 198.515 shall be known and may be cited as the "Alzheimer's Special Care Disclosure Act".

(L. 1996 H.B. 781 § 1)



Section 198.505 Definitions.

Effective 28 Aug 1996

Title XII PUBLIC HEALTH AND WELFARE

198.505. Definitions. — For the purposes of sections 198.500 to 198.515, "Alzheimer's special care unit" or "Alzheimer's special care program" means any facility as defined in section 198.006, or any home health agency, adult day care center, hospice or adult foster home that locks, secures, segregates or provides a special program or special unit for residents with a diagnosis of probable Alzheimer's disease or a related disorder, to prevent or limit access by a resident outside the designated or separated area; and that advertises, markets or otherwise promotes the facility as providing specialized Alzheimer's or dementia care services.

(L. 1996 H.B. 781 § 2)



Section 198.510 Disclosure required, by whom — licensing department, duties — department of health and senior services, duties.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

198.510. Disclosure required, by whom — licensing department, duties — department of health and senior services, duties. — 1. Any facility which offers to provide or provides care for persons with Alzheimer's disease by means of an Alzheimer's special care unit or Alzheimer's special care program shall be required to disclose the form of care or treatment provided that distinguishes that unit or program as being especially applicable, or suitable for persons with Alzheimer's or dementia. The disclosure shall be made to the department which licenses the facility, agency or center giving the special care. At the time of admission of a patient requiring treatment rendered by the Alzheimer's special care program, a copy of the disclosure made to the department shall be delivered by the facility to the patient and the patient's next of kin, designee, or guardian. The licensing department shall examine all such disclosures in the department's records and verify the information on the disclosure for accuracy as part of the facility's regular license renewal procedure.

2. The department of health and senior services shall develop a single disclosure form to be completed by the facility, agency or center giving the special care. The information required to be disclosed by subsection 1 of this section on this form shall include, if applicable, an explanation of how the care is different from the rest of the facility in the following areas:

(1) The Alzheimer's special care unit's or program's written statement of its overall philosophy and mission which reflects the need of residents afflicted with dementia;

(2) The process and criteria for placement in, transfer or discharge from, the unit or program;

(3) The process used for assessment and establishment of the plan of care and its implementation, including the method by which the plan of care evolves and is responsive to changes in condition;

(4) Staff training and continuing education practices;

(5) The physical environment and design features appropriate to support the functioning of cognitively impaired adult residents;

(6) The frequency and types of resident activities;

(7) The involvement of families and the availability of family support programs;

(8) The costs of care and any additional fees; and

(9) Safety and security measures.

(L. 1996 H.B. 781 § 3, A.L. 2014 H.B. 1299 Revision)



Section 198.515 Alzheimer's facilities, informational documents required — department, duties — licensing department, verification.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

198.515. Alzheimer's facilities, informational documents required — department, duties — licensing department, verification. — Any facility which offers to provide or provides care for persons with Alzheimer's disease by means of an Alzheimer's special care unit or Alzheimer's special care program shall be required to provide an informational document developed by or approved by the department of health and senior services. The document shall include but is not limited to updated information on selecting an Alzheimer's special care unit or Alzheimer's special care program. The document shall be given to any person seeking information about or placement in an Alzheimer's special care unit or Alzheimer's special care program. The distribution of this document shall be verified by the licensing department as part of the facility's regular license renewal procedure.

(L. 1996 H.B. 781 § 4, A.L. 2014 H.B. 1299 Revision)



Section 198.525 Inspection of certain long-term care facilities, when — restrictions on surveyors, required disclosures — immediate family member defined — conflict of interest, when.

Effective 28 Aug 2009

Title XII PUBLIC HEALTH AND WELFARE

198.525. Inspection of certain long-term care facilities, when — restrictions on surveyors, required disclosures — immediate family member defined — conflict of interest, when. — 1. Except as otherwise provided pursuant to section 198.526, in order to comply with sections 198.012 and 198.022, the department of health and senior services shall inspect residential care facilities, assisted living facilities, intermediate care facilities, and skilled nursing, including those facilities attached to acute care hospitals at least twice a year.

2. The department shall not assign an individual to inspect or survey a long-term care facility licensed under this chapter, for any purpose, in which the inspector or surveyor was an employee of such facility within the preceding two years.

3. For any inspection or survey of a facility licensed under this chapter, regardless of the purpose, the department shall require every newly hired inspector or surveyor at the time of hiring or, with respect to any currently employed inspector or surveyor as of August 28, 2009, to disclose:

(1) The name of every Missouri licensed long-term care facility in which he or she has been employed; and

(2) The name of any member of his or her immediate family who has been employed or is currently employed at a Missouri licensed long-term care facility.

­­

­

4. For purposes of this section, the phrase "immediate family member" shall mean husband, wife, natural or adoptive parent, child, sibling, stepparent, stepchild, stepbrother, stepsister, father-in-law, mother-in-law, son-in-law, daughter-in-law, brother-in-law, sister-in-law, grandparent or grandchild.

5. The information called for in this section shall be a public record under the provisions of subdivision (6) of section 610.010.

6. Any person may notify the department if facts exist that would lead a reasonable person to conclude that any inspector or surveyor has any personal or business affiliation that would result in a conflict of interest in conducting an inspection or survey for a facility. Upon receiving that notice, the department, when assigning an inspector or surveyor to inspect or survey a facility, for any purpose, shall take steps to verify the information and, if the department has probable cause to believe that it is correct, shall not assign the inspector or surveyor to the facility or any facility within its organization so as to avoid an appearance of prejudice or favor to the facility or bias on the part of the inspector or surveyor.

(L. 1999 S.B. 8 & 173 § 4, A.L. 2003 S.B. 556 & 311, A.L. 2009 H.B. 395)



Section 198.526 Biannual inspections — reevaluation of inspection process — reduction in inspection schedule, when — disclosure of inspection schedule limited, penalty for violation.

Effective 28 Aug 2003

Title XII PUBLIC HEALTH AND WELFARE

198.526. Biannual inspections — reevaluation of inspection process — reduction in inspection schedule, when — disclosure of inspection schedule limited, penalty for violation. — 1. Except as provided in subsection 3 of this section, the department of health and senior services shall inspect all facilities licensed by the department at least twice each year. Such inspections shall be conducted:

(1) Without the prior notification of the facility; and

(2) At times of the day, on dates and at intervals which do not permit facilities to anticipate such inspections.

2. The department shall annually reevaluate the inspection process to ensure the requirements of subsection 1 of this section are met.

3. The department may reduce the frequency of inspections to once a year if a facility is found to be in substantial compliance. The basis for such determination shall include, but not be limited to, the following:

(1) Previous inspection reports;

(2) The facility's history of compliance with rules promulgated pursuant to this chapter;

(3) The number and severity of complaints received about the facility; and

(4) In the year subsequent to a finding of no class I violations or class II violations, the facility does not have a change in ownership, operator, or, if the department finds it significant, a change in director of nursing.

4. Information regarding unannounced inspections shall be disclosed to employees of the department on a need-to-know basis only. Any employee of the department who knowingly discloses the time of an unannounced inspection in violation of this section is guilty of a class A misdemeanor and shall have his or her employment immediately terminated.

(L. 1999 S.B. 326 § 4, A.L. 2003 S.B. 556 & 311)

CROSS REFERENCE:

Rulemaking authority, 198.534



Section 198.527 Inspectors and surveyors of long-term care facilities — uniformity of application of regulation standards.

Effective 28 Aug 2012

Title XII PUBLIC HEALTH AND WELFARE

198.527. Inspectors and surveyors of long-term care facilities — uniformity of application of regulation standards. — To ensure uniformity of application of regulation standards in long-term care facilities throughout the state, the department of health and senior services shall:

(1) Evaluate the requirements for inspectors or surveyors of facilities, including the eligibility, training and testing requirements for the position. Based on the evaluation, the department shall develop and implement additional training and knowledge standards for inspectors and surveyors;

(2) Periodically evaluate the performance of the inspectors or surveyors regionally and statewide to identify any deviations or inconsistencies in regulation application. At a minimum, the number and type of actions overturned by the informal dispute resolution process under section 198.545 and formal appeal shall be used as part of the evaluation. Based on such evaluation, the department shall develop standards and a retraining process for the region, state, or individual inspector or surveyor, as needed;

(3) In addition to the provisions of subdivisions (1) and (2) of this section, the department shall develop a single uniform comprehensive and mandatory course of instruction for inspectors/surveyors on the practical application of enforcement of statutes, rules and regulations. Such course shall also be open to attendance by administrators and staff of facilities licensed pursuant to this chapter.

(L. 1999 H.B. 316, et al. § 2, A.L. 2009 H.B. 395, A.L. 2012 H.B. 1608)



Section 198.528 Long-term care facility information to be provided on department internet website.

Effective 28 Aug 2003

Title XII PUBLIC HEALTH AND WELFARE

198.528. Long-term care facility information to be provided on department internet website. — 1. The department of health and senior services shall provide through its internet website:

(1) The most recent survey of every long-term care facility licensed in this state and any such findings of deficiencies and the effect the deficiency would have on such facility. If such survey is in dispute, the survey shall not be posted on the website until the facility's informal dispute resolution process resolves the dispute and the department shall, upon request of the facility, post the facility's response;

(2) The facility's proposed plan of correction;

(3) A link to the federal website that provides a summary of facility surveys conducted over the last three years; and

(4) Information on how to obtain a copy of a complete facility survey conducted over the last three years.

2. Nothing in this section shall be construed as requiring the department to post any information on its internet website that is prohibited from disclosure pursuant to the federal Health Insurance Portability and Accountability Act, as amended.

(L. 2003 S.B. 556 & 311)



Section 198.530 Managed care services provided in long-term care facilities, when, conditions — reimbursement rate — services included.

Effective 28 Aug 1999

Title XII PUBLIC HEALTH AND WELFARE

198.530. Managed care services provided in long-term care facilities, when, conditions — reimbursement rate — services included. — 1. If an enrollee in a managed care organization is also a resident in a long-term care facility licensed pursuant to chapter 198, or a continuing care retirement community, as defined in section 197.305, such enrollee's managed care organization shall provide the enrollee with the option of receiving the covered service in the long-term care facility which serves as the enrollee's primary residence. For purposes of this section, "managed care organization" means any organization that offers any health plan certified by the department of health and senior services designed to provide incentives to medical care providers to manage the cost and use of care associated with claims, including, but not limited to, a health maintenance organization and preferred provider organization. The resident enrollee's managed care organization shall reimburse the resident facility for those services which would otherwise be covered by the managed care organization if the following conditions apply:

(1) The facility is willing and able to provide the services to the resident; and

(2) The facility and those health care professionals delivering services to residents pursuant to this section meet the licensing and training standards as prescribed by law; and

(3) The facility is certified through Medicare; and

(4) The facility and those health care professionals delivering services to residents pursuant to this section agree to abide by the terms and conditions of the health carrier's contracts with similar providers, abide by patient protection standards and requirements imposed by state or federal law for plan enrollees and meet the quality standards established by the health carrier for similar providers.

2. The managed care organization shall reimburse the resident facility at a rate of reimbursement not less than the Medicare allowable rate pursuant to Medicare rules and regulations.

3. The services in subsection 1 of this section shall include, but are not limited to, skilled nursing care, rehabilitative and other therapy services, and postacute care, as needed. Nothing in this section shall limit the managed care organization from utilizing contracted providers to deliver the services in the enrollee's resident facility.

4. A resident facility shall not prohibit a health carrier's participating providers from providing covered benefits to an enrollee in the resident facility. A resident facility or health care professional shall not impose any charges on an enrollee for any service that is ancillary to, a component of, or in support of the services provided under this section when the services are provided by a health carrier's participating provider, or otherwise create a disincentive for the use of the health carrier's participating providers. Any violation of the requirements of this subsection by the resident facility shall be considered abuse or neglect of the resident enrollee.

(L. 1999 H.B. 316, et al. § 3)



Section 198.532 Investigation of complaints — results provided, when.

Effective 28 Aug 2003

Title XII PUBLIC HEALTH AND WELFARE

198.532. Investigation of complaints — results provided, when. — 1. Complaints filed with the department of health and senior services against a long-term care facility which allege that harm has occurred or is likely to occur to a resident or residents of the facility due to actions or the lack of actions taken by the facility shall be investigated within thirty days of receipt of such complaints. The purpose of such investigation shall be to ensure the safety, protection and care of all residents of the facility likely to be affected by the alleged action or inaction. Such investigation shall be in addition to the investigation requirements for abuse and neglect reports pursuant to section 198.070.

2. The department shall provide the results of all investigations in accordance with section 192.2500. The department shall provide the results of such investigation in writing to all parties to the complaint, and if requested, to any of the facility's residents, or their family members or guardians. Complaints and written results will be readily available for public access and review at the department of health and senior services and at the long-term care facility. Personal information identifying the resident will be blanked out, except in regard to immediate family, the attorney-in-fact or the legal guardian of the resident in question. This information will remain readily available for a period of time determined by the department of health and senior services.

(L. 1999 S.B. 326 § 1, A.L. 2003 S.B. 556 & 311)



Section 198.533 Conflict of interest, state investigators.

Effective 28 Aug 1999

Title XII PUBLIC HEALTH AND WELFARE

198.533. Conflict of interest, state investigators. — The division shall ensure that any monitor selected to perform state investigations of long-term care facilities has no conflict of interest, and has no direct or indirect connection to the facility or its parent corporation.

(L. 1999 S.B. 326 § 2)



Section 198.534 Rulemaking authority.

Effective 28 Aug 1999

Title XII PUBLIC HEALTH AND WELFARE

198.534. Rulemaking authority. — In consultation with consumers, providers and others, the division shall promulgate rules and regulations to implement the provisions of this section and sections 198.080, 198.086, 198.526, 198.532 and 198.533. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section and sections 198.080, 198.086, 198.526, 198.532 and 198.533 shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 1999, shall be invalid and void.

(L. 1999 S.B. 326 § 6)



Section 198.545 Definitions — contracting with third parties — department to establish IDR process, procedures — rulemaking authority.

Effective 28 Aug 2009

Title XII PUBLIC HEALTH AND WELFARE

198.545. Definitions — contracting with third parties — department to establish IDR process, procedures — rulemaking authority. — 1. This section shall be known and may be cited as the "Missouri Informal Dispute Resolution Act".

2. As used in this section, the following terms shall mean:

(1) "Deficiency", a facility's failure to meet a participation requirement or standard, whether state or federal, supported by evidence gathered from observation, interview, or record review;

(2) "Department", the department of health and senior services;

(3) "Facility", a long-term care facility licensed under this chapter;

(4) "IDR", informal dispute resolution as provided for in this section;

(5) "Independent third party", the federally designated Medicare Quality Improvement Organization in this state;

(6) "Plan of correction", a facility's response to deficiencies which explains how corrective action will be accomplished, how the facility will identify other residents who may be affected by the deficiency practice, what measures will be used or systemic changes made to ensure that the deficient practice will not reoccur, and how the facility will monitor to ensure that solutions are sustained;

(7) "QIO", the federally designated Medicare Quality Improvement Organization in this state.

3. The department of health and senior services shall contract with an independent third party to conduct informal dispute resolution (IDR) for facilities licensed under this chapter. The IDR process, including conferences, shall constitute an informal administrative process and shall not be construed to be a formal evidentiary hearing. Use of IDR under this section shall not waive the facility's right to pursue further or additional legal actions.

4. The department shall establish an IDR process to determine whether a cited deficiency as evidenced by a statement of deficiencies against a facility shall be upheld. The department shall promulgate rules to incorporate by reference the provisions of 42 CFR 488.331 regarding the IDR process and to include the following minimum requirements for the IDR process:

(1) Within ten working days of the end of the survey, the department shall by certified mail transmit to the facility a statement of deficiencies committed by the facility. Notification of the availability of an IDR and IDR process shall be included in the transmittal;

(2) Within ten calendar days of receipt of the statement of deficiencies, the facility shall return a plan of correction to the department. Within such ten-day period, the facility may request in writing an IDR conference to refute the deficiencies cited in the statement of deficiencies;

(3) Within ten working days of receipt for an IDR conference made by a facility, the QIO shall hold an IDR conference unless otherwise requested by the facility. The IDR conference shall provide the facility with an opportunity to provide additional information or clarification in support of the facility's contention that the deficiencies were erroneously cited. The facility may be accompanied by counsel during the IDR conference. The type of IDR held shall be at the discretion of the facility, but shall be limited to:

(a) A desk review of written information submitted by the facility; or

(b) A telephonic conference; or

(c) A face-to-face conference held at the headquarters of the QIO or at the facility at the request of the facility.

­­

­

5. Within ten days of the IDR conference described in subsection 4 of this section, the QIO shall make a determination, based upon the facts and findings presented, and shall transmit the decision and rationale for the outcome in writing to the facility and the department.

6. If the department disagrees with such determination, the department shall transmit the department's decision and rationale for the reversal of the QIO's decision to the facility within ten calendar days of receiving the QIO's decision.

7. If the QIO determines that the original statement of deficiencies should be changed as a result of the IDR conference, the department shall transmit a revised statement of deficiencies to the facility with the notification of the determination within ten calendar days of the decision to change the statement of deficiencies.

8. Within ten calendar days of receipt of the determination made by the QIO and the revised statement of deficiencies, the facility shall submit a plan of correction to the department.

9. The department shall not post on its website or enter into the Centers for Medicare &amp; Medicaid Services Online Survey, Certification and Reporting System, or report to any other agency, any information about the deficiencies which are in dispute unless the dispute determination is made and the facility has responded with a revised plan of correction, if needed.

10. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2009, shall be invalid and void.

(L. 2009 H.B. 395)






Chapter 199 Rehabilitation Center — Head Injury — Tuberculosis Testing and Commitment

Chapter Cross References



Section 199.001 Definitions.

Effective 28 Aug 2011

Title XII PUBLIC HEALTH AND WELFARE

199.001. Definitions. — As used in sections 199.001 to 199.055*, the following terms mean:

(1) "Brain injury", includes brain injury and traumatic brain injury as defined in section 192.735;

(2) "Department", the department of health and senior services' adult brain injury program;

(3) "Injury or trauma", any unintentional or intentional damage to the body resulting from acute exposure to thermal, mechanical, electrical, or chemical energy or from the absence of such essentials as heat or oxygen;

(4) "Rehabilitation", a comprehensive series of interventions for physical, medical, cognitive and psychological disabilities designed to restore a person to his maximum functional potential.

(L. 1991 H.B. 218 merged with S.B. 125 & 341, A.L. 2011 H.B. 464)

*Section 199.055 does not exist.



Section 199.003 Injury prevention, brain injury rehabilitation and local health services, department responsible — powers — duties.

Effective 28 Aug 2011

Title XII PUBLIC HEALTH AND WELFARE

199.003. Injury prevention, brain injury rehabilitation and local health services, department responsible — powers — duties. — 1. The department shall have the responsibility, subject to appropriations, of ensuring that injury prevention and brain injury rehabilitation evaluation, service coordination, treatment, rehabilitation, and community support services are accessible, wherever possible.

2. The powers, functions and duties of the department shall include the following:

(1) Planning and implementing, in cooperation with the Missouri brain injury advisory council, accessible programs to promote rehabilitation and community reintegration of persons with brain injuries;

(2) Provision of technical assistance and training to community-based programs assisting persons with brain injuries;

(3) Assurance of quality for brain injury services funded by the department;

(4) Sponsorship and encouragement of research into the causes, effects, prevention, treatment and rehabilitation of injuries and appropriateness and cost and benefit effectiveness of brain injury rehabilitation, residential programs and specialized services;

(5) Provision of public information relating to injury prevention and brain injury treatment and rehabilitation;

(6) Cooperation with nonstate governmental agencies and private sector programs and projects relating to injury prevention and brain injury treatment and rehabilitation;

(7) Receiving federal grants and aids for injury prevention and for persons with brain injuries and brain injury rehabilitation under the terms of the grants and aids and administering or paying them out. The director shall approve such applications for federal assistance administered through the department as may be considered advisable in consultation with the Missouri brain injury advisory council;

(8) Promulgating rules under the provisions of this section, as necessary to prescribe policies or standards which affect charging and funding of adult brain injury rehabilitation services. The rules applicable to each program or service operated or funded by the department shall be available for public inspection and review at such program or service. The rules and policies shall be compatible with and appropriate to the program mission, population served, size, type of service, and other reasonable classifications;

(9) Promulgating reasonable rules relative to the implementation of participant rights described in sections 199.001 to 199.051;

(10) Promulgating rules setting forth a reasonable standard means test which shall be applied to all programs and services funded by the department in determining eligibility for such services.

3. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2011, shall be invalid and void.

(L. 1991 H.B. 218 merged with S.B. 125 & 341, A.L. 2011 H.B. 464)



Section 199.007 Brain injury advisory council, advisory body to department.

Effective 28 Aug 2011

Title XII PUBLIC HEALTH AND WELFARE

199.007. Brain injury advisory council, advisory body to department. — The Missouri brain injury advisory council, created by section 192.745, shall act as the advisory body to the department and department director. Any power or function of the department requiring planning activities shall be undertaken with the direct input and cooperation of the advisory council. The department shall not undertake or duplicate any activity or function of the council under the provisions of section 192.745.

(L. 1991 H.B. 218 merged with S.B. 125 & 341, A.L. 2011 H.B. 464)



Section 199.009 Contracts with public or private vendors, allowed — brain injury, department to secure comprehensive program, contents.

Effective 28 Aug 2011

Title XII PUBLIC HEALTH AND WELFARE

199.009. Contracts with public or private vendors, allowed — brain injury, department to secure comprehensive program, contents. — 1. The department may provide injury prevention, and brain injury evaluation, care, treatment, rehabilitation and such related services directly or through contracts from private and public vendors in this state, the quality of the services being equal, appropriate and consistent with professional advice in the least restrictive environment and as close to an individual's home community as possible, with funds appropriated for this purpose.

2. If it is determined through a comprehensive evaluation that a person has a traumatic brain injury so as to require the coordination of provision of services, including other state governmental agencies, nongovernmental and the private sector, and if such person, such person's parent, if the person is a minor, or legal guardian, so requests, the department shall, within the limits of available resources and subject to relevant federal and state laws, secure a comprehensive program of any necessary services for such person. Such services may include, but need not be limited to, the following:

(1) Assessment and evaluation;

(2) Service coordination;

(3) Counseling;

(4) Respite care;

(5) Recreation;

(6) Rehabilitation;

(7) Cognitive retraining;

(8) Prevocational rehabilitation;

(9) Residential care;

(10) Homemaker services;

(11) Day activity programs;

(12) Supported living;

(13) Referral to appropriate services;

(14) Transportation;

(15) Supported work, if provided by the department, shall be directed toward preparation for education or vocational achievement, independent living, and community participation. Long-term needs shall be identified and efforts made to link participants with appropriate resources.

3. In securing the comprehensive program of services, the department shall involve the participant, his or her family or his or her legal guardian in decisions affecting his or her care, rehabilitation, services or referral. The quality of the services being equal, appropriate and consistent with professional advice, services shall be offered in the least restrictive environment and as close to an individual's home community as possible.

4. In accordance with state and federal law, no service or program operated or funded by the department shall deny admission or other services to any person because of the person's race, sex, creed, marital status, national origin, handicap, or age.

(L. 1991 H.B. 218 merged with S.B. 125 & 341, A.L. 1993 H.B. 481, A.L. 2011 H.B. 464)



Section 199.010 Missouri rehabilitation center, University of Missouri to operate, duties for brain injury — department to provide rehabilitation and tuberculosis treatment.

Effective 28 Aug 2011

Title XII PUBLIC HEALTH AND WELFARE

199.010. Missouri rehabilitation center, University of Missouri to operate, duties for brain injury — department to provide rehabilitation and tuberculosis treatment. — The curators of the University of Missouri shall provide for the care of persons needing brain injury and other rehabilitation subject to appropriation by the general assembly. The department of health and senior services shall provide for the treatment and commitment of persons having tuberculosis subject to appropriation by the general assembly.

(L. 1985 S.B. 19, A.L. 1991 H.B. 218 merged with S.B. 125 & 341, A.L. 1996 S.B. 540, A.L. 2010 S.B. 1007, A.L. 2011 H.B. 464)



Section 199.020 Residence of officers — rent, how established — expiration thirty days after transfer of Missouri rehabilitation center to University of Missouri.

Effective 01 Jul 1996, see footnote

Title XII PUBLIC HEALTH AND WELFARE

199.020. Residence of officers — rent, how established — expiration thirty days after transfer of Missouri rehabilitation center to University of Missouri. — 1. The following officers and their families shall, with the permission of the department of health and senior services, reside on the premises or other property of the center: center director, assistant director, physicians, and other personnel required for the center's operation as recommended by the center's director. Personnel residing at the center shall pay a monthly rental determined annually at the lower of cost or fair market value; except that the center director, with the approval of the director of the department of health and senior services, may establish a lower rate as required to fill the center's personnel needs.

*2. This section shall terminate thirty days following the date notice is provided to the revisor of statutes that an agreement has been executed which transfers the Missouri rehabilitation center from the department of health and senior services to the board of curators of the University of Missouri.

(RSMo 1939 § 9379, A.L. 1985 S.B. 19, A.L. 1996 S.B. 540)

Prior revisions: 1929 § 8682; 1919 § 12331; 1909 § 1460

Effective 7-1-96

*Termination date 3-27-97

*Revisor's Note: The Revisor of Statutes received notice of the transfer on February 25, 1997. Termination date was thirty days following the date of notice.



Section 199.029 Rules and regulations, general operating rules, department to promulgate — procedure — exception.

Effective 28 Aug 2011

Title XII PUBLIC HEALTH AND WELFARE

199.029. Rules and regulations, general operating rules, department to promulgate — procedure — exception. — 1. The department shall promulgate rules under the provisions of this section and chapter 536 as necessary to prescribe policies or standards which affect charging and funding of residential care rehabilitation programs and specialized services for persons with brain injuries available to the public. The rules applicable to each facility, program or service operated or funded by the department shall be available for public inspection and review at such facility, program or service. These rules shall not apply to facilities, programs or services operated or provided by curators of the University of Missouri.

2. The rules, operating regulations and facility policies shall be compatible with and appropriate to the facility or program mission, population served, size, type of service and other reasonable classifications. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1991 H.B. 218 merged with S.B. 125 & 341, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 1996 S.B. 540, A.L. 2011 H.B. 464)



Section 199.031 Federal grants, department may receive, purposes — application.

Effective 28 Aug 2011

Title XII PUBLIC HEALTH AND WELFARE

199.031. Federal grants, department may receive, purposes — application. — 1. The department may receive federal grants and aids for injury prevention and for persons with brain injuries and brain injury rehabilitation under the terms of the grants and aids and administer or pay them out subject to the provisions attached.

2. The director shall approve such applications for federal assistance administered through the department as may be considered advisable after consultation with the Missouri brain injury advisory council.

(L. 1991 H.B. 218 merged with S.B. 125 & 341, A.L. 2011 H.B. 464)



Section 199.033 Records to be confidential — disclosure upon request, certain persons, when — disclosure to be documented.

Effective 01 Jul 1992, see footnote

Title XII PUBLIC HEALTH AND WELFARE

199.033. Records to be confidential — disclosure upon request, certain persons, when — disclosure to be documented. — 1. Information and records compiled, obtained, prepared or maintained by the rehabilitation facilities, residential facility or specialized program operated or funded by the department or otherwise in the course of providing services to patients shall be confidential.

2. The facilities or programs shall disclose information and records to the following upon their request:

(1) The parent of a minor patient;

(2) The guardian or other person having legal custody of the patient;

(3) The attorney of a patient who is a ward of the juvenile court, an alleged incompetent, an incompetent ward or a person detained under chapter 632, as evidenced by court orders of the attorney's appointment;

(4) An attorney or personal physician as authorized by the patient.

3. The facilities or services may disclose information and records under any of the following:

(1) As authorized by the patient;

(2) To persons or agencies responsible for providing health care services to such patients;

(3) To the extent necessary for a recipient to make a claim or for a claim to be made on behalf of a recipient for aid or insurance;

(4) To qualified personnel for the purpose of conducting scientific research, management audits, financial audits, program evaluations or similar studies; provided, that such personnel shall not identify, directly or indirectly, any individual patient in any report of such research, audit or evaluation, or otherwise disclose patient identities in any manner;

(5) To the courts as necessary for the administration of the provisions of sections 199.001 to 199.055;

(6) To law enforcement officers or public health officers, but only to the extent necessary to carry out the responsibilities of their office, and all such law enforcement and public health officers shall be obligated to keep such information confidential;

(7) Pursuant to an order of a court or administrative agency of competent jurisdiction;

(8) To the department of social services as necessary to report or have investigated abuse, neglect, or rights violations of patients.

4. The facility or program shall document the dates, nature, purposes and recipients of any records disclosed under this section.

5. Nothing contained in this section shall limit the rights of discovery in judicial or administrative procedures as otherwise provided for by statute or rule.

(L. 1991 H.B. 218 merged with S.B. 125 & 341)

Effective 8-28-91 (H.B. 218); 7-1-92 (S.B. 125 & 341)



Section 199.037 Patient rights, rules and regulations, director to promulgate — exception.

Effective 28 Aug 2011

Title XII PUBLIC HEALTH AND WELFARE

199.037. Patient rights, rules and regulations, director to promulgate — exception. — The director of the department shall promulgate reasonable rules relative to the implementation of patient rights described in sections 199.001 to 199.051. These rules shall not apply to facilities, programs or services operated or provided by the curators of the University of Missouri.

(L. 1991 H.B. 218 merged with S.B. 125 & 341, A.L. 1996 S.B. 540, A.L. 2011 H.B. 464)



Section 199.039 Means test, determination of amount to charge for services, director to promulgate rules and regulations.

Effective 28 Aug 2011

Title XII PUBLIC HEALTH AND WELFARE

199.039. Means test, determination of amount to charge for services, director to promulgate rules and regulations. — The director of the department shall promulgate rules setting forth a reasonable standard means test which shall be applied to all facilities, programs and services operated or funded by the department in determining the amount to be charged to persons receiving services. Notwithstanding other provisions of sections 199.001 to 199.051, the department shall accept funds from federal reimbursement, third-party reimbursement, private pay or other funding sources.

(L. 1991 H.B. 218 merged with S.B. 125 & 341, A.L. 2011 H.B. 464)



Section 199.041 Probate court to notify department, when — estate subject to means test, when, procedure — appeal of decision of director.

Effective 28 Aug 2011

Title XII PUBLIC HEALTH AND WELFARE

199.041. Probate court to notify department, when — estate subject to means test, when, procedure — appeal of decision of director. — 1. Any probate division of the circuit court having knowledge of the existence of an estate of a patient receiving services from residential facilities or other programs operated or funded by the department shall promptly notify the director of the nature and extent of the estate and the identity of the attorney of record and conservator. The director shall then apply the standard means test contained in the rules of the department to determine if the estate shall be charged for services rendered by the department.

2. If the director determines that the estate should be charged for the evaluation, care, treatment, rehabilitation or room and board provided or funded by the department, and notifies the conservator, the conservator shall pay the charges. If the conservator fails to pay for the charges, after reasonable delay, the head of the department, residential facility or day program may discharge the patient.

3. The decision of the director shall be final, and appeal may be made to the circuit court of Cole County or the county where the person responsible for payment resides in the manner provided by chapter 536. The director shall notify the conservator and the supervising court of such failure to pay for services rendered by a facility or program operated or funded by the department at least thirty days before the patient is discharged. If the conservator appeals the decision of the director, the patient shall remain in the facility or program pending final disposition of the appeal.

(L. 1991 H.B. 218 merged with S.B. 125 & 341, A.L. 2011 H.B. 464)



Section 199.043 Discrimination prohibited.

Effective 28 Aug 2011

Title XII PUBLIC HEALTH AND WELFARE

199.043. Discrimination prohibited. — In accordance with state and federal law, no residential facility, day program or specialized service operated or funded by the department shall deny admission or other services to any person because of his race, sex, creed, marital status, national origin, handicap or age.

(L. 1991 H.B. 218 merged with S.B. 125 & 341, A.L. 2011 H.B. 464)



Section 199.051 Inspections, department may conduct, when.

Effective 28 Aug 2011

Title XII PUBLIC HEALTH AND WELFARE

199.051. Inspections, department may conduct, when. — The department may inspect any facility or program at any time if a contract has been issued or an application for a contract has been filed.

(L. 1991 H.B. 218 merged with S.B. 125 & 341, A.L. 2011 H.B. 464)



Section 199.170 Definitions.

Effective 28 Aug 2013

Title XII PUBLIC HEALTH AND WELFARE

199.170. Definitions. — The following terms, as used in sections 199.170 to 199.350, mean:

(1) "Active tuberculosis", tuberculosis disease caused by the mycobacterium tuberculosis complex that is demonstrated to be contagious by clinical, bacteriological, or radiological evidence. Tuberculosis is considered active until cured;

(2) "Cure" or "treatment to cure", the completion of a recommended course of therapy as defined in subdivision (11) of this section and as determined by the attending physician in conjunction with the local public health authority or the department of health and senior services;

(3) "Department", the department of health and senior services;

(4) "Directly observed therapy" or "DOT", a strategy in which a health care provider or other trained person watches a patient swallow each dose of prescribed antituberculosis medication;

(5) "Facility", any hospital licensed under chapter 197, any public nonlicensed hospital, any long-term care facility licensed under chapter 198, any health care institution, any correctional or detention facility, or any mental health facility approved by the local public health authority or the department;

(6) "Immediate threat", a rebuttable presumption that a person has active tuberculosis and:

(a) Is not taking medications as prescribed;

(b) Is not following the recommendations of the treating physician, local public health authority, or the department;

(c) Is not seeking treatment for signs and symptoms compatible with tuberculosis; or

(d) Evidences a disregard for the health of the public;

(7) "Isolation", the physical separation in a single-occupancy room to isolate persons with suspected or confirmed infectious tuberculosis disease. An isolation should provide negative pressure in the room, an airflow rate of six to twelve air changes per hour, and direct exhaust of air from the room to the outside of the building or recirculation of the air through a high efficiency particulate air (HEPA) filter;

(8) "Latent tuberculosis infection", infection with mycobacterium tuberculosis without symptoms or signs of disease. Patients with such infection do not have tuberculosis disease, are not infectious and cannot spread tuberculosis infection to others;

(9) "Local public health authority", any legally constituted local city or county board of health or health center board of trustees or the director of health of the city of Kansas City, the director of the Springfield-Greene County health department, the director of health of St. Louis County or the commissioner of health of the City of St. Louis, or in the absence of such board, the county commission or the county board of tuberculosis hospital commissioners of any county;

(10) "Potential transmitter", any person who has the diagnosis of pulmonary or laryngeal tuberculosis but has not begun a recommended course of therapy, or who has the diagnosis of pulmonary tuberculosis and has started a recommended course of therapy but has not completed the therapy. This status applies to any individual with tuberculosis, regardless of his or her current bacteriologic status;

(11) "Recommended course of therapy", a regimen of antituberculosis chemotherapy in accordance with medical standards of the American Thoracic Society, the Centers for Disease Control and Prevention, the Infectious Diseases Society of America, or the American Academy of Pediatrics;

(12) "Targeted testing program", a program that screens all faculty and students to identify those at high risk for latent tuberculosis infection and persons at high risk for developing tuberculosis disease, and includes testing of identified high-risk populations to determine those that would benefit from treatment. Screening shall require the completion of a tuberculosis risk assessment questionnaire form recommended by the American College of Health Association or the Centers for Disease Control and Prevention. High-risk populations include students from countries where tuberculosis is endemic or students with other risk factors for tuberculosis as identified by the Centers for Disease Control and Prevention.

(L. 1961 p. 518 § 1, A.L. 1986 H.B. 1554 Revision, A.L. 1990 H.B. 1739 merged with S.B. 742, A.L. 1999 H.B. 721 merged with S.B. 261, A.L. 2001 S.B. 266, A.L. 2013 S.B. 197)



Section 199.180 Local health agency may institute proceedings for commitment — emergency temporary commitment permitted, when.

Effective 28 Aug 2013

Title XII PUBLIC HEALTH AND WELFARE

199.180. Local health agency may institute proceedings for commitment — emergency temporary commitment permitted, when. — 1. A person found to have tuberculosis shall follow the instructions of the local public health authority or the department, shall obtain the required treatment, and shall minimize the risk of infecting others with tuberculosis.

2. When a person with active tuberculosis, or a person who is a potential transmitter, violates the rules, regulations, instructions, or orders promulgated by the department of health and senior services or the local public health authority, and is thereby conducting himself or herself so as to expose other persons to danger of tuberculosis, after having been directed by the local public health authority to comply with such rules, regulations, instructions, or orders, the local public health authority may institute proceedings by petition for DOT or commitment, returnable to the circuit court of the county in which such person resides, or if the person be a nonresident or has no fixed place of abode, then in the county in which the person is found. Strictness of pleading shall not be required and a general allegation that the public health requires DOT or commitment of the person named therein shall be sufficient.

3. If the public health authority determines that a person with active tuberculosis, or a person who is a potential transmitter, poses an immediate threat by conducting himself or herself so as to expose other persons to an immediate danger of tuberculosis, the public health authority may file an ex parte petition for emergency temporary commitment pursuant to subsection 5 of section 199.200.

(L. 1961 p. 518 § 2, A.L. 1990 H.B. 1739 merged with S.B. 742, A.L. 1999 H.B. 721 merged with S.B. 261, A.L. 2001 S.B. 266, A.L. 2013 S.B. 197)



Section 199.190 Patients not to be committed, when.

Effective 28 Aug 2013

Title XII PUBLIC HEALTH AND WELFARE

199.190. Patients not to be committed, when. — No potential transmitter who in his or her home or other place obeys the rules and regulations of the public health authority or the department of health and senior services, and the policies of the treating facility, for the control of tuberculosis or who voluntarily accepts care in a tuberculosis institution, hospital, home, or other place and obeys the rules and regulations of the public health authority or the department of health and senior services for the control of contagious tuberculosis shall be committed under the provisions of sections 199.170 to 199.350.

(L. 1961 p. 518 § 8, A.L. 1990 H.B. 1739 merged with S.B. 742, A.L. 2013 S.B. 197)



Section 199.200 Procedure in circuit court — duties of local prosecuting officers — costs — emergency temporary commitment, procedures.

Effective 28 Aug 2013

Title XII PUBLIC HEALTH AND WELFARE

199.200. Procedure in circuit court — duties of local prosecuting officers — costs — emergency temporary commitment, procedures. — 1. Upon filing of the petition, the court shall set the matter down for a hearing either during term time or in vacation, which time shall be not less than five days nor more than fifteen days subsequent to filing. A copy of the petition together with summons stating the time and place of hearing shall be served upon the person three days or more prior to the time set for the hearing. Any X-ray picture and report of any written report relating to sputum examinations certified by the department of health and senior services or local public health authority shall be admissible in evidence without the necessity of the personal testimony of the person or persons making the examination and report.

2. The prosecuting attorney or the city attorney shall act as legal counsel for their respective local public health authorities in this proceeding and such authority is hereby granted. The court shall appoint legal counsel for the individual named in the petition if requested to do so if such individual is unable to employ counsel.

3. All court costs incurred in proceedings under sections 199.170 to 199.350, including examinations required by order of the court but excluding examinations procured by the person named in the petition, shall be borne by the county in which the proceedings are brought.

4. Summons shall be served by the sheriff of the county in which proceedings under sections 199.170 to 199.350 are initiated and return thereof shall be made as in other civil cases.

5. Upon the filing of an ex parte petition for emergency temporary commitment pursuant to subsection 3 of section 199.180, the court shall hear the matter within ninety-six hours of such filing. The local public health authority shall have the authority to detain the individual named in the petition pending the court's ruling on the ex parte petition for emergency temporary commitment. If the petition is granted, the individual named in the petition shall be confined in a facility designated by the department of health and senior services in accordance with section 199.230 until a full hearing pursuant to subsections 1 to 4 of this section is held.

(L. 1961 p. 518 § 3, A.L. 2001 S.B. 266, A.L. 2010 S.B. 1007, A.L. 2013 S.B. 197)



Section 199.210 Rights of patient, witnesses — order of court — transportation costs — department may contract for care.

Effective 28 Aug 2013

Title XII PUBLIC HEALTH AND WELFARE

199.210. Rights of patient, witnesses — order of court — transportation costs — department may contract for care. — 1. Upon the hearing set in the order, the individual named in the order shall have a right to be represented by counsel, to confront and cross-examine witnesses against him or her, and to have compulsory process for the securing of witnesses and evidence in his or her own behalf. The court may in its discretion call and examine witnesses and secure the production of evidence in addition to that adduced by the parties; such additional witnesses being subject to cross-examination by either or both parties.

2. Upon a consideration of the petition and evidence, if the court finds that the person named in the petition is a potential transmitter and conducts himself or herself so as to be a danger to the public health, an order shall be issued committing the individual named in the petition to a facility designated by the department of health and senior services and directing the sheriff to take such individual into custody and deliver him or her to the facility or designated pickup location. If the court does not so find, the petition shall be dismissed. The cost of transporting the person to the facility or pickup location designated by the department of health and senior services shall be paid out of general county funds.

3. The department may contract for the care of any tuberculosis patient. Such contracts shall provide that state payment shall be available for the treatment and care of such patients only after benefits from all third-party payers have been exhausted.

(L. 1961 p. 518 § 4, A.L. 1971 H.B. 581, A.L. 1985 S.B. 19, A.L. 1990 H.B. 1739 merged with S.B. 742, A.L. 1996 S.B. 540, A.L. 2010 S.B. 1007, A.L. 2013 S.B. 197)



Section 199.220 Order appealable.

Effective 28 Aug 1961

Title XII PUBLIC HEALTH AND WELFARE

199.220. Order appealable. — The order shall be subject to review at the instance of either party, as in other civil cases.

(L. 1961 p. 518 § 5)



Section 199.230 Confinement on order, duration.

Effective 28 Aug 2010

Title XII PUBLIC HEALTH AND WELFARE

199.230. Confinement on order, duration. — Upon commitment, the patient shall be confined in a facility designated by the department of health and senior services until such time as the patient's discharge will not endanger public health.

(L. 1961 p. 518 § 6, A.L. 1971 H.B. 581, A.L. 1985 S.B. 19, A.L. 1996 S.B. 540, A.L. 1999 H.B. 721 merged with S.B. 261, A.L. 2010 S.B. 1007)



Section 199.240 Consent required for medical or surgical treatment.

Effective 28 Aug 2013

Title XII PUBLIC HEALTH AND WELFARE

199.240. Consent required for medical or surgical treatment. — No person committed to a facility designated by the department of health and senior services under sections 199.170 to 199.350 shall be required to submit to medical or surgical treatment without such person's consent, or, if incapacitated, without the consent of his or her legal guardian, or, if a minor, without the consent of a parent or next of kin, unless authorized by a written order of the circuit court under section 199.200 or as otherwise permitted by law.

(L. 1961 p. 518 § 9, A.L. 1971 H.B. 581, A.L. 1983 S.B. 44 & 45, A.L. 1985 S.B. 19, A.L. 1996 S.B. 540, A.L. 2010 S.B. 1007, A.L. 2013 S.B. 197)



Section 199.250 Facilities, contracts with, costs, how paid.

Effective 28 Aug 2013

Title XII PUBLIC HEALTH AND WELFARE

199.250. Facilities, contracts with, costs, how paid. — 1. The department of health and senior services may contract for such facilities as are necessary to carry out the functions of sections 199.010 to 199.350. Such contracts shall be exempt from the competitive bidding requirements of chapter 34.

2. State payment shall be available for the treatment and care of individuals committed under section 199.210 only after benefits from all third-party payers have been exhausted.

(L. 1961 p. 518 §§ 10, 11, A.L. 1971 H.B. 581, A.L. 1985 S.B. 19, A.L. 1991 H.B. 218 merged with S.B. 125 & 341, A.L. 1996 S.B. 540, A.L. 2010 S.B. 1007, A.L. 2013 S.B. 197)



Section 199.260 Apprehension and return of patient leaving rehabilitation center without discharge.

Effective 28 Aug 2013

Title XII PUBLIC HEALTH AND WELFARE

199.260. Apprehension and return of patient leaving rehabilitation center without discharge. — Any person committed under the provisions of sections 199.170 to 199.350 who leaves the facility designated by the department of health and senior services without having been discharged by the director of the facility or other officer in charge or by order of court shall be taken into custody and returned thereto by the sheriff of any county where such person may be found, upon an affidavit being filed with the sheriff by the director of the facility, or duly authorized officer in charge thereof, to which the person had been committed. The action may be prosecuted under section 199.275, if appropriate.

(L. 1961 p. 518 § 12, A.L. 1971 H.B. 581, A.L. 1985 S.B. 19, A.L. 1996 S.B. 540, A.L. 2010 S.B. 1007, A.L. 2013 S.B. 197)



Section 199.270 Proceedings for release of patient.

Effective 28 Aug 2013

Title XII PUBLIC HEALTH AND WELFARE

199.270. Proceedings for release of patient. — Any time after commitment, the patient or, if incapacitated, the patient's legal guardian, or if a minor, a parent or next of kin having reason to believe that such patient no longer has contagious tuberculosis or that his or her discharge will not endanger public health, may institute proceedings by petition, in the circuit court of the county that originally issued the order for commitment, whereupon the court shall set the matter down for a hearing before the court within fifteen days requiring the local public health authority to show cause on a day certain why the patient should not be released. The court shall also require that the patient be allowed the right to be examined prior to the hearing by a licensed physician of the patient's own choice, if so desired, and at the patient's own personal expense. Thereafter all proceedings shall be conducted the same as on the proceedings for commitment with the right of appeal by either party as herein provided; provided, however, such petition for discharge shall not be brought or renewed more than once every six months.

(L. 1961 p. 518 § 7, A.L. 2013 S.B. 197)



Section 199.275 Active tuberculosis, infected persons, unlawful acts — violation, penalty.

Effective 28 Aug 2013

Title XII PUBLIC HEALTH AND WELFARE

199.275. Active tuberculosis, infected persons, unlawful acts — violation, penalty. — 1. It shall be unlawful for any person knowingly infected with active pulmonary or laryngeal tuberculosis to:

(1) Act in a reckless manner by exposing another person to tuberculosis without the knowledge and consent of such person to be exposed to tuberculosis; or

(2) Report to work with active contagious tuberculosis. The person may report to work if adhering to his or her prescribed treatment regimen and is deemed noninfectious by the attending physician in conjunction with the department or the local public health authority; or

(3) Violate the requirements of a commitment order.

2. Any person who violates subdivision* (1), (2), or (3) of subsection 1 of this section is guilty of a class B misdemeanor unless the victim contracts tuberculosis from such contact, in which case it is a class A misdemeanor.

(L. 2013 S.B. 197)

*Word "subdivisions" appears in original rolls.



Section 199.280 Department authority in response to outbreaks.

Effective 28 Aug 2013

Title XII PUBLIC HEALTH AND WELFARE

199.280. Department authority in response to outbreaks. — The department retains all powers granted under section 192.020 in responding to tuberculosis cases, outbreaks, and tuberculosis disease investigations.

(L. 2013 S.B. 197)



Section 199.290 Mandatory testing of health care facility workers — higher education, students and faculty, testing program required — rulemaking authority.

Effective 28 Aug 2013

Title XII PUBLIC HEALTH AND WELFARE

199.290. Mandatory testing of health care facility workers — higher education, students and faculty, testing program required — rulemaking authority. — 1. All employees and volunteers of a health care facility shall receive a tuberculin skin test or interferon gamma release assay (IGRA) test upon employment as recommended in the most recent version of the Centers for Disease Control and Prevention (CDC) Guidelines for Preventing Transmission of Mycobacterium Tuberculosis in Health Care Settings. If the screening test is positive, appropriate evaluation and follow-up shall be done in accordance with such CDC guidelines. This provision shall not be construed to prohibit any institution from establishing requirements for employees or volunteers that exceed those stated in the CDC guidelines.

2. All institutions of higher education in Missouri shall implement a targeted testing program on their campuses for all on-campus students and faculty upon matriculation. If an institution does not have a student health center or similar facility, such person identified by the targeted testing program to be at high risk for latent tuberculosis infection or for developing tuberculosis disease shall be referred to a local public health agency for a course of action consistent with sections 199.170 to 199.350.

3. Any entering student of an institution of higher education in Missouri who does not comply with the targeted testing program shall not be permitted to maintain enrollment in the subsequent semester at such institution.

4. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2013, shall be invalid and void.

(L. 2013 S.B. 197)



Section 199.350 Nursing homes and correctional centers, authority to promulgate rules for testing.

Effective 28 Aug 1992

Title XII PUBLIC HEALTH AND WELFARE

199.350. Nursing homes and correctional centers, authority to promulgate rules for testing. — The department shall have the authority to promulgate rules and regulations which require the preadmission testing for tuberculosis of all residents in nursing homes in the state and the annual testing of all health care workers and volunteers in nursing homes in the state, and residents and staff of state correctional centers. The department shall annually issue screening guidelines on other groups determined by the department to be at high risk for tuberculosis.

(L. 1992 S.B. 511 & 556 § 2)






Chapter 201 Children's Special Health Care Needs Service

Section 201.010 Definitions.

Effective 28 Aug 2010

Title XII PUBLIC HEALTH AND WELFARE

201.010. Definitions. — As used in this chapter, the following terms mean:

(1) "Administrator", the department of health and senior services;

(2) "Child", any persons under twenty-one years of age;

(3) "Service", the children's special health care needs service;

(4) "Services", medical, surgical, corrective, diagnostic, hospitalization, and related services, including after care, and all things reasonably incident and necessary to make the service available to the child.

(L. 1959 S.B. 368 § 1, A.L. 2010 H.B. 1270)

CROSS REFERENCE:

Department of health and senior services, authority to administer children's special health care needs service, 192.005



Section 201.020 Children's special health care needs service created.

Effective 28 Aug 2010

Title XII PUBLIC HEALTH AND WELFARE

201.020. Children's special health care needs service created. — There is created as an agency of state government, the "Children's Special Health Care Needs Service".

(L. 1959 S.B. 368 § 2, A.L. 2010 H.B. 1270)



Section 201.030 Functions of children's special health care needs service.

Effective 28 Aug 2010

Title XII PUBLIC HEALTH AND WELFARE

201.030. Functions of children's special health care needs service. — The children's special health care needs service is designated as the agency of this state to administer a program of service to children who have a physical disability or special health care need and to supervise the administration of the services that are included in this program. The purpose of this service is to develop, extend, and improve services for locating such children, especially in rural areas, and for providing medical, surgical, corrective and other services and care and facilities for diagnosis, hospitalization, and aftercare.

(L. 1959 S.B. 368 § 3, A.L. 2010 H.B. 1270, A.L. 2010 H.B. 1270)



Section 201.040 Children entitled to services free, when — recovery of cost of services, when, how.

Effective 28 Aug 2010

Title XII PUBLIC HEALTH AND WELFARE

201.040. Children entitled to services free, when — recovery of cost of services, when, how. — Any child residing in the state of Missouri who has a physical disability or special health care need, who is in need of services because of his or her condition, who has been certified by a physician of his or her choice as a person who can probably benefit from such services, who is financially unable to pay for such services and whose parents, guardian, or person legally chargeable with his or her support is unable to pay therefor shall be entitled to such services without charge, but if any person, firm, corporation, or public or private agency is liable, either pursuant to contract or otherwise, to the parents or a recipient of services on account of personal injury to or disability or disease of the recipient of services, the service is subrogated to the right of the parent or recipient to recover from that part of the award or settlement an amount equal to the amount expended by the service for services which are not otherwise recoverable from the parent or recipient. The acceptance of services from the service constitutes acknowledgment of subrogation rights by the service, and the service may take any and all action necessary to enforce the subrogation rights. Any such child who, or whose parents, guardian, or other person legally chargeable with the support of the child, is able to pay a portion but not all of the expenses for the required services for the child, shall be entitled to the services if the child, parents, guardian or other person legally charged with the support of the child shall pay such amounts thereof to the hospital and physician as the child, parents, guardian, or other persons legally charged with the support of the child are reasonably able to pay.

(L. 1959 S.B. 368 § 4, A.L. 1984 S.B. 727, A.L. 2010 H.B. 1270)



Section 201.050 Department of health and senior services to administer children's special health care needs service — duties.

Effective 28 Aug 2010

Title XII PUBLIC HEALTH AND WELFARE

201.050. Department of health and senior services to administer children's special health care needs service — duties. — 1. The department of health and senior services is designated as the administrator of the children's special health care needs service.

2. The administrator:

(1) Shall formulate and administer a detailed plan or plans for the purpose of administering the service and to make and enforce such rules and regulations as are necessary or desirable for the administration of these plans and the provisions of this chapter;

(2) Shall receive and expend, in accordance with such plans, all funds made available to the service by the federal government, by the state or its political subdivisions, or from any other sources for such purposes, and it shall cooperate with the federal government in developing, improving, and extending the services and in the administration of the plans;

(3) Shall cooperate with other state departments and agencies of this state and with medical, health, nursing, and welfare groups and organizations, private or public, and endeavor to coordinate the efforts of all persons and agencies interested in the discovery, care, and rehabilitation of children with special health care needs, and it is entitled to receive aid and assistance from other departments and agencies of this state in carrying out the plans adopted by the administrator;

(4) Shall receive title to property, real or personal, in all cases of gifts, devises, or bequests to the service and may act as trustee and as such receive title to property, real or personal, where given in trust for the benefit of the service.

(L. 1959 S.B. 368 §§ 5, 6, A.L. 2010 H.B. 1270)

CROSS REFERENCE:

Department of health and senior services, authority to administer children's special health care needs service, 192.005



Section 201.060 Plans, rules and regulations for administration of service, adoption, procedure.

Effective 28 Aug 1995

Title XII PUBLIC HEALTH AND WELFARE

201.060. Plans, rules and regulations for administration of service, adoption, procedure. — The administrator shall promptly after the effective date of this chapter adopt plans for the administration of this service and promulgate necessary rules and regulations which, together with any amendments thereto, shall be kept on file at the principal office of the service, shall constitute a public record and be subject to inspection by any person at all reasonable times. The administrator shall also cause the plans and amendments thereto and the rules and regulations relating thereto to be published in pamphlet form, and copies thereof shall at all times be kept by the service for distribution to interested persons. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1959 S.B. 368 § 8, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 201.070 Plans and regulations to conform to federal requirements.

Effective 28 Aug 2010

Title XII PUBLIC HEALTH AND WELFARE

201.070. Plans and regulations to conform to federal requirements. — Any plan, rule, or regulation adopted by the administrator shall conform with regulations of the federal government to the extent necessary to qualify for the receipt of federal funds that may become available to the state for the treatment and care of children with special health care needs.

(L. 1959 S.B. 368 § 9, A.L. 2010 H.B. 1270)



Section 201.080 Federal funds to be transmitted to service.

Effective 28 Aug 2010

Title XII PUBLIC HEALTH AND WELFARE

201.080. Federal funds to be transmitted to service. — All funds allocated by the federal government to this state for the treatment and care of children with special health care needs shall be transmitted to the service.

(L. 1959 S.B. 368 § 10, A.L. 2010 H.B. 1270)



Section 201.090 Children's special health care needs service fund — state appropriation to — surplus and trust funds invested, how.

Effective 28 Aug 2010

Title XII PUBLIC HEALTH AND WELFARE

201.090. Children's special health care needs service fund — state appropriation to — surplus and trust funds invested, how. — All revenues, refunds, legal settlements, reimbursements, donations, gifts, grants, or bequests coming to the service from any source whatsoever shall be kept by the administrator in a special fund to be designated as the "Children's Special Health Care Needs Service Fund", which is hereby created in the state treasury, and all expenses of the service shall be paid by the administrator from this fund. State appropriations to the children's special health care needs service shall be paid to the administrator upon proper requisition therefor. Any surplus moneys in the fund not currently needed for operation expenses may be invested by the administrator in obligations of the state of Missouri or of the United States of America or obligations guaranteed by the United States of America. Any trust funds in the hands of the administrator may be invested in such manner as may be provided by law, except that any trust funds coming to the administrator with special instructions with reference to the investment thereof shall not be invested contrary to such specific instructions.

(L. 1959 S.B. 368 § 11, A.L. 2010 H.B. 1270)



Section 201.100 Physicians, nurses and hospitals, compensation limited.

Effective 28 Aug 1959

Title XII PUBLIC HEALTH AND WELFARE

201.100. Physicians, nurses and hospitals, compensation limited. — No compensation shall be charged by or allowed to a physician, surgeon, nurse, or a hospital at which a patient is treated other than the compensation fixed and allowed by the administrator or as provided herein.

(L. 1959 S.B. 368 § 12)



Section 201.120 Records of finances — personal records — personal records privileged.

Effective 28 Aug 1959

Title XII PUBLIC HEALTH AND WELFARE

201.120. Records of finances — personal records — personal records privileged. — The administrator shall keep complete and accurate records of all financial transactions of the service and also individual records of all patients which shall show the condition of the patient, treatment rendered, and results. All information as to personal facts and circumstances obtained in connection with the administration of the service constitutes privileged communications as well as the medical information therein contained.

(L. 1959 S.B. 368 § 14)



Section 201.130 Annual report of administrator.

Effective 28 Aug 1959

Title XII PUBLIC HEALTH AND WELFARE

201.130. Annual report of administrator. — The administrator shall cause to be filed with the governor and with the commissioner of administration an annual report containing a classified statement of receipts and expenditures during the year.

(L. 1959 S.B. 368 § 15)






Chapter 204 Common Sewer Districts in Certain Areas

Chapter Cross References



Section 204.250 Common sewer districts, where formed — establishment of common sewer subdistrict — submission of question of election by order of court — contents of order — approval, required percentage — notice of election, contents — ballot, form — circuit court may create subdistrict upon petition — petition, contents — boundaries of subdistrict, description by metes and bounds.

Effective 28 Aug 1992

Title XII PUBLIC HEALTH AND WELFARE

204.250. Common sewer districts, where formed — establishment of common sewer subdistrict — submission of question of election by order of court — contents of order — approval, required percentage — notice of election, contents — ballot, form — circuit court may create subdistrict upon petition — petition, contents — boundaries of subdistrict, description by metes and bounds. — 1. If the construction and maintenance of a common system of trunk sewers and sewage treatment plants is necessary to secure proper sanitary conditions for the preservation of public health in a natural drainage area the major portion of which lies within a county of the first class containing all or part of a city having a population of four hundred fifty thousand or more, or in a county of the first class not having a charter form of government, or in a county of the second, third or fourth class, and which natural drainage area contains all or portions of several drainage basins, several municipalities or sewer districts, and if a common sewer district encompassing the entire area would be eligible for federal aid and assistance under the provisions of Title 33, Section 1151 et seq. of the United States Code Annotated, as now or as may hereafter be amended, the area may be established and incorporated as a common sewer district under sections 204.250 to 204.470 in the following manner: The county commission, or in charter counties, the county executive with the concurrence by resolution of the county legislature, of the county within which the major portion of the area lies may petition the circuit court having jurisdiction over the major portion for the appointment of commissioners as herein provided, and to take further action as may be necessary for the submission to the legal voters residing in the area of the question whether the area shall be organized and incorporated as a common sewer district under sections 204.250 to 204.470.

2. The petition shall set forth a description in general terms of the territory to be embraced in, suggest a name for the proposed common sewer district and state the aim and purposes for which the district is created.

3. Notwithstanding any provisions of law to the contrary, if a sanitary sewage disposal or treatment system is necessary for any number of buildings used solely or primarily for residential or commercial purposes which are situated in such geographical proximity and manner to one another that the creation of a sewage disposal or treatment system is feasible, and such buildings are situated in or are in geographical proximity to an existing common sewer district formed pursuant to this chapter, and if sanitary sewage disposal or treatment services are not otherwise available for service to such buildings, regardless of whether the buildings lie in a natural drainage area or natural drainage basin, such area may be established as a common sewer subdistrict of an existing common sewer district formed pursuant to the provisions of this chapter by complying with the procedures set forth in subsections 4 to 7 of this section.

4. The circuit court of the circuit proposing to create a sewer subdistrict pursuant to subsection 3 of this section may, by order of the court, for good cause shown, submit the question of creating such subdistrict to all owners of record of all real property within such proposed subdistrict at a general or special election called for that purpose. Such order shall set forth the project name for the proposed subdistrict, the general nature of the proposed subdistrict, the estimated cost of the sewer improvements for such subdistrict, the boundaries of the proposed subdistrict to be assessed for sewer improvements, and the proposed method or methods of assessment. The court may thereafter create a sewer subdistrict of an existing common sewer district formed pursuant to this chapter when the question of creating such subdistrict has been approved by the vote of the percentage of electors within such subdistrict voting thereon that is equal to the percentage of voter approval required for the issuance of general obligation bonds of the city or county wherein such subdistrict is located under Article VI, Section 26 of the Constitution of this State. The notice of election containing the question of creating a sewer subdistrict shall contain the project name for the proposed subdistrict, the general nature of the proposed subdistrict, the estimated cost of the sewer improvements for such subdistrict, the boundaries of the proposed subdistrict to be assessed for sewer improvements, the proposed method or methods of assessment, and a statement that the final cost of such sewer improvements assessed against property within the subdistrict and the amount of general obligation bonds issued therefor shall not exceed the estimated cost of such sewer improvements, as stated in such notice, by more than twenty-five percent. The ballot upon which the question of creating a sewer subdistrict is submitted to the qualified voters residing within the proposed subdistrict shall contain a question in substantially the following form:

Shall the ______ Circuit Court be authorized to create a sewer subdistrict proposed for the ______ (common sewer district name) and authorize the common sewer district to incur indebtedness and issue general obligation bonds to pay for all or part of the cost of the creation and maintenance of such subdistrict, the cost of all indebtedness so incurred to be assessed by the ______ (common sewer district name) on the property within the subdistrict?

5. As an alternative to the procedure described in subsection 4 of this section, the circuit court of the circuit may create such a sewer subdistrict when a proper petition has been signed by the owners of record of at least two-thirds by area of all real property located within such proposed subdistrict. The petition, in order to become effective, shall be filed with the circuit court. A proper petition for the creation of a sewer subdistrict shall set forth the proposed subdistrict name, the general nature of the proposed subdistrict, the estimated cost of the sewer improvements for such subdistrict, the boundaries of the proposed subdistrict to be assessed for sewer improvements, the proposed method or methods of assessment, a notice that the names of the signers may not be withdrawn later than seven days after the petition is filed with the court, and a notice that the final cost of such assessments against property within the subdistrict and the amount of general obligation bonds issued therefor shall not exceed the estimated cost of sewer improvements, as stated in such petition, by more than twenty-five percent.

6. Upon receiving the requisite voter approval at an election or upon the filing of a proper petition with the court, the court may by order determine the advisability of the subdistrict and may order that the subdistrict be established and that preliminary plans and specifications for the subdistrict be made. Such order shall state and make findings as to the subdistrict name, the nature of the subdistrict, the estimated cost of the sewer improvements for such subdistrict, the boundaries of the subdistrict to be assessed for sewer improvements, the proposed method or methods of assessment, and shall also state that the final cost of such assessments against the property within the subdistrict and the amount of general obligation bonds issued therefor shall not, without a new election or petition, exceed the estimated cost of such sewer improvements by more than twenty-five percent.

7. The boundaries of the proposed subdistrict shall be described by metes and bounds, streets or other sufficiently specific description. The area of the subdistrict finally determined to be assessed may be less than, but shall not exceed, the total area comprising such district.

(L. 1967 p. 310 § 6, A.L. 1972 H.B. 1239 & 1300, A.L. 1973 H.B. 625, A.L. 1992 H.B. 1803)

CROSS REFERENCE:

Certain counties may assign operation of sewer district to common sewer district, which lies wholly or partially within county, procedure (Jackson, Cass, St. Louis and all first class noncharter counties), 249.451



Section 204.251 Sewer subdistricts governed by provisions of this chapter.

Effective 28 Aug 1992

Title XII PUBLIC HEALTH AND WELFARE

204.251. Sewer subdistricts governed by provisions of this chapter. — Except as specifically provided in sections 204.251 to 204.257 and except for the alternative method of creation prescribed in the provisions of subsections 3 to 7 of section 204.250, sewer subdistricts created pursuant to the provisions of subsections 3 to 7 of section 204.250 shall in all respects be governed by the provisions of this chapter.

(L. 1992 H.B. 1803 § 1)



Section 204.252 Election to incur indebtedness, certification of results — issuance of bonds, ad valorem tax — sinking fund.

Effective 28 Aug 1993

Title XII PUBLIC HEALTH AND WELFARE

204.252. Election to incur indebtedness, certification of results — issuance of bonds, ad valorem tax — sinking fund. — If it appears that the required percentage of the voters of the subdistrict voting on the proposition of incurring indebtedness submitted at an election pursuant to subsections 3 to 7 of section 204.250 were in favor of incurring such indebtedness, the election authority shall make an order reciting the holding of such election and the results thereof, both for and against the proposition, and if the result of the election as certified shall be in favor of incurring the indebtedness and issuing the bonds, or if the required percentage of the voters of the common sewer district have, prior to the creation of the subdistrict, voted in favor of incurring indebtedness and the amount of bonds issued under such authority does not exceed the amount approved by the voters at such election, then the board of trustees for the common sewer district may direct the issuance of such bonds to the amount of the debt authorized to be incurred, or any portion thereof, and shall either before or at the time of doing so provide for the collection of an annual ad valorem tax upon all of the taxable property within the subdistrict, which tax shall be sufficient to pay the interest on such indebtedness as it falls due, and also create a sinking fund for the payment of the principal thereof within twenty years from the date of contracting the same, such tax to be levied and collected as provided for in section 249.130.

(L. 1992 H.B. 1803 § 2, A.L. 1993 S.B. 80, et al.)



Section 204.253 Board of trustees, no power to levy taxes until approval.

Effective 28 Aug 1993

Title XII PUBLIC HEALTH AND WELFARE

204.253. Board of trustees, no power to levy taxes until approval. — 1. The board of trustees of the common sewer district over the subdistrict formed under the alternative method of formation provided in subsections 3 to 7 of section 204.250 shall have no power to levy or collect any taxes for the payment of any indebtedness incurred by the common sewer district unless and until the voters of the common sewer district or the subdistrict shall have authorized the incurring of indebtedness at an election. All expenses and indebtedness incurred by the common sewer district on behalf of the subdistrict may be paid out of funds which may be received by the common sewer district on behalf of the subdistrict from the sale of bonds authorized by the voters of the subdistrict or the voters of the common sewer district.

2. Nothing in this section shall be construed to prevent the board of trustees from expending funds of the common sewer district for the benefit of the subdistrict or to require the board of trustees to expend funds of the common sewer district for the benefit of the subdistrict.

(L. 1992 H.B. 1803 § 3, A.L. 1993 S.B. 80, et al.)



Section 204.254 Total amount of bonds limited — form of bonds — registration of bonds.

Effective 28 Aug 1992

Title XII PUBLIC HEALTH AND WELFARE

204.254. Total amount of bonds limited — form of bonds — registration of bonds. — 1. The total amount of any bonds issued pursuant to sections 204.251 to 204.257 for improvements to the subdistrict of the common sewer district shall not exceed ten percent of the assessed valuation of all taxable tangible property, as shown by the last completed property assessment for state or local purposes, within the common sewer district.

2. Such bonds shall be signed by the president of the board of trustees and attested by the signature of the secretary of the board of trustees with the seal of the district affixed thereto. The interest coupons may be executed by affixing thereon the facsimile signature of the secretary of the district. The bonds may be sold under the same conditions as are provided for the sale of county road bonds.

3. All bonds issued under sections 204.251 to 204.257 shall be registered in the office of the state auditor as provided by law for the registration of bonds of cities and in the office of the secretary of the board of trustees of the district in a book kept for that purpose for registry, shall show the number, date, amount, date of sale, name of the purchaser and the amount for which the bond was sold. The moneys of the common sewer district shall be deposited by the treasurer of the common sewer district in such bank or banks as shall be designated by order of the board of trustees and the secretary of the common sewer district shall charge the treasurer therewith and the moneys shall be drawn from the treasury upon warrants issued by the common sewer district for the purposes for which the bonds were issued.

(L. 1992 H.B. 1803 § 4)



Section 204.255 Secretary to certify costs — board to levy tax — collection and remittance of tax.

Effective 28 Aug 1993

Title XII PUBLIC HEALTH AND WELFARE

204.255. Secretary to certify costs — board to levy tax — collection and remittance of tax. — 1. It shall be the duty of the secretary of the board of trustees of the common sewer district, on or before the fifteenth day of May in each year, to certify to the common sewer district board of trustees the amount of money that will be required during the next succeeding year to pay interest falling due on bonds issued and the principal of bonds maturing in such year, and the amount necessary to cover the estimated expenses of maintaining such sewer subdistrict system in good condition, or renting or leasing of existing sewer facilities and of maintaining the subdistrict with its necessary expenses.

2. On receipt of such certificate it shall be the duty of the board of trustees of the common sewer district to levy such a rate of taxes upon all the taxable property in the sewer subdistrict as will produce a sum of money sufficient for the purposes aforesaid; provided, that the board of trustees of the common sewer district shall have no authority to levy such tax until the voters of the common sewer district or subdistrict shall have voted to incur such indebtedness.

3. On such order being made it shall be the duty of the board of trustees of the common sewer district to cause such rate of taxation to be extended upon the tax books against all the taxable property in the sewer subdistrict and the same shall be collected and remitted to the board of trustees of the common sewer district by the collector of the revenue of the county at the time, in the manner, and by the same means as state, county, school and other taxes are collected and remitted. All of the laws, rights and remedies provided by the laws of this state for the collection of state, county, school and other taxes shall be applicable to the collection of taxes herein authorized to be collected.

(L. 1992 H.B. 1803 § 5, A.L. 1993 S.B. 80, et al.)



Section 204.256 Powers of board of trustees of common sewer district after creation of subdistrict.

Effective 28 Aug 1993

Title XII PUBLIC HEALTH AND WELFARE

204.256. Powers of board of trustees of common sewer district after creation of subdistrict. — When a sewer subdistrict of a common sewer district has been formed pursuant to the alternative method of creation prescribed in subsections 3 to 7 of section 204.250, the board of trustees of the common sewer district shall have the same powers with regard to the subdistrict as for the common sewer district as a whole, plus the following additional powers:

(1) To provide for the construction, extension, improvement, and operation of such sewers, sewer systems, and treatment and disposal facilities, as the board determines necessary for the preservation of public health and maintenance of sanitary conditions in the subdistrict;

(2) For the purpose of meeting the costs of activities undertaken pursuant to the authority granted in this section, to issue bonds in anticipation of revenues of the subdistrict in the same manner as set out in sections 204.360 to 204.450, for other bonds of the common sewer district. Issuance of such bonds for the subdistrict shall require the assent only of four-sevenths of the voters voting on the question;

(3) To charge the costs of the common sewer district for operation and maintenance attributable to the subdistrict, plus a proportionate share of the common sewer district's costs of administration to revenues of the subdistrict and to consider such costs in determining reasonable charges to impose within the subdistrict under section 204.440;

(4) To provide for the treatment and disposal of sewage from the subdistrict in or by means of facilities of the common sewer district not located within the subdistrict with the concurrence of the subdistrict advisory board, in which case the board of trustees shall also have authority to charge a proportionate share of the costs of the common sewer district for operation and maintenance to revenues of the subdistrict and to consider such costs in determining reasonable charges* to impose within the subdistrict under section 204.440;

(5) To add contiguous property to the subdistrict with the approval of at least two-thirds of the landowners within such contiguous territory.

(L. 1992 H.B. 1803 § 6, A.L. 1993 S.B. 80, et al.)

*Word "changes" appears in original rolls, an apparent typographical error.



Section 204.257 Advisory board for subdistrict, creation, members — may make recommendations.

Effective 28 Aug 1997

Title XII PUBLIC HEALTH AND WELFARE

204.257. Advisory board for subdistrict, creation, members — may make recommendations. — The board of trustees of the common sewer district, in its discretion, may create an advisory board for the subdistrict to consist of five members, each serving a term of two years. An authorized representative, not a member of the common sewer district's advisory board under section 204.310, from the sewer subdistrict, together with the representatives of each county having territory within the subdistrict, may constitute the advisory board for the subdistrict. The board of trustees of the common sewer district may keep the subdistrict advisory board informed as to all phases of the planning and operations of the subdistrict, and the subdistrict advisory board may make such recommendations to the common sewer district advisory board as the subdistrict board deems advisable with regard to the construction and operation of sewers and facilities in the subdistrict.

(L. 1992 H.B. 1803 § 7, A.L. 1997 H.B. 340)



Section 204.260 Common sewer commissioners, when appointed, oath, authority, compensation — stenographer and clerk, compensation.

Effective 28 Aug 1986

Title XII PUBLIC HEALTH AND WELFARE

204.260. Common sewer commissioners, when appointed, oath, authority, compensation — stenographer and clerk, compensation. — 1. The circuit court shall within thirty days after receiving the petition appoint three disinterested persons, one of whom shall be a licensed civil engineer or surveyor, as common sewer district commissioners to lay out and define the boundaries of the proposed district.

2. The common sewer district commissioners may alter or amend the boundaries of the proposed district as set forth in the petition so that it embraces all of the area capable of being efficiently drained by the system of trunk sewers, or so as to exclude from the district any part of the natural drainage area which is so situated as not to be benefitted by the proposed trunk sewers or treatment plants, and for this purpose they shall have power to have made all surveys and maps necessary to locate and describe the boundaries.

3. The common sewer district commissioners shall qualify by taking an oath to faithfully and impartially perform their duties and when so qualified shall give notice by publication at least five times, in one or more newspapers having a general circulation in the proposed district, of the time and place where they will meet to consider and establish the boundaries. The notice shall be given at least twenty days prior to the meeting, and the meeting place shall be in the courthouse of the county in which the major portion of the proposed district lies.

4. At the meeting the common sewer district commissioner first named in the order of appointment shall preside, and all persons residing or owning real property in the proposed district, or adjacent thereto, shall have the right to be heard as to the location of the boundaries of the proposed district; and the common sewer district commissioners or a majority of them after the hearing shall fix and determine the boundaries of the proposed district.

5. The common sewer district commissioners may adjourn from day to day until the hearings are complete, and for their services shall receive such compensation as may be determined by the circuit court which appoints them. They may employ a competent person as stenographer and clerk, whose compensation shall be as set by the circuit court.

(L. 1967 p. 310 § 7, A.L. 1986 H.B. 1554 Revision)



Section 204.270 Report of commissioners, map or plan, where filed.

Effective 28 Aug 1967

Title XII PUBLIC HEALTH AND WELFARE

204.270. Report of commissioners, map or plan, where filed. — The commissioners shall make their report, accompanied by a map or plan showing the boundaries of the proposed district in relation to the property lines intersected or followed by them, also in relation to city or county boundaries, to the court by which they were appointed, and shall thereupon be discharged by the court. The report and map, if approved by the court, shall then be filed in the office of the recorder of deeds for each county in which a portion of the proposed district is situated and with the county commission of each such county.

(L. 1967 p. 310 § 8)



Section 204.280 Election called by county commissions at direction of circuit court — costs, how taxed.

Effective 28 Aug 1978

Title XII PUBLIC HEALTH AND WELFARE

204.280. Election called by county commissions at direction of circuit court — costs, how taxed. — 1. The circuit court shall by order direct the county commission of any county partially within the proposed district to submit to the voters of the proposed district the question of the organization and incorporation of the proposed common sewer district, with boundaries as determined by the commissioners and approved by the circuit court.

2. The county clerk of each county shall certify to the circuit court the results of the election in that portion of the proposed district within his county.

3. If the circuit court finds that a majority of the votes cast on the question in each county favored the incorporation of the proposed district, the court shall issue a decree incorporating the area described in the commissioners' report as a common sewer district. If the proposition is favored by a majority of those voting in the county containing the major portion of the district but not by a majority voting in the other county, the court shall change the boundaries to include only the area within the one county and shall decree the incorporation thereof.

4. If the question fails to receive a majority of the votes cast in the county containing the major portion of the proposed district, regardless of the results in the election in the other county, the court shall dismiss the petition and tax the costs of the proceedings and the election against the county which presented the petition.

(L. 1967 p. 310 § 9, A.L. 1978 H.B. 971)



Section 204.290 District a body corporate and politic, when.

Effective 28 Aug 1967

Title XII PUBLIC HEALTH AND WELFARE

204.290. District a body corporate and politic, when. — 1. When the board of trustees provided for in section 204.300 is appointed and organized, the district shall be considered in law and equity a body corporate and politic, known by the name specified in the original petition and the court's decree, and by that name and style may sue and be sued, contract and be contracted with, acquire and hold real estate and personal property necessary for corporate purposes, and adopt a common seal.

2. All courts in this state shall take judicial notice of the existence of any district organized under sections 204.250 to 204.470.

(L. 1967 p. 310 § 10)



Section 204.300 Trustees, how appointed, qualifications, expenses reimbursement, compensation — registered professional engineer, may employ.

Effective 28 Aug 2010

Title XII PUBLIC HEALTH AND WELFARE

204.300. Trustees, how appointed, qualifications, expenses reimbursement, compensation — registered professional engineer, may employ. — 1. In all counties except counties of the first classification which have a charter form of government and which contain all or any portion of a city with a population of three hundred fifty thousand or more inhabitants, the governing body of the county, by resolution, order, or ordinance, shall appoint five trustees, the majority of whom shall reside within the boundaries of the district. In the event the district extends into any county bordering the county in which the greater portion of the district lies, the presiding commissioner or other chief executive officer of the adjoining county shall be an additional member of the appointed board of trustees. The trustees may be paid reasonable compensation by the district for their services; except that, any compensation schedule shall be approved by resolution of the board of trustees. The board of trustees shall be responsible for the control and operation of the sewer district. The term of each board member shall be five years; except that, members of the governing body of the county sitting upon the board shall not serve beyond the expiration of their term as members of such governing body of the county. The first board of trustees shall be appointed for terms ranging from one to five years so as to establish one vacancy per year thereafter. If the governing body of the county with the right of appointment under this section* fails to appoint a trustee to fill a vacancy on the board within sixty days after receiving written notice from the common sewer district of the existence of such vacancy, then the vacancy may be filled by a majority of the remaining members then in office of the board of trustees of such common sewer district. The trustees may be paid reasonable compensation by the district for their services; except that, any compensation schedule shall be approved by resolution, order, or ordinance of the governing body of the county. Any and all expenses incurred in the performance of their duties shall be reimbursed by the district. The board of trustees shall have the power to employ and fix the compensation of such staff as may be necessary to discharge the business and purposes of the district, including clerks, attorneys, administrative assistants, and any other necessary personnel. The board of trustees shall select a treasurer, who may be either a member of the board of trustees or another qualified individual. The treasurer selected by the board shall give such bond as may be required by the board of trustees. The board of trustees shall appoint the sewer engineer for the county in which the greater part of the district lies as chief engineer for the district, and the sewer engineer shall have the same powers, responsibilities and duties in regard to planning, construction and maintenance of the sewers, and treatment facilities of the district as he now has by virtue of law in regard to the sewer facilities within the county for which he is elected. If there is no sewer engineer in the county in which the greater part of the district lies, the board of trustees may employ a registered professional engineer as chief engineer for the district under such terms and conditions as may be necessary to discharge the business and purposes of the district. The provisions of this subsection shall not apply to any county of the first classification which has a charter form of government and which contains all or any portion of a city with a population of three hundred fifty thousand or more inhabitants.

2. In any county of the first classification which has a charter form of government and which contains all or any portion of a city with a population of three hundred fifty thousand or more inhabitants, and in any county of the first classification without a charter form of government and which has a population of more than sixty-three thousand seven hundred but less than seventy-five thousand, there shall be a ten-member board of trustees to consist of the county executive, the mayors of the five cities constituting the largest users by flow during the previous fiscal year, the mayors of three cities which are not among the five largest users and who are members of the advisory board of the district established pursuant to section 204.310, and one member of the county legislature to be appointed by the county executive, with the concurrence of the county legislature. If the county executive does not appoint such members of the county legislature to the board of trustees within sixty days, the county legislature shall make the appointments. The advisory board members shall be appointed annually by the advisory board. In the event the district extends into any county bordering the county in which the greater portion of the district lies, the number of members on the board of trustees shall be increased to a total of eleven and the presiding commissioner or county executive of the adjoining county shall be an additional member of the board of trustees. The trustees shall receive no compensation for their services, but may be compensated for their reasonable expenses normally incurred in the performance of their duties. The board of trustees may employ and fix the compensation of such staff as may be necessary to discharge the business and purposes of the district, including clerks, attorneys, administrative assistants, and any other necessary personnel. The board of trustees may employ and fix the duties and compensation of an administrator for the district. The administrator shall be the chief executive officer of the district subject to the supervision and direction of the board of trustees and shall exercise the powers, responsibilities and duties heretofore exercised by the chief engineer prior to September 28, 1983. The administrator of the district may, with the approval of the board of trustees, retain consulting engineers for the district under such terms and conditions as may be necessary to discharge the business and purposes of the district. The provisions of this subsection shall only apply to counties of the first classification which have a charter form of government and which contain all or any portion of a city with a population of three hundred fifty thousand or more inhabitants.

(L. 1967 p. 310 § 11, A.L. 1972 H.B. 1239 & 1300, A.L. 1973 H.B. 625, A.L. 1983 H.B. 371, A.L. 1993 S.B. 244, et. al., A.L. 1997 H.B. 340, A.L. 1999 H.B. 450, A.L. 2001 H.B. 501, A.L. 2010 H.B. 1612 merged with S.B. 791)

*Word "subsection" appears in original rolls of S.B. 791.

CROSS REFERENCE:

Election to consolidate sewer districts must be submitted to voters by resolution, 249.1100



Section 204.310 Advisory board, composition of — not required, when.

Effective 18 Feb 1992, see footnote

Title XII PUBLIC HEALTH AND WELFARE

204.310. Advisory board, composition of — not required, when. — The representative of each subdistrict advisory board chosen pursuant to section 204.571, together with the mayor or chief executive officer or the authorized representative of every incorporated municipality and a representative authorized in writing to act in that capacity of every subdistrict, which lies partially within the district and which operates a sewage collection system which will discharge sewage into the trunk sewers or the sewage facilities of the common sewer district shall constitute an advisory board of the district. If there are three or fewer municipalities and subdistricts the organization of an advisory board is optional at the discretion of the board of trustees, and in such case all powers can be exercised by the board of trustees without the concurrence of the advisory board. The advisory board shall organize by electing one of its members as chairman and one as vice chairman. The board of trustees shall keep the advisory board informed as to all phases of the planning and operations of the district, and the advisory board shall make such recommendations to the board of trustees as it deems advisable with regard to the construction and operation of the sewers and facilities of the district.

(L. 1967 p. 310 § 12, A.L. 1972 H.B. 1239 & 1300, A.L. 1983 H.B. 371, A.L. 1992 H.B. 948)

Effective 2-18-92



Section 204.320 Board of trustees of common sewer districts, powers — board of trustees of certain districts, powers — enforceability of orders — industrial user defined.

Effective 07 Apr 1992, see footnote

Title XII PUBLIC HEALTH AND WELFARE

204.320. Board of trustees of common sewer districts, powers — board of trustees of certain districts, powers — enforceability of orders — industrial user defined. — 1. The board of trustees of any common sewer district shall have power to pass all necessary rules and regulations for the proper management and conduct of the business of the board of trustees, and of the district, and for carrying into effect the objects for which the district is formed.

2. The board of trustees of a district in any first class county with a charter form of government which contains all or part of a city with a population of three hundred fifty thousand or more inhabitants shall, subject to compliance with the exercise of lawful authority granted to or rules adopted by the clean water commission pursuant to section 644.026, exercise primary authority to adopt, modify, and repeal, and to administer and enforce rules and regulations with respect to:

(1) The establishment, construction, reconstruction, improvement, repair, operation, and maintenance of its sewer systems and treatment facilities;

(2) Industrial users discharging into its sewer systems or treatment facilities;

(3) The establishment, operation, administration, and enforcement of a publicly owned treatment works pretreatment program consistent with state and federal pretreatment standards, including inspection, monitoring, sampling, permitting and reporting programs and activities. The board of trustees may, in addition to any pretreatment standards imposed under this section, require of any user of its treatment facilities such other pretreatment of industrial wastes as it deems necessary to adequately treat such wastes.

3. The rules and regulations adopted by the board of trustees pursuant to subsection 2 of this section shall be applicable, and enforceable by civil, administrative or other actions within any territory served by its sewer systems or treatment facilities and against any municipality, subdistrict, district or industrial user who shall directly or indirectly discharge sewage or permit discharge of sewage into the district's sewer system or treatment facilities.

4. The authority granted to the board by this section is in addition to and not in derogation of any other authority granted pursuant to the constitution and laws of Missouri, any federal water pollution control act, or the rules of any agency of federal or state government.

5. The term "industrial user", as used in this section and in section 204.300, shall mean any nondomestic source of discharge or indirect discharge into the district's wastewater system which is regulated under section 307(b), (c), or (d) of the Clean Water Act, or any source listed in division A, B, D, E, or I of the Standard Industrial Classification Manual, or any solid waste disposal operation such as, but not limited to, landfills, recycling facilities, solid or hazardous waste handling or disposal facilities and facilities which store or treat aqueous wastes as generated by facilities not located on site and which dispose of these wastes by discharging them into the district's wastewater system.

(L. 1967 p. 310 § 13, A.L. 1992 H.B. 948 merged with H.B. 1307)

Effective 2-18-92 (H.B. 948) 4-7-92 (H.B. 1307)



Section 204.322 Board of trustees, rules and regulations.

Effective 07 Apr 1992, see footnote

Title XII PUBLIC HEALTH AND WELFARE

204.322. Board of trustees, rules and regulations. — The board of trustees of a district, other than a district described in section 204.320, may pass all necessary rules and regulations for the proper management and conduct of the business of the board of trustees, and the district, and for carrying into effect the objects for which the district is formed.

(L. 1992 H.B. 1307)

Effective 4-7-92



Section 204.330 Board of trustees, duties — agreements as to manner of discharge — disputes, procedure, effect — petition for enforcement of agreement — power to contract — refusal to receive wastes — powers as to operation of facilities — procedural remedies — false reports, penalty.

Effective 07 Apr 1992, see footnote

Title XII PUBLIC HEALTH AND WELFARE

204.330. Board of trustees, duties — agreements as to manner of discharge — disputes, procedure, effect — petition for enforcement of agreement — power to contract — refusal to receive wastes — powers as to operation of facilities — procedural remedies — false reports, penalty. — 1. It shall be the duty of the board of trustees to make the necessary surveys, and to lay out and define the general plan for the construction and acquisition of land, rights-of-way and necessary sewers and treatment facilities and of any extensions, expansions, or improvements thereof within the district.

2. The board of trustees may enter into agreements with each municipality, subdistrict, private district or any industrial user which discharges sewage into trunk sewers, streams or the treatment facilities of the district concerning the locations and the manner in which sewage may be discharged into the district system or streams within the district and concerning the permissible content of acid wastes, alkaline wastes, poisonous wastes, oils, grit or other wastes which might be hazardous or detrimental to the system. If no agreement is obtained with regard to any such matter the trustees shall refer the dispute to the clean water commission and the determination of the commission shall be binding upon the district, municipality, subdistrict or private district. Each municipality, subdistrict or private district shall control the discharge of wastes into its collection sewers to the extent necessary to comply with the agreement or the determination of the clean water commission. The board of trustees of a common sewer district or the governing body of any municipality, subdistrict, private district or industrial user discharging sewage into the stream or the system may petition the circuit court which decreed the incorporation of the district for an order enforcing compliance with any provision of such an agreement or determination, and that circuit court shall have jurisdiction in all cases or questions arising out of the organization or operations of the district, or from the acts of the board of trustees.

3. The board of trustees may contract with each participating community for the payment of its proportionate share of treatment costs.

4. The board of trustees may contract with public agencies, individuals, private corporations, and political subdivisions, inside and outside the common sewer district, to permit them to connect with and use the district's facilities according to such terms, conditions, and rates as the board determines are in the interest of the district and regardless of whether such agencies, individuals, corporations, and subdivisions are in the same natural drainage area or basins as the district.

5. The board of trustees may refuse to receive any wastes into the sewage system which do not meet relevant state or federal water pollution, solid waste, or pretreatment standards.

6. The board of trustees shall have all of the powers necessary and convenient to provide for the operation, maintenance, administration, and regulation, including the adoption of rules and regulations, of any individual home sewage or business treatment systems within the jurisdiction of the sewer district.

7. The board of trustees shall have all of the powers necessary and convenient to provide for the operation and maintenance of its treatment facilities and the administration, regulation, and enforcement of its pretreatment program, including the adoption of rules and regulations, to carry out its powers with respect to all municipalities, subdistricts, districts, and industrial users which discharge into the collection system of the district's sewer system or treatment facilities. These powers include, but are not limited to:

(1) The promulgation of any rule, regulation or ordinance;

(2) The issuance, modification or revocation of any order;

(3) The issuance, modification or revocation of any permit;

(4) The levying of a civil administrative fine upon any industrial user in violation of the district's rules, regulations and ordinances, or any permit or order issued thereunder, in an amount not to exceed one thousand dollars per violation per day;

(5) Commencing an action through counsel for appropriate legal or equitable relief in the circuit court which decreed the district's incorporation against any industrial user in violation of the district's rules, regulations and ordinances or any permit or order issued thereunder; and

(6) Petitioning the prosecutor for the county in which any criminal violation of the district's rules, regulations, ordinances or any permit or order issued thereunder has occurred to institute criminal proceedings.

8. The board of trustees may adopt rules and regulations creating procedural remedies for all persons affected by any order or permit issued, modified or revoked or any fine or penalty levied by the board including but not limited to the grant of reasonable time periods for such persons to respond, to show cause, and to request reconsideration of fines or penalties levied.

9. Any person who knowingly makes any false statements, representations or certifications in any application, record, report, plan or other document filed or required to be maintained pursuant to the district's rules, regulations, ordinances or wastewater permit, or who falsifies, tampers with or knowingly renders inaccurate any monitoring device or method required under the district's rules, regulations or ordinances shall, upon conviction, be punishable by a fine of not more than one thousand dollars per violation per day or imprisonment for not more than one year or both. In the event of a second conviction, the person shall be punishable by a fine not to exceed three thousand dollars per violation per day or imprisonment for not more than three years or both. Any penalty imposed by this subsection shall not preclude any appropriate civil remedy.

10. Whenever any reference is made in this section to any action that may be taken by the board of trustees, such reference includes such action by its executive officer pursuant to powers and duties delegated to such executive officer by the board of trustees.

(L. 1967 p. 310 § 14, A.L. 1972 H.B. 1239 & 1300, A.L. 1983 H.B. 371, A.L. 1992 H.B. 948 merged with H.B. 1307)

Effective 2-18-92 (H.B. 948); 4-7-92 (H.B. 1307)



Section 204.331 Subdistricts, how created — contract powers.

Effective 28 Aug 1983

Title XII PUBLIC HEALTH AND WELFARE

204.331. Subdistricts, how created — contract powers. — The county commission, or county legislature, may, in addition to all powers herein granted or implied, create a subdistrict or subdistricts within the county, which subdistrict, when created, shall be a body corporate and politic. Creation of the subdistrict or subdistricts shall be in the manner hereinafter provided, but in all other respects the administration and operation of the subdistricts shall be in the manner provided by sections 249.430 to 249.660. Either the county commission or the members of the county legislature elected from all or a portion of the subdistrict shall act as the governing body of the sewer subdistrict. Each subdistrict so created shall, in addition to the powers granted by sections 249.430 to 249.660, have the power and ability to contract with the common sewer district created pursuant to sections 204.250 to 204.470, or with other subdistricts for the collection, transportation and treatment of sewage or any function associated therewith, including but not limited to engineering, construction, maintenance, repair, and administrative services required for the collection, transportation, and treatment of sewage.

(L. 1972 H.B. 1239 & 1300, A.L. 1983 H.B. 371)



Section 204.332 Subdistricts, how created, alternative method.

Effective 28 Aug 1983

Title XII PUBLIC HEALTH AND WELFARE

204.332. Subdistricts, how created, alternative method. — In lieu of the method of incorporation provided in sections 249.450 and 249.460, subdistricts may be created in the following manner: Upon written recommendation of the county highway engineer, county sewer engineer, or director of public works; or upon petition of twenty percent or more of the registered voters within the area which will be liable to assessment for the construction and maintenance of a sewer system, setting forth generally the area to be included, the county commission or county legislature shall adopt a resolution to establish the subdistrict and describing generally the size and location of the proposed subdistrict. The county commission or county legislature may designate the highway engineer or director of public works as sewer engineer, or may retain the services of an engineer or firm of engineers as sewer engineers. The sewer engineer shall advise the county commission or county legislature with reference to proper boundaries of any subdistricts to be established and shall also superintend the construction of the sewers and the maintenance thereof and the apportionment of the cost thereof as provided by law. The county commission or county legislature shall also request the county clerk, clerk of the legislature, or other appropriate officer to appoint or designate a deputy to keep the special records which are required for the proceedings for the construction and maintenance of the sewer subdistricts or divisions. In addition, the requirements of sections 249.070 and 249.480, must be complied with before a sewer subdistrict can be incorporated under the provisions of sections 204.331 and 204.332.

(L. 1972 H.B. 1239 & 1300, A.L. 1983 H.B. 371)



Section 204.340 Board to have power of eminent domain — may cross, traverse or follow public highways — restoration at cost of district.

Effective 28 Aug 1983

Title XII PUBLIC HEALTH AND WELFARE

204.340. Board to have power of eminent domain — may cross, traverse or follow public highways — restoration at cost of district. — 1. The board of trustees shall have the right to condemn any land or other property within the district for right-of-way for trunk sewers or for any other improvement or structure deemed necessary or advisable for or in connection with the sewer and treatment system of the district, and in so doing shall follow the procedure that is provided by chapter 523. The board of trustees shall also have the same authority to enter upon private lands to survey land or other property before exercise of the above condemnation powers as is granted under section 388.210 to railroad corporations.

2. The board of trustees in any first class noncharter county having a population of more than one hundred and forty-five thousand and less than one hundred and fifty thousand as determined by the preceding decennial census may acquire by purchase, gift or condemnation or may lease or rent any real or personal property and in so doing shall follow the procedure that is provided by chapter 523. All the powers may be exercised both within or without the district as may be necessary for the exercise of its powers or the accomplishment of its purposes.

3. The board of trustees of the district, if it is necessary to cross, follow or traverse public streets, roads or alleys, or grounds held or used as public parks or places, shall have the right to do so upon the following conditions: The board of trustees shall file with the county commission or mayor of the municipality having immediate jurisdiction over the street, road, alley or public park or place, a map showing the location and extent of the proposed occupancy for drainage purposes and a plan of the proposed works, which plan shall be so made and arranged as not to interfere with the ordinary and lawful use of the street, road, alley, public park or place, except during a reasonable time for the construction of the necessary works.

4. The entire expense of the works and restoration of the ground occupied to its former condition, as near as may be, shall be borne by the district.

(L. 1967 p. 310 § 15, A.L. 1983 H.B. 371)



Section 204.350 Contracts let by board on bids, exceptions.

Effective 28 Aug 1967

Title XII PUBLIC HEALTH AND WELFARE

204.350. Contracts let by board on bids, exceptions. — 1. The board of trustees for the district shall let contracts for all work to be done, excepting in case of repairs or emergencies requiring prompt attention, in the construction of trunk sewers and sewage treatment plants under the authority of sections 204.250 to 204.470, the expense of which will exceed five hundred dollars, to the lowest responsible bidder therefor, upon not less than twenty days' notice of the letting, given by publication in a newspaper of general circulation in the district, and in the discretion of the board, in one or more newspapers of general circulation among contractors. The board shall have the power and authority to reject any and all bids and readvertise the work.

2. The board of trustees, subject to the concurrence of the advisory board established by sections 204.250 to 204.470, shall also have the power to enter into agreements with persons, firms or corporations of known standing and competence for the execution and preparation of the surveys, maps and plans needed and required by the board, and also for the laying out and superintendence of work to be constructed under the authority of sections 204.250 to 204.470, but no single agreement so made shall cover more than one piece or class of work.

(L. 1967 p. 310 § 16)



Section 204.355 Extension of boundaries, procedure — ballot form.

Effective 28 Aug 1983

Title XII PUBLIC HEALTH AND WELFARE

204.355. Extension of boundaries, procedure — ballot form. — 1. Whenever any sewer district shall have been organized as provided by sections 204.250 to 204.470, and it shall appear necessary, convenient or advisable to extend the boundaries of such district for the purpose of including therein a contiguous area which could be efficiently served by the sewer system of the district, or by reasonable modifications, extensions or improvements thereof, the boundaries of the district may be extended as provided in this section, but the extension shall not include any territory within the boundaries of any other sewer district.

2. The trustees of the district may, and shall upon receipt of a petition signed by twenty-five or more persons residing either within the present boundaries of the district or within the area of the proposed addition, file with the circuit court having jurisdiction of the district a petition setting forth the reasonableness or necessity for extending the boundaries of the district, the boundary lines of the proposed extension, and a prayer for such further action as may be necessary to determine the question as to whether the boundaries of the district should be extended.

3. The court shall fix a time at which it will hear the petition or any objections thereto, and it shall be the duty of the clerk of the circuit court to cause a notice to be published in a newspaper of general circulation in the county where the proceedings are pending for three consecutive weeks before the court date, which notice shall set out the proposed boundaries of the extension of the district.

4. If upon the hearing of the petition and objections, the court shall find that an extension of the boundaries of the district is necessary or reasonable for the preservation of the public health or public welfare, or will be of public utility or benefit, the court shall find in favor of the petitioners and shall render its decree to that effect. In its decree the court may alter or amend the boundaries of the proposed extension as originally proposed in the petition. If the court shall find that such an extension is not necessary or will not be of public health or public welfare or will not be of public utility or benefit and will not be advisable, then it shall find against the petitioners and shall dismiss the petition.

5. If the court shall find in favor of the petitioners, it shall enter its order directing the appropriate election authority to call and hold an election in the original sewer district and the territory proposed to be annexed on the question of whether the territory should be annexed to the sewer district. The notice shall include a description of the territory to be annexed.

6. The question shall be submitted in the following form:

Shall the ______ sewer district annex the contiguous area described in the notice for this election?

7. The election authority shall certify the results of the election to the circuit court having jurisdiction of the matter. If a majority of the votes cast on the proposition, in the original sewer district and the territory to be annexed combined, shall be in favor of the annexation, then the court shall render a decree declaring the boundaries of the district to be extended and describing the boundaries of the district as extended. If a majority of the votes cast on the proposition, in the original sewer district and the territory to be annexed combined, shall be against the annexation, then the court shall render a decree declaring that the proposal to extend the boundaries has failed and that the boundaries of the sewer district shall remain unchanged.

(L. 1983 H.B. 371)



Section 204.360 Costs of common sewer district met, how.

Effective 28 Aug 1967

Title XII PUBLIC HEALTH AND WELFARE

204.360. Costs of common sewer district met, how. — The cost of any common sewer district of acquiring, constructing, improving or extending a sewerage system may be met:

(1) Through the expenditures by the sewer district of any funds available for that purpose;

(2) From any other funds which may be obtained under any law of the state or of the United States or from any county or municipality for that purpose; or

(3) From the proceeds of revenue bonds of the common sewer district, payable solely from the revenues to be derived from the operation of such sewerage system or from any combination of* all the methods of providing funds.

(L. 1967 p. 310 § 17)

*Word "or" appears in original rolls.



Section 204.370 Bonds, issuance on four-sevenths vote — certain counties (Jackson and Cass).

Effective 28 Aug 2001

Title XII PUBLIC HEALTH AND WELFARE

204.370. Bonds, issuance on four-sevenths vote — certain counties (Jackson and Cass). — 1. No common sewer district in any county of the first classification which has a charter form of government and which contains all or any portion of a city with a population of three hundred fifty thousand or more inhabitants, or in any county of the first classification without a charter form of government and which has a population of more than sixty-three thousand seven hundred but less than seventy-five thousand shall issue or deliver any bonds for the purpose of acquiring, constructing, improving or extending any sewerage system payable from the revenues to be derived from the operation of the system unless a proposition to issue the bonds shall have received the assent of a majority of the voters of the sewer district who shall vote on the question or the written assent of three-quarters of the customers of the sewer district. For purposes of this section, "customer" shall mean:

(1) A political subdivision within the district which has a service or user agreement with the district; or

(2) A duly created subdistrict.

2. The question shall be submitted in substantially the following form:

Shall revenue bonds in the amount of ______ dollars for the purpose of ______ (acquiring, constructing, improving or extending the sewerage system) be issued by the ______ common sewer district?

(L. 1967 p. 310 § 18, A.L. 1978 H.B. 971, A.L. 2001 H.B. 501)



Section 204.375 Sewer districts and water districts may issue joint revenue bonds.

Effective 28 Aug 1972

Title XII PUBLIC HEALTH AND WELFARE

204.375. Sewer districts and water districts may issue joint revenue bonds. — Any sewer district organized hereunder and any public water district organized under chapter 247, although constituted separately, may issue joint revenue bonds, the proceeds, obligation and repayment of which shall be apportioned between the districts by contract, the basic terms of which shall be a part of the notice of elections; provided, however, each water and sewer district combining jointly to issue such bonds shall comply generally with the requirements for the issuance of bonds under their respective statutes.

(L. 1972 H.B. 1239 & 1300)



Section 204.380 Bonds issued when, interest rate, redemption period, type, how signed, how sold.

Effective 28 Aug 1983

Title XII PUBLIC HEALTH AND WELFARE

204.380. Bonds issued when, interest rate, redemption period, type, how signed, how sold. — 1. Revenue bonds authorized at an election held as hereinabove provided shall be issued by authority of a resolution adopted by the board of trustees of the district; provided, however, that such resolution shall have the prior concurrence of the advisory board established by sections 204.250 to 204.470. The resolution shall recite that an estimate of the cost of the proposed acquisition, construction, improvement or extension has been made and shall set out the estimated cost; it shall set out the amount of the bonds proposed to be issued, their purposes, their dates, denominations, rates of interest, times of payment, both of principal and of interest, places of payment and all other details in connection with the bonds.

2. The bonds may be subject to such provision for redemption prior to maturity, with or without premium, and at such times and upon such conditions as may be provided by the board of trustees of the common sewer district.

3. The bonds shall bear interest at a rate in accordance with section 108.170 and shall mature over a period not exceeding thirty-five years from the date thereof.

4. The bonds may be payable to bearer, may be registered or coupon bonds, and if payable to bearer may contain such registration privileges as to either principal and interest, or principal only, as may be provided in the resolution authorizing the bonds.

5. The bonds and the coupons to be attached thereto, if any, shall be signed in such manner and by such officers as may be directed by resolution. Bonds signed by an officer who shall hold the office at the time the bonds are signed shall be deemed validly and effectually signed for all purposes, regardless of whether or not any officer shall cease to hold his office prior to the delivery of the bonds and regardless of whether or not any officer shall have held or shall not have held such office on the date ascribed to the bonds.

6. The bonds shall be sold in such manner and upon such terms as the board of trustees of the common sewer district shall determine, but the bonds shall not be sold for less than ninety cents on the dollar nor shall they be sold at such a price that the interest cost upon the actual proceeds of the bonds from the date thereof to their maturity shall exceed a rate in accordance with section 108.170. The resolution may provide that certain bonds authorized thereby shall be junior or subordinate in any or all respects to other revenue bonds authorized concurrently therewith or prior to or after such bonds.

(L. 1967 p. 310 § 19, A.L. 1983 H.B. 371)



Section 204.390 Revenue bonds, payable how, not an indebtedness of district — information required on face of bond.

Effective 28 Aug 1967

Title XII PUBLIC HEALTH AND WELFARE

204.390. Revenue bonds, payable how, not an indebtedness of district — information required on face of bond. — Revenue bonds issued under authority of sections 204.250 to 204.470 shall be payable solely from the revenues derived and to be derived from the operation of the sewerage system acquired, constructed, improved or extended in whole or in part from the proceeds of the bonds. No revenue bonds issued pursuant to sections 204.250 to 204.470 shall constitute an indebtedness of the common sewer district within the meaning of any constitutional or statutory restriction, limitation or provision. The face of each bond shall state in substance that the bond has been issued under the provisions of sections 204.250 to 204.470, that the taxing power of the common sewer district issuing the bond is not pledged to the payment thereof either as to principal or interest and that the bond and the interest thereon are payable solely from the revenues of the sewerage system for the benefit of which the bond was issued.

(L. 1967 p. 310 § 20)



Section 204.400 District to charge and collect sufficient revenues.

Effective 28 Aug 1967

Title XII PUBLIC HEALTH AND WELFARE

204.400. District to charge and collect sufficient revenues. — It shall be the mandatory duty of any common sewer district which shall issue revenue bonds pursuant to sections 204.250 to 204.470:

(1) To fix and maintain rates and make and collect charges for the use and services of the system, for the benefit of which revenue bonds were issued, sufficient to pay the cost of maintenance and operation thereof;

(2) To pay the principal of and the interest on all revenue bonds issued by the common sewer district chargeable to the revenues of the system; and

(3) To provide funds ample to meet all valid and reasonable requirements of the resolution by which the revenue bonds have been issued.

­­

­

(L. 1967 p. 310 § 21)



Section 204.410 Net revenues defined, how expended.

Effective 18 Feb 1992, see footnote

Title XII PUBLIC HEALTH AND WELFARE

204.410. Net revenues defined, how expended. — 1. Whenever any common sewer district authorizes and issues revenue bonds pursuant to sections 204.250 to 204.470, an amount sufficient for the purpose of the net revenues of the sewerage system for the benefit of which the bonds are issued shall, by operation of sections 204.250 to 204.470, be pledged to the payment of the principal of and the interest on the bonds as the same shall mature and accrue.

2. The term "net revenues" shall be construed to mean all income and revenues derived from the ownership and operation of the system less the actual and necessary expenses of operation and maintenance of the system.

3. It shall be the mandatory duty of the treasurer of the common sewer district to provide for the prompt payment of the principal and interest on any revenue bonds as they mature and accrue.

(L. 1967 p. 310 § 22, A.L. 1975 H.B. 723, A.L. 1983 H.B. 371, A.L. 1992 H.B. 948)

Effective 2-18-92



Section 204.420 Board may authorize establishment of various accounts by resolution — may limit issuance of additional bonds and limit rights of holders of such bonds.

Effective 18 Feb 1992, see footnote

Title XII PUBLIC HEALTH AND WELFARE

204.420. Board may authorize establishment of various accounts by resolution — may limit issuance of additional bonds and limit rights of holders of such bonds. — 1. The resolution of the board of trustees of the common sewer district authorizing the issuance of revenue bonds under the authority of sections 204.250 to 204.470 may provide that periodic allocations of the revenues to be derived from the operation of the system for the benefit of which the bonds are issued shall be made into such accounts, separate and apart from any other accounts of the district, as shall be deemed to be advisable to assure the proper operation and maintenance of the system and the prompt payment of the indebtedness chargeable to the revenues of the system. The accounts may include, but shall not be limited to:

(1) An account for the purpose of providing funds for the operation and maintenance of the system;

(2) An account to provide funds for the payment of the bonds as to principal and interest as they come due;

(3) An account to provide an adequate reserve for depreciation, to be expended for replacements of the system;

(4) An account for the accumulation of a reserve to assure the prompt payment of the bonds and the interest thereon whenever and to the extent that other funds are not available for the purpose;

(5) An account to provide funds for contingent expenses in the operation of the system;

(6) An account to provide for the accumulation of funds for the construction of extensions and improvements to the system; and

(7) Such other accounts as may be desirable in the judgment of the board of trustees.

2. The resolution may also establish such limitations as may be expedient upon the issuance of additional bonds, payable from the revenues of the system, or upon the rights of the holders of such additional bonds. Such resolution may include other agreements with the holders of the bonds or covenants or restrictions necessary or desirable to safeguard the interests of the bondholder and to secure the payment of the bonds and the interest thereon.

(L. 1967 p. 310 § 23, A.L. 1992 H.B. 948)

Effective 2-18-92



Section 204.430 Refunding bonds authorized.

Effective 28 Aug 1967

Title XII PUBLIC HEALTH AND WELFARE

204.430. Refunding bonds authorized. — For the purpose of refunding, extending and unifying the whole or any part of any valid outstanding bonded indebtedness payable from the revenues of a sewerage system, any common sewer district may issue refunding bonds not exceeding in amount the principal of the outstanding indebtedness to be refunded and the accrued interest to the date of the refunding bonds. The board of trustees of the sewer district shall provide for the payment of interest at not to exceed the same rate and the principal of the refunding bonds in the same manner and from the same source as was provided for the payment of interest on and principal of the bonds to be refunded.

(L. 1967 p. 310 § 24)



Section 204.440 Charges to be at rate recommended by advisory board, exception.

Effective 18 Feb 1992, see footnote

Title XII PUBLIC HEALTH AND WELFARE

204.440. Charges to be at rate recommended by advisory board, exception. — The board of trustees shall impose, charge and collect a reasonable charge from the sewer districts and municipalities, based upon sewage discharge as shown by metering such flows, the volume of water used by the residential, commercial, and industrial establishments' customers within the corporate limits of such district or municipality, or other equitable measure. Such charges shall be fixed at such rate or rates as are recommended to the board of trustees by the advisory board; except that such rates shall ensure that the rates fixed will provide sufficient revenues for the operation and maintenance of the system and the payment of principal and interest on all outstanding revenue bonds as provided in sections 204.250 to 204.470.

(L. 1967 p. 310 § 25, A.L. 1992 H.B. 948)

Effective 2-18-92



Section 204.450 Proposition defeated, costs already incurred, paid how — successive elections for bond, authorized.

Effective 28 Aug 1983

Title XII PUBLIC HEALTH AND WELFARE

204.450. Proposition defeated, costs already incurred, paid how — successive elections for bond, authorized. — If, after the preparation of a plan for a system of trunk sewers and treatment facilities, the voters of the common sewer district defeat the proposition for the issuance of revenue bonds to fund the construction of the system, the board of trustees may levy and assess upon all real property within the district a special tax at such rate as shall be necessary to pay the cost incurred in the proceedings incorporating the district, the preparation of the plan for the trunk sewer and treatment system, the conduct of the elections in the district and the necessary expenses of the district from the time of its incorporation until the bond election. The special tax shall be levied by the county commission, county commissions, or county legislature and shall be collected and enforced by the same officers and in the same manner as provided for state and county taxes. If the voters of the common sewer district defeat a proposition for the issuance of revenue bonds, successive revenue bond issue elections may be held and the same proposition or different propositions may be submitted to the voters in accordance with section 204.370.

(L. 1967 p. 310 § 26, A.L. 1983 H.B. 371)



Section 204.455 Delinquent fees or charges by sewer district to bear interest from due date — lien on land, when — procedure.

Effective 28 Aug 1984

Title XII PUBLIC HEALTH AND WELFARE

204.455. Delinquent fees or charges by sewer district to bear interest from due date — lien on land, when — procedure. — 1. Any user charges, connection fees, or other charges levied by the sewer district shall be due at such time or times as specified by the board of trustees, and shall, if not paid by the due date, become delinquent and shall bear interest from the date of delinquency until paid. If such charges become delinquent they shall be a lien upon the land charged, upon the board of trustees filing with the recorder of deeds in the county where the land is situated a notice of delinquency. The board of trustees shall file with the recorder of deeds a similar notice when the delinquent amounts, plus interest and any recording fees or attorneys' fees, have been paid in full. The lien hereby created may be enforced by suit or foreclosure.

2. For purposes of this section, the term "board of trustees" shall include, but is not limited to, the board of trustees established in subsection 2 of section 204.300.

(L. 1983 H.B. 371, A.L. 1984 H.B. 1590)



Section 204.460 Board may accept grants of funds, material or labor and enter required agreements.

Effective 28 Aug 1967

Title XII PUBLIC HEALTH AND WELFARE

204.460. Board may accept grants of funds, material or labor and enter required agreements. — The board of trustees of the common sewer district may apply for and accept grants or funds, material or labor, from the state and federal government, or any departments thereof, in the construction of a sewerage system as provided by sections 204.250 to 204.470, and may enter into such agreements as may be required of the state or federal laws, or the rules and regulations of any federal or state department, to which the application is made, and where the assistance is granted.

(L. 1967 p. 310 § 27)



Section 204.470 Local government officials required to perform certain acts and services.

Effective 28 Aug 1983

Title XII PUBLIC HEALTH AND WELFARE

204.470. Local government officials required to perform certain acts and services. — It is hereby made the duty of the mayors of cities, the circuit court, the governing bodies of counties, and all assessors, sheriffs, collectors, treasurers and other officials in the state of Missouri to do and perform all the acts and to render all the services necessary to carry out the purposes of sections 204.250 to 204.470.

(L. 1967 p. 310 § 28, A.L. 1983 H.B. 371)



Section 204.472 Sewer service to be provided by agreement for certain annexed areas, procedure (Poplar Bluff, Butler County, counties of the third classification).

Effective 28 Aug 2010

Title XII PUBLIC HEALTH AND WELFARE

204.472. Sewer service to be provided by agreement for certain annexed areas, procedure (Poplar Bluff, Butler County, counties of the third classification). — 1. (1) Whenever all or any part of a territory located within a sewer district that is located in any county of the third classification without a township form of government and with more than forty thousand eight hundred but less than forty thousand nine hundred inhabitants is included by annexation within the corporate limits of any city of the third classification with more than sixteen thousand six hundred but less than sixteen thousand seven hundred inhabitants, but is not receiving sewer service from such district or city at the time of such annexation, the city and the board of trustees of the district may, within six months after such annexation becomes effective, develop an agreement to provide sewer service to the annexed territory. Such an agreement may also be developed for territory that was annexed between January 1, 1996, and August 28, 2002, but was not receiving sewer service from such district or such city on August 28, 2002. For the purposes of this section, "not receiving sewer service" shall mean that no sewer services are being sold within the annexed territory by such district or city. If the city and the board reach an agreement that detaches any territory from such district, the agreement shall be submitted to the circuit court having jurisdiction over the major portion, and the circuit court shall make an order and judgment detaching the territory described in the agreement from the remainder of the district and stating the boundary lines of the district after such detachment. At such time that the circuit court's order and judgment becomes final, the clerk of the circuit court shall file certified copies of such order and judgment with the secretary of state and with the recorder of deeds and the county clerk of the county or counties in which the district is located. If an agreement is developed between a city and a sewer district pursuant to this subsection, subsections 2 to 8 of this section shall not apply to such agreement.

(2) Whenever all or any part of a territory located within a sewer district that is located in any county of the third classification is included by annexation within the corporate limits of any city, but is not receiving sewer service from such district or city at the time of such annexation, the city and the board of trustees of the district may, within six months after such annexation becomes effective, develop an agreement to provide sewer service to the annexed territory. Such an agreement may also be developed for territory that was annexed prior to August 28, 2010, but was not receiving sewer service from such district or such city as of August 28, 2010. For the purposes of this section, "not receiving sewer service" shall mean that no sewer services are being sold within the annexed territory by such district or city. If the city and the board reach an agreement that detaches any territory from such district, the agreement shall be submitted to the circuit court having jurisdiction over the major portion, and the circuit court shall make an order and judgment detaching the territory described in the agreement from the remainder of the district and stating the boundary lines of the district after such detachment. At such time that the circuit court's order and judgment becomes final, the clerk of the circuit court shall file certified copies of such order and judgment with the secretary of state and with the recorder of deeds and the county clerk of the county or counties in which the district is located. If an agreement is developed between a city and a sewer district pursuant to this subsection, subsections 2 to 8 of this section shall not apply to such agreement.

2. In the event that the board of trustees of such district and the city cannot reach such an agreement, an application may be made by the board or the city to the circuit court requesting that three commissioners develop such an agreement. Such application shall include the name of one commissioner appointed by the applying party. The second party shall appoint one commissioner within thirty days of the service of the application upon the second party. If the second party fails to appoint a commissioner within such time period, the circuit court shall appoint a commissioner on behalf of the second party. Such two named commissioners may agree to appoint a third disinterested commissioner within thirty days after the appointment of the second commissioner. In the event that the two named commissioners cannot agree on or fail to appoint the third disinterested commissioner within thirty days after the appointment of the second commissioner, the circuit court shall appoint the third disinterested commissioner.

3. Upon the filing of such application and the appointment of three such commissioners, the circuit court shall set a time for one or more hearings and shall order a public notice including the nature of the application, the annexed area affected, the names of the commissioners, and the time and place of such hearings, to be published for three weeks consecutively in a newspaper published in the county in which the application is pending, the last publication to be not more than seven days before the date set for the first hearing.

4. The commissioners shall develop an agreement between the district and the city to provide sewer service to the annexed territory. In developing the agreement, the commissioners shall consider information presented to them at hearings and any other information at their disposal including, but not limited to:

(1) The estimated future loss of revenue and costs for the sewer district related to the agreement;

(2) The amount of indebtedness of the sewer district within the annexed territory;

(3) Any contractual obligations of the sewer district within the annexed area; and

(4) The effect of the agreement on the sewer rates of the district.

­­

­

5. If the circuit court finds that the agreement provides for necessary sewer service in the annexed territory, then such agreement shall be fully effective upon approval by the circuit court. The circuit court shall also review the recommended apportionment of court costs incurred and the reasonable compensation for the commissioners and affirm or modify such recommendations.

6. The order and judgment of the circuit court shall be subject to appeal as provided by law.

7. If the circuit court approves a detachment as part of the territorial agreement, it shall make its order and judgment detaching the territory described in the application from the remainder of the district and stating the boundary lines of the district after such detachment.

8. At such time that the circuit court's order and judgment becomes final, the clerk of the circuit court shall file certified copies of such order and judgment with the secretary of state and with the recorder of deeds and the county clerk of the county or counties in which the district is located.

9. The proportion of the sum of all outstanding bonds and debt, with interest thereon, that is required to be paid to the sewer district pursuant to this section, shall be the same as the proportion of the assessed valuation of the real and tangible personal property within the area sought to be detached bears to the assessed valuation of all of the real and tangible personal property within the entire area of the sewer district.

(L. 2002 S.B. 984 & 985, A.L. 2010 H.B. 1612 merged with S.B. 791)



Section 204.565 Formation of political subdivision as unincorporated subdistrict — procedure — petition, contents.

Effective 18 Feb 1992, see footnote

Title XII PUBLIC HEALTH AND WELFARE

204.565. Formation of political subdivision as unincorporated subdistrict — procedure — petition, contents. — One or more political subdivisions of this state not within a common sewer district formed pursuant to sections 204.250 to 204.470 may be joined as an unincorporated subdistrict to such common sewer district, regardless of whether such political subdivision lies in the natural drainage area or basins of such district, in the following manner: The governing body of any such political subdivision, together with the trustees of the common sewer district, may petition the circuit court having jurisdiction over the major portion of the area to be joined to the common sewer district as the proposed subdistrict for extension of the boundaries of the common sewer district to include as a subdistrict the area within the political subdivision described in the petition. The petition shall also set forth a name for the proposed subdistrict, shall state the purposes for which such subdistrict of the common sewer district is to be created, shall set forth the boundaries of the proposed subdistrict, and shall have a map of the proposed subdistrict attached thereto.

(L. 1992 H.B. 948 § 1)

Effective 2-18-92



Section 204.567 Circuit court shall hold hearing, notice, contents — decree, filing.

Effective 18 Feb 1992, see footnote

Title XII PUBLIC HEALTH AND WELFARE

204.567. Circuit court shall hold hearing, notice, contents — decree, filing. — The circuit court with jurisdiction over the formation of a sewer subdistrict and extension of the boundaries of a common sewer district to include such subdistrict pursuant to section 204.565 shall, within thirty days after receiving the petition, schedule a public hearing on the petition. The clerk of the circuit court having such jurisdiction shall give notice of the time and the place of the public hearing by publication at least once each week for three consecutive weeks in one or more newspapers having a general circulation in the proposed subdistrict and in the common sewer district. Such notice shall state that the subdistrict will, upon its formation, be a subdistrict of the common sewer district, which will be identified by name, and shall describe either the boundaries of the proposed subdistrict or the area to be included within the proposed subdistrict. If the court shall find formation of such subdistrict reasonable or necessary, the court shall enter its decree extending the boundaries of the common sewer district, declaring the area to be a sewer subdistrict of the common sewer district, and approving the map submitted by the petitioners. The decree and map shall then be filed by the circuit clerk in the office of the recorder of deeds for each county in which any portion of such subdistrict and of the common sewer district is situated and with the county commission or county legislature, as the case may be, of each such county.

(L. 1992 H.B. 948 § 2)

Effective 2-18-92



Section 204.569 Board of trustees, powers in unincorporated sewer subdistrict — additional powers.

Effective 18 Feb 1992, see footnote

Title XII PUBLIC HEALTH AND WELFARE

204.569. Board of trustees, powers in unincorporated sewer subdistrict — additional powers. — When an unincorporated sewer subdistrict of a common sewer district has been formed pursuant to sections 204.565 to 204.573, the board of trustees of the common sewer district shall have the same powers with regard to the subdistrict as for the common sewer district as a whole, plus the following additional powers:

(1) To enter into agreements to accept, take title to, or otherwise acquire, and to operate such sewers, sewer systems, treatment and disposal facilities, and other property, both real and personal, of the political subdivisions included in the subdistrict as the board determines to be in the interest of the common sewer district to acquire or operate, according to such terms and conditions as the board finds reasonable, provided that such authority shall be in addition to the powers of the board of trustees pursuant to section 204.340;

(2) To provide for the construction, extension, improvement, and operation of such sewers, sewer systems, and treatment and disposal facilities, as the board determines necessary for the preservation of public health and maintenance of sanitary conditions in the subdistrict;

(3) For the purpose of meeting the costs of activities undertaken pursuant to the authority granted in this section, to issue bonds in anticipation of revenues of the subdistrict in the same manner as set out in sections 204.360 to 204.450, for other bonds of the common sewer district. Issuance of such bonds for the subdistrict shall require the assent only of four-sevenths of the voters of the subdistrict voting on the question, and the principal and interest of such bonds shall be payable only from the revenues of the subdistrict and not from any revenues of the common sewer district as a whole;

(4) To charge the costs of the common sewer district for operation and maintenance attributable to the subdistrict, plus a proportionate share of the common sewer district's costs of administration to revenues of the subdistrict and to consider such costs in determining reasonable charges to impose within the subdistrict under section 204.440;

(5) With prior concurrence of the subdistrict's advisory board, to provide for the treatment and disposal of sewage from the subdistrict in or by means of facilities of the common sewer district not located within the subdistrict, in which case the board of trustees shall also have authority to charge a proportionate share of the costs of the common sewer district for operation and maintenance to revenues of the subdistrict and to consider such costs in determining reasonable charges to impose within the subdistrict under section 204.440.

(L. 1992 H.B. 948 § 3)

Effective 2-18-92



Section 204.571 Authorized representative, advisory board — organization — recommendations.

Effective 28 Aug 2010

Title XII PUBLIC HEALTH AND WELFARE

204.571. Authorized representative, advisory board — organization — recommendations. — An authorized representative, not a member of the common sewer district's advisory board under section 204.310, from each political subdivision which lies partially within a sewer subdistrict formed pursuant to sections 204.565 to 204.573 and which operates or is served by a sewage collection system, together with the representatives of all other such political subdivisions and of each county having territory within the subdistrict, shall constitute an advisory board for the subdistrict. The advisory board shall organize by electing one of its members as chairman, one as vice chairman, and one as a representative to the common sewer district's advisory board formed pursuant to section 204.310, however, if the subdistrict advisory board consists of less than three members, then one subdistrict advisory board member may serve in more than one such capacity. The board of trustees of the common sewer district shall keep the subdistrict advisory board informed, either directly or through the district advisory board, as to all phases of the planning and operations of the subdistrict, and the subdistrict advisory board shall make such recommendations to the common sewer district advisory board as the subdistrict board deems advisable with regard to the construction and operation of sewers and facilities in the subdistrict. If a county or political subdivision with the right of appointment under this section fails to appoint any subdistrict advisory board member within sixty days after receiving a written request from the common sewer district, then the board of trustees of the common sewer district may make such appointment.

(L. 1992 H.B. 948 § 4, A.L. 2010 H.B. 1612 merged with S.B. 791)



Section 204.573 Petition for extension of boundaries, contents — public hearing, notice — decree, filing.

Effective 18 Feb 1992, see footnote

Title XII PUBLIC HEALTH AND WELFARE

204.573. Petition for extension of boundaries, contents — public hearing, notice — decree, filing. — A majority of the political subdivisions within a sewer subdistrict formed pursuant to sections 204.565 to 204.573 and entitled to representation on that subdistrict's advisory board under section 204.571, together with the board of trustees of the common sewer district of which the subdistrict is a part, may petition the circuit court in which such subdistrict was formed for extension of the boundaries of such subdistrict and common sewer district within one or more of the political subdivisions or to include all or a part of other political subdivisions, which political subdivisions must also join in such petition. The petition shall state the purposes for which the subdistrict is to be expanded and shall have a map of the subdistrict, including the proposed expansion, attached thereto. The court shall schedule a public hearing and notice shall be afforded in the same manner as provided in section 204.567. If the court shall find such expansion is reasonable or necessary, the court shall enter a decree extending the boundaries of the common sewer district and the sewer subdistrict, declaring such area to be a part of the sewer subdistrict and common sewer district, and approving the map submitted by the petitioners. The decree and map shall then be filed in the same manner as prescribed in section 204.567.

(L. 1992 H.B. 948 § 5)

Effective 2-18-92



Section 204.600 Reorganization permitted, when.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

204.600. Reorganization permitted, when. — Any common sewer district organized and existing under sections 204.250 to 204.270, and any sewer district organized and existing under chapter 249, may be converted to a reorganized common sewer district under the provisions of sections 204.600 to 204.640. In addition, a reorganized common sewer district may be established as provided in sections 204.600 to 204.640. Once established, a reorganized common sewer district shall have all powers and authority of and applicable to a common sewer district organized and existing under sections 204.250 to 204.270 and applicable to a sewer district established under chapter 249 which are not inconsistent or in conflict with sections 204.600 to 204.640, provided that no domestic water services shall be provided within the boundaries of an existing public water supply district or within the certificated area of a water corporation as defined in section 386.020.

(L. 2007 S.B. 22)



Section 204.602 Proceedings for reorganization, requirements.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

204.602. Proceedings for reorganization, requirements. — 1. Proceedings for the new formation of a reorganized common sewer district under sections 204.600 to 204.640 shall be substantially as follows: a petition in duplicate describing the proposed boundaries of the reorganized district sought to be formed, accompanied by a plat of the proposed district, shall first be filed with each county commission having jurisdiction in the geographic area the proposed district is situated. Such petition shall be ruled on by each county commission having jurisdiction within thirty days from the date of hearing the petition. If the petition for the reorganized district is rejected by any county commission having jurisdiction, no further action on the proposed district shall take place before the county commission which rejected the petition or the circuit court of that county in the county which rejected the petition. If approved by each county commission having jurisdiction, a petition in duplicate describing the proposed boundaries of the reorganized district sought to be formed, accompanied by a plat of the proposed district, shall be filed with the clerk of the circuit court of the county wherein the proposed district is situated or with the clerk of the circuit court of the county having the largest acreage proposed to be included in the proposed district, in the event that the proposed district embraces lands in more than one county. Such petition, in addition to such boundary description, shall set forth an estimate of the number of customers of the proposed district, the necessity for the formation of the district, the probable cost of acquiring or constructing sanitary sewer improvements with the district, if appropriate, an approximation of the assessed valuation of taxable property within the district, whether the board of trustees shall be elected or appointed by the county commission, and such other information as may be useful to the court in determining whether or not the petition should be granted and a decree of incorporation entered. Such petition shall be accompanied by a cash deposit of fifty dollars as an advancement of the costs of the proceeding. The petition shall be signed by not less than fifty voters or property owners within the proposed district and shall request the incorporation of the territory therein described into a reorganized common sewer district. The petition shall be verified by at least one of the signers.

2. Upon filing, the petition shall be presented to the circuit court, and such court shall fix a date for a hearing on such petition, as provided in this section. The clerk of the court shall give notice of the petition filing in some newspaper of general circulation in the county in which the proceedings are pending. If the district extends into any other county, such notice also shall be published in some newspaper of general circulation in such other county. The notice shall contain a description of the proposed boundary lines of the district and the general purposes of the petition. The notice shall set forth the date fixed for the hearing on the petition, which shall not be less than fifteen nor more than twenty-one days after the date of the last publication of the notice, and shall be on some regular judicial day of the court that the petition is pending. Such notice shall be signed by the clerk of the circuit court and shall be published in three successive issues of a weekly newspaper or in a daily paper once a week for three consecutive weeks.

3. The court, for good cause shown, may continue the case or the hearing from time to time until final disposition.

4. Exceptions to the formation of a district, or to the boundaries outlined in the petition for incorporation, may be made by any voter or property owner within the proposed districts, provided that such exceptions are filed not less than five days prior to the date set for the hearing on the petition. Such exceptions shall specify the grounds upon which the exceptions are being made. If any such exceptions are filed, the court shall take them into consideration in passing upon the petition and also shall consider the evidence in support of the petition and in support of the exceptions made. Should the court find that the petition should be granted but that changes should be made in the boundary lines, it shall make such changes in the boundary lines as set forth in the petition as the court may deem proper and enter its decree of incorporation, with such boundaries as changed. No public sewer district shall be formed under this chapter, chapter 249, section 247.035, or any sewer district created and organized under constitutional authority, the boundaries of which shall encroach upon the corporate boundaries of any sewer district then existing or upon the certificated boundaries then existing of any sewer corporation providing service under a certificate of convenience and necessity granted by the public service commission. Nor shall any public sewer district extend wastewater collection and treatment services within the boundaries of another district without a written cooperative agreement between such districts or within the certificated boundaries then existing of any sewer corporation providing service under a certificate of convenience and necessity granted by the public service commission without a written cooperative agreement between the public sewer district and the certificated sewer corporation.

5. Should the court find that it would not be in the public interest to form such a district, the petition shall be dismissed at the cost of the petitioners. If the court should find in favor of the formation of such district, the court shall enter its decree of incorporation, setting forth the boundaries of the proposed district as determined by the court under the hearing. The decree shall further contain an appointment of five voters from the district to constitute the first board of trustees of the district. The court shall designate such trustees to staggered terms from one to five years such that one director is appointed or elected each year. The trustees appointed by the court shall serve for the terms designated and until their successors have been appointed or elected as provided in section 204.610. The decree shall further designate the name of the district by which it shall officially be known.

6. The decree of incorporation shall not become final and conclusive until it is submitted to the voters residing within the boundaries described in such decree and until it is assented to by a majority of the voters as provided in subsection 9 of this section or by two-thirds of the voters of the district voting on the proposition. The decree shall provide for the submission of the question and shall fix the date of submission. The returns shall be certified by the election authority to the circuit court having jurisdiction in the case, and the court shall enter its order canvassing the returns and declaring the result of such election.

7. If a majority of the voters of the district voting on such proposition approve of the proposition, then the court shall, in such order declaring the result of the election, enter a further order declaring the decree of incorporation to be final and conclusive. In the event, however, that the court should find that the question had not been assented to by the majority required in this section, the court shall enter a further order declaring such decree of incorporation to be void. No appeal shall be permitted from any such decree of incorporation nor from any of the aforesaid orders. In the event that the court declares the decree of incorporation to be final, the clerk of the circuit court shall file certified copies of such decree of incorporation and of such final order with the secretary of state of the state of Missouri, with the recorder of deeds of the county or counties in which the district is situated, and with the clerk of the county commission of the county or counties in which the district is situated.

8. The costs incurred in the formation of the district shall be taxed to the district, if the district is incorporated; otherwise the costs shall be paid by the petitioners.

9. If petitioners seeking formation of a reorganized common sewer district specify in their petition that the district to be organized shall be organized without authority to issue general obligation bonds, then the decree relating to the formation of the district shall recite that the district shall not have authority to issue general obligation bonds. The vote required for such a decree of incorporation to become final and conclusive shall be a simple majority of the voters of the district.

10. Once a reorganized sewer district is established, the boundaries of the reorganized sewer district may be extended or enlarged from time to time upon the filing, with the clerk of the circuit court having jurisdiction, of a petition by either:

(1) The board of trustees of the reorganized sewer district and five or more voters or landowners within the territory proposed to be added to the district; or

(2) The board of trustees and a majority of the landowners within the territory that is proposed to be added to the reorganized sewer district.

­­

­

11. Should any landowner who owns real estate that is not within the certificated boundaries of any sewer corporation providing service under a certificate of convenience and necessity granted by the public service commission or within another sewer district organized under this chapter or chapters 247 or 249 or under the Missouri Constitution, but that is contiguous or reasonably close to the existing boundaries of the reorganized sewer district, desire to have such real estate incorporated in the district, the landowner shall first petition the board of trustees for its approval. If such approval is granted, the secretary of the board shall endorse a certificate of the board's approval of the petition. The petition so endorsed shall be filed with the clerk of the circuit court in which the reorganized sewer district is incorporated. It then shall be the duty of the court to amend the boundaries of such district by a decree incorporating the real estate. A certified copy of this amended decree including the real estate in the district then shall be filed in the office of the recorder, in the office of the county clerk of the county in which the real estate is located, and in the office of the secretary of state. The costs of this proceeding shall be borne by the petitioning property owner.

12. The board of trustees of any reorganized common sewer district may petition the circuit court of the county containing the majority of the acreage in the district for an amended decree of incorporation to allow that district to engage in the construction, maintenance, and operation of water supply and distribution facilities that serve ten or more separate properties located wholly within the district, are not served by another political subdivision, or are not located within the certificated area of a water corporation as defined in chapter 386, or within a public water supply district as defined in chapter 247, and the operation and maintenance of all such existing water supply facilities. The petition shall be filed by the board of trustees, and all proceedings shall be in substantially the same manner as in action for initial formation of a reorganized common sewer district, except that no vote of the residents of the district shall be required. All applicable provisions of this chapter shall apply to the construction, operation, and maintenance of water supply facilities in the same manner as they apply to like functions relating to sewer treatment facilities.

(L. 2007 S.B. 22)



Section 204.604 Petition requirements.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

204.604. Petition requirements. — 1. Any existing common sewer district organized and existing under sections 204.250 to 204.270, and any sewer district organized and existing under chapter 249, may establish itself as a reorganized common sewer district under sections 204.600 to 204.640 by first filing a petition with the county commission of the county or counties in which it was established to approve its reorganization under sections 204.600 to 204.640 if the governing body of the district has by resolution determined that it is in the best interest of the district to reorganize under sections 204.600 to 204.640. The petition shall be ruled on by that county commission, or each county commission if the district exists in more than one county, within thirty days from the date of hearing the petition. If the petition for the reorganized district is rejected by the county commission or any county commissions in districts existing in more than one county, no further action on the reorganized district shall take place before the county commission or commissions comprising the district or the circuit having jurisdiction over the district court. If approved by the county commission, or each county commission if the district exists in more than one county, such petition shall specify whether the board of trustees shall be appointed by the governing body of the county or elected by the voters of the district. Such petition shall be accompanied by a cash deposit of fifty dollars as an advancement of the costs of the proceeding, and the petition shall be signed by the trustees of the district and shall request the conversion of the district into a reorganized common sewer district.

2. Upon filing, the petition shall be presented to the circuit court, and such court shall fix a date for a hearing on the petition. The clerk of the court shall give notice of the filing of the petition in some newspaper of general circulation within the existing district or closest to the existing district if there is no newspaper of general circulation within the existing district. If the existing district extends into any other county, such notice also shall be published in some newspaper of general circulation in such other county. The notice shall contain a description of the boundary lines of the existing district and the general purposes of the petition. The notice shall set forth the date fixed for the hearing on the petition, which shall not be less than fifteen nor more than twenty-one days after the date of the last publication of the notice and shall be on some regular judicial day of the court where the petition is pending. Such notice shall be signed by the clerk of the circuit court and shall be published in a newspaper of general circulation.

3. The court, for good cause shown, may continue the case or the hearing from time to time until final disposition.

4. Exceptions to the conversion of an existing district to a reorganized common sewer district may be made by any voter or property owner within the proposed district, provided that such exceptions are filed not less than five days prior to the date set for the hearing on the petition. Such exceptions shall specify the grounds upon which the exceptions are being made. If any such exceptions are filed, the court shall take them into consideration and shall consider the evidence in support of the petition and in support of the exceptions made. Should the court find that it would not be in the public interest to form such a district, the petition shall be dismissed at the cost of the petitioners. If the court finds that the conversion of the district to a reorganized common sewer district under sections 204.600 to 204.640 is in the best interests of the persons served by the existing district, then the court shall order the district's decree of incorporation amended to permit reorganization under sections 204.600 to 204.640. The existing board of trustees for such district shall continue to serve the reorganized common sewer district until such time as new trustees shall be appointed or elected as provided for in the court's decree. If their original terms of office are not so designated, the court shall designate such trustees to staggered terms from one to five years, so that one trustee is appointed or elected each year. The trustees appointed by the court shall serve for the terms designated and until their successors are appointed or elected as provided in section 204.610. The decree shall further designate the name of the district by which it officially shall be known.

(L. 2007 S.B. 22)



Section 204.606 Bonded indebtedness and security interests of creditors, effect of reorganization.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

204.606. Bonded indebtedness and security interests of creditors, effect of reorganization. — The bonded indebtedness or security interest of any creditor of any common sewer district originally organized and existing under sections 204.250 to 204.270 and any sewer district originally organized and existing under chapter 249 that convert to a reorganized common sewer district shall not be impaired or affected by such conversion, and all covenants and obligations of such indebtedness shall remain in full force and effect, payable under the terms and conditions that existed without conversion.

(L. 2007 S.B. 22)



Section 204.608 District a body corporate and politic, when — seal to be adopted — judicial notice of existence, when.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

204.608. District a body corporate and politic, when — seal to be adopted — judicial notice of existence, when. — 1. When a decree or amended decree of incorporation is issued as provided for in sections 204.600 to 204.640, a reorganized common sewer district shall be considered in law and equity a body corporate and politic and political subdivision of this state, known by the name specified in the court's decree, and by that name and style may sue and be sued, contract and be contracted with, acquire and hold real estate and personal property necessary for corporate purposes, and adopt a common seal. A reorganized common sewer district also shall have exclusive jurisdiction and authority to provide wastewater collection and treatment services within the boundaries of the district with respect to any wastewater service provider authorized to provide sewer services under the laws of this state, except for sewer corporations providing service under a certificate of convenience and necessity granted by the public service commission.

2. All courts in this state shall take judicial notice of the existence of any district organized under sections 204.600 to 204.640.

(L. 2007 S.B. 22)



Section 204.610 Trustees, appointment, qualifications, compensation, terms.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

204.610. Trustees, appointment, qualifications, compensation, terms. — 1. There shall be five trustees, appointed or elected as provided for in the circuit court decree or amended decree of incorporation for a reorganized common sewer district, who shall reside within the boundaries of the district. Each trustee shall be a voter of the district and shall have resided in said district for twelve months immediately prior to the trustee's election or appointment. A trustee shall be at least twenty-five years of age and shall not be delinquent in the payment of taxes at the time of the trustee's election or appointment. Regardless of whether or not the trustees are elected or appointed, in the event the district extends into any county bordering the county in which the greater portion of the district lies, the presiding commissioner or other chief executive officer of the adjoining county shall be an additional member of the board of trustees, or the governing body of such bordering county may appoint a citizen from such county to serve as an additional member of the board of trustees. Said additional trustee shall meet the qualifications set forth in this section for a trustee.

2. The trustees shall receive no compensation for their services but may be compensated for reasonable expenses normally incurred in the performance of their duties. The board of trustees may employ and fix the compensation of such staff as may be necessary to discharge the business and purposes of the district, including clerks, attorneys, administrative assistants, and any other necessary personnel. The board of trustees may employ and fix the duties and compensation of an administrator for the district. The administrator shall be the chief executive officer of the district subject to the supervision and direction of the board of trustees. The administrator of the district may, with the approval of the board of trustees, retain consulting engineers for the district under such terms and conditions as may be necessary to discharge the business and purposes of the district.

3. Except as provided in subsection 1 of this section, the term of office of a trustee shall be five years. The remaining trustees shall appoint a person qualified under this section to fill any vacancy on the board. The initial trustees appointed by the circuit court shall serve until the first Tuesday after the first Monday in June or until the first Tuesday after the first Monday in April, depending upon the resolution of the trustees. In the event that the trustees are elected, said elections shall be conducted by the appropriate election authority under chapter 115. Otherwise, trustees shall be appointed by the county commission in accordance with the qualifications set forth in subsection 1 of this section.

4. Notwithstanding any other provision of law, if there is only one candidate for the post of trustee, then no election shall be held, and the candidate shall assume the responsibilities of office at the same time and in the same manner as if elected. If there is no candidate for the post of trustee, then no election shall be held for that post and it shall be considered vacant, to be filled under the provisions of subsection 3 of this section.

(L. 2007 S.B. 22)



Section 204.612 Levy and collection of taxes permitted, when.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

204.612. Levy and collection of taxes permitted, when. — The board of trustees of a reorganized common sewer district shall have no power to levy or collect any taxes for the payment of any general obligation bond indebtedness incurred by the reorganized common sewer district unless the voters of the reorganized common sewer district authorizes the board to incur indebtedness at an election. All expenses and indebtedness incurred by the reorganized common sewer district may be paid from funds that may be received by the reorganized common sewer district from the sale of bonds authorized by the voters of the reorganized common sewer district.

(L. 2007 S.B. 22)



Section 204.614 Bond requirements — deposit of district moneys.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

204.614. Bond requirements — deposit of district moneys. — 1. Such bonds shall be signed by the president of the board of trustees and attested by the signature of the secretary of the board of trustees with the seal of the district affixed, if the district has a seal. The interest coupons may be executed by affixing the facsimile signature of the secretary of the district.

2. The moneys of the reorganized common sewer district shall be deposited by the treasurer of the reorganized common sewer district in such bank or banks as shall be designated by order of the board of trustees. The secretary of the reorganized common sewer district shall charge the treasurer, and the moneys shall be drawn from the treasury upon checks or warrants issued by the reorganized common sewer district for the purposes for which the bonds were issued.

(L. 2007 S.B. 22)



Section 204.616 Powers of the board — industrial user defined.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

204.616. Powers of the board — industrial user defined. — 1. The board of trustees of any reorganized common sewer district shall have power to pass all necessary rules and regulations for the proper management and conduct of the business of the board of trustees and the district, and for carrying into effect the objectives for which the reorganized common sewer district is formed.

2. The board of trustees of a reorganized common sewer district, subject to compliance with the exercise of lawful authority granted to or rules adopted by the clean water commission under section 644.026, may exercise primary authority to adopt, modify, and repeal, and to administer and enforce rules and regulations with respect to:

(1) The establishment, construction, reconstruction, improvement, repair, operation, and maintenance of its sewer systems and treatment facilities;

(2) Industrial users discharging into its sewer systems or treatment facilities;

(3) The establishment, operation, administration, and enforcement of a publicly owned treatment works pretreatment program consistent with state and federal pretreatment standards, including inspection, monitoring, sampling, permitting, and reporting programs and activities.

­­

­

3. The rules and regulations adopted by the board of trustees under subsection 2 of this section shall be applicable and enforceable by civil, administrative, or other actions within any territory served by its sewer systems or treatment facilities and against any municipality, subdistrict, district, or industrial user who shall directly or indirectly discharge sewage or permit discharge of sewage into the district's sewer system or treatment facilities.

4. The authority granted to the board by this section is in addition to and not in derogation of any other authority granted under the constitution and laws of Missouri, any federal water pollution control act, or the rules of any agency of federal or state government.

5. The term "industrial user", as used in this section, shall mean any nondomestic source of discharge or indirect discharge into the district's wastewater system that is regulated under Section 307(b), (c), or (d) of the Clean Water Act, or any source listed in division A, B, D, E, or I of the Standard Industrial Classification Manual, or any solid waste disposal operation such as, but not limited to, landfills, recycling facilities, solid or hazardous waste handling or disposal facilities, and facilities that store or treat aqueous wastes as generated by facilities not located on site and that dispose of these wastes by discharging them into the district's wastewater system.

(L. 2007 S.B. 22)



Section 204.618 Surveys and general plan for construction, duty of the board — agreements authorized — contracts permitted — additional powers.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

204.618. Surveys and general plan for construction, duty of the board — agreements authorized — contracts permitted — additional powers. — 1. It shall be the duty of the board of trustees of a reorganized common sewer district to make the necessary surveys and to lay out and define the general plan for the construction and acquisition of land, rights-of-way, and necessary sewers and treatment facilities, and of any extensions, expansions, or improvements within the district.

2. The board of trustees of a reorganized common sewer district may enter into agreements with each municipality, subdistrict, private district, sewer corporation, or any industrial user that discharges sewage into trunk sewers, streams, or the treatment facilities of the reorganized common sewer district concerning the locations and the manner in which sewage may be discharged into the district system or streams within the district and concerning the permissible content of acid wastes, alkaline wastes, poisonous wastes, oils, grit, or other wastes that might be hazardous or detrimental to the system. If no agreement is obtained with regard to any such matter, the trustees shall refer the dispute to the clean water commission. The determination of the commission shall be binding upon the district, municipality, subdistrict, sewer corporation, or private district. Each municipality, subdistrict, sewer corporation, or private district shall control the discharge of wastes into its collection sewers to the extent necessary to comply with the agreement or the determination of the clean water commission. The board of trustees of a reorganized common sewer district or the governing body of any municipality, subdistrict, private district, sewer corporation, or industrial user discharging sewage into the stream or the system may petition the circuit court that decreed the incorporation of the district for an order enforcing compliance with any provision of such an agreement or determination. That circuit court shall have jurisdiction in all cases or questions arising out of the organization or operations of the district, or from the acts of the board of trustees.

3. The board of trustees may contract with each participating community for the payment of its proportionate share of treatment costs.

4. The board of trustees may contract with public agencies, individuals, private corporations, sewer corporation, and political subdivisions inside and outside the reorganized common sewer district to permit them to connect with and use the district's facilities according to such terms, conditions, and rates as the board determines are in the interest of the district and regardless of whether such agencies, individuals, corporations, sewer corporations, and subdivisions are in the same natural drainage area or basins as the district. However, if such an area is located within the boundaries of an existing common sewer district or reorganized common sewer district organized and existing under this chapter, a sewer district organized and existing under chapter 249, a public water supply district organized under chapter 247, or a sewer corporation, the board of trustees must give written notice to said district or sewer corporation before such a contract is entered into, and the district or sewer corporation must consent to said contract.

5. The board of trustees may refuse to receive any wastes into the sewage system that do not meet relevant state or federal water pollution, solid waste, or pretreatment standards.

6. The board of trustees shall have all of the powers necessary and convenient to provide for the operation, maintenance, administration, and regulation, including the adoption of rules and regulations, of any individual home sewage or business treatment systems within the jurisdiction of the common sewer district.

7. The board of trustees shall have all of the powers necessary and convenient to provide for the operation and maintenance of its treatment facilities and the administration, regulation, and enforcement of its pretreatment program, including the adoption of rules and regulations to carry out its powers with respect to all municipalities, subdistricts, districts, sewer corporations, and industrial users that discharge into the collection system of the district's sewer system or treatment facilities. These powers include, but are not limited to:

(1) The promulgation of any rule, regulation, or ordinance;

(2) The issuance, modification, or revocation of any order;

(3) The issuance, modification, or revocation of any permit;

(4) Commencing an action through counsel for appropriate legal or equitable relief in the circuit court that decreed the district's incorporation against any industrial user in violation of the district's rules, regulations, and ordinances or any permit or order issued.

8. The board of trustees may adopt rules and regulations creating procedural remedies for all persons affected by any order or permit issued, modified, or revoked by the board including but not limited to the grant of reasonable time periods for such persons to respond and to show cause.

9. Whenever any reference is made in this section to any action that may be taken by the board of trustees, such reference includes such action by its executive officer under powers and duties delegated to such executive officer by the board of trustees.

(L. 2007 S.B. 22)



Section 204.620 Acquisition of real and personal property — use of public grounds, when.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

204.620. Acquisition of real and personal property — use of public grounds, when. — 1. The board of trustees may acquire by purchase, gift, or condemnation or may lease or rent any real or personal property, and when condemnation is used, shall follow the procedure that is provided by chapter 523. All the powers may be exercised both within or without the district as may be necessary to exercise its powers or accomplish its purposes. The board of trustees also shall have the same authority to enter upon private lands to survey land or other property before exercise of the above condemnation powers, as granted under section 388.210 to railroad corporations.

2. The board of trustees of the reorganized common sewer district, if it is necessary to cross, follow, or traverse public streets, roads, alleys, or grounds held or used as public parks or places, shall have the right to do so upon the following conditions: the board of trustees shall file with the county commission or mayor of the municipality having immediate jurisdiction over the street, road, alley, or public park or place, a map showing the location and extent of the proposed occupancy for sewerage purposes and a plan of the proposed facilities, which plan shall be so made and arranged as not to interfere with the ordinary and lawful use of the street, road, alley, public park, or place, except during a reasonable time for the construction of the necessary works.

3. The entire expense of the works and restoration of the ground occupied to its former condition, as near as may be, shall be borne by the reorganized common sewer district.

(L. 2007 S.B. 22)



Section 204.622 Treatment plants, contracts for — agreements for professional services.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

204.622. Treatment plants, contracts for — agreements for professional services. — 1. The board of trustees for the reorganized common sewer district shall let contracts for the construction of sewers and sewage treatment plants that will cost more than twenty-five thousand dollars, except in case of repairs or emergencies requiring prompt attention. Notice of the contract bid process shall be published in a newspaper of general circulation in the district. The board shall select the lowest responsible bidder in no less than twenty days following such publication. The board shall have the power and authority to reject any and all bids and readvertise the work.

2. The board of trustees also shall have the power to enter into agreements with persons or firms to provide professional services to the board, and the board shall adopt policies for procuring the services of such professionals. The provisions of sections 8.285 to 8.291 shall be applicable to the services of architects, engineers, and land surveyors unless the board of trustees adopts a formal procedure for the procurement of such services.

(L. 2007 S.B. 22)



Section 204.624 Costs, how met.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

204.624. Costs, how met. — The cost of any reorganized common sewer district to acquire, construct, improve, or extend a sewerage system may be met:

(1) Through the expenditures by the common sewer district of any funds available for that purpose, including temporary or interim financing funds obtained through any federal or state loan program or from a local lending institution;

(2) From any other funds that may be obtained under any law of the state or of the United States or from any county or municipality for that purpose;

(3) From the proceeds of revenue bonds of the common sewer district, payable solely from the revenues to be derived from the operation of such sewerage system or from any combination of all the methods of providing funds;

(4) From the proceeds of general obligation bonds of the reorganized common sewer district, payable solely from voter-approved property taxes as provided for by law;

(5) From the proceeds of special obligation bonds of the reorganized common sewer district, payable solely from special fees or other revenues received by the district pledged for the purposes of payment of such bonds; or

(6) From the proceeds of user fees, charges, or other imposition for facilities and services provided by the district to its customers and users or the availability of services provided to persons, users, and customers within the district or who otherwise benefit from services provided by the district.

(L. 2007 S.B. 22)



Section 204.626 Issuance of revenue bonds, procedure.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

204.626. Issuance of revenue bonds, procedure. — 1. A reorganized common sewer district may issue revenue bonds authorized by authority of a resolution adopted by the board of trustees of the reorganized common sewer district unless, in addition, the decree or amended decree of incorporation shall require any such bonds to be approved by the voters of the district after an election called for that purpose. The resolution shall recite that an estimate of the cost of the proposed acquisition, construction, improvement, extension, or other project has been made and shall set out the estimated cost. It shall set out the amount of the bonds proposed to be issued, their purposes, their dates, denominations, rates of interest, times of payment, both of principal and of interest, places of payment, and all other details in connection with the bonds.

2. The bonds may be subject to such provision for redemption prior to maturity, with or without premium, and at such times and upon such conditions as may be provided by the board of trustees of the common sewer district.

3. The bonds shall bear interest at a rate in accordance with section 108.170 and shall mature over a period not exceeding thirty-five years from the date thereof.

4. The bonds may be payable to bearer, may be registered or coupon bonds, and if payable to bearer may contain such registration privileges as to either principal and interest, or principal only, as may be provided in the resolution authorizing the bonds.

5. The bonds and the coupons to be attached thereto, if any, shall be signed in such manner and by such officers as may be directed by resolution. Bonds signed by an officer who shall hold the office at the time the bonds are signed shall be deemed validly and effectually signed for all purposes, regardless of whether or not any officer shall cease to hold his office prior to the delivery of the bonds and regardless of whether or not any officer shall have held or shall not have held such office on the date ascribed to the bonds.

6. The bonds shall be sold in such manner and upon such terms as the board of trustees of the reorganized common sewer district shall determine, subject to the provisions of section 108.170. The resolution may provide that certain bonds authorized shall be junior or subordinate in any or all respects to other revenue bonds authorized concurrently with, prior to, or after such bonds.

(L. 2007 S.B. 22)



Section 204.628 Fees or charges levied, when due.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

204.628. Fees or charges levied, when due. — Any user fees or charges, connection fees, or other charges levied by the reorganized common sewer district to fund its general or special operations, maintenance, or payment of bonded indebtedness or other indebtedness shall be due at such time or times as specified by the reorganized common sewer district, and shall, if not paid by the due date, become delinquent and shall bear interest from the date of delinquency until paid. In addition to and consistent with any other provision of applicable law, if such fees or charges or other amounts due become delinquent, there shall be a lien upon the land, and a notice of delinquency shall be filed with the recorder of deeds in the county where the land is situated. The reorganized common sewer district shall file with the recorder of deeds a similar notice of satisfaction of debt when the delinquent amounts, plus interest and any recording fees or attorneys' fees, have been paid in full. The lien created may be enforced by foreclosure by power of sale vested in the reorganized common sewer district if the reorganized common sewer district adopts written rules for the exercise of power of sale consistent with the provisions of sections 443.290 to 443.325 which are recorded in the land records of the office of the recorder of deeds in each county in which the district is located. Otherwise, such lien shall be enforced by suit in the circuit court having jurisdiction against the property subject to the lien for judicial foreclosure and sale by special execution. Such suit may include a request for judgment against the persons responsible for payment of such delinquency as well as the person or persons owning the property to which services were provided, if different, including post-sale deficiency, and as a part of the relief, may include award of the district's reasonable attorney's fees, court costs, and other expenses reasonably incurred by the district for collection.

(L. 2007 S.B. 22)



Section 204.630 Revenue bonds, duties of district.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

204.630. Revenue bonds, duties of district. — It shall be the mandatory duty of any reorganized common sewer district issuing any general or special revenue bonds under sections 204.600 to 204.640 to:

(1) Fix and maintain rates and make and collect charges for the use and services of the system, for the benefit of which revenue bonds were issued, sufficient to pay the cost of maintenance and operation;

(2) Pay the principal of and the interest on all revenue bonds issued by the reorganized common sewer district chargeable to the revenues of the system; and

(3) Provide funds ample to meet all valid and reasonable requirements of the resolution by which the revenue bonds have been issued.

­­

­

(L. 2007 S.B. 22)



Section 204.632 Revenue bonds, net revenues to be pledged.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

204.632. Revenue bonds, net revenues to be pledged. — 1. Whenever any reorganized common sewer district authorizes and issues revenue bonds under sections 204.600 to 204.640, an amount sufficient for the purpose of the net revenues of the sewerage system for the benefit of which the bonds are issued shall, by operation of sections 204.600 to 204.640, be pledged to the payment of the principal of and the interest on the bonds as the same shall mature and accrue.

2. The term "net revenues" means all income and revenues derived from the ownership and operation of the system less the actual and necessary expenses of operation and maintenance of the system.

3. It shall be the mandatory duty of the treasurer of the reorganized common sewer district to provide for the prompt payment of the principal and interest on any revenue bonds as they mature and accrue.

(L. 2007 S.B. 22)



Section 204.634 Resolution authorizing revenue bonds — accounts.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

204.634. Resolution authorizing revenue bonds — accounts. — 1. The resolution of the board of trustees of the reorganized common sewer district authorizing the issuance of revenue bonds under the authority of sections 204.600 to 204.640 may provide that periodic allocations of the revenues to be derived from the operation of the system for the benefit of which the bonds are issued shall be made into such accounts, separate and apart from any other accounts of the district, as shall be deemed to be advisable to assure the proper operation and maintenance of the system and the prompt payment of the indebtedness chargeable to the revenues of the system. The accounts may include, but shall not be limited to:

(1) An account to provide funds to operate and maintain the system;

(2) An account to provide funds to pay principal and interest on the bonds as they come due;

(3) An account to provide an adequate reserve for depreciation, to be expended for replacements of the system;

(4) An account for the accumulation of a reserve to assure the prompt payment of the bonds and the interest whenever and to the extent that other funds are not available for that purpose;

(5) An account to provide funds for contingent expenses in the operation of the system;

(6) An account to provide for the accumulation of funds for the construction of extensions and improvements to the system; and

(7) Such other accounts as may be desirable in the judgment of the board of trustees.

2. The resolution also may establish such limitations as may be expedient upon the issuance of additional bonds, payable from the revenues of the system, or upon the rights of the holders of such additional bonds. Such resolution may include other agreements with the holders of the bonds or covenants or restrictions necessary or desirable to safeguard the interests of the bondholder and to secure the payment of the bonds and the interest thereon.

(L. 2007 S.B. 22)



Section 204.636 Issuance of refunding bonds, when.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

204.636. Issuance of refunding bonds, when. — For the purpose of refunding, extending, and unifying the whole or any part of any valid outstanding bonded indebtedness payable from the revenues of a sewerage system, any reorganized common sewer district may issue refunding bonds not exceeding in amount the principal of the outstanding indebtedness to be refunded and the accrued interest to the date of the refunding bonds. The board of trustees of the reorganized common sewer district shall provide for the payment of interest which shall not exceed the same rate and the principal of the refunding bonds in the same manner and from the same source as was provided for the payment of interest on and principal of the bonds to be refunded.

(L. 2007 S.B. 22)



Section 204.638 Grants or funds from state or federal government, trustees to accept.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

204.638. Grants or funds from state or federal government, trustees to accept. — The board of trustees of the reorganized common sewer district may apply for and accept grants or funds and material or labor from the state and federal government in the construction of a sewerage system, as provided by sections 204.600 to 204.640, and may enter into such agreements as may be required of the state or federal laws, or the rules and regulations of any federal or state department, to which the application is made, and where the assistance is granted.

(L. 2007 S.B. 22)



Section 204.640 Courts and officers of political subdivisions to cooperate with district.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

204.640. Courts and officers of political subdivisions to cooperate with district. — It shall be the duty of the mayors of cities, the circuit court, the governing bodies of counties, all political subdivisions, and all assessors, sheriffs, collectors, treasurers, and other officials in the state of Missouri to do and perform all the acts and to render all the services necessary to carry out the purposes of sections 204.600 to 204.640.

(L. 2007 S.B. 22)



Section 204.650 Citation of law — definitions.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

204.650. Citation of law — definitions. — Sections 204.650 to 204.672 shall be known and may be cited as the "Sanitary Sewer Improvement Area Act", and the following words and terms, as used in these sections, mean:

(1) "Acquire", the acquisition of property or interests in property by purchase, gift, condemnation, or other lawful means and may include the acquisition of existing property and improvements already owned by the district;

(2) "Assess or assessment", a unit of measure to allocate the cost of an improvement among property or properties within a sanitary sewer improvement area based on an equitable method of determining benefits to any such property resulting from an improvement;

(3) "Consultant", engineers, architects, planners, attorneys, financial advisors, accountants, investment bankers, and other persons deemed competent to advise and assist the governing body of the district in planning and making improvements;

(4) "Cost", all costs incurred in connection with an improvement, including but not limited to costs incurred for the preparation of preliminary reports, preparation of plans and specifications, preparation and publication of notices of hearings, resolutions, ordinances, and other proceedings, fees, and expenses of consultants, interest accrued on borrowed money during the period of construction, underwriting costs, and other costs incurred in connection with the issuance of bonds or notes, establishment of reasonably required reserve funds for bonds or notes, the cost of land, materials, labor, and other lawful expenses incurred in planning, acquiring, and doing any improvement, reasonable construction contingencies, and work done or services performed by the district in the administration and supervision of the improvement;

(5) "District or common sewer district", any public sanitary sewer district or reorganized common sewer district established and existing under this chapter or chapter 249 and any metropolitan sewer district organized under the constitution of this state;

(6) "Improve", to construct, reconstruct, maintain, restore, replace, renew, repair, install, equip, extend, or to otherwise perform any work that will provide a new sanitary sewer facility or enhance, extend, or restore the value or utility of an existing sanitary sewer facility;

(7) "Improvement", any one or more sanitary sewer facilities or improvements that confer a benefit on property within a definable area and may include or consist of a reimprovement of a prior improvement. Improvements include but are not limited to the following activities:

(a) To acquire property or interests in property when necessary or desirable for any purpose authorized by sections 204.650 to 204.672;

(b) To improve sanitary sewers, wastewater treatment plants, lagoons, septic tanks and systems, and any and all other sanitary sewer and wastewater collection and treatment systems of any type, whether located on improved or unimproved public or private property, the general object and nature of which will either preserve, maintain, improve, or promote the general public health, safety, and welfare, or the environment, regardless of technology used;

(8) "Sanitary sewer improvement area", an area of a district with defined limits and boundaries that is created by petition under sections 204.650 to 204.672 and that is benefitted by an improvement and subject to assessments against the real property for the cost of the improvement, provided that no such improvement area shall include any real property within the certificated boundaries of any sewer corporation providing service under a certificate of convenience and necessity granted by the public service commission;

(9) "User fee", a fee established and imposed by a district to pay an assessment, in periodic installments, for improvements made in a sanitary sewer improvement area that benefit the property within such area that is subject to the assessment.

(L. 2007 S.B. 22)



Section 204.652 Improvements may be made — issuance of revenue bonds — assessments.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

204.652. Improvements may be made — issuance of revenue bonds — assessments. — As an alternative to all other methods provided by law or charter, the governing body of any sewer district or reorganized sewer district organized and operated under this chapter or chapter 249 or any metropolitan sewer district organized under the constitution of this state, may make, or cause to be made, improvements that confer a benefit upon property within a sanitary sewer improvement area under sections 204.650 to 204.672. The governing body of such district may issue temporary notes and revenue bonds under sections 204.650 to 204.672 to pay for all or part of the cost of such improvements. An improvement may be combined with one or more other improvements for the purpose of issuing a single series of revenue bonds to pay all or part of the cost of the sanitary sewer improvement area's improvements, but separate funds or accounts shall be established within the records of the district for each improvement project as provided in sections 204.650 to 204.672. Such district shall make assessments and may impose user fees on the property located within the sanitary sewer improvement area, in addition to any other fees or charges imposed by the district to provide services or pay debt. The district shall use the moneys collected from such assessments and user fees from a sanitary sewer improvement area to reimburse the district for all amounts paid or to be paid by it as principal of and interest on its temporary notes and revenue bonds issued for the improvements made in the sanitary sewer improvement area.

(L. 2007 S.B. 22)



Section 204.654 Establishment of area, procedure.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

204.654. Establishment of area, procedure. — 1. To establish a sanitary sewer improvement area, the governing body of the sewer district shall comply with the following procedure: the governing body of the district may create a sanitary sewer improvement area when a proper petition has been signed by the owners of record of four-sevenths of the property within the proposed sanitary sewer improvement area. The petition, in order to become effective, shall be filed with the district. A proper petition for the creation of a sanitary sewer improvement area shall set forth the project name for the proposed improvement, the general nature of the proposed improvement, the estimated cost of such improvement, the boundaries of the proposed sanitary sewer improvement area, the proposed method or methods of financing the project, including the estimated amount of and method for imposing user fees against the real property within the sanitary sewer improvement area to pay for the cost of the improvements and any bonds issued, a notice that the names of the signers may not be withdrawn later than seven days after the petition is filed with the district, and a notice that the final cost of such improvement and the amount of revenue bonds issued shall not exceed the estimated cost of such improvement, as stated in such petition, by more than twenty-five percent.

2. Upon filing a proper petition with the district, the governing body may, by resolution, determine the advisability of the improvement and may order that the area be established and that preliminary plans and specifications for the improvement be made. Such resolution shall state and make findings as to the project name for the proposed improvement, the nature of the improvement, the estimated cost of such improvement, the boundaries of the sanitary sewer improvement area, the proposed method or methods of imposing assessments and, if known, proposed estimated user fees within the district. The resolution also shall state that the final cost of such improvement within the sanitary sewer improvement area and the amount of revenue bonds issued shall not, without a new petition, exceed the estimated cost of such improvement by more than twenty-five percent.

3. The boundaries of the proposed area shall be described by bounds, streets, or other sufficiently specific description.

(L. 2007 S.B. 22)



Section 204.656 Costs apportioned against property.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

204.656. Costs apportioned against property. — The portion of the cost of any improvement to be assessed or imposed against the real property in a sanitary sewer improvement area shall be apportioned against such property in accordance with the benefits accruing by reason of such improvement. Subject to the provisions of the farmland protection act, sections 262.800 to 262.810, the cost may be assessed equally by lot or tract against property within the area, or by any other reasonable assessment plan determined by the governing body of the district that results in imposing substantially equal burdens or share of the cost upon property similarly benefitted. The governing body of the district may from time to time determine and establish by resolution reasonable general classifications and formula for the methods of assessing or determining the benefits.

(L. 2007 S.B. 22)



Section 204.658 Assessments required, roll to be prepared.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

204.658. Assessments required, roll to be prepared. — 1. After the governing body has made the findings specified in sections 204.650 to 204.672 and plans and specifications for the proposed improvements have been prepared, the governing body shall by resolution order assessments to be made against each parcel of real property deemed to be benefitted by an improvement based on the revised estimated cost of the improvement or, if available, the final cost, and shall order a proposed assessment roll to be prepared.

2. The plans and specifications for the improvement and the proposed assessment roll shall be filed with the district and shall be open for public inspection. Such district shall, at the direction of the governing body, publish notice that the governing body will conduct a hearing to consider the proposed improvement and proposed assessments. Such notice shall be published in a newspaper of general circulation at least once not more than twenty days and not less than ten days before the hearing and shall state the project name for the improvement, the date, time, and place of such hearing, the general nature of the improvement, the revised estimated cost or, if available, the final cost of the improvement, the boundaries of the sanitary sewer improvement area to be assessed, and that written or oral objections will be considered at the hearing. Not less than ten days before, the district shall mail to the owners of record of the real property in the sanitary sewer improvement area, at their last known post office address, a notice of the hearing and a statement of the cost proposed to be assessed against the real property so owned and assessed. The failure of any owner to receive such notice shall not invalidate the proceedings.

(L. 2007 S.B. 22)



Section 204.660 Hearing, procedure — notice to property owners — special assessments.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

204.660. Hearing, procedure — notice to property owners — special assessments. — 1. At the hearing to consider the proposed improvements and assessments, the governing body shall hear and pass upon all objections to the proposed improvements and proposed assessments, if any, and may amend the proposed improvements, and the plans and specifications, or assessments as to any property, and thereupon by resolution, the governing body shall order that the improvement be made and direct that financing for the cost be obtained as provided in sections 204.650 to 204.672.

2. After the improvement has been completed in accordance with the plans and specifications, the governing body shall compute the final costs of the improvement and apportion the costs among the property benefitted by such improvement in such equitable manner as the governing body shall determine, charging each tract, lot, or parcel of property with its proportionate share of the costs, and by resolution, assess the final cost of the improvement, or the amount of revenue bonds issued or to be issued to pay for the improvement, as special assessments against the property described in the assessment roll.

3. After the passage or adoption of the resolution assessing the special assessments, the district shall mail to each property owner within the district a notice that sets forth a description of each owner's tract, lot, or parcel of real property to be assessed, the assessment assigned to such property, and a statement that the property owner may pay such assessment in full, together with interest accrued from the effective date of such resolution, on or before a specified date determined by the effective date of the resolution, or may pay such assessment in the form of user fees in periodic installments as provided in subsection 4 of this section. Notice of each assessment and imposition of the assessment lien, together with a legal description for each property assessed within the area, shall be filed with the recorder of deeds upon the effective date of the resolution. However, failure to record any such notice in a timely manner shall not affect the validity of the assessments or liens. The district shall record written notice of release of lien whenever an assessment is paid in full. The cost of recording assessment notices and release of liens shall be includable in the assessment.

4. The special assessments shall be assessed upon the property within the area. Those not paid in full as provided in subsection 3 of this section shall be payable in the form of user fees payable in periodic and substantially equal installments, as determined by the district, for a duration prescribed by the resolution establishing the special assessments. All assessments shall bear interest at such rate as the governing body determines, not to exceed the rate permitted for bonds by section 108.170. Interest on the assessment between the effective date of the resolution assessing the special assessments and the date the first installment of a user fee is payable shall be added to the first installment or prorated among all scheduled installments.

5. Assessments not paid in full shall be collected and paid over to the district in the form of user fees in the same manner as other district fees and charges are collected and paid, or by any other reasonable method determined by the district.

(L. 2007 S.B. 22)



Section 204.662 Court action, limitation.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

204.662. Court action, limitation. — No suit to set aside the assessments made under sections 204.680 to 204.730*, or to otherwise question the validity of the proceedings, shall be brought after the expiration of ninety days from the date the notice is mailed to the last known owners of record of the assessments required by subsection 3 of section 204.660.

(L. 2007 S.B. 22)

*Sections 204.680 to 204.730 do not exist.



Section 204.664 Supplemental or additional assessments permitted, when — reassessment or new assessment required, when.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

204.664. Supplemental or additional assessments permitted, when — reassessment or new assessment required, when. — 1. To correct omissions, errors, or mistakes in the original assessment that relate to the total cost of an improvement, the governing body of the district may, without a notice or hearing, make supplemental or additional assessments on property within a sanitary sewer improvement area, except that such supplemental or additional assessments shall not, without a new petition as provided in sections 204.650 to 204.672, exceed twenty-five percent of the estimated cost of the improvement as set forth in the petition under the provisions of sections 204.650 to 204.672.

2. When an assessment is, for any reason whatsoever, set aside by a court of competent jurisdiction as to any property, or in the event the governing body finds that the assessment or any part thereof is excessive or determines on advice of counsel in writing that it is or may be invalid for any reason, the governing body may, upon notice and hearing as provided for the original assessment, make a reassessment or a new assessment as to such property.

(L. 2007 S.B. 22)



Section 204.666 Assessment to constitute a lien, when.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

204.666. Assessment to constitute a lien, when. — An assessment authorized under sections 204.650 to 204.672, once determined and imposed, shall constitute a lien against such property until paid in full and shall not be affected by the existence or enforcement of any other liens or encumbrances, nor shall enforcement of an assessment lien have any effect on the validity or enforcement of any tax lien or lien established by mortgage or deed of trust. An assessment lien becomes delinquent when an assessment is not paid in full as prescribed by sections 204.650 to 204.672, or when one or more periodic installments imposed by the district for an assessment remain unpaid for a period of thirty days or more after notice of delinquency in payment is mailed to the last known owners of the property subject to assessment by regular United States mail and by certified mail, return receipt requested, at their last known address, provided by such owners to the district and to the occupant of property that is subject to assessment, if different from that of the owners. In the event any such user fee remains unpaid after thirty days of the mailing of any such notice, and in addition to any other remedy the district may have by statute or duly enacted regulation for the collection of delinquent amounts owed to the district, the district shall be entitled to petition the circuit court having jurisdiction to foreclose upon the assessment lien by special execution sale of the property subject to the assessment for the unpaid assessment plus reasonable attorney's fees, court costs, and other reasonable costs incurred by the district in collection. In any such suit, the district shall name all parties appearing of record to have or claim an interest in the property subject to the unpaid assessment and shall file a notice of lis pendens in connection with said action. In addition, the district may obtain a judgment against last known owners of the property for any deficiency in payment of the assessment and costs and fees made a part of the court's judgment.

(L. 2007 S.B. 22)



Section 204.668 Temporary notes authorized, when.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

204.668. Temporary notes authorized, when. — After an improvement has been authorized under sections 204.650 to 204.672, the governing body of the district may issue temporary notes of the district to pay the costs of such improvement in an amount not to exceed the estimated cost of such improvement. Such temporary notes may be issued in anticipation of issuance of revenue bonds of the district. The district may participate in any governmentally sponsored bond pooling program or other bond program. Bonds may be issued and made payable from special assessments paid in the form of user fees under subsection 4 of section 204.660 and other revenues of the district.

(L. 2007 S.B. 22)



Section 204.670 Funds required.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

204.670. Funds required. — A separate fund or account shall be created by the district for each improvement project, and each such fund or account shall be identified by a suitable title. The proceeds from the sale of bonds and temporary notes and any other moneys appropriated thereto by the governing body of the district shall be credited to such funds or accounts. Such funds or accounts shall be used solely to pay the costs incurred in making each respective improvement. Upon completion of an improvement, the balance remaining in the fund or account established for such improvement, if any, may be held as contingent funds for future improvements or may be credited against the amount of the original assessment of each parcel of property, on a pro rata basis based on the amount of the original assessment, and with respect to property owners that have prepaid their assessments in accordance with sections 204.650 to 204.672, the amount of each such credit shall be refunded to the appropriate property owner. With respect to all other property owners, the amount of each such credit shall be transferred and credited to the district bond and interest fund to be used solely to pay the principal of and interest on the bonds or temporary notes, and the assessments shall be reduced accordingly by the amount of such credit.

(L. 2007 S.B. 22)



Section 204.672 Cooperative agreements authorized, when.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

204.672. Cooperative agreements authorized, when. — Any public sanitary sewer district or reorganized sewer district organized and operated under this chapter or chapter 249 and any metropolitan sewer district organized under the constitution of this state, may enter into a cooperative agreement with a city or county for the purpose of constructing sanitary sewer system improvements under the provisions of the neighborhood improvement district act, sections 67.453 to 67.475. Any such cooperative agreement, if approved by the governing bodies of the district and city or county, may include provisions for joint administration of projects for the issuance of temporary notes and general obligation bonds by district, city, or county, separately or jointly, and for the payment of such bonds by any source of funds or user fees in addition to funds from special assessments as provided for in sections 67.453 to 67.475 and general ad valorem taxes, so long as all terms, conditions, and covenants of any applicable bond resolution or ordinance are complied with and so long as said notes and bonds are issued in compliance with general applicable law.

(L. 2007 S.B. 22)



Section 204.674 Inapplicability.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

204.674. Inapplicability. — The provisions of sections 204.600 to 204.672 shall not apply to the provisions in section 204.472, any city not within a county and any county with a charter form of government and with more than one million inhabitants, any sewer district created and organized under constitutional authority, any sewer district located in any county with a charter form of government and with more than six hundred thousand but fewer than seven hundred thousand inhabitants that provides wholesale sewer service.

(L. 2007 S.B. 22)



Section 204.700 No fee, charge, or tax to be assessed, when.

Effective 28 Aug 2009

Title XII PUBLIC HEALTH AND WELFARE

204.700. No fee, charge, or tax to be assessed, when. — No person who owns real property that is used for residential purposes within the boundaries of any district created under Section 30 of Article VI of the Missouri Constitution shall be assessed any fee, charge, or tax for storm water management services if the district does not directly provide sanitary sewer services to such property and if the storm water runoff from such person's property does not flow, or is not otherwise conveyed, to a sewer maintained by such district.

(L. 2009 H.B. 661 § 204.659)






Chapter 205 County Health and Welfare Programs

Chapter Cross References



Section 205.010 Petition of voters — maximum tax rate — submission of question.

Effective 28 Aug 2005

Title XII PUBLIC HEALTH AND WELFARE

205.010. Petition of voters — maximum tax rate — submission of question. — Any county, subject to the provisions of the Constitution of the state of Missouri, may establish, maintain, manage and operate a public health center in the following manner: whenever the county commission shall be presented with a petition signed by at least ten percent or more of the voters of the county, as determined by the number of votes cast for governor at the preceding general election, asking that an annual tax not in excess of forty cents on each one hundred dollars of the assessed valuation of property in the county, be levied for the establishment, maintenance, management and operation of a county health center and the maintenance of the personnel required for operation of the health center, or by majority vote of the county commission in any county of the first classification with more than eighty-two thousand but fewer than eighty-two thousand one hundred inhabitants, or by majority vote of the county commission in any county of the third classification without a township form of government and with more than sixteen thousand six hundred but fewer than sixteen thousand seven hundred inhabitants, the county commission shall submit the question to the voters of the county at an election.

(L. 1945 p. 969 § 1, A.L. 1951 p. 779, A.L. 1957 p. 690, A.L. 1978 H.B. 971, A.L. 1985 S.B. 114, A.L. 1992 H.B. 1228, A.L. 2005 H.B. 58 merged S.B. 210 merged with S.B. 258)



Section 205.020 Form of ballot — vote necessary to adopt.

Effective 28 Aug 1985

Title XII PUBLIC HEALTH AND WELFARE

205.020. Form of ballot — vote necessary to adopt. — 1. The question shall be submitted in substantially the following form:

Shall there be a maximum tax of ______ per hundred dollars assessed valuation for a county health center and the maintenance and operation of same?

2. If a majority of the votes cast on the question shall vote in favor of such tax, the county commission shall proceed to levy and collect such tax and deposit same in the county treasury to the credit of the health center fund and such fund shall be expended as hereinafter provided.

(L. 1945 p. 969 § 2, A.L. 1951 p. 779, A.L. 1978 H.B. 971, A.L. 1985 S.B. 81)



Section 205.031 Trustees, qualifications — appointment, election, terms — certain fourth class city, officers to be elected for four years (Raytown).

Effective 28 Aug 1986

Title XII PUBLIC HEALTH AND WELFARE

205.031. Trustees, qualifications — appointment, election, terms — certain fourth class city, officers to be elected for four years (Raytown). — 1. The county governing body shall appoint five trustees chosen from the citizens at large with reference to their fitness for such office, all voters of the county, not more than three of the trustees to be residents of the city, town or village in which the county health center is to be located, who shall constitute a board of trustees for the county health center.

2. The trustees shall hold their offices until the next following municipal election, when five health center trustees shall be elected who shall hold their offices, three for two years and two for four years. The county governing body shall by order of record specify the terms of the trustees.

3. At each subsequent municipal election the offices of the trustees whose terms of office are about to expire shall be filled by the election of health center trustees who each shall serve for a term of four years and notwithstanding any other law of this state to the contrary all elective officers in each city of the fourth class with a population of at least thirty thousand but no more than thirty-three thousand, and which is located within a county of the first class having a charter form of government and containing the greater part of a city with a population of four hundred fifty thousand or more inhabitants, beginning with the first election after January 1, 1987, shall be elected every four years.

4. Any vacancy in the board of trustees occasioned by removal, resignation or otherwise shall be reported to the county governing body and be filled in like manner as original appointments, the appointee to hold office until the next following municipal election, when such vacancy shall be filled by election of a trustee to serve during the remainder of the term of his predecessor.

5. No trustee shall have a personal pecuniary interest, either directly or indirectly, in the purchase of any supplies for the health center, unless the same are purchased by competitive bidding.

6. The filing and withdrawal of candidates shall be governed by the provisions of chapter 115, except that if the number of candidates is no greater than the number of directors to be elected, no election shall be held, and the candidates shall assume the responsibilities of their offices at the same time and in the same manner as if they had been elected.

(L. 1951 p. 779 § 205.030, A.L. 1978 H.B. 971, A.L. 1984 H.B. 1120, A.L. 1986 S.B. 553 & 775 merged with H.B. 1471, et al.)



Section 205.041 Trustees, election, ballot — vacancies, how filled.

Effective 28 Aug 1993

Title XII PUBLIC HEALTH AND WELFARE

205.041. Trustees, election, ballot — vacancies, how filled. — 1. Each candidate for the office of health center trustee shall file with the county election authority an announcement of candidacy in writing. The announcement shall indicate whether the individual is a candidate for a full or an unexpired term of a named predecessor. No filing fee shall be required to be paid upon the filing of any announcement. If announcements of a sufficient number of trustees are not filed, the county commission shall appoint such trustee or trustees as may be necessary to fill all vacancies on the board which result from the expiration of the term of any trustees and any such appointee shall serve until the next municipal election when a trustee shall be elected to fill the remainder of the unexpired term.

2. The ballots shall not contain any designation of the political party affiliation of any candidate for trustee. The ballots shall designate the number of trustees to be elected and shall state whether any of the trustees is to be elected for an unexpired term:

­

­

3. The candidates receiving the highest number of votes for the offices of trustee to be filled shall be declared elected by the county commission which shall issue commissions to the elected trustees.

(L. 1951 p. 779 § 205.040, A.L. 1965 p. 345, A.L. 1978 H.B. 971, A.L. 1993 H.B. 551 & 552)



Section 205.042 Trustees — organization — powers and duties — expenses.

Effective 28 Aug 2012

Title XII PUBLIC HEALTH AND WELFARE

205.042. Trustees — organization — powers and duties — expenses. — 1. The trustees, within ten days after their appointment or election, shall qualify by taking the oath of civil officers and organize as a board of health center trustees by the election of one of their number as chairman, one as secretary, one as treasurer, and by the election of such other officers as they may deem necessary, but no bond shall be required of them.

2. No trustee shall receive any compensation for his services performed, but he may receive reimbursement for any cash expenditures actually made for personal expenses incurred as such trustee, and an itemized statement of all such expenses and money paid out shall be made under oath by each of such trustees and filed with the secretary and allowed only by the affirmative vote of all of the trustees present at a meeting of the board.

3. The board of health center trustees shall make and adopt such bylaws, rules and regulations for its own guidance and for the government of the county health center as may be deemed expedient for the economic and equitable conduct thereof. It shall have the exclusive control of the expenditures of all moneys collected to the credit of the county health center fund, and of the purchase of site or sites, the purchase or construction of any county health center buildings, and of the supervision, care and custody of the grounds, rooms or buildings purchased, constructed, leased or set apart for that purpose. All moneys received for the county health center shall be credited to the county health center and deposited in the depositary thereof for the sole use of such county health center in accordance with the provisions of sections 205.010 to 205.150. All funds received by each county health center shall be paid out through an electronic funds transfer system in an amount within that approved by the board of health center trustees or upon warrants ordered drawn by the treasurer of the board of trustees upon properly authenticated vouchers of the board of health center trustees.

4. The board of health center trustees may appoint and remove such personnel as may be necessary and fix their compensation; and shall in general carry out the spirit and intent of sections 205.010 to 205.150 pertaining to establishing and maintaining a county health center.

5. The board of health center trustees shall hold meetings at least once each month, and shall keep a complete record of all of its proceedings. Three members of the board shall constitute a quorum for the transaction of business.

6. One of the trustees shall visit and examine the county health center at least twice each month.

7. When the county health center is established, all personnel and all persons approaching or coming within the limits of same, and all furniture and other articles used or brought there shall be subject to such rules and regulations as the board may prescribe.

8. The board of health center trustees shall determine annually the rate of the tax levy, except that the rate so determined shall not exceed the maximum rate authorized by the vote of the people of the county.

9. The board of health center trustees may enter into contracts and agreements with federal, state, county, school and municipal governments and with private individuals, partnerships, firms, associations and corporations for the furtherance of health activities, except as hereafter prohibited.

(L. 1951 p. 779 § 205.045, A.L. 1957 p. 690, A.L. 1973 S.B. 253, A.L. 1982 H.B. 1069, A.L. 2012 H.B. 1094)



Section 205.050 Purpose of health center.

Effective 28 Aug 1945

Title XII PUBLIC HEALTH AND WELFARE

205.050. Purpose of health center. — The public health center is established, maintained and operated for the improvement of health of all inhabitants of said county or counties.

(L. 1945 p. 969 § 11)



Section 205.060 Limitations on use of facilities.

Effective 28 Aug 1951

Title XII PUBLIC HEALTH AND WELFARE

205.060. Limitations on use of facilities. — The board of county health center trustees shall not enter into contracts for the private practice of medicine, nor shall any of its personnel practice medicine nor dispense drugs, vaccines or serums for personal gain, nor shall its facilities be used for such purpose in any way except as it may be necessary and agreed upon between the board and county commission or commissions for the care of the indigent for whom the commission or commissions may be responsible, or except in furtherance of diagnostic and communicable disease control programs.

(L. 1945 p. 969 § 13, A.L. 1951 p. 779)



Section 205.070 Center may accept gifts.

Effective 28 Aug 1951

Title XII PUBLIC HEALTH AND WELFARE

205.070. Center may accept gifts. — Any person, firm, organization, society or corporation desiring to make donations of money, personal property or real estate for the benefit of such health center, shall have the right to vest title of such property so donated, in the county or counties, to be controlled when so accepted by the board of health center trustees according to the terms of deed, gift, devise or bequest of such property.

(L. 1945 p. 969 § 10, A.L. 1951 p. 779)



Section 205.080 Building plans — bids.

Effective 28 Aug 1951

Title XII PUBLIC HEALTH AND WELFARE

205.080. Building plans — bids. — All buildings that may be erected or constructed under sections 205.010 and 205.020 shall have the plans and specifications approved by the board of health center trustees and bids advertised for according to law for other county public buildings.

(L. 1945 p. 969 § 8, A.L. 1951 p. 779)



Section 205.090 Report to county commission — estimated budget.

Effective 28 Aug 1951

Title XII PUBLIC HEALTH AND WELFARE

205.090. Report to county commission — estimated budget. — 1. On or before the seventh day of January in each year, the board of health center trustees shall file with the county commission a report of their proceedings with reference to the county health center and a sworn statement of all receipts and expenditures during the preceding calendar year.

2. The board of health center trustees shall prepare and submit to the county budget officer a budget for the ensuing year at the time and in the manner provided by the county budget law applicable to such county.

(L. 1945 p. 969 § 5, A.L. 1951 p. 779)



Section 205.100 Director of public health center — appointment.

Effective 28 Aug 1945

Title XII PUBLIC HEALTH AND WELFARE

205.100. Director of public health center — appointment. — The county commission or commissions shall annually at their February meeting, appoint the director of the public health center as county health officer and such county health officer shall exercise all of the rights and perform all of the duties pertaining to that office as set forward under the health laws of the state and rules and regulations of the department of health and senior services.

(L. 1945 p. 969 § 7)



Section 205.110 Qualifications of employees.

Effective 28 Aug 1945

Title XII PUBLIC HEALTH AND WELFARE

205.110. Qualifications of employees. — The qualifications of all persons employed in the operation of said health center shall be at least equal to the minimum standard of qualifications as set forward by the department of health or its successors for positions of like importance and responsibilities.

(L. 1945 p. 969 § 6)



Section 205.115 Retirement and insurance plans to be provided for administrators and employees of county health center — costs, how paid — duties of board of trustees.

Effective 28 Aug 1990

Title XII PUBLIC HEALTH AND WELFARE

205.115. Retirement and insurance plans to be provided for administrators and employees of county health center — costs, how paid — duties of board of trustees. — The board of trustees for the county health center may either through purchase of plans or through plans of self-insurance provide for suitable retirement, health, life insurance, and employment insurance plans for all administrators and employees of the county health center as a part of their compensation, and the employer's cost of such plans shall be paid by the treasurer of the board of county health trustees in the same manner as other expenses of the county health center are paid, except that the board of trustees for the county health center shall be taken and considered as a "political subdivision" as the term is defined in section 70.600 for the purposes of sections 70.600 to 70.755.

(L. 1990 H.B. 1130)



Section 205.120 No discrimination in healing methods.

Effective 28 Aug 1945

Title XII PUBLIC HEALTH AND WELFARE

205.120. No discrimination in healing methods. — Each school of healing licensed by the state of Missouri shall have equal rights in said health center.

(L. 1945 p. 969 § 12)



Section 205.141 Tax levy noncharter first class counties, exception.

Effective 28 Aug 1994

Title XII PUBLIC HEALTH AND WELFARE

205.141. Tax levy noncharter first class counties, exception. — The county commission in all counties of the first class not having a charter form of government, except first class noncharter counties containing any part of a city with a population of three hundred thousand or more, in addition to the power to levy taxes for county purposes, as otherwise provided by law, shall have the power to levy upon all property subject to its taxing powers, an annual tax in an amount not to exceed ten cents on each one hundred dollar valuation for the purpose of operating or maintaining a public county health center or institution.

(L. 1958 2d Ex. Sess. p. 180 § 1, A.L. 1965 p. 348, A.L. 1994 S.B. 700)



Section 205.150 Determination of tax levy (first class counties).

Effective 28 Aug 1973

Title XII PUBLIC HEALTH AND WELFARE

205.150. Determination of tax levy (first class counties). — The rate of tax levy provided for in section 205.141 and this section shall be determined and fixed at the same time the rate of tax is determined and fixed for county purposes.

(L. 1947 V. II p. 335 § 2, A.L. 1961 p. 521, A.L. 1973 S.B. 253)



Section 205.160 Establishment and maintenance of hospitals — bonds.

Effective 28 Aug 1996

Title XII PUBLIC HEALTH AND WELFARE

205.160. Establishment and maintenance of hospitals — bonds. — The county commissions of the several counties of this state, both within and outside such counties, except in counties of the third or fourth classification (other than the county in which the hospital is located) where there already exists a hospital organized pursuant to chapters 96, 205 or 206; provided, however, that this exception shall not prohibit the continuation of existing activities otherwise allowed by law, are hereby authorized, as provided in sections 205.160 to 205.340, to establish, construct, equip, improve, extend, repair and maintain public hospitals and engage in health care activities, and may issue bonds therefor as authorized by the general law governing the incurring of indebtedness by counties.

(L. 1945 p. 983 § 15192, A. 1949 H.B. 2061, A.L. 1996 S.B. 676)

(1952) County hospital established under §§ 205.160 to 205.370 is not a political subdivision of the state so as to give supreme court jurisdiction of suit to which it is party. Stribling v. Jolley, 362 Mo. 995, 245 S.W.2d 885.



Section 205.161 County commission may issue revenue bonds — purpose — how payable.

Effective 28 Aug 1981

Title XII PUBLIC HEALTH AND WELFARE

205.161. County commission may issue revenue bonds — purpose — how payable. — 1. In addition to the bonds authorized by section 205.160, the county commission in any county exercising the rights conferred by sections 205.160 to 205.340 may issue and sell revenue bonds for the purpose of providing funds for the acquisition, construction, equipment, improvement, extension and repair, and furnishing of hospitals and related facilities, including medical office buildings to provide offices for rental to physicians or dentists on a hospital's medical staff, and the providing of sites therefor, including offstreet parking space for motor vehicles. Such revenue bonds shall be payable, both as to principal and interest, solely from the net income and revenues arising from the operation of the hospital or the related facility or facilities, or of the hospital and the related facility or facilities, after providing for the costs of operation and maintenance thereof, or from other funds made available from sources other than from proceeds of taxation.

2. Any bonds issued under the provisions of sections 205.161 to 205.169 shall not be deemed to be an indebtedness of the state of Missouri, or of any county, or of the board of trustees of any such hospital, or of the individual members of any such board of trustees, and shall not be deemed to be an indebtedness within the meaning of any constitutional or statutory limitation upon the incurring of indebtedness.

(L. 1972 H.B. 1262 §§ 1, 2, A.L. 1981 H.B. 258)



Section 205.162 Bonds, rate, denomination, maturity — negotiable.

Effective 28 Aug 1972

Title XII PUBLIC HEALTH AND WELFARE

205.162. Bonds, rate, denomination, maturity — negotiable. — 1. Revenue bonds issued pursuant to the provisions of sections 205.161 to 205.169 shall be such denomination, shall bear such rate or rates of interest not to exceed the highest rate permitted by law, and shall mature at such time or times, not exceeding thirty-five years from their date of issue, as determined by the county commission in its order or resolution directing the issuance of such bonds. Such bonds may be either serial bonds or term bonds and may be issued with or without reservation of the right to call them for payment or redemption in advance of their maturity, upon the giving of notice, and with or without a covenant requiring the payment of a premium in the event of a call for redemption prior to maturity.

2. The bonds when issued and sold shall be negotiable instruments within the meaning of chapter 400, and the interest thereon shall be exempt from any state or local income taxes under the laws of the state of Missouri.

(L. 1972 H.B. 1262 § 3)



Section 205.165 Investment of moneys in an investment company, when.

Effective 28 Aug 2016

Title XII PUBLIC HEALTH AND WELFARE

205.165. Investment of moneys in an investment company, when. — 1. The board of trustees of any hospital authorized under this subsection and organized under the provisions of sections 205.160 to 205.340 may invest up to fifteen percent of their funds not required for immediate disbursement in obligations or for the operation of the hospital into any mutual fund, in the form of an investment company, in which shareholders combine money to invest in a variety of stocks, bonds, and money-market investments.

2. The provisions of this section shall only apply if the hospital:

(1) Is located within a county of the first classification with more than one hundred fifty thousand but fewer than two hundred thousand inhabitants; and

(2) Receives less than one percent of its annual revenues from county or state taxes.

(L. 2016 S.B. 988)



Section 205.169 Bonds, form and covenants to be made by county commission — rights of holders — provisions not exclusive.

Effective 28 Aug 1972

Title XII PUBLIC HEALTH AND WELFARE

205.169. Bonds, form and covenants to be made by county commission — rights of holders — provisions not exclusive. — 1. The county commission issuing bonds under the provisions of sections 205.161 to 205.169 shall prescribe the form, details and incidents of the bonds, and the county commission shall make such covenants as in its judgment are advisable or necessary properly to secure the payment thereof; but the form, details, incidents, and covenants shall not be inconsistent with any of the provisions of sections 205.161 to 205.169.

2. The holder of any bonds issued hereunder or of any coupons representing interest accrued thereon* may, by civil action, compel the county commission issuing such bonds to perform all duties imposed upon it by the provisions of sections 205.161 to 205.169 and to enforce the performance of any and all of the covenants made by the county commission in the issuance of the bonds.

3. The provisions of sections 205.161 to 205.169 shall not be exclusive of other legal methods of financing hospitals and related facilities, but shall furnish an alternative method of finance.

(L. 1972 H.B. 1262 § 4)

*Word "thereof" appears in original rolls.



Section 205.170 Board of trustees — tenure — vacancies.

Effective 28 Aug 1994

Title XII PUBLIC HEALTH AND WELFARE

205.170. Board of trustees — tenure — vacancies. — 1. The county commission shall appoint five trustees chosen from the citizens at large with reference to their fitness for such office, all residents of the county, not more than three of such trustees to be residents of the city, town or village in which the hospital is to be located, who shall constitute a board of trustees for such public hospital.

2. The trustees appointed pursuant to subsection 1 of this section shall hold their offices until the next following municipal election, when five hospital trustees shall be elected and hold their offices for the following terms, with each of the trustees' respective terms determined by lot:

(1) One trustee for a one-year term;

(2) One trustee for a two-year term;

(3) One trustee for a three-year term;

(4) One trustee for a four-year term; and

(5) One trustee for a five-year term.

3. For trustees elected prior to January 1, 1995:

(1) If the terms of two trustees expire at the time of the next election of trustees occurring after January 1, 1995, then:

(a) One trustee shall be elected for a four-year term; and

(b) One trustee shall be elected for a three-year term; and

(2) At the next following municipal election in which the terms of three trustees expire:

(a) One trustee shall be elected for a five-year term;

(b) One trustee shall be elected for a four-year term;

(c) One trustee shall be elected for a three-year term; or

(3) If the terms of three trustees expire at the time of the next election of trustees occurring after January 1, 1995, then:

(a) One trustee shall be elected for a five-year term;

(b) One trustee shall be elected for a four-year term;

(c) One trustee shall be elected for a three-year term; and

(4) At the next following municipal election in which the terms of two trustees expire:

(a) One trustee shall be elected for a five-year term; and

(b) One trustee shall be elected for a four-year term.

4. The terms of the trustees elected pursuant to subsection 3 of this section shall be determined by lot.

5. The office of a trustee elected pursuant to subsection 3 of this section whose term of office is about to expire shall be filled by the election of a hospital trustee who shall serve for a term of five years. Each trustee subsequently elected shall serve a term of five years.

6. Any vacancy in the board of trustees occasioned by removal, resignation or otherwise shall be reported to the county commission and be filled in like manner as original appointments, the appointee to hold office until the next following municipal election, when such vacancy shall be filled by election of a trustee to serve during the remainder of the term of his predecessor.

7. No trustee shall have a personal pecuniary interest, either directly or indirectly, in the purchase of any supplies for such hospital, unless the same are purchased by competitive bidding.

(RSMo 1939 §§ 15194, 15196, A.L. 1945 p. 983 § 15193, A.L. 1947 V. I p. 323, A.L. 1978 H.B. 971, A.L. 1994 H.B. 1042)

Prior revisions: 1929 §§ 13977, 13979; 1919 §§ 12611, 12613



Section 205.180 Election of trustees, when required — ballot.

Effective 28 Aug 1999

Title XII PUBLIC HEALTH AND WELFARE

205.180. Election of trustees, when required — ballot. — 1. Each candidate for the office of hospital trustee shall file with the county clerk an announcement of candidacy in writing. The announcement shall indicate whether the individual is a candidate for a full or an unexpired term of a named predecessor. No filing fee shall be required to be paid upon the filing of any announcement. If the number of candidates is no greater than the number of trustees to be elected, no election shall be held, and the candidates shall assume the responsibilities of their offices at the same time and in the same manner as if they had been elected. If announcements of a sufficient number of trustees are not filed, the county commission shall appoint such trustee or trustees as may be necessary to fill all vacancies on the board which result from the expiration of the term of any trustee or trustees, and any appointee shall serve until the next general election when a trustee shall be elected to fill the remainder of the unexpired term.

2. The ballots shall not contain any designation of the political party affiliation of any candidate for trustees to be elected and shall state whether any of the trustees are* to be elected for an unexpired term:

­

­

3. The candidates whose names have been placed on the ballot by the county commission pursuant to sections 205.170 and this section and who receive the highest number of votes for the offices of trustee to be filled shall be declared elected by the county commission which shall issue commissions to the elected trustees.

(L. 1947 V. I p. 323 § 15193a, A.L. 1965 p. 345, A.L. 1978 H.B. 971, A.L. 1999 H.B. 676)

*Word "is" appears in original rolls.



Section 205.190 Organization of board of trustees — regulations — duties — operation or leasing of hospital, powers — day care centers for employees' children, may establish.

Effective 13 May 1999, see footnote

Title XII PUBLIC HEALTH AND WELFARE

205.190. Organization of board of trustees — regulations — duties — operation or leasing of hospital, powers — day care centers for employees' children, may establish. — 1. The trustees shall, within ten days after their appointment or election, qualify by taking the oath of civil officers and organize as a board of hospital trustees by the election of one of their number as chairman, one as secretary, one as treasurer, and by the election of such other officers as they may deem necessary.

2. No trustee shall receive any compensation for his or her services performed, but a trustee may receive reimbursement for any cash expenditures actually made for personal expenses incurred as such trustee, and an itemized statement of all such expenses and money paid out shall be made under oath by each of such trustees and filed with the secretary and allowed only by the affirmative vote of all of the trustees present at a meeting of the board.

3. The board of hospital trustees shall make and adopt such bylaws, rules and regulations for its own guidance and for the government of the hospital as may be deemed expedient for the economic and equitable conduct thereof, not inconsistent with sections 205.160 to 205.340 and the ordinances of the city or town wherein such public hospital is located. The board shall provide by regulation for the bonding of the chief executive officer and may require a bond of the treasurer of the board and of any employee of the hospital as it deems necessary. The costs of all bonds required shall be paid out of the hospital fund. Except as provided in subsection 4 of this section, it shall have the exclusive control of the deposit, investment, and expenditure of all moneys collected to the credit of the hospital fund, and of the purchase of site or sites, the purchase or construction of any hospital buildings, and of the supervision, care and custody of the grounds, rooms or buildings purchased, constructed, leased or set apart for that purpose; provided, that all moneys received for such hospital shall be credited to the hospital and deposited into the depositary thereof for the sole use of such hospital in accordance with the provisions of sections 205.160 to 205.340. All funds received by each such hospital shall be paid out only upon warrants ordered drawn by the treasurer of the board of trustees of said county upon the properly authenticated vouchers of the hospital board.

4. The trustees shall have authority, both within and outside the county, except in counties of the third or fourth classification (other than the county in which the hospital is located) where there already exists a hospital organized pursuant to chapters 96, 205 or 206; provided that this exception shall not prohibit the continuation of existing activities otherwise allowed by law, to operate, maintain and manage a hospital and hospital facilities, and to make and enter into contracts, for the use, operation or management of a hospital or hospital facilities; to engage in health care activities; to make and enter into leases of equipment and real property, a hospital or hospital facilities, as lessor or lessee, regardless of the duration of such lease; provided that any lease of substantially all of the hospital, as the term "hospital" is defined in section 197.020, wherein the board of trustees is lessor shall be entered into only with the approval of the county commission wherein such hospital is located and provided that in a county of the second, third or fourth classification, the income to such county from such lease of substantially all of the hospital shall be appropriated to provide health care services in the county; and further to provide rules and regulations for the operation, management or use of a hospital or hospital facilities. Any agreement entered into pursuant to this subsection pertaining to the lease of the hospital, as herein defined, shall have a definite termination date as negotiated by the parties, but this shall not preclude the trustees from entering into a renewal of the agreement with the same or other parties pertaining to the same or other subjects upon such terms and conditions as the parties may agree. Notwithstanding any other law to the contrary, the county commission in any noncharter county of the first classification wherein such hospital is located may separately negotiate and enter into contractual agreements with the lessee as a condition of approval of any lease authorized pursuant to this subsection.

5. The board of hospital trustees shall have power to appoint a suitable chief executive officer and necessary assistants and fix their compensation, and shall also have power to remove such appointees; and shall in general carry out the spirit and intent of sections 205.160 to 205.340 in establishing and maintaining a county public hospital.

6. The board of hospital trustees may establish and operate a day care center to provide care exclusively for the children of the hospital's employees. A day care center established by the board shall be licensed pursuant to the provisions of sections 210.201 to 210.245. The operation of a day care center shall be paid for by fees or charges, established by the board, and collected from the hospital employees who use its services. The board, however, is authorized to receive any private donations or grants from agencies of the federal government intended for the support of the day care center.

7. The board of hospital trustees shall hold meetings at least once each month, shall keep a complete record of all its proceedings; and three members of the board shall constitute a quorum for the transaction of business.

8. One of the trustees shall visit and examine the hospital at least twice each month and the board shall, during the first week in January of each year, file with the county commission of the county a report of its proceedings with reference to such hospital and a statement of all receipts and expenditures during the year; and shall at such time certify the amount necessary to maintain and improve the hospital for the ensuing year.

(RSMo 1939 § 15195, A.L. 1945 p. 983 § 15194, A.L. 1961 p. 522, A.L. 1981 S.B. 425, A.L. 1982 H.B. 1069, A.L. 1986 H.B. 1571, A.L. 1987 H.B. 810, A.L. 1996 S.B. 676, A.L. 1999 H.B. 796 merged with S.B. 276)

Prior revisions: 1929 § 13978; 1919 § 12612

Effective 5-13-99 (S.B. 276); 7-13-99 (H.B. 796)



Section 205.192 Retirement, health, life and employment insurance may be part of compensation, when.

Effective 28 Aug 1988

Title XII PUBLIC HEALTH AND WELFARE

205.192. Retirement, health, life and employment insurance may be part of compensation, when. — The board of hospital trustees may also as part of their compensation either through purchase of plans or through plans of self-insurance provide for suitable retirement, health, life insurance, and employment insurance plans for all hospital administrators and employees, and the employer's cost of such plans shall be paid by the treasurer of the board of hospital trustees in the same manner as other expenses of the hospital are paid; provided that the board of hospital trustees shall be taken and considered as a "political subdivision" as the term is defined in section 70.600 for the purposes of sections 70.600 to 70.755.

(L. 1971 S.B. 6, A.L. 1988 H.B. 1707)



Section 205.195 Bylaws of board of trustees, contents — applications to practice, contents.

Effective 28 Aug 1971

Title XII PUBLIC HEALTH AND WELFARE

205.195. Bylaws of board of trustees, contents — applications to practice, contents. — 1. The board of hospital trustees shall include in its bylaws that every physician, a podiatrist and dentist requesting permission to practice in its hospital shall submit an application for staff membership in writing to it upon forms approved by the board. In his application each applicant shall give specifically his training and qualifications, his willingness to accept the board as the supreme governing authority of the hospital, his willingness to abide by the bylaws of the board and the staff in all respects, and his determination to practice his profession in a manner which is legal, moral, and ethical. A written copy of all such bylaws, with any amendments, shall be kept on file in the office of the hospital administrator and shall be available to all staff members and applicants during normal business hours.

2. The professional staff of the hospital shall be an organized group which shall initiate and, with the approval of the board, adopt bylaws, rules, regulations, and policies governing professional activities in the hospital. General practitioners may practice in the hospital in accordance with their competence as recommended by the professional staff and as authorized by the board.

(L. 1971 H.B. 301)



Section 205.200 Funds from special tax levy or from operation of hospital may be used for hospital construction, maintenance and additions — publication of board's plans required, when.

Effective 28 Aug 1999

Title XII PUBLIC HEALTH AND WELFARE

205.200. Funds from special tax levy or from operation of hospital may be used for hospital construction, maintenance and additions — publication of board's plans required, when. — 1. Except in counties operating under the charter form of government, the county commission in any county wherein a public hospital shall have been established as provided in sections 205.160 to 205.340 shall levy annually a rate of taxation on all property subject to its taxing powers in excess of the rates levied for other county purposes to defray the amount required for the maintenance and improvement of such public hospital and for constructing and furnishing necessary additions thereto, as certified to it by the board of trustees of the hospital; the tax levied for such purpose shall not be in excess of one dollar on the one hundred dollars assessed valuation. The funds arising from the tax levied for such purpose shall be used for the purpose for which the tax was levied and none other.

2. Any funds of the hospital, whether derived from the tax authorized by this section or from the operation of the hospital, and whether collected before or after October 13, 1965, may be used for constructing and furnishing necessary additions to the hospital.

3. For any ballot proposal in which the maximum levy exceeds fifty cents per one hundred dollars of assessed valuation, the board of trustees shall publish in a newspaper or newspapers of general circulation and otherwise make available upon request a summary description of the board's plans for using the money for ongoing hospital operations.

(RSMo 1939 § 15195, A.L. 1945 p. 983, A.L. 1951 p. 776, A.L. 1965 p. 348, A.L. 1984 S.B. 576, A.L. 1999 S.B. 348)

Prior revisions: 1929 § 13978; 1919 § 12612



Section 205.202 Certain districts may impose sales tax instead of property tax — vote required — fund created, use of moneys (Ripley County).

Effective 28 Aug 2009

Title XII PUBLIC HEALTH AND WELFARE

205.202. Certain districts may impose sales tax instead of property tax — vote required — fund created, use of moneys (Ripley County). — 1. The governing body of any hospital district established under sections 205.160 to 205.379 in any county of the third classification without a township form of government and with more than thirteen thousand five hundred but fewer than thirteen thousand six hundred inhabitants may, by resolution, abolish the property tax levied in such district under this chapter and impose a sales tax on all retail sales made within the district which are subject to sales tax under chapter 144. The tax authorized in this section shall be not more than one percent, and shall be imposed solely for the purpose of funding the hospital district. The tax authorized in this section shall be in addition to all other sales taxes imposed by law, and shall be stated separately from all other charges and taxes.

2. No such resolution adopted under this section shall become effective unless the governing body of the hospital district submits to the voters residing within the district at a state general, primary, or special election a proposal to authorize the governing body of the district to impose a tax under this section. If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the question, then the tax shall become effective on the first day of the second calendar quarter after the director of revenue receives notification of adoption of the local sales tax. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the question, then the tax shall not become effective unless and until the question is resubmitted under this section to the qualified voters and such question is approved by a majority of the qualified voters voting on the question.

3. All revenue collected under this section by the director of the department of revenue on behalf of the hospital district, except for one percent for the cost of collection which shall be deposited in the state's general revenue fund, shall be deposited in a special trust fund, which is hereby created and shall be known as the "Hospital District Sales Tax Fund", and shall be used solely for the designated purposes. Moneys in the fund shall not be deemed to be state funds, and shall not be commingled with any funds of the state. The director may make refunds from the amounts in the fund and credited to the district for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such district. Any funds in the special fund which are not needed for current expenditures shall be invested in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

4. The governing body of any hospital district that has adopted the sales tax authorized in this section may submit the question of repeal of the tax to the voters on any date available for elections for the district. If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the repeal, that repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the sales tax authorized in this section shall remain effective until the question is resubmitted under this section to the qualified voters and the repeal is approved by a majority of the qualified voters voting on the question.

5. Whenever the governing body of any hospital district that has adopted the sales tax authorized in this section receives a petition, signed by a number of registered voters of the district equal to at least ten percent of the number of registered voters of the district voting in the last gubernatorial election, calling for an election to repeal the sales tax imposed under this section, the governing body shall submit to the voters of the district a proposal to repeal the tax. If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the repeal, the repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the sales tax authorized in this section shall remain effective until the question is resubmitted under this section to the qualified voters and the repeal is approved by a majority of the qualified voters voting on the question.

6. If the tax is repealed or terminated by any means, all funds remaining in the special trust fund shall continue to be used solely for the designated purposes, and the hospital district shall notify the director of the department of revenue of the action at least ninety days before the effective date of the repeal and the director may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such district, the director shall remit the balance in the account to the district and close the account of that district. The director shall notify each district of each instance of any amount refunded or any check redeemed from receipts due the district.

(L. 2009 S.B. 307)



Section 205.205 Hospital district sales tax authorized (Iron and Madison counties) — approval by voters — fund created, use of moneys — repeal of tax, procedure.

Effective 08 Jul 2011, see footnote

Title XII PUBLIC HEALTH AND WELFARE

205.205. Hospital district sales tax authorized (Iron and Madison counties) — approval by voters — fund created, use of moneys — repeal of tax, procedure. — 1. The governing body of any hospital district established under sections 205.160 to 205.379 in any county of the third classification without a township form of government and with more than ten thousand six hundred but fewer than ten thousand seven hundred inhabitants or any county of the third classification without a township form of government and with more than eleven thousand seven hundred fifty but fewer than eleven thousand eight hundred fifty inhabitants may, by resolution, abolish the property tax authorized in such district under this chapter and impose a sales tax on all retail sales made within the district which are subject to sales tax under chapter 144 and all sales of metered water services, electricity, electrical current and natural, artificial or propane gas, wood, coal, or home heating oil for domestic use only as provided under section 144.032. The tax authorized in this section shall be not more than one percent, and shall be imposed solely for the purpose of funding the hospital district. The tax authorized in this section shall be in addition to all other sales taxes imposed by law, and shall be stated separately from all other charges and taxes.

2. No such resolution adopted under this section shall become effective unless the governing body of the hospital district submits to the voters residing within the district at a state general, primary, or special election a proposal to authorize the governing body of the district to impose a tax under this section. If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the question, then the tax shall become effective on the first day of the second calendar quarter after the director of revenue receives notification of adoption of the local sales tax. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the question, then the tax shall not become effective unless and until the question is resubmitted under this section to the qualified voters and such question is approved by a majority of the qualified voters voting on the question.

3. All revenue collected under this section by the director of the department of revenue on behalf of the hospital district, except for one percent for the cost of collection which shall be deposited in the state's general revenue fund, shall be deposited in a special trust fund, which is hereby created and shall be known as the "Hospital District Sales Tax Fund", and shall be used solely for the designated purposes. Moneys in the fund shall not be deemed to be state funds, and shall not be commingled with any funds of the state. The director may make refunds from the amounts in the fund and credited to the district for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such district. Any funds in the special fund which are not needed for current expenditures shall be invested in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

4. The governing body of any hospital district that has adopted the sales tax authorized in this section may submit the question of repeal of the tax to the voters on any date available for elections for the district. If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the repeal, that repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the sales tax authorized in this section shall remain effective until the question is resubmitted under this section to the qualified voters and the repeal is approved by a majority of the qualified voters voting on the question.

5. Whenever the governing body of any hospital district that has adopted the sales tax authorized in this section receives a petition, signed by a number of registered voters of the district equal to at least ten percent of the number of registered voters of the district voting in the last gubernatorial election, calling for an election to repeal the sales tax imposed under this section, the governing body shall submit to the voters of the district a proposal to repeal the tax. If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the repeal, the repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the sales tax authorized in this section shall remain effective until the question is resubmitted under this section to the qualified voters and the repeal is approved by a majority of the qualified voters voting on the question.

6. If the tax is repealed or terminated by any means, all funds remaining in the special trust fund shall continue to be used solely for the designated purposes, and the hospital district shall notify the director of the department of revenue of the action at least ninety days before the effective date of the repeal and the director may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such district, the director shall remit the balance in the account to the district and close the account of that district. The director shall notify each district of each instance of any amount refunded or any check redeemed from receipts due the district.

(L. 2011 H.B. 111 merged with S.B. 117)

Effective 6-09-11(S.B. 117); 7-08-11(H.B. 111)



Section 205.210 Hospital tax levy (first class charter counties).

Effective 28 Aug 1972

Title XII PUBLIC HEALTH AND WELFARE

205.210. Hospital tax levy (first class charter counties). — The governing body in all counties of the first class having a charter form of government, in addition to the power to levy taxes for county purposes as otherwise provided by law, shall have the power to levy upon all real and tangible personal property in the county an annual tax in an amount not to exceed thirty-eight cents on each one hundred dollars valuation for the purpose of operating, maintaining or supporting a public county hospital or public hospital system or for the maintenance of county patients in state institutions, public hospitals, or other hospitals and for the purpose of operating or maintaining a public county health center or institution and conducting public health programs. The proceeds of the tax shall be used for such purposes and for no other purposes, and no funds from the general revenue of the county shall hereafter be appropriated for such purposes.

(L. 1945 p. 986 § 1, A.L. 1947 V. II p. 251, A.L. 1951 p. 778, A.L. 1959 H.B. 325, A.L. 1961 p. 524, A.L. 1972 S.B. 559)



Section 205.220 Determination of tax levy (first class counties).

Effective 28 Aug 1961

Title XII PUBLIC HEALTH AND WELFARE

205.220. Determination of tax levy (first class counties). — The rate of tax levy provided for in sections 205.200 and 205.210 shall be determined and fixed at the same time the rate of tax is determined and fixed for county purposes.

(L. 1945 p. 986 § 2, A.L. 1961 p. 521)



Section 205.230 Appropriation of general fund, when.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

205.230. Appropriation of general fund, when. — In counties exercising the rights conferred by sections 205.160 to 205.340, the county commission may appropriate each year, in addition to tax for hospital fund herein provided for, not exceeding five percent of its general fund for the improvement and maintenance of any public hospital so established.

(RSMo 1939 § 15201)

Prior revisions: 1929 § 13984; 1919 § 12618



Section 205.240 Property condemned, when.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

205.240. Property condemned, when. — If the board of hospital trustees and the owners of any property desired by them for hospital purposes cannot agree as to the price to be paid therefor, they shall report the facts to the county commission, and condemnation proceedings shall be instituted by the county commission and prosecuted in the name of the county wherein such public hospital is to be located by the county attorney for such county.

(RSMo 1939 § 15198)

Prior revisions: 1929 § 13981; 1919 § 12615



Section 205.250 Specifications — bids — notice.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

205.250. Specifications — bids — notice. — No hospital buildings shall be erected or constructed until the plans and specifications have been made therefor and adopted by the board of hospital trustees, and bids advertised for according to law for other county public buildings.

(RSMo 1939 § 15199)

Prior revisions: 1929 § 13982; 1919 § 12616



Section 205.260 Jurisdiction of towns.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

205.260. Jurisdiction of towns. — The jurisdiction of the city, town or village in or near which such public hospital is located shall extend over all lands used for hospital purposes outside the corporate limits if so located, and all ordinances of such cities and towns shall be in full force and effect in and over the territory occupied by such public hospital.

(RSMo 1939 § 15200)

Prior revisions: 1929 § 13983; 1919 § 12617



Section 205.270 Beneficiaries of hospital.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

205.270. Beneficiaries of hospital. — Every hospital established under sections 205.160 to 205.340 shall be for the benefit of the inhabitants of such county and of any person falling sick or being injured or maimed within its limits, but every such inhabitant or person who is not a pauper shall pay to such board of hospital trustees or such officer as it shall designate for such county public hospital, a reasonable compensation for occupancy, nursing, care, medicine, or attendants, according to the rules and regulations prescribed by said board, such hospital always being subject to such reasonable rules and regulations as said board may adopt in order to render the use of said hospital of the greatest benefit to the greatest number; and said board may exclude from the use of such hospital any and all inhabitants and persons who shall willfully violate such rules and regulations. And said board may extend the privileges and use of such hospital to persons residing outside of such county, upon such terms and conditions as said board may from time to time by its rules and regulations prescribe.

(RSMo 1939 § 15202)

Prior revisions: 1929 § 13985; 1919 § 12619



Section 205.280 Board to prescribe rules.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

205.280. Board to prescribe rules. — When such hospital is established the physicians, nurses, attendants, the persons sick therein and all persons approaching or coming within the limits of same, and all furniture and other articles used or brought there shall be subject to such rules and regulations as said board may prescribe.

(RSMo 1939 § 15203)

Prior revisions: 1929 § 13986; 1919 § 12620



Section 205.290 Title to donations.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

205.290. Title to donations. — Any person or persons, firm, organization, corporation or society desiring to make donations of money, personal property or real estate for the benefit of such hospital, shall have the right to vest title of the money or real estate so donated in said county, to be controlled, when accepted, by the board of hospital trustees according to the terms of the deed, gift, devise or bequest of such property.

(RSMo 1939 § 15204)

Prior revisions: 1929 § 13987; 1919 § 12621



Section 205.300 Equal privileges to practitioners — rights of patient.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

205.300. Equal privileges to practitioners — rights of patient. — 1. In the management of such public hospital no discrimination shall be made against practitioners of any school of medicine recognized by the laws of Missouri, and all such legal practitioners shall have equal privileges in treating patients in said hospital.

2. The patient shall have the absolute right to employ at his or her own expense his or her own physician, and when acting for any patient in such hospital the physician employed by such patient shall have exclusive charge of the care and treatment of such patient, and nurses therein shall as to such patient be subject to the directions of such physician; subject always to such general rules and regulations as shall be established by the board of trustees under the provisions of sections 205.160 to 205.340.

(RSMo 1939 § 15205)

Prior revisions: 1929 § 13988; 1919 § 12622

(1953) Osteopathic physicians and surgeons held to be practitioners of a school of medicine and physicians and surgeons within the meaning of the Missouri statutes and, therefore, a rule of a county hospital prohibiting such osteopathic physicians and surgeons from practicing within such hospital is unreasonable and in violation of the law. Stribling v. Jolley (A.), 253 S.W.2d 519.



Section 205.310 Training school for nurses.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

205.310. Training school for nurses. — The board of trustees of such county public hospital may establish and maintain in connection therewith and as a part of said public hospital a training school for nurses.

(RSMo 1939 § 15206)

Prior revisions: 1929 § 13989; 1919 § 12623



Section 205.320 Board to provide detention room.

Effective 28 Aug 1983

Title XII PUBLIC HEALTH AND WELFARE

205.320. Board to provide detention room. — The board of trustees shall provide a suitable room for the detention and examination of all persons who are brought before the probate division of the circuit court of such county for incapacity or disability proceedings, if such hospital is located at the county seat.

(RSMo 1939 § 15207, A. 1949 S.B. 1061, A.L. 1978 H.B. 1634, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 § 13990; 1919 § 12624



Section 205.330 Board to determine charity patients.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

205.330. Board to determine charity patients. — The board of hospital trustees shall have power to determine whether or not patients presented at said public hospital for treatment are subjects for charity, and shall fix such price for compensation for patients, other than those unable to assist themselves, as the said board deems proper, the receipts therefor to be paid to the treasurer of said county and credited by him to the hospital fund.

(RSMo 1939 § 15208)

Prior revisions: 1929 § 13991; 1919 § 12625



Section 205.340 Tuberculous residents, how cared for.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

205.340. Tuberculous residents, how cared for. — The county commission of any county, where no suitable provision has been made for the care of its indigent tuberculous residents, may contract with the board of hospital trustees of any public hospital for the care of such persons in the sanatorium department of said hospital, upon such reasonable terms as may be agreed upon.

(RSMo 1939 § 15209)

Prior revisions: 1929 § 13992; 1919 § 12626



Section 205.350 County commission may purchase land for county hospitals — issuance of bonds.

Effective 28 Aug 1945

Title XII PUBLIC HEALTH AND WELFARE

205.350. County commission may purchase land for county hospitals — issuance of bonds. — The county commission of any county in this state is hereby authorized to purchase, not exceeding one hundred and sixty acres of land, and locate, build and maintain thereon a county hospital. Bonds may be issued therefor in accordance with the general law governing the issuance of bonds by counties.

(RSMo 1939 § 15157, A.L. 1945 p. 980)

Prior revisions: 1929 § 13941; 1919 § 12217; 1909 § 1351



Section 205.354 Sale of county hospitals, certain second class counties — election procedure — ballot form (Boone County).

Effective 09 Jun 1986, see footnote

Title XII PUBLIC HEALTH AND WELFARE

205.354. Sale of county hospitals, certain second class counties — election procedure — ballot form (Boone County). — 1. The county commission of any second class county having a population of at least one hundred thousand and which operates a county hospital may call a nonbinding preference election to determine the wishes of the voters of the county as to whether the county hospital is to be sold. If called by the commission, the election shall be held on the primary or general election day in 1986.

2. The election shall be conducted by the election authority of the county in the same manner and in all other respects as in elections for state and county offices. The results of the election shall be certified by the county commission. The costs of the election shall be paid and notice shall be given as otherwise provided by law.

3. The proposition shall be submitted in the following form:

­

­

(L. 1986 H.B. 1471, et al. §§ 3 to 5 merged with S.B. 553 & 775 §§ 2 to 4)

Effective 5-15-86 (S.B. 553 & 775); 6-9-86 (H.B. 1471, et al.)



Section 205.360 County poor to be kept in county hospital.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

205.360. County poor to be kept in county hospital. — Whenever a county hospital is established and built by the county commission, as provided in section 205.350, it shall be the duty of such county commission to place therein all of the poor persons that the county commission shall deem proper to place in said county hospital, who shall be kept there and treated.

(RSMo 1939 § 15158)

Prior revisions: 1929 § 13942; 1919 § 12218; 1909 § 1352



Section 205.370 County commission to make rules and regulations — expenses, how paid.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

205.370. County commission to make rules and regulations — expenses, how paid. — The county commission of any such county shall make all rules and regulations for the government of such a hospital, appoint and employ such officers and attendants as in their judgment may be proper, prescribe their duties and fix their compensation. The expenses of maintaining such hospital, including the compensation of officers and employees thereof, shall be paid out of the general revenue fund of such counties, or from the same sources as are provided by law for caring for the poor by counties.

(RSMo 1939 § 15159)

Prior revisions: 1929 § 13943; 1919 § 12219; 1909 § 1353



Section 205.371 Revenue bonds authorized, when — not an indebtedness of the issuing authority.

Effective 28 Aug 1978

Title XII PUBLIC HEALTH AND WELFARE

205.371. Revenue bonds authorized, when — not an indebtedness of the issuing authority. — 1. In addition to the bonds authorized by section 205.375, the county commission in any county, or the township board of any township, exercising the rights conferred by section 205.375, may issue and sell revenue bonds for the purpose of providing funds for the acquisition, construction, equipment, improvement, extension and repair, and furnishing of nursing homes and related facilities, and of providing a site therefor, including offstreet parking space for motor vehicles. Such revenue bonds shall be payable, both as to principal and interest, solely from the net income and revenues arising from the operation of the nursing home or the related facility or facilities, or of the nursing home and the related facility or facilities, after providing for the costs of operation and maintenance thereof, or from other funds made available from sources other than from proceeds of taxation.

2. Any bonds issued under the provisions of sections 205.371 to 205.373 shall not be deemed to be an indebtedness of the state of Missouri or of any county or township, or of the board of trustees of any such nursing home, or of the individual members of any such board of trustees, and shall not be deemed to be an indebtedness within the meaning of any constitutional or statutory limitation upon the incurring of indebtedness.

(L. 1978 H.B. 1769 § 205.990)



Section 205.372 Revenue bonds, form of, interest rate, maximum maturity date — to be negotiable instruments.

Effective 28 Aug 1978

Title XII PUBLIC HEALTH AND WELFARE

205.372. Revenue bonds, form of, interest rate, maximum maturity date — to be negotiable instruments. — 1. Revenue bonds issued pursuant to the provisions of sections 205.371 to 205.373 shall be of such denomination, shall bear such rate or rates of interest not to exceed the highest rate permitted by law, and shall mature at such time or times, not exceeding thirty-five years from their date of issue, as determined by the county commission or township board in its order or resolution directing the issuance of such bonds. Such bonds may be either serial bonds or term bonds and may be issued with or without reservation of the right to call them for payment or redemption in advance of their maturity, upon the giving of notice, and with or without a covenant requiring the payment of a premium in the event of a call for redemption prior to maturity.

2. The bonds when issued and sold shall be negotiable instruments within the meaning of chapter 400, and the interest thereon shall be exempt from any state or local income taxes under the laws of the state of Missouri.

(L. 1978 H.B. 1769 § 205.991)



Section 205.373 County commission or board to prescribe form, make necessary covenants, restrictions — bondholders, remedies of — revenue bonds not to be exclusive method of financing.

Effective 28 Aug 1978

Title XII PUBLIC HEALTH AND WELFARE

205.373. County commission or board to prescribe form, make necessary covenants, restrictions — bondholders, remedies of — revenue bonds not to be exclusive method of financing. — 1. The county commission or township board issuing bonds under the provisions of sections 205.371 to 205.373 shall prescribe the form, details and incidents of the bonds, and the county commission or township board shall make such covenants as in its judgment are advisable or necessary properly to secure the payment thereof; but the form, details, incidents, and covenants shall not be inconsistent with any of the provisions of sections 205.371 to 205.373.

2. The holder of any bonds issued hereunder or of any coupons representing interest accrued thereon may, by civil action, compel the county commission or township board issuing such bonds to perform all duties imposed upon it by the provisions of sections 205.371 to 205.373 and to enforce the performance of any and all of the covenants made by the county commission or township board in the issuance of the bonds.

3. The provisions of sections 205.371 to 205.373 shall not be exclusive of other legal methods of financing nursing homes and related facilities, but shall furnish an alternative method of finance.

(L. 1978 H.B. 1769 § 205.992)



Section 205.374 County hospital property, sale of, procedure for, receipts, how used.

Effective 13 May 1999, see footnote

Title XII PUBLIC HEALTH AND WELFARE

205.374. County hospital property, sale of, procedure for, receipts, how used. — 1. Upon filing with the county clerk of a resolution adopted by the board of hospital trustees to sell the county hospital property, both real and personal, for reasons specified in the resolution, the clerk shall present the resolution to the commissioners of the county commission. If the commissioners of the county commission determine that sale of the hospital property is desirable, the commission shall, by order, appoint an agent to sell and dispose of such property in the manner provided for sale of other county property. The deed of the agent, under the agent's proper hand and seal, for and in behalf of the county, duly acknowledged and recorded, shall be sufficient to convey to the purchaser all the right, title, interest and estate which the county has in the property.

2. The proceeds from the sale of the property shall be applied to the payment of any interest and principal of any outstanding valid indebtedness of the county incurred for purchase of the site or construction of the hospital, or for any repairs, alterations, improvements, or additions thereto, or for operation of the hospital. If the proceeds from the sale of the hospital property, and any interest thereon, are, or will be, insufficient to pay the interest and principal of any valid outstanding bonded indebtedness as they fall due, the county commission shall continue to provide for the collection of an annual tax on all taxable tangible property in the county sufficient to pay the interest and principal of the indebtedness as it falls due and to retire the bonds within the time required therein.

3. In a county of the first classification, any balance of the proceeds from the sale of the county hospital remaining after all indebtedness incurred in connection with the hospital is paid shall be placed to the credit of the general fund of the county. In a county of the second, third or fourth classification:

(1) Any balance of the proceeds from the sale of the county hospital pursuant to subsection 2 of this section shall be used to provide health care services in the county; and

(2) Assets donated to a county hospital pursuant to section 205.290 shall be used to provide health care services in the county, except as otherwise prescribed by the terms of the deed, gift, devise or bequest.

(L. 1975 S.B. 74, A.L. 1986 H.B. 1554 Revision, A.L. 1999 H.B. 796 merged with S.B. 276)

Effective 5-13-99 (S.B. 276); 7-13-99 (H.B. 796)



Section 205.375 Nursing homes, county or township may acquire and erect — issuance of bonds, exceptions — leasing of homes, to whom.

Effective 28 Aug 1986

Title XII PUBLIC HEALTH AND WELFARE

205.375. Nursing homes, county or township may acquire and erect — issuance of bonds, exceptions — leasing of homes, to whom. — 1. For the purposes of this section "nursing home" means a residential care facility, an assisted living facility, an intermediate care facility, or a skilled nursing facility as defined in section 198.006:

(1) Which is operated in connection with a hospital, or

(2) In which such nursing care and medical services are prescribed by, or are performed under the general direction of, persons licensed to practice medicine or surgery in the state.

2. The county commission of any county or the township board of any township may acquire land to be used as sites for, construct and equip nursing homes and may contract for materials, supplies, and services necessary to carry out such purposes.

3. For the purpose of providing funds for the construction and equipment of nursing homes the county commissions or township boards may issue bonds as authorized by the general law governing the incurring of indebtedness by counties; provided, however, that no such tax shall be levied upon property which is within a nursing home district as provided in chapter 198 and is taxed for nursing home purposes under the provisions of that chapter, or may provide for the issuance and payment of revenue bonds in the manner provided by and in all respects subject to chapter 176 which provides for the issuance of revenue bonds of state educational institutions.

4. The county commissions or township boards may provide for the leasing and renting of the nursing homes and equipment on the terms and conditions that are necessary and proper to any person, firm, corporation or to any nonprofit organizations for the purpose of operation in the manner provided in subsection 1 of this section.

(L. 1957 p. 689 §§ 1, 2, 3, 4, A.L. 1959 S.B. 252, A.L. 1969 p. 327, A.L. 1971 S.B. 163, A.L. 1978 H.B. 1036, A.L. 1986 H.B. 1563)

(1971) The submission of a bond issue with a portion to be spent for hospital expansion and a portion to be spent for nursing home facilities on the hospital grounds as a single submission forms one proposition and does not constitute “doubleness”. State ex rel. Phelps County v. Holman (Mo.), 461 S.W.2d 689.



Section 205.376 Nursing homes, county-owned, conveyance to nursing home district — procedure, consideration.

Effective 28 Aug 1978

Title XII PUBLIC HEALTH AND WELFARE

205.376. Nursing homes, county-owned, conveyance to nursing home district — procedure, consideration. — 1. The county commission of any county having a nursing home erected under the provisions of section 205.375 may order the conveyance of the county nursing home and appurtenant property and facilities necessary for the operation thereof to any nursing home district formed under the provisions of law that is wholly located within the county. If the commissioners of the county commission agree to accept the consideration offered by the nursing home district for the county nursing home property, both real and personal, the commission, by order, shall appoint an agent to convey the property. The agent shall not convey the property unless:

(1) The instrument of conveyance contains a provision prohibiting the nursing home district from refusing to admit residents of the county conveying the property solely on the basis that they are not residents of the district; and

(2) The instrument of conveyance contains a provision that the board of directors of the nursing home district will perform all duties imposed by law on the governing body of the county nursing home and all covenants the governing body of the county nursing home made to secure issuance of any bonds outstanding at the time the nursing home is conveyed. The deed of the agent, under his proper hand and seal, for and in behalf of the county, duly acknowledged and recorded, conveys to the nursing home district all the right, title, interest and estate which the county has in property.

2. The consideration to be received by the county for conveyance of the property may consist exclusively of the assumption of any outstanding valid indebtedness against the facility, or any bond issued for the construction or operation thereof, in the discretion of the county commission.

3. The consideration received by the county for conveying the nursing home property to the nursing home district shall be applied to the payment of any interest and principal of any outstanding valid indebtedness of the county incurred for purchase of the site or construction of the nursing home, or for any repairs, alterations, improvements, or additions thereto, or for operation of the nursing home. If the consideration received by the county for conveying the nursing home property, and any interest thereon, is, or will be, insufficient to pay the interest and principal of any valid outstanding bonded indebtedness as they fall due, the county commission shall continue to provide for the collection of an annual tax on all taxable tangible property in the county sufficient to pay the interest and principal of the indebtedness as it falls due and to retire the bonds within the time required therein.

4. Any balance of the consideration received by the county for conveying the nursing home property which remains after all indebtedness incurred in connection with the nursing home is paid shall be placed to the credit of the general fund of the county.

5. The holder of any revenue bond issued to finance the erection, site acquisition or any repair, alteration, improvement or addition to the county nursing home or for the operation of the home prior to its conveyance to the nursing home district, or any coupons representing interest thereon, may, by proper civil action, compel the board of directors of the nursing home district to perform all duties imposed by law and to enforce the performance of any other covenants made by the board of directors of the nursing home district or the governing body of the county nursing home in the issuance of the bonds.

(L. 1978 H.B. 1036 § 2)



Section 205.378 Inmates of public institutions to pay for care — exceptions — county may collect, how — first class counties.

Effective 28 Aug 1965

Title XII PUBLIC HEALTH AND WELFARE

205.378. Inmates of public institutions to pay for care — exceptions — county may collect, how — first class counties. — Every inmate in a public institution in all counties of the first class not having a charter form of government, except those incarcerated in a jail, correctional or penal institution, who is not a pauper, shall pay to such county a reasonable compensation for occupancy, nursing care, medicine or attendance, in such amount as determined by the county commission, provided that it shall be lawful for such county, to which such person shall become chargeable, to sue for and receive any real or personal estate and take charge and dispose of any personal property belonging to such person and apply the proceeds, or so much thereof, as is necessary to defray the cost of support and maintenance of such person.

(L. 1965 p. 349 § 1)



Section 205.379 Authority to employ counsel granted — counsel, how paid.

Effective 28 Aug 1977

Title XII PUBLIC HEALTH AND WELFARE

205.379. Authority to employ counsel granted — counsel, how paid. — 1. Notwithstanding the provisions of any of the sections of chapter 56, the board of trustees of a county hospital organized and existing pursuant to the provisions of sections 205.160 through 205.378, may employ and use legal counsel, other than the prosecuting or circuit attorney or the county counselor, to represent such hospital when in the exercise of its sole discretion the board of trustees determines that such special counsel is necessary to properly protect the hospital's interests.

2. Legal counsel so employed shall be paid out of the hospital fund in the manner provided in subsection 4 of section 205.190.

(L. 1977 H.B. 378 §§ 1, 2)



Section 205.460 Tax for hospital purposes — petition for election.

Effective 28 Aug 1978

Title XII PUBLIC HEALTH AND WELFARE

205.460. Tax for hospital purposes — petition for election. — 1. When twenty-five percent of the voters in any township or townships in this state, forty percent of whom shall not live at the time they subscribe thereto within any town of said township or townships shall petition the county commission of the county of which said township or townships is a part, asking that a tax not to exceed one-half of one cent on each dollar be levied for one year only and thereafter an annual tax not to exceed two mills on the dollar for the establishing, either by purchase or otherwise or leasing, equipping and maintaining a hospital at some place in such township or townships to be set forth in said petition, for the care and treatment of the sick and disabled therein, such county commission shall submit the question to the voters at an election.

2. The question shall be submitted in substantially the following form:

Shall there be a ______ tax for the first year and a ______ tax thereafter for a hospital?

3. The notice shall include the rate of taxation to be voted upon. If two-thirds of the voters of each township voting on said proposition shall vote for such tax, the said tax specified in such notice shall be levied and collected in like manner as other general taxes of said township or townships and be known as "Hospital Fund" and turned over by the collector of said tax to the treasurer of such hospital. The tax shall cease in case the voters in such township or townships by a two-thirds vote of the total vote cast at a municipal election held therein shall so determine.

(RSMo 1939 § 15210, A.L. 1978 H.B. 971)

Prior revision: 1929 § 13993



Section 205.470 County commission to appoint board of trustees.

Effective 28 Aug 1978

Title XII PUBLIC HEALTH AND WELFARE

205.470. County commission to appoint board of trustees. — When any such township or townships shall decide to establish and maintain a hospital under the provisions of sections 205.460 to 205.570, the county commission of such county of which said township or townships is a part shall appoint a board of six trustees for the same, chosen from the voters of such township or townships. Such trustees shall serve without compensation. Such trustees appointed under the provisions of sections 205.460 to 205.570 shall hold office respectively for the term of two and four years as indicated and fixed in the order of the county commission appointing them. Every two years thereafter three trustees shall be elected at the municipal election who shall hold their office for the term of four years and until their successors are elected.

(RSMo 1939 § 15211, A.L. 1978 H.B. 971)

Prior revision: 1929 § 13994



Section 205.480 Vacancies, how filled.

Effective 28 Aug 1978

Title XII PUBLIC HEALTH AND WELFARE

205.480. Vacancies, how filled. — If a vacancy occurs in the office of director by death, resignation, refusal to serve, repeated neglect of duty or removal from the district of such hospital, the remaining trustees shall, before transacting any official business, appoint some suitable person to fill such vacancy; the person appointed shall serve until the next municipal election.

(RSMo 1939 § 15212, A.L. 1978 H.B. 971)

Prior revision: 1929 § 13995



Section 205.490 Members shall elect officers, adopt bylaws — quorum.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

205.490. Members shall elect officers, adopt bylaws — quorum. — The members of said board shall meet at some place to be agreed upon by the trustees appointed within ten days after their appointments have been made and organize by electing one of their members president, and one vice president, a treasurer and a secretary which position they shall hold for two years. They shall elect such other officers as they deem necessary. They shall make and adopt such bylaws, rules and regulations for the management of such hospitals and the admission and discharge of patients as they shall deem expedient. A majority of the board shall constitute a quorum for business.

(RSMo 1939 § 15213)

Prior revision: 1929 § 13996



Section 205.500 Treasurer to give bond.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

205.500. Treasurer to give bond. — The treasurer, before entering upon the discharge of his duties as such, shall enter into a bond to the hospital, with two or more sureties, to be approved by the board, conditioned that he will render a faithful and just account of all money that may come into his hands as such treasurer, and otherwise perform the duties of his office according to law, said bond to be filed with the president of the board.

(RSMo 1939 § 15214)

Prior revision: 1929 § 13997



Section 205.510 Secretary — salary — duties — compensation of treasurer.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

205.510. Secretary — salary — duties — compensation of treasurer. — 1. The secretary may or may not be a member of the board and shall draw such salary as the trustees shall agree upon. He shall keep a record of all the proceedings of said board which shall be open at all times to public scrutiny. The secretary shall keep a record of all money or property received from all sources and of all expenditures therefrom, also a complete record of all patients treated therein.

2. The treasurer shall receive an annual salary of one dollar.

(RSMo 1939 § 15215)

Prior revision: 1929 § 13998



Section 205.520 Board to control expenditures — employ help.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

205.520. Board to control expenditures — employ help. — The board shall control the expenditures of all moneys collected to the credit of the hospital fund, and the construction, leasing, equipping of such hospital and the grounds and other property real and personal belonging to such hospital, providing all moneys from taxes, donations and from any other source shall be deposited in the hospital treasury, and drawn upon by warrants signed by the president and secretary of hospital. The board shall also employ such help, professional and otherwise, as may be necessary to carry out the spirit and intent of sections 205.460 to 205.570, and all such assistants and employees shall serve at the pleasure of the board.

(RSMo 1939 § 15216)

Prior revision: 1929 § 13999



Section 205.530 Meeting of board — report.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

205.530. Meeting of board — report. — The board shall meet every Monday to look after the business of the hospital. They shall make on the first day of January and the first day of July of each year a detailed report, showing the receipts of all funds and the expenditures therefrom, and showing each donation, giving the name of the donor, and the date and amount of his donation, and the name of each patient and the amount paid by said patient. Said report shall be made and placed on the secretary's book and a copy posted in the office of the hospital.

(RSMo 1939 § 15217)

Prior revision: 1929 § 14000



Section 205.540 Bequests and donations accepted by trustees.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

205.540. Bequests and donations accepted by trustees. — Any person making bequests or donations to such hospital shall have the right to vest the title to the real estate or personal property so bequeathed or donated in the board and to be held and controlled by said board, and to all such property the board shall be held to be special trustees.

(RSMo 1939 § 15218)

Prior revision: 1929 § 14001



Section 205.550 Special taxes for hospital collected as township taxes.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

205.550. Special taxes for hospital collected as township taxes. — The taxes authorized and provided by the terms of sections 205.460 to 205.570 shall be levied against the township or townships forming the hospital district and collected in the same manner as the regular township taxes are levied and collected.

(RSMo 1939 § 15219)

Prior revision: 1929 § 14002



Section 205.560 Discontinuance of tax, when — disposition of property.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

205.560. Discontinuance of tax, when — disposition of property. — When two-thirds of the voters as provided in section 205.460 shall vote to cease paying said tax the county commission of said county shall within three years thereafter order the same sold and all money acquired from the sale after paying all indebtedness of said hospital shall be turned into the school funds of said township or townships as their interest may appear; provided, the voters of said township or townships do not, by a vote of two-thirds reconsider and vote to continue said tax as before.

(RSMo 1939 § 15220)

Prior revision: 1929 § 14003



Section 205.563 Property tax for rural health clinic — ballot language — revenue, use of moneys (City of Centerview)

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

205.563. Property tax for rural health clinic — ballot language — revenue, use of moneys (City of Centerview) — 1. The governing body of any city of the fourth classification with more than two hundred but fewer than three hundred inhabitants and located in any county of the second classification with more than forty-eight thousand two hundred but fewer than forty-eight thousand three hundred inhabitants may impose, by order or ordinance, an annual real property tax to fund the construction, operation, and maintenance of a community health center. The tax authorized in this section shall not exceed thirty-five cents per year on each one hundred dollars of assessed valuation on all taxable real property within the city. Any such city may enter into an agreement or agreements with taxing jurisdictions located at least partially within the incorporated limits of such city to levy the tax authorized under this section upon real property located within the jurisdiction of such district, but outside the incorporated limits of such city, provided that any taxing jurisdiction desiring to levy such tax shall first receive voter approval of such measure in the manner and form contained in this section. The tax authorized in this section shall be in addition to all other property taxes imposed by law, and shall be stated separately from all other charges and taxes.

2. No order or ordinance adopted under this section shall become effective unless the governing body of the city submits to the voters residing within such city at a state general, primary, or special election a proposal to authorize the city to impose a tax under this section.

3. The question shall be submitted in substantially the following form:

­

­

­­

­

4. The tax authorized under this section shall be levied and collected in the same manner as other real property taxes are levied and collected within the city.

5. The governing body of any city that has imposed a real property tax under this section may submit the question of repeal of the tax to the voters on any date available for elections for the city. If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of repeal, that repeal shall become effective on the first day of the tax year immediately following its approval. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the tax shall remain effective until the question is resubmitted under this section to the qualified voters and the repeal is approved by a majority of the qualified voters voting on the question.

6. Whenever the governing body of any city that has imposed a real property tax under this section receives a petition, signed by a number of registered voters of the city equal to at least two percent of the number of registered voters of the city voting in the last gubernatorial election, calling for an election to repeal the tax, the governing body shall submit to the voters of such city a proposal to repeal the tax. If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the repeal, the repeal shall become effective on the first day of the tax year immediately following its approval. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the tax shall remain effective until the question is resubmitted under this section to the qualified voters and the repeal is approved by a majority of the qualified voters voting on the question.

7. If the real property tax authorized under this section is repealed or terminated by any means, all funds collected under the tax shall continue to be used solely for the designated purposes.

(L. 2007 S.B. 22 merged with S.B. 30)



Section 205.565 Grants for caring communities programs.

Effective 28 Aug 1995

Title XII PUBLIC HEALTH AND WELFARE

205.565. Grants for caring communities programs. — The department of social services may, subject to appropriation, use, administer and dispose of any gifts, grants, or* in-kind services and may award grants to qualifying entities to carry out the caring communities program.

(L. 1995 H.B. 573 § 1 merged with S.B. 445 § 1)

*Word "or" does not appear in original rolls.



Section 205.580 County to support poor.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

205.580. County to support poor. — Poor persons shall be relieved, maintained and supported by the county of which they are inhabitants.

(RSMo 1939 § 9590)

Prior revisions: 1929 § 12950; 1919 § 12199; 1909 § 1333



Section 205.590 Who deemed poor.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

205.590. Who deemed poor. — Aged, infirm, lame, blind or sick persons, who are unable to support themselves, and when there are no other persons required by law and able to maintain them, shall be deemed poor persons.

(RSMo 1939 § 9591)

Prior revisions: 1929 § 12951; 1919 § 12200; 1909 § 1334



Section 205.600 Who deemed an inhabitant.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

205.600. Who deemed an inhabitant. — No person shall be deemed an inhabitant within the meaning of sections 205.580 to 205.760, who has not resided in the county for the space of twelve months next preceding the time of any order being made respecting such poor person, or who shall have removed from another county for the purpose of imposing the burden of keeping such poor person on the county where he or she last resided for the time aforesaid.

(RSMo 1939 § 9592)

Prior revisions: 1929 § 12952; 1919 § 12201; 1909 § 1335



Section 205.610 County commission to provide support of poor.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

205.610. County commission to provide support of poor. — The county commission of each county, on the knowledge of the judges of such tribunal, or any of them, or on the information of any associate circuit judge of the county in which any person entitled to the benefit of the provisions of sections 205.580 to 205.760 resides, shall from time to time, and as often and for as long a time as may be necessary, provide, at the expense of the county, for the relief, maintenance and support of such persons.

(RSMo 1939 § 9593)

Prior revisions: 1929 § 12953; 1919 § 12202; 1909 § 1336



Section 205.620 Court shall use its discretion.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

205.620. Court shall use its discretion. — The county commission shall at all times use its discretion and grant relief to all persons, without regard to residence, who may require its assistance.

(RSMo 1939 § 9594)

Prior revisions: 1929 § 12954; 1919 § 12203; 1909 § 1337



Section 205.630 Shall allow funeral expenses.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

205.630. Shall allow funeral expenses. — The county commission of the proper county shall allow such sum as it shall think reasonable, for the funeral expenses of any person who shall die within the county without means to pay such funeral expenses.

(RSMo 1939 § 9595)

Prior revisions: 1929 § 12955; 1919 § 12204; 1909 § 1338



Section 205.640 May purchase or lease land.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

205.640. May purchase or lease land. — The several county commissions shall have power, whenever they may think it expedient, to purchase or lease, or may purchase and lease, any quantity of land in their respective counties, not exceeding three hundred and twenty acres, and receive a conveyance to their county for the same.

(RSMo 1939 § 9596)

Prior revisions: 1929 § 12956; 1919 § 12205; 1909 § 1339



Section 205.650 May erect poorhouse on acquired land.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

205.650. May erect poorhouse on acquired land. — Such county commission may cause to be erected on the land so purchased or leased a convenient poorhouse or houses, and cause other necessary labor to be done, and repairs and improvements made, and may appropriate from the revenues of their respective counties such sums as will be sufficient to pay the purchase money in one or more payments to improve the same, and to defray the necessary expenses.

(RSMo 1939 § 9597)

Prior revisions: 1929 § 12957; 1919 § 12206; 1909 § 1340



Section 205.660 Commission shall make orders and rules.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

205.660. Commission shall make orders and rules. — The county commission shall have power to make all necessary and proper orders and rules for the support and government of the poor kept at such poorhouse, and for supplying them with the necessary raw materials to be converted by their labor into articles of use, and for the disposing of the products of such labor and applying the proceeds thereof to the support of the institution.

(RSMo 1939 § 9600)

Prior revisions: 1929 § 12960; 1919 § 12209; 1909 § 1343



Section 205.670 Commissions shall set apart amounts for support of poor.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

205.670. Commissions shall set apart amounts for support of poor. — The several county commissions shall set apart from the revenues of the counties such sums for the annual support of the poor as shall seem reasonable, which sums the county treasurers shall keep separate from other funds, and pay the same out on the warrants of their county commissions.

(RSMo 1939 § 9601)

Prior revisions: 1929 § 12961; 1919 § 12210; 1909 § 1344



Section 205.680 Support of poor — certain cities to contribute.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

205.680. Support of poor — certain cities to contribute. — Any county which now has or may hereafter have within such county a city having a special charter and which city now has or may hereafter have a population of not less than ten thousand inhabitants and not more than thirty thousand inhabitants shall, out of the funds of such county, provide for the care of the poor in said county, including poor of such city or cities, and no such city shall hereafter be exempt from any tax for the support of the poor of such county. No money shall hereafter be refunded to any such city by any such county on account of any money expended by said county for the support of the poor of said county.

(RSMo 1939 § 7523)

Prior revision: 1929 § 7370



Section 205.690 Appointment of superintendent.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

205.690. Appointment of superintendent. — Whenever such poorhouse or houses are erected, the county commission shall have power to appoint a fit and discreet person to superintend the same and the poor who may be kept thereat, and to allow such superintendent a reasonable compensation for his services.

(RSMo 1939 § 9598)

Prior revisions: 1929 § 12958; 1919 § 12207; 1909 § 1341



Section 205.700 Superintendent to work inmates.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

205.700. Superintendent to work inmates. — Such superintendent shall have power to cause persons kept at such poorhouse, who are able to do useful labor, to perform the same by reasonable and humane coercion.

(RSMo 1939 § 9599)

Prior revisions: 1929 § 12959; 1919 § 12208; 1909 § 1342



Section 205.710 Removal of superintendent.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

205.710. Removal of superintendent. — The county commission may at any time, for good cause, remove the superintendent and appoint another to fill the vacancy.

(RSMo 1939 § 9602)

Prior revisions: 1929 § 12962; 1919 § 12211; 1909 § 1345



Section 205.720 Superintendent to keep itemized accounts.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

205.720. Superintendent to keep itemized accounts. — It shall be the duty of the superintendent of the poor, or poor farm, as provided for in sections 205.580 to 205.760, to keep a book furnished by the county commission, and enter therein a book account of all business transactions had or done or caused to be done by him as superintendent. Said book shall show an itemized account of all farm products, stock and other articles sold by the superintendent or by his authority, and of all articles purchased for the use of the poor, or for the use or improvement of the poor farm or the buildings thereon, and of all expenses for farm labor and other work or services done by order or contract of the superintendent, and of such other items as may be ordered kept therein by the county commission.

(RSMo 1939 § 9603)

Prior revisions: 1929 § 12963; 1919 § 12212; 1909 § 1346



Section 205.730 Accounts examined by commission — penalty.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

205.730. Accounts examined by commission — penalty. — It shall be the duty of the superintendent to appear before the county commission on the first day of every regular session thereof, and at such other times as the commission may require, and present said book to said commission for their inspection. Should the superintendent fail or refuse to keep such book and present the same to the county commission, as provided in sections 205.580 to 205.760, it shall be considered sufficient cause for his removal, and it shall be the duty of the county commission to remove the same, and appoint another to fill the vacancy.

(RSMo 1939 § 9604)

Prior revisions: 1929 § 12964; 1919 § 12213; 1909 § 1347



Section 205.740 Money paid into treasury.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

205.740. Money paid into treasury. — All money that shall come into the hands of the superintendent from the sale of farm products, stock or other articles belonging to the county, and all other money belonging to the county that shall come into his hands from other sources, except by warrants drawn in his favor by the county commission, shall be paid into the county treasury and placed with the fund for the support of the poor, and a receipt taken for the same.

(RSMo 1939 § 9605)

Prior revisions: 1929 § 12965; 1919 § 12214; 1909 § 1348



Section 205.750 Superintendent to give bond.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

205.750. Superintendent to give bond. — Every superintendent, before entering upon his duties, shall enter into a bond to the state of Missouri in a sum not less than five hundred nor more than three thousand dollars, to be determined by the county commission, conditioned that he will faithfully account for all money belonging to the county that shall come into his hands, and that he will exercise due diligence and care over property belonging to the county, under his control. Said bond shall be approved by the county commission and filed with the clerk thereof.

(RSMo 1939 § 9606)

Prior revisions: 1929 § 12966; 1919 § 12215; 1909 § 1349



Section 205.760 Not applicable to certain counties.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

205.760. Not applicable to certain counties. — Sections 205.720 to 205.750 shall not apply to any county where the support and keeping of the poor is let out by contract, nor to any county where the superintendent rents or leases the poor farm and stocks the same and furnishes the necessary farm implements used thereon at his own expense, and carries on said farm at his own expense.

(RSMo 1939 § 9607)

Prior revisions: 1929 § 12967; 1919 § 12216; 1909 § 1350



Section 205.765 Health and welfare department authorized — certain counties excepted.

Effective 28 Aug 1973

Title XII PUBLIC HEALTH AND WELFARE

205.765. Health and welfare department authorized — certain counties excepted. — 1. The county commission of any county of the first class may by resolution create a department of health and welfare which department shall be operated in the manner hereinafter set out.

2. Notwithstanding the provisions of subsection 1, no department of health and welfare shall be created in any county of the first class not having a charter form of government in which a county health center has been established pursuant to the provisions of sections 205.010 to 205.150, whether or not the health center is established prior to the county's attaining first class status.

(L. 1951 p. 786 § 1, A.L. 1973 H.B. 642)



Section 205.766 Commissioners of county commission to serve as commissioners of health and welfare — duties.

Effective 28 Aug 1951

Title XII PUBLIC HEALTH AND WELFARE

205.766. Commissioners of county commission to serve as commissioners of health and welfare — duties. — 1. The commissioners of the county commission shall during their term of office serve as commissioners of health and welfare of their respective counties and shall have charge and control of all county hospitals, clinics, health centers, institutions for the insane and all county corrective, welfare and eleemosynary institutions except the county jail and the place of detention used by the juvenile court.

2. Said commissioners shall have supervision of the rehabilitation of all state prisoners in the county jail after conviction and sentence thereto, subject to the approval of the county sheriff.

3. They shall perform investigational case work, excepting that relating to adoption, probation and detention of juveniles, in all cases involving the distribution and expenditure of any county funds.

4. They shall administer all laws relating to the county support of the poor and shall have charge of all boarding home care for all juveniles subject to the jurisdiction of the juvenile court and shall perform such other duties as provided by law.

(L. 1951 p. 786 § 2)



Section 205.767 Director of health and welfare, appointment, compensation, assistants.

Effective 28 Aug 1973

Title XII PUBLIC HEALTH AND WELFARE

205.767. Director of health and welfare, appointment, compensation, assistants. — The commissioners of health and welfare may appoint a director of health and welfare and the commissioners shall fix his compensation. The commissioners may also employ such assistants as are necessary and shall fix their compensation. The cost of salaries and expenses of the department shall be apportioned to any appropriate county fund.

(L. 1951 p. 786 § 3, A.L. 1953 p. 622, A.L. 1973 H.B. 642)



Section 205.769 Health inspection of eating establishments — license — fee — exceptions to license requirement — operating without a license, penalty (St. Charles County).

Effective 28 Aug 1986

Title XII PUBLIC HEALTH AND WELFARE

205.769. Health inspection of eating establishments — license — fee — exceptions to license requirement — operating without a license, penalty (St. Charles County). — 1. Any first class county not having a charter form of government and adjacent to a county of the first class having a charter form of government which does not contain a city with a population of three hundred thousand or more, and adjacent to not more than one county of the second class, may make health inspections of premises on or from which food is prepared, served, or sold to members of the general public for consumption by humans; except this act shall not apply to hospitals licensed under chapter 197 or to nursing homes licensed under chapter 198. Any county which makes inspections as authorized by this section shall also have the power and authority to issue licenses and to charge reasonable fees for such inspections, which fees shall not exceed the amount necessary to fund and implement an inspection program established pursuant to this section.

2. Such inspections shall be performed at least annually according to procedures established by the Missouri department of health and senior services and shall be performed in the most cost efficient manner. Inspections shall be performed by qualified employees of the county, or by contracting such services on a fee basis, at the discretion of the county commission. Any person making such inspections must meet the Missouri department of health and senior services qualifications.

3. No establishment described in subsection 1 of this section shall be issued a county license until it has passed inspection. Any such establishment which has been licensed and subsequently fails an inspection shall be given ten days to correct its deficiencies and if such establishment fails to correct its deficiencies, it shall be subject to license suspension and suspension of operations. If the establishment operates without the license, the owner is guilty of a class B misdemeanor. The license shall remain suspended until the deficiencies are corrected.

4. New establishments must submit plans for their operation to the county health department before construction proceeds and licenses are sought. Establishments already doing business in the county shall not be subject to this subsection.

5. All religious, educational, nonprofit, fraternal or civic organizations shall be exempt from the fees authorized by the provisions of subsection 1 of this section.

6. From and after August 13, 1986, health inspections of the establishments described in subsection 1 of this section shall be performed only by the county and the state. Municipalities may provide for such health inspections only in those counties which do not provide for a health inspection throughout the county.

(L. 1986 H.B. 1196 § 1)



Section 205.770 Social welfare board created — powers — second class county changing class status — may keep board.

Effective 28 Aug 1989

Title XII PUBLIC HEALTH AND WELFARE

205.770. Social welfare board created — powers — second class county changing class status — may keep board. — 1. In any county of the second class in this state there may be created and established by order of the county commission of any such county a board which shall be styled "The Social Welfare Board of the County of ______".

2. All powers and duties connected with and incident to the betterment of social and physical causes of dependency, the relief and care of the indigent, and the care of sick dependents, with the exception of the mentally ill and those suffering with contagious, infectious and transmissible diseases shall be exclusively invested in and exercised by the board.

3. The board shall have power to receive and expend donations for social welfare purposes and shall have exclusive control over the distribution and expenditure of any public funds set aside and appropriated by such counties and by any city located in any such county for the relief of the temporarily dependent. The board shall have power to promote the general welfare of the poor within the limits of such counties by social and sanitary reforms, by industrial instruction, by the inculcation of habits of providence and self-dependence, and by the establishment and maintenance of any activities to these ends. The board shall have power to sue and be sued, complain and defend in all courts, to assume the care of or take, by gift, grant, devise, bequest or otherwise, any money, real estate, personal property, right of property, or other valuable things, and may use, enjoy, control, sell or convey the same for charitable purposes, to have and to use a common seal and alter the same at pleasure.

4. The board may make bylaws for its own guidance, rules and regulations for the government of its agents, servants and employees, and for the distribution of the funds under its control.

5. If any second class county which has established a social welfare board pursuant to the provisions of this section, subsequently becomes a first class or a third class county, such county may retain its social welfare board and continue to function pursuant to the provisions of sections 205.770 to 205.840.

(RSMo 1939 § 9578, A.L. 1945 p. 1754, A.L. 1989 H.B. 452)

Prior revisions: 1929 § 12938; 1919 § 12187; 1909 § 1322



Section 205.780 Additional powers of board — employees (second class counties).

Effective 28 Aug 1945

Title XII PUBLIC HEALTH AND WELFARE

205.780. Additional powers of board — employees (second class counties). — Said board shall have the exclusive power to make all suitable provisions for the relief, maintenance and support of all indigent persons within said county and within any city in said county who may appropriate for the support of said board, and to make suitable provisions for the care and maintenance to the sick dependents and those who are unable to support themselves; to enforce the laws of the state, the ordinances of such cities located within said county, in regard to the indigent, and to make such rules and regulations in the conduct of its business not inconsistent with the laws of the state of Missouri and the ordinances of such cities; to have exclusive control, care and management of all public hospitals owned or operated by said counties or said cities, except those for the care of the insane and those suffering with contagious, infectious and transmissible diseases; to recommend to the common council of said city the passage of such ordinances as said board may deem necessary for the welfare of the indigent of said city; to have the power to appoint competent physicians and surgeons, who shall hold their office at the pleasure of said board, at a salary to be fixed by said board, and said physicians and surgeons shall perform such duties as may be prescribed by said board, and shall render medical attendance to all those who may come within the provisions of this law; said board shall have the power and it shall be the duty of said board to employ and discharge all persons or officers in their judgment necessary to carry out the matters over which said board is given jurisdiction or control.

(RSMo 1939 § 9579, A.L. 1945 p. 1754)

Prior revisions: 1929 § 12939; 1919 § 12188



Section 205.790 Character of board — members — appointment — tenure — compensation — vacancies (second class counties).

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

205.790. Character of board — members — appointment — tenure — compensation — vacancies (second class counties). — 1. Said board shall be nonpartisan and nonsectarian in character, and the members and officers thereof shall receive no compensation as such.

2. Said board shall consist of the mayor of such cities and the presiding commissioner of the county commission of such counties, who shall be ex officio members thereof, and six other members, three of whom shall be appointed by the county commission of such counties, who shall hold office, one for one year, one for two years and one for three years, whose terms of office shall be designated by such county commission, three by the mayor and common council of such cities, who shall hold office, one for one year, one for two years and one for three years, whose terms of office shall be designated by the mayor.

3. Whenever the term of office of any member so appointed expires, the appointment of his successor shall be for three years. All such appointments shall date from the first of June following their appointment.

4. Vacancies from any causes shall be filled in like manner as original appointment. The mayor may, for misconduct or neglect of duty, remove any member appointed by him in the manner required for removal of officers of such cities. The county commission may, by a majority vote, for misconduct or neglect of duty, remove any member appointed by them.

(RSMo 1939 § 9580)

Prior revisions: 1929 § 12940; 1919 § 12189; 1909 § 1323



Section 205.800 Board, organization (second class counties).

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

205.800. Board, organization (second class counties). — Said members shall immediately after their appointment, and annually thereafter, meet and organize by electing out of their number a president, vice president, treasurer and secretary. All subordinate officers, agents and employees appointed shall give such bonds for the faithful discharge of their duties as may be required by the board.

(RSMo 1939 § 9581)

Prior revisions: 1929 § 12941; 1919 § 12190; 1909 § 1324



Section 205.810 Treasurer — bond — duties (second class counties).

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

205.810. Treasurer — bond — duties (second class counties). — All moneys received or appropriated for the use of said board shall be deposited with the treasurer, who shall give good and sufficient bond to said board for the safekeeping and proper expenditure of all funds placed in his hands, by or for the use of said board.

(RSMo 1939 § 9582)

Prior revisions: 1929 § 12942; 1919 § 12191; 1909 § 1325



Section 205.820 Board — records — reports (second class counties).

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

205.820. Board — records — reports (second class counties). — It shall be the duty of said board to keep a record of its proceedings and of its receipts, expenditures and operations, and shall annually render a full and complete itemized report, stating the condition of their trust, together with such other suggestions as they may deem of general interest to the mayor and common council of said cities and the county commission of said counties; provided, said board shall render reports concerning receipts, expenditures, operations, etc., whenever called for by the common council of said cities or the county commission of said counties.

(RSMo 1939 § 9583)

Prior revisions: 1929 § 12943; 1919 § 12192; 1909 § 1326



Section 205.830 Board to furnish relief — investigations — prosecutions (second class counties).

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

205.830. Board to furnish relief — investigations — prosecutions (second class counties). — 1. It shall be the duty of said board, when any person by himself, herself, or another apply for relief to make immediate inquiry into the state and circumstances of the applicant, and if it shall appear that he or she is in such indigent circumstances as to require temporary relief, the said board shall furnish, out of the funds in their hands, such relief as the circumstances of the case may require; provided, that in all cases where the applicant for aid may be found dependent and said applicant or member of said applicant's family is an able-bodied male person capable of performing manual labor, said board shall require such person to perform work to the value of the aid given, and the city engineer and the street commissioners of such cities in their respective departments are required to utilize the services of such able-bodied persons upon receiving notice from said board that such person has received or is entitled to such aid. Where the applicant or a member of the applicant's family is an able-bodied female, said board shall, whenever practicable, require that labor to the value of the aid given be performed. They shall make investigations of cases of dependence for individuals or other charitable organizations and furnish such reports upon the same as in their judgment seems advisable.

2. Their office shall be a center of intercommunication between the various charitable agencies in the city. They shall foster harmonious cooperation between them and endeavor to eradicate the evils of overlapping relief, and for this purpose shall maintain a confidential registration bureau.

3. When it is impossible to repress mendicancy by the above means they shall prosecute imposters. They shall carefully work out such plans for helping families to self-dependence as may seem most practicable. They shall make concentrated attack on social causes of hardship, such as unsanitary housing, child labor, extortionate charges by pawnshops, salary loan and chattel mortgage agreements.

(RSMo 1939 § 9584)

Prior revisions: 1929 § 12944; 1919 § 12193; 1909 § 1327



Section 205.840 Board of police commissioners to aid social welfare board (second class counties).

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

205.840. Board of police commissioners to aid social welfare board (second class counties). — It shall be the duty of the board of police commissioners of said cities, and the health officers of said cities and counties to render said social welfare board, its officers and agents, such aid as may be requested by them, or either of them, whenever such aid requested shall reasonably come within the duties of said police board, its agents or officers or the health officers aforesaid.

(RSMo 1939 § 9585)

Prior revisions: 1929 § 12945; 1919 § 12194; 1909 § 1328



Section 205.850 County superintendent of public welfare — appointment — general powers (third and fourth class counties).

Effective 28 Aug 1945

Title XII PUBLIC HEALTH AND WELFARE

205.850. County superintendent of public welfare — appointment — general powers (third and fourth class counties). — The county commission in counties of the third and fourth classes may in its discretion, with an order of the juvenile court showing approval, appoint a county superintendent of public welfare, and such assistants as it may deem necessary. Whenever the county commission of any county has appointed a superintendent of public welfare such officer shall assume all the powers and duties now conferred by law upon the probation or parole officer of such county and shall assume all the powers and duties of the attendance officer in said county and all the powers and the duties of the attendance officer in any incorporated town or village having a population of more than one thousand inhabitants, and no other or different probation or parole officer or attendance officer or officers shall be appointed by the judge of the juvenile court, by the county superintendent of public schools, or by the school board or any incorporated city, town, or village school district or consolidated school district.

(RSMo 1939 § 9791, A.L. 1943 p. 351, A.L. 1945 p. 629)

Prior revision: 1929 § 14182



Section 205.860 Compensation fixed by county commission (third and fourth class counties).

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

205.860. Compensation fixed by county commission (third and fourth class counties). — The county commission shall fix the salary of the county superintendent of public welfare and of his assistants in its county.

(RSMo 1939 § 9720)

Prior revision: 1929 § 14183



Section 205.870 Administration of funds for outdoor relief and needy mothers (third and fourth class counties).

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

205.870. Administration of funds for outdoor relief and needy mothers (third and fourth class counties). — It shall be the duty of the county superintendent of public welfare to administer all of the funds of the county devoted to outdoor relief and allowances to needy mothers. He shall seek to discover any cases of neglect, dependent, defective or delinquent children in the county, and take all reasonable action in his power to secure for them the full benefit of the laws enacted for their benefit. Assistants to the county superintendents of public welfare shall perform such of the duties of the county superintendent of public welfare as he may assign to them.

(RSMo 1939 § 9721)

Prior revision: 1929 § 14184



Section 205.880 May be agent for department of social services (third and fourth class counties).

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

205.880. May be agent for department of social services (third and fourth class counties). — The county superintendent of public welfare may be deputized or authorized and required by the department of social services to act as its agent in relation to any work to be done by said department within the county, and when said county superintendent is so authorized as the agent of the department of social services, he shall have the same powers and authority as are given to the department of social services. The county superintendent of public welfare may at any time call on the department of social services for advice and assistance in the performance of his duties.

(RSMo 1939 § 9722)

Prior revision: 1929 § 14185



Section 205.890 Special attention of county superintendent to whom (third and fourth class counties).

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

205.890. Special attention of county superintendent to whom (third and fourth class counties). — The county superintendent of public welfare in each county shall, upon the request of the department of mental health, and in accordance with its direction, give special care and attention to the needs of any patient recently discharged from the state hospital for the insane who resides in his county, either on parole or permanent discharge, to the end that such patients may be established in such favorable circumstances as shall tend to prevent their relapse into insanity, and shall report on the progress of such former patients to the department of mental health, and under its direction, to the institution from which they have been paroled or discharged.

(RSMo 1939 § 9723)

Prior revision: 1929 § 14186



Section 205.910 Cooperation with state employment bureaus (third and fourth class counties).

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

205.910. Cooperation with state employment bureaus (third and fourth class counties). — The county superintendent of public welfare in each county shall cooperate with the state employment bureaus and shall, upon request of the head of such bureaus, furnish data with regard to the opportunities for employment in their respective counties and shall aid and assist in any practical way in securing employment for the unemployed in his county.

(RSMo 1939 § 9725)

Prior revision: 1929 § 14189



Section 205.920 May be deputized by inspection section as agent — powers, authority (third and fourth class counties).

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

205.920. May be deputized by inspection section as agent — powers, authority (third and fourth class counties). — The county superintendent of public welfare and his assistants may be deputized by the director of the inspection section of the department of labor and industrial relations, as his agent or agents, and when they are so deputized by the director, they shall have the same powers and authority as deputy industrial inspectors.

(RSMo 1939 § 9726)

Prior revision: 1929 § 14190



Section 205.930 Investigation of poor, sick and delinquent (third and fourth class counties).

Effective 28 Aug 1949

Title XII PUBLIC HEALTH AND WELFARE

205.930. Investigation of poor, sick and delinquent (third and fourth class counties). — The county superintendent of public welfare shall investigate the conditions of living among the poor, sick and delinquent in the county and examine thoroughly into causes of crime and poverty in the county and shall make recommendations from time to time to the proper state department, and to proper local authorities as to any change in conditions or in legislation necessary to prevent or reduce poverty, crime or distress in the state.

(RSMo 1939 § 9727, A. 1949 S.B. 1061)

Prior revision: 1929 § 14191



Section 205.940 Records of cases kept (third and fourth class counties).

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

205.940. Records of cases kept (third and fourth class counties). — The records of cases handled and business transacted by the county superintendent of public welfare shall be kept in such manner and form as may be prescribed by the department of social services.

(RSMo 1939 § 9730)

Prior revision: 1929 § 14195



Section 205.950 Report of work and proceedings (third and fourth class counties).

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

205.950. Report of work and proceedings (third and fourth class counties). — The county superintendent of public welfare shall each year prepare and keep on file, a full report of his work and proceedings during the year, and shall file a copy with the county commission and with the secretary of the department of social services.

(RSMo 1939 § 9731)

Prior revision: 1929 § 14196



Section 205.960 Food stamp plan authorized — payments to be made only when federal funds are available.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

205.960. Food stamp plan authorized — payments to be made only when federal funds are available. — The family support division of the department of social services by itself, or upon the application of the county commission, or the governing body of any county or city not within a county, may establish and put into effect in any county or any city not within a county a program for the distribution of federally donated commodities or for the sale and issuance of federal food stamps or coupons to needy persons and participating families pursuant to any act of Congress of the United States; and may execute agreements necessary to maintain the eligibility of this state to receive surplus food commodities and to distribute federal food stamps or coupons, including agreements with banking corporations, counties and other agencies of this state, in carrying into effect the provisions of sections 205.960 to 205.966. Payment of the expenses of any program instituted under sections 205.960 to 205.966 shall be made pursuant to those sections only during the times when federal and state funds are provided and made available for such purposes.

(L. 1963 p. 376 §§ 1 to 3, A.L. 1969 S.B. 23, A.L. 1972 S.B. 426, A.L. 2014 H.B. 1299 Revision)



Section 205.961 Family support division to regulate.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

205.961. Family support division to regulate. — The family support division shall make and promulgate necessary and reasonable rules and regulations for the administration of the programs established pursuant to section 205.960, and when required by federal law or regulation the family support division shall be the certifying agency responsible for certifying individuals or households as eligible to receive surplus agricultural commodities or for the issuance of federal food stamps.

(L. 1969 S.B. 23 § 205.965, A.L. 2014 H.B. 1299 Revision)



Section 205.962 Division to contract with counties — counties not to participate without contract — expenses of program, how paid.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

205.962. Division to contract with counties — counties not to participate without contract — expenses of program, how paid. — 1. The family support division shall enter into a written agreement with the county commission or governing body of any county which desires to participate in a program for the distribution of agricultural commodities within such county. Any agreement shall cover the responsibility of the parties thereto for the administration of the program and shall contain such terms and conditions as are required by regulations prescribed under federal laws governing distribution of such commodities as well as regulations of the family support division. No county commission or governing body of a county shall participate in the administration of such program unless it has an agreement with the family support division under this section. Expenses incurred in connection with a federally donated agricultural commodities food distribution program, including sums expended for the acquisition, warehousing, cold storage, safekeeping, maintenance of proper records and distribution of surplus agricultural commodities shall be paid by the county and family support division in pursuance of the agreement entered into under this section or, in the absence of such agreement, by the family support division. A county commission which has an agreement for distributing food commodities with the family support division shall not be required to pay over fifteen percent of the total distribution costs in its county.

2. For the payment of expenses incurred in connection with the sale and distribution of federal food stamps in any county the family support division may enter into agreements with banking corporations and with the county for the purpose of establishing and maintaining a food stamp distribution program in the county, and may accept moneys, services or quarters as a contribution toward the support and maintenance of such program. Any funds so received shall be payable to the director of revenue and deposited in the proper special account in the state treasury and become and be a part of the state funds appropriated for the use of the family support division.

(L. 1969 S.B. 23 § 205.970, A.L. 1972 S.B. 426, A.L. 2014 H.B. 1299 Revision)



Section 205.963 Food stamps not to be distributed unless county has program, exceptions.

Effective 28 Aug 1969

Title XII PUBLIC HEALTH AND WELFARE

205.963. Food stamps not to be distributed unless county has program, exceptions. — In counties where a federal food stamp program is in effect there shall be no distribution of federally owned surplus agricultural commodities to individuals or households except during emergency situations or as authorized by federal law or the U.S. Secretary of Agriculture. Individuals are not eligible to receive federal food stamps or coupons under a food stamp plan or to receive federal surplus agricultural commodities under a food distribution program unless they reside in a county in which such plan or program is in effect.

(L. 1969 S.B. 23 § 205.975)



Section 205.964 Reimbursement to federal government, how made.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

205.964. Reimbursement to federal government, how made. — Any loss for which this state or its agencies or counties may be liable to reimburse the federal government in accordance with federal laws, rules and regulations applicable to federal food stamp plans or federal surplus agricultural commodities distribution programs shall be paid from funds appropriated to the family support division for the administration of these programs. Any loss in a county in which a program of surplus agricultural commodities distribution is in effect, and with respect to which loss is incurred, shall be paid by the county to the family support division in the amount payable to the federal government under this section. The payment for any loss by the state or county shall not relieve any person of any civil or criminal liability to this state.

(L. 1969 S.B. 23 § 205.980, A.L. 2014 H.B. 1299 Revision)



Section 205.965 Federal regulations to be followed, inspections, audits — food stamp vendors to be approved and licensed, fees — actions to restrain violations, procedure — penalty — rulemaking procedure.

Effective 01 Jan 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

205.965. Federal regulations to be followed, inspections, audits — food stamp vendors to be approved and licensed, fees — actions to restrain violations, procedure — penalty — rulemaking procedure. — 1. Counties, state agencies, issuing agencies, retail food outlets, wholesale food concerns, banks and all persons who participate in or administer any part of the distribution program of surplus agricultural commodities or a food stamp plan shall comply with all state and federal laws, rules and regulations applicable to such program or plans and shall be subject to inspection and audit by the family support division with respect to the operation of the program or plan.

2. To the extent authorized by federal law, all food stamp vendors shall be approved and licensed by the family support division. The division may promulgate rules and regulations necessary to administer the provisions of this section. The division shall set the amount of the fees for licensing food stamp vendors at a level to produce revenue which shall not substantially exceed the cost and expense of administering the provisions of this section. An action may be brought by the department to temporarily or permanently enjoin or restrain any violation of this subsection or the regulations applicable thereto. Any action brought under the provisions of this subsection shall be heard by the court within no more than twenty days after the action has been filed and service made upon the vendor. Any person who in any way conducts business as a food stamp vendor without approval and license by the family support division shall be guilty of a class A misdemeanor. A second offense within five years after the first conviction shall be a class E felony.

3. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1969 S.B. 23 § 205.985, A.L. 1992 H.B. 899, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 2014 H.B. 1299 Revision merged with S.B. 491)

Effective 1-01-17



Section 205.967 Public assistance benefits, defined — obtaining benefits unlawfully, penalty — actions to recover.

Effective 16 Jun 1981, see footnote

Title XII PUBLIC HEALTH AND WELFARE

205.967. Public assistance benefits, defined — obtaining benefits unlawfully, penalty — actions to recover. — 1. As used in this section:

(1) "Public assistance benefits, programs and services" means anything of value, including money, food, food stamps, commodities, clothing, utilities, utilities payments, shelter, drugs and medicine, materials, goods, and any service, including institutional care, medical care, dental care, child care, psychiatric and psychological service, rehabilitation instruction, training, or counseling provided pursuant to chapters 198, 207, 208, 209, and 660, or benefits, programs, and services provided or administered by the department of social services;

(2) The term "person" means any individual or corporation who received any form of public assistance benefit in any manner for any reason.

2. Any person or corporation who obtains or attempts to obtain, or aids or abets any other person to obtain, by means of a willfully false statement or representation, or by willful concealment or failure to report any fact or event required to be reported by any law, regulation, or rule of this state or the United States, or by impersonation, collusion, or other fraudulent device, any public assistance benefits, programs, and services, shall be guilty of the crime of stealing as defined by section 570.030 and shall be punished as provided in section 570.030.

3. If at any time during the continuance of assistance to any person or corporation, the recipient thereof becomes possessed of any money, property, or income, from any source in any way or reason, it shall be the duty of the recipient to notify the person to whom that recipient's case is assigned, within ten days of the receipt of the money, income, or property, and that person may, after investigation, if required, cancel or modify the assistance payment in accordance with the circumstances.

4. In an action or proceeding for the recovery of public assistance benefits, programs, and services or criminal prosecution for illegal receipt thereof, paid to or received by an alleged ineligible recipient, person, or corporation, proof that the recipient, person, or corporation possesses or did possess property or income that does or would have rendered that person or corporation ineligible to receive such assistance shall be deemed prima facie evidence that such assistance was unlawfully received.

5. If during the life or on the death of any person, or during the life or at the dissolution of a corporation, it is found that the recipient was possessed of income or property in excess of the amount reported or ascertained at the time of granting assistance, and if it be shown that such assistance was obtained by an ineligible recipient, the total amount of the assistance may be recoverable by the director of the department of social services as a seventh class claim from the estate of the recipient or in an action brought against the recipient while living.

(L. 1975 S.B. 255 § 1, A.L. 1981 H.B. 901)

Effective 6-16-81



Section 205.968 Facilities authorized — persons to be served, limitations, definitions.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

205.968. Facilities authorized — persons to be served, limitations, definitions. — 1. As set forth in section 205.971, when a levy is approved by the voters, the governing body of any county or city not within a county of this state shall establish a board of directors. The board of directors shall be a legal entity empowered to establish and/or operate a sheltered workshop as defined in section 178.900, residence facilities, or related services, for the care or employment, or both, of persons with a disability. The facility may operate at one or more locations in the county or city not within a county. Once established, the board may in its own name engage in and contract for any and all types of services, actions or endeavors, not contrary to the law, necessary to the successful and efficient prosecution and continuation of the business and purposes for which it is created, and may purchase, receive, lease or otherwise acquire, own, hold, improve, use, sell, convey, exchange, transfer, and otherwise dispose of real and personal property, or any interest therein, or other assets wherever situated and may incur liability and may borrow money at rates of interest up to the market rate published by the Missouri division of finance. The board shall be taken and considered as a "political subdivision" as the term is defined in section 70.600 for the purposes of sections 70.600 to 70.755.

2. Services may only be provided for those persons defined as persons with a disability in section 178.900 and those persons defined as persons with a disability in this section whether or not employed at the facility or in the community, and for persons who are disabled due to developmental disability. Persons having substantial functional limitations due to a mental illness as defined in section 630.005 shall not be eligible for services under the provisions of sections 205.968 to 205.972 except that those persons may participate in services under the provisions of sections 205.968 to 205.972. All persons otherwise eligible for facilities or services under this section shall be eligible regardless of their age; except that, individuals employed in sheltered workshops must be at least sixteen years of age. The board may, in its discretion, impose limitations with respect to individuals to be served and services to be provided. Such limitations shall be reasonable in the light of available funds, needs of the persons and community to be served as assessed by the board, and the appropriateness and efficiency of combining services to persons with various types of disabilities.

3. For the purposes of sections 205.968 to 205.972, the term

(1) "Developmental disability" shall mean either or both paragraph (a) or (b) of this subsection:

(a) A disability which is attributable to intellectual disability, cerebral palsy, autism, epilepsy, a learning disability related to a brain dysfunction or a similar condition found by comprehensive evaluation to be closely related to such conditions, or to require habilitation similar to that required for intellectually disabled persons; and

a. Which originated before age eighteen; and

b. Which can be expected to continue indefinitely;

(b) A developmental disability as defined in section 630.005;

(2) "Person with a disability" shall mean a person who is lower-range educable or upper-range trainable intellectually disabled or a person who has a developmental disability.

(L. 1969 S.B. 40 § 1, A.L. 1975 H.B. 240, A.L. 1984 H.B. 1385, A.L. 1990 H.B. 1383, A.L. 1993 S.B. 366, A.L. 1995 H.B. 416, et al., A.L. 2011 H.B. 555 merged with H.B. 648, A.L. 2014 H.B. 1064)



Section 205.969 Sheltered workshop program rules and regulations — board may provide residences or social centers.

Effective 28 Aug 1993

Title XII PUBLIC HEALTH AND WELFARE

205.969. Sheltered workshop program rules and regulations — board may provide residences or social centers. — 1. The board may provide a sheltered workshop program for the county or city not within a county and as part of the program shall conduct work and developmental programs as provided by section 178.910 pursuant to rules and standards developed and adopted by the department of elementary and secondary education.

2. The board may provide places of residence and related activity or social centers for those eligible persons.

(L. 1969 S.B. 40 § 2, A.L. 1975 H.B. 240, A.L. 1984 H.B. 1385, A.L. 1993 S.B. 366)



Section 205.970 Board of directors, appointment, qualifications, terms, officers, powers and duties — vacancies and removal from office, procedure.

Effective 28 Aug 1993

Title XII PUBLIC HEALTH AND WELFARE

205.970. Board of directors, appointment, qualifications, terms, officers, powers and duties — vacancies and removal from office, procedure. — 1. When approved by the voters pursuant to section 205.971, the governing body of the county or city not within a county shall appoint a board of directors consisting of a total of nine members, two of whom shall be related by blood or marriage within the third degree to a handicapped person as defined in section 205.968, and four of whom shall be public members. At least seven of the board members shall be residents of the county or city not within a county where the facility is located. After September 28, 1979, all board members shall be appointed to serve for a term of three years, except that of the first board appointed after September 28, 1979, three members shall be appointed for one-year terms, three members for two-year terms and three members for three-year terms. Board members may be reappointed. The directors shall not receive compensation for their services, but may be reimbursed for their actual and necessary expenses.

2. The administrative control and management of the facility shall rest solely with the board, and the board shall employ all necessary personnel, fix their compensation, and provide suitable quarters and equipment for the operation of the facility from funds made available for this purpose.

3. Notwithstanding any provision of law to the contrary, and irrespective of whether or not a county sheltered workshop or residence facility has been established, the board may contract to provide services relating in whole or in part to the services which the board may provide to handicapped persons as defined in this law and for such purpose may expend the tax funds or other funds.

4. The board shall elect a chairman, vice chairman, treasurer, and such other officers as it deems necessary for its membership. Before taking office, the treasurer shall furnish a surety bond, in an amount to be determined and in a form to be approved by the board, for the faithful performance of his duties and faithful accounting of all moneys that may come into his hands. The treasurer shall enter into the surety bond with a surety company authorized to do business in Missouri, and the cost of such bond shall be paid by the board of directors.

5. The board shall set rules for admission to the facility, and shall do all other things necessary to carry out the purposes of sections 205.968 to 205.972.

6. The board may contract with any not-for-profit corporation including any corporation which is incorporated for the purpose of implementing the provisions of sections 178.900 to 178.970 for any common services, or for the common use of any property of either group.

7. The board may accept any gift of property or money for the use and benefit of the facility, and the board is authorized to sell or exchange any such property which it believes would be to the benefit of the facility so long as the proceeds are used exclusively for facility purposes. The board shall have exclusive control of all gifts, property or money it may accept; of all interest or other proceeds which may accrue from the investment of such gifts or money or from the sale of such property; of all tax revenues collected by the county on behalf of the facilities or services; and of all other funds granted, appropriated, or loaned to it by the federal government, the state, or its political subdivisions so long as these resources are used solely to benefit the facility or related services except those paid for transportation purposes under the provisions of section 94.645.

8. Any board member may, following notice and an opportunity to be heard, be removed from office by a majority vote of the other members of the board for any of the following grounds:

(1) Failure to attend five consecutive meetings, without good cause;

(2) Conduct prejudicial to the good order and efficient operation of the facility or services; or

(3) Neglect of duty. The chairman of the board shall preside at such removal hearing, unless he or she is the person sought to be removed. In which case the hearing shall be presided over by another member elected by the majority vote of the other board members. All interested parties may present testimony and arguments at such hearing, and the witnesses shall be sworn by oath or affirmation before testifying. Any interested party may, at his or her own expense, record the proceedings.

9. Vacancies in the board occasioned by removals, resignations or otherwise shall be reported by the board chairman to the mayor's office of a city not within a county or the county commission or county executive officer and shall be filled in like manner as original appointments; except that, if the vacancy occurs during an unexpired term, the appointment shall be for only the unexpired portion of that term.

10. Individual board members shall not be eligible for employment by the board within twelve months of termination of service as a member of the board.

11. No person shall be employed by the board who is related within the third degree by blood or by marriage to any member of the board.

(L. 1969 S.B. 40 § 3, A.L. 1975 H.B. 240, A.L. 1977 S.B. 359, A.L. 1979 H.B. 797, A.L. 1984 H.B. 1385, A.L. 1993 S.B. 366)



Section 205.971 Tax levy, approval, use.

Effective 28 Aug 1993

Title XII PUBLIC HEALTH AND WELFARE

205.971. Tax levy, approval, use. — The board of aldermen or other governing body of a city not within a county and the county commission or other governing body of the county, except for a county of the first classification having a charter form of government containing in part a city with a population of more than three hundred fifty thousand inhabitants, or a county of the first classification having a charter form of government with a population of at least nine hundred thousand inhabitants may, upon approval of a majority of the qualified voters of such city or county thereon, levy and collect a tax not to exceed four mills per dollar of assessed valuation upon all taxable property within the city or county for the purpose of establishing and maintaining the county sheltered workshop, residence, facility and/or related services. The county commission or other governing body of a county of the first classification having a charter form of government containing in whole or part a city with a population of more than three hundred fifty thousand inhabitants, or a county of the first classification having a charter form of government with a population of at least nine hundred thousand inhabitants may, upon approval of a majority of the qualified voters of such county or city voting thereon, levy and collect a tax not to exceed two mills per dollar of assessed valuation upon all taxable property within such county or city for the purpose of establishing and maintaining the county or city sheltered workshop, residence, facility and/or related services. The tax so levied shall be collected along with other county taxes, or in the case of a city not within a county, with other city taxes, in the manner provided by law. All funds collected for this purpose shall be deposited in a special fund and shall be used for no other purpose. Deposits in the fund shall be expended only upon approval of the board.

(L. 1969 S.B. 40 § 4, A.L. 1975 H.B. 240, A.L. 1990 H.B. 1383, A.L. 1992 S.B. 630, A.L. 1993 S.B. 366)



Section 205.972 Maximum tax — ballot form.

Effective 28 Aug 1993

Title XII PUBLIC HEALTH AND WELFARE

205.972. Maximum tax — ballot form. — 1. The tax may not be levied to exceed forty cents per each one hundred dollars assessed valuation therefor except for a county of the first classification having a charter form of government containing in whole or part a city with a population of more than three hundred fifty thousand inhabitants, or a county of the first classification having a charter form of government with a population of at least nine hundred thousand inhabitants voting thereon shall not levy a tax to exceed twenty cents per each one hundred dollars assessed valuation therefor.

2. The question shall be submitted in substantially the following form:

­

­

(L. 1969 S.B. 40 § 5, A.L. 1972 S.B. 449, A.L. 1975 H.B. 240, A.L. 1978 H.B. 971, A.L. 1990 H.B. 1383, A.L. 1992 S.B. 630, A.L. 1993 S.B. 366)



Section 205.973 Employers of workshop participants not liable for city head tax.

Effective 28 Aug 1984

Title XII PUBLIC HEALTH AND WELFARE

205.973. Employers of workshop participants not liable for city head tax. — No employer of a handicapped or developmentally disabled person employed in a sheltered workshop shall be liable for any head tax imposed by any city in this state.

(L. 1984 H.B. 1385 § A)



Section 205.975 Definitions.

Effective 01 Jan 1991, see footnote

Title XII PUBLIC HEALTH AND WELFARE

205.975. Definitions. — As used in sections 205.975 to 205.990, the following words and terms mean:

(1) "Board of trustees", board appointed by a governing body or jointly by governing bodies within a service area for the purposes of administering a county community mental health fund to establish and operate a community mental health center, mental health clinics, or any comprehensive mental health services; to supplement existing funds for a center, clinics, or services, or to purchase services from a center, clinics, or public facilities and not-for-profit corporations providing any comprehensive mental health services;

(2) "Community mental health center", a legal entity through which comprehensive mental health services are provided to individuals residing in a certain service area;

(3) "Comprehensive mental health services", inpatient services, outpatient services, day care and other partial hospitalization services, emergency services, diagnostic and treatment services, liaison and follow-up services, consultation and education services, rehabilitation services, prevention services, screening services, follow-up care services, transitional living services, alcoholism and alcohol abuse prevention and treatment services, and drug addiction and drug abuse prevention and treatment services;

(4) "Department", department of mental health;

(5) "Governing body", county commission, county legislature, or other chief legislative body of a county or city not within a county;

(6) "Mental health clinic", a health entity offering community services delivered from a fixed place or from various places within a service area on an outpatient and consultative basis for the prevention, diagnosis, and treatment of emotional or mental disorders, alcoholism, or drug abuse;

(7) "Participating counties", counties which choose to appropriate funds from their general tax revenues or levy and collect special taxes to support, with other counties, a community mental health center, mental health clinics, or any comprehensive mental health services;

(8) "Service area", a defined geographic area as set forth in the state plan for comprehensive mental health services prepared by the department.

(L. 1969 S.B. 168 § 1, A.L. 1978 S.B. 652, A.L. 1990 H.B. 1383)

Effective 1-1-91



Section 205.976 Department to establish service areas.

Effective 01 Jan 1991, see footnote

Title XII PUBLIC HEALTH AND WELFARE

205.976. Department to establish service areas. — The department shall establish service areas within which comprehensive mental health services and programs shall be conducted as defined and designated in the most recent state plan of the department. A service area may contain several counties situated entirely within its boundaries or one or more service areas may be contained entirely within the boundaries of a county.

(L. 1969 S.B. 168 § 2, A.L. 1978 S.B. 652, A.L. 1990 H.B. 1383)

Effective 1-1-91



Section 205.977 Tax authorized.

Effective 01 Jan 1991, see footnote

Title XII PUBLIC HEALTH AND WELFARE

205.977. Tax authorized. — Any county which has one or more service areas within its boundaries or which is within the boundaries of a service area may, by a majority vote of the qualified voters voting thereon, levy and collect a tax to accomplish any of the following purposes:

(1) Providing necessary funds to establish, operate, and maintain community mental health centers, mental health clinics, or any comprehensive mental health services;

(2) Providing funds to supplement existing funds for the operation and maintenance of community mental health centers, mental health clinics, or any comprehensive mental health services;

(3) Purchasing any of the comprehensive mental health services from community mental health centers, mental health clinics, and other public facilities or not-for-profit corporations which are designated by the department.

(L. 1969 S.B. 168 § 3, A.L. 1978 S.B. 652, A.L. 1990 H.B. 1383)

Effective 1-1-91



Section 205.979 Election — notice — ballot form — how conducted.

Effective 01 Jan 1991, see footnote

Title XII PUBLIC HEALTH AND WELFARE

205.979. Election — notice — ballot form — how conducted. — 1. The board of trustees may request that the governing body of the county or counties request the election officials of any county or city not within a county containing all or part of such service area to submit to the qualified voters of such county, or city not within a county, at a* general, primary, or special election the proposition contained in subsection 3 of this section. Such election officials shall give legal notice at least sixty days prior to such general, primary, or special election in at least two newspapers that such proposition shall be submitted at any general, primary, or special election held for submission of the proposal. A request by the board of trustees for a proposition to be submitted to the voters as set out in this section shall be considered a request of the county, or city not within a county, for purposes of section 115.063.

2. The tax may not be levied to exceed forty cents per each one hundred dollars assessed valuation therefor.

3. The ballot to be used for voting on the proposition shall be substantially in the following form:

­

­

4. The election shall be conducted and the vote canvassed in the same manner as other county elections.

(L. 1969 S.B. 168 § 5, A.L. 1978 S.B. 652, A.L. 1990 H.B. 1383)

Effective 1-1-91

*Words "at a" do not appear in original rolls.



Section 205.980 Tax to be levied and collected, when — rate — deposit of funds collected.

Effective 01 Jan 1991, see footnote

Title XII PUBLIC HEALTH AND WELFARE

205.980. Tax to be levied and collected, when — rate — deposit of funds collected. — 1. The governing body of the county shall, upon approval of a majority of the qualified voters of such county voting thereon, levy and collect a tax as specified on the ballot, not to exceed forty cents per one hundred dollars of assessed valuation upon all taxable property within the county, to accomplish the purposes as set out in section 205.977.

2. The tax so levied shall be collected along with other county taxes in the manner provided by law. All funds collected for this purpose shall be deposited in a special fund to be designated "Community Mental Health Fund" to accomplish the purposes as set out in section 205.977 and shall be used for no other purpose. Deposits in the fund shall be expended only upon approval of the board of trustees.

3. Tax levies once approved by a majority of the voters shall continue in effect if the question is resubmitted either to raise or lower the levy and not approved by a majority of votes cast on the question.

(L. 1969 S.B. 168 § 6, A.L. 1978 S.B. 652, A.L. 1990 H.B. 1383)

Effective 1-1-91



Section 205.981 May contract for services — length of contract.

Effective 28 Aug 1995

Title XII PUBLIC HEALTH AND WELFARE

205.981. May contract for services — length of contract. — 1. The board of trustees may contract with a community mental health center, mental health clinic, or other public facility or not-for-profit corporation as designated by the department for such comprehensive mental health services for the residents of such county as may be mutually agreeable between the board of trustees or officials of such center, clinic, facility, or corporation and the board of trustees of the county requesting the services for the residents thereof.

2. The consideration for the provision of services under this section shall be appropriated out of the county's community mental health fund or may be appropriated out of the county's general revenue fund and shall not exceed an amount of revenue that could be derived from a tax levy authorized by sections 205.977 to 205.980.

3. Each contract may be for a term of not exceeding five years, but may be renewed from time to time.

(L. 1969 S.B. 168 § 7, A.L. 1978 S.B. 652, A.L. 1990 H.B. 1383, A.L. 1995 S.B. 454)



Section 205.982 Joint cooperation authorized — submission of budget requests — withdrawal from cooperative effort.

Effective 01 Jan 1991, see footnote

Title XII PUBLIC HEALTH AND WELFARE

205.982. Joint cooperation authorized — submission of budget requests — withdrawal from cooperative effort. — 1. Governing bodies of counties within a service area may enter into contractual agreements with each other to accomplish any of the following purposes:

(1) The joint provision of necessary funds to establish, operate, and maintain a community mental health center, mental health clinic, or any comprehensive mental health services;

(2) The joint provision of funds to supplement existing funds for the establishment, operation, or maintenance of a community mental health center, mental health clinic, or any comprehensive mental health services;

(3) The joint provision for purchasing any comprehensive mental health services from a community mental health center, mental health clinic, or other public facilities or not-for-profit corporations as designated by the department;

(4) The provision for operation of services and facilities by one participating county under contract with other participating counties.

2. If two or more counties enter into a joint agreement in accordance with subsection 1 of this section, it shall be the obligation of the board of trustees or other governing board of each community mental health center, mental health clinic, public facility, or not-for-profit corporation receiving funds pursuant to the agreement to submit to the governing bodies of the counties, prior to the budget submission date of each governing body, an estimate of the proportionate share of costs of mental health services to be borne by each governing body under the agreement.

3. Any county desiring to withdraw from a joint program may submit to the board of trustees and to any entity receiving funds pursuant to the joint agreement a resolution requesting withdrawal therefrom together with a plan for the equitable adjustment and division of the assets, property, debts, and obligations, if any, of the program. Unless all participating counties by votes of their governing bodies agree to an earlier withdrawal, no county participating in a joint program may withdraw therefrom without the consent of any entity receiving funds pursuant to the joint agreement for services earlier than two years after submission of the withdrawal resolution to the entities receiving funds.

(L. 1969 S.B. 168 § 8, A.L. 1978 S.B. 652, A.L. 1990 H.B. 1383)

Effective 1-1-91



Section 205.983 Joint financing, procedure — treasurer to be bonded.

Effective 28 Aug 1978

Title XII PUBLIC HEALTH AND WELFARE

205.983. Joint financing, procedure — treasurer to be bonded. — 1. Any participating county may provide for the financing of its share or portion of the costs or expenses of the joint agreements entered into pursuant to section 205.982 in a manner and by the same procedures for the financing by a single county to accomplish the same purposes in accordance with sections 205.977 to 205.981, if acting alone and on its own behalf.

2. All moneys received from each participating county pursuant to the joint agreements shall be deposited in a special fund designated as a "Community Mental Health Fund" and disbursed with the approval of the board of trustees in accordance with the joint agreements entered into by the participating counties.

3. The treasurer of the board of trustees, before funds are received from any participating county, shall enter into a bond to each participating county with two or more sureties, to be approved by the board of trustees, conditioned that he will render a faithful and just account of all money that may be deposited into the community mental health fund, and otherwise perform his duties according to law, such bond to be filed with each participating county.

(L. 1969 S.B. 168 § 9, A.L. 1978 S.B. 652)



Section 205.984 Board of trustees established — number — nomination — qualifications — appointment — terms.

Effective 01 Jan 1991, see footnote

Title XII PUBLIC HEALTH AND WELFARE

205.984. Board of trustees established — number — nomination — qualifications — appointment — terms. — 1. There shall be established a board of trustees of not less than nine members appointed by the county or participating counties in a service area. The regional advisory council, as defined in section 632.040, or any other interested party may nominate individuals for membership on the board. The governing body of the county or counties shall appoint the members to such board of trustees within one year of January 1, 1991. No more than one-third of the members shall represent public or private entities involved in the provision of services as provided by sections 205.975 to 205.990. At least one-third of the members shall represent consumers of psychiatric services or the families of such consumers. Employees of public or private entities which are recipients of funds pursuant to sections 205.975 to 205.990 are prohibited from serving on this board of trustees.

2. The composition of the board of trustees shall be representative of the residents of the county or participating counties within a service area, taking into consideration their employment, age, sex, and place of residence and other demographic characteristics of the area. At least one member shall be a licensed physician and at least one-half of the members of such body shall be individuals who are not providers of health care.

3. For multicounty service areas, each participating county shall have at least one representative on the board of trustees. The remaining members shall be appointed in proportion to the populations of the participating counties within the service area.

4. The terms of office of the members of the board of trustees shall be three years except that of the first appointments, the terms of the members shall be staggered as follows:

(1) In multicounty service areas, one member from each county shall be appointed to a three-year term. Counties which have two or more representatives shall appoint one member to a two-year term. Counties having more than two representatives shall appoint one-third of its members to one-year terms, one-third to two-year terms, and one-third to three-year terms.

(2) In service areas entirely within a county, one-third of the members shall be appointed for one year, one-third for two years, and one-third for three years.

(L. 1969 S.B. 168 § 10, A.L. 1978 S.B. 652, A.L. 1990 H.B. 1383)

Effective 1-1-91



Section 205.985 Existing facilities may be utilized.

Effective 01 Jan 1991, see footnote

Title XII PUBLIC HEALTH AND WELFARE

205.985. Existing facilities may be utilized. — 1. Sections 205.975 to 205.990 shall not affect the validity of community mental health centers and other providers of any comprehensive mental health services as designated by the department and governing boards of such centers and providers established and appointed before a county or combination of counties elects to provide funds to accomplish the purposes as set out in sections 205.975 to 205.990. However, this section shall not be construed to preclude reconstitution of the centers or other entities and their governing boards to include all or a portion of the board of trustees.

2. Nothing in sections 205.975 to 205.990 shall preclude a board of trustees of a service area within a county or of a combination of counties within a service area from contracting with an existing public facility or not-for-profit organization to provide any comprehensive mental health services for the residents of the county or the area to be served.

(L. 1969 S.B. 168 § 11, A.L. 1978 S.B. 652, A.L. 1990 H.B. 1383)

Effective 1-1-91



Section 205.986 Powers and duties of board of trustees.

Effective 01 Jan 1991, see footnote

Title XII PUBLIC HEALTH AND WELFARE

205.986. Powers and duties of board of trustees. — The board of trustees appointed by a county or participating counties shall have the following powers and responsibilities to administratively control and manage the community mental health fund to accomplish the purposes as set out in sections 205.977 and 205.982:

(1) In the case of a community mental health center, mental health clinic, or any comprehensive mental health service established by a county or combination of counties, the center, clinic, or service shall be under the administrative control and management of the board of trustees which shall be the governing board which may employ necessary personnel, fix their compensation, and provide quarters and equipment for the operation with funds from federal, state, county, and city governments available for that purpose and which shall take steps as it deems necessary to secure private and public funds to help support the centers, clinics, or services;

(2) In the case of a county or combination of counties providing funds to supplement existing funds or purchase services from an existing community mental health center, mental health clinic, or other public facility or not-for-profit corporation as designated by the department, the board of trustees shall administer and disburse the community mental health fund for the provision of any comprehensive mental health services;

(3) The board of trustees has the authority to contract with existing public facilities or not-for-profit corporations to provide services for the residents of the county or the service area to be served;

(4) The board of trustees shall submit information as required on the disbursement of moneys from the community mental health fund set up to accomplish the purposes as set out in sections 205.977 and 205.982 to the department by such date as it specifies in order to facilitate annual preparation of regional and state plans.

(L. 1969 S.B. 168 § 12, A.L. 1978 S.B. 652, A.L. 1990 H.B. 1383)

Effective 1-1-91



Section 205.987 Duties of department as to standards — to be met, when.

Effective 28 Aug 1978

Title XII PUBLIC HEALTH AND WELFARE

205.987. Duties of department as to standards — to be met, when. — 1. In consultation with the state advisory council for comprehensive psychiatric services and existing public or private entities providing any comprehensive community mental health services, the department shall develop and promulgate standards of construction, staffing, operations, and services which any public or private entity providing any comprehensive mental health services shall meet before funds collected pursuant to sections 205.975 to 205.990 may be disbursed. The records, operations, and services provided by any entity under sections 205.975 to 205.990 shall be subject to annual review or inspection by the department.

2. Any entity which provides or seeks to provide any comprehensive mental health service and desires to apply for federal community mental health grants for the purpose of constructing, operating, maintaining, or staffing a comprehensive mental health service shall meet all standards of construction, staffing, operations, and maintenance as developed and promulgated by the department in consultation with the state advisory council for comprehensive psychiatric services and existing public or private entities providing any comprehensive mental health services. Such entities shall be subject to annual review and inspection by the department.

(L. 1969 S.B. 168 § 13, A.L. 1978 S.B. 652)



Section 205.988 Additional duties of department.

Effective 28 Aug 1978

Title XII PUBLIC HEALTH AND WELFARE

205.988. Additional duties of department. — In addition to duties and powers elsewhere provided in sections 205.975 to 205.990, the department shall do the following:

(1) Develop and establish arrangements and procedures for the effective coordination and integration of department services and community mental health services;

(2) Provide consultative services to counties seeking to establish or support community mental health services, and provide other consultative services to the counties, community mental health centers, mental health clinics, or any comprehensive mental health service as the department may deem feasible and appropriate;

(3) Develop and collect information needed to perform its duties in such a manner that the identity of any individual who receives a service from an entity receiving funds pursuant to sections 205.975 to 205.990 shall be confidential in accordance with state and federal law.

(L. 1978 S.B. 652)



Section 205.989 Payment for services — services not to be denied for inability to pay.

Effective 28 Aug 1978

Title XII PUBLIC HEALTH AND WELFARE

205.989. Payment for services — services not to be denied for inability to pay. — 1. No person because of inability to pay shall be denied the services of a community mental health center, mental health clinic, or other public facility or not-for-profit corporation in which a county or participating counties have established services or provided funds pursuant to sections 205.975 to 205.990.

2. Based on their abilities to pay, persons receiving any comprehensive mental health services funded either in whole or in part in accordance with sections 205.975 to 205.990 shall be charged for the services. The amounts necessary to be charged for the services shall be related to the actual per capita inpatient costs or actual outpatient or examination or other service costs.

(L. 1978 S.B. 652)



Section 205.990 Nonparticipating counties to pay for residents, when, basis — determination of residence.

Effective 01 Jan 1991, see footnote

Title XII PUBLIC HEALTH AND WELFARE

205.990. Nonparticipating counties to pay for residents, when, basis — determination of residence. — 1. If a community mental health center, mental health clinic, or any comprehensive mental health service is supported by some participating counties, but not by all the counties within the service area, then the center or clinic shall charge the nonparticipating counties for services rendered to persons not able to pay who are residents of such nonparticipating counties.

2. The amounts to be charged to the counties not participating shall be the same proportion of the actual per capita inpatient costs or actual outpatient costs for examination or other service costs as the proportion borne by the participating counties of the actual expenses of providing the comprehensive mental health service rendered to each person not able to pay who is a resident of a county not participating.

3. For the purpose of this section, the county of residence shall be determined as follows:

(1) If an individual is receiving a service that includes nighttime sleeping accommodations, his county of residence shall be that county in which the individual maintains his primary place of residence at the time he entered the community mental health center, mental health clinic, or other comprehensive mental health service;

(2) If an individual is receiving a service that does not include nighttime sleeping accommodations, his county of residence shall be that county in which the individual maintains his primary place of residence.

(L. 1978 S.B. 652, A.L. 1990 H.B. 1383)

Effective 1-1-91






Chapter 206 Hospital District Law

Section 206.010 District created, how — territory included — name — powers.

Effective 28 Aug 1961

Title XII PUBLIC HEALTH AND WELFARE

206.010. District created, how — territory included — name — powers. — 1. A hospital district may be created, incorporated and managed as provided in this chapter and may exercise the powers herein granted or necessarily implied. A hospital district may include municipalities or territory not in municipalities or both or territory in one or more counties; provided, that the provisions of this chapter are not effective in counties having a population of more than four hundred thousand inhabitants. The territory contained within the corporate limits of an existing hospital district shall not be incorporated in another hospital district.

2. When a hospital district is organized it shall be a body corporate and political subdivision of the state and shall be known as "______ Hospital District", and in that name may sue and be sued, levy and collect taxes within the limitations of this chapter and the constitution and issue bonds as herein provided.

(L. 1961 p. 524 § 2)

(1985) Statute provision that the hospital district “may sue and be sued” in its own name does not waive sovereign immunity for negligence actions. State ex rel. New Liberty Hospital District v. Pratt (Mo. banc), 687 S.W.2d 184.



Section 206.020 Petition of voters for district, where filed, contents.

Effective 28 Aug 1978

Title XII PUBLIC HEALTH AND WELFARE

206.020. Petition of voters for district, where filed, contents. — Whenever the creation of a hospital district is desired, a number of voters residing in the proposed district equal to ten percent of the vote cast in the proposed district in the next preceding general election may file with the county clerk in which the territory or the greater part thereof is situated a petition requesting the creation thereof. In case the proposed district which shall be contiguous is situated in two or more counties, the petition shall be filed in the office of the county clerk of the county in which the greater part of the area is situated, and the commissioners of the county commission of said county shall set the petition for public hearing. The petition shall set forth:

(1) A description of the territory to be embraced in the proposed district;

(2) The names of the municipalities located within the area;

(3) The name of the proposed district;

(4) The population of the district which shall not be less than two thousand inhabitants;

(5) The assessed valuation of the area, which shall not be less than two million five hundred thousand dollars; and

(6) A request that the question be submitted to the voters residing within the limits of the proposed hospital district whether they will establish a hospital district under this chapter to be known as "______ Hospital District" for the purpose of constructing and maintaining a public hospital.

(L. 1961 p. 524 § 3, A.L. 1978 H.B. 971)



Section 206.030 Notice of hearing on petition — costs of notice.

Effective 28 Aug 1961

Title XII PUBLIC HEALTH AND WELFARE

206.030. Notice of hearing on petition — costs of notice. — 1. Upon the filing of the petition with the county clerk, he shall present it to the commissioners of the county commission who shall thereupon set the petition for hearing within not less than thirty nor more than forty days after the filing thereof.

2. Notice shall be given by the commissioner of the county commission of the time and place where the hearing will be held, by publication on three separate days in one or more newspapers having a general circulation within the territory proposed to be incorporated as a hospital district, the first of which publications shall be not less than twenty days prior to the date set for the hearing and if there is no such newspaper, then notice shall be posted in ten of the most public places in the territory, not less than twenty days prior to the date set for the hearing. This notice shall include a description of the territory as set out in the petition, names of municipalities located therein and the name of the proposed district and the question of creating a hospital district.

3. The cost of printing and publication or posting of notices of public hearing thereon shall be paid in advance by the petitioners, and, if a district be organized under this chapter, they shall be reimbursed out of the funds received by the district from taxation or other sources.

(L. 1961 p. 524 § 4)



Section 206.040 Procedure where several petitions filed — amendments.

Effective 28 Aug 1961

Title XII PUBLIC HEALTH AND WELFARE

206.040. Procedure where several petitions filed — amendments. — If two or more petitions covering in part the same territory are filed prior to the public hearing upon the petition which is first filed, the petitions shall be consolidated for public hearing, and hearing thereon may be continued to permit the giving of notice of any subsequent petition or petitions. At the public hearing upon the petitions, the petitioners in the petition first filed may move to amend the petition to include any part of the territory described in the subsequent petition or petitions, either as originally filed or as amended. Any such motion shall be allowed by the commissioners of the county commission. The public hearing shall proceed upon the first petition as originally filed or as so amended, and further proceedings upon any other petitions subsequently filed shall be stayed and held in abeyance until the termination of all proceedings upon the first petition, or any petition may be dismissed or withdrawn upon motion of the petitioners therein by their representatives.

(L. 1961 p. 524 § 5)



Section 206.050 If petition sufficient county commission to order election.

Effective 28 Aug 1978

Title XII PUBLIC HEALTH AND WELFARE

206.050. If petition sufficient county commission to order election. — If the territory, petition and proceedings meet the requirements of this chapter, the commissioners of the county commission shall in and by the order finding and determining the sufficiency of the petition and that the territory meets the requirements of the chapter * order the question to be submitted to the voters of the proposed district.

(L. 1961 p. 524 § 6, A.L. 1978 H.B. 971)

*Word "shall" appears here in original rolls.



Section 206.060 Notice of election — tax levy, maximum tax rate — publication of board's plans required, when.

Effective 28 Aug 1999

Title XII PUBLIC HEALTH AND WELFARE

206.060. Notice of election — tax levy, maximum tax rate — publication of board's plans required, when. — 1. Each notice shall state briefly the purpose of the election, setting forth the question to be voted upon, form of ballot to be used and a description of the territory. The notice shall further state that any district upon its establishment shall have the powers, objects and purposes provided by this chapter, and shall have the power to levy a property tax not to exceed one dollar on the one hundred dollars valuation.

2. For any ballot proposal in which the maximum levy exceeds fifty cents per one hundred dollars of assessed valuation, the board of directors shall publish in a newspaper or newspapers of general circulation and otherwise make available upon request a summary description of the board's plans for using the money for ongoing hospital operations.

(L. 1961 p. 524 § 7, A.L. 1978 H.B. 971, A.L. 1984 S.B. 576, A.L. 1999 S.B. 348)



Section 206.070 Form of ballot.

Effective 28 Aug 1984

Title XII PUBLIC HEALTH AND WELFARE

206.070. Form of ballot. — The question shall be submitted in substantially the following form:

Shall there be organized in the counties of ______, state of Missouri, a hospital district for the establishment and operation of a hospital to be located at* ______ in ______ County, Missouri, and having the power to impose a property tax not to exceed the annual rate of fifty cents on the hundred dollars assessed valuation without voter approval, and such additional tax as may be approved hereafter by vote thereon to be known as "______ Hospital District", as prayed for by petition filed with the county clerk of ______ County, Missouri, on the ______ day of ______, 20______?

(L. 1961 p. 524 § 8, A.L. 1978 H.B. 971, A.L. 1984 S.B. 576)

*Word "at" does not appear in original rolls.



Section 206.080 Results of election to be entered in county records.

Effective 28 Aug 1978

Title XII PUBLIC HEALTH AND WELFARE

206.080. Results of election to be entered in county records. — The county commissioners shall cause the order determining and declaring results of the election to be entered upon the records of the commission and a certified copy thereof shall be filed with the county clerk of each other county in which the proposed district lies who shall cause the same to be spread upon the records of the county commission. If the order shows that the majority of the votes cast on the question are in favor thereof, the order shall declare the district organized.

(L. 1961 p. 524 § 9, A.L. 1978 H.B. 971)



Section 206.090 Election districts — election of directors — terms, qualifications, vacancies, declaration of candidacy — no election, when — abolishing election districts, procedure — election of directors at large.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

206.090. Election districts — election of directors — terms, qualifications, vacancies, declaration of candidacy — no election, when — abolishing election districts, procedure — election of directors at large. — 1. After the hospital district has been declared organized, the declaring county commission shall divide the district into six election districts as equal in population as possible, and shall by lot number the districts from one to six inclusive. The county commission shall cause an election to be held in the hospital district within ninety days after the order establishing the hospital district to elect hospital district directors. Each voter shall vote for six directors, one from each district, except in any county of the third classification without a township form of government and with more than ten thousand six hundred but fewer than ten thousand seven hundred inhabitants, each voter shall vote for one director from the hospital election district in which the voter resides. Directors shall serve a term of six years or a lesser term of years as may be established by the county commission. If directors are to serve a term of six years, the initial term of the director elected from district number one shall serve a term of one year, the director elected from district number two shall serve a term of two years, the director elected from district number three shall serve a term of three years, the director elected from district number four shall serve a term of four years, the director elected from district number five shall serve a term of five years, and the director elected from district number six shall serve a term of six years; thereafter, the terms of all directors shall be six years. If the county commission chooses to establish a term of office of less than six years, the initial election of directors shall be done in a manner established by the county commission. All directors shall serve until their successors are elected and qualified. Any vacancy shall be filled by the remaining members of the board of directors who shall appoint a person to serve as director until the next municipal election.

2. Candidates for director of the hospital district shall be citizens of the United States, voters of the hospital district who have resided within the state for one year next preceding the election and who are at least thirty years of age. All candidates shall file their declaration of candidacy with the county commission calling the election for the organizational election, and for subsequent elections, with the secretary of the board of directors of the district.

3. Notwithstanding any other provisions of law, if the number of candidates for office of director is no greater than the number of directors to be elected, no election shall be held, and the candidates shall assume the responsibilities of their offices at the same time and in the same manner as if they had been elected.

4. Notwithstanding the provisions of subsections 1 to 3 of this section, after the formation of the hospital district, the hospital board of directors, by a majority vote of the directors with the consent of a majority of the county commission on an order of record, may abolish the six hospital districts' election districts and cause the hospital district directors to be elected from the hospital district at large. Upon opting to elect the hospital district directors at large, the then-serving hospital district directors shall continue to serve the remainder of their terms and any vacancies on the board, after the date of such option, shall be filled by an election conducted at large in the district.

(L. 1961 p. 524 § 10, A.L. 1967 p. 319, A.L. 1978 H.B. 971, A.L. 1982 H.B. 1086, A.L. 1988 H.B. 1635, A.L. 1996 S.B. 484, A.L. 2007 S.B. 22 merged with S.B. 298)



Section 206.100 Powers of board of directors — first meeting — officers — bylaws — time for meetings.

Effective 28 Aug 1961

Title XII PUBLIC HEALTH AND WELFARE

206.100. Powers of board of directors — first meeting — officers — bylaws — time for meetings. — 1. The board of directors of a district shall possess and exercise all of its legislative and executive powers. Within thirty days after the election of the initial directors, the board shall meet. The time and place of the first meeting of the board shall be designated by the county commission. At its first meeting the board shall elect a chairman from its members and select a secretary, treasurer and such officers or employees as it deems expedient or necessary for the accomplishment of its corporate objects. The secretary and treasurer need not be members of the board. At the meeting the board by ordinance shall define the first and subsequent fiscal years of the district, and shall adopt a corporate seal and bylaws, which shall determine the times for the annual election of officers and of other regular and special meetings of the board and shall contain the rules for the transaction of other business of the district and for amending the bylaws.

2. Each director of any district shall devote such time to the duties of the office as the faithful discharge thereof may require and shall serve without compensation.

(L. 1961 p. 524 § 11)



Section 206.105 Bylaws of board of trustees, contents — applications to practice, contents.

Effective 28 Aug 1971

Title XII PUBLIC HEALTH AND WELFARE

206.105. Bylaws of board of trustees, contents — applications to practice, contents. — 1. The board of hospital trustees shall include in its bylaws that every physician, a podiatrist and dentist requesting permission to practice in its hospital shall submit an application for staff membership in writing to it upon forms approved by the board. In his application each applicant shall give specifically his training and qualifications, his willingness to accept the board as the supreme governing authority of the hospital, his willingness to abide by the bylaws of the board and the staff in all respects, and his determination to practice his profession in a manner which is legal, moral, and ethical. A written copy of all such bylaws, with any amendments, shall be kept on file in the office of the hospital administrator and shall be available to all staff members and applicants during normal business hours.

2. The professional staff of the hospital shall be an organized group which shall initiate and, with the approval of the board, adopt bylaws, rules, regulations, and policies governing professional activities in the hospital. General practitioners may practice in the hospital in accordance with their competence as recommended by the professional staff and as authorized by the board.

(L. 1971 H.B. 301)



Section 206.110 Powers of hospital district.

Effective 28 Aug 2013

Title XII PUBLIC HEALTH AND WELFARE

206.110. Powers of hospital district. — 1. A hospital district, both within and outside such district, except in counties of the third or fourth classification (other than within the district boundaries) where there already exists a hospital organized pursuant to chapters 96, 205 or this chapter; provided, however, that this exception shall not prohibit the continuation or expansion of existing activities otherwise allowed by law, shall have and exercise the following governmental powers, and all other powers incidental, necessary, convenient or desirable to carry out and effectuate the express powers:

(1) To establish and maintain a hospital or hospitals and hospital facilities, and to construct, acquire, develop, expand, extend and improve any such hospital or hospital facility including medical office buildings to provide offices for rental to physicians and dentists on the district hospital's medical or dental staff, and the providing of sites therefor, including offstreet parking space for motor vehicles;

(2) To acquire land in fee simple, rights in land and easements upon, over or across land and leasehold interest in land and tangible and intangible personal property used or useful for the location, establishment, maintenance, development, expansion, extension or improvement of any hospital or hospital facility. The acquisition may be by dedication, purchase, gift, agreement, lease, use or adverse possession or by condemnation;

(3) To operate, maintain and manage a hospital and hospital facilities, and to make and enter into contracts, for the use, operation or management of a hospital or hospital facilities; to engage in health care activities; and to make and enter into leases of equipment and real property, a hospital or hospital facilities, as lessor or lessee, regardless of the duration of such lease; and to provide rules and regulations for the operation, management or use of a hospital or hospital facilities. Any agreement entered into pursuant to this subsection pertaining to the lease of the hospital shall have a definite termination date as negotiated by the parties, but this shall not preclude the trustees from entering into a renewal of the agreement with the same or other parties pertaining to the same or other subjects upon such terms and conditions as the parties may agree;

(4) To fix, charge and collect reasonable fees and compensation for the use or occupancy of the hospital or any part thereof, or any hospital facility, and for nursing care, medicine, attendance, or other services furnished by the hospital or hospital facilities, according to the rules and regulations prescribed by the board from time to time;

(5) To borrow money and to issue bonds, notes, certificates, or other evidences of indebtedness for the purpose of accomplishing any of its corporate purposes, subject to compliance with any condition or limitation set forth in this chapter or otherwise provided by the Constitution of the state of Missouri;

(6) To employ or enter into contracts for the employment of any person, firm, or corporation, and for professional services, necessary or desirable for the accomplishment of the corporate objects of the district or the proper administration, management, protection or control of its property;

(7) To maintain the hospital for the benefit of the inhabitants of the area comprising the district who are sick, injured, or maimed regardless of race, creed or color, and to adopt such reasonable rules and regulations as may be necessary to render the use of the hospital of the greatest benefit to the greatest number; to exclude from the use of the hospital all persons who willfully disregard any of the rules and regulations so established; to extend the privileges and use of the hospital to persons residing outside the area of the district upon such terms and conditions as the board of directors prescribes by its rules and regulations;

(8) To police its property and to exercise police powers in respect thereto or in respect to the enforcement of any rule or regulation provided by the ordinances of the district and to employ and commission police officers and other qualified persons to enforce the same;

(9) To lease to or allow for any institution of higher education to use or occupy the hospital, any real estate or facility owned or leased by the district or any part thereof for the purpose of health care-related and general education or training.

2. The use of any hospital or hospital facility of a district shall be subject to the reasonable regulation and control of the district and upon such reasonable terms and conditions as shall be established by its board of directors.

3. A regulatory ordinance of a district adopted under any provision of this section may provide for a suspension or revocation of any rights or privileges within the control of the district for a violation of any such regulatory ordinance.

4. Nothing in this section or in other provisions of this chapter shall be construed to authorize the district or board to establish or enforce any regulation or rule in respect to hospitalization or the operation or maintenance of such hospital or any hospital facilities within its jurisdiction which is in conflict with any federal or state law or regulation applicable to the same subject matter.

(L. 1961 p. 524 § 12, A.L. 1981 H.B. 258, A.L. 1987 H.B. 810, A.L. 1996 S.B. 676, A.L. 1997 S.B. 104, A.L. 2013 S.B. 376)



Section 206.120 Indebtedness for hospital — election — form of ballot — defeat of proposal, effect — limits — annual tax.

Effective 28 Aug 1978

Title XII PUBLIC HEALTH AND WELFARE

206.120. Indebtedness for hospital — election — form of ballot — defeat of proposal, effect — limits — annual tax. — 1. For the purpose of purchasing hospital sites, erecting hospitals and related facilities and furnishing the same, building additions to and repairing old buildings, the board of directors may borrow money and issue bonds for the payment thereof in the manner provided herein. The question of the loan shall be submitted to the voters by an order of the board of directors of the district.

2. The question shall be submitted in substantially the following form:

Shall the ______ hospital district borrow money in the amount of ______ dollars for the purpose of ______ and issue bonds in payment thereof?

3. If the then constitutionally required majority of the votes cast are for the loan, the board shall, subject to the restrictions of subsection 5, be vested with the power to borrow money in the name of the district, to the amount and for the purposes specified on the ballot, and issue the bonds of the district for the payment thereof.

4. If less than the required majority of the votes cast are for the first loan submitted to the voters following the organization of the district, a second question for authority to borrow money may be submitted and if unsuccessful a third question may be submitted. If each of the first three questions submitted to the voters for authority to borrow money for the purposes of this section is defeated, or if no successful submission for such purpose is conducted within five years after the establishment of the district, then the district shall be immediately dissolved by order of the county commission establishing it, and any funds remaining on hand and belonging to the district shall forthwith be paid pro rata to those taxpayers from whom they were collected; provided that in any district wherein a hospital is in operation without having voted bonds, the provisions of this section as relating to dissolution shall not apply.

5. The loans authorized by this section shall not be contracted for a period longer than twenty years, and the entire amount of the loan shall at no time exceed, including the existing indebtedness of the district, in the aggregate, ten percent of the value of taxable tangible property therein, as shown by the last completed assessment for state and county purposes, the rate of interest to be agreed upon by the parties, but in no case to exceed the highest legal rate allowed by contract. When effected, it shall be the duty of the directors to provide for the collection of an annual tax sufficient to pay the interest on the indebtedness as it falls due, and also to constitute a sinking fund for the payment of the principal thereof within the time the principal becomes due.

(L. 1961 p. 524 § 13, A.L. 1967 p. 319, A.L. 1969 S.B. 38, A.L. 1978 H.B. 971)



Section 206.122 Revenue bonds authorized, when.

Effective 28 Aug 1981

Title XII PUBLIC HEALTH AND WELFARE

206.122. Revenue bonds authorized, when. — As an alternative to the authorization for an indebtedness provided by section 206.120, for the purpose of providing funds for the acquisition, construction, erection, equipment and furnishing of hospitals and related facilities, including medical office buildings to provide offices for rental to physicians and dentists on the district hospital's medical or dental staff, and for providing sites therefor, including offstreet parking space, and making from time to time enlargements or extensions thereof, the board of directors may issue and sell revenue bonds. The revenue bonds are payable, both as to principal and interest, solely and only out of the net income and revenues arising from the operation of the facility, after providing for the costs of operation and maintenance thereof, or from other funds made available to the facility from sources other than from proceeds of taxation.

(L. 1971 S.B. 142, A.L. 1981 H.B. 258)



Section 206.124 Revenue bonds not an indebtedness of the issuing authority.

Effective 28 Aug 1971

Title XII PUBLIC HEALTH AND WELFARE

206.124. Revenue bonds not an indebtedness of the issuing authority. — Any bonds issued under and pursuant to sections 206.122 to 206.128 shall not be deemed to be an indebtedness of the state of Missouri, or of any city or of the board of directors, or of the individual members of the board of directors and shall not be deemed to be an indebtedness within the meaning of any constitutional or statutory limitation upon the incurring of indebtedness.

(L. 1971 S.B. 142)



Section 206.126 Revenue bonds, form of, interest rate — to be negotiable instruments.

Effective 28 Aug 1971

Title XII PUBLIC HEALTH AND WELFARE

206.126. Revenue bonds, form of, interest rate — to be negotiable instruments. — 1. Revenue bonds issued pursuant to the provisions of section 206.122 shall be of such denomination, shall bear such rate of interest not to exceed the highest rate permitted by law, and shall mature at such times as determined by the board of directors. The bonds may be either serial bonds or term bonds and may be issued with or without reservation of the right to call them for payment or redemption in advance of their maturity, upon the giving of notice and with or without the covenant requiring the payment of a premium in the event of the call and redemption prior to maturity as the board determines.

2. The bonds when issued and sold shall be negotiable instruments within the meaning of the law merchant and the negotiable instruments law and the interest thereon is exempt from income taxes under the laws of the state of Missouri.

(L. 1971 S.B. 142)



Section 206.128 Board of directors to prescribe form, make necessary covenants, restrictions — bondholders, remedies of — revenue bonds not to be exclusive method of financing.

Effective 28 Aug 1971

Title XII PUBLIC HEALTH AND WELFARE

206.128. Board of directors to prescribe form, make necessary covenants, restrictions — bondholders, remedies of — revenue bonds not to be exclusive method of financing. — 1. The board of directors, issuing bonds under the provisions of section 206.122, shall prescribe the form, details and incidents of the bonds and the board of directors shall make such covenants as in their judgment are advisable or necessary properly to secure the payment thereof; but the form, details, incidents and covenants shall not be inconsistent with any of the provisions of sections 206.122 to 206.128.

2. The holder of any bonds issued hereunder or of any coupons representing interest accrued thereon may, by civil action either at law or in equity, compel the board of directors issuing such bonds to perform all duties imposed upon them by the provisions of sections 206.122 to 206.128, and also to enforce the performance of any and all other covenants made by such board of directors in the issuance of the bonds.

3. The provisions of sections 206.122 to 206.128 shall not be exclusive of other legal methods of financing the facilities therein described, but shall furnish an alternative method of finance.

(L. 1971 S.B. 142)



Section 206.130 Annexation of territory to district — election — form of ballot.

Effective 28 Aug 1978

Title XII PUBLIC HEALTH AND WELFARE

206.130. Annexation of territory to district — election — form of ballot. — 1. A petition for annexation of land to a hospital district shall be signed by not less than ten percent or fifty voters, whichever is fewer, residing within the territory therein described proposed for annexation and shall be filed with the county clerk of the county in which the district or the greater portion thereof is situated, and shall be addressed to the commissioners of the county commission. A hearing shall be held thereon as nearly as possible as in the case of a formation petition. If upon the hearing, the commissioners of the county commission find that the petition is in compliance with this chapter, they shall order the question to be submitted. The question shall be submitted within the territory by the county commission as is provided in section 206.060.

2. The question shall be submitted in substantially the following form:

Shall ______ (description of territory) be annexed to the ______ hospital district?

3. If a majority of the votes cast on the question in the district and in the territory described in the petition, respectively, are in favor of annexation, the commissioners of the county commission shall by order declare the territory annexed and shall describe the altered boundaries of the district.

(L. 1961 p. 524 § 14, A.L. 1978 H.B. 971)



Section 206.140 Records of district — officers and employees to give bond.

Effective 28 Aug 1961

Title XII PUBLIC HEALTH AND WELFARE

206.140. Records of district — officers and employees to give bond. — 1. The board shall provide for the proper and safekeeping of its permanent records and for the recording of the corporate action of the district. It shall keep a true and accurate account of its receipts and an annual audit shall be made of its books, records and accounts.

2. All officers and employees authorized to receive or retain the custody of money or to sign vouchers, checks, warrants or evidences of indebtedness binding upon the district shall furnish surety bond for the faithful performance of their duties and the faithful accounting for all moneys that may come into their hands in an amount to be fixed and in a form to be approved by the board.

(L. 1961 p. 524 § 15)



Section 206.150 Board as trustee may accept and hold property donated — duties.

Effective 28 Aug 1961

Title XII PUBLIC HEALTH AND WELFARE

206.150. Board as trustee may accept and hold property donated — duties. — Any person desiring to donate property for the benefit of a hospital, constructed or to be constructed under this chapter, may vest title to the property so donated in the board of directors created under this chapter, and the board of directors shall hold and control the property so received and accepted according to the terms of the deed, gift, devise or bequest of the property, and shall be a trustee of the property and shall take title to all property it may acquire in the name of the district and shall control the property for the purposes provided in this chapter.

(L. 1961 p. 524 § 16)



Section 206.157 Excess property, sale of authorized — procedure — proceeds, how used.

Effective 28 Aug 1996

Title XII PUBLIC HEALTH AND WELFARE

206.157. Excess property, sale of authorized — procedure — proceeds, how used. — 1. A hospital district may sell and convey property of the district, both real and personal, in the manner provided in subsection 2 of this section for real property and in the manner provided in subsection 3 of this section for personal property, which is no longer needed by the district to carry out the purposes for which the district was organized, including hospital buildings and grounds which have been adequately replaced by other hospital buildings and grounds, provided that all bonds of the district, whether general obligation bonds constituting a lien on the property no longer needed, or revenue bonds constituting a lien on the revenue arising from the operation of such property, have been paid in full; or a sum sufficient to pay all of such bonds, together with interest accrued or to accrue thereon, together with any other items of expense provided in such bonds, is deposited with the fiscal agent named in the bonds for the purpose of full payment; or consent in writing is obtained from all of the holders of the bonds.

2. Upon receipt of a request for sale of excess real property, the board of directors of the hospital district shall review the reasons why the specified real property is no longer needed by the hospital district and the manner in which the conditions of the provisions of subsection 1 of this section have been satisfied. If the board of directors is satisfied that the statements and the reasons are true and valid, it shall adopt a resolution approving the sale or other disposition of the specified real property. A certified copy of the board of director's adopted resolution to sell or otherwise dispose of specified real property of the district shall be filed with the county clerk of the county in which the original petition to organize the district was filed. If the county commission is satisfied that the statements in the resolution are true and valid, it shall by order approve the resolution. The board of directors of the hospital district shall then proceed to sell, convey or otherwise dispose of the specified real property pursuant to the terms of the resolution adopted by the board of directors. The deed shall be executed under the hand and seal of the secretary of the board of directors of the hospital district for and on behalf of the hospital district and shall be sufficient to convey to purchaser or other recipient all the right, title, interest and estate which the hospital district has in the specified real property.

3. Upon receipt of a request for sale of excess personal property, the board of directors of the hospital district shall review the reasons why the specified personal property is no longer needed by the hospital district and the manner in which the conditions of the provisions of subsection 1 of this section have been satisfied. If the board of directors is satisfied that the statements and the reasons are true and valid, it shall adopt a resolution approving the sale or other disposition of the specified personal property. The board of directors of the hospital district shall then proceed to sell, convey or otherwise dispose of the specified personal property pursuant to the terms of the resolution adopted by the board of directors. Any bill of sale required shall be executed under the hand and seal of the secretary of the board of directors of the hospital district for and on behalf of the hospital district and shall be sufficient to convey to purchaser or other recipient all the right, title, interest and estate which the hospital district has in the specified personal property.

4. The proceeds from the sale of the real or personal property remaining after the expenses of the property have been paid shall be placed in the treasury of the district and used to carry out the purposes for which the district was organized.

(L. 1976 S.B. 648, A.L. 1996 S.B. 676)



Section 206.160 Citation of law.

Effective 28 Aug 1961

Title XII PUBLIC HEALTH AND WELFARE

206.160. Citation of law. — The chapter shall be known and may be referred to as "The Hospital District Law".

(L. 1961 p. 524 § 1)






Chapter 207 Family Support Division and Children's Division

Chapter Cross References



Section 207.010 Divisions of department, authority to carry out duties.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

207.010. Divisions of department, authority to carry out duties. — The children's division, family support division, MO HealthNet division, division of youth services, division of legal services, division of finance and administrative services, and the state technical support team are an integral part of the department of social services and shall have and exercise all the powers and duties necessary to carry out fully and effectively the purposes assigned to them by the director of the department of social services and by law and the department of social services shall be the state agency to:

(1) Administer state plans and laws involving aid to dependent children;

(2) Aid or relief in case of public calamity;

(3) Aid for direct relief;

(4) Child welfare services;

(5) Social services to families and adults;

(6) Pensions and services for the blind; and

(7) Any other duties relating to public assistance and social services which may be imposed upon the department of social services.

(L. 1945 p. 945 § 32, A. 1949 S.B. 1062, A.L. 1953 p. 622, A.L. 1973 S.B. 325, A.L. 2014 H.B. 1299 Revision)



Section 207.020 Powers of children's division.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

207.020. Powers of children's division. — 1. In addition to the powers, duties and functions vested in the children's division by other provisions of this chapter or by other laws of this state, the division shall have the power:

(1) To sue and be sued;

(2) To make contracts and carry out the duties imposed upon it by this or any other law;

(3) To administer, disburse, dispose of and account for funds, commodities, equipment, supplies or services, and any kind of property given, granted, loaned, advanced to or appropriated by the state of Missouri for any of the purposes herein;

(4) To administer oaths, issue subpoenas for witnesses, examine such witnesses under oath, and make and keep a record of same;

(5) To adopt, amend and repeal rules and regulations necessary or desirable to carry out the provisions of this chapter and which are not inconsistent with the constitution or laws of this state;

(6) To cooperate with the United States government in matters of mutual concern pertaining to any duties wherein the children's division is acting as a state agency, including the adoption of such methods of administration as are found by the United States government to be necessary for the efficient operation of state plans hereunder;

(7) To make such reports in such form and containing such information as the United States government may, from time to time, require, and comply with such provisions as the United States government may, from time to time, find necessary to assure the correctness and verification of such reports;

(8) To establish, extend and strengthen child welfare services for the protection and care of homeless, dependent and neglected children and children in danger of becoming delinquent;

(9) To expend child welfare service funds for payment of part of the cost of district, county or other local child welfare services;

(10) To administer state child welfare activities and develop state services for the encouragement and assistance of adequate methods of community child welfare organizations;

(11) To appoint, when and if it may deem necessary, advisory committees to provide professional or technical consultation in respect to welfare problems and welfare administration. The members of such advisory committees shall receive no compensation for their services other than expenses actually incurred in the performance of their official duties. The number of members of each such advisory committee shall be determined by the children's division, and such advisory committees shall consult with and advise the children's division in respect to problems and policies incident to the administration of the particular function germane to the respective field of competence;

(12) To initiate or cooperate with other agencies in developing measures for the prevention of dependency and the rehabilitation of children;

(13) To collect statistics, make special fact-finding studies and publish reports in reference to its duties;

(14) To establish or cooperate in research or demonstration projects relative to the welfare program, such as those relating to the prevention and reduction of dependency and economic distress, or which will aid in effecting coordination of planning between private and public welfare agencies, or which will help improve the administration and effectiveness of programs carried on or assisted under the federal Social Security Act and the programs related thereto;

(15) To provide appropriate public welfare services to promote, safeguard and protect the social well-being and general welfare of children and to help maintain and strengthen family life, and to provide such public welfare services to aid children and their families as may be authorized by law;

(16) Upon request, to cooperate with the juvenile court and furnish social studies and reports to the court with respect to children as to whom adoption, abuse, or neglect petitions have been filed;

(17) To accept for social services and care, homeless, dependent or neglected children in all counties where legal custody is vested in the children's division by the juvenile court where the juvenile court has acquired jurisdiction pursuant to subdivision (1) or (2) of subsection 1 of section 211.031; provided that prior to legal custody being vested in the children's division, the children's division shall conduct an evaluation of the child, examine the child and investigate all pertinent circumstances of his or her background for the purpose of determining appropriate services and a treatment plan for the child. This evaluation shall involve local division staff and consultation with the juvenile officer or such officer's designee, appropriate state agencies, including but not limited to the department of mental health and the department of elementary and secondary education, or private practitioners who are knowledgeable of the child or programs or services appropriate to the needs of the child and shall be completed within thirty days. Temporary custody may be placed with the children's division while the evaluation is being conducted. A report of such proceedings and findings shall be submitted in writing to the appropriate court:

(a) The children's division may, at any time, if it finds the child placed in its custody is in need of care or treatment other than that which it can provide, apply to the court which placed such child for an order relieving it of custody of such child. The court must make a determination within ten days and the court shall be vested with full power to make such disposition of the child as is authorized by law, including continued custody;

(b) However, no payments for care shall be made:

a. To facilities with which the children's division has no contract to provide such care, or to facilities in the state of Missouri which are not licensed by the state of Missouri unless exempt from such licensure;

b. To any facility outside the state of Missouri unless the children's division determines that there is no facility in the state of Missouri which can provide substantially equivalent care, except that this limitation shall not apply to any facility outside the state of Missouri if that facility is the closest available facility to the child's home or the children's division determines that such placement is in the child's best interest; nor

c. To any facility outside the state of Missouri which is not licensed or exempted from licensure by the state in which it is located, or which cannot document that it meets requirements which would be necessary for licensure in the state of Missouri. The term "care" shall include room, board, clothing, medical care, dental care, social services and incidentals;

(18) To accept gifts and grants of any property, real or personal, and to sell said property and expend such gifts or grants not inconsistent with the administration of this chapter and within the limitations imposed by the donor thereof;

(19) To make periodic surveys of cost-of-living factors in relation to the duties and responsibilities of the division, and establish standards or budgetary guides for determining minimum costs of meeting such requirements, and amend such standards from time to time as circumstances may require.

2. All powers and duties of the children's division shall, so far as applicable, apply to the administration of any other law or state law wherein duties are imposed upon the children's division acting as a state agency.

(L. 1945 p. 945 § 33, A.L. 1961 p. 531, A.L. 1965 p. 351, A.L. 1977 H.B. 578, A.L. 1981 S.B. 200, A.L. 1982 S.B. 497, A.L. 1986 H.B. 1502, A.L. 1993 S.B. 52, A.L. 2014 H.B. 1299 Revision)

(1998) Statute does not provide authority for the division of youth services to take third-party custody of a child in a dissolution action. R.J.A. v. G.M.A., 969 S.W.2d 241 (S.D.Mo.).



Section 207.021 Rules and regulations, procedure.

Effective 28 Aug 1995

Title XII PUBLIC HEALTH AND WELFARE

207.021. Rules and regulations, procedure. — No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1981 H.B. 901 § B, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 207.022 Powers of family support division.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

207.022. Powers of family support division. — 1. In addition to the powers, duties and functions vested in the family support division by other provisions of this chapter or by other laws of this state, the family support division shall have the power:

(1) To sue and be sued;

(2) To make contracts and carry out the duties imposed upon it by this or any other law;

(3) To administer, disburse, dispose of and account for funds, commodities, equipment, supplies or services, and any kind of property given, granted, loaned, advanced to or appropriated by the state of Missouri for any of the purposes herein;

(4) To administer oaths, issue subpoenas for witnesses, examine such witnesses under oath, and make and keep a record of same;

(5) To adopt, amend and repeal rules and regulations necessary or desirable to carry out the provisions of this chapter and which are not inconsistent with the constitution or laws of this state;

(6) To cooperate with the United States government in matters of mutual concern pertaining to any duties wherein the family support division is acting as a state agency, including the adoption of such methods of administration as are found by the United States government to be necessary for the efficient operation of state plans hereunder;

(7) To make such reports in such form and containing such information as the United States government may, from time to time, require, and comply with such provisions as the United States government may, from time to time, find necessary to assure the correctness and verification of such reports;

(8) To appoint, when and if it may deem necessary, advisory committees to provide professional or technical consultation in respect to welfare problems and welfare administration. The members of such advisory committees shall receive no compensation for their services other than expenses actually incurred in the performance of their official duties. The number of members of each such advisory committee shall be determined by the family support division and such advisory committees shall consult with and advise the family support division in respect to problems and policies incident to the administration of the particular function germane to the respective field of competence;

(9) To initiate or cooperate with other agencies in developing measures for the prevention of dependency and the rehabilitation of needy persons;

(10) To collect statistics, make special fact-finding studies and publish reports in reference to public welfare;

(11) To establish or cooperate in research or demonstration projects relative to the welfare program, such as those relating to the prevention and reduction of dependency and economic distress, or which will aid in effecting coordination of planning between private and public welfare agencies, or which will help improve the administration and effectiveness of programs carried on or assisted under the federal Social Security Act and the programs related thereto;

(12) To provide appropriate public welfare services to promote, safeguard and protect the social well-being and general welfare of children and to help maintain and strengthen family life, and to provide such public welfare services to aid needy persons who can be so helped to become self-supporting or capable of self-care;

(13) To accept gifts and grants of any property, real or personal, and to sell said property and expend such gifts or grants not inconsistent with the administration of this chapter and within the limitations imposed by the donor thereof;

(14) To make periodic surveys of cost-of-living factors in relation to the needs of recipients of public assistance, and establish standards or budgetary guides for determining minimum costs of meeting such requirements, and amend such standards from time to time as circumstances may require;

(15) To accept gifts and grants of any property, real or personal, and to sell said property and expend such gifts or grants not inconsistent with the administration of this chapter and within the limitations imposed by the donor thereof.

2. All powers and duties of the family support division shall, so far as applicable, apply to the administration of any other law or state law wherein duties are imposed upon the family support division acting as a state agency.

(L. 2014 H.B. 1299 Revision)



Section 207.030 Director of divisions — oath — bond — removal from office.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

207.030. Director of divisions — oath — bond — removal from office. — The directors of the family support division and children's division shall be persons qualified by education and experience to supervise the work of such divisions and shall be citizens and taxpayers of Missouri. Before entering upon his or her duties, each director shall subscribe an oath or affirmation to support the Constitution of the United States and of the state of Missouri and to faithfully demean himself or herself in office. Each director shall enter into good and sufficient bond, payable to the state of Missouri, conditioned upon the faithful discharge and performance of official duties, and upon accountability for all property and funds coming under such director's administration and control, said bond to be approved by the attorney general as to form, and by the governor as to its sufficiency, the premium on said bond to be paid by the state. The governor may remove the director of the children's division and the director of the family support division for incompetence, misconduct, or neglect of duty.

(L. 1945 p. 945 § 34, A.L. 2014 H.B. 1299 Revision)



Section 207.060 County offices — director — agreements with subdivisions — other employees.

Effective 28 Aug 2004

Title XII PUBLIC HEALTH AND WELFARE

207.060. County offices — director — agreements with subdivisions — other employees. — 1. The directors of the family support division and children's division shall jointly operate and maintain a county office in every county, which may be in the charge of a county welfare director who shall have been a resident of the state of Missouri for a period of at least two years immediately prior to taking office and whose salary shall be paid from funds appropriated for the family support division and children's division.

2. For the purpose of establishing and maintaining county offices, or carrying out any of the duties of the divisions, the division directors may enter into agreements with any political subdivision of this state, and as a part of such agreement, may accept moneys, services, or quarters as a contribution toward the support and maintenance of such county offices. Any funds so received shall be payable to the director of revenue and deposited in the proper special account in the state treasury, and become and be a part of state funds appropriated for the use of the family support division and children's division.

3. Other employees in the county offices shall be employed with due regard to the population of the county, existing conditions and purpose to be accomplished. Such employees shall be paid as are other employees of the family support division and children's division.

(RSMo 1939 § 9405, A.L. 1941 p. 643, A. 1949 S.B. 1062, A.L. 1973 S.B. 325, A.L. 1992 H.B. 887, A.L. 2004 H.B. 1453)



Section 207.070 Department may elect to bring employees under workers' compensation — who deemed employee — rules.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

207.070. Department may elect to bring employees under workers' compensation — who deemed employee — rules. — 1. The department of social services is hereby authorized to elect, under the provisions of section 287.030, to come under the provisions of chapter 287, governing workers' compensation, and such law is hereby extended to include all employees of the department under any contract of hire, express or implied, oral or written, or under any appointment or election. The state of Missouri shall be a self-insurer and assume all liability imposed by chapter 287, in respect to the department employees without insurance. The attorney general shall appear on behalf of and defend the state in all actions, when the state is a self-insurer, brought by employees of the department referred to herein under the provisions of the workers' compensation law.

2. Any persons assigned to perform work on welfare work projects initiated or sponsored by any state agency in carrying out a cooperative agreement with the United States government under the Federal Economic Opportunity Act of 1964, or any amendment thereto, shall be deemed to be employees of the department of social services only for the purpose of affording such employees workers' compensation coverage under chapter 287. The workers' compensation coverage may be provided by the purchase of insurance or by the deposit in the commissioner of administration's office of a fund from which workers' compensation benefits to such employees shall be paid. Purchase of the insurance or the deposit of a fund shall be made only from funds granted by the federal government.

3. The department of social services shall adopt rules classifying the employees mentioned herein who may be eligible for compensation under this section, and its classification shall be decisive as to whether or not an employee falls within the definition of an employee eligible for workers' compensation coverage under this section.

4. The director of the department of social services is authorized to perform such duties as may be necessary to carry out effectively the purposes of this section.

(L. 1965 p. 353 § 1, A.L. 2014 H.B. 1299 Revision)



Section 207.080 Law not to create liability or obligation.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

207.080. Law not to create liability or obligation. — The extension of chapter 287 to include employees of the department of social services shall not be construed as acknowledging or creating any liability in tort, or as incurring other obligations or duties except only the duty and obligation of complying with the provisions of chapter 287 so long as the department may elect to remain under the provisions of chapter 287.

(L. 1965 p. 353 § 2, A.L. 2014 H.B. 1299 Revision)



Section 207.085 Division employee dismissal, when — mitigating factors.

Effective 28 Aug 2004

Title XII PUBLIC HEALTH AND WELFARE

207.085. Division employee dismissal, when — mitigating factors. — 1. Any employee of the children's division, including supervisory personnel and private contractors with the division, who is involved with child protective services and purposely, knowingly, and willfully violates a stated or written policy of the division, any rule promulgated by the division, or any state law directly related to the child abuse and neglect activities of the division shall be dismissed if the violation directly results in serious physical injury or death, subject to the provisions of subsection 2 of this section. The provisions of this section shall apply to merit system employees of the division, as well as all other employees of the division and private contractors with the division, and upon a showing of a violation, such employees shall be dismissed for cause, subject to the provisions of subsection 2 of this section, and shall have the right of appeal pursuant to sections 36.380 and 36.390. For purposes of this section, a "private contractor with the division" means any private entity or community action agency with the appropriate and relevant training and expertise in delivering services to children and their families as determined by the children's division, and capable of providing direct services and other family services for children in the custody of the children's division or any such entities or agencies that are receiving state moneys for such services.

2. The provisions of sections 660.019 to 660.021 shall apply to this section. If an employee of the division or a private contractor with the division is responsible for caseload assignments in excess of those required to attain accreditation by the Council for Accreditation for Families and Children's Services, and the employee purposely, knowingly, and willfully violates a stated or written policy of the division, any rule promulgated by the division, or any state law directly related to the child abuse and neglect activities of the division and the violation directly results in serious physical injury or death, the employee's good faith efforts to follow the stated or written policies of the division, the rules promulgated by the division, or the state laws directly related to the child abuse and neglect activities of the division shall be a mitigating factor in determining whether an employee of the division or a private contractor with the division is dismissed pursuant to subsection 1 of this section.

(L. 2004 H.B. 1453)






Chapter 208 Old Age Assistance, Aid to Dependent Children and General Relief

Chapter Cross References



Section 208.001 Citation of law — MO HealthNet created — division created — rulemaking authority.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

208.001. Citation of law — MO HealthNet created — division created — rulemaking authority. — 1. Sections 105.711, 135.096, 135.575, 191.411, 191.900, 191.905, 191.907, 191.908, 191.909, 191.910, 191.914, 191.1050, 191.1053, 191.1056, 192.632*, 198.069, 198.097, 208.001, 208.146, 208.151, 208.152, 208.153, 208.201, 208.202, 208.212, 208.213, 208.215, 208.217, 208.230, 208.612, 208.631, 208.640, 208.659, 208.670, 208.690, 208.692, 208.694, 208.696, 208.698, 208.750, 208.930, 208.950, 208.955, 208.975, 208.978, and 473.398 may be known as and may be cited as the "Missouri Continuing Health Improvement Act".

2. In Missouri, the medical assistance program on behalf of needy persons, Title XIX, Public Law 89-97, 1965 amendments to the federal Social Security Act, 42 U.S.C. Section 301, et seq., shall be known as "MO HealthNet". Medicaid shall also mean "MO HealthNet" wherever it appears throughout Missouri Revised Statutes. The title "division of medical services" shall also mean "MO HealthNet division".

3. The MO HealthNet division is authorized to promulgate rules, including emergency rules if necessary, to implement the provisions of the Missouri continuing health improvement act, including but not limited to the form and content of any documents required to be filed under such act.

4. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in the Missouri continuing health improvement act, shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2007, shall be invalid and void.

(L. 2007 S.B. 577)

*Section 192.632 was repealed by S.B. 58, 2015.



Section 208.009 Illegal aliens prohibited from receiving any state or local public benefit — proof of lawful residence required — temporary benefits permitted, when — exceptions for nonprofit organizations.

Effective 07 Jul 2009, see footnote

Title XII PUBLIC HEALTH AND WELFARE

208.009. Illegal aliens prohibited from receiving any state or local public benefit — proof of lawful residence required — temporary benefits permitted, when — exceptions for nonprofit organizations. — 1. No alien unlawfully present in the United States shall receive any state or local public benefit, except for state or local public benefits that may be offered under 8 U.S.C. 1621(b). Nothing in this section shall be construed to prohibit the rendering of emergency medical care, prenatal care, services offering alternatives to abortion, emergency assistance, or legal assistance to any person.

2. As used in this section, "public benefit" means any grant, contract, or loan provided by an agency of state or local government; or any retirement, welfare, health, disability, housing, or food assistance benefit under which payments, assistance, credits, or reduced rates or fees are provided. The term "public benefit" shall not include postsecondary education public benefits as defined in section 173.1110, any municipal permit, or contracts or agreements between public utility providers and their customers or unemployment benefits payable under chapter 288. The unemployment compensation program shall verify the lawful presence of an alien for the purpose of determining eligibility for benefits in accordance with its own procedures.

3. In addition to providing proof of other eligibility requirements, at the time of application for any state or local public benefit, an applicant who is eighteen years of age or older shall provide affirmative proof that the applicant is a citizen or a permanent resident of the United States or is lawfully present in the United States. Such affirmative proof shall include documentary evidence recognized by the department of revenue when processing an application for a driver's license, a Missouri driver's license, as well as any document issued by the federal government that confirms an alien's lawful presence in the United States. In processing applications for public benefits, an employee of an agency of state or local government shall not inquire about the legal status of a custodial parent or guardian applying for a public benefit on behalf of his or her dependent child who is a citizen or permanent resident of the United States.

4. An applicant who cannot provide the proof required under this section at the time of application may alternatively sign an affidavit under oath, attesting to either United States citizenship or classification by the United States as an alien lawfully admitted for permanent residence, in order to receive temporary benefits or a temporary identification document as provided in this section. The affidavit shall be on or consistent with forms prepared by the state or local government agency administering the state or local public benefits and shall include the applicant's Social Security number or any applicable federal identification number and an explanation of the penalties under state law for obtaining public assistance benefits fraudulently.

5. An applicant who has provided the sworn affidavit required under subsection 4 of this section is eligible to receive temporary public benefits as follows:

(1) For ninety days or until such time that it is determined that the applicant is not lawfully present in the United States, whichever is earlier; or

(2) Indefinitely if the applicant provides a copy of a completed application for a birth certificate that is pending in Missouri or some other state. An extension granted under this subsection shall terminate upon the applicant's receipt of a birth certificate or a determination that a birth certificate does not exist because the applicant is not a United States citizen.

6. An applicant who is an alien shall not receive any state or local public benefit unless the alien's lawful presence in the United States is first verified by the federal government. State and local agencies administering public benefits in this state shall cooperate with the United States Department of Homeland Security in achieving verification of an alien's lawful presence in the United States in furtherance of this section. The system utilized may include the Systematic Alien Verification for Entitlements Program operated by the United States Department of Homeland Security. After an applicant's lawful presence in the United States has been verified through the Systematic Alien Verification for Entitlements Program, no additional verification is required within the same agency of the state or local government.

7. The provisions of this section shall not be construed to require any nonprofit organization duly registered with the Internal Revenue Service to enforce the provisions of this section, nor does it prohibit such an organization from providing aid.

8. Any agency that administers public benefits shall provide assistance in obtaining appropriate documentation to persons applying for public benefits who sign the affidavit required by subsection 4 of this section stating they are eligible for such benefits but lack the documents required under subsection 3 of this section.

(L. 2008 H.B. 1549, et al., A.L. 2009 H.B. 390)

Effective 7-07-09



Section 208.010 Eligibility for public assistance, how determined — ineligibility for benefits, when — allowable exclusions — prevention of spousal impoverishments, division of assets, community spouse defined — burial lots defined — diversion of institutionalized spouse's income.

Effective 28 Aug 2016

Title XII PUBLIC HEALTH AND WELFARE

208.010. Eligibility for public assistance, how determined — ineligibility for benefits, when — allowable exclusions — prevention of spousal impoverishments, division of assets, community spouse defined — burial lots defined — diversion of institutionalized spouse's income. — 1. In determining the eligibility of a claimant for public assistance pursuant to this law, it shall be the duty of the family support division to consider and take into account all facts and circumstances surrounding the claimant, including his or her living conditions, earning capacity, income and resources, from whatever source received, and if from all the facts and circumstances the claimant is not found to be in need, assistance shall be denied. In determining the need of a claimant, the costs of providing medical treatment which may be furnished pursuant to sections 208.151 to 208.158 shall be disregarded. The amount of benefits, when added to all other income, resources, support, and maintenance shall provide such persons with reasonable subsistence compatible with decency and health in accordance with the standards developed by the family support division; provided, when a husband and wife are living together, the combined income and resources of both shall be considered in determining the eligibility of either or both. “Living together” for the purpose of this chapter is defined as including a husband and wife separated for the purpose of obtaining medical care or nursing home care, except that the income of a husband or wife separated for such purpose shall be considered in determining the eligibility of his or her spouse, only to the extent that such income exceeds the amount necessary to meet the needs (as defined by rule or regulation of the division) of such husband or wife living separately. In determining the need of a claimant in federally aided programs there shall be disregarded such amounts per month of earned income in making such determination as shall be required for federal participation by the provisions of the federal Social Security Act (42 U.S.C.A. Section 301, et seq.), or any amendments thereto. When federal law or regulations require the exemption of other income or resources, the family support division may provide by rule or regulation the amount of income or resources to be disregarded.

2. Benefits shall not be payable to any claimant who:

(1) Has or whose spouse with whom he or she is living has, prior to July 1, 1989, given away or sold a resource within the time and in the manner specified in this subdivision. In determining the resources of an individual, unless prohibited by federal statutes or regulations, there shall be included (but subject to the exclusions pursuant to subdivisions (4) and (5) of this subsection, and subsection 5 of this section) any resource or interest therein owned by such individual or spouse within the twenty-four months preceding the initial investigation, or at any time during which benefits are being drawn, if such individual or spouse gave away or sold such resource or interest within such period of time at less than fair market value of such resource or interest for the purpose of establishing eligibility for benefits, including but not limited to benefits based on December, 1973, eligibility requirements, as follows:

(a) Any transaction described in this subdivision shall be presumed to have been for the purpose of establishing eligibility for benefits or assistance pursuant to this chapter unless such individual furnishes convincing evidence to establish that the transaction was exclusively for some other purpose;

(b) The resource shall be considered in determining eligibility from the date of the transfer for the number of months the uncompensated value of the disposed of resource is divisible by the average monthly grant paid or average Medicaid payment in the state at the time of the investigation to an individual or on his or her behalf under the program for which benefits are claimed, provided that:

a. When the uncompensated value is twelve thousand dollars or less, the resource shall not be used in determining eligibility for more than twenty-four months; or

b. When the uncompensated value exceeds twelve thousand dollars, the resource shall not be used in determining eligibility for more than sixty months;

(2) The provisions of subdivision (1) of this subsection shall not apply to a transfer, other than a transfer to claimant’s spouse, made prior to March 26, 1981, when the claimant furnishes convincing evidence that the uncompensated value of the disposed of resource or any part thereof is no longer possessed or owned by the person to whom the resource was transferred;

(3) Has received, or whose spouse with whom he or she is living has received, benefits to which he or she was not entitled through misrepresentation or nondisclosure of material facts or failure to report any change in status or correct information with respect to property or income as required by section 208.210. A claimant ineligible pursuant to this subsection shall be ineligible for such period of time from the date of discovery as the family support division may deem proper; or in the case of overpayment of benefits, future benefits may be decreased, suspended or entirely withdrawn for such period of time as the division may deem proper;

(4) Owns or possesses resources in the sum of one thousand dollars or more; provided, however, that if such person is married and living with spouse, he or she, or they, individually or jointly, may own resources not to exceed two thousand dollars; and provided further, that in the case of a temporary assistance for needy families claimant, a MO HealthNet blind claimant, a MO HealthNet aged claimant, or a MO HealthNet permanent and total disability claimant, the provision of this subsection shall not apply;

(5) Prior to October 1, 1989, owns or possesses property of any kind or character, excluding amounts placed in an irrevocable prearranged funeral or burial contract under chapter 436, or has an interest in property, of which he or she is the record or beneficial owner, the value of such property, as determined by the family support division, less encumbrances of record, exceeds twenty-nine thousand dollars, or if married and actually living together with husband or wife, if the value of his or her property, or the value of his or her interest in property, together with that of such husband and wife, exceeds such amount;

(6) In the case of temporary assistance for needy families, if the parent, stepparent, and child or children in the home owns or possesses property of any kind or character, or has an interest in property for which he or she is a record or beneficial owner, the value of such property, as determined by the family support division and as allowed by federal law or regulation, less encumbrances of record, exceeds one thousand dollars, excluding the home occupied by the claimant, amounts placed in an irrevocable prearranged funeral or burial contract under chapter 436, one automobile which shall not exceed a value set forth by federal law or regulation and for a period not to exceed six months, such other real property which the family is making a good-faith effort to sell, if the family agrees in writing with the family support division to sell such property and from the net proceeds of the sale repay the amount of assistance received during such period. If the property has not been sold within six months, or if eligibility terminates for any other reason, the entire amount of assistance paid during such period shall be a debt due the state;

(7) In the case of MO HealthNet blind claimants, MO HealthNet aged claimants, and MO HealthNet permanent and total disability claimants, starting in fiscal year 2018, owns or possesses resources not to exceed two thousand dollars; provided, however, that if such person is married and living with spouse, he or she, or they, individually or jointly, may own resources not to exceed four thousand dollars except for medical savings accounts and independent living accounts as defined and limited under subsection 3 of section 208.146. These resource limits shall be increased annually by one thousand dollars and two thousand dollars respectively until the sum of resources reach the amount of five thousand dollars and ten thousand dollars respectively by fiscal year 2021. Beginning in fiscal year 2022 and each successive fiscal year thereafter, the division shall measure the cost-of-living percentage increase, if any, as of the preceding July over the level as of July of the immediately preceding year of the Consumer Price Index for All Urban Consumers or successor index published by the U.S. Department of Labor or its successor agency, and the sum of resources allowed under this subdivision shall be modified accordingly to reflect any increases in the cost-of-living, with the amount of the resource limit rounded to the nearest five cents;

(8) Is an inmate of a public institution, except as a patient in a public medical institution.

3. In determining eligibility and the amount of benefits to be granted pursuant to federally aided programs, the income and resources of a relative or other person living in the home shall be taken into account to the extent the income, resources, support and maintenance are allowed by federal law or regulation to be considered.

4. In determining eligibility and the amount of benefits to be granted pursuant to federally aided programs, the value of burial lots or any amounts placed in an irrevocable prearranged funeral or burial contract under chapter 436 shall not be taken into account or considered an asset of the burial lot owner or the beneficiary of an irrevocable prearranged funeral or funeral contract. For purposes of this section, “burial lots” means any burial space as defined in section 214.270 and any memorial, monument, marker, tombstone or letter marking a burial space. If the beneficiary, as defined in chapter 436, of an irrevocable prearranged funeral or burial contract receives any public assistance benefits pursuant to this chapter and if the purchaser of such contract or his or her successors in interest transfer, amend, or take any other such actions regarding the contract so that any person will be entitled to a refund, such refund shall be paid to the state of Missouri with any amount in excess of the public assistance benefits provided under this chapter to be refunded by the state of Missouri to the purchaser or his or her successors. In determining eligibility and the amount of benefits to be granted under federally aided programs, the value of any life insurance policy where a seller or provider is made the beneficiary or where the life insurance policy is assigned to a seller or provider, either being in consideration for an irrevocable prearranged funeral contract under chapter 436, shall not be taken into account or considered an asset of the beneficiary of the irrevocable prearranged funeral contract. In addition, the value of any funds, up to nine thousand nine hundred ninety-nine dollars, placed into an irrevocable personal funeral trust account, where the trustee of the irrevocable personal funeral trust account is a state or federally chartered financial institution authorized to exercise trust powers in the state of Missouri, shall not be taken into account or considered an asset of the person whose funds are so deposited if such funds are restricted to be used only for the burial, funeral, preparation of the body, or other final disposition of the person whose funds were deposited into said personal funeral trust account. No person or entity shall charge more than ten percent of the total amount deposited into a personal funeral trust in order to create or set up said personal funeral trust, and any fees charged for the maintenance of such a personal funeral trust shall not exceed three percent of the trust assets annually. Trustees may commingle funds from two or more such personal funeral trust accounts so long as accurate books and records are kept as to the value, deposits, and disbursements of each individual depositor’s funds and trustees are to use the prudent investor standard as to the investment of any funds placed into a personal funeral trust. If the person whose funds are deposited into the personal funeral trust account receives any public assistance benefits pursuant to this chapter and any funds in the personal funeral trust account are, for any reason, not spent on the burial, funeral, preparation of the body, or other final disposition of the person whose funds were deposited into the trust account, such funds shall be paid to the state of Missouri with any amount in excess of the public assistance benefits provided under this chapter to be refunded by the state of Missouri to the person who received public assistance benefits or his or her successors. No contract with any cemetery, funeral establishment, or any provider or seller shall be required in regards to funds placed into a personal funeral trust account as set out in this subsection.

5. In determining the total property owned pursuant to subdivision (5) of subsection 2 of this section, or resources, of any person claiming or for whom public assistance is claimed, there shall be disregarded any life insurance policy, or prearranged funeral or burial contract, or any two or more policies or contracts, or any combination of policies and contracts, which provides for the payment of one thousand five hundred dollars or less upon the death of any of the following:

(1) A claimant or person for whom benefits are claimed; or

(2) The spouse of a claimant or person for whom benefits are claimed with whom he or she is living.

­­

­

6. Beginning September 30, 1989, when determining the eligibility of institutionalized spouses, as defined in 42 U.S.C. Section 1396r-5, for medical assistance benefits as provided for in section 208.151 and 42 U.S.C. Sections 1396a, et seq., the family support division shall comply with the provisions of the federal statutes and regulations. As necessary, the division shall by rule or regulation implement the federal law and regulations which shall include but not be limited to the establishment of income and resource standards and limitations. The division shall require:

(1) That at the beginning of a period of continuous institutionalization that is expected to last for thirty days or more, the institutionalized spouse, or the community spouse, may request an assessment by the family support division of total countable resources owned by either or both spouses;

(2) That the assessed resources of the institutionalized spouse and the community spouse may be allocated so that each receives an equal share;

(3) That upon an initial eligibility determination, if the community spouse’s share does not equal at least twelve thousand dollars, the institutionalized spouse may transfer to the community spouse a resource allowance to increase the community spouse’s share to twelve thousand dollars;

(4) That in the determination of initial eligibility of the institutionalized spouse, no resources attributed to the community spouse shall be used in determining the eligibility of the institutionalized spouse, except to the extent that the resources attributed to the community spouse do exceed the community spouse’s resource allowance as defined in 42 U.S.C. Section 1396r-5;

(5) That beginning in January, 1990, the amount specified in subdivision (3) of this subsection shall be increased by the percentage increase in the Consumer Price Index for All Urban Consumers between September, 1988, and the September before the calendar year involved; and

(6) That beginning the month after initial eligibility for the institutionalized spouse is determined, the resources of the community spouse shall not be considered available to the institutionalized spouse during that continuous period of institutionalization.

7. Beginning July 1, 1989, institutionalized individuals shall be ineligible for the periods required and for the reasons specified in 42 U.S.C. Section 1396p.

8. The hearings required by 42 U.S.C. Section 1396r-5 shall be conducted pursuant to the provisions of section 208.080.

9. Beginning October 1, 1989, when determining eligibility for assistance pursuant to this chapter there shall be disregarded unless otherwise provided by federal or state statutes the home of the applicant or recipient when the home is providing shelter to the applicant or recipient, or his or her spouse or dependent child. The family support division shall establish by rule or regulation in conformance with applicable federal statutes and regulations a definition of the home and when the home shall be considered a resource that shall be considered in determining eligibility.

10. Reimbursement for services provided by an enrolled Medicaid provider to a recipient who is duly entitled to Title XIX Medicaid and Title XVIII Medicare Part B, Supplementary Medical Insurance (SMI) shall include payment in full of deductible and coinsurance amounts as determined due pursuant to the applicable provisions of federal regulations pertaining to Title XVIII Medicare Part B, except for hospital outpatient services or the applicable Title XIX cost sharing.

11. A “community spouse” is defined as being the noninstitutionalized spouse.

12. An institutionalized spouse applying for Medicaid and having a spouse living in the community shall be required, to the maximum extent permitted by law, to divert income to such community spouse to raise the community spouse’s income to the level of the minimum monthly needs allowance, as described in 42 U.S.C. Section 1396r-5. Such diversion of income shall occur before the community spouse is allowed to retain assets in excess of the community spouse protected amount described in 42 U.S.C. Section 1396r-5.

(RSMo 1939 § 9406, A.L. 1943 p. 950, A.L. 1949 p. 597, A.L. 1953 p. 644, A.L. 1955 p. 688, A.L. 1957 p. 694, A.L. 1959 H.B. 131, A.L. 1963 p. 377, A.L. 1965 1st Ex. Sess. p. 807, A.L. 1967 pp. 321, 323, A.L. 1969 H.B. 804, A.L. 1973 S.B. 325, A.L. 1974 S.B. 577, A.L. 1978 S.B. 596, A.L. 1981 H.B. 894, H.B. 901, A.L. 1982 H.B. 1462, A.L. 1985 H.B. 803, A.L. 1986 S.B. 463 & 629 merged with S.B. 555 & 570, A.L. 1988 S.B. 494 & 556, A.L. 1989 S.B. 203 & 270, A.L. 1998 S.B. 701, A.L. 2005 S.B. 539, A.L. 2010 H.B. 1692, et al. merged with H.B. 2290 merged with S.B. 754 merged with S.B. 842, et al. merged with S.B. 1007, A.L. 2013 H.B. 329, A.L. 2016 H.B. 1565)

CROSS REFERENCE:

Spousal impoverishment or premature placement in institutional care, protection against by compliance with section 208.010, in determination of Medicaid eligibility, 660.690

(1960) On application of individual for old age assistance where it was admitted that the applicant had turned over to his daughters certain amounts of money, the burden was upon him to show that he was indebted to such daughters and his failure to show it by convincing evidence was sufficient to authorize the denial of his application for benefits. Carlisle v. State Department of Public Health and Welfare (A.), 341 S.W.2d 617

(1962) Director of welfare acted arbitrarily in determining eligibility of claimant and failed to grant fair hearing by refusing to consider evidence as to equitable ownership of property. Claimant was not required to establish by court action that beneficial ownership of property was in another. Powers v. State Department of Public Health and Welfare (A.), 359 S.W.2d 33.

(1962) Claimant's execution of a deed of trust against his property to secure a loan for $2,000 of which $1,000 went to his daughter-in-law and balance was used to pay off claimant's prior indebtedness secured by the property and the interest payments were paid by daughter-in-law, did not render claimant ineligible for benefits. Dysart v. State Dept. of Public Health & Welfare (A.), 361 S.W.2d 347.

(1962) Director's decision that claimants were ineligible for old age assistance in that they had sold real estate in which they had one-half interest without receiving anything of value therefor was not supported where uncontradicted evidence was that claimants had been made joint tenants with their daughter to prevent daughter's divorced husband acquiring an interest therein and there was no evidence that claimants had paid anything on purchase price. Velghe v. State Dept. of Public Health and Welfare (A.), 362 S.W.2d 747.

(1964) Finding of director that applicant for old age assistance had transferred $1500 to daughter without receiving fair and valuable consideration was based upon substantial evidence and decision denying compensation was not unreasonable or arbitrary. Dunnegan v. Gallop (A.), 374 S.W.2d 407.

(1972) Finding by director of public health and welfare that transfer of life estate of 68 year old claimant in business building which was in state of disrepair and disuse and encumbered by $1,500 in back taxes for payment of $50 for each month of her life with a minimum total payment of $1,000 was made without fair and valuable consideration was arbitrary and unreasonable. Davis v. State Dept. of Public Health and Welfare (A.), S.W.2d 775.

(1973) Held, verbal promise to pay for land conveyed by deed is within statutory definition of “fair and valuable consideration.” Hill v. State Dept. of Public Health & Welfare (Mo. Banc), 503 S.W.2d 6.

(1975) Evidence held not to sustain a finding that property was transferred without fair and valuable consideration. Value of undivided interest of a cotenant out of possession is not necessarily one-half of market value. Brumit v. State Department of Public Health and Welfare (Mo.), 521 S.W.2d 445.

(1985) In determining entitlement to medical assistance to pay for the cost of residential care, the director may not consider the value of the assets of a spendthrift trust where the settlor intended that the payments from the trust to his retarded son were to supplement rather than supplant benefits to which the son would otherwise be entitled. Tidrow v. Director of Mo. State Division of Family Services (Mo. App.), 688 S.W.2d 9.



Section 208.012 Payments from Agent Orange funds not to be considered income in determining eligibility.

Effective 25 May 1990, see footnote

Title XII PUBLIC HEALTH AND WELFARE

208.012. Payments from Agent Orange funds not to be considered income in determining eligibility. — Payments made from the Agent Orange Settlement Fund or any other fund established pursuant to the settlement in the In Re Agent Orange product liability litigation, M.D.L. No. 381 (E.D.N.Y.) shall not be considered income or resources in determining eligibility for or the amount of benefits under any state or state-assisted program.

(L. 1990 H.B. 1849 § 1)

Effective 5-25-90



Section 208.013 Restitution payments to victims of National Socialist (Nazi) persecution not income in determining eligibility.

Effective 28 Aug 2000

Title XII PUBLIC HEALTH AND WELFARE

208.013. Restitution payments to victims of National Socialist (Nazi) persecution not income in determining eligibility. — 1. The following amounts received by an individual or returns and payments to an individual shall not be considered income, resources or assets when determining the amount of, or eligibility for, any public assistance, benefit, entitlement or tax relief to such individual pursuant to any state or state-assisted program:

(1) Amounts received as reparations or restitution for the loss of liberty or life or damage to health by the victims of National Socialist (Nazi) persecution;

(2) Returns of tangible or intangible property seized, misappropriated or lost as a result of National Socialist (Nazi) actions or policies and any cash values in replacement of such property;

(3) Payments of insurance policies purchased prior to December 31, 1945, by the victims of National Socialist (Nazi) persecution; and

(4) Any accumulated or accrued interest on such amounts, returns or payments.

2. The nonconsideration of the amounts, returns or payments as income, resources or assets of an individual shall only apply if such individual was a victim of National Socialist (Nazi) persecution, actions or policies or is the spouse or descendant of a victim of National Socialist (Nazi) persecution, actions or policies and such family member is the first recipient of such amounts, returns or payments.

3. As used in this section, "National Socialist (Nazi) persecution, actions and policies" means persecution, actions or policies taken by Germany and other countries, or by organizations, institutions and companies within those countries, against the victims of the Nazi Holocaust.

(L. 2000 H.B. 1452 § 208.750)



Section 208.015 Persons not eligible for general relief — exception — specified relative, defined — unemployable persons — relief limitation.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

208.015. Persons not eligible for general relief — exception — specified relative, defined — unemployable persons — relief limitation. — 1. The family support division shall grant general relief benefits to those persons determined to be eligible under this chapter and the applicable rules of the division. The director may adopt such additional requirements for eligibility for general relief, not inconsistent with this chapter, which the director deems appropriate.

2. General relief shall not be granted to any person:

(1) Who has been approved for federal supplemental security income and was not on the general relief rolls in December, 1973; or

(2) Who is a recipient of:

(a) Aid to families with dependent children benefits;

(b) Aid to the blind benefits;

(c) Blind pension benefits; or

(d) Supplemental aid to the blind benefits.

3. A person shall not be considered unemployable, under this section, if unemployability is due to school attendance.

4. Persons receiving general relief in December, 1973, and who qualify for supplemental security income shall continue to receive a general relief grant if necessary to prevent a reduction in the total cash income received by such person in December, 1973, which general relief grant shall not exceed the amount of general relief provided by law.

5. In providing benefits to persons applying for or receiving general relief, benefits shall not be provided to any member of a household if the claimant is employable as defined by rule of the family support division; or if certain specified relatives living in the household of the claimant are employed and have income sufficient to support themselves and their legal dependents and to meet the needs of the claimant as defined by rule of the division. "Specified relatives" shall be defined as the spouse, mother, father, sister, brother, son, daughter, and grandparents of the claimant, as well as the spouses of these relatives, if living in the home.

6. General relief paid to an unemployable person shall not exceed one hundred dollars a month.

(L. 1973 S.B. 325, A.L. 1981 H.B. 901, A.L. 2014 H.B. 1299 Revision)



Section 208.016 Personal needs allowance to be deducted from resident's income — increase in allowance, when.

Effective 28 Aug 2009

Title XII PUBLIC HEALTH AND WELFARE

208.016. Personal needs allowance to be deducted from resident's income — increase in allowance, when. — In determining the amount of an institutionalized MO HealthNet individual's income that is to be applied to payment for the costs of care in the institution, there shall be deducted a personal needs allowance of no less than thirty dollars per month or the minimum amount required by 42 U.S.C. 1396a(q)(2) if more than thirty dollars. Beginning January 1, 2010, the personal needs allowance shall be increased by an amount equal to the product of the percentage of the Social Security benefit cost-of-living adjustment and the average amount that MO HealthNet participants are required to contribute to the cost of institutionalized care. The annual increase in the personal needs allowance shall be rounded to the nearest whole dollar and shall not exceed five dollars in any year. Once the personal needs allowance reaches fifty dollars, there shall be no further increases unless authorized by annual appropriation.

(L. 2009 H.B. 395)



Section 208.018 Farmers' markets, SNAP participants, pilot program to purchase fresh food — requirements — sunset provision.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

*208.018. Farmers' markets, SNAP participants, pilot program to purchase fresh food — requirements — sunset provision. — 1. Subject to federal approval, the department of social services shall establish a pilot program for the purpose of providing Supplemental Nutrition Assistance Program (SNAP) participants with access and the ability to afford fresh food when purchasing fresh food at farmers' markets. The pilot program shall be established in at least one rural area and one urban area. Under the pilot program, such participants shall be able to:

(1) Purchase fresh fruit, vegetables, meat, fish, poultry, eggs, and honey with SNAP benefits with an electronic benefit transfer (EBT) card; and

(2) Receive a dollar-for-dollar match for every SNAP dollar spent at a participating farmers' market or vending urban agricultural zone as defined in section 262.900 in an amount up to ten dollars per week whenever the participant purchases fresh food with an EBT card.

2. For purposes of this section, the term "farmers' market" shall mean a market with multiple stalls at which farmer-producers sell agricultural products, particularly fresh fruit and vegetables, directly to the general public at a central or fixed location.

3. Purchases of approved fresh food by SNAP participants under this section shall automatically trigger matching funds reimbursement into the central farmers' market vendor accounts by the department.

4. The funding of this pilot program shall be subject to appropriation. In addition to appropriations from the general assembly, the department may apply for available grants and shall be able to accept other gifts, grants, and donations to develop and maintain the program.

5. The department shall promulgate rules setting forth the procedures and methods of implementing this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under and pursuant to the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2014, shall be invalid and void.

6. Under and pursuant to section 23.253 of the Missouri sunset act:

(1) The provisions of this section shall sunset automatically six years after the effective date of this section** unless reauthorized by an act of the general assembly; and

(2) If such program is reauthorized, the program authorized under this section shall sunset automatically twelve years after the effective date of the reauthorization of this section; and

(3) This section shall terminate on September first of the calendar year immediately following the calendar year in which the program authorized under this section is sunset.

(L. 2014 S.B. 680 merged with S.B. 727)

**Effective 8-28-14 (S.B. 680); 10-10-14 (S.B. 727), see § 21.250.

*S.B. 727 was vetoed June 11, 2014. The veto was overridden on September 10, 2014.

Sunset date 8-28-20, unless reauthorized (S.B. 680)

10-10-20, unless reauthorized (S.B. 727)

Termination date 9-01-21, unless reauthorized



Section 208.020 Eligibility not affected by involuntary conversion of real into personal property for year — receipt defined.

Effective 16 Feb 1982, see footnote

Title XII PUBLIC HEALTH AND WELFARE

208.020. Eligibility not affected by involuntary conversion of real into personal property for year — receipt defined. — 1. Any proceeds from involuntary conversion of real property into personal property (such as forced transfer under condemnation, eminent domain, and fire, flood or other act of God) received by a recipient while eligible to receive public assistance benefits under existing laws shall be considered real property and excluded from resources for a period of one year from the time of their receipt.

2. For the purposes of this section the word "receipt" means actual receipt of the proceeds or the payment into court of the proceeds, except that in condemnation cases when the initial exception to the commissioner's award is filed by the condemning authority, the word "receipt" means receipt of an award under a final judgment.

(L. 1949 p. 599 § 1, A.L. 1955 p. 688, A.L. 1965 p. 354, A.L. 1982 H.B. 1462)

Effective 2-16-82



Section 208.022 TANF electronic benefit cards to include photograph of recipient.

Effective 28 Aug 2011

Title XII PUBLIC HEALTH AND WELFARE

208.022. TANF electronic benefit cards to include photograph of recipient. — All electronic benefits cards distributed to recipients of temporary assistance for needy families benefits shall have imprinted on the card a photograph of the recipient or protective payee authorized to use the card and shall expire and be subject to renewal after a period of three years. The card shall not be accepted for use by a retail establishment if the photograph of the recipient does not match the person presenting the card.

(L. 2011 H.B. 73 & 47 § 1)



Section 208.024 TANF benefits, prohibited purchases, where — definitions — EBT benefit account suspended temporarily, when.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

208.024. TANF benefits, prohibited purchases, where — definitions — EBT benefit account suspended temporarily, when. — 1. Eligible recipients of temporary assistance for needy families (TANF) or supplementary nutrition assistance program (SNAP) benefits shall not use such funds in any electronic benefit transfer transaction in any liquor store, casino, gambling casino, or gaming establishment, any retail establishment which provides adult-oriented entertainment in which performers disrobe or perform in an unclothed state for entertainment, or in any place for the purchase of alcoholic beverages, lottery tickets, or tobacco products or for any item the department determines by rule is primarily marketed for or used by adults eighteen or older and is not in the best interests of the child or household. An eligible recipient of TANF or SNAP assistance who makes a purchase in violation of this section shall reimburse the department of social services for such purchase.

2. An individual, store owner or proprietor of an establishment shall not knowingly accept TANF cash assistance or supplementary nutrition assistance program (SNAP) funds held on electronic benefit transfer cards for the purchase of alcoholic beverages, lottery tickets, or tobacco products or for use in any electronic benefit transfer transaction in any liquor store, casino, gambling casino, or gaming establishment, any retail establishment which provides adult-oriented entertainment in which performers disrobe or perform in an unclothed state for entertainment, or in any place for the purchase of alcoholic beverages, lottery tickets, or tobacco products or for any item the department determines by rule is primarily marketed for or used by adults eighteen or older and is not in the best interests of the child or household. No store owner or proprietor of any liquor store, casino, gambling casino, gaming establishment, or any retail establishment which provides adult-oriented entertainment in which performers disrobe or perform in an unclothed state for entertainment shall adopt any policy, either explicitly or implicitly, which encourages, permits, or acquiesces in its employees knowingly accepting electronic benefit transfer cards in violation of this section. This section shall not be construed to require any store owner or proprietor of an establishment which is not a liquor store, casino, gambling casino, gaming establishment, or retail establishment which provides adult-oriented entertainment in which performers disrobe or perform in an unclothed state for entertainment to check the source of payment from every individual who purchases alcoholic beverages, lottery tickets, tobacco products, or any item the department determines by rule is primarily marketed for or used by adults eighteen or older and is not in the best interests of the child or household. An individual, store owner or proprietor of an establishment who knowingly accepts electronic benefit transfer cards in violation of this section shall be punished by a fine of not more than five hundred dollars for the first offense, a fine of not less than five hundred dollars nor more than one thousand dollars for the second offense, and a fine of not less than one thousand dollars for the third or subsequent offense.

3. Any recipient of TANF or SNAP benefits who does not make at least one electronic benefit transfer transaction within the state for a period of ninety days shall have his or her benefit payments to the electronic benefit account temporarily suspended, pending an investigation by the department of social services to determine if the recipient is no longer a Missouri resident. If the department finds that the recipient is no longer a Missouri resident, it shall close the recipient's case. Closure of a recipient's case shall trigger the automated benefit eligibility process under section 208.238. A recipient may appeal the closure of his or her case to the director under section 208.080.

4. A recipient who does not make an electronic benefit transfer transaction within the state for a period of sixty days shall be provided notice of the possibility of the suspension of funds if no electronic benefit transfer transaction occurs in the state within another thirty days after the date of the notice.

5. For purposes of this section:

(1) The following terms shall mean:

(a) "Electronic benefit transfer transaction", the use of a credit or debit card service, automated teller machine, point-of-sale terminal, or access to an online system for the withdrawal of funds or the processing of a payment for merchandise or a service; and

(b) "Liquor store", any retail establishment which sells exclusively or primarily intoxicating liquor. Such term does not include a grocery store which sells both intoxicating liquor and groceries including staple foods as outlined under the Food and Nutrition Act of 2008;

(2) Casinos, gambling casinos, or gaming establishments shall not include:

(a) A grocery store which sells groceries including staple foods, and which also offers, or is located within the same building or complex as a casino, gambling, or gaming activities; or

(b) Any other establishment that offers casino, gambling, or gaming activities incidental to the principal purpose of the business.

(L. 2013 S.B. 251, A.L. 2014 S.B. 680)



Section 208.026 Citation of law — work activities defined — TANF recipients required to engage in work activity — rulemaking authority.

Effective 28 Aug 2015

Title XII PUBLIC HEALTH AND WELFARE

*208.026. Citation of law — work activities defined — TANF recipients required to engage in work activity — rulemaking authority. — 1. This section and sections 208.040, 208.067, and 208.244 shall be known and may be cited as the "Strengthening Missouri Families Act".

2. For the purposes of this section and sections 208.040 and 208.244, "work activities" shall have the same meaning as defined in 42 U.S.C. Section 607(d), including:

(1) Unsubsidized employment;

(2) Subsidized private sector employment;

(3) Subsidized public sector employment;

(4) Work experience, including work associated with refurbishing of publicly assisted housing, if sufficient private sector employment is not available;

(5) On-the-job training;

(6) Job search and job readiness assistance, which shall include utilization of the state employment database website. The department shall, in conjunction with the department of economic development, create a database tracking method in order to track temporary assistance for needy families benefits recipients' utilization of the employment database for the purpose of recording work activities, as well as include information on the state employment database website about the temporary assistance for needy families program's eligibility and work requirements, application process, and contact information;

(7) Community service programs;

(8) Vocational educational training, provided that such training does not exceed twelve months for any individual;

(9) Job skills training directly related to employment;

(10) Education directly related to employment for individuals who have not received a high school diploma or certificate of high school equivalency;

(11) Satisfactory attendance at a secondary school, provided that the individual has not already completed secondary school; and

(12) Provision of child care services to an individual who is participating in a community service program.

3. Beginning January 1, 2016, any parent or caretaker seeking assistance under the temporary assistance for needy families program shall engage in work activities before becoming eligible for benefits, unless such individual is otherwise exempt from the work requirement.

4. If after an investigation the department determines that a person is not cooperating with a work activity requirement under the temporary assistance for needy families program, a representative of the department shall meet face-to-face with the person to explain the potential sanction and the requirements to cure the sanction. After the meeting, the person shall have six weeks to comply with the work activity requirement, during which time no sanction of benefits shall occur. If the person does not comply with the work activity requirement within that six-week period, the department shall immediately apply a sanction terminating fifty percent of the amount of temporary assistance benefits to or for the person and the person's family for a maximum of ten weeks. During that period of sanctions, the person shall remain on the caseload in sanction status and a representative of the department shall attempt to meet face-to-face with the person to explain the existing sanction and the requirements to cure the sanction. To cure a sanction, the person shall perform work activities for at least a minimum average of thirty hours per week for one month, as described in 45 CFR 261.31(d). If the person does not cure the sanction, the case shall be closed.

5. To return to the temporary assistance for needy families benefits program after having been sanctioned off the caseload under subsection 4 of this section, the person shall complete work activities for a minimum average of thirty hours per week within one month of the temporary assistance eligibility interview.

6. This section does not prohibit the state from providing child care or any other related social or support services for a person who is eligible for financial assistance but to whom that assistance is not paid because of the person's failure to cooperate with the work activity.

7. In order to encourage the formation and maintenance of two-parent families, when a temporary assistance for needy families benefits recipient marries, the new spouse's income and assets shall be disregarded for six consecutive months. This disregard shall be a once-in-a-lifetime benefit for the recipient.

8. The department shall promulgate rules to implement this section including procedures to determine whether a person has cooperated with the requirements of the work activity and procedures for notification of a caretaker relative, second parent, or payee receiving the financial assistance on behalf of the person's family unit. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2015, shall be invalid and void.

(L. 2015 S.B. 24)

*S.B. 24 was vetoed 4-30-15. The veto was overridden on 5-05-15.



Section 208.027 TANF recipients, screening for illegal use of controlled substances, test to be used — positive test or refusal to be tested, administrative proceeding — reporting requirements — other household members to continue to receive benefits, when — rulemaking authority.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

208.027. TANF recipients, screening for illegal use of controlled substances, test to be used — positive test or refusal to be tested, administrative proceeding — reporting requirements — other household members to continue to receive benefits, when — rulemaking authority. — 1. The department of social services shall develop a program to screen each applicant or recipient who is otherwise eligible for temporary assistance for needy families benefits under this chapter, and then test, using a urine dipstick five panel test, each one who the department has reasonable cause to believe, based on the screening or other information, engages in illegal use of controlled substances. Any applicant or recipient who is found to have tested positive for the use of a controlled substance, which was not prescribed for such applicant or recipient by a licensed health care provider, or who refuses to submit to a test, shall be declared ineligible for temporary assistance for needy families benefits for a period of three years from the date of the positive test, test refusal, or administrative hearing decision, if requested by the applicant or recipient under subsection 2 of this section, unless such applicant or recipient, after having been referred by the department, enters and successfully completes a substance abuse treatment program and does not test positive for illegal use of a controlled substance in the six-month period beginning on the date of entry into such rehabilitation or treatment program. The applicant or recipient shall continue to receive benefits while participating in the treatment program. The department may test the applicant or recipient for illegal drug use at random or set intervals, at the department's discretion, after such period. If the applicant or recipient tests positive for the use of illegal drugs a second time, then such applicant or recipient shall be declared ineligible for temporary assistance for needy families benefits for a period of three years from the date of the positive test, test refusal, or administrative hearing decision, if requested by the applicant or recipient under subsection 2 of this section. The department shall refer an applicant or recipient who tested positive for the use of a controlled substance under this section to an appropriate substance abuse treatment program approved by the division of alcohol and drug abuse within the department of mental health.

2. An applicant or recipient who is found to have tested positive or who refuses to submit to a test under subsection 1 of this section may request that an administrative hearing be conducted by the department under the provisions of section 208.080, and if requested, such hearing shall be conducted.

3. Case workers of applicants or recipients shall be required to report or cause a report to be made to the children's division in accordance with the provisions of sections 210.109 to 210.183 for suspected child abuse as a result of drug abuse in instances where the case worker has knowledge that:

(1) An applicant or recipient has tested positive for the illegal use of a controlled substance; or

(2) An applicant or recipient has refused to be tested for the illegal use of a controlled substance.

4. Other members of a household which includes a person who has been declared ineligible for temporary assistance for needy families assistance shall, if otherwise eligible, continue to receive temporary assistance for needy families benefits as protective or vendor payments to a third-party payee for the benefit of the members of the household.

5. The department of social services shall promulgate rules to develop the screening and testing provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2014, shall be invalid and void.

(L. 2011 H.B. 73 & 47, A.L. 2014 S.B. 680)



Section 208.030 Supplemental welfare assistance, eligibility for — amount, how determined — reduction of supplemental payment prohibited, when.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

208.030. Supplemental welfare assistance, eligibility for — amount, how determined — reduction of supplemental payment prohibited, when. — 1. The family support division shall make monthly payments to each person who was a recipient of old age assistance, aid to the permanently and totally disabled, and aid to the blind and who:

(1) Received such assistance payments from the state of Missouri for the month of December, 1973, to which they were legally entitled; and

(2) Is a resident of Missouri.

2. The amount of supplemental payment made to persons who meet the eligibility requirements for and receive federal supplemental security income payments shall be in an amount, as established by rule and regulation of the family support division, sufficient to, when added to all other income, equal the amount of cash income received in December, 1973; except, in establishing the amount of the supplemental payments, there shall be disregarded cost-of-living increases provided for in Titles II and XVI of the federal Social Security Act and any benefits or income required to be disregarded by an act of Congress of the United States or any regulation duly promulgated thereunder. As long as the recipient continues to receive a supplemental security income payment, the supplemental payment shall not be reduced. The minimum supplemental payment for those persons who continue to meet the December, 1973, eligibility standards for aid to the blind shall be in an amount which, when added to the federal supplemental security income payment, equals the amount of the blind pension grant as provided for in chapter 209.

3. The amount of supplemental payment made to persons who do not meet the eligibility requirements for federal supplemental security income benefits, but who do meet the December, 1973, eligibility standards for old age assistance, permanent and total disability and aid to the blind or less restrictive requirements as established by rule or regulation of the family support division, shall be in an amount established by rule and regulation of the family support division sufficient to, when added to all other income, equal the amount of cash income received in December, 1973; except, in establishing the amount of the supplemental payment, there shall be disregarded cost-of-living increases provided for in Titles II and XVI of the federal Social Security Act and any other benefits or income required to be disregarded by an act of Congress of the United States or any regulation duly promulgated thereunder. The minimum supplemental payments for those persons who continue to meet the December, 1973, eligibility standards for aid to the blind shall be a blind pension payment as prescribed in chapter 209.

4. The family support division shall make monthly payments to persons meeting the eligibility standards for the aid to the blind program in effect December 31, 1973, who are bona fide residents of the state of Missouri. The payment shall be in the amount prescribed in subsection 1 of section 209.040, less any federal supplemental security income payment.

5. The family support division shall make monthly payments to persons age twenty-one or over who meet the eligibility requirements in effect on December 31, 1973, or less restrictive requirements as established by rule or regulation of the family support division, who were receiving old age assistance, permanent and total disability assistance, general relief assistance, or aid to the blind assistance lawfully, who are not eligible for nursing home care under the Title XIX program, and who reside in a licensed residential care facility, a licensed assisted living facility, a licensed intermediate care facility or a licensed skilled nursing facility in Missouri and whose total cash income is not sufficient to pay the amount charged by the facility; and to all applicants age twenty-one or over who are not eligible for nursing home care under the Title XIX program who are residing in a licensed residential care facility, a licensed assisted living facility, a licensed intermediate care facility or a licensed skilled nursing facility in Missouri, who make application after December 31, 1973, provided they meet the eligibility standards for old age assistance, permanent and total disability assistance, general relief assistance, or aid to the blind assistance in effect on December 31, 1973, or less restrictive requirements as established by rule or regulation of the family support division, who are bona fide residents of the state of Missouri, and whose total cash income is not sufficient to pay the amount charged by the facility. Until July 1, 1983, the amount of the total state payment for home care in licensed residential care facilities shall not exceed one hundred twenty dollars monthly, for care in licensed intermediate care facilities or licensed skilled nursing facilities shall not exceed three hundred dollars monthly, and for care in licensed assisted living facilities shall not exceed two hundred twenty-five dollars monthly. Beginning July 1, 1983, for fiscal year 1983-1984 and each year thereafter, the amount of the total state payment for home care in licensed residential care facilities shall not exceed one hundred fifty-six dollars monthly, for care in licensed intermediate care facilities or licensed skilled nursing facilities shall not exceed three hundred ninety dollars monthly, and for care in licensed assisted living facilities shall not exceed two hundred ninety-two dollars and fifty cents monthly. No intermediate care or skilled nursing payment shall be made to a person residing in a licensed intermediate care facility or in a licensed skilled nursing facility unless such person has been determined, by his or her own physician or doctor, to medically need such services subject to review and approval by the department. Residential care payments may be made to persons residing in licensed intermediate care facilities or licensed skilled nursing facilities. Any person eligible to receive a monthly payment pursuant to this subsection shall receive an additional monthly payment equal to the Medicaid vendor nursing facility personal needs allowance. The exact amount of the additional payment shall be determined by rule of the department. This additional payment shall not be used to pay for any supplies or services, or for any other items that would have been paid for by the family support division if that person would have been receiving medical assistance benefits under Title XIX of the federal Social Security Act for nursing home services pursuant to the provisions of section 208.159. Notwithstanding the previous part of this subsection, the person eligible shall not receive this additional payment if such eligible person is receiving funds for personal expenses from some other state or federal program.

(RSMo 1939 § 9407, A. 1949 S.B. 1063, A.L. 1973 S.B. 325, A.L. 1974 H.B. 1563, A.L. 1975 H.B. 197, S.B. 99, A.L. 1978 S.B. 492, A.L. 1979 S.B. 328, et al., A.L. 1980 H.B. 1613, A.L. 1981 H.B. 901, A.L. 1982 H.B. 1086, A.L. 1984 S.B. 451, A.L. 1985 H.B. 39, A.L. 1988 H.B. 960, A.L. 2007 S.B. 418, A.L. 2014 H.B. 1299 Revision)



Section 208.040 Temporary assistance benefits — eligibility for — assignment of rights to support to state, when, effect of — authorized policies.

Effective 28 Aug 2015

Title XII PUBLIC HEALTH AND WELFARE

*208.040. Temporary assistance benefits — eligibility for — assignment of rights to support to state, when, effect of — authorized policies. — 1. Temporary assistance benefits shall be granted on behalf of a dependent child or children and may be granted to the parents or other needy eligible relative caring for a dependent child or children who:

(1) Is under the age of eighteen years; or is under the age of nineteen years and a full-time student in a secondary school (or at the equivalent level of vocational or technical training), if before the child attains the age of nineteen the child may reasonably be expected to complete the program of the secondary school (or vocational or technical training);

(2) Has been deprived of parental support or care by reason of the death, continued absence from the home, or physical or mental incapacity of a parent, and who is living with father, mother, grandfather, grandmother, brother, sister, stepfather, stepmother, stepbrother, stepsister, uncle, aunt, first cousin, nephew or niece, in a place of residence maintained by one or more of such relatives as the child's own home, and financial aid for such child is necessary to save the child from neglect and to secure for the child proper care in such home. Physical or mental incapacity shall be certified to by competent medical or other appropriate authority designated by the family support division, and such certificate is hereby declared to be competent evidence in any proceedings concerning the eligibility of such claimant to receive temporary assistance benefits. Benefits may be granted and continued for this reason only while it is the judgment of the family support division that a physical or mental defect, illness or disability exists which prevents the parent from performing any gainful work;

(3) Is not receiving supplemental aid to the blind, blind pension, supplemental payments, or aid or public relief as an unemployable person;

(4) Is a resident of the state of Missouri.

2. The family support division shall require as additional conditions of eligibility for benefits that each applicant for or recipient of assistance:

(1) Shall furnish to the division the applicant's or recipient's Social Security number or numbers, if the applicant or recipient has more than one such number;

(2) Shall assign to the family support division in behalf of the state any rights to support from any other person such applicant may have in the applicant's own behalf or in behalf of any other person for whom the applicant is applying for or receiving assistance. An application for benefits made under this section shall constitute an assignment of support rights which shall take effect, by operation of law, upon a determination that the applicant is eligible for assistance under this section. The assignment shall comply with the requirements of 42 U.S.C. Section 608(a)(3) and authorizes the family support division of the department of social services to bring any administrative or judicial action to establish or enforce a current support obligation, to collect support arrearages accrued under an existing order for support, or to seek reimbursement of support provided by the division;

(3) Shall cooperate with the family support division unless the division determines in accordance with federally prescribed standards that such cooperation is contrary to the best interests of the child on whose behalf assistance is claimed or to the caretaker of such child, in establishing the paternity of a child born out of wedlock with respect to whom assistance is claimed, and in obtaining support payments for such applicant and for a child with respect to whom such assistance is claimed, or in obtaining any other payments or property due such applicant or such child. The family support division shall impose all penalties allowed pursuant to federal participation requirements;

(4) Shall cooperate with the department of social services in identifying and providing information to assist the state in pursuing any third party who may be liable to pay for care and services available under the state's plan for medical assistance as provided in section 208.152, unless such individual has good cause for refusing to cooperate as determined by the department of social services in accordance with federally prescribed standards; and

(5) Shall participate in any program designed to reduce the recipient's dependence on welfare, if requested to do so by the department of social services.

3. The division shall require as a condition of eligibility for temporary assistance benefits that a minor child under the age of eighteen who has never married and who has a dependent child in his or her care, or who is pregnant and otherwise eligible for temporary assistance benefits, shall reside in a place of residence maintained by a parent, legal guardian, or other adult relative or in some other adult-supervised supportive living arrangement, as required by Section 403 of P.L. 100-485. Exceptions to the requirements of this subsection shall be allowed in accordance with requirements of the federal Family Support Act of 1988 in any of the following circumstances:

(1) The individual has no parent or legal guardian who is living or the whereabouts of the individual's parent or legal guardian is unknown; or

(2) The family support division determines that the physical health or safety of the individual or the child of the individual would be jeopardized; or

(3) The individual has lived apart from any parent or legal guardian for a period of at least one year prior to the birth of the child or applying for benefits; or

(4) The individual claims to be or to have been the victim of abuse while residing in the home where she would be required to reside and the case has been referred to the child abuse hotline and a "reason to suspect finding" has been made.

­­

­

4. If the relative with whom a child is living is found to be ineligible because of refusal to cooperate as required in subdivision (3) of subsection 2 of this section, any assistance for which such child is eligible will be paid in the manner provided in subsection 2 of section 208.180, without regard to subsections 1 and 2 of this section.

5. The department of social services may implement policies designed to reduce a family's dependence on welfare. The department of social services is authorized to implement these policies by rule promulgated pursuant to section 660.017 and chapter 536, including the following:

(1) The department shall increase the earned income and resource disregards allowed recipients to help families achieve a gradual transition to self-sufficiency, including implementing policies to simplify employment-related eligibility standards by increasing the earned income disregard to two-thirds by October 1, 1999. The expanded earned income disregard shall apply only to recipients of cash assistance who obtain employment but not to new applicants for cash assistance who are already working. Once the individual has received the two-thirds disregard for twelve months, the individual would not be eligible for the two-thirds disregard until the individual has not received temporary assistance benefits for twelve consecutive months. The department shall promulgate rules pursuant to chapter 536 to implement the expanded earned income disregard provisions;

(2) The department shall permit a recipient's enrollment in educational programs beyond secondary education to qualify as a work activity for purposes of receipt of temporary assistance for needy families. Such education beyond secondary education shall qualify as a work activity if such recipient is attending and according to the standards of the institution and the family support division, making satisfactory progress towards completion of a postsecondary or vocational program. Weekly classroom time and allowable study time shall be applied toward the recipient's weekly work requirement. Such recipient shall be subject to the forty-five-month lifetime limit for receipt of temporary assistance for needy families unless otherwise excluded by rule of the family support division;

(3) Beginning January 1, 2002, and every two years thereafter, the department of social services shall make a detailed report and a presentation on the temporary assistance for needy families program to the house appropriations for social services committee and the house social services, Medicaid and the elderly committee, and the senate aging, families and mental health committee, or comparable committees;

(4) Other policies designed to reduce a family's dependence on welfare may include supplementing wages for recipients for the lesser of forty-eight months or the length of the recipient's employment by diverting the temporary assistance grant;

(5) Beginning January 1, 2016, the lifetime limit for temporary assistance for needy families shall be forty-five months. The lifetime limit shall not apply to the exceptions set forth in 42 U.S.C. Section 608(a)(7), including but not limited to:

(a) Any assistance provided with respect to and during the time in which the individual was a minor child, provided that the minor child was not the head of a household or married to the head of a household; and

(b) Any family to which the state has granted an exemption for reasons of hardship or if the family includes an individual who has been battered or subjected to extreme cruelty, provided that the average monthly number of such families in a fiscal year shall not exceed twenty percent of the average monthly number of families to which temporary assistance for needy families is provided during the fiscal year or the immediately preceding fiscal year.

­­

­

(6) Beginning January 1, 2016, the department shall implement a cash diversion program that grants eligible temporary assistance for needy families benefits recipients lump-sum cash grants for short-term needs, as well as job referrals or referrals to career centers, in lieu of signing up for the long-term monthly cash assistance program upon a showing of good cause as determined by the department. Such lump-sum grants shall be available for use once in a twelve-month period and only five instances in a lifetime. Good cause may include loss of employment, excluding voluntarily quitting or a dismissal due to poor job performance or failure to meet a condition of employment; catastrophic illness or accident of a family member that requires an employed recipient to leave employment; a domestic violence incident; or another situation or emergency that renders an employed family member unable to care for the basic needs of the family. The department shall promulgate rules determining the parameters for the diversion program, including good cause determinations, and shall set the lump-sum maximum limit at three times the family size allowance and for use once in a twelve-month period and only five instances in a lifetime; and

(7) The department shall develop a standardized program orientation for temporary assistance for needy families benefits applicants that informs applicants of the program's rules and requirements, available resources for work activities, and consequences if the program's requirements are not satisfied. Following the orientation, applicants shall sign a participation agreement in which applicants commit to participate in the program and specify the work activities in which they will participate. This participation agreement shall be known as a personal responsibility plan. The department shall not issue a case without confirmation that an applicant has undergone the orientation and signed a personal responsibility plan, unless the individual is otherwise exempt from the work activity requirements.

­­

­

6. The work history requirements and definition of unemployed shall not apply to any parents in order for these parents to be eligible for assistance pursuant to section 208.041.

7. The department shall continue to apply uniform standards of eligibility and benefits, excepting pilot projects, in all political subdivisions of the state.

8. Consistent with federal law, the department shall establish income and resource eligibility requirements that are no more restrictive than its July 16, 1996, income and resource eligibility requirements in determining eligibility for temporary assistance benefits.

(RSMo 1939 § 9408, A.L. 1941 p. 645, A.L. 1949 p. 589, A.L. 1951 p. 755, A.L. 1953 p. 642, A.L. 1955 p. 691, A.L. 1957 p. 696, A.L. 1973 S.B. 303, A.L. 1977 H.B. 601, A.L. 1982 S.B. 468 merged with H.B. 1462, A.L. 1983 H.B. 713 Revision, A.L. 1984 H.B. 1275, A.L. 1987 H.B. 518, A.L. 1994 H.B. 1547 & 961, A.L. 1999 S.B. 387, et al., A.L. 2001 S.B. 236, A.L. 2009 H.B. 481, A.L. 2015 S.B. 24)

*S.B. 24 was vetoed 4-30-15. The veto was overridden on 5-05-15.



Section 208.041 Children of unemployed parent eligible for aid to dependent children — unemployment benefits considered unearned income.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

208.041. Children of unemployed parent eligible for aid to dependent children — unemployment benefits considered unearned income. — 1. Notwithstanding the provisions of subdivision (2) of section 208.050, the provisions of section 208.040 shall also apply to a needy child who has been deprived of parental support or care by reason of the unemployment of a parent as such term "unemployment" is defined and determined by the family support division under applicable federal law and regulations. The unemployed parent, for whose child or children benefits may be received, is eligible for payments and under this section must:

(1) Be physically present in Missouri, living in the home with the child or children, actively seeking employment, and complying with requirements made by the family support division under applicable state and federal requirements for registration with the United States Secretary of Labor or his or her representative regarding employment, training, work incentive and special work projects;

(2) Have been unemployed for at least thirty days prior to receiving benefits under this section and must apply for and receive any unemployment benefits to which he or she is entitled, such benefits to be considered as unearned income in determining eligibility for aid to families with dependent children;

(3) Not have refused without good cause, within such thirty-day period prior to the receipt of such aid, any bona fide offer of employment which he or she is physically able to perform and otherwise qualified to engage in;

(4) Not have refused, without good cause, vocational rehabilitation, education, training, work incentive or special work projects offered;

(5) (a) Have six or more quarters of work within any thirteen-calendar-quarter period ending within one year prior to the application for such aid or have received or have been qualified to receive unemployment compensation within such one-year period;

(b) A "quarter of work" with respect to any individual shall mean a period of three consecutive calendar months ending on March thirty-first, June thirtieth, September thirtieth, or December thirty-first in which he or she received earned income of not less than fifty dollars or in which he or she participated in a community work and training program or the work incentive program;

(c) An individual shall be deemed "qualified" for unemployment compensation under the state's unemployment compensation law if he or she would have been eligible to receive such benefits upon filing application, or he or she performed work not covered by such law which, if it has been covered, would, together with any covered work he or she performed, have made him or her eligible to receive such benefits upon filing application; and

(6) Be the natural or adoptive parent of the child or children or legally responsible for the support of the child or children.

2. The family support division shall enter into a cooperative agreement with the state department of elementary and secondary education and the coordinating board for higher education for use of public vocational rehabilitation and education services and facilities in respect to the unemployed parent to the end that those capable of assimilating and utilizing the same may be trained or retrained.

3. The family support division shall enter into an agreement with the division of employment security for registration and reregistration of unemployed parents, and shall refer them to the United States Secretary of Labor or his or her representative, within thirty days of receiving assistance, for the purpose of providing employment, training, work incentive and special work projects for all eligible unemployed parents as provided in section 208.042.

4. Payments shall be prorated within the limits of the appropriations, and shall not exceed the amount of the appropriations made therefor.

5. This section shall not become effective until June 16, 1983.

(L. 1973 S.B. 155, A.L. 1975 S.B. 308, A.L. 1980 H.B. 1378, A.L. 1981 H.B. 901, A.L. 2014 H.B. 1299 Revision)



Section 208.042 Recipients of aid to dependent children to participate in training or work projects — exceptions — refusal to participate, effect of — standards — child day care services authorized.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

208.042. Recipients of aid to dependent children to participate in training or work projects — exceptions — refusal to participate, effect of — standards — child day care services authorized. — 1. In households containing recipients of aid to families with dependent children benefits, each appropriate child, relative or other eligible individual sixteen years of age or over shall be referred by the family support division to the United States Secretary of Labor or his or her representative for participation in employment, training, work incentive or special work projects when established and operated by the secretary, to afford such individuals opportunities to work in the regular economy and to attain independence through gainful employment.

2. The family support division, pursuant to applicable federal law and regulations, shall determine the standards and procedures for the referral of individuals for employment, training, work incentive and special work projects, which shall not be refused by such individuals without good cause; but no recipient or other eligible individual in the household shall be required to participate in such work programs if the person is

(1) Ill, incapacitated, or of advanced age;

(2) So remote from the location of any work or training project or program that he or she cannot effectively participate;

(3) A child attending school full time;

(4) A person whose presence in the household on a substantially continuous basis is required because of illness or incapacity of another member of the household.

3. The family support division shall pay to the United States Secretary of Labor or his or her representative up to twenty percent of the total cost, in cash or in kind, of the work incentive programs operated for the benefit of the eligible persons referred by the family support division; and the family support division shall pay an amount to the secretary for eligible persons referred to and participating in special work projects not to exceed the maximum monthly payments authorized under sections 208.041 and 208.150 for recipients of public assistance benefits. An allowance in addition to the maximum fixed by section 208.150 may also be made by the family support division for the reasonable expenses of any needy child or needy eligible relative which are attributable to his or her participating in a work training or work incentive program.

4. If an eligible child or relative refuses without good cause to participate in any work training or work incentive program to which he or she has been referred, payment to or on behalf of the child or relative may be continued for not more than sixty days thereafter, but in such cases payments shall be made pursuant to subsection 2 of section 208.180. If a relative has refused to so participate, payments on behalf of the eligible children cared for by the relative shall be made pursuant to subsection 2 of section 208.180.

5. The family support division is authorized to expend funds to provide child day care services, when appropriate, for the care of children required by the absence of adult persons from the household due to referral and participation in employment, training, work incentive programs or special work projects.

(L. 1967 1st Ex. Sess. p. 900, A.L. 1969 H.B. 678, H.B. 804, A.L. 1973 S.B. 325, A.L. 1981 H.B. 901, A.L. 2014 H.B. 1299 Revision)



Section 208.043 Aid to dependent children living with legal guardian who is not an eligible relative, when granted.

Effective 28 Aug 1973

Title XII PUBLIC HEALTH AND WELFARE

208.043. Aid to dependent children living with legal guardian who is not an eligible relative, when granted. — 1. Notwithstanding the provisions of section 208.040, aid to dependent children benefits shall be granted on behalf of a needy child and may be granted to a needy eligible legal guardian caring for a needy dependent child who:

(1) Has been deprived of parental support or care by reason of the death, continued absence from the home, or physical or mental incapacity of a parent;

(2) Is living with a legal guardian;

(3) Is under the age of eighteen; and

(4) Is not eligible for aid to dependent children benefits under section 208.040 because the child is not living with a specified relative.

2. The amount of the monthly public assistance benefit payable hereunder shall be determined by the standards set forth in section 208.150.

(L. 1973 S.B. 159)



Section 208.044 Child day care services to be provided certain persons — eligible providers.

Effective 28 Aug 2012

Title XII PUBLIC HEALTH AND WELFARE

208.044. Child day care services to be provided certain persons — eligible providers. — 1. The children's division shall provide child day care services to any person who meets the qualifications set forth at sections 301 and 302 of the Family Support Act of 1988 (P.L. 100-485).

2. The division shall purchase the child day care services required by this section by making payments directly to any providers of day care services licensed pursuant to chapter 210 or to providers of day care services who are not required by chapter 210 to be licensed because they are providing care to relative children or no more than four children.

3. When a person who has been eligible and receiving day care services under this section becomes ineligible due to the end of the twelve-month period of transitional day care, as defined in section 208.400, such person may receive day care services from the division if otherwise eligible for such services.

(L. 1989 1st Ex. Sess. H.B. 2, A.L. 2012 H.B. 1323)



Section 208.046 Child care assistance, income eligibility criteria, vouchers or direct reimbursement, when.

Effective 28 Aug 2010

Title XII PUBLIC HEALTH AND WELFARE

208.046. Child care assistance, income eligibility criteria, vouchers or direct reimbursement, when. — 1. The children's division shall promulgate rules to become effective no later than July 1, 2011, to modify the income eligibility criteria for any person receiving state-funded child care assistance under this chapter, either through vouchers or direct reimbursement to child care providers, as follows:

(1) Child care recipients eligible under this chapter and the criteria set forth in 13 CSR 35-32.010 may pay a fee based on adjusted gross income and family size unit based on a child care sliding fee scale established by the children's division, which shall be subject to appropriations. However, a person receiving state-funded child care assistance under this chapter and whose income surpasses the annual appropriation level may continue to receive reduced subsidy benefits on a scale established by the children's division, at which time such person will have assumed the full cost of the maximum base child care subsidy rate established by the children's division and shall be no longer eligible for child care subsidy benefits;

(2) The sliding scale fee may be waived for children with special needs as established by the division; and

(3) The maximum payment by the division shall be the applicable rate minus the applicable fee.

2. For purposes of this section, "annual appropriation level" shall mean the maximum income level to be eligible for a full child care benefit as determined through the annual appropriations process.

3. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2010, shall be invalid and void.

(L. 2010 H.B. 2290 merged with S.B. 1007)



Section 208.047 Aid to dependent children in foster homes or child-care institutions, granted, when — maximum benefits.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

208.047. Aid to dependent children in foster homes or child-care institutions, granted, when — maximum benefits. — 1. Notwithstanding the provisions of section 208.040, aid to dependent children benefits may be granted to a dependent child:

(1) Who would meet the requirements of section 208.040, except for his or her removal from the home of a relative as a result of a judicial determination to the effect that continuation therein would be contrary to the welfare of such child;

(2) For whose placement and care the children's division is responsible;

(3) Who has been placed in a foster family home or nonprofit private child-care institution as a result of such determination; and

(4) Who (a) received aid to dependent children benefits in and for the month in which court proceedings leading to such determination were initiated; or (b) would have received aid in or for that month if application had been made therefor; or (c) in the case of a child who had been living with a relative specified in section 208.040 within six months prior to the month in which such proceedings were initiated, would have received aid in and for such month, if in such month he or she had been living with, and removed from the home of, such a relative and application had been made therefor.

2. Monthly aid to dependent children benefits on behalf of a child placed in a foster family home or nonprofit private child-care institution shall not exceed one hundred dollars for each child and in the event that federal aid to states for dependent children placed in a nonprofit private child-care institution is withdrawn, benefit payments under this section shall be terminated on behalf of a dependent child in a nonprofit private child-care institution.

(L. 1963 p. 379 § 208.041, A.L. 1965 p. 355, A.L. 1969 H.B. 804, A.L. 2014 H.B. 1299 Revision)



Section 208.048 Aid to families with dependent child — school attendance required — rules.

Effective 28 Aug 1994

Title XII PUBLIC HEALTH AND WELFARE

208.048. Aid to families with dependent child — school attendance required — rules. — 1. A dependent child eighteen years of age shall, in order to retain eligibility for aid to families with dependent children, be enrolled as a full-time student in a public or private secondary school, or an equivalent level of vocational or technical school in lieu of secondary school, and reasonably expected to complete the program of the secondary school, or equivalent vocational or technical training.

2. The department of social services shall promulgate rules and regulations to carry out the provisions of this section pursuant to section 660.017 and chapter 536.

(L. 1994 H.B. 1547 & 961)



Section 208.050 Aid to dependent children denied, when.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

208.050. Aid to dependent children denied, when. — Aid to families with dependent children benefits shall not be granted or continued:

(1) Unless the benefits granted are used to meet the needs of the child and the needy eligible relative caring for a dependent child;

(2) To any person when benefits are claimed by reason of his or her physical or mental incapacity, and such person refuses to accept vocational rehabilitation services or training or medical or other legal healing treatment necessary to improve or restore his or her capacity to support himself or herself and his or her dependents, and it is certified by competent medical authority designated by the family support division that such physical or mental incapacity can be removed, corrected or substantially improved; provided, however, the family support division may in its discretion waive this requirement, taking into consideration the age of the individual, nature and extent of training and treatment, or whether he or she endangers the health of others in his or her refusal, whether the training or treatment is such that a reasonably prudent person would accept it, and all other facts and circumstances in the individual case;

(3) To a household that receives in any month an amount of income which together with all other income for that month, not excluded or disregarded by the division, exceeds the standard of need applicable to the family:

(a) Such amount of income shall be considered income to the individual in the month received, and the household of which such person is a member shall be ineligible for the whole number of months that equals the sum of such amount and all other income received in such month, not excluded or disregarded by the division, divided by the standard of need applicable to the family;

(b) Any income remaining shall be treated as income received in the first month following the period of ineligibility specified in paragraph (a);

(c) For the purposes of this subdivision, where consistent with federal law or regulation, "income" shall not include the proceeds of any life insurance policy, or prearranged funeral or burial contract, provided that such proceeds are actually used to pay for the funeral or burial expenses of the deceased family member.

(L. 1949 p. 589 § 9408a, A.L. 1955 p. 691, A.L. 1969 H.B. 804, A.L. 1982 H.B. 1462, A.L. 1985 H.B. 803, A.L. 2014 H.B. 1299 Revision)

(1985) In determining whether income received exceeds standard of need applicable to family, neither personal injury award, nor life insurance award used to replace resources destroyed in connection with same event causing deaths of those insured may be considered. Payne v. Toan, 626 F.Supp. 553 (W.D.Mo.)



Section 208.053 Low-wage trap elimination act — hand-up pilot program, transitioning of persons receiving child care subsidies — premiums — report — fund created, purpose — rulemaking — sunset provision.

Effective 28 Aug 2013, see footnote

Title XII PUBLIC HEALTH AND WELFARE

208.053. Low-wage trap elimination act — hand-up pilot program, transitioning of persons receiving child care subsidies — premiums — report — fund created, purpose — rulemaking — sunset provision. — 1. The provisions of this section shall be known as the "Low-Wage Trap Elimination Act". In order to more effectively transition persons receiving state-funded child care subsidy benefits under this chapter, the children's division, in conjunction with the department of revenue, shall, subject to appropriations, by January 1, 2013, implement a pilot program in at least one rural county and in at least one urban child care center that serves at least three hundred families, to be called the "Hand-Up Program", to allow willing recipients who wish to participate in the program to continue to receive such child care subsidy benefits while sharing in the cost of such benefits through the payment of a premium, as follows:

(1) For purposes of this section, "full child care benefits" shall be the full benefits awarded to a recipient based on the income eligibility amount established by the division through the annual appropriations process as of August 28, 2012, to qualify for the benefits and shall not include the transitional child care benefits that are awarded to recipients whose income surpasses the eligibility level for full benefits to continue. The hand-up program shall be voluntary and shall be designed such that a participating recipient will not be faced with a sudden loss of child care benefits should the recipient's income rise above the maximum allowable monthly income for persons to receive full child care benefits as of August 28, 2012. In such instance, the recipient shall be permitted to continue to receive such benefits if the recipient pays a premium, to be paid via a payroll deduction if possible, to be applied only to that portion of the recipient's income above such maximum allowable monthly income for the receipt of full child care benefits as follows:

(a) The premium shall be forty-four percent of the recipient's excess adjusted gross income over the maximum allowable monthly income for the applicable family size for the receipt of child care benefits;

(b) The premium shall be paid on a monthly basis by the participating recipient, or may be paid on a different periodic basis if through a payroll deduction consistent with the payroll period of the person's employer;

(c) The division shall develop a payroll deduction program in conjunction with the department of revenue, and shall promulgate rules for the payment of premiums, through such payroll deduction program or through an alternate method to be determined by the division, owed under the hand-up program; and

(d) Participating recipients who fail to pay the premium owed shall be removed permanently from the program after sixty days of nonpayment;

(2) Subject to the receipt of federal waivers if necessary, participating recipients shall be eligible to receive child care service benefits at income levels all the way up to the level at which a person's premium equals the value of the child care service benefits received by the recipient;

(3) Only those recipients who currently receive full child care benefits as of joining the program and who had been receiving full child care service benefits for a period of at least four months prior to implementation by the division of this program shall be eligible to participate in the program. Only those recipients who agree to the terms of the hand-up program during a ninety-day sign-up period shall be allowed to participate in the program, pursuant to rules to be promulgated by the division; and

(4) A participating recipient shall be allowed to opt out of the program at any time, but such person shall not be allowed to participate in the program a second time.

2. The division shall track the number of participants in the hand-up program, premiums and taxes paid by each participant in the program and the aggregate of such premiums and taxes, as well as the aggregate of those taxes paid on income exceeding the maximum allowable income for receiving full child care benefits outside the hand-up program, and shall issue an annual report to the general assembly by January 1, 2014, and annually on January first thereafter, detailing the effectiveness of the pilot program in encouraging recipients to increase their income levels above the income maximum applicable to each recipient. The report shall also detail the costs of administration and the increased amount of state income tax paid and premiums paid as a result of the program, as well as an analysis of whether the pilot program could be expanded to include other types of benefits including but not limited to food stamps, temporary assistance for needy families, low-income heating assistance, women, infants and children supplemental nutrition program, the state children's health insurance program, and MO HealthNet benefits.

3. The division shall pursue all necessary waivers from the federal government to implement the hand-up program with the goal of allowing participating recipients to receive child care service benefits at income levels all the way up to the level at which a person's premium equals the value of the child care service benefits received by the recipient. If the division is unable to obtain such waivers, the division shall implement the program to the degree possible without such waivers.

4. (1) There is hereby created in the state treasury the "Hand-Up Program Premium Fund" which shall consist of premiums collected under this section. The state treasurer shall be custodian of the fund. In accordance with sections 30.170 and 30.180, the state treasurer may approve disbursements. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund.

(2) All premiums received under the program shall be deposited in the fund, out of which the cost of administering the hand-up program shall be paid, as well as the necessary payments to the federal government and to the state general revenue fund. Child care benefits provided under the hand-up program shall continue to be paid for as under the existing state child care assistance program.

5. After the first year of the program, or sooner if feasible, the cost of administering the program shall be paid out of the premiums received. Any premiums collected exceeding the cost of administering the program shall, if required by federal law, be shared with the federal government and the state general revenue fund in the same proportion that the federal government shares in the cost of funding the child care assistance program with the state.

6. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated under this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2012, shall be invalid and void.

7. Pursuant to section 23.253 of the Missouri sunset act:

(1) The provisions of the new program authorized under this section shall sunset automatically three years after August 28, 2014, unless reauthorized by an act of the general assembly; and

(2) If such program is reauthorized, the program authorized under this section shall sunset automatically six years after the effective date of the reauthorization of this section; and

(3) This section shall terminate on September first of the calendar year immediately following the calendar year in which the program authorized under this section is sunset.

(L. 2012 H.B. 1323, A.L. 2013 H.B. 986)

Sunset date 8-28-17

Termination date 9-01-18



Section 208.055 Public assistance recipients required to cooperate in establishing paternity — assignment of child support rights, when — public assistance defined.

Effective 28 Aug 2009

Title XII PUBLIC HEALTH AND WELFARE

208.055. Public assistance recipients required to cooperate in establishing paternity — assignment of child support rights, when — public assistance defined. — 1. A person who has applied for or is receiving public assistance under programs funded under Part A of Title IV or Title XIX of the federal Social Security Act shall:

(1) Cooperate in good faith in establishing the paternity of, or in establishing, modifying, or enforcing a support order for any child of such person by providing the family support division with the name of the noncustodial parent of the child and such other information as the division may require with respect to such parent, subject to good cause and other exceptions to be applied in each case as defined by the family support division; and

(2) A person who has applied for or is receiving assistance under programs funded under Part A of Title IV of the federal Social Security Act shall assign to the state any rights to support from any other person such applicant may have in the applicant's own behalf or on behalf of any other family member for whom the applicant is applying for or receiving public assistance. An application for public assistance shall constitute an assignment of support rights and shall take effect by operation of law upon a determination that the applicant is eligible for public assistance. The assignment shall comply with the requirements of 42 U.S.C. Section 608(a)(3), and authorizes the family support division to bring any administrative or judicial action to establish, modify or enforce a current support obligation, to collect support arrearages accrued under an existing order for support, or to seek reimbursement of public assistance provided by the state pursuant to Part IV of the federal Social Security Act.

2. For purposes of this section, "public assistance" means any income support benefit, including, but not limited to, money, institutional care, or shelter, except temporary shelter. Public assistance includes programs under the federal Social Security Act including, but not limited to, Part IV-A, as amended by the Personal Responsibility and Work Opportunity Reconciliation Act of 1996. Public assistance shall not include:

(1) A noncash benefit; or

(2) A short term benefit.

(L. 1997 S.B. 361, A.L. 2009 H.B. 481)



Section 208.060 Applications for benefits, how and where filed.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

208.060. Applications for benefits, how and where filed. — Application for any benefits under any law of this state administered by the family support division acting as a state agency shall be filed in the county office. Application for aid to dependent children shall be made by the person with whom the child will live while receiving aid. All applications shall be in writing, or reduced to writing, upon blank forms furnished by the family support division, and shall contain such information as may be required by the family support division or by any federal authority under the Social Security law and amendments thereto. The term "benefits" as used herein or in this law shall be construed to mean:

(1) Aid to dependent children;

(2) Aid or public relief to individuals in cases of public calamity;

(3) Money or services available for child welfare services;

(4) Any other grant, aid, pension or assistance administered by the family support division.

(RSMo 1939 § 9409, A.L. 1973 S.B. 325, A.L. 2014 H.B. 1299 Revision)



Section 208.065 Verification of eligibility for public assistance, contract for.

Effective 28 Aug 2016

Title XII PUBLIC HEALTH AND WELFARE

208.065. Verification of eligibility for public assistance, contract for. — 1. No later than January 1, 2017, the department of social services shall procure and enter into a competitively bid contract with a contractor to provide verification of initial and ongoing eligibility data for assistance under the supplemental nutrition assistance program (SNAP); temporary assistance for needy families (TANF) program; child care assistance program; and MO HealthNet program. The contractor shall conduct data matches using the name, date of birth, address, and Social Security number of each applicant and recipient, and additional data provided by the applicant or recipient relevant to eligibility against public records and other data sources to verify eligibility data.

2. The contractor shall evaluate the income, resources, and assets of each applicant and recipient no less than quarterly. In addition to quarterly eligibility data verification, the contractor shall identify on a monthly basis any program participants who have died, moved out of state, or have been incarcerated longer than ninety days.

3. The contractor, upon completing an eligibility data verification of an applicant or recipient, shall notify the department of the results; except that, the contractor shall not verify the eligibility data of persons residing in long-term care facilities or persons receiving home- and community-based services whose income and resources were at or below the applicable financial eligibility standards at the time of their last review. Within twenty business days of such notification, the department shall make an eligibility determination. The department shall retain final authority over eligibility determinations. The contractor shall keep a record of all eligibility data verifications communicated to the department. Nothing in this subsection shall be construed to affect any obligation or requirement under state or federal law or regulation that the department verify the eligibility data of persons residing in long-term care facilities or persons receiving home- and community-based services.

4. Within thirty days of the end of each calendar year, the department and contractor shall file a joint report to the governor, the speaker of the house of representatives, and the president pro tempore of the senate. The report shall include, but shall not be limited to, the number of applicants and recipients determined ineligible for assistance programs based on the eligibility data verification by the contractor and the stated reasons for the determination of ineligibility by the department.

(L. 2016 S.B. 607)



Section 208.067 TANF set-aside minimums for certain programs.

Effective 28 Aug 2015

Title XII PUBLIC HEALTH AND WELFARE

*208.067. TANF set-aside minimums for certain programs. — 1. Of the moneys received by the state under the federal Temporary Assistance for Needy Families Block Grant during each fiscal year, the department of social services shall, consistent with federal law and subject to appropriation, set aside a minimum of:

(1) Two percent of such moneys to fund the alternatives to abortion services program under section 188.325 and the alternatives to abortion public awareness program under section 188.335. The department shall give preference to contracting with not-for-profit entities that promote one or more of the four purposes established by Congress under 42 U.S.C. Section 601 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996; and

(2) Two percent of such moneys to fund healthy marriage promotion activities and activities promoting responsible fatherhood, as defined in 42 U.S.C. Section 603 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996. The department shall give preference to contracting with not-for-profit entities that promote one or more of the four purposes established by Congress under 42 U.S.C. Section 601 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996.

2. It is the intent of the general assembly that funding authorized under this section shall be used to supplement, not supplant, other sources of revenue heretofore or hereafter used for the purposes of this section.

(L. 2015 S.B. 24)

*S.B. 24 was vetoed 4-30-15. The veto was overridden on 5-05-15.



Section 208.070 Applications may be made at county office and shall be investigated — decision — notice to applicant.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

208.070. Applications may be made at county office and shall be investigated — decision — notice to applicant. — 1. The department shall permit any individual who wants to apply for assistance pursuant to the temporary assistance or any other public assistance program administered or supervised by the department to so apply. Such public assistance shall be furnished with reasonable promptness in accordance with statute and rules of the department.

2. A request for assistance may be made at a county office of the family support division in person, by telephone or by mail.

3. Whenever the division receives a request for assistance an investigation and record shall be promptly made of the circumstances of the applicant by the division in order to ascertain the facts supporting the application. Upon the completion of such investigation the director of the family support division, or someone designated by the director, shall decide whether the applicant is eligible for benefits and if entitled to benefits determine the amount thereof and the date on which such benefits shall begin. The division shall notify the applicant of the decision.

4. During the investigation of any application or recertification of assistance, the division shall:

(1) At the time of each application, provide each applicant household with a clear written statement explaining what acts the member of the household shall perform to cooperate in verifying and otherwise completing the application process;

(2) Assist each applicant household in obtaining appropriate verification and completing the application process;

(3) Not require any household to submit additional proof of a matter on which the division already has current verification, unless the division has reason to believe that such information is inaccurate, incomplete or insufficient; and

(4) Not deny any application for assistance solely because of the failure of a person outside the household to cooperate in providing information.

5. The division shall complete the investigation within the time allowed by federal law or state statute. If no time limit is otherwise specified by federal law or state statute, benefits shall be provided not later than forty-five days following the filing of an application.

6. The division shall explain to the applicant the nature of all categories of public assistance, benefits and services for which the applicant household may be eligible and may be given, and the consequences of accepting temporary assistance benefits, including, but not limited to, lifetime limits and work requirements. If the applicant chooses not to receive temporary assistance benefits, the division shall evaluate the applicant's eligibility for medical assistance, food stamps and any other public assistance benefits which the applicant or the applicant's dependents may be eligible.

(RSMo 1939 § 9410, A.L. 1999 S.B. 387, et al., A.L. 2014 H.B. 1299 Revision)



Section 208.071 Individualized assessment of applicant — rulemaking authority.

Effective 28 Aug 1999

Title XII PUBLIC HEALTH AND WELFARE

208.071. Individualized assessment of applicant — rulemaking authority. — 1. The department shall make an individualized assessment of the skills, prior work experience, and employability of each recipient of assistance under the program who:

(1) Has attained eighteen years of age; or

(2) Has not completed high school or obtained a certificate of high school equivalency, and is not attending secondary school.

2. No participant may be assigned to any education, training or employment component of the state's welfare-to-work programs prior to an individualized assessment. The assessment shall be consistent with the criteria listed in section 208.325.

3. The division may promulgate rules and regulations that are reasonable and necessary to accomplish the limited duties specifically provided by this section. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

(L. 1999 S.B. 387, et al.)



Section 208.072 Application for medical assistance, approval or denial, when — Medicaid payments to long-term care facilities, when.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

208.072. Application for medical assistance, approval or denial, when — Medicaid payments to long-term care facilities, when. — 1. A completed application for medical assistance for services described in section 208.152 shall be approved or denied within thirty days from submission to the family support division or its successor.

2. The MO HealthNet division shall remit to a licensed nursing home operator the Medicaid payment for a newly admitted Medicaid resident in a licensed long-term care facility within forty-five days of the resident's date of admission.

(L. 2001 H.B. 328 & 88 § 1, A.L. 2014 H.B. 1299 Revision)



Section 208.075 Mental or physical examination may be required — evidence admissible at appeal hearing.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

208.075. Mental or physical examination may be required — evidence admissible at appeal hearing. — 1. When an application is made for aid to dependent children or aid to the permanently and totally disabled benefits because of the physical or mental condition of a person the family support division shall require the person to be examined by competent medical or other appropriate authority designated by the family support division. If benefits are paid because of the physical or mental condition of a person the family support division may, as often as it deems necessary, require such person to be reexamined by competent medical or other appropriate authority designated by the family support division. Written reports of examinations and reexaminations shall be required and evaluated by the family support division in determining eligibility to receive benefits or to continue to receive benefits.

2. In any appeal hearing as provided for by section 208.080 and the question at issue involves the physical or mental incapacity of a person, regardless of whether assistance has been denied or a recipient has been removed from the assistance rolls, the written reports of the examination or reexamination made by competent medical or other appropriate authority designated by the family support division, and any written medical reports by other physicians or clinics submitted by claimant, are hereby declared to be competent evidence and admissible as such at the appeal hearing to be considered by the director with any other evidence submitted. Any written medical report purporting to be executed and signed by the medical or other appropriate authority, its agents, or employees shall be prima facie evidence of it being properly executed and signed without further proof of identification.

(L. 1963 p. 380 § 208.052, A.L. 2014 H.B. 1299 Revision)



Section 208.080 Appeal to director of the respective division, when — procedure.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

208.080. Appeal to director of the respective division, when — procedure. — 1. Any applicant for or recipient of benefits or services provided by law by the family support division, children's division, or MO HealthNet division may appeal to the director of the respective division from a decision in any of the following cases:

(1) If his or her right to make application for any such benefits or services is denied; or

(2) If his or her application is disallowed in whole or in part, or is not acted upon within a reasonable time after it is filed; or

(3) If it is proposed to cancel or modify benefits or services; or

(4) If he or she is adversely affected by any determination of the family support division, children's division, or MO HealthNet division in the administration of the programs administered by such divisions; or

(5) If a determination is made pursuant to subsection 2 of section 208.180 that payment of benefits on behalf of a dependent child shall not be made to the relative with whom he or she lives.

2. If a division proposes to terminate or modify the payment of benefits or the providing of services to the recipient or a division has terminated or modified the payment of benefits or providing of services to the recipient and the recipient appeals, the decision of the director as to the eligibility of the recipient at the time such action was proposed or taken shall be based on the facts shown by the evidence presented at the hearing of the appeal to have existed at the time such action to terminate or modify was proposed or was taken.

3. In the case of a proposed action by the family support division, children's division, or MO HealthNet division to reduce, modify, or discontinue benefits or services to a recipient, the recipient of such benefits or services shall have ten days from the date of the mailing of notice of the proposed action to reduce, modify, or discontinue benefits or services within which to request an appeal to the director of the division. In the notice to the recipient of such proposed action, the appropriate division shall notify the recipient of all his or her rights of appeal under this section. Proper blank forms for appeal to the director of the division shall be furnished by the* appropriate division to any aggrieved recipient. Every such appeal to the director of the division shall be transmitted by the appropriate division immediately upon the same being filed with the appropriate division. If an appeal is requested, benefits or services shall continue undiminished or unchanged until such appeal is heard and a decision has been rendered thereon, except that in an aid to families with dependent children case the recipient may request that benefits or services not be continued undiminished or unchanged during the appeal.

4. When a case has been closed or modified and no appeal was requested prior to closing or modification, the recipient shall have ninety days from the date of closing or modification to request an appeal to the director of the division. Each recipient who has not requested an appeal prior to the closing or modification of his or her case shall be notified at the time of such closing or modification of his or her right to request an appeal during this ninety-day period. Proper blank forms for requesting an appeal to the director of the division shall be furnished by the appropriate division to any aggrieved applicant. Every such request made in any manner for an appeal to the director of the division shall be transmitted by the appropriate division to the director of the division immediately upon the same being filed with the appropriate division. If an appeal is requested in the ninety-day period subsequent to the closing or modification, benefits or services shall not be continued at their prior level during the pendency of the appeal.

5. In the case of a rejection of an application for benefits or services, the aggrieved applicant shall have ninety days from the date of the notice of the action in which to request an appeal to the director of the division. In the rejection notice the applicant for benefits or services shall be notified of all of his or her rights of appeal under this section. Proper blank forms for requesting an appeal to the director of the division shall be furnished by the appropriate division to any aggrieved applicant. Any such request made in any manner for an appeal shall be transmitted by the appropriate division to the director of the division, immediately upon the same being filed with the appropriate division.

6. If the division has rejected an application for benefits or services and the applicant appeals, the decision of the director as to the eligibility of the applicant at the time such rejection was made shall be based upon the facts shown by the evidence presented at the hearing of the appeal to have existed at the time the rejection was made.

7. The director of the division shall give the applicant for benefits or services or the recipient of benefits or services reasonable notice of, and an opportunity for, a fair hearing in the county of his or her residence at the time the adverse action was taken. The hearing shall be conducted by the director of the division or such director's designee. Every applicant or recipient, on appeal to the director of the division, shall be entitled to be present at the hearing, in person and by attorney or representative, and shall be entitled to introduce into the record of such hearing any and all evidence, by witnesses or otherwise, pertinent to such applicant's or recipient's eligibility between the time he or she applied for benefits or services and the time the application was denied or the benefits or services were terminated or modified, and all such evidence shall be taken down, preserved, and shall become a part of the applicant's or recipient's appeal record. Upon the record so made, the director of the division shall determine all questions presented by the appeal, and shall make such decision as to the granting of benefits or services as in his or her opinion is justified and is in conformity with the provisions of the law. The director shall clearly state the reasons for his or her decision and shall include a statement of findings of fact and conclusions of law pertinent to the questions in issue.

8. All appeal requests may initially be made orally or in any written form, but all such requests shall be transcribed on forms furnished by the division and signed by the aggrieved applicant or recipient or his or her representative prior to the commencement of the hearing.

(RSMo 1939 § 9411, A. 1949 S.B. 1063, A.L. 1951 p. 772, A.L. 1969 H.B. 804, A.L. 1981 S.B. 73, A.L. 1987 H.B. 518, A.L. 2014 H.B. 1299 Revision)

*Words "the the" appear in original rolls.

CROSS REFERENCE:

Administrative hearings procedure, 536.060 to 536.090.



Section 208.090 Reinstatement and payment of benefits to applicant.

Effective 28 Aug 1981

Title XII PUBLIC HEALTH AND WELFARE

208.090. Reinstatement and payment of benefits to applicant. — If an application has been denied or if a recipient's benefits or services have been terminated or modified and the applicant or the recipient is found by the director upon the hearing of his appeal to be or to have been eligible, payment of benefits and providing of services shall be made only for those months during which the applicant or recipient was actually eligible and, if currently eligible, the applicant or recipient shall be placed on the rolls, reinstated on the rolls, or restored to the level of benefits and services for which he is eligible.

(RSMo 1939 § 9411, A. 1949 S.B. 1063, A.L. 1951 p. 772, A.L. 1969 H.B. 804, A.L. 1981 S.B. 73)



Section 208.100 Appeal to circuit court — procedure.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

208.100. Appeal to circuit court — procedure. — 1. Any claimant aggrieved by the decision of the director of the family support division, children's division, or MO HealthNet division made under section 208.080 may appeal to the circuit court of the county in which such claimant resides within ninety days from the date of the action and decision appealed from.

2. The appropriate division shall furnish the claimant, upon request, with proper form of affidavit for appeal from the director of the appropriate division to the circuit court.

3. Upon the affidavit for appeal, duly executed by the claimant before an officer authorized to administer oaths, being filed with the appropriate division within ninety days from the date of the decision of the director of the appropriate division the entire record preserved in the case at the time of the claimant's hearing, together with the hearing decision and the affidavit for appeal, shall be certified by the director of the appropriate division to the circuit court and the case shall be docketed as other civil cases except that neither party shall be required to give bond or deposit any money for docket fee on appeal to the circuit court.

4. Such appeal shall be tried in the circuit court upon the record of the proceedings had before and certified by the director of the appropriate division, which shall in such case be certified and included in the return of said director to the court.

5. Upon the record so certified by the director of the appropriate division, the circuit court shall review the action and decision of the director in accordance with the provisions of section 536.140; and the court shall render judgment affirming, reversing, or modifying the director's decision, and may order the reconsideration of the case in the light of the court's opinion and judgment, and may order the director to take such further action as it may be proper to require.

(RSMo 1939 § 9411, A. 1949 S.B. 1063, A.L. 1981 S.B. 73, A.L. 2014 H.B. 1299 Revision)



Section 208.110 Appeals from circuit court.

Effective 28 Aug 1949

Title XII PUBLIC HEALTH AND WELFARE

208.110. Appeals from circuit court. — Appeals may be had by either party from the circuit court upon the record in the same manner as provided herein for appeals from the director to the circuit court, and all appeals to the circuit and appellate courts shall be advanced on the docket of the courts for immediate hearing and determination.

(RSMo 1939 § 9411, A. 1949 S.B. 1063)

(1961) Finding that recipient of old age assistance had conveyed property to her children without receiving in return a value equal to the property conveyed held not supported by substantial evidence. Weidmaier v. State Department of Public Health and Welfare (A.), 343 S.W.2d 93.

(1962) Where referee, in the course of a hearing on an application for aid to dependent children based on the ground that the father of the child was unable to work, stated that the father appeared to be able to work and also that he appeared to be a normal person, the applicant for benefits did not receive a fair hearing and the decision of the division would be reversed. Jones v. State Department of Public Health and Welfare (A.), 354 S.W.2d 37.

(1962) It was error, on appeal from decision of director of welfare, for trial court to permit judgment of circuit court setting aside deed to be introduced in evidence at hearing and made a part of the transcript on appeal. Powers v. State Department of Public Health and Welfare (A.), 359 S.W.2d 23.

(1971) Appeals taken pursuant to § 208.110 are subject to the Rules of Civil Procedure including the requirement that the Department of Public Health and Welfare shall cause a transcript on appeal to be prepared, filed, served and approved in the form and manner specified by Civil Rule 82.14. Stacy v. Department of Public Health and Welfare (A.), 468 S.W.2d 651.

(1972) Adding of affidavit is a permissible amendment to the original notice of appeal and relates back to the filing of the original notice. Fraher v. Department of Public Health and Welfare (A.), 484 S.W.2d 663.



Section 208.120 Records, when evidence, restrictions on disclosure — penalty.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

208.120. Records, when evidence, restrictions on disclosure — penalty. — 1. For the protection of applicants and recipients, all officers and employees of the state of Missouri are prohibited, except as hereinafter provided, from disclosing any information obtained by them in the discharge of their official duties relative to the identity of applicants for or recipients of benefits or the contents of any records, files, papers, and communications, except in proceedings or investigations where the eligibility of an applicant to receive benefits, or the amount received or to be received by any recipient, is called into question, or for the purposes directly connected with the administration of public assistance. In any judicial proceedings, except such proceedings as are directly concerned with the administration of these programs, such information obtained in the discharge of official duties relative to the identity of applicants for or recipients of benefits, and records, files, papers, communications and their contents shall be confidential and not admissible in evidence.

2. The family support division shall in each county welfare office maintain monthly a report showing the name and address of all recipients certified by such county welfare office to receive public assistance benefits, together with the amount paid to each recipient during the preceding month, and each such report and information contained therein shall be open to public inspection at all times during the regular office hours of the county welfare office; provided, however, that all information regarding applicants or recipients other than names, addresses and amounts of grants shall be considered as confidential.

3. It shall be unlawful for any person, association, firm, corporation or other agency to solicit, disclose, receive, make use of or authorize, knowingly permit, participate in or acquiesce in the use of any name or lists of names for commercial or political purposes of any nature; or for any name or list of names of recipients secured from such report in the county welfare office to be published in any manner. Anyone willfully or knowingly violating any provisions of this section shall be guilty of a misdemeanor. If the violation is by other than an individual, the penalty may be adjudged against any officer, agent, employee, servant or other person of the association, firm, corporation or other agency who committed or participated in such violation and is found guilty thereof.

(L. 1941 p. 646 § 9414a, A.L. 1951 p. 754, A.L. 1953 p. 636, A.L. 1973 S.B. 325, A.L. 2014 H.B. 1299 Revision)



Section 208.125 Records may be destroyed, when.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

208.125. Records may be destroyed, when. — The director of the family support division is authorized to destroy all applications and records compiled by the family support division in connection with the investigation and payment of public assistance or blind pensions after five years have elapsed since the closing of a case or the rejection of an application.

(L. 1951 p. 755, A.L. 2014 H.B. 1299 Revision)



Section 208.130 Benefits granted may be reconsidered.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

208.130. Benefits granted may be reconsidered. — All benefits granted may be reconsidered by the director of the department of social services or the appropriate division as frequently as he or she may deem necessary. After such further investigation the amount of a benefit may be changed or entirely withdrawn.

(RSMo 1939 § 9412, A.L. 2014 H.B. 1299 Revision)



Section 208.140 Grants subject to any change of law.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

208.140. Grants subject to any change of law. — Every grant, aid, pension or assistance under the provisions of this law shall be deemed to be granted and shall be held subject to the provisions of any amendment or repealing law that may hereafter be passed, and no recipient under this law shall have any claim for compensation or otherwise by reason of his assistance being changed, affected, or discontinued by such amending or repealing law or laws.

(RSMo 1939 § 9418)



Section 208.141 Donor human breast milk, hospital eligible for reimbursement, when — rulemaking authority.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

208.141. Donor human breast milk, hospital eligible for reimbursement, when — rulemaking authority. — 1. The department of social services shall reimburse a hospital for prescribed medically necessary donor human breast milk provided to a MO HealthNet participant if:

(1) The participant is an infant under the age of three months;

(2) The participant is critically ill;

(3) The participant is in the neonatal intensive care unit of the hospital;

(4) A physician orders the milk for the participant;

(5) The department determines that the milk is medically necessary for the participant;

(6) The parent or guardian signs and dates an informed consent form indicating the risks and benefits of using banked donor human milk; and

(7) The milk is obtained from a donor human milk bank that meets the quality guidelines established by the department.

2. An electronic web-based prior authorization system using the best medical evidence and care and treatment guidelines consistent with national standards shall be used to verify medical need.

3. The department shall promulgate rules for the implementation of this section, including setting forth rules for the required documentation by the physician and the informed consent to be provided to and signed by the parent or guardian of the participant. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable, and if any of the powers vested with the general assembly under chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2014, shall be invalid and void.

(L. 2014 S.B. 680 merged with S.B. 754)



Section 208.142 Nonemergency medical treatment, use of emergency department services for, co-payment imposed.

Effective 14 Oct 2016, see footnote

Title XII PUBLIC HEALTH AND WELFARE

*208.142. Nonemergency medical treatment, use of emergency department services for, co-payment imposed. — 1. Beginning October 1, 2016, a MO HealthNet participant who uses hospital emergency department services for the treatment of a medical condition that is not an emergency medical condition shall be required to pay a co-payment fee of eight dollars for such services. A participant shall be notified of the eight-dollar co-payment prior to services being rendered. A MO HealthNet participant’s failure to pay the co-payment fee shall not in any way reduce or otherwise affect any MO HealthNet reimbursement to the health care provider for the services provided.

2. For purposes of this section, an “emergency medical condition” means a medical condition manifesting itself by acute symptoms of sufficient severity, including severe pain, that a prudent layperson, who possesses an average knowledge of health and medicine, could reasonably expect the absence of immediate medical attention to result in the following:

(1) Placing the health of the individual or, with respect to a pregnant woman, the health of the woman or her unborn child in serious jeopardy;

(2) Serious impairment to bodily functions; or

(3) Serious dysfunction of any bodily organ or part.

3. The department of social services shall promulgate rules for the implementation of this section, including setting forth rules for the required documentation by the physician and the informed consent to be provided to and signed by the parent or guardian of the participant. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly under chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2016, shall be invalid and void.

4. The department shall submit such state plan amendments and waivers to the Centers for Medicare and Medicaid Services of the federal Department of Health and Human Services as the department determines are necessary to implement the provisions of this section.

(L. 2016 S.B. 608)

*Effective 10-14-16, see § 21.250. S.B. 608 was vetoed July 5, 2016. The veto was overridden on September 14, 2016.



Section 208.143 Veterans medical services, division to determine if applicant for medical assistance is eligible.

Effective 28 Aug 2006

Title XII PUBLIC HEALTH AND WELFARE

208.143. Veterans medical services, division to determine if applicant for medical assistance is eligible. — 1. The family support division shall, in accordance with the provisions of section 208.215, determine whether persons applying for and/or receiving Medicaid benefits are eligible for medical services from the Missouri veterans commission. If an applicant or recipient is eligible for such VA medical services, the division shall urge and encourage the applicant or recipient to receive medical services as a person eligible for VA benefits. Nothing in this section shall be construed as requiring an applicant or recipient of medical assistance benefits to exhaust any VA benefits prior to receipt of any state medical assistance benefits.

2. The family support division shall consult with the Missouri veterans commission regarding a method of determining whether an applicant or recipient of state medical assistance benefits is eligible for VA benefits.

(L. 2006 H.B. 1491)



Section 208.144 Medicaid reimbursement for children participating in the Part C early intervention system (First Steps).

Effective 28 Aug 2005

Title XII PUBLIC HEALTH AND WELFARE

208.144. Medicaid reimbursement for children participating in the Part C early intervention system (First Steps). — The department of social services shall recognize the Part C early intervention system established under sections 160.900 to 160.925 as an eligible program and shall pay all claims for reimbursement for Medicaid-eligible children to the Part C early intervention system. For those eligible children having other private insurance, the department of social services shall seek reimbursement as appropriate from the lead agency for payments made to the Part C early intervention system for covered benefits provided by health benefit plans under section 376.1218.

(L. 2005 S.B. 500)



Section 208.145 Medical assistance benefits, eligibility based on receipt of AFDC benefits, when.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

208.145. Medical assistance benefits, eligibility based on receipt of AFDC benefits, when. — For the purposes of the application of section 208.151, individuals shall be deemed to be recipients of aid to families with dependent children and individuals shall be deemed eligible for such assistance if:

(1) The individual meets eligibility requirements which are no more restrictive than the July 16, 1996, eligibility requirements for aid to families with dependent children, as established by the family support division; or

(2) Each dependent child, and each relative with whom such a child is living including the spouse of such relative as described in 42 U.S.C. Section 606(b), as in effect on July 16, 1996, who ceases to meet the eligibility criteria set forth in subdivision (1) of this section as a result of the collection or increased collection of child or spousal support under part IV-D of the Social Security Act, 42 U.S.C. Section 651 et seq., and who has received such aid in at least three of the six months immediately preceding the month in which ineligibility begins, shall be deemed eligible for an additional four calendar months beginning with the month in which such ineligibility begins.

(L. 1998 S.B. 941, A.L. 2014 H.B. 1299 Revision)



Section 208.146 Ticket-to-work health assurance program — eligibility — expiration date.

Effective 28 Aug 2013, see footnote

Title XII PUBLIC HEALTH AND WELFARE

208.146. Ticket-to-work health assurance program — eligibility — expiration date. — 1. The program established under this section shall be known as the "Ticket to Work Health Assurance Program". Subject to appropriations and in accordance with the federal Ticket to Work and Work Incentives Improvement Act of 1999 (TWWIIA), Public Law 106-170, the medical assistance provided for in section 208.151 may be paid for a person who is employed and who:

(1) Except for earnings, meets the definition of disabled under the Supplemental Security Income Program or meets the definition of an employed individual with a medically improved disability under TWWIIA;

(2) Has earned income, as defined in subsection 2 of this section;

(3) Meets the asset limits in subsection 3 of this section;

(4) Has net income, as defined in subsection 3 of this section, that does not exceed the limit for permanent and totally disabled individuals to receive nonspenddown MO HealthNet under subdivision (24) of subsection 1 of section 208.151; and

(5) Has a gross income of two hundred fifty percent or less of the federal poverty level, excluding any earned income of the worker with a disability between two hundred fifty and three hundred percent of the federal poverty level. For purposes of this subdivision, "gross income" includes all income of the person and the person's spouse that would be considered in determining MO HealthNet eligibility for permanent and totally disabled individuals under subdivision (24) of subsection 1 of section 208.151. Individuals with gross incomes in excess of one hundred percent of the federal poverty level shall pay a premium for participation in accordance with subsection 4 of this section.

2. For income to be considered earned income for purposes of this section, the department of social services shall document that Medicare and Social Security taxes are withheld from such income. Self-employed persons shall provide proof of payment of Medicare and Social Security taxes for income to be considered earned.

3. (1) For purposes of determining eligibility under this section, the available asset limit and the definition of available assets shall be the same as those used to determine MO HealthNet eligibility for permanent and totally disabled individuals under subdivision (24) of subsection 1 of section 208.151 except for:

(a) Medical savings accounts limited to deposits of earned income and earnings on such income while a participant in the program created under this section with a value not to exceed five thousand dollars per year; and

(b) Independent living accounts limited to deposits of earned income and earnings on such income while a participant in the program created under this section with a value not to exceed five thousand dollars per year. For purposes of this section, an "independent living account" means an account established and maintained to provide savings for transportation, housing, home modification, and personal care services and assistive devices associated with such person's disability.

(2) To determine net income, the following shall be disregarded:

(a) All earned income of the disabled worker;

(b) The first sixty-five dollars and one-half of the remaining earned income of a nondisabled spouse's earned income;

(c) A twenty dollar standard deduction;

(d) Health insurance premiums;

(e) A seventy-five dollar a month standard deduction for the disabled worker's dental and optical insurance when the total dental and optical insurance premiums are less than seventy-five dollars;

(f) All Supplemental Security Income payments, and the first fifty dollars of SSDI payments;

(g) A standard deduction for impairment-related employment expenses equal to one-half of the disabled worker's earned income.

4. Any person whose gross income exceeds one hundred percent of the federal poverty level shall pay a premium for participation in the medical assistance provided in this section. Such premium shall be:

(1) For a person whose gross income is more than one hundred percent but less than one hundred fifty percent of the federal poverty level, four percent of income at one hundred percent of the federal poverty level;

(2) For a person whose gross income equals or exceeds one hundred fifty percent but is less than two hundred percent of the federal poverty level, four percent of income at one hundred fifty percent of the federal poverty level;

(3) For a person whose gross income equals or exceeds two hundred percent but less than two hundred fifty percent of the federal poverty level, five percent of income at two hundred percent of the federal poverty level;

(4) For a person whose gross income equals or exceeds two hundred fifty percent up to and including three hundred percent of the federal poverty level, six percent of income at two hundred fifty percent of the federal poverty level.

5. Recipients of services through this program shall report any change in income or household size within ten days of the occurrence of such change. An increase in premiums resulting from a reported change in income or household size shall be effective with the next premium invoice that is mailed to a person after due process requirements have been met. A decrease in premiums shall be effective the first day of the month immediately following the month in which the change is reported.

6. If an eligible person's employer offers employer-sponsored health insurance and the department of social services determines that it is more cost effective, such person shall participate in the employer-sponsored insurance. The department shall pay such person's portion of the premiums, co-payments, and any other costs associated with participation in the employer-sponsored health insurance.

7. The provisions of this section shall expire August 28, 2019.

(L. 2001 S.B. 236, Repealed L. 2005 S.B. 539 § A, L. 2007 S.B. 577, A.L. 2013 H.B. 986 merged with S.B. 127)

Expires 8-28-19



Section 208.147 Annual income and eligibility verification required for medical assistance recipients — documentation required.

Effective 28 Aug 2005

Title XII PUBLIC HEALTH AND WELFARE

208.147. Annual income and eligibility verification required for medical assistance recipients — documentation required. — 1. The family support division shall conduct an annual income and eligibility verification review of each recipient of medical assistance. Such review shall be completed not later than twelve months after the recipient's last eligibility determination.

2. The annual eligibility review requirement may be satisfied by the completion of a periodic food stamp redetermination for the household.

3. The family support division shall annually send a reverification eligibility form letter to the recipient requiring the recipient to respond within ten days of receiving the letter and to provide income verification documentation described in subsection 4 of this section. If the division does not receive the recipient's response and documentation within the ten days, the division shall send a letter notifying the recipient that he or she has ten days to file an appeal or the case will be closed.

4. The family support division shall require recipients to provide documentation for income verification for purposes of eligibility review described in subsection 1 of this section. Such documentation may include, but not be limited to:

(1) Current wage stubs;

(2) A current W-2 form;

(3) Statements from the recipient's employer;

(4) A wage match with the division of employment security; and

(5) Bank statements.

(L. 2005 S.B. 539)



Section 208.148 Missed appointment fee, when--department to request state plan amendment and waiver request.

Effective 14 Oct 2016, see footnote

Title XII PUBLIC HEALTH AND WELFARE

*208.148. Missed appointment fee, when--department to request state plan amendment and waiver request. — 1. Except as required to satisfy laws pertaining to the termination of patient care without adequate notice or without making other arrangements for the continued care of the patient, fee-for-service MO HealthNet health care providers shall be permitted to prohibit a MO HealthNet participant who misses an appointment or fails to provide notice of cancellation within twenty-four hours prior to the appointment from scheduling another appointment until the participant has paid a missed appointment fee to the health care provider as follows:

(1) For the first missed appointment in a three-year period, no fee shall be charged but such missed appointment shall be documented in the patient’s record;

(2) For the second missed appointment in a three-year period, a fee of no greater than five dollars;

(3) For the third missed appointment in a three-year period, a fee of no greater than ten dollars; and

(4) For the fourth and each subsequent missed appointment in a three-year period, a fee of no greater than twenty dollars.

­­

­

2. Nothing in this section shall be construed in any way to limit MO HealthNet managed care organizations from developing and implementing any incentive program to encourage adherence to scheduled appointments.

3. The health care provider shall not charge to, nor shall the MO Healthnet participant be reimbursed by, the MO HealthNet program for the missed appointment fee.

4. The department of social services shall submit such state plan amendments and waivers to the Centers for Medicare and Medicaid Services of the federal Department of Health and Human Services as the department determines are necessary to implement the provisions of this section.

(L. 2016 S.B. 608)

*Effective 10-14-16, see § 21.250. S.B. 608 was vetoed July 5, 2016. The veto was overridden on September 14, 2016.



Section 208.150 Monthly benefits, how determined.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

208.150. Monthly benefits, how determined. — The maximum amount of monthly public assistance money payment benefits payable to or on behalf of a needy person shall not exceed the following:

(1) Aid to families with a dependent child, or children, and needy eligible relatives caring for a dependent child, or children, in an amount to be computed as follows:

(a) Beginning July 1, 1993, and at least every three years thereafter, the family support division shall determine by regulation the average need for each such eligible person, which shall include the cost of basic needs required to maintain a child or children in the home at a reasonable and decent low-income standard of living, and shall pay, on a uniform basis, the highest percent of such need as shall be possible within the limits of funds appropriated for that purpose, less available income;

(b) "Available income" means the total income, before taxes or other deductions, of each person residing within the same household, except, to the extent allowed by federal law, the earnings of a student under nineteen years of age enrolled in a secondary school or at the equivalent level of vocational or technical training, plus or minus such credits or deductions as may be prescribed by the family support division by regulations for the sole purpose of complying with federal laws or regulations relating to this state's eligibility to receive federal funds for aid to families with dependent children payments, and such credits or deductions as may otherwise be prescribed by law;

(c) The available income shall be subtracted from the total amount which otherwise would be paid;

(d) If the determined need under this subdivision is of an amount less than ten dollars, no cash payment will be made;

(2) Aid or public relief to an unemployable person not to exceed one hundred dollars.

(RSMo 1939 § 9413, A.L. 1945 p. 1743, A.L. 1951 p. 760, A.L. 1959 H.B. 1, A.L. 1963 pp. 381, 382, A.L. 1965 1st Ex. Sess. p. 807, A.L. 1965 2d Ex. Sess. p. 898, A.L. 1967 p. 325, A.L. 1967 1st Ex. Sess. p. 902, A.L. 1969 pp. 337, 345, A.L. 1973 S.B. 325, H.B. 514, A.L. 1973 1st Ex. Sess. S.B. 3, A.L. 1975 H.B. 25, A.L. 1977 H.B. 601, A.L. 1980 H.B. 1290, A.L. 1982 H.B. 1462, A.L. 1985 H.B. 803, A.L. 1990 S.B. 556, A.L. 1994 H.B. 1547 & 961, A.L. 2014 H.B. 1299 Revision)



Section 208.151 Medical assistance, persons eligible — rulemaking authority.

Effective 28 Aug 2013

Title XII PUBLIC HEALTH AND WELFARE

208.151. Medical assistance, persons eligible — rulemaking authority. — 1. Medical assistance on behalf of needy persons shall be known as "MO HealthNet". For the purpose of paying MO HealthNet benefits and to comply with Title XIX, Public Law 89-97, 1965 amendments to the federal Social Security Act (42 U.S.C. Section 301, et seq.) as amended, the following needy persons shall be eligible to receive MO HealthNet benefits to the extent and in the manner hereinafter provided:

(1) All participants receiving state supplemental payments for the aged, blind and disabled;

(2) All participants receiving aid to families with dependent children benefits, including all persons under nineteen years of age who would be classified as dependent children except for the requirements of subdivision (1) of subsection 1 of section 208.040. Participants eligible under this subdivision who are participating in drug court, as defined in section 478.001, shall have their eligibility automatically extended sixty days from the time their dependent child is removed from the custody of the participant, subject to approval of the Centers for Medicare and Medicaid Services;

(3) All participants receiving blind pension benefits;

(4) All persons who would be determined to be eligible for old age assistance benefits, permanent and total disability benefits, or aid to the blind benefits under the eligibility standards in effect December 31, 1973, or less restrictive standards as established by rule of the family support division, who are sixty-five years of age or over and are patients in state institutions for mental diseases or tuberculosis;

(5) All persons under the age of twenty-one years who would be eligible for aid to families with dependent children except for the requirements of subdivision (2) of subsection 1 of section 208.040, and who are residing in an intermediate care facility, or receiving active treatment as inpatients in psychiatric facilities or programs, as defined in 42 U.S.C. 1396d, as amended;

(6) All persons under the age of twenty-one years who would be eligible for aid to families with dependent children benefits except for the requirement of deprivation of parental support as provided for in subdivision (2) of subsection 1 of section 208.040;

(7) All persons eligible to receive nursing care benefits;

(8) All participants receiving family foster home or nonprofit private child-care institution care, subsidized adoption benefits and parental school care wherein state funds are used as partial or full payment for such care;

(9) All persons who were participants receiving old age assistance benefits, aid to the permanently and totally disabled, or aid to the blind benefits on December 31, 1973, and who continue to meet the eligibility requirements, except income, for these assistance categories, but who are no longer receiving such benefits because of the implementation of Title XVI of the federal Social Security Act, as amended;

(10) Pregnant women who meet the requirements for aid to families with dependent children, except for the existence of a dependent child in the home;

(11) Pregnant women who meet the requirements for aid to families with dependent children, except for the existence of a dependent child who is deprived of parental support as provided for in subdivision (2) of subsection 1 of section 208.040;

(12) Pregnant women or infants under one year of age, or both, whose family income does not exceed an income eligibility standard equal to one hundred eighty-five percent of the federal poverty level as established and amended by the federal Department of Health and Human Services, or its successor agency;

(13) Children who have attained one year of age but have not attained six years of age who are eligible for medical assistance under 6401 of P.L. 101-239 (Omnibus Budget Reconciliation Act of 1989). The family support division shall use an income eligibility standard equal to one hundred thirty-three percent of the federal poverty level established by the Department of Health and Human Services, or its successor agency;

(14) Children who have attained six years of age but have not attained nineteen years of age. For children who have attained six years of age but have not attained nineteen years of age, the family support division shall use an income assessment methodology which provides for eligibility when family income is equal to or less than equal to one hundred percent of the federal poverty level established by the Department of Health and Human Services, or its successor agency. As necessary to provide MO HealthNet coverage under this subdivision, the department of social services may revise the state MO HealthNet plan to extend coverage under 42 U.S.C. 1396a (a)(10)(A)(i)(III) to children who have attained six years of age but have not attained nineteen years of age as permitted by paragraph (2) of subsection (n) of 42 U.S.C. 1396d using a more liberal income assessment methodology as authorized by paragraph (2) of subsection (r) of 42 U.S.C. 1396a;

(15) The family support division shall not establish a resource eligibility standard in assessing eligibility for persons under subdivision (12), (13) or (14) of this subsection. The MO HealthNet division shall define the amount and scope of benefits which are available to individuals eligible under each of the subdivisions (12), (13), and (14) of this subsection, in accordance with the requirements of federal law and regulations promulgated thereunder;

(16) Notwithstanding any other provisions of law to the contrary, ambulatory prenatal care shall be made available to pregnant women during a period of presumptive eligibility pursuant to 42 U.S.C. Section 1396r-1, as amended;

(17) A child born to a woman eligible for and receiving MO HealthNet benefits under this section on the date of the child's birth shall be deemed to have applied for MO HealthNet benefits and to have been found eligible for such assistance under such plan on the date of such birth and to remain eligible for such assistance for a period of time determined in accordance with applicable federal and state law and regulations so long as the child is a member of the woman's household and either the woman remains eligible for such assistance or for children born on or after January 1, 1991, the woman would remain eligible for such assistance if she were still pregnant. Upon notification of such child's birth, the family support division shall assign a MO HealthNet eligibility identification number to the child so that claims may be submitted and paid under such child's identification number;

(18) Pregnant women and children eligible for MO HealthNet benefits pursuant to subdivision (12), (13) or (14) of this subsection shall not as a condition of eligibility for MO HealthNet benefits be required to apply for aid to families with dependent children. The family support division shall utilize an application for eligibility for such persons which eliminates information requirements other than those necessary to apply for MO HealthNet benefits. The division shall provide such application forms to applicants whose preliminary income information indicates that they are ineligible for aid to families with dependent children. Applicants for MO HealthNet benefits under subdivision (12), (13) or (14) of this subsection shall be informed of the aid to families with dependent children program and that they are entitled to apply for such benefits. Any forms utilized by the family support division for assessing eligibility under this chapter shall be as simple as practicable;

(19) Subject to appropriations necessary to recruit and train such staff, the family support division shall provide one or more full-time, permanent eligibility specialists to process applications for MO HealthNet benefits at the site of a health care provider, if the health care provider requests the placement of such eligibility specialists and reimburses the division for the expenses including but not limited to salaries, benefits, travel, training, telephone, supplies, and equipment of such eligibility specialists. The division may provide a health care provider with a part-time or temporary eligibility specialist at the site of a health care provider if the health care provider requests the placement of such an eligibility specialist and reimburses the division for the expenses, including but not limited to the salary, benefits, travel, training, telephone, supplies, and equipment, of such an eligibility specialist. The division may seek to employ such eligibility specialists who are otherwise qualified for such positions and who are current or former welfare participants. The division may consider training such current or former welfare participants as eligibility specialists for this program;

(20) Pregnant women who are eligible for, have applied for and have received MO HealthNet benefits under subdivision (2), (10), (11) or (12) of this subsection shall continue to be considered eligible for all pregnancy-related and postpartum MO HealthNet benefits provided under section 208.152 until the end of the sixty-day period beginning on the last day of their pregnancy;

(21) Case management services for pregnant women and young children at risk shall be a covered service. To the greatest extent possible, and in compliance with federal law and regulations, the department of health and senior services shall provide case management services to pregnant women by contract or agreement with the department of social services through local health departments organized under the provisions of chapter 192 or chapter 205 or a city health department operated under a city charter or a combined city-county health department or other department of health and senior services designees. To the greatest extent possible the department of social services and the department of health and senior services shall mutually coordinate all services for pregnant women and children with the crippled children's program, the prevention of intellectual disability and developmental disability program and the prenatal care program administered by the department of health and senior services. The department of social services shall by regulation establish the methodology for reimbursement for case management services provided by the department of health and senior services. For purposes of this section, the term "case management" shall mean those activities of local public health personnel to identify prospective MO HealthNet-eligible high-risk mothers and enroll them in the state's MO HealthNet program, refer them to local physicians or local health departments who provide prenatal care under physician protocol and who participate in the MO HealthNet program for prenatal care and to ensure that said high-risk mothers receive support from all private and public programs for which they are eligible and shall not include involvement in any MO HealthNet prepaid, case-managed programs;

(22) By January 1, 1988, the department of social services and the department of health and senior services shall study all significant aspects of presumptive eligibility for pregnant women and submit a joint report on the subject, including projected costs and the time needed for implementation, to the general assembly. The department of social services, at the direction of the general assembly, may implement presumptive eligibility by regulation promulgated pursuant to chapter 207;

(23) All participants who would be eligible for aid to families with dependent children benefits except for the requirements of paragraph (d) of subdivision (1) of section 208.150;

(24) (a) All persons who would be determined to be eligible for old age assistance benefits under the eligibility standards in effect December 31, 1973, as authorized by 42 U.S.C. Section 1396a(f), or less restrictive methodologies as contained in the MO HealthNet state plan as of January 1, 2005; except that, on or after July 1, 2005, less restrictive income methodologies, as authorized in 42 U.S.C. Section 1396a(r)(2), may be used to change the income limit if authorized by annual appropriation;

(b) All persons who would be determined to be eligible for aid to the blind benefits under the eligibility standards in effect December 31, 1973, as authorized by 42 U.S.C. Section 1396a(f), or less restrictive methodologies as contained in the MO HealthNet state plan as of January 1, 2005, except that less restrictive income methodologies, as authorized in 42 U.S.C. Section 1396a(r)(2), shall be used to raise the income limit to one hundred percent of the federal poverty level;

(c) All persons who would be determined to be eligible for permanent and total disability benefits under the eligibility standards in effect December 31, 1973, as authorized by 42 U.S.C. 1396a(f); or less restrictive methodologies as contained in the MO HealthNet state plan as of January 1, 2005; except that, on or after July 1, 2005, less restrictive income methodologies, as authorized in 42 U.S.C. Section 1396a(r)(2), may be used to change the income limit if authorized by annual appropriations. Eligibility standards for permanent and total disability benefits shall not be limited by age;

(25) Persons who have been diagnosed with breast or cervical cancer and who are eligible for coverage pursuant to 42 U.S.C. 1396a (a)(10)(A)(ii)(XVIII). Such persons shall be eligible during a period of presumptive eligibility in accordance with 42 U.S.C. 1396r-1;

(26) Effective August 28, 2013, persons who are in foster care under the responsibility of the state of Missouri on the date such persons attain the age of eighteen years, or at any time during the thirty-day period preceding their eighteenth birthday, without regard to income or assets, if such persons:

(a) Are under twenty-six years of age;

(b) Are not eligible for coverage under another mandatory coverage group; and

(c) Were covered by Medicaid while they were in foster care.

2. Rules and regulations to implement this section shall be promulgated in accordance with chapter 536. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2002, shall be invalid and void.

3. After December 31, 1973, and before April 1, 1990, any family eligible for assistance pursuant to 42 U.S.C. 601, et seq., as amended, in at least three of the last six months immediately preceding the month in which such family became ineligible for such assistance because of increased income from employment shall, while a member of such family is employed, remain eligible for MO HealthNet benefits for four calendar months following the month in which such family would otherwise be determined to be ineligible for such assistance because of income and resource limitation. After April 1, 1990, any family receiving aid pursuant to 42 U.S.C. 601, et seq., as amended, in at least three of the six months immediately preceding the month in which such family becomes ineligible for such aid, because of hours of employment or income from employment of the caretaker relative, shall remain eligible for MO HealthNet benefits for six calendar months following the month of such ineligibility as long as such family includes a child as provided in 42 U.S.C. 1396r-6. Each family which has received such medical assistance during the entire six-month period described in this section and which meets reporting requirements and income tests established by the division and continues to include a child as provided in 42 U.S.C. 1396r-6 shall receive MO HealthNet benefits without fee for an additional six months. The MO HealthNet division may provide by rule and as authorized by annual appropriation the scope of MO HealthNet coverage to be granted to such families.

4. When any individual has been determined to be eligible for MO HealthNet benefits, such medical assistance will be made available to him or her for care and services furnished in or after the third month before the month in which he made application for such assistance if such individual was, or upon application would have been, eligible for such assistance at the time such care and services were furnished; provided, further, that such medical expenses remain unpaid.

5. The department of social services may apply to the federal Department of Health and Human Services for a MO HealthNet waiver amendment to the Section 1115 demonstration waiver or for any additional MO HealthNet waivers necessary not to exceed one million dollars in additional costs to the state, unless subject to appropriation or directed by statute, but in no event shall such waiver applications or amendments seek to waive the services of a rural health clinic or a federally qualified health center as defined in 42 U.S.C. 1396d(l)(1) and (2) or the payment requirements for such clinics and centers as provided in 42 U.S.C. 1396a(a)(15) and 1396a(bb) unless such waiver application is approved by the oversight committee created in section 208.955. A request for such a waiver so submitted shall only become effective by executive order not sooner than ninety days after the final adjournment of the session of the general assembly to which it is submitted, unless it is disapproved within sixty days of its submission to a regular session by a senate or house resolution adopted by a majority vote of the respective elected members thereof, unless the request for such a waiver is made subject to appropriation or directed by statute.

6. Notwithstanding any other provision of law to the contrary, in any given fiscal year, any persons made eligible for MO HealthNet benefits under subdivisions (1) to (22) of subsection 1 of this section shall only be eligible if annual appropriations are made for such eligibility. This subsection shall not apply to classes of individuals listed in 42 U.S.C. Section 1396a(a)(10)(A)(i).

(L. 1967 p. 325, A.L. 1973 S.B. 301, H.B. 48, A.L. 1981 H.B. 894, H.B. 901, A.L. 1982 H.B. 1462, A.L. 1987 H.B. 518, A.L. 1988 H.B. 1139, A.L. 1989 1st Ex. Sess. H.B. 2, A.L. 1990 S.B. 765, A.L. 1991 H.B. 447, A.L. 1993 H.B. 564 merged with S.B. 52, A.L. 1995 S.B. 3, A.L. 2001 H.B. 762, A.L. 2001 1st Ex. Sess. H.B. 3 merged with S.B. 4, et al., A.L. 2005 S.B. 539, A.L. 2007 S.B. 577, A.L. 2011 H.B. 555 merged with H.B. 648, A.L. 2013 S.B. 127)



Section 208.152 Medical services for which payment will be made — co-payments may be required — reimbursement for services — notification upon change in interpretation or application of reimbursement — reimbursement for behavioral, social, and psychological services for physical health issues.

Effective 28 Aug 2016

Title XII PUBLIC HEALTH AND WELFARE

*208.152. Medical services for which payment will be made — co-payments may be required — reimbursement for services — notification upon change in interpretation or application of reimbursement — reimbursement for behavioral, social, and psychological services for physical health issues. — 1. MO HealthNet payments shall be made on behalf of those eligible needy persons as described in section 208.151 who are unable to provide for it in whole or in part, with any payments to be made on the basis of the reasonable cost of the care or reasonable charge for the services as defined and determined by the MO HealthNet division, unless otherwise hereinafter provided, for the following:

(1) Inpatient hospital services, except to persons in an institution for mental diseases who are under the age of sixty-five years and over the age of twenty-one years; provided that the MO HealthNet division shall provide through rule and regulation an exception process for coverage of inpatient costs in those cases requiring treatment beyond the seventy-fifth percentile professional activities study (PAS) or the MO HealthNet children’s diagnosis length-of-stay schedule; and provided further that the MO HealthNet division shall take into account through its payment system for hospital services the situation of hospitals which serve a disproportionate number of low-income patients;

(2) All outpatient hospital services, payments therefor to be in amounts which represent no more than eighty percent of the lesser of reasonable costs or customary charges for such services, determined in accordance with the principles set forth in Title XVIII A and B, Public Law 89-97, 1965 amendments to the federal Social Security Act (42 U.S.C. Section 301, et seq.), but the MO HealthNet division may evaluate outpatient hospital services rendered under this section and deny payment for services which are determined by the MO HealthNet division not to be medically necessary, in accordance with federal law and regulations;

(3) Laboratory and X-ray services;

(4) Nursing home services for participants, except to persons with more than five hundred thousand dollars equity in their home or except for persons in an institution for mental diseases who are under the age of sixty-five years, when residing in a hospital licensed by the department of health and senior services or a nursing home licensed by the department of health and senior services or appropriate licensing authority of other states or government-owned and -operated institutions which are determined to conform to standards equivalent to licensing requirements in Title XIX of the federal Social Security Act (42 U.S.C. Section 301, et seq.), as amended, for nursing facilities. The MO HealthNet division may recognize through its payment methodology for nursing facilities those nursing facilities which serve a high volume of MO HealthNet patients. The MO HealthNet division when determining the amount of the benefit payments to be made on behalf of persons under the age of twenty-one in a nursing facility may consider nursing facilities furnishing care to persons under the age of twenty-one as a classification separate from other nursing facilities;

(5) Nursing home costs for participants receiving benefit payments under subdivision (4) of this subsection for those days, which shall not exceed twelve per any period of six consecutive months, during which the participant is on a temporary leave of absence from the hospital or nursing home, provided that no such participant shall be allowed a temporary leave of absence unless it is specifically provided for in his plan of care. As used in this subdivision, the term “temporary leave of absence” shall include all periods of time during which a participant is away from the hospital or nursing home overnight because he is visiting a friend or relative;

(6) Physicians’ services, whether furnished in the office, home, hospital, nursing home, or elsewhere;

(7) Drugs and medicines when prescribed by a licensed physician, dentist, podiatrist, or an advanced practice registered nurse; except that no payment for drugs and medicines prescribed on and after January 1, 2006, by a licensed physician, dentist, podiatrist, or an advanced practice registered nurse may be made on behalf of any person who qualifies for prescription drug coverage under the provisions of P.L. 108-173;

(8) Emergency ambulance services and, effective January 1, 1990, medically necessary transportation to scheduled, physician-prescribed nonelective treatments;

(9) Early and periodic screening and diagnosis of individuals who are under the age of twenty-one to ascertain their physical or mental defects, and health care, treatment, and other measures to correct or ameliorate defects and chronic conditions discovered thereby. Such services shall be provided in accordance with the provisions of Section 6403 of P.L. 101-239 and federal regulations promulgated thereunder;

(10) Home health care services;

(11) Family planning as defined by federal rules and regulations; provided, however, that such family planning services shall not include abortions unless such abortions are certified in writing by a physician to the MO HealthNet agency that, in the physician’s professional judgment, the life of the mother would be endangered if the fetus were carried to term;

(12) Inpatient psychiatric hospital services for individuals under age twenty-one as defined in Title XIX of the federal Social Security Act (42 U.S.C. Section 1396d, et seq.);

(13) Outpatient surgical procedures, including presurgical diagnostic services performed in ambulatory surgical facilities which are licensed by the department of health and senior services of the state of Missouri; except, that such outpatient surgical services shall not include persons who are eligible for coverage under Part B of Title XVIII, Public Law 89-97, 1965 amendments to the federal Social Security Act, as amended, if exclusion of such persons is permitted under Title XIX, Public Law 89-97, 1965 amendments to the federal Social Security Act, as amended;

(14) Personal care services which are medically oriented tasks having to do with a person’s physical requirements, as opposed to housekeeping requirements, which enable a person to be treated by his or her physician on an outpatient rather than on an inpatient or residential basis in a hospital, intermediate care facility, or skilled nursing facility. Personal care services shall be rendered by an individual not a member of the participant’s family who is qualified to provide such services where the services are prescribed by a physician in accordance with a plan of treatment and are supervised by a licensed nurse. Persons eligible to receive personal care services shall be those persons who would otherwise require placement in a hospital, intermediate care facility, or skilled nursing facility. Benefits payable for personal care services shall not exceed for any one participant one hundred percent of the average statewide charge for care and treatment in an intermediate care facility for a comparable period of time. Such services, when delivered in a residential care facility or assisted living facility licensed under chapter 198 shall be authorized on a tier level based on the services the resident requires and the frequency of the services. A resident of such facility who qualifies for assistance under section 208.030 shall, at a minimum, if prescribed by a physician, qualify for the tier level with the fewest services. The rate paid to providers for each tier of service shall be set subject to appropriations. Subject to appropriations, each resident of such facility who qualifies for assistance under section 208.030 and meets the level of care required in this section shall, at a minimum, if prescribed by a physician, be authorized up to one hour of personal care services per day. Authorized units of personal care services shall not be reduced or tier level lowered unless an order approving such reduction or lowering is obtained from the resident’s personal physician. Such authorized units of personal care services or tier level shall be transferred with such resident if he or she transfers to another such facility. Such provision shall terminate upon receipt of relevant waivers from the federal Department of Health and Human Services. If the Centers for Medicare and Medicaid Services determines that such provision does not comply with the state plan, this provision shall be null and void. The MO HealthNet division shall notify the revisor of statutes as to whether the relevant waivers are approved or a determination of noncompliance is made;

(15) Mental health services. The state plan for providing medical assistance under Title XIX of the Social Security Act, 42 U.S.C. Section 301, as amended, shall include the following mental health services when such services are provided by community mental health facilities operated by the department of mental health or designated by the department of mental health as a community mental health facility or as an alcohol and drug abuse facility or as a child-serving agency within the comprehensive children’s mental health service system established in section 630.097. The department of mental health shall establish by administrative rule the definition and criteria for designation as a community mental health facility and for designation as an alcohol and drug abuse facility. Such mental health services shall include:

(a) Outpatient mental health services including preventive, diagnostic, therapeutic, rehabilitative, and palliative interventions rendered to individuals in an individual or group setting by a mental health professional in accordance with a plan of treatment appropriately established, implemented, monitored, and revised under the auspices of a therapeutic team as a part of client services management;

(b) Clinic mental health services including preventive, diagnostic, therapeutic, rehabilitative, and palliative interventions rendered to individuals in an individual or group setting by a mental health professional in accordance with a plan of treatment appropriately established, implemented, monitored, and revised under the auspices of a therapeutic team as a part of client services management;

(c) Rehabilitative mental health and alcohol and drug abuse services including home and community-based preventive, diagnostic, therapeutic, rehabilitative, and palliative interventions rendered to individuals in an individual or group setting by a mental health or alcohol and drug abuse professional in accordance with a plan of treatment appropriately established, implemented, monitored, and revised under the auspices of a therapeutic team as a part of client services management. As used in this section, mental health professional and alcohol and drug abuse professional shall be defined by the department of mental health pursuant to duly promulgated rules. With respect to services established by this subdivision, the department of social services, MO HealthNet division, shall enter into an agreement with the department of mental health. Matching funds for outpatient mental health services, clinic mental health services, and rehabilitation services for mental health and alcohol and drug abuse shall be certified by the department of mental health to the MO HealthNet division. The agreement shall establish a mechanism for the joint implementation of the provisions of this subdivision. In addition, the agreement shall establish a mechanism by which rates for services may be jointly developed;

(16) Such additional services as defined by the MO HealthNet division to be furnished under waivers of federal statutory requirements as provided for and authorized by the federal Social Security Act (42 U.S.C. Section 301, et seq.) subject to appropriation by the general assembly;

(17) The services of an advanced practice registered nurse with a collaborative practice agreement to the extent that such services are provided in accordance with chapters 334 and 335, and regulations promulgated thereunder;

(18) Nursing home costs for participants receiving benefit payments under subdivision (4) of this subsection to reserve a bed for the participant in the nursing home during the time that the participant is absent due to admission to a hospital for services which cannot be performed on an outpatient basis, subject to the provisions of this subdivision:

(a) The provisions of this subdivision shall apply only if:

a. The occupancy rate of the nursing home is at or above ninety-seven percent of MO HealthNet certified licensed beds, according to the most recent quarterly census provided to the department of health and senior services which was taken prior to when the participant is admitted to the hospital; and

b. The patient is admitted to a hospital for a medical condition with an anticipated stay of three days or less;

(b) The payment to be made under this subdivision shall be provided for a maximum of three days per hospital stay;

(c) For each day that nursing home costs are paid on behalf of a participant under this subdivision during any period of six consecutive months such participant shall, during the same period of six consecutive months, be ineligible for payment of nursing home costs of two otherwise available temporary leave of absence days provided under subdivision (5) of this subsection; and

(d) The provisions of this subdivision shall not apply unless the nursing home receives notice from the participant or the participant’s responsible party that the participant intends to return to the nursing home following the hospital stay. If the nursing home receives such notification and all other provisions of this subsection have been satisfied, the nursing home shall provide notice to the participant or the participant’s responsible party prior to release of the reserved bed;

(19) Prescribed medically necessary durable medical equipment. An electronic web-based prior authorization system using best medical evidence and care and treatment guidelines consistent with national standards shall be used to verify medical need;

(20) Hospice care. As used in this subdivision, the term “hospice care” means a coordinated program of active professional medical attention within a home, outpatient and inpatient care which treats the terminally ill patient and family as a unit, employing a medically directed interdisciplinary team. The program provides relief of severe pain or other physical symptoms and supportive care to meet the special needs arising out of physical, psychological, spiritual, social, and economic stresses which are experienced during the final stages of illness, and during dying and bereavement and meets the Medicare requirements for participation as a hospice as are provided in 42 CFR Part 418. The rate of reimbursement paid by the MO HealthNet division to the hospice provider for room and board furnished by a nursing home to an eligible hospice patient shall not be less than ninety-five percent of the rate of reimbursement which would have been paid for facility services in that nursing home facility for that patient, in accordance with subsection (c) of Section 6408 of P.L. 101-239 (Omnibus Budget Reconciliation Act of 1989);

(21) Prescribed medically necessary dental services. Such services shall be subject to appropriations. An electronic web-based prior authorization system using best medical evidence and care and treatment guidelines consistent with national standards shall be used to verify medical need;

(22) Prescribed medically necessary optometric services. Such services shall be subject to appropriations. An electronic web-based prior authorization system using best medical evidence and care and treatment guidelines consistent with national standards shall be used to verify medical need;

(23) Blood clotting products-related services. For persons diagnosed with a bleeding disorder, as defined in section 338.400, reliant on blood clotting products, as defined in section 338.400, such services include:

(a) Home delivery of blood clotting products and ancillary infusion equipment and supplies, including the emergency deliveries of the product when medically necessary;

(b) Medically necessary ancillary infusion equipment and supplies required to administer the blood clotting products; and

(c) Assessments conducted in the participant’s home by a pharmacist, nurse, or local home health care agency trained in bleeding disorders when deemed necessary by the participant’s treating physician;

(24) The MO HealthNet division shall, by January 1, 2008, and annually thereafter, report the status of MO HealthNet provider reimbursement rates as compared to one hundred percent of the Medicare reimbursement rates and compared to the average dental reimbursement rates paid by third-party payors licensed by the state. The MO HealthNet division shall, by July 1, 2008, provide to the general assembly a four-year plan to achieve parity with Medicare reimbursement rates and for third-party payor average dental reimbursement rates. Such plan shall be subject to appropriation and the division shall include in its annual budget request to the governor the necessary funding needed to complete the four-year plan developed under this subdivision.

2. Additional benefit payments for medical assistance shall be made on behalf of those eligible needy children, pregnant women and blind persons with any payments to be made on the basis of the reasonable cost of the care or reasonable charge for the services as defined and determined by the MO HealthNet division, unless otherwise hereinafter provided, for the following:

(1) Dental services;

(2) Services of podiatrists as defined in section 330.010;

(3) Optometric services as described in section 336.010;

(4) Orthopedic devices or other prosthetics, including eye glasses, dentures, hearing aids, and wheelchairs;

(5) Hospice care. As used in this subdivision, the term “hospice care” means a coordinated program of active professional medical attention within a home, outpatient and inpatient care which treats the terminally ill patient and family as a unit, employing a medically directed interdisciplinary team. The program provides relief of severe pain or other physical symptoms and supportive care to meet the special needs arising out of physical, psychological, spiritual, social, and economic stresses which are experienced during the final stages of illness, and during dying and bereavement and meets the Medicare requirements for participation as a hospice as are provided in 42 CFR Part 418. The rate of reimbursement paid by the MO HealthNet division to the hospice provider for room and board furnished by a nursing home to an eligible hospice patient shall not be less than ninety-five percent of the rate of reimbursement which would have been paid for facility services in that nursing home facility for that patient, in accordance with subsection (c) of Section 6408 of P.L. 101-239 (Omnibus Budget Reconciliation Act of 1989);

(6) Comprehensive day rehabilitation services beginning early posttrauma as part of a coordinated system of care for individuals with disabling impairments. Rehabilitation services must be based on an individualized, goal-oriented, comprehensive and coordinated treatment plan developed, implemented, and monitored through an interdisciplinary assessment designed to restore an individual to optimal level of physical, cognitive, and behavioral function. The MO HealthNet division shall establish by administrative rule the definition and criteria for designation of a comprehensive day rehabilitation service facility, benefit limitations and payment mechanism. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this subdivision shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2005, shall be invalid and void.

3. The MO HealthNet division may require any participant receiving MO HealthNet benefits to pay part of the charge or cost until July 1, 2008, and an additional payment after July 1, 2008, as defined by rule duly promulgated by the MO HealthNet division, for all covered services except for those services covered under subdivisions (14) and (15) of subsection 1 of this section and sections 208.631 to 208.657 to the extent and in the manner authorized by Title XIX of the federal Social Security Act (42 U.S.C. Section 1396, et seq.) and regulations thereunder. When substitution of a generic drug is permitted by the prescriber according to section 338.056, and a generic drug is substituted for a name-brand drug, the MO HealthNet division may not lower or delete the requirement to make a co-payment pursuant to regulations of Title XIX of the federal Social Security Act. A provider of goods or services described under this section must collect from all participants the additional payment that may be required by the MO HealthNet division under authority granted herein, if the division exercises that authority, to remain eligible as a provider. Any payments made by participants under this section shall be in addition to and not in lieu of payments made by the state for goods or services described herein except the participant portion of the pharmacy professional dispensing fee shall be in addition to and not in lieu of payments to pharmacists. A provider may collect the co-payment at the time a service is provided or at a later date. A provider shall not refuse to provide a service if a participant is unable to pay a required payment. If it is the routine business practice of a provider to terminate future services to an individual with an unclaimed debt, the provider may include uncollected co-payments under this practice. Providers who elect not to undertake the provision of services based on a history of bad debt shall give participants advance notice and a reasonable opportunity for payment. A provider, representative, employee, independent contractor, or agent of a pharmaceutical manufacturer shall not make co-payment for a participant. This subsection shall not apply to other qualified children, pregnant women, or blind persons. If the Centers for Medicare and Medicaid Services does not approve the MO HealthNet state plan amendment submitted by the department of social services that would allow a provider to deny future services to an individual with uncollected co-payments, the denial of services shall not be allowed. The department of social services shall inform providers regarding the acceptability of denying services as the result of unpaid co-payments.

4. The MO HealthNet division shall have the right to collect medication samples from participants in order to maintain program integrity.

5. Reimbursement for obstetrical and pediatric services under subdivision (6) of subsection 1 of this section shall be timely and sufficient to enlist enough health care providers so that care and services are available under the state plan for MO HealthNet benefits at least to the extent that such care and services are available to the general population in the geographic area, as required under subparagraph (a)(30)(A) of 42 U.S.C. Section 1396a and federal regulations promulgated thereunder.

6. Beginning July 1, 1990, reimbursement for services rendered in federally funded health centers shall be in accordance with the provisions of subsection 6402(c) and Section 6404 of P.L. 101-239 (Omnibus Budget Reconciliation Act of 1989) and federal regulations promulgated thereunder.

7. Beginning July 1, 1990, the department of social services shall provide notification and referral of children below age five, and pregnant, breast-feeding, or postpartum women who are determined to be eligible for MO HealthNet benefits under section 208.151 to the special supplemental food programs for women, infants and children administered by the department of health and senior services. Such notification and referral shall conform to the requirements of Section 6406 of P.L. 101-239 and regulations promulgated thereunder.

8. Providers of long-term care services shall be reimbursed for their costs in accordance with the provisions of Section 1902 (a)(13)(A) of the Social Security Act, 42 U.S.C. Section 1396a, as amended, and regulations promulgated thereunder.

9. Reimbursement rates to long-term care providers with respect to a total change in ownership, at arm’s length, for any facility previously licensed and certified for participation in the MO HealthNet program shall not increase payments in excess of the increase that would result from the application of Section 1902 (a)(13)(C) of the Social Security Act, 42 U.S.C. Section 1396a (a)(13)(C).

10. The MO HealthNet division may enroll qualified residential care facilities and assisted living facilities, as defined in chapter 198, as MO HealthNet personal care providers.

11. Any income earned by individuals eligible for certified extended employment at a sheltered workshop under chapter 178 shall not be considered as income for purposes of determining eligibility under this section.

12. If the Missouri Medicaid audit and compliance unit changes any interpretation or application of the requirements for reimbursement for MO HealthNet services from the interpretation or application that has been applied previously by the state in any audit of a MO HealthNet provider, the Missouri Medicaid audit and compliance unit shall notify all affected MO HealthNet providers five business days before such change shall take effect. Failure of the Missouri Medicaid audit and compliance unit to notify a provider of such change shall entitle the provider to continue to receive and retain reimbursement until such notification is provided and shall waive any liability of such provider for recoupment or other loss of any payments previously made prior to the five business days after such notice has been sent. Each provider shall provide the Missouri Medicaid audit and compliance unit a valid email address and shall agree to receive communications electronically. The notification required under this section shall be delivered in writing by the United States Postal Service or electronic mail to each provider.

13. Nothing in this section shall be construed to abrogate or limit the department’s statutory requirement to promulgate rules under chapter 536.

14. Beginning July 1, 2016, and subject to appropriations, providers of behavioral, social, and psychophysiological services for the prevention, treatment, or management of physical health problems shall be reimbursed utilizing the behavior assessment and intervention reimbursement codes 96150 to 96154 or their successor codes under the Current Procedural Terminology (CPT) coding system. Providers eligible for such reimbursement shall include psychologists.

(L. 1967 p. 325, A.L. 1969 p. 337, A.L. 1971 H.B. 17, A.L. 1972 H.B. 673, H.B. 1254, A.L. 1973 S.B. 302, A.L. 1975 H.B. 974, A.L. 1977 S.B. 334, A.L. 1978 S.B. 492, S.B. 671, A.L. 1978 S.B. 505 §§ 1, 2, 3, A.L. 1981 S.B. 63, H.B. 901, A.L. 1986 S.B. 463 & 629, A.L. 1988 H.B. 1139, A.L. 1990 S.B. 524 merged with S.B. 765, A.L. 1992 H.B. 899 merged with S.B. 573 & 634 merged with S.B. 721, A.L. 1993 H.B. 564, A.L. 2004 S.B. 1003, A.L. 2005 S.B. 539, A.L. 2007 S.B. 577, A.L. 2011 H.B. 552, A.L. 2013 S.B. 127, A.L. 2014 H.B. 1299 Revision, A.L. 2015 S.B. 210, A.L. 2016 S.B. 607 merged with S.B. 608)

Effective 8-28-16 (S.B. 607); *10-14-16 (S.B. 608), see § 21.250

*S.B. 608 was vetoed July 5, 2016. The veto was overridden on September 14, 2016.



Section 208.153 Medical assistance — regulations as to costs and manner — federal medical insurance benefits may be provided.

Effective 28 Aug 2012

Title XII PUBLIC HEALTH AND WELFARE

208.153. Medical assistance — regulations as to costs and manner — federal medical insurance benefits may be provided. — 1. Pursuant to and not inconsistent with the provisions of sections 208.151 and 208.152, the MO HealthNet division shall by rule and regulation define the reasonable costs, manner, extent, quantity, quality, charges and fees of MO HealthNet benefits herein provided. The benefits available under these sections shall not replace those provided under other federal or state law or under other contractual or legal entitlements of the persons receiving them, and all persons shall be required to apply for and utilize all benefits available to them and to pursue all causes of action to which they are entitled. Any person entitled to MO HealthNet benefits may obtain it from any provider of services with which an agreement is in effect under this section and which undertakes to provide the services, as authorized by the MO HealthNet division. At the discretion of the director of the MO HealthNet division and with the approval of the governor, the MO HealthNet division is authorized to provide medical benefits for participants receiving public assistance by expending funds for the payment of federal medical insurance premiums, coinsurance and deductibles pursuant to the provisions of Title XVIII B and XIX, Public Law 89-97, 1965 amendments to the federal Social Security Act (42 U.S.C. 301, et seq.), as amended.

2. MO HealthNet shall include benefit payments on behalf of qualified Medicare beneficiaries as defined in 42 U.S.C. Section 1396d(p). The family support division shall by rule and regulation establish which qualified Medicare beneficiaries are eligible. The MO HealthNet division shall define the premiums, deductible and coinsurance provided for in 42 U.S.C. Section 1396d(p) to be provided on behalf of the qualified Medicare beneficiaries.

3. MO HealthNet shall include benefit payments for Medicare Part A cost sharing as defined in clause (p)(3)(A)(i) of 42 U.S.C. 1396d on behalf of qualified disabled and working individuals as defined in subsection (s) of Section 42 U.S.C. 1396d as required by subsection (d) of Section 6408 of P.L. 101-239 (Omnibus Budget Reconciliation Act of 1989). The MO HealthNet division may impose a premium for such benefit payments as authorized by paragraph (d)(3) of Section 6408 of P.L. 101-239.

4. MO HealthNet shall include benefit payments for Medicare Part B cost sharing described in 42 U.S.C. Section 1396(d)(p)(3)(A)(ii) for individuals described in subsection 2 of this section, but for the fact that their income exceeds the income level established by the state under 42 U.S.C. Section 1396(d)(p)(2) but is less than one hundred and ten percent beginning January 1, 1993, and less than one hundred and twenty percent beginning January 1, 1995, of the official poverty line for a family of the size involved.

5. For an individual eligible for MO HealthNet under Title XIX of the Social Security Act, MO HealthNet shall include payment of enrollee premiums in a group health plan and all deductibles, coinsurance and other cost-sharing for items and services otherwise covered under the state Title XIX plan under Section 1906 of the federal Social Security Act and regulations established under the authority of Section 1906, as may be amended. Enrollment in a group health plan must be cost effective, as established by the Secretary of Health and Human Services, before enrollment in the group health plan is required. If all members of a family are not eligible for MO HealthNet and enrollment of the Title XIX eligible members in a group health plan is not possible unless all family members are enrolled, all premiums for noneligible members shall be treated as payment for MO HealthNet of eligible family members. Payment for noneligible family members must be cost effective, taking into account payment of all such premiums. Non-Title XIX eligible family members shall pay all deductible, coinsurance and other cost-sharing obligations. Each individual as a condition of eligibility for MO HealthNet benefits shall apply for enrollment in the group health plan.

6. Any Social Security cost-of-living increase at the beginning of any year shall be disregarded until the federal poverty level for such year is implemented.

7. If a MO HealthNet participant has paid the requested spenddown in cash for any month and subsequently pays an out-of-pocket valid medical expense for such month, such expense shall be allowed as a deduction to future required spenddown for up to three months from the date of such expense.

(L. 1967 p. 325, A.L. 1967 1st Ex. Sess. p. 903, A.L. 1973 S.B. 325, A.L. 1989 S.B. 203 & 207, A.L. 1990 S.B. 765, A.L. 1991 H.B. 447, A.L. 2007 S.B. 577, A.L. 2012 H.B. 1608)



Section 208.154 Insufficient funds, benefits to be paid pro rata.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

208.154. Insufficient funds, benefits to be paid pro rata. — If the funds at the disposal or which may be obtained by the department of social services for the payment of public assistance money payment benefits or to or on behalf of any person for medical assistance benefits shall at any time become insufficient to pay the full amount thereof, the amount of any type of payment to or on behalf of each of such persons shall be reduced pro rata in proportion to such deficiency in the total amount available or to become available for such purpose.

(L. 1967 p. 325, A.L. 2014 H.B. 1299 Revision)



Section 208.155 Records concerning applicants and recipients of medical assistance confidential.

Effective 28 Aug 1967

Title XII PUBLIC HEALTH AND WELFARE

208.155. Records concerning applicants and recipients of medical assistance confidential. — All information concerning applicants and recipients of medical assistance shall be confidential, and any disclosure of such information shall be restricted to purposes directly connected with the administration of the medical assistance program.

(L. 1967 p. 325)

(2000) Confidentiality provision does not preclude introduction of Department of Social Services records in probate proceeding to recover Medicaid expenditures from decedent's estate. Estate of West v. Moffatt, 32 S.W.3d 648 (Mo.App.W.D.).



Section 208.156 Hearings granted applicants and suppliers of services, when — class action authorized for suppliers, requirements — claims may be cumulative — procedure — appeal.

Effective 28 Aug 1982

Title XII PUBLIC HEALTH AND WELFARE

208.156. Hearings granted applicants and suppliers of services, when — class action authorized for suppliers, requirements — claims may be cumulative — procedure — appeal. — 1. The division of family services shall provide for granting an opportunity for a fair hearing under section 208.080 to any applicant or recipient whose claim for medical assistance is denied or is not acted upon with reasonable promptness.

2. Any person authorized under section 208.153 to provide services for which benefit payments are authorized under section 208.152 whose claim for reimbursement for such services is denied or is not acted upon with reasonable promptness shall be entitled to a hearing before the administrative hearing commission pursuant to the provisions of chapter 621.

3. Any person authorized under section 208.153 to provide services for which benefit payments are authorized under section 208.152 who is denied participation in any program or programs established under the provisions of chapter 208 shall be entitled to a hearing before the administrative hearing commission pursuant to the provisions of chapter 621.

4. Any person authorized under section 208.153 to provide services for which benefit payments are authorized under section 208.152 who is aggrieved by any rule or regulation promulgated by the department of social services or any division therein shall be entitled to a hearing before the administrative hearing commission pursuant to the provisions of chapter 621.

5. Any person authorized under section 208.153 to provide services for which benefit payments are authorized under section 208.152 who is aggrieved by any rule or regulation, contractual agreement, or decision, as provided for in section 208.166, by the department of social services or any division therein shall be entitled to a hearing before the administrative hearing commission pursuant to the provisions of chapter 621.

6. No provider of service may file a petition for a hearing before the administrative hearing commission unless the amount for which he seeks reimbursement exceeds five hundred dollars.

7. One or more providers of service as will fairly insure adequate representation of others having similar claims against the department of social services or any division therein may institute the hearing on behalf of all in the class if there is a common question of law or fact affecting the several rights and a common relief is sought.

8. Any person authorized under section 208.153 to provide services for which benefit payments are authorized under section 208.152 and who is entitled to a hearing as provided for in the preceding sections shall have thirty days from the date of mailing or delivery of a decision of the department of social services or its designated division in which to file his* petition for review with the administrative hearing commission except that claims of less than five hundred dollars may be accumulated until they total that sum and at which time the provider shall have ninety days to file his** petition.

9. When a person entitled to a hearing as provided for in this section applies to the administrative hearing commission for a stay order staying the actions of the department of social services or its divisions, the administrative hearing commission shall not grant such stay order until after a full hearing on such application. The application shall be advanced on the docket for immediate hearing and determination. The person applying for such stay order shall not be granted such stay order unless that person shall show that immediate and irreparable injury, loss, or damage will result if such stay order is denied, or that such person has a reasonable likelihood of success upon the merits of his** claim; and provided further that no stay order shall be issued without the person seeking such order posting a bond in such sum as the administrative hearing commission finds sufficient to protect and preserve the interest of the department of social services or its divisions. In no event may the administrative hearing commission grant such stay order where the claim arises under a program or programs funded by federal funds or by any combination of state and federal funds, unless it is specified in writing by the financial section of the appropriate federal agency that federal financial participation will be continued under the stay order.

10. The other provisions of this section notwithstanding, a person receiving or providing benefits shall have the right to bring an action in appealing from the administrative hearing commission in the circuit court of Cole County, Missouri, or the county of his residence pursuant to section 536.050.

(L. 1967 p. 325, A.L. 1979 H.B. 88, A.L. 1981 S.B. 73, A.L. 1982 H.B. 1086)

*Word "its" appears in original rolls.

**Word "their" appears in original rolls.

(1993) Where action is based on specific facts involving named entities and is a challenge to an agency decision, jurisdiction to challenge decision is vested in the administrative hearing commission under this section. Because action challenged an agency decision and not an agency rule, section 536.050, RSMo, does not allow a declaratory judgment action to be brought in the circuit court. Missouri Health Care Association, EBG III, Inc. v. Missouri Department of Social Services, 851 S.W.2d 567 (Mo. App. W.D.).



Section 208.157 Discrimination prohibited — payment refused to provider of medical assistance who discriminates because of race, color or national origin.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

208.157. Discrimination prohibited — payment refused to provider of medical assistance who discriminates because of race, color or national origin. — The department of social services shall comply with the provisions of Title VI, Public Law 88-352, The Civil Rights Act of 1964, and shall not in any manner deny any aid, care, services or other benefits to nor discriminate against any person on the ground of race, color or national origin; and no payment shall be made on behalf of any eligible needy person to any provider of medical assistance, care or services who refuses to comply with the Act, or who engages in any practices contrary thereto.

(L. 1967 p. 325, A.L. 2014 H.B. 1299 Revision)



Section 208.158 Payments to be made only when federal grants-in-aid are provided.

Effective 28 Aug 1967

Title XII PUBLIC HEALTH AND WELFARE

208.158. Payments to be made only when federal grants-in-aid are provided. — Payments of medical assistance in federally aided programs shall be made only during such times as grants-in-aid are provided or made available to the state on the basis of the state plan approved by the federal government for medical assistance pursuant to provisions of the Federal Social Security Act, as amended.

(L. 1967 p. 325)



Section 208.159 Payments for nursing home services, how administered — rules.

Effective 28 Aug 1979

Title XII PUBLIC HEALTH AND WELFARE

208.159. Payments for nursing home services, how administered — rules. — Notwithstanding the provisions of sections 207.010, 208.152, and 208.153, the department of social services shall administer payments for nursing home services authorized in sections 208.151, et seq., which govern medical assistance under Title XIX, Public Law 89-97, 1965 amendments to the Federal Social Security Act (42 U.S.C. 301 et seq.), as amended, and shall administer vendor payments for the aged and direct adult services for the aged under Title XX, Public Law 93-647, 1974 amendments to the Federal Social Security Act (42 U.S.C. 1397 et seq.), as amended. The department shall, pursuant to chapter 536, promulgate rules and regulations for the purpose of administering such payments, including rules to define the reasonable costs, manner, extent, quality, charges and fees or* payments for nursing home services.

(L. 1979 S.B. 328, et al.)

*Word "of" appears in original rolls.



Section 208.160 Payment rolls, how prepared — checks and warrants, how issued.

Effective 28 Aug 1993

Title XII PUBLIC HEALTH AND WELFARE

208.160. Payment rolls, how prepared — checks and warrants, how issued. — The department of social services or its divisions shall prepare separate rolls of persons entitled to benefits or compensation for:

(1) Supplemental payments;

(2) Aid to dependent children;

(3) Aid or public relief;

(4) Administrative personnel services and expenses;

(5) Any other grant, aid, pension, assistance or welfare services administered by the department of social services or its divisions.

­­

­

(RSMo 1939 § 9414, A.L. 1949 p. 600, A.L. 1973 S.B. 325, A.L. 1993 H.B. 732)



Section 208.161 Inpatient psychiatric hospital services, individuals under age twenty-one — nursing home service, any age, exception.

Effective 26 Mar 1981, see footnote

Title XII PUBLIC HEALTH AND WELFARE

208.161. Inpatient psychiatric hospital services, individuals under age twenty-one — nursing home service, any age, exception. — 1. In addition to benefit payments for medical assistance which may be made on behalf of those eligible needy persons under this chapter, benefit payments may be made for inpatient psychiatric hospital services for individuals under age twenty-one, as defined in Title XIX of the Federal Social Security Act (42 U.S.C.A. section 1396d) as amended, to the extent and in the manner provided for other types of medical assistance under this chapter.

2. Notwithstanding any other provision of this chapter for benefit payments for medical assistance which may be made for nursing home services to recipients eighteen years of age or older, benefit payments for medical assistance may be made for nursing home services for recipients of any age except as otherwise provided in Title XIX of the Federal Social Security Act (42 U.S.C.A. section 1396d) as amended.

(L. 1981 H.B. 894)

Effective 3-26-81



Section 208.163 Direct payment on request by authorized providers of services.

Effective 28 Aug 1980

Title XII PUBLIC HEALTH AND WELFARE

208.163. Direct payment on request by authorized providers of services. — The state treasurer, in making benefit payments for medical assistance on behalf of eligible needy persons as authorized in section 208.151, may, at the request of the hospital, nursing home, or other provider of services authorized to receive such payments, disregard the provisions in section 30.180 and section 208.160 requiring the treasurer to convert the warrant requesting payment into a check or draft, and may wire transfer the amount directly to the hospital, nursing home, or other provider of services authorized to receive such payment.

(L. 1980 H.B. 1840)



Section 208.164 Medical assistance abuse or fraud, definitions — department's or division's powers — reports, confidential — restriction or termination of benefits, when — rules.

Effective 28 Aug 1995

Title XII PUBLIC HEALTH AND WELFARE

208.164. Medical assistance abuse or fraud, definitions — department's or division's powers — reports, confidential — restriction or termination of benefits, when — rules. — 1. As used in this section, unless the context clearly requires otherwise, the following terms mean:

(1) "Abuse", a documented pattern of inducing, furnishing, or otherwise causing a recipient to receive services or merchandise not otherwise required or requested by the recipient, attending physician or appropriate utilization review team; a documented pattern of performing and billing tests, examinations, patient visits, surgeries, drugs or merchandise that exceed limits or frequencies determined by the department for like practitioners for which there is no demonstrable need, or for which the provider has created the need through ineffective services or merchandise previously rendered. The decision to impose any of the sanctions authorized in this section shall be made by the director of the department, following a determination of demonstrable need or accepted medical practice made in consultation with medical or other health care professionals, or qualified peer review teams;

(2) "Department", the department of social services;

(3) "Excessive use", the act, by a person eligible for services under a contract or provider agreement between the department of social services or its divisions and a provider, of seeking and/or obtaining medical assistance benefits from a number of like providers and in quantities which exceed the levels that are considered medically necessary by current medical practices and standards for the eligible person's needs;

(4) "Fraud", a known false representation, including the concealment of a material fact that provider knew or should have known through the usual conduct of his profession or occupation, upon which the provider claims reimbursement under the terms and conditions of a contract or provider agreement and the policies pertaining to such contract or provider agreement of the department or its divisions in carrying out the providing of services, or under any approved state plan authorized by the federal Social Security Act;

(5) "Health plan", a group of services provided to recipients of medical assistance benefits by providers under a contract with the department;

(6) "Medical assistance benefits", those benefits authorized to be provided by sections 208.152 and 208.162;

(7) "Prior authorization", approval to a provider to perform a service or services for an eligible person required by the department or its divisions in advance of the actual service being provided or approved for a recipient to receive a service or services from a provider, required by the department or its designated division in advance of the actual service or services being received;

(8) "Provider", any person, partnership, corporation, not-for-profit corporation, professional corporation, or other business entity that enters into a contract or provider agreement with the department or its divisions for the purpose of providing services to eligible persons, and obtaining from the department or its divisions reimbursement therefor;

(9) "Recipient", a person who is eligible to receive medical assistance benefits allocated through the department;

(10) "Service", the specific function, act, successive acts, benefits, continuing benefits, requested by an eligible person or provided by the provider under contract with the department or its divisions.

2. The department or its divisions shall have the authority to suspend, revoke, or cancel any contract or provider agreement or refuse to enter into a new contract or provider agreement with any provider where it is determined the provider has committed or allowed its agents, servants, or employees to commit acts defined as abuse or fraud in this section.

3. The department or its divisions shall have the authority to impose prior authorization as defined in this section:

(1) When it has reasonable cause to believe a provider or recipient has knowingly followed a course of conduct which is defined as abuse or fraud or excessive use by this section; or

(2) When it determines by rule that prior authorization is reasonable for a specified service or procedure.

4. If a provider or recipient reports to the department or its divisions the name or names of providers or recipients who, based upon their personal knowledge has reasonable cause to believe an act or acts are being committed which are defined as abuse, fraud or excessive use by this section, such report shall be confidential and the reporter's name shall not be divulged to anyone by the department or any of its divisions, except at a judicial proceeding upon a proper protective order being entered by the court.

5. Payments for services under any contract or provider agreement between the department or its divisions and a provider may be withheld by the department or its divisions from the provider for acts or omissions defined as abuse or fraud by this section, until such time as an agreement between the parties is reached or the dispute is adjudicated under the laws of this state.

6. The department or its designated division shall have the authority to review all cases and claim records for any recipient of public assistance benefits and to determine from these records if the recipient has, as defined in this section, committed excessive use of such services by seeking or obtaining services from a number of like providers of services and in quantities which exceed the levels considered necessary by current medical or health care professional practice standards and policies of the program.

7. The department or its designated division shall have the authority with respect to recipients of medical assistance benefits who have committed excessive use to limit or restrict the use of the recipient's Medicaid identification card to designated providers and for designated services; the actual method by which such restrictions are imposed shall be at the discretion of the department of social services or its designated division.

8. The department or its designated division shall have the authority with respect to any recipient of medical assistance benefits whose use has been restricted under subsection 7 of this section and who obtains or seeks to obtain medical assistance benefits from a provider other than one of the providers for designated services to terminate medical assistance benefits as defined by this chapter, where allowed by the provisions of the federal Social Security Act.

9. The department or its designated division shall have the authority with respect to any provider who knowingly allows a recipient to violate subsection 7 of this section or who fails to report a known violation of subsection 7 of this section to the department of social services or its designated division to terminate or otherwise sanction such provider's status as a participant in the medical assistance program. Any person making such a report shall not be civilly liable when the report is made in good faith.

(L. 1982 H.B. 1086 § 1, A.L. 1995 S.B. 3)

CROSS REFERENCE:

Health care assistance payments fraud and abuse, 191.900 to 191.914



Section 208.165 Medical assistance, payments withheld for services, when — payment ordered, interest allowed.

Effective 28 Aug 1982

Title XII PUBLIC HEALTH AND WELFARE

208.165. Medical assistance, payments withheld for services, when — payment ordered, interest allowed. — The department or its designated division shall have authority after forty-five days written notice to the affected provider to withhold from any payments that may be or become due to a provider of service under the medical assistance program such amounts as the department or its designated division may determine are due to the state as a result of overpayments, cost settlements, disallowances, duplicate payments, fraud or abuse; provided that should a judicial tribunal, including the administrative hearing commission, finally determine that all or part of such withholding is due to the provider of services, the judicial tribunal may, in its discretion, allow a reasonable rate of interest on such amount from the time of the withholding.

(L. 1982 H.B. 1086 § 2)



Section 208.166 Department to facilitate cost-effective purchase of comprehensive health care, definitions — authority of department, conditions — recipient's freedom of selection of plans and sponsors not limited.

Effective 28 Aug 1992

Title XII PUBLIC HEALTH AND WELFARE

208.166. Department to facilitate cost-effective purchase of comprehensive health care, definitions — authority of department, conditions — recipient's freedom of selection of plans and sponsors not limited. — 1. As used in this section, the following terms mean:

(1) "Department", the Missouri department of social services;

(2) "Prepaid capitated", a mode of payment by which the department periodically reimburse a contracted health provider plan or primary care physician sponsor for delivering health care services for the duration of a contract to a maximum specified number of members based on a fixed rate per member, notwithstanding:

(a) The actual number of members who receive care from the provider; or

(b) The amount of health care services provided to any members;

(3) "Primary care case-management", a mode of payment by which the department reimburses a contracted primary care physician sponsor on a fee-for-service schedule plus a monthly fee to manage each recipient's case;

(4) "Primary care physician sponsor", a physician licensed pursuant to chapter 334 who is a family practitioner, general practitioner, pediatrician, general internist or an obstetrician or gynecologist;

(5) "Specialty physician services arrangement", an arrangement where the department may restrict recipients of specialty services to designated providers of such services, even in the absence of a primary care case-management system.

2. The department or its designated division shall maximize the use of prepaid health plans, where appropriate, and other alternative service delivery and reimbursement methodologies, including, but not limited to, individual primary care physician sponsors or specialty physician services arrangements, designed to facilitate the cost-effective purchase of comprehensive health care.

3. In order to provide comprehensive health care, the department or its designated division shall have authority to:

(1) Purchase medical services for recipients of public assistance from prepaid health plans, health maintenance organizations, health insuring organizations, preferred provider organizations, individual practice associations, local health units, community health centers, or primary care physician sponsors;

(2) Reimburse those health care plans or primary care physicians' sponsors who enter into direct contract with the department on a prepaid capitated or primary care case-management basis on the following conditions:

(a) That the department or its designated division shall ensure, whenever possible and consistent with quality of care and cost factors, that publicly supported neighborhood and community-supported health clinics shall be utilized as providers;

(b) That the department or its designated division shall ensure reasonable access to medical services in geographic areas where managed or coordinated care programs are initiated; and

(c) That the department shall ensure full freedom of choice for prescription drugs at any Medicaid participating pharmacy;

(3) Limit providers of medical assistance benefits to those who demonstrate efficient and economic service delivery for the level of service they deliver, and provided that such limitation shall not limit recipients from reasonable access to such levels of service;

(4) Provide recipients of public assistance with alternative services as provided for in state law, subject to appropriation by the general assembly;

(5) Designate providers of medical assistance benefits to assure specifically defined medical assistance benefits at a reduced cost to the state, to assure reasonable access to all levels of health services and to assure maximization of federal financial participation in the delivery of health related services to Missouri citizens; provided, all qualified providers that deliver such specifically defined services shall be afforded an opportunity to compete to meet reasonable state criteria and to be so designated;

(6) Upon mutual agreement with any entity of local government, to elect to use local government funds as the matching share for Title XIX payments, as allowed by federal law or regulation;

(7) To elect not to offset local government contributions from the allowable costs under the Title XIX program, unless prohibited by federal law and regulation.

4. Nothing in this section shall be construed to authorize the department or its designated division to limit the recipient's freedom of selection among health care plans or primary care physician sponsors, as authorized in this section, who have entered into contract with the department or its designated division to provide a comprehensive range of health care services on a prepaid capitated or primary care case-management basis, except in those instances of overutilization of Medicaid services by the recipient.

(L. 1982 H.B. 1086 § 3, A.L. 1990 S.B. 765, A.L. 1992 H.B. 899)



Section 208.167 Nursing home services, amount paid, computation — restrictions waived when, procedure.

Effective 28 Aug 1982

Title XII PUBLIC HEALTH AND WELFARE

208.167. Nursing home services, amount paid, computation — restrictions waived when, procedure. — Payment for nursing home services made pursuant to section 208.152 to a provider of services shall not exceed the provider's per diem, as set by the department of social services, times eighty-five percent of the provider's licensed bed capacity; or the provider's actual count of certified bed capacity, whichever is less, except that payments shall continue to be made on behalf of any qualified recipient occupying a bed, on August 13, 1982. The department or its designated division shall waive this restriction for providers in areas where the department determines that there is an inadequate number of Medicaid-certified beds available and shall waive the restriction in geographic areas where eligible medical assistance benefits recipients are disproportionately higher than those not eligible for medical assistance benefits; may waive the restriction for public institutions; and may waive the restriction in other special circumstances approved by the director, upon review of an appeal from an individual provider.

(L. 1982 H.B. 1086 § 4)



Section 208.168 Benefit payments for adult day care, intermediate care facilities, and skilled nursing homes — amount paid, how determined — effective when.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

208.168. Benefit payments for adult day care, intermediate care facilities, and skilled nursing homes — amount paid, how determined — effective when. — 1. Beginning July 1, 1983, in addition to those benefit payments for medical assistance for eligible needy persons authorized under the provisions of section 208.152, benefit payments for medical assistance may be made on behalf of those eligible needy persons who are unable to provide for it in whole or in part for adult day care and treatment to those persons who would require placement in an intermediate care facility or skilled nursing home as the latter two terms are defined by section 198.006.

2. Payments under this section shall be made on the basis of the reasonable cost of the care as reasonable cost of the services is defined and determined by the MO HealthNet division.

(L. 1982 H.B. 1086 § 5, A.L. 2014 H.B. 1299 Revision)



Section 208.169 Reimbursement rate for nursing care services — not revised on change of ownership, management, operation — assignment to new facilities entering program — calculation — determination of trend factor, effect — expiration date of certain provisions.

Effective 28 Aug 1996

Title XII PUBLIC HEALTH AND WELFARE

208.169. Reimbursement rate for nursing care services — not revised on change of ownership, management, operation — assignment to new facilities entering program — calculation — determination of trend factor, effect — expiration date of certain provisions. — 1. Notwithstanding other provisions of this chapter, including but not limited to sections 208.152, 208.153, 208.159 and 208.162:

*(1) There shall be no revisions to a facility's reimbursement rate for providing nursing care services under this chapter upon a change in ownership, management control, operation, stock, leasehold interests by whatever form for any facility previously licensed or certified for participation in the Medicaid program. Increased costs for the successor owner, management or leaseholder that result from such a change shall not be recognized for purposes of reimbursement;

*(2) In the case of a newly built facility or part thereof which is less than two years of age and enters the Title XIX program under this chapter after July 1, 1983, a reimbursement rate shall be assigned based on the lesser of projected estimated operating costs or one hundred ten percent of the median rate for the facility's class to include urban and rural categories for each level of care including ICF only and SNF/ICF. The rates set under this provision shall be effective for a period of twelve months from the effective date of the provider agreement at which time the rate for the future year shall be set in accordance with reported costs of the facility recognized under the reimbursement plan and as provided in subdivisions (3) and (4) of this subsection. Rates set under this section may in no case exceed the maximum ceiling amounts in effect under the reimbursement regulation;

*(3) Reimbursement for capital related expenses for newly built facilities entering the Title XIX program after March 18, 1983, shall be calculated as the building and building equipment rate, movable equipment rate, land rate, and working capital rate.

(a) The building and building equipment rate will be the lower of:

a. Actual acquisition costs, which is the original cost to construct or acquire the building, not to exceed the costs as determined in section 197.357; or

b. Reasonable construction or acquisition cost computed by applying the regional Dodge Construction Index for 1981 with a trend factor, if necessary, or another current construction cost measure multiplied by one hundred eight percent as an allowance for fees authorized as architectural or legal not included in the Dodge Index Value, multiplied by the square footage of the facility not to exceed three hundred twenty-five square feet per bed, multiplied by the ratio of forty minus the actual years of the age of the facility divided by forty; and multiplied by a return rate of twelve percent; and divided by ninety-three percent of the facility's total available beds times three hundred sixty-five days.

(b) The maximum movable equipment rate will be fifty-three cents per bed day.

(c) The maximum allowable land area is defined as five acres for a facility with one hundred or less beds and one additional acre for each additional one hundred beds or fraction thereof for a facility with one hundred one or more beds.

(d) The land rate will be calculated as:

a. For facilities with land areas at or below the maximum allowable land area, multiply the acquisition cost of the land by the return rate of twelve percent, divide by ninety-three percent of the facility's total available beds times three hundred sixty-five days.

b. For facilities with land areas greater than the maximum allowable land area, divide the acquisition cost of the land by the total acres, multiply by the maximum allowable land area, multiply by the return rate of twelve percent, divide by ninety-three percent of the facility's total available beds times three hundred sixty-five days.

(e) The maximum working capital rate will be twenty cents per day;

*(4) If a provider does not provide the actual acquisition cost to determine a reimbursement rate under subparagraph a. of paragraph (a) of subdivision (3) of subsection 1 of this section, the sum of the building and building equipment rate, movable equipment rate, land rate, and working capital rate shall be set at a reimbursement rate of six dollars;

(5) For each state fiscal year a negotiated trend factor shall be applied to each facility's Title XIX per diem reimbursement rate. The trend factor shall be determined through negotiations between the department and the affected providers and is intended to hold the providers harmless against increase in cost. In no circumstances shall the negotiated trend factor to be applied to state funds exceed the health care finance administration market basket price index for that year. The provisions of this subdivision shall apply to fiscal year 1996 and thereafter.

2. The provisions of subdivisions (1), (2), (3), and (4) of subsection 1 of this section shall remain in effect until July 1, 1989, unless otherwise provided by law.

(L. 1983 H.B. 825, A.L. 1986 S.B. 463 & 629, A.L. 1987 S.B. 277, A.L. 1995 S.B. 366, A.L. 1996 H.B. 1081)

*Subdivisions (1), (2), (3), & (4) of subsection 1 expired 7-1-89.



Section 208.170 Duties of state treasurer — special funds created.

Effective 27 Jul 1989, see footnote

Title XII PUBLIC HEALTH AND WELFARE

208.170. Duties of state treasurer — special funds created. — 1. The state treasurer shall be treasurer and custodian of all funds and moneys of the department and shall issue checks upon such funds or moneys in accordance with such rules and regulations as the department shall prescribe.

2. There is hereby established as a special fund, separate and apart from the public moneys of this state, the following:

(1) Supplemental payment fund;

(2) Aid to families with dependent children fund;

(3) Relief fund;

(4) Child welfare service fund;

(5) Administration fund;

(6) Title XIX fund;

(7) Child support enforcement fund.

3. The supplemental payment fund shall consist of moneys appropriated by the state, and such moneys as may be received from the federal government or other sources for the payment of supplemental payments. All checks payable to recipients of supplemental payments shall be drawn on and paid from this fund.

4. The aid to families with dependent children fund shall consist of moneys appropriated by the state, and such moneys as may be received from the federal government or other sources for the payment of aid to families with dependent children. All checks payable for aid to families with dependent children shall be drawn on and paid from this fund.

5. The relief fund shall consist of moneys appropriated by the state, and such moneys as may be received from the federal government or other sources for aid or relief in cases of public calamity. All expenditures for aid or relief in cases of public calamity shall be paid from this fund.

6. The child welfare service fund shall consist of moneys appropriated by the state, and such moneys as may be received from the federal government or other sources for child welfare services, and this fund or any portion of it may be transferred to the administration fund.

7. The administration fund shall consist of moneys appropriated by the state, and moneys received from the federal government to pay the administrative costs of the department in administering the provisions of the law. All checks payable for employees and personal services of representatives of the department shall be drawn on and paid from the administration fund.

8. The Title XIX fund shall consist of moneys appropriated by the state and such moneys as may be received from the federal government or other sources for the payment of medical assistance rendered to eligible recipients pursuant to the Title XIX state plan, and all checks payable on behalf of recipients shall be drawn on and paid from this fund.

9. The child support enforcement fund shall consist of moneys appropriated by the state, and such moneys as may be received from the federal government or other sources including moneys representing assigned support obligations collected on behalf of recipients of public assistance and nonrecipients of public assistance, any fees collected by the department and any incentive payments received from other states. From this fund shall be paid any moneys collected which represent assigned support obligations required by state law or federal law to be returned to the obligee on whose behalf the obligation was collected, incentive payments to political subdivisions of this state or to other states, any reimbursement to the federal government for its respective share of payments for aid to families with dependent children and administrative costs incurred by the department in the administration of the child support enforcement program including purchase of child support enforcement services pursuant to the terms of cooperative agreements entered into with political subdivisions of this state, appropriate courts, law enforcement officials or others. Nothing herein shall prohibit the appropriation of federal funds to defer all administrative costs incurred by the department pursuant to chapter 454 in the event that federal financial participation is extended to include all costs.

(RSMo 1939 § 9415, A.L. 1973 S.B. 325, A.L. 1977 H.B. 601, A.L. 1989 S.B. 203 & 270)

Effective 7-27-89



Section 208.171 Effective date of certain sections.

Effective 01 Jan 1974, see footnote

Title XII PUBLIC HEALTH AND WELFARE

208.171. Effective date of certain sections. — Sections 1, 207.010, 207.060, 208.010, 208.015, 208.030, 208.042, 208.060, 208.120, 208.150, 208.160, 208.170, and 209.040 of this act shall become effective January 1, 1974, or upon the operational date of Title XVI of Public Law 92-603, establishing the federal program of supplemental security income for the aged, blind and disabled, whichever occurs later.

(L. 1973 S.B. 325 § A)

Effective 1-1-74



Section 208.172 Reduction or denial of benefits, basis for, restrictions on.

Effective 31 Dec 1985, see footnote

Title XII PUBLIC HEALTH AND WELFARE

208.172. Reduction or denial of benefits, basis for, restrictions on. — Increases in assessed valuations of property pursuant to sections 137.010 to 137.960 shall not be the sole basis for a reduction in or denial of benefits under this chapter.

(L. 1985 S.B. 152)

Effective 12-31-85



Section 208.173 Committee established.

Effective 28 Aug 1992

Title XII PUBLIC HEALTH AND WELFARE

208.173. Committee established. — The department of social services shall establish a "Medicaid Drug Prior Authorization Committee".

(L. 1992 H.B. 899)



Section 208.174 Director shall apply for amendment of waiver of comparability of services — promulgation of rules — procedure.

Effective 28 Aug 1995

Title XII PUBLIC HEALTH AND WELFARE

208.174. Director shall apply for amendment of waiver of comparability of services — promulgation of rules — procedure. — 1. Within thirty days of August 28, 1992, the director of the department of social services shall apply to the United States Secretary of Health and Human Services for an amendment of the waiver of comparability of services for persons under section 42 U.S.C. 1396a (a)(10)(A)(ii)(VI) to include medical assistance benefits for persons who are defined in 42 U.S.C. 1396 r-5.

2. Upon receipt of an amended waiver received pursuant to subsection 1 of this section, the director of the department of social services shall, subject to appropriations made for such purpose, promulgate rules and regulations to extend eligibility for medical assistance benefits by applying institutional status to individuals who are at risk of placement in an intermediate care facility or skilled nursing facility licensed pursuant to chapter 198 but who, with the provision of home and community based services, may be cared for at home.

3. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1992 H.B. 899 § 17, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 208.175 Drug utilization review board established, members, terms, compensation, duties.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

208.175. Drug utilization review board established, members, terms, compensation, duties. — 1. The "Drug Utilization Review Board" is hereby established within the MO HealthNet division and shall be composed of the following health care professionals who shall be appointed by the governor and whose appointment shall be subject to the advice and consent of the senate:

(1) Six physicians who shall include:

(a) Three physicians who hold the doctor of medicine degree and are active in medical practice;

(b) Two physicians who hold the doctor of osteopathy degree and are active in medical practice; and

(c) One physician who holds the doctor of medicine or the doctor of osteopathy degree and is active in the practice of psychiatry;

(2) Six actively practicing pharmacists who shall include:

(a) Three pharmacists who hold bachelor of science degrees in pharmacy and are active as retail or patient care pharmacists;

(b) Two pharmacists who hold advanced clinical degrees in pharmacy and are active in the practice of pharmaceutical therapy and clinical pharmaceutical management; and

(c) One pharmacist who holds either a bachelor of science degree in pharmacy or an advanced clinical degree in pharmacy and is employed by a pharmaceutical manufacturer of Medicaid-approved formulary drugs; and

(3) One certified medical quality assurance registered nurse with an advanced degree.

2. The membership of the drug utilization review board shall include health care professionals who have recognized knowledge and expertise in one or more of the following:

(1) The clinically appropriate prescribing of covered outpatient drugs;

(2) The clinically appropriate dispensing and monitoring of covered outpatient drugs;

(3) Drug use review, evaluation and intervention;

(4) Medical quality assurance.

3. A chairperson shall be elected by the board members. The board shall meet at least once every ninety days. A quorum of eight members, including no fewer than three physicians and three pharmacists, shall be required for the board to act in its official capacity.

4. Members appointed pursuant to subsection 1 of this section shall serve four-year terms, except that of the original members, four shall be appointed for a term of two years, four shall be appointed for a term of three years and five shall be appointed for a term of four years. Members may be reappointed.

5. The members of the drug utilization review board or any regional advisory committee shall receive no compensation for their services other than reasonable expenses actually incurred in the performance of their official duties.

6. The drug utilization review board shall, either directly or through contracts between the MO HealthNet division and accredited health care educational institutions, state medical societies or state pharmacist associations or societies or other appropriate organizations, provide for educational outreach programs to educate practitioners on common drug therapy problems with the aim of improving prescribing and dispensing practices.

7. The drug utilization review board shall monitor drug usage and prescribing practices in the Medicaid program. The board shall conduct its activities in accordance with the requirements of subsection (g) of section 4401 of the Omnibus Budget Reconciliation Act of 1990 (P.L. 101-508). The board shall publish an educational newsletter to Missouri Medicaid providers as to its considered opinion of the proper usage of the Medicaid formulary. It shall advise providers of inappropriate drug utilization when it deems it appropriate to do so.

8. The drug utilization review board may provide advice on guidelines, policies, and procedures necessary to establish and maintain the Missouri Rx plan.

9. Office space and support personnel shall be provided by the MO HealthNet division.

10. Subject to appropriations made specifically for that purpose, up to six regional advisory committees to the drug utilization review board may be appointed. Members of the regional advisory committees shall be physicians and pharmacists appointed by the drug utilization review board. Each such member of a regional advisory committee shall have recognized knowledge and expertise in one or more of the following:

(1) The clinically appropriate prescribing of covered outpatient drugs;

(2) The clinically appropriate dispensing and monitoring of covered outpatient drugs;

(3) Drug use review, evaluation, and intervention; or

(4) Medical quality assurance.

(L. 1992 S.B. 721 § 3, A.L. 1993 H.B. 765, A.L. 2011 H.B. 464, A.L. 2014 H.B. 1299 Revision)



Section 208.176 Division to provide for prospective review of drug therapy.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

208.176. Division to provide for prospective review of drug therapy. — By December 1, 1992, the MO HealthNet division shall, either directly or through contract with a private organization, provide for a prospective review of drug therapy. The review shall include screening for potential drug therapy problems, duplication, contraindications, interactions, incorrect drug dosage, drug allergy, duration of therapy and clinical abuse or misuse.

(L. 1992 S.B. 721 § 4, A.L. 2014 H.B. 1299 Revision)



Section 208.178 Health insurance coverage through Medicaid, eligibility — rules — sunset provision.

Effective 28 Aug 2012, see footnote

Title XII PUBLIC HEALTH AND WELFARE

208.178. Health insurance coverage through Medicaid, eligibility — rules — sunset provision. — 1. On or after July 1, 1995, the department of social services may make available for purchase a policy of health insurance coverage through the Medicaid program. Premiums for such a policy shall be charged based upon actuarially sound principles to pay the full cost of insuring persons under the provisions of this section. The full cost shall include both administrative costs and payments for services. Coverage under a policy or policies made available for purchase by the department of social services shall include coverage of all or some of the services listed in section 208.152 as determined by the director of the department of social services. Such a policy may be sold to a person who is otherwise uninsured and who is:

(1) A surviving spouse eligible for coverage under sections 376.891 to 376.894, who is determined under rules and regulations of the department of social services to be unable to afford continuation of coverage under that section;

(2) An adult over twenty-one years of age who is not pregnant and who resides in a household with an income which does not exceed one hundred eighty-five percent of the federal poverty level for the applicable family size. Net taxable income shall be used to determine that portion of income of a self-employed person; or

(3) A dependent of an insured person who resides in a household with an income which does not exceed one hundred eighty-five percent of the federal poverty level for the applicable family size.

2. Any policy of health insurance sold pursuant to the provisions of this section shall conform to requirements governing group health insurance under chapters 375, 376, and 379.

3. The department of social services shall establish policies governing the issuance of health insurance policies pursuant to the provisions of this section by rules and regulations developed in consultation with the department of insurance, financial institutions and professional registration.

4. Under section 23.253 of the Missouri sunset act:

(1) The provisions of the program authorized under this section shall automatically sunset one year after August 28, 2012, unless reauthorized by an act of the general assembly; and

(2) If such program is reauthorized, the program authorized under this section shall automatically sunset one year after the effective date of the reauthorization of this section; and

(3) This section shall terminate on September first of the calendar year immediately following the calendar year in which the program authorized under this section is sunset.

(L. 1993 H.B. 564 § 15, A.L. 2012 H.B. 1608)

Sunset date 8-28-13

Termination date 9-01-14



Section 208.180 Payment of benefits, to whom — disposition of benefit check of deceased person.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

208.180. Payment of benefits, to whom — disposition of benefit check of deceased person. — 1. Payment of benefits hereunder shall be made monthly in advance, at such regular intervals as shall be determined by the family support division, directly to the recipient, or in the event of such recipient's incapacity or disability, to such recipient's legally appointed conservator, and except as provided in subsection 2, in the case of a dependent child to the relative with whom he or she lives; provided, that payments for the cost of authorized inpatient hospital or nursing home care in behalf of an individual may be made after the care is received either during his or her lifetime or after his or her death to the person, firm, corporation, association, institution, or agency furnishing such care, and shall be considered as the equivalent of payment to the individual to whom such care was rendered. All incapacity or disability proceedings of persons applying for or receiving benefits under this law shall be carried out without fee or other expense when in the opinion of the probate division of the circuit court the person is unable to assume such expense. At the discretion of the court such a guardian or conservator may serve without bond.

2. Payment of benefits with respect to a dependent child may be made, pursuant to regulations of the family support division, to an individual, other than the relative with whom he or she lives, who is interested in or concerned with the welfare of the child, or who is furnishing food, living accommodations or other goods, services or items to or for the dependent child, in the following cases:

(1) Where the relative with whom the child lives has demonstrated an inability to manage funds to the extent that payments to him or her have not been or are not being used in the best interest of the child; or

(2) Where the relative has refused to participate in a work or training program to which he or she has been referred under section 208.042.

3. Whenever any recipient shall have died after the issuance of a benefit check to him, or on or after the date upon which a benefit check was due and payable to him, and before the same is endorsed or presented for payment by the recipient, the probate division of the circuit court of the county in which the recipient resided at the time of his or her death shall, on the filing of an affidavit by one of the next of kin, or creditor of the deceased recipient, and upon the court being satisfied as to the correctness of such affidavit, make an order authorizing and directing such next of kin, or creditor, to endorse and collect the check, which shall be paid upon presentation with a certified copy of the order attached to the check and the proceeds of which shall be applied upon the funeral expenses and the debts of the decedent, duly approved by the probate division of the circuit court, and it shall not be necessary that an administrator be appointed for the estate of the decedent in order to collect the benefit check. No cost shall be charged in such proceedings. Such affidavit filed by one of the next of kin, or creditor, shall state the name of the deceased recipient, the date of his or her death, the amount and number of such benefit check, the funeral expenses and debts owed by the decedent, and whether the decedent had any estate other than the unpaid benefit check and, in the event the decedent had an estate that requires administration, the provisions of this section shall not apply and the estate of the decedent shall be administered upon in the same manner as estates of other deceased persons.

(RSMo 1939 § 9417, A.L. 1941 p. 647, A.L. 1959 H.B. 1, A.L. 1969 H.B. 804, A.L. 1978 H.B. 1634, A.L. 1983 S.B. 44 & 45, A.L. 2014 H.B. 1299 Revision)



Section 208.181 Expedited eligibility process, pregnant women.

Effective 28 Aug 1993

Title XII PUBLIC HEALTH AND WELFARE

208.181. Expedited eligibility process, pregnant women. — The department of social services shall develop an expedited eligibility process for pregnant women for medical assistance benefits. The expedited process shall be in place no later than January 1, 1994.

(L. 1993 H.B. 564 § 26)



Section 208.182 Division to establish electronic transfer of benefits system — disclosure of information prohibited, penalty — benefits and verification to reside in one card.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

208.182. Division to establish electronic transfer of benefits system — disclosure of information prohibited, penalty — benefits and verification to reside in one card. — 1. The family support division shall establish pilot projects in St. Louis City and in any county with a population of six hundred thousand or more, which shall provide for a system of electronic transfer of benefits to public assistance recipients. Such system shall allow recipients to obtain cash from automated teller machines or point of sale terminals. If less than the total amount of benefits is withdrawn, the recipient shall be given a receipt showing the current status of his or her account.

2. The disclosure of any information provided to a financial institution, business or vendor by the family support division under this section is prohibited. Such financial institution, business or vendor may not use or sell such information and may not divulge the information without a court order. Violation of this subsection is a class A misdemeanor.

3. Subject to appropriations and subject to receipt of waivers from the federal government to prevent the loss of any federal funds, the department of social services shall require the use of photographic identification on electronic benefit transfer cards issued to recipients in this system. Such photographic identification electronic benefit transfer card shall be in a form approved by the department of social services.

4. The family support division shall promulgate rules and regulations necessary to implement the provisions of this section pursuant to section 660.017 and chapter 536.

5. The delivery of electronic benefits and the electronic eligibility verification, including, but not limited to, aid to families with dependent children (AFDC), women, infants and children (WIC), early periodic screening diagnosis and treatment (EPSDT), food stamps, supplemental security income (SSI), including Medicaid, child support, and other programs, shall reside in one card that may be enabled by function from time to time in a convenient manner.

(L. 1992 H.B. 899, A.L. 1993 S.B. 52, A.L. 1994 H.B. 1547 & 961, A.L. 2014 H.B. 1299 Revision)



Section 208.190 Division to comply with acts of congress relating to Social Security benefits.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

208.190. Division to comply with acts of congress relating to Social Security benefits. — The family support division is hereby directed to comply with the provisions of any act of Congress providing for the distribution and expenditure of funds of the United States appropriated by Congress for Social Security benefits, and to comply with any and all rules and regulations attached to or made a part of such appropriation act and not inconsistent with the constitution and laws of Missouri.

(RSMo 1939 § 9416, A.L. 2014 H.B. 1299 Revision)



Section 208.197 Professional services payment committee established, members, duties.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

208.197. Professional services payment committee established, members, duties. — 1. The "Professional Services Payment Committee" is hereby established within the MO HealthNet division to develop and oversee the pay-for-performance payment program guidelines under section 208.153. The members of the committee shall be appointed by the governor no later than December 31, 2007, and shall be subject to the advice and consent of the senate. The committee shall be composed of eighteen members, geographically balanced, including nine physicians licensed to practice in this state, two patient advocates and the attorney general, or his or her designee. The remaining members shall be persons actively engaged in hospital administration, nursing home administration, dentistry, and pharmaceuticals. The members of the committee shall receive no compensation for their services other than expenses actually incurred in the performance of their official duties.

2. The MO HealthNet division shall maintain the pay-for-performance payment program in a manner that ensures quality of care, fosters the relationship between the patient and the provider, uses accurate data and evidence-based measures, does not discourage providers from caring for patients with complex or high-risk conditions, and provides fair and equitable program incentives.

(L. 2007 S.B. 577)



Section 208.198 Same or similar services, equal reimbursement rate required.

Effective 28 Aug 2010

Title XII PUBLIC HEALTH AND WELFARE

208.198. Same or similar services, equal reimbursement rate required. — Subject to appropriations, the department of social services shall establish a rate for the reimbursement of physicians and optometrists for services rendered to patients under the MO HealthNet program which provides equal reimbursement for the same or similar services rendered.

(L. 2010 S.B. 754 merged with S.B. 842, et al.)



Section 208.201 Mo HealthNet division established — director, how appointed, powers and duties — powers, duties and functions of division.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

208.201. Mo HealthNet division established — director, how appointed, powers and duties — powers, duties and functions of division. — 1. The "MO HealthNet Division" is hereby established within the department of social services. The director of the MO HealthNet division shall be appointed by the director of the department. Where the title "division of medical services" is found in the Missouri Revised statutes it shall mean "MO HealthNet division".

2. The MO HealthNet division is an integral part of the department of social services and shall have and exercise all the powers and duties necessary to carry out fully and effectively the purposes assigned to it by law and shall be the state agency to administer payments to providers under the MO HealthNet program and to carry out such other functions, duties, and responsibilities as the MO HealthNet division may be transferred by law, or by a departmental reorganizational plan pursuant to law.

3. All powers, duties and functions of the family support division relative to the development, administration and enforcement of the medical assistance programs of this state are transferred by type I transfer as defined in the Omnibus State Reorganization Act of 1974 to the MO HealthNet division. The family support division shall retain the authority to determine and regulate the eligibility of needy persons for participation in the MO HealthNet program.

4. All state regulations adopted under the authority of the division of medical services shall remain in effect unless withdrawn or amended by authority of the MO HealthNet division.

5. The director of the MO HealthNet division shall exercise the powers and duties of an appointing authority under chapter 36 to employ such administrative, technical, and other personnel as may be necessary, and may designate subdivisions as needed for the performance of the duties and responsibilities of the division.

6. In addition to the powers, duties and functions vested in the MO HealthNet division by other provisions of this chapter or by other laws of this state, the MO HealthNet division shall have the power:

(1) To sue and be sued;

(2) To adopt, amend and rescind such rules and regulations necessary or desirable to perform its duties under state law and not inconsistent with the constitution or laws of this state;

(3) To make and enter into contracts and carry out the duties imposed upon it by this or any other law;

(4) To administer, disburse, accept, dispose of and account for funds, equipment, supplies or services, and any kind of property given, granted, loaned, advanced to or appropriated by the state of Missouri or the federal government for any lawful purpose;

(5) To cooperate with the United States government in matters of mutual concern pertaining to any duties of the MO HealthNet division or the department of social services, including the adoption of such methods of administration as are found by the United States government to be necessary for the efficient operation of state medical assistance plans required by federal law, and the modification or amendment of a state medical assistance plan where required by federal law;

(6) To make reports in such form and containing such information as the United States government may, from time to time, require and comply with such provisions as the United States government may, from time to time, find necessary to assure the correctness and verification of such reports;

(7) To create and appoint, when and if it may deem necessary, advisory committees not otherwise provided in any other provision of the law to provide professional or technical consultation with respect to MO HealthNet program administration. Each advisory committee shall consult with and advise the MO HealthNet division with respect to policies incident to the administration of the particular function germane to their respective field of competence;

(8) To define, establish and implement the policies and procedures necessary to administer payments to providers under the MO HealthNet program;

(9) To conduct utilization reviews to determine the appropriateness of services and reimbursement amounts to providers participating in the MO HealthNet program;

(10) To establish or cooperate in research or demonstration projects relative to the medical assistance programs, including those projects which will aid in effective coordination or planning between private and public medical assistance programs and providers, or which will help improve the administration and effectiveness of medical assistance programs.

(L. 1987 H.B. 579, A.L. 2007 S.B. 577)



Section 208.204 Medical care for children in custody of department, payment — division may administer funds — individualized service plans developed for children in state custody exclusively based on need for mental health services.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

208.204. Medical care for children in custody of department, payment — division may administer funds — individualized service plans developed for children in state custody exclusively based on need for mental health services. — 1. The MO HealthNet division may administer the funds appropriated to the department of social services or any division of the department for payment of medical care provided to children in the legal custody of the department of social services or any division of the department.

2. Through judicial review or family support team meetings, the children's division shall determine which cases involve children in the system due exclusively to a need for mental health services, and identify the cases where no instance of abuse, neglect, or abandonment exists.

3. Within sixty days of a child being identified pursuant to subsection 2 of this section, an individualized service plan shall be developed by the applicable state agencies responsible for providing or paying for any and all appropriate and necessary services. The individualized service plan shall specifically identify which agencies are going to pay for, subject to appropriations, and provide such services, and such plan shall be submitted to the court for approval. Services shall be provided in the least restrictive, most appropriate environment that meets the needs of the child including home, community-based treatment, and supports. The child's family shall actively participate in designing the individualized service plan for the child. The department of social services shall notify the appropriate judge of the child and shall submit the individualized service plan developed for approval by the judge. The child may be returned by the judge to the custody of the child's family.

4. When the children are returned to their family's custody and become the service responsibility of the department of mental health, the appropriate moneys to provide for the care of each child in each particular situation shall be billed to the department of social services by the department of mental health pursuant to a comprehensive financing plan jointly developed by the two departments.

(L. 1988 H.B. 1139, A.L. 2004 S.B. 1003, A.L. 2014 H.B. 1299 Revision)



Section 208.210 Undeclared income or property — benefits may be recovered by division, when.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

208.210. Undeclared income or property — benefits may be recovered by division, when. — 1. If at any time during the continuance of public assistance to any person, the recipient thereof, or the husband or wife of the recipient with whom he or she is living, is possessed or becomes possessed of any property or income in excess of the amount declared at the time of application or reinvestigation of his or her case and in such amount as would affect his or her needs or right to receive benefits, it shall be the duty of the recipient, or the husband or the wife of the recipient, to notify the family support division of the receipt or possession of such property or income, and the family support division may, after investigation, either cancel the benefits or alter the amount thereof in accordance with the circumstances.

2. Any benefits paid when the recipient or the recipient's spouse is in possession of such undeclared property or income shall be recoverable by the department of social services as a debt due to the state. If during the life, or upon the death, of any person who is receiving or has received benefits, it is found that the recipient or the recipient's spouse was possessed of any property or income in excess of the amount reported that would affect his or her needs or right to receive benefits, or if it be shown such benefits were obtained through misrepresentation, nondisclosure of material facts, or through mistake of fact, the amount of benefits, without interest, may be recovered from him or her or his or her estate by the department of social services as a debt due the state.

3. The possession of undeclared property by a recipient or a recipient's spouse with whom the recipient is living shall be prima facie evidence of its ownership during the time benefits were granted, and the burden to prove otherwise shall be upon the recipient or the recipient's legal representative.

4. The federal government shall be entitled to share in any amount collected under the provisions of this section, however, not to exceed the amount contributed by the federal government in each case. The amount due the United States shall be promptly paid or credited upon collection to the designated agency of the federal government by the department of social services.

(L. 1951 p. 771 § 208.201, A.L. 2014 H.B. 1299 Revision)



Section 208.212 Annuities, affect on Medicaid eligibility — rulemaking authority.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

208.212. Annuities, affect on Medicaid eligibility — rulemaking authority. — 1. For purposes of MO HealthNet eligibility, the stream of income from investment in annuities shall be excluded as an available resource for those annuities that:

(1) Are actuarially sound as measured against the Social Security Administration Life Expectancy Tables, as amended;

(2) Provide equal or nearly equal payments for the duration of the device and which exclude balloon-style final payments;

(3) Provide the state of Missouri secondary or contingent beneficiary status ensuring payment if the individual predeceases the duration of the annuity, in an amount equal to the MO HealthNet expenditure made by the state on the individual's behalf; and

(4) Name and pay the MO HealthNet claimant as the primary beneficiary.

2. The department shall establish a sixty month look-back period to review any investment in an annuity by an applicant for MO HealthNet benefits. If an investment in an annuity is determined by the department to have been made in anticipation of obtaining or with an intent to obtain eligibility for MO HealthNet benefits, the department shall have available all remedies and sanctions permitted under federal and state law regarding such investment. The fact that an investment in an annuity which occurred prior to August 28, 2005, does not meet the criteria established in subsection 1 of this section shall not automatically result in a disallowance of such investment.

3. The department of social services shall promulgate rules to administer the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2005, shall be invalid and void.

(L. 2005 S.B. 539, A.L. 2007 S.B. 577)



Section 208.213 Personal care contracts, effect on eligibility.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

208.213. Personal care contracts, effect on eligibility. — 1. In determining if an institutionalized individual is ineligible for the periods and reasons specified in 42 U.S.C. Section 1396p, a personal care contract received in exchange for personal property, real property, or cash and securities is fair and valuable consideration only if:

(1) There is a written agreement between the individual or individuals providing services and the individual receiving care which specifies the type, frequency, and duration of the services to be provided that was signed and dated on or before the date the services began;

(2) The services do not duplicate those which another party is being paid to provide;

(3) The individual receiving the services has a documented need for the personal care services provided;

(4) The services are essential to avoid institutionalization of the individual receiving benefit of the services;

(5) Compensation for the services shall be made at the time services are performed or within two months of the provision of the services; and

(6) The fair market value of the services provided prior to the month of institutionalization is equal to the fair market value of the assets exchanged for the services.

2. The fair market value for services provided shall be based on the current rate paid to providers of such services in the county of residence.

(L. 2007 S.B. 577)



Section 208.215 Payer of last resort — liability for debt due the state, ceiling — rights of department, when, procedure, exception — report of injuries required, form, recovery of funds — recovery of medical assistance paid, when — court may adjudicate rights of parties, when.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

208.215. Payer of last resort — liability for debt due the state, ceiling — rights of department, when, procedure, exception — report of injuries required, form, recovery of funds — recovery of medical assistance paid, when — court may adjudicate rights of parties, when. — 1. MO HealthNet is payer of last resort unless otherwise specified by law. When any person, corporation, institution, public agency or private agency is liable, either pursuant to contract or otherwise, to a participant receiving public assistance on account of personal injury to or disability or disease or benefits arising from a health insurance plan to which the participant may be entitled, payments made by the department of social services or MO HealthNet division shall be a debt due the state and recoverable from the liable party or participant for all payments made on behalf of the participant and the debt due the state shall not exceed the payments made from MO HealthNet benefits provided under sections 208.151 to 208.158 and section 208.162* and section 208.204 on behalf of the participant, minor or estate for payments on account of the injury, disease, or disability or benefits arising from a health insurance program to which the participant may be entitled. Any health benefit plan as defined in section 376.1350, third-party administrator, administrative service organization, and pharmacy benefits manager shall process and pay all properly submitted medical assistance subrogation claims or MO HealthNet subrogation claims using standard electronic transactions or paper claim forms:

(1) For a period of three years from the date services were provided or rendered; however, an entity:

(a) Shall not be required to reimburse for items or services which are not covered under MO HealthNet;

(b) Shall not deny a claim submitted by the state solely on the basis of the date of submission of the claim, the type or format of the claim form, failure to present proper documentation of coverage at the point of sale, or failure to provide prior authorization;

(c) Shall not be required to reimburse for items or services for which a claim was previously submitted to the health benefit plan, third-party administrator, administrative service organization, or pharmacy benefits manager by the health care provider or the participant and the claim was properly denied by the health benefit plan, third-party administrator, administrative service organization, or pharmacy benefits manager for procedural reasons, except for timely filing, type or format of the claim form, failure to present proper documentation of coverage at the point of sale, or failure to obtain prior authorization;

(d) Shall not be required to reimburse for items or services which are not covered under or were not covered under the plan offered by the entity against which a claim for subrogation has been filed; and

(e) Shall reimburse for items or services to the same extent that the entity would have been liable as if it had been properly billed at the point of sale, and the amount due is limited to what the entity would have paid as if it had been properly billed at the point of sale; and

(2) If any action by the state to enforce its rights with respect to such claim is commenced within six years of the state's submission of such claim.

2. The department of social services, MO HealthNet division, or its contractor may maintain an appropriate action to recover funds paid by the department of social services or MO HealthNet division or its contractor that are due under this section in the name of the state of Missouri against the person, corporation, institution, public agency, or private agency liable to the participant, minor or estate.

3. Any participant, minor, guardian, conservator, personal representative, estate, including persons entitled under section 537.080 to bring an action for wrongful death who pursues legal rights against a person, corporation, institution, public agency, or private agency liable to that participant or minor for injuries, disease or disability or benefits arising from a health insurance plan to which the participant may be entitled as outlined in subsection 1 of this section shall upon actual knowledge that the department of social services or MO HealthNet division has paid MO HealthNet benefits as defined by this chapter promptly notify the MO HealthNet division as to the pursuit of such legal rights.

4. Every applicant or participant by application assigns his right to the department of social services or MO HealthNet division of any funds recovered or expected to be recovered to the extent provided for in this section. All applicants and participants, including a person authorized by the probate code, shall cooperate with the department of social services, MO HealthNet division in identifying and providing information to assist the state in pursuing any third party who may be liable to pay for care and services available under the state's plan for MO HealthNet benefits as provided in sections 208.151 to 208.159 and sections 208.162* and 208.204. All applicants and participants shall cooperate with the agency in obtaining third-party resources due to the applicant, participant, or child for whom assistance is claimed. Failure to cooperate without good cause as determined by the department of social services, MO HealthNet division in accordance with federally prescribed standards shall render the applicant or participant ineligible for MO HealthNet benefits under sections 208.151 to 208.159 and sections 208.162* and 208.204. A participant who has notice or who has actual knowledge of the department's rights to third-party benefits who receives any third-party benefit or proceeds for a covered illness or injury is either required to pay the division within sixty days after receipt of settlement proceeds the full amount of the third-party benefits up to the total MO HealthNet benefits provided or to place the full amount of the third-party benefits in a trust account for the benefit of the division pending judicial or administrative determination of the division's right to third-party benefits.

5. Every person, corporation or partnership who acts for or on behalf of a person who is or was eligible for MO HealthNet benefits under sections 208.151 to 208.159 and sections 208.162* and 208.204 for purposes of pursuing the applicant's or participant's claim which accrued as a result of a nonoccupational or nonwork-related incident or occurrence resulting in the payment of MO HealthNet benefits shall notify the MO HealthNet division upon agreeing to assist such person and further shall notify the MO HealthNet division of any institution of a proceeding, settlement or the results of the pursuit of the claim and give thirty days' notice before any judgment, award, or settlement may be satisfied in any action or any claim by the applicant or participant to recover damages for such injuries, disease, or disability, or benefits arising from a health insurance program to which the participant may be entitled.

6. Every participant, minor, guardian, conservator, personal representative, estate, including persons entitled under section 537.080 to bring an action for wrongful death, or his attorney or legal representative shall promptly notify the MO HealthNet division of any recovery from a third party and shall immediately reimburse the department of social services, MO HealthNet division, or its contractor from the proceeds of any settlement, judgment, or other recovery in any action or claim initiated against any such third party. A judgment, award, or settlement in an action by a participant to recover damages for injuries or other third-party benefits in which the division has an interest may not be satisfied without first giving the division notice and a reasonable opportunity to file and satisfy the claim or proceed with any action as otherwise permitted by law.

7. The department of social services, MO HealthNet division or its contractor shall have a right to recover the amount of payments made to a provider under this chapter because of an injury, disease, or disability, or benefits arising from a health insurance plan to which the participant may be entitled for which a third party is or may be liable in contract, tort or otherwise under law or equity. Upon request by the MO HealthNet division, all third-party payers shall provide the MO HealthNet division with information contained in a 270/271 Health Care Eligibility Benefits Inquiry and Response standard transaction mandated under the federal Health Insurance Portability and Accountability Act, except that third-party payers shall not include accident-only, specified disease, disability income, hospital indemnity, or other fixed indemnity insurance policies.

8. The department of social services or MO HealthNet division shall have a lien upon any moneys to be paid by any insurance company or similar business enterprise, person, corporation, institution, public agency or private agency in settlement or satisfaction of a judgment on any claim for injuries or disability or disease benefits arising from a health insurance program to which the participant may be entitled which resulted in medical expenses for which the department or MO HealthNet division made payment. This lien shall also be applicable to any moneys which may come into the possession of any attorney who is handling the claim for injuries, or disability or disease or benefits arising from a health insurance plan to which the participant may be entitled which resulted in payments made by the department or MO HealthNet division. In each case, a lien notice shall be served by certified mail or registered mail, upon the party or parties against whom the applicant or participant has a claim, demand or cause of action. The lien shall claim the charge and describe the interest the department or MO HealthNet division has in the claim, demand or cause of action. The lien shall attach to any verdict or judgment entered and to any money or property which may be recovered on account of such claim, demand, cause of action or suit from and after the time of the service of the notice.

9. On petition filed by the department, or by the participant, or by the defendant, the court, on written notice of all interested parties, may adjudicate the rights of the parties and enforce the charge. The court may approve the settlement of any claim, demand or cause of action either before or after a verdict, and nothing in this section shall be construed as requiring the actual trial or final adjudication of any claim, demand or cause of action upon which the department has charge. The court may determine what portion of the recovery shall be paid to the department against the recovery. In making this determination the court shall conduct an evidentiary hearing and shall consider competent evidence pertaining to the following matters:

(1) The amount of the charge sought to be enforced against the recovery when expressed as a percentage of the gross amount of the recovery; the amount of the charge sought to be enforced against the recovery when expressed as a percentage of the amount obtained by subtracting from the gross amount of the recovery the total attorney's fees and other costs incurred by the participant incident to the recovery; and whether the department should, as a matter of fairness and equity, bear its proportionate share of the fees and costs incurred to generate the recovery from which the charge is sought to be satisfied;

(2) The amount, if any, of the attorney's fees and other costs incurred by the participant incident to the recovery and paid by the participant up to the time of recovery, and the amount of such fees and costs remaining unpaid at the time of recovery;

(3) The total hospital, doctor and other medical expenses incurred for care and treatment of the injury to the date of recovery therefor, the portion of such expenses theretofore paid by the participant, by insurance provided by the participant, and by the department, and the amount of such previously incurred expenses which remain unpaid at the time of recovery and by whom such incurred, unpaid expenses are to be paid;

(4) Whether the recovery represents less than substantially full recompense for the injury and the hospital, doctor and other medical expenses incurred to the date of recovery for the care and treatment of the injury, so that reduction of the charge sought to be enforced against the recovery would not likely result in a double recovery or unjust enrichment to the participant;

(5) The age of the participant and of persons dependent for support upon the participant, the nature and permanency of the participant's injuries as they affect not only the future employability and education of the participant but also the reasonably necessary and foreseeable future material, maintenance, medical rehabilitative and training needs of the participant, the cost of such reasonably necessary and foreseeable future needs, and the resources available to meet such needs and pay such costs;

(6) The realistic ability of the participant to repay in whole or in part the charge sought to be enforced against the recovery when judged in light of the factors enumerated above.

10. The burden of producing evidence sufficient to support the exercise by the court of its discretion to reduce the amount of a proven charge sought to be enforced against the recovery shall rest with the party seeking such reduction. The computerized records of the MO HealthNet division, certified by the director or his or her designee, shall be prima facie evidence of proof of moneys expended and the amount of the debt due the state.

11. The court may reduce and apportion the department's or MO HealthNet division's lien proportionate to the recovery of the claimant. The court may consider the nature and extent of the injury, economic and noneconomic loss, settlement offers, comparative negligence as it applies to the case at hand, hospital costs, physician costs, and all other appropriate costs. The department or MO HealthNet division shall pay its pro rata share of the attorney's fees based on the department's or MO HealthNet division's lien as it compares to the total settlement agreed upon. This section shall not affect the priority of an attorney's lien under section 484.140. The charges of the department or MO HealthNet division or contractor described in this section, however, shall take priority over all other liens and charges existing under the laws of the state of Missouri with the exception of the attorney's lien under such statute.

12. Whenever the department of social services or MO HealthNet division has a statutory charge under this section against a recovery for damages incurred by a participant because of its advancement of any assistance, such charge shall not be satisfied out of any recovery until the attorney's claim for fees is satisfied, regardless of whether an action based on participant's claim has been filed in court. Nothing herein shall prohibit the director from entering into a compromise agreement with any participant, after consideration of the factors in subsections 9 to 13 of this section.

13. This section shall be inapplicable to any claim, demand or cause of action arising under the workers' compensation act, chapter 287. From funds recovered pursuant to this section the federal government shall be paid a portion thereof equal to the proportionate part originally provided by the federal government to pay for MO HealthNet benefits to the participant or minor involved. The department or MO HealthNet division shall enforce TEFRA liens, 42 U.S.C. Section 1396p, as authorized by federal law and regulation on permanently institutionalized individuals. The department or MO HealthNet division shall have the right to enforce TEFRA liens, 42 U.S.C. Section 1396p, as authorized by federal law and regulation on all other institutionalized individuals. For the purposes of this subsection, "permanently institutionalized individuals" includes those people who the department or MO HealthNet division determines cannot reasonably be expected to be discharged and return home, and "property" includes the homestead and all other personal and real property in which the participant has sole legal interest or a legal interest based upon co-ownership of the property which is the result of a transfer of property for less than the fair market value within thirty months prior to the participant's entering the nursing facility. The following provisions shall apply to such liens:

(1) The lien shall be for the debt due the state for MO HealthNet benefits paid or to be paid on behalf of a participant. The amount of the lien shall be for the full amount due the state at the time the lien is enforced;

(2) The MO HealthNet division shall file for record, with the recorder of deeds of the county in which any real property of the participant is situated, a written notice of the lien. The notice of lien shall contain the name of the participant and a description of the real estate. The recorder shall note the time of receiving such notice, and shall record and index the notice of lien in the same manner as deeds of real estate are required to be recorded and indexed. The director or the director's designee may release or discharge all or part of the lien and notice of the release shall also be filed with the recorder. The department of social services, MO HealthNet division, shall provide payment to the recorder of deeds the fees set for similar filings in connection with the filing of a lien and any other necessary documents;

(3) No such lien may be imposed against the property of any individual prior to the individual's death on account of MO HealthNet benefits paid except:

(a) In the case of the real property of an individual:

a. Who is an inpatient in a nursing facility, intermediate care facility for the intellectually disabled, or other medical institution, if such individual is required, as a condition of receiving services in such institution, to spend for costs of medical care all but a minimal amount of his or her income required for personal needs; and

b. With respect to whom the director of the MO HealthNet division or the director's designee determines, after notice and opportunity for hearing, that he cannot reasonably be expected to be discharged from the medical institution and to return home. The hearing, if requested, shall proceed under the provisions of chapter 536 before a hearing officer designated by the director of the MO HealthNet division; or

(b) Pursuant to the judgment of a court on account of benefits incorrectly paid on behalf of such individual;

(4) No lien may be imposed under paragraph (b) of subdivision (3) of this subsection on such individual's home if one or more of the following persons is lawfully residing in such home:

(a) The spouse of such individual;

(b) Such individual's child who is under twenty-one years of age, or is blind or permanently and totally disabled; or

(c) A sibling of such individual who has an equity interest in such home and who was residing in such individual's home for a period of at least one year immediately before the date of the individual's admission to the medical institution;

(5) Any lien imposed with respect to an individual pursuant to subparagraph b. of paragraph (a) of subdivision (3) of this subsection shall dissolve upon that individual's discharge from the medical institution and return home.

14. The debt due the state provided by this section is subordinate to the lien provided by section 484.130 or section 484.140, relating to an attorney's lien and to the participant's expenses of the claim against the third party.

15. Application for and acceptance of MO HealthNet benefits under this chapter shall constitute an assignment to the department of social services or MO HealthNet division of any rights to support for the purpose of medical care as determined by a court or administrative order and of any other rights to payment for medical care.

16. All participants receiving benefits as defined in this chapter shall cooperate with the state by reporting to the family support division or the MO HealthNet division, within thirty days, any occurrences where an injury to their persons or to a member of a household who receives MO HealthNet benefits is sustained, on such form or forms as provided by the family support division or MO HealthNet division.

17. If a person fails to comply with the provision of any judicial or administrative decree or temporary order requiring that person to maintain medical insurance on or be responsible for medical expenses for a dependent child, spouse, or ex-spouse, in addition to other remedies available, that person shall be liable to the state for the entire cost of the medical care provided pursuant to eligibility under any public assistance program on behalf of that dependent child, spouse, or ex-spouse during the period for which the required medical care was provided. Where a duty of support exists and no judicial or administrative decree or temporary order for support has been entered, the person owing the duty of support shall be liable to the state for the entire cost of the medical care provided on behalf of the dependent child or spouse to whom the duty of support is owed.

18. The department director or the director's designee may compromise, settle or waive any such claim in whole or in part in the interest of the MO HealthNet program. Notwithstanding any provision in this section to the contrary, the department of social services, MO HealthNet division is not required to seek reimbursement from a liable third party on claims for which the amount it reasonably expects to recover will be less than the cost of recovery or for which recovery efforts will not be cost-effective. Cost-effectiveness is determined based on the following:

(1) Actual and legal issues of liability as may exist between the participant and the liable party;

(2) Total funds available for settlement; and

(3) An estimate of the cost to the division of pursuing its claim.

(L. 1981 H.B. 901 § 1, A.L. 1982 H.B. 1086, A.L. 1987 H.B. 518, A.L. 1990 S.B. 765, A.L. 1993 H.B. 564, A.L. 1996 S.B. 869, A.L. 2005 S.B. 539, A.L. 2007 S.B. 577, A.L. 2010 H.B. 1868 merged with H.B. 2226, et al. merged with S.B. 583 merged with S.B. 842, et al. merged with S.B. 1007, A.L. 2014 H.B. 1064)

*Section 208.162 was repealed by S.B. 539, 2005.

CROSS REFERENCE:

Division of medical services has right to payment from insurers or other obligated parties for health care services, 376.819

(1998) The amended statute is remedial and may be applied retroactively and is more specific than section 473.398 where it conflicts. Pierce v. State, Department of Social Services, 969 S.W.2d 814 (W.D.Mo.).



Section 208.216 Attorney's fees to be paid by department for recipient appeals for federal supplemental security income benefits, when — rules, procedure.

Effective 28 Aug 1993

Title XII PUBLIC HEALTH AND WELFARE

208.216. Attorney's fees to be paid by department for recipient appeals for federal supplemental security income benefits, when — rules, procedure. — 1. The department of social services shall make disbursements to any attorney who represented a recipient of general relief under this chapter in an appeal of any claim for federal supplemental security income benefits before an administrative law judge which is decided in favor of such recipient. The amount of such disbursement shall not exceed twenty-five percent of the maximum federal supplemental security income grant payable to an individual for a period of one year. No such disbursement shall be made unless a petition and a copy of the favorable decision is submitted by such attorney to the department of social services within sixty days of the date of such decision. The disbursement shall be made within thirty days after the petition is received.

2. The department of social services shall promulgate rules and regulations necessary to implement the provisions of this section, pursuant to the provisions of section 208.151 and chapter 536.

(L. 1990 S.B. 765 § 11, A.L. 1993 S.B. 52)



Section 208.217 Department may obtain medical insurance information — failure to provide information, attorney general to bring action, penalty — confidential information, penalty for disclosure — definitions.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

208.217. Department may obtain medical insurance information — failure to provide information, attorney general to bring action, penalty — confidential information, penalty for disclosure — definitions. — 1. As used in this section, the following terms mean:

(1) "Data match", a method of comparing the department's information with that of another entity and identifying those records which appear in both files. This process is accomplished by a computerized comparison by which both the department and the entity utilize a computer readable electronic media format;

(2) "Department", the Missouri department of social services;

(3) "Entity":

(a) Any insurance company as defined in chapter 375 or any public organization or agency transacting or doing the business of insurance; or

(b) Any health service corporation or health maintenance organization as defined in chapter 354 or any other provider of health services as defined in chapter 354;

(c) Any self-insured organization or business providing health services as defined in chapter 354; or

(d) Any third-party administrator (TPA), administrative services organization (ASO), or pharmacy benefit manager (PBM) transacting or doing business in Missouri or administering or processing claims or benefits, or both, for residents of Missouri;

(4) "Individual", any applicant or present or former participant receiving public assistance benefits under sections 208.151 to 208.159;

(5) "Insurance", any agreement, contract, policy plan or writing entered into voluntarily or by court or administrative order providing for the payment of medical services or for the provision of medical care to or on behalf of an individual;

(6) "Request", any inquiry by the MO HealthNet division for the purpose of determining the existence of insurance where the department may have expended MO HealthNet benefits.

2. The department may enter into a contract with any entity, and the entity shall, upon request of the department of social services, inform the department of any records or information pertaining to the insurance of any individual.

3. The information which is required to be provided by the entity regarding an individual is limited to those insurance benefits that could have been claimed and paid by an insurance policy agreement or plan with respect to medical services or items which are otherwise covered under the MO HealthNet program.

4. A request for a data match made by the department pursuant to this section shall include sufficient information to identify each person named in the request in a form that is compatible with the record-keeping methods of the entity. Requests for information shall pertain to any individual or the person legally responsible for such individual and may be requested at a minimum of twice a year.

5. The department shall reimburse the entity which is requested to supply information as provided by this section for actual direct costs, based upon industry standards, incurred in furnishing the requested information and as set out in the contract. The department shall specify the time and manner in which information is to be delivered by the entity to the department. No reimbursement will be provided for information requested by the department other than by means of a data match.

6. Any entity which has received a request from the department pursuant to this section shall provide the requested information in compliance with HIPPAA required transactions within sixty days of receipt of the request. Willful failure of an entity to provide the requested information within such period shall result in liability to the state for civil penalties of up to ten dollars for each day thereafter. The attorney general shall, upon request of the department, bring an action in a circuit court of competent jurisdiction to recover the civil penalty. The court shall determine the amount of the civil penalty to be assessed. A health insurance carrier, including instances where it acts in the capacity of an administrator of an ASO account, and a TPA acting in the capacity of an administrator for a fully insured or self-funded employer, is required to accept and respond to the HIPPAA ANSI standard transaction for the purpose of validating eligibility.

7. The director of the department shall establish guidelines to assure that the information furnished to any entity or obtained from any entity does not violate the laws pertaining to the confidentiality and privacy of an applicant or participant receiving MO HealthNet benefits. Any person disclosing confidential information for purposes other than set forth in this section shall be guilty of a class A misdemeanor.

8. The application for or the receipt of benefits under sections 208.151 to 208.159 shall be deemed consent by the individual to allow the department to request information from any entity regarding insurance coverage of said person.

(L. 1987 H.B. 518 § 208.224, A.L. 2007 S.B. 577, A.L. 2014 H.B. 1299 Revision)



Section 208.220 Commissioner of administration may deduct certain amounts from state employee's compensation, when.

Effective 28 Aug 1996

Title XII PUBLIC HEALTH AND WELFARE

208.220. Commissioner of administration may deduct certain amounts from state employee's compensation, when. — The commissioner of administration may deduct from any state employee's compensation amounts determined to be owed by such employee pursuant to the procedures contained in section 208.080 for any debt related to the overpayment of public assistance benefits, including food stamps, aid to families with dependent children, medical assistance, general relief, and similar assistance administered by the department of social services or other state department; provided that involuntary deductions based on such a debt determination may be made only if the determination is final.

(L. 1996 S.B. 869)



Section 208.221 Jurisdiction, administrative hearing commission, procedure.

Effective 28 Aug 1999

Title XII PUBLIC HEALTH AND WELFARE

208.221. Jurisdiction, administrative hearing commission, procedure. — For reimbursement or recoupment cases filed pursuant to subsection 3 of section 208.156, jurisdiction is as outlined therein. The administrative hearing commission shall render a decision within three hundred days of filing the appeal. For each day the proceeding is continued or delayed by appellant, the time frame for rendering a decision is extended by one day. If the commission does not render a decision within three hundred days of filing, or as extended, the appellant may seek the same appeal in the circuit court of Cole County or in the circuit court where the facility is located. The circuit court performing review in lieu of the administrative hearing commission herein shall perform its review under the same guidelines and restrictions as the administrative hearing commission, except that the circuit court shall retain authority to render final decisions of law.

(L. 1999 S.B. 326 § 14)



Section 208.223 Reimbursement for ambulance service to be based on mileage.

Effective 28 Aug 2009

Title XII PUBLIC HEALTH AND WELFARE

208.223. Reimbursement for ambulance service to be based on mileage. — Reimbursement for ambulance services provided under this chapter shall be made based on mileage calculations from the point of pick up to the destination.

(L. 2009 S.B. 307 § 1)



Section 208.225 Medicaid per diem rate recalculation for nursing homes, amount.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

208.225. Medicaid per diem rate recalculation for nursing homes, amount. — 1. To implement fully the provisions of section 208.152, the MO HealthNet division shall calculate the Medicaid per diem reimbursement rates of each nursing home participating in the Medicaid program as a provider of nursing home services based on its costs reported in the Title XIX cost report filed with the MO HealthNet division for its fiscal year as provided in subsection 2 of this section.

2. The recalculation of Medicaid rates to all Missouri facilities will be performed as follows: effective July 1, 2004, the department of social services shall use the Medicaid cost report containing adjusted costs for the facility fiscal year ending in 2001 and redetermine the allowable per-patient day costs for each facility. The department shall recalculate the class ceilings in the patient care, one hundred twenty percent of the median; ancillary, one hundred twenty percent of the median; and administration, one hundred ten percent of the median cost centers. Each facility shall receive as a rate increase one-third of the amount that is unpaid based on the recalculated cost determination.

(L. 2004 S.B. 1123, A.L. 2005 S.B. 539, A.L. 2014 H.B. 1299 Revision)



Section 208.227 Multiple prescriptions, case management and surveillance programs to be established — communication with providers, updates — antipsychotic drugs — rule making authority — definitions.

Effective 28 Aug 2017

Title XII PUBLIC HEALTH AND WELFARE

208.227. Multiple prescriptions, case management and surveillance programs to be established — communication with providers, updates — antipsychotic drugs — rule making authority — definitions. — 1. No restrictions to access shall be imposed that preclude availability of any individual atypical antipsychotic monotherapy for the treatment of schizophrenia, bipolar disorder, or psychosis associated with severe depression. The division shall establish a pharmaceutical case management or polypharmacy program for high risk MO HealthNet participants with numerous or multiple prescribed drugs. The division shall also establish a behavioral health pharmacy and opioid surveillance program to encourage the use of best medical evidence-supported prescription practices. The division shall communicate with providers, as such term is defined in section 208.164, whose prescribing practices deviate from or do not otherwise utilize best medical evidence-supported prescription practices. The communication may be telemetric, written, oral, or some combination thereof. These programs shall be established and administered through processes established and supported under a memorandum of understanding between the department of mental health and the department of social services, or their successor entities.

2. The provisions of this section shall not prohibit the division from utilizing clinical edits to ensure clinical best practices including, but not limited to:

(1) Drug safety and avoidance of harmful drug interactions;

(2) Compliance with nationally recognized and juried clinical guidelines from national medical associations using medical evidence and emphasizing best practice principles;

(3) Detection of patients receiving prescription drugs from multiple prescribers; and

(4) Detection, prevention, and treatment of substance use disorders.

3. The division shall issue a provider update no less than twice annually to enumerate treatment and utilization principles for MO HealthNet providers including, but not limited to:

(1) Treatment with antipsychotic drugs, as with any other form of treatment, should be individualized in order to optimize the patient’s recovery and stability;

(2) Treatment with antipsychotic drugs should be as effective, safe, and well-tolerated as supported by best medical evidence;

(3) Treatment with antipsychotic drugs should consider the individual patient’s needs, preferences, and vulnerabilities;

(4) Treatment with antipsychotic drugs should support an improved quality of life for the patient;

(5) Treatment choices should be informed by the best current medical evidence and should be updated consistent with evolving nationally recognized best practice guidelines; and

(6) Cost considerations in the context of best practices, efficacy, and patient response to adverse drug reactions should guide antipsychotic medication policy and selection once the preceding principles have been maximally achieved.

4. If the division implements any new policy or clinical edit for an antipsychotic drug, the division shall continue to allow MO HealthNet participants access to any antipsychotic drug that they utilize and on which they are stable or that they have successfully utilized previously. The division shall adhere to the following:

(1) If an antipsychotic drug listed as “nonpreferred” is considered clinically appropriate for an individual patient based on the patient’s previous response to the drug or other medical considerations, prior authorization procedures, as such term is defined in section 208.164, shall be simple and flexible;

(2) If an antipsychotic drug listed as “nonpreferred” is known or found to be safe and effective for a given individual, the division shall not restrict the patient’s access to that drug. Such nonpreferred drug shall, for that patient only and if that patient has been reasonably adherent to the prescribed therapy, be considered “preferred” in order to minimize the risk of relapse and to support continuity of care for the patient;

(3) A patient shall not be required to change antipsychotic drugs due to changes in medication management policy, prior authorization, or a change in the payor responsible for the benefit; and

(4) Patients transferring from state psychiatric hospitals to community-based settings, including patients previously found to be not guilty of a criminal offense by reason of insanity or who have previously been found to be incompetent to stand trial, shall be permitted to continue the medication regimen that aided the stability and recovery so that such patient was able to successfully transition to the community-based setting.

5. The division’s medication policy and clinical edits shall provide MO HealthNet participants initial access to multiple Food and Drug Administration-approved antipsychotic drugs that have substantially the same clinical differences and adverse effects that are predictable across individual patients and whose manufacturers have entered into a federal rebate agreement with the Department of Health and Human Services. Clinical differences may include, but not be limited to, weight gain, extrapyramidal side effects, sedation, susceptibility to metabolic syndrome, other substantial adverse effects, the availability of long-acting formulations, and proven efficacy in the treatment of psychosis. The available drugs for an individual patient shall include, but not be limited to, the following categories:

(1) At least one relatively weight-neutral atypical antipsychotic medication;

(2) At least one long-acting injectable formulation of an atypical antipsychotic;

(3) Clozapine;

(4) At least one atypical antipsychotic medication with relatively potent sedative effects;

(5) At least one medium-potency typical antipsychotic medication;

(6) At least one long-acting injectable formulation of a high-potency typical antipsychotic medication;

(7) At least one high-potency typical antipsychotic medication; and

(8) At least one low-potency typical antipsychotic medication.

6. Nothing in subsection 5 of this section shall be construed to require any of the following:

(1) Step therapy or a trial of a typical antipsychotic drug before permitting a patient access to an atypical drug or antipsychotic medication;

(2) A limit of one atypical antipsychotic drug as an open-access, first-choice agent; or

(3) A trial of one of the eight categories of drugs listed in subsection 5 of this section before having access to the other seven categories.

7. The department of social services may promulgate rules and regulations to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2017, shall be invalid and void.

8. The department shall submit such state plan amendments and waivers to the Centers for Medicare and Medicaid Services of the federal Department of Health and Human Services as the department determines are necessary to implement the provisions of this section.

9. As used in this section, the following terms mean:

(1) “Division”, the MO HealthNet division of the department of social services;

(2) “Reasonably adherent”, a patient’s adherence to taking medication on a prescribed schedule as measured by a medication position ratio of at least seventy-five percent;

(3) “Successfully utilized previously”, a drug or drug regimen’s provision of clinical stability in treating a patient’s symptoms.

(L. 2007 S.B. 577 § 2, A.L. 2017 S.B. 139)



Section 208.229 Rebates on outpatient drugs — definitions.

Effective 28 Aug 2017

Title XII PUBLIC HEALTH AND WELFARE

208.229. Rebates on outpatient drugs — definitions. — 1. Pharmaceutical manufacturers shall pay to the state, in accordance with 42 U.S.C. Section 1396r-8, rebates on eligible utilization of covered outpatient drugs dispensed to MO HealthNet participants under the MO HealthNet pharmacy program as follows:

(1) For single source drugs and innovator multiple source drugs, rebates shall reflect the manufacturer’s best price, as defined by 42 CFR 447.505, as updated and amended, and set forth in 42 CFR 447.509, as updated and amended; and

(2) For single source drugs and innovator and noninnovator multiple source drugs, any additional rebates necessary to account for certain price increases in excess of inflation, as set forth in 42 CFR 447.509, as updated and amended.

2. For purposes of this section, the terms “innovator multiple source drug”, “noninnovator multiple source drug”, and “single source drug” shall have the same meanings as defined in 42 CFR 447.502, as updated and amended.

(L. 2017 S.B. 139)



Section 208.230 Public assistance beneficiary employer disclosure act — report, content.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

208.230. Public assistance beneficiary employer disclosure act — report, content. — 1. This section shall be known and may be cited as the "Public Assistance Beneficiary Employer Disclosure Act".

2. The department of social services is hereby directed to prepare a MO HealthNet beneficiary employer report to be submitted to the governor on a quarterly basis. Such report shall be known as the "Missouri Health Care Responsibility Report". For purposes of this section, a "MO HealthNet beneficiary" means a person who receives medical assistance from the state of Missouri under this chapter or Titles XIX or XXI of the federal Social Security Act, as amended. To aid in the preparation of the Missouri health care responsibility report, the department shall implement policies and procedures to acquire information required by the report. Such information sources may include, but are not limited to, the following:

(1) Information required at the time of MO HealthNet application or during the yearly reverification process;

(2) Information that is accumulated from a vendor contracting with the state of Missouri to identify available insurance;

(3) Information that is voluntarily submitted by Missouri employers.

3. The Missouri health care responsibility report shall provide the following information for each employer who has fifty or more employees that are a MO HealthNet beneficiary, the spouse of a MO HealthNet beneficiary, or a custodial parent of a MO HealthNet beneficiary:

(1) The name of the qualified employer;

(2) The number of employees who are either MO HealthNet beneficiaries or are a financially responsible spouse or custodial parent of a MO HealthNet beneficiary under Title XIX of the federal Social Security Act, listed as a percentage of the qualified employer's Missouri workforce;

(3) The number of employees who are either MO HealthNet beneficiaries or are a financially responsible spouse or custodial parent of a MO HealthNet beneficiary under Title XXI of the federal Social Security Act (SCHIP), listed as a percentage of the qualified employer's Missouri workforce;

(4) For each employer, the number of employees who are MO HealthNet beneficiaries, the number of employees who are a financially responsible spouse or custodial parent of a MO HealthNet beneficiary and the number of MO HealthNet beneficiaries who are a spouse or a minor child less than nineteen years of age of an employee under Title XIX of the federal Social Security Act;

(5) For each employer, the number of employees who are MO HealthNet beneficiaries, the number of employees who are a financially responsible spouse or a custodial parent of a MO HealthNet beneficiary, and the number of MO HealthNet beneficiaries who are a spouse or a minor child less than nineteen years of age of an employee under Title XXI of the federal Social Security Act;

(6) Whether the reported MO HealthNet beneficiaries are full-time or part-time employees;

(7) Information on whether the employer offers health insurance benefits to full-time and part-time employees, their spouses, and their dependents;

(8) Information on whether employees receive health insurance benefits through the employer when MO HealthNet pays some or all of the premiums for such health insurance benefits;

(9) The cost to the state of Missouri of providing MO HealthNet benefits for the employer's employees and enrolled dependents listed as total cost and per capita cost;

(10) The report shall make industry-wide comparisons by sorting employers into industry categories based on available information from the department of economic development.

4. If it is determined that a MO HealthNet beneficiary has more than one employer, the department of social services shall count the beneficiary as a portion of one person for each employer for purposes of this report.

5. The Missouri health care responsibility report shall be issued one hundred twenty days after the end of each calendar quarter, starting with the first calendar quarter of 2008. The report shall be made available for public viewing on the department of social services website. Any member of the public shall have the right to request and receive a printed copy of the report published under this section through the department of social services.

(L. 2007 S.B. 577)



Section 208.238 Eligibility, automated process to check applicants and recipients.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

208.238. Eligibility, automated process to check applicants and recipients. — The department of social services shall implement an automated process to ensure applicants applying for benefit programs are eligible for such programs. The automated process shall be designed to periodically review current beneficiaries to ensure that they remain eligible for benefits they are receiving. The system shall check applicant and recipient information against multiple sources of information through an automated process. If the automated process shows the recipient is no longer eligible for one benefit program, the department shall determine what other benefit programs shall be closed to the recipient.

(L. 2014 S.B. 680)



Section 208.240 Statewide dental delivery system authorized.

Effective 28 Aug 2013

Title XII PUBLIC HEALTH AND WELFARE

208.240. Statewide dental delivery system authorized. — The MO HealthNet division within the department of social services may implement a statewide dental delivery system to ensure participation of and access to providers in all areas of the state. The MO HealthNet division may administer the system or may seek a third party experienced in the administration of dental benefits to administer the program under the supervision of the division.

(L. 2013 S.B. 127)



Section 208.244 Waiver of SNAP work requirements, inapplicable, when — savings used for child care assistance — annual report.

Effective 28 Aug 2015

Title XII PUBLIC HEALTH AND WELFARE

*208.244. Waiver of SNAP work requirements, inapplicable, when — savings used for child care assistance — annual report. — **1. Beginning January 1, 2016, the waiver of the work requirement for the supplemental nutrition assistance program under 7 U.S.C. Section 2015(o) shall no longer apply to individuals seeking benefits in this state. The provisions of this subsection shall terminate on January 1, 2019.

2. Any ongoing savings resulting from a reduction in state expenditures due to modification of the supplemental nutrition assistance program under this section or the temporary assistance for needy families program under sections 208.026 and 208.040 effective on August 28, 2015, subject to appropriations, shall be used to provide child care assistance for single parent households, education assistance, transportation assistance, and job training for individuals receiving benefits under such programs as allowable under applicable state and federal law.

3. The department shall make an annual report to the joint committee on government accountability on the progress of implementation of sections 208.026 and 208.040, including information on enrollment, demographics, work participation, and changes to specific policies. The joint committee shall meet at least once a year to review the department's report and shall make recommendations to the president pro tempore of the senate and the speaker of the house of representatives.

(L. 2015 S.B. 24)

*S.B. 24 was vetoed 4-30-15. The veto was overridden on 5-05-15.

**Subsection 1 terminates 1-01-19.



Section 208.247 Food stamp eligibility, felony conviction not to make ineligible, when.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

*208.247. Food stamp eligibility, felony conviction not to make ineligible, when. — 1. Pursuant to the option granted the state by 21 U.S.C. Section 862a(d), an individual who has pled guilty or nolo contendere to or is found guilty under federal or state law of a felony involving possession or use of a controlled substance shall be exempt from the prohibition contained in 21 U.S.C. Section 862a(a) against eligibility for food stamp program benefits for such convictions, if such person, as determined by the department:

(1) Meets one of the following criteria:

(a) Is currently successfully participating in a substance abuse treatment program approved by the division of alcohol and drug abuse within the department of mental health; or

(b) Is currently accepted for treatment in and participating in a substance abuse treatment program approved by the division of alcohol and drug abuse, but is subject to a waiting list to receive available treatment, and the individual remains enrolled in the treatment program and enters the treatment program at the first available opportunity; or

(c) Has satisfactorily completed a substance abuse treatment program approved by the division of alcohol and drug abuse; or

(d) Is determined by a division of alcohol and drug abuse certified treatment provider not to need substance abuse treatment; and

(2) Is successfully complying with, or has already complied with, all obligations imposed by the court, the division of alcohol and drug abuse, and the division of probation and parole; and

(3) Does not plead guilty or nolo contendere to or is not found guilty of an additional controlled substance misdemeanor or felony offense after release from custody or, if not committed to custody, such person does not plead guilty or nolo contendere to or is not found guilty of an additional controlled substance misdemeanor or felony offense, within one year after the date of conviction. Such a plea or conviction within the first year after conviction shall immediately disqualify the person for the exemption; and

(4) Has demonstrated sobriety through voluntary urinalysis testing paid for by the participant.

2. Eligibility based upon the factors in subsection 1 of this section shall be based upon documentary or other evidence satisfactory to the department of social services, and the applicant shall meet all other factors for program eligibility.

3. The department of social services, in consultation with the division of alcohol and drug abuse, shall promulgate rules to carry out the provisions of this section including specifying criteria for determining active participation in and completion of a substance abuse treatment program.

4. The exemption under this section shall not apply to an individual who has pled guilty or nolo contendere to or is found guilty of two subsequent felony offenses involving possession or use of a controlled substance after the date of the first controlled substance felony conviction.

(L. 2014 S.B. 680 merged with S.B. 727)

Effective 8-28-14 (S.B. 680); 10-10-14 (S.B. 727), see § 21.250.

*S.B. 727 was vetoed June 11, 2014. The veto was overridden on September 10, 2014.



Section 208.250 Definitions.

Effective 28 Aug 1981

Title XII PUBLIC HEALTH AND WELFARE

208.250. Definitions. — The following words shall have the following meanings unless a different meaning clearly appears from the context:

(1) "Corporation" means a domestic not-for-profit corporation organized under the provisions of chapter 355;

(2) "Department" means the Missouri department of transportation;

(3) "Director" means the director of the Missouri department of transportation.

(L. 1976 S.B. 875 § 1, A.L. 1981 S.B. 410)



Section 208.255 Missouri elderly and handicapped transportation assistance program created, purpose.

Effective 28 Aug 1981

Title XII PUBLIC HEALTH AND WELFARE

208.255. Missouri elderly and handicapped transportation assistance program created, purpose. — There is hereby created the "Missouri Elderly and Handicapped Transportation Assistance Program". The purpose of this program is to provide state financial assistance to defray operating costs incurred by corporations providing transportation services to the elderly and handicapped at below cost rates as long as matching federal funds or local or private funds, or both, are available and received.

(L. 1976 S.B. 875 § 2, A.L. 1981 S.B. 410)



Section 208.260 Funds appropriated to transportation department, duty to administer — distribution of funds, how determined.

Effective 28 Aug 1981

Title XII PUBLIC HEALTH AND WELFARE

208.260. Funds appropriated to transportation department, duty to administer — distribution of funds, how determined. — Funds appropriated for this program shall be appropriated to and administered by the department of transportation. The distribution of funds to corporations shall be determined on the basis of ridership, cost and alternative transportation means available.

(L. 1976 S.B. 875 § 3, A.L. 1981 S.B. 410)



Section 208.265 Rules and procedures, developed by whom, published, where.

Effective 28 Aug 1976

Title XII PUBLIC HEALTH AND WELFARE

208.265. Rules and procedures, developed by whom, published, where. — The director shall develop specific procedures and rules for the program for inclusion in the Missouri Register. These rules shall be subject to all state laws regarding the development of such rules.

(L. 1976 S.B. 875 § 4)



Section 208.300 Volunteer program for in-home respite care of the elderly — credit for service, limitation.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

208.300. Volunteer program for in-home respite care of the elderly — credit for service, limitation. — The department of health and senior services may establish a program under which elderly persons who are sixty years of age or older and others who have designated an elderly person as a beneficiary may volunteer their time and services to an in-home service or voluntary agency serving the elderly or to a not-for-profit organization or agency which provides services that benefit the elderly which is approved by the division and receive credit for providing volunteer respite service, which credit may then be drawn upon by such elderly persons or designated elderly beneficiaries when they themselves or their families need such respite services. The division shall establish a registry of names of such volunteers and shall, monthly or as often as it deems necessary for efficient management of the program, credit each of such volunteers with the number of hours of service each has performed for organizations and agencies approved by the division. No person serving as a volunteer pursuant to any program established by the division under the provisions of this section shall be credited for more than ten hours of volunteer service under this program per week.

(L. 1984 H.B. 959 § 1, A.L. 1987 S.B. 277, A.L. 1992 H.B. 1687, A.L. 2014 H.B. 1299 Revision)



Section 208.305 Volunteers or designated elderly beneficiaries needing respite assistance to receive, when, qualifications — paid assistance, when, rate.

Effective 28 Aug 1987

Title XII PUBLIC HEALTH AND WELFARE

208.305. Volunteers or designated elderly beneficiaries needing respite assistance to receive, when, qualifications — paid assistance, when, rate. — At such time as an elderly person who has done volunteer work under the program established under section 208.300, or the designated beneficiary, shall need assistance himself, he shall so notify the division and, if the division shall determine that such person is in fact in need of such assistance, which need shall not be based on financial need but on the social and medical condition of the person in question, such person shall receive the assistance of a volunteer. If no volunteer is available to assist a person entitled to assistance under this section because of his participation as a volunteer in the program established under section 208.300, and such unavailability has been verified by the division, the division, or an agency approved by the division, may obtain paid assistance for such person. Such paid assistance shall be at a rate which is no higher than the prevailing reimbursable rate established by the state for a unit of in-home services. The cost of such paid assistance shall be paid by the state if the person in question is not eligible for Medicaid from in-home service funds appropriated to the division.

(L. 1984 H.B. 959 § 2, A.L. 1987 S.B. 277)



Section 208.325 Self-sufficiency program, targeted households — assessments — self-sufficiency pacts, contents, incentives for participation, review by director, term of pact — training for case managers — sanctions for failure to comply with pact provisions, review — evaluation of program — rules — waiver from federal law.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

208.325. Self-sufficiency program, targeted households — assessments — self-sufficiency pacts, contents, incentives for participation, review by director, term of pact — training for case managers — sanctions for failure to comply with pact provisions, review — evaluation of program — rules — waiver from federal law. — 1. Beginning October 1, 1994, the department of social services shall enroll AFDC recipients in the self-sufficiency program established by this section. The department may target AFDC households which meet at least one of the following criteria:

(1) Received AFDC benefits in at least eighteen out of the last thirty-six months; or

(2) Are parents under twenty-four years of age without a high school diploma or a high school equivalency certificate and have a limited work history; or

(3) Whose youngest child is sixteen years of age, or older; or

(4) Are currently eligible to receive benefits pursuant to section 208.041, an assistance program for unemployed married parents.

2. The department shall, subject to appropriation, enroll in self-sufficiency pacts by July 1, 1996, the following AFDC households:

(1) Not fewer than fifteen percent of AFDC households who are required to participate in the FUTURES program under sections 208.405 and 208.410, and who are currently participating in the FUTURES program;

(2) Not fewer than five percent of AFDC households who are required to participate in the FUTURES program under sections 208.405 and 208.410, but who are currently not participating in the FUTURES program; and

(3) By October 1, 1997, not fewer than twenty-five percent of aid to families with dependent children recipients, excluding recipients who meet the following criteria and are exempt from mandatory participation in the family self-sufficiency program:

(a) Disabled individuals who meet the criteria for coverage under the federal Americans with Disabilities Act, P.L. 101-336, and are assessed as lacking the capacity to engage in full-time or part-time subsidized employment;

(b) Parents who are exclusively responsible for the full-time care of disabled children; and

(c) Other families excluded from mandatory participation in FUTURES by federal guidelines.

3. Upon enrollment in the family self-sufficiency program, a household shall receive an initial assessment of the family's educational, child care, employment, medical and other supportive needs. There shall also be assessment of the recipient's skills, education and work experience and a review of other relevant circumstances. Each assessment shall be completed in consultation with the recipient and, if appropriate, each child whose needs are being assessed.

4. Family assessments shall be used to complete a family self-sufficiency pact in negotiation with the family. The family self-sufficiency pact shall identify a specific point in time, no longer than twenty-four months after the family enrolls in the self-sufficiency pact, when the family's primary self-sufficiency pact shall conclude. The self-sufficiency pact is subject to reassessment and may be extended for up to an additional twenty-four months, but the maximum term of any self-sufficiency pact shall not exceed a total of forty-eight months. Family self-sufficiency pacts should be completed and entered into within three months of the initial assessment.

5. The family support division shall complete family self-sufficiency pact assessments and/or may contract with other agencies for this purpose, subject to appropriation.

6. Family self-sufficiency assessments shall be used to develop a family self-sufficiency pact after a meeting. The meeting participants shall include:

(1) A representative of the family support division, who may be a case manager or other specially designated, trained and qualified person authorized to negotiate the family self-sufficiency pact and follow-up with the family and responsible state agencies to ensure that the self-sufficiency pact is reviewed at least annually and, if necessary, revised as further assessments, experience, circumstances and resources require;

(2) The recipient and, if appropriate, another family member, assessment personnel or an individual interested in the family's welfare.

7. The family self-sufficiency pact shall:

(1) Be in writing and establish mutual state and family member obligations as part of a plan containing goals, objectives and timelines tailored to the needs of the family and leading to self-sufficiency;

(2) Identify available support services such as subsidized child care, medical services and transportation benefits during a transition period, to help ensure that the family will be less likely to return to public assistance.

8. The family self-sufficiency pact shall include a parent and child development plan to develop the skills and knowledge of adults in their role as parents to their children and partners of their spouses. Such plan shall include school participation records. The department of social services shall, in cooperation with the department of health and senior services, the department of mental health, and the "Parents as Teachers" program in the department of elementary and secondary education, develop or make available existing programs to be presented to persons enrolled in a family self-sufficiency pact.

9. A family enrolled in a family self-sufficiency pact may own or possess property as described in subdivision (6) of subsection 2 of section 208.010 with a value of five thousand dollars instead of the one thousand dollars as set forth in subdivision (6) of subsection 2 of section 208.010.

10. A family receiving AFDC may own one automobile, which shall not be subject to property value limitations provided in section 208.010.

11. Subject to appropriations and necessary waivers, the department of social services may disregard from one-half to two-thirds of a recipient's gross earned income for job-related and other expenses necessary for a family to make the transition to self-sufficiency.

12. A recipient may request a review by the director of the family support division, or the director's designee, of the family self-sufficiency pact or any of its provisions that the recipient objects to because it is inappropriate. After receiving an informal review, a recipient who is still aggrieved may appeal the results of that review under the procedures in section 208.080.

13. The term of the family self-sufficiency pact may only be extended due to circumstances creating barriers to self-sufficiency and the family self-sufficiency pact may be updated and adjusted to identify and address the removal of these barriers to self-sufficiency.

14. Where the capacity of services does not meet the demand for the services, limited services may be substituted and the pact completion date extended until the necessary services become available for the participant. The pact shall be modified appropriately if the services are not delivered as a result of waiting lists or other delays.

15. The family support division shall establish a training program for self-sufficiency pact case managers which shall include but not be limited to:

(1) Knowledge of public and private programs available to assist recipients to achieve self-sufficiency;

(2) Skills in facilitating recipient access to public and private programs; and

(3) Skills in motivating and in observing, listening and communicating.

16. The family support division shall ensure that families enrolled in the family self-sufficiency program make full use of the federal earned income tax credit.

17. Failure to comply with any of the provisions of a self-sufficiency pact developed pursuant to this section shall result in a recalculation of the AFDC cash grant for the household without considering the needs of the caretaker recipient.

18. If a suspension of caretaker benefits is imposed, the recipient shall have the right to a review by the director of the family support division or the director's designee.

19. After completing the family self-sufficiency program, should a recipient who has previously received thirty-six months of aid to families with dependent children benefits again become eligible for aid to families with dependent children benefits, the cash grant amount shall be calculated without considering the needs of caretaker recipients. The limitations of this subsection shall not apply to any applicant who starts a self-sufficiency pact on or before July 1, 1997, or to any applicant who has become disabled or is receiving or has received unemployment benefits since completion of a self-sufficiency program.

20. There shall be conducted a comprehensive evaluation of the family self-sufficiency program contained in the provisions of this act and the job opportunities and basic skills training program ("JOBS" or "FUTURES" ) as authorized by the provisions of sections 208.400 to 208.425. The evaluation shall be conducted by a competitively chosen independent and impartial contractor selected by the commissioner of the office of administration. The evaluation shall be based on specific, measurable data relating to those who participate successfully and unsuccessfully in these programs and a control group, factors which contributed to such success or failures, the structure of such programs and other areas. The evaluation shall include recommendations on whether such programs should be continued and suggested improvements in such programs. The first such evaluation shall be completed and reported to the governor and the general assembly by September 1, 1997. Future evaluations shall be completed every three years thereafter. In addition, in 1997, and every three years thereafter, the oversight division of the committee on legislative research shall complete an evaluation on general relief, child care and development block grants and social services block grants.

21. The director of the department of social services may promulgate rules and regulations, pursuant to section 660.017, and chapter 536 governing the use of family self-sufficiency pacts in this program and in other programs, including programs for noncustodial parents of children receiving assistance.

22. The director of the department of social services shall apply to the United States Secretary of Health and Human Services for all waivers of requirements under federal law necessary to implement the provisions of this section with full federal participation. The provisions of this section shall be implemented, subject to appropriation, as waivers necessary to ensure continued federal participation are received.

(L. 1994 H.B. 1547 & 961 § 1, A.L. 2014 H.B. 1299 Revision)



Section 208.337 Accounts for children with custodial parents in JOBS (or FUTURES), conditions, limitations — waivers required.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

208.337. Accounts for children with custodial parents in JOBS (or FUTURES), conditions, limitations — waivers required. — 1. The division may deposit funds into an account on behalf of children whose custodial parent is a participant in the program authorized pursuant to the provisions of sections 208.400 to 208.425, and whose noncustodial parent is participating in a state job training and adult educational program approved by the family support division. If agreed upon by the parties, funds may also be deposited for this purpose when the noncustodial parent terminates participation in the job training or educational program, until the custodial parent completes participation in the program authorized pursuant to the provisions of sections 208.400 to 208.425. The amount deposited for each child shall not exceed the portion of current child support paid by the noncustodial parent, to which the state of Missouri is entitled according to applicable state and federal laws. Money so received shall be governed by this section notwithstanding other state laws and regulations to the contrary.

2. Any money deposited by the division on behalf of a child, as provided in subsection 3 of this section, shall be accounted for in the name of the child. Any money in the account of a child may be expended only for care or services for the child as agreed upon by both parents. The division shall, by rule adopted pursuant to section 454.400 and chapter 536, establish procedures for the establishment of the accounts, use, expenditure, and accounting of the money, and the protection of the money against theft, loss or misappropriation.

3. The division shall deposit money appropriated for the purposes of this section with the state treasurer. Any earnings attributable to the money in the account of a child shall be credited to that child's account.

4. Each child for whose benefit funds have been received by the division, and the parents of such child, shall be furnished annually by the division of finance and administrative services of the department of social services with a statement listing all transactions involving the funds which have been deposited on the child's behalf, to include each receipt and disbursement, if any.

5. (1) The director of the department of social services shall apply for all waivers of requirements under federal law to implement the provisions of this section.

(2) This program shall not be implemented until the waiver has been obtained from the Secretary of the Department of Health and Human Services by the director of the department of social services.

(L. 1994 H.B. 1547 & 961 § 4, A.L. 2014 H.B. 1299 Revision)



Section 208.339 Telecommuting employment options, office of administration, division of personnel, duties.

Effective 28 Aug 1994

Title XII PUBLIC HEALTH AND WELFARE

208.339. Telecommuting employment options, office of administration, division of personnel, duties. — The office of administration, division of personnel, shall explore telecommuting employment options for aid to families with dependent children recipients.

(L. 1994 H.B. 1547 & 961 § 5)



Section 208.341 School programs — postponing sexual involvement — QUEST — rites of passage.

Effective 28 Aug 1994

Title XII PUBLIC HEALTH AND WELFARE

208.341. School programs — postponing sexual involvement — QUEST — rites of passage. — 1. The department of elementary and secondary education shall offer, upon request, to all schools the "Postponing Sexual Involvement Program".

2. The department of social services shall establish one additional location for the program known as "QUEST". The department of social services shall offer to schools, upon request, the "Rites of Passage Program".

(L. 1994 H.B. 1547 & 961 § 6)



Section 208.342 Earned income tax credit program, AFDC recipients.

Effective 28 Aug 1994

Title XII PUBLIC HEALTH AND WELFARE

208.342. Earned income tax credit program, AFDC recipients. — The director of the department of social services shall, in conjunction with the state treasurer's office, coordinate an earned income tax credit program for qualifying AFDC recipients.

(L. 1994 H.B. 1547 & 961 § 7)



Section 208.345 Protocols for referral of public assistance recipients to federal programs.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

208.345. Protocols for referral of public assistance recipients to federal programs. — The family support division, with the cooperation of the division of vocational rehabilitation, shall establish a protocol where persons who qualify for public assistance, including aid to families with dependent children, general relief and medical assistance, because of a disability may be directed to an appropriate federal agency to apply for other benefits. The family support division shall also establish a procedure to identify applicants and recipients who may be entitled to supplement or supplant state benefits with other benefits through the Social Security Disability, Railroad Retirement, Supplemental Security Income, Veterans, Qualified Medicare Beneficiary and Specified Low Income Medicare Beneficiary and other programs.

(L. 1994 H.B. 1547 & 961 § 12, A.L. 2014 H.B. 1299 Revision)



Section 208.400 Definitions.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

208.400. Definitions. — As used in sections 208.400 to 208.425 and section 452.311, the following terms mean:

(1) "Case manager", an employee of the division having responsibility for the assessment of the participant's educational and employment needs and for assisting the participant in the development and execution of the service plan;

(2) "Community work experience program", as defined under section 201 of the Family Support Act of 1988 (P.L. 100-485), a program designed to enhance the employability of participants not otherwise able to obtain employment through providing training and an actual work experience;

(3) "Department", the department of social services;

(4) "Division", the family support division of the department of social services;

(5) "Educational component", that portion of the Missouri job opportunities and basic skills training (JOBS) program which is intended to provide educational opportunities for participants. This component will include:

(a) "Adult basic education", any part-time or full-time program of instruction emphasizing reading, writing and computation skills, including day classes or night classes, which prepares a person to earn a Missouri high school equivalency certificate pursuant to section 161.093;

(b) "High school education", instruction in two or more grades not lower than the ninth nor higher than the twelfth grade which leads to the award of a diploma provided by any school to a person, to the extent that such instruction conforms to the requirements established pursuant to section 201 of P.L. 100-485 and federal regulations promulgated under said section;

(c) "Postsecondary education", any part-time or full-time program of instruction in a community college, college or university as allowed by regulations of the department of health and human services; and

(d) "Vocational education", any part-time or full-time program of instruction of less than baccalaureate grade, including day classes or night classes, which prepares a person for gainful employment;

(6) "Employment component", that portion of the Missouri JOBS program which is intended to provide employment counseling, training, and referral and employment opportunities for participants;

(7) "JOBS", the job opportunities and basic skills training program for AFDC recipients developed by the family support division;

(8) "Participant", any recipient who is participating in the Missouri JOBS program;

(9) "Recipient", any person receiving aid to families with dependent children benefits under section 208.040 or 208.041;

(10) "Service plan", as defined in section 201 of the Family Support Act of 1988 (P.L. 100-485), an employability plan designating the services to be provided by the department and the activities in which the participant will be involved; and

(11) "Transitional child care services", child day care services provided, as defined in sections 301 and 302 of the Family Support Act of 1988 (P.L. 100-485), to participants who have become ineligible for such services due to the increased wages of or hours of employment.

(L. 1989 1st Ex. Sess. H.B. 2 § 1, A.L. 2014 H.B. 1299 Revision)



Section 208.405 JOBS program established, duties of department.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

208.405. JOBS program established, duties of department. — 1. No later than October 1, 1990, the family support division shall establish and operate a job opportunities and basic skills training (JOBS) program for AFDC recipients.

2. The family support division, subject to appropriation, shall administer the job opportunities and basic skills training (JOBS) program as provided in Part F of Title IV of the Social Security Act.

3. Pursuant to Public Law 100-485, state funds expended for education, training and employment activities, including supportive services, to assist aid to families with dependent children recipients in becoming self-sufficient shall be no less than the level expended for such purposes in fiscal year 1986.

4. The department shall plan and coordinate all the JOBS program with the Missouri Job Training Coordinating Council, educational training and basic skills training and opportunities afforded under the provisions of this act with the department of elementary and secondary education, the department of labor and industrial relations and the department of economic development so as not to duplicate any existing program and services now offered. The existing personnel in those departments together with such added personnel as may be authorized by appropriations shall be utilized in carrying out the provisions of this act.

(L. 1989 1st Ex. Sess. H.B. 2 § 2, A.L. 2014 H.B. 1299 Revision)



Section 208.410 Volunteers to be given priority — publicity or recruitment program — persons excused from participation — pretermination hearing required before loss of benefits or services as sanction for nonparticipation — rules and regulations, sanctions.

Effective 28 Aug 1994

Title XII PUBLIC HEALTH AND WELFARE

208.410. Volunteers to be given priority — publicity or recruitment program — persons excused from participation — pretermination hearing required before loss of benefits or services as sanction for nonparticipation — rules and regulations, sanctions. — 1. The division, in determining the priority of participation by individuals, shall give priority to volunteers as described in section 201 of P.L. 100-485.

2. The state plan for the job opportunities and basic skills training program shall include a publicity or recruitment program the goal of which shall be to ensure that volunteers for participation in the job opportunities and basic skills training program are served first and are given preference for available education, training and support services.

3. Any recipient who has a child under three years of age living in the home and is personally providing care for the child shall be exempt from required participation in the JOBS program.

4. Prior to the termination of any benefits or supportive services of a participant by the division as a sanction authorized pursuant to the provisions of this section, the participant shall be afforded a pretermination hearing, on the record, with an opportunity for the participant to be heard.

5. No person shall without good cause, as such term is defined in Public Law 100-485 and regulations defined thereunder, refuse services offered by the division pursuant to this section. The division may, by rule and regulation, provide sanctions against any person who violates the provisions of this subsection. Sanctions shall be consistent with the provisions of Title II, Section 201 of the Family Support Act of 1988.

(L. 1989 1st Ex. Sess. H.B. 2 § 3, A.L. 1994 H.B. 1547 & 961)



Section 208.415 Rulemaking authority — assessment and service plan — community work experience program authorized, participation voluntary, when, required when.

Effective 27 Jul 1989, see footnote

Title XII PUBLIC HEALTH AND WELFARE

208.415. Rulemaking authority — assessment and service plan — community work experience program authorized, participation voluntary, when, required when. — 1. The division shall adopt rules and regulations pursuant to chapter 536 to administer such program. Such rules shall include procedures for referral of individuals for education, employment, job search, training including on-the-job training, and special work projects. Such rules may implement any optional provision of the Family Support Act of 1988.

2. An initial assessment of the educational, child care, and other supportive services needs as well as the skills, prior work experience, and employability of each participant in the program including a review of the family circumstances shall be completed for all participants. This assessment shall be completed in consultation with the participant.

3. On the basis of the assessment, the division, in consultation with the participant, shall develop a service plan for the participant. The service plan shall explain the services that will be provided by the state agency and the activities in which the participant will take part under the program, including child care and other supportive services, shall set forth a service goal for the participant, and shall, to the maximum extent possible and consistent with sections 208.400 to 208.425, and section 452.311, reflect the respective preferences of such participant. The plan shall take into account the participant's supportive services needs, available program resources, and local employment opportunities. The plan shall include a description of the rights, duties, and responsibilities of the participant and the division.

4. The division may operate a community work experience program in accordance with section 201 of P.L. 100-485. The program shall be voluntary for thirty-six months after July 27, 1989, after which time those individuals who have received AFDC benefits for thirty-six of the preceding sixty months may be required to participate in the community work experience program.

(L. 1989 1st Ex. Sess. H.B. 2 § 4)

Effective 7-27-89



Section 208.420 Department to apply for and accept federal funds.

Effective 27 Jul 1989, see footnote

Title XII PUBLIC HEALTH AND WELFARE

208.420. Department to apply for and accept federal funds. — The department of social services shall make application for and accept such federal moneys as shall be awarded for the purpose of carrying out demonstration projects authorized under Title V of the Family Support Act of 1988.

(L. 1989 1st Ex. Sess. H.B. 2 § 5)

Effective 7-27-89



Section 208.425 Welfare reform coordinating committee established.

Effective 27 Jul 1989, see footnote

Title XII PUBLIC HEALTH AND WELFARE

208.425. Welfare reform coordinating committee established. — There is hereby established in the department of social services a "Welfare Reform Coordinating Committee" to assist in the development of regional and state implementation plans for welfare reform.

(L. 1989 1st Ex. Sess. H.B. 2 § 6)

Effective 7-27-89



Section 208.431 Medicaid managed care organization reimbursement allowance, amount.

Effective 13 May 2005, see footnote

Title XII PUBLIC HEALTH AND WELFARE

208.431. Medicaid managed care organization reimbursement allowance, amount. — 1. For purposes of sections 208.431 to 208.437, the following terms mean:

(1) "Engaging in the business of providing health benefit services", accepting payment for health benefit services;

(2) "Medicaid managed care organization", a health benefit plan, as defined in section 376.1350, with a contract under 42 U.S.C. Section 1396b(m) to provide benefits to Missouri MC+ managed care program eligibility groups.

2. Beginning July 1, 2005, each Medicaid managed care organization in this state shall, in addition to all other fees and taxes now required or paid, pay a Medicaid managed care organization reimbursement allowance for the privilege of engaging in the business of providing health benefit services in this state.

3. Each Medicaid managed care organization's reimbursement allowance shall be based on a formula set forth in rules, including emergency rules if necessary, promulgated by the department of social services. No Medicaid managed care organization reimbursement allowance shall be collected by the department of social services if the federal Center for Medicare and Medicaid Services determines that such reimbursement allowance is not authorized under Title XIX of the Social Security Act. If such determination is made by the federal Center for Medicare and Medicaid Services, any Medicaid managed care organization reimbursement allowance collected prior to such determination shall be immediately returned to the Medicaid managed care organizations which have paid such allowance.

(L. 2005 S.B. 189)

Effective 5-13-05

Expires 9-30-18



Section 208.432 Record keeping required, submission to department.

Effective 13 May 2005, see footnote

Title XII PUBLIC HEALTH AND WELFARE

208.432. Record keeping required, submission to department. — Each Medicaid managed care organization shall keep such records as may be necessary to determine the amount of its reimbursement allowance. Every Medicaid managed care organization shall submit to the department of social services a statement that accurately reflects such information as is necessary to determine that Medicaid managed care organization's reimbursement allowance.

(L. 2005 S.B. 189)

Effective 5-13-05

Expires 9-30-18



Section 208.433 Calculation of reimbursement allowance amount — notification of Medicaid managed care organizations — offset permitted, when.

Effective 13 May 2005, see footnote

Title XII PUBLIC HEALTH AND WELFARE

208.433. Calculation of reimbursement allowance amount — notification of Medicaid managed care organizations — offset permitted, when. — 1. The director of the department of social services shall make a determination as to the amount of Medicaid managed care organization's reimbursement allowance due from each Medicaid managed care organization.

2. The director of the department of social services shall notify each Medicaid managed care organization of the annual amount of its reimbursement allowance. Such amount may be paid in monthly increments over the balance of the reimbursement allowance period.

3. The department of social services may offset the managed care organization reimbursement allowance owed by the Medicaid managed care organization against any payment due that managed care organization only if the managed care organization requests such an offset. The amounts to be offset shall result, so far as practicable, in withholding from the managed care organization an amount substantially equivalent to the reimbursement allowance owed by the managed care organization. The office of administration and state treasurer may make any fund transfers necessary to execute the offset.

(L. 2005 S.B. 189)

Effective 5-13-05

Expires 9-30-18



Section 208.434 Amount final, when — protest, procedure.

Effective 13 May 2005, see footnote

Title XII PUBLIC HEALTH AND WELFARE

208.434. Amount final, when — protest, procedure. — 1. Each Medicaid managed care organization reimbursement allowance determination shall be final after receipt of written notice from the department of social services, unless the Medicaid managed care organization files a protest with the director of the department of social services setting forth the grounds on which the protest is based, within thirty days from the date of receipt of written notice from the department of social services to the managed care organization.

2. If a timely protest is filed, the director of the department of social services shall reconsider the determination and, if the Medicaid managed care organization has so requested, the director or the director's designee shall grant the managed care organization a hearing to be held within forty-five days after the protest is filed, unless extended by agreement between the managed care organization and the director. The director shall issue a final decision within forty-five days of the completion of the hearing. After reconsideration of the reimbursement allowance determination and a final decision by the director of the department of social services, a managed care organization's appeal of the director's final decision shall be to the administrative hearing commission in accordance with sections 208.156 and 621.055.

(L. 2005 S.B. 189)

Effective 5-13-05

Expires 9-30-18



Section 208.435 Rulemaking authority.

Effective 13 May 2005, see footnote

Title XII PUBLIC HEALTH AND WELFARE

208.435. Rulemaking authority. — 1. The department of social services shall promulgate rules, including emergency rules if necessary, to implement the provisions of sections 208.431 to 208.437, including but not limited to:

(1) The form and content of any documents required to be filed under sections 208.431 to 208.437;

(2) The dates for the filing of documents by Medicaid managed care organizations and for notification by the department to each Medicaid managed care organization of the annual amount of its reimbursement allowance; and

(3) The formula for determining the amount of each managed care organization's reimbursement allowance.

2. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in sections 208.431 to 208.437 shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. Sections 208.431 to 208.437 and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after May 13, 2005, shall be invalid and void.

(L. 2005 S.B. 189)

Effective 5-13-05

Expires 9-30-18



Section 208.436 Remittance to the department — deposit in dedicated fund.

Effective 13 May 2005, see footnote

Title XII PUBLIC HEALTH AND WELFARE

208.436. Remittance to the department — deposit in dedicated fund. — 1. (1) The Medicaid managed care organization reimbursement allowance owed or, if an offset has been requested, the balance, if any, after such offset, shall be remitted by the managed care organization to the department of social services. The remittance shall be made payable to the director of the department of revenue.

(2) The amount remitted shall be deposited in the state treasury to the credit of the "Medicaid Managed Care Organization Reimbursement Allowance Fund", which is hereby created for the sole purposes of providing payment to Medicaid managed care organizations. All investment earnings of the managed care organization reimbursement allowance fund shall be credited to the Medicaid managed care organization reimbursement allowance fund.

(3) The unexpended balance in the Medicaid managed care organization reimbursement allowance fund at the end of the biennium is exempt from the provisions of section 33.080. The unexpended balance shall not revert to the general revenue fund, but shall accumulate in the Medicaid managed care organization reimbursement allowance fund from year to year.

(4) The state treasurer shall maintain records that show the amount of money in the Medicaid managed care organization reimbursement allowance fund at any time and the amount of any investment earnings on that amount. The department of social services shall disclose such information to any interested party upon written request.

2. An offset as authorized by this section or a payment to the Medicaid managed care organization reimbursement allowance fund shall be accepted as payment of the Medicaid managed care organization's obligation imposed by section 208.431.

(L. 2005 S.B. 189)

Effective 5-13-05

Expires 9-30-18



Section 208.437 Reimbursement allowance period — notification of balance due, when — delinquent payments, procedure, basis for denial of licensure — expiration date.

Effective 28 Aug 2016, see footnote

Title XII PUBLIC HEALTH AND WELFARE

208.437. Reimbursement allowance period — notification of balance due, when — delinquent payments, procedure, basis for denial of licensure — expiration date. — 1. A Medicaid managed care organization reimbursement allowance period as provided in sections 208.431 to 208.437 shall be from the first day of July to the thirtieth day of June. The department shall notify each Medicaid managed care organization with a balance due on the thirtieth day of June of each year the amount of such balance due. If any managed care organization fails to pay its managed care organization reimbursement allowance within thirty days of such notice, the reimbursement allowance shall be delinquent. The reimbursement allowance may remain unpaid during an appeal.

2. Except as otherwise provided in this section, if any reimbursement allowance imposed under the provisions of sections 208.431 to 208.437 is unpaid and delinquent, the department of social services may compel the payment of such reimbursement allowance in the circuit court having jurisdiction in the county where the main offices of the Medicaid managed care organization are located. In addition, the director of the department of social services or the director's designee may cancel or refuse to issue, extend or reinstate a Medicaid contract agreement to any Medicaid managed care organization which fails to pay such delinquent reimbursement allowance required by sections 208.431 to 208.437 unless under appeal.

3. Except as otherwise provided in this section, failure to pay a delinquent reimbursement allowance imposed under sections 208.431 to 208.437 shall be grounds for denial, suspension or revocation of a license granted by the department of insurance, financial institutions and professional registration. The director of the department of insurance, financial institutions and professional registration may deny, suspend or revoke the license of a Medicaid managed care organization with a contract under 42 U.S.C. Section 1396b(m) which fails to pay a managed care organization's delinquent reimbursement allowance unless under appeal.

4. Nothing in sections 208.431 to 208.437 shall be deemed to effect or in any way limit the tax-exempt or nonprofit status of any Medicaid managed care organization with a contract under 42 U.S.C. Section 1396b(m) granted by state law.

5. Sections 208.431 to 208.437 shall expire on September 30, 2018.

(L. 2005 S.B. 189, A.L. 2006 S.B. 822, A.L. 2007 S.B. 4, A.L. 2009 H.B. 395 merged with H.B. 740, A.L. 2011 S.B. 62, A.L. 2015 S.B. 210, A.L. 2016 H.B. 1534)

Expires 9-30-18

CROSS REFERENCE:

Nonseverability clause, 190.840



Section 208.453 Hospitals to pay a federal reimbursement allowance for privilege of providing inpatient care, defined — elimination of allowance for certain hospitals.

Effective 28 Aug 2010, see footnote

Title XII PUBLIC HEALTH AND WELFARE

208.453. Hospitals to pay a federal reimbursement allowance for privilege of providing inpatient care, defined — elimination of allowance for certain hospitals. — Every hospital as defined by section 197.020, except any hospital operated by the department of health and senior services, shall, in addition to all other fees and taxes now required or paid, pay a federal reimbursement allowance for the privilege of engaging in the business of providing inpatient health care in this state. For the purpose of this section, the phrase "engaging in the business of providing inpatient health care in this state" shall mean accepting payment for inpatient services rendered. The federal reimbursement allowance to be paid by a hospital which has an unsponsored care ratio that exceeds sixty-five percent or hospitals owned or operated by the board of curators, as defined in chapter 172, may be eliminated by the director of the department of social services. The unsponsored care ratio shall be calculated by the department of social services.

(L. 1992 H.B. 1744 § 208.405, A.L. 1994 H.B. 1362, A.L. 2010 H.B. 1894 merged with S.B. 842, et al. merged with S.B. 1007)

Expires 9-30-18



Section 208.455 Formula for federal reimbursement allowance established by rule — procedure.

Effective 28 Aug 1995, see footnote

Title XII PUBLIC HEALTH AND WELFARE

208.455. Formula for federal reimbursement allowance established by rule — procedure. — 1. Each hospital's federal reimbursement allowance shall be based on a formula set forth in rules and regulations promulgated by the department of social services. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

2. Notwithstanding any other provision of law to the contrary, appeals regarding this section shall be to the circuit court of Cole County or the circuit court in the county in which the hospital is located. The circuit court shall hear the matter as the court of original jurisdiction.

(L. 1992 H.B. 1744 § 208.410, A.L. 1993 S.B. 52, A.L. 1994 H.B. 1362, A.L. 1995 S.B. 3)

Expires 9-30-18



Section 208.457 Report annually by hospitals required, content — filed with department of social services.

Effective 28 Aug 1992, see footnote

Title XII PUBLIC HEALTH AND WELFARE

208.457. Report annually by hospitals required, content — filed with department of social services. — Each hospital shall keep such records as may be necessary to determine the amount of its federal reimbursement allowance. On or before September 1, 1992 and the first day of January of each year thereafter every hospital as defined by section 197.020 shall submit to the department of social services a statement that accurately reflects if the hospital is publicly or privately owned, if the hospital is operated primarily for the care and treatment of mental disorders, if the hospital is operated by the department of health and senior services, or if the hospital accepts payment for services rendered. Every hospital required to pay the federal reimbursement allowance shall also submit a statement that accurately reflects total Missouri Medicaid hospital days, total unreimbursed care as determined from the hospital's third prior year desk-reviewed cost report and all other information as may be necessary to implement sections 208.450* to 208.480. If the hospital does not have a third prior year desk-reviewed cost report, unreimbursed care shall be based on estimates determined by the department of social services as established by rule and regulation.

(L. 1992 H.B. 1744 § 208.415)

Expires 9-30-18

*Section 208.450 was repealed by L. 1994 H.B. 1362.



Section 208.459 Director of department of social services to determine amount of allowance — notification of amount due when — payment may be made in increments — offset by Medicaid payments due hospital on request.

Effective 28 Aug 1994, see footnote

Title XII PUBLIC HEALTH AND WELFARE

208.459. Director of department of social services to determine amount of allowance — notification of amount due when — payment may be made in increments — offset by Medicaid payments due hospital on request. — 1. The director of the department of social services shall make a determination as to the amount of federal reimbursement allowance due from the various hospitals.

2. The director of the department of social services shall notify each hospital of the annual amount of its federal reimbursement allowance. Such amount may be paid in increments over the balance of the assessment period.

3. The department of social services is authorized to offset the federal reimbursement allowance owed by a hospital against any Missouri Medicaid payment due that hospital, if the hospital requests such an offset. The amounts to be offset shall result, so far as practicable, in withholding from the hospital an amount substantially equivalent to the assessment to be due from the hospital. The office of administration and state treasurer are authorized to make any fund transfers necessary to execute the offset.

(L. 1992 H.B. 1744 § 208.420, A.L. 1994 H.B. 1362)

Expires 9-30-18



Section 208.461 Protest by hospital, procedure — filed when — hearing — final decision due when — appeal to administrative hearing commission.

Effective 28 Aug 1992, see footnote

Title XII PUBLIC HEALTH AND WELFARE

208.461. Protest by hospital, procedure — filed when — hearing — final decision due when — appeal to administrative hearing commission. — 1. Each federal reimbursement allowance assessment shall be final, unless the hospital files a protest with the director of the department of social services setting forth the grounds on which the protest is based, within thirty days from the date of notice by the department of social services to the hospital.

2. If a timely protest is filed, the director of the department of social services shall reconsider the assessment and, if the hospital has so requested, the director shall grant the hospital a hearing within ninety days after the protest is filed, unless extended by agreement between the hospital and the director. The director shall issue a final decision within sixty days of completion of the hearing. After reconsideration of the assessment and a final decision by the director of the department of social services, a hospital's appeal of the director's final decision shall be to the administrative hearing commission in accordance with sections 208.156 and 621.055.

(L. 1992 H.B. 1744 § 208.425)

Expires 9-30-18



Section 208.463 Documents content and form prescribed by rule.

Effective 28 Aug 1992, see footnote

Title XII PUBLIC HEALTH AND WELFARE

208.463. Documents content and form prescribed by rule. — The director of the department of social services shall prescribe by rule the form and content of any document required to be filed pursuant to the provisions of sections 208.450* to 208.480.

(L. 1992 H.B. 1744 § 208.430)

Expires 9-30-18

*Section 208.450 was repealed by L. 1994 H.B. 1362.



Section 208.465 Balance of reimbursement to be remitted to department of social services payable to department of revenue — federal reimbursement allowance fund created, exempt from lapse provisions — investment earnings credited to fund.

Effective 28 Aug 1992, see footnote

Title XII PUBLIC HEALTH AND WELFARE

208.465. Balance of reimbursement to be remitted to department of social services payable to department of revenue — federal reimbursement allowance fund created, exempt from lapse provisions — investment earnings credited to fund. — 1. The federal reimbursement allowance owed or, if an offset has been requested, the balance, if any, after such offset, shall be remitted by the hospital to the department of social services. The remittance shall be made payable to the director of the department of revenue. The amount remitted shall be deposited in the state treasury to the credit of the "Federal Reimbursement Allowance Fund", which is hereby created for the purpose of providing payments to hospitals. All investment earnings of the fund shall be credited to the fund.

2. An offset as authorized by section 208.459 or a payment to the federal reimbursement allowance fund shall be accepted as payment of the obligation of section 208.453.

3. The state treasurer shall maintain records that show the amount of money in the fund at any time and the amount of any investment earnings on that amount.

4. The unexpended balance in the federal reimbursement allowance fund at the end of the biennium is exempt from the provisions of section 33.080. The unexpended balance shall not revert to the general revenue fund, but shall accumulate from year to year.

(L. 1992 H.B. 1744 § 208.435)

Expires 9-30-18



Section 208.467 Reimbursement allowance period, notification of balance due — delinquent when, state's lien against hospital property may be enforced — penalties.

Effective 28 Aug 1994, see footnote

Title XII PUBLIC HEALTH AND WELFARE

208.467. Reimbursement allowance period, notification of balance due — delinquent when, state's lien against hospital property may be enforced — penalties. — 1. A federal reimbursement allowance period shall be from the first day of October until the thirtieth day of September of the following year. The department shall notify each hospital with a balance due on September thirtieth of each year the amount of such balance due. If any hospital fails to pay its federal reimbursement allowance within thirty days of such notice, the assessment shall be delinquent.

2. If any assessment imposed under the provisions of sections 208.453 to 208.480 for a previous assessment period is unpaid and delinquent, the department of social services may proceed to enforce the state's lien against the property of the hospital and to compel the payment of such assessment in the circuit court having jurisdiction in the county where the hospital is located. In addition, the director of the department of social services or the director's designee may cancel or refuse to issue, extend or reinstate a Medicaid provider agreement to any hospital which fails to pay the allowance required by section 208.453.

3. Failure to pay an assessment imposed under sections 208.450* to 208.480 shall be grounds for denial, suspension or revocation of a license granted under chapter 197. The director of the department of social services may request that the director of the department of health and senior services deny, suspend or revoke the license of any hospital which fails to pay its assessment.

(L. 1992 H.B. 1744 § 208.440, A.L. 1994 H.B. 1362)

Expires 9-30-18

*Section 208.450 was repealed by L. 1994 H.B. 1362.



Section 208.469 Tax exempt or nonprofit status granted by state not to be affected.

Effective 28 Aug 1992, see footnote

Title XII PUBLIC HEALTH AND WELFARE

208.469. Tax exempt or nonprofit status granted by state not to be affected. — Nothing in sections 208.450* to 208.480 shall be deemed to affect or in any way limit the tax exempt or nonprofit status of any hospital granted by state law.

(L. 1992 H.B. 1744 § 208.445)

Expires 9-30-18

*Section 208.450 was repealed by L. 1994 H.B. 1362.



Section 208.471 Medicaid reimbursement payments to hospitals — FRA assessments — enhanced graduate medical education payments — alternative reimbursement payments to hospital for Medicaid provider agreements or reimbursement for outpatient services, certain limits not to apply to outpatient services.

Effective 28 Aug 2014, see footnote

Title XII PUBLIC HEALTH AND WELFARE

208.471. Medicaid reimbursement payments to hospitals — FRA assessments — enhanced graduate medical education payments — alternative reimbursement payments to hospital for Medicaid provider agreements or reimbursement for outpatient services, certain limits not to apply to outpatient services. — 1. The department of social services shall make payments to those hospitals which have a Medicaid provider agreement with the department. Prior to June 30, 2002, the payment shall be in an annual, aggregate statewide amount which is at least the same as that paid in fiscal year 1991-1992 pursuant to rules in effect on August 30, 1991, under the federally approved state plan amendments.

2. Beginning July 1, 2002, sections 208.453 to 208.480 shall expire one hundred eighty days after the end of any state fiscal year in which the aggregate federal reimbursement allowance (FRA) assessment on hospitals is more than eighty-five percent of the sum of aggregate direct Medicaid payments, uninsured add-on payments and enhanced graduate medical education payments, unless during such one hundred eighty-day period, such payments or assessments are adjusted prospectively by the director of the department of social services to comply with the eighty-five percent test imposed by this subsection. Enhanced graduate medical education payments shall not be included in the calculation required by this subsection if the general assembly appropriates the state's share of such payments from a source other than the federal reimbursement allowance. For purposes of this section, direct Medicaid payments, uninsured add-on payments and enhanced graduate medical education payments shall:

(1) Include direct Medicaid payments, uninsured add-on payments and enhanced graduate medical education payments as defined in state regulations as of July 1, 2000;

(2) Include payments that substantially replace or supplant the payments described in subdivision (1) of this subsection;

(3) Include new payments that supplement the payments described in subdivision (1) of this subsection; and

(4) Exclude payments and assessments of acute care hospitals with an unsponsored care ratio of at least sixty-five percent that are licensed to operate less than fifty inpatient beds in which the state's share of such payments are made by certification.

3. The MO HealthNet division may provide an alternative reimbursement for outpatient services. Other provisions of law to the contrary notwithstanding, the payment limits imposed by subdivision (2) of subsection 1 of section 208.152 shall not apply to such alternative reimbursement for outpatient services. Such alternative reimbursement may include enhanced payments or grants to hospital-sponsored clinics serving low income uninsured patients.

(L. 1992 H.B. 1744 § 208.450, A.L. 2001 H.B. 955, A.L. 2014 H.B. 1299 Revision)

Expires 9-30-18



Section 208.473 Federal reimbursement allowance requirements to apply only as long as federal participation in state's Medicaid program.

Effective 28 Aug 1992, see footnote

Title XII PUBLIC HEALTH AND WELFARE

208.473. Federal reimbursement allowance requirements to apply only as long as federal participation in state's Medicaid program. — The requirements of sections 208.450* to 208.480 shall apply only as long as the revenues generated under section 208.453 are eligible for federal financial participation and payments are made pursuant to the provisions of section 208.471. For the purposes of this section, "federal financial participation" is the federal government's share of Missouri's expenditures under the Medicaid program.

(L. 1992 H.B. 1744 § 208.455)

Expires 9-30-18

*Section 208.450 was repealed by L. 1994 H.B. 1362.



Section 208.475 Effective date of allowance.

Effective 28 Aug 1992, see footnote

Title XII PUBLIC HEALTH AND WELFARE

208.475. Effective date of allowance. — The allowance imposed by sections 208.453 to 208.480 shall be effective upon promulgation of rules and regulations issued by the department of social services, but not later than October 1, 1992.

(L. 1992 H.B. 1744 § 208.460)

Expires 9-30-18



Section 208.477 Medicaid eligibility, criteria used, effect when more restrictive than FY2003.

Effective 28 Aug 2014, see footnote

Title XII PUBLIC HEALTH AND WELFARE

208.477. Medicaid eligibility, criteria used, effect when more restrictive than FY2003. — For each state fiscal year, if the criteria used to determine eligibility for Medicaid coverage under a Section 1115 waiver are more restrictive than those in place in state fiscal year 2003, the MO HealthNet division shall:

(1) Reduce the federal reimbursement allowance assessment for that fiscal year. The reduction shall equal the amount of federal reimbursement allowance appropriated to fund the Section 1115 waiver in state fiscal year 2002 multiplied by the percentage decrease in Medicaid waiver enrollment as a result of using the more restrictive waiver eligibility standards; and

(2) Increase cost of the uninsured payments for that fiscal year. The increased payments shall offset the higher uninsured costs resulting from the use of more restrictive Medicaid waiver eligibility criteria, as determined by the department of social services.

(L. 2003 H.B. 286, A.L. 2014 H.B. 1299 Revision)

Expires 9-30-18



Section 208.478 Graduate medical education and enhanced graduate medical education, amount of Medicaid payments — contingent expiration for federal reimbursement allowance.

Effective 28 Aug 2003, see footnote

Title XII PUBLIC HEALTH AND WELFARE

208.478. Graduate medical education and enhanced graduate medical education, amount of Medicaid payments — contingent expiration for federal reimbursement allowance. — 1. For each state fiscal year beginning on or after July 1, 2003, the amount of appropriations made to fund Medicaid graduate medical education and enhanced graduate medical education payments pursuant to subsections (19) and (21) of 13 CSR 70-15.010 shall not be less than the amount paid for such purposes for state fiscal year 2002.

2. Sections 208.453 to 208.480 shall expire one hundred eighty days after the end of any state fiscal year in which the requirements of subsection 1 of this section were not met, unless during such one hundred eighty day period, payments are adjusted prospectively by the director of the department of social services to comply with the requirements of subsection 1 of this section.

(L. 2003 H.B. 286)

Expires 9-30-18, see § 208.480



Section 208.479 Regulations must be provided to interested parties prior to filing with secretary of state.

Effective 28 Aug 1994, see footnote

Title XII PUBLIC HEALTH AND WELFARE

208.479. Regulations must be provided to interested parties prior to filing with secretary of state. — No regulations implementing sections 208.450* to 208.475 may be filed with the secretary of state without first being provided to interested parties registered on a list of such parties to be maintained by the director of social services. Regulations must be provided to interested parties seventy-two hours prior to being filed with the secretary of state.

(L. 1992 H.B. 1744 § 208.465, A.L. 1994 H.B. 1362)

Expires 9-30-18

*Section 208.450 was repealed by H.B. 1362, 1994.



Section 208.480 Federal reimbursement allowance expiration date.

Effective 28 Aug 2016, see footnote

Title XII PUBLIC HEALTH AND WELFARE

208.480. Federal reimbursement allowance expiration date. — Notwithstanding the provisions of section 208.471 to the contrary, sections 208.453 to 208.480 shall expire on September 30, 2018.

(L. 1992 H.B. 1744 § 208.470, A.L. 1994 H.B. 1362, A.L. 1997 H.B. 342, A.L. 2000 S.B. 810, A.L. 2001 H.B. 955, A.L. 2003 H.B. 286, A.L. 2005 S.B. 189, A.L. 2006 S.B. 822, A.L. 2007 S.B. 4, A.L. 2009 H.B. 395 merged with H.B. 740, A.L. 2011 S.B. 62, A.L. 2015 S.B. 210, A.L. 2016 H.B. 1534)

Expires 9-30-18

CROSS REFERENCE:

Nonseverability clause, 190.840



Section 208.482 Disproportionate share hospital payments, restriction on audit recoupments — expiration date.

Effective 28 Aug 2015, see footnote

Title XII PUBLIC HEALTH AND WELFARE

208.482. Disproportionate share hospital payments, restriction on audit recoupments — expiration date. — 1. The MO HealthNet division shall not recover disproportionate share hospital audit recoupments from any tier 1 safety net hospital, excluding department of mental health state-operated psychiatric hospitals, for which an intergovernmental transfer was used for the nonfederal share of its disproportionate share hospital payments. General revenue funds shall not be used to offset any expenditure of funds to pay such recoupments to the federal government.

2. The provisions of this section shall expire on September 30, 2022.

(L. 2015 S.B. 210)

Expires 9-30-22



Section 208.530 Definitions.

Effective 28 Aug 1999

Title XII PUBLIC HEALTH AND WELFARE

208.530. Definitions. — As used in sections 208.530 to 208.535, the following terms shall mean:

(1) "Commission", the commission on the special health, psychological and social needs of minority older individuals established in section 208.533;

(2) "Minority older individual", an individual who is sixty years of age or older and a member of a racial minority group;

(3) "Racial minority group":

(a) Blacks or African Americans;

(b) Native Americans;

(c) Hispanics;

(d) Asian Americans; and

(e) Other similar racial minority groups.

(L. 1994 S.B. 480, A.L. 1999 S.B. 7)



Section 208.533 Commission established — members, qualifications — terms — expenses.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

208.533. Commission established — members, qualifications — terms — expenses. — 1. There is hereby established a twenty-member "Commission on the Special Health, Psychological and Social Needs of Minority Older Individuals" under the department of health and senior services. The commission shall consist of the following members:

(1) The directors of the departments of health and senior services, mental health and social services or their designees;

(2) The directors of the office of minority health and the department of health and senior services who shall serve as cochairs of the commission;

(3) Two members of the Missouri house of representatives, one from each major political party represented in the house of representatives, appointed by the speaker of the house who shall serve in a nonvoting, advisory capacity;

(4) Two members of the senate, one from each major political party represented in the senate, appointed by the president pro tem of the senate who shall serve in a nonvoting, advisory capacity;

(5) A representative of the office of the lieutenant governor who shall serve in a nonvoting, advisory capacity; and

(6) Ten individuals appointed by the governor with the advice and consent of the senate who are currently working in the field of minority elderly health, psychological or social problems who have demonstrated expertise in one or more of the following areas: treatment of cardiovascular, cancer and diabetic conditions; nutrition; community-based health services; legal services; elderly consumer advocacy; gerontology or geriatrics; social work and other related services including housing. At least two of the individuals appointed by the governor shall be minority older individuals. The members appointed by the governor shall be residents of Missouri. Any vacancy on the commission shall be filled in the same manner as the original appointment.

2. Members appointed by the governor shall serve for three-year terms. Other members, except legislative members, shall serve for as long as they hold the position which made them eligible for appointment. Legislative members shall serve during their current term of office but may be reappointed.

3. Members of the commission shall not be compensated for their services, but shall be reimbursed for actual and necessary expenses incurred in the performance of their duties. The office of administration and the departments of health and senior services, mental health and social services shall provide such support as the commission requires to aid it in the performance of its duties.

(L. 1994 S.B. 480, A.L. 1995 H.B. 502, A.L. 1999 S.B. 7, A.L. 2014 H.B. 1299 Revision)



Section 208.535 Commission, duties.

Effective 28 Aug 1999

Title XII PUBLIC HEALTH AND WELFARE

208.535. Commission, duties. — The responsibilities of the commission shall include, but not be limited to, the following:

(1) The commission shall annually prepare a report identifying the special needs of the minority older population in Missouri as compared to the older population at-large and make recommendations for meeting those needs. The report shall be completed no later than October first of each year, beginning in 1999, and copies transmitted to the governor, the general assembly and appropriate state agencies. The report shall, at a minimum:

(a) Contain an overview of the special health, psychological and social needs of minority older Missourians with particular attention to low-income minority older individuals;

(b) Identify specific diseases and health conditions for which minority older individuals are at greater risk than the general population;

(c) Identify problems experienced by minority older individuals in obtaining services from governmental agencies;

(d) Identify programs at the state and local level designed to specifically meet the needs of minority older individuals; and

(e) Recommend program improvements and services at the state and local level designed to address the special unmet needs of the minority older population;

(2) In preparing the report required by this section, the commission shall solicit and consider the input of individuals and organizations representing the concerns of the minority older population, with particular attention to the service needs of those with incomes below the federal poverty level, concerning:

(a) Programs and services needed by minority older individuals;

(b) The extent to which existing programs do not meet the needs of minority older individuals;

(c) The accessibility of existing programs to minority older individuals;

(d) The availability and adequacy of information regarding existing services;

(e) Health problems that minority older individuals experience at a higher rate than the nonminority older population; and

(f) Financial, social and other barriers experienced by minority older individuals in obtaining needed services;

(3) Conduct an outreach program that provides information to minority older Missourians about health, psychological and social problems experienced by minority older individuals and available programs to address those problems, as identified in the report prepared pursuant to this section.

(L. 1994 S.B. 480, A.L. 1999 S.B. 7)



Section 208.600 Citation of law, definitions.

Effective 28 Aug 1994

Title XII PUBLIC HEALTH AND WELFARE

208.600. Citation of law, definitions. — 1. Sections 208.600 to 208.630 shall be known and may be cited as the "Elderly Health and Nutrition Act of 1994".

2. As used in sections 208.600 to 208.630, the following terms mean:

(1) "Elderly hunger", the lack of sufficient food or nutrition, or food and nutrition, to maintain health or morale that may be caused by a variety of factors including poverty, isolation, medical, mental or dental problems, lack of knowledge of helping programs, lack of transportation, fear of crime or other causes;

(2) "Elderly person", a Missouri citizen who is sixty years of age or older;

(3) "Food bank", a food collection and distribution agency, of which there are at least six in Missouri, which is organized for the purpose of distributing emergency food supplies to low-income people who would otherwise not have access to food supplies;

(4) "Gatekeeper programs", programs designed to use nontraditional referral sources, who through their regular business activities come in contact with elderly persons, to systematically locate those isolated, living alone or in need of some type of assistance in order to allow such persons to maintain independence.

(L. 1994 S.B. 426 § 1)



Section 208.603 Department of health and senior services to administer federal program.

Effective 28 Aug 1994

Title XII PUBLIC HEALTH AND WELFARE

208.603. Department of health and senior services to administer federal program. — The department of health and senior services shall apply for and administer the U. S. Department of Agriculture Commodity Supplemental Food Program and, upon federal appropriations, the department of health and senior services shall in turn distribute the commodity foods from this program pursuant to federal regulation * to elderly persons through qualified food banks and other qualified programs.

(L. 1994 S.B. 426 § 2)

*Word "and" appears here in original rolls.



Section 208.606 Public education, at-risk elderly, purpose — action steps to be devised, preference for contacts.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

208.606. Public education, at-risk elderly, purpose — action steps to be devised, preference for contacts. — 1. The department of health and senior services, in collaboration with other state agencies, shall devise and implement a competent, thorough and ongoing public education program aimed at at-risk elderly persons. The purpose of this public education program is to identify regularly and inform fully elderly citizens of the existence, eligibility criteria, means of access and location of existing federal and state elderly service programs that would serve to alleviate personal situations that would otherwise lead to hunger and deterioration of health. Such programs would include, but are not limited to, the Qualified Medicare Beneficiary Program, the USDA Supplemental Nutrition Assistance Program, the Medical Assistance Spenddown Program, the availability of local food pantries, the availability of caseworkers to take application in the home for elderly service programs, and any other program that might become available to assist elderly persons in the future.

2. This public education program shall devise action steps with preference toward personal as opposed to mass media contacts. Among the methods to be used may be:

(1) Offering grants to local nonprofit service agencies to carry out public education programs;

(2) Producing brochures in easy-to-read language and formats using enlarged lettering;

(3) Holding information sessions at senior nutrition sites and with senior service agencies, such as the area agencies on aging, and with other agencies or service providers who serve the elderly;

(4) Organizing volunteer gatekeeper programs in communities with a high percentage of vulnerable elderly persons;

(5) Applying for a statewide Volunteers in Service to America (VISTA) Program to assist the state in organizing volunteer public education efforts.

(L. 1994 S.B. 426 § 3, A.L. 2014 H.B. 1299 Revision)



Section 208.609 Coordination of existing transportation services — voluntary transportation systems — emergency food services.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

208.609. Coordination of existing transportation services — voluntary transportation systems — emergency food services. — 1. The departments of social services, elementary and secondary education, transportation, mental health, and health shall establish a task force which shall devise plans to integrate and coordinate existing transportation services such as school buses, OATS, Head Start, volunteer and other programs to take full advantage of existing transportation resources for the benefit of elderly and other needy populations.

2. The department of health and senior services shall apply for a statewide Volunteers in Service to America Program for the purpose of helping to organize volunteer transportation systems in various communities with large numbers of at-risk elderly persons.

3. The department of health and senior services shall devise models and provide training for senior housing facilities which seek to provide emergency food services to residents and neighbors.

(L. 1994 S.B. 426 § 4, A.L. 2014 H.B. 1299 Revision)



Section 208.618 Program to address mental health needs.

Effective 28 Aug 1994

Title XII PUBLIC HEALTH AND WELFARE

208.618. Program to address mental health needs. — The department of mental health shall plan, develop and implement a program that addresses the mental health needs of the elderly population. Such plan and program shall address the issues of elderly isolation, depression or other mental health problems. The department of mental health shall devise materials to instruct physicians, senior-serving agencies and others in the manifestations of senior mental illness. Such plan shall be incorporated into the goals and budgets of the department of mental health in suitable proportion, urgency and priority with other programs that serve other populations.

(L. 1994 S.B. 426 § 7)



Section 208.621 Program, at-risk elderly.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

208.621. Program, at-risk elderly. — The department of health and senior services shall apply for a statewide Volunteers in Service to America program to assist the division in organizing and coordinating volunteer resources in areas with a substantial high-risk elderly population, especially geared toward identifying at-risk elderly persons, personally contacting them with important information and friendly reassurance and to assist in volunteer transportation services.

(L. 1994 S.B. 426 § 8, A.L. 2014 H.B. 1299 Revision)



Section 208.624 Invest in caring, model program — intergenerational care and training program.

Effective 28 Aug 1994

Title XII PUBLIC HEALTH AND WELFARE

208.624. Invest in caring, model program — intergenerational care and training program. — 1. The department of elementary and secondary education shall devise a model program entitled "Invest in Caring" that recruits, trains and connects student volunteers with senior service programs and in turn provides student volunteers with credit hours toward graduation or college credit.

2. The department of elementary and secondary education shall devise and implement a model apprenticeship program to enable high school students who volunteer for certain elderly service tasks to achieve certification as a certified nurse's aide, day care provider, or other skill that has job potential upon graduation from high school or which provides credit toward achieving certification in those skills in an ongoing education program. Such a program shall be called an "Intergenerational Care and Training Program".

(L. 1994 S.B. 426 § 9)



Section 208.627 Report, delivery of case management services, contents — delivery of report.

Effective 28 Aug 1994

Title XII PUBLIC HEALTH AND WELFARE

208.627. Report, delivery of case management services, contents — delivery of report. — 1. The department of social services shall seek input from the department of mental health and community-based social service agencies, which provide case management services to the elderly, for the purpose of developing a report outlining areas and strategies by which the department can deliver case management services to the elderly by collaboration and cooperation with community-based social service agencies, employing licensed personnel. The report shall include, but not be limited to, the identification of at-risk elderly, transportation services, case management services, nutrition services, health services, and socialization activities and programs. The goal of strategies outlined should be to enhance the quality of life and welfare of Missouri's elderly population, and specifically Missouri's at-risk elderly.

2. The report required by subsection 1 of this section shall be delivered to the governor, the president pro tem of the senate, and the speaker of the house not later than January 1, 1995. The report shall identify effective and efficient methods of delivering necessary services to at-risk elderly.

(L. 1994 S.B. 426 § 10)



Section 208.630 Council on special transportation, coordination of existing transportation reports — compilation, contents, delivery.

Effective 28 Aug 1994

Title XII PUBLIC HEALTH AND WELFARE

208.630. Council on special transportation, coordination of existing transportation reports — compilation, contents, delivery. — The coordinating council on special transportation created in section 208.275 shall, in cooperation with the department of social services, coordinate existing transportation reports for Missouri's elderly and persons with disabilities. Such reports shall be compiled as one comprehensive plan to meet the special transportation needs of the elderly and persons with disabilities. The plan shall contain a strategy for implementation and recommendations for funding. The plan shall be delivered to the governor, the president pro tem of the senate, and the speaker of the house of representatives by September 1, 1995.

(L. 1994 S.B. 426 § 11)



Section 208.631 Program established, terminates, when — definitions.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

208.631. Program established, terminates, when — definitions. — 1. Notwithstanding any other provision of law to the contrary, the MO HealthNet division shall establish a program to pay for health care for uninsured children. Coverage pursuant to sections 208.631 to 208.658 is subject to appropriation. The provisions of sections 208.631 to 208.658, health care for uninsured children, shall be void and of no effect if there are no funds of the United States appropriated by Congress to be provided to the state on the basis of a state plan approved by the federal government under the federal Social Security Act. If funds are appropriated by the United States Congress, the department of social services is authorized to manage the state children's health insurance program (SCHIP) allotment in order to ensure that the state receives maximum federal financial participation. Children in households with incomes up to one hundred fifty percent of the federal poverty level may meet all Title XIX program guidelines as required by the Centers for Medicare and Medicaid Services. Children in households with incomes of one hundred fifty percent to three hundred percent of the federal poverty level shall continue to be eligible as they were and receive services as they did on June 30, 2007, unless changed by the Missouri general assembly.

2. For the purposes of sections 208.631 to 208.658, "children" are persons up to nineteen years of age. "Uninsured children" are persons up to nineteen years of age who are emancipated and do not have access to affordable employer-subsidized health care insurance or other health care coverage or persons whose parent or guardian have not had access to affordable employer-subsidized health care insurance or other health care coverage for their children prior to application, are residents of the state of Missouri, and have parents or guardians who meet the requirements in section 208.636. A child who is eligible for MO HealthNet benefits as authorized in section 208.151 is not uninsured for the purposes of sections 208.631 to 208.658.

(L. 1998 S.B. 632 § 208.185 subsecs. 1, 2, A.L. 2002 H.B. 1926, A.L. 2006 S.B. 1084, A.L. 2007 S.B. 577, A.L. 2014 S.B. 754 merged with S.B. 869)



Section 208.633 Eligible children, income limits of parents or guardians.

Effective 28 Aug 1998

Title XII PUBLIC HEALTH AND WELFARE

208.633. Eligible children, income limits of parents or guardians. — The department of social services is authorized to pay for coverage of health care services for uninsured children whose parents or guardians have an available income between zero percent and one hundred eighty-five percent, between one hundred eighty-six percent and two hundred twenty-five percent, between two hundred twenty-six percent and two hundred fifty percent, between two hundred fifty-one percent and two hundred seventy-five percent and between two hundred seventy-six percent and three hundred percent of the federal poverty level, subject to appropriation.

(L. 1998 S.B. 632 § 208.185 subsec. 3)



Section 208.636 Requirements of parents or guardians.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

208.636. Requirements of parents or guardians. — Parents and guardians of uninsured children eligible for the program established in sections 208.631 to 208.658 shall:

(1) Furnish to the department of social services the uninsured child's Social Security number or numbers, if the uninsured child has more than one such number;

(2) Cooperate with the department of social services in identifying and providing information to assist the state in pursuing any third-party insurance carrier who may be liable to pay for health care;

(3) Cooperate with the family support division of the department of social services in establishing paternity and in obtaining support payments, including medical support; and

(4) Demonstrate upon request their child's participation in wellness programs including immunizations and a periodic physical examination. This subdivision shall not apply to any child whose parent or legal guardian objects in writing to such wellness programs including immunizations and an annual physical examination because of religious beliefs or medical contraindications.

(L. 1998 S.B. 632 § 208.185 subsec. 4, A.L. 2014 H.B. 1299 Revision merged with S.B. 754 merged with S.B. 869)



Section 208.640 Co-payments required, when, amount, limitations.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

208.640. Co-payments required, when, amount, limitations. — 1. Parents and guardians of uninsured children with incomes of more than one hundred fifty but less than three hundred percent of the federal poverty level who do not have access to affordable employer-sponsored health care insurance or other affordable health care coverage may obtain coverage for their children under this section. Health insurance plans that do not cover an eligible child's preexisting condition shall not be considered affordable employer-sponsored health care insurance or other affordable health care coverage. For the purposes of sections 208.631 to 208.658, "affordable employer-sponsored health care insurance or other affordable health care coverage" refers to health insurance requiring a monthly premium of:

(1) Three percent of one hundred fifty percent of the federal poverty level for a family of three for families with a gross income of more than one hundred fifty and up to one hundred eighty-five percent of the federal poverty level for a family of three;

(2) Four percent of one hundred eighty-five percent of the federal poverty level for a family of three for a family with a gross income of more than one hundred eighty-five and up to two hundred twenty-five percent of the federal poverty level;

(3) Five percent of two hundred twenty-five percent of the federal poverty level for a family of three for a family with a gross income of more than two hundred twenty-five but less than three hundred percent of the federal poverty level.

­­

­

2. The department of social services shall study the expansion of a presumptive eligibility process for children for medical assistance benefits.

(L. 1998 S.B. 632 § 208.185 subsecs. 5, 6, A.L. 2005 S.B. 539, A.L. 2007 S.B. 577, A.L. 2014 S.B. 754 merged with S.B. 869)



Section 208.643 Rules, compliance with federal law.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

208.643. Rules, compliance with federal law. — 1. The department of social services shall implement policies establishing a program to pay for health care for uninsured children by rules promulgated pursuant to chapter 536, either statewide or in certain geographic areas, subject to obtaining necessary federal approval and appropriation authority. The rules may provide for a health care services package that includes all medical services covered by section 208.152, except nonemergency transportation.

2. Available income shall be determined by the department of social services by rule, which shall comply with federal laws and regulations relating to the state's eligibility to receive federal funds to implement the insurance program established in sections 208.631 to 208.658.

(L. 1998 S.B. 632 § 208.185 subsecs. 7, 8, A.L. 2014 S.B. 754 merged with S.B. 869)



Section 208.646 Waiting period required, when.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

208.646. Waiting period required, when. — There shall be a thirty-day waiting period after enrollment for uninsured children in families with an income of more than two hundred twenty-five percent of the federal poverty level before the child becomes eligible for insurance under the provisions of sections 208.631 to 208.658. If the parent or guardian with an income of more than two hundred twenty-five percent of the federal poverty level fails to meet the co-payment or premium requirements, the child shall not be eligible for coverage under sections 208.631 to 208.658 for ninety days after the department provides notice of such failure to the parent or guardian.

(L. 1998 S.B. 632 § 208.185 subsec. 9, A.L. 2014 S.B. 754 merged with S.B. 869)



Section 208.647 Special health care needs, waiver of waiting period for coverage.

Effective 30 Jun 2008, see footnote

Title XII PUBLIC HEALTH AND WELFARE

208.647. Special health care needs, waiver of waiting period for coverage. — Any child identified as having "special health care needs", defined as a condition which left untreated would result in the death or serious physical injury of a child, that does not have access to affordable employer-subsidized health care insurance shall not be required to be without health care coverage for six months in order to be eligible for services under sections 208.631 to 208.657 and shall not be subject to the waiting period required under section 208.646, as long as the child meets all other qualifications for eligibility.

(L. 2004 H.B. 1453)

Effective 6-30-08



Section 208.650 Studies and reports required by department of social services.

Effective 28 Aug 1998

Title XII PUBLIC HEALTH AND WELFARE

208.650. Studies and reports required by department of social services. — 1. The department of social services shall commission a study on the impact of this program on providing a comprehensive array of community-based wraparound services for seriously emotionally disturbed children and children affected by substance abuse. The department shall issue a report to the general assembly within forty-five days of the twelve-month anniversary of the beginning of this program and yearly thereafter. This report shall include recommendations to the department on how to improve access to the provisions of community-based wraparound services pursuant to sections 208.631 to 208.660.

2. The department of social services shall prepare an annual report to the governor and the general assembly on the effect of this program. The report shall include, but is not limited to:

(1) The number of children participating in the program in each income category;

(2) The effect of the program on the number of children covered by private insurers;

(3) The effect of the program on medical facilities, particularly emergency rooms;

(4) The overall effect of the program on the health care of Missouri residents;

(5) The overall cost of the program to the state of Missouri; and

(6) The methodology used to determine availability for the purpose of enrollment, as established by rule.

3. The department of social services shall establish an identification program to identify children not participating in the program though eligible for extended medical coverage. The department's efforts to identify these uninsured children shall include, but not be limited to:

(1) Working closely with hospitals and other medical facilities; and

(2) Establishing a statewide education and information program.

4. The department of social services shall commission a study on any negative impact this program may have on the number of children covered by private insurance as a result of expanding health care coverage to children with a gross family income above one hundred eighty-five percent of the federal poverty level. The department shall issue a report to the general assembly within forty-five days of the twelve-month anniversary of the beginning of this program and annually thereafter. If this study demonstrates that a measurable negative impact on the number of privately insured children is occurring, the department shall take one or more of the following measures targeted at eliminating the negative impact:

(1) Implementing additional co-payments, sliding scale premiums or other cost-sharing provisions;

(2) Adding an insurability test to preclude participation;

(3) Increasing the length of the required period of uninsured status prior to application;

(4) Limiting enrollment to an annual open enrollment period for children with gross family incomes above one hundred eighty-five percent of the federal poverty level; and

(5) Any other measures designed to efficiently respond to the measurable negative impact.

(L. 1998 S.B. 632 § 208.185 subsecs. 10, 11, 12, 13)



Section 208.655 Abortion counseling prohibited, exceptions.

Effective 28 Aug 1998

Title XII PUBLIC HEALTH AND WELFARE

208.655. Abortion counseling prohibited, exceptions. — No funds used to pay for insurance or for services pursuant to sections 208.631 to 208.657 may be expended to encourage, counsel or refer for abortion unless the abortion is done to save the life of the mother or if the unborn child is the result of rape or incest. No funds may be paid pursuant to sections 208.631 to 208.657 to any person or organization that performs abortions or counsels or refers for abortion unless the abortion is done to save the life of the mother or if the unborn child is the result of rape or* incest.

(L. 1998 S.B. 632 § 208.185 subsec. 14)

*Word "of" appears in original rolls.



Section 208.657 Rules, effective when, invalid when.

Effective 28 Aug 1998

Title XII PUBLIC HEALTH AND WELFARE

208.657. Rules, effective when, invalid when. — Any rule or portion of a rule, as that term is defined in section 536.010, that is promulgated under the authority delegated in this chapter shall become effective only if the agency has fully complied with all of the requirements of chapter 536, including but not limited to, section 536.028, if applicable, after August 28, 1998. All rulemaking authority delegated prior to August 28, 1998, is of no force and effect and repealed as of August 28, 1998, however, nothing in sections 208.631 to 208.657 shall be interpreted to repeal or affect the validity of any rule adopted or promulgated prior to August 28, 1998. If the provisions of section 536.028, apply, the provisions of sections 208.631 to 208.657 are nonseverable and if any of the powers vested with the general assembly pursuant to section 536.028 to review, to delay the effective date, or to disapprove and annul a rule or portion of a rule are held unconstitutional or invalid, the purported grant of rulemaking authority and any rule so proposed and contained in the order of rulemaking shall be invalid and void, except that nothing in sections 208.631 to 208.660 shall affect the validity of any rule adopted and promulgated prior to August 28, 1998.

(L. 1998 S.B. 632 § 208.185 subsec. 15)



Section 208.658 State children's health insurance information to be provided by child care providers and public schools — rulemaking authority — report.

Effective 13 Jul 2010, see footnote

Title XII PUBLIC HEALTH AND WELFARE

208.658. State children's health insurance information to be provided by child care providers and public schools — rulemaking authority — report. — 1. For each school year beginning July 1, 2010, the department of social services shall provide all state licensed child-care providers who receive state or federal funds under section 210.027 and all public school districts in this state with written information regarding eligibility criteria and application procedures for the state children's health insurance program (SCHIP) authorized in sections 208.631 to 208.657, to be distributed by the child-care providers or school districts to parents and guardians at the time of enrollment of their children in child care or school, as applicable.

2. The department of elementary and secondary education shall add an attachment to the application for the free and reduced lunch program for a parent or guardian to check a box indicating yes or no whether each child in the family has health care insurance. If any such child does not have health care insurance, and the parent or guardian's household income does not exceed the highest income level under 42 U.S.C. Section 1397CC, as amended, the school district shall provide a notice to such parent or guardian that the uninsured child may qualify for health insurance under SCHIP.

3. The notice described in subsection 2 shall be developed by the department of social services and shall include information on enrolling the child in the program. No notices relating to the state children's health insurance program shall be provided to a parent or guardian under this section other than the notices developed by the department of social services under this section.

4. Notwithstanding any other provision of law to the contrary, no penalty shall be assessed upon any parent or guardian who fails to provide or provides any inaccurate information required under this section.

5. The department of elementary and secondary education and the department of social services may adopt rules to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2010, shall be invalid and void.

6. The department of elementary and secondary education, in collaboration with the department of social services, shall report annually to the governor and the house budget committee chair and the senate appropriations committee chair on the following:

(1) The number of families in each district receiving free lunch and reduced lunches;

(2) The number of families who indicate the absence of health care insurance on the application for free and reduced lunches;

(3) The number of families who received information on the state children's health insurance program under this section; and

(4) The number of families who received the information in subdivision (3) of this subsection and applied to the state children's health insurance program.

(L. 2010 S.B. 583 § 1)

Effective 7-13-10



Section 208.659 Revision of eligibility requirements for uninsured women's health program.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

208.659. Revision of eligibility requirements for uninsured women's health program. — The MO HealthNet division shall revise the eligibility requirements for the uninsured women's health program, as established in 13 CSR Section 70-4.090, to include women who are at least eighteen years of age and with a net family income of at or below one hundred eighty-five percent of the federal poverty level. In order to be eligible for such program, the applicant shall not have assets in excess of two hundred and fifty thousand dollars, nor shall the applicant have access to employer-sponsored health insurance. Such change in eligibility requirements shall not result in any change in services provided under the program.

(L. 2007 S.B. 577)



Section 208.662 Program established as CHIPs program — eligibility — coverage — report, content — program not entitlement.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

208.662. Program established as CHIPs program — eligibility — coverage — report, content — program not entitlement. — 1. There is hereby established within the department of social services the "Show-Me Healthy Babies Program" as a separate children's health insurance program (CHIP) for any low-income unborn child. The program shall be established under the authority of Title XXI of the federal Social Security Act, the State Children's Health Insurance Program, as amended, and 42 CFR 457.1.

2. For an unborn child to be enrolled in the show-me healthy babies program, his or her mother shall not be eligible for coverage under Title XIX of the federal Social Security Act, the Medicaid program, as it is administered by the state, and shall not have access to affordable employer-subsidized health care insurance or other affordable health care coverage that includes coverage for the unborn child. In addition, the unborn child shall be in a family with income eligibility of no more than three hundred percent of the federal poverty level, or the equivalent modified adjusted gross income, unless the income eligibility is set lower by the general assembly through appropriations. In calculating family size as it relates to income eligibility, the family shall include, in addition to other family members, the unborn child, or in the case of a mother with a multiple pregnancy, all unborn children.

3. Coverage for an unborn child enrolled in the show-me healthy babies program shall include all prenatal care and pregnancy-related services that benefit the health of the unborn child and that promote healthy labor, delivery, and birth. Coverage need not include services that are solely for the benefit of the pregnant mother, that are unrelated to maintaining or promoting a healthy pregnancy, and that provide no benefit to the unborn child. However, the department may include pregnancy-related assistance as defined in 42 U.S.C. Section 1397ll.

4. There shall be no waiting period before an unborn child may be enrolled in the show-me healthy babies program. In accordance with the definition of child in 42 CFR 457.10, coverage shall include the period from conception to birth. The department shall develop a presumptive eligibility procedure for enrolling an unborn child. There shall be verification of the pregnancy.

5. Coverage for the child shall continue for up to one year after birth, unless otherwise prohibited by law or unless otherwise limited by the general assembly through appropriations.

6. Pregnancy-related and postpartum coverage for the mother shall begin on the day the pregnancy ends and extend through the last day of the month that includes the sixtieth day after the pregnancy ends, unless otherwise prohibited by law or unless otherwise limited by the general assembly through appropriations. The department may include pregnancy-related assistance as defined in 42 U.S.C. Section 1397ll.

7. The department shall provide coverage for an unborn child enrolled in the show-me healthy babies program in the same manner in which the department provides coverage for the children's health insurance program (CHIP) in the county of the primary residence of the mother.

8. The department shall provide information about the show-me healthy babies program to maternity homes as defined in section 135.600, pregnancy resource centers as defined in section 135.630, and other similar agencies and programs in the state that assist unborn children and their mothers. The department shall consider allowing such agencies and programs to assist in the enrollment of unborn children in the program, and in making determinations about presumptive eligibility and verification of the pregnancy.

9. Within sixty days after August 28, 2014, the department shall submit a state plan amendment or seek any necessary waivers from the federal Department of Health and Human Services requesting approval for the show-me healthy babies program.

10. At least annually, the department shall prepare and submit a report to the governor, the speaker of the house of representatives, and the president pro tempore of the senate analyzing and projecting the cost savings and benefits, if any, to the state, counties, local communities, school districts, law enforcement agencies, correctional centers, health care providers, employers, other public and private entities, and persons by enrolling unborn children in the show-me healthy babies program. The analysis and projection of cost savings and benefits, if any, may include but need not be limited to:

(1) The higher federal matching rate for having an unborn child enrolled in the show-me healthy babies program versus the lower federal matching rate for a pregnant woman being enrolled in MO HealthNet or other federal programs;

(2) The efficacy in providing services to unborn children through managed care organizations, group or individual health insurance providers or premium assistance, or through other nontraditional arrangements of providing health care;

(3) The change in the proportion of unborn children who receive care in the first trimester of pregnancy due to a lack of waiting periods, by allowing presumptive eligibility, or by removal of other barriers, and any resulting or projected decrease in health problems and other problems for unborn children and women throughout pregnancy; at labor, delivery, and birth; and during infancy and childhood;

(4) The change in healthy behaviors by pregnant women, such as the cessation of the use of tobacco, alcohol, illicit drugs, or other harmful practices, and any resulting or projected short-term and long-term decrease in birth defects; poor motor skills; vision, speech, and hearing problems; breathing and respiratory problems; feeding and digestive problems; and other physical, mental, educational, and behavioral problems; and

(5) The change in infant and maternal mortality, preterm births and low birth weight babies and any resulting or projected decrease in short-term and long-term medical and other interventions.

11. The show-me healthy babies program shall not be deemed an entitlement program, but instead shall be subject to a federal allotment or other federal appropriations and matching state appropriations.

12. Nothing in this section shall be construed as obligating the state to continue the show-me healthy babies program if the allotment or payments from the federal government end or are not sufficient for the program to operate, or if the general assembly does not appropriate funds for the program.

13. Nothing in this section shall be construed as expanding MO HealthNet or fulfilling a mandate imposed by the federal government on the state.

(L. 2014 S.B. 716 merged with S.B. 754)



Section 208.670 Practice of telehealth, rules — definitions.

Effective 28 Aug 2016

Title XII PUBLIC HEALTH AND WELFARE

208.670. Practice of telehealth, rules — definitions. — 1. As used in this section, these terms shall have the following meaning:

(1) “Provider”, any provider of medical services and mental health services, including all other medical disciplines;

(2) “Telehealth”, the same meaning as such term is defined in section 191.1145.

2. Reimbursement for the use of asynchronous store-and-forward technology in the practice of telehealth in the MO HealthNet program shall be allowed for orthopedics, dermatology, ophthalmology and optometry, in cases of diabetic retinopathy, burn and wound care, dental services which require a diagnosis, and maternal-fetal medicine ultrasounds.

3. The department of social services, in consultation with the departments of mental health and health and senior services, shall promulgate rules governing the practice of telehealth in the MO HealthNet program. Such rules shall address, but not be limited to, appropriate standards for the use of telehealth, certification of agencies offering telehealth, and payment for services by providers. Telehealth providers shall be required to obtain participant consent before telehealth services are initiated and to ensure confidentiality of medical information.

4. Telehealth may be utilized to service individuals who are qualified as MO HealthNet participants under Missouri law. Reimbursement for such services shall be made in the same way as reimbursement for in-person contacts.

5. The provisions of section 208.671 shall apply to the use of asynchronous store-and-forward technology in the practice of telehealth in the MO HealthNet program.

(L. 2007 S.B. 577, A.L. 2016 S.B. 579)



Section 208.671 Asynchronous store-and-forward technology, use of — rules — standard of care.

Effective 28 Aug 2016

Title XII PUBLIC HEALTH AND WELFARE

208.671. Asynchronous store-and-forward technology, use of — rules — standard of care. — 1. As used in this section and section 208.673, the following terms shall mean:

(1) “Asynchronous store-and-forward”, the transfer of a participant’s clinically important digital samples, such as still images, videos, audio, text files, and relevant data from an originating site through the use of a camera or similar recording device that stores digital samples that are forwarded via telecommunication to a distant site for consultation by a consulting provider without requiring the simultaneous presence of the participant and the participant’s treating provider;

(2) “Asynchronous store-and-forward technology”, cameras or other recording devices that store images which may be forwarded via telecommunication devices at a later time;

(3) “Consultation”, a type of evaluation and management service as defined by the most recent edition of the Current Procedural Terminology published annually by the American Medical Association;

(4) “Consulting provider”, a provider who, upon referral by the treating provider, evaluates a participant and appropriate medical data or images delivered through asynchronous store-and-forward technology. If a consulting provider is unable to render an opinion due to insufficient information, the consulting provider may request additional information to facilitate the rendering of an opinion or decline to render an opinion;

(5) “Distant site”, the site where a consulting provider is located at the time the consultation service is provided;

(6) “Originating site”, the site where a MO HealthNet participant receiving services and such participant’s treating provider are both physically located;

(7) “Provider”, any provider of medical, mental health, optometric, or dental health services, including all other medical disciplines, licensed and providing MO HealthNet services who has the authority to refer participants for medical, mental health, optometric, dental, or other health care services within the scope of practice and licensure of the provider;

(8) “Telehealth”, as that term is defined in section 191.1145;

(9) “Treating provider”, a provider who:

(a) Evaluates a participant;

(b) Determines the need for a consultation;

(c) Arranges the services of a consulting provider for the purpose of diagnosis and treatment; and

(d) Provides or supplements the participant’s history and provides pertinent physical examination findings and medical information to the consulting provider.

2. The department of social services, in consultation with the departments of mental health and health and senior services, shall promulgate rules governing the use of asynchronous store-and-forward technology in the practice of telehealth in the MO HealthNet program. Such rules shall include, but not be limited to:

(1) Appropriate standards for the use of asynchronous store-and-forward technology in the practice of telehealth;

(2) Certification of agencies offering asynchronous store-and-forward technology in the practice of telehealth;

(3) Timelines for completion and communication of a consulting provider’s consultation or opinion, or if the consulting provider is unable to render an opinion, timelines for communicating a request for additional information or that the consulting provider declines to render an opinion;

(4) Length of time digital files of such asynchronous store-and-forward services are to be maintained;

(5) Security and privacy of such digital files;

(6) Participant consent for asynchronous store-and-forward services; and

(7) Payment for services by providers; except that, consulting providers who decline to render an opinion shall not receive payment under this section unless and until an opinion is rendered.

­­

­

3. Asynchronous store-and-forward technology in the practice of telehealth may be utilized to service individuals who are qualified as MO HealthNet participants under Missouri law. The total payment for both the treating provider and the consulting provider shall not exceed the payment for a face-to-face consultation of the same level.

4. The standard of care for the use of asynchronous store-and-forward technology in the practice of telehealth shall be the same as the standard of care for services provided in person.

(L. 2016 S.B. 579)



Section 208.673 Telehealth services advisory committee, duties, members, rules.

Effective 28 Aug 2016

Title XII PUBLIC HEALTH AND WELFARE

208.673. Telehealth services advisory committee, duties, members, rules. — 1. There is hereby established the “Telehealth Services Advisory Committee” to advise the department of social services and propose rules regarding the coverage of telehealth services in the MO HealthNet program utilizing asynchronous store-and-forward technology.

2. The committee shall be comprised of the following members:

(1) The director of the MO HealthNet division, or the director’s designee;

(2) The medical director of the MO HealthNet division;

(3) A representative from a Missouri institution of higher education with expertise in telehealth;

(4) A representative from the Missouri office of primary care and rural health;

(5) Two board-certified specialists licensed to practice medicine in this state;

(6) A representative from a hospital located in this state that utilizes telehealth;

(7) A primary care physician from a federally qualified health center (FQHC) or rural health clinic;

(8) A primary care physician from a rural setting other than from an FQHC or rural health clinic;

(9) A dentist licensed to practice in this state; and

(10) A psychologist, or a physician who specializes in psychiatry, licensed to practice in this state.

3. Members of the committee listed in subdivisions (3) to (10) of subsection 2 of this section shall be appointed by the governor with the advice and consent of the senate. The first appointments to the committee shall consist of three members to serve three-year terms, three members to serve two-year terms, and three members to serve a one-year term as designated by the governor. Each member of the committee shall serve for a term of three years thereafter.

4. Members of the committee shall not receive any compensation for their services but shall be reimbursed for any actual and necessary expenses incurred in the performance of their duties.

5. Any member appointed by the governor may be removed from office by the governor without cause. If there is a vacancy for any cause, the governor shall make an appointment to become effective immediately for the unexpired term.

6. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2016, shall be invalid and void.

(L. 2016 S.B. 579)



Section 208.675 Telehealth services, eligible health care providers.

Effective 28 Aug 2016

Title XII PUBLIC HEALTH AND WELFARE

208.675. Telehealth services, eligible health care providers. — For purposes of the provision of telehealth services in the MO HealthNet program, the following individuals, licensed in Missouri, shall be considered eligible health care providers:

(1) Physicians, assistant physicians, and physician assistants;

(2) Advanced practice registered nurses;

(3) Dentists, oral surgeons, and dental hygienists under the supervision of a currently registered and licensed dentist;

(4) Psychologists and provisional licensees;

(5) Pharmacists;

(6) Speech, occupational, or physical therapists;

(7) Clinical social workers;

(8) Podiatrists;

(9) Optometrists;

(10) Licensed professional counselors; and

(11) Eligible health care providers under subdivisions (1) to (10) of this section practicing in a rural health clinic, federally qualified health center, or community mental health center.

(L. 2016 S.B. 579)



Section 208.677 Originating site defined.

Effective 28 Aug 2016

Title XII PUBLIC HEALTH AND WELFARE

208.677. Originating site defined. — 1. For purposes of the provision of telehealth services in the MO HealthNet program, the term “originating site” shall mean a telehealth site where the MO HealthNet participant receiving the telehealth service is located for the encounter. The standard of care in the practice of telehealth shall be the same as the standard of care for services provided in person. An originating site shall be one of the following locations:

(1) An office of a physician or health care provider;

(2) A hospital;

(3) A critical access hospital;

(4) A rural health clinic;

(5) A federally qualified health center;

(6) A long-term care facility licensed under chapter 198;

(7) A dialysis center;

(8) A Missouri state habilitation center or regional office;

(9) A community mental health center;

(10) A Missouri state mental health facility;

(11) A Missouri state facility;

(12) A Missouri residential treatment facility licensed by and under contract with the children's division. Facilities shall have multiple campuses and have the ability to adhere to technology requirements. Only Missouri licensed psychiatrists, licensed psychologists, or provisionally licensed psychologists, and advanced practice registered nurses who are MO HealthNet providers shall be consulting providers at these locations;

(13) A comprehensive substance treatment and rehabilitation (CSTAR) program;

(14) A school;

(15) The MO HealthNet recipient’s home;

(16) A clinical designated area in a pharmacy; or

(17) A child assessment center as described in section 210.001.

2. If the originating site is a school, the school shall obtain permission from the parent or guardian of any student receiving telehealth services prior to each provision of service.

(L. 2016 S.B. 579)



Section 208.686 Home telemonitoring services, reimbursement program authorized — discontinuance, when — rules.

Effective 28 Aug 2016

Title XII PUBLIC HEALTH AND WELFARE

208.686. Home telemonitoring services, reimbursement program authorized — discontinuance, when — rules. — 1. Subject to appropriations, the department shall establish a statewide program that permits reimbursement under the MO HealthNet program for home telemonitoring services. For the purposes of this section, “home telemonitoring service” shall mean a health care service that requires scheduled remote monitoring of data related to a participant's health and transmission of the data to a health call center accredited by the Utilization Review Accreditation Commission (URAC).

2. The program shall:

(1) Provide that home telemonitoring services are available only to persons who:

(a) Are diagnosed with one or more of the following conditions:

a. Pregnancy;

b. Diabetes;

c. Heart disease;

d. Cancer;

e. Chronic obstructive pulmonary disease;

f. Hypertension;

g. Congestive heart failure;

h. Mental illness or serious emotional disturbance;

i. Asthma;

j. Myocardial infarction; or

k. Stroke; and

(b) Exhibit two or more of the following risk factors:

a. Two or more hospitalizations in the prior twelve-month period;

b. Frequent or recurrent emergency department admissions;

c. A documented history of poor adherence to ordered medication regimens;

d. A documented history of falls in the prior six-month period;

e. Limited or absent informal support systems;

f. Living alone or being home alone for extended periods of time;

g. A documented history of care access challenges; or

h. A documented history of consistently missed appointments with health care providers;

(2) Ensure that clinical information gathered by a home health agency or hospital while providing home telemonitoring services is shared with the participant’s physician; and

(3) Ensure that the program does not duplicate any disease management program services provided by MO HealthNet.

3. If, after implementation, the department determines that the program established under this section is not cost effective, the department may discontinue the program and stop providing reimbursement under the MO HealthNet program for home telemonitoring services.

4. The department shall determine whether the provision of home telemonitoring services to persons who are eligible to receive benefits under both the MO HealthNet and Medicare programs achieves cost savings for the Medicare program.

5. If, before implementing any provision of this section, the department determines that a waiver or authorization from a federal agency is necessary for implementation of that provision, the department shall request the waiver or authorization and may delay implementing that provision until the waiver or authorization is granted.

6. The department shall promulgate rules and regulations to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2016, shall be invalid and void.

(L. 2016 S.B. 579)



Section 208.690 Citation of law — definitions.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

208.690. Citation of law — definitions. — 1. Sections 208.690 to 208.698 shall be known and may be cited as the "Missouri Long-term Care Partnership Program Act".

2. As used in sections 208.690 to 208.698, the following terms shall mean:

(1) "Asset disregard", the disregard of any assets or resources in an amount equal to the insurance benefit payments that are used on behalf of the individual;

(2) "Missouri qualified long-term care partnership approved policy", a long-term care insurance policy certified by the director of the department of insurance, financial institutions and professional registration as meeting the requirements of:

(a) The National Association of Insurance Commissioners' Long-term Care Insurance Model Act and Regulation as specified in 42 U.S.C. 1917(b); and

(b) The provisions of Section 6021 of the Federal Deficit Reduction Act of 2005;

(3) "MO HealthNet", the medical assistance program established in this state under Title XIX of the federal Social Security Act;

(4) "State plan amendment", the state MO HealthNet plan amendment to the federal Department of Health and Human Services that, in determining eligibility for state MO HealthNet benefits, provides for the disregard of any assets or resources in an amount equal to the insurance benefit payments that are made to or on behalf of an individual who is a beneficiary under a qualified long-term care insurance partnership policy.

(L. 2007 S.B. 577)



Section 208.692 Program established, purpose — asset disregard — departments duties — rules.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

208.692. Program established, purpose — asset disregard — departments duties — rules. — 1. In accordance with Section 6021 of the Federal Deficit Reduction Act of 2005, there is established the Missouri long-term care partnership program, which shall be administered by the department of social services in conjunction with the department of insurance, financial institutions and professional registration. The program shall:

(1) Provide incentives for individuals to insure against the costs of providing for their long-term care needs;

(2) Provide a mechanism for individuals to qualify for coverage of the cost of their long-term care needs under MO HealthNet without first being required to substantially exhaust their resources; and

(3) Alleviate the financial burden to the MO HealthNet program by encouraging the pursuit of private initiatives.

2. Upon payment under a Missouri qualified long-term care partnership-approved policy, certain assets of an individual, as provided in subsection 3 of this section, shall be disregarded when determining any of the following:

(1) MO HealthNet eligibility;

(2) The amount of any MO HealthNet payment; and

(3) Any subsequent recovery by the state of a payment for medical services.

3. The department of social services shall:

(1) Within one hundred eighty days of August 28, 2007, make application to the federal Department of Health and Human Services for a state plan amendment to establish a program that, in determining eligibility for state MO HealthNet benefits, provides for the disregard of any assets or resources in an amount equal to the insurance benefit payments that are made to or on behalf of an individual who is a beneficiary under a qualified long-term care insurance partnership policy; and

(2) Provide information and technical assistance to the department of insurance, financial institutions and professional registration to assure that any individual who sells a qualified long-term care insurance partnership policy receives training and demonstrates evidence of an understanding of such policies and how they relate to other public and private coverage of long-term care.

4. The department of social services shall promulgate rules to implement the provisions of sections 208.690 to 208.698. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2007, shall be invalid and void.

(L. 2007 S.B. 577)



Section 208.694 Eligibility — discontinuance of program, effect of — reciprocal agreements.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

208.694. Eligibility — discontinuance of program, effect of — reciprocal agreements. — 1. An individual who is a beneficiary of a Missouri qualified long-term care partnership-approved policy is eligible for assistance under MO HealthNet using asset disregard under sections 208.690 to 208.698.

2. If the Missouri long-term care partnership program is discontinued, an individual who purchased a qualified long-term care partnership-approved policy prior to the date the program was discontinued shall be eligible to receive asset disregard, as provided by Title VI, Section 6021 of the Federal Deficit Reduction Act of 2005.

3. The department of social services may enter into reciprocal agreements with other states that have asset disregard provisions established under Title VI, Section 6021 of the Federal Deficit Reduction Act of 2005 in order to extend the asset disregard to Missouri residents who purchase long-term care policies in another state.

(L. 2007 S.B. 577)



Section 208.696 Director's duties — rules.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

208.696. Director's duties — rules. — 1. The director of the department of insurance, financial institutions and professional registration shall:

(1) Develop requirements to ensure that any individual who sells a qualified long-term care insurance partnership policy receives training and demonstrates evidence of an understanding of such policies and how they relate to other public and private coverage of long-term care;

(2) Impose no requirements affecting the terms or benefits of qualified long-term care partnership policies unless the director imposes such a requirement on all long-term care policies sold in this state, without regard to whether the policy is covered under the partnership or is offered in connection with such partnership:

(a) This subsection shall not apply to inflation protection as required under Section 6021(a)(1)(iii)(iv) of the Federal Deficit Reduction Act of 2005;

(b) The inflation protection required for partnership policies, as stated under Section 6021(a)(1)(iii)(iv) of the Federal Deficit Reduction Act of 2005, shall be no less favorable than the inflation protection offered for all long-term care policies under the National Association of Insurance Commissioners' Long-Term Care Insurance Model Act and Regulation as specified in 42 U.S.C. 1917(b);

(3) Develop a summary notice in clear, easily understood language for the consumer purchasing qualified long-term care insurance partnership policies on the current law pertaining to asset disregard and asset tests; and

(4) Develop requirements to ensure that any individual who exchanges nonqualified long-term care insurance for a qualified long-term care insurance partnership policy receives equitable treatment for time or value gained.

2. The director of the department of insurance, financial institutions and professional registration shall promulgate rules to carry out the provisions of this section, and on the process for certifying the qualified long-term care partnership policies. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2007, shall be invalid and void.

(L. 2007 S.B. 577)



Section 208.698 Reports required.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

208.698. Reports required. — The issuers of qualified long-term care partnership policies in this state shall provide regular reports to both the Secretary of the Department of Health and Human Services in accordance with federal law and regulations and to the department of social services and the department of insurance, financial institutions and professional registration as provided in Section 6021 of the Federal Deficit Reduction Act of 2005.

(L. 2007 S.B. 577)



Section 208.750 Title — definitions.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

208.750. Title — definitions. — 1. Sections 208.750 to 208.775 shall be known and may be cited as the "Family Development Account Program".

2. For purposes of sections 208.750 to 208.775, the following terms mean:

(1) "Account holder", a person who is the owner of a family development account;

(2) "Community-based organization", any religious or charitable association formed pursuant to chapter 352 or any nonprofit corporation formed under chapter 355 that is approved by the director of the department of economic development to implement the family development account program;

(3) "Department", the department of economic development;

(4) "Director", the director of the department of economic development;

(5) "Family development account", a financial instrument established pursuant to section 208.760;

(6) "Family development account reserve fund", the fund created by an approved community-based organization for the purposes of funding the costs incurred in the administration of the program and for providing matching funds for moneys in family development accounts;

(7) "Federal poverty level", the most recent poverty income guidelines published in the calendar year by the United States Department of Health and Human Services;

(8) "Financial institution", any bank, trust company, savings bank, credit union or savings and loan association as defined in chapter 362, 369 or 370 and with an office in Missouri which is approved by the director for participation in the program;

(9) "Program", the Missouri family development account program established in sections 208.750 to 208.775;

(10) "Program contributor", a person or entity who makes a contribution to a family development account reserve fund and is not the account holder.

(L. 1999 S.B. 387, et al. § 9, A.L. 2007 S.B. 30 merged with S.B. 577)



Section 208.755 Family development account program established — proposals, content — department — duties — rulemaking authority.

Effective 28 Aug 1999

Title XII PUBLIC HEALTH AND WELFARE

208.755. Family development account program established — proposals, content — department — duties — rulemaking authority. — 1. There is hereby established within the department of economic development a program to be known as the "Family Development Account Program". The program shall provide eligible families and individuals with an opportunity to establish special savings accounts for moneys which may be used by such families and individuals for education, home ownership or small business capitalization.

2. The department shall solicit proposals from community-based organizations seeking to administer the accounts on a not-for-profit basis. Community-based organization proposals shall include:

(1) A requirement that the individual account holder or the family of an account holder match the contributions of a community-based organization member by contributing cash;

(2) A process for including account holders in decision making regarding the investment of funds in the accounts;

(3) Specifications of the population or populations targeted for priority participation in the program;

(4) A requirement that the individual account holder or the family of an account holder attend economic literacy seminars;

(5) A process for including economic literacy seminars in the family development account program; and

(6) A process for regular evaluation and review of family development accounts to ensure program compliance by account holders.

3. In reviewing the proposals of community-based organizations, the department shall consider the following factors:

(1) The not-for-profit status of such organization;

(2) The fiscal accountability of the community-based organization;

(3) The ability of the community-based organization to provide or raise moneys for matching contributions;

(4) The ability of the community-based organization to establish and administer a reserve fund account which shall receive all contributions from program contributors; and

(5) The significance and quality of proposed auxiliary services, including economic literacy seminars, and their relationship to the goals of the family development account program.

4. No more than twenty percent of all funds in the reserve fund account may be used for administrative costs of the program in each of the first two years of the program, and no more than fifteen percent of such funds may be used for administrative costs for any subsequent year. Funds deposited by account holders shall not be used for administrative costs.

5. The department shall promulgate rules and regulations to implement and administer the provisions of sections 208.750 to 208.775. No rule or portion of a rule promulgated pursuant to the authority of sections 208.750 to 208.775 shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

(L. 1999 S.B. 387, et al. § 10)

CROSS REFERENCE:

Tax Credit Accountability Act of 2004, additional requirements, 135.800 to 135.830



Section 208.760 Eligibility — withdrawal of moneys, when.

Effective 28 Aug 1999

Title XII PUBLIC HEALTH AND WELFARE

208.760. Eligibility — withdrawal of moneys, when. — 1. A family or individual whose household income is less than or equal to two hundred percent of the federal poverty level may open a family development account for the purpose of accumulating and withdrawing moneys for specified expenditures. The account holder may withdraw moneys from the account on the approval of the community-based organization, without penalty, for any of the following expenditures:

(1) Educational costs for any family member at an accredited institution of higher education;

(2) Job training costs for any family member eighteen years of age or older, at an accredited or licensed training program;

(3) Purchase of a primary residence;

(4) Major repairs or improvements to a primary residence; or

(5) Start-up capitalization of a small business for any family member eighteen years of age or older.

2. Financial institutions approved by the department shall be permitted to establish family development accounts pursuant to sections 208.750 to 208.775. The financial institution shall certify to the department, on forms prescribed by the department and accompanied by any documentation required by the department, that such accounts have been established pursuant to the provisions of sections 208.750 to 208.775 and that deposits have been made on behalf of the account holder.

3. A financial institution establishing a family development account shall:

(1) Keep the account in the name of the account holder;

(2) Permit deposits to be made in the account by the following, subject to the indicated conditions:

(a) The account holder; or

(b) A community-based organization on behalf of the account holder. Such a deposit may include moneys to match the account holder's deposits, up to a three-to-one match rate;

(3) Require the account to earn at least the market rate of interest; and

(4) Permit the account holder to withdraw moneys from the account for any of the purposes listed in subsection 1 of this section.

4. The total of all deposits by the account holder into a family development account in a calendar year shall not exceed two thousand dollars. The total balance in a family development account shall not exceed fifty thousand dollars.

(L. 1999 S.B. 387, et al. § 11)



Section 208.765 Forfeiture of account moneys, when — death of account holder, effect of.

Effective 28 Aug 1999

Title XII PUBLIC HEALTH AND WELFARE

208.765. Forfeiture of account moneys, when — death of account holder, effect of. — 1. Account holders who withdraw moneys from a family development account not in accordance with subsection 1 of section 208.760 shall forfeit all matching moneys in the account.

2. All moneys forfeited by an account holder pursuant to subsection 1 of this section shall be returned to the family development account reserve fund of the community-based organization.

3. In the event of an account holder's death, the account may be transferred to the ownership of a contingent beneficiary. An account holder shall name contingent beneficiaries at the time the account is established and may change such beneficiaries at any time. If the named beneficiary is deceased or otherwise cannot accept the transfer, the moneys shall be transferred to the family development account reserve fund of the community-based organization.

(L. 1999 S.B. 387, et al. § 12)



Section 208.770 Tax exemption, credit, when.

Effective 28 Aug 2009

Title XII PUBLIC HEALTH AND WELFARE

208.770. Tax exemption, credit, when. — 1. Moneys deposited in or withdrawn pursuant to subsection 1 of section 208.760 from a family development account by an account holder are exempted from taxation pursuant to chapter 143, excluding withholding tax imposed by sections 143.191 to 143.265, and chapter 147, 148 or 153 provided, however, that any money withdrawn for an unapproved use should be subject to tax as required by law.

2. Interest earned by a family development account is exempted from taxation pursuant to chapter 143.

3. Any funds in a family development account, including accrued interest, shall be disregarded when determining eligibility to receive, or the amount of, any public assistance or benefits.

4. A program contributor shall be allowed a credit against the tax imposed by chapter 143, excluding withholding tax imposed by sections 143.191 to 143.265, and chapter 147, 148 or 153, pursuant to sections 208.750 to 208.775. Contributions up to fifty thousand dollars per program contributor are eligible for the tax credit which shall not exceed fifty percent of the contribution amount.

5. The department of economic development shall verify all tax credit claims by contributors. The administrator of the community-based organization, with the cooperation of the participating financial institutions, shall submit the names of contributors and the total amount each contributor contributes to a family development account reserve fund for the calendar year. The director shall determine the date by which such information shall be submitted to the department by the local administrator. The department shall submit verification of qualified tax credits pursuant to sections 208.750 to 208.775 to the department of revenue.

6. For all fiscal years ending on or before June 30, 2010, the total tax credits authorized pursuant to sections 208.750 to 208.775 shall not exceed four million dollars in any fiscal year. For all fiscal years beginning on or after July 1, 2010, the total tax credits authorized under sections 208.750 to 208.775 shall not exceed three hundred thousand dollars in any fiscal year.

(L. 1999 S.B. 387, et al. § 13, A.L. 2009 H.B. 191)



Section 208.775 Independent evaluation — report.

Effective 28 Aug 1999

Title XII PUBLIC HEALTH AND WELFARE

208.775. Independent evaluation — report. — Subject to appropriations and to the provisions of chapter 34, the department shall annually award up to one hundred thousand dollars for an independent evaluation of the program. Based on this program evaluation, the department shall provide a comprehensive report on the program to the speaker of the house and the president pro tem of the senate by March first of each year, beginning in 2000.

(L. 1999 S.B. 387, et al. § 14)



Section 208.780 Definitions.

Effective 28 Aug 2014, see footnote

Title XII PUBLIC HEALTH AND WELFARE

208.780. Definitions. — As used in sections 208.780 to 208.798, the following terms shall mean:

(1) "Asset test", the asset limits as defined by the Medicare Prescription Drug Improvement and Modernization Act, P.L. 108-173;

(2) "Contractor", the person, partnership, or corporate entity which has an approved contract with the department to administer the pharmaceutical assistance program established under sections 208.780 to 208.798 and this chapter;

(3) "Department", the department of social services;

(4) "Division", the MO HealthNet division of the department of social services;

(5) "Enrollee", a resident of this state who meets the conditions specified in sections 208.780 to 208.798 and in department regulations relating to eligibility for participation in the Missouri Rx plan and whose application for enrollment in the Missouri Rx plan has been approved by the department;

(6) "Federal poverty guidelines", the federal poverty guidelines updated annually in the Federal Register by the United States Department of Health and Human Services under the authority of 42 U.S.C. Section 9902(2);

(7) "Liquid assets", assets used in the eligibility determination process as defined by the Medicare Modernization Act;

(8) "Medicaid dual eligible" or "dual eligible", a person who is eligible for both Medicare and Medicaid as defined by the Medicare Modernization Act;

(9) "Medicare Modernization Act" or "MMA", the Medicare Prescription Drug, Improvement and Modernization Act of 2003, P.L. 108-173;

(10) "Medicare Part D prescription drug benefit", the prescription benefit provided under the Medicare Modernization Act, as it may vary from one prescription drug plan to another;

(11) "Missouri resident", a person who has or intends to have a fixed place of residence in Missouri, with the present intent of maintaining a permanent home in Missouri for the indefinite future;

(12) "Missouri Rx plan", the state pharmacy assistance program created in section 208.782, or the combination of state and federal programs providing services to the population described in section 208.784;

(13) "Participating pharmacy", a pharmacy that elects to participate as a pharmaceutical provider and enters into a participating network agreement with the department or contractor;

(14) "Prescription drug plan" or "PDP", nongovernmental drug plans under contract with the Center for Medicare and Medicaid Services to provide prescription benefits under the Medicare Modernization Act;

(15) "Prescription drugs", outpatient prescription drugs that have been approved as safe and effective by the United States Food and Drug Administration. Prescription drugs do not include experimental drugs or over-the-counter pharmaceutical products;

(16) "Program", the Missouri Rx plan created under sections 208.780 to 208.798.

(L. 2005 S.B. 539, A.L. 2014 H.B. 1299 Revision)

Terminates 8-28-22



Section 208.782 Missouri Rx plan established, purpose — rulemaking authority.

Effective 28 Aug 2005

Title XII PUBLIC HEALTH AND WELFARE

208.782. Missouri Rx plan established, purpose — rulemaking authority. — 1. There is hereby established a state pharmaceutical assistance program within the meaning of federal law at 42 U.S.C. Section 1395 w-133(b), to be known as the "Missouri Rx Plan". The purpose of the Missouri Rx plan, established within the department of social services, is to provide certain pharmaceutical benefits to certain elderly and disabled residents of this state, to facilitate coordination of benefits between the Missouri Rx plan and the federal Medicare Part D drug benefit program established by the Medicare Prescription Drug, Improvement and Modernization Act of 2003, P.L. 108-173, and as well as to enroll such individuals in said program.

2. The Missouri Rx plan shall assist eligible elderly and disabled individuals, including individuals qualified as dual eligibles by virtue of their eligibility for receipt of benefits under both the Medicaid and Medicare programs, in defraying the cost of medically necessary prescription drugs through coordination with the Medicare Part D drug benefit program. The Missouri Rx plan may select one or more prescription drug plans, as approved by the federal Centers for Medicare and Medicaid Services, as the preferred plan for purposes of the coordination of benefits between the Missouri Rx plan and the Medicare Part D drug. To ensure Medicare eligible seniors receive a coordinated benefit, the Missouri Rx plan may preliminarily enroll or reenroll beneficiaries of the Missouri Rx plan into a preferred prescription drug plan or plans in the absence of any action or application of the individual beneficiary seeking such enrollment, provided that each individual so enrolled shall be promptly informed of:

(1) The procedures by which the individual may disenroll from the preferred PDP;

(2) The existence of an alternative PDP or PDPs authorized to provide Medicare Part D benefits in the region in which the individual resides;

(3) The manner by which the individual may change his or her enrollment to an alternative, nonpreferred PDP or obtain assistance in doing so; and

(4) * Enrollment in a nonpreferred PDP will not adversely affect either the individual's eligibility for enrollment in the Missouri Rx plan or the amount of benefits the individual may be eligible to receive from the Missouri Rx plan. The enrollment authority under this section shall also include the authority to withdraw individuals from nonpreferred plans in order to maximize the benefit to the individual.

3. The department shall promulgate rules and regulations, including benefit limits, as may be necessary to implement the Missouri Rx plan. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2005, shall be invalid and void.

4. The department may delegate administrative responsibilities as necessary to implement the Missouri Rx plan. The department may designate or enter into contracts with other entities including but not limited to other states, governmental purchasing pools, or for-profit or nonprofit organizations to assist in the administration of the program.

5. When requested by the department, other state agencies shall provide assistance or information necessary for the administration of the program.

(L. 2005 S.B. 539)

Terminates 8-28-22

*Word "That" appears in original rolls.



Section 208.784 Coordination of prescription drug coverage with Medicare Part D — enrollment in program — Medicaid dual eligibles, effect of.

Effective 28 Aug 2006, see footnote

Title XII PUBLIC HEALTH AND WELFARE

208.784. Coordination of prescription drug coverage with Medicare Part D — enrollment in program — Medicaid dual eligibles, effect of. — 1. The program shall coordinate prescription drug coverage with the Medicare Part D prescription drug benefit, including related supplies as determined by the department, who:

(1) Is a resident of the state of Missouri and is either:

(a) Sixty-five years of age or older; or

(b) Is disabled and receiving a Social Security benefit and is enrolled in the Medicare program;

(2) Is enrolled in a Medicare Part D drug plan;

(3) Is not a member of a retirement plan that is receiving a benefit under the Medicare Prescription Drug, Improvement and Modernization Act of 2003, P.L. 108-173.

2. The department shall give initial enrollment priority to the Medicaid dual eligible population. A second enrollment priority will be afforded to Medicare-eligible applicants with annual household incomes at or below one hundred fifty percent of the federal poverty guidelines who also meet the asset test. Medicaid dual eligible persons may be automatically enrolled into the program, as long as they may opt out of the program if they so choose. The department shall determine the procedures for automatic enrollment in, and election out of, the Missouri Rx plan. Applicants meeting the eligibility requirements set forth in this section may begin enrolling in the program as determined by the department.

3. An individual or married couple who meet the eligibility requirements in subsection 1 of this section and who are not Medicaid dual eligible persons may apply for enrollment in the program by submitting an application to the department, or the department's designee, that attests to the age, residence, household income, and liquid assets of the individual or couple.

(L. 2005 S.B. 539, A.L. 2006 S.B. 1117)

Terminates 8-28-22



Section 208.786 Authority of department in providing benefits — start of program benefits, when.

Effective 28 Aug 2005

Title XII PUBLIC HEALTH AND WELFARE

208.786. Authority of department in providing benefits — start of program benefits, when. — 1. In providing program benefits, the department shall have the authority to:

(1) Adopt, amend, and rescind such rules and regulations necessary to perform its duties under this law to maximize the benefits;

(2) Enter into a contract with one or more prescription drug plans to coordinate the prescription benefits of the Missouri Rx plan and the Medicare Part D prescription benefit;

(3) Require that pharmaceutical manufacturers provide Medicaid level or greater rebates for enrollees at or below two hundred percent of the federal poverty level who also meet the asset test for Medicare Part D prescription benefit in order for the manufacturer's products to be available to the enrollees of the Missouri Rx plan. These rebates shall be no less than those provided to Medicaid under Section 1927 of Title XIX of the Social Security Act, 42 U.S.C. Section 1396r-8. If revenue is generated for the program from sources other than appropriation, the additional revenue shall be deposited in the Missouri Rx plan fund. This additional revenue shall be used to fund program benefits and make payments, as may be required, under the Medicare Prescription Drug, Improvement and Modernization Act of 2003, P.L. 108-173;

(4) Preliminarily enroll beneficiaries into a preferred Medicare Part D prescription drug plan, with an opt-out provision for the individual. Individuals who opt out of the preferred PDP shall remain enrolled in the Missouri Rx plan unless they choose to withdraw from the program;

(5) Prescribe the application and enrollment procedures for prospective enrollees in the Missouri Rx plan;

(6) Select in accordance with applicable procurement laws, a contractor to assist in the administration of the Missouri Rx plan or negotiate the provision of administrative function for the Missouri Rx plan.

2. Program benefits shall begin January 1, 2006. For persons meeting the eligibility requirements in section 208.784, the program may, subject to appropriation and contingent upon available funds, pay all or some of the deductibles, coinsurance payments, premiums, and co-payments required under the Medicare Part D pharmacy benefit.

(L. 2005 S.B. 539)

Terminates 8-28-22



Section 208.788 Program not an entitlement — payer of last resort requirements.

Effective 28 Aug 2005

Title XII PUBLIC HEALTH AND WELFARE

208.788. Program not an entitlement — payer of last resort requirements. — 1. The program created in sections 208.780 to 208.798 is not an entitlement. The program created in or authorized under sections 208.780 to 208.798 is subject to the annual appropriation of funds by the general assembly. Benefits are limited by moneys appropriated in the appropriations bill and signed by the governor less actions by the governor under Article IV, Sections 26 and 27 of the Missouri Constitution and section 33.290.

2. The program is the payor of last resort, and shall only cover costs for participants that are not covered by the Medicare Part D prescription benefit.

3. Except for dual eligibles during the transition period in which they are being transferred from the Medicaid program to a prescription drug plan, applicants who are qualified for coverage of payments for prescription drugs under a public assistance program, other than MMA benefits, are ineligible for the Missouri Rx plan as long as they are so qualified.

4. Applicants who are qualified for full coverage of payments for prescription drugs under another plan of assistance or insurance are ineligible to receive benefits from the Missouri Rx plan as long as they are eligible to receive prescription drug benefits from another plan.

5. Applicants who are qualified for partial payments for prescription drugs under another insurance plan are eligible for the Missouri Rx plan, but may receive reduced assistance from the Missouri Rx plan.

(L. 2005 S.B. 539)

Terminates 8-28-22



Section 208.790 Applicants required to have fixed place of residence, rules — eligibility income limits subject to appropriations, rules.

Effective 28 Aug 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

208.790. Applicants required to have fixed place of residence, rules — eligibility income limits subject to appropriations, rules. — 1. The applicant shall have or intend to have a fixed place of residence in Missouri, with the present intent of maintaining a permanent home in Missouri for the indefinite future. The burden of establishing proof of residence within this state is on the applicant. The requirement also applies to persons residing in long-term care facilities located in the state of Missouri.

2. The department shall promulgate rules outlining standards for documenting proof of residence in Missouri. Documents used to show proof of residence shall include the applicant’s name and address in the state of Missouri.

3. Applicant household income limits for eligibility shall be subject to appropriations, but in no event shall applicants have household income that is greater than one hundred eighty-five percent of the federal poverty level for the applicable family size for the applicable year as converted to the MAGI equivalent net income standard. The provisions of this subsection shall only apply to Medicaid dual eligible individuals.

4. The department shall promulgate rules outlining standards for documenting proof of household income.

(L. 2005 S.B. 539, A.L. 2014 S.B. 754, A.L. 2017 S.B. 139)

Terminates 8-28-22



Section 208.794 Fund created.

Effective 28 Aug 2005

Title XII PUBLIC HEALTH AND WELFARE

208.794. Fund created. — 1. There is hereby created in the state treasury the "Missouri Rx Plan Fund", which shall consist of all moneys deposited in the fund under sections 208.780 to 208.798, and all moneys which may be appropriated to it by the general assembly from federal or other sources.

2. The state treasurer shall be custodian of the fund and shall approve disbursements from the fund in accordance with sections 30.170 and 30.180. Upon appropriation, money in the fund shall be used solely for the administration of sections 208.780 to 208.798. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

3. All funds collected by or due and payable to the Missouri Rx plan fund shall remain in and accrue to said fund.

4. Notwithstanding the provisions of section 33.080 to the contrary, moneys in the fund shall not revert to the credit of the general revenue fund at the end of the biennium.

(L. 2005 S.B. 539)

Terminates 8-28-22



Section 208.798 Termination date.

Effective 28 Aug 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

208.798. Termination date. — The provisions of sections 208.780 to 208.798 shall terminate on August 28, 2022.

(L. 2005 S.B. 539, A.L. 2011 H.B. 412, A.L. 2014 S.B. 754, A.L. 2017 S.B. 139)

Terminates 8-28-22



Section 208.819 Transition grants created, eligibility, amount — information and training developed — rulemaking authority.

Effective 28 Aug 2009

Title XII PUBLIC HEALTH AND WELFARE

208.819. Transition grants created, eligibility, amount — information and training developed — rulemaking authority. — 1. Subject to appropriations, persons institutionalized in nursing homes who are MO HealthNet-eligible and who wish to move back into the community shall be eligible for a one-time transition grant. The transition grant shall be limited to up to twenty-four hundred dollars to offset the initial down payments, setup costs, and other expenditures associated with housing a senior or person with disabilities needing home and community-based services as such person moves out of a nursing home. Such grants shall be established and administered by the division of senior and disability services in consultation with the department of social services. The division of senior and disability services and the department of social services shall cooperate in actively seeking federal and private grant moneys to further fund this program; except that, such federal and private grant moneys shall not limit the general assembly's ability to appropriate moneys for the transition grants.

2. The department of health and senior services and the department of mental health shall work together to develop information and training on community-based service options for residents transitioning into the community and shall promulgate rules as necessary. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2009, shall be invalid and void.

(L. 2001 S.B. 236, A.L. 2009 H.B. 395)



Section 208.850 Title.

Effective 04 Nov 2008, see footnote

Title XII PUBLIC HEALTH AND WELFARE

208.850. Title. — Title.

Sections 208.850 to 208.871 shall be known as and may be cited as "The Quality Home Care Act".

(L. 2008 Adopted by Initiative, Proposition B, § 1, November 4, 2008)



Section 208.853 Findings and purpose.

Effective 04 Nov 2008, see footnote

Title XII PUBLIC HEALTH AND WELFARE

208.853. Findings and purpose. —

The people of the state of Missouri find as follows:

(1) Thousands of Missouri senior citizens and people with disabilities continue to live independently in their own homes and avoid placement in institutions such as nursing homes only as the result of the availability of qualified personal care attendants who assist them with the activities of daily living.

(2) Many Missouri senior citizens and people with disabilities who could not otherwise afford personal care assistance services in their own homes receive the services with assistance provided by the state and federal governments under the Missouri consumer directed services program.

(3) The United States Supreme Court has mandated that states provide services to persons with disabilities "in community settings rather than in institutions" when remaining in the community is appropriate, consistent with the wishes of the disabled person, and can be reasonably accommodated.

(4) In-home care is not only the choice of most senior citizens and people with disabilities, it is less costly than institutional care such as that provided in nursing homes and thus saves Missouri taxpayers significant amounts of money.

(5) The consumer directed services program permits the consumers of these highly intimate and personal services to hire, terminate and supervise the individual providing the services, but it does not currently give consumers any role in setting wage rates for personal care attendants.

(6) Personal care attendants generally receive low wages, minimal or no benefits, little if any training, and have no meaningful input into their terms and conditions of employment and no meaningful means of making suggestions for improvements in the consumer directed services program.

(7) The continued availability of quality home care services is threatened by a looming shortage of qualified personal care attendants due to the aging population in the state as well as low wages, a lack of benefits, and high rates of occupational injury. These poor working conditions also contribute to high turnover among personal care attendants that impairs the continuity of care.

(8) The safety of home care services is threatened by both the failure of existing safeguards to protect consumers from potentially abusive attendants and lengthy delays in processing background checks as recently documented by the state auditor.

(9) The continued availability of quality, safe home care services can be ensured through the creation of the "Missouri Quality Home Care Council" with authority to investigate the quality, safety and availability of home care services, recruit eligible personal care attendants, recommend qualifications for personal care attendants, improve the training of personal care attendants, establish a statewide list of eligible personal care attendants, refer consumers to eligible personal care attendants, engage in collective bargaining with a representative of personal care attendants, and recommend changes in personal care attendants' wages and benefits to the general assembly.

(L. 2008 Adopted by Initiative, Proposition B, § 2, November 4, 2008)



Section 208.856 Council created, expenses, members, terms, removal.

Effective 04 Nov 2008, see footnote

Title XII PUBLIC HEALTH AND WELFARE

208.856. Council created, expenses, members, terms, removal. — The Missouri Quality Home Care Council.

1. Effective January 31, 2009, the Missouri quality home care council is hereby created to ensure* the availability and improve the quality of home care services by recruiting, training and stabilizing the personal care attendant workforce. Expenses of the council in carrying out its powers and duties shall be paid from any appropriations for that purpose by the general assembly. The council shall be assigned to the department of health and senior services with supervision by the department extending only to budgeting and reporting as provided by subdivisions (4) and (5) of subsection 6 of section 1 of the Reorganization Act of 1974. Supervision by the department shall not extend to matters relating to policies, regulatory functions or other matters specifically delegated to the council by sections 208.850 to 208.871 and the director of the department or any employee of the department, either directly or indirectly, shall not participate or interfere with the activities of the council in any manner not specifically provided by law.

2. The council shall consist of eleven members appointed by the governor with the advice and consent of the senate as follows:

(1) Six members shall be current or former recipients of personal care assistance services under the consumer directed services program, or its successor program or programs. Two of the consumer members shall have received services for a period of at least one year, two shall have received services for a period of at least two years, and two shall have received services for a period of at least three years. In order to ensure* that at least one of the consumer members has personal knowledge of challenges rural consumers face, at least one of these members shall be a resident of a third class county;

(2) One member shall be a representative of the Missouri department of health and senior services, or its successor entity;

(3) Two members shall be representatives of Missouri centers for independent living, or their successor entities;

(4) One member shall be a representative of the governor's council on disabilities, or its successor entity;

(5) One member shall be a representative of the governor's advisory council on aging, or its successor entity.

3. Each member of the council shall serve a term of three years, except the first eleven members who shall serve staggered terms as follows: three recipient members and the department of health and senior services member shall serve one-year terms, two recipient members and one centers for independent living member shall serve two-year terms, and one recipient member, one centers for independent living member, and the council on disabilities and advisory council on aging members shall serve three-year terms. The initial members of the council shall be appointed by the governor by March 1, 2009. If a vacancy occurs, the governor will appoint a replacement for the remainder of the departing member's term. Commission members shall be eligible for reappointment but shall serve no more than two terms. In making appointments, the governor shall consider nominations or recommendations from the agencies or groups represented on the council. Members of the council shall serve without compensation, but shall be reimbursed their actual and necessary expenses. The governor may remove a council member for good cause.

(L. 2008 Adopted by Initiative, Proposition B, § 3, November 4, 2008)

*Word "insure" appears in original rolls of Section 3 of Proposition B adopted November 4, 2008.



Section 208.859 Powers and duties of the council.

Effective 04 Nov 2008, see footnote

Title XII PUBLIC HEALTH AND WELFARE

208.859. Powers and duties of the council. — The powers and duties of the council.

The council shall have the following powers and duties:

(1) Assess the size, quality and stability of the home care workforce in Missouri and the ability of the existing workforce to meet the growing and changing needs of both aging and disabled consumers;

(2) Encourage eligible individuals to serve as personal care attendants;

(3) Provide training on a voluntary basis, either directly or through contracts, in cooperation with vendors, as defined in subdivision (5) of section 208.865, for prospective and current personal care attendants;

(4) Recommend minimum qualifications for personal care attendants to the department of health and senior services;

(5) Establish and maintain a statewide list of eligible, available personal care attendants, in cooperation with vendors, including attendants available to provide respite and replacement services. In order to facilitate the creation of such a list, all vendors shall provide the council with the list of persons eligible to be a personal care attendant which vendors are required to maintain under subsection 4 of section 208.906 and subdivision (3) of subsection 1 of section 208.918. The council shall ensure* that all personal care attendants placed on the statewide list are registered with the family care safety registry as provided in sections 210.900 to 210.936 and are not listed on any of the background check lists in the family care safety registry, absent a good cause waiver obtained from the department pursuant to section 192.2495. All consumers seeking personal care attendants, whether or not they are participants in the consumer directed services program, shall have access to the statewide list;

(6) Provide routine, emergency, respite, and replacement referrals of eligible and available personal care attendants to vendors and consumers;

(7) In cooperation with the Missouri state highway patrol, the department of social services' children's division, the department of mental health, the department of health and senior services, and vendors and on an on-going basis, assess existing mechanisms for preventing abuse and neglect of consumers in the home care setting and recommend improvements to those agencies and the general assembly. As part of this duty, members and employees of the council shall have access to the employee disqualification list established in section 192.2490 and the family care safety registry. Members and employees of the council shall report to the department of health and senior services when they have reasonable cause to believe that a consumer has been abused or neglected as defined in section 192.2400, subject to the same standards set forth in section 208.912;

(8) Recommend the wage rate or rates to be paid personal care attendants and any economic benefits to be received by personal care attendants to the general assembly. The department shall retain its existing authority to establish the Medicaid reimbursement rate for personal care assistance services under subsection 2 of section 208.903;

(9) Establish other terms and conditions of employment of personal care attendants consistent with consumers' right to hire, fire, train, and supervise personal care attendants;

(10) Cooperate with the department of health and senior services and vendors to improve the provision of personal care assistance services;

(11) In carrying out its powers and duties under sections 208.850 to 208.871, the council may:

(a) Make and execute contracts and all other instruments necessary or convenient for the performance of its duties or exercise of its powers;

(b) Issue rules under the Missouri administrative procedures act, chapter 536, as necessary for the purposes and policies of sections 208.850 to 208.871. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section, shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2008, shall be invalid and void;

(c) Establish offices, employ an executive director and such other staff as is necessary to carry out its functions and fix their compensation, retain contractors as necessary and prescribe their duties and power, incur expenses, and create such liabilities as are reasonable and proper for the administration of sections 208.850 to 208.871;

(d) Solicit and accept for use any grant of money, services or property from the federal government, the state, or any political subdivision or agency thereof, including federal matching funds under Title XIX of the federal Social Security Act, and do all things necessary to cooperate with the federal government, the state, or any political subdivision or agency thereof in making an application for any grant;

(e) Keep records and engage in research and the gathering of relevant statistics;

(f) Acquire, hold, or dispose of personal property or any interest therein, and contract for, lease, or otherwise provide facilities for the activities conducted under this measure;

(g) Sue and be sued in its own name;

(h) Delegate to the appropriate persons the power to execute contracts and other instruments on its behalf and delegate any of its powers and duties if consistent with the purposes of sections 208.850 to 208.871; and

(i) Do other acts necessary or convenient to execute the powers expressly granted to it.

(L. 2008 Adopted by Initiative, Proposition B, § 4, November 4, 2008)

*Word "insure" appears in original rolls of Section 4 of Proposition B adopted November 4, 2008.



Section 208.862 Consumer rights and employment relations.

Effective 04 Nov 2008, see footnote

Title XII PUBLIC HEALTH AND WELFARE

208.862. Consumer rights and employment relations. — Consumer rights and employment relations.

1. Consumers shall retain the right to hire, fire, supervise, and train personal care attendants.

2. Vendors shall continue to perform the functions provided in sections 208.900 to 208.930. In addition to having a philosophy that promotes the consumer's ability to live independently in the most integrated setting or the maximum community inclusion of persons with physical disabilities, as required by subsection 1 of section 208.918, vendors shall provide to consumers advocacy, independent living skills training, peer counseling, and information and referral services, as those terms are used in subsection 3 of section 178.656.

3. The council shall be a public body as that term is used in section 105.500, and personal care attendants shall be employees of the council solely for purposes of section 105.500, et seq.

4. The sole appropriate unit of personal care attendants, as that term is used in subdivision (1) of section 105.500, shall be a statewide unit. Personal care attendants who are related to or members of the family of the consumer to whom they provide services shall not for that reason be excluded from the unit. The state board of mediation shall conduct an election, by mail ballot, to determine whether an organization shall be designated the exclusive bargaining representative as defined in subdivision (2) of section 105.500 for the statewide unit of personal care attendants under section 105.525 upon a showing that ten percent of the personal care attendants in said unit want to be represented by a representative. The Missouri office of administration shall represent the council in any collective bargaining with a representative of personal care attendants. Upon completion of bargaining, any agreements shall be reduced to writing and presented to the council for adoption, modification or rejection in accordance with section 105.520.

5. The state of Missouri and all vendors shall cooperate in the implementation of any agreements reached by the council and any representative of personal care attendants, including making any payroll deductions authorized by the agreements which can lawfully be made pursuant to agreements entered into under sections 105.500 to 105.530 as currently construed by the Missouri appellate courts.

6. Personal care attendants shall not have the right to strike and breach of this prohibition will result in disqualification from participation in the consumer directed services program.

7. Personal care attendants shall not be considered employees of the state of Missouri or any vendor for any purpose.

(L. 2008 Adopted by Initiative, Proposition B, § 5, November 4, 2008)



Section 208.865 Definitions.

Effective 04 Nov 2008, see footnote

Title XII PUBLIC HEALTH AND WELFARE

208.865. Definitions. — Definitions.

As used in sections 208.850 to 208.871:

(1) "Consumer" means a person receiving personal care assistance services from a personal care attendant as defined in subdivision (4) of this section;

(2) "Council" means the Missouri quality home care council;

(3) "Department" means the Missouri department of health and senior services;

(4) "Personal care attendant" means a person, other than a consumer's spouse, providing consumer-directed personal care assistance services as defined in subdivisions (2) and (5) of section 208.900 under sections 208.900 to 208.927, similar consumer-directed personal care assistance services under section 208.930, and similar consumer-directed personal care assistance services through a program operated pursuant to a waiver obtained under Section 1915(c) of the federal Social Security Act or similar consumer-directed services under the successor to any of said programs;

(5) "Vendor" is defined in subdivision (10) of section 208.900 and in subsection 2 of section 208.862.

(L. 2008 Adopted by Initiative, Proposition B, § 6, November 4, 2008)

*References to statute or section numbers have been changed to comply with section 3.060.



Section 208.868 Federal approval and funding.

Effective 04 Nov 2008, see footnote

Title XII PUBLIC HEALTH AND WELFARE

208.868. Federal approval and funding. — Federal approval and funding.

The council and the state of Missouri shall take all actions reasonably necessary to obtain any approval from the United States needed to implement any part of sections 208.850 to 208.871 and to ensure* continued federal funding of any program governed by sections 208.850 to 208.871.

(L. 2008 Adopted by Initiative, Proposition B, § 7, November 4, 2008)

*Word "insure" appears in original rolls of Section 7 of Proposition B adopted November 4, 2008.



Section 208.871 Severability clause.

Effective 04 Nov 2008, see footnote

Title XII PUBLIC HEALTH AND WELFARE

208.871. Severability clause. — Severability.

If any section, subsection, subdivision, paragraph, sentence, or clause of sections 208.850 to 208.871 is held to be invalid or unconstitutional, such decision shall not affect any remaining portion, section, or part thereof which can be given effect without the invalid provision.

(L. 2008 Adopted by Initiative, Proposition B, § 8, November 4, 2008)



Section 208.895 Referral for services, department duties — assessments and care plans, requirements — definitions — report.

Effective 28 Aug 2013

Title XII PUBLIC HEALTH AND WELFARE

208.895. Referral for services, department duties — assessments and care plans, requirements — definitions — report. — 1. Upon the receipt of a properly completed referral for service for MO HealthNet-funded home- and community-based care or a physician's order, the department of health and senior services shall:

(1) Process, review and approve or deny the referral within fifteen business days;

(2) For approved referrals, arrange for the provision of services by a home- and community-based provider;

(3) Notify the referring entity or individual within five business days of receiving the referral if a different physical address is required to schedule the assessment. The referring entity has five days to provide a current physical address if requested by the department. If a different physical address is needed, the fifteen-day limit included in subdivision (1) of this subsection is suspended until the information is received by the department;

(4) Inform the applicant of:

(a) The full range of available MO HealthNet home- and community-based services, including, but not limited to, adult day care services, home-delivered meals, and the benefits of self-direction and agency model services;

(b) The choice of home- and community-based service providers in the applicant's area, and that some providers conduct their own assessments, but that choosing a provider who does not conduct assessments will not delay delivery of services; and

(c) The option to choose more than one home- and community-based service provider to deliver or facilitate the services the applicant is qualified to receive;

(5) Prioritize the referrals received, giving the highest priority to referrals for high-risk individuals, followed by individuals who are alleged to be victims of abuse or neglect as a result of an investigation initiated from the elder abuse and neglect hotline, and then followed by individuals who have not selected a provider or who have selected a provider that does not conduct assessments; and

(6) Notify the referring entity and the applicant within ten business days of receiving the referral if it has not scheduled the assessment.

2. If the department of health and senior services has not complied with subdivision (1) of subsection 1 of this section, a provider has the option of completing an assessment and care plan recommendation. At such time that the department approves or modifies the assessment and care plan, the care plan shall become effective; such approval or modification shall occur within five business days after receipt of the assessment and care plan from the provider. If such approval, modification, or denial by the department does not occur within five business days, the provider's care plan shall be approved and payment shall begin to the provider based on the assessment and care plan recommendation submitted by the provider.

3. At such time that the department approves or modifies the assessment and care plan, the latest approved care plan shall become effective. If the department assessment determines the client does not meet the level of care, the state shall not be responsible for the cost of services claimed prior to the department's written notification to the provider of such denial.

4. The department shall implement subsections 2 and 3 of this section unless the Centers for Medicare and Medicaid Services disapproves any necessary state plan amendments or waivers to implement the provisions in subsections 2 and 3 of this section allowing providers to perform assessments.

5. The department's auditing of home- and community-based service providers shall include a review of the client plan of care and provider assessments, and choice and communication of home- and community-based service provider service options to individuals seeking MO HealthNet services. Such auditing shall be conducted utilizing a statistically valid sample. The department shall also make publicly available a review of its process for informing participants of service options within MO HealthNet home- and community-based service provider services and information on referrals.

6. For purposes of this section:

(1) "Assessment" means a face-to-face determination that a MO HealthNet participant is eligible for home- and community-based services and:

(a) Is conducted by an assessor trained to perform home- and community-based care assessments;

(b) Uses forms provided by the department;

(c) Includes unbiased descriptions of each available service within home- and community-based services with a clear person-centered explanation of the benefits of each home- and community-based service, whether the applicant qualifies for more than one service and ability to choose more than one provider to deliver or facilitate services; and

(d) Informs the applicant, either by the department or the provider conducting the assessment, that choosing a provider or multiple providers that do not conduct their own assessments will in no way affect the quality of service or the timeliness of the applicant's assessment and authorization process;

(2) A "properly completed referral" shall contain basic information adequate for the department to contact the client or person needing service. At a minimum, the referral shall contain:

(a) The stated need for MO HealthNet home- and community-based services;

(b) The name, date of birth, and Social Security number of the client or person needing service, or the client's or person's MO HealthNet number; and

(c) The current physical address and phone number of the client or person needing services.

­­

­

7. The department shall:

(1) Develop an automated electronic assessment care plan tool to be used by providers; and

(2) Make recommendations to the general assembly by January 1, 2014, for the implementation of the automated electronic assessment care plan tool.

8. No later than December 31, 2014, the department of health and senior services shall submit a report to the general assembly that reviews the following:

(1) How well the department is doing on meeting the fifteen-day requirement;

(2) The process the department used to approve the assessors;

(3) Financial data on the cost of the program prior to and after enactment of this section;

(4) Any audit information available on assessments performed outside the department; and

(5) The department's staffing policies implemented to meet the fifteen-day assessment requirement.

(L. 2009 H.B. 395 § 1, A.L. 2010 S.B. 842, et al. merged with S.B. 1007, A.L. 2013 S.B. 127)



Section 208.900 Definitions.

Effective 28 Aug 2005

Title XII PUBLIC HEALTH AND WELFARE

208.900. Definitions. — As used in sections 208.900 to 208.927, the following terms mean:

(1) "Consumer", a physically disabled person determined by the department to be eligible to receive personal care assistance services. "Consumer" does not include any individual with a legal limitation of his or her ability to make decisions, including the appointment of a guardian or conservator, or who has an effective power of attorney that authorizes another person to act as the agent or on behalf of the individual for any of the duties required by the consumer-directed program;

(2) "Consumer-directed", the hiring, training, supervising, and directing of the personal care attendant by the consumer;

(3) "Department", the department of health and senior services;

(4) "Live independently", to reside and perform routine tasks in a noninstitutional or unsupervised residential setting;

(5) "Personal care assistance services", those routine tasks provided to meet the unmet needs required by the consumer to enable him or her to live independently;

(6) "Personal care attendant", a person, other than the consumer's spouse, who performs personal care assistance services for the consumer;

(7) "Physically disabled", loss of, or loss of use of, all or part of the neurological, muscular, or skeletal functions of the body to the extent that a person requires the assistance of another person to accomplish routine tasks;

(8) "Routine tasks":

(a) Bowel and bladder elimination;

(b) Dressing and undressing;

(c) Moving into and out of bed;

(d) Preparation and consumption of food and drink;

(e) Bathing and grooming;

(f) Use of prostheses, aids, equipment, and other similar devices; or

(g) Ambulation, housekeeping, and other functions of daily living;

(9) "Unmet needs", those routine tasks which are allowable by the Medicaid state plan but which cannot reasonably be met by the members of the consumer's household or other current support systems;

(10) "Vendor", any organization having a written agreement with the department to provide services including monitoring and oversight of the personal care attendant, orientation, and training of the consumer, and fiscal conduit services necessary for delivery of personal care assistance services to consumers.

(L. 2005 S.B. 539 § 660.661)

(2009) Section excluding from personal care assistance program individuals with a mental disability requiring appointment of a guardian violates federal law. Bechtel v. State Department of Social Services, 274. S.W.3d 464 (Mo.banc).



Section 208.903 Financial assistance for personal care, eligibility requirements.

Effective 28 Aug 2005

Title XII PUBLIC HEALTH AND WELFARE

208.903. Financial assistance for personal care, eligibility requirements. — 1. Subject to appropriations, the department shall provide financial assistance for consumer-directed personal care assistance services through eligible vendors to each person determined eligible to participate under guidelines established by the Medicaid state plan and who:

(1) Is capable of living independently with personal care assistance services;

(2) Is physically disabled;

(3) Is eighteen years of age or older;

(4) Is able to direct his or her own care;

(5) Is able to document proof of Medicaid eligibility under Title XIX of the Social Security Act under federal and state laws and regulations;

(6) Requires at least a nursing home level of care under regulations established by the department;

(7) Participates in an assessment or evaluation, or both, by the department; and

(8) Can have their unmet needs safely met at a cost that shall not exceed the average monthly Medicaid cost of nursing facility care as determined by the department of social services.

2. Upon certification of the employment of a personal care attendant chosen by the consumer in accordance with sections 208.900 to 208.927, the vendor shall perform the payroll and fringe benefit accounting functions for the consumer. The vendor shall be responsible for filing claims with the Missouri Medicaid program. Statutorily required fringe benefit costs shall be paid from the personal care assistant appropriation. The department shall establish the statewide rate for personal care attendant services. For purposes of this section, the personal care attendant is considered the employee of the consumer only for the period of time subsidized by personal care assistant funds. Nothing in this section shall be construed to mean that the attendant is the employee of the vendor, the department, or the state of Missouri.

(L. 2005 S.B. 539 § 660.664)



Section 208.906 Determination of eligibility — personal care service plan to be developed — reevaluation required.

Effective 28 Aug 2005

Title XII PUBLIC HEALTH AND WELFARE

208.906. Determination of eligibility — personal care service plan to be developed — reevaluation required. — 1. The department shall initiate the determination of an applicant's eligibility for personal care assistance services as follows:

(1) For all persons who had been receiving personal care assistance services on August 28, 2005, the department shall initiate reverification of the consumer's eligibility for personal care assistance services not later than one year following August 28, 2005. For all such reverifications in which the person is found to remain eligible, the department shall also review the person's personal care assistance authorized by the department to determine if it shall be maintained, adjusted, or eliminated according to the person's current situation at the reverification;

(2) For all applicants for personal care assistance services who apply for such services on or after August 28, 2005, the department shall initiate the determination of an applicant's eligibility for personal care assistance services within thirty days of receipt of a completed application;

(3) After the assessment described in subdivisions (1) and (2) of this subsection, the department shall reverify the applicant's eligibility for personal care assistance services at least every twelve months;

(4) All such determinations made under subdivisions (1), (2), and (3) of this subsection shall be made using the same common assessment tool used by the department for assessment of other disabled and aged adults;

(5) All such determinations made under subdivisions (1), (2), and (3) shall be made in strict compliance with the provisions of subsection 3* of section 208.909.

2. The applicant shall be notified of the initial determination of the department on his or her eligibility for personal care assistance services within ten days of determination.

3. Upon a determination of eligibility, the department shall develop a personal care assistance services plan which shall include, but is not limited to, the following:

(1) The maximum number of units of fifteen-minute increments of personal care assistance services to be provided; and

(2) Dates of initiation of, and reverification of the personal care assistance services provided.

4. Upon a determination of eligibility and completion of a personal care assistance services plan, the consumer shall choose a vendor of personal care assistance services from a list of eligible vendors maintained by the department. The vendor shall be responsible for maintaining a list of eligible personal care attendants. The personal care assistance services plan shall be signed by the consumer and a representative of the department. Copies of the plan shall be provided to the consumer, the vendor, and the department.

5. The needs of the consumer shall be reevaluated annually by the department, and the amount of assistance authorized by the department shall be maintained, adjusted, or eliminated accordingly.

(L. 2005 S.B. 539 § 660.667)

*Words "subsection 2" appear in original rolls.



Section 208.909 Responsibilities of recipients and vendors.

Effective 28 Aug 2010

Title XII PUBLIC HEALTH AND WELFARE

208.909. Responsibilities of recipients and vendors. — 1. Consumers receiving personal care assistance services shall be responsible for:

(1) Supervising their personal care attendant;

(2) Verifying wages to be paid to the personal care attendant;

(3) Preparing and submitting time sheets, signed by both the consumer and personal care attendant, to the vendor on a biweekly basis;

(4) Promptly notifying the department within ten days of any changes in circumstances affecting the personal care assistance services plan or in the consumer's place of residence;

(5) Reporting any problems resulting from the quality of services rendered by the personal care attendant to the vendor. If the consumer is unable to resolve any problems resulting from the quality of service rendered by the personal care attendant with the vendor, the consumer shall report the situation to the department; and

(6) Providing the vendor with all necessary information to complete required paperwork for establishing the employer identification number.

2. Participating vendors shall be responsible for:

(1) Collecting time sheets or reviewing reports of delivered services and certifying the accuracy thereof;

(2) The Medicaid reimbursement process, including the filing of claims and reporting data to the department as required by rule;

(3) Transmitting the individual payment directly to the personal care attendant on behalf of the consumer;

(4) Monitoring the performance of the personal care assistance services plan.

3. No state or federal financial assistance shall be authorized or expended to pay for services provided to a consumer under sections 208.900 to 208.927, if the primary benefit of the services is to the household unit, or is a household task that the members of the consumer's household may reasonably be expected to share or do for one another when they live in the same household, unless such service is above and beyond typical activities household members may reasonably provide for another household member without a disability.

4. No state or federal financial assistance shall be authorized or expended to pay for personal care assistance services provided by a personal care attendant who is listed on any of the background check lists in the family care safety registry under sections 210.900 to 210.937*, unless a good cause waiver is first obtained from the department in accordance with section 192.2495.

5. (1) All vendors shall, by July 1, 2015, have, maintain, and use a telephone tracking system for the purpose of reporting and verifying the delivery of consumer-directed services as authorized by the department of health and senior services or its designee. Use of such a system prior to July 1, 2015, shall be voluntary. The telephone tracking system shall be used to process payroll for employees and for submitting claims for reimbursement to the MO HealthNet division. At a minimum, the telephone tracking system shall:

(a) Record the exact date services are delivered;

(b) Record the exact time the services begin and exact time the services end;

(c) Verify the telephone number from which the services are registered;

(d) Verify that the number from which the call is placed is a telephone number unique to the client;

(e) Require a personal identification number unique to each personal care attendant;

(f) Be capable of producing reports of services delivered, tasks performed, client identity, beginning and ending times of service and date of service in summary fashion that constitute adequate documentation of service; and

(g) Be capable of producing reimbursement requests for consumer approval that assures accuracy and compliance with program expectations for both the consumer and vendor.

(2) The department of health and senior services, in collaboration with other appropriate agencies, including centers for independent living, shall establish telephone tracking system pilot projects, implemented in two regions of the state, with one in an urban area and one in a rural area. Each pilot project shall meet the requirements of this section and section 208.918. The department of health and senior services shall, by December 31, 2013, submit a report to the governor and general assembly detailing the outcomes of these pilot projects. The report shall take into consideration the impact of a telephone tracking system on the quality of the services delivered to the consumer and the principles of self-directed care.

(3) As new technology becomes available, the department may allow use of a more advanced tracking system, provided that such system is at least as capable of meeting the requirements of this subsection.

(4) The department of health and senior services shall promulgate by rule the minimum necessary criteria of the telephone tracking system. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2010, shall be invalid and void.

6. In the event that a consensus between centers for independent living and representatives from the executive branch cannot be reached, the telephony report issued to the general assembly and governor shall include a minority report which shall detail those elements of substantial dissent from the main report.

7. No interested party, including a center for independent living, shall be required to contract with any particular vendor or provider of telephony services nor bear the full cost of the pilot program.

(L. 2005 S.B. 539 § 660.670, A.L. 2010 S.B. 842, et al. merged with S.B. 1007)

*Section 210.937 was repealed by S.B. 184, 2003.



Section 208.912 Abuse and neglect reporting — investigation procedures — content of reports — employee disqualification list maintained.

Effective 28 Aug 2005

Title XII PUBLIC HEALTH AND WELFARE

208.912. Abuse and neglect reporting — investigation procedures — content of reports — employee disqualification list maintained. — 1. When any adult day care worker; chiropractor, Christian Science practitioner, coroner, dentist, embalmer, employee of the departments of social services, mental health, or health and senior services; employee of a local area agency on aging or an organized area agency on aging program; funeral director; home health agency or home health agency employee; hospital and clinic personnel engaged in examination, care, or treatment of persons; in-home services owner, provider, operator, or employee; law enforcement officer; long-term care facility administrator or employee; medical examiner; medical resident or intern; mental health professional; minister; nurse; nurse practitioner; optometrist; other health practitioner; peace officer; pharmacist; physical therapist; physician; physician's assistant; podiatrist; probation or parole officer; psychologist; vendor as defined in section 208.900; personal care attendant; or social worker has reasonable cause to believe that a consumer has been abused or neglected as defined in section 192.2400 as a result of the delivery of or failure to deliver personal care assistance services, he or she shall immediately report or cause a report to be made to the department. If the report is made by a physician of the consumer, the department shall maintain contact with the physician regarding the progress of the investigation.

2. When a report of deteriorating physical condition resulting in possible abuse or neglect of a consumer is received by the department, the department's case manager and the department nurse shall be notified. The case manager shall investigate and immediately report the results of the investigation to the department nurse.

3. If requested, local area agencies on aging shall provide volunteer training to those persons listed in subsection 1 of this section regarding the detection and reporting of abuse and neglect under this section.

4. Any person required in subsection 1 of this section to report or cause a report to be made to the department who fails to do so within a reasonable time after the act of abuse or neglect is guilty of a class A misdemeanor.

5. The report shall contain the names and addresses of the vendor, the personal care attendant, and the consumer, and information regarding the nature of the abuse or neglect, the name of the complainant, and any other information which might be helpful in an investigation.

6. In addition to those persons required to report under subsection 1 of this section, any other person having reasonable cause to believe that a consumer has been abused or neglected by a personal care attendant may report such information to the department.

7. If the investigation indicates possible abuse or neglect of a consumer, the investigator shall refer the complaint together with his or her report to the department director or his or her designee for appropriate action. If, during the investigation or at its completion, the department has reasonable cause to believe that immediate action is necessary to protect the consumer from abuse or neglect, the department or the local prosecuting attorney may, or the attorney general upon request of the department shall, file a petition for temporary care and protection of the consumer in a circuit court of competent jurisdiction. The circuit court in which the petition is filed shall have equitable jurisdiction to issue an ex parte order granting the department authority for the temporary care and protection of consumer, for a period not to exceed thirty days.

8. Reports shall be confidential, as provided under section 192.2500.

9. Anyone, except any person who has abused or neglected a consumer, who makes a report pursuant to this section or who testifies in any administrative or judicial proceeding arising from the report shall be immune from any civil or criminal liability for making such a report or for testifying, except for liability for perjury, unless such person acted negligently, recklessly, in bad faith, or with malicious purpose.

10. Within five working days after a report required to be made under this section is received, the person making the report shall be notified of its receipt and of the initiation of the investigation.

11. No person who directs or exercises any authority as a vendor, and no personal care attendant, shall harass, dismiss or retaliate against a consumer because he or she or any member of his or her family has made a report of any violation or suspected violation of laws, standards or regulations applying to the vendor or personal care attendant which he or she has reasonable cause to believe has been committed or has occurred.

12. The department shall place on the employee disqualification list established in section 192.2490 the names of any persons who have been finally determined by the department to have recklessly, knowingly or purposely abused or neglected a consumer while employed by a vendor, or employed by a consumer as a personal care attendant.

13. The department shall provide the list maintained pursuant to section 192.2490 to vendors as defined in section 208.900.

14. Any person, corporation or association who received the employee disqualification list under subsection 13 of this section, or any person responsible for providing health care service, who declines to employ or terminates a person whose name is listed in this section shall be immune from suit by that person or anyone else acting for or in behalf of that person for the failure to employ or for the termination of the person whose name is listed on the employee disqualification list.

(L. 2005 S.B. 539 § 660.673)



Section 208.915 Misappropriation of consumer's property or funds, report to the department — content of report — investigation procedures — employee disqualification list maintained.

Effective 28 Aug 2005

Title XII PUBLIC HEALTH AND WELFARE

208.915. Misappropriation of consumer's property or funds, report to the department — content of report — investigation procedures — employee disqualification list maintained. — 1. Any person having reasonable cause to believe that a misappropriation of a consumer's property or funds, or the falsification of any documents verifying personal care assistance services delivery to the consumer, has occurred may report such information to the department.

2. For each report the department shall attempt to obtain the name and address of the vendor, the personal care attendant, the personal care assistance services consumer, information regarding the nature of the misappropriation or falsification, the name of the complainant, and any other information which might be helpful in an investigation.

3. Any personal care assistance services vendor, or personal care attendant who puts to his or her own use or the use of the personal care assistance services vendor or otherwise diverts from the personal care assistance services consumer's use any personal property or funds of the consumer, or falsifies any documents for service delivery, is guilty of a class A misdemeanor.

4. Upon receipt of a report, the department shall immediately initiate an investigation and report information gained from such investigation to appropriate law enforcement authorities.

5. If the investigation indicates probable misappropriation of property or funds, or falsification of any documents for service delivery of a personal care assistance services consumer, the investigator shall refer the complaint together with the investigator's report to the department director or the director's designee for appropriate action.

6. Reports shall be confidential, as provided under section 192.2500.

7. Anyone, except any person participating in or benefitting from the misappropriation of funds, who makes a report under this section or who testifies in any administrative or judicial proceeding arising from the report shall be immune from any civil or criminal liability for making such a report or for testifying except for liability for perjury, unless such person acted negligently, recklessly, in bad faith, or with malicious purpose.

8. Within five working days after a report required to be made under this section is received, the person making the report shall be notified in writing of its receipt and of the initiation of the investigation.

9. No person who directs or exercises any authority in a personal care assistance services vendor agency shall harass, dismiss or retaliate against a personal care assistance services consumer or a personal care attendant because he or she or any member of his or her family has made a report of any violation or suspected violation of laws, ordinances or regulations applying to the personal care assistance services vendor or any personal care attendant which he or she has reasonable cause to believe has been committed or has occurred.

10. The department shall maintain the employee disqualification list and place on the employee disqualification list the names of any personal care attendants who are or have been employed by a personal care assistance services consumer, and the names of any persons who are or have been employed by a vendor as defined in subdivision (10) of section 208.900, and who have been finally determined by the department under section 192.2490 to have misappropriated any property or funds, or falsified any documents for service delivery to a personal care assistance services consumer and who came to be known to the consumer, directly or indirectly by virtue of the consumer's participation in the personal care assistance services program.

(L. 2005 S.B. 539 § 660.676)



Section 208.918 Vendor requirements, philosophy and services.

Effective 28 Aug 2010

Title XII PUBLIC HEALTH AND WELFARE

208.918. Vendor requirements, philosophy and services. — 1. In order to qualify for an agreement with the department, the vendor shall have a philosophy that promotes the consumer's ability to live independently in the most integrated setting or the maximum community inclusion of persons with physical disabilities, and shall demonstrate the ability to provide, directly or through contract, the following services:

(1) Orientation of consumers concerning the responsibilities of being an employer, supervision of personal care attendants including the preparation and verification of time sheets;

(2) Training for consumers about the recruitment and training of personal care attendants;

(3) Maintenance of a list of persons eligible to be a personal care attendant;

(4) Processing of inquiries and problems received from consumers and personal care attendants;

(5) Ensuring the personal care attendants are registered with the family care safety registry as provided in sections 210.900 to 210.937*; and

(6) The capacity to provide fiscal conduit services through a telephone tracking system by the date required under section 208.909.

2. In order to maintain its agreement with the department, a vendor shall comply with the provisions of subsection 1 of this section and shall:

(1) Demonstrate sound fiscal management as evidenced on accurate quarterly financial reports and annual audit submitted to the department; and

(2) Demonstrate a positive impact on consumer outcomes regarding the provision of personal care assistance services as evidenced on accurate quarterly and annual service reports submitted to the department;

(3) Implement a quality assurance and supervision process that ensures program compliance and accuracy of records; and

(4) Comply with all provisions of sections 208.900 to 208.927, and the regulations promulgated thereunder.

(L. 2005 S.B. 539 § 660.679, A.L. 2010 S.B. 842, et al. merged with S.B. 1007)

*Section 210.937 was repealed by S.B. 184, 2003.



Section 208.921 Denial of eligibility, applicant entitled to hearing.

Effective 28 Aug 2005

Title XII PUBLIC HEALTH AND WELFARE

208.921. Denial of eligibility, applicant entitled to hearing. — 1. Applicants for personal care assistance services and consumers receiving such services are entitled to a hearing with the department of social services if eligibility for personal care assistance services is denied, if the type or amount of services is set at a level less than the consumer believes is necessary, if disputes arise after preparation of the personal care assistance services plan concerning the provision of such services, or if services are discontinued as provided in section 208.924.

2. A request for a hearing shall be made to the department of social services in writing in the form prescribed by the department of social services within ninety days after the mailing or delivery of the written decision of the department of health and senior services. The procedures for such requests and for the hearings shall be as set forth in section 208.080.

(L. 2005 S.B. 539 § 660.681)



Section 208.924 Discontinuation of services, when.

Effective 28 Aug 2005

Title XII PUBLIC HEALTH AND WELFARE

208.924. Discontinuation of services, when. — A consumer's personal care assistance services may be discontinued under circumstances such as the following:

(1) The department learns of circumstances that require closure of a consumer's case, including one or more of the following: death, admission into a long-term care facility, no longer needing service, or inability of the consumer to consumer-direct personal care assistance service;

(2) The consumer has falsified records or committed fraud;

(3) The consumer is noncompliant with the plan of care. Noncompliance requires persistent actions by the consumer which negate the services provided in the plan of care;

(4) The consumer or member of the consumer's household threatens or abuses the personal care attendant or vendor to the point where their welfare is in jeopardy and corrective action has failed;

(5) The maintenance needs of a consumer are unable to continue to be met because the plan of care hours exceed availability; and

(6) The personal care attendant is not providing services as set forth in the personal care assistance services plan and attempts to remedy the situation have been unsuccessful.

(L. 2005 S.B. 539 § 660.684)



Section 208.927 Rulemaking authority.

Effective 28 Aug 2005

Title XII PUBLIC HEALTH AND WELFARE

208.927. Rulemaking authority. — The department may promulgate rules and regulations to implement the provisions of sections 208.900 to 208.927. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. Any provisions of the existing rules regarding the personal care assistance program promulgated by the department of elementary and secondary education in title 5, code of state regulations, division 90, chapter 7, which are inconsistent with the provisions of sections 208.900 to 208.927 are void and of no force and effect.

(L. 2005 S.B. 539 § 660.687)



Section 208.930 Consumer-directed personal care assistance services, reimbursement for through eligible vendors — eligibility requirements — documentation — service plan required — premiums, amount — annual reevaluation — denial of benefits, procedure — expiration date.

Effective 28 Aug 2007, see footnote

Title XII PUBLIC HEALTH AND WELFARE

208.930. Consumer-directed personal care assistance services, reimbursement for through eligible vendors — eligibility requirements — documentation — service plan required — premiums, amount — annual reevaluation — denial of benefits, procedure — expiration date. — 1. As used in this section, the term "department" shall mean the department of health and senior services.

2. Subject to appropriations, the department may provide financial assistance for consumer-directed personal care assistance services through eligible vendors, as provided in sections 208.900 through 208.927, to each person who was participating as a non-MO HealthNet eligible client pursuant to sections 178.661 through 178.673* on June 30, 2005, and who:

(1) Makes application to the department;

(2) Demonstrates financial need and eligibility under subsection 3 of this section;

(3) Meets all the criteria set forth in sections 208.900 through 208.927, except for subdivision (5) of subsection 1 of section 208.903;

(4) Has been found by the department of social services not to be eligible to participate under guidelines established by the MO HealthNet plan; and

(5) Does not have access to affordable employer-sponsored health care insurance or other affordable health care coverage for personal care assistance services as defined in section 208.900. For purposes of this section, "access to affordable employer-sponsored health care insurance or other affordable health care coverage" refers to health insurance requiring a monthly premium less than or equal to one hundred thirty-three percent of the monthly average premium required in the state's current Missouri consolidated health care plan.

­­

­

3. (1) In order to be eligible for financial assistance for consumer-directed personal care assistance services under this section, a person shall demonstrate financial need, which shall be based on the adjusted gross income and the assets of the person seeking financial assistance and such person's spouse.

(2) In order to demonstrate financial need, a person seeking financial assistance under this section and such person's spouse must have an adjusted gross income, less disability-related medical expenses, as approved by the department, that is equal to or less than three hundred percent of the federal poverty level. The adjusted gross income shall be based on the most recent income tax return.

(3) No person seeking financial assistance for personal care services under this section and such person's spouse shall have assets in excess of two hundred fifty thousand dollars.

4. The department shall require applicants and the applicant's spouse, and consumers and the consumer's spouse, to provide documentation for income, assets, and disability-related medical expenses for the purpose of determining financial need and eligibility for the program. In addition to the most recent income tax return, such documentation may include, but shall not be limited to:

(1) Current wage stubs for the applicant or consumer and the applicant's or consumer's spouse;

(2) A current W-2 form for the applicant or consumer and the applicant's or consumer's spouse;

(3) Statements from the applicant's or consumer's and the applicant's or consumer's spouse's employers;

(4) Wage matches with the division of employment security;

(5) Bank statements; and

(6) Evidence of disability-related medical expenses and proof of payment.

5. A personal care assistance services plan shall be developed by the department pursuant to section 208.906 for each person who is determined to be eligible and in financial need under the provisions of this section. The plan developed by the department shall include the maximum amount of financial assistance allowed by the department, subject to appropriation, for such services.

6. Each consumer who participates in the program is responsible for a monthly premium equal to the average premium required for the Missouri consolidated health care plan; provided that the total premium described in this section shall not exceed five percent of the consumer's and the consumer's spouse's adjusted gross income for the year involved.

7. (1) Nonpayment of the premium required in subsection 6 shall result in the denial or termination of assistance, unless the person demonstrates good cause for such nonpayment.

(2) No person denied services for nonpayment of a premium shall receive services unless such person shows good cause for nonpayment and makes payments for past-due premiums as well as current premiums.

(3) Any person who is denied services for nonpayment of a premium and who does not make any payments for past-due premiums for sixty consecutive days shall have their enrollment in the program terminated.

(4) No person whose enrollment in the program is terminated for nonpayment of a premium when such nonpayment exceeds sixty consecutive days shall be reenrolled unless such person pays any past-due premiums as well as current premiums prior to being reenrolled. Nonpayment shall include payment with a returned, refused, or dishonored instrument.

8. (1) Consumers determined eligible for personal care assistance services under the provisions of this section shall be reevaluated annually to verify their continued eligibility and financial need. The amount of financial assistance for consumer-directed personal care assistance services received by the consumer shall be adjusted or eliminated based on the outcome of the reevaluation. Any adjustments made shall be recorded in the consumer's personal care assistance services plan.

(2) In performing the annual reevaluation of financial need, the department shall annually send a reverification eligibility form letter to the consumer requiring the consumer to respond within ten days of receiving the letter and to provide income and disability-related medical expense verification documentation. If the department does not receive the consumer's response and documentation within the ten-day period, the department shall send a letter notifying the consumer that he or she has ten days to file an appeal or the case will be closed.

(3) The department shall require the consumer and the consumer's spouse to provide documentation for income and disability-related medical expense verification for purposes of the eligibility review. Such documentation may include but shall not be limited to the documentation listed in subsection 4 of this section.

9. (1) Applicants for personal care assistance services and consumers receiving such services pursuant to this section are entitled to a hearing with the department of social services if eligibility for personal care assistance services is denied, if the type or amount of services is set at a level less than the consumer believes is necessary, if disputes arise after preparation of the personal care assistance plan concerning the provision of such services, or if services are discontinued as provided in section 208.924. Services provided under the provisions of this section shall continue during the appeal process.

(2) A request for such hearing shall be made to the department of social services in writing in the form prescribed by the department of social services within ninety days after the mailing or delivery of the written decision of the department of health and senior services. The procedures for such requests and for the hearings shall be as set forth in section 208.080.

10. Unless otherwise provided in this section, all other provisions of sections 208.900 through 208.927 shall apply to individuals who are eligible for financial assistance for personal care assistance services under this section.

11. The department may promulgate rules and regulations, including emergency rules, to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. Any provisions of the existing rules regarding the personal care assistance program promulgated by the department of elementary and secondary education in title 5, code of state regulations, division 90, chapter 7, which are inconsistent with the provisions of this section are void and of no force and effect.

12. The provisions of this section shall expire on June 30, 2019.

(L. 2005 S.B. 74 & 49 § 1, A.L. 2006 S.B. 1084, A.L. 2007 S.B. 577)

Expires 6-30-19

*Sections 178.661 to 178.673 were repealed by S.B. 539, 2005.



Section 208.950 Plans required — participant enrollment — survey to assess health and wellness outcomes — health risk assessments required.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

208.950. Plans required — participant enrollment — survey to assess health and wellness outcomes — health risk assessments required. — 1. The department of social services shall, with the advice and approval of the Mo HealthNet oversight committee established under section 208.955, create health improvement plans for all participants in Mo HealthNet. Such health improvement plans shall include but not be limited to, risk-bearing coordinated care plans, administrative services organizations, and coordinated fee-for-service plans. Development of the plans and enrollment into such plans shall begin July 1, 2008, and shall be completed by July 1, 2011, and shall take into account the appropriateness of enrolling particular participants into the specific plans and the time line for enrollment. For risk-bearing care coordination plans and administrative services organization plans, the contract shall require that the contracted per diem be reduced or other financial penalty occur if the quality targets specified by the department are not met. For purposes of this section, "quality targets specified by the department" shall include, but not be limited to, rates at which participants whose care is being managed by such plans seek to use hospital emergency department services for nonemergency medical conditions.

2. Every participant shall be enrolled in a health improvement plan and be provided a health care home. All health improvement plans are required to help participants remain in the least restrictive level of care possible, use domestic-based call centers and nurse help lines, and report on participant and provider satisfaction information annually. All health improvement plans shall use best practices that are evidence-based. The department of social services shall evaluate and compare all health improvement plans on the basis of cost, quality, health improvement, health outcomes, social and behavioral outcomes, health status, customer satisfaction, use of evidence-based medicine, and use of best practices and shall report such findings to the oversight committee.

3. When creating a health improvement plan for participants, the department shall ensure that the rules and policies are promulgated consistent with the principles of transparency, personal responsibility, prevention and wellness, performance-based assessments, and achievement of improved health outcomes, increasing access, and cost-effective delivery through the use of technology and coordination of care.

4. No provisions of any state law shall be construed as to require any aged, blind, or disabled person to enroll in a risk-bearing coordination plan.

5. The department of social services shall, by July 1, 2008, commission an independent survey to assess health and wellness outcomes of MO HealthNet participants by examining key health care delivery system indicators, including but not limited to disease-specific outcome measures, provider network demographic statistics including but not limited to the number of providers per unit population broken down by specialty, subspecialty, and multidisciplinary providers by geographic areas of the state in comparison side-by-side with like indicators of providers available to the state-wide population, and participant and provider program satisfaction surveys. In counting the number of providers available, the study design shall use a definition of provider availability such that a provider that limits the number of MO HealthNet recipients seen in a unit of time is counted as a partial provider in the determination of availability. The department may contract with another organization in order to complete the survey, and shall give preference to Missouri-based organizations. The results of the study shall be completed within six months and be submitted to the general assembly, the governor, and the oversight committee.

6. The department of social services shall engage in a public process for the design, development, and implementation of the health improvement plans and other aspects of MO HealthNet. Such public process shall allow for but not be limited to input from consumers, health advocates, disability advocates, providers, and other stakeholders.

7. By July 1, 2008, all health improvement plans shall conduct a health risk assessment for enrolled participants and develop a plan of care for each enrolled participant with health status goals achievable through healthy lifestyles, and appropriate for the individual based on the participant's age and the results of the participant's health risk assessment.

8. For any necessary contracts related to the purchase of products or services required to administer the MO HealthNet program, there shall be competitive requests for proposals consistent with state procurement policies of chapter 34 or through other existing state procurement processes specified in chapter 630.

(L. 2007 S.B. 577)



Section 208.951 Request for proposals.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

208.951. Request for proposals. — For purposes of a request for proposal for health improvement plans, there shall be a request for proposal for at least six regions in the state, however in no case shall there be a single statewide contract. Counties with a risk-bearing care coordination plan as of July 1, 2007, shall continue as risk-bearing care coordination plans for the categories of aid in such program as of July 1, 2007. Nothing in sections 208.950 and 208.955 shall be construed to void a chronic care improvement plan contract existing on August 28, 2007.

(L. 2007 S.B. 577 § 3)



Section 208.952 Committee established, members, duties.

Effective 28 Aug 2016

Title XII PUBLIC HEALTH AND WELFARE

*208.952. Committee established, members, duties. — 1. There is hereby established a permanent “Joint Committee on Public Assistance”. The committee shall have the following purposes:

(1) Studying, monitoring, and reviewing the efficacy of the public assistance programs within the state;

(2) Determining the level and adequacy of resources needed for the public assistance programs within the state; and

(3) Developing recommendations to the general assembly on the public assistance programs within the state and on promoting independence from safety net programs among participants as may be appropriate.

­­

­

2. The directors of the department of social services, mental health, and health and senior services shall each submit an annual written report to the committee providing data and statistical information regarding the caseloads of the department’s employees involved in the administration of public assistance programs.

3. The committee shall consist of ten members:

(1) The chair and the ranking minority member of the house of representatives committee on the budget;

(2) The chair and the ranking minority member of the senate committee on appropriations;

(3) The chair and the ranking minority member of the standing house of representatives committee designated to consider public assistance legislation and matters;

(4) The chair and the ranking minority member of the standing senate committee designated to consider public assistance legislation and matters;

(5) A representative chosen by the speaker of the house of representatives; and

(6) A senator chosen by the president pro tempore of the senate.

­­

­

4. A chair of the committee shall be selected by the members of the committee.

5. The committee shall meet at least twice a year. A portion of the meeting shall be set aside for the purpose of receiving public testimony. The committee shall seek recommendations from social, economic, and public assistance experts on ways to improve the effectiveness of public assistance programs, to improve program efficiency and reduce costs, and to promote self-sufficiency among public assistance recipients as may be appropriate.

6. The committee is authorized to hire staff and enter into employment contracts including, but not limited to, an executive director to conduct special reviews or investigations of the public assistance programs within the state in order to assist the committee with its duties. Staff appointments shall be approved by the president pro tempore of the senate and the speaker of the house of representatives. The compensation of committee staff and the expenses of the committee shall be paid from the joint contingent fund or jointly from the senate and house of representatives contingent funds until an appropriation is made therefor.

7. The committee shall annually conduct a rolling five-year forecast of the public assistance programs within the state and make recommendations in a report to the general assembly by January first each year, beginning in 2018, on anticipated growth of the public assistance programs within the state, needed improvements, anticipated needed appropriations, and suggested strategies on ways to structure the state budget in order to satisfy the future needs of such programs.

(L. 2007 S.B. 577, A.L. 2016 S.B. 607 merged with S.B. 608)

Effective 8-28-16 (S.B. 607); *10-14-16 (S.B. 608), see § 21.250

*S.B. 608 was vetoed July 5, 2016. The veto was overridden on September 14, 2016.



Section 208.955 Committee established, members, duties — issuance of findings — subcommittee designated, duties, members.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

208.955. Committee established, members, duties — issuance of findings — subcommittee designated, duties, members. — 1. There is hereby established in the department of social services the "MO HealthNet Oversight Committee", which shall be appointed by January 1, 2008, and shall consist of nineteen members as follows:

(1) Two members of the house of representatives, one from each party, appointed by the speaker of the house of representatives and the minority floor leader of the house of representatives;

(2) Two members of the Senate, one from each party, appointed by the president pro tem of the senate and the minority floor leader of the senate;

(3) One consumer representative who has no financial interest in the health care industry and who has not been an employee of the state within the last five years;

(4) Two primary care physicians, licensed under chapter 334, who care for participants, not from the same geographic area, chosen in the same manner as described in section 334.120;

(5) Two physicians, licensed under chapter 334, who care for participants but who are not primary care physicians and are not from the same geographic area, chosen in the same manner as described in section 334.120;

(6) One representative of the state hospital association;

(7) Two nonphysician health care professionals, the first nonphysician health care professional licensed under chapter 335 and the second nonphysician health care professional licensed under chapter 337, who care for participants;

(8) One dentist, who cares for participants, chosen in the same manner as described in section 332.021;

(9) Two patient advocates who have no financial interest in the health care industry and who have not been employees of the state within the last five years;

(10) One public member who has no financial interest in the health care industry and who has not been an employee of the state within the last five years; and

(11) The directors of the department of social services, the department of mental health, the department of health and senior services, or the respective directors' designees, who shall serve as ex officio members of the committee.

2. The members of the oversight committee, other than the members from the general assembly and ex officio members, shall be appointed by the governor with the advice and consent of the senate. A chair of the oversight committee shall be selected by the members of the oversight committee. Of the members first appointed to the oversight committee by the governor, eight members shall serve a term of two years, seven members shall serve a term of one year, and thereafter, members shall serve a term of two years. Members shall continue to serve until their successor is duly appointed and qualified. Any vacancy on the oversight committee shall be filled in the same manner as the original appointment. Members shall serve on the oversight committee without compensation but may be reimbursed for their actual and necessary expenses from moneys appropriated to the department of social services for that purpose. The department of social services shall provide technical, actuarial, and administrative support services as required by the oversight committee. The oversight committee shall:

(1) Meet on at least four occasions annually, including at least four before the end of December of the first year the committee is established. Meetings can be held by telephone or video conference at the discretion of the committee;

(2) Review the participant and provider satisfaction reports and the reports of health outcomes, social and behavioral outcomes, use of evidence-based medicine and best practices as required of the health improvement plans and the department of social services under section 208.950;

(3) Review the results from other states of the relative success or failure of various models of health delivery attempted;

(4) Review the results of studies comparing health plans conducted under section 208.950;

(5) Review the data from health risk assessments collected and reported under section 208.950;

(6) Review the results of the public process input collected under section 208.950;

(7) Advise and approve proposed design and implementation proposals for new health improvement plans submitted by the department, as well as make recommendations and suggest modifications when necessary;

(8) Determine how best to analyze and present the data reviewed under section 208.950 so that the health outcomes, participant and provider satisfaction, results from other states, health plan comparisons, financial impact of the various health improvement plans and models of care, study of provider access, and results of public input can be used by consumers, health care providers, and public officials;

(9) Present significant findings of the analysis required in subdivision (8) of this subsection in a report to the general assembly and governor, at least annually, beginning January 1, 2009;

(10) Review the budget forecast issued by the legislative budget office, and the report required under subsection (22) of subsection 1 of section 208.151, and after study:

(a) Consider ways to maximize the federal drawdown of funds;

(b) Study the demographics of the state and of the MO HealthNet population, and how those demographics are changing;

(c) Consider what steps are needed to prepare for the increasing numbers of participants as a result of the baby boom following World War II;

(11) Conduct a study to determine whether an office of inspector general shall be established. Such office would be responsible for oversight, auditing, investigation, and performance review to provide increased accountability, integrity, and oversight of state medical assistance programs, to assist in improving agency and program operations, and to deter and identify fraud, abuse, and illegal acts. The committee shall review the experience of all states that have created a similar office to determine the impact of creating a similar office in this state; and

(12) Perform other tasks as necessary, including but not limited to making recommendations to the division concerning the promulgation of rules and emergency rules so that quality of care, provider availability, and participant satisfaction can be assured.

3. The oversight committee shall designate a subcommittee devoted to advising the department on the development of a comprehensive entry point system for long-term care that shall:

(1) Offer Missourians an array of choices including community-based, in-home, residential and institutional services;

(2) Provide information and assistance about the array of long-term care services to Missourians;

(3) Create a delivery system that is easy to understand and access through multiple points, which shall include but shall not be limited to providers of services;

(4) Create a delivery system that is efficient, reduces duplication, and streamlines access to multiple funding sources and programs;

(5) Strengthen the long-term care quality assurance and quality improvement system;

(6) Establish a long-term care system that seeks to achieve timely access to and payment for care, foster quality and excellence in service delivery, and promote innovative and cost-effective strategies; and

(7) Study one-stop shopping for seniors as established in section 208.612*.

4. The subcommittee shall include the following members:

(1) The lieutenant governor or his or her designee, who shall serve as the subcommittee chair;

(2) One member from a Missouri area agency on aging, designated by the governor;

(3) One member representing the in-home care profession, designated by the governor;

(4) One member representing residential care facilities, predominantly serving MO HealthNet participants, designated by the governor;

(5) One member representing assisted living facilities or continuing care retirement communities, predominantly serving MO HealthNet participants, designated by the governor;

(6) One member representing skilled nursing facilities, predominantly serving MO HealthNet participants, designated by the governor;

(7) One member from the office of the state ombudsman for long-term care facility residents, designated by the governor;

(8) One member representing Missouri centers for independent living, designated by the governor;

(9) One consumer representative with expertise in services for seniors or persons with a disability, designated by the governor;

(10) One member with expertise in Alzheimer's disease or related dementia;

(11) One member from a county developmental disability board, designated by the governor;

(12) One member representing the hospice care profession, designated by the governor;

(13) One member representing the home health care profession, designated by the governor;

(14) One member representing the adult day care profession, designated by the governor;

(15) One member gerontologist, designated by the governor;

(16) Two members representing the aged, blind, and disabled population, not of the same geographic area or demographic group designated by the governor;

(17) The directors of the departments of social services, mental health, and health and senior services, or their designees; and

(18) One member of the house of representatives and one member of the senate serving on the oversight committee, designated by the oversight committee chair.

­­

­

5. The provisions of section 23.253 shall not apply to sections 208.950 to 208.955.

(L. 2007 S.B. 577, A.L. 2011 H.B. 464 merged with H.B. 555 merged with H.B. 648, A.L. 2014 H.B. 1298 Revision)

*Section 208.612 repealed by H.B. 1608, 2012.



Section 208.975 Fund created, use of moneys — rules.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

208.975. Fund created, use of moneys — rules. — 1. There is hereby created in the state treasury the "Health Care Technology Fund" which shall consist of all gifts, donations, transfers, and moneys appropriated by the general assembly, and bequests to the fund. The state treasurer shall be custodian of the fund and may approve disbursements from the fund in accordance with sections 30.170 and 30.180. The fund shall be administered by the department of social services in accordance with the recommendations of the MO HealthNet oversight committee unless otherwise specified by the general assembly. Moneys in the fund shall be distributed in accordance with specific appropriation by the general assembly. The director of the department of social services shall submit his or her recommendations for the disbursement of the funds to the governor and the general assembly.

2. Subject to the recommendations of the MO HealthNet oversight committee under section 208.978 and subsection 1 of this section, moneys in the fund shall be used to promote technological advances to improve patient care, decrease administrative burdens, increase access to timely services, and increase patient and health care provider satisfaction. Such programs or improvements on technology shall include encouragement and implementation of technologies intended to improve the safety, quality, and costs of health care services in the state, including but not limited to the following:

(1) Electronic medical records;

(2) Community health records;

(3) Personal health records;

(4) E-prescribing;

(5) Telemedicine;

(6) Telemonitoring; and

(7) Electronic access for participants and providers to obtain MO HealthNet service authorizations.

3. Prior to any moneys being appropriated or expended from the health care technology fund for the programs or improvements listed in subsection 2 of this section, there shall be competitive requests for proposals consistent with state procurement policies of chapter 34. After such process is completed, the provisions of subsection 1 of this section relating to the administration of fund moneys shall be effective.

4. For purposes of this section, "elected public official or any state employee" means a person who holds an elected public office in a municipality, a county government, a state government, or the federal government, or any state employee, and the spouse of either such person, and any relative within one degree of consanguinity or affinity of either such person.

5. Any amounts appropriated or expended from the health care technology fund in violation of this section shall be remitted by the payee to the fund with interest paid at the rate of one percent per month. The attorney general is authorized to take all necessary action to enforce the provisions of this section, including but not limited to obtaining an order for injunction from a court of competent jurisdiction to stop payments from being made from the fund in violation of this section.

6. Any business or corporation which receives moneys expended from the health care technology fund in excess of five hundred thousand dollars in exchange for products or services and, during a period of two years following receipt of such funds, employs or contracts with any current or former elected public official or any state employee who had any direct decision-making or administrative authority over the awarding of health care technology fund contracts or the disbursement of moneys from the fund shall be subject to the provisions contained within subsection 5 of this section. Employment of or contracts with any current or former elected public official or any state employee which commenced prior to May 1, 2007, shall be exempt from these provisions.

7. Any moneys remaining in the fund at the end of the biennium shall revert to the credit of the general revenue fund, except for moneys that were gifts, donations, or bequests.

8. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

9. The MO HealthNet division shall promulgate rules setting forth the procedures and methods implementing the provisions of this section and establish criteria for the disbursement of funds under this section to include but not be limited to grants to community health networks that provide the majority of care provided to MO HealthNet and low-income uninsured individuals in the community, and preference for health care entities where the majority of the patients and clients served are either participants of MO HealthNet or are from the medically underserved population. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2007, shall be invalid and void.

(L. 2007 S.B. 577)



Section 208.990 MO HealthNet eligibility requirements.

Effective 28 Aug 2013

Title XII PUBLIC HEALTH AND WELFARE

208.990. MO HealthNet eligibility requirements. — 1. Notwithstanding any other provisions of law to the contrary, to be eligible for MO HealthNet coverage individuals shall meet the eligibility criteria set forth in 42 CFR 435, including but not limited to the requirements that:

(1) The individual is a resident of the state of Missouri;

(2) The individual has a valid Social Security number;

(3) The individual is a citizen of the United States or a qualified alien as described in Section 431 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996, 8 U.S.C. Section 1641, who has provided satisfactory documentary evidence of qualified alien status which has been verified with the Department of Homeland Security under a declaration required by Section 1137(d) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 that the applicant or beneficiary is an alien in a satisfactory immigration status; and

(4) An individual claiming eligibility as a pregnant woman shall verify pregnancy.

2. Notwithstanding any other provisions of law to the contrary, effective January 1, 2014, the family support division shall conduct an annual redetermination of all MO HealthNet participants' eligibility as provided in 42 CFR 435.916. The department may contract with an administrative service organization to conduct the annual redeterminations if it is cost effective.

3. The department, or family support division, shall conduct electronic searches to redetermine eligibility on the basis of income, residency, citizenship, identity and other criteria as described in 42 CFR 435.916 upon availability of federal, state, and commercially available electronic data sources. The department, or family support division, may enter into a contract with a vendor to perform the electronic search of eligibility information not disclosed during the application process and obtain an applicable case management system. The department shall retain final authority over eligibility determinations made during the redetermination process.

4. Notwithstanding any other provisions of law to the contrary, applications for MO HealthNet benefits shall be submitted in accordance with the requirements of 42 CFR 435.907 and other applicable federal law. The individual shall provide all required information and documentation necessary to make an eligibility determination, resolve discrepancies found during the redetermination process, or for a purpose directly connected to the administration of the medical assistance program.

5. Notwithstanding any other provisions of law to the contrary, to be eligible for MO HealthNet coverage under section 208.991, individuals shall meet the eligibility requirements set forth in subsection 1 of this section and all other eligibility criteria set forth in 42 CFR 435 and 457, including, but not limited to, the requirements that:

(1) The department of social services shall determine the individual's financial eligibility based on projected annual household income and family size for the remainder of the current calendar year;

(2) The department of social services shall determine household income for the purpose of determining the modified adjusted gross income by including all available cash support provided by the person claiming such individual as a dependent for tax purposes;

(3) The department of social services shall determine a pregnant woman's household size by counting the pregnant woman plus the number of children she is expected to deliver;

(4) CHIP-eligible children shall be uninsured, shall not have access to affordable insurance, and their parent shall pay the required premium;

(5) An individual claiming eligibility as an uninsured woman shall be uninsured.

(L. 2013 S.B. 127)



Section 208.991 Definitions — persons eligible for MO HealthNet — rulemaking authority.

Effective 28 Aug 2013

Title XII PUBLIC HEALTH AND WELFARE

208.991. Definitions — persons eligible for MO HealthNet — rulemaking authority. — 1. For purposes of this section and section 208.990, the following terms mean:

(1) "Child" or "children", a person or persons who are under nineteen years of age;

(2) "CHIP-eligible children", children who meet the eligibility standards for Missouri's children's health insurance program as provided in sections 208.631 to 208.658, including paying the premiums required under sections 208.631 to 208.658;

(3) "Department", the Missouri department of social services, or a division or unit within the department as designated by the department's director;

(4) "MAGI", the individual's modified adjusted gross income as defined in Section 36B(d)(2) of the Internal Revenue Code of 1986, as amended, and:

(a) Any foreign earned income or housing costs;

(b) Tax-exempt interest received or accrued by the individual; and

(c) Tax-exempt Social Security income;

(5) "MAGI equivalent net income standard", an income eligibility threshold based on modified adjusted gross income that is not less than the income eligibility levels that were in effect prior to the enactment of Public Law 111-148 and Public Law 111-152.

2. (1) Effective January 1, 2014, notwithstanding any other provision of law to the contrary, the following individuals shall be eligible for MO HealthNet coverage as provided in this section:

(a) Individuals covered by MO HealthNet for families as provided in section 208.145;

(b) Individuals covered by transitional MO HealthNet as provided in 42 U.S.C. Section 1396r-6;

(c) Individuals covered by extended MO HealthNet for families on child support closings as provided in 42 U.S.C. Section 1396r-6;

(d) Pregnant women as provided in subdivisions (10), (11), and (12) of subsection 1 of section 208.151;

(e) Children under one year of age as provided in subdivision (12) of subsection 1 of section 208.151;

(f) Children under six years of age as provided in subdivision (13) of subsection 1 of section 208.151;

(g) Children under nineteen years of age as provided in subdivision (14) of subsection 1 of section 208.151;

(h) CHIP-eligible children; and

(i) Uninsured women as provided in section 208.659.

(2) Effective January 1, 2014, the department shall determine eligibility for individuals eligible for MO HealthNet under subdivision (1) of this subsection based on the following income eligibility standards, unless and until they are changed:

(a) For individuals listed in paragraphs (a), (b), and (c) of subdivision (1) of this subsection, the department shall apply the July 16, 1996, Aid to Families with Dependent Children (AFDC) income standard as converted to the MAGI equivalent net income standard;

(b) For individuals listed in paragraphs (f) and (g) of subdivision (1) of this subsection, the department shall apply one hundred thirty-three percent of the federal poverty level converted to the MAGI equivalent net income standard;

(c) For individuals listed in paragraph (h) of subdivision (1) of this subsection, the department shall convert the income eligibility standard set forth in section 208.633 to the MAGI equivalent net income standard;

(d) For individuals listed in paragraphs (d), (e), and (i) of subdivision (1) of this subsection, the department shall apply one hundred eighty-five percent of the federal poverty level converted to the MAGI equivalent net income standard.

(3) Individuals eligible for MO HealthNet under subdivision (1) of this subsection shall receive all applicable benefits under section 208.152.

3. The department or appropriate divisions of the department shall promulgate rules to implement the provisions of this section. Any rule or portion of a rule, as the term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2013, shall be invalid and void.

4. The department shall submit such state plan amendments and waivers to the Centers for Medicare and Medicaid Services of the federal Department of Health and Human Services as the department determines are necessary to implement the provisions of this section.

(L. 2013 S.B. 127 § 208.995)



Section 208.993 Joint committee on Medicaid transformation established — duties — members — expiration date.

Effective 28 Aug 2013, see footnote

Title XII PUBLIC HEALTH AND WELFARE

208.993. Joint committee on Medicaid transformation established — duties — members — expiration date. — 1. The president pro tempore of the senate and the speaker of the house of representatives may jointly establish a committee to be known as the "Joint Committee on Medicaid Transformation".

2. The committee may study the following:

(1) Development of methods to prevent fraud and abuse in the MO HealthNet system;

(2) Advice on more efficient and cost-effective ways to provide coverage for MO HealthNet participants;

(3) An evaluation of how coverage for MO HealthNet participants can resemble that of commercially available health plans while complying with federal Medicaid requirements;

(4) Possibilities for promoting healthy behavior by encouraging patients to take ownership of their health care and seek early preventative care;

(5) Advice on the best manner in which to provide incentives, including a shared risk and savings to health plans and providers to encourage cost-effective delivery of care; and

(6) Ways that individuals who currently receive medical care coverage through the MO HealthNet program can transition to obtaining their health coverage through the private sector.

3. If established, the joint committee shall be composed of twelve members. Six members shall be from the senate, with four members appointed by the president pro tempore of the senate, and two members of the minority party appointed by the president pro tempore of the senate with the advice of the minority leader of the senate. Six members shall be from the house of representatives, with four members appointed by the speaker of the house of representatives, and two members of the minority party appointed by the speaker of the house of representatives with the advice of the minority leader of the house of representatives.

4. The provisions of this section shall expire on January 1, 2014.

(L. 2013 H.B. 986)

Expires 1-01-14



Section 208.1030 Supplemental reimbursement for ground emergency medical transportation — amount — voluntary participation.

Effective 28 Aug 2016

Title XII PUBLIC HEALTH AND WELFARE

208.1030. Supplemental reimbursement for ground emergency medical transportation — amount — voluntary participation. — 1. An eligible provider, as described in subsection 2 of this section, may, in addition to the rate of payment that the provider would otherwise receive for Medicaid ground emergency medical transportation services, receive MO HealthNet supplemental reimbursement to the extent provided by law.

2. A provider shall be eligible for Medicaid supplemental reimbursement if the provider meets the following characteristics during the state reporting period:

(1) Provides ground emergency medical transportation services to MO HealthNet participants;

(2) Is enrolled as a MO HealthNet provider for the period being claimed; and

(3) Is owned, operated, or contracted by the state or a political subdivision.

3. An eligible provider’s Medicaid supplemental reimbursement under this section shall be calculated and paid as follows:

(1) The supplemental reimbursement to an eligible provider, as described in subsection 2 of this section, shall be equal to the amount of federal financial participation received as a result of the claims submitted under subdivision (2) of subsection 6 of this section;

(2) In no instance shall the amount certified under subdivision (1) of subsection 5 of this section, when combined with the amount received from all other sources of reimbursement from the MO HealthNet program, exceed one hundred percent of actual costs, as determined under the Medicaid state plan for ground emergency medical transportation services; and

(3) The supplemental Medicaid reimbursement provided by this section shall be distributed exclusively to eligible providers under a payment methodology based on ground emergency medical transportation services provided to MO HealthNet participants by eligible providers on a per-transport basis or other federally permissible basis. The department of social services shall obtain approval from the Centers for Medicare and Medicaid Services for the payment methodology to be utilized and shall not make any payment under this section prior to obtaining that approval.

4. An eligible provider, as a condition of receiving supplemental reimbursement under this section, shall enter into and maintain an agreement with the department’s designee for the purposes of implementing this section and reimbursing the department of social services for the costs of administering this section. The nonfederal share of the supplemental reimbursement submitted to the Centers for Medicare and Medicaid Services for purposes of claiming federal financial participation shall be paid with funds from the governmental entities described in subdivision (3) of subsection 2 of this section and certified to the state as provided in subsection 5 of this section.

5. Participation in the program by an eligible provider described in this section is voluntary. If an applicable governmental entity elects to seek supplemental reimbursement under this section on behalf of an eligible provider owned or operated by the entity, as described in subdivision (3) of subsection 2 of this section, the governmental entity shall do the following:

(1) Certify in conformity with the requirements of 42 CFR 433.51 that the claimed expenditures for the ground emergency medical transportation services are eligible for federal financial participation;

(2) Provide evidence supporting the certification as specified by the department of social services;

(3) Submit data as specified by the department of social services to determine the appropriate amounts to claim as expenditures qualifying for federal financial participation; and

(4) Keep, maintain, and have readily retrievable any records specified by the department of social services to fully disclose reimbursement amounts to which the eligible provider is entitled and any other records required by the Centers for Medicare and Medicaid Services.

6. (1) The department of social services shall be authorized to seek any necessary federal approvals for the implementation of this section. The department may limit the program to those costs that are allowable expenditures under Title XIX of the Social Security Act, 42 U.S.C. Section 1396, et seq.

(2) The department of social services shall submit claims for federal financial participation for the expenditures for the services described in subsection 5 of this section that are allowable expenditures under federal law.

(3) The department of social services shall, on an annual basis, submit any necessary materials to the federal government to provide assurances that claims for federal financial participation shall include only those expenditures that are allowable under federal law.

(L. 2016 S.B. 607 merged with S.B. 732)



Section 208.1032 Intergovernmental transfer program — increased reimbursement for services, when — participation requirements.

Effective 28 Aug 2016

Title XII PUBLIC HEALTH AND WELFARE

208.1032. Intergovernmental transfer program — increased reimbursement for services, when — participation requirements. — 1. The department of social services shall be authorized to design and implement in consultation and coordination with eligible providers as described in subsection 2 of this section an intergovernmental transfer program relating to ground emergency medical transport services, including those services provided at the emergency medical responder, emergency medical technician (EMT), advanced EMT, EMT intermediate, or paramedic levels in the prestabilization and preparation for transport, in order to increase capitation payments for the purpose of increasing reimbursement to eligible providers.

2. A provider shall be eligible for increased reimbursement under this section only if the provider meets the following conditions in an applicable state fiscal year:

(1) Provides ground emergency medical transportation services to MO HealthNet participants;

(2) Is enrolled as a MO HealthNet provider for the period being claimed; and

(3) Is owned, operated, or contracted by the state or a political subdivision.

3. (1) To the extent intergovernmental transfers are voluntarily made by and accepted from an eligible provider described in subsection 2 of this section or a governmental entity affiliated with an eligible provider, the department of social services shall make increased capitation payments to applicable MO HealthNet eligible providers for covered ground emergency medical transportation services.

(2) The increased capitation payments made under this section shall be in amounts at least actuarially equivalent to the supplemental fee-for-service payments and up to equivalent of commercial reimbursement rates available for eligible providers to the extent permissible under federal law.

(3) Except as provided in subsection 6 of this section, all funds associated with intergovernmental transfers made and accepted under this section shall be used to fund additional payments to eligible providers.

(4) MO HealthNet managed care plans and coordinated care organizations shall pay one hundred percent of any amount of increased capitation payments made under this section to eligible providers for providing and making available ground emergency medical transportation and prestabilization services pursuant to a contract or other arrangement with a MO HealthNet managed care plan or coordinated care organization.

4. The intergovernmental transfer program developed under this section shall be implemented on the date federal approval is obtained, and only to the extent intergovernmental transfers from the eligible provider, or the governmental entity with which it is affiliated, are provided for this purpose. The department of social services shall implement the intergovernmental transfer program and increased capitation payments under this section on a retroactive basis as permitted by federal law.

5. Participation in the intergovernmental transfers under this section is voluntary on the part of the transferring entities for purposes of all applicable federal laws.

6. As a condition of participation under this section, each eligible provider as described in subsection 2 of this section or the governmental entity affiliated with an eligible provider shall agree to reimburse the department of social services for any costs associated with implementing this section. Intergovernmental transfers described in this section are subject to an administration fee of up to twenty percent of the nonfederal share paid to the department of social services and shall be allowed to count as a cost of providing the services not to exceed one hundred twenty percent of the total amount.

7. As a condition of participation under this section, MO HealthNet managed care plans, coordinated care organizations, eligible providers as described in subsection 2 of this section, and governmental entities affiliated with eligible providers shall agree to comply with any requests for information or similar data requirements imposed by the department of social services for purposes of obtaining supporting documentation necessary to claim federal funds or to obtain federal approvals.

8. This section shall be implemented only if and to the extent federal financial participation is available and is not otherwise jeopardized, and any necessary federal approvals have been obtained.

9. To the extent that the director of the department of social services determines that the payments made under this section do not comply with federal Medicaid requirements, the director retains the discretion to return or not accept an intergovernmental transfer, and may adjust payments under this section as necessary to comply with federal Medicaid requirements.

(L. 2016 S.B. 607 merged with S.B. 732)



Section 208.1050 Fund created, use of moneys.

Effective 08 Jul 2013, see footnote

Title XII PUBLIC HEALTH AND WELFARE

208.1050. Fund created, use of moneys. — 1. There is hereby created in the state treasury the "Missouri Senior Services Protection Fund", which shall consist of money collected under subsection 2 of this section. The state treasurer shall be custodian of the fund. In accordance with sections 30.170 and 30.180, the state treasurer may approve disbursements. The fund shall be a dedicated fund and, upon appropriation, money in the fund shall be used solely for the administration of subsection 2 of this section. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

2. The state treasurer shall deposit from moneys that otherwise would have been deposited into the general revenue fund an amount equal to fifty-five million one hundred thousand dollars into the Missouri senior services protection fund. At least one-quarter of such amount shall be deposited on or before July 15, 2013, an additional one-quarter by October 15, 2013, and an additional one-quarter by January 15, 2014. The remaining amount shall be deposited by March 15, 2014. Moneys in the fund shall be allocated for services for low-income seniors and people with disabilities.

(L. 2013 H.B. 116 merged with H.B. 986)

Effective 7-08-13 (H.B. 986); 7-12-13 (H.B. 116)






Chapter 209 Disabilities Assistance, Aid to the Blind, and Rights of Persons with Visual, Hearing or Physical Disabilities

Chapter Cross References



Section 209.010 Division to aid blind persons.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

209.010. Division to aid blind persons. — The duties of the family support division shall be to prepare and maintain a complete register of the blind persons within this state and to collate information concerning their physical condition, cause of blindness and such additional information as may be useful to the division in the performance of its other duties as herein enumerated, and to investigate and report to the general assembly from time to time the condition of the blind within this state, with its recommendations concerning the best method of relief for the blind; to adopt such measures as the division may deem expedient for the prevention and cure of blindness; to establish and maintain at such places within this state as the division may deem expedient shops and workrooms for the employment of blind persons capable of useful labor, and to provide superintendence and other assistance therefor and instruction therein; to compensate the persons so employed in the manner and to the extent that the division shall deem proper; to provide such means for the sale of the products of the blind as the division shall deem expedient; to act as a bureau of information for the purpose of securing employment for the blind of this state elsewhere than in the shops and workrooms of the division and to this end the division is authorized to procure and furnish materials and tools and to furnish aid and assistance to blind persons engaged in home industries and to buy and sell the products of the blind wherever and however produced within this state; to provide for the temporary cost of the food, raiment and shelter of deserving blind persons engaged in useful labor; to ameliorate the condition of the blind by such means consistent with the provisions of sections 209.010 to 209.160 as the division may deem expedient; provided, however, that no part of the funds appropriated by the state shall be used for solely charitable purposes; the object and purpose of sections 209.010 to 209.160 being to encourage capable blind persons in the pursuit of useful labor and to provide for the prevention and cure of blindness.

(RSMo 1939 § 9447, A.L. 2014 H.B. 1299 Revision)

Prior revisions: 1929 § 8889; 1919 § 12361

CROSS REFERENCES:

Family support division to administer aid or pension to blind persons, 207.010

Readers for blind persons attending college in this state, 178.160 to 178.180



Section 209.015 Blindness education, screening and treatment program fund — uses of fund — rulemaking.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

209.015. Blindness education, screening and treatment program fund — uses of fund — rulemaking. — 1. There is hereby created in the state treasury the "Blindness Education, Screening and Treatment Program Fund". The fund shall consist of moneys donated pursuant to subsection 7 of section 301.020 and subsection 3 of section 302.171. Unexpended balances in the fund at the end of any fiscal year shall not be transferred to the general revenue fund or any other fund, the provisions of section 33.080 to the contrary notwithstanding.

2. Subject to the availability of funds in the blindness education, screening and treatment program fund, the department of social services shall develop a blindness education, screening and treatment program to provide blindness prevention education and to provide screening and treatment for persons who do not have adequate coverage for such services under a health benefit plan.

3. The program shall provide for:

(1) Public education about blindness and other eye conditions;

(2) Screenings and eye examinations to identify conditions that may cause blindness;

(3) Treatment procedures necessary to prevent blindness; and

(4) Any additional costs for vision examinations under section 167.195* that are not covered by existing public or private health insurance. Subject to appropriations, moneys from the fund shall be used to pay for those additional costs, provided that the costs do not exceed ninety-nine thousand dollars per year. Payment from the fund for vision examinations under section 167.195* shall not exceed the allowable state Medicaid reimbursement amount for vision examinations.

4. The department may contract for program development with any department-approved nonprofit organization dealing with regional and community blindness education, eye donor and vision treatment services.

5. The department may adopt rules to prescribe eligibility requirements for the program.

6. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

(L. 2000 S.B. 721 § 192.936, A.L. 2007 S.B. 16, A.L. 2014 H.B. 1299 Revision)

Transferred 2014; formerly 192.935

*Section 167.195 was repealed by S.B. 58, 2015.



Section 209.020 Division may receive and expend donations and bequests.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

209.020. Division may receive and expend donations and bequests. — The family support division is authorized to receive and use for the purposes herein enumerated, or any of them, donations and bequests, and is authorized to expend such donations and bequests in such manner as it may deem proper within the limitations imposed by the donors thereof.

(RSMo 1939 § 9448, A.L. 2014 H.B. 1299 Revision)

Prior revisions: 1929 § 8890; 1919 § 12362



Section 209.030 Blind pensions, eligibility requirements.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

209.030. Blind pensions, eligibility requirements. — Every adult blind person, eighteen years of age or over, of good moral character who shall have been a resident of the state of Missouri for one year or more next preceding the time of making application for the pension herein provided and every adult blind person eighteen years of age or over who may have lost his or her sight while a bona fide resident of this state and who has been a continuous resident thereof since such loss of sight, shall be entitled to receive, when enrolled under the provisions of sections 209.010 to 209.160, an annual pension as provided for herein, payable in equal monthly installments, provided that no such person shall be entitled to a pension who owns property or has an interest in property to the value of twenty thousand dollars or more, or if married and actually living with husband or wife, if the value of his or her interest in property, together with that of such husband or wife, exceeds said amount; provided, further, that in determining the total value of property owned, the real estate occupied by the blind person or spouse as the home, shall be excluded; or who has a sighted spouse resident in this state who upon the investigation of the family support division may be found to be able to provide for the reasonable support of such applicant, or while publicly soliciting alms in any manner or through any artifice in any part of this state; and provided, further, that blind persons who are maintained in private or endowed institutions or who are inmates of a public institution shall not be entitled to the benefits of sections 209.010 to 209.160, except as a patient in a public medical institution; provided, benefits shall not be paid to a blind person under sixty-five years of age, who is a patient in an institution for mental diseases or tuberculosis. In order to comply with federal laws and regulations and state plans in making payments to or on behalf of mentally ill individuals sixty-five years of age, or over, who are patients in a state mental institution, the family support division shall require agreements or other arrangements with the institution to provide a framework for cooperation and to assure that state plan requirements and federal laws and regulations relating to such payment will be observed. In the event the federal laws or regulations will not permit approval of the state plan for benefit payments to or on behalf of an individual who is sixty-five years of age, or over, and is a patient in a state institution for mental diseases, this portion of this section shall be inoperative until approval of a state plan is obtained.

(RSMo 1939 § 9451, A.L. 1943 p. 786, A.L. 1945 p. 1351, A.L. 1947 V. II p. 329, A.L. 1949 p. 531, A.L. 1951 p. 762, A.L. 1953 p. 641, A.L. 1955 p. 696, A.L. 1959 H.B. 73, A.L. 1967 p. 328, A.L. 1969 H.B. 225, A.L. 1972 S.B. 483, A.L. 1981 H.B. 360, A.L. 2014 H.B. 1299 Revision)



Section 209.035 Proceeds from involuntary conversion, how treated — receipt defined.

Effective 28 Aug 1972

Title XII PUBLIC HEALTH AND WELFARE

209.035. Proceeds from involuntary conversion, how treated — receipt defined. — 1. Any proceeds from involuntary conversion of real property into personal property (such as forced transfer under condemnation, eminent domain, and fire, flood or other act of God) received by a recipient while eligible to receive blind pension benefits under existing laws shall be considered real property for a period of one year from the time of their receipt.

2. For the purposes of this section the word "receipt" means actual receipt of the proceeds or the payment into court of the proceeds, except that in condemnation cases where the initial exception to the commissioner's award is filed by the condemning authority, the word "receipt" means receipt of an award under a final judgment.

(L. 1972 S.B. 483)



Section 209.040 Vision test required, standard of vision, exemption — amount of payments, effect of insufficient appropriations — medical assistance — increase in appropriations, limitations.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

209.040. Vision test required, standard of vision, exemption — amount of payments, effect of insufficient appropriations — medical assistance — increase in appropriations, limitations. — 1. No person shall be entitled to a pension under sections 209.010 to 209.160 who does not have vision with or without properly adjusted glasses, up to but not including five two-hundredths, or whose best visual field is five degrees as tested with five millimeter target on perimeter. No person shall be entitled to receive a pension except upon a scientific vision test supported by a certificate of an ophthalmologist, a physician skilled in disease of the eye, or an optometrist, designated or approved by the department of social services to make such examination. To continue to be eligible to receive a pension under the provisions of this section, a person shall present to the department of social services every fifth year after the initial vision test a new certificate of an ophthalmologist, a physician skilled in disease of the eye, or an optometrist, designated or approved by the department to make a scientific vision test that such person continues to meet the requirements of this section. Persons who have been deemed by an ophthalmologist, a physician skilled in disease of the eye, or an optometrist to have no usable vision shall be exempt from the five-year reexamination requirement of this subsection. Every person passing the vision test and having the other qualifications provided in sections 209.010 to 209.160 shall be entitled to receive a monthly pension in an amount established by appropriations made by the general assembly for that purpose but not less than three hundred forty dollars; except that pensions to the blind as provided herein shall not be payable to a blind person unless such person has been declared ineligible to receive aid under the federal supplemental security income program, nor shall pensions to the blind as provided herein be payable to any person who is receiving general relief assistance.

2. If the funds at the disposal of or which may be obtained by the department of social services for the payment of benefits under this section shall at any time become insufficient to pay the full amount of benefits to each person entitled thereto, the amount of benefits of each one of such persons shall be reduced pro rata in proportion to such deficiency in the total amount available or to become available for such purpose.

3. Medical assistance for blind recipients eligible for such assistance under the provisions of sections 208.151 to 208.158 shall be payable as provided in sections 208.151 to 208.158 without regard to any durational residence requirement for eligibility out of funds designated for such medical assistance and not from the blind pension fund.

4. The monthly pension provided in subsection 1 of this section shall be increased by the general assembly by an appropriation bill by a monthly pension amount which equals one-twelfth of the quotient obtained by dividing seventy-five percent of the annual growth of funds in the blind pension fund for the preceding fiscal year by the number of persons eligible to receive the monthly pension provided in subsection 1 of this section.

(RSMo 1939 § 9452, A.L. 1945 p. 1351, A.L. 1945 p. 1366, A.L. 1947 V. I p. 421, A.L. 1947 V. II p. 326, A.L. 1949 p. 522, A.L. 1951 p. 762, A.L. 1953 p. 634, A.L. 1955 p. 696, A.L. 1959 H.B. 3, A.L. 1961 p. 534, A.L. 1963 pp. 384, 385, A.L. 1965 p. 356, A.L. 1967 p. 328, A.L. 1969 p. 346, A.L. 1971 H.B. 286, A.L. 1973 H.B. 156, S.B. 325, A.L. 1973 1st Ex. Sess. S.B. 4, A.L. 1975 S.B. 210, A.L. 1976 S.B. 641, A.L. 1978 H.B. 881, A.L. 1980 H.B. 1613, A.L. 1981 H.B. 360, A.L. 1982 H.B. 1086, A.L. 1983 H.B. 488, A.L. 1984 H.B. 1370, A.L. 1986 H.B. 996, A.L. 1991 H.B. 213, A.L. 2014 H.B. 1835)



Section 209.050 Persons refusing work ineligible for pensions — names may be stricken from roll.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

209.050. Persons refusing work ineligible for pensions — names may be stricken from roll. — 1. Sections 209.010 to 209.160 shall not be so construed as to grant the benefits thereof to any blind person between the ages of eighteen and fifty years who has no occupation and who, being both physically and mentally capable of some useful occupation or of receiving vocational or other training, who refuses, for any reason, to engage in such useful occupation or to avail himself or herself of such vocational or other training.

2. The family support division may grant its certificate admitting to the pension roll any applicant, otherwise qualified for a pension, who signifies his or her willingness and readiness to enter upon a course of vocational or other training; but in the event any such person fails for more than a reasonable time to enter upon such course of training, without good cause, the family support division shall strike the name of such person from the blind pension roll.

(RSMo 1939 § 9453, A. 1949 S.B. 1064, A.L. 1976 S.B. 483, A.L. 2014 H.B. 1299 Revision)

Prior revision: 1929 § 8895



Section 209.060 Application for pension — payment begins, when — misrepresentation, penalty.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

209.060. Application for pension — payment begins, when — misrepresentation, penalty. — Any person who desires the benefits of sections 209.010 to 209.160 shall file an application at the family support division office in the county of his or her residence, who is satisfied that the applicant comes within the provisions of sections 209.010 to 209.160 shall certify such fact to the family support division at its office in Jefferson City, Missouri, which shall consider the merits of such application and if approved by the family support division such person shall be placed upon the blind pension rolls. All pensions payable under sections 209.010 to 209.160 shall begin on the date of the filing of the application therefor with the family support division. And whenever it shall become known to the family support division that any person whose name is on the blind pension roll is no longer qualified to receive a pension, after reasonable notice mailed to such person at his or her last known residence address the name of such person shall be stricken from the blind pension roll; provided further, any person who shall by gifts, secret disposition or other means dispose of any property in his or her possession in order to become wholly or in part within the provisions of sections 209.010 to 209.160 shall be deemed guilty of a misdemeanor.

(RSMo 1939 § 9454, A.L. 1945 p. 1348, A.L. 1947 V. II p. 331, A.L. 1951 p. 762, A.L. 2014 H.B. 1299 Revision)

Prior revision: 1929 § 8896



Section 209.070 Division to prepare suitable blank application forms.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

209.070. Division to prepare suitable blank application forms. — It shall be the duty of the family support division to prepare suitable blank application forms for the use of blind persons in making application for pensions, which shall contain such questions for applicant to answer and other matter as the division may deem appropriate to the end to be accomplished. All statements of an applicant contained on such application form shall be verified by the applicant and shall also be supported by the certificates of two disinterested and responsible householders of the county wherein applicant resides, who have known applicant for not less than two years next prior to date of such application, that such statements are true.

(RSMo 1939 § 9455, A.L. 2014 H.B. 1299 Revision)

Prior revision: 1929 § 8897



Section 209.080 Division to make regulations relative to examination of applicants for pensions.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

209.080. Division to make regulations relative to examination of applicants for pensions. — It shall be the duty of the family support division to make such regulations relative to the examination of applicants for pension, including the examination by an ophthalmologist, a physician skilled in disease of the eye, or an optometrist, designated or approved by the family support division to make such examination and of all matters deemed necessary connected with the administration of this chapter. The examining ophthalmologist, a physician skilled in disease of the eye, or optometrist, shall certify in writing, upon forms provided by the family support division, the findings of the examination. The examination shall be provided for by the family support division without charge to the applicant and shall be paid as an administrative expense. No person shall be entitled to the benefits of this chapter who shall refuse to submit to treatment or operation to effect a cure when recommended by competent medical authority and approved by the family support division, but upon submission to such treatment or operation the pension of applicant otherwise entitled thereto, shall be paid as in other cases: Provided further, that no applicant who is more than seventy-five years of age shall be required to submit to an operation to restore his or her vision in order to come under the provisions of this chapter, but may voluntarily submit to operation.

(RSMo 1939 § 9456, A.L. 1945 p. 1348, A.L. 1961 p. 534, A.L. 2014 H.B. 1299 Revision)

Prior revision: 1929 § 8898



Section 209.090 Division to prepare roll of pensioners — to distribute pensions.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

209.090. Division to prepare roll of pensioners — to distribute pensions. — Monthly, the family support division shall prepare a separate roll of persons entitled to receive blind pension, which roll shall be in triplicate, showing the name, post-office address, amount of pension payable, and such other information as the family support division may determine to be necessary. One copy of each roll shall be retained as a record by the family support division. The original roll and one copy properly certified by the director, or the director's authorized agent, shall be delivered to the commissioner of administration, who shall certify the same for payment and prepare one warrant for the total amount payable to the family support division, which warrant shall be attached to the copy of the roll and delivered to the state treasurer. The commissioner of administration shall retain the original roll as a record of his or her office. The state treasurer upon receiving said roll, warrant, and checks prepared by the family support division for each person on said roll, shall sign said checks and deliver same to the family support division for delivery to the proper payees.

(RSMo 1939 § 9457, A.L. 1945 p. 1348, A.L. 1945 p. 1351, A.L. 1947 V. II p. 331, A.L. 1949 p. 521, A.L. 2014 H.B. 1299 Revision)

Prior revision: 1929 § 8899



Section 209.100 Division to keep blind pension roll.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

209.100. Division to keep blind pension roll. — The family support division shall place the names of all persons certified by it for a pension under sections 209.010 to 209.160 upon a record to be kept in its office to be known as "The Blind Pension Roll" which shall contain also the residence, post-office address, date upon which the application for pension was filed with the judge of probate division of the circuit court or family support division, and the date the certificate was received by the family support division; and the name of any person appearing upon the said blind pension roll shall be prima facie evidence of the right of such person to the pension herein provided.

(RSMo 1939 § 9458, A.L. 1945 p. 1348, A.L. 1947 V. II p. 331, A. 1949 S.B. 1064, A.L. 1978 H.B. 1634, A.L. 2014 H.B. 1299 Revision)

Prior revision: 1929 § 8900



Section 209.110 Person aggrieved may appeal.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

209.110. Person aggrieved may appeal. — Any person claiming the benefits of sections 209.010 to 209.160 who is aggrieved by the action of the family support division on the question of such person's vision or as to his or her property or income, residential or moral qualifications to receive the benefits of sections 209.010 to 209.160, may appeal from its decision to the circuit court of his or her judicial circuit within ninety days from the decision complained of, by giving the division notice of such appeal; such appeal shall be had and tried in the circuit court de novo, and the judgment rendered thereupon shall be final; and if such judgment be in favor of appellant a certified copy of same shall be mailed to the family support division at its office in Jefferson City.

(RSMo 1939 § 9459, A.L. 1978 H.B. 1634, A.L. 2014 H.B. 1299 Revision)

Prior revision: 1929 § 8901



Section 209.130 Rate of tax to be levied.

Effective 28 Aug 1959

Title XII PUBLIC HEALTH AND WELFARE

209.130. Rate of tax to be levied. — There is hereby levied an annual tax of three cents on each one hundred dollars valuation of taxable property in the state of Missouri to provide a fund out of which shall be paid the pensions for the deserving blind as herein provided. The tax shall be collected at the same time and in the same manner and by the same means as other state taxes are now collected. The tax, when so collected, shall be paid into the state treasury to the credit of the blind pension fund, out of which fund shall be paid the pension as provided by law. Any balance remaining in the fund after the payment of the pensions may be appropriated for the adequate support of the commission for the blind, and any balance remaining at the end of the biennium shall be transferred to the distributive public school fund.

(RSMo 1939 § 9461, A. 1949 S.B. 1064, A.L. 1959 S.B. 86)

Prior revision: 1929 § 8903

CROSS REFERENCE:

Tax for blind pensions, Const. Art. III § 38(a)



Section 209.140 Persons violating provisions of law guilty of misdemeanor.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

209.140. Persons violating provisions of law guilty of misdemeanor. — Any person or persons found guilty of violating any of the provisions of sections 209.010 to 209.160 shall be deemed guilty of a misdemeanor; and any person who shall willfully and fraudulently violate any of the provisions of sections 209.010 to 209.160 for the purpose of obtaining any benefits thereunder, to which such person is not entitled, shall, in addition to the penalties otherwise provided herein, forfeit all right to future benefits hereunder.

(RSMo 1939 § 9463)

Prior revision: 1929 § 8905



Section 209.150 Rights of persons with visual, hearing or physical disabilities — guide, hearing or service dogs, no extra charge for — liability for actual damages.

Effective 28 Aug 2013

Title XII PUBLIC HEALTH AND WELFARE

209.150. Rights of persons with visual, hearing or physical disabilities — guide, hearing or service dogs, no extra charge for — liability for actual damages. — 1. Every person with a visual, aural or other disability including diabetes, as defined in section 213.010, shall have the same rights afforded to a person with no such disability to the full and free use of the streets, highways, sidewalks, walkways, public buildings, public facilities, and other public places.

2. Every person with a visual, aural or other disability including diabetes, as defined in section 213.010, is entitled to full and equal accommodations, advantages, facilities, and privileges of all common carriers, airplanes, motor vehicles, railroad trains, motor buses, taxis, streetcars, boats or any other public conveyances or modes of transportation, hotels, lodging places, places of public accommodation, amusement or resort, and other places to which the general public is invited, subject only to the conditions and limitations established by law and applicable alike to all persons.

3. Every person with a visual, aural or other disability including diabetes, as defined in section 213.010, shall have the right to be accompanied by a guide dog, hearing dog, or service dog, which is especially trained for the purpose, in any of the places listed in subsection 2 of this section without being required to pay an extra charge for the guide dog, hearing dog or service dog; provided that such person shall be liable for any damage done to the premises or facilities by such dog.

4. As used in sections 209.150 to 209.190, the term "service dog" means any dog specifically trained to assist a person with a physical or mental disability by performing necessary tasks or doing work which the person cannot perform. Such tasks shall include, but not be limited to, pulling a wheelchair, retrieving items, carrying supplies, and search and rescue of an individual with a disability.

(L. 1941 p. 344 § 1, A.L. 1965 p. 95, A.L. 1977 S.B. 12, A.L. 1980 H.B. 1133, A.L. 1988 H.B. 1196, A.L. 1996 S.B. 582, A.L. 2013 S.B. 33)



Section 209.152 Trainers of guide, hearing or service dogs, no extra charge for — liability for damages.

Effective 28 Aug 2013

Title XII PUBLIC HEALTH AND WELFARE

209.152. Trainers of guide, hearing or service dogs, no extra charge for — liability for damages. — Not to exceed the provisions of the Americans With Disabilities Act, any trainer, from a recognized training center, of a guide dog, hearing assistance dog or service dog, or any member of a service dog team, as defined in section 209.200, shall have the right to be accompanied by such dog in or upon any of the premises listed in section 209.150 while engaged in the training of the dog without being required to pay an extra charge for such dog. Such trainer or service dog team member shall be liable for any damage done to the premise of facilities by such dog.

(L. 1999 S.B. 12, A.L. 2013 S.B. 33)



Section 209.160 Discrimination or interference with persons having visual, hearing or physical disabilities, a misdemeanor.

Effective 28 Aug 1988

Title XII PUBLIC HEALTH AND WELFARE

209.160. Discrimination or interference with persons having visual, hearing or physical disabilities, a misdemeanor. — Any person or persons, firm or corporation, or the agent of any person or persons, firm or corporation who denies or interferes with admittance to or enjoyment of the public facilities enumerated in section 209.150 or otherwise interferes with the rights of a totally or partially blind or deaf person, or a physically disabled person under section 209.150 shall be guilty of a class B misdemeanor.

(L. 1941 p. 344 § 2, A.L. 1977 S.B. 12, A.L. 1980 H.B. 1133, A.L. 1988 H.B. 1196)



Section 209.162 Discrimination or interference with persons having visual, hearing or physical disability, an unlawful employment practice — complaints, filed by aggrieved persons.

Effective 28 Aug 1996

Title XII PUBLIC HEALTH AND WELFARE

209.162. Discrimination or interference with persons having visual, hearing or physical disability, an unlawful employment practice — complaints, filed by aggrieved persons. — It is an unlawful employment practice for any employer to discriminate against any person with a visual, aural or physical disability by interfering, directly or indirectly, with the use of an aid or appliance, including a guide dog, hearing dog or service dog by such person. Any person aggrieved by a violation of this section may make a verified complaint to the Missouri commission on human rights pursuant to the provisions of section 213.075.

(L. 1996 S.B. 582)



Section 209.170 October fifteenth to be white cane safety day, governor to note.

Effective 28 Aug 1977

Title XII PUBLIC HEALTH AND WELFARE

209.170. October fifteenth to be white cane safety day, governor to note. — Each year, the governor shall take suitable public notice of October fifteenth as "White Cane Safety Day".

(L. 1977 S.B. 12)



Section 209.180 State and its political subdivisions and tax money recipients to employ visually handicapped on same terms as other employees, exception.

Effective 28 Aug 1977

Title XII PUBLIC HEALTH AND WELFARE

209.180. State and its political subdivisions and tax money recipients to employ visually handicapped on same terms as other employees, exception. — The blind and the visually handicapped shall be employed in the state service, the service of the political subdivisions of the state, in the public schools, and in all other employment supported in whole or in part by public funds on the same terms and conditions as the able-bodied, unless it is shown that the particular disability prevents the performance of the work involved.

(L. 1977 S.B. 12)



Section 209.190 Housing accommodations, defined — discrimination against persons with visual, hearing or physical disabilities, prohibited — dogs, guide, hearing or service to have full access — liability for actual damages.

Effective 28 Aug 1988

Title XII PUBLIC HEALTH AND WELFARE

209.190. Housing accommodations, defined — discrimination against persons with visual, hearing or physical disabilities, prohibited — dogs, guide, hearing or service to have full access — liability for actual damages. — 1. Blind or visually handicapped persons, deaf or partially deaf persons, or physically disabled persons shall be entitled to full and equal access, as other members of the general public, to all housing accommodations offered for rent, lease, or compensation in this state, subject to the conditions and limitations established by law and applicable alike to all persons.

2. "Housing accommodations", as used in this section means any real property, or portion thereof, which is used or occupied or is intended, arranged, or designed to be used or occupied, as the home, residence or sleeping place of one or more human beings, but shall not include any accommodations, included within subsection 1 of this section, or any single family residence the occupants of which rent, lease, or furnish for compensation not more than one room therein.

3. Nothing in this section shall require any person renting, leasing, or providing for compensation real property to modify his property in any way or provide a higher degree of care for a blind or visually handicapped person, deaf or partially deaf person, or physically disabled person than for a person who is not blind or visually handicapped, deaf or partially deaf, or physically disabled.

4. Every totally or partially blind person who has or obtains a guide dog, every deaf or partially deaf person who has or obtains a hearing dog, and every physically disabled person who has or obtains a service dog shall be entitled to full and equal access to all housing accommodations provided for in this section, and he shall not be required to pay extra compensation for such dog but shall be liable for any damage done to the premises by such a dog.

(L. 1977 S.B. 12, A.L. 1982 S.B. 840, A.L. 1988 H.B. 1196)



Section 209.192 Definitions — blind literacy study — division of special education to make annual report.

Effective 28 Aug 1998

Title XII PUBLIC HEALTH AND WELFARE

209.192. Definitions — blind literacy study — division of special education to make annual report. — 1. As used in this section, the following terms mean:

(1) "Blind persons or visually impaired persons", individuals who:

(a) Have a visual acuity of 20/200 or less in the better eye with conventional correction, or have a limited field of vision such that the widest diameter of the visual field subtends an angular distance not greater than twenty degrees; or

(b) Have a reasonable expectation of visual deterioration; or

(c) Cannot read printed material at a competitive rate of speed and with facility due to lack of visual acuity;

(2) "Literacy", reading and written communication and comprehension of reading and written communication. This may include, but is not limited to Braille, large print and computer-aided communications;

(3) "Student", any student who is blind or any student eligible for special education services for the visually impaired as defined in P.L. 94-142.

2. The division of special education of the department of elementary and secondary education shall conduct a statewide study to assess the literacy of blind students on a grade-level basis and report its findings and recommendations to improve the literacy of blind students to the governor and general assembly no later than December first of each year.

3. The division of special education of the department of elementary and secondary education shall annually provide a report to the governor and general assembly, no later than December first of each year, which describes the division's progress in implementing the recommendations, any significant obstacles to continued progress in implementation, the division's plans and time frame for removing these obstacles.

(L. 1998 H.B. 1088 § 1)



Section 209.200 Definitions.

Effective 28 Aug 2013

Title XII PUBLIC HEALTH AND WELFARE

209.200. Definitions. — As used in sections 209.200 to 209.204, not to exceed the provisions of the Americans With Disabilities Act, the following terms shall mean:

(1) "Disability", as defined in section 213.010 including diabetes;

(2) "Service dog", a dog that is being or has been specially trained to do work or perform tasks which benefit a particular person with a disability. Service dog includes but is not limited to:

(a) "Guide dog", a dog that is being or has been specially trained to assist a particular blind or visually impaired person;

(b) "Hearing dog", a dog that is being or has been specially trained to assist a particular deaf or hearing-impaired person;

(c) "Medical alert or respond dog", a dog that is being or has been trained to alert a person with a disability that a particular medical event is about to occur or to respond to a medical event that has occurred;

(d) "Mobility dog", a dog that is being or has been specially trained to assist a person with a disability caused by physical impairments;

(e) "Professional therapy dog", a dog which is selected, trained, and tested to provide specific physical therapeutic functions, under the direction and control of a qualified handler who works with the dog as a team as a part of the handler's occupation or profession. Such dogs, with their handlers, perform such functions in institutional settings, community-based group settings, or when providing services to specific persons who have disabilities. Professional therapy dogs do not include dogs, certified or not, which are used by volunteers in visitation therapy;

(f) "Search and rescue dog", a dog that is being or has been trained to search for or prevent a person with a mental disability, including but not limited to verbal and nonverbal autism, from becoming lost;

(3) "Service dog team", a team consisting of a trained service dog, a disabled person or child, and a person who is an adult and who has been trained to handle the service dog.

(L. 2005 H.B. 116, A.L. 2013 S.B. 33)



Section 209.202 Crime of causing substantial injury to or the death of a service dog, penalty — failure to control an animal that causes substantial injury to or the death of a service dog, penalty — harassment of a service dog, penalty — damages.

Effective 12 Jul 2005, see footnote

Title XII PUBLIC HEALTH AND WELFARE

209.202. Crime of causing substantial injury to or the death of a service dog, penalty — failure to control an animal that causes substantial injury to or the death of a service dog, penalty — harassment of a service dog, penalty — damages. — 1. Any person who knowingly, intentionally, or recklessly causes substantial physical injury to or the death of a service dog is guilty of a class A misdemeanor. The provisions of this subsection shall not apply to the destruction of a service dog for humane purposes.

2. Any person who knowingly or intentionally fails to exercise sufficient control over an animal such person owns, keeps, harbors, or exercises control over to prevent the animal from causing the substantial physical injury to or death of a service dog, or the subsequent inability to function as a service dog as a result of the animal's attacking, chasing, or harassing the service dog is guilty of a class A misdemeanor.

3. Any person who harasses or chases a dog known to such person to be a service dog is guilty of a class B misdemeanor.

4. Any person who owns, keeps, harbors, or exercises control over an animal and who knowingly or intentionally fails to exercise sufficient control over the animal to prevent such animal from chasing or harassing a service dog while such dog is carrying out the dog's function as a service dog, to the extent that the animal temporarily interferes with the service dog's ability to carry out the dog's function is guilty of a class B misdemeanor.

5. An owner of a service dog or a person with a disability who uses a service dog may file a cause of action to recover civil damages against any person who:

(1) Violates the provisions of subsection 1 or 2 of this section; or

(2) Steals a service dog resulting in the loss of the services of the service dog.

6. Any civil damages awarded under subsection 5 of this section shall be based on the following:

(1) The replacement value of an equally trained service dog, without any differentiation for the age or experience of the service dog;

(2) The cost and expenses incurred by the owner of a service dog or the person with a disability who used the service dog, including:

(a) The cost of temporary replacement services, whether provided by another service dog or by a person;

(b) The reasonable costs incurred in efforts to recover a stolen service dog; and

(c) Court costs and attorney's fees incurred in bringing a civil action under subsection 5 of this section.

7. An owner of a service dog or a person with a disability who uses a service dog may file a cause of action to recover civil damages against a person who:

(1) Violates the provisions of subsections 1 to 4 of this section resulting in injury from which the service dog recovers to an extent that the dog is able to function as a service dog for the person with a disability; or

(2) Steals a service dog and the service dog is recovered resulting in the service dog being able to function as a service dog for the person with a disability.

8. Any civil damages awarded under subsection 7 of this section shall be based on the following:

(1) Veterinary medical expenses;

(2) Retraining expenses;

(3) The cost of temporary replacement services, whether provided by another service dog or by a person;

(4) Reasonable costs incurred in the recovery of the service dog; and

(5) Court costs and attorney's fees incurred in bringing the civil action under subsection 7 of this section.

9. The provisions of this section shall not apply if a person with a disability, an owner, or a person having custody or supervision of a service dog commits criminal or civil trespass.

10. Nothing in this section shall be construed to preclude any other remedies available at law.

(L. 2005 H.B. 116)

Effective 7-12-05



Section 209.204 Crime of impersonating a person with a disability for the purpose of receiving certain accommodations, penalty, civil liability.

Effective 12 Jul 2005, see footnote

Title XII PUBLIC HEALTH AND WELFARE

209.204. Crime of impersonating a person with a disability for the purpose of receiving certain accommodations, penalty, civil liability. — Any person who knowingly impersonates a person with a disability for the purpose of receiving the accommodations regarding service dogs under the Americans with Disabilities Act, 42 U.S.C. Section 12101, et seq., is guilty of a class C misdemeanor and shall also be civilly liable for the amount of any actual damages resulting from such impersonation. Any second or subsequent violation of this section is a class B misdemeanor. For purposes of this section, "impersonates a person with a disability" means a representation by word or action as a person with a disability or a representation of a dog by word or action as a service dog.

(L. 2005 H.B. 116)

Effective 7-12-05



Section 209.240 Amount of pension — need, how determined.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

209.240. Amount of pension — need, how determined. — 1. The family support division shall, for the purpose of obtaining federal financial participation in aid to the blind payments, prepare a budget taking into consideration the necessary expenses in accordance with standards developed by the family support division and the income and resources of the individual claiming aid to the blind. In preparing such budget the family support division shall disregard the first eighty-five dollars per month of earned income plus one-half of earned income in excess of eighty-five dollars per month and for a period not in excess of twelve months, such additional amounts of other income and resources, in the case of an individual who has a plan for achieving self-support approved by the family support division, as may be necessary for the fulfillment of such plan. Every person passing the vision test and having the other qualifications provided in this law shall be entitled to receive aid to the blind in the amount of one hundred ten dollars monthly. Any person disqualified to receive aid to the blind may apply for pension to the blind as provided in sections 209.010 to 209.160.

2. If the funds at the disposal or which may be obtained by the family support division for the payment of benefits under this section shall at any time become insufficient to pay the full amount of benefits to each person entitled thereto, the amount of benefits of each one of such persons shall be reduced pro rata in proportion to such deficiency in the total amount available or to become available for such purpose.

3. Medical assistance for aid to the blind recipients shall be payable as provided in sections 208.151 to 208.158 without regard to any durational residence requirement for eligibility.

(L. 1951 p. 764 § 5, A.L. 1953 p. 635, A.L. 1955 p. 694, A.L. 1959 H.B. 74, A.L. 1961 p. 536, A.L. 1963 p. 387, A.L. 1965 p. 357, A.L. 1967 p. 330, A.L. 1969 p. 347, A.L. 1971 H.B. 287, Repealed 1973 S.B. 325, A.L. 1973 H.B. 157, A.L. 2014 H.B. 1299 Revision)



Section 209.251 Definitions.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

209.251. Definitions. — As used in sections 209.251 to 209.259, the following terms mean:

(1) "Adaptive telecommunications equipment", equipment that translates, enhances or otherwise transforms the receiving or sending of telecommunications into a form accessible to individuals with disabilities. The term adaptive telecommunications equipment includes adaptive telephone equipment and other types of adaptive devices such as computer input and output adaptions necessary for telecommunications access;

(2) "Basic telecommunications access line", a telecommunications line which provides service from the telephone company central office to the customer's premises which enables the customer to originate and terminate long distance and local telecommunications;

(3) "Commission", the public service commission;

(4) "Consumer support and outreach", services that include, but are not limited to, assisting individuals with disabilities or their families or caregivers in the selection of the most appropriate adaptive telecommunications equipment to meet their needs, providing basic training and technical assistance in the installation and use of adaptive telecommunications equipment, and development and dissemination of information to increase awareness and use of adaptive telecommunications equipment;

(5) "Department", the department of elementary and secondary education;

(6) "Eligible subscriber", any individual who has been certified as deaf, hearing-impaired, speech-impaired or as having another disability that causes the inability to use telecommunications equipment and services by a licensed physician, audiologist, speech pathologist, hearing instrument specialist or a qualified agency;

(7) "Missouri assistive technology advisory council" or "council", the body which directs the Missouri assistive technology program pursuant to sections 161.900 to 161.945;

(8) "Program administrator", the entity or entities designated to design the statewide telecommunications equipment distribution program, develop and implement the program policies and procedures, assure delivery of consumer support and outreach and account for and pay all program expenses;

(9) "Surcharge", an additional charge which is to be paid by local exchange telephone company subscribers pursuant to the rate recovery mechanism established pursuant to sections 209.255, 209.257 and 209.259 in order to implement the programs described in sections 209.251 to 209.259;

(10) "Telecommunications", the transmission of any form of information including, but not limited to, voice, graphics, text, dynamic content, and data structures of all types whether they are in electronic, visual, auditory, optical or any other form;

(11) "Telecommunications device for the deaf" or "TDD", a telecommunications device capable of allowing deaf, hearing-impaired or speech-impaired individuals to transmit messages over basic telephone access lines by sending and receiving typed messages.

(L. 1990 H.B. 1132 § 1 merged with H.B. 1315 § 1, A.L. 1996 S.B. 525, A.L. 2000 S.B. 721, A.L. 2001 H.B. 567, A.L. 2014 H.B. 1299 Revision)



Section 209.253 Statewide dual-party relay system, establishment by PSC — advisory assistive technology council to administer — rulemaking authority.

Effective 28 Aug 2000

Title XII PUBLIC HEALTH AND WELFARE

209.253. Statewide dual-party relay system, establishment by PSC — advisory assistive technology council to administer — rulemaking authority. — 1. The commission shall provide a statewide dual-party system, using third-party intervention to connect deaf, hearing-impaired and speech-impaired persons and offices of organizations representing the deaf, hearing-impaired and speech-impaired with telecommunication devices for the deaf (TDDs) and the telephone system, making available reasonable access to telephone service to eligible subscribers.

2. The Missouri assistive technology advisory council shall provide a statewide telecommunications equipment distribution program making available reasonable access to basic telecommunications service for eligible subscribers who are unable to use traditional telecommunications equipment due to disability.

3. The program administrator of the statewide telecommunications equipment distribution program shall:

(1) Provide consumer support and outreach;

(2) Develop administrative procedures to assure an appropriate match between an individual with a disability and adaptive telecommunications equipment;

(3) Provide a full range of adaptive telecommunications equipment to meet the needs of individuals with all types of disabilities;

(4) Procure and distribute adaptive telecommunications equipment in the most cost-effective manner possible; and

(5) Expend no less than ten percent of total expenditures for consumer support and outreach and no more than twenty percent of total expenditures for program administration in any fiscal year.

4. Missouri public or nonpublic organizations shall be used to deliver consumer support and outreach and administrative services in all contracts and subcontracts for a statewide telecommunications equipment distribution program.

5. The Missouri assistive technology advisory council shall be the program administrator for the statewide telecommunications equipment distribution program.

6. The Missouri assistive technology advisory council may promulgate rules necessary to implement and administer the telecommunications equipment distribution program, but no rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to chapter 536.

7. The Missouri assistive technology advisory council may enter into contracts as necessary to carry out the telecommunications equipment distribution program, including but not limited to contracts with disability organizations.

8. Nothing in sections 209.251 to 209.259 shall be construed to require the state to purchase, install or maintain equipment on an eligible subscriber's premises which will enable the eligible subscriber to participate in the dual-party relay system.

9. Nothing in sections 209.251 to 209.259 shall be construed to require the state to provide adaptive telecommunications equipment at no cost to all eligible subscribers. The Missouri assistive technology advisory council shall adopt procedures to limit eligibility based on financial means, existing access to adaptive telecommunications equipment, prior usage of the equipment distribution program, and other factors deemed appropriate by the program administrator. The scope of the program shall be limited to reasonable access to basic telecommunications as defined by the program administrator, subject to appropriations.

(L. 1990 H.B. 1132 § 2 merged with H.B. 1315 § 2, A.L. 1996 S.B. 525, A.L. 2000 S.B. 721)



Section 209.255 Rate established to recover costs of programs — surcharge, limitations, collection — exemption from taxes.

Effective 28 Aug 2000

Title XII PUBLIC HEALTH AND WELFARE

209.255. Rate established to recover costs of programs — surcharge, limitations, collection — exemption from taxes. — 1. The commission shall establish a rate recovery mechanism to recover the costs of implementing and maintaining the programs provided for in section 209.253, which shall be applied to each basic telephone access line. Any surcharge established by such rate recovery mechanism shall not be imposed upon more than one hundred basic telephone access lines per subscriber per location. Any surcharge established by such rate recovery mechanism shall not be imposed on any telephone line used to provide pay telephone service. The surcharge may appear on the bill of each local exchange telephone subscriber identified separately as a deaf relay service and equipment distribution program fund surcharge. The commission shall not vary the amount of the surcharge between telephone companies nor between the class or grade of customers of any telephone company. The surcharge provided for in this section shall be exempt from the taxes provided for in chapter 144, and the surcharge shall not be construed as gross receipts or revenue of the company collecting such for the purpose of local taxation.

2. Each basic telephone access line subscriber is liable for the payment of any surcharge provided for in subsection 1 of this section. The local exchange telephone company shall not be liable for any uncollected surcharge, nor shall it have any obligation to initiate any action to enforce the collection of the surcharge.

(L. 1990 H.B. 1132 § 3 subsecs. 1, 2 merged with H.B. 1315 § 3 subsecs. 1, 2, A.L. 1993 S.B. 160, A.L. 1996 S.B. 525, A.L. 2000 S.B. 721)



Section 209.257 Telephone company to deduct percentage to cover cost — percentage determined by PSC — money collected, deposit — use of deaf relay service fund.

Effective 28 Aug 1996

Title XII PUBLIC HEALTH AND WELFARE

209.257. Telephone company to deduct percentage to cover cost — percentage determined by PSC — money collected, deposit — use of deaf relay service fund. — The local exchange telephone company shall deduct and retain a percentage of the total surcharge amount collected each month to recover the billing, collecting, remitting and administrative costs attributed to the deaf relay service and equipment distribution program fund surcharge. The commission shall determine the appropriate percentage to be deducted and retained and shall include this percentage as part of its order establishing the deaf relay service and equipment distribution program fund surcharge. All remaining deaf relay service and equipment distribution program fund surcharge money collected by local exchange telephone companies shall be remitted to the commission, who shall use such money exclusively to fund the programs provided for in section 209.253.

(L. 1990 H.B. 1132 § 3 subsec. 3 merged with H.B. 1315 § 3 subsec. 3, A.L. 1996 S.B. 525)



Section 209.258 Deaf relay service fund established, purpose — deposit — unexpended balance not to be transferred to general revenue — commission and advisory assistive technology council to request appropriations from fund for service delivery.

Effective 28 Aug 2000

Title XII PUBLIC HEALTH AND WELFARE

209.258. Deaf relay service fund established, purpose — deposit — unexpended balance not to be transferred to general revenue — commission and advisory assistive technology council to request appropriations from fund for service delivery. — 1. All remaining deaf relay service and equipment distribution program fund surcharge money collected by local exchange telephone companies pursuant to section 209.257 shall be paid to the director of revenue in a manner prescribed by the public service commission. The director of revenue shall remit such payments to the state treasurer.

2. The state treasurer shall credit such payments to a special fund, which is hereby created, to be known as the "Deaf Relay Service and Equipment Distribution Program Fund" which fund shall be devoted solely to the payment of expenditures actually incurred in operation of the statewide dual-party relay service and equipment distribution program authorized by section 209.253, including expenses associated with the administration of the dual-party relay service and equipment distribution program or incurred by members of any advisory committee appointed by the commission or Missouri assistive technology advisory council to help in the administration of the statewide telecommunications equipment distribution program authorized by section 209.253.

3. Any unexpended balance in the fund at the end of the fiscal year shall be exempt from the provisions of section 33.080 relating to the transfer of unexpended balances to the general revenue fund, but shall be applicable by appropriation of the general assembly to the payment of expenditures for the dual-party relay service and equipment distribution program in the succeeding fiscal year.

4. The commission shall annually request, through a separate budget line item, appropriations from the deaf relay service and equipment distribution program fund to deliver the dual-party relay service. The Missouri assistive technology advisory council shall annually request, through a separate budget line item of its departmental budget, appropriations from the deaf relay service and equipment distribution program fund to deliver the telecommunications equipment distribution program.

5. The current surcharge rate shall not increase for a period of two years after August 28, 2000, subject to change in federal requirements for deaf relay services.

(L. 1991 S.B. 95, A.L. 1994 S.B. 552, A.L. 1996 S.B. 525, A.L. 2000 S.B. 721)



Section 209.259 Review of surcharge and deduction percentage — recommendation procedures — surcharge adjusted when — excess funds, effective.

Effective 28 Aug 2000

Title XII PUBLIC HEALTH AND WELFARE

209.259. Review of surcharge and deduction percentage — recommendation procedures — surcharge adjusted when — excess funds, effective. — 1. From the date of implementing the deaf relay service and equipment distribution fund surcharge, the commission shall review such surcharge no less frequently than every two years but no more than annually and shall order changes in the amount of the surcharge as necessary to assure available funds for the provision of the programs established in section 209.253.

2. The Missouri assistive technology advisory council shall annually provide the department with information on actual expenditures for the equipment distribution program along with projections for future need to assist in surcharge review. On August 28, 2000, the department shall make its initial recommendation to the commission regarding the amount of the surcharge established in section 209.255 necessary for funding of the equipment distribution program. Thereafter, the department may annually make a recommendation to the commission regarding the amount of the surcharge for that program. The commission shall, based on the department's recommendation, issue an order revising the surcharge established in section 209.255 as necessary to fund the equipment distribution program. The department's recommendation shall be based on the estimated number of access lines and anticipated budget for the coming fiscal year. The amount of the surcharge recommended by the department shall be sufficient to recover the annual costs of implementing and maintaining the equipment distribution program.

3. Concurrent with the review of the surcharge, the commission shall review the percentage deducted and retained by the local exchange telephone company provided in section 209.257 and if necessary shall order adjustments to the percentage to assure a just and reasonable compensation to the local exchange telephone company. Where the review of the surcharge determines that excess funds are available, the commission may order the suspension of the deaf relay service and equipment distribution program fund surcharge for a period which the commission deems appropriate.

(L. 1990 H.B. 1132 § 3 subsec. 4 merged with H.B. 1315 § 3 subsec. 4, A.L. 1996 S.B. 525, A.L. 2000 S.B. 721)



Section 209.260 Telecommunications companies responsibility for quality of services, individuals with disabilities.

Effective 28 Aug 1996

Title XII PUBLIC HEALTH AND WELFARE

209.260. Telecommunications companies responsibility for quality of services, individuals with disabilities. — Telecommunications companies shall ensure, if readily achievable as defined by federal law 42 U.S.C.A. section 12181(9), that high quality existing and new telecommunications services are available, accessible and usable by individuals with disabilities, unless making the services available, accessible or usable would result in an undue burden, including unreasonable costs or technical infeasibility, or would have an adverse competitive effect.

(L. 1996 S.B. 525 § 1)



Section 209.261 Definitions.

Effective 28 Aug 1993

Title XII PUBLIC HEALTH AND WELFARE

209.261. Definitions. — As used in sections 209.261 to 209.265, the following terms mean:

(1) "Auxiliary aids and services", the device or service that the deaf person feels would best serve him which includes, but is not limited to, interpreters, notetakers, transcription services, written materials, assistive listening devices, assistive listening systems, closed caption decoders, open and closed captioning, videotext display or other effective method of making aurally delivered materials available to individuals with hearing loss;

(2) "Deaf person", any person who, because of a hearing loss, is not able to discriminate speech when spoken in a normal conversational tone regardless of the use of amplification devices;

(3) "Person with a speech impairment", any person who, because of a speech disability, is not able to speak clearly or understandably in a normal conversational tone regardless of the use of assistive devices;

(4) "Relay agent", a person employed to relay conversations for a person who is deaf or speech impaired over a dual-party telephone system.

(L. 1993 H.B. 600 § 1)



Section 209.263 Person relaying conversation not to disclose contents, exception — order to disclose — privilege.

Effective 28 Aug 1993

Title XII PUBLIC HEALTH AND WELFARE

209.263. Person relaying conversation not to disclose contents, exception — order to disclose — privilege. — 1. A person who interprets, transliterates or relays a conversation between a person who can hear and a deaf person is deemed a conduit for the conversation and may not disclose, or be compelled to disclose by subpoena, the contents of the conversation which he facilitated without the prior consent of the person who received his professional services, except as provided in subsection 2 of this section.

2. A court may order disclosure of the contents of a conversation to provide evidence in proceedings related to criminal charges. However, all communications which are privileged by law shall be protected as privileged communications in the same manner as communications when an auxiliary aids and services provider or relay agent is used.

(L. 1993 H.B. 600 § 2)



Section 209.265 No disclosure of conversation without permission — penalty.

Effective 28 Aug 1995

Title XII PUBLIC HEALTH AND WELFARE

209.265. No disclosure of conversation without permission — penalty. — 1. An auxiliary aids and services provider or relay agent who is employed to interpret, transliterate or relay a conversation between a person who can hear and a person who is deaf or speech impaired shall not disclose the contents of the conversation, unless the person for whom he interpreted, transliterated or relayed has given written permission for such disclosure.

2. Violation of this section is a class A misdemeanor.

(L. 1993 H.B. 600 § 3, A.L. 1995 H.B. 135)



Section 209.285 Definitions.

Effective 28 Aug 2008

Title XII PUBLIC HEALTH AND WELFARE

209.285. Definitions. — As used in sections 209.285 to 209.339, unless the context clearly requires otherwise, the following terms mean:

(1) "American sign language", a visual-gestural system of communication that has its own syntax, rhetoric and grammar. American sign language is recognized, accepted and used by many deaf Americans. This native language represents concepts rather than words;

(2) "Board", the Missouri board for certification of interpreters, established within the commission in section 209.287;

(3) "Certification", a document issued by the Missouri commission for the deaf and hard of hearing declaring that the holder is qualified to practice interpreting at a disclosed level;

(4) "Commission", the Missouri commission for the deaf and hard of hearing;

(5) "Committee", the Missouri state committee of interpreters, established in section 209.319;

(6) "Conversion levels", the process of granting levels of certification by the commission to individuals holding certification from another state or within another certification system in this state or another state;

(7) "Coordinator", a staff person, hired by the executive director of the Missouri commission for the deaf and hard of hearing, who shall serve as coordinator for the Missouri interpreter certification system;

(8) "Deaf person", any person who is not able to discriminate speech when spoken in a normal conversational tone regardless of the use of amplification devices;

(9) "Department", the department of insurance, financial institutions and professional registration;

(10) "Director", the director of the division of professional registration;

(11) "Division", the division of professional registration;

(12) "Executive director", the executive director of the Missouri commission for the deaf and hard of hearing;

(13) "Interpreter", any person who offers to render interpreting services implying that he or she is trained, and experienced in interpreting, and holds a current, valid certification and license to practice interpreting in this state; provided that a telecommunications operator providing deaf relay service or a person providing operator services for the deaf shall not be considered to be an interpreter;

(14) "Interpreter trainer", a person, certified and licensed by the state of Missouri as an interpreter, who trains new interpreters in the translating of spoken English or written concepts to any necessary specialized vocabulary used by a deaf consumer. Necessary specialized vocabularies include, but are not limited to, American sign language, Pidgin Signed English, oral, tactile sign and language deficient skills;

(15) "Interpreting", the translating of English spoken or written concepts to any necessary specialized vocabulary used by a deaf person or the translating of a deaf person's specialized vocabulary to English spoken or written concepts; provided that a telecommunications operator providing deaf relay service or a person providing operator services for the deaf shall not be considered to be interpreting. Necessary specialized vocabularies include, but are not limited to, American sign language, Pidgin Signed English, oral, tactile sign and language deficient skills;

(16) "Language deficient", mode of communication used by deaf individuals who lack crucial language components, including, but not limited to, vocabulary, language concepts, expressive skills, language skills and receptive skills;

(17) "Missouri commission for the deaf", Missouri commission for the deaf and hard of hearing established in section 161.400;

(18) "Oral", mode of communication having characteristics of speech, speech reading and residual hearing as a primary means of communication using situational and culturally appropriate gestures, without the use of sign language;

(19) "Pidgin Signed English", a mode of communication having characteristics of American sign language;

(20) "Practice of interpreting", rendering or offering to render or supervise those who render to individuals, couples, groups, organizations, institutions, corporations, schools, government agencies or the general public any interpreting service involving the translation of any mode of communication used by a deaf person to spoken English or of spoken English to a mode of communication used by a deaf person;

(21) "Tactile sign", mode of communication, used by deaf and blind individuals, using any one or a combination of the following: tactile sign, constricted space sign or notetaking.

(L. 1994 S.B. 568 § 1, A.L. 2002 H.B. 1783, A.L. 2008 S.B. 788)



Section 209.287 Board for certification of interpreters established — appointment, qualification, terms — expenses — meetings — chairman elected how — quorum — removal from office, procedure.

Effective 28 Aug 2002

Title XII PUBLIC HEALTH AND WELFARE

209.287. Board for certification of interpreters established — appointment, qualification, terms — expenses — meetings — chairman elected how — quorum — removal from office, procedure. — 1. There is hereby established within the Missouri commission for the deaf and hard of hearing a board to be known as the "Board for Certification of Interpreters", which shall be composed of five members. The executive director of the Missouri commission for the deaf and hard of hearing or the director's designee shall be a nonvoting member of the board.

2. The members shall be appointed by the governor with the advice and consent of the senate from a list of recommendations from the commission. The members shall be appointed for terms of three years, except those first appointed whose terms shall be staggered and one member appointed to serve for one year, two members to serve for two years and two members to serve for three years. No member shall be eligible to serve more than two consecutive terms, except a person appointed to fill a vacancy for a partial term may serve two additional terms. Two of the members appointed shall be deaf, two shall be certified interpreters and one shall be deaf or a certified interpreter. The members shall be fluent in American sign language, Pidgin Signed English, oral, tactile sign, or any specialized vocabulary used by deaf persons. The member shall have a background and knowledge of interpreting and evaluation.

3. The members shall receive no compensation for their services on the board, but the commission shall reimburse the members for actual and necessary expenses incurred in the performance of their official duties. The board shall meet not less than two times per year. The board shall elect from its membership a chairperson and a secretary. A quorum of the board shall consist of three of its members.

4. Any member of the commission may petition the governor to remove a member from the board for the following reasons: misconduct, inefficiency, incompetence or neglect of his official duties. The governor may remove the member after giving the committee member written notice of the charges against him and an opportunity to be heard pursuant to administrative procedures in chapter 621.

(L. 1994 S.B. 568 § 2, A.L. 2002 H.B. 1783)



Section 209.289 Coordinator to be hired, qualifications, salary and expenses.

Effective 28 Aug 1994

Title XII PUBLIC HEALTH AND WELFARE

209.289. Coordinator to be hired, qualifications, salary and expenses. — The executive director shall hire a coordinator, who shall serve as coordinator of the Missouri interpreters certification system. The coordinator shall have a background in interpreter testing and interpreting. The salary and office space for the coordinator shall be appropriated to and provided by the commission. The salary of the coordinator shall be paid out of general revenue funds. All other expenses for the administration of sections 209.287 to 209.318 shall be paid from the interpreters fund established in section 209.318.

(L. 1994 S.B. 568 § 3)



Section 209.292 Board's powers and duties — evaluation team to be appointed, qualifications, expenses — removal from team, procedure.

Effective 28 Aug 2002

Title XII PUBLIC HEALTH AND WELFARE

209.292. Board's powers and duties — evaluation team to be appointed, qualifications, expenses — removal from team, procedure. — 1. The board shall, with the approval of the commission:

(1) Prescribe qualifications for each of the several levels of certification based on proficiency and shall evaluate and certify interpreters using such qualifications;

(2) Issue the certificates, bearing the signature of the executive director, necessary to qualify for a license to interpret;

(3) Develop a fee scale for interpreting services, pursuant to section 161.405;

(4) Maintain the quality of interpreting services, pursuant to section 161.405, by:

(a) Generating ideas for conducting interpreter training workshops to update knowledge and skills; and

(b) Suggesting institutions of higher education to provide interpreter training programs;

(5) Develop specific guidelines for the use of interpreters according to their level of certification and submit the guidelines to the division and copies to be distributed to state departments, agencies, commissions, courts, interpreters and to the public;

(6) Develop ethical rules of conduct to be recommended for adoption by the division;

(7) Develop fees for application, administration of an evaluation, conversion and certificate renewal, to cover the cost of the certification system and administration;

(8) Compile a statewide registry of interpreters by skill level and include recommendations relating to the appropriate selection and utilization of interpreters for the deaf. The registry shall be made available to and recommended for adoption by state commissions, departments and agencies;

(9) Develop a conversion system and policy for accepting other certification systems into the certification offered by the Missouri commission for the deaf and hard of hearing;

(10) Develop acceptable professional development activities to maintain certification;

(11) Investigate and implement the most appropriate testing model for interpreter certification;

(12) When necessary, develop an evaluation team, appointed by the commission, to assist in evaluating interpreters;

(13) Provide opportunity to hear grievances against the certification process or one of its members using the guidelines established in chapter 621.

2. An evaluation team appointed pursuant to subdivision (12) of subsection 1 of this section shall have similar backgrounds to the members of the board. The evaluation team shall serve at the pleasure of the commission. The commission shall reimburse evaluators for actual and necessary expenses incurred in the performance of their official duties and may fairly compensate them. A member of an evaluation team may be removed from the team by the executive director, after notice and an opportunity to be heard, for the following reasons: misconduct, inefficiency, incompetence or neglect of official duties.

(L. 1994 S.B. 568 § 4, A.L. 2002 H.B. 1783)



Section 209.295 Rules and regulations, authority to promulgate, duties of commission.

Effective 28 Aug 1994

Title XII PUBLIC HEALTH AND WELFARE

209.295. Rules and regulations, authority to promulgate, duties of commission. — The commission may promulgate rules and regulations pertaining to, but not limited to:

(1) The form and content of certification applications and the procedures for filing an application for an initial certification and renewal certification in this state;

(2) Fees required for the operation of the certification system, including, but not limited to, application fees, evaluation fees, renewal fees, conversion fees or any other fees relating to the certification;

(3) The certifications recognized as qualifying credentials for initial or conversion certification;

(4) Establishment of policy and procedure for conversion with other states' certification systems;

(5) Guidelines for the use of interpreters according to their level of certification;

(6) Maintenance and upkeep of skills, also known as continuing education or professional development training;

(7) Minimum educational, training, experience and any necessary and appropriate certifications for interpreter trainers, as well as any necessary continuing education and training requirements for interpreter trainers;

(8) Any other necessary and proper rules, decision or policy in regard to evaluation, certification and maintaining a certification according to the procedures set forth in chapter 536.

(L. 1994 S.B. 568 § 5)



Section 209.297 Applications for certification, content, oath — fee not refundable — applicant to be given date for evaluation.

Effective 28 Aug 1994

Title XII PUBLIC HEALTH AND WELFARE

209.297. Applications for certification, content, oath — fee not refundable — applicant to be given date for evaluation. — 1. Applications for certification as an interpreter:

(1) Shall be submitted in writing to the commission on forms prescribed by the commission and furnished to the applicant;

(2) Shall satisfactorily evidence the applicant's education, training, experiences, certification, at the time of application, the applicant is eighteen years of age or older and other information as the commission may require;

(3) Shall contain a statement that it is made under oath or affirmation and that the information contained therein is true and correct to the best knowledge and belief of the applicant and that the applicant is subject to the penalties for making a false affidavit or declaration;

(4) Shall be accompanied by the required application fee, submitted in a manner as required by the commission and shall not be refundable.

2. When the commission receives the application, the coordinator hired pursuant to section 209.289 shall notify the applicant of the earliest and most appropriate date for the applicant to be evaluated or converted.

(L. 1994 S.B. 568 § 6 subsecs. 1, 2)



Section 209.299 Evaluations to be held where and when — coordinator to notify applicants of score.

Effective 28 Aug 1994

Title XII PUBLIC HEALTH AND WELFARE

209.299. Evaluations to be held where and when — coordinator to notify applicants of score. — The board shall schedule evaluations for persons seeking certification, at a central location, at least four times each year in 1995 and 1996, and at least twice a year thereafter, according to the number of applicants seeking certification. As soon as possible after completion of an evaluation, the coordinator shall notify the applicant of his score and level of certification.

(L. 1994 S.B. 568 § 6 subsec. 3)



Section 209.302 Eligibility for evaluation.

Effective 28 Aug 1994

Title XII PUBLIC HEALTH AND WELFARE

209.302. Eligibility for evaluation. — An evaluation shall be available to the following, including, but not limited to:

(1) New interpreters;

(2) Uncertified, qualified interpreters;

(3) Certified interpreters, advancing to another certification level;

(4) An interpreter who is certified by a certification system other than the commission;

(5) Uncertified interpreters who have not interpreted for one year or more; and

(6) Interpreter trainers.

(L. 1994 S.B. 568 § 6 subsec. 4)



Section 209.305 Evaluations, subjects to be covered — confidentiality of tests and records.

Effective 28 Aug 1994

Title XII PUBLIC HEALTH AND WELFARE

209.305. Evaluations, subjects to be covered — confidentiality of tests and records. — 1. The evaluation shall be an assessment of interpreter's language skills, expressive and receptive skills, professionalism, knowledge of interpreting and ethical practices. Modes of communication that shall be evaluated include, but are not limited to:

(1) American sign language;

(2) Tactile sign;

(3) Language deficient;

(4) Oral;

(5) Pidgin Signed English; and

(6) Any necessary specialized vocabulary, language or mode of communication in popular or regional use among deaf people.

2. The board or an evaluation team shall use testing materials developed by the commission or contracted with a national organization to assess the qualifications of interpreters. All testing materials and records shall be held confidential by the commission.

(L. 1994 S.B. 568 § 6 subsecs. 5, 6)



Section 209.307 Conflict of interest for board or evaluation team, effect.

Effective 28 Aug 1994

Title XII PUBLIC HEALTH AND WELFARE

209.307. Conflict of interest for board or evaluation team, effect. — Any member of the board or an evaluation team who has a conflict of interest that may have a direct effect on an evaluation shall excuse himself from the evaluation. The remaining members, not consisting of less than three members, shall assess that individual's performance.

(L. 1994 S.B. 568 § 6 subsec. 7)



Section 209.309 Provisional certificates issued when — limitation — requirements — extension granted when.

Effective 28 Aug 1994

Title XII PUBLIC HEALTH AND WELFARE

209.309. Provisional certificates issued when — limitation — requirements — extension granted when. — The board may offer provisional certification to interpreters achieving a minimal level of certification established by the board. A provisional certification is limited to one year; during such year the interpreter must be reevaluated and achieve the next higher level of certification. If an evaluation slot is not available during the term of the provisional license, the interpreter may be granted an extension. A holder of a provisional certification may only be granted one extension.

(L. 1994 S.B. 568 § 6 subsec. 8)



Section 209.311 Fees, how established.

Effective 28 Aug 1994

Title XII PUBLIC HEALTH AND WELFARE

209.311. Fees, how established. — The commission may charge fees for application, administration of an evaluation, renewal of a certificate, conversion and recordkeeping. The fees shall be in an amount sufficient to cover the costs of the evaluation and certification program.

(L. 1994 S.B. 568 § 6 subsec. 9)



Section 209.314 Grievances on evaluation, procedure.

Effective 28 Aug 1994

Title XII PUBLIC HEALTH AND WELFARE

209.314. Grievances on evaluation, procedure. — The commission shall provide an opportunity to hear grievances against the evaluation process or members of the assessment team pursuant to the administrative process in chapter 621.

(L. 1994 S.B. 568 § 6 subsec. 10)



Section 209.317 Certificate may be suspended, denied or revoked — hearing procedure.

Effective 28 Aug 1994

Title XII PUBLIC HEALTH AND WELFARE

209.317. Certificate may be suspended, denied or revoked — hearing procedure. — 1. The board may suspend, deny or revoke a certificate if an interpreter:

(1) Impersonates another person holding interpreter certification;

(2) Allows another person to use the interpreter's certificate;

(3) Uses fraud, deception or misrepresentation in the certification process;

(4) Harasses, abuses or threatens a member of the board, evaluation team or a support staff person who is administering the system;

(5) Intentionally divulges confidential information relating to the certification process, including content, topic, vocabulary, skills or any other testing material;

(6) Fails to achieve a minimum satisfactory certification level.

2. The board shall provide that any hearing concerning the denial, suspension or revocation of a certificate shall follow administrative procedures for hearings as provided in chapter 621.

(L. 1994 S.B. 568 § 7)



Section 209.318 Fund for certification of interpreters established, purpose — lapse into general revenue when — first fiscal year, board's expenses, how paid.

Effective 28 Aug 2002

Title XII PUBLIC HEALTH AND WELFARE

209.318. Fund for certification of interpreters established, purpose — lapse into general revenue when — first fiscal year, board's expenses, how paid. — 1. There is hereby established in the state treasury a fund to be known as the "Missouri Commission for the Deaf and Hard of Hearing Board of Certification of Interpreters Fund". All fees provided for in sections 209.287 to 209.318 shall be collected by the executive director of the commission and shall be transmitted to the department of revenue for deposit in the state treasury to the credit of the Missouri commission for the deaf and hard of hearing board of certification of interpreters fund. Such funds, upon appropriation, shall be disbursed only for payment of expenses of maintaining the board and for the enforcement of the provisions of sections 209.287 to 209.318 and shall not be used to pay the salary of the coordinator hired pursuant to section 209.289. Warrants shall be drawn on the state treasury for payment out of the fund.

2. The provisions of section 33.080 to the contrary notwithstanding, money in this fund shall not be transferred and placed to the credit of general revenue until the amount in the fund at the end of the biennium exceeds two times the amount of the appropriation from the fund for the preceding fiscal year. The amount, if any, in the fund which shall lapse is that amount in the fund which exceeds the appropriate multiple of the appropriations from the fund for the preceding fiscal year.

3. The expenses of maintaining the board enforcement of the provisions of sections 209.287 to 209.318 during the first fiscal year shall be paid by the commission from funds appropriated from general revenue for that purpose.

(L. 1994 S.B. 568 § 8, A.L. 2002 H.B. 1783)



Section 209.319 State committee of interpreters to be established in division of professional registration, appointment, qualifications, terms, compensation — vacancies — quorum — meetings.

Effective 28 Aug 2002

Title XII PUBLIC HEALTH AND WELFARE

209.319. State committee of interpreters to be established in division of professional registration, appointment, qualifications, terms, compensation — vacancies — quorum — meetings. — 1. There is hereby established in the division of professional registration the "Missouri State Committee of Interpreters", which shall consist of seven members, including two public members. At least one of the public members shall be deaf. The committee members shall be appointed by the governor with the advice and consent of the senate. Each member of the committee shall be a citizen of the United States and a resident of this state and, except as provided in subsections 2 and 3 of this section, shall be licensed as an interpreter by this state.

2. The initial interpreter appointments made to the committee shall be made from interpreters who have voluntarily registered with the Missouri commission for the deaf and hard of hearing. In making the initial appointments to the committee, the governor shall stagger the terms of the appointees so that two members serve initial terms of two years, two members serve initial terms of three years, two members serve initial terms of four years and one member serves an initial term of one year.

3. At the time of appointment the public members shall be United States citizens, Missouri residents for a period of one year, registered voters, persons who are not and never were members of any profession licensed or regulated pursuant to sections 209.285 to 209.339, persons who do not have and never have had a material financial interest in providing interpreting services or persons who do not have and never have had a financial interest in an activity or organization directly related to interpreting.

4. Members shall be appointed to serve four-year terms. No person shall be eligible for reappointment who has served as a member of the committee for eight or more years. The membership of the committee shall reflect the differences in levels of certification, work experience and education. Not more than two interpreter educators shall be members of the committee at the same time.

5. A vacancy in the office of a member shall be filled by appointment by the governor for the remainder of the unexpired term. The governor may remove a committee member for misconduct, inefficiency, incompetence or neglect of his or her official duties after giving the committee member written notice of the charges against the committee member and an opportunity to be heard.

6. Each member of the committee shall receive as compensation an amount set by the committee not to exceed fifty dollars for each day devoted to the affairs of the committee and shall be reimbursed for necessary and actual expenses incurred in the performance of his or her official duties.

7. The committee shall hold an annual meeting at which it shall elect from its membership a chairperson and a secretary. The committee may hold such additional meetings as may be required in the performance of its duties. A quorum of the committee shall consist of four of its members.

8. The staff for the committee shall be provided by the director of the division of professional registration.

9. The committee may sue and be sued in its official name and shall have a seal which shall be affixed to all certified copies of records and papers on file and to such other instruments as the committee may direct. All courts shall take judicial notice of such seal. Copies of records and proceedings of the committee and of all papers on file with the division on behalf of the committee certified under the seal shall be received as evidence in all courts of record.

(L. 1994 S.B. 568 § 9, A.L. 1999 H.B. 343, A.L. 2002 H.B. 1783)



Section 209.321 License required to practice interpreting — certain professions exempt — practice to be limited to training and education — not considered interpreting, when — out-of-state licensees, temporary interpreting permitted — provisional licensure, criteria.

Effective 28 Aug 2004

Title XII PUBLIC HEALTH AND WELFARE

209.321. License required to practice interpreting — certain professions exempt — practice to be limited to training and education — not considered interpreting, when — out-of-state licensees, temporary interpreting permitted — provisional licensure, criteria. — 1. No person shall represent himself or herself as an interpreter or engage in the practice of interpreting as defined in section 209.285 in the state of Missouri unless such person is licensed as required by the provisions of sections 209.319 to 209.339.

2. A person registered, certified or licensed by this state, another state or any recognized national certification agent, acceptable to the committee that allows that person to practice any other occupation or profession in this state, is not considered to be interpreting if he or she is in performance of the occupation or profession for which he or she is registered, certified or licensed. The professions referred to in this subsection include, but are not limited to, physicians, psychologists, nurses, certified public accountants, architects and attorneys.

3. A licensed interpreter shall limit his or her practice to demonstrated areas of competence as documented by relevant professional education, training, experience and certification. An interpreter not trained in an area shall not practice in that area without obtaining additional relevant professional education, training and experience through an acceptable program as defined by rule by the Missouri commission for the deaf and hard of hearing.

4. A person is not considered to be interpreting pursuant to the provisions of this section if, in a casual setting and as defined by rule, a person is acting as an interpreter gratuitously or is engaged in interpreting incidental to traveling.

5. A person is not considered to be interpreting pursuant to the provisions of this section if a person is engaged as a telecommunications operator providing deaf relay service or operator services for the deaf.

6. A person is not considered to be interpreting under the provisions of this section if the person is currently enrolled in an interpreter training program which has been accredited by a certifying agency and approved by the committee. The training program shall offer a degree in interpreting from an accredited institution of higher education. Persons exempted under this provision shall engage only in activities and services that constitute part of a supervised course of study and shall clearly designate themselves by a title of the student, practicum student, student interpreter, trainee, or intern.

7. A person holding a current certification of license from another state or recognized national certification system deemed acceptable by the committee is not considered to be interpreting as defined in this chapter when temporarily present in the state for the purpose of providing interpreting services for a convention, conference, meeting, professional group, or educational field trip.

8. (1) The board for certification of interpreters shall grant a provisional certificate in education for any applicant who meets either of the following criteria:

(a) The applicant possesses a current valid certification in the Missouri interpreters certification system at either the novice or apprentice level and holds a valid license to provide interpreting services; or

(b) The applicant has submitted an application for certification in the Missouri interpreters certification system and an application for an interpreting license pursuant to sections 209.319 to 209.339 and has taken the written test and performance test or attests that he or she will complete the certification and licensure applications and take the written test within sixty days following the date of application for a provisional certificate in education and will complete the performance test within sixty days following passage of the written test.

(2) The board shall issue the provisional certificate in education within ten business days following receipt of a complete application.

(3) A provisional certificate issued under paragraph (a) of subdivision (1) of this subsection shall be valid for a term of three years and shall be renewed by the board, upon request by the certificate holder, for one additional term of three years if the certificate holder is reevaluated during the first term of issuance and achieves a higher level of certification in the Missouri interpreter certification system.

(4) A provisional certificate issued under paragraph (b) of subdivision (1) of this subsection shall be valid for one year and shall be renewed, upon request by the certificate holder, pursuant to subdivision (3) of this subsection if the certificate holder is reevaluated during the term of issuance and achieves a certification in the Missouri interpreter certification system. Such renewed certificate shall be subject to the term length and renewal provisions of subdivision (3) of this subsection.

(5) A provisional certificate in education shall be limited to providing interpreters services in preschool, elementary and secondary school settings or as allowed by any other valid Missouri certification or license held by the individual.

(6) A provisional certificate in education may be revoked by the board if the person makes any misrepresentations or fails to fulfill any commitment made pursuant to paragraph (b) of subdivision (1) of this subsection, or violates the provisions of section 209.317 or 209.334 or breaks any of the ethical rules of conduct for interpreters as established by state rule or fails to obtain the necessary continuing education credits required for certification maintenance.

(L. 1994 S.B. 568 § 10, A.L. 2002 H.B. 1783, A.L. 2004 S.B. 968 and S.B. 969)



Section 209.322 Certificates recognized by the board.

Effective 28 Aug 2004

Title XII PUBLIC HEALTH AND WELFARE

209.322. Certificates recognized by the board. — The board shall recognize the following certificates:

(1) National Registry of Interpreters for the Deaf (NRID) certificates, which include Comprehensive Skills Certificate (CSC), Certificate of Interpreting/Certificate of Transliteration (CI/CT) and Certified Deaf Interpreter (CDI);

(2) National Association of the Deaf (NAD) certificate levels 3, 4 and 5; and

(3) A provisional public school certificate.

(L. 2002 H.B. 1783, A.L. 2004 S.B. 1122)



Section 209.323 License application forms, content, oath, fee not refundable, qualifications, licenses expire, when — reinstatement procedure — replacement of license lost or destroyed.

Effective 28 Aug 2004

Title XII PUBLIC HEALTH AND WELFARE

209.323. License application forms, content, oath, fee not refundable, qualifications, licenses expire, when — reinstatement procedure — replacement of license lost or destroyed. — 1. Applications for licensure as an interpreter shall be submitted to the division on forms prescribed by the division and furnished to the applicant. The application shall contain the applicant's statements showing the applicant's education, certification by either the National Registry of Interpreters for the Deaf, National Association of the Deaf or Missouri Interpreter Certification System and such other information as the division may require. Each application shall contain a statement that it is made under oath or affirmation and that the information contained in the application is true and correct to the best knowledge and belief of the applicant, subject to the penalties, as provided in sections 209.319 to 209.339, for the making of a false affidavit or declaration. Each application shall be accompanied by the required application fee. The application fee must be submitted in a manner as required by the committee and shall not be refundable. The applicant must be eighteen years of age or older.

2. Each license issued pursuant to the provisions of sections 209.319 to 209.339 shall expire on the renewal date. The division shall mail a renewal notice to the last known address of each licensee prior to the license renewal date. The license will expire and renewal may be denied upon failure of the licensee to provide the division with the information required for renewal including but not limited to satisfactory evidence of current certification or to pay the required renewal fee within sixty days of the license renewal date. The license may be reinstated within two years after the renewal date, if the applicant applies for reinstatement and pays the required license renewal fee plus a delinquency fee as established by the committee and provides evidence of current certification.

3. Except as provided in section 209.321, the committee with assistance from the division shall issue or renew a license to each person who files an application and fee as required by the provisions of sections 209.319 to 209.339 and who furnishes satisfactory evidence to the committee that he has complied with the provisions of subsection 1 or 2 of this section.

4. The committee may issue a new license to replace any license which is lost, destroyed or mutilated upon payment of a fee as provided by the committee.

(L. 1994 S.B. 568 § 11, A.L. 2002 H.B. 1783, A.L. 2004 S.B. 1122)



Section 209.326 Temporary license issued to persons licensed in other states, procedure, fee limitation.

Effective 28 Aug 2002

Title XII PUBLIC HEALTH AND WELFARE

209.326. Temporary license issued to persons licensed in other states, procedure, fee limitation. — Any person who holds a valid unrevoked and unexpired license or certification as an interpreter issued by a state or organization other than this state and recognized by the committee and concurrently by the Missouri commission for the deaf and hard of hearing and, provided for by rule, may be granted a temporary license by the committee to practice interpreting in this state. The application for a temporary license must be accompanied by the appropriate fee as established by the committee and that fee is nonrefundable. If issued, the temporary license is valid for ninety days. A temporary license may not be issued to the same individual more than once per year. The committee may not issue more than one temporary license to an individual who has established residency in this state during the individual's residency.

(L. 1994 S.B. 568 § 12, A.L. 2002 H.B. 1783)



Section 209.328 Ethical rules of conduct established by rules, duties of committee — other rules authorized.

Effective 28 Aug 1994

Title XII PUBLIC HEALTH AND WELFARE

209.328. Ethical rules of conduct established by rules, duties of committee — other rules authorized. — 1. Notwithstanding any other provision of sections 209.319 to 209.339, the committee may adopt rules and regulations, not otherwise inconsistent with sections 209.319 to 209.339, to carry out the provisions of sections 209.319 to 209.339. No rule shall be adopted except in accordance with the procedures set forth in chapter 536. The committee may promulgate, by rule, "Ethical Rules of Conduct" governing the practices of interpreters.

2. The committee may promulgate rules and regulations pertaining to, but not limited to:

(1) The form and content of license applications required by the provisions of sections 209.319 to 209.339 and the procedures for filing an application for an initial license, renewal license or temporary license in this state;

(2) Fees required by the provisions of sections 209.319 to 209.339;

(3) The licenses and certifications recognized as qualifying credentials for an initial license, renewal license or temporary license;

(4) Establishment and promulgation of procedures for investigating and resolving complaints and violations occurring under the provisions of sections 209.319 to 209.339;

(5) Establishment of policy and procedure for reciprocity with other states, including states which do not have interpreter licensing laws or states whose licensing laws are not substantially the same as those of this state.

(L. 1994 S.B. 568 § 13)



Section 209.331 Procedure to adopt rules.

Effective 28 Aug 1995

Title XII PUBLIC HEALTH AND WELFARE

209.331. Procedure to adopt rules. — No rule or portion of a rule promulgated under the authority of sections 209.285 to 209.339 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1994 S.B. 568 § 14, A.L. 1995 S.B. 3)



Section 209.332 State committee of interpreters fund established, purpose — transfer to general revenue, when — profession of interpreter not to be subject to taxation or licensing fees by municipalities.

Effective 28 Aug 1994

Title XII PUBLIC HEALTH AND WELFARE

209.332. State committee of interpreters fund established, purpose — transfer to general revenue, when — profession of interpreter not to be subject to taxation or licensing fees by municipalities. — 1. There is hereby established in the state treasury a fund to be known as the "State Committee of Interpreters Fund". All fees provided for in sections 209.319 to 209.339 shall be collected by the director of the division of professional registration and shall be transmitted to the department of revenue for deposit in the state treasury for credit to this fund. Such funds, upon appropriation, shall be disbursed only in payment of expenses of maintaining the committee and for the enforcement of the provisions of sections 209.319 to 209.339. Warrants shall be drawn on the state treasury for payment out of the fund.

2. The provisions of section 33.080 to the contrary notwithstanding, money in this fund shall not be transferred and placed to the credit of general revenue until the amount in the fund at the end of the biennium exceeds two times the amount of the appropriation from the committee's fund for the preceding fiscal year or, if the board requires by rule license renewal less frequently than yearly, then three times the appropriation from the fund for the preceding fiscal year. The amount, if any, in the fund which shall lapse is that amount in the fund which exceeds the appropriate multiple of the appropriations from the fund for the preceding fiscal year.

3. No person who has been licensed by the committee as an interpreter in this state shall be taxed or made liable to pay any municipal or other corporation tax or license fee of any description whatever for the privilege of following or carrying on such profession.

(L. 1994 S.B. 568 §§ 15, 16)



Section 209.334 Refusal to issue or renew license, grounds, complaint procedure — reinstatement procedure.

Effective 28 Aug 2002

Title XII PUBLIC HEALTH AND WELFARE

209.334. Refusal to issue or renew license, grounds, complaint procedure — reinstatement procedure. — 1. The committee may refuse to issue or renew any license required by the provisions of sections 209.319 to 209.339 for one or any combination of causes stated in subsection 2 of this section. The committee shall notify the applicant in writing of the reasons for the refusal and shall advise the applicant of his or her right to file a complaint with the administrative hearing commission as provided by chapter 621.

2. The committee may cause a complaint to be filed with the administrative hearing commission as provided by chapter 621 against any holder of any license required by sections 209.319 to 209.339 or any person who has failed to renew or has surrendered his license for any one or any combination of the following causes:

(1) Use of any controlled substance, as defined in chapter 195, or alcoholic beverage to an extent that such use impairs a person's ability to engage in the occupation of interpreting;

(2) The person has been finally adjudicated and found guilty, or entered a plea of guilty or nolo contendere, in a criminal prosecution under the laws of any state or of the United States, for any offense reasonably related to the qualifications, functions or duties of an interpreter, for any offense an essential element of which is fraud, dishonesty or an act of violence, whether or not sentence is imposed;

(3) Use of fraud, deception, misrepresentation or bribery in securing any license issued pursuant to the provisions of sections 209.319 to 209.339 or in obtaining permission to take any examination given or required pursuant to the provisions of sections 209.319 to 209.339;

(4) Obtaining or attempting to obtain any fee, charge, tuition or other compensation by fraud, deception or misrepresentation;

(5) Incompetency, misconduct, fraud, misrepresentation or dishonesty in the performance of the functions or duties of interpreting;

(6) Violation of, or assisting or enabling any person to violate, any provision of sections 209.319 to 209.339, or of any lawful rule or regulation adopted pursuant to sections 209.319 to 209.339;

(7) Impersonation of any person holding a license or allowing any person to use his or her license or certification;

(8) Discipline of a license or other right to practice interpreting granted by another state, territory, federal agency or country upon grounds for which discipline is authorized in this state;

(9) Discipline of a certification issued by the Missouri commission for the deaf and hard of hearing or any other certifying body upon grounds for which discipline is authorized in this state if the licensee was given notice and an opportunity to be heard before the certification was disciplined;

(10) A person is finally adjudged incapacitated by a court of competent jurisdiction;

(11) Assisting or enabling any person to practice or offer to practice interpreting who is not licensed and currently eligible to practice under the provisions of sections 209.319 to 209.339;

(12) Issuance of a license based upon a material mistake of fact;

(13) Violation of any professional trust or confidence;

(14) Failure to display or present a valid license if so required by sections 209.319 to 209.339 or any rule promulgated pursuant thereto.

3. Any person, organization, association or corporation who reports or provides information to the committee pursuant to the provisions of sections 209.319 to 209.339 and who does so in good faith shall not be subject to an action for civil damages as a result thereof.

4. After the filing of such complaint, the proceedings shall be conducted in accordance with the provisions of chapter 621. Upon a finding by the administrative hearing commission that the grounds, provided in subsection 2 of this section, for disciplinary action are met, the committee may singly or in combination, censure or place the person named in the complaint on probation on such terms and conditions as the committee deems appropriate for a period not to exceed five years, or may suspend, for a period not to exceed three years, or revoke the license.

5. In any order of revocation, the committee may provide that the person may not apply for reinstatement of his license for three years after the revocation.

6. Before restoring to good standing a license issued pursuant to sections 209.319 to 209.339 which has been revoked, suspended or inactive for any cause, the committee shall require the applicant to submit to the committee, verification, from the Missouri commission for the deaf that the applicant has a current certification which qualifies that person for licensure.

(L. 1994 S.B. 568 § 17, A.L. 2002 H.B. 1783)



Section 209.337 Violations, penalty — injunction granted when — venue.

Effective 28 Aug 1994

Title XII PUBLIC HEALTH AND WELFARE

209.337. Violations, penalty — injunction granted when — venue. — 1. A violation of any provision of sections 209.319 to 209.339 is a class A misdemeanor.

2. All fees or other compensation received for services rendered in violation of sections 209.319 to 209.339 shall be refunded.

3. The committee may sue in its own name in any court in this state. The department shall inquire diligently as to any violation of sections 209.319 to 209.339, shall institute actions for penalties herein prescribed, and shall enforce generally the provisions of sections 209.319 to 209.339.

4. Upon application by the committee, the attorney general may on behalf of the committee request that a court of competent jurisdiction grant an injunction, restraining order or other order as may be appropriate to enjoin a person from:

(1) Offering to engage or engaging in the performance of any acts or practices for which a certificate of registration or authority, permit or license is required upon a showing that such acts or practices were performed, offered to be performed without a certificate of registration or authority, permit or license; or

(2) Engaging in any practice or business authorized by a certificate of registration or authority, permit or license issued pursuant to sections 209.319 to 209.339 upon a showing that the holder presents a substantial probability of serious harm to the health, safety or welfare of any resident of this state or client of the licensee.

5. Any action brought pursuant to the provisions of this section shall be commenced either in the county in which such conduct occurred or in the county in which the defendant resides.

6. Any action brought pursuant to this section may be in addition to or in lieu of any penalty provided by sections 209.319 to 209.339 and may be brought concurrently with other actions to enforce sections 209.319 to 209.339.

(L. 1994 S.B. 568 § 18)



Section 209.339 Conversation between a hearing person and a deaf person, interpreter is deemed a conduit, confidentiality, exceptions.

Effective 28 Aug 1994

Title XII PUBLIC HEALTH AND WELFARE

209.339. Conversation between a hearing person and a deaf person, interpreter is deemed a conduit, confidentiality, exceptions. — 1. A person who interprets a conversation between a person who can hear and a deaf person is deemed a conduit for the conversation and may not disclose or be compelled to disclose by subpoena, the contents of the conversation which he facilitated without the prior consent of the person who received his professional services, except as provided in subsections 2 to 4 of this section.

2. A court may order disclosure of the contents of a conversation to provide evidence in proceedings related to criminal charges. However, all communications, which are privileged by law, shall be protected as privileged communications in the same manner when an interpreter is used.

3. The prohibition on disclosure of the contents of a conversation does not apply in any investigation, hearing or other proceeding to determine whether, and to what extent, a licensee should be disciplined. In addition no such licensee may withhold records or testimony bearing upon whether, and to what extent, a licensee should be disciplined, on the ground of not being permitted to disclose the contents of a conversation.

4. A person, whether or not a licensed interpreter, is not prohibited from disclosing, and may not refuse to disclose, the contents of a conversation in any proceeding related to allegations that the person has practiced interpreting without a license.

(L. 1994 S.B. 568 § 19)



Section 209.600 Definitions.

Effective 28 Aug 2016

Title XII PUBLIC HEALTH AND WELFARE

209.600. Definitions. — As used in sections 209.600 to 209.645, except where the context clearly requires another interpretation, the following terms mean:

(1) “ABLE account”, the same meaning as in 26 U.S.C. Section 529A of the Internal Revenue Code;

(2) “Benefits”, the payment of qualified disability expenses on behalf of a designated beneficiary from an ABLE account;

(3) “Board”, the Missouri Achieving a Better Life Experience board established in section 209.605;

(4) “Designated beneficiary”, the same meaning as in 26 U.S.C. Section 529A of the Internal Revenue Code;

(5) “Eligible individual”, the same meaning as in 26 U.S.C. Section 529A of the Internal Revenue Code;

(6) “Financial institution”, a bank, insurance company, or registered investment company;

(7) “Internal Revenue Code”, the Internal Revenue Code of 1986, as amended;

(8) “Missouri Achieving a Better Life Experience program” or “ABLE”, the program created pursuant to sections 209.600 to 209.645;

(9) “Participant”, a person who has entered into a participation agreement pursuant to sections 209.600 to 209.645 for the advance payment of qualified disability expenses on behalf of a designated beneficiary. Unless otherwise permitted under 26 U.S.C. Section 529A of the Internal Revenue Code the participant shall be the designated beneficiary of the ABLE account, except that if the designated beneficiary of the account is a minor or has a custodian or other fiduciary appointed for the purpose of managing his or her financial affairs, the parent or custodian or other fiduciary of the designated beneficiary may serve as the participant if such form of ownership is permitted or not prohibited by 26 U.S.C. Section 529A of the Internal Revenue Code;

(10) “Participation agreement”, an agreement between a participant and the board pursuant to and conforming with the requirements of sections 209.600 to 209.645; and

(11) “Qualified disability expenses”, the same meaning as in 26 U.S.C. Section 529A of the Internal Revenue Code.

(L. 2015 S.B. 174 § 166.600, A.L. 2016 H.B. 2125)



Section 209.605 Program created — ABLE board to administer, members, terms — powers — meetings — investment of funds.

Effective 28 Aug 2016

Title XII PUBLIC HEALTH AND WELFARE

209.605. Program created — ABLE board to administer, members, terms — powers — meetings — investment of funds. — 1. There is hereby created the “Missouri Achieving a Better Life Experience Program”. The program shall be administered by the Missouri ABLE board which shall consist of the Missouri state treasurer who shall serve as chairman, the director of the department of health and senior services or his or her designee, the commissioner of the office of administration or his or her designee, the director of the department of economic development or his or her designee, two persons having demonstrable experience and knowledge in the areas of finance or the investment and management of public funds, one of whom is selected by the president pro tempore of the senate and one of whom is selected by the speaker of the house of representatives, and one person having demonstrable experience and knowledge in the area of banking or deposit rate determination and placement of depository certificates of deposit or other deposit investments. Such member shall be appointed by the governor with the advice and consent of the senate. The three appointed members shall be appointed to serve for terms of four years from the date of appointment, or until their successors shall have been appointed and qualified. The members of the board shall be subject to the provisions of section 105.452. Any member who violates the provisions of section 105.452 shall be removed from the board.

2. In order to establish and administer the ABLE program, the board, in addition to its other powers and authority, shall have the power and authority to:

(1) Develop and implement the Missouri achieving a better life experience program;

(2) Promulgate reasonable rules and regulations and establish policies and procedures to implement sections 209.600 to 209.645 to permit the ABLE program to qualify as a qualified ABLE program pursuant to 26 U.S.C. Section 529A of the Internal Revenue Code and to ensure ABLE program’s compliance with all applicable laws;

(3) Develop and implement educational programs and related informational materials for participants, either directly or through a contractual arrangement with a financial institution for investment services, and their families, including special programs and materials to inform individuals with disabilities regarding methods for financing the lives of individuals with disabilities so as to maintain health, independence, and quality of life;

(4) Enter into agreements with any financial institution, or any state or federal agency or entity as required for the operation of the ABLE program pursuant to sections 209.600 to 209.645;

(5) Enter into participation agreements with participants;

(6) Accept any grants, gifts, legislative appropriations, and other moneys from the state, any unit of federal, state, or local government or any other person, firm, partnership, or corporation for deposit to the account of the ABLE program;

(7) Invest the funds received from participants in appropriate investment instruments to achieve long-term total return through a combination of capital appreciation and current income;

(8) Make appropriate payments and distributions on behalf of designated beneficiaries pursuant to participation agreements;

(9) Make refunds to participants upon the termination of participation agreements pursuant to the provisions, limitations, and restrictions set forth in sections 209.600 to 209.645 and the rules adopted by the board;

(10) Make provision for the payment of costs of administration and operation of the ABLE program;

(11) Effectuate and carry out all the powers granted by sections 209.600 to 209.645, and have all other powers necessary to carry out and effectuate the purposes, objectives, and provisions of sections 209.600 to 209.645 pertaining to the ABLE program;

(12) Procure insurance, guarantees, or other protections against any loss in connection with the assets or activities of the ABLE program; and

(13) Enter into agreements with other states to allow residents of that state to participate in the Missouri achieving a better life experience program.

3. Four members of the board shall constitute a quorum. No vacancy in the membership of the board shall impair the right of a quorum to exercise all the rights and perform all the duties of the board. No action shall be taken by the board except upon the affirmative vote of a majority of the members present. Any member of the board may designate a proxy for that member who will enjoy the full voting privileges of that member for the one meeting so specified by such member. No more than three proxies shall be considered members of the board for purposes of establishing a quorum.

4. The board shall meet within the state of Missouri at the time set at a previously scheduled meeting or by the request of any four members of the board. Notice of the meeting shall be delivered to all members of the board in person or by depositing notice in a United States Post Office in a properly stamped and addressed envelope not less than six days prior to the date fixed for the meeting. The board may meet at any time by unanimous mutual consent. There shall be at least one meeting in each quarter.

5. The funds of the ABLE program shall be invested only in those investments which a prudent person acting in a like capacity and familiar with these matters would use in the conduct of an enterprise of a like character and with like aims, as provided in section 105.688. For new contracts entered into after August 28, 2015, board members shall study investment plans of other states and contract with or negotiate to provide benefit options the same as or similar to other states’ qualified plans for the purpose of offering additional options for members of the plan. The board may delegate to duly appointed investment counselors authority to act in place of the board in the investment and reinvestment of all or part of the moneys and may also delegate to such counselors the authority to act in place of the board in the holding, purchasing, selling, assigning, transferring, or disposing of any or all of the securities and investments in which such moneys shall have been invested, as well as the proceeds of such investments and such moneys. Such investment counselors shall be registered as investment advisors with the United States Securities and Exchange Commission. In exercising or delegating its investment powers and authority, members of the board shall exercise ordinary business care and prudence under the facts and circumstances prevailing at the time of the action or decision. No member of the board shall be liable for any action taken or omitted with respect to the exercise of, or delegation of, these powers and authority if such member shall have discharged the duties of his or her position in good faith and with that degree of diligence, care, and skill which a prudent person acting in a like capacity and familiar with these matters would use in the conduct of an enterprise of a like character and with like aims.

6. No investment transaction authorized by the board shall be handled by any company or firm in which a member of the board has a substantial interest, nor shall any member of the board profit directly or indirectly from any such investment.

7. No member of the board or employee of the ABLE program shall receive any gain or profit from any funds or transaction of the ABLE program. Any member of the board, employee, or agent of the ABLE program accepting any gratuity or compensation for the purpose of influencing such member of the board’s, employee’s, or agent’s action with respect to the investment or management of the funds of the ABLE program shall thereby forfeit the office and in addition thereto be subject to the penalties prescribed for bribery.

(L. 2015 S.B. 174 § 166.605, A.L. 2016 H.B. 2125)



Section 209.610 Agreements, terms and conditions — contribution limits.

Effective 28 Aug 2016

Title XII PUBLIC HEALTH AND WELFARE

209.610. Agreements, terms and conditions — contribution limits. — 1. The board may enter into ABLE program participation agreements with participants on behalf of designated beneficiaries pursuant to the provisions of sections 209.600 to 209.645, including the following terms and conditions:

(1) A participation agreement shall stipulate the terms and conditions of the ABLE program in which the participant makes contributions;

(2) A participation agreement shall specify the method for calculating the return on the contribution made by the participant;

(3) A participation agreement shall clearly and prominently disclose to participants the risk associated with depositing moneys with the board;

(4) Participation agreements shall be organized and presented in a way and with language that is easily understandable by the general public; and

(5) A participation agreement shall clearly and prominently disclose to participants the existence of any load charge or similar charge assessed against the accounts of the participants for administration or services.

2. The board shall establish the maximum amount of contributions which may be made annually to an ABLE account, which shall be the same as the amount allowed by 26 U.S.C. Section 529A of the Internal Revenue Code of 1986, as amended.

3. The board shall establish a total contribution limit for savings accounts established under the ABLE program with respect to a designated beneficiary which shall in no event be less than the amount established as the contribution limit by the Missouri higher education savings program board for qualified tuition savings programs established under sections 166.400 to 166.450. No contribution shall be made to an ABLE account for a designated beneficiary if it would cause the balance of the ABLE account of the designated beneficiary to exceed the total contribution limit established by the board. The board may establish other requirements that it deems appropriate to provide adequate safeguards to prevent contributions on behalf of a designated beneficiary from exceeding what is necessary to provide for the qualified disability expenses of the designated beneficiary.

4. The board shall establish the minimum length of time that contributions and earnings must be held by the ABLE program to qualify as tax exempt pursuant to section 209.625. Any contributions or earnings that are withdrawn or distributed from an ABLE account prior to the expiration of the minimum length of time, as established by the board, shall be subject to a penalty pursuant to section 209.620.

(L. 2015 S.B. 174 § 166.610, A.L. 2016 H.B. 2125)



Section 209.615 Deposit and investment of moneys.

Effective 28 Aug 2015

Title XII PUBLIC HEALTH AND WELFARE

209.615. Deposit and investment of moneys. — All money paid by a participant in connection with a participation agreement shall be deposited as received and shall be promptly invested by the board. Contributions and earnings thereon accumulated on behalf of participants in the ABLE program may be used, as provided in the participation agreement, for qualified disability expenses.

(L. 2015 S.B. 174 § 166.615)



Section 209.620 Cancellation of participation agreement, penalty.

Effective 28 Aug 2015

Title XII PUBLIC HEALTH AND WELFARE

209.620. Cancellation of participation agreement, penalty. — Any participant may cancel a participation agreement at will. The board shall impose a penalty equal to or greater than ten percent of the earnings of an ABLE account for any distribution that is not:

(1) Used exclusively for qualified disability expenses of the designated beneficiary;

(2) Made because of death of the designated beneficiary; or

(3) Held in the fund for the minimum length of time established by the board.

(L. 2015 S.B. 174 § 166.620)



Section 209.625 Assets exempt from taxation.

Effective 28 Aug 2015

Title XII PUBLIC HEALTH AND WELFARE

209.625. Assets exempt from taxation. — 1. Notwithstanding any law to the contrary, the assets of the ABLE program held by the board and the assets of any ABLE account and any income therefrom shall be exempt from all taxation by the state or any of its political subdivisions. Income earned or received from an ABLE account or deposit shall not be subject to state income tax imposed pursuant to chapter 143. The exemption from taxation pursuant to this section shall apply only to assets and income maintained, accrued, or expended pursuant to the requirements of the ABLE program established pursuant to sections 209.600 to 209.645, and no exemption shall apply to assets and income expended for any other purposes. Annual contributions made to the ABLE program held by the board up to and including eight thousand dollars per participating taxpayer, and up to sixteen thousand dollars for married individuals filing a joint tax return, shall be subtracted in determining Missouri adjusted gross income pursuant to section 143.121.

2. If any deductible contributions to or earnings from any such program referred to in this section are distributed and not used to pay qualified disability expenses or are not held for the minimum length of time established by the appropriate Missouri board, the amount so distributed shall be added to the Missouri adjusted gross income of the participant, or, if the participant is not living, the designated beneficiary.

3. The provisions of this section shall apply to tax years beginning on or after January 1, 2015.

(L. 2015 S.B. 174 § 166.625)



Section 209.630 Assets used for ABLE program purposes only.

Effective 28 Aug 2016

Title XII PUBLIC HEALTH AND WELFARE

209.630. Assets used for ABLE program purposes only. — The assets of the ABLE program shall at all times be preserved, invested, expended, and distributed only for the purposes set forth in this section and 26 U.S.C. Section 529A of the Internal Revenue Code of 1986, as amended, and in accordance with the participation agreements.

(L. 2015 S.B. 174 § 166.630, A.L. 2016 H.B. 2125)



Section 209.635 Rulemaking authority.

Effective 28 Aug 2015

Title XII PUBLIC HEALTH AND WELFARE

209.635. Rulemaking authority. — Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2015, shall be invalid and void.

(L. 2015 S.B. 174 § 166.635)



Section 209.640 State treasurer's office, semiannual review.

Effective 28 Aug 2015

Title XII PUBLIC HEALTH AND WELFARE

209.640. State treasurer's office, semiannual review. — The director of investment of the state treasurer's office shall, on a semiannual basis, review the financial status and investment policy of the program as well as the participation rate in the program. The director of investment shall also review the continued viability of the program and the administration of the program by the board. The director of investment shall report the findings annually to the board, which shall subsequently disclose such findings at a public meeting.

(L. 2015 S.B. 174 § 166.640)



Section 209.645 ABLE account moneys not part of total state revenues.

Effective 28 Aug 2015

Title XII PUBLIC HEALTH AND WELFARE

209.645. ABLE account moneys not part of total state revenues. — Money accruing to and deposited in individual ABLE accounts shall not be part of "total state revenues" as defined in Sections 17 and 18 of Article X of the Constitution of the state of Missouri and the expenditure of such revenues shall not be an expense of state government under Section 20 of Article X of the Constitution of the state of Missouri.

(L. 2015 S.B. 174 § 166.645)






Chapter 210 Child Protection and Reformation

Chapter Cross References



Section 210.001 Department of social services to meet needs of homeless, dependent and neglected children — only certain regional child assessment centers funded.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

210.001. Department of social services to meet needs of homeless, dependent and neglected children — only certain regional child assessment centers funded. — 1. The department of social services shall address the needs of homeless, dependent and neglected children in the supervision and custody of the children's division and to their families-in-conflict by:

(1) Serving children and families as a unit in the least restrictive setting available and in close proximity to the family home, consistent with the best interests and special needs of the child;

(2) Insuring that appropriate social services are provided to the family unit both prior to the removal of the child from the home and after family reunification;

(3) Developing and implementing preventive and early intervention social services which have demonstrated the ability to delay or reduce the need for out-of-home placements and ameliorate problems before they become chronic.

2. The department of social services shall fund only regional child assessment centers known as:

(1) The St. Louis City child assessment center;

(2) The St. Louis County child assessment center;

(3) The Jackson County child assessment center;

(4) The Buchanan County child assessment center;

(5) The Greene County child assessment center;

(6) The Boone County child assessment center;

(7) The Joplin child assessment center;

(8) The St. Charles County child assessment center;

(9) The Jefferson County child assessment center;

(10) The Pettis County child assessment center;

(11) The southeast Missouri child assessment center;

(12) The Camden County child assessment center;

(13) The Clay-Platte County child assessment center;

(14) The Lakes Area child assessment center;

(15) The Ozark Foothills child assessment center; and

(16) The North Central Missouri child assessment center;

­­

­

(L. 1987 S.B. 244 § 1, A.L. 1999 S.B. 387, et al., A.L. 2000 H.B. 1677 merged with S.B. 757 & 602, A.L. 2001 S.B. 48, A.L. 2002 S.B. 923, et al., A.L. 2003 H.B. 575, A.L. 2014 H.B. 1299 Revision)



Section 210.003 Immunizations of children required, when, exceptions — duties of administrator, report — notification of parents, when.

Effective 28 Aug 2015

Title XII PUBLIC HEALTH AND WELFARE

210.003. Immunizations of children required, when, exceptions — duties of administrator, report — notification of parents, when. — 1. No child shall be permitted to enroll in or attend any public, private or parochial day care center, preschool or nursery school caring for ten or more children unless such child has been adequately immunized against vaccine-preventable childhood illnesses specified by the department of health and senior services in accordance with recommendations of the Centers for Disease Control and Prevention Advisory Committee on Immunization Practices (ACIP). The parent or guardian of such child shall provide satisfactory evidence of the required immunizations.

2. A child who has not completed all immunizations appropriate for his age may enroll, if:

(1) Satisfactory evidence is produced that such child has begun the process of immunization. The child may continue to attend as long as the immunization process is being accomplished according to the ACIP/Missouri department of health and senior services recommended schedule; or

(2) The parent or guardian has signed and placed on file with the day care administrator a statement of exemption which may be either of the following:

(a) A medical exemption, by which a child shall be exempted from the requirements of this section upon certification by a licensed physician that such immunization would seriously endanger the child's health or life; or

(b) A parent or guardian exemption, by which a child shall be exempted from the requirements of this section if one parent or guardian files a written objection to immunization with the day care administrator.

­­

­

3. In the event of an outbreak or suspected outbreak of a vaccine-preventable disease within a particular facility, the administrator of the facility shall follow the control measures instituted by the local health authority or the department of health and senior services or both the local health authority and the department of health and senior services, as established in Rule 19 CSR 20-20.040, "Measures for the Control of Communicable Diseases".

4. The administrator of each public, private or parochial day care center, preschool or nursery school shall cause to be prepared a record of immunization of every child enrolled in or attending a facility under his jurisdiction. An annual summary report shall be made by January fifteenth showing the immunization status of each child enrolled, using forms provided for this purpose by the department of health and senior services. The immunization records shall be available for review by department of health and senior services personnel upon request.

5. For purposes of this section, satisfactory evidence of immunization means a statement, certificate or record from a physician or other recognized health facility or personnel, stating that the required immunizations have been given to the child and verifying the type of vaccine and the month, day and year of administration.

6. Nothing in this section shall preclude any political subdivision from adopting more stringent rules regarding the immunization of preschool children.

7. All public, private, and parochial day care centers, preschools, and nursery schools shall notify the parent or guardian of each child at the time of initial enrollment in or attendance at the facility that the parent or guardian may request notice of whether there are children currently enrolled in or attending the facility for whom an immunization exemption has been filed. Beginning December 1, 2015, all public, private, and parochial day care centers, preschools, and nursery schools shall notify the parent or guardian of each child currently enrolled in or attending the facility that the parent or guardian may request notice of whether there are children currently enrolled in or attending the facility for whom an immunization exemption has been filed. Any public, private, or parochial day care center, preschool, or nursery school shall notify the parent or guardian of a child enrolled in or attending the facility, upon request, of whether there are children currently enrolled in or attending the facility for whom an immunization exemption has been filed.

(L. 1988 S.B. 797 § 1, A.L. 2015 S.B. 341)

CROSS REFERENCES:

Consent to immunization may be delegated to other persons, when, 431.058

Mandatory insurance coverage of immunizations, exceptions, 376.1215



Section 210.004 Law enforcement agencies, record of custody of child.

Effective 28 Aug 1995

Title XII PUBLIC HEALTH AND WELFARE

210.004. Law enforcement agencies, record of custody of child. — All law enforcement agencies shall maintain a confidential record of the date and time a child less than seventeen years of age is taken into custody for any reason and the date and time such child is released from custody.

(L. 1995 H.B. 174, et al. § 2)



Section 210.025 Criminal background checks, persons receiving state or federal funds for child care, procedure — rulemaking authority.

Effective 28 Aug 2004

Title XII PUBLIC HEALTH AND WELFARE

210.025. Criminal background checks, persons receiving state or federal funds for child care, procedure — rulemaking authority. — 1. To qualify for receipt of state or federal funds for providing child-care services in the home either by direct payment or through reimbursement to a child-care beneficiary, an applicant and any person over the age of seventeen who is living in the applicant's home shall be required to submit to a criminal background check pursuant to section 43.540 and a check of the central registry for child abuse established in section 210.145. Effective January 1, 2001, the requirements of this subsection or subsection 2 of this section shall be satisfied through registration with the family care safety registry established in sections 210.900 to 210.936. Any costs associated with such checks shall be paid by the applicant.

2. Upon receipt of an application for state or federal funds for providing child-care services in the home, the family support division shall:

(1) Determine if a finding of child abuse or neglect by probable cause prior to August 28, 2004, or by a preponderance of the evidence after August 28, 2004, involving the applicant or any person over the age of seventeen who is living in the applicant's home has been recorded pursuant to section 210.145 or 210.221;

(2) Determine if the applicant or any person over the age of seventeen who is living in the applicant's home has been refused licensure or has experienced licensure suspension or revocation pursuant to section 210.221 or 210.496; and

(3) Upon initial application, require the applicant to submit to fingerprinting and request a criminal background check of the applicant and any person over the age of seventeen who is living in the applicant's home pursuant to section 43.540 and section 210.487, and inquire of the applicant whether any children less than seventeen years of age residing in the applicant's home have ever been certified as an adult and convicted of, or pled guilty or nolo contendere to any crime.

3. Except as otherwise provided in subsection 4 of this section, upon completion of the background checks in subsection 2 of this section, an applicant shall be denied state or federal funds for providing child care if such applicant, any person over the age of seventeen who is living in the applicant's home, and any child less than seventeen years of age who is living in the applicant's home and who the division has determined has been certified as an adult for the commission of a crime:

(1) Has had a finding of child abuse or neglect by probable cause prior to August 28, 2004, or by a preponderance of the evidence after August 28, 2004, pursuant to section 210.145 or section 210.152;

(2) Has been refused licensure or has experienced licensure suspension or revocation pursuant to section 210.496;

(3) Has pled guilty or nolo contendere to or been found guilty of any felony for an offense against the person as defined by chapter 565, or any other offense against the person involving the endangerment of a child as prescribed by law; of any misdemeanor or felony for a sexual offense as defined by chapter 566; of any misdemeanor or felony for an offense against the family as defined in chapter 568, with the exception of the sale of fireworks, as defined in section 320.110*, to a child under the age of eighteen; of any misdemeanor or felony for pornography or related offense as defined by chapter 573; or of any similar crime in any federal, state, municipal or other court of similar jurisdiction of which the director has knowledge or any offenses or reports which will disqualify an applicant from receiving state or federal funds.

4. An applicant shall be given an opportunity by the division to offer any extenuating or mitigating circumstances regarding the findings, refusals or violations against such applicant or any person over the age of seventeen or less than seventeen who is living in the applicant's home listed in subsection 2 of this section. Such extenuating and mitigating circumstances may be considered by the division in its determination of whether to permit such applicant to receive state or federal funds for providing child care in the home.

5. An applicant who has been denied state or federal funds for providing child care in the home may appeal such denial decision in accordance with the provisions of section 208.080.

6. If an applicant is denied state or federal funds for providing child care in the home based on the background check results for any person over the age of seventeen who is living in the applicant's home, the applicant shall not apply for such funds until such person is no longer living in the applicant's home.

7. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. All rulemaking authority delegated prior to August 28, 1999, is of no force and effect and repealed. Nothing in this section shall be interpreted to repeal or affect the validity of any rule filed or adopted prior to August 28, 1999, if it fully complied with all applicable provisions of law. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 1999, shall be invalid and void.

(L. 1999 H.B. 490 & H.B. 308 § 1, A.L. 2004 H.B. 1453 merged with S.B. 762)

*Section 320.110 was repealed by S.B. 76 in 1985.



Section 210.027 Direct payment recipients, child care providers — department's duties.

Effective 06 Jan 2015, see footnote

Title XII PUBLIC HEALTH AND WELFARE

*210.027. Direct payment recipients, child care providers — department's duties. — 1. For child-care providers who receive state or federal funds for providing child-care fee assistance, either by direct payment or through reimbursement to a child-care beneficiary, the department of social services shall:

(1) Establish publicly available website access to provider-specific information about any health and safety licensing or regulatory requirements for the providers, and including dates of inspections, history of violations, and compliance actions taken, as well as the consumer education information required under subdivision (12) of this section;

(2) Establish or designate one hotline for parents to submit complaints about child care providers;

(3) Be authorized to revoke the registration of a registered provider for due cause;

(4) Require providers to be at least eighteen years of age;

(5) Establish minimum requirements for building and physical premises to include:

(a) Compliance with state and local fire, health, and building codes, which shall include the ability to evacuate children in the case of an emergency; and

(b) Emergency preparedness and response planning.

­­

­

(6) Require providers to be tested for tuberculosis on the schedule required for employees in licensed facilities;

(7) Require providers to notify parents if the provider does not have immediate access to a telephone;

(8) Make providers aware of local opportunities for training in first aid and child care;

(9) Promulgate rules and regulations to define preservice training requirements for child care providers and employees pursuant to applicable federal laws and regulations;

(10) Establish procedures for conducting unscheduled on-site monitoring of child care providers prior to receiving state or federal funds for providing child care services either by direct payment or through reimbursement to a child care beneficiary, and annually thereafter;

(11) Require child care providers who receive assistance under applicable federal laws and regulations to report to the department any serious injuries or death of children occurring in child care; and

(12) With input from statewide stakeholders such as parents, child care providers or administrators, and system advocate group, establish a transparent system of quality indicators appropriate to the provider setting that shall provide parents with a way to differentiate between child care providers available in their communities as required by federal rules. The system shall describe the standards used to assess the quality of child care providers. The system shall indicate whether the provider meets Missouri's registration or licensing standards, is in compliance with applicable health and safety requirements, and the nature of any violations related to registration or licensing requirements. The system shall also indicate if the provider utilizes curricula and if the provider is in compliance with staff educational requirements. Such system of quality indicators established under this subdivision with the input from stakeholders shall be promulgated by rules. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2014, shall be invalid and void. This subdivision shall not be construed as authorizing the operation, establishment, maintenance, or mandating or offering of incentives to participate in a quality rating system under section 161.216**.

2. No state agency shall enforce the provisions of this section until October 1, 2015, or six months after the implementation of federal regulations mandating such provisions, whichever is later.

(L. 1999 H.B. 490 & H.B. 308 § 2, A.L. 2014 H.B. 1831 merged with S.B. 869)

*Effective 1-06-15

*Revisor's Note: Both H.B. 1831 and S.B. 869, 2014, contained a contingent effective date for this section upon the Department of Health and Senior Services providing notice to the Revisor of Statutes that the implementation of federal regulations mandating the provisions of this section has occurred. Notification was provided to the Revisor on January 6, 2015.

**Section 161.216 was repealed by S.B. 638, 2016.



Section 210.030 Blood tests of pregnant women.

Effective 28 Aug 2000

Title XII PUBLIC HEALTH AND WELFARE

210.030. Blood tests of pregnant women. — 1. Every licensed physician, midwife, registered nurse and all persons who may undertake, in a professional way, the obstetrical and gynecological care of a pregnant woman in the state of Missouri shall, if the woman consents, take or cause to be taken a sample of venous blood of such woman at the time of the first prenatal examination, or not later than twenty days after the first prenatal examination, and subject such sample to an approved and standard serological test for syphilis, an approved serological test for hepatitis B and such other treatable diseases and metabolic disorders as are prescribed by the department of health and senior services. In any area of the state designated as a syphilis outbreak area by the department of health and senior services, if the mother consents, a sample of her venous blood shall be taken later in the course of pregnancy and at delivery for additional testing for syphilis as may be prescribed by the department. If a mother tests positive for hepatitis B, the physician or person who professionally undertakes the pediatric care of a newborn shall also administer the appropriate doses of hepatitis B vaccine and hepatitis B immune globulin (HBIG) in accordance with the current recommendations of the Advisory Committee on Immunization Practices (ACIP). If the mother's hepatitis B status is unknown, the appropriate dose of hepatitis B vaccine shall be administered to the newborn in accordance with the current ACIP recommendations. If the mother consents, a sample of her venous blood shall be taken. If she tests positive for hepatitis B, hepatitis B immune globulin (HBIG) shall be administered to the newborn in accordance with the current ACIP recommendations.

2. The department of health and senior services shall, in consultation with the Missouri genetic disease advisory committee, make such rules pertaining to such tests as shall be dictated by accepted medical practice, and tests shall be of the types approved by the department of health and senior services. An approved and standard test for syphilis, hepatitis B, and other treatable diseases and metabolic disorders shall mean a test made in a laboratory approved by the department of health and senior services. No individual shall be denied testing by the department of health and senior services because of inability to pay.

(L. 1941 p. 367 § 1, A.L. 1986 H.B. 1196, A.L. 1993 H.B. 522, A.L. 1998 H.B. 1419, A.L. 2000 H.B. 1568)



Section 210.040 Blood test results — confidential.

Effective 28 Aug 1993

Title XII PUBLIC HEALTH AND WELFARE

210.040. Blood test results — confidential. — As soon as the result of the test is determined, and if the test is positive or doubtfully positive for syphilis or hepatitis B, the physician, or such other obstetrical or gynecological attendant shall fill out a form to be furnished by the department of health and senior services of Missouri, with such finding noted thereon, and send it to the county or municipal department of health of the county or city in which the pregnant woman or the mother is then residing. In no event shall this finding be made public by any person.

(L. 1941 p. 367 § 2, A.L. 1993 H.B. 522)



Section 210.050 Reporting required.

Effective 28 Aug 1993

Title XII PUBLIC HEALTH AND WELFARE

210.050. Reporting required. — In reporting every birth, and stillbirth, physicians and other persons attending pregnancy cases and required to report births and stillbirths, shall state on the report of birth, or stillbirth, whether a blood test for syphilis has been made during such pregnancy upon a specimen of venous blood taken from the woman who bore the child, and, if made, the date when and where such test was made, and if not made, the reason why such test was not made. Physicians and other persons shall also report whether a blood test for hepatitis B was performed in accordance with section 210.030. No report of birth, or stillbirth, shall contain the result of such blood test.

(L. 1941 p. 367 § 3, A.L. 1993 H.B. 522)



Section 210.060 Noncompliance a misdemeanor — penalty.

Effective 28 Aug 1993

Title XII PUBLIC HEALTH AND WELFARE

210.060. Noncompliance a misdemeanor — penalty. — Any licensed physician, midwife, registered nurse and all persons who may undertake, in a professional way, the obstetrical and gynecological care of pregnant women in the state of Missouri, who shall publish in any manner not required by law the result of said blood tests, or who, if a blood test is made, fails to follow the provisions of sections 210.030 to 210.060 or who misrepresents the facts required to be reported in said sections, shall, on conviction, be adjudged guilty of a misdemeanor, and be punished by imprisonment in the county jail not exceeding one year, or by a fine of not more than one thousand dollars, or by both such fine and imprisonment.

(L. 1941 p. 367 § 4, A.L. 1993 H.B. 522)



Section 210.070 Prophylactic eyedrops at birth — report.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

210.070. Prophylactic eyedrops at birth — report. — Every physician, midwife or nurse who shall be in attendance upon a newborn infant or its mother, shall drop into the eyes of such infant immediately after delivery, a prophylactic solution approved by the state department of health and senior services, and shall within forty-eight hours thereafter, report in writing to the board of health or county physician of the city, town or county where such birth occurs, his or her compliance with this section, stating the solution used by him or her.

(RSMo 1939 § 9994)

Prior revisions: 1929 § 9124; 1919 § 7340; 1909 § 8321



Section 210.080 Report of infant eye inflammation, by whom.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

210.080. Report of infant eye inflammation, by whom. — Should one or both eyes of an infant become inflamed, swollen or red, and show an unnatural discharge at any time within two weeks after its birth, it shall be the duty of the parents or other persons having charge of such infant, to immediately report in writing to the board of health or county physician of the city, town or county in which such birth occurs, the fact that such inflammation, swelling and redness of the eyes and unnatural discharge exists. On receipt of such report, the board of health or county physician shall take such immediate action as it may deem necessary in order that blindness may be prevented.

(RSMo 1939 § 9995)

Prior revision: 1929 § 9125



Section 210.090 Health officer to furnish copy of law to midwife — secretary of state to print same.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

210.090. Health officer to furnish copy of law to midwife — secretary of state to print same. — Every health officer shall furnish a copy of sections 210.070 to 210.100, to each and every person who is known to him to act as midwife or nurse in the city or town for which such health officer is appointed, and the secretary of state shall cause a sufficient number of copies of said sections to be printed, and shall supply the same to such health officers on application.

(RSMo 1939 § 9996)

Prior revisions: 1929 § 9126; 1919 § 7341; 1909 § 8322



Section 210.100 Violation a misdemeanor.

Effective 28 Aug 1949

Title XII PUBLIC HEALTH AND WELFARE

210.100. Violation a misdemeanor. — Any person violating any of the provisions of sections 210.070 to 210.090 shall be deemed guilty of a misdemeanor.

(RSMo 1939 § 9997, A. 1949 S.B. 1065 § 210.10)

Prior revisions: 1929 § 9127; 1919 § 7342; 1909 § 8323



Section 210.101 Children's services commission established, members, qualifications — meetings open to public, notice — rules — staff — ex officio members.

Effective 28 Aug 2011

Title XII PUBLIC HEALTH AND WELFARE

210.101. Children's services commission established, members, qualifications — meetings open to public, notice — rules — staff — ex officio members. — 1. There is hereby established the "Missouri Children's Services Commission", which shall be composed of the following members:

(1) The director or the director's designee of the following departments: corrections, elementary and secondary education, higher education, health and senior services, labor and industrial relations, mental health, public safety, and social services;

(2) One judge of a family or juvenile court, who shall be appointed by the chief justice of the supreme court;

(3) Two members, one from each political party, of the house of representatives, who shall be appointed by the speaker of the house of representatives;

(4) Two members, one from each political party, of the senate, who shall be appointed by the president pro tempore of the senate;

­­

­

2. All meetings of the Missouri children's services commission shall be open to the public and shall, for all purposes, be deemed open public meetings under the provisions of sections 610.010 to 610.030. The Missouri children's services commission shall meet no less than once every two months. Notice of all meetings of the commission shall be given to the general assembly in the same manner required for notifying the general public of meetings of the general assembly.

3. The Missouri children's services commission may make all rules it deems necessary to enable it to conduct its meetings, elect its officers, and set the terms and duties of its officers.

4. The commission shall elect from amongst its members a chairman, vice chairman, a secretary-reporter, and such other officers as it deems necessary.

5. The services of the personnel of any agency from which the director or deputy director is a member of the commission shall be made available to the commission at the discretion of such director or deputy director. All meetings of the commission shall be held in the state of Missouri.

6. The officers of the commission may hire an executive director. Funding for the executive director may be provided from the Missouri children's services commission fund or other sources provided by law.

7. The commission, by majority vote, may invite individuals representing local and federal agencies or private organizations and the general public to serve as ex officio members of the commission. Such individuals shall not have a vote in commission business and shall serve without compensation but may be reimbursed for all actual and necessary expenses incurred in the performance of their official duties for the commission.

(L. 1983 H.B. 256 § 1, A.L. 1987 H.B. 873, A.L. 1989 H.B. 22 & 390, A.L. 1994 H.B. 1415, A.L. 1995 S.B. 460, A.L. 2011 H.B. 464 merged with H.B. 555)



Section 210.102 Service commission's powers and duties — coordinating board for early childhood established, members, powers.

Effective 28 Aug 2004

Title XII PUBLIC HEALTH AND WELFARE

210.102. Service commission's powers and duties — coordinating board for early childhood established, members, powers. — 1. It shall be the duty of the Missouri children's services commission to:

(1) Make recommendations which will encourage greater interagency coordination, cooperation, more effective utilization of existing resources and less duplication of effort in activities of state agencies which affect the legal rights and well-being of children in Missouri;

(2) Develop an integrated state plan for the care provided to children in this state through state programs;

(3) Develop a plan to improve the quality of children's programs statewide. Such plan shall include, but not be limited to:

(a) Methods for promoting geographic availability and financial accessibility for all children and families in need of such services;

(b) Program recommendations for children's services which include child development, education, supervision, health and social services;

(4) Design and implement evaluation of the activities of the commission in fulfilling the duties as set out in this section;

(5) Report annually to the governor with five copies each to the house of representatives and senate about its activities including, but not limited to the following:

(a) A general description of the activities pertaining to children of each state agency having a member on the commission;

(b) A general description of the plans and goals, as they affect children, of each state agency having a member on the commission;

(c) Recommendations for statutory and appropriation initiatives to implement the integrated state plan;

(d) A report from the commission regarding the state of children in Missouri.

2. There is hereby established within the children's services commission the "Coordinating Board for Early Childhood", which shall constitute a body corporate and politic, and shall include but not be limited to the following members:

(1) A representative from the governor's office;

(2) A representative from each of the following departments: health and senior services, mental health, social services, and elementary and secondary education;

(3) A representative of the judiciary;

(4) A representative of the family and community trust board (FACT);

(5) A representative from the head start program;

(6) Nine members appointed by the governor with the advice and consent of the senate who are representatives of the groups, such as business, philanthropy, civic groups, faith-based organizations, parent groups, advocacy organizations, early childhood service providers, and other stakeholders.

­­

­

3. The coordinating board for early childhood shall have the power to:

(1) Develop a comprehensive statewide long-range strategic plan for a cohesive early childhood system;

(2) Confer with public and private entities for the purpose of promoting and improving the development of children from birth through age five of this state;

(3) Identify legislative recommendations to improve services for children from birth through age five;

(4) Promote coordination of existing services and programs across public and private entities;

(5) Promote research-based approaches to services and ongoing program evaluation;

(6) Identify service gaps and advise public and private entities on methods to close such gaps;

(7) Apply for and accept gifts, grants, appropriations, loans, or contributions to the coordinating board for early childhood fund from any source, public or private, and enter into contracts or other transactions with any federal or state agency, any private organizations, or any other source in furtherance of the purpose of subsections 2 and 3 of this section, and take any and all actions necessary to avail itself of such aid and cooperation;

(8) Direct disbursements from the coordinating board for early childhood fund as provided in this section;

(9) Administer the coordinating board for early childhood fund and invest any portion of the moneys not required for immediate disbursement in obligations of the United States or any agency or instrumentality of the United States, in obligations of the state of Missouri and its political subdivisions, in certificates of deposit and time deposits, or other obligations of banks and savings and loan associations, or in such other obligations as may be prescribed by the board;

(10) Purchase, receive, take by grant, gift, devise, bequest or otherwise, lease, or otherwise acquire, own, hold, improve, employ, use, and otherwise deal with real or personal property or any interests therein, wherever situated;

(11) Sell, convey, lease, exchange, transfer or otherwise dispose of all or any of its property or any interest therein, wherever situated;

(12) Employ and fix the compensation of an executive director and such other agents or employees as it considers necessary;

(13) Adopt, alter, or repeal by its own bylaws, rules, and regulations governing the manner in which its business may be transacted;

(14) Adopt and use an official seal;

(15) Assess or charge fees as the board determines to be reasonable to carry out its purposes;

(16) Make all expenditures which are incident and necessary to carry out its purposes;

(17) Sue and be sued in its official name;

(18) Take such action, enter into such agreements, and exercise all functions necessary or appropriate to carry out the duties and purposes set forth in this section.

4. There is hereby created the "Coordinating Board for Early Childhood Fund" which shall consist of the following:

(1) Any moneys appropriated by the general assembly for use by the board in carrying out the powers set out in subsections 2 and 3 of this section;

(2) Any moneys received from grants or which are given, donated, or contributed to the fund from any source;

(3) Any moneys received as fees authorized under subsections 2 and 3 of this section;

(4) Any moneys received as interest on deposits or as income on approved investments of the fund;

(5) Any moneys obtained from any other available source.

­­

­

(L. 1983 S.B. 256 § 2, A.L. 1989 H.B. 22 & 390, A.L. 2004 H.B. 1453)



Section 210.103 Children's services commission fund created, purpose — investment — not subject to general revenue transfer.

Effective 28 Aug 1989

Title XII PUBLIC HEALTH AND WELFARE

210.103. Children's services commission fund created, purpose — investment — not subject to general revenue transfer. — 1. There is established in the state treasury a special fund, to be known as the "Missouri Children's Services Commission Fund". The state treasurer shall credit to and deposit in the Missouri children's services commission fund all amounts which may be received from general revenue, grants, gifts, bequests, the federal government, or other sources granted or given for the purposes of sections 210.101 and 210.102.

2. The state treasurer shall invest moneys in the Missouri children's services commission fund in the same manner as surplus state funds are invested pursuant to section 30.260. All earnings resulting from the investment of moneys in the Missouri children's services commission fund shall be credited to the Missouri children's services commission fund.

3. The administration of the Missouri children's services commission fund, including, but not limited to, the disbursement of funds therefrom, shall be as prescribed by the Missouri children's services commission in its bylaws.

4. The provisions of section 33.080, requiring all unexpended balances remaining in various state funds to be transferred and placed to the credit of the ordinary revenue of this state at the end of each biennium, shall not apply to the Missouri children's services commission fund.

5. Amounts received in the fund shall only be used by the commission for purposes authorized under sections 210.101 and 210.102.

(L. 1984 H.B. 1427 § 1, A.L. 1989 H.B. 22 & 390)



Section 210.105 Missouri task force on prematurity and infant mortality created — members, officers, expenses — duties — report — expiration date.

Effective 28 Aug 2011

Title XII PUBLIC HEALTH AND WELFARE

210.105. Missouri task force on prematurity and infant mortality created — members, officers, expenses — duties — report — expiration date. — 1. There is hereby created the "Missouri Task Force on Prematurity and Infant Mortality" within the children's services commission to consist of the following eighteen members:

(1) The following six members of the general assembly:

(a) Three members of the house of representatives, with two members to be appointed by the speaker of the house and one member to be appointed by the minority leader of the house;

(b) Three members of the senate, with two members to be appointed by the president pro tem of the senate and one member to be appointed by the minority leader of the senate;

(2) The director of the department of health and senior services, or the director's designee;

(3) The director of the department of social services, or the director's designee;

(4) The director of the department of insurance, financial institutions and professional registration, or the director's designee;

(5) One member representing a not-for-profit organization specializing in prematurity and infant mortality;

(6) Two members who shall be either a physician or nurse practitioner specializing in obstetrics and gynecology, family medicine, pediatrics or perinatology;

(7) Two consumer representatives who are parents of individuals born prematurely, including one parent of an individual under the age of eighteen;

(8) Two members representing insurance providers in the state;

(9) One small business advocate; and

(10) One member of the small business regulatory fairness board.

­­

­

2. A majority of a quorum from among the task force membership shall elect a chair and vice chair of the task force.

3. A majority vote of a quorum of the task force is required for any action.

4. The chairperson of the children's services commission shall convene the initial meeting of the task force by no later than October 15, 2011. The task force shall meet at least quarterly; except that the task force shall meet at least twice prior to the end of 2011. Meetings may be held by telephone or video conference at the discretion of the chair.

5. Members shall serve on the commission without compensation, but may, subject to appropriation, be reimbursed for actual and necessary expenses incurred in the performance of their official duties as members of the task force.

6. The goal of the task force is to seek evidence-based and cost-effective approaches to reduce Missouri's preterm birth and infant mortality rates.

7. The task force shall:

(1) Submit findings to the general assembly;

(2) Review appropriate and relevant evidence-based research regarding the causes and effects of prematurity and birth defects in Missouri;

(3) Examine existing public and private entities currently associated with the prevention and treatment of prematurity and infant mortality in Missouri;

(4) Develop cost-effective strategies to reduce prematurity and infant mortality; and

(5) Issue findings and propose to the appropriate public and private organizations goals, objectives, strategies, and tactics designed to reduce prematurity and infant mortality in Missouri, including recommendations on public policy for consideration during the next appropriate session of the general assembly.

8. On or before December 31, 2013, the task force shall submit a report on their findings to the governor and general assembly. The report shall include any dissenting opinions in addition to any majority opinions.

9. The task force shall expire on January 1, 2015, or upon submission of a report under subsection 8 of this section, whichever is earlier.

(L. 2011 H.B. 464 merged with H.B. 555)



Section 210.106 Failure to use passenger restraint system not to be basis for civil actions — evidence inadmissible.

Effective 28 Aug 2006

Title XII PUBLIC HEALTH AND WELFARE

210.106. Failure to use passenger restraint system not to be basis for civil actions — evidence inadmissible. — In no event shall failure to employ a child passenger restraint system required by section 307.179 provide the basis for a claim of civil liability or negligence or contributory negligence of any person in any action for damages by reason of injury sustained by a child; nor shall such failure to employ such child passenger restraint system be admissible as evidence in the trial of any civil action.

(L. 1983 H.B. 29 § 2, A.L. 1993 S.B. 394, A.L. 2006 S.B. 872, et al.)



Section 210.108 Dominic James Memorial Foster Care Reform Act, statutes involved.

Effective 28 Aug 2004

Title XII PUBLIC HEALTH AND WELFARE

210.108. Dominic James Memorial Foster Care Reform Act, statutes involved. — Sections 37.700 to 37.730*, 168.133*, 191.748, 207.085, 210.109, 210.110, 210.111, 210.112, 210.113, 210.127, 210.145*, 210.147, 210.150, 210.152*, 210.153, 210.160, 210.183, 210.187, 210.188, 210.482, 210.487, 210.518, 210.535, 210.542, 210.565, 210.760, 210.762, 211.031, 211.032, 211.059, 211.319, and 537.046 shall be known and may be cited as the "Dominic James Memorial Foster Care Reform Act of 2004".

(L. 2004 H.B. 1453 § 37.699)

*Revisor's note: Sections 37.710, 168.133, 210.145, and 210.152 are also included as part of the "Amy Hestir Student Protection Act" in section 160.250.



Section 210.109 Child protection system established by children's division, duties, records, investigations or assessments and services — central registry maintained.

Effective 28 Aug 2004

Title XII PUBLIC HEALTH AND WELFARE

210.109. Child protection system established by children's division, duties, records, investigations or assessments and services — central registry maintained. — 1. The children's division shall establish a child protection system for the entire state.

2. The child protection system shall promote the safety of children and the integrity and preservation of their families by conducting investigations or family assessments and providing services in response to reports of child abuse or neglect. The system shall coordinate community resources and provide assistance or services to children and families identified to be at risk, and to prevent and remedy child abuse and neglect.

3. In addition to any duties specified in section 210.145, in implementing the child protection system, the division shall:

(1) Maintain a central registry;

(2) Receive reports and establish and maintain an information system operating at all times, capable of receiving and maintaining reports;

(3) Attempt to obtain the name and address of any person making a report in all cases, after obtaining relevant information regarding the alleged abuse or neglect, although reports may be made anonymously; except that, reports by mandatory reporters under section 210.115, including employees of the children's division, juvenile officers, and school personnel shall not be made anonymously, provided that the reporter shall be informed, at the time of the report, that the reporter's name and any other personally identifiable information shall be held as confidential and shall not be made public as provided under this section and section 211.319;

(4) Upon receipt of a report, check with the information system to determine whether previous reports have been made regarding actual or suspected abuse or neglect of the subject child, of any siblings, and the perpetrator, and relevant dispositional information regarding such previous reports;

(5) Provide protective or preventive services to the family and child and to others in the home to prevent abuse or neglect, to safeguard their health and welfare, and to help preserve and stabilize the family whenever possible. The juvenile court shall cooperate with the division in providing such services;

(6) Collaborate with the community to identify comprehensive local services and assure access to those services for children and families where there is risk of abuse or neglect;

(7) Maintain a record which contains the facts ascertained which support the determination as well as the facts that do not support the determination;

(8) Whenever available and appropriate, contract for the provision of children's services through children's services providers and agencies in the community; except that the state shall be the sole provider of child abuse and neglect hotline services, the initial child abuse and neglect investigation, and the initial family assessment. The division shall attempt to seek input from child welfare service providers in completing the initial family assessment. In all legal proceedings involving children in the custody of the division, the division shall be represented in court by either division personnel or persons with whom the division contracts with for such legal representation. All children's services providers and agencies shall be subject to criminal background checks pursuant to chapter 43 and shall submit names of all employees to the family care safety registry.

­­

­

(L. 1994 S.B. 595, A.L. 1995 H.B. 232 & 485 merged with S.B. 174, A.L. 1997 H.B. 343 merged with S.B. 358, A.L. 1998 H.B. 1556 merged with S.B. 961, A.L. 2000 S.B. 757 & 602, A.L. 2004 H.B. 1453)

CROSS REFERENCE:

Application of law to adoption petitions filed on or after August 28, 1997, 453.012

(2005) Failure by state social workers to comply with mandatory state-created procedures in section does not constitute a procedural or substantive due process violation protected under the Fourteenth Amendment. Forrester v. Bass, 397 F.3d 1047 (8th Cir.).



Section 210.110 Definitions.

Effective 22 Jun 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

210.110. Definitions. — As used in sections 210.109 to 210.165, and sections 210.180 to 210.183, the following terms mean:

(1) “Abuse”, any physical injury, sexual abuse, or emotional abuse inflicted on a child other than by accidental means by those responsible for the child’s care, custody, and control, except that discipline including spanking, administered in a reasonable manner, shall not be construed to be abuse. Victims of abuse shall also include any victims of sex trafficking or severe forms of trafficking as those terms are defined in 22 U.S.C. 78 Section 7102(9)-(10);

(2) “Assessment and treatment services for children under ten years old”, an approach to be developed by the children’s division which will recognize and treat the specific needs of at-risk and abused or neglected children under the age of ten. The developmental and medical assessment may be a broad physical, developmental, and mental health screening to be completed within thirty days of a child’s entry into custody and every six months thereafter as long as the child remains in care. Screenings may be offered at a centralized location and include, at a minimum, the following:

(a) Complete physical to be performed by a pediatrician familiar with the effects of abuse and neglect on young children;

(b) Developmental, behavioral, and emotional screening in addition to early periodic screening, diagnosis, and treatment services, including a core set of standardized and recognized instruments as well as interviews with the child and appropriate caregivers. The screening battery may be performed by a licensed mental health professional familiar with the effects of abuse and neglect on young children, who will then serve as the liaison between all service providers in ensuring that needed services are provided. Such treatment services may include in-home services, out-of-home placement, intensive twenty-four-hour treatment services, family counseling, parenting training and other best practices.

­­

­

(3) “Central registry”, a registry of persons where the division has found probable cause to believe prior to August 28, 2004, or by a preponderance of the evidence after August 28, 2004, or a court has substantiated through court adjudication that the individual has committed child abuse or neglect or the person has pled guilty or has been found guilty of a crime pursuant to section 565.020, 565.021, 565.023, 565.024, 565.050, 566.030, 566.060, or 567.050 if the victim is a child less than eighteen years of age, or any other crime pursuant to chapter 566 if the victim is a child less than eighteen years of age and the perpetrator is twenty-one years of age or older, a crime under section 568.020, 568.030, 568.045, 568.050, 568.060, 568.080*, 568.090*, 573.023, 573.025, 573.035, 573.037, 573.040, 573.200, or 573.205, or an attempt to commit any such crimes. Any persons placed on the registry prior to August 28, 2004, shall remain on the registry for the duration of time required by section 210.152;

(4) “Child”, any person, regardless of physical or mental condition, under eighteen years of age;

(5) “Children’s services providers and agencies”, any public, quasi-public, or private entity with the appropriate and relevant training and expertise in delivering services to children and their families as determined by the children’s division, and capable of providing direct services and other family services for children in the custody of the children’s division or any such entities or agencies that are receiving state moneys for such services;

(6) “Director”, the director of the Missouri children’s division within the department of social services;

(7) “Division”, the Missouri children’s division within the department of social services;

(8) “Family assessment and services”, an approach to be developed by the children’s division which will provide for a prompt assessment of a child who has been reported to the division as a victim of abuse or neglect by a person responsible for that child’s care, custody or control and of that child’s family, including risk of abuse and neglect and, if necessary, the provision of community-based services to reduce the risk and support the family;

(9) “Family support team meeting” or “team meeting”, a meeting convened by the division or children’s services provider in behalf of the family and/or child for the purpose of determining service and treatment needs, determining the need for placement and developing a plan for reunification or other permanency options, determining the appropriate placement of the child, evaluating case progress, and establishing and revising the case plan;

(10) “Investigation”, the collection of physical and verbal evidence to determine if a child has been abused or neglected;

(11) “Jail or detention center personnel”, employees and volunteers working in any premises or institution where incarceration, evaluation, care, treatment or rehabilitation is provided to persons who are being held under custody of the law;

(12) “Neglect”, failure to provide, by those responsible for the care, custody, and control of the child, the proper or necessary support, education as required by law, nutrition or medical, surgical, or any other care necessary for the child’s well-being. Victims of neglect shall also include any victims of sex trafficking or severe forms of trafficking as those terms are defined in 22 U.S.C. 78 Section 7102(9)-(10);

(13) “Preponderance of the evidence”, that degree of evidence that is of greater weight or more convincing than the evidence which is offered in opposition to it or evidence which as a whole shows the fact to be proved to be more probable than not;

(14) “Probable cause”, available facts when viewed in the light of surrounding circumstances which would cause a reasonable person to believe a child was abused or neglected;

(15) “Report”, the communication of an allegation of child abuse or neglect to the division pursuant to section 210.115;

(16) “Those responsible for the care, custody, and control of the child”, includes, but is not limited to:

(a) The parents or legal guardians of a child;

(b) Other members of the child’s household;

(c) Those exercising supervision over a child for any part of a twenty-four-hour day;

(d) Any person who has access to the child based on relationship to the parents of the child or members of the child’s household or the family; or

(e) Any person who takes control of the child by deception, force, or coercion.

(L. 1975 H.B. 578 § 1, A.L. 1982 H.B. 1171, et al., A.L. 1985 H.B. 366, et al., A.L. 1994 S.B. 595, A.L. 2000 S.B. 757 & 602, A.L. 2004 H.B. 1453, A.L. 2005 H.B. 568, A.L. 2016 H.B. 1877, A.L. 2017 S.B. 160)

Effective 6-22-17

*Section 568.080 was transferred to section 573.200 and section 568.090 was transferred to section 573.205 by S.B. 491, 2014, effective 1-01-17.

(2007) Provisions of this section requiring inclusion in the central registry before a finding of abuse or neglect by a preponderance of the evidence by the child Abuse and Neglect Review Board violate due process, and are invalid. Jamison v. State, 218 S.W.3d 399 (Mo.banc).



Section 210.112 Children's services providers and agencies, contracting with, requirements — task force created — reports to general assembly — rulemaking authority.

Effective 28 Aug 2011

Title XII PUBLIC HEALTH AND WELFARE

210.112. Children's services providers and agencies, contracting with, requirements — task force created — reports to general assembly — rulemaking authority. — 1. It is the policy of this state and its agencies to implement a foster care and child protection and welfare system focused on providing the highest quality of services and outcomes for children and their families. The department of social services shall implement such system subject to the following principles:

(1) The safety and welfare of children is paramount;

(2) Providers of direct services to children and their families will be evaluated in a uniform and consistent basis;

(3) Services to children and their families shall be provided in a timely manner to maximize the opportunity for successful outcomes; and

(4) Any provider of direct services to children and families shall have the appropriate and relevant training, education, and expertise to provide the highest quality of services possible which shall be consistent with the federal standards, but not less than the standards and policies used by the children's division as of January 1, 2004.

2. On or before July 1, 2005, and subject to appropriations, the children's division and any other state agency deemed necessary by the division shall, in consultation with the community and providers of services, enter into and implement contracts with qualified children's services providers and agencies to provide a comprehensive and deliberate system of service delivery for children and their families. Contracts shall be awarded through a competitive process and provided by children's services providers and agencies currently contracting with the state to provide such services and by public and private not-for-profit or limited liability corporations owned exclusively by not-for-profit corporations children's services providers and agencies which have:

(1) A proven record of providing child welfare services within the state of Missouri which shall be consistent with the federal standards, but not less than the standards and policies used by the children's division as of January 1, 2004; and

(2) The ability to provide a range of child welfare services, which may include case management services, family-centered services, foster and adoptive parent recruitment and retention, residential care, in-home services, foster care services, adoption services, relative care case management, planned permanent living services, and family reunification services.

­­

­

3. In entering into and implementing contracts under subsection 2 of this section, the division shall consider and direct their efforts towards geographic areas of the state, including Greene County, where eligible direct children's services providers and agencies are currently available and capable of providing a broad range of services, including case management services, family-centered services, foster and adoptive parent recruitment and retention, residential care, family preservation services, foster care services, adoption services, relative care case management, other planned living arrangements, and family reunification services consistent with federal guidelines. Nothing in this subsection shall prohibit the division from contracting on an as-needed basis for any individual child welfare service listed above.

4. The contracts entered into under this section shall assure that:

(1) Child welfare services shall be delivered to a child and the child's family by professionals who have substantial and relevant training, education, or competencies otherwise demonstrated in the area of children and family services;

(2) Children's services providers and agencies shall be evaluated by the division based on objective, consistent, and performance-based criteria;

(3) Any case management services provided shall be subject to a case management plan established under subsection 5 of this section which is consistent with all relevant federal guidelines. The case management plan shall focus on attaining permanency in children's living conditions to the greatest extent possible and shall include concurrent planning and independent living where appropriate in accordance with the best interests of each child served and considering relevant factors applicable to each individual case as provided by law, including:

(a) The interaction and interrelationship of a child with the child's foster parents, biological or adoptive parents, siblings, and any other person who may significantly affect the child's best interests;

(b) A child's adjustment to his or her foster home, school, and community;

(c) The mental and physical health of all individuals involved, including any history of abuse of or by any individuals involved;

(d) The needs of the child for a continuing relationship with the child's biological or adoptive parents and the ability and willingness of the child's biological or adoptive parents to actively perform their functions as parents with regard to the needs of the child; and

(e) For any child under ten years old, treatment services may be available as defined in section 210.110. Assessments, as defined in section 210.110, may occur to determine which treatment services best meet the child's psychological and social needs. When the assessment indicates that a child's needs can be best resolved by intensive twenty-four-hour treatment services, the division will locate, contract, and place the child with the appropriate organizations. This placement will be viewed as the least restrictive for the child based on the assessment;

(4) The delivery system shall have sufficient flexibility to take into account children and families on a case-by-case basis;

(5) The delivery system shall provide a mechanism for the assessment of strategies to work with children and families immediately upon entry into the system to maximize permanency and successful outcome in the shortest time possible and shall include concurrent planning. Outcome measures for private and public agencies shall be equal for each program; and

(6) Payment to the children's services providers and agencies shall be made based on the reasonable costs of services, including responsibilities necessary to execute the contract. Contracts shall provide incentives in addition to the costs of services provided in recognition of accomplishment of the case goals and the corresponding cost savings to the state. The division shall promulgate rules to implement the provisions of this subdivision.

5. Contracts entered into under this section shall require that a case management plan consistent with all relevant federal guidelines shall be developed for each child at the earliest time after the initial investigation, but in no event longer than fourteen days after the initial investigation or referral to the contractor by the division. Such case management plan shall be presented to the court and be the foundation of service delivery to the child and family. The case management plan shall, at a minimum, include:

(1) An outcome target based on the child and family situation achieving permanency or independent living, where appropriate;

(2) Services authorized and necessary to facilitate the outcome target;

(3) Time frames in which services will be delivered; and

(4) Necessary evaluations and reporting.

­­

­

6. The division shall convene a task force to review the recruitment, licensing and retention of foster and adoptive parents statewide. In addition to representatives of the division and department, the task force shall include representatives of the private sector and faith-based community which provide recruitment and licensure services. The purpose of the task force shall and will be to study the extent to which changes in the system of recruiting, licensing, and retaining foster and adoptive parents would enhance the effectiveness of the system statewide. The task force shall develop a report of its findings with recommendations by December 1, 2011, and provide copies of the report to the general assembly and to the governor.

7. On or before July 15, 2006, and each July fifteenth thereafter that the project is in operation, the division shall submit a report to the general assembly which shall include:

(1) Details about the specifics of the contracts, including the number of children and families served, the cost to the state for contracting such services, the current status of the children and families served, an assessment of the quality of services provided and outcomes achieved, and an overall evaluation of the project; and

(2) Any recommendations regarding the continuation or possible statewide implementation of such project; and

(3) Any information or recommendations directly related to the provision of direct services for children and their families that any of the contracting children's services providers and agencies request to have included in the report.

8. The division shall accept as prima facie evidence of completion of the requirements for licensure under sections 210.481 to 210.511 proof that an agency is accredited by any of the following nationally recognized bodies: the Council on Accreditation of Services, Children and Families, Inc.; the Joint Commission on Accreditation of Hospitals; or the Commission on Accreditation of Rehabilitation Facilities. The division shall not require any further evidence of qualification for licensure if such proof of voluntary accreditation is submitted.

9. By February 1, 2005, the children's division shall promulgate and have in effect rules to implement the provisions of this section and, pursuant to this section, shall define implementation plans and dates. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2004, shall be invalid and void.

(L. 2004 H.B. 1453, A.L. 2005 H.B. 568, A.L. 2011 H.B. 431 merged with H.B. 604)



Section 210.113 Accreditation goal, when to be achieved.

Effective 28 Aug 2004

Title XII PUBLIC HEALTH AND WELFARE

210.113. Accreditation goal, when to be achieved. — It is the intent and goal of the general assembly to have the department attain accreditation by the Council for Accreditation for Families and Children's Services within five years of August 28, 2004.

(L. 2004 H.B. 1453)



Section 210.114 Qualified immunity for private contractor, when — exceptions.

Effective 28 Aug 2005

Title XII PUBLIC HEALTH AND WELFARE

210.114. Qualified immunity for private contractor, when — exceptions. — 1. Except as otherwise provided in section 207.085, a private contractor, as defined in subdivision (4) of section 210.110*, with the children's division that receives state moneys from the division or the department for providing services to children and their families shall have qualified immunity from civil liability for providing such services when the child is not in the physical care of such private contractor to the same extent that the children's division has qualified immunity from civil liability when the division or department directly provides such services.

2. This section shall not apply if a private contractor described above knowingly violates a stated or written policy of the division, any rule promulgated by the division, or any state law directly related to child abuse and neglect, or any state law directly related to the child abuse and neglect activities of the division or any local ordinance relating to the safety condition of the property.

(L. 2005 H.B. 568 merged with S.B. 420 & 344 § 210.116)

*The term "private contractor" is not defined in section 210.110.



Section 210.115 Reports of abuse, neglect, and under age eighteen deaths — persons required to report — supervisors and administrators not to impede reporting — deaths required to be reported to the division or child fatality review panel, when — report made to another state, when.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

210.115. Reports of abuse, neglect, and under age eighteen deaths — persons required to report — supervisors and administrators not to impede reporting — deaths required to be reported to the division or child fatality review panel, when — report made to another state, when. — 1. When any physician, medical examiner, coroner, dentist, chiropractor, optometrist, podiatrist, resident, intern, nurse, hospital or clinic personnel that are engaged in the examination, care, treatment or research of persons, and any other health practitioner, psychologist, mental health professional, social worker, day care center worker or other child-care worker, juvenile officer, probation or parole officer, jail or detention center personnel, teacher, principal or other school official, minister as provided by section 352.400, peace officer or law enforcement official, or other person with responsibility for the care of children has reasonable cause to suspect that a child has been or may be subjected to abuse or neglect or observes a child being subjected to conditions or circumstances which would reasonably result in abuse or neglect, that person shall immediately report to the division in accordance with the provisions of sections 210.109 to 210.183. No internal investigation shall be initiated until such a report has been made. As used in this section, the term "abuse" is not limited to abuse inflicted by a person responsible for the child's care, custody and control as specified in section 210.110, but shall also include abuse inflicted by any other person.

2. If two or more members of a medical institution who are required to report jointly have knowledge of a known or suspected instance of child abuse or neglect, a single report may be made by a designated member of that medical team. Any member who has knowledge that the member designated to report has failed to do so shall thereafter immediately make the report. Nothing in this section, however, is meant to preclude any person from reporting abuse or neglect.

3. The reporting requirements under this section are individual, and no supervisor or administrator may impede or inhibit any reporting under this section. No person making a report under this section shall be subject to any sanction, including any adverse employment action, for making such report. Every employer shall ensure that any employee required to report pursuant to subsection 1 of this section has immediate and unrestricted access to communications technology necessary to make an immediate report and is temporarily relieved of other work duties for such time as is required to make any report required under subsection 1 of this section.

4. Notwithstanding any other provision of sections 210.109 to 210.183, any child who does not receive specified medical treatment by reason of the legitimate practice of the religious belief of the child's parents, guardian, or others legally responsible for the child, for that reason alone, shall not be found to be an abused or neglected child, and such parents, guardian or other persons legally responsible for the child shall not be entered into the central registry. However, the division may accept reports concerning such a child and may subsequently investigate or conduct a family assessment as a result of that report. Such an exception shall not limit the administrative or judicial authority of the state to ensure that medical services are provided to the child when the child's health requires it.

5. In addition to those persons and officials required to report actual or suspected abuse or neglect, any other person may report in accordance with sections 210.109 to 210.183 if such person has reasonable cause to suspect that a child has been or may be subjected to abuse or neglect or observes a child being subjected to conditions or circumstances which would reasonably result in abuse or neglect.

6. Any person or official required to report pursuant to this section, including employees of the division, who has probable cause to suspect that a child who is or may be under the age of eighteen, who is eligible to receive a certificate of live birth, has died shall report that fact to the appropriate medical examiner or coroner. If, upon review of the circumstances and medical information, the medical examiner or coroner determines that the child died of natural causes while under medical care for an established natural disease, the coroner, medical examiner or physician shall notify the division of the child's death and that the child's attending physician shall be signing the death certificate. In all other cases, the medical examiner or coroner shall accept the report for investigation, shall immediately notify the division of the child's death as required in section 58.452 and shall report the findings to the child fatality review panel established pursuant to section 210.192.

7. Any person or individual required to report may also report the suspicion of abuse or neglect to any law enforcement agency or juvenile office. Such report shall not, however, take the place of reporting to the division.

8. If an individual required to report suspected instances of abuse or neglect pursuant to this section has reason to believe that the victim of such abuse or neglect is a resident of another state or was injured as a result of an act which occurred in another state, the person required to report such abuse or neglect may, in lieu of reporting to the Missouri children's division, make such a report to the child protection agency of the other state with the authority to receive such reports pursuant to the laws of such other state. If such agency accepts the report, no report is required to be made, but may be made, to the children's division.

(L. 1975 H.B. 578 § 2, A.L. 1980 S.B. 574, A.L. 1982 H.B. 1171, et al., A.L. 1991 H.B. 185, A.L. 1993 S.B. 253 merged with S.B. 394, A.L. 1994 S.B. 595, A.L. 1998 H.B. 1556, A.L. 2000 S.B. 757 & 602, A.L. 2002 S.B. 923, et al., A.L. 2003 H.B. 445, A.L. 2013 H.B. 505, A.L. 2014 H.B. 1299 Revision)

CROSS REFERENCE:

Child abuse, ministers duty to report, 352.400

(1986) It has been held that a violation of this section does not give rise to a private cause of action. Doe “A” v. Special School District of St. Louis County, 637 F.Supp. 1138 (E.D. Mo.).



Section 210.117 Child not reunited with parents or placed in a home, when.

Effective 01 Jan 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

210.117. Child not reunited with parents or placed in a home, when. — 1. A child taken into the custody of the state shall not be reunited with a parent or placed in a home in which the parent or any person residing in the home has been found guilty of any of the following offenses when a child was the victim:

(1) A felony violation of section 566.030, 566.031, 566.032, 566.060, 566.061, 566.062, 566.064, 566.067, 566.068, 566.069, 566.071, 566.083, 566.100, 566.101, 566.111, 566.151, 566.203, 566.206, 566.209, 566.211, or 566.215;

(2) A violation of section 568.020;

(3) Abuse of a child under section 568.060 when such abuse is sexual in nature;

(4) A violation of section 568.065;

(5) A violation of section 573.200;

(6) A violation of section 573.205; or

(7) A violation of section 568.175;

(8) A violation of section 566.040, 566.070, or 566.090 as such sections existed prior to August 28, 2013; or

(9) A violation of section 566.212, 568.080, or 568.090 as such sections existed prior to January 1, 2017.

2. For all other violations of offenses in chapters 566 and 568 not specifically listed in subsection 1 of this section or for a violation of an offense committed in another state when a child is the victim that would be a violation of chapter 566 or 568, if committed in Missouri, the division may exercise its discretion regarding the placement of a child taken into the custody of the state in which a parent or any person residing in the home has been found guilty of any such offense.

3. In any case where the children's division determines based on a substantiated report of child abuse that a child has abused another child, the abusing child shall be prohibited from returning to or residing in any residence, facility, or school within one thousand feet of the residence of the abused child or any child care facility or school that the abused child attends, unless and until a court of competent jurisdiction determines that the alleged abuse did not occur or the abused child reaches the age of eighteen, whichever earlier occurs. The provisions of this subsection shall not apply when the abusing child and the abused child are siblings or children living in the same home.

(L. 2004 H.B. 1453, A.L. 2005 H.B. 568 and S.B. 155 and S.B. 420 & 344, A.L. 2005 1st Ex. Sess. H.B. 2, A.L. 2014 S.B. 491, A.L. 2014 H.B. 1371)

Effective 1-01-17



Section 210.118 Court finding of abuse by preponderance of evidence, responsible party to be listed in registry — procedure.

Effective 28 Aug 2016

Title XII PUBLIC HEALTH AND WELFARE

210.118. Court finding of abuse by preponderance of evidence, responsible party to be listed in registry — procedure. — 1. Except for actions under the uniform parentage act, sections 210.817 to 210.852, in any action under chapter 210 or 211 in which the court finds by a preponderance of the evidence that a party is responsible for child abuse or neglect, as those terms are defined in section 210.110, the clerk shall send a certified copy of the judgment or order to the children’s division and to the appropriate prosecuting attorney. Upon receipt of the order, the children’s division shall list the individual as a perpetrator of child abuse or neglect in the central registry.

2. In every case in which the person has pled guilty to or been found guilty of:

(1) A crime under section 565.020, 565.021, 565.023, 565.024, 565.050, 566.030, 566.060, or 567.050 and the victim is a child under eighteen years of age;

(2) Any other crime in chapter 566 if the victim is a child under eighteen years of age and the perpetrator is twenty-one years of age or older;

(3) A crime under section 568.020, 568.030, 568.045, 568.050, 568.060, 568.080*, 568.090*, 573.023, 573.025, 573.035, 573.037, 573.040, 573.200, or 573.205; or

(4) An attempt to commit any such crimes;

­­

­

(L. 2016 H.B. 1877)

*Section 568.080 was transferred to section 573.200 and section 568.090 was transferred to section 573.205 by S.B. 491, 2014, effective 1-01-17.



Section 210.120 Medical institution staff members, duties of.

Effective 06 Jun 1975, see footnote

Title XII PUBLIC HEALTH AND WELFARE

210.120. Medical institution staff members, duties of. — Whenever a person is required to report under sections 210.110 to 210.165 in his official capacity as a staff member of a medical institution, whether public or private, he shall immediately notify the physician in charge or his designee who shall then take or cause to be taken color photographs of physical trauma and shall, if medically indicated, cause to be performed radiologic examination of the child who is the subject of a report, costs of which shall be paid by the division. Reproductions of such color photographs and/or radiologic reports shall be sent to the division as soon as possible.

(L. 1975 H.B. 578 § 3)

Effective 6-6-75



Section 210.122 Voluntary placement agreements, children in state custody solely in need of mental health treatment — rulemaking authority.

Effective 28 Aug 2004

Title XII PUBLIC HEALTH AND WELFARE

210.122. Voluntary placement agreements, children in state custody solely in need of mental health treatment — rulemaking authority. — 1. As used in this section, "voluntary placement agreement" means a written agreement between the department of social services and a parent, legal guardian, or custodian of a child seventeen years of age or younger solely in need of mental health treatment. A voluntary placement agreement developed under a department of mental health assessment and certification of appropriateness authorizes the department of social services to administer the placement and care of a child while the parent, legal guardian, or custodian of the child retains legal custody.

2. The department of social services may enter into a cooperative interagency agreement with the department of mental health authorizing the department of mental health to administer the placement and care of a child under a voluntary placement agreement. The department of mental health is defined as a child-placing agency under section 210.481 solely for children placed under a voluntary placement agreement.

3. Any function delegated from the department of social services to the department of mental health regarding the placement and care of children shall be administered and supervised by the department of social services to ensure compliance with federal and state law.

4. The departments of social services and mental health may promulgate rules under this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2004, shall be invalid and void.

(L. 2004 H.B. 1453 § 210.108)



Section 210.125 Protective custody of child, who may take, reports required — temporary protective custody defined.

Effective 28 Aug 1982

Title XII PUBLIC HEALTH AND WELFARE

210.125. Protective custody of child, who may take, reports required — temporary protective custody defined. — 1. A police officer, law enforcement official, or a physician who has reasonable cause to suspect that a child is suffering from illness or injury or is in danger of personal harm by reason of his surroundings and that a case of child abuse or neglect exists, may request that the juvenile officer take the child into protective custody under chapter 211.

2. A police officer, law enforcement official, or a physician who has reasonable cause to believe that a child is in imminent danger of suffering serious physical harm or a threat to life as a result of abuse or neglect and such person has reasonable cause to believe the harm or threat to life may occur before a juvenile court could issue a temporary protective custody order or before a juvenile officer could take the child into protective custody, the police officer, law enforcement official or physician may take or retain temporary protective custody of the child without the consent of the child's parents, guardian or others legally responsible for his care.

3. Any person taking a child in protective custody under this section shall immediately notify the juvenile officer of the court of the county in which the child is located of his actions and notify the division and make a reasonable attempt to advise the parents, guardians or others legally responsible for the child's care. The jurisdiction of the juvenile court attaches from the time the juvenile is taken into protective custody. Such person shall file, as soon as practicable but no later than twelve hours, a written statement with the juvenile officer which sets forth the identity of the child and the facts and circumstances which gave such person reasonable cause to believe that there was imminent danger of serious physical harm or threat to the life of the child. Upon notification that a child has been taken into protective custody, the juvenile officer shall either return the child to his parents, guardian, or others responsible for his care or shall initiate child protective proceedings under chapter 211. In no event shall an employee of the division, acting upon his own, remove a child under the provisions of this act*.

4. Temporary protective custody for purposes of this section shall not exceed twenty-four hours. Temporary protective custody for a period beyond twenty-four hours may be authorized only by an order of the juvenile court.

5. For the purposes of this section, "temporary protective custody" shall mean temporary placement within a hospital or medical facility or emergency foster care facility or such other suitable custody placement as the court may direct; provided, however, that an abused or neglected child may not be detained in temporary custody in a secure detention facility.

(L. 1975 H.B. 578 § 4, A.L. 1982 H.B. 1171, et al.)

*"This act" (H.B. 1171, et al., 1982) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 210.127 Diligent search for biological parents required, when.

Effective 28 Aug 2004

Title XII PUBLIC HEALTH AND WELFARE

210.127. Diligent search for biological parents required, when. — 1. If the location or identity of the biological parent or parents of a child in the custody of the division is unknown, the children's division shall utilize all reasonable and effective means available to conduct a diligent search for the biological parent or parents of such child.

2. For purposes of this section, "diligent search" means the efforts of the division, or an entity under contract with the division, to locate a biological parent whose identity or location is unknown, initiated as soon as the division is made aware of the existence of such parent, with the search progress reported at each court hearing until the parent is either identified and located or the court excuses further search.

(L. 2004 H.B. 1453)



Section 210.130 Oral reports, when and where made — contents of reports.

Effective 28 Aug 1982

Title XII PUBLIC HEALTH AND WELFARE

210.130. Oral reports, when and where made — contents of reports. — 1. Oral reports of abuse or neglect shall be made to the division by telephone or otherwise.

2. Such reports shall include the following information: The names and addresses of the child and his parents or other persons responsible for his care, if known; the child's age, sex, and race; the nature and extent of the child's injuries, abuse, or neglect, including any evidence of previous injuries, abuse, or neglect to the child or his siblings; the name, age and address of the person responsible for the injuries, abuse or neglect, if known; family composition; the source of the report; the name and address of the person making the report, his occupation, and where he can be reached; the actions taken by the reporting source, including the taking of color photographs or the making of radiologic examinations pursuant to sections 210.110 to 210.165, or both such taking of color photographs or making of radiologic examinations, removal or keeping of the child, notifying the coroner or medical examiner, and other information that the person making the report believes may be helpful in the furtherance of the purposes of sections 210.110 to 210.165.

3. Evidence of sexual abuse or sexual molestation of any child under eighteen years of age shall be turned over to the division within twenty-four hours by those mandated to report.

(L. 1975 H.B. 578 § 5, A.L. 1980 S.B. 574, A.L. 1982 H.B. 1171, et al.)



Section 210.135 Immunity from liability granted to reporting person or institution, when — exception — preliminary evaluation required, when.

Effective 28 Aug 2012

Title XII PUBLIC HEALTH AND WELFARE

210.135. Immunity from liability granted to reporting person or institution, when — exception — preliminary evaluation required, when. — 1. Any person, official, or institution complying with the provisions of sections 210.110 to 210.165 in the making of a report, the taking of color photographs, or the making of radiologic examinations pursuant to sections 210.110 to 210.165, or both such taking of color photographs and making of radiologic examinations, or the removal or retaining a child pursuant to sections 210.110 to 210.165, or in cooperating with the division, or any other law enforcement agency, juvenile office, court, or child-protective service agency of this or any other state, in any of the activities pursuant to sections 210.110 to 210.165, or any other allegation of child abuse, neglect or assault, pursuant to sections 568.045 to 568.060, shall have immunity from any liability, civil or criminal, that otherwise might result by reason of such actions. Provided, however, any person, official or institution intentionally filing a false report, acting in bad faith, or with ill intent, shall not have immunity from any liability, civil or criminal. Any such person, official, or institution shall have the same immunity with respect to participation in any judicial proceeding resulting from the report.

2. Any person, who is not a school district employee, who makes a report to any employee of the school district of child abuse by a school employee shall have immunity from any liability, civil or criminal, that otherwise might result because of such report. Provided, however, that any such person who makes a false report, knowing that the report is false, or who acts in bad faith or with ill intent in making such report shall not have immunity from any liability, civil or criminal. Any such person shall have the same immunity with respect to participation in any judicial proceeding resulting from the report.

3. In a case involving the death or serious injury of a child after a report has been made under sections 210.109 to 210.165, the division shall conduct a preliminary evaluation in order to determine whether a review of the ability of the circuit manager or case worker or workers to perform their duties competently is necessary. The preliminary evaluation shall examine:

(1) The hotline worker or workers who took any reports related to such case;

(2) The division case worker or workers assigned to the investigation of such report; and

(3) The circuit manager assigned to the county where the report was investigated.

­­

­

(L. 1975 H.B. 578 § 6, A.L. 1980 S.B. 574, A.L. 1982 H.B. 1171, et al., A.L. 1993 H.B. 170, A.L. 1998 H.B. 1556, A.L. 2011 S.B. 54, A.L. 2012 H.B. 1323)



Section 210.140 Privileged communication not recognized, exception.

Effective 28 Aug 2001

Title XII PUBLIC HEALTH AND WELFARE

210.140. Privileged communication not recognized, exception. — Any legally recognized privileged communication, except that between attorney and client or involving communications made to a minister or clergyperson, shall not apply to situations involving known or suspected child abuse or neglect and shall not constitute grounds for failure to report as required or permitted by sections 210.110 to 210.165, to cooperate with the division in any of its activities pursuant to sections 210.110 to 210.165, or to give or accept evidence in any judicial proceeding relating to child abuse or neglect.

(L. 1975 H.B. 578 § 7, A.L. 1980 S.B. 574, A.L. 2001 S.B. 267)



Section 210.145 Telephone hotline for reports on child abuse — division duties, protocols, law enforcement contacted immediately, investigation conducted, when, exception — chief investigator named — family support team meetings, who may attend — reporter's right to receive information — admissibility of reports in custody cases.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

210.145. Telephone hotline for reports on child abuse — division duties, protocols, law enforcement contacted immediately, investigation conducted, when, exception — chief investigator named — family support team meetings, who may attend — reporter's right to receive information — admissibility of reports in custody cases. — 1. The division shall develop protocols which give priority to:

(1) Ensuring the well-being and safety of the child in instances where child abuse or neglect has been alleged;

(2) Promoting the preservation and reunification of children and families consistent with state and federal law;

(3) Providing due process for those accused of child abuse or neglect; and

(4) Maintaining an information system operating at all times, capable of receiving and maintaining reports. This information system shall have the ability to receive reports over a single, statewide toll-free number. Such information system shall maintain the results of all investigations, family assessments and services, and other relevant information.

2. The division shall utilize structured decision-making protocols for classification purposes of all child abuse and neglect reports. The protocols developed by the division shall give priority to ensuring the well-being and safety of the child. All child abuse and neglect reports shall be initiated within twenty-four hours and shall be classified based upon the reported risk and injury to the child. The division shall promulgate rules regarding the structured decision-making protocols to be utilized for all child abuse and neglect reports.

3. Upon receipt of a report, the division shall determine if the report merits investigation, including reports which if true would constitute a suspected violation of any of the following: section 565.020, 565.021, 565.023, 565.024, or 565.050 if the victim is a child less than eighteen years of age, section 566.030 or 566.060 if the victim is a child less than eighteen years of age, or other crimes under chapter 566 if the victim is a child less than eighteen years of age and the perpetrator is twenty-one years of age or older, section 567.050 if the victim is a child less than eighteen years of age, section 568.020, 568.030, 568.045, 568.050, 568.060, 573.200*, or 573.205*, section 573.025, 573.035, 573.037, or 573.040, or an attempt to commit any such crimes. The division shall immediately communicate all reports that merit investigation to its appropriate local office and any relevant information as may be contained in the information system. The local division staff shall determine, through the use of protocols developed by the division, whether an investigation or the family assessment and services approach should be used to respond to the allegation. The protocols developed by the division shall give priority to ensuring the well-being and safety of the child.

4. When the child abuse and neglect hotline receives three or more calls, within a seventy-two hour period, from one or more individuals concerning the same child, the division shall conduct a review to determine whether the calls meet the criteria and statutory definition for a child abuse and neglect report to be accepted. In conducting the review, the division shall contact the hotline caller or callers in order to collect information to determine whether the calls meet the criteria for harassment.

5. The local office shall contact the appropriate law enforcement agency immediately upon receipt of a report which division personnel determine merits an investigation and provide such agency with a detailed description of the report received. In such cases the local division office shall request the assistance of the local law enforcement agency in all aspects of the investigation of the complaint. The appropriate law enforcement agency shall either assist the division in the investigation or provide the division, within twenty-four hours, an explanation in writing detailing the reasons why it is unable to assist.

6. The local office of the division shall cause an investigation or family assessment and services approach to be initiated in accordance with the protocols established in subsection 2 of this section, except in cases where the sole basis for the report is educational neglect. If the report indicates that educational neglect is the only complaint and there is no suspicion of other neglect or abuse, the investigation shall be initiated within seventy-two hours of receipt of the report. If the report indicates the child is in danger of serious physical harm or threat to life, an investigation shall include direct observation of the subject child within twenty-four hours of the receipt of the report. Local law enforcement shall take all necessary steps to facilitate such direct observation. Callers to the child abuse and neglect hotline shall be instructed by the division's hotline to call 911 in instances where the child may be in immediate danger. If the parents of the child are not the alleged perpetrators, a parent of the child must be notified prior to the child being interviewed by the division. No person responding to or investigating a child abuse and neglect report shall call prior to a home visit or leave any documentation of any attempted visit, such as business cards, pamphlets, or other similar identifying information if he or she has a reasonable basis to believe the following factors are present:

(1) (a) No person is present in the home at the time of the home visit; and

(b) The alleged perpetrator resides in the home or the physical safety of the child may be compromised if the alleged perpetrator becomes aware of the attempted visit;

(2) The alleged perpetrator will be alerted regarding the attempted visit; or

(3) The family has a history of domestic violence or fleeing the community.

­­

­

7. The director of the division shall name at least one chief investigator for each local division office, who shall direct the division response on any case involving a second or subsequent incident regarding the same subject child or perpetrator. The duties of a chief investigator shall include verification of direct observation of the subject child by the division and shall ensure information regarding the status of an investigation is provided to the public school district liaison. The public school district liaison shall develop protocol in conjunction with the chief investigator to ensure information regarding an investigation is shared with appropriate school personnel. The superintendent of each school district shall designate a specific person or persons to act as the public school district liaison. Should the subject child attend a nonpublic school the chief investigator shall notify the school principal of the investigation. Upon notification of an investigation, all information received by the public school district liaison or the school shall be subject to the provisions of the federal Family Educational Rights and Privacy Act (FERPA), 20 U.S.C., Section 1232g, and federal rule 34 C.F.R., Part 99.

8. The investigation shall include but not be limited to the nature, extent, and cause of the abuse or neglect; the identity and age of the person responsible for the abuse or neglect; the names and conditions of other children in the home, if any; the home environment and the relationship of the subject child to the parents or other persons responsible for the child's care; any indication of incidents of physical violence against any other household or family member; and other pertinent data.

9. When a report has been made by a person required to report under section 210.115, the division shall contact the person who made such report within forty-eight hours of the receipt of the report in order to ensure that full information has been received and to obtain any additional information or medical records, or both, that may be pertinent.

10. Upon completion of the investigation, if the division suspects that the report was made maliciously or for the purpose of harassment, the division shall refer the report and any evidence of malice or harassment to the local prosecuting or circuit attorney.

11. Multidisciplinary teams shall be used whenever conducting the investigation as determined by the division in conjunction with local law enforcement. Multidisciplinary teams shall be used in providing protective or preventive social services, including the services of law enforcement, a liaison of the local public school, the juvenile officer, the juvenile court, and other agencies, both public and private.

12. For all family support team meetings involving an alleged victim of child abuse or neglect, the parents, legal counsel for the parents, foster parents, the legal guardian or custodian of the child, the guardian ad litem for the child, and the volunteer advocate for the child shall be provided notice and be permitted to attend all such meetings. Family members, other than alleged perpetrators, or other community informal or formal service providers that provide significant support to the child and other individuals may also be invited at the discretion of the parents of the child. In addition, the parents, the legal counsel for the parents, the legal guardian or custodian and the foster parents may request that other individuals, other than alleged perpetrators, be permitted to attend such team meetings. Once a person is provided notice of or attends such team meetings, the division or the convenor of the meeting shall provide such persons with notice of all such subsequent meetings involving the child. Families may determine whether individuals invited at their discretion shall continue to be invited.

13. If the appropriate local division personnel determine after an investigation has begun that completing an investigation is not appropriate, the division shall conduct a family assessment and services approach. The division shall provide written notification to local law enforcement prior to terminating any investigative process. The reason for the termination of the investigative process shall be documented in the record of the division and the written notification submitted to local law enforcement. Such notification shall not preclude nor prevent any investigation by law enforcement.

14. If the appropriate local division personnel determines to use a family assessment and services approach, the division shall:

(1) Assess any service needs of the family. The assessment of risk and service needs shall be based on information gathered from the family and other sources;

(2) Provide services which are voluntary and time-limited unless it is determined by the division based on the assessment of risk that there will be a high risk of abuse or neglect if the family refuses to accept the services. The division shall identify services for families where it is determined that the child is at high risk of future abuse or neglect. The division shall thoroughly document in the record its attempt to provide voluntary services and the reasons these services are important to reduce the risk of future abuse or neglect to the child. If the family continues to refuse voluntary services or the child needs to be protected, the division may commence an investigation;

(3) Commence an immediate investigation if at any time during the family assessment and services approach the division determines that an investigation, as delineated in sections 210.109 to 210.183, is required. The division staff who have conducted the assessment may remain involved in the provision of services to the child and family;

(4) Document at the time the case is closed, the outcome of the family assessment and services approach, any service provided and the removal of risk to the child, if it existed.

15. (1) Within forty-five days of an oral report of abuse or neglect, the local office shall update the information in the information system. The information system shall contain, at a minimum, the determination made by the division as a result of the investigation, identifying information on the subjects of the report, those responsible for the care of the subject child and other relevant dispositional information. The division shall complete all investigations within forty-five days, unless good cause for the failure to complete the investigation is specifically documented in the information system. Good cause for failure to complete an investigation shall include, but not be limited to:

(a) The necessity to obtain relevant reports of medical providers, medical examiners, psychological testing, law enforcement agencies, forensic testing, and analysis of relevant evidence by third parties which has not been completed and provided to the division;

(b) The attorney general or the prosecuting or circuit attorney of the city or county in which a criminal investigation is pending certifies in writing to the division that there is a pending criminal investigation of the incident under investigation by the division and the issuing of a decision by the division will adversely impact the progress of the investigation; or

(c) The child victim, the subject of the investigation or another witness with information relevant to the investigation is unable or temporarily unwilling to provide complete information within the specified time frames due to illness, injury, unavailability, mental capacity, age, developmental disability, or other cause.

­­

­

(2) If a child fatality or near-fatality is involved in a report of abuse or neglect, the investigation shall remain open until the division's investigation surrounding such death or near-fatal injury is completed.

(3) If the investigation is not completed within forty-five days, the information system shall be updated at regular intervals and upon the completion of the investigation, which shall be completed no later than ninety days after receipt of a report of abuse or neglect, or one hundred ** twenty days after receipt of a report of abuse or neglect involving sexual abuse, or until the division's investigation is complete in cases involving a child fatality or near-fatality. The information in the information system shall be updated to reflect any subsequent findings, including any changes to the findings based on an administrative or judicial hearing on the matter.

16. A person required to report under section 210.115 to the division and any person making a report of child abuse or neglect made to the division which is not made anonymously shall be informed by the division of his or her right to obtain information concerning the disposition of his or her report. Such person shall receive, from the local office, if requested, information on the general disposition of his or her report. Such person may receive, if requested, findings and information concerning the case. Such release of information shall be at the discretion of the director based upon a review of the reporter's ability to assist in protecting the child or the potential harm to the child or other children within the family. The local office shall respond to the request within forty-five days. The findings shall be made available to the reporter within five days of the outcome of the investigation. If the report is determined to be unsubstantiated, the reporter may request that the report be referred by the division to the office of child advocate for children's protection and services established in sections 37.700 to 37.730. Upon request by a reporter under this subsection, the division shall refer an unsubstantiated report of child abuse or neglect to the office of child advocate for children's protection and services.

17. The division shall provide to any individual who is not satisfied with the results of an investigation information about the office of child advocate and the services it may provide under sections 37.700 to 37.730.

18. In any judicial proceeding involving the custody of a child the fact that a report may have been made pursuant to sections 210.109 to 210.183 shall not be admissible. However:

(1) Nothing in this subsection shall prohibit the introduction of evidence from independent sources to support the allegations that may have caused a report to have been made; and

(2) The court may on its own motion, or shall if requested by a party to the proceeding, make an inquiry not on the record with the children's division to determine if such a report has been made.

­­

­

19. In any judicial proceeding involving the custody of a child where the court determines that the child is in need of services under paragraph (d) of subdivision (1) of subsection 1 of section 211.031 and has taken jurisdiction, the child's parent, guardian or custodian shall not be entered into the registry.

20. The children's division is hereby granted the authority to promulgate rules and regulations pursuant to the provisions of section 207.021 and chapter 536 to carry out the provisions of sections 210.109 to 210.183.

21. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2000, shall be invalid and void.

(L. 1975 H.B. 578 § 8, A.L. 1980 S.B. 574, A.L. 1982 H.B. 1171, et al., A.L. 1986 S.B. 470, A.L. 1990 H.B. 1370, et al., A.L. 1993 S.B. 52, A.L. 1994 S.B. 595, A.L. 2000 S.B. 757 & 602, A.L. 2002 S.B. 923, et al., A.L. 2003 H.B. 613, A.L. 2004 H.B. 1453 merged with S.B. 945 and S.B. 803 & 1257 merged with S.B. 968 and S.B. 969, A.L. 2007 S.B. 25, A.L. 2011 S.B. 54, A.L. 2012 H.B. 1323, A.L. 2014 H.B. 1092 merged with S.B. 869)

*Section 568.080 was transferred to section 573.200 and section 568.090 was transferred to section 573.205 by S.B. 491, 2014, effective 1-01-17.

**Word "and" appears here in original rolls.

(2005) Failure by state social workers to comply with mandatory state-created procedures in section does not constitute a procedural or substantive due process violation protected under the Fourteenth Amendment. Forrester v. Bass, 397 F.3d 1047 (8th Cir.).



Section 210.146 Evaluation by SAFE CARE provider required, when--referral to juvenile officer, when.

Effective 28 Aug 2016

Title XII PUBLIC HEALTH AND WELFARE

210.146. Evaluation by SAFE CARE provider required, when--referral to juvenile officer, when. — 1. Upon receipt of a report of child abuse or neglect concerning a child three years of age or younger and the children’s division’s determination that such report merits an investigation, such investigation shall include an evaluation of the child by a SAFE CARE provider, as defined in section 334.950, or a review of the child’s case file and photographs of the child’s injuries by a SAFE CARE provider.

2. When a SAFE CARE provider makes a diagnosis that a child three years of age or younger has been subjected to physical abuse, including but not limited to symptoms indicative of abusive bruising, fractures, burns, abdominal injuries, or head trauma, and reports such diagnosis to the children’s division, the division shall immediately submit a referral to the juvenile officer. The referral shall include the division’s recommendations to the juvenile officer regarding the care, safety, and placement of the child and the reasons for those recommendations.

(L. 2016 H.B. 1877)



Section 210.147 Confidentiality of family support team meetings, exceptions — form developed for core commitments made at meetings.

Effective 28 Aug 2004

Title XII PUBLIC HEALTH AND WELFARE

210.147. Confidentiality of family support team meetings, exceptions — form developed for core commitments made at meetings. — 1. Except as otherwise provided by law, all information provided at any family support team meeting held in relation to the removal of a child from the child's home is confidential; except that:

(1) Any parent or party may waive confidentiality for himself or herself to the extent permitted by law; and

(2) Any parent of the child shall have an absolute right to video and/or audio tape such team meetings to the extent permitted by law; and

(3) No parent or party shall be required to sign a confidentiality agreement before testifying or providing information at such team meetings. Any person, other than a parent or party, who does not agree to maintain confidentiality of the information provided at such team meetings may be excluded from all or any portion of such team meetings during which such person is not testifying or providing information.

2. The division shall be responsible for developing a form to be signed at the conclusion of any team meeting held in relation to a child removed from the home and placed in the custody of the state that reflects the core commitments made by the children's division or the convenor of the team meeting and the parents of the child or any other party. The content of the form shall be consistent with service agreements or case plans required by statute, but not the specific address of the child; whether the child shall remain in current placement or be moved to a new placement; visitation schedule for the child's family; and any additional core commitments. Any dissenting views shall be recorded and attested to on such form. The parents and any other party shall be provided with a copy of the signed document.

(L. 2004 H.B. 1453)



Section 210.148 Juveniles with problem sexual behavior reports, procedure — definition — rulemaking authority.

Effective 28 Aug 2015

Title XII PUBLIC HEALTH AND WELFARE

210.148. Juveniles with problem sexual behavior reports, procedure — definition — rulemaking authority. — 1. Notwithstanding any provision of section 210.145 to the contrary, upon the receipt of a report under section 210.145 where the subject of the report is a juvenile with problem sexual behavior, the division shall immediately communicate such report to the appropriate local office along with any relevant information as may be contained in the information system. Upon receipt of the report and relevant information, the local office shall use a family assessment and services approach, as described in subsection 14 of section 210.145 to respond to the allegation contained in the report. For the purposes of family assessments performed under this section, the alleged abuse does not have to be committed by a person responsible for the care, custody, and control of the child.

2. Nothing in this section shall prohibit the local office from commencing an investigation if the local office, at any point in using the family assessment and services approach, determines that an investigation is required. Such investigation shall comply with the provisions of section 210.145 and may include requesting assistance from the appropriate law enforcement agency.

3. As used in this section, the term "juvenile with problem sexual behavior" shall mean any person, under fourteen years of age, who has allegedly committed sexual abuse against another child.

4. Within one hundred eighty days after August 28, 2015, the division shall promulgate rules to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable, and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2015, shall be invalid and void.

(L. 2015 S.B. 341)



Section 210.150 Confidentiality of reports and records, exceptions — violations, penalty.

Effective 28 Aug 2004

Title XII PUBLIC HEALTH AND WELFARE

210.150. Confidentiality of reports and records, exceptions — violations, penalty. — 1. The children's division shall ensure the confidentiality of all reports and records made pursuant to sections 210.109 to 210.183 and maintained by the division, its local offices, the central registry, and other appropriate persons, officials, and institutions pursuant to sections 210.109 to 210.183. To protect the rights of the family and the child named in the report as a victim, the children's division shall establish guidelines which will ensure that any disclosure of information concerning the abuse and neglect involving that child is made only to persons or agencies that have a right to such information. The division may require persons to make written requests for access to records maintained by the division. The division shall only release information to persons who have a right to such information. The division shall notify persons receiving information pursuant to subdivisions (2), (7), (8) and (9) of subsection 2 of this section of the purpose for which the information is released and of the penalties for unauthorized dissemination of information. Such information shall be used only for the purpose for which the information is released.

2. Only the following persons shall have access to investigation records contained in the central registry:

(1) Appropriate federal, state or local criminal justice agency personnel, or any agent of such entity, with a need for such information under the law to protect children from abuse or neglect;

(2) A physician or a designated agent who reasonably believes that the child being examined may be abused or neglected;

(3) Appropriate staff of the division and of its local offices, including interdisciplinary teams which are formed to assist the division in investigation, evaluation and treatment of child abuse and neglect cases or a multidisciplinary provider of professional treatment services for a child referred to the provider;

(4) Any child named in the report as a victim, or a legal representative, or the parent, if not the alleged perpetrator, or guardian of such person when such person is a minor, or is mentally ill or otherwise incompetent, but the names of reporters shall not be furnished to persons in this category. Prior to the release of any identifying information, the division shall determine if the release of such identifying information may place a person's life or safety in danger. If the division makes the determination that a person's life or safety may be in danger, the identifying information shall not be released. The division shall provide a method for confirming or certifying that a designee is acting on behalf of a subject;

(5) Any alleged perpetrator named in the report, but the names of reporters shall not be furnished to persons in this category. Prior to the release of any identifying information, the division shall determine if the release of such identifying information may place a person's life or safety in danger. If the division makes the determination that a person's life or safety may be in danger, the identifying information shall not be released. However, the investigation reports will not be released to any alleged perpetrator with pending criminal charges arising out of the facts and circumstances named in the investigation records until an indictment is returned or an information filed;

(6) A grand jury, juvenile officer, prosecuting attorney, law enforcement officer involved in the investigation of child abuse or neglect, juvenile court or other court conducting abuse or neglect or child protective proceedings or child custody proceedings, and other federal, state and local government entities, or any agent of such entity, with a need for such information in order to carry out its responsibilities under the law to protect children from abuse or neglect;

(7) Any person engaged in a bona fide research purpose, with the permission of the director; provided, however, that no information identifying the child named in the report as a victim or the reporters shall be made available to the researcher, unless the identifying information is essential to the research or evaluation and the child named in the report as a victim or, if the child is less than eighteen years of age, through the child's parent, or guardian provides written permission;

(8) Any child-care facility; child-placing agency; residential-care facility, including group homes; juvenile courts; public or private elementary schools; public or private secondary schools; or any other public or private agency exercising temporary supervision over a child or providing or having care or custody of a child who may request an examination of the central registry from the division for all employees and volunteers or prospective employees and volunteers, who do or will provide services or care to children. Any agency or business recognized by the division or business which provides training and places or recommends people for employment or for volunteers in positions where they will provide services or care to children may request the division to provide an examination of the central registry. Such agency or business shall provide verification of its status as a recognized agency. Requests for examinations shall be made to the division director or the director's designee in writing by the chief administrative officer of the above homes, centers, public and private elementary schools, public and private secondary schools, agencies, or courts. The division shall respond in writing to that officer. The response shall include information pertaining to the nature and disposition of any report or reports of abuse or neglect revealed by the examination of the central registry. This response shall not include any identifying information regarding any person other than the alleged perpetrator of the abuse or neglect;

(9) Any parent or legal guardian who inquires about a child abuse or neglect report involving a specific person or child-care facility who does or may provide services or care to a child of the person requesting the information. Request for examinations shall be made to the division director or the director's designee, in writing, by the parent or legal guardian of the child and shall be accompanied with a signed and notarized release form from the person who does or may provide care or services to the child. The notarized release form shall include the full name, date of birth and Social Security number of the person who does or may provide care or services to a child. The response shall include information pertaining to the nature and disposition of any report or reports of abuse or neglect revealed by the examination of the central registry. This response shall not include any identifying information regarding any person other than the alleged perpetrator of the abuse or neglect. The response shall be given within ten working days of the time it was received by the division;

(10) Any person who inquires about a child abuse or neglect report involving a specific child-care facility, child-placing agency, residential-care facility, public and private elementary schools, public and private secondary schools, juvenile court or other state agency. The information available to these persons is limited to the nature and disposition of any report contained in the central registry and shall not include any identifying information pertaining to any person mentioned in the report;

(11) Any state agency acting pursuant to statutes regarding a license of any person, institution, or agency which provides care for or services to children;

(12) Any child fatality review panel established pursuant to section 210.192 or any state child fatality review panel established pursuant to section 210.195;

(13) Any person who is a tenure-track or full-time research faculty member at an accredited institution of higher education engaged in scholarly research, with the permission of the director. Prior to the release of any identifying information, the director shall require the researcher to present a plan for maintaining the confidentiality of the identifying information. The researcher shall be prohibited from releasing the identifying information of individual cases.

3. Only the following persons shall have access to records maintained by the division pursuant to section 210.152 for which the division has received a report of child abuse and neglect and which the division has determined that there is insufficient evidence or in which the division proceeded with the family assessment and services approach:

(1) Appropriate staff of the division;

(2) Any child named in the report as a victim, or a legal representative, or the parent or guardian of such person when such person is a minor, or is mentally ill or otherwise incompetent. The names or other identifying information of reporters shall not be furnished to persons in this category. Prior to the release of any identifying information, the division shall determine if the release of such identifying information may place a person's life or safety in danger. If the division makes the determination that a person's life or safety may be in danger, the identifying information shall not be released. The division shall provide for a method for confirming or certifying that a designee is acting on behalf of a subject;

(3) Any alleged perpetrator named in the report, but the names of reporters shall not be furnished to persons in this category. Prior to the release of any identifying information, the division shall determine if the release of such identifying information may place a person's life or safety in danger. If the division makes the determination that a person's life or safety may be in danger, the identifying information shall not be released. However, the investigation reports will not be released to any alleged perpetrator with pending criminal charges arising out of the facts and circumstances named in the investigation records until an indictment is returned or an information filed;

(4) Any child fatality review panel established pursuant to section 210.192 or any state child fatality review panel established pursuant to section 210.195;

(5) Appropriate criminal justice agency personnel or juvenile officer;

(6) Multidisciplinary agency or individual including a physician or physician's designee who is providing services to the child or family, with the consent of the parent or guardian of the child or legal representative of the child;

(7) Any person engaged in bona fide research purpose, with the permission of the director; provided, however, that no information identifying the subjects of the reports or the reporters shall be made available to the researcher, unless the identifying information is essential to the research or evaluation and the subject, or if a child, through the child's parent or guardian, provides written permission.

4. Any person who knowingly violates the provisions of this section, or who permits or encourages the unauthorized dissemination of information contained in the information system or the central registry and in reports and records made pursuant to sections 210.109 to 210.183, shall be guilty of a class A misdemeanor.

5. Nothing in this section shall preclude the release of findings or information about cases which resulted in a child fatality or near fatality. Such release is at the sole discretion of the director of the department of social services, based upon a review of the potential harm to other children within the immediate family.

(L. 1975 H.B. 578 § 9, A.L. 1980 S.B. 574, A.L. 1982 H.B. 1171, et al., A.L. 1985 S.B. 401, A.L. 1986 H.B. 953, A.L. 1988 S.B. 719, A.L. 1991 H.B. 185, A.L. 1994 S.B. 595, A.L. 1997 S.B. 358, A.L. 1999 S.B. 387, et al., A.L. 2000 S.B. 757 & 602, A.L. 2004 H.B. 1453)



Section 210.152 Reports of abuse or neglect — division to retain certain information — confidential, released only to authorized persons — report removal, when — notice of agency's determination to retain or remove, sent when — case reopened, when — administrative review of determination — de novo judicial review.

Effective 22 Jun 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

210.152. Reports of abuse or neglect — division to retain certain information — confidential, released only to authorized persons — report removal, when — notice of agency's determination to retain or remove, sent when — case reopened, when — administrative review of determination — de novo judicial review. — 1. All identifying information, including telephone reports reported pursuant to section 210.145, relating to reports of abuse or neglect received by the division shall be retained by the division and removed from the records of the division as follows:

(1) For investigation reports contained in the central registry, identifying information shall be retained by the division;

(2) (a) For investigation reports initiated against a person required to report pursuant to section 210.115, where insufficient evidence of abuse or neglect is found by the division and where the division determines the allegation of abuse or neglect was made maliciously, for purposes of harassment or in retaliation for the filing of a report by a person required to report, identifying information shall be expunged by the division within forty-five days from the conclusion of the investigation;

(b) For investigation reports, where insufficient evidence of abuse or neglect is found by the division and where the division determines the allegation of abuse or neglect was made maliciously, for purposes of harassment or in retaliation for the filing of a report, identifying information shall be expunged by the division within forty-five days from the conclusion of the investigation;

(c) For investigation reports initiated by a person required to report under section 210.115, where insufficient evidence of abuse or neglect is found by the division, identifying information shall be retained for five years from the conclusion of the investigation. For all other investigation reports where insufficient evidence of abuse or neglect is found by the division, identifying information shall be retained for two years from the conclusion of the investigation. Such reports shall include any exculpatory evidence known by the division, including exculpatory evidence obtained after the closing of the case. At the end of such time period, the identifying information shall be removed from the records of the division and destroyed;

(d) For investigation reports where the identification of the specific perpetrator or perpetrators cannot be substantiated and the division has specific evidence to determine that a child was abused or neglected, the division shall retain the report and all identifying information but shall not place an unknown perpetrator on the central registry. The division shall retain all identifying information for the purpose of utilizing such information in subsequent investigations or family assessments of the same child, the child’s family, or members of the child’s household. The division shall retain and disclose information and findings in the same manner as the division retains and discloses family assessments. If the division made a finding of abuse or neglect against an unknown perpetrator prior to August 28, 2017, the division shall remove the unknown perpetrator from the central registry but shall retain and utilize all identifying information as otherwise provided in this section;

(3) For reports where the division uses the family assessment and services approach, identifying information shall be retained by the division;

(4) For reports in which the division is unable to locate the child alleged to have been abused or neglected, identifying information shall be retained for ten years from the date of the report and then shall be removed from the records of the division.

2. Within ninety days, or within one hundred twenty days in cases involving sexual abuse, or until the division’s investigation is complete in cases involving a child fatality or near-fatality, after receipt of a report of abuse or neglect that is investigated, the alleged perpetrator named in the report and the parents of the child named in the report, if the alleged perpetrator is not a parent, shall be notified in writing of any determination made by the division based on the investigation. The notice shall advise either:

(1) That the division has determined by a probable cause finding prior to August 28, 2004, or by a preponderance of the evidence after August 28, 2004, that abuse or neglect exists and that the division shall retain all identifying information regarding the abuse or neglect; that such information shall remain confidential and will not be released except to law enforcement agencies, prosecuting or circuit attorneys, or as provided in section 210.150; that the alleged perpetrator has sixty days from the date of receipt of the notice to seek reversal of the division’s determination through a review by the child abuse and neglect review board as provided in subsection 4 of this section;

(2) That the division has not made a probable cause finding or determined by a preponderance of the evidence that abuse or neglect exists; or

(3) The division has been unable to determine the identity of the perpetrator of the abuse or neglect. The notice shall also inform the child’s parents and legal guardian that the division shall retain, utilize, and disclose all information and findings as provided in family assessment and services cases.

3. The children’s division may reopen a case for review if new, specific, and credible evidence is obtained.

4. Any person named in an investigation as a perpetrator who is aggrieved by a determination of abuse or neglect by the division as provided in this section may seek an administrative review by the child abuse and neglect review board pursuant to the provisions of section 210.153. Such request for review shall be made within sixty days of notification of the division’s decision under this section. In those cases where criminal charges arising out of facts of the investigation are pending, the request for review shall be made within sixty days from the court’s final disposition or dismissal of the charges.

5. In any such action for administrative review, the child abuse and neglect review board shall sustain the division’s determination if such determination was supported by evidence of probable cause prior to August 28, 2004, or is supported by a preponderance of the evidence after August 28, 2004, and is not against the weight of such evidence. The child abuse and neglect review board hearing shall be closed to all persons except the parties, their attorneys and those persons providing testimony on behalf of the parties.

6. If the alleged perpetrator is aggrieved by the decision of the child abuse and neglect review board, the alleged perpetrator may seek de novo judicial review in the circuit court in the county in which the alleged perpetrator resides and in circuits with split venue, in the venue in which the alleged perpetrator resides, or in Cole County. If the alleged perpetrator is not a resident of the state, proper venue shall be in Cole County. The case may be assigned to the family court division where such a division has been established. The request for a judicial review shall be made within sixty days of notification of the decision of the child abuse and neglect review board decision. In reviewing such decisions, the circuit court shall provide the alleged perpetrator the opportunity to appear and present testimony. The alleged perpetrator may subpoena any witnesses except the alleged victim or the reporter. However, the circuit court shall have the discretion to allow the parties to submit the case upon a stipulated record.

7. In any such action for administrative review, the child abuse and neglect review board shall notify the child or the parent, guardian or legal representative of the child that a review has been requested.

(L. 1982 H.B. 1171, et al., A.L. 1986 S.B. 470, A.L. 1990 H.B. 1370, et al., A.L. 1991 H.B. 185, A.L. 1994 S.B. 595, A.L. 2000 S.B. 757 & 602, A.L. 2004 H.B. 1453, A.L. 2005 S.B. 155, A.L. 2011 S.B. 54, A.L. 2014 H.B. 1092 merged with S.B. 869, A.L. 2017 S.B. 160)

Effective 6-22-17

(2007) Provisions of this section requiring inclusion in the central registry before a finding of abuse or neglect by a preponderance of the evidence by the child Abuse and Neglect Review Board violate due process, and are invalid. Jamison v. State, 218 S.W.3d 399 (Mo.banc).

(2014) Ninety-day deadline for notification by Division does not divest it of authority to continue investigation or make determination after deadline has passed; the statute is directory, rather than mandatory, in that the legislature did not intend to make all actions that fail to comply with the obligation void or ineffective. Frye v. Levy, 440 S.W.3d 405 (Mo.banc).



Section 210.153 Child abuse and neglect review board, established, members, duties, records, rules.

Effective 28 Aug 2004

Title XII PUBLIC HEALTH AND WELFARE

210.153. Child abuse and neglect review board, established, members, duties, records, rules. — 1. There is hereby created in the department of social services the "Child Abuse and Neglect Review Board", which shall provide an independent review of child abuse and neglect determinations in instances in which the alleged perpetrator is aggrieved by the decision of the children's division. The division may establish more than one board to assure timely review of the determination.

2. The board shall consist of nine members, who shall be appointed by the governor with the advice and consent of the senate, and shall include:

(1) A physician, nurse or other medical professional;

(2) A licensed child or family psychologist, counselor or social worker;

(3) An attorney who has acted as a guardian ad litem or other attorney who has represented a subject of a child abuse and neglect report;

(4) A representative from law enforcement or a juvenile office.

3. Other members of the board may be selected from:

(1) A person from another profession or field who has an interest in child abuse or neglect;

(2) A college or university professor or elementary or secondary teacher;

(3) A child advocate;

(4) A parent, foster parent or grandparent.

4. The following persons may participate in a child abuse and neglect review board review:

(1) Appropriate children's division staff and legal counsel for the department;

(2) The alleged perpetrator, who may be represented pro se or be represented by legal counsel. The alleged perpetrator's presence is not required for the review to be conducted. The alleged perpetrator may submit a written statement for the board's consideration in lieu of personal appearance; and

(3) Witnesses providing information on behalf of the child, the alleged perpetrator or the department. Witnesses shall only be allowed to attend that portion of the review in which they are presenting information.

5. The members of the board shall serve without compensation, but shall receive reimbursement for reasonable and necessary expenses actually incurred in the performance of their duties.

6. All records and information compiled, obtained, prepared or maintained by the child abuse and neglect review board in the course of any review shall be confidential information.

7. The department shall promulgate rules and regulations governing the operation of the child abuse and neglect review board except as otherwise provided for in this section. These rules and regulations shall, at a minimum, describe the length of terms, the selection of the chairperson, confidentiality, notification of parties and time frames for the completion of the review.

8. Findings of probable cause to suspect prior to August 28, 2004, or findings by a preponderance of the evidence after August 28, 2004, of child abuse and neglect by the division which are substantiated by court adjudication shall not be heard by the child abuse and neglect review board.

(L. 1994 S.B. 595, A.L. 2004 H.B. 1453)



Section 210.154 Missouri task force on the prevention of infant abuse and neglect created, members, report.

Effective 28 Aug 2016

Title XII PUBLIC HEALTH AND WELFARE

210.154. Missouri task force on the prevention of infant abuse and neglect created, members, report. — 1. There is hereby created within the department of social services the “Missouri Task Force on the Prevention of Infant Abuse and Neglect” to study and make recommendations to the governor and general assembly concerning the prevention of infant abuse and neglect in Missouri. The task force shall consist of the following nine members:

(1) Two members of the senate from different political parties, appointed by the president pro tempore of the senate;

(2) Two members of the house of representatives from different political parties, appointed by the speaker of the house of representatives;

(3) The director of the department of social services, or his or her designee;

(4) The director of the department of health and senior services, or his or her designee;

(5) A SAFE CARE provider as described in section 334.950;

(6) A representative of a child advocacy organization specializing in prevention of child abuse and neglect; and

(7) A representative of a licensed Missouri hospital or licensed Missouri birthing center.

­­

­

2. A majority vote of a quorum of the task force is required for any action.

3. The task force shall elect a chair and vice-chair at its first meeting, which shall be convened by the director of the department of social services, or his or her designee, no later than October 1, 2016. Meetings may be held by telephone or video conference at the discretion of the chair.

4. Members shall serve on the task force without compensation but may, subject to appropriations, be reimbursed for actual and necessary expenses incurred in the performance of their official duties as members of the task force.

5. On or before December 31, 2016, the task force shall submit a report on its findings and recommendations to the governor and general assembly.

6. The task shall develop recommendations to reduce infant abuse and neglect, including but not limited to:

(1) Sharing information between the children’s division and hospitals and birthing centers for the purpose of identifying newborn infants who may be at risk of abuse and neglect; and

(2) Training division employees and medical providers to recognize the signs of infant child abuse and neglect.

­­

­

7. The task force shall expire on January 1, 2017, or upon submission of a report as provided for under subsection 5 of this section.

(L. 2016 H.B. 1877)



Section 210.155 Division to provide programs and information — division to continuously inform persons required to report and public as to toll-free telephones available for abuse reports.

Effective 06 Jun 1975, see footnote

Title XII PUBLIC HEALTH AND WELFARE

210.155. Division to provide programs and information — division to continuously inform persons required to report and public as to toll-free telephones available for abuse reports. — 1. The division shall, on a continuing basis, undertake and maintain programs to inform all persons required to report abuse or neglect pursuant to sections 210.110 to 210.165 and the public of the nature, problem, and extent of abuse and neglect, and of the remedial and therapeutic services available to children and their families; and to encourage self-reporting and the voluntary acceptance of such services. In addition, those mandated to report pursuant to this act shall be informed by the division of their duties, options, and responsibilities in accordance with this act.

2. The division shall conduct ongoing training programs in relation to sections 210.110 to 210.165 for agency staff.

3. The division shall continuously publicize to mandated reporters of abuse or neglect and to the public the existence and the number of the twenty-four hour, statewide toll free telephone service to receive reports of abuse or neglect.

(L. 1975 H.B. 578 § 10)

Effective 6-6-75



Section 210.160 Guardian ad litem, how appointed — when — fee — volunteer advocates may be appointed to assist guardian — training program.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

210.160. Guardian ad litem, how appointed — when — fee — volunteer advocates may be appointed to assist guardian — training program. — 1. In every case involving an abused or neglected child which results in a judicial proceeding, the judge shall appoint a guardian ad litem to appear for and represent:

(1) A child who is the subject of proceedings pursuant to sections 210.110 to 210.165 except proceedings under subsection 6 of section 210.152, sections 210.700* to 210.760, sections 211.442 to 211.487, or sections 453.005 to 453.170, or proceedings to determine custody or visitation rights under sections 452.375 to 452.410; or

(2) A parent who is a minor, or who is a mentally ill person or otherwise incompetent, and whose child is the subject of proceedings under sections 210.110 to 210.165, sections 210.700* to 210.760, sections 211.442 to 211.487, or sections 453.005 to 453.170.

2. The judge, either sua sponte or upon motion of a party, may appoint a guardian ad litem to appear for and represent an abused or neglected child involved in proceedings arising under subsection 6 of section 210.152.

3. The guardian ad litem shall be provided with all reports relevant to the case made to or by any agency or person, shall have access to all records of such agencies or persons relating to the child or such child's family members or placements of the child, and upon appointment by the court to a case, shall be informed of and have the right to attend any and all family support team meetings involving the child. Employees of the division, officers of the court, and employees of any agency involved shall fully inform the guardian ad litem of all aspects of the case of which they have knowledge or belief.

4. The appointing judge shall require the guardian ad litem to faithfully discharge such guardian ad litem's duties, and upon failure to do so shall discharge such guardian ad litem and appoint another. The appointing judge shall have the authority to examine the general and criminal background of persons appointed as guardians ad litem, including utilization of the family care safety registry and access line pursuant to sections 210.900 to 210.937**, to ensure the safety and welfare of the children such persons are appointed to represent. The judge in making appointments pursuant to this section shall give preference to persons who served as guardian ad litem for the child in the earlier proceeding, unless there is a reason on the record for not giving such preference.

5. The guardian ad litem may be awarded a reasonable fee for such services to be set by the court. The court, in its discretion, may award such fees as a judgment to be paid by any party to the proceedings or from public funds. However, no fees as a judgment shall be taxed against a party or parties who have not been found to have abused or neglected a child or children. Such an award of guardian fees shall constitute a final judgment in favor of the guardian ad litem. Such final judgment shall be enforceable against the parties in accordance with chapter 513.

6. The court may designate volunteer advocates, who may or may not be attorneys licensed to practice law, to assist in the performance of the guardian ad litem duties for the court. Nonattorney volunteer advocates shall not provide legal representation. The court shall have the authority to examine the general and criminal background of persons designated as volunteer advocates, including utilization of the family care safety registry and access line pursuant to sections 210.900 to 210.937**, to ensure the safety and welfare of the children such persons are designated to represent. The volunteer advocate shall be provided with all reports relevant to the case made to or by any agency or person, shall have access to all records of such agencies or persons relating to the child or such child's family members or placements of the child, and upon designation by the court to a case, shall be informed of and have the right to attend any and all family support team meetings involving the child. Any such designated person shall receive no compensation from public funds. This shall not preclude reimbursement for reasonable expenses.

7. Any person appointed to perform guardian ad litem duties shall have completed a training program in permanency planning and shall advocate for timely court hearings whenever possible to attain permanency for a child as expeditiously as possible to reduce the effects that prolonged foster care may have on a child. A nonattorney volunteer advocate shall have access to a court appointed attorney guardian ad litem should the circumstances of the particular case so require.

(L. 1975 H.B. 578 § 11, A.L. 1982 H.B. 1171, et al., A.L. 1985 H.B. 366, et al., A.L. 1988 H.B. 1272, et al., A.L. 1996 S.B. 869, A.L. 2004 H.B. 1453, A.L. 2014 H.B. 1092 merged with S.B. 869)

*Section 210.700 was repealed by S.B. 84, 2007

**Section 210.937 was repealed by S.B. 184, 2003.

(2004) Section authorizes court order requiring Division of Family Services to pay guardian ad litem for dependent child's attorney fees, where no party has been found to have abused or neglected the child. In re L.D.W., 145 S.W.3d 18 (Mo.App.E.D.).



Section 210.165 Penalty for violation.

Effective 01 Jan 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

210.165. Penalty for violation. — 1. Any person violating any provision of sections 210.110 to 210.165 is guilty of a class A misdemeanor.

2. Any person who intentionally files a false report of child abuse or neglect shall be guilty of a class A misdemeanor.

3. Every person who has been previously convicted of making a false report to the children's division or its predecessor agency, the division of family services, and who is subsequently convicted of making a false report under subsection 2 of this section is guilty of a class E felony and shall be punished as provided by law.

4. Evidence of prior convictions of false reporting shall be heard by the court, out of the hearing of the jury, prior to the submission of the case to the jury, and the court shall determine the existence of the prior convictions.

(L. 1975 H.B. 578 § 12, A.L. 1982 H.B. 1171, et al., A.L. 1986 S.B. 470, A.L. 2014 H.B. 1299 Revision merged with S.B. 491)

Effective 1-01-17



Section 210.166 Medical neglect of child, who may bring action — procedure.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

210.166. Medical neglect of child, who may bring action — procedure. — The children's division, any juvenile officer, any physician licensed under chapter 334, any hospital or other health care institution, and any other person or institution authorized by state or federal law to provide medical care may bring an action in the circuit court in the county where any child under eighteen years of age resides or is located, alleging the child is suffering from the denial or deprivation, by those responsible for the care, custody, and control of the child, of medical or surgical treatment or intervention which is necessary to remedy or ameliorate a medical condition which is life-threatening or causes injury. Those responsible for the care, custody and control of the child include, but is not limited to, the parents or guardian of the child, other members of the child's household, or those exercising supervision over a child for any part of a twenty-four-hour day. A petition filed under this section shall be expedited by the court involved in every manner practicable, including, but not limited to, giving such petition priority over all other matters on the court's docket and holding a hearing, at which the parent, guardian or other person having authority to consent to the medical care in question shall, after being notified thereof, be given the opportunity to be heard, and issuing a ruling as expeditiously as necessary when the child's condition is subject to immediate deterioration. Any circuit or associate circuit judge of this state shall have the authority to ensure that medical services are provided to the child when the child's health requires it.

(L. 1985 S.B. 5, et al. § 5, A.L. 1994 S.B. 595, A.L. 2014 H.B. 1299 Revision)



Section 210.167 Report to school district on violations of compulsory school attendance law — referral by school district to prosecutor, when.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

210.167. Report to school district on violations of compulsory school attendance law — referral by school district to prosecutor, when. — If an investigation conducted by the children's division under section 210.145 reveals that the only basis for action involves a question of an alleged violation of section 167.031, then the local office of the division shall send the report to the school district in which the child resides. The school district shall immediately refer all private, parochial, parish or home school matters to the prosecuting attorney of the county wherein the child legally resides. The school district may refer public school violations of section 167.031 to the prosecuting attorney.

(L. 1984 H.B. 1255 § 1, A.L. 1985 S.B. 154 merged with H.B. 366, et al., A.L. 1986 S.B. 795, A.L. 2014 H.B. 1299 Revision)



Section 210.170 Children's trust fund board created — members, appointment — qualifications — terms — vacancies — removal procedure — staff — expenses — office of administration, duties.

Effective 28 Aug 2002

Title XII PUBLIC HEALTH AND WELFARE

210.170. Children's trust fund board created — members, appointment — qualifications — terms — vacancies — removal procedure — staff — expenses — office of administration, duties. — 1. There is hereby created within the office of administration of the state of Missouri the "Children's Trust Fund Board", which shall be composed of twenty-one members as follows:

(1) Twelve public members to be appointed by the governor by and with the advice and consent of the senate. As a group, the public members appointed pursuant to this subdivision shall demonstrate knowledge in the area of prevention programs, shall be representative of the demographic composition of this state, and, to the extent practicable, shall be representative of all of the following categories:

(a) Organized labor;

(b) The business community;

(c) The educational community;

(d) The religious community;

(e) The legal community;

(f) Professional providers of prevention services to families and children;

(g) Volunteers in prevention services;

(h) Social services; (i) Health care services; and (j) Mental health services;

(2) A physician licensed pursuant to chapter 334;

(3) Two members of the Missouri house of representatives, who shall be appointed by the speaker of the house of representatives and shall be members of two different political parties;

(4) Two members of the Missouri senate, who shall be appointed by the president pro tem of the senate and who shall be members of two different political parties; and

(5) Four members chosen and appointed by the governor.

2. All members of the board appointed by the speaker of the house or the president pro tem of the senate shall serve until their term in the house or senate during which they were appointed to the board expires. All public members of the board shall serve for terms of three years; except, that of the public members first appointed, four shall serve for terms of three years, four shall serve for terms of two years, and three shall serve for terms of one year. No public members may serve more than two consecutive terms, regardless of whether such terms were full or partial terms. Each member shall serve until his successor is appointed. All vacancies on the board shall be filled for the balance of the unexpired term in the same manner in which the board membership which is vacant was originally filled.

3. Any public member of the board may be removed by the governor for misconduct, incompetency, or neglect of duty after first being given the opportunity to be heard in his or her own behalf.

4. The board may employ an executive director who shall be charged with carrying out the duties and responsibilities assigned to him or her by the board. The executive director may obtain all necessary office space, facilities, and equipment, and may hire and set the compensation of such staff as is approved by the board and within the limitations of appropriations for the purpose. All staff members, except the executive director, shall be employed pursuant to chapter 36.

5. Each member of the board may be reimbursed for all actual and necessary expenses incurred by the member in the performance of his or her official duties. All reimbursements made pursuant to this subsection shall be made from funds in the children's trust fund appropriated for that purpose.

6. All business transactions of the board shall be conducted in public meetings in accordance with sections 610.010 to 610.030.

7. The board may accept federal funds for the purposes of sections 210.170 to 210.173 and section 143.1000 as well as gifts and donations from individuals, private organizations, and foundations. The acceptance and use of federal funds shall not commit any state funds nor place any obligation upon the general assembly to continue the programs or activities for which the federal funds are made available. All funds received in the manner described in this subsection shall be transmitted to the state treasurer for deposit in the state treasury to the credit of the children's trust fund.

8. The board shall elect a chairperson from among the public members, who shall serve for a term of two years. The board may elect such other officers and establish such committees as it deems appropriate.

9. The board shall exercise its powers and duties independently of the office of administration except that budgetary, procurement, accounting, and other related management functions shall be performed by the office of administration.

(L. 1983 H.B. 550 § 2, A.L. 1999 S.B. 387, et al., A.L. 2002 S.B. 695)



Section 210.171 Definitions.

Effective 28 Aug 1983

Title XII PUBLIC HEALTH AND WELFARE

210.171. Definitions. — As used in sections 210.170 to 210.173 and section 143.1000, the following terms shall mean:

(1) "Board", the children's trust fund board created in section 210.170;

(2) "Prevention program", any community-based educational or service program designed to prevent or alleviate child abuse or neglect.

(L. 1983 H.B. 550 § 1)



Section 210.172 Powers and duties of board.

Effective 28 Aug 1986

Title XII PUBLIC HEALTH AND WELFARE

210.172. Powers and duties of board. — The board shall have the following powers and duties:

(1) To meet not less than twice annually at the call of the chairperson to conduct its official business;

(2) To require that at least eight of the board members authorize the disbursement of funds from the children's trust fund;

(3) To, one year after the appointment of the original board and annually thereafter, develop a state plan for the distribution and disbursement of funds in the children's trust fund. The plan developed under this subdivision shall assure that an equal opportunity exists for the establishment of prevention programs and the receipt of moneys from the children's trust fund in all geographic areas of this state. Such plan shall be transmitted to the governor, the president pro tem of the senate, the speaker of the Missouri house of representatives, and the appropriation committees of the Missouri senate and Missouri house of representatives, and shall be made available to the general public. In carrying out a plan developed under this subdivision, the board shall establish procedures to:

(a) Enter into contracts with public or private agencies, schools, or qualified individuals to establish community-based educational and service prevention programs with or without using the procurement procedures of the office of administration. Such prevention programs shall focus on the prevention of child abuse and neglect. Community-based service prevention programs shall include programs such as crisis care, parent aides, counseling, and support groups. Participation by individuals in any community-based educational or service prevention program shall be strictly voluntary. In awarding contracts under this paragraph, consideration shall be given by the board to factors such as need, geographic location diversity, coordination with or improvement of existing services, and extensive use of volunteers;

(b) Develop and publicize criteria for the awarding of contracts for programs to be supported with money from the children's trust fund within the limits of appropriations made for that purpose;

(c) Review and monitor expenditures of moneys from the children's trust fund on a periodic basis;

(d) Consult with applicable state agencies, commissions, and boards to help determine probable effectiveness, fiscal soundness, and need for proposed community-based educational and service prevention programs;

(e) Facilitate information exchange between groups concerned with prevention programs;

(f) Provide for statewide educational and public informational conferences and workshops for the purpose of developing appropriate public awareness regarding the problems of families and children, of encouraging professional persons and groups to recognize and deal with problems of families and children, of making information regarding the problems of families and children and their prevention available to the general public in order to encourage citizens to become involved in the prevention of such problems, and of encouraging the development of community prevention programs; and

(g) Establish a procedure for an annual internal evaluation of the functions, responsibilities, and performance of the board, which evaluation shall be coordinated with the annual state plan of the board.

(L. 1983 H.B. 550 § 3, A.L. 1986 S.B. 688)



Section 210.173 Trust fund established — investment — disbursement, limitation, exception — exempt from transfer to general revenue.

Effective 19 Jun 1987, see footnote

Title XII PUBLIC HEALTH AND WELFARE

210.173. Trust fund established — investment — disbursement, limitation, exception — exempt from transfer to general revenue. — 1. There is established in the state treasury a special trust fund, to be known as the "Children's Trust Fund". The state treasurer shall credit to and deposit in the children's trust fund all amounts received under section 143.1000 and any other amounts which may be received from grants, gifts, bequests, the federal government, or other sources granted or given for this specific purpose.

2. The state treasurer shall invest moneys in the children's trust fund in the same manner as surplus state funds are invested pursuant to section 30.260. All earnings resulting from the investment of moneys in the children's trust fund shall be credited to the children's trust fund.

3. Until the amount in the children's trust fund exceeds one million dollars, not more than one-half of the money deposited in the children's trust fund each year from contributions made under section 143.1000, plus all earnings from the investment of moneys in the trust fund credited during the previous fiscal year, shall be available for disbursement by the board in accordance with sections 210.170 to 210.173 and section 143.1000. When the state treasurer certifies that the assets in the children's trust fund exceed one million dollars, then, from that time on, all credited earnings plus all future annual deposits to the fund from contributions made under section 143.1000 shall be available for disbursement by the board within the limits of appropriations and for the purposes provided by sections 210.170 to 210.173 and section 143.1000. The general assembly may appropriate moneys annually from the children's trust fund to the department of revenue to pay the costs incurred for collecting and transferring funds under section 143.1000 and to the office of administration to pay the expenses incurred by the office of administration for budgetary, procurement, accounting, and other related management functions performed by it and to pay the expenses of members of the board and the salary of the executive director.

4. Except as provided in subsection 5 of this section, funds appropriated by the general assembly from the children's trust fund shall only be used by the board for purposes authorized under sections 210.170 to 210.173 and section 143.1000 and shall not be used to supplant any existing program or service.

5. Funds received from gifts, bequests, contributions other than contributions made pursuant to section 143.1000, grants, and federal funds may be used and expended by the board for such purposes as may be specified in any requirements, terms or conditions attached thereto or, in the absence of any specific requirements, terms or conditions, as the board may determine for any lawful purpose.

6. The provisions of section 33.080, requiring all unexpended balances remaining in various state funds to be transferred and placed to the credit of the ordinary revenue fund of this state at the end of each biennium, shall not apply to the children's trust fund.

(L. 1983 H.B. 550 § 4, A.L. 1987 S.B. 308)

Effective 6-19-87

CROSS REFERENCE:

Designation of a portion of income tax refund to children's trust fund, 143.1000



Section 210.174 (Transferred 2004; now 143.1000)

Effective 28 Aug 2004

Title XII PUBLIC HEALTH AND WELFARE



Section 210.180 Division employees to be trained.

Effective 28 Aug 2016

Title XII PUBLIC HEALTH AND WELFARE

210.180. Division employees to be trained. — Each employee of the division who is responsible for the investigation or family assessment of reports of suspected child abuse or neglect shall receive not less than forty hours of preservice training on the identification and treatment of child abuse and neglect. In addition to such preservice training such employee shall also receive not less than twenty hours of in-service training each year on the subject of the identification and treatment of child abuse and neglect. Such annual training shall include at least four hours of medical forensics relating to child abuse and neglect as approved by the SAFE CARE network described in section 334.950.

(L. 1986 S.B. 470 § 1, A.L. 1994 S.B. 595, A.L. 2016 H.B. 1877)



Section 210.183 Alleged perpetrator to be provided written description of investigation process.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

210.183. Alleged perpetrator to be provided written description of investigation process. — 1. At the time of the initial investigation of a report of child abuse or neglect, the division employee conducting the investigation shall provide the alleged perpetrator with a written description of the investigation process. Such written notice shall be given substantially in the following form:

"The investigation is being undertaken by the Children's Division pursuant to the requirements of chapter 210 of the Revised Missouri Statutes in response to a report of child abuse or neglect.

The identity of the person who reported the incident of abuse or neglect is confidential and may not even be known to the Division since the report could have been made anonymously.

This investigation is required by law to be conducted in order to enable the Children's Division to identify incidents of abuse or neglect in order to provide protective or preventive social services to families who are in need of such services.

The division shall make every reasonable attempt to complete the investigation within forty-five days, except for good cause which shall be documented, otherwise, within ninety days, or one hundred * twenty days after receipt of a report of abuse or neglect involving sexual abuse, or when the division's investigation is complete in cases involving a child fatality or near-fatality, you will receive a letter from the Division which will inform you of one of the following:

(1) That the Division has found insufficient evidence of abuse or neglect; or

(2) That there appears to be by a preponderance of the evidence reason to suspect the existence of child abuse or neglect in the judgment of the Division and that the Division will contact the family to offer social services.

If the Division finds by a preponderance of the evidence reason to believe child abuse or neglect has occurred or the case is substantiated by court adjudication, a record of the report and information gathered during the investigation will remain on file with the Division.

If you disagree with the determination of the Division and feel that there is insufficient reason to believe by a preponderance of the evidence that abuse or neglect has occurred, you have a right to request an administrative review at which time you may hire an attorney to represent you. If you request an administrative review on the issue, you will be notified of the date and time of your administrative review hearing by the child abuse and neglect review board. If the Division's decision is reversed by the child abuse and neglect review board, the Division records concerning the report and investigation will be updated to reflect such finding. If the child abuse and neglect review board upholds the Division's decision, an appeal may be filed in circuit court within sixty days of the child abuse and neglect review board's decision.".

2. If the division uses the family assessment approach, the division shall at the time of the initial contact provide the parent of the child with the following information:

(1) The purpose of the contact with the family;

(2) The name of the person responding and his or her office telephone number;

(3) The assessment process to be followed during the division's intervention with the family including the possible services available and expectations of the family.

(L. 1986 S.B. 470 § 2, A.L. 1994 S.B. 595, A.L. 2004 H.B. 1453, A.L. 2007 S.B. 25, A.L. 2014 H.B. 1092 merged with S.B. 869)

*Word "and" appears here in original rolls.



Section 210.187 Child abuse and neglect services and funding, task force on children's justice to make recommendations and award grant moneys.

Effective 28 Aug 2004

Title XII PUBLIC HEALTH AND WELFARE

210.187. Child abuse and neglect services and funding, task force on children's justice to make recommendations and award grant moneys. — 1. The task force on children's justice established by the children's division within the department of social services to recommend improvements in the area of child abuse and neglect services and provide funding for such recommendations shall provide an independent review of policies and procedures of state and local child protective services agencies, and where appropriate, specific cases, and shall evaluate the extent to which the agencies are effectively discharging their child protection responsibilities.

2. Consistent with the task force's function of reviewing applications for federal grant moneys available to the state under the Children's Justice Act which are designed to assist eligible states in implementing programs for the handling, investigation, and prosecution of child abuse cases, the task force shall consider the awarding of grant moneys which address the issues that arise from the independent review conducted by the task force pursuant to subsection 1 of this section. As authorized by the Children's Justice Act, grant moneys shall be awarded for the following categories:

(1) Improvements to the investigative, administrative, and judicial handling of cases of child abuse and neglect;

(2) Experimental, model, and demonstration programs for testing innovative approaches and techniques to improve the prompt and successful resolution of court proceedings or enhance the effectiveness and judicial administration action in child abuse and neglect cases; and

(3) Reform of state laws, rules, protocols, and procedures to provide comprehensive protection for children from abuse and neglect.

3. The members of the task force shall not disclose to any person or government official any identifying information concerning a specific child protection case with respect to which the task force is providing information and shall not make public other information unless authorized by federal or state law.

4. The task force shall be provided:

(1) Access to information on cases that the task force desires or is requested to review if such information is necessary for the task force to carry out its functions pursuant to this section; and

(2) Upon request, assistance from the department of social services for the performance of the task force's duties.

(L. 2004 H.B. 1453)



Section 210.188 Report to general assembly and governor, contents.

Effective 28 Aug 2004

Title XII PUBLIC HEALTH AND WELFARE

210.188. Report to general assembly and governor, contents. — Beginning February 1, 2006, and each February first thereafter, the department of social services shall submit a report to the governor and the general assembly that includes the following information for the previous calendar year:

(1) The number of children who were reported to the state of Missouri during the year as abused or neglected;

(2) Of the number of children described in subdivision (1) of this section, the number with respect to whom such reports were substantiated or unsubstantiated;

(3) Of the number of children described in subdivision (2) of this section:

(a) The number that did not receive or refused services during the year under a children's division program;

(b) The number that did receive services during the year under a state program; and

(c) The number that were removed from their families during the year by disposition of the case;

(4) The number of families that received preventive services from the state or a private service provider during the year;

(5) The number of deaths in the state during the year resulting from child abuse or neglect;

(6) Of the number of children described in subdivision (5) of this section, the number of children who were in foster care or received services from a private service provider;

(7) The number of child protective services workers responsible for the intake and screening of reports filed during the year;

(8) The agency response time with respect to each such report with respect to initial investigation of reports of child abuse or neglect;

(9) The response time with respect to the provision of services to families and children where an allegation of abuse or neglect has been made;

(10) The number of child protective services workers responsible for intake, assessment, and investigation of child abuse and neglect reports relative to the number of reports investigated during the year;

(11) The number of children reunited with their families or receiving family preservation services that, within five years, result in subsequent substantiated reports of child abuse and neglect, including the death of the child; and

(12) The number of children in foster care who have been adopted.

(L. 2004 H.B. 1453)



Section 210.192 Child fatality review panel to investigate deaths — qualifications — prosecutors and circuit attorneys to organize — report on investigations — immunity from civil liability — program for prevention.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

210.192. Child fatality review panel to investigate deaths — qualifications — prosecutors and circuit attorneys to organize — report on investigations — immunity from civil liability — program for prevention. — 1. The prosecuting attorney or the circuit attorney shall impanel a child fatality review panel for the county or city not within a county in which he or she serves to investigate the deaths of children under the age of eighteen years, who are eligible to receive a certificate of live birth. The panel shall be formed and shall operate according to the rules, guidelines and protocols provided by the department of social services.

2. The panel shall include, but shall not be limited to, the following:

(1) The prosecuting or circuit attorney;

(2) The coroner or medical examiner for the county or city not within a county;

(3) Law enforcement personnel in the county or city not within a county;

(4) A representative from the children's division;

(5) A provider of public health care services;

(6) A representative of the juvenile court;

(7) A provider of emergency medical services.

3. The prosecuting or circuit attorney shall organize the panel and shall call the first organizational meeting of the panel. The panel shall elect a chairman who shall convene the panel to meet to review all deaths of children under the age of eighteen years, who are eligible to receive a certificate of live birth, which meet guidelines for review as set forth by the department of social services. In addition, the panel may review at its own discretion any child death reported to it by the medical examiner or coroner, even if it does not meet criteria for review as set forth by the department. The panel shall issue a final report, which shall be a public record, of each investigation to the department of social services, state technical assistance team and to the director of the department of health and senior services. The final report shall include a completed summary report form. The form shall be developed by the director of the department of social services in consultation with the director of the department of health and senior services. The department of health and senior services shall analyze the child fatality review panel reports and periodically prepare epidemiological reports which describe the incidence, causes, location and other factors pertaining to childhood deaths. The department of health and senior services and department of social services shall make recommendations and develop programs to prevent childhood injuries and deaths.

4. The child fatality review panel shall enjoy such official immunity as exists at common law.

(L. 1991 H.B. 185 § 1, A.L. 1991 S.B. 190 § 12, A.L. 1994 S.B. 595, A.L. 2000 S.B. 757 & 602, A.L. 2014 H.B. 1299 Revision)



Section 210.194 Panels, coroners and medical examiners — rules authorized for protocol and identifying suspicious deaths, procedure.

Effective 28 Aug 1995

Title XII PUBLIC HEALTH AND WELFARE

210.194. Panels, coroners and medical examiners — rules authorized for protocol and identifying suspicious deaths, procedure. — 1. The director of the department of social services, in consultation with the director of the department of health and senior services, shall promulgate rules, guidelines and protocols for child fatality review panels established pursuant to section 210.192 and for state child fatality review panels.

2. The director shall promulgate guidelines and protocols for coroner and medical examiners to use to help them to identify suspicious deaths of children under the age of eighteen years, who are eligible to receive a certificate of live birth.

3. No rule or portion of a rule promulgated under the authority of sections 210.192 to 210.196 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

4. All meetings conducted, all reports and records made and maintained pursuant to sections 210.192 to 210.196 by the department of social services and department of health and senior services and its divisions, including the state technical assistance team, or other appropriate persons, officials, or state child fatality review panel and local child fatality review panel shall be confidential and shall not be open to the general public except for the annual report pursuant to section 210.195.

(L. 1991 H.B. 185 § 2, A.L. 1993 S.B. 52, A.L. 1994 S.B. 595, A.L. 1995 S.B. 3)



Section 210.195 State technical assistance team, duties — regional coordinators, appointment, duties — state child fatality review panel, appointment, duties, findings and recommendations, content.

Effective 28 Aug 2000

Title XII PUBLIC HEALTH AND WELFARE

210.195. State technical assistance team, duties — regional coordinators, appointment, duties — state child fatality review panel, appointment, duties, findings and recommendations, content. — 1. The director of the department of social services shall establish a special team which shall:

(1) Develop and implement protocols for the evaluation and review of child fatalities;

(2) Provide training, expertise and assistance to county child fatality review panels for the review of child fatalities;

(3) When required and unanimously requested by the county fatality review panel, assist in the review and prosecution of specific child fatalities; and

(4) The special team may be known as the department of social services, state technical assistance team.

2. The director of the department of social services shall appoint regional coordinators to serve as resources to child fatality review panels established pursuant to section 210.192.

3. The director of the department of social services shall appoint a state child fatality review panel which shall meet at least biannually to provide oversight and make recommendations to the department of social services, state technical assistance team. The department of social services, state technical assistance team shall gather data from local child fatality review panels to identify systemic problems and shall submit findings and recommendations to the director of the department of social services, the governor, the speaker of the house of representatives, the president pro tempore of the senate, the children's services commission, juvenile officers, and the chairman of the local child fatality review panel, at least once a year, on ways to prevent further child abuse and injury deaths.

(L. 1991 H.B. 185 § 3, A.L. 1994 S.B. 595, A.L. 2000 S.B. 757 & 602)



Section 210.196 Hospitals and physicians, rules authorized for protocol and identifying suspicious deaths — child death pathologist, qualification, certification — rules, procedure — records, disclosure.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

210.196. Hospitals and physicians, rules authorized for protocol and identifying suspicious deaths — child death pathologist, qualification, certification — rules, procedure — records, disclosure. — 1. The director of the department of health and senior services, in consultation with the director of the department of social services, shall promulgate rules, guidelines and protocols for hospitals and physicians to use to help them to identify suspicious deaths of children under the age of eighteen years, who are eligible to receive a certificate of live birth.

2. The director of the department of health and senior services shall promulgate rules for the certification of child death pathologists and shall develop protocols for such pathologists. A certified child death pathologist shall be a board-certified forensic pathologist or a board-certified pathologist who through special training or experience is deemed qualified in the area of child fatalities by the department of health and senior services.

3. Except as provided in section 630.167, any hospital, physician, medical professional, mental health professional, or department of mental health facility shall disclose upon request all records, medical or social, of any child eligible to receive a certificate of live birth under the age of eighteen who has died to the coroner or medical examiner, children's division representative, or public health representative who is a member of the local child fatality review panel established pursuant to section 210.192 to investigate the child's death. Any legally recognized privileged communication, except that between attorney and client, shall not apply to situations involving the death of a child under the age of eighteen years, who is eligible to receive a certificate of live birth.

(L. 1991 H.B. 185 § 4, A.L. 1993 S.B. 52, A.L. 1994 S.B. 595, A.L. 1995 S.B. 3, A.L. 2014 H.B. 1299 Revision)



Section 210.199 Licensure through the department of health and senior services required for receipt of certain education funds.

Effective 28 Aug 1999

Title XII PUBLIC HEALTH AND WELFARE

210.199. Licensure through the department of health and senior services required for receipt of certain education funds. — Any applicant for a grant or contract who offers early childhood development, education or care programs and who receives funds derived from an appropriation to the department of elementary and secondary education pursuant to paragraph (d) of subdivision (3) of section 313.835 shall be licensed by the department of health and senior services pursuant to sections 210.201 to 210.259 prior to opening of the facility. The provisions of this section shall not apply to any grant or contract awarded to a request for proposal issued prior to August 28, 1999.

(L. 1999 H.B. 490 & H.B. 308 § 16, A.L. 2014 H.B. 1064 merged with H.B. 1831 merged with S.B. 869)



Section 210.201 Definitions.

Effective 28 Aug 2004

Title XII PUBLIC HEALTH AND WELFARE

210.201. Definitions. — As used in sections 210.201 to 210.257, the following terms mean:

(1) "Child", an individual who is under the age of seventeen;

(2) "Child-care facility", a house or other place conducted or maintained by any person who advertises or holds himself out as providing care for more than four children during the daytime, for compensation or otherwise, except those operated by a school system or in connection with a business establishment which provides child care as a convenience for its customers or its employees for no more than four hours per day, but a child-care facility shall not include any private or religious organization elementary or secondary school, a religious organization academic preschool or kindergarten for four- and five-year-old children, a home school, as defined in section 167.031, a weekly Sunday or Sabbath school, a vacation Bible school or child care made available while the parents or guardians are attending worship services or other meetings and activities conducted or sponsored by a religious organization. If a facility or program is exempt from licensure based on the school exception established in this subdivision, such facility or program shall submit documentation annually to the department to verify its licensure-exempt status; except that, under no circumstances shall any public or religious organization elementary or secondary school, a religious organization academic preschool or kindergarten for four- and five-year-old children, a home school, as defined in section 167.031, a weekly Sunday or Sabbath school, a vacation Bible school or child care made available while the parents or guardians are attending worship services or other meetings and activities conducted or sponsored by a religious organization be required to submit documentation annually to the department to verify its licensure-exempt status;

(3) "Person", any person, firm, corporation, association, institution or other incorporated or unincorporated organization;

(4) "Religious organization", a church, synagogue or mosque; an entity that has or would qualify for federal tax-exempt status as a nonprofit religious organization under Section 501(c) of the Internal Revenue Code; or an entity whose real estate on which the child-care facility is located is exempt from taxation because it is used for religious purposes.

(RSMo 1949 §§ 210.200, 210.210, A.L. 1955 p. 685 § 210.200, A.L. 1982 H.B. 1171, et al., A.L. 1989 S.B. 241, A.L. 1993 H.B. 376, A.L. 2002 S.B. 923, et al., A.L. 2004 H.B. 1453)

Prior revision: 1929 § 14133

(1989) Where definitions in statute are clear and unambiguous, department may not promulgate a regulation which is in conflict with the statute. (Mo.App.) Div. of Family Serv. v. Patterson Schools, 772 S.W.2d 823.



Section 210.203 Complaints against child care facilities, open records to be kept by department.

Effective 28 Aug 1993

Title XII PUBLIC HEALTH AND WELFARE

210.203. Complaints against child care facilities, open records to be kept by department. — The department of health and senior services shall maintain a record of substantiated, signed parental complaints against child care facilities licensed pursuant to this chapter, and shall make such complaints and findings available to the public upon request.

(L. 1993 H.B. 376)



Section 210.211 License required — exceptions — disclosure of licensure status, when.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

210.211. License required — exceptions — disclosure of licensure status, when. — 1. It shall be unlawful for any person to establish, maintain or operate a child-care facility for children, or to advertise or hold himself or herself out as being able to perform any of the services as defined in section 210.201, without having in effect a written license granted by the department of health and senior services; except that nothing in sections 210.203 to 210.245 shall apply to:

(1) Any person who is caring for four or fewer children. For purposes of this subdivision, children who are related by blood, marriage or adoption to such person within the third degree shall not be considered in the total number of children being cared for;

(2) Any person who has been duly appointed by a court of competent jurisdiction the guardian of the person of the child or children, or the person who has legal custody of the child or children;

(3) Any person who receives free of charge, and not as a business, for periods not exceeding ninety consecutive days, as bona fide, occasional and personal guests the child or children of personal friends of such person, and who receives custody of no other unrelated child or children;

(4) Any graded boarding school, summer camp, hospital, sanitarium or home which is conducted in good faith primarily to provide education, recreation, medical treatment, or nursing or convalescent care for children;

(5) Any child-care facility maintained or operated under the exclusive control of a religious organization. When a nonreligious organization, having as its principal purpose the provision of child-care services, enters into an arrangement with a religious organization for the maintenance or operation of a child-care facility, the facility is not under the exclusive control of the religious organization;

(6) Any residential facility or day program licensed by the department of mental health pursuant to sections 630.705 to 630.760 which provides care, treatment and habilitation exclusively to children who have a primary diagnosis of mental disorder, mental illness, intellectual disability or developmental disability, as defined in section 630.005; and

(7) Any nursery school.

2. Notwithstanding the provisions of subsection 1 of this section, no child-care facility shall be exempt from licensure if such facility receives any state or federal funds for providing care for children, except for federal funds for those programs which meet the requirements for participation in the Child and Adult Care Food Program pursuant to 42 U.S.C. Section 1766. Grants to parents for child care pursuant to sections 210.201 to 210.257 shall not be construed to be funds received by a person or facility listed in subdivisions (1) and (5) of subsection 1 of this section.

3. Any child care facility not exempt from licensure shall disclose the licensure status of the facility to the parents or guardians of children for which the facility provides care. No child care facility exempt from licensure shall represent to any parent or guardian of children for which the facility provides care that the facility is licensed when such facility is in fact not licensed.

4. Any in-home licensed child care facility that is organized as a corporation, association, firm, partnership, proprietorship, limited liability company, or any other type of business entity in this state shall qualify for the exemption for related children for children who are related to the member of the corporation, association, firm, partnership, proprietorship, limited liability company, or other type of business entity who is responsible for the daily operation of the child care facility and who meets the requirements of the child care provider. If more than one member of the corporation, association, firm, partnership, proprietorship, limited liability company, or other type of business entity is responsible for the daily operation of the child care facility, the exemption for related children shall only be granted for children who are related to one of the members. All child care facilities under this subsection shall disclose the licensure status of the facility to the parents or guardians of children for which the facility provides care. A parent or guardian shall sign a written notice indicating he or she is aware of the licensure status of the facility. The facility shall keep a copy of this signed written notice on file. All child care facilities shall provide the parent or guardian enrolling a child in the facility with a written explanation of the disciplinary philosophy and policies of the child care facility.

(RSMo 1949 § 210.230, A.L. 1955 p. 685 § 210.210, A.L. 1982 H.B. 1171, et al., A.L. 1989 S.B. 241, A.L. 1993 H.B. 376, A.L. 1999 H.B. 490 & H.B. 308, A.L. 2004 H.B. 1453, A.L. 2012 H.B. 1323, A.L. 2014 H.B. 1064 merged with H.B. 1831 merged with S.B. 869)

(1976) Held, that a lawyer is not required to be licensed by the division of family services in order to render legal services in connection with adoptions. In re Schaeffer (Mo.), 530 S.W.2d 231.



Section 210.215 Access to child and care providers during normal hours — exception court orders restricting access.

Effective 28 Aug 1993

Title XII PUBLIC HEALTH AND WELFARE

210.215. Access to child and care providers during normal hours — exception court orders restricting access. — Any parent or guardian of a child shall have access to the child care facility in which his child is enrolled and which is licensed pursuant to the provisions of sections 210.201 to 210.245 and shall have access to the providers of care in such facilities during normal hours of operation or when a child of such parent or guardian is in the care of such facility or provider, unless such parent or guardian is subject to a court order restricting access to the child.

(L. 1993 H.B. 376)



Section 210.221 Licenses to be issued by department of health and senior services — duty to fix standards and make investigations — rule variance granted when, procedure.

Effective 28 Aug 2015

Title XII PUBLIC HEALTH AND WELFARE

210.221. Licenses to be issued by department of health and senior services — duty to fix standards and make investigations — rule variance granted when, procedure. — 1. The department of health and senior services shall have the following powers and duties:

(1) After inspection, to grant licenses to persons to operate child-care facilities if satisfied as to the good character and intent of the applicant and that such applicant is qualified and equipped to render care or service conducive to the welfare of children, and to renew the same when expired. No license shall be granted for a term exceeding two years. Each license shall specify the kind of child-care services the licensee is authorized to perform, the number of children that can be received or maintained, and their ages and sex;

(2) To inspect the conditions of the homes and other places in which the applicant operates a child-care facility, inspect their books and records, premises and children being served, examine their officers and agents, deny, suspend, place on probation or revoke the license of such persons as fail to obey the provisions of sections 210.201 to 210.245 or the rules and regulations made by the department of health and senior services. The director also may revoke or suspend a license when the licensee fails to renew or surrenders the license;

(3) To promulgate and issue rules and regulations the department deems necessary or proper in order to establish standards of service and care to be rendered by such licensees to children. No rule or regulation promulgated by the division shall in any manner restrict or interfere with any religious instruction, philosophies or ministries provided by the facility and shall not apply to facilities operated by religious organizations which are not required to be licensed;

(4) To approve training concerning the safe sleep recommendations of the American Academy of Pediatrics in accordance with section 210.223; and

(5) To determine what records shall be kept by such persons and the form thereof, and the methods to be used in keeping such records, and to require reports to be made to the department at regular intervals.

2. Any child-care facility may request a variance from a rule or regulation promulgated pursuant to this section. The request for a variance shall be made in writing to the department of health and senior services and shall include the reasons the facility is requesting the variance. The department shall approve any variance request that does not endanger the health or safety of the children served by the facility. The burden of proof at any appeal of a disapproval of a variance application shall be with the department of health and senior services. Local inspectors may grant a variance, subject to approval by the department of health and senior services.

3. The department shall deny, suspend, place on probation or revoke a license if it receives official written notice that the local governing body has found that license is prohibited by any local law related to the health and safety of children. The department may, after inspection, find the licensure, denial of licensure, suspension or revocation to be in the best interest of the state.

4. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in sections 210.201 to 210.245 shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. All rulemaking authority delegated prior to August 28, 1999, is of no force and effect and repealed. Nothing in this section shall be interpreted to repeal or affect the validity of any rule filed or adopted prior to August 28, 1999, if it fully complied with all applicable provisions of law. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 1999, shall be invalid and void.

(RSMo 1949 § 210.240, A.L. 1955 p. 685 § 210.220, A.L. 1987 S.B. 277, A.L. 1993 H.B. 376 merged with S.B. 52, A.L. 1995 S.B. 3, A.L. 1999 H.B. 490 & H.B. 308, A.L. 2015 S.B. 341)

Prior revision: 1929 § 14135



Section 210.223 Safe sleep policy to be maintained, purpose — alternatives, written instructions required — definitions — training — rulemaking authority.

Effective 28 Aug 2015

Title XII PUBLIC HEALTH AND WELFARE

210.223. Safe sleep policy to be maintained, purpose — alternatives, written instructions required — definitions — training — rulemaking authority. — 1. All licensed child care facilities that provide care for children less than one year of age shall implement and maintain a written safe sleep policy in accordance with the most recent safe sleep recommendations of the American Academy of Pediatrics. The purpose of the safe sleep policy is to maintain a safe sleep environment that reduces the risk of sudden infant death syndrome and sudden unexpected infant deaths in children less than one year of age.

2. When, in the opinion of the infant's licensed health care provider, an infant requires alternative sleep positions or special sleeping arrangements that differ from those set forth in the most recent sleep recommendations of the American Academy of Pediatrics, the child care facility shall be provided with written instructions, signed by the infant's licensed health care provider, detailing the alternative sleep positions or special sleeping arrangements for such infant. The child care facility shall put the infant to sleep in accordance with such written instructions.

3. As used in this section, the following terms shall mean:

(1) "Sudden infant death syndrome", the sudden death of an infant less than one year of age that cannot be explained after a thorough investigation has been conducted, including a complete autopsy, an examination of the death scene, and a review of the clinical history;

(2) "Sudden unexpected infant death", the sudden and unexpected death of an infant less than one year of age in which the manner and cause of death are not immediately obvious prior to investigation. Causes of sudden unexpected infant death include, but are not limited to, metabolic disorders, hypothermia or hyperthermia, neglect or homicide, poisoning, and accidental suffocation.

4. All employees of licensed child care facilities who care for infants less than one year of age or any volunteer who may be assisting at the facility shall successfully complete department-approved training on the most recent safe sleep recommendations of the American Academy of Pediatrics every three years.

5. The department shall promulgate rules to implement the provisions of this section. Such rules shall include, but not be limited to:

(1) Amending any current rules which are not in compliance with the most recent safe sleep recommendations of the American Academy of Pediatrics, including but not limited to 19 CSR 30.62-092(1)C which permits the use of bumper pads in cribs or playpens;

(2) Keeping soft or loose bedding away from sleeping infants and out of safe sleep environments including, but not limited to, bumper pads, pillows, quilts, comforters, sleep positioning devices, sheepskins, blankets, flat sheets, cloth diapers, bibs, and other similar items; and

(3) Prohibiting blankets or other soft or loose bedding from being hung on the sides of cribs.

6. The department may adopt emergency rules to implement the requirements of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2015, shall be invalid and void.

(L. 2015 S.B. 341)



Section 210.231 Department of health and senior services may delegate powers.

Effective 28 Aug 1993

Title XII PUBLIC HEALTH AND WELFARE

210.231. Department of health and senior services may delegate powers. — The department of health and senior services may designate to act for it, with full authority of law, any instrumentality of any political subdivision of the state of Missouri deemed by the department of health and senior services to be competent, to investigate and inspect licensees and applicants for a license. Local inspection of child care facilities may be accomplished if the standards employed by local personnel are substantially equivalent to state standards and local personnel are available for enforcement of such standards.

(L. 1955 p. 685 § 210.230, A.L. 1982 H.B. 1171, et al., A.L. 1993 H.B. 376)



Section 210.241 Judicial review.

Effective 28 Aug 1993

Title XII PUBLIC HEALTH AND WELFARE

210.241. Judicial review. — Any person aggrieved by a final decision of the department of health and senior services made in the administration of sections 210.201 to 210.245 shall be entitled to judicial review thereof as provided in chapter 536.

(L. 1955 p. 685 § 210.240, A.L. 1993 H.B. 376)



Section 210.245 Violations, penalties — prosecutor may file suit to oversee or prevent operation of day care center — attorney general may seek injunction, when.

Effective 28 Aug 2012

Title XII PUBLIC HEALTH AND WELFARE

210.245. Violations, penalties — prosecutor may file suit to oversee or prevent operation of day care center — attorney general may seek injunction, when. — 1. Any person who violates any provision of sections 210.201 to 210.245, or who for such person or for any other person makes materially false statements in order to obtain a license or the renewal thereof pursuant to sections 210.201 to 210.245, shall be guilty of an infraction for the first offense and shall be assessed a fine not to exceed two hundred dollars and shall be guilty of a class A misdemeanor and shall be assessed a fine of up to two hundred dollars per day, not to exceed a total of ten thousand dollars for subsequent offenses. In case such guilty person is a corporation, association, institution or society, the officers thereof who participate in such misdemeanor shall be subject to the penalties provided by law.

2. If the department of health and senior services proposes to deny, suspend, place on probation or revoke a license, the department of health and senior services shall serve upon the applicant or licensee written notice of the proposed action to be taken. The notice shall contain a statement of the type of action proposed, the basis for it, the date the action will become effective, and a statement that the applicant or licensee shall have thirty days to request in writing a hearing before the administrative hearing commission and that such request shall be made to the department of health and senior services. If no written request for a hearing is received by the department of health and senior services within thirty days of the delivery or mailing by certified mail of the notice to the applicant or licensee, the proposed discipline shall take effect on the thirty-first day after such delivery or mailing of the notice to the applicant or licensee. If the applicant or licensee makes a written request for a hearing, the department of health and senior services shall file a complaint with the administrative hearing commission within ninety days of receipt of the request for a hearing.

3. The department of health and senior services may issue letters of censure or warning without formal notice or hearing. Additionally, the department of health and senior services may place a licensee on probation pursuant to chapter 621.

4. The department of health and senior services may suspend any license simultaneously with the notice of the proposed action to be taken in subsection 2 of this section, if the department of health and senior services finds that there is a threat of imminent bodily harm to the children in care. The notice of suspension shall include the basis of the suspension and the appeal rights of the licensee pursuant to this section. The licensee may appeal the decision to suspend the license to the department of health and senior services. The appeal shall be filed within ten days from the delivery or mailing by certified mail of the notice of appeal. A hearing shall be conducted by the department of health and senior services within ten days from the date the appeal is filed. The suspension shall continue in effect until the conclusion of the proceedings, including review thereof, unless sooner withdrawn by the department of health and senior services, dissolved by a court of competent jurisdiction or stayed by the administrative hearing commission. Any person aggrieved by a final decision of the department made pursuant to this section shall be entitled to judicial review in accordance with chapter 536.

5. In addition to initiating proceedings pursuant to subsection 1 of this section, or in lieu thereof, the prosecuting attorney of the county where the child-care facility is located may file suit for a preliminary and permanent order overseeing or preventing the operation of a child-care facility for violating any provision of sections 210.201 to 210.245. The order shall remain in force until such a time as the court determines that the child-care facility is in substantial compliance. If the prosecuting attorney refuses to act or fails to act after receipt of notice from the department of health and senior services, the department of health and senior services may request that the attorney general seek an injunction of the operation of such child-care facility.

6. In cases of imminent bodily harm to children in the care of a child-care facility, the department may file suit in the circuit court of the county in which the child-care facility is located for injunctive relief, which may include removing the children from the facility, overseeing the operation of the facility or closing the facility.

(L. 1955 p. 685, A.L. 1993 H.B. 376, A.L. 1999 H.B. 490 & H.B. 308, A.L. 2012 H.B. 1323)



Section 210.251 State and federal funds to be made available to centers to upgrade standards.

Effective 28 Aug 1999

Title XII PUBLIC HEALTH AND WELFARE

210.251. State and federal funds to be made available to centers to upgrade standards. — 1. By January 1, 1994, financial incentives shall be provided by the department of health and senior services through the child development block grant and other public moneys for child-care facilities wishing to upgrade their standard of care and which meet quality standards.

2. The department of health and senior services shall make federal funds available to licensed or inspected child-care centers pursuant to federal law as set forth in the Child and Adult Food Program, 42 U.S.C. 1766.

(L. 1993 H.B. 376, A.L. 1999 H.B. 490 & H.B. 308)



Section 210.252 Fire, safety, health and sanitation inspections, procedure — variances to rules granted when — rules authorized.

Effective 28 Aug 1999

Title XII PUBLIC HEALTH AND WELFARE

210.252. Fire, safety, health and sanitation inspections, procedure — variances to rules granted when — rules authorized. — 1. All buildings and premises used by a child-care facility to care for more than four children except those exempted from the licensing provisions of the department of health and senior services pursuant to subdivisions (1), (2), (3), (4) and (6) of section 210.211, shall be inspected annually for fire and safety by the state fire marshal, the marshal's designee or officials of a local fire district and for health and sanitation by the department of health and senior services or officials of the local health department. Evidence of compliance with the inspections required by this section shall be kept on file and available to parents of children enrolling in the child-care facility.

2. Local inspection of child-care facilities may be accomplished if the standards employed by local personnel are substantially equivalent to state standards and local personnel are available for enforcement of such standards.

3. Any child-care facility may request a variance from a rule or regulation promulgated pursuant to this section. The request for a variance shall be made in writing to the department of health and senior services and shall include the reasons the facility is requesting the variance. The department shall approve any variance request that does not endanger the health or safety of the children served by the facility. The burden of proof at any appeal of a disapproval of a variance application shall be with the department of health and senior services. Local inspectors may grant a variance, subject to approval by the department.

4. The department of health and senior services shall administer the provisions of sections 210.252 to 210.256, with the cooperation of the state fire marshal, local fire departments and local health agencies.

5. The department of health and senior services shall promulgate rules and regulations to implement and administer the provisions of sections 210.252 to 210.256. Such rules and regulations shall provide for the protection of children in all child-care facilities whether or not such facility is subject to the licensing provisions of sections 210.201 to 210.245.

6. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in sections 210.252 to 210.256 shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. All rulemaking authority delegated prior to August 28, 1999, is of no force and effect and repealed. Nothing in this section shall be interpreted to repeal or affect the validity of any rule filed or adopted prior to August 28, 1999, if it fully complied with all applicable provisions of law. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 1999, shall be invalid and void.

(L. 1993 H.B. 376 § 1, A.L. 1999 H.B. 490 & H.B. 308)



Section 210.254 Religious organization operating facilities exempt under licensing laws required to file parental notice of responsibility and fire, safety inspections annually.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

210.254. Religious organization operating facilities exempt under licensing laws required to file parental notice of responsibility and fire, safety inspections annually. — 1. Child-care facilities operated by religious organizations pursuant to the exempt status recognized in subdivision (5) of section 210.211 shall upon enrollment of any child provide the parent or guardian enrolling the child two copies of a notice of parental responsibility, one copy of which shall be retained in the files of the facility after the enrolling parent acknowledges, by signature, having read and accepted the information contained therein.

2. The notice of parental responsibility shall include the following:

(1) Notification that the child-care facility is exempt as a religious organization from state licensing and therefore not inspected or supervised by the department of health and senior services other than as provided herein and that the facility has been inspected by those designated in section 210.252 and is complying with the fire, health and sanitation requirements of sections 210.252 to 210.257;

(2) The names, addresses and telephone numbers of agencies and authorities which inspect the facility for fire, health and safety and the date of the most recent inspection by each;

(3) The staff/child ratios for enrolled children under two years of age, for children ages two to four and for those five years of age and older as required by the department of health and senior services regulations in licensed facilities, the standard ratio of staff to number of children for each age level maintained in the exempt facility, and the total number of children to be enrolled by the facility;

(4) Notification that background checks have been conducted on each individual caregiver and all other personnel at the facility. The background check shall be conducted upon employment and every two years thereafter on each individual caregiver and all other personnel at the facility. Such background check shall include a screening for child abuse or neglect through the children's division, and a criminal record review through the Missouri highway patrol pursuant to section 43.540. The fee for the criminal record review shall be limited to the actual costs incurred by the Missouri highway patrol in conducting such review not to exceed ten dollars;

(5) The disciplinary philosophy and policies of the child-care facility; and

(6) The educational philosophy and policies of the child-care facility.

3. A copy of notice of parental responsibility, signed by the principal operating officer of the exempt child-care facility and the individual primarily responsible for the religious organization conducting the child-care facility and copies of the annual fire and safety inspections shall be filed annually during the month of August with the director of the department of health and senior services. Exempt child-care facilities which begin operation after August 28, 1993, shall file such notice at least five days prior to starting to operate.

(L. 1993 H.B. 376 § 2 subsecs. 1, 2, 3, A.L. 1999 H.B. 490 & H.B. 308, A.L. 2014 H.B. 1299 Revision)



Section 210.255 Religious organizations operating facility in violation, procedure — noncompliance after notice, prosecutor may act or attorney general.

Effective 28 Aug 1993

Title XII PUBLIC HEALTH AND WELFARE

210.255. Religious organizations operating facility in violation, procedure — noncompliance after notice, prosecutor may act or attorney general. — 1. A parent or guardian of a child enrolled in a child care facility established, maintained or operated by a religious organization who has cause to believe that this section and section 210.254 are being violated may notify appropriate local law enforcement authorities.

2. If a child care facility maintained or operated under the exclusive control of a religious organization is suspected of violating any provision of sections 210.252 to 210.255, or if there is good cause to believe that the signatory made a materially false statement in the notice of parental responsibility required by sections 210.252 to 210.255, the department of health and senior services shall give twenty days' written notice to the facility concerning the nature of its suspected noncompliance. If compliance is not forthcoming within the twenty days, the department shall thereafter notify the prosecuting attorney of the county wherein the facility is located concerning the suspected noncompliance. If the prosecuting attorney refuses to act or fails to act within thirty days of receipt of notice from the department, the department of health and senior services may notify the attorney general concerning the suspected noncompliance and the attorney general may proceed under section 210.248*.

(L. 1993 H.B. 376 § 2 subsecs. 4, 5)

*Section 210.248 does not exist.



Section 210.256 Violations, penalties — injunction, procedure.

Effective 28 Aug 1999

Title XII PUBLIC HEALTH AND WELFARE

210.256. Violations, penalties — injunction, procedure. — 1. Any person who violates any provision of sections 210.252 to 210.255, or who for such person or for any other person makes a materially false statement in the notice of parental responsibility required by sections 210.254 and 210.255, shall be guilty of an infraction for the first offense and shall be assessed a fine not to exceed two hundred dollars and shall be guilty of a class A misdemeanor for subsequent offenses. In case such guilty person is a corporation, association, institution, or society, the officers thereof who participate in such violation shall be subject to the same penalties.

2. In addition to initiating proceedings pursuant to subsection 1 of this section, or in lieu thereof, the prosecuting attorney of the county where the child-care facility is located may file suit for a preliminary and permanent order overseeing or preventing the operation of a child-care facility for violating any provision of section 210.252. The injunction shall remain in force until such time as the court determines that the child-care facility is in substantial compliance.

3. In cases of imminent bodily harm to children in the care of a child-care facility, the department of health and senior services may apply to the circuit court of the county in which the child-care facility is located for injunctive relief, which may include removing the children from the facility, overseeing the operation of the facility or closing the facility.

(L. 1993 H.B. 376 § 3, A.L. 1999 H.B. 490 & H.B. 308)



Section 210.257 Rules, procedure to adopt.

Effective 28 Aug 1995

Title XII PUBLIC HEALTH AND WELFARE

210.257. Rules, procedure to adopt. — No rule or portion of a rule promulgated under the authority of section 210.252 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1993 H.B. 376 § 4, A.L. 1995 S.B. 3)



Section 210.258 Religious organizations operating facility, no interference permitted with curriculum, personnel or selection of children — discipline policies, explanation required for parent.

Effective 28 Aug 1993

Title XII PUBLIC HEALTH AND WELFARE

210.258. Religious organizations operating facility, no interference permitted with curriculum, personnel or selection of children — discipline policies, explanation required for parent. — The provisions of this section and section 210.259 apply to a child care facility maintained or operated under the exclusive control of a religious organization. Nothing in sections 210.252 to 210.257 shall be construed to authorize the department of health and senior services or any other governmental entity:

(1) To interfere with the program, curriculum, ministry, teaching or instruction offered in a child care facility;

(2) To interfere with the selection, certification, minimal formal educational degree requirements, supervision or terms of employment of a facility's personnel;

(3) To interfere with the selection of individuals sitting on any governing board of a child care facility;

(4) To interfere with the selection of children enrolled in a child care facility; or

(5) To prohibit the use of corporal punishment. However, the department of health and senior services may require the child care facility to provide the parent or guardian enrolling a child in the facility a written explanation of the disciplinary philosophy and policies of the child care facility.

(L. 1993 H.B. 376 § 6 subsec. 1)



Section 210.259 Nonreligious organization's agreement for child-care facility on property of religious organization not deemed to be exclusive control by religious organization.

Effective 28 Aug 1993

Title XII PUBLIC HEALTH AND WELFARE

210.259. Nonreligious organization's agreement for child-care facility on property of religious organization not deemed to be exclusive control by religious organization. — When a nonreligious organization, having as its principal purpose the provision of child care services, enters into an arrangement with a religious organization for the maintenance or operation of a child care facility on the property of the religious organization, the facility is not under the exclusive control of the religious organization.

(L. 1993 H.B. 376 § 6 subsec. 2)



Section 210.275 Child care provided on elementary and secondary school property must comply with child-care licensure provisions.

Effective 28 Aug 2001

Title XII PUBLIC HEALTH AND WELFARE

210.275. Child care provided on elementary and secondary school property must comply with child-care licensure provisions. — Any program licensed by the department of health and senior services pursuant to this chapter providing child care to school-age children that is located and operated on elementary or secondary school property shall comply with the child-care licensure provisions in this chapter; except that, for safety, health and fire purposes, all buildings and premises for any such programs shall be deemed to be in compliance with the child-care licensure provisions in this chapter.

(L. 2001 S.B. 236 § 1)



Section 210.278 Exempt from licensure, when.

Effective 28 Aug 2008

Title XII PUBLIC HEALTH AND WELFARE

210.278. Exempt from licensure, when. — Neighborhood youth development programs shall be exempt from the child care licensing provisions under this chapter so long as the program meets the following requirements:

(1) The program is affiliated and in good standing with a national congressionally chartered organization's standards under Title 36, Public Law 105-225;

(2) The program provides activities designed for recreational, educational, and character building purposes for children six to seventeen years of age;

(3) The governing body of the program adopts standards for care that at a minimum include staff ratios, staff training, health and safety standards, and mechanisms for assessing and enforcing the program's compliance with the standards;

(4) The program does not collect compensation for its services except for one-time annual membership dues not to exceed fifty dollars per year or program service fees for special activities such as field trips or sports leagues, except for current exemptions as written in section 210.211;

(5) The program informs each parent that the operation* of the program is not regulated by licensing requirements;

(6) The program provides a process to receive and resolve parental complaints; and

(7) The program conducts national criminal background checks for all employees and volunteers who work with children, as well as screening under the family care safety registry as provided in sections 210.900 to 210.936.

(L. 2008 H.B. 1946)

*Word "operations" appears in original rolls.



Section 210.305 Grandparent placement preferred in emergency placements — definitions — diligent efforts required, when.

Effective 28 Aug 2009

Title XII PUBLIC HEALTH AND WELFARE

210.305. Grandparent placement preferred in emergency placements — definitions — diligent efforts required, when. — 1. When an initial emergency placement of a child is deemed necessary, the children's division shall immediately begin diligent efforts to locate, contact, and place the child with a grandparent or grandparents of the child, except when the children's division determines that placement with a grandparent or grandparents is not in the best interest of the child and subject to the provisions of section 210.482 regarding background checks for emergency placements. If emergency placement of a child with a grandparent is deemed not to be in the best interest of the child, the children's division shall document in writing the reason the grandparent has been denied emergency placement and shall have just cause to deny the emergency placement. Prior to placement of the child in any emergency placement, the division shall assure that the child's physical needs are met.

2. For purposes of this section, the following terms shall mean:

(1) "Diligent efforts", a good faith attempt documented in writing by the children's division, which exercises reasonable efforts and care to utilize all available services and resources related to meeting the ongoing health and safety needs of the child, to locate a grandparent or grandparents of the child after all of the child's physical needs have been attended to by the children's division;

(2) "Emergency placement", those limited instances when the children's division is placing for an initial placement a child in the home of private individuals, including neighbors, friends, or relatives, as a result of a sudden unavailability of the child's primary caretaker.

3. Diligent efforts shall be made to contact the grandparent or grandparents of the child within three hours from the time the emergency placement is deemed necessary for the child. During such three-hour time period, the child may be placed in an emergency placement. If a grandparent or grandparents of the child cannot be located within the three-hour period, the child may be temporarily placed in emergency placement; except that, after the emergency placement is deemed necessary, the children's division shall continue to make diligent efforts to contact, locate, and place the child with a grandparent or grandparents, or another relative, with first consideration given to a grandparent for placement.

4. Nothing in this section shall be construed or interpreted to interfere with or supercede laws related to parental rights or judicial authority.

(L. 2009 H.B. 154)



Section 210.320 Regulation of detention facility — taxation of cigarettes to support, rate — discount for wholesaler — refunds — failing to affix stamps or pay tax, penalty — possession of unstamped cigarettes, prima facie evidence cigarettes intended for sale, exception — seizure of property, when, procedure — rules, procedure — violation of a misdemeanor — budget (certain first class counties).

Effective 28 Aug 1995

Title XII PUBLIC HEALTH AND WELFARE

210.320. Regulation of detention facility — taxation of cigarettes to support, rate — discount for wholesaler — refunds — failing to affix stamps or pay tax, penalty — possession of unstamped cigarettes, prima facie evidence cigarettes intended for sale, exception — seizure of property, when, procedure — rules, procedure — violation of a misdemeanor — budget (certain first class counties). — 1. The county commission or other legislative authority in any such county, or the circuit judges en banc in any first class county with the greater part of a city of three hundred fifty thousand or more population, shall make all rules and regulations for the government of such places of detention, make a budget for operations, appoint officers and attendants, including teachers, prescribe their duties and fix their compensation. The expense of maintaining such place of detention, including the compensation of officers and employees thereof, shall be paid out of any funds available for the purpose, as the county commission deems proper; except, that no portion of the special road fund shall be appropriated for this purpose.

2. In any first class county with the greater part of a city of three hundred fifty thousand or more population, to defray in whole or in part the expenses of such places of detention and any other children's services, the county commission or other legislative authority is hereby authorized to impose a tax on the sale of cigarettes made of tobacco or any substitute for tobacco, not to exceed two and one-half mills per cigarette sold in the county.

3. The rate of taxation shall not be greater than the amount required for children's services.

4. The county cigarette tax shall be collected by the state department of revenue in the same manner as is provided by chapter 149 for the collection of the state cigarette tax. The director of revenue shall retain, from the county tax collected, one percent of the amount collected and deposit that amount in the state general revenue fund to help defray the cost to the state of collecting and distributing this tax.

5. The county tax shall be paid, county stamps or meter impressions shall be affixed, records covering the business carried on in any county adopting the tax herein provided shall be kept in Missouri, records shall be subject to the examination of any authorized representative of the director, and reports covering the county tax required by the director shall be filed in the same manner as is provided by chapter 149 for the state cigarette tax; except, that the payment of the county tax shall not be deferred and a two percent discount shall be given any wholesaler for affixing stamps or making reports required by the director.

6. The director may make refunds or exchange county stamps or meter units on unused county stamps or meter units or on county stamps or meter impressions affixed to any packages of cigarettes which have become unsalable in the same manner as is provided by chapter 149 for the refund or exchange of state cigarette tax stamps or meter units.

7. If after any audit, examination of records or other investigation the director finds that any person has sold cigarettes in any county adopting the cigarette tax herein provided, without county stamps or meter impressions affixed thereto or that any person has failed to pay the county tax on cigarettes sold in such counties, the director shall assess such county tax against such person, together with a penalty equal to one hundred percent of the county tax due and the tax and penalty thereon shall bear interest at the rate of six percent per annum from the date such cigarettes were sold in such county until the date of payment. The county taxes and penalties assessed under this section shall be a first lien on all property and assets of such person within this state.

8. No person, other than licensed wholesalers or other persons specifically provided for in chapter 149, shall possess for the purpose of sale in any county adopting the tax herein provided, any cigarettes to which stamps or meter impressions evidencing the county tax are not affixed. Mere possession of unstamped packages of such cigarettes shall be prima facie evidence that the cigarettes are intended for sale in such county.

9. All cigarettes to which county stamps or meter impressions are not affixed which shall be found in the possession, custody, or control of any person, for the purpose of being consumed, sold or transported into, within or through any county adopting the tax herein provided, for the purpose of evading the provision of this section, or with intent to avoid payment of the county tax authorized hereunder, and any motor vehicle, truck or other conveyance whatsoever used in the transportation of such cigarettes, and all paraphernalia, equipment or other tangible personal property incident to the use of such purposes, found in the place, building, vehicle, or vehicles where the cigarettes are found may be seized by the director or his duly authorized agents, or any peace officer within the state, and the same shall be, from the time of the seizure, forfeited to the county of seizure and a proper proceeding filed in a court of competent jurisdiction in the county of seizure, to maintain the seizure and prosecute the forfeiture in the same manner as is provided by section 149.055 for the state cigarette tax.

10. The director of revenue of this state shall promulgate reasonable and necessary regulations for the collection of this tax. No rule or portion of a rule promulgated under the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

11. Any person who commits any act or omission with regard to cigarettes sold or intended to be sold in any county adopting the tax herein provided; or with relation to stamps applied or intended to be applied to cigarettes for sale in any such county, or with respect to records, reports, or returns of sales made taxable under this section; which if done with regard to cigarettes made taxable under chapter 149, or stamps or records prescribed thereunder, would be a violation of said chapter, shall be guilty of a misdemeanor and upon conviction shall be punished as provided by law.

12. The budget for the operation of such places of detention shall be fixed by the circuit judges en banc in counties of the first class with the greater part of a city of three hundred fifty thousand or more population. Such budget shall be filed with the county commission or other legislative authority at the same time as, and becomes a part of, the budget of the circuit court en banc for the performance of its other duties and functions.

(RSMo 1939 § 9189, A.L. 1969 S.B. 241, A.L. 1976 S.B. 707, A.L. 1978 H.B. 1634, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)

Prior revisions: 1929 § 14849; 1919 § 13804; 1909 § 1711



Section 210.481 Definitions.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

210.481. Definitions. — As used in sections 210.481 to 210.536, unless the context clearly requires otherwise, the following terms shall mean:

(1) "Child", any individual under eighteen years of age or in the custody of the division;

(2) "Child placing agency", any person, other than the parents, who places a child outside the home of the child's parents or guardian, or advertises or holds himself forth as performing such services, but excluding the attorney, physician, or clergyman of the parents;

(3) "Division", the children's division of the department of social services of the state of Missouri;

(4) "Foster home", a private residence of one or more family members providing twenty-four-hour care to one or more but less than seven children who are unattended by parent or guardian and who are unrelated to either foster parent by blood, marriage, or adoption;

(5) "Guardian", the person designated by a court of competent jurisdiction as the "guardian of the person of a minor" or "guardian of the person and conservator of the estate of a minor";

(6) "License", the document issued by the division in accordance with the applicable provisions of sections 210.481 to 210.536 to a foster home, residential care facility, or child placing agency which authorizes the foster home, residential care facility, or child placing agency to operate its program in accordance with the applicable provisions of sections 210.481 to 210.536 and rules issued pursuant thereto;

(7) "Person", any individual, firm, corporation, partnership, association, agency, or an incorporated or unincorporated organization, regardless of the name used;

(8) "Provisional license", the document issued by the division in accordance with the applicable provisions of sections 210.481 to 210.536 to a foster home, residential care facility, or child placing agency which is not currently meeting requirements for full licensure;

(9) "Related", any of the following by blood, marriage, or adoption: Parent, grandparent, brother, sister, half-brother, half-sister, stepparent, stepbrother, stepsister, uncle, aunt, or first cousin;

(10) "Residential care facility", a facility providing twenty-four-hour care in a group setting to children who are unrelated to the person operating the facility and who are unattended by a parent or guardian.

(L. 1982 H.B. 1171, et al., A.L. 1985 H.B. 366, et al., A.L. 2014 H.B. 1299 Revision)



Section 210.482 Background checks for emergency placements, requirements, exceptions — cost, paid by whom.

Effective 11 Oct 2013, see footnote

Title XII PUBLIC HEALTH AND WELFARE

*210.482. Background checks for emergency placements, requirements, exceptions — cost, paid by whom. — 1. If the emergency placement of a child in a private home is necessary due to the unexpected absence of the child's parents, legal guardian, or custodian, the juvenile court or children's division:

(1) May request that a local or state law enforcement agency or juvenile officer, subject to any required federal authorization, immediately conduct a name-based criminal history record check to include full orders of protection and outstanding warrants of each person over the age of seventeen residing in the home by using the Missouri uniform law enforcement system (MULES) and the National Crime Information Center to access the Interstate Identification Index maintained by the Federal Bureau of Investigation; and

(2) Shall determine or, in the case of the juvenile court, shall request the division to determine whether any person over the age of seventeen years residing in the home is listed on the child abuse and neglect registry. For any children less than seventeen years of age residing in the home, the children's division shall inquire of the person with whom an emergency placement of a child will be made whether any children less than seventeen years of age residing in the home have ever been certified as an adult and convicted of or pled guilty or nolo contendere to any crime.

2. If a name-based search has been conducted pursuant to subsection 1 of this section, within fifteen calendar days after the emergency placement of the child in the private home, and if the private home has not previously been approved as a foster or adoptive home, all persons over the age of seventeen residing in the home and all children less than seventeen residing in the home who the division has determined have been certified as an adult for the commission of a crime shall report to a local law enforcement agency for the purpose of providing three sets of fingerprints each and accompanying fees, pursuant to section 43.530. One set of fingerprints shall be used by the highway patrol to search the criminal history repository, one set shall be forwarded to the Federal Bureau of Investigation for searching the federal criminal history files, and one set shall be forwarded to and retained by the division. Results of the checks shall be provided to the juvenile court or children's division office requesting such information. Any child placed in emergency placement in a private home shall be removed immediately if any person residing in the home fails to provide fingerprints after being requested to do so, unless the person refusing to provide fingerprints ceases to reside in the private home.

3. If the placement of a child is denied as a result of a name-based criminal history check and the denial is contested, all persons over the age of seventeen residing in the home and all children less than seventeen years of age residing in the home who the division has determined have been certified as an adult for the commission of a crime shall, within fifteen calendar days, submit to the juvenile court or the children's division three sets of fingerprints in the same manner described in subsection 2 of this section, accompanying fees, and written permission authorizing the juvenile court or the children's division to forward the fingerprints to the state criminal record repository for submission to the Federal Bureau of Investigation. One set of fingerprints shall be used by the highway patrol to search the criminal history repository, one set shall be forwarded to the Federal Bureau of Investigation for searching the federal criminal history files, and one set shall be retained by the division.

4. No person who submits fingerprints under this section shall be required to submit additional fingerprints under this section or section 210.487 unless the original fingerprints retained by the division are lost or destroyed.

5. Subject to appropriation, the total cost of fingerprinting required by this section may be paid by the state, including reimbursement of persons incurring fingerprinting costs under this section.

6. For the purposes of this section, "emergency placement" refers to those limited instances when the juvenile court or children's division is placing a child in the home of private individuals, including neighbors, friends, or relatives, as a result of a sudden unavailability of the child's primary caretaker.

(L. 2004 H.B. 1453 merged with S.B. 762, A.L. 2007 S.B. 84, A.L. 2013 S.B. 110)

*Effective 10-11-13, see § 21.250. S.B. 110 was vetoed July 3, 2013. The veto was overridden on September 11, 2013.



Section 210.484 Residential care facilities license required.

Effective 28 Aug 1993

Title XII PUBLIC HEALTH AND WELFARE

210.484. Residential care facilities license required. — Notwithstanding any other provision of law to the contrary, the department of health and senior services shall license residential care facilities, as defined in subdivision (10) of section 210.481.

(L. 1993 H.B. 376 § 5)



Section 210.485 Civil liability, for-profit child-placing agency or residential care facility, when — state exemption.

Effective 28 Aug 1999

Title XII PUBLIC HEALTH AND WELFARE

210.485. Civil liability, for-profit child-placing agency or residential care facility, when — state exemption. — 1. Any owner or operator of a for-profit child-placing agency or residential care facility licensed pursuant to sections 210.481 to 210.536, may be held civilly liable for any injury to another person or damage to property which occurs outside such facility and is caused by a child who is absent without authorization or approval from the facility but who is in the care of such facility. Such civil liability shall be determined in the same manner and amounts as provided for parents in section 211.185. Nothing in this section shall alter, impair or otherwise affect other claims, rights or remedies available pursuant to law.

2. The state of Missouri and any political subdivision thereof shall not be subject to civil liability pursuant to subsection 1 of this section.

(L. 1999 H.B. 490 & H.B. 308)



Section 210.486 License required, applicants to be investigated — provisional license, when — periods of validity.

Effective 28 Aug 1993

Title XII PUBLIC HEALTH AND WELFARE

210.486. License required, applicants to be investigated — provisional license, when — periods of validity. — 1. No person shall operate or maintain a foster home, residential care facility, or child placing agency without having in full force and effect a valid license issued by the division or the department of health and senior services as provided in section 210.484.

2. The division or the department of health and senior services as provided in section 210.484 shall conduct an investigation of all applicants and such investigation shall include examination of the physical facility and investigation of persons responsible for the care of, planning, and services for the children being served.

3. The division or the department of health and senior services as provided in section 210.484 shall issue a license upon being satisfied that the applicant complies with the applicable provisions of sections 210.481 to 210.536 and rules issued pursuant thereto.

4. The division or the department of health and senior services as provided in section 210.484 shall initiate action on an application within a reasonable time, which shall not exceed thirty days, from receipt of the application.

5. The license shall be valid for a period not to exceed two years from date of issuance.

6. The division or the department of health and senior services as provided in section 210.484 may issue a provisional license to a foster home, residential care facility, or child placing agency that is not currently meeting requirements for full licensure but demonstrates the potential capacity to meet full requirements for licensure; but no provisional license shall be issued unless the director is satisfied that the operation of the foster home, residential care facility, or child placing agency so licensed is not detrimental to the health and safety of the children being served. The provisional license shall be nonrenewable and shall be valid for a period not to exceed six months from date of issuance.

(L. 1982 H.B. 1171, et al., A.L. 1993 H.B. 376)



Section 210.487 Background checks for foster families, requirements — costs, paid by whom — rulemaking authority.

Effective 11 Oct 2013, see footnote

Title XII PUBLIC HEALTH AND WELFARE

*210.487. Background checks for foster families, requirements — costs, paid by whom — rulemaking authority. — 1. When conducting investigations of persons for the purpose of foster parent licensing, the division shall:

(1) Conduct a search for all persons over the age of seventeen in the applicant's household and for any child less than seventeen years of age residing in the applicant's home who the division has determined has been certified as an adult for the commission of a crime for evidence of full orders of protection. The office of state courts administrator shall allow access to the automated court information system by the division. The clerk of each court contacted by the division shall provide the division information within ten days of a request; and

(2) Obtain three sets of fingerprints for any person over the age of seventeen in the applicant's household and for any child less than seventeen years of age residing in the applicant's home who the division has determined has been certified as an adult for the commission of a crime in the same manner set forth in subsection 2 of section 210.482. One set of fingerprints shall be used by the highway patrol to search the criminal history repository, one set shall be forwarded to the Federal Bureau of Investigation for searching the federal criminal history files, and one set shall be forwarded to and retained by the division. The highway patrol shall assist the division and provide the criminal fingerprint background information, upon request; and

(3) Determine whether any person over the age of seventeen residing in the home and any child less than seventeen years of age residing in the applicant's home who the division has determined has been certified as an adult for the commission of a crime is listed on the child abuse and neglect registry. For any children less than seventeen years of age residing in the applicant's home, the children's division shall inquire of the applicant whether any children less than seventeen years of age residing in the home have ever been certified as an adult and been convicted of or pled guilty or nolo contendere to any crime.

2. After the initial investigation is completed under subsection 1 of this section:

(1) No person who submits fingerprints under subsection 1 of this section or section 210.482 shall be required to submit additional fingerprints under this section or section 210.482 unless the original fingerprints retained by the division are lost or destroyed; and

(2) The children's division and the department of health and senior services may waive the requirement for a fingerprint background check for any subsequent recertification.

3. Subject to appropriation, the total cost of fingerprinting required by this section may be paid by the state, including reimbursement of persons incurring fingerprinting costs under this section.

4. The division may make arrangements with other executive branch agencies to obtain any investigative background information.

5. The division may promulgate rules that are necessary to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2004, shall be invalid and void.

(L. 2004 H.B. 1453 merged with S.B. 762, A.L. 2007 S.B. 84, A.L. 2013 S.B. 110)

*Effective 10-11-13, see § 21.250. S.B. 110 was vetoed July 3, 2013. The veto was overridden on September 11, 2013.



Section 210.491 Investigation of certain facilities by the division, when — injunctive relief, when.

Effective 28 Aug 1997

Title XII PUBLIC HEALTH AND WELFARE

210.491. Investigation of certain facilities by the division, when — injunctive relief, when. — 1. The director of the division, or the director's authorized representative, shall have the right to enter the premises of an applicant for or holder of a license at reasonable hours to determine compliance with the applicable provisions of sections 210.481 to 210.536 and rules promulgated pursuant thereto, and for investigative purposes involving complaints regarding the operation of a foster home, residential care facility, or child placing agency.

2. Whenever the division is advised or has reason to believe that any person is operating a foster home, residential care facility, or child placing agency subject to licensure under sections 210.481 to 210.536 without a license or provisional license, the division shall make an investigation to ascertain the facts. If the division finds that the foster home, residential care facility, or child placing agency is being operated without a license or provisional license, it may seek injunctive relief against the foster home, residential care facility, or child placing agency. If a foster home, residential care facility or child placing agency violates the provisions of sections 210.481 to 210.536, the prosecuting attorney of the county where the foster home, residential care facility or child placing agency is located, or the division, may seek injunctive relief. Such injunctive relief may include:

(1) Removing the children from the foster home, residential care facility, or child placing agency;

(2) Overseeing the operation of the foster home, residential care facility, or child placing agency; or

(3) Closing the foster home, residential care facility, or child placing agency.

3. The order provided for in subsection 2 of this section shall remain in force until such a time as the court determines that the foster home, residential care facility, or child placing agency is in substantial compliance.

(L. 1982 H.B. 1171, et al., A.L. 1997 H.B. 343)

CROSS REFERENCE:

Application of law to adoption petitions filed on or after August 28, 1997, 453.012



Section 210.496 Refusal to issue, suspension or revocation of licenses — grounds.

Effective 28 Aug 2011

Title XII PUBLIC HEALTH AND WELFARE

210.496. Refusal to issue, suspension or revocation of licenses — grounds. — The division may refuse to issue either a license or a provisional license to an applicant, or may suspend or revoke the license or provisional license of a licensee, who:

(1) Fails consistently to comply with the applicable provisions of sections 208.400 to 208.535 and the applicable rules promulgated thereunder;

(2) Violates any of the provisions of its license;

(3) Violates state laws or rules relating to the protection of children;

(4) Furnishes or makes any misleading or false statements or reports to the division;

(5) Refuses to submit to the division any reports or refuses to make available to the division any records required by the division in making an investigation;

(6) Fails or refuses to admit authorized representatives of the division at any reasonable time for the purpose of investigation;

(7) Fails or refuses to submit to an investigation by the division;

(8) Fails to provide, maintain, equip, and keep in safe and sanitary condition the premises established or used for the care of children being served, as required by law, rule, or ordinance applicable to the location of the foster home or residential care facility; or

(9) Fails to provide financial resources adequate for the satisfactory care of and services to children being served and the upkeep of the premises.

­­

­

(L. 1982 H.B. 1171, et al., A.L. 2011 H.B. 555 merged with H.B. 604 merged with H.B. 648)



Section 210.498 Access to records on the suspension or revocation of a foster home license — procedure for release of information.

Effective 28 Aug 2011

Title XII PUBLIC HEALTH AND WELFARE

210.498. Access to records on the suspension or revocation of a foster home license — procedure for release of information. — Any parent or legal guardian may have access to investigation records kept by the division regarding a decision for the denial of or the suspension or revocation of a license to a specific person to operate or maintain a foster home if such specific person does or may provide services or care to a child of the person requesting the information. The request for the release of such information shall be made to the division director or the director's designee, in writing, by the parent or legal guardian of the child and shall be accompanied with a signed and notarized release form from the person who does or may provide care or services to the child. The notarized release form shall include the full name, date of birth and Social Security number of the person who does or may provide care or services to a child. The response shall include only information pertaining to the nature and disposition of any denial, suspension or revocation of a license to operate a foster home. This response shall not include any identifying information regarding any person other than the person to whom a foster home license was denied, suspended or revoked. The response shall be given within ten working days of the time it was received by the division.

(L. 1997 S.B. 358, A.L. 2011 H.B. 431 merged with H.B. 604)



Section 210.501 Application for licensure, form, contents.

Effective 28 Aug 1982

Title XII PUBLIC HEALTH AND WELFARE

210.501. Application for licensure, form, contents. — 1. Application for license shall be made on forms supplied by the division and in the manner prescribed.

2. Each license shall state clearly the name of the foster home, residential care facility, or child placing agency, its location, the kind of program the licensee is permitted to undertake, and the number, age range, and other pertinent information concerning children who may be served.

(L. 1982 H.B. 1171, et al.)



Section 210.506 Rules, procedure — promulgation, persons to be consulted.

Effective 28 Aug 1995

Title XII PUBLIC HEALTH AND WELFARE

210.506. Rules, procedure — promulgation, persons to be consulted. — 1. The division shall promulgate and publish rules in accordance with this section and chapter 536 for the licensing of foster homes, residential care facilities, and child placing agencies. In promulgating such rules the division shall consult with:

(1) Appropriate state agencies which are hereby directed to cooperate with and assist the division;

(2) Representatives from the foster homes, residential care facilities, and child placing agencies subject to licensure under sections 210.481 to 210.536; and

(3) Persons from the various professional fields relevant to the licensing of the foster homes, residential care facilities, and child placing agencies.

2. The rules so promulgated shall be designed to promote the health, safety, and well-being of children served by the foster homes, residential care facilities, and child placing agencies. No rule or portion of a rule promulgated under the authority of sections 210.481 to 210.565 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1982 H.B. 1171, et al., A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 210.511 Division to assist applicants in meeting license requirements and establishing certain programs, how.

Effective 28 Aug 1982

Title XII PUBLIC HEALTH AND WELFARE

210.511. Division to assist applicants in meeting license requirements and establishing certain programs, how. — The division shall offer technical assistance or consultation to assist applicants for licensure, licensees, and holders of provisional licenses in meeting license requirements, staff qualifications, and other aspects involving the operation of a foster home, residential care facility, or child placing agency, and to assist in the achievement of programs of excellence related to the care of children being served.

(L. 1982 H.B. 1171, et al.)



Section 210.516 Exceptions to license requirement — division may not require documentation.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

210.516. Exceptions to license requirement — division may not require documentation. — 1. It shall be unlawful for any person to establish, maintain, or operate a foster home, residential care facility, or child placing agency, or to advertise or hold himself out as being able to perform any of the services as defined in sections 210.481 to 210.536, without having in full force and effect a license issued by the division; provided, however, that nothing in sections 210.481 to 210.536 shall apply to:

(1) Any residential care facility operated by a person in which the care provided is in conjunction with an educational program for which a tuition is charged and completion of the program results in meeting requirements for a diploma recognized by the state department of elementary and secondary education;

(2) Any camp, hospital, sanitarium, or home which is conducted in good faith primarily to provide recreation, medical treatment, or nursing or convalescent care for children;

(3) Any person who receives free of charge, and not as a business, for periods of time not exceeding ninety consecutive days, the child of personal friends of such person as an occasional and personal guest, and who receives custody of no other unrelated child;

(4) Any child placing agency operated by the department of mental health or any foster home or residential care facility operated or licensed by the department of mental health under sections 630.705 to 630.760 which provides care, treatment, and habilitation exclusively to children who have a primary diagnosis of mental disorder, mental illness, intellectual disability or developmental disability, as defined in section 630.005;

(5) Any foster home arrangement established and operated by any well-known religious order or church and any residential care facility or child placement agency operated by such organization; or

(6) Any institution or agency maintained or operated by the state, city or county.

2. The division shall not require any foster home, residential care facility, or child placing agency which believes itself exempt from licensure as provided in subsection 1 of this section to submit any documentation in support of the claimed exemption; however said foster home, residential care facility, or child placing agency is not precluded from furnishing such documentation if it chooses to do so.

(L. 1982 H.B. 1171, et al. §§ 210.516, 210.521, A.L. 2014 H.B. 1064)



Section 210.518 Departments' duties, classification of services to children — interagency meetings for coordination of services.

Effective 28 Aug 2004

Title XII PUBLIC HEALTH AND WELFARE

210.518. Departments' duties, classification of services to children — interagency meetings for coordination of services. — 1. The department of social services, the department of mental health, the department of elementary and secondary education and all subdivisions thereof shall develop and implement through interagency agreement a common system of classification for assessing the needs of a child and common terminology to describe the services to be provided to the child. The agreement must establish a standardized form and set of records to be kept for such children which shall include, if applicable to such child, any individualized education plan, diagnostic summary, school history, school records, medical history, court records, placement orders and any criminal history. The agreement shall be adopted and in effect on or before July 1, 1999.

2. To facilitate the coordination of services being provided to children, interagency meetings pursuant to subsection 1 of this section shall be held as frequently as appropriate to address and review any actions being taken by agency personnel involved in the provision of services to a child and to ensure the existence of a continuation of services to prevent and treat child abuse and neglect, evaluate data, policy, and practices, and assure the quality of services provided to children. The agencies shall document which staff members attended such meetings. If any services for the child are provided through contracted providers, such providers shall be included in the meetings described in this section.

(L. 1998 H.B. 1683, A.L. 2004 H.B. 1453)



Section 210.521 Assistance for division in licensure of foster homes.

Effective 28 Aug 1982

Title XII PUBLIC HEALTH AND WELFARE

210.521. Assistance for division in licensure of foster homes. — 1. The division may designate to act for it a licensed child placing agency to inspect and recommend for licensure foster homes and prospective foster homes either utilized by or to be utilized by that child placing agency.

2. The division may designate to act for it an instrumentality of any political subdivision of the state of Missouri deemed by the division to be competent to assist in investigating and inspecting licensees and applicants for license.

(L. 1982 H.B. 1171, et al. § 210.526)



Section 210.526 Grievance procedure for decisions of division, requirements — judicial review authorized.

Effective 28 Aug 1982

Title XII PUBLIC HEALTH AND WELFARE

210.526. Grievance procedure for decisions of division, requirements — judicial review authorized. — 1. Any person aggrieved by a final decision of the division made in the administration of sections 210.481 to 210.536 shall be entitled to judicial review as provided in chapter 536.

2. The division shall establish a grievance procedure which shall be available to licensees under sections 210.481 to 210.536 and shall inform all licensees of that procedure in writing.

(L. 1982 H.B. 1171, et al. § 210.531)



Section 210.531 Violations or false statements, penalty.

Effective 28 Aug 1982

Title XII PUBLIC HEALTH AND WELFARE

210.531. Violations or false statements, penalty. — Any person who violates any applicable provision of sections 210.481 to 210.536, or who for himself or for any other person makes materially false statements in order to obtain a license or the renewal thereof shall be guilty of a class A misdemeanor. In case such guilty person be a corporation, association, institution, or society, the officers thereof who participate in the activity shall upon conviction be subject to the penalties provided by law.

(L. 1982 H.B. 1171, et al. § 210.536 subsec. 1)



Section 210.535 Foster care and adoption assistance under federal Social Security Act, amendments to plan and waivers to be submitted.

Effective 28 Aug 2004

Title XII PUBLIC HEALTH AND WELFARE

210.535. Foster care and adoption assistance under federal Social Security Act, amendments to plan and waivers to be submitted. — The department of social services shall:

(1) Submit amendments to state plans and seek available waivers from the federal Department of Health and Human Services to enhance federal reimbursement and federal administrative reimbursement for foster care and adoption assistance under Title IV-E of the Social Security Act and Title XIX of the Social Security Act; and

(2) Take the necessary steps to qualify the state for receipt of any federal block grant moneys which are or will be available for foster care and adoption assistance.

(L. 2004 H.B. 1453)



Section 210.536 Cost of foster care, how paid — failure of parent to pay required amount, court orders against assets, collection procedure.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

210.536. Cost of foster care, how paid — failure of parent to pay required amount, court orders against assets, collection procedure. — 1. The cost of foster care shall be paid by the children's division under chapter 207, except that the court shall evaluate the ability of parents to pay part or all of the cost for such care, and shall order such payment to the department of social services.

2. The court may effectuate such order against any asset of the parent for failure to provide part or all of the cost of foster care according to the court order; provided further, that any assignment, attachment, garnishment, or lien against such assets shall be served upon the person in possession of the assets or shall be recorded in the office of the recorder of deeds in the county in which the parent resides or in which the asset is located. The department of social services may contract on a contingency fee basis with private attorneys for the collection and enforcement of orders against such assets. Any such third party payment shall be paid directly to the department of social services.

(L. 1982 H.B. 1171, et al. § 210.536 subsec. 2, 3, A.L. 2014 H.B. 1299 Revision)



Section 210.537 County foster parent associations may be established, duties of division.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

210.537. County foster parent associations may be established, duties of division. — The children's division shall cooperate with and shall help promote foster parent associations in each county. The children's division shall provide county foster parent associations with data, information and guidelines on the obligations, responsibilities and opportunities of foster parenting and shall keep the associations and members apprised of changes in laws and regulations relevant to foster parenting.

(L. 1990 H.B. 1370, et al. § 8, A.L. 2014 H.B. 1299 Revision)



Section 210.539 State health insurance, foster parents may purchase, when.

Effective 28 Aug 2012

Title XII PUBLIC HEALTH AND WELFARE

210.539. State health insurance, foster parents may purchase, when. — 1. Any specialized foster parent as defined in section 210.543 and licensed under this chapter who provides temporary foster care for children who have a documented history of presenting behaviors or diagnoses which render the child unable to effectively function outside of a highly structured setting, not in anticipation of adoption and not for children related to such foster parent may, at the foster parent's own expense, purchase the same state health insurance as state employees for himself or herself and his or her dependents through the Missouri consolidated health care plan at the actuarially determined rate of total premium for such health care coverage.

2. Documentation of eligibility for the purchase of state health insurance shall be required prior to the purchase of any such insurance. The department of social services shall provide the appropriate documentation of initial and ongoing eligibility of foster parents who qualify for the purchase of state health insurance under this section to the Missouri consolidated health care plan.

(L. 2012 H.B. 1576)



Section 210.542 Training and standards for foster parents to be provided, when — evaluation of foster parents.

Effective 28 Aug 2004

Title XII PUBLIC HEALTH AND WELFARE

210.542. Training and standards for foster parents to be provided, when — evaluation of foster parents. — 1. The children's division shall provide certain standards and training that prospective foster care parents shall meet before becoming licensed.

2. The children's division shall provide performance-based criteria for the evaluation of licensed foster parents and may establish by rule the frequency of such evaluation.

(L. 2004 H.B. 1453 merged with S.B. 762)



Section 210.543 Specialized foster parents, training, fiscal incentives.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

210.543. Specialized foster parents, training, fiscal incentives. — The children's division shall train and license a separate category of foster parents who are able to provide special care and supervision to foster children who have special needs because of a history of sexual abuse, serious physical abuse, or severe chronic neglect. The training received by such specialized foster parents shall be in addition to the training required in section 210.540. Fiscal incentives for training and/or longevity may be provided by the division, subject to appropriation. The division shall place foster children with such specialized foster parents subject to available funds.

(L. 1987 S.B. 244, A.L. 2014 H.B. 1299 Revision)



Section 210.545 Respite care facilities for foster families — rules and regulations — procedure.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

210.545. Respite care facilities for foster families — rules and regulations — procedure. — 1. The children's division shall establish reasonably accessible respite care facilities which may be utilized by foster parents licensed by the division. Such licensed foster parents shall be permitted to leave agency foster children in the respite care facilities for periods of time determined jointly by the foster parent and the division and subject to available funds.

2. Such respite care facilities may be licensed day care centers or residential treatment centers who have contracted with the division to provide such services. Licensed foster homes may also be designated as respite care facilities.

3. The children's division shall promulgate rules and regulations necessary to implement the provisions of this section. No rule or portion of a rule promulgated under the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1987 S.B. 244, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 2014 H.B. 1299 Revision)



Section 210.551 Grievance procedure for decisions of division to be developed with cooperation of foster parents group.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

210.551. Grievance procedure for decisions of division to be developed with cooperation of foster parents group. — The children's division shall, by January 1, 1988, develop a procedure by which foster parents may appeal adverse decisions affecting their rights made by the division. Such procedure shall be mutually agreed upon by the division and an organization of foster parents with whom they shall consult.

(L. 1987 S.B. 244 § 3, A.L. 2014 H.B. 1299 Revision)



Section 210.560 Money held by others for benefit of a child, definitions, liability to the state for funds expended for child, when — money held by division for a child, accounting, deposit of funds, annual statement, disposal of funds — escheat, when.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

210.560. Money held by others for benefit of a child, definitions, liability to the state for funds expended for child, when — money held by division for a child, accounting, deposit of funds, annual statement, disposal of funds — escheat, when. — 1. As used in this section, the following terms shall mean:

(1) "Child", any child placed in the legal custody of the division under chapter 211;

(2) "Division", the children's division of the department of social services of the state of Missouri;

(3) "Money", any legal tender, note, draft, certificate of deposit, stocks, bond or check;

(4) "Vested right", a legal right that is more than a mere expectancy and may be reduced to a present monetary value.

2. The child, the child's parents, any fiduciary or any representative payee holding or receiving money that are vested rights solely for or on behalf of a child are jointly and severally liable for funds expended by the division to or on behalf of the child. The liability of any person, except a parent of the child, shall be limited to the money received in his or her fiduciary or representative capacity. The Missouri state government shall not require a trustee or a financial institution acting as a trustee to exercise any discretionary powers in the operation of a trust.

3. The division may accept an appointment to serve as representative payee or fiduciary, or in a similar capacity for payments to a child under any public or private benefit arrangement. Money so received shall be governed by this section to the extent that laws and regulations governing payment of such benefits provide otherwise.

4. Any money received by the division on behalf of a child shall be accounted for in the name of the child. Any money in the account of a child may be expended by the division for care or services for the child. The division shall by rule adopted under chapter 536 establish procedures for the accounting of the money and the protection of the money against theft, loss or misappropriation.

5. The division shall deposit money with a financial institution. Any earnings attributable to the money in the account of a child shall be credited to that child's account. The division shall receive bids from banking corporations, associations or trust companies which desire to be selected as depositories of children's moneys for the division.

6. The division may accept funds which a parent, guardian or other person wishes to provide for the use or benefit of the child. The use and deposit of such funds shall be governed by this section and any additional directions given by the provider of the funds.

7. Each child for whose benefit funds have been received by the division and the guardian ad litem of such child shall be furnished annually with a statement listing all transactions involving the funds which have been deposited on the child's behalf, to include each receipt and disbursement.

8. The division shall use all proper diligence to dispose of the balance of money accumulated in the child's account when the child is released from the care and custody of the division or the child dies. When the child is deceased the balance shall be disposed of as provided by law for descent and distribution. If, after the division has diligently used such methods and means as considered reasonable to refund such funds, there shall remain any money, the owner of which is unknown to the division, or if known, cannot be located by the division, in each and every such instance such money shall escheat and vest in the state of Missouri, and the director and officials of the division shall pay the same to the state director of the department of revenue, taking a receipt therefor, who shall deposit the money in the state treasury to be credited to a fund to be designated as "escheat".

9. Within five years after money has been paid into the state treasury, any person who appears and claims the money may file a petition in the circuit court of Cole County, Missouri, stating the nature of the claim and praying that such money be paid to him. A copy of the petition shall be served upon the director of the department of revenue who shall file an answer to the same. The court shall proceed to examine the claim and the allegations and proof, and if it finds that such person is entitled to any money so paid into the state treasury, it shall order the commissioner of administration to issue a warrant on the state treasurer for the amount of such claim, but without interest or costs. A certified copy of the order shall be sufficient voucher for issuing a warrant; provided, that either party may appeal from the decision of the court in the same manner as provided by law in other civil actions.

10. All moneys paid into the state treasury under the provisions of this section after remaining there unclaimed for five years shall escheat and vest absolutely in the state and be credited to the state treasury, and all persons shall be forever barred and precluded from setting up title or claim to any such funds.

11. Nothing in this section shall be deemed to apply to funds regularly due the state of Missouri for the support and maintenance of children in the care and custody of the division or collected by the state of Missouri as reimbursement for state funds expended on behalf of the child.

(L. 1987 S.B. 244 § 4, A.L. 2014 H.B. 1299 Revision)



Section 210.564 Citation of law — foster care bill of rights.

Effective 28 Aug 2017

Title XII PUBLIC HEALTH AND WELFARE

210.564. Citation of law — foster care bill of rights. — 1. This section shall be known and may be cited as the “Foster Care Bill of Rights”.

2. The children’s division shall provide every school-aged foster child and his or her foster parent with an age-appropriate orientation and explanation of the foster care bill of rights. Any children’s division office, residential care facility, child placing agency, or other agency involved in the care and placement of foster children shall post the foster care bill of rights in the office, facility, or agency. The children’s division shall also make the foster care bill of rights readily available and easily accessible online.

3. The foster care bill of rights shall be as follows:

(1) In all circumstances, the best interests of the child shall be the first priority of the children’s division;

(2) Recognizing the importance of familial stability in foster care and adoption placement, it shall be the practice of the children’s division, when appropriate, to support a child’s return to the custody and care of the parents or guardians with whom the child resided immediately prior to state custody;

(3) When restoration of care and custody is not appropriate or possible, the children’s division shall attempt to place the child with suitable relatives in accordance with section 210.565;

(4) The children’s division shall further support familial stability by ensuring continuity of foster placement, except in instances where cause for a change in a child’s placement is reasonably found;

(5) The children’s division shall work with each child in state custody to develop both a permanency plan and a case plan. These plans shall be developed within twelve months of a child’s entrance into state custody. The permanency plan shall include the child’s immediate and long-term placement goals, while the case plan shall address a child’s specific medical and emotional needs;

(6) Recognizing the value of familial relationships in foster care and adoption settings, it shall be the practice of the children’s division to place siblings in the same foster care, kinship, guardianship, or adoptive placement, unless doing so would be contrary to the safety or well-being of any of the siblings. If siblings are not placed together, it shall be the practice of the children’s division to support regular visitation and communication between siblings in state custody, and between children in state custody and their parents and relatives, where not otherwise prohibited or against a child’s best interests; and

(7) The children’s division shall support all children twelve years of age or older in state custody to attend any hearings pertaining to the child’s placement, custody, or care, provided that the child is willing and able to attend such hearings, and that attending such hearings is in the best interests of the child.

(L. 2017 S.B. 160)



Section 210.565 Relatives of child shall be given foster home placement, when — relative, defined — order of preference — specific findings required, when — sibling placement — age of relative not a factor, when — federal requirements to be followed for placement of Native American children — waiver of certain standards, when — GAL to ascertain child's wishes, when.

Effective 28 Aug 2017

Title XII PUBLIC HEALTH AND WELFARE

210.565. Relatives of child shall be given foster home placement, when — relative, defined — order of preference — specific findings required, when — sibling placement — age of relative not a factor, when — federal requirements to be followed for placement of Native American children — waiver of certain standards, when — GAL to ascertain child's wishes, when. — 1. Whenever a child is placed in a foster home and the court has determined pursuant to subsection 4 of this section that foster home placement with relatives is not contrary to the best interest of the child, the children’s division shall give foster home placement to relatives of the child. Notwithstanding any rule of the division to the contrary, the children’s division shall make diligent efforts to locate the grandparents of the child and determine whether they wish to be considered for placement of the child. Grandparents who request consideration shall be given preference and first consideration for foster home placement of the child. If more than one grandparent requests consideration, the family support team shall make recommendations to the juvenile or family court about which grandparent should be considered for placement.

2. As used in this section, the term “relative” means a grandparent or any other person related to another by blood or affinity or a person who is not so related to the child but has a close relationship with the child or the child’s family. The status of a grandparent shall not be affected by the death or the dissolution of the marriage of a son or daughter.

3. The following shall be the order or preference for placement of a child under this section:

(1) Grandparents;

(2) Relatives related by blood or affinity within the third degree;

(3) Other relatives; and

(4) Any foster parent who is currently licensed and capable of accepting placement of the child.

4. The preference for placement and first consideration for grandparents or preference for placement with other relatives created by this section shall only apply where the court finds that placement with such grandparents or other relatives is not contrary to the best interest of the child considering all circumstances. If the court finds that it is contrary to the best interest of a child to be placed with grandparents or other relatives, the court shall make specific findings on the record detailing the reasons why the best interests of the child necessitate placement of the child with persons other than grandparents or other relatives.

5. Recognizing the critical nature of sibling bonds for children, the children’s division shall make reasonable efforts to place siblings in the same foster care, kinship, guardianship, or adoptive placement, unless doing so would be contrary to the safety or well-being of any of the siblings. If siblings are not placed together, the children’s division shall make reasonable efforts to provide frequent visitation or other ongoing interaction between the siblings, unless this interaction would be contrary to a sibling’s safety or well-being.

6. The age of the child’s grandparent or other relative shall not be the only factor that the children’s division takes into consideration when it makes placement decisions and recommendations to the court about placing the child with such grandparent or other relative.

7. For any Native American child placed in protective custody, the children’s division shall comply with the placement requirements set forth in 25 U.S.C. Section 1915.

8. A grandparent or other relative may, on a case-by-case basis, have standards for licensure not related to safety waived for specific children in care that would otherwise impede licensing of the grandparent’s or relative’s home. In addition, any person receiving a preference may be licensed in an expedited manner if a child is placed under such person’s care.

9. The guardian ad litem shall ascertain the child’s wishes and feelings about his or her placement by conducting an interview or interviews with the child, if appropriate based on the child’s age and maturity level, which shall be considered as a factor in placement decisions and recommendations, but shall not supersede the preference for relative placement created by this section or be contrary to the child’s best interests.

(L. 1990 H.B. 1370, et al., A.L. 1994 H.B. 1547 & 961, A.L. 2004 H.B. 1453 merged with S.B. 762, A.L. 2009 H.B. 154, A.L. 2011 H.B. 431 merged with H.B. 604, A.L. 2017 S.B. 160)



Section 210.566 Foster parents' bill of rights.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

210.566. Foster parents' bill of rights. — 1. (1) The children's division and its contractors, recognizing that foster parents are not clients but rather are colleagues in the child welfare team, shall treat foster parents in a manner consistent with the National Association of Social Workers' ethical standards of conduct as described in its Social Workers' Ethical Responsibilities to Colleagues. Foster parents shall treat the children in their care, the child's birth family and members of the child welfare team in a manner consistent with their ethical responsibilities as professional team members.

(2) The children's division and its contractors shall provide written notification of the rights enumerated in this section at the time of initial licensure and at the time of each licensure renewal following the initial licensure period.

2. (1) The children's division and its contractors shall provide foster parents with regularly scheduled opportunities for preservice training, and regularly scheduled opportunities for pertinent inservice training, as determined by the Missouri State Foster Care and Adoption Advisory Board.

(2) The children's division and its contractors shall provide to foster parents and potential adoptive parents, prior to placement, all pertinent information, including but not limited to full disclosure of all medical, psychological, and psychiatric conditions of the child, as well as information from previous placements that would indicate that the child or children may have a propensity to cause violence to any member of the foster family home. The foster parents shall be provided with any information regarding the child or the child's family, including but not limited to the case plan, any family history of mental or physical illness, sexual abuse of the child or sexual abuse perpetrated by the child, criminal background of the child or the child's family, fire-setting or other destructive behavior by the child, substance abuse by the child or child's family, or any other information which is pertinent to the care and needs of the child and to protect the foster or adoptive family. Knowingly providing false or misleading information to foster parents in order to secure placement shall be denoted in the caseworker's personnel file and shall be kept on record by the division.

(3) The children's division and its contractors shall arrange preplacement visits, except in emergencies.

(4) The foster parents may ask questions about the child's case plan, encourage a placement or refuse a placement without reprisal from the caseworker or agency. After a placement, the children's division and its contractors shall update the foster parents as new information about the child is gathered.

(5) Foster parents shall be informed in a timely manner by the children's division and its contractors of all team meetings and staffings concerning their licensure status or children placed in their homes, and shall be allowed to participate, consistent with section 210.761.

(6) The children's division and its contractors shall establish reasonably accessible respite care for children in foster care for short periods of time, jointly determined by foster parents and the child's caseworker pursuant to section 210.545. Foster parents shall follow all procedures established by the children's division and its contractors for requesting and using respite care.

(7) Foster parents shall treat all information received from the children's division and its contractors about the child and the child's family as confidential. Information necessary for the medical or psychiatric care of the child may be provided to the appropriate practitioners. Foster parents may share information necessary with school personnel in order to secure a safe and appropriate education for the child. Additionally, foster parents shall share information they may learn about the child and the child's family, and concerns that arise in the care of the child, with the caseworker and other members of the child welfare team. Recognizing that placement changes are difficult for children, foster parents shall seek all necessary information, and participate in preplacement visits whenever possible, before deciding whether to accept a child for placement.

3. (1) Foster parents shall make decisions about the daily living concerns of the child, and shall be permitted to continue the practice of their own family values and routines while respecting the child's cultural heritage. All discipline shall be consistent with state laws and regulations. The children's division shall allow foster parents to help plan visitation between the child and the child's siblings or biological family. Visitations should be scheduled at a time that meets the needs of the child, the biological family members, and the foster family whenever possible. Recognizing that visitation with family members is an important right of children in foster care, foster parents shall be flexible and cooperative with regard to family visits.

(2) Foster parents shall provide care that is respectful of the child's cultural identity and needs. Recognizing that cultural competence can be learned, the children's division and their contractors shall provide foster parents with training that specifically addresses cultural needs of children, including but not limited to, information on skin and hair care, information on any specific religious or cultural practices of the child's biological family, and referrals to community resources for ongoing education and support.

(3) Foster parents shall recognize that the purpose of discipline is to teach and direct the behavior of the child, and ensure that it is administered in a humane and sensitive manner. Foster parents shall use discipline methods which are consistent with children's division policy.

4. (1) Consistent with state laws and regulations, the children's division and its contractors shall provide, upon request by the foster parents, information about a child's progress after the child leaves foster care.

(2) Except in emergencies, foster parents shall be given two weeks advance notice and a written statement of the reasons before a child is removed from their care. When requesting removal of a child from their home, foster parents shall give two weeks advance notice, consistent with division policy, to the child's caseworker, except in emergency situations.

(3) Recognizing the critical nature of attachment for children, if a child reenters the foster care system and is not placed in a relative home, the child's former foster parents shall be given first consideration for placement of the child.

(4) If a child becomes free for adoption while in foster care, the child's foster family shall be given preferential consideration as adoptive parents consistent with section 453.070.

(5) If a foster child becomes free for adoption and the foster parents desire to adopt the child, they shall inform the caseworker within sixty days of the caseworker's initial query. If they do not choose to pursue adoption, foster parents shall make every effort to support and encourage the child's placement in a permanent home, including but not limited to providing information on the history and care needs of the child and accommodating transitional visitation.

5. Foster parents shall be informed by the court no later than two weeks prior to all court hearings pertaining to a child in their care, and informed of their right to attend and participate, consistent with section 211.464.

6. The children's division and their contractors shall provide access to a fair and impartial grievance process to address licensure, case management decisions, and delivery of service issues. Foster parents shall have timely access to the child placement agency's appeals process, and shall be free from acts of retaliation when exercising the right to appeal.

7. The children's division and their contractors shall provide training to foster parents on the policies and procedures governing the licensure of foster homes, the provision of foster care, and the adoption process. Foster parents shall, upon request, be provided with written documentation of the policies of the children's division and their contractors. Per licensure requirements, foster parents shall comply with the policies of the child placement agency.

8. For purposes of this section, "foster parent" means a resource family providing care of children in state custody.

(L. 2002 S.B. 923, et al., A.L. 2007 S.B. 25)



Section 210.568 Juvenile offender regimented discipline program, certain counties — commitments, manner — vote required to establish program, ballot.

Effective 28 Aug 1995

Title XII PUBLIC HEALTH AND WELFARE

210.568. Juvenile offender regimented discipline program, certain counties — commitments, manner — vote required to establish program, ballot. — 1. In a county of the first classification with a population of at least two hundred thousand that adjoins no other counties of the first classification, the governing body of the county after an affirmative vote pursuant to subsection 2 of this section, may establish within the county a "Juvenile Offender Regimented Discipline Program", to be known as the "Juvenile Offender Boot Camp of ______ County". After establishment of such a program within any county of the first classification, the juvenile court of the circuit may, notwithstanding any provision of chapter 211, commit any person to such program for a duration to be determined by the court, but not to exceed the time which the juvenile court retains jurisdiction over such person. Commitments to the program shall be reserved for persons subject to the jurisdiction of the juvenile court who have been adjudicated or found to have committed an act which would constitute a felony if committed by an adult, or persons subject to the jurisdiction of the juvenile court who, in the determination of the court, would benefit from a commitment to the program.

2. No county of the first classification shall establish a regimented discipline program pursuant to this section until the establishment of such a program has been approved by a majority of the voters of the county voting thereon. The question may be submitted in substantially the following form:

­

­

3. If a majority of the voters voting thereon are in favor of the proposal submitted pursuant to subsection 2 of this section, the county commission may establish the program. If a majority of the voters voting thereon are not in favor of the proposal submitted pursuant to subsection 2 of this section, the county commission shall not establish the program and shall not resubmit the question to the voters of the county for a period of at least one year after the date of such election.

4. Any regimented discipline program established pursuant to this section may be modeled after the regimented discipline program administered by the department of corrections pursuant to section 217.378.

(L. 1995 S.B. 347 § 1)



Section 210.570 Text of compact.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

210.570. Text of compact. — This interstate compact for juveniles is entered with all jurisdictions legally joining the compact in the form substantially as follows:

THE INTERSTATE COMPACT FOR JUVENILES

ARTICLE I

PURPOSE

The compacting states to this Interstate Compact recognize that each state is responsible for the proper supervision or return of juveniles, delinquents and status offenders who are on probation or parole and who have absconded, escaped or run away from supervision and control and in so doing have endangered their own safety and the safety of others. The compacting states also recognize that each state is responsible for the safe return of juveniles who have run away from home and in doing so have left their state of residence. The compacting states also recognize that Congress, by enacting the Crime Control Act, 4 U.S.C. Section 112 (1965), has authorized and encouraged compacts for cooperative efforts and mutual assistance in the prevention of crime.

It is the purpose of this compact, through means of joint and cooperative action among the compacting states to: (A) ensure that the adjudicated juveniles and status offenders subject to this compact are provided adequate supervision and services in the receiving state as ordered by the adjudicating judge or parole authority in the sending state; (B) ensure that the public safety interests of the citizens, including the victims of juvenile offenders, in both the sending and receiving states are adequately protected; (C) return juveniles who have run away, absconded or escaped from supervision or control or have been accused of an offense to the state requesting their return; (D) make contracts for the cooperative institutionalization in public facilities in member states for delinquent youth needing special services; (E) provide for the effective tracking and supervision of juveniles; (F) equitably allocate the costs, benefits and obligations of the compacting states; (G) establish procedures to manage the movement between states of juvenile offenders released to the community under the jurisdiction of courts, juvenile departments, or any other criminal or juvenile justice agency which has jurisdiction over juvenile offenders; (H) insure immediate notice to jurisdictions where defined offenders are authorized to travel or to relocate across state lines; (I) establish procedures to resolve pending charges (detainers) against juvenile offenders prior to transfer or release to the community under the terms of this compact; (J) establish a system of uniform data collection on information pertaining to juveniles subject to this compact that allows access by authorized juvenile justice and criminal justice officials, and regular reporting of compact activities to heads of state executive, judicial, and legislative branches and juvenile and criminal justice administrators; (K) monitor compliance with rules governing interstate movement of juveniles and initiate interventions to address and correct noncompliance; (L) coordinate training and education regarding the regulation of interstate movement of juveniles for officials involved in such activity; and (M) coordinate the implementation and operation of the compact with the Interstate Compact for the Placement of Children, the Interstate Compact for Adult Offender Supervision and other compacts affecting juveniles particularly in those cases where concurrent or overlapping supervision issues arise. It is the policy of the compacting states that the activities conducted by the Interstate Commission created herein are the formation of public policies and therefore are public business. Furthermore, the compacting states shall cooperate and observe their individual and collective duties and responsibilities for the prompt return and acceptance of juveniles subject to the provisions of this compact. The provisions of this compact shall be reasonably and liberally construed to accomplish the purposes and policies of the compact.

ARTICLE II

DEFINITIONS

As used in this compact, unless the context clearly requires a different construction:

A. "Bylaws" means: those bylaws established by the Interstate Commission for its governance, or for directing or controlling its actions or conduct.

B. "Compact Administrator" means: the individual in each compacting state appointed pursuant to the terms of this compact, responsible for the administration and management of the state's supervision and transfer of juveniles subject to the terms of this compact, the rules adopted by the Interstate Commission and policies adopted by the State Council under this compact.

C. "Compacting State" means: any state which has enacted the enabling legislation for this compact.

D. "Commissioner" means: the voting representative of each compacting state appointed pursuant to Article III of this compact.

E. "Court" means: any court having jurisdiction over delinquent, neglected, or dependent children.

F. "Deputy Compact Administrator" means: the individual, if any, in each compacting state appointed to act on behalf of a Compact Administrator pursuant to the terms of this compact responsible for the administration and management of the state's supervision and transfer of juveniles subject to the terms of this compact, the rules adopted by the Interstate Commission and policies adopted by the State Council under this compact.

G. "Interstate Commission" means: the Interstate Commission for Juveniles created by Article III of this compact.

H. "Juvenile" means: any person defined as a juvenile in any member state or by the rules of the Interstate Commission, including:

(1) Accused Delinquent - a person charged with an offense that, if committed by an adult, would be a criminal offense;

(2) Adjudicated Delinquent - a person found to have committed an offense that, if committed by an adult, would be a criminal offense;

(3) Accused Status Offender - a person charged with an offense that would not be a criminal offense if committed by an adult;

(4) Adjudicated Status Offender - a person found to have committed an offense that would not be a criminal offense if committed by an adult; and

(5) Non-offender - a person in need of supervision who has not been accused or adjudicated a status offender or delinquent.

I. "Non-compacting state" means: any state which has not enacted the enabling legislation for this compact.

J. "Probation or parole" means: any kind of supervision or conditional release of juveniles authorized under the laws of the compacting states.

K. "Rule" means: a written statement by the Interstate Commission promulgated pursuant to Article VI of this compact that is of general applicability, implements, interprets or prescribes a policy or provision of the compact, or an organizational, procedural, or practice requirement of the commission, and has the force and effect of statutory law in a compacting state, and includes the amendment, repeal, or suspension of an existing rule.

L. "State" means: a state of the United States, the District of Columbia (or its designee), the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, and the Northern Marianas Islands.

ARTICLE III

INTERSTATE COMMISSION FOR JUVENILES

A. The compacting states hereby create the "Interstate Commission for Juveniles." The commission shall be a body corporate and joint agency of the compacting states. The commission shall have all the responsibilities, powers and duties set forth herein, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this compact.

B. The Interstate Commission shall consist of commissioners appointed by the appropriate appointing authority in each state pursuant to the rules and requirements of each compacting state and in consultation with the State Council for Interstate Juvenile Supervision created hereunder. The commissioner shall be the compact administrator, deputy compact administrator or designee from that state who shall serve on the Interstate Commission in such capacity under or pursuant to the applicable law of the compacting state.

C. In addition to the commissioners who are the voting representatives of each state, the Interstate Commission shall include individuals who are not commissioners, but who are members of interested organizations. Such noncommissioner members must include a member of the national organizations of governors, legislators, state chief justices, attorneys general, Interstate Compact for Adult Offender Supervision, Interstate Compact for the Placement of Children, juvenile justice and juvenile corrections officials, and crime victims. All noncommissioner members of the Interstate Commission shall be ex-officio (nonvoting) members. The Interstate Commission may provide in its bylaws for such additional ex-officio (nonvoting) members, including members of other national organizations, in such numbers as shall be determined by the commission.

D. Each compacting state represented at any meeting of the commission is entitled to one vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the Interstate Commission.

E. The commission shall meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a simple majority of the compacting states, shall call additional meetings. Public notice shall be given of all meetings and meetings shall be open to the public.

F. The Interstate Commission shall establish an executive committee, which shall include commission officers, members, and others as determined by the bylaws. The executive committee shall have the power to act on behalf of the Interstate Commission during periods when the Interstate Commission is not in session, with the exception of rulemaking and/or amendment to the compact. The executive committee shall oversee the day-to-day activities of the administration of the compact managed by an executive director and Interstate Commission staff; administers enforcement and compliance with the provisions of the compact, its bylaws and rules, and performs such other duties as directed by the Interstate Commission or set forth in the bylaws.

G. Each member of the Interstate Commission shall have the right and power to cast a vote to which that compacting state is entitled and to participate in the business and affairs of the Interstate Commission. A member shall vote in person and shall not delegate a vote to another compacting state. However, a commissioner, in consultation with the state council, shall appoint another authorized representative, in the absence of the commissioner from that state, to cast a vote on behalf of the compacting state at a specified meeting. The bylaws may provide for members' participation in meetings by telephone or other means of telecommunication or electronic communication.

H. The Interstate Commission's bylaws shall establish conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure any information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.

I. Public notice shall be given of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The Interstate Commission and any of its committees may close a meeting to the public where it determines by two-thirds vote that an open meeting would be likely to:

1. Relate solely to the Interstate Commission's internal personnel practices and procedures;

2. Disclose matters specifically exempted from disclosure by statute;

3. Disclose trade secrets or commercial or financial information which is privileged or confidential;

4. Involve accusing any person of a crime, or formally censuring any person;

5. Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

6. Disclose investigative records compiled for law enforcement purposes;

7. Disclose information contained in or related to examination, operating or condition reports prepared by, or on behalf of or for the use of, the Interstate Commission with respect to a regulated person or entity for the purpose of regulation or supervision of such person or entity;

8. Disclose information, the premature disclosure of which would significantly endanger the stability of a regulated person or entity; or

9. Specifically relate to the Interstate Commission's issuance of a subpoena, or its participation in a civil action or other legal proceeding.

J. For every meeting closed pursuant to this provision, the Interstate Commission's legal counsel shall publicly certify that, in the legal counsel's opinion, the meeting may be closed to the public, and shall reference each relevant exemptive provision. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in any meeting and shall provide a full and accurate summary of any actions taken, and the reasons therefore, including a description of each of the views expressed on any item and the record of any roll call vote (reflected in the vote of each member on the question). All documents considered in connection with any action shall be identified in such minutes.

K. The Interstate Commission shall collect standardized data concerning the interstate movement of juveniles as directed through its rules which shall specify the data to be collected, the means of collection and data exchange and reporting requirements. Such methods of data collection, exchange and reporting shall insofar as is reasonably possible conform to up-to-date technology and coordinate its information functions with the appropriate repository of records.

ARTICLE IV

POWERS AND DUTIES OF THE INTERSTATE COMMISSION

The commission shall have the following powers and duties:

1. To provide for dispute resolution among compacting states.

2. To promulgate rules to effect the purposes and obligations as enumerated in this compact, which shall have the force and effect of statutory law and shall be binding in the compacting states to the extent and in the manner provided in this compact.

3. To oversee, supervise and coordinate the interstate movement of juveniles subject to the terms of this compact and any bylaws adopted and rules promulgated by the Interstate Commission.

4. To enforce compliance with the compact provisions, the rules promulgated by the Interstate Commission, and the bylaws, using all necessary and proper means, including but not limited to the use of judicial process.

5. To establish and maintain offices which shall be located within one or more of the compacting states.

6. To purchase and maintain insurance and bonds.

7. To borrow, accept, hire or contract for services of personnel.

8. To establish and appoint committees and hire staff which it deems necessary for the carrying out of its functions including, but not limited to, an executive committee as required by Article III which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties hereunder.

9. To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties and determine their qualifications; and to establish the Interstate Commission's personnel policies and programs relating to, inter alia, conflicts of interest, rates of compensation, and qualifications of personnel.

10. To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of it.

11. To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal, or mixed.

12. To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal or mixed.

13. To establish a budget and make expenditures and levy dues as provided in Article VIII of this compact.

14. To sue and be sued.

15. To adopt a seal and bylaws governing the management and operation of the Interstate Commission.

16. To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

17. To report annually to the legislatures, governors, judiciary, and state councils of the compacting states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission.

18. To coordinate education, training and public awareness regarding the interstate movement of juveniles for officials involved in such activity.

19. To establish uniform standards of the reporting, collecting and exchanging of data.

20. The Interstate Commission shall maintain its corporate books and records in accordance with the bylaws.

ARTICLE V

ORGANIZATION AND OPERATION OF THE INTERSTATE COMMISSION

Section A. Bylaws

1. The Interstate Commission shall, by a majority of the members present and voting, within twelve months after the first Interstate Commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

a. Establishing the fiscal year of the Interstate Commission;

b. Establishing an executive committee and such other committees as may be necessary;

c. Provide for the establishment of committees governing any general or specific delegation of any authority or function of the Interstate Commission;

d. Providing reasonable procedures for calling and conducting meetings of the Interstate Commission, and ensuring reasonable notice of each such meeting;

e. Establishing the titles and responsibilities of the officers of the Interstate Commission;

f. Providing a mechanism for concluding the operations of the Interstate Commission and the return of any surplus funds that may exist upon the termination of the compact after the payment and/or reserving of all of its debts and obligations;

g. Providing start-up rules for initial administration of the compact; and

h. Establishing standards and procedures for compliance and technical assistance in carrying out the compact.

Section B. Officers and Staff

1. The Interstate Commission shall, by a majority of the members, elect annually from among its members a chairperson and a vice chairperson, each of whom shall have such authority and duties as may be specified in the bylaws. The chairperson or, in the chairperson's absence or disability, the vice chairperson shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or remuneration from the Interstate Commission; provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for any ordinary and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the Interstate Commission.

2. The Interstate Commission shall, through its executive committee, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission, but shall not be a member and shall hire and supervise such other staff as may be authorized by the Interstate Commission.

Section C. Qualified Immunity, Defense and Indemnification

1. The commission's executive director and employees shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to any actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred within the scope of commission employment, duties, or responsibilities; provided, that any such person shall not be protected from suit or liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of any such person.

2. The liability of any commissioner, or the employee or agent of a commissioner, acting within the scope of such person's employment or duties for acts, errors, or omissions occurring within such person's state may not exceed the limits of liability set forth under the Constitution and laws of that state for state officials, employees, and agents. Nothing in this subsection shall be construed to protect any such person from suit or liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of any such person.

3. The Interstate Commission shall defend the executive director or the employees or representatives of the Interstate Commission and, subject to the approval of the attorney general of the state represented by any commissioner of a compacting state, shall defend such commissioner or the commissioner's representatives or employees in any civil action seeking to impose liability arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such person.

4. The Interstate Commission shall indemnify and hold the commissioner of a compacting state, or the commissioner's representatives or employees, or the Interstate Commission's representatives or employees, harmless in the amount of any settlement or judgment obtained against such persons arising out of any actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such persons.

ARTICLE VI

RULEMAKING FUNCTIONS OF THE INTERSTATE COMMISSION

A. The Interstate Commission shall promulgate and publish rules in order to effectively and efficiently achieve the purposes of the compact.

B. Rulemaking shall occur pursuant to the criteria set forth in this article and the bylaws and rules adopted pursuant thereto. Such rulemaking shall substantially conform to the principles of the "Model State Administrative Procedures Act," 1981 Act, Uniform Laws Annotated, Vol. 15, p.1 (2000), or such other administrative procedures act, as the Interstate Commission deems appropriate consistent with due process requirements under the U.S. Constitution as now or hereafter interpreted by the U.S. Supreme Court. All rules and amendments shall become binding as of the date specified, as published with the final version of the rule as approved by the commission.

C. When promulgating a rule, the Interstate Commission shall, at a minimum:

1. publish the proposed rule's entire text stating the reason(s) for that proposed rule;

2. allow and invite any and all persons to submit written data, facts, opinions and arguments, which information shall be added to the record, and be made publicly available;

3. provide an opportunity for an informal hearing if petitioned by ten (10) or more persons; and

4. promulgate a final rule and its effective date, if appropriate, based on input from state or local officials, or interested parties.

D. Allow, not later than sixty days after a rule is promulgated, any interested person to file a petition in the United States District Court for the District of Columbia or in the Federal District Court where the Interstate Commission's principal office is located for judicial review of such rule. If the court finds that the Interstate Commission's action is not supported by substantial evidence in the rulemaking record, the court shall hold the rule unlawful and set it aside. For purposes of this subsection, evidence is substantial if it would be considered substantial evidence under the Model State Administrative Procedures Act.

E. If a majority of the legislatures of the compacting states rejects a rule, those states may, by enactment of a statute or resolution in the same manner used to adopt the compact, cause that such rule shall have no further force and effect in any compacting state.

F. The existing rules governing the operation of the Interstate Compact on Juveniles superseded by this act shall be null and void twelve (12) months after the first meeting of the Interstate Commission created hereunder.

G. Upon determination by the Interstate Commission that a state-of-emergency exists, it may promulgate an emergency rule which shall become effective immediately upon adoption, provided that the usual rulemaking procedures provided hereunder shall be retroactively applied to said rule as soon as reasonably possible, but no later than ninety (90) days after the effective date of the emergency rule.

ARTICLE VII

OVERSIGHT, ENFORCEMENT AND DISPUTE RESOLUTION BY THE INTERSTATE COMMISSION

Section A. Oversight

1. The Interstate Commission shall oversee the administration and operations of the interstate movement of juveniles subject to this compact in the compacting states and shall monitor such activities being administered in noncompacting states which may significantly affect compacting states.

2. The courts and executive agencies in each compacting state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. The provisions of this compact and the rules promulgated hereunder shall be received by all the judges, public officers, commissions, and departments of the state government as evidence of the authorized statute and administrative rules. All courts shall take judicial notice of the compact and the rules. In any judicial or administrative proceeding in a compacting state pertaining to the subject matter of this compact which may affect the powers, responsibilities or actions of the Interstate Commission, it shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes.

Section B. Dispute Resolution

1. The compacting states shall report to the Interstate Commission on all issues and activities necessary for the administration of the compact as well as issues and activities pertaining to compliance with the provisions of the compact and its bylaws and rules.

2. The Interstate Commission shall attempt, upon the request of a compacting state, to resolve any disputes or other issues which are subject to the compact and which may arise among compacting states and between compacting and noncompacting states. The commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes among the compacting states.

3. The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact using any or all means set forth in Article XI of this compact.

ARTICLE VIII

FINANCE

A. The Interstate Commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

B. The Interstate Commission shall levy on and collect an annual assessment from each compacting state to cover the cost of the internal operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, taking into consideration the population of each compacting state and the volume of interstate movement of juveniles in each compacting state and shall promulgate a rule binding upon all compacting states which governs said assessment.

C. The Interstate Commission shall not incur any obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

D. The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Interstate Commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

ARTICLE IX

THE STATE COUNCIL

Each member state shall create a State Council for Interstate Juvenile Supervision. While each state may determine the membership of its own state council, its membership must include at least one representative from the legislative, judicial, and executive branches of government, victims groups, and the compact administrator, deputy compact administrator or designee. Each compacting state retains the right to determine the qualifications of the compact administrator or deputy compact administrator. Each state council will advise and may exercise oversight and advocacy concerning that state's participation in Interstate Commission activities and other duties as may be determined by that state, including but not limited to, development of policy concerning operations and procedures of the compact within that state.

ARTICLE X

COMPACTING STATES, EFFECTIVE DATE AND AMENDMENT

A. Any state, the District of Columbia (or its designee), the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, and the Northern Marianas Islands as defined in Article II of this compact is eligible to become a compacting state.

B. The compact shall become effective and binding upon legislative enactment of the compact into law by no less than 35 of the states. The initial effective date shall be the later of July 1, 2004, or upon enactment into law by the 35th jurisdiction. Thereafter, it shall become effective and binding as to any other compacting state upon enactment of the compact into law by that state. The governors of nonmember states or their designees shall be invited to participate in the activities of the Interstate Commission on a nonvoting basis prior to adoption of the compact by all states and territories of the United States.

C. The Interstate Commission may propose amendments to the compact for enactment by the compacting states. No amendment shall become effective and binding upon the Interstate Commission and the compacting states unless and until it is enacted into law by unanimous consent of the compacting states.

ARTICLE XI

WITHDRAWAL, DEFAULT, TERMINATION AND JUDICIAL ENFORCEMENT

Section A. Withdrawal

1. Once effective, the compact shall continue in force and remain binding upon each and every compacting state; provided that a compacting state may withdraw from the compact by specifically repealing the statute which enacted the compact into law.

2. The effective date of withdrawal is the effective date of the repeal.

3. The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall notify the other compacting states of the withdrawing state's intent to withdraw within sixty days of its receipt thereof.

4. The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal.

5. Reinstatement following withdrawal of any compacting state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the Interstate Commission.

Section B. Technical Assistance, Fines, Suspension, Termination and Default

1. If the Interstate Commission determines that any compacting state has at any time defaulted in the performance of any of its obligations or responsibilities under this compact, or the bylaws or duly promulgated rules, the Interstate Commission may impose any or all of the following penalties:

a. Remedial training and technical assistance as directed by the Interstate Commission;

b. Alternative Dispute Resolution;

c. Fines, fees, and costs in such amounts as are deemed to be reasonable as fixed by the Interstate Commission; and

d. Suspension or termination of membership in the compact, which shall be imposed only after all other reasonable means of securing compliance under the bylaws and rules have been exhausted and the Interstate Commission has therefore determined that the offending state is in default. Immediate notice of suspension shall be given by the Interstate Commission to the Governor, the Chief Justice or the chief judicial officer of the state, the majority and minority leaders of the defaulting state's legislature, and the state council. The grounds for default include, but are not limited to, failure of a compacting state to perform such obligations or responsibilities imposed upon it by this compact, the bylaws, or duly promulgated rules and any other grounds designated in commission bylaws and rules. The Interstate Commission shall immediately notify the defaulting state in writing of the penalty imposed by the Interstate Commission and of the default pending a cure of the default. The commission shall stipulate the conditions and the time period within which the defaulting state must cure its default. If the defaulting state fails to cure the default within the time period specified by the commission, the defaulting state shall be terminated from the compact upon an affirmative vote of a majority of the compacting states and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of termination.

2. Within sixty days of the effective date of termination of a defaulting state, the commission shall notify the Governor, the Chief Justice or chief judicial officer, the majority and minority leaders of the defaulting state's legislature, and the state council of such termination.

3. The defaulting state is responsible for all assessments, obligations and liabilities incurred through the effective date of termination including any obligations, the performance of which extends beyond the effective date of termination.

4. The Interstate Commission shall not bear any costs relating to the defaulting state unless otherwise mutually agreed upon in writing between the Interstate Commission and the defaulting state.

5. Reinstatement following termination of any compacting state requires both a reenactment of the compact by the defaulting state and the approval of the Interstate Commission pursuant to the rules.

Section C. Judicial Enforcement

The Interstate Commission may, by majority vote of the members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district where the Interstate Commission has its offices, to enforce compliance with the provisions of the compact, its duly promulgated rules and bylaws, against any compacting state in default. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorneys fees.

Section D. Dissolution of Compact

1. The compact dissolves effective upon the date of the withdrawal or default of the compacting state, which reduces membership in the compact to one compacting state.

2. Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be concluded and any surplus funds shall be distributed in accordance with the bylaws.

ARTICLE XII

SEVERABILITY AND CONSTRUCTION

A. The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

B. The provisions of this compact shall be liberally construed to effectuate its purposes.

ARTICLE XIII

BINDING EFFECT OF COMPACT AND OTHER LAWS

Section A. Other Laws

1. Nothing herein prevents the enforcement of any other law of a compacting state that is not inconsistent with this compact.

2. All compacting states' laws other than state constitutions and other interstate compacts conflicting with this compact are superseded to the extent of the conflict.

Section B. Binding Effect of the Compact

1. All lawful actions of the Interstate Commission, including all rules and bylaws promulgated by the Interstate Commission, are binding upon the compacting states.

2. All agreements between the Interstate Commission and the compacting states are binding in accordance with their terms.

3. Upon the request of a party to a conflict over meaning or interpretation of Interstate Commission actions, and upon a majority vote of the compacting states, the Interstate Commission may issue advisory opinions regarding such meaning or interpretation.

4. In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers or jurisdiction sought to be conferred by such provision upon the Interstate Commission shall be ineffective and such obligations, duties, powers or jurisdiction shall remain in the compacting state and shall be exercised by the agency thereof to which such obligations, duties, powers or jurisdiction are delegated by law in effect at the time this compact becomes effective.

(L. 1955 p. 675 § 1, A.L. 2007 S.B. 84)

Effective 8-26-08, see § 210.580



Section 210.580 Compact binding, when.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

210.580. Compact binding, when. — The compact shall become binding upon the state of Missouri upon legislative enactment of the compact into law by no less than thirty-five of the states. The initial effective date shall be the later of August 28, 2007, or upon enactment into law by the thirty-fifth jurisdiction*. Thereafter it shall become effective and binding as to any other compacting state upon enactment of the compact into law by that state.

(L. 1955 p. 675 § 2, A.L. 2007 S.B. 84)

*Revisor's Note: On August 26, 2008, Illinois became the thirty-fifth jurisdiction to enact this Compact into law.



Section 210.590 Courts and agencies to cooperate to promote purposes of compact.

Effective 28 Aug 1955

Title XII PUBLIC HEALTH AND WELFARE

210.590. Courts and agencies to cooperate to promote purposes of compact. — All courts, departments of the state and its political subdivisions, police and law enforcement agencies and other proper officers of the state and its political subdivisions shall cooperate with the compact administration and shall do all things appropriate to effect the purposes and intent of the compact which rightfully fall within their respective jurisdictions.

(L. 1955 p. 675 § 3a)



Section 210.617 Missouri state foster care and adoption board created, duties, members, expenses, meetings — written annual report, when.

Effective 28 Aug 2011

Title XII PUBLIC HEALTH AND WELFARE

210.617. Missouri state foster care and adoption board created, duties, members, expenses, meetings — written annual report, when. — 1. There is hereby created within the department of social services the "Missouri State Foster Care and Adoption Board", which shall provide consultation and assistance to the department and shall draft and provide an independent review of the children's division policies and procedures related to the provision of foster care and adoption in Missouri. Additionally, the board shall determine the nature and content of in-service training which shall be provided to foster and adoptive parents in order to improve the provision of foster care and adoption services to children statewide consistent with section 210.566. The board shall be comprised of foster and adoptive parents as follows:

(1) Two members from each of the seven children's division areas within the department of social services delineated as follows:

(a) The northwest region;

(b) The northeast region;

(c) The southeast region;

(d) The southwest region;

(e) The Kansas City region;

(f) The St. Louis area region;

(g) The St. Louis City region;

(2) Area members shall be appointed by the governor, with the advice and consent of the senate, based upon recommendations by regional foster care and adoption boards, or other similar entities.

2. Statewide foster care and adoption association representatives shall be voting members of the board as approved by the board.

3. All members of the board shall serve for a term of at least two years. Members may be reappointed to the board by their entities for consecutive terms. All vacancies on the board shall be filled for the balance of the unexpired term in the same manner in which the board membership which is vacant was originally filled.

4. Each member of the board may be reimbursed for actual and necessary expenses incurred by the member in performance of his or her official duties. All reimbursements made under this subsection shall be made from funds within the department of social services' children's division budget.

5. All business transactions of the board shall be conducted in public meetings in accordance with sections 610.010 to 610.030.

6. The board shall elect officers from the membership consisting of a chairperson, co-chairperson, and secretary. Officers shall serve for a term of two years. The board may elect such other officers and establish such committees as it deems appropriate.

7. The board shall establish such procedures necessary to:

(1) Review children's division proposed policy and provide written opinions and recommendations for change to the children's division within thirty days of receipt of the proposed policy;

(2) Provide draft policy suggestions, at the request of the children's division or in response to issues by the board, to the children's division for improvements in foster care or adoption practice; and

(3) Fulfill its statutory requirement in accordance with section 210.566 to determine the content of in-service training to be provided by the children's division to foster and adoptive parents.

8. The board shall provide to the director of the department of social services, the governor, the office of the child advocate, and upon request, members of the general assembly, a written report of annual activities conducted and made.

9. The board shall exercise its powers and duties independently of the children's division within the department of social services in order to ensure partnership and accountability in the provision of services to the state's children affected by abuse and neglect. Budgetary, procurement, and accounting functions shall continue to be performed by the children's division.

(L. 2011 H.B. 431 merged with H.B. 604)



Section 210.620 Compact enacted, text of compact.

Effective 28 Aug 2007, see footnote

Title XII PUBLIC HEALTH AND WELFARE

210.620. Compact enacted, text of compact. — The Interstate Compact on the Placement of Children is hereby enacted into law and entered into with all other jurisdictions legally joining therein, in form substantially as follows:

ARTICLE I.

PURPOSE

The purpose of this Interstate Compact for the Placement of Children is to:

A. Provide a process through which children subject to this compact are placed in safe and suitable homes in a timely manner.

B. Facilitate ongoing supervision of a placement, the delivery of services, and communication between the states.

C. Provide operating procedures that will ensure that children are placed in safe and suitable homes in a timely manner.

D. Provide for the promulgation and enforcement of administrative rules implementing the provisions of this compact and regulating the covered activities of the member states.

E. Provide for uniform data collection and information sharing between member states under this compact.

F. Promote coordination between this compact, the Interstate Compact for Juveniles, the Interstate Compact on Adoption and Medical Assistance and other compacts affecting the placement of and which provide services to children otherwise subject to this compact.

G. Provide for a state's continuing legal jurisdiction and responsibility for placement and care of a child that it would have had if the placement were intrastate.

H. Provide for the promulgation of guidelines, in collaboration with Indian tribes, for interstate cases involving Indian children as is or may be permitted by federal law.

ARTICLE II.

DEFINITIONS

As used in this compact,

A. "Approved placement" means the receiving state has determined after an assessment that the placement is both safe and suitable for the child and is in compliance with the applicable laws of the receiving state governing the placement of children therein.

B. "Assessment" means an evaluation of a prospective placement to determine whether the placement meets the individualized needs of the child, including but not limited to the child's safety and stability, health and well-being, and mental, emotional and physical development.

C. "Child" means an individual who has not attained the age of eighteen (18).

D. "Default" means the failure of a member state to perform the obligations or responsibilities imposed upon it by this compact, the bylaws or rules of the Interstate Commission.

E. "Indian tribe" means any Indian tribe, band, nation, or other organized group or community of Indians recognized as eligible for services provided to Indians by the Secretary of the Interior because of their status as Indians, including any Alaskan native village as defined in section 3 (c) of the Alaska Native Claims Settlement Act at 43 USC § 1602(c).

F. "Interstate Commission for the Placement of Children" means the commission that is created under Article VIII of this compact and which is generally referred to as the Interstate Commission.

G. "Jurisdiction" means the power and authority of a court to hear and decide matters.

H. "Member state" means a state that has enacted this compact.

I. "Noncustodial parent" means a person who, at the time of the commencement of court proceedings in the sending state, does not have sole legal custody of the child or has joint legal custody of a child, and who is not the subject of allegations or findings of child abuse or neglect.

J. "Nonmember state" means a state which has not enacted this compact.

K. "Notice of residential placement" means information regarding a placement into a residential facility provided to the receiving state including, but not limited to the name, date and place of birth of the child, the identity and address of the parent or legal guardian, evidence of authority to make the placement, and the name and address of the facility in which the child will be placed. Notice of residential placement shall also include information regarding a discharge and any unauthorized absence from the facility.

L. "Placement" means the act by a public or private child-placing agency intended to arrange for the care or custody of a child in another state.

M. "Private child-placing agency" means any private corporation, agency, foundation, institution, or charitable organization, or any private person or attorney that facilitates, causes, or is involved in the placement of a child from one state to another and that is not an instrumentality of the state or acting under color of state law.

N. "Provisional placement" means that the receiving state has determined that the proposed placement is safe and suitable, and, to the extent allowable, the receiving state has temporarily waived its standards or requirements otherwise applicable to prospective foster or adoptive parents so as to not delay the placement. Completion of the receiving state requirements regarding training for prospective foster or adoptive parents shall not delay an otherwise safe and suitable placement.

O. "Public child-placing agency" means any government child welfare agency or child protection agency or a private entity under contract with such an agency, regardless of whether they act on behalf of a state, county, municipality or other governmental unit and which facilitates, causes, or is involved in the placement of a child from one state to another.

P. "Receiving state" means the state to which a child is sent, brought, or caused to be sent or brought.

Q. "Relative" means someone who is related to the child as a parent, stepparent, sibling by half or whole blood or by adoption, grandparent, aunt, uncle, or first cousin or a nonrelative with such significant ties to the child that they may be regarded as relatives as determined by the court in the sending state.

R. "Residential Facility" means a facility providing a level of care that is sufficient to substitute for parental responsibility or foster care, and is beyond what is needed for assessment or treatment of an acute condition. For purposes of the compact, residential facilities do not include institutions primarily educational in character, hospitals or other medical facilities.

S. "Rule" means a written directive, mandate, standard or principle issued by the Interstate Commission promulgated pursuant to Article XI of this compact that is of general applicability and that implements, interprets or prescribes a policy or provision of the compact. Rule has the force and effect of statutory law in a member state, and includes the amendment, repeal, or suspension of an existing rule.

T. "Sending state" means the state from which the placement of a child is initiated.

U. "Service member's permanent duty station" means the military installation where an active duty Armed Services member is currently assigned and is physically located under competent orders that do not specify the duty as temporary.

V. "Service member's state of legal residence" means the state in which the active duty Armed Services member is considered a resident for tax and voting purposes.

W. "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, the Northern Marianas Islands and any other territory of the United States.

X. "State court" means a judicial body of a state that is vested by law with responsibility for adjudicating cases involving abuse, neglect, deprivation, delinquency or status offenses of individuals who have not attained the age of eighteen (18).

Y. "Supervision" means monitoring provided by the receiving state once a child has been placed in a receiving state pursuant to this compact.

ARTICLE III.

APPLICABILITY

A. Except as otherwise provided in Article III, Section B, this compact shall apply to:

1. The interstate placement of a child subject to ongoing court jurisdiction in the sending state, due to allegations or findings that the child has been abused, neglected, or deprived as defined by the laws of the sending state, provided, however, that the placement of such a child into a residential facility shall only require notice of residential placement to the receiving state prior to placement.

2. The interstate placement of a child adjudicated delinquent or unmanageable based on the laws of the sending state and subject to ongoing court jurisdiction of the sending state if:

a. the child is being placed in a residential facility in another member state and is not covered under another compact; or

b. the child is being placed in another member state and the determination of safety and suitability of the placement and services required is not provided through another compact.

3. The interstate placement of any child by a public child-placing agency or private child-placing agency as defined in this compact as a preliminary step to a possible adoption.

B. The provisions of this compact shall not apply to:

1. The interstate placement of a child with a nonrelative in a receiving state by a parent with the legal authority to make such a placement provided, however, that the placement is not intended to effectuate an adoption.

2. The interstate placement of a child by one relative with the lawful authority to make such a placement directly with a relative in a receiving state.

3. The placement of a child, not subject to Article III, Section A, into a residential facility by his parent.

4. The placement of a child with a noncustodial parent provided that:

a. The noncustodial parent proves to the satisfaction of a court in the sending state a substantial relationship with the child; and

b. The court in the sending state makes a written finding that placement with the noncustodial parent is in the best interests of the child; and

c. The court in the sending state dismisses its jurisdiction over the child's case.

5. A child entering the United States from a foreign country for the purpose of adoption or leaving the United States to go to a foreign country for the purpose of adoption in that country.

6. Cases in which a U.S. citizen child living overseas with his family, at least one of whom is in the U.S. Armed Services, and who is stationed overseas, is removed and placed in a state.

7. The sending of a child by a public child-placing agency or a private child-placing agency for a visit as defined by the rules of the Interstate Commission.

C. For purposes of determining the applicability of this compact to the placement of a child with a family in the Armed Services, the public child-placing agency or private child-placing agency may choose the state of the service member's permanent duty station or the service member's declared legal residence.

D. Nothing in this compact shall be construed to prohibit the concurrent application of the provisions of this compact with other applicable interstate compacts including the Interstate Compact for Juveniles and the Interstate Compact on Adoption and Medical Assistance. The Interstate Commission may in cooperation with other interstate compact commissions having responsibility for the interstate movement, placement or transfer of children, promulgate like rules to ensure the coordination of services, timely placement of children, and the reduction of unnecessary or duplicative administrative or procedural requirements.

ARTICLE IV.

JURISDICTION

A. The sending state shall retain jurisdiction over a child with respect to all matters of custody and disposition of the child which it would have had if the child had remained in the sending state. Such jurisdiction shall also include the power to order the return of the child to the sending state.

B. When an issue of child protection or custody is brought before a court in the receiving state, such court shall confer with the court of the sending state to determine the most appropriate forum for adjudication.

C. In accordance with its own laws, the court in the sending state shall have authority to terminate its jurisdiction if:

1. The child is reunified with the parent in the receiving state who is the subject of allegations or findings of abuse or neglect, only with the concurrence of the public child-placing agency in the receiving state; or

2. The child is adopted; or

3. The child reaches the age of majority under the laws of the sending state; or

4. The child achieves legal independence pursuant to the laws of the sending state; or

5. A guardianship is created by a court in the receiving state with the concurrence of the court in the sending state; or

6. An Indian tribe has petitioned for and received jurisdiction from the court in the sending state; or

7. The public child-placing agency of the sending state requests termination and has obtained the concurrence of the public child-placing agency in the receiving state.

D. When a sending state court terminates its jurisdiction, the receiving state child-placing agency shall be notified.

E. Nothing in this article shall defeat a claim of jurisdiction by a receiving state court sufficient to deal with an act of truancy, delinquency, crime or behavior involving a child as defined by the laws of the receiving state committed by the child in the receiving state which would be a violation of its laws.

F. Nothing in this article shall limit the receiving state's ability to take emergency jurisdiction for the protection of the child.

ARTICLE V.

ASSESSMENTS

A. Prior to sending, bringing, or causing a child to be sent or brought into a receiving state, the public child-placing agency shall provide a written request for assessment to the receiving state.

B. Prior to the sending, bringing, or causing a child to be sent or brought into a receiving state, the private child-placing agency shall:

1. Provide evidence that the applicable laws of the sending state have been complied with; and

2. Certification that the consent or relinquishment is in compliance with applicable law of the birth parent's state of residence or, where permitted, the laws of the state of where the finalization of the adoption will occur; and

3. Request through the public child-placing agency in the sending state an assessment to be conducted in the receiving state; and

4. Upon completion of the assessment, obtain the approval of the public child-placing agency in the receiving state.

C. The procedures for making and the request for an assessment shall contain all information and be in such form as provided for in the rules of the Interstate Commission.

D. Upon receipt of a request from the public child welfare agency of the sending state, the receiving state shall initiate an assessment of the proposed placement to determine its safety and suitability. If the proposed placement is a placement with a relative, the public child-placing agency of the sending state may request a determination of whether the placement qualifies as a provisional placement.

E. The public child-placing agency in the receiving state may request from the public child-placing agency or the private child-placing agency in the sending state, and shall be entitled to receive supporting or additional information necessary to complete the assessment.

F. The public child-placing agency in the receiving state shall complete or arrange for the completion of the assessment within the time frames established by the rules of the Interstate Commission.

G. The Interstate Commission may develop uniform standards for the assessment of the safety and suitability of interstate placements.

ARTICLE VI.

PLACEMENT AUTHORITY

A. Except as provided in Article VI, Section C, no child subject to this compact shall be placed into a receiving state until approval for such placement is obtained.

B. If the public child-placing agency in the receiving state does not approve the proposed placement then the child shall not be placed. The receiving state shall provide written documentation of any such determination in accordance with the rules promulgated by the Interstate Commission. Such determination is not subject to judicial review in the sending state.

C. If the proposed placement is not approved, any interested party shall have standing to seek an administrative review of the receiving state's determination.

1. The administrative review and any further judicial review associated with the determination shall be conducted in the receiving state pursuant to its applicable administrative procedures.

2. If a determination not to approve the placement of the child in the receiving state is overturned upon review, the placement shall be deemed approved, provided however that all administrative or judicial remedies have been exhausted or the time for such remedies has passed.

ARTICLE VII.

STATE RESPONSIBILITY

A. For the interstate placement of a child made by a public child-placing agency or state court:

1. The public child-placing agency in the sending state shall have financial responsibility for:

a. the ongoing support and maintenance for the child during the period of the placement, unless otherwise provided for in the receiving state; and

b. as determined by the public child-placing agency in the sending state, services for the child beyond the public services for which the child is eligible in the receiving state.

2. The receiving state shall only have financial responsibility for:

a. any assessment conducted by the receiving state; and

b. supervision conducted by the receiving state at the level necessary to support the placement as agreed upon by the public child-placing agencies of the receiving and sending state.

3. Nothing in this provision shall prohibit public child-placing agencies in the sending state from entering into agreements with licensed agencies or persons in the receiving state to conduct assessments and provide supervision.

B. For the placement of a child by a private child-placing agency preliminary to a possible adoption, the private child-placing agency shall be:

1. Legally responsible for the child during the period of placement as provided for in the law of the sending state until the finalization of the adoption.

2. Financially responsible for the child absent a contractual agreement to the contrary.

C. A private child-placing agency shall be responsible for any assessment conducted in the receiving state and any supervision conducted by the receiving state at the level required by the laws of the receiving state or the rules of the Interstate Commission.

D. The public child-placing agency in the receiving state shall provide timely assessments, as provided for in the rules of the Interstate Commission.

E. The public child-placing agency in the receiving state shall provide, or arrange for the provision of, supervision and services for the child, including timely reports, during the period of the placement.

F. Nothing in this compact shall be construed as to limit the authority of the public child-placing agency in the receiving state from contracting with a licensed agency or person in the receiving state for an assessment or the provision of supervision or services for the child or otherwise authorizing the provision of supervision or services by a licensed agency during the period of placement.

G. Each member state shall provide for coordination among its branches of government concerning the state's participation in, and compliance with, the compact and Interstate Commission activities, through the creation of an advisory council or use of an existing body or board.

H. Each member state shall establish a central state compact office, which shall be responsible for state compliance with the compact and the rules of the Interstate Commission.

I. The public child-placing agency in the sending state shall oversee compliance with the provisions of the Indian Child Welfare Act (25 USC 1901, et seq.) for placements subject to the provisions of this compact, prior to placement.

J. With the consent of the Interstate Commission, states may enter into limited agreements that facilitate the timely assessment and provision of services and supervision of placements under this compact.

ARTICLE VIII.

INTERSTATE COMMISSION FOR THE PLACEMENT OF CHILDREN

The member states hereby establish, by way of this compact, a commission known as the "Interstate Commission for the Placement of Children." The activities of the Interstate Commission are the formation of public policy and are a discretionary state function. The Interstate Commission shall:

A. Be a joint commission of the member states and shall have the responsibilities, powers and duties set forth herein, and such additional powers as may be conferred upon it by subsequent concurrent action of the respective legislatures of the member states.

B. Consist of one commissioner from each member state who shall be appointed by the executive head of the state human services administration with ultimate responsibility for the child welfare program. The appointed commissioner shall have the legal authority to vote on policy related matters governed by this compact binding the state.

1. Each member state represented at a meeting of the Interstate Commission is entitled to one vote.

2. A majority of the member states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the Interstate Commission.

3. A representative shall not delegate a vote to another member state.

4. A representative may delegate voting authority to another person from their state for a specified meeting.

C. In addition to the commissioners of each member state, the Interstate Commission shall include persons who are members of interested organizations as defined in the bylaws or rules of the Interstate Commission. Such members shall be ex officio and shall not be entitled to vote on any matter before the Interstate Commission.

D. Establish an executive committee which shall have the authority to administer the day-to-day operations and administration of the Interstate Commission. It shall not have the power to engage in rulemaking.

ARTICLE IX.

POWERS AND DUTIES OF THE INTERSTATE COMMISSION

The Interstate Commission shall have the following powers:

A. To promulgate rules and take all necessary actions to effect the goals, purposes and obligations as enumerated in this compact.

B. To provide for dispute resolution among member states.

C. To issue, upon request of a member state, advisory opinions concerning the meaning or interpretation of the interstate compact, its bylaws, rules or actions.

D. To enforce compliance with this compact or the bylaws or rules of the Interstate Commission pursuant to Article XII.

E. Collect standardized data concerning the interstate placement of children subject to this compact as directed through its rules which shall specify the data to be collected, the means of collection and data exchange and reporting requirements.

F. To establish and maintain offices as may be necessary for the transacting of its business.

G. To purchase and maintain insurance and bonds.

H. To hire or contract for services of personnel or consultants as necessary to carry out its functions under the compact and establish personnel qualification policies, and rates of compensation.

I. To establish and appoint committees and officers including, but not limited to, an executive committee as required by Article X.

J. To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose thereof.

K. To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal, or mixed.

L. To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal or mixed.

M. To establish a budget and make expenditures.

N. To adopt a seal and bylaws governing the management and operation of the Interstate Commission.

O. To report annually to the legislatures, governors, the judiciary, and state advisory councils of the member states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission.

P. To coordinate and provide education, training and public awareness regarding the interstate movement of children for officials involved in such activity.

Q. To maintain books and records in accordance with the bylaws of the Interstate Commission.

R. To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

ARTICLE X.

ORGANIZATION AND OPERATION OF THE INTERSTATE COMMISSION

A. Bylaws

1. Within 12 months after the first Interstate Commission meeting, the Interstate Commission shall adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact.

2. The Interstate Commission's bylaws and rules shall establish conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.

B. Meetings

1. The Interstate Commission shall meet at least once each calendar year.

The chairperson may call additional meetings and, upon the request of a simple majority of the member states shall call additional meetings.

2. Public notice shall be given by the Interstate Commission of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The Interstate Commission and its committees may close a meeting, or portion thereof, where it determines by two-thirds vote that an open meeting would be likely to:

a. relate solely to the Interstate Commission's internal personnel practices and procedures; or

b. disclose matters specifically exempted from disclosure by federal law; or

c. disclose financial or commercial information which is privileged, proprietary or confidential in nature; or

d. involve accusing a person of a crime, or formally censuring a person; or

e. disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy or physically endanger one or more persons; or

f. disclose investigative records compiled for law enforcement purposes; or

g. specifically relate to the Interstate Commission's participation in a civil action or other legal proceeding.

3. For a meeting, or portion of a meeting, closed pursuant to this provision, the Interstate Commission's legal counsel or designee shall certify that the meeting may be closed and shall reference each relevant exemption provision. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in a meeting and shall provide a full and accurate summary of actions taken, and the reasons therefore, including a description of the views expressed and the record of a roll call vote. All documents considered in connection with an action shall be identified in such minutes. All minutes and documents of a closed meeting shall remain under seal, subject to release by a majority vote of the Interstate Commission or by court order.

4. The bylaws may provide for meetings of the Interstate Commission to be conducted by telecommunication or other electronic communication.

C. Officers and Staff

1. The Interstate Commission may, through its executive committee, appoint or retain a staff director for such period, upon such terms and conditions and for such compensation as the Interstate Commission may deem appropriate. The staff director shall serve as secretary to the Interstate Commission, but shall not have a vote. The staff director may hire and supervise such other staff as may be authorized by the Interstate Commission.

2. The Interstate Commission shall elect, from among its members, a chairperson and a vice chairperson of the executive committee and other necessary officers, each of whom shall have such authority and duties as may be specified in the bylaws.

D. Qualified Immunity, Defense and Indemnification

1. The Interstate Commission's staff director and its employees shall be immune from suit and liability, either personally or in their official capacity, for a claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to an actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred within the scope of Commission employment, duties, or responsibilities; provided, that such person shall not be protected from suit or liability for damage, loss, injury, or liability caused by a criminal act or the intentional or willful and wanton misconduct of such person.

a. The liability of the Interstate Commission's staff director and employees or Interstate Commission representatives, acting within the scope of such person's employment or duties for acts, errors, or omissions occurring within such person's state may not exceed the limits of liability set forth under the constitution and laws of that state for state officials, employees, and agents. The Interstate Commission is considered to be an instrumentality of the states for the purposes of any such action. Nothing in this subsection shall be construed to protect such person from suit or liability for damage, loss, injury, or liability caused by a criminal act or the intentional or willful and wanton misconduct of such person.

b. The Interstate Commission shall defend the staff director and its employees and, subject to the approval of the attorney general or other appropriate legal counsel of the member state shall defend the commissioner of a member state in a civil action seeking to impose liability arising out of an actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such person.

c. To the extent not covered by the state involved, member state, or the Interstate Commission, the representatives or employees of the Interstate Commission shall be held harmless in the amount of a settlement or judgment, including attorney's fees and costs, obtained against such persons arising out of an actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such persons.

ARTICLE XI.

RULEMAKING FUNCTIONS OF THE INTERSTATE COMMISSION

A. The Interstate Commission shall promulgate and publish rules in order to effectively and efficiently achieve the purposes of the compact.

B. Rulemaking shall occur pursuant to the criteria set forth in this article and the bylaws and rules adopted pursuant thereto. Such rulemaking shall substantially conform to the principles of the "Model State Administrative Procedures Act," 1981 Act, Uniform Laws Annotated, Vol. 15, p.1 (2000), or such other administrative procedure acts as the Interstate Commission deems appropriate consistent with due process requirements under the United States Constitution as now or hereafter interpreted by the U. S. Supreme Court. All rules and amendments shall become binding as of the date specified, as published with the final version of the rule as approved by the Interstate Commission.

C. When promulgating a rule, the Interstate Commission shall, at a minimum:

1. Publish the proposed rule's entire text stating the reason(s) for that proposed rule; and

2. Allow and invite any and all persons to submit written data, facts, opinions and arguments, which information shall be added to the record, and be made publicly available; and

3. Promulgate a final rule and its effective date, if appropriate, based on input from state or local officials, or interested parties.

D. Rules promulgated by the Interstate Commission shall have the force and effect of statutory law and shall supersede any state law, rule or regulation to the extent of any conflict.

E. Not later than 60 days after a rule is promulgated, an interested person may file a petition in the U.S. District Court for the District of Columbia or in the Federal District Court where the Interstate Commission's principal office is located for judicial review of such rule. If the court finds that the Interstate Commission's action is not supported by substantial evidence in the rulemaking record, the court shall hold the rule unlawful and set it aside.

F. If a majority of the legislatures of the member states rejects a rule, those states may by enactment of a statute or resolution in the same manner used to adopt the compact cause that such rule shall have no further force and effect in any member state.

G. The existing rules governing the operation of the Interstate Compact on the Placement of Children superseded by this act shall be null and void no less than 12, but no more than 24 months after the first meeting of the Interstate Commission created hereunder, as determined by the members during the first meeting.

H. Within the first 12 months of operation, the Interstate Commission shall promulgate rules addressing the following:

1. Transition rules

2. Forms and procedures

3. Time lines

4. Data collection and reporting

5. Rulemaking

6. Visitation

7. Progress reports/supervision

8. Sharing of information/confidentiality

9. Financing of the Interstate Commission

10. Mediation, arbitration and dispute resolution

11. Education, training and technical assistance

12. Enforcement

13. Coordination with other interstate compacts

I. Upon determination by a majority of the members of the Interstate Commission that an emergency exists:

1. The Interstate Commission may promulgate an emergency rule only if it is required to:

a. Protect the children covered by this compact from an imminent threat to their health, safety and well-being; or

b. Prevent loss of federal or state funds; or

c. Meet a deadline for the promulgation of an administrative rule required by federal law.

2. An emergency rule shall become effective immediately upon adoption, provided that the usual rulemaking procedures provided hereunder shall be retroactively applied to said rule as soon as reasonably possible, but no later than 90 days after the effective date of the emergency rule.

3. An emergency rule shall be promulgated as provided for in the rules of the Interstate Commission.

ARTICLE XII.

OVERSIGHT, DISPUTE RESOLUTION, ENFORCEMENT

A. Oversight

1. The Interstate Commission shall oversee the administration and operation of the compact.

2. The executive, legislative and judicial branches of state government in each member state shall enforce this compact and the rules of the Interstate Commission and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. The compact and its rules shall supercede state law, rules or regulations to the extent of any conflict therewith.

3. All courts shall take judicial notice of the compact and the rules in any judicial or administrative proceeding in a member state pertaining to the subject matter of this compact.

4. The Interstate Commission shall be entitled to receive service of process in any action in which the validity of a compact provision or rule is the issue for which a judicial determination has been sought and shall have standing to intervene in any proceedings. Failure to provide service of process to the Interstate Commission shall render any judgment, order or other determination, however so captioned or classified, void as to the Interstate Commission, this compact, its bylaws or rules of the Interstate Commission.

B. Dispute Resolution

1. The Interstate Commission shall attempt, upon the request of a member state, to resolve disputes which are subject to the compact and which may arise among member states and between member and nonmember states.

2. The Interstate Commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes among compacting states.

The costs of such mediation or dispute resolution shall be the responsibility of the parties to the dispute.

C. Enforcement

1. If the Interstate Commission determines that a member state has defaulted in the performance of its obligations or responsibilities under this compact, its bylaws or rules, the Interstate Commission may:

a. Provide remedial training and specific technical assistance; or

b. Provide written notice to the defaulting state and other member states, of the nature of the default and the means of curing the default. The Interstate Commission shall specify the conditions by which the defaulting state must cure its default; or

c. By majority vote of the members, initiate against a defaulting member state legal action in the United State District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district where the Interstate Commission has its principal office, to enforce compliance with the provisions of the compact, its bylaws or rules. The relief sought may include both injunctive relief and damages. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees; or

d. Avail itself of any other remedies available under state law or the regulation of official or professional conduct.

ARTICLE XIII.

FINANCING OF THE COMMISSION

A. The Interstate Commission shall pay, or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

B. The Interstate Commission may levy on and collect an annual assessment from each member state to cover the cost of the operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved by its members each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission which shall promulgate a rule binding upon all member states.

C. The Interstate Commission shall not incur obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the member states, except by and with the authority of the member state.

D. The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Interstate Commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

ARTICLE XIV.

MEMBER STATES, EFFECTIVE DATE AND AMENDMENT

A. Any state is eligible to become a member state.

B. The compact shall become effective and binding upon legislative enactment of the compact into law by no less than 35 states. The effective date shall be the later of July 1, 2007, or upon enactment of the compact into law by the 35th state. Thereafter it shall become effective and binding as to any other member state upon enactment of the compact into law by that state. The executive heads of the state human services administration with ultimate responsibility for the child welfare program of nonmember states or their designees shall be invited to participate in the activities of the Interstate Commission on a nonvoting basis prior to adoption of the compact by all states.

C. The Interstate Commission may propose amendments to the compact for enactment by the member states. No amendment shall become effective and binding on the member states unless and until it is enacted into law by unanimous consent of the member states.

ARTICLE XV.

WITHDRAWAL AND DISSOLUTION

A. Withdrawal

1. Once effective, the compact shall continue in force and remain binding upon each and every member state; provided that a member state may withdraw from the compact specifically repealing the statute which enacted the compact into law.

2. Withdrawal from this compact shall be by the enactment of a statute repealing the same. The effective date of withdrawal shall be the effective date of the repeal of the statute.

3. The withdrawing state shall immediately notify the president of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall then notify the other member states of the withdrawing state's intent to withdraw.

4. The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal.

5. Reinstatement following withdrawal of a member state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the members of the Interstate Commission.

B. Dissolution of Compact

1. This compact shall dissolve effective upon the date of the withdrawal or default of the member state which reduces the membership in the compact to one member state.

2. Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be concluded and surplus funds shall be distributed in accordance with the bylaws.

ARTICLE XVI.

SEVERABILITY AND CONSTRUCTION

A. The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

B. The provisions of this compact shall be liberally construed to effectuate its purposes.

C. Nothing in this compact shall be construed to prohibit the concurrent applicability of other interstate compacts to which the states are members.

ARTICLE XVII.

BINDING EFFECT OF COMPACT AND OTHER LAWS

A. Other Laws

1. Nothing herein prevents the enforcement of any other law of a member state that is not inconsistent with this compact.

2. All member states' laws conflicting with this compact or its rules are superseded to the extent of the conflict.

B. Binding Effect of the Compact

1. All lawful actions of the Interstate Commission, including all rules and bylaws promulgated by the Interstate Commission, are binding upon the member states.

2. All agreements between the Interstate Commission and the member states are binding in accordance with their terms.

3. In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any member state, such provision shall be ineffective to the extent of the conflict with the constitutional provision in question in that member state.

ARTICLE XVIII.

INDIAN TRIBES

Notwithstanding any other provision in this compact, the Interstate Commission may promulgate guidelines to permit Indian tribes to utilize the compact to achieve any or all of the purposes of the compact as specified in Article I. The Interstate Commission shall make reasonable efforts to consult with Indian tribes in promulgating guidelines to reflect the diverse circumstances of the various Indian tribes.

(L. 1975 S.B. 162 § 1, A.L. 2007 S.B. 84)

Contingent effective date, see § 210.650



Section 210.620 Compact enacted, text of compact.

Effective 28 Aug 1975

Title XII PUBLIC HEALTH AND WELFARE

*210.620. Compact enacted, text of compact. — The Interstate Compact on the Placement of Children is hereby enacted into law and entered into with all other jurisdictions legally joining therein, in form substantially as follows:

ARTICLE I

It is the purpose and policy of the party states to cooperate with each other in the interstate placement of children to the end that:

(a) Each child requiring placement shall receive the maximum opportunity to be placed in a suitable environment and with persons or institutions having appropriate qualifications and facilities to provide a necessary and desirable degree and type of care.

(b) The appropriate authorities in a state where a child is to be placed may have full opportunity to ascertain the circumstances of the proposed placement, thereby promoting full compliance with applicable requirements for the protection of the child.

(c) The proper authorities of the state from which the placement is made may obtain the most complete information on the basis of which to evaluate a projected placement before it is made.

(d) Appropriate jurisdictional arrangements for the care of children will be promoted.

ARTICLE II

As used in this compact:

(a) “Child” means a person who, by reason of minority, is legally subject to parental, guardianship or similar control.

(b) “Sending agency” means a party state, officer or employee thereof; a subdivision of a party state, or officer or employee thereof; a court of a party state; a person, corporation, association, charitable agency or other entity which sends, brings, or causes to be sent or brought any child to another party state.

(c) “Receiving state” means the state to which a child is sent, brought, or caused to be sent or brought, whether by public authorities or private persons or agencies, and whether for placement with state or** local public authorities or for placement with private agencies or persons.

(d) “Placement” means the arrangement for the care of a child in a family free or boarding home or in a child-caring agency or institution but does not include any institution caring for the mentally ill, mentally defective or epileptic or any institution primarily educational in character, and any hospital or other medical facility.

ARTICLE III

(a) No sending agency shall send, bring, or cause to be sent or brought into any other party state any child for placement in foster care or as a preliminary to a possible adoption unless the sending agency shall comply with each and every requirement set forth in this article and with the applicable laws of the receiving state governing the placement of children therein.

(b) Prior to sending, bringing or causing any child to be sent or brought into a receiving state for placement in foster care or as a preliminary to a possible adoption, the sending agency shall furnish the appropriate public authorities in the receiving state written notice of the intention to send, bring, or place the child in the receiving state. The notice shall contain:

1. The name, date and place of birth of the child.

2. The identity and address or addresses of the parents or legal guardian.

3. The name and address of the person, agency or institution to or with which the sending agency proposes to send, bring, or place the child.

4. A full statement of the reasons for such proposed action and evidence of the authority pursuant to which the placement is proposed to be made.

(c) Any public officer or agency in a receiving state which is in receipt of a notice pursuant to paragraph (b) of this article may request of the sending agency, or any other appropriate officer or agency of or in the sending agency's state, and shall be entitled to receive therefrom, such supporting or additional information as it may deem necessary under the circumstances to carry out the purpose and policy of this compact.

(d) The child shall not be sent, brought, or caused to be sent or brought into the receiving state until the appropriate public authorities in the receiving state shall notify the sending agency, in writing, to the effect that the proposed placement does not appear to be contrary to the interests of the child.

ARTICLE IV

The sending, bringing, or causing to be sent or brought into any receiving state of a child in violation of the terms of this compact shall constitute a violation of the laws respecting the placement of children of both the state in which the sending agency is located or from which it sends or brings the child and of the receiving state. Such violation may be punished or subjected to penalty in either jurisdiction in accordance with its laws. In addition to liability for any such punishment or penalty, any such violation shall constitute full and sufficient grounds for the suspension or revocation of any license, permit, or other legal authorization held by the sending agency which empowers or allows it to place, or care for children.

ARTICLE V

(a) The sending agency shall retain jurisdiction over the child sufficient to determine all matters in relation to the custody, supervision, care, treatment and disposition of the child which it would have had if the child had remained in the sending agency's state, until the child is adopted, reaches majority, becomes self-supporting or is discharged with the concurrence of the appropriate authority in the receiving state. Such jurisdiction shall also include the power to effect or cause the return of the child or its transfer to another location and custody pursuant to law. The sending agency shall continue to have financial responsibility for support and maintenance of the child during the period of the placement. Nothing contained herein shall defeat a claim of jurisdiction by a receiving state sufficient to deal with an act of delinquency or crime committed therein.

(b) When the sending agency is a public agency, it may enter into an agreement with an authorized public or private agency in the receiving state providing for the performance of one or more services in respect of such case by the latter as agent for the sending agency.

(c) Nothing in this compact shall be construed to prevent a private charitable agency authorized to place children in the receiving state from performing services or acting as agent in that state for a private charitable agency of the sending state; nor to prevent the agency in the receiving state from discharging financial responsibility for the support and maintenance of a child who has been placed on behalf of the sending agency without relieving the responsibility set forth in paragraph (a) hereof.

ARTICLE VI

A child adjudicated delinquent may be placed in an institution in another party jurisdiction pursuant to this compact but no such placement shall be made unless the child is given a court hearing on notice to the parent or guardian with opportunity to be heard, prior to his being sent to such other party jurisdiction for institutional care and the court finds that:

1. Equivalent facilities for the child are not available in the sending agency's jurisdiction; and

2. Institutional care in the other jurisdiction is in the best interest of the child and will not produce undue hardship.

ARTICLE VII

The executive head of each jurisdiction party to this compact shall designate an officer who shall be general coordinator of activities under this compact in his jurisdiction and who, acting jointly with like officers of other party jurisdictions, shall have powers to promulgate rules and regulations to carry out more effectively the terms and provisions of this compact.

ARTICLE VIII

This compact shall not apply to:

(a) The sending or bringing of a child into a receiving state by his parent, stepparent, grandparent, adult brother or sister, adult uncle or aunt, or his guardian and leaving the child with any such relative or nonagency guardian in the receiving state.

(b) Any placement, sending or bringing of a child into a receiving state pursuant to any other interstate compact to which both the state from which the child is sent or brought and the receiving state are party, or to any other agreement between said states which has the force of law.

ARTICLE IX

This compact shall be open to joinder by any state, territory or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and with the consent of Congress, the Government of Canada or any province thereof. It shall become effective with respect to any such jurisdiction when such jurisdiction has enacted the same into law. Withdrawal from this compact shall be by the enactment of a statute repealing the same, but shall not take effect until two years after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the Governor of each other party jurisdiction. Withdrawal of a party state shall not affect the rights, duties and obligations under this compact of any sending agency therein with respect to a placement made prior to the effective date of withdrawal.

ARTICLE X

The provisions of this compact shall be liberally construed to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

(L. 1975 S.B. 162 § 1)

*This section was amended by S.B. 84, 2007. Due to the contingent effective date contained in section 210.650, both versions of this section are printed.

**Word "of" appears in original rolls.



Section 210.622 Emergency placement of abused or neglected children across state lines, approval required, when.

Effective 28 Aug 2007, see footnote

Title XII PUBLIC HEALTH AND WELFARE

210.622. Emergency placement of abused or neglected children across state lines, approval required, when. — Notwithstanding the provisions of section 210.620, the children's division may enter into an agreement with a similar agency in any state adjoining Missouri that provides for the emergency placement of abused or neglected children across state lines, without the prior approval required by the interstate compact. A request for approval pursuant to section 210.620 shall be initiated if the placement extends beyond thirty days.

(L. 1985 H.B. 711, A.L. 2007 S.B. 84)

Contingent effective date, see § 210.620



Section 210.622 Emergency placement of abused or neglected children across state lines, approval required, when.

Effective 28 Aug 1985

Title XII PUBLIC HEALTH AND WELFARE

*210.622. Emergency placement of abused or neglected children across state lines, approval required, when. — Notwithstanding the provisions of section 210.620**, the division of family services may enter into an agreement with a similar agency in any state adjoining Missouri that provides for the emergency placement of abused or neglected children across state lines, without the prior approval required by the interstate compact. A request for approval pursuant to section 210.620 shall be initiated if the placement extends beyond thirty days.

(L. 1985 H.B. 711)

*This section was amended by S.B. 84, 2007. Due to the contingent effective date contained in section 210.650, both versions of this section are printed.

**Section "210.260" appears in original rolls.



Section 210.625 Financial responsibility for child, how fixed.

Effective 28 Aug 2007, see footnote

Title XII PUBLIC HEALTH AND WELFARE

210.625. Financial responsibility for child, how fixed. — The financial responsibility for any child placed pursuant to the provisions of the Interstate Compact on the Placement of Children shall be determined in accordance with the provisions of Article VII thereof, in the first instance. However, in the event of partial or complete default of performance thereunder, the provisions of state laws fixing responsibility for the support of children also may be invoked.

(L. 1975 S.B. 162 § 2, A.L. 2007 S.B. 84)

Contingent effective date, see § 210.650



Section 210.625 Financial responsibility for child, how fixed.

Effective 28 Aug 1975

Title XII PUBLIC HEALTH AND WELFARE

*210.625. Financial responsibility for child, how fixed. — The financial responsibility for any child placed pursuant to the Provisions of the Interstate Compact on the Placement of Children shall be determined in accordance with the provisions of Article V thereof, in the first instance. However, in the event of partial or complete default of performance thereunder, the provisions of state laws fixing responsibility for the support of children also may be invoked.

(L. 1975 S.B. 162 § 2)

*This section was amended by S.B. 84, 2007. Due to the contingent effective date contained in section 210.650, both versions of this section are printed.



Section 210.630 Definitions — governor's appointment of administrator authorized.

Effective 28 Aug 1975

Title XII PUBLIC HEALTH AND WELFARE

*210.630. Definitions — governor's appointment of administrator authorized. — 1. The “appropriate public authorities” as used in Article III of the Interstate Compact on the Placement of Children shall, with reference to this state, mean Division of Family Services, and said Division of Family Services shall receive and act with reference to notices required by said Article III.

2. As used in paragraph (a) of Article V “appropriate authority in the receiving state” shall mean the Division of Family Services.

3. As used in Article VII of the Interstate Compact on the Placement of Children the term “executive head” means the Governor. The Governor is hereby authorized to appoint a compact administrator in accordance with the terms of said Article VII.

(L. 1975 S.B. 162 §§ 3, 4, 6)

*This section was amended by S.B. 84, 2007. Due to the contingent effective date contained in section 210.650, both versions of this section are printed.



Section 210.635 Placement authority of courts, retention of jurisdiction.

Effective 28 Aug 2007, see footnote

Title XII PUBLIC HEALTH AND WELFARE

210.635. Placement authority of courts, retention of jurisdiction. — Any court having jurisdiction to place delinquent children may place such a child in an institution of or in another state pursuant to Article III of the Interstate Compact on the Placement of Children and shall retain jurisdiction as provided in Article IV thereof.

(L. 1975 S.B. 162 § 5, A.L. 2007 S.B. 84)

Contingent effective date, see § 210.650



Section 210.635 Placement authority of courts, retention of jurisdiction.

Effective 28 Aug 1975

Title XII PUBLIC HEALTH AND WELFARE

*210.635. Placement authority of courts, retention of jurisdiction. — Any court having jurisdiction to place delinquent children may place such a child in an institution of or in another state pursuant to Article VI of the Interstate Compact on the Placement of Children and shall retain jurisdiction as provided in Article V thereof.

(L. 1975 S.B. 162 § 5)

*This section was amended by S.B. 84, 2007. Due to the contingent effective date contained in section 210.650, both versions of this section are printed.



Section 210.640 Placements from nonparty states, procedure for.

Effective 28 Aug 2007, see footnote

Title XII PUBLIC HEALTH AND WELFARE

210.640. Placements from nonparty states, procedure for. — No placement made into this state from a jurisdiction not party to the Interstate Compact on the Placement of Children shall be lawful unless the person or agency making the placement complies with and follows the procedures and requirements of that compact as though the state or jurisdiction from which the child is sent or brought were party thereto. This section shall not apply to any placement which would not be subject to the terms of the Interstate Compact on the Placement of Children if both this state and the other state or jurisdiction from which the child is sent or brought were parties thereto.

(L. 1975 S.B. 162 § 7, A.L. 2007 S.B. 84)

Contingent effective date, see § 210.650



Section 210.640 Placements from nonparty states, procedure for.

Effective 28 Aug 1975

Title XII PUBLIC HEALTH AND WELFARE

*210.640. Placements from nonparty states, procedure for. — No placement made into this state from a jurisdiction not party to the Interstate Compact on the Placement of Children shall be lawful unless the person or agency making the placement complies with and follows the procedures and requirements of Article III of that compact as though the state or jurisdiction from which the child is sent or brought were party thereto. This section shall not apply to any placement which would not be subject to the terms of the Interstate Compact on the Placement of Children if both this state and the other state or jurisdiction from which the child is sent or brought were parties thereto.

(L. 1975 S.B. 162 § 7)

*This section was amended by S.B. 84, 2007. Due to the contingent effective date contained in section 210.650, both versions of this section are printed.



Section 210.650 Contingent effective date.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

210.650. Contingent effective date. — The repeal and reenactment of sections 210.620, 210.622, 210.625, 210.635, and 210.640 of section A of this act*, and the repeal of sections 210.630 and 210.700 of section A of this act* shall become effective August 28, 2007, or upon legislative enactment of the compact into law by no less than thirty-five states, whichever later occurs.

(L. 2007 S.B. 84 § B)

*This "act" (S.B. 84, 2007) contained numerous sections. Consult Disposition of Sections table for a definitive listing.

Revisor's Note: Thirty-five states had not enacted the revised Compact into law as of the date of the general republication of the Revised Statutes of Missouri in 2016.



Section 210.660 Definitions

Effective 28 Aug 2016

Title XII PUBLIC HEALTH AND WELFARE

210.660. Definitions — As used in sections 210.660 to 210.680, the following terms shall mean:

(1) “Age- or developmentally appropriate activities”:

(a) Activities or items that are generally accepted as suitable for children of the same chronological age or level of maturity or that are determined to be developmentally appropriate for a child, based on the development of cognitive, emotional, physical, and behavioral capacities that are typical for an age or age group; and

(b) In the case of a specific child, activities, or items that are suitable for the child based on the developmental stages attained by the child with respect to the cognitive, emotional, physical, and behavioral capacities of the child;

(2) “Caregiver”, a foster parent, relative, or kinship provider with whom a child in foster care has been placed or a designated official for a child care institution in which a child in foster care has been placed;

(3) “Division”, the Missouri children’s division within the department of social services;

(4) “Reasonable and prudent parent standard”, the standard characterized by careful and sensible parental decisions that maintain the health, safety, and best interests of a child while at the same time encouraging the emotional and developmental growth of the child that a caregiver shall use when determining whether to allow a child in foster care under the responsibility of the state to participate in extracurricular, enrichment, cultural, and social activities.

(L. 2016 H.B. 1877)



Section 210.665 Designated caregiver, court and parties to defer to reasonable decisions of — onsite caregiver to be designated by division — training — immunity from liability, when.

Effective 28 Aug 2016

Title XII PUBLIC HEALTH AND WELFARE

210.665. Designated caregiver, court and parties to defer to reasonable decisions of — onsite caregiver to be designated by division — training — immunity from liability, when. — 1. Except as otherwise provided in subsection 8 of this section, the court and all parties to a case under chapter 211 involving a child in care shall defer to the reasonable decisions of the child’s designated caregiver involving the child’s participation in extracurricular, enrichment, cultural, and social activities.

2. A caregiver shall use the reasonable and prudent parent standard when making decisions relating to the activity of the child.

3. The division or a contracted agency thereof shall designate at least one onsite caregiver who has authority to apply the reasonable and prudent parent standard for each child placed in its custody.

4. The caregiver shall consider:

(1) The child’s age, maturity, and developmental level;

(2) The overall health and safety of the child;

(3) Potential risk factors and appropriateness of the activity;

(4) The best interests of the child;

(5) Promoting, where safe and as appropriate, normal childhood experiences; and

(6) Any other relevant factors based on the caregiver’s knowledge of the child.

5. Caregivers shall receive training with regard to the reasonable and prudent parent standard as required by the division. The training shall include:

(1) Knowledge and skills relating to the developmental stages of the cognitive, emotional, physical, and behavioral capacities of a child;

(2) Knowledge and skills relating to applying the standard to decisions, including but not limited to whether to allow the child to engage in social, extracurricular, enrichment, cultural, and social activities, such as sports, field trips, and overnight activities lasting one or more days; and

(3) Knowledge and skills relating to decisions, including but not limited to the signing of permission slips and arranging of transportation for the child to and from extracurricular, enrichment, and social activities.

6. A caregiver shall not be liable for harm caused to a child while participating in an activity chosen by the caregiver, provided the caregiver acted in accordance with the reasonable and prudent parent standard.

7. No court shall order the division or a contracted agency thereof to provide funding for activities chosen by the caregiver.

8. A caregiver’s decisions with regard to the child may be overturned by the court only if, upon notice and a hearing, the court finds by clear and convincing evidence the reasonable and prudent parent standard has been violated. The caregiver shall have the right to receive notice, to attend the hearing, and to present evidence at the hearing.

(L. 2016 H.B. 1877)



Section 210.670 Case plans, foster children fourteen and over to be consulted — copy of rights provided to foster child — documents provided to child upon leaving foster care.

Effective 28 Aug 2016

Title XII PUBLIC HEALTH AND WELFARE

210.670. Case plans, foster children fourteen and over to be consulted — copy of rights provided to foster child — documents provided to child upon leaving foster care. — 1. Children in foster care under the responsibility of the state who have attained the age of fourteen shall be consulted in the development of, revision of, or addition to their case plan.

2. The children may choose individuals to participate as members of the family support team. The division may reject members chosen by the child if the division has good cause to believe the individual would not act in the best interests of the child. The child may designate one member to be his or her advisor and, as necessary, advocate with respect to the application of the reasonable and prudent parent standard to the child.

3. The child shall receive:

(1) A document which describes the rights of the child with respect to education, health, visitation, court participation, the child’s right to documents pursuant to subsection 4 of this section, and the child’s right to stay safe and avoid exploitation; and

(2) A signed acknowledgment by the child indicating he or she has been provided with a copy of the document, and the child’s rights contained in the document have been explained to the child in an age- and developmentally appropriate manner.

4. If a child is leaving foster care by reason of having attained eighteen years of age or such greater age as the state has elected, the division shall provide the child with an official or certified copy of his or her United States birth certificate, a Social Security card issued by the Commissioner of Social Security, health insurance information, a copy of the child’s medical records, and a driver’s license or identification card issued by the state, unless the child has been in foster care for less than six months and unless the child is ineligible to receive such documents.

(L. 2016 H.B. 1877)



Section 210.675 Permanency plan of another planned permanent living arrangement, prohibited for foster children under sixteen — findings required at hearing for such plan.

Effective 28 Aug 2016

Title XII PUBLIC HEALTH AND WELFARE

210.675. Permanency plan of another planned permanent living arrangement, prohibited for foster children under sixteen — findings required at hearing for such plan. — 1. No child in foster care under the responsibility of the state under the age of sixteen shall have a permanency plan of another planned permanent living arrangement.

2. For children with a permanency plan of another planned permanent living arrangement, the court shall make the following findings of fact and conclusions of law at each permanency hearing:

(1) The division’s intensive, ongoing, and unsuccessful efforts to return the child home or to secure a placement for the child with a fit and willing relative, such as adult siblings, a legal guardian, or an adoptive parent, including efforts to utilize search technology, like social media, to find biological family members of the child;

(2) The child’s desired permanency outcome;

(3) A judicial determination explaining why, as of the date of the hearing, another planned permanent living arrangement is the best permanency plan for the child, including compelling reasons why it continues not to be in the best interests of the child to:

(a) Return home;

(b) Be placed for adoption;

(c) Be placed with a legal guardian; or

(d) Be placed with a fit and willing relative; and

(4) The division’s efforts to ensure:

(a) The child’s foster family home child care institution is following the reasonable and prudent parent standard; and

(b) The child has regular, ongoing opportunities to engage in age- or developmentally appropriate activities, including consulting with the child in an age-appropriate manner about the opportunities of the child to participate in the activities.

(L. 2016 H.B. 1877)



Section 210.680 Rulemaking authority.

Effective 28 Aug 2016

Title XII PUBLIC HEALTH AND WELFARE

210.680. Rulemaking authority. — The division shall adopt regulations to implement the requirements of sections 210.660 to 210.675. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2016, shall be invalid and void.

(L. 2016 H.B. 1877)



Section 210.700 Definitions

Effective 28 Aug 1982

Title XII PUBLIC HEALTH AND WELFARE

*210.700. Definitions — As used in sections 210.700 to 210.760, the following words and terms shall have the meanings indicated:

(1) “Child” shall mean a person under the age of eighteen years whose custody has been committed to an authorized agency by an order of a judge, or by a surrender agreement, or who has been committed temporarily to the care of an authorized agency by a parent, guardian or relative within the second degree of consanguinity.

(2) “Foster care” shall mean care provided a child in a foster home, a group home, agency, child care institution, or any combination thereof.

(L. 1982 H.B. 1171, et al.)

*This section was amended by S.B. 84, 2007. Due to the contingent effective date contained in section 210.650, both versions of this section are printed.



Section 210.710 Child committed to care of authorized agency — written report of status required for court review, when — dispositional hearing, when, purpose — child not returned home, when.

Effective 28 Aug 2005

Title XII PUBLIC HEALTH AND WELFARE

210.710. Child committed to care of authorized agency — written report of status required for court review, when — dispositional hearing, when, purpose — child not returned home, when. — 1. In the case of a child who has been committed to the care of an authorized agency by a parent, guardian or relative and where such child has remained in the care of one or more authorized agencies for a continuous period of six months, the agency shall petition the juvenile court in the county where the child is present to review the status of the child. A written report on the status of the child shall be presented to the court. The court shall then review the status of the child and may hold a dispositional hearing thereon. The purpose of the dispositional hearing shall be to determine whether or not the child should be continued in foster care or whether the child should be returned to a parent, guardian or relative, or whether or not proceedings should be instituted to terminate parental right and legally free such child for adoption.

2. If the child is in the care of an authorized agency based on an allegation that the child has abused another child and the court determines that such abuse occurred, the court shall not return the child to or permit the child to reside in any residence located within one thousand feet of the residence of the abused child, or any child care facility or school that the abused child attends, until the abused child reaches eighteen years of age. The prohibitions of this subsection shall not apply where the alleged abuse occurred between siblings.

(L. 1982 H.B. 1171, et al., A.L. 2005 S.B. 155)



Section 210.720 Court-ordered custody — written report of status required for court review, when — permanency hearing when, purpose.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

210.720. Court-ordered custody — written report of status required for court review, when — permanency hearing when, purpose. — 1. In the case of a child who has been placed in the custody of the children's division in accordance with subdivision (17) of subsection 1 of section 207.020 or another authorized agency by a court or who has been placed in foster care by a court, every six months after the placement, the foster family, group home, agency, or child care institution with which the child is placed shall file with the court a written report on the status of the child. The court shall review the report and shall hold a permanency hearing within twelve months of initial placement and at least annually thereafter. The permanency hearing shall be for the purpose of determining in accordance with the best interests of the child a permanent plan for the placement of the child, including whether or not the child should be continued in foster care or whether the child should be returned to a parent, guardian or relative, or whether or not proceedings should be instituted by either the juvenile officer or the division to terminate parental rights and legally free such child for adoption.

2. In such permanency hearings the court shall consider all relevant factors including:

(1) The interaction and interrelationship of the child with the child's foster parents, parents, siblings, and any other person who may significantly affect the child's best interests;

(2) The child's adjustment to his or her foster home, school and community;

(3) The mental and physical health of all individuals involved, including any history of abuse of any individuals involved. If the child is in the care of an authorized agency based on an allegation that the child has abused another child and the court determines that such abuse occurred, the court shall not return the child to or permit the child to reside in any residence located within one thousand feet of the residence of the abused child, or any child care facility or school that the abused child attends, until the abused child reaches eighteen years of age. The prohibitions of this subsection shall not apply where the alleged abuse occurred between siblings; and

(4) The needs of the child for a continuing relationship with the child's parents and the ability and willingness of parents to actively perform their functions as mother and father for the needs of the child.

3. The judge shall make written findings of fact and conclusions of law in any order pertaining to the placement of the child.

(L. 1982 H.B. 1171, et al., A.L. 1990 H.B. 1370, et al., A.L. 1998 H.B. 1822 merged with S.B. 674, A.L. 2005 S.B. 155, A.L. 2014 H.B. 1299 Revision)



Section 210.730 Court to have continuing jurisdiction for certain proceedings — duties to review children under continued foster care, when — goals.

Effective 28 Aug 1982

Title XII PUBLIC HEALTH AND WELFARE

210.730. Court to have continuing jurisdiction for certain proceedings — duties to review children under continued foster care, when — goals. — The court shall possess continuing jurisdiction in proceedings under sections 210.700 to 210.760 and, in the case of children who are continued under foster care, shall review the status of the child whenever it deems necessary or desirable, but at least once every six months. It shall be the goal of the court and the authorized agency in whose custody a child has been placed, that the percentage of children who are in foster care in excess of twenty-four months shall not exceed thirty percent in any fiscal year.

(L. 1982 H.B. 1171, et al.)



Section 210.760 Placement in foster care — division's duties — removal of children from school, restrictions.

Effective 28 Aug 2004

Title XII PUBLIC HEALTH AND WELFARE

210.760. Placement in foster care — division's duties — removal of children from school, restrictions. — 1. In making placements in foster care the children's division shall:

(1) Arrange for a preplacement visit of the child, except in emergencies;

(2) Provide full and accurate medical information and medical history to the persons providing foster care at the time of placement;

(3) Give a minimum of five days advance notice to the persons providing foster care before removing a child from their care;

(4) Provide the persons giving foster care with a written statement of the reasons for removing a child at the time of the notification required by this section;

(5) Notify the child's parent or legal guardian that the child has been placed in foster care; and

(6) Work with the parent or legal guardian of the child, through services available, in an effort to return the child to his or her natural home, if at all possible, or to place the child in a permanent adoptive setting, in accordance with the division's goals to reduce the number of children in long-term foster care and reestablish and encourage the family unit.

2. Except as otherwise provided in section 210.125, no child shall be removed from school prior to the end of the official school day for that child for placement in foster care without a court order specifying that the child shall be removed from school.

(L. 1982 H.B. 1171, et al., A.L. 2004 H.B. 1453 merged with S.B. 762)



Section 210.761 Right to testify at foster care hearings, qualifications, limitation.

Effective 28 Aug 1995

Title XII PUBLIC HEALTH AND WELFARE

210.761. Right to testify at foster care hearings, qualifications, limitation. — Any person who has provided foster care to a child at any time in a two-year period prior to any hearing concerning the child conducted pursuant to the provisions of sections 210.700 to 210.760, shall be allowed to* testify at such hearing. The court may limit such testimony to evidence the court finds relevant and material.

(L. 1995 S.B. 460 § 2)

*Word "to" does not appear in original rolls.



Section 210.762 Family support team meetings to be held, when — who may attend — form to be used.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

210.762. Family support team meetings to be held, when — who may attend — form to be used. — 1. When a child is taken into custody by a juvenile officer or law enforcement official under subdivision (1) of subsection 1 of section 211.031 and initially placed with the division, the division may make a temporary placement and shall arrange for a family support team meeting prior to or within twenty-four hours following the protective custody hearing held under section 211.032. After a child is in the division's custody and a temporary placement has been made, the division shall arrange an additional family support team meeting prior to taking any action relating to the placement of such child; except that, when the welfare of a child in the custody of the division requires an immediate or emergency change of placement, the division may make a temporary placement and shall schedule a family support team meeting within seventy-two hours. The requirement for a family support team meeting shall not apply when the parent has consented in writing to the termination of his or her parental rights in conjunction with a placement in a licensed child-placing agency under subsection 6 of section 453.010.

2. The parents, the legal counsel for the parents, the foster parents, the legal guardian or custodian of the child, the guardian ad litem for the child, and the volunteer advocate, and any designee of the parent that has written authorization shall be notified and invited to participate in all family support team meetings. The family support team meeting may include such other persons whose attendance at the meeting may assist the team in making appropriate decisions in the best interests of the child. If the division finds that it is not in the best interest of a child to be placed with relatives, the division shall make specific findings in the division's report detailing the reasons why the best interests of the child necessitate placement of the child with persons other than relatives.

3. The division shall use the form created in subsection 2 of section 210.147 to be signed upon the conclusion of the meeting pursuant to subsection 1 of this section confirming that all involved parties are aware of the team's decision regarding the custody and placement of the child. Any dissenting views must be recorded and attested to on such form.

4. The case manager shall be responsible for including such form with the case records of the child.

(L. 2004 H.B. 1453 merged with S.B. 762, A.L. 2007 S.B. 84)



Section 210.764 Certain case records available for review by parents or guardians.

Effective 28 Aug 2004

Title XII PUBLIC HEALTH AND WELFARE

210.764. Certain case records available for review by parents or guardians. — Except as provided in section 210.150, the case records of a child in protective custody compiled by the children's division shall be available for review by the parent or legal guardian of the child.

(L. 2004 S.B. 762)



Section 210.790 Foster parent standing for court proceedings.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

210.790. Foster parent standing for court proceedings. — A foster parent shall have standing to participate in all court hearings pertaining to a child in their care.

(L. 2014 H.B. 1092 § 1)



Section 210.817 Definitions.

Effective 28 Aug 1993

Title XII PUBLIC HEALTH AND WELFARE

210.817. Definitions. — As used in sections 210.817 to 210.852, the following terms mean:

(1) "Blood tests", any medically recognized analysis which uses blood or other body tissue or fluid to isolate and identify genetic or other characteristics in order to determine the probability of paternity or the probability of exclusion of paternity. The term specifically includes, without being limited to, tests employing red cell antigens, white cell antigens, including the human leukocyte antigen (HLA) test, DNA methodology, and serum proteins and enzymes;

(2) "Bureau", the bureau of vital records of the department of health and senior services;

(3) "Parent", either a natural or an adoptive parent;

(4) "Parent and child relationship", the legal relationship existing between a child and his natural or adoptive parents incident to which the law confers or imposes rights, privileges, duties, and obligations. It includes the mother and child relationship and the father and child relationship.

(L. 1987 S.B. 328 § 1, A.L. 1993 S.B. 253)



Section 210.818 Relationship not dependent on marriage.

Effective 15 Jul 1987, see footnote

Title XII PUBLIC HEALTH AND WELFARE

210.818. Relationship not dependent on marriage. — The parent and child relationship extends equally to every child and every parent, regardless of the marital status of the parents.

(L. 1987 S.B. 328 § 2)

Effective 7-15-87



Section 210.819 Parent and child relationship, how established.

Effective 15 Jul 1987, see footnote

Title XII PUBLIC HEALTH AND WELFARE

210.819. Parent and child relationship, how established. — The parent and child relationship between child and:

(1) The natural mother may be established by proof of her having given birth to the child, or under the provisions of sections 210.817 to 210.852;

(2) The natural father may be established under the provisions of sections 210.817 to 210.852;

(3) An adoptive parent may be established by proof of adoption.

(L. 1987 S.B. 328 § 3)

Effective 7-15-87



Section 210.822 Presumption of paternity — rebuttal of presumption, standard of proof.

Effective 28 Aug 1998

Title XII PUBLIC HEALTH AND WELFARE

210.822. Presumption of paternity — rebuttal of presumption, standard of proof. — 1. A man shall be presumed to be the natural father of a child if:

(1) He and the child's natural mother are or have been married to each other and the child is born during the marriage, or within three hundred days after the marriage is terminated by death, annulment, declaration of invalidity, or dissolution, or after a decree of separation is entered by a court; or

(2) Before the child's birth, he and the child's natural mother have attempted to marry each other by a marriage solemnized in apparent compliance with the law, although the attempted marriage is or may be declared invalid, and:

(a) If the attempted marriage may be declared invalid only by a court, the child is born during the attempted marriage or within three hundred days after its termination by death, annulment, declaration of invalidity or dissolution; or

(b) If the marriage is invalid without a court order, the child is born within three hundred days after the termination of cohabitation; or

(3) After the child's birth, he and the child's natural mother have married or attempted to marry each other by a marriage solemnized in apparent compliance with law, although the marriage is or may be declared invalid, and:

(a) He has acknowledged his paternity of the child in writing filed with the bureau; or

(b) With his consent, he is named as the child's father on the child's birth certificate; or

(c) He is obligated to support the child pursuant to a written voluntary promise or by court order; or

(4) An expert concludes that the blood tests show that the alleged parent is not excluded and that the probability of paternity is ninety-eight percent or higher, using a prior probability of 0.5.

2. A presumption pursuant to this section may be rebutted in an appropriate action only by clear and convincing evidence, except that a presumption under subsection 1 of this section that arises from a blood test or the filing of an acknowledgment of paternity in a state or territory in which the blood test or the filing creates a conclusive presumption by law also has conclusive effect in Missouri. If two or more presumptions arise which conflict with each other, the presumption which on the facts is founded on the weightier considerations of policy and logic controls. The presumption is rebutted by a court decree establishing the paternity of the child by another man.

(L. 1987 S.B. 328 § 4, A.L. 1994 H.B. 1491 & 1134 merged with S.B. 508, A.L. 1997 S.B. 361, A.L. 1998 S.B. 910)



Section 210.823 Acknowledgment of paternity is considered a legal finding of paternity — rescinding the acknowledgment.

Effective 01 Jul 1997, see footnote

Title XII PUBLIC HEALTH AND WELFARE

210.823. Acknowledgment of paternity is considered a legal finding of paternity — rescinding the acknowledgment. — 1. A signed acknowledgment of paternity form pursuant to section 193.215 shall be considered a legal finding of paternity subject to the right of either signatory to rescind the acknowledgment, in writing, by filing such rescission with the bureau within the earlier of:

(1) Sixty days from the date of the last signature; or

(2) The date of an administrative or judicial proceeding to establish a support order in which the signatory is a party. The acknowledgment may thereafter only be challenged in court on the basis of fraud, duress or material mistake of fact with the burden of proof upon the challenger. No judicial or administrative proceeding shall be required or permitted to ratify an unchallenged acknowledgment of paternity.

2. Except for good cause shown, the legal responsibilities of the parties, including child support obligations, shall not be suspended during the pendency of any action in which an attempt is made to revoke the signed acknowledgment under this section.

3. The acknowledgment shall be filed with the bureau. An acknowledgment effectuated under the law of any other state or territory shall be given the same effect in this state as it has in the other state or territory.

(L. 1997 S.B. 361)

Effective 7-1-97



Section 210.824 Artificial insemination, consent required, duties of physician, effect of physician's failure to comply with law — inspection of records permitted, when.

Effective 15 Jul 1987, see footnote

Title XII PUBLIC HEALTH AND WELFARE

210.824. Artificial insemination, consent required, duties of physician, effect of physician's failure to comply with law — inspection of records permitted, when. — 1. If, under the supervision of a licensed physician and with the consent of her husband, a wife is inseminated artificially with semen donated by a man not her husband, the husband is treated in law as if he were the natural father of a child thereby conceived. The husband's consent must be in writing and signed by him and his wife. The physician shall certify their signatures and the date of the insemination, and file the husband's consent with the bureau, where it shall be kept confidential and in a sealed file. The physician's failure to comply with this section shall not affect the father and child relationship. All papers and records pertaining to the insemination, whether part of the permanent record of a court or of a file held by the supervising physician or elsewhere, are subject to inspection only upon an order of the court for good cause shown.

2. The donor of semen provided to a licensed physician for use in artificial insemination of a married woman other than the donor's wife is treated in law as if he were not the natural father of a child thereby conceived.

(L. 1987 S.B. 328 § 5)

Effective 7-15-87



Section 210.826 Determination of father and child relationship, who may bring action, when action may be brought.

Effective 28 Aug 2009

Title XII PUBLIC HEALTH AND WELFARE

210.826. Determination of father and child relationship, who may bring action, when action may be brought. — 1. A child, his natural mother, a man presumed to be his father under subsection 1 of section 210.822, a man alleging himself to be a father, any person having physical or legal custody of a child for a period of more than sixty days or the family support division may bring an action at any time for the purpose of declaring the existence or nonexistence of the father and child relationship presumed under subsection 1 of section 210.822.

2. An action to determine the existence of the father and child relationship with respect to a child who has no presumed father under section 210.822 may be brought by the child, the mother or the person who has legal custody of the child, any person having physical or legal custody of a child for a period of more than sixty days, the family support division, the personal representative or a parent of the mother if the mother has died, a man alleging himself to be the father, or the personal representative or a parent of the alleged father if the alleged father has died or is a minor.

3. Regardless of its terms, an agreement, other than an agreement approved by the court in accordance with subsection 2 of section 210.838, between an alleged or presumed father and the mother or child, does not bar an action under this section.

4. If an action under this section is brought before the birth of the child, all proceedings shall be stayed until after the birth, except service of process and the taking of depositions to perpetuate testimony.

5. In an action to determine the existence of the father and child relationship under this section, a notification form, as specified in this subsection, shall be attached to the delivery of the petition through service of process. The notification form shall prominently state in boldface type as follows: "Important Notice. If you do not respond to this action, a judgment of paternity may be entered against you and you may be ordered to pay child support, medical support, or reimburse someone for support previously provided for the child. You have the right to contest that you are the father of the named child and you have the right to request genetic testing to prove whether or not you are the father.".

(L. 1987 S.B. 328 § 6, A.L. 1993 S.B. 253, A.L. 1998 S.B. 910, A.L. 2009 S.B. 141)



Section 210.828 Statute of limitations, exception — notification form required, when.

Effective 28 Aug 2009

Title XII PUBLIC HEALTH AND WELFARE

210.828. Statute of limitations, exception — notification form required, when. — 1. An action to determine the existence of the father and child relationship as to a child who has no presumed father under section 210.822 may not be brought later than eighteen years after the birth of the child, except that an action to determine the existence of the father and child relationship as to a child who has no presumed father under the provisions of section 210.822 may be brought by the child within three years after such child attains the age of eighteen.

2. A parent's retroactive liability to another party for reimbursement of necessary support provided by that party to the child for whom a parent and child relationship is established under sections 210.817 to 210.852 is limited to a period of five years next preceding the commencement of the action.

3. Sections 210.826 and 210.828 do not extend the time within which a right of inheritance or a right to a succession may be asserted beyond the time provided by law relating to distribution and closing of decedents' estates or to the determination of heirship, or otherwise.

4. In an action to determine the existence of the father and child relationship under this section, a notification form, as specified in this subsection, shall be attached to the delivery of the petition through service of process. The notification form shall prominently state in boldface type as follows: "Important Notice. If you do not respond to this action, a judgment of paternity may be entered against you and you may be ordered to pay child support, medical support or reimburse someone for support previously provided for the child. You have the right to contest that you are the father of the named child and you have the right to request genetic testing to prove whether or not you are the father.".

(L. 1987 S.B. 328 § 7, A.L. 1993 S.B. 253, A.L. 2009 S.B. 141)

(1996) Illegitimate child may prove paternity during probate pursuant to section 473.070 even if this statute of limitations has run. In the Matter of Carl Nocita, 914 S.W.2d 358 (Mo.banc).



Section 210.829 Jurisdiction, venue, severance — effect of failure to join action for necessaries.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

210.829. Jurisdiction, venue, severance — effect of failure to join action for necessaries. — 1. The circuit court has jurisdiction of an action brought under sections 210.817 to 210.852. The action may be joined by separate document with an action for dissolution of marriage, annulment, separate maintenance, support, custody or visitation, except that in any action instituted at the request of the family support division by a prosecuting or circuit attorney or attorney under contract with such division, if an action for dissolution, annulment, separate maintenance, custody or visitation is joined hereunder, it shall be severed upon request. Failure to join an action for reimbursement of necessaries provided with an action brought under sections 210.817 to 210.852 shall not be a bar to subsequently bringing such an action for reimbursement of necessaries provided.

2. A person who has sexual intercourse in this state thereby submits to the jurisdiction of the courts of this state to an action brought under sections 210.817 to 210.852 with respect to a child who may have been conceived by that act of intercourse. In addition to any other method provided by rule or statute, including sections 506.160 and 506.510, personal jurisdiction may be acquired by personal service of summons outside this state or by certified mail with proof of actual receipt.

3. Notwithstanding subsection 2 of this section, personal jurisdiction may be asserted over any person if there is any basis consistent with the constitution of this state or the United States.

4. An action brought under sections 210.817 to 210.852 may be brought in the county in which the child resides, the mother resides, or the alleged father resides or is found or, if the father is deceased, in which proceedings for probate of his or her estate have been or could be commenced.

(L. 1987 S.B. 328 § 8, A.L. 1993 S.B. 253, A.L. 1994 H.B. 1491 & 1134 merged with S.B. 508, A.L. 2014 H.B. 1299 Revision)



Section 210.830 Parties — guardian ad litem, when appointed.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

210.830. Parties — guardian ad litem, when appointed. — The child shall be made a party to any action commenced under sections 210.817 to 210.852. If he or she is a minor, he or she may be represented by a next friend appointed for him or her for any such action. The child's mother or father or the family support division or any person having physical or legal custody of the child may represent him or her as his or her next friend. A guardian ad litem shall be appointed for the child only if child abuse or neglect is alleged, or if the child is named as a defendant, or if the court determines that the interests of the child and his or her next friend are in conflict. The natural mother, each man presumed to be the father under section 210.822, and each man alleged to be the natural father, shall be made parties or, if not subject to the jurisdiction of the court, shall be given notice of the action in a manner prescribed by the court and an opportunity to be heard. The court may align the parties.

(L. 1987 S.B. 328 § 9, A.L. 1993 S.B. 253, A.L. 1998 S.B. 910, A.L. 2014 H.B. 1299 Revision)



Section 210.832 Pretrial proceedings, informal hearing before master — testimony of party may be compelled, when — physician testimony not privileged, when — bond required when, amount — temporary support order issued, when.

Effective 01 Jul 1997, see footnote

Title XII PUBLIC HEALTH AND WELFARE

210.832. Pretrial proceedings, informal hearing before master — testimony of party may be compelled, when — physician testimony not privileged, when — bond required when, amount — temporary support order issued, when. — 1. As soon as practicable after an action to declare the existence or nonexistence of the father and child relationship has been brought, the court may order that an informal hearing be held before a master. The public shall be barred from the hearing. A record of the proceeding or any portion of a proceeding shall be kept if any party requests or the court orders. Rules of evidence need not be observed.

2. Upon the refusal of any witness, including a party, to testify under oath or produce evidence, the court may order such witness to testify under oath and produce evidence concerning all relevant facts. If the refusal is on the ground that the witness' testimony or evidence might tend to incriminate the witness, the court may order that such testimony or evidence is inadmissible in any criminal action against the witness. If the court enters such order, the refusal of a witness to obey an order to testify or produce evidence is civil contempt of court.

3. Testimony of a physician concerning the medical circumstances of the pregnancy and the condition and characteristics of the child upon birth is not privileged.

4. Upon motion of a party, the court may require a presumed father to post bond with the court in an amount sufficient to guarantee payment of support for the period between the date the action is commenced and the expected date of final disposition of the action. In determining the amount of bond, the court shall consider the factors set forth in subsection 5 of section 210.841.

5. Upon motion of a party, the court shall enter a temporary support order requiring the provision of child support pending the final determination of parentage if there is clear and convincing evidence establishing a presumption of paternity under section 210.822 or an acknowledgment pursuant to section 210.823. In determining the amount of such child support, the court shall comply with subsection 5 of section 210.841. The order shall be retroactive to the later of the date of service of the motion or the date that any presumption pursuant to section 210.822 or an acknowledgment pursuant to section 210.823 first arose.

(L. 1987 S.B. 328 § 10, A.L. 1997 S.B. 361)

Effective 7-1-97



Section 210.834 Blood tests — expert defined.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

210.834. Blood tests — expert defined. — 1. The court may, and upon request of any party shall require the child, mother, alleged father, any presumed father who is a party to the action, and any male witness who testifies or shall testify about his sexual relations with the mother at the possible time of conception, to submit to blood tests. The tests shall be performed by an expert as defined in subsection 7 of this section.

2. The court, upon reasonable request by a party, may order that independent tests be performed by other experts as defined in this section.

3. If any party refuses to submit to blood tests ordered by the court pursuant to subsection 1 or 2 of this section, such refusal shall constitute civil contempt of court and shall be admissible as evidence in the action. In addition, upon motion and reasonable notice to the party refusing to submit to blood tests, the court shall, except for good cause shown, enter an order striking the party's pleadings and rendering a judgment by default on the issue of the existence of the parent-and-child relationship.

4. Whenever the court finds that the results of the blood tests show that a person presumed or alleged to be the father of the child is not the father of such child, such evidence shall be conclusive of nonpaternity and the court shall dismiss the action as to that party, and the cost of such blood tests shall be assessed against the party instituting the action unless the family support division, through a prosecuting attorney or circuit attorney or other attorney under contract with such division, is a party to such action, in which case the cost of such blood tests shall be assessed against the state. The court shall order the state to pay reasonable attorney's fees for counsel and the costs of any blood tests where such blood tests show that the person presumed or alleged to be the father of the child is not the father of such child and the state proceeds further in an action pursuant to sections 210.817 to 210.852 to attempt to establish that such person is the father of the child.

5. Certified documentation of the chain of custody of the blood or tissue specimens is competent evidence to establish such chain of custody. An expert's report shall be admitted at trial as evidence of the test results stated therein without the need for foundation testimony or other proof of authenticity or accuracy, unless a written motion containing specific factual allegations challenging the testing procedures, the chain of custody of the blood or tissue specimens, or the results has been filed and served on each party, and the motion is sustained by the court or an administrative agency not less than thirty days before the trial.

6. The provisions of subsection 5 of this section shall also apply when the blood tests were not ordered by the court, if the court finds that the tests were conducted by an expert as defined in subsection 7 of this section.

7. As used in sections 210.817 to 210.852, the term "expert" shall include, but not be limited to, a person who performs or analyzes a genetic test of a type generally acknowledged as reliable by accreditation bodies designated by the secretary of the Department of Health and Human Services pursuant to 42 U.S.C. Section 666(a) and performed by a laboratory approved by such accreditation bodies.

(L. 1987 S.B. 328 § 11, A.L. 1994 H.B. 1491 & 1134, A.L. 1997 S.B. 361, A.L. 2014 H.B. 1299 Revision)

(1989) Where statute and supreme court rule are inconsistent, statutory provisions providing for the taking of blood tests by court-designated experts and specifying the weight to be accorded blood test results in paternity proceedings related to more than just matters of practice, procedure and pleading and statute is not subservient to supreme court rule. State ex rel. Newton v. Conklin, 767 S.W.2d 112 (Mo.App.S.D.).



Section 210.836 Evidence relating to paternity.

Effective 15 Jul 1987, see footnote

Title XII PUBLIC HEALTH AND WELFARE

210.836. Evidence relating to paternity. — Evidence relating to paternity may include:

(1) Evidence of sexual intercourse between the mother and the alleged father during the possible time of conception of the child;

(2) An expert's opinion concerning the probability of the alleged father's paternity of the child based upon the duration of the mother's pregnancy;

(3) Blood test results, weighed in accordance with the evidence of the statistical probability of the alleged father's paternity of the child;

(4) Medical or anthropological evidence relating to the alleged father's paternity of the child based on tests performed by experts; and

(5) All other evidence relevant to the issue of the paternity of the child.

(L. 1987 S.B. 328 § 12)

Effective 7-15-87



Section 210.838 Pretrial recommendation — actions, effect of party's refusal to accept.

Effective 15 Jul 1987, see footnote

Title XII PUBLIC HEALTH AND WELFARE

210.838. Pretrial recommendation — actions, effect of party's refusal to accept. — 1. If a pretrial hearing is conducted under section 210.832, the master conducting the hearing shall, on the basis of the information at the pretrial hearing, evaluate the probability of determining the existence or nonexistence of the father and child relationship in a trial and whether a judicial declaration of the relationship would be in the best interests of the child. On the basis of the evaluation, an appropriate recommendation for settlement shall be made to the parties, which may include either of the following:

(1) That the action be dismissed with or without prejudice; or

(2) That the alleged father voluntarily acknowledge his paternity of the child.

2. If the parties accept a recommendation made in accordance with subsection 1 of this section, judgment shall be entered accordingly.

3. If a party refuses to accept a recommendation made under subsection 1 of this section, and blood tests have not been taken, the court shall require the parties to submit to blood tests, if practicable. Thereafter, the master shall make an appropriate final recommendation. If a party refuses to accept the final recommendation, the action shall be set for trial.

4. The guardian ad litem may accept or refuse to accept a recommendation under this section.

5. The informal hearing may be terminated and the action set for trial if the master conducting the hearing finds it unlikely that all parties would accept a recommendation he might make under subsection 1 or 3 of this section.

(L. 1987 S.B. 328 § 13)

Effective 7-15-87



Section 210.839 Civil action, procedure — admissibility of evidence, parties — default judgment may be entered, when.

Effective 01 Jul 1997, see footnote

Title XII PUBLIC HEALTH AND WELFARE

210.839. Civil action, procedure — admissibility of evidence, parties — default judgment may be entered, when. — 1. An action filed pursuant to sections 210.817 to 210.852 is a civil action governed by the rules of civil procedure. The mother of the child and the alleged father are competent to testify and may be compelled to testify. Subsections 2 and 3 of section 210.832 and sections 210.834 and 210.836 apply.

2. Testimony relating to sexual access to the mother at a time other than the probable period of conception of the child is inadmissible in evidence.

3. In an action against an alleged or presumed father, evidence offered by him with respect to a man who is not subject to the jurisdiction of the court concerning his sexual intercourse with the mother at or about the probable period of conception of the child is admissible in evidence only if he has undergone and made available to the court the results of blood tests which do not exclude the possibility of his paternity of the child. A man who is identified and subject to the jurisdiction of the court shall be made a defendant in the action not less than sixty days prior to trial by the party identifying him. Where such man is not subject to the jurisdiction of the court, the alleged or presumed father shall provide all other parties with the name and address of the man at least thirty days prior to trial. If a male witness is produced at trial for the purpose stated in this subsection, but the party calling the witness failed to implead such male witness as a party defendant or provide the notice required to all other parties, the court may adjourn the proceeding to take a blood test of the witness prior to receiving his testimony, if the court finds that the party calling the witness acted in good faith. If the court determines that the party calling the witness did not act in good faith as to the required notice, the court shall not grant a continuance, and such witness shall be incompetent to testify.

4. No party shall have a right to trial by jury. Unless a presumption applies pursuant to section 210.822, the burden of proof on all issues shall be preponderance of the evidence.

5. If any party fails to file an answer or otherwise appear in response to an action commenced pursuant to sections 210.817 to 210.852 within the time prescribed by law or rules of practice of the court, the court shall enter judgment against such party by default.

6. Copies of any paid or unpaid bill for pregnancy, childbirth or genetic testing shall be admitted as evidence without requiring third-party foundation testimony if such copies have been provided to all parties not less than seven days prior to trial. Such copies shall constitute prima facie evidence of the amounts incurred for such services or testing.

(L. 1987 S.B. 328 § 14, A.L. 1993 S.B. 253, A.L. 1997 S.B. 361)

Effective 7-1-97

(1998) Amendment eliminating the “right” to a jury trial did not violate the ex post facto clause, Article I, Section 13, of the Missouri Constitution. V.B. v. N.S.B. ex rel. P.M.B., 982 S.W.2d 691 (E.D.Mo.).



Section 210.841 Judgment or order, contents — amount of support, presumption.

Effective 01 Jul 1997, see footnote

Title XII PUBLIC HEALTH AND WELFARE

210.841. Judgment or order, contents — amount of support, presumption. — 1. The judgment or order of the court determining the existence or nonexistence of the parent and child relationship is determinative for all purposes.

2. If the judgment or order of the court varies with the child's birth certificate, the court shall order that an amended birth registration be made pursuant to section 210.849.

3. The judgment or order shall contain the Social Security number of each party and may contain any other provision directed against the appropriate party to the proceeding concerning:

(1) The duty of support;

(2) The custody and guardianship of the child;

(3) Visitation privileges with the child;

(4) The furnishing of bond or other security for the payment of the judgment; or

(5) Any matter in the best interest of the child. The judgment or order may direct the father to pay the reasonable expenses of the mother's pregnancy and confinement.

4. Support judgments or orders ordinarily shall be for periodic payments. In the best interests of the child, a lump sum payment or the purchase of an annuity may be ordered in lieu of periodic payments of support. The court may limit the father's liability for past support of the child to the proportion of the expenses already incurred that the court deems just.

5. There shall be a rebuttable presumption that the amount of support that would result from the application of supreme court rule 88.01 is the correct amount of child support to be awarded. A written finding or specific finding on the record that the application of supreme court rule 88.01 would be unjust or inappropriate in a particular case, after considering all relevant factors including the factors in subsection 6 of this section, shall be sufficient to rebut the presumption in the case.

6. In determining the amount to be paid by a parent for support of the child and the period during which the duty of support is owed, the court shall consider all relevant facts, including:

(1) The needs of the child;

(2) The standard of living and circumstances of the parents;

(3) The relative financial means of the parents;

(4) The earning ability of the parents;

(5) The need and capacity of the child for education, including higher education;

(6) The age of the child;

(7) The financial resources and earning capacity of the child;

(8) The responsibility of the parents for the support of other children;

(9) The value of the services contributed by the custodial parent; and

(10) The standard of living and circumstances of the family prior to the dissolution of marriage of parents or during the period of cohabitation of the parents.

7. Any award for periodic child support may be retroactive to the date of service of the original petition upon the obligor.

(L. 1987 S.B. 328 § 15, A.L. 1993 S.B. 253, A.L. 1997 S.B. 361)

Effective 7-1-97

(2002) Parent may seek child support order without first filing for dissolution, annulment, separate maintenance, custody, or visitation. State ex rel. Division of Family Services v. Summerford, 75 S.W.3d 353 (Mo.App.W.D.).



Section 210.842 Costs.

Effective 01 Jul 1997, see footnote

Title XII PUBLIC HEALTH AND WELFARE

210.842. Costs. — The court may enter judgment in the amount of the reasonable fees for counsel, experts, the child's guardian ad litem and other costs of the action and pretrial proceedings, including blood tests, to be paid by the parties in such proportions and at such times as determined by the court, except that:

(1) No fees or costs shall be assessed to an indigent party as a condition precedent to blood tests; and

(2) No such costs, other than the costs of blood tests and any other fees or charges assessed pursuant to subsection 4 of section 210.834, shall be assessed to the state of Missouri or a political subdivision thereof.

(L. 1987 S.B. 328 § 16, A.L. 1996 S.B. 869, A.L. 1997 S.B. 361)

Effective 7-1-97



Section 210.843 Enforcement of judgment or order — payments to be made to circuit clerk or family support payment center — failure to comply, civil contempt.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

210.843. Enforcement of judgment or order — payments to be made to circuit clerk or family support payment center — failure to comply, civil contempt. — 1. If the existence of a parent and child relationship is declared, and a duty of support has been established pursuant to sections 210.817 to 210.852, the support obligation may be enforced in the same or in other appropriate proceedings by the mother, the child, the family support division, or any other public agency that has furnished or may furnish the reasonable expenses of pregnancy, confinement, education, support, or funeral, or by any other person, including a private agency, to the extent he or she has furnished or is furnishing these expenses.

2. The court shall order that support payments be made to the clerk of the circuit court as trustee for remittance to the person entitled to receive the payments, or where that person has assigned his or her support rights to the family support division under section 208.040 as trustee for remittance to the division, as long as the trusteeship remains in effect. Effective October 1, 1999, the court shall order support payments to be made to the family support payment center as required in section 454.530 as trustee for remittance to the person entitled to receive the payments.

3. Willful failure to obey any judgment or order of the court entered pursuant to this section is a civil contempt of court. Section 452.350 applies to support orders entered pursuant to this section, and all administrative and judicial remedies for the enforcements of judgments shall apply.

(L. 1987 S.B. 328 § 17, A.L. 1999 S.B. 291, A.L. 2014 H.B. 1299 Revision)



Section 210.844 Applicability of certain statutes.

Effective 28 Aug 2011

Title XII PUBLIC HEALTH AND WELFARE

210.844. Applicability of certain statutes. — In a proceeding to determine the existence of the parent and child relationship brought under sections 454.850 to 454.997* or under sections 454.1500 to 454.1728, the provisions of sections 210.817, 210.822, 210.823, 210.834, and 210.836 shall apply, but no other provisions of sections 210.818 through 210.852 shall apply.

(L. 1998 S.B. 910, A.L. 2011 H.B. 260)

*Sections 454.850 to 454.999 were repealed by H.B. 1550 and S.B. 905 & 992, 2016.



Section 210.845 Modification of decree, when — procedure, burden.

Effective 28 Aug 1993

Title XII PUBLIC HEALTH AND WELFARE

210.845. Modification of decree, when — procedure, burden. — 1. The provisions of any decree respecting support may be modified only upon a showing of changed circumstances so substantial and continuing as to make the terms unreasonable. In a proceeding for modifications of any child support award, the court, in determining whether or not a substantial change in circumstances has occurred, shall consider all financial resources of both parties, including the extent to which the reasonable expenses of either party are, or should be, shared by a spouse or other person with whom he cohabits, and the earning capacity of a party who is not employed. If the application of the guidelines and criteria set forth in supreme court rule 88.01 to the financial circumstances of the parties would result in a change of child support from the existing amount by twenty percent or more, then a prima facie showing has been made of a change of circumstances so substantial and continuing as to make the present terms unreasonable.

2. When the party seeking modification has met the burden of proof set forth in subsection 1 of this section, the child support shall be determined in conformity with criteria set forth in supreme court rule 88.01.

(L. 1987 S.B. 328 § 18, A.L. 1993 S.B. 253)



Section 210.846 Hearings and records, confidentiality — inspection allowed, when.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

210.846. Hearings and records, confidentiality — inspection allowed, when. — Notwithstanding any other law concerning public hearings and records, any hearing or trial held under sections 210.817 to 210.852 shall be held in closed court without admittance of any person other than those necessary to the action or proceeding. All papers and records, other than the interlocutory or final judgment, pertaining to the action or proceeding, whether part of the permanent record of the court, are subject to inspection only by the prosecuting or circuit attorney or attorney under contract with the family support division or upon the consent of the court and all interested persons, or in exceptional cases only upon order of the court for good cause shown.

(L. 1987 S.B. 328 § 19, A.L. 1993 S.B. 253, A.L. 2014 H.B. 1299 Revision)



Section 210.847 Grandparents liable for support payments for grandchildren, when — amount of support, relevant factors.

Effective 28 Aug 1994

Title XII PUBLIC HEALTH AND WELFARE

210.847. Grandparents liable for support payments for grandchildren, when — amount of support, relevant factors. — 1. In any action to determine child support needs and obligations for a child whose alleged father is less than eighteen years old, the parents of the alleged father and the parents of the mother, if the mother is also less than eighteen years old, shall be made joint parties and may be jointly liable for the support ordered by the court to the child until both the father and the mother reach the age of eighteen years. The court shall, based on the needs of the child, determine the amount of child support, including in-kind support being provided, to be paid by the alleged father who is under eighteen years of age and the amount of such payment which shall be paid by the parents of the alleged father, which shall not exceed the amount of the standard of need of the state's public assistance plan for one person. The court shall, based on the needs of the child, determine the amount of child support, including in-kind support being provided, to be paid by the mother who is under eighteen years of age and the amount of such payment which shall be paid by the parents of the mother, which shall not exceed the amount of the standard of need of the state's public assistance plan for one person.

2. The amount of the support payments to be paid pursuant to this section shall be determined pursuant to the provisions of section 210.841, except that in determining the amount to be paid by a father or mother less than eighteen years old or parent of such father or mother, the court shall also consider the following relevant facts:

(1) The standard of living and circumstances of the parents of the father less than eighteen years of age and the parents of the mother less than eighteen years of age;

(2) The relative financial means of the parents of the father less than eighteen years of age and the parents of the mother less than eighteen years of age; and

(3) The responsibility of the parents of the father less than eighteen years of age and the parents of the mother less than eighteen years of age for the support of other children.

3. The provisions of Missouri supreme court rule 88.01 shall not apply when a court determines the support obligation owed by the parents of a teen parent under eighteen years of age, pursuant to this section.

(L. 1994 H.B. 1547 & 961)



Section 210.848 Action to declare mother and child relationship.

Effective 15 Jul 1987, see footnote

Title XII PUBLIC HEALTH AND WELFARE

210.848. Action to declare mother and child relationship. — Any interested party may bring an action to determine the existence or nonexistence of a mother and child relationship. Insofar as possible, the provisions of sections 210.817 to 210.852 applicable to the father and child relationship apply to the mother and child relationship.

(L. 1987 S.B. 328 § 20)

Effective 7-15-87



Section 210.849 Birth records.

Effective 15 Jul 1987, see footnote

Title XII PUBLIC HEALTH AND WELFARE

210.849. Birth records. — Upon order of a court of this state or upon request of a court or authorized administrative agency of another state, the bureau shall prepare an amended birth certificate consistent with the findings of the court.

(L. 1987 S.B. 328 § 21)

Effective 7-15-87



Section 210.850 Uniformity of application and construction.

Effective 15 Jul 1987, see footnote

Title XII PUBLIC HEALTH AND WELFARE

210.850. Uniformity of application and construction. — The provisions of sections 210.817 to 210.852 shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of sections 210.817 to 210.852 among the states enacting it.

(L. 1987 S.B. 328 § 22)

Effective 7-15-87



Section 210.851 Citation of law.

Effective 15 Jul 1987, see footnote

Title XII PUBLIC HEALTH AND WELFARE

210.851. Citation of law. — Sections 210.817 to 210.852 may be cited as the "Uniform Parentage Act".

(L. 1987 S.B. 328 § 23)

Effective 7-15-87



Section 210.852 Application to actions commenced prior to effective date.

Effective 15 Jul 1987, see footnote

Title XII PUBLIC HEALTH AND WELFARE

210.852. Application to actions commenced prior to effective date. — Unless agreed to by the parties and the court, the provisions of sections 210.817 to 210.852 shall not apply to proceedings to determine paternity commenced prior to July 15, 1987.

(L. 1987 S.B. 328 § 24)

Effective 7-15-87



Section 210.853 Parenting plan in paternity actions.

Effective 28 Aug 1999

Title XII PUBLIC HEALTH AND WELFARE

210.853. Parenting plan in paternity actions. — Upon a finding of paternity by a court, the parties to a paternity action may submit, either separately or jointly, a parenting plan, as defined in section 452.310, regarding the child who is the subject of such paternity action. If a parenting plan is submitted, the court shall order a parenting plan for such child. If the court does not have proper jurisdiction, the court shall transfer the case to an appropriate court having jurisdiction on the matter.

(L. 1999 S.B. 1, et al. § 2)



Section 210.854 Paternity and support, setting aside of judgment, criteria — division to track cases.

Effective 28 Aug 2009

Title XII PUBLIC HEALTH AND WELFARE

210.854. Paternity and support, setting aside of judgment, criteria — division to track cases. — 1. In the event of the entry of a judgment or judgments of paternity and support, whether entered in one judgment or separately, a person against whom such a judgment or judgments have been entered may file a petition requesting a circuit court with jurisdiction over the subject child or children to set aside said judgment or judgments in the interests of justice and upon the grounds set forth in this section. Such a petition may be filed at any time prior to December 31, 2011. After that date, the petition shall be filed within two years of the entry of the original judgment of paternity and support or within two years of entry of the later judgment in the case of separate judgments of paternity and support and shall be filed in the county which entered the judgment or judgments of paternity and support. Any such petition shall be served upon the biological mother and any other legal guardian or custodian in the same manner provided for service of process in the rules of civil procedure. The child or children shall be made a party and shall have a guardian ad litem appointed for the child or children before any further proceedings are had. If the child or children are recipients of IV-D services as defined in subdivision (8) of section 454.460, the family support division shall also be made a party and shall be duly served.

2. The petition shall include an affidavit executed by the petitioner alleging that evidence exists which was not considered before entry of judgment and either:

(1) An allegation that genetic testing was conducted within ninety days prior to the filing of such petition using DNA methodology to determine the probability or improbability of paternity, and performed by an expert as defined in section 210.834. The affidavit shall also allege that the test results, which are attached thereto, indicate that a person subject to the child support payment order has been excluded as the child's father; or

(2) A request to the court for an order of genetic paternity testing using DNA methodology.

3. The court, after a hearing wherein all interested parties have been given an opportunity to present evidence and be heard, and upon a finding of probable cause to believe said testing may result in a determination of nonpaternity, shall order the relevant parties to submit to genetic paternity testing. The genetic paternity testing costs shall be paid by the petitioner.

4. Upon a finding that the genetic test referred to herein was properly conducted, accurate, and indicates that the person subject to the child support payment order has been excluded as the child's father, the court shall, unless it makes written findings of fact and conclusions of law that it is in the best interest of the parties not to do so:

(1) Grant relief on the petition and enter judgment setting aside the previous judgment or judgments of paternity and support, or acknowledgment of paternity under section 210.823 only as to the child or children found not to be the biological child or children of the petitioner;

(2) Extinguish any existing child support arrearage only as to the child or children found not to be the biological child or children of the petitioner; and

(3) Order the department of health and senior services to modify the child's birth certificate accordingly.

5. The provisions of this section shall not apply to grant relief to the parent of any adopted child.

6. A finding under subsection 4 of this section shall constitute a material mistake of fact under section 210.823.

7. The provisions of this section shall not be construed to create a cause of action to recover child support or state debt, under subdivision (2) of subsection 1 of section 454.465 and subsection 10 of section 452.340, that was previously paid pursuant to the order. The petitioner shall have no right for reimbursement for any moneys previously paid pursuant to said order.

8. Any petitioner who has pled guilty to or been found guilty of an offense for criminal nonsupport under section 568.040, as to a child or children who have been found not to be the biological child or children of the petitioner, may apply to the court in which the petitioner pled guilty or was sentenced for an order to expunge from all official records all recordations of his arrest, plea, trial, or conviction. If the court determines, after hearing, that the petitioner has had a judgment or judgments of paternity and support set aside under this section, the court shall enter an order of expungement. Upon granting of the order of expungement under this subsection, the records and files maintained in any administrative or court proceeding in an associate or circuit division of the circuit court under this section shall be confidential and only available to the parties or by order of the court for good cause shown. The effect of such order shall be to restore such person to the status he or she occupied prior to such arrest, plea, or conviction and as if such event had never taken place. No person as to whom such order has been entered shall be held thereafter under any provision of any law to be guilty of perjury or otherwise giving a false statement by reason of his failure to recite or acknowledge such arrest, plea, trial, conviction, or expungement in response to any inquiry made of him for any purpose whatsoever and no such inquiry shall be made for information relating to an expungement under this section.

9. Beginning in 2010, the family support division shall track and report to the general assembly the number of cases known to the division in which a court, within the calendar year, set aside a previous judgment or judgments of paternity and support under subsection 4 of this section. The family support division shall submit the report annually by December thirty-first.

(L. 2009 S.B. 141)



Section 210.860 Tax levy, amount, purposes — ballot — deposit of funds in special community children's services fund.

Effective 28 Aug 2005

Title XII PUBLIC HEALTH AND WELFARE

210.860. Tax levy, amount, purposes — ballot — deposit of funds in special community children's services fund. — 1. The governing body of any county or city not within a county may, after voter approval pursuant to this section, levy a tax not to exceed twenty-five cents on each one hundred dollars of assessed valuation on taxable property in the county for the purpose of providing counseling, family support, and temporary residential services to persons eighteen years of age or less and those services described in section 210.861. The question shall be submitted to the qualified voters of the county or city not within a county at a county or state general, primary or special election upon the motion of the governing body of the county or city not within a county or upon the petition of eight percent of the qualified voters of the county determined on the basis of the number of votes cast for governor in such county or city not within a county at the last gubernatorial election held prior to the filing of the petition. The election officials of the county or city not within a county shall give legal notice as provided in chapter 115. The question shall be submitted in substantially the following form:

­

­

­­

­

2. All revenues generated by the tax prescribed in this section shall be deposited in the county treasury or, in a city not within a county, to the board established by law to administer such fund to the credit of a special "Community Children's Services Fund" to accomplish the purposes set out herein and shall be used for no other purpose. Such fund shall be administered by and expended only upon approval by a board of directors, established pursuant to section 210.861.

(L. 1993 S.B. 253 § 24, A.L. 1994 S.B. 595, A.L. 2005 H.B. 58 merged with H.B. 186 merged with S.B. 210 merged with S.B. 238)



Section 210.861 Board of directors, term, expenses, organization — powers — funds, expenditure, purpose, restrictions.

Effective 28 Aug 2015

Title XII PUBLIC HEALTH AND WELFARE

210.861. Board of directors, term, expenses, organization — powers — funds, expenditure, purpose, restrictions. — 1. When the tax prescribed by section 210.860 or section 67.1775 is established, the governing body of the city or county or city not within a county shall appoint a board of directors consisting of nine members, who shall be residents of the city or county or city not within a county. All board members shall be appointed to serve for a term of three years, except that of the first board appointed, three members shall be appointed for one-year terms, three members for two-year terms and three members for three-year terms. Board members may be reappointed. In a city not within a county, or any county of the first classification with a charter form of government with a population not less than nine hundred thousand inhabitants, or any county of the first classification with a charter form of government with a population not less than two hundred thousand inhabitants and not more than six hundred thousand inhabitants, or any noncharter county of the first classification with a population not less than one hundred seventy thousand and not more than two hundred thousand inhabitants, or any noncharter county of the first classification with a population not less than eighty thousand and not more than eighty-three thousand inhabitants, or any third classification county with a population not less than twenty-eight thousand and not more than thirty thousand inhabitants, or any county of the third classification with a population not less than nineteen thousand five hundred and not more than twenty thousand inhabitants the members of the community mental health board of trustees appointed pursuant to the provisions of sections 205.975 to 205.990 shall be the board members for the community children's services fund. The directors shall not receive compensation for their services, but may be reimbursed for their actual and necessary expenses.

2. The board shall elect a chairman, vice chairman, treasurer, and such other officers as it deems necessary for its membership. Before taking office, the treasurer shall furnish a surety bond or comparable insurance coverage for theft, misappropriation, mismanagement, or other acts, in an amount to be determined and in a form to be approved by the board, for the faithful performance of his or her duties and faithful accounting of all moneys that may come into his or her hands. The treasurer shall enter into the surety bond or comparable insurance coverage with a surety company or insurer authorized to do business in Missouri, and the cost of such bond or comparable insurance coverage shall be paid by the board of directors. The board shall administer and expend all funds generated pursuant to section 210.860 or section 67.1775 in a manner consistent with this section. The board shall not be mandated to expend funds by an act of state legislation without a majority vote of the county or city not within a county, excluding any county with a charter form of government and with more than nine hundred fifty thousand inhabitants.

3. The board may contract with public or not-for-profit agencies licensed or certified where appropriate to provide qualified services and may place conditions on the use of such funds. The board shall reserve the right to audit the expenditure of any and all funds. The board and any agency with which the board contracts may establish eligibility standards for the use of such funds and the receipt of services. No member of the board shall serve on the governing body, have any financial interest in, or be employed by any agency which is a recipient of funds generated pursuant to section 210.860 or section 67.1775.

4. Revenues collected and deposited in the community children's services fund may be expended for the purchase of the following services:

(1) Up to thirty days of temporary shelter for abused, neglected, runaway, homeless or emotionally disturbed youth; respite care services; and services to unwed mothers;

(2) Outpatient chemical dependency and psychiatric treatment programs; counseling and related services as a part of transitional living programs; home-based and community-based family intervention programs; unmarried parent services; crisis intervention services, inclusive of telephone hotlines; and prevention programs which promote healthy lifestyles among children and youth and strengthen families;

(3) Individual, group, or family professional counseling and therapy services; psychological evaluations; and mental health screenings.

5. Any county, excluding any county with a charter form of government and with more than nine hundred fifty thousand inhabitants, or city not within a county in which voters have approved the levy of a tax under section 67.1775 or section 210.860 shall not add services in addition to those which are set forth in subsection 4 of this section at the time such levy is approved by the voters, unless such services authorized by statute after the voters have approved the levy are approved by the voters in the same manner as the original levy was approved. A proposal to add services shall be approved as set forth in section 67.1775 or section 210.860.

6. Revenues collected and deposited in the community children's services fund may not be expended for inpatient medical, psychiatric, and chemical dependency services, or for transportation services.

(L. 1993 S.B. 253 § 25, A.L. 1994 S.B. 595, A.L. 1995 H.B. 97, A.L. 1996 S.B. 728, A.L. 2001 S.B. 323 & 230, A.L. 2005 H.B. 58 merged with H.B. 186 merged with S.B. 210 merged with S.B. 238, A.L. 2015 S.B. 341)



Section 210.865 Information system, tracking of children by court and by certain state departments — information to be confidential, when.

Effective 28 Aug 2000

Title XII PUBLIC HEALTH AND WELFARE

210.865. Information system, tracking of children by court and by certain state departments — information to be confidential, when. — The juvenile divisions of the circuit courts and the departments of social services, mental health, elementary and secondary education and health shall share information regarding individual children who have come into contact with, or been provided services by, the courts and such departments. The state courts administrator and the departments of social services, mental health, elementary and secondary education and health shall coordinate their information systems to allow for sharing of information regarding and tracking of individual children by the juvenile divisions of the circuit courts, the departments of social services, mental health, elementary and secondary education and health and school districts. All information received by a court, any department or any school district pursuant to this section shall remain subject to the same confidentiality requirements as are imposed on the department that originally collected the information. With regard to the information required to be shared pursuant to this section, the department of elementary and secondary education shall only share information on students who have committed an act which, if it had been committed by an adult, would be a misdemeanor or felony offense pursuant to the laws of Missouri, other states or the federal government.

(L. 1995 H.B. 174, et al. § 5, A.L. 2000 S.B. 944)



Section 210.870 Juvenile information governance commission created, members, duties, meetings, annual report.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

210.870. Juvenile information governance commission created, members, duties, meetings, annual report. — 1. There is hereby established the "Juvenile Information Governance Commission".

2. The commission shall be composed of the following members:

(1) The director of the department of mental health;

(2) The director of the department of health and senior services;

(3) The commissioner of education;

(4) The director of the department of social services;

(5) The director of the children's division of the department of social services;

(6) The director of the division of youth services of the department of social services;

(7) The state courts administrator;

(8) The superintendent of the highway patrol;

(9) The chief information officer of the office of information technology of the office of administration;

(10) One judge who hears juvenile cases in a circuit comprised of one county of the first classification, appointed by the chief justice of the supreme court;

(11) One judge who hears juvenile cases in a circuit comprised of more than one county, appointed by the chief justice of the supreme court;

(12) One juvenile officer representing a circuit comprised of one county of the first classification, appointed by the chief justice of the supreme court;

(13) One juvenile officer representing a circuit comprised of more than one county, appointed by the chief justice of the supreme court.

3. The commission shall authorize categories of information to be shared between executive agencies and juvenile and family divisions of the circuit courts pursuant to section 210.865. The commission shall provide vision, strategy, policy approval and oversight for development and implementation of agency, law enforcement and juvenile and family court information sharing. The commission may appoint subcommittees to address technical and policy issues associated with information sharing, communication, development and implementation.

4. The state courts administrator or a designee shall chair the commission.

5. The commission shall meet as determined by the chair but not less than semiannually. A majority of the members of the commission shall constitute a quorum.

6. No member of the commission shall receive compensation for the performance of duties associated with membership on the commission.

7. Official minutes of all commission meetings shall be prepared by the chair, distributed to the members and filed by the state courts administrator.

8. The commission shall, on January 1, 2002, and annually thereafter on January first of each succeeding year, transmit a report summarizing the commission's findings to the general assembly.

(L. 2001 H.B. 236, A.L. 2014 H.B. 1299 Revision)



Section 210.875 Children's services commission study, purpose.

Effective 28 Aug 1998

Title XII PUBLIC HEALTH AND WELFARE

210.875. Children's services commission study, purpose. — 1. The Missouri children's services commission shall evaluate current state laws and policies that affect incarcerated parents and their children. The commission shall place particular emphasis on the areas of child custody and visitation.

2. The commission shall inform legislators and policy makers about the problems facing children of incarcerated parents and the value of coordinating penal policies and child welfare goals.

3. The commission may develop and recommend specific legislative proposals and propose state and local programs to respond to the needs of children of incarcerated parents including, but not limited to, alternative sentencing laws and the establishment of community-based care facilities to maintain custody in the incarcerated parent and to promote the welfare of such parent's children.

(L. 1998 S.B. 720)



Section 210.877 Courts and agencies to provide information.

Effective 28 Aug 1998

Title XII PUBLIC HEALTH AND WELFARE

210.877. Courts and agencies to provide information. — The circuit courts* of this state, the office of the state courts administrator, the department of public safety, the department of corrections and the department of social services shall cooperate with the commission by providing information needed by the commission as requested by the commission.

(L. 1998 S.B. 720)

*Word "court" appears in original rolls.



Section 210.900 Definitions.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

210.900. Definitions. — 1. Sections 210.900 to 210.936 shall be known and may be cited as the "Family Care Safety Act".

2. As used in sections 210.900 to 210.936, the following terms shall mean:

(1) "Child-care provider", any licensed or license-exempt child-care home, any licensed or license-exempt child-care center, child-placing agency, residential care facility for children, group home, foster family group home, foster family home, employment agency that refers a child-care worker to parents or guardians as defined in section 289.005*. The term "child-care provider" does not include summer camps or voluntary associations designed primarily for recreational or educational purposes;

(2) "Child-care worker", any person who is employed by a child-care provider, or receives state or federal funds, either by direct payment, reimbursement or voucher payment, as remuneration for child-care services;

(3) "Department", the department of health and senior services;

(4) "Elder-care provider", any operator licensed pursuant to chapter 198 or any person, corporation, or association who provides in-home services under contract with the department of social services or its divisions, or any employer of nurses or nursing assistants of home health agencies licensed pursuant to sections 197.400 to 197.477, or any nursing assistants employed by a hospice pursuant to sections 197.250 to 197.280, or that portion of a hospital for which subdivision (3) of subsection 1 of section 198.012 applies;

(5) "Elder-care worker", any person who is employed by an elder-care provider, or who receives state or federal funds, either by direct payment, reimbursement or voucher payment, as remuneration for elder-care services;

(6) "Employer", any child-care provider, elder-care provider, or personal-care provider as defined in this section;

(7) "Mental health provider", any developmental disability facility or group home as defined in section 633.005;

(8) "Mental health worker", any person employed by a mental health provider to provide personal care services and supports;

(9) "Patrol", the Missouri state highway patrol;

(10) "Personal-care attendant" or "personal-care worker", a person who performs routine services or supports necessary for a person with a physical or mental disability to enter and maintain employment or to live independently;

(11) "Personal-care provider", any person, corporation, or association who provides personal-care services or supports under contract with the department of mental health or the department of social services or its divisions;

(12) "Related child care", child care provided only to a child or children by such child's or children's grandparents, great-grandparents, aunts or uncles, or siblings living in a residence separate from the child or children;

(13) "Related elder care", care provided only to an elder by an adult child, a spouse, a grandchild, a great-grandchild or a sibling of such elder.

(L. 1999 H.B. 490 & H.B. 308 § 3, A.L. 2001 S.B. 48, A.L. 2008 S.B. 1081, A.L. 2011 H.B. 555 merged with H.B. 648, A.L. 2014 H.B. 1299 Revision)

*Section 289.005 was repealed by H.B. 393, 1995.



Section 210.903 Family care safety registry and access line established, contents.

Effective 28 Aug 2008

Title XII PUBLIC HEALTH AND WELFARE

210.903. Family care safety registry and access line established, contents. — 1. To protect children, the elderly, the disabled, including the developmentally disabled individuals in this state, and to promote family and community safety by providing information concerning family caregivers, there is hereby established within the department of health and senior services a "Family Care Safety Registry and Access Line" which shall be available by January 1, 2001.

2. The family care safety registry shall contain information on child-care workers', elder-care workers', mental health workers', and personal-care workers' background and on child-care, elder-care, mental health, and personal-care providers through:

(1) The patrol's criminal record check system pursuant to section 43.540, including state and national information, to the extent possible;

(2) Probable cause findings of abuse and neglect prior to August 28, 2004, or findings of abuse and neglect by a preponderance of the evidence after August 28, 2004, pursuant to sections 210.109 to 210.183 and, as of January 1, 2003, financial exploitation of the elderly or disabled, pursuant to section 570.145;

(3) The division of aging's employee disqualification list pursuant to section 192.2490;

(4) As of January 1, 2003, the department of mental health's employee disqualification registry;

(5) Foster parent licensure denials, revocations and involuntary suspensions pursuant to section 210.496;

(6) Child-care facility license denials, revocations and suspensions pursuant to sections 210.201 to 210.259;

(7) Residential living facility and nursing home license denials, revocations, suspensions and probationary status pursuant to chapter 198; and

(8) As of January 1, 2004, a check of the patrol's Missouri uniform law enforcement system (MULES) for sexual offender registrations pursuant to section 589.400.

(L. 1999 H.B. 490 & H.B. 308 § 4, A.L. 2001 S.B. 48, A.L. 2003 S.B. 184, A.L. 2004 H.B. 1453, A.L. 2008 S.B. 1081)



Section 210.906 Registration form, contents — violation, penalty — fees — voluntary registration permitted, when.

Effective 28 Aug 2008

Title XII PUBLIC HEALTH AND WELFARE

210.906. Registration form, contents — violation, penalty — fees — voluntary registration permitted, when. — 1. Every child-care worker or elder-care worker hired on or after January 1, 2001, or personal-care worker hired on or after January 1, 2002, or mental health worker hired on or after January 1, 2009, shall complete a registration form provided by the department. The department shall make such forms available no later than January 1, 2001, and may, by rule, determine the specific content of such form, but every form shall:

(1) Request the valid Social Security number of the applicant;

(2) Include information on the person's right to appeal the information contained in the registry pursuant to section 210.912;

(3) Contain the signed consent of the applicant for the background checks required pursuant to this section; and

(4) Contain the signed consent for the release of information contained in the background check for employment purposes only.

2. Every child-care worker or elder-care worker hired on or after January 1, 2001, and every personal-care worker hired on or after January 1, 2002, and every mental health worker hired on or after January 1, 2009, shall complete a registration form within fifteen days of the beginning of such person's employment. Any person employed as a child-care, elder-care, mental health, or personal-care worker who fails to submit a completed registration form to the department of health and senior services as required by sections 210.900 to 210.936 without good cause, as determined by the department, is guilty of a class B misdemeanor.

3. The costs of the criminal background check may be paid by the individual applicant, or by the provider if the applicant is so employed, or for those applicants receiving public assistance, by the state through the terms of the self-sufficiency pact pursuant to section 208.325. Any moneys remitted to the patrol for the costs of the criminal background check shall be deposited to the credit of the criminal record system fund as required by section 43.530.

4. Any person licensed pursuant to sections 210.481 to 210.565 shall be automatically registered in the family care safety registry at no additional cost other than the costs required pursuant to sections 210.481 to 210.565.

5. Any person not required to register pursuant to the provisions of sections 210.900 to 210.936 may also be included in the registry if such person voluntarily applies to the department for registration and meets the requirements of this section and section 210.909, including submitting to the background checks in subsection 1 of section 210.909.

6. The provisions of sections 210.900 to 210.936 shall not extend to related child care, related elder care or related personal care.

(L. 1999 H.B. 490 & H.B. 308 § 5, A.L. 2001 S.B. 48, A.L. 2002 S.B. 923, et al., A.L. 2008 S.B. 1081)



Section 210.909 Department duties — information included in registry, when — registrant notification.

Effective 28 Aug 2008

Title XII PUBLIC HEALTH AND WELFARE

210.909. Department duties — information included in registry, when — registrant notification. — 1. Upon submission of a completed registration form by a child-care worker, elder-care worker, mental health worker, or personal-care attendant, the department shall:

(1) Determine if a probable cause finding of child abuse or neglect prior to August 28, 2004, or a finding of child abuse or neglect by a preponderance of the evidence after August 28, 2004, involving the applicant has been recorded pursuant to sections 210.109 to 210.183 and, as of January 1, 2003, if there is a probable cause finding of financial exploitation of the elderly or disabled pursuant to section 570.145;

(2) Determine if the applicant has been refused licensure or has experienced involuntary licensure suspension or revocation pursuant to section 210.496;

(3) Determine if the applicant has been placed on the employee disqualification list pursuant to section 192.2490;

(4) As of January 1, 2003, determine if the applicant is listed on the department of mental health's employee disqualification registry;

(5) Determine through a request to the patrol pursuant to section 43.540 whether the applicant has any criminal history record for a felony or misdemeanor or any offense for which the person has registered pursuant to sections 589.400 to 589.425; and

(6) If the background check involves a provider, determine if a facility has been refused licensure or has experienced licensure suspension, revocation or probationary status pursuant to sections 210.201 to 210.259 or chapter 198; and

(7) As of January 1, 2004, determine through a request to the patrol if the applicant is a registered sexual offender pursuant to section 589.400 listed in the Missouri uniform law enforcement system (MULES).

2. Upon completion of the background check described in subsection 1 of this section, the department shall include information in the registry for each registrant as to whether any convictions, employee disqualification listings, registry listings, probable cause findings, pleas of guilty or nolo contendere, or license denial, revocation or suspension have been documented through the records checks authorized pursuant to the provisions of sections 210.900 to 210.936.

3. The department shall notify such registrant in writing of the results of the determination recorded on the registry pursuant to this section.

(L. 1999 H.B. 490 & H.B. 308 § 6, A.L. 2001 S.B. 48, A.L. 2003 S.B. 184, A.L. 2004 H.B. 1453, A.L. 2008 S.B. 1081)



Section 210.912 Right to appeal, procedure.

Effective 28 Aug 1999

Title XII PUBLIC HEALTH AND WELFARE

210.912. Right to appeal, procedure. — The department's registration form for the family care safety registry and the department's notification pursuant to subsection 1 of section 210.906 and subsection 3 of section 210.909 shall advise the person of a right to appeal the information contained in the registry. Such right to appeal shall be limited only to the accuracy in the transfer of information to the registry and shall not include a right to appeal the accuracy of the substance of the information transferred. Any such appeal shall be filed in writing at the office of the director of the department of health and senior services within thirty days of receiving the results of the determination. An administrative appeal shall be set within thirty days of the filing of the appeal and a decision shall be made within sixty days. If the appeal is decided in favor of such person, the person's records shall be restored in the registry along with a copy of the hearing decision. If the appeal is decided against such person, the person may seek judicial review of such decision pursuant to sections 536.100 to 536.150. An applicant's right to appeal herein is in addition to any other appeal rights granted by state law.

(L. 1999 H.B. 490 & H.B. 308 § 7)



Section 210.915 Departmental collaboration on registry information — rulemaking authority.

Effective 28 Aug 2011

Title XII PUBLIC HEALTH AND WELFARE

210.915. Departmental collaboration on registry information — rulemaking authority. — The department of corrections, the department of public safety, the department of social services, the department of elementary and secondary education, and the department of mental health shall collaborate with the department to compare records on child-care, elder-care, mental health, and personal-care workers, including those individuals required to undergo a background check under the provisions of section 168.133, and the records of persons with criminal convictions and the background checks pursuant to subdivisions (1) to (8) of subsection 2 of section 210.903, and to enter into any interagency agreements necessary to facilitate the receipt of such information and the ongoing updating of such information. The department shall promulgate rules and regulations concerning such updating, including subsequent background reviews as listed in subsection 1 of section 210.909.

(L. 1999 H.B. 490 & H.B. 308 § 8, A.L. 2001 S.B. 48, A.L. 2008 S.B. 1081, A.L. 2011 S.B. 54)



Section 210.918 Toll-free telephone service maintained for access to information.

Effective 28 Aug 1999

Title XII PUBLIC HEALTH AND WELFARE

210.918. Toll-free telephone service maintained for access to information. — The department shall establish and maintain a toll-free telephone service to promote family and community safety by allowing access to certain information recorded in the registry, as provided in section 210.921. The department shall develop strategies to promote public awareness of the family care safety registry and toll-free telephone service.

(L. 1999 H.B. 490 & H.B. 308 § 9)



Section 210.921 Release of registry information, when — limitations of disclosure — immunity from liability, when.

Effective 28 Aug 2008

Title XII PUBLIC HEALTH AND WELFARE

210.921. Release of registry information, when — limitations of disclosure — immunity from liability, when. — 1. The department shall not provide any registry information pursuant to this section unless the department obtains the name and address of the person calling, and determines that the inquiry is for employment purposes only. For purposes of sections 210.900 to 210.936, "employment purposes" includes direct employer-employee relationships, prospective employer-employee relationships, and screening and interviewing of persons or facilities by those persons contemplating the placement of an individual in a child-care, elder-care, mental health, or personal-care setting. Disclosure of background information concerning a given applicant recorded by the department in the registry shall be limited to:

(1) Confirming whether the individual is listed in the registry; and

(2) Indicating whether the individual has been listed or named in any of the background checks listed in subsection 2 of section 210.903. If such individual has been so listed, the department of health and senior services shall only disclose the name of the background check in which the individual has been identified. With the exception of any agency licensed or contracted by the state to provide child care, elder care, mental health services, or personal care which shall receive specific information immediately if requested, any specific information related to such background check shall only be disclosed after the department has received a signed request from the person calling, with the person's name, address and reason for requesting the information.

2. Any person requesting registry information shall be informed that the registry information provided pursuant to this section consists only of information relative to the state of Missouri and does not include information from other states or information that may be available from other states.

3. Any person who uses the information obtained from the registry for any purpose other than that specifically provided for in sections 210.900 to 210.936 is guilty of a class B misdemeanor.

4. When any registry information is disclosed pursuant to subdivision (2) of subsection 1 of this section, the department shall notify the registrant of the name and address of the person making the inquiry.

5. The department of health and senior services staff providing information pursuant to sections 210.900 to 210.936 shall have immunity from any liability, civil or criminal, that otherwise might result by reason of such actions; provided, however, any department of health and senior services staff person who releases registry information in bad faith or with ill intent shall not have immunity from any liability, civil or criminal. Any such person shall have the same immunity with respect to participation in any judicial proceeding resulting from the release of registry information. The department is prohibited from selling the registry or any portion of the registry for any purpose including employment purposes as defined in subsection 1 of this section.

(L. 1999 H.B. 490 & H.B. 308 § 10, A.L. 2001 S.B. 48, A.L. 2008 S.B. 1081)



Section 210.922 Use of registry information by certain departments, when.

Effective 28 Aug 2011

Title XII PUBLIC HEALTH AND WELFARE

210.922. Use of registry information by certain departments, when. — The department of health and senior services, department of mental health, department of elementary and secondary education, and department of social services may use the registry information to carry out the duties assigned to the department pursuant to this chapter and chapters 168, 190, 195, 197, 198, 630, and 660.

(L. 2001 S.B. 48, A.L. 2003 S.B. 184, A.L. 2011 S.B. 54)



Section 210.924 Rulemaking authority.

Effective 28 Aug 1999

Title XII PUBLIC HEALTH AND WELFARE

210.924. Rulemaking authority. — The department and the department of social services shall promulgate rules and regulations necessary to implement the provisions of sections 210.900 to 210.936. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in sections 210.900 to 210.936 shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. All rulemaking authority delegated prior to August 28, 1999, is of no force and effect and repealed. Nothing in this section shall be interpreted to repeal or affect the validity of any rule filed or adopted prior to August 28, 1999, if it fully complied with all applicable provisions of law. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 1999, shall be invalid and void.

(L. 1999 H.B. 490 & H.B. 308 § 11)



Section 210.927 Annual report, when, contents.

Effective 28 Aug 2008

Title XII PUBLIC HEALTH AND WELFARE

210.927. Annual report, when, contents. — The department of health and senior services shall make an annual report, no later than July first of each year, to the speaker of the house of representatives and the president pro tem of the senate on the operation of the family care safety registry and toll-free telephone service, including data on the number of information requests received from the public, identification of any barriers encountered in administering the provisions of sections 210.900 to 210.936, recommendations for removing or minimizing the barriers so identified, and any recommendations for improving the delivery of information on child-care, elder-care, mental health, and personal-care workers to the public.

(L. 1999 H.B. 490 & H.B. 308 § 12, A.L. 2001 S.B. 48, A.L. 2008 S.B. 1081)



Section 210.933 Registration qualifies as compliance with other background check requirements, elder-care workers, when.

Effective 28 Aug 1999

Title XII PUBLIC HEALTH AND WELFARE

210.933. Registration qualifies as compliance with other background check requirements, elder-care workers, when. — For any elder-care worker listed in the registry or who has submitted the registration form as required by sections 210.900 to 210.936, an elder-care provider may access the registry in lieu of the requirements established pursuant to section 192.2490 or to subsections* 3, 4 and 5 of section 192.2495.

(L. 1999 H.B. 490 & H.B. 308 § 14)

*Word "subsection" appears in original rolls.



Section 210.936 Registry information deemed public record.

Effective 28 Aug 2001

Title XII PUBLIC HEALTH AND WELFARE

210.936. Registry information deemed public record. — For purposes of providing background information pursuant to sections 210.900 to 210.936, reports and related information pursuant to sections 198.070 and 198.090, sections 210.109 to 210.183, section 630.170, and sections 192.2475 to 192.2495 shall be deemed public records.

(L. 1999 H.B. 490 & H.B. 308 § 15, A.L. 2001 S.B. 48)



Section 210.950 Safe place for newborns act — definitions — procedure — immunity from liability.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

210.950. Safe place for newborns act — definitions — procedure — immunity from liability. — 1. This section shall be known and may be cited as the "Safe Place for Newborns Act of 2002". The purpose of this section is to protect newborn children from injury and death caused by abandonment by a parent, and to provide safe and secure alternatives to such abandonment.

2. As used in this section, the following terms mean:

(1) "Hospital", as defined in section 197.020;

(2) "Maternity home", the same meaning as such term is defined in section 135.600;

(3) "Nonrelinquishing parent", the biological parent who does not leave a newborn infant with any person listed in subsection 3 of this section in accordance with this section;

(4) "Pregnancy resource center", the same meaning as such term is defined in section 135.630;

(5) "Relinquishing parent", the biological parent or person acting on such parent's behalf who leaves a newborn infant with any person listed in subsection 3 of this section in accordance with this section.

3. A parent shall not be prosecuted for a violation of section 568.030, 568.032, 568.045 or 568.050 for actions related to the voluntary relinquishment of a child up to forty-five days old pursuant to this section if:

(1) Expressing intent not to return for the child, the parent voluntarily delivered the child safely to the physical custody of any of the following persons:

(a) An employee, agent, or member of the staff of any hospital, maternity home, or pregnancy resource center in a health care provider position or on duty in a nonmedical paid or volunteer position;

(b) A firefighter or emergency medical technician on duty in a paid position or on duty in a volunteer position; or

(c) A law enforcement officer;

(2) The child was no more than forty-five days old when delivered by the parent to any person listed in subdivision (1) of this subsection; and

(3) The child has not been abused or neglected by the parent prior to such voluntary delivery.

4. A parent voluntarily relinquishing a child under this section shall not be required to provide any identifying information about the child or the parent. No person shall induce or coerce, or attempt to induce or coerce, a parent into revealing his or her identity. No officer, employee, or agent of this state or any political subdivision of this state shall attempt to locate or determine the identity of such parent. In addition, any person who obtains information on the relinquishing parent shall not disclose such information except to the following:

(1) A birth parent who has waived anonymity or the child's adoptive parent;

(2) The staff of the department of health and senior services, the department of social services, or any county health or social services agency or licensed child welfare agency that provides services to the child;

(3) A person performing juvenile court intake or dispositional services;

(4) The attending physician;

(5) The child's foster parent or any other person who has physical custody of the child;

(6) A juvenile court or other court of competent jurisdiction conducting proceedings relating to the child;

(7) The attorney representing the interests of the public in proceedings relating to the child; and

(8) The attorney representing the interests of the child.

5. A person listed in subdivision (1) of subsection 3 of this section shall, without a court order, take physical custody of a child the person reasonably believes to be no more than forty-five days old and is delivered in accordance with this section by a person purporting to be the child's parent. If delivery of a newborn is made pursuant to this section in any place other than a hospital, the person taking physical custody of the child shall arrange for the immediate transportation of the child to the nearest hospital licensed pursuant to chapter 197.

6. The hospital, its employees, agents and medical staff shall perform treatment in accordance with the prevailing standard of care as necessary to protect the physical health or safety of the child. The hospital shall notify the children's division and the local juvenile officer upon receipt of a child pursuant to this section. The local juvenile officer shall immediately begin protective custody proceedings and request the child be made a ward of the court during the child's stay in the medical facility. Upon discharge of the child from the medical facility and pursuant to a protective custody order ordering custody of the child to the division, the children's division shall take physical custody of the child. The parent's voluntary delivery of the child in accordance with this section shall constitute the parent's implied consent to any such act and a voluntary relinquishment of such parent's parental rights.

7. In any termination of parental rights proceeding initiated after the relinquishment of a child pursuant to this section, the juvenile officer shall make public notice that a child has been relinquished, including the sex of the child, and the date and location of such relinquishment. Within thirty days of such public notice, the parent wishing to establish parental rights shall identify himself or herself to the court and state his or her intentions regarding the child. The court shall initiate proceedings to establish paternity, or if no person identifies himself as the father within thirty days, maternity. The juvenile officer shall make examination of the putative father registry established in section 192.016 to determine whether attempts have previously been made to preserve parental rights to the child. If such attempts have been made, the juvenile officer shall make reasonable efforts to provide notice of the abandonment of the child to such putative father.

8. (1) If a relinquishing parent of a child relinquishes custody of the child to any person listed in subsection 3 of this section in accordance with this section and to preserve the parental rights of the nonrelinquishing parent, the nonrelinquishing parent shall take such steps necessary to establish parentage within thirty days after the public notice or specific notice provided in subsection 7 of this section.

(2) If either parent fails to take steps to establish parentage within the thirty-day period specified in subdivision (1) of this subsection, either parent may have all of his or her rights terminated with respect to the child.

(3) When either parent inquires at a hospital regarding a child whose custody was relinquished pursuant to this section, such facility shall refer such parent to the children's division and the juvenile court exercising jurisdiction over the child.

9. The persons listed in subdivision (1) of subsection 3 of this section shall be immune from civil, criminal, and administrative liability for accepting physical custody of a child pursuant to this section if such persons accept custody in good faith. Such immunity shall not extend to any acts or omissions, including negligent or intentional acts or omissions, occurring after the acceptance of such child.

10. The children's division shall:

(1) Provide information and answer questions about the process established by this section on the statewide, toll-free telephone number maintained pursuant to section 210.145;

(2) Provide information to the public by way of pamphlets, brochures, or by other ways to deliver information about the process established by this section.

11. It shall be an affirmative defense to prosecution for a violation of sections 568.030, 568.032, 568.045, and 568.050 that a parent who is a defendant voluntarily relinquished a child no more than one year old under this section.

12. Nothing in this section shall be construed as conflicting with section 210.125.

(L. 2002 H.B. 1443, A.L. 2005 S.B. 420 & 344, A.L. 2013 S.B. 256, A.L. 2014 H.B. 1299 Revision)



Section 210.1007 List of children's products to be furnished to all child-care facilities by department — disposal of unsafe products — inspections by department — rulemaking authority.

Effective 28 Aug 2002

Title XII PUBLIC HEALTH AND WELFARE

210.1007. List of children's products to be furnished to all child-care facilities by department — disposal of unsafe products — inspections by department — rulemaking authority. — 1. The department of health and senior services shall, on or before July 1, 2003, and quarterly thereafter, provide all child-care facilities licensed pursuant to this chapter with a comprehensive list of children's products that have been identified by the Consumer Product Safety Commission as unsafe.

2. Upon notification, a child-care facility shall inspect its premises and immediately dispose of any unsafe children's products which are discovered. Such inspection shall be documented by signing and dating the department's notification form in a space designated by the department. Signed and dated notification forms shall be maintained in the facility's files for departmental inspection.

3. During regular inspections, the department shall document the facility's maintenance of past signed and dated notification forms. If the department discovers an unsafe children's product, the facility shall be instructed to immediately dispose of the product. If a facility fails to dispose of a product after being given notice that it is unsafe, it shall be considered a violation under the inspection.

4. The department may promulgate rules for the implementation of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2002, shall be invalid and void.

(L. 2002 S.B. 923, et al.)



Section 210.1012 Amber alert system created — department to develop system regions — false report, penalty.

Effective 01 Jan 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

210.1012. Amber alert system created — department to develop system regions — false report, penalty. — 1. There is hereby created a statewide program called the "Amber Alert System" referred to in this section as the "system" to aid in the identification and location of an abducted child.

2. For the purposes of this section, "abducted child" means a child whose whereabouts are unknown and who is:

(1) Less than eighteen years of age and reasonably believed to be the victim of the crime of kidnapping or kidnapping in the first degree as defined by section 565.110 as determined by local law enforcement;

(2) Reasonably believed to be the victim of the crime of child kidnapping as defined by section 565.115 as determined by local law enforcement; or

(3) Less than eighteen years of age and at least fourteen years of age and who, if under the age of fourteen, would otherwise be reasonably believed to be a victim of child kidnapping as defined by section 565.115 as determined by local law enforcement.

3. The department of public safety shall develop regions to provide the system. The department of public safety shall coordinate local law enforcement agencies and public commercial television and radio broadcasters to provide an effective system. In the event that a local law enforcement agency opts not to set up a system and an abduction occurs within the jurisdiction, it shall notify the department of public safety who will notify local media in the region.

4. The Amber alert system shall include all state agencies capable of providing urgent and timely information to the public together with broadcasters and other private entities that volunteer to participate in the dissemination of urgent public information. At a minimum, the Amber alert system shall include the department of public safety, highway patrol, department of transportation, department of health and senior services, and Missouri lottery.

5. The department of public safety shall have the authority to notify other regions upon verification that the criteria established by the oversight committee has been met.

6. Participation in an Amber alert system is entirely at the option of local law enforcement agencies and federally licensed radio and television broadcasters.

7. Any person who knowingly makes a false report that triggers an alert pursuant to this section is guilty of a class A misdemeanor.

(L. 2003 H.B. 185 merged with S.B. 30, A.L. 2007 S.B. 84, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 210.1014 Amber alert system oversight committee created, duties, members, compensation — rulemaking authority.

Effective 28 Aug 2003

Title XII PUBLIC HEALTH AND WELFARE

210.1014. Amber alert system oversight committee created, duties, members, compensation — rulemaking authority. — 1. There is hereby created the "Amber Alert System Oversight Committee", whose primary duty shall be to develop criteria and procedures for the Amber alert system and shall be housed within the department of public safety. The committee shall regularly review the function of the Amber alert system and revise its criteria and procedures in cooperation with the department of public safety to provide for efficient and effective public notification. As soon as practicable, the committee shall adopt criteria and procedures to expand the Amber alert system to provide urgent public alerts related to homeland security, criminal acts, health emergencies, and other imminent dangers to the public health and welfare.

2. The Amber alert system oversight committee shall consist of ten members of which seven members shall be appointed by the governor with the advice and consent of the senate. Such members shall represent the following entities: two representatives of the Missouri Sheriffs' Association; two representatives of the Missouri Police Chiefs Association; one representative of small market radio broadcasters; one representative of large market radio broadcasters; one representative of television broadcasters. The director of the department of public safety shall also be a member of the committee and shall serve as chair of the committee. Additional members shall include one representative of the highway patrol and one representative of the department of health and senior services.

3. Members of the oversight committee shall serve a term of four years, except that members first appointed to the committee shall have staggered terms of two, three, and four years and shall serve until their successor is duly appointed and qualified.

4. Members of the oversight committee shall serve without compensation, except that members shall be reimbursed for their actual and necessary expenses required for the discharge of their duties.

5. The Amber alert system oversight committee shall promulgate rules for the implementation of the Amber alert system. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2003, shall be invalid and void.

(L. 2003 H.B. 185 merged with S.B. 30)



Section 210.1050 Full school day defined — foster child entitled to full school day of education — commissioner of education to be ombudsman.

Effective 28 Aug 2009

Title XII PUBLIC HEALTH AND WELFARE

210.1050. Full school day defined — foster child entitled to full school day of education — commissioner of education to be ombudsman. — 1. For purposes of this section, for pupils in foster care or children placed for treatment in a licensed residential care facility by the department of social services, "full school day" shall mean six hours in which the child is under the guidance and direction of teachers in the educational process.

2. Each pupil in foster care or child placed for treatment in a licensed residential care facility by the department of social services shall be entitled to a full school day of education unless the school district determines that fewer hours are warranted.

3. The commissioner of education, or his or her designee, shall be an ombudsman to assist the family support team and the school district as they work together to meet the needs of children placed for treatment in a licensed residential care facility by the department of social services. The ombudsman shall have the final decision over discrepancies regarding school day length. A full school day of education shall be provided pending the ombudsman's final decision.

4. Nothing in this section shall be construed to infringe upon the rights or due process provisions of the federal Individuals with Disabilities Education Act. The provisions of the Individuals with Disabilities Education Act shall apply and control in decisions regarding school day. Nothing in this section shall be construed to deny any child domiciled in Missouri appropriate and necessary free public education services.

(L. 2009 H.B. 154 merged with S.B. 291)






Chapter 211 Juvenile Courts

Chapter Cross References



Section 211.011 Purpose of law — how construed.

Effective 28 Aug 1995

Title XII PUBLIC HEALTH AND WELFARE

211.011. Purpose of law — how construed. — The purpose of this chapter is to facilitate the care, protection and discipline of children who come within the jurisdiction of the juvenile court. This chapter shall be liberally construed, therefore, to the end that each child coming within the jurisdiction of the juvenile court shall receive such care, guidance and control as will conduce to the child's welfare and the best interests of the state, and that when such child is removed from the control of his parents the court shall secure for him care as nearly as possible equivalent to that which should have been given him by them. The child welfare policy of this state is what is in the best interests of the child.

(L. 1957 p. 642 § 211.010, A.L. 1995 H.B. 232 & 485 merged with S.B. 174)

(1968) Procedure of juvenile court which resulted in commitment to state training school did not violate constitutional protection as set forth by U.S. Supreme Court in the case of application of Gault. Ex parte de Grace (A.), 425 S.W.2d 228.

(1972) Missouri's Juvenile Act is rooted in the concept of parens patriae and the functions of a juvenile officer and a prosecuting attorney are so inherently conflicting that proper administration of the Juvenile Act does not allow these functions to be exercised by a person holding both offices. Thus, juvenile court, located in county in judicial circuit comprised only of counties of the third class, was without jurisdiction to proceed on petition filed by such juvenile officer. In re F_______ C_______(A.), 484 S.W.2d 21.

(1977) Jurisdiction of divorce or dissolution of marriage remains in circuit court where it was filed but jurisdictions of cause as it relates to child custody may in some instances be superseded by juvenile court. Ex parte J.A.P. (A.), 546 S.W.2d 806.



Section 211.021 Definitions.

Effective 28 Aug 2008, see footnote

Title XII PUBLIC HEALTH AND WELFARE

211.021. Definitions. — *1. As used in this chapter, unless the context clearly requires otherwise:

(1) "Adult" means a person seventeen years of age or older except for seventeen-year-old children as defined in this section;

(2) "Child" means any person under seventeen years of age and shall mean, in addition, any person over seventeen but not yet eighteen years of age alleged to have committed a status offense;

(3) "Juvenile court" means the juvenile division or divisions of the circuit court of the county, or judges while hearing juvenile cases assigned to them;

(4) "Legal custody" means the right to the care, custody and control of a child and the duty to provide food, clothing, shelter, ordinary medical care, education, treatment and discipline of a child. Legal custody may be taken from a parent only by court action and if the legal custody is taken from a parent without termination of parental rights, the parent's duty to provide support continues even though the person having legal custody may provide the necessities of daily living;

(5) "Parent" means either a natural parent or a parent by adoption and if the child is illegitimate, "parent" means the mother;

(6) "Shelter care" means the temporary care of juveniles in physically unrestricting facilities pending final court disposition. These facilities may include:

(a) "Foster home", the private home of foster parents providing twenty-four-hour care to one to three children unrelated to the foster parents by blood, marriage or adoption;

(b) "Group foster home", the private home of foster parents providing twenty-four-hour care to no more than six children unrelated to the foster parents by blood, marriage or adoption;

(c) "Group home", a child care facility which approximates a family setting, provides access to community activities and resources, and provides care to no more than twelve children;

(7) "Status offense", any offense as described in subdivision (2) of subsection 1 of section 211.031.

2. The amendments to subsection 1 of this section, as provided for in this act**, shall not take effect until such time as appropriations by the general assembly for additional juvenile officer full-time equivalents and deputy juvenile officer full-time equivalents shall exceed by one million nine hundred thousand dollars the amount spent by the state for such officers in fiscal year 2007 and appropriations by the general assembly to single first class counties for juvenile court personnel costs shall exceed by one million nine hundred thousand dollars the amount spent by the state for such juvenile court personnel costs in fiscal year 2007 and notice of such appropriations has been given to the revisor of statutes.

(L. 1957 p. 642 § 211.020, A.L. 1978 H.B. 1634, A.L. 1982 S.B. 497, A.L. 2008 H.B. 1550)

*Contingent effective date.

*Revisor's Note: The General Assembly had not appropriated the amounts specified in this section as of the date of the general republication of the Revised Statutes of Missouri in 2016.

**"This act" (H.B. 1550, 2008) contained numerous sections. Consult Disposition of Sections table for a definitive listing.

(1979) Statutory enactment readopting discriminatory language which exempts fathers of illegitimate children from definition of “parent”, but not limited to the purpose of annulling juvenile court rule that changed definition of “parent”, did not annul or amend court rule. Miller v. Russell (A.), 593 S.W.2d 598.

(1979) Statutory enactment readopting discriminatory language which exempts fathers of illegitimate children from definition of “parent”, but not limited to the purpose of annulling juvenile court rule that changed definition of “parent”, did not annul or amend court rule. Miller v. Russell (A.), 593 S.W.2d 598.



Section 211.023 Juvenile court commissioner, appointment, where, term, compensation.

Effective 28 Aug 1993

Title XII PUBLIC HEALTH AND WELFARE

211.023. Juvenile court commissioner, appointment, where, term, compensation. — In each county of the first class having a charter form of government, except those counties having a family court as provided in sections 487.010 to 487.190, a majority of the circuit judges, en banc, may appoint one or two persons who shall have the same qualifications as a circuit judge to act as commissioners. The commissioners shall be appointed for a term of four years. The compensation of a commissioner shall be the same as set by law for associate circuit judges of the county for which they are appointed, payable by the state, and the commissioners shall devote full time to such duties.

(L. 1967 p. 332 § 1, A.L. 1972 H.B. 1331, A.L. 1973 H.B. 668, A.L. 1977 S.B. 121, A.L. 1978 H.B. 1634, A.L. 1982 S.B. 497, A.L. 1993 H.B. 346)

Revisor's note: Salary adjustment index is printed, as required by § 476.405, in Appendix D.



Section 211.025 Judge may direct any case be heard by commissioner (counties of the first class and St. Louis City).

Effective 28 Aug 1980

Title XII PUBLIC HEALTH AND WELFARE

211.025. Judge may direct any case be heard by commissioner (counties of the first class and St. Louis City). — The judge of the juvenile court may direct that any case shall be heard in the first instance by a commissioner in the manner provided for the hearing of cases by the court.

(L. 1967 p. 332 § 2, A.L. 1980 S.B. 512)



Section 211.027 Findings of commissioner, how submitted — notice of right to file motion for rehearing, how given.

Effective 28 Aug 1980

Title XII PUBLIC HEALTH AND WELFARE

211.027. Findings of commissioner, how submitted — notice of right to file motion for rehearing, how given. — Upon the conclusion of the hearing in each case the commissioner shall transmit to the judge all papers relating to the case, together with his findings and recommendations in writing. Notice of the findings of the commissioner, together with a statement relative to the right to file a motion for rehearing, shall be given to the minor, parents, guardian or custodian of the minor whose case has been heard by the commissioner, and to any other person that the court may direct. This notice may be given at the hearing, or by certified mail or other service directed by the court.

(L. 1967 p. 332 § 3, A.L. 1980 S.B. 512)



Section 211.029 Rehearing, motion filed when — judge may sustain or deny — commissioner's finding final, when.

Effective 28 Aug 1989

Title XII PUBLIC HEALTH AND WELFARE

211.029. Rehearing, motion filed when — judge may sustain or deny — commissioner's finding final, when. — The minor and his parents, guardian or custodian are entitled to file with the court a motion for a hearing by a judge of the juvenile court within fifteen days after receiving notice of the findings of the commissioner. In cases in which the juvenile court has jurisdiction pursuant to subdivision (1) of subsection 1 of section 211.031, the juvenile officer, in addition to the parties listed above, is also entitled to file with the court a motion for a hearing by a judge of the juvenile court within fifteen days after receiving notice of the findings of the commissioner. The judge shall promptly rule on such motion and, in his discretion, may either sustain or deny the motion, and if the motion is sustained, the judge shall set a date for a hearing. If the motion is denied, or if no such motion is filed, the findings and recommendations of the commissioner shall become the decree of the court when adopted and confirmed by an order of the judge. The final order of the court shall, in any event, be proof of such adoption and confirmation and also of the fact that the matter was duly referred to the commissioner.

(L. 1967 p. 332 § 4, A.L. 1980 S.B. 512, A.L. 1989 H.B. 502, et al.)



Section 211.031 Juvenile court to have exclusive jurisdiction, when — exceptions — home schooling, attendance violations, how treated.

Effective 28 Aug 2016

Title XII PUBLIC HEALTH AND WELFARE

211.031. Juvenile court to have exclusive jurisdiction, when — exceptions — home schooling, attendance violations, how treated. — 1. Except as otherwise provided in this chapter, the juvenile court or the family court in circuits that have a family court as provided in sections 487.010 to 487.190 shall have exclusive original jurisdiction in proceedings:

(1) Involving any child or person seventeen years of age who may be a resident of or found within the county and who is alleged to be in need of care and treatment because:

(a) The parents, or other persons legally responsible for the care and support of the child or person seventeen years of age, neglect or refuse to provide proper support, education which is required by law, medical, surgical or other care necessary for his or her well-being; except that reliance by a parent, guardian or custodian upon remedial treatment other than medical or surgical treatment for a child or person seventeen years of age shall not be construed as neglect when the treatment is recognized or permitted pursuant to the laws of this state;

(b) The child or person seventeen years of age is otherwise without proper care, custody or support;

(c) The child or person seventeen years of age was living in a room, building or other structure at the time such dwelling was found by a court of competent jurisdiction to be a public nuisance pursuant to section 579.105*; or

(d) The child or person seventeen years of age is a child in need of mental health services and the parent, guardian or custodian is unable to afford or access appropriate mental health treatment or care for the child;

(2) Involving any child who may be a resident of or found within the county and who is alleged to be in need of care and treatment because:

(a) The child while subject to compulsory school attendance is repeatedly and without justification absent from school;

(b) The child disobeys the reasonable and lawful directions of his or her parents or other custodian and is beyond their control;

(c) The child is habitually absent from his or her home without sufficient cause, permission, or justification;

(d) The behavior or associations of the child are otherwise injurious to his or her welfare or to the welfare of others; or

(e) The child is charged with an offense not classified as criminal, or with an offense applicable only to children; except that, the juvenile court shall not have jurisdiction over any child fifteen years of age who is alleged to have violated a state or municipal traffic ordinance or regulation, the violation of which does not constitute a felony, or any child who is alleged to have violated a state or municipal ordinance or regulation prohibiting possession or use of any tobacco product;

(3) Involving any child who is alleged to have violated a state law or municipal ordinance, or any person who is alleged to have violated a state law or municipal ordinance prior to attaining the age of seventeen years, in which cases jurisdiction may be taken by the court of the circuit in which the child or person resides or may be found or in which the violation is alleged to have occurred; except that, the juvenile court shall not have jurisdiction over any child fifteen years of age who is alleged to have violated a state or municipal traffic ordinance or regulation, the violation of which does not constitute a felony, and except that the juvenile court shall have concurrent jurisdiction with the municipal court over any child who is alleged to have violated a municipal curfew ordinance, and except that the juvenile court shall have concurrent jurisdiction with the circuit court on any child who is alleged to have violated a state or municipal ordinance or regulation prohibiting possession or use of any tobacco product;

(4) For the adoption of a person;

(5) For the commitment of a child or person seventeen years of age to the guardianship of the department of social services as provided by law;

(6) Involving an order of protection pursuant to chapter 455 when the respondent is less than seventeen years of age; and

(7) Involving any youth for whom a petition to return the youth to children’s division custody has been filed under section 211.036.

2. Transfer of a matter, proceeding, jurisdiction or supervision for a child or person seventeen years of age who resides in a county of this state shall be made as follows:

(1) Prior to the filing of a petition and upon request of any party or at the discretion of the juvenile officer, the matter in the interest of a child or person seventeen years of age may be transferred by the juvenile officer, with the prior consent of the juvenile officer of the receiving court, to the county of the child’s residence or the residence of the person seventeen years of age for future action;

(2) Upon the motion of any party or on its own motion prior to final disposition on the pending matter, the court in which a proceeding is commenced may transfer the proceeding of a child or person seventeen years of age to the court located in the county of the child’s residence or the residence of the person seventeen years of age, or the county in which the offense pursuant to subdivision (3) of subsection 1 of this section is alleged to have occurred for further action;

(3) Upon motion of any party or on its own motion, the court in which jurisdiction has been taken pursuant to subsection 1 of this section may at any time thereafter transfer jurisdiction of a child or person seventeen years of age to the court located in the county of the child’s residence or the residence of the person seventeen years of age for further action with the prior consent of the receiving court;

(4) Upon motion of any party or upon its own motion at any time following a judgment of disposition or treatment pursuant to section 211.181, the court having jurisdiction of the cause may place the child or person seventeen years of age under the supervision of another juvenile court within or without the state pursuant to section 210.570 with the consent of the receiving court;

(5) Upon motion of any child or person seventeen years of age or his or her parent, the court having jurisdiction shall grant one change of judge pursuant to Missouri supreme court rules;

(6) Upon the transfer of any matter, proceeding, jurisdiction or supervision of a child or person seventeen years of age, certified copies of all legal and social documents and records pertaining to the case on file with the clerk of the transferring juvenile court shall accompany the transfer.

3. In any proceeding involving any child or person seventeen years of age taken into custody in a county other than the county of the child’s residence or the residence of a person seventeen years of age, the juvenile court of the county of the child’s residence or the residence of a person seventeen years of age shall be notified of such taking into custody within seventy-two hours.

4. When an investigation by a juvenile officer pursuant to this section reveals that the only basis for action involves an alleged violation of section 167.031 involving a child who alleges to be home schooled, the juvenile officer shall contact a parent or parents of such child to verify that the child is being home schooled and not in violation of section 167.031 before making a report of such a violation. Any report of a violation of section 167.031 made by a juvenile officer regarding a child who is being home schooled shall be made to the prosecuting attorney of the county where the child legally resides.

5. The disability or disease of a parent shall not constitute a basis for a determination that a child is a child in need of care or for the removal of custody of a child from the parent without a specific showing that there is a causal relation between the disability or disease and harm to the child.

(L. 1957 p. 642 § 211.030, A.L. 1976 S.B. 511, A.L. 1980 S.B. 512, A.L. 1983 S.B. 368, A.L. 1989 H.B. 502, et al., A.L. 1990 H.B. 1030, A.L. 1991 H.B. 202 & 364, A.L. 1993 H.B. 346, A.L. 1999 S.B. 1, et al., A.L. 2002 S.B. 923, et al., A.L. 2004 H.B. 1453 merged with S.B. 945 and S.B. 803 & 1257 merged with S.B. 1211, A.L. 2005 H.B. 353, A.L. 2011 H.B. 555 merged with H.B. 604 merged with H.B. 648 merged with S.B. 320, A.L. 2012 H.B. 1171 merged with S.B. 628 merged with S.B. 636, A.L. 2016 H.B. 1877)

*Section 195.130 was transferred to section 579.105 by S.B. 491, 2014, and H.B. 1371, 2014, effective 1-01-17.



Section 211.032 Child abuse and neglect hearings, when held, procedure — supreme court rules to be promulgated — transfer of school records, when.

Effective 01 Jul 2004, see footnote

Title XII PUBLIC HEALTH AND WELFARE

211.032. Child abuse and neglect hearings, when held, procedure — supreme court rules to be promulgated — transfer of school records, when. — 1. Except as otherwise provided in a circuit participating in a pilot project established by the Missouri supreme court, when a child or person seventeen years of age, alleged to be in need of care and treatment pursuant to subdivision (1) of subsection 1 of section 211.031, is taken into custody, the juvenile or family court shall notify the parties of the right to have a protective custody hearing. Such notification shall be in writing.

2. Upon request from any party, the court shall hold a protective custody hearing. Such hearing shall be held within three days of the request for a hearing, excluding Saturdays, Sundays and legal holidays. For circuits participating in a pilot project established by the Missouri supreme court, the parties shall be notified at the status conference of their right to request a protective custody hearing.

3. No later than February 1, 2005, the Missouri supreme court shall require a mandatory court proceeding to be held within three days, excluding Saturdays, Sundays, and legal holidays, in all cases under subdivision (1) of subsection 1 of section 211.031. The Missouri supreme court shall promulgate rules for the implementation of such mandatory court proceedings and may consider recommendations from any pilot projects established by the Missouri supreme court regarding such proceedings. Nothing in this subsection shall prevent the Missouri supreme court from expanding pilot projects prior to the implementation of this subsection.

4. The court shall hold an adjudication hearing no later than sixty days after the child has been taken into custody. The court shall notify the parties in writing of the specific date, time, and place of such hearing. If at such hearing the court determines that sufficient cause exists for the child to remain in the custody of the state, the court shall conduct a dispositional hearing no later than ninety days after the child has been taken into custody and shall conduct review hearings regarding the reunification efforts made by the division every ninety to one hundred twenty days for the first year the child is in the custody of the division. After the first year, review hearings shall be held as necessary, but in no event less than once every six months for as long as the child is in the custody of the division.

5. At all hearings held pursuant to this section the court may receive testimony and other evidence relevant to the necessity of detaining the child out of the custody of the parents, guardian or custodian.

6. By January 1, 2005, the supreme court shall develop rules regarding the effect of untimely hearings.

7. If the placement of any child in the custody of the children's division will result in the child attending a school other than the school the child was attending when taken into custody:

(1) The child's records from such school shall automatically be forwarded to the school that the child is transferring to upon notification within two business days by the division; or

(2) Upon request of the foster family, the guardian ad litem, or the volunteer advocate and whenever possible, the child shall be permitted to continue to attend the same school that the child was enrolled in and attending at the time the child was taken into custody by the division. The division, in consultation with the department of elementary and secondary education, shall establish the necessary procedures to implement the provisions of this subsection.

(L. 1995 S.B. 174, A.L. 2004 H.B. 1453)

Effective 7-01-04



Section 211.033 Detention for violation of traffic ordinances — no civil or criminal liability created — contingent effective date.

Effective 28 Aug 2008

Title XII PUBLIC HEALTH AND WELFARE

211.033. Detention for violation of traffic ordinances — no civil or criminal liability created — contingent effective date. — 1. No person under the age of seventeen years, except those transferred to the court of general jurisdiction under the provisions of section 211.071 shall be detained in a jail or other adult detention facility as that term is defined in section 211.151. A traffic court judge may request the juvenile court to order the commitment of a person under the age of seventeen to a juvenile detention facility.

*2. Nothing in this section shall be construed as creating any civil or criminal liability for any law enforcement officer, juvenile officer, school personnel, or court personnel for any action taken or failure to take any action involving a minor child who remains under the jurisdiction of the juvenile court under this section if such action or failure to take action is based on a good faith belief by such officer or personnel that the minor child is not under the jurisdiction of the juvenile court.

3. The amendments to subsection 2 of this section, as provided for in this act**, shall not take effect until such time as the provisions of section 211.021 shall take effect in accordance with subsection 2 of section 211.021.

(L. 1989 S.B. 163 § 1, A.L. 2008 H.B. 1550)

*Contingent effective date.

*Revisor's Note: The General Assembly had not appropriated the amounts specified in this section as of the date of the general republication of the Revised Statutes of Missouri in 2016.

**"This act" (H.B. 1550, 2008) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 211.034 Extension of juvenile court jurisdiction permitted, when — procedure — immunity from liability for certain persons, when — expiration date.

Effective 28 Aug 2008

Title XII PUBLIC HEALTH AND WELFARE

*211.034. Extension of juvenile court jurisdiction permitted, when — procedure — immunity from liability for certain persons, when — expiration date. — 1. Any parent, legal guardian, or other person having legal custody of a minor child may, at any time after the minor child attains fifteen years of age and before the minor child attains eighteen years of age, petition the circuit court for the county where the minor child and parent, legal guardian, or other person having legal custody of the minor child reside to extend the jurisdiction of the juvenile court until the minor child reaches the age of eighteen years.

2. The petition shall be accompanied by verified proof of service on the minor child and certified copies of documents demonstrating that the petitioner is the parent, legal guardian, or other legal custodian of the minor child. If the petitioner is not the natural parent of the minor child, the petition shall be accompanied by:

(1) An affidavit from at least one of the child's natural parents consenting to the granting of the petition; or

(2) An affidavit from the petitioner stating that the natural parents:

(a) Are deceased;

(b) Have been declared legally incompetent;

(c) Have had their parental rights as to the minor child terminated by a court of competent jurisdiction;

(d) Have voluntarily surrendered their parental rights as to the minor child;

(e) Have abandoned the minor child;

(f) Are unknown; or

(g) Are otherwise unavailable, in which case, the affidavit shall state the reasons why the natural parents are unavailable.

­­

­

3. Upon the filing of a petition under this section and a determination by the court in favor of the petitioner, the circuit court shall issue an order declaring that the minor child shall remain under the jurisdiction of the juvenile court for all purposes under state law until the minor child reaches eighteen years of age; except that, for purposes of criminal law and procedure, including arrest, prosecution, trial, and punishment, if the minor is certified as an adult, the minor shall remain a certified adult despite the issuance of a court order under this section. Such minor child shall be subject to the compulsory school attendance requirements of section 167.031 until the minor child receives a high school diploma or its equivalent, or reaches eighteen years of age. The court order shall be filed with the circuit clerk for the county where the petitioner resides.

4. Nothing in this section shall be construed as creating any civil or criminal liability for any law enforcement officer, juvenile officer, school personnel, or court personnel for any action taken or failure to take any action involving a minor child who remains under the jurisdiction of the juvenile court under this section if such action or failure to take action is based on a good faith belief by such officer or personnel that the minor child is not under the jurisdiction of the juvenile court.

5. The provisions of this section shall expire when the amendments to subsection 1 of section 211.021 take effect in accordance with subsection 2 of section 211.021.

(L. 2006 H.B. 1182, A.L. 2008 H.B. 1550)

*Contingent expiration date.

*Revisor's Note: The General Assembly had not appropriated the amounts specified in this section as of the date of the general republication of the Revised Statutes of Missouri in 2016.



Section 211.036 Custody of released youth may be returned to children's division, when — factors considered by court — termination of care and supervision before 21, when — appointment of GAL, when — hearings, when held.

Effective 28 Aug 2016

Title XII PUBLIC HEALTH AND WELFARE

211.036. Custody of released youth may be returned to children's division, when — factors considered by court — termination of care and supervision before 21, when — appointment of GAL, when — hearings, when held. — 1. If a youth under the age of twenty-one is released from the custody of the children’s division and after such release it appears that it would be in such youth’s best interest to have his or her custody returned to the children’s division, the juvenile officer, the children’s division or the youth may petition the court to return custody of such youth to the division until the youth is twenty-one years of age. The petition shall be filed in the court that previously exercised authority over the youth under section 211.031, in the court in the county where the youth resides, or in the court of an adjacent county. In deciding if it is in the best interests of the youth to be returned to the custody of the children’s division under this section, the court shall consider the following factors:

(1) The circumstances of the youth;

(2) Whether the children’s division has services or programs in place that will benefit the youth and assist the youth in transitioning to self-sufficiency; and

(3) Whether the youth has the commitment to fully cooperate with the children’s division in developing and implementing a case plan.

­­

­

2. The youth shall cooperate with the case plan developed for the youth by the children’s division in consultation with the youth.

3. For purposes of this section, a “youth” is any person eighteen years of age or older and under twenty-one years of age who was in the custody of the children’s division in foster care at any time in the two-year period preceding the youth’s eighteenth birthday.

4. The court may, upon motion of the children’s division or the youth, terminate care and supervision before the youth’s twenty-first birthday if the court finds the children’s division does not have services available for the youth, the youth no longer needs services, or if the youth declines to cooperate with the case plan.

5. The youth, at the youth’s discretion, may request to be appointed a guardian ad litem. If a guardian ad litem is appointed, he or she shall serve under section 210.160.

6. The court shall hold review hearings as necessary, but in no event less than once every six months for as long as the youth is in the custody of the children’s division.

(L. 1989 H.B. 502, et al., A.L. 2013 S.B. 205 merged with S.B. 208, A.L. 2016 H.B. 1877)



Section 211.037 Nonoffending parent, child returned to custody of, when.

Effective 28 Aug 2005

Title XII PUBLIC HEALTH AND WELFARE

211.037. Nonoffending parent, child returned to custody of, when. — 1. For purposes of proceedings and investigations conducted pursuant to this chapter, children shall be promptly returned to the care and custody of a nonoffending parent entitled to physical custody of the child if:

(1) The parents have continuously maintained joint domicile for a period of at least six months prior to the alleged incident or the parents are maintaining separate households; and

(2) A preponderance of the evidence indicates that only one of the parents is the subject of an investigation of abuse or neglect; and

(3) The nonoffending parent does not have a history of criminal behavior, drug or alcohol abuse, child abuse or child neglect, domestic violence, or stalking within the past five years; and

(4) The parents are maintaining joint domicile and the offending parent is removed from the home voluntarily or involuntarily, or the parents live separately and the child is removed from the home of the offending parent; and

(5) A nonoffending parent requests custody of the child and agrees to cooperate with any orders of the court limiting contact or establishing visitation with the offending parent and the nonoffending parent complies with such orders.

­­

­

2. Nothing in this section shall prevent the division or the court from exercising its discretion to return a child or children to the custody of any individual.

(L. 2004 H.B. 1453 § 1, A.L. 2005 H.B. 568)



Section 211.038 Children not to be reunited with parents or placed in a home, when — discretion to return, when.

Effective 01 Jan 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

211.038. Children not to be reunited with parents or placed in a home, when — discretion to return, when. — 1. A child under the jurisdiction of the juvenile court shall not be reunited with a parent or placed in a home in which the parent or any person residing in the home has been found guilty of any of the following offenses when a child was the victim:

(1) A felony violation of section 566.030, 566.031, 566.032, 566.060, 566.061, 566.062, 566.064, 566.067, 566.068, 566.069, 566.071, 566.083, 566.100, 566.101, 566.111, 566.151, 566.203, 566.206, 566.209, 566.211, or 566.215;

(2) A violation of section 568.020;

(3) Abuse of a child under section 568.060 when such abuse is sexual in nature;

(4) A violation of section 568.065;

(5) A violation of section 573.200;

(6) A violation of section 573.205; or

(7) A violation of section 568.175;

(8) A violation of section 566.040, 566.070, or 566.090 as such sections existed prior to August 28, 2013; or

(9) A violation of section 566.212, 568.080, or 568.090 as such sections existed prior to January 1, 2017.

2. For all other violations of offenses in chapters 566 and 568 not specifically listed in subsection 1 of this section or for a violation of an offense committed in another state when a child is the victim that would be a violation of chapter 566 or 568 if committed in Missouri, the juvenile court may exercise its discretion regarding the placement of a child under the jurisdiction of the juvenile court in a home in which a parent or any person residing in the home has been found guilty of, or pled guilty to, any such offense.

3. If the juvenile court determines that a child has abused another child, such abusing child shall be prohibited from returning to or residing in any residence located within one thousand feet of the residence of the abused child, or any child care facility or school that the abused child attends, until the abused child reaches eighteen years of age. The prohibitions of this subsection shall not apply where the alleged abuse occurred between siblings or children living in the same home.

(L. 2004 H.B. 1453, A.L. 2005 H.B. 568 merged with S.B. 155 merged with S.B. 420 & 344, A.L. 2005 1st Ex. Sess. H.B. 2, A.L. 2014 S.B. 491, A.L. 2014 H.B. 1371)

Effective 1-01-17



Section 211.041 Continuing jurisdiction over child, exception, seventeen-year-old violating state or municipal laws.

Effective 28 Aug 2008

Title XII PUBLIC HEALTH AND WELFARE

211.041. Continuing jurisdiction over child, exception, seventeen-year-old violating state or municipal laws. — When jurisdiction over the person of a child has been acquired by the juvenile court under the provisions of this chapter in proceedings coming within the applicable provisions of section 211.031, the jurisdiction of the child may be retained for the purpose of this chapter until he or she has attained the age of twenty-one years, except in cases where he or she is committed to and received by the division of youth services, unless jurisdiction has been returned to the committing court by provisions of chapter 219 through requests of the court to the division of youth services and except in any case where he or she has not paid an assessment imposed in accordance with section 211.181 or in cases where the judgment for restitution entered in accordance with section 211.185 has not been satisfied. Every child over whose person the juvenile court retains jurisdiction shall be prosecuted under the general law for any violation of a state law or of a municipal ordinance which he or she commits after he or she becomes seventeen years of age. The juvenile court shall have no jurisdiction with respect to any such violation and, so long as it retains jurisdiction of the child, shall not exercise its jurisdiction in such a manner as to conflict with any other court's jurisdiction as to any such violation.

(L. 1957 p. 642 § 211.060, A.L. 1969 H.B. 227, A.L. 1982 H.B. 1171, et al., A.L. 1993 S.B. 88, A.L. 2008 H.B. 1550)



Section 211.051 Jurisdiction as to custody of child not exclusive.

Effective 28 Aug 1957

Title XII PUBLIC HEALTH AND WELFARE

211.051. Jurisdiction as to custody of child not exclusive. — Nothing contained in this chapter deprives other courts of the right to determine the legal custody of children upon writs of habeas corpus or to determine the legal custody or guardianship of children when the legal custody or guardianship is incidental to the determination of causes pending in other courts. Such questions, however, may be certified by another court to the juvenile court for hearing, determination or recommendation.

(L. 1957 p. 642 § 211.040)

(1974) Where juvenile court assumed jurisdiction over child and made award of custody such jurisdiction excludes any other court of concurrent jurisdiction from adjudicating custody in a habeas corpus proceeding. State ex rel. McCarty v. Kimberlin (A.), 508 S.W.2d 196.



Section 211.059 Rights of child when taken into custody (Miranda warning) — rights of child in custody in abuse and neglect cases.

Effective 28 Aug 2017

Title XII PUBLIC HEALTH AND WELFARE

211.059. Rights of child when taken into custody (Miranda warning) — rights of child in custody in abuse and neglect cases. — 1. When a child is taken into custody by a juvenile officer or law enforcement official, with or without a warrant for an offense in violation of the juvenile code or the general law which would place the child under the jurisdiction of the juvenile court pursuant to subdivision (2) or (3) of subsection 1 of section 211.031, the child shall be advised, orally and in writing, prior to questioning:

(1) That the child has the right to remain silent;

(2) That any statement the child does make to anyone can be and may be used against the child in subsequent juvenile court proceedings;

(3) That the child has a right to have a parent, guardian or custodian present during questioning;

(4) That the child has a right to consult with an attorney and that one will be appointed and paid for him if he cannot afford one;

(5) That the child has the right to stop talking at any time; and

(6) That any statement the child does make to law enforcement can be and may be used against the child if the child is transferred to a court of general jurisdiction to be prosecuted under the general law.

2. The juvenile officer shall halt or discontinue any questioning by law enforcement upon notice from the child that the child wishes to stop being questioned.

3. The juvenile officer shall ensure a child is advised of the limited role of the juvenile officer during questioning by law enforcement and specifically advise the child that the juvenile officer is not legal counsel for the child or an advocate for the child during questioning by law enforcement.

4. The juvenile officer shall not participate in the questioning by law enforcement by asking any questions or soliciting any information from the child regarding the alleged offense or offenses.

5. When a child is taken into custody by a juvenile officer or law enforcement official which places the child under the jurisdiction of the juvenile court under subdivision (1) of subsection 1 of section 211.031, including any interactions with the child by the children’s division, the following shall apply:

(1) If the child indicates in any manner at any stage during questioning involving the alleged abuse and neglect that the child does not wish to be questioned any further on the allegations, or that the child wishes to have his or her parent, legal guardian, or custodian if such parent, guardian, or custodian is not the alleged perpetrator, or his or her attorney present during questioning as to the alleged abuse, the questioning of the child shall cease on the alleged abuse and neglect until such a time that the child does not object to talking about the alleged abuse and neglect unless the interviewer has reason to believe that the parent, legal guardian, or custodian is acting to protect the alleged perpetrator. Nothing in this subdivision shall be construed to prevent the asking of any questions necessary for the care, treatment, or placement of a child; and

(2) Notwithstanding any prohibition of hearsay evidence, all video or audio recordings of any meetings, interviews, or interrogations of a child shall be presumed admissible as evidence in any court or administrative proceeding involving the child if the following conditions are met:

(a) Such meetings, interviews, or interrogations of the child are conducted by the state prior to or after the child is taken into the custody of the state; and

(b) Such video or audio recordings were made prior to the adjudication hearing in the case. Nothing in this paragraph shall be construed to prohibit the videotaping or audiotaping of any such meetings, interviews, or interrogations of a child after the adjudication hearing; and

(3) Only upon a showing by clear and convincing evidence that such a video or audio recording lacks sufficient indicia of reliability shall such recording be inadmissible.

­­

­

(L. 1989 H.B. 502, et al., A.L. 2004 H.B. 1453, A.L. 2017 S.B. 160)

(2016) Section requires law enforcement officers to give a juvenile the specified warnings before engaging in a custodial interrogation, even if the circumstances would otherwise fall within the "public safety" exception. In Interest of J.L.H., 488 S.W.3d 689 (Mo.App.W.D.).



Section 211.061 Arrested child taken before juvenile court — transfer of prosecution to juvenile court — limitations on detention of juvenile — detention hearing, notice.

Effective 28 Aug 2008

Title XII PUBLIC HEALTH AND WELFARE

211.061. Arrested child taken before juvenile court — transfer of prosecution to juvenile court — limitations on detention of juvenile — detention hearing, notice. — 1. When a child is taken into custody with or without warrant for an offense, the child, together with any information concerning the child and the personal property found in the child's possession, shall be taken immediately and directly before the juvenile court or delivered to the juvenile officer or person acting for him.

2. If any person is taken before a circuit or associate circuit judge not assigned to juvenile court or a municipal judge, and it is then, or at any time thereafter, ascertained that he or she was under the age of seventeen years at the time he or she is alleged to have committed the offense, or that he or she is subject to the jurisdiction of the juvenile court as provided by this chapter, it is the duty of the judge forthwith to transfer the case or refer the matter to the juvenile court, and direct the delivery of such person, together with information concerning him or her and the personal property found in his or her possession, to the juvenile officer or person acting as such.

3. When the juvenile court is informed that a child is in detention it shall examine the reasons therefor and shall immediately:

(1) Order the child released; or

(2) Order the child continued in detention until a detention hearing is held. An order to continue the child in detention shall only be entered upon the filing of a petition or motion to modify and a determination by the court that probable cause exists to believe that the child has committed acts specified in the petition or motion that bring the child within the jurisdiction of the court under subdivision (2) or (3) of subsection 1 of section 211.031.

4. A juvenile shall not remain in detention for a period greater than twenty-four hours unless the court orders a detention hearing. If such hearing is not held within three days, excluding Saturdays, Sundays and legal holidays, the juvenile shall be released from detention unless the court for good cause orders the hearing continued. The detention hearing shall be held within the judicial circuit at a date, time and place convenient to the court. Notice of the date, time and place of a detention hearing, and of the right to counsel, shall be given to the juvenile and his or her custodian in person, by telephone, or by such other expeditious method as is available.

(L. 1957 p. 642 § 211.050, A.L. 1978 H.B. 1634, A.L. 1989 H.B. 502, et al., A.L. 2008 H.B. 1550)



Section 211.063 Secure detention, limitations — probable cause hearing required, when — definitions — application of law.

Effective 28 Aug 1993

Title XII PUBLIC HEALTH AND WELFARE

211.063. Secure detention, limitations — probable cause hearing required, when — definitions — application of law. — 1. A child accused of violating the provisions of subdivision (2) of subsection 1 of section 211.031 shall not be held in a secure detention placement for a period greater than twenty-four hours, excluding Saturdays, Sundays and legal holidays, unless the court finds pursuant to a probable cause hearing held within that twenty-four-hour period, that the child has violated the conditions of a valid court order and that:

(1) The child has a record of willful failure to appear at juvenile court proceedings; or

(2) The child has a record of violent conduct resulting in physical injury to self or others; or

(3) The child has a record of leaving a court-ordered placement, other than secure detention, without permission.

2. As used in this section, the following terms mean:

(1) "Secure detention", any public or private residential facility used for the temporary placement of any child if such facility includes construction fixtures designed to physically restrict the movements and activities of children held in the lawful custody of such facility;

(2) "Valid court order", an order issued by a court of competent jurisdiction regarding a child who has been brought before the court, which sets forth specific conditions of behavior for the child and consequences of violations of such conditions.

3. This section shall not apply:

(1) To a child who has been taken under the jurisdiction of the court pursuant to subdivision (3) of subsection 1 of section 211.031; or

(2) To a child who was adjudicated pursuant to subdivision (3) of subsection 1 of section 211.031 after being taken under the jurisdiction of the court; or

(3) To a child who is currently charged with a violation under subdivision (3) of subsection 1 of section 211.031.

(L. 1989 H.B. 502, et al., A.L. 1993 S.B. 88)



Section 211.068 Copy of motion for certification as adult to be provided to prosecuting attorney — access to records — testimony of prosecutor.

Effective 28 Aug 1995

Title XII PUBLIC HEALTH AND WELFARE

211.068. Copy of motion for certification as adult to be provided to prosecuting attorney — access to records — testimony of prosecutor. — Upon the filing of a motion to dismiss the petition pursuant to section 211.071 to allow prosecution under the general law, the juvenile officer shall provide the prosecuting or circuit attorney who has jurisdiction with a copy of such motion. The prosecuting or circuit attorney shall have access to police reports, reports of the juvenile/deputy juvenile officer, statements of witnesses and all other records or reports relating to the offense alleged to have been committed by the child. The prosecuting or circuit attorney shall have access to the disposition records of the child when the child has been adjudicated pursuant to subdivision (3) of subsection 1 of section 211.031. The prosecuting or circuit attorney shall have the right to be present at the hearing and testify as to the likelihood of prosecution under the general law in the event the court dismisses the petition thereby allowing prosecution under the general law. No testimony given by the prosecutor may be used as evidence in any subsequent stage of the juvenile or criminal case.

(L. 1995 H.B. 174, et al.)



Section 211.069 Citation of law.

Effective 28 Aug 2013

Title XII PUBLIC HEALTH AND WELFARE

211.069. Citation of law. — Sections 211.071 and 211.073 shall be known and may be cited as "Jonathan's Law".

(L. 2013 S.B. 36)



Section 211.071 Certification of juvenile for trial as adult — procedure — mandatory hearing, certain offenses — misrepresentation of age, effect.

Effective 28 Aug 2013

Title XII PUBLIC HEALTH AND WELFARE

211.071. Certification of juvenile for trial as adult — procedure — mandatory hearing, certain offenses — misrepresentation of age, effect. — 1. If a petition alleges that a child between the ages of twelve and seventeen has committed an offense which would be considered a felony if committed by an adult, the court may, upon its own motion or upon motion by the juvenile officer, the child or the child's custodian, order a hearing and may, in its discretion, dismiss the petition and such child may be transferred to the court of general jurisdiction and prosecuted under the general law; except that if a petition alleges that any child has committed an offense which would be considered first degree murder under section 565.020, second degree murder under section 565.021, first degree assault under section 565.050, forcible rape under section 566.030 as it existed prior to August 28, 2013, rape in the first degree under section 566.030, forcible sodomy under section 566.060 as it existed prior to August 28, 2013, sodomy in the first degree under section 566.060, first degree robbery under section 570.023*, or distribution of drugs under section 579.055*, or has committed two or more prior unrelated offenses which would be felonies if committed by an adult, the court shall order a hearing, and may in its discretion, dismiss the petition and transfer the child to a court of general jurisdiction for prosecution under the general law.

2. Upon apprehension and arrest, jurisdiction over the criminal offense allegedly committed by any person between seventeen and twenty-one years of age over whom the juvenile court has retained continuing jurisdiction shall automatically terminate and that offense shall be dealt with in the court of general jurisdiction as provided in section 211.041.

3. Knowing and willful age misrepresentation by a juvenile subject shall not affect any action or proceeding which occurs based upon the misrepresentation. Any evidence obtained during the period of time in which a child misrepresents his or her age may be used against the child and will be subject only to rules of evidence applicable in adult proceedings.

4. Written notification of a transfer hearing shall be given to the juvenile and his or her custodian in the same manner as provided in sections 211.101 and 211.111. Notice of the hearing may be waived by the custodian. Notice shall contain a statement that the purpose of the hearing is to determine whether the child is a proper subject to be dealt with under the provisions of this chapter, and that if the court finds that the child is not a proper subject to be dealt with under the provisions of this chapter, the petition will be dismissed to allow for prosecution of the child under the general law.

5. The juvenile officer may consult with the office of prosecuting attorney concerning any offense for which the child could be certified as an adult under this section. The prosecuting or circuit attorney shall have access to police reports, reports of the juvenile or deputy juvenile officer, statements of witnesses and all other records or reports relating to the offense alleged to have been committed by the child. The prosecuting or circuit attorney shall have access to the disposition records of the child when the child has been adjudicated pursuant to subdivision (3) of subsection 1 of section 211.031. The prosecuting attorney shall not divulge any information regarding the child and the offense until the juvenile court at a judicial hearing has determined that the child is not a proper subject to be dealt with under the provisions of this chapter.

6. A written report shall be prepared in accordance with this chapter developing fully all available information relevant to the criteria which shall be considered by the court in determining whether the child is a proper subject to be dealt with under the provisions of this chapter and whether there are reasonable prospects of rehabilitation within the juvenile justice system. These criteria shall include but not be limited to:

(1) The seriousness of the offense alleged and whether the protection of the community requires transfer to the court of general jurisdiction;

(2) Whether the offense alleged involved viciousness, force and violence;

(3) Whether the offense alleged was against persons or property with greater weight being given to the offense against persons, especially if personal injury resulted;

(4) Whether the offense alleged is a part of a repetitive pattern of offenses which indicates that the child may be beyond rehabilitation under the juvenile code;

(5) The record and history of the child, including experience with the juvenile justice system, other courts, supervision, commitments to juvenile institutions and other placements;

(6) The sophistication and maturity of the child as determined by consideration of his home and environmental situation, emotional condition and pattern of living;

(7) The age of the child;

(8) The program and facilities available to the juvenile court in considering disposition;

(9) Whether or not the child can benefit from the treatment or rehabilitative programs available to the juvenile court; and

(10) Racial disparity in certification.

7. If the court dismisses the petition to permit the child to be prosecuted under the general law, the court shall enter a dismissal order containing:

(1) Findings showing that the court had jurisdiction of the cause and of the parties;

(2) Findings showing that the child was represented by counsel;

(3) Findings showing that the hearing was held in the presence of the child and his counsel; and

(4) Findings showing the reasons underlying the court's decision to transfer jurisdiction.

8. A copy of the petition and order of the dismissal shall be sent to the prosecuting attorney.

9. When a petition has been dismissed thereby permitting a child to be prosecuted under the general law and the prosecution of the child results in a conviction, the jurisdiction of the juvenile court over that child is forever terminated, except as provided in subsection 10 of this section, for an act that would be a violation of a state law or municipal ordinance.

10. If a petition has been dismissed thereby permitting a child to be prosecuted under the general law and the child is found not guilty by a court of general jurisdiction, the juvenile court shall have jurisdiction over any later offense committed by that child which would be considered a misdemeanor or felony if committed by an adult, subject to the certification provisions of this section.

11. If the court does not dismiss the petition to permit the child to be prosecuted under the general law, it shall set a date for the hearing upon the petition as provided in section 211.171.

(L. 1957 p. 642 § 211.070, A.L. 1983 S.B. 368, A.L. 1989 H.B. 502, et al., A.L. 1995 H.B. 174, et al., A.L. 2008 H.B. 1550, A.L. 2013 H.B. 215 merged with S.B. 36)

*Section 569.020 was transferred to section 570.023 and section 195.211 was transferred to section 579.055 by S.B. 491, 2014, effective 1-01-17.

(1971) Section 211.071 upheld against contention by defendant that “it provides no standards for determining that he was not a proper subject to be dealt with” under the Juvenile Code. State v. Williams (Mo.), 473 S.W.2d 382.

(1973) Section 211.071, RSMo, is not void for vagueness. Coney v. State (Mo.), 491 S.W.2d 501.

(1973) Petition alleging that juvenile “participated .... in unnecessary aggressive sexual behavior with” a female minor was insufficient to demonstrate that juvenile had “committed an offense which would be a felony if committed by an adult”, and thus no jurisdictional basis existed for the juvenile court to order juvenile to be prosecuted under the general law on charge of attempted rape. State ex rel. D_______V_______v. Cook (A.), 495 S.W.2d 127.

(1987) In action by attorney appointed to represent juvenile in custody of division of youth services in certification proceeding, state is not subject to assessment of attorney's fees, because statute lacks any provision for taxing costs to the state. In the Interest of C.M., 733 S.W.2d 810 (Mo. App.).

(2009) Violation of Eighth Amendment to U.S. Constitution for juvenile offender to be sentenced to life without parole for nonhomicide offense. Graham v. Florida, 130 S.Ct. 2011.

(2010) Right to jury trial under Sixth Amendment does not apply to findings of fact necessary to certify minor as adult. State v. Andrews, 329 S.W.3d 369 (Mo.banc).



Section 211.073 Transfer to court of general jurisdiction, dual jurisdiction of both criminal and juvenile codes — suspended execution of adult sentence, revocation of juvenile disposition — petition for transfer of custody, hearing — offender age seventeen, hearing — offender age twenty-one, hearing — credit for time served.

Effective 28 Aug 2013

Title XII PUBLIC HEALTH AND WELFARE

211.073. Transfer to court of general jurisdiction, dual jurisdiction of both criminal and juvenile codes — suspended execution of adult sentence, revocation of juvenile disposition — petition for transfer of custody, hearing — offender age seventeen, hearing — offender age twenty-one, hearing — credit for time served. — 1. The court shall, in a case when the offender is under seventeen years and six months of age and has been transferred to a court of general jurisdiction pursuant to section 211.071, and whose prosecution results in a conviction or a plea of guilty, consider dual jurisdiction of both the criminal and juvenile codes, as set forth in this section. The court is authorized to impose a juvenile disposition under this chapter and simultaneously impose an adult criminal sentence, the execution of which shall be suspended pursuant to the provisions of this section. Successful completion of the juvenile disposition ordered shall be a condition of the suspended adult criminal sentence. The court may order an offender into the custody of the division of youth services pursuant to this section:

(1) Upon agreement of the division of youth services; and

(2) If the division of youth services determines that there is space available in a facility designed to serve offenders sentenced under this section.

­­

­

2. If there is probable cause to believe that the offender has violated a condition of the suspended sentence or committed a new offense, the court shall conduct a hearing on the violation charged, unless the offender waives such hearing. If the violation is established and found the court may continue or revoke the juvenile disposition, impose the adult criminal sentence, or enter such other order as it may see fit.

3. When an offender has received a suspended sentence pursuant to this section and the division determines the child is beyond the scope of its treatment programs, the division of youth services may petition the court for a transfer of custody of the offender. The court shall hold a hearing and shall:

(1) Revoke the suspension and direct that the offender be taken into immediate custody of the department of corrections; or

(2) Direct that the offender be placed on probation.

4. When an offender who has received a suspended sentence reaches the age of seventeen, the court shall hold a hearing. The court shall:

(1) Revoke the suspension and direct that the offender be taken into immediate custody of the department of corrections;

(2) Direct that the offender be placed on probation; or

(3) Direct that the offender remain in the custody of the division of youth services if the division agrees to such placement.

5. The division of youth services shall petition the court for a hearing before it releases an offender who comes within subsection 1 of this section at any time before the offender reaches the age of twenty-one years. The court shall:

(1) Revoke the suspension and direct that the offender be taken into immediate custody of the department of corrections; or

(2) Direct that the offender be placed on probation.

6. If the suspension of the adult criminal sentence is revoked, all time served by the offender under the juvenile disposition shall be credited toward the adult criminal sentence imposed.

(L. 1995 H.B. 174, et al., A.L. 1998 S.B. 684, A.L. 2013 S.B. 36)



Section 211.081 Preliminary inquiry as to institution of proceedings — approval of division necessary for placement outside state — institutional placements, findings required, duties of division, limitations on judge, financial limitations.

Effective 28 Aug 2017

Title XII PUBLIC HEALTH AND WELFARE

211.081. Preliminary inquiry as to institution of proceedings — approval of division necessary for placement outside state — institutional placements, findings required, duties of division, limitations on judge, financial limitations. — 1. Whenever any person informs the juvenile officer in writing that a child appears to be within the purview of applicable provisions of section 211.031 or that a person seventeen years of age appears to be within the purview of the provisions of subdivision (1) of subsection 1 of section 211.031, the juvenile officer shall make or cause to be made a preliminary inquiry to determine the facts and to determine whether or not the interests of the public or of the child or person seventeen years of age require that further action be taken. On the basis of this inquiry, the juvenile officer may make such informal adjustment as is practicable without a petition or file a petition. Any other provision of this chapter to the contrary notwithstanding, the juvenile court shall not make any order for disposition of a child or person seventeen years of age which would place or commit the child or person seventeen years of age to any location outside the state of Missouri without first receiving the approval of the children’s division.

2. Placement in any institutional setting shall represent the least restrictive appropriate placement for the child or person seventeen years of age and shall be recommended based upon a psychological or psychiatric evaluation or both. Prior to entering any order for disposition of a child or person seventeen years of age which would order residential treatment or other services inside the state of Missouri, the juvenile court shall enter findings which include the recommendation of the psychological or psychiatric evaluation or both; and certification from the division director or designee as to whether a provider or funds or both are available, including a projection of their future availability. If the children’s division indicates that funding is not available, the division shall recommend and make available for placement by the court an alternative placement for the child or person seventeen years of age. The division shall have the burden of demonstrating that they have exercised due diligence in utilizing all available services to carry out the recommendation of the evaluation team and serve the best interest of the child or person seventeen years of age. The judge shall not order placement or an alternative placement with a specific provider but may reasonably designate the scope and type of the services which shall be provided by the department to the child or person seventeen years of age.

3. Obligations of the state incurred under the provisions of section 211.181 shall not exceed, in any fiscal year, the amount appropriated for this purpose.

(L. 1957 p. 642 § 211.080, A.L. 1987 S.B. 244, A.L. 1989 H.B. 502, et al., A.L. 2014 H.B. 1299 Revision, A.L. 2017 S.B. 160)



Section 211.083 Informal adjustments — court may allow restitution or community service — supervisors of community service immune from suit — child not an employee, when.

Effective 28 Aug 1995

Title XII PUBLIC HEALTH AND WELFARE

211.083. Informal adjustments — court may allow restitution or community service — supervisors of community service immune from suit — child not an employee, when. — 1. Whenever an informal adjustment is made under the provisions of section 211.081, the juvenile court may allow the child:

(1) To make restitution or reparation for the damage or loss caused by his offense. Any restitution or reparation shall be reasonable in view of the child's ability to make payment or perform the reparation. The court may require the clerk of the circuit court to act as receiving and disbursing agent for any payment agreed upon;

(2) To complete a term of community service under the supervision of the court or an organization selected by the court.

2. Every person, organization, and agency, and each employee thereof, who supervises a child under the provisions of this section, or who benefits from any services performed under this section as a result of an informal adjustment, shall be immune from any suit by the child performing services under this section, or any person deriving a cause of action from such child, if such cause of action arises from the supervision of the child's performance of services under this section and if such cause of action does not arise from an intentional tort or any wanton, willful, or malicious conduct. A child performing services under this section shall not be deemed an employee within the meaning of the provisions of chapter 287, nor shall the services of such child be deemed employment within the meaning of the provisions of chapter 288.

(L. 1987 S.B. 244, A.L. 1995 H.B. 174, et al.)



Section 211.085 Court may order work in restitution for child — child not an employee.

Effective 28 Aug 1996

Title XII PUBLIC HEALTH AND WELFARE

211.085. Court may order work in restitution for child — child not an employee. — 1. The court may order a child, who has been adjudicated for a nonviolent crime and who is age fourteen or older, to work for any employer at a rate of compensation not to exceed minimum wage, for a period of time necessary to make such restitution for the damage or loss caused by his offense.

2. A child, age fourteen or older, who is ordered by the juvenile court to make restitution for the damage or loss caused by his offense pursuant to subsection 1 of this section shall not be considered an employee as defined in section 290.500.

(L. 1996 S.B. 489 § 1)



Section 211.091 Petition in juvenile court — contents — dismissal, juvenile officer to assess impact on best interest of child.

Effective 28 Aug 2008

Title XII PUBLIC HEALTH AND WELFARE

211.091. Petition in juvenile court — contents — dismissal, juvenile officer to assess impact on best interest of child. — 1. The petition shall be entitled "In the interest of ______, a child under seventeen years of age" or "In the interest of ______, a child seventeen years of age" or "In the interest of ______, a person seventeen years of age" as appropriate to the subsection of section 211.031 that provides the basis for the filing of the petition.

2. The petition shall set forth plainly:

(1) The facts which bring the child or person seventeen years of age within the jurisdiction of the court;

(2) The full name, birth date, and residence of the child or person seventeen years of age;

(3) The names and residence of his or her parents, if living;

(4) The name and residence of his or her legal guardian if there be one, of the person having custody of the child or person seventeen years of age or of the nearest known relative if no parent or guardian can be found; and

(5) Any other pertinent data or information.

3. If any facts required in subsection 2 of this section are not known by the petitioner, the petition shall so state.

4. Prior to the voluntary dismissal of a petition filed under this section, the juvenile officer shall assess the impact of such dismissal on the best interests of the child, and shall take all actions practicable to minimize any negative impact.

(L. 1957 p. 642 § 211.090, A.L. 1989 H.B. 502, et al., A.L. 1995 H.B. 232 & 485 merged with S.B. 174, A.L. 2008 H.B. 1550)



Section 211.093 Orders or judgment of juvenile court to have precedence over certain other court orders or judgments.

Effective 28 Aug 1990

Title XII PUBLIC HEALTH AND WELFARE

211.093. Orders or judgment of juvenile court to have precedence over certain other court orders or judgments. — Any order or judgment entered by the court under authority of this chapter or chapter 210 shall, so long as such order or judgment remains in effect, take precedence over any order or judgment concerning the status or custody of a child under age twenty-one entered by a court under authority of chapter 452, 453, 454 or 455, but only to the extent inconsistent therewith.

(L. 1990 H.B. 1370, et al.)



Section 211.101 Issuance of summons — notice — temporary custody of child — subpoenas.

Effective 28 Aug 2008

Title XII PUBLIC HEALTH AND WELFARE

211.101. Issuance of summons — notice — temporary custody of child — subpoenas. — 1. After a petition has been filed, unless the parties appear voluntarily, the juvenile court shall issue a summons in the name of the state of Missouri requiring the person who has custody of the child or person seventeen years of age to appear personally and, unless the court orders otherwise, to bring the child or person seventeen years of age before the court, at the time and place stated.

2. If the person so summoned is other than a parent or guardian of the child or person seventeen years of age, then the parent or guardian or both shall also be notified of the pendency of the case and of the time and place appointed.

3. If it appears that the child or person seventeen years of age is in such condition or surroundings that his or her welfare requires that his or her custody be immediately assumed by the court, the judge may order, by endorsement upon the summons, the officer serving it to take the child or person seventeen years of age into custody at once.

4. Subpoena may be issued requiring the appearance of any other person whose presence, in the opinion of the judge, is necessary.

(L. 1957 p. 642 § 211.100, A.L. 1989 H.B. 502, et al., A.L. 2008 H.B. 1550)



Section 211.111 Summons, how served.

Effective 28 Aug 1990

Title XII PUBLIC HEALTH AND WELFARE

211.111. Summons, how served. — 1. Service of summons shall be made personally by the delivery of an attested copy thereof to the person summoned. But if the juvenile court is satisfied after thorough investigation that it is impracticable to serve the summons personally, it may order service by registered mail to the last known address of the person or by publication.

2. Personal service shall be effected at least twenty-four hours before the time set for the hearing. Registered mail shall be mailed at least five days before the time of the hearing.

3. Service of summons may be made by any suitable person under the direction of the court.

(L. 1957 p. 642 § 211.110, A.L. 1990 H.B. 1777)

(2006) Employee seeking emotional distress damages of generic kind does not place the employee's mental or physical condition in controversy and thus does not waive physician-patient privilege protecting mental health treatment records. State ex rel. Dean v. Cunningham, 182 S.W.3d 561 (Mo.banc).



Section 211.121 Failure to respond to summons, contempt — warrant for custodian of child.

Effective 28 Aug 1957

Title XII PUBLIC HEALTH AND WELFARE

211.121. Failure to respond to summons, contempt — warrant for custodian of child. — If any person summoned by personal service fails without reasonable cause to appear, he may be proceeded against for contempt of court. In case the parties fail to obey the summons or, in any case when it appears to the court that the service will be ineffectual a capias may be issued for the parent or guardian, or for the child.

(L. 1957 p. 642 § 211.120)



Section 211.131 Taking child into custody, effect — notice to parents — jurisdiction attaches, when.

Effective 28 Aug 1957

Title XII PUBLIC HEALTH AND WELFARE

211.131. Taking child into custody, effect — notice to parents — jurisdiction attaches, when. — 1. When any child found violating any law or ordinance or whose behavior, environment or associations are injurious to his welfare or to the welfare of others or who is without proper care, custody or support is taken into custody, the taking into custody is not considered an arrest.

2. When a child is taken into custody, the parent, legal custodian or guardian of the child shall be notified as soon as possible.

3. The jurisdiction of the court attaches from the time the child is taken into custody.

(L. 1957 p. 642 § 211.130)



Section 211.132 Parent, guardian may be made party to proceeding.

Effective 28 Aug 1995

Title XII PUBLIC HEALTH AND WELFARE

211.132. Parent, guardian may be made party to proceeding. — The court may make a parent or guardian a party to any proceeding where the court has jurisdiction pursuant to section 211.031.

(L. 1995 H.B. 174, et al. § 9)



Section 211.134 Court may require participation by parent or guardian, purpose — court may order support, when.

Effective 28 Aug 1995

Title XII PUBLIC HEALTH AND WELFARE

211.134. Court may require participation by parent or guardian, purpose — court may order support, when. — 1. The court may require a parent or guardian of a child to participate in any activity the court finds is necessary to carry out the purposes of the juvenile code as stated in section 211.011, including, but not limited to:

(1) Requiring the parent or guardian to attend counseling sessions; and

(2) Requiring the parent or guardian to participate in any institutional treatment program, including attendance at the institution where the child resides.

2. The court may order the parent or guardian to support the child committed for institutionalization by paying the reasonable costs of support, maintenance and treatment of the child that the parent is financially able to pay.

(L. 1995 H.B. 174, et al. § 10)



Section 211.141 Child returned to parent, when, conditions — detention on order of court — detention without order, when — assessment of child required, when — random sampling of assessments.

Effective 28 Aug 2004

Title XII PUBLIC HEALTH AND WELFARE

211.141. Child returned to parent, when, conditions — detention on order of court — detention without order, when — assessment of child required, when — random sampling of assessments. — 1. When a child is taken into custody as provided in section 211.131, the person taking the child into custody shall, unless it has been otherwise ordered by the court, return the child to his or her parent, guardian or legal custodian on the promise of such person to bring the child to court, if necessary, at a stated time or at such times as the court may direct. The court may also impose other conditions relating to activities of the child. If these additional conditions are not met, the court may order the child detained as provided in section 211.151. If additional conditions are imposed, the child shall be notified that failure to adhere to the conditions may result in the court imposing more restrictive conditions or ordering the detention of the child. If the person taking the child into custody believes it desirable, he may request the parent, guardian or legal custodian to sign a written promise to bring the child into court and acknowledging any additional conditions imposed on the child.

2. If the child is not released as provided in subsection 1 of this section, he or she may be conditionally released or detained in any place of detention specified in section 211.151 but only on order of the court specifying the reason for the conditional release or the detention. The parent, guardian or legal custodian of the child shall be notified of the terms of the conditional release or the place of detention as soon as possible.

3. The juvenile officer may conditionally release or detain a child for a period not to exceed twenty-four hours if it is impractical to obtain a written order from the court because of the unreasonableness of the hour or the fact that it is a Sunday or holiday. The conditional release shall be as provided in subsection 1 of this section, and the detention shall be as provided in section 211.151. A written record of such conditional release or detention shall be kept and a report in writing filed with the court. In the event that the judge is absent from his circuit, or is unable to act, the approval of another circuit judge of the same or adjoining circuit must be obtained as a condition or continuing the conditional release or detention of a child for more than twenty-four hours.

4. In any matter referred to the juvenile court pursuant to section 211.031, the juvenile officer shall make a risk and needs assessment of the child and, before the disposition of the matter, shall report the results of the assessment to the juvenile court. The assessment shall be written on a standardized form approved by the office of state courts administrator.

5. The division, in cooperation with juvenile officers and juvenile courts, shall at least biennially review a random sample of assessments of children and the disposition of each child's case to recommend assessment and disposition equity throughout the state. Such review shall identify any evidence of racial disparity in certification. Such review shall be conducted in a manner which protects the confidentiality of the cases examined.

(L. 1957 p. 642 § 211.140, A.L. 1980 S.B. 512, A.L. 1982 S.B. 497, A.L. 1995 H.B. 174, et al., A.L. 2004 S.B. 1211)



Section 211.151 Places of detention — photographing and fingerprinting, restrictions.

Effective 28 Aug 1995

Title XII PUBLIC HEALTH AND WELFARE

211.151. Places of detention — photographing and fingerprinting, restrictions. — 1. Pending disposition of a case, the juvenile court may order in writing the detention of a child in one of the following places:

(1) A juvenile detention facility provided by the county;

(2) A shelter care facility, subject to the supervision of the court;

(3) A suitable place of detention maintained by an association having for one of its objects the care and protection of children;

(4) Such other suitable custody as the court may direct.

2. A child shall not be detained in a jail or other adult detention facility pending disposition of a case.

3. Law enforcement officers shall take fingerprints and photographs of a child taken into custody for offenses that would be considered felonies if committed by adults, without the approval of the juvenile judge. A child taken into custody as a victim of abuse or neglect or as a status offender pursuant to subdivision (1) or (2) of subsection 1 of section 211.031 or for an offense that would be considered a misdemeanor if committed by an adult may be fingerprinted or photographed with the consent of the juvenile judge. Records of a child who has been fingerprinted and photographed after being taken into custody shall be closed records as provided under section 610.100 if a petition has not been filed within thirty days of the date that the child was taken into custody; and if a petition for the child has not been filed within one year of the date the child was taken into custody, any records relating to the child concerning the alleged offense may be expunged under the procedures in sections 610.122 to 610.126.

4. (1) As used in this section, the term "jail or other adult detention facility" means any locked facility administered by state, county or local law enforcement and correctional agencies, a primary purpose of which is to detain adults charged with violating a criminal law pending trial, including facilities of a temporary nature which do not hold persons after they have been formally charged, or to confine adults convicted of an offense. The term "jail or other adult detention facility" does not include a juvenile detention facility.

(2) As used in this section, the term "juvenile detention facility" means a place, institution, building or part thereof, set of buildings or area, whether or not enclosing a building or set of buildings, which has been designated by the juvenile court as a place of detention for juveniles and which is operated, administered and staffed separately and independently of a jail or other detention facility for adults and used exclusively for the lawful custody and treatment of juveniles. The facility may be owned or operated by public or private agencies. A juvenile detention facility may be located in the same building or grounds as a jail or other adult detention facility if there is spatial separation between the facilities which prevents haphazard or accidental contact between juvenile and adult detainees; there is separation between juvenile and adult program activities; and there are separate juvenile and adult staff other than specialized support staff who have infrequent contact with detainees.

(L. 1957 p. 642 § 211.150, A.L. 1982 S.B. 497, A.L. 1984 H.B. 1255, A.L. 1995 H.B. 174, et al.)



Section 211.156 Care and detention of certain children by county, contribution by state, when.

Effective 28 Aug 1998

Title XII PUBLIC HEALTH AND WELFARE

211.156. Care and detention of certain children by county, contribution by state, when. — 1. Whenever a county shall own or operate an institution as a home for neglected and delinquent children, the state of Missouri shall pay to the county toward the care and maintenance of each of these children, upon an order or voucher submitted to the state by the circuit court fourteen to thirty-seven dollars per day, subject to appropriations.

2. Whenever a child is detained as provided in section 211.151, the state shall pay to the county governing body toward the care and maintenance of each such child upon a voucher or order submitted to the state by the circuit court the amount specified in this subsection. When submitting the voucher or order to the state, the circuit court shall certify that the child was detained only in a manner as provided by section 211.151. The amount to be paid to the county governing body is fourteen to thirty-seven dollars per day, subject to appropriations.

(L. 1982 S.B. 497, A.L. 1989 S.B. 163, A.L. 1998 H.B. 971)



Section 211.161 Court may require physical or mental examination — costs paid by county.

Effective 28 Aug 1989

Title XII PUBLIC HEALTH AND WELFARE

211.161. Court may require physical or mental examination — costs paid by county. — 1. The court may cause any child or person seventeen years of age within its jurisdiction to be examined by a physician, psychiatrist or psychologist appointed by the court in order that the condition of the child or person seventeen years of age may be given consideration in the disposition of his case. The expenses of the examination when approved by the court shall be paid by the county, except that the county shall not be liable for the costs of examinations conducted by the department of mental health either directly or through contract.

2. The services of a state, county or municipally maintained hospital, institution, or psychiatric or health clinic may be used for the purpose of this examination and treatment.

3. A county may establish medical, psychiatric and other facilities, upon request of the juvenile court, to provide proper services for the court in the diagnosis and treatment of children or persons seventeen years of age coming before it and these facilities shall be under the administration and control of the juvenile court. The juvenile court may appoint and fix the compensation of such professional and other personnel as it deems necessary to provide the court proper diagnostic, clinical and treatment services for children or persons seventeen years of age under its jurisdiction.

(L. 1957 p. 642 § 211.180, A.L. 1980 H.B. 1724, A.L. 1989 H.B. 502, et al.)

(1963) The establishment of the office of administrative assistant in the juvenile division of the St. Louis City Circuit Court was authorized by this section, being within the meaning of term “other facilities”. Marshak v. Poelker (Mo.), 367 S.W.2d 625.

(1980) The requirement that the fee for a psychiatric examination of children by court appointed physician be paid by the county does not mean that the expense of such examination should be taxed as “costs”. State of Mo. v. J.E.L. (Mo.), 606 S.W.2d 653.



Section 211.171 Hearing procedure — notification of current foster parents, preadoptive parents and relatives, when — public may be excluded, when — victim impact statement permitted, when.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

211.171. Hearing procedure — notification of current foster parents, preadoptive parents and relatives, when — public may be excluded, when — victim impact statement permitted, when. — 1. The procedure to be followed at the hearing shall be determined by the juvenile court judge and may be as formal or informal as he or she considers desirable, consistent with constitutional and statutory requirements. The judge may take testimony and inquire into the habits, surroundings, conditions and tendencies of the child and the family to enable the court to render such order or judgment as will best promote the welfare of the child and carry out the objectives of this chapter.

2. The hearing may, in the discretion of the court, proceed in the absence of the child and may be adjourned from time to time.

3. The current foster parents of a child, or any preadoptive parent or relative currently providing care for the child, shall be provided with notice of, and an opportunity to be heard in, any hearing to be held with respect to the child, and a foster parent shall have standing to participate in all court hearings pertaining to a child in their care.

4. All cases of children shall be heard separately from the trial of cases against adults.

5. Stenographic notes or an authorized recording of the hearing shall be required if the court so orders or, if requested by any party interested in the proceeding.

6. The general public shall be excluded and only such persons admitted as have a direct interest in the case or in the work of the court except in cases where the child is accused of conduct which, if committed by an adult, would be considered a class A or B felony; or for conduct which would be considered a class C felony, if the child has previously been formally adjudicated for the commission of two or more unrelated acts which would have been class A, B or C felonies, if committed by an adult.

7. The practice and procedure customary in proceedings in equity shall govern all proceedings in the juvenile court; except that, the court shall not grant a continuance in such proceedings absent compelling extenuating circumstances, and in such cases, the court shall make written findings on the record detailing the specific reasons for granting a continuance.

8. The court shall allow the victim of any offense to submit a written statement to the court. The court shall allow the victim to appear before the court personally or by counsel for the purpose of making a statement, unless the court finds that the presence of the victim would not serve justice. The statement shall relate solely to the facts of the case and any personal injuries or financial loss incurred by the victim. A member of the immediate family of the victim may appear personally or by counsel to make a statement if the victim has died or is otherwise unable to appear as a result of the offense committed by the child.

(L. 1957 p. 642 § 211.190, A.L. 1989 H.B. 502, et al., A.L. 1995 H.B. 174, et al., A.L. 1998 H.B. 1822 merged with S.B. 674, A.L. 1999 H.B. 136, A.L. 2004 H.B. 1453, A.L. 2014 S.B. 869)

(1962) Proceedings of juvenile court making a child a ward of the court and placing her in the custody of her grandmother were in the nature of a civil action insofar as appellate procedure and review were concerned and appeal could have been dismissed for failure to comply with rules of civil procedure. In re M — L — J — (A.), 356 S.W.2d 508.

(1974) Held that burden of proof on voluntary nature of incriminating statement of juvenile is on party seeking introduction of the statement. In the interest of M____ C____ (A.), 504 S.W.2d 641.



Section 211.177 Grandparent's right to intervene in action, restrictions, termination.

Effective 28 Aug 1994

Title XII PUBLIC HEALTH AND WELFARE

211.177. Grandparent's right to intervene in action, restrictions, termination. — 1. A grandparent shall have a right to intervene in any proceeding initiated pursuant to the provisions of this chapter, in which the custody of a grandchild is in issue, unless the juvenile judge decides after considering a motion to intervene by the grandparent that such intervention is against the best interest of the child.

2. The right of a grandparent to intervene pursuant to the provisions of this section may terminate upon the adoption of the child except where the child is adopted by a stepparent, another grandparent or other blood relative.

(L. 1993 S.B. 180 § 1, A.L. 1994 S.B. 657)

(1998) Statute by granting grandparent right to intervene infers a right to appeal. Long v. Seely, 975 S.W.2d 208 (E.D.Mo.).



Section 211.180 Family preservation screenings, conducted when, results.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

211.180. Family preservation screenings, conducted when, results. — Family preservation screenings shall be conducted by the children's division within seventy-two hours of the removal of a child from the home and placement in the custody of the court. The results of this screening shall be submitted to the juvenile court judge for consideration in the order of disposition or treatment of the child.

(L. 1994 S.B. 595, A.L. 2014 H.B. 1299 Revision)



Section 211.181 Order for disposition or treatment of child — suspension of order and probation granted, when — community organizations, immunity from liability, when — length of commitment may be set forth — assessments, deposits, use.

Effective 15 Sep 2005, see footnote

Title XII PUBLIC HEALTH AND WELFARE

211.181. Order for disposition or treatment of child — suspension of order and probation granted, when — community organizations, immunity from liability, when — length of commitment may be set forth — assessments, deposits, use. — 1. When a child or person seventeen years of age is found by the court to come within the applicable provisions of subdivision (1) of subsection 1 of section 211.031, the court shall so decree and make a finding of fact upon which it exercises its jurisdiction over the child or person seventeen years of age, and the court may, by order duly entered, proceed as follows:

(1) Place the child or person seventeen years of age under supervision in his own home or in the custody of a relative or other suitable person after the court or a public agency or institution designated by the court conducts an investigation of the home, relative or person and finds such home, relative or person to be suitable and upon such conditions as the court may require;

(2) Commit the child or person seventeen years of age to the custody of:

(a) A public agency or institution authorized by law to care for children or to place them in family homes; except that, such child or person seventeen years of age may not be committed to the department of social services, division of youth services;

(b) Any other institution or agency which is authorized or licensed by law to care for children or to place them in family homes;

(c) An association, school or institution willing to receive the child or person seventeen years of age in another state if the approval of the agency in that state which administers the laws relating to importation of children into the state has been secured; or

(d) The juvenile officer;

(3) Place the child or person seventeen years of age in a family home;

(4) Cause the child or person seventeen years of age to be examined and treated by a physician, psychiatrist or psychologist and when the health or condition of the child or person seventeen years of age requires it, cause the child or person seventeen years of age to be placed in a public or private hospital, clinic or institution for treatment and care; except that, nothing contained herein authorizes any form of compulsory medical, surgical, or psychiatric treatment of a child or person seventeen years of age whose parents or guardian in good faith are providing other remedial treatment recognized or permitted under the laws of this state;

(5) The court may order, pursuant to subsection 2 of section 211.081, that the child receive the necessary services in the least restrictive appropriate environment including home and community-based services, treatment and support, based on a coordinated, individualized treatment plan. The individualized treatment plan shall be approved by the court and developed by the applicable state agencies responsible for providing or paying for any and all appropriate and necessary services, subject to appropriation, and shall include which agencies are going to pay for and provide such services. Such plan must be submitted to the court within thirty days and the child's family shall actively participate in designing the service plan for the child or person seventeen years of age;

(6) The department of social services, in conjunction with the department of mental health, shall apply to the United States Department of Health and Human Services for such federal waivers as required to provide services for such children, including the acquisition of community-based services waivers.

2. When a child is found by the court to come within the provisions of subdivision (2) of subsection 1 of section 211.031, the court shall so decree and upon making a finding of fact upon which it exercises its jurisdiction over the child, the court may, by order duly entered, proceed as follows:

(1) Place the child under supervision in his own home or in custody of a relative or other suitable person after the court or a public agency or institution designated by the court conducts an investigation of the home, relative or person and finds such home, relative or person to be suitable and upon such conditions as the court may require;

(2) Commit the child to the custody of:

(a) A public agency or institution authorized by law to care for children or place them in family homes; except that, a child may be committed to the department of social services, division of youth services, only if he is presently under the court's supervision after an adjudication under the provisions of subdivision (2) or (3) of subsection 1 of section 211.031;

(b) Any other institution or agency which is authorized or licensed by law to care for children or to place them in family homes;

(c) An association, school or institution willing to receive it in another state if the approval of the agency in that state which administers the laws relating to importation of children into the state has been secured; or

(d) The juvenile officer;

(3) Place the child in a family home;

(4) Cause the child to be examined and treated by a physician, psychiatrist or psychologist and when the health or condition of the child requires it, cause the child to be placed in a public or private hospital, clinic or institution for treatment and care; except that, nothing contained herein authorizes any form of compulsory medical, surgical, or psychiatric treatment of a child whose parents or guardian in good faith are providing other remedial treatment recognized or permitted under the laws of this state;

(5) Assess an amount of up to ten dollars to be paid by the child to the clerk of the court.

­­

­

3. When a child is found by the court to come within the provisions of subdivision (3) of subsection 1 of section 211.031, the court shall so decree and make a finding of fact upon which it exercises its jurisdiction over the child, and the court may, by order duly entered, proceed as follows:

(1) Place the child under supervision in his or her own home or in custody of a relative or other suitable person after the court or a public agency or institution designated by the court conducts an investigation of the home, relative or person and finds such home, relative or person to be suitable and upon such conditions as the court may require; provided that, no child who has been adjudicated a delinquent by a juvenile court for committing or attempting to commit a sex-related offense which if committed by an adult would be considered a felony offense pursuant to chapter 566, including but not limited to rape, forcible sodomy, child molestation, and sexual abuse, and in which the victim was a child, shall be placed in any residence within one thousand feet of the residence of the abused child of that offense until the abused child reaches the age of eighteen, and provided further that the provisions of this subdivision regarding placement within one thousand feet of the abused child shall not apply when the abusing child and the abused child are siblings or children living in the same home;

(2) Commit the child to the custody of:

(a) A public agency or institution authorized by law to care for children or to place them in family homes;

(b) Any other institution or agency which is authorized or licensed by law to care for children or to place them in family homes;

(c) An association, school or institution willing to receive it in another state if the approval of the agency in that state which administers the laws relating to importation of children into the state has been secured; or

(d) The juvenile officer;

(3) Beginning January 1, 1996, the court may make further directions as to placement with the division of youth services concerning the child's length of stay. The length of stay order may set forth a minimum review date;

(4) Place the child in a family home;

(5) Cause the child to be examined and treated by a physician, psychiatrist or psychologist and when the health or condition of the child requires it, cause the child to be placed in a public or private hospital, clinic or institution for treatment and care; except that, nothing contained herein authorizes any form of compulsory medical, surgical, or psychiatric treatment of a child whose parents or guardian in good faith are providing other remedial treatment recognized or permitted under the laws of this state;

(6) Suspend or revoke a state or local license or authority of a child to operate a motor vehicle;

(7) Order the child to make restitution or reparation for the damage or loss caused by his offense. In determining the amount or extent of the damage, the court may order the juvenile officer to prepare a report and may receive other evidence necessary for such determination. The child and his attorney shall have access to any reports which may be prepared, and shall have the right to present evidence at any hearing held to ascertain the amount of damages. Any restitution or reparation ordered shall be reasonable in view of the child's ability to make payment or to perform the reparation. The court may require the clerk of the circuit court to act as receiving and disbursing agent for any payment ordered;

(8) Order the child to a term of community service under the supervision of the court or of an organization selected by the court. Every person, organization, and agency, and each employee thereof, charged with the supervision of a child under this subdivision, or who benefits from any services performed as a result of an order issued under this subdivision, shall be immune from any suit by the child ordered to perform services under this subdivision, or any person deriving a cause of action from such child, if such cause of action arises from the supervision of the child's performance of services under this subdivision and if such cause of action does not arise from an intentional tort. A child ordered to perform services under this subdivision shall not be deemed an employee within the meaning of the provisions of chapter 287, nor shall the services of such child be deemed employment within the meaning of the provisions of chapter 288. Execution of any order entered by the court, including a commitment to any state agency, may be suspended and the child placed on probation subject to such conditions as the court deems reasonable. After a hearing, probation may be revoked and the suspended order executed;

(9) When a child has been adjudicated to have violated a municipal ordinance or to have committed an act that would be a misdemeanor if committed by an adult, assess an amount of up to twenty-five dollars to be paid by the child to the clerk of the court; when a child has been adjudicated to have committed an act that would be a felony if committed by an adult, assess an amount of up to fifty dollars to be paid by the child to the clerk of the court.

4. Beginning January 1, 1996, the court may set forth in the order of commitment the minimum period during which the child shall remain in the custody of the division of youth services. No court order shall require a child to remain in the custody of the division of youth services for a period which exceeds the child's eighteenth birth date except upon petition filed by the division of youth services pursuant to subsection 1 of section 219.021. In any order of commitment of a child to the custody of the division of youth services, the division shall determine the appropriate program or placement pursuant to subsection 3 of section 219.021. Beginning January 1, 1996, the department shall not discharge a child from the custody of the division of youth services before the child completes the length of stay determined by the court in the commitment order unless the committing court orders otherwise. The director of the division of youth services may at any time petition the court for a review of a child's length of stay commitment order, and the court may, upon a showing of good cause, order the early discharge of the child from the custody of the division of youth services. The division may discharge the child from the division of youth services without a further court order after the child completes the length of stay determined by the court or may retain the child for any period after the completion of the length of stay in accordance with the law.

5. When an assessment has been imposed under the provisions of subsection 2 or 3 of this section, the assessment shall be paid to the clerk of the court in the circuit where the assessment is imposed by court order, to be deposited in a fund established for the sole purpose of payment of judgments entered against children in accordance with section 211.185.

(L. 1957 p. 642 § 211.200, A.L. 1974 H.B. 1475, A.L. 1980 S.B. 512, A.L. 1985 S.B. 323, A.L. 1987 S.B. 244, A.L. 1989 H.B. 502, et al., A.L. 1993 S.B. 88, A.L. 1995 H.B. 174, et al., A.L. 1998 S.B. 684, A.L. 2002 S.B. 923, et al., A.L. 2004 H.B. 1453, A.L. 2005 S.B. 420 & 344, A.L. 2005 1st Ex. Sess. H.B. 2)

Effective 9-15-05



Section 211.183 Order to include determination of efforts of division — definition of reasonable efforts by division — modification of the permanency plan, when — reasonable efforts not required, when — permanency hearing, when.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

211.183. Order to include determination of efforts of division — definition of reasonable efforts by division — modification of the permanency plan, when — reasonable efforts not required, when — permanency hearing, when. — 1. In juvenile court proceedings regarding the removal of a child from his or her home, the court's order shall include a determination of whether the children's division has made reasonable efforts to prevent or eliminate the need for removal of the child and, after removal, to make it possible for the child to return home. If the first contact with the family occurred during an emergency in which the child could not safely remain at home even with reasonable in-home services, the division shall be deemed to have made reasonable efforts to prevent or eliminate the need for removal.

2. "Reasonable efforts" means the exercise of reasonable diligence and care by the division to utilize all available services related to meeting the needs of the juvenile and the family. In determining reasonable efforts to be made and in making such reasonable efforts, the child's present and ongoing health and safety shall be the paramount consideration.

3. In support of its determination of whether reasonable efforts have been made, the court shall enter findings, including a brief description of what preventive or reunification efforts were made and why further efforts could or could not have prevented or shortened the separation of the family. The division shall have the burden of demonstrating reasonable efforts.

4. The juvenile court may authorize the removal of the child even if the preventive and reunification efforts of the division have not been reasonable, but further efforts could not permit the child to remain at home.

5. Before a child may be removed from the parent, guardian, or custodian of the child by order of a juvenile court, excluding commitments to the division of youth services, the court shall in its orders:

(1) State whether removal of the child is necessary to protect the child and the reasons therefor;

(2) Describe the services available to the family before removal of the child, including in-home services;

(3) Describe the efforts made to provide those services relevant to the needs of the family before the removal of the child;

(4) State why efforts made to provide family services described did not prevent removal of the child; and

(5) State whether efforts made to prevent removal of the child were reasonable, based upon the needs of the family and child.

6. If continuation of reasonable efforts, as described in this section, is determined by the division to be inconsistent with establishing a permanent placement for the child, the division shall take such steps as are deemed necessary by the division, including seeking modification of any court order to modify the permanency plan for the child.

7. The division shall not be required to make reasonable efforts, as defined in this section, but has the discretion to make reasonable efforts if a court of competent jurisdiction has determined that:

(1) The parent has subjected the child to a severe act or recurrent acts of physical, emotional or sexual abuse toward the child, including an act of incest; or

(2) The parent has:

(a) Committed murder of another child of the parent;

(b) Committed voluntary manslaughter of another child of the parent;

(c) Aided or abetted, attempted, conspired or solicited to commit such a murder or voluntary manslaughter; or

(d) Committed a felony assault that resulted in serious bodily injury to the child or to another child of the parent; or

(3) The parent's parental rights to a sibling have been involuntarily terminated.

8. If the court determines that reasonable efforts, as described in this section, are not required to be made by the division, the court shall hold a permanency hearing within thirty days after the court has made such determination. The division shall complete whatever steps are necessary to finalize the permanent placement of the child.

9. The division may concurrently engage in reasonable efforts, as described in this section, while engaging in such other measures as are deemed appropriate by the division to establish a permanent placement for the child.

(L. 1985 H.B. 366, et al. § 4, A.L. 1987 S.B. 244, A.L. 1998 H.B. 1822 merged with S.B. 674, A.L. 2014 H.B. 1299 Revision)



Section 211.185 Court may order parents and child to make restitution, when, amount — restitution hearing required, when, procedure — community service — execution of judgment.

Effective 28 Aug 1995

Title XII PUBLIC HEALTH AND WELFARE

211.185. Court may order parents and child to make restitution, when, amount — restitution hearing required, when, procedure — community service — execution of judgment. — 1. In addition to the court's authority to issue an order for the child to make restitution or reparation for the damage or loss caused by his offense as provided in section 211.181, the court may enter a judgment of restitution against both the parent and the child pursuant to the provisions of this section if the court finds that the parent has failed to exercise reasonable parental discipline or authority to prevent the damage or loss and the child has:

(1) Stolen, damaged, destroyed, converted, unlawfully obtained, or substantially decreased the value of the property of another; or

(2) Inflicted personal injury on another, requiring the injured person to incur medical, dental, hospital, funeral, or burial expenses.

2. The court may order both the parent and the child to make restitution to:

(1) The victim;

(2) Any governmental entity; or

(3) A third-party payor, including an insurer, that has made payment to the victim to compensate the victim for a property loss or a pecuniary loss under subdivisions (1) and (2) of subsection 1 of this section.

3. Restitution payments to the victim have priority over restitution payments to a third-party payor. If the victim has been compensated for the victim's loss by a third-party payor, the court may order restitution payments to the third-party payor in the amount that the third-party payor compensated the victim.

4. Payment of restitution to a victim under this section has priority over payment of restitution to any governmental entity.

5. Considering the age and circumstances of a child, the court may order the child to make restitution to the wronged person personally.

6. A restitution hearing to determine the liability of the parent and the child shall be held not later than thirty days after the disposition hearing and may be extended by the court for good cause. In the restitution hearing, a written statement or bill for medical, dental, hospital, funeral, or burial expenses shall be prima facie evidence that the amount indicated on the written statement or bill represents a fair and reasonable charge for the services or materials provided. The burden of proving that the amount indicated on the written statement or bill is not fair and reasonable shall be on the person challenging the fairness and reasonableness of the amount.

7. A judgment of restitution against a parent may not be entered unless the parent has been afforded a reasonable opportunity to be heard and to present appropriate evidence in his behalf. The parent shall be advised of his right to obtain counsel for representation at the hearing. A hearing under this section may be held as part of an adjudicatory or disposition hearing for the child.

8. The judgment may be enforced in the same manner as enforcing monetary judgments.

9. A judgment of restitution ordered pursuant to this section against a child and his parents shall not be a bar to a proceeding against the child and his parents pursuant to section 537.045 or section 8.150 for the balance of the damages not paid pursuant to this section. In no event, however, may the total restitution paid by the child and his parents pursuant to this section, section 8.150, and section 537.045 exceed four thousand dollars.

10. The child may be ordered to work in a court-approved community service work site at a rate of compensation not to exceed minimum wage. The number of hours worked shall be reported to the juvenile officer and the compensation earned for these hours shall be used for the sole purpose of satisfying the judgment entered against the child in accordance with this section. Upon application by the juvenile officer made with the juvenile court's written approval, the clerk of the court of the circuit where the fund is deposited and where a judgment has been entered in accordance with this section shall pay the compensation earned by the child to the person in whose favor the judgment has been entered.

11. Notwithstanding any other provision of this section to the contrary, a judgment of restitution ordered pursuant to this section against a child may be executed upon after the child attains the age of eighteen years.

(L. 1989 H.B. 502, et al., A.L. 1990 H.B. 1734, A.L. 1993 S.B. 88, A.L. 1995 H.B. 174, et al.)

CROSS REFERENCES:

Defacing of state facilities by minors, penalty, liability, 8.150

Minor's torts, parent, guardian and minor's liability, work accepted in lieu of payment, 537.045



Section 211.188 Court may order work for restitution — not an employee.

Effective 28 Aug 1996

Title XII PUBLIC HEALTH AND WELFARE

211.188. Court may order work for restitution — not an employee. — 1. The court may order a child, who has been adjudicated for a nonviolent crime and who is age fourteen or older, to work for any employer at a rate of compensation not to exceed minimum wage, for a period of time necessary to make such restitution for the damage or loss caused by his offense.

2. A child, age fourteen or older, who is ordered by the juvenile court to make restitution for the damage or loss caused by his offense pursuant to subsection 1 of this section shall not be considered an employee as defined in section 290.500.

(L. 1996 H.B. 1301 & 1298 § 11)



Section 211.201 Commitment of children to department of mental health, duration — jurisdiction by court and department — extension of commitment, procedure.

Effective 28 Aug 1980

Title XII PUBLIC HEALTH AND WELFARE

211.201. Commitment of children to department of mental health, duration — jurisdiction by court and department — extension of commitment, procedure. — 1. Notwithstanding the provisions of sections 211.151, 211.161 and 211.181, and any other provision of law contrary to this section, the juvenile court may not order that children be detained by, committed to or otherwise placed in the department of mental health for periods longer than thirty days except as provided in sections 211.201 to 211.207.

2. Notwithstanding any other provision of law to the contrary, a juvenile court loses jurisdiction of a child committed by it to the department of mental health unless, by the terms of its order committing the child to the department, the court expressly retains jurisdiction of the child.

3. If a child is to be detained beyond his eighteenth birthday in the custody of the department, the child may only be held pursuant to an express court order entered after a hearing within thirty days of the child's eighteenth birthday. The department shall notify the court thirty days before the child's eighteenth birthday that the department shall discharge the child unless the court sets the matter down for a hearing. If the court, on its own motion or motion of any interested party, believes the person should be detained, the court shall give proper notice of the hearing before the child's eighteenth birthday to the director of the department and other parties as required by law.

(L. 1957 p. 642 § 211.220, A.L. 1963 p. 388, A.L. 1979 H.B. 934, A.L. 1980 H.B. 1724)



Section 211.202 Mentally disordered children, evaluation — disposition — review by court.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

211.202. Mentally disordered children, evaluation — disposition — review by court. — 1. If a child under the jurisdiction of the juvenile court appears to be mentally disordered, other than intellectually disabled or developmentally disabled, the court, on its own motion or on the motion or petition of any interested party, may order the department of mental health to evaluate the child.

2. A mental health facility designated by the department of mental health shall perform within twenty days an evaluation of the child, on an outpatient basis if practicable, for the purpose of determining whether inpatient admission is appropriate because the following criteria are met:

(1) The child has a mental disorder other than intellectual disability or developmental disability, as all these terms are defined in chapter 630;

(2) The child requires inpatient care and treatment for the protection of himself or others;

(3) A mental health facility offers a program suitable for the child's needs;

(4) A mental health facility is the least restrictive environment as the term "least restrictive environment" is defined in chapter 630.

3. If the facility determines, as a result of the evaluation, that it is appropriate to admit the child as an inpatient, the head of the mental health facility, or his designee, shall recommend the child for admission, subject to the availability of suitable accommodations, and send the juvenile court notice of the recommendation and a copy of the evaluation. Should the department evaluation recommend inpatient care, the child, his parent, guardian or counsel shall have the right to request an independent evaluation of the child. Within twenty days of the receipt of the notice and evaluation by the facility, or within twenty days of the receipt of the notice and evaluation from the independent examiner, the court may order, pursuant to a hearing, the child committed to the custody of the department of mental health for inpatient care and treatment, or may otherwise dispose of the matter; except, that no child shall be committed to a mental health facility under this section for other than care and treatment.

4. If the facility determines, as a result of the evaluation, that inpatient admission is not appropriate, the head of the mental health facility, or his designee, shall not recommend the child for admission as an inpatient. The head of the facility, or his designee, shall send to the court a notice that inpatient admission is not appropriate, along with a copy of the evaluation, within twenty days of completing the evaluation. If the child was evaluated on an inpatient basis, the juvenile court shall transfer the child from the department of mental health within twenty days of receipt of the notice and evaluation or set the matter for hearing within twenty days, giving notice of the hearing to the director of the facility as well as all others required by law.

5. If at any time the facility determines that it is no longer appropriate to provide inpatient care and treatment for the child committed by the juvenile court, but that such child appears to qualify for placement under section 630.610, the head of the facility shall refer such child for placement. Subject to the availability of an appropriate placement, the department of mental health shall place any child who qualifies for placement under section 630.610. If no appropriate placement is available, the department of mental health shall discharge the child or make such other arrangements as it may deem appropriate and consistent with the child's welfare and safety. Notice of the placement or discharge shall be sent to the juvenile court which first ordered the child's detention.

6. The committing juvenile court shall conduct an annual review of the child's need for continued placement in the mental health facility.

(L. 1980 H.B. 1724, A.L. 2011 H.B. 555 merged with H.B. 648, A.L. 2014 H.B. 1064)



Section 211.203 Developmentally disabled children, evaluation — disposition — review by court.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

211.203. Developmentally disabled children, evaluation — disposition — review by court. — 1. If a child under the jurisdiction of the juvenile court appears to be intellectually disabled or developmentally disabled, as these terms are defined in chapter 630, the court, on its own motion or on the motion or petition of any interested party, may order the department of mental health to evaluate the child.

2. A regional center designated by the department of mental health shall perform within twenty days a comprehensive evaluation, as defined in chapter 633, on an outpatient basis if practicable, for the purpose of determining the appropriateness of a referral to a developmental disability facility operated or funded by the department of mental health. If it is determined by the regional center, as a result of the evaluation, to be appropriate to refer such child to a department developmental disability facility under section 633.120 or a private developmental disability facility under section 630.610, the regional center shall refer the evaluation to the appropriate developmental disability facility.

3. If, as a result of reviewing the evaluation, the head of the developmental disability facility, or his designee, determines that it is appropriate to admit such child as a resident, the head of the developmental disability facility, or his or her designee, shall recommend the child for admission, subject to availability of suitable accommodations. The head of the regional center, or his designee, shall send the juvenile court notice of the recommendation for admission by the developmental disability facility and a copy of the evaluation. Should the department evaluation recommend residential care and habilitation, the child, his parent, guardian or counsel shall have the right to request an independent evaluation of the child. Within twenty days of receipt of the notice and evaluation from the facility, or within twenty days of the receipt of the notice and evaluation from the independent examiner, the court may order, pursuant to a hearing, the child committed to the custody of the department of mental health for residential care and habilitation, or may otherwise dispose of the matter; except, that no child shall be committed to the department of mental health for other than residential care and habilitation. If the department proposes placement at, or transferring the child to, a department facility other than that designated in the order of the juvenile court, the department shall conduct a due process hearing within six days of such placement or transfer during which the head of the initiating facility shall have the burden to show that the placement or transfer is appropriate for the medical needs of the child. The head of the facility shall notify the court ordering detention or commitment and the child's last known attorney of record of such placement or transfer.

4. If, as a result of the evaluation, the regional center determines that it is not appropriate to admit such child as a resident in a developmental disability facility, the regional center shall send a notice to the court that it is inappropriate to admit such child, along with a copy of the evaluation. If the child was evaluated on a residential basis, the juvenile court shall transfer the child from the department within five days of receiving the notice and evaluation or set the matter for hearing within twenty days, giving notice of the hearing to the director of the facility as well as all others required by law.

5. If at any time the developmental disability facility determines that it is no longer appropriate to provide residential habilitation for the child committed by the juvenile court, but that such child appears to qualify for placement under section 630.610, the head of the facility shall refer such child for placement. Subject to the availability of an appropriate placement, the department shall place any child who qualifies for placement under section 630.610. If no appropriate placement is available, the department shall discharge the child or make such other arrangements as it may deem appropriate and consistent with the child's welfare and safety. Notice of the placement or discharge shall be sent to the juvenile court which first ordered the child's detention.

6. The committing court shall conduct an annual review of the child's need for continued placement at the developmental disability facility.

(L. 1980 H.B. 1724, A.L. 2011 H.B. 555 merged with H.B. 648, A.L. 2014 H.B. 1064)



Section 211.206 Duties of department of mental health — discharge by department — notice — jurisdiction of court.

Effective 28 Aug 2011

Title XII PUBLIC HEALTH AND WELFARE

211.206. Duties of department of mental health — discharge by department — notice — jurisdiction of court. — 1. For each child committed to the department of mental health by the juvenile court, the director of the department of mental health, or his designee, shall prepare an individualized treatment or habilitation plan, as defined in chapter 630, within thirty days of the admission for treatment or habilitation. The status of each child shall be reviewed at least once every thirty days. Copies of all individualized treatment plans, habilitation plans, and periodic reviews shall be sent to the committing juvenile court.

2. The department of mental health shall discharge a child committed to it by the juvenile court pursuant to sections 211.202 and 211.203 if the head of a mental health facility or developmental disability facility, or his designee, determines, in an evaluation or a periodic review, that any of the following conditions are true:

(1) A child committed to a mental health facility no longer has a mental disorder other than intellectual disability or developmental disability;

(2) A child committed to a developmental disability facility is not intellectually disabled or developmentally disabled;

(3) The condition of the child is no longer such that, for the protection of the child or others, the child requires inpatient hospitalization or residential habilitation;

(4) The mental health facility or developmental disability facility does not offer a program which best meets the child's needs;

(5) The mental health facility or developmental disability facility does not provide the least restrictive environment, as defined in section 630.005, which is consistent with the child's welfare and safety.

3. If the committing court specifically retained jurisdiction of the child by the terms of its order committing the child to the department of mental health, notice of the discharge, accompanied by a diagnosis and recommendations for placement of the child, shall be forwarded to the court at least twenty days before such discharge date. Unless within twenty days of receipt of notice of discharge the juvenile court orders the child to be brought before it for appropriate proceedings, jurisdiction of that court over the child shall terminate at the end of such twenty days.

(L. 1980 H.B. 1724, A.L. 2011 H.B. 555 merged with H.B. 648)



Section 211.207 Youth services division may request evaluation — procedure after evaluation — transfer of custody.

Effective 28 Aug 2011

Title XII PUBLIC HEALTH AND WELFARE

211.207. Youth services division may request evaluation — procedure after evaluation — transfer of custody. — 1. If a child is committed to the division of youth services and subsequently appears to be mentally disordered, as defined in chapter 630, the division shall refer the child to the department of mental health for evaluation. The evaluation shall be performed within twenty days by a mental health facility or regional center operated by the department of mental health and, if practicable, on an outpatient basis, for the purpose of determining whether inpatient care at a mental health facility or residential habilitation in a developmental disability facility is appropriate because the child meets the criteria specified in subsection 2 of section 211.202 or in section 633.120, respectively.

2. If, as a result of the evaluation, the director of the department of mental health, or his designee, determines that the child is not mentally disordered so as to require inpatient care and treatment in a mental health facility or residential habilitation in a developmental disability facility, the director, or his designee, shall so notify the director of the division of youth services. If the child was evaluated on an inpatient or residential basis, the child shall be returned to the division of youth services.

3. If the director of the department of mental health, or his designee, determines that the child requires inpatient care and treatment at a mental health facility operated by the department of mental health or residential habilitation in a developmental disability facility operated by the department of mental health, the director, or his designee, shall notify the director of the division of youth services that admission is appropriate. The director of the division may transfer the physical custody of the child to the department of mental health for admission to a department of mental health facility and the department of mental health shall accept the transfer subject to the availability of suitable accommodations.

4. The director of the department of mental health, or his designee, shall cause an individualized treatment or habilitation plan to be prepared by the mental health facility or developmental disability facility for each child. The mental health facility or developmental disability facility shall review the status of the child at least once every thirty days. If, as a result of any such review, it is determined that inpatient care and treatment at a mental health facility or residential habilitation in a developmental disability facility is no longer appropriate for the child because the child does not meet the criteria specified in subsection 2 of section 211.202 or in section 633.120, respectively, the director of the department of mental health, or his designee, shall so notify the director of the division of youth services and shall return the child to the custody of the division.

5. If a child for any reason ceases to come under the jurisdiction of the division of youth services, he may be retained in a mental health facility or developmental disability facility only as otherwise provided by law.

(L. 1980 H.B. 1724, A.L. 2011 H.B. 555 merged with H.B. 648)



Section 211.211 Right to counsel or guardian ad litem — counsel appointed, when — waiver.

Effective 28 Aug 2017

Title XII PUBLIC HEALTH AND WELFARE

211.211. Right to counsel or guardian ad litem — counsel appointed, when — waiver. — 1. A child is entitled to be represented by counsel in all proceedings under subdivision (2) or (3) of subsection 1 of section 211.031 and by a guardian ad litem in all proceedings under subdivision (1) of subsection 1 of section 211.031.

2. The court shall appoint counsel for a child prior to the filing of a petition if a request is made therefor to the court and the court finds that the child is the subject of a juvenile court proceeding and that the child making the request is indigent.

3. When a petition has been filed under subdivision (2) or (3) of subsection 1 of section 211.031, the court shall appoint counsel for the child except if private counsel has entered his or her appearance on behalf of the child or if counsel has been waived in accordance with law.

4. When a petition has been filed and the child’s custodian appears before the court without counsel, the court shall appoint counsel for the custodian if it finds:

(1) That the custodian is indigent; and

(2) That the custodian desires the appointment of counsel; and

(3) That a full and fair hearing requires appointment of counsel for the custodian.

5. Counsel shall be allowed a reasonable time in which to prepare to represent his client.

6. Counsel shall serve for all stages of the proceedings, including appeal, unless relieved by the court for good cause shown. If no appeal is taken, services of counsel are terminated following the entry of an order of disposition.

7. The child and his custodian may be represented by the same counsel except where a conflict of interest exists. Where it appears to the court that a conflict exists, it shall order that the child and his custodian be represented by separate counsel, and it shall appoint counsel if required by subsection 3 or 4 of this section.

8. When a petition has been filed, a child may waive his right to counsel only with the approval of the court.

9. Waiver of counsel by a child may be withdrawn at any stage of the proceeding, in which event the court shall appoint counsel for the child if required by subsection 3 of this section.

(L. 1957 p. 642 § 211.215, A.L. 1989 H.B. 502, et al., A.L. 2017 S.B. 160)



Section 211.221 Religion considered in placing child.

Effective 28 Aug 1957

Title XII PUBLIC HEALTH AND WELFARE

211.221. Religion considered in placing child. — In placing a child in or committing a child to the custody of an individual or of a private agency or institution the court shall whenever practicable select either a person, or an agency or institution governed by persons of the same religious faith as that of the parents of such child, or in case of a difference in the religious faith of the parents, then of the religious faith of the child or if the religious faith of the child is not ascertainable, then of the faith of either of the parents.

(L. 1957 p. 642 § 211.230)



Section 211.231 Indeterminate commitments, exception — exchange of information by court and institution or agency.

Effective 28 Aug 1995

Title XII PUBLIC HEALTH AND WELFARE

211.231. Indeterminate commitments, exception — exchange of information by court and institution or agency. — 1. All commitments made by the juvenile court shall be for an indeterminate period of time, unless the child is committed pursuant to subdivision (3) of subsection 3 of section 211.181, and shall not continue beyond the child's twenty-first birthday.

2. Whenever the court commits a child to an institution or agency, it shall transmit with the order of commitment a summary of its information concerning the child, and the institution or agency shall give to the court such information concerning the child as the court may require from time to time so long as the child is under the jurisdiction of the juvenile court.

(L. 1957 p. 642 § 211.210, A.L. 1995 H.B. 174, et al.)



Section 211.241 Court orders to parents for support of children, procedure — county to support, when.

Effective 28 Aug 1957

Title XII PUBLIC HEALTH AND WELFARE

211.241. Court orders to parents for support of children, procedure — county to support, when. — 1. When the juvenile court finds a child to be within the purview of applicable provisions of section 211.031 it may in the same or subsequent proceedings, either on its own motion or upon the application of any person, institution or agency having the custody of such child, proceed to inquire into the ability of the parent of the child to support it or to contribute to its support. If the parent does not voluntarily appear for the proceeding, he shall be summoned in the same manner as in civil cases and the summons in the case may issue to any county of the state.

2. If the court finds that the parent is able to support the child or to contribute to its support, the court may enter an order requiring the parent to support the child or to contribute to its support and to pay the costs of collecting the judgment.

3. The court may enforce the order by execution and the execution may issue on request of the juvenile officer or any person, agency or institution which has been awarded custody of the child. No deposit or bond for costs shall be required as a condition for the issuance or service of the execution. No property is exempt from execution upon a judgment or decree made under this section, and all wages or other sums due the parent is subject to garnishment or execution in any proceedings under this section.

4. Otherwise the necessary support of the child shall, unless the court commits the child to a person or institution willing to receive it without charge, be paid out of the funds of the county but only upon approval of the judge of the juvenile court.

(L. 1957 p. 642 § 211.240)

(1979) Statutory authority to require and enforce contribution by parent for support of child under jurisdiction of juvenile court implies authority to adjudicate paternity. Miller v. Russell (A.), 593 S.W.2d 598.



Section 211.251 Modification of court orders.

Effective 28 Aug 1989

Title XII PUBLIC HEALTH AND WELFARE

211.251. Modification of court orders. — 1. A decree of the juvenile court made under the provisions of section 211.181 may be modified at any time on the court's own motion.

2. The juvenile officer, the parent, guardian, legal custodian, spouse, relative or next friend of a child committed to the custody of an institution or agency may, at any time, petition the court for a modification of the order of custody. The court may deny the petition without hearing or may, in its discretion, conduct a hearing upon the issues raised and may make any orders relative to the issues as it deems proper.

3. The authority of the juvenile court to modify a decree is subject to the provisions of chapter 219.

(L. 1957 p. 642 § 211.250, A.L. 1989 H.B. 502, et al.)

1955) Where parent seeks modification of court's order after finding that children were neglected and award of custody of children to himself, his morals are to be considered and burden is on him to show benefit to children. Dansker v. Dansker (A.), 279 S.W.2d 505.

(1955) Motion of minor children by their natural parents to modify judgments finding them abandoned children and awarding their custody to third persons, should be granted where natural parents were fit persons to have custody and able to care for them. State v. Pogue (A.), 282 S.W.2d 582.

(1956) Adjudication by juvenile court that child was a neglected child under the juvenile court law does not permanently deprive parent of the right to custody and in adoption case court must find willful abandonment or neglect to provide proper care for one year before parent's consent to adoption is unnecessary. In re Slaughter (A.), 290 S.W.2d 408.



Section 211.261 Appeals.

Effective 28 Aug 1994

Title XII PUBLIC HEALTH AND WELFARE

211.261. Appeals. — 1. An appeal shall be allowed to the child from any final judgment, order or decree made under the provisions of this chapter and may be taken on the part of the child by its parent, guardian, legal custodian, spouse, relative or next friend. An appeal shall be allowed to a parent from any final judgment, order or decree made under the provisions of this chapter which adversely affects him. An appeal shall be allowed to the juvenile officer from any final judgment, order or decree made under this chapter, except that no such appeal shall be allowed concerning a final determination pursuant to subdivision (3) of subsection 1 of section 211.031. Notice of appeal shall be filed within thirty days after the final judgment, order or decree has been entered but neither the notice of appeal nor any motion filed subsequent to the final judgment acts as a supersedeas unless the court so orders.

2. Notwithstanding the provisions of subsection 1 of this section, an appeal shall be allowed to the juvenile officer from any order suppressing evidence, a confession or an admission, in proceedings under subdivision (3) of subsection 1 of section 211.031.

3. The appeal provided for in subsection 2 of this section shall be an interlocutory appeal, filed in the appropriate district of the Missouri court of appeals. Notice of such interlocutory appeal shall be filed within three days of the entry of the order of trial court; the time limits applicable to such appeal shall be the same as in interlocutory appeals allowed to the state in criminal cases.

(L. 1957 p. 642 § 211.260, A.L. 1994 S.B. 657)

(1954) An appeal from a juvenile court judgment finding minor delinquent in that he committed burglary and larceny is not within the jurisdiction of the supreme court either as a case of felony or as a civil case where the state is a party. State v. Harold, 364 Mo. 1052, 271 S.W.2d 527.

(1955) Where information charged that nine minor children were neglected and judgment ordered one removed from parents' home and took question as to the other children under advisement, the case was not disposed of and appeal was premature. State v. Couch (A.), 285 S.W.2d 42.

(1956) The determination of the status of the child and the determination of the question of commitment are separate and distinct proceedings, each terminating in a final judgment from which an appeal lies. In re Juvenile Delinquency Appeal (A.), 289 S.W.2d 436.

(1958) A juvenile proceeding is not a criminal case but partakes of a “civil” character so that on appeal reviewing court is not required to examine record in light of motion for new trial as required by § 547.270, RSMo. In re C . . . . . . . (A.), 314 S.W.2d 756.

(1962) Appeal by parents from judgment terminating parental rights is authorized by section 211.261. In re Burgess (A.), 359 S.W.2d 484.

(1962) Father's appeal from order making minor sons wards of court and committing them to custody of division of welfare, filed more than 30 days after entry of final judgment, dismissed. In re R.,S., and T. (A.), 362 S.W.2d 642.



Section 211.271 Court orders not to affect civil rights — not evidence, exception.

Effective 28 Aug 1969

Title XII PUBLIC HEALTH AND WELFARE

211.271. Court orders not to affect civil rights — not evidence, exception. — 1. No adjudication by the juvenile court upon the status of a child shall be deemed a conviction nor shall the adjudication operate to impose any of the civil disabilities ordinarily resulting from conviction nor shall the child be found guilty or be deemed a criminal by reason of the adjudication.

2. No child shall be charged with a crime or convicted unless the case is transferred to a court of general jurisdiction as provided in this chapter.

3. After a child is taken into custody as provided in section 211.131, all admissions, confessions, and statements by the child to the juvenile officer and juvenile court personnel and all evidence given in cases under this chapter, as well as all reports and records of the juvenile court, are not lawful or proper evidence against the child and shall not be used for any purpose whatsoever in any proceeding, civil or criminal, other than proceedings under this chapter.

4. The disposition made of a child and the evidence given in the court does not operate to disqualify the child in any future civil or military service application or appointment.

(L. 1957 p. 642 § 211.270, A.L. 1969 p. 353)

(1970) Statement made to juvenile officer by juvenile and considered by juvenile court in deciding whether juvenile should be tried as adult is not lawful or proper evidence against juvenile in any criminal, civil, or other proceeding. State v. Arbeiter (Mo.), 449 S.W.2d 627.

(1971) Refusal by trial court to allow defendant to impeach state's four principal witnesses, adults at time of trial, on the basis that each had previously committed an offense while a juvenile, which would have been a crime if committed by an adult, was upheld. State v. Williams (Mo.), 473 S.W.2d 388.

(1973) Held that Miranda warning must be understood by juvenile to be effectively waived. Juvenile has right to have parental protection at the time of custodial interrogation. Failure to have an attorney or a natural parent, guardian or adult friend present during custodial questioning barred introduction of confession in juvenile proceedings. In re K. W. B. (A.), 500 S.W.2d 275.

(1974) Under subsection 3 of this section, subject to constitutional protections being observed, any statements, admissions or confessions obtained by juvenile officer from juvenile are admissible in proceedings under Ch. 211 to determine “delinquency” which may lead to commitment to a state institution. In Interest of M_________ C________ (A.), 504 S.W.2d 641.

(1974) Held that failure to warn juvenile that he might be tried as an adult in connection with giving of Miranda warning was insufficient when juvenile was in fact tried as an adult and statement made to police was inadmissible. State v. McMillan (Mo.), 514 S.W.2d 528.

(1974) Held that failure to warn a defendant that he may be certified and tried as an adult will bar any admission made to juvenile court personnel and will prohibit use of physical evidence obtained as a result of such admission or statement in a subsequent trial as an adult. State v. Ross (A.), 516 S.W.2d 311.

(1975) Held that Davis v. Alaska, 415 U.S. 308, does not amount to a general condemnation of juvenile confidentiality provisions and that where testimony of witness was cumulative refusal to allow cross-examination on juvenile record to attack credibility was not a denial of the right of effective cross-examination. State v. Walters (A.), 528 S.W.2d 790.

(1984) Prohibition against the use of a juvenile's records in any civil or criminal proceeding is intended to protect the juvenile, and was held to have no application where the defendant in a wrongful death action sought the use of such records to rebut damage claims based on the death of the juvenile. Smith v. Harold's Supermarket, Inc. (Mo. App.), 685 S.W.2d 859.

(1992) Trial court violated the Eighth Amendment by refusing to give the mitigating-circumstance instruction that defendant requested — “The defendant has no significant history of prior criminal activity.” Missouri statutes prohibit the introduction of a defendant's juvenile record for any purpose. Lashley v. Armontrout, 957 F.2d 1495 (8th Cir.)



Section 211.281 Costs how adjudged, collected.

Effective 28 Aug 1957

Title XII PUBLIC HEALTH AND WELFARE

211.281. Costs how adjudged, collected. — The costs of the proceedings in any case in the juvenile court may, in the discretion of the court be adjudged against the parents of the child involved or the informing witness as provided in section 211.081, as the case may be, and collected as provided by law. All costs not so collected shall be paid by the county.

(L. 1957 p. 642 § 211.320)

(1976) Fees of appointed counsel in juvenile court matters are not “costs” and county is not required to pay appointed attorneys who represent indigent juveniles. State ex rel. Cain v. Mitchell (Mo.), 543 S.W.2d 785.



Section 211.291 Juvenile courtroom in counties of first and second class — any judge of circuit may hold court, when.

Effective 28 Aug 1957

Title XII PUBLIC HEALTH AND WELFARE

211.291. Juvenile courtroom in counties of first and second class — any judge of circuit may hold court, when. — 1. In counties of the first and second class and in the city of St. Louis a courtroom, to be designated the juvenile courtroom, shall be provided by the county or circuit court of the county or city, as the case may be, for the hearing of cases under this chapter.

2. In case of the absence or inability of the judge of the juvenile court in any such county to hold court, any one of the circuit judges in the judicial circuit may perform that duty.

(L. 1957 p. 642 § 211.280)



Section 211.301 Juvenile court held in chambers or other room in counties of third and fourth class — transfer of judges.

Effective 28 Aug 1957

Title XII PUBLIC HEALTH AND WELFARE

211.301. Juvenile court held in chambers or other room in counties of third and fourth class — transfer of judges. — 1. In counties of the third and fourth class hearings may be conducted in the judge's chambers or in such other room or apartment as may be provided or designated by the judge of the juvenile court.

2. In case of the absence or inability of the juvenile judge to hold court, he may request the supreme court to assign another circuit judge to perform that duty. Any juvenile judge having more than one county within his circuit, may, in his discretion, and in the interests of the welfare of the child involved, act upon a juvenile case arising within that circuit, irrespective of where, within the circuit, he may then be holding court.

(L. 1957 p. 642 § 211.290)



Section 211.311 Clerk of circuit court to act for juvenile court.

Effective 02 Jan 1979, see footnote

Title XII PUBLIC HEALTH AND WELFARE

211.311. Clerk of circuit court to act for juvenile court. — The clerk of the circuit court shall act as the clerk of the juvenile court.

(L. 1957 p. 642 § 211.300, A.L. 1978 H.B. 1634)

Effective 1-2-79



Section 211.319 Juvenile court records and proceedings, abuse and neglect cases, procedure.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

211.319. Juvenile court records and proceedings, abuse and neglect cases, procedure. — 1. On or before July 1, 2005, all juvenile court proceedings conducted pursuant to subdivision (1) of subsection 1 of section 211.031 and for termination of parental rights cases pursuant to sections 211.442 to 211.487 initiated by a juvenile officer or the division shall be open to the public; except that, when the parent has consented in writing to the termination of his or her parental rights in conjunction with a placement with a licensed child-placing agency under subsection 6 of section 453.010, the hearing shall be closed. The court, on its own motion, may exclude for good cause shown any person or persons from the proceedings to protect the welfare and best interests of the child and for exceptional circumstances. Any party to a juvenile court proceeding referred to in this subsection, except the state, may file a motion requesting that the general public be excluded from the proceeding or any portion of the proceeding. Upon the filing of such motion, the court shall hear arguments by the parties, but no evidence, and shall make a determination whether closure is in the best interest of the parties or whether it is in the public interest to deny such motion. The court shall make a finding on the record when a motion to close a hearing pursuant to this section is made and heard by the court.

2. Notwithstanding the provisions of subsection 1 of this section, the general public shall be excluded from all juvenile court proceedings referred to in subsection 1 of this section during the testimony of any child or victim and only such persons who have a direct interest in the case or in the work of the court will be admitted to the proceedings.

3. For juvenile court proceedings described in subsection 1 of this section, pleadings and orders of the juvenile court other than confidential files and those specifically ordered closed by the juvenile court judge shall be open to the general public. For purposes of this section, "confidential file" means all other records and reports considered closed or confidential by law, including but not limited to medical reports, psychological or psychiatric evaluations, investigation reports of the children's division, social histories, home studies, and police reports and law enforcement records. Only persons who are found by the court to have a legitimate interest shall be allowed access to confidential or closed files. In determining whether a person has a legitimate interest, the court shall consider the nature of the proceedings, the welfare and safety of the public, and the interest of any child involved.

4. For records made available to the public pursuant to this section:

(1) The identity of any child involved except the perpetrator shall not be disclosed and all references in such records to the identity of any child involved except the perpetrator shall be redacted prior to disclosure to the public; and

(2) All information that may identify or lead to the disclosure of the identity of a reporter of child abuse under sections 210.109 to 210.183 and section 352.400 shall not be disclosed to the public.

5. The provisions of this section shall apply to juvenile court proceedings and records specified in this section in which the initial pleadings are filed on or after July 1, 2005.

(L. 2004 H.B. 1453, A.L. 2007 S.B. 84)



Section 211.321 Juvenile court records, confidentiality, exceptions — records of peace officers, exceptions, release of certain information to victim.

Effective 28 Aug 2004

Title XII PUBLIC HEALTH AND WELFARE

211.321. Juvenile court records, confidentiality, exceptions — records of peace officers, exceptions, release of certain information to victim. — 1. Records of juvenile court proceedings as well as all information obtained and social records prepared in the discharge of official duty for the court shall not be open to inspection or their contents disclosed, except by order of the court to persons having a legitimate interest therein, unless a petition or motion to modify is sustained which charges the child with an offense which, if committed by an adult, would be a class A felony under the criminal code of Missouri, or capital murder, first degree murder, or second degree murder or except as provided in subsection 2 of this section. In addition, whenever a report is required under section 557.026, there shall also be included a complete list of certain violations of the juvenile code for which the defendant had been adjudicated a delinquent while a juvenile. This list shall be made available to the probation officer and shall be included in the presentence report. The violations to be included in the report are limited to the following: rape, sodomy, murder, kidnapping, robbery, arson, burglary or any acts involving the rendering or threat of serious bodily harm. The supreme court may promulgate rules to be followed by the juvenile courts in separating the records.

2. In all proceedings under subdivision (2) of subsection 1 of section 211.031, the records of the juvenile court as well as all information obtained and social records prepared in the discharge of official duty for the court shall be kept confidential and shall be open to inspection only by order of the judge of the juvenile court or as otherwise provided by statute. In all proceedings under subdivision (3) of subsection 1 of section 211.031 the records of the juvenile court as well as all information obtained and social records prepared in the discharge of official duty for the court shall be kept confidential and may be open to inspection without court order only as follows:

(1) The juvenile officer is authorized at any time:

(a) To provide information to or discuss matters concerning the child, the violation of law or the case with the victim, witnesses, officials at the child's school, law enforcement officials, prosecuting attorneys, any person or agency having or proposed to have legal or actual care, custody or control of the child, or any person or agency providing or proposed to provide treatment of the child. Information received pursuant to this paragraph shall not be released to the general public, but shall be released only to the persons or agencies listed in this paragraph;

(b) To make public information concerning the offense, the substance of the petition, the status of proceedings in the juvenile court and any other information which does not specifically identify the child or the child's family;

(2) After a child has been adjudicated delinquent pursuant to subdivision (3) of subsection 1 of section 211.031, for an offense which would be a felony if committed by an adult, the records of the dispositional hearing and proceedings related thereto shall be open to the public to the same extent that records of criminal proceedings are open to the public. However, the social summaries, investigations or updates in the nature of presentence investigations, and status reports submitted to the court by any treating agency or individual after the dispositional order is entered shall be kept confidential and shall be opened to inspection only by order of the judge of the juvenile court;

(3) As otherwise provided by statute;

(4) In all other instances, only by order of the judge of the juvenile court.

3. Peace officers' records, if any are kept, of children shall be kept separate from the records of persons seventeen years of age or over and shall not be open to inspection or their contents disclosed, except by order of the court. This subsection does not apply to children who are transferred to courts of general jurisdiction as provided by section 211.071 or to juveniles convicted under the provisions of sections 578.421 to 578.437. This subsection does not apply to the inspection or disclosure of the contents of the records of peace officers for the purpose of pursuing a civil forfeiture action pursuant to the provisions of section 195.140.

4. Nothing in this section shall be construed to prevent the release of information and data to persons or organizations authorized by law to compile statistics relating to juveniles. The court shall adopt procedures to protect the confidentiality of children's names and identities.

5. The court may, either on its own motion or upon application by the child or his representative, or upon application by the juvenile officer, enter an order to destroy all social histories, records, and information, other than the official court file, and may enter an order to seal the official court file, as well as all peace officers' records, at any time after the child has reached his seventeenth birthday if the court finds that it is in the best interest of the child that such action or any part thereof be taken, unless the jurisdiction of the court is continued beyond the child's seventeenth birthday, in which event such action or any part thereof may be taken by the court at any time after the closing of the child's case.

6. Nothing in this section shall be construed to prevent the release of general information regarding the informal adjustment or formal adjudication of the disposition of a child's case to a victim or a member of the immediate family of a victim of any offense committed by the child. Such general information shall not be specific as to location and duration of treatment or detention or as to any terms of supervision.

7. Records of juvenile court proceedings as well as all information obtained and social records prepared in the discharge of official duty for the court shall be disclosed to the child fatality review panel reviewing the child's death pursuant to section 210.192 unless the juvenile court on its own motion, or upon application by the juvenile officer, enters an order to seal the records of the victim child.

(L. 1957 p. 642 § 211.310, A.L. 1969 H.B. 227, A.L. 1980 S.B. 512, A.L. 1989 H.B. 502, et al., A.L. 1993 H.B. 562, A.L. 1994 S.B. 595, A.L. 1995 H.B. 174, et al., A.L. 2004 H.B. 1453)

(1968) Issuance of a subpoena duces tecum requiring juvenile court to furnish records of defendant after jurisdiction of defendant had been transferred to circuit court was proper and records could properly be inspected. State v. Regan (Mo.), 427 S.W.2d 371.



Section 211.322 Reports on delinquency and prevention by court on request by division of youth services.

Effective 28 Aug 1982

Title XII PUBLIC HEALTH AND WELFARE

211.322. Reports on delinquency and prevention by court on request by division of youth services. — The juvenile division of each circuit court shall report statistics and information relating to the nature, extent and causes of and conditions contributing to the delinquency of children and information relating to the existence and effectiveness of delinquency prevention and rehabilitation programs operated by the courts, upon request of the division of youth services, to the division of youth services.

(L. 1982 H.B. 1171, et al.)



Section 211.326 State courts administrator — valuation of services, development of standards, processes, guidelines relating to juvenile court — consideration of racial disparity.

Effective 28 Aug 1995

Title XII PUBLIC HEALTH AND WELFARE

211.326. State courts administrator — valuation of services, development of standards, processes, guidelines relating to juvenile court — consideration of racial disparity. — 1. The state courts administrator shall:

(1) Evaluate existing services by establishing performance standards including performance standards for juvenile courts receiving diversion funds;

(2) Develop standards for orientation training for all new juvenile court professional personnel, including juvenile officers, deputy juvenile officers and other personnel deemed necessary by the state courts administrator;

(3) Develop standards for continuing education for existing juvenile court professional personnel, including juvenile officers, deputy juvenile officers and other personnel deemed necessary by the state courts administrator;

(4) Develop a process to evaluate services and collect relevant outcome data;

(5) Develop a standardized assessment form for classifying juvenile offenders; and

(6) Develop guidelines for juvenile court judges to use in determining the length of time a child may be detained prior to informal adjustment or formal adjudication.

2. Standards, training and assessment forms developed pursuant to subsection 1 of this section shall be developed considering racial disparities in the juvenile justice system.

(L. 1995 H.B. 174, et al. § 3)



Section 211.327 Data to be provided to state courts administrator — orientation training, continuing education.

Effective 28 Aug 1995

Title XII PUBLIC HEALTH AND WELFARE

211.327. Data to be provided to state courts administrator — orientation training, continuing education. — The juvenile court shall:

(1) Provide to the state courts administrator outcome data for youth receiving formal and informal services on forms developed by the state courts administrator;

(2) Require new juvenile court professional personnel to have orientation training as provided in section 211.326;

(3) Require existing professional personnel to have continuing education as provided in section 211.326.

(L. 1995 H.B. 174, et al. § 4)



Section 211.331 Detention facilities, superintendent, appointment, compensation — acquisition of land (counties of first and second classification).

Effective 28 Aug 1998

Title XII PUBLIC HEALTH AND WELFARE

211.331. Detention facilities, superintendent, appointment, compensation — acquisition of land (counties of first and second classification). — 1. In each county of the first and second classifications and in the city of St. Louis, it is the duty of the county commission, or, where there is no county commission, such other authorized body, to provide a place of detention for children coming within the provisions of this chapter. It is also the duty of the county commission or other authorized body to provide offices for the personnel of the juvenile court.

2. The place of detention shall be so located and arranged that the child being detained does not come in contact, at any time or in any manner, with adults convicted or under arrest, and the care of children in detention shall approximate as closely as possible the care of children in good homes.

3. The place of detention shall be in charge of a superintendent. The judge of the juvenile court or the family court administrator, if provided by local rule, shall appoint and fix the compensation and maintenance of the superintendent and of any assistants or other personnel required to operate the detention facility. Such compensation and maintenance are payable out of funds of the county.

4. The county commission or other governing body of the county is authorized to lease or to acquire by purchase, gift or devise land for such purpose, and to erect buildings thereon and to provide funds to equip and maintain the same for the subsistence and education of the children placed therein.

(L. 1957 p. 642 § 211.160, A.L. 1998 H.B. 1226)

(1979) County charter provision relating to power of a county official to control places of detention and correction for juveniles was without effect as statute placed control of such facilities in juvenile court. State ex rel. St. Louis County v. Edwards, et al. (Mo.), 589 S.W.2d 283.



Section 211.332 Detention facilities not required to be provided by certain second class counties — law applicable for facilities which are maintained in those counties.

Effective 01 Jan 1988, see footnote

Title XII PUBLIC HEALTH AND WELFARE

211.332. Detention facilities not required to be provided by certain second class counties — law applicable for facilities which are maintained in those counties. — Notwithstanding the provisions of section 211.331 or any other provision of law in conflict with the provisions of this section, no county which becomes a county of the second class after September 28, 1987, shall be required to provide a place of detention for children. The governing body of any such county may provide such a facility, and if it does so, then all provisions of law relating to the operation and support of such a facility by a county of second class shall be applicable.

(L. 1987 S.B. 65, et al.)

Effective 1-1-88



Section 211.341 Detention facilities, how provided — government (third and fourth class counties).

Effective 28 Aug 1957

Title XII PUBLIC HEALTH AND WELFARE

211.341. Detention facilities, how provided — government (third and fourth class counties). — 1. Counties of the third and fourth classes within one judicial circuit, shall, upon the written recommendation of the circuit judge of that judicial circuit, establish a place of juvenile detention to serve all of the counties within that judicial circuit, and in like manner, the counties shall supply offices for the juvenile officers of that circuit. The recommendation of the circuit judge shall be made only after a hearing conducted by him, after thirty days' notice, to determine the need and feasibility of establishing such a place of detention within the judicial circuit. The provisions of section 211.331 apply as to the form of operation and means of maintenance of the place of detention, except that the total cost of establishment and operation of the places of detention shall be prorated among the several counties within that judicial circuit upon a ratio to be determined by a comparison of the respective populations of the counties. The point of location of the place of juvenile detention shall be determined by the circuit judge of the judicial circuit.

2. Circuit judges of any two or more adjoining judicial circuits after a hearing as provided in subsection 1 may, by agreement confirmed by judicial order, and in the interest of economy of administration, establish one place of juvenile detention to serve their respective judicial circuits. In such event, the circuit judges so agreeing shall jointly govern the affairs of the place of detention and the cost thereof shall be apportioned among the counties served in the manner provided for in subsection 1.

3. Any county of the third or fourth class desiring to provide its own place of juvenile detention may do so in the manner prescribed for counties of the first and second classes.

(L. 1957 p. 642 § 211.170)



Section 211.343 Detention facilities, standards and rules for operation.

Effective 28 Aug 1989

Title XII PUBLIC HEALTH AND WELFARE

211.343. Detention facilities, standards and rules for operation. — The Missouri supreme court shall by January 1, 1991, establish rules or standards for the operation of juvenile detention facilities.

(L. 1989 H.B. 502, et al. § 6)



Section 211.351 Juvenile officers, appointment — costs paid, how — grievance review committee of circuit, appointment, members.

Effective 28 Aug 2017

Title XII PUBLIC HEALTH AND WELFARE

211.351. Juvenile officers, appointment — costs paid, how — grievance review committee of circuit, appointment, members. — 1. The court or the family court administrator in circuits where a family court administrator has been appointed to act as the appointing authority under section 487.060 shall appoint a juvenile officer and other necessary juvenile court personnel to serve under the direction of the court in each county of the first and second class and the circuit judge in circuits comprised of third and fourth class counties:

(1) May appoint a juvenile officer and other necessary personnel to serve the judicial circuit; or

(2) Circuit judges of any two or more adjoining circuits may by agreement, confirmed by judicial order, appoint a juvenile officer and other necessary personnel to serve their respective judicial circuits and, in such a case, the juvenile officers and other persons appointed shall serve under the joint direction of the judges so agreeing.

2. The presiding judge of the circuit shall ensure that any case in the family court or juvenile court division in which a juvenile officer is a participant is not heard by a judge who is the appointing authority for the juvenile officer or other necessary juvenile employees.

3. In the event a juvenile officer and other juvenile court personnel are appointed to serve as provided in subdivisions (1) and (2) of subsection 1 of this section, the total cost to the counties for the compensation of these persons shall be prorated among the several counties and upon a ratio to be determined by a comparison of the respective populations of the counties.

4. In each judicial circuit, a grievance review committee shall be appointed by the circuit court en banc to serve as final administrative authority of a grievance regarding personnel policy or action that negatively affects an employee of the family court and/or juvenile court who is not governed by the Missouri circuit court personnel system. The grievance review committee may be comprised of either the circuit court en banc, a committee of not less than three circuit or associate circuit judges, or other body established by local court rule.

(L. 1957 p. 642 § 211.340, A.L. 1995 H.B. 174, et al., A.L. 2017 S.B. 160)



Section 211.355 Missouri state juvenile justice advisory board, members, report.

Effective 28 Aug 2016

Title XII PUBLIC HEALTH AND WELFARE

211.355. Missouri state juvenile justice advisory board, members, report. — 1. There is hereby created within the office of state courts administrator the “Missouri State Juvenile Justice Advisory Board”, which shall provide consultation and recommendations regarding ongoing best practices within the juvenile court system and juvenile officer standards. The board shall consist of the following members:

(1) A judge of a juvenile or family court as appointed by the supreme court of Missouri;

(2) A juvenile officer as appointed by the Missouri Juvenile Justice Association;

(3) A foster parent appointed by the Missouri state foster care and adoption board;

(4) One attorney representing parents’ interests appointed by the Missouri Bar Association;

(5) One guardian ad litem appointed by the Missouri Bar Association;

(6) A representative from a child advocacy center to be appointed by the Missouri Network of Child Advocacy Centers;

(7) A prosecuting attorney appointed by the Missouri Association of Prosecuting Attorneys;

(8) A law enforcement representative as designated by the Missouri Sheriffs’ Association;

(9) A law enforcement representative as designated by the Missouri Police Chiefs Association; and

(10) The following shall be ex officio voting members:

(a) The director of the children’s division or the director’s designee;

(b) The director of the division of youth services or the director’s designee;

(c) The director of the Missouri Juvenile Justice Association or the director’s designee;

(d) The executive director of the Missouri Court Appointed Special Advocate Association or the director’s designee;

(e) The director of the office of child advocate or the director’s designee; and

(f) The director of the public defender’s office or the director’s designee.

2. All appointed members of the board shall serve for a term of four years. Members may be reappointed to the board by their entities for consecutive terms. All vacancies on the board shall be filled for the balance of the unexpired term in the same manner in which the board membership which is vacant was originally filled. Members of the board shall serve without compensation.

3. The board shall elect officers from the membership consisting of a chairperson and secretary.

4. The board shall meet a minimum of four times per calendar year.

5. The board shall provide to the office of state courts administrator, the office of child advocate, and the joint committee on child abuse and neglect a written annual report of recommendations and activities conducted and made.

(L. 2016 H.B. 2355)



Section 211.361 Qualifications of juvenile officer, how determined — effect on persons now in office.

Effective 28 Aug 2017

Title XII PUBLIC HEALTH AND WELFARE

211.361. Qualifications of juvenile officer, how determined — effect on persons now in office. — 1. Whenever the need arises for the appointment of a juvenile officer, the court or the family court administrator in circuits where a family court administrator has been appointed to act as the appointing authority under section 487.060 shall either:

(1) Provide, by rule of court, for open competitive written and oral examinations and create an eligible list of persons who possess the qualifications prescribed by subdivision (2) and who have successfully passed such examination; or

(2) Appoint any person over the age of twenty-one years who has completed satisfactorily four years of college education with a major in sociology or related subjects or who, in lieu of such academic training, has had four years or more experience in social work with juveniles in probation or allied services.

2. This section does not terminate the existing appointment nor present term of office of any juvenile officer or deputy juvenile officer in any county, but it applies to any appointment to be made after the existing appointment or term of office of any incumbent terminates or expires for any reason whatsoever.

(L. 1957 p. 642 § 211.350, A.L. 2017 S.B. 160)



Section 211.381 Compensation of juvenile court personnel — expenses — salary adjustments.

Effective 28 Aug 1993

Title XII PUBLIC HEALTH AND WELFARE

211.381. Compensation of juvenile court personnel — expenses — salary adjustments. — 1. In each judicial circuit the following employees of the juvenile court shall annually receive as compensation the following amounts:

(1) One juvenile officer, beginning January 1, 1985, twenty-one thousand six hundred ninety dollars; beginning January 1, 1986, twenty-four thousand six hundred ninety dollars;

(2) One chief deputy juvenile officer and the chief officer assigned to courts of domestic relations, beginning January 1, 1985, eighteen thousand six hundred fifty dollars; beginning January 1, 1986, twenty thousand six hundred fifty dollars;

(3) Each deputy juvenile officer, class 1, beginning January 1, 1985, sixteen thousand three hundred ten dollars; beginning January 1, 1986, eighteen thousand ten dollars;

(4) Each deputy juvenile officer, class 2, beginning January 1, 1985, fourteen thousand five hundred eighty dollars; beginning January 1, 1986, sixteen thousand eighty dollars;

(5) Each deputy juvenile officer, class 3, beginning January 1, 1985, twelve thousand nine hundred fifty dollars; beginning January 1, 1986, fourteen thousand three hundred fifty dollars.

2. On September 28, 1985, the compensation of the employees of the juvenile court provided by subsection 1 of this section shall be increased by an amount equivalent to the annual salary adjustment approved pursuant to section 476.405 for employees of the judicial department for the fiscal year beginning July 1, 1985, and on January 1, 1986, salaries shall be increased to the amount specified in subsection 1 of this section.

3. After January 1, 1986, each juvenile officer shall receive in addition to any salary provided by subsections 1 and 2 of this section any salary adjustments approved after September 28, 1985, pursuant to section 476.405. After January 1, 1986, each chief deputy juvenile officer, chief officer assigned to courts of domestic relations and deputy juvenile officers shall receive in addition to any salary provided by subsections 1 and 2 of this section an amount equivalent to any salary adjustments approved after September 28, 1985, provided to employees of the judicial department pursuant to section 476.405. Each such salary adjustment shall be applicable to the total compensation provided by subsections 1, 2, and 3 of this section.

4. Actual expenses, including mileage allowance not to exceed that amount allowed state officers for each mile traveled on official business but exclusive of office expense, incurred by the employees while in the performance of their official duties shall be reimbursed to them out of county or city funds upon the approval of the judge of the juvenile court.

5. Except for counties of the second class in circuits composed of a single county of the second class and counties of the second class in circuits composed of two counties of the second class, in second, third and fourth class counties the compensation for employees of the juvenile court provided by this section is the total amount of compensation the employee shall receive for duties pertaining to the juvenile court and includes the compensation provided by any other provision of law.

6. Beginning on August 28, 1993, all deputy juvenile officers which were class 4 prior to August 28, 1993, shall become class 3 deputy juvenile officers.

(L. 1957 p. 642 § 211.360, A.L. 1965 p. 362, A.L. 1967 p. 333, A.L. 1972 H.B. 1331, A.L. 1977 S.B. 121, A.L. 1982 S.B. 497, A.L. 1984 S.B. 694, S.B. 581, A.L. 1985 H.B. 366, et al., A.L. 1986 H.B. 1554 Revision, A.L. 1993 S.B. 88 merged with S.B. 180)

Revisor's note: Salary adjustment index is printed, as required by § 476.405, in Appendix D.

CROSS REFERENCE:

Higher mileage allowance to be paid by county, when, 50.333



Section 211.382 Professionals retained by juvenile court, when.

Effective 01 Jul 1999, see footnote

Title XII PUBLIC HEALTH AND WELFARE

211.382. Professionals retained by juvenile court, when. — As a provider of programs and services to children and families at the local level, the juvenile court system may recruit and retain qualified professionals to provide vital services to children in local communities and to the citizens of the state. In order to provide these critical services, an enhanced partnership between the state and the counties shall be established. This partnership provides greater assistance to both single and multicounty circuits by the state assuming the juvenile court employees of the multicounty circuits as state employees while maintaining the current status of juvenile court employees in a single county circuit in which all juvenile court employees are provided with retirement and other fringe benefits at the time of this enactment.

(L. 1998 H.B. 971)

Effective 7-1-99



Section 211.393 Definitions — compensation of juvenile officers, apportionment — state to reimburse salaries, when — multicounty circuit provisions — local juvenile court budget, amount maintained, when — exclusion from benefits, when.

Effective 18 Feb 2016, see footnote

Title XII PUBLIC HEALTH AND WELFARE

211.393. Definitions — compensation of juvenile officers, apportionment — state to reimburse salaries, when — multicounty circuit provisions — local juvenile court budget, amount maintained, when — exclusion from benefits, when. — 1. For purposes of this section, the following words and phrases mean:

(1) “County retirement plan”, any public employees’ defined benefit retirement plan established by law that provides retirement benefits to county or city employees, but not to include the county employees’ retirement system as provided in sections 50.1000 to 50.1200;

(2) “Juvenile court employee”, any person who is employed by a juvenile court in a position normally requiring one thousand hours or more of service per year;

(3) “Juvenile officer”, any juvenile officer appointed pursuant to section 211.351;

(4) “Multicounty circuit”, all other judicial circuits not included in the definition of a single county circuit;

(5) “Single county circuit”, a judicial circuit composed of a single county of the first classification, including the circuit for the city of St. Louis;

(6) “State retirement plan”, the public employees’ retirement plan administered by the Missouri state employees’ retirement system pursuant to chapter 104.

2. Juvenile court employees employed in a single county circuit shall be subject to the following provisions:

(1) The juvenile officer employed in such circuits on and prior to July 1, 1999, shall:

(a) Be state employees on that portion of their salary received from the state pursuant to section 211.381, and in addition be county employees on that portion of their salary provided by the county at a rate determined pursuant to section 50.640;

(b) Receive state-provided benefits, including retirement benefits from the state retirement plan, on that portion of their salary paid by the state and may participate as members in a county retirement plan on that portion of their salary provided by the county except any juvenile officer whose service as a juvenile court officer is being credited based on all salary received from any source in a county retirement plan on June 30, 1999, shall not be eligible to receive state-provided benefits, including retirement benefits, or any creditable prior service as described in this section but shall continue to participate in such county retirement plan;

(c) Receive creditable prior service in the state retirement plan for service rendered as a juvenile court employee prior to July 1, 1999, to the extent they have not already received credit for such service in a county retirement plan on salary paid to them for such service, if such service was rendered in a single county circuit or a multicounty circuit; except that if the juvenile officer forfeited such credit in such county retirement plan prior to being eligible to receive creditable prior service under this paragraph, they may receive service under this paragraph;

(d) Receive creditable prior service pursuant to paragraph (c) of this subdivision even though they already have received credit for such creditable service in a county retirement plan if they elect to forfeit their creditable service from such plan in which case such plan shall transfer to the state retirement plan an amount equal to the actuarial accrued liability for the forfeited creditable service, determined as if the person were going to continue to be an active member of the county retirement plan, less the amount of any refunds of member contributions;

(e) Receive creditable prior service for service rendered as a juvenile court employee in a multicounty circuit in a position that was financed in whole or in part by a public or private grant, pursuant to the provisions of paragraph (e) of subdivision (1) of subsection 3 of this section;

(2) Juvenile officers who begin employment for the first time as a juvenile officer in a single county circuit on or after July 1, 1999, shall:

(a) Be county employees and receive salary from the county at a rate determined pursuant to section 50.640 subject to reimbursement by the state as provided in section 211.381; and

(b) Participate as members in the applicable county retirement plan subject to reimbursement by the state for the retirement contribution due on that portion of salary reimbursed by the state;

(3) All other juvenile court employees who are employed in a single county circuit on or after July 1, 1999:

(a) Shall be county employees and receive a salary from the county at a rate determined pursuant to section 50.640; and

(b) Shall, in accordance with their status as county employees, receive other county-provided benefits including retirement benefits from the applicable county retirement plan if such employees otherwise meet the eligibility requirements for such benefits;

(4) (a) The state shall reimburse each county comprised of a single county circuit for an amount equal to the greater of:

a. Twenty-five percent of such circuit’s total juvenile court personnel budget, excluding the salary for a juvenile officer, for calendar year 1997, and excluding all costs of retirement, health and other fringe benefits; or

b. The sum of the salaries of one chief deputy juvenile officer and one deputy juvenile officer class I, as provided in section 211.381;

(b) The state may reimburse a single county circuit up to fifty percent of such circuit’s total calendar year 1997 juvenile court personnel budget, subject to appropriations. The state may reimburse, subject to appropriations, the following percentages of such circuits’ total juvenile court personnel budget, expended for calendar year 1997, excluding the salary for a juvenile officer, and excluding all costs of retirement, health and other fringe benefits: thirty percent beginning July 1, 2000, until June 30, 2001; forty percent beginning July 1, 2001, until June 30, 2002; fifty percent beginning July 1, 2002; however, no county shall receive any reimbursement from the state in an amount less than the greater of:

a. Twenty-five percent of the total juvenile court personnel budget of the single county circuit expended for calendar year 1997, excluding fringe benefits; or

b. The sum of the salaries of one chief deputy juvenile officer and one deputy juvenile officer class I, as provided in section 211.381;

(5) Each single county circuit shall file a copy of its initial 1997 and each succeeding year’s budget with the office of the state courts administrator after January first each year and prior to reimbursement. The office of the state courts administrator shall make payment for the reimbursement from appropriations made for that purpose on or before July fifteenth of each year following the calendar year in which the expenses were made. The office of the state courts administrator shall submit the information from the budgets relating to full-time juvenile court personnel from each county to the general assembly;

(6) Any single county circuit may apply to the office of the state courts administrator to become subject to subsection 3 of this section, and such application shall be approved subject to appropriation of funds for that purpose;

(7) The state auditor may audit any single county circuit to verify compliance with the requirements of this section, including an audit of the 1997 budget.

3. Juvenile court employees in multicounty circuits shall be subject to the following provisions:

(1) Juvenile court employees including detention personnel hired in 1998 in those multicounty circuits who began actual construction on detention facilities in 1996, employed in a multicounty circuit on or after July 1, 1999, shall:

(a) Not be state employees unless they receive all salary from the state, which shall include any salary as provided in section 211.381 in addition to any salary provided by the applicable county or counties during calendar year 1997 and any general salary increase approved by the state of Missouri for fiscal year 1999 and fiscal year 2000;

(b) Participate in the state retirement plan;

(c) Receive creditable prior service in the state retirement plan for service rendered as a juvenile court employee prior to July 1, 1999, to the extent they have not already received credit for such service in a county retirement plan on salary paid to them for such service if such service was rendered in a single county circuit or a multicounty circuit, except that if they forfeited such credit in such county retirement plan prior to being eligible to receive creditable prior service under this paragraph, they may receive creditable service under this paragraph;

(d) Receive creditable prior service pursuant to paragraph (c) of this subdivision even though they already have received credit for such creditable service in a county retirement plan if they elect within six months from the date they become participants in the state retirement plan pursuant to this section to forfeit their service from such plan in which case such plan shall transfer to the state retirement plan an amount equal to the actuarial accrued liability for the forfeited creditable service, determined as if the person was going to continue to be an active member of the county retirement plan, less the amount of any refunds of member contributions;

(e) Receive creditable prior service for service rendered as a juvenile court employee in a multicounty circuit in a position that was financed in whole or in part by a public or private grant to the extent they have not already received credit for such service in a county retirement plan on salary paid to them for such service except that if they:

a. Forfeited such credit in such county retirement plan prior to being eligible to receive creditable service under this paragraph, they may receive creditable service under paragraph (e) of this subdivision;

b. Received credit for such creditable service in a county retirement plan, they may not receive creditable prior service pursuant to paragraph (e) of this subdivision unless they elect to forfeit their service from such plan, in which case such plan shall transfer to the state retirement plan an amount equal to the actuarial liability for the forfeited creditable service, determined as if the person was going to continue to be an active member of the county retirement plan, less the amount of any refunds of member contributions;

c. Terminated employment prior to August 28, 2007, and apply to the board of trustees of the state retirement plan to be made and employed as a special consultant and be available to give opinions regarding retirement they may receive creditable service under paragraph (e) of this subdivision;

d. Retired prior to August 28, 2007, and apply to the board of trustees of the state retirement plan to be made and employed as a special consultant and be available to give opinions regarding retirement, they shall have their retirement benefits adjusted so they receive retirement benefits equal to the amount they would have received had their retirement benefit been initially calculated to include such creditable prior service; or

e. Purchased creditable prior service pursuant to section 104.344 or section 105.691 based on service as a juvenile court employee in a position that was financed in whole or in part by a public or private grant, they shall receive a refund based on the amount paid for such purchased service;

(2) Juvenile court employee positions added after December 31, 1997, shall be terminated and not subject to the provisions of subdivision (1) of this subsection, unless the office of the state courts administrator requests and receives an appropriation specifically for such positions;

(3) The salary of any juvenile court employee who becomes a state employee, effective July 1, 1999, shall be limited to the salary provided by the state of Missouri, which shall be set in accordance with guidelines established by the state pursuant to a salary survey conducted by the office of the state courts administrator, but such salary shall in no event be less than the amount specified in paragraph (a) of subdivision (1) of this subsection. Notwithstanding any provision to the contrary in subsection 1 of section 211.394, such employees shall not be entitled to additional compensation paid by a county as a public officer or employee. Such employees shall be considered employees of the judicial branch of state government for all purposes;

(4) All other employees of a multicounty circuit who are not juvenile court employees as defined in subsection 1 of this section shall be county employees subject to the county’s own terms and conditions of employment;

(5) In a single county circuit that changed from a multicounty circuit on or after August 28, 2016, any juvenile court employee, who receives all salary from the state, shall be a state employee, receive state-provided benefits under this subsection, including retirement benefits from the state retirement plan, and not be subject to subsection 2 of this section while employed in that circuit.

4. The receipt of creditable prior service as described in paragraph (c) of subdivision (1) of subsection 2 of this section and paragraph (c) of subdivision (1) of subsection 3 of this section is contingent upon the office of the state courts administrator providing the state retirement plan information, in a form subject to verification and acceptable to the state retirement plan, indicating the dates of service and amount of monthly salary paid to each juvenile court employee for such creditable prior service.

5. No juvenile court employee employed by any single or multicounty circuit shall be eligible to participate in the county employees’ retirement system fund pursuant to sections 50.1000 to 50.1200.

6. Each county in every circuit in which a juvenile court employee becomes a state employee shall maintain each year in the local juvenile court budget an amount, defined as “maintenance of effort funding”, not less than the total amount budgeted for all employees of the juvenile court including any juvenile officer, deputy juvenile officer, or other juvenile court employees in calendar year 1997, minus the state reimbursements as described in this section received for the calendar year 1997 personnel costs for the salaries of all such juvenile court employees who become state employees. The juvenile court shall provide a proposed budget to the county commission each year. The budget shall contain a separate section specifying all funds to be expended in the juvenile court. Such funding may be used for contractual costs for detention services, guardians ad litem, transportation costs for those circuits without detention facilities to transport children to and from detention and hearings, short-term residential services, indebtedness for juvenile facilities, expanding existing detention facilities or services, continuation of services funded by public grants or subsidy, and enhancing the court’s ability to provide prevention, probation, counseling and treatment services. The county commission may review such budget and may appeal the proposed budget to the judicial finance commission pursuant to section 50.640.

7. Any person who is employed on or after July 1, 1999, in a position covered by the state retirement plan or the transportation department and highway patrol retirement system and who has rendered service as a juvenile court employee in a judicial circuit that was not a single county of the first classification shall be eligible to receive creditable prior service in such plan or system as provided in subsections 2 and 3 of this section. For purposes of this subsection, the provisions of paragraphs (c) and (d) of subdivision (1) of subsection 2 of this section and paragraphs (c) and (d) of subdivision (1) of subsection 3 of this section that apply to the state retirement plan shall also apply to the transportation department and highway patrol retirement system.

8. (1) Any juvenile officer who is employed as a state employee in a multicounty circuit on or after July 1, 1999, shall not be eligible to participate in the state retirement plan as provided by this section unless such juvenile officer elects to:

(a) Receive retirement benefits from the state retirement plan based on all years of service as a juvenile officer and a final average salary which shall include salary paid by the county and the state; and

(b) Forfeit any county retirement benefits from any county retirement plan based on service rendered as a juvenile officer.

(2) Upon making the election described in this subsection, the county retirement plan shall transfer to the state retirement plan an amount equal to the actuarial accrued liability for the forfeited creditable service determined as if the person was going to continue to be an active member of the county retirement plan, less the amount of any refunds of member contributions.

9. The elections described in this section shall be made on forms developed and made available by the state retirement plan.

(L. 1965 p. 362, A.L. 1967 pp. 333, 335, A.L. 1972 H.B. 1331, A.L. 1977 S.B. 121, A.L. 1978 H.B. 1634, A.L. 1980 H.B. 1266, A.L. 1982 S.B. 497, A.L. 1984 S.B. 581, A.L. 1985 H.B. 366, et al., A.L. 1986 H.B. 1554 Revision, A.L. 1988 S.B. 622, A.L. 1989 H.B. 502, et al., A.L. 1995 H.B. 174, et al., A.L. 1998 H.B. 971, A.L. 2004 S.B. 1195, A.L. 2006 S.B. 870, A.L. 2007 S.B. 406, A.L. 2016 S.B. 585)

Effective 2-18-16

Revisor's note: Salary adjustment index is printed, as required by § 476.405, in Appendix D.

(2009) Statutory exclusion of juvenile office personnel from membership in County Employees' Retirement Fund is not clearly arbitrary or otherwise unconstitutional. Alderson v. State, 273 S.W.3d 533 (Mo.banc).



Section 211.394 Juvenile court personnel compensation not limited by state contribution — increases, procedure — certain constitutional provision not applicable (Hancock Amendment).

Effective 28 Aug 1988

Title XII PUBLIC HEALTH AND WELFARE

211.394. Juvenile court personnel compensation not limited by state contribution — increases, procedure — certain constitutional provision not applicable (Hancock Amendment). — 1. The provisions of subsection 5 of section 211.381, to the contrary notwithstanding, the salary determined pursuant to subsections 1, 2 and 3 of section 211.381 is a limit to the state contribution to the compensation paid to juvenile court personnel and is not a limit to the total compensation that may be paid. Any compensation above the amounts determined pursuant to the provisions of this subsection shall be approved by the judge of the juvenile court and the governing body of the city or county providing such additional compensation.

2. Any funds paid to the counties under the provisions of section 211.393 and this section shall not be considered to be a part of the total state revenue as defined in Article X, Section 18 of the Constitution of Missouri.

(L. 1988 S.B. 622 §§ 1, 2)



Section 211.401 Duties of juvenile officers — may make arrests — cooperation.

Effective 28 Aug 2017

Title XII PUBLIC HEALTH AND WELFARE

211.401. Duties of juvenile officers — may make arrests — cooperation. — 1. The juvenile officer shall:

(1) Make such investigations and furnish the court with such information and assistance as the judge may order;

(2) Keep a written record of such investigations and offer such reports into evidence in accordance with law;

(3) Take charge of children before and after the hearing as may be ordered by the court;

(4) Perform such other duties and exercise such powers as the judge of the juvenile court may order.

2. The juvenile officer is vested with all the power and authority of sheriffs to make arrests and perform other duties incident to his office.

3. The juvenile officers or other persons acting as such in the several counties of the state shall cooperate with each other in carrying out the purposes and provisions of this chapter.

(L. 1957 p. 642 § 211.380, A.L. 2017 S.B. 160)



Section 211.411 Law enforcement officials to assist and cooperate with juvenile officers.

Effective 02 Jan 1979, see footnote

Title XII PUBLIC HEALTH AND WELFARE

211.411. Law enforcement officials to assist and cooperate with juvenile officers. — 1. It is the duty of circuit, prosecuting and city attorneys, and county counselors representing the state or a city in any court, to give the juvenile officer such aid and cooperation as may not be inconsistent with the duties of their offices.

2. It is the duty of police officers, sheriffs and other authorized persons taking a child into custody to give information of that fact immediately to the juvenile court or to the juvenile officer or one of his deputies and to furnish the juvenile court or the juvenile officer all the facts in their possession pertaining to the child, its parents, guardian or other persons interested in the child, together with the reasons for taking the child into custody.

3. It is the duty of all other public officials and departments to render all assistance and cooperation within their jurisdictional power which may further the objects of this chapter. The court is authorized to seek the cooperation of all societies and organizations having for their object the protection or aid of children and of any person or organization interested in the welfare of children.

(L. 1957 p. 642 § 211.390, A.L. 1978 H.B. 1634)

Effective 1-2-79



Section 211.421 Endangering the welfare of a child or interfering with orders of court.

Effective 28 Aug 1999

Title XII PUBLIC HEALTH AND WELFARE

211.421. Endangering the welfare of a child or interfering with orders of court. — 1. After any child has come under the care or control of the juvenile court as provided in this chapter, any person who thereafter encourages, aids, or causes the child to commit any act or engage in any conduct which would be injurious to the child's morals or health or who knowingly or negligently disobeys, violates or interferes with a lawful order of the court with relation to the child, is guilty of contempt of court, and shall be proceeded against as now provided by law and punished by imprisonment in the county jail for a term not exceeding six months or by a fine not exceeding five hundred dollars or by both such fine and imprisonment.

2. If it appears at a juvenile court hearing that any person seventeen years of age or over has violated section 568.045 or 568.050 by endangering the welfare of a child, the judge of the juvenile court shall refer the information to the prosecuting or circuit attorney, as the case may be, for appropriate proceedings.

(L. 1957 p. 642 § 211.330, A.L. 1999 H.B. 359 merged with S.B. 237)

(1957) Conviction of defendant of contempt on charge that she negligently disobeyed orders of court as to children held improper because order allegedly disobeyed was one granting custody on certain conditions, and violation of condition could not be contempt and also because judgment was not responsive to charge. G . . . . . . v. Souder (A.), 305 S.W.2d 883.



Section 211.425 Registration of juvenile sex offenders, when — agencies required to register juveniles, when — registration form, contents — registry maintained — confidentiality of registry — penalty for failure to register — termination of requirement, when.

Effective 28 Aug 2008

Title XII PUBLIC HEALTH AND WELFARE

211.425. Registration of juvenile sex offenders, when — agencies required to register juveniles, when — registration form, contents — registry maintained — confidentiality of registry — penalty for failure to register — termination of requirement, when. — 1. Any person who has been adjudicated a delinquent by a juvenile court for committing or attempting to commit a sex-related offense which if committed by an adult would be considered a felony offense pursuant to chapter 566 including, but not limited to, rape, forcible sodomy, child molestation and sexual abuse, shall be considered a juvenile sex offender and shall be required to register as a juvenile sex offender by complying with the registration requirements provided for in this section, unless such juvenile adjudicated as a delinquent is fourteen years of age or older at the time of the offense and the offense adjudicated would be considered a felony under chapter 566 if committed by an adult, which is equal to or more severe than aggravated sexual abuse under 18 U.S.C. Section 2241, including any attempt or conspiracy to commit such offense, in which case, the juvenile shall be required to register as an adult sexual offender under sections 589.400 to 589.425. This requirement shall also apply to any person who is or has been adjudicated a juvenile delinquent in any other state or federal jurisdiction for committing, attempting to commit, or conspiring to commit offenses which would be proscribed herein.

2. Any state agency having supervision over a juvenile required to register as a juvenile sex offender or any court having jurisdiction over a juvenile required to register as a juvenile sex offender, or any person required to register as a juvenile sex offender, shall, within ten days of the juvenile offender moving into any county of this state, register with the juvenile office of the county. If such juvenile offender changes residence or address, the state agency, court or person shall inform the juvenile office within ten days of the new residence or address and shall also be required to register with the juvenile office of any new county of residence. Registration shall be accomplished by completing a registration form similar to the form provided for in section 589.407. Such form shall include, but is not limited to, the following:

(1) A statement in writing signed by the juvenile, giving the juvenile's name, address, Social Security number, phone number, school in which enrolled, place of employment, offense which requires registration, including the date, place, and a brief description of such offense, date and place of adjudication regarding such offense, and age and gender of the victim at the time of the offense; and

(2) The fingerprints and a photograph of the juvenile.

3. Juvenile offices shall maintain the registration forms of those juvenile offenders in their jurisdictions who register as required by this section. Information contained on the registration forms shall be kept confidential and may be released by juvenile offices to only those persons and agencies who are authorized to receive information from juvenile court records as provided by law, including, but not limited to, those specified in section 211.321. State agencies having custody of juveniles who fall within the registration requirements of this section shall notify the appropriate juvenile offices when such juvenile offenders are being transferred to a location falling within the jurisdiction of such juvenile offices.

4. Any juvenile who is required to register pursuant to this section but fails to do so or who provides false information on the registration form is subject to disposition pursuant to this chapter. Any person seventeen years of age or over who commits such violation is guilty of a class A misdemeanor as provided for in section 211.431.

5. Any juvenile to whom the registration requirement of this section applies shall be informed by the official in charge of the juvenile's custody, upon the juvenile's discharge or release from such custody, of the requirement to register pursuant to this section. Such official shall obtain the address where such juvenile expects to register upon being discharged or released and shall report the juvenile's name and address to the juvenile office where the juvenile will be required to register. This requirement to register upon discharge or release from custody does not apply in situations where the juvenile is temporarily released under guard or direct supervision from a detention facility or similar custodial facility.

6. The requirement to register as a juvenile sex offender shall terminate upon the juvenile offender reaching age twenty-one, unless such juvenile offender is required to register as an adult offender pursuant to section 589.400.

(L. 1999 H.B. 348, A.L. 2008 S.B. 714, et al.)



Section 211.431 Violation of law, class A misdemeanor.

Effective 28 Aug 1982

Title XII PUBLIC HEALTH AND WELFARE

211.431. Violation of law, class A misdemeanor. — Any person seventeen years of age or over who willfully violates, neglects or refuses to obey or perform any lawful order of the court, or who violates any provision of this chapter is guilty of a class A misdemeanor.

(L. 1957 p. 642 § 211.410, A.L. 1982 S.B. 497)



Section 211.442 Definitions.

Effective 28 Aug 1985

Title XII PUBLIC HEALTH AND WELFARE

211.442. Definitions. — As used in sections 211.442 to 211.487, unless the context clearly indicates otherwise, the following terms mean:

(1) "Child", an individual under eighteen years of age;

(2) "Minor", any person who has not attained the age of eighteen years;

(3) "Parent", a biological parent or parents of a child, as well as, the husband of a natural mother at the time the child was conceived, or a parent or parents of a child by adoption, including both the mother and the putative father of a child. The putative father of a child shall have no legal relationship unless he, prior to the entry of a decree under sections 211.442 to 211.487, has acknowledged the child as his own by affirmatively asserting his paternity.

(L. 1978 H.B. 972 § 1, A.L. 1982 H.B. 1171, et al., A.L. 1985 H.B. 366, et al.)



Section 211.443 Construction of sections 211.442 to 211.487.

Effective 28 Aug 1985

Title XII PUBLIC HEALTH AND WELFARE

211.443. Construction of sections 211.442 to 211.487. — The provisions of sections 211.442 to 211.487 shall be construed so as to promote the best interests and welfare of the child as determined by the juvenile court in consideration of the following:

(1) The recognition and protection of the constitutional rights of all parties in the proceedings;

(2) The recognition and protection of the birth family relationship when possible and appropriate; and

(3) The entitlement of every child to a permanent and stable home.

(L. 1985 H.B. 366, et al. § 211.440)



Section 211.444 Termination of parental rights upon consent of parent, when — execution of written consent — acknowledgment.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

211.444. Termination of parental rights upon consent of parent, when — execution of written consent — acknowledgment. — 1. The juvenile court may, upon petition of the juvenile officer or a child-placing agency licensed under sections 210.481 to 210.536 in conjunction with a placement with such agency under subsection 6 of section 453.010, or the court before which a petition for adoption has been filed pursuant to the provisions of chapter 453, terminate the rights of a parent to a child if the court finds that such termination is in the best interests of the child and the parent has consented in writing to the termination of his or her parental rights.

2. The written consent required by subsection 1 of this section may be executed before or after the institution of the proceedings and shall be acknowledged before a notary public. In lieu of such acknowledgment, the signature of the person giving the written consent shall be witnessed by at least two adult persons who are present at the execution whose signatures and addresses shall be plainly written thereon and who determine and certify that the consent is knowingly and freely given. The two adult witnesses shall not be the prospective parents. The notary public or witnesses shall verify the identity of the party signing the consent.

3. The written consent required by subsection 1 of this section shall be valid and effective only after the child is at least forty-eight hours old and if it complies with the other requirements of section 453.030.

(L. 1985 H.B. 366, et al., A.L. 1997 H.B. 343, A.L. 1998 S.B. 674, A.L. 2007 S.B. 84)

CROSS REFERENCE:

Application of law to adoption petitions filed on or after August 28, 1997, 453.012

(1987) Termination of parental rights of father was not in the best interest of adopted child even though father consented to termination where father sought termination of parental rights pursuant to this section in order to be relieved of financial obligations toward child imposed on him by divorce decree. In Interest of B.L.G., 731 S.W.2d 492 (Mo. App.)



Section 211.447 Juvenile officer preliminary inquiry, when — petition to terminate parental rights filed, when — juvenile court may terminate parental rights, when — investigation to be made — grounds for termination.

Effective 28 Aug 2017

Title XII PUBLIC HEALTH AND WELFARE

211.447. Juvenile officer preliminary inquiry, when — petition to terminate parental rights filed, when — juvenile court may terminate parental rights, when — investigation to be made — grounds for termination. — 1. Any information that could justify the filing of a petition to terminate parental rights may be referred to the juvenile officer by any person. The juvenile officer shall make a preliminary inquiry and if it appears that the information could justify the filing of a petition, the juvenile officer may take further action, including filing a petition. If it does not appear to the juvenile officer that a petition should be filed, such officer shall so notify the informant in writing within thirty days of the referral. Such notification shall include the reasons that the petition will not be filed.

2. Except as provided for in subsection 4 of this section, a petition to terminate the parental rights of the child’s parent or parents shall be filed by the juvenile officer or the division, or if such a petition has been filed by another party, the juvenile officer or the division shall seek to be joined as a party to the petition, when:

(1) Information available to the juvenile officer or the division establishes that the child has been in foster care for at least fifteen of the most recent twenty-two months; or

(2) A court of competent jurisdiction has determined the child to be an abandoned infant. For purposes of this subdivision, an “infant” means any child one year of age or under at the time of filing of the petition. The court may find that an infant has been abandoned if:

(a) The parent has left the child under circumstances that the identity of the child was unknown and could not be ascertained, despite diligent searching, and the parent has not come forward to claim the child; or

(b) The parent has, without good cause, left the child without any provision for parental support and without making arrangements to visit or communicate with the child, although able to do so; or

(c) The parent has voluntarily relinquished a child under section 210.950; or

(3) A court of competent jurisdiction has determined that the parent has:

(a) Committed murder of another child of the parent; or

(b) Committed voluntary manslaughter of another child of the parent; or

(c) Aided or abetted, attempted, conspired or solicited to commit such a murder or voluntary manslaughter; or

(d) Committed a felony assault that resulted in serious bodily injury to the child or to another child of the parent.

3. A termination of parental rights petition shall be filed by the juvenile officer or the division, or if such a petition has been filed by another party, the juvenile officer or the division shall seek to be joined as a party to the petition, within sixty days of the judicial determinations required in subsection 2 of this section, except as provided in subsection 4 of this section. Failure to comply with this requirement shall not deprive the court of jurisdiction to adjudicate a petition for termination of parental rights which is filed outside of sixty days.

4. If grounds exist for termination of parental rights pursuant to subsection 2 of this section, the juvenile officer or the division may, but is not required to, file a petition to terminate the parental rights of the child’s parent or parents if:

(1) The child is being cared for by a relative; or

(2) There exists a compelling reason for determining that filing such a petition would not be in the best interest of the child, as documented in the permanency plan which shall be made available for court review; or

(3) The family of the child has not been provided such services as provided for in section 211.183.

5. The juvenile officer or the division may file a petition to terminate the parental rights of the child’s parent when it appears that one or more of the following grounds for termination exist:

(1) The child has been abandoned. For purposes of this subdivision a “child” means any child over one year of age at the time of filing of the petition. The court shall find that the child has been abandoned if, for a period of six months or longer:

(a) The parent has left the child under such circumstances that the identity of the child was unknown and could not be ascertained, despite diligent searching, and the parent has not come forward to claim the child; or

(b) The parent has, without good cause, left the child without any provision for parental support and without making arrangements to visit or communicate with the child, although able to do so;

(2) The child has been abused or neglected. In determining whether to terminate parental rights pursuant to this subdivision, the court shall consider and make findings on the following conditions or acts of the parent:

(a) A mental condition which is shown by competent evidence either to be permanent or such that there is no reasonable likelihood that the condition can be reversed and which renders the parent unable to knowingly provide the child the necessary care, custody and control;

(b) Chemical dependency which prevents the parent from consistently providing the necessary care, custody and control of the child and which cannot be treated so as to enable the parent to consistently provide such care, custody and control;

(c) A severe act or recurrent acts of physical, emotional or sexual abuse toward the child or any child in the family by the parent, including an act of incest, or by another under circumstances that indicate that the parent knew or should have known that such acts were being committed toward the child or any child in the family; or

(d) Repeated or continuous failure by the parent, although physically or financially able, to provide the child with adequate food, clothing, shelter, or education as defined by law, or other care and control necessary for the child’s physical, mental, or emotional health and development.

­­

­

(3) The child has been under the jurisdiction of the juvenile court for a period of one year, and the court finds that the conditions which led to the assumption of jurisdiction still persist, or conditions of a potentially harmful nature continue to exist, that there is little likelihood that those conditions will be remedied at an early date so that the child can be returned to the parent in the near future, or the continuation of the parent-child relationship greatly diminishes the child’s prospects for early integration into a stable and permanent home. In determining whether to terminate parental rights under this subdivision, the court shall consider and make findings on the following:

(a) The terms of a social service plan entered into by the parent and the division and the extent to which the parties have made progress in complying with those terms;

(b) The success or failure of the efforts of the juvenile officer, the division or other agency to aid the parent on a continuing basis in adjusting his circumstances or conduct to provide a proper home for the child;

(c) A mental condition which is shown by competent evidence either to be permanent or such that there is no reasonable likelihood that the condition can be reversed and which renders the parent unable to knowingly provide the child the necessary care, custody and control;

(d) Chemical dependency which prevents the parent from consistently providing the necessary care, custody and control over the child and which cannot be treated so as to enable the parent to consistently provide such care, custody and control; or

(4) The parent has been found guilty or pled guilty to a felony violation of chapter 566 when the child or any child in the family was a victim, or a violation of section 568.020 when the child or any child in the family was a victim. As used in this subdivision, a “child” means any person who was under eighteen years of age at the time of the crime and who resided with such parent or was related within the third degree of consanguinity or affinity to such parent; or

(5) The child was conceived and born as a result of an act of forcible rape or rape in the first degree. When the biological father has pled guilty to, or is convicted of, the forcible rape or rape in the first degree of the birth mother, such a plea or conviction shall be conclusive evidence supporting the termination of the biological father’s parental rights; or

(6) (a) The parent is unfit to be a party to the parent and child relationship because of a consistent pattern of committing a specific abuse including, but not limited to, specific conditions directly relating to the parent and child relationship which are determined by the court to be of a duration or nature that renders the parent unable for the reasonably foreseeable future to care appropriately for the ongoing physical, mental, or emotional needs of the child.

(b) It is presumed that a parent is unfit to be a party to the parent and child relationship upon a showing that:

a. Within a three-year period immediately prior to the termination adjudication, the parent’s parental rights to one or more other children were involuntarily terminated pursuant to subsection 2 or 4 of this section or subdivision (1), (2), (3), or (4) of this subsection or similar laws of other states;

b. If the parent is the birth mother and within eight hours after the child’s birth, the child’s birth mother tested positive and over .08 blood alcohol content pursuant to testing under section 577.020 for alcohol, or tested positive for cocaine, heroin, methamphetamine, a controlled substance as defined in section 195.010, or a prescription drug as defined in section 196.973, excepting those controlled substances or prescription drugs present in the mother’s body as a result of medical treatment administered to the mother, and the birth mother is the biological mother of at least one other child who was adjudicated an abused or neglected minor by the mother or the mother has previously failed to complete recommended treatment services by the children’s division through a family-centered services case;

c. If the parent is the birth mother and at the time of the child’s birth or within eight hours after a child’s birth the child tested positive for alcohol, cocaine, heroin, methamphetamine, a controlled substance as defined in section 195.010, or a prescription drug as defined in section 196.973, excepting those controlled substances or prescription drugs present in the mother’s body as a result of medical treatment administered to the mother, and the birth mother is the biological mother of at least one other child who was adjudicated an abused or neglected minor by the mother or the mother has previously failed to complete recommended treatment services by the children’s division through a family-centered services case; or

d. Within a three-year period immediately prior to the termination adjudication, the parent has pled guilty to or has been convicted of a felony involving the possession, distribution, or manufacture of cocaine, heroin, or methamphetamine, and the parent is the biological parent of at least one other child who was adjudicated an abused or neglected minor by such parent or such parent has previously failed to complete recommended treatment services by the children’s division through a family-centered services case.

6. The juvenile court may terminate the rights of a parent to a child upon a petition filed by the juvenile officer or the division, or in adoption cases, by a prospective parent, if the court finds that the termination is in the best interest of the child and when it appears by clear, cogent and convincing evidence that grounds exist for termination pursuant to subsection 2, 4 or 5 of this section.

7. When considering whether to terminate the parent-child relationship pursuant to subsection 2 or 4 of this section or subdivision (1), (2), (3) or (4) of subsection 5 of this section, the court shall evaluate and make findings on the following factors, when appropriate and applicable to the case:

(1) The emotional ties to the birth parent;

(2) The extent to which the parent has maintained regular visitation or other contact with the child;

(3) The extent of payment by the parent for the cost of care and maintenance of the child when financially able to do so including the time that the child is in the custody of the division or other child-placing agency;

(4) Whether additional services would be likely to bring about lasting parental adjustment enabling a return of the child to the parent within an ascertainable period of time;

(5) The parent’s disinterest in or lack of commitment to the child;

(6) The conviction of the parent of a felony offense that the court finds is of such a nature that the child will be deprived of a stable home for a period of years; provided, however, that incarceration in and of itself shall not be grounds for termination of parental rights;

(7) Deliberate acts of the parent or acts of another of which the parent knew or should have known that subjects the child to a substantial risk of physical or mental harm.

8. The court may attach little or no weight to infrequent visitations, communications, or contributions. It is irrelevant in a termination proceeding that the maintenance of the parent-child relationship may serve as an inducement for the parent’s rehabilitation.

9. In actions for adoption pursuant to chapter 453, the court may hear and determine the issues raised in a petition for adoption containing a prayer for termination of parental rights filed with the same effect as a petition permitted pursuant to subsection 2, 4, or 5 of this section.

10. The disability or disease of a parent shall not constitute a basis for a determination that a child is a child in need of care, for the removal of custody of a child from the parent, or for the termination of parental rights without a specific showing that there is a causal relation between the disability or disease and harm to the child.

(L. 1978 H.B. 972 § 2, A.L. 1982 H.B. 1171, et al., A.L. 1985 H.B. 366, et al., A.L. 1990 H.B. 1370, et al., A.L. 1997 H.B. 343, A.L. 1998 H.B. 1822 merged with S.B. 674, A.L. 2007 S.B. 84, A.L. 2011 H.B. 555 merged with H.B. 604 merged with H.B. 648, A.L. 2013 H.B. 215 merged with S.B. 256, A.L. 2014 S.B. 530, A.L. 2017 S.B. 160)

CROSS REFERENCE:

Application of law to adoption petitions filed on or after August 28, 1997, 453.012



Section 211.452 Petition for termination, when filed — contents — joinder of cases of more than one child.

Effective 28 Aug 1985

Title XII PUBLIC HEALTH AND WELFARE

211.452. Petition for termination, when filed — contents — joinder of cases of more than one child. — 1. The petition for termination of parental rights shall be filed in the juvenile court which has prior jurisdiction over the child or, if no such prior jurisdiction exists, then the petition shall be filed where the child is, and shall include:

(1) The name, sex, date and place of birth, and residence of the child, if known after due and diligent search;

(2) If known after due and diligent search, the name, address and the date of birth of the parent;

(3) The name and address of the person holding legal or actual custody of the child, the guardian of the person of the child and the organization or agency holding legal or actual custody or providing care for the child;

(4) The facts on which termination is sought and the ground or grounds authorizing termination pursuant to section 211.447.

2. If there is more than one child in the family and a termination of parental rights petition is being or has been prepared for each child, the court may join the cases for disposition in one proceeding; provided, however, that joinder of the cases is found to be in the best interests of each child.

(L. 1978 H.B. 972 § 3, A.L. 1985 H.B. 366, et al.)



Section 211.453 Service of summons, how made — when required — waiver of summons.

Effective 28 Aug 1999

Title XII PUBLIC HEALTH AND WELFARE

211.453. Service of summons, how made — when required — waiver of summons. — 1. Service of summons shall be made as in other civil cases in the manner prescribed in section 506.150. However, if service cannot be made as prescribed in section 506.150 and it is not waived, then the service shall be made by mail or publication as provided in section 506.160.

2. Persons who shall be summoned and receive a copy of the petition shall include:

(1) The parent of the child, including a putative father who has acknowledged the child as his own by affirmatively asserting his paternity, unless the parent has filed a consent to the termination of parental rights in court;

(2) The guardian of the person of the child;

(3) The person, agency or organization having custody of the child;

(4) The foster parent, relative or other person with whom the child has been placed; and

(5) Any other person whose presence the court deems necessary.

3. The court shall not require service in the case of a parent whose identity is unknown and cannot be ascertained, or cannot be located.

4. Any person required to receive summons may waive appearance or service of summons.

(L. 1982 H.B. 1171, et al., A.L. 1985 H.B. 366, et al., A.L. 1999 S.B. 1, et al.)

(1988) Section 211.453 is unconstitutional as a denial of due process insofar as it removes the necessity of notice by publication to a parent whose identity is unknown and cannot be ascertained or cannot be located. In Interest of Loveheart, 762 S.W.2d 32 (Mo. En Banc).



Section 211.455 Procedure after filing of petition — determination of service — extension of time for service, when — investigation.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

211.455. Procedure after filing of petition — determination of service — extension of time for service, when — investigation. — 1. Within thirty days after the filing of the petition, the juvenile officer shall meet with the court in order to determine that all parties have been served with summons and to request that the court order the investigation and social study.

2. If, at that time, all parties required to be served with summons have not been served, the court, in its discretion, may extend the time for service if the court finds that service may be forthcoming and that the best interests of the child would be served thereby.

3. The court shall order an investigation and social study except in cases filed under section 211.444. The investigation and social study shall be made by the juvenile officer, the state children's division or a public or private agency authorized or licensed to care for children or any other competent person, as directed by the court, and a written report shall be made to the court to aid the court in determining whether the termination is in the best interests of the child. It shall include such matters as the parental background, the fitness and capacity of the parent to discharge parental responsibilities, the child's home, present adjustment, physical, emotional and mental condition, and such other facts as are pertinent to the determination. Parties and attorneys or guardians ad litem or volunteer advocates representing them before the court shall have access to the written report. All ordered evaluations and reports shall be made available to the parties and attorneys or guardians ad litem or volunteer advocates representing them before the court at least fifteen days prior to any dispositional hearing.

(L. 1985 H.B. 366, et al., A.L. 2014 H.B. 1299 Revision)



Section 211.459 Dispositional hearing, when held — procedure — immunity for certain persons — privileged communication not to constitute grounds for excluding evidence.

Effective 28 Aug 1985

Title XII PUBLIC HEALTH AND WELFARE

211.459. Dispositional hearing, when held — procedure — immunity for certain persons — privileged communication not to constitute grounds for excluding evidence. — 1. Within thirty days after the juvenile officer and the court have met pursuant to section 211.455, the court shall hold the dispositional hearing where the juvenile officer and any person on whom summons and the petition were served shall have the right and power to subpoena witnesses and present evidence. The court may require any and all investigating division personnel connected with the particular case to testify without privilege and subject to the rules of cross-examination. Such witnesses shall receive as compensation the witness fee and mileage provided in civil cases.

2. Stenographic notes or an authorized recording of the hearing shall be required as in civil actions in the circuit court.

3. Any person, official or institution participating in good faith in the making of a report, the taking of photographs or the making of radiological examinations pursuant to sections 210.110 to 210.165, or the removal or retention of a child pursuant to sections 210.110 to 210.165 shall have immunity from all civil liability which might arise by reason of such actions. All such persons, officials and institutions shall have the same immunity with respect to participation in any judicial proceeding resulting from a report made pursuant to sections 210.110 to 210.165.

4. No legally recognized privileged communication, except that between priest, minister, or rabbi and parishioner, and attorney client, shall constitute grounds for excluding evidence at any proceeding for the termination of parental rights.

(L. 1985 H.B. 366, et al.)



Section 211.462 Appointment of guardian ad litem, when — rights of parent or guardian — county to pay court costs, exceptions.

Effective 28 Aug 1985

Title XII PUBLIC HEALTH AND WELFARE

211.462. Appointment of guardian ad litem, when — rights of parent or guardian — county to pay court costs, exceptions. — 1. In all actions to terminate parental rights, if not previously appointed pursuant to section 210.160, a guardian ad litem shall be appointed for the child as soon as practicable after the filing of the petition.

2. The parent or guardian of the person of the child shall be notified of the right to have counsel, and if they request counsel and are financially unable to employ counsel, counsel shall be appointed by the court. Notice of this provision shall be contained in the summons. When the parent is a minor or incompetent the court shall appoint a guardian ad litem to represent such parent.

3. The guardian ad litem shall, during all stages of the proceedings:

(1) Be the legal representative of the child, and may examine, cross-examine, subpoena witnesses and offer testimony. The guardian ad litem may also initiate an appeal of any disposition that he determines to be adverse to the best interests of the child;

(2) Be an advocate for the child during the dispositional hearing and aid in securing a permanent placement plan for the child. To ascertain the child's wishes, feelings, attachments, and attitudes, he shall conduct all necessary interviews with persons, other than the parent, having contact with or knowledge of the child and, if appropriate, with the child;

(3) Protect the rights, interest and welfare of a minor or incompetent parent by exercising the powers and duties enumerated in subdivisions (1) and (2) of this subsection.

4. Court costs shall be paid by the county in which the proceeding is instituted, except that the court may require the agency or person having or receiving legal or actual custody to pay the costs.

(L. 1978 H.B. 972 § 5, A.L. 1985 H.B. 366, et al.)



Section 211.464 Foster parent and others may present evidence, when — notice and opportunity to testify.

Effective 28 Aug 1998

Title XII PUBLIC HEALTH AND WELFARE

211.464. Foster parent and others may present evidence, when — notice and opportunity to testify. — 1. Where a child has been placed with a foster parent, with relatives or with other persons who are able and willing to permanently integrate the child into the family by adoption, the court shall provide the opportunity for such foster parent, relative or other person to present evidence for the consideration of the court.

2. Current foster parents or other legal custodians who are not seeking to adopt the child shall be given an opportunity to testify at all hearings regarding the child. Upon the filing of a petition concerning a minor child who is in the care of foster parents or other legal custodians, the court shall give notice to such foster parents or legal custodians of the filing, any future hearings held on such petition and their opportunity to testify at any subsequent hearings held in relation to such petition, unless such notice and opportunity is waived by such foster or custodial parent.

(L. 1985 H.B. 366, et al., A.L. 1998 S.B. 674)



Section 211.477 Order of termination, when issued — transfer of legal custody, to whom — alternatives to termination — power of court — granting or denial of petition deemed final judgment.

Effective 28 Aug 2014

Title XII PUBLIC HEALTH AND WELFARE

211.477. Order of termination, when issued — transfer of legal custody, to whom — alternatives to termination — power of court — granting or denial of petition deemed final judgment. — 1. If, after the dispositional hearing, the court finds that one or more of the grounds set out in section 211.447 exists or that the parent has consented to the termination pursuant to section 211.444 and that it is in the best interests of the child, the court may terminate the rights of the parent in and to the child. After ordering termination and after consideration of the social study and report, the court shall transfer legal custody to:

(1) The children's division;

(2) A private child-placing agency;

(3) A foster parent, relative or other person participating in the proceedings pursuant to section 211.464; or

(4) Any other person or agency the court deems suitable to care for the child.

2. If only one parent consents or if the conditions specified in section 211.447 are found to exist as to only one parent, the rights of only that parent with reference to the child may be terminated and the rights of the other parent shall not be affected.

3. The court may order termination whether or not the child is in adoptive placement or an adoptive placement is available for the child.

4. If, after the dispositional hearing, the court finds that one or more of the grounds set out in section 211.447 exists, but that termination is not in the best interests of the child because the court finds that the child would benefit from the continued parent-child relationship or because the child is fourteen or more years of age and objects to the termination, the court may:

(1) Dismiss the petition and order that the child be returned to the custody of the parent;

(2) Retain jurisdiction of the case and order that the child be placed in the legal custody of the parent, the division, a private child-caring or placing agency, a foster parent, relative or other suitable person who is able to provide long-term care for the child. Any order of the court under this subdivision shall designate the period of time it shall remain in effect, with mandatory review by the court no later than six months thereafter. The court shall also specify what residual rights and responsibilities remain with the parent. Any individual granted legal custody shall exercise the rights and responsibilities personally unless otherwise authorized by the court; or

(3) Appoint a guardian under the provisions of chapter 475.

5. Orders of the court issued pursuant to sections 211.442 to 211.487 shall recite the jurisdictional facts, factual findings on the existence of grounds for termination and that the best interests of the child are served by the disposition stated in the order.

6. The granting or denial of a petition for termination of parental rights shall be deemed a final judgment for purposes of appeal.

(L. 1978 H.B. 972 § 8, A.L. 1985 H.B. 366, et al., A.L. 1999 S.B. 1, et al., A.L. 2003 S.B. 63, A.L. 2014 H.B. 1299 Revision)



Section 211.487 Application of sections 211.442 to 211.487 — what law to govern.

Effective 28 Aug 1985

Title XII PUBLIC HEALTH AND WELFARE

211.487. Application of sections 211.442 to 211.487 — what law to govern. — 1. Sections 211.442 to 211.487 apply to all proceedings commenced on or after September 28, 1985.

2. In any action for termination of parental rights pending prior to September 28, 1985, the law in effect at the time of the filing of the petition for termination of parental rights shall govern the hearing on such petition and any appeal therefrom.

(L. 1978 H.B. 972 § 10, A.L. 1985 H.B. 366, et al.)



Section 211.490 Child placed in residential group facility, eligibility for medical assistance benefits, continuance.

Effective 28 Aug 1993

Title XII PUBLIC HEALTH AND WELFARE

211.490. Child placed in residential group facility, eligibility for medical assistance benefits, continuance. — Notwithstanding any other provision of law to the contrary, any child who is placed in a not-for-profit residential group facility for children by the juvenile court shall be eligible for medical assistance benefits pursuant to the provisions of section 208.152. In addition, any child who is placed in a not-for-profit residential group facility for children by the parent, and who is currently receiving benefits pursuant to the provisions of section 208.152, shall continue to receive benefits while in the group home. The eligibility and provisions of this section shall begin on the date of placement of the child in the residential group facility and shall terminate on the date the child is removed from such placement.

(L. 1993 H.B. 564 § 27)



Section 211.500 Establishment of regional juvenile detention districts, when.

Effective 01 Jul 1999, see footnote

Title XII PUBLIC HEALTH AND WELFARE

211.500. Establishment of regional juvenile detention districts, when. — 1. Any two or more counties within the state may form an agreement to establish a regional juvenile detention district. The district shall have a boundary which includes the areas within each member county, and it shall be named the "______ Regional Juvenile Detention District".

2. The county commission of each county desiring to join the district shall approve an ordinance or resolution to join the district and shall approve the agreement which specifies the duties of each county within the district.

3. If any county wishes to join a district which has already been established pursuant to this section, the agreement shall be rewritten and reapproved by each member county.

4. The agreement which specifies the duties of each county shall contain the following:

(1) The name of the district;

(2) The names of the counties within the district;

(3) The formula for calculating each county's contribution to the costs of the district;

(4) The types of juveniles which the regional juvenile detention center may house, limited to juveniles which may be transferred to counties pursuant to state law;

(5) The methods which may be used for constructing or leasing a regional juvenile detention center;

(6) The duties of the director of the regional juvenile detention center; and

(7) The timing and procedures for approval of the regional juvenile detention center district's annual budget by the regional juvenile detention center commission.

5. Any county, city, town or village may contract with a regional juvenile detention center commission for the holding of its juvenile offenders.

(L. 1998 H.B. 971 § 1)

Effective 7-1-99






Chapter 213 Human Rights

Chapter Cross References



Section 213.010 Definitions.

Effective 28 Aug 2017

Title XII PUBLIC HEALTH AND WELFARE

213.010. Definitions. — As used in this chapter, the following terms shall mean:

(1) “Age”, an age of forty or more years but less than seventy years, except that it shall not be an unlawful employment practice for an employer to require the compulsory retirement of any person who has attained the age of sixty-five and who, for the two-year period immediately before retirement, is employed in a bona fide executive or high policy-making position, if such person is entitled to an immediate nonforfeitable annual retirement benefit from a pension, profit sharing, savings or deferred compensation plan, or any combination of such plans, of the employer, which equals, in the aggregate, at least forty-four thousand dollars;

(2) “Because” or “because of”, as it relates to the adverse decision or action, the protected criterion was the motivating factor;

(3) “Commission”, the Missouri commission on human rights;

(4) “Complainant”, a person who has filed a complaint with the commission alleging that another person has engaged in a prohibited discriminatory practice;

(5) “Disability”, a physical or mental impairment which substantially limits one or more of a person’s major life activities, being regarded as having such an impairment, or a record of having such an impairment, which with or without reasonable accommodation does not interfere with performing the job, utilizing the place of public accommodation, or occupying the dwelling in question. For purposes of this chapter, the term “disability” does not include current, illegal use of or addiction to a controlled substance as such term is defined by section 195.010; however, a person may be considered to have a disability if that person:

(a) Has successfully completed a supervised drug rehabilitation program and is no longer engaging in the illegal use of, and is not currently addicted to, a controlled substance or has otherwise been rehabilitated successfully and is no longer engaging in such use and is not currently addicted;

(b) Is participating in a supervised rehabilitation program and is no longer engaging in illegal use of controlled substances; or

(c) Is erroneously regarded as currently illegally using, or being addicted to, a controlled substance;

(6) “Discrimination”, conduct proscribed herein, taken because of race, color, religion, national origin, ancestry, sex, or age as it relates to employment, disability, or familial status as it relates to housing;

(7) “Dwelling”, any building, structure or portion thereof which is occupied as, or designed or intended for occupancy as, a residence by one or more families, and any vacant land which is offered for sale or lease for the construction or location thereon of any such building, structure or portion thereof;

(8) “Employer”, a person engaged in an industry affecting commerce who has six or more employees for each working day in each of twenty or more calendar weeks in the current or preceding calendar year, and shall include the state, or any political or civil subdivision thereof, or any person employing six or more persons within the state but does not include corporations and associations owned or operated by religious or sectarian organizations. “Employer” shall not include:

(a) The United States;

(b) A corporation wholly owned by the government of the United States;

(c) An individual employed by an employer;

(d) An Indian tribe;

(e) Any department or agency of the District of Columbia subject by statute to procedures of the competitive service, as defined in 5 U.S.C. Section 2101; or

(f) A bona fide private membership club, other than a labor organization, that is exempt from taxation under 26 U.S.C. Section 501(c);

(9) “Employment agency” includes any person or agency, public or private, regularly undertaking with or without compensation to procure employees for an employer or to procure for employees opportunities to work for an employer;

(10) “Executive director”, the executive director of the Missouri commission on human rights;

(11) “Familial status”, one or more individuals who have not attained the age of eighteen years being domiciled with:

(a) A parent or another person having legal custody of such individual; or

(b) The designee of such parent or other person having such custody, with the written permission of such parent or other person. The protections afforded against discrimination because of familial status shall apply to any person who is pregnant or is in the process of securing legal custody of any individual who has not attained the age of eighteen years;

(12) “Human rights fund”, a fund established to receive civil penalties as required by federal regulations and as set forth by subdivision (2) of subsection 11 of section 213.075, and which will be disbursed to offset additional expenses related to compliance with the Department of Housing and Urban Development regulations;

(13) “Labor organization” includes any organization which exists for the purpose, in whole or in part, of collective bargaining or of dealing with employers concerning grievances, terms or conditions of employment, or for other mutual aid or protection in relation to employment;

(14) “Local commissions”, any commission or agency established prior to August 13, 1986, by an ordinance or order adopted by the governing body of any city, constitutional charter city, town, village, or county;

(15) “Person” includes one or more individuals, corporations, partnerships, associations, organizations, labor organizations, legal representatives, mutual companies, joint stock companies, trusts, trustees, trustees in bankruptcy, receivers, fiduciaries, or other organized groups of persons;

(16) “Places of public accommodation”, all places or businesses offering or holding out to the general public, goods, services, privileges, facilities, advantages or accommodations for the peace, comfort, health, welfare and safety of the general public or such public places providing food, shelter, recreation and amusement, including, but not limited to:

(a) Any inn, hotel, motel, or other establishment which provides lodging to transient guests, other than an establishment located within a building which contains not more than five rooms for rent or hire and which is actually occupied by the proprietor of such establishment as his residence;

(b) Any restaurant, cafeteria, lunchroom, lunch counter, soda fountain, or other facility principally engaged in selling food for consumption on the premises, including, but not limited to, any such facility located on the premises of any retail establishment;

(c) Any gasoline station, including all facilities located on the premises of such gasoline station and made available to the patrons thereof;

(d) Any motion picture house, theater, concert hall, sports arena, stadium, or other place of exhibition or entertainment;

(e) Any public facility owned, operated, or managed by or on behalf of this state or any agency or subdivision thereof, or any public corporation; and any such facility supported in whole or in part by public funds;

(f) Any establishment which is physically located within the premises of any establishment otherwise covered by this section or within the premises of which is physically located any such covered establishment, and which holds itself out as serving patrons of such covered establishment;

(17) “Rent” includes to lease, to sublease, to let and otherwise to grant for consideration the right to occupy premises not owned by the occupant;

(18) “Respondent”, a person who is alleged to have engaged in a prohibited discriminatory practice in a complaint filed with the commission;

(19) “The motivating factor”, the employee’s protected classification actually played a role in the adverse action or decision and had a determinative influence on the adverse decision or action;

(20) “Unlawful discriminatory practice”, any act that is unlawful under this chapter.

(L. 1959 H.B. 266 § 1, A.L. 1978 H.B. 949 & 1266, A.L. 1986 S.B. 513, A.L. 1992 H.B. 1619, A.L. 1998 S.B. 786, A.L. 2017 S.B. 43)

(2006) Definition of "employer" in section imposes individual liability in event of discriminatory conduct. Cooper v. Albacore Holdings, Inc., 204 S.W.3d 238 (Mo.App.E.D.).



Section 213.020 Commission on human rights created — members, how appointed, terms, vacancies, how filled — functions — local commissions, power and authority.

Effective 28 Aug 1998

Title XII PUBLIC HEALTH AND WELFARE

213.020. Commission on human rights created — members, how appointed, terms, vacancies, how filled — functions — local commissions, power and authority. — 1. There is hereby created a "Missouri Commission on Human Rights". It shall consist of eleven members, with no less than one from each of the congressional districts of this state, serving without compensation, to be appointed by the governor with the advice and consent of the senate. One of the members shall be appointed chairperson by the governor. Appointments to the commission shall be for a term of six years. No more than six members at any one time shall be members of the same political party. In the event of the death or resignation of any member, his successor shall be appointed to serve for the unexpired period of the term for which such member had been appointed.

2. The function of the commission shall be to encourage fair treatment for and to foster mutual understanding and respect among, and to discourage discrimination against, any racial, ethnic, religious or other group protected by this chapter, members of these groups or persons with disabilities.

3. Any local commission created and established prior to August 13, 1986, by an ordinance adopted by the governing body of any city, constitutional charter city, town, village, or county, shall have the power and authority to seek to eliminate and prevent discrimination in employment, housing, and public accommodation, and to establish related programs, which shall be certified by the commission as substantially equivalent. The power and authority of such commissions to initiate and pursue administrative proceedings and remedies shall be solely as provided in section 213.135.

(L. 1959 H.B. 266 §§ 2, 3, A.L. 1986 S.B. 513, A.L. 1992 H.B. 1619, A.L. 1998 S.B. 786)

(1990) Nothing in subsection 3 of this statute gives cities, towns, villages or counties the power to create a cause of action for the violation of an antidiscrimination ordinance. Failure of legislature to include an express grant of power to determine violations and make awards establishes its intent that such power is not included. Yellow Freight Systems, Inc. v. Mayor's Commission on Human Rights of the City of Springfield, 791 S.W.2d 382 (Mo. en banc).



Section 213.025 Commission members to receive per diem and expenses, when.

Effective 28 Aug 1986

Title XII PUBLIC HEALTH AND WELFARE

213.025. Commission members to receive per diem and expenses, when. — The provisions of section 213.020 relating to the members of the commission on human rights serving without compensation to the contrary notwithstanding, whenever any member of the commission serves as a member of a panel to hear complaints involving alleged discriminatory practices under this chapter he shall receive as compensation for such duty the sum of fifty dollars for each day he actually serves on such panel and shall be reimbursed for his reasonable and necessary expenses actually incurred in the performance of his duties on the panel.

(L. 1978 H.B. 949 & 1266, A.L. 1986 S.B. 513)



Section 213.030 Powers and duties of commission — rulemaking, procedure.

Effective 28 Aug 1998

Title XII PUBLIC HEALTH AND WELFARE

213.030. Powers and duties of commission — rulemaking, procedure. — 1. The powers and duties of the commission shall be:

(1) To seek to eliminate and prevent discrimination because of race, color, religion, national origin, ancestry, sex, age as it relates to employment, disability, or familial status as it relates to housing and to take other actions against discrimination because of race, color, religion, national origin, ancestry, sex, age, disability, or familial status as provided by law; and the commission is hereby given general jurisdiction and power for such purposes;

(2) To implement the purposes of this chapter first by conference, conciliation and persuasion so that persons may be guaranteed their civil rights and goodwill be fostered;

(3) To formulate policies to implement the purposes of this chapter and to make recommendations to agencies and officers of the state and political subdivisions in aid of such policies and purposes;

(4) To appoint such employees as it may deem necessary, fix their compensation within the appropriations provided and in accordance with the wage structure established for other state agencies, and prescribe their duties;

(5) To obtain upon request and utilize the services of all governmental departments and agencies to be paid from appropriations to this commission;

(6) To adopt, promulgate, amend, and rescind suitable rules and regulations to carry out the provisions of this chapter and the policies and practices of the commission in connection therewith;

(7) To receive, investigate, initiate, and pass upon complaints alleging discrimination in employment, housing or in places of public accommodations because of race, color, religion, national origin, ancestry, sex, age as it relates to employment, disability, or familial status as it relates to housing and to require the production for examination of any books, papers, records, or other materials relating to any matter under investigation;

(8) To hold hearings, subpoena witnesses, compel their attendance, administer oaths, to take the testimony of any person under oath, and, in connection therewith, to require the production for examination of any books, papers or other materials relating to any matter under investigation or in question before the commission;

(9) To issue publications and the results of studies and research which will tend to promote goodwill and minimize or eliminate discrimination in housing, employment or in places of public accommodation because of race, color, religion, national origin, ancestry, sex, age as it relates to employment, disability, or familial status as it relates to housing;

(10) To provide each year to the governor and to the general assembly a full written report of all its activities and of its recommendations;

(11) To adopt an official seal;

(12) To cooperate, act jointly, enter into cooperative or work-sharing agreements with the United States Equal Employment Opportunity Commission, the United States Department of Housing and Urban Development, and other federal agencies and local commissions or agencies to achieve the purposes of this chapter;

(13) To accept grants, private gifts, bequests, and establish funds to dispose of such moneys so long as the conditions of the grant, gift, or bequest are not inconsistent with the purposes of this chapter and are used to achieve the purposes of this chapter;

(14) To establish a human rights fund as defined in section 213.010, for the purposes of administering sections 213.040, 213.045, 213.050, 213.070, 213.075, and 213.076.

2. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1959 H.B. 266 § 4, A.L. 1978 H.B. 949 & 1266, A.L. 1986 S.B. 513, A.L. 1992 H.B. 1619, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 1998 S.B. 786)

(1998) Statute grants commission power to issue investigatory subpoenas duces tecum. Gerlach v. Missouri Commission on Human Rights, 980 S.W.2d 589 (E.D.Mo.).



Section 213.040 Unlawful housing practices — discrimination in housing — sufficient compliance with other standards — local government compliance — construction of law — housing for older persons, defined — conviction for controlled substances, effect — religious organizations, effect of.

Effective 28 Aug 2017

Title XII PUBLIC HEALTH AND WELFARE

213.040. Unlawful housing practices — discrimination in housing — sufficient compliance with other standards — local government compliance — construction of law — housing for older persons, defined — conviction for controlled substances, effect — religious organizations, effect of. — 1. It shall be an unlawful housing practice:

(1) To refuse to sell or rent after the making of a bona fide offer, to refuse to negotiate for the sale or rental of, to deny or otherwise make unavailable, a dwelling to any person because of race, color, religion, national origin, ancestry, sex, disability, or familial status;

(2) To discriminate against any person in the terms, conditions, or privileges of sale or rental of a dwelling, or in the provision of services or facilities in connection therewith, because of race, color, religion, national origin, ancestry, sex, disability, or familial status;

(3) To make, print, or publish, or cause to be made, printed, or published any notice, statement or advertisement, with respect to the sale or rental of a dwelling that indicates any preference, limitation, or discrimination because of race, color, religion, national origin, ancestry, sex, disability, or familial status, or an intention to make any such preference, limitation, or discrimination;

(4) To represent to any person because of race, color, religion, national origin, ancestry, sex, disability, or familial status that any dwelling is not available for inspection, sale, or rental when such dwelling is in fact so available;

(5) To induce or attempt to induce any person to sell or rent any dwelling by representations regarding the entry or prospective entry into the neighborhood of a person or persons because of a particular race, color, religion, national origin, ancestry, sex, disability, or familial status;

(6) To discriminate in the sale or rental of, or to otherwise make unavailable or deny, a dwelling to any buyer or renter because of a disability of:

(a) That buyer or renter;

(b) A person residing in or intending to reside in that dwelling after it is so sold, rented, or made available; or

(c) Any person associated with that buyer or renter;

(7) To discriminate against any person in the terms, conditions, or privileges of sale or rental of a dwelling, or in the provision of services or facilities in connection with such dwelling, because of a disability of:

(a) That person;

(b) A person residing in or intending to reside in that dwelling after it is so sold, rented, or made available; or

(c) Any person associated with that person.

2. For purposes of this section and sections 213.045 and 213.050, discrimination includes:

(1) A refusal to permit, at the expense of the person with the disability, reasonable modifications of existing premises occupied or to be occupied by such person if such modifications may be necessary to afford such person full enjoyment of the premises, except that, in the case of a rental, the landlord may, where it is reasonable to do so, condition permission for a modification on the renter’s agreeing to restore the interior of the premises to the condition that existed before the modification, reasonable wear and tear excepted;

(2) A refusal to make reasonable accommodations in rules, policies, practices, or services, when such accommodations may be necessary to afford such person equal opportunity to use and enjoy a dwelling; or

(3) In connection with the design and construction of covered multifamily dwellings for first occupancy after March 13, 1991, a failure to design and construct those dwellings in such a manner that:

(a) The public use and common use portions of such dwellings are readily accessible to and usable by persons with a disability;

(b) All the doors designed to allow passage into and within all premises within such dwellings are sufficiently wide to allow passage by persons with a disability in wheelchairs; and

(c) All premises within such dwellings contain the following features of adaptive design:

a. An accessible route into and through the dwelling;

b. Light switches, electrical outlets, thermostats, and other environmental controls in accessible locations;

c. Reinforcements in bathroom walls to allow later installation of grab bars; and

d. Usable kitchens and bathrooms such that an individual in a wheelchair can maneuver about the space.

3. As used in subdivision (3) of subsection 2 of this section, the term “covered multifamily dwelling” means:

(1) Buildings consisting of four or more units if such buildings have one or more elevators; and

(2) Ground floor units in other buildings consisting of four or more units.

4. Compliance with the appropriate requirements of the American National Standard for Buildings and Facilities providing accessibility and usability for people with physical disabilities, commonly cited as “ANSI A117.1”, suffices to satisfy the requirements of paragraph (a) of subdivision (3) of subsection 2 of this section.

5. Where a unit of general local government has incorporated into its laws the requirements set forth in subdivision (3) of subsection 2 of this section, compliance with such laws shall be deemed to satisfy the requirements of that subdivision. Such compliance shall be subject to the following provisions:

(1) A unit of general local government may review and approve newly constructed covered multifamily dwellings for the purpose of making determinations as to whether the design and construction requirements of subdivision (3) of subsection 2 of this section are met;

(2) The commission shall encourage, but may not require, the units of local government to include in their existing procedures for the review and approval of newly constructed covered multifamily dwellings, determinations as to whether the design and construction of such dwellings are consistent with subdivision (3) of subsection 2 of this section, and shall provide technical assistance to units of local government and other persons to implement the requirements of subdivision (3) of subsection 2 of this section;

(3) Nothing in this chapter shall be construed to require the commission to review or approve the plans, designs or construction of all covered dwellings, to determine whether the design and construction of such dwellings are consistent with the requirements of subdivision (3) of subsection 2 of this section.

6. Nothing in this chapter shall be construed to invalidate or limit any law of the state or political subdivision of the state, or other jurisdiction in which this chapter shall be effective, that requires dwellings to be designed and constructed in a manner that affords persons with disabilities greater access than is required by this chapter.

7. Nothing in this section and sections 213.045 and 213.050 requires that a dwelling be made available to an individual whose tenancy would constitute a direct threat to the health or safety of other individuals or whose tenancy would result in substantial physical damage to the property of others.

8. Nothing in this section and sections 213.045 and 213.050 limits the applicability of any reasonable local or state restriction regarding the maximum number of occupants permitted to occupy a dwelling, nor does any provision in this section and sections 213.045 and 213.050 regarding familial status apply with respect to housing for older persons.

9. As used in this section and sections 213.045 and 213.050, “housing for older persons” means housing:

(1) Provided under any state or federal program that the commission determines is specifically designed and operated to assist elderly persons, as defined in the state or federal program;

(2) Intended for, and solely occupied by, persons sixty-two years of age or older; or

(3) Intended and operated for occupancy by at least one person fifty-five years of age or older per unit. In determining whether housing qualifies as housing for older persons under this subsection, the commission shall develop regulations which require at least the following factors:

(a) The existence of significant facilities and services specifically designed to meet the physical or social needs of older persons, or if the provision of such facilities and services is not practicable, that such housing is necessary to provide important housing opportunities for older persons; and

(b) That at least eighty percent of the units are occupied by at least one person fifty-five years of age or older per unit; and

(c) The publication of, and adherence to, policies and procedures which demonstrate an intent by the owner or manager to provide housing for persons fifty-five years of age or older.

10. Housing shall not fail to meet the requirements for housing for older persons by reason of:

(1) Persons residing in such housing as of August 28, 1992, who do not meet the age requirements of subdivision (2) or (3) of subsection 9 of this section, provided that new occupants of such housing meet the age requirements of subdivision (2) or (3) of subsection 9 of this section; or

(2) Unoccupied units, provided that such units are reserved for occupancy by persons who meet the age requirements of subdivision (2) or (3) of subsection 9 of this section.

11. Nothing in this section or section 213.045 or 213.050 shall prohibit conduct against a person because such person has been convicted by any court of competent jurisdiction of the illegal manufacture or distribution of a controlled substance, as defined by section 195.010.

12. Nothing in this chapter shall prohibit a religious organization, association, or society, or any nonprofit institution or organization operated, supervised or controlled by or in conjunction with a religious organization, association, or society, from limiting the sale, rental or occupancy of dwellings which it owns or operates for other than a commercial purpose to persons of the same religion, or from giving preference to such persons, unless membership in such religion is restricted on account of race, color, or national origin. Nor shall anything in this chapter prohibit a private club not in fact open to the public, which as an incident to its primary purpose or purposes provides lodging which it owns or operates for other than a commercial purpose, from limiting the rental or occupancy of such lodging to its members or from giving preference to its members.

13. Nothing in this chapter, other than the prohibitions against discriminatory advertising in subdivision (3) of subsection 1 of this section, shall apply to:

(1) The sale or rental of any single family house by a private individual owner, provided the following conditions are met:

(a) The private individual owner does not own or have any interest in more than three single family houses at any one time; and

(b) The house is sold or rented without the use of a real estate broker, agent or salesperson or the facilities of any person in the business of selling or renting dwellings and without publication, posting or mailing of any advertisement. If the owner selling the house does not reside in it at the time of the sale or was not the most recent resident of the house prior to such sale, the exemption in this section applies to only one such sale in any twenty-four-month period; or

(2) Rooms or units in dwellings containing living quarters occupied or intended to be occupied by no more than four families living independently of each other, if the owner actually maintains and occupies one of such living quarters as his or her residence.

(L. 1986 S.B. 513, A.L. 1992 H.B. 1619, A.L. 1998 S.B. 786, A.L. 2017 S.B. 43)



Section 213.041 Restrictive covenants, homeowners' association — limitations — procedure to delete violative restrictive covenants.

Effective 01 Jan 2006, see footnote

Title XII PUBLIC HEALTH AND WELFARE

213.041. Restrictive covenants, homeowners' association — limitations — procedure to delete violative restrictive covenants. — 1. No declaration or other governing document of a homeowners' association shall include a restrictive covenant in violation of section 213.040.

2. Notwithstanding any other provision of law or provision of the governing documents, the board of directors of a homeowners' association shall amend, without approval of the owners, any declaration or other governing document that includes a restrictive covenant in violation of section 213.040, and shall restate the declaration or other governing document without the restrictive covenant but with no other change to the declaration or governing document.

3. If after providing written notice to a homeowners' association requesting that the association delete a restrictive covenant in violation of section 213.040, and the association fails to delete the restrictive covenant within thirty days of receiving the notice, the Missouri commission on human rights, a city or county in which a common interest development is located, or any person may bring an action against the homeowners' association for injunctive relief to enforce the provisions of subsections 1 and 2 of this section. The court may award attorney's fees to the prevailing party.

4. The provisions of this section shall become effective on January 1, 2006.

(L. 2005 S.B. 168)

Effective 1-01-06



Section 213.045 Discrimination in commercial real estate loans prohibited.

Effective 28 Aug 1998

Title XII PUBLIC HEALTH AND WELFARE

213.045. Discrimination in commercial real estate loans prohibited. — It shall be unlawful for any bank, building and loan association, insurance company or other corporation, association, firm or enterprise whose business consists in whole or in part in the making of commercial real estate loans, to deny a loan or other financial assistance because of race, color, religion, national origin, ancestry, sex, disability or familial status to a person applying therefor for the purpose of purchasing, construction, improving, repairing, or maintaining a dwelling, or to discriminate against him in fixing of the amount, interest rate, duration or other terms or conditions of such loan or other financial assistance, because of the race, color, religion, national origin, ancestry, sex, disability, or familial status of such person or of any person associated with him in connection with such loan or other financial assistance, or of the present or prospective owners, lessees, tenants, or occupants, of the dwellings in relation to which such loan or other financial assistance is to be made or given.

(L. 1986 S.B. 513, A.L. 1992 H.B. 1619, A.L. 1998 S.B. 786)



Section 213.050 Discrimination in selling or renting by real estate agencies prohibited.

Effective 28 Aug 2017

Title XII PUBLIC HEALTH AND WELFARE

213.050. Discrimination in selling or renting by real estate agencies prohibited. — It shall be unlawful to deny any person access to or membership or participation in any multiple listing service, real estate brokers’ organization or other service organization, or facility relating to the business of selling or renting dwellings, because of race, color, religion, national origin, ancestry, sex, disability, or familial status.

(L. 1986 S.B. 513, A.L. 1992 H.B. 1619, A.L. 1998 S.B. 786, A.L. 2017 S.B. 43)



Section 213.055 Unlawful employment practices — exceptions.

Effective 28 Aug 2017

Title XII PUBLIC HEALTH AND WELFARE

213.055. Unlawful employment practices — exceptions. — 1. It shall be an unlawful employment practice:

(1) For an employer, because of the race, color, religion, national origin, sex, ancestry, age or disability of any individual:

(a) To fail or refuse to hire or to discharge any individual, or otherwise to discriminate against any individual with respect to his compensation, terms, conditions, or privileges of employment, because of such individual’s race, color, religion, national origin, sex, ancestry, age or disability;

(b) To limit, segregate, or classify his employees or his employment applicants in any way which would deprive or tend to deprive any individual of employment opportunities or otherwise adversely affect his status as an employee, because of such individual’s race, color, religion, national origin, sex, ancestry, age or disability;

(2) For a labor organization to exclude or to expel from its membership any individual or to discriminate in any way against any of its members or against any employer or any individual employed by an employer because of race, color, religion, national origin, sex, ancestry, age or disability of any individual; or to limit, segregate, or classify its membership, or to classify or fail or refuse to refer for employment any individual, in any way which would deprive or tend to deprive any individual of employment opportunities, or would limit such employment opportunities or otherwise adversely affect his status as an employee or as an applicant for employment, because of such individual’s race, color, religion, national origin, sex, ancestry, age or disability; or for any employer, labor organization, or joint labor-management committee controlling apprenticeship or other training or retraining, including on-the-job training programs to discriminate against any individual because of his race, color, religion, national origin, sex, ancestry, age or disability in admission to, or employment in, any program established to provide apprenticeship or other training;

(3) For any employer or employment agency to print or circulate or cause to be printed or circulated any statement, advertisement or publication, or to use any form of application for employment or to make any inquiry in connection with prospective employment, which expresses, directly or indirectly, any limitation, specification, or discrimination, because of race, color, religion, national origin, sex, ancestry, age or disability unless based upon a bona fide occupational qualification or for an employment agency to fail or refuse to refer for employment, or otherwise to discriminate against, any individual because of his or her race, color, religion, national origin, sex, ancestry, age as it relates to employment, or disability, or to classify or refer for employment any individual because of his or her race, color, religion, national origin, sex, ancestry, age or disability.

2. Notwithstanding any other provision of this chapter, it shall not be an unlawful employment practice for an employer to apply different standards of compensation, or different terms, conditions or privileges of employment pursuant to a bona fide seniority or merit system, or a system which measures earnings by quantity or quality of production or to employees who work in different locations, provided that such differences or such systems are not the result of an intention or a design to discriminate, and are not used to discriminate, because of race, color, religion, sex, national origin, ancestry, age or disability, nor shall it be an unlawful employment practice for an employer to give and to act upon the results of any professionally developed ability test, provided that such test, its administration, or action upon the results thereof, is not designed, intended or used to discriminate because of race, color, religion, national origin, sex, ancestry, age or disability.

3. Nothing contained in this chapter shall be interpreted to require any employer, employment agency, labor organization, or joint labor-management committee subject to this chapter to grant preferential treatment to any individual or to any group because of the race, color, religion, national origin, sex, ancestry, age or disability of such individual or group on account of an imbalance which may exist with respect to the total number or percentage of persons of any race, color, religion, national origin, sex, ancestry, age or disability employed by any employer, referred or classified for employment by any employment agency or labor organization, admitted to membership or classified by any labor organization, or admitted to or employed in any apprenticeship or other training program, in comparison with the total number or percentage of persons of such race, color, religion, national origin, sex, ancestry, age or disability in any community, state, section, or other area, or in the available workforce in any community, state, section, or other area.

4. Notwithstanding any other provision of this chapter, it shall not be an unlawful employment practice for the state or any political subdivision of the state to comply with the provisions of 29 U.S.C. Section 623 relating to employment as firefighters or law enforcement officers.

(L. 1986 S.B. 513, A.L. 1998 S.B. 786, A.L. 1999 H.B. 568, A.L. 2017 S.B. 43)



Section 213.065 Discrimination in public accommodations prohibited, exceptions.

Effective 28 Aug 2017

Title XII PUBLIC HEALTH AND WELFARE

213.065. Discrimination in public accommodations prohibited, exceptions. — 1. All persons within the jurisdiction of the state of Missouri are free and equal and shall be entitled to the full and equal use and enjoyment within this state of any place of public accommodation, as hereinafter defined, without discrimination or segregation because of race, color, religion, national origin, sex, ancestry, or disability.

2. It is an unlawful discriminatory practice for any person, directly or indirectly, to refuse, withhold from or deny any other person, or to attempt to refuse, withhold from or deny any other person, any of the accommodations, advantages, facilities, services, or privileges made available in any place of public accommodation, as defined in section 213.010 and this section, or to segregate or discriminate against any such person in the use thereof because of race, color, religion, national origin, sex, ancestry, or disability.

3. The provisions of this section shall not apply to a private club, a place of accommodation owned by or operated on behalf of a religious corporation, association or society, or other establishment which is not in fact open to the public, unless the facilities of such establishments are made available to the customers or patrons of a place of public accommodation as defined in section 213.010 and this section.

(L. 1986 S.B. 513, A.L. 1992 H.B. 1619, A.L. 1998 S.B. 786, A.L. 2017 S.B. 43)

(2012) Section's prohibition against discrimination in any place of public accommodation encompasses a claim against a school district for student-on-student harassment in a public school. Doe ex rel. Subia v. Kansas City, Missouri School District, 372 S.W.3d 43 (Mo.App.W.D.).



Section 213.070 Additional unlawful discriminatory practices.

Effective 28 Aug 2017

Title XII PUBLIC HEALTH AND WELFARE

213.070. Additional unlawful discriminatory practices. — 1. It shall be an unlawful discriminatory practice for an employer, employment agency, labor organization, or place of public accommodation:

(1) To aid, abet, incite, compel, or coerce the commission of acts prohibited under this chapter or to attempt to do so;

(2) To retaliate or discriminate in any manner against any other person because such person has opposed any practice prohibited by this chapter or because such person has filed a complaint, testified, assisted, or participated in any manner in any investigation, proceeding or hearing conducted pursuant to this chapter;

(3) For the state or any political subdivision of this state to discriminate on the basis of race, color, religion, national origin, sex, ancestry, age, as it relates to employment, disability, or familial status as it relates to housing; or

(4) To discriminate in any manner against any other person because of such person’s association with any person protected by this chapter.

2. This chapter, in addition to chapter 285 and chapter 287, shall provide the exclusive remedy for any and all claims for injury or damages arising out of an employment relationship.

(L. 1986 S.B. 513, A.L. 1992 H.B. 1619, A.L. 1998 S.B. 786, A.L. 2017 S.B. 43)



Section 213.075 Complaints to commission, how filed, when — filing with federal agencies, effect — duties of executive director — respondents — hearing, notice, procedure — attorney general to represent commission — appeal, discovery — effect of orders of commission.

Effective 28 Aug 2017

Title XII PUBLIC HEALTH AND WELFARE

213.075. Complaints to commission, how filed, when — filing with federal agencies, effect — duties of executive director — respondents — hearing, notice, procedure — attorney general to represent commission — appeal, discovery — effect of orders of commission. — 1. As a jurisdictional condition precedent to filing a civil action under this chapter, any person claiming to be aggrieved by an unlawful discriminatory practice shall make, sign and file with the commission a verified complaint in writing, within one hundred eighty days of the alleged act of discrimination, which shall state the name and address of the employer, employment agency, labor organization, or place of public accommodation alleged to have committed the unlawful discriminatory practice and which shall set forth the particulars thereof and such other information as may be required by the commission. The complainant’s agent, attorney or the attorney general may, in like manner, make, sign and file such complaint. The failure to timely file a complaint with the commission shall deprive the commission of jurisdiction to investigate the complaint. The commission shall make a determination as to its jurisdiction with respect to all complaints. Notwithstanding any other provision of this chapter to the contrary, if a complaint is not filed with the commission within one hundred eighty days of the alleged act of discrimination, the commission shall lack jurisdiction to take any action on such a complaint other than to dismiss the complaint for lack of jurisdiction. The failure to timely file a complaint with the commission may be raised as a complete defense by a respondent or defendant at any time, either during the administrative proceedings before the commission, or in subsequent litigation, regardless of whether the commission has issued the person claiming to be aggrieved a letter indicating his or her right to bring a civil action and regardless of whether the employer asserted the defense before the commission.

2. Any complaint which is filed with the federal Equal Employment Opportunity Commission or other federal agencies with which the commission has a work-sharing or deferral agreement, or with a local commission which has been certified as substantially equivalent by the commission, shall be deemed filed with the commission on the date that such complaint is received by such federal agency or local commission. A copy of all complaints filed with a local commission with the authority to enforce the provisions of this chapter is to be forwarded to the commission within seven days of the filing thereof with such local commission. If a local commission has jurisdiction to hear a complaint filed with the commission, such complaint shall be deemed to have been filed with the local commission on the date on which such complaint was filed with the commission. The commission shall, within seven days of the receipt of a complaint which a local commission has jurisdiction to hear, forward a copy thereof to such local commission.

3. After the filing of any complaint, the executive director shall, with the assistance of the commission’s staff, promptly investigate the complaint, and if the director determines after the investigation that probable cause exists for crediting the allegations of the complaint, the executive director shall immediately endeavor to eliminate the unlawful discriminatory practice complained of by conference, conciliation and persuasion, and shall report the results to the commission. The investigation, determination of probable cause and conciliation shall be conducted according to such rules, regulations and guidelines as the commission shall prescribe.

4. A person who is not named as a respondent in a complaint, but who is identified as a respondent in the course of investigation, may be joined as an additional or substitute respondent upon written notice, pursuant to such rules, regulations, and guidelines as the commission shall prescribe. Such notice, in addition to complying with the requirements of such rules, regulations, and guidelines, shall also state the reason why the person to whom the notice is addressed has been joined as a party.

5. In case of failure to eliminate such discriminatory practice as found in the investigation, if in the judgment of the chairperson of the commission circumstances so warrant, there shall be issued and served in the name of the commission, a written notice, together with a copy of the complaint, as it may have been amended, requiring the person named in the complaint, hereinafter referred to as “respondent”, to answer the charges of the complaint at a hearing, at a time and place to be specified in the notice, before a panel of at least three members of the commission sitting as the commission or before a hearing examiner licensed to practice law in this state who shall be appointed by the executive director and approved by the commission. The place of the hearing shall be in the office of the commission or such other place designated by it, except that if the respondent so requests, in writing, the hearing shall be held in the county of such person’s residence or business location at the time of the alleged unlawful discriminatory practice. A copy of the notice shall also be served on the complainants.

6. In all cases where a written notice of hearing has been issued and a party has not elected the option to proceed in circuit court as set forth in section 213.076, the procedures set forth for a hearing shall apply.

7. The commission shall be a party to the action and shall be represented before the panel or the hearing examiner by the office of the attorney general or, when so delegated by the attorney general, a staff attorney of the commission. Neither the hearing examiner nor any member of the panel shall have participated in the investigation of the complaint. Evidence concerning endeavors at conciliation shall be excluded.

8. The respondent may file a written verified answer to the complaint and appear at the hearing in person or otherwise with or without counsel, and submit testimony. At the discretion of the hearing examiner or the panel, the complainant may be allowed to intervene, thereby becoming a party to the action with the right to present testimony in person or by counsel, provided the complainant at all times shall be treated as a party for the purpose of discovery and the taking of depositions. The commission or complainant intervenor shall have the power to reasonably and fairly amend any complaint, and the respondent shall have like power to amend any answer. The testimony taken at the hearing shall be under oath and be transcribed.

9. In any contested case before the commission, any party may take and use written interrogatories, requests for production of documents and other materials, and requests for admissions, and all other forms of discovery authorized by rules of civil procedure in the same manner, upon, and under the same conditions, and upon the same notice, as is or may hereafter be provided for with respect to the taking and using of written interrogatories, requests for production of documents and other materials, and requests for admissions, and all other forms of discovery authorized by rules of civil procedure in civil actions in the circuit court. The panel or hearing examiner shall have the authority to impose sanctions in the same manner as set forth in the rules of civil procedure.

10. The hearing shall be conducted in the manner provided by chapter 536.

11. When the case is heard by a panel of the commission, the chairperson of the commission shall select the hearing panel and the presiding officer. The presiding officer shall have full authority to call and examine witnesses, admit or exclude evidence and rule upon all motions and objections. The panel shall state its findings of fact and conclusions of law, and if, upon all the evidence at the hearing, the panel finds:

(1) That a respondent has engaged in an unlawful discriminatory practice as defined in this chapter, the commission shall issue and cause to be served on the respondent an order requiring the respondent to cease and desist from the unlawful discriminatory practice. The order shall require the respondent to take such affirmative action, as in the panel’s judgment will implement the purposes of this chapter, including, but not limited to, payment of back pay; hiring; reinstatement or upgrading; restoration to membership in any respondent labor organization; the extension of full, equal and unsegregated housing; the extension of full, equal and unsegregated public accommodations; extension of a commercial real estate loan or other financial assistance; extension or restoration of membership or participation in any multiple listing service or other real estate service organization or facility; payment of actual damages; and the submission of a report of the manner of compliance;

(2) That a respondent has engaged or is about to engage in a violation of section 213.040, 213.045, 213.050, or 213.070, to the extent that the alleged violation of section 213.070 relates to or involves a violation of one or more of such other sections or relates to or involves the encouraging, aiding, or abetting of a violation of such other sections, the commission may, in addition to the relief provided in subdivision (1) of this subsection, assess a civil penalty against the respondent, for purposes of vindicating the public interest:

(a) In an amount not exceeding two thousand dollars if the respondent has not been adjudged to have violated one or more of the sections enumerated in subdivision (2) of this subsection within five years of the date of the filing of the complaint;

(b) In an amount not exceeding five thousand dollars if the respondent has been adjudged to have committed one violation of the sections enumerated in subdivision (2) of this subsection within five years of the date on which the complaint is filed;

(c) In an amount not exceeding ten thousand dollars if the respondent has been adjudged to have committed two or more prior violations of the sections enumerated in subdivision (2) of this subsection within seven years of the date on which the complaint is filed.

­­

­

12. If, upon all the evidence, the panel finds that a respondent has not engaged in any unlawful discriminatory practice, the panel shall state its findings of fact and conclusions of law and shall issue and cause to be served on the complainant and respondent an order dismissing the complaint.

13. When the case is heard by a hearing examiner, the examiner shall have all powers described in subdivision (8) of section 213.030 and subsection 11 of this section, for the purpose of the hearing. The hearing examiner shall make findings of fact and conclusions of law and shall recommend to the commission an order granting such relief as provided in subsection 11 of this section or dismissing the complaint as to the respondent as provided in subsection 12 of this section, in accordance with such findings.

14. A panel of at least three members of the commission, sitting as the commission, shall review the record, findings and recommended order of the hearing examiner. The panel shall thereafter accept or amend the recommended order which shall become the order of the commission. All orders shall be served on the complainant and respondent, and copies shall be delivered to the attorney general and such other public officers as the commission deems proper.

15. No order of the commission issued pursuant to this section shall affect any contract, sale, encumbrance or lease consummated before the issuance of such order and involving a bona fide purchaser without actual notice of the charge filed pursuant to this section.

16. Any person aggrieved by an order of the commission may appeal as provided in chapter 536.

(L. 1986 S.B. 513, A.L. 1992 H.B. 1619, A.L. 2017 S.B. 43)

(2000) Receipt of notice of termination, rather than date of termination, begins running of period for filing wrongful termination claim. Foster v. BJC Health System, 121 F.Supp.2d 1280 (E.D.Mo.).



Section 213.076 Notice relating to aiding and abetting, civil action — commencement of action — intervention — relief — authority of commission.

Effective 28 Aug 1992

Title XII PUBLIC HEALTH AND WELFARE

213.076. Notice relating to aiding and abetting, civil action — commencement of action — intervention — relief — authority of commission. — 1. When a written notice of hearing is issued alleging violation of section 213.040, 213.045, 213.050, or 213.070, to the extent that the alleged violation of section 213.070 relates to or involves violation of one or more of such other sections or relates to or involves the encouraging, aiding or abetting of violation of such sections, a complainant or respondent may elect to have the claims asserted in that complaint decided in a civil action under the provisions of this section in lieu of a hearing pursuant to the provisions of section 213.075. Written notice of an election made pursuant to this subsection shall be filed with the commission and all parties within twenty days of the date on which the written notice of hearing is placed in the mail by the commission staff.

2. Where a party has made an election pursuant to the provisions of this section, to have the claims asserted in a written notice issued by the chairperson, decided in a civil action, the chairperson shall immediately direct staff attorneys employed by the commission to commence and maintain a civil action on behalf of the complainant. Such action shall be commenced within thirty days of the election. All expenses of the claimant related to a civil action brought under this section shall be paid by the commission.

3. Any person aggrieved with respect to the issues to be determined in a civil action instituted pursuant to this section may intervene as of right in a civil action.

4. In a civil action instituted pursuant to this section, if the court finds that an unlawful discriminatory practice has occurred or is about to occur, the court may grant all relief as set forth in section 213.111. If monetary relief is sought for benefit of an aggrieved person who is not a party to the civil action, the court shall not award such relief if such person has not complied with discovery orders issued by the court.

5. The commission shall have authority to hire such attorneys as may be necessary to perform duties assigned to it pursuant to this section.

(L. 1992 H.B. 1619)



Section 213.077 Settlement and conciliation agreement — restrictions, procedure.

Effective 28 Aug 1992

Title XII PUBLIC HEALTH AND WELFARE

213.077. Settlement and conciliation agreement — restrictions, procedure. — 1. During the period beginning with the filing of a complaint under section 213.075, and ending with the filing of a charge, setting of a complaint for hearing or dismissal of a complaint pursuant to the provisions of that section, the executive director and the commission staff shall, to the extent feasible, engage in settlement and/or conciliation with respect to the complaint. Any settlement and conciliation agreement negotiated during such period shall be an agreement between the complainant and respondent and shall be subject to approval by the executive director. Nothing said or done in the course of settlement or conciliation under this section shall be made public or used as evidence in any subsequent proceeding under this chapter, without the written consent of the complainant and respondent.

2. If a complaint has been filed pursuant to section 213.055, 213.065 or 213.070, alleging commission of an unlawful employment practice or discrimination in public accommodations:

(1) During investigation, the public shall not have access to records relating to the complaint, nor shall any information relating thereto be released to the public;

(2) During investigation, the complainant and respondent shall only have access to records they provided until the point at which disclosure is allowed at hearing, or if a request for civil action is made under section 213.111 for a right to or other legal proceedings pursuant to federal, state or local discrimination laws that require disclosure;

(3) Settlement agreements, executed during investigation shall be disclosed to the public only by agreement of the complainant and respondent;

(4) After closure of a complaint, the public may only have access to the complaint and closure documents by agreement of the complainant and respondent;

(5) Excluding a finding of probable cause, after an investigation closure, the complainant and respondent may have access to the investigative file except for sensitive or confidential records and records relating to witnesses who have requested anonymity. With respect to records that the commission has obtained from other government agencies, the commission will observe any statutory confidentiality provisions imposed on the originating agencies;

(6) A conciliation agreement shall be disclosed to the public only by agreement of the complainant and respondent;

(7) After failure of conciliation attempts, the complainant and respondent may have access to copies of the investigative file, except for sensitive or confidential records and records relating to witnesses who have requested anonymity;

(8) To achieve the purposes of this chapter, this subsection shall not apply to disclosure of information to representatives of interested federal, state or local civil or human rights agencies.

3. If a complaint is filed alleging violation of section 213.040, 213.045, 213.050, or 213.070, to the extent that the alleged violation of section 213.070 relates to or involves violations of one or more of the other above enumerated sections or relates to or involves the encouraging, aiding or abetting of violation of such sections:

(1) The public, complainant and respondent shall have access to records relating to the complaint in the same manner as set forth in subdivisions (1), (2), (4), (5), (7), and (8) of subsection 2 of this section;

(2) Any settlement or conciliation agreement entered into by the complainant and respondent shall be made public unless the parties thereto otherwise agree and the executive director determines that disclosure is not required to further the purpose of this chapter.

(L. 1992 H.B. 1619)



Section 213.085 Decisions of commission — judicial review, when, procedure, venue — enforcement of order — breech of settlement agreement, remedy.

Effective 28 Aug 1992

Title XII PUBLIC HEALTH AND WELFARE

213.085. Decisions of commission — judicial review, when, procedure, venue — enforcement of order — breech of settlement agreement, remedy. — 1. All final decisions, settlement agreements, conciliation agreements, findings, rules and orders of the commission under any provision of this chapter shall be in writing. Parties to proceedings shall each be sent a copy of the commission's decision and order in the proceedings.

2. Any person who is aggrieved by a final decision, finding, rule or order of the commission may obtain judicial review by filing a petition in the circuit court of the county of proper venue within thirty days after the mailing or delivery of the notice of the commission's final decision.

3. Judicial review shall be in the manner provided by chapter 536, as it may be amended or superseded from time to time. The venue of such cases shall, at the option of the appealing party, be in the circuit court of Cole County or in the county of the appealing party's residence, or if the appealing party is a corporation, domestic or foreign, having a registered office or business office in this state, in the county of its registered office or business office.

4. If no proceeding for review is instituted in the circuit court within the time herein prescribed, the commission may obtain an order in a proceeding brought in the circuit court of the county wherein the unlawful discriminatory practice which is the subject of the commission's order occurred, or the county wherein any person required in the order to cease and desist from an unlawful discriminatory practice, or to take other affirmative action, resides or conducts business. The record on the commission's petition for enforcement shall consist solely of duly certified records of the commission showing that it has jurisdiction over the respondent, that the procedure prescribed by this action has been complied with, and a certified copy of the commission's order with proof of service. On such a petition, the inquiry of the court shall be limited to a determination of whether the action of the commission is in excess of its statutory authority or jurisdiction and whether the respondent has substantially complied with the order of the commission.

5. Where no proceeding for judicial review is filed within the time established under subsection 3 of this section, and the commission has not filed a petition for enforcement of its order in the circuit court, any person entitled to relief may, after the expiration of sixty days from the date of the commission's order, file a petition for enforcement of the commission's decision in a circuit court having proper venue thereof. The contents of the petition and the jurisdiction of the court shall be as set forth in subsection 4 of this section.

6. Where a suit for enforcement of a commission order has been filed pursuant to either subsection 4 or 5 of this section, the circuit court shall issue its order enforcing the commission decision, unless the party against whom enforcement is sought affirmatively shows that:

(1) The court is without jurisdiction or venue;

(2) Such commission order violates the provisions of the constitution of this state or of the United States;

(3) The commission order is beyond its statutory authority or jurisdiction; or

(4) The party has substantially complied with the order of the commission.

7. Where the commission deems there has been a breach of the terms or conditions of a settlement agreement or conciliation agreement, the commission shall institute an action in circuit court to enforce the terms of the agreement or to obtain the appropriate remedy for such breach. Nothing in this subsection shall prohibit the parties to such agreement from personally filing suit to enforce this subsection.

(L. 1986 S.B. 513, A.L. 1992 H.B. 1619)



Section 213.095 Violation of a commission order, misdemeanor.

Effective 28 Aug 1986

Title XII PUBLIC HEALTH AND WELFARE

213.095. Violation of a commission order, misdemeanor. — Any person who shall willfully violate an order of the commission shall be guilty of a class C misdemeanor.

(L. 1986 S.B. 513)



Section 213.101 Construction of statutes — abrogation of certain case law and jury instructions.

Effective 28 Aug 2017

Title XII PUBLIC HEALTH AND WELFARE

213.101. Construction of statutes — abrogation of certain case law and jury instructions. — 1. The provisions of this chapter shall be construed to accomplish the purposes thereof and any law inconsistent with any provision of this chapter shall not apply. Nothing contained in this chapter shall be deemed to repeal any of the provisions of any law of this state relating to discrimination because of race, color, religion, national origin, sex, ancestry, age, disability, or familial status.

2. The general assembly hereby expressly abrogates the case of McBryde v. Ritenour School District, 207 S.W.3d 162 (Mo.App. E.D. 2006), and its progeny as it relates to the necessity and appropriateness of the issuance of a business judgment instruction. In all civil actions brought under this chapter, a jury shall be given an instruction expressing the business judgment rule.

3. If an employer in a case brought under this chapter files a motion pursuant to rule 74.04 of the Missouri rules of civil procedure, the court shall consider the burden-shifting analysis of McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973), and its progeny to be highly persuasive for analysis in cases not involving direct evidence of discrimination.

4. The general assembly hereby expressly abrogates by this statute the cases of Daugherty v. City of Maryland Heights, 231 S.W.3d 814 (Mo. 2007) and its progeny as they relate to the contributing factor standard and abandonment of the burden-shifting framework established in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).

5. The general assembly hereby expressly abrogates by this statute the holding in Hurst v. Kansas City Mo. School District, 437 S.W.3d 327 (Mo.App. W.D. 2014), that Missouri Approved Instruction 19.01 may be applied to actions brought pursuant to this chapter, and the holding in Thomas v. McKeever’s Enterprises, Inc., 388 S.W.3d 206 (Mo.App. W.D. 2012), that juries shall not be instructed that plaintiffs bear the burden of establishing “but for” causation in actions brought pursuant to this chapter.

6. The general assembly hereby abrogates all Missouri-approved jury instructions specifically addressing civil actions brought under this chapter which were in effect prior to August 28, 2017.

(L. 1986 S.B. 513 § 213.100, A.L. 1992 H.B. 1619, A.L. 1998 S.B. 786, A.L. 2017 S.B. 43)



Section 213.111 Right to civil action, when — relief available — costs and attorney's fees, awarded when — right to trial by jury — maximum damages — burden of proof, employment-related civil actions.

Effective 28 Aug 2017

Title XII PUBLIC HEALTH AND WELFARE

213.111. Right to civil action, when — relief available — costs and attorney's fees, awarded when — right to trial by jury — maximum damages — burden of proof, employment-related civil actions. — 1. If, after one hundred eighty days from the filing of a complaint alleging an unlawful discriminatory practice pursuant to section 213.055, 213.065 or 213.070 to the extent that the alleged violation of section 213.070 relates to or involves a violation of section 213.055 or 213.065, or subdivision (3) of subsection 1* of section 213.070 as it relates to employment and public accommodations, the commission has not completed its administrative processing and the person aggrieved so requests in writing, the commission shall issue to the person claiming to be aggrieved a letter indicating his or her right to bring a civil action within ninety days of such notice against the respondent named in the complaint. If, after the filing of a complaint pursuant to sections 213.040, 213.045, 213.050 and 213.070, to the extent that the alleged violation of section 213.070 relates to or involves a violation of sections 213.040, 213.045 and 213.050, or subdivision (3) of subsection 1* of section 213.070 as it relates to housing, and the person aggrieved so requests in writing, the commission shall issue to the person claiming to be aggrieved a letter indicating his or her right to bring a civil action within ninety days of such notice against the respondent named in the complaint. The commission may not at any other time or for any other reason issue a letter indicating a complainant’s right to bring a civil action. Such an action may be brought in any circuit court in any county in which the unlawful discriminatory practice is alleged to have been committed, either before a circuit or associate circuit judge. Upon issuance of this notice, the commission shall terminate all proceedings relating to the complaint. No person may file or reinstate a complaint with the commission after the issuance of a notice under this section relating to the same practice or act. Any action brought in court under this section shall be filed within ninety days from the date of the commission’s notification letter to the individual but no later than two years after the alleged cause occurred or its reasonable discovery by the alleged injured party.

2. The court may grant as relief, as it deems appropriate, any permanent or temporary injunction, temporary restraining order, or other order, and may award to the plaintiff actual and punitive damages, and may award court costs and reasonable attorney fees to the prevailing party, other than a state agency or commission or a local commission; except that, a prevailing respondent may be awarded reasonable attorney fees only upon a showing that the case was without foundation.

3. Any party to any action initiated under this section has a right to a trial by jury.

4. The sum of the amount of actual damages, including damages for future pecuniary losses, emotional pain, suffering, inconvenience, mental anguish, loss of enjoyment of life, and other nonpecuniary losses, and punitive damages awarded under this section shall not exceed for each complaining party:

(1) Actual back pay and interest on back pay; and

(2) (a) In the case of a respondent who has more than five and fewer than one hundred one employees in each of twenty or more calendar weeks in the current or preceding calendar year, fifty thousand dollars;

(b) In the case of a respondent who has more than one hundred and fewer than two hundred one employees in each of twenty or more calendar weeks in the current or preceding calendar year, one hundred thousand dollars;

(c) In the case of a respondent who has more than two hundred and fewer than five hundred one employees in each of twenty or more calendar weeks in the current or preceding calendar year, two hundred thousand dollars; or

(d) In the case of a respondent who has more than five hundred employees in each of twenty or more calendar weeks in the current or preceding calendar year, five hundred thousand dollars.

5. In any employment-related civil action brought under this chapter, the plaintiff shall bear the burden of proving the alleged unlawful decision or action was made or taken because of his or her protected classification and was the direct proximate cause of the claimed damages.

(L. 1986 S.B. 513 § 213.110, A.L. 1992 H.B. 1619, A.L. 1998 S.B. 786, A.L. 1999 H.B. 741, A.L. 2017 S.B. 43)

* Words "of subsection 1" do not appear here in original rolls. Section 213.070 was amended in S.B. 43, 2017, by adding subsections to that section.

(1998) Right-to-sue letter is not a jurisdictional prerequisite but is a condition precedent to bringing an action under MHRA. Whitmore v. O'Connor Management, Inc., 156 F.3d 796 (8th Cir.).

(1999) Statute is insufficiently explicit to overcome presumption against punitive damages when a municipality is the defendant. Kline v. City of Kansas City, 175 F.3d 660 (8th Cir.).

(2003) Civil action for damages only is neither equitable nor administrative in nature and thus is entitled to be tried by jury. State ex rel. Diehl v. O'Malley, 95 S.W.3d 82 (Mo.banc).



Section 213.112 Applicability.

Effective 28 Aug 1999

Title XII PUBLIC HEALTH AND WELFARE

213.112. Applicability. — Legally permissible actions pursuant to section 441.020 are subject to the provisions of this chapter only if a primary motive for the section 441.020 action is not any of the factors listed in section 441.020.

(L. 1998 S.B. 786 § 1, A.L. 1999 H.B. 741)



Section 213.126 Attorney general to act, when — authorization of civil action — settlement agreement.

Effective 28 Aug 1992

Title XII PUBLIC HEALTH AND WELFARE

213.126. Attorney general to act, when — authorization of civil action — settlement agreement. — 1. Whenever the attorney general has a reasonable cause to believe that any person or group of persons is engaged in a pattern or practice of resistance to the full enjoyment of any of the rights granted by this chapter or that any group of persons has been denied any of the rights granted by this chapter, and such denial raises an issue of general public importance, he may bring a civil action to any appropriate state court by filing with it a complaint setting forth the facts and requesting such preventive relief, including, but not limited to, an application for a permanent or temporary injunction, restraining order, or other order against the person or persons responsible for such pattern or practice or denial of rights, as he deems necessary to ensure the full enjoyment of the rights granted by this chapter.

2. If, at any time following the filing of a complaint alleging violation of one or more of the provisions of sections 213.040 to 213.070, the chairperson determines that prompt judicial action is necessary to carry out the purposes of this chapter, the chairperson may authorize a civil action for appropriate temporary or preliminary relief pending final disposition of the complaint under the provisions of this chapter. Upon receipt of such authorization, the attorney general may commence and maintain an action seeking temporary or preliminary relief of an equitable nature in the circuit court of the county in which the respondent resides or in any county in which respondent conducts business.

3. Upon request by the commission, the attorney general shall take appropriate action in circuit court to enforce a subpoena issued by the commission.

4. The attorney general may file suit to enforce a settlement or conciliation agreement or any order of the commission referred by the commission or executive director.

(L. 1986 S.B. 513 § 213.125, A.L. 1992 H.B. 1619)



Section 213.131 Local commissions, certification — review — decertification.

Effective 28 Aug 1992

Title XII PUBLIC HEALTH AND WELFARE

213.131. Local commissions, certification — review — decertification. — 1. No local commission shall have authority to hear complaints of violations of this chapter unless such municipal or county commission has first been certified to be substantially equivalent by the commission. The commission shall certify a local commission as substantially equivalent if the ordinance establishing the local commission provides substantially similar protection of the procedural rights of parties appearing before the local commission as are provided for by the provisions of this chapter.

2. The commission shall review the certification of each local commission at least once every five years to determine whether it is appropriately safeguarding the procedural and substantive rights of parties appearing before it. Should the commission determine that a local commission is not adequately protecting the rights of parties appearing before it, it shall direct the commission staff to enter into negotiations with the local commission for the purpose of attempting to correct any deficiencies. Any decision to decertify a local commission shall be appealable to circuit court pursuant to the provisions of chapter 536.

(L. 1992 H.B. 1619)



Section 213.135 Local commissions, power and authority — procedure — public attorney, duties — appeal, procedure — adoption of procedural rules.

Effective 28 Aug 1992

Title XII PUBLIC HEALTH AND WELFARE

213.135. Local commissions, power and authority — procedure — public attorney, duties — appeal, procedure — adoption of procedural rules. — 1. Any local commission authorized under subsection 3 of section 213.020 and certified by the commission as substantially equivalent shall, pursuant to the provisions of this section, have power and authority to hear complaints of violations of this chapter that are alleged to have been committed within the city, town, village or county which created the commission, provided that no complaint against the state of Missouri, including the University of Missouri system, or any official, officer, employee, department, agency, or other agent or servant thereof shall be entertained by a municipal or county commission as authorized in subsection 3 of section 213.020. Such authority may only be exercised in a manner consistent with the provisions of this chapter. In furtherance of the authority granted in this section, local commissions shall be empowered to hold hearings, subpoena witnesses, compel their attendance, administer oaths, to take the testimony of any person under oath, and to require the production for examination of any books, papers or other materials relating to any matter under investigation or in question before the commission.

2. Any local commission authorized under subsection 3 of section 213.020 may be empowered by the legislative body of the city, town, village or county it serves to exercise the powers granted in this section, any provision of law, charter or ordinance to the contrary notwithstanding.

3. Proceedings before the local commission shall be consistent with the requirements of section 213.075, with the exceptions that in the context of these proceedings, the references to the attorney general therein shall apply to an attorney or counselor for the city, town, village or county, and that contested cases before the local commission shall be heard by a hearing examiner who shall present to the local commission, or to a panel of members thereof, proposed findings of fact, proposed conclusions of law, and a proposed order, or who shall, if the municipal ordinance so provides, render findings of fact, conclusions of law, and an order. Hearings before local commissions shall either be tape recorded or held before a certified court reporter.

4. The order of a local commission shall not be final for appeal purposes until filed with and reviewed by a hearing examiner of the commission. The order shall be filed with the commission within thirty days of the date the local commission entered its order. Within fifteen days of the filing of the order the local commission shall transmit the transcript of the hearing previously reduced to writing to the commission. The local commission shall prepare the transcript of the hearing and file with it all exhibits, whether received or rejected, with the commission. The commission hearing examiner shall issue an opinion within ninety days of receipt of the local commission's complete hearing record. Thirty days from the date of issuance of the opinion, the order of the local commission shall become final for purposes of appeal and may be appealed in the same manner as any other decision of the commission as set out in section 213.085. If no opinion is issued by the hearing examiner within ninety days, the local commission's decision shall be considered final for purposes of appeal and may be appealed in the same manner as any other decision of the commission as set out in section 213.085.

5. If no appeal from a final order of a local commission has been filed within thirty days, a petition for enforcement of the order may be filed in the circuit court as provided in section 213.085.

6. Local commissions may adopt procedural rules relating to the investigation, settlement and conciliation of complaints and conduct of hearings, provided that such rules and regulations are consistent with the provisions and spirit of this chapter. Such rules and regulations shall be subject to review by the Missouri commission on human rights, and shall not become effective until approved thereby. The commission shall have authority to approve, disapprove, or approve with amendments any local commission rules submitted to it. In the event that the commission approves local commission rules and regulations with amendments, such rules shall become effective when the amendments are adopted by the local commission.

(L. 1992 H.B. 1619)



Section 213.137 Severability.

Effective 28 Aug 1992

Title XII PUBLIC HEALTH AND WELFARE

213.137. Severability. — If any section, subsection, subdivision, paragraph, sentence, or clause of sections 213.010 to 213.135 is held to be invalid or unconstitutional, such decision shall not affect any remaining portion, section, or part thereof which can be given effect without the invalid provision.

(L. 1992 H.B. 1619 § 1)






Chapter 214 Cemeteries

Chapter Cross References



Section 214.010 Local government may acquire and dispose of cemeteries within boundaries — authority to regulate — penalties.

Effective 28 Aug 1990

Title XII PUBLIC HEALTH AND WELFARE

214.010. Local government may acquire and dispose of cemeteries within boundaries — authority to regulate — penalties. — Any town, city, village or county in the state of Missouri may purchase, receive and hold real estate within such city, town, village or county for the burial of the dead, and may lease, sell or otherwise dispose of the same. The council of such cities, towns and villages or county commissioners may make rules and pass ordinances or orders imposing penalties and fines not exceeding one thousand dollars, regulating, protecting and governing cemeteries within such cities, towns, villages, and counties, the owners of lots therein, visitors thereto, and punishing trespassers thereon.

(RSMo 1939 § 15277, A.L. 1990 H.B. 1079)

Prior revisions: 1929 § 14068; 1919 § 1092; 1909 § 1314



Section 214.020 City may establish perpetual care cemetery fund — receive gifts — limitation on use of income from fund.

Effective 28 Aug 1988

Title XII PUBLIC HEALTH AND WELFARE

214.020. City may establish perpetual care cemetery fund — receive gifts — limitation on use of income from fund. — Any town, city or village in the state of Missouri which now owns or may hereafter acquire any cemetery, may by ordinance establish a fund for the preservation, care, upkeep and adornment of such cemetery, such fund to be known as "Perpetual Care Cemetery Fund", and may accept and acquire by gift or donation, money or funds to be placed to the credit of such perpetual care cemetery fund. Such town, city or village may also deposit in such fund a portion of the income derived from the sale of lots in such cemetery as shall be determined by ordinance of such town, city or village. Such moneys and funds so placed in such perpetual care cemetery fund shall be invested from time to time in bonds of the United States government or of the state of Missouri, or may be placed in any bank or savings and loan association which is authorized to do business in this state so long as the funds so deposited are* protected by federal deposit insurance. The income therefrom shall be expended by such town, city or village for the preservation, care, upkeep and adornment of such cemetery, for the repurchasing of cemetery lots previously sold, and for no other purpose whatsoever. The principal of said perpetual care cemetery fund shall not be encroached upon for any purpose whatsoever and no money shall be transferred out of such perpetual care cemetery fund except for the purposes of being invested as provided for in this section and for the repurchasing of cemetery lots previously sold. The city council of the various towns, cities or villages which shall establish such perpetual care cemetery fund shall by ordinance accept any gift or donation to such fund, and shall by said ordinance direct the treasurer of said town, city or village to place such money or funds to the credit of such perpetual care cemetery fund. Such city council shall have all the necessary authority by ordinance to invest such funds as provided for in this section.

(L. 1949 p. 234 § 15277a, A.L. 1965 p. 364, A.L. 1988 H.B. 1550)

*Word "or" appears in original rolls.



Section 214.030 Cemetery lots, conveyed by deed.

Effective 28 Aug 2001

Title XII PUBLIC HEALTH AND WELFARE

214.030. Cemetery lots, conveyed by deed. — The cemetery lots owned by such county, city, town or village shall be conveyed by deed signed by the mayor or presiding commissioner of said county, city, town or village, duly attested by the clerk of such county, city, town or village, or other officer performing the duties of clerk, and shall vest in the purchaser, his or her heirs and assigns, a right in fee simple to such lot for the sole purpose of interment pursuant to the regulations of the council or commission, except that such fee simple right may be revested in the county, city, town or village pursuant to section 214.035.

(RSMo 1939 § 15278, A.L. 2001 H.B. 408)

Prior revisions: 1929 § 14069; 1919 § 1093; 1909 § 1315



Section 214.035 Conveyance of cemetery property to political subdivision, when — notice of transfer.

Effective 28 Aug 2001

Title XII PUBLIC HEALTH AND WELFARE

214.035. Conveyance of cemetery property to political subdivision, when — notice of transfer. — 1. For purposes of this section, the term "lot owner" means the purchaser of the cemetery lot or such purchaser's heirs, administrators, trustees, legatees, devisees, or assigns.

2. Whenever a county, city, town or village has acquired real estate for the purpose of maintaining a cemetery or has acquired a cemetery from a cemetery association, and such county, city, town or village or its predecessor in title has conveyed any platted lot or designated piece of ground within the area of such cemetery, and the governing body of such county, city, town or village is the governing body of such cemetery pursuant to section 214.010, the title to any conveyed platted lots or designated pieces of ground, other than ground in which dead human remains are actually buried and all ground within two feet thereof, may be revested in the county, city, town or village in the following manner and subject to the following conditions:

(1) No interment shall have been made in the lot and the title to such lot shall have been vested in the present owner for a period of at least fifty years prior to the commencement of any proceedings pursuant to this section;

(2) If the lot owner of any cemetery lot is a resident of the county where the cemetery is located, the governing body shall cause to be served upon such lot owner a notice that proceedings have been initiated to revest the title of such lot in the county, city, town or village and that such lot owner may within the time provided by the notice file with the clerk or other officer performing the duties of clerk of such county, city, town or village, as applicable, a statement in writing explaining how rights in the cemetery lot were acquired and such person's desire to claim such rights in the lot. The notice shall be served in the manner provided for service of summons in a civil case and shall provide a period of not less than thirty days in which the statement can be filed. If the governing body ascertains that the statement filed by the lot owner is correct and the statement contains a claim asserting the rights of the lot owner in the lot, all proceedings by the governing body to revest title of the lot in the county, city, town or village shall be null and void and such proceedings shall be summarily terminated by the governing body as to the lots identified in the statement;

(3) If it is determined by the return of the sheriff of the county in which the cemetery is located that the lot owner is not a resident of the county and cannot be found in the county, the governing body may cause the notice required by subdivision (2) of this subsection to be published once each week for two consecutive weeks in a newspaper of general circulation within the county, city, town or village. Such notice shall contain a general description of the title revestment proceedings to be undertaken by the governing body pursuant to this section, lot numbers and descriptions and lot owners' names. In addition, the notice shall notify the lot owner that such lot owner may, within the time provided, file with the clerk or other officer performing the duties of a clerk a statement setting forth how such lot owner acquired rights in the cemetery lot and that such lot owner desires to assert such rights. If the governing body ascertains that the statement filed by the lot owner is correct and the statement contains a claim asserting the rights of the lot owner in the lot, all proceedings by the governing body to revest title to the lot in the county, city, town or village shall be null and void and such proceedings shall be summarily terminated by the governing body as to the lots identified in the statement;

(4) All notices, with proofs of service, mailing and publication of such notices, and all ordinances or other resolutions adopted by the governing body relative to these revestment proceedings shall be made a part of the records of such governing body;

(5) Upon expiration of the period of time allowed for the filing of statements by lot owners as contained in the notice served personally, by mail or published, all parties who fail to file with the clerk, or other officer performing the duties of clerk in such county, city, town or village, their statement asserting their rights in the cemetery lots shall be deemed to have abandoned their rights and claims in the lot, and the governing body may bring an action in the circuit court of the county in which the cemetery is located against all lot owners in default, joining as many parties so in default as it may desire in one action, to have the rights of the parties in such lots or parcels terminated and the property restored to the governing body of such cemetery free of any right, title or interest of all such defaulting parties or their heirs, administrators, trustees, legatees, devisees or assigns. Such action in all other respects shall be brought and determined in the same manner as ordinary actions to determine title to real estate;

(6) In all such cases the fact that the grantee, holder or lot owner has not, for a term of more than fifty successive years, had occasion to make an interment in the cemetery lot and the fact that such grantee, holder or lot owner did not upon notification assert a claim in such lot, pursuant to this section, shall be prima facie evidence that the party has abandoned any rights such party may have had in such lot;

(7) A certified copy of the judgments in such actions quieting title may be filed in the office of the recorder of deeds in and for the county in which the cemetery is situated;

(8) All notices and all proceedings pursuant to this section shall distinctly describe the portion of such cemetery lot unused for burial purposes and the county, city, town or village shall leave sufficient ingress to, and egress from, any grave upon the lot, either by duly dedicated streets or alleys in the cemetery, or by leaving sufficient amounts of the unused portions of the cemetery for such purposes;

(9) This section shall not apply to any lot in any cemetery where a perpetual care contract has been entered into between such cemetery, the county, city, town or village and the owner of such lot;

(10) Compliance with the terms of this section shall * fully revest the county, city, town or village with, and divest the lot owner of record of, the title to such portions of such cemetery lot unused for burial purposes as though the lot had never been conveyed to any person, and such county, city, town or village shall have, hold and enjoy such unclaimed portions of such lots for its own uses and purposes, subject to the laws of this state, and to the charter, ordinances and rules of such cemetery and the county, city, town or village.

(L. 2001 H.B. 408)

*Word "as" appears in original rolls.



Section 214.040 Plots and records of cemeteries to be maintained, where — requirements.

Effective 28 Aug 1990

Title XII PUBLIC HEALTH AND WELFARE

214.040. Plots and records of cemeteries to be maintained, where — requirements. — 1. Every person or association which owns any cemetery in which dead human remains are or may be buried or otherwise interred, except a private or family cemetery, shall cause to be maintained in an office in the cemetery, or in an office within a reasonable distance of the cemetery, a plat of such cemetery showing the entire area and location of the cemetery, the portion thereof which is formally dedicated for the burial of dead human remains, all burial lots or interment spaces, and all walks, roads, improvements and features. The cemetery operator shall cause the plat to be updated from time to time as is necessary to cause the plat to remain current.

2. The cemetery operator shall also cause to be maintained at such office a record of the owner of each burial lot or interment space described in the current plat of the cemetery and a record of all dead human remains buried or interred at the cemetery, which record shall include the name of each deceased person buried or interred at the cemetery, the date of burial or interment, the location of burial or interment and, if known, the name and address of the funeral director who provided the memorial service or other final arrangements for the deceased person. The cemetery operator shall cause reasonable assistance to be provided to burial lot or interment space owners in locating their lots or spaces and to the family or other interested persons in locating the place of burial or interment of deceased persons whose remains are buried or interred in the cemetery.

(RSMo 1939 § 15261, A.L. 1990 H.B. 1079)

Prior revisions: 1929 § 14052; 1919 § 1080; 1909 § 1302

(1959) The fact that the purchaser's name was not placed upon the plat of the cemetery lot as required by this section does not cause the purchaser to lose title to the lot. The burden of placing the name on the plat was upon the owner of the cemetery and not upon the purchaser. Billings v. Paine (Mo.), 319 S.W.2d 653.



Section 214.041 Construction of roads prohibited in cemetery — exceptions.

Effective 28 Aug 1990

Title XII PUBLIC HEALTH AND WELFARE

214.041. Construction of roads prohibited in cemetery — exceptions. — No road shall be constructed in any cemetery over a burial lot in which dead human remains are buried. Temporary access routes over burial lots may be used in the operation or maintenance of the cemetery or used in the construction of cemetery improvements or features. This section shall not apply to private or family cemeteries, as described in section 214.090.

(L. 1990 H.B. 1079)



Section 214.050 Power to vacate streets vested in county commissions.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

214.050. Power to vacate streets vested in county commissions. — The county commissions of the several counties of this state are hereby vested with power to vacate any streets, avenues, thoroughfares or places heretofore dedicated, or which may hereafter be dedicated to public use in any cemeteries located within the respective borders of such counties.

(RSMo 1939 § 15272)

Prior revision: 1929 § 14063



Section 214.060 Petition to be presented to county commission — remonstrance may be filed.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

214.060. Petition to be presented to county commission — remonstrance may be filed. — Whenever it is desired to have any street, avenue, thoroughfare or place in any cemetery vacated, the corporation, association or person owning or controlling such cemetery shall present to the county commission of the county within which such cemetery is located, at a regular or adjourned term of such commission, a petition praying for such vacation, particularly describing the street, avenue, thoroughfare or place sought to be vacated, and shall file with such petition proof that notice of the filing of such petition has been given for at least twenty days by at least three printed or written notices posted in public places in such cemetery, at least one of which shall be posted in each street, avenue, thoroughfare or place sought to be vacated, and published in some newspaper, if such there be, published in the town or city in which or adjacent or approximate to which such cemetery is located. If a remonstrance signed by any three lot owners of such cemetery remonstrating against granting the prayer of such petition be filed on or before the first day of the term at which such petition is filed, then the county commission shall inform itself as to the propriety of granting such petition, and if the commission be of the opinion that the petition should be granted, or if no remonstrance be so filed, the county commission shall make an order vacating the streets, avenues, thoroughfares and places as prayed for in the petition, and the title to the lands so vacated shall revert to the corporation, association or person by whom the cemetery was platted or to the successors of such corporation, association or person.

(RSMo 1939 § 15273)

Prior revision: 1929 § 14064



Section 214.070 Terms defined.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

214.070. Terms defined. — Wherever in sections 214.050 and 214.060 the term "street", "avenue", "thoroughfare" or "place" is used, the same shall be construed to mean any tract of land or part thereof in any cemetery set aside by plat or otherwise for the general use of the public, and shall include the plural of such term.

(RSMo 1939 § 15274)

Prior revision: 1929 § 14065



Section 214.080 Proceedings to enlarge.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

214.080. Proceedings to enlarge. — Whenever it shall become absolutely necessary to enlarge any public burial ground or cemetery, and when the public, to the number of five or more persons, interested in the enlargement of said burial grounds or cemetery, and the owner or owners of the adjoining land, cannot agree as to the price to be paid for the same, or for any other cause cannot secure a title thereto, the public, to the number of five or more persons, may proceed to condemn the same, in the same manner as provided by law for condemnation, appropriation and valuation, in cases of lands taken for telegraph and railroad purposes; and on such condemnation, and the payment of the appraisement as therein provided, the title of such land shall vest in the public for the purposes and uses only for which it was taken.

(RSMo 1939 § 15275)

Prior revisions: 1929 § 14066; 1919 § 1088; 1909 § 1310



Section 214.090 Family burying grounds, how secured.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

214.090. Family burying grounds, how secured. — Any person desirous of securing family burying ground or cemetery on his or her lands, may convey to the county commission of the county in which the land lies any quantity of land not exceeding one acre, in trust for the purpose above mentioned, the deed for which to be recorded within sixty days after the conveyance; and such grounds, when so conveyed, shall be held in perpetuity as burying grounds or cemeteries for the use and benefit of the family and descendants of the person making such conveyance.

(RSMo 1939 § 15262)

Prior revisions: 1929 § 14053; 1919 § 1081; 1909 § 1303



Section 214.120 Costs, who liable for.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

214.120. Costs, who liable for. — The cost of the prosecution under the provisions of this chapter, and all other costs necessarily incurred in superintending and protecting such burying grounds or cemeteries, shall be a charge upon the owners, for the time being, of the tracts of land of which such grounds were formerly a part, and shall be collected as other costs in actions for trespass.

(RSMo 1939 § 15265)

Prior revisions: 1929 § 14056; 1919 § 1084; 1909 § 1306



Section 214.130 County commission and incorporated cemetery company to receive grants and bequests in trust.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

214.130. County commission and incorporated cemetery company to receive grants and bequests in trust. — It shall be lawful for the county commission of any county in which any family burying ground or cemetery, conveyed as aforesaid to said commission, is situated, to take and hold any grant or bequest of money or bonds of the United States, or of this state, or of such county, in trust, and to apply the same or the income thereof for the improvement of any such family burying ground or cemetery, or any portion thereof, or in the erection, extension, adornment or preservation of any tomb, monument, vault or grave, within such burial ground or cemetery, according to the terms of any such grant or bequest, but for no other use, trust or purpose whatever; and every incorporated cemetery company is also hereby authorized and empowered to take and hold any like grant or bequest in trust, and to apply the same, or the income thereof, under the direction of the board of trustees or directors of such cemetery company, for the improvement of such cemetery, or any portion thereof, or in the erection, extension, adornment or preservation of any tomb, monument, vault or grave within such cemetery, according to the terms of any such grant or bequest, but for no other use, trust or purpose whatever. Any court having equity jurisdiction within the county in which such family burying ground or cemetery is situated, shall have power and it shall be its duty to compel the performance of any such trust upon the application of any person whatever.

(RSMo 1939 § 15267)

Prior revisions: 1929 § 14058; 1919 § 1087; 1909 § 1309



Section 214.131 Tombstones, fences, destroying or mutilating in abandoned family or private cemetery, penalty — abandoned or private burying ground, defined.

Effective 28 Aug 1987

Title XII PUBLIC HEALTH AND WELFARE

214.131. Tombstones, fences, destroying or mutilating in abandoned family or private cemetery, penalty — abandoned or private burying ground, defined. — Every person who shall knowingly destroy, mutilate, disfigure, deface, injure or remove any tomb, monument or gravestone, or other structure placed in any abandoned family cemetery or private burying ground, or any fence, railing, or other work for the protection or ornamentation of any such cemetery or place of burial of any human being, or tomb, monument or gravestone, memento, or memorial, or other structure aforesaid, or of any lot within such cemetery is guilty of a class A misdemeanor. For the purposes of this section and subsection 1 of section 214.132, an "abandoned family cemetery" or "private burying ground" shall include those cemeteries or burying grounds which have not been deeded to the public as provided in chapter 214, and in which no body has been interred for at least twenty-five years.

(L. 1987 H.B. 60 § 1)



Section 214.132 Visiting abandoned family or private burying ground surrounded by private property, right of access, when, enforcement by sheriff — court's power to disinter.

Effective 28 Aug 1997

Title XII PUBLIC HEALTH AND WELFARE

214.132. Visiting abandoned family or private burying ground surrounded by private property, right of access, when, enforcement by sheriff — court's power to disinter. — 1. Any person who wishes to visit an abandoned family cemetery or private burying ground which is completely surrounded by privately owned land, for which no public ingress or egress is available, shall have the right to reasonable ingress or egress for the purpose of visiting such cemetery. This right of access to such cemeteries extends only to visitation during reasonable hours and only for purposes usually associated with cemetery visits.

2. The sheriff or chief law enforcement officer of the county in which the abandoned family cemetery or private burying ground is located shall enforce the provisions of subsection 1 of this section.

3. Nothing in section 214.131 and this section shall be construed to limit or modify the power or authority of a court in any action of law or equity to order the disinterment and removal of the remains from a cemetery and interment in a suitable location.

(L. 1987 H.B. 60 §§ 2, 3, A.L. 1997 S.B. 58)



Section 214.140 Property placed in trust for benefit of cemeteries.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

214.140. Property placed in trust for benefit of cemeteries. — It shall be lawful for any grantor, devisor, donor or trustee to give, grant, devise, bequeath or place in trust any real or personal property, or the income therefrom, for the use and benefit of any public or private cemetery in this state or for the grading, seeding, sodding, mowing, or otherwise maintaining, improving or beautifying of any grave, lot, stone, monument or mausoleum in any such cemetery, and any person, association or corporation duly authorized and capable of qualifying as trustee is hereby authorized and empowered to receive and hold any such real or personal property, or the income therefrom, and expend the same for any or all such uses and purposes, under the terms and conditions of any such gifts, grant, devise, bequest or trust.

(RSMo 1939 § 15279)

Prior revisions: 1929 § 14070; 1919 § 1094



Section 214.150 County commissions shall become trustees and custodians.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

214.150. County commissions shall become trustees and custodians. — The county commissions of the respective counties of this state shall become trustees and custodians of any fund or funds which may be created by any person or persons, firm or corporation, for the purpose of maintaining in part or in whole any public or private cemetery in their respective county. When a gift or bequest is made to said county commission they shall accept the same upon the terms and conditions of said gift or bequest and administer said trust fund as herein provided and make report to the circuit court annually showing in detail the manner in which said trust fund or funds have been managed.

(RSMo 1939 § 15268)

Prior revision: 1929 § 14059

(1957) Sections 214.150 to 214.180 authorize but do not compel county courts to act as trustees and custodians of trust funds for maintenance of cemeteries and such courts are required to administer such funds only when so designated by the trustor. Powers v. Johnson (A.), 306 S.W.2d 616.



Section 214.160 Investment or lending of trust funds — investment manager, duties — definitions.

Effective 28 Aug 2017

Title XII PUBLIC HEALTH AND WELFARE

214.160. Investment or lending of trust funds — investment manager, duties — definitions. — 1. Under sections 214.140 to 214.180, and as otherwise not prohibited under Article VI, Section 23 of the Constitution of Missouri, the county commission may invest or loan said trust fund or funds in United States government, state, county or municipal bonds, certificates of deposit, first real estate mortgages, or deeds of trust and may utilize investment managers to invest, reinvest, and manage assets, subject to the terms, conditions, and limitations provided in this section and Article IV, Section 15 of the Constitution of Missouri. They shall use the net income from said trust fund or funds or such investments or so much thereof as is necessary to support and maintain and beautify any public or private cemetery or any particular part thereof which may be designated by the person, persons or firm or association making said gift or bequest. In maintaining or supporting the cemetery or any particular part or portion thereof the commission shall as nearly as possible follow the expressed wishes of the creator of said trust fund.

2. An investment manager shall discharge his or her duties in the interest of the public or private cemetery and the interest of the person, persons, or firm making the gift or bequest and shall:

(1) Act with the same care, skill, prudence, and diligence under the circumstances then prevailing that a prudent person acting in a similar capacity and familiar with those matters would use in the conduct of a similar enterprise with similar aims;

(2) Act with due regard for the management, reputation, and stability of the issuer and the character of the particular investments being considered;

(3) Make investments for the purpose of supporting, maintaining, and beautifying any public or private cemetery or any particular part thereof, which may be designated by the person, persons, or firm or association making said gift or bequest, and of defraying reasonable expenses of investing the assets;

(4) Give appropriate consideration to those facts and circumstances that the investment fiduciary knows or should know are relevant to the particular investment or investment course of action involved, including the role the investment or investment course of action plays in that portion of the investments for which the investment fiduciary has responsibility. For purposes of this subdivision, “appropriate consideration” shall include, but is not limited to, a determination by the investment fiduciary that a particular investment or investment course of action is reasonably designed to further the purposes of supporting, maintaining, and beautifying any public or private cemetery or any particular part thereof, which may be designated by the person, persons, or firm or association making said gift or bequest, while considering the risk of loss and the opportunity for gain or other return associated with the investment or investment course of action and considering the following factors as they relate to the investment or investment course of action:

(a) The diversification of the investments;

(b) The liquidity and current return of the investments relative to the anticipated cash flow requirements; and

(c) The projected return of the investments relative to the funding objectives; and

(5) Give appropriate consideration to investments that would enhance the general welfare of this state and its citizens if those investments offer the safety and rate of return comparable to other investments available to the investment fiduciary at the time the investment decision is made.

3. As used in this section, “invest” or “investment” means utilization of moneys in the expectation of future returns in the form of income or capital gain.

(RSMo 1939 § 15269, A.L. 2010 H.B. 1692, et al. merged with H.B. 2226, et al. merged with S.B. 753 merged with S.B. 754, A.L. 2017 H.B.51)

Prior revision: 1929 § 14060



Section 214.170 May designate responsible organization or individual to administer the income.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

214.170. May designate responsible organization or individual to administer the income. — Any responsible organization or individual, who is directly interested in a particular cemetery, who is willing to undertake the administration of the income from all trusts and gifts to this particular cemetery shall be designated by the commission to administer the said income and shall make an annual report to the commission. Any time the organization or individual so appointed fails to maintain and beautify said cemetery in keeping with the income, the commission shall appoint some other organization or individual to administer the aforesaid income. Where there is no responsible organization or individual, that is willing to undertake the administration of the said income from the trusts or gifts to any particular cemetery, the commission shall administer same, or appoint some organization or individual, who is responsible to administer the same, making the said annual report to the commission. The commission shall retain five percent of the incomes from all trusts and gifts to create a fund to reimburse any trust or gift which has a loss. The commission shall have authority to increase or decrease the said five percent as may be necessary to keep all trusts and gifts intact.

(RSMo 1939 § 15270)

Prior revision: 1929 § 14061



Section 214.180 Shall keep record of receipts and disbursements.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

214.180. Shall keep record of receipts and disbursements. — The clerk of the commission shall keep in a separate record book all receipts and disbursements of each and every trust fund or funds and a detailed account of the management of the same.

(RSMo 1939 § 15271)

Prior revision: 1929 § 14062



Section 214.190 Cemetery not subject to execution, dower or partition — exception.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

214.190. Cemetery not subject to execution, dower or partition — exception. — Lands or property, set apart as burial grounds, either for public or private use, and so recorded in the recorder's office of the county where such lands are situated, or any burial ground that may have been used as such for ten years shall not be subject to sale on execution, to dower, nor to compulsory partition; provided, that the lands so appropriated and set apart as a private burial ground shall not exceed one acre in area or one hundred dollars in value; and provided further, that nothing contained in this section shall be so construed as to exempt any such burial ground or cemetery property from being liable for special assessments for street improvements, when such assessment is levied by an incorporated city in this state.

(RSMo 1939 § 15266)

Prior revisions: 1929 § 14057; 1919 § 1086; 1909 § 1308



Section 214.200 Title, how obtained to lands used for burial purposes.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

214.200. Title, how obtained to lands used for burial purposes. — When lands shall have been continuously used as a public or private burial ground for a period of ten years or more and such land has not been deeded to the public for the purpose of a burial ground, a title may be obtained to such lands in the way and manner as is provided for the enlargement of burial grounds in section 214.080.

(RSMo 1939 § 15276)

Prior revisions: 1929 § 14067; 1919 § 1089; 1909 § 1311



Section 214.205 Violation of nuisance ordinance — abandonment — action authorized — costs — eminent domain.

Effective 28 Aug 1990

Title XII PUBLIC HEALTH AND WELFARE

214.205. Violation of nuisance ordinance — abandonment — action authorized — costs — eminent domain. — 1. If any cemetery not described in section 214.090 is found to be in violation of a city, town, village or county nuisance ordinance for failure to cut grass or weeds, or care for graves, grave markers, walls, fences, driveways or buildings, the governing body of such city, town, village or county shall be authorized to take those actions necessary to restore and maintain the cemetery, and the governing body shall be authorized to charge the expenses of such actions against the cemetery. If actions are taken by a city, town, village or county pursuant to this subsection, the city, town, village or county may assess all true costs of restoration, maintenance and operation against any responsible person, partnership or corporation whether such person, partnership or corporation is a lessee, lessor, equitable title holder or legal title holder to the unmaintained cemetery. Any city, town, village or county which assesses costs pursuant to this section reserves the right to pursue any and all legal, equitable or criminal remedies to collect such assessed costs. Any city, town, village or county which pursues a civil remedy pursuant to this section may employ independent attorneys and law firms to collect the costs of restoration, maintenance and operation of any unmaintained cemetery.

2. As used in this section, the term "abandoned cemetery" means any cemetery, except one described in section 214.090, in which, for a period of at least one year, there has been a substantial failure to cut grass or weeds or care for graves, grave markers, walls, fences, driveways and buildings or for which proper records have not been maintained pursuant to section 214.340. Whenever the attorney general determines the existence of an abandoned cemetery in this state, the attorney general shall immediately proceed to dissolve the cemetery corporation owning the same. Upon the dissolution of such corporation, title to all property owned by the cemetery corporation shall vest in the municipality or county in which the cemetery is located, and the endowed care fund, together with all investments then outstanding, and all books, records and papers of such corporation shall be transferred to the treasurer of such municipality or county and shall become the property thereof. Upon the transfer of such property and funds, the governing body of such municipality or county shall care for and maintain such cemetery with any moneys of the cemetery corporation, including the principal of and income from the endowed care funds, and, if such moneys are insufficient to properly maintain such cemetery, then it may use funds of the municipality or county.

3. In addition to those powers granted the attorney general in subsection 2 of this section, every municipality or county in which any abandoned cemetery is located may acquire through its power of eminent domain such cemetery, together with all endowed care funds, maintenance equipment, books and records, accounts receivable and other personal property used or created in the operation of the cemetery and owned or controlled by the person or association which owns the cemetery. The municipality or county shall acquire the cemetery and related property subject to the rights of owners of burial lots or other interment spaces. Upon so acquiring the cemetery and related property, the acquiring municipality or county shall operate and maintain the cemetery as a public cemetery. The municipality or county which so acquires an abandoned cemetery shall not be liable for any act or transaction which occurred prior to such acquisition, including, without limitation, any obligation to third parties or incorrect lot ownership or burial records.

(L. 1990 H.B. 1079)

CROSS REFERENCE:

Cemeteries acquired by St. Louis City pursuant to this section may be sold, to whom, 214.500

(2001) County's acquisition of abandoned cemetery free and clear of existing liens constituted an uncompensated taking of the lienholder's property. State ex rel. Nixon v. Jewell, 70 S.W.3d 465 (Mo.App.E.D.).



Section 214.208 Disinterment authorized, when — consent required, when — cemetery owner not liable, when.

Effective 16 Oct 2015, see footnote

Title XII PUBLIC HEALTH AND WELFARE

*214.208. Disinterment authorized, when — consent required, when — cemetery owner not liable, when. — 1. Every person or association which owns any cemetery in which dead human remains are buried or otherwise interred is authorized, at the cemetery owner's expense, to disinter individual remains and reinter or rebury the remains at another location within the cemetery in order to correct an error made in the original burial or interment of the remains.

2. Every person or association which owns any cemetery in which dead human remains are buried or otherwise interred is authorized to disinter individual remains and either to reinter or rebury the remains at another location within the cemetery or to deliver the remains to a carrier for transportation out of the cemetery, all pursuant to written instructions signed and acknowledged by the next-of-kin at the time of death of the deceased person as set out in section 194.119. If the next-of-kin at the time of death as set out in section 194.119 is no longer living, then a majority of the following adult members of the deceased person's family who are then known and living: surviving spouse, children, and parents may authorize the disinterment. If none of the above family members survive the deceased, then the majority of the grandchildren, brothers and sisters of whole and half blood may authorize the disinterment, relocation or delivery of the remains of the deceased. The costs of such disinterment, relocation or delivery shall be paid by the deceased person's family.

3. Every person or association which owns any cemetery in which dead human remains are buried or otherwise interred is authorized to disinter individual remains and either to reinter or rebury the remains at another location within the cemetery or to deliver the remains to a carrier for transportation out of the cemetery, all pursuant to a final order issued by the circuit court for the county in which the cemetery is located. The court may issue the order, in the court's discretion and upon such notice and hearing as the court shall deem appropriate, for good cause shown, including without limitation, the best interests of public health or safety, the best interests of the deceased person's family, or the reasonable requirements of the cemetery to facilitate the operation, maintenance, improvement or enlargement of the cemetery. The costs of such disinterment, relocation and delivery, and the related court proceedings, shall be paid by the persons so ordered by the court.

4. The cemetery owner, cemetery operator, funeral director, funeral establishment, or any other person or entity involved in the process shall not be liable to the deceased person's family or to any third party for a disinterment, relocation or delivery of deceased human remains made pursuant to this section.

(L. 1990 H.B. 1079, A.L. 2015 H.B. 618)

*Effective 10-16-15, see § 21.250. H.B. 618 was vetoed on July 10, 2015. The veto was overridden September 16, 2015.



Section 214.209 Abandonment of burial site, rights revert to cemetery.

Effective 28 Aug 2001

Title XII PUBLIC HEALTH AND WELFARE

214.209. Abandonment of burial site, rights revert to cemetery. — 1. After a period of seventy-five years since the last recorded activity on a burial site and after a reasonable search for heirs and beneficiaries, the burial site shall be abandoned and the right of ownership in the burial site shall revert to the private or public cemetery, after the cemetery has met the requirements of this section.

2. A reasonable search for heirs and beneficiaries pursuant to this section shall include sending a letter of notice to the last known address of the record property owner; and publishing a copy of the description of the abandoned burial site in a newspaper qualified to publish public notices as provided in chapter 493, published in the county of the record property owner's last known address, for three weeks; and if no person proves ownership of the burial site within one year after such publication, the burial site shall be deemed abandoned.

3. If persons with a legitimate claim to the abandoned burial site present themselves after the abandoned burial site has been used or sold by the private or public cemetery, the person's claim shall be settled by providing an equal burial site in an equivalent location to the burial site that reverted to the private or public cemetery.

(L. 2001 H.B. 567)



Section 214.210 Certain cities may accept or acquire cemetery lands.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

214.210. Certain cities may accept or acquire cemetery lands. — Any city in this state now or hereafter containing a population of three hundred thousand or more, and less than six hundred thousand inhabitants according to the now or then last preceding United States census may, for the purpose of sections 214.210 to 214.230 by ordinance accept or take over by gift or donation any land within said city used for cemetery purposes, with or without adjoining or connected land, of any cemetery corporation or of any unincorporated cemetery association; or may likewise acquire, accept and take over by gift or donation a majority of the shares of the members of any said cemetery corporation or association holding, or having lands so used, sufficient and in manner to give such city a majority control of such corporation or association and, through it, control of management of its such lands; or under its power of eminent domain, to be exercised in the method and manner of procedure as provided by statutes or by the charter of the city for acquiring land for park purposes, any such city may acquire any such lands, in whole or in part, for the purposes expressed in sections 214.210 to 214.230.

(RSMo 1939 § 15282)



Section 214.220 Lands or shares subject to all vested rights.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

214.220. Lands or shares subject to all vested rights. — Any such acquisition of lands or shares shall be subject to all vested rights of individual owners of the lots or allotted burial spaces in any such cemetery to continue lawful use thereof for burial purposes and to have the graves, burial vaults, gravestones and markers and monuments therein remain inviolate, subject to the right and power of the city to preserve, care for and reasonably keep the same without disturbing the remains of the dead therein interred; provided, that when and after the continuing or making of new or additional interments in any such cemetery may become detrimental or a menace to the health and safety of the inhabitants of said city residing or carrying on business or industry at places adjoining or near to such cemetery, the city may, by ordinance, declare further interments in any such cemetery to be a public nuisance and prohibit further interments therein; provided further, that upon and after any such acquisition no further or additional grants, sales or gifts of lots or burial spaces or burial rights or privileges in any such cemetery or adjoining or connected lands of such cemetery corporation or association shall be made; and new or additional burials therein shall neither be promoted or encouraged.

(RSMo 1939 § 15283)



Section 214.230 City may acquire money or funds, how.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

214.230. City may acquire money or funds, how. — Every such city, so acquiring any such cemetery lands or shares and control of such cemetery corporation or association, may likewise at the same time, or at any other time, accept and acquire by gift or donation money or funds, the income thereof, and so much of the principal as the donor may by express terms of the gift provide or permit shall be expended for the preservation, care, upkeep and adornment of such lands. Such moneys and funds for income purposes shall be invested from time to time in interest-bearing bonds of the same classes or kinds, and by the same city officials, as such city's bond sinking funds are or may be directed by law to be invested; and the principal sums thereof, except as permitted by the donor as aforesaid, shall be preserved and kept for income purposes. If such income revenue should prove insufficient to provide for the reasonable care and upkeep of the land which, or the control of which, may be so acquired, the city shall have power to provide therefor from its general revenue.

(RSMo 1939 § 15284)



Section 214.240 City may provide and enforce rules and regulations.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

214.240. City may provide and enforce rules and regulations. — Such cemetery lands and premises so acquired or the majority control of which may be acquired, shall by the city be kept and used for park purposes as a park for rest and contemplation and as may be reasonably consistent with reverent respect for the last resting places of the dead. The city may by ordinance provide and enforce rules, regulations and reasonable restrictions upon the uses thereof for such park purposes.

(RSMo 1939 § 15285)



Section 214.250 Proceedings to establish cemetery in first class counties — petition by taxpayers.

Effective 28 Aug 1983

Title XII PUBLIC HEALTH AND WELFARE

214.250. Proceedings to establish cemetery in first class counties — petition by taxpayers. — Before any new burial ground, cemetery or graveyard can be opened up, established, started or operated in any town, village, city, county, township, school district or any other political subdivision of the state, in any county of class one, it shall be necessary first to obtain a written petition, addressed to the county commission of the county having jurisdiction thereof, signed by a majority of the assessed taxpaying citizens and conservators of minors owning property in the township in which it is proposed to locate such burial ground, cemetery or graveyard, giving their consent to the opening up of a burial ground, cemetery or graveyard, which petition shall be filed in the office of the clerk of the county commission, not less than ten days before the first day of the term of the commission to which it is to be presented, and remain on file for public inspection, and the petition by the clerk shall be laid before the commission at the first term thereafter and in order to secure a permit it must appear affirmatively that a majority of the taxpaying citizens and conservators of minors owning property in such township in which it is proposed to locate the burial grounds, cemetery or graveyard, have signed the petition, then and in that event only shall the county commission issue its permission to the person or persons, association or corporation desiring to establish a burial ground, cemetery or graveyard; provided, no minor shall be counted on such petition and that no person or persons to whom any real estate has been deeded, transferred, conveyed or donated for the purpose of making him, or her or them, eligible for signing such petition shall be counted for or against such petition; without first securing permission from the county commission, it shall be unlawful to open up, establish, start or operate a new burial ground, cemetery or graveyard; provided further, that the provisions of this section shall be of no force and effect as to lots, tracts or parcels of land which have been or may be made available for use as a cemetery or graveyard by any zoning order.

(RSMo 1939 § 15280, A.L. 1945 p. 622, A.L. 1983 S.B. 44 & 45)

Prior revision: 1929 § 14071



Section 214.260 Penalty for violation.

Effective 28 Aug 1939

Title XII PUBLIC HEALTH AND WELFARE

214.260. Penalty for violation. — Any person, persons, association or corporation who shall violate the provisions of section 214.250 shall be deemed guilty of a misdemeanor and upon conviction shall be fined not less than fifty dollars or more than five hundred dollars and each day said burial ground, cemetery or graveyard shall remain open in violation of section 214.250, shall constitute a distinct and separate offense, and upon conviction shall be subject to a separate fine for each day he, she or they continue to operate and maintain said burial ground, cemetery or graveyard.

(RSMo 1939 § 15281)

Prior revision: 1929 § 14072



Section 214.270 Definitions.

Effective 28 Aug 2010

Title XII PUBLIC HEALTH AND WELFARE

214.270. Definitions. — As used in sections 214.270 to 214.410, the following terms mean:

(1) "Agent" or "authorized agent", any person empowered by the cemetery operator to represent the operator in dealing with the general public, including owners of the burial space in the cemetery;

(2) "Burial merchandise", a monument, marker, memorial, tombstone, headstone, urn, outer burial container, or similar article which may contain specific lettering, shape, color, or design as specified by the purchaser;

(3) "Burial space", one or more than one plot, grave, mausoleum, crypt, lawn, surface lawn crypt, niche or space used or intended for the interment of the human dead;

(4) "Cemetery", property restricted in use for the interment of the human dead by formal dedication or reservation by deed but shall not include any of the foregoing held or operated by the state or federal government or any political subdivision thereof, any incorporated city or town, any county or any religious organization, cemetery association or fraternal society holding the same for sale solely to members and their immediate families;

(5) "Cemetery association", any number of persons who shall have associated themselves by articles of agreement in writing as a not-for-profit association or organization, whether incorporated or unincorporated, formed for the purpose of ownership, preservation, care, maintenance, adornment and administration of a cemetery. Cemetery associations shall be governed by a board of directors. Directors shall serve without compensation;

(6) "Cemetery operator" or "operator", any person who owns, controls, operates or manages a cemetery;

(7) "Cemetery prearranged contract", any contract with a cemetery or cemetery operator for burial merchandise or burial services covered by sections 214.270 to 214.410 which is entered into before the death of the individual for whom the burial merchandise or burial services are intended;

(8) "Cemetery service" or "burial service", those services performed by a cemetery owner or operator licensed as an endowed care or nonendowed cemetery including setting a monument or marker, setting a tent, excavating a grave, interment, entombment, inurnment, setting a vault, or other related services within the cemetery;

(9) "Columbarium", a building or structure for the inurnment of cremated human remains;

(10) "Community mausoleum", a mausoleum containing a substantial area of enclosed space and having either a heating, ventilating or air conditioning system;

(11) "Department", department of insurance, financial institutions and professional registration;

(12) "Developed acreage", the area which has been platted into grave spaces and has been developed with roads, paths, features, or ornamentations and in which burials can be made;

(13) "Director", director of the division of professional registration;

(14) "Division", division of professional registration;

(15) "Endowed care", the maintenance, repair and care of all burial space subject to the endowment within a cemetery, including any improvements made for the benefit of such burial space. Endowed care shall include the general overhead expenses needed to accomplish such maintenance, repair, care and improvements. Endowed care shall include the terms perpetual care, permanent care, continual care, eternal care, care of duration, or any like term;

(16) "Endowed care cemetery", a cemetery, or a section of a cemetery, which represents itself as offering endowed care and which complies with the provisions of sections 214.270 to 214.410;

(17) "Endowed care fund", "endowed care trust", or "trust", any cash or cash equivalent, to include any income therefrom, impressed with a trust by the terms of any gift, grant, contribution, payment, devise or bequest to an endowed care cemetery, or its endowed care trust, or funds to be delivered to an endowed care cemetery's trust received pursuant to a contract and accepted by any endowed care cemetery operator or his agent. This definition includes the terms endowed care funds, maintenance funds, memorial care funds, perpetual care funds, or any like term;

(18) "Escrow account", an account established in lieu of an endowed care fund as provided under section 214.330 or an account used to hold deposits under section 214.387;

(19) "Escrow agent", an attorney, title company, certified public accountant or other person authorized by the division to exercise escrow powers under the laws of this state;

(20) "Escrow agreement", an agreement subject to approval by the office between an escrow agent and a cemetery operator or its agent or related party with common ownership, to receive and administer payments under cemetery prearranged contracts sold by the cemetery operator;

(21) "Family burial ground", a cemetery in which no burial space is sold to the public and in which interments are restricted to persons related by blood or marriage;

(22) "Fraternal cemetery", a cemetery owned, operated, controlled or managed by any fraternal organization or auxiliary organizations thereof, in which the sale of burial space is restricted solely to its members and their immediate families;

(23) "Garden mausoleum", a mausoleum without a substantial area of enclosed space and having its crypt and niche fronts open to the atmosphere. Ventilation of the crypts by forced air or otherwise does not constitute a garden mausoleum as a community mausoleum;

(24) "Government cemetery", or "municipal cemetery", a cemetery owned, operated, controlled or managed by the federal government, the state or a political subdivision of the state, including a county or municipality or instrumentality thereof;

(25) "Grave" or "plot", a place of ground in a cemetery, used or intended to be used for burial of human remains;

(26) "Human remains", the body of a deceased person in any state of decomposition, as well as cremated remains;

(27) "Inurnment", placing an urn containing cremated remains in a burial space;

(28) "Lawn crypt", a burial vault or other permanent container for a casket which is permanently installed below ground prior to the time of the actual interment. A lawn crypt may permit single or multiple interments in a grave space;

(29) "Mausoleum", a structure or building for the entombment of human remains in crypts;

(30) "Niche", a space in a columbarium used or intended to be used for inurnment of cremated remains;

(31) "Nonendowed care cemetery", or "nonendowed cemetery", a cemetery or a section of a cemetery for which no endowed care trust fund has been established in accordance with sections 214.270 to 214.410;

(32) "Office", the office of endowed care cemeteries within the division of professional registration;

(33) "Owner of burial space", a person to whom the cemetery operator or his authorized agent has transferred the right of use of burial space;

(34) "Person", an individual, corporation, partnership, joint venture, association, trust or any other legal entity;

(35) "Registry", the list of cemeteries maintained in the division office for public review. The division may charge a fee for copies of the registry;

(36) "Religious cemetery", a cemetery owned, operated, controlled or managed by any church, convention of churches, religious order or affiliated auxiliary thereof in which the sale of burial space is restricted solely to its members and their immediate families;

(37) "Surface lawn crypt", a sealed burial chamber whose lid protrudes above the land surface;

(38) "Total acreage", the entire tract which is dedicated to or reserved for cemetery purposes;

(39) "Trustee of an endowed care fund", the separate legal entity qualified under section 214.330 appointed as trustee of an endowed care fund.

(L. 1961 p. 538 § 2, A.L. 1990 H.B. 1079, A.L. 1994 S.B. 496, A.L. 1996 S.B. 494, A.L. 2002 S.B. 892, A.L. 2008 S.B. 788, A.L. 2009 S.B. 296, A.L. 2010 H.B. 1692, et al. merged with H.B. 2226, et al. merged with S.B. 754)



Section 214.275 License, cemeteries — division's powers and duties — limitations.

Effective 28 Aug 2007

Title XII PUBLIC HEALTH AND WELFARE

214.275. License, cemeteries — division's powers and duties — limitations. — 1. No endowed care or nonendowed care cemetery shall be operated in this state unless the owner or operator thereof has a license issued by the division and complies with all applicable state, county or municipal ordinances and regulations.

2. It shall not be unlawful for a person who does not have a license to care for or maintain the cemetery premises, or to fulfill prior contractual obligations for the interment of human remains in burial spaces.

3. Applications for a license shall be in writing, submitted to the division on forms prescribed by the division. The application shall contain such information as the division deems necessary and be accompanied by the required fee.

4. Each license issued pursuant to sections 214.270 to 214.516 shall be renewed prior to the license renewal date established by the division. The division shall issue a new license upon receipt of a proper renewal application, trust fund report as required by section 214.340, and the required renewal fee. The required renewal fee shall be fifty dollars, plus an assessment for each interment, inurnment or other disposition of human remains at a cemetery for which a charge is made, as the division shall by rule determine, not to exceed ten dollars per such disposition in the case of an endowed care cemetery, and six dollars for such disposition in the case of a nonendowed care cemetery. The division shall mail a renewal notice to the last known address of the holder of the license prior to the renewal date. The holder of a license shall keep the division advised of the holder's current address. The license issued to the owner or operator of a cemetery which is not renewed within three months after the license renewal date shall be suspended automatically, subject to the right of the holder to have the suspended license reinstated within nine months of the date of suspension if the person pays the required reinstatement fee. Any license suspended and not reinstated within nine months of the suspension shall expire and be void and the holder of such license shall have no rights or privileges provided to holders of valid licenses. Any person whose license has expired may, upon demonstration of current qualifications and payment of required fees, be reregistered or reauthorized under the person's original license number.

5. The division shall grant or deny each application for a license pursuant to this section within ninety days after it is filed, and no prosecution of any person who has filed an application for such license shall be initiated unless it is shown that such application was denied by the division and the owner was notified thereof.

6. Upon the filing of a completed application, as defined by rule, the applicant may operate the business until the application is acted upon by the division.

7. Within thirty days after the sale or transfer of ownership or control of a cemetery, the transferor shall return his or her license to the division. A prospective purchaser or transferee of a cemetery shall file an application for a license at least thirty days prior to the sale or transfer of ownership or control of a cemetery and shall be in compliance with sections 214.270 to 214.516.

(L. 1999 H.B. 343, A.L. 2001 H.B. 567, A.L. 2007 S.B. 272)



Section 214.276 Refusal to issue license — notice — hearing.

Effective 28 Aug 2010

Title XII PUBLIC HEALTH AND WELFARE

214.276. Refusal to issue license — notice — hearing. — 1. The division may refuse to issue or renew any license, required pursuant to sections 214.270 to 214.516 for one or any combination of causes stated in subsection 2 of this section. The division shall notify the applicant in writing of the reasons for the refusal and shall advise the applicant of his or her right to file a complaint with the administrative hearing commission as provided by chapter 621.

2. The division may cause a complaint to be filed with the administrative hearing commission as provided in chapter 621 against any holder of any license, required by sections 214.270 to 214.516 or any person who has failed to surrender his or her license, for any one or any combination of the following causes:

(1) Use of any controlled substance, as defined in chapter 195, or alcoholic beverage to an extent that such use impairs a person's ability to perform the work of any profession licensed or regulated by sections 214.270 to 214.516;

(2) The person has been finally adjudicated and found guilty, or entered a plea of guilty or nolo contendere, in a criminal prosecution pursuant to the laws of any state or of the United States, for any offense reasonably related to the qualifications, functions or duties of any profession licensed or regulated pursuant to sections 214.270 to 214.516, for any offense an essential element of which is fraud, dishonesty or an act of violence, or for any offense involving moral turpitude, whether or not sentence is imposed;

(3) Use of fraud, deception, misrepresentation or bribery in securing any license, issued pursuant to sections 214.270 to 214.516 or in obtaining permission to take any examination given or required pursuant to sections 214.270 to 214.516;

(4) Obtaining or attempting to obtain any fee, charge or other compensation by fraud, deception or misrepresentation;

(5) Incompetence, misconduct, gross negligence, fraud, misrepresentation or dishonesty in the performance of the functions or duties of any profession regulated by sections 214.270 to 214.516;

(6) Violation of, or assisting or enabling any person to violate, any provision of sections 214.270 to 214.516, or any lawful rule or regulation adopted pursuant to sections 214.270 to 214.516;

(7) Impersonation of any person holding a license or allowing any person to use his or her license;

(8) Disciplinary action against the holder of a license or other right to practice any profession regulated by sections 214.270 to 214.516 granted by another state, territory, federal agency or country upon grounds for which revocation or suspension is authorized in this state;

(9) A person is finally adjudged insane or incompetent by a court of competent jurisdiction;

(10) Assisting or enabling any person to practice or offer to practice any profession licensed or regulated by sections 214.270 to 214.516 who is not registered and currently eligible to practice pursuant to sections 214.270 to 214.516;

(11) Issuance of a license based upon a material mistake of fact;

(12) Failure to display a valid license;

(13) Violation of any professional trust or confidence;

(14) Use of any advertisement or solicitation which is false, misleading or deceptive to the general public or persons to whom the advertisement or solicitation is primarily directed;

(15) Willfully and through undue influence selling a burial space, cemetery services or merchandise.

3. After the filing of such complaint, the proceedings shall be conducted in accordance with the provisions of chapter 621. Upon a finding by the administrative hearing commission that the grounds, provided in subsection 2 of this section, for disciplinary action are met, the division may singly or in combination, censure or place the person named in the complaint on probation on such terms and conditions as the division deems appropriate for a period not to exceed five years, or may suspend, or revoke the license or permit or may impose a penalty allowed by subsection 4 of section 214.410. No new license shall be issued to the owner or operator of a cemetery or to any corporation controlled by such owner for three years after the revocation of the certificate of the owner or of a corporation controlled by the owner.

4. The division may settle disputes arising under subsections 2 and 3 of this section by consent agreement or settlement agreement between the division and the holder of a license. Within such a settlement agreement, the division may singly or in combination impose any discipline or penalties allowed by this section or subsection 4 of section 214.410. Settlement of such disputes shall be entered into pursuant to the procedures set forth in section 621.045.

5. Use of the procedures set out in this section shall not preclude the application of any other remedy provided by this chapter.

(L. 1999 H.B. 343, A.L. 2001 H.B. 567, A.L. 2010 H.B. 1692, et al. merged with H.B. 2226, et al. merged with S.B. 754)



Section 214.277 Injunctions, restraining orders, other court remedies available — venue.

Effective 28 Aug 2010

Title XII PUBLIC HEALTH AND WELFARE

214.277. Injunctions, restraining orders, other court remedies available — venue. — 1. Upon application by the division, and the necessary burden having been met, a court of general jurisdiction may grant an injunction, restraining order or other order as may be appropriate to enjoin a person from:

(1) Offering to engage or engaging in the performance of any acts or practices for which a certificate of registration or authority, permit or license is required upon a showing that such acts or practices were performed or offered to be performed without a certificate of registration or authority, permit or license; or

(2) Engaging in any practice or business authorized by a certificate of registration or authority, permit or license issued pursuant to this chapter upon a showing that the holder presents a substantial probability of serious danger to the health, safety or welfare of any resident of this state or client or patient of the licensee.

2. Any action brought pursuant to this section shall be in addition to and not in lieu of any penalty provided by this chapter and may be brought concurrently with other actions to enforce this chapter.

(L. 1999 H.B. 343, A.L. 2010 H.B. 1692, et al. merged with H.B. 2226, et al. merged with S.B. 754)



Section 214.280 Election to operate as endowed care cemetery filing with division of registration, form — fee — deposit of fee — division's powers and duties — rules authorized.

Effective 28 Aug 2009

Title XII PUBLIC HEALTH AND WELFARE

214.280. Election to operate as endowed care cemetery filing with division of registration, form — fee — deposit of fee — division's powers and duties — rules authorized. — 1. Operators of all existing cemeteries shall, prior to August twenty-eighth following August 28, 1994, elect to operate each cemetery as an endowed care cemetery as defined in subdivision (16) of section 214.270 and shall register such intention with the division and remit the required registration fee or, failing such election, shall operate each cemetery for which such election is not made as a nonendowed cemetery without regard to registration fees or penalties. Operators of all cemeteries hereafter established shall, within ninety days from the establishment thereof, elect to operate each cemetery as an endowed care cemetery, or as a nonendowed cemetery. Such election for newly established cemeteries shall be filed with the division, on a form provided by the division. Any such election made subsequent to August 28, 1994, shall be accompanied by a filing fee set by the division, and such fee shall be deposited in the endowed care cemetery audit fund as defined in section 193.265. The fee authorized in this subsection shall not be required from an existing nonendowed cemetery.

2. The division may adopt rules establishing the conditions and procedures governing the circumstances where an endowed care cemetery elects to operate as a nonendowed care cemetery. In the event an endowed care cemetery elects to operate as a nonendowed care cemetery, the division shall make every effort to require such cemetery to meet all contractual obligations for the delivery of services entered into prior to it reverting to the status of a nonendowed cemetery.

(L. 1961 p. 538 § 4, A.L. 1994 S.B. 496 § 214.280 subsecs. 1, 2, A.L. 2009 S.B. 296)



Section 214.282 Voidability of contracts, exceptions.

Effective 28 Aug 2010

Title XII PUBLIC HEALTH AND WELFARE

214.282. Voidability of contracts, exceptions. — 1. Each contract sold by a cemetery operator for cemetery services or for grave lots, grave spaces, markers, monuments, memorials, tombstones, crypts, niches, mausoleums, or other receptacles shall be voidable by the purchaser and deemed unenforceable unless:

(1) It is in writing;

(2) It is executed by a cemetery operator who is in compliance with the licensing provisions of this chapter;

(3) It identifies the contract purchaser and identifies the cemetery services or other items to be provided;

(4) It identifies the name and address of any trustee or escrow agent that will receive payments made pursuant to the contract under the provisions of section* 214.320, 214.330, or 214.387, if applicable;

(5) It contains the name and address of the cemetery operator; and

(6) It identifies any grounds for cancellation by the purchaser or by the cemetery operator on default of payment.

2. If a cemetery prearranged contract does not substantially comply with the provisions of this section, all payments made under such contract shall be recoverable by the purchaser, or the purchaser's legal representative, from the contract seller or other payee thereof, together with interest at the rate of ten percent per annum and all reasonable costs of collection, including attorneys' fees.

(L. 2010 H.B. 1692, et al. merged with H.B. 2226, et al. merged with S.B. 754)

*Word "sections" appears in original rolls.



Section 214.283 Notification of burial lands — registry of cemeteries to be kept by division — fee may be charged for copies — surveyor locating unregistered cemetery to file with division, form.

Effective 28 Aug 2010

Title XII PUBLIC HEALTH AND WELFARE

214.283. Notification of burial lands — registry of cemeteries to be kept by division — fee may be charged for copies — surveyor locating unregistered cemetery to file with division, form. — 1. Any person, entity, association, city, town, village, county or political subdivision that purchases, receives or holds any real estate used for the burial of dead human bodies, excluding a family burial ground, shall notify the office of the endowed care cemeteries of the name, location and address of such real estate on a form approved by the office, before October 1, 2010, or within thirty days of purchasing, receiving or holding such land or of being notified by the office of the requirements of this provision. No fee shall be charged for such notification nor shall any penalty be assessed for failure to register. This section shall not be deemed to exempt any operator of an endowed care cemetery or nonendowed care cemetery from being duly licensed as required by this chapter.

2. The division shall establish and maintain a registry of cemeteries and the registry shall be available to the public for review at the division office or copied upon request. The division may charge a fee for copies of the register.

(1) If, in the course of a land survey of property located in this state, a surveyor licensed pursuant to chapter 327 locates any cemetery which has not been previously registered, the surveyor shall file a statement with the division regarding the location of the cemetery. The statement shall be filed on a form as defined by division rule. No fee shall be charged to the surveyor for such filing.

(2) Any person, family, group, association, society or county surveyor may submit to the division, on forms provided by the division, the names and locations of any cemetery located in this state for inclusion in the registry. No fee shall be charged for such submissions.

(L. 1961 p. 538 § 4, A.L. 1994 S.B. 496 § 214.280 subsec. 3, A.L. 2010 H.B. 1692, et al. merged with H.B. 2226, et al. merged with S.B. 754)



Section 214.300 Nonendowed cemetery may qualify as endowed, when — minimum care and maintenance fund to be established.

Effective 28 Aug 2010

Title XII PUBLIC HEALTH AND WELFARE

214.300. Nonendowed cemetery may qualify as endowed, when — minimum care and maintenance fund to be established. — Any cemetery operator may, after October 13, 1961, qualify to operate a cemetery which has been operated as a nonendowed cemetery for a minimum of two years, as an endowed care cemetery by:

(1) So electing in compliance with section 214.280;

(2) Establishing an endowed care trust fund in cash of one thousand dollars for each acre in said cemetery with a minimum of five thousand dollars and a maximum of twenty-five thousand dollars;

(3) Filing the report required by section 214.340.

(L. 1961 p. 538 § 12, A.L. 1994 S.B. 496, A.L. 2010 H.B. 1692, et al. merged with H.B. 2226, et al. merged with S.B. 754)



Section 214.310 Endowed care and maintenance fund, minimum amount — bond — posting of sign, when, information required.

Effective 28 Aug 2010

Title XII PUBLIC HEALTH AND WELFARE

214.310. Endowed care and maintenance fund, minimum amount — bond — posting of sign, when, information required. — 1. Any cemetery operator who elects to operate a new cemetery as an endowed care cemetery or who represents to the public that perpetual, permanent, endowed, continual, eternal care, care of duration or similar care will be furnished cemetery property sold shall create an endowed care trust fund and shall deposit a minimum of twenty-five thousand dollars for cemeteries that have in excess of one hundred burials annually or a minimum of five thousand dollars for cemeteries that have one hundred or less burials annually in such fund before selling or disposing of any burial space in said cemetery, or in lieu thereof such cemetery owner may furnish a surety bond issued by a bonding company or insurance company authorized to do business in this state in the face amount of thirty thousand dollars, and such bond shall run to the office of endowed care cemeteries for the benefit of the care trust funds held by such cemetery. This bond shall be for the purpose of guaranteeing an accumulation of twenty-five thousand dollars in such care trust fund and also for the further purpose of assuring that the cemetery owner shall provide annual perpetual or endowment care in an amount equal to the annual reasonable return on a secured cash investment of twenty-five thousand dollars until twenty-five thousand dollars is accumulated in said endowed care trust funds, and these shall be the conditions of such surety bond; provided, however, the liability of the principal and surety on the bond shall in no event exceed thirty thousand dollars. Provided further, that whenever a cemetery owner which has made an initial deposit to the endowed care trust fund demonstrates to the satisfaction of the administrator of the office of endowed care cemeteries that more than twenty-five thousand dollars has been accumulated in the endowed care trust fund, the cemetery owner may petition the administrator of the office of endowed care cemeteries for an order to dissolve the surety bond requirement, so long as at least twenty-five thousand dollars always remains in the endowed care trust fund.

2. Construction of a mausoleum, lawn crypt, columbarium or crematorium as part of a cemetery then operated as an endowed care cemetery shall not be considered the establishment of a new cemetery for purposes of this section.

3. Any endowed care cemetery which does not maintain an* adequately staffed office in the county in which the cemetery is located shall have prominently displayed on the premises a sign clearly stating the operator's name, address and telephone number. If the operator does not reside in the county in which the cemetery is located, the sign shall also state the name, address and telephone number of a resident of the county who is the authorized agent of the operator or the location of an office of the cemetery which is within ten miles of such cemetery. In jurisdictions where ordinances require signs to meet certain specifications, a weatherproof notice containing the information required by this subsection shall be sufficient.

(L. 1961 p. 538 § 5, A.L. 1990 H.B. 1079, A.L. 1994 S.B. 496, A.L. 1999 H.B. 343, A.L. 2010 H.B. 1692, et al. merged with H.B. 2226, et al. merged with S.B. 754)

*Word "a" appears in original rolls.



Section 214.320 Deposits in fund required, amount — annual report, form furnished by division — audits may be conducted, when — exemption from chapter 436 requirements, when.

Effective 28 Aug 2010

Title XII PUBLIC HEALTH AND WELFARE

214.320. Deposits in fund required, amount — annual report, form furnished by division — audits may be conducted, when — exemption from chapter 436 requirements, when. — 1. An operator of an endowed care cemetery shall establish and deposit in an endowed care trust fund not less than the following amounts for burial space sold or disposed of, with such deposits to the endowed care trust fund to be made monthly on all burial space that has been fully paid for to the date of deposit:

(1) A minimum of fifteen percent of the gross sales price, or twenty dollars, whichever is greater, for each grave space sold;

(2) A minimum of ten percent of the gross sales price of each crypt or niche sold in a community mausoleum, or a minimum of one hundred dollars for each crypt or fifty dollars for each niche sold in a community mausoleum, whichever is greater;

(3) A minimum of ten percent of the gross sales price of each crypt or niche sold in a garden mausoleum, or a minimum of one hundred dollars for each crypt or twenty-five dollars for each niche sold in a garden mausoleum, whichever is greater;

(4) A minimum of ten percent of the gross sales price of each lawn crypt sold or a minimum of seventy-five dollars, whichever is greater.

2. Notwithstanding the provisions of subdivision (2) of subsection 1 of this section, a cemetery operator who has made the initial deposit in trust as required by sections 214.270 to 214.410 from his own funds, and not from funds deposited with respect to sales of burial space, may deposit only one-half the minimum amounts set forth in subdivisions (1) and (2) of subsection 1 of this section, until he shall have recouped his entire initial deposit. Thereafter, he shall make the minimum deposits required under subdivisions (1), (2), (3), and (4) of subsection 1 of this section.

3. As required by section 214.340, each operator of an endowed care cemetery shall file with the division of professional registration, on a form provided by the division, an annual endowed care trust fund report. The operator of any cemetery representing the cemetery, or any portion of the cemetery, as an endowed care cemetery shall make available to the division for inspection or audit at any reasonable time only those cemetery records and trust fund records necessary to determine whether the cemetery's endowed care trust fund is in compliance with sections 214.270 to 214.410. Each cemetery operator who has established an* escrow account pursuant to section 214.387 shall make available to the division for inspection or audit at any reasonable time those cemetery records and financial institution records necessary to determine whether the cemetery operator is in compliance with the provisions of section 214.387.

4. No cemetery operator shall operate or represent to the public by any title, description, or similar terms that a cemetery provides endowed care unless the cemetery is in compliance with the provisions of sections 214.270 to 214.410.

5. A cemetery operator shall be exempt from the provisions of chapter 436 for the sale of cemetery services or for grave lots, grave spaces, markers, monuments, memorials, tombstones, crypts, niches or mausoleums, outer burial containers or other receptacle. A cemetery operator shall be prohibited from adjusting or establishing the sales price of items with the intent of evading the trusting or escrow provisions of this chapter.

(L. 1961 p. 538 § 7, A.L. 1990 H.B. 1079, A.L. 1994 S.B. 496 merged with S.B. 701, A.L. 2010 H.B. 1692, et al. merged with H.B. 2226, et al. merged with S.B. 754)

*Word "a" appears in original rolls.

(1984) A district court erred in allowing cemetery owners to require third party memorial installers to contribute a percentage of amounts charged for monument installation to endowed care cemetery funds. Rosebrough Monument Co. v. Memorial Park Cemetery (8th Cir.), 736 F.2d 441.



Section 214.325 Required deposits — deficiency — effect — penalty.

Effective 28 Aug 2010

Title XII PUBLIC HEALTH AND WELFARE

214.325. Required deposits — deficiency — effect — penalty. — If the deposits to any endowed care trust fund are less than the total sum required to be set aside and deposited since the effective date of such sections, the cemetery operator shall correct such deficiency by depositing not less than twenty percent of such deficiency each year for five years and shall file, on the form provided by the division, a statement outlining the date and amount such deposits were made. If the cemetery operator fails to correct the deficiency with respect to funds maintained under section 214.330, the cemetery operator shall thereafter not represent the cemetery as an endowed care cemetery. Any funds held in the cemetery's endowed care trust shall continue to be used for endowed care for that cemetery. The cemetery operator shall remain subject to the provisions of sections 214.270 to 214.410 for any cemetery or any section of the cemetery for which endowed care payments have been collected, subject to the penalties contained in section 214.410, and civil actions as well as subject to any regulations promulgated by the division. For purposes of this section, the term "deficiency" shall mean a deficiency in the amount required to be deposited pursuant to section 214.320, or a deficiency created by disbursements in excess of what is permitted under section 214.330 and shall not include or be affected by deficiencies or shortages caused by the fluctuating value of investments.

(L. 1990 H.B. 1079, A.L. 1994 S.B. 496, A.L. 2010 H.B. 1692, et al. merged with H.B. 2226, et al. merged with S.B. 754)



Section 214.330 Endowed care fund held in trust or segregated account — requirements — duties of trustee or independent investment advisor — operator's duties — endowed care fund agreement.

Effective 28 Aug 2010

Title XII PUBLIC HEALTH AND WELFARE

214.330. Endowed care fund held in trust or segregated account — requirements — duties of trustee or independent investment advisor — operator's duties — endowed care fund agreement. — 1. (1) The endowed care trust fund required by sections 214.270 to 214.410 shall be permanently set aside in trust or in accordance with the provisions of subsection 2 of this section. The trustee of the endowed care trust shall be a state or federally chartered financial institution authorized to exercise trust powers in Missouri. The contact information for a trust officer or duly appointed representative of the trustee with knowledge and access to the trust fund accounting and trust fund records must be disclosed to the office or its duly authorized representative upon request.

(2) The trust fund records, including all trust fund accounting records, shall be maintained in the state of Missouri at all times or shall be electronically stored so that the records may be made available in the state of Missouri within fifteen business days of receipt of a written request. The operator of an endowed care cemetery shall maintain a current name and address of the trustee and the records custodian for the endowed care trust fund and shall supply such information to the office, or its representative, upon request.

(3) Missouri law shall control all endowed care trust funds and the Missouri courts shall have jurisdiction over endowed care trusts regardless of where records may be kept or various administrative tasks may be performed.

2. An endowed care trust fund shall be administered in accordance with Missouri law governing trusts, including but not limited to the applicable provisions of chapters 456 and 469, except as specifically provided in this subsection or where the provisions of sections 214.270 to 214.410 provide differently, provided that a cemetery operator shall not in any circumstances be authorized to restrict, enlarge, change, or modify the requirements of this section or the provisions of chapters 456 and 469 by agreement or otherwise.

(1) Income and principal of an endowed care trust fund shall be determined under the provisions of law applicable to trusts, except that the provisions of section 469.405 shall not apply.

(2) No principal shall be distributed from an endowed care trust fund except to the extent that a unitrust election is in effect with respect to such trust under the provisions of section 469.411.

(3) No right to transfer jurisdiction from Missouri under section 456.1-108 shall exist for endowed care trusts.

(4) All endowed care trusts shall be irrevocable.

(5) No trustee shall have the power to terminate an endowed care trust fund under the provisions of section 456.4-414.

(6) A unitrust election made in accordance with the provisions of chapter 469 shall be made by the cemetery operator in the terms of the endowed care trust fund agreement itself, not by the trustee.

(7) No contract of insurance shall be deemed a suitable investment for an endowed care trust fund.

(8) The income from the endowed care fund may be distributed to the cemetery operator at least annually on a date designated by the cemetery operator, but no later than sixty days following the end of the trust fund year. Any income not distributed within sixty days following the end of the trust's fiscal year shall be added to and held as part of the principal of the trust fund.

3. The cemetery operator shall have the duty and responsibility to apply the income distributed to provide care and maintenance only for that part of the cemetery designated as an endowed care section and not for any other purpose.

4. In addition to any other duty, obligation, or requirement imposed by sections 214.270 to 214.410 or the endowed care trust agreement, the trustee's duties shall be the maintenance of records related to the trust and the accounting for and investment of moneys deposited by the operator to the endowed care trust fund.

(1) For the purposes of sections 214.270 to 214.410, the trustee shall not be deemed responsible for the care, the maintenance, or the operation of the cemetery, or for any other matter relating to the cemetery, or the proper expenditure of funds distributed by the trustee to the cemetery operator, including, but not limited to, compliance with environmental laws and regulations.

(2) With respect to cemetery property maintained by endowed care funds, the cemetery operator shall be responsible for the performance of the care and maintenance of the cemetery property.

5. If the endowed care cemetery fund is not permanently set aside in a trust fund as required by subsection 1 of this section, then the funds shall be permanently set aside in an escrow account in the state of Missouri. Funds in an escrow account shall be placed in an endowed care trust fund under subsection 1 if the funds in the escrow account exceed three hundred fifty thousand dollars, unless otherwise approved by the division for good cause. The account shall be insured by the Federal Deposit Insurance Corporation or comparable deposit insurance and held in a state or federally chartered financial institution authorized to do business in Missouri and located in this state.

(1) The interest from the escrow account may be distributed to the cemetery operator at least in annual or semiannual installments, but not later than six months following the calendar year. Any interest not distributed within six months following the end of the calendar year shall be added to and held as part of the principal of the account.

(2) The cemetery operator shall have the duty and responsibility to apply the interest to provide care and maintenance only for that part of the cemetery in which burial space shall have been sold and with respect to which sales the escrow account shall have been established and not for any other purpose. The principal of such funds shall be kept intact. The cemetery operator's duties shall be the maintenance of records and the accounting for an investment of moneys deposited by the operator to the escrow account. For purposes of sections 214.270 to 214.410, the administrator of the office of endowed care cemeteries shall not be deemed to be responsible for the care, maintenance, or operation of the cemetery. With respect to cemetery property maintained by cemetery care funds, the cemetery operator shall be responsible for the performance of the care and maintenance of the cemetery property owned by the cemetery operator.

(3) The division may approve an escrow agent if the escrow agent demonstrates the knowledge, skill, and ability to handle escrow funds and financial transactions and is of good moral character.

6. The cemetery operator shall be accountable to the owners of burial space in the cemetery for compliance with sections 214.270 to 214.410.

7. Excluding funds held in an escrow account, all endowed care trust funds shall be administered in accordance with an endowed care trust fund agreement, which shall be submitted to the office by the cemetery operator for review and approval. The endowed care cemetery shall be notified in writing by the office of endowed care cemeteries regarding the approval or disapproval of the endowed care trust fund agreement and regarding any changes required to be made for compliance with sections 214.270 to 214.410 and the rules and regulations promulgated thereunder.

8. All endowed care cemeteries shall be under a continuing duty to file with the office of endowed care cemeteries and to submit for prior approval any and all changes, amendments, or revisions of the endowed care trust fund agreement at least thirty days before the effective date of such change, amendment, or revision.

9. If the endowed care trust fund agreement, or any changes, amendments, or revisions filed with the office, are not disapproved by the office within thirty days after submission by the cemetery operator, the endowed care trust fund agreement, or the related change, amendment, or revision, shall be deemed approved and may be used by the cemetery operator and the trustee. Notwithstanding any other provision of this section, the office may review and disapprove an endowed care trust fund agreement, or any submitted change, amendment, or revision, after the thirty days provided herein or at any other time if the agreement is not in compliance with sections 214.270 to 214.410 or the rules promulgated thereunder. Notice of disapproval by the office shall be in writing and delivered to the cemetery operator and the trustee within ten days of disapproval.

10. Funds in an endowed care trust fund or escrow account may be commingled with endowed care funds for other endowed care cemeteries, provided that the cemetery operator and the trustee shall maintain adequate accounting records of the disbursements, contributions, and income allocated for each cemetery.

11. By accepting the trusteeship of an endowed care trust or accepting funds as an escrow agent pursuant to sections 214.270 to 214.410, the trustee or escrow agent submits personally to the jurisdiction of the courts of this state and the office of endowed care cemeteries regarding the administration of the trust or escrow account. A trustee or escrow agent shall consent in writing to the jurisdiction of the state of Missouri and the office in regards to the trusteeship or the operation of the escrow account and to the appointment of the office of secretary of state as its agent for service of process regarding any administrative or legal actions relating to the trust or the escrow account, if it has no designated agent for service of process located in this state. Such consent shall be filed with the office prior to accepting funds pursuant to sections 214.270 to 214.410 as trustee or as an escrow agent on a form provided by the office by rule.

(L. 1961 p. 538 § 8, A.L. 1990 H.B. 1079, A.L. 1994 S.B. 496 merged with S.B. 701, A.L. 1999 H.B. 343, A.L. 2002 H.B. 1537, A.L. 2009 S.B. 296, A.L. 2010 H.B. 1692, et al. merged with H.B. 2226, et al. merged with S.B. 754)



Section 214.335 Contributions to endowed care fund for memorial or monument — deficiency, effect of.

Effective 28 Aug 2010

Title XII PUBLIC HEALTH AND WELFARE

214.335. Contributions to endowed care fund for memorial or monument — deficiency, effect of. — 1. Any endowed care cemetery may require a contribution to the endowed care fund or to a separate memorial care fund for each memorial or monument installed on a grave in the cemetery. Such contribution, if required by a cemetery, shall not exceed twenty cents per square inch of base area, and shall be charged on every installation regardless of the person performing the installation. Each contribution made pursuant to a contract or agreement entered into after August 28, 1990, shall be entrusted and administered pursuant to sections 214.270 to 214.410 for the endowed care fund. Each contribution made pursuant to a contract or agreement entered into before August 28, 1990, shall be governed by the law in effect at the time the contract or agreement was entered into.

2. If the deposits to any endowed care trust fund are less than the total sum required to be set aside and deposited since the effective date of such sections, the cemetery operator shall correct such deficiency by depositing not less than twenty percent of such deficiency each year for five years and shall file, on the form provided by the division, a statement outlining the date and amount such deposits were made. If the cemetery operator fails to correct the deficiency with respect to funds maintained under section 214.330, the cemetery operator shall thereafter not represent the cemetery as an endowed care cemetery. Any funds held in the cemetery's endowed care trust shall continue to be used for endowed care for that cemetery. The cemetery operator shall remain subject to the provisions of sections 214.270 to 214.410 for any cemetery or any section of the cemetery for which endowed care payments have been collected, subject to the penalties contained in section 214.410, and civil actions, as well as subject to any regulations promulgated by the division. For purposes of this section, the term "deficiency" shall mean a deficiency in the amount required to be deposited pursuant to subsection 1 of this section, or a deficiency created by disbursements in excess of what is permitted under section 214.330 and shall not include or be affected by deficiencies or shortages caused by the fluctuating value of investments.

(L. 1990 H.B. 1079, A.L. 1994 S.B. 496, A.L. 2010 H.B. 1692, et al. merged with H.B. 2226, et al. merged with S.B. 754)



Section 214.340 Report required — content — oath — filing required.

Effective 28 Aug 2010

Title XII PUBLIC HEALTH AND WELFARE

214.340. Report required — content — oath — filing required. — 1. Each operator of an endowed care cemetery shall maintain at an office in the cemetery or, if the cemetery has no office in the cemetery, at an office within a reasonable distance of the cemetery, the reports of the endowed care trust fund's operation for the preceding seven years. Each report shall contain, at least, the following information:

(1) Name and address of the trustee of the endowed care trust fund and the depository, if different from the trustee;

(2) Balance per previous year's report;

(3) Principal contributions received since previous report;

(4) Total earnings since previous report;

(5) Total distribution to the cemetery operator since the previous report;

(6) Current balance;

(7) A statement of all assets listing cash, real or personal property, stocks, bonds, and other assets, showing cost, acquisition date and current market value of each asset;

(8) Total expenses, excluding distributions to cemetery operator, since previous report; and

(9) A statement of the cemetery's total acreage and of its developed acreage.

2. Subdivisions (1) through (7) of the report described in subsection 1 above shall be certified to under oath as complete and correct by a corporate officer of the trustee. Subdivision (8) of such report shall be certified under oath as complete and correct by an officer of the cemetery operator. Both the trustee and cemetery operator or officer shall be subject to the penalty of making a false affidavit or declaration.

3. The report shall be placed in the cemetery's office within ninety days of the close of the trust's fiscal year. A copy of this report shall be filed by the cemetery operator with the division of professional registration as condition of license renewal as required by subsection 4 of section 214.275.

4. Each cemetery operator who establishes an escrow or trust account pursuant to section 214.387 shall file with the report required under subsection 1 of this section an escrow or trust account report that shall provide the following information:

(1) The total face value of all contracts for burial merchandise and services that have been deferred for delivery by purchase designation; and

(2) The amount on deposit in the escrow or trust account established pursuant to section 214.387, and the account number in the case of an escrow account.

(L. 1961 p. 538 § 9, A.L. 1990 H.B. 1079, A.L. 1994 S.B. 496 merged with S.B. 701, A.L. 2007 S.B. 272, A.L. 2010 H.B. 1692, et al. merged with H.B. 2226, et al. merged with S.B. 754)



Section 214.345 Sale of cemetery plot — written statement to be given to purchaser — copy of annual report to be available to public.

Effective 28 Aug 2010

Title XII PUBLIC HEALTH AND WELFARE

214.345. Sale of cemetery plot — written statement to be given to purchaser — copy of annual report to be available to public. — 1. Any cemetery operator who negotiates the sale of burial space in any cemetery located in this state shall provide each prospective owner of burial space a written statement, which may be a separate form or a part of the sales contract, which states and explains in plain language that the burial space is part of an endowed care cemetery; that the cemetery has established and maintains the endowed care trust fund required by law; and that the information regarding the fund described in section 214.340 is available to the prospective purchaser. If the burial space is in a nonendowed cemetery, or in a nonendowed section of an endowed care cemetery, the cemetery operator shall state he has elected not to establish an endowed care trust fund.

2. The operator of each endowed care cemetery shall, upon request, give to the public for retention a copy of the endowed care trust fund annual report prepared pursuant to the provisions of subsection 1 of section 214.340.

(L. 1990 H.B. 1079, A.L. 1994 S.B. 496 merged with S.B. 701, A.L. 2010 H.B. 1692, et al. merged with H.B. 2226, et al. merged with S.B. 754)



Section 214.360 Private use of trust funds prohibited.

Effective 28 Aug 2010

Title XII PUBLIC HEALTH AND WELFARE

214.360. Private use of trust funds prohibited. — No cemetery operator, nor any director, officer or shareholder of any cemetery may borrow or in any other way make use of the endowed care trust funds for his own use, directly or indirectly, or for furthering or developing his or any other cemetery, nor may any trustee lend or make such funds available for said purpose or for the use of any operator or any director, officer or shareholder of any cemetery.

(L. 1961 p. 538 § 14, A.L. 1994 S.B. 496 § 214.360 subsec. 1, A.L. 2010 H.B. 1692, et al. merged with H.B. 2226, et al. merged with S.B. 754)



Section 214.363 Bankruptcy, assignment for benefit of creditors, endowed care fund exempt.

Effective 28 Aug 2010

Title XII PUBLIC HEALTH AND WELFARE

214.363. Bankruptcy, assignment for benefit of creditors, endowed care fund exempt. — In the event of a cemetery's bankruptcy, insolvency, or assignment for the benefit of creditors, the endowed care trust funds shall not be available to any creditor as assets of the cemetery's owner or to pay any expenses of any bankruptcy or similar proceeding, but shall be retained intact to provide for the future maintenance of the cemetery.

(L. 1961 p. 538 § 14, A.L. 1994 S.B. 496 § 214.360 subsec. 2, A.L. 2010 H.B. 1692, et al. merged with H.B. 2226, et al. merged with S.B. 754)



Section 214.365 Cemetery failing to provide maintenance — abandonment or ceasing to operate, division's duties.

Effective 28 Aug 2010

Title XII PUBLIC HEALTH AND WELFARE

214.365. Cemetery failing to provide maintenance — abandonment or ceasing to operate, division's duties. — Prior to any action as provided in subsection 2 of section 214.205, and when the division has information that a cemetery is not providing maintenance and care, has been abandoned, or has ceased operation, the division may investigate the cemetery to determine the cemetery's current status. If the division finds evidence that the cemetery is abandoned, is not conducting business, or is not providing maintenance and care, the division may apply to the circuit court for appointment as receiver, trustee, or successor in trust.

(L. 1961 p. 538 § 14, A.L. 1994 S.B. 496 § 214.360 subsec. 3, A.L. 2010 H.B. 1692, et al. merged with H.B. 2226, et al. merged with S.B. 754)



Section 214.367 Sale of assets, notice required — prospective purchaser of endowed care cemetery, right to recent audit — right to continue operation, notification by division.

Effective 28 Aug 2010

Title XII PUBLIC HEALTH AND WELFARE

214.367. Sale of assets, notice required — prospective purchaser of endowed care cemetery, right to recent audit — right to continue operation, notification by division. — 1. Prior to selling or otherwise disposing of a majority of the business assets of a cemetery, or a majority of its stock or other ownership interest, if a corporation or other organized business entity, the cemetery operator shall provide written notification to the division of its intent at least thirty days prior to the date set for the transfer, or the closing of the sale, or the date set for termination of its business. Such notice is confidential and shall not be considered a public record subject to the provisions of chapter 610 until the sale of the cemetery has been effectuated. Upon receipt of the written notification, the division may take reasonable and necessary action to determine that the cemetery operator has made proper plans to assure that trust funds or funds held in an escrow account for or on behalf of the cemetery will be set aside and used as provided in sections 214.270 to 214.410, including, but not limited to, an audit or examination of books and records. The division may waive the requirements of this subsection or may shorten the period of notification for good cause or if the division determines in its discretion that compliance with its provisions are not necessary.

2. A cemetery operator may complete the sale, transfer, or cessation if the division does not disapprove the transaction within thirty days after receiving notice. Nothing in this section shall be construed to restrict any other right or remedy vested in the division or the attorney general.

3. A prospective purchaser or transferee of endowed or unendowed cemetery, with the written consent of the cemetery operator, may obtain a copy of the cemetery's most recent audit or inspection report from the division. The division shall inform the prospective purchaser or transferee, within thirty days, whether the cemetery may continue to operate and be represented as a cemetery.

(L. 1994 S.B. 496 § 214.360 subsec. 4, A.L. 2001 H.B. 567, A.L. 2010 H.B. 1692, et al. merged with H.B. 2226, et al. merged with S.B. 754)



Section 214.370 Nonendowed cemetery to post signs and give notice of its character.

Effective 28 Aug 1961

Title XII PUBLIC HEALTH AND WELFARE

214.370. Nonendowed cemetery to post signs and give notice of its character. — 1. Every operator of a nonendowed cemetery shall comply with the provisions of this section.

2. Every person subject to this section shall post in a conspicuous place in every office where sales of burial space in a nonendowed cemetery are conducted, a legible sign stating, "This is a nonendowed cemetery." The lettering of this sign shall be of suitable size so it is easily read at a distance of fifty feet.

3. Every person subject to this section shall also have printed or stamped at the head of all contracts, deeds, statements, letterheads, and advertising material, used in any connection with the sale of burial space in a nonendowed cemetery, the statement: "This is a nonendowed cemetery." in lettering equivalent to a minimum of ten point number two black type, and shall not sell any lot or interment space therein unless and until the purchaser thereof is informed that the cemetery is a nonendowed cemetery.

(L. 1961 p. 538 § 10)



Section 214.380 Nonendowed section of endowed care cemetery — signs and notice.

Effective 28 Aug 1961

Title XII PUBLIC HEALTH AND WELFARE

214.380. Nonendowed section of endowed care cemetery — signs and notice. — An endowed care cemetery may have within its confines a section which may be sold without endowed care; provided, that such section shall be separately set off from the remainder of the cemetery and provided that signs are kept prominently placed around such section stating, "This is a nonendowed section." in lettering of suitable size so it is easily read at a distance of fifty feet. There shall be printed or stamped at the head of all contracts, deeds, statements, letterheads and advertising material used in any connection with the sale of burial space in said section, the statement, "This is a nonendowed section." in lettering equivalent to a minimum of ten point number two black type. No operator shall sell any lot or interment space in a nonendowed section unless and until he shall have informed the purchaser thereof that the section is not endowed.

(L. 1961 p. 538 § 11)



Section 214.385 Moving of grave marker, replacement — delivery of item of burial merchandise.

Effective 28 Aug 2009

Title XII PUBLIC HEALTH AND WELFARE

214.385. Moving of grave marker, replacement — delivery of item of burial merchandise. — 1. If the operator of any cemetery or another authorized person moves a grave marker, memorial or monument in the cemetery for any reason, the operator or other authorized person shall replace the grave marker, memorial or monument to its original position within a reasonable time.

2. When the purchase price of an item of burial merchandise sold by a cemetery operator or its agent is paid in full, the cemetery operator shall make delivery of such property within a reasonable time. A cemetery operator may comply with this section by delivering to the purchaser of such property a valid warehouse receipt which may be presented to the cemetery operator at a later date for actual delivery.

(L. 1990 H.B. 1079, A.L. 1994 S.B. 496 § 214.385 subsecs. 1, 2(a) merged with S.B. 701, A.L. 2009 S.B. 296)



Section 214.387 Burial merchandise or services, deferral of delivery, when — escrow arrangement — distribution of moneys — cancellation.

Effective 28 Aug 2010

Title XII PUBLIC HEALTH AND WELFARE

214.387. Burial merchandise or services, deferral of delivery, when — escrow arrangement — distribution of moneys — cancellation. — 1. With the exception of sales made pursuant to section 214.385, all sales of prearranged burial merchandise and services shall be made pursuant to this section.

2. Upon written instructions from the purchaser of burial merchandise or burial services set forth in a cemetery prearranged contract, a cemetery may defer delivery of such burial merchandise or a warehouse receipt for the same under section 214.385, or performance of services, to a date designated by the purchaser, provided the cemetery operator, after deducting sales and administrative costs associated with the sale, not to exceed twenty percent of the purchase price, deposits the remaining portion of the purchase price into an escrow or trust account as herein provided, within sixty days following receipt of payment from the purchaser. Funds so deposited pursuant to this section shall be maintained in such account until delivery of the property or the performance of services is made or the contract for the purchase of such property or services is cancelled, and fees and costs associated with the maintenance of the trust or escrow arrangement shall be charged to these funds. The account is subject to inspection, examination or audit by the division. No withdrawals may be made from the escrow or trust account established pursuant to this section except as herein provided.

3. Each escrow arrangement must comply with the following:

(1) The escrow agent shall be located in Missouri, authorized to exercise escrow powers, and shall maintain the escrow records so that they may be accessed and produced for inspection within five business days of the agent's receipt of a written request made by the office or its duly authorized representative. A cemetery operator shall not serve as an escrow agent for the cemetery operator's account nor shall the escrow agent be employed by or under common ownership with the cemetery operator. The cemetery operator shall maintain a current name and address for the escrow agent with the office, and shall obtain written approval from the office before making any change in the name or address of the escrow agent. Notwithstanding any other provision of law, information regarding the escrow agent shall be deemed an open record;

(2) The escrow account funds shall be maintained in depository accounts at a Missouri financial institution that provides Federal Deposit Insurance Corporation or comparable deposit insurance;

(3) The escrow arrangement shall be administered by the escrow agent pursuant to an agreement approved by the office under the same filing and approval procedure as that set forth for endowed care trust fund agreements in section 214.330;

(4) The operator shall establish a separate depository account for each cemetery prearranged contract administered pursuant to this subsection;

(5) The division may promulgate by rule a form escrow agreement to be used by a cemetery operator operating pursuant to this section.

4. Each trust must comply with the following:

(1) The trustee shall be a state or federally chartered financial institution authorized to exercise trust powers in Missouri, provided that a foreign financial institution must be approved by the office;

(2) The trust fund records, including all trust fund accounting records, shall either be maintained in the state of Missouri or shall be electronically stored so that the records may be made available within fifteen business days of the trustee's receipt of a written request made by the office or its duly authorized representative. The cemetery operator shall maintain a current name and address of the trustee and the records custodian and shall supply such information to the office or its representative upon request;

(3) The principal of such funds shall be appropriately invested pursuant to the prudent investor rule under chapter 469, provided that no trust funds shall be invested in any term insurance product;

(4) Payments regarding two or more cemetery prearranged contracts may be deposited into and commingled in the same trust, so long as adequate records are made available to the trustee to account for cemetery prearranged contracts on an individual basis with regard to deposits, earnings, distributions, and any taxes;

(5) Trust instruments shall be subject to the same filing and approval procedure as that set forth for endowed care trust fund agreements under section 214.330;

(6) A trustee may commingle the funds from trusts of unrelated cemetery operators for investment purposes if the trustee has adequate accounting for the allocations, disbursements, payments, and income among the participating trusts.

5. The income from escrow accounts, after payment of expenses associated with the arrangement, shall be distributed to the cemetery operator. All other distributions from trusts and escrow accounts shall be made pursuant to forms approved by the office. For performance of a cemetery prearranged contract, a certificate of performance form signed by the cemetery operator shall be required for distribution. For cancellation of a cemetery prearranged contract, a certificate of cancellation form signed by the cemetery operator and the purchaser shall be required for distribution.

6. A cemetery prearranged contract is subject to cancellation as follows:

(1) At any time before the final disposition of the deceased, or before the services or merchandise described in this section are provided, the purchaser may cancel the contract without cause by delivering written notice thereof to the operator. Within fifteen days after its receipt of such notice, the cemetery operator shall pay to the purchaser a net amount equal to eighty percent of all payments made under the contract. The cemetery operator shall be entitled to keep one-half of the interest earned on trust funds. Upon delivery of the purchaser's receipt for such payment to the escrow agent or trustee, the escrow agent or trustee shall distribute to the cemetery operator from the escrow account or trust an amount equal to all deposits made into the escrow account or trust for the contract;

(2) Notwithstanding the provisions of subdivision (1) of this subsection, if a purchaser is eligible, becomes eligible, or desires to become eligible, to receive public assistance under chapter 208 or any other applicable state or federal law, the purchaser may irrevocably waive and renounce his right to cancel the contract pursuant to the provisions of subdivision (1) of this section, which waiver and renunciation shall be made in writing and delivered to the cemetery operator;

(3) Notwithstanding the provisions of subdivision (1) of this subsection, any purchaser, within thirty days of receipt of the executed contract, may cancel the contract without cause by delivering written notice thereof to the cemetery operator, and receive a full refund of all payments made on the contract;

(4) Notwithstanding the provisions of subdivision (1) of this subsection, once any purchase order is entered for the production or manufacture of burial merchandise, per the purchaser's written request, the purchaser's obligation to pay for said burial merchandise shall be noncancellable;

(5) No funds subject to a purchaser's right of cancellation hereunder shall be subject to the claims of the cemetery operator's creditors.

7. Burial merchandise sold through a contract with a cemetery or cemetery operator which is entered into after the death of the individual for whom the burial merchandise is intended shall not be subject to any trusting or escrow requirement of this section.

8. This section shall apply to all agreements entered into after August 28, 2010.

(L. 1994 S.B. 496 § 214.385 subsec. 2 subdivs. (b), (c), (d) merged with S.B. 701, A.L. 2002 S.B. 892 , A.L. 2009 S.B. 296, A.L. 2010 H.B. 1692, et al. merged with H.B. 2226, et al. merged with S.B. 754)



Section 214.389 Suspension of distribution, when, procedure.

Effective 28 Aug 2010

Title XII PUBLIC HEALTH AND WELFARE

214.389. Suspension of distribution, when, procedure. — 1. The division may direct a trustee, financial institution, or escrow agent to suspend distribution from an endowed care trust fund or escrow account if the cemetery operator does not have a current and active cemetery operator license, has failed to file an annual report, or if, after an audit or examination, the division determines there is a deficiency in an endowed care trust fund or escrow account maintained under section 214.330 and the cemetery operator has failed to file a corrective action plan detailing how the deficiency shall be remedied. For purposes of this section, a deficiency shall only be deemed to exist if, after an audit or examination, the division determines a cemetery operator has failed to deposit the total aggregate of funds required to be deposited in trust or an escrow account pursuant to section 214.320 or subsection 1 of section 214.335, or has received disbursements from the trust or escrow account in excess of what is permitted under section 214.330. No deficiency shall be deemed to be created by fluctuations in the value of investments held in trust or escrow.

2. The division shall provide written notification to the cemetery operator and the trustee, financial institution, or escrow agent within fourteen days of discovering a potential violation as described in this section. Upon receipt of written notification from the division, the cemetery operator shall have sixty days to cure any alleged violations or deficiencies cited in the notification without a suspension of distribution. If, after the sixty-day time period, the division feels the cemetery has not cured the alleged violations or deficiencies cited in the notification, the division may send a notice of suspension to the cemetery operator that the division is ordering a suspension of distribution as described in this section. In the event of a suspension of distribution, the amount of any distribution suspended shall become principal, with credit against the deficiency, unless the cemetery operator files an appeal with a court of competent jurisdiction or with the administrative hearing commission, as provided herein. In the event of an appeal, a cemetery operator may request the court or administrative hearing commission stay the suspension of distribution after a showing of necessity and good cause or authorize payment from the endowed care trust fund or escrow account for necessary expenses from any amount subject to distribution.

3. Upon receipt of an order from the division suspending distribution pursuant to this section, a trustee, financial institution, or escrow agent shall immediately suspend distribution as required by the order. A trustee, financial institution, or escrow agent shall be exempt from liability for failure to distribute funds as ordered by the division.

4. A cemetery operator may appeal an order suspending distribution pursuant to this section to the administrative hearing commission. The administrative hearing commission shall receive notice of such appeal within thirty days from the date the notice of suspension was mailed by certified mail. Failure of a person whose license was suspended to notify the administrative hearing commission of his or her intent to appeal waives all rights to appeal the suspension. Upon notice of such person's intent to appeal, a hearing shall be held before the administrative hearing commission pursuant to chapter 621.

5. A cemetery operator may apply for reinstatement of distributions upon demonstration that the deficiencies or other problems have been cured or that the operator has otherwise come into compliance.

6. The division may promulgate rules to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2010, shall be invalid and void.

(L. 2010 H.B. 1692, et al. merged with H.B. 2226, et al. merged with S.B. 754)



Section 214.390 Existing cemeteries to operate under law — local law applicable.

Effective 28 Aug 1990

Title XII PUBLIC HEALTH AND WELFARE

214.390. Existing cemeteries to operate under law — local law applicable. — Cemeteries existing at the time of the adoption of sections 214.270 to 214.410 shall hereafter be operated subject to the provisions of sections 214.270 to 214.410. Where an ordinance or order is established by a county, city, town or village which relates to the maintenance of cemetery property, including the control of weeds and other debris, all cemeteries, including nonperpetual cemeteries, shall be maintained consistent with the provisions of the ordinance or order.

(L. 1961 p. 538 § 3, A.L. 1990 H.B. 1079)



Section 214.392 Division of professional registration, duties and powers in regulation of cemeteries — rulemaking authority.

Effective 28 Aug 2010

Title XII PUBLIC HEALTH AND WELFARE

214.392. Division of professional registration, duties and powers in regulation of cemeteries — rulemaking authority. — 1. The division shall:

(1) Recommend prosecution for violations of the provisions of sections 214.270 to 214.410 to the appropriate prosecuting, circuit attorney or to the attorney general;

(2) Employ, within limits of the funds appropriated, such employees as are necessary to carry out the provisions of sections 214.270 to 214.410;

(3) Be allowed to convey full authority to each city or county governing body the use of inmates controlled by the department of corrections and the board of probation and parole to care for abandoned cemeteries located within the boundaries of each city or county;

(4) Exercise all budgeting, purchasing, reporting and other related management functions;

(5) Be authorized, within the limits of the funds appropriated, to conduct investigations, examinations, or audits to determine compliance with sections 214.270 to 214.410;

(6) The division may promulgate rules necessary to implement the provisions of sections 214.270 to 214.516, including but not limited to:

(a) Rules setting the amount of fees authorized pursuant to sections 214.270 to 214.516. The fees shall be set at a level to produce revenue that shall not substantially exceed the cost and expense of administering sections 214.270 to 214.516. All moneys received by the division pursuant to sections 214.270 to 214.516 shall be collected by the director who shall transmit such moneys to the department of revenue for deposit in the state treasury to the credit of the endowed care cemetery audit fund created in section 193.265;

(b) Rules to administer the inspection and audit provisions of the endowed care cemetery law;

(c) Rules for the establishment and maintenance of the cemetery registry pursuant to section 214.283.

2. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2001, shall be invalid and void.

(L. 1994 S.B. 496, A.L. 2001 H.B. 567, A.L. 2010 H.B. 1692, et al. merged with H.B. 2226, et al. merged with S.B. 754)



Section 214.400 Citation of law.

Effective 28 Aug 2010

Title XII PUBLIC HEALTH AND WELFARE

214.400. Citation of law. — Sections 214.270 to 214.410 shall be known as the "Cemetery Endowed Care Trust Fund Law".

(L. 1961 p. 538 § 1, A.L. 2010 H.B. 1692, et al. merged with H.B. 2226, et al. merged with S.B. 754)



Section 214.410 Violation of law, penalty.

Effective 01 Jan 2017, see footnote

Title XII PUBLIC HEALTH AND WELFARE

214.410. Violation of law, penalty. — 1. Any cemetery operator who shall willfully violate any provisions of sections 214.270 to 214.410 for which no penalty is otherwise prescribed shall be deemed guilty of a misdemeanor and upon conviction thereof shall be fined a sum not to exceed five hundred dollars or shall be confined not more than six months or both.

2. Any cemetery operator who shall willfully violate any provision of section 214.320, 214.330, 214.335, 214.340, 214.360, 214.385, or 214.387 shall be deemed guilty of a class E felony and upon conviction thereof shall be fined a sum not to exceed ten thousand dollars or shall be confined not more than five years or both. This section shall not apply to cemeteries or cemetery associations which do not sell lots in the cemetery.

3. Any trustee who shall willfully violate any applicable provisions of sections 214.270 to 214.410 shall have committed an unsafe and unsound banking practice and shall be penalized as authorized by chapters 361 and 362. This subsection shall be enforced exclusively by the Missouri division of finance for state chartered institutions and the Missouri attorney general for federally chartered institutions.

4. Any person who shall willfully violate any provision of section 214.320, 214.330, 214.335, 214.340, 214.360 or 214.385 or violates any rule, regulation or order of the division may, in accordance with the regulations issued by the division, be assessed an administrative penalty by the division. The penalty shall not exceed five thousand dollars for each violation and each day of the continuing violation shall be deemed a separate violation for purposes of administrative penalty assessment. However, no administrative penalty may be assessed until the person charged with the violation has been given the opportunity for a hearing on the violation. Penalty assessments received shall be deposited in the endowed care cemetery audit fund created in section 193.265.

(L. 1961 p. 538 § 15, A.L. 1990 H.B. 1079, A.L. 1994 S.B. 496 merged with S.B. 701, A.L. 2010 H.B. 1692, et al. merged with H.B. 2226, et al. merged with S.B. 754, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 214.450 Indian cemeteries, how established — trust fund authorized.

Effective 28 Aug 1990

Title XII PUBLIC HEALTH AND WELFARE

214.450. Indian cemeteries, how established — trust fund authorized. — Any native American group which is comprised of persons who are members of an Indian organization recognized by the United States pursuant to P.L. 93-638; 95-608, which desires to secure a tribal or group burial ground or cemetery on lands owned by such group or tribe may designate any quantity of that land for that purpose, and such grounds shall be established, maintained, and held in perpetuity as burial grounds or cemeteries for the use and benefit of the descendents of the group or tribe making such a designation. Such group shall not be required to convey title to such lands to the county commission to be held in trust pursuant to section 214.090. Such group may establish a trust fund for the benefit of such cemeteries or burial grounds pursuant to section 214.140.

(L. 1990 S.B. 625 § 1)



Section 214.455 Destruction or defacing any cemetery property, penalty.

Effective 28 Aug 1990

Title XII PUBLIC HEALTH AND WELFARE

214.455. Destruction or defacing any cemetery property, penalty. — Every person who shall knowingly destroy, mutilate, disfigure, deface, injure, or remove any tomb, monument, or gravestone, or other structure placed in such cemetery or burial ground or place of burial of any human being, is guilty of a class A misdemeanor.

(L. 1990 S.B. 625 § 2)



Section 214.500 Cemeteries acquired by a city at tax sales or as nuisances may be sold.

Effective 28 Aug 2010

Title XII PUBLIC HEALTH AND WELFARE

214.500. Cemeteries acquired by a city at tax sales or as nuisances may be sold. — Any cemetery located in a city which has become the property of such city pursuant to section 214.205 or a public tax sale may be sold to another cemetery operator or a not-for-profit corporation which is unrelated to the previous cemetery operator.

(L. 1997 H.B. 592 § 1 and .S.B. 58 § 1, A.L. 2010 H.B. 1692, et al. merged with H.B. 2226, et al. merged with S.B. 754)



Section 214.504 No liability for new cemetery operators, when — rights of holders of contracts for burial.

Effective 28 Aug 2010

Title XII PUBLIC HEALTH AND WELFARE

214.504. No liability for new cemetery operators, when — rights of holders of contracts for burial. — Any cemetery operator who purchases a cemetery from a city pursuant to sections 214.500 to 214.516 shall not be liable for any wrongful interments or errors made in the sale of plots prior to the cemetery operator's purchase of the cemetery, nor shall such cemetery operator be liable for multiple ownership of plots sold by such cemetery operator due to a lack of adequate records in such cemetery operator's possession at the time of such cemetery operator's purchase of such cemetery from the city, provided the cemetery operator offers a plot of equal value for the interment, if such party can prove ownership of the right to bury a person by presenting a contract for the right to burial.

(L. 1997 H.B. 592 § 2 merged with S.B. 58 § 2, A.L. 2010 H.B. 1692, et al. merged with H.B. 2226, et al. merged with S.B. 754)



Section 214.508 Previous cemetery owner liable, when.

Effective 28 Aug 2010

Title XII PUBLIC HEALTH AND WELFARE

214.508. Previous cemetery owner liable, when. — Any cemetery operator who purchases a cemetery from a city shall not be held liable or responsible for any conditions existing or actions taken which occurred prior to the cemetery operator's purchase from such city; except that, the exemption provided in this section shall not relieve any previous owner or wrongdoer for their actions related to such cemetery.

(L. 1997 H.B. 592 § 3 merged with S.B. 58 § 3, A.L. 2010 H.B. 1692, et al. merged with H.B. 2226, et al. merged with S.B. 754)



Section 214.512 New cemetery owner not liable for deficiencies, exception.

Effective 28 Aug 2010

Title XII PUBLIC HEALTH AND WELFARE

214.512. New cemetery owner not liable for deficiencies, exception. — Any subsequent cemetery owner after a city shall be exempt from the provisions of section 214.325 and section 214.410 for any deficiency existing prior to such city's ownership; except that, such exemption shall not relieve any previous cemetery owners or wrongdoers from the provisions of such sections.

(L. 1997 H.B. 592 § 4 merged with S.B. 58 § 4, A.L. 2010 H.B. 1692, et al. merged with H.B. 2226, et al. merged with S.B. 754)



Section 214.516 Registration as an endowed care cemetery, when — compliance with endowed care cemetery law required.

Effective 28 Aug 2010

Title XII PUBLIC HEALTH AND WELFARE

214.516. Registration as an endowed care cemetery, when — compliance with endowed care cemetery law required. — Any cemetery owner subsequent to a city, regardless of whether such cemetery was previously registered as an endowed care cemetery, held itself out to be an endowed care cemetery or was a nonendowed care cemetery, shall comply with section 214.310 and register such cemetery as an endowed care cemetery as if it were a newly created cemetery with no interments at the time of such registration. Any contracts for the right of burial sold after compliance with section 214.310 and all subsequent action of a subsequent cemetery owner shall comply fully with the provisions of sections 214.270 to 214.410.

(L. 1997 H.B. 592 § 5 merged with S.B. 58 § 5, A.L. 2010 H.B. 1692, et al. merged with H.B. 2226, et al. merged with S.B. 754)



Section 214.550 Scatter gardens, operation by churches maintaining religious cemeteries — maintenance of garden and records, duty of operator.

Effective 28 Aug 2010

Title XII PUBLIC HEALTH AND WELFARE

214.550. Scatter gardens, operation by churches maintaining religious cemeteries — maintenance of garden and records, duty of operator. — 1. For purposes of this section, the following terms mean:

(1) "Cremains", the remains of a human corpse after cremation;

(2) "Operator", a church that owns and maintains a religious cemetery;

(3) "Religious cemetery", a cemetery owned, operated, controlled, or managed by any church that has or would qualify for federal tax-exempt status as a nonprofit religious organization pursuant to Section 501(c) of the Internal Revenue Code as amended;

(4) "Scatter garden", a location for the spreading of cremains set aside within a cemetery.

2. It shall be lawful for any operator of a religious cemetery adjacent to a church building or other building regularly used as a place of worship to establish a scatter garden for the purpose of scattering human cremains.

3. The operator of any religious cemetery containing a scatter garden shall maintain, protect, and supervise the scatter garden, and shall be responsible for all costs incurred for such maintenance, protection, and supervision. Such operator shall also maintain a record of all cremains scattered in the scatter garden that shall include the name, date of death, and Social Security number of each person whose cremains are scattered, and the date the cremains were scattered.

4. A scatter garden established pursuant to this section shall be maintained by the operator of the religious cemetery for as long as such operator is in existence. Upon dissolution of such operator, all records of cremains shall be transferred to the clerk of the city, town, or village in which the scatter garden is located, or if the scatter garden is located in any unincorporated area, to the county recorder.

(L. 2002 H.B. 1148, A.L. 2010 H.B. 1692, et al. merged with H.B. 2226, et al. merged with S.B. 754)






Chapter 215 State Housing

Chapter Cross References



Section 215.010 Definitions.

Effective 28 Aug 1985

Title XII PUBLIC HEALTH AND WELFARE

215.010. Definitions. — As used in sections 215.010 to 215.250 unless the context otherwise requires:

(1) "Approved mortgagor" shall mean:

(a) Any limited-dividend corporation, nonprofit corporation, public housing corporation, public agency, or any combination thereof, formed in accordance with the provisions of this chapter and approved by the commission;

(b) Low and moderate income persons and families purchasing single family dwellings under criteria set out by the commission;

(c) Persons or families obtaining weatherization loans under criteria set out by the commission; or

(d) Individuals, partnerships or corporations with respect to loans made by the commission for the acquisition, construction or rehabilitation of residential housing which meet criteria established by the commission;

(2) "Commission" means the state housing development commission created by sections 215.010 to 215.250;

(3) "Commitment in principle", a commitment made prior to submission of a final application. Such type of commitment shall not have a priority position over other commitments;

(4) "Development costs" means the costs approved by the commission as appropriate expenditures which may be incurred by sponsors of residential housing, within this state, and may include but not be limited to:

(a) Payments for options to purchase properties on the proposed residential housing site, deposits on contracts of purchase, or, with prior approval of the commission, payments for the purchase of such properties;

(b) Legal and organizational expenses, including payments of attorneys' fees, project manager and clerical staff salaries, office rent and other incidental expenses;

(c) Payment of fees for preliminary feasibility studies, advances for consultant, planning, engineering and architectural work;

(d) Expenses for surveys as to need and market analyses;

(e) Necessary application and other fees to federal, state and local government agencies;

(f) Such other expenses incurred by the approved mortgagor as the commission may deem appropriate to effectuate the purposes of sections 215.010 to 215.250;

(5) "Land development" means the process of acquiring land for residential housing construction, and of making, installing, or constructing nonresidential housing improvements, including waterlines and water supply installations, sewerlines and sewage disposal installations, steam, gas, and electric lines and installations, telephone and other communications lines and installations, roads, streets, curbs, gutters, sidewalks, whether on or off the site, which the commission deems necessary or desirable to prepare such land for residential housing construction within this state;

(6) "Limited-dividend corporation" means a corporation limited as to its dividends and earnings and organized pursuant to the laws of Missouri;

(7) "Low income or moderate income persons and families" means persons or families who are in low or moderate income groups and who cannot afford to pay enough to cause private enterprise in their community to build a sufficient supply of adequate, safe and sanitary residential housing;

(8) Wherever the word "mortgage" appears in sections 215.010 to 215.250 it shall be deemed to include deed of trust;

(9) "Nonprofit corporation" means a pro forma decree corporation, or a nonprofit corporation incorporated pursuant to the provisions of the general not-for-profit corporation law of Missouri;

(10) "Project cost" means the sum total of all reasonable or necessary costs incurred by an approved mortgagor for carrying out all works and undertakings for the completion of a development and approved by the commission. These shall include but shall not necessarily be limited to all of the following costs: Studies and surveys; plans, specifications, architectural and engineering services; legal, organizational, marketing consultant or other special services; financing, land or building acquisition, demolition, construction, equipment and site development of new and rehabilitated buildings; movement of existing buildings to other sites; rehabilitation, reconstruction, repair or remodeling of existing buildings; carrying charges during construction; the cost of placement of tenants or occupants and relocation services in connection with a development; and, to the extent not already included herein, all development costs;

(11) "Residential housing" or "development" means a specific facility, work or improvement within this state, undertaken primarily to provide dwelling accommodations for low income or moderate income persons, including the acquisition, construction or rehabilitation of land, buildings and improvements thereto, and including such social, medical, recreational, educational, nursing, commercial, communal, dining, training, rehabilitation, therapeutic or other nonhousing facilities and services as may be incidental or appurtenant thereto, or as the commission may deem appropriate to effectuate the purposes of sections 215.010 to 215.250 for the low income and moderate income persons intended hereby to be assisted;

(12) "Weatherization" means the retrofitting which is identified by an energy audit and meets standards as established by the Missouri housing development commission in consultation with the department of natural resources for single or multifamily dwelling and includes one or more of the following:

(a) Insulation of walls, ceiling, floors, pipes or water heaters;

(b) Storm or insulated doors and windows;

(c) Caulking and weatherstripping;

(d) Higher efficiency replacement space heating, water heating, air conditioning and ventilation systems;

(e) Installation of solar collectors for heating, cooling and hot water, including associated piping, ductwork, pumps and on-site preparations costs; and

(f) Any other conservation measure or renewable resource system which the commission determines to be eligible as long as such measures or systems are in strict conformance with the purposes of this section.

(L. 1969 H.B. 130 § 1, A.L. 1974 H.B. 1190, A.L. 1982 H.B. 1501, A.L. 1985 H.B. 484)



Section 215.020 Commission established, members, qualifications, terms, quorum, compensation.

Effective 03 Nov 1992, see footnote

Title XII PUBLIC HEALTH AND WELFARE

215.020. Commission established, members, qualifications, terms, quorum, compensation. — 1. There is hereby created and established as a governmental instrumentality of the state of Missouri the "Missouri Housing Development Commission" which shall constitute a body corporate and politic.

2. The commission shall consist of the governor, lieutenant governor, the state treasurer, the state attorney general, and six members to be selected by the governor, with the advice and consent of the senate. The persons to be selected by the governor shall be individuals knowledgeable in the areas of housing, finance or construction. Not more than four of the members appointed by the governor shall be from the same political party. The members of the commission appointed by the governor shall serve the following terms: Two shall serve two years, two shall serve three years, and two shall serve four years, respectively. Thereafter, each appointment shall be for a term of four years. If for any reason a vacancy occurs, the governor, with the advice and consent of the senate, shall appoint a new member to fill the unexpired term. Members are eligible for reappointment.

3. Six members of the commission shall constitute a quorum. No vacancy in the membership of the commission shall impair the right of a quorum to exercise all the rights and perform all the duties of the commission. No action shall be taken by the commission except upon the affirmative vote of at least six of the members of the commission.

4. Each member of the commission appointed by the governor is entitled to compensation of fifty dollars per diem plus his reasonable and necessary expenses actually incurred in discharging his duties under sections 215.010 to 215.250.

(L. 1969 H.B. 130 §§ 2 to 5, A.L. 1992 S.B. 676 Adopted by referendum, Proposition C, November 3, 1992)



Section 215.030 Powers of commission — rulemaking, procedure.

Effective 01 Jan 1999, see footnote

Title XII PUBLIC HEALTH AND WELFARE

215.030. Powers of commission — rulemaking, procedure. — 1. The commission is hereby granted, has and may exercise all powers necessary or appropriate to carry out and effectuate its purpose, including but not limited to the following:

(1) To make, purchase or participate in the purchase of uninsured, partially insured or fully insured loans, including mortgages insured or otherwise guaranteed by the federal government, or mortgages insured or otherwise guaranteed by other insurers of mortgages to approved mortgagors to finance the building, rehabilitation or purchase of residential housing designed and planned to be available for rental or sale to low-income or moderate-income persons or families, as well as to finance the building, rehabilitation or purchase of residential housing in distressed communities as defined in section 135.530 planned to be available for rental or sale to persons or families of any income level, or which will be occupied and owned by low-income or moderate-income persons, persons of any income level in distressed communities or families upon such terms as designated in sections 215.010, 215.030, 215.060, 215.070, 215.090 and 215.160; or to purchase or participate in the purchase of any other securities which are secured, directly or indirectly, by any such loan;

(2) Insure any loan, the funds of which are to be used for the purposes of sections 215.010 to 215.250 and the borrower of which agrees to the restrictions placed on such projects by the commission;

(3) To make or participate in the making of uninsured or federally insured construction loans to approve mortgagors of residential housing for occupancy by persons and families of low to moderate income or occupancy by persons and families of any income level in distressed communities as defined in section 135.530. Such loans shall be made only upon determination by the commission that construction loans are not otherwise available, wholly or in part, from private lenders upon reasonably equivalent terms and conditions. No commitment for a loan, except a "commitment in principle", shall be made unless all plans for development have been completed and submitted to the commission;

(4) To make temporary loans, with or without interest, but with such security for repayment as the commission deems reasonably necessary and practicable, to defray development costs to approved mortgagors of residential housing for occupancy by persons and families of low and moderate income;

(5) Adopt bylaws for the regulation of its affairs and the conduct of its business and define, from time to time, the terms "low-income" and "moderate-income" so as to best carry out the purposes of sections 215.010 to 215.250 for the people intended hereby to be assisted. The definition may vary from one part of the state to another depending on economic factors in each section;

(6) To accept appropriations, gifts, grants, bequests, and devises and to utilize or dispose of the same to carry out its purpose;

(7) To make and execute contracts, releases, compromises, and other instruments necessary or convenient for the exercise of its powers, or to carry out its purpose;

(8) To collect reasonable fees and charges in connection with making and servicing its loans, notes, bonds, obligations, commitments, and other evidences of indebtedness, and in connection with providing technical, consultative and project assistant services. Such fees and charges shall be limited to the amounts required to pay the costs of the commission, including operating and administrative expenses, and reasonable allowances for losses which may be incurred;

(9) To invest any funds not required for immediate disbursement in obligations of the state of Missouri or of the United States government or any instrumentality thereof, the principal and interest of which are guaranteed by the state of Missouri, or the United States government or any instrumentality thereof, or bank certificates of deposit, or, in the case of funds pledged to note or bond issues of the commission, in such investments as the commission may determine; provided that on the date of issuance such note or bond issues are rated by Standard &amp; Poor's Corporation not lower than "AA" in the case of long-term obligations or "SP-1+" in the case of short-term obligations or rated by Moody's Investors Service, Inc., not lower than "Aa" in the case of long-term obligations or Moody's Investment Grade I in the case of short-term obligations, or the equivalent ratings by such rating agencies in the event the ratings described in this section are changed;

(10) To sue and be sued;

(11) To have a seal and alter the same at will;

(12) To make, and from time to time, amend and repeal bylaws, rules and regulations not inconsistent with the provisions of sections 215.010 to 215.250;

(13) To acquire, hold and dispose of personal property for its purposes;

(14) To enter into agreements or other transactions with any federal or state agency, any person and any domestic or foreign partnership, corporation, association or organization;

(15) To acquire real property, or an interest therein, in its own name, to sell, transfer and convey any such property to a buyer, to lease such property to a tenant to manage and operate such property, to enter into management contracts with respect to such property and to mortgage such property;

(16) To sell, at public or private sale, any mortgage, negotiable instrument or obligation securing a construction, land development, mortgage or temporary loan;

(17) To procure insurance against any loss in connection with its property in such amounts, and from such insurers, as may be necessary or desirable;

(18) To consent, whenever it deems it necessary or desirable in the fulfillment of its purpose, to the modification of the rate of interest, time of payment or any installment of principal or interest, or any other terms, of any mortgage loan, mortgage loan commitment, construction loan, temporary loan, contract or agreement of any kind to which the commission is a party;

(19) To make and publish rules and regulations respecting its lending, insurance of loans, federally insured construction lending and temporary lending to defray development costs and any such other rules and regulations as are necessary to effectuate its purpose;

(20) To borrow money to carry out and effectuate its purpose and to issue its negotiable bonds or notes as evidence of any such borrowing in such principal amounts and upon such terms as shall be necessary to provide sufficient funds for achieving its purpose, and to secure such bonds or notes by the pledge of revenues, mortgages or notes of others;

(21) To issue renewal notes, to issue bonds to pay notes, and whenever it deems refunding expedient, to refund any bonds by the issuance of new bonds, whether the bonds to be refunded have or have not matured;

(22) To apply the proceeds from the sale of renewal notes or refunding bonds to the purchase, redemption, or payment of the notes or bonds to be refunded;

(23) To provide technical services to assist in the planning, processing, design, construction or rehabilitation of residential housing for occupancy by persons and families of low and moderate income, persons and families in distressed communities as defined in section 135.530 of any income level or land development for residential housing for occupancy by persons and families of low and moderate income or persons and families in distressed communities of any income level;

(24) To provide consultative project assistance services for residential housing for occupancy by persons and families of low and moderate income or persons and families of any income level in distressed communities as defined in section 135.530 and for land development for residential housing for occupancy by persons and families of low and moderate income, or for persons and families of any income level in distressed communities and for the residents thereof with respect to management, training and social services;

(25) To promote research and development in scientific methods of constructing low cost residential housing of high durability; and

(26) To make, purchase or participate in the purchase of uninsured, partially insured or fully insured loans and home improvement loans to sponsors to finance the weatherization of single and multifamily dwellings, and shall issue its negotiable bonds or notes for such purpose.

2. Any rule or portion of a rule, as that term is defined in section 536.010, that is promulgated under the authority of this chapter, shall become effective only if the agency has fully complied with all of the requirements of chapter 536 including but not limited to, section 536.028 if applicable, after January 1, 1999. All rulemaking authority delegated prior to January 1, 1999, is of no force and effect and repealed as of January 1, 1999, however nothing in this act* shall be interpreted to repeal or affect the validity of any rule adopted and promulgated prior to January 1, 1999. If the provisions of section 536.028 apply, the provisions of this section are nonseverable and if any of the powers vested with the general assembly pursuant to section 536.028 to review, to delay the effective date, or to disapprove and annul a rule or portion of a rule are held unconstitutional or invalid, the purported grant of rulemaking authority and any rule so proposed and contained in the order of rulemaking shall be invalid and void, except that nothing in this act* shall affect the validity of any rule adopted and promulgated prior to January 1, 1999.

(L. 1969 H.B. 130 § 6, A.L. 1974 H.B. 1190, A.L. 1982 H.B. 1501, A.L. 1985 H.B. 484, A.L. 1989 S.B. 167, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 1998 H.B. 1656)

Effective 1-1-99

*"This act" (H.B. 1656, 1998) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 215.033 Creation of nonprofit corporation authorized, promotion of housing equity funds, purpose — definitions — powers — board, appointment, members, terms, expenses, personnel — report.

Effective 28 Aug 1993

Title XII PUBLIC HEALTH AND WELFARE

215.033. Creation of nonprofit corporation authorized, promotion of housing equity funds, purpose — definitions — powers — board, appointment, members, terms, expenses, personnel — report. — 1. The Missouri housing development commission is hereby granted all powers necessary to create a nonprofit corporation to promote one or more housing equity funds to serve the state of Missouri. The nonprofit corporation shall be known as the "Missouri Equity Fund Support Corporation". The purpose of the housing equity fund is to receive annual capital investments from investors and to invest those funds in the construction or renovation of affordable housing units for low-income families throughout the state of Missouri. The nonprofit corporation shall not be deemed to be a political subdivision of the state and shall not be subject to the requirements of chapter 610.

2. As used in this section, the following terms mean:

(1) "Developer", any entity responsible for a tax credit development;

(2) "Housing equity fund", the fund or funds established to receive and invest moneys invested by the investors in tax credit developments;

(3) "Investors", individuals, profit-making private corporations, partnerships or other entities which invest money in the housing equity fund and who generally pay Missouri income taxes;

(4) "Nonprofit corporation", the "Missouri Equity Fund Support Corporation";

(5) "Tax credit development", a development which constructs or rehabilitates affordable housing in the state of Missouri which is eligible for state and federal low-income housing tax credits, or federal rehabilitation tax credits.

3. The nonprofit corporation shall establish and operate, or assist and advise in the establishment and operation of the housing equity fund which receives investments from investors and invest such funds in tax credit developments.

4. The nonprofit corporation shall have the following powers:

(1) To contract with corporations and partnerships operating or intending to operate a housing equity fund, to provide to them in exchange for reasonable compensation the following services:

(a) Legal counsel and representation;

(b) Technical assistance;

(c) Administrative assistance;

(d) Marketing of the housing equity fund to potential investors;

(e) Investment underwriting assistance;

(2) To sue and be sued;

(3) To engage in and contract for any and all types of services, actions or endeavors, not contrary to the law, necessary to the successful and efficient operation and continuation of the business and purposes for which it is created;

(4) To purchase, receive, lease or otherwise acquire, own, hold, improve, use, sell, convey, exchange, transfer and otherwise dispose of real and personal property, or any interest therein, or other assets wherever situated; and

(5) To incur liabilities and borrow money at rates of interest up to the market rate.

5. The governor shall appoint a board of directors to oversee the nonprofit corporation. The board shall consist of a total of sixteen members, who have demonstrated knowledge of housing and related issues. Such board shall include the following:

(1) A representative of real estate brokers and agents;

(2) A representative of residential appraisers;

(3) A representative of affordable housing advocates, which include homeless service providers, not-for-profit social service organizations and not-for-profit housing providers;

(4) A representative of the home construction industry;

(5) A representative of banking and savings and loan institutions;

(6) Five representatives of investors who have made capital investments in housing equity funds which have entered, or can reasonably be expected to enter, into service contracts with the nonprofit corporation, or representatives of the investment partners of such investors. If unable to select suitable members in this category, the governor may instead select additional representatives from subdivisions (1) to (5) of this subsection;

(7) By virtue of the office, the treasurer shall be a member of the board;

(8) By virtue of the office, the lieutenant governor shall be a member of the board;

(9) By virtue of the office, the governor shall be a member of the board;

(10) By virtue of the office, the secretary of state shall be a member of the board;

(11) By virtue of the office, the director of the department of economic development shall be a member of the board; and

(12) By virtue of the office, the director of the Missouri housing development commission shall be a member of the board.

6. Except for members serving by virtue of the office, the members' term of office shall be four years and until their successors are appointed, except that of the members first appointed, four shall be appointed for a term of two years, three shall be appointed for a term of three years, and three shall be appointed for a term of four years. Vacancies on the board shall be filled in the same manner as the original appointments, except that, if the vacancy occurs during an unexpired term, the appointment shall be for only the unexpired portion of that term.

7. Board members of the nonprofit corporation shall not be compensated for their services while serving on the board; however, board members may receive reimbursement for their actual and necessary expenses incurred in the performance of their duties.

8. The board shall elect chair and other such officers as it deems necessary for the conduct of its business. If so required by the board, an officer shall give bond, in such form and amounts and with such sureties as the board may provide, for the faithful discharge of such officer's duties, but the premiums for any such bond shall be borne by the nonprofit corporation.

9. The board shall employ all necessary personnel, fix their compensation, and provide suitable quarters and equipment for the operation of the housing equity fund.

10. The Missouri housing development commission may provide the necessary start-up costs for the nonprofit corporation by grant or loan and may provide subsequent operating funds as it determines.

11. The nonprofit corporation shall publish an annual report which shall include, but not be limited to, a description of its efforts in establishing and maintaining the operation of the housing equity fund, the types of projects invested in and fund expenditures made by the housing equity fund. Copies of such annual reports shall be submitted to the governor, the members of the general assembly and the Missouri housing development commission on or before February fifteenth of each year.

(L. 1993 H.B. 566 § 12)



Section 215.034 Housing trust fund created, purpose — funding — housing development commission, costs how paid, limitation — duties — fund exempt from lapse into general revenue.

Effective 28 Aug 1994

Title XII PUBLIC HEALTH AND WELFARE

215.034. Housing trust fund created, purpose — funding — housing development commission, costs how paid, limitation — duties — fund exempt from lapse into general revenue. — 1. The "Missouri Housing Trust Fund" is hereby established in the state treasury. At the conclusion of each fiscal year, the state treasurer shall allocate all moneys in the Missouri housing trust fund to the Missouri housing development commission for disbursement and investment as directed in this section. Moneys deposited in the fund shall include the designated funds received from the user fee established in section 59.319, money transferred from the Missouri housing development commission and any other amounts which may be received from grants, gifts, bequests, the state or federal government, or any other source. Moneys in the fund shall be used solely for the purposes established by sections 215.034 to 215.039.

2. All administrative costs of this program incurred by the Missouri housing development commission shall be paid from this fund, which costs annually shall not exceed two percent of the net annual revenues received into the fund.

3. In administering the Missouri housing trust fund, the Missouri housing development commission shall commit or expend the money annually deposited into the fund and all interest earned on the fund. All money annually deposited in and interest earned on the housing trust fund shall be expended solely for the purposes established in sections 215.034 to 215.039.

4. The unexpended balance existing in the fund at the end of any biennium year shall be exempt from the provisions of section 33.080 relating to the transfer of unexpended balances to the general revenue fund.

(L. 1994 H.B. 1745 § 215.035)



Section 215.036 Housing trust fund to be used for loans or grants for assistance to low-income persons or families — eligible persons.

Effective 28 Aug 1994

Title XII PUBLIC HEALTH AND WELFARE

215.036. Housing trust fund to be used for loans or grants for assistance to low-income persons or families — eligible persons. — 1. Housing trust fund moneys shall be used to financially assist, in whole or in part by loans or grants, the development of housing stock and to provide housing assistance to persons and families with incomes at or below the levels described in subsections 2 and 3 of this section. At least fifty percent of the loan or grant funds awarded over each two-year period, coincident with the biennium described in section 33.080, shall be awarded for such activities and projects for residential occupancy by persons and families with incomes at or below the levels described in subsection 3 of this section.

2. Persons or families are eligible under this subsection if the household combined adjusted gross income is equal to or less than the following percentages of the median family income for the geographical area:

­

­

­­

­

3. Persons or families are eligible under this subsection if the household combined adjusted gross income is equal to or less than the following percentages of the median family income for the geographic area in which the residential unit is located, or the median family income for the state of Missouri, whichever is larger:

­

­

4. During each two-year period described in subsection 1 of this section, at least thirty percent of the funds dispersed under this act* shall be allocated to housing provider organizations which qualify as a "not-for-profit" organization as defined in chapter 355 or section 42(h)(5)(C) of the Internal Revenue Code of 1986.

(L. 1994 H.B. 1745 § 215.036 subsecs. 1 to 4)

*"This act" (H.B. 1745, 1994) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 215.037 Rental project receiving loan or grant to charge required gross rental rate — gross rental rate to include utilities, occupant paying utilities, rent to be reduced by utility allowance — certification by owner, requirements.

Effective 28 Aug 1994

Title XII PUBLIC HEALTH AND WELFARE

215.037. Rental project receiving loan or grant to charge required gross rental rate — gross rental rate to include utilities, occupant paying utilities, rent to be reduced by utility allowance — certification by owner, requirements. — 1. Any rental project or development receiving a loan or grant under sections 215.036 to 215.038 shall charge gross rental rates no greater than thirty percent of the maximum eligible household income for the assisted unit, for a period of eighteen years following final disbursement, or for the length of the loan, whichever is greater, or for any longer period of time imposed by the Missouri housing development commission. Gross rent includes the cost of any utilities other than telephone. If any utilities are paid directly by the occupant, the maximum rent that may be paid by the occupant is to be reduced by a utility allowance prescribed by the Missouri housing development commission. The owner of units shall, as a condition of receiving assistance, cause to be incorporated into the property title a legal covenant restating the provisions of this subsection.

2. The owner of any assisted unit shall annually certify to the Missouri housing development commission that each grant or loan recipient is charging rental rates in compliance with sections 215.036 to 215.038. The Missouri housing development commission may prescribe annual owner compliance forms and is authorized, in its discretion, to audit the records and accounts of the owner to verify the certification.

3. The owner of any assisted unit shall annually certify to the Missouri housing development commission that all tenants renting units from a project or development receiving a loan or grant under sections 215.036 to 215.038 are income eligible pursuant to sections 215.036 to 215.038. The Missouri housing development commission may prescribe annual owner compliance forms and is authorized, in its discretion, to audit the records and accounts of the owner to verify the certification.

(L. 1994 H.B. 1745 § 215.036 subsecs. 5, 6, 7)



Section 215.038 Projects eligible for assistance.

Effective 28 Aug 1994

Title XII PUBLIC HEALTH AND WELFARE

215.038. Projects eligible for assistance. — The following are projects eligible for assistance under sections 215.034 to 215.039:

(1) Limited equity cooperatives in multifamily units, which shall be considered rental housing, and the monthly cooperative fee shall be considered the rental rate, or detached units, in urban, rural, or suburban areas;

(2) Rent subsidies for newly constructed units or rehabilitated multifamily units otherwise assisted under this act*;

(3) Rent subsidies for existing units which are not in violation of municipal or county housing codes;

(4) Capacity building grants for not-for-profit housing corporations, as defined in subsection 4 of section 215.036, where the recipient serves a rural area and has been involved in housing construction, rehabilitation or services of the nature described in section 215.036 for less than four years;

(5) Matching funds for social services directly related to special needs tenants in assisted projects;

(6) Infrastructure improvement for eligible projects;

(7) New construction of permanent rental housing;

(8) Rehabilitation of vacant rental houses, or vacant multifamily units;

(9) New construction or rehabilitation of single-room occupancy units;

(10) New construction or rehabilitation of single-family housing;

(11) Shelters and related services for the homeless;

(12) Emergency aid such as temporary rental and mortgage payment and repairs to prevent homelessness;

(13) Provisions for rental housing for elderly and low-income residents of rural areas of Missouri by the Farmers Home Administration, or its successor agency;

(14) Mortgage insurance guarantees or payments for eligible projects; and

(15) Housing related services, including, but not limited to, home maintenance programs.

(L. 1994 H.B. 1745 § 215.036 subsec. 8)

*"This act" (H.B. 1745, 1994) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 215.039 Housing development commission, powers and duties in administering housing trust fund — report.

Effective 28 Aug 1994

Title XII PUBLIC HEALTH AND WELFARE

215.039. Housing development commission, powers and duties in administering housing trust fund — report. — 1. In administering the Missouri housing trust fund, the Missouri housing development commission may, in its discretion, enter into agreements with municipal or county government entities for the purpose of assisting programs of activities of such entities that meet the purposes of the Missouri housing trust fund established in sections 215.034 to 215.039.

2. The Missouri housing development commission is hereby granted all powers necessary to carry out the purposes of sections 215.034 to 215.039, including the authority to write rules and regulations pursuant to section 215.030 and chapter 536.

3. The Missouri housing development commission shall publish an annual report which shall include, but not be limited to, the types of projects assisted and fund expenditures made by the Missouri housing trust fund. Copies of such annual reports shall be submitted to the governor and the members of the general assembly on or before January fifteenth of each year.

(L. 1994 H.B. 1745 § 215.038)



Section 215.040 Fees for insuring loans, use of proceeds.

Effective 28 Aug 1969

Title XII PUBLIC HEALTH AND WELFARE

215.040. Fees for insuring loans, use of proceeds. — The commission shall charge a reasonable fee on all loans not federally insured to insure said loans. The proceeds of said fees shall be deposited in a separate fund to be known as the "Housing Insured Loan Fund". This fund shall be deposited when received in a bank approved for deposit of state funds. No moneys shall be withdrawn from the fund except to be used for the purchase of mortgage insurance or to pay for any losses on said loans.

(L. 1969 H.B. 130 § 7)



Section 215.054 Mental health housing trust fund, created — transfers to the fund, interest, how used — department of mental health to select projects, commission approval — moneys not to lapse — St. Joseph state hospital proceeds, use of funds.

Effective 28 Aug 1994

Title XII PUBLIC HEALTH AND WELFARE

215.054. Mental health housing trust fund, created — transfers to the fund, interest, how used — department of mental health to select projects, commission approval — moneys not to lapse — St. Joseph state hospital proceeds, use of funds. — 1. The commission shall administer, in cooperation with the department of mental health, a fund to be known as the "Mental Health Housing Trust Fund", which is hereby created in the state treasury.

2. Notwithstanding any other provision of the law to the contrary, any proceeds received by the state from the sale of surplus real property formerly used by the department of mental health shall, upon appropriation, be paid into the mental health housing trust fund. Moneys in the mental health housing trust fund shall be invested by the state treasurer in the same deposits and obligations in which state funds are authorized by law to be invested; except that, the income accruing from such funds shall be credited to the mental health housing trust fund on an annual basis.

3. Interest earned on moneys held in the mental health housing trust fund may, upon appropriation, be used to:

(1) Finance the rental, purchase, construction or substantial rehabilitation of community-based housing for clients of the department of mental health who have a mental illness, developmental disability or are chemically dependent, through grants or loans or both;

(2) Support department of mental health housing voucher expenses for department of mental health clients;

(3) Pay subsidies and administrative costs of consumer home-ownership programs, for the department of mental health clients;

(4) Provide matching grants for federal, state or local housing projects which serve clients of the department of mental health;

(5) Fifty percent of proceeds from the sale of habilitation center property shall, subject to appropriations, be used for the construction or substantial renovation of habilitation centers.

4. The department of mental health shall work in cooperation with the commission in selecting the projects which are to be funded. The commission shall review the proposals for financial feasibility. The commission shall fund those projects which are financially feasible and which are approved by the department of mental health, in the priority order established by the department. To the maximum extent possible, the proceeds of the sale of surplus property formerly used by the department of mental health shall be invested in those municipalities which comprised the population catchment area of the facility being disposed of and in other municipalities in great need as determined by the department.

5. The commission shall manage the mental health housing trust fund. Such management shall include, but not be limited to, accepting deposits, reviewing and funding projects approved by the department of mental health, and reporting to the department of mental health on fund activities.

6. Notwithstanding the provisions of section 33.080 to the contrary, money in the fund shall not be transferred and placed to the credit of general revenue at the end of the biennium, except by appropriation.

7. Notwithstanding the provisions of subsection 2 of this section, the proceeds of the sale of real property known as the St. Joseph State Hospital shall not be paid into the mental health housing trust fund but shall be used for the construction of the new state hospital in St. Joseph, Missouri.

(L. 1993 S.B. 388, A.L. 1994 S.B. 742)



Section 215.060 Loans made, purchased, when.

Effective 28 Aug 1993

Title XII PUBLIC HEALTH AND WELFARE

215.060. Loans made, purchased, when. — 1. The commission may make mortgage loans for the construction and rehabilitation of such residential housing as in the judgment of the commission has promise of supplying well-planned, well-designed housing for low and moderate income persons or families in locations where there is a need for such housing. Such loans may include interim as well as permanent loans, and the housing may include ancillary commercial and other appurtenant facilities to the extent permitted by applicable commission regulations.

2. The commission may make loans to approved mortgagors which may develop and operate residential housing projects under sections 215.010 to 215.250 on a rental, cooperative or condominium basis.

3. The commission may make or purchase low interest loans to approved mortgagors in connection with weatherization of single family and multifamily dwellings.

4. The commission shall establish a program to make loans to approved mortgagors for the purchase and development of owner-occupied multiunit dwellings of not more than four units and other residential rental property located within one-fourth of a mile from the residence of the owner of such residential rental property.

5. All single family and multifamily dwellings constructed under section 215.030 shall be built according to weatherization standards established by the Missouri housing development commission in consultation with the department of natural resources.

(L. 1969 H.B. 130 §§ 10, 11, A.L. 1974 H.B. 1190, A.L. 1982 H.B. 1501, A.L. 1985 H.B. 484, A.L. 1993 H.B. 566)



Section 215.062 Weatherization loan program, commission to continue.

Effective 18 Jun 1991, see footnote

Title XII PUBLIC HEALTH AND WELFARE

215.062. Weatherization loan program, commission to continue. — The Missouri housing development commission, or its successor agency, shall continue to implement the home improvement and weatherization loan program which was in effect prior to June 18, 1991. The commission may contract with local political subdivisions and nonprofit organizations pursuant to criteria developed by the commission to further the goals of the home improvement and weatherization loan program.

(L. 1991 S.B. 185 § 2)

Effective 6-18-91



Section 215.070 Debt service reserve fund — deposits to — investment of.

Effective 28 Aug 1985

Title XII PUBLIC HEALTH AND WELFARE

215.070. Debt service reserve fund — deposits to — investment of. — The commission may establish a special fund to be known as the "Debt Service Reserve Fund", and shall pay into such debt service reserve fund:

(1) Any moneys appropriated and made available by the state for the purposes of such fund;

(2) Any proceeds from the sale of bonds by the commission, to the extent provided in the resolution of the commission authorizing the issuance thereof; and

(3) Any other moneys which may be made available to the commission for the purpose of such fund from any other source or sources.

­­

­

(L. 1969 H.B. 130 § 12, A.L. 1972 H.B. 1259, A.L. 1974 H.B. 1190, A.L. 1975 H.B. 949, A.L. 1985 H.B. 484)



Section 215.080 Commission to set interest rate.

Effective 28 Aug 1969

Title XII PUBLIC HEALTH AND WELFARE

215.080. Commission to set interest rate. — The commission may set from time to time the interest rates at which it shall make loans, keeping its interest rates at the lowest level consistent with the commission's cost of operation and its responsibilities to the holders of its bonds, bond anticipation notes and other responsibilities.

(L. 1969 H.B. 130 § 13)



Section 215.090 Limited dividend approved — mortgagor's earnings limited — net earnings, how computed.

Effective 28 Aug 1989

Title XII PUBLIC HEALTH AND WELFARE

215.090. Limited dividend approved — mortgagor's earnings limited — net earnings, how computed. — With respect to an approved mortgagor which is a limited dividend corporation, the net earnings of such approved mortgagor shall be limited to an amount not to exceed a percentage per annum established by the commission of such approved mortgagor's equity in a development. The equity in a development shall consist of the difference between the amount of the mortgage loaned and the project cost or the difference between the mortgage as reduced by payment to principal and the project cost. The commission shall at the time of establishing such percentage consider such factors as financial risk, location of the development, proposed use of the residential facilities and management cost. The equity in any development may be increased by the actual cost of capital improvements approved by the commission and by reduction of the mortgage in payment to principal. Any acceleration of payment to principal shall be subject to prior approval of the commission. With respect to every development the commission shall, pursuant to rules and regulations adopted by it, establish such approved mortgagor's initial equity at the time of making the final mortgage advance. Such net earnings shall be computed after deducting from gross earnings the following:

(1) All costs and expenses of maintenance and operation;

(2) Amounts paid for taxes, assessments, insurance premiums and other similar charges;

(3) Amounts paid annually by the approved mortgagor to principal and interest on the mortgage note or notes then outstanding.

­­

­

(L. 1969 H.B. 130 § 14, A.L. 1974 H.B. 1190, A.L. 1985 H.B. 484, A.L. 1989 S.B. 167)



Section 215.100 Commission to regulate amortization period.

Effective 28 Aug 1969

Title XII PUBLIC HEALTH AND WELFARE

215.100. Commission to regulate amortization period. — The ratio of loan to project cost and the amortization period of loans made by the commission shall be determined in accordance with regulations formulated and published by the commission.

(L. 1969 H.B. 130 § 15)



Section 215.110 Discrimination prohibited.

Effective 28 Aug 1969

Title XII PUBLIC HEALTH AND WELFARE

215.110. Discrimination prohibited. — The commission shall require that occupancy of all housing financed or otherwise assisted under sections 215.010 to 215.250 be open to all persons regardless of race, national origin, religion, or creed, and that contractors and subcontractors engaged in the construction or rehabilitation of such housing shall provide equal opportunity for employment, without discrimination as to race, national origin, religion or creed.

(L. 1969 H.B. 130 § 16)



Section 215.120 Issuance of bonds or notes authorized.

Effective 28 Aug 1969

Title XII PUBLIC HEALTH AND WELFARE

215.120. Issuance of bonds or notes authorized. — 1. The commission may from time to time issue its negotiable revenue bonds or notes in such principal amount, as, in the opinion of the commission, shall be necessary to provide sufficient funds for achieving its corporate purposes, including the making of mortgage loans for residential housing to be occupied by low and moderate income persons; for the rehabilitation of existing structures so occupied; for the construction of residential housing and appurtenant community facilities as provided in sections 215.010 to 215.250; for establishment of reserves to secure such bonds and notes; and all other expenditures of the commission incident to and necessary to carry out its corporate purposes and powers.

2. The commission may from time to time issue renewal notes, issue bonds to pay such notes, and whenever it deems refunding expedient, to refund any bonds by the issuance of new bonds, whether the bonds to be refunded have or have not matured, and to issue bonds partly to refund bonds then outstanding and partly for any other purpose. The refunding bonds shall be sold and the proceeds applied to the purchase, redemption or payment of the bonds to be refunded.

3. The notes and bonds issued under sections 215.010 to 215.250 shall be authorized by resolution of the members of the commission, shall bear such date or dates, and shall mature at such time or times, in the case of any note, or any renewal thereof, not exceeding twenty years, from the date of issue of such original note, and in the case of any bond not exceeding fifty years from the date of issue, as the resolution may provide. The notes and bonds shall bear interest at such rate, be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in such medium of payment, at such place or places and be subject to such terms of redemption as such resolution or resolutions may provide. The notes and bonds of the commission may be sold by the commission, at public or private sale, at such price or prices as the commission shall determine.

4. The state shall not be liable on notes or bonds of the commission and such notes and bonds shall not be a debt of the state, and such notes and bonds shall contain on the face thereof a statement to such effect.

(L. 1969 H.B. 130 §§ 17 to 20)



Section 215.130 Resolution authorizing issue of bonds or notes may provide what.

Effective 28 Aug 1969

Title XII PUBLIC HEALTH AND WELFARE

215.130. Resolution authorizing issue of bonds or notes may provide what. — A resolution of the commission authorizing the issuance of any notes or bonds or any issue thereof under sections 215.010 to 215.250 may provide for:

(1) Pledging all or any part of the fees and charges made or received by the commission and all or any part of the moneys received in payment of mortgage loans and interest thereon and other moneys received or to be received, to secure the payment of the notes or bonds or of any issue thereof, and subject to such agreements with bondholders or noteholders as may then exist;

(2) Pledging all or any part of the revenue of the commission, including payments or income from mortgages or obligations owned or held by the commission, to secure the payment of notes or bonds issued under sections 215.010 to 215.250 or of any issue of such notes or bonds, subject to such agreements with noteholders or bondholders as may then exist;

(3) Pledging of any loan, grant, or contribution from the federal, state, or local government, if authorized by the terms of such loan, grant or contribution;

(4) The use and disposition of the gross income from mortgages owned by the commission and payment of principal of mortgages owned by the commission;

(5) The setting aside of reserves or sinking funds and the regulation and disposition thereof;

(6) Limitations on the purpose to which the proceeds of sale of notes or bonds may be applied and pledging such proceeds to secure the payment of the notes or bonds or of any issue thereof;

(7) Limitations on the issuance of additional notes or bonds; the terms upon which additional notes or bonds may be issued and secured and the refunding of outstanding or other notes or bonds;

(8) The procedure, if any, by which the terms of any contract with noteholders or bondholders may be amended or abrogated, the amount of notes or bonds the holders of which must consent thereto and the manner in which such consent may be given;

(9) Vesting in a trustee or trustees such property, rights, powers and duties in trust as the commission may determine, which may include any or all of the rights, powers and duties of the trustee appointed by the bondholders pursuant to sections 215.010 to 215.250 and limiting or abrogating the right of the bondholders to appoint a trustee or limiting the rights, powers and duties of such trustee;

(10) Any other matters of like or different character, which in any way affect the security or protection of the notes or bonds issued by the commission.

(L. 1969 H.B. 130 § 21)



Section 215.140 Commission members not personally liable on notes or bonds.

Effective 28 Aug 1969

Title XII PUBLIC HEALTH AND WELFARE

215.140. Commission members not personally liable on notes or bonds. — No member of the commission or any authorized person executing the notes or bonds shall be liable personally on the notes or bonds or be subject to any personal liability or accountability by reason of the issuance thereof.

(L. 1969 H.B. 130 § 22)



Section 215.150 Redemption of notes and bonds.

Effective 28 Aug 1969

Title XII PUBLIC HEALTH AND WELFARE

215.150. Redemption of notes and bonds. — The commission, subject to the terms of any agreements with noteholders or bondholders as may then exist, shall have power out of any funds available therefor and not otherwise committed, to purchase notes or bonds of the commission which shall thereupon be cancelled at a price not exceeding: (a) if the notes or bonds are redeemable, the redemption price then applicable plus accrued interest to the next interest payment date thereon, or (b) if the notes or bonds are not then redeemable, the redemption price applicable on the first date after such purchase upon which the notes or bonds become subject to redemption plus accrued interest to such date.

(L. 1969 H.B. 130 § 23)



Section 215.160 Indebtedness limited, exception.

Effective 28 Aug 1985

Title XII PUBLIC HEALTH AND WELFARE

215.160. Indebtedness limited, exception. — The commission shall not have outstanding at any one time bonds and notes for any of its purposes in an aggregate principal amount exceeding two hundred million dollars, excluding bonds and notes issued to refund outstanding bonds and notes; provided, however, that the limitation contained in this section shall not apply to any bonds or notes of the commission which are secured, directly or indirectly, by first mortgage loans which have been insured or guaranteed by an agency or instrumentality of the United States, or any bonds or notes of the commission which at the time of issuance are rated not lower than "Aa" by Moody's Investors Service, Inc., in the case of long-term obligations or rated Moody's "Investment Grade I" by Moody's Investors Service, Inc., in the case of short-term obligations; or rated not lower than "AA" by Standard & Poor's Corporation in the case of long-term obligations or rated "SP-1+" by Standard & Poor's Corporation in the case of short-term obligations, or the equivalent ratings by Moody's Investors Service, Inc., or Standard & Poor's Corporation in the event the ratings described in this section are changed.

(L. 1969 H.B. 130 § 24, A.L. 1974 H.B. 1190, A.L. 1985 H.B. 484)



Section 215.170 Default, trustee appointed when, powers of trustee.

Effective 28 Aug 1969

Title XII PUBLIC HEALTH AND WELFARE

215.170. Default, trustee appointed when, powers of trustee. — 1. If the commission defaults in the payment of principal or interest on any issue of notes or bonds after the same shall become due, whether at maturity or upon call for redemption, and such default continues for a period of thirty days or if the commission fails or refuses to comply with the provisions of sections 215.010 to 215.250, or defaults in any agreement made with the holders of any issue of notes or bonds, the holders of twenty-five percent in aggregate principal amount of the notes or bonds of such issue then outstanding may appoint a trustee to represent the holders of such notes or bonds for the purposes set forth in this section and sections 215.180 and 215.190.

2. The trustee appointed pursuant to subsection 1 may, and upon written request of the holders of twenty-five percent in principal amount of such notes or bonds then outstanding shall, in his own name:

(1) Enforce all rights of the noteholders or bondholders including the right to require the commission to collect fees and charges and interest and amortization payments on mortgage loans made by it adequate to carry out any agreement as to, or pledge of, such fees and charges and interest and amortization payments of such mortgages and other properties, and to require the commission to carry out any other agreements with the holders of such notes or bonds and to perform its duties under sections 215.010 to 215.250;

(2) Bring suit upon such notes or bonds;

(3) Require the commission to account as if it were the trustee of an express trust for the holders of such notes or bonds;

(4) Enjoin any acts or things which may be unlawful or in violation of the rights of the holders of such notes or bonds; or

(5) Declare all such notes or bonds due and payable; and if all defaults shall be made good, then, with the consent of the holders of twenty-five percent of the principal amount of such notes or bonds then outstanding, to annul such declaration and its consequences.

3. In addition to the powers granted in subsections 1 and 2 the trustee shall have and possess all of the powers necessary or appropriate for the exercise of any functions specifically set forth herein or incident to the general representation of bondholders and noteholders in the enforcement and protection of their rights.

(L. 1969 H.B. 130 §§ 25, 26, 27)



Section 215.180 Venue of action, notice, how given.

Effective 28 Aug 1969

Title XII PUBLIC HEALTH AND WELFARE

215.180. Venue of action, notice, how given. — The venue of any action or proceeding brought by the trustee under section 215.170 shall be in Cole County. Before declaring the principal of notes or bonds due and payable, the trustee shall first give thirty days' notice in writing to the governor, to the commission and to the attorney general of the state of Missouri.

(L. 1969 H.B. 130 § 28)



Section 215.190 Notes and bonds, approved securities.

Effective 28 Aug 1969

Title XII PUBLIC HEALTH AND WELFARE

215.190. Notes and bonds, approved securities. — The notes and bonds of the commission are securities in which all public officers and bodies of this state and all municipalities and municipal subdivisions, all insurance companies and associations, and other persons carrying on an insurance business, all banks, trust companies, savings associations, savings and loan associations, investment companies, all administrators, guardians, executors, trustees, and other fiduciaries, and all other persons whatsoever who are now or may hereafter be authorized to invest in bonds or other obligations of the state, may properly and legally invest funds, including capital, in their control or belonging to them.

(L. 1969 H.B. 130 § 29)



Section 215.200 Property and obligations of commission tax exempt.

Effective 28 Aug 1969

Title XII PUBLIC HEALTH AND WELFARE

215.200. Property and obligations of commission tax exempt. — The commission shall not be required to pay any taxes and assessments to the state of Missouri, or any county, municipality or other governmental subdivision of the state of Missouri, upon any of its property or upon its obligations or other evidences of indebtedness pursuant to the provisions of sections 215.010 to 215.250, or upon any moneys, funds, revenues or other income held or received by the commission, and the notes and bonds of the commission and the income therefrom shall at all times be exempt from taxation, as aforesaid, except for death and gift taxes, taxes on transfers, sales taxes, real property taxes and business and occupation taxes.

(L. 1969 H.B. 130 § 30)



Section 215.210 Services commission may provide for nonprofit corporations.

Effective 28 Aug 1969

Title XII PUBLIC HEALTH AND WELFARE

215.210. Services commission may provide for nonprofit corporations. — The commission is authorized to provide to nonprofit corporations such advisory, consultative, training and education services as will assist them to become owners of housing constructed or rehabilitated under sections 215.010 to 215.250. Advisory and education services may include, but are not necessarily limited to, technical and professional planning assistance, the preparation and promulgation of organizational planning and development outlines and guides, consultation services, training courses, seminars and lectures, the preparation and dissemination of newsletters and other printed materials and the services of field representatives. The commission is also authorized to provide nonprofit corporations with advisory, consultative, technical, training and educational services in the management of residential housing, including but not limited to home management and training and advisory services for the residents so as to promote efficient and harmonious management thereof.

(L. 1969 H.B. 130 § 31)



Section 215.220 Commission funds not to inure to private persons, exceptions.

Effective 28 Aug 1969

Title XII PUBLIC HEALTH AND WELFARE

215.220. Commission funds not to inure to private persons, exceptions. — No part of the funds of the commission shall inure to the benefit of or be distributable to its members or officers or other private persons except that the commission shall be authorized and empowered to pay reasonable compensation, other than to the members of the commission, for services rendered and to make loans as previously specified in furtherance of its purpose, provided that no such loans shall be made to any member of the commission.

(L. 1969 H.B. 130 § 32)



Section 215.230 Termination or dissolution of commission, effect of.

Effective 28 Aug 1969

Title XII PUBLIC HEALTH AND WELFARE

215.230. Termination or dissolution of commission, effect of. — Upon termination or dissolution, all rights and properties of the commission, including the housing development fund, shall pass to and be vested in the state of Missouri, subject to the rights of lienholders and other creditors.

(L. 1969 H.B. 130 § 33)



Section 215.240 Audit, copies, who shall receive.

Effective 28 Aug 1969

Title XII PUBLIC HEALTH AND WELFARE

215.240. Audit, copies, who shall receive. — The commission shall cause an annual audit to be made by an independent certified public accountant of its books, accounts, and records, with respect to its receipts, disbursements, contracts, mortgages, leases, assignments, loans and all other matters relating to its financial operations, including those of the housing development fund. The person performing such audit shall furnish copies of the audit report to the state auditor, where they shall be placed on file and made available for inspection by the general public. The person performing such audit shall also furnish copies of the audit report to the governor, the speaker of the house of representatives, the president of the senate and the majority and minority leaders of both houses.

(L. 1969 H.B. 130 § 34)



Section 215.246 Grants or loans not awarded without implementation of certain oversight procedures (Kansas City).

Effective 28 Aug 2005

Title XII PUBLIC HEALTH AND WELFARE

215.246. Grants or loans not awarded without implementation of certain oversight procedures (Kansas City). — Beginning July 1, 2006, the commission shall not award grants or loans to any home rule city with more than four hundred thousand inhabitants and located in more than one county unless the governing body of such city has implemented oversight procedures to review expenditures and development plans for all housing contracts in excess of one hundred thousand dollars.

(L. 2005 H.B. 58 merged with S.B. 210)



Section 215.250 Repayment of general revenue funds.

Effective 28 Aug 1969

Title XII PUBLIC HEALTH AND WELFARE

215.250. Repayment of general revenue funds. — Any funds appropriated from general revenue for the administrative cost of operating the state housing development commission shall be reimbursed by the commission to general revenue as funds become available to the commission.

(L. 1969 H.B. 130 § 35)



Section 215.263 Affordable housing defined, staff to be provided by department of economic development.

Effective 01 Apr 2011, see footnote

Title XII PUBLIC HEALTH AND WELFARE

215.263. Affordable housing defined, staff to be provided by department of economic development. — 1. For purposes of sections 215.261* to 215.263, the term "affordable housing" means all residential structures newly constructed or rehabilitated, which a person earning one hundred fifteen percent or less of the median income for the person's county, as determined by the United States Census Bureau's American Community Survey, based on the most recent of five-year period estimate data in which the final year of the estimate ends in either zero or five, could afford if spending twenty-nine percent of that person's gross income annually on such housing.

2. Clerical, research and general administrative support staff for the commission shall be provided by the Missouri department of economic development.

(L. 1994 H.B. 1745 § 1 subsecs. 3, 4, A.L. 2010 H.B. 1965)

Effective 4-01-11, see § 135.204

*Section 215.261 was repealed by S.B. 58, 2015.



Section 215.300 Definitions.

Effective 28 Aug 1989

Title XII PUBLIC HEALTH AND WELFARE

215.300. Definitions. — As used in sections 215.300 to 215.318, the following terms mean:

(1) "Additional subsidies", subsidies provided by the Missouri housing development commission to the owner of a subsidized multifamily rental housing project pursuant to section 215.311;

(2) "Administering agency", the Missouri housing development commission;

(3) "Affordable rent", a rent amount less than or equal to thirty percent of a family's income;

(4) "Expand affordability", to reduce the cost of the housing to one or more low income tenants;

(5) "HUD", the United States Department of Housing and Urban Development, and shall include the Federal Housing Administration and a local housing authority when it is acting to administer a HUD program;

(6) "Low income tenant", a tenant who is a person or group of persons residing in the same housing accommodation so long as the total income for all such persons for the most recent twelve-month period is less than or equal to fifty percent of the median income for the area, as defined by HUD, in accordance with section 1437a, Title 42, United States Code;

(7) "Low income unit", a housing unit for which the annual rental charge is less than or equal to thirty percent of the maximum annual income for a low income tenant;

(8) "Moderate income tenant", a tenant who is a person or group of persons residing in the same housing accommodation so long as the total income for all such persons for the most recent twelve-month period is more than fifty percent but less than or equal to eighty percent of the median income for the area, as defined by HUD, in accordance with section 1437a, Title 42, United States Code;

(9) "Moderate income unit", a housing unit for which the annual rental charge is less than or equal to thirty percent of the maximum annual income for a moderate income tenant;

(10) "Mortgage prepayment", repayment of outstanding debt on a loan issued pursuant to a federal mortgage insurance program, prior to the maturity date of the loan;

(11) "Multifamily rental housing project", a building or buildings under common ownership and containing four or more rental units that were constructed or substantially rehabilitated pursuant to a federal mortgage insurance program;

(12) "Prepayment restriction", any limitation imposed by the federal government with regard to the repayment of outstanding debt on a loan issued pursuant to a federal mortgage insurance program, prior to the maturity date of the loan, without the prior approval of the secretary of the Department of Housing and Urban Development.

(L. 1989 H.B. 378 § 17)



Section 215.305 Law to apply to all multifamily rental housing projects constructed or rehabilitated pursuant to National Housing Act.

Effective 28 Aug 1989

Title XII PUBLIC HEALTH AND WELFARE

215.305. Law to apply to all multifamily rental housing projects constructed or rehabilitated pursuant to National Housing Act. — The provisions of sections 215.300 to 215.318 shall apply to all multifamily rental housing projects in any city or town in this state constructed or substantially rehabilitated pursuant to sections 236 and 221(d)(3) of the National Housing Act, as amended.

(L. 1989 H.B. 378 § 18)



Section 215.307 Owners of multifamily housing projects eligible for additional subsidies, when.

Effective 28 Aug 1989

Title XII PUBLIC HEALTH AND WELFARE

215.307. Owners of multifamily housing projects eligible for additional subsidies, when. — Any owner of a multifamily housing project subject to the provisions of sections 215.300 to 215.318 which is or will become eligible for mortgage prepayment without the prior approval of the secretary of the Department of Housing and Urban Development shall be eligible for additional subsidies under the provisions of sections 215.300 to 215.318.

(L. 1989 H.B. 378 § 19)



Section 215.309 Missouri housing commission to review certain records and develop report on subsidizing multifamily rental housing projects, when — content — plans of action to be provided tenants and public.

Effective 28 Aug 1989

Title XII PUBLIC HEALTH AND WELFARE

215.309. Missouri housing commission to review certain records and develop report on subsidizing multifamily rental housing projects, when — content — plans of action to be provided tenants and public. — 1. The Missouri housing development commission shall review HUD, state, and local public records and produce a report on subsidized multifamily rental housing projects in the state by December 31, 1989. Such report shall include:

(1) The name and address of the owner of record of the property;

(2) The name and address of the management company of the property;

(3) The name and address of the property mortgagee;

(4) Details on the type or types of subsidy the property is receiving;

(5) The number of units of the property covered by each subsidy;

(6) The earliest and latest possible date under current agreements for termination of each subsidy extended to the property;

(7) Copies of the individual regulatory agreements for each of the buildings;

(8) Any additional contractual agreements between HUD and the building owner, except those not available under the Freedom of Information Act, as amended;

(9) Any state or local subsidies, waivers, or variances granted to the* owner of the property with regard to the specific subsidized multifamily rental housing project.

2. Such report shall be made available to the public.

3. Upon publication of the report, the administering agency shall distribute copies to owners of the following subsidized multifamily rental housing projects and said owners shall provide said information to their current and new tenants:

(1) The name and address of the owner of record of the property;

(2) The name and address of the management company for the property;

(3) The name and address of the property mortgagee;

(4) Details on the type of subsidy the property is receiving;

(5) The number of units of the property covered by each subsidy;

(6) The earliest and latest possible date under current agreements for termination of each subsidy extended to the property.

4. As state and local government agencies are provided with notices of intent to prepay, plans of action, and other information under Title II of the United States Housing and Community Development Act of 1987, they shall provide such information to tenants dwelling at the relevant property and also to their representatives and also make it available to the public.

(L. 1989 H.B. 378 § 20)

*Word "the" does not appear in original rolls.



Section 215.311 Owners to file request for additional subsidies, form — plan to expand affordability required, content — agreements entered into by commission may include certain incentives.

Effective 28 Aug 1989

Title XII PUBLIC HEALTH AND WELFARE

215.311. Owners to file request for additional subsidies, form — plan to expand affordability required, content — agreements entered into by commission may include certain incentives. — 1. An owner of a multifamily rental housing project seeking additional subsidies for the property shall file with the Missouri housing development commission a request for subsidies in such form and manner as the Missouri housing development commission shall prescribe. Upon receipt of a notice of intent, the Missouri housing development commission shall provide the owner with such information as the owner needs to prepare a plan to expand affordability, which information shall include a description of the state incentives authorized under sections 215.300 to 215.318 and the affordability restrictions placed on properties whose owners are granted the additional subsidies. The owner may submit the plan to expand affordability to the Missouri housing development commission in such form and manner as the Missouri housing development commission shall prescribe.

2. The plan to expand affordability shall include:

(1) A description of any incentive that the owner is requesting from the state or local government agencies as determined by prior consultation between the owner and any appropriate state or local agencies;

(2) An assessment of the effect of the grant of the proposed incentives on present and future tenants dwelling at the property, including, but not limited to, affordability and maintenance of units of the property;

(3) Any other information that the Missouri housing development commission determines is necessary to achieve the purposes of sections 215.300 to 215.318.

3. The owner may from time to time revise and amend the plan of action as may be necessary to obtain approval of the plan under this section.

4. After receiving a plan of action from an owner of a multifamily rental housing project, the Missouri housing development commission may enter into such agreements as are necessary to satisfy the criteria for approval under section 215.314.

5. Such agreements may include the provision to the owner by the state or local government of one or more of the following incentives that the Missouri housing development commission determines to be necessary including:

(1) State income tax credits, pursuant to section 32.115;

(2) Recommendations to local governments to grant property tax abatements;

(3) Financing for second mortgages from the housing development fund as established by section 215.050;

(4) Grants from the housing development fund as established by section 215.050.

(L. 1989 H.B. 378 § 21)



Section 215.314 Owner obtaining subsidy must agree to certain requirements including rental rates — certification of rent for each subsidy unit and qualification of tenants to be filed, when — tenant's right to petition for lower rent, when.

Effective 28 Aug 1989

Title XII PUBLIC HEALTH AND WELFARE

215.314. Owner obtaining subsidy must agree to certain requirements including rental rates — certification of rent for each subsidy unit and qualification of tenants to be filed, when — tenant's right to petition for lower rent, when. — The Missouri housing development commission shall not make additional subsidies to a multifamily rental housing project unless the owner enters into such agreements with the state or local government agency as are necessary to assure that:

(1) The housing will be retained as housing affordable for low income families or persons, and moderate income families or persons for the remaining term of the mortgage or until the term of any subsidy contract expires or an additional twenty years, whichever is longer, and throughout such extended period, adequate expenditures shall be made for maintenance and operation of the housing;

(2) The owner shall not charge or attempt to charge rents in excess of those deemed affordable to low income families for forty percent of those units becoming available to new tenants following vacation of a subsidized unit by previous tenants, and the owner shall not charge or attempt to charge rents in excess of those deemed affordable to moderate income families for the remaining sixty percent of the subsidized units becoming available following vacation by previous tenants;

(3) Following any vacation of a moderate or low income unit by its occupants the owner shall rent the unit to a household that qualifies as a low income household or moderate income household on its initial occupancy of the unit;

(4) The owner shall not increase rents on additional subsidy units more than one time every twelve months nor by more than a percentage amount equal to the percentage increase in the CPI for the preceding year unless the administering agency approves a greater increase due to extraordinary circumstances;

(5) The owner shall seek to retain, renew, extend and utilize, to the greatest extent feasible, any financing or subsidy arrangements available to the project which would expand the affordability of the housing;

(6) The owner shall not refuse to accept housing vouchers and section 8 existing housing certificates from tenants in partial payment of rent due;

(7) The owner shall not discriminate against any household desiring to rent a subsidized unit on the basis of the household's receipt of any public assistance payments or utilization of housing vouchers or section 8 existing housing certificates;

(8) Each year following grant of the additional subsidies, no later than sixty days following the anniversary date of the first grant of additional subsidies, the owner of the multifamily rental housing project shall submit a written certification to the administering agency on a form provided by the administering agency which set forth the rent of each additional subsidy unit held by the owner as of the date of the certification and which certifies to the administering agency that the occupants of each additional subsidy unit qualified as a low income household or moderate income household on the date of initial occupancy of the additional subsidy unit by that household;

(9) Any tenant residing in a multifamily rental housing project receiving additional subsidies may petition the administering agency for a downward adjustment of rent, if the tenant is paying rent in excess of thirty percent of his* income.

(L. 1989 H.B. 378 § 22)

*Word "their" appears in original rolls.



Section 215.316 Public hearing and consultations required before subsidies granted.

Effective 28 Aug 1989

Title XII PUBLIC HEALTH AND WELFARE

215.316. Public hearing and consultations required before subsidies granted. — Prior to entering agreements to grant additional subsidies to the owner of a subsidized multifamily rental housing project, the Missouri housing development commission shall consult with the owner, the tenants, the local government, and HUD and shall hold a public hearing. The Missouri housing development commission shall give due consideration to any comments submitted by the tenants and the local government with regards to the expansion of affordability.

(L. 1989 H.B. 378 § 23)



Section 215.318 Agreement to supersede municipal or county ordinances — owners not required to request subsidies.

Effective 28 Aug 1989

Title XII PUBLIC HEALTH AND WELFARE

215.318. Agreement to supersede municipal or county ordinances — owners not required to request subsidies. — 1. The provisions of any agreement to grant additional subsidies to an owner shall supersede any municipal or county ordinance covering the same subject matter.

2. Nothing contained in sections 215.300 to 215.318 shall be construed to require an owner to enter into any agreements referred to in such sections or to accept subsidies set out in these sections.

(L. 1989 H.B. 378 §§ 24, 25)



Section 215.327 Assistance request for multifamily rental units, commission to notify chief elected official of city or county before approval.

Effective 28 Aug 1994

Title XII PUBLIC HEALTH AND WELFARE

215.327. Assistance request for multifamily rental units, commission to notify chief elected official of city or county before approval. — After August 28, 1994, before the commission approves any assistance for multifamily rental housing of twelve or more units, the commission shall notify the chief elected official of the city or, if not within a city, notify the chief elected official of the county in which proposed site is located, of the request to the commission for assistance for multifamily rental housing and invite written comments from the chief elected official of the city or county within thirty days before taking action on the assistance request.

(L. 1994 H.B. 1766 § 215.252)









Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

Chapter 217 Department of Corrections

Chapter Cross References



Section 217.010 Definitions.

Effective 01 Jan 2017, see footnote

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.010. Definitions. — As used in this chapter and chapter 558, unless the context clearly indicates otherwise, the following terms shall mean:

(1) "Administrative segregation unit", a cell for the segregation of offenders from the general population of a facility for relatively extensive periods of time;

(2) "Board", the board of probation and parole;

(3) "Chief administrative officer", the institutional head of any correctional facility or his designee;

(4) "Correctional center", any premises or institution where incarceration, evaluation, care, treatment, or rehabilitation is provided to persons who are under the department's authority;

(5) "Department", the department of corrections of the state of Missouri;

(6) "Director", the director of the department of corrections or his designee;

(7) "Disciplinary segregation", a cell for the segregation of offenders from the general population of a correctional center because the offender has been found to have committed a violation of a division or facility rule and other available means are inadequate to regulate the offender's behavior;

(8) "Division", a statutorily created agency within the department or an agency created by the departmental organizational plan;

(9) "Division director", the director of a division of the department or his designee;

(10) "Local volunteer community board", a board of qualified local community volunteers selected by the court for the purpose of working in partnership with the court and the department of corrections in a reparative probation program;

(11) "Nonviolent offender", any offender who is convicted of a crime other than murder in the first or second degree, involuntary manslaughter, involuntary manslaughter in the first or second degree, kidnapping, kidnapping in the first degree, rape in the first degree, forcible rape, sodomy in the first degree, forcible sodomy, robbery in the first degree or assault in the first degree;

(12) "Offender", a person under supervision or an inmate in the custody of the department;

(13) "Probation", a procedure under which a defendant found guilty of a crime upon verdict or plea is released by the court without imprisonment, subject to conditions imposed by the court and subject to the supervision of the board;

(14) "Volunteer", any person who, of his own free will, performs any assigned duties for the department or its divisions with no monetary or material compensation.

(L. 1982 H.B. 1196 § 2, A.L. 1984 S.B. 611, A.L. 1989 H.B. 408, A.L. 1994 S.B. 763, A.L. 1995 H.B. 424, A.L. 1997 H.B. 823 merged with S.B. 430, A.L. 2013 H.B. 215, A.L. 2014 S.B. 491, A.L. 2014 H.B. 1371)

Effective 1-01-17



Section 217.015 Divisions created — sections authorized — purpose of department — women offender program established, purpose — advisory committee established, membership, purpose.

Effective 28 Aug 2001

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.015. Divisions created — sections authorized — purpose of department — women offender program established, purpose — advisory committee established, membership, purpose. — 1. The department shall supervise and manage all correctional centers, and probation and parole of the state of Missouri.

2. The department shall be composed of the following divisions:

(1) The division of human services;

(2) The division of adult institutions;

(3) The board of probation and parole; and

(4) The division of offender rehabilitative services.

3. Each division may be subdivided by the director into such sections, bureaus, or offices as is necessary to carry out the duties assigned by law.

4. The department shall operate a women offender program to be supervised by a director of women's programs. The purpose of the women offender program shall be to ensure that female offenders are provided a continuum of supervision strategies and program services reflecting best practices for female probationers, prisoners and parolees in areas including but not limited to classification, diagnostic processes, facilities, medical and mental health care, child custody and visitation.

5. There shall be an advisory committee under the direction of the director of women's programs. The members of the committee shall include the director of the office on* women's health, the director of the department of mental health or a designee and four others appointed by the director of the department of corrections. The committee shall address the needs of women in the criminal justice system as they are affected by the changes in their community, family concerns, the judicial system and the organization and available resources of the department of corrections.

(L. 1982 H.B. 1196 § 1, A.L. 1989 H.B. 408, A.L. 1990 H.B. 974, A.L. 1995 H.B. 424, A.L. 2001 H.B. 180 merged with S.B. 200)

*Word "of" appears in original rolls.



Section 217.020 Department's powers and duties.

Effective 28 Aug 1989

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.020. Department's powers and duties. — The department shall:

(1) Supervise and control programs assigned to it and any of its divisions by the general assembly;

(2) Have the authority to sue and be sued;

(3) Advise, consult and cooperate with other state agencies, local governmental units, private entities, other states and interstate and interlocal agencies in developing and implementing programs to fulfill the department's responsibilities.

(L. 1982 H.B. 1196 § 3, A.L. 1989 H.B. 408)



Section 217.022 Prison impact statements, required, when.

Effective 28 Aug 1995

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.022. Prison impact statements, required, when. — 1. The fiscal note of any legislation introduced into either house of the general assembly that would affect the number of persons supervised by the Missouri department of corrections or affect any program or service provided by the department shall be accompanied by a prison impact statement, as defined in subsection 2 of this section.

2. The department of corrections shall, in consultation with the oversight division of the committee on legislative research, prepare and furnish prison impact statements. Such impact statement shall be provided to the legislative committee to which such bill is assigned prior to holding the public hearing on the pending bill, and to all members of the general assembly prior to perfection of pending bill. A prison impact statement shall include:

(1) Projections of the impact on prison, probation and parole populations;

(2) An estimate of the fiscal impact of such populations, including the need for construction and the operation of correctional centers for the current fiscal year and up to ten succeeding fiscal years;

(3) An analysis of any other significant factors affecting the cost of the measure and its impact on the operations of components of the criminal justice system; and

(4) A statement of the assumptions and the methodologies utilized in preparing the statement.

(L. 1995 H.B. 424 § 4)



Section 217.025 Director of department, appointment, qualifications, bond, duties.

Effective 28 Aug 1995

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.025. Director of department, appointment, qualifications, bond, duties. — 1. The general supervision, management and control of the department of corrections shall be in the director of corrections, who shall be appointed by the governor, by and with the advice and consent of the senate.

2. The director shall be a person of recognized character and integrity, and have such education, training, proven executive ability and experience as will fit for the successful performance of the official duties of the director. The director shall have education, training and experience in correctional management. The director shall be a citizen of the United States, but need not be a resident of the state of Missouri at the time of appointment. Before entering into the official duties of office, the director shall take an oath or affirmation to support the Constitution of the United States and the Constitution of the State of Missouri and to faithfully demean himself or herself in the office of the director. The director shall enter into a good and sufficient corporate surety bond, payable to the state of Missouri, conditioned upon the faithful discharge and performance of the official duties of the director. The bond shall be approved by the attorney general as to form and by the governor as to its sufficiency. The premium on the bond shall be paid by the state. The director shall devote full time to the official duties of the director, with primary responsibility being to ensure that positive efforts are made to ensure the public safety. The secondary responsibility of the director shall be to institute various rehabilitative programs which should include, but are not limited to, the areas of education, vocational training, treatment, counseling and guidance and an overall approach aimed at reducing recidivism.

3. The director shall establish the duties and responsibilities of employees of the department, shall supervise their work assignments and may require reports from any employee as to his conduct and management relating to the correctional centers and programs of the department. The director shall also be responsible for the implementation of uniform policies and procedures governing offenders and staff.

4. The director shall have control and jurisdiction over all persons who are legally sentenced, assigned and committed to the custody and supervision of the department.

5. The director shall have control and jurisdiction over all real estate, buildings, equipment, machinery, correctional centers and products properly belonging to, or used by, or in connection with any facility within the department except where such control and jurisdiction are reserved to others by law.

6. The director shall make and enforce such rules, regulations, orders and findings as the director may deem necessary for the proper management of all correctional centers and persons subject to the department's control.

7. The director shall establish and maintain correctional centers and units, as provided by appropriations, for the segregation of male and female offenders, and for the classification of offenders based on the level of security, supervision and program needs.

8. The director shall prepare and submit an annual budget of all funds necessary to be expended by the department and by the divisions of the department.

9. The director shall prepare and submit to the governor and the general assembly a written report of the administration of his duties, together with such recommendations and suggestions as the director may deem advisable. It may include projects, plans, accomplishments, together with statistics and summaries of financial receipts and expenditures. The director shall also advise the governor and the joint committee on corrections as to any improvements that may appear necessary for the efficiency, economy and general well-being of offenders, correctional centers, programs, and the department.

10. The director shall initiate and direct the development of a long-range plan to provide comprehensive integrated programs to accomplish the purpose of this chapter.

(L. 1982 H.B. 1196 § 4, A.L. 1984 S.B. 528, A.L. 1989 H.B. 408, A.L. 1990 H.B. 974, A.L. 1995 H.B. 424)



Section 217.030 Directors of divisions and chairman of board of probation and parole, appointment — appointment of general personnel.

Effective 28 Aug 1982

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.030. Directors of divisions and chairman of board of probation and parole, appointment — appointment of general personnel. — The director shall appoint the directors of the divisions of the department, except the chairman of the board of probation and parole who shall be appointed by the governor and who shall serve as the director of the division of probation and parole. Division directors shall serve at the pleasure of the director, except the chairman of the board of probation and parole who shall serve in the capacity of chairman at the pleasure of the governor. The director of the department shall be the appointing authority under chapter 36 to employ such administrative, technical and other personnel who may be assigned to the department generally rather than to any of the department divisions or facilities and whose employment is necessary for the performance of the powers and duties of the department.

(L. 1982 H.B. 1196 § 5)



Section 217.035 Director's powers and duties — deputy director, appointment, compensation, powers in absence or incapacity of director.

Effective 28 Aug 1995

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.035. Director's powers and duties — deputy director, appointment, compensation, powers in absence or incapacity of director. — The director shall have the authority to:

(1) Establish, with approval of the governor, the internal organization of the department and file the plan thereof with the secretary of state in the manner in which administrative rules are filed, the commissioner of administration and the revisor of statutes;

(2) Exclusively prepare the budgets of the department and each division within the department in the form and manner set out by statute or by the commissioner of administration;

(3) Designate by written order filed with the governor, the president pro tem of the senate, and the chairman of the joint committee on corrections, a deputy director of the department to act for and exercise the powers of the director during the director's absence for official business, vacation, illness or incapacity. The deputy director shall serve as acting director no longer than six months; however, after the deputy director has acted as director for longer than thirty days the deputy director shall receive compensation equal to that of the director;

(4) Procure, either through the division of purchasing or by other means authorized by law, supplies, material, equipment or contractual services for the department and each of its divisions;

(5) Establish policy for the department and each of its divisions;

(6) Designate any responsibilities, duties and powers given by sections 217.010, 217.810, 558.011 and 558.026 to the department or the department director to any division or division director.

(L. 1982 H.B. 1196 § 6, A.L. 1984 S.B. 611, A.L. 1990 H.B. 974, A.L. 1995 H.B. 424)



Section 217.040 Rulemaking authority.

Effective 28 Aug 1995

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.040. Rulemaking authority. — 1. The department shall have the authority to adopt, amend and repeal rules and regulations under the provisions of this section and chapter 536 as necessary or desirable to carry out the provisions of this chapter which are not inconsistent with the constitution of this state. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

2. The department shall adopt policies and operating regulations concerning only its internal management which need not be published in the Missouri Register or the code of state regulations under chapter 536, but these regulations shall be available for public inspection and review.

3. Divisions of the department shall jointly or separately adopt regulations, policies and procedures concerning internal management which shall be consistent with the department's policies and regulations, and need not be published in the Missouri Register or the code of state regulations under chapter 536.

4. Chief administrative officers, managers or supervisors of correctional centers, sections, units, or offices of the department or its divisions shall make such orders, rules or regulations governing their correctional center, section, unit, or office as required by their division or department and consistent with policy and procedure adopted by the department.

(L. 1982 H.B. 1196 § 7, A.L. 1989 H.B. 408, A.L. 1993 S.B. 52, A.L. 1995 H.B. 424 merged with S.B. 3)



Section 217.043 United States government, contract powers of department.

Effective 28 Aug 1995

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.043. United States government, contract powers of department. — The department of corrections is authorized to contract with the United States or any other state to provide custody and housing within the department for offenders convicted and sentenced to a prison term.

(L. 1989 H.B. 128, et al. § 2, A.L. 1995 H.B. 424)



Section 217.045 Federal funds, authority to receive — applications for funds, procedure.

Effective 28 Aug 2007

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.045. Federal funds, authority to receive — applications for funds, procedure. — 1. The department shall have the authority to enter into arrangements with the federal government for the receipt and disbursement of federal funds under any applicable federal guidelines, subject to appropriations, to carry out the purposes of the department and shall submit such plans and reports as may be required.

2. The director shall approve such applications for federal assistance administered through the department as may be considered advisable after consultation with the appropriate division director.

3. The department shall also have the authority to receive and disburse such other funds as may be appropriated and directed by the general assembly.

(L. 1982 H.B. 1196 § 8, A.L. 2007 H.B. 754)



Section 217.050 Department to sue in name of director — interest authorized.

Effective 28 Aug 1995

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.050. Department to sue in name of director — interest authorized. — For all debts and demands whatsoever due any of the correctional centers subject to the control of the department and all damages for failure of contract, and for trespass and other wrongs to the correctional center or any property thereof, real or personal, actions in any court of competent jurisdiction may be maintained in the name of the director. Interest shall be charged and every effort made to recover on any and all sums due the correctional center on account of any inmate thereof; the account therefor, certified by the head of the correctional center, with the seal of the department attached, shall be prima facie evidence of the amount due.

(L. 1982 H.B. 1196 § 9, A.L. 1995 H.B. 424)



Section 217.055 Volunteer program requirements — coverage as unpaid employees by legal expense fund and workers' compensation — use of state vehicles — expenses.

Effective 28 Aug 1989

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.055. Volunteer program requirements — coverage as unpaid employees by legal expense fund and workers' compensation — use of state vehicles — expenses. — 1. The department and its divisions are authorized to develop effective citizen involvement to recruit, train and accept the services of volunteers, to supplement the programs administered by the department or its divisions.

2. Volunteers recruited, trained, or accepted by the department or its divisions shall comply with applicable department or division policy regulations.

3. Each division utilizing the services of volunteers shall:

(1) Provide staff as deemed necessary for the effective management and development of volunteer programs;

(2) Take such actions as are necessary and appropriate to develop meaningful opportunities for citizen involvement in department-administered programs;

(3) Develop and provide to all volunteers written rules governing the job descriptions, recruitment, screening, training, responsibility, utilization, and supervision of volunteers;

(4) Take such actions as are necessary to ensure that volunteers understand their duties and responsibilities;

(5) Take such actions as are necessary and appropriate to ensure a receptive climate for citizen involvement;

(6) Provide for the recognition of volunteers who have offered exceptional service to the department or its divisions.

4. Volunteers shall be deemed unpaid employees and shall be accorded the protection of workers' compensation, the legal expense fund and liability provisions.

5. Reimbursement for transportation and other necessary expenses may be furnished to those volunteers whose presence on special assignment is determined to be necessary by the department or its divisions. Such expenses shall be reimbursed from the regular appropriations of the department. Volunteers may utilize state vehicles in the performance of department-related duties, subject to those rules and regulations governing use of state vehicles by paid staff.

6. Any person serving as a volunteer may be terminated from service in that capacity by the director. Any person so terminated shall be given a written statement of the reasons for termination and shall, upon request, be accorded a review of the termination.

(L. 1982 H.B. 1196 § 14, A.L. 1989 H.B. 408)



Section 217.070 State auditor to have access to all records, confidentiality.

Effective 28 Aug 1982

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.070. State auditor to have access to all records, confidentiality. — The state auditor shall have access to all records maintained and established by the department. Any confidential records shall not be divulged in such a way as* to reveal personally identifiable information.

(L. 1982 H.B. 1196 § 17)

*Word "as" does not appear in original rolls.



Section 217.075 Offender records, public records, exceptions — inspection of, when — access to medical records — copies admissible as evidence — violations, penalty.

Effective 28 Aug 1995

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.075. Offender records, public records, exceptions — inspection of, when — access to medical records — copies admissible as evidence — violations, penalty. — 1. All offender records compiled, obtained, prepared or maintained by the department or its divisions shall be designated public records within the meaning of chapter 610 except:

(1) Any information, report, record or other document pertaining to an offender's personal medical history, which shall be a closed record;

(2) Any information, report, record or other document in the control of the department or its divisions authorized by federal or state law to be a closed record;

(3) Any internal administrative report or document relating to institutional security.

2. The court of jurisdiction, or the department, may at their discretion permit the inspection of the department reports or parts of such reports by the offender, whenever the court or department determines that such inspection is in the best interest or welfare of the offender.

3. The department may permit inspection of its files by treatment agencies working with the department in the treatment of the offender.

4. No department employee shall have access to any material closed by this section unless such access is necessary for the employee to carry out his duties. The department by rule shall determine what department employees or other persons shall have access to closed records and the procedures needed to maintain the confidentiality of such closed records.

5. No person, association, firm, corporation or other agency shall knowingly solicit, disclose, receive, publish, make use of, authorize, permit, participate in or acquiesce in the use of any name or lists of names for commercial or political purposes of any nature in violation of this section.

6. All health care providers and hospitals who have cared for offenders during the period of the offender's incarceration shall provide a copy of all medical records in their possession related to such offender upon demand from the department's health care administrator. The department shall provide reasonable compensation for the cost of such copies and no health care provider shall be liable for breach of confidentiality when acting pursuant to this subsection.

7. Copies of all papers, documents, or records compiled, obtained, prepared or maintained by the department or its divisions, properly certified by the appropriate division, shall be admissible as evidence in all courts and in all administrative tribunals in the same manner and with like effect as the originals, whenever the papers, documents, or records are either designated by the department of corrections as public records within the meaning of chapter 610 or are declared admissible as evidence by a court of competent jurisdiction or administrative tribunal of competent jurisdiction.

8. Any person found guilty of violating the provisions of this section shall be guilty of a class A misdemeanor.

(L. 1982 H.B. 1196 § 18, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424)



Section 217.080 Department and division to maintain central office in Jefferson City.

Effective 28 Aug 1989

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.080. Department and division to maintain central office in Jefferson City. — The department and the divisions within the department shall maintain their central office in Jefferson City. The central office of a division shall not be located on the site of a correctional facility.

(L. 1982 H.B. 1196 § 19, A.L. 1989 H.B. 408)



Section 217.090 Lease of buildings on grounds of correctional centers, when — compatibility with services of department required — procedure — bids required — cost — terms of lease — how executed.

Effective 28 Aug 1995

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.090. Lease of buildings on grounds of correctional centers, when — compatibility with services of department required — procedure — bids required — cost — terms of lease — how executed. — 1. The director of the department may grant the use of any building or grounds of any of its correctional centers to governmental, private or not-for-profit activities as long as the activities are compatible with the services of the department.

2. The director of the department shall notify the commissioner of administration who may lease such buildings or grounds pursuant to public bid to governmental, private or not-for-profit entities.

3. The department shall charge such entity at a minimum for the costs of utilities and services it furnishes to the lessee of any building.

4. The term of the lease shall be for one year or less, and the lease may contain an option for one-year renewals of the lease if both parties agree. The lease shall include conditions that the lessee shall use and maintain the land and building for uses compatible with the services of the department. The lease shall by its terms protect the state from liability for damages occurring in the building.

5. The director of the department shall sign the lease on behalf of the state.

(L. 1982 H.B. 1196 § 21, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424)



Section 217.092 Leased prison space, deposit of payments.

Effective 28 Aug 1990

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.092. Leased prison space, deposit of payments. — Any payments received by the department of corrections for the leasing of state prison space pursuant to section 217.043 shall be deposited to the credit of the general revenue fund.

(L. 1989 H.B. 128, et al. § 3, A.L. 1990 H.B. 974)



Section 217.095 Condemnation powers, when, procedure.

Effective 28 Aug 1995

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.095. Condemnation powers, when, procedure. — When it becomes necessary for the department to take or appropriate any lands of persons or corporations for the use of a correctional center, and the owners of the property cannot agree with the department upon the proper compensation to be paid, or in case the owner is incapable of contracting, unknown, or a nonresident of the state, then such property may be taken by and through and upon the application of the department in the same manner that is provided for in chapter 523.

(L. 1982 H.B. 1196 § 22, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424)



Section 217.100 Director may enter into agreement for services to department by other state departments or agencies.

Effective 28 Aug 1995

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.100. Director may enter into agreement for services to department by other state departments or agencies. — The director of the department may enter into agreements with other state departments or agencies to provide services to the department. Legal custody of an offender who receives services outside a correctional center shall remain with the department.

(L. 1982 H.B. 1196 § 139, A.L. 1989 H.B. 408, A.L. 1990 H.B. 974, A.L. 1995 H.B. 424)



Section 217.110 Workers' compensation to cover all employees of the department.

Effective 28 Aug 1989

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.110. Workers' compensation to cover all employees of the department. — 1. The provisions of chapter 287 governing workers' compensation are extended to include all personnel of the department. The state of Missouri shall be a self-insurer and assume all liability imposed by chapter 287 in respect to such personnel and the attorney general shall appear on behalf of and defend the state in all actions brought by such personnel under chapter 287.

2. The extension of chapter 287 to include personnel of the department shall not be construed as acknowledging or creating any liability in tort, or as incurring other obligations or duties other than the duty and obligation of complying with the provisions of chapter 287.

(L. 1982 H.B. 1196 § 10, A.L. 1989 H.B. 408)



Section 217.115 Officers and employees, restrictions on business connections — conversion of department property prohibited, exception — violations, grounds for dismissal.

Effective 28 Aug 1989

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.115. Officers and employees, restrictions on business connections — conversion of department property prohibited, exception — violations, grounds for dismissal. — 1. No employee of the department shall knowingly have any financial or business interest in the management, maintenance or provision of goods or services to the department, its divisions or agencies which provide goods or services to the department.

2. No employee of the department shall knowingly have any financial business with any offender committed to or supervised by the department, or family members of any offender committed to or supervised by the department.

3. Except as provided by section 217.135, no employee of the department shall take, remove, use, appropriate, or in any way convert to his own use or the use of any other individual or entity any property, provisions, natural resources, goods, or any article of value belonging to or under the control of the department or sell such items to another party.

4. Violation of subsection 1, 2, or 3 of this section shall be grounds for dismissal or other appropriate disciplinary action.

(L. 1982 H.B. 1196 § 11, A.L. 1989 H.B. 408)



Section 217.120 Bribery or receipt of gifts from prisoners by officers or employees of department, penalty — duty to report, failure, effect — director to investigate and report, when.

Effective 28 Aug 1989

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.120. Bribery or receipt of gifts from prisoners by officers or employees of department, penalty — duty to report, failure, effect — director to investigate and report, when. — 1. Any employee of the department who receives, under any pretense, from any offender or offender's family, any services, legal tender or article of value not authorized by the department shall be guilty of a class A misdemeanor.

2. Any employee of the department who, directly or indirectly, receives anything of value for procuring, or attempting or assisting to procure, the pardon or parole of any offender shall be guilty of a class B felony.

3. Any employee of the department who becomes aware of a violation of this section shall report such knowledge to the director. Failure to do so shall be grounds for dismissal, or other appropriate disciplinary action.

4. If the director has cause to believe that any violation of this section has occurred, he shall investigate the matter and report the facts, together with the names of the witnesses, to the prosecuting attorney of the county in which the offense occurred or to the circuit attorney of any city not within a county.

(L. 1982 H.B. 1196 § 12, A.L. 1989 H.B. 408)



Section 217.125 Offenders, labor restrictions.

Effective 28 Aug 1995

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.125. Offenders, labor restrictions. — No offender labor may be used for the profit, betterment or personal gain of any employee of the department.

(L. 1982 H.B. 1196 § 13, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424)



Section 217.128 Employee held hostage eligible for paid leave of absence.

Effective 28 Aug 1989

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.128. Employee held hostage eligible for paid leave of absence. — In the event that an employee of the department is determined to have been held hostage, the employee shall be eligible for paid leave of absence for a period of up to sixty days, as determined by a licensed physician, psychiatrist, or licensed psychologist to be necessary for recovery from stress. Such paid leave shall not be charged against any of the employee's vacation or other accumulated leave accounts.

(L. 1986 S.B. 587 § 1, A.L. 1989 H.B. 408)



Section 217.130 Living quarters furnished to employees, fees.

Effective 28 Aug 1995

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.130. Living quarters furnished to employees, fees. — The department may provide any employee in any correctional center under its control with living quarters on the grounds of its correctional centers. A fee shall be charged based on a rate schedule established by the department.

(L. 1982 H.B. 1196 § 23, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424)



Section 217.135 Food furnished in correctional center, employees to purchase, exception.

Effective 28 Aug 1995

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.135. Food furnished in correctional center, employees to purchase, exception. — Any purchase of food in any correctional center other than the usual quantity purchased for the offenders in the correctional center, to be used by or for anyone other than the offenders of the correctional center, shall be charged directly to the individual responsible for the purchase. The department may authorize employees of the correctional center to receive one meal without cost per work shift.

(L. 1982 H.B. 1196 § 24, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424)



Section 217.137 Prisoner transfers by United States treaty with foreign governments — governor's powers — director's duties.

Effective 28 Aug 1982

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.137. Prisoner transfers by United States treaty with foreign governments — governor's powers — director's duties. — If a treaty in effect between the United States and a foreign country provides for the transfer or exchange of convicted offenders to the country of which they are citizens or nationals, the governor may, on behalf of the state and subject to the terms of the treaty, authorize the director of the department to consent to the transfer or exchange of offenders and take any other action necessary to initiate the participation of this state in the treaty.

(L. 1982 H.B. 1196 § 57)



Section 217.138 Construction of correctional centers by private entities for state and political subdivisions — housing of state's offenders in city or county jails, costs.

Effective 28 Aug 1995

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.138. Construction of correctional centers by private entities for state and political subdivisions — housing of state's offenders in city or county jails, costs. — Notwithstanding any other provision of law, the department, or any city or county or any combination of cities or counties or cities and counties after notification to the department, may contract with private entities for the construction of correctional centers. The department may also contract with any city or county to place sentenced offenders with such city or county for housing and maintenance for the remainder of their sentence at a cost to be determined between the contracting parties.

(L. 1987 S.B. 209 § 1, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424)



Section 217.139 Sexual offenders of children, pilot treatment program — costs, how paid — department's duties — annual report.

Effective 28 Aug 1990

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.139. Sexual offenders of children, pilot treatment program — costs, how paid — department's duties — annual report. — 1. The department of corrections shall design and implement a pilot program for the treatment of individuals who, in the absence of such program, would be committed to the department of corrections or placed on unsupervised probation for a sexual offense involving a child. Under such program the costs of treatment and supervision shall be paid by the individuals referred to the program by the court. Such pilot community corrections program shall be patterned as closely as is practicable after the successful "Restitution, Treatment and Training" program which was developed in the state of Oregon.

2. The department of corrections shall implement the program required pursuant to this section by January 1, 1992, and shall report annually to the governor, the speaker of the house of representatives and the president pro tem of the senate on the effectiveness of the program.

(L. 1990 H.B. 1370, et al. § 7)



Section 217.141 Electrified security fence systems authorized.

Effective 28 Aug 1995

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.141. Electrified security fence systems authorized. — 1. The department of corrections shall install high voltage electrified security fence systems at all existing and proposed maximum security correctional centers. The department of corrections may, in its discretion, design and install high voltage electrified security fence systems at any or all existing and proposed medium security correctional centers.

2. All reasonable and necessary precautions consistent with industry standards shall be taken by the department to protect the safety of the local community and department personnel.

(L. 1995 H.B. 424 § 3)



Section 217.147 Sentencing and corrections oversight commission, members, terms, duties, report, expiration date.

Effective 28 Aug 2012, see footnote

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.147. Sentencing and corrections oversight commission, members, terms, duties, report, expiration date. — 1. There is hereby created the "Sentencing and Corrections Oversight Commission". The commission shall be composed of thirteen members as follows:

(1) A circuit court judge to be appointed by the chief justice of the Missouri supreme court;

(2) Three members to be appointed by the governor with the advice and consent of the senate, one of whom shall be a victim's advocate, one of whom shall be a representative from the Missouri Sheriffs' Association, and one of whom shall be a representative of the Missouri Association of Counties;

(3) The following shall be ex officio, voting members:

(a) The chair of the senate judiciary committee, or any successor committee that reviews legislation involving crime and criminal procedure, who shall serve as co-chair of the commission and the ranking minority member of such senate committee;

(b) The chair of the appropriations-public safety and corrections committee of the house of representatives, or any successor committee that reviews similar legislation, who shall serve as co-chair and the ranking minority member of such house committee;

(c) The director of the Missouri state public defender system, or his or her designee who is a practicing public defender;

(d) The executive director of the Missouri office of prosecution services, or his or her designee who is a practicing prosecutor;

(e) The director of the department of corrections, or his or her designee;

(f) The chairman of the board of probation and parole, or his or her designee;

(g) The chief justice of the Missouri supreme court, or his or her designee.

2. Beginning with the appointments made after August 28, 2012, the circuit court judge member shall be appointed for four years, two of the members appointed by the governor shall be appointed for three years, and one member appointed by the governor shall be appointed for two years. Thereafter, the members shall be appointed to serve four-year terms and shall serve until a successor is appointed. A vacancy in the office of a member shall be filled by appointment for the remainder of the unexpired term.

3. The co-chairs are responsible for establishing and enforcing attendance and voting rules, bylaws, and the frequency, location, and time of meetings, and distributing meeting notices, except that the commission's first meeting shall occur by February 28, 2013, and the commission shall meet at least twice each calendar year.

4. The duties of the commission shall include:

(1) Monitoring and assisting the implementation of sections 217.703, 217.718, and subsection 4 of section 559.036, and evaluating recidivism reductions, cost savings, and other effects resulting from the implementation;

(2) Determining ways to reinvest any cost savings to pay for the continued implementation of the sections listed in subdivision (1) of this subsection and other evidence-based practices for reducing recidivism; and

(3) Examining the issue of restitution for crime victims, including the amount ordered and collected annually, methods and costs of collection, and restitution's order of priority in official procedures and documents.

5. The department, board, and office of state courts* administrator shall collect and report any data requested by the commission in a timely fashion.

6. The commission shall issue a report to the speaker of the house of representatives, senate president pro tempore, chief justice of the Missouri supreme court, and governor on December 31, 2013, and annually thereafter, detailing the effects of the sections listed in subdivision (1) of subsection 4 and providing the data and analysis demonstrating those effects. The report may also recommend ways to reinvest any cost savings into evidence-based practices to reduce recidivism and possible changes to sentencing and corrections policies and statutes.

7. The department of corrections shall provide administrative support to the commission to carry out the duties of this section.

8. No member shall receive any compensation for the performance of official duties, but the members who are not otherwise reimbursed by their agency shall be reimbursed for travel and other expenses actually and necessarily incurred in the performance of their duties.

9. The provisions of this section shall automatically expire on August 28, 2018.

(L. 2012 H.B. 1525)

Expires 8-28-18

*Word "court" appears in original rolls.



Section 217.160 Division director, power of appointment of certain personnel — qualifications — to be full-time employee.

Effective 28 Aug 1989

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.160. Division director, power of appointment of certain personnel — qualifications — to be full-time employee. — 1. Any division director, subject to the supervision of the director, shall exercise for the division the powers and duties of an appointing authority under chapter 36 to employ personnel, for the performance of the duties and responsibilities of the division.

2. The division director shall be a person of recognized character and integrity and shall have education, training and experience appropriate to the responsibilities of the division of which he is the director. He shall be a citizen of the United States but need not be a citizen of the state of Missouri at the time of his appointment.

3. The director shall be a full-time employee of the division and shall hold no other regular, compensated position while serving as a director of the division.

(L. 1982 H.B. 1196 § 32, A.L. 1989 H.B. 408)



Section 217.165 Chief administrative officers of each correctional center, appointment.

Effective 28 Aug 1995

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.165. Chief administrative officers of each correctional center, appointment. — The department director shall in accordance with chapter 36 appoint for each correctional center a chief administrative officer.

(L. 1982 H.B. 1196 § 33, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424)



Section 217.170 Chief administrative officers, duties.

Effective 28 Aug 1995

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.170. Chief administrative officers, duties. — The chief administrative officers of the correctional centers, subject to the directives of the department director and the division director, shall have charge, control and management of their correctional centers.

(L. 1982 H.B. 1196 § 34, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424)



Section 217.175 Rules and regulations, division director's authority to promulgate.

Effective 28 Aug 1995

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.175. Rules and regulations, division director's authority to promulgate. — The division directors shall make such rules, regulations and orders as are proper and necessary for the management of the correctional centers and programs under their control.

(L. 1982 H.B. 1196 § 35, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424)



Section 217.180 Annual report of division, contents.

Effective 28 Aug 1989

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.180. Annual report of division, contents. — The division directors shall submit an annual report at the request of the director of the department. Such report shall contain the information required and requested by the director.

(L. 1982 H.B. 1196 § 36, A.L. 1989 H.B. 408)



Section 217.185 Reports by chief administrative officers, monthly, to division director, contents.

Effective 28 Aug 1995

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.185. Reports by chief administrative officers, monthly, to division director, contents. — The chief administrative officer of each correctional center shall make monthly reports to the appropriate division director of the previous month's activities, which shall include:

(1) A report of all admissions to and discharges from his correctional center;

(2) A report of all assaults, deaths and escapes from his correctional center;

(3) A report of all complaints filed with the chief administrative officer of the correctional center; and

(4) Any other information requested by the division director.

(L. 1982 H.B. 1196 § 37, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424)



Section 217.195 Canteen to be established, revenues how spent — inmate canteen fund established, purpose, not to go into general revenue.

Effective 28 Aug 1995

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.195. Canteen to be established, revenues how spent — inmate canteen fund established, purpose, not to go into general revenue. — 1. With the approval of his division director, the chief administrative officer of any correctional center operated by the division may establish and operate a canteen or commissary for the use and benefit of the offenders.

2. Each correctional center shall keep revenues received from the canteen or commissary established and operated by the correctional center in a separate account. The acquisition cost of goods sold and other expenses shall be paid from this account. A minimum amount of money necessary to meet cash flow needs and current operating expenses may be kept in this account. The remaining funds from sales of each commissary or canteen shall be deposited monthly in a special fund to be known as the "Inmate Canteen Fund" which is hereby created and shall be expended by the appropriate division, for the benefit of the offenders in the improvement of recreational, religious, or educational services. The provisions of section 33.080 to the contrary notwithstanding, the money in the inmate canteen fund shall be retained for the purposes specified in this section and shall not revert or be transferred to general revenue. The department shall keep accurate records of the source of money deposited in the inmate canteen fund and shall allocate appropriations from the fund to the appropriate correctional center.

(L. 1982 H.B. 1196 § 39, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424)



Section 217.197 Offender personal property, allowed when — unauthorized property, disposition of.

Effective 28 Aug 1995

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.197. Offender personal property, allowed when — unauthorized property, disposition of. — 1. The amount and type of personal property an offender housed in a correctional center may possess shall be established by policy. Control and disposition of offender property as related to value and volume shall be set by policy.

2. Unauthorized personal property found in the possession of an offender housed in a correctional center may be impounded and disposed of per policy directives.

(L. 1989 H.B. 408 § 1, A.L. 1995 H.B. 424)

(1992) Revision of statute reflects legislative intent to relegate the management of prisoners' property to institution policy and therefore involves discretionary functions which are within the scope of official immunity. State v. Brown, 847 S.W.2d (Mo. App. W.D.).



Section 217.210 Capacity of correctional centers, how determined — emergency assignment.

Effective 28 Aug 1995

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.210. Capacity of correctional centers, how determined — emergency assignment. — 1. The maximum capacity of correctional centers shall be determined by the director of the department.

2. When any correctional center is at the maximum capacity, an offender may be assigned to that correctional center only when an emergency is declared by the director of the department.

(L. 1982 H.B. 1196 § 42, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424)



Section 217.220 Death sentence commutation, admittance to correctional center.

Effective 28 Aug 1995

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.220. Death sentence commutation, admittance to correctional center. — The director shall at all times receive into the department, on order of the governor, any person convicted of any crime punishable with death. If the governor commutes the sentence to imprisonment either for life or for a term of years in a correctional center, as provided by law, the offender shall be confined according to the terms of the commutation.

(L. 1982 H.B. 1196 § 55, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424)



Section 217.225 Federal prisoners, admittance — escapees, how punished — neglect of federal prisoners, liability.

Effective 28 Aug 1995

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.225. Federal prisoners, admittance — escapees, how punished — neglect of federal prisoners, liability. — 1. When practicable, the department director shall receive into the department any criminal convicted of having violated the law or laws of the United States and sentenced to the department by any court of the United States, and may retain custody of such criminal until he shall be discharged by due process of law.

2. The United States shall support any offender accepted by the department pursuant to this section and shall pay the expense attendant upon execution of the sentence.

3. Any such offender accepted by the department pursuant to this section escaping or attempting to escape from the correctional center shall be subject to prosecution as if he had been committed by virtue of a conviction under the authority of this state.

4. The chief administrative officer of each correctional center shall be liable to like penalties and punishment for any neglect or violation of duty, in respect to the custody of any federal prisoner, as if such prisoner had been committed by virtue of a conviction under the authority of the state.

(L. 1982 H.B. 1196 § 56, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424)



Section 217.230 Health care services for correctional centers.

Effective 28 Aug 1995

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.230. Health care services for correctional centers. — The director shall arrange for necessary health care services for offenders confined in correctional centers.

(L. 1982 H.B. 1196 § 58, A.L. 1989 H.B. 408, A.L. 1990 H.B. 974, A.L. 1995 H.B. 424)



Section 217.235 Chaplain, appointment or arrangement for religious services.

Effective 28 Aug 1995

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.235. Chaplain, appointment or arrangement for religious services. — The director shall appoint chaplains or arrange for religious services from the community for the correctional centers.

(L. 1982 H.B. 1196 § 59, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424)



Section 217.240 Food and clothing of offenders — food deprivation not to be used as punishment.

Effective 28 Aug 1995

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.240. Food and clothing of offenders — food deprivation not to be used as punishment. — 1. The chief administrative officer of each correctional center, with the approval of his division director, shall by rule and regulation designate the type of clothing to be worn by offenders.

2. All offenders confined in correctional centers shall be supplied with a sufficient quantity of wholesome food. Deprivation of food shall not be used as a disciplinary action.

3. The chief administrative officer shall keep advised as to the quantity and quality of food and clothing furnished the offenders and as to the health, condition and safekeeping of the offenders, and shall report those findings to his director.

(L. 1982 H.B. 1196 § 60, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424)



Section 217.245 Medical excuse from participation in required activities, procedure.

Effective 28 Aug 1995

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.245. Medical excuse from participation in required activities, procedure. — The correctional center's medical personnel shall, when any offender claims to be unable to participate in required activities expected of the offender because of illness, examine the offender and if, in the medical personnel's opinion, the offender is unable to participate in the required activities, the medical personnel shall immediately certify this fact according to established procedure. Thereupon, the offender shall be relieved of the responsibility of participating in required activities. The offender shall not be required to participate in such activities so long as the disability continues. When the medical personnel certifies that the offender has recovered the offender shall be returned to such required activities.

(L. 1982 H.B. 1196 § 61, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424)



Section 217.250 Offender with terminal disease or advanced age where confinement will endanger or shorten life, report to governor, procedure.

Effective 28 Aug 1994

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.250. Offender with terminal disease or advanced age where confinement will endanger or shorten life, report to governor, procedure. — Whenever any offender is afflicted with a disease which is terminal, or is advanced in age to the extent that the offender is in need of long-term nursing home care, or when confinement will necessarily greatly endanger or shorten the offender's life, the correctional center's physician shall certify such facts to the chief medical administrator, stating the nature of the disease. The chief medical administrator with the approval of the director will then forward the certificate to the board of probation and parole who in their discretion may grant a medical parole or at their discretion may recommend to the governor the granting or denial of a commutation.

(L. 1982 H.B. 1196 § 62, A.L. 1989 H.B. 408, A.L. 1994 S.B. 763)



Section 217.255 Compensation of offenders for labor, academic or vocational classes — hours of work, exceptions — payment to state or crime victims' compensation fund, when.

Effective 28 Aug 1995

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.255. Compensation of offenders for labor, academic or vocational classes — hours of work, exceptions — payment to state or crime victims' compensation fund, when. — 1. The division shall adopt rules and regulations for establishing in each of the correctional centers a system of compensation to the offenders confined in the correctional centers, which shall provide for the compensation of each offender for work or services performed and for satisfactory performance in academic or vocational education classes during confinement.

2. The division shall prepare graduated wage schedules for payment of compensation to offenders.

3. Eight hours of work per day shall normally constitute a day of labor for each offender unless there is an emergency situation or otherwise approved by the division director or the chief administrative officer.

4. The director shall have the authority to pay into the crime victims' compensation fund from an offender's compensation or account, the amount owed by the offender to the crime victims' compensation fund, provided that the offender has failed to pay the amount owed to the fund prior to entering a department correctional center.

5. The department shall have the authority to remove from the offender's compensation or account such sums as may be deemed reasonable and proper as restitution for the offender's willful or malicious damage or destruction of state property.

6. Offenders shall only receive compensation for work performed which has been approved by the director or the chief administrative officer of the correctional center at which the offender is assigned. Any compensation received for unapproved work may be confiscated and credited to the crime victims' compensation fund.

(L. 1982 H.B. 1196 § 63, A.L. 1989 H.B. 408, A.L. 1990 H.B. 974, A.L. 1995 H.B. 424)



Section 217.260 Earnings of offender, paid when — how used, payment to families, when — department powers.

Effective 28 Aug 1989

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.260. Earnings of offender, paid when — how used, payment to families, when — department powers. — 1. At least monthly, the division shall place to the credit of any offender engaged in work or educational programs an amount to be determined as provided in section 217.255.

2. The compensation of an offender may be used to the amount permitted by division rules and regulations for the purchase of approved personal necessities not furnished by the division.

3. As provided by division rules, upon consent of the offender the chief administrative officer may permit offender compensation to be used for the support of the offender's family or other legal dependents.

4. Nothing contained in this section shall be construed to allow offenders to transfer funds to other offenders.

5. The department shall establish a schedule of minimum balances to be maintained for each offender account that has established a savings account through a work release program or halfway house operation.

6. The department shall have the authority to reduce an offender's account due to indebtedness to the state.

(L. 1982 H.B. 1196 § 64, A.L. 1989 H.B. 408)



Section 217.262 Frivolous lawsuits, false testimony, abuse of judicial system by offender — sanctions.

Effective 28 Aug 1995

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.262. Frivolous lawsuits, false testimony, abuse of judicial system by offender — sanctions. — 1. An additional sixty days shall be added to the time that an offender is first eligible for parole consideration hearing or a sum of up to fifty percent of the average balance of the offender's account for any portion of the preceding twelve months during which the offender's account had a positive balance, shall be deducted from an offender's account for each instance that a court finds that the offender has done any of the following while in the custody of the department:

(1) Filed a false, frivolous or malicious action or claim with the court;

(2) Brought an action or claim with the court solely or primarily for delay or harassment;

(3) Unreasonably expanded or delayed a judicial proceeding;

(4) Testified falsely or otherwise submitted false evidence or information to the court;

(5) Attempted to create or obtain a false affidavit, testimony, or evidence; or

(6) Abused the discovery process in any judicial action or proceeding.

2. The department of corrections may promulgate rules in accordance with section 217.040 providing that the conduct described in subdivisions (1) to (6) of subsection 1 of this section shall be a conduct violation and subject an offender to discipline.

3. The maximum term of imprisonment of an offender as imposed by the sentencing court shall not be extended by the provisions of subsection 1 of this section.

4. In no instance shall the balance of an offender's account be reduced to an amount less than ten dollars pursuant to this section. The amount due pursuant to subsection 1 of this section may be deducted from any compensation payable or later paid to the offender, or from any other property belonging to the offender in the custody and control of the department.

(L. 1995 H.B. 424)



Section 217.265 Visitors, regulation of — clergymen's privileges.

Effective 28 Aug 1995

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.265. Visitors, regulation of — clergymen's privileges. — 1. Except as provided in subsections 2 and 3 of this section, no person shall be permitted to enter a correctional center except by special permission of the chief administrative officer of the facility, the division director, the department director or under such regulations as they shall prescribe.

2. The following persons shall be authorized to visit the correctional centers of the state at any time: all authorized employees of the department, the governor, lieutenant governor, members of the general assembly, judges of the supreme court, courts of appeal, and circuit courts, attorney general, state auditor, state treasurer, secretary of state, director of public safety, adjutant general, commissioners of elementary and secondary and higher education, and circuit and prosecuting attorneys. The assistants of all above-named officers shall be authorized to visit correctional centers at any reasonable time as specifically authorized by their superiors and in accordance with regulations established by the department.

3. All clergymen of every recognized denomination shall have access to the correctional centers and may visit any offender confined in a facility, subject to such rules as may be deemed necessary for maintaining security and safety in the correctional center. Such clergy may administer the rites and ceremonies of the church to which they belong, if such offender desires it and it is in compliance with department rules.

(L. 1982 H.B. 1196 § 65, A.L. 1989 H.B. 408, A.L. 1990 H.B. 974, A.L. 1995 H.B. 424)



Section 217.270 Probation and parole board to have access to offenders and records, when.

Effective 28 Aug 1989

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.270. Probation and parole board to have access to offenders and records, when. — All correctional employees shall:

(1) Grant to members of the state board of probation and parole or its properly accredited representatives access at all reasonable times to any offender;

(2) Furnish to the board the reports that the board requires concerning the conduct and character of any offender in their custody; and

(3) Furnish any other facts deemed pertinent by the board in the determination of whether an offender shall be paroled.

(L. 1982 H.B. 1196 § 66, A.L. 1989 H.B. 408)



Section 217.275 Carrying letters or writings without authorization prohibited, penalty.

Effective 28 Aug 1995

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.275. Carrying letters or writings without authorization prohibited, penalty. — 1. Only those persons designated to do so by the chief administrative officer of a correctional center shall bring into or carry out of any correctional center under the control of the department any letter, writing, or thing of value to or from any offender.

2. Anyone who violates the provisions of this section is guilty of a class A misdemeanor.

(L. 1982 H.B. 1196 § 67, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424)



Section 217.280 Firearms may be carried by designated employees — powers of arrest and apprehension.

Effective 28 Aug 1989

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.280. Firearms may be carried by designated employees — powers of arrest and apprehension. — 1. Under the rules and regulations of the department, designated employees may carry firearms when necessary for the proper discharge of their duties in this state or any state.

2. Those persons authorized to act by the director shall have the same power as granted any other law enforcement officers in this state to arrest escaped offenders and apprehend all persons who may be aiding and abetting such escape as defined in section 217.390.

(L. 1982 H.B. 1196 § 73, A.L. 1989 H.B. 408)



Section 217.285 Clothing, money, transportation, return of personal property to discharged or paroled prisoners — exception.

Effective 28 Aug 1990

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.285. Clothing, money, transportation, return of personal property to discharged or paroled prisoners — exception. — Each offender paroled or discharged from the department may, depending on need, be furnished appropriate civilian clothing and up to two hundred dollars. Any other money and property belonging to the offender which has been in the custody and control of the department and which the offender was authorized to retain shall be returned to him, except for any money or property confiscated as contraband pursuant to section 217.365.

(L. 1982 H.B. 1196 § 77, A.L. 1989 H.B. 408, A.L. 1990 H.B. 974)



Section 217.300 Reception and diagnostic centers for classification of prisoners to be established.

Effective 28 Aug 1990

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.300. Reception and diagnostic centers for classification of prisoners to be established. — 1. The department shall establish reception and diagnostic centers for persons committed to the department.

2. All commitments shall be made to the department. Offenders shall be delivered to the center designated by the director.

3. Such centers shall be responsible for the study, evaluation, and classification of all persons committed to the department.

(L. 1982 H.B. 1196 § 43, A.L. 1989 H.B. 408, A.L. 1990 H.B. 974)



Section 217.305 Delivery of prisoners to correctional centers with certain required information.

Effective 28 Aug 2003

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.305. Delivery of prisoners to correctional centers with certain required information. — 1. The sheriff or other officer charged with the delivery of persons committed to the department for confinement in a correctional center shall deliver the person to the reception and diagnostic center designated by the director at times and dates as designated by the director and shall receive a certificate of delivery of the offender from the center.

2. Appropriate information relating to the offender shall be provided to the department in a written or electronic format, at or before the time the offender is delivered to the department, including, but not limited to:

(1) A certified copy of the sentence from the clerk of the sentencing court on the standardized form developed by the office of state courts administrator. Such form shall include specifics on any status violated, court-ordered probation not supervised by the department, the offense cycle number and any court-ordered restitution owed to the victim;

(2) Available information provided in writing by the prosecutor regarding the offender's age, crime for which sentenced, probable cause statement, circumstances surrounding the crime and sentence, names, telephone numbers, and last known* address of victims, victim impact statements, and personal history, which may include facts related to the offender's home environment, or work habits, gang affiliations, if any, and previous convictions and commitments. Such information shall be prepared by the prosecuting attorney of the county or circuit attorney of any city not within a county who was charged with the offender's prosecution;

(3) Information provided by the sheriff or other officer charged with the delivery of persons committed to the department regarding the offender's physical and mental health while in jail. All records on medication, care, and treatment provided to the offender while in jail shall be provided to the department prior to or upon delivery of the offender. If the offender has had no physical or mental health care or medications while in jail, the sheriff or other officer shall certify that no physical or mental health care or medication records are available. The sheriff shall provide certification of all applicable jail-time credit.

3. The department may refuse to accept any offender who is delivered for confinement without all required information.

(L. 1982 H.B. 1196 § 44, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424, A.L. 1997 S.B. 248, A.L. 2003 H.B. 138)

*Word "know" appears in original rolls.



Section 217.310 Examination of new prisoners — identification data recorded.

Effective 28 Aug 1989

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.310. Examination of new prisoners — identification data recorded. — 1. On delivery of the offender to the reception and diagnostic center, he shall be examined by a licensed physician.

2. The offender's committed name, race, height, apparent and alleged age, place of nativity, trade, complexion, and color of his hair and eyes shall be accurately recorded, together with such other natural or accidental marks or peculiarities of feature or appearance as may serve to identify the offender.

(L. 1982 H.B. 1196 § 45, A.L. 1989 H.B. 408)



Section 217.315 System of identification, department to establish.

Effective 28 Aug 1989

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.315. System of identification, department to establish. — Any person convicted of a felony, which shall not be set aside or reversed, may be subjected to an identification procedure adopted by the department. Such force may be used as necessary to the effectual carrying out and application of such measurements, processes and operations; and other results thereof may be published for the purpose of affording information to officers and others engaged in the execution or administration of the law.

(L. 1982 H.B. 1196 § 46, A.L. 1989 H.B. 408)



Section 217.320 Identification systems, officers not liable for acts done in enforcing law.

Effective 28 Aug 1989

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.320. Identification systems, officers not liable for acts done in enforcing law. — No one having the custody of any offender, and no one acting in his aid or under his direction, and no one concerned in such publication shall incur any liability, civil or criminal, for anything lawfully done under the provisions of section 217.315.

(L. 1982 H.B. 1196 § 47, A.L. 1989 H.B. 408)



Section 217.325 Identification system mandatory.

Effective 28 Aug 1995

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.325. Identification system mandatory. — The enforcement of the provisions of section 217.315 by the authorities in charge of state correctional centers, police departments and others having the custody of those convicted of a felony which shall not be set aside or reversed is hereby made mandatory.

(L. 1982 H.B. 1196 § 48, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424)



Section 217.330 Department to conduct tests — assignment of offender.

Effective 28 Aug 1995

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.330. Department to conduct tests — assignment of offender. — 1. The department shall conduct such testing and other diagnostic examinations as may by rule be established by the director and shall assign the offender to the appropriate correctional center.

2. The reception and diagnostic centers shall deliver to the correctional center to which the offender is assigned a report of its findings and appropriate recommendations.

(L. 1982 H.B. 1196 § 49, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424)



Section 217.335 Classification teams, established — appointment, qualifications, duties.

Effective 28 Aug 1989

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.335. Classification teams, established — appointment, qualifications, duties. — 1. There shall be established at each correctional facility classification teams to be composed of the offender, along with a minimum of three members and a maximum of five members appointed as per policy.

2. It shall be the responsibility of the classification team to:

(1) Receive the report and recommendation of the reception and diagnostic center;

(2) Make recommendations to the chief administrative officer concerning custodial care, work assignments, educational or vocational training and other treatment procedures for the offender;

(3) Make a continuing study of each offender concerning his behavior, capacities, adjustment and rehabilitation to determine his progress.

3. Offenders shall be assigned according to security and program needs as determined by a department-wide assessment system.

(L. 1982 H.B. 1196 § 50, A.L. 1989 H.B. 408)



Section 217.337 Schedule of activities, work, and program, adherence to, exemption.

Effective 28 Aug 1994

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.337. Schedule of activities, work, and program, adherence to, exemption. — 1. All general population offenders shall be expected to adhere to a schedule of activities of work and rehabilitative programs as prescribed for the offender by the department. This schedule of activities may include, but shall not be limited to:

(1) Academic education programs;

(2) Vocational training programs;

(3) Treatment programs; and

(4) Employment.

2. An offender may be excused from adhering to the required schedule of activities assigned to him if a reason can be established by the offender and validated by the chief administrative officer of the correctional center to which the offender is assigned.

(L. 1994 S.B. 763)



Section 217.343 Emancipation of certain juvenile offenders for certain purposes.

Effective 28 Aug 2003

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.343. Emancipation of certain juvenile offenders for certain purposes. — Offenders who are younger than seventeen years of age and have been adjudicated as an adult shall be emancipated for the purpose of decision making and participation in all department programs and services, including but not limited to medical care, mental health care, treatment programs, educational programs, work assignments, and rehabilitative programs.

(L. 2003 H.B. 138)



Section 217.345 First offenders — mandatory program — physical separation of offenders less than eighteen years of age — rules — contract for provision of services — evaluation process.

Effective 28 Aug 2013

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.345. First offenders — mandatory program — physical separation of offenders less than eighteen years of age — rules — contract for provision of services — evaluation process. — 1. Correctional treatment programs for first offenders in the department shall be established, subject to the control and supervision of the director, and shall include such programs deemed necessary and sufficient for the successful rehabilitation of offenders.

2. Correctional treatment programs for offenders who are younger than eighteen years of age shall be established, subject to the control and supervision of the director. By January 1, 1998, such programs shall include physical separation of offenders who are younger than eighteen years of age from offenders who are eighteen years of age or older.

3. The department shall have the authority to promulgate rules pursuant to subsection 2 of section 217.378* to establish correctional treatment programs for offenders under age eighteen. Such rules may include:

(1) Establishing separate housing units for such offenders; and

(2) Providing housing and program space in existing housing units for such offenders that is not accessible to adult offenders.

4. The department shall have the authority to determine the number of juvenile offenders participating in any treatment program depending on available appropriations. The department may contract with any private or public entity for the provision of services and facilities for offenders under age eighteen. The department shall apply for and accept available federal, state and local public funds including project demonstration funds as well as private moneys to fund such services and facilities.

5. The department shall develop and implement an evaluation process for all juvenile offender programs.

(L. 1982 H.B. 1196 § 52, A.L. 1989 H.B. 408, A.L. 1995 H.B. 174, et al., A.L. 1996 S.B. 489, A.L. 2013 H.B. 215)

*Section 217.378 was repealed by H.B. 1608, 2013



Section 217.350 Transfer of offender, when.

Effective 28 Aug 1995

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.350. Transfer of offender, when. — An offender may be transferred from one correctional center to another by the director.

(L. 1982 H.B. 1196 § 53, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424)



Section 217.355 Education programs established, what included, enrollment required, when.

Effective 28 Aug 1995

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.355. Education programs established, what included, enrollment required, when. — 1. The department shall develop and implement a plan of instruction for the education of offenders.

2. The educational plan shall include:

(1) The accepted curricula for the first to twelfth grades in elementary and high school instruction;

(2) Courses in vocational training best designed to equip offenders for useful occupations upon discharge from the correctional facilities to which they were committed;

(3) The maintenance of adequate library facilities in each correctional center for the use and benefit of the offenders in such centers.

3. The state department of elementary and secondary education and department of higher education shall cooperate with the department concerning the operation and improvement of the educational program by giving such advice, counsel and information as will enable the program to meet the standards and requirements set for other public and vocational schools of the state.

4. The department shall require, by January 1, 2001, all general population offenders who have not obtained a high school education or its equivalent to be enrolled in basic educational programs offered by the department.

(L. 1982 H.B. 1196 § 110, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424)



Section 217.362 Program for offenders with substance abuse addiction — eligibility, disposition, placement — completion, effect.

Effective 27 Jun 2003, see footnote

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.362. Program for offenders with substance abuse addiction — eligibility, disposition, placement — completion, effect. — 1. The department of corrections shall design and implement an intensive long-term program for the treatment of chronic nonviolent offenders with serious substance abuse addictions who have not pleaded guilty to or been convicted of a dangerous felony as defined in section 556.061.

2. Prior to sentencing, any judge considering an offender for this program shall notify the department. The potential candidate for the program shall be screened by the department to determine eligibility. The department shall, by regulation, establish eligibility criteria and inform the court of such criteria. The department shall notify the court as to the offender's eligibility and the availability of space in the program. Notwithstanding any other provision of law to the contrary, except as provided for in section 558.019, if an offender is eligible and there is adequate space, the court may sentence a person to the program which shall consist of institutional drug or alcohol treatment for a period of at least twelve and no more than twenty-four months, as well as a term of incarceration. The department shall determine the nature, intensity, duration, and completion criteria of the education, treatment, and aftercare portions of any program services provided. Execution of the offender's term of incarceration shall be suspended pending completion of said program. Allocation of space in the program may be distributed by the department in proportion to drug arrest patterns in the state. If the court is advised that an offender is not eligible or that there is no space available, the court shall consider other authorized dispositions.

3. Upon successful completion of the program, the board of probation and parole shall advise the sentencing court of an offender's probationary release date thirty days prior to release. If the court determines that probation is not appropriate the court may order the execution of the offender's sentence.

4. If it is determined by the department that the offender has not successfully completed the program, or that the offender is not cooperatively participating in the program, the offender shall be removed from the program and the court shall be advised. Failure of an offender to complete the program shall cause the offender to serve the sentence prescribed by the court and void the right to be considered for probation on this sentence.

5. An offender's first incarceration in a department of corrections program pursuant to this section prior to release on probation shall not be considered a previous prison commitment for the purpose of determining a minimum prison term pursuant to the provisions of section 558.019.

(L. 1994 S.B. 763, A.L. 1998 H.B. 1147, et al., A.L. 2003 S.B. 5)

Effective 6-27-03



Section 217.364 Offenders under treatment program, placement, rules — eligibility — use, purpose, availability — failure to complete.

Effective 01 Jan 2017, see footnote

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.364. Offenders under treatment program, placement, rules — eligibility — use, purpose, availability — failure to complete. — 1. The department of corrections shall establish by regulation the "Offenders Under Treatment Program". The program shall include institutional placement of certain offenders, as outlined in subsection 3 of this section, under the supervision and control of the department of corrections. The department shall establish rules determining how, when and where an offender shall be admitted into or removed from the program.

2. As used in this section, the term "offenders under treatment program" means a one-hundred-eighty-day institutional correctional program for the monitoring, control and treatment of certain substance abuse offenders and certain nonviolent offenders followed by placement on parole with continued supervision.

3. The following offenders may participate in the program as determined by the department:

(1) Any nonviolent offender who has not previously been remanded to the department and who has been found guilty of violating the provisions of chapter 195 or 579 or whose substance abuse was a precipitating or contributing factor in the commission of his offense; or

(2) Any nonviolent offender who has pled guilty or been found guilty of a crime which did not involve the use of a weapon, and who has not previously been remanded to the department.

4. This program shall be used as an intermediate sanction by the department. The program may include education, treatment and rehabilitation programs. If an offender successfully completes the institutional phase of the program, the department shall notify the board of probation and parole within thirty days of completion. Upon notification from the department that the offender has successfully completed the program, the board of probation and parole may at its discretion release the offender on parole as authorized in subsection 1 of section 217.690.

5. The availability of space in the institutional program shall be determined by the department of corrections.

6. If the offender fails to complete the program, the offender shall be taken out of the program and shall serve the remainder of his sentence with the department.

7. Time spent in the program shall count as time served on the sentence.

(L. 1994 S.B. 763, A.L. 1996 S.B. 721, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 217.365 Offenders not to carry money, exceptions, violations, treated as contraband.

Effective 28 Aug 1995

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.365. Offenders not to carry money, exceptions, violations, treated as contraband. — No offender while confined in any correctional center of the department, except those offenders so authorized by the chief administrative officer of a particular center, shall be permitted to have on his person, in his cell, or in his immediate possession, any money or legal tender of any description. Such money or legal tender shall be considered contraband under the rules and regulations of the department. Such contraband shall be confiscated and deposited in the inmate canteen fund and expended pursuant to section 217.195.

(L. 1982 H.B. 1196 § 69, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424)



Section 217.370 Discipline and grievance procedures established — chief administrative officer to abide by.

Effective 28 Aug 1995

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.370. Discipline and grievance procedures established — chief administrative officer to abide by. — The director shall establish rules and regulations pertaining to offender disciplinary procedure and shall establish an offender grievance procedure. The chief administrative officer of each correctional center shall observe these rules and procedures at all times.

(L. 1982 H.B. 1196 § 70, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424)



Section 217.375 Administrative segregation, grounds for — review hearing required — records to be kept — access to medical personnel.

Effective 02 Jul 2004, see footnote

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.375. Administrative segregation, grounds for — review hearing required — records to be kept — access to medical personnel. — 1. When an offender is an immediate security risk, or an offender is violent, struggling and creating sufficient disturbance to indicate he is not in control of himself, or an offender is physically violent, or an offender is in urgent need to be separated from others for his own safety or that of others, or for the security and good order of the correctional facility, the chief administrative officer of the correctional facility or his designee may immediately place the offender in an administrative segregation unit which shall be situated so that the segregation of such offender from the other offenders of the correctional facility is complete. A review hearing shall be held concerning the incident within five working days.

2. A review hearing shall be held for each offender detained in administrative segregation thirty days after the initial period of confinement and every ninety days thereafter. The chief administrative officer of the facility shall keep records of the names of all those offenders confined to administrative segregation, the reason for such confinement, the length of time confined in administrative segregation and any other information required by his division director.

3. Offenders held in administrative segregation shall have access to medical personnel.

4. A review hearing pursuant to this section is not a contested case pursuant to the provisions of chapter 536.

(L. 1982 H.B. 1196 § 71, A.L. 1989 H.B. 408, A.L. 1990 H.B. 974, A.L. 2004 S.B. 921)

Effective 7-02-04



Section 217.380 Records of violations and convictions of offenders, information required — disciplinary segregation, hearing, time period.

Effective 28 Aug 2003

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.380. Records of violations and convictions of offenders, information required — disciplinary segregation, hearing, time period. — 1. When an offender is found guilty of a violation of a correctional facility rule or convicted of a felony or misdemeanor, a record of such violation or conviction shall be recorded in the offender's file and in a central record. The record shall clearly state the offense, the reporting officer's name, when and where the violation or offense was committed and the action taken by any disciplinary body or other personnel of the department.

2. An offender who has violated any published rule or regulation of the division or correctional facility relating to the conduct of offenders may, after proper hearing and upon order of the chief administrative officer or his or her designee of the correctional facility, be confined in a disciplinary segregation unit for a period not to exceed thirty days. Disciplinary segregation of more than ten days may only be given for serious conduct violations as defined by rule or regulation of the division.

3. Violation hearings under the provision of subsection 2 of this section are not contested cases under the provisions of chapter 536. Violation hearings under the provisions of subsection 2 of this section are not subject to the rules of evidence. The department may promulgate rules for violation hearings under the authority of subsection 2 of section 217.040. The conduct of and order from a violation hearing under the provisions of subsection 2 are final and unappealable.

(L. 1982 H.B. 1196 § 72, A.L. 1989 H.B. 408, A.L. 1990 H.B. 974, A.L. 2003 H.B. 138)



Section 217.385 Violence or injury to others or property by offender, penalty.

Effective 01 Jan 2017, see footnote

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.385. Violence or injury to others or property by offender, penalty. — 1. No offender shall knowingly commit violence to an employee of the department or to another offender housed in a department correctional center. Violation of this subsection shall be a class B felony.

2. No offender shall knowingly damage any building or other property owned or operated by the department. Violation of this subsection shall be a class D felony.

(L. 1982 H.B. 1196 § 74, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 217.390 Escape, defined — penalty.

Effective 28 Aug 1995

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.390. Escape, defined — penalty. — An offender absenting himself without leave from any person in charge of his supervision, or from any work assignment, educational release program or job outside of the correctional center, or from any halfway house or correctional facility operated by another political subdivision to which he has been assigned, or who willfully fails to return to such place at the appointed time after having been permitted to leave, shall be deemed on "escape" status. He shall be reported by the division to the appropriate law enforcement officer and upon conviction shall be sentenced for escape as provided in section 575.210. Inadvertent releases shall be rectified by an issuance of a warrant by the director.

(L. 1982 H.B. 1196 § 75, A.L. 1989 H.B. 408, A.L. 1990 H.B. 974, A.L. 1995 H.B. 424)



Section 217.395 Escapee's apprehension — reward may be offered, limitations.

Effective 28 Aug 1989

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.395. Escapee's apprehension — reward may be offered, limitations. — Whenever an offender escapes, the division director shall take all proper measures for the apprehension of the offender and may pay a reward for his apprehension and delivery. The reward shall not exceed five hundred dollars and shall not apply to law enforcement officers or employees of the department.

(L. 1982 H.B. 1196 § 76, A.L. 1989 H.B. 408)



Section 217.400 Furnishing unfit food to offenders, penalty.

Effective 01 Jan 2017, see footnote

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.400. Furnishing unfit food to offenders, penalty. — 1. A person commits the offense of furnishing unfit food to offenders if he does any of the following:

(1) Knowingly furnishes or delivers any diseased, putrid or otherwise unwholesome meat from any animal or fowl that was diseased or otherwise unfit for food to any correctional center operated or funded by the department;

(2) Knowingly furnishes or delivers any other unwholesome food, vegetables or provisions whatsoever to such correctional centers to be used as food by the offenders in such correctional centers;

(3) Knowingly receives or consents to receive as an employee of such correctional center any diseased or unwholesome meat, food or provisions.

2. Furnishing unfit food to offenders is a class E felony.

(L. 1982 H.B. 1196 § 25, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 217.405 Offender abuse, penalty — employees not to use physical force, exception.

Effective 01 Jan 2017, see footnote

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.405. Offender abuse, penalty — employees not to use physical force, exception. — 1. Except as provided in subsection 3 of this section, a person commits the offense of offender abuse if he or she knowingly injures the physical well-being of any offender under the jurisdiction of the department by beating, striking, wounding or by sexual contact with such person.

2. Offender abuse is a class D felony.

3. No employee of the department shall use any physical force on an offender except the employee shall have the right to use such physical force as is necessary to defend himself or herself, suppress an individual or group revolt or insurrection, enforce discipline or to secure the offender.

(L. 1982 H.B. 1196 § 26, A.L. 1989 H.B. 408, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 217.410 Abuse of offender, duty to report, penalty — confidentiality of report, immunity from liability — harassment prohibited.

Effective 28 Aug 1995

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.410. Abuse of offender, duty to report, penalty — confidentiality of report, immunity from liability — harassment prohibited. — 1. When any employee of the department has reasonable cause to believe that an offender in a correctional center operated or funded by the department has been abused, he shall immediately report it in writing to the director.

2. The written report shall contain the name and address of the correctional center; the name of the offender; information regarding the nature of the abuse; the name of the complainant; and any other information which might be helpful in an investigation.

3. Any person required by subsection 1 of this section to report or cause a report to be made, but who fails to do so within a reasonable time after the act of abuse or neglect is guilty of a class A misdemeanor.

4. In addition to those persons required to report under subsection 1 of this section, any other person having reasonable cause to believe that an offender has been abused may report such information to the director.

5. Upon receipt of a report, the department shall initiate an investigation within twenty-four hours.

6. If the investigation indicates possible abuse of an offender, the investigator shall refer the complaint, together with his report, to the director for appropriate action.

7. Reports made pursuant to this section shall be confidential and shall not be deemed a public record and shall not be subject to the provisions of section 109.180 or chapter 610.

8. Anyone who makes a report pursuant to this section or who testifies in any administrative or judicial proceeding arising from the report shall be immune from any civil or criminal liability for making such a report or for testifying, except for liability for perjury, unless such person acted in bad faith or with malicious purpose.

9. Within five working days after a report required to be made under subsection 1 of this section is received, the person making the report shall be notified in writing of its receipt and of the initiation of the investigation.

10. No person who directs or exercises any authority in a correctional center operated or funded by the department shall harass, dismiss or retaliate against an offender or employee because he or any member of his family has made a report of any violation or suspected violation of laws, ordinances or regulations applying to the correctional center which he has reasonable cause to believe has been committed or has occurred.

(L. 1982 H.B. 1196 § 27, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424)



Section 217.412 Autopsy required, when — reports to be maintained by department.

Effective 28 Aug 1995

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.412. Autopsy required, when — reports to be maintained by department. — It shall be the duty of the department of corrections to ensure that an autopsy is performed upon all offenders within the custody of the department who die under violent or suspicious circumstances or apparent suicide to ascertain as nearly as possible the cause of death. The department shall maintain a record of the findings and conclusions of each such autopsy.

(L. 1995 H.B. 424 § 2)



Section 217.415 Disqualification from holding position in correctional facility, when.

Effective 28 Aug 1989

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.415. Disqualification from holding position in correctional facility, when. — A person convicted of any crime under section 217.400, 217.405, or 217.410 shall be disqualified from holding any position in the department.

(L. 1982 H.B. 1196 § 28, A.L. 1989 H.B. 408)



Section 217.420 Surgery, general anesthetic not authorized for offender without consent or court order, exceptions, emergencies — treatment against religious beliefs, when allowed.

Effective 28 Aug 1995

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.420. Surgery, general anesthetic not authorized for offender without consent or court order, exceptions, emergencies — treatment against religious beliefs, when allowed. — 1. Except in case of an emergency, the department shall not authorize or permit any major surgery to be performed upon or general anesthetic to be administered to any offender committed to the department unless specific written consent thereto shall first have been obtained from the offender or his parent or legal guardian if he is a minor, or, in the absence of such consent, from the court which vested legal custody of such offender in the department or the circuit court of the county where the offender is located.

2. Upon the recommendation of an attending physician, psychiatrist, psychologist, surgeon or dentist, the department may authorize medical, psychiatric, psychological, surgical or dental care and treatment, respectively, as may be required by the condition of the offender. If the care and treatment is contrary to the religious tenets and beliefs of such offender, the treatment of such offender may be authorized by the department only upon the specific written consent of the offender, or his parent or legal guardian if he is a minor, or, in the absence of such consent, upon the specific written order of the court which vested legal custody of the offender in the department or the circuit court of the county where the offender's correctional center is located.

3. When the offender has been placed in a correctional center other than one administered by the department, the person or persons administering such facility shall have the authority to provide the offender with necessary medical, psychiatric, psychological, surgical or dental care only to the extent that such authority has been delegated to such persons with respect to particular offenders and subject to such limitations as may be prescribed by law.

(L. 1982 H.B. 1196 § 29, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424)



Section 217.425 Furlough of prisoners, when — time limitations, exceptions — waiver required, when — notice requirements.

Effective 28 Aug 1989

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.425. Furlough of prisoners, when — time limitations, exceptions — waiver required, when — notice requirements. — 1. The director may extend the limits of the place of confinement of an offender who, he has reasonable cause to believe, will honor his trust, by authorizing the offender, under prescribed conditions, to visit specifically designated places within the state for a period not to exceed thirty days per year and to return to the custody of the department. The authority herein conferred may be exercised to permit the offender to visit a relative who is ill, to attend the funeral of a relative, to obtain medical services not otherwise available, to contact prospective employers and to participate in approved rehabilitation programs. If the offender is enrolled in a community release program or in need of emergency medical services, the thirty day per annum limitation may be extended at the director's discretion.

2. A copy of any order of the director shall be sent to the circuit judge, sheriff and prosecuting attorney of the county or circuit attorney of any city not within a county from which the offender was sentenced and the county of the proposed visit at least ten days in advance of such order except in the case of an order permitting the visit to attend the funeral of a relative or for an emergency medical furlough.

(L. 1982 H.B. 1196 § 93, A.L. 1989 H.B. 408)



Section 217.430 Residential treatment centers and community based sanctions — assignment of offenders — contracts to establish, provisions, locations — payments, how made — inmates fund established, use — regulation of inmates.

Effective 28 Aug 1995

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.430. Residential treatment centers and community based sanctions — assignment of offenders — contracts to establish, provisions, locations — payments, how made — inmates fund established, use — regulation of inmates. — 1. The director may contract with private or public organizations and correctional facilities operated by other political subdivisions in this state having suitable facilities for the establishment of residential treatment facilities and other community-based sanctions where persons committed to the custody and supervision of the department may be housed and supervised outside of regularly established departmental correctional centers.

2. Contracts under this section shall include the following minimum conditions:

(1) The contracting parties shall agree to implement a program for each offender assigned to a residential treatment facility or other community-based sanction. The program shall be prepared in cooperation with the department and shall take into consideration the needs and abilities of the individual;

(2) Provision shall be made for inspection of the facilities used under the contract on a regular basis by a full-time employee of the department to assure adherence to the programs and maintenance of adequate health and conduct standards;

(3) Payment for housing and supervision shall be made on a monthly basis. The director shall obligate no more than the amount appropriated in each fiscal year's budget for such services;

(4) Offenders assigned to residential treatment facilities or other community-based sanctions shall be encouraged to seek outside employment and shall be required to pay a percentage of their earned wages established by the director to a maximum amount not to exceed the average daily per capita costs for maintenance of all persons committed to the department during the previous fiscal year. All moneys received from the offenders shall be paid into the state treasury and credited to the "Inmate Fund", which is hereby created. This fund shall be supervised by the director and all expenditures therefrom shall be approved by the director. The funds shall be used as provided by appropriation, to support offenders in education programs, drug treatment programs, residential treatment facilities, other community-based sanctions, electronic monitoring, or in work or educational release programs;

(5) Offenders assigned to residential treatment facilities or other community-based sanctions shall be governed by the same laws and department, division, and correctional center rules as apply to all persons committed to the department. Individuals assigned to a residential treatment facility or other community-based sanctions from a department facility may be returned to a correctional center of the department for infractions of rules or failure to comply with a release program;

(6) No residential treatment facility may be located in any unincorporated area of a county or within a city where the zoning is for single-family residency use or occupancy, without prior approval of the governing body of the county or city.

(L. 1982 H.B. 1196 § 94, A.L. 1989 H.B. 408, A.L. 1990 H.B. 974, A.L. 1995 H.B. 424)



Section 217.435 Work or educational release program.

Effective 28 Aug 1989

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.435. Work or educational release program. — 1. The director may establish, at those correctional facilities he so designates, a program of work and educational release for those offenders who meet the standards established by department rules and regulations.

2. Each offender on work release shall pay a percentage of his wages, established by department rules, to a maximum of the per capita cost of offender support per month, to the department as maintenance. The money received from the inmate shall be deposited in the inmate fund and shall be expended pursuant to section 217.430.

3. All offenders in college educational release programs shall be responsible for their own school expenses.

(L. 1982 H.B. 1196 § 95, A.L. 1989 H.B. 408)



Section 217.437 Work by offenders, not employment, when — benefitting entity immune from suit, exceptions.

Effective 28 Aug 1995

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.437. Work by offenders, not employment, when — benefitting entity immune from suit, exceptions. — Performance of free work or work compensated at less than minimum wage for a public or charitable purpose, by any person under the supervision of the department of corrections, shall not be deemed employment within the meaning of the provisions of chapter 288. Any county, city, person, organization, or agency charged with the supervision of such free work or who benefits from its performance shall be immune from any suit by the offender or any person deriving a cause of action from him if such cause of action arises from such supervision or performance, except for negligence or an intentional tort.

(L. 1995 H.B. 424 § 1)



Section 217.439 Photograph of offender to be taken prior to release, when — provided to victim upon request.

Effective 28 Aug 2009

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.439. Photograph of offender to be taken prior to release, when — provided to victim upon request. — Upon the victim's request, a photograph shall be taken of the incarcerated individual prior to release from incarceration and a copy of the photograph shall be provided to the crime victim.

(L. 2009 H.B. 62 merged with S.B. 338)



Section 217.440 Program of restorative justice, requirements.

Effective 14 Jul 1997, see footnote

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.440. Program of restorative justice, requirements. — The director is authorized to establish a program of restorative justice within the department's correctional centers and to require that offenders offer acts and expressions of sincere remorse for the offense committed and its impact on the victims and the community. Such program requirements may include, but are not limited to, community service work requirements while incarcerated and participation in victim-oriented programs, as well as other restorative activities to be determined by the department.

(L. 1997 H.B. 823, S.B. 430, A.L. 2002 H.B. 2078 Revision)



Section 217.450 Offender may request final disposition of pending indictment, information or complaint, how requested — director to notify offender of pending actions, failure to notify, effect.

Effective 28 Aug 2009

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.450. Offender may request final disposition of pending indictment, information or complaint, how requested — director to notify offender of pending actions, failure to notify, effect. — 1. Any person confined in a department correctional facility may request a final disposition of any untried indictment, information or complaint pending in this state on the basis of which a law enforcement agency, prosecuting attorney's office, or circuit attorney's office has delivered a certified copy of a warrant and has requested that a detainer be lodged against him with the facility where the offender is confined. The request shall be in writing addressed to the court in which the indictment, information or complaint is pending and to the prosecuting attorney charged with the duty of prosecuting it, and shall set forth the place of imprisonment.

2. When the director receives a certified copy of a warrant and a written request by the issuing agency to place a detainer, the director shall lodge a detainer in favor of the requesting agency. The director shall promptly inform each offender in writing of the source and nature of any untried indictment, information or complaint for which a detainer has been lodged against him of which the director has knowledge, and of his right to make a request for final disposition of such indictment, information or complaint on which the detainer is based.

3. Failure of the director to comply with this section shall not be the basis for dismissing the indictment, information, or complaint unless the court also finds that the offender has been denied his or her constitutional right to a speedy trial.

(L. 1982 H.B. 1196 § 78, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424, A.L. 2009 H.B. 62 merged with H.B. 481)



Section 217.455 Director of division of adult institutions to transmit information and request.

Effective 28 Aug 1989

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.455. Director of division of adult institutions to transmit information and request. — The request provided for in section 217.450 shall be delivered to the director, who shall forthwith:

(1) Certify the term of commitment under which the offender is being held, the time already served, the time remaining to be served on the sentence, the time of parole eligibility of the offender, and any decisions of the state board of probation and parole relating to the offender; and

(2) Send by registered or certified mail, return receipt requested, one copy of the request and certificate to the court and one copy to the prosecuting attorney to whom it is addressed.

(L. 1982 H.B. 1196 § 79, A.L. 1989 H.B. 408)



Section 217.460 Trial to be held, when — failure, effect.

Effective 28 Aug 2009

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.460. Trial to be held, when — failure, effect. — Within one hundred eighty days after the receipt of the request and certificate, pursuant to sections 217.450 and 217.455, by the court and the prosecuting attorney or within such additional necessary or reasonable time as the court may grant, for good cause shown in open court, the offender or his counsel being present, the indictment, information or complaint shall be brought to trial. The parties may stipulate for a continuance or a continuance may be granted if notice is given to the attorney of record with an opportunity for him to be heard. If the indictment, information or complaint is not brought to trial within the period and if the court finds that the offender's constitutional right to a speedy trial has been denied, no court of this state shall have jurisdiction of such indictment, information or complaint, nor shall the untried indictment, information or complaint be of any further force or effect; and the court shall issue an order dismissing the same with prejudice.

(L. 1982 H.B. 1196 § 80, A.L. 1989 H.B. 408, A.L. 2009 H.B. 62 merged with H.B. 481)

(1991) Defendant's first trial resulted in a mistrial and second trial took place more than one hundred eighty days after defendant filed request for speedy trial, therefore statute was complied with, because defendant was “brought to trial” within the one hundred eighty days. State v. Clark, 809 S.W.2d 139 (Mo.App.E.D.).



Section 217.465 Escape by offender, effect of.

Effective 28 Aug 1989

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.465. Escape by offender, effect of. — Escape from custody by any offender subsequent to his execution of a request for final disposition of an untried indictment, information or complaint shall void the request.

(L. 1982 H.B. 1196 § 81, A.L. 1989 H.B. 408)



Section 217.470 Transportation expenses, how paid.

Effective 28 Aug 1989

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.470. Transportation expenses, how paid. — The expense of transporting any offender between the place of his confinement and the county wherein an untried indictment, information or complaint is pending shall be paid by the county. It shall be the duty of the sheriff to transport the offender, and he shall be compensated for such service as provided by section 57.290.

(L. 1982 H.B. 1196 § 82, A.L. 1989 H.B. 408)



Section 217.475 Director of division of adult institutions to inform prisoner of the law in writing.

Effective 28 Aug 1989

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.475. Director of division of adult institutions to inform prisoner of the law in writing. — The director shall arrange for all offenders to be informed in writing of the provisions of sections 217.450 to 217.485 and for a record of such writing to be placed in the offender's file.

(L. 1982 H.B. 1196 § 83, A.L. 1983 H.B. 713 Revision, A.L. 1989 H.B. 408)



Section 217.480 Uniformity of construction.

Effective 28 Aug 1983

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.480. Uniformity of construction. — Sections 217.450 to 217.485 shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.

(L. 1982 H.B. 1196 § 84, A.L. 1983 H.B. 713 Revision)



Section 217.485 Title of the law.

Effective 28 Aug 1983

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.485. Title of the law. — Sections 217.450 to 217.485 may be cited as the "Uniform Mandatory Disposition of Detainers Law".

(L. 1982 H.B. 1196 § 85, A.L. 1983 H.B. 713 Revision)



Section 217.490 Agreement on detainers adopted — compact text.

Effective 28 Aug 1982

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.490. Agreement on detainers adopted — compact text. — The "Agreement on Detainers" is hereby enacted into law and entered into with all jurisdictions legally joining therein, in the form substantially as follows:

AGREEMENT ON DETAINERS

ARTICLE I

The party states find that charges outstanding against a prisoner, detainers based on untried indictments, informations or complaints, and difficulties in securing speedy trial of persons already incarcerated in other jurisdictions, produce uncertainties which obstruct programs of prisoner treatment and rehabilitation. Accordingly, it is the policy of the party states and the purpose of this agreement to encourage the expeditious and orderly disposition of such charges and determination of the proper status of any and all detainers based on untried indictments, informations or complaints. The party states also find that proceedings with reference to such charges and detainers, when emanating from another jurisdiction, cannot properly be had in the absence of cooperative procedures. It is the further purpose of this agreement to provide such cooperative procedures.

ARTICLE II

As used in this agreement:

1. "State" means a state of the United States; the United States of America; a territory or possession of the United States; the District of Columbia; the commonwealth of Puerto Rico.

2. "Sending state" means a state in which a prisoner is incarcerated at the time that he initiates a request for final disposition pursuant to article III of this agreement or at the time that a request for custody or availability is initiated pursuant to article IV hereof.

3. "Receiving state" means the state in which trial is to be had on an indictment, information or complaint pursuant to article III or article IV of this agreement.

ARTICLE III

1. Whenever a person has entered upon a term of imprisonment in a penal or correctional institution of a party state, and whenever during the continuance of the term of imprisonment there is pending in any other party state any untried indictment, information or complaint on the basis of which a detainer has been lodged against the prisoner, he shall be brought to trial within one hundred eighty days after he shall have caused to be delivered to the prosecuting officer and the appropriate court of the prosecuting officer's jurisdiction written notice of the place of his imprisonment and his request for a final disposition to be made of the indictment, information or complaint; provided that for good cause shown in open court, the prisoner or his counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance. The request of the prisoner shall be accompanied by a certificate of the appropriate official having custody of the prisoner, stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner, and any decisions of the state parole agency relating to the prisoner.

2. The written notice and request for final disposition referred to in paragraph 1 of this article shall be given or sent by the prisoner to the warden, director of the division of adult institutions or other official having custody of him, who shall promptly forward it together with the certificate to the appropriate prosecuting official and court by registered or certified mail, return receipt requested.

3. The warden, director of the division of adult institutions or other official having custody of the prisoner shall promptly inform him of the source and contents of any detainer lodged against him and shall also inform him of his right to make a request for final disposition of the indictment, information or complaint on which the detainer is based.

4. Any request for final disposition made by a prisoner pursuant to paragraph 1 of this article shall operate as a request for final disposition of all untried indictments, informations or complaints on the basis of which detainers have been lodged against the prisoner from the state to whose prosecuting official the request for final disposition is specifically directed. The warden, director of the division of adult institutions or other official having custody of the prisoner shall forthwith notify all appropriate prosecuting officers and courts in the several jurisdictions within the state to which the prisoner's request for final disposition is being sent of the proceeding being initiated by the prisoner. Any notification sent pursuant to this paragraph shall be accompanied by copies of the prisoner's written notice, request, and the certificate. If trial is not had on any indictment, information or complaint contemplated hereby prior to the return of the prisoner to the original place of imprisonment, such indictment, information or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

5. Any request for final disposition made by a prisoner pursuant to paragraph 1 of this article shall also be deemed to be a waiver of extradition with respect to any charge or proceeding contemplated thereby or included therein by reason of paragraph 4 of this article, and a waiver of extradition to the receiving state to serve any sentence there imposed upon him, after completion of his term of imprisonment in the sending state. The request for final disposition shall also constitute a consent by the prisoner to the production of his body in any court where his presence may be required in order to effectuate the purposes of this agreement and a further consent voluntarily to be returned to the original place of imprisonment in accordance with the provisions of this agreement. Nothing in this paragraph shall prevent the imposition of a concurrent sentence if otherwise permitted by law.

6. Escape from custody by the prisoner subsequent to his execution of the request for final disposition referred to in paragraph 1 of this article shall void the request.

ARTICLE IV

1. The appropriate officers of the jurisdiction in which an untried indictment, information or complaint is pending shall be entitled to have a prisoner against whom he has lodged a detainer and who is serving a term of imprisonment in any party state made available in accordance with paragraph 1 of article V of this agreement upon presentation of a written request for temporary custody or availability to the appropriate authorities of the state in which the prisoner is incarcerated; provided that the court having jurisdiction of the indictment, information or complaint shall have duly approved, recorded and transmitted the request; and provided further that there shall be a period of thirty days after receipt by the appropriate authorities before the request be honored, within which period the governor of the sending state may disapprove the request for temporary custody or availability, either upon his own motion or upon motion of the prisoner.

2. Upon receipt of the officer's written request as provided in paragraph 1 of this article, the appropriate authorities having the prisoner in custody shall furnish the officer with a certificate stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner, and any decisions of the state parole agency relating to the prisoner. The authorities simultaneously shall furnish all other officers and appropriate courts in the receiving state who have lodged detainers against the prisoner with similar certificates and with notices informing them of the request for custody or availability and of the reasons therefor.

3. In respect of any proceeding made possible by this article, trial shall be commenced within one hundred twenty days of the arrival of the prisoner in the receiving state, but for good cause shown in open court, the prisoner or his counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance.

4. Nothing contained in this article shall be construed to deprive any prisoner of any right which he may have to contest the legality of his delivery as provided in paragraph 1 of this article, but such delivery may not be opposed or denied on the ground that the executive authority of the sending state has not affirmatively consented to or ordered such delivery.

5. If trial is not had on any indictment, information or complaint contemplated hereby prior to the prisoner's being returned to the original place of imprisonment pursuant to paragraph 5 of article V of this agreement, such indictment, information or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

ARTICLE V

1. In response to a request made under article III or article IV of this agreement, the appropriate authority in a sending state shall offer to deliver temporary custody of the prisoner to the appropriate authority in the state where the indictment, information or complaint is pending against the person in order that speedy and efficient prosecution may be had. If the request for final disposition is made by the prisoner, the offer of temporary custody shall accompany the written notice provided for in article III of this agreement. In the case of a federal prisoner, the appropriate authority in the receiving state shall be entitled to temporary custody as provided by this agreement or to the prisoner's presence in federal custody at the place for trial, whichever custodial arrangement may be approved by the custodian.

2. The officer or other representative of a state accepting an offer of temporary custody shall present the following upon demand:

(1) Proper identification and evidence of his authority to act for the state into whose temporary custody the prisoner is to be given; and

(2) A duly certified copy of the indictment, information or complaint on the basis of which the detainer has been lodged and on the basis of which the request for temporary custody of the prisoner has been made.

3. If the appropriate authority shall refuse or fail to accept temporary custody of the person, or in the event that an action on the indictment, information or complaint on the basis of which the detainer has been lodged is not brought to trial within the period provided in article III or article IV of this agreement, the appropriate court of the jurisdiction where the indictment, information or complaint has been pending shall enter an order dismissing the same with prejudice, and any detainer based thereon shall cease to be of any force or effect.

4. The temporary custody referred to in this agreement shall be only for the purpose of permitting prosecution on the charge or charges contained in one or more untried indictments, informations, or complaints which form the basis of the detainer or detainers or for prosecution on any other charge or charges arising out of the same transaction. Except for his attendance at court and while being transported to or from any place at which his presence may be required, the prisoner shall be held in a suitable jail or other facility regularly used for persons awaiting prosecution.

5. At the earliest practicable time consonant with the purposes of this agreement, the prisoner shall be returned to the sending state.

6. During the continuance of temporary custody or while the prisoner is otherwise being made available for trial as required by this agreement, time being served on the sentence shall continue to run but good time shall be earned by the prisoner only if, and to the extent that, the law and practice of the jurisdiction which imposed the sentence may allow.

7. For all purposes other than that for which temporary custody as provided in this agreement is exercised, the prisoner shall be deemed to remain in the custody of and subject to the jurisdiction of the sending state and any escape from temporary custody may be dealt with in the same manner as an escape from the original place of imprisonment or in any other manner permitted by law.

8. From the time that a party state receives custody of a prisoner pursuant to this agreement until such prisoner is returned to the territory and custody of the sending state, the state in which the one or more untried indictments, informations or complaints are pending or in which trial is being had shall be responsible for the prisoner and shall also pay all costs of transporting, caring for, keeping and returning the prisoner. The provisions of this paragraph shall govern unless the states concerned shall have entered into a supplementary agreement providing for a different allocation of costs and responsibilities as between or among themselves. Nothing herein contained shall be construed to alter or affect any internal relationship among the departments, agencies and officers of and in the government of a party state, or between a party state and its subdivisions, as to the payment of costs, or responsibilities therefor.

ARTICLE VI

1. In determining the duration and expiration dates of the time periods provided in articles III and IV of this agreement, the running of the time periods shall be tolled whenever and for as long as the prisoner is unable to stand trial, as determined by the court having jurisdiction of the matter.

2. No provisions of this agreement, and no remedy made available by this agreement, shall apply to any person who is adjudged to be mentally ill.

ARTICLE VII

Each state party to this agreement shall designate an officer who, acting jointly with like officers of other party states, shall promulgate rules and regulations to carry out more effectively the terms and provisions of this agreement, and who shall provide, within and without the state, information necessary to the effective operation of this agreement.

ARTICLE VIII

This agreement shall enter into full force and effect as to a party state when such state has enacted the same into law. A state party to this agreement may withdraw herefrom by enacting a statute repealing the same. However, the withdrawal of any state shall not affect the status of any proceedings already initiated by inmates or by state officers at the time such withdrawal takes effect, nor shall it affect their rights in respect thereof.

ARTICLE IX

This agreement shall be liberally construed so as to effectuate its purposes. The provisions of this agreement shall be severable and if any phrase, clause, sentence or provision of this agreement is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this agreement and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this agreement shall be held contrary to the constitution of any state party hereto, the agreement shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

(L. 1982 H.B. 1196 § 86)

(1987) The 180-day limitation period imposed by subsection 1 of article III of this section does not commence until proper state authorities receive a request for final disposition of an outstanding detainer. State v. Walton, 734 S.W.2d 502 (Mo. banc).



Section 217.495 Appropriate court defined.

Effective 28 Aug 1982

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.495. Appropriate court defined. — The phrase "appropriate court" as used in the agreement on detainers shall, with reference to the courts of this state, mean the state supreme court, the state court of appeals, and the state circuit courts except the probate or municipal divisions thereof.

(L. 1982 H.B. 1196 § 87)



Section 217.500 Enforcement and cooperation required of whom.

Effective 28 Aug 1982

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.500. Enforcement and cooperation required of whom. — All courts, departments, agencies, officers and employees of this state and its political subdivisions are hereby directed to enforce the agreement on detainers and to cooperate with one another and with other party states in enforcing the agreement and effectuating its purpose.

(L. 1982 H.B. 1196 § 88)



Section 217.505 Compact not to require application of habitual offender law.

Effective 28 Aug 1982

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.505. Compact not to require application of habitual offender law. — Nothing in sections 217.490 to 217.520 or in the agreement on detainers shall be construed to require the application of the habitual offender law, sections 556.280 and 556.290, to any person on account of any conviction had in a proceeding brought to final disposition by reason of the use of this agreement.

(L. 1982 H.B. 1196 § 89)



Section 217.510 Escape by offender, effect on.

Effective 28 Aug 1989

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.510. Escape by offender, effect on. — Escape from custody by any offender subsequent to the execution of a request for final disposition under the provisions of sections 217.490 to 217.520 shall void the request and subject the offender to conviction under sections 217.225 and 217.390 relating to escape from custody.

(L. 1982 H.B. 1196 § 90, A.L. 1989 H.B. 408)



Section 217.515 Chief administrative officer to deliver offender, when.

Effective 28 Aug 1995

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.515. Chief administrative officer to deliver offender, when. — The chief administrative officer of a state correctional center shall give over the person of any offender within such correctional center whenever so required by the operation of the agreement on detainers.

(L. 1982 H.B. 1196 § 91, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424)



Section 217.520 Governor to designate administrator.

Effective 28 Aug 1982

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.520. Governor to designate administrator. — The governor shall designate a central administrator of and information agent for the agreement on detainers.

(L. 1982 H.B. 1196 § 92)



Section 217.525 Director authorized to contract with United States for stated purposes.

Effective 28 Aug 1995

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.525. Director authorized to contract with United States for stated purposes. — The director is hereby authorized to enter into a contract on behalf of the state of Missouri with the United States, pursuant to the provisions of an act of the Congress of the United States granting consent to the states to enter into agreements or compacts for cooperative effort and mutual assistance in the prevention of crime and for other purposes, which contract shall have as its objective the establishment of programs whereby persons convicted of crimes in any state party to the agreement may be transferred to and incarcerated in correctional facilities in any other state party to the agreement.

(L. 1982 H.B. 1196 § 111, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424)



Section 217.530 Convicted offender not to be transferred to state where wanted for crime.

Effective 28 Aug 1995

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.530. Convicted offender not to be transferred to state where wanted for crime. — No part of this law may be used to transfer a Missouri convicted offender against his will from Missouri to a state where he is wanted for the commission of any criminal offense.

(L. 1982 H.B. 1196 § 112, A.L. 1995 H.B. 424)



Section 217.535 Compact adopted — text — contract must comply.

Effective 28 Aug 1982

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.535. Compact adopted — text — contract must comply. — The contract authorized by section 217.525 shall conform to the Interstate Corrections Compact which is hereby enacted as follows:

INTERSTATE CORRECTIONS COMPACT

ARTICLE I

Purpose and Policy

The party states, desiring by common action to fully utilize and improve their institutional facilities and provide adequate programs for the confinement, treatment and rehabilitation of various types of offenders, declare that it is the policy of each of the party states to provide such facilities and programs on a basis of cooperation with one another, thereby serving the best interests of such offenders and of society and effecting economies in capital expenditures and operational costs. The purpose of this compact is to provide for the mutual development and execution of such programs of cooperation for the confinement, treatment and rehabilitation of offenders with the most economical use of human and material resources.

ARTICLE II

Definitions

As used in this compact, unless the context clearly requires otherwise:

(a) "State" means a state of the United States; the United States of America; a territory or possession of the United States; the District of Columbia; the commonwealth of Puerto Rico.

(b) "Sending state" means a state party to this compact in which conviction or court commitment was had.

(c) "Receiving state" means a state party to this compact to which an inmate is sent for confinement other than a state in which conviction or court commitment was had.

(d) "Inmate" means a male or female offender who is committed, under sentence to or confined in a penal or correctional institution.

(e) "Institution" means any penal or correctional facility, including but not limited to a facility for the mentally ill or mentally defective, in which inmates as defined in (d) above may lawfully be confined.

ARTICLE III

Contracts

(a) Each party state may make one or more contracts with any one or more of the other party states for the confinement of inmates on behalf of a sending state in institutions situated within receiving states. Any such contract shall provide for:

1. Its duration.

2. Payments to be made to the receiving state by the sending state for inmate maintenance, extraordinary medical and dental expenses, and any participation in or receipt by inmates of rehabilitative or correctional services, facilities, programs or treatment not reasonably included as part of normal maintenance.

3. Participation in programs of inmate employment, if any; the disposition or crediting of any payments received by inmates on account thereof; and the crediting of proceeds from or disposal of any products resulting therefrom.

4. Delivery and retaking of inmates.

(a) Such other matters as may be necessary and appropriate to fix the obligations, responsibilities and rights of the sending and receiving states.

(b) The terms and provisions of this compact shall be a part of any contract entered into by the authority of or pursuant thereto, and nothing in any such contract shall be inconsistent therewith.

ARTICLE IV

Procedures and Rights

(a) Whenever the duly constituted authorities in a state party to this compact, and which has entered into a contract pursuant to article III, shall decide that confinement in, or transfer of an inmate to, an institution within the territory of another party state is necessary or desirable in order to provide adequate quarters and care or an appropriate program of rehabilitation or treatment, said officials may direct that the confinement be within an institution within the territory of said other party state, the receiving state to act in that regard solely as agent for the sending state.

(b) The appropriate officials of any state party to this compact shall have access, at all reasonable times, to any institution in which it has a contractual right to confine inmates for the purpose of inspecting the facilities thereof and visiting such of its inmates as may be confined in the institution.

(c) Inmates confined in an institution pursuant to the terms of this compact shall at all times be subject to the jurisdiction of the sending state and may at any time be removed therefrom for transfer to a prison or other institution within the sending state, for transfer to another institution in which the sending state may have a contractual or other right to confine inmates, for release on probation or parole, for discharge, or for any other purpose permitted by the laws of the sending state; provided that the sending state shall continue to be obligated to such payments as may be required pursuant to the terms of any contract entered into under the terms of article III.

(d) Each receiving state shall provide regular reports to each sending state on the inmates of that sending state in institutions pursuant to this compact including a conduct record of each inmate and certify said record to the official designated by the sending state, in order that each inmate may have official review of his or her record in determining and altering the disposition of said inmate in accordance with the law which may obtain in the sending state and in order that the same may be a source of information for the sending state.

(e) All inmates who may be confined in an institution pursuant to the provisions of this compact shall be treated in a reasonable and humane manner and shall be treated equally with such similar inmates of the receiving state as may be confined in the same institution. The fact of confinement in a receiving state shall not deprive any inmate so confined of any legal rights which said inmate would have had if confined in an appropriate institution of the sending state.

(f) Any hearing or hearings to which an inmate confined pursuant to this compact may be entitled by the laws of the sending state may be had before the appropriate authorities of the sending state or of the receiving state if authorized by the sending state. The receiving state shall provide adequate facilities for such hearings as may be conducted by the appropriate officials of a sending state. In the event such hearing or hearings are had before officials of the receiving state, the governing law shall be that of the sending state and a record of the hearing or hearings as prescribed by the sending state shall be made. Said record together with any recommendations of the hearing officials shall be transmitted forthwith to the official or officials before whom the hearing would have been had if it had taken place in the sending state. In any and all proceedings had pursuant to the provisions of this subdivision, the officials of the receiving state shall act solely as agents of the sending state and no final determination shall be made in any matter except by the appropriate officials of the sending state.

(g) Any inmate confined pursuant to this compact shall be released within the territory of the sending state unless the inmate, and the sending and receiving states, shall agree upon release in some other place. The sending state shall bear the cost of such return to its territory.

(h) Any inmate confined pursuant to the terms of this compact shall have any and all rights to participate in and derive any benefits or incur or be relieved of any obligations or have such obligations modified or his status changed on account of any action or proceeding in which he could have participated if confined in any appropriate institution of the sending state located within such state.

(i) The parent, guardian, trustee, or other person or persons entitled under the laws of the sending state to act for, advise, or otherwise function with respect to any inmate shall not be deprived of or restricted in his exercise of any power in respect of any inmate confined pursuant to the terms of this compact.

ARTICLE V

Acts Not Reviewable in Receiving State Extradition

(a) Any decision of the sending state in respect of any matter over which it retains jurisdiction pursuant to this compact shall be conclusive upon and not reviewable within the receiving state, but if at the time the sending state seeks to remove an inmate from an institution in the receiving state there is pending against the inmate within such state any criminal charge or if the inmate is formally accused of having committed within such state a criminal offense, the inmate shall not be returned without the consent of the receiving state until discharged from prosecution or other forms of proceedings, imprisonment or detention for such offense. The duly accredited officers of the sending state shall be permitted to transport inmates pursuant to this compact through any and all states party to this compact without interference.

(b) An inmate who escapes from an institution in which he is confined pursuant to this compact shall be deemed a fugitive from the sending state and from the state in which the institution is situated. In the case of an escape to a jurisdiction other than the sending or receiving state, the responsibility for institution of extradition or rendition proceedings shall be that of the sending state, but nothing contained herein shall be construed to prevent or affect the activities of officers and agencies of any jurisdiction directed toward the apprehension and return of an escapee.

ARTICLE VI

Federal Aid

Any state party to this compact may accept federal aid for use in connection with any institution or program, the use of which is or may be affected by this compact or any contract pursuant hereto and any inmate in a receiving state pursuant to this compact may participate in any such federally aided program or activity for which the sending and receiving states have made contractual provision, provided that if such program or activity is not part of the customary correctional regimen the express consent of the appropriate official of the sending state shall be required therefor.

ARTICLE VII

Entry into Force

This compact shall enter into force and become effective and binding upon the state so acting when it has been enacted into law by any two states. Thereafter, this compact shall enter into force and become effective and binding as to any other of said states upon similar action by such states.

ARTICLE VIII

Withdrawal and Termination

This compact shall continue in force and remain binding upon a party state until it shall have enacted a statute repealing the same and providing for the sending of formal written notice of withdrawal from the compact to the appropriate officials of all other party states. An actual withdrawal shall not take effect until one year after the notices provided in said statute have been sent. Such withdrawal shall not relieve the withdrawing state from its obligations assumed hereunder prior to the effective date of withdrawal. Before the effective date of withdrawal, a withdrawing state shall remove to its territory, at its own expense, such inmates as it may have confined pursuant to the provisions of this compact.

ARTICLE IX

Other Arrangements Unaffected

Nothing contained in this compact shall be construed to abrogate or impair any agreement or other arrangement which a party state may have with a nonparty state for the confinement, rehabilitation or treatment of inmates nor to repeal any other laws of a party state authorizing the making of cooperative institutional arrangements.

ARTICLE X

Construction and Severability

The provisions of this compact shall be liberally construed and shall be severable. If any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

(L. 1982 H.B. 1196 § 113)



Section 217.540 Powers and duties of director, delegation authorized.

Effective 28 Aug 1989

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.540. Powers and duties of director, delegation authorized. — The director is hereby authorized and directed to do all things necessary or incidental to the carrying out of a compact prescribed by section 217.525 in every particular and he may in his discretion delegate this authority.

(L. 1982 H.B. 1196 § 114, A.L. 1989 H.B. 408)



Section 217.541 House arrest program, department to establish and regulate — limited release, when — offenders to fund program — arrest warrant may be issued by probation or parole officer, when.

Effective 01 Jan 2017, see footnote

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.541. House arrest program, department to establish and regulate — limited release, when — offenders to fund program — arrest warrant may be issued by probation or parole officer, when. — 1. The department shall by rule establish a program of house arrest. The director or his designee may extend the limits of confinement of offenders serving sentences for class D or E felonies who have one year or less remaining prior to release on parole, conditional release, or discharge to participate in the house arrest program.

2. The offender referred to the house arrest program shall remain in the custody of the department and shall be subject to rules and regulations of the department pertaining to offenders of the department until released on parole or conditional release by the state board of probation and parole.

3. The department shall require the offender to participate in work or educational or vocational programs and other activities that may be necessary to the supervision and treatment of the offender.

4. An offender released to house arrest shall be authorized to leave his place of residence only for the purpose and time necessary to participate in the program and activities authorized in subsection 3 of this section.

5. The board of probation and parole shall supervise every offender released to the house arrest program and shall verify compliance with the requirements of this section and such other rules and regulations that the department shall promulgate and may do so by remote electronic surveillance. If any probation/parole officer has probable cause to believe that an offender under house arrest has violated a condition of the house arrest agreement, the probation/parole officer may issue a warrant for the arrest of the offender. The probation/parole officer may effect the arrest or may deputize any officer with the power of arrest to do so by giving the officer a copy of the warrant which shall outline the circumstances of the alleged violation. The warrant delivered with the offender by the arresting officer to the official in charge of any jail or other detention facility to which the offender is brought shall be sufficient legal authority for detaining the offender. An offender arrested under this section shall remain in custody or incarcerated without consideration of bail. The director or his designee, upon recommendation of the probation and parole officer, may direct the return of any offender from house arrest to a correctional facility of the department for reclassification.

6. Each offender who is released to house arrest shall pay a percentage of his wages, established by department rules, to a maximum of the per capita cost of the house arrest program. The money received from the offender shall be deposited in the inmate fund and shall be expended to support the house arrest program.

(L. 1987 S.B. 39 § 1, A.L. 1989 H.B. 408, A.L. 1990 H.B. 974, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 217.542 Failure to return to house arrest, felony.

Effective 01 Jan 2017, see footnote

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.542. Failure to return to house arrest, felony. — 1. An offender of the department released to the house arrest program commits the crime of failure to return to house arrest if he or she purposely fails to return to his or her place of residence or activity authorized by subsection 3 of section 217.541 when he or she is required to do so.

2. Failure to return to house arrest is a class E felony.

(L. 1987 S.B. 39 § 2, A.L. 1989 H.B. 408, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 217.543 House arrest authorized for certain prisoners — jailer to establish program — remote electronic surveillance allowed — percentage of prisoner's wage to pay cost — violation penalty — (St. Louis City).

Effective 01 Jan 2017, see footnote

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.543. House arrest authorized for certain prisoners — jailer to establish program — remote electronic surveillance allowed — percentage of prisoner's wage to pay cost — violation penalty — (St. Louis City). — 1. The jailer of any city not within a county having custody of pretrial detainees or persons serving sentences for violation of state or local laws may establish a program of house arrest consistent with the provisions of this section.

2. Such jailer shall by rule establish a program of house arrest. Such jailer may extend the limits of confinement for pretrial detainees or persons serving sentences for violation of state or local laws.

3. The inmate or detainee shall remain an inmate of such jailer and shall be subject to the rules and regulations of the house arrest program.

4. Such jailer shall require the inmate or detainee to participate in work or educational or vocational programs and other activities that may be necessary to the supervision and treatment of the inmate or detainee.

5. An inmate or detainee released to house arrest shall be authorized to leave his or her place of residence only for the purpose and time necessary to participate in the programs and activities authorized.

6. Such jailer shall supervise every inmate or detainee released to the house arrest program and shall verify compliance with the requirements set forth for each person so released and such other rules and regulations that such jailer shall promulgate, and may do so by remote electronic surveillance. Such jailer may direct to any peace officer the return of any inmate or detainee from house arrest for violation of the conditions of release.

7. Each inmate or detainee who is released on house arrest shall pay a percentage of his or her wages to cover the costs of house arrest, such amount to be established by the jailer.

8. An inmate released to the house arrest program pursuant to this section commits the crime of escape from custody if such inmate purposely fails to return to his or her place of residence or activity as established by the jailer when he or she is required to do so. Escape from custody is a class E felony.

(L. 1991 H.B. 566, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 217.550 Prison industries and services program created — director to administer — approval required — report submitted to director, contents.

Effective 28 Aug 2015

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.550. Prison industries and services program created — director to administer — approval required — report submitted to director, contents. — 1. The department shall establish and operate at its correctional centers a vocational enterprise program which includes industries, services, vocational training, and agribusiness operations. The director shall have general supervision over planning, establishment and management of all vocational enterprise operations provided by and within the department and shall decide at which correctional center each vocational enterprise shall be located, taking into consideration the offender custody levels, the number of offenders in each correctional center so the best service or distribution of labor may be secured, location and convenience of the correctional centers in relation to the other correctional centers to be supplied or served and the machinery presently contained in each correctional center.

2. No service shall be established or renewed without prior approval by the advisory board of vocational enterprises program established by section 217.555. The board shall make a finding that the establishment of the service shall be beneficial to those offenders involved and shall not adversely affect any statewide economic group or industry.

3. The annual report of Missouri vocational enterprises submitted to the director shall include:

(1) A list of the correctional industries, services, vocational training programs, and agribusinesses in operation;

(2) A list of correctional industries, services, vocational training programs, and agribusinesses started, terminated, moved, expanded, or reduced during the period;

(3) The average number of offenders employed in each correctional industry, service, vocational training program, or agribusiness operation;

(4) The volume of sales of articles, services, and materials manufactured, grown, processed or provided;

(5) An operating statement showing the profit or loss of each industry, service, vocational training program, and agribusiness operation;

(6) The amount of sales to state agencies or institutions, to political subdivisions of the state, or any other entity with which the vocational enterprise program does business, and the amount of open market sales, if any; and

(7) Such other information concerning the correctional industries, services, vocational training programs, and agribusiness operations as requested by the director.

(L. 1982 H.B. 1196 § 96, A.L. 1989 H.B. 408, A.L. 1990 H.B. 974, A.L. 1994 S.B. 763, A.L. 2015 S.B. 58)



Section 217.555 Advisory board, created, members, appointment, qualifications — duties — compensation.

Effective 28 Aug 1994

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.555. Advisory board, created, members, appointment, qualifications — duties — compensation. — 1. There is hereby created and established an "Advisory Board of Vocational Enterprises Program" consisting of the director of the division of offender rehabilitative services or his designee, who shall serve as chairman, the vocational enterprises administrator and three members representing organized labor and three members representing manufacturing interests, one member who is qualified by education and experience in criminology, and one member who is qualified by education and experience in vocational rehabilitation. The public board members shall be appointed by the department director for a term of four years, with appointments to this board made so that two members' terms expire each year. The commissioner of administration or his designee, and the governor or his designee, shall serve as ex officio members of the board.

2. The board shall meet at least quarterly at the call of the chairman.

3. The board shall provide the director advice and counsel on proper planning and programs for the vocational enterprises program within the department and shall make recommendations concerning the services to be provided and the articles manufactured, including style, design, and quality, as well as for economy and efficiency in their manufacture. New industries and agribusiness operations may be established or terminated at the discretion of the director.

4. The members of the board, other than the chairman, and ex officio members, shall receive compensation at the rate of one hundred dollars plus all actual and necessary expenses for each day they are engaged in the discharge of their official duties.

(L. 1982 H.B. 1196 § 97, A.L. 1989 H.B. 408, A.L. 1990 H.B. 974, A.L. 1994 S.B. 763)



Section 217.560 Enterprise program diversification and purpose.

Effective 28 Aug 1994

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.560. Enterprise program diversification and purpose. — The vocational enterprises program shall be diversified both as to location and kind and shall have for its purposes:

(1) The training and employment of offenders in such job skills and tasks as will afford them the most favorable opportunities practicable for gainful employment upon discharge from the department;

(2) The manufacture or provision, so far as practicable, of such goods or services as are, or may be, needed and used by a department, agency, or institution of the state or any political subdivision of the state, any state employee, or any not-for-profit public or private agency;

(3) The servicing, maintenance, and repair, so far as practicable, of machinery and equipment used by any department, agency or institution of the state or any political subdivision thereof.

(L. 1982 H.B. 1196 § 98, A.L. 1989 H.B. 408, A.L. 1994 S.B. 763)



Section 217.565 Director to provide plants, machinery and materials — distribution of products.

Effective 28 Aug 1994

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.565. Director to provide plants, machinery and materials — distribution of products. — 1. The director in compliance with the provisions of chapters 8 and 34 shall purchase, lease, or otherwise provide suitable plants, machinery and equipment and purchase materials to put the vocational enterprise programs into effect. The department may lease or purchase lands and buildings for the operation and administration of the vocational enterprises program.

2. The director may lease farm properties under the department's control on terms and amounts which are fair and reasonable. All moneys received pursuant to this section shall be deposited in the working capital revolving fund.

3. The department may purchase in accordance with chapter 34 such raw materials as may be required for any industry service or agribusiness operation now or hereafter carried on by the department and may employ such outside help as may be necessary.

4. The commissioner of administration may waive competitive bids and purchase required supplies for vocational enterprises on the open market if they can be so purchased at a better price or for delivery necessary to meet a current production requirement of vocational enterprises. The commissioner of administration may also purchase on the open market used equipment for the manufacturing, service, vocational training, or agribusiness operations of vocational enterprises if the department director certifies that the purchase price of such equipment is equal to or lower than the current market value of such equipment.

5. The department shall be responsible for all articles manufactured, services provided, or products grown or processed by the vocational enterprises program, and shall act as a distributing agent for the manufacturing, service and production carried on in its correctional centers, with authority to appoint agents or salespersons. The director shall be responsible for the operation and maintenance of the factories, services, vocational training, and agribusiness and shall establish such rules and regulations as are deemed necessary.

(L. 1982 H.B. 1196 § 99, A.L. 1989 H.B. 408, A.L. 1994 S.B. 763)



Section 217.567 Director may contract with private entities for employment of inmates — leasing of correctional facility property — wages, director to set policies.

Effective 28 Aug 2015

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.567. Director may contract with private entities for employment of inmates — leasing of correctional facility property — wages, director to set policies. — 1. Notwithstanding the provisions of any other law to the contrary, the director is hereby authorized to contract with a private individual, corporation, partnership or other lawful entity for inmate work or vocational training projects involving the manufacture and processing of goods, wares or merchandise, or any service-related business or commercial enterprise deemed by the director to be consistent with the proper employment, training and rehabilitation of offenders.

2. Any contract authorized by this section shall be in compliance with federal law, shall be competitively negotiated by the department and the private entity, shall not result in the displacement of civilian workers employed in the community or state, and shall be subject to the approval of the advisory board of vocational enterprises program created pursuant to section 217.555.

3. The director may lease space in one or more buildings or portions of buildings on the grounds of any correctional center, together with the real estate needed for reasonable access to and egress from the leased premises to a private individual, corporation, partnership or other lawful entity for the purpose of establishing and operating a business enterprise. The enterprise shall at all times observe practices and procedures regarding security as the lease may specify or as the correctional center superintendent may temporarily stipulate during periods of emergency. The enterprise shall be deemed a private enterprise and is subject to all federal and state laws governing the operation of similar private business enterprises as specified by the authorized contract.

4. Subject to the approval of the director and upon such terms as may be prescribed, any lessee operating such an enterprise may employ and discharge from employment selected offenders of the correctional center where the enterprise is operated or from other correctional centers in close proximity. Offenders assigned to such an enterprise are subject to all departmental and divisional rules in addition to rules and regulations promulgated by the authorized contractor. Offenders assigned to such an enterprise for employment purposes shall be required to pay a percentage of their wages as established by the director of not less than five percent nor more than twenty percent of gross wages to the crime victims' compensation fund, section 595.045.

5. The director shall establish policies and procedures for determining the specific wages paid, workers' compensation benefits and deductions from wages to include room and board; federal, state and Social Security taxes; and family support. All deductions must not total more than eighty percent of gross wages. Provisions of the Fair Labor Standards Act shall apply to contractual offender workers.

(L. 1989 H.B. 408 § 3, A.L. 1990 H.B. 974, A.L. 1994 S.B. 763, A.L. 2015 S.B. 58)



Section 217.570 Sales of prison industry goods and services, procedure — open market sales, when.

Effective 28 Aug 1994

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.570. Sales of prison industry goods and services, procedure — open market sales, when. — The vocational enterprises program shall serve the state and its political subdivisions use market. The vocational enterprises program shall be authorized to provide goods or services for other states and their political subdivisions whenever their laws permit them to contract with this state. Before entering into any such contract with other states, an executive agreement shall first be signed between the executive authorities of the states. Open market sales may be made in case of excess inventories and at prevailing market prices for goods or services of like quality and kind, if it is considered to be in the best interest of the department. Agribusiness operations may make open market sales as provided by law for the sale of products.

(L. 1982 H.B. 1196 § 100, A.L. 1989 H.B. 408, A.L. 1994 S.B. 763)



Section 217.575 Sales of goods or services to state or political subdivisions — promotion — price — certification of nonavailability required for state purchases, when.

Effective 28 Aug 2014

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.575. Sales of goods or services to state or political subdivisions — promotion — price — certification of nonavailability required for state purchases, when. — 1. All goods manufactured, services provided or produce of the vocational enterprises program of the state shall, upon the requisition of the proper official, be furnished to the state, to any public institution owned, managed or controlled by the state, or to any private entity that is leasing space to any agency of the state government for use in space leased to the state agency, at such prices as shall be determined as provided in subsection 4 of this section.

2. No goods or services so manufactured, provided or produced shall be purchased from any other source for the state or public institutions of the state unless the department shall certify the goods or services included in the requisition cannot be furnished or supplied by the vocational enterprises program within ninety days, or, in the event the same goods or services cannot be procured on the open market within ninety days, that the vocational enterprises program cannot supply them within a reasonable time. No claims for the payment of such goods or services shall be audited or paid without this certificate. One copy each of the requisition or certificate shall be retained by the department.

3. The division of purchasing and the division of facilities management, design and construction shall cooperate with the department in seeking to promote for use by state agencies and in state-owned or -occupied facilities the products manufactured and services provided by the vocational enterprises program.

4. The vocational enterprises program shall fix and determine the prices at which goods and produce so manufactured and produced and services so provided shall be furnished, and the prices shall be uniform to all. The cost shall not be fixed at more than the market price for like goods and services.

5. Any differences between the vocational enterprises program and the state, its departments, divisions, agencies, institutions, or the political subdivisions of the state as to style, design, price or quality of goods shall be submitted to arbitrators whose decision shall be final. One of the arbitrators shall be named by the program, one by the office, department, political subdivision or institution concerned, and one by agreement of the other two. The arbitrators shall receive no compensation; however, their necessary expenses shall be paid by the office, department, political subdivision or institution against which the award is given, or, in the event of a compromise decision, by both parties, the amount to be paid by each party in portions to be determined by the arbitrators.

6. The vocational enterprises program may sell office systems and furniture to any department, agency, or institution of the state or any political subdivision of the state either through outright purchase or through payment plan agreement, including handling charges, over a specified number of months contingent on the solvency of the working capital revolving fund. Prior approval shall be required by the division of facilities management, design and construction for state agencies in situations where the office of administration controlled state-owned office space is involved and space in which a lease contract executed by the office of administration is in effect.

(L. 1982 H.B. 1196 § 101, A.L. 1989 H.B. 408, A.L. 1994 S.B. 763, A.L. 2014 H.B. 1299 Revision)



Section 217.580 Catalog of products furnished public officers — institutions to report estimates of needs.

Effective 28 Aug 1994

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.580. Catalog of products furnished public officers — institutions to report estimates of needs. — 1. The department shall develop a program to promote the products and services available from the vocational enterprises program.

2. Once every year, the vocational enterprises program shall issue a descriptive list of the styles, designs, qualities and types of goods, materials or services available for the ensuing year.

3. On July first of each year the proper officers of the state and of the divisions, agencies and institutions and political subdivisions of the state shall report to the vocational enterprises program estimates for the ensuing year of the amount of supplies of different kinds or the types of services required to be purchased by them that can or may be furnished by the vocational enterprises program.

(L. 1982 H.B. 1196 § 102, A.L. 1989 H.B. 408, A.L. 1994 S.B. 763)



Section 217.590 Violations of sections 217.575 and 217.580, penalty.

Effective 28 Aug 1982

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.590. Violations of sections 217.575 and 217.580, penalty. — Any person who knowingly refuses or neglects to comply with the provisions of sections 217.575 and 217.580 shall, upon conviction, be guilty of a class A misdemeanor.

(L. 1982 H.B. 1196 § 104)



Section 217.592 Plasmapheresis program may be established as private enterprise on institution grounds — inmate employment, wages.

Effective 28 Aug 1994

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.592. Plasmapheresis program may be established as private enterprise on institution grounds — inmate employment, wages. — 1. Notwithstanding the provisions of any other law to the contrary, the director may acquire from or lease one or more buildings or portions of buildings on the grounds of any correctional center, together with the real estate needed for reasonable access to and egress from the leased building, for a term to be decided upon by the director and the lessee, to a private individual, firm, corporation, or other lawful entity for the purpose of establishing and operating a plasmapheresis program.

2. Subject to the approval by the director, any corporation operating a plasmapheresis program under this section may employ and discharge from such employment selected offenders of the correctional center where it operates.

3. The authority of the director over the correctional centers of the department and the offenders in such correctional centers shall not be diminished by this section.

4. The plasmapheresis program when operated from or within any correctional center under the department shall be deemed a vocational enterprise.

(L. 1981 S.B. 44 § 1, A.L. 1986 H.B. 1554 Revision, A.L. 1989 H.B. 408, A.L. 1994 S.B. 763)



Section 217.595 Working capital revolving fund created — source, uses — accounting, audit — transfer to general revenue prohibited.

Effective 28 Aug 1994

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.595. Working capital revolving fund created — source, uses — accounting, audit — transfer to general revenue prohibited. — 1. Receipts from the vocational enterprises program shall be paid into the state treasury and credited to the "Working Capital Revolving Fund", which is hereby created.

2. All funds derived from the disposal of plants and machinery in accordance with chapters 217 and 558 shall be deposited to the credit of the working capital revolving fund.

3. The working capital revolving fund shall be used for the establishment, maintenance, rehabilitation, expansion and operation of the vocational enterprises programs, and expenditures from the fund shall be used for, but not limited to:

(1) The purchase of machinery, equipment, raw materials, seed, fertilizer and farm animals;

(2) The repair, improvement and replacement of buildings, machinery and equipment;

(3) Payment for offender labor;

(4) Necessary expenses included in operation and administration;

(5) Necessary expenses for vocational training.

4. Vocational enterprises shall be accounted for on an accrual basis as an enterprise fund. Financial reports shall be rendered to the director as he may require.

5. None of the earnings of the vocational enterprises program shall be transferred to the general revenue fund of the state at the end of each fiscal year. All of the earnings shall be retained by the working capital revolving fund and the vocational enterprises program, to obtain new equipment, material and real property for expansion and maintenance of the enterprises' programs with a goal that all general population offenders shall learn a skill or service and are employed. Should a net loss occur, such loss shall be charged against the working capital revolving fund.

6. The state auditor shall audit the working capital revolving fund at the end of each fiscal year and report his findings to the director, the governor and the general assembly.

7. Effective August 28, 1994, the vocational education and training fund shall be dissolved and all funds credited to it shall be transferred to the working capital revolving fund.

(L. 1982 H.B. 1196 § 105, A.L. 1989 H.B. 408, A.L. 1994 S.B. 763)



Section 217.650 Definitions.

Effective 28 Aug 1989

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.650. Definitions. — As used in sections 217.650 to 217.810, unless the context clearly indicates otherwise, the following terms mean:

(1) "Board", the state board of probation and parole;

(2) "Chairman", chairman of the board of probation and parole;

(3) "Diversionary program", a* program designed to utilize alternatives to incarceration undertaken under the supervision of the board after commitment of an offense and prior to arraignment;

(4) "Parole", the release of an offender to the community by the court or the state board of probation and parole prior to the expiration of his term, subject to conditions imposed by the court or the board and to its supervision;

(5) "Prerelease program", a* program relating to an offender's preparation for, or orientation to, supervision by the board immediately prior to or immediately after assignment of the offender to the board for supervision;

(6) "Pretrial program", a* program relating to the investigation or supervision of persons referred or assigned to the board prior to their conviction;

(7) "Probation", a procedure under which a defendant found guilty of a crime upon verdict or plea is released by the court without imprisonment, subject to conditions imposed by the court and subject to the supervision of the board;

(8) "Recognizance program", a* program relating to the release of an individual from detention who is under arrest for an offense for which he may be released as provided in section 544.455.

(L. 1982 H.B. 1196 § 115, A.L. 1989 H.B. 408)

*Word "a" does not appear in original rolls.



Section 217.655 Probation and parole board, general duties.

Effective 28 Aug 1990

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.655. Probation and parole board, general duties. — 1. The board of probation and parole shall be responsible for determining whether a person confined in the department shall be paroled or released conditionally as provided by section 558.011. The board shall provide supervision to all persons referred by the circuit courts of the state as provided by sections 217.750 and 217.760.

2. The board shall provide such programs as necessary to carry out its responsibilities consistent with its goals and statutory obligations.

(L. 1982 H.B. 1196 § 116, A.L. 1984 S.B. 611, A.L. 1989 H.B. 408, A.L. 1990 H.B. 974)



Section 217.660 Chairman of the board to be director — additional compensation.

Effective 28 Aug 1999

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.660. Chairman of the board to be director — additional compensation. — 1. The chairman of the board of probation and parole shall be the director of the division.

2. In addition to the compensation as a member of the board, any chairman whose term of office began before August 28, 1999, shall receive three thousand eight hundred seventy-five dollars per year for duties as chairman.

(L. 1982 H.B. 1196 § 117, A.L. 1984 S.B. 611, A.L. 1989 H.B. 408, A.L. 1999 H.B. 368)



Section 217.665 Board members, appointment, qualifications — terms, vacancies — compensation, expenses — chairman, designation.

Effective 28 Aug 2009

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.665. Board members, appointment, qualifications — terms, vacancies — compensation, expenses — chairman, designation. — 1. Beginning August 28, 1996, the board of probation and parole shall consist of seven members appointed by the governor by and with the advice and consent of the senate.

2. Beginning August 28, 1996, members of the board shall be persons of recognized integrity and honor, known to possess education and ability in decision making through career experience and other qualifications for the successful performance of their official duties. Not more than four members of the board shall be of the same political party.

3. At the expiration of the term of each member and of each succeeding member, the governor shall appoint a successor who shall hold office for a term of six years and until his successor has been appointed and qualified. Members may be appointed to succeed themselves.

4. Vacancies occurring in the office of any member shall be filled by appointment by the governor for the unexpired term.

5. The governor shall designate one member of the board as chairman and one member as vice chairman. The chairman shall be the director of the division and shall have charge of the division's operations, funds and expenditures. In the event of the chairman's removal, death, resignation, or inability to serve, the vice chairman shall act as chairman upon written order of the governor or chairman.

6. Members of the board shall devote full time to the duties of their office and before taking office shall subscribe to an oath or affirmation to support the Constitution of the United States and the Constitution of the State of Missouri. The oath shall be signed in the office of the secretary of state.

7. The annual compensation for each member of the board whose term commenced before August 28, 1999, shall be forty-five thousand dollars plus any salary adjustment, including prior salary adjustments, provided pursuant to section 105.005*. Salaries for board members whose terms commence after August 27, 1999, shall be set as provided in section 105.950; provided, however, that the compensation of a board member shall not be increased during the member's term of office, except as provided in section 105.005*. In addition to compensation provided by law, the members shall be entitled to reimbursement for necessary travel and other expenses incurred pursuant to section 33.090.

8. Any person who served as a member of the board of probation and parole prior to July 1, 2000, shall be made, constituted, appointed and employed by the board of trustees of the state employees' retirement system as a special consultant on the problems of retirement, aging and other state matters. As compensation for such services, such consultant shall not be denied use of any unused sick leave, or the ability to receive credit for unused sick leave pursuant to chapter 104, provided such sick leave was maintained by the board of probation and parole in the regular course of business prior to July 1, 2000, but only to the extent of such sick leave records are consistent with the rules promulgated pursuant to section 36.350. Nothing in this section shall authorize the use of any other form of leave that may have been maintained by the board prior to July 1, 2000.

(L. 1982 H.B. 1196 § 118, A.L. 1984 S.B. 528, S.B. 611, A.L. 1985 H.B. 273, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424, A.L. 1999 H.B. 368, A.L. 2002 H.B. 1455, A.L. 2009 H.B. 62)

*Salary adjustment index is printed, as required by § 105.005, in Appendix E.



Section 217.670 Decisions to be by majority vote — hearing panel, membership, duties — jurisdiction removal or appeal to board, when — decision to be final — closed meetings authorized — video conferencing.

Effective 28 Aug 2012

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.670. Decisions to be by majority vote — hearing panel, membership, duties — jurisdiction removal or appeal to board, when — decision to be final — closed meetings authorized — video conferencing. — 1. The board shall adopt an official seal of which the courts shall take official notice.

2. Decisions of the board regarding granting of paroles, extensions of a conditional release date or revocations of a parole or conditional release shall be by a majority vote of the hearing panel members. The hearing panel shall consist of one member of the board and two hearing officers appointed by the board. A member of the board may remove the case from the jurisdiction of the hearing panel and refer it to the full board for a decision. Within thirty days of entry of the decision of the hearing panel to deny parole or to revoke a parole or conditional release, the offender may appeal the decision of the hearing panel to the board. The board shall consider the appeal within thirty days of receipt of the appeal. The decision of the board shall be by majority vote of the board members and shall be final.

3. The orders of the board shall not be reviewable except as to compliance with the terms of sections 217.650 to 217.810 or any rules promulgated pursuant to such section.

4. The board shall keep a record of its acts and shall notify each correctional center of its decisions relating to persons who are or have been confined in such correctional center.

5. Notwithstanding any other provision of law, any meeting, record, or vote, of proceedings involving probation, parole, or pardon, may be a closed meeting, closed record, or closed vote.

6. Notwithstanding any other provision of law, when the appearance or presence of an offender before the board or a hearing panel is required for the purpose of deciding whether to grant conditional release or parole, extend the date of conditional release, revoke parole or conditional release, or for any other purpose, such appearance or presence may occur by means of a videoconference at the discretion of the board. Victims having a right to attend parole hearings may testify either at the site where the board is conducting the videoconference or at the institution where the offender is located. The use of videoconferencing in this section shall be at the discretion of the board, and shall not be utilized if either the offender, the victim or the victim's family objects to it.

(L. 1982 H.B. 1196 § 119, A.L. 1984 S.B. 611, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424, A.L. 2012 S.B. 636)



Section 217.675 Handbook of rules governing conduct of parolees furnished to whom, duties of board.

Effective 28 Aug 1982

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.675. Handbook of rules governing conduct of parolees furnished to whom, duties of board. — The members of the board shall prepare and cause to be published a handbook containing all rules, regulations, and suggestions governing the conduct of parolees. Handbooks shall be furnished to all parolees and to any employer of a parolee who requests it. The handbook shall be continuously revised and updated by the board.

(L. 1982 H.B. 1196 § 120)



Section 217.680 Offices, where located — space in correctional centers to be provided for hearings and interviews.

Effective 28 Aug 1995

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.680. Offices, where located — space in correctional centers to be provided for hearings and interviews. — 1. The office and headquarters of the board shall not be located on the site of any correctional center.

2. Correctional centers shall provide to the board and its employees suitable space for interviews and hearings with offenders in the administration buildings of the correctional center.

(L. 1982 H.B. 1196 § 121, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424)



Section 217.682 Secretary to be appointed, duties.

Effective 28 Aug 1989

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.682. Secretary to be appointed, duties. — The board shall appoint a secretary who shall serve at the pleasure of the board. It shall be the duty of the secretary to keep a full and true record of all books, documents and papers ordered filed and of all orders made, approved and confirmed by it. It shall be the responsibility of the secretary to provide administrative assistance to the board as it deems appropriate and necessary to carry out the goals of the board.

(L. 1989 H.B. 408 § 4)



Section 217.690 Board may order release or parole, when — personal hearing — fee — standards — rules — minimum term for eligibility for parole, how calculated — first degree murder, eligibility for hearing — hearing procedure — notice — education requirements, exceptions — rulemaking authority.

Effective 28 Aug 2005

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.690. Board may order release or parole, when — personal hearing — fee — standards — rules — minimum term for eligibility for parole, how calculated — first degree murder, eligibility for hearing — hearing procedure — notice — education requirements, exceptions — rulemaking authority. — 1. When in its opinion there is reasonable probability that an offender of a correctional center can be released without detriment to the community or to himself, the board may in its discretion release or parole such person except as otherwise prohibited by law. All paroles shall issue upon order of the board, duly adopted.

2. Before ordering the parole of any offender, the board shall have the offender appear before a hearing panel and shall conduct a personal interview with him, unless waived by the offender. A parole shall be ordered only for the best interest of society, not as an award of clemency; it shall not be considered a reduction of sentence or a pardon. An offender shall be placed on parole only when the board believes that he is able and willing to fulfill the obligations of a law-abiding citizen. Every offender while on parole shall remain in the legal custody of the department but shall be subject to the orders of the board.

3. The board has discretionary authority to require the payment of a fee, not to exceed sixty dollars per month, from every offender placed under board supervision on probation, parole, or conditional release, to waive all or part of any fee, to sanction offenders for willful nonpayment of fees, and to contract with a private entity for fee collections services. All fees collected shall be deposited in the inmate fund established in section 217.430. Fees collected may be used to pay the costs of contracted collections services. The fees collected may otherwise be used to provide community corrections and intervention services for offenders. Such services include substance abuse assessment and treatment, mental health assessment and treatment, electronic monitoring services, residential facilities services, employment placement services, and other offender community corrections or intervention services designated by the board to assist offenders to successfully complete probation, parole, or conditional release. The board shall adopt rules not inconsistent with law, in accordance with section 217.040, with respect to sanctioning offenders and with respect to establishing, waiving, collecting, and using fees.

4. The board shall adopt rules not inconsistent with law, in accordance with section 217.040, with respect to the eligibility of offenders for parole, the conduct of parole hearings or conditions to be imposed upon paroled offenders. Whenever an order for parole is issued it shall recite the conditions of such parole.

5. When considering parole for an offender with consecutive sentences, the minimum term for eligibility for parole shall be calculated by adding the minimum terms for parole eligibility for each of the consecutive sentences, except the minimum term for parole eligibility shall not exceed the minimum term for parole eligibility for an ordinary life sentence.

6. Any offender under a sentence for first degree murder who has been denied release on parole after a parole hearing shall not be eligible for another parole hearing until at least three years from the month of the parole denial; however, this subsection shall not prevent a release pursuant to subsection 4 of section 558.011.

7. Parole hearings shall, at a minimum, contain the following procedures:

(1) The victim or person representing the victim who attends a hearing may be accompanied by one other person;

(2) The victim or person representing the victim who attends a hearing shall have the option of giving testimony in the presence of the inmate or to the hearing panel without the inmate being present;

(3) The victim or person representing the victim may call or write the parole board rather than attend the hearing;

(4) The victim or person representing the victim may have a personal meeting with a board member at the board's central office;

(5) The judge, prosecuting attorney or circuit attorney and a representative of the local law enforcement agency investigating the crime shall be allowed to attend the hearing or provide information to the hearing panel in regard to the parole consideration; and

(6) The board shall evaluate information listed in the juvenile sex offender registry pursuant to section 211.425, provided the offender is between the ages of seventeen and twenty-one, as it impacts the safety of the community.

8. The board shall notify any person of the results of a parole eligibility hearing if the person indicates to the board a desire to be notified.

9. The board may, at its discretion, require any offender seeking parole to meet certain conditions during the term of that parole so long as said conditions are not illegal or impossible for the offender to perform. These conditions may include an amount of restitution to the state for the cost of that offender's incarceration.

10. Nothing contained in this section shall be construed to require the release of an offender on parole nor to reduce the sentence of an offender heretofore committed.

11. Beginning January 1, 2001, the board shall not order a parole unless the offender has obtained a high school diploma or its equivalent, or unless the board is satisfied that the offender, while committed to the custody of the department, has made an honest good-faith effort to obtain a high school diploma or its equivalent; provided that the director may waive this requirement by certifying in writing to the board that the offender has actively participated in mandatory education programs or is academically unable to obtain a high school diploma or its equivalent.

12. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2005, shall be invalid and void.

(L. 1982 H.B. 1196 § 123, A.L. 1986 S.B. 450, A.L. 1987 S.B. 261, A.L. 1989 H.B. 128, et al., H.B. 408, A.L. 1992 S.B. 638, A.L. 1995 H.B. 424, A.L. 2002 S.B. 969, et al., A.L. 2005 H.B. 700)



Section 217.692 Eligibility for parole, offenders with life sentence, when — criteria.

Effective 01 Jan 2017, see footnote

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.692. Eligibility for parole, offenders with life sentence, when — criteria. — 1. Notwithstanding any other provision of law to the contrary, any offender incarcerated in a correctional institution serving any sentence of life with no parole for fifty years or life without parole, whose plea of guilt was entered or whose trial commenced prior to December 31, 1990, and who:

(1) Pleaded guilty to or was found guilty of a homicide of a spouse or domestic partner;

(2) Has no prior violent felony convictions;

(3) No longer has a cognizable legal claim or legal recourse; and

(4) Has a history of being a victim of continual and substantial physical or sexual domestic violence that was not presented as an affirmative defense at trial or sentencing and such history can be corroborated with evidence of facts or circumstances which existed at the time of the alleged physical or sexual domestic violence of the offender, including but not limited to witness statements, hospital records, social services records, and law enforcement records;

­­

­

2. The board of probation and parole shall give a thorough review of the case history and prison record of any offender described in subsection 1 of this section. At the end of the board's review, the board shall provide the offender with a copy of a statement of reasons for its parole decision.

3. Any offender released under the provisions of this section shall be under the supervision of the parole board for an amount of time to be determined by the board.

4. The parole board shall consider, but not be limited to the following criteria when making its parole decision:

(1) Length of time served;

(2) Prison record and self-rehabilitation efforts;

(3) Whether the history of the case included corroborative material of physical, sexual, mental, or emotional abuse of the offender, including but not limited to witness statements, hospital records, social service records, and law enforcement records;

(4) If an offer of a plea bargain was made and if so, why the offender rejected or accepted the offer;

(5) Any victim information outlined in subsection 7 of section 217.690 and section 595.209;

(6) The offender's continued claim of innocence;

(7) The age and maturity of the offender at the time of the board's decision;

(8) The age and maturity of the offender at the time of the crime and any contributing influence affecting the offender's judgment;

(9) The presence of a workable parole plan; and

(10) Community and family support.

5. Nothing in this section shall limit the review of any offender's case who is eligible for parole prior to fifteen years, nor shall it limit in any way the parole board's power to grant parole prior to fifteen years.

6. Nothing in this section shall limit the review of any offender's case who has applied for executive clemency, nor shall it limit in any way the governor's power to grant clemency.

7. It shall be the responsibility of the offender to petition the board for a hearing under this section.

8. A person commits the crime of perjury if he or she, with the purpose to deceive, knowingly makes a false witness statement to the board. Perjury under this section shall be a class D felony.

9. In cases where witness statements alleging physical or sexual domestic violence are in conflict as to whether such violence occurred or was continual and substantial in nature, the history of such alleged violence shall be established by other corroborative evidence in addition to witness statements, as provided by subsection 1 of this section. A contradictory statement of the victim shall not be deemed a conflicting statement for purposes of this section.

(L. 2007 H.B. 583, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 217.695 Release from custody under supervision of probation and parole, registration with law enforcement officials required.

Effective 28 Aug 1995

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.695. Release from custody under supervision of probation and parole, registration with law enforcement officials required. — 1. As used in this section, the following terms mean:

(1) "Chief law enforcement official", the county sheriff, chief of police or other public official responsible for enforcement of criminal laws within a county or city not within a county;

(2) "County" includes a city not within a county;

(3) "Offender", a person in the custody of the department or under the supervision of the board.

2. Each offender to be released from custody of the department who will be under the supervision of the board, except an offender transferred to another state pursuant to the interstate corrections compact, shall shortly before release be required to: complete a registration form indicating his intended address upon release, employer, parent's address, and such other information as may be required; submit to photographs; submit to fingerprints; or undergo other identification procedures including but not limited to hair samples or other identification indicia. All data and indicia of identification shall be compiled in duplicate, with one set to be retained by the department, and one set for the chief law enforcement official of the county of intended residence.

3. Any offender subject to the provisions of this section who changes his county of residence shall, in addition to notifying the board of probation and parole, notify and register with the chief law enforcement official of the county of residence within seven days after he changes his residence to that county.

4. Failure by an offender to register with the chief law enforcement official upon a change in the county of his residence shall be cause for revocation of the parole of the person except for good cause shown.

5. The department, the board, and the chief law enforcement official shall cause the information collected on the initial registration and any subsequent changes in residence or registration to be recorded with the highway patrol criminal information system.

6. The director of the department of public safety shall design and distribute the registration forms required by this section and shall provide any administrative assistance needed to facilitate the provisions of this section.

(L. 1986 S.B. 450 § 21, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424)



Section 217.703 Earned compliance credits awarded, when.

Effective 01 Jan 2017, see footnote

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.703. Earned compliance credits awarded, when. — 1. The division of probation and parole shall award earned compliance credits to any offender who is:

(1) Not subject to lifetime supervision under sections 217.735 and 559.106 or otherwise found to be ineligible to earn credits by a court pursuant to subsection 2 of this section;

(2) On probation, parole, or conditional release for an offense listed in chapter 579, or an offense previously listed in chapter 195, or for a class D or E felony, excluding the offenses of stalking in the first degree, rape in the second degree, sexual assault, sodomy in the second degree, deviate sexual assault, assault in the second degree under subdivision (2) of subsection 1 of section 565.052, sexual misconduct involving a child, endangering the welfare of a child in the first degree under subdivision (2) of subsection 1 of section 568.045, incest, invasion of privacy, abuse of a child, and any offense of aggravated stalking or assault in the second degree under subdivision (2) of subsection 1 of section 565.060 as such offenses existed prior to January 1, 2017;

(3) Supervised by the board; and

(4) In compliance with the conditions of supervision imposed by the sentencing court or board.

2. If an offender was placed on probation, parole, or conditional release for an offense of:

(1) Involuntary manslaughter in the second degree;

(2) Assault in the second degree except under subdivision (2) of subsection 1 of section 565.052 or section 565.060 as it existed prior to January 1, 2017;

(3) Domestic assault in the second degree;

(4) Assault in the third degree when the victim is a special victim or assault of a law enforcement officer in the second degree as it existed prior to January 1, 2017;

(5) Statutory rape in the second degree;

(6) Statutory sodomy in the second degree;

(7) Endangering the welfare of a child in the first degree under subdivision (1) of subsection 1 of section 568.045; or

(8) Any case in which the defendant is found guilty of a felony offense under chapter 571;

­­

­

3. Earned compliance credits shall reduce the term of probation, parole, or conditional release by thirty days for each full calendar month of compliance with the terms of supervision. Credits shall begin to accrue for eligible offenders after the first full calendar month of supervision or on October 1, 2012, if the offender began a term of probation, parole, or conditional release before September 1, 2012.

4. For the purposes of this section, the term "compliance" shall mean the absence of an initial violation report submitted by a probation or parole officer during a calendar month, or a motion to revoke or motion to suspend filed by a prosecuting or circuit attorney, against the offender.

5. Credits shall not accrue during any calendar month in which a violation report has been submitted or a motion to revoke or motion to suspend has been filed, and shall be suspended pending the outcome of a hearing, if a hearing is held. If no hearing is held or the court or board finds that the violation did not occur, then the offender shall be deemed to be in compliance and shall begin earning credits on the first day of the next calendar month following the month in which the report was submitted or the motion was filed. All earned credits shall be rescinded if the court or board revokes the probation or parole or the court places the offender in a department program under subsection 4 of section 559.036. Earned credits shall continue to be suspended for a period of time during which the court or board has suspended the term of probation, parole, or release, and shall begin to accrue on the first day of the next calendar month following the lifting of the suspension.

6. Offenders who are deemed by the division to be absconders shall not earn credits. For purposes of this subsection, "absconder" shall mean an offender under supervision who has left such offender's place of residency without the permission of the offender's supervising officer for the purpose of avoiding supervision. An offender shall no longer be deemed an absconder when such offender is available for active supervision.

7. Notwithstanding subsection 2 of section 217.730 to the contrary, once the combination of time served in custody, if applicable, time served on probation, parole, or conditional release, and earned compliance credits satisfy the total term of probation, parole, or conditional release, the board or sentencing court shall order final discharge of the offender, so long as the offender has completed at least two years of his or her probation or parole, which shall include any time served in custody under section 217.718 and sections 559.036 and 559.115.

8. The award or rescission of any credits earned under this section shall not be subject to appeal or any motion for postconviction relief.

9. At least twice a year, the division shall calculate the number of months the offender has remaining on his or her term of probation, parole, or conditional release, taking into consideration any earned compliance credits, and notify the offender of the length of the remaining term.

10. No less than sixty days before the date of final discharge, the division shall notify the sentencing court, the board, and, for probation cases, the circuit or prosecuting attorney of the impending discharge. If the sentencing court, the board, or the circuit or prosecuting attorney upon receiving such notice does not take any action under subsection 5 of this section, the offender shall be discharged under subsection 7 of this section.

11. Any offender who was sentenced prior to January 1, 2017, to an offense that was eligible for earned compliance credits under subsection 1 or 2 of this section at the time of sentencing shall continue to remain eligible for earned compliance credits so long as the offender meets all the other requirements provided under this section.

(L. 2012 H.B. 1525, A.L. 2013 H.B. 215, A.L. 2014 S.B. 491, A.L. 2014 H.B. 1371)

Effective 1-01-17



Section 217.705 Probation, parole, institutional parole, officers — appointment — duties.

Effective 28 Aug 2005

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.705. Probation, parole, institutional parole, officers — appointment — duties. — 1. The chairman shall appoint probation and parole officers and institutional parole officers as deemed necessary to carry out the purposes of the board.

2. Probation and parole officers shall investigate all persons referred to them for investigation by the board or by any court as provided by sections 217.750 and 217.760. They shall furnish to each offender released under their supervision a written statement of the conditions of probation, parole or conditional release and shall instruct the offender regarding these conditions. They shall keep informed of the offender's conduct and condition and use all suitable methods to aid and encourage the offender to bring about improvement in the offender's conduct and conditions.

3. The probation and parole officer may recommend and, by order duly entered, the court may impose and may at any time modify any conditions of probation. The court shall cause a copy of any such order to be delivered to the probation and parole officer and the offender.

4. Probation and parole officers shall keep detailed records of their work and shall make such reports in writing and perform such other duties as may be incidental to those enumerated that the board may require. In the event a parolee is transferred to another probation and parole officer, the written record of the former probation and parole officer shall be given to the new probation and parole officer.

5. Institutional parole officers shall investigate all offenders referred to them for investigation by the board and shall provide the board such other reports the board may require. They shall furnish the offender prior to release on parole or conditional release a written statement of the conditions of parole or conditional release and shall instruct the offender regarding these conditions.

6. The department shall furnish probation and parole officers and institutional parole officers, including supervisors, with credentials and a special badge which such officers and supervisors shall carry on their person at all times while on duty.

(L. 1982 H.B. 1196 § 126, A.L. 1984 S.B. 611, A.L. 1989 H.B. 408, A.L. 1997 S.B. 367, A.L. 2005 H.B. 353)



Section 217.710 Firearms, authority to carry, department's duties, training — rulemaking procedure.

Effective 28 Aug 1998

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.710. Firearms, authority to carry, department's duties, training — rulemaking procedure. — 1. Probation and parole officers, supervisors and members of the board of probation and parole, who are certified pursuant to the requirements of subsection 2 of this section shall have the authority to carry their firearms at all times. The department of corrections shall promulgate policies and operating regulations which govern the use of firearms by probation and parole officers, supervisors and members of the board when carrying out the provisions of sections 217.650 to 217.810. Mere possession of a firearm shall not constitute an employment activity for the purpose of calculating compensatory time or overtime.

2. The department shall determine the content of the required firearms safety training and provide firearms certification and recertification training for probation and parole officers, supervisors and members of the board of probation and parole. A minimum of sixteen hours of firearms safety training shall be required. In no event shall firearms certification or recertification training for probation and parole officers and supervisors exceed the training required for officers of the state highway patrol.

3. The department shall determine the type of firearm to be carried by the officers, supervisors and members of the board of probation and parole.

4. Any officer, supervisor or member of the board of probation and parole that chooses to carry a firearm in the performance of such officer's, supervisor's or member's duties shall purchase the firearm and holster.

5. The department shall furnish such ammunition as is necessary for the performance of the officer's, supervisor's and member's duties.

6. Any rule or portion of a rule, as that term is defined in section 536.010, that is promulgated under the authority of this chapter, shall become effective only if the agency has fully complied with all of the requirements of chapter 536 including but not limited to, section 536.028, if applicable, after August 28, 1998. All rulemaking authority delegated prior to August 28, 1998, is of no force and effect and repealed as of August 28, 1998, however nothing in section 571.030 or this section shall be interpreted to repeal or affect the validity of any rule adopted and promulgated prior to August 28, 1998. If the provisions of section 536.028 apply, the provisions of this section are nonseverable and if any of the powers vested with the general assembly pursuant to section 536.028 to review, to delay the effective date, or to disapprove and annul a rule or portion of a rule are held unconstitutional or invalid, the purported grant of rulemaking authority and any rule so proposed and contained in the order of rulemaking shall be invalid and void, except that nothing in section 571.030 or this section shall affect the validity of any rule adopted and promulgated prior to August 28, 1998.

(L. 1997 S.B. 367, A.L. 1998 S.B. 478)



Section 217.718 Alternative to revocation proceedings, period of detention, requirements.

Effective 28 Aug 2012

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.718. Alternative to revocation proceedings, period of detention, requirements. — 1. As an alternative to the revocation proceedings provided under sections 217.720, 217.722, and 559.036, and if the court has not otherwise required detention to be a condition of probation under section 559.026, a probation or parole officer may order an offender to submit to a period of detention in the county jail, or other appropriate institution, upon a determination by a probation or parole officer that the offender has violated a condition of continued probation or parole.

2. The period of detention may not exceed forty-eight hours the first time it is imposed against an offender during a term of probation or parole. Subsequent periods may exceed forty-eight hours, but the total number of hours an offender spends in detention under this section shall not exceed three hundred * sixty in any calendar year.

3. The officer shall present the offender with a written report detailing in what manner the offender has violated the conditions of parole, probation, or conditional release and advise the offender of the right to a hearing before the court or board prior to the period of detention. The division shall file a copy of the violation report with the sentencing court or board after the imposition of the period of detention and within a reasonable period of time that is consistent with existing division procedures.

4. Any offender detained under this section in a county of the first class or second class or in any city with a population of five hundred thousand or more and detained as herein provided shall be subject to all the provisions of section 221.170, even though the offender was not convicted and sentenced to a jail or workhouse.

5. If parole, probation, or conditional release is revoked and a term of imprisonment is served by reason thereof, the time spent in a jail, halfway house, honor center, workhouse, or other institution as a detention condition of parole, probation, or conditional release shall be credited against the prison or jail term served for the offense in connection with which the detention was imposed.

6. The division shall reimburse the county jail or other institution for the costs of detention under this section at a rate determined by the department of corrections, which shall be at least thirty dollars per day per offender and subject to appropriation of funds by the general assembly. Prior to ordering the offender to submit to the period of detention under subsection 1 of this section, the probation and parole officer shall certify to the county jail or institution that the division has sufficient funds to provide reimbursement for the costs of the period of detention. A jail or other institution may refuse to detain an offender under this section if funds are not available to provide reimbursement or if there is inadequate space in the facility for the offender.

7. Upon successful completion of the period of detention under this section, the court or board may not revoke the term of parole, probation, or conditional release or impose additional periods of detention for the same incident unless new or additional information is discovered that was unknown to the division when the period of detention was imposed and indicates that the offender was involved in the commission of a crime. If the offender fails to complete the period of detention or new or additional information is discovered that the incident involved a crime, the offender may be arrested under sections 217.720 and 217.722.

(L. 2012 H.B. 1525)

*Word "and" appears here in original rolls.



Section 217.720 Arrest of person paroled or on conditional release — report — procedure — revocation of parole or release — effect of sentence — arrest of parolee from another state.

Effective 28 Aug 1994

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.720. Arrest of person paroled or on conditional release — report — procedure — revocation of parole or release — effect of sentence — arrest of parolee from another state. — 1. At any time during release on parole or conditional release the board may issue a warrant for the arrest of a released offender for violation of any of the conditions of parole or conditional release. The warrant shall authorize any law enforcement officer to return the offender to the actual custody of the correctional center from which the offender was released, or to any other suitable facility designated by the board. If any parole or probation officer has probable cause to believe that such offender has violated a condition of parole or conditional release, the probation or parole officer may issue a warrant for the arrest of the offender. The probation or parole officer may effect the arrest or may deputize any officer with the power of arrest to do so by giving the officer a copy of the warrant which shall outline the circumstances of the alleged violation and contain the statement that the offender has, in the judgment of the probation or parole officer, violated conditions of parole or conditional release. The warrant delivered with the offender by the arresting officer to the official in charge of any facility designated by the board to which the offender is brought shall be sufficient legal authority for detaining the offender. After the arrest the parole or probation officer shall present to the detaining authorities a similar statement of the circumstances of violation. Pending hearing as hereinafter provided, upon any charge of violation, the offender shall remain in custody or incarcerated without consideration of bail.

2. If the offender is arrested under the authority granted in subsection 1 of this section, the offender shall have the right to a preliminary hearing on the violation charged unless the offender waives such hearing. Upon such arrest and detention, the parole or probation officer shall immediately notify the board and shall submit in writing a report showing in what manner the offender has violated the conditions of his parole or conditional release. The board shall order the offender discharged from such facility, require as a condition of parole or conditional release the placement of the offender in a treatment center operated by the department of corrections, or shall cause the offender to be brought before it for a hearing on the violation charged, under such rules and regulations as the board may adopt. If the violation is established and found, the board may continue or revoke the parole or conditional release, or enter such other order as it may see fit. If no violation is established and found, then the parole or conditional release shall continue. If at any time during release on parole or conditional release the offender is arrested for a crime which later leads to conviction, and sentence is then served outside the Missouri department of corrections, the board shall determine what part, if any, of the time from the date of arrest until completion of the sentence imposed is counted as time served under the sentence from which the offender was paroled or conditionally released.

3. An offender for whose return a warrant has been issued by the board shall, if it is found that the warrant cannot be served, be deemed to be a fugitive from justice or to have fled from justice. If it shall appear that the offender has violated the provisions and conditions of his parole or conditional release, the board shall determine whether the time from the issuing date of the warrant to the date of his arrest on the warrant, or continuance on parole or conditional release shall be counted as time served under the sentence. In all other cases, time served on parole or conditional release shall be counted as time served under the sentence.

4. At any time during parole or probation, the board may issue a warrant for the arrest of any person from another jurisdiction, the visitation and supervision of whom the board has undertaken pursuant to the provisions of the interstate compact for the supervision of parolees and probationers authorized in section 217.810, for violation of any of the conditions of release, or a notice to appear to answer a charge of violation. The notice shall be served personally upon the person. The warrant shall authorize any law enforcement officer to return the offender to any suitable detention facility designated by the board. Any parole or probation officer may arrest such person without a warrant, or may deputize any other officer with power of arrest to do so by issuing a written statement setting forth that the defendant has, in the judgment of the parole or probation officer, violated the conditions of his release. The written statement delivered with the person by the arresting officer to the official in charge of the detention facility to which the person is brought shall be sufficient legal authority for detaining him. After making an arrest the parole or probation officer shall present to the detaining authorities a similar statement of the circumstances of violation.

(L. 1982 H.B. 1196 § 129, A.L. 1989 H.B. 408, A.L. 1990 H.B. 974, A.L. 1994 S.B. 763)



Section 217.722 Probation officers, power to arrest, when — preliminary hearing allowed, when — notice to sentencing court.

Effective 28 Aug 1995

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.722. Probation officers, power to arrest, when — preliminary hearing allowed, when — notice to sentencing court. — 1. If any probation officer has probable cause to believe that the person on probation has violated a condition of probation, the probation officer may issue a warrant for the arrest of the person on probation. The officer may effect the arrest or may deputize any other officer with the power of arrest to do so by giving the officer a copy of the warrant which will outline the circumstances of the alleged violation and contain the statement that the person on probation has, in the judgment of the probation officer, violated the conditions of probation. The warrant delivered with the offender by the arresting officer to the official in charge of any jail or other detention facility shall be sufficient authority for detaining the person on probation pending a preliminary hearing on the alleged violation. Other provisions of law relating to release on bail of persons charged with criminal offenses shall be applicable to persons detained on alleged probation violations.

2. Any person on probation arrested under the authority granted in subsection 1 of this section shall have the right to a preliminary hearing on the violation charged as long as the person on probation remains in custody or unless the offender waives such hearing. The person on probation shall be notified immediately in writing of the alleged probation violation. If arrested in the jurisdiction of the sentencing court, and the court which placed the person on probation is immediately available, the preliminary hearing shall be heard by the sentencing court. Otherwise, the person on probation shall be taken before a judge or associate circuit judge in the county of the alleged violation or arrest having original jurisdiction to try criminal offenses or before an impartial member of the staff of the Missouri board of probation and parole, and the preliminary hearing shall be held as soon as possible after the arrest. Such preliminary hearings shall be conducted as provided by rule of court or by rules of the Missouri board of probation and parole. If it appears that there is probable cause to believe that the person on probation has violated a condition of probation, or if the person on probation waives the preliminary hearing, the judge or associate circuit judge, or member of the staff of the Missouri board of probation and parole shall order the person on probation held for further proceedings in the sentencing court. If probable cause is not found, the court shall not be barred from holding a hearing on the question of the alleged violation of a condition of probation nor from ordering the person on probation to be present at such a hearing.

3. Upon such arrest and detention, the probation officer shall immediately notify the sentencing court and shall submit to the court a written report showing in what manner the person on probation has violated the conditions of probation. Thereupon, or upon arrest by warrant, the court shall cause the person on probation to be brought before it without unnecessary delay for a hearing on the violation charged. Revocation hearings shall be conducted as provided by rule of court.

(L. 1989 H.B. 408 § 6, A.L. 1990 H.B. 974, A.L. 1995 H.B. 424)



Section 217.725 Board may parole prisoner held on warrant.

Effective 28 Aug 1982

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.725. Board may parole prisoner held on warrant. — When a court or other authority has issued a warrant against a person, the board may release him on parole to answer the warrant of such court or authority.

(L. 1982 H.B. 1196 § 130)



Section 217.730 Parole time as time of imprisonment, exception — final discharge — procedure to register to vote.

Effective 28 Aug 2003

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.730. Parole time as time of imprisonment, exception — final discharge — procedure to register to vote. — 1. The period served on parole, except for judicial parole granted or revoked pursuant to section 559.100, shall be deemed service of the term of imprisonment and, subject to the provisions of section 217.720 relating to an offender who is or has been a fugitive from justice, the total time served may not exceed the maximum term or sentence.

2. When an offender on parole or conditional release, before the expiration of the term for which the offender was sentenced, has performed the obligation of his parole for such time as satisfies the board that his final release is not incompatible with the best interest of society and the welfare of the individual, the board may make a final order of discharge and issue a certificate of discharge to the offender. No such order of discharge shall be made in any case less than three years after the date on which the offender was paroled or conditionally released except where the sentence expires earlier.

3. Upon final discharge, persons shall be informed in writing on the process and procedure to register to vote.

(L. 1982 H.B. 1196 § 131, A.L. 1989 H.B. 408, A.L. 1997 S.B. 248, A.L. 2003 S.B. 321)

(1985) Time spent on parole granted by circuit court is credited against the sentence when the circuit court revokes parole. State ex rel. Woodmansee v. Appelquist (Mo. Banc), 687 S.W.2d 176.



Section 217.735 Lifetime supervision required for certain offenders — electronic monitoring — termination at age sixty-five permitted, when — rulemaking authority.

Effective 01 Jan 2017, see footnote

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.735. Lifetime supervision required for certain offenders — electronic monitoring — termination at age sixty-five permitted, when — rulemaking authority. — 1. Notwithstanding any other provision of law to the contrary, the board shall supervise an offender for the duration of his or her natural life when the offender has been found guilty of an offense under:

(1) Section 566.030, 566.032, 566.060, 566.062, 566.067, 566.083, 566.100, 566.151, 566.212*, 566.213*, 568.020, 568.080*, or 568.090* based on an act committed on or after August 28, 2006; or

(2) Section 566.068, 566.069, 566.210, 566.211, 573.200, or 573.205 based on an act committed on or after January 1, 2017, against a victim who was less than fourteen years old and the offender is a prior sex offender as defined in subsection 2 of this section.

2. For the purpose of this section, a prior sex offender is a person who has previously pleaded guilty to or been found guilty of an offense contained in chapter 566 or violating section 568.020 when the person had sexual intercourse or deviate sexual intercourse with the victim, or violating subdivision (2) of subsection 1 of section 568.045.

3. Subsection 1 of this section applies to offenders who have been granted probation, and to offenders who have been released on parole, conditional release, or upon serving their full sentence without early release. Supervision of an offender who was released after serving his or her full sentence will be considered as supervision on parole.

4. A mandatory condition of lifetime supervision of an offender under this section is that the offender be electronically monitored. Electronic monitoring shall be based on a global positioning system or other technology that identifies and records the offender's location at all times.

5. In appropriate cases as determined by a risk assessment, the board may terminate the supervision of an offender who is being supervised under this section when the offender is sixty-five years of age or older.

6. In accordance with section 217.040, the board may adopt rules relating to supervision and electronic monitoring of offenders under this section.

(L. 2005 H.B. 353 merged with H.B. 972, A.L. 2006 H.B. 1698, et al., A.L. 2014 S.B. 491)

Effective 1-01-17

*The following sections were transferred by S.B. 491, 2014, effective 1-01-17:

­

­



Section 217.750 Probation services provided to circuit courts, when.

Effective 28 Aug 2005

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.750. Probation services provided to circuit courts, when. — 1. At the request of a judge of any circuit court, the board shall provide probation services for such court as provided in subsection 2 of this section.

2. The board shall provide probation services for any person convicted of any class of felony. The board shall not provide probation services for any class of misdemeanor except those class A misdemeanors the basis of which is contained in chapters 565 and 566 or in section 568.050, 455.085, 589.425, or section 455.538.

(L. 1982 H.B. 1196 § 124, A.L. 1983 H.B. 494, A.L. 1984 S.B. 611, A.L. 1990 H.B. 974, A.L. 1994 S.B. 470, A.L. 2003 S.B. 5, A.L. 2005 H.B. 353)



Section 217.755 Probation services for courts, rules authorized.

Effective 28 Aug 1982

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.755. Probation services for courts, rules authorized. — The board shall adopt general rules and regulations, in accordance with section 217.040, concerning the conditions of probation applicable to cases in the courts for which it provides probation service. Nothing herein, however, shall limit the authority of the court to impose or modify any general or specific conditions of probation.

(L. 1982 H.B. 1196 § 125)



Section 217.760 Probation and parole officers furnished to circuit courts, when — presentence and preparole investigations — requirements.

Effective 27 Jun 2003, see footnote

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.760. Probation and parole officers furnished to circuit courts, when — presentence and preparole investigations — requirements. — 1. In all felony cases and class A misdemeanor cases, the basis of which misdemeanor cases are contained in chapters 565 and 566 and section 577.023, at the request of a circuit judge of any circuit court, the board shall assign one or more state probation and parole officers to make an investigation of the person convicted of the crime or offense before sentence is imposed. In all felony cases in which the recommended sentence established by the sentencing advisory commission pursuant to subsection 6 of section 558.019 includes probation but the recommendation of the prosecuting attorney or circuit attorney does not include probation, the board of probation and parole shall, prior to sentencing, provide the judge with a report on available alternatives to incarceration. If a presentence investigation report is completed then the available alternatives shall be included in the presentence investigation report.

2. The report of the presentence investigation or preparole investigation shall contain any prior criminal record of the defendant and such information about his or her characteristics, his or her financial condition, his or her social history, the circumstances affecting his or her behavior as may be helpful in imposing sentence or in granting probation or in the correctional treatment of the defendant, information concerning the impact of the crime upon the victim, the recommended sentence established by the sentencing advisory commission and available alternatives to incarceration including opportunities for restorative justice, as well as a recommendation by the probation and parole officer. The officer shall secure such other information as may be required by the court and, whenever it is practicable and needed, such investigation shall include a physical and mental examination of the defendant.

(L. 1982 H.B. 1196 § 127, A.L. 1984 S.B. 611, A.L. 1989 H.B. 408, A.L. 1990 H.B. 974, A.L. 2003 S.B. 5)

Effective 6-27-03



Section 217.762 Presentence investigation, required, when — victim impact statement, prepared when, contents.

Effective 28 Aug 1989

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.762. Presentence investigation, required, when — victim impact statement, prepared when, contents. — 1. Prior to sentencing any defendant convicted of a felony which resulted in serious physical injury or death to the victim, a presentence investigation shall be conducted by the board of probation and parole to be considered by the court, unless the court orders otherwise.

2. The presentence investigation shall include a victim impact statement if the defendant caused physical, psychological, or economic injury to the victim.

3. If the court does not order a presentence investigation, the prosecuting attorney may prepare a victim impact statement to be submitted to the court. The court shall consider the victim impact statement in determining the appropriate sentence, and in entering any order of restitution to the victim.

4. A victim impact statement shall:

(1) Identify the victim of the offense;

(2) Itemize any economic loss suffered by the victim as a result of the offense;

(3) Identify any physical injury suffered by the victim as a result of the offense, along with its seriousness and permanence;

(4) Describe any change in the victim's personal welfare or familial relationships as a result of the offense;

(5) Identify any request for psychological services initiated by the victim or the victim's family as a result of the offense; and

(6) Contain any other information related to the impact of the offense upon the victim that the court requires.

(L. 1989 H.B. 408 § 5)



Section 217.777 Community corrections program alternative for eligible offenders, purpose — operation — rules.

Effective 14 Jul 1997, see footnote

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.777. Community corrections program alternative for eligible offenders, purpose — operation — rules. — 1. The department shall administer a community corrections program to encourage the establishment of local sentencing alternatives for offenders to:

(1) Promote accountability of offenders to crime victims, local communities and the state by providing increased opportunities for offenders to make restitution to victims of crime through financial reimbursement or community service;

(2) Ensure that victims of crime are included in meaningful ways in Missouri's response to crime;

(3) Provide structured opportunities for local communities to determine effective local sentencing options to assure that individual community programs are specifically designed to meet local needs;

(4) Reduce the cost of punishment, supervision and treatment significantly below the annual per-offender cost of confinement within the traditional prison system; and

(5) Improve public confidence in the criminal justice system by involving the public in the development of community-based sentencing options for eligible offenders.

2. The program shall be designed to implement and operate community-based restorative justice projects including, but not limited to: preventive or diversionary programs, community-based intensive probation and parole services, community-based treatment centers, day reporting centers, and the operation of facilities for the detention, confinement, care and treatment of adults under the purview of this chapter.

3. The department shall promulgate rules and regulations for operation of the program established pursuant to this section as provided for in section 217.040 and chapter 536.

4. Any proposed program or strategy created pursuant to this section shall be developed after identification of a need in the community for such programs, through consultation with representatives of the general public, judiciary, law enforcement and defense and prosecution bar.

5. In communities where local volunteer community boards are established at the request of the court, the following guidelines apply:

(1) The department shall provide a program of training to eligible volunteers and develop specific conditions of a probation program and conditions of probation for offenders referred to it by the court. Such conditions, as established by the community boards and the department, may include compensation and restitution to the community and the victim by fines, fees, day fines, victim-offender mediation, participation in victim impact panels, community service, or a combination of the aforementioned conditions;

(2) The term of probation shall not exceed five years and may be concluded by the court when conditions imposed are met to the satisfaction of the local volunteer community board.

6. The department may staff programs created pursuant to this section with employees of the department or may contract with other public or private agencies for delivery of services as otherwise provided by law.

(L. 1983 S.B. 122 § 1, A.L. 1989 H.B. 408, A.L. 1993 S.B. 52, A.L. 1995 H.B. 424, A.L. 1997 H.B. 823 and A.L. 1997 S.B. 430, A.L. 2011 H.B. 315)



Section 217.785 Postconviction drug treatment program, established, rules — required participation, completion — institutional phase — report.

Effective 01 Jan 2017, see footnote

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.785. Postconviction drug treatment program, established, rules — required participation, completion — institutional phase — report. — 1. As used in this section, the term "Missouri postconviction drug treatment program" means a program of noninstitutional and institutional correctional programs for the monitoring, control and treatment of certain drug abuse offenders.

2. The department of corrections shall establish by regulation the "Missouri Postconviction Drug Treatment Program". The program shall include noninstitutional and institutional placement. The institutional phase of the program may include any offender under the supervision and control of the department of corrections. The department shall establish rules determining how, when and where an offender shall be admitted into or removed from the program.

3. Any first-time offender who has been found guilty of violating the provisions of chapter 195 or 579, or whose controlled substance abuse was a precipitating or contributing factor in the commission of his offense, and who is placed on probation may be required to participate in the noninstitutional phase of the program, which may include education, treatment and rehabilitation programs. Persons required to attend a program pursuant to this section may be charged a reasonable fee to cover the costs of the program. Failure of an offender to complete successfully the noninstitutional phase of the program shall be sufficient cause for the offender to be remanded to the sentencing court for assignment to the institutional phase of the program or any other authorized disposition.

4. A probationer shall be eligible for assignment to the institutional phase of the postconviction drug treatment program if he has failed to complete successfully the noninstitutional phase of the program. If space is available, the sentencing court may assign the offender to the institutional phase of the program as a special condition of probation, without the necessity of formal revocation of probation.

5. The availability of space in the institutional program shall be determined by the department of corrections. If the sentencing court is advised that there is no space available, then the court shall consider other authorized dispositions.

6. Any time after ninety days and prior to one hundred twenty days after assignment of the offender to the institutional phase of the program, the department shall submit to the court a report outlining the performance of the offender in the program. If the department determines that the offender will not participate or has failed to complete the program, the department shall advise the sentencing court, who shall cause the offender to be brought before the court for consideration of revocation of the probation or other authorized disposition. If the offender successfully completes the program, the department shall release the individual to the appropriate probation and parole district office and so advise the court.

7. Time spent in the institutional phase of the program shall count as time served on the sentence.

(L. 1994 S.B. 763 § 1, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 217.800 Pardons by governor — conditions and restrictions — notice to central repository.

Effective 28 Aug 1995

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.800. Pardons by governor — conditions and restrictions — notice to central repository. — 1. In all cases in which the governor is authorized by the constitution to grant pardons, he may grant the same, with such conditions and under such restrictions as he may think proper.

2. All applications for pardon, commutation of sentence or reprieve shall be referred to the board for investigation. The board shall investigate each such case and submit to the governor a report of its investigation, with all other information the board may have relating to the applicant together with any recommendations the board deems proper to make.

3. The department of corrections shall notify the central repository, as provided in sections 43.500 to 43.530, of any action of the governor granting a pardon, commutation of sentence, or reprieve.

(L. 1982 H.B. 1196 § 132, A.L. 1995 H.B. 424)

CROSS REFERENCE:

Convict with incurable disease may be pardoned, 217.250



Section 217.805 Governor may remit fine or forfeiture.

Effective 28 Aug 1982

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.805. Governor may remit fine or forfeiture. — For any fine imposed by any statute, and for any forfeiture of a recognizance, where the securities are made liable, the governor shall have power to grant a remittitur, when it shall be made to appear to him that there is by such fine or forfeiture an injustice done, or great hardship suffered by the defendant or defendants, which equity and good conscience would seem to entitle relief for the defendant or defendants. All applications for such relief shall be in writing, signed by the party or parties seeking such remittitur, and accompanied by a statement of the facts of the case, signed by the judge or prosecuting attorney of the county in which such fine or forfeiture is entered, and a certificate of the clerk that all costs have been paid; and the governor shall endorse his decision on each case and file the same in the office of the secretary of state.

(L. 1982 H.B. 1196 § 133)



Section 217.810 Interstate compact for supervision of parolees and probationers.

Effective 28 Aug 1989

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.810. Interstate compact for supervision of parolees and probationers. — 1. The governor is hereby authorized and directed to enter into the interstate compact for the supervision of parolees and probationers on behalf of the state of Missouri with the commonwealth of Puerto Rico, the Virgin Islands, the District of Columbia and any and all other states of the United States legally joining therein and pursuant to the provisions of an act of the Congress of the United States of America granting the consent of Congress to the commonwealth of Puerto Rico, the Virgin Islands, the District of Columbia and any two or more states to enter into agreements or compacts for cooperative effort and mutual assistance in the prevention of crime and for other purposes, which compact shall have as its objective the permitting of persons placed on probation or released on parole to reside in any other state signatory to the compact assuming the duties of visitation and supervision over such probationers and parolees; permitting the extradition and transportation without interference of prisoners, being retaken, through any and all states signatory to the compact under such terms, conditions, rules and regulations, and for such duration as in the opinion of the governor of this state shall be necessary and proper and in a form substantially as contained in subsection 2 of this section. The chairman of the board shall administer the compact for the state.

2.

INTERSTATE COMPACT FOR THE SUPERVISION OF PAROLEES AND PROBATIONERS

This compact shall be entered into by and among the contracting states, signatories hereto, with the consent of the Congress of the United States of America, granted by an act entitled "An act granting the consent of Congress to any two or more states to enter into agreements or compacts for cooperative effort and mutual assistance in the prevention of crime and for other purposes."

The contracting states solemnly agree:

(1) That it shall be competent for the duly constituted judicial and administrative authorities of a state party to this compact (herein called "sending state" ) to permit any person convicted of an offense within such state and placed on probation or released on parole to reside in any other state party to this compact (herein called "receiving state" ), while on probation or parole, if

(a) Such a person is in fact a resident of or has his family residing within the receiving state and can obtain employment there;

(b) Though not a resident of the receiving state and not having his family residing there, the receiving state consents to such person being sent there.

Before granting such permission, opportunity shall be granted to the receiving state to investigate the home and prospective employment of such person.

A resident of the receiving state, within the meaning of this section, is one who has been an actual inhabitant of such state continuously for more than one year prior to his coming to the sending state and has not resided within the sending state more than six continuous months immediately preceding the commission of the offense for which he has been convicted.

(2) The receiving state shall assume the duties of visitation and supervision over probationers or parolees of any sending state transferred under the compact and will apply the same standards of supervision that prevail for its own probationers and parolees.

(3) That duly accredited officers of a sending state may at all times enter a receiving state and there apprehend and retake any person on probation or parole. For that purpose no formalities will be required other than establishing the authority of the officer and the identity of the person to be retaken. All legal requirements to obtain extradition of fugitives from justice are hereby expressly waived on the part of states party hereto, as to such persons. The decision of the sending state to retake a person on probation or parole shall be conclusive upon and not reviewable within the receiving state. Provided, however, that if at the time when a state seeks to retake a probationer or parolee there should be pending against him within the receiving state any criminal charge, or he should be suspected of having committed within such state a criminal offense, he shall not be retaken without the consent of the receiving state until discharged from prosecution or from imprisonment for such offense.

(4) That the duly accredited officers of the sending state will be permitted to transport prisoners being retaken through any and all states parties to this compact, without interference.

(5) Each state may designate an officer who, acting jointly with like officers of other contracting states shall promulgate such rules and regulations as may be deemed necessary to more effectively carry out the terms of this compact.

(6) That this compact shall become operative immediately upon its execution by any state as between it and any other state or states so executing. When executed it shall have the full force and effect of law within such state, the form of execution to be in accordance with the laws of the executing state.

(7) That this compact shall continue in force and remain binding upon each executing state until renounced by it. The duties and obligations hereunder of a renouncing state shall continue as to parolees or probationers residing therein at the time of withdrawal until retaken or finally discharged by the sending state. Renunciation of this compact shall be by the same authority which executed it, by sending six months' notice in writing of its intention to withdraw from the compact to the other states party hereto.

3. If any section, sentence, subdivision or clause within subsection 2 of this section is for any reason held invalid or to be unconstitutional, such decision shall not affect the validity of the remaining provisions of that subsection or this section.

4. All necessary and proper expenses accruing as a result of a person being returned to this state by order of a court or the board of probation and parole shall be paid by the state as provided in section 548.241 or 548.243.

(L. 1982 H.B. 1196 § 134, A.L. 1984 S.B. 611, A.L. 1989 H.B. 408)



Section 217.825 Citation of law.

Effective 28 Aug 1988

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.825. Citation of law. — Sections 217.825 to 217.841 shall be known and may be cited as the "Missouri Incarceration Reimbursement Act".

(L. 1988 H.B. 1340 & 1348 § 1)

(1991) Missouri incarceration reimbursement act violates the supremacy clause and is invalidated to the extent that it conflicts with Congress's intent to award damages under 42 U.S.C.A. § 1983. State enjoined from attaching prisoner's funds received as money judgment from state in civil action by prisoner against state. Hankins v. Finnel, 759 F.Supp. 569 (W.D. Mo.).

(2005) Missouri incarceration reimbursement act is not unconstitutionally vague under facts of case. State ex rel. Nixon v. Powell, 167 S.W.3d 702 (Mo.banc).



Section 217.827 Definitions.

Effective 28 Aug 1995

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.827. Definitions. — As used in sections 217.825 to 217.841, the following terms shall mean:

(1) (a) "Assets", property, tangible or intangible, real or personal, belonging to or due an offender or a former offender, including income or payments to such offender from Social Security, workers' compensation, veterans' compensation, pension benefits, previously earned salary or wages, bonuses, annuities, retirement benefits, or from any other source whatsoever, including any of the following:

a. Money or other tangible assets received by the offender as a result of a settlement of a claim against the state, any agency thereof, or any claim against an employee or independent contractor arising from and in the scope of said employee's or contractor's official duties on behalf of the state or any agency thereof;

b. A money judgment received by the offender from the state as a result of a civil action in which the state, an agency thereof or any state employee or independent contractor where such judgment arose from a claim arising from the conduct of official duties on behalf of the state by said employee or subcontractor or for any agency of the state;

c. A current stream of income from any source whatsoever, including a salary, wages, disability, retirement, pension, insurance or annuity benefits or similar payments;

(b) "Assets" shall not include:

a. The homestead of the offender up to fifty thousand dollars in value;

b. Money saved by the offender from wages and bonuses up to two thousand five hundred dollars paid the offender while he or she was confined to a state correctional center;

(2) "Cost of care", the cost to the department of corrections for providing transportation, room, board, clothing, security, medical, and other normal living expenses of offenders under the jurisdiction of the department, as determined by the director of the department;

(3) "Department", the department of corrections of this state;

(4) "Director", the director of the department;

(5) "Offender", any person who is under the jurisdiction of the department and is confined in any state correctional center or is under the continuing jurisdiction of the department;

(6) "State correctional center", a facility or institution which houses an offender population under the jurisdiction of the department. State correctional center includes a correctional camp, community correction center, honor center, or state prison.

(L. 1988 H.B. 1340 & 1348 § 2, A.L. 1990 H.B. 974, A.L. 1995 H.B. 424)

(2003) Assets available for reimbursement to state do not include portion of judgment equal to attorney fees and expenses incurred in securing judgment. State ex rel. Nixon v. Karpierz, 105 S.W.3d 487 (Mo.banc).

(2008) Section's definition of assets is not void for vagueness. State ex rel. Nixon v. Peterson, 253 S.W.3d 77 (Mo.banc).



Section 217.829 Assets to be listed by prisoners on form under oath — failure to comply, effect — department to request assignments.

Effective 28 Aug 1995

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.829. Assets to be listed by prisoners on form under oath — failure to comply, effect — department to request assignments. — 1. The department shall develop a form which shall be used by the department to obtain information from all offenders regarding their assets.

2. The form shall be submitted to each offender as of the date the form is developed and to every offender who thereafter is sentenced to imprisonment under the jurisdiction of the department. The form may be resubmitted to an offender by the department for purposes of obtaining current information regarding assets of the offender.

3. Every offender shall complete the form or provide for completion of the form and the offender shall swear or affirm under oath that to the best of his or her knowledge the information provided is complete and accurate. Any person who shall knowingly provide false information on said form to state officials or employees shall be guilty of the crime of making a false affidavit as provided by section 575.050.

4. Failure by an offender to fully, adequately and correctly complete the form may be considered by the board of probation and parole for purposes of a parole determination, and in determining an offender's parole release date or eligibility and shall constitute sufficient grounds for denial of parole.

5. Prior to release of any offender from imprisonment, and again prior to release from the jurisdiction of the department, the department shall request from the offender an assignment of ten percent of any wages, salary, benefits or payments from any source. Such an assignment shall be valid for the longer period of five years from the date of its execution, or five years from the date that the offender is released from the jurisdiction of the department or any of its divisions or agencies. The assignment shall secure payment of the total cost of care of the offender executing the assignment. The restrictions on the maximum amount of earnings subject to garnishment contained in section 525.030 shall apply to earnings subject to assignments executed pursuant to this subsection.

(L. 1988 H.B. 1340 & 1348 § 3, A.L. 1995 H.B. 424)



Section 217.831 Director to report to attorney general on offender's assets and cost of care — attorney general's power to investigate and seek reimbursement, when.

Effective 28 Aug 1995

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.831. Director to report to attorney general on offender's assets and cost of care — attorney general's power to investigate and seek reimbursement, when. — 1. The director shall forward to the attorney general a report on each offender containing a completed form pursuant to the provisions of section 217.829 together with all other information available on the assets of the offender and an estimate of the total cost of care for that offender.

2. The attorney general may investigate or cause to be investigated all reports furnished pursuant to the provisions of subsection 1 of this section. This investigation may include seeking information from any source that may have relevant information concerning an offender's assets. The director shall provide all information possessed by the department and its divisions and agencies, upon request of the attorney general, in order to assist the attorney general in completing his duties pursuant to sections 217.825 to 217.841.

3. If the attorney general upon completing the investigation under subsection 2 of this section has good cause to believe that an offender or former offender has sufficient assets to recover not less than ten percent of the estimated cost of care of the offender or ten percent of the estimated cost of care of the offender for two years, whichever is less, or has a stream of income sufficient to pay such amounts within a five-year period, the attorney general may seek to secure reimbursement for the expense of the state of Missouri for the cost of care of such offender or former offender.

4. The attorney general, or any prosecuting attorney on behalf of the attorney general, shall not bring an action pursuant to this section against an offender or former offender after the expiration of five years after his release from the jurisdiction of the department.

(L. 1988 H.B. 1340 & 1348 §§ 4, 5 subsecs. 1, 2, A.L. 1995 H.B. 424)

(1998) Prisoner's federal civil service pension was exempt under federal law. State ex rel. Nixon v. McClure, 969 S.W.2d 801 (W.D.Mo.).

(2005) Ten percent threshold requirement in subsection 3 is a condition precedent to the discretionary filing of a petition by the Attorney General, and not a condition precedent to an actual reimbursement. State ex rel. Nixon v. Koonce, 163 S.W.3d 603 (Mo.App.W.D.).



Section 217.833 Percent of offender's assets that may be used for reimbursement — limitation.

Effective 28 Aug 1995

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.833. Percent of offender's assets that may be used for reimbursement — limitation. — 1. Not more than ninety percent of the value of the assets of the offender may be used for purposes of securing costs and reimbursement pursuant to the provisions of sections 217.825 to 217.841.

2. The amount of reimbursement sought from an offender shall not be in excess of the per capita cost for care for maintaining offenders in the state correctional center in which the offender is housed for the period or periods such offender is an offender in a state correctional center.

(L. 1988 H.B. 1340 & 1348 § 5 subsecs. 3, 4, A.L. 1995 H.B. 424)



Section 217.835 Jurisdiction, certain circuit courts — service — hearing — support obligations of offender to be considered — court order to reimburse, when.

Effective 28 Aug 1995

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.835. Jurisdiction, certain circuit courts — service — hearing — support obligations of offender to be considered — court order to reimburse, when. — 1. The circuit court shall have exclusive jurisdiction over all proceedings seeking reimbursement from offenders pursuant to the provisions of sections 217.825 to 217.841. The attorney general may file a complaint in the circuit court for the county or city from which a prisoner was sentenced or in the circuit court in the county or city of the office of the director of the department, against any person under the jurisdiction of the department stating that the person is or has been an offender in a state correctional center, that there is good cause to believe that the person has assets, and praying that the assets be used to reimburse the state for the expenses incurred or to be incurred, or both, by the state for the cost of care of the person as an offender.

2. Upon the filing of the complaint under subsection 1 of this section, the court shall issue an order to show cause why the prayer of the complainant should not be granted. The complaint and order shall be served upon the person personally, or, if the person is confined in a state correctional center, by registered mail addressed to the person in care of the chief administrator of the state correctional center where the person is housed, at least thirty days before the date of hearing on the complaint and order.

3. At the time of the hearing on the complaint and order, if it appears that the person has any assets which ought to be subjected to the claim of the state pursuant to the provisions of sections 217.825 to 217.841, the court shall issue an order requiring any person, corporation, or other legal entity possessed or having custody of such assets, to appropriate and apply such assets or a portion thereof to satisfy such claim.

4. At the hearing on the complaint and order and before entering any order on behalf of the state against the defendant, the court shall take into consideration any legal obligation of the defendant to support a spouse, minor children, or other dependents and any moral obligation to support dependents to whom the defendant is providing or has in fact provided support.

5. If the person, corporation, or other legal entity shall neglect or refuse to comply with an order issued pursuant to subsection 3 of this section, the court shall order the person, corporation, or other legal entity to appear before the court at such time as the court may direct and to show cause why the person, corporation, or other legal entity should not be considered in contempt of court.

6. If, in the opinion of the court, the assets of the prisoner are sufficient to pay the cost of the proceedings undertaken pursuant to the provisions of sections 217.825 to 217.841, the prisoner shall be liable for those costs upon order of the court.

(L. 1988 H.B. 1340 & 1348 § 6, A.L. 1995 H.B. 424)

(2013) Language of section limits the State's recovery to the inmate's assets in existence at the time of the hearing. State ex rel. Koster v. Cowin, 390 S.W.3d 239 (Mo.App.W.D.).



Section 217.837 Legal remedies authorized to protect assets of prisoner — execution against homestead of prisoner prohibited — state's claim to have priority.

Effective 28 Aug 1988

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.837. Legal remedies authorized to protect assets of prisoner — execution against homestead of prisoner prohibited — state's claim to have priority. — 1. Except as provided in subsection 3 of this section, the attorney general may use any remedy, interim order, or enforcement procedure allowed by law or court rule including an ex parte restraining order to restrain the prisoner or any other person or legal entity in possession or having custody of the estate of the prisoner from disposing of certain property in avoidance of an order issued pursuant to the provisions of section 217.835.

2. To protect and maintain assets pending resolution of proceedings initiated pursuant to the provisions of section 217.835, the court, upon request, may appoint a receiver.

3. The attorney general or a prosecuting attorney shall not enforce any judgment obtained pursuant to the provisions of section 217.835 by means of execution against the homestead of the prisoner.

4. The state's right to recover the cost of incarceration pursuant to an order issued pursuant to the provisions of section 217.835 shall have priority over all other liens, debts, or other incumbrances against real property or any other assets which are part of a prisoner's estate.

(L. 1988 H.B. 1340 & 1348 § 7)



Section 217.839 Attorney general's powers and duties — assistance by certain officials required.

Effective 28 Aug 1995

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.839. Attorney general's powers and duties — assistance by certain officials required. — 1. The attorney general of this state shall enforce the provisions of sections 217.825 to 217.841, except that the attorney general may request the prosecuting attorney of the county or city in which the offender was sentenced or the prosecuting attorney of the county or city in which any asset of an offender is located to make an investigation or assist in legal proceedings undertaken pursuant to the provisions of sections 217.825 to 217.841.

2. The sentencing judge, the sheriff, the county or city, the chief administrator of the state correctional center, and the state treasurer shall furnish to the attorney general or prosecuting attorney all information and assistance possible to enable the attorney general or prosecuting attorney to secure reimbursement for the state pursuant to the provisions of sections 217.825 to 217.841.

3. Notwithstanding the provisions of any other law protecting the confidentiality of any information possessed by the state, its officials and agencies, the secretary of state, the director of the department of revenue, the director of the department of social services, the director of the department of corrections, the director of the department of labor and industrial relations, the director of the department of public safety, and the commissioner of administration, and each division or agency within or assigned to such departments, shall provide the attorney general or prosecuting attorney with all information requested pursuant to the provisions of sections 217.825 to 217.841.

4. Any county or municipal official having custody of records of the estate or real property of any offender or former offender shall surrender said records or certified copies thereof without fee to the attorney general or prosecuting attorney who request such records pursuant to the provisions of sections 217.825 to 217.841.

(L. 1988 H.B. 1340 & 1348 § 8, A.L. 1995 H.B. 424)



Section 217.841 Costs of investigation, how paid — deposit of reimbursement — fund, created — state treasurer, duties.

Effective 28 Aug 1995

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.841. Costs of investigation, how paid — deposit of reimbursement — fund, created — state treasurer, duties. — 1. The costs of any investigations shall be paid from the reimbursements secured pursuant to the provisions of sections 217.825 to 217.841. The investigative costs shall be presumed to be twenty percent of the reimbursements recovered, unless the attorney general shall demonstrate to the court otherwise. All reimbursements collected shall be paid to the "Inmate Incarceration Reimbursement Act Revolving Fund", which is hereby established in the state treasury. Moneys in the inmate incarceration reimbursement act revolving fund shall be appropriated to the attorney general in order to defray the costs of the attorney general in connection with his duties provided by sections 217.825 to 217.841; and all remaining balances shall be appropriated to the department for purposes of construction and operation of state correctional facilities. The provisions of section 33.080 notwithstanding, moneys in the inmate incarceration reimbursement act revolving fund shall not lapse, be transferred or appropriated to or placed to the credit of the general revenue fund or any other fund of the state.

2. The state treasurer may determine the amount due the state for the cost of care of an offender and render statements thereof and such sworn statements shall be considered prima facie evidence of the amount due.

(L. 1988 H.B. 1340 & 1348 § 9, A.L. 1995 H.B. 424)



Section 217.900 Missouri state penitentiary redevelopment commission created — qualification of members — no elected official may serve, chairperson appointed by governor.

Effective 28 Aug 2001

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.900. Missouri state penitentiary redevelopment commission created — qualification of members — no elected official may serve, chairperson appointed by governor. — 1. There is hereby established the "Missouri State Penitentiary Redevelopment Commission".

2. The commission shall consist of ten commissioners who shall be qualified voters of the state of Missouri. Three commissioners, no more than two of whom shall belong to the same political party, shall be residents of Jefferson City and shall be appointed by the mayor of that city with the advice and consent of the governing body of that city; three commissioners, no more than two of whom shall belong to the same political party, shall be residents of Cole County but not of Jefferson City and shall be appointed by the county commission; and four commissioners, no more than three of whom shall belong to the same political party, none of whom shall be residents of Cole County or of Jefferson City, shall be appointed by the governor with the advice and consent of the senate. The governor shall appoint one of the commissioners who is not a resident of Cole County or Jefferson City to be the chair of the commission. No elected official of the state of Missouri or of any city or county in this state shall be appointed to the commission.

(L. 2001 H.B. 621 subsecs. 1, 2)



Section 217.903 Terms of commission — vacancies, how filled — members to serve without compensation, expenses to be paid.

Effective 28 Aug 2001

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.903. Terms of commission — vacancies, how filled — members to serve without compensation, expenses to be paid. — The commissioners shall serve for terms of three years, except that the first person appointed by each the mayor, the county commission and the governor shall serve for two years and the second person appointed by the governor shall serve for four years. Each commissioner shall hold office until a successor has been appointed and qualified. In the event a vacancy exists or in the event a commissioner's term expires, a successor commissioner shall be appointed by whomever appointed the commissioner who initially held the vacant positions and if no person is so selected within sixty days of the creation of the vacancy, the unexpired term of such commissioner may be filled by a majority vote of the remainder of the commissioners, provided such successor commissioner shall meet the requirements set forth by sections 217.900 to 217.910. Pending any such appointment to fill any vacancy, the remaining commissioners may conduct commission business. Commissioners shall serve without compensation but shall be entitled to reimbursement from the Missouri state penitentiary redevelopment commission fund established in subsection 1 of section 217.910 for expenses incurred in conducting the commission's business.

(L. 2001 H.B. 621 subsec. 3)



Section 217.905 Powers and duties of commission — authority to hire employees and set salaries — state not liable for deficiencies or debts of commission — Missouri state penitentiary commission deemed a state commission.

Effective 28 Aug 2005

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.905. Powers and duties of commission — authority to hire employees and set salaries — state not liable for deficiencies or debts of commission — Missouri state penitentiary commission deemed a state commission. — 1. The commission shall have the following powers:

(1) To acquire title to the property historically utilized as the Missouri state penitentiary and to acquire by gift or bequest from public or private sources property adjacent thereto and necessary or appropriate to the successful redevelopment of the Missouri state penitentiary property;

(2) To lease or sell real property to developers who will utilize the property consistent with the master plan for the property and to hold proceeds from such transactions outside the state treasury;

(3) To adopt bylaws for the regulation of its affairs and the conduct of its business;

(4) To hire employees necessary to perform the commission's work;

(5) To contract and to be contracted with, including, but without limitation, the authority to enter into contracts with cities, counties and other political subdivisions, agencies of the state of Missouri and public agencies pursuant to sections 70.210 to 70.325 and otherwise, and to enter into contracts with other entities, in connection with the acquisition by gift or bequest and in connection with the planning, construction, financing, leasing, subleasing, operation and maintenance of any real property or facility and for any other lawful purpose, and to sue and to be sued;

(6) To receive for its lawful activities contributions or moneys appropriated or otherwise designated for payment to the authority by municipalities, counties, state or other political subdivisions or public agencies or by the federal government or any agency or officer thereof or from any other sources and to apply for grants and other funding and deposit those funds in the Missouri state penitentiary redevelopment fund;

(7) To disburse funds for its lawful activities and fix salaries and wages of its employees;

(8) To invest any of the commission's funds in such types of investments as shall be determined by a resolution adopted by the commission;

(9) To borrow money for the acquisition, construction, equipping, operation, maintenance, repair, remediation or improvement of any facility or real property to which the commission holds title and for any other proper purpose, and to issue negotiable notes, bonds and other instruments in writing as evidence of sums borrowed;

(10) To perform all other necessary and incidental functions, and to exercise such additional powers as shall be conferred by the general assembly; and

(11) To purchase insurance, including self-insurance, of any property or operations of the commission or its members, directors, officers and employees, against any risk or hazard, and to indemnify its members, agents, independent contractors, directors, officers and employees against any risk or hazard. The commission is specifically authorized to purchase insurance from the Missouri public entity risk management fund and is hereby determined to be a public entity as defined in section 537.700.

2. In no event shall the state be liable for any deficiency or indebtedness incurred by the commission.

3. The Missouri state penitentiary redevelopment commission is a state commission for purposes of section 105.711 and all members of the commission shall be entitled to coverage under the state legal expense fund.

(L. 2001 H.B. 621 subsecs. 4, 5, A.L. 2005 H.B. 58)



Section 217.907 Income and properties owned by commission exempt from state taxes.

Effective 28 Aug 2001

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.907. Income and properties owned by commission exempt from state taxes. — The income of the commission and all properties any time owned by the authority shall be exempt from all taxation in the state of Missouri.

(L. 2001 H.B. 621 subsec. 6)



Section 217.910 Missouri state penitentiary redevelopment commission fund created.

Effective 28 Aug 2001

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

217.910. Missouri state penitentiary redevelopment commission fund created. — 1. There is hereby created in the state treasury the "Missouri State Penitentiary Redevelopment Commission Fund", which shall consist of money collected pursuant to sections 217.900 to 217.910. The fund shall be administered by the Missouri state penitentiary redevelopment commission. Money in the fund shall be used solely for the purposes of the Missouri state penitentiary redevelopment commission.

2. Notwithstanding the provisions of section 33.080, no portion of the fund shall be transferred to the general revenue fund, and any appropriation made to the fund shall not lapse. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Interest and moneys earned on such investments shall be credited to the fund.

3. Upon the dissolving of the commission, any funds remaining in the Missouri state penitentiary commission fund shall be transferred to the general revenue fund.

(L. 2001 H.B. 621 subsecs. 7-9)






Chapter 219 Youth Services

Chapter Cross References



Section 219.011 Definitions.

Effective 28 Aug 2015

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

219.011. Definitions. — 1. As used in this chapter, unless the context clearly indicates otherwise, the following terms mean:

(1) "Aftercare supervision", treatment and control of children in the community under the jurisdiction of the division;

(2) "Board", the state advisory board of youth services;

(3) "Child", a person under eighteen years of age;

(4) "Commit", to transfer legal and physical custody;

(5) "Community based treatment", a treatment program which is locally or regionally based;

(6) "Department", the department of social services;

(7) "Director", the director of the division of youth services;

(8) "Division", the division of youth services (DYS);

(9) "Youth", a person under twenty-one years of age committed to the custody of the division of youth services.

2. When consistent with the intent of this chapter, the singular includes the plural, the plural the singular and the masculine the feminine.

(L. 1975 S.B. 170 § 1, A.L. 1989 H.B. 502, et al., A.L. 2015 H.B. 1149)



Section 219.016 Responsibilities of division of youth services — rules, procedure.

Effective 28 Aug 1995

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

219.016. Responsibilities of division of youth services — rules, procedure. — 1. The division is responsible within the terms of sections 219.011 to 219.086, for the prevention and control of juvenile delinquency and the rehabilitation of children.

2. The division shall be responsible for the development and administration of an effective statewide comprehensive program of youth services. This shall include, but not be limited to:

(1) Providing for the reception, classification, care, activities, education and rehabilitation of all children committed to the division;

(2) Administering the interstate compact on juveniles;

(3) Collecting statistics and information relating to the nature, extent, and causes of, and conditions contributing to the delinquency of children;

(4) Evaluating existence and effectiveness of delinquency prevention and rehabilitation programs;

(5) Preparing a master plan for the development of a statewide comprehensive system of delinquency prevention, control and rehabilitation services;

(6) Providing from funds specifically appropriated by the legislature for this purpose, financial subsidies to local units of government for the development of community-based treatment services;

(7) Developing written instructional, informational, and standard setting materials relating to state and local delinquency prevention, control and rehabilitation programs, as herein provided;

(8) Cooperating with and assisting within the scope of sections 219.011 to 219.086, other public and voluntary agencies and organizations in the development and coordination of such programs; and

(9) Upon request:

(a) Assist local units of government in the development of community-based treatment services; and

(b) Provide technical assistance and consultation to law enforcement officials, juvenile courts, and other community child care agencies.

3. The division shall be responsible for carrying out all functions, duties, and responsibilities pertaining to the prevention of juvenile delinquency as may be assigned to it by the director, including, but not limited to:

(1) Comprehensive planning and provision of technical assistance for statewide and local programs for the diversion of children from the juvenile justice system, to the extent that diversion can be safely accomplished with due regard to the safety of the community and the well-being of the children involved;

(2) Developing programs for the training and development of professional, paraprofessional, and volunteer personnel in this field;

(3) Cooperating with and assisting other agencies serving children and youth; and

(4) Promoting the strengthening and expansion of those programs which have been shown to be effective in reducing juvenile crime.

4. The division shall cause to be made and maintained full and complete written records of all studies and examinations and of the conclusions and recommendations based thereon; of all major decisions and orders concerning the disposition and treatment of every child with respect to whom the division provides, or arranges to have provided, care, treatment, and supervision pursuant to sections 219.011 to 219.086; and to maintain records of all business transactions necessary for proper conduct and maintenance of the division.

5. The division is authorized to enter into arrangements with the federal government for the receipt of federal funds to carry out the purposes of sections 219.011 to 219.086 and, for the achievement of that objective, may enter into contracts and agreements with and submit such plans and reports to the federal government as may be required and which are not contrary to the provisions of this or any other act.

6. The division, pursuant to regulations promulgated by it, shall establish comprehensive training programs for persons employed by it or to be employed by it in carrying out the provisions of sections 219.011 to 219.086 and for persons employed or to be employed by agencies and organizations, both public and private, engaged in activities relating to the prevention of delinquency and the provision of care and treatment to delinquent children.

7. The division may provide the costs of stipends and tuition, allowances for travel and subsistence expenses and, with respect to employees of the division granted leave to undertake approved training, continuation of the salaries and other benefits of such employees.

8. The division may, at the request of the circuit court, provide or supplement juvenile court services for children in that circuit, the extent of the services to be specified by written agreement between the division and the court. Children who receive such services shall remain under the supervision of the juvenile court and shall not be committed to the division without full and proper hearing as provided under subsection 1 of section 211.171.

9. Upon the request of the division, with the written consent of the director of the department, the office of administration shall draw a warrant payable to the business manager of the division or any of its facilities, in an amount to be specified by the director of the department, not to exceed, however, the sum of four thousand dollars for each such facility. The sum shall be administered by the business manager as a revolving fund to be used in the payment of incidental expenses of the facility for which he has been appointed. All expenditures shall be made in accordance with rules and regulations established by the office of administration.

10. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1975 S.B. 170 §§ 2, 3, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 219.021 Child may be committed to division, when — notice to court of release to aftercare supervision, contents, formal objections may be made, when — division to operate and maintain facilities and programs — day release authorized — payment of judgments.

Effective 28 Aug 2015

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

219.021. Child may be committed to division, when — notice to court of release to aftercare supervision, contents, formal objections may be made, when — division to operate and maintain facilities and programs — day release authorized — payment of judgments. — 1. Except as provided in subsections 2 and 3 of this section, any child may be committed to the custody of the division when the juvenile court determines a suitable community-based treatment service does not exist, or has proven ineffective; and when the child is adjudicated pursuant to the provisions of subdivision (3) of subsection 1 of section 211.031 or when the child is adjudicated pursuant to subdivision (2) of subsection 1 of section 211.031 and is currently under court supervision for adjudication under subdivision (2) or (3) of subsection 1 of section 211.031. The division shall not keep any youth beyond his eighteenth birth date, except upon petition and a showing of just cause in which case the division may maintain custody until the youth's twenty-first birth date. Notwithstanding any other provision of law to the contrary, the committing court shall review the treatment plan to be provided by the division. The division shall notify the court of original jurisdiction from which the child was committed at least three weeks prior to the child's release to aftercare supervision. The notification shall include a summary of the treatment plan and progress of the child that has resulted in the planned release. The court may formally object to the director of the division in writing, stating its reasons in opposition to the release. The director shall review the court's objection in consideration of its final approval for release. The court's written objection shall be made within a one-week period after it receives notification of the division's planned release; otherwise the division may assume court agreement with the release. The division director's written response to the court shall occur within five working days of service of the court's objection and preferably prior to the release of the child. The division shall not place a child directly into a precare setting immediately upon commitment from the court until it advises the court of such placement.

2. No child who has been diagnosed as having a mental disease or a communicable or contagious disease shall be committed to the division; except the division may, by regulation, when services for the proper care and treatment of persons having such diseases are available at any of the facilities under its control, authorize the commitment of children having such diseases to it for treatment in such institution. Notice of any such regulation shall be promptly mailed to the judges and juvenile officers of all courts having jurisdiction of cases involving children.

3. When a child has been committed to the division, the division shall forthwith examine the individual and investigate all pertinent circumstances of his background for the purpose of facilitating the placement and treatment of the child in the most appropriate program or residential facility to assure the public safety and the rehabilitation of the child; except that, no child committed under the provisions of subdivision (2) of subsection 1 of section 211.031 may be placed in the residential facilities designated by the division as a maximum security facility, unless the juvenile is subsequently adjudicated under subdivision (3) of subsection 1 of section 211.031.

4. The division may transfer any child under its jurisdiction to any other institution for children if, after careful study of the child's needs, it is the judgment of the division that the transfer should be effected. If the division determines that the child requires treatment by another state agency, it may transfer the physical custody of the child to that agency, and that agency shall accept the child if the services are available by that agency.

5. The division shall make periodic reexaminations of all children committed to its custody for the purpose of determining whether existing dispositions should be modified or continued. Reexamination shall include a study of all current circumstances of such child's personal and family situation and an evaluation of the progress made by such child since the previous study. Reexamination shall be conducted as frequently as the division deems necessary, but in any event, with respect to each such child, at intervals not to exceed six months. Reports of the results of such examinations shall be sent to the child's committing court and to his parents or guardian.

6. Failure of the division to examine a child committed to it or to reexamine him within six months of a previous examination shall not of itself entitle the child to be discharged from the custody of the division but shall entitle the child, his parent, guardian, or agency to which the child may be placed by the division to petition for review as provided in section 219.051.

7. The division is hereby authorized to establish, build, repair, maintain, and operate, from funds appropriated or approved by the legislature for these purposes, facilities and programs necessary to implement the provisions of this chapter. Such facilities or programs may include, but not be limited to, the establishment and operation of training schools, maximum security facilities, moderate care facilities, group homes, day treatment programs, family foster homes, aftercare, counseling services, educational services, and such other services as may be required to meet the needs of children committed to it. The division may terminate any facility or program no longer needed to meet the needs of children.

8. The division may institute day release programs for children committed to it. The division may arrange with local schools, public or private agencies, or persons approved by the division for the release of children committed to the division on a daily basis to the custody of such schools, agencies, or persons for participation in programs.

9. The division shall make all reasonable efforts to ensure that any outstanding judgment entered in accordance with section 211.185 or any outstanding assessments ordered in accordance with section 211.181 be paid while a child is in the care, custody or control of the division.

(L. 1975 S.B. 170 § 4, A.L. 1980 S.B. 512, A.L. 1981 H.B. 643, A.L. 1987 S.B. 244, A.L. 1993 S.B. 88, A.L. 1995 H.B. 174, et al., A.L. 2015 H.B. 1149)



Section 219.023 Youth services products fund created for supplies of materials used in making products sold by youth in custody of division of youth services.

Effective 28 Aug 2003

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

219.023. Youth services products fund created for supplies of materials used in making products sold by youth in custody of division of youth services. — Any products made by youth in a program or facility established by the division of youth services pursuant to section 219.021 which are suitable for sale may be offered for sale to the public by the division at a price not to exceed one hundred ten percent of the actual cost of supplies and materials used in making such products. Any proceeds received by the division from the sale of products pursuant to this section shall be deposited in the "Youth Services Products Fund" which is hereby established in the state treasury. Moneys in the fund shall be used solely to replenish the supply of materials used in making such products.

(L. 2003 H.B. 356)



Section 219.026 Release on aftercare supervision authorized — procedures authorized when child violates conditions of release — termination of supervision, when.

Effective 28 Aug 1987

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

219.026. Release on aftercare supervision authorized — procedures authorized when child violates conditions of release — termination of supervision, when. — 1. Subject to the provisions of subsection 1 of section 219.021, the division is authorized to release on aftercare supervision children committed to its control; to impose conditions upon which aftercare supervision is granted; to revoke and terminate aftercare supervision; and to discharge from legal custody. With respect to any child who has been placed on aftercare supervision, if in the opinion of the child's aftercare supervisor or a designated employee of the division the child is in substantial violation of the terms and condition of his release, such employee may:

(1) Notify the child and his parents or guardian of a hearing to determine if there is reasonable grounds to believe the child has violated the conditions of his release; and may also

(2) Take the child immediately into custody and place him in an appropriate residential child caring facility or detention facility or other appropriate program until a prompt determination as to the child's future care and treatment is made by the director, if the employee has reason to believe that permitting the child to remain in his own home would be dangerous to him or to the community or that the child is about to flee the jurisdiction of the court.

2. The hearing referred to in subdivision (1) of subsection 1 of this section shall be heard by an employee designated by the director, but not the employee requesting the hearing, and shall afford the child and his parents or guardian and their legal counsel, if any, full opportunity to be heard and to present any information as may be deemed relevant and shall be held as near as practicable to the child's county or residence.

3. The child or his parents or guardian may request a rehearing before the director as provided in section 219.051.

4. When called upon by any designated employee of the division, all peace officers shall assist in taking a child into custody pursuant to the provisions of this section.

5. All law enforcement agencies shall detain, upon request, children alleged by the division to have violated the conditions of aftercare supervision pending return of the child to the division. Detention of the child shall be in an appropriate facility and until a hearing is held, but in no event, longer than ten days.

6. The division shall terminate the supervision of any child placed on aftercare supervision upon determining the child is no longer in need of supervision or upon his eighteenth birthday. The division shall immediately notify in writing the child, his parents or guardian and the committing court of the termination of its supervision over the child.

(L. 1975 S.B. 170 § 5, A.L. 1987 S.B. 244)



Section 219.031 Director of division, how appointed, compensation and expenses.

Effective 28 Aug 1975

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

219.031. Director of division, how appointed, compensation and expenses. — 1. The division shall be administered by a director who shall be appointed by the director of the department.

2. The director shall be a resident of the state of Missouri while serving as director. The director shall have broad experience and demonstrated expertise in the development, operation, and administration of programs for children and shall be selected for his recognized ability, character and integrity.

3. Before entering upon his duties, the director shall take an oath or* affirmation to support the Constitution of the United States and of the state of Missouri and to faithfully perform the duties of his office; and shall enter into good and sufficient corporate surety bond, conditioned upon the faithful performance of his duties, said bond to be approved by the attorney general as to form, and by the governor as to sufficiency; the premium on the bond to be paid by the state.

4. The director shall devote full time to his official duties.

5. The director shall receive as his total compensation an annual salary in an amount to be determined by the department director and shall be entitled to reimbursement for actual and necessary expenses incurred in the performance of his official duties.

(L. 1975 S.B. 170 § 6)

*Word "of" appears in original rolls.



Section 219.036 Employment of division personnel — merit system — annual report — master plan — written policy required — director of division to be agent of state to deal with federal government.

Effective 28 Aug 1993

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

219.036. Employment of division personnel — merit system — annual report — master plan — written policy required — director of division to be agent of state to deal with federal government. — 1. The director, subject to the supervision of the department director, shall employ all employees, as provided in chapter 36, and is authorized to employ in any appropriate capacity any person qualified under the provisions of sections 219.011 to 219.086 even though such person has previously been convicted of a crime.

2. The director shall set forth the duties and responsibilities of all employees of the division.

3. The director shall prepare and update a master plan covering a period of not less than five years outlining the structural, legislative, and program and facility changes necessary for improvement of services to children committed to it.

4. The director shall also prepare an annual report which shall consist of a description of progress made toward the achievement of objectives contained in the master plan; a statistical analysis of juvenile delinquency in Missouri, including, but not limited to, the number and rates of juvenile arrests, juvenile detentions, juvenile court referrals and court dispositions for the entire state and within the jurisdiction of each circuit.

5. The master plan and each subsequent annual report shall be transmitted to the governor, the legislature, the director of the department, the juvenile courts, and upon request, to other interested persons and agencies.

6. All officers and employees of the state and of every county and city shall furnish to the director, on an annual basis, such statistics and other information within their knowledge and control as the director deems necessary or proper to be collected pursuant to the provisions of sections 219.011 to 219.086.

7. The director shall establish written policy and procedures for the administration of the division and shall promulgate necessary rules and regulations pursuant to section 219.016 and chapter 536 which, together with any amendments thereto, shall be kept on file at the principal office of the division, shall constitute a public record and be subject to the inspection by any person at all reasonable times.

8. The director is hereby authorized to enter into contract with any qualified individual, agency, or institution for the purchase of services required to meet the needs of children committed to the division's charge, when it can be shown that the purchase of such services is more economical, effective or practical than for such services to be provided directly by the division. No contract shall be made under sections 219.011 to 219.086 contrary to the provisions of Article I, Section 7 or Article IX, Section 8 of the Constitution of Missouri.

9. The director is authorized to serve as an agent of the state in entering into agreements with the appropriate agency of the federal government to provide care and treatment for a child found by a federal court to be delinquent and committed to the custody of the Attorney General of the United States pursuant to the provisions of 18 U.S.C. 5031-5037, inclusive, as amended. Such agreement shall be upon such terms and conditions and shall provide for such compensation as may be mutually agreed upon between the division and the appropriate agency of the federal government. Funds received as compensation under such agreement shall be placed in the state treasury and shall be used, upon appropriation, by the division for carrying out the purposes of sections 219.011 to 219.086.

(L. 1975 S.B. 170 § 7, A.L. 1993 S.B. 52)



Section 219.041 Incentive subsidy program authorized — advisory committee, how appointed — juvenile judge to submit report, contents of — inspections by director — notice of noncompliance, how given — county to select services, costs, how paid.

Effective 28 Aug 1975

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

219.041. Incentive subsidy program authorized — advisory committee, how appointed — juvenile judge to submit report, contents of — inspections by director — notice of noncompliance, how given — county to select services, costs, how paid. — 1. To encourage the development of community based treatment services, the director is hereby authorized to administer an incentive subsidy program to assist local units of government in the development, implementation, and operation of community based treatment programs including, but not limited to, preventive or diversionary programs, probation services, community based treatment centers, and facilities for the detention, confinement, care and treatment of children under the purview of chapter 211.

2. The director shall, pursuant to the administrative procedures act, chapter 536, promulgate rules establishing standards of eligibility for local units of government to receive funds under sections 219.011 to 219.086. Rule and regulation making power shall be subject to the provisions of section 219.016, subsection 6.

3. In determining the purposes for which funds will be expended by the juvenile court judge, he shall appoint an advisory committee representative of the county's population. The committee shall actively participate in the formulation of plans for the proper expenditure of funds and shall cooperate and assist in the implementation of these plans. Members of the advisory committee shall receive no compensation.

4. The juvenile court judge shall submit to the director a written report containing a program description, method of implementation, and budget of all projects proposed to be funded under this provision. Upon approval of this report by the director, the county shall be eligible to receive subsidy.

5. The director shall visit or cause to be visited each program and facility funded by this provision, the purpose of such visits to be the examination of facilities, programs, books, and records. He shall make written recommendations for needed changes or improvements.

6. When the director shall determine that there are reasonable grounds to believe that a county is not in compliance with the operating standards established pursuant to subsection 2 of this section, at least thirty days' notice shall be given the county and a hearing shall be held to ascertain whether progress has been made toward compliance. The director may suspend all or a portion of any subsidy until the required standard of operation has been met.

7. Any county may purchase selected services from the division by contract as provided in sections 219.011 to 219.086. The director shall annually determine the costs of providing such services and all charges shall be deducted from the subsidy due and payable to the county concerned, provided that no contract shall exceed in cost the amount of subsidy to which the participating county is eligible.

8. Participating counties shall not diminish or reduce their level of spending for juvenile correctional programs in order to remain eligible to receive subsidy for the specific program being subsidized.

(L. 1975 S.B. 170 § 8)



Section 219.046 Board — number, qualifications, terms, oaths, duties.

Effective 28 Aug 1975

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

219.046. Board — number, qualifications, terms, oaths, duties. — 1. The board shall have such specific authority and responsibility as defined in sections 219.011 to 219.086 and the general authority to advise the director, the legislature and the general public on all matters pertaining to the purposes of sections 219.011 to 219.086 and the operation of the division. The board shall consist of fifteen members who shall be appointed by the director of the department.

2. The membership shall be comprised of public officials, professionals, and representatives of the general public who possess knowledge and experience in health, education, social, correctional, or legal services for children. The membership shall be representative of the various geographic regions and socioeconomic population of the state. Members of the board shall be residents of the state of Missouri. Not more than eight members of the board shall be from the same political party. The members of the board holding office on September 28, 1975, shall continue in office until the expiration of the term to which they were appointed. The director of the department shall appoint those members to be appointed after September 28, 1975, for staggered terms so not more than one-third of the terms of the board members shall expire in any one calendar year. The terms of the members first appointed after September 28, 1975, shall commence on July 1, 1976. As the terms of office of the members in office on September 28, 1975, and of the members appointed after September 28, 1975, expire, their successors shall be appointed for a term of four years.

3. Before entering upon their duties, members of the board shall subscribe to an oath or* affirmation to support the Constitution of the United States and of the state of Missouri and to faithfully perform the duties of their office.

4. The board shall meet with the director a minimum of four times each year for the purpose of reviewing the activities of the division. The board or a committee thereof shall visit each facility of the division as frequently as it deems necessary and shall file a written report with the governor, director, director of the department and the legislative library regarding conditions they observed relating to the care and treatment of children assigned to the facility and any other matters pertinent in their judgment.

(L. 1975 S.B. 170 § 9)

*Word "of" appears in original rolls.



Section 219.048 Board and commission members may contribute per diem or expenses for services to the youth services treatment fund — fund established — procedure to contribute.

Effective 28 Aug 1997

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

219.048. Board and commission members may contribute per diem or expenses for services to the youth services treatment fund — fund established — procedure to contribute. — 1. Any person serving as a member of a board or commission may indicate that such member wishes to contribute all or any part of the per diem or expense reimbursement received for such service on the board or commission to a fund to be administered by the division of youth services for the counseling, treatment and therapy of children who have been sexually, physically or emotionally abused. The office of administration shall design vouchers for the payment of the per diem or expense reimbursement to allow the person to designate if all or part of the money the person is entitled to receive is to be deposited in the "Youth Services Treatment Fund", which is hereby created in the state treasury. All per diem and expense reimbursement amounts which are contributed shall be deposited with the state treasurer in the fund. The division of youth services advisory board created in chapter 219 shall make recommendations to the governor and the department of social services for the expenditure of the money in the fund.

2. Notwithstanding the provisions of section 33.080, moneys in the fund at the end of any biennium shall not be transferred to the general revenue fund.

(L. 1997 H.B. 641 & 593 § 3)



Section 219.051 Right of petition — duty of director on receipt of petition.

Effective 28 Aug 1975

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

219.051. Right of petition — duty of director on receipt of petition. — 1. Any child committed to the division and the parent or guardian of such child shall be informed of their right to petition the director in accordance with promulgated rules and regulations for a hearing with respect to:

(1) The failure to examine such child in accordance with the provisions of subsection 3 of section 219.021;

(2) The failure to reexamine such child within six months after a previous examination, in accordance with the provisions of subsection 5 of section 219.021;

(3) Any placement decision required to be made by the division pursuant to the provisions of sections 219.011 to 219.086;

(4) A request to the director for a rehearing from a determination of violations of the terms and conditions of a child's aftercare supervision, as provided in section 219.026; and

(5) The taking of such child into custody for violations of the terms and conditions of his aftercare supervision as provided in section 219.026.

2. The director shall within thirty days of the receipt of such petition, afford such child or his parents, guardian, or legal counsel an opportunity for a full and fair hearing, and render a decision on the petition within five days after the conclusion of such hearing.

3. Pending the determination by the director with respect to a petition for review filed pursuant to the provisions of subsection 1 of this section, the authority of the division to take such action, in accordance with the provisions of sections 219.011 to 219.086 with respect to such child, shall in no wise be affected.

(L. 1975 S.B. 170 § 10)



Section 219.056 Health care standards to be established by department of health and senior services — educational standards to be established by department of elementary and secondary education.

Effective 28 Aug 1975

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

219.056. Health care standards to be established by department of health and senior services — educational standards to be established by department of elementary and secondary education. — 1. It shall be the duty of the department of health and senior services to set standards of health care in the facilities operated by the division, to inspect buildings from the standpoint of health, and to make periodic inspections and reports in writing to the director as to the conditions of health and sanitation in the facilities under the jurisdiction of the division. Any findings considered by the department of health and senior services to be detrimental to the health or welfare of a child committed to the division shall be immediately reported to the director and the director of the department of social services with the date by which such condition must be corrected or eliminated.

2. It shall be the duty of the department of elementary and secondary education to set standards of education and school attendance in the facilities of the division, make periodic inspections and prepare evaluations of curricula, and to have such authority over the educational programs as the department has in its administration of the public school system. Reports of all such inspections and evaluations shall be sent to the director, the director of the department and the advisory board.

(L. 1975 S.B. 170 § 11)



Section 219.061 Aiding runaway, penalty — peace officers, duty of — records confidential, exceptions, penalty for divulging — division may sue for damages.

Effective 28 Aug 1994

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

219.061. Aiding runaway, penalty — peace officers, duty of — records confidential, exceptions, penalty for divulging — division may sue for damages. — 1. Any person who knowingly permits or aids any child to run away from an institution under the control of the division or conceals the child with intent of enabling him to elude pursuit is guilty of a misdemeanor, and upon conviction, shall be punished as provided by law.

2. It shall be the duty of every law enforcement official, and any official who is designated by the division, to detain, with or without a warrant, any child who shall have run away from a facility and to hold him subject to the orders of the division.

3. Disclosure of any information contained in the records of the division relating to any child committed to it shall be made only in accordance with regulations prescribed by the division, provided that such regulations shall provide for full disclosure of such information to the parents or guardians, or if they be out of this state to the nearest immediate relative of such child, upon reasonable notice and demand and to the child fatality review panel reviewing the death of a child pursuant to section 210.192. Any employee or officer of the division who shall communicate any such information in violation of any such regulations may be subject to immediate discharge.

4. For all damages to the division or to any property, real or personal, belonging thereto, actions may be maintained in the name of the division as such, and all damages levied in such actions shall be paid into the state treasury and, upon appropriation, shall be used by the division.

(L. 1975 S.B. 170 § 12, A.L. 1994 S.B. 595)



Section 219.066 Medical and dental treatment authorized, when.

Effective 28 Aug 1975

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

219.066. Medical and dental treatment authorized, when. — 1. Except in case of emergency, the division shall not authorize or permit any major surgery to be performed upon or general anesthetic to be administered to any child committed to the division unless specific written consent thereto shall first have been obtained from the parent or guardian of such child, or, in the absence of such consent, from the court which vested legal custody of such child in the division or any court that has jurisdiction.

2. Upon the recommendation of an attending physician, psychiatrist, surgeon or dentist, the division may authorize medical, psychiatric, surgical, or dental care and treatment as may be required by the child. If the care and treatment is contrary to the religious tenets and beliefs of such child, the treatment of the child may be authorized by the division only upon the specific written consent of the parent or guardian of the child, or, in the absence of such consent, upon the specific written order of the court which vested legal custody of the child in the division or any court that has jurisdiction.

3. When the child has been placed by the division in a residential child caring facility, other than one administered by the division, the person or persons administering such facility shall have the authority to provide the child with necessary medical, psychiatric, surgical, or dental care only to the extent that such authority has been delegated to such persons with respect to particular children and subject to the same limitations as are applicable to the division under sections 219.011 to 219.086.

(L. 1975 S.B. 170 § 13)



Section 219.071 Children to be segregated from criminals.

Effective 28 Aug 1975

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

219.071. Children to be segregated from criminals. — No child committed to the division and awaiting transfer to the custody of the division or who has been detained in accordance with subsection 5 of section 219.026 shall be transported or detained in association with criminals or vicious and dissolute persons.

(L. 1975 S.B. 170 § 14)



Section 219.076 Children, how transported, transportation expenses, how paid.

Effective 28 Aug 1975

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

219.076. Children, how transported, transportation expenses, how paid. — In all cases in which children are committed to the division, the juvenile officer, or such person designated by him, shall deliver the children to the facility designated by the division and shall be allowed the necessary expenses incurred in such delivery for himself and the child and in returning therefrom, to be paid by the county.

(L. 1975 S.B. 170 § 15)



Section 219.081 Division may be relieved of custody, when, procedure.

Effective 28 Aug 1975

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

219.081. Division may be relieved of custody, when, procedure. — The division may, at any time, if it finds the child committed to it is in need of care or treatment other than that which it is equipped to provide, apply to the court which committed such child for an order relieving it of custody of such child. The court must make a determination within ten days and the court shall be vested with full power to make such disposition of the child as is authorized by law, including continued commitment. A copy of the order shall be immediately sent to the director.

(L. 1975 S.B. 170 § 16)



Section 219.086 Transfer of child to another state, when — expense of transfer, how paid.

Effective 28 Aug 1975

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

219.086. Transfer of child to another state, when — expense of transfer, how paid. — Whenever it shall appear to the division that plans for the rehabilitation of any child committed to it have been made by an appropriate agency of another state, the division may with the written approval of the director of the department and the child's parents deliver the child to the appropriate agency of such other state and authorize the payment of expenses incurred in connection with sending the child to such state.

(L. 1975 S.B. 170 § 17)



Section 219.091 Community work program — design and approval of work projects — custody, contract of offenders — eligibility — staff — rules, procedure — vocational training.

Effective 28 Aug 2015

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

219.091. Community work program — design and approval of work projects — custody, contract of offenders — eligibility — staff — rules, procedure — vocational training. — 1. As used in this section, the term "department" means:

(1) The office of administration;

(2) The department of agriculture;

(3) The department of conservation;

(4) The department of economic development;

(5) The department of elementary and secondary education;

(6) The department of health and senior services;

(7) The department of higher education;

(8) The department of transportation;

(9) The department of insurance, financial institutions and professional registration;

(10) The department of labor and industrial relations;

(11) The department of mental health;

(12) The department of natural resources;

(13) The department of public safety;

(14) The department of revenue; and

(15) The department of social services.

2. The division of youth services may develop and establish a community work program whereby youth committed to the custody of the division may be employed in projects developed and established by any department.

3. The director or chief administrative officer of any department may request that the director of the division of youth services choose suitable youth for employment in work projects developed by the division. Such projects shall be designed and approved by the director or chief administrative officer of any department and approved by the director of the division of youth services.

4. The division of youth services shall retain custody, supervision and control of any youth employed in a work project developed pursuant to this section. Any work group employed in a work project developed pursuant to this section shall consist of not more than thirteen youth.

5. No offender shall be employed in a work project developed pursuant to this section if the offender has been convicted of a violent crime or whose conduct while under the control of the division of youth services suggests a propensity toward violence. As used in this subsection, the term "violent crime" means any crime which, in the determination of the director of the division of youth services, involves violence or the threat of violence.

6. The department proposing the work project shall supply all plans, tools and equipment necessary for the completion of work projects developed pursuant to this section.

7. The department proposing the work project shall supply staff to direct work groups and supervise the completion of work projects. Such staff shall be employees of the department proposing the work project and shall receive from such department and the division of youth services appropriate training per year, which shall be designed to instruct the staff in the skills necessary to perform their duties.

8. The department proposing the work project and the division of youth services may promulgate rules to effectuate the purposes of this section pursuant to chapter 536 and section 217.040.

9. For any work performed by a youth committed to the division in any state park, the state park board is hereby authorized, out of appropriations made to it, to pay wages.

10. The division may establish and offer on-the-job vocational training to develop work habits and equip youth committed to it with marketable skills. The division may provide for the payment of reasonable wages for work or tasks performed by a youth committed to the division. All payments made to or on behalf of the youth under this subsection shall be property of the youth; however, the division may place such restrictions on the youth's access to the funds as the division determines appropriate in the best interests of the youth and to assure security in the division's facilities. All funds paid to or on behalf of the youth in accordance with this subsection shall be deposited in the DYS trust fund established in section 219.095.

(L. 1995 H.B. 174, et al. § 217.598, A.L. 2015 H.B. 1149)



Section 219.095 DYS trust fund created, purpose — DYS child benefits fund created, use of moneys.

Effective 28 Aug 2015

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

219.095. DYS trust fund created, purpose — DYS child benefits fund created, use of moneys. — 1. There is hereby created a special class of trust funds to be known as the "DYS Trust Fund" for depositing wages earned by a youth or for other funds provided for the use or benefit of the youth. These funds will be established for each facility where youth are located in the custody of the DYS throughout the state. The division shall deposit money in a DYS trust fund with a financial institution. Any earnings attributable to the money in the account of a youth shall be credited to that youth's DYS trust fund. The division will establish regulations regarding the creation and administration of accounts. Moneys in these special trust funds shall not be deemed to be state funds. Moneys deposited in these funds shall be used only for the purposes specified by federal or state law, or regulation of the division. Notwithstanding the provisions of section 33.080 to the contrary, moneys in these funds shall not be transferred to general revenue at the end of each biennium. Any funds not expended by or on behalf of the youth before the youth's release from DYS residential care shall be paid to the youth upon release from DYS residential care.

2. The division shall establish by regulation a program for youth to access funds, as deemed appropriate by the division, in the DYS trust fund for reasonable purposes while the youth is in DYS residential care. The program shall include training for youth on wise money management, maintaining personal financial accounts, and saving money for use after discharge from DYS residential care.

3. There is hereby created a special trust fund to be known as the "DYS Child Benefits Fund" within the state treasury for depositing of payments from the Social Security Administration to youth in DYS custody. Moneys in this special trust fund shall not be deemed to be state funds. Moneys deposited in this fund shall be used only for the purposes specified by federal or state law, or regulation of the division. The state treasurer shall be custodian of the fund and may approve disbursements from the fund in accordance with sections 30.170 and 30.180. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund. Notwithstanding the provisions of section 33.080 to the contrary, moneys in the fund shall not be transferred to general revenue at the end of each biennium. Any funds not expended by or on behalf of the youth before release from DYS residential care shall be distributed as required by federal law.

4. The division may accept an appointment to serve as representative payee or fiduciary, or in a similar capacity for payments to a youth from the Social Security Administration or under any public or private benefit arrangement. Money so received shall be governed by this section unless otherwise provided by law.

5. Any money received by the division under this section on behalf of a youth shall be deposited in either a DYS trust fund or the DYS child benefits fund and accounted for in the name of the youth or as representative payee of the youth. The division shall by rule adopted under chapter 536 establish procedures for the use and accounting of the money and the protection of the money against theft, loss, or misappropriation. The rules promulgated by the division shall comply with all federal requirements to be a representative payee of the youth.

6. The division may accept funds which a parent, guardian or other person wishes to provide for the use or benefit of the youth. The funds shall be deposited in a DYS trust fund in the name of the youth at the DYS location where the youth resides. The use of such funds shall be governed by this section.

7. Each youth shall be furnished annually with a statement listing every transaction involving funds which have been deposited with the division on the youth's behalf, to include all receipts and disbursements.

8. The division shall use all proper diligence to promptly disburse any balance of money accumulated in the youth's account in the manner required by law when the youth is released from DYS residential care or upon death of the youth. When the youth is deceased the balance shall be disbursed according to the procedures established by law for descent and distribution or, in the case of moneys received from the Social Security Administration as representative payee, disbursed as required by federal law. If, after the division has diligently used such methods and means as considered reasonable to refund such funds, there shall remain any money, the owner of which is unknown to the division, or if known, cannot be located by the division, in each and every such instance such money shall be reported pursuant to sections 447.500 to 447.595.

9. Nothing in this section shall be deemed to apply to funds regularly due the state of Missouri for the support and maintenance of youth in the care and custody of the division or collected by the state of Missouri as reimbursement for state funds expended on behalf of the youth.

(L. 2015 H.B. 1149)



Section 219.096 Grant by department of social services of division of youth services facilities — notification to commissioner of administration — fee — terms of the lease.

Effective 28 Aug 1996

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

219.096. Grant by department of social services of division of youth services facilities — notification to commissioner of administration — fee — terms of the lease. — 1. The director of the department of social services may grant the use of any building or grounds of any of the facilities of the division of youth services for governmental, private or not-for-profit activities as long as the activities are compatible with the services of the division.

2. The director of the department shall notify the commissioner of administration which governmental, private or not-for-profit entities may lease such building or grounds pursuant to public bid.

3. The department shall charge such entity at least an amount to cover the cost of utilities and services that the department furnishes to the lessee of any building.

4. The term of the lease may be for one year or less, and the lease may contain an option for one-year renewals of the lease if both parties agree. The lease shall include conditions that the lessee shall use and maintain the land or building for uses compatible with the services of the division. The lease shall by its terms protect the state from liability for damages occurring on the property.

5. The director of the department shall sign the lease on behalf of the state.

(L. 1996 H.B. 1117 § 1)






Chapter 221 Jails and Jailers

Chapter Cross References



Section 221.020 Sheriffs to be jailers, exception, Clay County.

Effective 06 Jul 1994, see footnote

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

221.020. Sheriffs to be jailers, exception, Clay County. — Except as otherwise provided in this section and sections 221.400 to 221.420, the sheriff of each county in this state shall have the custody, rule, keeping and charge of the jail within his county, and of all the prisoners in such jail, and may appoint a jailer under him, for whose conduct he shall be responsible. In any first class county without a charter form of government which contains all or part of a city with a population of at least three hundred thousand inhabitants, the sheriff and the county commission, by mutual agreement, may have the control of the county jail transferred to the county commission.

(RSMo 1939 § 9195, A. 1949 S.B. 1071, A.L. 1989 S.B. 196, A.L. 1994 S.B. 520)

Prior revisions: 1929 § 8526; 1919 § 12551; 1909 § 1573

Effective 7-6-94



Section 221.025 Electronic monitoring permitted, when — credit of time against period of confinement.

Effective 01 Jan 2017, see footnote

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

221.025. Electronic monitoring permitted, when — credit of time against period of confinement. — 1. As an alternative to confinement, an individual may be placed on electronic monitoring pursuant to subsection 1 of section 544.455 or subsection 6 of section 557.011, with such terms and conditions as a court shall deem just and appropriate under the circumstances.

2. A judge may, in his or her discretion, credit any such period of electronic monitoring against any period of confinement or incarceration ordered, however, electronic monitoring shall not be considered to be in custody or incarceration for purposes of eligibility for the MO HealthNet program, nor shall it be considered confinement in a correctional center or private or county jail for purposes of determining responsibility for the individual's health care.

3. This section shall not authorize a court to place an individual on electronic monitoring in lieu of the required imprisonment, community service, or court-ordered treatment program involving community service, if that individual is a prior, persistent, aggravated, chronic, or habitual offender sentenced pursuant to section 577.001 or section 577.023 as it existed prior to January 1, 2017.

(L. 2011 H.B. 111, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 221.030 Coroner to be jailer, when.

Effective 28 Aug 1939

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

221.030. Coroner to be jailer, when. — The sheriff may be imprisoned in the jail of his own county; and for the time that he shall be confined, the coroner shall have the custody, rule, keeping and charge of the said jail, and shall, by himself and his sureties, be answerable for the faithful discharge of his duties in that office.

(RSMo 1939 § 9221)

Prior revisions: 1929 § 8552; 1919 § 12577; 1909 § 1599



Section 221.040 Sheriff and jailer to receive prisoners — penalty for refusal — medical exams required.

Effective 28 Aug 2007

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

221.040. Sheriff and jailer to receive prisoners — penalty for refusal — medical exams required. — 1. It shall be the duty of the sheriff and jailer to receive, from constables and other officers, all persons who shall be apprehended by such constable or other officers, for offenses against this state, or who shall be committed to such jail by any competent authority; and if any sheriff or jailer shall refuse to receive any such person or persons, he or she shall be adjudged guilty of a misdemeanor, and on conviction shall be fined in the discretion of the court.

2. The sheriff and jailer shall not be required to receive or detain a prisoner in custody under subsection 1 of this section until the arresting constable or other officer has had the prisoner examined by a physician or competent medical personnel if the prisoner appears to be:

(1) Unconscious;

(2) Suffering from a serious illness;

(3) Suffering from a serious injury; or

(4) Seriously impaired by alcohol, a controlled substance as defined in section 195.017, a drug other than a controlled substance, or a combination of alcohol, a controlled substance, or drugs.

3. The cost of the examination and resulting treatment under subsection 2 of this section is the financial responsibility of the prisoner receiving the examination or treatment.

(RSMo 1939 § 9196, A.L. 2007 S.B. 22)

Prior revisions: 1929 § 8527; 1919 § 12552; 1909 § 1574



Section 221.044 Persons under seventeen may not be confined in adult jails, exceptions — commitment to juvenile detention facilities, when.

Effective 28 Aug 1989

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

221.044. Persons under seventeen may not be confined in adult jails, exceptions — commitment to juvenile detention facilities, when. — No person under the age of seventeen years, except those transferred to the court of general jurisdiction under the provisions of section 211.071, shall be detained in a jail or other adult detention facility as that term is defined in section 211.151. A traffic court judge may request the juvenile court to order the commitment of a person under the age of seventeen to a juvenile detention facility.

(L. 1989 H.B. 502, et al.)



Section 221.050 Separation of prisoners.

Effective 28 Aug 1949

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

221.050. Separation of prisoners. — Persons confined in jails shall be separated and confined according to sex. Persons confined under civil process or for civil causes shall be kept separate from criminals.

(RSMo 1939 §§ 9197, 9198, A. 1949 S.B. 1071)

Prior revisions: 1929 §§ 8528, 8529; 1919 §§ 12553, 12554; 1909 §§ 1575, 1576



Section 221.060 Prisoners to have certain privileges.

Effective 28 Aug 1972

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

221.060. Prisoners to have certain privileges. — Every sheriff and jailer, and other person or persons whatsoever, to whose custody or keeping any person or persons shall be committed by virtue of any writ or process, or for any criminal offense, except on conviction for felony, shall make and post reasonable rules for the operation of the jail, and shall permit any such person committed to his care to obtain and use food and bedding at such person's expense within those rules as may be convenient and necessary for the proper operation of the jail or confinement facility.

(RSMo 1939 § 9204, A.L. 1972 S.B. 415)

Prior revisions: 1929 § 8535; 1919 § 12560; 1909 § 1582



Section 221.070 Prisoners liable for cost of imprisonment — certification of outstanding debt.

Effective 28 Aug 2013

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

221.070. Prisoners liable for cost of imprisonment — certification of outstanding debt. — 1. Every person who shall be committed to the common jail within any county in this state, by lawful authority, for any offense or misdemeanor, upon a plea of guilty or a finding of guilt for such offense, shall bear the expense of carrying him or her to said jail, and also his or her support while in jail, before he or she shall be discharged; and the property of such person shall be subjected to the payment of such expenses, and shall be bound therefor, from the time of his commitment, and may be levied on and sold, from time to time, under the order of the court having criminal jurisdiction in the county, to satisfy such expenses.

2. If a person has not paid all money owed to the county jail upon release from custody and has failed to enter into or honor an agreement with the sheriff to make payments toward such debt according to a repayment plan, the sheriff may certify the amount of the outstanding debt to the clerk of the court in which the case was determined. The circuit clerk shall report to the office of state courts administrator the debtor's full name, date of birth, and address, and the amount the debtor owes to the county jail. If the person subsequently satisfies the debt to the county jail or begins making regular payments in accordance with an agreement entered into with the sheriff, the sheriff shall notify the circuit clerk who then shall notify the state courts administrator that the person shall no longer be considered delinquent.

(RSMo 1939 § 9199, A.L. 2004 H.B. 1188, A.L. 2013 S.B. 42 merged with S.B. 75)

Prior revisions: 1929 § 8530; 1919 § 12555; 1909 § 1577



Section 221.080 County commission to bear certain expenses.

Effective 28 Aug 1949

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

221.080. County commission to bear certain expenses. — Whenever because of the inclemency of the season, the sickness of the prisoner or other cause, the sheriff shall be of the opinion that fuel, additional clothes or bedding, are necessary for any prisoner committed to jail he shall furnish the same and the costs thereof shall be paid by the county commission in the same manner as other expenses of caring for prisoners in such jail.

(RSMo 1939 § 9202, A. 1949 S.B. 1071)

Prior revisions: 1929 § 8533; 1919 § 12558; 1909 § 1580



Section 221.095 Private jails, defined — reports of possible criminal violations required — missing prisoners, requirements.

Effective 28 Aug 2009

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

221.095. Private jails, defined — reports of possible criminal violations required — missing prisoners, requirements. — 1. For the purposes of this section, "private jail" shall mean a facility not owned or operated by the state, a county, or a municipality that confines or detains prisoners who are awaiting trial, awaiting sentencing, or serving a sentence in a jail. Such private jails shall be subject to all applicable state laws and local ordinances.

2. Any written report regarding any violation of a state criminal law that would result in a punishment of at least one year in prison shall contain the name and address of the private jail, the name of the prisoner or person who may have committed the law violation, information regarding the nature of the law violation, the name of the complainant, and other information which might be relevant.

3. The administrator of the private jail shall, in a timely manner, refer all reports of such law violations to local, state, or county law enforcement having jurisdiction over the area in which the private jail is located. The administrator and employees of the private jail shall cooperate with law enforcement in the investigation of the facts alleged in the report insofar as is consistent with the constitutional rights of all parties involved.

4. In the event that a prisoner is missing, the private jail shall take prompt and reasonable action to discover whether the prisoner has escaped. Upon learning that an escape has occurred, the private jail shall promptly notify the police department of the municipality, if any, in which the escape occurred and shall promptly notify the sheriff's department of the county in which the escape occurred and the Missouri state highway patrol. The private jail shall also notify any court or government agency from which an escaped prisoner or offender was referred. The private jail shall provide to the law enforcement agencies all available information known about the escape and the escapee.

5. Any person who makes a report under this section or who testifies in any administrative or judicial proceeding arising from the report shall be immune from any civil or criminal liability for making such a report or for testifying, except for liability for perjury, unless such person acted with malice.

(L. 2009 S.B. 44)



Section 221.097 Private jails — prisoners to be confined separately, when — health care services, adequate care required — limitation on contracts with private jails.

Effective 28 Aug 2009

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

221.097. Private jails — prisoners to be confined separately, when — health care services, adequate care required — limitation on contracts with private jails. — 1. Persons confined in private jails shall be separated and confined according to gender. Persons confined under civil process or for civil causes, except those persons confined awaiting a determination on whether probation or parole will be revoked or continued, shall be kept separate from persons confined awaiting trial for criminal charges, awaiting sentencing for criminal charges, awaiting determination on whether probation or parole will be revoked or continued, or serving a sentence on a criminal investigation.

2. The administrator shall arrange for necessary health care services for persons confined in the private jail.

3. The administrator shall ensure that persons confined in the private jail have adequate clothing, food, and bedding. Deprivation of adequate clothing, food, or bedding shall not be used as a disciplinary action against any confined person.

4. No person confined in a private jail shall be used in any manner for the profit, betterment, or personal gain of any employee of the county or of any employee of the private jail.

5. Nothing in section 221.095 and this section shall create any new civil cause of action under Missouri law nor shall it be interpreted so as to conflict with the civil rights and constitutional rights of due process accorded to any person in any investigation of a crime or potential crime.

6. Any investigation of a report made under subsection 2 or 3 of section 221.095 shall be concluded in a timely manner by law enforcement and a written report of the conclusions shall be provided to the private jail.

7. The state or its political subdivisions shall not contract with any private jail to provide services, unless such private jail provides written documentation of its ability to indemnify the state or political subdivision for any liability which attaches to the state or political subdivision as a result of the contract or services provided under the contract. Such documentation shall demonstrate an ability to indemnify the state or political subdivision in an amount acceptable to the state or political subdivision.

(L. 2009 S.B. 44)



Section 221.102 Canteen or commissary in county jail authorized — revenues to be kept in seperate account — fund created.

Effective 28 Aug 2013

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

221.102. Canteen or commissary in county jail authorized — revenues to be kept in seperate account — fund created. — 1. The sheriff of any county may establish and operate a canteen or commissary in the county jail for the use and benefit of the inmates, prisoners, and detainees.

2. Each county jail shall keep revenues received from its canteen or commissary in a separate account. The acquisition cost of goods sold and other expenses shall be paid from this account. A minimum amount of money necessary to meet cash flow needs and current operating expenses may be kept in this account. The remaining funds from sales of each canteen or commissary shall be deposited into the "Inmate Prisoner Detainee Security Fund" and shall be expended for the purposes provided in subsection 3 of section 488.5026. The provisions of section 33.080 to the contrary notwithstanding, the money in the inmate prisoner detainee security fund shall be retained for the purposes specified in section 488.5026 and shall not revert or be transferred to general revenue.

(L. 2013 S.B. 42 merged with S.B. 75)



Section 221.105 Boarding of prisoners — amount expended, how fixed, how paid, limit.

Effective 28 Aug 2012

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

221.105. Boarding of prisoners — amount expended, how fixed, how paid, limit. — 1. The governing body of any county and of any city not within a county shall fix the amount to be expended for the cost of incarceration of prisoners confined in jails or medium security institutions. The per diem cost of incarceration of these prisoners chargeable by the law to the state shall be determined, subject to the review and approval of the department of corrections.

2. When the final determination of any criminal prosecution shall be such as to render the state liable for costs under existing laws, it shall be the duty of the sheriff to certify to the clerk of the circuit court or court of common pleas in which the case was determined the total number of days any prisoner who was a party in such case remained in the county jail. It shall be the duty of the county commission to supply the cost per diem for county prisons to the clerk of the circuit court on the first day of each year, and thereafter whenever the amount may be changed. It shall then be the duty of the clerk of the court in which the case was determined to include in the bill of cost against the state all fees which are properly chargeable to the state. In any city not within a county it shall be the duty of the superintendent of any facility boarding prisoners to certify to the chief executive officer of such city not within a county the total number of days any prisoner who was a party in such case remained in such facility. It shall be the duty of the superintendents of such facilities to supply the cost per diem to the chief executive officer on the first day of each year, and thereafter whenever the amount may be changed. It shall be the duty of the chief executive officer to bill the state all fees for boarding such prisoners which are properly chargeable to the state. The chief executive may by notification to the department of corrections delegate such responsibility to another duly sworn official of such city not within a county. The clerk of the court of any city not within a county shall not include such fees in the bill of costs chargeable to the state. The department of corrections shall revise its criminal cost manual in accordance with this provision.

3. Except as provided under subsection 6 of section 217.718, the actual costs chargeable to the state, including those incurred for a prisoner who is incarcerated in the county jail because the prisoner's parole or probation has been revoked or because the prisoner has, or allegedly has, violated any condition of the prisoner's parole or probation, and such parole or probation is a consequence of a violation of a state statute, or the prisoner is a fugitive from the Missouri department of corrections or otherwise held at the request of the Missouri department of corrections regardless of whether or not a warrant has been issued shall be the actual cost of incarceration not to exceed:

(1) Until July 1, 1996, seventeen dollars per day per prisoner;

(2) On and after July 1, 1996, twenty dollars per day per prisoner;

(3) On and after July 1, 1997, up to thirty-seven dollars and fifty cents per day per prisoner, subject to appropriations, but not less than the amount appropriated in the previous fiscal year.

(L. 1976 H.B. 1130 § 2, A.L. 1979 H.B. 93, A.L. 1986 H.B. 969, A.L. 1990 S.B. 558, A.L. 1991 H.B. 566, A.L. 1995 H.B. 424, A.L. 1996 S.B. 781, A.L. 2006 S.B. 870, A.L. 2012 H.B. 1525)



Section 221.111 Delivery or concealment on premises of narcotics, liquor, or prohibited articles, penalties — visitation denied, when — personal items permitted to be posted.

Effective 01 Jan 2017, see footnote

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

221.111. Delivery or concealment on premises of narcotics, liquor, or prohibited articles, penalties — visitation denied, when — personal items permitted to be posted. — 1. A person commits the offense of possession of unlawful items in a prison or jail if such person knowingly delivers, attempts to deliver, possesses, deposits, or conceals in or about the premises of any correctional center as the term "correctional center" is defined under section 217.010, or any city, county, or private jail:

(1) Any controlled substance as that term is defined by law, except upon the written prescription of a licensed physician, dentist, or veterinarian;

(2) Any other alkaloid of any kind or any intoxicating liquor as the term intoxicating liquor is defined in section 311.020;

(3) Any article or item of personal property which a prisoner is prohibited by law, by rule made pursuant to section 221.060, or by regulation of the department of corrections from receiving or possessing, except as herein provided;

(4) Any gun, knife, weapon, or other article or item of personal property that may be used in such manner as to endanger the safety or security of the institution or as to endanger the life or limb of any prisoner or employee thereof.

2. The violation of subdivision (1) of subsection 1 of this section shall be a class D felony; the violation of subdivision (2) of this section shall be a class E felony; the violation of subdivision (3) of this section shall be a class A misdemeanor; and the violation of subdivision (4) of this section shall be a class B felony.

3. The chief operating officer of a county or city jail or other correctional facility or the administrator of a private jail may deny visitation privileges to or refer to the county prosecuting attorney for prosecution any person who knowingly delivers, attempts to deliver, possesses, deposits, or conceals in or about the premises of such jail or facility any personal item which is prohibited by rule or regulation of such jail or facility. Such rules or regulations, including a list of personal items allowed in the jail or facility, shall be prominently posted for viewing both inside and outside such jail or facility in an area accessible to any visitor, and shall be made available to any person requesting such rule or regulation. Violation of this subsection shall be an infraction if not covered by other statutes.

4. Any person who has been found guilty of a violation of subdivision (2) of subsection 1 of this section involving any alkaloid shall be entitled to expungement of the record of the violation. The procedure to expunge the record shall be pursuant to section 610.123. The record of any person shall not be expunged if such person has been found guilty of knowingly delivering, attempting to deliver, possessing, depositing, or concealing any alkaloid of any controlled substance in or about the premises of any correctional center, or city or county jail, or private prison or jail.

(L. 1986 S.B. 450 § 221.110, A.L. 1997 S.B. 89 merged with S.B. 218, A.L. 2009 S.B. 44, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 221.120 Medicine and medical attention for prisoners, definitions.

Effective 28 Aug 1995

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

221.120. Medicine and medical attention for prisoners, definitions. — 1. If any prisoner confined in the county jail is sick and in the judgment of the jailer, requires the attention of a physician, dental care, or medicine, the jailer shall procure the necessary medicine, dental care or medical attention necessary or proper to maintain the health of the prisoner. The costs of such medicine, dental care, or medical attention shall be paid by the prisoner through any health insurance policy as defined in subsection 3 of this section, from which the prisoner is eligible to receive benefits. If the prisoner is not eligible for such health insurance benefits then the prisoner shall be liable for the payment of such medical attention, dental care, or medicine, and the assets of such prisoner may be subject to levy and execution under court order to satisfy such expenses in accordance with the provisions of section 221.070, and any other applicable law. The county commission of the county may at times authorize payment of certain medical costs that the county commission determines to be necessary and reasonable. As used in this section, the term "medical costs" includes the actual costs of medicine, dental care or other medical attention and necessary costs associated with such medical care such as transportation, guards and inpatient care.

2. The county commission may, in their discretion, employ a physician by the year, to attend such prisoners, and make such reasonable charge for his service and medicine, when required, to be taxed and collected as provided by law.

3. As used in this section, the following terms mean:

(1) "Assets", property, tangible or intangible, real or personal, belonging to or due a prisoner or a former prisoner, including income or payments to such prisoner from Social Security, workers' compensation, veterans' compensation, pension benefits, previously earned salary or wages, bonuses, annuities, retirement benefits, compensation paid to the prisoner per work or services performed while a prisoner or from any other source whatsoever, including any of the following:

(a) Money or other tangible assets received by the prisoner as a result of a settlement of a claim against the state, any agency thereof, or any claim against an employee or independent contractor arising from and in the scope of the employee's or contractor's official duties on behalf of the state or any agency thereof;

(b) A money judgment received by the prisoner from the state as a result of a civil action in which the state, an agency thereof or any state employee or independent contractor where such judgment arose from a claim arising from the conduct of official duties on behalf of the state by the employee or subcontractor or for any agency of the state;

(c) A current stream of income from any source whatsoever, including a salary, wages, disability benefits, retirement benefits, pension benefits, insurance or annuity benefits, or similar payments; and

(2) "Health insurance policy", any group insurance policy providing coverage on an expense-incurred basis, any group service or indemnity contract issued by a not-for-profit health services corporation or any self-insured group health benefit plan of any type or description.

(RSMo 1939 § 9223, A.L. 1995 H.B. 424)

Prior revisions: 1929 § 8554; 1919 § 12579; 1909 § 1601



Section 221.122 Repayment for medical care to be term of probation, parole or conditional release.

Effective 28 Aug 1995

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

221.122. Repayment for medical care to be term of probation, parole or conditional release. — All persons placed upon probation, parole or conditional release from any county jail or county correctional facility shall upon request of the authority concerned, as a term of such county probation, parole, or conditional release, repay the county for medicine, dental care, or medical attention as provided in section 221.120.

(L. 1995 H.B. 424 § 6)



Section 221.130 Contagious disease — certification of physician — order for removal.

Effective 28 Aug 1939

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

221.130. Contagious disease — certification of physician — order for removal. — Whenever the physician so employed shall certify to the county commission, or to the commissioner thereof in vacation, that any prisoner so confined is sick of any contagious or infectious disorder, liable to be communicated to other prisoners, such commission, or any two commissioners thereof in vacation, may make an order directing the sheriff or marshal to remove such prisoner from such jail and provide for his safekeeping elsewhere, until he can be recommitted to jail without endangering the health of other prisoners.

(RSMo 1939 § 9224)

Prior revisions: 1929 § 8555; 1919 § 12580; 1909 § 1602



Section 221.150 Shackling of prisoner, how paid.

Effective 28 Aug 1949

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

221.150. Shackling of prisoner, how paid. — The county commission of any county in which a prisoner may be confined, whenever satisfied of the necessity of so doing, may make an allowance for placing such prisoner under irons, which shall be paid out of the treasury of the county in which the cause originated.

(RSMo 1939 § 4235, A. 1949 S.B. 1071)

Prior revisions: 1929 § 3840; 1919 § 4183; 1909 § 5391



Section 221.160 Criminal costs, how paid.

Effective 28 Aug 1939

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

221.160. Criminal costs, how paid. — The expenses of imprisonment of any criminal prisoner, such as accrue before conviction, shall be paid in the same manner as other costs of prosecution are directed to be paid; and those which accrue after conviction shall be paid as is directed by the law regulating criminal proceedings.

(RSMo 1939 § 9203)

Prior revisions: 1929 § 8534; 1919 § 12559; 1909 § 1581



Section 221.170 Prisoners, leave from jail, when — compensation earned on leave, how applied — three-fourths rule (certain cities and counties).

Effective 28 Aug 1973

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

221.170. Prisoners, leave from jail, when — compensation earned on leave, how applied — three-fourths rule (certain cities and counties). — 1. Any person sentenced to a county jail in a county of the first class or second class or to the city jail or workhouse of any city with a population of five hundred thousand or more for crime, nonpayment of a fine or forfeiture, or contempt of court may be granted the privilege of leaving the jail during necessary and reasonable hours for any of the following purposes:

(1) Working at his employment; or

(2) Conducting his own business or other self-employed occupation, and in the case of a woman for the purpose of housekeeping and attending the needs of her family; or

(3) Attendance at an educational institution; or

(4) Obtaining medical treatment; or

(5) Visiting prospective employers at prearranged interviews.

2. Unless the privilege is expressly granted by the sentencing court, the prisoner is sentenced to ordinary confinement. The prisoner may petition the sentencing court for the privilege at the time of sentence or thereafter, and in the discretion of the sentencing court may renew his petition. The sentencing court may withdraw the privilege at any time by order entered with or without notice.

3. The sheriff of the county or the warden of the city, whichever the case may be, shall endeavor to secure employment for unemployed prisoners sentenced under this section. If a prisoner is employed for wages or salary the sheriff of the county or the warden of the city, whichever the case may be, shall collect the same or require the prisoner to turn over his wages or salary in full when received, and the sheriff of the county or the warden of the city, whichever the case may be, shall deposit the same in a trust checking account and shall keep a ledger showing the status of the account of each prisoner. The wages or salary are not subject to garnishment in the hands of either the employer or the sheriff of the county or the warden of the city, whichever the case may be, during the prisoner's term, and shall be disbursed as provided in this section; but for tax purposes they are income of the prisoner.

4. Every prisoner gainfully employed under this section is liable for the cost of his board. If necessarily absent from jail at a meal time he shall upon request be furnished with an adequate nourishing lunch to carry to work. The sheriff shall charge his account, if he has one, for the board. If the prisoner is gainfully self-employed he shall pay the sheriff for the board, in default of which his privilege under this section is automatically forfeited.

5. By order of the sentencing court, the wages of employed prisoners shall be disbursed by the sheriff for the following purposes:

(1) The board of the prisoner;

(2) Necessary travel expenses to and from work and other incidental expenses of the prisoner;

(3) Support of the prisoner's dependents, if any;

(4) Payment, either in full or ratably, of the prisoner's obligations acknowledged by him in writing or which have been reduced to judgment;

(5) The balance, if any, to the prisoner upon his discharge.

6. The court may by order authorize the sheriff to whom the prisoner is committed to arrange with another sheriff for the employment of the prisoner in the other's county, and while so employed to be and continue subject to the commitment.

7. The county commission or governing body may, if the sheriff of the county or the warden of the city, whichever the case may be, requests it, by resolution direct that all functions of the sheriff of the county or the warden of the city, whichever the case may be, under subsection 3 or 5 or both be performed by the county or city welfare office; or, if the county commission or governing body has not so directed, the sentencing court may order that the prisoner's earnings be collected and disbursed by the clerk of the sentencing court. The order shall remain in force until rescinded by the county commission or governing body or the sentencing court, whichever made it.

8. The county welfare office shall at the request of the sentencing court investigate and report to the sentencing court the amount necessary for the support of the prisoner's dependents.

9. The sheriff may refuse to permit the prisoner to exercise his privilege to leave the jail as provided in this section for not to exceed five consecutive days for any breach of discipline or other violation of jail regulations.

10. Any prisoner granted privileges pursuant to this section who serves three-fourths of the time for which he may have been sentenced in an orderly and peaceable manner shall be discharged in the same manner as if the prisoner had served the full time for which sentenced.

11. In the case of a violation of the law or jail regulations, the prisoner shall be returned to the sentencing court; and it may require that the balance of his sentence be spent in actual confinement and may cancel any earned diminution of his term.

12. Any county may suspend the operation of this section by resolution or ordinance when proper facilities are not available.

13. The county commissions of all other counties of the state shall have the power to provide for the employment, under such rules and regulations and under such terms as they may prescribe, of all persons convicted of an offense under the statutes of this state, and who may be sentenced to imprisonment in the county jail, or who may be committed to the county jail for nonpayment of fine; and the amount so received for the services of such person so hired shall be applied upon the judgment against him.

(RSMo 1939 § 13771, A.L. 1961 p. 265, A.L. 1973 S.B. 80)



Section 221.230 Jail of another county to be used, when.

Effective 28 Aug 1939

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

221.230. Jail of another county to be used, when. — It shall be lawful for the sheriff of any county of this state, when there shall appear to be no jail, or where the jail of such county shall be insufficient, to commit any person or persons in his custody, either on civil or criminal process, to the nearest jail of some other county; and it is hereby made the duty of the sheriff or keeper of the jail of said county to receive such person or persons, so committed as aforesaid, and him, her or them safely keep, subject to the order or orders of the judge of the court for the county from whence said prisoner was brought.

(RSMo 1939 § 9214)

Prior revisions: 1929 § 8545; 1919 § 12570; 1909 § 1592



Section 221.240 Sheriff to take prisoners before circuit court.

Effective 02 Jan 1979, see footnote

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

221.240. Sheriff to take prisoners before circuit court. — When any person shall be committed to jail, in conformity to section 221.230, it shall be the duty of the sheriff of the county in which said jail is situated to take, or cause to be taken, the person thus committed, together with the day and cause of his capture and detention, before the circuit court of the county appointed for the trial of such prisoner, at such time as the cause is set for trial and at such other times as the court shall direct.

(RSMo 1939 § 9215, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 8546; 1919 § 12571; 1909 § 1593

Effective 1-2-79



Section 221.250 Failure of sheriff to comply with section 221.240 — penalty.

Effective 28 Aug 1949

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

221.250. Failure of sheriff to comply with section 221.240 — penalty. — Any sheriff who fails or neglects to take a prisoner before the court as provided in section 221.240, shall be deemed guilty of contempt of court and shall be committed to the county jail and confined, without bail, until he shall comply with the statute. The court, in its discretion, may remove such sheriff from office and render him incapable of holding or executing such office thereafter. The sheriff shall forfeit to the prisoner or party aggrieved a sum not exceeding five hundred dollars, to be recovered by the prisoner or party aggrieved, his executors or administrators, in a civil action founded upon this statute.

(RSMo 1939 §§ 9217, 9218, A. 1949 S.B. 1071)

Prior revisions: 1929 §§ 8548, 8549; 1919 §§ 12573, 12574; 1090 §§ 1595, 1596



Section 221.260 Commitment from another county, expenses, how paid.

Effective 28 Aug 1939

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

221.260. Commitment from another county, expenses, how paid. — In all cases where a person is committed from another county for a criminal offense under this chapter, such county, or the prisoner, or the state, shall pay the expenses, in the same manner as if the commitment had been in the county where the offense was committed; and in civil suits, the plaintiff or defendant, or the prisoner, shall pay the expenses, in the same manner as if the imprisonment had taken place in the county where the suit commenced.

(RSMo 1939 § 9220)

Prior revisions: 1929 § 8551; 1919 § 12576; 1909 § 1598



Section 221.270 Jailer to receive and keep United States prisoners.

Effective 28 Aug 1939

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

221.270. Jailer to receive and keep United States prisoners. — It shall be the duty of the keeper of the jail in every county within this state to receive into his custody any prisoner or prisoners who may be from time to time committed to his charge, under authority of the United States, and to safely keep every such prisoner or prisoners, according to the warrant or receipt of such commitment, until he or they shall be discharged by due course of law of the United States.

(RSMo 1939 § 9207)

Prior revisions: 1929 § 8538; 1919 § 12563; 1909 § 1585



Section 221.280 Penalty for failure to receive and keep United States prisoners.

Effective 28 Aug 1939

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

221.280. Penalty for failure to receive and keep United States prisoners. — The keeper of every jail aforesaid shall be subject to the same pains and penalties, for any neglect or failure of duty therein, as he would be subject to by the laws of the state for the like neglect or failure in the case of a prisoner committed under the authority of the said laws.

(RSMo 1939 § 9208)

Prior revisions: 1929 § 8539; 1919 § 12564; 1909 § 1586



Section 221.290 United States to pay for use of jails.

Effective 28 Aug 1939

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

221.290. United States to pay for use of jails. — The United States shall pay for the use and keeping of such jails, at the rate of one dollar per month for each person that shall, under their authority, be committed thereto, and also to the jailer such fees as he would be entitled to for like services rendered in virtue of the existing laws of this state, during the time such prisoner shall be therein confined, and shall support such of said prisoners as shall be committed for offenses.

(RSMo 1939 § 9209)

Prior revisions: 1929 § 8540; 1919 § 12565; 1909 § 1587



Section 221.300 Grand jury to visit jail, when.

Effective 28 Aug 1939

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

221.300. Grand jury to visit jail, when. — It shall be the duty of the grand jury, at each term, or a committee, to consist of at least three members thereof, to visit the jail of their county, and examine the condition thereof, and inquire into the treatment of the prisoners, and make report thereof to the court.

(RSMo 1939 § 9205)

Prior revisions: 1929 § 8536; 1919 § 12561; 1909 § 1583



Section 221.310 Humane treatment of prisoners.

Effective 28 Aug 1939

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

221.310. Humane treatment of prisoners. — It is hereby made the special duty of the court having criminal jurisdiction, at each term, to inquire and see that all prisoners are humanely treated.

(RSMo 1939 § 9206)

Prior revisions: 1929 § 8537; 1919 § 12562; 1909 § 1584



Section 221.320 Board of visitors — appointment — terms.

Effective 28 Aug 2003

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

221.320. Board of visitors — appointment — terms. — In each county of the state the presiding judge of the circuit court, or such other judge or judges as may be determined by local circuit court rule, may, upon the petition of fifteen reputable citizens or upon the motion of a majority of the court en banc, appoint six persons, three of whom shall be women, and not more than three shall have the same political affiliations, who shall constitute a board of county visitors, all of whom, upon the fixed appointment, shall serve for one year and shall constitute the board of visitors for the inspection of all corrective institutions supported by such county. The members of the board shall serve without compensation and shall enjoy the same immunity from lawsuits as judicial officers.

(RSMo 1939 § 9586, A.L. 1978 H.B. 1634, A.L. 2003 S.B. 184)

Prior revisions: 1929 § 12946; 1919 § 12195; 1909 § 1329



Section 221.330 Organization of board.

Effective 28 Aug 1939

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

221.330. Organization of board. — The persons appointed as members of the board of county visitors, within one week after receiving notice of appointment, shall meet at some convenient place, and organize by electing a chairman and secretary from their own number. The secretary shall file a report of such organization, signed by him or herself, and by the said chairman, with the clerk of the circuit court of the county.

(RSMo 1939 § 9587)

Prior revisions: 1929 § 12947; 1919 § 12196; 1909 § 1330



Section 221.340 Duties of board.

Effective 28 Aug 2003

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

221.340. Duties of board. — It shall be the duty of such board of visitors, by personal visitation or otherwise, to keep themselves fully advised of the conditions and management of all corrective institutions, supported wholly or in part by county or municipal taxation, or which are under county or municipal control, and especially the county jails. They shall examine every department of each institution, and shall ascertain its condition as to effective and economical administration, the cleanliness, discipline and comfort of its inmates and other respects, and at least once in every three months all of said institutions shall be visited by said board or a committee of its members. In case the said board or one of its committees shall find any state of things in any institution, which in their opinion shall be injurious to the county or to the inmates of the institution, or which is contrary to good order and public policy, it shall be their duty to address a memorial to the presiding judge, sheriff, and county commission, or other officials having jurisdiction, in which memorial they shall set forth the facts observed and shall suggest such remedies as in their judgment may be necessary.

(RSMo 1939 § 9588, A.L. 2003 S.B. 184)

Prior revisions: 1929 § 12948; 1919 § 12197; 1909 § 1331



Section 221.350 Board to make yearly report.

Effective 28 Aug 2003

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

221.350. Board to make yearly report. — The board of county visitors each year shall prepare a full report of their proceedings during the year, with such recommendations as they may deem advisable, and shall file the same with the presiding judge of the circuit court, sheriff, and county commission. Whenever the board of county visitors shall present a memorial or report to the county commission or to the judge of the circuit court, they shall, at the same time, transmit a copy of the same to the sheriff of the county.

(RSMo 1939 § 9589, A.L. 2003 S.B. 184)

Prior revisions: 1929 § 12949; 1919 § 12198; 1909 § 1332



Section 221.353 Damage to jail property, class E felony.

Effective 01 Jan 2017, see footnote

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

221.353. Damage to jail property, class E felony. — 1. A person commits the offense of damage to jail property if such person knowingly damages any city, county, or private jail building or other jail property.

2. A person commits the crime of damage to jail property if such person knowingly starts a fire in any city, county, or private jail building or other jail property.

3. Damage to jail property is a class E felony.

(L. 1997 S.B. 89 merged with S.B. 218, A.L. 2009 S.B. 44, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 221.400 Regional jail districts may be established, procedure, contents, holding of prisoners.

Effective 28 Aug 1997

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

221.400. Regional jail districts may be established, procedure, contents, holding of prisoners. — 1. Any two or more contiguous counties within the state may form an agreement to establish a regional jail district. The district shall have a boundary which includes the areas within each member county, and it shall be named the "______ Regional Jail District". Such regional jail districts may contract to carry out the mission of the commission and the regional jail district.

2. The county commission of each county desiring to join the district shall approve an ordinance or resolution to join the district and shall approve the agreement which specifies the duties of each county within the district.

3. If any county wishes to join a district which has already been established under this section, the agreement shall be rewritten and reapproved by each member county.

4. The agreement which specifies the duties of each county shall contain the following:

(1) The name of the district;

(2) The names of the counties within the district;

(3) The formula for calculating each county's contribution to the costs of the district;

(4) The types of prisoners which the regional jail may house, limited to prisoners which may be transferred to counties under state law;

(5) The methods and powers which may be used for constructing, leasing or financing a regional jail;

(6) The duties of the director of the regional jail;

(7) The timing and procedures for approval of the regional jail district's annual budget by the regional jail commission; and

(8) The delegation, if any, by the member counties to the regional jail district of the power of eminent domain.

5. Any county, city, town or village may contract with a regional jail commission for the holding of its prisoners.

(L. 1994 S.B. 520, A.L. 1997 S.B. 89 merged with S.B. 218)



Section 221.402 Regional jail districts, powers.

Effective 28 Aug 1997

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

221.402. Regional jail districts, powers. — In addition to the powers granted to the district by its member counties under the agreement, the district has all the powers necessary or appropriate to carry out its purposes, including, but not limited to, the following:

(1) To adopt bylaws and rules for the regulation of its affairs and the conduct of its business;

(2) To adopt an official seal;

(3) To maintain an office at such place or places in one or more of the member counties as the commission may designate;

(4) To sue and be sued;

(5) To make and execute leases, contracts, releases, compromises and other instruments necessary or convenient for the exercise of its powers or to carry out its purposes;

(6) To acquire, construct, reconstruct, repair, alter, improve, and extend jail facilities;

(7) To sell, assign, mortgage, grant a security interest in, exchange, donate and convey any or all of its properties whenever the commission finds such action to be in furtherance of the district's purposes;

(8) To collect rentals, fees and other charges in connection with its services or for the use of any facilities;

(9) To issue its bonds, notes or other obligations for any of its corporate purposes and to refund the same.

(L. 1997 S.B. 89 merged with S.B. 218)



Section 221.405 Commission — members, vacancies, budget.

Effective 28 Aug 1997

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

221.405. Commission — members, vacancies, budget. — 1. Any regional jail district created pursuant to section 221.400 shall be governed by a commission. The commission shall be composed of the sheriff and presiding commissioner from each county within the district.

2. Each commissioner shall serve during his tenure as sheriff or as presiding commissioner.

3. Commissioners shall serve until their successors have been duly appointed. Vacancies on the commission shall be filled by the succeeding sheriff or presiding commissioner for the remainder of the term.

4. Commissioners shall serve without compensation, except that they shall be reimbursed by the district for their reasonable and necessary expenses in the performance of their duties.

5. A jail commissioner from each county in the district shall present a proposed budget to the county commission.

(L. 1994 S.B. 520, A.L. 1997 S.B. 89 merged with S.B. 218)



Section 221.407 Regional jail district sales tax authorized, ballot language — special trust fund established — expiration date.

Effective 28 Aug 2016

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

221.407. Regional jail district sales tax authorized, ballot language — special trust fund established — expiration date. — 1. The commission of any regional jail district may impose, by order, a sales tax in the amount of one-eighth of one percent, one-fourth of one percent, three-eighths of one percent, or one-half of one percent on all retail sales made in such region which are subject to taxation pursuant to the provisions of sections 144.010 to 144.525 for the purpose of providing jail services and court facilities and equipment for such region. The tax authorized by this section shall be in addition to any and all other sales taxes allowed by law, except that no order imposing a sales tax pursuant to this section shall be effective unless the commission submits to the voters of the district, on any election date authorized in chapter 115, a proposal to authorize the commission to impose a tax.

2. The ballot of submission shall contain, but need not be limited to, the following language:

­

­

­­

­

3. All revenue received by a district from the tax authorized pursuant to this section shall be deposited in a special trust fund and shall be used solely for providing jail services and court facilities and equipment for such district for so long as the tax shall remain in effect.

4. Once the tax authorized by this section is abolished or terminated by any means, all funds remaining in the special trust fund shall be used solely for providing jail services and court facilities and equipment for the district. Any funds in such special trust fund which are not needed for current expenditures may be invested by the commission in accordance with applicable laws relating to the investment of other county funds.

5. All sales taxes collected by the director of revenue pursuant to this section on behalf of any district, less one percent for cost of collection which shall be deposited in the state’s general revenue fund after payment of premiums for surety bonds as provided in section 32.087, shall be deposited in a special trust fund, which is hereby created, to be known as the “Regional Jail District Sales Tax Trust Fund”. The moneys in the regional jail district sales tax trust fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money in the trust fund which was collected in each district imposing a sales tax pursuant to this section, and the records shall be open to the inspection of officers of each member county and the public. Not later than the tenth day of each month the director of revenue shall distribute all moneys deposited in the trust fund during the preceding month to the district which levied the tax. Such funds shall be deposited with the treasurer of each such district, and all expenditures of funds arising from the regional jail district sales tax trust fund shall be paid pursuant to an appropriation adopted by the commission and shall be approved by the commission. Expenditures may be made from the fund for any function authorized in the order adopted by the commission submitting the regional jail district tax to the voters.

6. The director of revenue may make refunds from the amounts in the trust fund and credited to any district for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such districts. If any district abolishes the tax, the commission shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal, and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such district, the director of revenue shall remit the balance in the account to the district and close the account of that district. The director of revenue shall notify each district in each instance of any amount refunded or any check redeemed from receipts due the district.

7. Except as provided in this section, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed pursuant to this section.

8. The provisions of this section shall expire September 30, 2028.

(L. 2002 H.B. 1078, A.L. 2016 S.B. 765)

Expires 9-30-28



Section 221.410 Powers, duties.

Effective 28 Aug 1997

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

221.410. Powers, duties. — Except as provided in sections 221.400 to 221.420 the regional jail commission shall have the following powers and duties:

(1) It shall implement the agreement approved by the counties within the district under section 221.400;

(2) It shall determine the means to establish a regional jail for the district;

(3) It shall appoint a director for the regional jail;

(4) It shall determine the initial budget for the regional jail and shall approve, after a review and a majority of the commissioners concurring therein, all subsequent budgets, for which proposals may be submitted by the director;

(5) It may determine the policies for the housing of prisoners within the regional jail;

(6) It may buy, lease or sell real property for the purpose of establishing a regional jail, and it may contract with public or private entities for the planning and acquisition of a jail;

(7) It may contract with the department of corrections and with cities and other counties in this state for the housing of prisoners;

(8) It shall approve all positions to be created for the purpose of administering the regional jail; and

(9) It shall approve a location for the regional jail which is generally central to the district.

(L. 1994 S.B. 520, A.L. 1997 S.B. 89 merged with S.B. 218)



Section 221.415 Director, duties — salary.

Effective 06 Jul 1994, see footnote

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

221.415. Director, duties — salary. — 1. The director appointed by the regional jail commission shall administer the regional jail.

2. The director shall be paid a salary determined by the regional jail commission, and the director shall hire other officers and employees for positions that are authorized by the commission.

(L. 1994 S.B. 520)

Effective 7-6-94



Section 221.420 Use of regional jail, purpose — county may keep its own jail.

Effective 06 Jul 1994, see footnote

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

221.420. Use of regional jail, purpose — county may keep its own jail. — 1. The regional jail established under sections 221.400 to 221.420 may be used to hold prisoners who have pled guilty or been found guilty or prisoners who are being held prior to or during trial.

2. Each county within the regional jail district may keep its own jail for holding any prisoners who have pled guilty or been found guilty or who are being held prior to or during trial.

(L. 1994 S.B. 520)

Effective 7-6-94



Section 221.425 Regional jail district solely liable for its debts — income exempt from state taxes.

Effective 28 Aug 1997

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

221.425. Regional jail district solely liable for its debts — income exempt from state taxes. — 1. All bonds, notes and other obligations of the district are payable solely out of the contributions made by the member counties or from revenues and receipts derived from the operation of the district's facilities.

2. All obligations of the district constitute negotiable instruments.

3. Obligations of the district shall not be deemed a debt, liability or pledge of the faith and credit of the state, of any member county, or of any other political subdivision of the state. The issuance of district obligations shall not, directly, indirectly or contingently, obligate the state, a member county or any other political subdivision to levy any form of taxation or to make any appropriation for their payment.

4. The district is declared to be performing a public function on behalf of the member counties and to be a public instrumentality of such counties. Accordingly:

(1) The income of the district and all properties owned by the district are exempt from all taxation in the state of Missouri;

(2) For the purposes of section 409.402, obligations of the district are deemed to be securities issued by a public instrumentality or political subdivision of the state of Missouri; and

(3) Interest on obligations of the district is exempt from income taxation by the state of Missouri.

(L. 1997 S.B. 89 merged with S.B. 218)



Section 221.430 District income, distribution upon dissolution.

Effective 28 Aug 1997

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

221.430. District income, distribution upon dissolution. — No income of the district shall inure to the benefit of any private person. Upon dissolution of the district, all the district's assets shall be distributed among the member counties.

(L. 1997 S.B. 89 merged with S.B. 218)



Section 221.500 Construction bids for a minimum security facility — commissioner of administration to contract with.

Effective 14 Jul 1997, see footnote

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

221.500. Construction bids for a minimum security facility — commissioner of administration to contract with. — 1. The commissioner of administration is authorized to enter into a contract with a developer for the design and construction of a minimum security correctional facility in any city located within at least four counties.

2. The commissioner shall advertise for proposers in accordance with the requirements of section 8.250. The commissioner shall select the five most qualified design and construction teams and ask each of the five to submit a schematic design proposal for the facility along with a detailed construction bid. The commissioner shall select the proposer who provides the lowest and best proposal based on the preestablished criteria.

(L. 1997 H.B. 823 § 1)

Effective 7-14-97



Section 221.503 MULES to be notified of escape of a dangerous felon from certain jails and detention facilities, when, information to be included.

Effective 28 Aug 2011

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

221.503. MULES to be notified of escape of a dangerous felon from certain jails and detention facilities, when, information to be included. — 1. As soon as reasonably possible, but in no case more than five hours after a person who has been convicted of murder in the first degree or a dangerous felony as defined in section 556.061 or who is being held on suspicion of having committed murder in the first degree or a dangerous felony as defined in section 556.061 has escaped from a municipal detention facility, county jail, regional jail, or private jail, the chief law enforcement official responsible for such jail or detention facility or the chief administrator in the case of a private jail shall cause notification of the escape to be made to the Missouri uniform law enforcement system (MULES).

2. The notification required by this section may include the name of the escaped individual, any facts relevant to identifying the escaped individual, including but not limited to a physical description, a photograph or video of such individual, a description of any mode of transportation such individual is believed to be using, and a description of any person believed to be assisting such person in the escape, if any. The notification shall also include the crimes for which the person was incarcerated in the jail or detention facility and contact information for the jail or detention facility which can be used by any person to report any information concerning the whereabouts of the escaped person.

(L. 2011 H.B. 38)



Section 221.510 Pending outstanding warrants in MULES and NCIC systems, inquiry conducted, when (Jake's Law).

Effective 28 Aug 2009

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

221.510. Pending outstanding warrants in MULES and NCIC systems, inquiry conducted, when (Jake's Law). — 1. Every chief law enforcement official, sheriff, jailer, administrator of a private jail, department of corrections official and regional jail district official shall conduct an inquiry of pending outstanding warrants for misdemeanors and felonies through the Missouri Uniform Law Enforcement System (MULES) and the National Crime Information Center (NCIC) System on all prisoners about to be released, whether convicted of a crime or being held on suspicion of charges.

2. No prisoner, whether convicted of a crime or being held on suspicion of any charge, shall be released or transferred from a correctional facility or jail to any other facility prior to having a local, state or federal warrant check conducted by a law enforcement official, sheriff, authorized member of a correctional facility or jail, or administrator of a private jail.

3. If any prisoner warrant check indicates outstanding charges or outstanding warrants from another jurisdiction, it shall be the duty of the official conducting the warrant check to inform the agency that issued the warrant that the correctional facility or jail has such prisoner in custody. That prisoner shall not be released except to the custody of the jurisdictional authority that had issued the warrant, unless the warrant has been satisfied or dismissed, or unless the warrant issuing agency has notified the correctional facility or jail holding the prisoner that the agency does not wish the prisoner to be transferred or the warrant to be pursued.

4. If any person has actual knowledge that a violation of this section is occurring or has occurred, such person may report the information to the attorney general of the state of Missouri, who may appoint a sheriff of another county to investigate the report.

5. If a law enforcement official, sheriff, authorized member of the correctional facility or jail, or administrator of a private jail purposely fails to perform a warrant check with the intent to release a prisoner with outstanding warrants and which results in the release of a prisoner with outstanding warrants, that individual shall be guilty of a class A misdemeanor.

6. A law enforcement official, sheriff, authorized member of the correctional facility or jail, or administrator of a private jail shall not be deemed to have purposely failed to perform a warrant check with the intent to release a prisoner in violation of this section, if he or she is unable to complete the warrant check because the MULES or NCIC computer systems were not accessible.

(L. 2001 H.B. 144 & 46, A.L. 2009 S.B. 44)



Section 221.515 Jailers authorized to serve arrest warrants on inmates — jailers may carry firearms, when — escaped prisoners, power of jailer to arrest.

Effective 28 Aug 2008

Title XIII CORRECTIONAL AND PENAL INSTITUTIONS

221.515. Jailers authorized to serve arrest warrants on inmates — jailers may carry firearms, when — escaped prisoners, power of jailer to arrest. — 1. Any person designated a jailer under the provisions of this chapter shall have the power to serve civil process and arrest warrants on any person who surrenders himself or herself to the facility under an arrest warrant or is already an inmate in the custody of the facility in or at which such jailer is employed.

2. Under the rules and regulations of the sheriff, employees designated as jailers may carry firearms when necessary for the proper discharge of their duties as jailers in this state under the provisions of this chapter.

3. Such persons authorized to act by the sheriff as jailers under the rules and regulations of the sheriff shall have the same power as granted any other law enforcement officers in this state to arrest escaped prisoners and apprehend all persons who may be aiding and abetting such escape while in the custody of the sheriff in accordance with state law.

(L. 2006 H.B. 1204 merged with S.B. 785, A.L. 2008 H.B. 1550)









Title XIV ROADS AND WATERWAYS

Chapter 226 Department of Transportation

Chapter Cross References



Section 226.003 Public rest areas, department of transportation not to contract for the operation of truck stops, fueling stations, convenience stores or restaurants.

Effective 28 Aug 2001

Title XIV ROADS AND WATERWAYS

226.003. Public rest areas, department of transportation not to contract for the operation of truck stops, fueling stations, convenience stores or restaurants. — Notwithstanding any other provision of law or rule to the contrary, the department of transportation is hereby prohibited from contracting with private entities or vendors to operate truck stops, fueling stations, convenience stores or restaurants on or near interstate public rest areas. The department shall examine and research the Vermont and Utah state programs, which have phased out interstate public rest areas and instead have implemented a public/private partnership with designated interstate rest exits. Nothing in this section shall prohibit the department from maintaining existing interstate public rest areas or constructing new interstate public rest areas consistent with this section.

(L. 2001 S.B. 244)



Section 226.005 State department of transportation created — authority of commission — compensation of employees.

Effective 28 Aug 1998

Title XIV ROADS AND WATERWAYS

226.005. State department of transportation created — authority of commission — compensation of employees. — 1. The department of highways and transportation shall hereafter be known as the "Department of Transportation". The department shall be in charge of a state highways and transportation commission as provided by the constitution and statutes.

2. The director shall receive an annual salary of not less than that provided for in section 105.950. The salaries of the chief engineer, chief financial officer, chief counsel, assistant chief engineer, the secretary of the commission, and of the division chiefs, department heads, engineers, clerks and other employees of the department shall be fixed by the commission.

(L. 1973 1st Ex. Sess. S.B. 1 § 7, A.L. 1977 H.B. 841 § 7, A.L. 1996 H.B. 991, A.L. 1998 H.B. 1681 & 1342 merged with S.B. 883)



Section 226.007 Transfer of agencies.

Effective 28 Aug 1995

Title XIV ROADS AND WATERWAYS

226.007. Transfer of agencies. — 1. The Missouri-St. Louis Metropolitan Airport Authority, chapter 305, the Bi-State Development Agency of the Missouri-Illinois Metropolitan District, as authorized by section 70.370, the Kansas City Area Transportation Authority District, as authorized by chapter 238, are assigned to the department of transportation.

2. All the powers, duties and functions vested in the aviation section, commerce and industrial development division, chapter 305, and others, are transferred by type I transfer to the transportation department.

(L. 1973 1st Ex. Sess. S.B. 1 § 14, A.L. 1995 H.B. 574)



Section 226.008 Responsibilities and authority of highways and transportation commission — transfer of authority to department of transportation.

Effective 28 Aug 2014

Title XIV ROADS AND WATERWAYS

226.008. Responsibilities and authority of highways and transportation commission — transfer of authority to department of transportation. — 1. The highways and transportation commission shall have responsibility and authority, as provided in this section and sections 104.805, 389.005, 389.610, and 621.040, for the administration and enforcement of:

(1) Licensing, supervising and regulating motor carriers for the transportation of passengers, household goods and other property by motor vehicles within this state;

(2) Licensing motor carriers to transport hazardous waste, used oil, infectious waste and permitting waste tire haulers in intrastate or interstate commerce, or both, by motor vehicles within this state;

(3) Compliance by motor carriers and motor private carriers with applicable requirements relating to safety and hazardous materials transportation, within the terminals of motor carriers and motor private carriers of passengers or property;

(4) Compliance by motor carriers and motor private carriers with applicable requirements relating to safety and hazardous materials transportation wherever they possess, transport or deliver hazardous waste, used oil, infectious waste or waste tires. This authority is in addition to, and not exclusive of, the authority of the department of natural resources to ensure compliance with any and all applicable requirements related to the transportation of hazardous waste, used oil, infectious waste or waste tires;

(5) Collecting and regulating amounts payable to the state from interstate motor carriers in accordance with the provisions of the International Fuel Tax Agreement in accordance with section 142.617, and any successor or similar agreements, including the authority to impose and collect motor fuel taxes due pursuant to chapter 142, and such agreement;

(6) Registering and regulating interstate commercial motor vehicles operated upon the highways of this state, in accordance with the provisions of the International Registration Plan in accordance with sections 301.271 through 301.277, and any successor or similar agreements, including the authority to issue license plates in accordance with sections 301.130 and 301.041;

(7) Permitting the transportation of over dimension or overweight motor vehicles or loads that exceed the maximum weights or dimensions otherwise allowed upon the public highways within the jurisdiction of the highways and transportation commission; and

(8) Licensing intrastate housemovers.

2. The highways and transportation commission shall carry out all powers, duties and functions relating to intrastate and interstate transportation previously performed by:

(1) The division of motor carrier and railroad safety within the department of economic development, and all officers or employees of that division;

(2) The department of natural resources, and all officers or employees of that division, relating to the issuance of licenses or permits to transport hazardous waste, used oil, infectious waste or waste tires by motor vehicles operating within the state;

(3) The highway reciprocity commission within the department of revenue, and all officers or employees of that commission; and the director of revenue's powers, duties and functions relating to the highway reciprocity commission, except that the highways and transportation commission may allow the department of revenue to enforce the provisions of the International Fuel Tax Agreement, as required by such agreement; and

(4) The motor carrier services unit within the traffic functional unit of the department of transportation, relating to the special permitting of operations on state highways of motor vehicles or loads that exceed the maximum length, width, height or weight limits established by law or by the highways and transportation commission.

3. All the powers, duties and functions described in subsections 1 and 2 of this section, including but not limited to, all powers, duties and functions pursuant to chapters 387, 390 and 622, including all rules and orders, are hereby transferred to the department of transportation, which is in the charge of the highways and transportation commission, by type I transfer, as defined in the Omnibus State Reorganization Act of 1974, and the preceding agencies and officers shall no longer be responsible for those powers, duties and functions.

4. All the powers, duties and functions, including all rules and orders, of the administrative law judges of the division of motor carrier and railroad safety, as amended by the provisions of this section and sections 104.805, 389.005, 389.610, and 621.040, are hereby transferred to the administrative hearing commission within the state office of administration.

5. The division of motor carrier and railroad safety and the highway reciprocity commission are abolished.

6. Personnel previously employed by the division of motor carrier and railroad safety and the highway reciprocity commission shall be transferred to the department of transportation, but the department of natural resources shall not be required to transfer any personnel pursuant to this section. The administrative law judge within the division of motor carrier and railroad safety shall be transferred to the administrative hearing commission.

7. Credentials issued by the transferring agencies or officials before July 11, 2002, shall remain in force or expire as provided by law. In addition, the highways and transportation commission shall have the authority to suspend, cancel or revoke such credentials after July 11, 2002.

8. Notwithstanding any provision of law to the contrary, on and after July 11, 2002, all surety bonds, cash bonds, certificates of deposit, letters of credit, drafts, checks or other financial instruments payable to:

(1) The highway reciprocity commission or the department of revenue pursuant to section 301.041 or pursuant to the International Fuel Tax Agreement; or

(2) Any other agency or official whose powers, duties or functions are transferred pursuant to this section,

­­

­

9. The department of natural resources shall have authority to collect and establish by rule the amount of the fee paid by applicants for a permit to transport waste tires.

10. The Missouri hazardous waste management commission created in section 260.365 shall have the authority to collect and establish by rule the amount of the fee paid by applicants for a license to transport hazardous waste, used oil, or infectious waste pursuant to section 260.395.

11. All of the authority, powers, duties, and functions of the division of highway safety relating to the motorcycle safety program under sections 302.133 to 302.138, the driver improvement program authorized under section 302.178, the ignition interlock program under sections 577.600 to 577.614*, and other state highway safety programs as provided by state law, including all administrative rules promulgated thereunder, are hereby transferred to the department of transportation, which is in charge of the state highways and transportation commission, by type I transfer as set forth in the Omnibus State Reorganization Act of 1974.

(L. 2002 S.B. 1202 § 308.010, A.L. 2014 H.B. 1299 Revision)

*The following sections have been transferred by S.B. 491, 2014, effective 1-01-17: 577.602 to 302.442 577.604 to 302.454 577.606 to 302.456 577.608 to 302.458 577.610 to 302.460 577.614 to 302.462



Section 226.009 Out-of-service orders against motor carriers, actions of commission, notice, responsibilities of motor carriers — admissibility of orders — hearing and review of order, venue, procedure — review and disclosure of information — update of records — enforcement — liability.

Effective 28 Aug 2006

Title XIV ROADS AND WATERWAYS

226.009. Out-of-service orders against motor carriers, actions of commission, notice, responsibilities of motor carriers — admissibility of orders — hearing and review of order, venue, procedure — review and disclosure of information — update of records — enforcement — liability. — 1. Whenever the Federal Motor Carrier Safety Administration, the United States Department of Transportation, or the state highways and transportation commission issues an out-of-service order against a motor carrier, as those terms are defined in Section 390.5 of Title 49, Code of Federal Regulations, as those regulations have been and periodically may be amended, the commission may immediately, without hearing, order the suspension, revocation, cancellation, confiscation, or any of these, of every license, registration, certificate, permit, and other credential issued to the motor carrier by the commission's authority under section 226.008 and every motor vehicle license plate issued under any provision of chapter 301 which authorizes the operation of motor vehicles in intrastate or interstate commerce by that motor carrier. This section is applicable to out-of-service orders placing a motor carrier's entire operation out of service, but does not apply to any out-of-service order placing an individual driver or individual vehicle out of service.

(1) The commission immediately shall serve notice of its order upon the affected motor carrier, and upon the director of revenue, in the manner authorized by section 622.410, or any other manner authorized by law for the service of notice of the commission's orders. The notice or order shall state a specific effective date for the commission's action or, in the commission's discretion, that its action shall become effective immediately upon the service of the notice or order upon the motor carrier. The order shall remain in force until ordered otherwise by the commission or by a court having proper jurisdiction.

(2) Whenever an order of the commission issued under subsection 1 of this section is in force, a motor carrier who is prohibited by the order from operating commercial motor vehicles shall not operate any commercial motor vehicles and shall not allow any employee, agent, lessor, or other person acting under the motor carrier's authority or control to operate any commercial motor vehicles in intrastate or interstate commerce within this state. Upon receiving notice of the commission's order, the motor carrier immediately shall surrender all license plates, motor carrier licenses, registrations, permits, and other credentials as directed by the commission's order. While the out-of-service order is in force, the commission and department of revenue may dismiss or deny every application for the issuance of any of these credentials issued by that respective agency to that motor carrier.

(3) After the commission has issued an order under this section, the out-of-service motor carrier shall not be eligible to apply for the issuance or reinstatement of and the commission or department of revenue shall not issue or reinstate any license plate, motor carrier license, registration, permit, certificate, or other credential issued by that respective agency described in the commission's order, until the out-of-service order and any commission orders issued under this subsection have been rescinded by the agency that issued these orders, or the orders have been set aside by a court having proper jurisdiction.

2. In any commission or court proceeding, a copy of any federal or state order described in subsection 1 of this section shall be admissible and shall constitute prima facie evidence that the motor carrier violated Title 49, Code of Federal Regulations, or that the motor carrier's operation of commercial motor vehicles poses an imminent hazard to safety, or both, as stated in that order.

3. Any person who is aggrieved by an order of the highways and transportation commission issued under this section, or by any out-of-service order issued by commission enforcement personnel under section 390.201 or subsection 3 of section 307.400, may apply to the circuit court for a hearing and review of the order. Venue of such judicial review shall lie within the county of the first classification with more than seventy-one thousand three hundred but fewer than seventy-one thousand four hundred inhabitants, or in the county where the out-of-service order was issued to the motor carrier. The right to a hearing and judicial review of the commission's orders under this section shall be waived, unless an aggrieved person files a petition for review with the clerk of the circuit court in the proper venue, not later than thirty days following issuance of the order to be reviewed. Except as otherwise provided in this section, sections 622.430 to 622.450 shall govern the judicial review of orders issued by the commission or its personnel as described in this section. In addition to any other interested parties, the commission shall have the right to appear in all hearing and review proceedings under this section, and may, in its discretion, defend any order or notice issued and any action taken by any public agency or officer acting in good faith under the provisions of this section. This section shall not be construed as conferring any jurisdiction to review, amend, vacate, or set aside any orders issued by a federal agency or federal officer.

4. Notwithstanding any provision of law to the contrary, the highways and transportation commission may receive and disclose any data, information, or evidence relating to any out-of-service motor carrier as provided in this section. Except as otherwise provided in this section, this data may include, but is not limited to, the identity and location of any persons known or reasonably believed to have leased motor vehicles with or without driver to the out-of-service motor carrier, any persons known or reasonably believed to be operating commercial motor vehicles under the authority or control of the out-of-service motor carrier, and any motor vehicles owned, operated by, or leased to the out-of-service motor carrier or those persons, including the vehicle identification numbers. The commission, in its discretion, may disclose this data to the following entities, which are hereby authorized to receive such data from, and to disclose such data to, the commission:

(1) The Federal Motor Carrier Safety Administration and other relevant officials of the United States Department of Transportation;

(2) The department of revenue;

(3) The Missouri state highway patrol, and any other peace officers authorized to exercise police powers within the state;

(4) Similarly authorized law enforcement agencies of any other state, of the United States government, or of any foreign government having legal authority to promote or enforce motor carrier safety;

(5) Any liability insurer or surety that provides, or has an interest in providing, automobile liability insurance coverage for the out-of-service motor carrier, or for any person who leases, or proposes to lease, motor vehicles to be operated by or under the authority or control of the out-of-service motor carrier; and

(6) Attorneys representing a person identified in this subsection; except that the commission may disclose to such attorneys only data relating to their client, their client's employer or employee, or their client's lessor or lessee with reference to a motor vehicle.

5. Upon receiving notice of any order issued by the highways and transportation commission under subsection 1 of this section, together with any additional information reasonably required by the director of revenue, the director of revenue may immediately, without hearing, update the director's records to reflect the suspension, revocation, or cancellation of all motor vehicle license plates, registrations, and other credentials issued to the out-of-service motor carrier by the director of revenue. The director of revenue shall immediately notify the motor carrier, and the commission, of all actions taken pursuant to the commission's order. The motor carrier shall have the right to seek judicial review of the commission's order, including the suspension, revocation, or cancellation of motor vehicle license plates and registrations under the commission's order, as provided in subsection 3 of this section. The motor carrier shall not be entitled to any separate appeal or review of the director of revenue's notice of suspension, revocation, or cancellation of motor vehicle licenses or registrations, or any other actions taken by the director of revenue under the commission's order.

6. The commission may authorize any of its personnel to enforce any provision of this section, or any out-of-service orders described in this section, in the same manner provided by law for other orders of the commission authorized under section 226.008. The Missouri state highway patrol and other peace officers within this state may enforce the requirements of this section and of any orders issued under this section. If so authorized by the commission's order under this section, in addition to any other remedies provided by law, personnel of the state department of transportation and the state highway patrol may confiscate any license plates, motor carrier licenses, registrations, certificates, permits, and other credentials issued to the motor carrier by the commission, the director of revenue, the department of revenue, or all of these.

7. Notwithstanding any provision of the law to the contrary, the state of Missouri, the highways and transportation commission, the state highway patrol, and any peace officers or other public officers acting in good faith under the authority of this section shall not be held liable or required to pay any refund of any fees, taxes, assessments, penalties, fines, forfeitures, or other payments that may be charged to, received, or collected from the out-of-service motor carrier, or from persons whose motor vehicles are leased to or operated under the control of that motor carrier, in relation to any license plate, motor carrier license, registration, permit, certificate, or other credential that is suspended, revoked, cancelled, or confiscated under any provisions of this section.

8. Any act or omission by a state agency that this section authorizes or requires with reference to an out-of-service motor carrier, or with reference to motor vehicles operated by an out-of-service motor carrier, is likewise authorized or required with reference to:

(1) Any person who operates motor vehicles under the actual control of that motor carrier, and any person who operates motor vehicles that are leased to that motor carrier, with or without driver; and

(2) Any motor vehicles operated under the actual control of that motor carrier, and any motor vehicles that are leased to that motor carrier, with or without driver.

(L. 2006 S.B. 1001, et al.)



Section 226.010 Definitions.

Effective 28 Aug 1949

Title XIV ROADS AND WATERWAYS

226.010. Definitions. — Whenever in sections 226.010 to 226.190, or any proceeding thereunder, the following words or terms are used, they shall be deemed and taken to have the meaning ascribed to them as follows:

(1) "Civil subdivision", a county, township, road district or other political subdivision of the state or quasi public corporation having legal jurisdiction of the construction and maintenance of public roads;

(2) "Commission", the state highways and transportation commission created under the provisions of sections 226.010 to 226.190;

(3) "Commissioner", one of the members of the commission;

(4) "Engineer", the chief engineer of the highways and transportation commission;

(5) "Hard-surfaced road", a highway surfaced with concrete, comparable types, macadam, properly bound gravel, or the equivalent of properly bound gravel, to be approved by the commission and meeting the federal requirements;

(6) "Municipality" includes a city, town or village;

(7) "State highway", a highway constructed or maintained at the cost of the state, or constructed with the aid of state funds or the United States government funds, or any highway included by authority of law in the state highway system.

(RSMo 1939 § 8741, A. 1949 S.B. 1073)

Prior revision: 1929 § 8093



Section 226.020 State highways and transportation commission created.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

226.020. State highways and transportation commission created. — There is hereby created a "State Highways and Transportation Commission", which shall be vested with the powers and duties specified in chapters 226 and 227 and also all powers necessary or proper to enable the commission, or any of its officers or employees, to carry out fully and effectively all of the purposes of chapters 226 and 227.

(RSMo 1939 § 8742)

Prior revision: 1929 § 8094



Section 226.030 Number of members — qualifications — term — removal — compensation.

Effective 28 Aug 2009

Title XIV ROADS AND WATERWAYS

226.030. Number of members — qualifications — term — removal — compensation. — 1. The highways and transportation commission shall consist of six members, who shall be appointed by the governor, by and with the advice and consent of the senate, not more than three thereof to be members of the same political party. Each commissioner shall be a taxpayer and resident of state for at least five years prior to his appointment. Any commissioner may be removed by the governor if fully satisfied of his inefficiency, neglect of duty, or misconduct in office. Commissioners appointed pursuant to this section shall be appointed for terms of six years, except as otherwise provided in this subsection. Upon the expiration of each of the foregoing terms of these commissioners a successor shall be appointed for a term of six years or until his successor is appointed and qualified which term of six years shall thereafter be the length of term of each member of the commission unless removed as above provided. The members of the commission shall receive as compensation for their services twenty-five dollars per day for the time spent in the performance of their official duties, and also their necessary traveling and other expenses incurred while actually engaged in the discharge of their official duties. Members whose terms otherwise expire December 1, 2003, shall serve with terms expiring March 1, 2004, and new members or the members reappointed shall be appointed for terms expiring March 1, 2005; a member whose term otherwise expires December 1, 2005, shall serve with a term expiring March 1, 2007; a member whose term otherwise expires December 1, 2007, shall serve with a term expiring March 1, 2009; and one member whose term otherwise expires October 13, 2007, shall serve with a term expiring March 1, 2007; and one member whose term otherwise expires October 13, 2007, shall serve with a term expiring March 1, 2009. If a vacancy occurs in any term of a commissioner due to death, resignation, or removal, a successor shall be appointed for only the remainder of the unexpired term.

2. The two members of the commission, one each from opposing political parties, who have the most seniority in commission service shall serve as commission leadership with one member as chair and the other member as vice chair, respectively, for terms ending March 1, 2005. The commission shall elect one of the members as chair and the other as vice chair. Effective March 1, 2005, the commission shall elect the two members of the commission, one from each opposing political party who has the most seniority in commission service, who shall serve as commission leadership with one member as chair and the other member as vice chair, respectively, for one year. At the end of such year, the members currently serving as chair and vice chair shall have the option to rotate positions, and the member currently serving as vice chair may serve as chair, and vice versa. Thereafter, commission leadership shall continue to rotate accordingly with the two members from opposing political parties who have the most seniority in terms of commission service being elected by the commission to serve as commission leadership. If one of the commission leadership offices becomes vacant due to death, resignation, removal, or refuses to serve before the one-year leadership term expires, the commission shall elect one of its members that is of the same political party as the vacating officer to serve the remainder of the vacating officer's leadership term. Such election shall not prohibit that member from later serving as chair and vice chair when such member's seniority in commission service qualifies him or her for those offices as provided in this subsection.

3. No more than one-half of the members of the commission shall be of the same political party. The selection and removal of all employees of the department of transportation shall be without regard to political affiliation.

4. The present members of the commission shall continue to serve as members of the commission for the remainder of the terms for which they were appointed, except as provided in subsection 1 of this section.

5. Any member reappointed shall only be eligible to serve as chair or vice-chair during the final two years of such member's reappointment.

(RSMo 1939 § 8743, A.L. 1965 p. 368, A.L. 2003 H.B. 668, A.L. 2004 S.B. 1233, et al., A.L. 2009 H.B. 683 merged with H.B. 752)

Prior revision: 1929 § 8095

CROSS REFERENCE:

Qualifications of members and employees of commission, powers, Const. Art. IV § 29



Section 226.033 Prohibited acts by certain commissioners.

Effective 28 Aug 2010

Title XIV ROADS AND WATERWAYS

*226.033. Prohibited acts by certain commissioners. — Any commissioner appointed or reappointed after March 1, 2004, shall not:

(1) Host or manage a political fund-raiser or solicit funds for any candidate who is seeking a statewide or nationally elected office;

(2) Serve on the board or chair any political action committee, or political party committee.

(L. 2003 H.B. 668, A.L. 2010 S.B. 844)

*Revisor's Note: This section was declared unconstitutional in Legends Bank v. State, see annotation below.

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).



Section 226.033 Prohibited acts by certain commissioners.

Effective 28 Aug 2003

Title XIV ROADS AND WATERWAYS

*226.033. Prohibited acts by certain commissioners. — Any commissioner appointed or reappointed after March 1, 2004, shall not:

(1) Host or manage a political fund-raiser or solicit funds for any candidate who is seeking a statewide or nationally elected office;

(2) Serve on the board or chair any political action committee, political party committee, or continuing committee.

(L. 2003 H.B. 668)

*Revisor's Note: This section is reprinted in accordance with Section 3.066. Senate Bill 844 in 2010 amended this section. Senate Bill 844 was declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, of the Missouri Constitution (see annotation below), rendering the repeal and reenactment of this section ineffective.

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).



Section 226.040 State highways and transportation commission to appoint director of department of transportation, qualifications, duties — chief engineer, qualifications, duties — assistants and other employees.

Effective 28 Aug 1998

Title XIV ROADS AND WATERWAYS

226.040. State highways and transportation commission to appoint director of department of transportation, qualifications, duties — chief engineer, qualifications, duties — assistants and other employees. — 1. The state highways and transportation commission shall appoint a chief executive officer with the title of director of the Missouri department of transportation. The director shall serve at the pleasure of the commission. The director shall be a citizen and a resident of this state, shall have had executive management experience for at least five years, and may be a registered professional engineer. The director's duties shall include appointment of a chief engineer, a chief financial officer and other department heads, engineers and other employees as the commission may designate and deem necessary. Under the direction of the commission, the director shall have general charge of, and be responsible for, the overall operations and performance of the department. The director shall provide quarterly to the commission at its regularly scheduled meetings a current unaudited written version of the report required in subsection 2 of section 21.795 with changes from the most recent audited report clearly marked. Such report shall be made available to the public.

2. The chief engineer shall be a registered professional engineer responsible for preparation and approval of all engineering documents, plans and specifications and shall have general oversight of construction and maintenance work for the department as determined by the director.

3. Engineers of the department responsible for supervising the activities of road and bridge design, construction, maintenance and materials inspection and analysis shall be registered professional engineers in this state.

(RSMo 1939 § 8744, A.L. 1951 p. 800, A.L. 1998 H.B. 1681 & 1342 merged with S.B. 883)

Prior revision: 1929 § 8096

CROSS REFERENCES:

Chief engineer may grant special permits for overweight vehicles, 304.200

Housemovers, special permit, duties of chief engineer, 324.715



Section 226.050 Secretary to be appointed — duties and powers.

Effective 28 Aug 1951

Title XIV ROADS AND WATERWAYS

226.050. Secretary to be appointed — duties and powers. — The state highways and transportation commission shall appoint a secretary who shall serve at its pleasure. The secretary shall keep complete and accurate records of all the proceedings of the commission, shall be the custodian of all books, maps, documents and papers filed with the commission and all orders made by the commission. Under the direction of the commission, the secretary shall have such authority and perform such duties as the commission may require. The secretary may designate one of the clerks in his office to perform the duties of the secretary during his absence, and during such time the clerk so designated shall, while at the office of the commission, possess the powers of the secretary.

(RSMo 1939 § 8745, A.L. 1951 p. 800)

Prior revision: 1929 § 8097



Section 226.060 Authorized to select chief legal counsel — salary and qualifications — assistant attorneys, how appointed.

Effective 28 Aug 2004

Title XIV ROADS AND WATERWAYS

226.060. Authorized to select chief legal counsel — salary and qualifications — assistant attorneys, how appointed. — 1. The director of the Missouri department of transportation, with the consent of the highways and transportation commission, shall select and fix the salary of a chief counsel who shall possess the same qualifications as judges of the supreme court and who shall serve at the pleasure of the director and shall appear for and represent the commission in all actions and proceedings under chapters 226 and 227, or any other law administered by the commission, or in any decision, order or proceeding of the commission, or of the director and shall commence, prosecute or defend all actions or proceedings authorized or requested by the commission or to which the commission is a party and shall advise the commission or the director, when requested, in all matters in connection with the organization, powers and duties of the commission or the powers and duties of the director.

2. The chief counsel shall, with the consent of the director, appoint such assistant attorneys as the director may deem necessary and their salaries shall be fixed by the director. The chief counsel's office shall be furnished offices in the department of transportation building.

3. Nothing in this subsection shall be construed to conflict with the duties of the chief counsel as established in subsection 1 of this section. The chief counsel, or assistant attorneys designated by the chief counsel, shall render legal opinions and advise the commission and director on any matter required by the commission or the director. The commission, or an individual commissioner or commissioners, may request legal opinions or advice from the chief counsel pursuant to subsection 1 of this section and the chief counsel or an assistant attorney designated by the chief counsel shall provide such opinion or advice directly to the commission or individual commissioners making the request.

(RSMo 1939 § 8746, A.L. 1951 p. 800, A.L. 1999 S.B. 268, A.L. 2004 S.B. 1233, et al.)

Prior revision: 1929 § 8098



Section 226.070 Attorney general shall advise commission, when.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

226.070. Attorney general shall advise commission, when. — When directed by the governor, or requested in writing by the commission, the attorney general shall advise the commission and shall assist the legal adviser of the commission in any proceeding in any of the courts of the state in which the commission is a party.

(RSMo 1939 § 8747)

Prior revision: 1929 § 8099



Section 226.080 Salaries, how fixed — veterans' preference authorized.

Effective 01 Jan 1978, see footnote

Title XIV ROADS AND WATERWAYS

226.080. Salaries, how fixed — veterans' preference authorized. — The salaries of the department heads, engineers, clerks and other employees shall be fixed by the commission, except that the compensation of clerical or other nontechnical employees of the department shall not exceed that of those in similar employment in other departments of the state. Preference shall be given, other conditions being equal, to employment of honorably discharged members of the armed services, but any other preference or discrimination in connection with employment is declared to be unlawful.

(RSMo 1939 § 8748, A.L. 1951 p. 800, A.L. 1955 p. 764, A.L. 1959 H.B. 134, A.L. 1963 p. 392, A.L. 1967 p. 315, A.L. 1969 H.B. 457, A.L. 1977 H.B. 841)

Prior revision: 1929 § 8100

Effective 1-1-78



Section 226.090 Commissioners and employees — oath — bond — selection and removal of employees to be without regard to political affiliation.

Effective 28 Aug 1951

Title XIV ROADS AND WATERWAYS

226.090. Commissioners and employees — oath — bond — selection and removal of employees to be without regard to political affiliation. — All members of the commission, and every other person appointed to office, or employed by the commission, shall, before entering upon the duties of his office or employment, take and subscribe to an oath or affirmation to support the Constitution of the United States and of this state, and to faithfully and honestly discharge the duties of such office or employment. No member of the commission, engineer, or other person appointed or employed by the commission shall, directly or indirectly, have any pecuniary interest in, or act as agent for, the sale of road or bridge building material, equipment, tools, machinery or supplies, or in any contract for the construction or maintenance of state highways or bridges, or the financing thereof, or in any performance bond or workers' compensation or any other insurance furnished to the commission, or insurance furnished to any person, firm or corporation contracting with the commission. Any officer or employee of the commission who has custody or control of property or funds of the state, shall give a good and sufficient bond, in an amount and with sureties satisfactory to the commission, conditioned upon the faithful discharge of the duties of his office and upon the accounting for all property and funds coming into his hands by, through or from such office. Any officer or employee who shall violate the provisions of this section shall be guilty of a misdemeanor. The commission shall have power to remove any officer or employee of the commission. The selection and removal of all employees of the highways and transportation commission, of the transportation department, or of the department of transportation, shall be without regard to political affiliations.

(RSMo 1939 § 8749, A.L. 1945 p. 1408, A.L. 1951 p. 800)

Prior revision: 1929 § 8101



Section 226.092 Commission may provide automobile liability insurance, when — self-insured and partial self-insured plans, when.

Effective 28 Aug 2004

Title XIV ROADS AND WATERWAYS

226.092. Commission may provide automobile liability insurance, when — self-insured and partial self-insured plans, when. — The state highways and transportation commission is authorized, when considered by it to be in the public interest, to provide liability insurance covering the operation of all motor vehicles and equipment, including airplanes and boats, owned, leased, rented, or operated pursuant to commission authorization and used in the performance of official commission or department business. The commission is authorized to provide such insurance coverage for all authorized operators, as determined by the commission, and the commission's liability by a plan of self-insurance operated in accordance with commercial insurance industry standards for fleet vehicle coverage or by a plan partially self-insured and partially insured by a contract of insurance with an insurance company or by a plan fully insured by a contract of insurance with an insurance company as the commission deems to be in the public interest. If the commission provides for a plan of self-insurance or partial self-insurance, it shall annually determine the amount of contribution to the plan required to pay all accrued and anticipated claims and the cost of administering the plan and shall include such amount in its budget request for contribution to the commission's self-insurance plan. The commission may contract for the services of such actuaries, consultants, and claims administrators as it deems necessary for the effective administration of a self-insurance plan and is authorized to contract for excess insurance coverage with an insurance company authorized to write such coverage in this state. The immunity in tort actions of the state and the commission shall not be in any way affected by this section.

(L. 1971 H.B. 60 § 1, A.L. 1986 S.B. 524, A.L. 2004 H.B. 1285 merged with S.B. 1233, et al.)

(1977) Statutes which contain disclaimer provisions that they shall not be construed as a waiver of sovereign immunity show desirability of providing relief rather than legislative expression favoring retention of sovereign immunity. Jones v. State Highway Commission (Mo.), 577 S.W.2d 225.



Section 226.095 Arbitration for negligence actions, when.

Effective 28 Aug 1999

Title XIV ROADS AND WATERWAYS

226.095. Arbitration for negligence actions, when. — Upon request of the plaintiff in a negligence action against the department of transportation as defendant, the case shall be arbitrated by a panel of three arbiters pursuant to the provisions of chapter 435.

(L. 1999 S.B. 295 & 46 § 2)

(2001) Section requiring Highways and Transportation Commission to submit to arbitration when plaintiff with negligence claim against Commission requests arbitration is constitutional. Murray v. Missouri Highways and Transportation Commission, 37 S.W.3d 228 (Mo.banc).



Section 226.096 Certain controversies or claims to be settled by arbitration — rulemaking authority.

Effective 28 Aug 2003

Title XIV ROADS AND WATERWAYS

226.096. Certain controversies or claims to be settled by arbitration — rulemaking authority. — 1. This section shall govern any controversy or claim to which the Missouri department of transportation is a party that arises out of or relates to a contract awarded pursuant to subdivision (9) of subsection 1 of section 226.130, and the claim exceeds twenty-five thousand dollars, but is less than three hundred twenty-seven thousand dollars as adjusted on an annual basis effective January first of each year in accordance with the Implicit Price Deflator for Personal Consumption Expenditures as calculated pursuant to subsection 5 of section 537.610. Provided a claim has been filed pursuant to the procedures set forth in the Missouri standard specifications for highway construction, or its successor, upon issuance of a final decision as provided in such standards or upon expiration of ninety days from the date the claim was filed, the controversy or claim shall upon written demand by any party to the contract be settled by arbitration administered by the American Arbitration Association under its Construction Industry Arbitration Rules, except as provided herein. The highways and transportation commission shall promulgate rules pursuant to chapter 536, to become effective on or before July 1, 2004, establishing a method for appointment of arbitrators and allowing for the mediation of claims upon agreement of both parties. Judgment upon awards rendered under arbitration shall be entered in the circuit court of Cole County, Missouri.

2. Any contract specification, special provision, contract clause, or rule pertaining to contracts governed by this section, which purports to waive, release or extinguish the rights of a contractor to file a claim, or which purports to bind any court of competent jurisdiction or alternate dispute resolution process to any determinations of fact rendered by the Missouri department of transportation or its employees and agents so as to prevent any such court or alternate dispute resolution process from fully considering the merits of any controversy or claim governed by this section, is against public policy and shall be void and unenforceable.

3. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2003, shall be invalid and void.

(L. 2003 H.B. 668)



Section 226.100 Principal office to be in Jefferson City — persons authorized to administer oaths.

Effective 28 Aug 1999

Title XIV ROADS AND WATERWAYS

226.100. Principal office to be in Jefferson City — persons authorized to administer oaths. — The principal office of the commission shall be in the City of Jefferson, Missouri. The said office shall be provided and assigned by the board of public buildings which board may rent or lease offices, if it be found necessary. The commission shall have a seal bearing the inscription, "Missouri Highways and Transportation Commission", which shall be in the custody of the secretary, and shall be affixed to all official documents of the commission, or of the director, and to such other instruments as the commission shall direct. The courts of this state shall take judicial notice of said seal. The commission may sue and be sued in its official name, and for the purpose of suit and other legal proceedings, service may be had on the secretary. The commission shall be supplied with all necessary books, maps, charts, stationery, office furniture, telephone and other necessary appliances, supplies and incidentals, to be paid for in the same manner as other expenses authorized by chapters 226 and 227. Each of the members of the commission, the secretary and the director shall have power and authority to administer oaths in all parts of the state, so far as such authority is incidental to the performance of their duties.

(RSMo 1939 § 8750, A. 1949 S.B. 1073, A.L. 1999 S.B. 268)

Prior revision: 1929 § 8102

(1974) Held that state of Missouri subjects itself to the same obligations as the federal government by accepting responsibility for administering relocation benefits and has thus consented to be sued in a controversy over relocation benefits. Also held that entry into occupation of property after initiation of negotiations for the property has begun does not bar recovery of relocation benefits. Tullock v. State Highway Commission of Missouri (CA Mo.), 507 F.2d 712.

(1987) For actions against the Missouri Highway and Transportation Commission special venue is fixed in Cole County by 1927 judicial interpretation of section 226.100 since office is established in Jefferson City and thus venue in action against Commission pursuant to this section was improper. State ex rel. Missouri Highway and Transportation Commission, 731 S.W.2d 461 (Mo. App.).



Section 226.110 State transportation department building the official residence of the state highways and transportation commission — maintenance and repair in charge of board of public buildings.

Effective 28 Aug 1949

Title XIV ROADS AND WATERWAYS

226.110. State transportation department building the official residence of the state highways and transportation commission — maintenance and repair in charge of board of public buildings. — The state transportation department building shall constitute the official residence of the state highways and transportation commission. Such building shall be under the charge and control of the board of public buildings, which is directed and empowered to provide for the proper maintenance and repair of said building, and to preserve the same from waste and damage from fire and other causes. The board of public buildings may appoint and employ janitors, elevator operators and watchmen necessary for the proper use, maintenance, management and control of said building. The cost of material, labor and repair necessary for the maintenance and use of said building shall be paid by the state treasurer out of the state highway department fund, upon warrants based upon bills of particulars and vouchers certified by the board of public buildings.

(L. 1927 p. 425 §§ 10, 12, A. 1949 S.B. 1073)



Section 226.120 Chairman and vice chairman, election, term — quorum — monthly meeting, required.

Effective 28 Aug 1976

Title XIV ROADS AND WATERWAYS

226.120. Chairman and vice chairman, election, term — quorum — monthly meeting, required. — The members of the commission shall elect a member as chairman and another vice chairman, each of whom shall hold such office for a term prescribed by the commission. Four members of the commission shall constitute a quorum for the transaction of business and for the exercise of any of the powers or the discharge of any of the duties authorized or imposed by law. The commission shall meet at least once each month and at such other times, and at such places within the state, as the commission shall determine. The chairman or, in the event of his inability to act, the vice chairman may call special meetings of the commission upon notice to members.

(RSMo 1939 § 8751, A.L. 1951 p. 800, A.L. 1976 S.B. 631)

Prior revision: 1929 § 8103



Section 226.130 Duties and powers of commission — rulemaking, procedure.

Effective 28 Aug 1995

Title XIV ROADS AND WATERWAYS

226.130. Duties and powers of commission — rulemaking, procedure. — 1. The commission shall:

(1) Have supervision of highways and bridges which are constructed, improved and maintained in whole or in part by the aid of state moneys, and of highways constructed in whole or in part by the aid of moneys appropriated by the United States government, so far as such supervision is consistent with the acts of Congress relating thereto;

(2) Prescribe rules and regulations not inconsistent with law, fixing the duties of all persons employed by the state highways and transportation commission;

(3) Provide for aiding county highway engineers or other officials of civil subdivisions in establishing gradients and alignments, and preparing suitable systems for maintenance of highways and bridges;

(4) Cause standard plans, specifications and estimates to be prepared for the repair and improvement of highways and the construction and repair of bridges by civil subdivisions;

(5) Investigate and determine upon the various methods of road and bridge construction adapted to different sections of the state and as to the best methods of construction and maintenance of highways and bridges;

(6) Compile statistics relating to public highways throughout the state and collect such information in regard thereto as it shall deem expedient;

(7) Aid at all times in promoting highway improvement throughout the state;

(8) Prepare plans, specifications and estimates for all state highways;

(9) Let all contracts for the construction or improvement of state highways;

(10) Prescribe a system of auditing and accounting for all road and bridge moneys for the use of all highway officials, which system shall be as nearly uniform as practicable;

(11) Have power to construct, under its own direction and supervision, all roads, culverts or bridges, or any part thereof as herein provided.

2. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(RSMo 1939 § 8752, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)

Prior revision: 1929 § 8104

CROSS REFERENCES:

Acquisition of land, authorized for what purposes, 227.120

Bridges over state lines, commission may join with other states to secure, 234.190

Commission may accept title and ownership of bridge, when, 234.200

Toll bridges, commission may contribute to cost, 234.230



Section 226.132 Department of transportation to create transportation plan for the state, information required — submission deadline.

Effective 28 Aug 2000

Title XIV ROADS AND WATERWAYS

226.132. Department of transportation to create transportation plan for the state, information required — submission deadline. — The general assembly recognizes that nothing in section 142.345 and sections 226.133, 226.134 and 226.200 fully addresses the total transportation infrastructure needs of the state. In order for the state to exploit all of its transportation assets, the department of transportation shall create a multimodal, total transportation plan based solely upon the real needs of the state. The department of transportation shall objectively evaluate the actual multimodal needs, including aviation, highways, bridges, rail, transit and water ports, of the state based upon criteria that will enhance the state's transportation infrastructure and economic development well-being and shall submit its total transportation plan to the joint committee on transportation oversight, the president pro tem of the senate and the speaker of the house of representatives by January 2, 2001.

(L. 2000 H.B. 1742)



Section 226.133 Funding authorized for highway and bridge repairs and construction, transportation plans approved by the general assembly, bonds may be issued, requirements, procedure.

Effective 30 May 2000, see footnote

Title XIV ROADS AND WATERWAYS

226.133. Funding authorized for highway and bridge repairs and construction, transportation plans approved by the general assembly, bonds may be issued, requirements, procedure. — 1. The general assembly may authorize the highways and transportation commission to issue bonds or other evidence of indebtedness in an amount not to exceed two billion dollars from fiscal year 2001 to fiscal year 2006; except that, the highways and transportation commission may immediately authorize issue of bonds up to two hundred fifty million dollars for the purpose of providing funds for use in highway construction and repairs scheduled in the five-year plan. The principal amount of such bonds shall not exceed five hundred million dollars in any one fiscal year. Proceeds from the issuance of the bonds shall be provided to the department of transportation to pay for the cost of construction engineering and construction. The proceeds from the bonds shall not be used to pay for administrative expenses, including but not limited to planning and design expenses. Contracted final design shall not be considered an administrative expense, but shall not exceed seven percent of any project.

2. To obtain authorization for the issuance of bonds, the highways and transportation commission shall annually present to the general assembly, by the tenth legislative day, a proposed plan and an analysis demonstrating the feasibility and appropriateness thereof. The plan to issue bonds shall become effective no later than forty-five calendar days after the plan proposed by the highways and transportation commission is submitted to a regular session of the general assembly, unless it is disapproved within forty-five calendar days of its submission to a regular session by a concurrent resolution introduced within fourteen calendar days of the submission of the plan to a regular session of the general assembly and adopted by a majority vote of the elected members of each house. If no concurrent resolution disapproving of the highway plan is introduced within fourteen calendar days of the submission of the plan to the legislature, then the plan shall become effective immediately. The presiding officer of each house in which a concurrent resolution disapproving of a plan to issue bonds has been introduced, unless the resolution has been previously accepted or rejected by that house, shall submit it to a vote of the membership not sooner than seven calendar days or later than fourteen calendar days after introduction of the concurrent resolution pertaining to the department of transportation plan. The presiding officer of the house passing a concurrent resolution disapproving of a plan to issue bonds shall immediately forward the bill to the other house and the presiding officer of that house shall submit it to a vote of the membership not sooner than seven calendar days or later than fourteen calendar days of its receipt from the other legislative body. The plan submitted by the highways and transportation commission shall not be subject to amendment by either chamber and may only be rejected in its entirety.

3. The highways and transportation commission shall offer such bonds at public sale or negotiated sale. The bonds shall be for a period of not less than ten years and not more than twenty years from their date of issue and shall bear interest at a rate or rates not exceeding the rate permitted by law.

4. The proceeds of the sale or sales of any bonds issued pursuant to this section shall be paid into the state road fund to be expended for the purpose specified pursuant to the provisions of section 226.220.

5. Bonds issued pursuant to this section shall be state road bonds as such term is used in Section 30(b) of Article IV of the State Constitution, and as such, principal and interest payments on such bonds shall be made from the state road fund as provided in Section 30(b) of Article IV of the State Constitution. Bonds issued pursuant to this section shall not be deemed to constitute a debt or liability of the state or a pledge of the full faith and credit of the state, and the principal and interest on such bonds shall be payable solely from the state road fund. Bonds issued pursuant to this section, the interest thereon, or any proceeds from such bonds, shall be exempt from taxation in the state of Missouri for all purposes except for the state estate tax.

6. Bonds may be issued for the purpose of refunding, either at maturity or in advance of maturity, any bonds issued under this section. The proceeds of such refunding bonds may either be applied to the payment of the bonds being refunded or deposited in trust and maintained in cash or investments for the retirement of the bonds being refunded, as shall be specified by the highways and transportation commission and the authorizing resolution or trust indenture securing such refunding bonds. The authorizing resolution or trust indenture securing the refunding bonds shall specify the amount and other terms of the refunding bonds and may provide that the refunding bonds shall have the same security for their payment as provided for the bonds being refunded. The refunding bonds shall be for a period of not less than ten years and not more than twenty years from their date of issue and shall bear interest at a rate or rates not exceeding the rate permitted by law. The principal amount of refunding bonds issued pursuant to this section shall not be counted toward the limit on the principal amount of bonds permitted under this section.

(L. 1993 1st Ex. Sess. H.B. 2, A.L. 2000 H.B. 1742)

Effective 5-30-00



Section 226.134 Projects funded by bonds to conform with priorities of 1992 plan, exception.

Effective 28 Aug 2000

Title XIV ROADS AND WATERWAYS

226.134. Projects funded by bonds to conform with priorities of 1992 plan, exception. — All projects funded by bonds authorized in section 226.133 shall be funded in conformity with the priorities established in the 1992 plan developed by the transportation department.

(L. 1993 1st Ex. Sess. H.B. 2 § 5, A.L. 2000 H.B. 1742)



Section 226.135 Commission authorized to contract with other jurisdictions — multistate permits for certain vehicles — fees — over-dimension permit fund established.

Effective 28 Aug 1990

Title XIV ROADS AND WATERWAYS

226.135. Commission authorized to contract with other jurisdictions — multistate permits for certain vehicles — fees — over-dimension permit fund established. — 1. The state highways and transportation commission shall have the authority to enter into one or more agreements with appropriate authorities within other states for the issuance of a multistate or regional permit for vehicles and equipment exceeding the legal limitations on width, length, height and weight, or which are unable to maintain minimum speed limits. Such permits shall be issued by the chief engineer of the state department of transportation, or his counterpart in another state subject to such an agreement with the commission, for good cause shown and when the public safety or public interest so justifies. Such permits shall be issued only for a single trip or for a definite period, not exceeding the maximum period set forth in the multistate agreement with the commission, and shall designate the highways and bridges within Missouri which may be used under the authority of such permit.

2. The chief engineer of the department of transportation shall have authority to collect permit fees for Missouri and for the other state or states subject to an agreement authorized in subsection 1 of this section, in the same manner as he now collects fees for permits for vehicles and equipment exceeding width, length, height and weight limits, or which are unable to maintain minimum speed limits, for travel exclusively within Missouri. Within each agreement authorized in this section, the highways and transportation commission may authorize officials in another state or states subject to that agreement to collect fees for and on behalf of the commission as well as other states, in compensation for the issuance of such permits for those vehicles and equipment to travel on Missouri highways and bridges. Permit fees for multistate travel for such vehicles and equipment shall be established and reestablished within each agreement authorized in this section, and any amendments thereto.

3. The permit fees collected by the chief engineer on behalf of other jurisdictions under agreements made under subsection 1 of this section are hereby designated as "nonstate funds" within the meaning of Section 15, Article IV, Constitution of Missouri, and shall be immediately transmitted to the department of revenue of the state for deposit to the credit of a special fund which is hereby created and designated as the "Over-Dimension Permit Fund". The chief engineer shall not less frequently than once each month direct the payment of, and the director of revenue shall pay, the fees so collected to the appropriate other jurisdictions. All income derived from the investment of the over-dimension permit fund by the director of revenue shall be credited to the state road fund. The portion of those permit fees collected by another state or states pursuant to the terms of the agreement authorized by this section and owing to the Missouri highways and transportation commission shall be deposited into the state road fund, as provided in the agreement.

(L. 1990 H.B. 1684 § 2)



Section 226.136 Campaign contributions to state elected officials a prohibition to serving as bond investment advisors or underwriters, when.

Effective 30 Sep 1993, see footnote

Title XIV ROADS AND WATERWAYS

226.136. Campaign contributions to state elected officials a prohibition to serving as bond investment advisors or underwriters, when. — On or after June 30, 1996, any person, firm, corporation or other entity doing business in the state of Missouri that has within the year of issuance and the two calendar years prior to the issuance of any bonds pursuant to sections 226.900 to 226.910 and sections 226.133 to 226.136 made campaign contributions as defined in chapter 130 in the aggregate in excess of one thousand dollars to any statewide elected official or any member of the general assembly shall not serve as financial underwriter, financial advisor, or investment advisor to any bonds issued pursuant to the authority granted in sections 226.900 to 226.910 and sections 226.133 to 226.136.

(L. 1993 1st Ex. Sess. H.B. 2 § 6)

Effective 9-30-93



Section 226.140 Audit of records, when — plan to modernize transportation system, report.

Effective 28 Aug 1998

Title XIV ROADS AND WATERWAYS

226.140. Audit of records, when — plan to modernize transportation system, report. — 1. The governor may cause the books and accounts of the commission to be audited by the state auditor or otherwise at any time.

2. As authorized by Article IV, Section 30(c) of the Missouri Constitution, the commission shall develop a plan to modernize the state's transportation system, including but not limited to, mass transportation, aviation, railroads, ports and waterborne commerce. The commission shall make a report to the governor and the general assembly prior to January 1, 1994, and by January first of each year thereafter. The commission shall include in the report a review of its pursuit of federal funds including mass transit matching funds to ensure that Missouri is receiving all of the federal transportation assistance to which it is entitled.

3. The state auditor shall, where practicable, use but shall not be limited to the data and information developed for, and provided by, the report required pursuant to subdivision (1) of subsection 2 of section 21.795 when performing an audit authorized by section 29.210.

(RSMo 1939 § 8762, A.L. 1951 p. 800, A.L. 1989 S.B. 186, A.L. 1993 H.B. 566, A.L. 1998 H.B. 1681 & 1342 merged with S.B. 883)

Prior revision: 1929 § 8114



Section 226.150 Commission directed to comply with acts of Congress relating to road funds and road work — may sell unnecessary tools, commission employees not to purchase, exception.

Effective 28 Aug 1977

Title XIV ROADS AND WATERWAYS

226.150. Commission directed to comply with acts of Congress relating to road funds and road work — may sell unnecessary tools, commission employees not to purchase, exception. — The commission is hereby directed to comply with the provisions of any act of Congress providing for the distribution and expenditure of funds of the United States appropriated by Congress for highway construction, and to comply with any of the rules or conditions made by the Bureau of Public Roads of the Department of Agriculture, or other branch of the United States government, acting under the provisions of federal law in order to secure to the state of Missouri funds allotted to this state by the United States government for highway construction. The commission is authorized to pay the state's proportion of the cost of roads constructed with federal and state funds out of the state road fund. Any money due to the state of Missouri from the United States, under the provisions of such acts of Congress, relating to highway construction, shall be received by the state treasury and deposited in a separate fund, and paid out by the state treasurer on requisitions drawn by an officer of the state highways and transportation commission on a warrant of the state auditor. Said funds being the funds of the federal government allotted to the state of Missouri, no appropriation of the general assembly for the expenditure of such funds shall be necessary. The commission is authorized to accept, receive and utilize any road machinery, trucks or supplies donated, loaned or sold to the state by the federal government, and to pay the necessary transportation and other expenses of securing the same. The commission may also sell any unnecessary or surplus tools or equipment and receive payment therefor and all money received on account of such sales, if any, shall be immediately paid into the state treasury to the credit of the state road fund; provided, however, that no such unnecessary or surplus tools or equipment shall be sold directly or indirectly by the commission to any employees of the transportation department except when such sales are made at public sale open to the general public.

(RSMo 1939 § 8754, A.L. 1977 H.B. 185)

Prior revision: 1929 § 8106

(1975) Failure to negotiate as required by federal law deprives trial court of jurisdiction and prohibition is proper remedy for condemnee. State ex rel. Weatherby Advertising v. Conley (Mo.), 527 S.W.2d 334.

(1987) This section does not require judicial review of Commission's compliance with federal funding in condemnation actions pursuant to section 523.010 where federal funds are being used and court did not err in denying landowner's subpoena for work product of appraisers issued for the purpose of determining whether condemnor complied with federal law by negotiating in good faith and in accordance with appraisers' reports. Mo. Highway & Transp. Com'n. v. Anderson, Anderson, 735 S.W.2d 350 (Mo. banc).

(1994) Expenditure of state road fund for mitigation plan required by federal Pipeline Safety Act is appropriate expenditure under Art. IV, Sec. 30(b), Mo. Const., as it relates and appertains to the construction of Page Avenue Extension of state highway. DeMere v. Missouri State Highway and Transportation Commission. 876 S.W.2d 652 (Mo. App. W.D.).



Section 226.160 Extension of workers' compensation law to include employees of state highways and transportation commission and state highway patrol — self-insurance plans, when.

Effective 03 Jun 1986, see footnote

Title XIV ROADS AND WATERWAYS

226.160. Extension of workers' compensation law to include employees of state highways and transportation commission and state highway patrol — self-insurance plans, when. — 1. The provisions of chapter 287 governing workers' compensation may be extended to include the employees of the state highways and transportation commission and the employees of the state highway patrol as herein provided. The state highways and transportation commission shall have authority by resolution to elect, under the provisions of section 287.030, to accept the provisions of chapter 287 and to pay compensation to its employees and to the uniformed members of the state highway patrol, for injury or death arising out of and in the course of their employment in accordance with the provisions and restrictions as set forth in chapter 287. The state highways and transportation commission shall adopt rules classifying the employees who may be eligible for compensation under this section and section 226.170 and its classification shall be decisive as to whether or not an employee falls within the definition of an employee eligible for compensation coverage under this section and section 226.170. In case the commission shall elect to accept such provisions, it may purchase insurance for such purpose or establish a self-insurance plan pursuant to the provisions of chapter 287. The commission shall have authority to perform such other duties as may be necessary or incidental effectually to carry out the purposes of this law.

2. If the commission decides to establish a self-insurance plan, the commission shall annually determine the amount of contribution to the plan required to pay all accrued and anticipated claims and the cost of administering the plan, and shall include such amount in its budget request for contribution to the highways and transportation commission employees' and highway patrol workers' compensation fund. The commission may contract for the services of such actuaries, consultants and claims administrators as it deems necessary for the effective administration of a self-insurance plan, and is authorized to contract for excess insurance coverage with an insurance company authorized to write such coverage in this state.

(L. 1945 p. 2004 § 8752a, A.L. 1986 S.B. 524)

Effective 6-3-86

(1962) Remonstrants were not entitled to appeal from, or judicial review of, order of county court vacating roadway which had been relocated by construction of new road since proceeding was not an adversary proceeding and involved only the public interest. In re Roadway in Section 21, Township 60, Range 6, W. (Mo.), 357 S.W.2d 919.



Section 226.170 Election of state highways and transportation commission, how construed.

Effective 28 Aug 1945

Title XIV ROADS AND WATERWAYS

226.170. Election of state highways and transportation commission, how construed. — No election of the state highways and transportation commission to come under the provisions of chapter 287 shall ever be construed as acknowledging or creating any liability in tort or as incurring other obligations or duties except only the duty and obligation of complying with the provisions of said chapter 287 so long as said commission may elect to remain under the provisions of chapter 287.

(L. 1945 p. 2004 § 8752b)



Section 226.181 Parks, requests for federal aid, notice to be given department.

Effective 28 Aug 1995

Title XIV ROADS AND WATERWAYS

226.181. Parks, requests for federal aid, notice to be given department. — Any agency, department or political subdivision of the state shall, at least thirty days prior to requesting any federal funds or any other federal assistance for a public park or recreation area, notify the Missouri transportation department of such request.

(L. 1995 S.B. 212)



Section 226.190 Assent to act of Congress for aid to state roads.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

226.190. Assent to act of Congress for aid to state roads. — That assent is hereby given to an act of the Congress of the United States, entitled: "An act to provide that the United States shall aid the states in the construction of rural post roads and for other purposes".

(RSMo 1939 § 8740)

Prior revisions: 1929 § 8092; 1919 § 10889



Section 226.191 State transportation assistance revolving fund created — administration — powers of commission — fund not to lapse.

Effective 28 Aug 1996

Title XIV ROADS AND WATERWAYS

226.191. State transportation assistance revolving fund created — administration — powers of commission — fund not to lapse. — 1. For the purposes of assisting in the planning, acquisition, development and construction of transportation facilities other than highways in this state, there is hereby created in the state treasury a fund known as the "State Transportation Assistance Revolving Fund". The fund shall receive all moneys which may be appropriated or otherwise credited to it by the general assembly and shall also receive any gifts, contributions, grants or bequests received from federal, private or other sources.

2. The state transportation assistance revolving fund shall be administered by the state highways and transportation commission which shall have the power to loan moneys in the fund to any political subdivision of the state or to any public or private not-for-profit organization or entity for:

(1) The planning, acquisition, development and construction of facilities for transportation by air, water, rail or mass transit;

(2) The purchase of vehicles for the transportation of elderly or handicapped persons; or

(3) The purchase of rolling stock for transit purposes.

­­

­

3. The state highways and transportation commission, by rule, shall establish* the procedures, conditions and repayment terms applicable to any loans or grants made under this section. An application fee or other charges may be assessed by the commission. Loans made under this section may be interest bearing or interest free.

4. Loaned funds and the interest, if any, accrued thereon which are repaid to the state highways and transportation commission shall be deposited in the state treasury to the credit of the state transportation assistance revolving fund and may be used by the commission for other eligible projects under this section.

5. Any balance in the state transportation assistance revolving fund remaining at the end of an appropriation period shall not be transferred to the general revenue fund and the provisions of section 33.080 shall not apply to the fund. All interest earned upon the balance in the state transportation assistance revolving fund shall be deposited to the credit of the same fund.

(L. 1996 S.B. 780 § 14)

*Word "established" appears in original rolls.



Section 226.195 Missouri state transit assistance program — definitions, purpose, rulemaking authority.

Effective 28 Aug 2011

Title XIV ROADS AND WATERWAYS

226.195. Missouri state transit assistance program — definitions, purpose, rulemaking authority. — 1. As used in this section, the following terms mean:

(1) "Commission", the Missouri highways and transportation commission;

(2) "Department", the Missouri department of transportation;

(3) "Public mass transportation service provider", a city, a city transit authority, a city utilities board, or an interstate transportation authority as such terms are defined in section 94.600, an intrastate transportation authority, or an agency receiving funding from either the federal transit administration urban or nonurban formula transit program.

2. There is hereby created the "Missouri State Transit Assistance Program". The purpose of this program is to provide state financial assistance to defray the operating and capital costs incurred by public mass transportation service providers.

3. Funds appropriated to the Missouri state transit assistance program shall be appropriated to the department and administered by the department on behalf of the commission. The distribution of funds to public mass transportation service providers shall be determined by evaluating factors including but not limited to the following:

(1) Population;

(2) Ridership;

(3) Cost and efficiency of the program;

(4) Availability of alternative transportation in the area;

(5) Local effort or tax support.

4. The commission shall promulgate rules to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2011, shall be invalid and void.

(L. 2011 S.B. 173)



Section 226.200 State highways and transportation department fund — sources of revenue — expenditures.

Effective 28 Aug 2002

Title XIV ROADS AND WATERWAYS

226.200. State highways and transportation department fund — sources of revenue — expenditures. — 1. There is hereby created a "State Highways and Transportation Department Fund" into which shall be paid or transferred all state revenue derived from highway users as an incident to their use or right to use the highways of the state, including all state license fees and taxes upon motor vehicles, trailers, and motor vehicle fuels, and upon, with respect to, or on the privilege of the manufacture, receipt, storage, distribution, sale or use thereof (excepting the sales tax on motor vehicles and trailers, and all property taxes), and all other revenue received or held for expenditure by or under the department of transportation or the state highways and transportation commission, except:

(1) Money arising from the sale of bonds;

(2) Money received from the United States government; or

(3) Money received for some particular use or uses other than for the payment of principal and interest on outstanding state road bonds.

2. Subject to the limitations of subsection 3 of this section, from said fund shall be paid or credited the cost:

(1) Of collection of all said state revenue derived from highway users as an incident to their use or right to use the highways of the state;

(2) Of maintaining the state highways and transportation commission;

(3) Of maintaining the state transportation department;

(4) Of any workers' compensation for state transportation department employees;

(5) Of the share of the transportation department in any retirement program for state employees, only as may be provided by law; and

(6) Of administering and enforcing any state motor vehicle laws or traffic regulations.

3. Beginning in fiscal year 2004, the total amount of appropriations from the state highways and transportation department fund for all state offices and departments, except for the highway patrol, and actual costs incurred by the office of administration for or on behalf of the highway patrol and employees of the department of transportation, shall not exceed the total amount appropriated for such offices and departments from said fund for fiscal year 2001. Appropriations to the highway patrol from the state highways and transportation department fund shall be made in accordance with Article IV, Section 30(b) of the Missouri Constitution. Appropriations allocated from the state highways and transportation department fund to the highway patrol shall only be used by the highway patrol to administer and enforce state motor vehicle laws or traffic regulations. Beginning July 1, 2007, any activities or functions conducted by the highway patrol not related to enforcing or administering state motor vehicle laws or traffic regulations shall not be funded by the state highways and transportation department fund, but shall be funded from general revenue or any other applicable source. Any current funding from the highways and transportation department fund used for activities not related to enforcing state motor vehicle laws or traffic regulations shall expire on June 30, 2007. The state auditor shall annually audit and examine the appropriations made to the highway patrol to determine whether such appropriations are actually being used for administering and enforcing state motor vehicle laws and traffic regulations pursuant to the constitution. The state auditor shall submit its annual findings to the general assembly by January fifteenth of each year.

4. The provisions of subsection 3 of this section shall not apply to appropriations from the state highways and transportation department fund to the highways and transportation commission and the state transportation department or to appropriations to the office of administration for department of transportation employee fringe benefits and OASDHI payments, or to appropriations to the department of revenue for motor vehicle fuel tax refunds under chapter 142 or to appropriations to the department of revenue for refunds or overpayments or erroneous payments from the state highways and transportation department fund.

5. All interest earned upon the state highways and transportation department fund shall be deposited in and to the credit of such fund.

6. Any balance remaining in said fund after payment of said costs shall be transferred to the state road fund.

7. Notwithstanding the provisions of subsection 2 of this section to the contrary, any funds raised as a result of increased taxation pursuant to sections 142.025 and 142.372 after April 1, 1992, shall not be used for administrative purposes or administrative expenses of the transportation department.

(RSMo 1939 § 8809, A.L. 1945 p. 1467, A.L. 1987 S.B. 135 & 63, A.L. 1988 H.B. 1790, A.L. 1992 H.B. 1247, A.L. 1996 H.B. 991, A.L. 2000 H.B. 1742, A.L. 2002 H.B. 1196)

Prior revision: 1929 § 8144

CROSS REFERENCES:

Costs of control of Johnson grass on right-of-way, how paid, 263.265

Drivers license fees to be credited to highway department fund, 302.228

Motor vehicle commission fund, certain licensing fees to be paid into fund, 301.560

Source, application and allocation of highways and transportation funds, Const. Art. IV §§ 30(b), 32

Transportation department employees and highway patrol retirement system, Chap. 104



Section 226.210 Road bond interest and sinking fund.

Effective 28 Aug 1945

Title XIV ROADS AND WATERWAYS

226.210. Road bond interest and sinking fund. — There is hereby created and set up the "State Road Bond and Interest Sinking Fund" into which shall be paid the balance remaining in the state highway department fund as provided in section 226.200. From this fund shall be paid the interest and principal upon all outstanding state road bonds as they become due. Any balance in excess of the amount necessary to meet the payment of the principal and interest of any state road bonds for the next succeeding twelve months shall be transferred to the state road fund.

(RSMo 1939 § 8810, A.L. 1945 p. 1467)

Prior revision: 1929 § 8145



Section 226.220 State road fund — sources — expenditures.

Effective 28 Aug 1945

Title XIV ROADS AND WATERWAYS

226.220. State road fund — sources — expenditures. — 1. There is hereby created and set up the "State Road Fund" which shall receive all moneys and credits from

(1) The sale of state road bonds;

(2) The United States government and intended for highway purposes;

(3) The state road bond and interest sinking fund as provided in section 226.210; and

(4) Any other source if they are held for expenditure by or under the department of transportation or the state highways and transportation commission and if they are not required by section 226.200 to be transferred to the state highway department fund.

2. The costs and expenses withdrawn from the state treasury

(1) For locating, relocating, establishing, acquiring, reimbursing for, constructing, improving and maintaining state highways in the systems specified in Article IV, Section 30(b), of the Constitution;

(2) For acquiring materials, equipment and buildings; and

(3) For other purposes and contingencies relating and appertaining to the construction and maintenance of said highways shall be paid from the state road fund upon warrants drawn by the state auditor, based upon bills of particulars and vouchers preapproved and certified for payment by the commissioner of administration and by the state highways and transportation commission acting through such of their employees as may be designated by them.

3. No payments or transfers shall ever be made from the state road fund except for an expenditure made

(1) Under the supervision and direction of the state highways and transportation commission; and

(2) For a purpose set out in Subparagraph (1), (2), (3), (4), or (5) of Section 30(b), Article IV, of the Constitution.

(RSMo 1939 § 8811, A.L. 1945 p. 1467)

Prior revision: 1929 § 8147

CROSS REFERENCE:

Motor vehicle use tax proceeds credited to highway department fund, 144.455



Section 226.225 State transportation fund established, purposes.

Effective 09 May 1980, see footnote

Title XIV ROADS AND WATERWAYS

226.225. State transportation fund established, purposes. — There is created in the state treasury a "State Transportation Fund". One percent of the sales tax funds designated for highway and transportation use by Subsection 2 of Section 30(b) of Article IV of the State Constitution and other funds as are made available by appropriation, grants, bequests or other sources for state transportation purposes other than road and highway construction and maintenance shall be deposited in the state transportation fund. The state transportation fund shall be utilized, as specified by appropriation, by the department of transportation for transportation purposes other than highways. Such purposes may include the locating, relocating, establishing, acquiring, constructing, planning, developing, maintaining or operating public transportation facilities or projects as part of any state or local transportation program, including but not limited to aviation, mass transportation, railroads, ports, waterways, waterborne commerce, and transportation of elderly and handicapped. Funds may be utilized for contracts with any public or private entity to carry out the above or other purposes related to transportation.

(L. 1980 S.B. 906 § 1)

Effective 5-9-80



Section 226.230 Auditor, treasurer and highways and transportation commission — duties.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

226.230. Auditor, treasurer and highways and transportation commission — duties. — The auditor and treasurer and the state highways and transportation commission are directed to use their judgment in anticipation of collections coming into these funds and to make transfers when same shall be deemed advisable by them.

(RSMo 1939 § 8812)

Prior revision: 1929 § 8148



Section 226.240 Authorized to acquire, by lease, purchase or condemnation, lands, mines, quarries or other property.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

226.240. Authorized to acquire, by lease, purchase or condemnation, lands, mines, quarries or other property. — With the approval in writing of the governor, the state transportation department or other body designated by law to have charge of the state highways of the state of Missouri is hereby authorized to acquire by lease, purchase or condemnation any land, mines, quarries or other property containing sand, gravel, clay, rock, mineral deposits or other road building or road maintenance material.

(RSMo 1939 § 8788)

Prior revision: 1929 § 8140



Section 226.250 Authorized to acquire, by lease, purchase, or condemnation, plants or factories.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

226.250. Authorized to acquire, by lease, purchase, or condemnation, plants or factories. — With the approval in writing of the governor, the state transportation department or other body designated by law to have charge of the state highways of the state of Missouri is hereby authorized to acquire by lease or purchase or condemnation, plants and factories used or useful in the production or manufacture of sand, gravel, clay, rock, cement, brick or other road building or road maintenance material.

(RSMo 1939 § 8789)

Prior revision: 1929 § 8141



Section 226.260 Right conferred to maintain and operate such mines, lands, quarries, plants, factories or other property.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

226.260. Right conferred to maintain and operate such mines, lands, quarries, plants, factories or other property. — Such state transportation department or other body designated by law to have charge of the state highways of the state of Missouri shall have the right to maintain and operate such land, mines, quarries, plants, factories or other property to manufacture such road building or road maintenance material, and such transportation department may sell and dispose of the materials and products produced by the operation of such land, mines, quarries, plants, factories or other properties to counties, townships, road districts and other political subdivisions of the state.

(RSMo 1939 § 8790)

Prior revision: 1929 § 8142



Section 226.270 Method of procedure in case of condemnation proceedings.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

226.270. Method of procedure in case of condemnation proceedings. — The said state transportation department or other body designated by law to have charge of the state highways of the state of Missouri in case they desire to condemn the lands, property and plants described in sections 226.240 to 226.270 shall proceed in condemnation of said properties in accordance with the provisions of chapter 523 so far as is applicable to said state transportation department.

(RSMo 1939 § 8791)

Prior revision: 1929 § 8143



Section 226.280 Definitions.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

226.280. Definitions. — When used herein, unless the context otherwise requires, the term

(1) "Parkway" shall mean and include parkway areas of varying widths principally through rural areas with sightly, landscape, scenic, safety, and wayside development grants and easements, featuring a parkway road designed for passenger car traffic and specifically adapted to leisurely travel as a tourway for outdoor recreation and market-to-farm use by tourists, including service and recreational facilities and the preservation of scenic, historical, archaeological and scientific features;

(2) "Scenic, landscape, sightly or safety easement" shall mean a servitude devised to permit land to remain in private ownership for its normal agricultural, residential or other use consistent with parkway purposes determined by the secretary, and at the same time placing a control over the future use of the area to maintain its scenic, landscape, sightly or safety values for the parkway in this state;

(3) "Secretary" shall mean the Secretary of the Interior.

(RSMo 1939 § 8796)



Section 226.290 Interpretations.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

226.290. Interpretations. — The terms used herein, unless the context otherwise requires, shall be interpreted as follows:

(1) "Access" shall mean a public right and facility to enter and leave the parkway;

(2) "Frontage" shall mean the right of the private property owner to avail himself of the light, air and access to any public highway upon which his property abuts. New frontage on the parkway need not be granted and present frontage may be provided only where authorized by the secretary, except through portions of incorporated areas or unincorporated villages exempted by the secretary;

(3) "Parkway area" shall mean all lands, waters, easements and other property, and interests thereon or therein used for any parkway purposes;

(4) "Parkway road" shall mean the public motor vehicle roadway as distinguished from any other ways constructed or existing within the land boundaries of the parkway.

(RSMo 1939 § 8797)



Section 226.300 Purpose of law.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

226.300. Purpose of law. — In order to carry out the requirements of an act of Congress of the United States heretofore or hereafter to be enacted, with respect to parkway areas within the state for a national Mississippi River Parkway, and to obtain the benefits thereof and of federal funds and aids for its construction, maintenance and administration to the fullest extent of state constitutional limitations, the following rights, powers and duties are hereby conferred upon the state transportation department and the following provisions of law are hereby enacted.

(RSMo 1939 § 8792)



Section 226.310 Duties and powers of state transportation department.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

226.310. Duties and powers of state transportation department. — The state transportation department is hereby designated, authorized and directed as the state agency of this state to acquire by gift, purchase, condemnation or otherwise, as public property and convey to the United States such parkway areas and easements as and when required by aforesaid act of congress and as determined by surveys and maps hereafter approved by the Secretary of the Interior.

(RSMo 1939 § 8793)



Section 226.320 State agencies to cooperate.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

226.320. State agencies to cooperate. — State agencies owning or controlling various state-owned areas or state-owned easements or interests therein of state agencies are hereby authorized to cooperate in the conveyance of such lands, easements or interests to and in favor of the United States for this national parkway.

(RSMo 1939 § 8794)



Section 226.330 State transportation department to accept donations of and acquire lands.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

226.330. State transportation department to accept donations of and acquire lands. — If, as a result of such required surveys, maps and estimates, the Secretary of the Interior shall be satisfied that one or more desirable parkway routes are available, then the state transportation department of this state be and it hereby is authorized to accept donations of and acquire lands, interests in lands, islands, waters, easements and other property and thereafter convey same to the United States on behalf of this state, or such of its political subdivisions or private parties may convey necessary or convenient property or easements for such projected parkway, together with sites in connection therewith acquired or to be acquired for recreational or naturalistic purposes. Thereafter, such areas shall constitute such national parkway in this state.

(RSMo 1939 § 8795)



Section 226.340 Area to be provided for parkway purposes.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

226.340. Area to be provided for parkway purposes. — An average area of not less than one hundred acres per mile in fee simple, plus scenic, landscape, sightly or safety easement control up to a total average of fifty acres per mile, shall be provided for the gross length of the parkway in this state for parkway purposes. At no point shall the width of such parkway area through state or private lands be less than two hundred feet, except as the secretary may determine in particular cases. If the total acreage acquired by this state and its political subdivisions or other parties and transferred to the United States for parkway purposes is less than the above stated minimum per mile, then other public areas adjacent to or near the parkway having scenic, recreational, conservation, floodway or historic value, shall be owned, acquired, or administered satisfactorily to the secretary or leased thereto sufficient to bring the total acreage up to the minimum. The area boundaries need not be mechanically determined or measured by a uniform distance from the center line of the parkway. The variation of the width shall be dependent upon the topographical and other natural conditions, requirements of design, easements, and time and cost of acquisition. Owing to proximity in numerous locations of vertical picturesque bluffs close to the Mississippi River at high water stages and the narrow range of location of existing railway facilities, the parkway road may be constructed over or under such precipitous cliffs and caverns and around and across river bends and through back country as will best diversify the rugged, wooded and open pastoral scenery and water vistas, and also tend toward economical cost of land acquisition and parkway road construction and maintenance. The state may include in its fee simple parkway right-of-way requirement, such nearby areas of the Mississippi River within its boundaries, other than the navigable channel thereof at normal river stage, provided the nearest edge of such supplementary water, island, flowway or floodway areas shall be within five hundred feet of the center line of the parkway road and shall not exceed a width of one thousand feet.

(RSMo 1939 § 8799)



Section 226.350 State to convey necessary areas in fee simple to United States.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

226.350. State to convey necessary areas in fee simple to United States. — This state directly or indirectly from or through its political subdivisions, shall acquire and convey to the United States the necessary areas in fee simple, together with landscape, sightly, safety or scenic easements, and rights-of-way for connections to the approaches of trans-Mississippi River bridges; subject to such flowage, revetment, bank protection, levee or other river control, harbor line and navigation reservations or rights as the Secretary of War* may determine are essential for navigation or flood control purposes. The titles and evidences of titles to such areas so acquired, for protection to the United States in case of use or occupancy thereof, shall be satisfactory to the secretary. Deeds shall be accompanied by land maps, survey notes and closure sheets. This state, through its highway department or its respective political subdivisions, is hereby authorized to construct, relocate or abandon any local, public or service road, crossing or parallel to the parkway road on parkway land, when requested by the secretary.

(RSMo 1939 § 8800)

*"Secretary of War" is now "Secretary of Defense".



Section 226.360 Political subdivisions to convey parkway areas.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

226.360. Political subdivisions to convey parkway areas. — Political subdivisions of this state are hereby authorized to acquire and convey to the United States or to the state transportation department, parkway areas in accordance with the provisions of sections 226.280 to 226.430.

(RSMo 1939 § 8086)



Section 226.370 Areas to be in accordance with preliminary development and property maps.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

226.370. Areas to be in accordance with preliminary development and property maps. — Parkway areas as acquired by this state and scenic, landscape, sightly or safety easements on additional areas, shall be in accordance with preliminary development and property maps submitted to the state by the secretary. State agencies and interstate or intrastate utilities having fiscal or other interests in any such properties may join in or execute releases for such parkway areas or easements. Parkway area acquisition shall be undertaken in units of sufficient length to justify placing such units under contract for construction of the parkway road as soon as acquired by the state and accepted by the secretary.

(RSMo 1939 § 8801)



Section 226.380 Areas prohibited from certain uses.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

226.380. Areas prohibited from certain uses. — Areas under scenic, landscape, sightly, or safety easement shall be generally prohibited from uses that would be detrimental to the parkway for the respective stated purposes; such easements shall restrict the use of areas covered thereby, and shall provide that:

(1) Buildings, pole lines and structures may remain or be erected on such areas, to serve farms, residence and such other purposes as may be determined to be consistent with parkway plans by the secretary;

(2) New buildings, structures, or major alterations to existing buildings or structures shall be subject to the prior approval of the secretary;

(3) No additional commercial buildings, industrial structures, power or communication lines or other public utilities be erected or constructed on such areas;

(4) No dump of ashes, trash, sawdust, metals or any other unsightly or offensive material shall be placed on such area;

(5) No sign, billboard or advertisement shall be displayed or placed upon such areas, except one sign not greater than four square feet advertising the sale of the property or products raised upon it, except in commercial areas zoned therefor by the secretary.

(RSMo 1939 § 8798)



Section 226.390 Use of existing highways in connection with parkways — conditions.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

226.390. Use of existing highways in connection with parkways — conditions. — When the construction of sections of the parkway road parallel to existing highways will result in unnecessary expense and the secretary in his discretion does use existing or projected sections of streets or highways, bridges, parks, or other areas as connecting links between other sections of this parkway, and federal funds are expended for parkway purposes thereon under the provisions of such act, no parkway area credits need be allowed the state therefor. In the event it is determined that such connecting links of highways should provide for other than passenger car traffic, a cooperative agreement with respect to such use and the reconstruction, maintenance and control thereof may be entered into by the secretary with the state transportation department or local public authorities concerned. Alternate routes through or around urban areas, along scenic country or connecting historic sites, may be provided or required for acceptance by the secretary for parkway purposes.

(RSMo 1939 § 8802)



Section 226.400 Concurrent jurisdiction ceded to United States.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

226.400. Concurrent jurisdiction ceded to United States. — This state hereby cedes to the United States concurrent jurisdiction to regulate use of such parkway areas and traffic on such parkway road, to protect the areas and property thereon belonging to the United States from damage, depredation or destruction, to operate and administer the areas and property of the United States embraced in said parkway as a national parkway, when consistent with the current uses of other federal departments through whose areas such parkway extends.

(RSMo 1939 § 8803)



Section 226.410 All other powers preserved to state.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

226.410. All other powers preserved to state. — There is hereby preserved to this state or its political subdivisions thereof in which such parkway areas are located, all other powers, and expressly and specifically reserves thereto jurisdiction in all civil and criminal matters; also the power to levy and collect a tax on all motor vehicle fuels and lubricants on said parkway, and a tax on the sale thereof and of other products and services sold on said parkway, or on any part of the property conveyed to the United States pursuant to sections 226.280 to 226.430, except sales to and for exclusive use of the federal government; also the jurisdiction and power to tax and license or to prohibit the sale of intoxicating liquors on any such area so conveyed, or to be conveyed; also the right to levy and collect a tax on all property, including buildings erected thereon, not belonging to the United States; also the authority to require licenses and impose license taxes upon any business or businesses conducted thereon under lease with the United States. The above powers enumerated as expressly and specifically reserved to this state or political subdivisions thereof, in which such parkway areas are situated, shall not be construed as being in any respect inconsistent with or impairing the powers of the United States. By mutual agreement between federal and state or local authorities, their respective patrolmen may cooperate in the enforcement of parkway regulations and controlling parades or convoys on the parkway road.

(RSMo 1939 § 8804)



Section 226.420 Powers and duties of state transportation department in parkway area.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

226.420. Powers and duties of state transportation department in parkway area. — The state transportation department is hereby authorized to:

(1) Acquire and convey to the United States parkway areas in accordance with the provisions of sections 226.280 to 226.430;

(2) Construct or rearrange fencing along parkway land boundary, cattle passes, and water supply lines to adjoining landowners; change overhead wires; construct underground wire and pipe crossings; reconstruct public and private roads; make land and topographic surveys; provide and set permanent land boundary markers, and prepare land maps and conduct condemnation suits.

(3) Exercise within its constitutional limitations, the right of eminent domain to appropriate and condemn land or waters of sufficient width to conform to the requirements of sections 226.280 to 226.430, and to convey same to the United States for parkway, easement, or recreational purposes (title to the land vesting in the state upon institution of such proceedings); and to acquire fee simple areas, scenic and other easements and areas requested for revetments, quarries, gravel, dredging and borrow pits found necessary for parkway construction;

(4) Authorize representatives of the state and the United States to enter upon private lands for the purpose of making surveys; and protect parkway areas by state authority after acquisition by the state and acceptance by the secretary until such time prior or subsequent to construction as the former owner shall have received full compensation therefor from the state;

(5) Provide for the relocation or abandonment of sections of local, public and private roads, or of railroads by agreements therewith, on parkway land as may be necessitated by the design and construction of the parkway when such relocation or abandonment does not interfere with flood control projects or rulings of the state public service commission;

(6) Authorize the conveyance of all or portions of state-owned areas and state-owned easements to the United States of sufficient amount to conform to the requirements of sections 226.280 to 226.430 when the parkway extends through state-owned areas or absorbs state-owned easements;

(7) Provide for assuming indebtedness or securing releases therefrom through irrigation, flood control, drainage or other political districts or subdivisions wherever outstanding indebtedness exists therein;

(8) Provide for the concurrent jurisdiction of the state and the United States over the parkway areas after title thereto becomes vested in the United States;

(9) Authorize as soon as the route of the parkway shall be determined, the immediate payment of premiums on standing timber, pending final purchase in order to discourage timber cutting by owners during the negotiation period;

(10) Authorize the elimination of existing and the denial of new frontage or access rights to the parkway road and on parkway land to land-owners whose land abuts the parkway land by one or more of the following remedies: Purchase or acquire residual tracts by excess condemnation, provision of other means of access to public highways, acquisition of private rights-of-way or by adjustment of damages;

(11) Require the elimination of stock grazing on parkway land or the unrestricted use therefor of such land by adjacent landowners;

(12) Authorize preliminary surveys and preparation of topographic plats of the flagged locations of the parkway road, for the purpose of aiding the federal engineers in determining the final location of the parkway road and parkway land boundaries;

(13) Authorize the leasing of parkway land on terms satisfactory to the secretary during the period of negotiation, from the time land is acquired by the state and before it is transferred to the United States.

(RSMo 1939 § 8805)



Section 226.430 Powers to be exercised when funds are appropriated.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

226.430. Powers to be exercised when funds are appropriated. — No power, right or duty except such as be necessary to conduct surveys as herein outlined, shall be exercised by the state of Missouri, or any agency or subdivision thereof until appropriate and sufficient grants of funds shall be made by the United States for the carrying out of the project contemplated by sections 226.280 to 226.430.

(RSMo 1939 § 8808)



Section 226.440 Commission established.

Effective 28 Aug 1979

Title XIV ROADS AND WATERWAYS

226.440. Commission established. — The "Mississippi River Parkway Commission of the State of Missouri" is hereby established to aid in the promotion and securement of federal parks and a scenic parkway and highway for the state of Missouri along the Mississippi River. The commission shall work toward the planning, construction, maintenance, and improvement of the Great River Road and Mississippi River Parkway which is to follow generally the course of the Mississippi River and extend from Canada to the Gulf of Mexico.

(L. 1979 S.B. 489)



Section 226.445 Commission members, number, term, appointment — compensation — staff.

Effective 28 Aug 1999

Title XIV ROADS AND WATERWAYS

226.445. Commission members, number, term, appointment — compensation — staff. — 1. The commission shall be composed of nine members who are residents of the state of Missouri. Two of the commissioners shall be members of the senate appointed by the president pro tem of the senate, two shall be members of the house of representatives appointed by the speaker of the house of representatives, and five shall be appointed by the governor with the advice and consent of the senate. No two committee members appointed by the speaker of the house of representatives or appointed by the president pro tem of the senate shall be members of the same political party, and no more than three of the members appointed by the governor shall be members of the same political party. All members, other than legislative members, shall reside in counties which are adjacent to the Mississippi River. To the extent practicable, legislative members shall represent counties which are adjacent to the Mississippi River. The director of the department of transportation or the director's designee; the director of the division of tourism of the department of economic development or the director's designee; the director of the department of conservation or the director's designee; the director of the division of state parks of the department of natural resources or the director's designee; the director of the department of agriculture or the director's designee and the director of the department of economic development or the director's designee shall be ex officio members in addition to the nine members provided. Nothing in this section shall be construed to mandate the attendance of any ex officio members to any commission meeting or commission-related function. All costs associated with travel of any ex officio member to any commission meeting or any commission-related function shall be paid from the existing budget of the department represented by the ex officio member. No funds of the Mississippi River Parkway Commission shall be used to pay the costs associated with such travel by any ex officio member.

2. Commission members serving on August 28, 1996, shall continue to serve the remainder of their term. The first two terms to expire shall be filled by one appointment by the speaker of the house of representatives and one by the president pro tem of the senate. The speaker of the house of representatives and president pro tem of the senate shall each appoint one other member after August 28, 1996. The governor shall fill the remaining five positions on the commission as their terms expire. The term of each member appointed by the governor after August 28, 1996, shall be five years. Legislative members shall serve during their term of office as a member of the general assembly or five years, whichever is shorter. A chairperson shall be chosen from the membership for a two-year term during the first regular meeting of the commission in odd-numbered years; however, no member of the general assembly shall serve as chairperson of the commission. All members shall serve until their successors are appointed and qualified. Vacancies on the commission shall be filled in the same manner and by the same appointing authority as the original appointment. The national commission shall be notified of all such appointments, and shall be given the names and addresses of the appointed members.

3. The governor may remove any member appointed by the governor for cause or for continued nonfeasance.

4. The members of the commission shall not receive any compensation for their services but shall be reimbursed for their actual and necessary expenses incurred in the performance of their duties as members of the commission from moneys appropriated therefor from general revenue.

5. The commission shall be assigned to the department of transportation. No staff or personnel shall be hired, employed, or contracted for by the commission, but the department of transportation may provide such staff services as may be necessary for the commission.

(L. 1979 S.B. 489, A.L. 1996 S.B. 715, A.L. 1999 S.B. 268)



Section 226.450 Meetings, number required annually — called how — quorum.

Effective 28 Aug 1979

Title XIV ROADS AND WATERWAYS

226.450. Meetings, number required annually — called how — quorum. — The commission shall meet at least two times each year at the call of the chairman, or upon the request of four members. A majority of the commission shall constitute a quorum for the transaction of business.

(L. 1979 S.B. 489)



Section 226.455 Commission's duties.

Effective 28 Aug 1979

Title XIV ROADS AND WATERWAYS

226.455. Commission's duties. — The duties of the commission shall be:

(1) To advise the state transportation department in the implementation of the powers of the department conferred under the provisions of sections 226.280 to 226.430, RSMo 1978;

(2) To promote the best interests of the state before the government of the United States, Canada, the Great River Roads Commission and the national Mississippi River Parkway Commission in the development and construction of the Mississippi River Parkway and Great River Road;

(3) To advise the governor and the general assembly when, in the judgment of the commission, action should be taken which will better promote the development of commerce and trade in counties contiguous to the Mississippi River in Missouri; and

(4) To make reports to the highways and transportation commission as required.

(L. 1979 S.B. 489)



Section 226.460 Commission's powers.

Effective 28 Aug 1979

Title XIV ROADS AND WATERWAYS

226.460. Commission's powers. — The commission is hereby authorized and empowered:

(1) To hold meetings and hearings at such time and place as it may designate to accomplish the purposes set forth in this chapter;

(2) To elect such officers from its membership as it deems necessary;

(3) To join as a member of the national Mississippi River Parkway Commission and the Great River Road Commission and to pay such fees for its equal share of the planning program of the national commission; and

(4) To receive appropriations from the state of Missouri to act pursuant to this chapter.

(L. 1979 S.B. 489)



Section 226.465 State agencies to cooperate.

Effective 28 Aug 1979

Title XIV ROADS AND WATERWAYS

226.465. State agencies to cooperate. — Agencies of the state shall cooperate with the commission as will enable the commission to carry out its responsibilities pursuant to this chapter.

(L. 1979 S.B. 489)



Section 226.490 Official highway maps — certain attractions to be designated, when.

Effective 28 Aug 1985

Title XIV ROADS AND WATERWAYS

226.490. Official highway maps — certain attractions to be designated, when. — The department of transportation shall designate, upon the face of the official highway map published by the department, the location of all municipalities which contain publicly funded Harry S Truman historical attractions. As additional tourist attractions are funded by state, federal or local sources, the governing body of each municipality containing such attraction shall inform the department so that new attractions can be included in the next scheduled printing of the official highway map.

(L. 1985 H.B. 796 § 1)



Section 226.500 Purpose of law.

Effective 28 Aug 2012

Title XIV ROADS AND WATERWAYS

226.500. Purpose of law. — The general assembly finds and declares that outdoor advertising is a legitimate commercial use of private property adjacent to the interstate and primary highway systems and that it is necessary to regulate and control same to promote highway safety, to promote convenience and enjoyment of highway travel, and to preserve the natural scenic beauty of highways and adjacent areas. The general assembly further declares it to be the policy of this state that the erection and maintenance of outdoor advertising in areas adjacent to the interstate and primary highway systems be regulated in accordance with sections 226.500 to 226.600 and rules and regulations promulgated by the state highways and transportation commission pursuant thereto and may confer with the department of public safety regarding highway safety, the department of economic development and the state division of tourism with regard to promoting the convenience and enjoyment of highway travel, and the departments of conservation and natural resources regarding the preservation of the natural scenic beauty of adjacent areas.

(L. 1965 2d Ex. Sess. p. 900 § 1, A.L. 2012 H.B. 1402)

(2003) Term "outdoor advertising" includes blank billboards as well as billboards that display advertising, and sign is not increased in size by mere addition of a message. Natural Resources, Inc. v. Missouri Highway and Transportation Commission, 107 S.W.3d 451 (Mo.App.S.D.).



Section 226.501 Tenth amendment to United States Constitution quoted.

Effective 30 Mar 1972, see footnote

Title XIV ROADS AND WATERWAYS

226.501. Tenth amendment to United States Constitution quoted. — Be it remembered that the tenth amendment to the United States Constitution reads as follows: "The powers not delegated to the United States by the Constitution, nor prohibited by it to the states, are reserved to the states respectively, or to the people".

(L. 1972 S.B. 382 § B)

Effective 3-30-72



Section 226.502 Legislative intent — funds to be used.

Effective 30 Mar 1972, see footnote

Title XIV ROADS AND WATERWAYS

*226.502. Legislative intent — funds to be used. — It is declared that the legislative intent of this act is to improve the safety and convenience of the highways of this state.

(1) It may be determined by the general assembly that funds shall be expended from the state road fund for the purposes of this act, or

(2) Any funds expended by the state hereunder as may be necessary to comply with any federal law or requirement which is or may become a condition to receipt of federal funds for highway purposes shall be appropriated only from state highway funds.

(L. 1972 S.B. 382)

Effective 3-30-72

*Revisor's note: Language in this section taken from unnumbered paragraphs following 226.580.4 in S.C.S. S.B. 382, 1972.



Section 226.510 Definitions.

Effective 28 Aug 1999

Title XIV ROADS AND WATERWAYS

226.510. Definitions. — As used in sections 226.500 to 226.600, the following words or phrases mean:

(1) "Freeway primary highway", that part of a federal-aid primary highway system, as of June 1, 1991, which has been constructed as divided, dual lane fully controlled access facilities with no access to the throughways except the established interchanges. When existing two-lane highways are being upgraded to four-lane limited access, the regulations for freeway primary highways shall apply as of the date the state highways and transportation commission acquires all access rights on the adjoining right-of-way;

(2) "Interstate system", that portion of the national system of interstate highways located within the boundaries of Missouri, as officially designated or may be hereafter designated by the state highways and transportation commission with the approval of the Secretary of Transportation, pursuant to Title 23, United States Code, as amended;

(3) "Outdoor advertising", an outdoor sign, display, device, figure, painting, drawing, message, plaque, poster, billboard, or other thing designed, intended or used to advertise or inform, any part of the advertising or information contents of which is visible from any point of the traveled ways of the interstate or primary systems;

(4) "Primary system", the federal-aid primary highways as of June 1, 1991, and all highways designated as part of the National Highway System by the National Highway System Designation Act of 1995 and those highways subsequently designated as part of the National Highway System;

(5) "Rest area", an area or site established and maintained within or adjacent to the highway right-of-way under public supervision or control, for the convenience of the traveling public, except that the term shall not include automotive service stations, hotels, motels, restaurants or other commerce facilities of like nature;

(6) "Urban area", an urban place as designated by the Bureau of the Census, having a population of five thousand or more within boundaries to be fixed by the state highways and transportation commission and local officials in cooperation with each other and approved by the Secretary of Transportation, or an urbanized area as designated by the Bureau of the Census within boundaries to be fixed by the state highways and transportation commission and local officials and approved by the Secretary of Transportation. The boundary of the urban area shall, as a minimum, encompass the entire urban place as designated by the Bureau of the Census.

(L. 1965 2d Ex. Sess. p. 900 § 2, A.L. 1972 S.B. 382, A.L. 1976 H.B. 1478, A.L. 1999 S.B. 61)



Section 226.520 Permitted signs — specifications.

Effective 28 Aug 2017

Title XIV ROADS AND WATERWAYS

226.520. Permitted signs — specifications. — On and after March 30, 1972, no outdoor advertising shall be erected or maintained within six hundred sixty feet of the nearest edge of the right-of-way and visible from the main traveled way of any highway which is part of the federal-aid primary highways as of June 1, 1991, and all highways designated as part of the National Highway System by the National Highway System Designation Act of 1995 and those highways subsequently designated as part of the National Highway System in this state except the following:

(1) Directional and other official signs, including, but not limited to, signs pertaining to natural wonders, scenic, cultural (including agricultural activities or attractions), scientific, educational, religious sites, and historical attractions, which are required or authorized by law, and which comply with regulations which shall be promulgated by the department relative to their lighting, size, number, spacing and such other requirements as may be appropriate to implement sections 226.500 to 226.600, but such regulations shall not be inconsistent with, nor more restrictive than, such national standards as may be promulgated from time to time by the Secretary of the Department of Transportation of the United States, under subsection (c) of Section 131 of Title 23 of the United States Code, and two-year colleges shall qualify for substantially the same signs as traditional four-year colleges, irrespective of differences in student housing or types of degrees offered;

(2) Signs, displays, and devices advertising activities conducted on the property upon which they are located, or services and products therein provided;

(3) Outdoor advertising located in areas which are zoned industrial, commercial or the like as provided in sections 226.500 to 226.600 or under other authority of law;

(4) Outdoor advertising located in unzoned commercial or industrial areas as defined and determined pursuant to sections 226.500 to 226.600;

(5) Outdoor advertising for tourist-oriented businesses, and scoreboards used in sporting events or other electronic signs with changeable messages which are not prohibited by federal regulations or local zoning ordinances. Outdoor advertising which is authorized by this subdivision (5) shall only be allowed to the extent that such outdoor advertising is not prohibited by Title 23, United States Code, Section 131, as now or thereafter amended, and lawful regulations promulgated thereunder. The general assembly finds and declares it to be the policy of the state of Missouri that the tourism industry is of major and critical importance to the economic well-being of the state and that directional signs, displays and devices providing directional information about goods and services in the interest of the traveling public are essential to the economic welfare of the tourism industry. The general assembly further finds and declares that the removal of directional signs advertising tourist-oriented businesses is harmful to the tourism industry in Missouri and that the removal of directional signs within or near areas of the state where there is high concentration of tourist-oriented businesses would have a particularly harmful effect upon the economies within such areas. The state highways and transportation commission is authorized and directed to determine those specific areas of the state of Missouri in which there is high concentration of tourist-oriented businesses, and within such areas, no directional signs, displays and devices which are lawfully erected, which are maintained in good repair, which provide directional information about goods and services in the interest of the traveling public, and which would otherwise be required to be removed because they are not allowed to be maintained under the provisions of sections 226.500 through 226.600 shall be required to be removed until such time as such removal has been finally ordered by the United States Secretary of Transportation;

(6) The provisions of this section shall not be construed to require removal of signs advertising churches or items of religious significance, items of native arts and crafts, woodworking in native products, or native items of artistic, historical, geologic significance, or hospitals or airports.

(L. 1965 2d Ex. Sess. p. 900 § 3, A.L. 1972 S.B. 382, A.L. 1976 H.B. 1478, A.L. 1999 S.B. 61, A.L. 2011 S.B. 77, A.L. 2017 S.B. 225)



Section 226.525 Natural wonders and historic attractions, signs, how erected — private owners to reimburse commission — rules to be promulgated for tourist-oriented directional signs.

Effective 28 Aug 1999

Title XIV ROADS AND WATERWAYS

226.525. Natural wonders and historic attractions, signs, how erected — private owners to reimburse commission — rules to be promulgated for tourist-oriented directional signs. — 1. The state highways and transportation commission is directed to erect within the right-of-way of all classes of highways within the state signs and notices pertaining to publicly and privately owned natural wonders and scenic and historical attractions under the following conditions:

(1) Such signs shall not violate any federal law, rule, or regulation affecting the allocation of federal funds to the state of Missouri or which violate any safety regulation formally promulgated by the state highways and transportation commission.

(2) Such official signs shall be limited in content to the name of the attraction and necessary travel information.

(3) The state highways and transportation commission shall determine those sites and attractions for which directional and other official signs may be erected as permitted by Section 131 of Title 23, United States Code, which it deems of such importance as to justify such signing, using as a guide those publicly or privately owned natural wonders and scenic, historic, educational, cultural, or recreational sites which have been determined to be of general interest.

(4) The state highways and transportation commission may require reimbursement for the cost of erection and maintenance of the official directional signs authorized hereunder when sites or attractions are privately owned by other than the state or political subdivisions. The state highways and transportation commission shall prescribe the size, number and locations of such signs based upon its determination of the travelers' need for directional information.

2. The commission shall adopt rules to implement a program for the erection and maintenance of tourist-oriented directional signs within the right-of-way of state highways in the state. The tourist-oriented directional signs shall provide business identification and directional information for natural attractions and activities which, during a normal business season, derive a major portion of the income and visitors for the business or activity from motorists not residing in the immediate area of the business or activity. Natural attractions and activities eligible for such tourist-oriented directional signs shall include, but not be limited to, caves, museums, wineries, antique business districts and tourist-oriented directional signs indicating the location of any veterans' memorial located at any college in such county provided that such signs are located on a highway known as the "Veterans' Memorial Highway" in any county of the first classification with a population of more than one hundred seventy thousand inhabitants but less than two hundred thousand inhabitants.

(L. 1972 S.B. 382, A.L. 1999 S.B. 61)



Section 226.527 Signs not to be visible from main highway — removal, compensation — no removal, when — local law applicable, when, extent.

Effective 28 Aug 2007

Title XIV ROADS AND WATERWAYS

226.527. Signs not to be visible from main highway — removal, compensation — no removal, when — local law applicable, when, extent. — 1. On and after August 13, 1976, no outdoor advertising shall be erected or maintained beyond six hundred and sixty feet of the right-of-way, located outside of urban areas, visible from the main traveled way of the interstate or primary system and erected with the purpose of its message being read from such traveled way, except such outdoor advertising as is defined in subdivisions (1) and (2) of section 226.520.

2. No compensation shall be paid for the removal of any sign erected in violation of subsection 1 of this section unless otherwise authorized or permitted by sections 226.501 to 226.580. No sign erected prior to August 13, 1976, which would be in violation of this section if it were erected or maintained after August 13, 1976, shall be removed unless such removal is required by the Secretary of Transportation and federal funds required to be contributed to this state under Section 131(g) of Title 23, United States Code, to pay compensation for such removal have been appropriated and allocated and are immediately available to this state, and in such event, such sign shall be removed pursuant to section 226.570.

3. In the event any portion of this chapter is found in noncompliance with Title 23, United States Code, Section 131, by the Secretary of Transportation or his representative, and any portion of federal-aid highway funds or funds authorized for removal of outdoor advertising are withheld, or declared forfeited by the Secretary of Transportation or his representative, all removal of outdoor advertising by the Missouri state highways and transportation commission pursuant to this chapter shall cease, and shall not be resumed until such funds are restored in full. Such cessation of removal shall not be construed to affect compensation for outdoor advertising removed or in the process of removal pursuant to this chapter.

4. In addition to any applicable regulations set forth in sections 226.500 through 226.600, signs within an area subject to control by a local zoning authority and wherever located within such area shall be subject to reasonable regulations of that local zoning authority relative to size, lighting, spacing, and location; provided, however, that no local zoning authority shall have authority to require any sign within its jurisdiction which was lawfully erected and which is maintained in good repair to be removed without the payment of just compensation.

5. When a legally erected billboard exists on a parcel of property, a local zoning authority shall not adopt or enforce any ordinance, order, rule, regulation or practice that eliminates the ability of a property owner to build or develop property or erect an on-premise sign solely because a legally erected billboard exists on the property.

(L. 1976 H.B. 1478, A.L. 2007 S.B. 22)



Section 226.530 Permits — rulemaking.

Effective 28 Aug 1995

Title XIV ROADS AND WATERWAYS

226.530. Permits — rulemaking. — The state highways and transportation commission is required to issue one-time permanent permits as provided in section 226.550 for the erection and maintenance of outdoor advertising along the interstate and primary highway systems and subject to section 226.540 to promulgate only those rules and regulations of minimal necessity and consistent with customary use to secure to this state any federal aid contingent upon compliance with federal laws, rules and regulations relating to outdoor advertising. No rule or portion of a rule promulgated under the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1965 2d Ex. Sess. p. 900 § 4, A.L. 1972 S.B. 382, A.L. 1995 S.B. 3)

(1977) Held, it was intent of legislature to require permits for all signs other than those in areas zoned commercial and industrial. Different treatment in zoned and unzoned areas is a reasonable classification. National Advertising Co. v. State Highway Commission (A.), 549 S.W.2d 536.

(1992) The commission has discretion to permit logo signs, where logo signs announce the availability of purveyors of food, fuel and lodging at highway exits. Program represents a use of the right of way by the commission and does not violate section which refers to restrictions on signs on private property, but visible from the highway. The signs give specific information of interest to the traveling public. Missouri Outdoor Advertising Association, Inc. v. Missouri State Highways and Transportation Commission, 826 S.W.2d 342 (Mo. en banc).

(1993) Local ordinance which directly prohibits any new off-premises commercial signs and does not merely supplement or enlarge billboards act is preempted by sections 226.500 to 226.600, RSMo, because ordinance conflicts with express purpose of statutes. National Advertising Co. v. Mo. State Highway and Transportation Commission, 862 S.W.2d 953 (Mo. App. E.D.).



Section 226.531 Definitions — sexually oriented billboards prohibited, when — existing billboards to be conforming, when — violation, penalty.

Effective 28 Aug 2004

Title XIV ROADS AND WATERWAYS

226.531. Definitions — sexually oriented billboards prohibited, when — existing billboards to be conforming, when — violation, penalty. — 1. As used in this section the following terms mean:

(1) "Adult cabaret", a nightclub, bar, restaurant, or similar establishment in which persons appear in a state of nudity, as defined in section 573.500*, or seminudity, in the performance of their duties;

(2) "Seminudity", a state of dress in which opaque clothing fails to cover the genitals, anus, anal cleft or cleavage, pubic area, vulva, nipple and areola of the female breast below a horizontal line across the top of the areola at its highest point. Seminudity shall include the entire lower portion of the female breast, but shall not include any portion of the cleavage of the human female breast exhibited by wearing apparel provided the areola is not exposed in whole or part;

(3) "Sexually oriented business", any business which offers its patrons goods of which a substantial portion are sexually oriented materials. Any business where more than ten percent of display space is used for sexually oriented materials shall be presumed to be a sexually oriented business;

(4) "Sexually oriented materials", any textual, pictorial, or three-dimensional material that depicts nudity, sexual conduct, sexual excitement, or sadomasochistic abuse in a way which is patently offensive to the average person applying contemporary adult community standards with respect to what is suitable for minors.

2. No billboard or other exterior advertising sign for an adult cabaret or sexually oriented business shall be located within one mile of any state highway except if such business is located within one mile of a state highway then the business may display a maximum of two exterior signs on the premises of the business, consisting of one identification sign and one sign solely giving notice that the premises are off limits to minors. The identification sign shall be no more than forty square feet in size and shall include no more than the following information: name, street address, telephone number, and operating hours of the business.

3. Signs existing on** August 28, 2004, which did not conform to the requirements of this section, may be allowed to continue as a nonconforming use, but should be made to conform within three years from August 28, 2004.

4. Any owner of such a business who violates the provisions of this section shall be guilty of a class C misdemeanor. Each week a violation of this section continues to exist shall constitute a separate offense.

5. This section is designed to protect the following public policy interests of this state, including but not limited to: to mitigate the adverse secondary effects of sexually oriented businesses, to improve traffic safety, to limit harm to minors, and to reduce prostitution, crime, juvenile delinquency, deterioration in property values, and lethargy in neighborhood improvement efforts.

(L. 2004 S.B. 870)

*Section 573.500 was repealed by S.B. 491, 2014, effective 1-01-17.

**Word "on" does not appear in original rolls.

(2005) Section does not violate First Amendment protection of commercial speech, is not an unconstitutional taking without compensation, and does not violate the Equal Protection Clause. Passions Video, Inc. v. Nixon, 375 F.Supp.2d 866 (W.D.Mo.).

(2006) Statutory restriction on advertising by sexually oriented businesses was unconstitutional infringement on commercial speech. Passions Video, Inc. v. Nixon, 458 F.3d 837 (8th Cir.).



Section 226.532 Attorney general to represent the state in certain actions.

Effective 28 Aug 2004

Title XIV ROADS AND WATERWAYS

226.532. Attorney general to represent the state in certain actions. — The attorney general shall represent the state in all actions and proceedings arising from this section 573.510*. Also, all costs incurred by the attorney general to defend or prosecute this section 573.510*, including payment of all court costs, civil judgments and, if necessary, any attorneys fees, shall be paid from the general revenue fund.

(L. 2004 S.B. 870 § 1)

*Section 573.510 does not exist.



Section 226.535 Travel information signs, where erected — rules to be consistent with national standards.

Effective 30 Mar 1972, see footnote

Title XIV ROADS AND WATERWAYS

226.535. Travel information signs, where erected — rules to be consistent with national standards. — Signs, displays, and devices giving specific information of interest to the traveling public shall be erected and maintained within the right-of-way in such areas, in an appropriate distance from interchanges on the interstate system as shall conform with the rules and regulations promulgated by the highway department. Such rules shall be consistent with national standards promulgated from time to time by the appropriate authority of the federal government, pursuant to Title 23, section 131, paragraph f, of the United States Code.

(L. 1972 S.B. 382)

Effective 3-30-72



Section 226.540 Signs permitted on certain highways — lighting restrictions — size, location — zones — specifications.

Effective 28 Aug 2002

Title XIV ROADS AND WATERWAYS

226.540. Signs permitted on certain highways — lighting restrictions — size, location — zones — specifications. — Notwithstanding any other provisions of sections 226.500 to 226.600, outdoor advertising shall be permitted within six hundred and sixty feet of the nearest edge of the right-of-way of highways located on the interstate, federal-aid primary system as it existed on June 1, 1991, or the national highway system as amended in areas zoned industrial, commercial or the like and in unzoned commercial and industrial areas as defined in this section, subject to the following regulations which are consistent with customary use in this state:

(1) Lighting:

(a) No revolving or rotating beam or beacon of light that simulates any emergency light or device shall be permitted as part of any sign. No flashing, intermittent, or moving light or lights will be permitted except scoreboards and other illuminated signs designating public service information, such as time, date, or temperature, or similar information, will be allowed; tri-vision, projection, and other changeable message signs shall be allowed subject to Missouri highways and transportation commission regulations;

(b) External lighting, such as floodlights, thin line and gooseneck reflectors are permitted, provided the light source is directed upon the face of the sign and is effectively shielded so as to prevent beams or rays of light from being directed into any portion of the main traveled way of the federal-aid primary highways as of June 1, 1991, and all highways designated as part of the National Highway System by the National Highway System Designation Act of 1995 and those highways subsequently designated as part of the National Highway System and the lights are not of such intensity so as to cause glare, impair the vision of the driver of a motor vehicle, or otherwise interfere with a driver's operation of a motor vehicle;

(c) No sign shall be so illuminated that it interferes with the effectiveness of, or obscures, an official traffic sign, device, or signal;

(2) Size of signs:

(a) The maximum area for any one sign shall be eight hundred square feet with a maximum height of thirty feet and a maximum length of seventy-two feet, inclusive of border and trim but excluding the base or apron, supports, and other structural members. The area shall be measured as established herein and in rules promulgated by the commission. In determining the size of a conforming or nonconforming sign structure, temporary cutouts and extensions installed for the length of a specific display contract shall not be considered a substantial increase to the size of the permanent display; provided the actual square footage of such temporary cutouts or extensions may not exceed thirty-three percent of the permanent display area. Signs erected in accordance with the provisions of sections 226.500 to 226.600 prior to August 28, 2002, which fail to meet the requirements of this provision shall be deemed legally nonconforming as defined herein;

(b) The maximum size limitations shall apply to each side of a sign structure, and signs may be placed back to back, double faced, or in V-type construction with not more than two displays to each facing, but such sign structure shall be considered as one sign;

(c) After August 28, 1999, no new sign structure shall be erected in which two or more displays are stacked one above the other. Stacked structures existing on or before August 28, 1999, in accordance with sections 226.500 to 226.600 shall be deemed legally nonconforming and may be maintained in accordance with the provisions of sections 226.500 to 226.600. Structures displaying more than one display on a horizontal basis shall be allowed, provided that total display areas do not exceed the maximum allowed square footage for a sign structure pursuant to the provisions of paragraph (a) of this subdivision;

(3) Spacing of signs:

(a) On all interstate highways, freeways, and nonfreeway federal-aid primary highways as of June 1, 1991, and all highways designated as part of the National Highway System by the National Highway System Designation Act of 1995 and those highways subsequently designated as part of the National Highway System:

a. No sign structure shall be erected within one thousand four hundred feet of an existing sign on the same side of the highway;

b. Outside of incorporated municipalities, no structure may be located adjacent to or within five hundred feet of an interchange, intersection at grade, or safety rest area. Such five hundred feet shall be measured from the beginning or ending of the pavement widening at the exit from or entrance to the main traveled way. For purpose of this subparagraph, the term "incorporated municipalities" shall include "urban areas", except that such "urban areas" shall not be considered "incorporated municipalities" if it is finally determined that such would have the effect of making Missouri be in noncompliance with the requirements of Title 23, United States Code, Section 131;

(b) The spacing between structure provisions of this subdivision do not apply to signs which are separated by buildings, natural surroundings, or other obstructions in such manner that only one sign facing located within such distance is visible at any one time. Directional or other official signs or those advertising the sale or lease of the property on which they are located, or those which advertise activities on the property on which they are located, including products sold, shall not be counted, nor shall measurements be made from them for the purpose of compliance with spacing provisions;

(c) No sign shall be located in such manner as to obstruct or otherwise physically interfere with the effectiveness of an official traffic sign, signal, or device or obstruct or physically interfere with a motor vehicle operator's view of approaching, merging, or intersecting traffic;

(d) The measurements in this section shall be the minimum distances between outdoor advertising sign structures measured along the nearest edge of the pavement between points directly opposite the signs along each side of the highway and shall apply only to outdoor advertising sign structures located on the same side of the highway involved;

(4) As used in this section, the words "unzoned commercial and industrial land" shall be defined as follows: that area not zoned by state or local law or ordinance and on which there is located one or more permanent structures used for a commercial business or industrial activity or on which a commercial or industrial activity is actually conducted together with the area along the highway extending outwardly seven hundred fifty feet from and beyond the edge of such activity. All measurements shall be from the outer edges of the regularly used improvements, buildings, parking lots, landscaped, storage or processing areas of the commercial or industrial activity and along and parallel to the edge of the pavement of the highway. Unzoned land shall not include:

(a) Land on the opposite side of the highway from an unzoned commercial or industrial area as defined in this section and located adjacent to highways located on the interstate, federal-aid primary system as it existed on June 1, 1991, or the national highway system as amended, unless the opposite side of the highway qualifies as a separate unzoned commercial or industrial area; or

(b) Land zoned by a state or local law, regulation, or ordinance;

(5) "Commercial or industrial activities" as used in this section means those which are generally recognized as commercial or industrial by zoning authorities in this state, except that none of the following shall be considered commercial or industrial:

(a) Outdoor advertising structures;

(b) Agricultural, forestry, ranching, grazing, farming, and related activities, including seasonal roadside fresh produce stands;

(c) Transient or temporary activities;

(d) Activities more than six hundred sixty feet from the nearest edge of the right-of-way or not visible from the main traveled way;

(e) Activities conducted in a building principally used as a residence;

(f) Railroad tracks and minor sidings;

(6) The words "unzoned commercial or industrial land" shall also include all areas not specified in this section which constitute an "unzoned commercial or industrial area" within the meaning of the present Section 131 of Title 23 of the United States Code, or as such statute may be amended. As used in this section, the words "zoned commercial or industrial area" shall refer to those areas zoned commercial or industrial by the duly constituted zoning authority of a municipality, county, or other lawfully established political subdivision of the state, or by the state and which is within seven hundred fifty feet of one or more permanent commercial or industrial activities. Commercial or industrial activities as used in this section are limited to those activities:

(a) In which the primary use of the property is commercial or industrial in nature;

(b) Which are clearly visible from the highway and recognizable as a commercial business;

(c) Which are permanent as opposed to temporary or transitory and of a nature that would customarily be restricted to commercial or industrial zoning in areas comprehensively zoned; and

(d) In determining whether the primary use of the property is commercial or industrial pursuant to paragraph (a) of this subdivision, the state highways and transportation commission shall consider the following factors:

a. The presence of a permanent and substantial building;

b. The existence of utilities and local business licenses, if any, for the commercial activity;

c. On-premise signs or other identification;

d. The presence of an owner or employee on the premises for at least twenty hours per week;

(7) In zoned commercial and industrial areas, whenever a state, county or municipal zoning authority has adopted laws or ordinances which include regulations with respect to the size, lighting and spacing of signs, which regulations are consistent with the intent of sections 226.500 to 226.600 and with customary use, then from and after the effective date of such regulations, and so long as they shall continue in effect, the provisions of this section shall not apply to the erection of signs in such areas. Notwithstanding any other provisions of this section, after August 28, 1992, with respect to any outdoor advertising which is regulated by the provisions of subdivision (1), (3) or (4) of section 226.520 or subsection 1 of section 226.527:

(a) No county or municipality shall issue a permit to allow a regulated sign to be newly erected without a permit issued by the state highways and transportation commission;

(b) A county or municipality may charge a reasonable one-time permit or inspection fee to assure compliance with local wind load and electrical requirements when the sign is first erected, but a county or municipality may not charge a permit or inspection fee for such sign after such initial fee. Changing the display face or performing routine maintenance shall not be considered as erecting a new sign;

(8) The state highways and transportation commission on behalf of the state of Missouri, may seek agreement with the Secretary of Transportation of the United States under Section 131 of Title 23, United States Code, as amended, that sections 226.500 to 226.600 are in conformance with that Section 131 and provides effective control of outdoor advertising signs as set forth therein. If such agreement cannot be reached and the penalties under subsection (b) of Section 131 are invoked, the attorney general of this state shall institute proceedings described in subsection (1) of that Section 131.

(L. 1965 2d Ex. Sess. p. 900 § 5, A.L. 1972 S.B. 382, A.L. 1976 H.B. 1478, A.L. 1992 S.B. 652, A.L. 1999 S.B. 61, A.L. 2002 H.B. 1196 merged with H.B. 1508)

(1987) The language of this section includes both the interstate system and the primary highway system. Scaman v. Mo. Highway and Transp. Dept. 736 S.W.2d 58 (Mo. App.).



Section 226.541 Conforming out of standard signs treated as conforming, when — definitions — duties of owners — local zoning authorities may prohibit resetting of signs — inspections.

Effective 28 Aug 2012

Title XIV ROADS AND WATERWAYS

226.541. Conforming out of standard signs treated as conforming, when — definitions — duties of owners — local zoning authorities may prohibit resetting of signs — inspections. — 1. As used in this section, the following words or phrases mean:

(1) "Conforming out of standard signs", signs that fail to meet the current statutory and administrative rule requirements for outdoor advertising but currently comply with the terms of the federal/state agreement and meet the August 27, 1999, statutory and administrative rule requirements that governed outdoor advertising and the Highway Beautification Act of 1965;

(2) "Federal/state agreement", an agreement executed between the United States Department of Transportation and the state highways and transportation commission on February 22, 1972, for carrying out national policy relative to control of outdoor advertising in areas adjacent to the national system of interstate and defense highways and the federal-aid primary system;

(3) "Qualifying signs", signs which meet the requirements for outdoor advertising in effect on August 27, 1999, and the requirements of the federal/state agreement;

(4) "Reset", movement of a sign structure from one location to another location on the same or adjoining property, if the adjoining property is zoned commercial or industrial or in an unzoned commercial or industrial area and the owner of the sign has obtained the legal right to erect a sign on the adjoining property from its owner, as authorized by a sign permit amendment and the terms of an executed written partial waiver and reset agreement between the permit owner and the state highways and transportation commission;

(5) "Substantially rebuilt", any reconstruction or repair of a sign that requires the replacement of more than fifty percent of the sign structure's support poles in a twelve-month period.

2. Subject to the provisions of this section, and if allowed by applicable local regulations, conforming out of standard signs shall be treated as conforming signs under commission administrative rules, including new display technologies, lighting, cutouts, and extensions, except that such signs shall not be substantially rebuilt except in accordance with the provisions of this section. If allowed by applicable local regulations, new technologies, lighting, cutouts, and extensions may be utilized on conforming and conforming out of standard signs in accordance with Missouri department of transportation regulations.

3. If allowed by applicable local regulations, a conforming out of standard sign may be upgraded:

(1) Up to twenty percent of the sign face, not to exceed one hundred sixty square feet of area, with digital technology for displaying text or numbers in accordance with current law and rules; or

(2) More than twenty percent only if it maintains a distance of at least one thousand four hundred feet from any other such digital technology display sign.

4. Notwithstanding any provision of the law to the contrary, a conforming out of standard sign may be unstacked by closing the gap between the signs or by replacing the faces with one display area. The resulting sign face square footage shall not exceed the square footage of the original stacked structure. A conforming out of standard sign structure height may be lowered.

5. On the date the commission approves funding for any phase or portion of construction or reconstruction of any street or highway, the rules in effect for outdoor advertising on August 27, 1999, shall be reinstated for that section of highway scheduled for construction and there shall immediately be a moratorium imposed on the issuance of state sign permits for new sign structures.

6. Owners of existing signs which meet the requirements for outdoor advertising in effect on August 27, 1999, and the requirements of the federal/state agreement and who voluntarily execute a partial waiver and reset agreement may reset such signs on the same or adjoining property. Such reset agreements shall be contingent upon obtaining any required local approval to reset the sign structure. Any sign which has been reset must still comply with the August 27, 1999, outdoor advertising regulations after it has been reset.

7. Owners of existing signs who elect to reset qualifying signs shall receive compensation from the state highways and transportation commission or in accordance with a cost sharing agreement representing the actual cost to reset the existing sign. Signs which have been reset under these provisions must be reconstructed of the same type materials and may not exceed the square footage of the original sign structure.

8. Sign owners may elect to reset existing qualifying signs by executing a partial waiver and reset agreement with the commission. Such agreement shall specify the size, type, and location of the rebuilt sign and the reset expenses to be paid to the owner by the commission. The commission may consider the impact of a potential reset upon scenic, natural, historic, or other features in the surrounding area in its determination of whether to enter into a reset agreement.

9. Immediately upon the completion of construction on any section of highway, the moratorium on new permits shall be lifted and the rules for outdoor advertising in effect on the date the construction is completed shall apply to such section of highway.

10. Local zoning authorities may prohibit the resetting of qualifying signs which fail to comply with local regulations.

11. The state highways and transportation commission, in accordance with section 226.500, shall review its current rules and regulations and solicit industry, stakeholder, and public comments regarding digital technology upgrades, including but not limited to, ad copy duration, distance from interchanges, brightness controls, including light sensors and timers, and distance from other billboards prior to implementing the sign reset agreement program or digital upgrade regulations described in this section.

12. All signs shall be subject to the biennial inspection fees under section 226.550.

(L. 2012 H.B. 1402)



Section 226.545 Landmark signs, permitted when.

Effective 28 Aug 1976

Title XIV ROADS AND WATERWAYS

226.545. Landmark signs, permitted when. — Notwithstanding any other provision of sections 226.500 to 226.600, outdoor advertising signs lawfully in existence on October 22, 1965, determined by agreement between the state highways and transportation commission and the Secretary of Transportation to be landmark signs, including signs on farm structures or natural surfaces, of historical or artistic significance may be maintained.

(L. 1976 H.B. 1478)



Section 226.550 Permits, fees for, exemption — permits to be issued for existing signs, exceptions — biennial inspection fees, collection, deposit, exceptions — permit to erect sign lapses, when.

Effective 28 Aug 2002

Title XIV ROADS AND WATERWAYS

226.550. Permits, fees for, exemption — permits to be issued for existing signs, exceptions — biennial inspection fees, collection, deposit, exceptions — permit to erect sign lapses, when. — 1. No outdoor advertising which is regulated by subdivision (1), (3) or (4) of section 226.520 or subsection 1 of section 226.527 shall be erected or maintained on or after August 28, 1992, without a one-time permanent permit issued by the state highways and transportation commission. Application for permits shall be made to the state highways and transportation commission on forms furnished by the commission and shall be accompanied by a permit fee of two hundred dollars for all signs; except that, tax-exempt religious organizations as defined in subdivision (11) of section 313.005, service organizations as defined in subdivision (12) of section 313.005, veterans' organizations as defined in subdivision (14) of section 313.005, and fraternal organizations as defined in subdivision (8) of section 313.005 shall be granted a permit for signs less than seventy-six square feet without payment of the fee. In the event a permit holder fails to erect a sign structure within twenty-four months of issuance, said permit shall expire and a new permit must be obtained prior to any construction.

2. No outdoor advertising which is regulated by subdivision (1), (3) or (4) of section 226.520 or subsection 1 of section 226.527 which was erected prior to August 28, 1992, shall be maintained without a one-time permanent permit for outdoor advertising issued by the state highways and transportation commission. If a one-time permanent permit was issued by the state highways and transportation commission after March 30, 1972, and before August 28, 1992, it is not necessary for a new permit to be issued. If a one-time permanent permit was not issued for a lawfully erected and lawfully existing sign by the state highways and transportation commission after March 30, 1972, and before August 28, 1992, a one-time permanent permit shall be issued by the commission for each sign which is lawfully in existence on the day prior to August 28, 1992, upon application and payment of a permit fee of two hundred dollars. All applications and fees due pursuant to this subsection shall be submitted before December 31, 1992.

3. For purposes of sections 226.500 to 226.600, the terminology "structure lawfully in existence" or "lawfully existing" sign or outdoor advertising shall, nevertheless, include the following signs unless the signs violate the provisions of subdivisions (3) to (7) of subsection 1 of section 226.580:

(1) All signs erected prior to January 1, 1968;

(2) All signs erected before March 30, 1972, but on or after January 1, 1968, which would otherwise be lawful but for the failure to have a permit for such signs prior to March 30, 1972, except that any sign or structure which was not in compliance with sizing, spacing, lighting, or location requirements of sections 226.500 to 226.600 as the sections appeared in the revised statutes of Missouri 1969, wheresoever located, shall not be considered a lawfully existing sign or structure;

(3) All signs erected after March 30, 1972, which are in conformity with sections 226.500 to 226.600;

(4) All signs erected in compliance with sections 226.500 to 226.600 prior to August 28, 2002.

4. On or after August 28, 1992, the state highways and transportation commission may, in addition to the fees authorized by subsections 1 and 2 of this section, collect a biennial inspection fee every two years after a state permit has been issued. Biennial inspection fees due after August 28, 2002, and prior to August 28, 2003, shall be fifty dollars. Biennial inspection fees due on or after August 28, 2003, shall be seventy-five dollars. Biennial inspection fees due on or after August 28, 2004, shall be one hundred dollars; except that, tax-exempt religious organizations as defined in subdivision (11) of section 313.005, service organizations as defined in subdivision (12) of section 313.005, veterans' organizations as defined in subdivision (14) of section 313.005, and fraternal organizations as defined in subdivision (8) of section 313.005 shall not be required to pay such fee.

5. In order to effect the more efficient collection of biennial inspection fees, the state highways and transportation commission is encouraged to adopt a renewal system in which all permits in a particular county are renewed in the same month. In conjunction with the conversion to this renewal system, the state highways and transportation commission is specifically authorized to prorate renewal fees based on changes in renewal dates.

6. Sign owners or owners of the land on which signs are located must apply to the state highways and transportation commission for biennial inspection and submit any fees as required by this section on or before December 31, 1992. For a permitted sign which does not have a permit, a permit shall be issued at the time of the next biennial inspection.

7. The state highways and transportation commission shall deposit all fees received for outdoor advertising permits and inspection fees in the state road fund, keeping a separate record of such fees, and the same may be expended by the commission in the administration of sections 226.500 to 226.600.

(L. 1965 2d Ex. Sess. p. 900 § 6, A.L. 1972 S.B. 382, A.L. 1992 S.B. 652, A.L. 1996 H.B. 937, A.L. 1999 S.B. 61, A.L. 2002 H.B. 1196 merged with H.B. 1508)

(1977) Held, signs not conforming to size, spacing, lighting, etc. are subject to removal without compensation but hearing must be provided. National Advertising Co. v. State Highway Commission (A.), 549 S.W.2d 536.



Section 226.560 Certain provisions to affect subsequently erected signs only.

Effective 30 Mar 1972, see footnote

Title XIV ROADS AND WATERWAYS

226.560. Certain provisions to affect subsequently erected signs only. — The provisions contained herein relating to size, spacing and lighting in zoned and unzoned commercial and industrial areas shall apply only to signs erected subsequent to March 30, 1972.

(L. 1965 2d Ex. Sess. p. 900 § 7, A.L. 1972 S.B. 382)

Effective 3-30-72



Section 226.570 Highways and transportation commission to remove and pay for signs, order of removal — funds must be available before removal — removal of certain signs must be ordered by Secretary of Transportation.

Effective 30 Mar 1972, see footnote

Title XIV ROADS AND WATERWAYS

226.570. Highways and transportation commission to remove and pay for signs, order of removal — funds must be available before removal — removal of certain signs must be ordered by Secretary of Transportation. — 1. The state highways and transportation commission is directed to acquire by purchase, exchange, agreement, eminent domain, gift or condemnation, and shall pay just compensation for the removal of lawfully existing outdoor advertising signs, displays and devices not permitted to be maintained under sections 226.500 to 226.600, but any signs advertising tourist oriented type business will be the last to be removed. Eminent domain shall be exercised in accordance with the provisions of chapter 523.

(1) Just compensation shall be paid for outdoor advertising and all property rights pertaining to same which are acquired including the taking from the owner of such sign, display, or device, and in his leasehold or other interest in the land; and the taking from the owner of the real property on which the sign, display, or device is located, of the right to erect and maintain such signs, displays, and devices thereon.

(2) Despite any contrary provision in sections 226.500 to 226.600, no lawfully existing sign shall be required to be removed unless at the time of removal there are sufficient funds, from whatever source, appropriated and allocated and available to this state with which to pay the just compensation required under this section, and unless at such time the federal funds required to be contributed to this state under section 131(g) of Title 23, United States Code, have been appropriated and allocated and are immediately available to this state.

2. Any outdoor advertising in existence along the interstate or primary system on March 30, 1972, which is not subject to removal pursuant to section 226.580 and which is not in conformity with the provisions of sections 226.500 to 226.600 shall not be required to be removed until such removal is required by the Secretary of Transportation. Outdoor advertising within six hundred sixty feet of the right-of-way of an interstate or primary highway shall not be required to be removed unless such removal is pursuant to this section or section 226.580.

(L. 1965 2d Ex. Sess. p. 900 § 8, A.L. 1972 S.B. 382)

Effective 3-30-72



Section 226.573 Rulemaking — new technology in outdoor advertising.

Effective 28 Aug 2002

Title XIV ROADS AND WATERWAYS

226.573. Rulemaking — new technology in outdoor advertising. — The state highways and transportation commission is authorized to adopt administrative rules regulating the use of new technology in outdoor advertising as allowed under federal regulations for federal-aid primary highways as of June 1, 1991, and all highways designated as part of the National Highway System by the National Highway System Designation Act of 1995 and those highways subsequently designated as part of the National Highway System. Any rule or portion of a rule, as that term is defined in section 536.010, that is promulgated pursuant to the authority delegated in this section shall become effective only if it has been promulgated pursuant to the provisions of chapter 536. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2002, shall be invalid and void.

(L. 1999 S.B. 61, A.L. 2002 H.B. 1196 merged with H.B. 1508)



Section 226.580 Unlawful signs defined — removal authorized — notice — owner may proceed, how — removal costs, how paid — review of order, how — order of removal — reimbursement to owner, when.

Effective 28 Aug 2002

Title XIV ROADS AND WATERWAYS

226.580. Unlawful signs defined — removal authorized — notice — owner may proceed, how — removal costs, how paid — review of order, how — order of removal — reimbursement to owner, when. — 1. The following outdoor advertising within six hundred sixty feet of the right-of-way of interstate or primary highways is deemed unlawful and shall be subject to removal:

(1) Signs erected after March 30, 1972, contrary to the provisions of sections 226.500 to 226.600 and signs erected on or after January 1, 1968, but before March 30, 1972, contrary to the sizing, spacing, lighting, or location provisions of sections 226.500 to 226.600 as they appeared in the revised statutes of Missouri 1969; or

(2) Signs for which a permit is not obtained or a biennial inspection fee is more than twelve months past due; or

(3) Signs which are obsolete. Signs shall not be considered obsolete solely because they temporarily do not carry an advertising message; or

(4) Signs that are not in good repair; or

(5) Signs not securely affixed to a substantial structure; or

(6) Signs which attempt or appear to attempt to regulate, warn, or direct the movement of traffic or which interfere with, imitate, or resemble any official traffic sign, signal, or device; or

(7) Signs which are erected or maintained upon trees or painted or drawn upon rocks or other natural features.

2. Signs erected after August 13, 1976, beyond six hundred sixty feet of the right-of-way outside of urban areas, visible from the main traveled way of the interstate or primary system and erected with the purpose of their message being read from such traveled way, except those signs described in subdivisions (1) and (2) of section 226.520 are deemed unlawful and shall be subject to removal.

3. If a sign is deemed to be unlawful for any of the reasons set out in subsections 1 to 7 of this section, the state highways and transportation commission shall give notice either by certified mail or by personal service to the owner or occupant of the land on which advertising believed to be unlawful is located and the owner of the outdoor advertising structure. Such notice shall specify the basis for the alleged unlawfulness, shall specify the remedial action which is required to correct the unlawfulness and shall advise that a failure to take the remedial action within sixty days will result in the sign being removed. Within sixty days after receipt of the notice as to him, the owner of the land or of the structure may remove the sign or may take the remedial action specified or may file an action for administrative review pursuant to the provisions of sections 536.067 to 536.090 to review the action of the state highways and transportation commission, or he may proceed under the provisions of section 536.150 as if the act of the highways and transportation commission was one not subject to administrative review. Notwithstanding any other provisions of sections 226.500 to 226.600, no outdoor advertising structure erected prior to August 28, 1992, defined as a "structure lawfully in existence" or "lawfully existing", by subdivision (1), (2) or (3) of subsection 3* of section 226.550, shall be removed for failure to have a permit until a notice, as provided in this section, has been issued which shall specify failure to obtain a permit or pay a biennial inspection fee as the basis for alleged unlawfulness, and shall advise that failure to take the remedial action of applying for a permit or paying the inspection fee within sixty days will result in the sign being removed. Signs for which biennial inspection fees are delinquent shall not be removed unless the fees are more than twelve months past due and actual notice of the delinquency has been provided to the sign owner. Upon application made within the sixty-day period as provided in this section, and accompanied by the fee prescribed by section 226.550, together with any inspection fees that would have been payable if a permit had been timely issued, the state highways and transportation commission shall issue a one-time permanent permit for such sign. Such signs with respect to which permits are so issued are hereby determined by the state of Missouri to have been lawfully erected within the meaning of "lawfully erected" as that term is used in Title 23, United States Code, Section 131(g), as amended, and shall only be removed upon payment of just compensation, except that the issuance of permits shall not entitle the owners of such signs to compensation for their removal if it is finally determined that such signs are not "lawfully erected" as that term is used in Section 131(g) of Title 23 of the United States Code.

4. If actual notice as provided in this section is given and neither the remedial action specified is taken nor an action for review is filed, or if an action for review is filed and is finally adjudicated in favor of the state highways and transportation commission, the state highways and transportation commission shall have authority to immediately remove the unlawful outdoor advertising. The owner of the structure shall be liable for the costs of such removal. The commission shall incur no liability for causing this removal, except for damage caused by negligence of the commission, its agents or employees.

5. If notice as provided in this section is given and an action for review is filed under the provisions of section 536.150, or if administrative review pursuant to the provisions of sections 536.067 to 536.090 is filed and the state highways and transportation commission enters its final decision and order to remove the outdoor advertising structure, the advertising message contained on the structure shall be removed or concealed by the owner of the structure, at the owner's expense, until the action for judicial review is finally adjudicated. If the owner of the structure refuses or fails to remove or conceal the advertising message, the commission may remove or conceal the advertising message and the owner of the structure shall be liable for the costs of such removal or concealment. The commission shall incur no liability for causing the removal or concealment of the advertising message while an action for review is pending, except if the owner finally prevails in its action for judicial review, the commission will compensate the owner at the rate the owner is actually receiving income from the advertiser pursuant to written lease from the time the message is removed until the judicial review is final.

6. Any signs advertising tourist-oriented type business will be the last to be removed.

7. Any signs prohibited by section 226.527 which were lawfully erected prior to August 13, 1976, shall be removed pursuant to section 226.570.

8. The transportation department shall reimburse to the lawful owners of any said nonconforming signs that are now in existence as defined in sections 226.540, 226.550, 226.580 and 226.585, said compensation calculated and/or based on a fair market value and not mere replacement cost.

(L. 1965 2d Ex. Sess. p. 900 § 9, A.L. 1972 S.B. 382, A.L. 1976 H.B. 1478, A.L. 1992 S.B. 652, A.L. 2002 H.B. 1196 merged with H.B. 1508)

*Words "subsection 2" appear in original rolls (S.B. 652, 1992).



Section 226.585 Vegetation along right-of-way, cutting of — transportation department, duties.

Effective 28 Aug 2002

Title XIV ROADS AND WATERWAYS

226.585. Vegetation along right-of-way, cutting of — transportation department, duties. — The state transportation department may cut and trim any vegetation on the highway right-of-way which interferes with the effectiveness of or obscures a lawfully erected billboard, or the highways and transportation commission shall promulgate reasonable rules and regulations to permit the cutting and trimming of such vegetation on the highway or right-of-way by the owner of such billboard. The right to a vegetation permit by an outdoor advertising permit holder shall be issued in accordance with the current rules and regulations promulgated by the highways and transportation commission and shall not be denied without good cause. Such rules and regulations shall be promulgated within twelve months after August 28, 1992, or the commission shall suspend the collection of the biennial inspection fees prescribed by section 226.550 until such rules are promulgated, and such rules may include authority to charge a reasonable fee for such permit. This section shall not apply if its implementation would have the effect of making Missouri be in noncompliance with requirements of Title 23, United States Code, Section 131.

(L. 1992 S.B. 652, A.L. 2002 H.B. 1196 merged with H.B. 1508)



Section 226.590 Matching funds — source.

Effective 28 Aug 1965

Title XIV ROADS AND WATERWAYS

226.590. Matching funds — source. — The state highways and transportation commission is authorized to use any funds, appropriated to it or received by it from other than the state road fund for matching federal funds or for other lawful purposes of sections 226.500 to 226.600.

(L. 1965 2d Ex. Sess. p. 900 § 10)



Section 226.600 Penalty.

Effective 28 Aug 1965

Title XIV ROADS AND WATERWAYS

226.600. Penalty. — Any person, firm, or corporation violating the provisions of sections 226.500 to 226.600 shall upon conviction be deemed guilty of a misdemeanor, and each day of violation shall be considered a separate offense.

(L. 1965 2d Ex. Sess. p. 900 § 12)



Section 226.650 Purpose of law.

Effective 28 Aug 1965

Title XIV ROADS AND WATERWAYS

226.650. Purpose of law. — The general assembly, for the purpose of promoting public safety, health, welfare, convenience, and enjoyment of highway travel and to preserve and enhance the natural scenic beauty of highways and adjacent areas, declares it to be in the public interest to regulate and restrict or prohibit the establishment, operation, and maintenance of junkyards in areas adjacent to the interstate and primary systems of highways in Missouri.

(L. 1965 2d Ex. Sess. p. 905 § 1)

(1969) Junkyard licensing statute is a reasonable and proper exercise of the state's police power. Deineke v. State Highway Commission (Mo.), 444 S.W.2d 480.



Section 226.660 Definitions.

Effective 28 Aug 1965

Title XIV ROADS AND WATERWAYS

226.660. Definitions. — As used in sections 226.650 to 226.720, words or phrases mean:

(1) "Automobile graveyard" means any establishment, area, or place of business maintained, used, or operated for storing, keeping, buying, or selling wrecked, scrapped, ruined, or dismantled motor vehicles or parts thereof;

(2) "Interstate system" means that portion of the national system of interstate and defense highways located within the boundaries of Missouri, as officially designated or as may be hereafter designated by the state highways and transportation commission with the approval of the Secretary of Commerce, pursuant to Title 23, United States Code, as amended;

(3) "Junk" means old or scrap copper, brass, rope, rags, batteries, paper, trash, rubber debris, waste, or junked, dismantled, or wrecked automobiles, or parts thereof, iron, steel, and other old or scrap ferrous or nonferrous material;

(4) "Junkyard" means an establishment, area, or place of business maintained, operated, or used for the storing, keeping, buying, or selling of junk or for the operation of an automobile graveyard, garbage dump or sanitary fill;

(5) "Primary system" means that portion of the highways of this state officially designated by the state highways and transportation commission as being in the primary highway system as authorized by the constitution and laws of Missouri.

(L. 1965 2d Ex. Sess. p. 905 § 2)



Section 226.670 Licenses — fee.

Effective 28 Aug 1965

Title XIV ROADS AND WATERWAYS

226.670. Licenses — fee. — No person shall operate, establish, or maintain a junkyard, any portion of which is within one thousand feet of the nearest edge of the right-of-way of any interstate or primary highway, without obtaining a license from the state highways and transportation commission of Missouri. The state highways and transportation commission shall have authority to issue a license for the establishment, operation, and maintenance of junkyards within the limits established in the preceding section and shall charge an annual fee of ten dollars, payable in advance. All licenses shall expire on the first day of January following the date of issue and the commission may charge a pro rata part of the annual license fee for portions of a year. Licenses shall be renewed from year to year on payment of the license fee. Such fee shall be deposited in the highway fund and be expended by the state highways and transportation commission in the administration of provisions of sections 226.650 to 226.720.

(L. 1965 2d Ex. Sess. p. 905 § 3)



Section 226.680 Prohibited areas — exceptions.

Effective 28 Aug 1965

Title XIV ROADS AND WATERWAYS

226.680. Prohibited areas — exceptions. — No license shall be granted for the operation of a junkyard within one thousand feet of the nearest edge of right-of-way of any highway on the interstate or primary system except the following:

(1) Those screened by natural objects, plantings, fences, or other appropriate means so as to render them not visible from the traveled way of the highway involved;

(2) Those located within areas which are zoned for industrial use under authority of law;

(3) Those located within industrial areas determined by the state highways and transportation commission from actual land use to be industrial or commercial areas;

(4) Those not visible from the right-of-way of the interstate or primary system.

(L. 1965 2d Ex. Sess. p. 905 § 4)



Section 226.690 Preexisting junkyards — screening — removal.

Effective 28 Aug 1965

Title XIV ROADS AND WATERWAYS

226.690. Preexisting junkyards — screening — removal. — Any junkyard lawfully in existence on August 4, 1966, which is within one thousand feet of the nearest edge of the right-of-way and visible from the traveled roadway of any highway on the interstate or primary system shall be screened, if feasible, by the state highways and transportation commission so as to render it not visible from such highways. When the state highways and transportation commission shall determine that adequate screening of such junkyards is not economically feasible or possible, it is authorized to acquire by purchase, exchange, condemnation proceedings, or otherwise, all interests in land necessary to secure the relocation, removal, or disposal of junkyards involved and to pay for the relocation, removal, or disposal thereof. The commission may acquire such lands or interests in lands as is necessary to provide adequate screening of junkyards when it considers it to be in the best interest of the state.

(L. 1965 2d Ex. Sess. p. 905 § 5)



Section 226.700 Rules authorized — injunctive relief.

Effective 28 Aug 1965

Title XIV ROADS AND WATERWAYS

226.700. Rules authorized — injunctive relief. — The state highways and transportation commission shall have authority to promulgate reasonable rules and regulations to implement sections 226.650 to 226.720 and is authorized to enter into agreements with the United States Secretary of Commerce as provided by Title 23, United States Code, relating to the control of junkyards. The maintenance of the junkyard in violation of sections 226.650 to 226.720 is declared to be a nuisance, and the state highways and transportation commission may apply to the circuit court of any county in which such unlawful junkyard is located for an injunction to abate such nuisance.

(L. 1965 2d Ex. Sess. p. 905 § 6)



Section 226.710 Unlicensed junkyard — penalty.

Effective 28 Aug 1965

Title XIV ROADS AND WATERWAYS

226.710. Unlicensed junkyard — penalty. — Any person establishing, operating, or maintaining an unlicensed junkyard in violation of sections 226.650 to 226.720 is guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not more than one hundred dollars. Any person violating the provisions of sections 226.650 to 226.720 shall have sixty days to correct the violation after proper notification. For the purposes of this section notification is deemed to be given when written notice, specifying the violation alleged, has been deposited in the United States registered mail, postage prepaid. Each day a junkyard is unlawfully maintained constitutes a separate offense.

(L. 1965 2d Ex. Sess. p. 905 § 7)



Section 226.720 Unscreened junkyards near state and county roads prohibited — penalty.

Effective 28 Aug 2011

Title XIV ROADS AND WATERWAYS

226.720. Unscreened junkyards near state and county roads prohibited — penalty. — 1. No junkyard shall be established, maintained or operated within two hundred feet of any other state or county road in this state unless such junkyard is fully screened from the state or county road by a permanent tight board or other screen fence not less than ten feet high, or of sufficient height to fully screen the wrecked or disabled automobiles or junk kept therein from the view of persons using the state or county road on foot or in vehicles in the ordinary manner, except that nothing in this section shall apply to any junkyard located in any incorporated town, village or city. The provisions of sections 226.650 through 226.710 shall not apply to this section except the definitions appearing in section 226.660.

2. Any person, firm or corporation who establishes, conducts, owns, maintains or operates a junkyard without complying with the provisions of this section shall, upon their first conviction, be guilty of a class C misdemeanor and shall be ordered to either remove the junk from the property or build a fence as described in this section. Any person, firm, or corporation who establishes, conducts, owns, maintains, or operates a junkyard without complying with the provisions of this section shall, upon their second or subsequent violation, be guilty of a class A misdemeanor and shall be ordered to either remove the junk from the property or build a fence as described in this section.

(L. 2002 S.B. 1086 & 1126, A.L. 2004 S.B. 1114, A.L. 2011 S.B. 187)



Section 226.750 Beautification, rest, recreational areas authorized.

Effective 28 Aug 1965

Title XIV ROADS AND WATERWAYS

226.750. Beautification, rest, recreational areas authorized. — The state highways and transportation commission is hereby authorized to acquire, maintain, and improve areas abutting interstate highways and other highways in the primary system bearing federal designations for the restoration, preservation, and enhancement of scenic beauty and for rest and recreational areas for accommodation of the traveling public.

(L. 1965 2d Ex. Sess. p. 907 § 1)

(1972) This section does not authorize the state highway commission to provide rest areas abutting state routes which are neither interstate highways nor federally designated highways. State ex rel. State Highway Commission v. Pinkley (A.), 474 S.W.2d 46.



Section 226.760 Acquisition, condemnation authority.

Effective 28 Aug 1965

Title XIV ROADS AND WATERWAYS

226.760. Acquisition, condemnation authority. — The state highways and transportation commission may acquire such areas in fee, easement, or other interest as may be determined by the commission to be reasonably necessary to accomplish the purposes of sections 226.750 to 226.790. The acquisition may be by gift, purchase, exchange, or condemnation, and if the latter be necessary, it shall be carried out in the same manner as now provided by law for acquisition of right-of-way for state highways.

(L. 1965 2d Ex. Sess. p. 907 § 2)



Section 226.770 Authority to contract with public agencies for funds.

Effective 28 Aug 1965

Title XIV ROADS AND WATERWAYS

226.770. Authority to contract with public agencies for funds. — The state highways and transportation commission is authorized to enter into any necessary agreements, not involving any state funds, with the Secretary of Commerce or other public agency necessary to obtaining of available funds for the purposes described in Title 23, Sections 136 and 319, of the United States Code, as revised in 1965.

(L. 1965 2d Ex. Sess. p. 907 § 3)



Section 226.780 Expenditures limited to federal funds.

Effective 28 Aug 1965

Title XIV ROADS AND WATERWAYS

226.780. Expenditures limited to federal funds. — For the purposes set out in sections 226.750 to 226.790, no state funds shall be expended and all expenditures under such sections shall be limited to funds granted to the state by the federal government for such purposes.

(L. 1965 2d Ex. Sess. p. 907 § 4)



Section 226.790 Commercial facilities within rest or recreation areas prohibited.

Effective 28 Aug 1965

Title XIV ROADS AND WATERWAYS

226.790. Commercial facilities within rest or recreation areas prohibited. — The commission shall not operate any commercial facilities in any rest or recreation area.

(L. 1965 2d Ex. Sess. p. 907 § 5)



Section 226.792 U.S. Route 66, original roads and highways to be renamed "Route 66".

Effective 28 Aug 1998

Title XIV ROADS AND WATERWAYS

226.792. U.S. Route 66, original roads and highways to be renamed "Route 66". — All highways and roadways, and portions thereof, within this state which constituted the original United States Route 66, as determined by the Missouri department of transportation, shall be renamed "Route 66" along those portions which constituted the original United States Route 66 and no political subdivision shall designate such portions otherwise.

(L. 1998 H.B. 948 § 1)



Section 226.795 Scenic road, State Highway 19 designation, duties.

Effective 28 Aug 1989

Title XIV ROADS AND WATERWAYS

226.795. Scenic road, State Highway 19 designation, duties. — State Highway 19 is hereby designated as a rustic and scenic road dedicated to enjoyment of the scenic beauty of the area of the state of Missouri adjoining that highway. The department of transportation may place suitable markings and informational signs along state Highway 19. The department of transportation, the department of natural resources and the Mississippi River Parkway commission may cooperate in the designation of state Highway 19 as a rustic and scenic road to protect and preserve a part of Missouri's transportation history, historic roads and cultures, recreational driving, beauty, trees, vegetation and wildlife heritage by developing protective standards for maintenance, preservation, identification and utilization of state Highway 19.

(L. 1989 H.B. 420 § 1)



Section 226.796 U.S. Highway 66 designated historic highway — duties — costs, how paid.

Effective 28 Aug 1990

Title XIV ROADS AND WATERWAYS

226.796. U.S. Highway 66 designated historic highway — duties — costs, how paid. — United States Highway 66 is hereby designated as a historic highway. The department of transportation may place suitable markings and informational signs along United States Highway 66. Such signs shall consist of the usual United States highway sign with the words "Historic Route 66" printed on the face of the sign. The department shall not use state moneys for such signs, but may accept donations from private sources or federal grants to construct and erect signs described in this section.

(L. 1990 H.B. 1629 § 1)



Section 226.797 Scenic roads and highways system to be established — commission's powers and duties — counties or municipalities may make application, procedure to join or remove from scenic system.

Effective 28 Aug 1990

Title XIV ROADS AND WATERWAYS

226.797. Scenic roads and highways system to be established — commission's powers and duties — counties or municipalities may make application, procedure to join or remove from scenic system. — 1. The general assembly finds that certain roads and highways serve scenic and natural areas and that preserving, protecting, and enhancing such roads and highways for the benefit of the state of Missouri and improving the coordination between all levels of government in preserving such roads and highways is of importance to the people of the state, and that measures should be taken in order to provide a means and stimulus for coordinating the preservations, protection, enhancement, enjoyment, and utilization of such roads and highways.

2. The highways and transportation commission of the state of Missouri is authorized to create a state system of scenic byways in order to create and preserve rustic, historic or scenic roads and highways for vehicular, bicycle and pedestrian travel in unhurried, quiet and leisurely enjoyment; to protect and preserve a part of Missouri's transportation history, historic roads and cultures, recreational driving, beauty, trees, vegetation and wildlife by establishing protective standards for scenic byway design, access, maintenance, preservation, and identification, which will promote a continuous system of scenic byways for the public health and welfare.

3. Any county commission or the governing body of any municipality may apply to the Missouri highways and transportation commission for the designation of any road or highway, all or part of which is under its jurisdiction, as a scenic byway after a public hearing with at least a thirty-day prior notice. Unless the commission determines that the road or highway does not meet the standards for scenic byways established by the commission pursuant to this section the commission shall approve the application for designation of the road or highway as a scenic byway.

4. Any county commission or the governing body of any municipality may apply to the commission for the removal of any road or highway from the scenic byways system after a public hearing with at least a thirty-day prior notice. Unless opposed by a majority of the residents along the scenic byway or if the commission determines that the road or highway does not meet the standards for scenic byways established by the commission pursuant to this section the commission shall approve the application for removal of the road or highway from the scenic byways system.

5. Roads or highways submitted for designation or removal as scenic byways, which are under the joint jurisdiction of two or more municipalities, or one or more municipalities and one or more counties, or two or more counties may not be designated scenic byways or be withdrawn from the scenic byways system by the commission until the governing bodies of all affected municipalities and the county commissions of all affected counties approve of such designation or removal after public hearings with at least thirty-day prior notices.

6. The county commissions, the municipalities and the counties shall have the same authority over scenic byways as they possess over other roads or highways under their jurisdiction.

(L. 1990 H.B. 1207)



Section 226.798 Factors considered in designating a road or highway a scenic byway — rating system to be established.

Effective 28 Aug 1995

Title XIV ROADS AND WATERWAYS

226.798. Factors considered in designating a road or highway a scenic byway — rating system to be established. — 1. The highways and transportation commission shall consider, at a minimum, the following factors in designating a road or highway as a scenic byway:

(1) Highway design which preserves and protects the natural beauty or scenery of the area;

(2) Significant scenic, natural, historical, cultural or recreational resources in the area;

(3) Adequate land area to accommodate safe enjoyment of scenic attractions;

(4) Compatibility of the scenic byway with recreational, aesthetic and environmental management needs of the area; and

(5) Presence of existing protected areas near, or adjacent to, the scenic byway, such as national forests or federal or state park land.

2. The commission shall adopt a rating system to ensure that only roads and highways that display outstanding characteristics pursuant to the provision of subsection 1 of this section are designated as scenic byways as provided by the provisions of section 226.797.

(L. 1995 S.B. 212 § 226.799 subsecs. 1, 2)



Section 226.799 Procedure to designate a road or highway as scenic, publication — hearing — county or city in area affected to notify commission of approval or rejection, effect.

Effective 28 Aug 1995

Title XIV ROADS AND WATERWAYS

226.799. Procedure to designate a road or highway as scenic, publication — hearing — county or city in area affected to notify commission of approval or rejection, effect. — Prior to the designation of a road or highway as a scenic byway pursuant to the provisions of section 226.797, the commission shall provide written notice of its intent to designate the road or highway as a scenic byway to newspapers of general circulation in the area or areas affected and to the governing body of each county and each municipality that has jurisdiction over all or part of the road or highway. Within thirty days after receipt of such notice, the governing body of each such county or municipality shall conduct a public hearing on the matter. Within ninety days after the receipt of the notice from the commission, each such governing body of a county or municipality, after such hearing, shall approve or reject the proposed designation of the road or highway as a scenic byway and notify the commission of its approval or rejection of the proposed scenic byway. The commission shall only designate a portion of a road or highway as a scenic byway if the governing body of the county or municipality containing that portion of the road or highway approves the proposed scenic byway as prescribed in this section.

(L. 1995 S.B. 212 § 226.799 subsec. 3)



Section 226.800 Marking national historic trails with approved signs — donations.

Effective 28 Aug 1986

Title XIV ROADS AND WATERWAYS

226.800. Marking national historic trails with approved signs — donations. — 1. The department of transportation shall mark the primary routes of all national historic trails including, but not limited to, the Pony Express Trail, Trail of Tears, Lewis and Clark Trail, Mormon Trail, Santa Fe Trail, Oregon Trail, and California Trail in Missouri, as described in the respective National Park Service comprehensive management and use plans, when published and distributed for each of the trails, by placing official National Park Service approved signs in locations where the trails travel on public highways and cross public highways. In addition, the department of transportation shall at such time as it shall mark the Santa Fe Trail place suitable signs at appropriate locations recognizing the contributions of Franklin and Arrow Rock, Missouri, to the origins of the Santa Fe Trail.

2. The state highways and transportation commission may accept and administer gifts and donations to aid in obtaining suitable signs bearing the proper approved inscription.

(L. 1986 H.B. 907 § 1)



Section 226.801 Signs and outdoor advertising, rules and regulations.

Effective 28 Aug 1995

Title XIV ROADS AND WATERWAYS

226.801. Signs and outdoor advertising, rules and regulations. — 1. The commission may adopt rules to regulate or prohibit outdoor advertising in order to preserve scenic corridors adjacent to, and visible from, roads and highways designated as scenic byways pursuant to the provisions of section 226.797, except, that on-premise signs may be regulated, but not prohibited. Areas zoned commercial or industrial shall not be designated as scenic byways.

2. The commission may adopt rules to implement a program for the erection and maintenance of tourist-oriented directional signs within the right-of-way of scenic byways in the state. The tourist-oriented directional signs shall provide business identification and directional information for businesses, services, natural attractions and activities which, during a normal business season, derive the major portion of the income and visitors for the business or activity from motorists not residing in the immediate area of the business or activity. Tourist-oriented directional signs shall only be used on roads and highways designated as scenic byways under section 226.797.

(L. 1995 S.B. 212 § 226.799 subsecs. 4, 5)



Section 226.805 Interstate agency committee on special transportation created — members — powers and duties.

Effective 28 Aug 2014

Title XIV ROADS AND WATERWAYS

226.805. Interstate agency committee on special transportation created — members — powers and duties. — 1. There is hereby created the "Interagency Committee on Special Transportation" within the Missouri department of transportation. The members of the committee shall be: the assistant for transportation of the Missouri department of transportation, or his or her designee; the assistant commissioner of the department of elementary and secondary education, responsible for special transportation, or his or her designee; the director of the department of health and senior services, or the director's designee; the director of the children's division of the department of social services, or the director's designee; the director of the division of developmental disabilities and the deputy director for administration of the department of mental health, or their designees; the executive secretary of the governor's committee on the employment of the handicapped; and other state agency representatives as the governor deems appropriate for temporary or permanent membership by executive order.

2. The interagency committee on special transportation shall:

(1) Jointly designate substate special transportation planning and service areas within the state;

(2) Jointly designate a special transportation planning council for each special transportation planning and service area. The special transportation planning council shall be composed of the area agency on aging, the regional center for developmental disabilities, the regional planning commission and other local organizations responsible for funding and organizing special transportation designated by the interagency committee. The special transportation planning councils will oversee and approve the preparation of special transportation plans. Staff support for the special transportation planning councils will be provided by the regional planning commissions serving the area with funds provided by the department of transportation for this purpose;

(3) Jointly establish a uniform planning format and content;

(4) Individually and jointly establish uniform budgeting and reporting standards for all transportation funds administered by the member agencies. These standards shall be adopted into the administrative rules of each member agency;

(5) Individually establish annual allocations of funds to support special transportation services in each of the designated planning and service areas;

(6) Individually and jointly adopt a five-year planning budget for the capital and operating needs of special transportation in Missouri;

(7) Individually develop administrative and adopt rules for the substate division of special transportation funds;

(8) Jointly review and accept annual capital and operating plans for the designated special transportation planning and service areas;

(9) Individually submit proposed expenditures to the interagency committee for review as to conformity with the areas special transportation plans. All expenditures are to be made in accordance with the plans or by special action of the interagency committee.

3. The assistant for transportation of the Missouri department of transportation shall serve as chairman of the committee.

4. Staff for the committee shall be provided by the Missouri department of transportation.

5. The committee shall meet on such a schedule and carry out its duties in such a way as to discharge its responsibilities over special transportation expenditures made for the state fiscal year beginning July 1, 1989, and all subsequent years.

(L. 1988 S.B. 676 § 1, A.L. 2014 H.B. 1064 merged with H.B. 1299 Revision)



Section 226.808 Duties of department to assist and furnish — staff for committee — annual report, content.

Effective 28 Aug 1988

Title XIV ROADS AND WATERWAYS

226.808. Duties of department to assist and furnish — staff for committee — annual report, content. — The Missouri department of transportation shall:

(1) Provide staff assistance to the coordinating council on special transportation and interagency committee on special transportation;

(2) In cooperation with the coordinating council and interagency committee prepare an annual inventory of rural and special transportation services and needs and report to the governor and general assembly;

(3) Provide technical assistance to local agencies designated to prepare area special transportation plans and direct and supervise the preparation of the area special transportation plans with funds appropriated for that purpose.

(L. 1988 S.B. 676 § 2)



Section 226.900 Goals and reports on minority employment, training and use of minority-owned construction companies.

Effective 30 Sep 1993, see footnote

Title XIV ROADS AND WATERWAYS

226.900. Goals and reports on minority employment, training and use of minority-owned construction companies. — The commission shall develop specific goals for minority employment and training and the use of minority-owned construction companies. The commission shall annually provide a report to the general assembly on or before June fifteenth of each year. The report shall, at a minimum, provide detailed information which indicates the progress made in achievement of the specific goals established under this section.

(L. 1993 1st Ex. Sess. H.B. 2 § 1)

Effective 9-30-93



Section 226.905 Contract requirements for use of minority-owned construction companies on projects with federal funding.

Effective 30 Sep 1993, see footnote

Title XIV ROADS AND WATERWAYS

226.905. Contract requirements for use of minority-owned construction companies on projects with federal funding. — A minimum of ten percent of all contracts entered into by the Missouri highways and transportation commission in the design and construction of projects financed in whole or in part with federal funds shall be entered into with minority-owned construction companies or businesses. If there are not a sufficient number of qualified minority business enterprises in a geographic area to meet the ten percent goal established in this section, then the contract recipient shall make a good faith effort to solicit and use subcontracts with minority business enterprises located within reasonable proximity to the geographic area in order to meet the ten percent goal established in this section or increase minority business enterprise participation in other projects.

(L. 1993 1st Ex. Sess. H.B. 2 § 2)

Effective 9-30-93



Section 226.907 Minority-owned construction companies not required, when.

Effective 30 Sep 1993, see footnote

Title XIV ROADS AND WATERWAYS

226.907. Minority-owned construction companies not required, when. — 1. The provisions of sections 226.900 and 226.905 shall not apply to any contracts necessitated by damage inflicted in the flood of 1993.

2. If the report required by section 226.900 certifies that the ten percent goal has been achieved, the provisions of section 226.905 and this section dealing with minority-owned construction companies shall become null and void.

(L. 1993 1st Ex. Sess. H.B. 2 § 3)

Effective 9-30-93



Section 226.910 Contract requirements not in compliance with federal law to be null and void.

Effective 30 Sep 1993, see footnote

Title XIV ROADS AND WATERWAYS

226.910. Contract requirements not in compliance with federal law to be null and void. — If the United States Secretary of Transportation determines that sections 226.900 to 226.907 have the effect of placing the state of Missouri in noncompliance with any federal constitutional, statutory or regulatory provision that would result in the loss of any federal aid funds to the Missouri highways and transportation commission, then sections 226.900 to 226.907 shall be null and void.

(L. 1993 1st Ex. Sess. H.B. 2 § 4)

Effective 9-30-93



Section 226.950 Definitions.

Effective 28 Aug 1998

Title XIV ROADS AND WATERWAYS

226.950. Definitions. — As used in sections 226.950 to 226.973, the following words and phrases mean:

(1) "City", any incorporated city, town, village or municipality of the state of Missouri;

(2) "Commission", the state highways and transportation commission;

(3) "Corridor map", a legal description of the metes and bounds of the area within a highway corridor, tied to an existing or reestablished government corner, and accompanied by a county map showing the general location of the highway corridor. The legal description shall govern in the case of any inconsistency with the corridor drawn on the map;

(4) "County", any county of the state of Missouri;

(5) "Highway corridor", the area projected to be needed as right-of-way for the construction and maintenance of a future new or relocated state highway, as determined by the commission;

(6) "Regulatory authority", any city or county governmental entity within a county of the first or second classification, or a county containing any part of a lake having a shoreline of one hundred miles or more in length, which zones or regulates the use of land, approves plats of proposed subdivisions or other real property development, establishes and regulates setback lines from highways, grants zoning variances or exceptions, or which issues building or construction permits.

(L. 1995 S.B. 212, A.L. 1998 H.B. 1596)



Section 226.952 Approved location of highway corridor, certified copy of corridor map filed where — requirements prior to filing.

Effective 28 Aug 1995

Title XIV ROADS AND WATERWAYS

226.952. Approved location of highway corridor, certified copy of corridor map filed where — requirements prior to filing. — 1. Whenever the commission has approved the location of the highway corridor of a new or relocated state highway it may file a certified copy of a corridor map with each regulatory authority having jurisdiction over any portion of the property contained within the highway corridor, and with the recorder of deeds in every county in which a portion of the highway corridor is located.

2. The commission shall not file or record a corridor map in any county or city without first advertising and conducting a public hearing to learn of any objections that the residents and any appropriate regulatory authorities may have to the proposed location of the highway corridor. The commission shall consult with all regulatory authorities having jurisdiction over the property contained within the proposed highway corridor regarding the appropriate location of such highway corridor. In areas within the boundaries of a metropolitan planning organization, as designated under 23 U.S.C. 134, the location of a proposed highway corridor shall be selected by the commission in cooperation with the metropolitan planning organization for the area. At least thirty days prior to holding this hearing, the commission shall send a notice of the hearing by certified mail, addressed to the owner of record of each parcel crossed by or within the highway corridor, at the address shown for such owner on the county tax records.

(L. 1995 S.B. 212 § 226.952 subsecs. 1, 2)



Section 226.955 Revision of corridor map, procedure — commission to dispose of property if highway not constructed within ten years.

Effective 28 Aug 1999

Title XIV ROADS AND WATERWAYS

226.955. Revision of corridor map, procedure — commission to dispose of property if highway not constructed within ten years. — Any corridor map filed pursuant to sections 226.952 to 226.957 may be revised from time to time by filing with the same regulatory authorities and county recorders who received the prior corridor map, in the manner set forth in sections 226.952 to 226.957, certified copies of an amended corridor map indicating any changes to be made in the location of the highway corridor. In the event that the commission fails to initiate construction on any portion of the new or relocated highway which was to be located within the approved corridor within ten years after the original copy of the corridor map is filed under sections 226.952 to 226.957, the commission shall, in accordance with section 226.967, dispose of any property acquired by the commission within the approved corridor.

(L. 1995 S.B. 212 § 226.952 subsec. 3, A.L. 1998 H.B. 1596, A.L. 1999 S.B. 152)



Section 226.957 Exceptions to highway corridor law — fee to be paid to city or county on filing of corridor map by commission.

Effective 28 Aug 1995

Title XIV ROADS AND WATERWAYS

226.957. Exceptions to highway corridor law — fee to be paid to city or county on filing of corridor map by commission. — 1. Sections 226.952 to 226.957 shall not apply to, and the commission shall not attempt to file or record corridor maps in those areas of the state having no regulatory authority.

2. Sections 226.952 to 226.957 shall not apply to, and the commission shall not file or record a corridor map for a highway corridor of a new or relocated state highway project funded with state funds and without any federal funds.

3. In order to compensate a regulatory authority for the activities required under sections 226.950 to 226.973, the commission shall pay a filing fee in the sum of two hundred and fifty dollars to the regulatory authority when a corridor map or a revised corridor map is filed with the regulatory authority.

4. Sections 226.952 to 226.957 shall not apply to, and the commission shall not file or record a corridor map for, a highway corridor for a new or relocated state highway to be located within an area which is already developed at or near its maximum use with commercial, industrial or residential structures.

(L. 1995 S.B. 212 § 226.952 subsecs. 4 to 7)



Section 226.959 Applications and requests by landowners on land abutting or in corridor, copies to be furnished to commission.

Effective 28 Aug 1995

Title XIV ROADS AND WATERWAYS

226.959. Applications and requests by landowners on land abutting or in corridor, copies to be furnished to commission. — Whenever a corridor map or any amendment thereto has been filed by the commission pursuant to sections 226.950 to 226.973, each affected regulatory authority shall refer to the commission a copy of any of the following when it is received, with respect to any lot, tract or parcel of land which abuts or is located wholly or partially within the highway corridor:

(1) An application or request for a building permit for the construction of a new commercial, industrial or residential building or an increase in the square footage of an existing commercial or industrial building;

(2) An application or request for a zoning change, variance or exception;

(3) An application or request to approve a subdivision plat or plat of other proposed development; or

(4) An application or request for a modification of existing setback lines from highways.

(L. 1995 S.B. 212 § 226.954 subsec. 1)



Section 226.961 Applications or requests not to be approved by city or county without commission approval — procedure.

Effective 28 Aug 1995

Title XIV ROADS AND WATERWAYS

226.961. Applications or requests not to be approved by city or county without commission approval — procedure. — 1. A city or county regulatory authority shall not approve any application or request described in sections 226.959 to 226.967 concerning property abutting or within a highway corridor without the concurrence of the commission until at least forty-five days have elapsed after the commission received the application or request, unless the regulatory authority has received a notice of concurrence in the application or request from the commission.

2. Within the forty-five-day period, the commission by written notice to the regulatory authority and the property owner may concur in the application or request, may recommend that the approval of the application or request be conditioned upon certain modifications or limits set forth in the notice, or may give notice of probable intent to acquire the whole or any part of the subject property which is within the highway corridor.

3. If the commission concurs in the application or request, the regulatory authority shall be free to act upon the application in such manner as may be provided by law.

(L. 1995 S.B. 212 § 226.954 subsecs. 2 to 4)



Section 226.963 Approval by commission may be conditioned upon modification or limits — rejection by city, county or landowner procedure.

Effective 28 Aug 1995

Title XIV ROADS AND WATERWAYS

226.963. Approval by commission may be conditioned upon modification or limits — rejection by city, county or landowner procedure. — If the commission recommends that the approval of the application or request be conditioned upon special modifications or limits, either the regulatory authority or the applicant property owner may reject the conditions, and written notice of this rejection shall be served upon the commission and the regulatory authority or applicant by personal delivery or certified mail. In the event the conditions requested by the commission are rejected, the commission shall be deemed to have given notice of probable intent to acquire the whole or any part of the subject property which is within the highway corridor on the date it received the written notice of rejection of its conditions, and no action shall be taken by the regulatory authority to approve the application or request at that time.

(L. 1995 S.B. 212 § 226.954 subsec. 5)



Section 226.965 Commission not concurring with application or request may acquire property — notice of intent, procedure.

Effective 28 Aug 1995

Title XIV ROADS AND WATERWAYS

226.965. Commission not concurring with application or request may acquire property — notice of intent, procedure. — If the commission does not concur in the application or request, and determines that it may wish to acquire the property or any portion of it before action is taken upon the application or request, it shall serve written notice on the regulatory authority and the property owner of its probable intent to acquire the subject property within the forty-five-day period provided, and no action shall be taken by the regulatory authority to approve the application or request at that time.

(L. 1995 S.B. 212 § 226.954 subsec. 6)



Section 226.967 Notice of intent to acquire by commission, procedure, time limitation, effect — corridor location changes or failure to start construction, prior property owner first refusal to reacquire property at cost.

Effective 28 Aug 1998

Title XIV ROADS AND WATERWAYS

226.967. Notice of intent to acquire by commission, procedure, time limitation, effect — corridor location changes or failure to start construction, prior property owner first refusal to reacquire property at cost. — From the date the commission gives notice of probable intent to acquire the whole or any part of the subject property which is within the highway corridor, or is deemed to have given such notice, the regulatory authority shall take no action to approve the property owner's application or request for a further period of one hundred twenty days. If the commission does not acquire, agree to acquire, or commence an action in circuit court to condemn the property within this one hundred twenty-day period, the regulatory authority shall then be free to act upon the pending application in such manner as may be provided by law. If the location of a corridor is changed after property is acquired by the commission or the commission fails to initiate construction within ten years after a certified copy of the corridor map is filed under sections 226.952 to 226.957, the person from whom the property was acquired shall have the right of first refusal to reacquire the property at a cost of not more than the compensation paid by the commission to such person for the property.

(L. 1995 S.B. 212 § 226.954 subsec. 7, A.L. 1998 H.B. 1596)



Section 226.969 Recorder of deeds not to record plat, or city or county issue building permits, until commission has time to act on request or agreement to acquire.

Effective 28 Aug 1995

Title XIV ROADS AND WATERWAYS

226.969. Recorder of deeds not to record plat, or city or county issue building permits, until commission has time to act on request or agreement to acquire. — 1. No recorder of deeds shall record any plat for a subdivision or other real property development when either the property owner, or a regulatory authority, or both, has not complied in full with the provisions of sections 226.950 to 226.973.

2. No regulatory authority shall issue any building permit for the construction of a new commercial, industrial or residential building or an increase in the square footage of an existing commercial or industrial building, approve a subdivision or other plat, or zone, rezone, or grant a zoning variance or exception for any real property which is within a corridor map that has been properly filed and recorded, until the commission has been given the required time to act on the application or request and if appropriate, to acquire, agree to acquire or commence a condemnation action on any part of the subject property.

(L. 1995 S.B. 212 § 226.956)



Section 226.971 Violations, authority of commission to bring actions in circuit court — restoration of property to its original condition by court order — acts in violation to be unenforceable.

Effective 28 Aug 1995

Title XIV ROADS AND WATERWAYS

226.971. Violations, authority of commission to bring actions in circuit court — restoration of property to its original condition by court order — acts in violation to be unenforceable. — 1. The commission may institute any action it deems necessary in the circuit courts of this state to prevent a violation of any provision of sections 226.950 to 226.973, or to undo any action taken in violation of sections 226.950 to 226.973. The commission may obtain a court order to stop any construction in violation of sections 226.950 to 226.973. If the commission acquires the property upon which development has occurred in violation of sections 226.950 to 226.973, the court shall order the property returned to its original condition prior to the commencement of the construction at the property owner's expense and without charge or cost to the commission.

2. Any action taken by a regulatory authority or recorder of deeds in violation of sections 226.950 to 226.973 shall be void and unenforceable.

(L. 1995 S.B. 212 § 226.958)



Section 226.973 Cities and counties to have authority to take actions to preserve and enforce highway corridor.

Effective 28 Aug 1995

Title XIV ROADS AND WATERWAYS

226.973. Cities and counties to have authority to take actions to preserve and enforce highway corridor. — 1. Nothing in sections 226.950 to 226.973 shall be construed to prohibit or limit the ability of any regulatory authority from incorporating a highway corridor into its master plan, zoning ordinances or regulations, or to adjust setback lines from highways accordingly, or from taking any lawful action that may be within the scope of its jurisdiction to preserve, protect and enforce the highway corridor.

2. Nothing in sections 226.950 to 226.973 shall be deemed to limit or restrict the general authority of the commission to purchase or condemn fee simple or such lesser title or interest in real property for right-of-way or other authorized purposes.

(L. 1995 S.B. 212 § 226.960)



Section 226.975 Commission not required to file plans.

Effective 28 Aug 1998

Title XIV ROADS AND WATERWAYS

226.975. Commission not required to file plans. — In order to enable the commission to acquire property to preserve a corridor for future highway construction under the provisions of sections 226.950 to 226.973, the commission shall not be required to file detailed plans of the future highway construction with the county clerk as required by section 227.050.

(L. 1996 H.B. 876 § 4, A.L. 1998 H.B. 1596)



Section 226.1115 Property removed from roadway to be taken to shoulder or berm of roadway.

Effective 28 Aug 2002

Title XIV ROADS AND WATERWAYS

226.1115. Property removed from roadway to be taken to shoulder or berm of roadway. — If the department of transportation removes property from any roadway of this state pursuant to section 304.155, such property shall be immediately taken to the shoulder or berm of the roadway, and the department employees shall not use a wrecker, tow truck or roll-back in the removal process.

(L. 2002 H.B. 1270 and H.B. 2032)



Section 226.1150 German Heritage Corridor of Missouri designated for certain counties located along the Missouri River — signage.

Effective 28 Aug 2016

Title XIV ROADS AND WATERWAYS

226.1150. German Heritage Corridor of Missouri designated for certain counties located along the Missouri River — signage. — The counties located along the Missouri River that were greatly influenced by early German settlers including Boone, Chariton, Saline, Lafayette, Cooper, Howard, Moniteau, Cole, Callaway, Osage, Gasconade, Montgomery, Warren, Franklin, St. Charles, and St. Louis, and the City of St. Louis, shall be designated the “German Heritage Corridor of Missouri”. The department of transportation may place suitable markings and informational signs in the designated areas. Costs for such designation shall be paid by private donations.

(L. 2016 H.B. 1851)






Chapter 227 State Highway System

Chapter Cross References



Section 227.010 Definitions.

Effective 28 Aug 1949

Title XIV ROADS AND WATERWAYS

227.010. Definitions. — The definitions of the terms "civil subdivision", "commission", "commissioner", "engineer", "municipality", "state highway" and "hard-surfaced road" as provided by section 226.010 shall apply to such terms as used in this chapter.

(RSMo 1939 § 8741, A. 1949 S.B. 1074)

Prior revision: 1929 § 8093



Section 227.020 Creating and establishing state highway system of hard-surfaced roads and describing routes in and through different counties.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

227.020. Creating and establishing state highway system of hard-surfaced roads and describing routes in and through different counties. — There is hereby created and established a statewide connected system of hard-surfaced public roads extending into each county of the state, which shall be located, acquired, constructed, reconstructed, and improved and ever after maintained as public roads, and the necessary grading, hard-surfacing, bridges and culverts therefor shall be constructed by the state of Missouri. Such statewide connected system of hard-surfaced roads shall be known as the "state highway system", and shall consist of highways along the following described routes:

(1) Adair County — Beginning at the Adair-Sullivan County line, west of Novinger, thence east and south through Novinger, Kirksville and Brashear to the Adair-Knox County line. Beginning at the Adair-Schuyler County line, north of Sublette, thence south to Kirksville, thence south and east through Millard to the Adair-Macon County line near LaPlata.

(2) Andrew County — Beginning at the Nodaway-Andrew County line, thence south through Savannah to the Buchanan-Andrew County line, just north of St. Joseph. Beginning at the Holt-Andrew County line, at the state ferry crossing, thence east a distance of approximately six miles to a point connecting with the north and south state road near Savannah. Beginning at a point on the north and south state road near Rosendale, thence north and east through Rosendale, Rea and Whitesville to the Gentry County line west of King City. Beginning at a point on the DeKalb-Andrew County line near Union Star, thence south and west through Rochester and Avenue City to the Andrew-Buchanan County line near St. Joseph.

(3) Atchison County — Beginning at the Holt-Atchison County line east of Milton, thence north and west to Fairfax, thence north to Tarkio, continuing due north to the Iowa state line. Beginning at Tarkio, thence east to the Nodaway-Atchison County line, west of Burlington Junction. Beginning on the north and south state road south of Tarkio, thence west via Rockport to Phelps City. Beginning at Rockport, thence in a northerly direction to the Iowa state line.

(4) Audrain County — Beginning at the Audrain-Randolph County line, near Clark, thence southeast to the Audrain-Boone County line and along said county line to a point north of Centralia. Beginning at the Audrain-Boone County line east of Centralia, thence south and east through Thompson and Mexico to the Audrain-Montgomery County line near the Burlington railroad. Beginning at the Audrain-Monroe County line, thence southeast to Mexico, thence southwest to the Audrain-Callaway County line north of Auxvasse. Beginning at the Audrain-Pike County line, east of Vandalia, thence west to Vandalia, Farber and Laddonia, thence south to Laddonia, to connect with the state road north of Martinsburg.

(5) Barry County — Beginning at the Newton-Barry County line, thence in a northeasterly direction to Monett, thence north to the county line and along the county line for a short distance between Lawrence and Barry counties. Beginning at Monett, thence south to Cassville and southwest and southeast through Seligman to the Arkansas-Missouri state line. Beginning at the Newton-Barry County line, thence east and south to Wheaton, thence east and south to Exeter, thence east into Cassville, from Cassville northeast to Barry-Stone County line west of Galena.

(6) Barton County — Beginning at the Vernon-Barton County line, thence south through Lamar to the Jasper-Barton County line. Beginning at the Missouri-Kansas state line, thence east through Lamar, continuing east to near the Dade County line, thence south and east through Golden City to the Dade-Barton County line.

(7) Bates County — Beginning at the Cass-Bates County line, thence south through Adrian, Butler and Rich Hill to the Vernon-Bates County line. Beginning at the Kansas-Missouri state line, thence east through Amoret and Butler to the St. Clair-Bates County line, near the northwest corner of St. Clair County.

(8) Benton County — Beginning at the Pettis-Benton County line near Ionia, south through Lincoln and Warsaw, thence southeast through Dell and Fristoe to the Hickory-Benton County line, just north and west of Cross Timbers. Beginning on the north and south road two miles south of Ionia, thence east through Cole Camp to the Morgan-Benton County line.

(9) Bollinger County — Beginning at the Bollinger-Wayne County line at Ivey Ford, thence north and east through Marble Hill to the Bollinger-Cape Girardeau County line, west of Jackson. Beginning at Dongola, thence southeast to Bollinger-Stoddard County line. Beginning at Marble Hill, thence in a northerly direction to Patton, at which point the road forks, one extending to the Bollinger-Perry County line near Alliance, and the other to the Bollinger-Madison County line east of Fredericktown. Beginning at Marble Hill, thence south to a point near Dongola, thence in a southwesterly direction to Stoddard County line near Puxico.

(10) Boone County — Beginning on the Missouri river at Rocheport, thence east through Columbia to the Callaway-Boone County line west of Millersburg. Beginning at the Randolph-Boone County line near the southeast corner of Randolph County, thence south through Columbia, thence south and southeast to the Callaway-Boone County line near the Missouri River. Beginning just north of Centralia on the Audrain-Boone County line, thence south and east via Centralia to the Boone-Audrain County line.

(11) Buchanan County — Beginning at the Andrew-Buchanan County line, thence south to St. Joseph. Beginning at St. Joseph, thence in a southwesterly direction to the Missouri River, at Atchison, Kansas, also one prong southeast to Platte County line. Beginning at St. Joseph, thence south through Faucett to the Platte-Buchanan County line. Beginning at St. Joseph, thence east to the DeKalb-Buchanan County line. Beginning at St. Joseph, thence in a southeasterly direction to the Clinton-Buchanan County line. Beginning at St. Joseph, thence north and east to the Andrew County line.

(12) Butler County — Beginning at the Butler-Wayne County line near Hendrickson, thence south and east to Poplar Bluff, thence south and west to Neelyville, thence to the Missouri-Arkansas line. Beginning at the Butler-Ripley County line near Fairdealing, thence easterly a distance of approximately six and one-half miles to the road above described. Beginning at Poplar Bluff, thence easterly to the Butler-Stoddard County line. Beginning at the Butler-Carter County line near Elsinore, thence south and east through Poplar Bluff to the Butler-Dunklin County line near the southern boundary of the County, near DeKin ferry.

(13) Caldwell County — Beginning at the Clinton-Caldwell County line, near the northeast corner of Clinton, thence east, crossing the north part of Caldwell County to the Caldwell-Livingston County line, near the northeast corner of Caldwell County. Beginning at the Daviess-Caldwell County line, thence south through Hamilton and Kingston, to the Caldwell-Ray County line.

(14) Callaway County — Beginning at the Callaway-Boone County line near Millersburg, thence south and east through Millersburg to Fulton, thence north and east through Calwood to Williamsburg to the Callaway-Montgomery County line. Beginning at Fulton, thence south and west through New Bloomfield to South Cedar City. Beginning at the Callaway-Audrain County line north of Auxvasse, thence south and west through Auxvasse to Fulton. Beginning at the Boone-Callaway County line near the Missouri River, thence southeast to South Cedar City.

(15) Camden County — Beginning at the Dallas-Camden County line, thence north and northeast through Branch, Macks Creek, Linn Creek and Zebra to the Miller-Camden County line. Beginning at the Morgan-Camden County line near Hurricane Deck, thence south through Linn Creek to the Laclede-Camden County line.

(16) Cape Girardeau County — Beginning at the Cape Girardeau-Perry County line, thence south and east through Jackson to Cape Girardeau, thence south to the Scott County line. Beginning at Jackson, thence in a southwesterly direction to the Cape Girardeau-Bollinger County line. Beginning at Jackson, thence south by way of Gordonville to Dutchtown and Delta, thence to the Cape Girardeau-Stoddard County line near the western boundary of Cape Girardeau County. Beginning at Cape Girardeau, thence southwest to Dutchtown.

(17) Carroll County — Beginning at the Ray-Carroll County line, thence in a northeasterly direction through Carrollton, to the Carroll-Chariton County line. Beginning at the Livingston-Carroll County line, thence south through Tina to Carrollton. Beginning at Carrollton, thence south to Missouri River at Waverly.

(18) Carter County — Beginning at the Carter-Shannon County line west of Fremont, thence east and north through Fremont and Van Buren to the Carter-Reynolds County line near Garwood. Beginning at the Carter-Reynolds County line near Garwood, thence in a southeasterly direction through Elsinore to the Carter-Butler County line. Beginning at the Carter-Ripley County line south of Grandin, thence in a northerly direction on through Grandin to Hunter, to the road last described above at Kirtz Corner.

(19) Cass County — Beginning at the Jackson-Cass County line north of Belton, thence to Belton and southeast to Harrisonville via Peculiar, thence south to the Bates-Cass County line via Archie. Beginning at the Jackson-Cass County line north of Pleasant Hill, thence south and east through Pleasant Hill to the Johnson-Cass County line. Beginning at Harrisonville, thence north to Pleasant Hill. From Harrisonville north to the Cass-Jackson County line.

(20) Cedar County — Beginning at El Dorado Springs, thence north to the St. Clair-Cedar County line. Beginning again at the Vernon-Cedar County line west of El Dorado Springs, thence east to El Dorado Springs, thence in a southeasterly direction through Stockton to the Polk-Cedar County line, west of Fairplay. Beginning at Stockton, thence south and west on the Greenfield road to the Dade County line.

(21) Chariton County — Beginning at the Chariton-Carroll County line, west of Brunswick thence easterly through Brunswick, Keytesville and Salisbury, to the Chariton-Randolph County line. Beginning at the Chariton-Linn County line, near Marceline, thence south and east to Keytesville. From Keytesville south to Glasgow.

(22) Christian County — Beginning at the Lawrence-Christian County line, near the southwest corner of Christian County, thence in a northeasterly direction through Billings to the Greene-Christian County line. Beginning at the Greene-Christian County line, thence south to Ozark and southwest to the Christian-Stone County line, near the intersection of Stone, Taney and Christian counties. Beginning at Ozark, thence east to the Douglas-Christian County line via Sparta. Beginning at Ozark, thence in a westerly direction, via Clever and Nixa to Billings.

(23) Clark County — Beginning at the Clark-Scotland County line, thence east and south through Luray, Kahoka and Wayland to Alexandria. Beginning at the Missouri-Iowa state line near Athens, thence south and east to Wayland. Beginning at Wayland, thence south and east to Lewis-Clark County line.

(24) Clay County — Beginning at the Clay-Clinton County line, near Trimble, thence south through Smithville, Nashua, and North Kansas City, also a prong near south end in westerly direction connecting with state road in Platte County. Beginning at the Ray-Clay County line, thence in a southwesterly direction through Excelsior Springs, Liberty and North Kansas City. Beginning at Nashua, thence west to the Platte-Clay County line.

(25) Clinton County — Beginning at the Clay-Clinton County line south of Trimble, thence north through Trimble and Grayson, one prong going east to Plattsburg and one prong north and west to the Buchanan-Clinton County line. Beginning at Plattsburg, thence in a southeasterly direction to Lathrop. Beginning at Plattsburg, thence northeast to Perrin and north to the east and west state road near the DeKalb-Clinton County line.

(26) Cole County — Beginning at the Moniteau-Cole County line, thence east through Centertown and Jefferson City to the Osage County line at Huber's Ferry. Beginning at Jefferson City, thence southwest via Brazito to the Miller-Cole County line near Eugene. Beginning at Cole-Miller County line, thence north via Eugene to connect with state road north of Eugene.

(27) Cooper County — Beginning at the Saline-Cooper County line near the Missouri River, south of Arrow Rock, thence south and east through Lamine and Boonville to the Missouri River east of Boonville near Rocheport. Beginning at Boonville, thence southwest and south via Bellair to the Cooper-Moniteau County line near the Moniteau-Morgan County line.

(28) Crawford County — Beginning at the Phelps-Crawford County line, northeast of St. James, thence northeast via Cuba, Leasburg and Bourbon to the Franklin-Crawford County line near Sullivan. Beginning at Cuba, thence southeast via Steelville to Cherryville, thence southeast along the Cherryville-Davisville County road to the intersection of the Davisville-Sligo road, thence following the Davisville-Sligo road in a southwest direction to the Dent-Crawford County line. Beginning at Steelville, thence east to the Washington-Crawford County line, connecting with the east and west road in Washington County.

(29) Dade County — Beginning at the Barton-Dade County line near Golden City, thence east and north to Greenfield, thence east through Polk township, thence south to Everton, thence south and east to the Greene-Dade County line. Beginning at Greenfield, thence north to the Cedar County line. Beginning at Greenfield, thence south via South Greenfield and Pennsboro to Lawrence-Dade County line.

(30) Dallas County — Beginning near the northwest corner of Dallas County on the Hickory-Dallas County line, thence via Urbana and Louisburg in a southeasterly direction to Buffalo, thence south via Olive to Goss school house, thence west and south to Greene-Dallas County line. Beginning at Buffalo, thence in a northeasterly direction to the Dallas-Camden County line. Beginning at Buffalo, thence west to the Dallas-Polk County line.

(31) Daviess County — Beginning at the DeKalb-Daviess County line, near the southwest corner of Daviess County, thence in a northeasterly direction through Winston, Altamont, Gallatin and Jamesport, to the Grundy-Daviess County line. Beginning at Gallatin, thence south to the Daviess-Caldwell County line. Beginning at the Daviess-Harrison County line, north to Pattonsburg, thence in a southerly direction through Pattonsburg to Altamont. Beginning at the DeKalb-Daviess County line, near Weatherby, thence south and east to a point on the state road near Winston.

(32) DeKalb County — Beginning at the Buchanan-DeKalb County line, thence in an easterly direction to the Clinton-DeKalb County line. Beginning at the Buchanan-DeKalb County line, thence in a northeasterly direction through Clarksdale, Maysville and Weatherby to the Daviess-DeKalb County line. Beginning at the Gentry-DeKalb County line, near King City, thence south to Clarksdale. Beginning at the DeKalb-Gentry County line, near King City, on the north and south state road in DeKalb County, thence south and west through Union Star to the Andrew County line. Beginning at the DeKalb-Daviess County line, near the southwest corner of Daviess County, thence south and west to the DeKalb County line at Cameron.

(33) Dent County — Beginning at the Texas-Dent County line, northeast of Licking, thence in a northeasterly direction, through Ranger and Salem to Sligo, thence east to Crawford-Dent County line connecting with the Sligo-Davisville County road west of Cherryville. Beginning at Salem, thence in an easterly direction by way of Stone Hill and Hawes Mill to the Iron-Dent County line southwest of Bixby. Beginning at Salem, thence in a southeasterly direction to the Shannon-Dent County line, connecting with the north and south state road in Shannon County.

(34) Douglas County — Beginning at the Wright-Douglas County line, south of Mansfield, thence in a southwesterly direction to Ava, thence in a southeasterly direction to the Douglas-Ozark County line. Beginning at Ava, thence in a northwesterly direction to the Christian-Douglas County line via Tigris. From Ava southeast to Howell-Douglas County line, just west of Siloam Springs.

(35) Dunklin County — Beginning at the Dunklin-Stoddard County line at the northeast corner of Dunklin County, thence southwest through Malden, Clarkton, Kennett, Caruth, Senath and Cardwell to the Missouri-Arkansas state line at Hopkins River bridge. Beginning at the Dunklin-Butler County line, thence south and east through Campbell and Holcomb to the road described above. Beginning at the Missouri-Arkansas state line west of Kennett, thence easterly through Kennett to the Dunklin-Pemiscot County line.

(36) Franklin County — Beginning at the Gasconade-Franklin County line near Rosebud, thence north and east through Gerald, Leslie, Union and Villa Ridge to the Franklin-St. Louis County line. Beginning at Washington, thence south and east to Villa Ridge. A distance of ten miles, connecting with the above described road. Beginning at Union, thence south and east to St. Clair, thence south and west through Stanton and Sullivan to the Franklin-Crawford County line. Beginning at St. Clair, thence south and east through Lonedell to the Franklin-Jefferson County line near Grubville.

(37) Gasconade County — Beginning at the Gasconade-Osage County line near Mt. Sterling, thence easterly through Mt. Sterling to Drake, thence south and east to Rosebud, thence northeast to the Gasconade-Franklin County line. Beginning at Hermann, thence in a southerly direction to Drake. Beginning at Rosebud, thence south and west through Owensville and Bland to the Gasconade-Osage County line near Belle.

(38) Gentry County — Beginning at King City, thence north to Stanberry, thence east through Albany to the Harrison-Gentry County line, near New Hampton. Beginning at the Worth-Gentry County line, thence south to the east and west road west of Albany, 11.2 miles. Beginning at the Nodaway-Gentry County line, thence east one-half mile, thence south to the Wabash railroad, thence parallel the Wabash railroad south of east to Stanberry, 4.3 miles. Beginning at the Andrew-Gentry County line, thence east to King City. Beginning at Albany, thence south to Evona.

(39) Greene County — Beginning at the Christian-Greene County line near Billings, thence in a northeasterly direction and east direction to Springfield, thence in a northeasterly direction to the Webster-Greene County line. Another prong beginning at the Lawrence-Greene County line, thence in an easterly direction connecting with the above road west of Springfield. Beginning at Springfield, thence southeast through Galloway to the Christian-Greene County line. Another prong beginning on the above road just south of Galloway, thence east to the Webster-Greene County line near Rogersville. Beginning at the Dade-Greene County line, thence in a southeasterly direction connecting with the state road, west of Springfield. Beginning at the Polk-Greene County line, thence south to Springfield. Beginning at the Dallas-Greene County line, thence southwest to Springfield. Beginning at the Lawrence-Greene County line, thence east connecting with the state road west of Republic.

(40) Grundy County — Beginning at the Grundy-Daviess County line, thence in a northeasterly direction through Edinburg, Trenton and Galt to the Grundy-Sullivan County line. Beginning at the Mercer-Grundy County line, thence south through Spickard, Tindall and Trenton to the Livingston County line.

(41) Harrison County — Beginning at the Iowa-Missouri state line, thence south to Bethany, one prong running west to the Gentry-Harrison County line by way of New Hampton and the other running south to Harrison-Daviess County line. Beginning at Bethany, thence in a northeasterly direction to the Mercer-Harrison County line. Beginning south of Bethany, at the end of the south prong of the above road, and continuing southwestwardly to the Daviess-Harrison County line.

(42) Henry County — Beginning at the Johnson-Henry County line near Post Oak, thence south through Shawnee Mound, Clinton and Deepwater to the St. Clair-Henry County line. Beginning at Clinton, thence northeast to Windsor via Lewis and Calhoun. Beginning at Windsor, thence west and north to the Johnson-Henry County line. Beginning at the St. Clair-Henry County line near the northwest corner of St. Clair County, thence north to Montrose and east to Deepwater, on the north and south road in Henry County.

(43) Hickory County — Beginning at the Benton-Hickory County line, thence southeast and south through Cross Timbers and Preston to the Dallas-Hickory County line at the northwest corner of Dallas County. Beginning at Preston, thence west through Hermitage, Wheatland and Weaubleau to the St. Clair-Hickory County line east of Collins. Beginning on east and west road between Weaubleau and Wheatland, thence north to Benton-Hickory County line via Quincy.

(44) Holt County — Beginning at the Atchison-Holt County line, near Milton, thence south to a point east of Craig, where the road forks, one fork going to Craig and the other continuing in a southeasterly direction to Mound City. (One prong through Mound City southwest of Bigelow.) From Mound City east about five miles to the Gibson Corner, thence south to Oregon. (One prong extending from the north and south road from the Gibson Corner to Oregon, east to New Point.) (One prong from Oregon west to Forest City.) From Oregon east and south to the Andrew-Holt County line at the state ferry. Beginning at the northeast corner of Holt County, on the Nodaway-Holt County line, thence south through Maitland to a point directly east of Mound City, thence west to a point connecting with the Mound City-Oregon state road.

(45) Howard County — Beginning on the Missouri River at Glasgow, thence east and southeast through Fayette to the Howard-Boone County line at Rocheport. Beginning at the Randolph-Howard County line at Roanoke, thence south through Armstrong to the above mentioned road northwest of Fayette. Beginning at Fayette, thence south to the Missouri River at Boonville via New Franklin.

(46) Howell County — Beginning at the Texas-Howell County line, thence southeast through Willow Springs and West Plains to the Howell-Oregon County line near Koshkonong. Another prong beginning at Willow Springs, thence east through Mountain View to the Shannon-Howell County line. Beginning at the Ozark-Howell County line, thence in an east and northeasterly direction to West Plains. From Mountain View north to Texas-Howell County line.

(47) Iron County — Beginning at the Iron-Washington County line near Caledonia, thence south to Belleview, thence south and east to Ironton, thence south and west to Glover, thence in a southerly direction through Sabula, Annapolis and Des Arc, to the Iron-Wayne County line. Beginning at the Iron-Reynolds County line near Lesterville, thence north and east to Glover. Beginning at Ironton, thence south and east to the Iron-Madison County line. Beginning at the Iron-Dent County line near Bixby, thence north and east through Bixby and Brule, a distance approximately twenty-five miles to a point on the road first described above, approximately one and one-half miles north of Belleview.

(48) Jackson County — Beginning at the Cass-Jackson County line north of Belton, thence north to Kansas City. Beginning at Kansas City, thence in a southeasterly direction to Lee's Summit, Lonejack, to the Johnson-Jackson County line east of Lonejack. One prong leaving the above state road near Lee's Summit, thence in a southerly direction towards Harrisonville to the Cass-Jackson County line. Another prong from the same road in a southeasterly direction towards Pleasant Hill to the Jackson-Cass County line. Beginning at the east city limits of Kansas City, Missouri, near Leeds, Missouri, and thence via the road known as the Sni-A-Bar road to Grain Valley, Missouri, and thence in a southeasterly direction via Oak Grove to the Lafayette-Jackson County line. Beginning at Kansas City, thence east by way of Independence and Levasy to the Lafayette-Jackson County line.

(49) Jasper County — Beginning at the Newton-Jasper County line near Joplin, thence north through Joplin and northeast and east through Webb City to Carthage, thence north to the Barton-Jasper County line. Beginning at Carthage, thence in a northeasterly direction to the Lawrence-Jasper County line. Beginning at the Lawrence-Jasper County line near the southeast corner of Jasper County, thence west parallel with the Jasper-Newton County line approximately sixteen miles thence north to Carthage. Beginning at Joplin, thence in a northwesterly direction through Carl Junction to the Missouri-Kansas state line.

(50) Jefferson County — Beginning at the Jefferson-St. Louis County line, thence south through Maxville, Kimmswick, Barnhart, Pevely and Herculaneum to Festus, thence south and east to the Jefferson-Ste. Genevieve County line. Beginning at Festus, thence south and west through Hematite, Victoria and DeSoto to the Jefferson-Washington County line. Beginning at DeSoto, thence in a southerly direction to the Jefferson-St. Francois County line. Beginning at the Jefferson-Franklin County line near Grubville, thence in a northeasterly direction through Oermann, Dittmer, Cedar Hill, House Springs and High Ridge to the St. Louis County line, connecting with the Gravois road in St. Louis County.

(51) Johnson County — Beginning at the Cass-Johnson County line, thence east through Kingsville, Holden, Centerview, Warrensburg, and Knob Noster to the Pettis-Johnson County line. Beginning at Warrensburg, thence south to a point one-half mile north of Leeton where the road forks, one fork going south and west via Post Oak to the Johnson-Henry County line on the Clinton road, and the other south and east via Leeton to the Johnson-Henry County line on the Windsor road. Beginning at the Johnson-Jackson County line near the southeast corner of Jackson County east of Lonejack, thence south and east to a point west of Warrensburg, intersecting with the road first described above.

(52) Knox County — Beginning at the Knox-Adair County line, near Hurdland, thence easterly through Hurdland, Edina and Knox City, to the Knox-Lewis County line. Beginning at the Scotland-Knox County line, thence south through Barring, Edina and Plevna, to the Knox-Shelby County line.

(53) Laclede County — Beginning at the Laclede-Webster County line, thence northeast through Lebanon to the Pulaski-Laclede County line. Beginning at Lebanon, thence north via Dove to the Camden-Laclede County line near Decaturville. From Lebanon southeast to Wright-Laclede County line.

(54) Lafayette County — Beginning at the Lafayette-Jackson County line just east of Levasy, thence east by Wellington, Lexington, Dover, Waverly to the Saline-Lafayette County line. Beginning at the Jackson-Lafayette County line, thence in an easterly direction through Odessa and Higginsville to the Saline-Lafayette County line. Beginning at Lexington, thence in a southeasterly direction to Higginsville.

(55) Lawrence County — Beginning at the Barry-Lawrence County line, thence in a northeasterly direction through Verona, Aurora, Marionville, and McKinley to the Christian-Lawrence County line. Beginning at the Lawrence-Jasper County line near the southeast corner of Jasper County, thence east to Mount Vernon to the Greene-Lawrence County line near the southwest corner of Greene County. Beginning at the Lawrence-Jasper County line northeast of Carthage, thence east to the Greene-Lawrence County line.

(56) Lewis County — Beginning at the Lewis-Knox County line near LaBelle, thence easterly through LaBelle, Lewistown and Monticello to Canton. Beginning again at the Lewis-Clark County line near Gregory Landing, thence south through Canton and LaGrange to the Lewis-Marion County line near Taylor.

(57) Lincoln County — Beginning at the Lincoln-Pike County line near Eolia, thence in a southerly direction to Troy, thence south and east through Moscow Mills to the Lincoln-St. Charles County line. Beginning at the Lincoln-Warren County line south of Hawk Point, thence north to Hawk Point, thence north and east through Troy to Winfield, thence south to the Lincoln-St. Charles County line.

(58) Linn County — Beginning at the Linn-Livingston County line, west of Meadville, thence east through Meadville, Laclede, Brookfield and Bucklin, to the Linn-Macon County line. Beginning at the Linn-Sullivan County line, thence southwest to Linneus, thence south and east through Brookfield and Marceline to the Linn-Chariton County line.

(59) Livingston County — Beginning at the Livingston-Caldwell County line, thence north and east through Mooresville, Utica, Chillicothe and Wheeling to the Livingston-Linn County line, west of Meadville. Beginning at the Livingston-Grundy County line, thence in a southeasterly direction through Farmersville, Chillicothe and Avalon to the Livingston-Carroll County line.

(60) McDonald County — Beginning at the Newton-McDonald County line, thence south through Anderson and Noel to the Arkansas-Missouri state line. Beginning at Noel, thence southwest to the Arkansas-Missouri state line, near the southwest corner of McDonald County. Another prong beginning on the state road south of Anderson at Lanagan, thence east to Pineville and southeasterly to the Arkansas-Missouri state line. From Anderson northeast to Rocky Comfort.

(61) Macon County — Beginning at the Macon-Linn County line east of Bucklin, thence easterly through New Cambria, Callao, Bevier and Macon to the Macon-Shelby County line, near Anabel. Beginning at the Macon-Adair County line north of LaPlata, thence south through LaPlata, Atlanta, Macon and Excello to the Macon-Randolph County line.

(62) Madison County — Beginning at the Madison-St. Francois County line near Mine LaMotte, thence south and east to Fredericktown, thence to the Madison-Wayne County line near Coldwater. Beginning at the Madison-Iron County line east of Arcadia, thence in an easterly direction through Fredericktown to the Madison-Bollinger County line near Patton.

(63) Maries County — Beginning at the Maries-Osage County line near Freeburg, thence south and east through Vienna to the Maries-Pulaski County line near Dixon. Beginning at the Maries-Osage-Gasconade County line east of Belle, thence south and west through Belle and Hawkins Store to Vienna. Beginning again at Hawkins Store, thence south and east to the Maries-Phelps County line near St. James.

(64) Marion County — Beginning at the Marion-Shelby County line near Hunnewell, thence east and north through Ely to Hannibal. Beginning at the Marion-Lewis County line north of Taylor, thence south through Taylor to Palmyra, thence south and east to Hannibal, thence south and west to the Marion-Ralls County line, near Oakwood. Beginning at Palmyra, thence westwardly to Philadelphia to the Marion-Shelby County line.

(65) Mercer County — Beginning at the Mercer-Harrison County line, thence north and east through Princeton and Ravanna, to the Mercer-Putnam County line. Beginning at the Missouri-Iowa state line in Mercer County, at Lineville, thence south and west through the towns of Mercer and Princeton to the Mercer-Grundy County line.

(66) Miller County — Beginning at the Cole-Miller County line east of Eldon, thence west to Eldon and southwest to Camden-Miller County line by the way of Bagnell. Beginning at the Morgan-Miller County line northwest of Eldon, thence in a southeasterly direction via Eldon, Tuscumbia, Iberia via Petrican ford of Big Tavern Creek to the Pulaski-Miller County line north of Crocker. Beginning at Tuscumbia, thence northwest to Cole-Miller County line near Eugene.

(67) Mississippi County — Beginning at the Mississippi-Scott County line near Buckeye, thence north and east through Charleston to Birds Point. Beginning at the Mississippi-Scott County line near Diehlstadt, thence southeasterly approximately four miles to the road described above. Beginning at Charleston, thence southerly to a point near Anniston where the road forks, one portion extending to Wolf Island and the other to the southwest to the Mississippi-New Madrid County line near East Prairie.

(68) Monroe County — Beginning at the Monroe-Randolph County line, thence northeasterly through Madison to Paris, thence southeasterly to the Monroe-Ralls County line, west of Perry. Beginning at the Monroe-Marion County line at Monroe City, thence south and west through Monroe City and Stoutsville to Paris. Beginning at Paris, thence south and east to the Monroe-Audrain County line. Beginning at the Monroe-Shelby County line, south of Shelbina, thence south and east to Paris.

(69) Moniteau County — Beginning at Cooper-Moniteau County line near the Moniteau-Morgan County line, thence east through Tipton and California to the Cole-Moniteau County line. Beginning at Tipton, thence south to the Morgan-Moniteau County line through Fortuna. Beginning at California, thence north to the Cooper-Moniteau County line on the Prairie Home road.

(70) Montgomery County — Beginning at the Montgomery-Callaway County line west of Mineola, thence easterly to Mineola, thence northeasterly to Danville, thence south and east through High Hill and Jonesburg to the Montgomery-Warren County line. Beginning at the Montgomery-Audrain County line, thence south and east through Wellsville, Montgomery, New Florence, Big Spring and McKittrick to the Missouri River.

(71) Morgan County — Beginning at the Moniteau-Morgan County line near Fortuna, thence south through Versailles and Gravois Mill to the Camden-Morgan County line. Beginning at the Benton-Morgan County line, thence east to Versailles and southeast through Barnett to the Morgan-Miller County line near Eldon.

(72) New Madrid County — Beginning at the New Madrid-Scott County line south of Sikeston, thence in a southerly direction to New Madrid, thence southwest through Portageville to the New Madrid-Pemiscot County line. Beginning at the New Madrid-Dunklin County line at Malden, thence in an easterly direction through Risco to a point in the above described road north of Marston. Beginning at the New Madrid-Stoddard County line near Morehouse, thence in a northeasterly direction through Morehouse to the New Madrid-Scott County line.

(73) Newton County — Beginning at the Jasper-Newton County line near Joplin, thence southeast to Neosho, thence southwest to the Newton-McDonald County line. Beginning at the Oklahoma-Missouri state line at Seneca, thence east through Neosho, via Granby, to the Barry-Newton County line near the northwest corner of Barry County.

(74) Nodaway County — Beginning at the Missouri-Iowa state line near Hopkins, thence south through Pickering, Maryville and Barnard, to the Nodaway-Andrew County line. Beginning at the Nodaway-Atchison County line, thence east and south through Burlington Junction to Maryville, connecting with the north and south state road. Beginning again on the north and south road, south of Maryville, thence easterly through Ravenwood to the Nodaway-Gentry County line.

(75) Oregon County — Beginning at the Oregon-Howell County line north of Koshkonong, thence south and east through Koshkonong and Thayer to the Missouri-Arkansas state line. Beginning at the Oregon-Shannon County line south of Birch Tree, thence south and east through Alton to the Oregon-Ripley County line. From Alton southwest to Thayer.

(76) Osage County — Beginning at Huber's Ferry at the Osage-Cole County line, thence in an easterly direction to Loose Creek and Linn to the Osage-Gasconade County line near Mt. Sterling. Beginning at Chamois, thence south and west to an intersection with the above road, approximately nine miles east of Linn. Beginning at the Huber's Ferry and thence south and east through Westphalia and Freeburg to the Osage-Maries County line.

(77) Ozark County — Beginning at the Douglas-Ozark County line, thence southeast to Gainesville, thence easterly to the Howell-Ozark County line. Beginning at Gainesville, southwesterly to the Arkansas-Missouri state line. Beginning at or near the Douglas-Ozark County line on the state road from Ava to Gainesville, thence southwest via or in the vicinity of Foil to Thornfield, thence southwest to Longrun.

(78) Pemiscot County — Beginning at the Pemiscot-New Madrid County line near Portageville, thence south and west through Hayti, Canady, Steele and Holland to the Missouri-Arkansas state line. Beginning at the Pemiscot-Dunklin County line east of Kennett, thence east to Hayti and thence southeast to Caruthersville.

(79) Pettis County — Beginning at the Johnson-Pettis County line, thence east through Sedalia and Smithton to the Morgan-Pettis County line. Beginning at the Saline-Pettis County line, thence south through Sedalia to the Pettis-Benton County line near Ionia. Beginning at the Pettis-Henry County line at Windsor, thence due east approximately nine and one-half miles to an intersection with the north and south road described above.

(80) Perry County — Beginning at the Perry-Ste. Genevieve County line south of St. Marys, thence south and east through Perryville and Longtown to the Perry-Cape Girardeau County line near Appleton. Beginning on the Mississippi River near Claryville, thence south and west through Perryville via Silver Lake to the Perry-Bollinger County line near Alliance.

(81) Phelps County — Beginning at the Phelps-Pulaski County line, thence north and east through Newburg, Rolla and St. James to the Phelps-Crawford County line. Beginning at the Phelps-Texas County line, thence north and east through Edgar Springs to Rolla. Beginning at the Phelps-Maries County line, thence south and east to St. James.

(82) Pike County — Beginning at the Pike-Ralls County line near Frankford, thence south and east through Frankford, McCune and Bowling Green, to Eolia, thence south to the Pike-Lincoln County line. From Louisiana to Bowling Green, thence west to Pike-Audrain County line east of Vandalia.

(83) Platte County — Beginning at the Platte-Buchanan County line, thence south through Dearborn, Platte City, thence southeastwardly through Parkville, to the Platte-Clay County line, at the southeast corner of Platte County. Beginning at the Missouri River opposite Leavenworth, Kansas, thence east to Platte City, thence eastwardly to the Platte-Clay County line. Beginning at the Platte-Clay County line west of Nashua, thence westwardly to a point connecting with the road first described above.

(84) Polk County — Beginning at the Cedar-Polk County line west of Fairplay, thence east through Fairplay to Bolivar, thence south to the Greene-Polk County line. Beginning at the St. Clair-Polk County line, thence south to Fairplay, via Humansville and Dunnegan. Beginning at Bolivar, thence east to the Dallas-Polk County line.

(85) Pulaski County — Beginning at the Pulaski-Laclede County line, thence north and east through Laquey and Waynesville to the Pulaski-Phelps County line. Beginning at the Pulaski-Maries County line near Dixon, thence in a southerly direction through Dixon to Anderson's School, connecting with the above described road, approximately seven miles east of Waynesville. Beginning at the Pulaski-Miller County line, thence south and west via Crocker to Waynesville. Beginning at Waynesville, thence south via Bloodland to the Pulaski-Texas County line.

(86) Putnam County — Beginning at the Putnam-Mercer County line, near Ravanna, thence easterly through Unionville and Livonia to the Putnam-Schuyler County line. Beginning at the Missouri-Iowa state line north of Unionville, thence south to Unionville, thence south and west to the Putnam-Sullivan County line.

(87) Ralls County — Beginning at the Ralls-Marion County line near Oakwood, thence south and west to New London, thence south and east to the Ralls-Pike County line, near Frankford. Beginning at the Ralls-Monroe County line, thence east to Perry, thence north and east through Center to New London. Beginning at Perry, thence in a southerly direction to the Audrain County line.

(88) Randolph County — Beginning at the Randolph-Chariton County line, thence east and south through Huntsville, Moberly and Clark to the Randolph-Audrain County line. Beginning at the Randolph-Macon County line south of Excello, thence south through Cairo and Jacksonville to Moberly, thence north and east to the Randolph-Monroe County line. Beginning at the Randolph-Boone County line near Clark, thence north a distance of approximately three miles and connecting with the road as described above. Beginning at the Randolph-Howard County line, thence north and east to Huntsville.

(89) Ray County — Beginning at the road at the Clay County line, near Excelsior Springs, thence south and east through Richmond and Hardin, to the Ray-Carroll County line. Beginning at the Ray-Caldwell County line south of Kingston, thence south and east to Richmond. From Richmond southeast to Lexington.

(90) Reynolds County — Beginning at the Reynolds-Iron County line near Glover, thence westerly to Centerville, then south through Ellington to the Reynolds-Carter County line, approximately four miles west of Garwood. Beginning at Garwood, thence easterly to the Reynolds-Wayne County line. From Centerville northwest to Stone Hill.

(91) Ripley County — Beginning at the Ripley-Oregon County line, thence easterly through Doniphan to the Ripley-Butler County line near Fairdealing. Beginning at a point on the road described above, approximately two miles east of Doniphan, thence northwardly to the Ripley-Carter County line near Grandin. From Doniphan in a southwesterly direction to Arkansas state line, connecting with Arkansas state road.

(92) St. Charles County — Beginning at the Warren-St. Charles County line east of Warrenton, thence in an easterly direction to St. Charles, thence in a northerly and easterly direction to the Mississippi River north of West Alton. Beginning on the above described road near Wentzville, thence in a northerly direction via Wentzville to the Lincoln-St. Charles County line south of Moscow Mills. Beginning at the Lincoln-St. Charles County line south of Winfield, thence in a southeasterly direction to St. Peters.

(93) St. Clair County — Beginning at the Henry-St. Clair County line, thence southeast through Lowry City and Osceola and Collins to the Polk-St. Clair County line. Also a prong from Collins east to the Hickory-St. Clair County line. Beginning at the Cedar-St. Clair County line near El Dorado Springs, thence northeast and east via Tiffin to Osceola. Beginning at the Bates-St. Clair County line west of Appleton City, thence east and north to the Henry-St. Clair County line, south of Montrose.

(94) St. Francois County — Beginning at the St. Francois-Jefferson County line near the M.R. & B.T. tunnel, thence south to Bonne Terre, thence in a southeasterly direction through Desloge, St. Francois, Flat River, Farmington and Libertyville to the St. Francois-Madison County line. Beginning at the St. Francois-Washington County line, approximately one mile west of Bismarck near the southern boundary of Washington County, thence north and east through Bismarck and Elvins to Flat River. Beginning at Farmington, thence in an easterly direction to the St. Francois-Ste. Genevieve County line.

(95) Ste. Genevieve County — Beginning at the Ste. Genevieve-Jefferson County line near Danby, thence south and east through Bloomsdale to Ste. Genevieve, thence in a southerly direction through St. Marys to the Ste. Genevieve-Perry County line. Beginning at the Ste. Genevieve-St. Francois County line east of Farmington, thence east and north through Weingarten to Ste. Genevieve.

(96) St. Louis County — Beginning at the city limits of St. Louis at Wellston, thence in a northwesterly direction over what is known as the St. Charles Rock Road to the Missouri River bridge at the city of St. Charles. Beginning at the city limits of St. Louis, thence in a westerly direction through Manchester and Ballwin, over what is known as the Manchester Road to the Franklin County line. Beginning at the city limits of St. Louis, thence in a southwesterly direction over what is known as the Gravois Road to the St. Louis-Jefferson County line. Beginning at the city limits of St. Louis, thence in southwesterly direction over what is known as the Lemay Ferry Road to the St. Louis-Jefferson County line.

(97) Saline County — Beginning at the Pettis-Saline County line, thence north through Marshall, continuing north to the Missouri River and the Carroll-Saline County line. Beginning at the Saline-Lafayette County line near Waverly, thence in an easterly and southerly direction through Malta Bend, Marshall to Arrow Rock on the Missouri River. Beginning at the Lafayette-Saline County line east of Higginsville, thence in an easterly direction to Marshall, thence in a northeasterly direction via Slater and Gilliam to the Missouri River near Glasgow.

(98) Schuyler County — Beginning at the Schuyler-Putnam County line, thence north and east through Glenwood to Lancaster, thence south and east through Downing to the Schuyler-Scotland County line. Beginning at the Missouri-Iowa state line north of Lancaster to Lancaster, thence southwest through Queen City and Green Top to the Schuyler-Adair County line.

(99) Scotland County — Beginning at the Schuyler-Scotland County line, thence south and east to Memphis, thence easterly through Arbela and Granger to the Scotland-Clark County line. Beginning at the Missouri-Iowa state line, thence south through Memphis to the Scotland-Knox County line.

(100) Scott County — Beginning at the Scott-Cape Girardeau County line south of Cape Girardeau, thence south and west through Kelso, Benton, Morley and Sikeston to the Scott-New Madrid County line. Beginning at Benton, thence south and east to the Scott-Mississippi County line, near Diehlstadt. Beginning at the Scott-New Madrid County line, thence northeasterly through Sikeston to the Scott-Mississippi County line.

(101) Shannon County — Beginning at the Shannon-Howell County line near Mountain View, thence eastwardly through Birch Tree to the Shannon-Carter County line. Beginning at Eminence, thence south through Winona to the road described above. Beginning at Birch Tree, thence southwardly to the Shannon-Oregon County line. From Eminence north to Shannon-Dent County line, crossing at a point between Rector and Sinking post offices.

(102) Shelby County — Beginning at the Shelby-Macon County line, thence south and east through Clarence, Lentner and Shelbina and Lakenan to the Shelby-Marion County line near Hunnewell. Beginning at the Shelby-Knox County line, thence south and east through Bethel to Shelbyville, thence south to Shelbina. Beginning at Shelbina, thence south and east to the Monroe County line.

(103) Stoddard County — Beginning at the Stoddard-Butler County line near Fisk, thence easterly through Dudley and Dexter to the Stoddard-New Madrid County line near Morehouse. Beginning at the Stoddard-Cape Girardeau County line near the western boundary to Cape Girardeau County, thence in a southerly direction through Advance, Bloomfield, Dexter and Bernie to the Stoddard-Dunklin County line. Beginning at the Bollinger-Stoddard County line near Puxico, thence southwardly to a point below Puxico. Beginning at the Bollinger-Stoddard County line, thence southeast to Advance.

(104) Stone County — Beginning at the Lawrence-Stone County line at the northwest corner of Stone County, thence southeast through Crane, Galena to Reed Springs, thence south to the Arkansas-Missouri state line at Blue Eye. Beginning on the above road just north of the Arkansas state line, thence in a northeasterly direction towards Hollister to the Taney-Stone County line. Beginning at the Stone-Christian County line, thence in a southeasterly direction to the Stone-Taney County line. From Galena east via Abesville to north and south state road from Ozark to Branson. From Galena west to Stone-Barry County line.

(105) Sullivan County — Beginning at the Sullivan-Grundy County line near Galt, thence north and east through Humphrey, Reger and Milan, Green City and Greencastle to the Sullivan-Adair County line. Beginning at the Sullivan-Putnam County line, thence south and west through Milan to the Sullivan-Linn County line at Browning.

(106) Taney County — Beginning at the Stone-Taney County line near the northwest corner of Taney County, thence southeast to Branson, thence south through Hollister to the Arkansas-Missouri state line. Beginning at the Stone-Taney County line, thence northeast to a point two and one-half miles south of Hollister. Beginning again at Branson, thence in an east and northerly direction to Forsyth, thence in a northwest and west direction to the Stone-Taney County line. From Forsyth northeast via Dickens, Taneyville, Bradleyville and Brown Branch to Taney-Douglas County line.

(107) Texas County — Beginning at the Wright-Texas County line near Mountain Grove, thence east to Cabool, thence in a northeasterly direction to Houston, thence in an easterly and northerly direction through Licking to the Phelps-Texas County line north of Licking. Beginning at Licking, thence in a northeasterly direction to the Dent-Texas County line southwest of Ranger. Beginning on the state road east of Houston, thence in a southeasterly direction and southerly direction via Summerville to the Howell-Texas County line, near the southeast corner of Texas County. Beginning at Houston, thence in a northwesterly direction via Plato to the Pulaski-Texas County line. Beginning at Cabool, thence in a southeasterly direction to the Howell-Texas County line northwest of Willow Springs.

(108) Vernon County — Beginning at the Bates-Vernon County line south of Rich Hill, thence south through Arthur and Horton to Nevada and southeast through Milo and Sheldon to the Barton-Vernon County line. Beginning at the Missouri-Kansas state line, thence east through Deerfield and Nevada to the Cedar-Vernon County line west of El Dorado Springs.

(109) Warren County — Beginning at the Warren-Montgomery County line near Jonesburg, thence south and east through Warrenton to the Warren-St. Charles County line. Beginning at the Warren-Lincoln County line, south of Hawk Point, thence south to Warrenton. Beginning at Warrenton, thence south and east through Marthasville and Dutzow to the Missouri River.

(110) Washington County — Beginning at the Washington-Jefferson County line, thence southwest to Potosi, thence south and east through Caledonia to the Washington-Iron County line. Beginning at the Washington-Crawford County line, thence in an easterly direction to Potosi. Beginning at Caledonia, thence in a southeasterly direction to the Washington-St. Francois County line, approximately one mile west of Bismarck.

(111) Wayne County — Beginning at the Wayne-Reynolds County line near the southern boundary of Reynolds County, thence east to Leeper, thence in a northerly direction to Piedmont, thence north and east through Sylvia to the Wayne-Bollinger County line. Beginning at the Wayne-Iron County line near Des Arc, thence south to Piedmont. Beginning at the Wayne-Madison County line near Coldwater, thence south through Coldwater, Sylvia and Greenville to the Wayne-Butler County line.

(112) Webster County — Beginning at the Greene-Webster County line, thence northeast to Northview, thence to Marshfield, thence northeast and north via Niangua to the Laclede-Webster County line. Beginning at the Greene-Webster County line near Rogersville, thence east through Rogersville, Fordland, Diggins and Seymour to the Wright-Webster County line.

(113) Worth County — Beginning at the Worth-Nodaway County line, east through Grant City and Allendale to the Worth-Harrison County line. Beginning at the Missouri-Iowa state line, connecting with the Iowa state primary road, thence south, approximately one-half mile east of Irena, thence south through Grant City and Worth, to the Worth-Gentry County line.

(114) Wright County — Beginning at the Webster-Wright County line, thence east through Mansfield and Mountain Grove to the Texas-Wright County line. Beginning at Hartville, thence southwest through Mansfield to the Wright-Douglas County line. From Hartville northeast, via Grove Spring to Laclede-Wright County line.

(115) Southern highway connection — Beginning at the Pettis-Morgan County line east of Smithton, thence in an easterly direction connecting with the east and west road in Moniteau County north of Tipton; provided, that the highways and transportation commission is authorized and empowered to designate the routes and types of the higher type roads of approximately one thousand five hundred miles connecting the principal population centers of the state, and to make such changes in the routes of said roads as it may deem necessary in the interest of economy and directness of routes, and is authorized to commence the construction of said higher type roads at such place or places on such routes as it may deem advisable; provided further, that no changes in designation shall increase the total mileage of the state highway system.

(RSMo 1939 § 8768)

Prior revision: 1929 § 8120



Section 227.030 Construction and maintenance of highway system under supervision and control of commission.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

227.030. Construction and maintenance of highway system under supervision and control of commission. — 1. The construction and maintenance of said highway system and all work incidental thereto shall be under the general supervision and control of the state highways and transportation commission, which is hereby authorized, empowered and directed to take whatever steps may be necessary to cause said state highway system to be constructed at the earliest possible time, consistent with good business management and funds available, after this chapter takes effect, and also to provide for the proper maintenance of said state highway system.

2. The state highways and transportation commission shall have power to make all final decisions affecting the work provided for herein and all rules and regulations it may deem necessary not inconsistent with this chapter for the proper management and conduct of said work and for carrying out all of the provisions of this chapter in such manner as shall be to the best interest and advantage of the people of the state.

3. The commission is hereby given power and authority to purchase, lease, or otherwise acquire and supply any tools, machinery, supplies, material and labor needed for said work and to pay for engineering, preparation of plans and specifications, cost of advertising, engineering supervision and inspection, and all expenses and contingencies in connection with the construction and maintenance of such state highway system.

(RSMo 1939 § 8763)

Prior revision: 1929 § 8115



Section 227.040 Engineer to make surveys, plans, specifications.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

227.040. Engineer to make surveys, plans, specifications. — The engineer shall proceed to cause surveys to be made of the state highway system as designated in section 227.020, and to prepare detail plans and specifications for each part thereof as soon as practicable; provided, however, that wherever surveys have heretofore been made, it shall be the duty of the engineer, when practicable, to adopt and utilize such surveys, together with plans and specifications if any have been made by the transportation department.

(RSMo 1939 § 8769)

Prior revision: 1929 § 8121



Section 227.050 Commission may act on engineer's recommendations.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

227.050. Commission may act on engineer's recommendations. — The engineer shall, as soon as practicable, submit to the commission in writing his recommendations as to detail plans, width of right-of-way and surfaced roadway and type and character of construction for each county, and at the same time furnish a copy thereof to the county clerk for public information. The commission may approve, disapprove, modify or amend the proposals so recommended, and the action of the commission thereon shall be the action of the department on such subject, and shall not be modified or disturbed except by subsequent action of the commission.

(RSMo 1939 § 8774)

Prior revision: 1929 § 8126



Section 227.060 Commission to determine width and character of construction — minimum width.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

227.060. Commission to determine width and character of construction — minimum width. — The commission shall determine the width of the right-of-way and of the surface roadway of state highways and shall also determine the type and character of construction. In making decision as to widths, types and character of construction, there shall be taken into consideration the probable volume and weight of intercounty and intracounty vehicular traffic over such state highways, the density of population and the character of the territory through which such state highways are to be constructed. Durability and low maintenance cost shall be considered in connection with the probable volume and weight of such traffic; provided, that in the construction of state roads, no width of less than twelve feet of hard surface shall be considered.

(RSMo 1939 § 8773)

Prior revision: 1929 § 8125



Section 227.070 State highway through municipality — construction.

Effective 28 Aug 1949

Title XIV ROADS AND WATERWAYS

227.070. State highway through municipality — construction. — Whenever any state highway passes through a municipality the state shall not pay for road surfacing wider or of a higher type of construction than the road as constructed up to the boundary of such municipality.

(RSMo 1939 § 8781, A. 1949 S.B. 1074)

Prior revision: 1929 § 8133



Section 227.080 Certain bridges part of state highway system.

Effective 28 Aug 1949

Title XIV ROADS AND WATERWAYS

227.080. Certain bridges part of state highway system. — All bridges which have heretofore been constructed or rebuilt or which may hereafter be constructed or built over navigable streams by or under the order of the state highways and transportation commission of Missouri, either entirely with state funds or in part with state funds, and local funds, or with local funds or any easement over any privately owned bridge now or hereafter constructed or built in good repair which may be tendered free and without consideration to the state highways and transportation commission, and which bridges are located at points where such streams intersect the state highways, and all bridges now under contract to be erected by the state highways and transportation commission, or in whole or in part from funds of the state highways and transportation commission, shall be regarded as part of the state highways, and all such bridges shall be maintained by the state highways and transportation commission.

(RSMo 1939 § 8787, A. 1949 S.B. 1074)

Prior revision: 1929 § 8139



Section 227.090 Laws relating to roads to apply to state highways and officers of commission, when.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

227.090. Laws relating to roads to apply to state highways and officers of commission, when. — All laws of this state relating to the construction, maintenance or obstruction of roads, which do not conflict with the provisions of chapters 226 and 227 and are consistent with the provisions of said chapters, shall apply to the construction, maintenance and obstruction of all state highways, and the duties and powers imposed by such laws on certain officials shall devolve upon the engineer, or other officer of the highways and transportation commission designated by the commission.

(RSMo 1939 § 8761)

Prior revision: 1929 § 8113



Section 227.100 Publication of notices, where — construction bids — rejection — bond required.

Effective 28 Aug 2002

Title XIV ROADS AND WATERWAYS

227.100. Publication of notices, where — construction bids — rejection — bond required. — 1. All contracts for the construction of said work shall be let to the lowest responsible bidder or bidders after notice and publication of an advertisement in a newspaper published in the county where the work is to be done, and in such other publications as the commission may determine.

2. Each bid shall be accompanied by a certified check or a cashier's check or a bid bond, guaranteed by a surety company authorized by the director of the department of insurance, financial institutions and professional registration to conduct surety business in the state of Missouri, equal to five percent of the bid, which certified check, cashier's check, or bid bond shall be deposited with the commissioner as a guaranty and forfeited to the state treasurer to the credit of the state road fund in the event the successful bidder fails to comply with the terms of the proposal, and return to the successful bidder on execution and delivery of the performance bond provided for in subsection 4. The checks of the unsuccessful bidders shall be returned to them in accordance with the terms of the proposal.

3. All notices of the letting of contracts under this section shall state the time and place when and where bids will be received and opened, and all bids shall be sealed and opened only at the time and place mentioned in such notice and in the presence of some member of the commission or some person named by the commission for such purpose.

4. The successful bidders for the construction of said work shall enter into contracts furnished and prescribed by the commission and shall give good and sufficient bond, in a sum equal to the contract price, to the state of Missouri, with sureties approved by the commission and to ensure the proper and prompt completion of said work in accordance with the provisions of said contracts, and plans and specifications; provided, that if, in the opinion of the majority of the members of the commission, the lowest bid or bids for the construction of any of the roads, or parts of roads, herein authorized to be constructed, shall be excessive, then, and in that event, said commission shall have the right, and it is hereby empowered and authorized to reject any or all bids, and to construct, under its own direction and supervision, all of such roads and bridges, or any part thereof.

(RSMo 1939 § 8764, A.L. 1963 p. 393, A.L. 1967 p. 351, A.L. 1969 p. 367, A.L. 2002 H.B. 1196)

Prior revision: 1929 § 8116

(1964) Insurance agents who procured insurance for subcontractors on highway construction project and paid the premiums to insurer and took a note from the subcontractor therefor were entitled to sue as beneficiaries on contractor's bond for insurance premiums paid. State v. Storms-Green Construction Co. (A.), 382 S.W.2d 812.



Section 227.102 Electronic bidding authorized, requirements and criteria — rulemaking authority.

Effective 28 Aug 2008

Title XIV ROADS AND WATERWAYS

227.102. Electronic bidding authorized, requirements and criteria — rulemaking authority. — 1. Notwithstanding any other provision of law to the contrary, the commission is authorized to receive bids and bid bonds for any contract for construction, maintenance, repair, or improvement of any bridge or highway on the state highway system electronically via the internet. Such electronically submitted bids and bid bonds shall contain digital signatures and seals, and all other required bid information and certifications, in accordance with commission administrative rules, sections 432.200 to 432.295, and with any applicable federal competitive bidding requirements. At its discretion, the commission may elect to receive both electronic and paper bids, or the commission may specify electronic bidding exclusively for any proposed contract.

2. Any electronic bidding program or service implemented by the commission and the electronic bid and bid bond vendor shall meet the following criteria, at a minimum:

(1) Each bidder must be able to transmit an electronic bid and bid bond securely and confidentially through bid encryption or other protection measures;

(2) Each bidder must receive prompt confirmation of the timely electronic filing of the bidder's bid and bid bond;

(3) Each bidder must be able to withdraw or replace the bidder's filed electronic bid and bid bond prior to the time bids are opened;

(4) Each bid filed electronically must be inaccessible or unreadable to all others except for the bidder prior to the time bids are opened;

(5) The portal for filing bids must have a mechanism to block any additional bids or modifications to bids when bids are scheduled to be opened; and

(6) Commission representatives and officials of the department of transportation must have full and immediate access to the bids and bid bonds at the time bids are designated to be opened, but not prior to that time.

3. The commission is authorized to promulgate administrative rules to administer the provisions in this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2008, shall be invalid and void.

(L. 2008 S.B. 930 & 947)



Section 227.103 Annual bid bond for construction and maintenance projects authorized — rulemaking authority.

Effective 28 Aug 2008

Title XIV ROADS AND WATERWAYS

227.103. Annual bid bond for construction and maintenance projects authorized — rulemaking authority. — 1. Notwithstanding any other provision of law to the contrary, the commission is authorized to accept an annual bid bond for its construction and maintenance projects. The commission shall prescribe the form and content of an annual bid bond under the provisions set forth in the Missouri standard specifications for highway construction, or its successor.

2. The commission is authorized to promulgate administrative rules to administer the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2008, shall be invalid and void.

(L. 2008 S.B. 930 & 947)



Section 227.105 Accepting bids by certain contractors not allowed, when — minimum qualifications — bidder to provide information — information protected from disclosure — rulemaking authority.

Effective 28 Aug 1996

Title XIV ROADS AND WATERWAYS

227.105. Accepting bids by certain contractors not allowed, when — minimum qualifications — bidder to provide information — information protected from disclosure — rulemaking authority. — 1. The department of transportation shall not accept any bid for a highway project with an estimated cost in excess of two million dollars received from a contractor which has performed no work for the department during the preceding five years unless the department determines the contractor making such bid satisfies the provisions of subsections 2 and 3 of this section.

2. For the purposes of determining the qualifications of contractors governed by subsection 1 of this section, the department of transportation shall promulgate rules and regulations which determine said contractor's minimum qualifications necessary for the contractor's bid to be acceptable for a highway project in excess of two million dollars. The minimum qualifications shall determine the types of work and the maximum amount of work on which a contractor may submit a bid. The minimum qualifications shall be in regards to, but are not limited to, the following:

(1) The contractor's experience in performing the type of work project to be bid, including the construction experience of personnel necessary for the project;

(2) The contractor's ability to complete the work project to the satisfaction of the department and in a timely manner, including a listing of previous completed projects similar to the work project;

(3) The types of work the contractor is qualified to perform;

(4) The contractor's insurance coverage, including comprehensive general liability, workers' compensation and automobile coverage;

(5) The contractor's designation of a Missouri resident as its agent for the receipt of legal process; *

(6) The contractor's listing of all current projects in progress, including the value of projects not yet completed and their completion dates;

(7) The equipment the contractor has available for the project which includes a list of the specific equipment available for the project;

(8) Where practical, the contractor's bonding company shall provide records of its most recent audit.

3. Any contractor which has performed no work for the department during the preceding five years and is making a bid for a project with an estimated cost in excess of two million dollars shall provide information to the department necessary for a determination of minimum qualifications pursuant to subsection 2 of this section.

4. All information submitted by a contractor to the department relevant to a determination of minimum qualifications and all information used by the department to determine said contractor's qualifications shall be protected from disclosure pursuant to the provisions of section 610.021.

5. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1996 H.B. 991 § 14)

*Word "and" appears in original rolls.



Section 227.107 Design-build project contracts permitted, limitations, exceptions — definitions — written procedures required — submission of detailed disadvantaged business enterprise participation plan — bid process — rulemaking authority — status report to general assembly — cost estimates to be published.

Effective 28 Aug 2016

Title XIV ROADS AND WATERWAYS

227.107. Design-build project contracts permitted, limitations, exceptions — definitions — written procedures required — submission of detailed disadvantaged business enterprise participation plan — bid process — rulemaking authority — status report to general assembly — cost estimates to be published. — 1. Notwithstanding any provision of section 227.100 to the contrary, as an alternative to the requirements and procedures specified by sections 227.040 to 227.100, the state highways and transportation commission is authorized to enter into highway design-build project contracts. The total number of highway design-build project contracts awarded by the commission in any state fiscal year shall not exceed two percent of the total number of all state highway system projects awarded to contracts for construction from projects listed in the commission’s approved statewide transportation improvement project for that state fiscal year.

2. Notwithstanding provisions of subsection 1 of this section to the contrary, the state highways and transportation commission is authorized to enter into additional design-build contracts for the design, construction, reconstruction, or improvement of Missouri Route 364 as contained in any county with a charter form of government and with more than two hundred fifty thousand but fewer than three hundred fifty thousand inhabitants and in any county with a charter form of government and with more than one million inhabitants, and the State Highway 169 and 96th Street intersection located within a home rule city with more than four hundred thousand inhabitants and located in more than one county. The state highways and transportation commission is authorized to enter into an additional design-build contract for the design, construction, reconstruction, or improvement of State Highway 92, contained in a county of the first classification with more than one hundred eighty-four thousand but fewer than one hundred eighty-eight thousand inhabitants, from its intersection with State Highway 169, east to its intersection with State Highway E. The state highways and transportation commission is authorized to enter into an additional design-build contract for the design, construction, reconstruction, or improvement of US 40/61 I-64 Missouri River Bridge as contained in any county with a charter form of government and with more than one million inhabitants and any county with a charter form of government and with more than two hundred fifty thousand but fewer than three hundred fifty thousand inhabitants.

3. For the purpose of this section a “design-builder” is defined as an individual, corporation, partnership, joint venture or other entity, including combinations of such entities making a proposal to perform or performing a design-build highway project contract.

4. For the purpose of this section, “design-build highway project contract” is defined as the procurement of all materials and services necessary for the design, construction, reconstruction or improvement of a state highway project in a single contract with a design-builder capable of providing the necessary materials and services.

5. For the purpose of this section, “highway project” is defined as the design, construction, reconstruction or improvement of highways or bridges under contract with the state highways and transportation commission, which is funded by state, federal or local funds or any combination of such funds.

6. In using a design-build highway project contract, the commission shall establish a written procedure by rule for prequalifying design-builders before such design-builders will be allowed to make a proposal on the project.

7. In any design-build highway project contract, whether involving state or federal funds, the commission shall require that each person submitting a request for qualifications provide a detailed disadvantaged business enterprise participation plan. The plan shall provide information describing the experience of the person in meeting disadvantaged business enterprise participation goals, how the person will meet the department of transportation’s disadvantaged business enterprise participation goal and such other qualifications that the commission considers to be in the best interest of the state.

8. The commission is authorized to issue a request for proposals to a maximum of five design-builders prequalified in accordance with subsection 6 of this section.

9. The commission may require approval of any person performing subcontract work on the design-build highway project.

10. Notwithstanding the provisions of sections 107.170, and 227.100, to the contrary, the commission shall require the design-builder to provide to the commission directly such bid, performance and payment bonds, or such letters of credit, in such terms, durations, amounts, and on such forms as the commission may determine to be adequate for its protection and provided by a surety or sureties authorized to conduct surety business in the state of Missouri or a federally insured financial institution or institutions, satisfactory to the commission, including but not limited to:

(1) A bid or proposal bond, cash or a certified or cashier’s check;

(2) A performance bond or bonds for the construction period specified in the design-build highway project contract equal to a reasonable estimate of the total cost of construction work under the terms of the design-build highway project contract. If the commission determines in writing supported by specific findings that the reasonable estimate of the total cost of construction work under the terms of the design-build highway project contract is expected to exceed two-hundred fifty million dollars and a performance bond or bonds in such amount is impractical, the commission shall set the performance bond or bonds at the largest amount reasonably available, but not less than two-hundred fifty million dollars, and may require additional security, including but not limited to letters of credit, for the balance of the estimate not covered by the performance bond or bonds;

(3) A payment bond or bonds that shall be enforceable under section 522.300 for the protection of persons supplying labor and material in carrying out the construction work provided for in the design-build highway project contract. The aggregate amount of the payment bond or bonds shall equal a reasonable estimate of the total amount payable for the cost of construction work under the terms of the design-build highway project contract unless the commission determines in writing supported by specific findings that a payment bond or bonds in such amount is impractical, in which case the commission shall establish the amount of the payment bond or bonds; except that the amount of the payment bond or bonds shall not be less than the aggregate amount of the performance bond or bonds and any additional security to such performance bond or bonds; and

(4) Upon award of the design-build highway project contract, the sum of the performance bond and any required additional security established under subdivisions (2) and (3) of this subsection shall be stated, and shall be a matter of public record.

11. The commission is authorized to prescribe the form of the contracts for the work.

12. The commission is empowered to make all final decisions concerning the performance of the work under the design-build highway project contract, including claims for additional time and compensation.

13. The provisions of sections 8.285 to 8.291 shall not apply to the procurement of architectural, engineering or land surveying services for the design-build highway project, except that any person providing architectural, engineering or land surveying services for the design-builder on the design-build highway project must be licensed in Missouri to provide such services.

14. The commission shall pay a reasonable stipend to prequalified responsive design-builders who submit a proposal, but are not awarded the design-build highway project.

15. The commission shall comply with the provisions of any act of congress or any regulations of any federal administrative agency which provides and authorizes the use of federal funds for highway projects using the design-build process.

16. The commission shall promulgate administrative rules to implement this section or to secure federal funds. Such rules shall be published for comment in the Missouri Register and shall include prequalification criteria, the make-up of the prequalification review team, specifications for the design criteria package, the method of advertising, receiving and evaluating proposals from design-builders, the criteria for awarding the design-build highway project based on the design criteria package and a separate proposal stating the cost of construction, and other methods, procedures and criteria necessary to administer this section.

17. The commission shall make a status report to the members of the general assembly and the governor following the award of the design-build project, as an individual component of the annual report submitted by the commission to the joint transportation oversight committee in accordance with the provisions of section 21.795. The annual report prior to advertisement of the design-build highway project contracts shall state the goals of the project in reducing costs and/or the time of completion for the project in comparison to the design-bid-build method of construction and objective measurements to be utilized in determining achievement of such goals. Subsequent annual reports shall include: the time estimated for design and construction of different phases or segments of the project and the actual time required to complete such work during the period; the amount of each progress payment to the design-builder during the period and the percentage and a description of the portion of the project completed regarding such payment; the number and a description of design change orders issued during the period and the cost of each such change order; upon substantial and final completion, the total cost of the design-build highway project with a breakdown of costs for design and construction; and such other measurements as specified by rule. The annual report immediately after final completion of the project shall state an assessment of the advantages and disadvantages of the design-build method of contracting for highway and bridge projects in comparison to the design-bid-build method of contracting and an assessment of whether the goals of the project in reducing costs and/or the time of completion of the project were met.

18. The commission shall give public notice of a request for qualifications in at least two public newspapers that are distributed wholly or in part in this state and at least one construction industry trade publication that is distributed nationally.

19. The commission shall publish its cost estimates of the design-build highway project award and the project completion date along with its public notice of a request for qualifications of the design-build project.

20. If the commission fails to receive at least two responsive submissions from design-builders considered qualified, submissions shall not be opened and it shall readvertise the project.

21. For any highway design-build project constructed under this section, the commission shall negotiate and reach agreements with affected railroads. Such agreements shall include clearance, safety, insurance, and indemnification provisions, but are not required to include provisions on right-of-way acquisitions.

(L. 2002 H.B. 1196, A.L. 2007 1st Ex. Sess H.B. 2, A.L. 2009 H.B. 359, A.L. 2011 S.B. 173, A.L. 2016 H.B. 2376)



Section 227.110 Specifications for state highway system.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

227.110. Specifications for state highway system. — The state highway system shall be constructed in accordance with plans, specifications, estimates of cost, and contracts entered into with the commission, in the name of the state of Missouri. Said roads shall have a right-of-way not less than forty feet wide, or as much wider as may be necessary. Bridges and culverts over all nonnavigable streams which are located at points where such streams intersect the state highway system shall be regarded as part of the state highway.

(RSMo 1939 § 8767)

Prior revision: 1929 § 8119



Section 227.120 Commission empowered to purchase or lease lands to exercise right of eminent domain — restriction of or loss of access to be considered.

Effective 28 Aug 2004

Title XIV ROADS AND WATERWAYS

227.120. Commission empowered to purchase or lease lands to exercise right of eminent domain — restriction of or loss of access to be considered. — 1. The state highways and transportation commission shall have power to purchase, lease, or condemn, lands in the name of the state of Missouri for the following purposes when necessary for the proper and economical construction and maintenance of state highways:

(1) Acquiring the right-of-way for the location, construction, reconstruction, widening, improvement or maintenance of any state highway or any part thereof;

(2) Acquiring bridges or sites therefor and ferries, including the rights and franchises for the maintenance and operation thereof, over navigable streams, at such places as the state highways and transportation commission shall have authority to construct, acquire or contribute to the cost of construction of any bridge;

(3) Acquiring the right-of-way for the location, construction, reconstruction, widening, improvement or maintenance of any highway ordered built by the bureau of public roads of the Department of Agriculture of the United States government;

(4) Obtaining road building or road maintenance materials or plants for the manufacture or production of such materials and acquiring the right-of-way thereto; also acquiring the right-of-way to such plants as are privately owned when necessary for the proper and economical construction of the state highway system;

(5) Changing gradients in any state highway;

(6) Establishing detours in connection with the location, construction, reconstruction, widening, improvement or maintenance of any state highway or any part thereof;

(7) Changing the channels of any stream and providing for drainage ditches when necessary for the proper construction or maintenance of any state highway;

(8) Eliminating grade crossings;

(9) Acquiring water supply and water power sites and necessary lands for use in connection therewith, including rights-of-way to any such sites;

(10) Acquiring sites for garages and division offices and for storing materials, machinery and supplies;

(11) Acquiring lands for sight distances along any state highway or any portion thereof whenever necessary, and also acquiring lands within wyes formed by junctions of state highways, or junctions of state highways and other public highways;

(12) Acquiring lands or interests therein for the purpose of depositing thereon excess excavated or other materials produced in the construction, reconstruction, widening, improvement or maintenance of any state highway;

(13) Acquiring lands for any other purpose necessary for the proper and economical construction of the state highway system for which the commission may have authority granted by law. If condemnation becomes necessary, the commission shall have the power to proceed to condemn such lands in the name of the state of Missouri, in accordance with the provisions of chapter 523, insofar as the same is applicable to the said state highways and transportation commission, and the court or jury shall take into consideration the benefits to be derived by the owner, as well as the damage sustained thereby. The state highways and transportation commission also shall have the same authority to enter upon private lands to survey and determine the most advantageous route of any state highway as granted, under section 388.210, to railroad corporations.

2. In any case in which the commission exercises eminent domain involving a taking of real estate, the court, commissioners, and jury shall consider the restriction of or loss of access to any adjacent highway as an element in assessing the damages. As used in this subsection, "restriction of or loss of access" includes, but is not limited to, the prohibition of making right or left turns into or out of the real estate involved, provided that such access was present before the proposed improvement or taking.

(RSMo 1939 § 8759, A.L. 2004 S.B. 1233, et al.)

Prior revision: 1929 § 8111

CROSS REFERENCE:

Acquisition and operation of quarries or factories to obtain road materials, 226.240 to 226.270

(1962) Highway commission had authority to condemn easement to provide a substitute location for pipelines which was necessary for interstate highway construction as the taking was for public purpose and was not in violation of Art. III, § 38(a) since state received compensation in surrender of existing right-of-way. State ex rel. State Highway Commission v. Eakin (Mo.), 357 S.W.2d 129.

(1962) In condemning a right-of-way for highways the state highway commission acts for the state and is its alter ego so that the taking is by the sovereign, and therefore the commission may condemn property of a fire district already devoted to public use. State ex rel. State Highway Commission v. Hoester (Mo.), 362 S.W.2d 519.

(1972) Subdivision (13) of this section does not empower the state highway commission to provide rest areas on state routes. State ex rel. State Highway Commission v. Pinkley (A.), 474 S.W.2d 46.

(1981) Power of eminent domain includes right to survey in anticipation of and preparation for condemnation. State ex rel. Rhodes v. Crouch (Mo.), 621 S.W.2d 47.

(1987) Eminent domain statutes are narrowly construed and an activity conducted beyond the scope of such statute, such as a “soil survey”, may be enough of an intrusion to constitute a taking. Missouri Highway and Transportation Commission v. Eilers, 729 S.W.2d 471 (Mo.App.).



Section 227.130 Rights-of-way — power to grant.

Effective 28 Aug 1945

Title XIV ROADS AND WATERWAYS

227.130. Rights-of-way — power to grant. — The state of Missouri, and all departments, boards, commissions, bureaus, institutions, public agencies and political subdivisions thereof, holding title to or having an interest in real estate, or having administrative jurisdiction and control of real estate or other property, are hereby authorized and empowered to give, grant and convey to or for the use of the state highways and transportation commission of Missouri such rights-of-way or other easements and appurtenances in said real estate or property as may be necessary for the proper and economical construction or maintenance of state highways.

(L. 1945 p. 1464 § 8759a)

CROSS REFERENCE:

Conveyances and transfers of state property must first be approved by an act of the general assembly, 37.005



Section 227.140 Transportation department to reimburse for acquisition of roads and bridges, when — method.

Effective 28 Aug 1949

Title XIV ROADS AND WATERWAYS

227.140. Transportation department to reimburse for acquisition of roads and bridges, when — method. — 1. Counties and other political subdivisions of the state, except incorporated cities and towns, shall be reimbursed for money expended by them in the construction or acquisition of roads and bridges now or hereafter taken over by the state as permanent parts of the system of state highways to the extent of the value to the state of such roads and bridges at the time taken over, due consideration being given to the type of road the state would have constructed had such road not already been constructed, but not exceeding in any case the amount expended by such counties and subdivisions in the construction or acquisition of such roads and bridges, except that the state highways and transportation commission may, in its discretion, repay, or agree to repay, any cash advanced by a county or subdivision to expedite state road construction or improvement.

2. Any portion or all of such reimbursements shall be made either in the form of additional roads or in cash at the election of the authorities of the county or political subdivision to which reimbursement may be due. If said authorities elect to have any reimbursement made in the form of additional roads, such roads shall be constructed in such county or political subdivision under the supervision and direction of the commission and shall connect with the system of state highways; or, all or part of said sum may be used to construct a state highway of a higher type than that proposed by the commission. Any reimbursement which the authorities of a county or political subdivision elect to have made in cash may be used for the purchase of rights-of-way for state highways within such county or political subdivision.

3. When the commission takes over a road, to the construction of which more than one county or political subdivision has contributed, any reimbursement shall be divided among said counties or subdivisions in the same proportion as such counties or subdivisions contributed to said construction.

(RSMo 1939 § 8775, A.L. 1945 p. 1465, A. 1949 S.B. 1074)

Prior revision: 1929 § 8127



Section 227.150 State highways and transportation commission may reimburse county or other subdivision for bridges, when.

Effective 28 Aug 1949

Title XIV ROADS AND WATERWAYS

227.150. State highways and transportation commission may reimburse county or other subdivision for bridges, when. — Whenever a county, or other political subdivision of the state, except incorporated cities and towns, shall have, out of public funds, purchased or constructed across any navigable stream any bridge that forms a segment or part of the state road system or any easement thereon, then the state highways and transportation commission, at any such time or times as the road funds will justify without interfering with other state road construction or maintenance, may construct and build such roads in such county or other political subdivision as the county commission of such county or in which such political subdivision is situate may direct; the cost of which roads shall be equal to the value to the state at the time taken over of the portion of such bridge entirely within the state of Missouri, not exceeding in any case the amount expended by such county or other political subdivision in the acquisition of such bridge; provided, however, that any county or other political subdivision except incorporated cities and towns may elect to receive such reimbursement from the state highways and transportation commission in cash.

(RSMo 1939 § 8777, A. 1949 S.B. 1074)

Prior revision: 1929 § 8129



Section 227.160 Higher type road may be constructed, when.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

227.160. Higher type road may be constructed, when. — If any county, civil subdivision or persons interested desire a road of a higher type, more expensive construction, or better in any way than the road proposed by the department, and shall secure to the state, in the manner and within the time prescribed by the commission, the additional cost of such road, then such road shall be constructed with the funds of the state and funds so secured; provided, however, that the road shall be constructed under the supervision and direction of the commission, as provided for in section 227.030, for the construction of roads at the sole cost of the state.

(RSMo 1939 § 8778)

Prior revision: 1929 § 8130



Section 227.170 Civil subdivision may convey rights-of-way to state of Missouri — no refunds.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

227.170. Civil subdivision may convey rights-of-way to state of Missouri — no refunds. — Any civil subdivision as defined in section 226.010 shall have the power, right and authority, through its proper officers, to contribute out of funds available for road purposes all or a part of the funds necessary for the purchase of rights-of-way for state highways, and convey such rights-of-way or any other land, to the state of Missouri to be placed under the supervision, management and control of the state highways and transportation commission for the construction and maintenance thereupon of state highways and bridges. Funds may be raised for the purpose of this section in such manner and such amounts as may be provided by law for other road purposes in such civil subdivision; provided, that there shall not at any time be any refund of any kind or amount to said civil subdivision by the state of Missouri for lands acquired under this section.

(RSMo 1939 § 8779)

Prior revision: 1929 § 8131



Section 227.180 State highways and transportation commission to become trustee, when.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

227.180. State highways and transportation commission to become trustee, when. — The state highways and transportation commission of Missouri is authorized to accept and receive as trustee moneys, credits, property or securities from any county, civil subdivision or interested parties who may contract to contribute toward the cost of construction of any road or bridge which is now being constructed or may be hereafter constructed by said state highways and transportation commission as a part of the state highway system as security for the performance of said contract of said county, civil subdivision or interested parties as provided by law and said commission is authorized and directed to deposit said moneys, properties and securities in various banks or trust companies throughout the state.

(RSMo 1939 § 8784)

Prior revision: 1929 § 8136



Section 227.190 Surety bond necessary to guarantee payment of funds deposited — premium, how paid.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

227.190. Surety bond necessary to guarantee payment of funds deposited — premium, how paid. — 1. The state highways and transportation commission of Missouri is authorized and directed to purchase a surety bond or bonds to guarantee to the state highways and transportation commission of Missouri the payment of any funds which have been or may be hereafter advanced or furnished to the state highways and transportation commission as trustee by any county, civil subdivision or interested parties for the purpose of making secure contributions toward the cost of constructing any road or bridge now being constructed or hereafter to be constructed under the supervision and direction of the state highways and transportation commission of Missouri as part of the state highway system, and which moneys have been or may be deposited in the various banks or trust companies throughout the state to the credit of the state highways and transportation commission of Missouri as trustee.

2. The premium on said bond or bonds shall be paid by the county, civil subdivision or interested parties or the various banks or trust companies which are depositaries of said funds, and in the event a blanket bond is secured the amount of the premium which each bank or trust company having any of said funds on deposit shall be required to pay shall be determined by the percentage of such trust funds deposited in said bank or trust company; provided, any bank may deposit bonds as security for said money on deposit, such bonds to be approved by the state transportation department.

(RSMo 1939 § 8785)

Prior revision: 1929 § 8137



Section 227.200 Failure to comply with requirements.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

227.200. Failure to comply with requirements. — In the event any bank or trust company and the county, civil subdivision or interested parties shall fail or refuse to comply with the requirements of sections 227.180 and 227.190, the said bank or trust company shall forthwith surrender said moneys so deposited to the credit of the state highways and transportation commission of Missouri as trustee, and the said state highways and transportation commission shall immediately deposit said trust funds in some other Missouri bank or trust company which shall comply with said sections.

(RSMo 1939 § 8786)

Prior revision: 1929 § 8138



Section 227.210 Commission to maintain state highways, how — cost, how paid.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

227.210. Commission to maintain state highways, how — cost, how paid. — 1. The state highways as designated in section 227.020 shall be under the jurisdiction and control of the commission; and the commission shall maintain such roads in a state and manner consistent with the present condition of such roads; provided, that when the roads included in said state highway system have been constructed by the commission, or acquired as provided for in sections 227.120 to 227.150 and section 227.170, they shall be maintained by the commission and kept in a good state of repair at whatever cost may be required.

2. The cost of repairing and maintaining said roads shall be paid out of the state road fund on the warrant of the state auditor, when such payment shall be ordered by the commission. For the purpose of maintaining and repairing such roads, the commission shall have authority to purchase or otherwise acquire, all necessary tools, machinery, supplies and materials, and may employ the necessary labor therefor, and the commission may provide for the proper repair and maintenance of such roads, or any portion thereof, by contract, which shall specify the nature and character of the work to be done. The commission shall also provide for a system of patrol for maintaining and repairing these state highways, so that such highways may be effectually and economically preserved and maintained.

(RSMo 1939 § 8782)

Prior revision: 1929 § 8134



Section 227.220 Road markings and guide boards — danger signals — advertising signs — penalty for violation.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

227.220. Road markings and guide boards — danger signals — advertising signs — penalty for violation. — 1. The commission is authorized to prescribe uniform marking and guide boards on the state highways, and to cause to be removed all other markings and guide boards and advertising signs, and to remove any other obstruction to the lawful use of a state highway, including the right to remove or trim trees located within or overhanging the right-of-way of a state highway, and to prohibit and regulate the erection of advertising or other signs on the right-of-way of the state highways. The commission is authorized to erect, or cause to be erected danger signals or warning signs at railroad crossings, highway intersections or other places along the state highways which the commission deem to be dangerous. After plans and specifications and estimates have been made and filed by the engineer and approved by the commission it shall be the duty of the commission to advertise for bids, as is now provided for letting of contracts for constructing the state highway system as provided in section 227.100, for the erection and maintenance of marking signs, guide boards, danger signals or warning signs, and to authorize the display of such signals, signs or guide boards advertising, which, in the opinion of the commission, is not unsightly or does not obstruct the view of such signals, signs or boards, in consideration of such signals, signs or boards being erected and maintained without cost of the state, and the commission is authorized to prohibit the display of any other advertising matter within a distance of three hundred feet of such signals, signs or boards so as not to obstruct the view or impair the purpose of the same.

2. Any person who erects or maintains advertising signs, marking or guide boards or signals on the right-of-way of any state highway without the written permission of the commission, or any person who willfully damages, removes or obstructs the view of sign boards or signals, erected or maintained on the highways without the written permission of the commission, shall be deemed guilty of a misdemeanor; provided, that any person, firm, or corporation who shall damage or destroy any part of the state highway system by the doing of any act in violation of law shall be liable to such commission for the amount of such damages; and such damages may be recovered by civil suit in any court of competent jurisdiction, which suit may be brought in the name of the state highway commission of Missouri, as plaintiff against the person, firm or corporation so causing such damage or destruction; and in the event such damage or destruction shall be caused by the use of vehicles on such state highway which are forbidden by law, or by the use of vehicles carrying loads in excess of the maximum weight prescribed by law, or by vehicles operated at a rate of speed in excess of that prescribed by law, then the owner of such vehicle shall be personally liable for the amount of such damage or destruction which may be recovered in like manner; and the amount of such damages, when collected, shall be deposited in and become a part of the state road fund; and provided further, that nothing in this section shall be so construed as to relieve any person, firm or corporation or owner of vehicles from the criminal liability which may be provided by law on account of the doing of such prohibited acts.

(RSMo 1939 § 8755)

Prior revision: 1929 § 8107



Section 227.221 White lines at outer edge of highway required.

Effective 28 Aug 1971

Title XIV ROADS AND WATERWAYS

227.221. White lines at outer edge of highway required. — The state transportation department shall mark all primary roads and highways outside the city limits of any incorporated city, town, or village with a white line along the outer or right-hand edge of such road or highway. The mark shall be made of the same substance and shall be of the same width as centerlines are on such roads and highways.

(L. 1971 S.B. 75 § 1)



Section 227.230 Commission may grant highway marking privileges.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

227.230. Commission may grant highway marking privileges. — The commission is authorized to let the privilege of erecting, constructing and maintaining (during the period for which such privilege may be let) marking signs, guide boards and danger or warning signals with advertisements thereon, on and along the state highway system, at such points and places as may be designated by the commission, and all money received for such privilege shall be paid into the state treasury to the credit of the state road fund and may be used for maintenance purposes on the state highway system.

(RSMo 1939 § 8756)

Prior revision: 1929 § 8108



Section 227.240 Location and removal of public utility equipment — lines in right-of-way permitted — penalty for violation.

Effective 28 Aug 2006

Title XIV ROADS AND WATERWAYS

227.240. Location and removal of public utility equipment — lines in right-of-way permitted — penalty for violation. — 1. The location and removal of all telephone, cable television, and electric light and power transmission lines, poles, wires, and conduits and all pipelines and tramways, erected or constructed, or hereafter to be erected or constructed by any corporation, municipality, public water supply district, sewer district, association or persons, within the right-of-way of any state highway, insofar as the public travel and traffic is concerned, and insofar as the same may interfere with the construction or maintenance of any such highway, shall be under the control and supervision of the state highways and transportation commission.

2. A cable television corporation or company shall be permitted to place its lines within the right-of-way of any state highway, consistent with the rules and regulations of the state highways and transportation commission. The state highways and transportation commission shall establish a system for receiving and resolving complaints with respect to cable television lines placed in, or removed from, the right-of-way of a state highway.

3. The commission or some officer selected by the commission shall serve a written notice upon the entity, person or corporation owning or maintaining any such lines, poles, wires, conduits, pipelines, or tramways, which notice shall contain a plan or chart indicating the places on the right-of-way at which such lines, poles, wires, conduits, pipelines or tramways may be maintained. The notice shall also state the time when the work of hard surfacing said roads is proposed to commence, and shall further state that a hearing shall be had upon the proposed plan of location and matters incidental thereto, giving the place and date of such hearing. Immediately after such hearing the said owner shall be given a notice of the findings and orders of the commission and shall be given a reasonable time thereafter to comply therewith; provided, however, that the effect of any change ordered by the commission shall not be to remove all or any part of such lines, poles, wires, conduits, pipelines or tramways from the right-of-way of the highway. The removal of the same shall be made at the cost and expense of the owners thereof unless otherwise provided by said commission, and in the event of the failure of such owners to remove the same at the time so determined they may be removed by the state highways and transportation commission, or under its direction, and the cost thereof collected from such owners, and such owners shall not be liable in any way to any person for the placing and maintaining of such lines, poles, wires, conduits, pipelines and tramways at the places prescribed by the commission.

4. The commission is authorized in the name of the state of Missouri to institute and maintain, through the attorney general, such suits and actions as may be necessary to enforce the provisions of this section. Any corporation, association or the officers or agents of such corporations or associations, or any other person who shall erect or maintain any such lines, poles, wires, conduits, pipelines or tramways, within the right-of-way of such roads which are hard-surfaced, which are not in accordance with such orders of the commission, shall be deemed guilty of a misdemeanor.

(RSMo 1939 § 8757, A.L. 2005 S.B. 237, A.L. 2006 H.B. 1149)

Prior revision: 1929 § 8109

(1951) State highway commission had power to order water mains of public water supply district, existing under chapter 247, RSMo, in road right-of-way, removed and relocated at district's expense on taking over county road and converting same to state highway. Public Water Supply Dist. v. State High Comm. (Mo.), 244 S.W.2d 4.

(1957) Hearing on order directing relocation water mains on highway right-of-way, and judicial review thereof held subject to and governed by chapter 536, RSMo, which provides for administrative procedure and review. State ex rel. State Highway Comm. v. Weinstein (Mo.), 322 S.W.2d 778.

(1963) The allocation of costs for removal and relocation of water lines in state highway right-of-way is a matter of policy to be determined by state highway commission in its discretion, and commission's order imposing all costs of relocation on public water supply district was not subject to review under administrative review act. Jackson County Pub. Water Supply Dist. v. State Highway Commission (Mo.), 365 S.W.2d 553.

(1971) At hearing under this section on relocation of water mains where they would not interfere with construction of state highway, public water supply district was not entitled to have commission pass on, or to judicial review of question of its liability for cost and expense of removal and relocation of mains on the theory that mains were located on private easements and not on public ways. Public Water Supply Div. No. 2 v. State Highway Commission (Mo.), 472 S.W.2d 347.



Section 227.250 Commission may close state highway temporarily, when.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

227.250. Commission may close state highway temporarily, when. — The commission shall have power to close temporarily for the purpose of construction or repair any portion of a state highway to public use and to issue regulations controlling the use of state highways and all properties relating thereto.

(RSMo 1939 § 8758)

Prior revision: 1929 § 8110



Section 227.260 Commission may relocate state highways, when.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

227.260. Commission may relocate state highways, when. — The state highways and transportation commission is hereby authorized to make minor relocations in any state highway or any part thereof when in its opinion such minor relocations are necessary in the interest of safety to the traveling public or in the interest of economy and directness of route; provided, that no such minor relocations shall deviate from any designated point named in any law which may now or hereafter be in force; provided, however, the terms, powers and authority granted in this section shall apply only when the conditions exist as enumerated in sections 227.270, 227.280 and 231.100.

(RSMo 1939 § 8770)

Prior revision: 1929 § 8122



Section 227.270 Commission may abandon and relocate inundated portion of highway.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

227.270. Commission may abandon and relocate inundated portion of highway. — Whenever the construction or operation of any waterpower and/or hydroelectric project results in the inundation of any portion of a state highway, the state highways and transportation commission is authorized to abandon said portion of said highway, and, in addition to the relocations mentioned in section 227.260, to relocate, construct and maintain, as in its opinion may be best from considerations of good engineering, safety to the general public, economy and directness of route and service to the locality, so much of said highway as in the judgment of said commission is necessary on account of such inundation, and abandon the portion of the highway in lieu of which the relocation is made, provided that any such relocation shall not deviate from any designated point, if any named in any law, unless such designated point shall itself be inundated; provided, that when the seat of county government of any county is inundated by virtue of the construction or operation of any waterpower, and/or hydroelectric project, rendering necessary the reestablishment and relocation of such seat of county government, such seat of county government having prior to such inundation, been a designated point on any state highway, such relocation and reestablished seat of county government shall be considered for all purposes of state road designation and construction, as the original seat of county government of such county.

(RSMo 1939 § 8771)

Prior revision: 1929 § 8123



Section 227.280 Damages from inundation — how settled.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

227.280. Damages from inundation — how settled. — Whenever the construction or operation by any person, firm, corporation, or association of any water power and/or hydroelectric project results in the inundation of any land, highway or part of a highway, under the control and supervision of the state highways and transportation commission, the state highways and transportation commission is hereby empowered to negotiate and agree to a settlement with such person, firm, corporation, or association, their heirs, administrators, executors, assigns, successors, receivers, or trustees, of the damages resulting to any such land, highway or part thereof from any such inundation; provided, that all moneys received in any such settlement shall be deposited with the state treasurer to the credit of the state road fund; provided, however, that sections 227.260, 227.270 and 227.280 shall not operate to deprive any county or other local subdivision of such refund, if any, to which it may otherwise by law be entitled.

(RSMo 1939 § 8772)

Prior revision: 1929 § 8124



Section 227.290 Highways and transportation commission may convey or exchange land or leasehold.

Effective 28 Aug 2006

Title XIV ROADS AND WATERWAYS

227.290. Highways and transportation commission may convey or exchange land or leasehold. — 1. Whenever in the opinion of the state highways and transportation commission the advantageous use of any interest in land or any leasehold which has heretofore or may hereafter be acquired by the commission has ceased, or for any other lawful reason the commission wishes to dispose of the property, the commission shall have authority to convey or exchange such interest in land or leasehold for its approximate fair market value pursuant to any administrative procedure or process as determined by the commission, by deed signed by its chair or vice chair and attested by its secretary. Before any sale shall be consummated under this section, the original owner of the property which is now offered for sale by the commission and if such owner shall at the time of sale be in possession of the adjoining land, shall be notified by written notice by the department of transportation of such contemplated sale. All moneys received from the disposal of any such interest in land or leasehold shall be deposited by the commission in the state treasury to the credit of the state road fund. Any land or leasehold herein described that has been donated without charge by the owner to the purpose of state highway construction or maintenance and such owner is still in possession of contiguous property, the same shall revert to such original owner without cost to the owner if and when relinquished by the commission.

2. The commission may also, in its discretion, convey at no cost, or exchange its interest in any land or leasehold that is no longer necessary to be used for the construction, maintenance, or operation of the state highway system, or for any other lawful reason, to any federal, state, or local governmental entity.

(RSMo 1939 § 8760, A.L. 2006 S.B. 840)

Prior revision: 1929 § 8112



Section 227.295 Drunk driving risk reduction awareness program established — placement of signage — rulemaking authority — sponsorship of signage, contents.

Effective 28 Aug 2009

Title XIV ROADS AND WATERWAYS

227.295. Drunk driving risk reduction awareness program established — placement of signage — rulemaking authority — sponsorship of signage, contents. — 1. The department of transportation shall establish and administer a "Drunk Driving Risk Reduction Awareness Program". The provisions of this section shall be known as "David's Law". The signs shall be placed upon the state highways in accordance with this section, placement guidelines adopted by the department, and any applicable federal limitations or conditions on highway signage, including location and spacing.

2. The department shall adopt, by rules and regulations, program guidelines for the application for and placement of signs authorized by this section, including, but not limited to, the sign application and qualification process, the procedure for the dedication of signs, and procedures for the replacement or restoration of any signs that are damaged or stolen. The department shall also establish by rule, application procedures and methods for proving eligibility for the program.

3. Any person may apply to the department of transportation to sponsor a drunk driving victim memorial sign in memory of an immediate family member who died as a result of a motor vehicle accident caused by a person who was shown to have been operating a motor vehicle in violation of section 577.010 or 577.012 or was committing an intoxication-related traffic offense at the time of the accident. Upon the request of an immediate family member of the deceased victim involved in a drunk driving accident, the department shall place a sign in accordance with this section. A person who is not a member of the immediate family may also submit a request to have a sign placed under this section if that person also submits the written consent of an immediate family member. The department shall charge the sponsoring party a fee to cover the department's cost in designing, constructing, placing, and maintaining that sign, and the department's costs in administering this section. Signs erected under this section shall remain in place for a period of ten years. After the expiration of the ten-year period, the department shall remove the sign unless the sponsoring party remits to the department of transportation a ten-year renewable fee to cover maintenance costs associated with the sign.

4. The signs shall feature the words "Drunk Driving Victim!", the initials of the victim, the month and year in which the victim of the drunk driving accident was killed, and the phrase "Think About It!". The overall design of the sign, including size, color, and lettering, shall conform to the guidelines and regulations established by the department. The signs shall be placed near the scene of the accident.

5. No person, other than a department of transportation employee or the department's designee, may erect a drunk driving victim memorial sign.

6. As used in this section, the term "immediate family member" shall mean spouse, child, stepchild, brother, stepbrother, sister, stepsister, mother, stepmother, father, or stepfather.

7. The department shall adopt rules and regulations to implement and administer the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2009, shall be invalid and void.

(L. 2009 H.B. 91 merged with H.B. 683)



Section 227.297 Heroes Way designation program established — signage — application procedure — joint committee to review applications.

Effective 28 Aug 2015

Title XIV ROADS AND WATERWAYS

227.297. Heroes Way designation program established — signage — application procedure — joint committee to review applications. — 1. This section establishes a designation program, to be known as the "Heroes Way Designation Program", to honor the fallen Missouri heroes who have been killed in action while performing active military duty with the Armed Forces. The signs shall be placed upon interstate or state-numbered highway interchanges or upon bridges or segments of highway on the state highway system in accordance with this section, and any applicable federal and state limitations or conditions on highway signage, including location and spacing.

2. Any person who is related by marriage, adoption, or consanguinity within the second degree to a member of the United States Armed Forces who was killed in action while performing active military duty with the Armed Forces, and who was a resident of this state at the time he or she was killed in action, may apply for a designation under the provisions of this section.

3. Any person described under subsection 2 of this section who desires to have an interstate or state-numbered highway interchange or bridge or segment of highway on the state highway system designated after his or her family member shall petition the department of transportation by submitting the following:

(1) An application in a form prescribed by the director, describing the interstate or state-numbered highway interchange or bridge or segment of highway on the state highway system for which the designation is sought and the proposed name of the interchange, bridge or relevant segment of highway. The application shall include the name of at least one current member of the general assembly who will sponsor the designation. The application may contain written testimony for support of the designation;

(2) Proof that the family member killed in action was a member of the United States Armed Forces and proof that such family member was in fact killed in action while performing active military duty with the United States Armed Forces. Acceptable proof shall be a statement from the Missouri veterans commission or the United States Department of Veterans Affairs so certifying such facts;

(3) By signing a form provided by the Missouri transportation department, the applicant shall certify that the applicant is related by marriage, adoption, or consanguinity within the second degree to the member of the United States Armed Forces who was killed in action; and

(4) A fee to be determined by the commission to cover the costs of constructing and maintaining the proposed interchange, bridge, or highway signs. The fee shall not exceed the cost of constructing and maintaining each sign.

4. All moneys received by the department of transportation for the construction and maintenance of interchange, bridge, or highway signs shall be deposited in the state treasury to the credit of the state road fund.

5. The documents and fees required under this section shall be submitted to the department of transportation.

6. The department of transportation shall submit for approval or disapproval all applications for designations to the joint committee on transportation oversight. The joint committee on transportation oversight may review such applications at any scheduled meeting convened pursuant to section 21.795. If satisfied with the application and all its contents, the committee shall approve the application. The committee shall notify the department of transportation upon the approval or denial of an application for a designation.

7. The department of transportation shall give notice of any proposed designation under this section in a manner reasonably calculated to advise the public of such proposal. Reasonable notice shall include posting the proposal for the designation on the department's official public website and making available copies of the sign designation application to any representative of the news media or public upon request and posting the application on a bulletin board or other prominent public place which is easily accessible to the public and clearly designated for that purpose at the principal office.

8. If the memorial designation request is not approved by the joint committee on transportation oversight, ninety-seven percent of the application fee shall be refunded to the applicant.

9. Two signs shall be erected for each interchange, bridge, or highway designation processed under this section.

10. No interchange, bridge, or highway may be named or designated after more than one member of the United States Armed Forces killed in action. Such person shall only be eligible for one interchange, bridge, or highway designation under the provisions of this section.

11. Any highway signs erected for any designation under the provisions of this section shall be erected and maintained for a twenty-year period. After such period, the signs shall be subject to removal by the department of transportation and the interchange, bridge, or highway may be designated to honor persons other than the current designee. An existing designation processed under the provisions of this section may be retained for additional twenty-year increments if, at least one year before the designation's expiration, an application to the department of transportation is made to retain the designation along with the required documents and all applicable fees required under this section.

(L. 2009 H.B. 91 merged with H.B. 427 merged with H.B. 683, A.L. 2011 H.B. 798, et al., A.L. 2015 H.B. 522, et al. merged with S.B. 474)



Section 227.299 Memorial bridge or highway designations, procedure — notice requirements — signs to be erected — multiple designations prohibited — time period of designation.

Effective 28 Aug 2007

Title XIV ROADS AND WATERWAYS

227.299. Memorial bridge or highway designations, procedure — notice requirements — signs to be erected — multiple designations prohibited — time period of designation. — 1. Except as provided in subsection 7 of this section, an organization or person that seeks a bridge or highway designation on the state highway system to honor an event, place, organization, or person who has been deceased for more than two years shall petition the department of transportation by submitting the following:

(1) An application in a form prescribed by the director, describing the bridge or segment of highway for which designation is sought and the proposed name of the bridge or relevant portion of highway. The application shall include the name of at least one current member of the general assembly who will sponsor the bridge or highway designation. The application may contain written testimony for support of the bridge or highway designation;

(2) A list of at least one hundred signatures of individuals who support the naming of the bridge or highway; and

(3) A fee to be determined by the commission to cover the costs of constructing and maintaining the proposed signs. The fee shall not exceed the cost of constructing and maintaining each sign.

2. All moneys received by the department of transportation for the construction and maintenance of bridge or highway signs on the state highway system shall be deposited in the state treasury to the credit of the state road fund.

3. The documents and fees required under this section shall be submitted to the department of transportation no later than November first prior to the next regular session of the general assembly to be approved or denied by the joint committee on transportation oversight during such legislative session.

4. The department of transportation shall give notice of any proposed bridge or highway designation on the state highway system in a manner reasonably calculated to advise the public of such proposal. Reasonable notice shall include posting the proposal for the designation on the department's official public website, and making available copies of the sign designation application to any representative of the news media or public upon request and posting the application on a bulletin board or other prominent public place which is easily accessible to the public and clearly designated for that purpose at the principal office.

5. If the memorial highway designation requested by the organization is not approved by the joint committee on transportation oversight, ninety-seven percent of the application fee shall be refunded to the requesting organization.

6. Two highway signs shall be erected for each bridge and highway designation on the state highway system processed under this section. When a named section of a highway crosses two or more county lines, consideration shall be given by the department of transportation to allow additional signage at the county lines or major intersections.

7. Highway or bridge designations on the state highway system honoring fallen law enforcement officers, members of the Armed Forces killed in the line of duty, emergency personnel killed while performing duties relating to their employment, or state employees killed while serving the state shall not be subject to the provisions of this section.

8. No bridge or portion of a highway on the state highway system may be named or designated after more than one event, place, organization, or person. Each event, place, organization, or person shall only be eligible for one bridge or highway designation.

9. Any highway signs erected for any bridge or highway designation on the state highway system under the provisions of this section shall be erected and maintained for a twenty-year period. After such period, the signs shall be subject to removal by the department of transportation and the bridge or highway may be designated to honor events, places, organizations, or persons other than the current designee. An existing highway or bridge designation processed under the provisions of this section may be retained for additional twenty-year increments if, at least one year before the designation's expiration, an application to the department of transportation is made to retain the designation along with the required documents and all applicable fees required under this section.

10. The provisions of this section shall apply to bridge or highway designations sought after August 28, 2006.

(L. 2005 S.B. 233 § 227.365, A.L. 2006 S.B. 840, A.L. 2007 H.B. 732)



Section 227.300 Congressman Gene Taylor Highway, Interstate Highway 44, designation as (Jasper County).

Effective 28 Aug 1996

Title XIV ROADS AND WATERWAYS

227.300. Congressman Gene Taylor Highway, Interstate Highway 44, designation as (Jasper County). — The portion of Interstate Highway 44 contained within a county of the first class having a population between ninety and one hundred thousand and bordering on the state of Kansas shall be designated as the "Congressman Gene Taylor Highway".

(L. 1996 H.B. 991 § 13)



Section 227.301 SGM Patrick R. Hurley Memorial Highway designated for a portion of State Highway U in Washington County.

Effective 28 Aug 2014

Title XIV ROADS AND WATERWAYS

227.301. SGM Patrick R. Hurley Memorial Highway designated for a portion of State Highway U in Washington County. — The portion of State Highway U from the intersection of State Highway M to the intersection of Province Road in Washington County shall be designated the "SGM Patrick R. Hurley Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway with the costs to be paid by private donations.

(L. 2014 H.B. 1866)



Section 227.302 Carver Prairie Drive designated in Newton County.

Effective 28 Aug 2005

Title XIV ROADS AND WATERWAYS

227.302. Carver Prairie Drive designated in Newton County. — The portion of State Route V in the county of the second classification with more than fifty-two thousand six hundred but fewer than fifty-two thousand seven hundred inhabitants from U.S. Highway 71 east to U.S. Highway 59 shall be designated the "Carver Prairie Drive". Costs for such designation shall be paid by the city of Diamond.

(L. 2005 S.B. 38)



Section 227.303 Mark Twain Highway and Andy Gammon Memorial Highway established for portions of Interstate Highway 70 in St. Louis City.

Effective 28 Aug 2013

Title XIV ROADS AND WATERWAYS

227.303. Mark Twain Highway and Andy Gammon Memorial Highway established for portions of Interstate Highway 70 in St. Louis City. — 1. The portion of Interstate Highway 70 from the western city limits of a city not within a county and proceeding east to mile marker 248 shall be designated the "Mark Twain Highway".

2. The portion of Interstate Highway 70 contained within a city not within a county, from mile marker 248 to the Illinois border, shall be designated the "Andy Gammon Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs for such designation to be paid for by private donations.

(L. 1999 S.B. 10, A.L. 2010 H.B. 1941, A.L. 2013 H.B. 303 & 304)



Section 227.304 Rick Harmon Memorial Highway designated in Taney County.

Effective 28 Aug 2005

Title XIV ROADS AND WATERWAYS

227.304. Rick Harmon Memorial Highway designated in Taney County. — The portion of U.S. Highway 160 in Taney County from State Route 76, known as the Kissee Mills Junction, to State Route 125, known as the Rueter Junction, shall be designated the "Rick Harmon Memorial Highway". Costs for such designation shall be paid by private donations.

(L. 2005 H.B. 43)



Section 227.305 Trooper Robert Kolilis Memorial Highway designated for a portion of State Highway M in Washington County.

Effective 28 Aug 2006

Title XIV ROADS AND WATERWAYS

227.305. Trooper Robert Kolilis Memorial Highway designated for a portion of State Highway M in Washington County. — The portion of State Highway M within Washington County which is located within the city limits of Irondale shall be designated the "Trooper Robert Kolilis Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs to be paid for by the Missouri State Troopers Association.

(L. 2006 S.B. 667, et al.)



Section 227.306 V.F.W. Memorial Highway, portion of U.S. Highway 36 designated as (includes Livingston and Linn counties).

Effective 28 Aug 1999

Title XIV ROADS AND WATERWAYS

227.306. V.F.W. Memorial Highway, portion of U.S. Highway 36 designated as (includes Livingston and Linn counties). — The portion of United States Highway 36 within any county of the third classification with a township form of government and having a population of more than thirteen thousand but less than fifteen thousand inhabitants shall be designated the "V.F.W. Memorial Highway".

(L. 1999 S.B. 61 § 1)



Section 227.307 Sgt. Issac B. Jackson Memorial Highway designated for a portion of Missouri Route 116 in Clinton County.

Effective 28 Aug 2012

Title XIV ROADS AND WATERWAYS

227.307. Sgt. Issac B. Jackson Memorial Highway designated for a portion of Missouri Route 116 in Clinton County. — The portion of Missouri Route 116 located in Clinton County, from its intersection with Center Street or State Highway A in the city of Lathrop, west to its intersection with Missouri Route 33, shall be designated as the "Sgt. Issac B. Jackson Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs to be paid for by private donation.

(L. 2012 H.B. 1807, et al.)



Section 227.308 Deputy Joann Barnes Memorial Highway designated for a portion of Highway H in Dent County.

Effective 28 Aug 2006

Title XIV ROADS AND WATERWAYS

227.308. Deputy Joann Barnes Memorial Highway designated for a portion of Highway H in Dent County. — The portion of Highway H located within the county of the third classification without a township form of government and with more than fourteen thousand nine hundred but fewer than fifteen thousand inhabitants from the intersection of Highway 72 to the intersection of Highway DD shall be named the "Deputy Joann Barnes Memorial Highway". The costs for such designation shall be paid for by private donations.

(L. 2006 S.B. 990)



Section 227.309 Zach Wheat Memorial Highway, portion of State Highway 13 in Caldwell County designated as.

Effective 28 Aug 1999

Title XIV ROADS AND WATERWAYS

227.309. Zach Wheat Memorial Highway, portion of State Highway 13 in Caldwell County designated as. — The portion of State Highway 13 in Caldwell County shall be named "The Zach Wheat Memorial Highway".

(L. 1999 S.B. 61 § 2)



Section 227.310 Veterans Memorial Highway designated for a portion of Highway 100 in Franklin County.

Effective 28 Aug 2009

Title XIV ROADS AND WATERWAYS

227.310. Veterans Memorial Highway designated for a portion of Highway 100 in Franklin County. — The portion of Missouri Highway 100 located in Franklin County, from its intersection with Missouri Highway 47, to the highway's connection with Interstate 44, shall be designated as the "Veterans Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs for such designation to be paid for by the city of Washington.

(L. 2009 H.B. 91 merged with H.B. 683)



Section 227.311 Veterans Memorial Highway designated for portion of Poplar Bluff bypass in Butler County.

Effective 28 Aug 2009

Title XIV ROADS AND WATERWAYS

227.311. Veterans Memorial Highway designated for portion of Poplar Bluff bypass in Butler County. — The portion of the Poplar Bluff bypass located in Butler County from Highway 60 where it crosses over the Black River to Highway 67 where it crosses Missouri Highway M shall be designated as the "Veterans Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs for such designation to be paid for by private donations.

(L. 2009 H.B. 427)



Section 227.312 Rosa Parks Highway, portion of Interstate Highway 55 in St. Louis County designated as.

Effective 28 Aug 2000

Title XIV ROADS AND WATERWAYS

227.312. Rosa Parks Highway, portion of Interstate Highway 55 in St. Louis County designated as. — The portion of Interstate Highway 55, one mile south of Lindbergh Boulevard to Butler Hill Road, contained within a county of the first classification with a charter form of government having a population over nine hundred thousand shall be designated the "Rosa Parks Highway".

(L. 2000 H.B. 1742 § 226.781)



Section 227.313 Dr. Martin Luther King Jr. Memorial Mile designated for portion of Highway 266 in Greene County.

Effective 28 Aug 2010

Title XIV ROADS AND WATERWAYS

227.313. Dr. Martin Luther King Jr. Memorial Mile designated for portion of Highway 266 in Greene County. — The portion of Missouri Highway 266 located in Greene County from Airport Boulevard to one mile east shall be designated as the "Dr. Martin Luther King Jr. Memorial Mile". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs for such designation to be paid for by private donations.

(L. 2009 H.B. 683, A.L. 2010 H.B. 1941)



Section 227.314 Congressman William L. Clay, Sr. Bridge designated for the Missouri portion of the bridge on Interstate 55, Interstate 64, Interstate 70, and U.S. 40 crossing the Mississippi River.

Effective 28 Aug 2013

Title XIV ROADS AND WATERWAYS

227.314. Congressman William L. Clay, Sr. Bridge designated for the Missouri portion of the bridge on Interstate 55, Interstate 64, Interstate 70, and U.S. 40 crossing the Mississippi River. — The Missouri portion of the bridge on Interstate 55, Interstate 64, Interstate 70, and U.S. Route 40 crossing the Mississippi River between downtown St. Louis and southwestern Illinois, commonly known as the Poplar Street Bridge, shall be designated the "Congressman William L. Clay, Sr. Bridge". The department of transportation shall erect and maintain appropriate signs designating the Missouri portion of such bridge, with the costs for such designation to be paid for by private donation. The designation under this section shall supersede any prior name or designation for such bridge.

(L. 2013 H.B. 303 & 304)



Section 227.315 Payne Stewart Highway, portion of Interstate Highway 44 in Springfield (Greene County) designated as.

Effective 28 Aug 2000

Title XIV ROADS AND WATERWAYS

227.315. Payne Stewart Highway, portion of Interstate Highway 44 in Springfield (Greene County) designated as. — The portion of Interstate Highway 44, from the Highway 65 exit on the east side of a city having a population of at least one hundred forty-nine thousand which is located in a noncharter county of the first classification with a population of at least two hundred seven thousand to the Highway 160 exit on the west side of a city having a population of at least one hundred forty-nine thousand which is located in a noncharter county of the first classification with a population of at least two hundred seven thousand shall be designated the "Payne Stewart Highway".

(L. 2000 H.B. 1742 § 226.783)



Section 227.316 Thomas Wesley Benoist Memorial Highway designated for a portion of State Highway U in Washington County.

Effective 28 Aug 2014

Title XIV ROADS AND WATERWAYS

227.316. Thomas Wesley Benoist Memorial Highway designated for a portion of State Highway U in Washington County. — The portion of State Highway U from the intersection of Province Road to the intersection of State Highway 8 in Washington County shall be designated the "Thomas Wesley Benoist Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway with the costs to be paid by private donations.

(L. 2014 H.B. 1866)



Section 227.317 Babe Adams Highway designated.

Effective 28 Aug 2002

Title XIV ROADS AND WATERWAYS

227.317. Babe Adams Highway designated. — The portion of U.S. Highway 136 in Harrison County, from the eastern city limits of Bethany to the Harrison-Mercer County line, shall be designated the "Babe Adams Highway".

(L. 2002 H.B. 1141, et al.)



Section 227.318 Sergeant Robert Kimberling Memorial Highway designated, Interstate 29, Buchanan County — signs.

Effective 28 Aug 2001

Title XIV ROADS AND WATERWAYS

227.318. Sergeant Robert Kimberling Memorial Highway designated, Interstate 29, Buchanan County — signs. — The portion of Interstate Highway 29 in Buchanan County bounded on the south by Frederick Boulevard and on the north by United States Highway 169 north shall be designated the "Sergeant Robert Kimberling Memorial Highway", and two signs bearing this name shall be erected. One sign shall be placed north of the Frederick Boulevard interchange adjacent to the northbound lane of Interstate Highway 29, and the other shall be placed north of the United States Highway 169 north overpass adjacent to the southbound lane.

(L. 2001 H.B. 470)



Section 227.319 Trooper James Froemsdorf Memorial Highway designated (Perry County).

Effective 28 Aug 2002

Title XIV ROADS AND WATERWAYS

227.319. Trooper James Froemsdorf Memorial Highway designated (Perry County). — The portion of Interstate Highway 55, from mile marker 129 to mile marker 135, contained within a county of the third classification without a township form of government and with more than eighteen thousand one hundred but less than eighteen thousand two hundred inhabitants shall be designated the "Trooper James Froemsdorf Memorial Highway".

(L. 2002 H.B. 1141, et al.)



Section 227.320 Franklin Street designated for portion of Highway 47 in the city of Washington.

Effective 28 Aug 2009

Title XIV ROADS AND WATERWAYS

227.320. Franklin Street designated for portion of Highway 47 in the city of Washington. — The portion of the state highway system which was designated as Highway 47 as of January 1, 2009, within the limits of the city of Washington shall be designated and known as "Franklin Street" and shall not be designated as a numbered state highway.

(L. 2009 H.B. 91 merged with H.B. 683)



Section 227.321 Veterans Memorial Bridge designated.

Effective 28 Aug 2002

Title XIV ROADS AND WATERWAYS

227.321. Veterans Memorial Bridge designated. — The Missouri River bridge on Route 364 connecting St. Louis and St. Charles counties shall be designated the "Veterans Memorial Bridge".

(L. 2002 H.B. 1141, et al.)



Section 227.322 Buzz Westfall Memorial Highway designated for a portion of Route 364 in St. Louis County.

Effective 28 Aug 2004

Title XIV ROADS AND WATERWAYS

227.322. Buzz Westfall Memorial Highway designated for a portion of Route 364 in St. Louis County. — The portion of Missouri Route 364 in St. Louis County from Interstate Highway 270 to the crossing of the Missouri River, known as the Veterans Memorial Bridge, being that portion of Route 364 extending from station 31+386.04 to station 23+292, shall be designated the "Buzz Westfall Memorial Highway". The Buzz Westfall memorial highway shall not include any portion of the Veterans Memorial Bridge.

(L. 2004 S.B. 1006)



Section 227.323 Henry Shaw Ozark Corridor designated.

Effective 28 Aug 2002

Title XIV ROADS AND WATERWAYS

227.323. Henry Shaw Ozark Corridor designated. — 1. The portion of Interstate Highway 44, log mile 277.3, Geyer Road overpass, located in a county of the first classification with a charter form of government and with more than one million inhabitants, to log mile 255.0, one mile west of Gray Summit interchange, located in a county of the first classification without a charter form of government and with more than ninety-three thousand eight hundred but less than ninety-three thousand nine hundred inhabitants shall be designated the "Henry Shaw Ozark Corridor".

2. Pursuant to section 226.525, appropriate signage will be provided at the east and west boundaries of the Henry Shaw Ozark Corridor. Such signage shall affirm the state's value for its natural heritage, the Ozarks, plus the cultural heritage of the communities located along the Henry Shaw Ozark Corridor.

(L. 2002 H.B. 1141, et al. merged with S.B. 950)



Section 227.324 Pat Jones pedestrian/bicycle lane designated on the Missouri River Bridge in Jefferson City.

Effective 28 Aug 2010

Title XIV ROADS AND WATERWAYS

227.324. Pat Jones pedestrian/bicycle lane designated on the Missouri River Bridge in Jefferson City. — The pedestrian and bicycle lane on the southern-most, down stream U.S. Highway 54 bridge, crossing the Missouri River at Jefferson City, Missouri, in Cole County, shall, upon completion of its construction, be designated as the "Pat Jones Pedestrian/Bicycle Lane". The department of transportation shall erect and maintain appropriate signs designating such pedestrian and bicycle lane, with the costs to be paid for by private donations.

(L. 2010 H.B. 1941)



Section 227.325 Missouri Fallen Soldiers Memorial Bridge designated on U.S. Highway 65 in Greene County.

Effective 28 Aug 2013

Title XIV ROADS AND WATERWAYS

227.325. Missouri Fallen Soldiers Memorial Bridge designated on U.S. Highway 65 in Greene County. — The bridge on U.S. Highway 65 over CST Overlook Avenue in Greene County shall be designated the "Missouri Fallen Soldiers Memorial Bridge". The department of transportation shall erect and maintain appropriate signs designating such bridge, with the costs for such designation to be paid for by private donations.

(L. 2013 H.B. 303 & 304)



Section 227.326 Sergeant Rob Guilliams, Missouri State Highway Patrol, Memorial Bridge designated (Pemiscot County).

Effective 28 Aug 2002

Title XIV ROADS AND WATERWAYS

227.326. Sergeant Rob Guilliams, Missouri State Highway Patrol, Memorial Bridge designated (Pemiscot County). — The set of bridges spanning ditch number two on the portions of Interstate Highway 55 and two-lane Highway J at mile marker 16, contained within a county of the third classification without a township form of government and with more than twenty thousand but less than twenty thousand one hundred inhabitants shall be designated the "Sergeant Rob Guilliams, Missouri State Highway Patrol, Memorial Bridge".

(L. 2002 H.B. 1141, et al.)



Section 227.327 James R. Ledbetter Memorial Bridge designated for the bridge on Missouri Highway 5 crossing over I-44 in Laclede County.

Effective 28 Aug 2014

Title XIV ROADS AND WATERWAYS

227.327. James R. Ledbetter Memorial Bridge designated for the bridge on Missouri Highway 5 crossing over I-44 in Laclede County. — The bridge on Missouri Highway 5 crossing over Interstate 44 in Laclede County shall be designated the "James R. Ledbetter Memorial Bridge". The department of transportation shall erect and maintain appropriate signs designating the bridge with the costs for such designation to be paid for by private donation.

(L. 2014 H.B. 1866)



Section 227.328 Marc Perez Memorial Bridge designated for the bridge on Missouri Route N over the Meramec River in Franklin County.

Effective 28 Aug 2014

Title XIV ROADS AND WATERWAYS

227.328. Marc Perez Memorial Bridge designated for the bridge on Missouri Route N over the Meramec River in Franklin County. — The bridge on Missouri Route N over the Meramec River in Franklin County shall be designated as the "Marc Perez Memorial Bridge". The department of transportation shall erect and maintain appropriate signs designating such bridge with the costs of such designation to be paid for by private donations.

(L. 2014 H.B. 1866)



Section 227.329 Trooper Kelly L. Poynter Memorial Highway designated (Texas County).

Effective 28 Aug 2002

Title XIV ROADS AND WATERWAYS

227.329. Trooper Kelly L. Poynter Memorial Highway designated (Texas County). — The portion of U.S. Highway 63, from the southern-most city limits of a city of the fourth classification with more than one thousand nine hundred eighty but less than two thousand eighty inhabitants south to the exit for State Route Z, all located within a county of the third classification with a township form of government and with more than twenty-three thousand but less than twenty-three thousand one hundred inhabitants, shall be designated the "Trooper Kelly L. Poynter Memorial Highway". The department of transportation shall, at their discretion, erect and maintain signs commemorating this portion of U.S. Highway 63.

(L. 2002 H.B. 1141, et al.)



Section 227.330 Pearl Harbor Memorial Highway, portion of U.S. Highway 63 designated as.

Effective 28 Aug 2003

Title XIV ROADS AND WATERWAYS

227.330. Pearl Harbor Memorial Highway, portion of U.S. Highway 63 designated as. — The portion of U.S. Highway 63 located within a county of the third classification without a township form of government and with more than fifteen thousand seven hundred but less than fifteen thousand eight hundred inhabitants shall be designated the "Pearl Harbor Memorial Highway". The department of transportation shall erect and maintain appropriate signs commemorating said portion of U.S. Highway 63 at its discretion.

(L. 2003 H.B. 162)



Section 227.331 Trooper Jimmie Linegar Memorial Highway, portion of U.S. Highway 65 in Taney County designated as.

Effective 28 Aug 2003

Title XIV ROADS AND WATERWAYS

227.331. Trooper Jimmie Linegar Memorial Highway, portion of U.S. Highway 65 in Taney County designated as. — The portion of United States Highway 65 within a county of the first classification with more than thirty-nine thousand seven hundred but less than thirty-nine thousand eight hundred inhabitants from Highway 265 South to the border with the state of Arkansas shall be designated the "Trooper Jimmie Linegar Memorial Highway".

(L. 2003 S.B. 423)



Section 227.332 James K. Schatz Memorial Bridge designated for the bridge on Highway 185 crossing I-44 in Franklin County.

Effective 28 Aug 2014

Title XIV ROADS AND WATERWAYS

227.332. James K. Schatz Memorial Bridge designated for the bridge on Highway 185 crossing I-44 in Franklin County. — The bridge on Highway 185 crossing over Interstate 44 in Franklin County shall be designated the "James K. Schatz Memorial Bridge". The department of transportation shall erect and maintain appropriate signs designating the bridge with the costs for such designation to be paid by private donation.

(L. 2014 H.B. 1866)



Section 227.333 Sergeant Randy Sullivan Memorial Highway designated (Iron County).

Effective 28 Aug 2002

Title XIV ROADS AND WATERWAYS

227.333. Sergeant Randy Sullivan Memorial Highway designated (Iron County). — The portion of State Highway 72 in a county of the third classification without a township form of government and with more than ten thousand six hundred inhabitants but less than ten thousand seven hundred inhabitants and in a county of the third classification without a township form of government and with more than eleven thousand seven hundred fifty inhabitants but less than eleven thousand eight hundred fifty inhabitants shall be designated the "Sergeant Randy Sullivan Memorial Highway".

(L. 2002 H.B. 1141, et al. merged with S.B. 1199)



Section 227.334 Trooper Charles P. Corbin Memorial Highway, portion of U.S. Highway 71 in Jasper County designated as.

Effective 28 Aug 2003

Title XIV ROADS AND WATERWAYS

227.334. Trooper Charles P. Corbin Memorial Highway, portion of U.S. Highway 71 in Jasper County designated as. — The portion of U.S. Highway 71 located in a county of the first classification with more than one hundred four thousand six hundred but less than one hundred four thousand seven hundred inhabitants shall be named the "Trooper Charles P. Corbin Memorial Highway".

(L. 2003 S.B. 289)



Section 227.335 American Legion Memorial Highway — portion of U.S. Highway 65.

Effective 28 Aug 2003

Title XIV ROADS AND WATERWAYS

227.335. American Legion Memorial Highway — portion of U.S. Highway 65. — The portion of U.S. Highway 65 located within this state from the Missouri-Iowa border south to the Missouri-Arkansas border, except where otherwise designated, shall be designated the "American Legion Memorial Highway".

(L. 2003 H.B. 261)



Section 227.336 Korean War Veterans' Memorial Freeway, portion of U.S. Highway 60 designated as.

Effective 28 Aug 2003

Title XIV ROADS AND WATERWAYS

227.336. Korean War Veterans' Memorial Freeway, portion of U.S. Highway 60 designated as. — The thirteen and one-half mile portion of U.S. Highway 60, also known as the James River Freeway, from its intersection with U.S. Highway 65, west to its connection with State Route 360, following northwest to its intersection with Interstate Highway 44, shall be designated the "Korean War Veterans' Memorial Freeway". All signage shall be paid for through private sources and shall meet appropriate specifications as set forth by the department of transportation.

(L. 2003 H.B. 245)



Section 227.337 Butterfield Ranch Road, portion of State Route WW (within the city of Marshall) designated as.

Effective 28 Aug 2003

Title XIV ROADS AND WATERWAYS

227.337. Butterfield Ranch Road, portion of State Route WW (within the city of Marshall) designated as. — The portion of State Route WW, from the corner of Morrow and Odell Streets within the city of Marshall, east to the end of such state route shall be designated "Butterfield Ranch Road". All appropriate signage shall be paid for, erected, and maintained by Butterfield Youth Services.

(L. 2003 H.B. 249)



Section 227.338 Corporal Bobbie J. Harper Memorial Highway, portion of U.S. Highway 71 in McDonald County designated as.

Effective 28 Aug 2003

Title XIV ROADS AND WATERWAYS

227.338. Corporal Bobbie J. Harper Memorial Highway, portion of U.S. Highway 71 in McDonald County designated as. — The portion of U.S. Highway 71 located within a county of the third classification without a township form of government and with more than twenty-one thousand six hundred but less than twenty-one thousand seven hundred inhabitants shall be designated the "Corporal Bobbie J. Harper Memorial Highway".

(L. 2003 S.B. 598)



Section 227.339 Trooper Russell Harper Memorial Highway designated for a portion of U.S. Highway 60.

Effective 28 Aug 2004

Title XIV ROADS AND WATERWAYS

227.339. Trooper Russell Harper Memorial Highway designated for a portion of U.S. Highway 60. — The portion of U.S. Highway 60 one mile east of U.S. Highway 65 to the U.S. Highway 60 and U.S. Highway 65 intersection shall be designated the "Trooper Russell Harper Memorial Highway". Costs for such designation shall be paid by the Missouri Troopers' Association.

(L. 2004 H.B. 960)



Section 227.340 George Washington Carver Memorial Highway, portion of Interstate Highway 44 in Newton County and portion of U.S. Highway 71 in Jasper County designated as.

Effective 28 Aug 2005

Title XIV ROADS AND WATERWAYS

227.340. George Washington Carver Memorial Highway, portion of Interstate Highway 44 in Newton County and portion of U.S. Highway 71 in Jasper County designated as. — The portion of Interstate Highway 44 contained in a county of the second classification with more than fifty-two thousand six hundred but less than fifty-two thousand seven hundred inhabitants, and the portion of U.S. Highway 71 from the intersection of Interstate 44 in the county of the first classification with more than one hundred four thousand six hundred but fewer than one hundred four thousand seven hundred inhabitants south to State Route V in the county of the second classification with more than fifty-two thousand six hundred but fewer than fifty-two thousand seven hundred inhabitants shall be designated as the "George Washington Carver Memorial Highway".

(L. 2003 S.B. 697, A.L. 2005 S.B. 38)



Section 227.341 Larry Stewart Secret Santa Memorial Highway designated for a portion of State Route 7 in Blue Springs.

Effective 28 Aug 2007

Title XIV ROADS AND WATERWAYS

227.341. Larry Stewart Secret Santa Memorial Highway designated for a portion of State Route 7 in Blue Springs. — The portion of State Route 7 from the south edge of the city limits of a home rule city with more than forty-eight thousand but fewer than forty-nine thousand inhabitants heading south to the intersection of U.S. Highway 50 shall be designated the "Larry Stewart Secret Santa Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs to be paid for by private donation.

(L. 2007 H.B. 56 § 1)



Section 227.342 William "Bill" Lark Memorial Highway, portion of Interstate Highway 29 in Holt County designated as.

Effective 28 Aug 2003

Title XIV ROADS AND WATERWAYS

227.342. William "Bill" Lark Memorial Highway, portion of Interstate Highway 29 in Holt County designated as. — The portion of Interstate Highway 29 between mile marker 89 and mile marker 92, all located within a county of the third classification without a township form of government and with more than five thousand three hundred but less than five thousand four hundred inhabitants, shall be designated the "William 'Bill' Lark Memorial Highway".

(L. 2003 S.B. 289)



Section 227.343 The Short Line Railroad Spur Historic Trail, portion of State Route 19 in Ozark County designated as.

Effective 28 Aug 2003

Title XIV ROADS AND WATERWAYS

227.343. The Short Line Railroad Spur Historic Trail, portion of State Route 19 in Ozark County designated as. — The portion of State Route 19 from New London, Missouri, southwest to its intersection with State Route 154, then west to Perry, Missouri, all located within a county of the third classification without a township form of government and with more than nine thousand five hundred fifty but less than nine thousand six hundred fifty inhabitants, shall be designated "The Short Line Railroad Spur Historic Trail".

(L. 2003 S.B. 423)



Section 227.344 James B. Tatum Highway designated for a portion of I-49 in Newton County.

Effective 28 Aug 2014

Title XIV ROADS AND WATERWAYS

227.344. James B. Tatum Highway designated for a portion of I-49 in Newton County. — The portion of Interstate Highway 49 in Newton County from the intersection of Highway 60 to the Newton-McDonald County line shall be designated the "James B. Tatum Highway". The department of transportation shall erect and maintain appropriate signs designating such highway with the costs to be paid by private donations.

(L. 2014 H.B. 1866)



Section 227.345 Edwin P. Hubble Memorial Highway designated for portion of Interstate 44 in Webster County.

Effective 28 Aug 2006

Title XIV ROADS AND WATERWAYS

227.345. Edwin P. Hubble Memorial Highway designated for portion of Interstate 44 in Webster County. — The portion of Interstate 44, except for the portion of such interstate designated under section 227.379, located in a county of the third classification without a township form of government and with more than thirty-one thousand but less than thirty-one thousand one hundred inhabitants shall be designated the "Edwin P. Hubble Memorial Highway".

(L. 2004 S.B. 767, A.L. 2006 S.B. 667, et al.)



Section 227.346 U.S. Submarine Veterans' Memorial Highway designated for portion of Interstate 70 in Saline County.

Effective 28 Aug 2004

Title XIV ROADS AND WATERWAYS

227.346. U.S. Submarine Veterans' Memorial Highway designated for portion of Interstate 70 in Saline County. — The portion of Interstate Highway 70 between mile marker 69 in any county of the fourth classification with more than twenty-three thousand seven hundred but less than twenty-three thousand eight hundred inhabitants and east to mile marker 123 in any county of the first classification with more than one hundred thirty-five thousand four hundred but less than one hundred thirty-five thousand five hundred inhabitants, except where otherwise designated, shall be designated the "U.S. Submarine Veterans' Memorial Highway", and shall represent in its fifty-four-mile stretch the fifty-four submarines lost during war and the Cold War. The department of transportation shall erect and maintain appropriate signs designating such highway, with the cost of such signs to be paid by the Submarine Veterans' Association.

(L. 2004 H.B. 826 and H.B. 883 merged with H.B. 1029 and H.B. 1438 and H.B. 1610)



Section 227.347 Laura Ingalls Wilder Memorial Highway designated for a portion of Highway A between the city of Mansfield and the city of Macomb.

Effective 28 Aug 2004

Title XIV ROADS AND WATERWAYS

227.347. Laura Ingalls Wilder Memorial Highway designated for a portion of Highway A between the city of Mansfield and the city of Macomb. — The portion of Highway A beginning at the intersection of Business Route 60 on the town square in the city of Mansfield and proceeding east to its intersection with Highway K in the city of Macomb, except where otherwise designated, shall be designated the "Laura Ingalls Wilder Memorial Highway" in dedication to the author and her contribution to the state of Missouri. The department of transportation shall erect and maintain appropriate signs commemorating this portion of Highway A at its discretion, and the Laura Ingalls Wilder Museum shall pay for all such signs.

(L. 2004 H.B. 826 and H.B. 883)



Section 227.348 Trooper Mike L. Newton Memorial Bridge designated for Interstate 44 bridge located in Phelps County.

Effective 28 Aug 2004

Title XIV ROADS AND WATERWAYS

227.348. Trooper Mike L. Newton Memorial Bridge designated for Interstate 44 bridge located in Phelps County. — The bridge on eastbound and westbound Interstate 44 crossing the Little Piney Creek in Phelps County shall be designated the "Trooper Mike L. Newton Memorial Bridge". The department of transportation shall erect and maintain appropriate signs commemorating such bridge, with costs to be paid for by the Missouri State Troopers' Association.

(L. 2004 H.B. 1149)



Section 227.349 Veterans Highway designated for a portion of State Highway J in Lincoln County.

Effective 28 Aug 2004

Title XIV ROADS AND WATERWAYS

227.349. Veterans Highway designated for a portion of State Highway J in Lincoln County. — The portion of State Highway J in Lincoln County from the intersection of State Highway J and State Highway 47 to the intersection of State Highway J and State Highway U shall be named the "Veterans Highway".

(L. 2004 H.B. 1029 and H.B. 1438 and H.B. 1610)



Section 227.350 Deputy Steven R. Ziegler Memorial Highway designated for a portion of U.S. Highway 67 in St. Francois County.

Effective 28 Aug 2004

Title XIV ROADS AND WATERWAYS

227.350. Deputy Steven R. Ziegler Memorial Highway designated for a portion of U.S. Highway 67 in St. Francois County. — The portion of U.S. Highway 67 in St. Francois County between State Route 8 in Desloge and State Route 32 in Leadington shall be designated the "Deputy Steven R. Ziegler Memorial Highway". Costs for such designation shall be paid by private donations.

(L. 2004 H.B. 1029 and H.B. 1438 and H.B. 1610)



Section 227.351 Trooper Dennis H. Marriott Memorial Highway designated for a portion of U.S. Highway 54 located in Cole County.

Effective 28 Aug 2004

Title XIV ROADS AND WATERWAYS

227.351. Trooper Dennis H. Marriott Memorial Highway designated for a portion of U.S. Highway 54 located in Cole County. — The portion of U.S. Highway 54 located within a county of the first classification with more than seventy-one thousand three hundred but less than seventy-one thousand four hundred inhabitants from the Highway 179 intersection to a location one mile south of such intersection shall be designated the "Trooper Dennis H. Marriott Memorial Highway". The costs for such designation shall be paid by the Missouri Troopers' Association.

(L. 2004 H.B. 960)



Section 227.352 Thomas G. Tucker, Jr. Memorial Highway designated for a portion of State Route 51 located in Perry County.

Effective 28 Aug 2004

Title XIV ROADS AND WATERWAYS

227.352. Thomas G. Tucker, Jr. Memorial Highway designated for a portion of State Route 51 located in Perry County. — The portion of State Route 51 in Perry County from Interstate Highway 55 to U.S. Highway 61 shall be designated the "Thomas G. Tucker, Jr. Memorial Highway".

(L. 2004 H.B. 1442)



Section 227.353 Trooper Jesse R. Jenkins Memorial Highway designated for a portion of U.S. Highway 67 in St. Francois County.

Effective 28 Aug 2004

Title XIV ROADS AND WATERWAYS

227.353. Trooper Jesse R. Jenkins Memorial Highway designated for a portion of U.S. Highway 67 in St. Francois County. — The portion of U.S. Highway 67 in St. Francois County between Desloge and Bonne Terre shall be designated the "Trooper Jesse R. Jenkins Memorial Highway". Costs for such designation shall be paid by private donations.

(L. 2004 H.B. 1029 and H.B. 1438 and H.B. 1610)



Section 227.354 Trooper Wayne W. Allman Memorial Bridge designated for the bridge on State Route 7 in Cass County.

Effective 28 Aug 2004

Title XIV ROADS AND WATERWAYS

227.354. Trooper Wayne W. Allman Memorial Bridge designated for the bridge on State Route 7 in Cass County. — The bridge on State Route 7 crossing over State Route B in Cass County shall be designated the "Trooper Wayne W. Allman Memorial Bridge".

(L. 2004 H.B. 960 § 227.357)



Section 227.355 Brown-Stinson Memorial Bridge designated for bridge number A4975 located in Franklin County.

Effective 28 Aug 2004

Title XIV ROADS AND WATERWAYS

227.355. Brown-Stinson Memorial Bridge designated for bridge number A4975 located in Franklin County. — The bridge, bridge number A4975, located at log mile 1.067 on Missouri Route 30 within Franklin County shall be designated the "Brown-Stinson Memorial Bridge".

(L. 2004 H.B. 826 and H.B. 883 § 234.707 merged with H.B. 960 § 234.707)



Section 227.356 Congressman Mel Hancock Freeway designated in Greene County.

Effective 28 Aug 2005

Title XIV ROADS AND WATERWAYS

227.356. Congressman Mel Hancock Freeway designated in Greene County. — The portion of Interstate Highway 44 in Greene County from State Route MM, exit 70, east to State Route 286, exit 72, shall be designated the "Congressman Mel Hancock Freeway". Costs for such designation shall be paid for by the Hancock family.

(L. 2005 S.B. 233)



Section 227.357 Korean War Veterans Association Memorial Highway designated in Phelps County.

Effective 28 Aug 2005

Title XIV ROADS AND WATERWAYS

227.357. Korean War Veterans Association Memorial Highway designated in Phelps County. — The portion of U.S. Highway 63 in Phelps County from one mile north of the intersection of U.S. Highway 63 and the parallel thirty-eight degrees north latitude to one mile south of the intersection of U.S. Highway 63 and the parallel thirty-eight degrees north latitude, except where otherwise designated, shall be designated the "Korean War Veterans Association Memorial Highway". The intersection of U.S. Highway 63 and the parallel thirty-eight degrees north latitude shall be indicated as the "38th Parallel" by signs. Costs for such designations and signs shall be paid by the Korean War Veterans Association, Rolla Chapter 281.

(L. 2005 H.B. 243)



Section 227.358 Governor John M. Dalton Memorial Highway designated in Dunklin County.

Effective 28 Aug 2005

Title XIV ROADS AND WATERWAYS

227.358. Governor John M. Dalton Memorial Highway designated in Dunklin County. — The portion of U.S. 412 in Dunklin County from the eastern city limits of Kennett, Missouri, to the western city limits of Hayti, Missouri, within Pemiscot County shall be designated the "Governor John M. Dalton Memorial Highway".

(L. 2005 S.B. 233)



Section 227.359 Sgt. Dewayne Graham Jr. Memorial Bridges MO State Highway Patrol designated on State Highway 60 in the City of Van Buren.

Effective 28 Aug 2006

Title XIV ROADS AND WATERWAYS

227.359. Sgt. Dewayne Graham Jr. Memorial Bridges MO State Highway Patrol designated on State Highway 60 in the City of Van Buren. — The bridges on State Highway 60 crossing the Current River that are located within the city limits of Van Buren shall be designated individually as the "Sgt. Dewayne Graham Jr. Memorial Bridge MO State Highway Patrol". The bridges shall be collectively designated as the "Sgt. Dewayne Graham Jr. Memorial Bridges MO State Highway Patrol". The department of transportation shall erect and maintain appropriate signs designating such bridges, with the costs to be paid for by the Missouri State Troopers Association.

(L. 2006 S.B. 667, et al.)



Section 227.360 Albert Brumley Memorial Highway designated in McDonald County.

Effective 28 Aug 2005

Title XIV ROADS AND WATERWAYS

227.360. Albert Brumley Memorial Highway designated in McDonald County. — The portion of Highway E in McDonald County from the Arkansas state line, north to Highway 76, shall be designated the "Albert Brumley Memorial Highway". All appropriate signage shall be paid for, erected, and maintained by Albert E. Brumley and Sons, Inc.

(L. 2005 H.B. 155)



Section 227.361 Veterans Memorial Parkway designated in Johnson County.

Effective 28 Aug 2005

Title XIV ROADS AND WATERWAYS

227.361. Veterans Memorial Parkway designated in Johnson County. — The portion of Highway 58 in Johnson County from the intersection with Highway U, west to Highway 131, shall be designated the "Veterans Memorial Parkway". All appropriate signage shall be paid for, erected, and maintained by the city of Holden Veterans of Foreign Wars.

(L. 2005 S.B. 233)



Section 227.362 Congressman Ike Skelton Bridge designated on Missouri River bridge on Highway 13 between Lafayette and Ray counties.

Effective 28 Aug 2005

Title XIV ROADS AND WATERWAYS

227.362. Congressman Ike Skelton Bridge designated on Missouri River bridge on Highway 13 between Lafayette and Ray counties. — The bridge crossing over the Missouri River on Highway 13 between Lafayette and Ray counties shall be designated "Congressman Ike Skelton Bridge". All signage shall be paid for and maintained through private sources and shall meet appropriate specifications as set forth by the department of transportation.

(L. 2005 S.B. 233)



Section 227.363 Richard L. Harriman Highway designated in Clay County.

Effective 28 Aug 2005

Title XIV ROADS AND WATERWAYS

227.363. Richard L. Harriman Highway designated in Clay County. — The portion of State Route H in Clay County from the intersection of State Route H and Richfield Road north to the intersection of State Route H and State Route B shall be designated the "Richard L. Harriman Highway". Costs for such designation shall be paid by private donations.

(L. 2005 H.B. 487)



Section 227.364 John Oliver Jr. Parkway designated for a portion of Missouri Route 74/34 in Cape Girardeau County.

Effective 28 Aug 2007

Title XIV ROADS AND WATERWAYS

227.364. John Oliver Jr. Parkway designated for a portion of Missouri Route 74/34 in Cape Girardeau County. — The portion of Missouri Route 74/34 contained in Cape Girardeau County, from the Missouri/Illinois state line west to the intersection of Business Loop 55/U.S. 61/Missouri Route 34, shall be designated as the "John Oliver Jr. Parkway". The provisions of section 227.299 regarding highway designations shall not be applicable to the provisions of this section.

(L. 2007 H.B. 56)



Section 227.365 Dave Sinclair Memorial Highway designated for a portion of Lindbergh Boulevard in St. Louis County.

Effective 28 Aug 2010

Title XIV ROADS AND WATERWAYS

227.365. Dave Sinclair Memorial Highway designated for a portion of Lindbergh Boulevard in St. Louis County. — The portion of Lindbergh Boulevard located in St. Louis County, from its intersection with Lemay Ferry Road to the highway's connection with Barracksview Road, shall be designated as the "Dave Sinclair Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs for such designation to be paid for by private donations.

(L. 2010 H.B. 1941)



Section 227.366 Sergeant Carl Dewayne Graham Jr. Memorial Highway designated for a portion of U.S. Highway 60 in Stoddard County.

Effective 28 Aug 2007

Title XIV ROADS AND WATERWAYS

227.366. Sergeant Carl Dewayne Graham Jr. Memorial Highway designated for a portion of U.S. Highway 60 in Stoddard County. — Notwithstanding subsection 8 of section 227.299, the portion of U.S. Highway 60 contained in Stoddard County, from where U.S. Highway 60 and Route ZZ intersect to where U.S. Highway 60 and Missouri Route 25 intersect, shall be designated the "Sergeant Carl Dewayne Graham Jr. Memorial Highway". Costs for such designation shall be paid by the Missouri Troopers' Association.

(L. 2007 H.B. 56 § 227.376)



Section 227.367 Officer Scott Armstrong Memorial Highway designated in St. Louis County.

Effective 28 Aug 2005

Title XIV ROADS AND WATERWAYS

227.367. Officer Scott Armstrong Memorial Highway designated in St. Louis County. — The portion of Highway 370 in St. Louis County from the intersection of Interstate 270, west to the Discovery Bridge, shall be designated the "Officer Scott Armstrong Memorial Highway". Costs for such designation shall be paid by the Bridgeton Optimist Club.

(L. 2005 H.B. 513 merged with S.B. 233)



Section 227.368 Specialist James M. Finley Memorial Bridge designated for bridge crossing Interstate 44 in Laclede County.

Effective 28 Aug 2009

Title XIV ROADS AND WATERWAYS

227.368. Specialist James M. Finley Memorial Bridge designated for bridge crossing Interstate 44 in Laclede County. — The bridge crossing over Interstate 44 on Business Loop 44 at exit 127 in Laclede County shall be designated the "Specialist James M. Finley Memorial Bridge". The department of transportation shall erect and maintain appropriate signs designating such highway. The costs of such designation shall be paid for by private donations.

(L. 2009 H.B. 91 merged with H.B. 683)



Section 227.369 Wyman S. Basinger Memorial Highway designated for a portion of State Highway 179 in Cole County.

Effective 28 Aug 2006

Title XIV ROADS AND WATERWAYS

227.369. Wyman S. Basinger Memorial Highway designated for a portion of State Highway 179 in Cole County. — The portion of State Highway 179, between the State Route C interchange and the State Highway 54 interchange contained in Cole County shall be designated as the "Wyman S. Basinger Memorial Highway". All signage costs shall be paid by private donations.

(L. 2006 S.B. 990 § 227.383)



Section 227.370 Governor Mel Carnahan Memorial Highway designated in Phelps County.

Effective 28 Aug 2005

Title XIV ROADS AND WATERWAYS

227.370. Governor Mel Carnahan Memorial Highway designated in Phelps County. — The portion of Interstate 44 in Phelps County from Route V east to Route 68 shall be designated the "Governor Mel Carnahan Memorial Highway", in recognition of the former governor's contributions to the state of Missouri. The department of transportation shall erect and maintain appropriate signs commemorating this portion of highway. Costs for such designation shall be paid for by the Democrat Freshman Caucus.

(L. 2005 S.B. 233)



Section 227.371 Students of Missouri Assisting Rural Transportation (S.M.A.R.T.) Memorial Highway designated in Lewis County.

Effective 28 Aug 2005

Title XIV ROADS AND WATERWAYS

227.371. Students of Missouri Assisting Rural Transportation (S.M.A.R.T.) Memorial Highway designated in Lewis County. — The portion of U.S. Highway 61 from the intersection of Missouri Route B south of La Grange to the intersection of Missouri Route B north of Canton, in Lewis County, shall be designated the "Students of Missouri Assisting Rural Transportation (S.M.A.R.T.) Memorial Highway". This eleven-mile stretch of roadway shall be dedicated to these students and their efforts to improve transportation in the area. The department of transportation shall erect and maintain appropriate signs commemorating such portion of Highway 61 at its discretion, and the students of Missouri assisting rural transportation shall pay for all such signs.

(L. 2005 S.B. 233)



Section 227.372 Chief Jerry Buehne Memorial Road designated in St. Louis County.

Effective 28 Aug 2005

Title XIV ROADS AND WATERWAYS

227.372. Chief Jerry Buehne Memorial Road designated in St. Louis County. — The portion of Missouri Highway 30 in St. Louis County from the intersection of Highway P northeast to the St. Louis city limits shall be designated the "Chief Jerry Buehne Memorial Road". The department of transportation shall erect and maintain appropriate signs commemorating this portion of highway. Costs for the designation shall be paid for by private funds raised for such purpose.

(L. 2005 S.B. 233)



Section 227.373 Senator Christopher S. Bond Bridge designated in Hermann.

Effective 28 Aug 2005

Title XIV ROADS AND WATERWAYS

227.373. Senator Christopher S. Bond Bridge designated in Hermann. — The new Highway 19 Missouri River Bridge in Hermann slated for completion in December 2007 shall be designated the "Senator Christopher S. Bond Bridge". The department of transportation shall erect and maintain appropriate signs commemorating this portion of highway. Costs for such designation shall be paid for by local organizations.

(L. 2005 S.B. 233)



Section 227.374 Trooper Ralph Tatoian Memorial Highway designated for a portion of I-44 in Franklin County.

Effective 28 Aug 2006

Title XIV ROADS AND WATERWAYS

227.374. Trooper Ralph Tatoian Memorial Highway designated for a portion of I-44 in Franklin County. — The two-mile portion of Interstate Highway 44 heading east from the U.S. Highway 50 intersection, contained in Franklin County, shall be designated as the "Trooper Ralph Tatoian Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs to be paid for by the Missouri State Troopers Association.

(L. 2006 S.B. 667, et al. § 227.384)



Section 227.375 Trooper Ross S. Creach Memorial Highway designated for a portion of U.S. Highway 54 in Camden County.

Effective 28 Aug 2006

Title XIV ROADS AND WATERWAYS

227.375. Trooper Ross S. Creach Memorial Highway designated for a portion of U.S. Highway 54 in Camden County. — The portion of U.S. Highway 54 located within Camden County from the eastern city limits of Macks Creek to the western city limits of Camdenton shall be designated the "Trooper Ross S. Creach Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs to be paid for by the Missouri State Troopers Association.

(L. 2006 S.B. 667, et al.)



Section 227.376 Sergeant William McEntee Memorial Highway designated for a portion of Highway 21 in St. Louis County.

Effective 28 Aug 2006

Title XIV ROADS AND WATERWAYS

227.376. Sergeant William McEntee Memorial Highway designated for a portion of Highway 21 in St. Louis County. — The portion of Highway 21 from the intersection of Lindbergh Avenue to the intersection of Gravois Road in St. Louis County shall be designated the "Sergeant William McEntee Memorial Highway". The department of transportation shall erect and maintain appropriate signs commemorating this portion of highway. Costs for such designation shall be paid for by the Kirkwood police officers.

(L. 2006 S.B. 1139 § 227.386)



Section 227.377 Trooper D. Kevin Floyd Memorial Highway designated for a portion of U.S. Highway 60 in Texas County.

Effective 28 Aug 2006

Title XIV ROADS AND WATERWAYS

227.377. Trooper D. Kevin Floyd Memorial Highway designated for a portion of U.S. Highway 60 in Texas County. — The portion of U.S. Highway 60 from the intersection of State Route MM to the intersection of State Highway 181 in Texas County shall be designated the "Trooper D. Kevin Floyd Memorial Highway". The costs for such designation shall be paid by the Missouri Troopers Association.

(L. 2006 S.B. 667, et al.)



Section 227.378 State Senator Larry Gene Taylor Memorial Bridge designated for Table Rock Lake Bridge on Highway 39.

Effective 28 Aug 2008

Title XIV ROADS AND WATERWAYS

227.378. State Senator Larry Gene Taylor Memorial Bridge designated for Table Rock Lake Bridge on Highway 39. — The Table Rock Lake bridge on Highway 39 in the census designated place with more than one thousand three hundred but fewer than one thousand four hundred inhabitants and partially located in any county of the third classification without a township form of government and with more than thirty-four thousand but fewer than thirty-four thousand one hundred inhabitants shall be designated the "State Senator Larry Gene Taylor Memorial Bridge".

(L. 2008 S.B. 930 & 947)



Section 227.379 Cpl. Jay Sampietro MO State Hwy. Patrol Memorial Highway designated for a portion of I-44 in Webster County.

Effective 28 Aug 2006

Title XIV ROADS AND WATERWAYS

227.379. Cpl. Jay Sampietro MO State Hwy. Patrol Memorial Highway designated for a portion of I-44 in Webster County. — The portion of Interstate Highway 44 from mile marker 91 to mile marker 94, contained in Webster County, shall be designated the "Cpl. Jay Sampietro MO State Hwy. Patrol Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs to be paid for by the Missouri State Troopers Association.

(L. 2006 S.B. 667, et al.)



Section 227.380 Theodore McNeal Highway designated for portion of Highway 115 in St. Louis City.

Effective 28 Aug 2015

Title XIV ROADS AND WATERWAYS

227.380. Theodore McNeal Highway designated for portion of Highway 115 in St. Louis City. — The portion of State Highway 115 in St. Louis City from the intersection of Natural Bridge Avenue and Salisbury Street west to the intersection of State Highway 115 and Jennings Station Road shall be designated the "Theodore McNeal Highway". Cost for such designation shall be paid by private donations.

(L. 2015 H.B. 522, et al. merged with S.B. 156)



Section 227.381 Officer Thomas G. Smith Jr. Memorial Highway designated for a portion of I-55 in St. Louis County.

Effective 28 Aug 2006

Title XIV ROADS AND WATERWAYS

227.381. Officer Thomas G. Smith Jr. Memorial Highway designated for a portion of I-55 in St. Louis County. — The portion of Interstate 55 in St. Louis County between Butler Hill Road and Meramec Bottom Road shall be designated the "Officer Thomas G. Smith, Jr. Memorial Highway". All signage costs shall be paid for by private donations.

(L. 2006 H.B. 1488 § 227.379 and L. 2006 S.B. 1059 § 227.379, A.L. 2011 H.B. 315)



Section 227.382 Police Officer Steven Jarvis Memorial Highway designated for a portion of I-55 in St. Louis County and Jefferson County.

Effective 28 Aug 2014

Title XIV ROADS AND WATERWAYS

227.382. Police Officer Steven Jarvis Memorial Highway designated for a portion of I-55 in St. Louis County and Jefferson County. — The portion of Interstate 55 in St. Louis County and Jefferson County between Meramec Bottom Road and Highway 141 shall be designated the "Police Officer Steven Jarvis Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway with the costs to be paid by private donations.

(L. 2014 H.B. 1866)



Section 227.383 Deputy Christopher Lee Castetter Memorial Highway designated for a portion of Highway 112 in Barry County.

Effective 28 Aug 2007

Title XIV ROADS AND WATERWAYS

227.383. Deputy Christopher Lee Castetter Memorial Highway designated for a portion of Highway 112 in Barry County. — The portion of Highway 112 from the intersection of Highway 76 south to the intersection of Highway AA in the county of the third classification without a township form of government and with more than thirty-four thousand but fewer than thirty-four thousand one hundred inhabitants shall be designated the "Deputy Christopher Lee Castetter Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs to be paid for by private donations.

(L. 2007 H.B. 56)



Section 227.384 Officer Stephen Strehl Memorial Highway designated for a portion of State Route M in Barnhart.

Effective 28 Aug 2007

Title XIV ROADS AND WATERWAYS

227.384. Officer Stephen Strehl Memorial Highway designated for a portion of State Route M in Barnhart. — The portion of State Route M between Old Lemay Ferry Road and Moss Hollow Road in the census designated place with more than six thousand one hundred but fewer than six thousand three hundred inhabitants shall be designated the "Officer Stephen Strehl Memorial Highway". Costs for such designation shall be paid by private donations.

(L. 2007 H.B. 56)



Section 227.385 1922 Sulphur Springs Rail Disaster Memorial Highway designated for a portion of U.S. Highway 61/67 in Barnhart.

Effective 28 Aug 2007

Title XIV ROADS AND WATERWAYS

227.385. 1922 Sulphur Springs Rail Disaster Memorial Highway designated for a portion of U.S. Highway 61/67 in Barnhart. — The portion of U.S. Highway 61/67 between Wolf Hollow Road and State Route M in the census designated place with more than six thousand one hundred but fewer than six thousand three hundred inhabitants shall be designated the "1922 Sulphur Springs Rail Disaster Memorial Highway". Costs for such designation shall be paid by private donation.

(L. 2007 H.B. 56)



Section 227.386 Corporal Rickey L. Bell Memorial Highway designated for a portion of Highway 84 in city of Caruthersville.

Effective 28 Aug 2008

Title XIV ROADS AND WATERWAYS

227.386. Corporal Rickey L. Bell Memorial Highway designated for a portion of Highway 84 in city of Caruthersville. — The portion of State Highway 84 within Pemiscot County from the Interstate Highway 55 exit to the Caruthersville city limits shall be designated the "Corporal Rickey L. Bell Memorial Highway". The department of transportation shall erect and maintain appropriate signs commemorating this portion of highway. All signage shall be paid for and maintained through private sources and shall meet appropriate specifications as set forth by the department of transportation.

(L. 2008 S.B. 753, et al.)



Section 227.387 Deputy Charles M. Cook Memorial Highway designated for a portion of Highway 169.

Effective 28 Aug 2008

Title XIV ROADS AND WATERWAYS

227.387. Deputy Charles M. Cook Memorial Highway designated for a portion of Highway 169. — The portion of U.S. Highway 169 from its intersection with Missouri Route 6, north to its intersection with Gene Field Road, shall be designated the "Deputy Charles M. Cook Memorial Highway". The department of transportation shall erect and maintain appropriate signs commemorating this portion of U.S. Highway 169, with the cost of such signs to be paid by the St. Joseph Fraternal Order of Police.

(L. 2008 S.B. 753, et al.)



Section 227.388 DeSoto Railroad Employees Memorial Highway designated for a portion of Highway 110 in Jefferson County.

Effective 28 Aug 2007

Title XIV ROADS AND WATERWAYS

227.388. DeSoto Railroad Employees Memorial Highway designated for a portion of Highway 110 in Jefferson County. — The portion of Highway 110 from U.S. Highway 67 to Highway 21 within the county of the first classification with more than one hundred ninety-eight thousand but fewer than one hundred ninety-nine thousand two hundred inhabitants shall be designated the "DeSoto Railroad Employees Memorial Highway". Costs for such designation shall be paid by private donations.

(L. 2007 H.B. 56)



Section 227.389 Roy Bassett Memorial Bridge designated for U.S. Highway 63 Gasconade River Bridge in Maries County.

Effective 28 Aug 2008

Title XIV ROADS AND WATERWAYS

227.389. Roy Bassett Memorial Bridge designated for U.S. Highway 63 Gasconade River Bridge in Maries County. — The U.S. Highway 63 Gasconade River Bridge in Maries County shall be designated the "Roy Bassett Memorial Bridge". Costs for such designation shall be paid by friends of Roy Bassett.

(L. 2008 H.B. 1952)



Section 227.390 Officer Michael Barwick Memorial Highway designated for a portion of I-44 in St. Louis City.

Effective 28 Aug 2007

Title XIV ROADS AND WATERWAYS

227.390. Officer Michael Barwick Memorial Highway designated for a portion of I-44 in St. Louis City. — The portion of Interstate 44 from the city limits of the city not within a county east to the intersection of Kingshighway shall be designated the "Officer Michael Barwick Memorial Highway". Costs for such designation shall be paid by private donation.

(L. 2007 H.B. 56)



Section 227.391 Gene Curtis Memorial Highway designated for a portion of Highway 80 in New Madrid County.

Effective 28 Aug 2010

Title XIV ROADS AND WATERWAYS

227.391. Gene Curtis Memorial Highway designated for a portion of Highway 80 in New Madrid County. — The portion of Highway 80 in New Madrid County from the intersection of Highways 61, 80, and H, east to Interstate 55 shall be designated the "Gene Curtis Memorial Highway". Costs for such designation shall be paid by private donation.

(L. 2010 H.B. 1941)



Section 227.392 Christopher S. Bond Bridge designated for I-29/35 bridge in Kansas City.

Effective 28 Aug 2007

Title XIV ROADS AND WATERWAYS

227.392. Christopher S. Bond Bridge designated for I-29/35 bridge in Kansas City. — The new bridge carrying Interstate 29/35 over the Missouri River in the home rule city with more than four hundred thousand inhabitants and located in more than one county shall be designated the "Christopher S. Bond Bridge". Costs for such designation shall be paid by private donation.

(L. 2007 H.B. 56)



Section 227.393 Lance Corporal Leon B. Deraps Memorial Highway designated for a portion of Highway 87 in Moniteau County.

Effective 28 Aug 2008

Title XIV ROADS AND WATERWAYS

227.393. Lance Corporal Leon B. Deraps Memorial Highway designated for a portion of Highway 87 in Moniteau County. — The portion of State Highway 87 in Moniteau County, from the* intersection of** State Highway AA, to a destination four miles south of such intersection, shall be designated the "Lance Corporal Leon B. Deraps Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs to be paid for by private donations. All signage shall be paid for through private sources.

(L. 2008 H.B. 1575 merged with S.B. 753, et al. § 227.394)

*Word "its" appears in original rolls of S.B. 753, et al. § 227.394, 2008.

**Word "with" appears in original rolls of S.B. 753, et al. § 227.394, 2008.



Section 227.394 LCPL Patrick W. Schimmel Memorial Highway designated for a portion of Missouri Highway C in Lincoln County.

Effective 28 Aug 2012

Title XIV ROADS AND WATERWAYS

227.394. LCPL Patrick W. Schimmel Memorial Highway designated for a portion of Missouri Highway C in Lincoln County. — The portion of Missouri Highway C that crosses over U.S. Highway 79 in Lincoln County shall be designated the "LCPL Patrick W. Schimmel Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the cost to be paid by private donations.

(L. 2012 H.B. 1807, et al.)



Section 227.395 Spc. James Burnett, Jr. Memorial Highway designated for a portion of Missouri Route 25 in Stoddard County.

Effective 28 Aug 2012

Title XIV ROADS AND WATERWAYS

227.395. Spc. James Burnett, Jr. Memorial Highway designated for a portion of Missouri Route 25 in Stoddard County. — The portion of Missouri Route 25 in Stoddard County from the city limits of Advance to one mile south of such city limits shall be designated the "Spc. James Burnett, Jr. Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs to be paid for by private donation.

(L. 2012 H.B. 1807, et al.)



Section 227.396 Rick Seiner Memorial Highway designated for a portion of Highway 13 in Polk County.

Effective 28 Aug 2008

Title XIV ROADS AND WATERWAYS

227.396. Rick Seiner Memorial Highway designated for a portion of Highway 13 in Polk County. — The portion of State Highway 13 within Polk County from the* intersection of** State Highway 83 to the* intersection of** State Highway Y in Polk County shall be designated the "Rick Seiner Memorial Highway". The department of transportation shall erect and maintain appropriate signs commemorating this portion of highway and designating such highway designation, with the cost to be paid for by private donation. All signage shall be paid for and maintained through private sources and shall meet appropriate specifications as set forth by the department of transportation.

(L. 2008 H.B. 1887 § 227.397 merged with S.B. 753, et al.)

*Word "its" appears in original rolls of S.B. 753, et al., 2008.

**Word "with" appears in original rolls of S.B. 753, et al., 2008.



Section 227.397 Jeff McBride Memorial Highway designated for portion of Interstate 55 in Jefferson County.

Effective 28 Aug 2008

Title XIV ROADS AND WATERWAYS

227.397. Jeff McBride Memorial Highway designated for portion of Interstate 55 in Jefferson County. — The portion of Interstate 55 in Jefferson County from the intersection of Highway M to a point one mile south shall be designated the "Jeff McBride Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs to be paid for by private donations.

(L. 2008 S.B. 930 & 947)



Section 227.398 Mo. Hwy. Patrol Corporal Henry C. Bruns Memorial Highway designated for a portion of Highway 169 in Gentry County.

Effective 28 Aug 2008

Title XIV ROADS AND WATERWAYS

227.398. Mo. Hwy. Patrol Corporal Henry C. Bruns Memorial Highway designated for a portion of Highway 169 in Gentry County. — The portion of Highway 169 in Gentry County from the city limits of King City south one mile shall be designated the "Mo. Hwy. Patrol Corporal Henry C. Bruns Memorial Highway". Costs for such designation shall be paid by private donation.

(L. 2008 H.B. 2360)



Section 227.399 Billy Dean Robinett Memorial Highway designated for a portion of U.S. Highway 54 in Cole County.

Effective 28 Aug 2014

Title XIV ROADS AND WATERWAYS

227.399. Billy Dean Robinett Memorial Highway designated for a portion of U.S. Highway 54 in Cole County. — The portion of U.S. Highway 54 in Cole County from the Hammann Drive intersection to a location one mile south of such intersection shall be designated the "Billy Dean Robinett Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway with the cost of such signs to be paid by private donations.

(L. 2014 H.B. 1866)



Section 227.400 Police Officer Robert Stanze Memorial Highway designated for portion of Interstate 44 in St. Louis County.

Effective 28 Aug 2008

Title XIV ROADS AND WATERWAYS

227.400. Police Officer Robert Stanze Memorial Highway designated for portion of Interstate 44 in St. Louis County. — The portion of Interstate 44 from mile marker 280 to mile marker 282 in St. Louis County shall be designated the "Police Officer Robert Stanze Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs to be paid for by private donation.

(L. 2008 S.B. 930 & 947)



Section 227.401 Len Dawson Bridge designated for the bridge on East Stadium Drive crossing I-435 in Jackson County.

Effective 28 Aug 2014

Title XIV ROADS AND WATERWAYS

227.401. Len Dawson Bridge designated for the bridge on East Stadium Drive crossing I-435 in Jackson County. — The bridge on East Stadium Drive crossing over Interstate 435 in Jackson County shall be designated the "Len Dawson Bridge". The department of transportation shall erect and maintain appropriate signs designating the bridge with the costs for such designation to be paid for by private donation.

(L. 2014 H.B. 1866)



Section 227.402 WWII Okinawa Veterans Memorial Bridge designated for Highway 17 bridge crossing the Gasconade River in Pulaski County.

Effective 28 Aug 2009

Title XIV ROADS AND WATERWAYS

227.402. WWII Okinawa Veterans Memorial Bridge designated for Highway 17 bridge crossing the Gasconade River in Pulaski County. — The Highway 17 bridge crossing over the Gasconade River in Pulaski County shall be designated the "WWII Okinawa Veterans Memorial Bridge". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs to be paid for by private donations.

(L. 2009 H.B. 91 merged with H.B. 683)



Section 227.404 Leona Williams Highway designated for portion of U.S. Highway 63 in Maries County.

Effective 28 Aug 2013

Title XIV ROADS AND WATERWAYS

227.404. Leona Williams Highway designated for portion of U.S. Highway 63 in Maries County. — The portion of U.S. Highway 63 in Maries County which is located within the city limits of Vienna shall be designated the "Leona Williams Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs to be paid for by private donation.

(L. 2013 H.B. 303 & 304)



Section 227.405 Police Officer Ernest M. Brockman Sr. Memorial Highway designated for a portion of I-44 in St. Louis County.

Effective 28 Aug 2010

Title XIV ROADS AND WATERWAYS

227.405. Police Officer Ernest M. Brockman Sr. Memorial Highway designated for a portion of I-44 in St. Louis County. — The portion of Interstate 44 in St. Louis County beginning from its intersection with South Geyer Road and proceeding east to its intersection with South Elm Avenue shall be designated the "Police Officer Ernest M. Brockman Sr. Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs to be paid for by private donations.

(L. 2010 H.B. 1941)



Section 227.406 CW2 Matthew G. Kelley Memorial Highway designated for portion of Highway 69 in city of Cameron.

Effective 28 Aug 2009

Title XIV ROADS AND WATERWAYS

227.406. CW2 Matthew G. Kelley Memorial Highway designated for portion of Highway 69 in city of Cameron. — The portion of U.S. Highway 69, from the southern city limits of Cameron to its intersection with Interstate 35, shall be designated the "CW2 Matthew G. Kelley Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs to be paid for by private donations.

(L. 2009 H.B. 683 merged with H.B. 867)



Section 227.407 Lamar Hunt Memorial Highway designated for portion of Interstate 435.

Effective 28 Aug 2009

Title XIV ROADS AND WATERWAYS

227.407. Lamar Hunt Memorial Highway designated for portion of Interstate 435. — Interstate 435 from mile marker 63.4 to mile marker 54.2 shall be designated the "Lamar Hunt Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs to be paid for by private donations.

(L. 2009 H.B. 91 merged with H.B. 683)



Section 227.408 Johnny Lee Hays Memorial Highway designated for a portion of State Highway 53 in Butler County.

Effective 28 Aug 2010

Title XIV ROADS AND WATERWAYS

227.408. Johnny Lee Hays Memorial Highway designated for a portion of State Highway 53 in Butler County. — The portion of State Highway 53 in Butler County from the city limits of Qulin to one mile south of the city limits shall be designated the "Johnny Lee Hays Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs to be paid for by private donations.

(L. 2010 H.B. 1941)



Section 227.409 Jack Buck Memorial Highway designated for portion of Interstate I-64/US 40.

Effective 28 Aug 2010

Title XIV ROADS AND WATERWAYS

227.409. Jack Buck Memorial Highway designated for portion of Interstate I-64/US 40. — The portion of Interstate Highway I-64/US 40 from the McCausland/Skinker interchange east to the I-64/I-55 interchange shall be designated the "Jack Buck Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway designation, with the cost to be paid for by private donation.

(L. 2009 H.B. 481, A.L. 2010 H.B. 1941)



Section 227.410 Rabbi Ernest I. Jacob Memorial Highway designated for portion of Highway 160 in Greene County.

Effective 28 Aug 2011

Title XIV ROADS AND WATERWAYS

227.410. Rabbi Ernest I. Jacob Memorial Highway designated for portion of Highway 160 in Greene County. — The portion of U.S. Highway 160 in Greene County from the intersection of West Mount Vernon Street to one-half mile south of the intersection of West Sunshine Street shall be designated the "Rabbi Ernest I. Jacob Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs for such designation to be paid for by private donation.

(L. 2009 H.B. 683, A.L. 2011 S.B. 77 merged with S.B. 173)



Section 227.411 Senator Emory Melton Memorial Highway designated for a portion of Business Highway 37 in Barry County.

Effective 28 Aug 2016

Title XIV ROADS AND WATERWAYS

227.411. Senator Emory Melton Memorial Highway designated for a portion of Business Highway 37 in Barry County. — The portion of Business Highway 37 in Barry County within the city limits of Cassville shall be designated as the “Senator Emory Melton Memorial Highway”. The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs for such designation to be paid for by private donation.

(L. 2016 H.B. 2591, et al.)



Section 227.412 Sergeant Charles R. Long Memorial Bridge designated for a bridge crossing on U. S. Highway 24 in Independence.

Effective 28 Aug 2010

Title XIV ROADS AND WATERWAYS

227.412. Sergeant Charles R. Long Memorial Bridge designated for a bridge crossing on U. S. Highway 24 in Independence. — The bridge crossing over the Union Pacific Railroad located on U.S. Highway 24 near Wilson Road in the Fairmont business district of the city of Independence in Jackson County shall be designated the "Sergeant Charles R. Long Memorial Bridge". The department of transportation shall erect and maintain appropriate signs designating such bridge, with the costs to be paid for by private donations.

(L. 2010 H.B. 1941)



Section 227.413 Harry S Truman Memorial Highway designated for a portion of U.S. Highway 24 in Jackson County.

Effective 28 Aug 2010

Title XIV ROADS AND WATERWAYS

227.413. Harry S Truman Memorial Highway designated for a portion of U.S. Highway 24 in Jackson County. — The portion of U.S. Highway 24 in Jackson County from the bridge crossing over the Union Pacific Railroad in the Fairmont business district of the city of Independence to the intersection of Noland Road shall be designated the "Harry S Truman Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs to be paid for by private donations.

(L. 2010 H.B. 1941)



Section 227.414 Mo. Hwy. Patrolman Corporal Dennis E. Engelhard Memorial Highway designated for a portion of I-44 in Franklin County.

Effective 28 Aug 2010

Title XIV ROADS AND WATERWAYS

227.414. Mo. Hwy. Patrolman Corporal Dennis E. Engelhard Memorial Highway designated for a portion of I-44 in Franklin County. — The portion of Interstate 44 located in Franklin County from the Highway 100 overpass west to the St. Mary's Road overpass shall be designated as the "Mo. Hwy. Patrolman Corporal Dennis E. Engelhard Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs to be paid for by private donations.

(L. 2010 H.B. 1941)



Section 227.415 Missouri State Trooper William Brandy Memorial Highway designated for a portion of Highway 36 in Macon County.

Effective 28 Aug 2010

Title XIV ROADS AND WATERWAYS

227.415. Missouri State Trooper William Brandy Memorial Highway designated for a portion of Highway 36 in Macon County. — The portion of Highway 36, 1.7 miles west of the intersection of Highway 36 and Route O in Macon County shall be designated as the "Missouri State Trooper William Brandt Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs to be paid for by private donations.

(L. 2010 H.B. 1941)



Section 227.416 John Playter Memorial Highway designated for a portion of Highway 13 in Polk County.

Effective 28 Aug 2010

Title XIV ROADS AND WATERWAYS

227.416. John Playter Memorial Highway designated for a portion of Highway 13 in Polk County. — The portion of Highway 13 from the intersection of Highway 32 to the intersection of Highway 83 in Polk County shall be designated the "John Playter Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs for such designation to be paid for by private donation.

(L. 2010 H.B. 1941)



Section 227.417 Jerry Corp Memorial Highway designated for portion of U.S. Highway 160 in Ozark County.

Effective 28 Aug 2015

Title XIV ROADS AND WATERWAYS

227.417. Jerry Corp Memorial Highway designated for portion of U.S. Highway 160 in Ozark County. — The portion of U.S. Highway 160 in Ozark County from the bridge that crosses Bryant Creek to a location two and one-half miles east of such bridge shall be known as the "Jerry Corp Memorial Highway". The costs for such designation shall be paid by private donations.

(L. 2015 H.B. 522, et al. merged with S.B. 156)



Section 227.418 Ferlin Husky Highway designated for portion of Highway 8 in St. Francois County.

Effective 28 Aug 2011

Title XIV ROADS AND WATERWAYS

227.418. Ferlin Husky Highway designated for portion of Highway 8 in St. Francois County. — The portion of Highway 8 in St. Francois County from the intersection of State Route M east to the intersection of Main Street in the city of Leadwood shall be designated the "Ferlin Husky Highway"*. The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs for such designation to be paid for by private donation.

(L. 2011 H.B. 798, et al.)

*Words "Ferlin Huskey Highway" appear in original rolls.



Section 227.419 Harriet Beard Highway designated for portion of Highway 63 from Adair-Macon County line to northern border of city of Kirksville.

Effective 28 Aug 2015

Title XIV ROADS AND WATERWAYS

227.419. Harriet Beard Highway designated for portion of Highway 63 from Adair-Macon County line to northern border of city of Kirksville. — The portion of Highway 63 from the Adair-Macon County line to the northern border of the city limits of the city of Kirksville shall be designated the "Harriet Beard Highway". The department of transportation shall erect and maintain appropriate signs designating such highway with costs to be paid by private donations.

(L. 2015 H.B. 522, et al.)



Section 227.420 Officer David Haynes Memorial Highway designated for portion of I-44 in St. Louis City.

Effective 28 Aug 2011

Title XIV ROADS AND WATERWAYS

227.420. Officer David Haynes Memorial Highway designated for portion of I-44 in St. Louis City. — The portion of Interstate 44 in the city of St. Louis from the intersection of Vandeventer Avenue east to the intersection of Mississippi Avenue shall be designated the "Officer David Haynes Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs to be paid for by private donations.

(L. 2011 H.B. 798, et al.)



Section 227.421 Stan Musial Memorial Bridge designated for the new bridge on Interstate 70 crossing the Mississippi River between downtown St. Louis and southwestern Illinois.

Effective 28 Aug 2013

Title XIV ROADS AND WATERWAYS

227.421. Stan Musial Memorial Bridge designated for the new bridge on Interstate 70 crossing the Mississippi River between downtown St. Louis and southwestern Illinois. — The Missouri portion of the new bridge on Interstate 70 crossing the Mississippi River between downtown St. Louis and southwestern Illinois shall be designated the "Stan Musial Memorial Bridge". The department of transportation shall erect and maintain appropriate signs designating the Missouri portion of such bridge, with the costs for such designation to be paid by private donation.

(L. 2013 H.B. 303 & 304)



Section 227.422 Missouri State Highway Patrol Sergeant David May Memorial Highway designated for portion of U.S. Highway 67 in Butler County.

Effective 28 Aug 2011

Title XIV ROADS AND WATERWAYS

227.422. Missouri State Highway Patrol Sergeant David May Memorial Highway designated for portion of U.S. Highway 67 in Butler County. — The portion of U.S. Highway 67 from County Road 422 to the Highway 60 East/67 South Bypass in Butler County shall be designated as the "Missouri State Highway Patrol Sergeant David May Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs to be paid for by private donations.

(L. 2011 H.B. 798, et al.)



Section 227.423 Betty Vickers Memorial Bridge designated for State Highway 19 bridge in Crawford County.

Effective 28 Aug 2015

Title XIV ROADS AND WATERWAYS

227.423. Betty Vickers Memorial Bridge designated for State Highway 19 bridge in Crawford County. — The bridge on State Highway 19 crossing over the Meramec River in Crawford County between the cities of Cuba and Steelville shall be designated as the "Betty Vickers Memorial Bridge". The department of transportation shall erect and maintain appropriate signs designating such bridge, with the costs of such designation to be paid for by private donations.

(L. 2015 S.B. 156)



Section 227.424 Missouri State Highway Patrol Sergeant Joseph G. Schuengel Memorial Highway designated for portion of I-40/64 in St. Louis County.

Effective 28 Aug 2011

Title XIV ROADS AND WATERWAYS

227.424. Missouri State Highway Patrol Sergeant Joseph G. Schuengel Memorial Highway designated for portion of I-40/64 in St. Louis County. — The portion of Interstate 40/64 in St. Louis County from the Boone's Crossing overpass at mile marker 17.0 west to the Spirit of St. Louis Airport overpass at mile marker 13.8 shall be designated as the "Missouri State Highway Patrol Sergeant Joseph G. Schuengel Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs to be paid for by private donations.

(L. 2011 H.B. 798, et al. merged with S.B. 77 merged with S.B. 173)



Section 227.425 Truman/Eisenhower Presidential Highway designated for portion of I-70 from City of Independence to Kansas state line.

Effective 28 Aug 2011

Title XIV ROADS AND WATERWAYS

227.425. Truman/Eisenhower Presidential Highway designated for portion of I-70 from City of Independence to Kansas state line. — 1. The portion of Interstate 70 from the eastern city limits of Independence west to the Kansas state line shall be designated the "Truman/Eisenhower Presidential Highway", with signs erected at both ends of the designated highway. At a later point in time, two signs designating such highway may be placed at the intersection of Interstate 70 and Interstate 435, and two signs may be placed at the intersection of Interstate 70 and Interstate 29/35. All appropriate signage shall be paid for, prior to installation, by private donations.

2. The naming of the Truman/Eisenhower Presidential Highway under this section shall be contingent upon the designation by the state of Kansas of the portion of Interstate 70 in Kansas from the Missouri state line west to Abilene, Kansas, as the "Eisenhower/Truman Presidential Highway".

(L. 2011 S.B. 77)



Section 227.426 Glennon T. Moran Memorial Bridge designated for an I-270 bridge in St. Louis County.

Effective 28 Aug 2011

Title XIV ROADS AND WATERWAYS

227.426. Glennon T. Moran Memorial Bridge designated for an I-270 bridge in St. Louis County. — The bridge carrying Theiss Road over Interstate 270 in St. Louis County shall be designated the "Glennon T. Moran Memorial Bridge". The department of transportation shall erect and maintain appropriate signs designating such bridge, with the costs for such designation to be paid for by private donation.

(L. 2011 H.B. 798, et al.)



Section 227.427 Pvt Ova A. Kelley Medal of Honor Memorial Bridge designated for a bridge on State Highway E in Wright County.

Effective 28 Aug 2011

Title XIV ROADS AND WATERWAYS

227.427. Pvt Ova A. Kelley Medal of Honor Memorial Bridge designated for a bridge on State Highway E in Wright County. — The bridge carrying State Highway E over State Route 60 in Wright County shall be designated the "Pvt Ova A. Kelley Medal of Honor Memorial Bridge". The department of transportation shall erect and maintain appropriate signs designating such bridge, with the costs for such designation to be paid for by private donation.

(L. 2011 H.B. 798, et al.)



Section 227.428 Randy Bever Memorial Highway designated for portion of Business Highway 71 in Andrew County.

Effective 28 Aug 2015

Title XIV ROADS AND WATERWAYS

227.428. Randy Bever Memorial Highway designated for portion of Business Highway 71 in Andrew County. — The portion of Business Highway 71 from the Interstate 29 intersection traveling north for two miles and located in Andrew County shall be designated as the "Randy Bever Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway with the cost for such designation to be paid by private donation.

(L. 2015 H.B. 522, et al. merged with S.B. 156 merged with S.B. 318)



Section 227.429 Representative Otto Bean Memorial Highway designated for a portion of Highway 25 in Dunklin and Stoddard counties.

Effective 28 Aug 2011

Title XIV ROADS AND WATERWAYS

227.429. Representative Otto Bean Memorial Highway designated for a portion of Highway 25 in Dunklin and Stoddard counties. — The portion of Highway 25 from U.S. Route 412 to Route U/Route Z in Dunklin and Stoddard counties shall be designated the "Representative Otto Bean Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the cost to be paid for by private donations.

(L. 2011 H.B. 798, et al. merged with S.B. 77)



Section 227.430 SFC Wm. Brian Woods, Jr. Memorial Highway designated for portion of Highway 30 in Jefferson County.

Effective 28 Aug 2011

Title XIV ROADS AND WATERWAYS

227.430. SFC Wm. Brian Woods, Jr. Memorial Highway designated for portion of Highway 30 in Jefferson County. — The portion of Missouri Highway 30 from State Route NN north three miles to one-tenth of a mile southwest of old Missouri 30 in Jefferson County shall be designated the "SFC Wm. Brian Woods, Jr. Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the cost to be paid for by private donations.

(L. 2011 S.B. 77 merged with S.B. 173)



Section 227.432 Judge Vincent E. Baker Memorial Highway designated for a portion of I-470 in Jackson County.

Effective 28 Aug 2016

Title XIV ROADS AND WATERWAYS

227.432. Judge Vincent E. Baker Memorial Highway designated for a portion of I-470 in Jackson County. — The portion of Interstate 470 at the interchange with Woods Chapel Road continuing to Lakewood Boulevard in Jackson County shall be designated as the “Judge Vincent E. Baker Memorial Highway”. The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs to be paid for by private donations.

(L. 2016 H.B. 2591, et al. merged with S.B. 625 merged with S.B. 852)



Section 227.433 Tom Boland Highway designated for a portion of U.S. Highway 61 in Marion County.

Effective 28 Aug 2016

Title XIV ROADS AND WATERWAYS

227.433. Tom Boland Highway designated for a portion of U.S. Highway 61 in Marion County. — The portion of U.S. Highway 61 from the intersection with Warren Barrett Drive continuing north through the city of Hannibal to County Road 407 in Marion County shall be designated as the “Tom Boland Highway”. The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs to be paid for by private donations.

(L. 2016 H.B. 2591, et al.)



Section 227.434 LeRoy Van Dyke Highway designated for a portion of U.S. Highway 65 in Pettis County.

Effective 28 Aug 2016

Title XIV ROADS AND WATERWAYS

227.434. LeRoy Van Dyke Highway designated for a portion of U.S. Highway 65 in Pettis County. — The portion of U.S. Highway 50 from Main Street Road to the intersection of U.S. Highway 65 in Pettis County shall be designated “LeRoy Van Dyke Highway”. The department of transportation shall erect and maintain appropriate signs designating such highway with the costs to be paid by private donations.

(L. 2016 H.B. 2591, et al.)



Section 227.435 Trooper Gary Snodgrass Memorial Bridge designated for a Highway 32 bridge in Dent County.

Effective 28 Aug 2016

Title XIV ROADS AND WATERWAYS

227.435. Trooper Gary Snodgrass Memorial Bridge designated for a Highway 32 bridge in Dent County. — The bridge on Highway 32 crossing over the Meramec River in Dent County shall be designated the “Trooper Gary Snodgrass Memorial Bridge”. The department of transportation shall erect and maintain appropriate signs designating the bridge, with the costs for such designation to be paid for by private donation.

(L. 2016 H.B. 2335 merged with S.B. 852)



Section 227.436 U.S. Army Specialist Steven Paul Farnen Memorial Highway designated for a portion of U.S. Highway 63 in Boone County.

Effective 28 Aug 2016

Title XIV ROADS AND WATERWAYS

227.436. U.S. Army Specialist Steven Paul Farnen Memorial Highway designated for a portion of U.S. Highway 63 in Boone County. — The portion of U.S. Highway 63 from Breedlove Drive to Peabody Road in Boone County shall be designated as the*“U.S. Army Specialist Steven Paul Farnen Memorial Highway”. The department of transportation shall erect and maintain appropriate signs designating such highway, with costs to be paid by private donations.

(L. 2016 H.B. 2591, et al. merged with S.B. 915)

*Word "the" does not appear in original rolls of H.B. 2591, et al. or S.B. 915.



Section 227.437 U.S. Navy Lieutenant Patrick Kelly Connor Memorial Highway designated for a portion of U.S. Highway 63 in Boone County.

Effective 28 Aug 2016

Title XIV ROADS AND WATERWAYS

227.437. U.S. Navy Lieutenant Patrick Kelly Connor Memorial Highway designated for a portion of U.S. Highway 63 in Boone County. — The portion of U.S. Highway 63 from the interchange with Discovery Parkway to Interstate 70 in Boone County shall be designated as the*“U.S. Navy Lieutenant Patrick Kelly Connor Memorial Highway”. The department of transportation shall erect and maintain appropriate signs designating such highway, with costs to be paid by private donations.

(L. 2016 H.B. 2591, et al. merged with S.B. 915)

*Word "the" does not appear in original rolls of H.B. 2591, et al. or S.B. 915.



Section 227.438 Scott Joplin Memorial Highway designated for a portion of U.S. Highway 65 in Pettis County.

Effective 28 Aug 2016

Title XIV ROADS AND WATERWAYS

227.438. Scott Joplin Memorial Highway designated for a portion of U.S. Highway 65 in Pettis County. — The portion of U.S. Highway 50 from the intersection with U.S. Highway 65 continuing east to the Air Center Circle in Pettis County shall be designated as the “Scott Joplin Memorial Highway”. The department of transportation shall erect and maintain appropriate signs designating such highway with the costs to be paid by private donations.

(L. 2016 H.B. 2591, et al.)



Section 227.439 Trooper James M. Bava Memorial Highway designated for a portion of State Highway FF in Audrain County.

Effective 28 Aug 2016

Title XIV ROADS AND WATERWAYS

227.439. Trooper James M. Bava Memorial Highway designated for a portion of State Highway FF in Audrain County. — The portion of State Highway FF in Audrain County beginning at Elmwood Drive in the city of Mexico and extending west to County Road 977 shall be designated as “Trooper James M. Bava Memorial Highway”. The department of transportation shall erect and maintain appropriate signs designating such highway, with costs to be paid for by private donations provided by the Missouri State Troopers Association.

(L. 2016 H.B. 2335 merged with S.B. 1009 § 227.441)



Section 227.440 Col. Stephen Scott Memorial Highway designated for a portion of I-64 in St. Charles County.

Effective 28 Aug 2016

Title XIV ROADS AND WATERWAYS

227.440. Col. Stephen Scott Memorial Highway designated for a portion of I-64 in St. Charles County. — The portion of Highway 94 from the intersection with Interstate 64 to Mid Rivers Mall Drive/Pitman Hill Road in St. Charles County shall be designated as the “Col. Stephen Scott Memorial Highway”. The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs of such designation to be paid for by private donation.

(L. 2016 H.B. 2591, et al.)



Section 227.442 PVT Billie G. Kanell Cong. Medal of Honor Memorial Highway designated for a portion of Route 67 in Butler County.

Effective 28 Aug 2016

Title XIV ROADS AND WATERWAYS

227.442. PVT Billie G. Kanell Cong. Medal of Honor Memorial Highway designated for a portion of Route 67 in Butler County. — The portion of State Route PP from the intersection of Westwood Boulevard west to the Route 67 interchange in Butler County shall be designated the “PVT Billie G. Kanell Cong. Medal of Honor Memorial Highway”. The department shall erect and maintain appropriate signs designating such highway with the costs to be paid for by private donations.

(L. 2016 H.B. 2591, et al.)



Section 227.443 Special Agent Tom Crowell Memorial Highway designated for a portion of I-49 in Newton County.

Effective 28 Aug 2016

Title XIV ROADS AND WATERWAYS

227.443. Special Agent Tom Crowell Memorial Highway designated for a portion of I-49 in Newton County. — The portion of Interstate 49 from its intersection with State Highway 86 continuing north to Iris Road in Newton County shall be designated the “Special Agent Tom Crowell Memorial Highway”. Costs for such designation shall be paid for by private donations.

(L. 2016 S.B. 625 merged with S.B. 852)



Section 227.444 John Jordan "Buck" O'Neil Memorial Bridge designated on U.S. Highway 169 for bridge crossing over Missouri River from Jackson County to Clay County.

Effective 28 Aug 2016

Title XIV ROADS AND WATERWAYS

227.444. John Jordan "Buck" O'Neil Memorial Bridge designated on U.S. Highway 169 for bridge crossing over Missouri River from Jackson County to Clay County. — The bridge on U.S. Highway 169 crossing over the Missouri River from Jackson County to Clay County shall be designated the “John Jordan “ Buck ” O’Neil Memorial Bridge”. The department of transportation shall erect and maintain appropriate signs designating the bridge, with the costs for such designation to be paid for by private donation.

(L. 2016 H.B. 2591, et al.)



Section 227.445 Deputy Sheriff Matthew S. Chism Memorial Highway designated for a portion of State Highway 32 in Cedar County.

Effective 28 Aug 2016

Title XIV ROADS AND WATERWAYS

227.445. Deputy Sheriff Matthew S. Chism Memorial Highway designated for a portion of State Highway 32 in Cedar County. — The portion of State Highway 32 from Stockton Dam Road continuing west to State Highway 39/County Road 1401 within the city limits of Stockton in Cedar County shall be designated as the “Deputy Sheriff Matthew S. Chism Memorial Highway”. The department of transportation shall erect and maintain appropriate signs designating such highway, with costs for such designation to be paid for by private donation.

(L. 2016 S.B. 625 merged with S.B. 852)



Section 227.446 Phyllis D. Shelley Memorial Highway designated for a portion of U.S. Highway 50 in Moniteau County.

Effective 28 Aug 2016

Title XIV ROADS AND WATERWAYS

227.446. Phyllis D. Shelley Memorial Highway designated for a portion of U.S. Highway 50 in Moniteau County. — The portion of U.S. Highway 50 from County Line Road continuing west to Mockingbird Road in Moniteau County shall be designated as the “Phyllis D. Shelley Memorial Highway”. The department of transportation shall erect and maintain appropriate signs designating such highway, with costs to be paid for by private donation.

(L. 2016 S.B. 625 merged with S.B. 852)



Section 227.447 USMA Cadet Thomas M. Surdyke Memorial Highway designated for a portion of I-55 in Jefferson County.

Effective 28 Aug 2017

Title XIV ROADS AND WATERWAYS

227.447. USMA Cadet Thomas M. Surdyke Memorial Highway designated for a portion of I-55 in Jefferson County. — The portion of Interstate Highway 55 from its interchange with U.S. Highway 61 at exit 170 continuing north to the point at which U.S. Highway 61 overpasses Interstate Highway 55 in Jefferson County shall be designated the “USMA Cadet Thomas M. Surdyke Memorial Highway”. The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs to be paid by private donations.

(L. 2017 S.B. 64 merged with S.B. 322)



Section 227.448 Narvel Felts Highway designated for a portion of Business 25 through the city of Malden in Dunklin County.

Effective 28 Aug 2017

Title XIV ROADS AND WATERWAYS

227.448. Narvel Felts Highway designated for a portion of Business 25 through the city of Malden in Dunklin County. — The portion of Business 25 from Taylor Street continuing north to Douglas Street through the city of Malden in Dunklin County shall be designated the “Narvel Felts Highway”. The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs to be paid by private donations.

(L. 2017 S.B. 64)



Section 227.449 Sherman Brown Jr. Memorial Highway designated for a portion of State Highway 163 in Boone County.

Effective 28 Aug 2017

Title XIV ROADS AND WATERWAYS

227.449. Sherman Brown Jr. Memorial Highway designated for a portion of State Highway 163 in Boone County. — The portion of State Highway 163 from the interchange with Interstate 70 continuing south to Loop 70 in Boone County shall be designated as “Sherman Brown Jr. Memorial Highway”. The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs to be paid by private donations.

(L. 2017 S.B. 64 merged with S.B. 322)



Section 227.450 Spc. Justin Blake Carter Memorial Highway for Life designated for a portion of U.S. Highway 60 in Wright County.

Effective 28 Aug 2014

Title XIV ROADS AND WATERWAYS

227.450. Spc. Justin Blake Carter Memorial Highway for Life designated for a portion of U.S. Highway 60 in Wright County. — The portion of U.S. Highway 60 from the intersection of State Route O to the intersection of State Highway 5 in Wright County shall be designated the "Spc. Justin Blake Carter Memorial Highway for Life". The department of transportation shall erect and maintain appropriate signs designating such highway with the costs to be paid for by private donations.

(L. 2014 H.B. 1866)



Section 227.500 Ozark Mills Country designated.

Effective 28 Aug 2002

Title XIV ROADS AND WATERWAYS

227.500. Ozark Mills Country designated. — The portion of Ozark County north of U.S. Highway 160, east of State Routes 5 and 95, south of the Ozark and Douglas County line, and west of the Ozark and Howell County line shall be designated as "Ozark Mills Country".

(L. 2002 S.B. 1199 § 1)



Section 227.501 Missouri Fox Trotting Highway designated for a portion of Highway 5 between the cities of Ava and Mansfield.

Effective 28 Aug 2012

Title XIV ROADS AND WATERWAYS

227.501. Missouri Fox Trotting Highway designated for a portion of Highway 5 between the cities of Ava and Mansfield. — The portion of Highway 5 between the city of Ava and the city of Mansfield shall be designated the "Missouri Fox Trotting Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs for such designation to be paid for by private donation.

(L. 2012 H.B. 1807, et al.)



Section 227.503 Bob Watts Memorial Bicycle & Pedestrian Bridge designated for the Heart of America Bridge on Route 9 in Kansas City.

Effective 28 Aug 2012

Title XIV ROADS AND WATERWAYS

227.503. Bob Watts Memorial Bicycle & Pedestrian Bridge designated for the Heart of America Bridge on Route 9 in Kansas City. — The bi-directional pedestrian and bicycle path on the Heart of America Bridge, which carries Route 9 over the Missouri River in Kansas City, Missouri, shall be designated the "Bob Watts Memorial Bicycle & Pedestrian Bridge". The department of transportation shall erect and maintain appropriate signs designating such pedestrian and bicycle lane, with the costs to be paid for by private donations.

(L. 2012 H.B. 1807, et al.)



Section 227.504 Barney Douglas (The Citizen) Memorial Bridge designated for the bridge on U.S. Highway 60 crossing Lick Creek in Ozark County.

Effective 28 Aug 2014

Title XIV ROADS AND WATERWAYS

227.504. Barney Douglas (The Citizen) Memorial Bridge designated for the bridge on U.S. Highway 60 crossing Lick Creek in Ozark County. — The bridge on U.S. Highway 160 crossing over Lick Creek in Ozark County shall be designated the "Barney Douglas (The Citizen) Memorial Bridge". The department of transportation shall erect and maintain appropriate signs designating the bridge with the costs for such designation to be paid for by private donation.

(L. 2014 H.B. 1866)



Section 227.505 Chief of Police Jerry E. Hicks Memorial Highway designated for a portion of Highway 8 in St. Francois County.

Effective 28 Aug 2012

Title XIV ROADS AND WATERWAYS

227.505. Chief of Police Jerry E. Hicks Memorial Highway designated for a portion of Highway 8 in St. Francois County. — The portion of Highway 8 in St. Francois County from the intersection of Hunt Street east for a distance of one mile shall be designated the "Chief of Police Jerry E. Hicks Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs to be paid for by private donations.

(L. 2012 H.B. 1807, et al.)



Section 227.506 Matthew J. England Memorial Highway designated for a portion of U.S. Highway 160 in the City of Gainesville.

Effective 28 Aug 2012

Title XIV ROADS AND WATERWAYS

227.506. Matthew J. England Memorial Highway designated for a portion of U.S. Highway 160 in the City of Gainesville. — The portion of U.S. Highway 160 in the city of Gainesville from the intersection of Highway 5 south of the intersection of County Road 300 in Ozark County shall be designated the "Matthew J. England Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs to be paid for by private donations.

(L. 2012 H.B. 1807, et al.)



Section 227.507 Officer Orville Rosenstengel Memorial Highway designated for a portion of U.S. Highway 54 in Audrain County.

Effective 28 Aug 2014

Title XIV ROADS AND WATERWAYS

227.507. Officer Orville Rosenstengel Memorial Highway designated for a portion of U.S. Highway 54 in Audrain County. — The portion of U.S. Highway 54 from the intersection of County Road 557 to the intersection of County Road 577 in Audrain County shall be designated the "Officer Orville Rosenstengel Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway with the costs paid by private donations.

(L. 2014 H.B. 1866)



Section 227.508 Staff Sergeant Norman J. Inman Memorial Highway designated for a portion of Highway 21 in Iron County.

Effective 28 Aug 2012

Title XIV ROADS AND WATERWAYS

227.508. Staff Sergeant Norman J. Inman Memorial Highway designated for a portion of Highway 21 in Iron County. — The portion of Highway 21 in Iron County from the intersection of Highway 221 south to the intersection of Highway 72 shall be designated the "Staff Sergeant Norman J. Inman Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs to be paid for by private donations.

(L. 2012 H.B. 1807, et al.)



Section 227.509 Darrell B. Roegner Memorial Highway designated for a portion of Highway 64/40 in St. Charles County.

Effective 28 Aug 2012

Title XIV ROADS AND WATERWAYS

227.509. Darrell B. Roegner Memorial Highway designated for a portion of Highway 64/40 in St. Charles County. — The portion of Highway 64/40 between mile markers 10.2 and 12.8 in St. Charles County shall be designated the "Darrell B. Roegner Memorial Highway." Costs for such designation shall be paid by private donations.

(L. 2012 H.B. 1807, et al. merged with S.B. 480)



Section 227.510 Trooper Fred F. Guthrie Jr. Memorial Highway designated for a portion of Interstate 29 in Platte County.

Effective 28 Aug 2012

Title XIV ROADS AND WATERWAYS

227.510. Trooper Fred F. Guthrie Jr. Memorial Highway designated for a portion of Interstate 29 in Platte County. — The portion of Interstate 29 in Platte County, from the intersection of Missouri 273/371 north to the intersection of Route U/E shall be designated the "Trooper Fred F. Guthrie Jr. Memorial Highway". Costs for such designation shall be paid by private donations.

(L. 2012 H.B. 1807, et al. merged with S.B. 480)



Section 227.511 Christopher S. 'Kit' Bond Highway designated for a portion of Bus. Rte 54 in the City of Mexico.

Effective 28 Aug 2012

Title XIV ROADS AND WATERWAYS

227.511. Christopher S. 'Kit' Bond Highway designated for a portion of Bus. Rte 54 in the City of Mexico. — A portion of Business Route 54 within the city limits of Mexico, in Audrain County, shall be designated the "Christopher S. 'Kit' Bond Highway". Costs for such designation shall be paid by private donation.

(L. 2012 H.B. 1807, et al.)



Section 227.512 AMVETS Memorial Highway designated for a portion of Route 94 in Callaway County.

Effective 28 Aug 2012

Title XIV ROADS AND WATERWAYS

227.512. AMVETS Memorial Highway designated for a portion of Route 94 in Callaway County. — The portion of Route 94 in Callaway County from one mile east of Route D to the intersection of U.S. 54 shall be designated the "AMVETS Memorial Highway". Costs for such designation shall be paid by private donation.

(L. 2012 H.B. 1807, et al.)



Section 227.513 Purple Heart Trail designated for a portion of I-70 and I-44.

Effective 28 Aug 2012

Title XIV ROADS AND WATERWAYS

227.513. Purple Heart Trail designated for a portion of I-70 and I-44. — The portion of Interstate 70 from the Kansas/Missouri state line east to the Missouri/Illinois state line, and the portion of Interstate 44 within the state of Missouri to the Missouri/Oklahoma state line, shall be designated the "Purple Heart Trail". Costs for such designation shall be paid by private donations.

(L. 2012 S.B. 480)



Section 227.514 Harriett Woods Memorial Highway designated for a portion of Interstate 170.

Effective 28 Aug 2012

Title XIV ROADS AND WATERWAYS

227.514. Harriett Woods Memorial Highway designated for a portion of Interstate 170. — The stretch of Interstate 170, from its intersection with Interstate 270 on the North to its intersection with Delmar Boulevard on the South, shall be designated the "Harriett Woods Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs for such designation to be paid for by private donation.

(L. 2012 H.B. 1807, et al.)



Section 227.515 Sergeant Jeffry Kowalski Memorial Highway designated for a portion of Highway 32.

Effective 28 Aug 2013

Title XIV ROADS AND WATERWAYS

227.515. Sergeant Jeffry Kowalski Memorial Highway designated for a portion of Highway 32. — The portion of Missouri Highway 32 from the city limits of the City of Farmington northeast to the intersection of Missouri Highway 144 shall be designated the "Sergeant Jeffry* Kowalski Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the cost to be paid for by private donations.

(L. 2013 H.B. 303 & 304)

*Word "Jeffery" appears in original rolls.



Section 227.517 Police Officer Daryl Hall Memorial Highway designated for portion of Interstate 70 in St. Louis City.

Effective 28 Aug 2013

Title XIV ROADS AND WATERWAYS

227.517. Police Officer Daryl Hall Memorial Highway designated for portion of Interstate 70 in St. Louis City. — The portion of Interstate 70 in St. Louis City from Union Boulevard east to Kingshighway Boulevard shall be designated the "Police Officer Daryl Hall Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the cost to be paid for by private donations.

(L. 2013 H.B. 303 & 304)



Section 227.518 Clifton J. Scott Memorial Highway designated for portion of Interstate 70 in Jackson County.

Effective 28 Aug 2013

Title XIV ROADS AND WATERWAYS

227.518. Clifton J. Scott Memorial Highway designated for portion of Interstate 70 in Jackson County. — The portion of Interstate Highway 70 beginning at Noland Road and continuing eastward to Lee's Summit Road in Jackson County within the city limits of Independence shall be designated as the "Clifton J. Scott Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway with the cost for such designation to be paid for by private donation.

(L. 2013 H.B. 303 & 304)



Section 227.519 Irvine O. Hockaday, Jr. Highway designated for portion of U.S. Highway 63 in Clay County.

Effective 28 Aug 2013

Title XIV ROADS AND WATERWAYS

227.519. Irvine O. Hockaday, Jr. Highway designated for portion of U.S. Highway 63 in Clay County. — The portion of U.S. Highway 69 in Clay County, beginning from its intersection with Interstate 435, north to its intersection with Interstate 35, shall be designated the "Irvine O. Hockaday, Jr. Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs to be paid for by private donations.

(L. 2013 H.B. 303 & 304)



Section 227.520 "Discover More on Route 54" Highway designated for a portion of U.S. Highway 54 from Kansas/Missouri state line east to Missouri/Illinois state line.

Effective 28 Aug 2014

Title XIV ROADS AND WATERWAYS

227.520. "Discover More on Route 54" Highway designated for a portion of U.S. Highway 54 from Kansas/Missouri state line east to Missouri/Illinois state line. — The portion of U.S. Highway 54 from the Kansas/Missouri state line east to the Missouri/Illinois state line shall be designated the "Discover More on Route 54" Highway. The department of transportation shall erect and maintain appropriate signs designating such highway with the cost to be paid for by private donations.

(L. 2014 H.B. 1866)



Section 227.522 Purple Heart Trail designated for portions of I-49.

Effective 28 Aug 2016

Title XIV ROADS AND WATERWAYS

227.522. Purple Heart Trail designated for portions of I-49. — The portion of Interstate 49 from the city of Pineville in McDonald County north to the intersection of Interstate 435 in Jackson County, except for those portions of Interstate 49 previously designated as of August 28, 2016, shall be designated the “Purple Heart Trail”. Costs for such designation shall be paid by private donations.

(L. 2016 S.B. 852)



Section 227.523 Irwin C. Cudworth Memorial Bridge designated on Highway CC in Ozark County.

Effective 28 Aug 2015

Title XIV ROADS AND WATERWAYS

227.523. Irwin C. Cudworth Memorial Bridge designated on Highway CC in Ozark County. — The bridge on Highway CC crossing over North Fork White River in Ozark County shall be designated the "Irwin C. Cudworth Memorial Bridge". The department of transportation shall erect and maintain appropriate signs designating such bridge, with the costs of such designation to be paid for by private donations.

(L. 2015 H.B. 522, et al. merged with S.B. 156)



Section 227.524 Ray-Carroll County Veterans Memorial Highway designated for portion of Highway 10.

Effective 28 Aug 2015

Title XIV ROADS AND WATERWAYS

227.524. Ray-Carroll County Veterans Memorial Highway designated for portion of Highway 10. — The portion of Highway 10 from the western border of the city limits of Norborne in Carroll County to the eastern border of the city limits of Hardin in Ray County shall be designated the "Ray-Carroll County Veterans Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway with costs to be paid by private donations.

(L. 2015 H.B. 522, et al. merged with S.B. 156 merged with S.B. 318)



Section 227.525 Billy Yates Highway designated for portion of U.S. Highway 160 in Ripley County.

Effective 28 Aug 2015

Title XIV ROADS AND WATERWAYS

227.525. Billy Yates Highway designated for portion of U.S. Highway 160 in Ripley County. — The portion of U.S. Highway 160 in Ripley County which is located within the city limits of Doniphan shall be designated the "Billy Yates Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs to be paid for by private donation.

(L. 2015 H.B. 522, et al. merged with S.B. 156 merged with S.B. 318)



Section 227.526 Veterans Memorial Expressway designated for portion of Highway 54 in Camden County.

Effective 28 Aug 2015

Title XIV ROADS AND WATERWAYS

227.526. Veterans Memorial Expressway designated for portion of Highway 54 in Camden County. — The portion of Highway 54 from the Grand Glaize Bridge in Camden County to Key Largo Road in Camden County shall be designated the "Veterans Memorial Expressway". The department of transportation shall erect and maintain appropriate signs designating such highway with costs to be paid by private donations.

(L. 2015 H.B. 522, et al. merged with S.B. 156)



Section 227.527 Donald Lee Cook Memorial Highway designated for portion of State Highway 21 in Reynolds County.

Effective 28 Aug 2015

Title XIV ROADS AND WATERWAYS

227.527. Donald Lee Cook Memorial Highway designated for portion of State Highway 21 in Reynolds County. — The portion of State Highway 21 from State Route U continuing through the city of Lesterville to Elm Street in Lesterville located in Reynolds County shall be designated as the "Donald Lee Cook Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway with the cost for such designation to be paid by private donation.

(L. 2015 H.B. 522, et al.)



Section 227.528 Sgt. Peggy Vassallo Way designated for a portion of State Highway 367 in St. Louis County.

Effective 28 Aug 2016

Title XIV ROADS AND WATERWAYS

227.528. Sgt. Peggy Vassallo Way designated for a portion of State Highway 367 in St. Louis County. — The portion of State Highway 367 from the southern city limit of Bellefontaine Neighbors north to the intersection of Interstate 270 in St. Louis County shall be designated “Sgt. Peggy Vassallo Way”. The department of transportation shall erect and maintain appropriate signs designating such highway with the costs to be paid by private donations.

(L. 2016 H.B. 2591, et al. merged with S.B. 625)



Section 227.529 SSgt Eric W. Summers Memorial Highway designated for a portion of U.S. Highway 67 in Butler County.

Effective 28 Aug 2016

Title XIV ROADS AND WATERWAYS

227.529. SSgt Eric W. Summers Memorial Highway designated for a portion of U.S. Highway 67 in Butler County. — The portion of U.S. Highway 67 from Route M traveling north to U.S. Highway 67/60 Interchange through the city of Poplar Bluff in Butler County shall be designated as the “SSgt Eric W. Summers Memorial Highway”. The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs of such designation to be paid for by private donation.

(L. 2016 H.B. 2591, et al.)



Section 227.531 Rosemary Straub Davison Highway designated for a portion of I-270 in St. Louis County.

Effective 28 Aug 2016

Title XIV ROADS AND WATERWAYS

227.531. Rosemary Straub Davison Highway designated for a portion of I-270 in St. Louis County. — The portion of Interstate 270 from the city of Hazelwood in St. Louis County east to the intersection of Florissant Road in Florissant in St. Louis County, except for those portions previously designated as of August 28, 2016, shall be designated the “Rosemary Straub Davison Highway”. Costs for such designation shall be paid for by private donations.

(L. 2016 S.B. 852)



Section 227.532 Edward F. Dixon The Third Memorial Highway designated for a portion of Missouri 249 in Jasper County.

Effective 28 Aug 2017

Title XIV ROADS AND WATERWAYS

227.532. Edward F. Dixon The Third Memorial Highway designated for a portion of Missouri 249 in Jasper County. — The portion of Missouri 249 from State Highway VV continuing north to Missouri 171 in Jasper County shall be designated as the “Edward F. Dixon The Third Memorial Highway”. The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs of such designation to be paid for by private donation.

(L. 2017 S.B. 64 merged with S.B. 322)



Section 227.533 Lyndon Ebker Memorial Bridge designated for the bridge on State Highway 100 crossing over Big Boeuf Creek in Franklin County.

Effective 28 Aug 2017

Title XIV ROADS AND WATERWAYS

227.533. Lyndon Ebker Memorial Bridge designated for the bridge on State Highway 100 crossing over Big Boeuf Creek in Franklin County. — The bridge on State Highway 100 crossing over Big Boeuf Creek in Franklin County shall be designated the “Lyndon Ebker Memorial Bridge”. The department of transportation shall erect and maintain appropriate signs designating such bridge, with the costs of such designation to be paid for by private donation.

(L. 2017 S.B. 64 merged with S.B. 322)



Section 227.534 Roger "Dusty" Shaw Memorial Bridge designated for the bridge on State Highway 99 crossing over Eleven Point River in Thomasville in Oregon County.

Effective 28 Aug 2017

Title XIV ROADS AND WATERWAYS

227.534. Roger "Dusty" Shaw Memorial Bridge designated for the bridge on State Highway 99 crossing over Eleven Point River in Thomasville in Oregon County. — The bridge on State Highway 99 crossing over Eleven Point River in Thomasville in Oregon County shall be designated as the “Roger “ Dusty ” Shaw Memorial Bridge”. The department of transportation shall erect and maintain signs designating such bridge, with the cost of such designation to be paid for by private donations.

(L. 2017 S.B. 64 § 1 merged with S.B. 322 § 2)



Section 227.535 Veterans — Heroes Highway designated for a portion of State Highway 231 in St. Louis City.

Effective 28 Aug 2017

Title XIV ROADS AND WATERWAYS

227.535. Veterans — Heroes Highway designated for a portion of State Highway 231 in St. Louis City. — The portion of State Highway 231 from the interchange with Interstate 255 north to River City Casino Boulevard in St. Louis City shall be designated the “Veterans - Heroes Highway”. The department of transportation shall erect and maintain appropriate signs designating such highway, with costs to be paid for by private donations.

(L. 2017 S.B. 64)



Section 227.536 Mary Groves Bland Memorial Bridge designated for the bridge on I-70 crossing over the Paseo Boulevard in Kansas City.

Effective 28 Aug 2017

Title XIV ROADS AND WATERWAYS

227.536. Mary Groves Bland Memorial Bridge designated for the bridge on I-70 crossing over the Paseo Boulevard in Kansas City. — The bridge on Interstate 70 crossing over The Paseo Boulevard in the city of Kansas City in Jackson County shall be designated as the “Mary Groves Bland Memorial Bridge”. The department of transportation shall erect and maintain appropriate signs designating such bridge, with the costs of such designation to be paid for by private donation.

(L. 2017 S.B. 322 § 1)



Section 227.551 Title of law — redesign of certain projects not required.

Effective 01 Jan 2006, see footnote

Title XIV ROADS AND WATERWAYS

227.551. Title of law — redesign of certain projects not required. — Sections 227.551 to 227.559 shall be known as the "State Highway Utility Relocation Act". The commission shall not be required to redesign any project plans or mail additional notices, nor shall the owner of a utility facility be required to submit additional relocation plans or otherwise comply with requirements of sections 227.551 to 227.559 for any construction project on a state highway for which the letting date was prior to December 31, 2005.

(L. 2005 H.B. 209 § 227.241)

Effective 1-01-06



Section 227.552 Definitions.

Effective 01 Jan 2006, see footnote

Title XIV ROADS AND WATERWAYS

227.552. Definitions. — As used in sections 227.551 to 227.559, the following terms shall mean:

(1) "Act of God", an unanticipated grave natural disaster or other natural phenomenon of an exceptional, inevitable, and irresistible character, the effects of which could not have been prevented or avoided by the exercise of due care or foresight;

(2) "Commission," the highways and transportation commission created under section 226.020 and Article IV, Section 29 of the Missouri Constitution, the director, or designees of the director for the purpose of section 227.240 and sections 227.551 to 227.558;

(3) "Construction project", all contracts for construction of state highways let under section 227.100, except for contracts for maintenance or resurfacing determined by the commission not to conflict with public utilities and routine maintenance and repairs completed by employees of the commission. This term shall also include state highway construction projects of transportation development districts and corporations under chapter 238 if such projects are awarded pursuant to section 227.100. The term "construction project" shall not include projects for road beautification, road irrigation, and drainage projects, culvert installation or repair, sound wall installation, decorative lighting, landscaping, or other projects not directly related to improving or routing highway traffic. The term "construction project" shall also not include any project authorized by the commission to accommodate any private development, including a shopping mall, stadium, office building, or arena;

(4) "Contractor", any person entering into a contract with the highways and transportation commission for purposes of completing a construction project on a state highway, including a subcontractor or supplier to such contractor;

(5) "Customer delays", delays in the relocation work due to delays caused by the utility's customers, including but not limited to delays in getting written or oral approvals from customers for permissible utility service cut-over dates;

(6) "Cut-over date", the date utility owner interrupts utility service to a utility customer provided through an existing utility facility and switches the service over to a new utility facility serving the customer;

(7) "Day" or "days", a business day or a period of consecutive business days consisting of every workday excluding Saturdays, Sundays, and legal holidays;

(8) "Director", the director of the Missouri department of transportation appointed pursuant to section 226.040;

(9) "Extreme weather event", a severe weather occurrence, including but not limited to fire, flood, earthquake, tornado, wind, hurricane, storm, ice, abnormal rainfall, blizzard, or extended periods of severe inclement weather;

(10) "Letting date", the date established by the commission for the acceptance of bids by contractors under section 227.100;

(11) "Mail", a dated written transmittal sent to the addressee by regular or certified mail;

(12) "Maintenance", routine work performed on state highways by employees of the commission or contractors to the commission, including minor pavement and shoulder repairs, striping, grading, irrigation ditch clearing, street overlays, and other work determined by the commission not to conflict with public utilities;

(13) "Notice to proceed", notice by the commission to a contractor to proceed with work on a contract awarded by the commission;

(14) "Owner", the individual, firm, joint venture, partnership, corporation, association, cooperative, municipality, county, district, political subdivision, department, agency, or any other institution owning or operating utility facilities;

(15) "Project plans", any plan for highway construction projects demonstrating the need to design and conduct utility facility alterations or relocations due to the work;

(16) "Relocate" or "relocation", the adjustment of utility facilities, as the commission or director may determine is necessary in connection with the construction of a state highway. Relocation includes:

(a) Removing and reinstalling the utility facility, including necessary temporary facilities;

(b) Moving, rearranging, or changing the type of existing utility facilities; and

(c) Taking any necessary safety and protective measures;

(17) "Relocation plan," a plan designed by the owner to carry out utility facility relocation work to accommodate a construction project on a state highway;

(18) "Resurfacing", work which provides a new roadway surface for existing pavement on a state highway, including minor base patching, intersection paving, shoulder work, and guardrail work which is determined by the commission not to conflict with public utilities;

(19) "State highway", a highway constructed or maintained at the cost of the state or constructed with the aid of state funds or United States government funds or any highway included by authority of law in the state highway system or any highway constructed under the authority of a transportation development district or corporation under chapter 238 where such contract is awarded under section 227.100;

(20) "Utility contractor", a person contracting with an owner of a utility facility or a subcontractor to a person contracting with an owner of a utility facility, for the alteration relocation or installation of a utility facility in connection with a construction project on a state highway;

(21) "Utility facility", any underground facility as defined in section 319.015 and aboveground facilities, including poles, lines, wires, and appurtenances for the purposes of electrical power, telephone, telegraph, fiber optic and cable television services, and any other purpose for* which aboveground utility facilities may be located along state highways;

(22) "Work", construction and services required of the contractor by the contractor's contract with the commission, including excavation as that term is defined in section 319.015.

(L. 2005 H.B. 209 § 227.242)

Effective 1-01-06

*Word "or" appears in original rolls.



Section 227.553 Utility facilities located in right-of-way, survey required — notification requirements.

Effective 01 Jan 2006, see footnote

Title XIV ROADS AND WATERWAYS

227.553. Utility facilities located in right-of-way, survey required — notification requirements. — 1. At the earliest possible date in the design of a construction project on a state highway, the commission shall attempt to determine what utility facilities are located within the right-of-way of the planned construction project by researching permit files and reviewing map files maintained by the commission. The commission shall also, as necessary, conduct field investigations and contact local governments to identify any utility facilities within the right-of-way.

2. Within thirty days of completion of the survey conducted under subsection 1 of this section, the commission shall notify in writing owners of each known utility facility that a construction project is planned that may conflict with their utility facility. The notification shall include the name or route number of the highway, the geographical limits of the planned construction project*, a general description of the work to be done including a preliminary plan, the desired date for completion of a relocation plan, and the anticipated month and year a letting date could be set for the construction project.

3. The owner shall examine the notice and notify the commission in writing of any utility facility not correctly described in the commission's notice. Within sixty days of receiving the notice required in subsection 2 of this section, the owner shall provide a written response to the commission. The response shall describe and provide the general location of each utility facility of the owner by confirming the location shown in the commission's notice or by providing additions or corrections.

(L. 2005 H.B. 209 § 227.243)

Effective 1-01-06

*Word "protect" appears in original rolls.



Section 227.554 Project plans to be provided to owners of utility facilities, content — preliminary plan of adjustment, contents — utility coordination meeting required, when.

Effective 01 Jan 2006, see footnote

Title XIV ROADS AND WATERWAYS

227.554. Project plans to be provided to owners of utility facilities, content — preliminary plan of adjustment, contents — utility coordination meeting required, when. — 1. Upon completion of the initial design of the construction project, the commission shall provide at least one set of project plans to each owner of a utility facility identified under section 227.553.

2. The project plans shall show those portions of the construction project upon which the owner's utility facilities are located and where the utility facilities of other owners are located in relation to work required for the project. The commission shall also provide with the project plans a description of any right-of-way still to be purchased and the anticipated letting date of the project. The project plan shall be accompanied by a complete set of plans including profile, cross-section, drainage, signal, lighting, signing plans, temporary road plans that may affect utilities, and other pertinent plan sheets. Upon request of the owner, the commission shall provide any additional plan information needed by the owner to design and lay out the removal, relocation, or adjustment of existing facilities and the placement of relocated or new utility facilities within the limits of the construction project.

3. Within thirty days of receipt of the project plans, the utility owner shall develop a preliminary plan of adjustment and return the marked-up project plans to the commission. The plan of adjustment shall include:

(1) Verification that all utility facilities are shown;

(2) The proposed location of adjusted utility facilities;

(3) Any additional right-of-way requirements; and

(4) Any other concerns.

4. When two or more owners have facilities in the area encompassed by the construction project, the commission shall schedule a utility coordination meeting as soon as possible but no longer than thirty days from the date the project plans were mailed. The commission's project manager and all owners are required to attend this meeting. If there is a conflict between two owners which cannot be satisfactorily resolved by the owners, the commission shall determine the most appropriate method to resolve the conflict between the two owners, and, in making such determination, shall weigh equally the length of time necessitated by each owner's proposal, and the relative cost to each owner if the other's proposal is adopted. The commission shall notify all utility owners involved with the project in writing of the commission's acceptance or revisions to the utility plan of adjustment.

(L. 2005 H.B. 209 § 227.244)

Effective 1-01-06



Section 227.555 Relocation plan, contents — review of plan — meeting for coordination of work required — notification of approval of plan.

Effective 01 Jan 2006, see footnote

Title XIV ROADS AND WATERWAYS

227.555. Relocation plan, contents — review of plan — meeting for coordination of work required — notification of approval of plan. — 1. Within one hundred twenty days of receiving written notice of approval of the utility plan of adjustment from the commission, the owner shall provide the commission with a relocation plan. The one hundred twenty-day clock stops after the relocation plan is submitted by the owner. If, after timely submission of the relocation plan by the owner, revisions or alterations are necessary for any reason, or if the original relocation plan was incomplete due to information needed from other parties, the one hundred twenty-day clock begins to run again when the needed information is received back by the owner.

2. The relocation plan shall include a narrative description of work that will be done in relocating the owner's utility facilities and whether the work or a portion of the work must be coordinated with or is contingent upon work being performed by another utility facility owner or the contractor to the commission. The relocation plan shall list, if applicable, any anticipated issues or problems related to the acquisition of right-of-way. The relocation plan shall, if applicable, detail the anticipated number of days to acquire additional easements not provided within the new highway right-of-way. The relocation plan shall also give estimates as to the time needed to obtain any necessary customer approvals for cut-over dates, if necessary. The relocation plan shall state when the work will be started and the length of time in days estimated to complete the work. It is permissible for an owner to state in a relocation plan that the owner's work will be completed within a stated number of days from the date that a contractor or another owner completes certain identified work which interferes with the owner's work. The relocation plan shall identify any contingencies, if applicable, that may impact the anticipated start of relocation. The relocation plan shall also describe whether the plan is incomplete due to:

(1) Other owners failing to coordinate their plans with the owner submitting the plan;

(2) Other owners failing to provide information necessary to submit a complete relocation plan;

(3) The commission failing to provide any information required by subsection 2 of section 227.554; or

(4) Any other reason explained in the plan regarding the circumstances and cause of the plan being incomplete.

3. The commission shall review the relocation plan to ensure compatibility with permit requirements, the project plan, and the anticipated letting date and notice to proceed for the project. If utility relocation is dependent upon or must be coordinated with work to be completed by the contractor, the relocation plan shall assure timely completion of the project. If the relocation plan is acceptable to the commission, the commission shall notify the owner in writing within thirty days of receiving the plan. If the relocation plan submitted by the owner is not compatible, reasonable, or does not allow timely completion of the project, the commission shall advise the owner in writing as soon as practicable, but not later than thirty days after receiving the relocation plan. The commission shall specify in the notice which parts of the relocation plan it finds objectionable, and the reasons for its conclusions. The owner shall submit a revised relocation plan within thirty calendar days after receipt of notice by the commission that the relocation plan is not acceptable. The commission shall review the revised relocation plan, and if the relocation plan is still not acceptable, the commission shall provide a relocation plan to the owner. The owner shall not be bound by the terms of the commission's relocation plan if such relocation plan:

(1) Requires the payment of overtime to employees to expedite the construction project; or

(2) Requires the owner to comply with a deadline which is not feasible due, in whole or in part, to one or more factors outside the control of the owner.

4. If the owner informs the commission, in writing, or the commission determines that the owner's relocation work is dependent upon or must be coordinated with work being performed by the commission's contractor, the commission shall convene a meeting of the contractor and the one or more owners whose relocation work is dependent upon or must be coordinated with the contractor's work. Such meeting shall be held after the letting date at which bids were received for the construction project, but prior to the issuance of a notice to proceed to the commission's contractor. After such meeting, and before or concurrent with the issuance of a notice to proceed, the commission shall provide a schedule for the relocation of utilities to the owner and the commission's contractor. If the approved relocation plan, or a portion of such plan, is dependent upon or must be coordinated with work to be performed by the contractor, the contractor shall notify the commission of its best estimate of the date that all construction necessary for the relocation of utilities will be completed, at least fourteen days prior to such date. If such completion date is delayed due to weather or other causes, the contractor shall immediately notify the commission of the delay and the revised expected completion date. The contractor shall give a second notice to the commission five days prior to the date work will be completed as necessary for relocation work to begin. It shall be the responsibility of the commission to notify the owner or owners of the contractor's estimated completion dates. The contractor may also notify the owner directly of such dates, if the contractor has received information from the owner under subsection 7 of this section, but such notice shall not relieve the commission of its obligation to notify the owner. If the contractor's delay causes additional delay by the owner, the commission and the owner shall negotiate in good faith to determine the new completion date.

5. (1) The commission shall notify the owner in writing not less than thirty days before the owner is required to begin relocation provided for in the approved relocation plan. Unless the owner has encountered excusable delay as set forth in subsection 4 of section 227.558, the owner shall complete its work within the time frame described in the relocation plan, and shall complete all work that can be done prior to construction before the issuance of the notice to proceed, including work that may need to be coordinated with other utility owners but is not dependent on the work of the contractor.

(2) The notice required by subdivision (1) of this subsection shall include the name, address, telephone number, facsimile number, and electronic mail address of the commission's contractor and any subcontractors performing work on the construction project. Such information shall also include the name and title of an individual employed by the contractor or subcontractor having primary responsibility for the construction project. Within fifteen days of receiving notice, the owner shall provide to the commission and the commission's contractor the name, address, telephone number, facsimile number, and electronic mail address of the employee of the owner who is responsible for implementation of the owner's relocation plan and the same information for any utility contractor to the owner for purposes of carrying out the relocation plan.

6. The owner shall notify the commission when relocation work has started. During the course of the relocation work, the commission may require owners to provide progress reports until its relocation is completed. The owner shall notify the commission when all relocation work is complete. All notices of either starting or completion of relocation work and all monthly progress reports shall be provided within five days after such dates.

(L. 2005 H.B. 209 § 227.245)

Effective 1-01-06



Section 227.556 Revised project plan required, when.

Effective 01 Jan 2006, see footnote

Title XIV ROADS AND WATERWAYS

227.556. Revised project plan required, when. — 1. If, prior to the letting date of the construction project, the commission's project plan is changed so that additional or different utility relocation work is found necessary, the commission shall furnish a revised project plan under section 227.554, and the owner shall provide the commission with a revised relocation plan under section 227.555, except that the time allowed for the owner to submit the revised relocation plan after receipt of the revised project plan shall not exceed sixty days.

2. If, after the letting date of the highway construction project, additional utility relocation work is found necessary which was not indicated on the original project plan, the commission shall provide the owner with a revised project plan within fifteen days and the commission and the owner shall agree on a reasonable schedule for completion of the additional utility location.

(L. 2005 H.B. 209 § 227.246)

Effective 1-01-06



Section 227.557 Method of providing notices, responses, and plans — notice of excavation required.

Effective 01 Jan 2006, see footnote

Title XIV ROADS AND WATERWAYS

227.557. Method of providing notices, responses, and plans — notice of excavation required. — 1. The commission shall have authority to require that any required notice, response, or plan be submitted by mail or certified mail. Otherwise notices, plans, and other statements in writing may be provided by mail, facsimile, or electronic mail. The commission may require that some form of proof of receipt be provided in regard to any notice, plan, or other statement in writing. Upon mutual agreement between the commission and an owner, additional time may be granted for the completion of any act required by sections 227.551 to 227.559.

2. Nothing in sections 227.551 to 227.559 shall be construed to relieve a contractor from making notice of excavation as required by sections 319.010 to 319.050 of the underground facility safety and damage prevention act, or complying with the requirements of sections 319.075 to 319.090 of the overhead power line safety act, except to the extent that any provisions of sections 227.551 to 227.559 require additional obligations beyond those set forth in sections 319.011 to 319.050 or sections 319.075 to 319.090, in which case the requirements of sections 227.551 to 227.559 shall prevail.

(L. 2005 H.B. 209 § 227.247)

Effective 1-01-06



Section 227.558 Damages for failure to respond or correct project plans or failure to relocate — exceptions — removal and relocation at expense of owner.

Effective 01 Jan 2006, see footnote

Title XIV ROADS AND WATERWAYS

227.558. Damages for failure to respond or correct project plans or failure to relocate — exceptions — removal and relocation at expense of owner. — 1. If the owner of a utility facility fails to provide the responses or corrections to project plans required by sections 227.553 to 227.556, the commission may recover from the owner damages in the amount of up to one hundred dollars per day for each day the required act is not completed.

2. If the owner fails to provide a relocation plan or fails to timely relocate utility facilities in accordance with the relocation plan as required by section 227.555, the commission may recover from the owner damages in the amount of up to one thousand dollars per day for each day the required act is not completed.

3. The damages authorized by subsections 1 and 2 of this section may be recovered through actions brought by the chief counsel to the commission, or may be referred to the attorney general for appropriate action. An action to collect the damages authorized by this section shall be brought in a court of appropriate jurisdiction. All damages collected under this section shall be deposited in the state road fund.

4. No damages or fines of any kind shall be assessed for delays that result, in whole or in part, directly or indirectly, from any of the following:

(1) Customer delays;

(2) Labor strikes or shortages;

(3) Terrorist attacks, riots, civil unrest, or criminal sabotage;

(4) Acts of God, or extreme weather events;

(5) Delays caused by staffing shortages in the geographic area near the commission's construction project due to the owner's need to reassign an unusual number of workers to any other area to respond to an act of God or extreme weather event;

(6) The failure of another owner to sufficiently complete its required relocation of utility facilities that interfere with an owner's relocation plan;

(7) The failure of another owner or delay by another owner in submitting relocation plans that interfere with an owner's relocation plan;

(8) Delays by the commission in acquiring necessary right-of-way or necessary easements;

(9) Delays caused by facility damages or cable cuts caused by the commission's contractor, other owners, or third parties;

(10) Unusual material shortages; and

(11) Any other event or action beyond the reasonable control of the owner.

­­

­

5. The removal and relocation of utility facilities shall be made at the expense of the owners unless otherwise provided by the commission. If the owner fails to relocate the utility facilities in accordance with the relocation plan as required by section 227.555, the utility facilities may be removed and relocated by the state highways and transportation commission, or under its direction, and the cost of relocating the utility facilities shall be collected from such owner. If the state highways and transportation commission or its designee removes and relocates the utility facilities, the utility owner shall not be liable to any party for any damages caused by the commission's or the commission's designee's removal and relocation of such facilities.

(L. 2005 H.B. 209 § 227.248)

Effective 1-01-06



Section 227.559 Ordinances, policies, resolutions, or regulations permitted (St. Charles).

Effective 01 Jan 2006, see footnote

Title XIV ROADS AND WATERWAYS

227.559. Ordinances, policies, resolutions, or regulations permitted (St. Charles). — Any home rule city having a population of sixty thousand inhabitants or greater or any charter county of the first classification may adopt ordinances, policies, resolutions, or regulations consistent with sections 227.551 to 227.559 regarding the relocation of utility facilities located within the right-of-way of streets, highways, or roads under their respective jurisdiction, which are not state highways. Any ordinance, policy, resolution, or regulation adopted under the authority of this section shall not infringe upon, negate or otherwise abrogate an owner's right to construct, own, operate, and maintain utility facilities within the right-of-ways of such political subdivision that the owner otherwise enjoyed prior to the adoption of such ordinance, policy, resolution, or regulation.

(L. 2005 H.B. 209 § 227.249)

Effective 1-01-06



Section 227.600 Citation of law — definitions.

Effective 28 Aug 2016

Title XIV ROADS AND WATERWAYS

227.600. Citation of law — definitions. — 1. Sections 227.600 to 227.669 shall be known and may be cited as the “Missouri Public-Private Partnerships Transportation Act”.

2. As used in sections 227.600 to 227.669, unless the context clearly requires otherwise, the following terms mean:

(1) “Commission”, the Missouri highways and transportation commission;

(2) “Comprehensive agreement”, the final binding written comprehensive project agreement between a private partner and the commission required in section 227.621 to finance, develop, and/or operate the project;

(3) “Department”, the Missouri department of transportation;

(4) “Develop” or “development”, to plan, locate, relocate, establish, acquire, lease, design, or construct;

(5) “Finance”, to fund the costs, expenses, liabilities, fees, profits, and all other charges incurred to finance, develop, and/or operate the project;

(6) “Interim agreement”, a preliminary binding written agreement between a private partner and the commission that provides for completion of studies and any other activities to advance the financing, development, and/or operation of the project required by section 227.618;

(7) “Material default”, any uncured default by a private partner in the performance of its duties that jeopardizes adequate service to the public from the project as determined by the commission;

(8) “Operate” or “operation”, to improve, maintain, equip, modify, repair, administer, or collect user fees;

(9) “Private partner”, any natural person, corporation, partnership, limited liability company, joint venture, business trust, nonprofit entity, other business entity, or any combination thereof;

(10) “Project”, exclusively includes any pipeline, ferry, port facility, water facility, water way, water supply facility or pipeline, wastewater or wastewater treatment facility, public building, airport, railroad, light rail, vehicle parking facility, mass transit facility, or other similar facility currently available or to be made available to a government entity for public use, including any structure, parking area, appurtenance and other property required to operate the structure or facility to be financed, developed, and/or operated under agreement between the commission and a private partner. The commission or private partner shall not have the authority to collect user fees in connection with the project from motor carriers as defined in section 227.630. Project shall not include any highway, interstate or bridge construction, or any rest area, rest stop, or truck parking facility connected to an interstate or other highway under the authority of the commission. Any project not specifically included in this subdivision shall not be financed, developed, or operated by a private partner until such project is approved by a vote of the people;

(11) “Public use”, a finding by the commission that the project to be financed, developed, and/or operated by a private partner under sections 227.600 to 227.669 will improve or is needed as a necessary addition to the state transportation system;

(12) “Revenues”, include but are not limited to the following which arise out of or in connection with the financing, development, and/or operation of the project:

(a) Income;

(b) Earnings;

(c) Proceeds;

(d) User fees;

(e) Lease payments;

(f) Allocations;

(g) Federal, state, and local moneys; or

(h) Private sector moneys, grants, bond proceeds, and/or equity investments;

(13) “State”, the state of Missouri;

(14) “State highway system”, the state system of highways and bridges planned, located, relocated, established, acquired, constructed, and maintained by the commission under Section 30(b), Article IV, Constitution of Missouri;

(15) “State transportation system”, the state system of nonhighway transportation programs, including but not limited to aviation, transit and mass transportation, railroads, ports, waterborne commerce, freight and intermodal connections;

(16) “User fees”, tolls, fees, or other charges authorized to be imposed by the commission and collected by the private partner for the use of all or a portion of a project under a comprehensive agreement.

(L. 2006 H.B. 1380, A.L. 2009 H.B. 683, A.L. 2016 S.B. 861)



Section 227.603 Legislative findings — construction.

Effective 28 Aug 2006

Title XIV ROADS AND WATERWAYS

227.603. Legislative findings — construction. — 1. The general assembly finds that:

(1) The present and prospective traffic congestion in the designated region of the project and the limited availability of state moneys require such project for the public safety, health, and welfare; and

(2) Sections 227.600 to 227.669 will encourage private sector innovation and investment in the state to accomplish the project that would not otherwise be undertaken, thereby serving the public safety, health, and welfare.

2. Sections 227.600 to 227.669 shall be liberally construed to accomplish the legislative findings and purposes set forth in this section.

(L. 2006 H.B. 1380)



Section 227.606 Requests for approval, contents — fee.

Effective 28 Aug 2006

Title XIV ROADS AND WATERWAYS

227.606. Requests for approval, contents — fee. — 1. Any potential private partner may submit a request for approval to the commission to finance, develop, and/or operate a project. The commission may request such additional information and material in a form and manner determined by the commission.

2. The commission may charge a reasonable fee to cover the costs of processing, reviewing, and evaluating a request for approval submitted by a potential private partner.

(L. 2006 H.B. 1380)



Section 227.609 Procurement process — notice — responsive bids, processing fee prohibited.

Effective 28 Aug 2006

Title XIV ROADS AND WATERWAYS

227.609. Procurement process — notice — responsive bids, processing fee prohibited. — 1. The commission shall use a competitive procurement process to form a public-private partnership under sections 227.600 to 227.669 and may proceed with a project under sections 227.600 to 227.669 only if the commission issues a request for proposals for the financing, development, and/or operation of the project on the commission's own initiative or in response to a request for approval submitted by a potential private partner under section 227.606.

2. The commission shall publish a public notice of the commission's request for proposals, including any deadline for submission of such proposals. The notice shall be published once a week for two consecutive weeks in:

(1) A newspaper of general circulation in the city where the proposed project is located;

(2) At least one construction industry trade publication that is nationally distributed; and

(3) Such other publications or manner as the commission may determine.

3. The material and information required for submission by a potential private partner to be responsive to the commission's request for proposal shall be set forth in the proposal. Notwithstanding the provisions of subsection 2 of section 227.606, the commission shall not charge a processing and review fee.

(L. 2006 H.B. 1380)



Section 227.612 Process for receiving and reviewing requests, requirements — policy prohibiting agreements with sponsors of terrorism.

Effective 28 Aug 2006

Title XIV ROADS AND WATERWAYS

227.612. Process for receiving and reviewing requests, requirements — policy prohibiting agreements with sponsors of terrorism. — 1. The commission shall establish a process for the receipt and review of a request for approval or request for proposal. Such process shall, at a minimum, establish a specific schedule for review by the commission of the request for approval and competing proposals, a process for alteration of such schedule by the commission as the commission deems such changes are necessary due to the scope or complexity of proposals received and the type and amount of information necessary for adequate review of proposals in each stage of review.

2. To promote and support the objectives of the United States of America's foreign policy regarding terrorism, the commission shall establish, prior to the receipt and review of any request for approval or response to a request for proposal, a policy that prohibits a private partner from being eligible to enter into an interim or comprehensive agreement with the commission to finance, develop and/or operate the project if such private partner, its subsidiaries or affiliated entities are known to sponsor terrorism or aid the government of countries that are known to sponsor terrorism.

(L. 2006 H.B. 1380)



Section 227.615 Approval of projects — procedure.

Effective 28 Aug 2009

Title XIV ROADS AND WATERWAYS

227.615. Approval of projects — procedure. — 1. The commission may by commission minute preliminarily approve the project if the commission determines the project will improve and is a needed addition to the state transportation system.

2. After a project has been preliminarily approved by the commission pursuant to subsection 1 of this section, the commission shall submit the proposed project to the joint committee on transportation oversight, as established in section 21.795, for final approval. The joint committee shall approve such project submission by a majority vote.

3. Any private partner who has had a project request disapproved by the joint committee on transportation oversight may, within fifteen days of the committee's disapproval, request a hearing before the committee to review the committee's determination. Such request shall be made in writing. Within thirty days after receipt of the written request, the joint committee shall grant a hearing and set a date therefor.

(L. 2006 H.B. 1380, A.L. 2009 H.B. 683)



Section 227.618 Tentative approval, criteria — interim agreements, requirements.

Effective 28 Aug 2006

Title XIV ROADS AND WATERWAYS

227.618. Tentative approval, criteria — interim agreements, requirements. — 1. The commission may by commission minute grant tentative approval of the potential private partner whose request for approval or response to a request for proposal provides the best value to the state for financing, developing, and/or operating the project. The commission shall establish criteria for making a determination including:

(1) The general reputation, qualifications, industry experience, and financial capacity of the potential private partner;

(2) The proposed plans for developing and/or operating the project; and

(3) Other criteria that the commission deems appropriate.

2. Prior to the granting of tentative approval by the commission for a potential private partner to finance, develop, and/or operate a project, the commission may review and approve by commission minute an interim agreement with the private partner. Such interim agreement shall be in a form prescribed by the commission and:

(1) May authorize the potential private partner to commence activities for which it may be compensated relating to the proposed project;

(2) Shall establish the process and timing of the negotiation of the comprehensive agreement between the commission and the private partner; and

(3) Shall contain any other provisions that the commission and the potential partner deem* appropriate.

(L. 2006 H.B. 1380)

*Word "deems" appears in original rolls.



Section 227.621 Approval of comprehensive agreements, requirements.

Effective 28 Aug 2006

Title XIV ROADS AND WATERWAYS

227.621. Approval of comprehensive agreements, requirements. — Prior to granting its final approval of a private partner to finance, develop, and/or operate the project, the commission shall review and approve by commission minute a comprehensive agreement in a form and manner prescribed by the commission that shall, at a minimum, provide for:

(1) The start date for construction of the project and any other dates the commission deems necessary to develop and/or operate the project;

(2) Review and approval by the commission of the final plans and specifications for the development and/or operation of the project to ensure that such plans and specifications conform to the standards acceptable to the commission;

(3) A detailed financing plan, contingent upon review and approval by the commission; and

(4) Any other provisions the commission and private partner deem appropriate.

(L. 2006 H.B. 1380)



Section 227.624 Terminating negotiations, rejecting requests and responses.

Effective 28 Aug 2006

Title XIV ROADS AND WATERWAYS

227.624. Terminating negotiations, rejecting requests and responses. — If the commission is not satisfied with the results of negotiations with a potential private partner for an agreement, the commission may terminate negotiations with the potential private partner. The commission may reject any and all requests for approval and responses to a request for proposals.

(L. 2006 H.B. 1380)



Section 227.627 Closed records, when, open records, when.

Effective 28 Aug 2006

Title XIV ROADS AND WATERWAYS

227.627. Closed records, when, open records, when. — All information of any kind submitted by a potential private partner to the commission under a request for approval as provided in section 227.606 or under a response to a request for proposal as provided in section 227.609 shall be a closed record under chapter 610; provided that, after the private partner and the commission execute the comprehensive agreement information provided by the private partner, the interim agreement and the comprehensive agreement shall be an open record under chapter 610.

(L. 2006 H.B. 1380)



Section 227.630 Powers of private partners.

Effective 28 Aug 2009

Title XIV ROADS AND WATERWAYS

227.630. Powers of private partners. — The private partner shall have the following powers:

(1) To contract with a federal agency, a state or its agencies and political subdivisions, the commission, a local or regional transportation authority, a corporation, a partnership, or any person to finance, develop, and/or operate the project;

(2) To lease or acquire any right to use or finance, develop, and/or operate the project with the length of any term to be established in the comprehensive agreement;

(3) Upon completion of the project, to collect user fees in connection with the use of the project by the traveling public or the direct beneficiaries of the project. The private partner, however, shall not have the authority to collect user fees in connection with the use of the project from motor carriers. As used in this subdivision, the term "motor carrier" shall mean any person engaged in the transportation of property, passengers, or both, for compensation or hire, over the public roads of this state by motor vehicle. The term motor carrier shall include common carriers, private carriers, interstate carriers, and intrastate carriers. The collection and enforcement of such user fees shall be consistent with sections 227.660 and 227.666;

(4) To borrow money for project purposes at such rates or interest as the private partner may determine; and

(5) Any other powers delegated to such private partner in the comprehensive agreement with the commission.

(L. 2006 H.B. 1380, A.L. 2009 H.B. 683)



Section 227.633 Private partner to provide financial information — bond may be required.

Effective 28 Aug 2006

Title XIV ROADS AND WATERWAYS

227.633. Private partner to provide financial information — bond may be required. — 1. The private partner shall, in connection with the financing, development, and/or operation of the project, provide the following:

(1) Security and warranties in the forms and amounts satisfactory to the commission;

(2) An annual financial statement audited by an independent certified public accountant approved by the commission and such other financial reports and information as required by the commission and in a form acceptable to the commission;

(3) A summary of any and all compensation from all sources for the project to the private partner;

(4) Evidence satisfactory to the commission of procurement and maintenance at the private partner's expense of commercial insurance for such purposes and in an amount required by the commission, including but not limited to:

(a) Commercial general liability insurance for all damages and losses imposed by law and assumed under the comprehensive agreement. Commercial general liability insurance shall be in coverage and amount consistent with section 227.663 and shall name the state of Missouri for the benefit of the state legal expense fund, and the commission and the commission's members, agents, and employee's as additional insureds. Each commercial general liability insurance policy and commercial automobile liability insurance policy shall also contain a separation of insureds conditions; and

(b) Workers' compensation insurance or evidence provided by the private partner that the private partner is qualified by the division of workers' compensation as self-insured and carries insurance for employer's liability sufficient to comply with all obligations under state law relating to workers' compensation and employer's liability.

2. Notwithstanding the provisions of section 107.170 and section 227.100 to the contrary, a bid bond shall not be required for the project; except that, the commission may require the private partner to provide such other bonds in such amounts determined by the commission to be adequate for the protection of the commission and provided by a surety or sureties satisfactory to the commission, including but not limited to:

(1) A performance bond;

(2) A payment bond for the protection of all persons supplying labor and material in carrying out the work provided for in the comprehensive agreement for the project. The amount of the payment bond shall equal the total amount payable under the terms of the comprehensive agreement unless the commission determines in writing supported by specific findings that a payment bond in such amount is impractical, in which case the commission shall establish the amount of the payment bond; except that, the amount of the payment bond shall not be less than the amount of the performance bond.

(L. 2006 H.B. 1380)



Section 227.636 Powers of the commission.

Effective 28 Aug 2006

Title XIV ROADS AND WATERWAYS

227.636. Powers of the commission. — The commission may:

(1) Delegate any of the commission's powers under sections 227.600 to 227.669 to the department to carry out the purposes of sections 227.600 to 227.669;

(2) Promulgate rules to implement the provisions of sections 227.600 to 227.669. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2006, shall be invalid and void; and

(3) Make all final decisions concerning the performance and the acceptance of the project work, including claims for additional time and compensation.

(L. 2006 H.B. 1380)



Section 227.639 User fees.

Effective 28 Aug 2006

Title XIV ROADS AND WATERWAYS

227.639. User fees. — The commission may impose user fees for the project. The comprehensive agreement shall provide the rate of such user fees as may be established by agreement of the commission and the private partner. Such user fees shall be set in an amount that takes into account any lease payments, reasonable costs of financing, development, and/or operation. A rate schedule of the current user fees imposed and collected for use of the project shall be made available by the private partner or the commission to any member of the public upon request. Such fees shall be the same for persons using the project under similar conditions, except as required by agreement between the commission and the private partner to preserve capacity and prevent congestion on the project. The collection and enforcement of such user fees shall be consistent with sections 227.660 and 227.666. The commission may authorize the private partner by the comprehensive agreement to collect and enforce user fees for the project.

(L. 2006 H.B. 1380)



Section 227.642 Additional powers of commission, assistance, contracts — loans to private partners.

Effective 28 Aug 2006

Title XIV ROADS AND WATERWAYS

227.642. Additional powers of commission, assistance, contracts — loans to private partners. — 1. The commission may take any action to obtain federal, state, or local government or private sector assistance for the project and may enter into any contracts required for such assistance.

2. In the comprehensive agreement, the commission may agree to loan moneys received from any federal, state, or local government or the private sector to the private partner for the development and/or operation of the project from time to time; provided that the commission shall obtain from the private partner such security for any loan made to the private partner in any type or amount as the commission deems necessary.

(L. 2006 H.B. 1380)



Section 227.645 Financing terms and conditions — private partner may issue bonds, requirements — contract to issue bonds and loan proceeds.

Effective 28 Aug 2006

Title XIV ROADS AND WATERWAYS

227.645. Financing terms and conditions — private partner may issue bonds, requirements — contract to issue bonds and loan proceeds. — 1. Any financing of the project may be in such amounts and upon such terms and conditions as may be determined by the commission and the private partner in the interim or comprehensive agreement. The commission and the private partner may use any and all revenues that may be available to them and may, to the fullest extent permitted by applicable law, issue debt, equity, or other securities or obligations.

2. The private partner may issue corporate bonds, private activity bonds, refunding bonds, notes, and other obligations, and may secure any of such obligations by mortgage, pledge, or deed of trust of any or all of the property and income of the private partner. The commission may contract with the private partner to assist in issuing bonds, notes, and other obligations under this subsection. The private partner shall not mortgage, pledge, or give a deed of trust on any real property or interests obtained by eminent domain acquired from the state of Missouri or any agency or political subdivision of the state. Bonds, notes, and other obligations issued under this subsection shall exclusively be the responsibility of the private partner payable solely out of private partner moneys and property and shall not constitute debt or liability of the commission, the state of Missouri, or any other agency or political subdivision of the state. The private partner and the commission shall not be obligated to pay such bonds, notes, or other obligations with any moneys other than those specifically pledged to repayment. Any such bonds, notes, or other obligations issued by the private partner or the commission shall state on the face that they are not obligations of the state of Missouri or any agency or political subdivision of the state. Any private partner bonds issued under this subsection, the interest thereon, and any proceeds from such bonds shall be exempt from taxation by the state of Missouri for all purposes except the state estate tax.

3. The private partner may also contract with the commission for the commission to issue state road bonds for the project and to loan the proceeds thereof to the private partner.

(L. 2006 H.B. 1380)



Section 227.646 Revenues tax-exempt.

Effective 28 Aug 2009

Title XIV ROADS AND WATERWAYS

227.646. Revenues tax-exempt. — Any revenues received under sections 227.600 to 227.669 shall be exempt from any tax on income imposed by any law of this state.

(L. 2009 H.B. 683)



Section 227.648 Agreements authorizing private partner regarding procurement.

Effective 28 Aug 2006

Title XIV ROADS AND WATERWAYS

227.648. Agreements authorizing private partner regarding procurement. — The commission may by agreement authorize or require a private partner to exercise any of the following provisions regarding procurement for the financing, development, and/or operation of the project:

(1) Use any project delivery method for the efficient development and/or operation of the project. Such project delivery methods shall include but are not limited to project delivery methods established in section 8.285 or sections 227.100 and 227.107. In addition, the limitation in subsection 1 of section 227.107 on the number of design-build contracts authorized to be let by the commission shall not apply to the project;

(2) Make available to the commission, upon request, all procurement records for financing, development, and/or operation of the project;

(3) Exempt the project from the general procurement laws in chapter 34.

(L. 2006 H.B. 1380)



Section 227.651 Private partner to provide plan, contents.

Effective 28 Aug 2006

Title XIV ROADS AND WATERWAYS

227.651. Private partner to provide plan, contents. — The private partner shall provide the commission a detailed disadvantaged business enterprise participation plan that conforms to commission reporting requirements for the federal disadvantaged business enterprise program under federal law and regulations on federal-aid highway projects. The plan shall also provide information describing the experience of the private partner in meeting disadvantaged business enterprise participation goals, how the private partner will meet the department's disadvantaged business participation goals, and such other qualifications the commission considers to be in the best interest of the state.

(L. 2006 H.B. 1380)



Section 227.654 Right-of-way or easement authorized.

Effective 28 Aug 2006

Title XIV ROADS AND WATERWAYS

227.654. Right-of-way or easement authorized. — The commission may lease to or for the use of a private partner the project or such right-of-way or other easement in such real estate as the commission deems necessary for the development and/or operation of the project. Such lease by the commission shall be for such value as determined by the commission. No such lease of any real property interest by the commission under this section shall be deemed to amend or modify the public use restrictions acquired by the commission in such real property.

(L. 2006 H.B. 1380)



Section 227.657 Condemnation authorized — requirements — surveying, damages to private property.

Effective 28 Aug 2006

Title XIV ROADS AND WATERWAYS

227.657. Condemnation authorized — requirements — surveying, damages to private property. — 1. The commission may condemn lands for the project in the name of the state of Missouri.

2. If condemnation becomes necessary, the commission shall act under chapter 523, and may condemn a fee simple or other interest in land. Any amounts to be paid in such condemnation proceeding shall be paid by the private partner under the comprehensive agreement.

3. The private partner may, after prior notice to the owner to enter upon the private property subject to the taking, survey and determine the most advantageous route and design. The private partner shall be liable for all damages to the property resulting from such inspection.

(L. 2006 H.B. 1380)



Section 227.660 Collection of user fees — notice of tolls — penalty — admissibility of reports and telephone calls — toll collection and traffic citation procedures.

Effective 28 Aug 2006

Title XIV ROADS AND WATERWAYS

227.660. Collection of user fees — notice of tolls — penalty — admissibility of reports and telephone calls — toll collection and traffic citation procedures. — 1. The private partner may use any method for collecting and enforcing user fees for the use of the project which may include, but is* not limited to, toll tickets, barrier toll facilities, billing accounts, commuter passes, and electronic recording or identification devices. The display of a recording or identification device issued or authorized by the private partner for such purposes on or near the windshield of a motor vehicle shall not be a violation of any law or rule in the state of Missouri unless the device is attached in a manner that obstructs the operator's clear view of the project.

2. The private partner operating the project as a toll facility shall post notice on or around such facility in the plain view of operators of motor vehicles using such facility which reads as follows:

"NOTICE: FAILURE TO PAY THE REQUIRED TOLL IS A TRAFFIC VIOLATION. TOLL BOOTH OPERATORS WILL REPORT ANY FAILURE TO PAY REQUIRED TOLLS TO LAW ENFORCEMENT OFFICIALS WHO WILL ISSUE A TRAFFIC CITATION.".

3. The owner of a motor vehicle involved in a violation for failure to pay the required toll is guilty of an infraction and upon conviction shall be required to pay the amount of the toll that was the subject of the violation which shall be remitted to the private partner and a fine in an amount not to exceed two hundred dollars.

4. A written report or telephone call from a toll enforcement officer, law enforcement officer, or photo monitoring system evidence that indicates a required toll was not paid is admissible in any proceeding to enforce this section, subject to foundation evidence to establish the authenticity of the report, call, or photographs. Photo monitoring system evidence that shows the motor vehicle, whether operated by the owner or another operator, has failed to pay a toll shall raise a rebuttable presumption that the motor vehicle shown in the photographic evidence was used to commit a violation of this section. If charges are filed against multiple owners of a motor vehicle, only one of the owners shall be convicted and court costs may be assessed against only one of the owners. If the motor vehicle involved in the violation is registered in the name of a rental or leasing company and the vehicle is rented or leased to another person at the time of the violation, the rental or leasing company may rebut the presumption by providing law enforcement or the prosecuting authority with a copy of the rental or lease agreement in effect at the time of the violation. No prosecuting authority shall bring any legal proceeding against a rental or leasing company under this section unless prior written notice of the violation has been given to such rental or leasing company by registered mail at the address appearing on the motor vehicle's registration and the rental or leasing company has failed to provide the rental or leasing agreement copy within fifteen days of receipt of such notice.

5. The following procedures shall be taken for the enforcement of toll collections and issuance of traffic citations under this section:

(1) Any toll booth operator witnessing a failure to pay a required toll in violation of this section shall report such violation to a law enforcement officer or agency. The report may be in one of the following forms:

(a) A telephone call from a toll enforcement officer to a law enforcement agency indicating a violation and a reasonable description of the motor vehicle violating the toll enforcement provisions of this section, including but not limited to the license plate number, make, model, and color of the motor vehicle;

(b) A certificate or a written report sworn to or affirmed by a toll enforcement officer, agent, private partner, Missouri state highway patrol officer, city police officer, or a sheriff's department deputy which alleges that a violation of this section occurred, or a facsimile thereof, based upon inspection of photographs, microphotographs, videotape, or other recorded images produced by a photo monitoring system or a photograph from a photo monitoring system shall be prima facie evidence of the facts contained therein, subject to foundation evidence to establish the authenticity of such photographs, microphotographs, videotape, or other recorded images produced by a photo monitoring system, and shall be admissible in any proceeding charging a violation of the toll collection provisions in this section; provided that, any photographs, microphotographs, videotape, or other recorded images evidencing such a violation shall be available for inspection and admission into evidence in any proceeding to adjudicate the liability for such violation;

(2) After a report has been provided to a Missouri law enforcement agency, such agency is authorized to issue a traffic citation for failure to pay the required toll;

(3) The law enforcement agency responsible for the issuance of a traffic citation for failure to pay a toll is responsible for prosecution of such citation.

­­

­

(L. 2006 H.B. 1380)

*Word "are" appears in original rolls.



Section 227.663 Limitation of liability.

Effective 28 Aug 2006

Title XIV ROADS AND WATERWAYS

227.663. Limitation of liability. — 1. As a result of the project being a public use and serving the public safety, health, and welfare, tort liability caps are hereby established in this section and made applicable to any private partner and such private partner's employees, agents, and insureds that develops and/or operates the project under sections 227.600 to 227.669. Such tort liability caps shall be a per-person cap and a per-occurrence cap and shall be in amounts identical to the tort liability caps established in section 537.610 as such caps are annually amended by the Implicit Price Deflator for Personal Consumption Expenditures under subsection 5 of section 537.610.

2. Commercial general liability insurance policy or policies purchased by the private partner under sections 227.600 to 227.669 shall not be used to expand the coverage and amount of the tort liability caps imposed in this section.

(L. 2006 H.B. 1380)



Section 227.666 Notice of material default and opportunity to cure — remedies.

Effective 28 Aug 2006

Title XIV ROADS AND WATERWAYS

227.666. Notice of material default and opportunity to cure — remedies. — 1. Prior to exercising any of the remedies under this section, the commission shall provide notice of a material default and the opportunity to cure the default for the benefit of the private partner and any persons specified under the comprehensive agreement as providing financing for the project.

2. Upon the occurrence of and during the continuation of any material default, the commission may exercise any or all of the following remedies:

(1) Make or cause to be made any appropriate claims under the bonds required in section 227.633;

(2) By notice to the private partner by certified mail, terminate the comprehensive agreement and exercise any other rights and remedies which may be available to the commission at law or in equity;

(3) Condemn under chapter 523 any real property interest of the private partner in the project. Any person who provides financing for the project, to the extent of such person's capital investment, may participate in the condemnation proceedings with standing of a property owner;

(4) Collect and enforce user fees for the use of the project under section 227.660.

(L. 2006 H.B. 1380)



Section 227.669 Annual status report.

Effective 28 Aug 2006

Title XIV ROADS AND WATERWAYS

227.669. Annual status report. — The commission shall submit an annual status report to the governor and general assembly following execution of the comprehensive agreement as an individual component of the annual report submitted by the commission to the joint transportation oversight committee in accordance with section 21.795. The annual report shall assess the advantages and disadvantages of the public-private partnership method of financing, developing, and/or operating the project.

(L. 2006 H.B. 1380)






Chapter 228 Establishment and Vacation of Roads

Chapter Cross References



Section 228.010 Definitions.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

228.010. Definitions. — The words "established" and "establishing", as used in sections 228.010 to 228.190 in relation to public roads, shall be held to embrace the locating, relocating, changing or widening of roads, and the word "road" shall include bridges and culverts.

(RSMo 1939 § 8487)

Prior revisions: 1929 § 7841; 1919 § 10637



Section 228.020 Petition for establishing road.

Effective 28 Aug 1990

Title XIV ROADS AND WATERWAYS

228.020. Petition for establishing road. — Applications for the establishment of all public roads, except state roads, shall be made by petition to the county commission. Such petition shall be signed by at least twelve registered voters of the municipal township or townships through which such proposed road may run, three of whom shall be of the immediate neighborhood, and shall specify the proposed beginning, course and termination thereof, and shall be accompanied by the names of all persons owning land through which such road shall run, with the amount of damages, if any, claimed by them, so far as can be ascertained, and also the names of those who are willing to give the right-of-way for such proposed road, except that if the proposed road begins or terminates on, or runs along a boundary between the county wherein such petition is filed and an adjoining county, any or all of the petitioners may be registered voters of such adjoining county, and of the municipal township or townships thereof through which the proposed road may run, or in which the proposed road may begin or terminate.

(RSMo 1939 § 8473, A.L. 1990 H.B. 1070)

Prior revisions: 1929 § 7827; 1919 § 10625; 1909 § 10435

(1958) Where petition for road failed to specify point of beginning, course and point of termination of proposed road, it did not confer jurisdiction to establish road. Elrod v. Maries Co. (A.), 309 S.W.2d 12.



Section 228.030 Notice of application for road.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

228.030. Notice of application for road. — Notice of such intended application shall be given by printed or written handbills put up in three or more public places in such municipal township or townships, one of which shall be put up at the proposed beginning, and one at the proposed termination of said road, at least twenty days before the first day of a regular or adjourned term of the county commission to which the petition is to be presented, which notice shall apply to and be binding upon all persons and corporations whatsoever having any interest in or title to the lands, or any part thereof, over which said proposed road may run.

(RSMo 1939 § 8474)

Prior revisions: 1929 § 7828; 1919 § 10626; 1909 § 10436



Section 228.040 County commission required to open road, when.

Effective 28 Aug 2006

Title XIV ROADS AND WATERWAYS

228.040. County commission required to open road, when. — When the petition required by section 228.020 is presented, and upon proof of notice having been given as required in section 228.030, if no remonstrance is filed and if the petitioners give the right-of-way for the proposed road or pay into the county treasury an amount of money equal to the whole amount of damages claimed by landowners through whose land the proposed road would run, the county commission may open said road if the commission determines that it is in the public interest of the county, and thereupon the commission shall proceed as in sections 228.010 to 228.190 provided in cases where upon a hearing the commission finds* it necessary to establish a road.

(L. 1949 p. 551 § 8475, A.L. 2006 S.B. 932)

*Word "find" appears in original rolls.



Section 228.050 Remonstrances — hearing — findings.

Effective 28 Aug 1990

Title XIV ROADS AND WATERWAYS

228.050. Remonstrances — hearing — findings. — 1. If a remonstrance is presented signed by twelve or more persons residing in the municipal township or townships through which it is proposed to establish such road, three of whom which reside in the immediate neighborhood, the county commission shall hear such witnesses as the respective parties may produce in regard to the public necessity, practicability and probable damages, if any claimed, to the owner of the land through which it is proposed to establish such road, and the expense of establishing and building the same, including bridges and culverts therein.

2. If the commission upon such hearing shall find that the facts in the case do not justify the establishing of such road, the proceedings shall be dismissed. If the commission shall find that the facts do justify the establishing of such road, either at the expense of the county, or of the petitioners, or both, it shall make an order accordingly.

(L. 1949 p. 551 § 8475a, A.L. 1990 H.B. 1070)



Section 228.060 Survey of road by county highway engineer, when — report.

Effective 28 Aug 1949

Title XIV ROADS AND WATERWAYS

228.060. Survey of road by county highway engineer, when — report. — If the county commission finds it necessary to establish such road, either at the expense of the county or wholly or partly at the expense of the petitioners, and the petitioners pay into the county treasury, on or before a time to be fixed by such commission, the probable amount of damages or a sum to be fixed by the commission, to the use of the owners of such lands, the county commission, by order, shall direct the county highway engineer, within sixty days thereafter, to view, mark out and survey such road, take all relinquishments of the right-of-way of those who will give the same, and take the names of all owners of land through which said road may run who have not given or will not give the right-of-way, and the amount of damages claimed by each one separately, together with a legal description of the lands of each owner sought to be taken, and also the engineer's estimate of the cost of the bridges, culverts, and grading that may be necessary upon such road. The engineer shall report his proceedings in the premises, together with his survey and plat of said road to the county commission.

(L. 1949 p. 551 § 8475b)



Section 228.080 Order to establish road, when.

Effective 28 Aug 1949

Title XIV ROADS AND WATERWAYS

228.080. Order to establish road, when. — If it shall appear from the engineer's report that the right-of-way has been secured, and needs therefor filed, or that the damages claimed do not exceed the amount offered by the commission or deposited by the petitioners, or both, the commission shall order the road established.

(L. 1949 p. 551 § 8475c)



Section 228.090 Relinquishments, deeds, plats to be filed and recorded.

Effective 28 Aug 1949

Title XIV ROADS AND WATERWAYS

228.090. Relinquishments, deeds, plats to be filed and recorded. — The county highway engineer shall file all relinquishments, deeds and plats of said road in the office of the county clerk, who shall preserve them together with the order of the commission establishing the road as public records in a book to be provided for that purpose. All such deeds shall be filed and recorded in the office of the recorder of deeds.

(L. 1949 p. 551 § 8475d)



Section 228.100 Condemnation proceedings, when.

Effective 28 Aug 1949

Title XIV ROADS AND WATERWAYS

228.100. Condemnation proceedings, when. — If it appears that any person through whose lands such proposed road should run has failed or refused to relinquish the right-of-way, or is not willing to take the amount of damages offered him by the commission or petitioners, or both, or in case any such owner is incapable of contracting or is a nonresident of this state, and it further appears to the county commission that the proposed road is of such great public utility as to warrant its establishment, the county commission shall order the road established and shall direct the prosecuting attorney of the county to institute proceedings in the name of the county in the circuit court for the purpose of condemning such lands. Such proceedings shall be instituted and conducted by said prosecuting attorney under the provisions of chapter 523.

(L. 1949 p. 551 § 8476)

CROSS REFERENCE:

County commission may institute condemnation proceedings for what purposes, 49.300

(1965) Sections 49.300 and 228.100 in combination indicate a legislative intent to cover the entire subject of the judicial phases of condemnation proceedings by county courts and, therefore, they supersede and by implication repeal contrary provisions in § 228.180. County of Greene v. Hammons (Mo.), 389 S.W.2d 843.



Section 228.110 Roads may be vacated, how.

Effective 28 Aug 2007

Title XIV ROADS AND WATERWAYS

228.110. Roads may be vacated, how. — 1. Any twelve residents of the township or townships through which a road runs may make application for the vacation of any such road or part of the same as useless, and the repairing of the same an unreasonable burden upon the district or districts. The petition shall be publicly read on the first day of the term at which it is presented, and the matter continued without further proceedings until the next term.

2. Notice of the filing of such petition and of the road sought to be vacated shall be posted up in not less than three public places in such township or townships, at least twenty days before the first day of the next term of the commission, and a copy of the same shall be personally served on all the persons residing in the district whose lands are crossed or touched by the road proposed to be vacated in the same manner as other notices are required to be served by law; and at the next regular term the same shall again be publicly read on the first day thereof.

3. If no remonstrance is made thereto in writing, signed by at least twelve residents of the township, the commission may proceed to vacate such road, or any part thereof, at the cost of the petitioners; but if a remonstrance thereto in writing, signed by at least twelve residents of such township or townships, is filed, and the commission after considering the same shall decide that it is just to vacate such road, or any part thereof, against the vacation of which the remonstrance was filed, the costs shall be paid by the parties remonstrating, and the original costs, and damages for opening such vacated road shall be paid by the petitioners to those who paid the same, except that if five years have elapsed since the original opening of the same no such reimbursement shall be made.

4. Notwithstanding any other provision of this section to the contrary, in any county with a charter form of government, any twenty-five residents of the county through which a road subject to this section runs and who reside on any portion of such road or on another road that intersects such road and within one mile of the right-of-way to be vacated, may apply for the vacation of such road or part of such road as no longer serving the public health, safety, and welfare. The county may, by order or ordinance, provide for notice and hearing of such petitions and for filing and hearing remonstrances against them.

(RSMo 1939 § 8482, A.L. 1990 H.B. 1070, A.L. 2007 S.B. 22)

Prior revisions: 1929 § 7836; 1919 § 10634; 1909 § 10445

CROSS REFERENCES:

City streets, how vacated, 71.250 to 71.280

Temporary abandonment to permit mining, limited to certain counties, procedure, 229.420 to 229.450

Vacation of streets in cemeteries, proceedings, 214.060, 214.070

(1957) “Useless” as used in this section is not synonymous with “unnecessary” or “unrequired”; but a finding that a road is of no public utility is necessary to the vacation of a road. Evidence held insufficient to support vacation order. Burrows v. County Court Carter Co. (A.), 308 S.W.2d 299.

(1964) Proof of abandonment of public road by showing five or more years of continuous nonuse by public held sufficient in ejectment action and plaintiff did not need to obtain a county court order of abandonment pursuant to section 228.110. Corbin v. Galloway (A.), 382 S.W.2d 827.

(1966) This section provides only way that title to lands dedicated in perpetual trust and platted for the purpose of establishing streets thereon as they are needed can be abandoned. State v. Herman (Mo.), 405 S.W.2d 904.



Section 228.120 Record of proceedings — judicial review.

Effective 28 Aug 1949

Title XIV ROADS AND WATERWAYS

228.120. Record of proceedings — judicial review. — 1. Upon the request and at the expense of any petitioners or remonstrators, a stenographic record shall be made of all proceedings before the county commission upon any petition to establish or vacate any public road.

2. Any order of the county commission establishing or vacating a public road shall be subject to judicial review to the same extent and in the manner prescribed by chapter 536.

(L. 1949 p. 551 § 8477)

(1958) Order of county court of Maries County establishing a public road in Maries County was reviewable by circuit court in Cole County under § 536.110. Elrod v. Maries Co. (A.), 309 S.W.2d 12.

(1976) Section 49.230 is a general statute and does not impliedly repeal this section, the general rule being that a later general act does not repeal an earlier specific which remains as an exception to the later general law. Ross v. Conoco Quarry, Inc. (A.), 543 S.W.2d 568.



Section 228.130 No revocation of order establishing or vacating road — amendment of order.

Effective 28 Aug 1949

Title XIV ROADS AND WATERWAYS

228.130. No revocation of order establishing or vacating road — amendment of order. — The county commission shall not revoke or set aside any order establishing or vacating any public road, nor shall a petition to vacate or reestablish such road be entertained by such county commission for a period of one year from the time of entering the order; except that the county commission may amend any such order where necessary to carry out the purposes of this law.

(L. 1949 p. 551 § 8477)



Section 228.140 Roads on county lines established, how.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

228.140. Roads on county lines established, how. — 1. The county commissions of the several counties in this state shall have authority to establish highways on the boundary lines of their respective counties in the same manner as provided in sections 228.020 to 228.130, and when so established such roads shall not be less than forty feet wide. Each county shall provide one-half of the cost of establishing and keeping in repair such road.

2. The proceedings may be brought in any one of the counties concerned, but the commissioners of the county commission of each of the counties shall sit as one commission, and a majority of the commissioners shall decide all questions, and all matters therein shall be heard and determined in the county where the proceedings are first instituted. A certified copy of any final judgment establishing such road and the report of the county highway engineer thereon shall be filed in the office of the clerk of the county commission of each county, and spread of record therein. The commission having jurisdiction of the proceedings shall set all hearings for such days as may not interfere with like proceedings in the other counties concerned.

(RSMo 1939 § 8479)

Prior revisions: 1929 § 7833; 1919 § 10631; 1909 § 10441



Section 228.150 Districting and repair of new roads — owner of land given time to yield possession — penalty for refusal.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

228.150. Districting and repair of new roads — owner of land given time to yield possession — penalty for refusal. — 1. When a new road has been opened, it shall be districted and kept in repair as other public roads.

2. The county commission or circuit court, as the case may be, at the time of giving judgment for the establishment of the road, shall specify the time when possession shall be given by the owner, allowing the owner of the land a reasonable time, not exceeding six months, to erect fences, if any are required, and also time to gather growing crops, if any are growing at the time on the premises, which time shall be stated in the judgment. Any landowner who shall fail or refuse to open said road within the time specified in the judgment shall be deemed guilty of obstructing a public highway and punished accordingly.

(RSMo 1939 § 8480)

Prior revisions: 1929 § 7834; 1919 § 10632; 1909 § 10442

CROSS REFERENCE:

Highway engineer to supervise construction and maintenance of roads, 61.071



Section 228.160 Roads may be enclosed and route changed, when.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

228.160. Roads may be enclosed and route changed, when. — Any person wishing to cultivate or enclose land through which any road may run may petition the county commission, first giving notice, as in the case of new roads, for permission to turn such road on his own land or on the land of any other person consenting thereto, at his own expense. The commission shall thereupon cause the county highway engineer to view the same and report the practicability of the proposed change and distances and situation of the ground, and proposed changes, at the first term of the commission thereafter; and if upon the report the commission be satisfied that the public will not be in any manner injured thereby, or said road lengthened or the grade thereof increased, or the road thrown on rougher land, it shall order such a change, and upon satisfactory proof of such road being opened in such manner as to be equally convenient to travelers, the commission shall make an order vacating so much of the former road as lies between the different points of intersections, and cause the report thereof to be recorded.

(RSMo 1939 § 8481)

Prior revisions: 1929 § 7835; 1919 § 10633; 1909 § 10444



Section 228.180 Condemnation of private property for public road — survey — claims for damages — hearings — jury trial, when.

Effective 28 Aug 1990

Title XIV ROADS AND WATERWAYS

228.180. Condemnation of private property for public road — survey — claims for damages — hearings — jury trial, when. — 1. The right of eminent domain is vested in the several counties of the state to condemn private property for public road purpose, including any land, earth, stone, timber, rock quarries or gravel pits necessary in establishing, building, grading, repairing or draining such roads, or in building any bridges, abutments or fills thereon.

2. If the county commission be of the opinion that a public necessity exists for the establishment of a public road, or for the taking of any land or property for such purposes, it shall by an order of record so declare, and shall direct the county highway engineer within fifteen days thereafter to survey, mark out and describe said road, or the land or material to be taken, or both, and to prepare a map thereof, showing the location, courses and distances, and the lands across or upon which the proposed public road will run, or the area, dimensions, description and location of any other property to be taken for such purposes, or both, and the county highway engineer shall file the map and a report of his proceedings in the premises in the office of the county clerk. Thereupon the county commission shall cause to be published in some newspaper of general circulation in the county, once each week for three consecutive weeks, a notice giving the width, beginning, termination, courses and distances and sections and subdivisions of the land over which the proposed road is to be established, or the location, area, dimensions and descriptions of any other land or property to be taken, or both, and that such land or property is sought to be taken for public use for road or bridge purposes.

3. Claims for damages for the taking of any of such land or property may be filed in the county clerk's office by the owner of the property or by the conservators of disabled persons or minors owning the property, within twenty days after the last day of publication. If any claim for damages be filed, the same shall be heard on the first day of any regular or adjourned term of the county commission after the expiration of such twenty days.

4. If the county commission and the land or property owner be unable to agree on the amount of the damages, or if persons owning land or property sought to be taken or the conservator of any disabled person or minor owning such property shall fail to file a claim for damages, the county commission shall make an order reciting such fact, or facts, as the case may be, and cause a copy of same to be delivered to the judge of the circuit court of that county, and a transcript of the record and the original files in such cause shall be transmitted by the county clerk to the circuit clerk of the county. Upon receipt of the copy of the order of the county commission by the circuit judge, the circuit court, or the judge thereof in vacation, shall make an order setting the cause for hearing within thirty days, and if the order fixing the date of the hearing be made by the judge in vacation, it shall be filed in the office of the circuit clerk and the clerk shall cause copies of the orders to be served on owners of the property or material to be taken, and also the conservators of disabled persons or minors having any interest in such property or material, not less than ten days before the date of the hearing.

5. The court, or judge in vacation, shall cause to be impaneled a jury of six residents of the county not interested in the matter or of kin to any member of the county commission, or to any landowner in interest. The jury shall view the land, or other property, proposed to be taken, and shall hear the evidence and determine the question of damages under the direction of the court or judge. Five of the jury concurring may return a verdict, and in case of a disagreement another jury may be impaneled.

6. The public necessity for taking the property shall in no wise be inquired into by the circuit court, and the judgment of the circuit court, or judge thereof in vacation, in the cause shall not be reviewed on appeal or by writ of error.

(RSMo 1939 § 8486, A.L. 1983 S.B. 44 & 45, A.L. 1990 H.B. 1070)

Prior revisions: 1929 § 7840; 1919 § 10636

(1955) County court has power to acquire and control rock quarries and also the implied power to operate same to produce stone for surfacing roads in the county, but such stone may not be sold to private individuals. Everett v. County of Clinton (Mo.), 282 S.W.2d 30.

(1965) Sections 49.300 and 228.100 in combination indicate a legislative intent to cover the entire subject of the judicial phases of condemnation proceedings by county courts and, therefore, they supersede and by implication repeal contrary provisions in this section. County of Greene v. Hammons (Mo.), 389 S.W.2d 843.



Section 228.190 Roads legally established, when — deemed abandoned, when — roads deemed public county roads, when.

Effective 28 Aug 2007

Title XIV ROADS AND WATERWAYS

228.190. Roads legally established, when — deemed abandoned, when — roads deemed public county roads, when. — 1. All roads in this state that have been established by any order of the county commission, and have been used as public highways for a period of ten years or more, shall be deemed legally established public roads; and all roads that have been used as such by the public for ten years continuously, and upon which there shall have been expended public money or labor for such period, shall be deemed legally established roads; and nonuse by the public for five years continuously of any public road shall be deemed an abandonment and vacation of the same.

2. From and after January 1, 1990, any road in any county that has been identified as a county road for which the county receives allocations of county aid road trust funds from or through the department of transportation for a period of at least five years shall be conclusively deemed to be a public county road without further proof of the status of the road as a public road. No such public road shall be abandoned or vacated except through the actions of the county commission declaring such road vacated after public hearing, or through the process set out in section 228.110.

3. In any litigation where the subject of a public road is at issue under this section, an exact location of the road is not required to be proven. Once the public road is determined to exist, the judge may order a survey to be conducted to determine the exact location of the public road and charge the costs of the survey to the party who asserted that the public road exists.

(RSMo 1939 § 8485, A.L. 1953 p. 674, A.L. 2006 S.B. 932, A.L. 2007 S.B. 22)

Prior revisions: 1929 § 7839; 1919 § 10635; 1909 § 10446

(1952) This statute requires that for ten consecutive years sufficient public money or labor should be expended on the road to keep it in substantial repair and in condition for public use and public travel. Evidence reviewed and held not sufficient to establish that there had been a public road over a certain piece of land. Sellers v. Swehla (A.), 253 S.W.2d 847.

(1952) Evidence reviewed and held insufficient to establish a public road under this section. George v. Crosno (A.), 254 S.W.2d 30.

(1953) No public highway could be established by prescription since 1887 unless public money or labor had been expended thereon. Leslie v. Mathewson (A.), 257 S.W.2d 394.

(1956) When public road became legally established by virtue of public use and expenditure of public money, the public's right of use cannot be divested except upon abandonment for nonuse by the public as prescribed by § 228.190. State ex rel. Carter County v. Lewis (A.), 294 S.W.2d 954.

(1956) Evidence insufficient to establish public road by prescription. Cook v. Bolin (A.), 296 S.W.2d 181.

(1957) Evidence held insufficient to establish that public money had been expended on road for time required to establish its existence as public road. Jenkins v. German (A.), 298 S.W.2d 486.

(1959) Where county court record of proceedings establishing and subsequent widening of a road did not affirmatively show that notice thereof was given to owners of land over which road would run, the proceedings were void. Greene v. St. Louis County (Mo.), 327 S.W.2d 291.

(1961) Street in unincorporated area dedicated under section 445.070 would not be deemed abandoned under section 228.190 by nonuse but could only be vacated in accordance with proceedings set out in section 71.270. Winschel v. County of St. Louis (Mo.), 352 S.W.2d 652.

(1962) This section does not require that public money or labor shall be expended every year for ten-year period, but that it shall have been expended from time to time during any ten-year period sufficient to maintain the road in reasonably good condition for public travel. Evidence held sufficient to establish public road. Liberty Township of Stoddard County v. Telford (Mo.), 358 S.W.2d 842.

(1964) Proof of abandonment of public road by showing five or more years of continuous nonuse by public held sufficient in ejectment action and plaintiff did not need to obtain a county court order of abandonment pursuant to section 228.110. Corbin v. Galloway (A.), 382 S.W.2d 827.

(1966) This section applies to public roads, not to streets and alleys. Roseman v. Adams (Mo.), 398 S.W.2d 855.

(1966) This section does not apply to title of lands voluntarily conveyed in trust to be used for the purpose of establishing streets thereon as they shall be needed as lands so dedicated in perpetual trust and platted for such purposes can be abandoned only by formal vacation by an order of the county court. State v. Herman (Mo.), 405 S.W.2d 904.

(1966) This section does not exclude or except public roads paid for by public funds and required by condemnation. State v. Herman (Mo.), 405 S.W.2d 904.

(1967) Creation of public road under this section was valid although road created was only 18 to 20 feet wide and section 229.010 requires that public roads shall not be less than 30 feet in width. Drydale v. Kiser (Mo.), 413 S.W.2d 506.

(1969) Without the expenditure of public funds and labor over the statutory period, the mere fact of some use of a tract of land as a convenient cutoff in leaving and entering a public highway was not sufficient alone to convert private property into a public road. Mackey v. Weakley (A.), 439 S.W.2d 219.

(2005) Road created by implied or common law dedication is subject to section's provision of abandonment through nonuse. Kleeman v. Kingsley, 167 S.W.3d 198 (Mo.App.S.D.).



Section 228.341 Private road defined.

Effective 28 Aug 2012

Title XIV ROADS AND WATERWAYS

228.341. Private road defined. — For purposes of sections 228.341 to 228.374, "private road" with regard to a proceeding to obtain a maintenance order means any private road established under this chapter or any easement of access, regardless of how created, which provides a means of ingress and egress by motor vehicle for any owner or owners of residences from such homes to a public road. A private road does not include any road owned by the United States or any agency or instrumentality thereof, or the state of Missouri, or any county, municipality, political subdivision, special district, instrumentality, or agency of the state of Missouri. Nothing in sections 228.341 to 228.374 shall be deemed to apply to any road created by or included in any recorded plat referencing or referenced in an indenture or declaration creating an owner's association, regardless of whether such road is designated as a common element. Nothing in sections 228.341 to 228.374 shall be deemed to apply to any land or property owned or operated by any railroad regulated by the Federal Railroad Administration.

(L. 2012 H.B. 1103)



Section 228.342 Establishment or widening of private road — strict necessity defined — who may petition.

Effective 28 Aug 1993

Title XIV ROADS AND WATERWAYS

228.342. Establishment or widening of private road — strict necessity defined — who may petition. — A private road may be established or widened in favor of any owner or owners of real property for which there is no access, or insufficiently wide access, from such property to a public road if the private road sought to be established or widened is a way of strict necessity. As used in this section, the term "strict necessity" shall include the necessity to establish or widen a private road in order to utilize the property for the uses permitted by law. Any petition for the establishment or widening of a private road shall be filed and the proceeding shall be conducted in the circuit court of the county where the proposed road is to be located. The owners of the real property over which the proposed private road shall pass shall be named as defendants.

(L. 1991 S.B. 138 § 1, A.L. 1993 S.B. 236)



Section 228.345 Maximum width — contents of petition.

Effective 28 Aug 1993

Title XIV ROADS AND WATERWAYS

228.345. Maximum width — contents of petition. — The proposed private road as established or widened shall not exceed forty feet in width and shall be situated so as to do as little damage or injury and cause as little inconvenience as practicable to the owner or owners of the real property over which the private road shall pass. The petition shall contain a description of the location of the proposed road, including the width and points of beginning and ending.

(L. 1991 S.B. 138 § 2, A.L. 1993 S.B. 236)



Section 228.348 Service of process, how issued — rules of civil procedure to apply, when.

Effective 28 Aug 1991

Title XIV ROADS AND WATERWAYS

228.348. Service of process, how issued — rules of civil procedure to apply, when. — Upon the filing of the petition, service of process shall be issued as provided in the rules of civil procedure. Thereafter, the rules of civil procedure shall apply when not inconsistent with the statutory proceedings set out in sections 228.342 to 228.368.

(L. 1991 S.B. 138 § 3)



Section 228.352 Nonjury hearing, purpose — court order, issued when.

Effective 28 Aug 1993

Title XIV ROADS AND WATERWAYS

228.352. Nonjury hearing, purpose — court order, issued when. — After the time for filing the answer to the petition has expired and after the parties have had a reasonable time for discovery, the court shall conduct a nonjury hearing during which the parties may submit evidence pertaining to the allegations of the petition and to the proposed location of the private road. If the court determines upon a petition to establish a private road that there is access to a public road or that the way sought is not a way of strict necessity, then the petition shall be dismissed. If the court determines that there is no access to a public road and the way sought is a way of strict necessity, then it shall further determine the location of a private road that is situated so as to do as little damage or injury and cause as little inconvenience as practicable to the defendants. If the court determines upon a petition to widen a private road that there is not sufficiently wide access to utilize the property for the uses permitted by law, then it shall further determine the location at the side or sides of the existing private road of the widening so as to do as little damage or injury and cause as little inconvenience as practicable to the defendants. The court shall then enter an interlocutory order for the establishment or widening of the private road at the location determined by the court. As part of such interlocutory order, the court shall also designate which party or parties shall be responsible for the construction, maintenance and repair of the private road and shall set out the nature and scope of the parties' rights to the use and the enjoyment of the private road. However, the court shall not order the defendants to share responsibility for the construction, maintenance or repair of the private road if, under the court order, the defendants are not granted any rights to the use and enjoyment of the private road, or if any such rights are granted and the defendants waive such rights.

(L. 1991 S.B. 138 § 4, A.L. 1993 S.B. 236)



Section 228.355 Commissioners, how appointed — duties — compensation.

Effective 28 Aug 1993

Title XIV ROADS AND WATERWAYS

228.355. Commissioners, how appointed — duties — compensation. — When an order establishing or widening a private road is entered according to section 228.352, the court shall appoint three disinterested citizens of the county where the private road is to be located as commissioners to view the location of the private road and the real property affected and to assess damages to the defendants. Before proceeding to discharge their duties, the commissioners shall take and subscribe an oath, in writing, to be filed with the clerk of the court, to discharge their duties honestly, faithfully and impartially under the order of the court. The commissioners shall notify the parties in writing that on a day specified in the notice the commissioners will view the affected real property. Such notice shall be given at least ten days prior to the day specified for viewing the real property, and the notice shall be served in hand or by registered mail to the last known address of the party to be served or to that party's attorney. After the commissioners view the location of the private road and the real property affected, they shall report to the court and make an assessment of the damages sustained by each defendant. Upon the filing of such report of the commissioners, the clerk of the court shall immediately notify the parties of the filing of the report. The commissioners shall be allowed reasonable compensation for their services to be set by the court and to be taxed as costs.

(L. 1991 S.B. 138 § 5, A.L. 1993 S.B. 236)



Section 228.358 Report of commissioners, exceptions to, filed when — jury impaneled, when — judgment, contents.

Effective 28 Aug 1993

Title XIV ROADS AND WATERWAYS

228.358. Report of commissioners, exceptions to, filed when — jury impaneled, when — judgment, contents. — Within ten days after notification of the commissioners' report, either party may file exceptions to the report and assessment of damages. If no exceptions are filed, the court shall enter a judgment establishing or widening the private road and assessing the damages as set forth in the commissioners' report to be paid by the plaintiffs to the defendants. If either party files exceptions, the court shall impanel a jury and conduct a trial to determine the amount of damages to be paid by the plaintiffs to the defendants. Thereafter, the court shall enter a judgment establishing or widening the private road and assessing the damages as set forth in the jury's verdict, and the provisions of the interlocutory order as provided in section 228.352 shall be included in such judgment. The private road so established or widened shall be a permanent easement appurtenant to the plaintiffs' real property.

(L. 1991 S.B. 138 § 6, A.L. 1993 S.B. 236)



Section 228.362 Use of road allowed, when — damages for use allowed, when — abandonment of proceedings, effect.

Effective 28 Aug 1993

Title XIV ROADS AND WATERWAYS

228.362. Use of road allowed, when — damages for use allowed, when — abandonment of proceedings, effect. — If any party has filed exceptions to the commissioners' report pursuant to section 228.358, the plaintiffs shall be entitled to use of the private road before judgment is entered and becomes final and appeals, if any, have been exhausted, if the plaintiffs shall have given an appeal bond in such amount as the circuit court deems sufficient to pay the probable damages that plaintiffs will owe plus costs. Otherwise, the plaintiffs shall not be entitled to use of the private road until judgment is entered and becomes final and appeals, if any, have been exhausted and the plaintiffs have satisfied the damage award contained in the judgment. The plaintiffs may voluntarily abandon the proceedings and dismiss the petition at any time prior to satisfaction of the damage award, and if the plaintiffs do not satisfy the damage award within sixty days following the date upon which the judgment becomes final and appeals, if any, have been exhausted, then the proceedings shall be deemed abandoned. In either instance, the circuit court shall retain jurisdiction solely to enter an order vacating the judgment, dismissing the petition, and ordering disposition of the bond, if any. No execution shall issue on the damage award. If the plaintiffs shall have used the private road before judgment has become final and appeals, if any, have been exhausted, and the private road is not, for any reason, established according to the terms of sections 228.342 to 228.368 after final judgment and appeals, the plaintiffs and their sureties shall be liable on their bond for all damages and costs occasioned by such use of the private road. If the petition is voluntarily dismissed after the filing of the commissioners' report or is deemed abandoned, the plaintiffs and the successors and assigns to the real property which was the subject of the petition shall be barred for a period of seven years from the date of the abandonment or dismissal from filing another petition under sections 228.342 to 228.368, for the establishment or widening of a private road over the same or any part of the real property over which the private road was sought in the prior petition.

(L. 1991 S.B. 138 § 7, A.L. 1993 S.B. 180 and A.L. 1993 S.B. 236, A.L. 2011 H.B. 315)



Section 228.365 Change of judge, venue.

Effective 28 Aug 1993

Title XIV ROADS AND WATERWAYS

228.365. Change of judge, venue. — Any application for change of judge must be filed within thirty days after the answer to the petition is due or within thirty days after designation of the judge who will conduct the nonjury hearing for establishment or widening of the private road, whichever date is later. Any application for change of venue may only be filed within ten days after exceptions to the commissioners' report are filed.

(L. 1991 S.B. 138 § 8, A.L. 1993 S.B. 236)



Section 228.368 Costs.

Effective 28 Aug 2012

Title XIV ROADS AND WATERWAYS

228.368. Costs. — The costs of the proceedings to establish or widen a private road incurred up to and including the filing of the commissioners' report shall be paid by the plaintiff; and the court, as to any costs incurred in proceedings subsequent thereto, including the costs of the jury trial, may make such order as in its discretion may be deemed just, including, in the case of a proceeding to obtain a maintenance order, assessing the costs to all benefitted homeowners.

(L. 1991 S.B. 138 § 9, A.L. 2012 H.B. 1103)



Section 228.369 Maintenance, multiple user roads without written agreement, plan of maintenance by court — apportionment of costs.

Effective 28 Aug 2012

Title XIV ROADS AND WATERWAYS

228.369. Maintenance, multiple user roads without written agreement, plan of maintenance by court — apportionment of costs. — 1. For any private road subject to the use of more than one homeowner, in the absence of a prior order or written agreement for the maintenance of the private road, including covenants contained in deeds or state or local permits providing for the maintenance of a private road, when adjoining homeowners who are benefitted by the use of an abutting private road, or homeowners who have an easement to use a private road, collectively owners or benefitted owners are unable to agree in writing upon a plan of maintenance for the maintenance, repair, or improvement of the private road and including the assessment and apportionment of costs for the plan of maintenance, one or more of the owners may petition the circuit court for an order establishing a plan of maintenance.

2. The cost of a plan of maintenance for a private road shall be apportioned among the owners of residences abutting the private road and holders of easements to use the private road, with the cost apportioned commensurate with the use and benefit to residences benefitted by the access, as mutually agreed by the benefitted homeowners or as ordered by the court with such method of apportionment as agreed by the homeowners or ordered by the court, including, but not limited to, equal division, or proportionate to the residential assessed value, or to front footage, or to usage or benefit.

3. The court may implement the same procedures to order and subsequently determine a plan of maintenance for a private road as provided in this chapter for establishing or widening a private road, including the appointment and compensation of disinterested commissioners to determine the plan and the apportionment of costs.

4. Where the homeowners who are benefitted by the private road are not able to agree upon the designation of a supervisor to complete the plan of maintenance, the commissioners appointed by the court shall designate a supervisor who shall be compensated for his or her services in the same manner as the commissioners.

5. Any agreement executed by all the homeowners, or final order approving, a plan of maintenance for a private road shall be recorded with the county recorder of deeds.

6. One or more adjoining homeowners or holders of any easement to use a private road may bring an action to enforce the plan of maintenance for a private road, whether as mutually agreed or as ordered by the court.

(L. 2012 H.B. 1103)



Section 228.374 Amending or modifying agreements or plans of maintenance by recorded agreement, when.

Effective 28 Aug 2012

Title XIV ROADS AND WATERWAYS

228.374. Amending or modifying agreements or plans of maintenance by recorded agreement, when. — 1. A prior agreement or court order establishing a plan of maintenance may be amended or modified and may be restated at any time by a recorded agreement signed by all the homeowners or other benefitted owners.

2. No court proceeding under section 228.369 to amend, modify, or restate a plan of maintenance may be filed sooner than seven years from the entry of a prior order, except upon a prima facie showing that the real property benefitted by the private road has been developed or divided in a manner rendering the plan of maintenance obsolete or showing that the existing apportionment of the use and benefit to residences benefitted by the access to the private road is no longer equitable.

(L. 2012 H.B. 1103)






Chapter 229 Provisions Relating to All Roads

Chapter Cross References



Section 229.010 Roads to be thirty feet wide.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

229.010. Roads to be thirty feet wide. — All public roads in this state which hereafter may be established shall not be less than thirty feet in width.

(RSMo 1939 § 8471)

Prior revisions: 1929 § 7825; 1919 § 10623; 1909 § 10433

(1967) Creating of public road under section 228.190 was valid although road created was only 18 to 20 feet wide and this section requires that public roads shall not be less than 30 feet in width. Drydale v. Kiser (Mo.), 413 S.W.2d 506.



Section 229.020 Roads less than thirty feet in width, when.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

229.020. Roads less than thirty feet in width, when. — County commissions in counties of this state which now have, or may hereafter have, over fifty thousand inhabitants according to the last preceding census, where any such county is adjacent to a city of over six hundred thousand inhabitants, are hereby authorized to establish public roads less than thirty feet in width or accept, in whole or in part, as public highways, roads already established where the same parallel and abut upon either side of the rights-of-way of steam railroads, electric or interurban railroads and the two roads aggregate not less than fifty feet in width.

(RSMo 1939 § 8646)

Prior revisions: 1929 § 7997; 1919 § 10781



Section 229.030 Roads cleared of obstructions.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

229.030. Roads cleared of obstructions. — Public roads shall be cleared of all obstructions therein that hinder or interfere with travel or traffic thereon, and shall be made firm, and the surface thereof shall be kept in a reasonably smooth and level condition; and all necessary bridges and culverts shall be constructed for same.

(RSMo 1939 § 8472)

Prior revisions: 1929 § 7826; 1919 § 10624; 1909 § 10434

CROSS REFERENCE:

Approaches of roadways over levees to be built, 245.430, 245.530

(1974) held that public has the right to exclusive use of highways for public purposes and any unauthorized obstruction or encroachment thereon constitutes a nuisance. State ex rel. State Highway Commission v. Johns (A.), 507 S.W.2d 75.

(1977) Held, erection of barricades by city of St. Louis did not violate this section. State ex rel. Schmitz v. City of St. Louis (A.), 551 S.W.2d 848.



Section 229.040 Road construction — contracts — plans — supervision.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

229.040. Road construction — contracts — plans — supervision. — 1. Whenever any public money, whether arising from taxation or from bonds heretofore or hereafter issued, is to be expended in the construction, reconstruction or other improvement of any road, or bridge or culvert, the county commission, township board or road district commissioners, as the case may be, shall have full power and authority to construct, reconstruct or otherwise improve any road, and to construct any bridge or culvert in such county or other political subdivision of the state, and to that end may contract for such work, or may purchase machinery, employ operators and purchase needed materials and employ necessary help and do such work by day labor.

2. The county commission, the township board or road district commissioners may accept donations of labor or materials from interested parties either on road improvements or bridge constructions and said authority may employ labor or contractors to complete said improvements.

3. Before beginning the construction or improvement of any road, bridge or culvert by day labor or by contract, the plans, specifications, estimates of drainage, maps, profiles, estimates of cost and the specific location of such road, bridge or culvert shall be filed in the office of the county clerk, township clerk, or commissioner of road district, as the case may be, and before becoming effective shall be approved by said county, township or road district authorities.

4. On completion of the work a detailed statement of the cost shall be filed as in section 229.050 provided, and shall be recorded in the book wherein are recorded contractors' bids; when any payrolls or construction accounts are certified to as correct by the engineer in charge of the work, the bills for the same shall be passed upon by the county commission, township board or district commissioner, and if found correct, shall be paid; provided, that all such work shall be done under the supervision and direction of the county highway engineer, or some other competent engineer employed by the county commission or other proper authority, at such compensation as may be agreed upon, payable wholly or in part out of the particular fund to be expended on said construction, reconstruction or other improvement.

(RSMo 1939 § 8595)

Prior revisions: 1929 § 7946; 1919 § 10733

CROSS REFERENCES:

County planning commission, approval, first class counties, 64.050, 64.080

Streets and alleys in unincorporated towns, etc., under control of county commission, road overseer and county engineer, 231.340, 231.350

(1953) Where member of township board was employed to perform work and labor on township roads and bridges by approval of two other members of board, contract was voidable, not void, because against public policy, but township could not recover money after contract was completely executed on both sides and there was no showing of unjust enrichment. Polk Twp. Sullivan Co. v. Spencer, 364 Mo. 97, 259 S.W.2d 804.

(1962) In action against county and county judges, petition was properly dismissed as a claim against either county or judges in trespass but second count stated claim in nature of taxpayers' class action upon which relief could be granted enjoining illegal expenditures of public tax money for improving privately owned road. Miller v. Ste. Genevieve County (Mo.), 358 S.W.2d 28.



Section 229.050 Engineer's estimate of cost — advertisement for bids — contract.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

229.050. Engineer's estimate of cost — advertisement for bids — contract. — 1. Whenever it shall be ordered by the county commission, township board or district commissioner, as the case may be, that any road, bridge or culvert in the county be constructed, reconstructed or improved or repaired by contract, and the engineer's estimated cost thereof exceeds the sum of five hundred dollars, the county, township or district authorities shall order the county highway engineer, or other engineer in their employ, or both such engineers acting together, if so desired, to prepare and file with the clerk of the county commission, township board or district commissioners, as the case may be, all necessary maps, plans, specifications and profiles, and an estimate of the cost of the work. The county commission or other proper authority may approve or reject the maps, plans, specifications and profiles and order others prepared and filed.

2. When the maps, plans, specifications and profiles have been approved, the county, township or district authorities shall order the engineer to advertise the letting of the contract proposed to be let by advertisement in some newspaper published in the county wherein the contract is to be executed, which said advertisement shall be published once a week for three consecutive weeks, the last insertion to be within ten days of the day of letting.

3. All bids shall be in writing, accompanied by instructions to bidders which shall be furnished by the engineer upon application. All bids on road work shall state the unit prices upon which the same are based. All bids shall be sealed and filed with the clerk of the county commission, township board or special road district commissioners, and, on the day and at the hour named in the advertisement, shall be publicly opened and read in the presence of the county commission, township board or special road district commissioners, and the engineer, and shall then be recorded in detail in some suitable book. All bids shall be accompanied by a certified check equal to ten percent of the engineer's estimate of cost, payable to the county treasurer, to the use of the county, township or road district, as the case may be, or a bidder's bond executed by some surety company authorized to do business in this state or other good and sufficient surety in a like sum shall be given, as a guarantee on the part of the bidder that if his bid be accepted he will, within ten days after receipt of notice of such acceptance, enter into contract and bond to do the work advertised, and in case of default forfeit and pay sum of ten percent of the engineer's estimate of cost.

4. The contract shall be awarded to the lowest responsible bidder. The county commission may in its discretion reject any or all bids. Any bid in excess of the engineer's estimate of the cost of the work to be done shall be rejected. When it shall be decided by order of record to accept any bid, the county, township or district authorities shall order a contract to be entered into by and between the bidder and the county, township or special road district, as the case may be. The contract shall have attached to and made a part thereof the proposal sheet, instructions to bidders, and bid, maps, plans, specifications and profiles.

5. Whenever the contract is executed and approved by order of record and endorsement thereon, it shall be filed and preserved as a permanent record. It shall be incorporated in the contract that the county, township or special road district shall reserve the right to make any additions to, omissions from, changes in or substitutions for the work or materials called for by the drawings and specifications, without notice to the surety on the bond given to secure the faithful performance of the terms of the contract. The bidder must agree that before the county or political subdivision shall be liable for any additional work or material, the county or political subdivision must first order the same, and the cost thereof must be agreed upon in writing and entered of record before such additional work shall apply in case of omissions, deductions or changes, and the unit prices shall be the basis of the values of such changes.

6. In case of disagreement upon the cost or price of any addition, omission or change ordered or so desired, then it is expressly agreed that the decision of the state highway engineer shall be received and accepted as fixing definitely and finally the cost of such change, and when so fixed, the county commission, township board or special road district commissioners shall enter of record such change. It shall also be provided in the contract that the contractor will furnish and promptly pay for all labor employed and materials used in the performance of such contract.

(RSMo 1939 § 8596)

Prior revisions: 1929 § 7947; 1919 § 10734; 1909 § 10564



Section 229.060 Contractor to give bond.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

229.060. Contractor to give bond. — The contractor shall enter into a bond in such sum as may be fixed by the county commission, township board or district commissioners, with some surety company authorized to do business in this state as surety thereon or other good and sufficient surety, the condition of such bond to be that the contractor will faithfully discharge his duties under the contract within the time and in the manner therein provided, and that he will furnish and promptly pay for all labor employed and materials used and equipment rented in the performance of said contract, and the state, county or political subdivision, or any laborer, materialman or other person injured by breach of such contract may sue on such bond. All such bonds when approved by the proper authorities shall be recorded upon the proper records.

(RSMo 1939 § 8597)

Prior revisions: 1929 § 7948; 1919 § 10735; 1909 § 10564

CROSS REFERENCE:

Bond of contractors for public work, generally, 107.170



Section 229.070 Contractor to report, when — payments.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

229.070. Contractor to report, when — payments. — 1. It shall be the duty of each contractor who has entered into a contract for any road or bridge work to report in writing to the engineer in charge thereof on or before the second day of each month, setting forth in detail the amount and character of the work done under his contract during the preceding month.

2. The engineer shall carefully examine such report and shall indicate in writing attached to the report any errors therein or any explanations that he may deem necessary for the information of the county commission or other proper authorities, and if said report shall be found to be correct he shall so state and shall file same with the county clerk, clerk of the township board or district commissioner, as the case may be.

3. The county commission or other proper authorities shall examine such report, and may order such amounts paid on the contract as may be deemed safe and just, and as may be provided in the contract covering such work, but full payment for any work to be performed by contract shall not be made until the work has been completed and accepted by the county highway engineer or engineer in charge of same.

4. The county highway engineer or engineer in charge of the work shall inspect the work contracted for from time to time and make report thereon; and before any final settlement is made with any contractor the county highway engineer or engineer in charge of the work shall make a personal inspection of same, and shall make written statement under oath that he has made such inspection and that the contractor has performed his work according to contract.

(RSMo 1939 § 8598)

Prior revisions: 1929 § 7949; 1919 § 10736; 1909 § 10566



Section 229.080 Donations, how appropriated.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

229.080. Donations, how appropriated. — Whenever any citizen or citizens of any county shall subscribe any sum not less than fifty dollars, for the purpose of grading, tiling, ditching or surfacing any portion of any public road in such county, and shall deposit the same with the county treasurer of such county, the county commission may appropriate and pay out of the road funds of the county a like amount for the same purpose. The amount so subscribed shall be paid out only for such work as shall be designated by the subscribers thereof, and shall be expended under the direction and supervision of the county highway engineer.

(RSMo 1939 § 8584)

Prior revisions: 1929 § 7935; 1919 § 10723; 1909 § 10537



Section 229.090 Sales agents — certain persons barred.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

229.090. Sales agents — certain persons barred. — No member of a highway board or county commission, and no highway engineer or road overseer shall be the sales agent in the sale to, or purchase by, the state, county or road districts, of road tools, culvert or bridge materials or machinery, or be pecuniarily interested in any contract for the building of any bridge or culvert or for the improvement of any public road to which the county or any road district is a party.

(RSMo 1939 § 8593)

Prior revisions: 1929 § 7944; 1919 § 10731; 1909 § 10542

CROSS REFERENCE:

County engineers, surveyors and overseer not to be sales agents, 61.300



Section 229.100 Improvements along public roads — location — control.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

229.100. Improvements along public roads — location — control. — No person or persons, association, companies or corporations shall erect poles for the suspension of electric light, or power wires, or lay and maintain pipes, conductors, mains and conduits for any purpose whatever, through, on, under or across the public roads or highways of any county of this state, without first having obtained the assent of the county commission of such county therefor; and no poles shall be erected or such pipes, conductors, mains and conduits be laid or maintained, except under such reasonable rules and regulations as may be prescribed and promulgated by the county highway engineer, with the approval of the county commission.

(RSMo 1939 § 8573)

Prior revisions: 1929 § 7924; 1919 § 10712; 1909 § 10515

CROSS REFERENCES:

Electric transmission lines, placing by rural electric cooperative on public thoroughfares, 394.080

Telephone and telegraph companies, construction of lines along highways, 392.080

Underground water mains, construction along highways by water company, 393.020



Section 229.120 Engineer and overseer to protect trees.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

229.120. Engineer and overseer to protect trees. — The county highway engineer and overseers shall protect all fruit, shade and ornamental trees along the sides of the public roads, and shall forthwith remove all signs and advertisements whatsoever that may have been nailed or fastened to any of said trees. And it shall be the duty of the county highway engineer to see that this provision is enforced.

(RSMo 1939 § 8579)

Prior revisions: 1929 § 7930; 1919 § 10718; 1909 § 10531



Section 229.130 Fingerboards.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

229.130. Fingerboards. — Every overseer shall erect and maintain at every road fork, or road crossing, in his district that would likely mislead, a fingerboard, containing a legible inscription, directing the way and noting the distance to the next important place on the road, for which he may be allowed not to exceed two dollars, to be paid out of the road fund of the district.

(RSMo 1939 § 8580)

Prior revisions: 1929 § 7931; 1919 § 10719; 1909 § 10532



Section 229.150 Ditches and crossings, how made — obstructions or damage prohibited, exception — violations, remedy — inapplicability to charter counties and St. Louis City.

Effective 28 Aug 2017

Title XIV ROADS AND WATERWAYS

229.150. Ditches and crossings, how made — obstructions or damage prohibited, exception — violations, remedy — inapplicability to charter counties and St. Louis City. — 1. All driveways or crossings over ditches connecting highways with the private property shall be made under the supervision of the road overseer or commissioners of the road districts.

2. No person or persons shall willfully and knowingly obstruct or damage any public road by obstructing the side or cross drainage or ditches thereof, or by turning water upon such road or right-of-way, or by throwing or depositing brush, trees, stumps, logs, or any refuse or debris whatsoever, in said road, or on the sides or in the ditches thereof, or by fencing across or upon the right-of-way of the same, or by planting any hedge or erecting any advertising sign within the lines established for such road, or by changing the location thereof, or shall obstruct or damage said road, highway, or drains in any other manner whatsoever.

3. Road damage or obstruction shall not constitute violations under this section when farming or ranching lands have been improved either using soil and water conservation practices implemented in conformance with the Missouri soil and water conservation program or natural resources conservation service technical standards or using precision level grading practices.

4. The road overseer of any district, or county highway engineer, who finds any road damaged or obstructed as above specified, may notify the landowner violating the provisions of this section, in writing, using any mail service with delivery tracking, to remove such obstruction, to repair such damage in a manner approved by the road overseer or county highway engineer making the request, or to pay the reasonable cost of such removal or repair. If the landowner fails to remove any obstruction, make any repairs, or remit any payment of costs as requested within thirty days of the tracked delivery date, the road overseer or county highway engineer may petition the associate circuit court of the county in which the land is located to authorize the overseer or engineer or an agent or employee thereof, to enter the landowner’s land to remove the obstruction or to repair the damage, in order to restore the roadway or drainage ditch to a condition substantially the same as the adjacent roadways and drainage ditches. Such entry on the landowner’s lands shall be limited to the extent necessary to repair the roadway or drainage ditch, and shall constitute no cause of action for trespass. Such authorization and entry shall not be granted until the opportunity for a hearing has been completed and the petition has been granted. The petition shall include an estimate of the costs.

5. If the court enters a judgment granting the petition and authorizing the actions requested therein, the judgment shall include an award for the reasonable cost of removal or repair, court costs, and reasonable attorney’s fees, and shall become a lien on such lands, and shall be collected as state and county taxes are collected by law. If the court denies the petition, the county shall be responsible for the landowner’s court costs and reasonable attorney’s fees.

6. The provisions of this section shall not apply to any county with a charter form of government or any city not within a county.

(RSMo 1939 § 8581, A.L. 2017 S.B. 283)

Prior revisions: 1929 § 7932; 1919 § 10720; 1909 § 10533



Section 229.160 Protection of bridges — penalty for neglect.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

229.160. Protection of bridges — penalty for neglect. — All persons owning, controlling or managing threshing machines, sawmills and steam engines or gasoline tractors are required, in moving the same over public highways to lay down planks not less than one foot wide and three inches in thickness on the floors of all bridges situate on the public highways, while crossing the same with such threshing machines, sawmills, steam engines or gasoline tractors, and in the event any person owning any such machinery shall cross or attempt to cross any bridge upon any public highway with such machinery who shall neglect or fail to lay down said planks as a protection to said bridge and who shall, by reason of such neglect cause injury to any such bridge, he shall be liable for double the amount of such injury to be recovered in the name of the county or any subdivision thereof, to the use and benefit of the road and bridge fund.

(RSMo 1939 § 8591)

Prior revisions: 1929 § 7942; 1919 § 10728; 1909 § 10545



Section 229.200 Penalties.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

229.200. Penalties. — Any person violating any of the provisions of sections 229.040 to 229.200, or willfully failing to comply with the requirements of same, shall be deemed guilty of a misdemeanor, and, where no other or different punishment is fixed, shall be fined not less than five nor more than five hundred dollars.

(RSMo 1939 § 8594)

Prior revisions: 1929 § 7945; 1919 § 10732; 1909 § 10550



Section 229.210 Driving on recently constructed bridge or culvert prohibited — notice of closing.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

229.210. Driving on recently constructed bridge or culvert prohibited — notice of closing. — It shall be unlawful for any person to drive a vehicle, an animal or animals or a load of any kind upon a highway bridge or culvert recently constructed or repaired wholly or partly of concrete or upon the surface of any improved highway of macadam, concrete, brick or bituminous material; and which has not been opened to traffic after the construction or repair, by order of the county highway engineer of the county in which such bridge or culvert or improved highway is situated, or by order of any other person having charge of the construction or repair of said bridge or culvert or improved highway; provided, due notice to the public has been given that the bridge or culvert or improved highway is closed to traffic, by placing barriers across the entrances to the bridge or culvert or improved highway and by written or printed handbills placed at either entrance to the bridge or culvert or improved highway stating that the bridge or culvert or improved highway is closed to traffic and mentioning the date on which same will be opened to traffic signed by the county highway engineer or by the person in charge of the construction or repair of the bridge or culvert or improved highway.

(RSMo 1939 § 8589)

Prior revision: 1929 § 7940



Section 229.220 Penalty for violation.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

229.220. Penalty for violation. — Any person violating the provisions of section 229.210 and any person who shall unlawfully remove either of the barriers or either of the written or printed notices above mentioned, shall be adjudged guilty of a misdemeanor and upon conviction shall be punished by a fine of not less than five dollars nor more than one hundred dollars.

(RSMo 1939 § 8590)

Prior revision: 1929 § 7941



Section 229.222 Designation of a certain road or highway as a memorial road for law enforcement officer killed in the line of duty.

Effective 28 Aug 2002

Title XIV ROADS AND WATERWAYS

229.222. Designation of a certain road or highway as a memorial road for law enforcement officer killed in the line of duty. — The governing assembly of any county, city, or village of this state may designate any street, road, or highway within such county, city, or village as a memorial road for any law enforcement officer who is killed in the line of duty. Any county, city, or village designating a memorial road pursuant to this section shall provide for and shall be responsible for the costs, erection, and maintenance of any signs marking the designated road.

(L. 2002 H.B. 2039)



Section 229.230 Permit to move building across road.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

229.230. Permit to move building across road. — No person, firm or corporation shall move, haul or transport any house, building or other structure upon, across or over any public highway outside of the limits of any city of the first, second or third class, or any city existing under a scheme and charter or a special charter in the state of Missouri, without first obtaining a permit therefor, as provided in section 229.240; provided, that nothing herein shall apply to a city having a population of fifteen thousand or less.

(RSMo 1939 § 8599)

Prior revisions: 1929 § 7950; 1919 § 10737



Section 229.240 Application for permit.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

229.240. Application for permit. — 1. All applications for permits to move houses, buildings or other structures upon, across or over any public highway outside of the limits of any city of the first, second or third class, or any city existing under a scheme and charter or a special charter in this state, shall be made to the county clerk of the county in which the property is situated, and shall state the location of the house, building or other structure to be moved, its greatest length, width and height, and shall state definitely the route over which it is to be moved, and whether or not it will be necessary to cut, remove, raise or in any way interfere with any electric transmission lines or electric wires, or the feed or trolley wires of any interurban railroad, or move any pole bearing any such wires, or whether it will be necessary to cross the tracks of any steam or interurban railroad; and if it shall be necessary to cut, remove, raise or in any way interfere with any such wires, the application shall state the names of the owners of such wires, the time and place when and where the removal of said poles, or the cutting, raising or otherwise interfering with the said wires will be necessary, or the crossing of said steam or interurban tracks, and the proposed new location thereof.

2. The county surveyor, or highway engineer, or the county commission, as the case may be, shall have authority to require any changes in such route which he or they shall deem proper under the attendant circumstances.

(RSMo 1939 § 8600)

Prior revisions: 1929 § 7951; 1919 § 10738



Section 229.250 Notice to cut or remove poles or wires.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

229.250. Notice to cut or remove poles or wires. — If it shall appear from the application that it will be necessary to cut, remove, raise or in any way interfere with any electric wires, transmission lines, or the feed and trolley wires of any interurban railroad, or move any poles bearing any such wires or cables, or that it will be necessary to cross the tracks of any steam or interurban railroad, it shall be the duty of the county clerk to give the persons, firms or corporations owning or operating such wires, feed wires, transmission lines, trolley wires, or owners of such steam or interurban railroads at least five days' notice of the time and place when and where the removal of said poles, or the cutting or raising or otherwise interfering with said wires, or the crossing of any steam or interurban railroad will be necessary.

(RSMo 1939 § 8601)

Prior revisions: 1929 § 7952; 1919 § 10739



Section 229.260 Removal of lines or poles, when — costs assessed, how.

Effective 28 Aug 1990

Title XIV ROADS AND WATERWAYS

229.260. Removal of lines or poles, when — costs assessed, how. — 1. It shall be the duty of any person, firm or corporation owning or operating said poles, wires, transmission lines, feed or trolley wires, or steam or interurban railroads, after service of notice as required in section 229.250, to furnish competent workmen or linemen to remove such poles, or raise or cut such wires as will be necessary to facilitate the moving of said house, building or other structure.

2. The actual expense which is incurred by any person, firm or corporation for cutting, removing or otherwise facilitating the moving of any such house, building or other structure, shall be paid by the person, firm or corporation requesting the removal of the poles, or raising or cutting the wires. Actual expenses for the person, firm or corporation requesting the removal of the poles, or raising or cutting the wires, incurred in removal of the poles or in the raising or cutting of the wires shall only include the actual additional expenses incurred by the owner or operator of the poles or wires and shall not include other fixed expenses which would be incurred by such owner or operator whether or not removal of poles or raising or cutting of wires is required under this section. In addition, where the removal of poles or the raising or cutting of wires is required under this section solely due to noncompliance with federal regulations involving the minimum height of wires above the property over which they cross, the owner or operator of the poles and wires shall pay the costs incurred pursuant to this section. The person, firm or corporation owning or operating the poles, wires, transmission lines, feed or trolley wires, or steam or interurban railroads may require the person, firm or corporation requesting the removal, raising or cutting to furnish an appropriate bond or other surety agreement ensuring payment of all such expenses.

3. No person engaged in moving any house, building or any other structure shall raise, cut or in any way interfere with any such poles, wires or transmission lines unless the persons or authorities owning or having control of the same shall refuse so to do, after having been notified as required by section 229.250, and then only competent and experienced workmen or linemen shall be employed in such work, and the same shall be done in a careful and workmanlike manner, and the poles, wires and transmission lines promptly replaced, and damages thereto promptly repaired at the expense of the person, firm or corporation requesting the removal of the poles, or raising or cutting the wires. Actual expenses for the person, firm or corporation requesting the removal of the poles, or raising or cutting the wires, incurred in removal of the poles or in the raising or cutting of the wires shall only include the actual additional expenses incurred by the owner or operator of the poles or wires and shall not include other fixed expenses which would be incurred by such owner or operator whether or not removal of poles or raising or cutting of wires is required under this section. In addition, where the removal of poles or the raising or cutting of wires is required under this section solely due to noncompliance with federal regulations involving the minimum height of wires above the property over which they cross, the owner or operator of the poles and wires shall pay the costs incurred pursuant to this section. The person, firm or corporation owning or operating the poles, wires, transmission lines, feed or trolley wires, or steam or interurban railroads may require the person, firm or corporation requesting the removal, raising or cutting to furnish an appropriate bond or other surety agreement ensuring payment of all such expenses.

(RSMo 1939 § 8602, A.L. 1990 H.B. 1845)

Prior revisions: 1929 § 7953; 1919 § 10740



Section 229.270 Fee for permit.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

229.270. Fee for permit. — Before a permit to move any house, building or other structure is granted under the provisions of sections 229.230 to 229.290, the applicant for such permit shall pay to the county clerk the sum of one dollar therefor, and the county clerk shall account for such fees as is provided for in other cases.

(RSMo 1939 § 8604)

Prior revisions: 1929 § 7955; 1919 § 10742



Section 229.280 Violation defined.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

229.280. Violation defined. — It shall be unlawful for any person, firm or corporation engaged as principal or employee in moving any house, building or other structure upon, across or over any public highway outside of the limits of any city of the first, second or third class, or any city existing under a scheme and charter or special charter, to touch, move, cut, molest or in any way interfere with any electric wires, or any transmission lines, or the feed or trolley wires of any interurban railroad, or any poles bearing any such wires or cables, or other structures on any public highway, except under and in compliance with the provisions of sections 229.230 to 229.290.

(RSMo 1939 § 8603)

Prior revisions: 1929 § 7954; 1919 § 10741



Section 229.290 Penalty.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

229.290. Penalty. — Any person violating the provisions of sections 229.230 to 229.290 shall be deemed guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not less than ten dollars and not more than one hundred dollars, or by imprisonment in the county jail for not less than five days and not more than sixty days, or by both such fine and imprisonment.

(RSMo 1939 § 8605)

Prior revisions: 1929 § 7956; 1919 § 10743



Section 229.300 Work projects affecting property rights, moving of buildings on highways (first class counties).

Effective 28 Aug 1945

Title XIV ROADS AND WATERWAYS

229.300. Work projects affecting property rights, moving of buildings on highways (first class counties). — In all counties of class one it shall be unlawful for any person, firm, association or corporation to excavate or encroach on, or cause to be excavated or encroached on, or to lay, locate, erect, remove or maintain any conduits, poles, pole lines, wires, mains, pipes, conductors, sewers, tramways or drains, within, upon or across the right-of-way of any street, avenue, boulevard, road, alley, public easement, or highway outside the city limits of any municipality in such county; or to move upon, over or across any such street, avenue, boulevard, road, alley, public easement or highway, any building, house or other structure, or to operate or cause to be operated, on any such street, avenue, boulevard, road, alley, public easement or highway, any vehicle, or combination of any vehicle or house, building or other structure, which exceeds the limits of length, width, height, or weight as set forth by the regulations of the Missouri state highways and transportation commission governing such on state highways, without first having obtained a written permit, denominated as a special use permit, from the county highway engineer and surveyor.

(RSMo 1939 § 8647, A.L. 1945 p. 1489)

Prior revision: 1929 § 7998



Section 229.310 Application for special use permit.

Effective 28 Aug 1945

Title XIV ROADS AND WATERWAYS

229.310. Application for special use permit. — The application for such special use permit shall be made by the party in interest at an office of the county highway engineer and surveyor on blanks kept by him and furnished by the county. The applicant shall state his name, residence, and business address, the purpose for which the application is made, giving the exact location, or locations, of the street, avenue, boulevard, road, alley, public easement, or highway involved, the nature of the proposed use, the starting time and the approximate time desired to complete the particular use and that he will restore and replace such street, avenue, boulevard, road, alley, public easement, or highway, together with any other and further information which may be deemed necessary and pertinent by the county highway engineer.

(RSMo 1939 § 8648, A.L. 1945 p. 1489)

Prior revision: 1929 § 7999



Section 229.320 County engineers to prescribe rules and regulations — bond.

Effective 28 Aug 1945

Title XIV ROADS AND WATERWAYS

229.320. County engineers to prescribe rules and regulations — bond. — 1. The county highway engineer shall have authority to require any changes in the route, or to prescribe the time, method, and manner of such moving, or the use of such street, avenue, boulevard, road, alley, public easement, or highway, or any right-of-way or appurtenances thereto, and for good cause shown, when it is necessary to protect the right-of-way of, or, any such street, avenue, boulevard, road, alley, public easement, or highway, or the safety of the public, may refuse such application.

2. The county highway engineer may require any and all such applicants to furnish and post such cash or bond as may be necessary for the protection of the public ways herein described, and appurtenances thereof, as he may deem proper under the circumstances. It shall be a condition of such bond that the applicant will refill such excavation or restore, repair or replace any such street, avenue, boulevard, road, alley, public easement, or highway, or any part of the right-of-way thereof, disturbed or affected, so that the same will be in as good condition as before the same was used for such purpose, and will keep and maintain the portion thereof so affected in such condition for a period of six months from the completion of such work or use, and will save such county harmless from any cost or expense occasioned or required by such work or use, for such period of time.

3. In the event the business or occupation of the applicant is such that he is or may be required to make frequent applications for a special use permit, such applicant may be allowed to give a general bond to cover any and all such uses which may be made by such applicant during the fiscal year of the county.

(RSMo 1939 §§ 8649, 8650, A.L. 1945 p. 1489 § 8649)

Prior revision: 1929 §§ 8000, 8001



Section 229.330 Restoration of premises used.

Effective 28 Aug 1945

Title XIV ROADS AND WATERWAYS

229.330. Restoration of premises used. — 1. If the use, excavation or encroachment of such street, avenue, boulevard, road, alley, public easement, or highway is of such nature to cause or result in disturbance or change, and the applicant fails or refuses to restore and replace such in substantially the same condition as before such use, excavation or encroachment, within thirty days after the completion of such use, excavation or encroachment, or such longer period as may be provided in writing by the county highway engineer and surveyor, such office shall give written notice to the applicant to refill, replace and restore such street, avenue, boulevard, road, alley, public easement, or highway in as good condition as it was at the time of such use, excavation or encroachment was commenced, and to keep and maintain the portion of such so affected in such condition for a period of six months from the date so fixed for the completion of such work, and to save the county harmless from any cost or expense occasioned or required in the refilling, repairing, restoring of such highway for such period, due to or occasioned by such use, excavation or encroachment.

2. If the applicant fails or refuses to make proper restoration of said premises as required in such notice, within ten days after receipt of a registered letter containing such notice the highway engineer and surveyor may cause the necessary work to be done and charge the expense thereof to such applicant, deducting the amount therefor from the cash deposit made by such applicant or by an action on the bond, as the case may be.

3. Any balance due the applicant from the cash deposit on hand, if any, shall be paid such applicant upon the fulfillment of all obligations hereunder. Any deduction from such deposit or recovery from such bond shall not excuse or relieve such applicant from any prosecution, conviction, fine or any penalty imposed for violation of any of the provisions of sections 229.300 to 229.370.

(RSMo 1939 § 8651, A.L. 1945 p. 1489 § 8650)

Prior revision: 1929 § 8002



Section 229.340 Fee may be required.

Effective 28 Aug 2004

Title XIV ROADS AND WATERWAYS

229.340. Fee may be required. — Each applicant for a permit under the provisions of sections 229.300 to 229.370 may be required by the county highway engineer to pay a fee in an amount determined by the county commission by order of record, not to exceed the sum of seven dollars for each such application, which fee is to be paid into a special fund in the county treasury and to be used for the purpose of paying the expenses incident to the provisions of sections 229.300 to 229.370. Any balance on hand in such fund at the end of the fiscal year of such county shall be paid into the special county road and bridge fund of such county.

(RSMo 1939 § 8652, A.L. 1945 p. 1489 § 8651, A.L. 2004 H.B. 795, et al.)

Prior revision: 1929 § 8003



Section 229.350 Necessary alterations — notice.

Effective 28 Aug 1945

Title XIV ROADS AND WATERWAYS

229.350. Necessary alterations — notice. — If it shall appear from the application that it will be necessary to cut, remove, raise, lower or change or in any way interfere with any electric wires, transmission lines, telephone or telegraph lines or wires or the feed and trolley wires of any interurban or electric railroad, or the location of same, or move or remove any poles bearing any such lines, wires, or cables, or that it will be necessary to cross the tracks of any steam, electric or interurban railway; or if at any time it shall become necessary because of a change in the grade or for any other purpose whatsoever made necessary by reason of the widening, improving, repairing, construction, reconstructing or maintaining of any street, avenue, boulevard, road, alley, public easement, highway, bridge or culvert by any lawful authority to lower, raise, remove, change or alter in any manner the location or maintenance of any conduits, poles, pole lines, wires, mains, pipes, conductors, sewers, drains, tramways or other objects within, on, under or over the right-of-way of any public way, the county highway engineer and surveyor shall give the persons, firms or corporations owning, leasing or operating such objects at least five days' notice of the time and place when and where the removal of said poles or the cutting or raising or otherwise interfering with said wires or the crossing of any steam, interurban or electric railway, or the removal, change or alteration of any such object will be necessary.

(L. 1945 p. 1489 § 8652)



Section 229.360 If owner supplies no competent workmen when alteration necessary, work to be done at owner's expense.

Effective 28 Aug 1945

Title XIV ROADS AND WATERWAYS

229.360. If owner supplies no competent workmen when alteration necessary, work to be done at owner's expense. — It shall be the duty of any person, firm or corporation owning, leasing, or operating any such conduits, poles, pole lines, wires, mains, pipes, conductors, sewers, drains, tramways or other objects, after service of the notice required in section 229.350 to furnish such competent workmen and crews as may be necessary to effect such removal, change or alteration, and to pay all actual expenses which are incurred by any person, firm, corporation or political subdivision in so doing. In making such necessary removal, change or alteration, no other person, firm, corporation or political subdivision shall interfere with or make any such change, removal or alteration until the owner, lessee or operators of such object shall have been notified as provided in section 229.350, and shall have failed or refused to do so within a reasonable time, and in the event of such failure or refusal such work shall be done only by competent and experienced workmen at the cost and expense, however, of the owner, lessee or operators of such object.

(L. 1945 p. 1489 § 8653)



Section 229.370 Penalty.

Effective 28 Aug 1945

Title XIV ROADS AND WATERWAYS

229.370. Penalty. — Any person, firm or corporation violating the provisions of sections 229.300 to 229.370 or failing to comply therewith shall, upon conviction thereof, be deemed guilty of a misdemeanor. The provisions of sections 229.300 to 229.370 shall apply only to counties of class one, and any and all laws or parts of laws in conflict herewith are hereby repealed.

(RSMo 1939 § 8654, A.L. 1945 p. 1489)

Prior revision: 1929 § 8005



Section 229.380 Overseer's complaint as to grade crossings.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

229.380. Overseer's complaint as to grade crossings. — When any public road in this state shall run across two or more tracks of railroad within two hundred feet of each other, and any road overseer of the road district shall make complaint to the county commission that the difference in grade of such railroad tracks is such as to interfere with the passage of any vehicle on such road, then such county commission shall make an order to the county surveyor to examine such crossings and report his opinion as to any change necessary to be made in any grade, and if he shall be of the opinion that such crossings are such as to interfere with the travel on such road, he shall report the facts to the county commission at any regular or adjourned term thereof, first giving the railroad companies interested notice of the day when he will present such matter to the county commission.

(RSMo 1939 § 8736)

Prior revisions: 1929 § 8088; 1919 § 10859; 1909 § 10627

CROSS REFERENCES:

Powers of railroads as to rights-of-way, 388.210

Railroad crossings, how constructed, 389.610, 389.620



Section 229.390 Notice to be in writing — service.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

229.390. Notice to be in writing — service. — Such notice shall be given in writing, by leaving a copy of the same with some station agent of said company five days before the said presentation to said county commission, or if there be no such station agent in such county, then by mailing a copy of such notice to their general office fifteen days before said day.

(RSMo 1939 § 8737)

Prior revisions: 1929 § 8089; 1919 § 10860; 1909 § 10628



Section 229.400 County commission to act upon report of surveyor.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

229.400. County commission to act upon report of surveyor. — Such county commission shall hear the report of such county surveyor while in session, and shall hear such testimony as may be presented, and after such hearing such commission shall determine what changes, if any, shall be made, and shall make an order of record directing the same to be done.

(RSMo 1939 § 8738)

Prior revisions: 1929 § 8090; 1919 § 10861; 1909 § 10629



Section 229.410 Railroad company failing to make change, circuit court to enforce orders.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

229.410. Railroad company failing to make change, circuit court to enforce orders. — If such railroad company shall fail to make such changes as shall be directed by the county commission, within thirty days after such order shall have been made and such notice given as provided in section 229.390, then any circuit court, or other court having jurisdiction of such causes, shall enforce obedience to such orders by mandamus or by other proper proceedings.

(RSMo 1939 § 8739)

Prior revisions: 1929 § 8091; 1919 § 10862; 1909 § 10630



Section 229.420 Temporary abandonment of public road to permit mining.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

229.420. Temporary abandonment of public road to permit mining. — Where coal or other valuable mineral underlies any public road in this state that has not been designated as a state highway or is not under the control of the state transportation department, if said coal or other mineral is being mined on or from adjoining lands by the "strip pit" or surface process of mining, the commissioners of any special road district or the township board of directors if said road be not located in a special road district may provide for the temporary abandonment of said road and the removal or mining of said coal or other valuable mineral underlying said road and the rebuilding of said road, in the manner and under the conditions provided in sections 229.420 to 229.450, when in the opinion of said commissioners or township board the public good would best be served thereby.

(RSMo 1939 § 8860)

Prior revision: 1929 § 8200

CROSS REFERENCE:

Mining or excavating under public road prohibited, when, 444.320, 444.330



Section 229.430 Commissioners may contract for removal of minerals and for rebuilding of road abandoned.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

229.430. Commissioners may contract for removal of minerals and for rebuilding of road abandoned. — The commissioners of any special road district where said road is located, or the township board if said road be not in a special road district, whenever in their opinion the removal of said coal or other valuable mineral from under the surface of said road and the rebuilding of said road will be a public benefit, may with the approval and consent of the county commission enter into a contract with any responsible person, firm or corporation for the removal of said coal or other mineral and for the rebuilding of said road under such terms and conditions as in their opinion are fair and just.

(RSMo 1939 § 8861)

Prior revision: 1929 § 8201



Section 229.440 Proposition submitted to county commission for approval or rejection — bond to be given.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

229.440. Proposition submitted to county commission for approval or rejection — bond to be given. — 1. Before the commissioners of any special road district or the township board of any township shall enter into any contract for the removal of coal or other mineral from or under any public road they shall submit their proposition to the county commission of the county for its approval or rejection. If the commission approves the proposition they shall direct the prosecuting attorney of the county to prepare the contract between the commissioners or township board as the case may be and the parties with whom they seek to contract.

2. Said contract shall particularly describe the road to be temporarily abandoned, the kind and character of road to be rebuilt, and the time limit for rebuilding same and before said contract is executed, the person, firm or corporation with whom it is made shall file with the clerk of the county commission a bond with good and sufficient sureties in at least four times the estimated cost of rebuilding said road after the removal of the coal or other mineral from same. Said bond shall be payable to the state of Missouri for the use and benefit of the special road district or township as the case may be and approved by the county commission and shall provide that the person, firm or corporation shall at their own expense remove said coal, within such time and under such terms as may be provided and if in the opinion of the county commission a temporary road be necessary or feasible, will at their own expense construct and at all times maintain a good road along, near and parallel to the road temporarily abandoned and connected with the usual road at both ends, all within the time and on such terms as may be provided; that they will be responsible and liable for any damages or injuries caused by their negligence in not properly constructing or maintaining said temporary road; that they will as soon as the coal or other mineral is removed from said road, at their own expense and without delay rebuild the same in a good substantial and workmanlike manner, according to the plans and specifications and within the time limit and according to the terms set forth in the contract. Said bond may provide for penalties or liquidated damages for the violation of its provisions.

3. When said road is complete as provided in the plans and specifications and according to all the terms and conditions of the contract and accepted by the county commission, the bond shall be released provided all conditions of the bond have been met and all claims, liabilities and causes of action, arising out of the performance of the conditions of said contract or bond or out of the violation of the same have been wholly met, settled and discharged.

(RSMo 1939 § 8862)

Prior revision: 1929 § 8202



Section 229.450 Sections applicable to certain counties — conflicting laws repealed.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

229.450. Sections applicable to certain counties — conflicting laws repealed. — Sections 229.420 to 229.450 shall apply only to counties operating under township organization. All laws or parts of laws in conflict with the provisions of sections 229.420 to 229.450 are hereby repealed.

(RSMo 1939 § 8863)

Prior revision: 1929 § 8203



Section 229.475 Definitions — removal of plants from roadways or state and county highways without permission, prohibited, penalty.

Effective 28 Aug 1993

Title XIV ROADS AND WATERWAYS

229.475. Definitions — removal of plants from roadways or state and county highways without permission, prohibited, penalty. — 1. As used in sections 229.475 to 229.481, the following terms mean:

(1) "Commission", the state highways and transportation commission;

(2) "Plants", trees, shrubs, vines, wildflowers, grasses and ferns; and

(3) "Plant parts", roots, bulbs, tubers and rhizomes.

2. Except as otherwise provided in this section and section 229.477, no person shall dig or remove any plants or plant parts from any real property of the commission, or the right-of-way of any state or county highway or roadway without permission of the commission or governmental entity responsible for the administration of the property or right-of-way, unless such person is engaged in the work of constructing, repairing or maintaining the property, highway or roadway under the authority and direction of the commission or governmental entity. Violation of this section and section 229.477 is a class B misdemeanor. Each plant removed shall constitute a separate offense.

(L. 1993 H.B. 536 § 1 subsecs. 1, 2)



Section 229.477 Exemptions, authorized eradication of weeds or diseased vegetation, scientific research, certain edibles and seeds.

Effective 28 Aug 1993

Title XIV ROADS AND WATERWAYS

229.477. Exemptions, authorized eradication of weeds or diseased vegetation, scientific research, certain edibles and seeds. — 1. Subsection 2 of section 229.475 shall not apply to the control or eradication of diseased vegetation or noxious weeds by authorized personnel.

2. Provided that such plants or plant parts are not offered for sale, subsection 2 of section 229.475 shall not apply to the collection of seeds, fruits, nuts, berries, edible wild greens or flowering parts of plants, or the occasional collection of plants for the purposes of scientific research or education.

(L. 1993 H.B. 536 § 1 subsecs. 3, 4)



Section 229.479 Sale of plants or plant parts collected from highways or roadways, penalty.

Effective 28 Aug 1993

Title XIV ROADS AND WATERWAYS

229.479. Sale of plants or plant parts collected from highways or roadways, penalty. — No person, except authorized personnel, shall possess for sale, collect, or sell any plants or plant parts collected from highways, county roadways, or rights-of-way. Violation of this section is a class A misdemeanor.

(L. 1993 H.B. 536 § 2)



Section 229.481 Law enforcement officials, conservation agents and agents of department of natural resources to enforce.

Effective 28 Aug 1993

Title XIV ROADS AND WATERWAYS

229.481. Law enforcement officials, conservation agents and agents of department of natural resources to enforce. — All law enforcement officials and peace officers of this state and of all political subdivisions, including department of conservation agents and agents of the department of natural resources, shall enforce the provisions of sections 229.475 to 229.481 within their respective geographic jurisdictions.

(L. 1993 H.B. 536 § 3)






Chapter 230 County Highway Commissions

Chapter Cross References



Section 230.010 County highway commission — members to receive expenses.

Effective 28 Aug 1953

Title XIV ROADS AND WATERWAYS

230.010. County highway commission — members to receive expenses. — 1. There is hereby created and established in the several counties of this state a "County Highway Commission" to be composed of four members who shall possess the qualifications, and be appointed in the manner and for the term in this chapter provided.

2. Members of the county highway commission shall serve without compensation but each of them shall receive his actual and necessary expenses and a mileage allowance of five cents per mile actually and necessarily traveled at his own expense in the performance of his duties.

(RSMo 1939 § 8502, A.L. 1953 p. 674)

Prior revision: 1929 § 7856



Section 230.020 County highway commission — appointment.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

230.020. County highway commission — appointment. — Within sixty days after the taking effect of this chapter, it shall be the duty of the county commission in all counties of this state, except as otherwise in this chapter provided, to appoint four members of the county highway commission, one for a term of one year; one for a term of two years; one for a term of three years; and one for a term of four years. Upon expiration of the term of each of said county highway commissioners his successor shall be appointed for a term of four years, and every such county highway commissioner shall hold office for the term appointed and thereafter until his successor is appointed and qualified. Not more than two of said county highway commissioners shall be appointed from the same county commission district, and not more than two thereof shall be affiliated with the same political party. No person shall be eligible to appointment as a member of the county highway commission who shall not have attained the age of twenty-five years, and who at time of his appointment is not a bona fide resident of county wherein appointed, and possessed of a knowledge of the interest of said county, and a known supporter and advocate of a system of county highways, constructed and maintained with a view to affording the greatest convenience to the greatest number of inhabitants of the county in the matter of farm-to-market roads. Within ten days after their appointment the members of such county highway commission shall meet at the county seats and organize by the election of one of their number as president, and another as secretary, of said commission.

(RSMo 1939 § 8503)

Prior revision: 1929 § 7857



Section 230.030 Power and duties of the county highway commission.

Effective 28 Aug 1945

Title XIV ROADS AND WATERWAYS

230.030. Power and duties of the county highway commission. — It shall be the duty of the county highway commission and said commission shall have the power to locate, lay out, designate, construct and maintain, subject to approval of the state highways and transportation commission, a system of county highways not exceeding in the aggregate at any given time one hundred miles in any county, by connecting by the most practical route the several centers of population in the county, in such manner as to afford a connection with such of said centers of population as are not now located on any state highway with such state highway, and so as to afford, as nearly as may be done, a connection with county highways connecting the centers of population of adjoining counties, to the end that all parts of the county shall be connected with the state highway system as now laid out and designated, and that the inhabitants of the county generally shall have and enjoy a system of highly improved farm-to-market roads. If any part of this county one hundred mile highway system has been, or shall hereafter be taken over by the state highways and transportation commission and become a state highway, then an equal amount of new mileage, to take the place thereof, may be placed in the county one hundred mile system.

(RSMo 1939 § 8504, A.L. 1945 p. 1470)

Prior revision: 1929 § 7858



Section 230.040 Location of county highway to be submitted to state highways and transportation commission for approval.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

230.040. Location of county highway to be submitted to state highways and transportation commission for approval. — Before construction of any county highway located, laid out, and designated as in this chapter authorized and provided, or any money, in excess of the cost of such location and designation shall be expended thereon, it shall be the duty of county highway commission to submit such location to the state highways and transportation commission for its approval, and, upon approval of such location by the state highways and transportation commission, the county highway commission shall proceed to procure the right-of-way for said county highways, said right-of-way to be of the standard width required by the state highways and transportation commission for secondary highways, not less, however, than sixty feet wide, and secure title in fee to such right-of-way by deed of conveyance, or by judgment of a court of competent jurisdiction through condemnation. In all cases where condemnation is necessary, the proceedings shall be in the name of the county highway commission, and otherwise the same as now, or hereafter, provided by law for condemnation of land by the state highways and transportation commission for right-of-way for state highways.

(RSMo 1939 § 8505)

Prior revision: 1929 § 7859



Section 230.050 Type of county highways.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

230.050. Type of county highways. — All county highways constructed under the provisions of this chapter shall be of such type, and upon such grade as to permit of the improvement and building up of such highways from time to time as funds are available to a type equivalent to the secondary highways of state highway system, and of such type as to permit of ultimate hardsurfacing in the manner, and in accordance with the specifications of the state highway or chief engineer of state transportation department for hardsurfacing of primary roads of the state highway system.

(RSMo 1939 § 8506)

Prior revision: 1929 § 7860



Section 230.060 County highways to be under control and supervision of county highway commission.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

230.060. County highways to be under control and supervision of county highway commission. — Whenever any county highway laid out and designated under the provisions of this chapter shall be over and along the route of any existing highway, it shall be the duty of the county commission, or other board or commission, having jurisdiction over such highway, to convey the same to the county highway commission, who shall thereafter have control and supervision thereover, and whenever any such county highway shall be laid out and designated through any special road district, or in counties under township organization, it shall be the duty of the commissioner of such special road district, or of the treasurer of such township, to pay over to the county highway commission, such proportion of the total road revenue arising therein as the mileage of said county highway within said special road district, or township, shall bear to the total number of road mileage therein.

(RSMo 1939 § 8507)

Prior revision: 1929 § 7861



Section 230.070 Commission to have absolute jurisdiction and control over county highway system roads.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

230.070. Commission to have absolute jurisdiction and control over county highway system roads. — The county highway commission shall have absolute jurisdiction and control over all highways constituting a part of the county highway system, and shall hold title in fee to the right-of-way thereof, and no other officer, board or commission, except as in this chapter specifically provided, shall have or exercise any authority or jurisdiction over any of such highways. The roads constituting the county highway system shall be known and designated as "county highway".

(RSMo 1939 § 8508)

Prior revision: 1929 § 7862



Section 230.080 Commission empowered to employ technical and other help.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

230.080. Commission empowered to employ technical and other help. — The county highway commission is hereby authorized and empowered to receive, and expend, in the construction and maintenance of county highways, any money or property that may be appropriated or donated by any municipal corporation, special road district, township, or private individual, and to use and employ whatever means, methods, or power, that may be necessary in the construction and maintenance of said county highways, including the power to build culverts and bridges, for which purposes the county highway commission is hereby empowered to employ such technical and other help as may be deemed necessary for the administration and enforcement of this chapter.

(RSMo 1939 § 8509)

Prior revision: 1929 § 7863



Section 230.090 County commission may contribute additional money.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

230.090. County commission may contribute additional money. — The county may make such additional contributions to said county highway commission as said county commission in its judgment may seem necessary.

(RSMo 1939 § 8510)

Prior revision: 1929 § 7864



Section 230.100 Commission to make reports to county commission.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

230.100. Commission to make reports to county commission. — It shall be the duty of the county highway commission annually to make a complete detailed report to county commission by whom appointed, and to the state highways and transportation commission, showing in detail the amount of money received, and how applied, and if any such county highway commission fails to make the report herein required, the members thereof shall thereby forfeit their office as such commission.

(RSMo 1939 § 8511)

Prior revision: 1929 § 7865



Section 230.110 Commission to transfer county highway to state transportation department, when.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

230.110. Commission to transfer county highway to state transportation department, when. — If, and when, the state highways and transportation commission is authorized by law so to do, and may so desire it may take over all or any part of the highways of the county highway system and make refund therefor in such manner as may now or hereafter be provided by law for making refund to the several counties of this state, and road districts thereof, for highways heretofore designated and taken over by said state transportation department, whereupon it shall be the duty of the county highway commission, by proper deed of conveyance, to transfer to state transportation department that part of county highway system so taken over.

(RSMo 1939 § 8512)

Prior revision: 1929 § 7866



Section 230.200 Alternative form authorized in certain counties.

Effective 28 Aug 1971

Title XIV ROADS AND WATERWAYS

230.200. Alternative form authorized in certain counties. — There is hereby provided an alternative county highway commission which may be adopted by any county of the third or fourth class in this state, except counties of the third class containing all or a part of a city having a population of three hundred fifty thousand or more, in lieu of the county highway commission established by sections 230.020 to 230.110.

(L. 1971 H.B. 105 § 1)



Section 230.205 Alternative form effective, when — abolished how.

Effective 28 Aug 1978

Title XIV ROADS AND WATERWAYS

230.205. Alternative form effective, when — abolished how. — 1. The alternative county highway commission provided by sections 230.200 to 230.260 shall not become operative in any county unless adopted by a vote of the majority of the voters of the county voting upon the question at an election. All counties of this state which have adopted the alternative county highway commission may abolish it and return to the county highway commission provided for by sections 230.010 to 230.110 by submitting the question to a vote of the voters of the county in the manner provided by law.

2. Any county which does not adopt the alternative county highway commission provided by sections 230.200 to 230.260, or any county in which a majority of the voters of the county voting upon the question reject the alternative county highway commission provided by sections 230.200 to 230.260 shall retain the county highway commission provided by sections 230.010 to 230.110.

(L. 1971 H.B. 105 § 2, A.L. 1978 H.B. 971)



Section 230.210 Petition, where filed, contents — form of ballot.

Effective 28 Aug 1978

Title XIV ROADS AND WATERWAYS

230.210. Petition, where filed, contents — form of ballot. — 1. Upon petition filed in the office of the clerk of the county commission, of voters equal to five percent of the vote cast for governor in the last preceding general election, requesting the adoption of the alternative county highway commission provided by sections 230.200 to 230.260, the county commission shall, by order of record, submit the question of the adoption of the alternative county highway commission to a vote of the voters of the county at the next general election.

2. The question shall be submitted in substantially the following form:

Shall the alternative county highway commission be adopted in ______ County?

3. If a majority of the voters voting upon the question vote for its adoption, the alternative county highway commission shall be declared adopted. If a majority of the voters voting upon the question vote against the adoption of the alternative county highway commission, the county in which the election was held shall retain the county highway commission provided by sections 230.010 to 230.110.

(L. 1971 H.B. 105 § 3, A.L. 1978 H.B. 971)



Section 230.215 Clerk to certify returns.

Effective 28 Aug 1978

Title XIV ROADS AND WATERWAYS

230.215. Clerk to certify returns. — The clerk of the county commission shall record the abstract at length upon the records of the county commission of the county, and shall certify the abstract to the secretary of state.

(L. 1971 H.B. 105 § 4, A.L. 1978 H.B. 971)



Section 230.220 Commission membership, districts — members, election of — compensation and mileage, funds used for — vacancies, how filled.

Effective 28 Aug 2011

Title XIV ROADS AND WATERWAYS

230.220. Commission membership, districts — members, election of — compensation and mileage, funds used for — vacancies, how filled. — 1. In each county adopting it, the county highway commission established by sections 230.200 to 230.260 shall be composed of the three commissioners of the county commission and one person elected from the unincorporated area of each of the two county commission districts. Except that the presiding commissioner and one of the associate commissioners by process of election may reside in the same township, not more than one member of the county highway commission shall be a resident of the same township of the county. The county commission shall designate one county commission district as district A and the other as district B. The member of the county highway commission first elected from district A shall serve a term of two years. The member first elected from district B shall serve a term of four years. Upon the expiration of the term of each such member, his successors shall be elected for a term of four years. The commissioners of the county commission shall serve as members of the county highway commission during their term as county commissioners.

2. The elected members of the county highway commission shall be nominated at the primary election and elected at the general election next following the adoption of the proposition for the alternative county highway commission by the voters of the county. Candidates shall file and the election shall be conducted in the same manner as for the nomination and election of candidates for county office. Within thirty days after the adoption of an alternative county highway commission by the voters of any county as provided in sections 230.200 to 230.260, the governor shall appoint a county highway commissioner from each district from which a member will be elected at the next following general election. The commissioners so appointed shall hold their office until their successors are elected at the following general election. Appointments shall be made by naming one member from each of the two political parties casting the highest number of votes in the preceding general election.

3. Members of the county highway commission who are not also members of the county's governing body shall receive an attendance fee in an amount per meeting as set by the county's governing body, not to exceed one hundred dollars, and a mileage allowance for miles actually and necessarily traveled in the performance of their duties in the same amount per mile received by the members of the county's governing body to be paid out of the road and bridge fund of the county.

4. If a vacancy occurs among the elected members of the county highway commission, the members of the county highway commission shall select a successor who shall serve until the next regular election.

(L. 1971 H.B. 105 § 5, A.L. 1975 H.B. 244, A.L. 1982 S.B. 526, A.L. 1986 H.B. 1554 Revision, A.L. 2011 H.B. 70)



Section 230.225 Township and special road districts abolished, when — districts in more than one county, how handled.

Effective 28 Aug 1971

Title XIV ROADS AND WATERWAYS

230.225. Township and special road districts abolished, when — districts in more than one county, how handled. — 1. All township road districts in counties adopting sections 230.200 to 230.260 are abolished and all assets and liabilities of each township road district shall be transferred to the county highway commission within thirty days of the adoption of sections 230.200 to 230.260 by the county.

2. All special road districts in counties adopting sections 230.200 to 230.260 are abolished and all assets and liabilities of each special road district shall be transferred to the county highway commission within thirty days of the adoption of sections 230.200 to 230.260 by the county. Whenever any district is located in more than one county, the assets and liabilities of the district shall be transferred to the county adopting sections 230.200 to 230.260 in the proportion that the assessed valuation of that part of the district lying in the adopting county bears to the total assessed value of the district.

(L. 1971 H.B. 105 § 6)



Section 230.230 Powers of commission.

Effective 28 Aug 1971

Title XIV ROADS AND WATERWAYS

230.230. Powers of commission. — In all counties adopting sections 230.200 to 230.260, all powers and duties heretofore exercised by the county commission, township boards, and special road district commissioners relating to the improvement, construction, reconstruction, restoration and maintenance of roads shall be exercised by the county highway commission.

(L. 1971 H.B. 105 § 7)



Section 230.235 Road plan, who shall prepare — approval by state highways and transportation commission required.

Effective 28 Aug 1971

Title XIV ROADS AND WATERWAYS

230.235. Road plan, who shall prepare — approval by state highways and transportation commission required. — Every county adopting sections 230.200 to 230.260 shall formulate a comprehensive road plan establishing a systematic program for the development and improvement of county roads. The plan shall be prepared by a qualified civil engineer or engineering firm familiar with road and highway engineering, and shall be approved by the state highways and transportation commission.

(L. 1971 H.B. 105 § 8)



Section 230.240 Highway engineer — qualifications, exception — appointment, powers — free service to municipalities — compensation from road and bridge fund (third class counties).

Effective 28 Aug 1975

Title XIV ROADS AND WATERWAYS

230.240. Highway engineer — qualifications, exception — appointment, powers — free service to municipalities — compensation from road and bridge fund (third class counties). — 1. In addition to the comprehensive road plan required by section 230.235, all counties of the third class adopting sections 230.200 to 230.260 shall employ a qualified graduate civil engineer as county highway engineer; except that, any person serving as county highway engineer on the date the county for which he serves adopts the provisions of sections 230.200 to 230.260 may be retained as county highway engineer and shall be considered qualified for that position within the meaning of sections 230.200 to 230.260. The county highway commission shall appoint the county highway engineer and shall set his salary to be paid out of the road and bridge fund of the county. The services of the engineer shall be available in an advisory capacity to any incorporated municipality within the county at no charge to the municipality.

2. The county highway engineer shall have general supervision over the construction, maintenance, repair and reconstruction of all public highways, roads, bridges and culverts, subject to the approval of the county highway commission.

(L. 1971 H.B. 105 § 9, A.L. 1975 H.B. 244)



Section 230.245 Priority of roads by usage.

Effective 28 Aug 1971

Title XIV ROADS AND WATERWAYS

230.245. Priority of roads by usage. — 1. In establishing the comprehensive road plan required by sections 230.200 to 230.260, priority in construction, reconstruction, improvement, restoration and maintenance of roads shall be given in the following order:

(1) County roads presently used for school bus routes, mail routes and milk routes;

(2) County roads now used for any two of the purposes named in subdivision (1) above;

(3) County roads now used for any one of the purposes named in subdivision (1) above;

(4) County roads which may be used if improved or restored for a school bus route, mail route, or milk route;

(5) The construction of county roads which may be used for a school bus route, mail route or milk route;

(6) Any other county road containing a live rural unit, as defined in subsection 2 of this section, if consideration is given to the number of live rural units served by the road, and the amount of traffic on the road.

2. The following terms as used in sections 230.200 to 230.260 mean:

(1) "County roads", all public roads located within the county, except roads or highways constructed or maintained by the state transportation department or by the federal government, and except roads, streets, or highways in incorporated villages, towns, or cities;

(2) "Live rural unit", any church, school, dwelling, or farm.

(L. 1971 H.B. 105 § 10)



Section 230.250 County highway commission may designate certain roads as part of supplemental state highway system — state highways and transportation commission to approve.

Effective 28 Aug 1971

Title XIV ROADS AND WATERWAYS

230.250. County highway commission may designate certain roads as part of supplemental state highway system — state highways and transportation commission to approve. — Any county adopting sections 230.200 to 230.260 may, through their county highway commission, designate not less than twenty-five miles nor more than fifty miles of roads within the county which are connecting roads between present supplementary farm to market state highways. Upon designation and approval by the state highways and transportation commission, these roads shall become a part of the permanent supplementary state highway system.

(L. 1971 H.B. 105 § 11)



Section 230.255 Twenty-five percent refund of road and bridge tax to cities, towns and villages required.

Effective 28 Aug 1971

Title XIV ROADS AND WATERWAYS

230.255. Twenty-five percent refund of road and bridge tax to cities, towns and villages required. — In all counties adopting sections 230.200 to 230.260, at least twenty-five percent of the road and bridge tax collected in any incorporated city, town or village in the county shall be expended within the city, town or village.

(L. 1971 H.B. 105 § 12)



Section 230.260 Special named district in two or more counties, effect of.

Effective 28 Aug 1971

Title XIV ROADS AND WATERWAYS

230.260. Special named district in two or more counties, effect of. — Sections 230.200 to 230.260 shall not apply to any special named district which is located in two or more counties unless all such counties shall adopt the alternative county highway commission plan as herein provided.

(L. 1971 H.B. 105 § 13)






Chapter 231 Maintenance of Public Roads

Chapter Cross References



Section 231.010 County commissions to divide counties into road districts.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

231.010. County commissions to divide counties into road districts. — The county commissions of all counties, other than those under township organization, shall, during the month of January, 1918, with the advice and assistance of the county highway engineer, divide their counties into road districts, all to be numbered, of suitable and convenient size, road mileage and taxable property considered. Said commissions, during the month of January biennially thereafter, have authority to change the boundaries of any such road district as the best interest of the public may require.

(RSMo 1939 § 8514)

Prior revisions: 1929 § 7868; 1919 § 10661; 1909 § 10464



Section 231.020 Road overseers to be appointed — when.

Effective 28 Aug 1945

Title XIV ROADS AND WATERWAYS

231.020. Road overseers to be appointed — when. — In all counties of classes two, three and four not adopting an alternative form of county government, all road overseers shall be appointed by the county commission of the county during the month of February.

(RSMo 1939 § 8516, A.L. 1945 p. 1478)

Prior revisions: 1929 § 7870; 1919 § 10662; 1909 § 10465



Section 231.030 Overseer to give bond — approved by county commission.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

231.030. Overseer to give bond — approved by county commission. — Before entering upon his duties each road overseer shall execute to the county a bond in such sum as may be fixed by the county commission, with good and sufficient security to be approved by the commission, the condition of such bond to be that he will faithfully discharge his duties as such road overseer, and that he will account for all sums of money received by him as such overseer, and that he will account to the county highway engineer, at the expiration of his term of office, for all tools, machinery, books, papers and other property belonging to the county or district, and such bond may be sued upon by the county to the use of the road district or any person injured by a breach thereof.

(RSMo 1939 § 8518)

Prior revisions: 1929 § 7872; 1919 § 10663; 1909 § 10467

CROSS REFERENCE:

County officer or road overseer not to be sales agent for road material or machinery, penalty, 229.090, 229.200



Section 231.040 Copies of road laws to be furnished county commission.

Effective 28 Aug 1961

Title XIV ROADS AND WATERWAYS

231.040. Copies of road laws to be furnished county commission. — Five copies of the road laws of this state, properly indexed, in pamphlet form shall be forwarded to the clerk of each of the counties for the use of the county commission. Additional copies shall be forwarded upon application by the commission.

(RSMo 1939 § 8592, A.L. 1961 p. 558)

Prior revisions: 1929 § 7943; 1919 § 10730; 1909 § 10548



Section 231.050 Overseer to make monthly statement — file with county clerk.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

231.050. Overseer to make monthly statement — file with county clerk. — Each road overseer shall file with the county highway engineer, or the county clerk in counties that have no highway engineer, between the first and tenth day of each month, a detailed statement of his transactions as road overseer during the preceding month, showing the amounts collected by him and from whom collected, and the amounts disbursed, and on what account, and what work has been done in his district, including the amount of his own work, and when and where done, and for the making of which reports suitable blanks shall be furnished by the county.

(RSMo 1939 § 8519)

Prior revisions: 1929 § 7873; 1919 § 10664; 1909 § 10468



Section 231.060 Overseer to make annual report and settlement.

Effective 28 Aug 1945

Title XIV ROADS AND WATERWAYS

231.060. Overseer to make annual report and settlement. — It shall be the duty of every road overseer to make a detailed report, under oath, to the county commission at each regular term thereof, and he shall, in February of each year, make to the commission his final report and settlement, under oath, of all moneys received and expended by him, from what source received and on what account expended.

(RSMo 1939 § 8521, A.L. 1945 p. 1478)

Prior revisions: 1929 § 7875; 1919 § 10666; 1909 § 10469



Section 231.070 Overseer to keep roads in repair — to conform to specifications of engineer.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

231.070. Overseer to keep roads in repair — to conform to specifications of engineer. — It shall be the duty of the road overseer to keep the roads in his district in as good repair as the funds at his command will permit. He shall at all times conform to the plans and specifications and instructions of the county highway engineer for the character of the work in question.

(RSMo 1939 § 8520)

Prior revisions: 1929 § 7874; 1919 § 10665; 1909 § 10470

CROSS REFERENCES:

County highway engineer to be custodian of road tools, 61.210

County highway engineer to have supervision over highways of county--reports--hold meetings of road overseers, 61.220, 61.260, 61.270

Overseers to follow plans of engineer--penalty for failure, 61.250

Thistles on unoccupied lands to be cut, expenses how paid, 263.200



Section 231.080 Highway engineer or overseer to contract for ditching and draining, when.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

231.080. Highway engineer or overseer to contract for ditching and draining, when. — The county highway engineer or the overseer of any road district, with the approval of the engineer, is authorized to contract with any owner of land adjacent to the line of public roads for the purpose of opening any ditch or ditches for the drainage of the road, or to procure any necessary material for road purposes, and to pay a reasonable compensation therefor. Said contracts shall be in writing, and, if they relate to the opening of ditches and drains, shall describe the lands on which said ditches or drains are situated, and the location of same, and shall be acknowledged by the landowner and filed and recorded in the office of the recorder of deeds of the county.

(RSMo 1939 § 8523)

Prior revisions: 1929 § 7877; 1919 § 10669



Section 231.100 Officials authorized to make settlement for damages.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

231.100. Officials authorized to make settlement for damages. — Whenever the construction or operation by any person, firm, corporation or association of any power, or a hydroelectric project results in the inundation of roads other than state highways, the county commission or proper officers of the political subdivision, having jurisdiction of such roads, are hereby authorized to make settlement therefor, and all money received therefrom shall be placed to the credit of the road fund of such county or political subdivision as the case may be.

(RSMo 1939 § 8515)

Prior revision: 1929 § 7869



Section 231.110 County commission in counties of second class to set aside land for shade trees.

Effective 28 Aug 1945

Title XIV ROADS AND WATERWAYS

231.110. County commission in counties of second class to set aside land for shade trees. — The county commissions of class two counties shall have the power and it is hereby made their duty, upon the petition of a majority of the resident property owners adjoining such road or roads, by order of record, to set aside a strip of land not less than six feet in width, along and from each side of every public road or highway of fifty feet or more in width now or hereafter laid out as a public road, within a distance of two miles of the corporate limits of any city, for the purpose of having planted and cared for shade and ornamental trees and providing for and maintaining footpaths on said strip of land.

(RSMo 1939 § 8574, A.L. 1945 p. 1500)

Prior revisions: 1929 § 7925; 1919 § 10713; 1909 § 10516



Section 231.120 County commission may construct footpaths, when.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

231.120. County commission may construct footpaths, when. — Whenever such a strip of land shall have been set aside by the county commission, and the said road, including said strip of land graded to the established grade, the said county commission shall have the power to have footpaths constructed and cause shade trees of uniform variety and size to be planted thereon, under the supervision of the county highway engineer; after which it shall be the duty of the road overseer of the district containing such road or roads to care for and protect the same out of the road funds of such district; provided, the said county commission may in its discretion, before appropriating any money for the construction of such footpaths, or the purchase and planting of the trees aforesaid, require the property owners owning the property adjoining said road to deposit such part of the total cost of the same with the county treasurer as the commission may deem just and proper.

(RSMo 1939 § 8575)

Prior revisions: 1929 § 7926; 1919 § 10714; 1909 § 10517



Section 231.130 Overseer to care for trees.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

231.130. Overseer to care for trees. — It shall be the duty of the road overseer of the district, including any of the roads aforesaid, to protect and care for any and all of the trees so planted under the supervision of the county highway engineer, and to file information against and prosecute any person or persons who shall injure or destroy any of such trees.

(RSMo 1939 § 8576)

Prior revisions: 1929 § 7927; 1919 § 10715; 1909 § 10518



Section 231.150 Road laws — how applied.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

231.150. Road laws — how applied. — All road laws of this state shall apply to counties under township organization, unless by their terms limited to counties not under township organization, or in conflict with the provisions of this law.

(RSMo 1939 § 8813)

Prior revisions: 1929 § 8149; 1919 § 10911

CROSS REFERENCE:

Township special road and bridge tax, levy, collection and disbursement, 137.585 to 137.595

(1966) A township has the authority to own equipment and employ workmen and to use them in maintaining and improving the roads of the township. Sherman Township, Cass County v. Farr (Mo.), 406 S.W.2d 630.



Section 231.160 Board to form districts — boundary lines — established how — overseer — appointment.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

231.160. Board to form districts — boundary lines — established how — overseer — appointment. — The township board of directors shall form the township into one or more road districts. If the boundary line of any road district is along a public road, then one or the other edge of said road, and not the center line, shall be the boundary line of such road; and, in the event the township boards of adjoining townships are unable to agree upon the boundary lines of roads that are on the boundary lines of townships, then the county commission, or county commissions, of the particular county, or counties, interested shall settle boundary lines along such township lines. In the month of April each year the board shall appoint a road overseer for each district, who shall serve for one year and until his successor is appointed and qualified. Any road overseer may be removed from office by the township board for incompetency, neglect or other good cause, and a successor may be appointed by them in his stead.

(RSMo 1939 § 8814)

Prior revisions: 1929 § 8150; 1919 § 10912; 1909 § 11751

CROSS REFERENCE:

Road districts, township board to establish as needed, 65.390



Section 231.170 Overseer — qualifications — compensation.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

231.170. Overseer — qualifications — compensation. — The person appointed to the office of road overseer shall be a citizen of the township from which he is appointed, and shall be a practical road builder, or possessed of technical or scientific knowledge of such work. His compensation shall be fixed by the board of directors at the time of his appointment, and shall be not more than thirty cents per hour for each hour he is actually and necessarily employed as such overseer.

(RSMo 1939 § 8815)

Prior revisions: 1929 § 8151; 1919 § 10913; 1909 § 11752



Section 231.180 Overseer — bond.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

231.180. Overseer — bond. — Before entering upon the performance of his duties each road overseer shall execute and deliver to the township board a bond in such sum as may be fixed by the board, and with good and sufficient security, to be approved by the board, conditioned that he will faithfully discharge all the duties devolving upon him by law as such overseer.

(RSMo 1939 § 8816)

Prior revisions: 1929 § 8152; 1919 § 10914; 1909 § 11753



Section 231.190 Overseer shall make reports, when.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

231.190. Overseer shall make reports, when. — It shall be the duty of every road overseer to make a detailed report and settlement, under oath, to the township board at each regular meeting thereof, and on or before the twentieth day of March next after his appointment he shall make final report, under oath, of all moneys received and expended by him, and from what source received and on what account expended, and final report of the disposition of all tools, machinery, books, papers and other property received by him as such overseer and belonging to such township or road district, and shall settle in full with said board for all moneys which he may have belonging to such road district or which may be owing by him to such district, and shall deliver to said board all tools, machinery, books, papers and other property belonging to such township or road district and received by him as such overseer.

(RSMo 1939 § 8817)

Prior revisions: 1929 § 8153; 1919 § 10915; 1909 § 11754



Section 231.200 Overseer — employees — material.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

231.200. Overseer — employees — material. — The overseer shall not employ any member of the township board nor enter into any contract for road work, material, tools, teams, nor purchase any machinery or material for the use of the road district from any member of the board or a member of his own family, either directly or indirectly, nor in any way use the funds of the district so as to become the beneficiary in the disbursement of the same. The tools of the district shall not be loaned to any person, except persons doing free work upon the roads of the district.

(RSMo 1939 § 8818)

Prior revisions: 1929 § 8154; 1919 § 10916; 1909 § 11755



Section 231.210 Duties of road overseer.

Effective 28 Aug 1945

Title XIV ROADS AND WATERWAYS

231.210. Duties of road overseer. — It shall be the duty of the road overseer to keep the roads in his district in as good repair as the funds at his command will permit. It shall also be his duty to keep all culverts and holes in the floors of bridges in his district repaired, and to make an inspection of the roads, bridges and culverts in his district as often as practicable and to see that they are kept in a safe condition.

(RSMo 1939 § 8819, A.L. 1945 p. 1497)

Prior revisions: 1929 § 8155; 1919 § 10917



Section 231.220 Bridges — repairs — bids — notice — contract.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

231.220. Bridges — repairs — bids — notice — contract. — The township board of directors shall construct and keep in repair all bridges in their district costing less than one hundred dollars; and shall make all necessary repairs, costing less than twenty-five dollars, upon bridges which are now or may hereafter be built within the township; provided, whenever it shall be necessary in any road district for the township board to cause to be built a bridge, the cost of which exceeds twenty-five dollars, the board may, in its discretion, advertise for bids by giving at least fifteen days' notice, by five written notices, posted in as many public places in said township, or by publication in some newspaper published in the district of the time and place of letting the contract.

(RSMo 1939 § 8824)

Prior revisions: 1929 § 8164; 1919 § 10926; 1909 § 11773



Section 231.230 Bridges costing more than forty-five hundred dollars, how built.

Effective 28 Aug 2005

Title XIV ROADS AND WATERWAYS

231.230. Bridges costing more than forty-five hundred dollars, how built. — Whenever it shall be necessary in any township to build a bridge, the cost of which shall exceed forty-five hundred dollars, the township board of directors shall make out and cause to be presented to the county commission a certified statement of the amount of money necessary for the construction thereof, and, if deemed proper, the said county commission shall cause the bridge to be built by contract as provided by law.

(RSMo 1939 § 8825, A.L. 2005 H.B. 58)

Prior revisions: 1929 § 8165; 1919 § 10927; 1909 § 11774



Section 231.240 Contract system — how adopted — publication.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

231.240. Contract system — how adopted — publication. — Whenever the inhabitants of any road district of any county of this state having heretofore adopted or which may hereafter adopt township organization may desire to adopt the contract system of working roads in such road district, it may be accomplished in the following manner: Upon the receipt by the township clerk of a petition from a majority of the resident householders of such road district, residing outside of an incorporated city, town or village, setting forth the facts, the township board of directors shall at its next regular meeting, if such meeting be held within thirty days after the receipt by the township clerk of such petition, and otherwise at a special meeting of the township board to be held not later than thirty days after the receipt of such petition, order the adoption of said system in said road district. The township clerk shall enter in the record of the township board all of the proceedings concerning the adoption of said contract system and shall declare, by publication, the adoption of said system in such road district.

(RSMo 1939 § 8826)

Prior revisions: 1929 § 8166; 1919 § 10928; 1909 § 11775



Section 231.250 Property tax in districts under contract system, how paid — contracts, how let — notice — contractor to give bond.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

231.250. Property tax in districts under contract system, how paid — contracts, how let — notice — contractor to give bond. — Upon the adoption of the contract system of working the roads, the township board of the road district so adopting the same shall, on or before the fifteenth day of April, next following such adoption, make an order, duly entered of record, requiring the property tax of such road district assessed for road purposes to be paid in money. The said township board shall immediately give notice of the letting of the working of the roads in such road district by contract, publicly, to the lowest and best bidder, with specifications in such notice of the work to be done; said notice shall be given by at least four written or printed handbills, posted in at least four public places in such road district at least ten days before the letting of such contract. The township board at the time set forth in the notices above provided for shall proceed to let the contract for the working of the roads in said road district to the lowest and best bidder; provided, that no person or persons who are in any wise connected with any member of such township board shall be an eligible bidder. The person or persons whose bid shall be accepted shall, within ten days thereafter, severally enter into bond with the township board in such amount and with such personal security as shall be acceptable to and be approved by said township board, conditioned that they will faithfully perform the conditions and stipulations contained in said contract, and any breach of the conditions of said bond may be sued on in any court of competent jurisdiction in the corporate name of such township.

(RSMo 1939 § 8828)

Prior revisions: 1929 § 8168; 1919 § 10929; 1909 § 11776



Section 231.260 Contractor liable on bond for damages — when.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

231.260. Contractor liable on bond for damages — when. — Any contractor who shall willfully fail or neglect to keep any road under his care in good repair, or shall in any manner fail or neglect to keep any road under his care in good repair, or shall in any manner fail to faithfully perform or discharge any of his duties according to the terms of his contract, or shall willfully fail or refuse after five days' notice to repair any bridge or culvert which under the terms of the contract it is his duty to repair, shall be held responsible upon his said bond for any and all damages which occur to persons or property by reason of such failure; provided, that nothing herein contained shall prevent the contractor from pleading as a defense for such failure to perform his work in the time specified in the contract that same was caused by unusual weather and that with due care and diligence he could not have avoided such delay.

(RSMo 1939 § 8829)

Prior revisions: 1929 § 8169; 1919 § 10930; 1909 § 11778



Section 231.270 May abolish contract system of working roads — how.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

231.270. May abolish contract system of working roads — how. — Whenever the inhabitants of any township under township organization having previously adopted the contract system of working roads, as provided for in section 231.240, desire to change such system, they may abolish said system in the same manner as provided in section 231.240 for the establishment of said system.

(RSMo 1939 § 8827)

Prior revision: 1929 § 8167



Section 231.280 Clerk to make itemized statement — publication — filing of certain copies.

Effective 28 Aug 2003

Title XIV ROADS AND WATERWAYS

231.280. Clerk to make itemized statement — publication — filing of certain copies. — The township board of directors in all counties under township organization shall keep, or cause to be kept, a full, true and correct record of all moneys received and disbursed on account of roads and bridges and all other receipts and disbursements of every nature in such township, showing in detail from whom and on what account such money was received, and to whom and for what purpose disbursed, together with a complete inventory of all tools, road machinery and other property belonging to the township, together with such other information as to the condition of roads and bridges and the needs of same as may be deemed of value, and within thirty days after the end of the fiscal year of said township board of directors, which fiscal year shall begin and end on the same date as the fiscal year of the county in which such township is located, shall cause to be published an itemized statement of such receipts and expenditures, inventory of tools, machinery and other property in some newspaper published in such township, and if there be no newspaper published in the township, then such publication may be made in any newspaper of general circulation within such township published in the county. Such statement shall be made by the township clerk under the direction of the township board, and shall be sworn to by such clerk, and it shall be the duty of the township clerk within thirty days after the end of the fiscal year of said township board to file one copy of such detailed statement with the county clerk of such county, and the county clerk shall lay the same before the county commission at its next regular meeting.

(RSMo 1939 § 8830, A.L. 1945 p. 1497 § 8830, A.L. 2003 H.B. 597)

Prior revisions: 1929 § 8170; 1919 § 10931; 1909 § 11781



Section 231.290 County clerk to furnish forms.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

231.290. County clerk to furnish forms. — For the purpose of carrying out the provisions of section 231.280, it shall be the duty of the county clerk in counties having township organization to prepare, at the expense of the county, forms for the publication of the detailed statement of the township's receipts and disbursements, on or before the twentieth day of February of each year, and submit the same to the township clerk of each township, together with any other information he may deem necessary, and the county clerk shall require each township board to make such publication according to the form submitted, and also require a certified copy of such statement to be filed in his office on or before the twentieth day of March of each year.

(RSMo 1939 § 8831)

Prior revisions: 1929 § 8171; 1919 § 10932



Section 231.300 County commission may appropriate money, when.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

231.300. County commission may appropriate money, when. — Whenever the citizens along the line of any public road in a district subscribe any sum not less than twenty-five dollars for grading, graveling or otherwise improving any portion of such road, and shall deposit the same with the township treasurer, the county commission may appropriate a like amount for such purpose out of any funds of the county not otherwise appropriated.

(RSMo 1939 § 8832)

Prior revisions: 1929 § 8172; 1919 § 10933; 1909 § 11785



Section 231.310 Highway engineer to make surveys, when — report.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

231.310. Highway engineer to make surveys, when — report. — It shall be lawful for the county commission of any county upon the application of the township board of directors, to empower and authorize the county highway engineer of said county, under the direction of the township board of such township, to survey, locate and plat the public highways of such township; and when such plat shall have been completed and approved by the township board, it shall be filed in the office of the township clerk, together with the minutes and report of such survey, to be kept by such township clerk as a part of his official records, the expenses of such proceeding to be paid out of the road fund of the township. The said plat, minutes and reports, or a certified copy of the same, over the hand and seal of the township clerk, shall be prima facie evidence that the road or roads therein contained or described have been constituted a public highway according to law.

(RSMo 1939 § 8833)

Prior revisions: 1929 § 8173; 1919 § 10934; 1909 § 11786



Section 231.320 Prosecuting attorney to prosecute actions.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

231.320. Prosecuting attorney to prosecute actions. — It shall be the duty of the prosecuting attorney of the county or his assistant to prosecute all actions brought under sections 231.150 to 231.330.

(RSMo 1939 § 8834)

Prior revisions: 1929 § 8174; 1919 § 10935; 1909 § 11787



Section 231.330 Violations — penalty.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

231.330. Violations — penalty. — Any official or other person who shall willfully fail to comply with any of the provisions of sections 231.150 to 231.330, and any person who shall willfully violate any of the provisions thereof, shall be deemed guilty of a misdemeanor, and where no other or different punishment is provided, shall be punished by a fine of not less than five dollars nor more than five hundred dollars.

(RSMo 1939 § 8835)

Prior revisions: 1929 § 8175; 1919 § 10936; 1909 § 11788



Section 231.340 Streets and alleys in unincorporated towns, under control of county commission.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

231.340. Streets and alleys in unincorporated towns, under control of county commission. — All streets and alleys in unincorporated towns and villages shall be under the control of the county commission, and governed by the laws relating to roads and highways.

(RSMo 1939 § 8562)

Prior revisions: 1929 § 7915; 1919 § 10703; 1909 § 10505



Section 231.350 Road overseer's duties.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

231.350. Road overseer's duties. — The road overseer and county highway engineer shall have the same control over and their duties in relation to streets and alleys in said towns and villages shall be the same as in relation to roads and highways on public roads.

(RSMo 1939 § 8563)

Prior revisions: 1929 § 7916; 1919 § 10704; 1909 § 10506



Section 231.360 Construction of sidewalks, curbs in unincorporated town or village (first class counties).

Effective 28 Aug 1947

Title XIV ROADS AND WATERWAYS

231.360. Construction of sidewalks, curbs in unincorporated town or village (first class counties). — The county commission in all counties of the first class, as provided by law, shall have the power to provide for the building of sidewalks, curbs, gutters, combinations of curb and gutter, and roadways including grading therefor, along any street, avenue, road or highway in any unincorporated town, village or residence district in such county by and at the expense of the owner, or owners, of the lots fronting on said street, avenue, road or highway along the distance improved in proportion to the front feet. Whenever a petition therefor shall be filed with the county commission signed by a majority of the resident lot owners fronting on such street, avenue, road or highway, and liable to taxation therefor, which sidewalks, curbs, gutters or combinations of curb and gutter and roadways shall be constructed in such manner and of such dimensions as are herein provided.

(L. 1947 V. I p. 430 § 1)



Section 231.370 Contracts to be let by county commission — when — how.

Effective 28 Aug 1947

Title XIV ROADS AND WATERWAYS

231.370. Contracts to be let by county commission — when — how. — Contracts for the laying of such sidewalks, curbs, gutters, combinations of curb and gutter and roadways as are provided for in section 231.360, shall be authorized and let by the aforesaid county commission to the lowest and best bidder therefor, said commission first giving notice thereof by publication, which notice shall be published for fifteen days in a daily newspaper or for three insertions in a weekly newspaper at the county seat of such county. Said notice must contain a summary of the specifications showing the kind of material required, the width and the thickness of such sidewalk, curbs, gutters, combinations of curb and gutter and roadway and the manner of paying therefor, together with the time and place where said specifications may be examined; provided, that all sidewalks constructed under the provisions of sections 231.360 to 231.390, shall be of uniform width not less than four feet in any one block, and the general specifications of such sidewalk or sidewalks shall be determined by the county commission in conformity with the wishes of the petitioners.

(L. 1947 V. I p. 430 § 2)



Section 231.380 Cost, how apportioned, assessed and collected.

Effective 28 Aug 1947

Title XIV ROADS AND WATERWAYS

231.380. Cost, how apportioned, assessed and collected. — The cost of laying such sidewalk or sidewalks, curbs, gutters, combinations of curb and gutter, roadway or roadways, shall be apportioned and assessed by the county commission or commissions against the abutting property on the basis per front foot ascertained by dividing the cost of the work by the total frontage of the abutting property, and such assessments shall be known as special assessments for improvements and shall be levied and collected as a special tax, and a special tax bill, to be prepared by the county clerk of the county, shall issue therefor. Said special tax bills are to be issued upon the completion, approval and acceptance by the county commission, and may bear interest after thirty days, at the rate of eight percent per annum, and every such special tax bill shall be a lien against the lot or piece of ground described in the same until the same is paid.

(L. 1947 V. I p. 430 § 3)



Section 231.390 Special tax bills, how issued.

Effective 28 Aug 1947

Title XIV ROADS AND WATERWAYS

231.390. Special tax bills, how issued. — All special tax bills issued for special assessments for constructing sidewalks, curbs, gutters, combinations of curb and gutter and roadways as authorized herein shall be assignable and collectible by suit in the name of the county to the use and at the cost of the holder thereof. Any such tax bills heretofore or hereafter issued in payment for the construction of a public road, which are invalid by reason of an irregularity in the procedure prescribed for their issuance, may be redeemed by the county and payment thereof made as directed by the county commission. Such special tax bills in any action thereon, shall be prima facie evidence of the regularity of the proceedings for such special assessment, of the validity of the bill, of the doing of the work, and of the furnishing of the materials charged for, and of the liability of the property to the charge stated in the bill.

(L. 1947 V. I p. 430 § 4)



Section 231.400 Construction of sidewalks and roadways in unincorporated villages (second class counties).

Effective 28 Aug 1945

Title XIV ROADS AND WATERWAYS

231.400. Construction of sidewalks and roadways in unincorporated villages (second class counties). — The county commissions in all counties of the second class shall have the power to provide for and require the building of sidewalks and roadways including grading therefor, along any street, avenue, road or highway in any unincorporated village or residence district in such county by and at the expense of the owner of the lots fronting on such street, avenue, road or highway, along the distance improved in proportion to the front feet, whenever a petition therefor shall be filed with the county commission signed by a majority of the owners resident on such street, avenue, road or highway, and liable to taxation therefor, which sidewalks and roadways shall be constructed in such manner and of such dimensions as are herein provided.

(RSMo 1939 § 8567, A.L. 1945 p. 1501)

Prior revisions: 1929 § 7920; 1919 § 10708; 1909 § 10511



Section 231.410 Contracts to be let by county commission — when — how.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

231.410. Contracts to be let by county commission — when — how. — Contracts for the laying of such sidewalks and roadways as are provided for in section 231.400 shall be authorized and let by the aforesaid county commission to the lowest and best bidder therefor, said commission first giving notice thereof by publication, which notice shall be published for fifteen days in a daily newspaper or for three insertions in a weekly newspaper published at the county seat of such county. Said notice must contain specifications showing the kind of material required, the width and the thickness of such sidewalk and roadway and the manner of paying therefor; provided, that all sidewalks constructed under the provisions of sections 231.400 to 231.430 shall be of uniform width not less than four feet in any one block, and the general specifications of such sidewalk or sidewalks shall be determined by the county commission in conformity with the wishes of the petitioners.

(RSMo 1939 § 8570)

Prior revisions: 1929 § 7921; 1919 § 10709; 1909 § 10512



Section 231.420 Cost, how apportioned, assessed and collected.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

231.420. Cost, how apportioned, assessed and collected. — The cost of laying such sidewalk or sidewalks, roadway or roadways, shall be apportioned and assessed by the county commission or commissions against the abutting property on the basis per front foot ascertained by dividing the cost of the work by the total frontage of the abutting property, and such assessments shall be known as special assessments for improvements and shall be levied and collected as a special tax, and a special tax bill, to be prepared by the county clerk of the county, shall issue therefor. Said special tax bills are to be issued upon the completion, approval and acceptance by the county commission, and may bear interest, after thirty days, at the rate of eight percent per annum, and every such special tax bill shall be a lien against the lot or piece of ground described in the same until the same is paid.

(RSMo 1939 § 8571)

Prior revisions: 1929 § 7922; 1919 § 10710; 1909 § 10513



Section 231.430 Special tax bills, how issued.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

231.430. Special tax bills, how issued. — All special tax bills issued for special assessments for constructing sidewalks and roadways as authorized by sections 231.400 to 231.420 shall be assignable and collectible in the name of the county, to the use of the holder thereof; but the county shall not in any event be liable for any costs that may accrue in such action. Such special tax bills, in any action thereon, shall be prima facie evidence of the regularity of the proceedings for such special assessment, of the validity of the bill, of the doing of the work, and of the furnishing of the materials charged for, and of the liability of the property to the charge stated in the bill.

(RSMo 1939 § 8572)

Prior revisions: 1929 § 7923; 1919 § 10711; 1909 § 10514



Section 231.441 County receipts from county aid road trust fund, how expended — when distributed.

Effective 28 Aug 1973

Title XIV ROADS AND WATERWAYS

231.441. County receipts from county aid road trust fund, how expended — when distributed. — 1. All moneys received by a county from the county aid road trust fund shall be used within the county solely for the construction, reconstruction, maintenance and repairs of roads, bridges and highways as the county commission shall direct. The county commission shall formulate by written regulations, rules and policies for the use of such funds which shall be kept on file by the county recorder for public inspection. The state highways and transportation commission shall have no authority to promulgate rules and regulations concerning the expenditure of such funds and all such rules and regulations heretofore promulgated shall be null and void.

2. The state treasurer by the tenth day of each month shall remit to the county treasurer of each county its allocated share of the county aid road trust fund.

(L. 1973 H.B. 222)



Section 231.444 County road tax — counties of the third and fourth classification — special road rock fund.

Effective 28 Aug 2015

Title XIV ROADS AND WATERWAYS

231.444. County road tax — counties of the third and fourth classification — special road rock fund. — 1. In addition to other levies authorized by law, the governing body of any county of the third or fourth classification may by ordinance levy and impose a tax pursuant to this section which shall not exceed the rate of one dollar on each acre of real property in the county which is classified as agricultural and horticultural property pursuant to section 137.016.

2. The proceeds of the tax authorized pursuant to this section shall be collected by the county collector and remitted to the county treasurer who shall deposit such proceeds in a special fund to be known as the "Special Road Rock Fund". All moneys in the special road rock fund shall be appropriated by the county governing body for the sole purpose of purchasing road rock to be placed on county roads within the boundaries of the county.

3. The ordinance levying and imposing a tax pursuant to subsection 1 of this section shall not be effective unless the county governing body submits to the qualified voters of the county a proposal to authorize the county governing body to levy and impose the tax at an election permitted pursuant to section 115.123. The ballot of submission proposing the tax shall be in substantially the following form:

­

­

4. If a majority of the qualified voters of the county voting on the proposal vote "YES", then the governing body of the county may by ordinance levy and impose the tax authorized by this section in an amount not to exceed the rate proposed in the ballot of submission. If a majority of the qualified voters of the county voting on the proposal vote "NO", then the governing body of the county shall not levy and impose such tax. Nothing in this section shall prohibit a rejected proposal from being resubmitted to the qualified voters of the county at an election permitted pursuant to section 115.123.

(L. 1998 H.B. 1113 § 1, A.L. 2005 H.B. 58, A.L. 2008 H.B. 2047, A.L. 2015 H.B. 613)



Section 231.450 Funds may be appropriated for local purposes.

Effective 28 Aug 1979

Title XIV ROADS AND WATERWAYS

231.450. Funds may be appropriated for local purposes. — The general assembly may appropriate funds to the office of administration to be paid to the various counties and cities to be used solely for road and bridge purposes as provided in sections 231.450 to 231.460.

(L. 1979 S.B. 109 § 1)



Section 231.455 Payment of funds — use.

Effective 28 Aug 1979

Title XIV ROADS AND WATERWAYS

231.455. Payment of funds — use. — 1. Each fiscal year for two fiscal years, beginning with fiscal year 1979-80, the general assembly shall appropriate not more than eighteen million dollars for local road and bridge purposes as provided in sections 231.450 to 231.460.

2. The payment of the funds so appropriated shall be made by the commissioner of administration as soon as practicable after the beginning of each fiscal year.

3. The payment shall be made to the governing bodies of the various counties and cities, without any formal application therefor, shall be used solely for local road and bridge purposes, and no part of the moneys so paid shall be used upon any road or bridge which is wholly or partially maintained by the state transportation department.

(L. 1979 S.B. 109 § 2)



Section 231.460 Distribution formula — highways and transportation commission rules not applicable.

Effective 28 Aug 1979

Title XIV ROADS AND WATERWAYS

231.460. Distribution formula — highways and transportation commission rules not applicable. — 1. Of the total amount appropriated each year, five percent shall be paid to the city of St. Louis, and the city of St. Louis shall not otherwise participate in any distribution from the appropriation as either a city or county.

2. Of the remainder, two-thirds shall be paid to the various counties of the state on the same basis as county aid road trust funds are distributed as provided in Article IV, Section 30(a)(1) of the Missouri Constitution, and shall be expended as provided in section 231.441.

3. The remainder shall be distributed to the various cities of the state in the same manner as road funds are distributed to the incorporated cities, towns and villages within the state as provided in Article IV, section 30(a)(2), Constitution of Missouri, and for the same purposes enumerated therein, but the distribution shall not take into account whether or not a city, town, or village once levied a motor fuel tax. The state highways and transportation commission shall not have any authority to promulgate rules and regulations concerning the expenditure of such funds.

(L. 1979 S.B. 109 § 3)






Chapter 233 Incorporated Road Districts

Chapter Cross References



Section 233.010 Organization of special road districts — not applicable to what counties — special road district exemption.

Effective 28 Aug 2008

Title XIV ROADS AND WATERWAYS

233.010. Organization of special road districts — not applicable to what counties — special road district exemption. — 1. Territory not exceeding eight miles square, wherein is located any city, town or village, may be organized as herein set forth into a special road district; provided, however, the provisions of this section shall not apply to counties under township organization or to class one counties except any first class county without a charter form of government which contains all or part of a city with a population greater than four hundred thousand and any first class county with a population of over one hundred thousand inhabitants which does not adjoin another first class county and which contains a campus of the University of Missouri; however, any county of the second class which had within its boundaries, prior to January 1, 1989, a special road district already organized and existing under this section and which second class county becomes a first class county without a charter form of government under the laws of this state, such change in classification shall in no way affect the existing status, nor the right to exist, nor the legality of the organization nor the right to remain organized of any such prior existing special road district nor shall it in any way affect, alter or change the right of said special road district so existing prior to the change in classification of the second class county to function and to lawfully continue to function under this section and section 233.165, in the same manner as such special road district functioned prior to the change in classification of the second class county. However, no city, town, or village containing more than one hundred thousand inhabitants may be included within the territory of a special road district organized under sections 233.010 to 233.165.

2. The eight square-mile territorial restriction provided for in subsection 1 of this section shall not apply to any special road district organized under the provisions of sections 233.010 to 233.165 within a county of the fourth classification.

(RSMo 1939 § 8673, A.L. 1945 p. 1494, A.L. 1987 H.B. 116, A.L. 1990 H.B. 1189 merged with S.B. 868, A.L. 2008 S.B. 896)

Prior revisions: 1929 § 8024; 1919 § 10800; 1909 § 10576



Section 233.015 Adoption of special road district law — election.

Effective 28 Aug 1978

Title XIV ROADS AND WATERWAYS

233.015. Adoption of special road district law — election. — 1. Sections 233.010 to 233.165 shall be in force and take effect only in such prescribed territory as shall adopt the same by a majority of the voters who shall vote for and against its adoption at such election. Whenever fifty voters, who are voters of any such proposed special road district, shall file a petition with the county commission of any county, asking the commission to submit sections 233.010 to 233.165 to a vote of the people of such proposed road district for their adoption, the county commission of such county shall make an order of record that sections 233.010 to 233.165, describing the same by its title and the date of its approval, be submitted to the voters of such proposed road district at an election.

2. If the majority of the votes cast for and against the adoption of sections 233.010 to 233.165 be for its adoption, the commission shall declare the result of the vote thereon by an order of record, and shall make an order of record declaring sections 233.010 to 233.165 to be the law in such special road district, the same to take effect and be in force from and after a day to be named in such order within ten days.

(RSMo 1939 § 8704, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 8055; 1919 § 10829; 1909 § 10607



Section 233.025 Powers of special road districts.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

233.025. Powers of special road districts. — Every such district organized under the provisions of sections 233.010 to 233.165 shall be a body corporate and possess the usual powers of a corporation for public purposes, and shall be known and styled "______ special road district of ______ County", as may be designated by the county commission by order of record, and in that name shall be capable of suing and being sued and of contracting and being contracted with.

(RSMo 1939 § 8674)

Prior revisions: 1929 § 8025; 1919 § 10801; 1909 § 10577



Section 233.030 General road law — exceptions.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

233.030. General road law — exceptions. — The general road law in force in such county shall remain in force in such districts, except wherein the provisions thereof shall be in conflict with the provisions of sections 233.010 to 233.165.

(RSMo 1939 § 8701)

Prior revisions: 1929 § 8052; 1919 § 10828; 1909 § 10606



Section 233.035 Duty of county clerk after adoption.

Effective 28 Aug 1986

Title XIV ROADS AND WATERWAYS

233.035. Duty of county clerk after adoption. — The county clerk of any county in which said special road district may be organized shall, within five days after the adoption of the provisions of sections 233.010 to 233.165 by the voters of any such special road district, notify the mayor and members of the city council of any city within such special road district and the commissioners of the county commission of such fact, and call them to meet in the commission meeting room at a specified time within five days from such notice, for the purpose of appointing special road district commissioners as above provided.

(RSMo 1939 § 8676, A.L. 1986 H.B. 1554 Revision)

Prior revisions: 1929 § 8027; 1919 § 10803; 1909 § 10579



Section 233.040 Commissioners of special road district — appointment — term — qualifications — election, when — oaths.

Effective 28 Aug 1993

Title XIV ROADS AND WATERWAYS

233.040. Commissioners of special road district — appointment — term — qualifications — election, when — oaths. — 1. The mayor and members of the city council of any city or town within any special road district thus organized, together with the members of the county commission of the county in which said district is located, at a meeting to be held in the meeting place of the county commission, at which meeting the presiding commissioner of the county commission shall preside and the county clerk shall act as clerk, within two weeks after the voters within the territory of such proposed district shall adopt the provisions of sections 233.010 to 233.165, shall, by order of record to be kept by the county clerk, appoint a board of commissioners composed of three persons, designating one to serve for three years, one for two years and one for one year, and in February every year thereafter one special road district commissioner shall be appointed as above specified, to serve for three years. However, beginning in 1994, the commissioner whose appointment will expire in February, 1994, shall serve until the first Tuesday in April of that year at which time a commissioner shall be elected to hold office for three years and until a successor is elected, commissioned, and qualified. Those commissioners whose terms expire in 1995 or 1996 shall serve until the first Tuesday in April in 1995 or 1996, respectively, at which time a commissioner shall be elected to hold office for three years and until a successor is elected, commissioned, and qualified to replace each commissioner. All subsequent commissioners shall be elected at the appropriate election held on the first Tuesday in April for three-year terms. An appointee shall be eligible to file for election as commissioner. The nominations and elections shall be governed by the provisions of law relating to the nomination and election of persons on a nonpartisan basis at such elections. All such commissioners shall be resident taxpayers of the district, and shall serve until their successors are appointed or elected and qualified, with vacancies to be filled by the county commission. Resignations shall be to the county clerk. Removal from the district shall create a vacancy.

2. Such commissioners, before entering upon the discharge of their duties, shall take oath of office, to be administered by the clerk of the county commission.

(RSMo 1939 § 8675, A.L. 1993 S.B. 236)

Prior revisions: 1929 § 8026; 1919 § 10802; 1909 § 10578



Section 233.050 Board of commissioners of special road district to organize.

Effective 28 Aug 1993

Title XIV ROADS AND WATERWAYS

233.050. Board of commissioners of special road district to organize. — Such special road district commissioners shall, within ten days, meet and organize by selecting one of their number as chairman and one as clerk. The clerk shall keep full and accurate record of the proceedings of the board, and perform such other duties as may be required of him by the board.

(RSMo 1939 § 8678, A.L. 1993 S.B. 236)

Prior revisions: 1929 § 8029; 1919 § 10805; 1909 § 10581



Section 233.055 Treasurer of board.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

233.055. Treasurer of board. — Said board may appoint a treasurer and fix the amount of his bond and prescribe his duties, which said bond shall be filed in the office of the clerk of the county commission.

(RSMo 1939 § 8679)

Prior revisions: 1929 § 8030; 1919 § 10806; 1909 § 10582



Section 233.060 Compensation of board.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

233.060. Compensation of board. — Said board shall serve without compensation, but actual, necessary expenses, actually paid, shall be repaid to them.

(RSMo 1939 § 8680)

Prior revisions: 1929 § 8031; 1919 § 10807; 1909 § 10583



Section 233.065 Board to meet monthly — proceedings.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

233.065. Board to meet monthly — proceedings. — Said board shall meet once a month, at such stated times as it may designate, to hear complaints or reports of defective and broken bridges, to order needed repairs, and to transact such other business as may be authorized by sections 233.010 to 233.165; and in case of emergency, the president of the board may have such repairs made, and such meeting may be adjourned from time to time, and called meetings may be held, but only such business as the president may specify in the call can be transacted.

(RSMo 1939 § 8689)

Prior revisions: 1929 § 8040; 1919 § 10816; 1909 § 10592



Section 233.070 Board's powers and duties — concurrent jurisdiction with special road subdistrict, when.

Effective 30 May 1990, see footnote

Title XIV ROADS AND WATERWAYS

233.070. Board's powers and duties — concurrent jurisdiction with special road subdistrict, when. — 1. The board shall:

(1) Except as provided in subsection 2 of this section, have sole, exclusive and entire control and jurisdiction over all public highways within its district outside the corporate limits of any city or village therein, other than those controlled by the highways and transportation commission, to construct, improve and repair such highways, and shall remove all obstructions from such highways, and for the discharge of these duties shall have all the power, rights and authority conferred by general statutes upon road overseers;

(2) At all times keep the public roads under its charge in as good repair as the means at its command will permit, and for this purpose may employ competent people at such compensation as they shall agree upon, and may rent, lease or buy road equipment, implements, tools and machinery, all kinds of motor power, and all things needful to carry on such road work, or the board may have such road work or any part of such work done by contract, under such regulations as the board may prescribe; and

(3) Have authority to enter into contracts with any city, town or village within its district relating to the improvement of the streets, roads or highways, or any bridge thereon, located in the city, town or village.

2. Any special road subdistrict established under the provisions of sections 233.500 to 233.520 shall have concurrent control and jurisdiction over all public highways, bridges and culverts, other than those controlled by the highways and transportation commission, within the boundaries of the special road subdistrict with any special road district containing land within the boundaries of the special road subdistrict. The special road subdistrict may contract with the special road district to use the tools and machinery described in subsection 1 of this section.

(RSMo 1939 § 8682, A.L. 1957 p. 724, A.L. 1990 S.B. 479 & 649)

Prior revisions: 1929 § 8033; 1919 § 10809; 1909 § 10585

Effective 5-30-90



Section 233.075 Powers of board.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

233.075. Powers of board. — Such board may buy all material which may be used, directly or indirectly, in constructing, improving or repairing any public highway or bridge in its district, and is authorized to do and perform all acts within its district for which any authority is given to road overseers under the general road law of this state.

(RSMo 1939 § 8687)

Prior revisions: 1929 § 8038; 1919 § 10814; 1909 § 10590



Section 233.080 Board to make and file plat of roads.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

233.080. Board to make and file plat of roads. — Said board shall make and keep on file with the clerk of the board and the clerk of the county commission correct plats of all the roads in its district, and duly sectionalized maps of such district, and such sections duly subdivided.

(RSMo 1939 § 8698)

Prior revisions: 1929 § 8049; 1919 § 10825; 1909 § 10603



Section 233.085 Tools, machinery, delivered to board.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

233.085. Tools, machinery, delivered to board. — The county commission shall, upon the organization of the board of commissioners of such special road district, deliver to such board all the tools and machinery used for working roads belonging to the districts formerly existing within the territory embraced in such special district, taking a receipt from the board for the same, and such board shall keep and use such tools and machinery for constructing and improving public roads.

(RSMo 1939 § 8681)

Prior revisions: 1929 § 8032; 1919 § 10808; 1909 § 10584



Section 233.090 Board may sell property of district.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

233.090. Board may sell property of district. — Said board shall sell any property of such district, on such terms as it may deem proper, when same can no longer be profitably used for road work.

(RSMo 1939 § 8686)

Prior revisions: 1929 § 8037; 1919 § 10813; 1909 § 10589



Section 233.095 Expenditures on municipal streets within district — amounts — conditions.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

233.095. Expenditures on municipal streets within district — amounts — conditions. — Said board shall have authority to expend not more than one-fourth of the revenue which may now or which may hereafter be paid into its treasury for the purpose of grading and repairing any roads or streets within the corporate limits of any city within said special road district in conformity with the established grade of said roads and streets in said cities and for the purpose of constructing and maintaining macadam, gravel, rock or paved roads or streets within the corporate limits of any city within the said special road district in conformity with the established grade of said roads and streets in said city; provided, that no part of the revenue of any special road district in this state be expended outside of the county in which such special road district is situated.

(RSMo 1939 § 8683)

Prior revisions: 1929 § 8034; 1919 § 10810; 1909 § 10586



Section 233.100 May repair, grade, gravel, pave or macadamize any road in district.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

233.100. May repair, grade, gravel, pave or macadamize any road in district. — Said boards may repair, grade, gravel, macadamize or pave any road in its district but nothing herein shall be taken or construed as enlarging the powers of the boards to expend money upon roads and streets within the corporate limits of any city within said special road district as limited by section 233.095.

(RSMo 1939 § 8700)

Prior revisions: 1929 § 8051; 1919 § 10827; 1909 § 10605



Section 233.103 No limit on amounts spent within cities (Clay and Platte counties).

Effective 28 Aug 1974

Title XIV ROADS AND WATERWAYS

233.103. No limit on amounts spent within cities (Clay and Platte counties). — 1. The limitations on amounts which may be expended upon roads and streets within the corporate limits of any city, as provided in sections 233.095 and 233.100, shall be inapplicable in a county of the first class not having a charter form of government or of the second class which contains all or part of a city having a population of three hundred fifty thousand or more.

2. In such a county, the revenue set aside and credited to a road district may, with the consent of a city, town or village located within the district, be expended within such incorporated city, town or village.

(L. 1965 p. 369 § 1, A.L. 1974 H.B. 1733)



Section 233.105 Board of commissioners of special road district may improve certain highways, when.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

233.105. Board of commissioners of special road district may improve certain highways, when. — 1. Said boards may repair, grade, gravel, macadamize, pave or otherwise improve to the distance of fifteen miles from any line of such special road district, any highway outside of such district if the same be a prolongation of an improved street or highway in said district and if liberal contributions toward such improvements be made in money, material or labor by the inhabitants interested in such improvements or the county commission or any special road district organized under the laws of this state, or the state highway board, or the United States government, or by any one or more of the foregoing.

2. Or in lieu of doing such work in the improvement of such roads such boards may, under the same conditions as would authorize them to do such construction work under this section, contribute toward the repair, grading, graveling, macadamizing, paving or otherwise improving any such highway such an amount as the said board of commissioners of the special road district may determine, providing the other contributions from any one or more of the sources herein mentioned are liberal contributions toward such improvements and together with the contribution of such board will be sufficient to make and complete such improvement; and provided, also, that such work shall be done under plans and specifications and estimate of cost prepared by some competent engineer and approved by such board of commissioners and such contribution of such board shall be paid from time to time only as the work is done or the improvement constructed in compliance with said plans and specifications and on certificate of some competent engineer designated by such board of commissioners and the payments on the work completed shall be in the same proportion as the total contribution of said board bears to the estimated cost of the entire job, and said certificate of the engineer shall show the work completed and the proportional amount of contribution to be paid thereon.

(RSMo 1939 § 8685)

Prior revisions: 1929 § 8036; 1919 § 10812; 1909 § 10588



Section 233.110 Board may plant shade trees — erect signboards.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

233.110. Board may plant shade trees — erect signboards. — Said board may plant, protect and cultivate ornamental and shade trees along the sides of roads within its district, and erect and keep erected and repaired such signboards in its district at places it may deem proper therefor.

(RSMo 1939 § 8697)

Prior revisions: 1929 § 8048; 1919 § 10824; 1909 § 10602



Section 233.115 Board may build bridges.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

233.115. Board may build bridges. — Said board may, by contract or otherwise, under such regulations as the board shall prescribe, build, repair and maintain, or cause to be built, repaired, or maintained all bridges and culverts needed within said district; provided, however, that the county commission of the county in which said special road district is located may, in its discretion, out of the funds available to it for that purpose, construct, maintain, or repair, any bridge, or bridges, or culvert or culverts in such road district, or districts, or it may, in its discretion, appropriate out of the funds available for that purpose money to aid and assist the commissioners of said special road district, or districts, which shall be expended by the commissioners of said special road district, or districts, as above provided.

(RSMo 1939 § 8688)

Prior revisions: 1929 § 8039; 1919 § 10815; 1909 § 10591



Section 233.120 Disposition of proceeds from certain city licenses.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

233.120. Disposition of proceeds from certain city licenses. — One-fourth of all the pool or billiard table licenses collected by any city within any such special road district shall be set apart as collected by the city council for the improvement of the roads by the board of commissioners of such district, and the council shall, on demand of the board of commissioners, draw warrants upon the city treasurer, payable to the treasurer of said board, for the full amount of one-fourth of such licenses, or the board may issue its orders on the council from time to time, which shall be honored by the council drawing warrants upon the city treasurer for such amounts as may be required, to the full amount of one-fourth of all such licenses collected.

(RSMo 1939 § 8690)

Prior revisions: 1929 § 8041; 1919 § 10817; 1909 § 10593



Section 233.125 Disposition of proceeds from certain county licenses.

Effective 28 Aug 1945

Title XIV ROADS AND WATERWAYS

233.125. Disposition of proceeds from certain county licenses. — In all counties in this state where a special road district, or districts, has or have been organized, or where a special road district, or districts, may be organized under sections 233.010 to 233.165, and where money shall be collected for road and bridge purposes under the provisions of section 137.555 upon property within such special road district, or districts, or where money shall be collected for pool or billiard table licenses upon any business within such special road district, or districts, the county commission shall, as such taxes or licenses are paid and collected, apportion and set aside to the credit of such special road district, or districts, from which said taxes were collected, four-fifths of such part or portion of said road and bridge tax so arising from and collected and paid upon any property lying and being within any such special road district, or districts, and also one-half of the amount collected for pool and billiard table licenses so collected from such business carried on or conducted within the limits of such special road district; and the county commission shall, upon application by said commissioners of such special road district, or districts, draw warrants upon the county treasurer, payable to the commissioners of such special road district, or districts, or the treasury thereof, for four-fifths of such part or portion of said road and bridge tax so collected upon property lying and being within such special road district, or districts, and also one-half of the amount collected for pool and billiard table licenses so collected from such business carried on or conducted within the limits of such special road district, or districts.

(RSMo 1939 § 8691, A.L. 1945 p. 1494)

Prior revisions: 1929 § 8042; 1919 § 10818; 1909 § 10594

(1956) Where special road district was confined geographically to city limits of fourth class city, it was not entitled to declaratory judgment that §§ 233.095 and 233.100 are inapplicable to it or that the county court is required to pay it four-fifths of road and bridge taxes collected in the district. Gladstone Special Rd. Dist. v. County Court of Clay County (Mo.), 293 S.W.2d 351.



Section 233.130 Commissioners may use moneys refunded by state highways and transportation commission.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

233.130. Commissioners may use moneys refunded by state highways and transportation commission. — In all cases in which the state highways and transportation commission may have refunded, or shall refund any moneys to any special road district organized and existing under the laws of this state, the commissioners of such special road district are hereby authorized and empowered to use and apply the moneys so refunded, or such part thereof as may be necessary, to pay and retire any outstanding bonds of such special road district or to pay any interest that has accrued or may accrue on such bonds.

(RSMo 1939 § 8709)

Prior revision: 1929 § 8060



Section 233.135 Issuance of check warrants.

Effective 28 Aug 1995

Title XIV ROADS AND WATERWAYS

233.135. Issuance of check warrants. — Such board may issue check warrants on the treasurer of the board in payment of the expenses and obligations which the board is authorized to incur in behalf of such special road districts and such check warrants may be issued in anticipation of the income and revenue provided for the year for which the debt or obligation for which the check warrant is issued was incurred; but such districts or such board on behalf thereof shall not become indebted in any manner or for any purpose to an amount exceeding in any one year the income and revenue provided for such year; provided, however, that this shall not prevent the incurring of indebtedness under bond issue as is or may be provided by law.

(RSMo 1939 § 8702, A.L. 1997 H.B. 813)

Prior revision: 1929 § 8053



Section 233.140 Check warrant shall bear interest if not paid when presented for payment.

Effective 28 Aug 1995

Title XIV ROADS AND WATERWAYS

233.140. Check warrant shall bear interest if not paid when presented for payment. — No treasurer of the districts shall pay any check warrant drawn on such treasurer unless such check warrant is presented for payment by the person in whose favor it is drawn or by the person's assignee, endorsee, executor or administrator and when presented for payment if there is no money in the treasury for that purpose the treasurer shall so certify on the back of the check warrant and shall date and subscribe the same and such check warrant shall bear interest at the rate of six percent per annum from such date until such check warrant is paid or until the money to pay such check warrant is in the hands of the treasurer. The treasurer shall keep a record of the check warrants presented and shall pay the same or set aside money for the payment of the same in the order in which they are issued.

(RSMo 1939 § 8703, A.L. 1997 H.B. 813)

Prior revision: 1929 § 8054



Section 233.145 Records of board.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

233.145. Records of board. — Said board shall keep a full and complete record of all moneys received, showing from whom and on what account any moneys are received, giving the amount received on each particular item; and also of all moneys disbursed, to whom any moneys are paid, and for what purpose it is paid.

(RSMo 1939 § 8684)

Prior revisions: 1929 § 8035; 1919 § 10811; 1909 § 10587



Section 233.150 Annual report of receipts and disbursements.

Effective 28 Aug 1945

Title XIV ROADS AND WATERWAYS

233.150. Annual report of receipts and disbursements. — 1. The said board shall make an annual settlement with the county commission during the month of August in each year, which settlement shall contain a full and correct itemized statement of all moneys received and from what sources received and for what purpose the same has been expended, giving each particular item, and shall be subscribed and sworn to by at least two members of said board before some officer authorized by the laws of this state to administer oaths, a copy of which settlement shall be filed with the county clerk, and may be published in some newspaper published in said road district in the discretion of the city council, the expenses of which shall be paid out of the city treasury.

2. Should any such board fail to make the annual settlement required herein during the month of August in each year, then the county, or its treasurer, shall not be authorized until such report be filed to pay out any sum, or sums, of money which may be due to said road district, or which may be set aside and placed to the credit of said road district. The board shall send a copy of such annual settlement to the state highways and transportation commission at Jefferson City at the time of the filing.

(RSMo 1939 § 8699, A.L. 1945 p. 1494)

Prior revisions: 1929 § 8050; 1919 § 10826; 1909 § 10604



Section 233.155 Extension of special district boundaries — procedure — special road district exemption.

Effective 28 Aug 2008

Title XIV ROADS AND WATERWAYS

233.155. Extension of special district boundaries — procedure — special road district exemption. — 1. Whenever the inhabitants of any special road district already formed under sections 233.010 to 233.165 shall desire to extend the boundaries of such district to take in territory not included in the original district, and shall present a petition to the county commission of the county in which such district is located, or if the proposed district is to include portions of more than one county, then to the county commissions of each of such counties, signed by not less than thirty-five voters in the old district and not less than the lesser of thirty-five voters or fifty percent of the voters in the territory proposed to be taken into said district, asking the county commission or commissions of such county or counties to submit the proposition of the proposed extension of such road district to a vote of the people of such proposed district for their adoption or rejection, the county commission of such county, or if the proposed district shall include parts of more than one county, the county commissions of all such counties, shall each make an order of record that the proposed extension of said road district under the provisions of this section, describing the same by its title and the date of its approval, and describing the boundaries of the district as proposed to be extended, be submitted to the voters of such proposed road district.

2. The question shall be submitted in substantially the following form:

Shall the special road district be extended?

3. If the territory of more than one county be included in said special road district, the county commission of each county in said district shall, as soon as the returns are in from said election, cause a certificate to be made out stating the number of votes cast for and against said proposition in said county, and cause such certificate to be filed with the county clerk of the county commission of every other county which shall form a part of said special road district. If it shall appear from the returns of said county and from said certificate that a majority of the votes cast upon the proposition in the whole proposed district be in favor of the extension of said road district, the county commission or county commissions in said proposed district shall declare the result of the vote thereon in said proposed district by an order of record, and shall make an order of record that the above specified road district laws shall extend to and be the law in such special road district, including the extension thereof, setting out the boundaries of said district as extended, the same to take effect and be in force from and after a day to be named in such order, said day to be not more than twenty days after said election.

4. If any territory added to any such original district be in any county outside of the county of such original district, each county outside of such original district may appoint one road commissioner to act with the commissioners appointed in the county of the original district. Such commissioners so appointed outside of the county of the original district shall serve for a term of three years from the date of such appointment. Such commissioners shall be voters of such added territory in such county of their appointment. Except as herein provided, such commissioners shall be governed by sections 233.010 to 233.165. No change shall be made in the number of commissioners appointed by the county of the original district or in the manner of their appointment. In any special road district located in two counties with an additional fourth commissioner appointed by the county outside of the original district as provided in this subsection, a fifth commissioner may be appointed by the same county that appointed the fourth commissioner. Except as herein provided, a fifth commissioner shall be governed by sections 233.010 to 233.165, shall serve for a term of three years from the date of the appointment and until the fifth commissioner's successor shall be appointed and qualified, and shall be a voter of the county of appointment.

5. If a majority of the votes of the proposed district, as extended, be cast in favor of such extension, then the territory of such district, as extended, shall be governed by sections 233.010 to 233.165. But if such extension proposition shall not receive a majority of the votes of said district, as extended, then said special road district shall remain as it was before said petition was filed. Any special road district extended under the provisions of this section may be extended so that after such extension it shall not be more than seventeen miles square. The seventeen mile-square restriction shall not apply to any special road district extended within a county of the fourth classification.

(RSMo 1939 § 8708, A.L. 1959 H.B. 445, A.L. 1978 H.B. 971, A.L. 2008 S.B. 896 merged with S.B. 930 & 947)

Prior revisions: 1929 § 8059; 1919 § 10832; 1909 § 10610



Section 233.160 Dissolution of special road district — procedure.

Effective 28 Aug 2002

Title XIV ROADS AND WATERWAYS

233.160. Dissolution of special road district — procedure. — 1. If any district has adopted the provisions of sections 233.010 to 233.165, the question may be resubmitted after the expiration of four years upon the petition of fifty voters of that district at an election.

2. The question shall be submitted in substantially the following form:

Shall the special road district be dissolved?

3. If a majority of the votes cast are in favor of the dissolution, the district shall be disincorporated and the operation of the law shall cease in that district. In all other respects the election, and the results thereof, are governed by sections 233.010 to 233.165.

(RSMo 1939 § 8706, A.L. 1973 S.B. 253, A.L. 1978 H.B. 971, A.L. 2002 H.B. 1839)

Prior revisions: 1929 § 8057; 1919 § 10831; 1909 § 10609

(1957) Special road district was disincorporated at time when it was indebted on contract for road improvements. In action against county by contractor for balance due, on theory of unjust enrichment, no recovery could be had in absence of showing that taxes levied and collected on property in district were not used on roads in such district. Midwest Precote Co. v. Clay Co. (Mo.), 303 S.W.2d 90.



Section 233.165 Dissolved district — tax levy to pay indebtedness.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

233.165. Dissolved district — tax levy to pay indebtedness. — 1. Whenever any special road district heretofore or hereafter organized and incorporated under and by virtue of sections 233.010 to 233.165, shall have been or may hereafter be disorganized, disincorporated or abolished, and which such district shall, at the time of disorganization, disincorporation or dissolution, have any bonds outstanding and unpaid, it shall be the duty of the state auditor of the state of Missouri, on or before the first day of May of each year, to ascertain and certify to the county commission or county commissions the necessary amount of money that will be required by such district to pay the principal and interest on its bonds coming due and maturing in the next succeeding year.

2. It shall be the duty of the county commission of each county having lands in such district, upon receipt of such certificate and at the time it is required by law to determine and levy the rate of taxation for county, school and road taxes, to determine and levy upon the taxable property in such district, by order, such a rate of taxation as will produce the amount of money required for the next succeeding year.

3. It shall be the duty of the clerk of the county commission, or commissions, at the time of making up the county tax books, to extend thereon such rate of taxation against the taxable property in such district, and when so extended it shall be the duty of the collector of the revenue of such county or counties, at the time demand is made for payment of other taxes, to demand and collect the taxes herein required to be levied and collected, and when so collected the same shall be paid to the county treasurer of the county having the largest number of acres of land in the district, and thereupon such county treasurer shall deposit the moneys received by him in the bank, trust company or other place where the principal of and the interest on the bonds of the district are payable.

(RSMo 1939 § 8707)

Prior revision: 1929 § 8058



Section 233.170 County commissions may form districts.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

233.170. County commissions may form districts. — 1. County commissions of counties not under township organization may divide the territory of their respective counties into road districts, and every such district organized according to the provisions of sections 233.170 to 233.315 shall be a body corporate and possess the usual powers of a public corporation for public purposes, and shall be known and styled "______ road district of ______ County", and in that name shall be capable of suing and being sued, of holding such real estate and personal property as may at any time be either donated to or purchased by it in accordance with the provisions of sections 233.170 to 233.315, or of which it may be rightfully possessed at the time of the passage of sections 233.170 to 233.315, and of contracting and being contracted with as herein provided.

2. Districts so organized may be of any dimensions that may be deemed necessary or advisable, except that every district shall be included wholly within the county organizing it and shall contain at least six hundred and forty acres of contiguous territory; provided, that the county commissions shall not have power to divide the territory within the corporate limits of a city having a population of one hundred fifty thousand into such road district.

(RSMo 1939 § 8710)

Prior revisions: 1929 § 8061; 1919 § 10833; 1909 § 10611



Section 233.172 Certain counties may form road benefit districts — special provisions in certain counties (Clay County).

Effective 28 Aug 1997

Title XIV ROADS AND WATERWAYS

233.172. Certain counties may form road benefit districts — special provisions in certain counties (Clay County). — 1. In any county of the first classification without a charter form of government having a population of at least one hundred fifty thousand and either containing a portion of a city with a population of at least three hundred fifty thousand or bordering a city not within a county, the county commission may, by resolution, submit the question of creating a road benefit district pursuant to sections 233.170 to 233.316, encompassing the unincorporated areas of such county to all of the qualified voters residing within such district at a general or special election called for that purpose. Such resolution shall set forth the name of the proposed road benefit district, its boundaries and a proposed road and bridge benefit district tax levy in an amount not to exceed twenty cents per one hundred dollars assessed valuation. The ballot upon which the question of creating a road benefit district is submitted to the qualified voters residing within the proposed district shall contain a question in substantially the following form:

Shall the ______ County, be authorized to create a road benefit district within the following boundaries, to-wit: ______ (set forth boundaries of proposed road benefit district) and assess a levy not to exceed ______ cents per one hundred dollars assessed valuation upon all property within the boundaries of said road benefit district the proceeds of which levy shall be placed in a "road benefit district fund" and used solely for the improvement, maintenance, construction and repair of roads and bridges within the boundaries of the road benefit district?

2. If the ballot question is approved by a majority of the qualified voters residing within the boundaries of the proposed district, the governing body of the county shall be authorized to assess and collect a levy in an amount not to exceed the amount specified on the ballot, in which event the sums so collected shall be placed in a separate "road district benefit fund" and used only for the purposes specified on the ballot within the boundaries of the road benefit district.

3. Notwithstanding section 233.170, to the contrary, a district established pursuant to this section may contain less than six hundred forty acres and may contain territories that are not contiguous.

(L. 1997 H.B. 523 § 1 merged with S.B. 371 § 1)



Section 233.175 Petitions — notice — remonstrances, order of county commission.

Effective 28 Aug 1941

Title XIV ROADS AND WATERWAYS

233.175. Petitions — notice — remonstrances, order of county commission. — 1. Whenever a petition, signed by the owners of a majority of the acres of land within a district proposed to be organized, and setting forth the proposed name of the district, and giving the boundaries thereof and the number of acres owned by each signer of such petition, and the whole number of acres embraced therein, and the names of other owners of land within such boundaries so far as known, and the number of acres owned by each so far as known, and praying for the organization of a public road district in accordance with sections 233.170 to 233.315, shall be filed in the office of the clerk of the county commission thirty days before the beginning of the next regular term of said commission, the said clerk shall give notice by at least three publications in some weekly newspaper printed in the county and by at least five handbills put up at public places within the district of the presentation of said petition, and of the date of the beginning of the next regular term of the county commission at which the same may be heard. Said notices shall contain the names of at least three signers of said petition and set out the boundaries of said proposed district, and shall notify all owners of land in the then existing district who may desire to oppose the formation thereof to appear on the first day of such regular term of the county commission and file their written remonstrance thereto.

2. All landowners owning land in the then existing district may join in one remonstrance, or each such owner may file his separate remonstrance, and each remonstrance shall be in writing, and shall state specifically and separately the objection or objections of the remonstrators to the formation of such proposed road district, and shall be filed in said county commission with the clerk thereof on or before the first day of said regular term.

3. On the first day of said term of the county commission, or as soon thereafter as its business will permit, the county commission shall hear such petition and remonstrance, and shall make any change in the boundaries of such proposed district as the public good may require and make necessary, and if after such changes are made it shall appear to the county commission that such petition is signed or in writing consented to by the owners of a majority of all the acres of land within the district as so changed, the county commission may, if in its discretion it finds that the public good will be benefitted, make an order incorporating such public road district, and such order shall set out the boundaries of such district as established. If no remonstrance shall have been filed, or all remonstrances filed are overruled by the county commission, the commission shall determine whether such petition has been signed by the owners of a majority of the acres of land in the district, and if so, shall make an order incorporating the district with the boundaries given in the petition, or with such boundaries as may be set forth in an amended petition signed by the owners of a majority of the acres of land affected thereby; and such amended petition may be filed at any time before the making of the order establishing a road district, but the boundaries proposed for the district shall not be so changed as to embrace any land not included in the notice given by the clerk unless the owner thereof shall in writing consent thereto, or shall appear at the hearing, and is notified in an open meeting of the county commission of such fact and given an opportunity to file or join in a remonstrance.

4. Whenever an order is so made incorporating a public road district such district shall thereupon become, by the name mentioned in such order, a political subdivision of the state for governmental purposes with all the powers mentioned in this section and such others as may be conferred by law.

(RSMo 1939 § 8711, A.L. 1941 p. 529)

Prior revisions: 1929 § 8062; 1919 § 10834; 1909 § 10612



Section 233.177 Election to establish road district, procedure — ballot language.

Effective 28 Aug 2008

Title XIV ROADS AND WATERWAYS

233.177. Election to establish road district, procedure — ballot language. — 1. In lieu of the mode of establishment set forth in section 233.175, a road district organized under sections 233.170 to 233.315 may be established by election. The election procedures established by the provisions of this section shall only apply to proposed special road districts within a county of the fourth classification.

2. Whenever fifty voters, who are voters of any such proposed special road district, shall file a petition with the county commission, asking the commission to submit sections 233.170 to 233.315 to a vote of the people of such proposed road district for their adoption, the county commission shall make an order of record that sections 233.170 to 233.315, describing the same by its title and the date of its approval, be submitted to the voters of such proposed road district at an election.

3. The question shall be submitted in substantially the following form:

Shall the ______ Road District be established?

4. If the majority of the votes cast for and against the adoption of sections 233.170 to 233.315 be for its adoption, the commission shall declare the result of the vote thereon by an order of record, and shall make an order of record declaring sections 233.170 to 233.315 to be the law in such special road district, the same to take effect and be in force from and after a day to be named in such order within ten days.

(L. 2008 S.B. 896)



Section 233.180 Commissioners of the special road district, how selected.

Effective 28 Aug 2017

Title XIV ROADS AND WATERWAYS

233.180. Commissioners of the special road district, how selected. — 1. At the term of the county commission in which such order is made, or at any subsequent term thereafter, the county commission shall appoint three commissioners of the special road district, who shall be voters of the district and owners of land within the district, who shall hold their office until the second Tuesday in April thereafter. The voters of the district shall elect three commissioners of the special road district, one of whom shall serve one year, one for two years and one for three years, and on municipal election days each year thereafter they shall elect a commissioner of the special road district to take the place of the one whose term is about to expire, who shall serve three years.

2. No person shall be elected or appointed commissioner of the special road district who is not a voter of the district or a registered voter from the county in which the district is located and an owner of land in the district. Any vacancy caused by resignation, death, removal from the district of a commissioner of the special road district or sale of all land owned by the commissioner in the district shall be filled for the unexpired term by appointment by the remaining commissioners of the special road district. All commissioners of the special road district shall qualify by taking, subscribing and filing with the county clerk the oath prescribed by the constitution of this state, and that they will faithfully, honestly and impartially discharge their duties as commissioners of the special road district according to law.

3. If for any reason the board of commissioners of the special road district herein mentioned shall fail to fill a vacancy or vacancies caused by the expiration of the term of any one or more of the commissioners of the special road district, then the county commission is hereby authorized and required to appoint a person to fill the vacancy. In the event that two consecutive elections pass without any candidates for a special road district commissioner in municipal elections, then the county commission is hereby authorized and required to appoint commissioners of the special road district for three-year terms thereafter with no further elections being held.

(RSMo 1939 § 8712, A.L. 1978 H.B. 971, A.L. 1982 S.B. 526, A.L. 1986 H.B. 1471, et al., A.L. 2017 S.B. 283)

Prior revisions: 1929 § 8063; 1919 § 10835; 1909 § 10613



Section 233.185 Commissioners of special road district shall organize — when — how.

Effective 28 Aug 1997

Title XIV ROADS AND WATERWAYS

233.185. Commissioners of special road district shall organize — when — how. — 1. The commissioners so appointed and qualified shall meet at such a time and place within such district as may be fixed by the county commission at the time of appointing them, or as they may in writing agree upon, and shall organize by electing one of their number president, another vice president and another secretary; provided, that by a unanimous vote of such commissioners any person not a member of such board may be chosen secretary.

2. Meetings of the special road district commissioners shall be held thereafter at such time and place as they may agree upon in writing, or the president or vice president may order. The president of the board shall preside at all meetings thereof; the president shall sign the minutes and records of the board, and all check warrants that may be drawn upon the treasury for the payment of any money out of the treasury on account of the funds belonging to such district, and exercise a general supervising control over the work of such commissioners, and in a general way may do all the acts and things that the board may empower the president to do, and such others as may be authorized by law. During absence of the president from the county, or from any meeting of the board, the vice president shall perform the duties conferred upon the president.

3. The secretary shall carefully keep a true record of all check warrants drawn on the treasurer and all written contracts that may be entered into on behalf of the district, shall attest such check warrants and the execution of such contracts, keep minutes of meetings of the board, and perform such other duties as the law may require. All money paid to the county treasurer and placed to the credit of the district shall be paid out only on check warrants signed by the president or vice president and attested by the secretary, except as may be otherwise authorized by law.

(RSMo 1939 § 8713, A.L. 1997 H.B. 813)

Prior revisions: 1929 § 8064; 1919 § 10836; 1909 § 10614



Section 233.187 Board to appoint treasurer, county treasurer may serve, bond, duties — check warrants, how paid, interest.

Effective 28 Aug 1998

Title XIV ROADS AND WATERWAYS

233.187. Board to appoint treasurer, county treasurer may serve, bond, duties — check warrants, how paid, interest. — 1. The county treasurer may be the treasurer of the special road district board unless another person is appointed by the board of commissioners. The board shall fix the amount of the treasurer's bond and prescribe the treasurer's duties. The bond shall be filed in the office of the clerk of the county commission. If the county treasurer is acting as the treasurer of the road district, the county treasurer's bond pursuant to section 54.070 shall cover the treasurer's duties as road district treasurer and no additional bond shall be required.

2. The board may issue check warrants on the treasurer of the board in payment of the expenses and obligations which the board is authorized to incur on behalf of such special road district and such check warrants may be issued in anticipation of the income and revenue provided for the year for which the debt or obligation for which the check warrant is issued was incurred; but such districts or such board on behalf of the district shall not become indebted in any manner or for any purpose to an amount exceeding in any one year the income and revenue provided for such years; provided, however, that this shall not prevent the incurring of indebtedness under bond issue as is or may be provided by law.

3. No treasurer of a district shall pay any check warrant drawn on such treasurer unless such check warrant is presented for payment by the person in whose favor it is drawn or by the person's assignee, endorsee, executor or administrator and when presented for payment if there is no money in the treasury for that purpose, the treasurer shall so certify on the back of the check warrant and shall date and subscribe the same and such check warrant shall bear interest at the rate of six percent per annum from such date until such check warrant is paid or until the money to pay such check warrant is in the hands of the treasurer. The treasurer shall keep a record of the check warrants presented and shall pay the same or set aside money for the payment of the same in the order in which they are issued.

(L. 1997 H.B. 813, A.L. 1998 S.B. 550)



Section 233.190 Tools and machinery delivered to commissioners of special road district — powers and duties — concurrent jurisdiction with special road subdistrict, when.

Effective 30 May 1990, see footnote

Title XIV ROADS AND WATERWAYS

233.190. Tools and machinery delivered to commissioners of special road district — powers and duties — concurrent jurisdiction with special road subdistrict, when. — 1. The county commission shall, upon the organization by* such commissioners of the special road district, cause all tools and machinery used for working roads belonging to the districts formerly existing and composed of territory embraced within the incorporated district to be delivered to the special road district commissioners, for which such commissioners shall give a receipt, and such commissioners shall keep and use such tools and machinery for constructing and improving public roads and bridges.

2. Except as provided in subsection 3 of this section, the commissioners shall have sole, exclusive and entire control and jurisdiction over all public highways, bridges and culverts, other than roads controlled by the highways and transportation commission, within the district, to construct, improve and repair such highways, bridges and culverts, and shall have all the power, rights and authority conferred by law upon road overseers, and shall at all times keep such roads, bridges and culverts in as good condition as the means at their command will permit, and for such purpose may employ competent people and road equipment at such compensation as they shall agree upon; rent, lease or buy road equipment, implements, tools and machinery; all kinds of motor power, and all things needed to carry on such work, except that the commissioners may have such road work, or bridge or culvert work, or any part thereof, done by contract, under such regulations as the commissioners may prescribe.

3. Any special road subdistrict established under the provisions of sections 233.500 to 233.520 shall have concurrent control and jurisdiction over all public highways, bridges and culverts, other than those controlled by the highways and transportation commission, within the boundaries of the special road subdistrict with any special road district containing land within the boundaries of the special road subdistrict. The special road subdistrict may contract with the special road district to use the tools and machinery described in subsection 1 of this section.

(RSMo 1939 § 8714, A.L. 1990 S.B. 479 & 649)

Prior revisions: 1929 § 8065; 1919 § 10837

Effective 5-30-90

*Word "of" appears in original rolls.



Section 233.195 Portion of tax set aside for incorporated road districts — special provisions in certain counties (Clay and Platte counties).

Effective 28 Aug 1974

Title XIV ROADS AND WATERWAYS

233.195. Portion of tax set aside for incorporated road districts — special provisions in certain counties (Clay and Platte counties). — 1. County commissions shall cause to be set aside and placed to the credit of each road district so incorporated four-fifths of such part or portion of the tax arising from and collected and paid upon any property lying and being within any such district, by authority of section 137.555. All revenue so set aside and placed to the credit of any such incorporated district shall be used by the commissioners thereof for constructing, repairing and maintaining bridges and culverts within the district, and working, repairing, maintaining and dragging public roads within the district and paying legitimate administrative expenses of the district, and for such other purposes as may be authorized by law.

2. In any county of the first class not having a charter form of government or of the second or third class containing all or part of a city having a population of three hundred fifty thousand or more, the revenue set aside and credited to a road district as provided in subsection 1 may, with the consent of the city, be expended within any incorporated city, town or village located within the district.

(RSMo 1939 § 8715, A.L. 1945 p. 1496, A.L. 1963 p. 185, A.L. 1974 H.B. 1733)

Prior revisions: 1929 § 8066; 1919 § 10838



Section 233.200 Commissioners of special road district may issue bonds — election required — limitations — form of ballot.

Effective 28 Aug 1990

Title XIV ROADS AND WATERWAYS

233.200. Commissioners of special road district may issue bonds — election required — limitations — form of ballot. — 1. The commissioners of such districts so incorporated shall have power to issue road and bridge bonds for and on behalf of their respective districts, payable out of funds derived from taxation of all property taxable therein to an amount including existing indebtedness payable out of funds so derived not exceeding five percent of the assessed valuation of such property to be ascertained by the assessment next before the last assessment for state and county purposes. Such bonds to be issued in denominations of one hundred dollars, or some multiple thereof, to bear interest at not exceeding the rate per annum permitted by law, and to become due in not exceeding twenty years after the date of such bonds. Whenever the board of commissioners of any such road district propose to issue such bonds, they shall submit the question to the voters in the district.

2. The notice of election shall state the amount of bonds to be issued.

3. The result of the submission of the question shall be entered upon the records of the district. If it shall appear that the constitutionally required percentage of the voters voting on the question shall have voted in favor of the issue of the bonds, the commissioners shall order and direct the execution of the bonds for and on behalf of such district and provide for the levy and collection of a direct annual tax upon all the taxable property in the district sufficient to provide for the payment of the principal and interest of the bonds so authorized as they respectively become due.

4. The question shall be submitted in substantially the following form:

Shall the ______ special road district of ______ County issue road and bridge bonds in the amount of ______ dollars?

5. The board of commissioners shall not sell the bonds for less than ninety-five percent of the par value thereof, and the proceeds shall be paid over to the county treasurer, and disbursed on warrants drawn by the president or vice president of the board of commissioners and attested by the secretary. The proceeds of the sale of such bonds shall be used for the purpose only of paying the cost of holding such election, and constructing, repairing and maintaining bridges and culverts within the district, and working, repairing, maintaining and dragging public roads within the district.

(RSMo 1939 § 8717, A.L. 1978 H.B. 971, A.L. 1990 H.B. 1621)

Prior revisions: 1929 § 8068; 1919 § 10840



Section 233.205 Petitions for road improvement — proceedings.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

233.205. Petitions for road improvement — proceedings. — 1. Whenever, in any road district so incorporated, a petition, signed by the owners of a majority of the acres of the land in the district that is within one-half mile of a public road or a part of a public road in the district, is delivered to the president or secretary of the board of special road district commissioners of the district, praying that such public road or part of a public road be permanently improved and the cost of the improvement assessed against all lands in the district, and stating therein the points between which the improvement is desired, and the nature and kind of improvement desired, and stating the number of installments, not exceeding fifteen, in which they desire that such cost be payable, said commissioners shall procure, prepare, or cause to be prepared, a map of the district and have such public road or part of a public road indicated thereon, and shall prepare, or cause to be prepared, a profile of such public road or part of a public road, and plans and specifications for the improvement of such road or part of a public road, and an estimate of the cost of making such improvement.

2. Such map, profile and plans and specifications, or a copy thereof, and such estimate shall, upon the completion thereof, be submitted to the state highway engineer for approval, who shall approve the same or so revise them that they will meet with his approval, or prepare such plans and specifications and estimate as will meet with his approval, and return to the commissioners said map and profile, or a copy thereof, and such plans and specifications and estimate of the cost of such improvement as he may prepare or approve of.

3. And said special road district commissioners shall fix a fair and impartial valuation on each tract of land within said district independent of the buildings thereon, and prepare a list of the lands within the district, and indicate in such list the valuation so fixed upon each tract of said land and what tracts lie within one-half mile of said public road or part of a public road, and what tracts, if any, at a greater distance than one-half mile and less than one mile, and what tracts, if any, at a greater distance than one mile and less than one and one-half miles, and what tracts, if any, at a greater distance than one and one-half miles. If said commissioners cannot agree upon the valuation to be fixed upon any tract of land in the district, they shall arrive at the value thereof by adding together the valuation placed thereon independent of the buildings thereon by each of the commissioners and dividing the total thereof by three.

4. Said special road district commissioners, upon completion of such list of lands, shall annex a certificate thereto that they believe the same to be correct, and they shall acknowledge execution of such certificate as deeds of real estate are required to be acknowledged; and upon completion of such list of lands, and annexing such certificate thereto and so acknowledging execution of such certificate, and receiving from the state highway engineer plans and specifications prepared or approved by him for the improvement of said public road or part of a public road, and an estimate prepared or approved by him of the cost of such improvement, the commissioners shall file such petition and said list of lands, and said map and profile or a copy thereof, and the plans and specifications and estimate prepared or approved by the state highway engineer, with the clerk of the county commission, who shall thereupon give notice, by at least two publications in some weekly newspaper published in the county, that said commissioners have filed with him a petition, purporting to be signed by landowners of said district, for improvement of a public road or a part of a public road in said district, and plans and specifications for such improvement and an estimate of the cost thereof, and a list of the lands in the district in which is indicated the valuation fixed by them on each tract of said lands independent of buildings thereon, and such notice shall state a day, not less than two weeks later than the date of the first publication of such notice, upon which the county commission will be in session and will consider protests against such improvement and objections and exceptions to such petition and such list of lands and the valuations therein indicated.

5. Should the county commission fail for any cause to be in session on the day stated in such notice, the clerk shall give a new notice appointing some other day for the consideration of such protests, objections and exceptions.

(RSMo 1939 § 8718)

Prior revisions: 1929 § 8069; 1919 § 10841



Section 233.210 Protests and objections considered by commission — order of commission.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

233.210. Protests and objections considered by commission — order of commission. — 1. Anyone owning land in the district within one-half mile of such public road or part of a public road, may, at any time before the day the county commission, as stated in such notice, is to consider protests, objections and exceptions, file with the clerk of the county commission written protests against the improvement of said public road or part of a public road. Such protests shall be signed by the party protesting, and describe the land owned by him that is within such district and within one-half mile of said public road or part of a public road, and the number of acres thereof; and anyone interested in land in the district may show any reason there may be why such public road or part of a public road cannot be so improved and the cost thereof charged against the lands in the district.

2. The county commission, on said day or as soon thereafter as the business of the commission will permit, shall consider said petition and any such protests as may have been so filed to improving such public road or part of a public road; and any reason that may be shown why such public road or part of a public road cannot be so improved and the cost thereof charged against the lands in the district. Such petition shall be prima facie evidence of the allegations contained therein.

3. If any such protests have been so filed and the county commission finds after a hearing that such protests have been so filed by owners of a majority of the acres of land in the district that is within one-half mile of said public road or part of a public road; or if sufficient reason should be shown to the county commission why such public road or part of a public road cannot be so improved and the cost thereof charged against the lands in the district, it shall ascertain the cost and expense incurred by the commissioners in the preparation of such plans, specifications, estimate, map and profile, and said list of lands, and shall dismiss such petition and render judgment against the petitioners for costs including such cost and expense incurred by said commissioners.

4. But if the county commission finds that such protests have not been so filed by owners of a majority of the acres of land in the district that is within one-half mile of said public road or part of a public road, and fails to find that sufficient reason has been shown why such public road or part of a public road cannot be so improved and the cost thereof charged against the lands in the district, and the county commission finds that such public road or part of a public road has been lawfully established as such, and that the clerk of the county commission gave notice as required by sections 233.170 to 233.315 of the filing with him of said petition, plans, specifications and estimate, and list of the lands in the district, the county commission shall consider said list of lands, and hear and consider any objections and exceptions that may be made thereto or to any valuations therein indicated. Such hearing may be continued from time to time as the ends of justice may require.

5. After consideration of all such objections and exceptions, if any, and hearing such evidence as may be offered, the county commission shall make any alterations and corrections in the list of lands and in the valuations fixed by the commissioners on any lands in the district, or fix such valuations on the lands in the district, as it may deem proper, and shall thereupon approve such list of lands, and order the clerk of the county commission to annex to said list of lands a certificate of such approval; and the county commission shall ascertain and declare the estimated cost of such improvement as appearing by the estimate prepared or approved by the state highway engineer, the cost and expense incurred by the commissioners in the preparation of such plans, specifications, estimate, map and profile, and said list of lands, and a reasonable attorney's fee for such petitioners, and the probable working, administrative and incidental expenses that may be incurred in so improving said public road or part of a public road and procuring, collecting and paying the cost thereof, and shall order that a special tax for the aggregate amount thereof, plus ten percent of said aggregate amount for emergencies, be assessed against the lands in the district, and that such public road or part of a public road be improved in accordance with the plans and specifications so filed with the clerk of the county commission; and the commission shall ascertain and state in such order the number of installments stated in such petition, in which the petitioners desire that the cost of such improvement be payable.

(RSMo 1939 § 8719)

Prior revisions: 1929 § 8070; 1919 § 10842



Section 233.215 Special tax — how apportioned.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

233.215. Special tax — how apportioned. — Such special tax shall be apportioned against the lands in the district in the following manner: For the purpose of such apportionment, lands appearing by said list of lands as approved by the county commission to be within one-half mile of said public road or part of a public road, shall be given the valuation thereof indicated by said list, and lands more than one-half mile from and within one mile of said public road or part of a public road, seventy-five percent of the valuations thereof indicated by said list, and lands more than one mile and within one and one-half miles, fifty percent, and all over one and one-half miles, twenty-five percent of such valuations thereof; and the amount of the special tax assessed against each tract of said lands shall be such that the ratio between the amount assessed against each tract and the amount assessed against all of such tracts shall be the same as between the value so given each tract and the aggregate of the values so given all tracts in the district.

(RSMo 1939 § 8720)

Prior revisions: 1929 § 8071; 1919 § 10843



Section 233.220 Tracts of land regarded within same distance as major portion.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

233.220. Tracts of land regarded within same distance as major portion. — In road districts so incorporated, each tract of land of forty acres, according to a government survey, and each of the smallest subdivisions of land that has been lawfully platted and each separate tract of less than forty acres, shall, for the purposes of this section, be regarded as within one-half mile of any public road or part of a public road, if the major portion thereof is within one-half mile; and over one-half mile and less than a mile, if the major portion thereof is over one-half mile and less than a mile; and over one mile and less than one and one-half miles, if the major portion thereof is over one mile and less than one and one-half miles; and over one and one-half miles if the major portion thereof is over one and one-half miles.

(RSMo 1939 § 8727)

Prior revisions: 1929 § 8078; 1919 § 10849



Section 233.225 Special tax payable in one installment — special tax bills.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

233.225. Special tax payable in one installment — special tax bills. — 1. Whenever a special tax is so ordered, and the county commission states in the order that the petitioners desire that the cost of the improvement be payable in one installment, the clerk of the county commission shall make out a separate special tax bill against each tract of land in the district for the amount so assessable against it. Each of such special tax bills shall be in favor of such road district, shall be numbered, and shall state the date of the order of the county commission pursuant to which the improvement is to be made, and describe the tract of land against which it is issued and state the amount so assessed against such tract of land, and shall be signed by the president or vice president of the district and be attested by the clerk of the county commission.

2. The clerk of the county commission shall procure and keep a suitable record book and record therein an abstract or description of each of said special tax bills, and shall deposit such special tax bills with the county treasurer, and cause notice to be given by one publication in a newspaper published in the county that special tax bills in favor of said road district have been issued pursuant to an order of the county commission, giving the date of such order, and delivered to the county treasurer to whom payment thereof may be made. Each of such special tax bills shall constitute a lien upon the land described therein, for the amount thereof and such interest as may accrue thereon, and all costs in collecting the same, including reasonable attorney's fee to be fixed by the county commission and taxed as costs in the action brought to enforce payment; which lien will be paramount to all other liens except of the state for general state, county, school and road taxes. Each of such special tax bills as are not paid at the expiration of thirty days after the date of such order, shall thereafter bear interest at the rate of eight percent per annum.

3. The county treasurer shall receive payments of such special tax bills and keep a record of each payment and of the name of the party making same, and shall cancel such special tax bills as they are paid, and shall give such district credit for the amount of each payment to him on a special account kept with said district of payments to him on account of such tax bills, indicating therein the amounts paid as principal of such special tax bills and the amount paid as interest. Whenever any of such tax bills has been cancelled by the county treasurer and is exhibited to the clerk of the county commission, or the county treasurer reports payment of any such special tax bills to the clerk of the county commission, he shall note the payment thereof in said record book.

4. If any such special tax bills be unpaid at the expiration of thirty days after the date of such order, the special road district commissioners may borrow money not exceeding the aggregate amount of such special tax bills as are then unpaid, and at a rate of interest not exceeding eight percent per annum, and as such unpaid special tax bills are paid, shall draw warrants on the county treasurer for the amount of such payments, to pay whatever may be so borrowed, with interest thereon; but neither the road district nor the commissioners shall be obligated to pay whatever may be so borrowed, or interest thereon, except out of the collections of such unpaid special tax bills. Money so borrowed shall be deposited with the county treasurer to the credit of such road district.

5. If any such special tax bills be unpaid at the expiration of six months after the date of such order, the commissioners may, and if any are unpaid at the expiration of twelve months after such date, they shall cause suits to be instituted for foreclosure of the lien thereof. Such suits shall be instituted in the circuit court of the county, by any attorney the commissioners may designate and order the county treasurer to deliver such unpaid special tax bills to. The road district shall be plaintiff in such suits and any or all parties having an interest in the property to be affected thereby may be made defendants. In all such suits, each special tax bill shall be prima facie evidence of a valid lien in favor of the district, and upon the land described therein, for the amount stated therein. In all suits, so instituted, there shall be taxed as costs in favor of the attorney instituting the suit, a reasonable attorney's fee to be fixed by the court.

6. All money collected on special tax bills and all money the special road district commissioners may so borrow, and all interest that may accrue thereon while on deposit in any county depositary, shall be used, and warrants drawn on the treasurer therefor, for the following purposes only: To pay the cost and expense incurred by the special road district commissioners, as found by the county commission, in the preparation of such plans, specifications, estimate, map and profile, and said list of lands, and a reasonable attorney's fee, as found by the commission, for such petitioners, and to pay the cost of improving said public road or part of a public road in accordance with the plans and specifications so filed with the clerk of the county commission, and such working, administrative and incidental expenses, not otherwise provided for by law, as may be incurred in making such improvement and in procuring, collecting and paying the cost of such improvement, and the balance, if any, shall be used in paying expenses of maintaining such improvement; but if any money should be borrowed by the special road district commissioners, it shall be repaid, with interest thereon, out of the collections of such special tax bills as were unpaid at the time such money was borrowed.

(RSMo 1939 § 8721)

Prior revisions: 1929 § 8072; 1919 § 10844



Section 233.230 Special tax may be paid in installments — interest — special assessments.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

233.230. Special tax may be paid in installments — interest — special assessments. — 1. Whenever a special tax is so ordered and the county commission ascertains and recites in such order that the petitioners stated in their petition that they desired that the cost of improvement be payable in more than one installment, the special tax ordered assessed shall be payable in the number of installments, not exceeding fifteen, so found to be desired, which installments shall be equal, and each tract of land in the district shall be charged with interest which shall be apportioned against the lands in the district by the same rule of apportionment as the principal special tax.

2. The payments of such installments, and such interest charge and the payments thereof shall be as follows:

(1) If such order is made on or after the first day of January and before the first day of November of any year, the first installment shall be payable on the thirty-first day of December following the date of such order, with interest on the principal of the tax, at the rate of six percent per annum, from the date of such order until the first day of April after the date such installment becomes payable, and one installment shall become payable on the thirty-first day of each December thereafter, with interest at such rate on the portion of the principal tax then unpaid, from the thirty-first day of the previous December until the first day of the following April, until the entire tax is paid.

(2) If such order is made on or after the first day of November of any year, the first installment of such special tax shall be payable on the thirty-first day of December of the next year after the date of such order, with interest at such rate on the principal tax from the date of such order until the first day of April after the date such first installment becomes payable, and thereafter an installment shall be payable on the thirty-first day of each December, with interest at such rate on the principal tax then unpaid, from the thirty-first day of the previous December to the first day of the following April, until the entire principal of the tax is paid.

(RSMo 1939 § 8722)

Prior revisions: 1929 § 8073; 1919 § 10845



Section 233.235 Special tax bills — issuance — form — collection.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

233.235. Special tax bills — issuance — form — collection. — 1. The clerk of the county commission, after such order is made, shall procure a suitable special tax record book and therein charge each tract of land in the district, as shown in the list of lands prepared and filed by the commissioners of the district, with the special tax chargeable against it and the charges as interest, and indicate therein the date each installment becomes payable, and the amount of each installment, and the date each charge as interest becomes payable and the amount thereof.

2. Thereafter he shall make out and deliver to the county collector for collection, not less than thirty days before any installment becomes payable, a separate special tax bill against each tract of land in the district, on which the tax has not been paid in full, as herein provided, for the amount of the installment charged or chargeable against it and so becoming payable and the amount payable as interest with such installment. Each of such special tax bills shall be in favor of such road district, shall be numbered, and shall state the date of the order of the county commission ordering the assessment, and describe, using abbreviations, the tract of land against which it is issued. Each of such special tax bills shall constitute a lien upon the land described therein, for the amount thereof, and all interest and penalties that may accrue thereon and all cost in collecting the same, including a reasonable attorney's fee to be fixed by the county commission and taxed as costs in the action brought to enforce payment; which lien shall be paramount to all other liens except of the state for general state, county, school and road taxes. Each of such special tax bills as are not paid on the day they become payable, shall have added thereto a penalty equal to two percent of the total amount payable thereon, and thereafter a like penalty, on the first day of each month, until paid.

3. The county collector shall receive payments of such special tax bills and keep a record of each payment and of the name of the party making same, and shall cancel such special tax bills as they are paid. Whenever any of such tax bills has been so cancelled by the county collector and is exhibited to the clerk of the county commission, or the county collector reports payment of any such tax bills to the clerk of the county commission, he shall note the payment thereof in such special tax record book.

4. The county collector shall pay to the county treasurer all money collected on said special tax bills and the county treasurer shall give such district credit therefor on a special account kept with said district on account of collections on said tax bills, indicating therein the amount paid as principal, and the amount paid as interest and penalties.

(RSMo 1939 § 8722)

Prior revisions: 1929 § 8073; 1919 § 10845



Section 233.240 Suits to foreclose liens of special tax bills.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

233.240. Suits to foreclose liens of special tax bills. — If any such special tax bills be unpaid on the first day of February after becoming payable, the commissioners shall cause suits to be instituted for foreclosure of the lien thereof. Such suits shall be instituted in the circuit court of the county by any attorney the special road district commissioners may designate and order the county collector to deliver such unpaid special tax bills to. The road district shall be plaintiff in such suits and any and all parties having an interest in the property to be affected thereby may be made defendants. In such suits, each special tax bill shall be prima facie evidence of a valid lien in favor of the district, and upon the land described therein, for the amount stated therein. In every suit so instituted, there shall be taxed as costs, in favor of the attorney instituting the suit, a reasonable attorney's fee, to be fixed by the court.

(RSMo 1939 § 8722)

Prior revisions: 1929 § 8073; 1919 § 10845



Section 233.245 Owner of land may elect to pay in one installment.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

233.245. Owner of land may elect to pay in one installment. — 1. The owner of any tract of land against which such special tax shall have been levied may, within thirty days after the date of said order, elect to pay all of said special tax in one installment on or before the date of payment of the first installment thereof, by filing with the clerk of the county commission his written election, signed by him, so to do, in which election he shall state the tract, or tracts, upon which he so elects to pay; and thereupon the clerk shall note the filing of said election and the date of such filing, on the tax record book opposite the description of such tract, or tracts, and forthwith make out and deliver to the county collector a tax bill payable in one installment, for the amount charged or chargeable against each of such tracts, with interest from the date of said order to the first day of April next after the first installment of the tax levied is payable.

2. All tax bills so issued shall constitute liens, be subject to penalties and interest and be collectible in the same manner as those payable in more than one installment; and they shall in all other respects conform to the provisions hereof, relating to the issue, effect, payment and collection of such installment tax bills.

(RSMo 1939 § 8722)

Prior revisions: 1929 § 8073; 1919 § 10845



Section 233.250 Special assessment bonds to be issued.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

233.250. Special assessment bonds to be issued. — 1. After the expiration of thirty days from the date of said order, the commissioners of such district shall issue special assessment bonds of the district as follows: If no election to pay in full the tax so ordered shall have been filed with the county clerk, as herein provided, said bonds shall be for an amount not exceeding ninety percent of the total amount of the tax so ordered; and, if such an election or elections shall have been so filed, then said bonds shall be for an amount not exceeding ninety percent of the total amount of the tax so ordered, after deducting the amount assessed against any and all tracts, the owners of which shall have filed an election to pay in one installment as herein provided, said bonds to be in denominations of not less than one hundred dollars, having some convenient date, and bearing interest from such date at a rate not to exceed six percent per annum. The interest of such bonds shall be payable on the first day of each April and October after said date, until all of such bonds are paid.

2. Said bonds shall be payable in the same number of installments, which need not be equal, as the special tax so ordered; one of which shall become due and payable on the first day of April after each installment of such tax becomes payable. Both principal and interest shall be payable at some convenient banking house or trust company's office to be named in said bonds.

3. Said bonds shall be signed by the president of the road district and attested by the county clerk, who shall, before the delivery thereof, register the same in a suitable book for that purpose. After such bonds are so registered, they shall be presented to the state auditor for registration, who shall register the same as bonds mentioned in sections 108.240 to 108.300 are required by law to be registered, and the provisions of said sections shall be applicable to bonds issued pursuant to sections 233.170 to 233.315, the same as to bonds mentioned in said sections.

4. Such bonds, after being so registered by the state auditor, shall be deposited with the county treasurer in whose custody they shall remain until disposed of as authorized by sections 233.170 to 233.315, and such bonds after being so registered by the state auditor, shall be eligible as good and lawful securities for any and all purposes that bonds issued under the provisions of sections 242.010 to 242.690 and sections 243.010 to 243.540 are made so eligible for by sections 108.240 to 108.300 and county commission of this state may invest school funds or other trust funds that may be under their control, in said bonds at their par value.

(RSMo 1939 § 8722)

Prior revisions: 1929 § 8073; 1919 § 10845



Section 233.255 Sale of bonds — payment — application of proceeds of bonds and special tax bills.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

233.255. Sale of bonds — payment — application of proceeds of bonds and special tax bills. — 1. The commissioners of the district may sell any of said bonds, at public or at private sale, for not less than ninety-five percent of their face value.

2. Such bonds shall be payable and collectible only out of moneys derived from such special tax bills and from the sale of such bonds, and interest that may accrue on funds so derived while on deposit with any county depositary, and the county treasurer shall hold in reserve, for payment of interest on such bonds, a sufficient amount of the money so derived that may come into his hands in excess of the amount then necessary to pay all bonds and interest then past due, to pay all interest that will become payable before the next installment of such special tax becomes payable, and three percent of the principal amount of the bonds not then due, and the county treasurer shall, whenever any of said bonds or interest thereon become due, apply such money as may be in his custody and applicable thereto, or that may thereafter come into his custody and be applicable thereto, to payment of such bonds and interest as may be due and unpaid.

3. All money derived from such special tax bills shall be used in paying said bonds and the interest thereon, except that money that may be collected on such tax bills in excess of the amount necessary to pay all bonds then past due and such bonds and interest as will become payable before another installment of such special tax becomes payable, may, less an amount equal to three percent of the principal amount of the bonds not then due be used for other purposes as herein authorized.

4. The county treasurer shall, as such bonds are sold, deliver them to the purchaser thereof upon being ordered to do so by the commissioners, and being paid the price therefor, and as such bonds are paid shall cancel them and deliver them to the clerk of the county commission.

5. All money derived from the sale of said bonds, except such portion thereof as is required to be reserved to meet interest payments, and all money collected on such special tax bills that may, as by this section authorized, be used for purposes other than the payment of such bonds and interest thereon, and all interest that may accrue on moneys so derived while deposited with any county depositary and not required to be used in paying said bonds or interest thereon, shall be used, and warrants drawn on the treasurer therefor, for the following purposes only: To pay the cost and expenses incurred by the special road district commissioners, as found by the county commission, in the preparation of said plans, specifications, estimate, map and profile, and said list of lands, and a reasonable attorney's fee, as found by the county commission, for such petitioners, and to pay the cost of improving said public road or part of a public road in accordance with the plans and specifications so filed with the clerk of the county commission, and such working, administrative and incidental expenses, not otherwise provided by law, as may be incurred in making such improvements, and the balance, if any, shall be used in paying expense of maintaining such improvement.

(RSMo 1939 § 8722)

Prior revisions: 1929 § 8073; 1919 § 10845



Section 233.260 Cost of improvements — estimate.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

233.260. Cost of improvements — estimate. — Whenever the issuing of special tax bills, or bonds, as herein provided, shall have been delayed for any cause for a period of at least six months subsequent to the estimate made therefor, and it shall be made to appear to the road commissioners of any such road district that the estimate of the cost of proposed improvements in said road district is excessive, or more than is needed for that purpose, they may appear before the county commission at any regular or adjourned term of said county commission, and ask for an order of the county commission authorizing the state transportation department to make and file with said county commission a new or revised estimate of the cost of such proposed improvements, and all tax bills, or bonds issued thereafter in said road district for such improvements shall be based upon the new or revised estimate so made and filed by said state transportation department, less state and federal aid, if any, and shall in all respects be the legal estimate of the cost of such proposed improvements.

(RSMo 1939 § 8723)

Prior revision: 1929 § 8074



Section 233.265 Partial payments of special tax bills — correction of errors.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

233.265. Partial payments of special tax bills — correction of errors. — 1. County treasurers and collectors may receive and receipt for partial payments of special tax bills they may have for collection, but not cancel any such tax bills until receiving full payment thereof.

2. Whenever the owner of any tract of land against which a special tax has been ordered desires to divide, or has divided, such tract into two or more tracts, the county commission shall, upon his application, make an apportionment of the special tax against the entire tract, against the tracts into which it is divided, and when special tax bills are thereafter issued, a separate bill shall issue, in accordance with such apportionment, against each of the tracts into which such tract is divided.

3. Special tax bills issued under sections 233.170 to 233.315 shall not be void by reason of errors therein, but shall be valid for such amount and to such an extent as they should have been issued for, and the county clerk may at any time correct any error that may be found in any such special tax bills.

(RSMo 1939 § 8724)

Prior revisions: 1929 § 8075; 1919 § 10846



Section 233.270 Contracts for improvement.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

233.270. Contracts for improvement. — 1. Whenever an order for improvement is made, the special road district commissioners of the district shall, in the name of the district, enter into a written contract with the lowest and best bidder for making such improvement in compliance with such order. Such contract shall require that the work be completed within a certain time, and shall provide a penalty for each day beyond said time said work remains uncompleted, and said commissioners shall require said contractor to enter into a bond, to be approved by the commissioners, for the full performance of said contract, and payment for all labor and material used or employed in the performance of such contract.

2. Said special road district commissioners may advertise for bids for such contract in any manner they may choose; and the contract shall in no case be let to any special road district commissioner, nor shall any special road district commissioner, directly or indirectly, have any pecuniary interest therein other than the performance of his official duties as herein required.

3. Said contract shall in no case provide for the payment of a sum in excess of the estimated cost of the work, as found by the county commission, plus ten percent thereof; and shall not provide for payment of exceeding eighty percent of the value of the work actually performed and materials furnished until the entire improvement is completed.

4. As payments to the contractor become payable by the terms of the contract, the commissioners shall cause warrants to be drawn on the county treasurer therefor.

(RSMo 1939 § 8725)

Prior revisions: 1929 § 8076; 1919 § 10847



Section 233.275 Title to lands — how considered.

Effective 28 Aug 1983

Title XIV ROADS AND WATERWAYS

233.275. Title to lands — how considered. — If it shall appear that any land within a district so incorporated has been conveyed by mortgage or deed of trust, the mortgagor or owner of the equity of redemption, or if any land shall be owned by a minor, his conservator, or if any land shall have been conveyed or devised to a trustee to be held by him for the use or benefit of another for a number of years or during the life of such other, the trustee, or if any land shall be held by any surviving spouse as a homestead, then the surviving spouse and adult heirs, shall be deemed and held to be the owner of such land within the meaning of this section.

(RSMo 1939 § 8726, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 § 8077; 1919 § 10848



Section 233.280 Compensation of collector, county clerk and commissioners of road districts.

Effective 28 Aug 2012

Title XIV ROADS AND WATERWAYS

233.280. Compensation of collector, county clerk and commissioners of road districts. — 1. County collectors shall receive for collecting special tax bills authorized by sections 233.170 to 233.315 the same compensation as if collected as county taxes.

2. Clerks of county commissions shall receive for issuing and attesting each special tax bill issued under sections 233.170 to 233.315, six cents; for recording an abstract or description of each such tax bill, five cents; for making the record of a special tax payable in installments, four cents for each tract of land against which such tax is assessed; for attesting special assessment bonds issued under sections 233.170 to 233.315, and registering the same, twenty cents for each bond; for any other services performed under sections 233.170 to 233.315, such compensation as may be fixed by law, and if not fixed by law, such as may be fixed by the county commission.

3. Commissioners of road districts incorporated under sections 233.170 to 233.315 shall receive such compensation for their services as a majority of the road district commissioners shall fix from time to time, not to exceed one hundred dollars per month, provided the compensation of a commissioner shall not change during the time for which he or she was elected or appointed. In addition to the compensation for their services, commissioners of road districts incorporated under sections 233.170 to 233.315 shall be paid any and all expenses they incur in transacting business of the district, including reasonable attorney's fees.

(RSMo 1939 § 8728, A.L. 2012 H.B. 1037)

Prior revisions: 1929 § 8079; 1919 § 10850



Section 233.285 Law not to affect road districts incorporated prior to effective date.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

233.285. Law not to affect road districts incorporated prior to effective date. — The repealing of the sections and law repealed by this law shall not have the effect of abating, nullifying, suspending or vitiating any public road district incorporated, or established by preliminary order, prior to the taking effect of this law or any proceedings by any such public road district; but any public road district finally incorporated, or established only by preliminary order, prior to the taking effect of this law, except districts established only by preliminary order in which there has been held a meeting of landowners of the district, in compliance with laws repealed by this law, at which owners of a majority of the acres of land in the district failed to vote in favor of the improvement of any road or roads proposed to be improved, shall, from and after the taking effect of this law, by the name mentioned in the preliminary order of the county commission establishing it, be a political subdivision of the state for governmental purposes with all the powers mentioned in sections 233.170 to 233.315 and such others as may from time to time be given by law, and shall, after the taking effect of sections 233.170 to 233.315, proceed, and shall have and exercise, and the commissioners and landowners and voters thereof shall have and exercise, the same privileges, powers and duties as if such district was incorporated after the taking effect of sections 233.170 to 233.315 and under and in accordance with sections 233.170 to 233.315; except that valid contracts made or entered into before the taking effect of sections 233.170 to 233.315, under laws hereby repealed, shall be complied with the same as if such laws were still in force; and except that any such district in which there has been a meeting of landowners of the district, in compliance with laws repealed by sections 233.170 to 233.315, at which owners of a majority of the acres of land in the district voted that any road or roads therein be improved and the cost thereof charged against the lands in the district, may proceed, and the commissioners thereof may proceed in making such improvement, and tax bills, or bonds may be issued and collected on account of such improvement, in the same manner as if the laws repealed by sections 233.170 to 233.315 were still in force and effect and sections 233.170 to 233.315 not yet in effect; but in case no contract for such improvement has been entered into, or tax bills or bonds issued by reason of such vote for such improvement, such district, and the commissioners and landowners thereof may, in making such improvement or issuing tax bills or bonds on account thereof, proceed as if such district had not been incorporated until after the taking effect of sections 233.170 to 233.315, and was incorporated under and in compliance with sections 233.170 to 233.315; or said special road district commissioners may file with the clerk of the county commission the tabulated statement or statements of the lands in the district as prepared previous to such meeting, and, if they have not done so already, make out and file with the clerk of the county commission a report of the action of the landowners at such meeting, signed and acknowledged by them, and the clerk of the county commission, after such report and tabulated statement are so filed, shall give notice, by at least two publications in some weekly newspaper published in the county, that said special road district commissioners have filed with him a report of an election in such district, and a tabulated statement of the lands in the district, showing the valuations fixed by them on each tract thereof for the purposes of an assessment for road improvement voted upon at such meeting, and such notice shall state a day not less than two weeks later than the date of the first publication of such notice, upon which the county commission will be in session and will hear and consider exceptions and objections to such report and tabulated statement and to the valuations so fixed on any or all tracts of land in the district, and the county commission shall, upon said day or as soon thereafter as the business of the county commission will permit, hear and consider any objections or exceptions that may be made to such report, and at such hearing such report shall be prima facie evidence of the statements therein made, and the county commission, if no objections or exceptions are made to such report, or if it find, after considering and hearing any objections that may be so made, and any evidence that may be offered, that such special road district commissioners prior to such meeting, and at such meeting, proceeded in compliance with the law then in force, and called such meeting and gave notice thereof in compliance with the law then in force, and that the action of the landowners at such meeting was as stated in such report, the county commission shall hear and consider such objections and exceptions as may be made to such tabulated statement or to valuations fixed on lands in the district as in such tabulated statement indicated, and, after hearing and considering such objections and exceptions, and such evidence as may be offered, shall make any alterations and corrections of said tabulated statement, and of the valuations so fixed and indicated, or fix such valuations on any of such lands, as it may deem proper, and shall thereupon approve such tabulated statement, and the valuations indicated therein, and order the clerk of the county commission to annex to said tabulated statement a certificate of such approval, and thereafter such district, and the special road district commissioners thereof, and the clerk of the county commission, in making such improvement and contracting for the same, or in issuing tax bills to pay for the same, or issuing bonds or tax bills to pay such bonds, may proceed as if this law had not taken effect, and the laws hereby repealed still in effect, except that the special road district commissioners need not make out and certify to the county clerk a description of the lands in the district as required by laws hereby repealed, and the county clerk in apportioning against each tract of land in the district its share of the cost of the improvement or its share of the principal and interest on the bonds, shall use, for the purpose of making such apportionment, such tabulated statement as so approved by the commission.

(RSMo 1939 § 8729)

Prior revisions: 1929 § 8080; 1919 § 10851



Section 233.290 Dissolution of road district — not to affect validity of bonds, levy or collection of special taxes.

Effective 28 Aug 1978

Title XIV ROADS AND WATERWAYS

233.290. Dissolution of road district — not to affect validity of bonds, levy or collection of special taxes. — Whenever any owner of land within any road district organized under the provisions of sections 233.170 to 233.315 shall file with the county commission of the county in which such district may be located a petition verified by an affidavit stating that such road district has no special road district commissioners and has failed to elect special road district commissioners or that such road district has ceased to perform the functions for which it was created, the county commission shall cause five notices to be posted in conspicuous places in said district, giving notice of the filing of such petitions, and that unless cause be shown to the said county commission on a day to be named in said notices, not less than thirty nor more than sixty days from the time of posting such notices, why the said road district should not be dissolved, that the same will be dissolved; and if on the day named in such notices no party in interest shall appear and show that the said road district is performing the functions for which it was created or that it has special road district commissioners or that good cause exists why the said road districts should not be dissolved, the county commission shall, on the next meeting of the county commission make its order of record that such road district be dissolved; provided, that if any party in interest shall appear and show cause as herein provided, the county commission shall proceed to hear evidence on the matter, and if it appears to the satisfaction of the county commission that no good cause exists why such road district should not be dissolved, it shall enter its order of record that such road district be dissolved, and if contrary appear, the said petition shall be dismissed; provided further, that nothing in sections 233.170 to 233.315 shall affect the validity of any bonds that may have been issued by such road district or affect the levy or collection of any special taxes that may have been* levied or assessed against any lands within such district; provided further, after the dissolution of any such special road district the land therein shall be divided into road districts under the provisions of sections 231.010 to 231.030, 231.050 to 231.100 and 137.555 to 137.575, and any money that may be on hand to the credit of such special road district that shall not be needed to satisfy any liabilities of such special road district shall, by order of the county commission, be turned over to such new road districts in proportion to the number of acres allotted to each such new district.

(RSMo 1939 § 8730, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 8081; 1919 § 10852

*Word "been" does not appear in original rolls.



Section 233.295 Dissolution of road district — petition — notice — disincorporation of district — combining of districts, procedure (Christian, Jasper and Barry counties).

Effective 28 Aug 2017

Title XIV ROADS AND WATERWAYS

233.295. Dissolution of road district — petition — notice — disincorporation of district — combining of districts, procedure (Christian, Jasper and Barry counties). — 1. Whenever a petition, signed by the owners of a majority of the acres of land within a road district organized under the provisions of sections 233.170 to 233.315, shall be filed with the county commission of any county in which such district is situated, setting forth the name of the district and the number of acres owned by each signer of such petition and the whole number of acres in such district, the county commission shall have power, if in its opinion the public good will be thereby advanced, to disincorporate such road district. No such road district shall be disincorporated until notice is published in at least one newspaper of general circulation in the county where the district is situated for four weeks successively prior to the hearing of such petition.

2. In any county with a population of at least thirty-two thousand inhabitants which adjoins a county of the first classification which contains a city with a population of one hundred thousand or more inhabitants that adjoins no other county of the first classification, whenever a petition signed by at least fifty registered voters residing within the district organized under the provisions of sections 233.170 to 233.315 is filed with the county clerk of the county in which the district is situated, setting forth the name of the district and requesting the disincorporation of such district, the county clerk shall certify for election the following question to be voted upon by the eligible voters of the district:

­

­

­­

­

3. The petition filed pursuant to subsection 2 of this section shall be submitted to the clerk of the county no later than eight weeks prior to the next countywide election at which the question will be voted upon.

4. Notwithstanding other provisions of this section to the contrary, in any county of the first classification with more than one hundred four thousand six hundred but less than one hundred four thousand seven hundred inhabitants, any petition to disincorporate a road district organized under sections 233.170 to 233.315 shall be presented to the county commission or similar authority. The petition shall be signed by the lesser of fifty or a majority of the registered voters residing within the district, shall state the name of the district, and shall request the disincorporation of the district. If a petition is submitted as authorized in this section, and it is the opinion of the county commission that the public good will be advanced by the disincorporation after providing notice and a hearing as required in this section, then the county commission shall disincorporate the road district. This subsection shall not apply to any road district located in two counties.

5. Notwithstanding other provisions of this section to the contrary, in any county of the third classification without a township form of government and with more than thirty-four thousand but fewer than thirty-four thousand one hundred inhabitants, any petition to disincorporate a road district organized under sections 233.170 to 233.315 shall be presented to the county commission or similar authority. The petition shall be signed by the lesser of fifty or a majority of the registered voters residing within the district, shall state the name of the district, and shall request the disincorporation of the district. If a petition is submitted as authorized in this section, and it is the opinion of the county commission that the public good will be advanced by the disincorporation after providing notice and a hearing as required in this section, then the county commission shall disincorporate the road district. This subsection shall not apply to any road district located in two counties.

6. Notwithstanding other provisions of this section to the contrary, in any county of the second classification with more than fifty-four thousand two hundred but fewer than fifty-four thousand three hundred inhabitants, any petition to disincorporate a road district organized under sections 233.170 to 233.315 shall be presented to the county commission or similar authority. The petition shall be signed by the lesser of fifty or a majority of the registered voters residing within the district, shall state the name of the district, and shall request the disincorporation of the district. If a petition is submitted as authorized in this section, and it is the opinion of the county commission that the public good will be advanced by the disincorporation after providing notice and a hearing as required in this section, then the county commission shall disincorporate the road district. This subsection shall not apply to any road district located in two counties.

7. Notwithstanding other provisions of this section to the contrary, in any county, any petition to disincorporate a road district organized under sections 233.170 to 233.315 shall be presented to the county commission or similar authority. The petition shall be signed by the lesser of fifty or a majority of the registered voters residing within the district, shall state the name of the district, and shall request the disincorporation of the district. If a petition is submitted as authorized in this section, and it is the opinion of the county commission that the public good will be advanced by the disincorporation after providing notice and a hearing as required in this section, then the county commission shall disincorporate the road district. This subsection shall not apply to any road district located in two counties.

8. Notwithstanding other provisions of this section to the contrary, in any county, a petition to disincorporate a road district located in two counties organized under sections 233.170 to 233.315 shall be presented to the county commission or similar authority in each county in which the road district is located. Each petition shall be signed by the lesser of fifty or a majority of the registered voters residing within the district and county, shall state the name of the district, and shall request the disincorporation of the district. If a petition is submitted as authorized in this section, and it is the opinion of the county commission in each county in which the road district is located that the public good will be advanced by the disincorporation after providing notice and a hearing as required in this section, then the county commission in each county in which the road district is located shall disincorporate the road district. A road district located in two counties shall not be disincorporated until it is disincorporated in each county in which it is located.

9. (1) The county commission or similar authority shall have the power to combine two or more road districts organized under sections 233.170 to 233.315 upon petition signed by a majority of the commissioners in each of the road districts seeking to be combined.

(2) The petition presented to the county commission or similar authority shall set forth the request that the road districts desire to be consolidated and shall set forth the proposed name of the new road district. If a petition is submitted as authorized in this subsection, then the county commission or similar authority shall hold a public hearing at a place and time it designates after it has published notice of the hearing for four consecutive weeks in a newspaper of general circulation in the county.

(3) After such hearing, if it is the opinion of the county commission that the public good will be advanced by the consolidation of the districts, then the county commission or similar authority shall issue its order consolidating the districts and set the effective date of the consolidation in such order.

(4) Upon consolidation, the county commission or similar authority shall appoint the three initial commissioners of the consolidated district: one for a term of one year, one for a term of two years, and one for a term of three years.

(5) Upon consolidation, all assets and liabilities of the combined districts shall vest in the new consolidated district. In the event the tax levies of the combined districts are different, then the initial tax levy for the consolidated district shall be the lower of the districts that were combined until changed as provided by statute.

(6) The county commission or similar authority shall have the power to make deeds, bills of sale, or other instruments transferring the assets of the districts combined to the new consolidated district and shall have all other powers necessary to effectuate the consolidation and transfer of all assets and liabilities to the consolidated road district.*

(7) The provisions of this subsection shall not apply to any road district located in two counties.

(RSMo 1939 § 8731, A.L. 1994 H.B. 940, A.L. 2004 H.B. 895 merged with S.B. 769, A.L. 2005 H.B. 58 merged with S.B. 210, A.L. 2017 S.B. 112)

Prior revisions: 1929 § 8082; 1919 § 10853

*Word "and" appears in original rolls.



Section 233.297 Dissolution of a special road district, procedure — ballot language — land assigned to common road district, when.

Effective 28 Aug 2008

Title XIV ROADS AND WATERWAYS

233.297. Dissolution of a special road district, procedure — ballot language — land assigned to common road district, when. — 1. In lieu of the modes of dissolution set forth in section 233.290 or in section 233.295, a special road district may be dissolved by election. The dissolution procedure established under this section shall only apply to the dissolution of special road districts in counties of the fourth classification.

2. Upon presentation of a petition signed by fifty registered voters of the special road district, the county commission shall make an order that the dissolution of the special road district order that the question of dissolving the special road district shall be submitted to a vote of the people of the special road district. However no such petition may be presented until the expiration of four years from the date of establishment of the special road district or from the date of the last election seeking to expand or dissolve the special road district.

3. The question shall be submitted in substantially the following form:

Shall the ______ Special Road District be dissolved?

4. If a majority of the votes cast are in favor of the dissolution, the district shall be disincorporated and the operation of the law shall cease in that district.

5. The dissolution of the road district shall not affect the validity of any bonds issued by the road district and all levies related to such bonds shall remain in effect until such bonds are paid. Likewise, the dissolution of the road district shall not affect the validity of any special assessments or taxes levied against particular parcels or the validity of any unpaid taxes previously levied against a particular parcel.

6. Upon dissolution of a special road district pursuant to this section, the land therein shall be assigned to a new or existing common road district pursuant to chapter 231. If after payment of all debts of the special road district, there are funds left in the possession of the special road district, such funds shall be allocated proportionately to the common road districts to which the land within the former special road district were assigned based on the acreage assigned to each common road district. To the extent that funds are paid subsequent to such original allocation, other than funds connected with bond obligations under subsection 5 of this section, based on obligations assigned to particular parcels or property, such funds shall be allocated to the common road district in which such parcels or property is located.

(L. 2008 S.B. 896)



Section 233.300 Contracts not affected by disincorporation.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

233.300. Contracts not affected by disincorporation. — No dissolution of such road district shall invalidate or affect any right accruing to such road district or to any person, or invalidate or affect any contract entered into or imposed on such road district.

(RSMo 1939 § 8732)

Prior revisions: 1929 § 8083; 1919 § 10854



Section 233.305 Appointment of trustee.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

233.305. Appointment of trustee. — Whenever the county commission shall dissolve any such road district, the said county commission shall appoint some competent person to act as trustee for the road district so dissolved, and such trustee, before entering upon the discharge of his duties, shall take and subscribe an oath that he will faithfully discharge the duties of his office, and shall give bond with sufficient security to be approved by the county commission, to the use of such disincorporated road district, conditioned for the faithful discharge of his duty.

(RSMo 1939 § 8733)

Prior revisions: 1929 § 8084; 1919 § 10855



Section 233.310 Trustee, duties of.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

233.310. Trustee, duties of. — The trustee shall have power to prosecute and defend to final judgment all suits instituted by or against the road district, collect all moneys due the same, liquidate all lawful demands against the same, and for that purpose shall sell any property belonging to such road district, or so much thereof as may be necessary, and generally to do all acts requisite to bring to a speedy close all the affairs of the road district, and for that purpose, under the order and direction of the county commission, to exercise all the powers given by law to said road district.

(RSMo 1939 § 8734)

Prior revisions: 1929 § 8085; 1919 § 10856



Section 233.315 Final settlement of trustee.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

233.315. Final settlement of trustee. — When the trustee shall have closed the affairs of the road district, and shall have paid all debts due by said road district, he shall pay over to the county treasurer all money remaining in his hands, and take receipt therefor, and deliver to the clerk of such county commission all books, papers, records and deeds belonging to the dissolved road district.

(RSMo 1939 § 8735)

Prior revisions: 1929 § 8086; 1919 § 10857



Section 233.316 Boundary change certain counties, procedure — petition granted by board, when — land included within boundaries to be subject to taxation (Cass and Platte counties)

Effective 28 Aug 1992

Title XIV ROADS AND WATERWAYS

233.316. Boundary change certain counties, procedure — petition granted by board, when — land included within boundaries to be subject to taxation (Cass and Platte counties) — 1. The boundaries of any special road district in any county with a population of less than one hundred thousand inhabitants which contains all or part of a city with a population of three hundred fifty thousand or more inhabitants may be changed in the manner prescribed in this section. A change of boundaries of the special road district shall not impair or affect its organization or its rights in or to property, or any of its rights or privileges; nor shall it affect or impair or discharge any contract, obligation, lien or charge for or upon which it might be liable or chargeable had any change of boundaries not been made.

2. Fifty percent of the owners of any territory or tract of land adjacent to the special road district who own not less than fifty percent of the real estate in such territory or tract of land may file with the commissioners of the special road district a petition in writing praying that such real property be included within the district. The petition shall describe the property to be included in the district and shall describe the property owned by the petitioners and shall be deemed to give assent of the petitioners to the inclusion in the district of the property described in the petition.

3. The clerk or secretary of the board of road district commissioners shall cause notice of the filing of any petition filed pursuant to this section to be given and published in a newspaper of general circulation in the county in which the property is located, which notice shall recite the filing of such petition, the number of petitioners, a general description of the boundaries of the area proposed to be included and the prayer of the petitioners, giving notice to all persons interested to appear at the office of the board at the time named in the notice and show cause in writing why the petition should not be granted. The board shall at the time and place mentioned, or at such time or times to which the hearing may be adjourned, proceed to hear the petition and all objections thereto presented in writing by any person showing cause why the petition should not be granted. The failure of any person interested to show cause in writing why such petition shall not be granted shall be deemed as an assent on his part to the inclusion of such lands in the district as prayed for in the petition.

4. If the board deems it in the best interest of the district, it shall grant the petition, but if the board determines that some portion of the property mentioned in the petition cannot as a practical matter be served by the district, or if it deems it for the best interest of the district that some portion of the property in the petition not be included in the district, then the board shall not grant the petition. If the petition is granted, the board shall make an order to that effect and file the same with the circuit clerk; however, such order shall not be final unless and until the governing body of the county approves the boundary change.

5. The special road district shall maintain any public road located within the territory or tract of land included within the boundaries of a special road district under this section in the same manner as it maintains other roads under its jurisdiction, and in addition, such territory or tract of land so included in the district shall be subject to taxes levied by the district on all property located within the district.

(L. 1992 H.B. 1240 § 1)



Section 233.317 Expansion or extension of a road district, procedure — ballot language.

Effective 28 Aug 2008

Title XIV ROADS AND WATERWAYS

233.317. Expansion or extension of a road district, procedure — ballot language. — 1. In addition to any other mechanism established by law for the expansion or extension of a road district established under sections 233.170 to 233.315, such road district may be extended by election. The provisions of this section shall only apply to the extension of special road districts in counties of the fourth classification.

2. Upon presentation of a petition signed by not less than thirty-five registered voters in the old district and by the lesser of thirty-five registered voters or fifty percent of the registered voters in the area to be added to the road district to the county commission, the county commission shall make an order of record that the proposed extension of said road district under the provisions of this section, describing the same by its title and the date of its approval, and describing the boundaries of the district as proposed to be extended, be submitted to the voters of such proposed road district.

3. The question shall be submitted in substantially the following form:

Shall the ______ Special Road District be extended?

4. If the majority of the votes cast for and against the expansion of the road district be for its expansion, the commission shall declare the result of the vote thereon by an order of record, and shall make an order of record declaring that the road district shall be expanded to include the territory covered by the petition. If the majority of the votes be against the expansion, the territory shall remain as it was prior to the vote. Any order pursuant to this section shall take effect ten days after its entry.

(L. 2008 S.B. 896)



Section 233.320 Special road districts — organized how — by whom.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

233.320. Special road districts — organized how — by whom. — 1. In counties now operating or which may hereafter operate under township organization, whenever it is proposed to form a special road district within the limits of one or more incorporated townships, such proposed district shall be organized in the manner herein prescribed.

2. The county commission shall divide the territory within their respective counties into road districts in the manner herein prescribed, and every such district organized according to the provisions of sections 233.320 to 233.445 shall be a body corporate and possess the usual powers of a public corporation for public purposes, and shall be known and styled "______ special road district of ______ County", and in that name shall be capable of suing and being sued, of holding such real estate and personal property as may at any time be either donated to or purchased by it in accordance with the provisions of sections 233.320 to 233.445, or of which it may be rightfully possessed at the time of the passage of sections 233.320 to 233.445, and of contracting and of being contracted with as herein provided.

3. Districts so organized may be of any dimensions that may be deemed necessary or advisable, except that every district shall be included wholly within the county organizing it and shall contain at least six hundred and forty acres of contiguous territory; provided, that the county commission shall not have power to divide the territory within the corporate limits of a city having a population of one hundred and fifty thousand into such road district.

(RSMo 1939 § 8836)

Prior revisions: 1929 § 8176; 1919 § 10937



Section 233.325 Petitions — notice — remonstrances — order of county commission.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

233.325. Petitions — notice — remonstrances — order of county commission. — 1. Whenever a petition, signed by the owners of a majority of the acres of land owned by residents of the county residing within the district proposed to be organized, and setting forth the proposed name of the district, and giving the boundaries thereof and the number of acres owned by each signer and the names of other owners of land residing within such boundaries so far as known, and the number of acres owned by each so far as known, and praying for the organization of a special road district in accordance with sections 233.320 to 233.445, shall be filed in the office of the clerk of the county commission thirty days before the beginning of the next regular term of said commission, the said clerk shall give notice by at least three publications in some weekly newspaper printed in the county, or by at least five handbills put up at public places within the district, of the presentation of said petition, and of the date of the beginning of the next regular term of the county commission at which the same may be heard. Said notices shall contain the names of at least three signers of said petition and set out the boundaries of said proposed district, and shall notify all resident owners of land in said proposed district, who may desire to oppose the formation thereof to appear on the first day of such regular term of the county commission and file their written remonstrance thereto.

2. All resident landowners owning land within the proposed district may join in one remonstrance, or each such owner may file his separate remonstrance, and each remonstrance shall be in writing and shall state specifically and separately the objection or objections of the remonstrators to the formation of such proposed road district, and shall be filed in said county commission with the clerk thereof on or before the first day of said regular term.

3. On the first day of said term of the county commission, or as soon thereafter as its business will permit, the county commission shall hear such petition and remonstrance, and may make any change in the boundaries of such proposed district as the public good may require and make necessary, and if after such changes are made it shall appear to the county commission that such petition is signed or in writing consented to by the owners of a majority of all the acres of land owned by residents of the county residing within the district as so changed, the county commission shall make an order incorporating such public road district, and such order shall set out the boundaries of such district as established.

4. If no remonstrance shall have been filed, or all remonstrances filed are overruled by the county commission, the commission shall determine whether such petition has been signed by the owners of a majority of the acres of land owned by residents of the county residing within the district, and if so, shall make an order incorporating the district with the boundaries given in the petition, or such boundaries as may be set forth in an amended petition signed by the owners of a majority of the acres of land owned by residents of the county residing within the district, affected thereby; and such amended petition may be filed at any time before the making of the order establishing a road district, but the boundaries proposed for the district shall not be so changed as to embrace any land not included in the notice given by the clerk unless the owner thereof shall in writing consent thereto, or shall appear at the hearing, and is notified in an open meeting of the county commission of such fact and given an opportunity to file or join in a remonstrance.

5. Whenever an order is so made incorporating a public road district, such district shall thereupon become, by the name mentioned in such order, a political subdivision of the state for governmental purposes with all the powers mentioned in this section and such others as may be conferred by law.

(RSMo 1939 § 8837)

Prior revisions: 1929 § 8177; 1919 § 10938



Section 233.330 Commissioners of special road district, how selected — term — qualifications — vacancies, how filled.

Effective 28 Aug 1978

Title XIV ROADS AND WATERWAYS

233.330. Commissioners of special road district, how selected — term — qualifications — vacancies, how filled. — 1. At the term of the county commission in which such order is made, or at any subsequent term thereafter, the county commission shall appoint three special road district commissioners, who shall be voters of the district who shall hold their office until the second Tuesday in April thereafter. The voters of the district, at an hour and place to be fixed by said commissioners, shall elect three special road district commissioners, one of whom shall serve one year, one for two years, and one for three years, and on municipal election days each year thereafter they shall elect a special road district commissioner to take the place of the one whose term is about to expire, who shall serve three years.

2. No person shall be elected or appointed commissioner who is not a voter of the district. Any vacancy caused by resignation, death, removal from the district of a special road district commissioner or sale of all land owned by him in the district shall be filled for the unexpired term by appointment by the remaining special road district commissioners of the district. All special road district commissioners shall qualify by taking, subscribing and filing with the county clerk the oath prescribed by the constitution of this state, and that they will faithfully, honestly and impartially discharge their duties as commissioners according to law.

3. If for any reason the board of commissioners herein mentioned shall fail to call an annual election to fill a vacancy or vacancies caused by the expiration of the term of any one or more of the special road district commissioners, then the county commission is hereby authorized and required to call an election to fill said vacancy.

(RSMo 1939 § 8838, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 8178; 1919 § 10939



Section 233.332 Commissioners of special road districts in certain counties of the third classification — vacancies, how filled.

Effective 28 Aug 1997

Title XIV ROADS AND WATERWAYS

233.332. Commissioners of special road districts in certain counties of the third classification — vacancies, how filled. — Notwithstanding any provisions of section 233.330 to the contrary, in any county of the third classification with a population according to the most recent federal decennial census in excess of four thousand nine hundred and not in excess of six thousand one hundred, if a special road district commissioner resigns, dies, is no longer eligible to serve as a commissioner or the commissioner's term of office expires, then the county commission may by ordinance appoint a person to fill the vacancy or in the alternative hold an election to fill such vacancy pursuant to section 233.330. No person shall be elected or appointed who is not an eligible voter in the special road district. Any person appointed pursuant to this section shall serve a term equal in duration to that of the previous special road district commissioner replaced by such person. The county commission may appoint a county commissioner to fill such vacancy.

(L. 1997 H.B. 609 § 1)



Section 233.335 Commissioners of special road district shall organize — when — how.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

233.335. Commissioners of special road district shall organize — when — how. — 1. The special road district commissioners so appointed and qualified shall meet at such a time and place within such district as may be fixed by the county commission at the time of appointing them, or as they may in writing agree upon, and shall organize by electing one of their number president, another vice president and another secretary; provided, that by a unanimous vote of said special road district commissioners any person not a member of said board may be chosen secretary. Meetings of said special road district commissioners shall be held thereafter at such time and place as they may agree upon in writing, or the president or vice president may order.

2. The treasurer of said board shall be appointed by the special road district commissioners and before he shall enter upon the duties of his office he shall give bond in double the amount of all moneys likely to come into his hands by virtue of his office. Said bond shall be payable to the special road district, approved by the special road district commissioners, and filed with the secretary of the special road district commission, and he shall be responsible on his bond for the faithful keeping of all moneys deposited with him by reason of sections 233.320 to 233.445.

3. The president of the board shall preside at all meetings thereof; he shall sign the minutes and records of the board, and all warrants that may be drawn upon the treasury for the payment of any money out of the treasury on account of the funds belonging to said district, and exercise a general supervising control over the work of such commissioners and in a general way may do all acts and things that the said board may empower him to do; and such others as may be authorized by law. During absence of the president from the county, or from any meeting of the board, the vice president shall perform the duties herein conferred upon the president.

4. The secretary shall carefully keep a true record of all warrants drawn on the treasurer, and all written contracts that may be entered into on behalf of the district, shall attest such warrants and the execution of such contracts, keep minutes of meetings of the board, and perform such other duties as the law may require.

5. All money paid to the treasurer of the special road district shall be placed to the credit of the district and shall be paid out only on warrants signed by the president or vice president and attested by the secretary, except as may be otherwise authorized by law.

(RSMo 1939 § 8839)

Prior revisions: 1929 § 8179; 1919 § 10940



Section 233.340 Tools and machinery, delivery to commissioners of special road district — powers and duties — concurrent jurisdiction with special road subdistrict, when.

Effective 30 May 1990, see footnote

Title XIV ROADS AND WATERWAYS

233.340. Tools and machinery, delivery to commissioners of special road district — powers and duties — concurrent jurisdiction with special road subdistrict, when. — 1. The township board of trustees shall, upon the organization of such special road district commissioners, cause all tools and machinery used for working roads belonging to the districts and parts of districts formerly existing and composed of territory embraced within the incorporated district to be delivered to the special road district commissioners, for which such commissioners shall give receipt, and such commissioners shall keep and use such tools and machinery for constructing and improving public roads and bridges.

2. The township boards shall also cause the township treasurer to pay over to the treasurer of the special road district all moneys in his hands belonging to the district or districts that have been merged into the special road district whenever the board of special road district commissioners of such special road district shall make demand therefor.

3. Except as provided in subsection 4 of this section, the special road district commissioners shall have sole, exclusive and entire control and jurisdiction over all public highways, bridges and culverts, other than those controlled by the highways and transportation commission, within the district, to construct, improve and repair such highways, bridges and culverts, and shall have all the power, rights and authority conferred by law upon road overseers, and shall at all times keep such roads, bridges and culverts in as good condition as the means at their command will permit, and for such purpose may employ competent people and road equipment at such compensation as they shall agree upon; rent, lease or buy road equipment, implements, tools and machinery; all kinds of motor power, and all things needed to carry on such work, except that the special road district commissioners may have such road work, or bridge or culvert work, or any part thereof, done by contract, under such regulations as the special road district commissioners may prescribe.

4. Any special road subdistrict established under the provisions of sections 233.500 to 233.520 shall have concurrent control and jurisdiction over all public highways, bridges and culverts, other than those controlled by the highways and transportation commission, within the boundaries of the special road subdistrict with any special road district containing land within the boundaries of the special road subdistrict. The special road subdistrict may contract with the special road district to use the tools and machinery described in subsection 1 of this section.

(RSMo 1939 § 8840, A.L. 1990 S.B. 479 & 649)

Prior revisions: 1929 § 8180; 1919 § 10941

Effective 5-30-90



Section 233.345 Commissioners of special road district may issue bonds — election required — limitations — form of ballot.

Effective 28 Aug 1990

Title XIV ROADS AND WATERWAYS

233.345. Commissioners of special road district may issue bonds — election required — limitations — form of ballot. — 1. The special road district commissioners of districts so incorporated shall have power to issue road and bridge bonds for and on behalf of their respective districts, payable out of funds derived from taxation of all property taxable therein, to an amount, including existing indebtedness payable out of funds so derived not exceeding five percent of the assessed valuation of such property to be ascertained by the assessment next before the last assessment for state and county purposes. Such bonds to be issued in denominations of one hundred dollars or some multiple thereof, to bear interest at not exceeding the rate per annum permitted by law, and to become due in not exceeding twenty years after the date of such bonds.

2. Whenever the board of special road district commissioners of such road district propose to issue such bonds, they shall order the question to be submitted to the voters of the district. The notice of election shall state the amount of bonds to be issued.

3. The result of the submission of the question shall be entered upon the records of the district. If it shall appear that the constitutionally required percentage of the voters voting on the question shall have voted in favor of the issue of the bonds, the commissioners shall order and direct the execution of the bonds for and on behalf of such district and provide for the levy and collection of a direct annual tax upon all the taxable property in the district sufficient to provide for the payment of the principal and interest of the bonds so authorized as they respectively become due.

4. The question shall be submitted in substantially the following form:

Shall the ______ special road district of ______ County issue bonds in the amount of ______ dollars?

5. The board of special road district commissioners shall not sell the bonds for less then ninety-five percent of the par value thereof and the proceeds shall be paid over to the treasurer of the special road district and disbursed on warrants drawn by the president or vice president of the board of commissioners and attested by the secretary. The proceeds of the sale of such bonds shall be used for the purpose only of paying the cost of holding such election, and constructing, repairing and maintaining bridges and culverts within the district, and working, repairing, maintaining and dragging public roads within the district.

(RSMo 1939 § 8843, A.L. 1978 H.B. 971, A.L. 1990 H.B. 1621)

Prior revisions: 1929 § 8183; 1919 § 10944



Section 233.350 Petitions for road improvement — proceedings.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

233.350. Petitions for road improvement — proceedings. — 1. Whenever, in any road district so incorporated a petition signed by the owners of a majority of the acres of the land owned by residents of the county residing within the district that is within one-half mile of a public road or a part of a public road in the district, is delivered to the president or secretary of the board of special road district commissioners of the district praying that such public road or part of a public road be permanently improved and the cost of the improvement assessed against all lands in the district, and stating therein the points between which the improvement is desired, and the nature and kind of improvement desired, and stating the number of installments, not exceeding fifteen, in which they desire that such cost be payable, said special road district commissioners shall procure, prepare, or cause to be prepared, a map of the district and have such public road or part of a public road indicated thereon, and shall prepare, or cause to be prepared, a profile of such public road or part of public road, and plans and specifications for the improvement of such roads or parts of public roads and an estimate of the cost of making such improvements. Such map, profile and plan and specifications, or a copy thereof, and such estimate shall, upon the completion thereof, be submitted to the state highway engineer for approval, who shall approve the same or so revise them that they will meet with his approval, or prepare such plans and specifications and estimate as will meet with his approval, and return to the commissioners said map and profile, or a copy thereof, and such plans and specifications and estimate of the cost of such improvements as he may prepare or approve.

2. And said special road district commissioners shall fix a fair and impartial valuation on each tract of land within said district independent of the buildings thereon, and prepare a list of the lands within the district, and indicate in such list the valuation so fixed upon each tract of land and what tracts lie within one-half mile of said public road or a part of public road, and what tracts, if any, at a greater distance than one-half mile and less than one mile, and what tracts, if any, at a greater distance than one mile and less than one and one-half miles, and what tracts, if any, at a greater distance than one and one-half miles.

3. If said special road district commissioners cannot agree upon the valuation to be so fixed upon any tract of land in the district, they shall arrive at the value thereof by adding together the valuation placed thereon independent of the buildings thereon by each of the special road district commissioners and dividing the total thereof by three.

4. Said special road district commissioners, upon completion of such list of lands, shall annex a certificate thereto that they believe the same to be correct, and they shall acknowledge execution of such certificate as deeds of real estate are required to be acknowledged; and upon completion of such list of lands, and annexing such certificate and receiving from the state highway engineer plans and specifications prepared or approved by him for the improvement of said public roads or part of a public road, and an estimate prepared or approved by him of the cost of such improvements, the special road district commissioners shall file such petition and said list of lands, and said map and profile or copy thereof, and the plans and specifications and estimate prepared or approved by the state highway engineer, with the clerk of the county commission, who shall thereupon give notice, by at least two publications in some weekly newspaper published in the county, that said special road district commissioners have filed with him a petition, purporting to be signed by landowners residing within said district, for improvement of a public road or a part of a public road in said district, and plans and specifications for such improvements and an estimate of the cost thereof, and a list of the lands in the district in which is indicated the valuation fixed by them on each tract of said lands independent of buildings thereon, and such notice shall state a day, not less than two weeks later than the date of the first publication of such notice, upon which the county commission will be in session and will consider protests against such improvement and objections and exceptions to such petition and such list of lands and the valuation of therein indicated. Should the county commission fail for any cause to be in session on the day stated in such notice, the clerk shall give a new notice appointing some other day for the consideration of such protests, objections and exceptions.

(RSMo 1939 § 8844)

Prior revisions: 1929 § 8184; 1919 § 10945



Section 233.355 Protests and objections to be considered by the county commission — order of the county commission.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

233.355. Protests and objections to be considered by the county commission — order of the county commission. — 1. Anyone owning land within one-half mile of such public road or part of public road may, at any time before the day the county commission, as stated in such notice, is to consider protests, objections and exceptions, file with the clerk of the county commission written protest against the improvements of said public road or part of public road. Such protest shall be signed by the party protesting, and describe the land owned by him that is within such district and within one-half mile of said public road or part of public road, and the number of acres thereof; and anyone interested in land in the district may show any reason there may be why such public road or part of public road cannot be so improved and the cost thereof charged against the lands in the district.

2. The county commission on said day, or as soon thereafter as the business of the county commission will permit, shall consider said petition and any such protests as may have been so filed to improving such public road or part of public road; and any reason that may be shown why such public road or part of public road cannot be so improved and the cost thereof charged against the lands in the district. Such petition shall be prima facie evidence of the allegations contained therein.

3. If any protests have been so filed and the county commission finds after a hearing that such protests have been so filed by owners of a majority of the acres of land owned by residents of the county residing within the district that is within one-half mile of said public road or part of road; or if sufficient reason should be shown to the county commission why such public road or part of road cannot be so improved and the cost thereof charged against the lands in the district, it shall dismiss said petition. But if the county commission finds that such protests have not been so filed by the owners of a majority of the acres of land owned by residents of the county residing within the district within one-half mile of said public road or part of a public road, and fails to find that sufficient reason has been shown why such public road cannot be so improved and the cost thereof charged against the lands in the district, and the county commission finds that such public road or part of a public road has been lawfully established as such and that the clerk of the county commission gave notice as required by sections 233.320 to 233.445 of the filing with him of said petition, plans, specifications and estimate, and list of the lands in the district, the county commission shall consider said list of lands, and hear and consider any objection and exceptions that may be made thereto or to any valuations therein indicated. Such hearing may be continued from time to time as the ends of justice may require.

4. After consideration of all such objections and exceptions, if any, and hearing such evidence as may be offered, the county commission shall make any alterations and corrections in the list of lands and in the valuations fixed by the commissioners on any lands in the district, or fix such valuations on the lands in the district as it may deem proper, and shall thereupon approve such list of lands, and order the clerk of the county commission to annex to said list of lands a certificate of such approval; and the county commission shall ascertain and declare the estimated cost of such improvement as appearing by the estimate prepared or approved by the state highway engineer, the cost and expense incurred by the commissioners in the preparations of such plans, specifications, estimate, map and profile, and said list of lands, and a reasonable attorney's fee for such petitioners, and the probable working, administrative and incidental expenses that may be incurred in so improving said public road or part of a public road, and procuring, collecting, and paying the cost thereof, and shall order that a special tax for the aggregate amount thereof, plus ten percent of said aggregate amount for emergencies, be assessed against the lands in the district, and that such public road or part of public road be improved in accordance with the plans and specifications so filed with the clerk of the county commission, and the commission shall ascertain and state in such order the number of installments stated in such petition in which the petitioners desire that the cost of such improvement be payable.

(RSMo 1939 § 8845)

Prior revisions: 1929 § 8185; 1919 § 10946



Section 233.360 Special tax — how apportioned.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

233.360. Special tax — how apportioned. — Such special tax shall be apportioned against the lands in the district in the following manner: For the purpose of such apportionment, lands appearing by said list of lands as approved by the county commission to be within one-half mile of said public road or part of public road, shall be given the valuation thereof indicated by said list, and lands more than one-half mile from and within one mile of said public road or part of public road, seventy-five percent of the valuations thereof indicated by said list, and lands more than one mile and within one and one-half miles, fifty percent, and all over one and one-half miles, twenty-five percent of such valuations thereof; and the amount of the special tax assessed against each tract of land shall be such that the ratio between the amount assessed against each tract and the amount assessed against all of such tracts shall be the same as between the value so given each tract and the aggregate of the values so given all tracts in the district.

(RSMo 1939 § 8846)

Prior revisions: 1929 § 8186; 1919 § 10947



Section 233.365 Tracts of land regarded within same distance as major portion.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

233.365. Tracts of land regarded within same distance as major portion. — In road districts so incorporated, each tract of land for forty acres, according to a government survey, and each of the smallest subdivisions of land that has been lawfully platted, and each separate tract of less than forty acres, shall, for the purpose of sections 233.320 to 233.445, be regarded as within one-half mile of any public road or part of public road, if the major portion thereof is within one-half mile; and over one-half mile and less than a mile if the major portion thereof is over one-half mile and less than one mile; and over one mile and less than one and one-half miles, if the major portion thereof is over one mile and less than one and one-half miles; and over one and one-half miles if the major portion thereof is over one and one-half miles.

(RSMo 1939 § 8852)

Prior revisions: 1929 § 8192; 1919 § 10953



Section 233.370 Special tax payable in one installment — special tax bills.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

233.370. Special tax payable in one installment — special tax bills. — 1. Whenever a special tax is so ordered, and the county commission states in the order that the petitioners desire that the cost of the improvements be payable in one installment, the clerk of the county commission shall make out a special separate tax bill against each tract of land in the district for the amount so assessable against it. Each of such special tax bills shall be in favor of such road district, shall be numbered, and shall state the date of the order of the county commission pursuant to which the improvement is to be made and describe the tract of land against which it is issued and state the amount so assessed against such tract of land, and shall be signed by the president or vice president of the district and be attested by the clerk of the county commission.

2. The clerk of the county commission shall procure and keep a suitable record book and record therein an abstract or description of each of said special tax bills and shall deposit such special tax bills with the district treasurer, and cause notice to be given by one publication in a newspaper published in the county, that special tax bills in favor of said road district have been issued pursuant to an order to the county commission, giving the date of such order, and delivered to district treasurer to whom payment thereof may be made.

3. Each of such special tax bills shall constitute a lien upon the land described therein, for the amount thereof and such interest as may accrue thereon, and all costs in collecting the same, including a reasonable attorney's fee to be fixed by the county commission and taxed as costs in any action brought to enforce payment; which lien shall be paramount to all other liens except that of the state for general state, county, school and road taxes. Each of such special tax bills as are not paid at the expiration of thirty days after the date of such order, shall thereafter bear interest at the rate of eight percent per annum.

4. The district treasurer shall receive payment of such special tax bills and keep a record of each payment and of the name of the party making same, and shall cancel such special tax bills as they are paid, and shall give such districts credit for the amount of each payment to him on a special account kept with said district of payments to him on account of such tax bills, indicating therein the amounts paid as principal of such special tax bills and the amount paid as interest. Whenever any of such tax bills have been cancelled by the district treasurer and is exhibited to the clerk of the county commission, or the district treasurer reports payment of any such special tax bills to the clerk of the county commission, he shall note the payment thereof in said record book.

5. If any such special tax bills be unpaid at the expiration of thirty days after the date of such order, the special road district commissioners may borrow money not exceeding the aggregate amount of such special tax bills as are then unpaid, and at a rate of interest not exceeding eight percent per annum, and as such unpaid special tax bills are paid, shall draw warrants on the district treasurer for the amount of such payment to pay whatever may be so borrowed, with interest thereon; but neither the road district nor the special road district commissioners shall be obligated to pay whatever may be so borrowed, or interest thereon, except out of the collections of such unpaid special tax bills. Money so borrowed shall be deposited with the district treasurer to the credit of such road district.

6. If any such special tax bills be unpaid at the expiration of six months after the date of such order, the special road district commissioners may, and if any are unpaid at the expiration of twelve months after such date, they shall cause suits to be instituted for foreclosure of the lien thereof. Such suits shall be instituted in the circuit court of the county, by any attorney the special road district commissioners may designate and to whom they shall order the district treasurer to deliver such unpaid special tax bills. The road district shall be plaintiff in such suits and any or all parties having an interest in the property to be affected thereby may be made defendants. In all such suits, each special tax bill shall be prima facie evidence of a valid lien in favor of the district, and upon the land described therein, for the amount stated therein. In all suits so instituted, there shall be taxed as costs in favor of the attorney instituting the suit, a reasonable attorney's fee to be fixed by the court.

7. All moneys collected on special tax bills and all money the special road district commissioners may so borrow, and all interest that may accrue thereon while on deposit in any depositary, shall be used, and warrants drawn on the treasurer therefor, for the following purposes only: To pay the cost and expense incurred by the special road district commissioners, as found by the county commission, in the preparation of such plans, specifications, estimate, map and profile, and said list of lands, and a reasonable attorney's fee, as found by the county commission, for such petitioners, and to pay the cost of improving said public road or part of public road in accordance with the plans and specifications so filed with the clerk of the county commission and such working, administrative and incidental expenses, not otherwise provided for by law, as may be incurred in making such improvement and in procuring, collecting and paying the cost of such improvement, and the balance, if any, shall be used in paying expenses of maintaining such improvement, but if any money should be borrowed by the special road district commissioners, it shall be repaid, with interest thereon, out of the collections of such special tax bills as were unpaid at the time such money was borrowed.

(RSMo 1939 § 8847)

Prior revisions: 1929 § 8187; 1919 § 10948



Section 233.375 Special tax payable in installments — interest — special assessments.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

233.375. Special tax payable in installments — interest — special assessments. — 1. Whenever a special tax is so ordered and the county commission ascertains and recites in such order that the petitioners stated in their petition that they desire that the cost of the improvement be payable in more than one installment the special tax ordered assessed shall be payable in the number of installments, not exceeding fifteen, so found to be desired, which installments shall be equal, and each tract of land in the district shall be charged with interest which shall be apportioned against the lands in the district by the same rule of apportionment as the principal special tax.

2. The payments of such installments, and such interest charge and the payments thereof, shall be as follows:

(1) If such order is made on or after the first day of January and before the first day of November of any year, the first installment shall be payable on the thirty-first day of December following the date of such order, with interest on the principal of the tax, at the rate of six percent per annum, from the date of such order until the first day of April after the date such installment becomes payable, and one installment shall become payable on the thirty-first day of each December thereafter with interest at such rate on the portion of the principal tax then unpaid, from the thirty-first day of the previous December until the first day of the following April, until the entire tax is paid.

(2) If such order is made on or after the first day of November of any year, the first installment of such special tax shall be payable on the thirty-first day of December of the next year after the date of such order, with interest at such rate on the principal tax from the date of such order until the first day of April after the date such first installment becomes payable, and thereafter an installment shall be payable on the thirty-first day of each December, with interest at such rate on the principal tax then unpaid, from the thirty-first day of the previous December to the first day of the following April, until the entire principal of the tax is paid.

(RSMo 1939 § 8848)

Prior revisions: 1929 § 8188; 1919 § 10949



Section 233.380 Special tax bills — issuance — form — collection.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

233.380. Special tax bills — issuance — form — collection. — 1. The clerk of the county commission, after such order is made, shall procure a suitable special tax record book and therein charge each tract of land in the district with the special tax chargeable against it and the charges as interest, and indicate therein the date each installment becomes payable, and the amount of each installment, and the date each charge as interest becomes payable and the amount thereof.

2. Thereafter he shall make out and deliver to the county collector for collection, not less than thirty days before any installment becomes payable, a separate special tax bill against each tract of land in the district for the amount of the installment charged or chargeable against it and so becoming payable and the amount payable as interest with such installment. Each of such special tax bills shall be in favor of such road district, shall be numbered, and shall state the date of the order of the commission ordering the assessment, and describe, using abbreviations, the tract of land against which it is issued. Each of such special tax bills shall constitute a lien upon land described therein, for the amount thereof and all interest and penalties that may accrue thereon and all cost in collecting the same, including reasonable attorney's fee to be fixed by the court and taxed as costs in any action brought to enforce payment, which lien shall be paramount to all other liens except of the state for general state, county, school and road taxes. Each of such special tax bills as are not paid on the day they become payable shall have added thereto a penalty equal to two percent of the total amount payable thereon, and thereafter a like penalty, on the first day of each month, until paid.

3. The county collector shall receive payment of such special tax bills and keep a record of each payment and the name of the party making same, and shall cancel such special tax bills as they are paid. Whenever any of such tax bills have been so cancelled by the county collector and is exhibited to the clerk of the county commission, or the county collector reports payment of any such tax bills to the clerk of the county commission, he shall note the payment thereof in such special tax record book.

4. The county collector shall pay to the treasurer of the special road district all money collected on said special tax bills and the treasurer of the special road district shall give such district credit therefor on a special account kept with said district on account of collections on said tax bills, indicating therein the amount paid as principal, and the amount paid as interest and penalties.

(RSMo 1939 § 8848)

Prior revisions: 1929 § 8188; 1919 § 10949



Section 233.385 Suits to foreclose liens of special tax bills.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

233.385. Suits to foreclose liens of special tax bills. — If any such special tax bills be unpaid on the first day of February after becoming payable, the commissioners shall cause suits to be instituted for foreclosure of the lien thereof. Such suits shall be instituted in the circuit court of the county by any attorney the commissioners may designate and to whom they shall order the county collector to deliver such unpaid special tax bills. The road district shall be plaintiff in such suits and any and all parties having an interest in the property to be affected thereby may be made defendants. In such suits, each special tax bill shall be prima facie evidence of a valid lien in favor of the district, and upon the land described therein, for the amount stated therein. In every suit so instituted there shall be taxed as costs, in the favor of the attorney instituting the suit, a reasonable attorney's fee, to be fixed by the court.

(RSMo 1939 § 8848)

Prior revisions: 1929 § 8188; 1919 § 10949



Section 233.390 Special assessment bonds to be issued.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

233.390. Special assessment bonds to be issued. — 1. The commissioners of the special road district, after such order is made, shall issue special assessment bonds of the district for an amount not exceeding ninety percent of the total amount of the tax so ordered, in denominations of not less than one hundred dollars, having some convenient date, and bearing interest from such date at a rate not to exceed six percent per annum. The interest on such bonds shall be payable on the first days of each April and October after said date, until all of said bonds are paid. Said bonds shall be payable in the same number of installments, which need not be equal, as the special tax so ordered, one of which shall become due and payable on the first day of April after each installment of such tax becomes payable. Both principal and interest shall be payable at some convenient banking house or trust company's office to be named in said bonds.

2. Said bonds shall be signed by the president of the road district and attested by the county clerk, who shall, before the delivery thereof register the same in a suitable book for that purpose. After such bonds are so registered, they shall be presented to the state auditor for registration, who shall register the same as bonds are required by law to be registered. Such bonds after being so registered by the state auditor shall be deposited with the district treasurer in whose custody they shall remain until disposed of as authorized by sections 233.320 to 233.445; and such bonds after being so registered by the state auditor shall be eligible as good and lawful securities for any and all purposes that bonds issued under the provisions of sections 242.010 to 242.690, and sections 243.010 to 243.540, are made so eligible and by sections 108.240 to 108.300, and county commissions of this state may invest school funds or other trust funds that may be under their control in said bonds at their par value.

(RSMo 1939 § 8848)

Prior revisions: 1929 § 8188; 1919 § 10949



Section 233.395 Sale of bonds — payment — application of proceeds of bonds and special tax bills.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

233.395. Sale of bonds — payment — application of proceeds of bonds and special tax bills. — 1. The commissioners of the special road district may sell any of said bonds, at public or private sale, for not less than ninety-five percent of their face value.

2. Such bonds shall be payable and collectible only out of moneys derived from such special tax bills and from the sale of such bonds, and interest that may accrue on funds so derived, while on deposit with any depositary, and the district treasurer shall hold in reserve, for payment of interest on such bonds, a sufficient amount of money so derived that may come into his hands in excess of the amount then necessary to pay all bonds and interest then past due, to pay all interest that will become payable before the next installment of such special tax becomes payable, and three percent of the principal amount of the bonds not then due, and the district treasurer shall, whenever any of said bonds or interest thereon become due, apply such money as may be in his custody and applicable thereto or that may thereafter come into his custody and be applicable thereto to payment of such bonds and interest as may be due and unpaid.

3. All money derived from such special tax bills, shall be used in paying said bonds and the interest thereon, except that money may be collected on such tax bills, in excess of the amount necessary to pay all bonds then past due, and such bonds and interest as will become payable before another installment of such special tax becomes payable may, less an amount equal to three percent of the principal amount of the bonds not then due, be used for other purposes as herein authorized.

4. The district treasurer shall, as such bonds are sold, deliver them to the purchaser thereof upon being ordered to do so by the commissioners and being paid the price therefor, and as such bonds are paid shall cancel them and deliver them to the clerk of the county commission.

5. All money derived from the sale of said bonds, except such portion thereof as is required to be reserved to meet interest payments, and all money collected on such special tax bills that may, as by this section authorized, be used for purposes other than the payment of such bonds and interest thereon, and all interest that may accrue on moneys so derived while deposited with any depositary and not required to be used in paying said bonds or interest thereon, shall be used, and warrants drawn on the treasurer therefor, for the following purposes only: To pay the cost and expense incurred by the special road district commissioners, as found by the county commission, in the preparation of such plans, specifications, estimate, map and profile, and said list of lands, and a reasonable attorney's fee, as found by the commission, for such petitioners, and to pay the cost of improving said public road or part of public road in accordance with plans and specifications so filed with the clerk of the county commission, and such working, administrative and incidental expenses, not otherwise provided by law, as may be incurred in making such improvement, and the balance, if any, shall be used in paying expenses of maintaining such improvement.

(RSMo 1939 § 8848)

Prior revisions: 1929 § 8188; 1919 § 10949



Section 233.400 Partial payments of special tax bills — correction of errors.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

233.400. Partial payments of special tax bills — correction of errors. — 1. District treasurers and collectors may receive and receipt for partial payments of special tax bills they may have for collection, but not cancel any such tax bills until receiving full payment thereof.

2. Whenever the owner of any tract of land against which a special tax has been ordered desires to divide, or has divided, such tract into two or more tracts, the county commission shall, upon his application, make an apportionment of the special tax against the entire tract, against the tracts into which it is divided, and when special tax bills are thereafter issued, a separate bill shall issue, in accordance with such apportionment, against each of the tracts into which the tract is divided.

3. Special tax bills issued under sections 233.320 to 233.445 shall not be void by reason of errors therein, but shall be valid for such amount and to such extent as they should have been issued for, and the county clerk may at any time correct any error that may be found in any such special tax bills.

(RSMo 1939 § 8849)

Prior revisions: 1929 § 8189; 1919 § 10950



Section 233.405 Contracts for improvements.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

233.405. Contracts for improvements. — 1. Whenever an order for improvement is made, the commissioners of the district shall, in the name of the district, enter into a written contract with the lowest and best bidder for making such improvement in compliance with such order. Such contract shall require that the work be completed within a certain time, and shall provide a penalty for each day beyond said time said work remains uncompleted, and said commissioners shall require said contractor to enter into a bond, to be approved by the commissioners, for the full performance of said contract, and payment for all labor and material used or employed in the performance of such contract.

2. Said special road district commissioners may advertise for bids for such contract in any manner they choose; and the contract shall in no case be let to any special road district commissioner, nor shall any special road district commissioner, directly or indirectly, have any pecuniary interest therein other than the performance of his official duties as herein required.

3. Said contract shall in no case provide for the payment of a sum in excess of the estimated cost of the work, as found by the commission, plus ten percent thereof, and shall not provide for payment of exceeding eighty percent of the value of the work actually performed and materials furnished until the entire improvement is completed.

4. As payments to the contractor become payable by the terms of the contract, the commissioners shall cause warrants to be drawn on the district treasurer therefor.

(RSMo 1939 § 8850)

Prior revisions: 1929 § 8190; 1919 § 10951



Section 233.410 Title of lands — how considered.

Effective 28 Aug 1983

Title XIV ROADS AND WATERWAYS

233.410. Title of lands — how considered. — If it shall appear that any land within the district so incorporated has been conveyed by mortgage or deed of trust, the mortgagor or owner of the equity of redemption, or if any land shall be owned by a minor, his conservator, or if any land shall have been conveyed or devised to a trustee to be held by him for the use or benefit of another for a number of years or during the life of such other, the trustee, or if any lands shall be held by any widow as a homestead or dower, then the widow and adult heirs, shall be deemed and held to be the owner of such land within the meaning of sections 233.320 to 233.445.

(RSMo 1939 § 8851, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 § 8191; 1919 § 10952



Section 233.415 State roads — cost of improving and upkeep — how paid.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

233.415. State roads — cost of improving and upkeep — how paid. — Whenever any road or highway in said special road district shall be designated and approved by the state transportation department as a state road, then the state shall pay at least one-half of the expense of constructing or improving said state road, and the procedure for obtaining such state aid shall be the same as is now or may hereafter be provided by law for the obtaining of state aid in other road districts of the state.

(RSMo 1939 § 8853)

Prior revisions: 1929 § 8193; 1919 § 10954



Section 233.420 Compensation of collector, county clerk and commissioners of special road district.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

233.420. Compensation of collector, county clerk and commissioners of special road district. — 1. Township or county collectors shall receive for collecting special tax bills authorized by sections 233.320 to 233.445 the same compensation as if collected as county taxes.

2. Clerks of county commissions shall receive, for issuing and attesting each special tax bill issued under sections 233.320 to 233.445, six cents; for recording an abstract or description of each such tax bill, five cents; for making the record of a special tax payable in installments, four cents for each tract of land against which such tax is assessed; for attesting special assessment bonds issued under sections 233.320 to 233.445 and registering the same, twenty cents for each bond; for any other service performed under sections 233.320 to 233.445, such compensation as may be fixed by law, and if not fixed by law, such as may be fixed by the county commission.

3. Commissioners of road district incorporated under sections 233.320 to 233.445 shall receive no compensation for their services, but shall be paid any and all expense they may incur in transacting business of the district, including reasonable attorney's fees.

(RSMo 1939 § 8854)

Prior revisions: 1929 § 8194; 1919 § 10955



Section 233.425 Dissolution of road district — petition — notice.

Effective 07 Feb 1994, see footnote

Title XIV ROADS AND WATERWAYS

233.425. Dissolution of road district — petition — notice. — Whenever a petition, signed by the owners of a majority of the acres of land owned by residents of the county residing within the district organized under the provisions of sections 233.320 to 233.445, shall be filed with the county commission of any county in which such district is situated, setting forth the name of the district and the number of acres owned by each signer of such petition and the whole number of acres in such district, the county commission shall have power, if in its opinion the public good will be thereby advanced, to disincorporate such road district. No such road district shall be disincorporated until notice is published in at least one newspaper of general circulation in the county where the district is situated for four weeks successively prior to the hearing of such petition.

(RSMo 1939 § 8855, A.L. 1993 S.B. 194, A.L. 1994 H.B. 940)

Prior revisions: 1929 § 8195; 1919 § 10956

Effective 2-7-94



Section 233.430 Contracts not affected by disincorporation.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

233.430. Contracts not affected by disincorporation. — No dissolution of such road district shall invalidate or affect any right accruing to such road district or to any person, or invalidate or affect any contract entered into or imposed on such road district; provided further, that nothing in sections 233.320 to 233.445 shall be construed to in any way interfere with the organization of special road districts now organized or being organized under the laws repealed by sections 233.320 to 233.445.

(RSMo 1939 § 8856)

Prior revisions: 1929 § 8196; 1919 § 10957



Section 233.435 Appointment of trustee.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

233.435. Appointment of trustee. — Whenever the county commission shall dissolve any such road district, the said county commission shall appoint some competent person to act as trustee for the road district so dissolved, and such trustee, before entering upon the discharge of his duties, shall take and subscribe an oath that he will faithfully discharge the duties of his office, and shall give bond with sufficient security to be approved by the county commission, to the use of such disincorporated road district, conditioned for the faithful discharge of his duty.

(RSMo 1939 § 8857)

Prior revisions: 1929 § 8197; 1919 § 10958

(1960) Individual judges of county court held proper parties defendant in mandamus action to compel appointment of successor trustee to liquidate affairs of dissolved special road district. State ex rel. Heath v. County Court of New Madrid Co. (A.), 331 S.W.2d 289.



Section 233.440 Trustee, duties of.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

233.440. Trustee, duties of. — The trustee shall have power to prosecute and defend to final judgment all suits instituted by or against the road district, collect all money due the same, liquidate all lawful demands against the same, and for that purpose shall sell any property belonging to such road district or so much thereof as may be necessary, and generally to do all acts requisite to bring to a speedy close all the affairs of the road district, and for that purpose, under the order and direction of the county commission, to exercise all the powers given by law to said road district.

(RSMo 1939 § 8858)

Prior revisions: 1929 § 8198; 1919 § 10959



Section 233.445 Final settlement of trustee.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

233.445. Final settlement of trustee. — When the trustee shall have closed the affairs of the road district, and shall have paid all debts due by said road district, he shall pay over to the county treasurer all money remaining in his hands, and take receipt therefor, and deliver to the clerk of such county commission all books, papers, records and deeds belonging to the dissolved road district.

(RSMo 1939 § 8859)

Prior revisions: 1929 § 8199; 1919 § 10960



Section 233.450 Board of commissioners for special road district and county commissions for townships may issue bonds.

Effective 28 Aug 1945

Title XIV ROADS AND WATERWAYS

233.450. Board of commissioners for special road district and county commissions for townships may issue bonds. — The board of commissioners of any special road district organized and incorporated under the provisions of sections 233.010 to 233.165, for and on behalf of such district, and the county commissions of the several counties under township organization on behalf of any township in their respective counties, are hereby authorized to issue road bonds to an amount, including existing indebtedness, not exceeding five percent of the value of the taxable tangible property of such special road district or township, as the case may be, as shown by the last completed assessment for state and county purposes. Such bonds shall be issued in denominations of one hundred dollars, or some multiple thereof, to bear interest at not exceeding six percent per annum, payable semiannually and to become due and payable at such times as the board of commissioners or county commissions shall determine by order of record, not exceeding twenty years from date of issue.

(RSMo 1939 § 8609, A.L. 1945 p. 1499)

Prior revisions: 1929 § 7960; 1919 § 10747

CROSS REFERENCE:

Refunding of bonded indebtedness, procedure, 108.140 to 108.160



Section 233.455 Election to be held, when — levy and collection of tax, procedure — applicability of other laws.

Effective 28 Aug 1978

Title XIV ROADS AND WATERWAYS

233.455. Election to be held, when — levy and collection of tax, procedure — applicability of other laws. — 1. Whenever the board of commissioners of any special road district proposes to issue bonds for road purposes, they shall order the submission of the question to the voters and whenever twenty voters of any township shall file with the clerk of the county commission wherein the township is located a petition in writing asking that bonds for road purposes be issued for and on behalf of such township, it shall be the duty of the county commission to order the submission of the question to the voters.

2. The notice of election, in either case, shall state the amount of bonds to be issued.

3. The result of the submission of the question shall be entered upon the records of such county commission or the board of commissioners. If it shall appear that two-thirds of the voters voting on said question shall have voted in favor of the issuance of said bonds, the board of commissioners of the special road district, or the county commission, as the case may be, shall order and direct the execution of the bonds for and on behalf of such special road district or township, and shall provide for the levy and collection of a direct annual tax upon all the taxable property in said district or township sufficient to provide for the payment of the principal and interest of the bonds so authorized as they respectively become due.

4. It shall be the duty of the clerk of the board of commissioners on or before the first day of May in each year, or the state auditor immediately thereafter, in case the clerk of the board of commissioners should fail or neglect, on or before the first day of May of each year, so to do, to certify to the county commission of the county, or counties, wherein such road district is situated, the amount of money that will be required during the next succeeding year to pay interest falling due on bonds issued and the principal of bonds maturing during such year.

5. On receipt of such certificate it shall be the duty of the county commission, or commissions, at the time it makes the levy for state, county, school and other taxes, to, by order made, levy such a rate of taxation upon the taxable property in the road district, in such county or counties, as will raise the sum of money required for the purposes aforesaid. On such order being made it shall be the duty of the clerk of the county commission, or commissions, to extend such rate of taxation upon the tax books, against all of the taxable property in the district in such county or counties, and the same shall be collected by the collector of the revenue at the time and in the manner, and by the same means as state, county, school and other taxes are collected.

6. At the time the county commission is required to determine and levy the rate of taxation for state, county, school and other taxes, to determine, order and levy such a rate of taxation upon the taxable property in any township in such county as may have outstanding bonds issued under this section as will be sufficient to pay interest and principal falling due during the next succeeding year. It shall be the duty of the clerk of the county commission to extend upon the tax books of the county such rate of taxation upon and against all of the taxable property in such township, and when so extended the same shall be collected by the collector of the revenue at the time, in the manner, and by the means that state, county, school and other taxes are collected.

7. All the laws, rights and remedies of the state of Missouri for the collection of state, county, school and other taxes, shall be applicable to the collection of taxes herein authorized to be collected.

(RSMo 1939 § 8610, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 7961; 1919 § 10748



Section 233.460 Form of ballot.

Effective 28 Aug 1978

Title XIV ROADS AND WATERWAYS

233.460. Form of ballot. — The question shall be submitted in substantially the following form:

Shall the ______ special road district of ______ (Name district or township) of ______ county issue road bonds in the amount of ______ dollars?

(RSMo 1939 § 8611, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 7962; 1919 § 10749



Section 233.465 Bonds to be sold, when — how.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

233.465. Bonds to be sold, when — how. — The board of commissioners on behalf of the special road districts, and the county commission on behalf of the townships, shall sell said bonds to the best advantage and the proceeds shall be paid over to the treasurer of the district or the county or township, as the case may be, and be by him disbursed, on the order of the board of commissioners or county commission, in payment of the cost of holding said election and in paying the cost of constructing or improving roads in such districts or townships, including bridges and culverts.

(RSMo 1939 § 8612)

Prior revisions: 1929 § 7963; 1919 § 10750



Section 233.470 Certain sections not to apply, when.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

233.470. Certain sections not to apply, when. — Sections 233.450 to 233.465 shall not apply to any township, the whole or any part of which is included in a special road district that has issued bonds, the whole or any part of which are outstanding and unpaid; nor shall said sections apply to any special road district which includes the whole or any part of any township which has issued bonds for road purposes, the whole or any part of which bonds are outstanding and unpaid, nor shall said sections apply to any special road district which includes the whole or any part of the territory of any other special road district which has incurred an indebtedness evidenced by an issue of bonds, the whole or any part of which are outstanding and unpaid.

(RSMo 1939 § 8613)

Prior revisions: 1929 § 7964; 1919 § 10751



Section 233.500 Establishment authorized — boundaries of subdistrict.

Effective 30 May 1990, see footnote

Title XIV ROADS AND WATERWAYS

233.500. Establishment authorized — boundaries of subdistrict. — 1. Within the boundaries of any special road district established under the provisions of section 233.015, 233.170 or 233.320, or in an area within a county which is not included in any special road district, the county commission may create a special road subdistrict in the manner prescribed in sections 233.500 to 233.520. Any such subdistrict established shall be a body corporate and possess the usual powers of a public corporation for public purposes, and shall be known as "______ Special Road Subdistrict of ______ County" and in that name shall be capable of suing and being sued, of holding such real estate and personal property as may at any time be either donated to or purchased by it in accordance with the provisions of sections 233.500 to 233.520, and of contracting and being contracted with as provided in sections 233.500 to 233.520.

2. Special road subdistricts so organized shall consist of a public road of one mile or more in length and the adjacent lands one-fourth of a mile or more on either side of such public road, including adjacent roads one-fourth of a mile or more from the public road, and any such special road subdistrict shall have an assessed valuation of at least one million dollars, according to the last available report of the state tax commission.

(L. 1990 S.B. 479 & 649 § 1)

Effective 5-30-90



Section 233.503 Creation of, procedures — petition, objections, county commission to hold meeting — order incorporating, when issued, effect.

Effective 30 May 1990, see footnote

Title XIV ROADS AND WATERWAYS

233.503. Creation of, procedures — petition, objections, county commission to hold meeting — order incorporating, when issued, effect. — 1. Whenever a petition, signed by the majority of the owners of land within the subdistrict proposed to be organized, and setting forth the proposed name of the subdistrict, and giving the boundaries thereof and the number of signers and the names of other owners of land residing within such boundaries so far as known, and praying for the organization of a special road subdistrict in accordance with sections 233.500 to 233.520, shall be filed in the office of the clerk of the county commission thirty days before any meeting of the county commission, the clerk shall give notice by at least three publications in some weekly newspaper of general circulation in the county, and by at least five handbills put up at public places within the subdistrict, of the presentation of such petition, and of the date of such meeting of the county commission at which the same may be heard. Such notices shall contain the names of at least three signers of the petition and set out the boundaries of the proposed subdistrict, and shall notify all resident owners of land in the proposed subdistrict, who may desire to oppose the formation thereof to appear at such meeting of the county commission and file their written remonstrance thereto.

2. All resident landowners owning land within the proposed subdistrict may join in one remonstrance, or each such owner may file his separate remonstrance, and each remonstrance shall be in writing and shall state specifically and separately the objection or objections of the remonstrators to the formation of such proposed road subdistrict, and shall be filed with the clerk of the county commission on or before such meeting of the county commission.

3. At such meeting of the county commission, the county commission shall hear such petition and remonstrance, and may make any change in the boundaries of such proposed subdistrict as the public good may require and make necessary, and if after such changes are made it shall appear to the county commission that such petition is signed or in writing consented to by a majority of all the landowners residing within the subdistrict as so changed, the county commission shall make an order incorporating such special road subdistrict, and such order shall set out the boundaries of such subdistrict as established.

4. If no remonstrance shall have been filed, or all remonstrances filed are overruled by the county commission, the commission shall determine whether such petition has been signed by a majority of the owners of land within the subdistrict, and if so, shall make an order incorporating the subdistrict with the boundaries given in the petition, or such boundaries as may be set forth in an amended petition signed by a majority of the owners of land within the subdistrict affected by the amended petition. Such amended petition may be filed at any time before the making of the order establishing a special road subdistrict, but the boundaries proposed for the subdistrict shall not be so changed as to embrace any land not included in the notice given by the clerk unless the owner thereof shall in writing consent thereto, or shall appear at the hearing, and is notified in an open meeting of the county commission of such fact and given an opportunity to file or join in a remonstrance.

5. Whenever an order is so made incorporating a special road subdistrict, such subdistrict shall thereupon become, by the name mentioned in such order, a political subdivision of the state for governmental purposes with all the powers mentioned in sections 233.500 to 233.520.

(L. 1990 S.B. 479 & 649 § 2)

Effective 5-30-90



Section 233.505 Commissioners, appointment of, terms — requirements — vacancies.

Effective 30 May 1990, see footnote

Title XIV ROADS AND WATERWAYS

233.505. Commissioners, appointment of, terms — requirements — vacancies. — 1. At the meeting of the county commission in which such order is made, or at any subsequent meeting thereafter, the county commission shall appoint three special road subdistrict commissioners, who shall be voters of the subdistrict who shall hold their office until the second Tuesday in April thereafter. The voters of the subdistrict, at an hour and place to be fixed by the commissioners, shall elect three special road subdistrict commissioners, one of whom shall serve one year, one for two years, and one for three years, and on municipal election days each year thereafter they shall elect a special road subdistrict commissioner to take the place of the one whose term is about to expire, who shall serve for three years.

2. No person shall be elected or appointed as a commissioner who is not a voter of the subdistrict. Any vacancy caused by resignation, death, removal from the subdistrict of a special road subdistrict commissioner or sale of all land owned by him in the subdistrict shall be filled for the unexpired term by appointment by the remaining special road subdistrict commissioners of the subdistrict. All special road subdistrict commissioners shall qualify by taking, subscribing and filing with the county clerk the oath prescribed by the constitution of this state, and that they will faithfully, honestly and impartially discharge their duties as commissioners according to law.

3. If for any reason the board of commissioners shall fail to call an annual election to fill a vacancy or vacancies caused by the expiration of the term of any one or more of the special road subdistrict commissioners, then the county commission is hereby authorized and required to call an election to fill such vacancy.

(L. 1990 S.B. 479 & 649 § 3)

Effective 5-30-90



Section 233.507 Officers, election of, duties — meetings, conduct of.

Effective 30 May 1990, see footnote

Title XIV ROADS AND WATERWAYS

233.507. Officers, election of, duties — meetings, conduct of. — 1. The commissioners so appointed and qualified shall meet at such a time and place within such subdistrict as may be fixed by the county commission at the time of appointing them, or as they may in writing agree upon, and shall organize by electing one of their number president, another vice president and another secretary, except that by a unanimous vote of the commissioners, a person not a member of such board may be chosen secretary.

2. Meetings of the special road subdistrict commissioners shall be held thereafter at such time and place as they may agree upon in writing, or the president or vice president may order. The treasurer of the board shall be the county treasurer, and he shall be responsible on his bond for the faithful keeping of all moneys deposited with him by reason of sections 233.500 to 233.520. The president of the board shall preside at all meetings thereof. He shall sign the minutes and records of the board, and all warrants that may be drawn upon the treasury for the payment of any money out of the treasury on account of the funds belonging to such subdistrict, and exercise a general supervising control over the work of such commissioners, and may do all the acts and things that the board may empower him to do, and such others as may be authorized by sections 233.500 to 233.520. During absence of the president from the county, or from any meeting of the board, the vice president shall perform the duties herein conferred upon the president.

3. The secretary shall carefully keep a true record of all warrants drawn on the treasurer and all written contracts that may be entered into on behalf of the subdistrict, shall attest such warrants and the execution of such contracts, keep minutes of meetings of the board, and perform such other duties as the law may require. All money paid to the county treasurer and placed to the credit of the subdistrict shall be paid out only on warrants signed by the president or vice president and attested by the secretary, except as may be otherwise authorized by law.

(L. 1990 S.B. 479 & 649 § 4)

Effective 5-30-90



Section 233.510 Tax for support of subdistrict, authorized — four-sevenths vote required — levy and collection of, procedure.

Effective 30 May 1990, see footnote

Title XIV ROADS AND WATERWAYS

233.510. Tax for support of subdistrict, authorized — four-sevenths vote required — levy and collection of, procedure. — 1. The commissioners of any special road subdistrict may levy, if four-sevenths of the voters of the subdistrict voting thereon approve, a tax on all taxable property in the subdistrict, the proceeds of which to be used for the support of the subdistrict, including the payment of bonds issued under section 233.513. The proposition to levy the tax authorized by this section may be submitted by the commissioners at the next annual election of the members of the commission or at any regularly scheduled primary or general election or at a special election called for the purpose. A separate ballot containing the question shall read as follows:

­

­

­­

­

2. Any tax authorized pursuant to the provisions of this section shall be levied and collected as provided by law for the levy and collection of taxes for special road districts. Taxes authorized pursuant to this section shall be deposited with the county treasurer, who shall disburse the moneys only to the president or vice president of the subdistrict upon warrants signed by such officer and attested by the secretary of the subdistrict.

(L. 1990 S.B. 479 & 649 § 5)

Effective 5-30-90



Section 233.513 Bonds, road and bridge, authorized — procedures — special tax bills, purpose — sale of bonds, requirements.

Effective 30 May 1990, see footnote

Title XIV ROADS AND WATERWAYS

233.513. Bonds, road and bridge, authorized — procedures — special tax bills, purpose — sale of bonds, requirements. — 1. The commissioners of such subdistricts so incorporated shall have power to issue road and bridge bonds for and on behalf of their respective subdistricts, payable out of funds derived from taxation of all property taxable therein to an amount including existing indebtedness payable out of funds so derived not exceeding five percent of the assessed valuation of such property to be ascertained by the assessment next before the last assessment for state and county purposes. Such bonds shall be issued in denominations of one hundred dollars, or some multiple thereof, and the provisions of section 108.180 to the contrary notwithstanding, such bonds may bear interest at a rate determined by the special road subdistrict commissioners, payable semiannually, and to become due in not exceeding twenty years after the date of the bonds. Whenever the board of commissioners of any such special road subdistrict propose to issue such bonds, they shall submit the question to the voters in the subdistrict.

2. The notice of election shall state the amount of bonds to be issued.

3. The question shall be submitted substantially in the following form:

­

­

4. The result of the submission of the question shall be entered upon the records of the subdistrict. If it shall appear that four-sevenths of the voters voting on the question shall have voted in favor of the issue of the bonds, the commissioners shall order and direct the execution of the bonds for and on behalf of such subdistrict.

5. The board of commissioners shall not sell such bonds for less than ninety-five percent of the par value thereof, and the proceeds shall be paid over to the county treasurer, and disbursed on warrants drawn by the president or vice president of the board of commissioners and attested by the secretary. The proceeds of the sale of such bonds shall be used for the purpose only of paying the cost of holding such election, and constructing, repairing and maintaining bridges and culverts within the subdistrict, paving and surfacing of new roads within the subdistrict, and working, repairing, maintaining and dragging public roads within the subdistrict.

6. Such bonds shall be payable and collectible only out of moneys derived from special tax bills and from the sale of such bonds, and interest that may accrue on funds so derived while on deposit with any county depositary, and the county treasurer shall hold in reserve, for payment of interest on such bonds, a sufficient amount of the money so derived that may come into his hands in excess of the amount then necessary to pay all bonds and interest then past due, to pay all interest that will become payable before the next installment of such special tax becomes payable, and three percent of the principal amount of the bonds not then due, and the county treasurer shall, whenever any of the bonds or interest thereon become due, apply such money as may be in his custody and applicable thereto, or that may thereafter come into his custody and be applicable thereto, to payment of such bonds and interest as may be due and unpaid.

7. All money derived from special tax bills shall be used in paying the bonds and the interest thereon, except that the money that may be collected on such tax bills in excess of the amount necessary to pay all bonds then past due and such bonds and interest as will become payable before another installment of such special tax becomes payable may, less an amount equal to three percent of the principal amount of the bonds not then due, be used for other purposes as herein authorized.

8. The county treasurer shall, as such bonds are sold, deliver them to the purchaser thereof upon being ordered to do so by the commissioners, and being paid the price therefor, and as such bonds are paid shall cancel them and deliver them to the clerk of the county commission.

9. All money derived from the sale of such bonds, except such portion thereof as is required to be reserved to meet interest payments, and all money collected on special tax bills, and all interest that may accrue on moneys so derived while deposited with any county depositary and not required to be used in paying such bonds or interest thereon, shall be used, and warrants drawn on the treasurer therefor, for the following purposes only: To pay the cost and expenses incurred by the special road subdistrict commissioners, as found by the county commission, in the preparation of such plans, specifications, estimate, map and profile, and such list of lands, and a reasonable attorneys fee, as found by the county commission, for such petitioners, and to pay the cost of improving such public road or part of a public road in accordance with the plans and specifications so filed with the clerk of the county commission, and such working, administrative and incidental expenses, not otherwise provided by law, as may be incurred in making such improvements, and the balance, if any, shall be used in paying the expense of maintaining such improvement.

(L. 1990 S.B. 479 & 649 § 6)

Effective 5-30-90



Section 233.515 Contracts for road improvements, procedures — commissioners to take bids, requirements.

Effective 30 May 1990, see footnote

Title XIV ROADS AND WATERWAYS

233.515. Contracts for road improvements, procedures — commissioners to take bids, requirements. — 1. Whenever an order for improvement is made, the special road subdistrict commissioners of the subdistrict shall, in the name of the subdistrict, enter into a written contract with the lowest and best bidder, in the same manner as the letting of public works contracts by the department of transportation, for making such improvement in compliance with such order. Such contract shall require that the work be completed within a certain time, and shall provide a penalty for each day beyond the time the work remains uncompleted, and the commissioners shall require the contractor to enter into a bond, to be approved by the commissioners, for the full performance of the contract, and payment for all labor and material used or employed in the performance of such contract.

2. The special road subdistrict commissioners shall advertise and let bids in the same manner as the letting of public works contracts by the department of transportation, and the contract shall in no case be let to any special road subdistrict commissioner, nor shall any special road subdistrict commissioner, directly or indirectly, have any pecuniary interest in the contract other than the performance of his official duties as required by sections 233.500 to 233.520.

3. The contract shall in no case provide for the payment of a sum in excess of the estimated cost of the work, as found by the county commission, plus ten percent, and shall not provide for payment of over eighty percent of the value of the work actually performed and materials furnished until the entire improvement is completed.

4. As payments to the contractor become payable by the terms of the contract, the commissioners shall cause warrants to be drawn on the county treasurer for such payments.

(L. 1990 S.B. 479 & 649 § 7)

Effective 5-30-90



Section 233.520 Disincorporation, petition required, contents — county commission to appoint trustee, when — powers of trustee.

Effective 30 May 1990, see footnote

Title XIV ROADS AND WATERWAYS

233.520. Disincorporation, petition required, contents — county commission to appoint trustee, when — powers of trustee. — 1. Whenever a petition, signed by a majority of the owners of land within a special road subdistrict organized under the provisions of sections 233.500 to 233.520 shall be filed with the county commission of any county in which the subdistrict is situated, setting forth the name of the subdistrict and the number of signers of such petition and the total number of landowners in the subdistrict, the county commission shall have power, if in its opinion the public good will be thereby advanced, to disincorporate such special road subdistrict. No such special road subdistrict shall be disincorporated until notice is published in a newspaper of general circulation in the county where the subdistrict is situated for four successive weeks prior to the hearing of the petition.

2. No dissolution of such special road subdistrict shall invalidate or affect any right accruing to such special road subdistrict or to any person, or invalidate or affect any contract entered into or imposed on such special road subdistrict.

3. Whenever the county commission shall dissolve any such special road subdistrict, the county commission shall appoint some competent person to act as trustee for the special road subdistrict so dissolved, and such trustee, before entering upon the discharge of his duties, shall take and subscribe an oath that he will faithfully discharge the duties of his office, and shall give bond with sufficient security to be approved by the county commission, to the use of such disincorporated special road subdistrict, conditioned for the faithful discharge of his duty.

4. The trustee shall have power to prosecute and defend to final judgment all suits instituted by or against the special road subdistrict, collect all moneys due the same, liquidate all lawful demands against the same, and for that purpose shall sell any property belonging to such special road subdistrict, or so much thereof as may be necessary, and generally to do all acts requisite to bring to a speedy close all the affairs of the special road subdistrict, and for that purpose, under the order and direction of the county commission, to exercise all the powers given by law to the special road subdistrict.

5. When the trustee shall have closed the affairs of the special road subdistrict, and shall have paid all debts due by the special road subdistrict, he shall pay over to the county treasurer all money remaining in his hands, and take receipt therefor, and deliver to the clerk of such county commission all books, papers, records and deeds belonging to the dissolved special road subdistrict.

(L. 1990 S.B. 479 & 649 § 8)

Effective 5-30-90






Chapter 234 Bridges

Chapter Cross References



Section 234.010 County commission to determine what bridges to be built.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

234.010. County commission to determine what bridges to be built. — Each county commission shall determine what bridges shall be built and maintained at the expense of the county and what by the road districts; provided, that no road district shall be compelled to build a bridge which costs fifty dollars or more.

(RSMo 1939 § 8534)

Prior revisions: 1929 § 7898; 1919 § 10686; 1909 § 10486

CROSS REFERENCES:

Bridges in special road districts, how built, 233.115

Bridges in township organization counties, how built, 231.220, 231.230

Bridges required by drainage district, how built, enlarged, and maintained, 242.350, 243.200



Section 234.020 County engineer to supervise certain construction.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

234.020. County engineer to supervise certain construction. — The construction of all masonry or concrete culverts and bridges, and of all other bridges costing over fifty dollars, shall be under the supervision of the county highway engineer.

(RSMo 1939 § 8535)

Prior revisions: 1929 § 7899; 1919 § 10687; 1909 § 10487



Section 234.030 Damaged bridges, how repaired.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

234.030. Damaged bridges, how repaired. — Whenever the highway engineer of any county is notified by any road overseer, or other reputable person, that any county bridge has been badly damaged by recent floods, or is otherwise in imminent danger of falling in, or is dangerous in any manner to public travel, said highway engineer, with the consent of one or more of the county commissioners, may contract with some bridge contractor, or other competent person, and have said bridge repaired forthwith, and the county commission, at the next term thereof, shall allow a reasonable compensation for such repair, not to exceed the reasonable cost thereof, plus ten percent.

(RSMo 1939 § 8552)

Prior revisions: 1929 § 7908; 1919 § 10696; 1909 § 10501



Section 234.040 Road districts to repair bridges, when.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

234.040. Road districts to repair bridges, when. — The county commission may order any bridge built by the county to be attached to a road district, for the purpose of being kept in repair by such road district; but when the repairs necessary at one time shall exceed in value fifty dollars, the same shall not be required to be done by such road district.

(RSMo 1939 § 8536)

Prior revisions: 1929 § 7900; 1919 § 10688; 1909 § 10488



Section 234.050 Toll bridges, how controlled.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

234.050. Toll bridges, how controlled. — The control and management of any toll bridge or toll road which may have been constructed originally by any corporation, partnership or person, whether chartered under the general laws or organized under special act, whose charter has expired or may hereafter expire, is hereby passed to and vested in the county commission of the county or counties in which such bridge or road may be situated.

(RSMo 1939 § 8537)

Prior revisions: 1929 § 7901; 1919 § 10689; 1909 § 10494



Section 234.060 Taxpayers may petition for bridge, when.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

234.060. Taxpayers may petition for bridge, when. — Whenever twelve resident taxpayers in any township or townships petition the county commission for a bridge upon any public road in such township or townships, giving the name of the stream and the locality of the contemplated bridge, and the citizens of the township or townships raise one-half the estimated cost of such bridge and deposit such amount with the county treasurer and certify the fact to the county commission, the commission shall immediately make an appropriation for the other half; provided, sufficient funds are on hand in the county treasury or will be available out of the taxes collected for such year and not previously set apart for other purposes.

(RSMo 1939 § 8538)

Prior revisions: 1929 § 7902; 1919 § 10690; 1909 § 10497



Section 234.070 Construction of bridge in adjoining county.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

234.070. Construction of bridge in adjoining county. — Whenever the county commission of any county, upon investigation, shall be satisfied that the citizens of said county will be benefitted by the construction of a bridge in an adjoining county and within one mile of the boundary line dividing said counties, the aforesaid county commission may unite with the county commission of said adjoining county in causing said bridge to be built and may contribute to the expense of building said bridge in any sum not to exceed one-half the cost of such bridge, and may make an appropriation for the payment of same.

(RSMo 1939 § 8540)

Prior revisions: 1929 § 7904; 1919 § 10692



Section 234.080 Bridge across stream uniting two counties, how paid for.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

234.080. Bridge across stream uniting two counties, how paid for. — 1. If a bridge be necessary over any watercourse which divides one county from another, the county commissions of such counties may unite in the building of said bridge and the expenses shall be borne by such counties in such proportion as may be agreed upon by the county commissions of said counties; provided, that the county commission of any other county of this state and the authorities of any municipal corporation, township, road district or other political subdivision of the state having jurisdiction of the construction and maintenance of public roads, which may deem the construction of such a bridge a benefit, may contribute to the cost of such bridge.

2. The plans and specifications for such bridge shall be prepared, the contract let and the construction of said bridge shall be supervised by the county highway engineers of the counties so uniting, or either of them, or otherwise, as the county commissions of said counties may agree.

(RSMo 1939 § 8539)

Prior revisions: 1929 § 7903; 1919 § 10691; 1909 § 10498



Section 234.090 Bridges across state line — payment of expenses.

Effective 28 Aug 1945

Title XIV ROADS AND WATERWAYS

234.090. Bridges across state line — payment of expenses. — 1. If a bridge or bridges be necessary over any river, stream or watercourse forming the boundary line or part of the boundary line between the state of Missouri and any adjoining state or states, the county commissions of the counties of this state bordering on such river, stream or watercourse may unite with such adjoining state or the proper authorities of any county in such adjoining state for building such bridge or bridges and the expense thereof shall be defrayed by such county of this state and the adjoining state or county therein in such proportion as may be agreed upon.

2. The plans and specifications for such bridge or bridges shall be prepared and the contract let and construction supervised by some competent person who may be agreed upon by the respective interested authorities; provided, that private subscriptions may be received by the county commissions of such counties in this state to defray in part or in whole the expenses of building such bridge or bridges; provided further, that for the purpose of defraying the expenses of building such bridge or bridges, or to create a fund with which to build any such bridge in the future, it shall be the duty of the county commission in such county in this state, upon a petition signed by a majority of the taxpaying citizens of any township in which such bridge is located or is to be located, to levy on the taxable property in such township the full amount of the special road and bridge tax authorized by the first sentence of the first paragraph of Section 12, Article X of the Constitution of Missouri, and use the same solely for the purpose of defraying the expense of building such bridge or bridges or creating a fund for the future building thereof, and such fund, when inaugurated, shall be perpetuated until such bridge or bridges are built and the cost thereof is defrayed.

3. The county commission may appropriate moneys from the road and bridge fund of the county to pay the cost or part of the cost of building such bridges.

(RSMo 1939 § 8541, A.L. 1945 p. 1481)

Prior revisions: 1929 § 7905; 1919 § 10693

CROSS REFERENCE:

Certain bridges to be part of state highway system, when, 227.080



Section 234.100 Cities and counties may contract for free public highways over bridges, procedure.

Effective 28 Aug 1945

Title XIV ROADS AND WATERWAYS

234.100. Cities and counties may contract for free public highways over bridges, procedure. — Any city organized under general law, or under special charter, or under Section 19 of Article VI of the Constitution of this State, and adjoining a navigable stream and separated by such stream from a county of this state adjoining said stream opposite said city, and the county commission of any such county, may unite in purchasing, for a free public highway for travel between such city and such county by wagons, vehicles, footmen and animals right-of-way over any bridge or bridges crossing such stream and connecting such city and such county and being maintained and used as a toll bridge for wagons, vehicles, footmen, passengers and animals, and for other purposes, or in contracting with any holder of a franchise; for construction of a proposed bridge across such stream and to connect such city and such county, and for maintenance of such bridge as a toll bridge for wagons, vehicles, foot passengers and animals, and for other purposes, for the purchase, upon completion of such proposed bridge, of right-of-way thereon for a free public highway for travel between such city and such county by wagons, vehicles, footmen and animals; the cost of any right-of-way so purchased or contracted for to be defrayed by such city and such county, each paying such portion thereof as may be agreed upon between such city and such county commission; and whenever the owner of any such bridge shall in writing propose to sell such a right-of-way over such bridge, or the holder of any such franchise shall propose to contract with any such city and county for the sale, upon completion of the proposed bridge, of such a right-of-way thereon, said county commission shall appoint a commission, composed of the county surveyor or highway engineer, and two owners of real estate in the county, who shall confer with the mayor or other chief officer of such city and the owner of such bridge or the holder of such franchise, and ascertain and report to the county commission the price for which such right-of-way can be purchased or contracted for, and whether such price is reasonable, and the portion of such price that such city proposes to pay; which report shall be filed with such county commission, and if such price is for right-of-way over such a proposed bridge, such committee shall procure and file with such report a copy of the plans for such proposed bridge.

(RSMo 1939 § 8553, A.L. 1945 p. 1481)

Prior revisions: 1929 § 7909; 1919 § 10697



Section 234.110 Counties may issue bonds.

Effective 28 Aug 1945

Title XIV ROADS AND WATERWAYS

234.110. Counties may issue bonds. — After filing of such report as provided in section 234.100 the county commission, with such city or the proper authorities thereof, may make, or cause to be made, a contract for the purchase of such right-of-way and such counties may issue bonds for such purpose, as authorized by the general law governing the issuance of bonds by counties.

(RSMo 1939 § 8554, A.L. 1945 p. 1477)

Prior revisions: 1929 § 7910; 1919 § 10698



Section 234.120 Authorizing payment of bonds by special assessment — procedure.

Effective 28 Aug 1990

Title XIV ROADS AND WATERWAYS

234.120. Authorizing payment of bonds by special assessment — procedure. — 1. If such city shall contain two hundred thousand or more inhabitants and the price for such right-of-way shall be reasonable, and such city, through its proper authorities shall propose to pay as much as one-half of the cost of such right-of-way, and bonds of such county for payment of the remainder of such cost would, if issued, increase the indebtedness of such county to exceed the constitutional limit, or if an election shall be held in such county pursuant to the general law governing elections on the issuance of bonds by counties, and less than the constitutionally required percentage of the voters at such election vote for increase of indebtedness; or if the owners of a majority of acres of the land in such county and within two miles of such bridge, or the proposed site thereof if not then constructed, shall petition the county commission of such county, praying that bonds payable by special assessments be issued to provide funds for use in purchasing such right-of-way and paying any and all expenses preliminary to and incidental to issuance and sale of such bonds; the county commission, if it finds that such petition was signed by owners of a majority of the land in the county and within two miles of such bridge or such proposed site, which finding shall thereafter be conclusive evidence of such fact, shall appoint three commissioners, each of whom shall be a resident of and an owner of land in the county. If any commissioner so appointed shall fail or refuse to qualify as such commissioner, or to properly perform his duties as such, the county commission shall appoint another.

2. Such commissioners shall qualify within ten days after being appointed, by taking, subscribing and filing with the county clerk of the county the oath prescribed by the constitution, and that they will faithfully, honestly and impartially discharge their duties as such commissioners according to law.

3. After so qualifying, such commissioners shall prepare, or cause to be prepared, a map of territory embracing all lands in this state and on the side of the stream adjoined by the county and within ten miles of the location or proposed location of such bridge and the commissioners shall prepare, or cause to be prepared, a list of all the lands, and shall fix a fair and impartial valuation on each tract of such lands independent of the buildings thereon, and indicate on such list the valuation so fixed upon each tract of such land, and what tracts lie within two miles of the location or proposed location of such bridge and what at a greater distance than two miles and not more than four miles, and what more than four miles and not over seven miles, and what over seven miles and within ten miles thereof. Each tract of land of forty acres, according to a government survey, and each of the smallest subdivisions of land that has been lawfully platted and each separate tract of less than forty acres shall, for the purpose of this section, be regarded as within two miles of such location or proposed location if the major portion thereof is so, and more than two miles and not over four miles from such location or proposed location if the major portion thereof is so, and more than four miles and not over seven miles if the major portion thereof is so, and over seven miles and within ten miles therefrom if the major portion thereof is so. If such lands lie in two or more counties, the commissioners shall indicate in such list what lands lie in each of the counties.

4. The word "lands", as used in this section, shall be construed as meaning both lands and lots, and without regard to whether they are within any incorporated city, town or village.

5. If the commissioners cannot agree upon the valuation to be fixed upon any tract of such lands, they shall arrive at the value thereof by adding together the valuation placed thereon independent of the buildings thereon by each of them, and dividing the total thereof by three. The commissioners, upon completion of such list of lands shall annex a certificate thereto that they believe the same to be correct; and they shall file such a list of lands, with such certificate annexed thereto, with the county clerk of the county in which they were appointed, who shall thereupon give notice, in each county including any of such lands, by at least two publications in a weekly newspaper published therein, that the commissioners have so filed the list of lands, and setting forth therein the boundaries embracing all of such lands, and stating therein that all lands within such boundaries shall be subject to assessment to pay special assessment bonds, and such notice shall state a day not less than two weeks later than the date of the first publication of such notice, upon which the county commission will be in session and will consider objections and exceptions to such list of lands and the valuation therein indicated. Such notice shall state that all persons owning or interested in land within the boundaries may file written objections and exceptions to the list of lands and valuations, with the county clerk, at any time previous to such day, and be heard thereon on such day.

6. Should such county commission fail for any cause to be in session on the day stated in such notice, the county clerk shall give a new notice appointing some other day for consideration of such objections and exceptions. Such objections and exceptions shall be in writing and signed by or for the party offering the same, and shall describe the land owned or in which the party offering the same is interested, and shall specifically state the objections of such party to the list of lands or to valuations therein indicated, and shall be filed with the county clerk before the day stated in such notice for the consideration thereof. The county commission on such day, or as soon thereafter as the business of the county commission will permit, shall consider the list, and the objections and exceptions thereto that may be so filed, and hear any evidence offered in support thereof or contrary thereto. Such hearing may be continued from time to time as the ends of justice may require. After consideration of all such objections and exceptions, if any, and hearing such evidence as may be so offered, the county commission shall make any alterations and corrections of such list of lands, and of the valuation fixed by said commissioners of any of the lands, or fix such valuation on the lands as it may deem proper, and shall thereupon approve such list of lands, and order the clerk of the county commission to annex to the list of lands a certificate of such approval; and the county commission shall make an order stating and allowing reasonable compensation for the commissioners, and the expense incurred by them, including engineer and attorney fees, in preparing or causing to be prepared the map and list of lands, which compensation shall not exceed five dollars per day for each commissioner, and the county commission shall thereafter enter into a contract, or cause a contract to be entered into in conjunction with such city, for the purchase of such right-of-way and for the payment of the portion of the purchase price payable by the county, with such bonds, or out of funds to be derived from the sale of such bonds, and by such means only; and such commission shall thereafter issue such bonds for the amount payable by the county of such purchase price, plus the amount of such compensation and expense, and any and all expenses incidental to the issuance and sale of such bonds, and such additional amount as will cover the discount at which such bonds may be sold and pay interest on such bonds until the first assessment to pay such bonds shall become payable.

7. Such bonds shall be issued in denominations of not less than one hundred dollars each, and bear interest from their date at a rate not exceeding the rate per annum permitted by law, payable on the first days of April and October after such date until all of the bonds shall be paid. The principal shall become due and payable in installments, which need not be equal, and shall be such that the first thereof shall become payable on the first interest-paying day after the first of such special assessments shall become payable and one each year thereafter, but so as all installments shall become payable within twenty years and the last thereof not less than eighteen years after the date of the bonds. Both principal and interest shall be payable at some convenient banking house or trust company's office to be named in the bonds.

8. The bonds shall be signed by the presiding commissioner of the county commission and attested by the county clerk, and the clerk shall register them in a suitable book for that purpose. After being so registered, they shall be presented to the state auditor for registration, who shall register them as bonds mentioned in section 108.260 are required by law to be registered, and the provisions of such law as amended shall be applicable to special assessment bonds issued pursuant to this law the same as to bonds mentioned in such law as amended. Such bonds, after being so registered by the state auditor, shall be deposited with the treasurer of the county, in whose custody they shall remain until disposed of as authorized by this section.

9. The county commission may sell the bonds, or any of them, at public or at private sale, for not less than ninety-five percent of their face value or may use such bonds, or any portion of them, at not less than ninety-five percent of their face value in paying for such right-of-way. Such bonds, and the interest thereon, shall be payable and collectible only out of moneys derived from special assessments against the lands and from money derived from the sale of such bonds and interest that may accrue on funds so derived while on deposit with any depositary.

10. The county commission, either before or after issuance of such bonds, may have an adjudication of their validity, by the circuit court of the county, by filing a petition therefor with the circuit clerk of the county, setting forth therein the boundaries embracing all of the lands and stating what counties include such lands. The circuit clerk, when such petition shall have been so filed, shall cause notice to be published in four successive issues of a weekly newspaper, in each of the counties, stating therein such boundaries, and that all persons owning or interested in lands within such boundaries are thereby summoned to appear before the circuit court on the first day of the term thereof in such notice named and show any reason there may be why such bonds should not be adjudged valid or cannot be paid by special assessments against the lands. The notice shall also state the term of the circuit court, which shall be the first term fifteen or more days after the last publication of such notice, at which such parties are required to appear, and the first day thereof. The circuit court shall consider any and all reasons that may be submitted on or before the first day of the term why such bonds should not be adjudged valid or cannot be paid by special assessments against the lands and any evidence offered in support thereof or against the same; and unless the contrary shall be shown and proven to the satisfaction of the court, shall adjudge the bonds valid, and that the lands shall be subject to special assessments to pay same.

11. After issuance of such bonds, the county clerk of the county issuing them shall prepare a list of such lands and of the valuations thereof for special assessment purposes and therein give to all lands within two miles of the location or proposed location of such bridge the valuations indicated by the list approved by the county commission, and to lands a greater distance than two miles and not more than four miles from such location or proposed location, seventy-five percent of the valuations so indicated therefor, and lands more than four miles and not over seven miles, fifty percent of the valuations so indicated, and lands over seven miles from and within ten miles of such location or proposed location, twenty-five percent of the valuations thereof so indicated.

12. If the list includes land in more than one county, the county clerk shall prepare for and supply the county clerk of each other county embracing any of the land a list of such lands as are in the county of each and the valuations thereof as so given in the list so prepared for special assessment purposes, and shall certify to each of them as special assessments are ordered the rate at which the lands are assessed and are to be charged in the tax books to be prepared.

13. The county commission shall each year order a special assessment against the lands of such percent of the valuations thereof as so given in such list for special assessment purposes as shall suffice to pay such of the bonds, and such interest as shall become payable before the next assessment thereafter shall become payable. The county clerk of each county embracing any of such lands shall charge such assessments on his tax books against the lands subject thereto, and when so charged such assessments shall constitute a lien upon the lands charged therewith for the amount thereof and all interest and penalties that may accrue thereon and all cost in collecting the same, including attorney fees to be taxed as cost in the action to enforce payment, which lien shall be paramount to all other liens except of the state for state, county, school and road taxes, and such assessments shall become due and payable and be subject to penalties and interest at the same rate when in default as such taxes; and suits to foreclose the lien of such assessment may be instituted and enforced in the same manner as for such taxes; and county collectors shall receive and receipt for such assessments as are charged on their tax books, and interest and penalties thereon, the same as for taxes so charged.

14. In suits to enforce the lien of any such assessments, bills thereof issued by the county shall be prima facie evidence of the amounts of the assessments, and that they are valid liens against the lands charged therewith as indicated by such bills. The county treasurer of any county issuing such bonds shall be the custodian of funds derived therefrom, and from such special assessments, and shall be liable on his official bond therefor, and county collectors collecting any such assessments shall pay them to him. He shall deposit such funds in the county depositary and interest accruing thereon when so deposited shall be for the same use as funds derived from assessments, and he shall disburse all such funds as contemplated by this law.

(RSMo 1939 § 8555, A.L. 1945 p. 1481, A. 1949 S.B. 1079, A.L. 1990 H.B. 1621)

Prior revisions: 1929 § 7911; 1919 § 10699



Section 234.130 Cities may increase indebtedness, how.

Effective 28 Aug 1990

Title XIV ROADS AND WATERWAYS

234.130. Cities may increase indebtedness, how. — 1. Any such city may increase its indebtedness by issuing and selling its bonds for funds for use in making a purchase or purchases by authority of this law and paying expenses of holding an election as by this section authorized and other expenses preliminary or incidental to the issuance and sale of such bonds. Such increase of indebtedness shall not cause the indebtedness of the city to exceed the constitutional limit. The council, trustees, or other proper authorities of the city, shall order an election to be held, and an election shall be held, as by this section provided, for the purpose of testing the sense of the voters of the city on the proposition to so increase indebtedness and the constitutionally required percentage of those voting at such election favor the increase of indebtedness.

2. Such council, trustees, or other proper authorities, shall give, or cause to be given, at least three weeks' notice of such election in a newspaper published in such city, or if there be no such newspaper, then by posting up ten printed or written handbills in ten different public places in such city. If there are one or more daily newspapers published in the city, which are qualified to publish public advertisements and orders of publication as provided by law, such notice shall be published in at least one of such newspapers. If the notice is published in a newspaper as provided in this section, such publication shall be made at least once in each of the three weeks, the last publication to be within two weeks of the date of such election.

3. Such election shall be held and judges thereof appointed as in case of other elections in such city, except that the board of election commissioners of the city, if there be such a board, or other proper authorities having charge of such election shall provide at least two voting places in each ward of the municipality conducting such election, if there be more than one ward, and for that purpose they may combine as many election precincts in each ward as in their opinion may be proper. The judges and clerks of the precinct in which a voting place is located shall act as the judges and clerks of such election for such combined precinct. Except as provided in this section, such election shall be conducted in the same manner and by the same election commissioners, if there be such election commissioners, judges and clerks and other officers and employees as other elections are conducted.

4. Such election may be held at the same time as any other election of the city, whether general or special, in which event the voting precincts, judges, clerks and the booths used shall be the same as at such other election, but not the same ballots or ballot boxes.

(RSMo 1939 § 8556, A.L. 1953 p. 666, A.L. 1990 H.B. 1621)

Prior revisions: 1929 § 7912; 1919 § 10700



Section 234.140 City and county may pay proportionately, when.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

234.140. City and county may pay proportionately, when. — 1. Any city and the county commission of any county contracting by authority of this law for the purchase of right-of-way over a bridge may pay the purchase price therefor when having funds therefor and proper conveyance of such right-of-way shall be made; provided, that payment shall not be made for right-of-way over a proposed bridge until after completion of such bridge in accordance with plans therefor.

2. The expense of preserving and maintaining the paving on and lighting and guarding the roadway or roadways covered by or subject to such a right-of-way shall thereafter be shared by such city and county proportionately to the amounts paid by them respectively of such purchase price; and any and all necessary expense of permanently preserving and maintaining such bridge so as it shall be sufficient and proper support for such roadway or roadways shall thereafter be borne by the owner of such bridge.

(RSMo 1939 § 8557)

Prior revisions: 1929 § 7913; 1919 § 10701



Section 234.150 Condemnation of property for public use, proceedings.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

234.150. Condemnation of property for public use, proceedings. — 1. Every county commission participating by authority in this law, in the purchase of or a contract for right-of-way over a bridge, shall cause such a highway to be opened in the county as may be necessary to give access to such bridge by the public; and every city so participating shall cause such streets or highways to be opened in the city as may be necessary for such purpose.

2. If the county commission or the city cannot agree with the owner of any land needed as right-of-way for such highway as to the amount to be paid him as damages for opening such highway, or if any such owner be incapable in law of making conveyance of such right-of-way, proceedings may be instituted in the circuit court in the name of such county, or of such city, for the condemnation of the lands, or any part thereof, needed for such right-of-way. The proceedings in the circuit court for the condemnation of such lands or any part thereof shall be had and conducted in the same manner and with like effect as provided in chapter 523 for condemnation of property for public use.

(RSMo 1939 § 8558)

Prior revisions: 1929 § 7914; 1919 § 10702



Section 234.160 Toll bridges in two counties permitted, when, where.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

234.160. Toll bridges in two counties permitted, when, where. — If a bridge be necessary over any watercourse which divides one county from another, and the county commissions of both counties shall determine that such bridge cannot be built, reconstructed or maintained at the expense of said counties, respectively, on account of the lack of funds and power to raise funds, then said county commissions of said counties are authorized to unite in empowering and granting the right to such person, partnership or corporation as they shall think proper to build or reconstruct such bridge as a toll bridge in such a manner and upon such terms and conditions as shall be agreed upon by said county commission, and empower such person, partnership or corporation to charge, collect and receive such tolls as shall be determined as maximum tolls by the said county commissions of said counties at the time of empowering or granting said rights. Said person, partnership or corporation shall then build or reconstruct and maintain said bridge at their own expense; provided, this section shall not apply to bridges on state roads.

(RSMo 1939 § 8542)

Prior revisions: 1929 § 7906; 1919 § 10694; 1909 § 10499



Section 234.170 Toll bridges may be built, how.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

234.170. Toll bridges may be built, how. — If a bridge located wholly within any one county be necessary over any watercourse, and the county commission of such county shall determine that such bridge cannot be built, reconstructed or maintained at the expense of said county on account of the lack of funds and power to raise funds, then said county commission may grant the right to such person, partnership or corporation, as they shall think proper, to build or reconstruct such bridge as a toll bridge in such manner and upon such terms and conditions as shall be agreed upon, and empower such person, partnership or corporation to charge, collect and receive such tolls as shall be determined as maximum tolls by the said county commission at the time of empowering or granting said rights. Said person, partnership or corporation shall then build or reconstruct and maintain said bridge at their own expense; provided, this section shall not apply to bridges on state roads.

(RSMo 1939 § 8543)

Prior revisions: 1929 § 7907; 1919 § 10695; 1909 § 10500



Section 234.180 Toll bridge to be part of state highway system.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

234.180. Toll bridge to be part of state highway system. — The state highways and transportation commission of the state of Missouri is hereby authorized and directed to include as a part of the state highway system the whole of any toll bridge across any river forming a common boundary to this state and any other state or states, now or hereafter constructed, maintained, operated or owned by any person, firm or corporation, and to construct, maintain and operate, as a part of said state highway system, an approach within the boundaries of the state of Missouri to such bridge and highways connecting the same with established highways.

(RSMo 1939 § 8544)



Section 234.190 May join with other states to secure bridge — contract — bonds.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

234.190. May join with other states to secure bridge — contract — bonds. — The state highways and transportation commission of Missouri is hereby vested with authority to join with the state highways and transportation commission or a suitable public body of any such other state in the execution of contracts with the owner of any toll bridge which may now or hereafter be constructed across any such river, from a point in Missouri to a point in any such other state, and with the holder of any bonds issued in connection with the construction of such bridge, and with anyone else, by the terms of which contracts the state highways and transportation commission of Missouri and such state highway commission or suitable public body of any such other state, shall maintain, operate, and insure such bridge, and fix and collect and apply tolls thereon, and shall construct and maintain and operate as free state highways, approaches thereto and shall make and treat as part of the highway system of their respective states, such entire bridge and any part of such approaches lying within their respective states; provided, that as between such commissions or other public bodies of the respective states, their obligations under such contracts shall be at their joint expense, but that as between them and the holders of bonds above referred to or other third parties, the obligations of such commissions or other public bodies may be joint and several; provided further, that such holders of bonds or other third parties may enforce all obligations of such highway commissions or public bodies under such contracts by mandamus or other suit in law or equity to require such commissions or public bodies to account as if they were trustees of an express trust for such holders of bonds or other third parties; and provided further, that the state of Missouri pledges that the powers of the state highways and transportation commission of Missouri will not, while any bonds of the kind above referred to are outstanding, be altered in such a way that the rights and remedies of the holders of such bonds in any way be impaired; and provided further, that the authority hereby vested to enter into such contracts or agreements shall exist only in cases where the tolls received from the operation of such bridge, after the execution of such contract or agreements, shall be used solely for the retirement of the costs of construction of such bridge, with interest thereon, including bonds issued for that purpose, if any, and where the owner of such bridge by proper legal action has agreed to transfer or has transferred the title to and ownership of such bridge, free of cost, to the state of Missouri and such other state, subject to, but not in assumption of, any incumbrance, or any part thereof, then existing against any such bridge; provided further, that the owner of such bridge shall furnish to the said state highways and transportation commission or other proper authorities so entering into such contract or agreement a verified statement of the cost of the construction of such bridge, together with a verified statement of the sums remaining unpaid at the time of the execution of such contracts or agreements, including a statement of the terms upon which the balance of the cost of the construction remaining unpaid, with interest, including bonds issued for that purpose, if any, is to be paid; and provided further, that tolls shall be charged for the use of such bridge only until such time as the cost of the construction thereof, with interest, including bonds issued for that purpose, if any, shall have been fully paid, after which such bridge shall become a free bridge.

(RSMo 1939 § 8545)



Section 234.200 Commission may accept title and ownership of bridge, when — obligation.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

234.200. Commission may accept title and ownership of bridge, when — obligation. — The state highways and transportation commission is hereby authorized to take and accept conveyance of title to and ownership of any such bridge, or part thereof, situated within the state of Missouri, subject to any incumbrance against any such bridge and pledge of its tolls previously executed, but not in assumption of any such incumbrance or part thereof existing upon or against any such bridge at the time of such conveyance. And such acceptance of title to and ownership of the same shall not in any manner create any liability, present or future, upon or against the state of Missouri or the state highways and transportation commission thereof, for the payment or assumption of any such incumbrance or any part thereof.

(RSMo 1939 § 8546)



Section 234.210 Acquisition of toll bridges, by whom.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

234.210. Acquisition of toll bridges, by whom. — Any county, municipality, road district, political or civil subdivision of a county or of the state, severally or acting with other authorized agencies in this or adjoining states, may acquire, own and operate, construct, or aid in the construction, in whole or in part, improve or extend, and maintain toll bridges, including the approaches thereto, either within or adjacent to the territory over which such public agency has jurisdiction and over any of the rivers and waters in or forming the boundary between this and other states.

(RSMo 1939 § 8547)



Section 234.220 Toll bridge revenue bonds — who may issue — manner.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

234.220. Toll bridge revenue bonds — who may issue — manner. — 1. In order to secure funds for the purpose of acquiring, constructing, owning and operating, improving or extending, and maintaining toll bridges, and approaches thereto, all public agencies named in section 234.210 may issue negotiable toll bridge revenue bonds and sell such bonds to the United States government, or any authorized agency thereof, or other investor or investors.

2. In the event of the issuance and sale of bonds authorized by sections 234.210 to 234.300 by a public agency, such agency shall charge a reasonable toll for the use of any such toll bridge, the amount of which toll shall be sufficient to pay the reasonable cost of maintaining, repairing and operating such bridge and to provide a sinking fund sufficient to amortize and repay any such loan, including interest and financing cost, on such dates and within such period of time as may be agreed upon between the borrower and the original purchaser of such revenue bonds, and said tolls shall be used for no other purpose; and any public body which shall issue bonds under the provisions of sections 234.210 to 234.300 is hereby authorized and required to make all necessary provisions for the payment of principal and interest on any such bonds by the fixing, collecting, segregating, and allocating of the tolls and other revenues received from the operation of said bridge or bridges.

3. Such public agencies enumerated in section 234.210 may execute liens in proper form, pledging the revenue derived from the toll from such toll bridges or parts thereof which are constructed or acquired with funds borrowed as aforesaid, to the retirement of such bonds; provided, however, that no revenue bonds or any liens securing such bonds shall be repaid in whole or in part from any funds arising from taxation, nor shall any such bonds or liens, given under authority of sections 234.210 to 234.300 constitute a lien on any other property of any such public agency or a pledge of the credit of such agency; and provided further, that at such time when all moneys borrowed as aforesaid shall have been repaid, together with interest and charges thereon, no further toll shall be charged for the use of such bridges by the traveling public.

4. Such bonds may be made negotiable, may bear interest not to exceed six percent per annum, and may mature annually or semiannually, and may be sold at such time and in such manner as the issuing authority may determine upon.

(RSMo 1939 § 8548)



Section 234.230 Highways and transportation commission may contribute to cost — amount.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

234.230. Highways and transportation commission may contribute to cost — amount. — The state highways and transportation commission may, when in its opinion the best interests of the state require, contribute not to exceed thirty percent of the cost of construction of such bridge or bridges when constructed under the provisions of sections 234.210 and 234.220 and when such bridges form a part of or a continuation of the state highway system, and may incorporate any such toll bridge into the state highway system and maintain such bridge as a part of the state highway system; provided, however, that such law shall create no obligation or responsibility on the part of the state highways and transportation commission to make any refund for any moneys expended in the acquisition, construction, maintenance or operation of such bridge.

(RSMo 1939 § 8549)



Section 234.240 Acquisition of land, by whom.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

234.240. Acquisition of land, by whom. — The public agencies named in section 234.210 may acquire by purchase or by eminent domain all necessary land, rights-of-way, easements, materials and supplies for the purpose of acquiring, constructing, owning and operating, improving or extending, and maintaining toll bridges, and approaches thereto.

(RSMo 1939 § 8550)



Section 234.250 Bridges to be toll-free, when.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

234.250. Bridges to be toll-free, when. — Provided that nothing in this law shall authorize or permit the collection of tolls on any bridge heretofore made toll-free or on any existing bridge on which tolls are not at present collected.

(RSMo 1939 § 8551)



Section 234.260 Revenue and refunding bonds, how redeemed — interest rate.

Effective 28 Aug 1941

Title XIV ROADS AND WATERWAYS

234.260. Revenue and refunding bonds, how redeemed — interest rate. — 1. For the purpose of redeeming any toll bridge revenue bonds or toll bridge revenue refunding bonds at maturity, or upon voluntary surrender by the holder or holders thereof regardless of maturity, or upon call for redemption of any such bonds prior to maturity, if the right to make such call was expressly reserved in the issuance of such bonds, the public agency by which such bonds were issued may issue its negotiable toll bridge revenue refunding bonds in an amount sufficient to provide for the payment of the principal amount and the redemption premium, if any, of the bonds to be redeemed, together with interest accrued and to accrue thereon to the date of such refunding bonds, and together also with the expenses necessarily incurred in the issuance of such refunding bonds.

2. All such refunding bonds shall bear such date, shall mature in such amount or amounts and at such time or times, shall be payable at such place or places, shall be executed in such manner, shall bear interest at a rate not exceeding six percent per annum, and shall be of such denomination or denominations, all as may be determined by the governing authority of the public agency by which such refunding bonds are issued, and such refunding bonds shall be secured and provision for their payment shall be made in the same manner as in sections 234.210 to 234.300 with reference to the security for and the payment of original toll bridge revenue bonds issued hereunder.

(L. 1941 p. 525 § 5b)



Section 234.270 Bonds, how sold or exchanged.

Effective 28 Aug 1941

Title XIV ROADS AND WATERWAYS

234.270. Bonds, how sold or exchanged. — Toll bridge revenue refunding bonds issued under the provisions of sections 234.210 to 234.300, may be sold at such time and in such manner as the issuing authority may determine upon, or such refunding bonds may be issued and delivered in exchange for and upon surrender and cancellation of the bonds to be refunded thereby, with adjustment of interest to be made in cash, if necessary.

(L. 1941 p. 525 § 5c)



Section 234.280 Maturity date may be extended.

Effective 28 Aug 1941

Title XIV ROADS AND WATERWAYS

234.280. Maturity date may be extended. — 1. In lieu of issuing toll bridge revenue refunding bonds as provided for in section 234.220, the governing authority of any public agency now or hereafter having outstanding bonds issued under the provisions of sections 234.210 to 234.300, may, with the consent of the holders of such bonds, extend the maturity date or dates of such bonds and, with like consent, may also reserve the right to call in, pay and redeem such bonds on any interest payment date prior to the extended maturity date or dates thereof, and, with like consent, may also change the interest rate thereon. All such changes in the terms of such bonds shall be evidenced by proper endorsement or endorsements to be made on or attached to such bonds and by attaching to such bonds such appropriate interest coupons as may be necessary to evidence the interest to accrue thereon to such extended maturity date or dates. No such extension of maturity or reservation of the right of redemption prior to maturity, or change in interest rate shall be construed as changing or varying in any respect or to any extent any other terms or provisions of such bonds.

2. Upon the making of any such extension or extensions of maturities, or upon reservation of the right of redemption prior to maturity, or upon making any change of interest rate, the governing authority of the public agency by which such bonds were issued shall cause to be certified to the state auditor of Missouri, for filing in his office, a full transcript of proceedings and other documents relating to such extension, reservation or change, but such bonds, bearing such endorsement or endorsements and having such appropriate interest coupons attached thereto, need not again be registered by said state auditor.

(L. 1941 p. 525 § 5d)



Section 234.290 Bonds may be called — notice to be given.

Effective 28 Aug 1941

Title XIV ROADS AND WATERWAYS

234.290. Bonds may be called — notice to be given. — In the issuance of toll bridge revenue bonds or toll bridge revenue refunding bonds under the provisions of sections 234.210 to 234.300, the issuing authority may reserve unto itself the right, at its option, to call in, pay and redeem such bonds prior to the maturity date or dates thereof at such premium as such issuing authority may designate in such bonds, but not exceeding a premium equal to five percent of the principal amount of such bonds; provided, however, that whenever it is desired to exercise the aforesaid right, if reserved in such bonds, the issuing authority shall cause written notice thereof to be delivered to the bank or office at which such bonds are payable, and such notice shall be so delivered not less than thirty days prior to the interest payment date designated for the redemption of such bonds, after which date, so designated, no further interest shall accrue on the bonds so called for redemption. Notice of the exercise of such right shall also be filed with the state auditor of Missouri, as provided by section 108.260.

(L. 1941 p. 525 § 5e)



Section 234.300 Expenses, how paid.

Effective 28 Aug 1941

Title XIV ROADS AND WATERWAYS

234.300. Expenses, how paid. — All expenses necessarily incurred under the provisions of sections 234.260 to 234.290 shall be deemed to be expenses of operation of any such bridge and may be paid by the issuing authority in the same manner as other expenses of such operation are paid.

(L. 1941 p. 525 § 5f)



Section 234.310 Certain cities empowered to acquire, construct, operate and maintain bridges.

Effective 28 Aug 1945

Title XIV ROADS AND WATERWAYS

234.310. Certain cities empowered to acquire, construct, operate and maintain bridges. — All cities in this state now organized and operating under a special charter, or which are now or hereafter may be organized under the provisions of Section 19 of Article VI of the State Constitution, are hereby given the power and authority to build and construct bridges, viaducts and their approaches thereto; also to acquire, in whole or in part, by purchase, lease, gift, condemnation proceedings or otherwise, bridges, viaducts and the approaches thereto already constructed, together with the necessary lands, rights-of-way, easements, leaseholds, other property and rights, upon which any such bridge, viaduct, or its approach are now or may hereafter be constructed, operated and maintained by private parties, and to own, operate and maintain any such structure for public use, as and for a public highway for all kinds of vehicles, pedestrians, railroads and streetcars under such terms and conditions as the city may lawfully prescribe; and such cities are hereby empowered and authorized to condemn and pay for any or all such public improvements so constructed or acquired, together with the necessary lands, rights-of-way, easements, leaseholds, other property and rights, upon which any such bridge, viaduct or its approach are now or may hereafter be constructed, operated and maintained, in the manner aforesaid, either in whole or in part out of the general funds of the city, in whole or in part out of money raised from the sale of municipal bonds for that purpose, in whole or in part by special assessments.

(RSMo 1939 § 8559, A.L. 1945 p. 1488)

Prior revisions: 1929 § 14844; 1919 § 13815



Section 234.320 Condemnation proceedings.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

234.320. Condemnation proceedings. — In the event the whole or any part of the cost of such bridge or viaduct or the approaches thereto, or the right-of-way therefor, or any interest therein, or any other property and rights upon which any such bridge, viaduct or its approaches are now or may hereafter be constructed, operated and maintained, shall be sought to be condemned by such city and paid for by special assessments against any private property, subject to special assessment as may now or hereafter be prescribed by the charter of such city, the common council, or two houses of legislation, of such city shall so declare by ordinance, and the city, if it so desires, may proceed with such condemnation in the manner now prescribed or which hereafter may be prescribed by the charter of such city for the taking or damaging of private property for public use; but no part of such structure sought to be condemned shall be removed by the owner thereof, and it shall not be necessary to file detailed plans of such structure with such proceedings, but a general description of such structure may be made in the ordinance. All special assessments shall be made and collected in accordance with the charter provisions above referred to.

(RSMo 1939 § 8560)

Prior revisions: 1929 § 14845; 1919 § 13816



Section 234.330 Existing rights not impaired.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

234.330. Existing rights not impaired. — The provisions of sections 234.310 and 234.320 shall not abrogate or impair any right or power which such cities may now or hereafter have to build and construct bridges and viaducts and their approaches thereto, or to acquire, in whole or in part, by purchase, lease, gift, condemnation proceedings or otherwise, bridges, viaducts and the approaches thereto already constructed, together with the necessary lands, rights-of-way, easements, leaseholds, other property and rights, upon which any such bridge, viaduct or its approaches are now or may hereafter be constructed, operated and maintained by private parties, and to own, operate and maintain any such structure for public use as and for a public highway for all kinds of vehicles, pedestrians, railroads and streetcars.

(RSMo 1939 § 8561)

Prior revisions: 1929 § 14846; 1919 § 13817



Section 234.340 Cities having 100,000 population and over — power and authority.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

234.340. Cities having 100,000 population and over — power and authority. — All cities in this state having one hundred thousand inhabitants or over are hereby given the power and authority to build or acquire, by purchase, lease, gift or otherwise, within their corporate limits or within a reasonable distance outside thereof, a bridge or bridges, or a tunnel or tunnels, for public use by railroads, streetcars, vehicles of all kinds and pedestrians, over or under rivers and streams in Missouri or those forming a boundary between this and other states, and to acquire, hold, use and retain, by purchase, lease, gift or otherwise, land to be used for approaches for and in the construction, operation and maintenance of said bridge or bridges, tunnel or tunnels, in this and other states, and to maintain, use and operate said bridge or bridges, tunnel or tunnels, either as toll or free bridges or tunnels, as may by said cities be deemed expedient.

(RSMo 1939 § 7574)

Prior revisions: 1929 § 7431; 1919 § 8839; 1909 § 9688



Section 234.370 Commissioners — appointment and qualifications.

Effective 28 Aug 1949

Title XIV ROADS AND WATERWAYS

234.370. Commissioners — appointment and qualifications. — Within ninety days after this law becomes effective the governor shall, by and with the advice and consent of the senate, appoint five commissioners of the Tennessee-Missouri Bridge Commission created by compact between the states of Missouri and Tennessee. If the senate is not in session at the time for making any appointment, the governor shall make a temporary appointment as in case of a vacancy. All commissioners so appointed shall be qualified voters of the state of Missouri and shall reside within the county of Pemiscot, Missouri, or counties adjacent thereto.

(L. 1949 p. 625 § 1)

CROSS REFERENCE:

Members to be appointed by the highways and transportation commission, 226.007



Section 234.380 Terms of commissioners.

Effective 28 Aug 1949

Title XIV ROADS AND WATERWAYS

234.380. Terms of commissioners. — Of the commissioners first appointed one shall be appointed to serve for a term of one year, one for two years, one for three years, one for four years and one for five years. At the expiration of the term of each commissioner and of each succeeding commissioner, the governor shall, by and with the advice and consent of the senate, appoint a successor who shall hold office for a term of five years. Each commissioner shall hold office until his successor has been appointed and qualified.

(L. 1949 p. 625 § 2)

CROSS REFERENCE:

Members to be appointed by the highways and transportation commission, 226.007






Chapter 235 Street Light Maintenance Districts

Section 235.010 Street light maintenance districts (first class counties).

Effective 28 Aug 1947

Title XIV ROADS AND WATERWAYS

235.010. Street light maintenance districts (first class counties). — A street light maintenance district may be organized as provided in this chapter in any county of class one.

(L. 1947 V. I p. 452 § 1)



Section 235.020 Purpose of district — location.

Effective 28 Aug 1947

Title XIV ROADS AND WATERWAYS

235.020. Purpose of district — location. — A street light maintenance district shall have for its purpose the maintenance and operation of the street lights on the streets of the district. Such district must be wholly within a county of class one, must consist of contiguous tracts or parcels of property, and may be contiguous to but may not include any part of any incorporated city, town or village.

(L. 1947 V. I p. 452 § 2)

CROSS REFERENCE:

County planning commission powers over public improvement in class one counties, 64.010 to 64.295.



Section 235.030 Petition for organization, contents.

Effective 28 Aug 1978

Title XIV ROADS AND WATERWAYS

235.030. Petition for organization, contents. — The organization of a district shall be initiated by a petition filed in the office of the clerk of the county commission in the county in which the real property in the proposed district is situated. The petition shall be signed by one hundred voters of the proposed district. The petition shall set forth the following:

(1) Proposed name of the street light maintenance district;

(2) An estimated number of the inhabitants;

(3) The assessed valuation of the taxable tangible property located in the district;

(4) The estimated annual cost of the operation of the district;

(5) A general description of the boundaries of the district or the territory to be included therein with such certainty as to enable a property owner to determine whether or not his property is within the district;

(6) The names of three voters who shall constitute the first board of directors of the district, one to hold office until the first biennial election, one until two years and one until four years after such election;

(7) Such other data and information as may be useful to the county commission in determining the necessity for the organization of the district.

(L. 1947 V. I p. 452 § 3, A.L. 1978 H.B. 971)



Section 235.040 Petition may be amended — filing fee.

Effective 28 Aug 1978

Title XIV ROADS AND WATERWAYS

235.040. Petition may be amended — filing fee. — 1. No petition with the requisite signatures shall be declared null and void on account of alleged defects, but the county commission may at any time permit the petition to be amended to conform with the facts, by correcting any errors in the description of the territory, or in any other particular. Similar petitions or duplicate copies of the same petition for the organization of the same district, revising the boundaries of the proposed district, or recommending another chosen name for the district, or recommending other voters for the first board of directors, may be filed at any time before a hearing is had on the petition, and shall, together with the first petition, be regarded as one petition, and shall be considered by the county commission the same as though filed with the first petition placed on file.

2. There shall be filed with the petition, or petitions, a filing fee in the amount of one hundred dollars to be used by the county commission to pay for publication notices in connection with the hearing and for the submission of the question.

(L. 1947 V. I p. 452 § 4, A.L. 1978 H.B. 971)



Section 235.050 Notice to be published, when.

Effective 28 Aug 1947

Title XIV ROADS AND WATERWAYS

235.050. Notice to be published, when. — Immediately after the filing of such petition, the county commission shall, by order, fix a time and place not less than thirty days nor more than sixty days after the petition is filed for a hearing thereon, and thereupon the county clerk shall cause notice by publication to be made of the filing of the petition and the pendency of the action and of the time and place of the hearing.

(L. 1947 V. I p. 452 § 5)



Section 235.060 Protesting petition.

Effective 28 Aug 1947

Title XIV ROADS AND WATERWAYS

235.060. Protesting petition. — Any time after the filing of a petition for the organization of a district and before the day fixed for the hearing thereon, a petition may be filed in the office of the county clerk protesting against the creation of the proposed district. Such protesting petition shall be signed and filed by or on behalf of one or more qualified taxpaying electors of the district, and shall recite wherein the incorporation of the district will not promote the purposes as set forth in the petition, or wherein sufficient facts have not been related to justify the incorporation of such district, and any other facts which may be useful to the commission in determining whether or not such original petition shall be allowed.

(L. 1947 V. I p. 452 § 6)



Section 235.070 County commission to declare district organized — election to ratify organization — board of directors, how selected.

Effective 28 Aug 1978

Title XIV ROADS AND WATERWAYS

235.070. County commission to declare district organized — election to ratify organization — board of directors, how selected. — 1. If it shall appear at the hearing that a petition for the organization of a district has been signed and presented, as provided in section 235.030, in conformity with this law, and that no protesting petition has been filed, or if one has been filed, that the facts adduced in behalf thereof at the hearing are insufficient to sustain such protesting petition, the county commission shall, by order duly entered of record, declare the district organized, define the boundaries thereof, making such changes in the boundaries thereof, making such changes in the boundary line as set forth in the petition, if any, as the county commission may deem proper, and give it a corporate name by which in all proceedings it shall thereafter be known, and thereupon the district, subject to the election provided in this section, shall be a political subdivision of the state of Missouri and a body corporate with all the powers of like or similar corporations.

2. The order of incorporation shall not become final and conclusive until it shall have been submitted to the voters residing within the boundaries described in such order, and until it shall have been assented to by a majority vote of the voters of the district voting on the question. The county commission shall order the submission of the question.

3. The question shall be submitted in substantially the following form:

Shall a street light maintenance district, to be known as the ______ street light maintenance district, be incorporated?

4. If a majority of the voters of the district voting on such question shall have voted in favor of the question to incorporate the district, then the commission shall enter its further order declaring the order of incorporation to be final and conclusive. In the event, however, that the commission shall find that a majority of the voters voting thereon shall not have voted in favor of the question to incorporate the district, then the commission shall enter its further order declaring said order of incorporation to be void and of no effect.

5. If the commission enters an order declaring the order of incorporation to be final and conclusive, it shall at the same time designate the first board of directors of said district from among the names of the voters who have been named in one or more petitions filed in said cause, one to hold office until the first biennial election of board members, one until two years and one until four years after such election.

(L. 1947 V. I p. 452 § 7, A.L. 1978 H.B. 971)



Section 235.080 County commission findings and orders to be filed, where.

Effective 28 Aug 1947

Title XIV ROADS AND WATERWAYS

235.080. County commission findings and orders to be filed, where. — Within thirty days after the final order of the county commission in which said district has been declared a public corporation, the county clerk of said commission shall transmit to the recorder of deeds in the county in which the district is located copies of the findings and orders of the commission incorporating said district. The same shall be filed in the same manner as articles of incorporation are required to be filed under the general laws concerning corporations.

(L. 1947 V. I p. 452 § 8)



Section 235.090 Board members to qualify, how — bonds.

Effective 28 Aug 1947

Title XIV ROADS AND WATERWAYS

235.090. Board members to qualify, how — bonds. — Whenever a district has been declared duly and finally organized, the members of the board shall qualify by filing with the county clerk their oaths of office, which shall be in the form prescribed by the constitution, and such board members shall also file with the county clerk corporate surety bonds to be furnished at the expense of the district, the form and amount thereof to be fixed and approved by the county commission, and said bonds to be conditioned for the faithful performance of their duties as directors.

(L. 1947 V. I p. 452 § 9)



Section 235.100 Selection of officers — seal — duties of secretary.

Effective 28 Aug 1947

Title XIV ROADS AND WATERWAYS

235.100. Selection of officers — seal — duties of secretary. — After taking their oaths and filing their bonds, the board shall choose one of its members as chairman of the board and president of the district, and shall elect a secretary and a treasurer of the board and of the district, who may or may not be members of the board. The secretary and the treasurer may be one person. Such board shall adopt a seal, and the secretary shall keep in a well-bound book a record of all its proceedings, minutes of all meetings, certificates, contracts, bonds given by employees and a record of corporate acts, which shall be open to inspection of all owners of property in the district, as well as to all other interested parties.

(L. 1947 V. I p. 452 § 10)



Section 235.110 Treasurer's bond — financial statement.

Effective 28 Aug 1947

Title XIV ROADS AND WATERWAYS

235.110. Treasurer's bond — financial statement. — The treasurer shall keep strict and accurate accounts of all money received by and disbursed for and on behalf of the district in permanent records. He shall file with the county clerk, at the expense of the district, a corporate surety bond in an amount to be determined by the board, conditioned on the faithful performance of the duties of his office. He shall file in the office of the county clerk a detailed financial statement for the preceding fiscal year of the district on behalf of the board during the month of January. The fiscal year of the board shall be the same as the calendar year.

(L. 1947 V. I p. 452 § 11)



Section 235.120 Attendance fee — expenses — power of removal.

Effective 28 Aug 1990

Title XIV ROADS AND WATERWAYS

235.120. Attendance fee — expenses — power of removal. — Each member of the board shall receive an attendance fee in an amount not to exceed fifty dollars per diem for attending each regularly called board meeting, but shall not be paid for attending more than one in any calendar month. Each member of the board shall be reimbursed for his actual expenditures in the performance of his duties on behalf of the district. The county commission shall have power to remove directors or any of them for good cause shown upon a petition, notice and hearing.

(L. 1947 V. I p. 452 § 12, A.L. 1967 p. 352, A.L. 1990 H.B. 1548)



Section 235.130 Board meetings — quorum — vacancies, how filled.

Effective 28 Aug 1947

Title XIV ROADS AND WATERWAYS

235.130. Board meetings — quorum — vacancies, how filled. — The board shall meet at the place to be designated by the board as often as the needs of the district require, on notice to each member of the board. Two members of the board shall constitute a quorum at any meeting. Any vacancy on the board shall be filled by the remaining member or members of the board, the appointee or appointees to act until the next biennial election at which directors are elected as provided in section 235.140, when the vacancy or vacancies shall be filled by election. If the board shall fail, neglect or refuse to fill any vacancy within thirty days after the same occurs, the county commission shall fill such vacancy.

(L. 1947 V. I p. 452 § 13)



Section 235.140 Election of new board members, when.

Effective 28 Aug 1978

Title XIV ROADS AND WATERWAYS

235.140. Election of new board members, when. — 1. At the general election in the year after the first full calendar year after the organization of any district and at the general election thereafter, there shall be elected by the voters of the district one member of the board to serve for a term of six years. Nominations may be filed with the secretary of the board.

2. The candidates for board member shall be elected on a separate nonpartisan ballot. The candidate receiving the most votes shall be elected. Any new member of the board shall qualify in the same manner as members of the first board qualify.

(L. 1947 V. I p. 452 § 14, A.L. 1978 H.B. 971)



Section 235.150 Powers — authority and privileges of board.

Effective 28 Aug 1947

Title XIV ROADS AND WATERWAYS

235.150. Powers — authority and privileges of board. — For the purpose of providing for the maintenance of street lighting within the district, the district and, on its behalf, the board, shall have the following powers, authority and privileges:

(1) To have perpetual existence;

(2) To have and use a corporate seal;

(3) To sue and be sued, and be a party to suits, actions and proceedings;

(4) To enter into contracts, franchises and agreements with any person, partnership, association or corporation, public or private, affecting the affairs of the district;

(5) To acquire, dispose of and encumber real and personal property and any interest therein, including leases and easements;

(6) To have the management, control and supervision of all the business and affairs of the district, and the construction, installation, operation and maintenance of district improvements therein;

(7) To hire and retain agents, employees, engineers and attorneys;

(8) To have and exercise the power of eminent domain and in the manner provided by law for the condemnation of private property for public use to take any property within the district necessary to the exercise of the powers herein granted;

(9) To receive and accept by bequest, gift or donation any kind of property;

(10) To adopt and amend bylaws and any other rules and regulations not in conflict with the constitution and laws of this state, necessary for the carrying on of the business, objects and affairs of the board and of the district, and to refer to the proper authorities for prosecution any infraction thereof detrimental to the district. Any person violating any such ordinance, rules and regulations is hereby declared to be guilty of a misdemeanor, and upon conviction thereof shall be punished as is provided by law therefor;

(11) To have and exercise all rights and powers necessary or incidental to or implied from the specific powers granted herein. Such specific powers shall not be considered as a limitation upon any power necessary or appropriate to carry out the purposes and intent of this law.

(L. 1947 V. I p. 452 § 15)



Section 235.160 Power of taxation.

Effective 28 Aug 1947

Title XIV ROADS AND WATERWAYS

235.160. Power of taxation. — For the purpose of providing revenue for such districts, the board shall have the power and authority to order the levy and collection of ad valorem taxes on and against all taxable tangible property within the district, and to make timely demand for any and all other taxes or allocations to which the district may be entitled.

(L. 1947 V. I p. 452 § 16)



Section 235.170 Board to fix rate of taxation.

Effective 28 Aug 1989

Title XIV ROADS AND WATERWAYS

235.170. Board to fix rate of taxation. — To levy and collect taxes as provided in section 235.160, the board shall in each year determine the amount of money necessary to be raised by taxation, and shall fix a rate of levy which, when levied upon every dollar of the taxable tangible property within the district as shown by the last completed assessment, and with other revenues, will raise the amount required by the district annually to supply funds for paying the expenses of organization and the costs of the district, which rate of levy shall not exceed forty cents on the one hundred dollars assessed valuation.

(L. 1947 V. I p. 452 § 17, A.L. 1978 H.B. 1624, A.L. 1989 H.B. 197)



Section 235.175 Increase of tax rate — election — form of ballot — maximum rate.

Effective 31 May 1978, see footnote

Title XIV ROADS AND WATERWAYS

235.175. Increase of tax rate — election — form of ballot — maximum rate. — 1. Before the board of directors of any street light maintenance district may increase the district's current tax levy, the proposed increase must be approved by a majority of the voters voting thereon.

2. The proposition to increase the tax levy may be submitted by the board of directors or upon petition of five hundred registered voters of the district. All propositions to increase the tax levy shall be submitted at the next election permitted by section 115.123.

3. A separate ballot containing the question shall read as follows:

­

­

4. If a majority of the qualified voters casting votes thereon be in favor of the increased tax levy, the board of directors shall raise the tax levy to the level approved by the voters. If a majority of the voters casting votes thereon do not vote in favor of the increased tax levy, any levy previously authorized shall remain in effect.

5. No street light maintenance district shall fix a rate of levy which exceeds the maximum tax levy authorized by section 235.170.

(L. 1978 H.B. 1624 § 2)

Effective 5-31-78



Section 235.180 Board to certify rate of levy to county commission.

Effective 28 Aug 1947

Title XIV ROADS AND WATERWAYS

235.180. Board to certify rate of levy to county commission. — On or before the first day of September of each year, the board shall certify to the county commission of the county within which the district is located a rate of levy so fixed by the board as provided by law, with directions that at the time and in the manner required by law for levy of taxes for county purposes such county commission shall levy a tax at the rate so fixed and determined upon the assessed valuation of all the taxable tangible property within the district, in addition to such other taxes as may be levied by such county commission.

(L. 1947 V. I p. 452 § 18)



Section 235.190 Taxes to be levied and collected as other taxes.

Effective 28 Aug 1947

Title XIV ROADS AND WATERWAYS

235.190. Taxes to be levied and collected as other taxes. — It shall be the duty of the body having authority to levy taxes within the county to levy the taxes provided in this law, and it shall be the duty of all officials charged with the duty of collecting taxes to collect such taxes at the time and in the form and manner and with like interest and penalties as other taxes are collected; and when collected, to pay the same to the district ordering its levy and collection or entitled to the same, and the payment of such collections shall be made monthly to the treasurer of the district and paid into the depositary thereof to the credit of the district. All taxes levied under this law, together with interest thereon and penalties for default in payment thereof, and all costs of collecting the same, shall, until paid, constitute a perpetual lien on and against the property taxed, and such lien shall be on a parity with the tax lien of general taxes, and no sale of such property to enforce any general tax or other lien shall extinguish the perpetual lien of district taxes.

(L. 1947 V. I p. 452 § 19)



Section 235.200 Property to be sold for delinquent taxes — manner.

Effective 28 Aug 1947

Title XIV ROADS AND WATERWAYS

235.200. Property to be sold for delinquent taxes — manner. — If the taxes levied are not paid as provided in section 235.190, then the delinquent real property shall be sold at the regular tax sale for the payment of said taxes, interest and penalties, in the manner provided by the statutes of the state of Missouri for selling property for the nonpayment of general taxes. If there are no bids at said tax sale for the property so offered, said property shall be struck off to the county or other agency provided by law, and the county or agency shall account to the district in the same manner as provided by law for accounting for school, town and city taxes. Delinquent personal property shall be distrained and sold as provided by general law.

(L. 1947 V. I p. 452 § 20)



Section 235.210 Boundaries of district may be altered to include new territory — annexation, procedure.

Effective 28 Aug 2007

Title XIV ROADS AND WATERWAYS

235.210. Boundaries of district may be altered to include new territory — annexation, procedure. — 1. The boundaries of any district organized under the provisions of this law may be changed in the manner prescribed in this section and in section 235.220, but any change of boundaries of the district shall not impair or affect its organization or its rights in or to property, or any of its rights or privileges whatsoever; or shall it affect or impair or discharge any contract, obligation, lien or charge for or upon which it might be liable or chargeable had the change of boundaries not been made.

2. A petition for annexation of real property in an area contiguous with a street light maintenance district organized under this chapter and not located within any municipality or another street light maintenance district shall be signed by property owners who own not less than ten percent of the parcels of property within the area proposed for annexation. The petition shall be filed with the county clerk in which the district is situated and shall be addressed to the county commission. A hearing shall be held regarding the proposed annexation petition as soon as reasonably possible. If the county commission finds at the hearing that the petition is in compliance with the provisions of this section, they shall order the question to be submitted to the voters within the proposed area of annexation and within the district at a municipal, primary, or general election.

3. The question shall be submitted in substantially the following form:

­

­

4. If a majority of the votes cast on the question in the district and in the area described in the petition, respectively, are in favor of the annexation, the county commission shall by order declare the area annexed and shall describe the altered boundaries of the district. A copy of the order of the commission shall be filed within the county recorder. If a majority of the votes cast on the question in the district and in the area described in the petition, respectively, are not in favor of the annexation, such area shall not be declared annexed. No such question shall be resubmitted to the voters sooner than twelve months from the date of submission of the last question.

(L. 1947 V. I p. 452 § 21, A.L. 1967 p. 353, A.L. 2007 S.B. 22)



Section 235.220 Boundaries may be altered to exclude certain territory, how.

Effective 28 Aug 1947

Title XIV ROADS AND WATERWAYS

235.220. Boundaries may be altered to exclude certain territory, how. — 1. The owner or owners of any real or personal property contained within the boundaries of the district may file with the board a petition praying that such property be excluded and taken from said district. Such petition shall describe the property which the petitioners desire to have excluded.

2. The secretary of the board shall cause a notice of filing of such petition to be published in the county in which said property is located. The notice shall state the filing of such petition, the names of petitioners, description of the property mentioned sought to be excluded and the prayer of said petitioners; and it shall notify all persons interested to appear at the office of said board at the time named in said notice showing cause in writing, if any they have, why said petition should not be granted.

3. The board at the time and place mentioned in the notice, or at the time or times at which the hearing of said petition may be adjourned, shall proceed to hear the petition and all objections thereto presented in writing by any person showing cause as aforesaid, why the prayer of the petition should not be granted. The filing of such petition shall be deemed and taken as an assent by each and all such petitioners to the exclusion from the district of the property mentioned in the petition, or any part thereof.

4. The board, if it deems it not for the best interests of the district that the property mentioned in the petition, or any portion thereof, shall be excluded from the district, shall order that said petition be denied; but if it deems it for the best interest of the district that the property mentioned in the petition, or some portion thereof, be excluded from the district, then the board may order the property mentioned in the petition or some portion thereof, excluded from the district.

5. Upon allowance of such petition, the board shall file a certified copy of the order of the board making such change with the county clerk; and upon order of the county commission said property shall be excluded from the district, and a copy of the order of the board and the order of the commission shall be filed with the recorder.

6. The county commission shall make any such order excluding property from the district as provided in the order of the board, unless the commission shall find that such order of the board was not authorized by law, or that such order of the board was not supported by competent and substantial evidence.

(L. 1947 V. I p. 452 § 22)



Section 235.230 Property subject to taxation.

Effective 28 Aug 1947

Title XIV ROADS AND WATERWAYS

235.230. Property subject to taxation. — All real property included within, or excluded from, a district shall thereafter be subject to the levy of taxes for the payment of any indebtedness of the district outstanding at the time of inclusion or exclusion; provided, however, that after any real property shall have been excluded from a district, as provided in section 235.220, any buildings and improvements thereafter erected or constructed on said excluded real property, and all machinery and equipment thereafter installed or placed therein or thereon, and all tangible personal property not in said district at the time of the exclusion of said real property from said district which shall thereafter be situate on or used in connection with said real property, shall not be subject to any taxes levied by said district.

(L. 1947 V. I p. 452 § 23)



Section 235.240 Annexation of district by municipality.

Effective 28 Aug 1947

Title XIV ROADS AND WATERWAYS

235.240. Annexation of district by municipality. — Any provision of the law to the contrary notwithstanding, no city, town or village shall annex a part of the territory of any district; but nothing herein shall be construed so as to prevent the annexation of the whole of the territory of a district by any city, town or village. If the entire district be annexed by any city, town or village as provided by law such municipality shall assume all debts, liabilities and obligations of the district; and title to all property, real, personal and mixed, of the district shall be transferred to and vested in such municipality.

(L. 1947 V. I p. 452 § 24)



Section 235.250 Dissolution of district, election for, when required — form of ballot.

Effective 28 Aug 1978

Title XIV ROADS AND WATERWAYS

235.250. Dissolution of district, election for, when required — form of ballot. — 1. Whenever a petition signed by not less than one hundred voters in any district organized under the provisions of this chapter shall have been filed with the county commission setting forth all the relevant facts pertaining to said district, and alleging that the further operation of said district is inimicable to the best interests of the inhabitants of said district, and that said district should, in the interest of the public welfare and safety, be dissolved, said county commission shall have authority, after hearing evidence submitted on the aforesaid question, to order a submission of the question which shall be submitted to the voters of the district.

2. The question shall be submitted in substantially the following form:

Shall the ______ street light maintenance district be dissolved?

(L. 1947 V. I p. 452 § 25, A.L. 1978 H.B. 971)



Section 235.260 Dissolution of district, when — procedure.

Effective 28 Aug 1978

Title XIV ROADS AND WATERWAYS

235.260. Dissolution of district, when — procedure. — 1. If the commission shall find that it is to the best interest of the inhabitants of said district * that such district be dissolved, it shall make an order reciting the same and providing for the submission of the question to dissolve such district to a vote of the voters of the district. The question shall be submitted only at the time of the general election at which a board member is elected. Returns of the submission of the question certified to the commission.

2. If the commission finds that a majority of the voters voting thereon shall have voted in favor of the question to dissolve said district, the commission shall make a final order dissolving said district, and the order shall contain a proviso that said district shall continue in full force for the purpose of paying all outstanding and lawful obligations and disposing of property of the district; but no additional costs or obligations shall be created except such as are necessary to pay such costs, obligations and liabilities theretofore incurred or necessary to the winding up of the district.

3. If the commission shall find that a majority of the voters of the district voting thereon shall not have voted favorably on the question to dissolve such district, then the commission shall make a final order declaring such result dismissing the petition praying for the dissolution of said district; and the district shall continue to operate in the same manner as though said petition asking for such dissolution had not been filed.

(L. 1947 V. I p. 452 § 26, A.L. 1978 H.B. 971)

*Word "and" appears here in original rolls.



Section 235.270 Appointment of trustee to liquidate district.

Effective 28 Aug 1947

Title XIV ROADS AND WATERWAYS

235.270. Appointment of trustee to liquidate district. — No dissolution of such district shall invalidate or affect any right accruing to such district, or to any person, or invalidate or affect any contract or indebtedness entered into or imposed upon such district or person; and whenever the county commission shall, under the provisions of section 235.260, dissolve any such district, the said commission shall appoint some competent person to act as trustee for the said district so dissolved, and such trustee before entering upon the discharge of his duties shall take and subscribe an oath that he will faithfully discharge the duties of his office, and shall give bond with sufficient security, to be approved by the county commission, to the use of such dissolved district, for the faithful discharge of his duties, and shall proceed to liquidate said district under orders of said commission.

(L. 1947 V. I p. 452 § 27)






Chapter 236 Dams, Mills and Electric Power

Section 236.010 Dams across nonnavigable streams — who may erect.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

236.010. Dams across nonnavigable streams — who may erect. — Any person or corporation chartered and organized to construct, operate and maintain mills, electric power and light works, or other machinery, may erect a dam across any watercourse, not being a navigable stream, if such person or corporation is the proprietor of the land through which the watercourse runs at the point where it is proposed to erect such dam, by proceeding as herein provided.

(RSMo 1939 § 10286)

Prior revisions: 1929 § 9157; 1919 § 7399; 1909 § 5456

(1962) Civil rule prescribing condemnation procedure governs procedure to be followed in exercise of power of eminent domain granted by chapters 236 and 523, RSMo. Union Electric Co. v. Jones (Mo.), 356 S.W.2d 857.



Section 236.020 Owner of land on one side of stream may erect dam.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

236.020. Owner of land on one side of stream may erect dam. — Any person or corporation chartered and organized to construct, operate and maintain mills, electric power and light works, or other machinery, being the owner, in fee simple, of the land on one side of such watercourse, including a part of the bed of the stream, at a point where it is proposed to erect a dam, may, nevertheless, erect such dam by proceeding as herein provided.

(RSMo 1939 § 10287)

Prior revisions: 1929 § 9158; 1919 § 7400; 1909 § 5457



Section 236.030 Petition to be filed in circuit court — contents.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

236.030. Petition to be filed in circuit court — contents. — In the case supposed in section 236.010, the person or corporation proposing to erect a dam shall file a petition in the circuit court of the county in which it is proposed to erect such mill, electric power and light works, or other machinery, in connection with the dam, and shall therein set forth:

(1) A description of the land and an abstract of the title thereto;

(2) The name of the watercourse, and a description of the point at which it is proposed to erect such dam;

(3) The altitude of the dam which it is proposed to erect; and

(4) The kind of mill, electric power and light works, or other machinery, which it is proposed to connect with the dam.

(RSMo 1939 § 10288)

Prior revisions: 1929 § 9159; 1919 § 7401; 1909 § 5458

(1961) This section was designed to promote the construction of mills and to protect the owners of land along watercourses and contemplated a permanent construction. It has no application to a temporary dam to enable the construction of a bridge. Rector v. Tobin Const. Co. (A.), 351 S.W.2d 816.



Section 236.040 Additional information to be set out.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

236.040. Additional information to be set out. — In the case supposed in section 236.020, the person or corporation proposing to erect a dam shall file a petition as provided in section 236.030, and in addition thereto shall set forth:

(1) The name and place of residence of the owner of the land on the other side of the watercourse whereon to abut such dam;

(2) On what side of the watercourse it is proposed to erect such mill, electric power and light works, or other machinery in connection with the dam; and

(3) A prayer that the title to one acre of the land on the opposite side of such watercourse, to include the place where to abut such dam, may be decreed to such person or corporation, and that the same may be set apart by metes and bounds.

(RSMo 1939 § 10289)

Prior revisions: 1929 § 9160; 1919 § 7402; 1909 § 5459



Section 236.050 Petition, where filed.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

236.050. Petition, where filed. — Such petition shall be filed in the circuit court of the county within which the petitioner proposes to erect such mill, electric power and light works, or other machinery.

(RSMo 1939 § 10290)

Prior revisions: 1929 § 9161; 1919 § 7403; 1909 § 5460



Section 236.060 Writ of ad quod damnum.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

236.060. Writ of ad quod damnum. — Upon filing the petition, it shall be the duty of the court to cause a writ of ad quod damnum to be issued, under the seal of the court, directed to the sheriff, commanding him to summon twelve fit persons of his county to meet at the place where it is proposed to erect a dam, on a day to be named in the writ, then and there to inquire, by the said jury, touching the matters contained in the petition a copy of which shall accompany the writ.

(RSMo 1939 § 10291)

Prior revisions: 1929 § 9162; 1919 § 7404; 1909 § 5461



Section 236.070 Duty of sheriff in executing writ.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

236.070. Duty of sheriff in executing writ. — The sheriff shall attend the jury on the day and at the place appointed, and upon full examination, inquire by such jury:

(1) What damage each proprietor will sustain by reason of inundation consequent upon the erection of the dam, as proposed;

(2) Whether the mansion house of any such proprietor, or the outhouses, curtilages or gardens thereto immediately belonging, or orchard, will be overflowed thereby;

(3) Whether and to what extent ordinary navigation and the passage of fish will be obstructed by such erection, and whether and by what means the same may be prevented or diminished; and

(4) Whether the health of the neighborhood will be materially affected in consequence of such erection.

(RSMo 1939 § 10292)

Prior revisions: 1929 § 9163; 1919 § 7405; 1909 § 5462



Section 236.080 Acre of ground to be set apart, when.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

236.080. Acre of ground to be set apart, when. — In the case supposed in section 236.020, the sheriff shall further inquire by the jury the value of the acre of land mentioned in the prayer of the petition, and set apart the same by metes and bounds.

(RSMo 1939 § 10293)

Prior revisions: 1929 § 9164; 1919 § 7406; 1909 § 5463



Section 236.090 Proprietor to be notified of the inquest.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

236.090. Proprietor to be notified of the inquest. — In such case the sheriff shall give the proprietor of the land whereof one acre is prayed for, a reasonable notice of the time and place when and where he will take the inquest of the jury, if such proprietor be in his county, and if not, he shall set up notice at the house of the tenant of such land, and if there be no actual tenant thereof, he shall set up such notice at some conspicuous place on the land.

(RSMo 1939 § 10294)

Prior revisions: 1929 § 9165; 1919 § 7407; 1909 § 5464



Section 236.100 Sheriff and jury may act in adjoining county.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

236.100. Sheriff and jury may act in adjoining county. — The sheriff and jury may enter and act in an adjoining county when necessary to the discharge of their duties.

(RSMo 1939 § 10295)

Prior revisions: 1929 § 9166; 1919 § 7408; 1909 § 5465



Section 236.110 Inquest to be in writing.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

236.110. Inquest to be in writing. — The inquest of the jury shall be reduced to writing, signed by each of the jurors, and returned by the sheriff, together with the writ and a statement of the manner in which he executed it, into the court whence it issued, without delay.

(RSMo 1939 § 10296)

Prior revisions: 1929 § 9167; 1919 § 7409; 1909 § 5466



Section 236.120 Proceedings on return of inquest.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

236.120. Proceedings on return of inquest. — Upon the return of such inquest and writ, any person aggrieved by the verdict of the jury may file his objections to the proceedings under such writ, and to the verdict, and show cause why the proceedings should be quashed and the verdict set aside.

(RSMo 1939 § 10297)

Prior revisions: 1929 § 9168; 1919 § 7410; 1909 § 5467



Section 236.130 Issues to be tried as in civil cases.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

236.130. Issues to be tried as in civil cases. — The court may thereupon direct issues to be made up and tried as in other civil cases, and if good cause be shown therefor, the court shall quash the proceedings and set aside the verdict.

(RSMo 1939 § 10298)

Prior revisions: 1929 § 9169; 1919 § 7411; 1909 § 5468



Section 236.140 Costs, how adjudged.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

236.140. Costs, how adjudged. — The costs attending the trial of such issues shall be adjudged against the unsuccessful party, as in other civil cases.

(RSMo 1939 § 10299)

Prior revisions: 1929 § 9170; 1919 § 7412; 1909 § 5469



Section 236.150 Court may order new writ.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

236.150. Court may order new writ. — The court, on motion, may order a new writ of ad quod damnum to issue, for the purpose of having the damages assessed according to law.

(RSMo 1939 § 10300)

Prior revisions: 1929 § 9171; 1919 § 7413; 1909 § 5470



Section 236.160 Court may enter order to erect dam, when.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

236.160. Court may enter order to erect dam, when. — If no objections be filed to the proceedings under the writ or to the verdict of the jury, and it shall appear to the court, upon a view of the inquest, that the mansion house of any proprietor, or the outhouse, curtilages or gardens thereto belonging, or orchard, will not be overflowed, and that the health of the neighborhood will not be materially affected by the stagnation of water consequent upon the proposed erection, the court shall thereupon grant or refuse the permission prayed for, according to its judgment of what would be most reasonable and just under all circumstances.

(RSMo 1939 § 10301)

Prior revisions: 1929 § 9172; 1919 § 7414; 1909 § 5471



Section 236.170 Court shall include in its order, what.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

236.170. Court shall include in its order, what. — When the party petitioning prays for an acre of land whereon to abut his dam, the court shall include in its order, if the petition is granted, a judgment vesting the title of such acre of land in the party petitioning, his heirs and assigns forever.

(RSMo 1939 § 10302)

Prior revisions: 1929 § 9173; 1919 § 7415; 1909 § 5472



Section 236.180 Privilege to erect subject to certain conditions.

Effective 28 Aug 1949

Title XIV ROADS AND WATERWAYS

236.180. Privilege to erect subject to certain conditions. — The judgment and order authorized by sections 236.160 and 236.170, and the rights and privileges thereby granted, shall, in all cases, be upon and subject to the conditions following:

(1) Such conditions in reference to the obstructions to the passage of fish and ordinary navigation, as the court shall think proper to impose;

(2) That all damages and valuations assessed and made by the jury shall be paid;

(3) That the dam and mills, electric power and light works, or other machinery, shall be commenced within one year, and finished and ready for business within three years from the date of the order of permission;

(4) That whenever the dam or mill, electric power and light works, or other machinery, shall be destroyed or materially impaired, the same shall be built or repaired within three years thereafter; but if the owner of such dam or mill, electric power and light works, or other machinery, shall be an infant, or of unsound mind, or imprisoned at the time such dam or mill, electric power and light works, or other machinery, shall be destroyed or materially impaired, then within three years after such disability is removed.

(RSMo 1939 § 10303, A. 1949 S.B. 1080)

Prior revisions: 1929 § 9174; 1919 § 7416; 1909 § 5473

CROSS REFERENCE:

Dam owners to maintain fishways--fish hatchery in lieu of fishway, 252.150



Section 236.190 Land decreed for mill privileges to revert, when.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

236.190. Land decreed for mill privileges to revert, when. — In case of noncompliance with any of the conditions concerning the building, rebuilding or repairing, where the land of another shall have been adjudged by the court for the purpose of an abutment, the same shall revert to and revest in the original owner, his assigns or legal representatives.

(RSMo 1939 § 10304)

Prior revisions: 1929 § 9175; 1919 § 7417; 1909 § 5474



Section 236.200 Height of dam, how increased.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

236.200. Height of dam, how increased. — Any owner of any dam or mill, electric power and light works, or other machinery, erected by virtue of this or any previous law, may increase the altitude of his dam by permission of the court, under and by the same proceedings, regulations and conditions herein provided.

(RSMo 1939 § 10305)

Prior revisions: 1929 § 9176; 1919 § 7418; 1909 § 5475



Section 236.210 Inquest not to bar right of action, when.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

236.210. Inquest not to bar right of action, when. — The inquest of the jury, or the order and permission of the court founded thereupon, shall not bar any prosecution or action for injuries caused by the erections herein contemplated, except such as were actually foreseen and estimated by the jury.

(RSMo 1939 § 10306)

Prior revisions: 1929 § 9177; 1919 § 7419; 1909 § 5476



Section 236.220 Power of court to prevent erection of dam.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

236.220. Power of court to prevent erection of dam. — The circuit court of the proper county shall have power, upon petition, to prevent the erection or raising of any dam, stoppage, or obstruction across any stream which shall operate as a nuisance and be injurious to any mill, electric power and light works, or other machinery erected, or which shall dam up and render impure or unwholesome or unhealthy the waters of said stream at any point where water is or may be taken from said stream to supply the inhabitants of any city or town or village in the state with water, or of any dam, the erection of which has been authorized by the order of any competent tribunal, of a date earlier than that permitting the erection and raising of such first mentioned dam, stoppage or obstruction; and such court may, upon a final hearing of such petition, order and adjudge that such dam, stoppage or obstruction be abated by the sheriff of the proper county.

(RSMo 1939 § 10308)

Prior revisions: 1929 § 9179; 1919 § 7421; 1909 § 5478



Section 236.230 Dams without chutes declared nuisances.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

236.230. Dams without chutes declared nuisances. — Every person who shall erect or maintain, or cause to be erected or maintained, in or across any of the waters of this state, unless said waters be wholly upon his own premises, any dam or other obstruction, no matter for what purpose, and shall not place and maintain thereon an apron or chute not less than fifteen feet wide, and sloping from each side to the center, so that the center shall be at least six inches lower than either edge, and having an inclination of not more than forty-five degrees, and so situated that the main current of water, impeded in its natural flow by the dam or other obstruction, shall pass over the same, or who shall not so construct or arrange such dam or other obstruction that it shall be lowest at the point where the apron or chute shall be placed, and low enough for the free passage of fish over the same each way, whenever the stream in which the same shall be situate shall be swollen beyond its ordinary size, shall be guilty of a misdemeanor, and shall be held to be guilty of a distinct offense each day he shall be in default as aforesaid; and every dam or other obstruction erected or maintained in violation of this section, shall be a public nuisance, and may be abated as such.

(RSMo 1939 § 10312)

Prior revisions: 1929 § 9183; 1919 § 7425; 1909 § 5482



Section 236.240 Dams deemed public nuisances, when.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

236.240. Dams deemed public nuisances, when. — All dams, stoppages and obstructions not made according to law shall be deemed to be public nuisances, and may be dealt with as such.

(RSMo 1939 § 10309)

Prior revisions: 1929 § 9180; 1919 § 7422; 1909 § 5479



Section 236.250 Forfeiture of rights, when.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

236.250. Forfeiture of rights, when. — If any person or corporation, or his or its legal representatives, to whom permission to erect a dam by virtue hereof shall have been given, shall fail to build, rebuild or repair the same, together with the mill, electric power and light works, or other machinery connected therewith, according to the requirements of law or the conditions of the permission, it shall be lawful for any person owning the land on one side of the watercourse, at the point where such dam is erected, or below, to build a dam and mill, electric power and light works, or other machinery thereon, as if no such permission had been given, without incurring any liability on account of backing the water on such dam.

(RSMo 1939 § 10310)

Prior revisions: 1929 § 9181; 1919 § 7423; 1909 § 5480



Section 236.255 Dam reconstructed and maintained when used for other purposes.

Effective 28 Aug 1953

Title XIV ROADS AND WATERWAYS

236.255. Dam reconstructed and maintained when used for other purposes. — In any case where a dam has been erected for a period of thirty years or more, and property above the dam within one mile of the point where the dam is situated has been developed for use of the impounded waters above the dam, the owner of the land on either side of the stream at the point where the dam is located shall have the right and authority to repair, maintain or reconstruct the dam, even though the dam is not used for the operation of any mill, electric power and light works, or other machinery.

(L. 1953 p. 669)



Section 236.260 Privilege to construct dam to cease, when.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

236.260. Privilege to construct dam to cease, when. — If the improvement of the navigation of any stream shall be undertaken by the state, or by any county, or other lawful authority under the state, then the privilege of keeping any dam across such stream, the right to construct which may be hereafter granted, shall cease, if the same would prevent or obstruct the making of such improvement; and it shall be the duty of the owner or owners of such dam, either to remove it or to make such change in the same as will render the navigation safe and convenient, according to the plan of such improvement; said change or alteration in such dam shall be so constructed as to be approved of by the proper officers or agents who shall have the superintendence of the improvement of such stream.

(RSMo 1939 § 10311)

Prior revisions: 1929 § 9182; 1919 § 7424; 1909 § 5481



Section 236.270 Penalty for building without permission.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

236.270. Penalty for building without permission. — Any person who shall build or heighten any dam, or any other stoppage or obstruction on or across any watercourse, without first obtaining permission from the court of the proper county, according to law, and shall thereby work any injury to any other person, shall forfeit to the party injured double damages for such injury, to be recovered by civil action.

(RSMo 1939 § 10307)

Prior revisions: 1929 § 9178; 1919 § 7420; 1909 § 5477



Section 236.280 Right to divert stream through tunnel — conditions.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

236.280. Right to divert stream through tunnel — conditions. — Any person or persons, firm or firms, corporation or corporations, owning lands extending across the neck of any bend in any of the rivers of this state where a tunnel through such bends would create a waterfall to create electric power, that such owner or owners shall have the right to tunnel through such bends in such neck, on his or their or its own land or lands, and take up and divert and transmit and use the waters of said river (leaving enough water in said river at the point where said diversion shall be made to meet the wants of stock and the families below such point of diversion), and use the waters so diverted to create electric power for transmission and sale to the public, and then return such waters to said river again, without the consent of the riparian owners thereof owning shore lands on the inside and outside of said bend, between the intake and output points of said tunnel, by the use of the usual condemnation proceedings in the circuit court of the county of this state in which said lands, or a part thereof, are, or may be situated, to ascertain and establish the damage that will accrue to such owner or owners of said riparian rights by reason of the use and license aforesaid, and after this has been established and decreed, and that the judgment so awarded shall be paid before diverting and using said waters.

(RSMo 1939 § 10313)

Prior revisions: 1929 § 9184; 1919 § 7426; 1909 § 5483



Section 236.400 Definitions.

Effective 28 Aug 1979

Title XIV ROADS AND WATERWAYS

236.400. Definitions. — As used in sections 236.400 to 236.500, standards, rules and regulations promulgated hereunder, unless the context otherwise requires the following words and terms mean:

(1) "Agricultural dam", any dam constructed to impound water for use in irrigation, livestock watering, or commercial fish rearing and sale;

(2) "Alterations", "repairs", or either of them, such alterations or repairs as affect the safety of a dam or reservoir, or public safety, life or property;

(3) "Chief engineer", the head of the dam and reservoir safety program of the department of natural resources or his representative;

(4) "Construction permit", a written authorization issued by the council giving the owner the right to construct, alter, enlarge, reduce, repair or remove a dam or reservoir or appurtenances thereto, with such conditions as are necessary to adequately protect the public safety, life, property, the dam or reservoir;

(5) "Dam", any artificial or manmade barrier which does or may impound water, and which impoundment has or may have a surface area of fifteen or more acres of water at the water storage elevation, or which is thirty-five feet or more in height from the natural bed of the stream or watercourse measured at the downstream toe of the barrier or dam, if it is not across a streambed or watercourse, together with appurtenant works. Sections 236.400 to 236.500 shall not apply to any dam which is not or will not be in excess of thirty-five feet in height or to any dam or reservoir licensed and operated under the Federal Power Act;

(6) "Dam and reservoir safety council", as designated by sections 236.400 to 236.500 and referred to as the "council" shall consist of seven members appointed by the governor according to the provisions of sections 236.400 to 236.500;

(7) "Director", the director of the department of natural resources of the state of Missouri;

(8) "Enlargement", any change in or addition to an existing dam or reservoir which raises the height of a dam, increases the watershed for a reservoir, or raises the water storage elevation of the water impounded by a dam or reservoir;

(9) "Experienced professional engineer", an engineer registered in the state of Missouri and experienced in hydraulics, hydrology and civil engineering as applied to dam design and construction;

(10) "Maintenance", the proper keeping of all aspects of a dam or reservoir and appurtenances thereto, that pertain to safety, in a state of repair and working order as necessary to comply with sections 236.400 to 236.500, any permit hereunder, and protect public safety, life and property;

(11) "Natural physical changes", those changes not directly or indirectly caused by man which affect the safety of the dam or reservoir;

(12) "Operation", the physical changes, natural or manmade that occur or are made to a dam or reservoir, or operation of the mechanisms or appurtenances of the dam or reservoir, which affect or may affect public safety, life or property;

(13) "Owner", a person who owns, controls, operates, maintains, manages, or proposes to construct a dam or reservoir including:

(a) The state and its departments, institutions, agencies, and political subdivisions, but not the United States government;

(b) A municipal or quasi-municipal corporation;

(c) A district;

(d) A public utility;

(e) A natural person, firm, partnership, association, corporation, political subdivision, or legal entity;

(f) The duly authorized agents, lessees, or trustees of any of the foregoing;

(g) Receivers or trustees appointed by any court for any of the foregoing;

(14) "Permit", a construction, safety or registration permit;

(15) "Permit applicant", an owner who applies for a construction, safety or registration permit;

(16) "Reduction", any decrease in the height of a dam, watershed size, or water storage elevation of the water impounded by a dam or reservoir;

(17) "Registration permit", a permit issued for a period not to exceed five years by the council to the owner of a dam or reservoir in existence on September 28, 1979, or which becomes subject to the provisions of sections 236.400 to 236.500 for such dams and reservoirs which are in a properly maintained condition or which have made and complied with recommendations for corrections of observed defects of the dam or reservoir and have been* examined and approved in accordance with sections 236.400 to 236.500 and standards, rules and regulations and guidelines issued pursuant to sections 236.400 to 236.500;

(18) "Reservoir", any impoundment which results from a dam as defined in sections 236.400 to 236.500;

(19) "Safety permit", a permit issued to the owner for a period of five years, or less if safety considerations so require, by the council indicating that the dam meets the requirements of sections 236.400 to 236.500 and the guidelines, standards, rules and regulations issued pursuant to sections 236.400 to 236.500, and containing such conditions as to operations, maintenance and repair as are necessary to adequately protect public safety, life and the dam or reservoir;

(20) "Water", water, other liquid or tailings;

(21) "Water storage elevation", that elevation of water surface at the principal spillway which could be obtained by the dam or reservoir were there no outflow and were the reservoir full of water;

(22) "Watershed", the area, usually expressed in acres of square miles, that contributes or may contribute surface water to a reservoir.

(L. 1979 H.B. 603 § 1)

*Words "have been" not in original rolls.



Section 236.405 Employment of engineer and assistants — records — rulemaking, procedure.

Effective 28 Aug 1995

Title XIV ROADS AND WATERWAYS

236.405. Employment of engineer and assistants — records — rulemaking, procedure. — 1. There is hereby created a dam and reservoir safety program in the department of natural resources. The council shall promulgate rules, regulations, guidelines, and standards relating to the determination of whether a dam or reservoir constitutes a danger to public safety, life or property to be effective upon approval by the director.

2. The director of the department of natural resources shall employ an experienced professional engineer as chief engineer and assistants to administer the activities of the dam and reservoir safety program.

3. The chief engineer shall be selected under the state merit system on the basis of professional experience directly related to the design and construction of dams and reservoirs.

4. The findings, opinions, and orders of the council and the chief engineer shall be kept as permanent public records in the offices of the department of natural resources.

5. No rule or portion of a rule promulgated under the authority of sections 236.400 to 236.500 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1979 H.B. 603 § 2, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 236.410 Council established — members, terms, qualifications, officers — meetings — quorum — compensation — report.

Effective 28 Aug 2013

Title XIV ROADS AND WATERWAYS

*236.410. Council established — members, terms, qualifications, officers — meetings — quorum — compensation — report. — 1. There is hereby created a "Dam and Reservoir Safety Council", whose domicile for the purposes of sections 236.400 to 236.500 shall be the department of natural resources of the state of Missouri, for the regulation of dam and reservoir safety. The council shall consist of seven members, no more than four of whom shall be members of the same political party, appointed by the governor with the advice and consent of the senate.

2. The members of the council shall have a background of academic training or professional experience directly related to the design of dams and reservoirs. At least two members of the council shall be professional engineers registered in the state of Missouri, one of whom shall represent the general public; at least one member shall be an engineering geologist; at least one member, in addition to the professional engineer, shall be a representative of the general public; two members shall be from industry, one of whom shall be earthmoving contractors; and one member shall be the owner of a dam or reservoir. Of the seven members, three shall be from each of the three United States congressional districts in this state with the highest number of dams. The members shall serve for a term of two years; except, of the first appointments three shall be appointed for one year. The governor shall fill any vacancy on the council and may remove any appointed member for cause. The council shall annually elect a chairman and vice chairman from among its members. The council shall meet regularly but not less than quarterly. Special meetings and hearings may be called upon delivery of written notice to each member of the council signed by the director, the chief engineer, the council chairman or four of the council members. Four members of the council shall constitute a quorum to transact the business of the council. The council shall decide all questions by a majority vote of those present and constituting a quorum. The members of this council shall not receive any compensations other than for actual travel and subsistence when acting officially as members of the council. The council shall prepare and present an annual report to the general assembly by December thirty-first of each year.

(L. 1979 H.B. 603 § 3, A.L. 1992 H.B. 1634, A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28); 10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 236.415 Council's powers and duties — public hearings required — adoption of rules and regulations, procedure.

Effective 28 Aug 1995

Title XIV ROADS AND WATERWAYS

236.415. Council's powers and duties — public hearings required — adoption of rules and regulations, procedure. — 1. The council considering recommendations of the chief engineer shall, subsequent to a public meeting, adopt, subject to the approval of the director, the general technological guidelines and the standards, guidelines, rules and regulations applicable to permits, the design, construction, maintenance, operation, alteration, repair, enlargement, reduction, removal or natural physical changes that may occur to a dam or reservoir. Violations of guidelines, standards, rules and regulations are violations of sections 236.400 to 236.500 permitting the revocation, suspension, or refusal to issue any permit required by sections 236.400 to 236.500. No standards, guidelines, rules, or regulations shall be adopted, or any amendment or repeal thereof shall be effective, except after a public hearing to be held after thirty days' prior notice by advertisement or press release, and publication as required in chapter 536 of the date, time and place of the hearing and opportunity given to the public to be heard.

2. At the hearing, opportunity to be heard by the council with respect to the subject thereof shall be afforded any interested person upon written request to the council, addressed to the chief engineer, received not later than seven days prior to the hearing and may be afforded to other persons if convenient. In addition, any interested person, whether or not heard, may submit, within seven days subsequent to the hearings, a written statement of his views. The council may solicit the views, in writing, of persons who may be affected by, or interested in, proposed rules and regulations, standards or guidelines. Any person heard or represented at the hearing or making written request for notice shall be given written notice of the action of the council with respect to the subject thereof.

3. The council upon hearing the recommendations of the chief engineer and reviewing the application for a construction or registration permit shall approve or deny the permit application. The council may delegate authority to approve or deny permit applications to the chief engineer, whose actions shall be subject to appeal to the council as provided in subsection 2 of section 236.425.

4. No standard, rule or regulation or guideline, or amendment or repeal thereof, adopted by the council shall be in force and effect until it has been approved in writing by the director and the requirements of chapter 536 are satisfied. The affirmative vote of at least four members of the council shall be required for adoption.

(L. 1979 H.B. 603 § 4, A.L. 1995 S.B. 3)



Section 236.420 Inspection of dams and reservoirs, when — report on conditions.

Effective 28 Aug 1979

Title XIV ROADS AND WATERWAYS

236.420. Inspection of dams and reservoirs, when — report on conditions. — The council, with the advice and assistance of the chief engineer, shall carry out a state program of inspection of dams and reservoirs in accordance with regulations adopted by the council. All dams and reservoirs in this state shall be inspected on a periodic basis to determine if they constitute a threat to public safety, life or property. The chief engineer shall submit reports to the director and the council concerning the condition of each dam or reservoir inspected, and recommendations as to any alterations or repairs needed.

(L. 1979 H.B. 603 § 5)



Section 236.425 Chief engineer's duties — search warrants — council to hear certain appeals.

Effective 28 Aug 1979

Title XIV ROADS AND WATERWAYS

236.425. Chief engineer's duties — search warrants — council to hear certain appeals. — 1. The chief engineer shall administer the provisions of sections 236.400 to 236.500 by:

(1) Recommending general technological guidelines that pertain to the design, construction, maintenance, operation, use, alteration, repair, enlargement, reduction, or natural physical changes of, or that may occur to, a dam or reservoir including their removal; except that, detailed technical specifications shall not be promulgated to regulate the design, construction, operation, maintenance, use, alteration, repair or removal of a dam or reservoir. Such guidelines shall not be effective until adopted by the council and approved by the director at a public meeting, after notice requirements set forth in subsection 1 of section 236.415 herein have been satisfied;

(2) Making* recommendations concerning the issuing, continuing in effect, revoking, modifying, suspending, or denying, under such conditions as prescribed by sections 236.400 to 236.500 and such rules as may be adopted to protect public safety, life, property, dams and reservoirs, construction permits for the construction, alteration, enlargement, reduction, repair or removal of dams or appurtenances thereto, and safety and registration permits to insure continuing protection of public safety, life, property, dams and reservoirs, for all dams subject to the provisions of sections 236.400 to 236.500;

(3) Making such investigations, including hearings, as are proper to protect public safety, life and property from an unsafe dam or reservoir, and to determine whether any permits should be issued, continued, revoked, modified, suspended, or denied or whether any violations of sections 236.400 to 236.500, standards, or rules or regulations have occurred or are occurring;

(4) Entering, at any reasonable time, any private or public premises as necessary to make an investigation or inspection of a dam or reservoir, or records kept, pertaining thereto, and such inspection shall follow reasonable notice to the owner given prior to such investigation or inspection except in the case of an emergency threatening public safety, life or property, in which case such inspection or investigation may be made without prior notice. A suitably restricted search warrant, upon a showing of probable cause in writing and upon oath, shall be issued by any judge having jurisdiction, to the chief engineer or his representative for the purpose of enabling him to make the inspection.

2. The council shall meet with or hear the appeal of a permit applicant and his representative upon request of the permit applicant if the chief engineer has rejected the application for a construction, safety or registration permit.

(L. 1979 H.B. 603 § 6)

*Words "To make" appear in original rolls.



Section 236.430 Employees, council to provide for.

Effective 28 Aug 1979

Title XIV ROADS AND WATERWAYS

236.430. Employees, council to provide for. — The council shall retain, employ, provide for and compensate within appropriations available therefor, such consultants, assistants, and other employees on a full- or part-time basis as may be necessary to carry out the provisions of sections 236.400 to 236.500 and prescribe the times at which they shall be appointed and their powers and duties.

(L. 1979 H.B. 603 § 7)



Section 236.435 Permits required, when, procedure to obtain — chief engineer to make recommendation — exemptions — plans to be filed.

Effective 28 Aug 1979

Title XIV ROADS AND WATERWAYS

236.435. Permits required, when, procedure to obtain — chief engineer to make recommendation — exemptions — plans to be filed. — 1. Prior to the commencement of the construction, alteration, enlargement, reduction or removal of a dam or reservoir, the owner shall apply to the council and upon satisfying the requirements of sections 236.400 to 236.500 and the rules, regulations and standards promulgated pursuant hereto, obtain a construction permit.

2. The application for a construction permit shall bear the seal and signature of an experienced professional engineer registered in Missouri or employed by a qualified engineering division of a state or federal agency regularly engaged in dam construction for soil and water conservation, or irrigation or relating to wildlife conservation and shall be accompanied by the design report and plans and specification of the proposed design, alteration, enlargement, reduction, repair or removal of the dam or reservoir.

3. Any person constructing or owning a dam or reservoir, or living or owning property in an area affected, or whose safety may be affected by such dam or reservoir may consult with the chief engineer concerning such dam or reservoir.

4. The council upon hearing the recommendation of the chief engineer shall approve or deny an application for a construction permit within forty-five days after its receipt or the completion of any hearings in connection with such application, whichever is later. The permit shall be issued upon the receipt of the application if, in the judgment of the council, requirements of sections 236.400 to 236.500 and all standards, rules and regulations hereunder are satisfied and the design will be adequate to protect the public safety, life and property.

5. The council upon hearing the recommendation of the chief engineer may reject the application if it decides that there is insufficient information to determine the safety of the proposed construction, alteration, enlargement, reduction or removal of the dam or reservoir or that the construction, alteration, enlargement, reduction or removal of the dam or reservoir would endanger public safety, life or property, or otherwise not comply with sections 236.400 to 236.500 and any rules, standards, guidelines and regulations adopted hereunder.

6. A landowner who now owns or proposes to construct an agricultural dam or reservoir which will be used primarily for agricultural purposes will be exempt from all provisions of sections 236.400 to 236.500. If the council with the advice of the chief engineer, determines that the dam or reservoir is no longer used primarily for agricultural services, it shall become subject to the provisions of sections 236.400 to 236.500.

7. Dams or their construction, alterations, enlargements, reductions or removals designed by, and their construction, alteration, enlargement, reduction or repair or removal monitored by, a qualified engineer regularly engaged in dam construction for soil and water conservation or irrigation or relating to wildlife conservation are for the purposes of such construction or other listed actions exempt from the provisions of this section except that the plans for the dam shall be filed with the chief engineer prior to construction, or other listed action. Amended plans shall be filed at the completion of construction or other listed action if there have been significant deviations from the previously filed plans.

(L. 1979 H.B. 603 § 8)



Section 236.440 Owner to notify council, when — council to issue safety permit — registration of existing dams, when — violations.

Effective 28 Aug 1979

Title XIV ROADS AND WATERWAYS

236.440. Owner to notify council, when — council to issue safety permit — registration of existing dams, when — violations. — 1. The owner shall notify the council upon completion of construction, alteration, enlargement, or reduction of the dam or reservoir. This notification shall bear the seal and signature of an experienced professional engineer and shall be accompanied by an application for a safety permit. The owner of any dam or reservoir subject to the provisions of sections 236.400 to 236.500 shall obtain a safety permit following completion of construction.

2. Upon receipt of complete and proper application for a safety permit, including notification of completion by the owner and certification by an experienced professional engineer that the new construction, alteration, enlargement or reduction has been completed in accordance with the provisions of the construction permit and sections 236.400 to 236.500, the council shall upon receipt of the application issue a safety permit. The council upon advice of the chief engineer may deny the application if it determines that violations of the construction permit or sections 236.400 to 236.500 exist. If revisions have been made which vary substantially from the provisions of the construction permit, it must be shown that the revisions do not endanger public safety, life or property. The safety permit for dams constructed pursuant to a construction permit issued under sections 236.400 to 236.500, may contain conditions the council upon advice of the chief engineer determines are necessary for the protection of public safety, life and property and a schedule and timetable for the dam and reservoir to achieve compliance with the construction permit and provisions of sections 236.400 to 236.500, standards, rules and regulations promulgated hereunder, but such conditions shall not be more stringent or restrictive than those contained in the construction permit.

3. Owners of dams and reservoirs in existence on September 28, 1979, shall obtain registration permits for dams of fifty to seventy feet in height within four years, and for dams up to fifty feet in height within six years of September 28, 1979, or as otherwise required by the provisions of sections 236.400 to 236.500 and rules and regulations adopted hereunder. A registration permit shall be issued by the council upon the advice of the chief engineer for dams and reservoirs only after it is determined that the dam meets the standards of sections 236.400 to 236.500 and rules and regulations hereunder, and any recommendations made by the inspecting engineer pursuant thereto.

4. Upon complete and proper application for a registration permit, on forms provided by the department of natural resources, by the owner of a dam in existence upon September 28, 1979, including a certification by an experienced professional engineer or an engineering division of a state or federal agency regularly engaged in dam construction for soil or water conservation, irrigation, or relating to wildlife conservation, that the dam has been inspected in accordance with sections 236.400 to 236.500, standards, rules and regulations and guidelines promulgated hereunder, and that the owner has complied with the inspecting engineer's or agency's recommendations necessary to correct observed defects of the dam or reservoir, the council shall, upon receipt of the application, issue a registration permit. The council upon hearing the recommendations of the chief engineer may deny the application if it determines that the owner has not complied with the inspecting engineer's or agency's recommendations.

5. For dams for which construction was completed prior to the effective date of the construction permit requirements hereunder, the registration permit may contain conditions the council upon hearing recommendations of the chief engineer determines to be necessary to bring the dam and reservoir into compliance with sections 236.400 to 236.500 and standards, rules and regulations promulgated hereunder.

6. If a dam or reservoir has been removed by the owner, the council shall issue a final approval upon notification by the owner and receipt of certification by an experienced professional engineer that the removal has been carried out in accordance with the provisions of the construction permit issued for such removal. Failure to obtain final approval shall be a violation of sections 236.400 to 236.500.

7. The council shall issue safety permits for dams or their construction, alterations, enlargements, reductions or removals designed by, and their construction or other listed actions monitored by, a state or federal agency engaged in dam construction for soil and water conservation, irrigation or relating to wildlife conservation provided the owners obtain from such agency and file with the chief engineer a statement upon completion of the construction or other listed actions and at not greater than five year intervals, and with every application for renewal of a safety permit, that the dam conforms to the plans on file with the chief engineer and is in a safe, properly maintained condition.

8. The owner shall apply for renewal of a safety or registration permit not less than sixty days prior to expiration of the previously issued permit. The chief engineer shall determine if the dam and reservoir are essentially as described in the latest permit issued for that dam and reservoir, whether they satisfy the requirements of sections 236.400 to 236.500 and any rules, regulations, standards and guidelines adopted pursuant to sections 236.400 to 236.500 and whether any inspection conducted in connection with the permit renewal reveals any defect in the dam or reservoir which would threaten public safety, life or property. Unless the chief engineer determines that the dam and reservoir are not properly maintained, do not satisfy the requirements of the permit, act or rules, regulations, standards and guidelines promulgated hereunder, or that defects revealed by the inspection are not corrected, the council upon hearing the recommendations of the chief engineer shall issue or renew the safety or registration permit upon forty-five days of the receipt of a complete and proper application. The council may require the owner to furnish a certification, as a part of an application to renew a permit hereunder, by an experienced professional engineer or a qualified engineering division of a state or federal agency regularly engaged in dam construction for water conservation, irrigation or relating to wildlife conservation that the dam is in a properly maintained condition and that any recommendation for correction of defects which violate sections 236.400 to 236.500, guidelines, rules, regulations and standards hereunder or which threaten public safety, life or property have been complied with and that the engineer detected no other such defects which have not been corrected.

9. If a barrier or water impoundment becomes a dam or reservoir through alteration or enlargement as defined herein, it shall be subject to the provisions of sections 236.400 to 236.500.

10. Failure to obtain and comply with a permit as required in this section is a violation of sections 236.400 to 236.500.

(L. 1979 H.B. 603 § 9)



Section 236.445 Permit may be suspended — alteration or removal may be required — violation.

Effective 28 Aug 1979

Title XIV ROADS AND WATERWAYS

236.445. Permit may be suspended — alteration or removal may be required — violation. — 1. If it is found that a dam or reservoir presents a threat to public safety, life or property, or that the safety of the dam or reservoir is threatened, the permit for the dam or reservoir shall be suspended and shall be reinstated only when the owner at his expense has completed the necessary alteration or has established such operational procedures as the council upon hearing the recommendations of the chief engineer deems necessary for protection of the public safety, life, property, the dam or reservoir. If necessary for such protection, the council may require the owner at his expense to remove the dam or reservoir, or if the owner refuses or neglects to act, the state may alter or remove the dam or reservoir, and the chief engineer may recover the costs of such action as provided in section 236.450.

2. If the owner refuses to alter or remove a dam or reservoir as directed when found to be a threat as set forth in sections 236.400 to 236.500, he shall be in violation of sections 236.400 to 236.500 and the permit requirements hereunder, and such action shall subject the owner to the enforcement provisions contained herein and revocation of the permit.

(L. 1979 H.B. 603 § 10)



Section 236.450 Removal or repair of abandoned dam — recovery of expenses.

Effective 28 Aug 1979

Title XIV ROADS AND WATERWAYS

236.450. Removal or repair of abandoned dam — recovery of expenses. — An existing dam or reservoir which the chief engineer determines to be abandoned and considered to be a threat to public safety, life, or property may be altered, repaired, or removed upon such determination at the expense of the state of Missouri, and the chief engineer may request either the attorney general or a prosecuting attorney to bring an action in the name of the people of the state of Missouri to recover such expenses from the owner through appropriate legal processes. Such action may be brought in any county where the defendant or defendant's principal place of business is located or where the dam or reservoir is located.

(L. 1979 H.B. 603 § 11)



Section 236.455 Emergency action authorized.

Effective 28 Aug 1979

Title XIV ROADS AND WATERWAYS

236.455. Emergency action authorized. — If it is determined at any time that the condition of a dam or reservoir is an imminent and substantial threat, and so dangerous to public safety, life or property as not to permit time for issuance of an enforcement order to correct the hazard, the chief engineer may take any appropriate action not prohibited by the constitution or laws of this state he deems necessary for emergency protection of public safety, life or property, and may request the attorney general or a prosecuting attorney to take any legal steps necessary to accomplish such action and to recover the cost of such measures from the owner by appropriate legal action.

(L. 1979 H.B. 603 § 12)



Section 236.460 Transfer of ownership, notice required.

Effective 28 Aug 1979

Title XIV ROADS AND WATERWAYS

236.460. Transfer of ownership, notice required. — The owner shall notify the chief engineer upon the sale or other transfer of interest in a dam or reservoir, either existing or under construction, alteration or removal. The construction, safety or registration permit shall be transferred to the successive owner upon receipt of this notification and upon determination that such transfer will not endanger public safety, life, property, the dam or reservoir.

(L. 1979 H.B. 603 § 13)



Section 236.465 Industrial water retention structures subject to provisions of sections 236.400 to 236.500 — inspection — changes.

Effective 28 Aug 1979

Title XIV ROADS AND WATERWAYS

236.465. Industrial water retention structures subject to provisions of sections 236.400 to 236.500 — inspection — changes. — Irrespective of any other provisions of sections 236.400 to 236.500, the following provisions shall apply to the construction, alteration or enlargement of tailing, slime and settling ponds and to other similar industrial water retention structures included within the definitions of dam or reservoir in section 236.400:

(1) Applications for construction, safety or registration permits shall be submitted as provided in section 236.435 and section 236.440 except that design plans and specifications which outline any anticipated enlargement of the industrial water retention structure shall be included;

(2) It shall not be necessary to reapply for a permit each time the structure is enlarged if the enlargement plans have been submitted in and approved with the original application, and the provisions of subdivision (3) of this section have been satisfied;

(3) Upon notification of the chief engineer, bearing the seal and signature of an experienced professional engineer, that the initial phase of construction has been completed in accordance with the provisions of the construction permit and sections 236.400 to 236.500, or if a registration permit has been issued as provided in subdivision (1) of this section, and before any enlargement is begun, and if no violation of sections 236.400 to 236.500 can be shown, a safety permit or a registration permit with special provisions that authorize the planned enlargement to the initially constructed structure shall be issued, on application, if enlargement plans were included and approved in the original application;

(4) It is not necessary to retain continuously a professional engineer after the initial stage of construction;

(5) The dam shall be inspected by an experienced professional engineer registered in the state of Missouri as required to renew the safety permit or registration permit at five-year intervals unless safety of the public, life and property require a shorter period of time;

(6) The chief engineer shall make inspections of these structures as necessary to insure adequate protection for public safety, life and property;

(7) Where it is shown that a tailings, slime and settling pond, or other similar water retention structure is subject to inspection for safety, using standards at least as stringent as those required under sections 236.400 to 236.500, by a federal or state agency and the owner notifies the council that the structure is subject to such inspection, such structures shall be exempt from the provisions of sections 236.400 to 236.500.

(L. 1979 H.B. 603 § 14)



Section 236.470 Conduct of hearings — subpoenas — approval of final orders.

Effective 28 Aug 1979

Title XIV ROADS AND WATERWAYS

236.470. Conduct of hearings — subpoenas — approval of final orders. — 1. At any public hearing all testimony taken before the council, or a hearing officer appointed by the council chairman, shall be under oath and recorded stenographically. The transcript so recorded shall be made available to any person upon payment of the usual charge therefor.

2. In any such hearing, any member of the council or the hearing officer shall issue in the name of the council notice of hearing and subpoenas. Subpoenas shall be issued and enforced as provided in section 536.077. The rules of discovery that apply in any civil case apply to hearings held by the council.

3. All hearings to approve, amend or repeal guidelines, standards or rules and regulations shall be held before at least four members of the council.

4. All other hearings may be held before one council member designated by the council chairman or a hearing officer who shall be a member of the Missouri bar and appointed by the council chairman. The hearing officer or council member shall preside at the hearing and hear all evidence and rule on the admissibility of evidence. The hearing officer or council member shall make recommended findings of fact and may make recommended conclusions of law to the council.

5. All final orders or determinations or other final actions by the council shall be approved in writing by at least four members of the council. Any council member approving in writing any final order or* determination or other final action, who did not attend the hearing, shall do so only after reviewing all exhibits and reading the entire transcript.

(L. 1979 H.B. 603 § 15)

*Word "of" appears in original rolls.



Section 236.475 Immunity of officers.

Effective 28 Aug 1979

Title XIV ROADS AND WATERWAYS

236.475. Immunity of officers. — In the absence of willful and wanton misconduct, no action shall be brought against the council, the chief engineer or his agents, or department employees or private individuals employed as consultants by the department for the recovery of damages caused by the partial or total failure of any dam or reservoir or through the use or operation of any dam or reservoir upon the ground that such person is liable by virtue of any of the following:

(1) The approval of a dam or reservoir or permits therefor;

(2) The issuance or enforcement of orders relating to maintenance, operation or repair of a dam or reservoir;

(3) Control and regulation of a dam or reservoir;

(4) Measures taken to protect against failure during an emergency.

(L. 1979 H.B. 603 § 16)



Section 236.480 Judicial review of actions — administrative review required — interpretation of administrative actions.

Effective 28 Aug 1979

Title XIV ROADS AND WATERWAYS

236.480. Judicial review of actions — administrative review required — interpretation of administrative actions. — 1. All final decisions, orders, actions or determinations made pursuant to the provisions of sections 236.400 to 236.500 are subject to judicial review pursuant to the provisions of chapter 536. No judicial review shall be available, however, until all administrative remedies are exhausted.

2. In any suit filed pursuant to section 536.050 concerning the validity of the standards, rules, guidelines and regulations promulgated hereunder, the court shall review the record made pursuant to their adoption to determine the validity and reasonableness of such standards, rules, guidelines and regulations and may hear such additional evidence as it deems necessary.

(L. 1979 H.B. 603 § 17)



Section 236.485 Water rights preserved.

Effective 28 Aug 1979

Title XIV ROADS AND WATERWAYS

236.485. Water rights preserved. — The provisions of sections 236.400 to 236.500 do not grant or diminish any right to that water entering, discharged from or impounded by a dam or contained in a reservoir.

(L. 1979 H.B. 603 § 18)



Section 236.490 Enforcement of act.

Effective 28 Aug 1979

Title XIV ROADS AND WATERWAYS

236.490. Enforcement of act. — All duly constituted officers of the law of this state or any political subdivision thereof shall aid in the enforcement of the provisions of sections 236.400 to 236.500.

(L. 1979 H.B. 603 § 19)



Section 236.495 Legal actions for enforcement available, procedure.

Effective 28 Aug 1979

Title XIV ROADS AND WATERWAYS

236.495. Legal actions for enforcement available, procedure. — 1. In carrying out the provisions of sections 236.400 to 236.500 and to the extent not inconsistent with chapter 491, the chief engineer or council may subpoena witnesses and compel their attendance, and may also require the submission of books, papers, documents or other pertinent data in any hearing or enforcement proceedings hereunder or in any case wherein a violation of this chapter is alleged. Upon failure or refusal to comply with such order or upon failure to honor a subpoena, as herein provided, the council may request the attorney general or a prosecuting attorney to apply to the circuit court having jurisdiction to enforce compliance.

2. The council may request the attorney general or a prosecuting attorney, in the name of the state, to institute a suit for injunctive relief to stop or prevent violations of the provisions of sections 236.400 to 236.500, permits, standards, orders and rules and regulations promulgated hereunder, which shall be violations of sections 236.400 to 236.500, or to restrain any violation thereof, or after written notification of violation by the council, and a reasonable time to correct such violation, for the assessment of a penalty of up to one thousand dollars per day, for each day or part thereof the violation continues to occur after such notice. Such action may be brought in any county where the defendant's principal place of business is located, where the dam or reservoir is located, or the violation does or may occur.

(L. 1979 H.B. 603 § 20)



Section 236.500 Penalties.

Effective 28 Aug 1979

Title XIV ROADS AND WATERWAYS

236.500. Penalties. — 1. Any person who willfully violates any of the provisions of sections 236.400 to 236.500 is guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not less than five hundred dollars nor more than ten thousand dollars, or by confinement in the county jail for a term of not less than thirty days nor more than one year, or by both such fine and confinement.

2. In the event of a continuing violation, each day that the violation continues shall constitute a separate and distinct offense.

3. Any person who willfully obstructs, hinders or prevents the council, the chief engineer or his agents or employees from performing the duties imposed by sections 236.400 to 236.500 and rules and regulations promulgated hereunder or who willfully resists the council, the chief engineer or his agents in the performance of the duties imposed on them by sections 236.400 to 236.500 and rules and regulations promulgated hereunder is guilty of a misdemeanor and, upon conviction, shall be punished as provided in subsection 1 of this section.

4. Any owner who willfully engages in the construction, repair, alteration or removal of any dam or reservoir without a construction permit or in violation of a construction permit or willfully violates the requirements of or for a safety or registration permit is guilty of a misdemeanor and, upon conviction, shall be punished as provided in subsection 1 of this section.

(L. 1979 H.B. 603 § 21)






Chapter 237 Barges, Ferries and Wharves

Section 237.010 Ferry not to be kept without license.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

237.010. Ferry not to be kept without license. — No person shall keep a ferry, so as to demand and receive pay thereat, without a license.

(RSMo 1939 § 15286)

Prior revisions: 1929 § 14198; 1919 § 5532; 1909 § 6475



Section 237.020 Application for license.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

237.020. Application for license. — Any person may petition the county commission of the county for license to keep a ferry; and if the commission believe such ferry necessary for the accommodation of the public, and that the petitioner is a suitable person to keep the same, it shall order the clerk to issue a license, upon the payment of the tax assessed in such order.

(RSMo 1939 § 15287)

Prior revisions: 1929 § 14199; 1919 § 5533; 1909 § 6476



Section 237.030 Tax on license.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

237.030. Tax on license. — Such tax shall not be less than two dollars nor more than five thousand dollars, paid to the use of the state.

(RSMo 1939 § 15288)

Prior revisions: 1929 § 14200; 1919 § 5534; 1909 § 6477



Section 237.040 License issued, when.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

237.040. License issued, when. — Upon the production of the receipt of the collector of the county for the tax to such clerk, he shall issue a license to keep a ferry, at the place therein mentioned, for any term not exceeding five years, the said term to be fixed by the county commission in its discretion; provided, that no license shall be issued for a longer term than five years.

(RSMo 1939 § 15289)

Prior revisions: 1929 § 14201; 1919 § 5535; 1909 § 6478



Section 237.050 Bond required.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

237.050. Bond required. — Before the delivery of the license such person shall give bond to the state, with sufficient security, approved by such clerk, in such sum as the commission shall order, conditioned for the faithful performance of the duties required by law at such ferry; which bond shall be filed in the office of such clerk.

(RSMo 1939 § 15290)

Prior revisions: 1929 § 14202; 1919 § 5536; 1909 § 6479



Section 237.060 Licenses granted by clerks in vacation.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

237.060. Licenses granted by clerks in vacation. — The clerk of the county commission, in vacation, may grant ferry licenses, assess the tax and fix the rates for the same, and exercise all the power of the commission touching the same.

(RSMo 1939 § 15292)

Prior revisions: 1929 § 14204; 1919 § 5538; 1909 § 6481



Section 237.070 Continuation of licenses.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

237.070. Continuation of licenses. — Such licenses shall continue until the end of the next term of the county commission; and the tax shall be assessed in proportion to the time for which the license is granted, and in all other respects the clerk and collector shall proceed as upon license granted by the commission.

(RSMo 1939 § 15293)

Prior revisions: 1929 § 14205; 1919 § 5539; 1909 § 6482



Section 237.080 License granted without tax, when.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

237.080. License granted without tax, when. — If any county commission believe that any ferry in the county is so little used as not to justify the payment of license, they may, in their discretion, give to the keeper of such ferry a license without the payment of any tax; and such commission shall take bond and fix the rates as in other ferries.

(RSMo 1939 § 15305)

Prior revisions: 1929 § 14217; 1919 § 5551; 1909 § 6494



Section 237.090 License may be revoked.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

237.090. License may be revoked. — If any ferryman fail to perform his duties, the county commission may, at any time, revoke his license.

(RSMo 1939 § 15304)

Prior revisions: 1929 § 14216; 1919 § 5550; 1909 § 6493



Section 237.100 Keeping ferry without license, penalty.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

237.100. Keeping ferry without license, penalty. — If any person demand or receive pay for services as ferryman, without a license, he shall forfeit to the county twenty dollars for every day he shall keep such ferry, or be imprisoned not less than ten nor more than thirty days, or be punished by both such fine and imprisonment, to be recovered by indictment or information in the proper court of the proper county.

(RSMo 1939 § 15299)

Prior revisions: 1929 § 14211; 1919 § 5545; 1909 § 6488



Section 237.110 Liable to action for damages.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

237.110. Liable to action for damages. — Such persons shall be liable to a civil action for all damages that may accrue to the person licensed to keep such ferry.

(RSMo 1939 § 15300)

Prior revisions: 1929 § 14212; 1919 § 5546; 1909 § 6489



Section 237.120 Ferriage — rates fixed by county commission.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

237.120. Ferriage — rates fixed by county commission. — The county commission shall fix the rate of ferriage at each ferry, and may at any time alter the same, having regard to the breadth and situation of the stream and publicity of the ferry. No change in the rates of ferriage shall go into effect during the continuance of any license.

(RSMo 1939 § 15291)

Prior revisions: 1929 § 14203; 1919 § 5537; 1909 § 6480



Section 237.130 Ferriage, when tendered.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

237.130. Ferriage, when tendered. — No ferryman shall be compelled to do any act, as such, before payment or tender of his fee be made, according to the rates of ferriage.

(RSMo 1939 § 15296)

Prior revisions: 1929 § 14208; 1919 § 5542; 1909 § 6485



Section 237.140 Rates posted.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

237.140. Rates posted. — Every ferryman shall keep a list of the legal rates of ferriage, printed, or written in a legible hand, constantly posted up at some public place at the ferry or ferryhouse.

(RSMo 1939 § 15297)

Prior revisions: 1929 § 14209; 1919 § 5543; 1909 § 6486



Section 237.150 Failure to post rates, penalty.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

237.150. Failure to post rates, penalty. — If any ferryman fail to comply with the provisions of section 237.140, he shall, for every such offense, forfeit four dollars to the county.

(RSMo 1939 § 15298)

Prior revisions: 1929 § 14210; 1919 § 5544; 1909 § 6487



Section 237.160 Good boats and sufficient hands to be kept.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

237.160. Good boats and sufficient hands to be kept. — Every ferryman shall keep at his ferry a good boat or boats, in good repair, suitable to the water, and sufficient hands to attend on all occasions.

(RSMo 1939 § 15294)

Prior revisions: 1929 § 14206; 1919 § 5540; 1909 § 6483



Section 237.170 Penalty for neglect.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

237.170. Penalty for neglect. — Every ferryman failing to give such due attention shall, for every offense, forfeit five dollars, and for failure to keep such boat in good repair, shall forfeit thirty dollars to the county where the ferry is situated; and he shall be liable for all damages that any person may sustain thereby, to be recovered by civil action in any court having jurisdiction.

(RSMo 1939 § 15295)

Prior revisions: 1929 § 14207; 1919 § 5541; 1909 § 6484



Section 237.180 Number of licenses not limited.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

237.180. Number of licenses not limited. — The county commission of the proper county may grant, or not, at their discretion, ferry license for a ferry or ferries on the same side of the river, and in the same county, within any distance of any ferry that shall then be already licensed.

(RSMo 1939 § 15306)

Prior revisions: 1929 § 14218; 1919 § 5552; 1909 § 6495



Section 237.190 Exclusive privilege granted, when.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

237.190. Exclusive privilege granted, when. — County commissions may grant to the owner or owners of lands, on both sides of a river, in any county in this state, the exclusive privilege of keeping a ferry thereat.

(RSMo 1939 § 15307)

Prior revisions: 1929 § 14219; 1919 § 5553; 1909 § 6496



Section 237.210 Cities may lease wharf.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

237.210. Cities may lease wharf. — Any city, town or other municipal corporation may, for a just compensation, in its discretion, lease to any owner or association of owners of any steamboat, or boats, or vessels, any portion of the wharf or landing of such city or town, for a term of years, for the purpose of maintaining wharf boats thereat for the accommodation of steamboats and merchants and others in the reception and discharge of freights; provided, that no part of any wharf or landing shall be so leased for the use of any particular owner of any boat or boats, or association of owners of boats, if such lease shall give to such owner or association of owners a monopoly of said portion of such wharf or landing, or work a serious injury or inconvenience to other owners of boats landing at such wharf or landing.

(RSMo 1939 § 15309)

Prior revisions: 1929 § 14221; 1919 § 5562; 1909 § 6505



Section 237.220 Suit on bond.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

237.220. Suit on bond. — Upon the failure of any ferryman to perform any duty herein required, the attorney general or prosecuting attorney for the county shall commence and prosecute an action on the bond given by the ferryman, and the recovery of any penalty shall be no bar to any action on such bond.

(RSMo 1939 § 15302)

Prior revisions: 1929 § 14214; 1919 § 5548; 1909 § 6491



Section 237.230 Penalties, how recovered.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

237.230. Penalties, how recovered. — All penalties imposed by this chapter may be recovered before any court having jurisdiction, in the name of the county.

(RSMo 1939 § 15301)

Prior revisions: 1929 § 14213; 1919 § 5547; 1909 § 6490



Section 237.240 Limitation.

Effective 28 Aug 1939

Title XIV ROADS AND WATERWAYS

237.240. Limitation. — Every offense under this chapter shall be prosecuted within one year.

(RSMo 1939 § 15303)

Prior revisions: 1929 § 14215; 1919 § 5549; 1909 § 6492



Section 237.400 Interstate compact for barge traffic development on the Missouri River with Iowa, Kansas, Missouri, Nebraska.

Effective 28 Aug 1983

Title XIV ROADS AND WATERWAYS

237.400. Interstate compact for barge traffic development on the Missouri River with Iowa, Kansas, Missouri, Nebraska. — Within sixty days of September 28, 1983, the governor shall act to enter into a compact with the states of Iowa, Kansas and Nebraska to read substantially as follows:

COMPACT BETWEEN IOWA, KANSAS, MISSOURI AND NEBRASKA FOR THE DEVELOPMENT OF THE MISSOURI RIVER FOR BARGE TRAFFIC

ARTICLE I

The purposes of this compact are to provide for planning for the most efficient use of the waters of the Missouri River to increase the amount of barge traffic on that segment of the Missouri River which flows between and within the compact states, to take necessary steps to develop the Missouri River and its banks to handle more barge traffic than is presently handled, to encourage the use of barges on that segment of the Missouri River for transporting bulk goods, especially farm commodities, to insure that the intended increase in barge traffic does not impose unacceptable damage on the Missouri River in all its various uses, including agriculture, wildlife management, and recreational opportunities, to consider the diversion of the waters of the Missouri River as it affects navigation, and to promote joint action between the compact parties to accomplish these purposes. The purposes of the compact do not include lobbying activities against user fees for barge traffic and such activities under this compact are prohibited.

ARTICLE II

It is the responsibility of the four states to accomplish the purposes in Article I through the official in each state who is charged with the duty of administering the public waters and to collect and correlate through those officials the data necessary for the proper administration of the compact. Those officials may, by unanimous action, adopt rules and regulations to accomplish the purposes of this compact.

ARTICLE III

The states of Iowa, Missouri, Kansas, and Nebraska agree that within a reasonable time they shall fulfill the obligations of this compact and that each shall authorize the proper official or agency in its state to take the necessary steps to promote the use of barges and develop the Missouri River as it flows between and within the compact states for greater amounts of barge traffic.

ARTICLE IV

This compact does not limit the powers granted in any other act to enter into interstate or other agreements relating to the Missouri River flowing between and within the compact states, alter the relations between the respective internal responsibilities of the government of a party state and its subdivisions, or impair or affect any rights, powers, or jurisdiction of the United States, or those acting by or under its authority, in, over, and to those waters of the Missouri River. The adoption of this compact by the general assembly shall not require the state of Missouri to adopt any legislation or to appropriate funds for its implementation.

ARTICLE V

Unless this compact is entered into on or before July 1, 1984, the governor shall take no further action to secure the compact.

(L. 1983 H.B. 102 § 1)






Chapter 238 Transportation Districts and Transportation Corporations, Special Projects

Chapter Cross References



Section 238.010 Compact between Missouri and Kansas — powers and duties of authority.

Effective 28 Aug 1965

Title XIV ROADS AND WATERWAYS

238.010. Compact between Missouri and Kansas — powers and duties of authority. — Within sixty days after October 13, 1965, the governor by and with the advice and consent of the senate shall appoint three commissioners to enter into a compact on behalf of the state of Missouri with the state of Kansas. If the senate is not in session at the time for making any appointment, the governor shall make a temporary appointment as in case of a vacancy. Any two of the commissioners so appointed, together with the attorney general of the state of Missouri, may act to enter into the following compact:

COMPACT BETWEEN MISSOURI AND KANSAS CREATING THE KANSAS CITY AREA TRANSPORTATION DISTRICT AND THE KANSAS CITY AREA TRANSPORTATION AUTHORITY.

The States of Missouri and Kansas solemnly agree:

ARTICLE I

They agree to and pledge, each to the other, faithful cooperation in the future planning and development of the Kansas City Area Transportation District, holding in high trust for the benefit of its people and of the Nation, the special blessings and natural advantages thereof.

ARTICLE II

To that end, the two States create a district to be known as the Kansas City Area Transportation District (hereinafter referred to as "The District" ), which shall embrace the following territory: The Counties of Cass, Clay, Jackson and Platte in Missouri, and the Counties of Johnson, Leavenworth and Wyandotte in Kansas.

ARTICLE III

There is created the Kansas City Area Transportation Authority of the Kansas City Area Transportation District (hereinafter referred to as the "Authority" ), which shall be a body corporate and politic and a political subdivision of the States of Missouri and Kansas.

The Authority shall have the following powers:

(1) To acquire by gift, purchase or lease and to plan, construct, operate and maintain, or to lease to others for operation and maintenance, passenger transportation systems and facilities, either upon, above or below the ground.

(2) To charge and collect fees and rents for use of the facilities owned or operated by it.

(3) To contract and to be contracted with, and to sue and to be sued.

(4) To receive for its lawful activities any contributions or moneys appropriated by municipalities, counties, or by the Federal Government or any agency or officer thereof or from any other source.

(5) To disburse funds for its lawful activities and fix salaries and wages of its officers and employees.

(6) To borrow money for the acquisition, planning, construction, equipping, operation, maintenance, repair, extension, and improvement of any facility which it has the power to own or to operate or to own and to operate, and to issue the negotiable notes, bonds or other instruments in writing of the Authority in evidence of the sum or sums to be borrowed.

(7) To issue negotiable refunding notes, bonds or other instruments in writing for the purpose of refunding, extending or unifying the whole or any part of its valid indebtedness from time to time outstanding, whether evidenced by notes, bonds, or other instruments in writing, which refunding notes, bonds or other instruments in writing shall not exceed in amount the principal of the outstanding indebtedness to be refunded and the accrued interest thereon to the date of such refunding.

(8) To provide that all negotiable notes, bonds and other instruments in writing issued either pursuant to subdivision (6) or pursuant to subdivision (7) hereof shall be payable, both as to principal and interest, out of the revenues collected for the use of any facility or combination of facilities owned or operated or owned and operated by the Authority, or out of any other resources of the Authority, and may be further secured by a mortgage or deed of trust upon any property owned by the Authority. All notes, bonds or other instruments in writing issued by the Authority as herein provided shall mature in not to exceed thirty years from the date thereof, shall bear interest at a rate not exceeding six percent per annum, and shall be sold for not less than ninety-five percent of the par value thereof. The Authority shall have the power to prescribe the details of such notes, bonds or other instruments in writing, and of the issuance and sale thereof, and shall have the power to enter into covenants with the holders of such notes, bonds or other instruments in writing, not inconsistent with the powers herein granted to the Authority, without further legislative authority.

(9) To condemn any and all rights or property, of any kind or character, necessary for the purposes of the Authority, subject, however, to the provisions of this compact; provided, however, that no property now or hereafter vested in or held by either State or by any county, city, village, township or other political subdivision, shall be taken by the Authority without the authority or consent of such state, county, city, village, township or other political subdivision. If the property to be condemned be situated in the State of Kansas, the said Authority shall follow the procedure of the Act of the State of Kansas providing for the exercise of the right of eminent domain, and if the property to be condemned be situated in the State of Missouri, the said Authority shall follow the procedure provided by the laws of the State of Missouri for the appropriation of land or other property taken for telegraph, telephone or railroad rights-of-way.

(10) To petition any interstate commerce commission (or like body), public service commission, public utilities commission (or like body), or any other Federal, municipal, state or local authority, administrative, judicial or legislative, having jurisdiction in the premises, for the adoption of plans for and execution of any physical improvements, change in method, rate of transportation, which, in the opinion of the Authority, may be designed to improve or better the handling of commerce in and through the District, or improve terminal and transportation facilities therein. It may intervene in any proceeding affecting the commerce of the District.

(11) To perform all other necessary and incidental functions; and to exercise such additional powers as shall be conferred on it by the Legislature of either State concurred in by the Legislature of the other and by Act of Congress.

ARTICLE IV

Nothing contained in this compact shall impair the powers of any county, municipality or other political subdivision to acquire, own, operate, develop or improve any facility which the Authority is given the right and power to own, operate, develop or improve.

Nothing herein shall impair or invalidate in any way bonded indebtedness of either State or of any county, city, village, township or other political subdivision, nor impair the provisions of law regulating the payment into sinking funds of revenues derived from municipal property or dedicating the revenues derived from any municipal property to a specific purpose.

Unless and until otherwise provided, the Authority shall make an annual report to the Governor of each State, setting forth in detail the operations and transactions conducted by it pursuant to this compact and any legislation thereunder.

ARTICLE V

The Authority shall consist of ten Commissioners, five of whom shall be resident voters of the State of Missouri and five of whom shall be resident voters of the State of Kansas. All Commissioners shall reside within the District, the Missouri members to be chosen by the State of Missouri and the Kansas members by the State of Kansas, in the manner and for the terms fixed by the Legislature of each State except as herein provided.

ARTICLE VI

The Authority shall elect from its number a chairman, a vice chairman, and may appoint such officers and employees as it may require for the performance of its duties, and shall fix and determine their qualifications and duties.

Until otherwise determined by the Legislature of the two States, no action of the Authority shall be binding unless taken at a meeting at which at least three members from each State are present, and unless a majority of the members from each State, present at such meeting, shall vote in favor thereof.

The two States shall provide penalties for violations of any order, rule or regulation of the Authority, and for the manner of enforcing same.

ARTICLE VII

The Authority is authorized and directed to proceed to carry out its duties, functions and powers in accordance with the articles of this compact as rapidly as may be economically practicable and is vested with all necessary and appropriate powers not inconsistent with the Constitution or the Laws of the United States or of either State, to effectuate the same, except the power to levy taxes or assessments.

IN WITNESS THEREOF, we have hereunto set our hands and seals under authority vested in us by law.

IN THE PRESENCE OF:

­

­

(L. 1965 p. 376 § 1)

(1972) Kansas City Area Transportation Authority is not a political subdivision exercising governmental functions. Kansas City Area Transportation Authority v. Ashley (Mo.), 478 S.W.2d 323.



Section 238.020 Compact, when binding, where filed.

Effective 28 Aug 1965

Title XIV ROADS AND WATERWAYS

238.020. Compact, when binding, where filed. — The compact when signed by the signatories of each state as herein provided shall become binding upon the state of Missouri and shall be filed in the office of the secretary of state of Missouri.

(L. 1965 p. 376 § 2)



Section 238.030 Authority may apply for approval of Congress.

Effective 28 Aug 1965

Title XIV ROADS AND WATERWAYS

238.030. Authority may apply for approval of Congress. — The authority shall have power to apply to the Congress of the United States for its consent and approval of the compact; but in the absence of such consent of congress and until the same shall have been secured, the compact shall be binding upon the state of Missouri in all respects permitted by law for the two states of Missouri and Kansas without the consent of congress to cooperate, for the purposes enumerated in the compact, and in the manner provided therein.

(L. 1965 p. 376 § 3)



Section 238.040 Tax status of property and securities of authority.

Effective 28 Aug 1965

Title XIV ROADS AND WATERWAYS

238.040. Tax status of property and securities of authority. — All property, real and personal, owned or held by the Kansas City area transportation authority, and all interest income derived from any notes, bonds or other instruments in writing issued by said authority, shall possess the same status, with respect to taxation in the state of Missouri, as is now or may hereafter be possessed by property, real and personal, owned or held by cities, with said state of Missouri, and by the interest income derived from notes, bonds or other instruments in writing issued by such cities.

(L. 1965 p. 376 § 4)



Section 238.050 Securities of authority recognized as lawful investments.

Effective 28 Aug 1965

Title XIV ROADS AND WATERWAYS

238.050. Securities of authority recognized as lawful investments. — Any notes, bonds or other instruments in writing issued by the Kansas City area transportation authority pursuant to the provisions of the aforesaid compact are hereby recognized to be securities in which all state and municipal officers and bodies, all banks, bankers, trust companies, savings banks, savings associations, building and loan associations, investment companies, and all other persons carrying on a banking business, all insurance companies, insurance associations, and other persons carrying on an insurance business, and all administrators, executors, guardians, trustees and other fiduciaries and all other persons whatsoever who are now or who may hereafter be authorized to invest in bonds or other obligations of state of Missouri may properly and legally invest any funds, including capital, belonging to them, or within their control; and the said obligations are hereby recognized as securities which may properly and legally be deposited with and shall be received by any state or municipal officer or agency for any purpose for which the deposit of bonds or other obligations of this state is now or may hereafter be authorized.

(L. 1965 p. 376 § 5)



Section 238.060 Commissioners, appointment, terms.

Effective 28 Aug 2000

Title XIV ROADS AND WATERWAYS

238.060. Commissioners, appointment, terms. — 1. There shall be five commissioners of the Kansas City area transportation authority appointed from within the district established by the compact between the states of Missouri and Kansas. One commissioner each shall be appointed from Cass, Platte and Clay counties. One commissioner shall be appointed from a part of Jackson County other than that part of such county that is within the city of Kansas City, and one commissioner shall be appointed from the city of Kansas City. The commissioners serving on August 28, 2000, shall serve the remainder of the term for which they were appointed.

2. Within sixty days before the expiration of the term of each commissioner holding office on August 28, 2000, or any commissioner holding office after August 28, 2000, or within thirty days after the position of a commissioner shall become vacant, that commissioner's successor shall be appointed as follows:

(1) If the current commissioner or the position which has become vacant was appointed from Platte or Clay County, the county commission of the county shall submit a panel of three persons who are residents of that county and of any city, town or village, including the city of Kansas City, Missouri, that has appropriated funds for operations of the Kansas City area transportation authority in its current or immediately preceding fiscal year, selected by a majority vote of the commission, to the mayor of Kansas City, Missouri, who shall appoint with the approval of a majority of the members of the city council of the city of Kansas City, Missouri, a successor;

(2) If the current commissioner or the position which has become vacant was appointed from Cass County, the county commission of the county shall, by a majority vote, submit a panel of three persons who are residents of the county to the governor. Within thirty days of submission, the governor shall appoint one person from the panel as commissioner, with the advice and consent of the senate; provided that, if any panel is not submitted to the governor by the time appointment is required, the governor shall appoint a qualified person meeting the residency requirements to fill the vacancy;

(3) If the current commissioner or the position which has become vacant was appointed from Jackson County, the county executive of Jackson County shall appoint a successor who shall be a resident of any city, town or village, other than the city of Kansas City, Missouri, that has appropriated funds for operations of the Kansas City area transportation authority in its current or immediately preceding fiscal year;

(4) If the current commissioner or the position which has become vacant was appointed from Kansas City, Missouri, the mayor of Kansas City, Missouri, shall appoint a successor who is a resident of that city.

3. Each commissioner appointed pursuant to this section shall hold office for a term of four years or for the unexpired term of his or her predecessor and shall continue in office until his or her successor has been appointed and has qualified. No person shall serve more than two consecutive four-year terms as a commissioner, provided that a person appointed to serve the unexpired term of a predecessor whose remaining term at the time of such appointment is more than two and one-half years shall only be permitted to serve one additional, consecutive four-year term.

(L. 1965 p. 380 §§ 1, 3, A.L. 2000 S.B. 881)



Section 238.070 Qualifications of commissioners.

Effective 28 Aug 1965

Title XIV ROADS AND WATERWAYS

238.070. Qualifications of commissioners. — All commissioners so appointed shall be qualified voters of the state of Missouri and shall reside within the district established by the compact and within the county or city from which appointed. No commissioner shall have a direct or indirect financial interest in any property acquired by the Kansas City area transportation authority.

(L. 1965 p. 380 § 2)



Section 238.080 Compensation and expenses of commissioners.

Effective 28 Aug 1965

Title XIV ROADS AND WATERWAYS

238.080. Compensation and expenses of commissioners. — The compensation of the commissioners to be paid by the authority shall be determined by the commissioners, provided that the compensation of each commissioner shall not exceed the sum of one thousand two hundred dollars per annum. In addition, the commissioners shall be reimbursed by the authority for the actual and necessary expenses incurred in the performance of their duties.

(L. 1965 p. 380 § 4)



Section 238.090 Powers and duties of commissioners.

Effective 28 Aug 1965

Title XIV ROADS AND WATERWAYS

238.090. Powers and duties of commissioners. — The commissioners shall have the powers and duties and be subject to the limitations provided for in the compact entered into between the two states and, together with five commissioners from the state of Kansas, shall form the "Kansas City Area Transportation Authority".

(L. 1965 p. 380 § 5)



Section 238.100 Additional powers and duties of commissioners.

Effective 28 Aug 1967

Title XIV ROADS AND WATERWAYS

238.100. Additional powers and duties of commissioners. — In further effectuation of that certain compact between the states of Missouri and Kansas heretofore made and entered into on December 28, 1965, the Kansas City area transportation authority of the Kansas City area transportation district, created by and under the aforesaid compact, is authorized to exercise the following powers in addition to those heretofore expressly authorized by the aforesaid compact:

(1) To make all appointments and employ all its officers, agents and employees, determine their qualifications and duties and fix their compensation;

(2) To deal with and enter into written contracts with the employees of the authority through accredited representatives of such employees or representatives of any labor organization authorized to act for such employees, concerning wages, salaries, hours, working conditions, pension or retirement provisions, and insurance benefits;

(3) To provide for the retirement and pensioning of its officers and employees and the widows and children of the deceased officers and employees, and to provide for paying benefits upon disability or death of its officers and employees and to make payments from its funds to provide for said retirements, pensions and death or disability benefits.

(L. 1967 p. 354 § 1)



Section 238.200 Citation of law.

Effective 30 May 1990, see footnote

Title XIV ROADS AND WATERWAYS

238.200. Citation of law. — Sections 238.200 to 238.275 shall be known as the "Missouri Transportation Development District Act".

(L. 1990 S.B. 479 & 649 § 35)

Effective 5-30-90



Section 238.202 Definitions.

Effective 28 Aug 2011

Title XIV ROADS AND WATERWAYS

238.202. Definitions. — 1. As used in sections 238.200 to 238.275, the following terms mean:

(1) "Board", the board of directors of a district;

(2) "Commission", the Missouri highways and transportation commission;

(3) "District", a transportation development district organized under sections 238.200 to 238.275;

(4) "Local transportation authority", a county, city, town, village, county highway commission, special road district, interstate compact agency, or any local public authority or political subdivision having jurisdiction over any bridge, street, highway, dock, wharf, ferry, lake or river port, airport, railroad, light rail or other transit improvement or service;

(5) "Project" includes any bridge, street, road, highway, access road, interchange, intersection, signing, signalization, parking lot, bus stop, station, garage, terminal, hangar, shelter, rest area, dock, wharf, lake or river port, airport, railroad, light rail, or public mass transportation system and any similar or related improvement or infrastructure. In the case of a district located in a home rule city with more than four hundred thousand inhabitants and located in more than one county, whose district boundaries are contained solely within that portion of such a home rule city that is contained within a county with a charter form of government and with more than six hundred thousand but fewer than seven hundred thousand inhabitants, the term project shall also include the operation of a street car or other rail-based or fixed guideway public mass transportation system, and the revenue of such district may be used to pay for the design, construction, ownership and operation of such a street car or other rail-based or fixed guideway public mass transportation system, but not the operation of a bus system located within such district, by such district or such municipality, or by a local transportation authority having jurisdiction within such municipality;

(6) "Public mass transportation system", a transportation system owned or operated by a governmental or quasi-governmental entity, employing motor buses, rails, or any other means of conveyance, by whatsoever type of power, operated for public use in the conveyance of persons, mainly providing local transportation service within a municipality or a single metropolitan statistical area.

2. For the purposes of Sections 11(c), 16 and 22 of Article X of the Constitution of Missouri, section 137.073, and as used in sections 238.200 to 238.275, the following terms shall have the meanings given:

(1) "Approval of the required majority" or "direct voter approval", a simple majority;

(2) "Qualified electors", "qualified voters" or "voters":

(a) Within a proposed or established district, except for a district proposed under subsection 1 of section 238.207, any persons residing therein who have registered to vote pursuant to chapter 115; or

(b) Within a district proposed or established under subsection* 1 or 5 of section 238.207 which has no persons residing therein who have registered to vote pursuant to chapter 115, the owners of record of all real property located in the district, who shall receive one vote per acre, provided that if a registered voter subsequent to the creation of the district becomes a resident within the district and obtains ownership of property within the district, such registered voter must elect whether to vote as an owner of real property or as a registered voter, which election once made cannot thereafter be changed;

(3) "Registered voters", persons qualified and registered to vote pursuant to chapter 115.

(L. 1990 S.B. 479 & 649 § 36, A.L. 1997 S.B. 303, A.L. 2007 S.B. 22, A.L. 2008 S.B. 930 & 947, A.L. 2011 H.B. 506 merged with S.B. 173)

*Word "subsections" appears in original rolls of H.B. 506, 2011.



Section 238.205 Purpose of district — district to be political subdivision.

Effective 30 May 1990, see footnote

Title XIV ROADS AND WATERWAYS

238.205. Purpose of district — district to be political subdivision. — 1. A district may be created to fund, promote, plan, design, construct, improve, maintain, and operate one or more projects or to assist in such activity.

2. A district is a political subdivision of the state.

(L. 1990 S.B. 479 & 649 § 37)

Effective 5-30-90



Section 238.207 Creation of district, procedures — district to be contiguous, size requirements — petition, contents — alternative method.

Effective 28 Aug 2009

Title XIV ROADS AND WATERWAYS

238.207. Creation of district, procedures — district to be contiguous, size requirements — petition, contents — alternative method. — 1. Whenever the creation of a district is desired, not less than fifty registered voters from each county partially or totally within the proposed district may file a petition requesting the creation of a district. However, if no persons eligible to be registered voters reside within the district, the owners of record of all of the real property, except public streets, located within the proposed district may file a petition requesting the creation of a district. The petition shall be filed in the circuit court of any county partially or totally within the proposed district.

2. Alternatively, the governing body of any local transportation authority within any county in which a proposed project may be located may file a petition in the circuit court of that county, requesting the creation of a district.

3. The proposed district area shall be contiguous and may contain all or any portion of one or more municipalities and counties; provided:

(1) Property separated only by public streets, easements or rights-of-way shall be considered contiguous;

(2) In the case of a district formed pursuant to a petition filed by the owners of record of all of the real property located within the proposed district, the proposed district area need not contain contiguous properties if:

(a) The petition provides that the only funding method for project costs will be a sales tax;

(b) The court finds that all of the real property located within the proposed district will benefit by the projects to be undertaken by the district; and

(c) Each parcel within the district is within five miles of every other parcel; and

(3) In the case of a district created pursuant to subsection 5 of this section, property separated only by public streets, easements, or rights-of-way or connected by a single public street, easement, or right-of-way shall be considered contiguous.

4. The petition shall set forth:

(1) The name, voting residence and county of residence of each individual petitioner, or, if no persons eligible to be registered voters reside within the proposed district, the name and address of each owner of record of real property located within the proposed district, or shall recite that the petitioner is the governing body of a local transportation authority acting in its official capacity;

(2) The name and address of each respondent. Respondents must include the commission and each affected local transportation authority within the proposed district, except a petitioning local transportation authority;

(3) A specific description of the proposed district boundaries including a map illustrating such boundaries;

(4) A general description of each project proposed to be undertaken by that district, including a description of the approximate location of each project;

(5) The estimated project costs and the anticipated revenues to be collected from the project;

(6) The name of the proposed district;

(7) The number of members of the board of directors of the proposed district, which shall be not less than five or more than fifteen;

(8) A statement that the terms of office of initial board members shall be staggered in approximately equal numbers to expire in one, two or three years;

(9) If the petition was filed by registered voters or by a governing body, a request that the question be submitted to the qualified voters within the limits of the proposed district whether they will establish a transportation development district to develop a specified project or projects;

(10) A proposal for funding the district initially, pursuant to the authority granted in sections 238.200 to 238.275, together with a request that the funding proposal be submitted to the qualified voters within the limits of the proposed district; provided, however, the funding method of special assessments may also be approved as provided in subsection 1 of section 238.230;

(11) A statement that the proposed district shall not be an undue burden on any owner of property within the district and is not unjust or unreasonable; and

(12) Details of the budgeted expenditures, including estimated expenditures for real physical improvements, estimated land acquisition expenses, estimated expenses for professional services and estimated interest charges.

5. (1) As an alternative to the methods described in subsections 1 and 2 of this section, if two or more local transportation authorities have adopted resolutions calling for the joint establishment of a district, the governing body of any one such local transportation authority may file a petition in the circuit court of any county in which the proposed project is located requesting the creation of a district; or, if not less than fifty registered voters from each of two or more counties sign a petition calling for the joint establishment of a district for the purpose of developing a project that lies in whole or in part within those same counties, the petition may be filed in the circuit court of any of those counties in which not less than fifty registered voters have signed the petition.

(2) The proposed district area shall be contiguous and may contain all or any portion of one or more municipalities and counties. Property separated only by public streets, easements, or rights-of-way or connected by a single public street, easement, or right-of-way shall be considered contiguous.

(3) The petition shall set forth:

(a) That the petitioner is the governing body of a local transportation authority acting in its official capacity; or, if the petition was filed by obtaining the signatures of not less than fifty registered voters in each of two or more counties, it shall set forth the name, voting residence, and county of residence of each individual petitioner;

(b) The name of each local transportation authority within the proposed district. The resolution of the governing body of each local transportation authority calling for the joint establishment of the district shall be attached to the petition;

(c) The name and address of each respondent. Respondents must include the commission and each affected local transportation authority within the proposed district, except a petitioning local transportation authority;

(d) A specific description of the proposed district boundaries including a map illustrating such boundaries;

(e) A general description of each project proposed to be undertaken by the district, including a description of the approximate location of each project;

(f) The name of the proposed district;

(g) The number of members of the board of directors of the proposed district;

(h) A request that the question be submitted to the qualified voters within the limits of the proposed district whether they will establish a transportation development district to develop the projects described in the petition;

(i) A proposal for funding the district initially, pursuant to the authority granted in sections 238.200 to 238.275, together with a request that the imposition of the funding proposal be submitted to the qualified voters residing within the limits of the proposed district; provided, however, the funding method of special assessments may also be approved as provided in subsection 1 of section 238.230; and

(j) A statement that the proposed district shall not be an undue burden on any owner of property within the district and is not unjust or unreasonable.

(L. 1990 S.B. 479 & 649 § 38, A.L. 1997 S.B. 303, A.L. 2001 H.B. 202, A.L. 2002 S.B. 891, A.L. 2003 H.B. 668, A.L. 2007 S.B. 22, A.L. 2008 S.B. 930 & 947, A.L. 2009 H.B. 191)



Section 238.208 Annexation of property adjacent to a transportation district, procedure — removal of property, procedure.

Effective 28 Aug 2007

Title XIV ROADS AND WATERWAYS

238.208. Annexation of property adjacent to a transportation district, procedure — removal of property, procedure. — 1. The owners of property adjacent to a transportation district formed under the Missouri transportation development district act may petition the court by unanimous petition to add their property to the district. If the property owners within the transportation development district unanimously approve of the addition of property, the adjacent properties in the petition shall be added to the district. Any property added under this section shall be subject to all projects, taxes, and special assessments in effect as of the date of the court order adding the property to the district. The owners of the added property shall be allowed to vote at the next election scheduled for the district to fill vacancies on the board and on any other question submitted to them by the board under this chapter. The owners of property added under this section shall have one vote per acre in the same manner as provided in subdivision (2) of subsection 2 of section 238.220.

2. The owners of all of the property located in a transportation development district formed under this chapter may, by unanimous petition filed with the board of directors of the district, remove any property from the district, so long as such removal will not materially affect any obligations of the district.

(L. 2004 H.B. 1107, A.L. 2007 S.B. 22)



Section 238.210 Hearing, how conducted — opposition to district, how filed — appeals, how.

Effective 28 Aug 2008

Title XIV ROADS AND WATERWAYS

238.210. Hearing, how conducted — opposition to district, how filed — appeals, how. — 1. Within thirty days after the petition is filed, the circuit court clerk shall serve a copy of the petition on the respondents who shall have thirty days after receipt of service to file an answer stating agreement with or opposition to the creation of the district. If any respondent files its answer opposing the creation of the district, it shall recite legal reasons why the petition is defective, why the proposed district is illegal or unconstitutional, or why the proposed method for funding the district is illegal or unconstitutional. The respondent shall ask the court for a declaratory judgment respecting these issues. The answer of each respondent shall be served on each petitioner and every other respondent named in the petition. Any resident, taxpayer, any other entity, or any local transportation authority within the proposed district may join in or file a petition supporting or answer opposing the creation of the district and seeking a declaratory judgment respecting these same issues within thirty days after the date notice is last published by the circuit clerk.

2. The court shall hear the case without a jury. If the court shall thereafter determine the petition is defective or the proposed district is illegal or unconstitutional, or shall be an undue burden on any owner of property within the district or is unjust and unreasonable, it shall enter its declaratory judgment to that effect and shall refuse to make the certifications requested in the pleadings. If the court determines that any proposed funding method is illegal or unconstitutional, it shall enter its judgment striking that funding method in whole or part. If the court determines the petition is not legally defective and the proposed district and method of funding are neither illegal nor unconstitutional, the court shall enter its judgment to that effect. If the petition was filed by registered voters or by a governing body, the court shall then certify the questions regarding district creation, project development, and proposed funding for voter approval. If the petition was filed by a governing body, or by no less than fifty registered voters of two or more counties, pursuant to subsection 5 of section 238.207, the court shall then certify the single question regarding district creation, project development, and proposed funding for voter approval. If the petition was filed by the owners of record of all of the real property located within the proposed district, the court shall declare the district organized and certify the funding methods stated in the petition for qualified voter approval; provided, however, the funding method of special assessments may also be approved as provided in subsection 1 of section 238.230. In either case, if no objections to the petition are timely filed, the court may make such certifications based upon the pleadings before it without any hearing.

3. Any party having filed an answer or petition may appeal the circuit court's order or declaratory judgment in the same manner provided for other appeals. The circuit court shall have continuing jurisdiction to enter such orders as are required for the administration of the district after its formation.

(L. 1990 S.B. 479 & 649 § 39, A.L. 1997 S.B. 303, A.L. 2003 H.B. 668, A.L. 2008 S.B. 930 & 947)



Section 238.212 Notice to public, how.

Effective 28 Aug 2009

Title XIV ROADS AND WATERWAYS

238.212. Notice to public, how. — 1. If the petition was filed by registered voters or by a governing body, the circuit clerk in whose office the petition was filed shall give notice to the public by causing one or more newspapers of general circulation serving the counties or portions thereof contained in the proposed district to publish once a week for four consecutive weeks a notice substantially in the following form:

­

­

2. The circuit court may also order a public hearing on the question of the creation and funding of the proposed district, if it deems such appropriate, under such terms and conditions as it deems appropriate. The circuit court shall order at least one public hearing on the creation and funding of the proposed district, if the petition for creating such district was filed by the owners of record of all real property within the proposed district. If a public hearing is ordered, notice of the time, date and place of the hearing shall also be given in the notice specified in subsection 1 of this section.

(L. 1990 S.B. 479 & 649 § 40, A.L. 1997 S.B. 303, A.L. 2009 H.B. 191)



Section 238.215 Election, when — ballot, form of — results.

Effective 28 Aug 2003

Title XIV ROADS AND WATERWAYS

238.215. Election, when — ballot, form of — results. — 1. If the circuit court certifies the petition for voter approval, it shall call an election pursuant to section 238.216.

2. At such election for voter approval of the qualified voters, the questions shall be submitted in substantially the following form:

Shall there be organized in (here specifically describe the proposed district boundaries), within the state of Missouri, a transportation development district, to be known as the "______ Transportation Development District" for the purpose of developing the following transportation project: (here summarize the proposed project or projects and require each voter to approve or disapprove of each project) and have the power to fund the proposed project upon separate voter approval by any or all of the following methods: (here specifically describe the proposed funding methods and require each voter to approve or disapprove of each proposed funding method)?

3. (1) If the petition was filed pursuant to subsection 5 of section 238.207 and the district desires to impose a sales tax as the only proposed funding mechanism, at such election for voter approval of the qualified voters, the question shall be submitted in substantially the following form:

Shall there be organized in (here specifically describe the proposed district boundaries), within the state of Missouri, a transportation development district, to be known as the "______ Transportation Development District" for the purpose of developing the following transportation project: (here summarize the proposed project or projects) and be authorized to impose a transportation development district-wide sales tax at the rate of ______ (insert amount) for a period of ______ (insert number) years from the date on which such tax is first imposed for the purpose of funding the transportation project or projects?

(2) If the petition was filed pursuant to subsection 5 of section 238.207 and the district desires to impose a funding mechanism other than a sales tax, at such election for voter approval of the qualified voters, the question shall be submitted in substantially the form set forth in subsection 2 of this section and the proposed funding mechanism shall require separate voter approval at a subsequent election.

4. The results of the election shall be entered upon the records of the circuit court of the county in which the petition was filed. Also, a certified copy thereof shall be filed with the county clerk of each county in which a portion of the proposed district lies, who shall cause the same to be spread upon the records of the county commission. If the results show that a majority of the votes cast by the qualified voters were in favor of organizing the transportation development district, the circuit court having jurisdiction of the matter shall declare the district organized and certify the funding methods approved by the qualified voters. If the results show that less than a majority of the votes cast by the qualified voters were in favor of the organization of the district, the circuit court shall declare that the question has failed to pass, and the same question shall not be again submitted for voter approval for two years.

5. Notwithstanding the foregoing, if the election was held pursuant to subsection 3 of this section, the results of the election shall be entered upon the records of the circuit court of the county in which the petition was filed. Also, a certified copy thereof shall be filed with the county clerk of each county in which a portion of the proposed district lies. If the results show that a majority of the votes cast by the qualified voters were in favor of the proposition, the circuit court having jurisdiction of the matter shall declare the district organized and the funding methods approved by the qualified voters to be in effect. If the results show that less than a majority of the votes cast by the qualified voters were in favor of the proposition, the circuit court shall declare that the question has failed to pass. A new petition shall be filed pursuant to subsection 5 of section 238.207 prior to the question being again submitted for voter approval.

(L. 1990 S.B. 479 & 649 § 41, A.L. 1997 S.B. 303, A.L. 2003 H.B. 668)



Section 238.216 Election procedure, duties of court — application for ballot, contents — mail-in elections, affidavit form, procedure — unanimous verified petition submitted, when — results entered, how.

Effective 28 Aug 2006

Title XIV ROADS AND WATERWAYS

238.216. Election procedure, duties of court — application for ballot, contents — mail-in elections, affidavit form, procedure — unanimous verified petition submitted, when — results entered, how. — 1. Except as otherwise provided in section 238.220 with respect to the election of directors, in order to call any election required or allowed under sections 238.200 to 238.275, the circuit court shall:

(1) Order the county clerk to cause the questions to appear on the ballot on the next regularly scheduled general, primary or special election day, which date shall be the same in each county or portion of a county included within and voting upon the proposed district;

(2) If the election is to be a mail-in election, specify a date on which ballots for the election shall be mailed, which date shall be a Tuesday, and shall be not earlier than the eighth Tuesday from the issuance of the order, and shall not be on the same day as an election conducted under the provisions of chapter 115; or

(3) If all the owners of property in the district joined in the petition for formation of the district, such owners may cast their ballot by unanimous verified petition approving any measure submitted to them as voters pursuant to this chapter. Each owner shall receive one vote per acre owned. Fractional votes shall be allowed. The verified petition shall be filed with the circuit court clerk. The filing of a unanimous petition shall constitute an election under sections 238.200 to 238.275 and the results of said election shall be entered pursuant to subsection 6 of this section.

2. Application for a ballot shall be conducted as follows:

(1) Only qualified voters shall be entitled to apply for a ballot;

(2) Such persons shall apply with the clerk of the circuit court in which the petition was filed;

(3) Each person applying shall provide:

(a) Such person's name, address, mailing address, and phone number;

(b) An authorized signature; and

(c) Evidence that such person is entitled to vote. Such evidence shall be:

a. For resident individuals, proof of registration from the election authority;

b. For owners of real property, a tax receipt or deed or other document which evidences ownership, and identifies the real property by location;

(4) No person shall apply later than the fourth Tuesday before the date for mailing ballots specified in the circuit court's order.

3. If the election is to be a mail-in election, the circuit court shall mail a ballot to each qualified voter who applied for a ballot pursuant to subsection 2 of this section along with a return addressed envelope directed to the circuit court clerk's office with a sworn affidavit on the reverse side of such envelope for the voter's signature. Such affidavit shall be in the following form:

­

­

4. Except as otherwise provided in subsection 2 of section 238.220, with respect to the election of directors, each qualified voter shall have one vote, unless the qualified voters are property owners under subdivision (2) of subsection 2 of section 238.202, in which case they shall receive one vote per acre. Each voter which is not an individual shall determine how to cast its vote as provided for in its articles of incorporation, articles of organization, articles of partnership, bylaws, or other document which sets forth an appropriate mechanism for the determination of the entity's vote. If a voter has no such mechanism, then its vote shall be cast as determined by a majority of the persons who run the day-to-day affairs of the voter. Each voted ballot shall be signed with the authorized signature.

5. Mail-in voted ballots shall be returned to the circuit court clerk's office by mail or hand delivery no later than 5:00 p.m. on the sixth Tuesday after the date for mailing the ballots as set forth in the circuit court's order. The circuit court's clerk shall transmit all voted ballots to a team of judges of not less than four, with an equal number from each of the two major political parties. The judges shall be selected by the circuit court from lists compiled by the election authority. Upon receipt of the voted ballots, the judges shall verify the authenticity of the ballots, canvass the votes, and certify the results. Certification by the election judges shall be final and shall be immediately transmitted to the circuit court. Any qualified voter who voted in such election may contest the result in the same manner as provided in chapter 115.

6. The results of the election shall be entered upon the records of the circuit court of the county in which the petition was filed. Also, a certified copy thereof shall be filed with the county clerk of each county in which a portion of the proposed district lies, who shall cause the same to be spread upon the records of the county commission.

(L. 1997 S.B. 303, A.L. 2001 H.B. 202, A.L. 2005 S.B. 420 & 344, A.L. 2006 S.B. 931)



Section 238.217 Costs of petition process, how paid.

Effective 30 May 1990, see footnote

Title XIV ROADS AND WATERWAYS

238.217. Costs of petition process, how paid. — The costs of filing and defending the petition and all publication and incidental costs incurred in obtaining circuit court certification of the petition for voter approval shall be paid by the petitioners. If a district is organized under sections 238.200 to 238.275, the petitioners may be reimbursed for such costs out of the revenues received by the district.

(L. 1990 S.B. 479 & 649 § 42)

Effective 5-30-90



Section 238.220 Directors, election of, how, qualifications — advisors, appointed when, duties.

Effective 28 Aug 2007

Title XIV ROADS AND WATERWAYS

238.220. Directors, election of, how, qualifications — advisors, appointed when, duties. — 1. Notwithstanding anything to the contrary contained in section 238.216, if any persons eligible to be registered voters reside within the district the following procedures shall be followed:

(1) After the district has been declared organized, the court shall upon petition of any interested person order the county clerk to cause an election to be held in all areas of the district within one hundred twenty days after the order establishing the district, to elect the district board of directors which shall be not less than five nor more than fifteen;

(2) Candidates shall pay the sum of five dollars as a filing fee to the county clerk and shall file with the election authority of such county a statement under oath that he or she possesses all of the qualifications set out in this section for a director. Thereafter, such candidate shall have his or her name placed on the ballot as a candidate for director;

(3) The director or directors to be elected shall be elected at large. The candidate receiving the most votes from qualified voters shall be elected to the position having the longest term, the second highest total votes elected to the position having the next longest term, and so forth. Each initial director shall serve the one-, two- or three-year term to which he or she was elected, and until a successor is duly elected and qualified. Each successor director shall serve a three-year term. The directors shall nominate and elect an interim director to complete any unexpired term of a director caused by resignation or disqualification; and

(4) Each director shall be a resident of the district. Directors shall be registered voters at least twenty-one years of age.

2. Notwithstanding anything to the contrary contained in section 238.216, if no persons eligible to be registered voters reside within the district, the following procedures shall apply:

(1) Within thirty days after the district has been declared organized, the circuit clerk of the county in which the petition was filed shall, upon giving notice by causing publication to be made once a week for two consecutive weeks in a newspaper of general circulation in the county, the last publication of which shall be at least ten days before the day of the meeting required by this section, call a meeting of the owners of real property within the district at a day and hour specified in a public place in the county in which the petition was filed for the purpose of electing a board of not less than five and not more than fifteen directors, to be composed of owners or representatives of owners of real property in the district; provided that, if all the owners of property in the district joined in the petition for formation of the district, such meeting may be called by order of the court without further publication. For the purposes of determining board membership, the owner or owners of real property within the district and their legally authorized representative or representatives shall be deemed to be residents of the district; for business organizations and other entities owning real property within the district, the individual or individuals legally authorized to represent the business organizations or entities in regard to the district shall be deemed to be a resident of the district;

(2) The property owners, when assembled, shall organize by the election of a chairman and secretary of the meeting who shall conduct the election. At the election, each acre of real property within the district shall represent one share, and each owner may have one vote in person or by proxy for every acre of real property owned by such person within the district;

(3) The one-third of the initial board members receiving the most votes shall be elected to positions having a term of three years. The one-third of initial board members receiving the next highest number of votes shall be elected to positions having a term of two years. The lowest one-third of initial board members receiving sufficient votes shall be elected to positions having a term of one year. Each initial director shall serve the term to which he or she was elected, and until a successor is duly elected and qualified. Successor directors shall be elected in the same manner as the initial directors at a meeting of the real property owners called by the board. Each successor director shall serve a three-year term. The directors shall nominate and elect an interim director to complete any unexpired term of a director caused by resignation or disqualification;

(4) Directors shall be at least twenty-one years of age.

3. Notwithstanding any provision of section 238.216 and this section to the contrary, if the petition for formation of the district was filed pursuant to subsection 5 of section 238.207, the following procedures shall be followed:

(1) If the district is comprised of four or more local transportation authorities, the board of directors shall consist of the presiding officer of each local transportation authority within the district. If the district is comprised of two or three local transportation authorities, the board of directors shall consist of the presiding officer of each local transportation authority within the district and one person designated by the governing body of each local transportation authority within the district;

(2) Each director shall be at least twenty-one years of age and a resident or property owner of the local transportation authority the director represents. A director designated by the governing body of a local transportation authority may be removed by such governing body at any time with or without cause; and

(3) Upon the assumption of office of a new presiding officer of a local transportation authority, such individual shall automatically succeed his predecessor as a member of the board of directors. Upon the removal, resignation or disqualification of a director designated by the governing body of a local transportation authority, such governing body shall designate a successor director.

4. The commission shall appoint one or more advisors to the board, who shall have no vote but shall have the authority to participate in all board meetings and discussions, whether open or closed, and shall have access to all records of the district and its board of directors.

5. If the proposed project is not intended to be merged into the state highways and transportation system under the commission's jurisdiction, the local transportation authority that will assume maintenance of the project shall appoint one or more advisors to the board of directors who shall have the same rights as advisors appointed by the commission.

6. Any county or counties located wholly or partially within the district which is not a local transportation authority pursuant to subdivision (4) of subsection 1 of section 238.202 may appoint one or more advisors to the board who shall have the same rights as advisors appointed by the commission.

(L. 1990 S.B. 479 & 649 § 43, A.L. 1997 S.B. 303, A.L. 2001 H.B. 202, A.L. 2003 H.B. 668, A.L. 2007 S.B. 22)



Section 238.222 Powers of board, generally — officers, meetings, expenses — quorum — notification of organization to state auditor.

Effective 28 Aug 2016

Title XIV ROADS AND WATERWAYS

238.222. Powers of board, generally — officers, meetings, expenses — quorum — notification of organization to state auditor. — 1. The board shall possess and exercise all of the district’s legislative and executive powers.

2. Within thirty days after the election of the initial directors or the selection of the initial directors pursuant to subsection 3 of section 238.220, the board shall meet. The time and place of the first meeting of the board shall be designated by the court that heard the petition upon the court’s own initiative or upon the petition of any interested person. At its first meeting and after each election of new board members or the selection of the initial directors pursuant to subsection 3 of section 238.220, the board shall elect a chairman from its members.

3. The board shall appoint an executive director, district secretary, treasurer and such other officers or employees as it deems necessary.

4. At the first meeting, the board, by resolution, shall define the first and subsequent fiscal years of the district, shall adopt a corporate seal, and shall notify the state auditor as required in subsection 7 of this section.

5. A simple majority of the board shall constitute a quorum. If a quorum exists, a majority of those voting shall have the authority to act in the name of the board, and approve any board resolution.

6. Each director shall devote such time to the duties of the office as the faithful discharge thereof may require and may be reimbursed for his actual expenditures in the performance of his duties on behalf of the district.

7. Any district which has been previously organized and for which formation was approved prior to August 28, 2016, shall notify the state auditor's office in writing of the date it was organized and provide contact information for the current board of directors by December 31, 2016. Any district organized and formed after August 28, 2016, shall be required to notify the state auditor's office in writing of the date it was organized and provide contact information for the current board of directors within thirty days of the date of the first meeting of the board under the provisions of subsection 2 of this section.

(L. 1990 S.B. 479 & 649 § 44, A.L. 2003 H.B. 668, A.L. 2016 H.B. 1418)



Section 238.225 Projects, submission of plans to commission, approval — submission to local transportation authority, when — exemption.

Effective 28 Aug 2011

Title XIV ROADS AND WATERWAYS

238.225. Projects, submission of plans to commission, approval — submission to local transportation authority, when — exemption. — 1. Before construction or funding of any project the district shall submit the proposed project to the commission for its prior approval. If the commission by minute finds that the project will improve or is a necessary or desirable extension of the state highways and transportation system, the commission may preliminarily approve the project subject to the district providing plans and specifications for the proposed project and making any revisions in the plans and specifications required by the commission and the district and commission entering into a mutually satisfactory agreement regarding development and future maintenance of the project. After such preliminary approval, the district may impose and collect such taxes and assessments as may be included in the commission's preliminary approval. After the commission approves the final construction plans and specifications, the district shall obtain prior commission approval of any modification of such plans or specifications.

2. If the proposed project is not intended to be merged into the state highways and transportation system under the commission's jurisdiction, the district shall also submit the proposed project and proposed plans and specifications to the local transportation authority that will become the owner of the project for its prior approval.

3. In those instances where a local transportation authority is required to approve a project and the commission determines that it has no direct interest in that project, the commission may decline to consider the project. Approval of the project shall then vest exclusively with the local transportation authority subject to the district making any revisions in the plans and specifications required by the local transportation authority and the district and the local transportation authority entering into a mutually satisfactory agreement regarding development and future maintenance of the project. After the local transportation authority approves the final construction plans and specifications, the district shall obtain prior approval of the local transportation authority before modifying such plans or specifications.

4. Notwithstanding any provision of this section to the contrary, this section shall not apply to any district whose project is a public mass transportation system.

(L. 1990 S.B. 479 & 649 § 45, A.L. 2007 S.B. 22, A.L. 2011 S.B. 173)



Section 238.227 Funding mechanisms authorized — deposits with commission or authority, purpose.

Effective 28 Aug 1997

Title XIV ROADS AND WATERWAYS

238.227. Funding mechanisms authorized — deposits with commission or authority, purpose. — 1. A district may use any one or more of the taxes or other funding methods specifically authorized by sections 238.200 to 238.275 to fund a project.

2. At any time during the existence of the district the board may submit or resubmit a proposed funding method authorized by sections 238.200 to 238.275 for a project to the qualified voters for approval.

3. The commission may by contract with a district receive any revenue received by the district from any funding method authorized by sections 238.200 to 238.275. Such revenue shall be deposited by the commission pursuant to section 227.180 and applied by the commission to project costs including debt service on revenue bonds or refunding bonds issued by the district or the commission under sections 238.200 to 238.275.

4. If the proposed project is not intended to be merged into the state highways and transportation system under the commission's jurisdiction, the local transportation authority that will assume maintenance of the project may by contract with a district receive any revenue received by the district and deposit such revenue in a special trust account. Such revenue and interest therefrom shall be applied by the local transportation authority to project costs or debt service on revenue bonds issued by the district or the local transportation authority pursuant to sections 238.200 to 238.275.

(L. 1990 S.B. 479 & 649 § 46, A.L. 1997 S.B. 303)



Section 238.230 Special assessments, vote required — election, ballot form — petition form — effect of failure of question.

Effective 28 Aug 2007

Title XIV ROADS AND WATERWAYS

238.230. Special assessments, vote required — election, ballot form — petition form — effect of failure of question. — 1. If approved by:

(1) A majority of the qualified voters voting on the question in the district; or

(2) The owners of record of all of the real property located within the district who shall indicate their approval by signing a special assessment petition;

­­

­

2. The ballot question shall be substantially in the following form:

Shall the ______ Transportation Development District be authorized to levy special assessments against property benefitted within the district for the purpose of providing revenue for the development of a project (or projects) in the district (insert general description of the project or projects, if necessary), said special assessments to be levied ratably against each tract, lot or parcel of property within the district which is benefitted by such project in proportion to the (insert method of allocating special assessments), in an amount not to exceed $______ per annum per (insert unit of measurement)?

3. The special assessment petition shall be substantially in the following form:

The ______ Transportation Development District shall be authorized to levy special assessments against property benefitted within the district for the purpose of providing revenue for the development of a project (or projects) in the district (insert general description of the project or projects, if necessary), said special assessments to be levied pro rata against each tract, lot or parcel or property within the district which is benefitted by such project in proportion to the (insert method of allocating special assessments), in an amount not to exceed $______ per annum per (insert unit of measurement).

4. If a proposal for making a special assessment fails, the district board of directors may, with the prior approval of the commission or the local transportation authority which will assume ownership of the completed project, delete from the project any portion which was to be funded by special assessment and which is not otherwise required for project integrity.

5. A district may establish different classes or subclasses of real property within the district for purposes of levying differing rates of special assessments. The levy rate for special assessments may vary for each class or subclass of real property based on the level of benefit derived by each class or subclass from projects funded by the district.

(L. 1990 S.B. 479 & 649 § 47, A.L. 1997 S.B. 303, A.L. 2007 S.B. 22)



Section 238.232 Property tax, vote required — election, ballot form — collection of tax.

Effective 28 Aug 1997

Title XIV ROADS AND WATERWAYS

238.232. Property tax, vote required — election, ballot form — collection of tax. — 1. If approved by at least four-sevenths of the qualified voters voting on the question in the district, the district may impose a property tax in an amount not to exceed the annual rate of ten cents on the hundred dollars assessed valuation. The district board may levy a property tax rate lower than its approved tax rate ceiling and may increase that lowered tax rate to a level not exceeding the tax rate ceiling without voter approval. The property tax shall be uniform throughout the district.

2. The ballot of submission shall be substantially in the following form:

­

­

3. The county collector of each county in which the district is partially or entirely located shall collect the property taxes and special benefit assessments made upon all real property and tangible personal property within that county and the district, in the same manner as other property taxes are collected.

4. Every county collector having collected or received district property taxes shall, on or before the fifteenth day of each month and after deducting his commissions, remit to the treasurer of that district the amount collected or received by him prior to the first day of the month. Upon receipt of such money, the district treasurer shall execute a receipt therefor, which he shall forward or deliver to the collector. The district treasurer shall deposit such sums into the district treasury, credited to the appropriate project or purpose. The collector and district treasurer shall make final settlement of the district account and commissions owing, not less than once each year, if necessary.

(L. 1990 S.B. 479 & 649 § 48, A.L. 1997 S.B. 303)



Section 238.233 Collection of revenues.

Effective 28 Aug 1997

Title XIV ROADS AND WATERWAYS

238.233. Collection of revenues. — 1. The county collector of each county in which the district is located shall collect the real property taxes and special assessments made upon all real property within that county and district, in the same manner as other real property taxes are collected. If the special assessment is based on something other than the assessed value of real property, the district shall provide the information on which such special assessment is based for all applicable real property. In addition, the city treasurer of the city in which the district is located shall collect business license taxes imposed by the district in the same manner as other business license taxes, if any, are collected.

2. Every county collector and city treasurer having collected or received district assessments or taxes shall, on or before the fifteenth day of each month and after deducting the cost of such collection but not to exceed one percent of the total amount collected, remit to the treasurer of that district the amount collected or received by him or her prior to the first day of such month. Upon receipt of such money, the district treasurer shall execute a receipt therefor, which he or she shall forward or deliver to the county collector or city treasurer which collected such money. The district treasurer shall deposit such sums into the district treasury, credited to the appropriate fund or account. The county collector or city treasurer, and district treasurer shall make final settlement of the district account and costs owing not less than once each year, if necessary.

3. As an alternative to the method of collection set forth in subsections 2 and 3 of this section, the district may elect to collect any such special assessments, real property taxes or business license taxes on its own behalf.

(L. 1997 S.B. 303)



Section 238.235 Sales tax, certain districts, exemptions from tax — election, ballot form — procedures for collection, distribution, use — repeal of tax — not considered economic activity tax.

Effective 28 Aug 2011

Title XIV ROADS AND WATERWAYS

238.235. Sales tax, certain districts, exemptions from tax — election, ballot form — procedures for collection, distribution, use — repeal of tax — not considered economic activity tax. — 1. (1) Any transportation development district may by resolution impose a transportation development district sales tax on all retail sales made in such transportation development district which are subject to taxation pursuant to the provisions of sections 144.010 to 144.525, except such transportation development district sales tax shall not apply to the sale or use of motor vehicles, trailers, boats or outboard motors nor to all sales of electricity or electrical current, water and gas, natural or artificial, nor to sales of service to telephone subscribers, either local or long distance. Such transportation development district sales tax may be imposed for any transportation development purpose designated by the transportation development district in its ballot of submission to its qualified voters, except that no resolution enacted pursuant to the authority granted by this section shall be effective unless:

(a) The board of directors of the transportation development district submits to the qualified voters of the transportation development district a proposal to authorize the board of directors of the transportation development district to impose or increase the levy of an existing tax pursuant to the provisions of this section; or

(b) The voters approved the question certified by the petition filed pursuant to subsection 5 of section 238.207.

(2) If the transportation district submits to the qualified voters of the transportation development district a proposal to authorize the board of directors of the transportation development district to impose or increase the levy of an existing tax pursuant to the provisions of paragraph (a) of subdivision (1) of this subsection, the ballot of submission shall contain, but need not be limited to, the following language:

­

­

­­

­

(3) The sales tax authorized by this section shall become effective on the first day of the second calendar quarter after the department of revenue receives notification of the tax.

(4) In each transportation development district in which a sales tax has been imposed in the manner provided by this section, every retailer shall add the tax imposed by the transportation development district pursuant to this section to the retailer's sale price, and when so added such tax shall constitute a part of the price, shall be a debt of the purchaser to the retailer until paid, and shall be recoverable at law in the same manner as the purchase price.

(5) In order to permit sellers required to collect and report the sales tax authorized by this section to collect the amount required to be reported and remitted, but not to change the requirements of reporting or remitting tax or to serve as a levy of the tax, and in order to avoid fractions of pennies, the transportation development district may establish appropriate brackets which shall be used in the district imposing a tax pursuant to this section in lieu of those brackets provided in section 144.285.

(6) All revenue received by a transportation development district from the tax authorized by this section which has been designated for a certain transportation development purpose shall be deposited in a special trust fund and shall be used solely for such designated purpose. Upon the expiration of the period of years approved by the qualified voters pursuant to subdivision (2) of this subsection or if the tax authorized by this section is repealed pursuant to subsection 6 of this section, all funds remaining in the special trust fund shall continue to be used solely for such designated transportation development purpose. Any funds in such special trust fund which are not needed for current expenditures may be invested by the board of directors in accordance with applicable laws relating to the investment of other transportation development district funds.

(7) The sales tax may be imposed in increments of one-eighth of one percent, up to a maximum of one percent on the receipts from the sale at retail of all tangible personal property or taxable services at retail within the transportation development district adopting such tax, if such property and services are subject to taxation by the state of Missouri pursuant to the provisions of sections 144.010 to 144.525, except such transportation development district sales tax shall not apply to the sale or use of motor vehicles, trailers, boats or outboard motors nor to public utilities. Any transportation development district sales tax imposed pursuant to this section shall be imposed at a rate that shall be uniform throughout the district.

2. The resolution imposing the sales tax pursuant to this section shall impose upon all sellers a tax for the privilege of engaging in the business of selling tangible personal property or rendering taxable services at retail to the extent and in the manner provided in sections 144.010 to 144.525, and the rules and regulations of the director of revenue issued pursuant thereto; except that the rate of the tax shall be the rate imposed by the resolution as the sales tax and the tax shall be reported and returned to and collected by the transportation development district.

3. On and after the effective date of any tax imposed pursuant to this section, the director of revenue shall perform all functions incident to the administration, collection, enforcement, and operation of the tax, and the director of revenue shall collect, in addition to all other sales taxes imposed by law, the additional tax authorized pursuant to this section. The tax imposed pursuant to this section and the taxes imposed pursuant to all other laws of the state of Missouri shall be collected together and reported upon such forms and pursuant to such administrative rules and regulations as may be prescribed by the director of revenue.

4. (1) All applicable provisions contained in sections 144.010 to 144.525, governing the state sales tax, sections 32.085 and 32.087 and section 32.057, the uniform confidentiality provision, shall apply to the collection of the tax imposed by this section, except as modified in this section.

(2) All exemptions granted to agencies of government, organizations, persons and to the sale of certain articles and items of tangible personal property and taxable services pursuant to the provisions of sections 144.010 to 144.525 are hereby made applicable to the imposition and collection of the tax imposed by this section.

(3) The same sales tax permit, exemption certificate and retail certificate required by sections 144.010 to 144.525 for the administration and collection of the state sales tax shall satisfy the requirements of this section, and no additional permit or exemption certificate or retail certificate shall be required; except that the transportation development district may prescribe a form of exemption certificate for an exemption from the tax imposed by this section.

(4) All discounts allowed the retailer pursuant to the provisions of the state sales tax laws for the collection of and for payment of taxes pursuant to such laws are hereby allowed and made applicable to any taxes collected pursuant to the provisions of this section.

(5) The penalties provided in section 32.057 and sections 144.010 to 144.525 for violation of those sections are hereby made applicable to violations of this section.

(6) For the purpose of a sales tax imposed by a resolution pursuant to this section, all retail sales except retail sales of motor vehicles shall be deemed to be consummated at the place of business of the retailer unless the tangible personal property sold is delivered by the retailer or the retailer's agent to an out-of-state destination or to a common carrier for delivery to an out-of-state destination. In the event a retailer has more than one place of business in this state which participates in the sale, the sale shall be deemed to be consummated at the place of business of the retailer where the initial order for the tangible personal property is taken, even though the order must be forwarded elsewhere for acceptance, approval of credit, shipment or billing. A sale by a retailer's employee shall be deemed to be consummated at the place of business from which the employee works.

5. All sales taxes received by the transportation development district shall be deposited by the director of revenue in a special fund to be expended for the purposes authorized in this section. The director of revenue shall keep accurate records of the amount of money which was collected pursuant to this section, and the records shall be open to the inspection of officers of each transportation development district and the general public.

6. (1) No transportation development district imposing a sales tax pursuant to this section may repeal or amend such sales tax unless such repeal or amendment will not impair the district's ability to repay any liabilities which it has incurred, money which it has borrowed or revenue bonds, notes or other obligations which it has issued or which have been issued by the commission or any local transportation authority to finance any project or projects.

(2) Whenever the board of directors of any transportation development district in which a transportation development sales tax has been imposed in the manner provided by this section receives a petition, signed by ten percent of the qualified voters calling for an election to repeal such transportation development sales tax, the board of directors shall, if such repeal will not impair the district's ability to repay any liabilities which it has incurred, money which it has borrowed or revenue bonds, notes or other obligations which it has issued or which have been issued by the commission or any local transportation authority to finance any project or projects, submit to the qualified voters of such transportation development district a proposal to repeal the transportation development sales tax imposed pursuant to the provisions of this section. If a majority of the votes cast on the proposal by the qualified voters voting thereon are in favor of the proposal to repeal the transportation development sales tax, then the resolution imposing the transportation development sales tax, along with any amendments thereto, is repealed. If a majority of the votes cast by the qualified voters voting thereon are opposed to the proposal to repeal the transportation development sales tax, then the ordinance or resolution imposing the transportation development sales tax, along with any amendments thereto, shall remain in effect.

7. Notwithstanding any provision of sections 99.800 to 99.865 and this section to the contrary, the sales tax imposed by a district whose project is a public mass transportation system shall not be considered economic activity taxes as such term is defined under sections 99.805 and 99.918 and shall not be subject to allocation under the provisions of subsection 3 of section 99.845, or subsection 4 of section 99.957.

(L. 1990 S.B. 479 & 649 § 49, A.L. 1997 S.B. 303, A.L. 2001 H.B. 202, A.L. 2003 H.B. 668, A.L. 2009 H.B. 191, A.L. 2011 S.B. 173)



Section 238.236 Sales tax for transportation development district on all retail sales authorized — ballot form, content — rate of tax collection — fund created, lapse to general revenue prohibited — distribution — procedure to repeal tax.

Effective 28 Aug 2003

Title XIV ROADS AND WATERWAYS

238.236. Sales tax for transportation development district on all retail sales authorized — ballot form, content — rate of tax collection — fund created, lapse to general revenue prohibited — distribution — procedure to repeal tax. — 1. This section shall not apply to any tax levied pursuant to section 238.235, and no tax shall be imposed pursuant to the provisions of this section if a tax has been imposed by a transportation development district pursuant to section 238.235.

2. In lieu of the taxes allowed pursuant to section 238.235, any transportation development district which consists of all of one or more entire counties, all of one or more entire cities, or all of one or more entire counties and one or more entire cities which are totally outside the boundaries of those counties may by resolution impose a transportation development district sales tax on all retail sales made in such transportation development district which are subject to taxation pursuant to the provisions of sections 144.010 to 144.525 for any transportation development purpose designated by the transportation development district in its ballot of submission to its qualified voters. No resolution enacted pursuant to the authority granted by this section shall be effective unless:

(1) The board of directors of the transportation development district submits to the qualified voters of the transportation development district, at a state general, primary, or special election, a proposal to authorize the board of directors of the transportation development district to impose or increase the levy of an existing tax pursuant to the provisions of this section; or

(2) The voters approved the question certified by the petition filed pursuant to subsection 5 of section 238.207.

3. If the transportation development district submits to the qualified voters of the transportation development district a proposal to authorize the board of directors of the transportation development district to impose or increase the levy of an existing tax pursuant to the provisions of subdivision (1) of subsection 2 of this section, the ballot of submission shall contain, but need not be limited to, the following language:

­

­

­­

­

4. Within ten days after the adoption of any resolution in favor of the adoption of a transportation development district sales tax which has been approved by the qualified voters of such transportation development district, the transportation development district shall forward to the director of revenue, by United States registered mail or certified mail, a certified copy of the resolution of its board of directors. The resolution shall reflect the effective date thereof. The sales tax authorized by this section shall become effective on the first day of the second calendar quarter after the director of revenue receives notice of adoption of such tax.

5. All revenue received by a transportation development district from the tax authorized by this section which has been designated for a certain transportation development purpose shall be deposited in a special trust fund and shall be used solely for such designated purpose. Upon the expiration of the period of years approved by the qualified voters pursuant to subsection 3 of this section or if the tax authorized by this section is repealed pursuant to subsection 12 of this section, all funds remaining in the special trust fund shall continue to be used solely for such designated transportation development purpose. Any funds in such special trust fund which are not needed for current expenditures may be invested by the board of directors in accordance with applicable laws relating to the investment of other transportation development district funds.

6. The sales tax may be imposed at a rate of one-eighth of one percent, one-fourth of one percent, three-eighths of one percent, one-half of one percent or one percent on the receipts from the sale at retail of all tangible personal property or taxable services at retail within the transportation development district adopting such tax, if such property and services are subject to taxation by the state of Missouri pursuant to the provisions of sections 144.010 to 144.525. Any transportation development district sales tax imposed pursuant to this section shall be imposed at a rate that shall be uniform throughout the district.

7. The resolution imposing the sales tax pursuant to this section shall impose upon all sellers a tax for the privilege of engaging in the business of selling tangible personal property or rendering taxable services at retail to the extent and in the manner provided in sections 144.010 to 144.525 and the rules and regulations of the director of revenue issued pursuant thereto; except that the rate of the tax shall be the rate imposed by the resolution as the sales tax. The amount reported and returned to the director of revenue by the seller shall be computed on the basis of the combined rate of the tax imposed by sections 144.010 to 144.525 and the tax imposed by the resolution as authorized by this section, plus any amounts imposed pursuant to other provisions of law.

8. On and after the effective date of any tax imposed pursuant to this section, the director of revenue shall perform all functions incident to the administration, collection, enforcement, and operation of the tax, and the director of revenue shall collect, in addition to all other sales taxes imposed by law, the additional tax authorized pursuant to this section. The tax imposed pursuant to this section and the taxes imposed pursuant to all other laws of the state of Missouri shall be collected together and reported upon such forms and pursuant to such administrative rules and regulations as may be prescribed by the director of revenue.

9. All applicable provisions contained in sections 144.010 to 144.525 governing the state sales tax, sections 32.085 and 32.087 governing local sales taxes, and section 32.057, the uniform confidentiality provision, shall apply to the collection of the tax imposed by this section, except as modified in this section.

10. All sales taxes collected by the director of revenue pursuant to this section on behalf of any transportation development district, less one percent for the cost of collection, which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087, shall be deposited in the state treasury to the credit of the "Transportation Development District Sales Tax Fund", which is hereby created. Moneys in the transportation development district sales tax fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. All interest earned upon the balance in the transportation development district sales tax fund shall be deposited to the credit of the same fund. Any balance in the fund at the end of an appropriation period shall not be transferred to the general revenue fund and the provisions of section 33.080 shall not apply to the fund. The director of revenue shall keep accurate records of the amount of money which was collected in each transportation development district imposing a sales tax pursuant to this section, and the records shall be open to the inspection of officers of each transportation development district and the general public. Not later than the tenth day of each month, the director of revenue shall distribute all moneys deposited in such fund during the preceding month to the proper transportation development district.

11. The director of revenue may authorize the state treasurer to make refunds from the amounts credited to any transportation development district for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such districts. If any transportation development district repeals the tax authorized by this section, the transportation development district shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal and the director of revenue may order retention, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of such tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of repeal of the tax authorized by this section in such transportation development district, the director of revenue shall remit the balance in the account to the transportation development district and close the account of that transportation development district. The director of revenue shall notify each transportation development district of each instance of any amount refunded or any check redeemed from receipts due the transportation development district.

12. (1) No transportation development district imposing a sales tax pursuant to this section may repeal or amend such sales tax unless such repeal or amendment will not impair the district's ability to repay any liabilities which it has incurred, money which it has borrowed or revenue bonds, notes or other obligations which it has issued or which have been issued by the commission or any local transportation authority to finance any project or projects.

(2) Whenever the board of directors of any transportation development district in which a transportation development sales tax has been imposed in the manner provided by this section receives a petition, signed by ten percent of the qualified voters of such transportation development district calling for an election to repeal such transportation development sales tax, the board of directors shall, if such repeal will not impair the district's ability to repay any liabilities which it has incurred, money which it has borrowed or revenue bonds, notes or other obligations which it has issued or which have been issued by the commission or any local transportation authority to finance any project or projects, submit to the voters of such transportation development district a proposal to repeal the transportation development sales tax imposed pursuant to the provisions of this section. If a majority of the votes cast on the proposal by the qualified voters voting thereon are in favor of the proposal to repeal the transportation development sales tax, then the resolution imposing the transportation development sales tax, along with any amendments thereto, is repealed. If a majority of the votes cast by the qualified voters voting thereon are opposed to the proposal to repeal the transportation development sales tax, then the resolution imposing the transportation development sales tax, along with any amendments thereto, shall remain in effect.

(L. 1998 S.B. 861, A.L. 2003 H.B. 668)



Section 238.237 Toll roads, allowed when — election, ballot form.

Effective 28 Aug 1997

Title XIV ROADS AND WATERWAYS

238.237. Toll roads, allowed when — election, ballot form. — 1. If approved by a majority of the qualified voters voting on the question in the district, the district may charge and collect tolls or fees for the use of a project. The board may charge a lower toll rate or fee than that amount approved by the district voters, and may increase that lower toll rate or fee to a level not exceeding the toll or fee rate ceiling without voter approval. Toll rates or fees for the use of the same project may vary at the election of the board, depending upon the type or nature of the user, or the type or nature of the use.

2. The ballot of submission shall be substantially in the following form:

­

­

3. To construct a toll facility, a district may relocate an existing state highway, subject to approval by the commission, or an existing local public street or road, subject to approval by the local transportation authority having control and jurisdiction over such street or road. A district shall not incorporate an existing free public street, road, or highway into a district project that will be subject to tolls.

(L. 1990 S.B. 479 & 649 § 50, A.L. 1997 S.B. 303)



Section 238.240 Indebtedness, authorized — bonds, authority to issue — limitations.

Effective 28 Aug 1998

Title XIV ROADS AND WATERWAYS

238.240. Indebtedness, authorized — bonds, authority to issue — limitations. — 1. A district may contract and incur liabilities appropriate to accomplish its purposes.

2. It may lease or lease-purchase any real or personal property necessary or convenient for its purposes.

3. It may borrow money for its purposes at such rates of interest as the district may determine.

4. It may issue bonds, notes and other obligations, and may secure any of such obligations by mortgage, pledge, assignment or deed of trust of any or all of the property and income of the district, subject to the restrictions provided in sections 238.200 to 238.275. The district shall not mortgage, pledge or give a deed of trust on any real property or interests which it obtained by eminent domain. The district shall not mortgage, pledge or give a deed of trust on any real property or interests which it acquired from the state of Missouri or any agency or political subdivision thereof without the written consent of the state, agency or political subdivision from which it obtained the property.

(L. 1990 S.B. 479 & 649 § 51, A.L. 1997 S.B. 303, A.L. 1998 S.B. 861)



Section 238.242 Revenue bonds, authorized — procedures, requirements — refunding bonds — tax-exempt status.

Effective 30 May 1990, see footnote

Title XIV ROADS AND WATERWAYS

238.242. Revenue bonds, authorized — procedures, requirements — refunding bonds — tax-exempt status. — 1. A district may at any time authorize or issue revenue bonds for the purpose of paying all or any part of the cost of any project. Every issue of such bonds shall be payable out of the revenues of the district and may be further secured by other property of the district which may be pledged, assigned, mortgaged, or a security interest granted for such payment, without preference or priority of the first bonds issued, subject to any agreement with the holders of any other bonds pledging any specified property or revenues. Such bonds shall be authorized by resolution of the district, and if issued by the district, shall bear such date or dates, and shall mature at such time or times, but not in excess of forty years, as the resolution shall specify. Such bonds shall be in such denomination, bear interest at such rate or rates, be in such form, either coupon or registered, be issued as current interest bonds, compound interest bonds, variable rate bonds, convertible bonds, or zero coupon bonds, be issued in such manner, be payable in such place or places and subject to redemption as such resolution may provide notwithstanding the provisions of section 108.170. The bonds may be sold at either public or private sale, at such interest rates, and at such price or prices as the district shall determine.

2. Any issue of district bonds outstanding may be refunded at any time by the district by issuing its refunding bonds in such amount as the district may deem necessary. Such bonds may not exceed the amount sufficient to refund the principal of the bonds so to be refunded together with any unpaid interest thereon and any premiums, commissions, service fees, and other expenses necessary to be paid in connection with the refunding. Any such refunding may be effected whether the bonds to be refunded then shall have matured or thereafter shall mature, either by sale of the refunding bonds and the application of the proceeds thereof to the payment of the bonds being refunded or by the exchange of the refunding bonds for the bonds being refunded with the consent of the holder or holders of the bonds being refunded. Refunding bonds may be issued regardless of whether the bonds being refunded were issued in connection with the same project or a separate project and regardless of whether the bonds proposed to be refunded shall be payable on the same date or different dates or shall be due serially or otherwise.

3. If the proposed project is intended to be merged into the state highways and transportation system for future maintenance under the commission's jurisdiction, the district may contract with the commission to assist it in issuing district revenue bonds and refunding bonds. The district may also contract with the commission to issue commission revenue bonds and refunding bonds and to loan the proceeds thereof to the district. Such bonds shall be authorized by commission minute and shall be issued subject to conditions applicable to bonds issued by the district but as determined by the commission rather than the district.

4. If the proposed project is intended to be merged into a local transportation system for future maintenance under the local transportation authority's jurisdiction, the district may contract with the local transportation authority to assist it in issuing district revenue bonds and refunding bonds. The district may also contract with the local transportation authority to issue the local transportation authority's revenue bonds and refunding bonds and to loan the proceeds thereof to the district. Such bonds shall be authorized by the local transportation authority's ordinance or order and shall be issued subject to conditions applicable to bonds issued by the district but as determined by the local transportation authority rather than the district.

5. Bonds issued under this section shall exclusively be the responsibility of the district payable solely out of district funds and property provided in sections 238.200 to 238.275 and shall not constitute a debt or liability of the state of Missouri or any agency or political subdivision of the state. Neither the district, local transportation authority, nor the commission shall be obligated to pay such bonds with any funds other than those specifically pledged to repayment of the bonds. Any bonds issued by a district, a local transportation authority, or the commission shall state on their face that they are not obligations of the state of Missouri or any agency or political subdivision thereof other than the district.

6. Bonds issued under this section, the interest thereon, or any proceeds from such bonds shall be exempt from taxation in the state of Missouri for all purposes except the state estate tax.

(L. 1990 S.B. 479 & 649 § 52)

Effective 5-30-90



Section 238.245 Property, district may purchase and control access.

Effective 30 May 1990, see footnote

Title XIV ROADS AND WATERWAYS

238.245. Property, district may purchase and control access. — The district may, subject to commission or local transportation authority approval, as appropriate:

(1) Purchase land or receive contributions of land and cash for project right-of-way;

(2) Limit and control access from adjacent property to a district project; and

(3) Sell and convey excess right-of-way for fair market value to any person or entity.

(L. 1990 S.B. 479 & 649 § 53)

Effective 5-30-90



Section 238.247 Condemnation, subject to commission or authority approval, ordinance of local governing body — procedures — relocation expenses to be paid, how.

Effective 28 Aug 2006

Title XIV ROADS AND WATERWAYS

238.247. Condemnation, subject to commission or authority approval, ordinance of local governing body — procedures — relocation expenses to be paid, how. — 1. The district may condemn lands for a project in the name of the state of Missouri, upon prior approval by the commission, or the local transportation authority and by ordinance of the local governing body as appropriate, as to the necessity for the taking of the description of the parcel and the interest taken in that parcel.

2. If condemnation becomes necessary the district shall act under chapter 523 and may condemn a fee simple or other interest in land.

3. The district may, after prior notice to the owner to enter upon private property, survey and determine the most advantageous route and design. The district shall be liable for all damages done to the property by such inspection.

4. Any person who involuntarily transfers any interest in land to a district which becomes insolvent and comes under the jurisdiction of a court may reacquire that property by paying to the district the total amount of the condemnation award for that parcel, plus statutory interest at the statutory rate from the date of taking on the amount of that award, if the project will not be completed by either the district, the commission or a local transportation authority.

5. Whenever a district undertakes any project which results in the acquisition of real property or in any person or persons being displaced from their homes, businesses, or farms, the district shall provide relocation assistance and make relocation payments to such displaced person and do such other acts and follow such procedures as would be necessary to comply with the federal Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970, as amended.

(L. 1990 S.B. 479 & 649 § 54, A.L. 2006 H.B. 1944)



Section 238.250 Contractual powers.

Effective 30 May 1990, see footnote

Title XIV ROADS AND WATERWAYS

238.250. Contractual powers. — The district may contract with:

(1) A federal agency, a state or its agencies and political subdivisions, the commission, a local transportation authority, a corporation, partnership or individual regarding funding, promotion, planning, designing, constructing, improving, maintaining, or operating a project or to assist in such activity; and

(2) The commission or a local transportation authority to transfer the project to the commission or the local transportation authority free of cost or encumbrance on such terms set forth by contract.

(L. 1990 S.B. 479 & 649 § 55)

Effective 5-30-90



Section 238.252 Powers — generally.

Effective 26 Jun 2001, see footnote

Title XIV ROADS AND WATERWAYS

238.252. Powers — generally. — In addition to all other powers granted by sections 238.200 to 238.275 the district shall have the following general powers:

(1) To sue and be sued in its own name, and to receive service of process, which shall be served upon the district secretary;

(2) To fix compensation of its employees and contractors. All construction contracts in excess of five thousand dollars between the district and any private person, firm, or corporation shall be competitively bid and shall be awarded to the lowest and best bidder;

(3) To purchase any real or personal property necessary or convenient for its activities. All outright purchases of personal property in excess of one thousand dollars between the district and any private person, firm or corporation shall be competitively bid and shall be awarded to the lowest and best bidder;

(4) To collect and disburse funds for its activities; and

(5) To exercise such other implied powers necessary or convenient for the district to accomplish its purposes which are not inconsistent with its express powers.

(L. 1990 S.B. 479 & 649 § 56, A.L. 2001 H.B. 202)

Effective 6-26-01



Section 238.255 Insurance, district may obtain — purposes — self-insurance not allowed, exception.

Effective 30 May 1990, see footnote

Title XIV ROADS AND WATERWAYS

238.255. Insurance, district may obtain — purposes — self-insurance not allowed, exception. — 1. The district may obtain such insurance as it deems appropriate, considering its legal limits of liability, to protect itself, its officers and its employees from any potential liability and may also obtain such other types of insurance as it deems necessary to protect against loss of its real or personal property of any kind. The cost of this insurance shall be charged against the project.

2. The district may also require contractors performing construction or maintenance work on the project to obtain liability insurance having the district, its directors and employees as additional named insureds.

3. The district shall not attempt to self-insure for its potential liabilities unless it finds that it has sufficient funds available to cover any anticipated judgments or settlements and still complete its project without interruption. The district may self-insure if it is unable to obtain liability insurance coverage at a rate which is economically feasible to the district, considering its resources.

(L. 1990 S.B. 479 & 649 § 57)

Effective 5-30-90



Section 238.257 Projects, number of, changes — procedures, election required, ballot form.

Effective 30 May 1990, see footnote

Title XIV ROADS AND WATERWAYS

238.257. Projects, number of, changes — procedures, election required, ballot form. — 1. At any time during the existence of a district, the board may submit to the voters of the district a proposition to increase or decrease the number of projects which it is authorized to complete.

2. If the board proposes to add one or more additional projects, the question shall be submitted in substantially the following form:

Shall the ______ Transportation Development District fund or develop the following additional transportation project (or projects): (summarize the proposed project or projects), and have the power to fund the proposed project upon separate voter approval by any or all of the following methods: (here specifically describe the proposed funding methods and require each voter to approve or disapprove of each proposed funding method)?

3. If the board proposes to discontinue a project, it shall first obtain approval from the commission if the proposed project is intended to be merged into the state highways and transportation system under the commission's jurisdiction or approval from the local transportation authority if the proposed project is intended to be merged into a local transportation system under the local authority's jurisdiction. If such approval is obtained, then the question shall be submitted to the district's voters in substantially the following form:

Shall the ______ Transportation Development District discontinue development of the following transportation project: (summarize the transportation project), for the reason that (describe the reason why the transportation project cannot be completed as approved)?

4. The board may modify the project previously approved by the district voters, if the modification is approved by the commission and, where appropriate, a local transportation authority.

(L. 1990 S.B. 479 & 649 § 58)

Effective 5-30-90



Section 238.260 Commission and authority may provide assistance, how.

Effective 30 May 1990, see footnote

Title XIV ROADS AND WATERWAYS

238.260. Commission and authority may provide assistance, how. — The commission and local transportation authorities may contract with a district to provide it assistance in project funding, promotion, planning, design, right-of-way acquisition, relocation assistance services, construction, maintenance, and operation. The commission or any local transportation authority may charge the district a reasonable fee, not exceeding the actual cost of providing the service.

(L. 1990 S.B. 479 & 649 § 59)

Effective 5-30-90



Section 238.262 Rules, commission may adopt.

Effective 30 May 1990, see footnote

Title XIV ROADS AND WATERWAYS

238.262. Rules, commission may adopt. — The commission is authorized to adopt reasonable administrative rules relating to transportation development districts under chapter 536.

(L. 1990 S.B. 479 & 649 § 60)

Effective 5-30-90



Section 238.265 Conveyance of property to district, how.

Effective 30 May 1990, see footnote

Title XIV ROADS AND WATERWAYS

238.265. Conveyance of property to district, how. — The state of Missouri, upon approval by an appropriate act of the general assembly, the commission, or a local transportation authority holding title to real estate, may give, grant and convey to or for the use of a district such right-of-way or other easement in such real estate as may be necessary for the development of a project.

(L. 1990 S.B. 479 & 649 § 61)

Effective 5-30-90



Section 238.267 Projects, regulation of — treatment as part of state or local system, when.

Effective 30 May 1990, see footnote

Title XIV ROADS AND WATERWAYS

238.267. Projects, regulation of — treatment as part of state or local system, when. — 1. For the purpose of law enforcement, all district projects to be transferred to the commission shall be treated as commission highways under chapter 43 and all projects to be transferred to a local transportation authority shall be treated as streets or roads of that entity.

2. All laws of this state relating to the maintaining, signing, damaging and obstructing roads shall apply to district projects. The duties and powers imposed by such laws on certain officials shall devolve upon the district's engineer or other employee designated by the board. Nothing in this subsection shall be deemed to interfere with, restrict or limit the authority of the commission to govern and control highway marking, signalization and signing to the extent the commission is authorized by law.

3. For outdoor advertising and junkyard control purposes, a district project may be designated by the commission as a part of the state primary highway system and by a local transportation authority as a part of its street or road system.

(L. 1990 S.B. 479 & 649 § 62)

Effective 5-30-90



Section 238.270 Local transportation authority not to control project improvements, exception.

Effective 30 May 1990, see footnote

Title XIV ROADS AND WATERWAYS

238.270. Local transportation authority not to control project improvements, exception. — Unless otherwise approved by contract of the district, project improvements shall not be under the control and jurisdiction of a local transportation authority while the district retains control and jurisdiction over the project. The provisions of chapter 228 are inapplicable to transportation development districts.

(L. 1990 S.B. 479 & 649 § 63)

Effective 5-30-90



Section 238.272 Audit authorized, when — costs, payment of.

Effective 28 Aug 2016

Title XIV ROADS AND WATERWAYS

238.272. Audit authorized, when — costs, payment of. — 1. The state auditor may audit each district not more than once every three years. The actual costs of this audit shall be paid by the district except that the costs of the audit to the district shall not exceed three percent of the gross revenues received by the district. Any audit costs in excess of three percent of the gross revenue received by the district shall be absorbed by the state auditor’s office.

2. For petition audits performed on a district by the state auditor, all expenses incurred in performing the audit including salaries of auditors, examiners, clerks, and other employees of the state auditor shall be paid by the district, and the moneys shall be deposited in the petition audit revolving trust fund under section 29.230. The actual costs of this audit shall be paid by the district except that the costs of the audit to the district shall not exceed three percent of the gross revenues received by the district. Any audit costs in excess of three percent of the gross revenue received by the district shall be absorbed by the state auditor’s office.

(L. 1990 S.B. 479 & 649 § 64, A.L. 2013 H.B. 116 merged with H.B. 1035, A.L. 2016 H.B. 1418)



Section 238.275 Projects, transfer to commission or authority, when — abolishment of district, procedures, duties.

Effective 28 Aug 2007

Title XIV ROADS AND WATERWAYS

238.275. Projects, transfer to commission or authority, when — abolishment of district, procedures, duties. — 1. Within six months after development and initial maintenance costs of its completed project have been paid, the district shall pursuant to contract transfer ownership and control of the project to the commission or a local transportation authority which shall be responsible for all future maintenance costs pursuant to contract. Such transfer may be made sooner with the consent of the recipient.

2. At such time as a district has completed its project and has transferred ownership of the project to the commission or other local transportation authority for maintenance, or at such time as the board determines that it is unable to complete its project due to lack of funding or for any other reason, the board shall submit for a vote in an election held throughout the district the question of whether the district should be abolished. The question shall be submitted in substantially the following form:

Shall the ______ Transportation Development District be abolished?

3. The district board shall not propose the question to abolish the district while there are outstanding claims or causes of action pending against the district, while the district liabilities exceed its assets, or while the district is insolvent, in receivership or under the jurisdiction of the bankruptcy court. Prior to submitting the question to abolish the district to a vote, the state auditor shall audit the district to determine the financial status of the district, and whether the district may be abolished pursuant to law.

4. While the district still exists, it shall continue to accrue all revenues to which it is entitled at law.

5. Upon receipt of certification by the appropriate election authorities that the majority of those voting within the district have voted to abolish the district, and if the state auditor has determined that the district's financial condition is such that it may be abolished pursuant to law, then the board shall:

(1) Sell any remaining district real or personal property it wishes, and then transfer the proceeds and any other real or personal property owned by the district, including revenues due and owing the district, to the commission or any appropriate local transportation authority assuming maintenance and control of the project, for its further use and disposition;

(2) Terminate the employment of any remaining district employees, and otherwise conclude its affairs;

(3) At a public meeting of the district, declare by a majority vote that the district has been abolished effective that date; and

(4) Cause copies of that resolution under seal to be filed with the secretary of state, the director of revenue, the commission, and with each local transportation authority affected by the district. Upon the completion of the final act specified in this subsection, the legal existence of the district shall cease.

(L. 1990 S.B. 479 & 649 § 65, A.L. 2007 S.B. 22)



Section 238.280 Posting of increase in sales tax, when.

Effective 28 Aug 2007

Title XIV ROADS AND WATERWAYS

238.280. Posting of increase in sales tax, when. — In each transportation development district in which a sales tax has been imposed or increased under section 238.235, every retailer shall prominently display the rate of the sales tax imposed or increased at the cash register area.

(L. 2007 S.B. 22 § 4)



Section 238.300 Citation of law.

Effective 28 Aug 1997

Title XIV ROADS AND WATERWAYS

238.300. Citation of law. — Sections 238.300 to 238.367 may be cited as the "Missouri Transportation Corporation Act".

(L. 1990 S.B. 479 & 649 § 10, A.L. 1997 S.B. 67)



Section 238.302 Definitions.

Effective 28 Aug 1997

Title XIV ROADS AND WATERWAYS

238.302. Definitions. — Wherever used in sections 238.300 to 238.367, the following terms mean:

(1) "Board", the board of directors of the corporation;

(2) "Commission", the Missouri highways and transportation commission;

(3) "Corporation" or "transportation corporation", any transportation corporation organized under sections 238.300 to 238.367;

(4) "Local transportation authority", a county, city, town, village, county highway commission, special road district, interstate compact agency, or any local public authority or political subdivision having jurisdiction over any bridge, street, highway, dock, wharf, ferry, lake or river port, airport, railroad, light rail or other transit improvement or service;

(5) "Pay", paying a toll by cash, by permitting a charge against a valid account with the authority or by another means of payment approved by the corporation at the time;

(6) "Photo monitoring system", a vehicle sensor installed to work in conjunction with a toll collection facility which automatically produces one or more photographs, one or more microphotographs, a videotape or other recorded images of each vehicle at the time it is used or operated in violation of toll collection regulations;

(7) "Project" includes any bridge, street, road, highway, access road, interchange, intersection, signing, signalization, parking lot, bus stop, station, garage, terminal, hangar, shelter, rest area, dock, wharf, lake or river port, airport, railroad, light rail, or other mass transit and any similar or related improvement or infrastructure;

(8) "Toll" or "tolls", charges prescribed by the corporation for the use of its property;

(9) "Toll collection regulations", those rules and regulations of a corporation providing for and requiring the payment of tolls for the use of bridges under its jurisdiction or those rules and regulations of a corporation making it unlawful to refuse to pay or to evade or to attempt to evade the payment of all or part of any toll for the use of bridges under the jurisdiction of the corporation;

(10) "Vehicle" or "motor vehicle", every device in, upon or by which a person or property is or may be transported or drawn upon a highway except devices used exclusively upon stationary rails or tracks.

(L. 1990 S.B. 479 & 649 § 11, A.L. 1997 S.B. 67)



Section 238.305 Purpose of law.

Effective 30 May 1990, see footnote

Title XIV ROADS AND WATERWAYS

238.305. Purpose of law. — 1. The general assembly declares that:

(1) The present and prospective traffic congestion and limited roadways in many areas of this state, and the limited availability of state funds, require as a public purpose the promotion and development of public transportation facilities and systems by new and alternative means;

(2) The creation of transportation corporations by private parties in cooperation with the commission is essential to the continued economic growth of this state, is in the public interest, and will promote the health, safety and general welfare of the citizens of this state by securing for them expanded and improved transportation facilities and systems;

(3) The transportation corporations created under sections 238.300 to 238.360 will perform an essential function by acting to secure and obtain rights-of-way for urgently needed transportation systems and to assist in the planning and design of such systems;

(4) The transportation corporations created under sections 238.300 to 238.360 will perform many functions normally undertaken by the commission and its staff, and thus will reduce the burdens and demands on limited funds available to the commission, thereby increasing the effectiveness and impact of those funds available to the commission;

(5) The transportation corporations created under sections 238.300 to 238.360 will act in promoting and developing public transportation facilities and systems and in promoting economic development in this state, and will not act as the agent or instrumentality of any private interests even though many private interests may be benefitted by the transportation corporations, as will the general public. The transportation corporations created under sections 238.300 to 238.360 shall periodically make a showing to the state transportation department of a good faith effort of development and implementation of a women and minority employment and business plan. Only after such a showing of a good faith effort may the transportation corporations created under sections 238.300 to 238.360 waive the general policy of women and minority employment and business plan and involvement. If such policy is waived, the transportation corporations created under sections 238.300 to 238.360 shall make a showing of a good faith effort of development and implementation of a women and minority employment and business plan every three months until such policy is again in effect.

2. Sections 238.300 to 238.360 shall be liberally construed in conformance with the legislative findings and purposes set forth in this section.

(L. 1990 S.B. 479 & 649 § 12)

Effective 5-30-90



Section 238.307 Corporation, creation of, purpose — organization, nonprofit — tax-exempt status.

Effective 30 May 1990, see footnote

Title XIV ROADS AND WATERWAYS

238.307. Corporation, creation of, purpose — organization, nonprofit — tax-exempt status. — 1. A corporation may be created to fund, promote, plan, design, construct, maintain, and operate one or more projects or to assist in such activity.

2. The corporation shall be a nonmember, nonstock corporation. It shall be organized under and governed by sections 238.300 to 238.360 and by the provisions of the general not-for-profit corporation law, chapter 355. Any provision of sections 238.300 to 238.360 shall take precedence over any conflicting provision of chapter 355.

3. No part of the earnings or assets of a transportation corporation shall inure to the benefit of any private interests, person, or entity.

4. Property held by and activities of a corporation created under the provisions of sections 238.300 to 238.360 exist and are conducted for purely civic, social welfare, and charitable purposes. A transportation corporation shall be exempt from taxation in accordance with Article X, Section 6 of the Missouri Constitution. The corporation shall not be required to pay any taxes or assessments upon or with respect to a project or property acquired or used by the corporation or upon income therefrom.

(L. 1990 S.B. 479 & 649 § 13)

Effective 5-30-90



Section 238.310 Formation, procedures, requirements — hearing, duties of commission — approval, when.

Effective 30 May 1990, see footnote

Title XIV ROADS AND WATERWAYS

238.310. Formation, procedures, requirements — hearing, duties of commission — approval, when. — 1. Any number of natural persons, not less than three, each of whom is at least twenty-one years of age and a registered voter within this state, may file with the commission a written application with preliminary plans and specifications for a project requesting that the commission authorize the creation of a transportation corporation to act within a designated area. The application shall also provide a proposed plan for financing the project. The commission may charge a filing fee for the application.

2. The commission shall order a local public hearing and shall cause to be published notice that the commission is considering authorizing a project and the incorporation of a transportation corporation. The notice shall specify the time, date, and place of the hearing and shall be given by publication in a newspaper published in the county or counties in which all or part of the project is to be located which has a general circulation once a week for four consecutive weeks. The last publication shall be at least fifteen days prior to the date of the hearing. The commission shall also give at least fifteen days written notice of such hearing to the owners of all fee interests of record in all tracts of real property located within the area proposed to be included within the limits of the project.

3. The commission shall also serve written notice on each county, city, town and village in which all or part of a project is to be located that the commission is considering authorizing a project and the incorporation of the transportation corporation. Each such county, city, town and village shall be entitled to review the written application with preliminary plans and specifications. Approval of the project by the governing body of each such county, city, town and village is a condition precedent to approval of the project and the corporation by the commission.

4. After the hearing, the commission shall consider the matter of authorizing the project and the incorporation of the transportation corporation at a regular commission meeting. If the commission by minute finds that the project will improve or is a necessary or desirable extension of the state highways and transportation system and that the proposed corporation will have adequate funds to finance the proposed project, the commission may approve the articles of incorporation for the corporation and the project subject to the corporation making any revisions in the plans and specifications required by the commission and the corporation entering into a mutually satisfactory agreement regarding development and future maintenance of the project.

5. The commission shall designate the area of the state in which the corporation may act, and such area may include territory within one or more counties, municipalities or other political subdivisions of the state. The commission may authorize creation of one or more corporations to act within the same designated area, provided that the commission minute approving the creation of each corporation shall specify the public purposes which each corporation will further.

6. No corporation may be formed unless the commission has duly adopted a commission minute which shall be conclusive evidence of the commission's approval of the project and the articles of incorporation.

(L. 1990 S.B. 479 & 649 § 14)

Effective 5-30-90



Section 238.312 Articles of incorporation, contents, amendment — filing.

Effective 30 May 1990, see footnote

Title XIV ROADS AND WATERWAYS

238.312. Articles of incorporation, contents, amendment — filing. — 1. In addition to the information required under chapter 355, the articles of incorporation shall set forth:

(1) The purposes for which the corporation is organized including the project description, scope, area, and proposed sources of funding;

(2) That the corporation has no members and is a nonstock corporation; and

(3) A recital that the commission has specifically authorized the corporation to act, has approved the articles of incorporation, and the date of such authorization.

2. The articles of incorporation may be amended if the board files with the commission a written application specifying the proposed amendments and the commission approves the application by commission minute.

3. The articles of amendment shall be executed in duplicate for the corporation by its president and verified by its secretary. In addition to the information required under chapter 355, the articles of amendment shall set forth the fact that such amendment was approved by the commission and the date of such approval.

4. The articles of incorporation, and any amendments thereto, shall be duly authenticated and filed by the corporation with the secretary of state and with the commission to be effective.

(L. 1990 S.B. 479 & 649 § 15)

Effective 5-30-90



Section 238.315 Board, members, terms — expense reimbursement — advisors, commission to appoint — officers, appointment of.

Effective 30 May 1990, see footnote

Title XIV ROADS AND WATERWAYS

238.315. Board, members, terms — expense reimbursement — advisors, commission to appoint — officers, appointment of. — 1. The corporation shall have a board of directors. All powers of the corporation shall be vested in the board which shall consist of any number of directors, not less than six, each of whom shall be appointed by the commission for a term of no more than six years. Each director may be removed by the commission for cause. The terms shall be staggered in length, so that not more than one-third of the terms of the board of directors shall expire in a given year. The directors shall serve as such without compensation except that they shall be reimbursed by the corporation for their actual expenses incurred in the performance of their duties.

2. No person shall be appointed or continue to serve on the board who owns land on which or adjacent to which a project to be developed by the corporation shall be located.

3. The commission shall appoint one or more advisors to the board, who shall have no vote but shall have authority to participate in all board meetings and discussions, whether open or closed, and shall have access to all records of the corporation and its board of directors.

4. At the first meeting of the board, it shall elect a chairman from its members. The board shall appoint an executive director, corporation secretary, treasurer and such other officers or employees as it deems necessary.

5. The board may appoint any number of advisory directors to advise and assist the directors in the development of a project. The advisory directors shall serve at the will of the directors, but advisory directors shall have no vote in the affairs of the corporation, shall not receive any compensation for their services, and shall not receive any reimbursement for expenses incurred by them.

(L. 1990 S.B. 479 & 649 § 16)

Effective 5-30-90



Section 238.317 Bylaws, adoption and approval.

Effective 30 May 1990, see footnote

Title XIV ROADS AND WATERWAYS

238.317. Bylaws, adoption and approval. — The board shall adopt corporation bylaws which shall be approved by a minute of the commission. The bylaws of a corporation shall not be amended without approval by a minute of the commission.

(L. 1990 S.B. 479 & 649 § 17)

Effective 5-30-90



Section 238.320 Project plans, commission approval of.

Effective 30 May 1990, see footnote

Title XIV ROADS AND WATERWAYS

238.320. Project plans, commission approval of. — Before construction of any project, the corporation shall submit the final financing plan and final construction plans and specifications to the commission for its approval. The corporation shall make any revisions in the plans and specifications required by the commission. After the commission approves the final financing plan, construction plans and specifications, the corporation shall obtain prior commission approval of any modification of such plans or specifications.

(L. 1990 S.B. 479 & 649 § 18)

Effective 5-30-90



Section 238.322 Funding mechanisms, allowable — deposits with commission, purpose.

Effective 30 May 1990, see footnote

Title XIV ROADS AND WATERWAYS

238.322. Funding mechanisms, allowable — deposits with commission, purpose. — 1. A corporation may use any one or more of the funding methods specifically authorized by sections 238.300 to 238.360 and any other lawful funding the corporation may obtain for the project.

2. The commission may by contract with a corporation receive any revenue received by a corporation from any funding method authorized by sections 238.300 to 238.360. Such revenue shall be deposited by the commission pursuant to section 227.180 and applied by the commission to project costs including debt service on revenue bonds or refunding bonds issued by the corporation or the commission under sections 238.300 to 238.360.

(L. 1990 S.B. 479 & 649 § 19)

Effective 5-30-90



Section 238.325 Fees, tolls and charges, allowed when, enforcement authority — relocation of highways and roads, authority.

Effective 28 Aug 1997

Title XIV ROADS AND WATERWAYS

238.325. Fees, tolls and charges, allowed when, enforcement authority — relocation of highways and roads, authority. — 1. The corporation may, subject to commission approval:

(1) Establish and impose fees for services provided by the corporation; and

(2) Charge and collect tolls, fees and rents for use of a project to pay project costs or operation and anticipated future maintenance costs of a project; and

(3) Enforce collection of tolls in conjunction with the Missouri department of transportation, Missouri highway patrol or any other law enforcement official in the state of Missouri.

2. To construct a toll facility, a corporation may relocate an existing state highway subject to approval by the commission or an existing local public street or road subject to approval by the local transportation authority having control and jurisdiction over such street or road. A corporation shall not incorporate an existing free public street, road, or highway into a corporation project that will be subject to tolls.

(L. 1990 S.B. 479 & 649 § 20, A.L. 1997 S.B. 67)



Section 238.327 Indebtedness authorized — bonds, may be issued.

Effective 30 May 1990, see footnote

Title XIV ROADS AND WATERWAYS

238.327. Indebtedness authorized — bonds, may be issued. — 1. A corporation may contract and incur liabilities appropriate to accomplish its purposes.

2. It may borrow money for its corporate purposes at such rates of interest as the corporation may determine.

3. It may issue bonds, notes and other obligations, and may secure any of such obligations by mortgage, pledge, or deed of trust of any or all of the property and income of the corporation, subject to the restrictions provided in sections 238.300 to 238.360. The corporation shall not mortgage, pledge or give a deed of trust on any real property or interests which it obtained by eminent domain or acquired from the state of Missouri or any agency or political subdivision thereof.

(L. 1990 S.B. 479 & 649 § 21)

Effective 5-30-90



Section 238.330 Revenue bonds, authorized — procedures, requirements — refunding bonds — tax-exempt status.

Effective 30 May 1990, see footnote

Title XIV ROADS AND WATERWAYS

238.330. Revenue bonds, authorized — procedures, requirements — refunding bonds — tax-exempt status. — 1. A corporation may at any time authorize or issue revenue bonds for the purpose of paying all or any part of the cost of any project. Every issue of such bonds shall be payable out of the property and revenues of the corporation and may be further secured by other property of the district which may be pledged, assigned, mortgaged, or a security interest granted for such payment, without preference or priority of the first bonds issued, subject to any agreement with the holders of any other bonds pledging any specified property or revenues. Such bonds shall be authorized by resolution of the corporation board, and if issued by the corporation, shall bear such date or dates, and shall mature at such time or times, but not in excess of forty years, as the resolution shall specify. Such bonds shall be in such denomination, bear interest at such rate or rates, be in such form, either coupon or registered, be issued as current interest bonds, compound interest bonds, variable rate bonds, convertible bonds, or zero coupon bonds, be issued in such manner, be payable in such place or places and be subject to redemption as such resolution may provide notwithstanding the provisions of section 108.170. The bonds may be sold at either public or private sale, at such interest rates, and at such price or prices as the corporation shall determine.

2. Any issue of corporation bonds outstanding may be refunded at any time by the corporation by issuing its refunding bonds in such amount as the district may deem necessary. Such bonds may not exceed the amount sufficient to refund the principal of the bonds so to be refunded together with any unpaid interest thereon and any premiums, commissions, service fees, and other expenses necessary to be paid in connection with the refunding. Any such refunding may be effected whether the bonds to be refunded then shall have matured or thereafter shall mature, either by sale of the refunding bonds and the application of the proceeds thereof to the payment of the bonds being refunded or by the exchange of the refunding bonds for the bonds being refunded with the consent of the holder or holders of the bonds being refunded. Refunding bonds may be issued regardless of whether the bonds being refunded were issued in connection with the same project or a separate project and regardless of whether or not the bonds proposed to be refunded shall be payable on the same date or different dates or shall be serially or otherwise.

3. The corporation may contract with the commission to assist it in issuing corporation revenue bonds and refunding bonds. The corporation may also contract with the commission to issue commission revenue bonds and refunding bonds and to loan the proceeds thereof to the corporation. Such bonds shall be authorized by commission minute and shall be issued subject to conditions applicable to bonds issued by the corporation but as determined by the commission rather than the corporation.

4. Bonds issued under this section shall exclusively be the responsibility of the corporation payable solely out of corporation funds and property provided in sections 238.300 to 238.360 and shall not constitute debt or liability of the state of Missouri or any agency or political subdivision of the state. Neither the corporation nor the commission shall be obligated to pay such bonds with any funds other than those specifically pledged to repayment of the bonds. Any such bonds issued by a corporation or the commission shall state on their face that they are not obligations of the state of Missouri or any agency or political subdivision thereof.

5. Bonds issued under this section, the interest thereon, or any proceeds from such bonds, are exempt from taxation in the state of Missouri for all purposes except the state estate tax.

(L. 1990 S.B. 479 & 649 § 22)

Effective 5-30-90



Section 238.332 Property, corporation may purchase and control access.

Effective 30 May 1990, see footnote

Title XIV ROADS AND WATERWAYS

238.332. Property, corporation may purchase and control access. — The corporation may, subject to commission approval:

(1) Purchase land or receive contributions of land and cash for project right-of-way;

(2) Limit and control access from adjacent property to a corporation project; and

(3) Sell and convey excess right-of-way for fair market value to any person or entity.

(L. 1990 S.B. 479 & 649 § 23)

Effective 5-30-90



Section 238.335 Condemnation, subject to commission approval — procedures — relocation expenses to be paid, how.

Effective 30 May 1990, see footnote

Title XIV ROADS AND WATERWAYS

238.335. Condemnation, subject to commission approval — procedures — relocation expenses to be paid, how. — 1. The commission is authorized to condemn lands for the corporation in the name of the state of Missouri, upon prior approval by the commission as to the necessity for the taking, the description of the parcel, and the interest taken in that parcel.

2. If condemnation becomes necessary, the commission shall act for the corporation under chapter 523 and may condemn a fee simple or other interest in land.

3. Whenever a corporation undertakes any project which results in the acquisition of real property or in any person or persons being displaced from their homes, businesses, or farms, the commission shall act for the corporation to provide relocation assistance and to make relocation payments to such displaced persons and to do such other acts and follow such procedures as would be necessary to comply with the federal Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970, as amended.

4. The corporation after prior notice to the owner may enter upon private property to survey and determine the most advantageous route and design. The corporation shall be liable for all damages done to the property by such inspection.

5. Any person who involuntarily transfers any interest in land to a corporation which becomes insolvent and comes under the jurisdiction of a court may reacquire that property by paying to the corporation the total amount of the condemnation award for that parcel, plus simple interest at the statutory rate from the date of taking on the amount of that award, if the project will not be completed by either the corporation or the commission.

(L. 1990 S.B. 479 & 649 § 24)

Effective 5-30-90



Section 238.337 Contractual powers.

Effective 30 May 1990, see footnote

Title XIV ROADS AND WATERWAYS

238.337. Contractual powers. — The corporation may contract with:

(1) A federal agency, a state or its agencies and political subdivisions * , the commission, a local transportation authority, a corporation, partnership or individual regarding funding, promotion, planning, designing, constructing, improving, maintaining or operating a project or to assist in such activity;

(2) The commission to transfer the project to the commission free of cost or encumbrance on such terms set forth by contract; and

(3) A person, a corporation, a local transportation authority, the commission, the state, or a federal agency for the purpose of jointly paying the cost of a project.

(L. 1990 S.B. 479 & 649 § 25)

Effective 5-30-90

*Words "a federal agency" appear here in original rolls.



Section 238.340 Powers — generally.

Effective 30 May 1990, see footnote

Title XIV ROADS AND WATERWAYS

238.340. Powers — generally. — In addition to all other powers granted by sections 238.300 to 238.360 and all powers granted to general not-for-profit corporations under chapter 355, the corporation shall have the following general powers:

(1) To sue and be sued in its own name, and to receive service of process, which shall be served upon the corporation secretary;

(2) To fix compensation of its employees and contractors and to disburse funds for its activities. The corporation shall advertise and let construction contracts in the same manner as the letting of public works contracts by the department of transportation;

(3) To purchase, lease, lease-purchase, or acquire by gift or grant any real or personal property necessary or convenient for its activities;

(4) To purchase insurance; and

(5) To exercise such other implied powers necessary or convenient for the corporation to accomplish its purposes which are not inconsistent with its express powers.

(L. 1990 S.B. 479 & 649 § 26)

Effective 5-30-90



Section 238.342 Indemnification of directors, employees.

Effective 30 May 1990, see footnote

Title XIV ROADS AND WATERWAYS

238.342. Indemnification of directors, employees. — 1. The corporation may indemnify any current or former director or employee for expenses actually and reasonably incurred by him in connection with any claim asserted against him in the absence of his gross negligence, intentional misconduct, or other willful and wrongful acts or omissions.

2. If the corporation has not fully indemnified him, the court in the proceeding in which any claim against such director or employee has been asserted or any court having the jurisdiction of an action instituted by such director or employee on his claim for indemnity may assess indemnity against the corporation, its receiver, or trustee for expenses authorized by this section.

(L. 1990 S.B. 479 & 649 § 27)

Effective 5-30-90



Section 238.345 Commission may provide assistance, how.

Effective 30 May 1990, see footnote

Title XIV ROADS AND WATERWAYS

238.345. Commission may provide assistance, how. — The commission may contract with a corporation to provide it assistance in project funding, promotion, planning, design, right-of-way acquisition, relocation assistance services, construction, maintenance, and operation. The commission may charge the corporation a reasonable fee, not exceeding the actual cost of providing the service.

(L. 1990 S.B. 479 & 649 § 28)

Effective 5-30-90



Section 238.347 Rules, commission may adopt.

Effective 30 May 1990, see footnote

Title XIV ROADS AND WATERWAYS

238.347. Rules, commission may adopt. — The commission is authorized to adopt reasonable administrative rules regarding transportation corporations under chapter 536.

(L. 1990 S.B. 479 & 649 § 29)

Effective 5-30-90



Section 238.350 Projects, regulation of — treatment as part of highway system, when.

Effective 30 May 1990, see footnote

Title XIV ROADS AND WATERWAYS

238.350. Projects, regulation of — treatment as part of highway system, when. — 1. For the purpose of law enforcement, a corporation project shall be treated as a commission highway under chapter 43.

2. All laws of this state relating to maintaining, signing, damaging, and obstructing roads shall apply to corporation projects. The duties and powers imposed by such laws on certain officials shall devolve upon the corporation engineer or other employee designated by the board.

3. For outdoor advertising and junkyard control purposes, a corporation project may be designated by the commission as a part of the state primary highway system.

(L. 1990 S.B. 479 & 649 § 30)

Effective 5-30-90



Section 238.352 Transfer of project to commission, when — dissolution of corporation, required when — procedures.

Effective 30 May 1990, see footnote

Title XIV ROADS AND WATERWAYS

238.352. Transfer of project to commission, when — dissolution of corporation, required when — procedures. — 1. When a project is completed and all outstanding bonds, notes, obligations, liabilities or other debts of the corporation have been paid and retired or the corporation has provided for payment or retirement as determined by the commission, title to the project shall be transferred to the commission pursuant to contract. The commission shall then be responsible for all future maintenance costs of the project pursuant to contract. At such time, the corporation shall be dissolved unless the board amends the articles of incorporation as provided by sections 238.300 to 238.360 to allow the corporation to commence work on another project.

2. If a corporation is dissolved or liquidated and after all of its outstanding debts have been paid in full, all other income or assets of the corporation shall be liquidated and deposited in the state road fund and shall become the property of the commission.

3. If a corporation must be dissolved or liquidated before all of its outstanding debts and obligations have been paid in full, such liquidation shall be through a receivership action instituted in the appropriate circuit court of this state or as otherwise provided by law.

4. If the corporation or the commission does not elect to complete a project, any real property obtained for the project from the state of Missouri or any agency or political subdivision shall be returned. The state, its agency or political subdivision shall repay or return to the corporation all moneys or property it received from the corporation as consideration for the original transaction.

5. Bonds, notes, obligations, liabilities or other debts of the corporation shall exclusively be the responsibility of the corporation payable solely out of corporation funds and property provided herein and shall not constitute debt or liability of the state of Missouri or any agency or political subdivision of the state.

(L. 1990 S.B. 479 & 649 § 31)

Effective 5-30-90



Section 238.355 Dissolution by commission, procedures, limitations.

Effective 30 May 1990, see footnote

Title XIV ROADS AND WATERWAYS

238.355. Dissolution by commission, procedures, limitations. — 1. The commission may alter the organization, project or activities of the corporation by written directions to the board.

2. The commission may dissolve the corporation. The commission shall not dissolve the corporation until all outstanding debts and obligations of the corporation have been paid in full, or until any receivership or other appropriate action to conclude the affairs of an insolvent corporation has been completed. The commission shall only dissolve a corporation by judicial proceedings as specified in chapter 355.

(L. 1990 S.B. 479 & 649 § 32)

Effective 5-30-90



Section 238.357 Dissolution by board, procedures.

Effective 30 May 1990, see footnote

Title XIV ROADS AND WATERWAYS

238.357. Dissolution by board, procedures. — 1. Whenever the board by resolution shall determine that the purposes for which the corporation was formed have been complied with and that all obligations of the corporation have been fully paid or that appropriate judicial action to conclude the affairs of an insolvent corporation has been completed, the board shall, with the commission's prior written approval, dissolve the corporation.

2. It is unnecessary for the board of an insolvent corporation or the commission to take any action to dissolve that corporation if a receivership or other appropriate judicial action has already concluded the affairs of that corporation. A copy of the appropriate order or decree in the judicial proceeding shall be filed with the secretary of state, who shall issue a certificate of dissolution of that insolvent corporation without charge.

(L. 1990 S.B. 479 & 649 § 33)

Effective 5-30-90



Section 238.360 Articles of dissolution, execution of — secretary of state to issue certificate, when.

Effective 30 May 1990, see footnote

Title XIV ROADS AND WATERWAYS

238.360. Articles of dissolution, execution of — secretary of state to issue certificate, when. — 1. Articles of dissolution shall be executed in triplicate by the corporation by its president and attested to by its secretary. Triplicate originals of such articles of dissolution shall be delivered to the secretary of state. If the secretary of state finds that such articles of dissolution conform to the requirements of sections 238.300 to 238.360 and chapter 355, he shall, without charge:

(1) Endorse on each of such originals the word "filed" and the month, day, and year of the filing thereof;

(2) File one of such originals in his office; and

(3) Issue two certificates of dissolution to each of which he shall affix an original.

2. A certificate of dissolution together with an original of the articles of dissolution affixed thereto by the secretary of state shall be returned to the representative of the dissolved corporation and to the commission. Upon the issuance of such certificate of dissolution the existence of the corporation shall cease, except for the purpose of suits, other proceedings, and appropriate corporate action by members, directors and officers as provided in chapter 355.

(L. 1990 S.B. 479 & 649 § 34)

Effective 5-30-90



Section 238.362 Toll enforcement, authority — toll assessment and collection, methods — notice to be posted near toll facility.

Effective 28 Aug 1997

Title XIV ROADS AND WATERWAYS

238.362. Toll enforcement, authority — toll assessment and collection, methods — notice to be posted near toll facility. — 1. The commission may authorize transportation corporations which operate a toll facility to enforce the payment of tolls against the operator of a vehicle for the failure of an operator of such vehicle to comply with the toll collection regulations in accordance with the provisions of sections 238.365 and 238.367. Such authorizations shall be made in accordance with rules promulgated pursuant to chapter 536.

2. An authorized corporation may use any method for assessing and collecting tolls, including but not limited to toll tickets, barrier toll facilities, billing accounts, commuter passes and electronic recording or identification devices. The display of a recording or identification device issued or authorized by a corporation for these purposes on or near the windshield of a motor vehicle shall not be a violation of any law or rule in the state of Missouri, unless the device is attached in a way that obstructs the driver's clear view of the highway or an intersecting highway.

3. A corporation operating a toll facility shall post notice on or around a toll facility in the plain view of drivers of vehicles which reads as follows:

NOTICE

FAILURE TO PAY THE REQUIRED TOLL IS A TRAFFIC VIOLATION. TOLL BOOTH OPERATORS WILL REPORT ANY FAILURE TO PAY REQUIRED TOLLS TO LAW ENFORCEMENT OFFICIALS WHO WILL ISSUE A TRAFFIC CITATION.

(L. 1997 S.B. 67)



Section 238.365 Infraction for violation of toll collection regulation — report, admissibility, photo is rebuttable presumption, multiple vehicle owners.

Effective 28 Aug 1997

Title XIV ROADS AND WATERWAYS

238.365. Infraction for violation of toll collection regulation — report, admissibility, photo is rebuttable presumption, multiple vehicle owners. — 1. The driver of a vehicle involved in a violation of toll collection regulations is guilty of an infraction and upon conviction thereof, shall be punished by a fine to be determined by the court.

2. A written report or telephone call from a toll enforcement officer or law enforcement officer, or photo monitoring system evidence that indicates a required toll was not paid is admissible in any proceeding to enforce this section, subject to foundation evidence to establish the authenticity of the report, call or photographs. Photo monitoring system evidence which shows that the driver of a vehicle has failed to pay a toll shall raise a rebuttable presumption that the motor vehicle shown in the photographic evidence was used in violation of this section. In the event that charges are filed against multiple owners of a motor vehicle, only one of the owners may be convicted and court costs may be assessed against only one of the owners. If the vehicle which is involved in the violation is registered in the name of a rental or leasing company and the vehicle is rented or leased to another person at the time of the violation, the rental or leasing company may rebut the presumption by providing the peace officer or prosecuting authority with a copy of the rental or lease agreement in effect at the time of the violation. No prosecuting authority may bring any legal proceedings against a rental or leasing company under this section unless prior written notice of the violation has been given to that rental or leasing company by registered mail at the address appearing on the registration and the rental or leasing company has failed to provide the rental or lease agreement copy within fifteen days of receipt of such notice.

(L. 1997 S.B. 67)



Section 238.367 Procedures to collect tolls and issue traffic citation for toll violation, report of violation.

Effective 28 Aug 1997

Title XIV ROADS AND WATERWAYS

238.367. Procedures to collect tolls and issue traffic citation for toll violation, report of violation. — The following procedures must be taken for the collection of tolls and issuance of traffic citations under the toll collection regulations:

(1) Any toll booth operator witnessing a violation of the toll collection regulations is authorized to report such violation to a law enforcement official or agency. The report may be in one of the following forms:

(a) A telephone call from a toll enforcement officer to a law enforcement agency indicating a violation, and a reasonable description of the vehicle violating the toll enforcement regulations including, but not limited to, the license plate of the vehicle, the make, model and color of the vehicle;

(b) A certificate, or written report sworn to or affirmed by a toll enforcement officer, agent of the corporation, state patrolman or sheriff's department deputy which charged that the violation occurred, or facsimile thereof, based upon inspection of photographs, microphotographs, videotape or other recorded images produced by a photo monitoring system or a photo from a photo monitoring system, shall be prima facie evidence of the facts contained therein, subject to foundation evidence to establish the authenticity of such photographs, microphotographs, videotape or other recorded images produced by a photo monitoring system, and shall be admissible in any proceeding charging a violation of toll collection regulations, provided that any photographs, microphotographs, videotape or other recorded images evidencing such a violation shall be available for inspection and admission into evidence in any proceeding to adjudicate the liability for such violations;

(2) After a report has been given to a Missouri law enforcement agency, such agency is authorized to issue a traffic citation for failure to pay the required toll;

(3) The law enforcement agency issuing the traffic citation is responsible for prosecution of such citation; and

(4) The provisions of this section supplement the enforcement of sections 238.300 to 238.367 by law enforcement officers, and this section does not prohibit a law enforcement officer from issuing a citation for a violation of sections 238.300 to 238.367 or any violation of traffic regulations in accordance with normal traffic enforcement procedures.

(L. 1997 S.B. 67)



Section 238.400 County first class transit authority created — members, appointment, qualifications.

Effective 28 Aug 1995

Title XIV ROADS AND WATERWAYS

238.400. County first class transit authority created — members, appointment, qualifications. — 1. Any county of the first class may, by ordinance or order of the county governing body, establish a county transit authority, which shall be known as the "______ County Transit Authority" and shall consist of five members appointed by the governing body of the county. The county transit authority shall have the powers prescribed in sections 238.400 to 238.412. Any county transit authority created by this section prior to August 28, 1995, shall continue in existence under sections 238.400 to 238.412.

2. The members of the transit authority shall be residents of the county and shall have been qualified voters in the county for a period of at least one year preceding their appointment. Not more than three members of the transit authority shall belong to the same political party.

3. Each member shall be appointed by a majority of the governing body of the county for a term of four years, except that of the members first appointed, one shall be appointed for a term of one year, one for a term of two years, one for a term of three years, and two for a term of four years. The members shall elect from among their membership a chairman and such other officers as the members deem necessary. Vacancies in the transit authority shall be filled for the unexpired term in the same manner as original appointments are made. The governing body of the county may remove any member for cause following a hearing.

4. Three members of the transit authority shall constitute a quorum, and any action or order of the transit authority shall require the approval of at least three members. All members shall be reimbursed for actual and necessary expenses incurred by them in the performance of their duties.

(L. 1991 S.B. 235 § 1, A.L. 1995 H.B. 153 merged with S.B. 212)



Section 238.402 County first class transit authority — powers, generally.

Effective 28 Aug 1991

Title XIV ROADS AND WATERWAYS

238.402. County first class transit authority — powers, generally. — Any transit authority established pursuant to section 238.400 shall have the following powers:

(1) To acquire by gift, purchase or lease, sell or otherwise dispose of, and to plan, construct, operate and maintain, or lease to others for operation and maintenance, any airports, rail systems, wharves, docks, harbors, and industrial parks adjacent to and necessary and convenient thereto, bridges, tunnels, warehouses, grain elevators, commodity and other storage facilities, sewage disposal plants, passenger transportation facilities, and air, water, rail, motor vehicle and other terminal or parking facilities;

(2) To plan, construct, operate, maintain, or lease to or contract with others for operation and maintenance of any facilities described in subdivision (1) of this section;

(3) To contract with municipalities or other political subdivisions for the services or use of any facility owned or operated by the transit authority, or owned or operated by any such municipality or other political subdivision;

(4) To borrow money and to issue the negotiable notes, bonds or other instruments in writing in evidence of the sum or sums to be borrowed;

(5) To issue negotiable refunding notes, bonds or other instruments in writing for the purpose of refunding, extending or unifying the whole or any part of its valid indebtedness from time to time outstanding, whether evidenced by notes, bonds or other instruments in writing;

(6) To provide that all negotiable notes, bonds or other instruments in writing issued either pursuant to subdivision (4) or pursuant to subdivision (5) of this section shall be payable, both as to principal and interest, out of the revenues collected for the use of any facility or combination of facilities owned or operated by the transit authority or out of any other resources of the transit authority, and may be further secured by a mortgage or deed of trust upon any property owned by the transit authority. All notes, bonds or other instruments in writing issued by the transit authority shall mature in not to exceed thirty years from the date thereof, shall bear interest at a rate not exceeding fourteen percent per annum, and shall be sold for not less than ninety-five percent of the par value thereof. The transit authority may prescribe the details of such notes, bonds or other instruments in writing, and of the issuance and sale thereof, and may enter into covenants with the holders of such notes, bonds or other instruments in writing, not inconsistent with the powers granted in sections 238.400 to 238.412 to the transit authority, without further legislative authority;

(7) To condemn any and all rights or property, of any kind or character in accordance with applicable provisions of* Sections 26, 27, and 28 of Article I of the Constitution of Missouri, necessary for the operation of facilities of the transit authority, except that no rights or property of any kind or character, now or hereafter owned, leased, controlled, operated or used, in whole or in part, by any common carrier engaged in interstate commerce shall be taken or appropriated by the transit authority without first obtaining the written consent and approval of such common carrier. The transit authority shall follow the procedure provided by the laws of the state of Missouri for the appropriation of land or other property taken for telegraph, telephone or railroad rights-of-way;

(8) To contract and to be contracted with, and to sue and to be sued in contract;

(9) To charge and collect fees for use of the facilities owned or operated by it;

(10) To receive for its lawful activities any contributions or moneys appropriated by municipalities, counties, the state or any other political subdivisions or agencies, or by the federal government or any agency or officer thereof, and to levy and collect proceeds of the sales tax established in section 238.410;

(11) To disburse funds for its lawful activities, and to fix salaries and wages of its officers and employees; and

(12) To invest funds not needed for immediate disbursement in property or securities in the same manner as excess funds may be invested by any other political subdivision.

(L. 1991 S.B. 235 § 2)

*Word "of" does not appear in original rolls.



Section 238.404 County first class transit authority — powers with respect to bi-state development agency.

Effective 28 Aug 1991

Title XIV ROADS AND WATERWAYS

238.404. County first class transit authority — powers with respect to bi-state development agency. — In addition to the powers prescribed in section 238.402, any transit authority established pursuant to section 238.400, with respect to its dealings with the bi-state development agency created pursuant to sections 70.370 to 70.440, may:

(1) Cooperate with the bi-state development agency in the exercise by the bi-state development agency of all the powers granted to it under sections 70.370 to 70.440;

(2) Receive funds from the bi-state development agency upon such terms and conditions as shall be set forth in an agreement between the transit authority and the bi-state development agency, which contract or agreement may be for such number of years or duration as the transit authority and the bi-state development agency may agree;

(3) Acquire from the bi-state development agency any public transportation facility by purchase contract, gift, grant, exchange for other property or rights in property, lease or installment or conditional purchase contracts, which contracts or leases may provide for consideration to be paid in annual installments during a period not exceeding forty years. Such property may be acquired subject to such conditions, restrictions, liens or security or other interests of other parties as the transit authority may deem appropriate and in each case the transit authority may acquire a joint, leasehold, easement, license or other partial interest in such property;

(4) Lease as lessor, or provide for the use by the bi-state development agency any public transportation facility upon such terms and for such consideration, as the transit authority may deem proper; and

(5) Cooperate with the bi-state development agency for the protection of employees of the transit authority and users of public transportation facilities against crime and also to protect such facilities, but neither the transit authority nor its officers or employees shall be held liable for failure to provide a security or police force, or, if a security or police force is provided, for failure to provide adequate police protection or security, failure to prevent the commission of crimes by fellow passengers or other third persons or for the failure to apprehend criminals.

(L. 1991 S.B. 235 § 3)



Section 238.406 Instruments issued by transit authority to be recognized as securities.

Effective 28 Aug 1991

Title XIV ROADS AND WATERWAYS

238.406. Instruments issued by transit authority to be recognized as securities. — Any notes, bonds or other instruments in writing issued by a transit authority pursuant to the provisions of sections 238.400 to 238.412 are recognized to be securities in which all state and municipal officers and bodies, all banks, bankers, trust companies, savings banks, savings associations, building and loan associations, investment companies, and all other persons carrying on a banking business, all insurance companies, insurance associations, and other persons carrying on an insurance business, and all administrators, executors, guardians, trustees and other fiduciaries and all other persons whatsoever who are now or who may hereafter be authorized to invest in bonds or other obligations of the state of Missouri may properly and legally invest any funds, including capital, belonging to them, or within their control. Such obligations are recognized as securities which may properly and legally be deposited with and shall be received by any state or municipal officer or agency for any purpose for which the deposit of bonds or other obligations of this state is now or may hereafter be authorized.

(L. 1991 S.B. 235 § 4)



Section 238.408 Property held by transit authority — status for purposes of taxation.

Effective 28 Aug 1991

Title XIV ROADS AND WATERWAYS

238.408. Property held by transit authority — status for purposes of taxation. — All property, real and personal, owned or held by any transit authority established pursuant to section 238.400, and all interest income derived from any notes, bonds or other instruments in writing issued by such transit authority, shall possess the same status, with respect to taxation in the state of Missouri, as is now or may hereafter be possessed by property, real and personal, owned or held by cities within the state of Missouri, and by the interest income derived from notes, bonds or other instruments in writing issued by such cities.

(L. 1991 S.B. 235 § 5)



Section 238.410 Transit authority sales tax — election, ballot language, amendment of tax, requirements — director of revenue, duties — trust fund established — surety bonds required — delinquent taxes, procedure.

Effective 28 Aug 2007

Title XIV ROADS AND WATERWAYS

238.410. Transit authority sales tax — election, ballot language, amendment of tax, requirements — director of revenue, duties — trust fund established — surety bonds required — delinquent taxes, procedure. — 1. Any county transit authority established pursuant to section 238.400 may impose a sales tax of up to one percent on all retail sales made in such county which are subject to taxation under the provisions of sections 144.010 to 144.525. The tax authorized by this section shall be in addition to any and all other sales taxes allowed by law, except that no sales tax imposed under the provisions of this section shall be effective unless the governing body of the county, on behalf of the transit authority, submits to the voters of the county, at a county or state general, primary or special election, a proposal to authorize the transit authority to impose a tax.

2. The ballot of submission shall contain, but need not be limited to, the following language:

­

­

­­

­

3. All revenue received by the transit authority from the tax authorized under the provisions of this section shall be deposited in a special trust fund and shall be used solely by the transit authority for construction, purchase, lease, maintenance and operation of transportation facilities located within the county for so long as the tax shall remain in effect. Any funds in such special trust fund which are not needed for current expenditures may be invested by the transit authority in accordance with applicable laws relating to the investment of county funds.

4. No transit authority imposing a sales tax pursuant to this section may repeal or amend such sales tax unless such repeal or amendment is submitted to and approved by the voters of the county in the same manner as provided in subsection 1 of this section for approval of such tax. Whenever the governing body of any county in which a sales tax has been imposed in the manner provided by this section receives a petition, signed by ten percent of the registered voters of such county voting in the last gubernatorial election, calling for an election to repeal such sales tax, the governing body shall submit to the voters of such county a proposal to repeal the sales tax imposed under the provisions of this section. If a majority of the votes cast on the proposal by the registered voters voting thereon are in favor of the proposal to repeal the sales tax, then such sales tax is repealed. If a majority of the votes cast by the registered voters voting thereon are opposed to the proposal to repeal the sales tax, then such sales tax shall remain in effect.

5. The sales tax imposed under the provisions of this section shall impose upon all sellers a tax for the privilege of engaging in the business of selling tangible personal property or rendering taxable services at retail to the extent and in the manner provided in sections 144.010 to 144.525 and the rules and regulations of the director of revenue issued pursuant thereto; except that the rate of the tax shall be the rate approved pursuant to this section. The amount reported and returned to the director of revenue by the seller shall be computed on the basis of the combined rate of the tax imposed by sections 144.010 to 144.525 and the tax imposed by this section, plus any amounts imposed under other provisions of law.

6. After the effective date of any tax imposed under the provisions of this section, the director of revenue shall perform all functions incident to the administration, collection, enforcement, and operation of the tax, and the director of revenue shall collect in addition to the sales tax for the state of Missouri the additional tax authorized under the authority of this section. The tax imposed under this section and the tax imposed under the sales tax law of the state of Missouri shall be collected together and reported upon such forms and under such administrative rules and regulations as may be prescribed by the director of revenue. In order to permit sellers required to collect and report the sales tax to collect the amount required to be reported and remitted, but not to change the requirements of reporting or remitting tax or to serve as a levy of the tax, and in order to avoid fractions of pennies, the applicable provisions of section 144.285 shall apply to all taxable transactions.

7. All applicable provisions contained in sections 144.010 to 144.525 governing the state sales tax and section 32.057, the uniform confidentiality provision, shall apply to the collection of the tax imposed by this section, except as modified in this section. All exemptions granted to agencies of government, organizations, persons and to the sale of certain articles and items of tangible personal property and taxable services under the provisions of sections 144.010 to 144.525 are hereby made applicable to the imposition and collection of the tax imposed by this section. The same sales tax permit, exemption certificate and retail certificate required by sections 144.010 to 144.525 for the administration and collection of the state sales tax shall satisfy the requirements of this section, and no additional permit or exemption certificate or retail certificate shall be required; except that the director of revenue may prescribe a form of exemption certificate for an exemption from the tax imposed by this section. All discounts allowed the retailer under the provisions of the state sales tax law for the collection of and for payment of taxes under chapter 144 are hereby allowed and made applicable to any taxes collected under the provisions of this section. The penalties provided in section 32.057 and sections 144.010 to 144.525 for a violation of those sections are hereby made applicable to violations of this section.

8. For the purposes of a sales tax imposed pursuant to this section, all retail sales shall be deemed to be consummated at the place of business of the retailer, except for tangible personal property sold which is delivered by the retailer or his agent to an out-of-state destination or to a common carrier for delivery to an out-of-state destination and except for the sale of motor vehicles, trailers, boats and outboard motors, which is provided for in subsection 12 of this section. In the event a retailer has more than one place of business in this state which participates in the sale, the sale shall be deemed to be consummated at the place of business of the retailer where the initial order for the tangible personal property is taken, even though the order must be forwarded elsewhere for acceptance, approval of credit, shipment or billing. A sale by a retailer's employee shall be deemed to be consummated at the place of business from which he works.

9. All sales taxes collected by the director of revenue under this section on behalf of any transit authority, less one percent for cost of collection which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in this section, shall be deposited in the state treasury in a special trust fund, which is hereby created, to be known as the "County Transit Authority Sales Tax Trust Fund". The moneys in the county transit authority sales tax trust fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money in the trust fund which was collected in each transit authority imposing a sales tax under this section, and the records shall be open to the inspection of officers of the county and the public. Not later than the tenth day of each month the director of revenue shall distribute all moneys deposited in the trust fund during the preceding month to the transit authority which levied the tax.

10. The director of revenue may authorize the state treasurer to make refunds from the amounts in the trust fund and credited to any transit authority for erroneous payments and overpayments made, and may authorize the state treasurer to redeem dishonored checks and drafts deposited to the credit of such transit authorities. If any transit authority abolishes the tax, the transit authority shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such transit authority, the director of revenue shall authorize the state treasurer to remit the balance in the account to the transit authority and close the account of that transit authority. The director of revenue shall notify each transit authority of each instance of any amount refunded or any check redeemed from receipts due the transit authority. The director of revenue shall annually report on his management of the trust fund and administration of the sales taxes authorized by this section. He shall provide each transit authority imposing the tax authorized by this section with a detailed accounting of the source of all funds received by him for the transit authority.

11. The director of revenue and any of his deputies, assistants and employees who shall have any duties or responsibilities in connection with the collection, deposit, transfer, transmittal, disbursement, safekeeping, accounting, or recording of funds which come into the hands of the director of revenue under the provisions of this section shall enter a surety bond or bonds payable to any and all transit authorities in whose behalf such funds have been collected under this section in the amount of one hundred thousand dollars; but the director of revenue may enter into a blanket bond or bonds covering himself and all such deputies, assistants and employees. The cost of the premium or premiums for the surety bond or bonds shall be paid by the director of revenue from the share of the collection retained by the director of revenue for the benefit of the state.

12. Sales taxes imposed pursuant to this section and use taxes on the purchase and sale of motor vehicles, trailers, boats, and outboard motors shall not be collected and remitted by the seller, but shall be collected by the director of revenue at the time application is made for a certificate of title, if the address of the applicant is within a county where a sales tax is imposed under this section. The amounts so collected, less the one percent collection cost, shall be deposited in the county transit authority sales tax trust fund. The purchase or sale of motor vehicles, trailers, boats, and outboard motors shall be deemed to be consummated at the address of the applicant. As used in this subsection, the term "boat" shall only include motorboats and vessels as the terms "motorboat" and "vessel" are defined in section 306.010.

13. In any county where the transit authority sales tax has been imposed, if any person is delinquent in the payment of the amount required to be paid by him under this section or in the event a determination has been made against him for taxes and penalty under this section, the limitation for bringing suit for the collection of the delinquent tax and penalty shall be the same as that provided in sections 144.010 to 144.525. Where the director of revenue has determined that suit must be filed against any person for the collection of delinquent taxes due the state under the state sales tax law, and where such person is also delinquent in payment of taxes under this section, the director of revenue shall notify the transit authority to which delinquent taxes are due under this section by United States registered mail or certified mail at least ten days before turning the case over to the attorney general. The transit authority, acting through its attorney, may join in such suit as a party plaintiff to seek a judgment for the delinquent taxes and penalty due such transit authority. In the event any person fails or refuses to pay the amount of any sales tax due under this section, the director of revenue shall promptly notify the transit authority to which the tax would be due so that appropriate action may be taken by the transit authority.

14. Where property is seized by the director of revenue under the provisions of any law authorizing seizure of the property of a taxpayer who is delinquent in payment of the tax imposed by the state sales tax law, and where such taxpayer is also delinquent in payment of any tax imposed by this section, the director of revenue shall permit the transit authority to join in any sale of property to pay the delinquent taxes and penalties due the state and to the transit authority under this section. The proceeds from such sale shall first be applied to all sums due the state, and the remainder, if any, shall be applied to all sums due such transit authority under this section.

15. The transit authority created under the provisions of sections 238.400 to 238.412 shall notify any and all affected businesses of the change in tax rate caused by the imposition of the tax authorized by sections 238.400 to 238.412.

16. In the event that any transit authority in any county with a charter form of government and with more than two hundred fifty thousand but fewer than three hundred fifty thousand inhabitants submits a proposal in any election to increase the sales tax under this section, and such proposal is approved by the voters, the county shall be reimbursed for the costs of submitting such proposal from the funds derived from the tax levied under this section.

(L. 1991 S.B. 235 § 6, A.L. 2007 S.B. 30)



Section 238.412 Certain public officials prohibited from award of government funds.

Effective 28 Aug 1991

Title XIV ROADS AND WATERWAYS

238.412. Certain public officials prohibited from award of government funds. — No elected official in any city or county establishing a transit authority under the provisions of sections 238.400 to 238.412, acting in his own self-interest for profit or acting on behalf of any firm, corporation, person, or other legal entity with whom such official is engaged in any contractual agreement, shall seek, apply for, or be awarded any federal or state funds appropriated for the purpose of conducting a feasibility study of any proposed public transportation system within such city or county.

(L. 1991 S.B. 235 § 7)









Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

Chapter 241 Swamplands, Islands and Abandoned Riverbeds

Section 241.010 Reclamation of swamplands by counties.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

241.010. Reclamation of swamplands by counties. — In order to provide for the reclamation of all overflowed and swamp lands which were granted to the state of Missouri for that purpose by an act of congress, entitled "An act to enable the state of Arkansas and other states to reclaim the swamp lands within their limits", approved September 28, 1850, all of said lands in this state are hereby donated to the counties in which they may be respectively situated, and shall be the absolute property of such counties for the purposes designated in sections 241.010 to 241.280; and the secretary of state is hereby required to furnish to the clerks of all the county commissions a certified copy of the approved and corrected list of swamplands in each county, whenever called on for such list by the said clerk or clerks.

(RSMo 1939 § 12752)

Prior revisions: 1929 § 11128; 1919 § 6992; 1909 § 7995

(1959) The ten-year statute of limitations runs against a county to deprive it of title to islands, swamplands and abandoned river beds. Hamburg Realty Co. v. Walker (Mo.), 327 S.W.2d 155.



Section 241.020 Duty of governor and secretary of state as to lists and plats.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

241.020. Duty of governor and secretary of state as to lists and plats. — Whenever the situation, description and quantity of said lands are made known to the governor, as soon as he shall receive from the government of the United States lists and plats of said lands, he shall cause such lists and plats to be filed in the office of the secretary of state, and the secretary of state shall furnish such information and copies of such lists and plats to the county commissions respectively of the counties in which said lands severally lie; and said lists and plats shall be received in all the courts of this state as prima facie evidence of the title in said counties to said lands.

(RSMo 1939 § 12757)

Prior revisions: 1929 § 11133; 1919 § 6997; 1909 § 8000



Section 241.030 Secretary of state to act as swampland agent — his duties.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

241.030. Secretary of state to act as swampland agent — his duties. — 1. It is made the duty of the secretary of state of this state to act as swampland agent, to locate such public lands as the state of Missouri may be authorized to locate under the provisions of the act of congress of September 28, 1850, granting swamp and overflow lands to the state of Missouri, and other acts of congress since that time passed, relating to said lands, and to obtain the right of the state under said acts, and settle and adjust any and all claims the state of Missouri may have against the United States growing out of said grant of land. He is hereby authorized to obtain such proof from the various county commissions as is necessary to secure the indemnity from the general government under the act of March 2, 1855, and is hereby authorized to employ assistants for the performance of the duties required of him in sections 241.010 to 241.280, subject to the approval of the governor.

2. He shall receive all moneys, scrip or certificates of indemnity on account of swamp and overflowed lands sold by the government of the United States since the donation of such lands to the state of Missouri, and deposit the moneys or scrip so obtained in the state treasury, to the credit of the county in whose favor the same is drawn, and cancel all records in his office on which indemnity has been received. He shall locate all certificates of indemnity received as aforesaid in the name of the county in whose favor said certificate is drawn, making said location from sight or personal knowledge of the same, and deposit the certificate of said location in the state treasury, subject to the orders of the respective county commissions, and he shall immediately notify said county commissions of all deposits made in conformity with sections 241.010 to 241.280.

(RSMo 1939 § 12775)

Prior revisions: 1929 § 11151; 1919 § 7015; 1909 § 8018



Section 241.040 Governor to relinquish title to certain lands, when.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

241.040. Governor to relinquish title to certain lands, when. — The governor of the state is hereby authorized to relinquish the title of the state to such swamp and overflowed lands as may have been sold by the general government since the passage of the law donating said lands to the state in which they lie, whenever the counties interested in said lands may, by an order of the county commission, authorize him so to do.

(RSMo 1939 § 12774)

Prior revisions: 1929 § 11150; 1919 § 7014; 1909 § 8017



Section 241.050 Duty of treasurer.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

241.050. Duty of treasurer. — It is made the duty of the treasurer of this state to pay said money or scrip mentioned in section 241.030 to the authorized agents of the counties to which such money or scrip may be made payable by the provisions of sections 241.010 to 241.280.

(RSMo 1939 § 12776)

Prior revisions: 1929 § 11152; 1919 § 7016; 1909 § 8019



Section 241.060 Expenses, how paid.

Effective 28 Aug 1949

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

241.060. Expenses, how paid. — All expenses incurred by the secretary of state in performing the duties under the law relating to the disposition of overflowed and swamp lands shall be paid from the state treasury upon warrants upon the general revenues of the state.

(RSMo 1939 § 12777, A. 1949 S.B. 1081)

Prior revisions: 1929 § 11153; 1919 § 7017; 1909 § 8020



Section 241.070 Compensation of persons appointed to designate lands.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

241.070. Compensation of persons appointed to designate lands. — Whenever the lands contemplated in sections 241.010 to 241.280, in any county, shall have been designated and reported by the person or persons appointed in such county for that purpose, the county commission shall audit the account of such person, and allow such reasonable compensation for such services as they may deem just, to be paid from the county treasury.

(RSMo 1939 § 12758)

Prior revisions: 1929 § 11134; 1919 § 6998; 1909 § 8001



Section 241.080 Title to be conveyed by patents.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

241.080. Title to be conveyed by patents. — In order to convey to the different counties in the state of Missouri a complete title to all the swamp and overflowed lands which have been granted and patented to the state of Missouri by an act of congress, entitled "An act to enable the state of Arkansas and other states to reclaim the swamp lands within their limits", approved September 28, 1850, the secretary of state is hereby directed to prepare a patent or patents, embracing all the swamp or overflowed lands lying within the limits of the several counties of this state, conveying thereby all the title and interest of the state of Missouri in and to such lands, to the counties in which such lands may lie, and when such patents have been prepared as provided in sections 241.010 to 241.280, they shall be presented to and signed by the governor of this state, attested by the secretary of state, and recorded by the secretary of state in his office.

(RSMo 1939 § 12780)

Prior revisions: 1929 § 11156; 1919 § 7020; 1909 § 8023



Section 241.090 Preparation of patents.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

241.090. Preparation of patents. — Whenever possible so to do, all the overflowed and swamp lands situate in any one county shall be included in one patent and described numerically by sections, townships and ranges, having due regard for county lines.

(RSMo 1939 § 12781)

Prior revisions: 1929 § 11157; 1919 § 7021; 1909 § 8024



Section 241.100 Lands hereafter patented to be also conveyed.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

241.100. Lands hereafter patented to be also conveyed. — It shall be the duty of the officers named in section 241.080 to convey by patent or patents, as provided in said section, all such overflowed and swamp lands as may hereafter be patented to the state of Missouri by the government of the United States, to the respective counties in which the same may lie.

(RSMo 1939 § 12782)

Prior revisions: 1929 § 11158; 1919 § 7022; 1909 § 8025



Section 241.110 County recorder to record patents.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

241.110. County recorder to record patents. — It shall be the duty of the secretary of state to forward all patents, when the same shall be executed and recorded as required by sections 241.010 to 241.280, to the clerks of the several county commissions of this state, and so soon as the same shall be received by said clerks, the several county commissions shall cause the same to be duly recorded in the recorder's office of their respective counties, as other conveyances are required by law to be recorded.

(RSMo 1939 § 12783)

Prior revisions: 1929 § 11159; 1919 § 7023; 1909 § 8026



Section 241.120 Patents to be evidence of title.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

241.120. Patents to be evidence of title. — All patents issued, executed and duly recorded, as required by sections 241.010 to 241.280, or a certified copy of the same, which shall include all the land therein described, or which shall include any separate and distinct description of the lands therein described, either under the hand of the secretary of state or the recorder of the proper county, shall be received and read in all courts in this state as prima facie evidence of the title in the counties where such overflowed and swamp lands severally lie.

(RSMo 1939 § 12784)

Prior revisions: 1929 § 11160; 1919 § 7024; 1909 § 8027



Section 241.130 Construction of this law.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

241.130. Construction of this law. — Nothing in this law shall be so construed as to require the secretary of state to patent to the several counties, as provided in sections 241.010 to 241.280, any swamp or overflowed lands heretofore patented to the several counties in which such lands lie or which have been patented to any person or persons by the state, nor shall the secretary of state issue patents to any individuals for any overflowed or swamp lands situate in the various counties in this state.

(RSMo 1939 § 12786)

Prior revisions: 1929 § 11162; 1919 § 7026; 1909 § 8029



Section 241.140 County recorder to be lawful custodian.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

241.140. County recorder to be lawful custodian. — In all counties where lands have been sold, patents issued, and the same have been recorded, the clerk of the county commission in whose office any such records may now remain, or that hereafter may be made under the laws respecting the sale of swamp and overflowed lands, the issuing of patents therefor, and providing for the record thereof, shall, upon application of the recorder of deeds of such county, or the clerk of the circuit court when ex officio recorder of such county, deliver up to said recorder, or clerk when ex officio recorder, all completed record books of such patents, with the indices and abstracts thereof, and upon the completion of each and every such record book, until all the swamp and overflowed lands in each and every county to which this law applies shall be sold, patents issued, and the same shall be recorded, the clerk of the county commission shall deliver the records thereof to the recorder of deeds, or the clerk of the circuit court when ex officio recorder of the county, with the indices and abstracts of such recorders, for which said recorder, or clerk, when ex officio recorder, shall give the clerk of the county commission a receipt, which he shall file in his office and the said recorder of deeds, or clerk of the circuit court when ex officio recorder, shall be the lawful custodian of all such records received by him, and certified copies of the same shall be received in evidence in all courts of this state, and shall have the same force and effect in all matters of law and equity as if said records had been made by the recorder of deeds, or clerk of the circuit court when ex officio recorder, under the laws of this state providing for the recording of conveyances of real estate.

(RSMo 1939 § 12788)

Prior revisions: 1929 § 11164; 1919 § 7028; 1909 § 8031



Section 241.150 Control over patented lands vested in county commissions.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

241.150. Control over patented lands vested in county commissions. — The several county commissions shall have full power and control over all such overflowed and swamp lands patented to their respective counties under the provisions of sections 241.010 to 241.280, and to sell and dispose of the same in like manner and with like effect as is or may be provided by law for the conveyance of other real estate belonging to their respective counties.

(RSMo 1939 § 12785)

Prior revisions: 1929 § 11161; 1919 § 7025; 1909 § 8028

CROSS REFERENCE:

Swamplands may be appropriated for purpose of constructing levee, 245.540



Section 241.155 County commission may employ counsel, when.

Effective 28 Aug 1957

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

241.155. County commission may employ counsel, when. — The county commission of any county in this state owning swamp or overflowed lands may employ special counsel or attorneys to represent the county in prosecuting or defending any suit by or against the county for the recovery or preservation of the swamp or overflowed lands, and quieting the title of the county thereto and may pay the special counsel or attorneys reasonable compensation for their services, to be paid out of any funds arising from the sale of the swamp or overflowed lands, or out of the general revenue fund of the county.

(L. 1957 p. 580)



Section 241.160 Sale of public lands by county commission — procedure.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

241.160. Sale of public lands by county commission — procedure. — Whenever, in the judgment of said county commission, it shall be to the interest of said counties to do so, they shall order the sheriff to sell the same at public vendue to the highest bidder, after giving sixty days' notice, by publication in some newspaper published in the county, if there be one, or if there be no such paper published in the county, then by at least ten written or printed handbills put up at ten public places within the county, containing a general description of the lands to be sold, by section, township and range. Such lands shall be sold in such quantities, at such times and places, and on such terms as they may think proper, and as set forth in such notice, with or without draining or reclaiming the same, as in their discretion they may think most conducive to the interest of their respective counties; and all sales made under the provisions of sections 241.010 to 241.280 shall conform to the subdivisions prescribed by the laws of the United States; provided, however, that no land shall be sold under the provisions of said sections for less than one dollar and twenty-five cents per acre; and provided further, that the county commissions of the several counties in this state may, if in their judgment it is deemed advisable, sell any of the swamp or overflowed lands in their counties at private sale, without advertisement as provided in this section, at a price not less than one dollar and twenty-five cents per acre; provided further, that in all cases where the county commissions of this state have, prior to 1880, sold or disposed of any such swamplands in their respective counties and issued, or caused to be issued, patents for the same, and the patentees, or those holding under them, have been claiming such lands and paying county and state taxes thereon for more than twenty years, such grant shall be deemed and held to be good and valid, and no action shall be maintained for the purpose of setting aside or calling in question such patent or patents.

(RSMo 1939 § 12754)

Prior revisions: 1929 § 11130; 1919 § 6994; 1909 § 7997



Section 241.170 County commissions may cancel contracts, upon conditions.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

241.170. County commissions may cancel contracts, upon conditions. — In every case where persons have become the purchasers of swamp and overflowed lands in the several counties in this state, on credit, either in whole or in part, and shall, by death or otherwise, become unable to pay for the same, the county commission of such county, on the application of such purchaser, or, in case of death, of his or her legal representatives, is hereby authorized to cancel the contract, in whole or in part, upon these conditions: The said commission shall not, in any case, pay back any money or interest that has been paid upon said contract, nor rescind a contract for timbered land, when the timber or any portion of it has been removed since the sale of said land by said commission, without full indemnity being made therefor; and whenever any such sale is cancelled the county commission may resell said land as provided in section 241.160.

(RSMo 1939 § 12770)

Prior revisions: 1929 § 11146; 1919 § 7010; 1909 § 8013



Section 241.180 Cancellation of contract when process cannot be served, how.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

241.180. Cancellation of contract when process cannot be served, how. — If the purchaser of any swamplands has absented himself from this state, so that no process at law can be served on him, the county commission of the county where the said swampland lies may, upon the application of anyone who may have become surety for the purchase of said lands, cancel the contract on such terms as may be deemed equitable and not inconsistent with the provisions of sections 241.010 to 241.280, as provided in section 241.160.

(RSMo 1939 § 12771)

Prior revisions: 1929 § 11147; 1919 § 7011; 1909 § 8014



Section 241.190 Insufficient title cause for cancellation.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

241.190. Insufficient title cause for cancellation. — Whenever the county commissions of this state shall have sold swamp or overflowed lands to which they are unable to make a good and sufficient title, the said commissions are hereby authorized and empowered, with the consent of the purchaser, or, in the case of his or her death or absence from the state, then with the consent of his or her sureties or legal representative, to cancel said contract.

(RSMo 1939 § 12772)

Prior revisions: 1929 § 11148; 1919 § 7012; 1909 § 8015



Section 241.200 Power to cancel discretionary with commission.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

241.200. Power to cancel discretionary with commission. — This law shall not be so construed as to make it obligatory upon any county commission to rescind or cancel any contract or sale heretofore made, but the same shall be wholly discretionary with said commission, having in view the best interests of the county.

(RSMo 1939 § 12773)

Prior revisions: 1929 § 11149; 1919 § 7013; 1909 § 8016



Section 241.210 Lands may be resold, when — conditions.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

241.210. Lands may be resold, when — conditions. — In all cases where swamplands have been or may hereafter be sold, which had been previously sold and patented by any county commission in this state, to a bona fide purchaser, it shall be the duty of the county commission of the county in which such sales were made, upon proper application of the subsequent purchaser, accompanied by the proper proof, showing the facts, to draw a warrant on the county treasury in favor of the person who paid the same, for the amount of such purchase money actually paid into the county treasury; provided, that such person in whose favor such warrant is drawn shall relinquish all interest and title in such land in favor of the county or the prior purchaser holding a prior patent to such lands.

(RSMo 1939 § 12779)

Prior revisions: 1929 § 11155; 1919 § 7019; 1909 § 8022



Section 241.220 Issuance of patent, how.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

241.220. Issuance of patent, how. — Whenever full payment shall be made for any of said land by the purchaser thereof, the county commission shall cause the clerk of said commission to issue to the purchaser or purchasers, his or their heirs or assigns, a patent for the same, which patent shall be signed by the presiding commissioner of the county commission, countersigned by the clerk thereof, and recorded in the swamp land patent book, in the office of the county clerk.

(RSMo 1939 § 12755)

Prior revisions: 1929 § 11131; 1919 § 6995; 1909 § 7998



Section 241.230 Errors in description, how corrected.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

241.230. Errors in description, how corrected. — The county commission of any county in this state, authorized by law to sell and make title to bona fide purchasers to any swamp and overflowed lands granted by the state to the county for the purposes of reclamation, shall, by an order of record, upon sufficient proof being made by the owner of any swamp and overflowed lands undertaken to be sold, that an error has been made in the description of such lands, correct such error or misdescription wherever it occurs, whether in record of entry, certificate of purchase, patent, or the record thereof; provided, such correction shall not prejudice the rights of other parties.

(RSMo 1939 § 12787)

Prior revisions: 1929 § 11163; 1919 § 7027; 1909 § 8030



Section 241.240 Net proceeds of sales to county school fund.

Effective 28 Aug 1949

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

241.240. Net proceeds of sales to county school fund. — The net proceeds of the sales of all such lands, after defraying the expenses of draining, reclaiming, surveying and selling the same, as provided in sections 241.010 to 241.280, shall be paid into the county treasury and become a part of the county school fund of the county.

(RSMo 1939 § 12756, A. 1949 S.B. 1081)

Prior revisions: 1929 § 11132; 1919 § 6996; 1909 § 7999



Section 241.250 Drainage and reclamation commissioners, appointment, duties.

Effective 28 Aug 1986

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

241.250. Drainage and reclamation commissioners, appointment, duties. — As soon as the several county commissions shall be furnished with the proper description of lands contemplated in section 241.010, they may have said overflowed and swamp lands drained and reclaimed, so as to render them tillable, or otherwise subservient to the purposes of sections 241.010 to 241.280, and for that purpose may appoint one or more drainage and reclamation commissioners, who shall, under the direction of the county commission, superintend the draining and surveying of said lands.

(RSMo 1939 § 12753, A.L. 1986 H.B. 1554 Revision)

Prior revisions: 1929 § 11129; 1919 § 6993; 1909 § 7996



Section 241.260 County commissions may borrow money, how.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

241.260. County commissions may borrow money, how. — To enable the county commissions to carry the provisions of sections 241.010 to 241.280 into effect, they shall have power to borrow money, and to issue bonds of the county therefor, in the manner and to the extent provided in Sections 26(e) and 27 of Article VI of the Constitution.

(RSMo 1939 § 12762)

Prior revisions: 1929 § 11138; 1919 § 7002; 1909 § 8005



Section 241.270 Landowners may protest, when — proceedings.

Effective 28 Aug 1986

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

241.270. Landowners may protest, when — proceedings. — 1. If the owners of any lands through which any ditch or levee is proposed to be made or cut, by virtue of any of the provisions of sections 241.010 to 241.280, shall notify the drainage and reclamation commissioners that he objects to the making of such levee or cutting such ditch, such commissioners shall apply to an associate circuit judge of the county in which such land may be situated for a summons for a jury to inquire into the damages such owner may sustain by the making of such levee or the cutting of such ditch, or both; and it shall be the duty of such associate circuit judge to issue a summons, under his hand, to the sheriff of said county, commanding him to summon a jury of eighteen good and lawful persons, to meet at a time and place, upon such land, to be specified in the summons, at the time and place specified; such drainage and reclamation commissioners and the owner of such land shall proceed to select a jury of twelve persons out of the number thus summoned, and the associate circuit judge shall administer an oath to them to faithfully and impartially inquire into the amount of damages the owner of such land will sustain by reason of the making of such levee or ditch, and the jury shall render their verdict in writing, and shall specify therein the amount of damages they assess.

2. The selection of such jury, and the trial in such case, shall be conducted in the same manner that other civil cases are tried and conducted in the associate divisions of the circuit courts, and the associate circuit judge shall make an entry on his docket of the verdict of the jury and other proceedings in such case.

3. A transcript of such proceedings shall be filed in the office of the clerk of the county commission, and if the county commission shall be of opinion that it is best to pay such damages, such county commission shall issue a warrant on the county treasury, in favor of the party entitled thereto, for the amount of damages assessed, as aforesaid, and also a warrant in favor of the officers for the fees to which they may be entitled in any such case, which amount shall be paid out of any money in the treasury arising from the sale of land by virtue of sections 241.010 to 241.280, and not otherwise appropriated, and shall be paid by the treasurer to the parties entitled to the same, from whom he shall take, and file in his office, a receipt for such payment; and when such damages are paid, or tendered in money and refused, such ditch or levee may be made, and the owner of such land shall be forever barred from maintaining any action for the making such levee or the cutting such ditch; and if such money is tendered, and the parties entitled thereto shall refuse to accept the same, such money shall remain in the county treasury, subject to the order of the parties thereto entitled; provided, however, that should such jury fail or refuse to find any damages, such complainant shall pay all costs necessarily incurred in the proceedings; provided, that the complainant may have an appeal according to law.

(RSMo 1939 § 12759, A.L. 1945 p. 1110, A.L. 1986 H.B. 1554 Revision)

Prior revisions: 1929 § 11135; 1919 § 6999; 1909 § 8002



Section 241.290 Abandoned riverbeds and islands granted counties for schools.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

241.290. Abandoned riverbeds and islands granted counties for schools. — All lands belonging to the state, not otherwise appropriated under the laws thereof, which have been formed by the recession and abandonment of their waters of the old beds of lakes and rivers in this state, or by the formation of islands in the navigable waters of the state, are hereby granted and transferred to the respective counties in which such lands are located, to be held by such counties for school purposes.

(RSMo 1939 § 12789)

Prior revisions: 1929 § 11165; 1919 § 7029; 1909 § 8032

(1960) Evidence as to alleged island in Mississippi reviewed and held to establish that the land involved was an accretion and that it did not form out of the bed of the Mississippi River on property which was owned by the state. Low watermark of river held to be the boundary of the riparian owner's property and since river never separated the so-called island from bank of the river at the low watermark, there was no island. Conran v. Girvin (Mo.), 341 S.W.2d 75.



Section 241.291 Mississippi and Missouri River islands to conservation commission or park board, exceptions — to county, when.

Effective 28 Aug 1971

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

241.291. Mississippi and Missouri River islands to conservation commission or park board, exceptions — to county, when. — 1. Notwithstanding the provisions of sections 241.290 to 241.340, all lands belonging to the state, not otherwise appropriated, which have been formed by the formation of islands in the Missouri and Mississippi rivers within this state are hereby granted and transferred to the Missouri conservation commission for wildlife purposes. If the commission certifies that such islands have no present or potential value for wildlife use or recreation involving wildlife species, the islands shall then be transferred to the state park board for recreational purposes. If the park board certifies that the islands are of no present or potential value for recreational purposes, they shall be transferred to the respective counties in which they are located.

2. All islands formed in the Missouri and Mississippi rivers within this state after September 28, 1971, are the property of the state, and shall pass to the conservation commission or the state park board for wildlife or recreational purposes respectively in the same manner as provided in subsection 1 of this section for islands already formed, and if certified by both the conservation commission and the park board as having no value for wildlife or recreational purposes, they shall pass to the counties in which they are located, for the purpose and subject to the power of survey and sale, as provided in sections 241.291, 241.309 and 241.311.

(L. 1971 H.B. 140 §§ 1, 2)



Section 241.300 Future abandoned riverbeds and islands granted counties.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

241.300. Future abandoned riverbeds and islands granted counties. — All lands that may hereafter form by the recession from and abandonment of the bed of any lake or river, and islands which may hereafter form in the navigable waters of said state, which would otherwise have become the property of the state, shall pass in the same manner as in the case of such lands already formed, to the counties in which they are situated, for the purpose and subject to the power of survey and sale, as provided in sections 241.290 to 241.340.

(RSMo 1939 § 12792)

Prior revisions: 1929 § 11168; 1919 § 7032; 1909 § 8035



Section 241.309 Counties may sell land, how — proceeds, how used.

Effective 28 Aug 1971

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

241.309. Counties may sell land, how — proceeds, how used. — All counties in which such islands are situated may, subject to the provisions of section 241.311, cause them to be appropriately surveyed and sell and convey them in the same manner as lands are sold under the provisions of section 241.310, and for the same purposes.

(L. 1971 H.B. 140 § 3)



Section 241.310 Lands may be sold, how — disposition of proceeds.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

241.310. Lands may be sold, how — disposition of proceeds. — All counties in which any such lands are situated shall have the power to cause the same to be appropriately surveyed, and to sell and convey them in the same manner that the swamplands acquired under the act of congress of September 28, 1850, entitled "An act to enable the state of Arkansas and other states to reclaim the swamp and overflowed lands in their limits", afterward donated to the counties in which they were situated, or conveyed; and the proceeds of all such sales shall become a part of the swampland school funds of the counties in which said lands are situated.

(RSMo 1939 § 12790)

Prior revisions: 1929 § 11166; 1919 § 7030; 1909 § 8033



Section 241.311 Land to be auctioned to highest bidder.

Effective 28 Aug 1971

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

241.311. Land to be auctioned to highest bidder. — Any land sold under the provisions of sections 241.291, 241.309 and 241.311 or under the provisions of sections 241.290 to 241.340, shall be sold only at public auction to the highest bidder.

(L. 1971 H.B. 140 § 4)



Section 241.320 Lands to be surveyed, how.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

241.320. Lands to be surveyed, how. — In surveying the lands and islands referred to in sections 241.290 to 241.340 the surveyor shall connect the survey thereof with some established section, quarter section, meander or other United States survey corner conveniently near or adjacent to the land or island to be surveyed; he shall meander islands and such lake and riverbed lands as may abut on a navigable river or lake; he shall subdivide such lands into sections and quarter sections by producing and extending the lines of the surveys made by the United States surveyors over such islands and lands from the shore from which said islands or lands may be surveyed.

(RSMo 1939 § 12793)

Prior revisions: 1929 § 11169; 1919 § 7033; 1909 § 8036



Section 241.330 Limitation against counties.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

241.330. Limitation against counties. — No statute of limitations shall begin to run against the counties in which any such lands are situated to prevent them from recovering or acquiring such lands, for twenty years after the passage of this law; but after that date such counties, as to such lands, shall be subject to the same limitation laws as private individuals.

(RSMo 1939 § 12791)

Prior revisions: 1929 § 11167; 1919 § 7031; 1909 § 8034



Section 241.340 County commission may employ surveyors and attorneys.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

241.340. County commission may employ surveyors and attorneys. — The county commission may employ surveyors to survey said lands and islands, and attorneys to represent them in any suits pertaining thereto, and shall pay such surveyors and attorneys reasonable compensation for their services, to be paid out of any funds arising out of the sale of such lands and islands, or out of the general revenue fund of the county as may be agreed upon at the time such surveyors and attorneys are employed.

(RSMo 1939 § 12803)

Prior revisions: 1929 § 11179; 1919 § 7043; 1909 § 8046






Chapter 242 Drainage Districts Organized in Circuit Court

Chapter Cross References



Section 242.010 Owner defined — delegation of representation and voting rights.

Effective 28 Aug 2002

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.010. Owner defined — delegation of representation and voting rights. — 1. The word "owner" as used in sections 242.010 to 242.690 shall mean the owner of the freehold estate, as appears by the deed record, and it shall not include reversioners, remaindermen, trustees, or mortgagees, who shall not be counted and need not be notified by publication, or served by process, but shall be represented by the present owners of the freehold estate in any proceeding under said sections.

2. Owners of property, located in whole or in part within the drainage district and owned by a corporation, partnership, joint venture, or any other form of ownership other than individual ownership, may delegate through procedures allowed as provided by the laws of this state an individual to exercise representation and voting on behalf of the corporation, partnership, joint venture, or other entity in matters requiring public vote involving the drainage district. For purposes of drainage districts organized pursuant to the laws of this state, any individual so recognized by the corporation, partnership, joint venture, or other entity as having the responsibilities of representing the property owner before the board of supervisors of the drainage district shall in all respects be treated by laws of this state as the owner of the property, and shall be entitled to all benefits and privileges allowed by law, including serving on the board of supervisors if so elected.

(RSMo 1939 § 12364, A.L. 2002 S.B. 941)

Prior revisions: 1929 § 10783; 1919 § 4415

(1953) Corporate holder of an easement in land held to be owner within this section so as to be entitled to notice under §§ 242.020 and 242.030. Farmers Drainage Dist. v. Sinclair Refining Co. (Mo.), 255 S.W.2d 745.



Section 242.020 Formation of drainage districts.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.020. Formation of drainage districts. — 1. The owners of a majority of the acreage in any contiguous body of swamp, wet or overflowed lands, or lands subject to overflow, situate in one or more counties in this state, may form a drainage district for the purpose of having such lands and other property reclaimed and protected from the effects of water, for sanitary or agricultural purposes, or when the same may be conducive to the public health, convenience or welfare, or of public utility or benefit, by drainage or otherwise, and for that purpose they may make and sign articles of association, in which shall be stated: The name of the district, and the number of years the same is to continue; the boundary lines of the proposed drainage district; the names of the owners of lands or other property in said district, together with a description of the lands and other property owned by each; when the name of the owner of any of said lands or other property is unknown, this fact shall be set out in said articles; said articles shall further state that the owners of real estate and other property within said district whose names are subscribed to said articles are willing to and do obligate themselves to pay the tax or taxes which may be assessed against their respective lands or other property to pay the expense of organizing and of making and maintaining the improvements that may be necessary to effect the reclamation of said lands and other property, so formed into a drainage district, and to drain and to protect the same from the effects of water, and said articles of association shall contain a prayer, praying that the lands and other property described therein be declared a drainage district under the provisions of sections 242.010 to 242.690.

2. After said articles of association and petition have been so signed the same shall be filed in the office of the circuit clerk of the county in which such lands and other property are situate; or, if such lands and other property be composed of tracts or parcels situate in two or more different counties then in the office of the clerk of the circuit court of the county in which there are situate more of said lands and other property than in any other county.

(RSMo 1939 § 12324)

Prior revisions: 1929 § 10743; 1919 § 4378; 1909 § 5496

(1953) Where articles of association did not describe easement owned by corporation and named its owner and notice described only servient land through which easement ran, assessment of benefits against easement held improper. Farmers Drainage Dist. v. Sinclair Refining Co. (Mo.), 255 S.W.2d 745.



Section 242.030 Notice of application — form.

Effective 02 Jan 1979, see footnote

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.030. Notice of application — form. — 1. Immediately after such articles of association shall have been filed, the clerk in whose office the articles of association have been filed shall give notice by causing publication to be made once a week for four consecutive weeks in some newspaper published in each county in which are situate lands and other property of the district, the last insertion to be made at least fifteen days prior to the first day of the next regular term of the circuit court at which said articles of association and petition are to be heard; said notice shall be substantially in the following form and it shall be deemed sufficient for all purposes of sections 242.010 to 242.690:

­

­

2. The circuit court of the county in which said articles of association have been filed shall thereafter maintain and have original and exclusive jurisdiction coextensive with the boundaries and limits of said district without regard to county lines, for all purposes of sections 242.010 to 242.690; provided, that where lands in different counties are sought to be incorporated in the same district, it shall not be necessary to include all of the lands and other property in said proposed drainage district in the notice published in the different counties, but only such lands and other property in the district as are situate in the respective counties.

(RSMo 1939 § 12325, A.L. 1978 H.B. 1634)

Effective 1-2-79



Section 242.040 Objections — procedure.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.040. Objections — procedure. — 1. Any owner of real estate or other property in said proposed district, who may not have signed said articles of association, objecting to the organization and incorporation of said drainage district, shall, on or before the first day of the term of court at which the cause is to be heard, file his objection or objections why such drainage district should not be organized and incorporated. Such objection or objections shall be limited to a denial of the statements in the articles of association, and shall be heard by the court in a summary manner, without unnecessary delay, and in case all such objections are overruled, the circuit court shall by its order, duly entered of record, duly declare and decree said drainage district a public corporation of this state, for a term not exceeding the time mentioned in said articles of association signed and filed. If the court finds that the property set out in said articles of association should not be incorporated into a drainage district, it shall dismiss said proceedings and adjudge the costs against the signers of said articles of association in proportion to the acreage represented by each.

2. Any person having signed the articles of association shall have no right to have said proceedings dismissed as to him without the written consent of the majority in acreage of the owners who signed said articles. The articles of association may be amended as any other pleading.

3. Within sixty days after the said district has been declared a corporation by the court, the clerk thereof shall transmit to the secretary of state a certified copy of the findings and decree of the court incorporating said district, and the same shall be filed in the office of the secretary of state in the same manner as articles of incorporation are now required to be filed under the general law concerning corporations.

4. A copy of said findings and decree, together with a plat of the district, shall also be filed in the office of the county recorder in each of the counties having lands and other property in said district, where the same shall become a permanent record, and each such recorder shall receive a fee of one dollar for filing and preserving the same.

(RSMo 1939 § 12326)

Prior revisions: 1929 § 10745; 1919 § 4380; 1909 § 5499



Section 242.050 Annexation of land to organize district.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.050. Annexation of land to organize district. — 1. The board of supervisors of any drainage district organized under the provisions of sections 242.010 to 242.690, for and in its behalf, or the owners of a majority of the acres in any tract or tracts of swamp, wet or overflow lands or lands subject to overflow lying adjacent to such district, or having an outlet in common with lands in the district, shall have the right to file a petition in the office of the clerk of the court organizing such district, asking that the boundary lines of such district be changed or extended so as to annex and include such lands. Said petition shall describe the boundary lines of the tract or tracts sought to be annexed and state the names of the owners of such tracts together with descriptions of tracts owned by each; when the name or names of any owner or owners of any such lands or other property are unknown this fact shall be set out in said petition.

2. As soon as said petition has been filed the clerk of the court shall give notice of such filing by causing publication to be made once a week for four consecutive weeks in some newspaper published in each county in which any part of the lands sought to be annexed are situate; said notice need not contain the names of the owners of said lands and other property or descriptions of tracts owned by each, but it will be sufficient to describe said lands by sections and parts of sections; the notice shall state the purpose of the petition, that the lands will be rendered liable to taxation to pay the cost of making and maintaining the improvement found necessary to drain and reclaim said lands, and that any owner of said lands shall have the right to file objections to said petition on or before fifteen days after the last publication of the notice, which said date of filing objections shall be stated in said notice.

3. Any owners of land, or other property sought to be annexed, not petitioning, or the board of supervisors of the district, if not petitioning, shall have the right to file objections within fifteen days after the last publication of the notice herein provided for but not thereafter, setting out why said petition should not be granted. Such objection shall be limited to a denial of the statements in the petition and shall be heard and determined by the court as early and speedily as possible, at either a regular, adjourned or special term, and the court shall annex all lands and other property described in the petition that are found to be swamp, wet or overflow lands or lands subject to overflow, or lands having an outlet in common with lands in the district.

4. After such extension or extensions have been made, the board of supervisors of the district shall proceed to reclaim the lands and other property in the district as enlarged, by either constructing and putting into force or completing the improvements set out in the plan for reclamation already adopted or to be adopted, or by formulating and adopting enlargements, additions and extensions to drains, channels, levees or other improvements in the plan already adopted, and thereafter the same shall be proceeded with in the same manner or as nearly as possible, as provided by sections 242.010 to 242.690.

5. Any petition filed under this section, all maps, profiles and reports of the chief engineer of such district, and records of the board shall be deemed prima facie evidence in all proceedings under this section as to all facts therein. The term "lying adjacent to the district" as used herein shall be construed by the courts to mean situate nearby or in the vicinity of any drainage district, or touching such district in part or in whole.

6. Any owner of lands or other property, or the board of supervisors, for and on behalf of the district, shall have the right to appeal from the finding or decree of the court extending or refusing to extend the boundary lines of such district, said appeal to be prosecuted the same as provided for appeals under the civil code.

7. The amendments contained herein are declared to be remedial in character, shall be liberally construed by the courts promptly and shall apply to districts already organized, in process of organization or to be hereafter organized by circuit courts of this state.

(RSMo 1939 § 12365)

Prior revisions: 1929 § 10784; 1919 § 4416



Section 242.060 Consolidation of adjacent districts.

Effective 28 Aug 1959

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.060. Consolidation of adjacent districts. — 1. Any two or more adjacent districts, whether incorporated in the same or different counties, may be united and consolidated in one district, and such new district and the board of supervisors thereof shall have the rights, powers and privileges of any districts organized under sections 242.010 to 242.690.

2. In order to effect such consolidation, the board of supervisors of each of the original districts shall call an election in the same manner as elections for supervisors, stating the time, place and object of such election. If a majority of the acreage voting in each district vote in favor of the proposition to unite and consolidate such districts, the board of supervisors of each district shall present a petition to the circuit court of the county in which the greatest amount of the land is located, accompanied with a complete return of said election, in which petition shall be stated the name of the original district, when incorporated, the names of the owners of the lands and the boundaries of the district.

3. When said petition has been filed the circuit clerk shall give notice of such filing in the manner provided for giving notice in section 242.030, said notice to state the contents of said petition and the objects sought and the date on which said matter is to be heard.

4. Any person owning land in either of said districts, on or before the date set out in the notice on which said matter is set to be heard may file objections to the regularity or sufficiency of any of the proceedings had in the premises, and if such objections are overruled, or if no objections are made, the court shall make an order that any two or more of the several districts so asking to be united shall be united and consolidated as one district, under some appropriate designation, with all the rights, powers and privileges of such districts organized under sections 242.010 to 242.690 and, except as hereinafter provided, the lands so included in the new district shall be subject to all liens, liabilities and obligations of the original districts, and a new board of supervisors shall be elected, as is now provided in case of election of supervisors, and all orders made in regard to extension of time, boundaries or uniting districts shall be spread on the records of the circuit court, and a certified copy thereof shall be filed with the recorder of deeds of each county in which any of such land is located, and also with the secretary of state, and said recorder shall receive a fee of one dollar for filing and preserving such certificate; provided, however, that if any district included in any consolidated district shall have issued bonds which are outstanding at the time of such consolidation, the taxes levied to pay such bonds and the interest thereon shall be an obligation of only the property within such component district.

(RSMo 1939 § 12372, A.L. 1959 H.B. 312)

Prior revisions: 1929 § 10791; 1919 § 4421; 1909 § 5501

CROSS REFERENCE:

Consolidation of adjoining districts and reorganization under Chap. 242, 243.450



Section 242.070 Reorganization of districts.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.070. Reorganization of districts. — Any drainage district of Missouri heretofore organized, in process of organization or that may hereafter be organized under the provisions of any previous or existing laws of this state, either general or special, may elect in the manner herein provided to become and be reorganized under the provisions of sections 242.010 to 242.690; provided, that such reorganization shall not be required of districts heretofore organized or in process of organization at the time of passage of this law under the provisions of article 1, chapter 41, of the Revised Statutes of 1909, but all such districts shall have the right to proceed under the provisions of said sections.

(RSMo 1939 § 12379)

Prior revisions: 1929 § 10798; 1919 § 4428



Section 242.080 Reorganized districts — articles of association.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.080. Reorganized districts — articles of association. — 1. Any drainage district heretofore organized and any district that is now in process of organization or any drainage district that may hereafter be organized under any previous or existing law of this state may organize under the provisions of sections 242.010 to 242.690, and after so organized shall be entitled to the benefits of all of the provisions of said sections and any or all laws amendatory hereof.

2. The owners of a majority of acreage of any existing drainage district may make and sign articles of association in which shall be stated: The name of the district, which shall be the same as the name it bears when such articles of association are made, and the number of years such district is to continue, which shall in no event be for fewer years than the life of any of its existing obligations. Such articles shall also state that the boundaries of the district will be the same as the boundaries of the present organization and that the description of the land and other property and the owners thereof are such as are described in the present record of the district as now organized and said articles of association shall contain a petition, praying that the lands of said drainage district be declared a drainage district under the provisions of said sections.

3. After such articles of association have been so signed, the same shall be filed in the office of the clerk of the circuit court of the county in which such lands are situate, or, if such lands be situate in two or more counties, then in the office of the clerk of the circuit court of the county in which there are situate more of said lands than in any other county.

(RSMo 1939 § 12380)

Prior revisions: 1929 § 10799; 1919 § 4429



Section 242.090 Notice of reorganization hearing — form.

Effective 02 Jan 1979, see footnote

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.090. Notice of reorganization hearing — form. — Immediately after such articles of association have been filed the circuit clerk in whose office the same have been filed shall give notice in the manner and for the time specified in section 242.030, said notice to be in substantially the following form, which shall be deemed sufficient for all the purposes of sections 242.010 to 242.690:

­

­

­­

­

(RSMo 1939 § 12381, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 10800; 1919 § 4430

Effective 1-2-79



Section 242.100 Procedure after notice of reorganization.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.100. Procedure after notice of reorganization. — After said notice has been so given the matter shall be proceeded with in the same manner as is provided for where articles of association for the formation of a drainage district have been filed.

(RSMo 1939 § 12382)

Prior revisions: 1929 § 10801; 1919 § 4431



Section 242.110 Records and funds delivered to secretary of board.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.110. Records and funds delivered to secretary of board. — Immediately after the election of the board of supervisors as provided for in section 242.100, and the election of a president and secretary, and the secretary has filed the necessary bond and it has been approved, he shall call upon the county clerk or other person who may be in charge of the records of the district for all records, contracts, files, books, plats, maps and every article of record belonging to said district, and the county clerk or other person in charge of such records shall immediately deliver to said secretary of the district all such records and take the receipt of the secretary therefor. Said secretary shall also call upon the county treasurer or other person who has control of the funds of the district, for the transfer of all funds of the district to him and said treasurer or other person shall immediately transfer such funds, taking the receipt of the secretary for such funds.

(RSMo 1939 § 12383)

Prior revisions: 1929 § 10802; 1919 § 4432



Section 242.120 Liability of reorganized district — consolidation.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.120. Liability of reorganized district — consolidation. — When an existing drainage district has been reorganized under sections 242.010 to 242.690 the board of supervisors will not be required to follow such steps or requirements of sections 242.010 to 242.690 as are inconsistent with or rendered unnecessary, by the work that has already been done in the district; provided, that no such change of organization shall have the effect of in any way invalidating any indebtedness, liability, or contract of any nature incurred under its former organization, but all such indebtedness, liability or contract shall attach to and become the debt or liability of the new organization until the same is fully paid and discharged, and all debts owing to, and all rights and privileges and immunities held or enjoyed by the old district under its former organization shall be held and enjoyed by the new district when the same shall organize under the provisions of said sections; provided further, that no right of action shall exist nor remedy be allowed against any such reorganized district by virtue of any contract or contracts made by, or on behalf of, any such reorganized district prior to its reorganization as herein provided for, which did not exist or was not allowed by statute against such district prior to the time of its reorganization as herein provided for; and provided further, that two or more drainage districts, whether located in the same or different counties, may unite in formulating and signing articles of association for the reorganization of such districts under the provisions of sections 242.070 to 242.120, 242.510 to 242.530, and sections 242.680 and 242.690 and the land and other property of such districts may be combined into one and the same district.

(RSMo 1939 § 12384)

Prior revisions: 1929 § 10803; 1919 § 4433



Section 242.130 Extending time of corporate existence.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.130. Extending time of corporate existence. — 1. Whenever the board of supervisors of any district organized under sections 242.010 to 242.690 or any previous enactment of the general assembly of the state of Missouri providing for the organization of drainage districts by the circuit courts, finds that, in order to either raise funds to complete the plan for reclamation, pay for works already completed, pay bonds outstanding and interest thereon, or interest on the same, restore any works or construct new works or for any other cause, the time for which any such drainage district has been incorporated should be extended, such board shall call a meeting of landowners of the district in the same manner as is provided for in section 242.150; the notice shall state the time, place and purpose of such meeting, and that if the majority of acres represented at said meeting be cast in favor of such extension of the district's corporate existence a petition will be presented to the court organizing the district, asking for such extension of time.

2. Such meeting shall be conducted in the same manner as is provided in section 242.150 for the election of supervisors, except that one member of the board of supervisors shall act as chairman of such meeting and the secretary of the board or his deputy shall act as clerk; and if a majority of the acreage represented at such meeting shall vote in favor of such extension the board of supervisors shall within forty-five days before the next term of the circuit court file a petition with the clerk of said court praying for the extension of the corporate existence of the district, and after the filing of such petition the same proceeding shall be had as is provided for in sections 242.030 and 242.040 relating to articles of association and incorporation of the district.

3. If such petition be granted by the court, within twenty days thereafter the circuit clerk shall transmit a copy of the decree to the secretary of the board of supervisors who shall transmit a copy of the same to the secretary of state and to the recorder of deeds of each county having land or other property in the district, who shall file and preserve the same in his office, and for such service he shall receive a fee of one dollar. In case the court should find that such extensions should not be allowed said petition shall be dismissed and the cost incurred in the case be paid by the district.

(RSMo 1939 § 12373)

Prior revisions: 1929 § 10792; 1919 § 4422



Section 242.140 Drainage district may be dissolved, when.

Effective 02 Jan 1979, see footnote

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.140. Drainage district may be dissolved, when. — 1. The incorporation of every drainage district, heretofore or hereafter incorporated under and by virtue of the provisions of sections 242.010 to 242.690, shall be dissolved if, at any time before bonds are issued and negotiated to construct the works and improvements as provided by the plan of reclamation adopted by its board of supervisors, the owners of a majority of the acres of land within said drainage district petition the circuit court, wherein said drainage district was incorporated, for a dissolution thereof; provided, that upon the filing of any such petition, said circuit court shall, before dissolving said corporation ascertain and determine the amount of money in the treasury of, or owing to, said corporation, and the amount of all warrants issued and unpaid by it and the amount of the debts and other obligations owing by it; and, if said amount of money in the treasury and owing to said corporation, is in excess of the amount of said warrants, debts and other obligations, said circuit court shall order said warrants, debts and other obligations to be forthwith paid and discharged, and said excess divided among all the owners of land in said drainage district who paid the same thereto, in the proportions in which they paid the same; but, if said amount of money, in the treasury and owing to said corporation, is not sufficient to pay and discharge said warrants, debts and other obligations then said circuit court shall order said board of supervisors to levy and collect a uniform tax upon each and every acre of land within said drainage district, sufficient in amount to pay said deficiency, and to thereupon pay the same.

2. At any time during the corporate life of such drainage district, when all outstanding bonds shall have been paid and when all other indebtedness of said district shall have been paid or when there is sufficient money on hand to pay any and all outstanding indebtedness, and when there is sufficient money on hand to pay the costs and expenses of the dissolution of said corporation as herein provided, the board of supervisors may, and, on a petition of one-tenth of the landowners, owning one-tenth of the lands in said district, shall, call a meeting of the landowners in said district for the purpose of determining whether or not said district shall be dissolved and its corporate life terminated, first giving three weeks' notice of the object, purpose and place of such meeting by notices printed for three weeks successively in some newspaper or newspapers printed and published in the county or counties in which said drainage district lies; provided, however, that not more than one such meeting for purposes of dissolution shall be held each year.

3. If a majority of the landowners voting at said meeting and owning a majority of the acres of land in said district voting at said meeting vote in favor of the dissolution of the incorporation of said drainage district, the board of supervisors shall cause to be filed in the circuit court wherein said drainage district was incorporated, a petition setting out the facts: that there are no outstanding bonds of said district; that there is no other outstanding indebtedness of said district, or that there is sufficient money on hand to pay any outstanding indebtedness, as the case may be, and that there is sufficient money on hand to pay the cost and expenses of such dissolution; that due notice has been given or the clerk thereof in vacation shall cause notice to be given by publication in some newspaper printed and published in said county for four successive weeks, the last publication being not less than fifteen days before the day to which said petition is made returnable, directed to the creditors, landowners and all persons interested, of the filing of said petition, its object and purpose, and ordering them to show cause, if any there be, on said first day, why said corporation should not be dissolved.

4. If, upon a hearing of said petition, the court find the facts aforesaid and find that there are no outstanding debts and that there is sufficient money to pay the expenses of dissolution, it shall enter its order dissolving said corporation. If it find there is sufficient money on hand to pay all outstanding debts it shall order said debts paid and thereafter, on proper showing of their payment, enter its order of dissolution. Any excess of money on hand shall be distributed as herein provided; provided, the foregoing provision of dissolution shall not be effective until the bridges across the drainage ditches in such district are sufficient and in a reasonable state of repair.

(RSMo 1939 § 12361, A.L. 1978 H.B. 1634)

Prior revision: 1929 § 10780

Effective 1-2-79

(1980) Statute governing the cost of organization of a drainage district does not limit right and duty of the court to order assessment of additional levies to pay district's debts or part of proceedings of final dissolution. Matter of Little Chariton Drainage Dist. (A.), 602 S.W.2d 916.



Section 242.150 Election of board of supervisors.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.150. Election of board of supervisors. — Within thirty days after any drainage district shall have been organized and incorporated under the provisions of section 242.040 the circuit clerk of the county in which the articles of association have been filed shall, upon giving notice by causing publication to be made once a week for two consecutive weeks in some newspaper published in each county in which lands of the district are situate, the last insertion to be at least ten days before the day of such meeting, call a meeting of the owners of real estate or other property situate in said district, at a day and hour specified in some public place in the county in which the district was organized, for the purpose of electing a board of five supervisors, to be composed of owners of real estate in said district, two of whom at least shall be residents of the county or counties in which such district is situate, or some adjoining counties; the landowners, when assembled, shall organize by the election of a chairman and secretary of the meeting who shall conduct the election; at such election each and every acre of land in the district shall represent one share, and each owner shall be entitled to one vote in person or by proxy for every acre of land owned by him in such district, and the five persons receiving the highest number of votes shall be declared elected as supervisors; and said supervisors shall immediately by lot determine the terms of their office, which shall be respectively one, two, three, four and five years, and they shall serve until their successors shall have been elected and qualified.

(RSMo 1939 § 12327)

Prior revisions: 1929 § 10746; 1919 § 4381; 1909 § 5507

(1955) Where acts of board in levying tax were acts of de facto officers, the validity of such acts may not be questioned in action to collect tax on ground supervisors were not legally elected. Ft. Osage Dr. Dist. v. Jackson Co. (Mo.), 275 S.W.2d 326.



Section 242.160 Election of supervisors — electors.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.160. Election of supervisors — electors. — In the same month of each year after the election of the first board of supervisors, the board of supervisors shall call a meeting of the owners of land and other property in the district, in the same manner as is provided for in section 242.150, and such owners shall meet at the time and place fixed by the board of supervisors and elect one supervisor therefor in like manner as prescribed in section 242.150, who shall hold his office for five years or until his successor is elected and qualified; and in case of a vacancy in any office of supervisors the remaining supervisors may fill such vacancy until the next annual meeting, when a successor shall be elected for the unexpired term; provided, that after the report of the commissioners has been confirmed by the court under the provisions of section 242.280, only the land and other property having benefits assessed against it shall be entitled to vote at the annual meetings held under the provisions of this section.

(RSMo 1939 § 12328)

Prior revisions: 1929 § 10747; 1919 § 4382; 1909 § 5508



Section 242.170 Vacancy resulting from void election — how filled.

Effective 28 Aug 1949

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.170. Vacancy resulting from void election — how filled. — The provisions of section 245.065 relating to vacancies in office of members of the board of supervisors of levee districts resulting from improper election shall apply, insofar as practicable to drainage districts organized under the provisions of sections 242.010 to 242.690.

(RSMo 1939 § 12498, A. 1949 S.B. 1082)

Prior revisions: 1929 § 10908; 1919 § 4602



Section 242.180 Supervisors to take oath.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.180. Supervisors to take oath. — Each supervisor before entering upon his official duties shall take and subscribe to an oath before some officer authorized by law to administer oaths, that he will honestly, faithfully, and impartially perform the duties devolving upon him in office as supervisor of the drainage district in which he was elected, and that he will not neglect any of the duties imposed upon him by sections 242.010 to 242.690.

(RSMo 1939 § 12329)

Prior revisions: 1929 § 10748; 1919 § 4383; 1909 § 5509



Section 242.190 Supervisors — powers and duties.

Effective 28 Aug 1969

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.190. Supervisors — powers and duties. — 1. In order to effect the drainage, protection and reclamation of the land and other property in the district subject to tax, the board of supervisors is authorized and empowered to clean out, straighten, widen, change the course and flow, alter or deepen any ditch, drain, river, watercourse, pond, lake, creek, bayou or natural stream in or out of said district; to fill up any creek, drain, channel, river, watercourse or natural stream; and to concentrate, divert or divide the flow of water in or out of said district; to construct and maintain main and lateral ditches, canals, levees, dikes, dams, sluices, revetments, reservoirs, holding basins, floodways, pumping stations and syphons and any other works and improvements deemed necessary to preserve and maintain the works in or out of said district; to construct or enlarge or cause to be constructed or enlarged any and all bridges that may be needed in or out of said district across any drain, ditch, canal, floodway, holding basin, excavation, public highway, railroad right-of-way, tract, grade, fill or cut; to construct roadways over levees and embankments; to construct any and all of said works and improvements across, through or over any public highway, railroad right-of-way, track, grade, fill or cut in or out of said district; to remove any fence, building or other improvements in or out of said district, and shall have the right to hold, control and acquire by donation or purchase and, if need be, condemn any land, easement, railroad right-of-way, sluice, reservoir, holding basin or franchise in or out of said district for right-of-way, holding basin or for any of the purposes herein provided, or for material to be used in constructing and maintaining said works and improvements for draining, protecting and reclaiming the lands in said district.

2. The board of supervisors shall also have the power and authority to hold and control all water power created by the construction of works of the district, and shall have power to construct and maintain hydroelectric power plant or plants for the purpose of developing such power for the use of the district, and to use any funds in the treasury of the district not otherwise appropriated for the construction and maintenance of such power plant or plants, and the board may lease any surplus power in excess of that required for the uses of the district, and the proceeds of such lease or leases shall be placed in the treasury of the district.

3. The board may condemn for the use of the district, any land or property within or without the district not acquired or condemned by the court on the report of the commissioners assessing benefits and damages and shall follow the procedure that is now provided by law for the appropriation of land or other property taken for telegraph, telephone and railroad rights-of-way.

4. The board of supervisors may invest any funds not immediately required for the payment of the operating expenses of the district in the following:

(1) Bonds, notes or certificates of indebtedness which are direct obligations of the United States or bonds or other indebtedness, the principal and interest of which are unconditionally guaranteed by the United States;

(2) Accounts of any savings and loan association organized under the laws of this state or another state, or the United States, which holds a certificate of insurance from the Federal Savings and Loan Insurance Corporation;

(3) Savings accounts and time deposits, including time certificates of deposit in banking institutions.

(RSMo 1939 § 12349, A.L. 1969 H.B. 53)

Prior revisions: 1929 § 10768; 1919 § 4402; 1909 § 5513

CROSS REFERENCES:

Bi-state development agency, bonds of, investment in authorized, 70.377

Multinational banks, securities and obligations of, investment in, when, 409.950

Savings accounts in insured savings and loan associations, investment in authorized, 369.194



Section 242.200 Board to elect president and secretary — report — compensation.

Effective 28 Aug 2002

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.200. Board to elect president and secretary — report — compensation. — 1. The board of supervisors immediately after their election shall choose one of their number president of the board, and elect some suitable person secretary, who shall serve until the secretary's successor is elected and qualified, and who shall be a resident of the county or counties in which the district is situate or of an adjoining county and may or may not be a member of the board.

2. Such board shall adopt a seal with a suitable device, and shall keep a record of all its proceedings, which shall be open to the inspection of all owners of real estate and other property of the district, as well as to all other interested parties.

3. The board shall report to the landowners at the annual meeting held pursuant to the provisions of section 242.160 what work has been done, either by the engineers or otherwise.

4. At the annual meeting held pursuant to the provisions of section 242.160, the compensation to be received by the members of the board for their services while actually engaged in work for the district shall be determined.

(RSMo 1939 § 12330, A.L. 1983 H.B. 236, A.L. 2002 S.B. 941)

Prior revisions: 1929 § 10749; 1919 § 4384; 1909 § 5510



Section 242.210 Secretary-treasurer of board — annual audit — warrants, form.

Effective 28 Aug 2002

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.210. Secretary-treasurer of board — annual audit — warrants, form. — 1. The secretary of the board of supervisors in any drainage district shall hold the office of treasurer of such district, except as otherwise provided herein, and the treasurer shall receive and receipt for all the drainage taxes collected by the county collector or collectors of revenue, and the treasurer shall also receive and receipt for the proceeds of all tax sales made pursuant to the provisions of sections 242.010 to 242.690.

2. The treasurer shall receive a salary, payable monthly, such as the board of supervisors may fix, and all necessary expenses; the board of supervisors shall furnish the secretary and treasurer the necessary office room, furniture, stationery, maps, plats, typewriter, and postage, which office shall be in the county, or one of the counties, in which such district is situate, or in an adjoining county, and the district records shall be kept in such office.

3. The treasurer may appoint, by and with the advice and consent of the board of supervisors, one or more deputies as may be necessary, whose salary or salaries and necessary expenses shall be paid by the district.

4. The treasurer shall give bond in such amount as shall be fixed by the board of supervisors, conditioned that the treasurer will well and truly account for and pay out, as provided by law, all moneys received by the treasurer as taxes from the county collector or collectors, and the proceeds from the tax sales of delinquent taxes, and from any other source whatever on any account or claim of said district, which bond shall be signed by at least two sureties, approved and accepted by the board of supervisors, and the bond shall be in addition to the bond for the proceeds of sales of bonds, which is required by section 242.480. The bond of the treasurer may, if the board shall so direct, be furnished by a surety or bonding company, which shall be approved by the board of supervisors; bond shall be placed and remain in the custody of the president of the board of supervisors, and shall be kept separate from all papers in custody of the secretary and treasurer.

5. The treasurer shall deposit all funds received by the treasurer in some bank, banks, or trust company to be designated by the board of supervisors. All interest accruing on such funds shall, when paid, be credited to the district.

6. It shall be the duty of the board of supervisors to audit or have audited the books of the treasurer of the district each year and make report thereof to the landowners at the annual meeting and publish a statement within thirty days thereafter, showing the amount of money received, the amount paid out during such year, and the amount in the treasury at the beginning and end of the year, and file a copy of such statement in the office of the county clerk of each county containing land embraced in the district.

7. The treasurer of the district shall pay out funds of the district only on warrants issued by the district, said warrants to be signed by the president of the board of supervisors and attested by the signature of the secretary and treasurer. All warrants shall be in the following form:

­

­

(RSMo 1939 § 12348, A.L. 1969 H.B. 53, A.L. 2002 S.B. 941)

Prior revisions: 1929 § 10767; 1919 § 4401; 1909 § 5533



Section 242.220 Chief engineer and assistants — appointment — duties.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.220. Chief engineer and assistants — appointment — duties. — 1. Within sixty days after organizing the board of supervisors shall appoint a competent civil engineer as chief engineer, who may be an individual, copartnership or corporation, and who shall engage such assistants as the board of supervisors may approve. The chief engineer shall have control of the engineering work in said district. The chief engineer may, by and with the consent of the board of supervisors, consult any eminent engineer or engineers and obtain his or their opinion and advice concerning the reclamation of lands in said district.

2. The said engineer or engineers shall make all necessary surveys of the lands within the boundary lines of said district, as described by the articles of association, and of all lands adjacent thereto that may or will be improved or reclaimed in part or in whole by any system of drainage or levees that may be outlined and adopted, and said engineer or engineers, shall make a report in writing to the board of supervisors with maps and profiles of said surveys, which report shall contain a plan for draining, leveeing and reclaiming the lands and property described in the articles of association or adjacent thereto from overflow of or damage by water; said maps and profiles shall also indicate, so far as necessary, the physical characteristics of the lands, and location of any public roads, railroads and other rights-of-way, roadways and other property or improvements located on such lands.

(RSMo 1939 § 12331)

Prior revisions: 1929 § 10750; 1919 § 4385; 1909 § 5511



Section 242.230 Engineer's annual report — adoption of plan for reclamation — supplemental plans authorized.

Effective 28 Aug 2008

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.230. Engineer's annual report — adoption of plan for reclamation — supplemental plans authorized. — The chief engineer shall make a report in writing to the board of supervisors once every twelve months and more often if said board shall so require. Upon receipt of the final report of said engineer concerning surveys made of the lands and other property contained in the district organized, and plans for reclaiming the same, the board of supervisors shall adopt such report or any modification thereof approved by the chief engineer after consulting with the chief engineer or someone representing the chief engineer, and thereafter such adopted report shall be the plan for draining, leveeing or reclaiming such lands and other property from overflow or damage by water, and it shall after such adoption be known and designated as "the plan for reclamation", which plan shall be filed with the secretary of the board of supervisors and copied by the secretary into the records of the district. Supplemental plans for draining, leveeing, or reclaiming some or all of the lands and other property in the district from overflow or damage by water may be adopted by the board of supervisors from time to time as deemed necessary by the board of supervisors. The aforesaid supplemental plans may supplement, alter or modify the plan for reclamation and shall become a part thereof.

(RSMo 1939 § 12332, A.L. 1977 S.B. 2, A.L. 2008 S.B. 939)

Prior revisions: 1929 § 10751; 1919 § 4386; 1909 § 5512



Section 242.240 Filing of reclamation report — appointment of commissioners.

Effective 28 Aug 1990

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.240. Filing of reclamation report — appointment of commissioners. — 1. Within twenty days after the adoption of the plan of reclamation the secretary of the board of supervisors shall prepare and transmit a certified copy thereof to the circuit clerk of the court organizing the drainage district, and at the same time the board of supervisors shall file with the circuit clerk a petition asking the judge of the court to appoint commissioners to appraise the lands within and without the district to be acquired for rights-of-way, holding basins and other drainage works of the district, and to assess benefits and damages accruing to all lands in the district and other property by reason of the execution of the plan of reclamation.

2. Within thirty days after the filing of such petition the court shall, by an order, appoint three commissioners, who shall be persons residing within the state of Missouri, and who shall not be landowners in the district nor of kin within the fourth degree of consanguinity to any person owning land in the district. A majority of the commissioners shall constitute a quorum and shall control the action of the board on all questions.

(RSMo 1939 § 12334, A.L. 1978 H.B. 1634, A.L. 1990 H.B. 1070)

Prior revisions: 1929 § 10753; 1919 § 4388; 1909 § 5514



Section 242.250 Organization of commissioners — duties of secretary of board of supervisors.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.250. Organization of commissioners — duties of secretary of board of supervisors. — 1. Said circuit clerk upon the filing of said order of appointment shall notify each of said commissioners of his appointment by written or printed notice, and in the same he shall state the time and place for the first meeting of said commissioners.

2. The secretary of the board of supervisors or his deputy shall attend such meeting, and shall furnish to said commissioners a complete list of lands, all corporate and other property described in the articles of association or adjacent thereto that will be affected by carrying out and putting into force the plan for reclamation, and the names of the owners of such property, as were contained in the articles of association, at the date of the decree of the court incorporating the district. Said secretary shall also furnish said commissioners a copy of the plan for reclamation, with maps and profiles in his office.

3. The commissioners at said meeting, or within ten days thereafter, shall each take and subscribe to an oath that they will faithfully and impartially discharge their duties as such commissioners and make a true report of the work done by them. The said commissioners shall also at said meeting elect one of their own number chairman, and the secretary of the board of supervisors, or his deputy, shall be ex officio secretary of said board of commissioners during their continuance in office.

(RSMo 1939 § 12335)

Prior revisions: 1929 § 10754; 1919 § 4389; 1909 § 5515



Section 242.260 Commissioners to inspect district and assess benefits and damages — file report.

Effective 28 Aug 1985

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.260. Commissioners to inspect district and assess benefits and damages — file report. — 1. Within thirty days after qualifying, as provided for in section 242.250, the commissioners shall begin their duties. They may at any time call upon the attorney of the district for legal advice and information relative to their duties, and the chief engineer or one of his assistants shall accompany the commissioners at all times and render his opinion in writing when called for.

2. The commissioners shall proceed to view the premises and determine the value of all land and other property, within or without the district, to be acquired and used for rights-of-way, holding basins or other works set out in the plan for reclamation. They shall assess the amount of benefits, and the amount of damages, if any, that will accrue to each governmental lot, forty-acre tract or other subdivision of land according to ownership, public highways, railroad and other rights-of-way, railroad roadways and other property from carrying out and putting into effect the plan for reclamation heretofore adopted.

3. The commissioners in assessing the benefits to lands, public highways, railroad and other rights-of-way, railroad roadways and other property not traversed by such works and improvements as provided for in the plan for reclamation, shall not consider what benefits will be derived by such property after other ditches, improvements or other plans for reclamation shall have been constructed, but they shall assess only such benefits as will be derived from the construction of the works and improvements set out in the plan for reclamation, or as the same may afford an outlet for drainage or protection from overflow of such property. The commissioners shall give due consideration and credit to any other drains, ditch or ditches, levee or levees or other systems of reclamation which may have already been constructed and which afford partial or complete protection to any tract or parcel of land in the new district. The public highways, railroad and other rights-of-way, roadways, railroad and other property shall be assessed according to the increased physical efficiency and decreased maintenance cost of roadways by reason of the protection to be derived from the proposed works and improvements. The commissioners shall have no power to change the plan for reclamation heretofore provided for.

4. The board of commissioners shall prepare a report of their findings, which shall be arranged in tabular form, the columns of which shall be headed as follows: Column one, "owner of property assessed"; column two, "description of property assessed"; column three, "number of acres assessed"; column four, "amount of benefits assessed"; column five, "number acres taken for right-of-way"; column six, "value of property taken"; column seven, "damages".

5. They shall also by and with the advice of the engineer of the district estimate the cost of works set out in the plan for reclamation, which estimates shall include the cost of property required for rights-of-way, holding basins and other works and damages, and the probable expenses of organization and administration, as estimated by the board of supervisors, and shall tabulate the same. The report shall be signed by at least a majority of the commissioners and filed in the office of the circuit clerk of the court organizing the drainage district.

6. The secretary of the board of supervisors, or his deputy, shall accompany the commissioners while engaged in their duties, and shall perform all clerical work of the board; he shall also, under the advice, supervision and direction of the attorney for the district, prepare their report.

7. The board of commissioners shall report to the board of supervisors the number of days each had been employed and the actual expenses incurred. Each commissioner shall be paid an amount set by the court for each day for his services, and necessary expenses in addition thereto.

(RSMo 1939 § 12336, A.L. 1985 H.B. 378)

Prior revisions: 1929 § 10755; 1919 § 4390; 1909 § 5516



Section 242.270 Notice of commissioners' report — form — publication.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.270. Notice of commissioners' report — form — publication. — Upon the filing of the report of the commissioners, the clerk of said circuit court shall give notice thereof by causing publication to be made once a week for three consecutive weeks in some newspaper, published in each county in the district. It shall not be necessary for said clerk to name the parties interested, but it shall be sufficient to say:

­

­

­­

­

(RSMo 1939 § 12337)

Prior revisions: 1929 § 10756; 1919 § 4391; 1909 § 5517

(1953) Where notice of organization of drainage district to holder of easement required by §§ 242.020 and 242.030 was not given, the notice and opportunity for hearing on commissioner's report afforded by § 242.270 was ineffectual to comply with due process of law. Farmers Drainage Dist. v. Sinclair Refining Co. (Mo.), 255 S.W.2d 745.



Section 242.280 Exceptions heard and determined by circuit court — procedure.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.280. Exceptions heard and determined by circuit court — procedure. — 1. The drainage district or any owner of land or other property in said district, may file exceptions to said report or to any assessment for either benefits or damages, within ten days after the last day of publication of the notice provided for in the preceding section. All exceptions shall be heard by the court and determined in a summary manner so as to carry out liberally the purposes and needs of the district, and if it appears to the satisfaction of the court, after having heard and determined all of said exceptions, that the estimated cost of constructing the improvement contemplated in the plan for reclamation is less than the benefits assessed against the land and other property in said district, then the court shall approve and confirm said commissioners' report as so modified and amended.

2. The court may at any time before final confirmation or approval refer the report back to the commissioners with or without instructions, and when the report is again filed, notice shall be given in the form and for the time provided in section 242.270. Exceptions to the second report shall be filed within ten days after the date of the last day of publication, and heard and determined in a summary manner.

3. The court shall adjudge and apportion the costs incurred by the exceptions filed and shall condemn any land or other property, within or without the boundary lines of the district, that is shown by the report of the commissioners to be needed for rights-of-way, holding basins and other works, or that may be needed for material to be used in constructing said works, following, as nearly as possible, the procedure that is now provided for by law for the appropriation of land and other property taken for telegraph, telephone and railroad rights-of-way.

4. The clerk of said circuit court shall transmit a certified copy of the court decree and copy of the commissioners' report, as confirmed or amended by the court, to the secretary of the board of supervisors of the district, who shall make and transmit a certified copy of the said decree and that part of the said report affecting land in each county to the recorder of each county having lands in the district, or affected by the said report, where the same shall become a permanent record and each such recorder shall receive a fee of one dollar for receiving, filing and preserving the same.

5. Any person may appeal from the judgment of the court, and upon such appeal there may be determined either or both of the following questions: First, whether just compensation has been allowed for property appropriated and, second, whether proper damages have been allowed for property prejudicially affected by the improvements.

(RSMo 1939 § 12338)

Prior revisions: 1929 § 10757; 1919 § 4392; 1909 § 5518



Section 242.290 Court to declare corporation dissolved — costs not to exceed benefits.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.290. Court to declare corporation dissolved — costs not to exceed benefits. — If, after determining the objections made to the commissioners' report, the court shall find that the estimated costs of works and improvements as reported by the board of commissioners, or as amended by the court, exceed the estimated benefits, the court shall then render its decree, declaring the incorporation of the district to be dissolved as soon as all costs incurred, which shall include court costs and all obligations and expenses incurred in behalf of the district by the board of supervisors shall have been paid, and if the uniform tax levied under the provisions of section 242.430 be found insufficient to pay all such costs, the board of supervisors shall make such additional uniform tax levies as will be necessary to pay such deficiency; provided, that in estimating the cost of constructing the works and improvements of the district the amount of interest that might accrue upon bonds that may be issued by the board of supervisors under the provisions of sections 242.010 to 242.690 shall not be considered as a part of the cost of construction.

(RSMo 1939 § 12362)

Prior revisions: 1929 § 10781; 1919 § 4413



Section 242.300 Decree or order of court may be amended or changed.

Effective 28 Aug 1949

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.300. Decree or order of court may be amended or changed. — 1. Any decree or order of the court organizing any drainage district, confirming the report of commissioners, extending or changing the boundary lines of the district, reorganizing a district or otherwise pertaining to any procedure of the district may be amended or changed at any time by the court, by correcting the names of the landowners, by adding or amending any such names, or by adding, amending or correcting the description of any lands within the district, or that are alleged to be within the boundary of such district, or any other way amend or change any decree of the court pertaining to the district that may be deemed necessary to better carry out and fulfill the objects and designs of the drainage district without impairing the obligations of the district and without relieving the security of any obligations executed by or in behalf of any such districts.

2. When any such amendments are desired, the board of supervisors shall present a petition to the court organizing the district, in which shall be set forth the amendments or changes desired with the names of the owners and description of lands to be affected by the proposed amendments, changes or corrections; each owner of such lands not a party to the original proceedings shall be served, if a resident of this state, in the manner provided for by section 506.150, and if a nonresident, in the manner now provided by subsection 6 of section 506.160, or by publication as provided by section 242.030; if unknown, service shall be by publication in the manner provided for in section 242.030; any landowner objecting to the petition may file objections within fifteen days after the last publication of the notice or if personal service is had, within fifteen days after service is had.

3. The matters in said petition and all objections if any be filed shall be heard and determined by the court in a summary manner and as speedily as possible. Any number of amendments or corrections may be included in one petition, and any such amendments or corrections may be allowed or rejected as may be found just and right by the court.

(RSMo 1939 § 12366, A. 1949 S.B. 1082)

Prior revision: 1929 § 10785



Section 242.310 Amendment of plan of reclamation procedure — appointment of commissioners.

Effective 02 Jan 1979, see footnote

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.310. Amendment of plan of reclamation procedure — appointment of commissioners. — 1. The board of supervisors for and in behalf of any drainage district, organized under sections 242.010 to 242.690, may file a petition in the office of the clerk of the court organizing said district, asking permission to amend or change the plan for reclamation. Said petition shall specifically set forth the change or amendment desired and in case commissioners have already appraised the values of lands to be taken for works set out in the plan for reclamation sought to be amended and assessed the benefits and damages to the lands, said petition shall ask for the appointment of three commissioners to appraise the land to be taken for use in the district, assess benefits and damages accruing to the lands of and property affected by the proposed amendment or change.

2. Upon the filing of the said petition the clerk of said circuit court shall cause a notice to be given to all the owners of land and other property situated in said district. Said notice shall be given by publication in some newspaper published in the county in which said district was organized and said notice may be in the following form, and shall be deemed sufficient for all purposes herein:

­

­

­­

­

3. Any owner of land or property affected by the proposed change or amendment shall have a right to file his objections to the granting of the prayer of said petition within ten days after the last publication of the notice herein provided for. Said court shall hear said petition and any objections that may be filed against said petition in a summary manner, and if it should appear from the testimony offered that the objections should be sustained and that the plan for reclamation should not be changed, or amended, then the court shall dismiss the petition. But if it shall appear from the testimony offered that the prayer of said petition should be granted in whole or in part, the court shall allow and decree such change, or amendment. The clerk of said circuit court shall make a certified copy of such finding and judgment and furnish the same to the secretary of the board of supervisors who shall preserve the same in his office.

4. At the same session of the court at which the plan for reclamation is amended, changed or extended, the court may appoint three commissioners who shall possess the qualifications defined in section 242.240, to view the lands and other property affected by such change in the plan for reclamation and to assess said lands and property with the benefits and damages accruing thereto on account of the execution of the plan for reclamation as changed or amended, and said commissioners shall make a report to the court of their finding, after which the same proceeding shall be had concerning said report as is now provided for hearing objections to original reports appraising lands and assessing benefits and damages; provided, that if said district shall have outstanding any bonds or other negotiable evidences of indebtedness, any new assessment of benefit made in accordance with this section shall not diminish the total amount of the unpaid assessed benefits in said districts more than ten percent, or below one hundred and twenty-five percent, of the amount of the principal of such bond and other negotiable certificates of indebtedness issued by said district.

(RSMo 1939 § 12367, A.L. 1978 H.B. 1634)

Prior revision: 1929 § 10786

Effective 1-2-79



Section 242.320 Assessed damages paid before appropriating land.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.320. Assessed damages paid before appropriating land. — 1. The board of supervisors of drainage districts organized under sections 242.010 to 242.690 shall not have the right to enter upon or appropriate any land for rights-of-way, holding basins or other works of the districts, until the prices awarded to the owners of such land shall have been paid to such owners or into the hands of the circuit clerks of the courts organizing such districts for the use of such owners; and if the sums awarded be not so paid within five years from the date of filing the commissioners' reports, all proceedings as to the taking of such property for rights-of-way, holding basins and other works not so paid for shall abate at the cost of said district. Whenever any land is acquired by any district under the provisions of said sections and the price of such property has been paid the owner by the district, the title, use, possession and enjoyment of such property shall pass from the owner and be vested in the district, and subject to its use, profit, employment and final disposition.

2. The price awarded for all land acquired by any district for rights-of-way, holding basins, or other works and the amount of damages assessed by the board of commissioners and confirmed by the court to any tract or parcel of land or other property in the district, shall be paid in cash to the owner thereof or to the clerk of the court for the use of such owner, and that portion of any tract or parcel of land or other property not taken for use of the district shall be assessed for the benefits accruing in accordance with the provisions of sections 242.010 to 242.690.

(RSMo 1939 § 12353)

Prior revisions: 1929 § 10772; 1919 § 4405



Section 242.330 Board of supervisors — powers, contracts — duties of chief engineer — state or federal aid.

Effective 28 Aug 1976

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.330. Board of supervisors — powers, contracts — duties of chief engineer — state or federal aid. — 1. The board of supervisors of said district shall have full power and authority to build, construct, excavate and complete all or any works and improvements which may be needed to carry out, maintain and protect the plan for reclamation. To accomplish that end the said board of supervisors is hereby authorized and empowered to employ men and teams and to purchase machinery, employ men to operate same and directly have charge of and construct the works and improvements, or by the use of other or more efficient means than provided for in the plans adopted.

2. They may, in their discretion, let the contract for such works and improvements either as a whole or in sections, and when such contract or contracts are let, they shall be advertised and let to the lowest and best bidder, who shall give a good and approved bond, with ample security, conditioned that he will well and promptly carry out the contract for such work and improvements, which contract shall be in writing and to which shall be attached and made a part thereof, complete plans and specifications of the work to be done and the improvements to be made under said contract, which plans and specifications shall be prepared by the chief engineer and shall be incorporated in and attached to the contract, which contract shall be prepared by the attorney for the district, and before the work is commenced shall be approved by the board of supervisors and signed by the president of the board and the contractor, and shall be executed in duplicate.

3. The chief engineer shall be the superintendent of all the works and improvements, and shall, whenever required, and at least once each year, make a full report to said board of all work done and improvements made and make such suggestions and recommendations to the board as he may deem proper. However, if and when the state of Missouri or the United States of America or any subdivision, department, division or agency thereof is willing to construct the works and improvements provided for in the plan for reclamation or any part thereof, the board of supervisors of the district is authorized to cooperate with the agency to the fullest extent and is hereby granted power and authority to accept any such work in aid of the project, irrespective of whether it be by way of grant of funds, labor, work, materials or otherwise and may, in the discretion of the board of supervisors, give such assurances as may be required to obtain the construction of the works and improvements provided for in the plan for reclamation.

(RSMo 1939 § 12339, A.L. 1976 S.B. 915)

Prior revisions: 1929 § 10758; 1919 § 4393; 1909 § 5526



Section 242.335 District may contract with political subdivisions or other districts for outlets — costs determined, how.

Effective 28 Aug 1971

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.335. District may contract with political subdivisions or other districts for outlets — costs determined, how. — Drainage districts organized or incorporated under this chapter may contract with each other, and with any political subdivision of this or any other state, and with districts organized or incorporated under any other law of this state or under the laws of any other state, for such outlets as the one may need and the other can furnish on such terms as may be deemed to be just and fair. The cost of obtaining the outlets shall be paid for as are other expenses of the district or political subdivision for making improvements. If the districts or district and political subdivision cannot agree upon the compensation to be paid for the outlet, the district supplying the outlet, by action in the circuit court of the county wherein the district or political subdivision for which the outlet is supplied is organized or located, may recover from the district or political subdivision fair and just compensation for supplying the outlet. Any compensation received by the district shall be applied to improving its ditches or levees or reducing taxation or indebtedness.

(L. 1953 p. 546 § 242.195, A.L. 1959 S.B. 182, A.L. 1971 H.B. 137)



Section 242.340 Board of supervisors may amend plan for reclamation — limitations.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.340. Board of supervisors may amend plan for reclamation — limitations. — 1. Whenever it shall appear to the board of supervisors, after the plan for reclamation has been filed with the clerk of the court organizing said district and work has progressed thereunder, that some of the ditches or other improvements called for in said plan are inadequate and are not affording or giving to the lands adjacent to such ditch or ditches or other improvements, substantially the same outlets for drainage or protection from overflow that are afforded other lands in the district equally taxed, the board of supervisors of said districts shall have the power, authority and right, upon the recommendation of its chief engineer, to enlarge or cause to be enlarged any ditches or other improvements set out in the plan for reclamation and to construct or cause to be constructed such additional ditches, levees, canals and other improvements that may be necessary to afford such lands substantially equal outlets for drainage and protection from overflow that are afforded the other lands in said district, equally taxed, as a whole.

2. A description of said additional ditches and improvements found to be necessary by the board of supervisors and its chief engineer shall be filed with the secretary of the board of supervisors and entered upon the record of said board, and a certified copy thereof shall be filed with the clerk of the circuit court organizing said district, and thereafter shall be a part of the plan for reclamation.

3. The cost of said additional ditches and improvements shall be paid for out of the benefits assessed against all the lands in said district as finally confirmed by the circuit court organizing said district, in the same proportion and in the same manner as is provided for in the constructing of ditches, levees and other improvements called for in the original plan for reclamation; provided however, that the cost of constructing the additional ditches and other improvements herein provided for, shall not be levied against lands that have been annexed or added to the district after it was organized, unless the additional ditches and other improvements to be constructed shall directly benefit the annexed lands.

(RSMo 1939 § 12350)

Prior revision: 1929 § 10769



Section 242.350 Bridges over drainage works — how built or enlarged.

Effective 28 Aug 1949

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.350. Bridges over drainage works — how built or enlarged. — 1. All bridges contemplated by sections 242.010 to 242.690 and all enlargements of bridges already in existence shall be built and enlarged according to and in compliance with the plans, specifications and orders made or approved by the chief engineer of the district.

2. If any such bridge shall belong to any corporation, or be needed over a public highway or right-of-way of any corporation, the secretary of said board of supervisors shall give such corporation notice by delivering to its agent or officer, in any county wherein said district is situate, the order of the board of supervisors of said district declaring the necessity for the construction or enlargement of said bridge. A failure to construct or enlarge such bridge within the time specified in such order shall be taken as a refusal to do said work by said corporation, and thereupon the said board of supervisors shall proceed to let the work of constructing or enlarging the same at the expense of the corporation for the cost thereof, which costs shall be collected by said board of supervisors from said corporation, by suit therefor, if necessary. But before said board of supervisors shall let such work, it shall give some agent or officer of said corporation, now authorized by the laws of this state to accept service of summons for said corporation, at least twenty days' actual notice of the time and place of letting such work.

3. Any owner of land within or without the district may, at his own expense, and in compliance with the terms and provisions of sections 242.010 to 242.690, construct a bridge across any drain, ditch, canal or excavation in or out of said district.

4. All drainage districts shall have full authority to construct and maintain any ditch or lateral provided in its plan for reclamation, across any of the public highways of this state, without proceedings for the condemnation of the same, or being liable for damages therefor. Within ten days after a dredge boat or any other excavating machine shall have completed a ditch across any public highway, a bridge adjudged sufficient by the county commission of said county or counties shall be constructed over such drainage ditch where the same crosses such highway, and after such bridge has been constructed it shall become a part of the road over which it is constructed and shall be maintained by the authority authorized by law to maintain the road of which it becomes a part.

5. When any drainage district has heretofore constructed or shall hereafter construct a bridge over a drainage ditch where the same crosses any public highway, said drainage district shall not be under obligation thereafter to further maintain or reconstruct any such bridge or bridges for more than twenty years after it first constructed or constructs such bridge at said place. If said bridge has been constructed by the drainage district and has become a part of said road and is then destroyed the authorities having control of the road are authorized, if they desire, to reconstruct such bridge, provided, however, the word corporation as used in this section shall not apply to the state or any political or civil subdivision thereof.

(RSMo 1939 § 12354, A.L. 1949 p. 260)

Prior revisions: 1929 § 10773; 1919 § 4406; 1909 § 5503

(1952) The 1949 amendment to this section did not impair obligation of contract because incorporation of district is not contract with residents of district nor was it retrospective against plaintiff's cause of action. Swisher Inv. Co. v. Brimson Drainage Dist., 362 Mo. 865, 245 S.W.2d 75.

(1976) Where old bridge collapsed, even though it had become “a part of the road over which it is constructed”, a county court has discretion not to replace such a bridge and superior judicial courts are not authorized to “restrain or coerce” a county court in its decision. Hoskins v. Shelby Co. (Mo. Banc), 536 S.W.2d 1.



Section 242.360 Embankments to be raised at expense of owner.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.360. Embankments to be raised at expense of owner. — When any right-of-way has been obtained under sections 242.010 to 242.690, over any embankment belonging to any person, railroad, tramway or other corporation, it shall be the duty of the owner of such embankment to so raise at the expense of the owner, said embankment so that same will conform with the levee of said district, and if such person or corporation shall fail or refuse to raise such embankment in the manner herein provided, said district may within three months after it has finished the building of its own levee enter upon and raise the embankment of said person or corporation to conform with said district levee. And the cost for such construction shall be a first lien upon the property of said person or corporation and such cost may be enforced in any court of competent jurisdiction.

(RSMo 1939 § 12355)

Prior revisions: 1929 § 10774; 1919 § 4407



Section 242.370 Existing drains may be connected.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.370. Existing drains may be connected. — 1. At the time of the construction, in any district incorporated under sections 242.010 to 242.690, of the plan for reclamation herein referred to, all ditches or systems of drainage already constructed in said district and all watercourses shall, if necessary to the drainage of any of the lands in said district, be connected with and made a part of the works and improvements of the plan of drainage of said district.

2. But no ditches, drains or systems of drainage constructed in said district after the completion of the aforesaid plan of drainage of said district, shall be connected therewith, unless the consent of the board of supervisors shall be first had and obtained, which consent shall be in writing and shall particularly describe the method, terms and conditions of such connection, and shall be approved by the chief engineer. Said connection, if made, shall be in strict accord with the method, terms and conditions laid down in said consent.

3. If the landowner or owners wishing to make such connection are refused by the board of supervisors or decline to accept the consent granted, the said landowner or owners may file a petition for such connection in the circuit court having jurisdiction in said district, and the matter in dispute shall in a summary manner be decided by said court which decision shall be final and binding on the district and landowner or owners.

4. No connection with the works or improvements of said plan of drainage of said district or with any ditch, drain or artificial drainage wholly within said district shall be made, caused or effected by any landowner or owners, company or corporation, municipal or private, by means of or with any ditch, drain, cut, fill, roadbed, levee, embankment or artificial drainage, wholly without the limits of said district, unless such connection is consented to by the board of supervisors, or in the manner herein provided.

(RSMo 1939 § 12376)

Prior revisions: 1929 § 10795; 1919 § 4425; 1909 § 5531



Section 242.380 Board may appoint overseers — duties.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.380. Board may appoint overseers — duties. — 1. For the purpose of preserving any ditch, drain, dike, levee or other work constructed or erected under the provisions of sections 242.010 to 242.690, the board of supervisors shall have power to appoint an overseer or overseers of the district, who shall hold their positions at the will of the board.

2. It shall be the duty of such overseer or overseers to keep the ditches, drains, levees, dikes and other works of the district in good repair, and remove all obstructions from ditches, drains or watercourses within or without said district that may affect the works of the district. It shall be the further duty of said appointees to report at such times as the board may require the condition of the levees, drains and other works of the district assigned to each by the board; to make such examinations of all levees during high water periods as he may be directed by the board of supervisors; and upon any emergency or danger to levees or other works of the district, of which the overseer has charge, he may call out all able-bodied men over sixteen years of age and under fifty years within the district, and compel such persons to perform such work as said overseer may deem necessary to be made in order to protect the levees, grades or other works of the district.

3. Any person who shall refuse to perform such work assigned to him by said overseer shall be deemed guilty of a misdemeanor and upon affidavit made before any associate circuit judge of the county by the overseer or any other person, that the offender has defaulted in obeying such call or summons of said overseer, said associate circuit judge shall issue a warrant for the arrest of such offender, and upon conviction before said associate circuit judge, upon information or any other modes provided by law for trials of cases of misdemeanor, he shall be fined in any sum not less than twenty nor more than one hundred dollars, or imprisonment in the county jail not less than fifteen nor more than sixty days, or both such fine and imprisonment, at the discretion of the associate circuit judge. For each day's work any person shall perform under such requisition, he shall be paid the sum of one dollar and fifty cents out of the funds of the district.

(RSMo 1939 § 12368)

Prior revisions: 1929 § 10787; 1919 § 4417



Section 242.390 Board of supervisors to employ attorney — duties.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.390. Board of supervisors to employ attorney — duties. — The board of supervisors within sixty days after organizing shall employ an attorney to act for the district and to advise said board. Such employment shall be evidenced by an agreement in writing, which, as far as possible, shall specify the exact amount to be paid to said attorney for all services and expenses. Such attorney shall conduct all legal proceedings and suits in court where the district is a party or interested, and shall in all legal matters advise the said board of supervisors, all officers, employees or agents of said district and board, and generally look after and attend to all matters of a legal nature for said board and district. When the said board may deem it necessary, they may, by and with the advice of said attorney, and under the like terms and conditions as above set forth, employ another attorney or attorneys.

(RSMo 1939 § 12351)

Prior revisions: 1929 § 10770; 1919 § 4403; 1909 § 5529



Section 242.400 Board to provide for compensation of employees and fees of officers.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.400. Board to provide for compensation of employees and fees of officers. — The board of supervisors, except where otherwise provided shall, by resolution, at time of hiring or appointing, provide for the compensation for work done and necessary expense incurred by any officer, engineer, attorney or other employee and shall also pay the fees, per diem and necessary expenses of all court and county officers who may by virtue of sections 242.010 to 242.690 render service to said district. It is understood that the ordinary fee statute does not apply to services rendered under sections 242.010 to 242.690 by any county officer, but each such officer shall receive only a reasonable compensation for services actually rendered, the same to be fixed by the court in which the proceeding is pending, except where otherwise provided in sections 242.010 to 242.690; that said corporation or petitioners for corporations may prepare, write or print all copies of petitions, writs, orders and decrees or other papers, and furnish same to the clerk or other officer for his use, and in such event said officer shall be entitled to receive as compensation for issuing the said writs and copies of petitions, decrees, orders or other papers, only the reasonable value of the services actually rendered.

(RSMo 1939 § 12363)

Prior revisions: 1929 § 10782; 1919 § 4414; 1909 § 5527

CROSS REFERENCE:

Fees of county and circuit clerks, 246.020, 246.030



Section 242.410 Board may remove any officer or employee.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.410. Board may remove any officer or employee. — The board of supervisors may at any time remove any officer, attorney or other employee appointed or employed by said board.

(RSMo 1939 § 12375)

Prior revisions: 1929 § 10794; 1919 § 4424; 1909 § 5528



Section 242.420 Board to keep record of proceedings.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.420. Board to keep record of proceedings. — The board of supervisors of any district organized under sections 242.010 to 242.690 shall cause to be kept a well-bound book, entitled "Record of board of supervisors of ______ district", in which shall be recorded minutes of all meetings, proceedings, certificates, bonds given by all employees and any and all corporate acts, which record or records shall at all times be open to the inspection of anyone interested, whether taxpayer or bondholder.

(RSMo 1939 § 12352)

Prior revisions: 1929 § 10771; 1919 § 4404; 1909 § 5530



Section 242.430 Tax levied by board for cost of organization.

Effective 28 Aug 2008

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.430. Tax levied by board for cost of organization. — 1. The board of supervisors of any drainage district organized under the provisions of sections 242.010 to 242.690 shall, as soon as elected and qualified, levy a uniform tax of not more than eight dollars per acre upon each acre of land within such district, as defined by the articles of association to be used for the purpose of paying expenses incurred or to be incurred in organizing said district, making surveys of the same and assessing benefits and damages and to pay other expenses necessary to be incurred before said board shall be empowered by section 242.450 to provide funds to pay the total cost of works and improvements of the district.

2. In case the boundary lines of the district be extended under the provisions of section 242.050, so as to include lands and other property not described and contained in the articles of association, the same uniform tax shall be made on such lands and other property as soon as same shall have been annexed and included in the district.

3. Such tax shall be due and payable as soon as assessed and if not paid by December thirty-first of the year in which it has been levied, the same shall become delinquent. It shall become a lien on the land and other property against which it is assessed and shall be collected in the same manner as the annual installment of tax. In case the sum received from such assessment exceeds the total cost of items for which the same has been levied, the surplus shall be placed in the general fund of the district and used to pay cost of construction; provided, that if the corporation of the district be dissolved, as provided for in section 242.290, the amount of surplus, if there be any, shall be prorated and refunded to the landowners paying such uniform tax.

(RSMo 1939 § 12333, A.L. 1959 H.B. 314, A.L. 2008 S.B. 939)

Prior revisions: 1929 § 10752; 1919 § 4387; 1909 § 5538



Section 242.440 Cost of organization, how paid.

Effective 28 Aug 1959

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.440. Cost of organization, how paid. — Nothing in sections 242.010 to 242.690 shall authorize or be construed to authorize any uniform tax or any tax of any kind to pay any expenses mentioned or referred to in section 242.430, in addition to or in excess of the uniform tax of one dollar per acre upon each acre of land within such districts mentioned in said section 242.430.

(L. 1943 p. 519 § 12362A, A.L. 1959 H.B. 314)



Section 242.450 Organization of commissioners — duties of secretary of board of supervisors — additional tax levy, when.

Effective 28 Aug 1977

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.450. Organization of commissioners — duties of secretary of board of supervisors — additional tax levy, when. — 1. After the list of lands, and other property, with the assessed benefits and the decree and judgment of court, have been filed in the office of the county recorder as provided in section 242.280, then the board of supervisors shall without any unnecessary delay, levy a tax of such portion of said benefits on all lands, railroad and other property in the district to which benefits have been assessed, as may be found necessary by the board of supervisors to pay the costs of the completion of the proposed works and improvements as shown in said plan for reclamation and in carrying out the objects of said district, and plus ten percent of said total amount for emergencies. The tax shall be apportioned to and levied on each tract of land or other property in said district in proportion to the benefits assessed and not in excess thereof.

2. Notwithstanding the limitations of sections 242.280 and 242.290 or any tax levy limitation contained in this chapter, the board of supervisors, having levied a tax pursuant to paragraph 1 of this section, may levy a new tax of such portion of the assessed benefits on all lands, railroad and other property in the district to which benefits have been assessed whenever it is found necessary by the board of supervisors to pay the cost of replacing, repairing and reconstructing drainage works and improvements called for and completed pursuant to the plan for reclamation originally adopted by the board of supervisors and in carrying out the objects of said district. The tax levied under this paragraph shall be apportioned to and levied on each tract of land or other property in said district in proportion to the benefits assessed.

3. In case bonds are issued as provided herein and hereafter, then the amount of the interest, as estimated by said board of supervisors, which will accrue on such bonds shall be included and added to the tax levied under either paragraph 1 or 2 of this section, but the interest to accrue on account of the issuing of said bonds shall not be construed as a part of the costs of construction in determining whether or not the expenses and costs of making said improvements are or are not equal to or in excess of the benefits assessed.

4. The secretary of the board of supervisors, as soon as and whenever said total tax is levied, shall, at the expense of the district, prepare a list of all taxes levied, in the form of a well-bound book, which book shall be endorsed and named "Drainage Tax Record of ______ Drainage District ______", which endorsement shall also be printed or written at the top of each page in said book, and shall be signed and certified by the president and secretary of the board of supervisors, attested by the seal of the district, and the same shall thereafter become a permanent record in the office of said secretary.

(RSMo 1939 § 12340, A.L. 1977 S.B. 2)

Prior revisions: 1929 § 10759; 1919 § 4394; 1909 § 5519



Section 242.460 Levy of annual installment of tax — form of tax certificate.

Effective 28 Aug 2017

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.460. Levy of annual installment of tax — form of tax certificate. — 1. The said board of supervisors shall each year thereafter determine, order and levy the amount of the annual installment of the total taxes levied under section 242.450; which shall become due and be collected during said year at the same time that state and county taxes are due and collected, which said annual installment and levy shall be evidenced and certified by the said board not later than September thirtieth of each year to the collector of revenue of each county, or township, in which lands and other property of said district are situate.

2. The certificate of said installment tax shall be in substantially the following form:

­

­

­­

­

(1) The names of the present owners of said lands and other property so far as now known;

(2) The descriptions of the said lands and other property opposite the names of said owners;

(3) The amount of said annual installment tax levied on each tract of land or piece of property;

(4) The amount of maintenance tax;

(5) A blank column in which the collector shall record the several amounts as collected by him;

(6) A blank column in which the collector shall record the date of payment of the different sums;

(7) A blank column in which the collector shall record the names of the person or persons paying the several amounts, if other than the person whose name appears in column one hereof.

3. The columns in which the annual installment tax and the maintenance tax, if any, appear shall be correctly totaled and the total amount shall correspond to the amount set out in the above-mentioned certificate. The said certificate and table shall be prepared in the form of a well-bound book, which shall be endorsed and named “Drainage Tax Book, ______ Drainage District ______ County, or ______ Township of ______ County, Missouri, for the year 20______.”, which endorsement shall also be printed at the top of each page in said book.

(RSMo 1939 § 12341, A.L. 1953 p. 539, A.L. 2017 S.B. 112)

Prior revisions: 1929 § 10760; 1919 § 4395; 1909 § 5520



Section 242.470 Additional drainage tax levy, when.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.470. Additional drainage tax levy, when. — 1. Where the works set out in the plan for reclamation of any drainage district is found insufficient to reclaim in whole or in part any or all of the land and other property of the district the board of supervisors shall have the right to formulate new or amended plans containing new ditches, levees or other works, or providing for the enlargement of existing ditches, levees or other works, and additional assessments may be made in conformity with the provisions of section 242.260, the same to be made in proportion to the increased benefits accruing to the lands and other property because of the additional works.

2. If it should be found at any time that the amount of total tax levied under the provisions of section 242.450 is insufficient to pay cost of works set out in the plan for reclamation or additional work done under the provisions of this section the board of supervisors may make an additional levy to provide funds to complete the work; provided, the total of all levies of such tax does not exceed the total amount of benefits assessed.

(RSMo 1939 § 12374)

Prior revisions: 1929 § 10793; 1919 § 4423; 1909 § 5505



Section 242.480 Issuance and payment of bonds — treasurer, duties.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.480. Issuance and payment of bonds — treasurer, duties. — 1. The board of supervisors may, if in their judgment it seems best, issue bonds not to exceed ninety percent of the total amount of the taxes levied under the provisions of section 242.450, in denominations of not less than one hundred dollars, bearing interest from date at a rate not to exceed six percent per annum, payable semiannually, to mature at annual intervals within twenty years, commencing after a period of years not later than five years, to be determined by the board of supervisors, both principal and interest payable at some convenient banking house or trust company's office to be named in said bonds, which said bonds shall be signed by the president of the board of supervisors, attested with the seal of said district and by the signature of the secretary of the said board.

2. All of said bonds shall be executed and delivered to the treasurer of said district, who shall sell the same in such quantities and at such dates as the board of supervisors may deem necessary to meet the payments for the works and improvements in the district. Said bonds shall not be sold for less than ninety-five cents on the dollar, with accrued interest, shall show on their face the purpose for which they are issued, and shall be payable out of money derived from the aforesaid taxes.

3. A sufficient amount of the drainage tax shall be appropriated by the board of supervisors for the purpose of paying the principal and interest of the said bonds and the same shall, when collected, be preserved in a separate fund for that purpose and no other. All bonds and coupons not paid at maturity shall bear interest at the rate of six percent per annum from maturity until paid, or until sufficient funds have been deposited at the place of payment and the said interest shall be appropriated by the board of supervisors out of the penalties and interest collected on delinquent taxes or any other available funds of the district. Any expense incurred in paying said bonds and interest thereon and a reasonable compensation to the bank or trust company for paying same, shall be paid out of other funds in the hands of the treasurer and collected for the purpose of meeting the expenses of administration.

4. It shall be the duty of said board of supervisors in making the annual tax levy, as heretofore provided, to take into account the maturing bonds and interest on all bonds, and to make ample provisions in advance for the payment thereof. In case the proceeds of the original tax levy made under the provisions of section 242.450 are not sufficient to pay the principal and interest of all bonds issued, then the board of supervisors shall make such additional levy or levies upon benefits assessed as are necessary for this purpose, and under no circumstances shall any tax levies be made that will in any manner or to any extent impair the security of said bonds or the fund available for the payment of the principal and interest of the same.

5. Said treasurer shall, at the time of the receipt by him of said bonds, execute and deliver to the president of the board of supervisors of the said district, a bond with good and sufficient sureties, to be approved by the said board of supervisors, conditioned that he shall account for and pay over as required by law and as ordered to do by said board of supervisors any and all money received by him on the sale of such bonds, or any of them, and that he will only sell and deliver such bonds to the purchaser or purchasers thereof under and according to the terms herein prescribed, and that he will return, duly cancelled, any and all bonds not sold to the board of supervisors when ordered by said board so to do, which said bond shall remain in the custody of the said president of said board of supervisors, who shall produce the same for inspection or for the use as evidence whenever and wherever legally requested so to do.

6. The said treasurer shall promptly report all sales of bonds to the board of supervisors, which board shall, at reasonable times thereafter, prepare and issue warrants in substantially the forms provided in section 242.210 for the payment of the maturing bonds so sold and the interest payments coming due on all bonds sold. Each of said warrants shall specify what bonds and accruing interest it is to pay, and the said treasurer shall place sufficient funds at the place of payment to pay the maturing bonds and coupons when due as well as a reasonable compensation to the bank or trust company for paying same.

7. The successor in office of any such treasurer shall not be entitled to said bonds or the proceeds thereof until he shall have complied with all the foregoing provisions applicable to his predecessor in office.

8. The aforesaid bond of said treasurer, may, if the said board shall so direct, be furnished by a surety or bonding company, which may be approved by said board of supervisors; provided, if it should be deemed more expedient to the board of supervisors, as to money derived from the sale of bonds issued, said board may, by resolution, select some suitable bank or banks or other depositary, as temporary treasurer or treasurers, to hold and disburse said moneys on the orders of the board as the work progresses, until such fund is exhausted or transferred to the treasurer by order of the said board of supervisors.

9. The funds derived from the sale of said bonds or any of them shall be used for the purpose of paying the cost of the drainage works and improvements and such costs, expenses, fees and salaries as may be authorized by law and used for no other purpose.

(RSMo 1939 § 12369)

Prior revisions: 1929 § 10788; 1919 § 4418; 1909 § 5525

CROSS REFERENCES:

Bond issues, proceeds and moneys for interest and sinking fund to be kept separate, 108.180 to 108.230

Funding and refunding bonds authorized, payment thereof, 108.140 to 108.160



Section 242.485 Additional bond issue authorized, when — form of ballot.

Effective 28 Aug 1977

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.485. Additional bond issue authorized, when — form of ballot. — 1. The board of supervisors may, if in their judgment it seems best, issue additional bonds which do not exceed ninety percent of the amount of new taxes levied pursuant to paragraph 2 of section 242.450. The funds derived from the sale of said bonds shall be used only to pay the costs of replacing, repairing, and reconstructing the drainage works and improvements called for and completed pursuant to the plan for reclamation originally adopted by the board of supervisors.

2. The board of supervisors shall issue such additional bonds only if, at a meeting called for such purpose, the issuance of the bonds obtains the approval of the owners of two-thirds of the acreage in the district having benefits assessed against it. The owners of property within the district shall vote at such meeting in the manner provided in sections 242.150 and 242.160.

3. Notice for the meeting referred to in paragraph 2 shall be in substantially the following form:

­

­

4. The secretary shall cause the notice of the meeting to be published once a week for two consecutive weeks in some newspaper published in each county in which lands of the district are situated, the last insertion to be at least ten days before the day of such meeting.

5. The bonds shall be issued in all other respects pursuant to and in accordance with the provisions of section 242.480.

(L. 1977 S.B. 2)



Section 242.490 Levy of maintenance tax — procedure.

Effective 28 Aug 1990

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.490. Levy of maintenance tax — procedure. — 1. To maintain and preserve the ditches, drains, levees or other improvements made pursuant to sections 242.010 to 242.690 and to strengthen, repair and restore the same, when needed, and for the purpose of defraying the current expenses of the district, the board of supervisors may, upon the completion of such improvements and on or before the first day of September in each year thereafter, levy a tax upon each tract or parcel of land and upon corporate property within the district to be known as a "maintenance tax". The maintenance tax shall be apportioned upon the basis of the net assessments of benefits accruing for original construction or subsequently adjusted reassessments, shall not exceed twenty percent thereof in any one year and shall be certified to the collector of the revenue of each county in which lands of the district are situated in the same book in like manner and at the same time as the annual installment tax is certified, but in a separate column, under the heading "maintenance tax".

2. The collector shall demand and collect the maintenance tax and make return thereof and shall receive the same compensation therefor and be liable for the same penalties for failure or neglect so to do as is provided in this section for the annual installment tax, except that after all annual installments of the total tax have become due, and thereafter it is only desired and necessary to levy and collect such maintenance tax, the board of supervisors of such drainage districts may, by resolution, provide that in the tax books containing the maintenance tax, it shall be sufficient if the several governmental lots, forty-acre tracts or other subdivisions of land as they appear in the decree of the circuit court organizing the district, be conveniently combined and described together, if contiguous, according to each ownership, and the names of the owners thereof as they may appear in the deed records, may be used in such tax book, and the certificate thereof, as provided by section 242.460 may conform thereto. The amount of the maintenance tax levied against such combined tracts shall be the same as the aggregate of the tax if levied against each separate tract and errors in the combined descriptions of such lands or in the names of the owners thereof, or in the amount of such maintenance tax as they appear in such book, shall not affect the validity of such tax or the lien thereof, and any such errors may at any time be corrected by resolution of the board of supervisors of such drainage district.

(RSMo 1939 § 12370, A.L. 1990 S.B. 777)

Prior revisions: 1929 § 10789; 1919 § 4419



Section 242.492 Processing fee authorized for certain assessed tracts, amount.

Effective 28 Aug 2006

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.492. Processing fee authorized for certain assessed tracts, amount. — In addition to any maintenance tax imposed under section 242.490, the board of supervisors may set an annual processing fee for assessed tracts when the board determines that the costs of preparation and processing of the district's maintenance tax statement for such tracts exceed the amount of tax imposed. The amount of the fee shall be determined by the board of supervisors at the meeting in which the board sets the maintenance tax under section 242.490. Such fee shall be used solely to reimburse the district for the costs associated with processing annual maintenance statements.

(L. 2006 S.B. 1002)



Section 242.500 Petition for reassessment of benefits — appointment of commissioners.

Effective 28 Aug 2008

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.500. Petition for reassessment of benefits — appointment of commissioners. — 1. Whenever the board of supervisors of any district in existence as of August 28, 2008, or organized under this chapter after August 28, 2008, on behalf of the district, or the owners of twenty-five percent or more of the acreage of the lands in the district shall file a petition with the circuit clerk in whose office the articles of association were filed, stating that there has been a material change in the values of all or some of the property in the district since the last previous assessment of benefits or readjustment of the assessment of benefits and praying for a readjustment of the assessment of benefits of the property identified in the petition for the purpose of making a more equitable basis for the levy of the maintenance tax or for the purpose of levying a new tax to pay the costs of the completion of the proposed works and improvements as shown in the supplemental plan for reclamation adopted by the board of supervisors pursuant to section 242.230, or for both of the aforesaid purposes, the circuit clerk shall give notice of the filing and hearing of the petition in the manner and for the time provided for in section 242.030. The notice may be in the following form:

­

­

­­

­

2. Thereupon the court shall appoint three commissioners, possessing the qualifications of commissioners appointed under section 242.240 to make such readjustment of assessments in the manner provided in section 242.260 with respect to the lands identified in the petition and the commissioners shall make their report, and the same proceedings shall be had thereon, as nearly as may be, as are herein provided for the assessment of benefits accruing for original construction; provided, that in making the readjustment of the assessment of benefits, the commissioners shall not be limited to the aggregate amount of the original or any readjustment of the assessment of benefits, and may assess the amount of benefits that will accrue from carrying out and putting into effect such supplemental plan for reclamation adopted by the board of supervisors pursuant to section 242.230. After the making of such readjustment, the limitation of twenty percent of the annual maintenance tax which may be levied shall apply to the amount of benefits as readjusted, and the limitation of the tax which may be levied for payment of the costs of the completion of the proposed works and improvements as shown in the aforesaid supplemental plan for reclamation shall apply to the amount of the benefits as readjusted. There shall be no such readjustment of benefits oftener than once in a year. The list of lands, and other property, with the readjusted assessed benefits and the decree and judgment of the court, shall be filed in the office of the county recorder as provided in section 242.280.

(RSMo 1939 § 12371, A.L. 1977 S.B. 2, A.L. 1978 H.B. 1634, A.L. 1985 H.B. 378, A.L. 1990 S.B. 777, A.L. 2008 S.B. 939)

Prior revisions: 1929 § 10709; 1919 § 4420



Section 242.502 Supervisors to levy tax on readjusted benefits — levy, how determined.

Effective 28 Aug 1977

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.502. Supervisors to levy tax on readjusted benefits — levy, how determined. — 1. If the board of supervisors deem it necessary, the board shall, without unnecessary delay, levy a tax of such portion of said readjusted assessed benefits on all lands, railroad and other property in the district to which benefits have been assessed, as may be found necessary by the board of supervisors to pay the costs of the completion of the proposed works and improvements as shown in the supplemental plan for reclamation adopted by the board of supervisors pursuant to section 242.230 and in carrying out the objects of said district, and plus ten percent of said total amount for emergencies. The tax levied pursuant to this section shall be apportioned to and be levied on each tract of land or property in said district in proportion to the readjusted assessed benefits, provided that the amount of such tax levied pursuant to this section, when added to any taxes previously levied and remaining unpaid at the time of the levy provided for in this section, shall not exceed the total amount of the readjusted assessed benefits.

2. The tax shall be levied in the manner provided in sections 242.450 and 242.460.

(L. 1977 S.B. 2)



Section 242.504 Supervisors may issue bonds, limitation on.

Effective 28 Aug 1977

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.504. Supervisors may issue bonds, limitation on. — 1. The board of supervisors may, if in their judgment it seems best, issue bonds which, when added to the bonded indebtedness then outstanding, do not exceed ninety percent of the total amount of taxes levied pursuant to section 242.502. The funds derived from the sale of said bonds shall be used to pay the costs of drainage works and improvements as shown in the supplemental plan for reclamation adopted by the board of supervisors pursuant to section 242.230 and to refund outstanding protested warrants.

2. The bonds shall be issued pursuant to and in accordance with the provisions of section 242.480.

(L. 1977 S.B. 2)



Section 242.506 Supervisors may levy new tax — procedure.

Effective 28 Aug 1977

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.506. Supervisors may levy new tax — procedure. — 1. Notwithstanding the limitations of sections 242.280 and 242.290 or any tax levy limitation contained in this chapter, the board of supervisors, having levied a tax pursuant to section 242.502, may levy a new tax and, if necessary, issue additional bonds whenever it is found necessary by the board of supervisors to pay the cost of replacing, repairing and reconstructing the drainage works and improvements called for and completed pursuant to the supplemental plan for reclamation adopted by the board of supervisors. Any tax levied pursuant to this section shall be apportioned to and levied on each tract of land or property in said district in proportion to the readjusted assessed benefits. The tax authorized by this section shall be levied in the manner provided by sections 242.450 and 242.460.

2. The additional bonds authorized in paragraph 1 of this section shall be issued pursuant to and in accordance with the provisions of sections 242.480 and 242.485, provided that the additional bonds do not exceed ninety percent of the amount of new taxes levied pursuant to this section.

(L. 1977 S.B. 2)



Section 242.510 Districts organized prior to April 8, 1905 — tax levy.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.510. Districts organized prior to April 8, 1905 — tax levy. — In all cases where drainage districts have been organized under proceedings in any circuit court of the state, prior to April 8, 1905, the board of supervisors, instead of having commissioners appointed to assess benefits or damages, may, for the purpose of constructing drainage works in their district, as well as for purpose of maintaining and keeping same in repair, and for paying principal and interest upon bonds, if any are issued, levy each year, so long as necessary, a level rate of taxation, not exceeding one dollar in any one year, upon each acre of the lands in said district, and which levy shall be made and certified by such board to the collector of revenue of the proper county not later than the first day of September of each year, and which shall by the clerk be extended upon the tax books of the county for that year and collected by the collector in the same manner as other taxes.

(RSMo 1939 § 12386)

Prior revisions: 1929 § 10805; 1919 § 4435; 1909 § 5535



Section 242.520 Districts organized prior to April 8, 1905 — limitation on indebtedness.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.520. Districts organized prior to April 8, 1905 — limitation on indebtedness. — 1. In drainage districts so making level assessments, the board of supervisors thereof may, with the consent of the owners of not less than three-fifths of the lands embraced in such districts, given at an election held in the district for that purpose, upon a notice, the same as required for the election of supervisors, for the purpose of constructing new works or of repairing or extending old ones, as well as for making surveys and acquiring rights-of-way, borrow upon the credit of the district a sum or sums the principal of which shall at no time exceed six dollars for each acre in the district. In voting at such an election, or at any election by the landowners, any landowner, not present, may vote by written proxy.

2. Loans negotiated under this section shall not run longer than twenty years nor bear more than six percent semiannual interest, nor shall the bonds be sold for less than ninety cents on the dollar clear to the district. Upon negotiating any such loan, it shall be the duty of the board of supervisors to make a levy of such sum, not exceeding fifty cents per acre in any one year, as will be sufficient to pay the principal and interest on such bonds as they mature.

(RSMo 1939 § 12387)

Prior revisions: 1929 § 10806; 1919 § 4436; 1909 § 5536



Section 242.530 Districts formed prior to April 8, 1905, may proceed as heretofore.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.530. Districts formed prior to April 8, 1905, may proceed as heretofore. — Nothing contained in sections 242.510 and 242.520 shall be construed as preventing the board of supervisors and other officers of any drainage district formed prior to April 8, 1905, from proceeding under the act to which this is amendatory, and to that end they may prepare and file revised topographical surveys and plans of drainage for their district, such revised surveys and plans to embrace and use as far as practicable those already made.

(RSMo 1939 § 12388)

Prior revisions: 1929 § 10807; 1919 § 4437; 1909 § 5537



Section 242.540 Collection of drainage tax.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.540. Collection of drainage tax. — 1. It shall be the duty of the collector of revenue of each county in which lands or other property of any drainage district organized under sections 242.010 to 242.690 are situate to receive the drainage tax book each year, and he is hereby empowered and it shall be his duty to promptly and faithfully collect the tax therein set out and to exercise all due diligence in so doing. He is further directed and ordered to demand and collect such taxes at the same time that he demands and collects state and county taxes due on the same lands and other properties. Where any tract or part thereof has been divided and sold or transferred, the collector shall receive taxes on any part of any tract, piece or parcel of land or other property, charged with such taxes and give his receipt accordingly. The above and foregoing drainage tax book shall be the warrant and authority of the collector for making such demand and collection.

2. The said collector shall make due return of all drainage tax books each year to the secretary of the board of supervisors of the aforesaid drainage district, and shall pay over and account for all moneys collected thereon each year to the treasurer of said district at the same time when he pays over state and county taxes. Said collector shall in said drainage tax book, verify by affidavit his said return.

3. The said secretary shall each year, within ten days after the return of said collector is delivered to him, prepare and certify to said collector a drainage back tax book containing the list of lands and other property so returned by said collector as delinquent, deliver the same to him and take his receipt therefor, and said collector shall proceed to collect such delinquent drainage taxes and demand payment therefor in the same manner as herein provided for the collection of current drainage taxes.

4. Before receiving the aforesaid drainage tax book the collector of each county in which lands or other property of the drainage district are located shall execute to the board of supervisors of the district a bond with at least two good and sufficient sureties in a sum that is equal to the probable amount of any annual installment of said tax to be collected by him during any one year, conditioned that said collector shall pay over and account for all taxes so collected by him according to law. Said bond after approval by said board of supervisors shall be deposited with the secretary of the board of supervisors, who shall be custodian thereof and who shall produce same for inspection and use as evidence whenever and wherever lawfully requested to do.

(RSMo 1939 § 12342)

Prior revisions: 1929 § 10761; 1919 § 4396; 1909 § 5520



Section 242.550 Collector — failure to pay tax, penalty.

Effective 28 Aug 1961

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.550. Collector — failure to pay tax, penalty. — If any county collector of the revenues refuses, fails or neglects to make prompt payment of the tax or any part thereof collected under sections 242.010 to 242.690 to the secretary, then he shall pay a penalty of ten percent on the amount of his delinquency. The penalty shall at once become due and payable and both he and his securities shall be liable therefor on his bond.

(RSMo 1939 § 12344, A.L. 1955 p. 605, A.L. 1961 p. 444)

Prior revisions: 1929 § 10763; 1919 § 4398; 1909 § 5521



Section 242.560 Current and delinquent taxes — collection — procedure.

Effective 28 Aug 2005

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.560. Current and delinquent taxes — collection — procedure. — 1. In counties where the provisions of chapter 65 are, or may hereafter be in force, the secretary of the board of supervisors shall extend all drainage taxes under the provisions of sections 242.010 to 242.690 on separate tax books for the respective townships in which such lands are situate, and such tax books shall be certified to the collector-treasurer at the same time and in the same manner as provided for county collectors.

2. Such taxes shall be collected by such collector-treasurer at the same time and in the same manner as state and county taxes are collected, and each collector-treasurer shall give bond, have the same authority to collect such taxes, receive the same compensation therefor and pay over such taxes to the secretary of board of supervisors, as provided for county collectors under said sections, and shall be subject to the same penalties and liabilities. Such collector-treasurer shall make due return of such tax books under oath in the same manner as required of county collectors.

3. The delinquent drainage taxes shall be certified by the secretary of the board of supervisors to the county collector-treasurer of delinquent taxes, who shall collect such delinquent drainage taxes at the same time and in the same manner as is herein provided for the collection of the delinquent drainage taxes in counties not under the provisions of chapter 65. The said collector-treasurer of delinquent taxes shall give bond, have the same authority to collect such taxes, receive the same compensation therefor and pay over the said taxes to the treasurer of the drainage district as is provided for county collectors under sections 242.010 to 242.690, and shall be subject to the same penalties and liabilities.

4. All township drainage tax books, and the return of the collectors of such books, shall be taken as prima facie evidence in all courts of all matters therein contained, and that the delinquent tax shown in such books was properly levied and extended against such lands and remains unpaid. The lien of such tax shall be enforced and suits to collect such delinquent tax shall be instituted and prosecuted in the same manner provided by said sections, except such suits shall be instituted by the drainage district on tax bills duly made out and certified by the county collector-treasurer of delinquent taxes.

(RSMo 1939 § 12377, A.L. 2005 H.B. 58 merged with S.B. 210)

Prior revisions: 1929 § 10796; 1919 § 4426



Section 242.570 Payment of drainage tax — procedure.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.570. Payment of drainage tax — procedure. — 1. Any person or corporation, copartnership or other parties owning lands and other property assessed for the construction of any ditch or other improvement under the provisions of sections 242.010 to 242.690, shall have the privilege of paying such tax assessment to the treasurer of the board of supervisors at any time on or before a date to be fixed by the board of supervisors and the amount to be paid shall be the full amount of the tax levied, less any amount added thereto to meet interest.

2. When such tax assessment has been paid, the secretary of the board shall enter upon the drainage tax record opposite each tract for which payment is made the words "paid in full", and such tax assessment shall be deemed satisfied, and the secretary of the board of supervisors shall also make or cause to be made the same entry opposite each tract for which payment is made in the table included in the certificate filed in the office of the recorder of deeds, under the provisions of section 242.590.

(RSMo 1939 § 12378)

Prior revisions: 1929 § 10797; 1919 § 4427



Section 242.580 Drainage tax, when delinquent — penalty.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.580. Drainage tax, when delinquent — penalty. — All taxes provided for in sections 242.010 to 242.690 remaining unpaid after December thirty-first of the year for which said taxes were levied shall become delinquent and bear a penalty of one percent per month on the amount of said taxes from date of delinquency until paid. In computing said penalty each fractional part of a month shall be counted as a full month.

(RSMo 1939 § 12343)

Prior revisions: 1929 § 10762; 1919 § 4397



Section 242.590 Drainage tax to constitute a lien — certification of drainage tax record.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.590. Drainage tax to constitute a lien — certification of drainage tax record. — 1. All drainage taxes provided for in sections 242.010 to 242.690, together with all penalties for default in payment of the same, all costs in collecting the same, including a reasonable attorney's fee, to be fixed by the court and taxed as costs in the action brought to enforce payment, shall, from date of filing the certificate herein described in the office of the recorder of deeds for the county wherein the lands and properties are situate, until paid, constitute a lien, to which only the lien of the state for general state, county, school and road taxes shall be paramount, upon all the lands and other property against which such taxes shall be levied as is provided in said sections. Such lien shall be evidenced by a certificate substantially in the following form, to wit:

­

­

2. The certificate and tables specified in this section shall be prepared in a well-bound book and filed in the office of each of the recorders of the counties having lands in said district as the same may affect the land or other property in his county, where the same shall become a permanent record of the office. The said book or books shall be prepared by the secretary of the board of supervisors at the expense of the drainage district, shall be designated as the "Drainage Tax Record", and each recorder shall receive a fee of one dollar for filing said book and preserving the same.

(RSMo 1939 § 12345)

Prior revisions: 1929 § 10764; 1919 § 4399; 1909 § 5523



Section 242.600 Suits for taxes — evidence — procedure.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.600. Suits for taxes — evidence — procedure. — 1. The drainage tax book of the district, as returned by the collector of the revenue to the secretary of the board of supervisors of the drainage district, shall be prima facie evidence in all courts of all matters therein contained.

2. The liens established and declared in the preceding sections may and shall be enforced by an action on delinquent tax bills, made and certified by the county collector, which action shall be instituted in the circuit court without regard to the amount of the claim within six months after December thirty-first of the year for which said taxes were levied. The suit shall be brought in the corporate name of the district by its attorney against the land or lands, property or properties, on which such drainage tax has not been paid. The suit shall be brought in the county in which the property is situate, except when the tract or property sued upon be in more than one county, in which event the suit may be brought on the whole tract, parcel or property, in any county in which any portion thereof may be situate. The pleadings, process, proceedings, practice and sales, in cases arising under sections 242.010 to 242.690, shall, except as herein provided, be the same as in an action for the enforcement of the state's lien for delinquent general taxes upon real estate.

3. All sales of lands made under this section shall be by the sheriff, as is now provided under the general revenue law. All sheriff's deeds executed and delivered pursuant to said sections shall have the same probative force as deeds executed under judgments for delinquent general state taxes and in actions instituted under said sections the same abbreviations shall be allowed and the aforesaid drainage tax book shall have the same probative effect as the back tax bill has in actions for the enforcement of the state's lien for general taxes upon real estate. The title acquired through any sale of lands or other property under the aforesaid proceedings shall be subject to the lien of all subsequent annual installments of drainage tax.

4. In all suits for the collection of delinquent taxes, the judgment for said delinquent taxes and penalty shall also include all costs of suit and a reasonable attorney's fee to be fixed by the court, recoverable the same as the delinquent tax and in the same suit. The proceeds of sales made under and by virtue of said sections shall be paid at once to the aforesaid treasurer and shall be accounted for by him the same as the drainage taxes.

(RSMo 1939 § 12346)

Prior revisions: 1929 § 10765; 1919 § 4400; 1909 § 5524

(1955) Where acts of board in levying tax were acts of de facto officers, the validity of such acts may not be questioned in action to collect tax on ground supervisors were not legally elected. Ft. Osage Dr. Dist. v. Jackson Co. (Mo.), 275 S.W.2d 326.

(1955) Land tax collection law held not applicable to action by drainage district to collect tax from county. Ft. Osage Drainage District v. Jackson County (Mo.), 275 S.W.2d 326.

(1955) District could maintain common law action to recover drainage tax from county chargeable with maintenance of public highways. Ft. Osage Drainage Dist. v. Jackson County (Mo.), 275 S.W.2d 326

(1958) District in its corporate capacity, rather than county collector, held proper party to action to collect drainage maintenance tax and its attorney was entitled to an allowance of a fee. Fort Osage Drainage Dist. of Jackson Co. v. Foley (A.), 319 S.W.2d 687.



Section 242.610 Action instituted against whom — notice filed, effect.

Effective 28 Aug 1941

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.610. Action instituted against whom — notice filed, effect. — 1. Whenever any drainage or levee district heretofore or hereafter organized or reorganized and existing under any of the drainage or levee laws of the state of Missouri, shall hereafter institute an action, in the manner now provided by law, to enforce the collection of unpaid delinquent annual assessments levied by it, such district shall cause said action to be instituted against the last record owner or owners of the land against which the delinquent assessments sued for were levied, as shown by the records in the recorder's office of the county in which the land is located and shall also join as parties defendant the trustee and beneficiaries shown by all recorded deeds of trust, mortgages or vendors' liens, which create a lien on the land involved in any such suit that may be instituted and no other parties shall be necessary or required, except as herein provided.

2. On the same day that any such action shall be filed for and in behalf of any such district, its attorney, so filing such action, shall also file in the recorder's office of the county where such land is located, a written notice, verified by him showing in tabulated form, the docket number of each of the respective suits that may be filed in the office of the clerk of the circuit court, the name of the plaintiff district, the names of all defendants in each suit filed, a description of the land included in each suit, the years in which the delinquent assessments were levied and the amount then due on each parcel of land described in said notice, when such suit was filed. Such notice shall be filed by the recorder and recorded by him in a well-bound book as other instruments are recorded in his office. The recorder shall be entitled to a fee of one dollar for filing and recording such notice, to be paid by district filing same. Such notice, when so filed, shall constitute due and proper notice to all parties, except those required to be made parties defendant as herein provided, then having or asserting, or who may subsequently acquire or assert any right, title, claim or interest in and to said land, of the filing of said suit to enforce the collection of said special assessments, irrespective of whether any such parties then hold unrecorded conveyances affecting the title to the land included in such suit, including an assignment of any note secured by deed of trust, mortgage or vendors' lien on the said land, or whether they have acquired by conveyances some such right, title, claim and interest in and to said land, or an assignment of any note secured by deed of trust, mortgage or vendors' lien on said land, subsequent to the filing of said notice.

3. If anyone shall, at the time of filing such suit and notice, hold an unrecorded instrument or conveyance affecting the title to the land included in such suit or if anyone shall acquire any such right, title, claim or interest in and to said land so included in any such suit, after the filing of said suit and notice, or if anyone shall become the assignee of notes secured by deeds of trust, mortgages or vendors' liens on the land included in any such suit, each of them shall have the right and it shall be their duty to intervene as parties defendant in any such suit so filed on or before the first day of the return term of the summons issued when said suit is filed, and make defense to said suit, if they so desire. Upon their failure so to do, they shall be bound by any judgment that may be rendered by the court in any said suit just as though they had been joined as defendants and served with process therein and their interest, if any, along with the interest of all named defendants in and to said land shall, if judgment be rendered for plaintiff, be sold on execution in the manner now provided by law and all the right, title, claim and interest of all parties in and to said land, shall pass to and be acquired by the purchaser of said land at the execution sale based upon the judgment obtained in said suit, unless said delinquent assessments so sued for shall have been previously paid.

(L. 1941 p. 351 § 1)



Section 242.620 Protection of drainage district lien.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.620. Protection of drainage district lien. — 1. To protect said lien of said drainage taxes upon the lands and other property against which said taxes shall be levied, in any case where delinquent lands are offered for sale for such delinquent taxes, and the amount of the tax due, together with interest, cost, and penalties is not bid for the same, the board of supervisors shall have authority to bid or cause to be bid, not to exceed the whole amount due thereon, as aforesaid, in the name of the drainage district, and in case such bid is the highest bid, the sheriff shall sell and convey such lands to such drainage district, and such lands shall thereupon become the property of the drainage district, and may be held, disposed of, and conveyed by the board of supervisors at such price and on such terms, as in the discretion of the board of supervisors may be to the best interest of the district.

2. If such lands, or other property, are sold by the board of supervisors the purchasers thereof shall take the same subject to all said drainage taxes thereafter becoming due, the same as all other lands and other property in the district.

3. The board of supervisors shall also have authority to protect the lien of the drainage district for drainage taxes by paying the general, state, county, school and road taxes, and in case the lien of the state for such general, state, county, school and road taxes is foreclosed, and the land, or other property, sold for such general taxes, and the said drainage district is not made a party to the proceedings foreclosing the said lien for such general taxes, the said board of supervisors shall be authorized at any time within one year after said sale to redeem such lands, by paying not to exceed the whole amount of such taxes, together with penalties and costs accrued thereon.

(RSMo 1939 § 12347)

Prior revision: 1929 § 10766

CROSS REFERENCE:

Delinquent taxes, drainage district may redeem lands, when, 140.380



Section 242.630 Unpaid warrants to draw interest.

Effective 28 Aug 1985

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.630. Unpaid warrants to draw interest. — Any warrant issued under sections 242.010 to 242.690 that is not paid when presented to the treasurer of the board of supervisors of the district, because of lack of funds in the treasury, such fact shall be endorsed on the back of such warrant, and such warrant shall draw interest thereafter at a rate of not more than twelve percent per annum, until such time as there is any money on hand to pay the amount of the warrant and the interest then accumulated, but no interest shall be allowed on warrants after such time when sufficient funds are in the treasury to pay the endorsed warrants and interest.

(RSMo 1939 § 12356, A.L. 1985 H.B. 378)

Prior revisions: 1929 § 10775; 1919 § 4408; 1909 § 5532



Section 242.640 Surety bonds payable to district.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.640. Surety bonds payable to district. — All surety bonds required to be given by sections 242.010 to 242.690 shall be made payable to the district by its corporate name, in which name all suits shall be instituted and prosecuted. All penalties herein named shall be payable to and recoverable by said district. All bonds required by said sections shall cover defaults of deputies, clerks or assistants of the officers appointing them.

(RSMo 1939 § 12357)

Prior revisions: 1929 § 10776; 1919 § 4409; 1909 § 5522



Section 242.650 Change of venue limitation.

Effective 02 Jan 1979, see footnote

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.650. Change of venue limitation. — 1. No change of venue shall be allowed in any of the proceedings had under the provisions of sections 242.010 to 242.690, except where the judge of the court in which the articles of association have been filed shall be disqualified for any of the reasons stated in the statute of this state relating to the change of venue in civil cases.

2. If the judge of such court is disqualified or is charged by any person interested in the formation of said district with being disqualified for any of the reasons stated in the statutes, it shall be the duty of said judge to cause another judge to be transferred or assigned to hear the cause in the same manner as other civil cases. Such judge shall retain jurisdiction in such reclamation proceedings only until the disqualification of the regular judge of the circuit court shall have been removed.

(RSMo 1939 § 12358, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 10777; 1919 § 4410

Effective 1-2-79



Section 242.660 Action not to abate by reason of death of party.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.660. Action not to abate by reason of death of party. — No action under sections 242.010 to 242.690 shall abate by reason of the death or disability of any party to any proceeding, but upon suggestion of such death or disability the cause shall be immediately revived in the name of the heirs, devisees or their legal representatives, and summons shall be served on such heirs, devisees and legal representatives at least five days before the day set for hearing the cause, and said summons may be served in vacation or term time; if the heirs, devisees or legal representatives of the deceased party are nonresidents, notice by publication shall be given them in a manner and for the time provided for in section 242.360, and the cause shall then proceed in all respects as in case of the original parties being in court.

(RSMo 1939 § 12359)

Prior revisions: 1929 § 10778; 1919 § 4411; 1909 § 5502



Section 242.670 Limited appeal from assessments.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.670. Limited appeal from assessments. — No appeal from any action of the circuit court had under sections 242.010 to 242.690 shall be permitted to act as supersedeas or to delay any action or the prosecution of any work begun under the provisions of this law.

(RSMo 1939 § 12360)

Prior revisions: 1929 § 10779; 1919 § 4412



Section 242.680 Existing rights not affected by sections 242.010 to 242.690.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.680. Existing rights not affected by sections 242.010 to 242.690. — Where proceedings have been begun under the provisions of the sections repealed by the act of April 8, 1905, they may be proceeded with and completed under the provisions of sections 242.010 to 242.690; provided, that all liens, remedies and processes for the collection of taxes provided for in said sections, shall, so far as applicable, be available for the collection of taxes levied and bonds issued under the sections thereby repealed; provided further, that in all cases where drainage districts have been incorporated under the said sections repealed and the work of drainage has been commenced or completed, in whole or in part, no rights or obligations incurred by district or individual shall be nullified, invalidated or for naught held.

(RSMo 1939 § 12385)

Prior revisions: 1929 § 10804; 1919 § 4434; 1909 § 5534



Section 242.690 Prior remedies not impaired by sections 242.010 to 242.690.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.690. Prior remedies not impaired by sections 242.010 to 242.690. — 1. The repeal of article 1 of chapter 41, RSMo 1909 and the repeal of an act amending and adding to said article 1, enacted in 1911 and found on pages 205 to 222 of the laws of Missouri of 1911, shall not have the effect of suspending, abating, abridging, impairing, vitiating or nullifying any right, power, remedy or lien heretofore given, created or conferred upon any drainage district heretofore organized or in process of organization at the time of passage of sections 242.010 to 242.690, under any law of this state, but all such rights, powers, remedies and liens are hereby directly preserved to all such drainage districts; nor shall the repealing of said article 1 as amended and added to by the 46th general assembly in 1911 have the effect of suspending, abridging, abating or nullifying any proceeding or proceedings now pending in any court of this state or of the United States; nor shall the repealing of existing laws have the effect of impairing, invalidating, discharging, changing, modifying or destroying any obligation, contract or undertaking, entered into by, or with any drainage district now organized and existing under any law in this state, but all such obligations, contracts and undertakings so entered into, shall be and remain inviolate.

2. All rights, powers, liens and remedies now existing in behalf of any drainage district of this state, may be enforced and made available in the manner and by the means and mode now provided by law, or such rights, powers, liens and remedies may be enforced and made available under the provisions of said sections, if applicable, at the election of the drainage district. Sections 242.010 to 242.690 are hereby declared to be remedial in character and purpose, and shall be liberally construed by the courts in carrying out this legislative intent and purpose.

(RSMo 1939 § 12389)

Prior revisions: 1929 § 10808; 1919 § 4438



Section 242.692 Major district and minor district defined.

Effective 28 Aug 1961

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.692. Major district and minor district defined. — The drainage district organized or reorganized under the provisions of sections 242.010 to 242.690, which desires to annex itself to another drainage district also so organized, either for outlet or other purposes, including having the petitioning district become a part of the district to which the petition is addressed shall be hereinafter referred to as the "minor district". The drainage district to which petition is addressed shall hereinafter be known as the "major district".

(L. 1961 p. 444 § 1)



Section 242.694 Petition for annexation by minor district — service.

Effective 28 Aug 1961

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.694. Petition for annexation by minor district — service. — The board of supervisors of any minor district may in behalf of said district and the landowners therein, file a petition praying to be annexed to a major drainage district organized under the same provisions of law, provided the major and the minor district either have a common outlet, or the major district does have an outlet for the minor district or they furnish same; the petition shall be headed in the name of the minor district and addressed to the major district and shall set out in plain language the desire of the minor district to be annexed to the major district; it shall state that the boundaries, owners of lands and other property in the minor district to be as set out in the organization and records of the minor district, and praying to be annexed to the major district. Said petition is to be filed in the office of the circuit clerk of the circuit court incorporating the major district, and the clerk shall cause a certified copy of said petition to be served upon the secretary of the major district at the office of the major district, wherever located.

(L. 1961 p. 444 § 2)



Section 242.696 Acceptance or rejection of petition — notice — objections, hearing, decree — transfer of records and property.

Effective 28 Aug 1961

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.696. Acceptance or rejection of petition — notice — objections, hearing, decree — transfer of records and property. — 1. The board of supervisors of the major district shall, within ninety days after the service of a certified copy of petition upon the secretary of the major district at its office, by order of its board either agree to accept the petitioning district or to reject same under the provisions of sections 242.692 to 242.699. In either event, a certified copy of its action shall be filed by its secretary in the office of the clerk of the circuit court in which the petition is pending within twenty days after the board action.

2. In the event the action of the major district shall be to agree and accept the petition to annex minor district to major district, the clerk of the circuit court shall give notice of the filing of the petition and the acceptance thereof by causing publication to be made once a week for four consecutive weeks in some newspaper published in each county in which any lands or property within the boundaries of the minor district shall be situate. Such notice need not contain the names of the owners of the lands and property, or descriptions of the tracts of land owned and property affected in the minor district, but it will be sufficient to describe the owners and lands as being all the owners of the lands and property embraced in the boundaries of the minor district petitioning; the notice shall also state the purpose of the petition by the minor district to the major district is to annex to the major district the minor district and that the petitioning minor district lands and property and owners will become a part of the major district which assumes all liabilities, and that the major district accepts the benefit assessments of the minor district as a basis of assessment of taxes thereafter, and in cases of overlaps of the districts, the combined benefits shall be added on each tract of land or property and the combined assessments of the minor and the major districts shall be the true benefit assessment for tax purposes hereafter; and if the petition is granted, the minor district shall become a part of the major district and the minor district shall cease to be as an organization. That any owner of land or other property against which benefits are assessed lying within the boundaries of the minor district petitioning to be annexed shall have the right to file objections in the office of the said circuit clerk within fifteen days but not after the last publication of notice which said date of filing objection shall be stated in said notice.

3. Objections so filed shall set out why petition should not be granted. Such objections shall be limited to a denial of the statements in the petition and should be heard and determined by the court as early and speedily as possible, at either a regular, adjourned or special term, and the court shall set such motions down for hearing at the earliest possible time, not later than fifteen days after the time for filing same expires, and hear same speedily. If the court finds the statements in the petition and in the agreement and acceptance to be true, after due hearing, the said court shall by its judgment and decree annex the minor district to the major district reciting the facts in its judgment consistent with sections 242.692 to 242.699.

4. Upon rendition of the decree the clerk of the court shall cause a certified copy of the judgment and decree of the court to be served upon the secretary or any other officer of the minor district. The board of supervisors and its officers of the minor district shall thereupon proceed to deliver to the secretary of the board of the major district all of its books, records and supplies it has on hand, and the treasurer of said minor district shall forthwith deliver to the treasurer of the major district all of the moneys and property in his hands and charged up to him, taking the receipt of the secretary of the major district therefor, which shall terminate the existence of the minor district.

(L. 1961 p. 444 §§ 3 to 6)



Section 242.698 Appeal.

Effective 28 Aug 1961

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.698. Appeal. — Any owner of lands or other property in the minor district shall have the right to appeal the finding or decree of the court annexing minor district to major district, said appeal to be prosecuted in the same manner as provided for appeals under the civil code.

(L. 1961 p. 444 § 7)



Section 242.699 Construction — applicability.

Effective 28 Aug 1961

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.699. Construction — applicability. — The provisions herein contained are declared to be remedial in character, shall be liberally construed by the courts promptly and shall apply to districts already organized, in process of reorganization or to be hereafter organized or reorganized by circuit courts of this state.

(L. 1961 p. 444 § 8)



Section 242.700 Drainage district may be formed on land containing mineral deposits.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.700. Drainage district may be formed on land containing mineral deposits. — The owners of a majority of the acreage in any contiguous body of lands or of lands having a common drainage, certified by the state geologist of this state to contain or probably contain valuable mineral deposits, situate in one or more counties of this state, may form a drainage district for the purpose of having such lands drained for mining purposes, and for that purpose they may make and sign articles of association and be incorporated and be and become a body corporate in all respects and in the same manner as is now provided for the organization, incorporation and government of associations for the drainage of swamps, etc., lands under sections 242.010 to 242.690, with all rights, powers, duties and obligations of drainage districts organized under said sections except as herein otherwise provided.

(RSMo 1939 § 12390)



Section 242.710 Reclamation of mineralized lands.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.710. Reclamation of mineralized lands. — In order more effectively to promote the drainage and reclamation of mineralized lands now organized or which may hereafter be organized hereunder, such districts shall have the power to purchase, construct, own or lease and operate a plant or plants for the pumping of water from the underground areas of such lands, and a custom concentrating plant or plants for crushing and cleaning ores and minerals; to prescribe, regulate and collect taxes or charges for the pumping of water and for the crushing and cleaning of such ores and minerals, and to acquire by lease, purchase, donation or condemnation, the necessary lands upon which to construct such pumping station or pumping stations, plant or plants, and rights-of-way and easements for the construction and maintenance of roads, railroads or other ways to and from such station or stations, plant or plants, including rights-of-way and easements for the flowage, impounding or disposal of water.

(RSMo 1939 § 12391)



Section 242.720 Survey and reclamation plan — how made — exceptions.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.720. Survey and reclamation plan — how made — exceptions. — 1. The chief engineer appointed by the board of supervisors of any mine drainage district, as provided in section 242.220, shall make a survey of the lands, both surface and underground, within the district, and of all mineralized lands adjacent thereto that may or will be benefitted by such system of drainage, and report thereon in writing to the board of supervisors, with maps and profiles of such survey, showing the shafts, drifts, drill holes, underground excavations and underground watercourses, with plans for draining, dewatering and reclaiming such lands for mining purposes, together with designs and plans for the construction of a custom concentrating plant or plants and all necessary facilities in connection therewith, including also an estimate of the amount of ores and minerals available for mining from such lands upon completion and execution of such plans. Such report, or any modification thereof approved by the chief engineer shall be adopted by the board of supervisors as the plan for reclamation as provided in section 242.230.

2. On the filing and adoption of the plan for reclamation, the board of supervisors shall, by resolution, provide for the levy and collection of the taxes and charges hereinbefore and hereinafter provided for, including provisions for the increase thereof as provided for in section 242.740, and shall give notice thereof by causing such resolution to be published once a week for two consecutive weeks in some newspaper published in each county in which the said district or any part thereof may be located.

3. Any owner of land within the district or adjacent thereto that may or will be benefitted by such plan for reclamation may, within ten days following the last day of publication of said notice, file with the secretary of the board of supervisors, exceptions to such tax levies or charges.

4. Thereupon the board of supervisors shall, within five days after the filing of such exceptions, hear and determine the same, and in case any such landowner is not satisfied with the determination of such exceptions by such board, he may file his exceptions in the form of a petition in the circuit court by which the district was organized, and such court shall hear and determine the same as provided in section 242.280.

5. The chief engineer shall keep a complete record of the drainage of said district and the lands affected thereby and of the operation of such concentrating plant or plants, and shall file a written report thereon from time to time as may be requested by the board of supervisors, but at least once each year.

(RSMo 1939 § 12392)



Section 242.730 Pumping tax — levy, collection and use — contracts with landowners.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.730. Pumping tax — levy, collection and use — contracts with landowners. — 1. The board of supervisors shall, in the resolution herein provided for, levy and provide for the collection of a pumping tax, in the form of a royalty on the mineral concentrates produced from the lands affected by such plan for reclamation, not exceeding, however, two percent of the gross sale value of such mineral concentrates, and a tax or charge for the crushing and cleaning of ores and minerals by or through the concentrating plant or plants operated or to be operated by the district, such milling tax or charge shall be fixed by the board of supervisors at a stated rate per ton of such ores and minerals so crushed and cleaned and, when added to the proceeds of the aforesaid pumping tax, shall be sufficient to produce the sum or sums required to pay interest on the bonded indebtedness of the district at any time outstanding, to pay maturing bonds of the district according to the terms and tenor thereof, to pay the operating expenses of the district and to provide an adequate reserve fund for maintenance, depreciation and contingencies.

2. All funds received by the district for and on account of the tax levies or charges herein provided for shall be deposited by the treasurer of the district in some solvent bank or trust company and shall at all times be secured by such collateral or otherwise as the board of supervisors may direct, and shall be used for no other purpose than as hereinbefore and hereinafter authorized.

3. All taxes or charges herein provided for shall constitute a first and a paramount lien on the ores, minerals and concentrates mined and produced from the lands affected by such plan for reclamation, and the board of supervisors of any such district may hold possession of the ores, minerals and concentrates so produced or crushed and cleaned by or through the concentrating plant or plants operated by the district until the taxes and charges herein provided for shall have been paid, or such board may sell such ores, minerals and concentrates on the open market and, after deducting the amount of such taxes or charges, remit the remainder to the person or persons entitled thereto.

4. To secure the continuous operation of mines within the district, to secure the continuous operation of such concentrating plant or plants to the capacity thereof and to secure the prompt payment of all taxes and charges herein provided for, such board of supervisors is authorized to enter into a contract or contracts with any owner or owners of lands, affected by such plan for reclamation, their lessees or any other persons interested therein; such contract or contracts to contain such provision or provisions, as the board of supervisors may find necessary or advisable to effectuate the purposes of sections 242.700 to 242.750, and to carry out the powers herein conferred on such board of supervisors.

(RSMo 1939 § 12393)



Section 242.740 Issuance and registration of bonds.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.740. Issuance and registration of bonds. — 1. The board of supervisors of any such mine drainage district may issue the bonds of such district as provided in section 242.480, except that in lieu of the basis of the issuance thereof as provided in section 242.450, the total amount of bonds so issued shall not exceed seventy-five percent of the income of such district from all sources for the number of years for which such bonds are to be outstanding, such income to be estimated by the board of supervisors upon the basis of the report of the chief engineer of the district provided for in section 242.720, and it shall be the duty of said board, in making the levy of the pumping tax or royalty and in prescribing the tax or charge for crushing and cleaning ores or minerals by such concentrating plant or plants, to take into account the maturing principal and accruing interest on all bonds of the district at any time outstanding, and to make ample provision for the payment thereof, and, to that end, it shall be the duty of the board of supervisors at any time, and from time to time, when it becomes apparent that such taxes or charges theretofore fixed will not produce the sums required for the payment of such bonds and the interest thereon and the operating and maintenance expenses of the district, to increase such taxes or charges so as to produce fully the sums required, as aforesaid; provided, however, that such pumping tax shall not exceed the limitation herein provided.

2. The board of supervisors, in order to secure the payment of such bonds and the interest thereon, shall have power and authority to pledge, mortgage or convey the property of such district, both real and personal, the proceeds to be derived from all such taxes or charges, after deducting therefrom the sum or sums required to pay the operating expenses of the district and to provide an adequate reserve fund for maintenance, depreciation and contingencies.

3. Before such bonds shall be negotiated, they shall be presented to the state auditor of Missouri for registration as provided in section 108.240 and the board of supervisors may sell such bonds as provided in section 242.480, or may sell the same to any corporation, commission or agency created or authorized by the Congress of the United States to purchase such bonds.

(RSMo 1939 § 12394)



Section 242.750 Credit for additional pumping operations.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

242.750. Credit for additional pumping operations. — In the event that the drainage operations conducted by any such drainage district shall not drain any tract of land therein to the depth of mining operations conducted on such tract, necessitating the operation by the owner of such tract or his agents or lessees or sublessees, of pumps additional to the pumps operated by such district, then the pumping tax or taxes levied against such tract shall be credited with the amount actually and necessarily spent in such additional pumping operations by such owners, his agents, lessees, or sublessees.

(RSMo 1939 § 12395)






Chapter 243 Drainage Districts Organized in County Commission

Chapter Cross References



Section 243.010 Definitions.

Effective 28 Aug 1949

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

243.010. Definitions. — As used in this chapter:

(1) The word "ditch" shall be held to include a drain, watercourse, bank protection, current control or levee or any drain, watercourse, bank protection, current control or levee hereafter constructed;

(2) The word "owner" shall mean the owner of the freehold estate, as appears by the deed record, and it shall not include reversioners, remaindermen, trustees or mortgagees, who shall not be counted and need not be notified by publication, or served by process, but shall be represented by the present owners of the freehold estate in any proceeding under this chapter;

(3) The words "regular session" and "regular meeting" of the county commission shall be held to include and mean the regular terms of the county commission beginning on the first Mondays of February, May, August and November, or at such other times as fixed by the county commission in accordance with the provisions of section 49.170.

(RSMo 1939 §§ 12398, 12452, 12453, A. 1949 S.B. 1083)

Prior revisions: 1929 §§ 10809, 10862, 10863; 1919 §§ 4477, 4529, 4530; 1909 §§ 5578, 5615



Section 243.020 County commission authorized to organize drainage districts.

Effective 28 Aug 1949

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

243.020. County commission authorized to organize drainage districts. — 1. When it shall be conducive to the public health, convenience or public welfare, or when it will be of public utility or benefit, the county commission of any county in this state shall have the authority to organize, incorporate and establish drainage districts and to cause to be constructed, straightened, widened, altered or deepened, any ditch, drain, natural stream (not navigable), bank protection, current control, or watercourse, when the same is necessary to drain or protect any land or other property.

2. The petition for any such improvement shall be held to include any side, lateral, spur, or branch ditch, drain, watercourse, or levee, the lowering of any lake, the protection of the banks of an adjacent stream from wash, cutting or erosion or any other work necessary to secure fully the object of the improvement, petitioned for, whether the same is mentioned in such petition or not. The commission may establish any such side, lateral, spur or branch ditch when the main ditch is established, or at any time thereafter, and the commission shall require that proper compensation be given the main ditch district for the outlet afforded such lateral, side, spur or branch ditch; provided, that in the event any work is to be done upon any navigable stream, the consent of the federal government shall be obtained to make such improvement or improvements before the actual work on the improvement shall be begun.

(RSMo 1939 §§ 12398, 12452, A. 1949 S.B. 1083)

Prior revisions: 1929 §§ 10809, 10862; 1919 §§ 4477, 4529; 1909 §§ 5578, 5615



Section 243.030 Petition to be filed — bond required.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

243.030. Petition to be filed — bond required. — Before any county commission may organize, incorporate and establish a drainage district, or make any improvement as provided in this chapter, there must be filed with the clerk of the county commission a petition signed by one or more landowners, whose lands will be liable to be affected by or assessed for the construction of the improvements necessary to be made, which petition shall set forth the following:

(1) The necessity for the proposed improvement, as well as the starting point, route and terminus thereof;

(2) The boundary of the proposed district;

(3) The names of the owners of lands or other property within the boundary of said proposed district, together with a description of the said lands or other property owned by each; when the name of the owner of any of said land or other property is unknown the fact shall be stated in the petition.

­­

­

(RSMo 1939 § 12399)

Prior revisions: 1929 § 10810; 1919 § 4478; 1909 § 5579



Section 243.040 County commission to appoint counsel.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

243.040. County commission to appoint counsel. — At the first term of the county commission after the filing of the petition the county commission shall appoint one or more attorneys, satisfactory to the owners of a majority of the acreage represented by those signing the petition, to assist in the establishment of the district and advise with its officers, agents and employees, prepare reports and other necessary documents. The county commission shall allow such attorney or attorneys just compensation to be taxed as costs in the case.

(RSMo 1939 § 12400)

Prior revisions: 1929 § 10811; 1919 § 4479



Section 243.050 County commission to appoint engineer and viewers — qualifications and duties.

Effective 28 Aug 1990

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

243.050. County commission to appoint engineer and viewers — qualifications and duties. — 1. When such petition and bond has been filed and the bond approved, the county commission shall without delay appoint a competent civil and drainage engineer, who may be an individual, copartnership or corporation, and three persons as viewers, who shall be persons residing within the state of Missouri, and who shall not be landowners in the proposed district nor of kin within the fourth degree of consanguinity to any person owning land within the boundary line set forth in such petition. A majority of the viewers shall constitute a quorum and shall control in all matters. They shall subscribe an oath to faithfully discharge their duties as such viewers and engineer and to make a true report of the work done and the facts by them ascertained.

2. They shall proceed at once under the direction of an order of the county commission, certified by the clerk thereof, to view the location of the proposed ditch or improvement and the premises along and adjacent thereto. If they find that the proposed improvement is necessary, practicable and would be of public utility or conducive to the public health, convenience or welfare, they shall so report and in said report they shall indicate approximately the proper character, dimension, location and probable cost of the improvement necessary to accomplish the object of said petition and if necessary to determine the above facts the engineer may employ assistants and make surveys and with the approval of the county commission he may employ a consulting engineer or secure expert advice and the expense shall be taxed as expenses under the petition.

3. They shall also ascertain and report what land or other property, if any, adjacent to the proposed drainage district will be benefitted by the proposed improvement and shall prepare and submit as a part of their report a description of such lands or other property with the names of the owners thereof when the same can be ascertained by reasonable diligence and shall also set forth the boundary line of such proposed drainage district so as to include the additional land or other property. They shall report their findings in writing with such maps, profiles and drawings as are necessary to advise the county commission in the premises and shall promptly file the same with the county clerk.

(RSMo 1939 § 12401, A.L. 1990 H.B. 1070)

Prior revisions: 1929 § 10812; 1919 § 4480; 1909 § 5580



Section 243.060 Time of hearing to be published — form of notice.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

243.060. Time of hearing to be published — form of notice. — Immediately after the report of the viewers and engineer has been filed, it will be the duty of the county clerk to cause notice thereof to be published in some newspaper published in the county wherein the proceedings are pending. Such notice shall be published once a week for three consecutive weeks, three times, and shall be in substantially the following form:

­

­

(RSMo 1939 § 12402)

Prior revisions: 1929 § 10813; 1919 § 4481; 1909 § 5581



Section 243.070 Remonstrance may be filed — judgment, effect.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

243.070. Remonstrance may be filed — judgment, effect. — 1. Not later than ten days after the last day of publication of the notice provided for in section 243.060, any person interested in land or other property that will be affected by the organization of the proposed drainage district or by said proposed improvement, may file, in the office of the county clerk, a written remonstrance against or objection to the petition or report of the viewers, setting forth therein his grievance, which shall be, by the county commission, heard and determined, in a summary manner.

2. If, after hearing and determining all such objections, the county commission finds that the owners of a majority in acreage of the proposed district are petitioners or have joined in the prayer of said petition, by motion, or otherwise, then the county commission shall, or if less than a majority, the county commission, in its discretion, may find in favor of making the improvement. The petitioners shall be released from their liability and bond when the county commission shall find in favor of making the improvement. If the county commission finds in favor of making the improvement, it shall, by order of record, incorporate the land and other property described in the report of the viewers and engineer or any part thereof into a drainage district for the purpose of this chapter, and shall designate the same by number.

3. Such district shall be a body corporate and a political subdivision of the state, shall possess the usual powers of a corporation for public purposes, shall be capable of suing and being sued in its corporate name and shall be capable of holding such real and personal property as may be at any time either donated to or acquired by it in accordance with the provisions of this chapter or of which it may be rightfully possessed at the time of the passage of this chapter.

4. If the county commission shall find against the improvement, it shall dismiss the petition and proceedings at the cost of the petitioners, and shall issue an itemized bill of all costs and expenses, in like manner and with like effect as fee bills are issued by the clerk of the circuit court.

(RSMo 1939 § 12403)

Prior revisions: 1929 § 10814; 1919 § 4482; 1909 §§ 5582, 5583



Section 243.075 Dissolution of district, when, how.

Effective 28 Aug 1971

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

243.075. Dissolution of district, when, how. — The county commission may, if it determines after notice and hearing, in the same manner as is provided for establishment of such a district that a drainage district organized by the county commission under this chapter has been inactive for at least ten years, make an order calling for the dissolution of the inactive district and the distribution of any funds of the inactive district, by the county treasurer, to any subsequently organized district or districts incorporating all or part of the territory of the inactive district on a pro rata basis of any funds of the inactive district; and if any portion of the inactive district incorporated under this chapter is not within a subsequently organized district the county commission shall order the county treasurer to make refunds on a pro rata basis to the present owners of the property on which the tax was levied as their interest appears of record, and the county treasurer shall have authority to draw checks against the funds of the district for this purpose. After all the funds have been distributed, the county commission shall declare the district dissolved. In prorating, the assessed valuation of the various tracts of land shall be the basis on which the proration is made and the assessed valuation of the tracts involved for the year in which the dissolution is ordered shall be used.

(L. 1971 H.B. 346 § 1)



Section 243.080 Location of improvement — report to contain data as to cost.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

243.080. Location of improvement — report to contain data as to cost. — 1. Immediately after establishing a district as provided in this chapter, the county commission shall, by an order of record, direct the viewers and engineer theretofore appointed or appoint others possessing the same qualifications, who shall proceed to view the lands and other property in the district and establish the precise location where, in their judgment, the proposed improvement will prove most efficient and shall determine the dimensions and form of the proposed ditch, levee or other improvement. They may, if deemed best, vary from the line or lines of the ditches described in the petition provided they follow the line as nearly as practicable. If necessary to obtain sufficient fall or outlet they may extend the outlet below the point named in the petition. When practicable, the ditches shall be located on division lines between lands owned by different persons but the general utility of the ditches shall not be sacrificed to avoid diagonal lines. The engineer shall make a survey of each ditch, levee or other improvement and prepare profiles thereof, showing the natural surface and the grade lines and he shall estimate the number of cubic yards of earth or other substance to be removed and shall specify and estimate all other work required. He shall prepare a map of the district showing the lands, roads and railroads and other property which will be affected by the construction of said proposed improvement which shall also show the approximate location thereof, the boundary line of each tract of land, or other property, the location of each corporate road or railroad, together with such other data as the viewers and engineer may deem necessary for the information of the county commission.

2. Whenever the construction of any ditch, levee or other work specified in this section will destroy the witness marks of any land corner, the engineer shall note such fact and shall note other witnesses for said corner and describe them and give the bearing and distance of same from said corner in the report of his work. The engineer shall also prepare and file a complete record of the corners and witness marks thereto destroyed and reestablished and noted and shall file the same in the office of the county surveyor who shall record the same in the records of his office. The engineer may, at the expense of the district and with the approval of the county commission, employ the necessary assistants in making surveys, maps and profiles and secure the services of a consulting engineer or expert advice.

3. The said viewers and engineer shall make a schedule of lands in tracts of forty acres or less or government subdivision of sections or other surveys and all railroads and other property within said drainage district which will be benefitted or damaged by or for said improvements, which schedule shall show the owner or owners of each tract of land, road, railroad or other property, so far as they are able by diligent effort to ascertain. They shall assess the amount of benefits and the amount of damages, if any, that will accrue and result to each tract of land, road, railroad or other property by the construction of the improvements and shall prepare a report of their findings in tabular form, the columns of which shall be headed as follows: Column one, "owner of property assessed"; column two, "description of property assessed"; column three, "number of acres assessed"; column four, "amount of benefits assessed"; column five, "damages awarded".

4. They shall also prepare and include in their report a description of the land and other property within or without the district necessary to be acquired for right-of-way of ditches and other improvements, and they shall determine and set out the value of each tract of land or other property necessary to be acquired. They shall also make an estimate of the total cost of the improvements, including the cost of organizing said drainage district, the payment of all damages, the cost of property required, and the incidental expenses necessary for conducting its affairs.

(RSMo 1939 § 12405)

Prior revisions: 1929 § 10816; 1919 § 4484; 1909 § 5584



Section 243.090 Report to be filed, when — landowners may be heard — vacancies, how filled.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

243.090. Report to be filed, when — landowners may be heard — vacancies, how filled. — 1. The said viewers and engineer shall make a report of their work, as required in section 243.080, with the maps, profiles, schedules, estimates and other information, together with an itemized bill of costs made in the proper discharge of their duties and shall file this report with the clerk of the county commission within thirty days after making said surveys and estimates.

2. Any and all persons whose lands may be affected by the improvement may appear before the viewers and freely express their opinions on all matters pertaining thereto.

3. If any engineer or viewer shall die or fail or refuse to qualify and serve as such, the county commission may appoint some other person having the prescribed qualifications, who shall, before entering upon the discharge of his duties, take the oath prescribed by this chapter.

(RSMo 1939 § 12406)

Prior revisions: 1929 § 10817; 1919 § 4485



Section 243.100 Limitations for assessment of benefits.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

243.100. Limitations for assessment of benefits. — 1. In assessing the benefits to lands, public highways, railroad and other rights-of-way, railroad roadways and other property not traversed by the improvements, the viewers shall not consider what benefits will be derived by such property after other ditches or improvements shall have been constructed, but they shall assess only such benefits as will be derived from the construction of the improvements to be constructed by this district, or as the same may afford an outlet for drainage or protection from overflow of or damage to such property.

2. The viewers shall give due consideration and credit to any other drains, ditch or ditches, levee or levees which may have already been constructed and which afford partial or complete protection to any tract or parcel of land in the new district.

3. The public highways, railroad and other rights-of-way, roadways, railroad and other property shall be assessed according to the increased physical efficiency and decreased maintenance cost of roadways by reason of the protection to be derived from the proposed improvements.

4. When part of a tract of land is to be acquired by the district for right-of-way or other purposes, the viewers shall list the remainder of the tract in the schedule of benefits, and show the acreage remaining and shall estimate the benefits which will accrue to same.

(RSMo 1939 § 12407)

Prior revisions: 1929 § 10818; 1919 § 4486



Section 243.110 Notice of filing of report to be published — form.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

243.110. Notice of filing of report to be published — form. — Upon the filing of the report of the viewers and engineer, the clerk shall immediately give notice of the filing thereof, by publication in some newspaper published in the county wherein the proceeding is pending. Such notice shall be published for three successive weeks, three times, and shall be substantially in the following form, to wit:

­

­

(RSMo 1939 § 12408)

Prior revisions: 1929 § 10819; 1919 § 4487



Section 243.120 Exceptions to report — appeal to circuit court — procedure — new notice to be published, form.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

243.120. Exceptions to report — appeal to circuit court — procedure — new notice to be published, form. — 1. The attorney for the drainage district or any owner of land or other property in said district, may file exceptions to said report within ten days after the last day of publication of the notice provided for in section 243.110. All exceptions shall be heard by the county commission and determined in a summary manner so as to carry out liberally the purposes and needs of the district, and if it appears to the satisfaction of the county commission, after having heard and determined all of said exceptions, that the estimated cost of constructing the proposed improvement is less than the benefits assessed against the land and other property in said district, then the county commission shall approve and confirm said viewers' report as so modified and amended.

2. The county commission shall adjudge and apportion the costs incurred by the exceptions filed and shall condemn any land or other property, within or without the boundary lines of the district, that is shown by the report of the viewers to be needed for rights-of-way, holding basins and other works, or that may be needed for material to be used in constructing said works, following, as nearly as possible, the procedure that is now provided for by law for the appropriation of land and other property taken for telegraph, telephone and railroad rights-of-way.

3. The price of the land and other property taken for rights-of-way and other use of the district and the damage to each piece of land and other property shall be paid in cash to the owner thereof and no drainage district shall have the right to enter upon or appropriate any land or other property sought to be acquired until the prices awarded to the owners of such land shall have been paid to such owners or into the commission organizing the district for the use of such owners; and if the sums awarded be not so paid within five years from the date of final confirmation of the viewers' report, all proceedings as to the taking of such property for rights-of-way, and other works not so paid for, shall abate at the cost of the district. Whenever any land is acquired by any district under the provision of this chapter and the price of such property has been paid the owner by the district, the title, use, possession and enjoyment of such property shall pass from the owner and be vested in the district, and subject to its use, profit, employment and final disposition.

4. Any person may appeal to the circuit court from the judgment of the county commission, and upon such appeal there may be determined either or both of the following questions:

(1) Whether just compensation has been allowed for property appropriated; and

(2) Whether proper damages have been allowed for property prejudicially affected by the improvements.

5. The court shall grant the appeal if the appellant shall, before the end of the term of the county commission and within ten days from the date of the order appealed from, file a written application for an appeal, specifying therein the matters appealed from, verified by affidavit as in appeals taken from judgments of circuit courts, and the application shall be recorded upon the record of the county commission.

6. The county commission shall then fix the amount of the bond to be given by the appellant and cause an entry thereof to be made upon its record. The party appealing shall within ten days thereafter file with the clerk a bond payable to the drainage district in the amount fixed by the county commission, with at least two good and sufficient freehold sureties, to be approved by the county commission, or in vacation, by the clerk, conditioned to pay all costs on the appeal in case the appellant fail to sustain the same, or the appeal be for any reason dismissed; and within ten days from the date of filing said bond the said clerk shall make and certify a transcript of the proceedings had before the county commission relating to the land of appellant and involved in the appeal, and file the same, together with all original papers relating to the proceedings, on file in his office, in the office of the clerk of the circuit court; provided, that nothing in this section shall be so construed as to authorize any appellant to stay the proceedings in the county commission, or to prevent progress in the work of constructing any work or improvement; but said county commission may proceed with said work, and any subsequent proceedings in the circuit court shall affect only the rights and interests of the appellant in property located in such district. The county commission may, if it deems advisable, refer the report back to the viewers, with or without directions for correction or amendment in any particular, in which event a new notice shall be given in the manner and for the time provided in section 243.110, which notice shall be substantially in the following form:

­

­

7. Exceptions to an amended report may be filed in like time and manner, as in the case of filing the original report, and the proceedings thereafter shall be the same as in the case of the report in the first instance.

(RSMo 1939 § 12409)

Prior revisions: 1929 § 10820; 1919 § 4488; 1909 § 5592



Section 243.130 Condemnation of additional land.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

243.130. Condemnation of additional land. — The county commission shall have the right to condemn for the use of a district organized under the provisions of this chapter any necessary land or other property not acquired or condemned by the county commission on the report of the viewers, following also the procedure that is now provided by law for the appropriation of land or other property taken for telegraph, telephone and railroad rights-of-way.

(RSMo 1939 § 12411)

Prior revisions: 1929 § 10822; 1919 § 4490

CROSS REFERENCE:

Condemnation of land for public purposes by county commission, proceedings, 49.300



Section 243.140 Lands lying outside district may be annexed, when — proceedings.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

243.140. Lands lying outside district may be annexed, when — proceedings. — 1. Any land lying outside of any drainage district as organized, the owner or owners of which shall thereafter make connection with any main ditch or drain, or other drain in any district, or whose lands are or will be benefitted by the work or drainage district, shall be deemed to have made voluntary application to be included in such drainage district, and thereupon the county commission shall obtain a description of such land benefitted and amount of benefits in same manner as provided for construction of ditches in this chapter, the name of the owner or owners thereof, and a description of the ditch or drain making such connection, and file the same in its records.

2. Said county commission shall then fix a day, not less than fifteen days from such filing, when it will hear complaints, and thereupon the clerk of said county commission shall give ten days' notice thereof in writing to such owners, which notice shall be served by reading or delivering a copy thereof to such owner or owners of, if a nonresident, to his tenant, and affidavit of such service shall be evidence thereof. At the time fixed, the county commission shall render its decision in said cause, and shall file copies thereof with the clerk of the county commission, giving a description of any land annexed, and such lands shall be deemed a part of such district, and shall be assessed as other lands therein for maintaining said ditches.

(RSMo 1939 § 12445)

Prior revisions: 1929 § 10855; 1919 § 4522; 1909 § 5632



Section 243.150 Taxes to be levied against county-owned swamplands, how paid.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

243.150. Taxes to be levied against county-owned swamplands, how paid. — Whenever any of the counties in which any drainage district shall be organized under the provisions of this chapter shall be the owner of a tract or tracts of swamplands, granted to it by the state of Missouri, which will be benefitted by the construction of any such ditch or drain, the said land shall be assessed as to benefits and damages as any other land and the taxes levied against the same shall be paid by the county commission out of the swampland fund or out of any fund or funds arising from the proceeds of the sale of swamplands of such county.

(RSMo 1939 § 12449)

Prior revisions: 1929 § 10859; 1919 § 4526



Section 243.160 Authority to complete improvements in county commission — powers of procedure.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

243.160. Authority to complete improvements in county commission — powers of procedure. — 1. The county commission for and on behalf of a drainage district shall have full power and authority to build, construct, excavate and complete all or any works and improvements which may be needed to complete the improvements located, described and set forth in the duly confirmed report of the viewers and engineer.

2. To accomplish that end the said county commission is hereby authorized and empowered to employ men and teams and to rent or purchase machinery, employ men to operate same and directly have charge of and construct the works and improvements, or by the use of other or more efficient means than provided for in the plans adopted.

3. They may, in their discretion, let the contract for such works and improvements either as a whole or in sections. The county commission shall fix the time and place of letting contracts for the construction of the improvements, and cause notice thereof, containing a description of the work to be let, to be given by the clerk of the county commission, by publication in three consecutive issues of some weekly newspaper of general circulation, published in the county, and by at least one insertion in some suitable contractor's or trade journal, the last insertion to be at least ten days before the day of letting.

(RSMo 1939 § 12423)

Prior revisions: 1929 § 10833; 1919 § 4501; 1909 § 5595



Section 243.170 District engineer to be appointed — duties — bond required.

Effective 28 Aug 1990

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

243.170. District engineer to be appointed — duties — bond required. — 1. Within sixty days after the confirmation of the report of the viewers and engineer assessing the benefits and damages, the county commission shall appoint a competent civil and drainage engineer as district engineer, who may be an individual, copartnership or corporation, and who shall engage such assistants as the county commission may approve.

2. The district engineer shall have control of the engineering work in the district and with the approval of the county commission he may employ a consulting engineer. The district engineer shall also be the superintendent of the construction of all the works and improvements and shall, whenever required, and at least once a year, make a full report to the county commission of all work done and improvements made and make such suggestions and recommendations to the commission as he may deem proper.

3. The district engineer shall give bond in the sum of not less than one thousand dollars or as much greater amount as the county commission may fix, for the faithful performance of his duties as engineer of such district. Such bond shall be signed by at least two residents of the county in which such district has been organized or by a surety company authorized to transact business in this state, and shall be made to such district and preserved in the office of the county clerk.

(RSMo 1939 § 12424, A.L. 1990 H.B. 1070)

Prior revisions: 1929 § 10834; 1919 § 4502



Section 243.180 Engineer to let work — bidders to give bond — county commission to approve — contractor liable in default.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

243.180. Engineer to let work — bidders to give bond — county commission to approve — contractor liable in default. — 1. The district engineer shall let or offer to let the job or labor of constructing the working sections, as directed in the order of the county commission, announcing the terms upon and the time within which the work shall be done.

2. All successful bidders shall forthwith execute and deliver to the engineer a bond payable to the drainage district, in at least twenty percent of the amount of the bid, with sufficient like sureties, conditioned for the faithful performance of the work let, in the manner and within the time specified in the contract; the engineer shall, within fifteen days after the day bids are received, return all contracts and bonds to and file report of his proceedings in the premises, in the office of the county clerk.

3. The county commission shall approve or reject all contracts and bonds and cause to be spread upon its record an entry of its action thereon and give notice thereof to the contractors. All bonds and a duplicate of all contracts shall be filed in the office of the county clerk, and when approved they shall be recorded upon the drainage record. The county commission may, in its discretion, for good cause, extend the time specified in the contract for completing the construction of the ditch or other improvement, but such extension shall not be construed or deemed to have the effect of impairing the contract, or the contractor's bond, or releasing the sureties thereon.

4. If the work provided for by any contract be not performed in the manner or within the time therein fixed, or within such additional time as may have been granted to the contractor, the county commission may, in the same manner as original contracts are let, relet such portion of such work as may not have been performed by the contractor; provided, that the contracts shall not be let a second time to the same person. The defaulting contractor shall be liable on his bond for all damages, costs and expenses occasioned by his default.

(RSMo 1939 § 12425)

Prior revisions: 1929 § 10835; 1919 § 4503



Section 243.190 Engineer to issue certificate of acceptance, when — provisions for payment of claim.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

243.190. Engineer to issue certificate of acceptance, when — provisions for payment of claim. — It shall be the duty of the district engineer, on being notified by a contractor that the work, or any installment thereof, provided for in his contract, is completed, to examine the same, and if he finds that it is completed according to the specifications of the report of the engineer and viewers, as confirmed, as provided in this chapter, he shall accept the same, and give to such contractor a certificate of acceptance, stating that such installment or contract is completed according to such specifications, and file a duplicate thereof in the office of the clerk of the county commission, and on presentation by any contractor of claim for payment for work performed, or any installment thereof, as provided by his contract, accompanied by such engineer's certificate, the county commission shall audit the claim, and if the same is in accordance with such claimant's contract and the work has been performed within the time therein specified, it shall draw a warrant upon the county treasurer for the amount thereof, payable out of the funds of the district available for the payment of such charges.

(RSMo 1939 § 12426)

Prior revisions: 1929 § 10836; 1919 § 4504



Section 243.200 Provisions for necessary construction or enlargement — when owned by corporation other than county — bridge to become part of highway, when.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

243.200. Provisions for necessary construction or enlargement — when owned by corporation other than county — bridge to become part of highway, when. — 1. The county commission may, when the same is necessary for the public health, convenience or welfare, cause to be constructed or enlarged any bridge or culvert made necessary by the crossing of any ditch constructed by a district organized under the provisions of this chapter; provided, however, that if such bridge or culvert shall belong to any corporation other than the county, the county clerk shall give such corporation notice by delivering to its agent the order of the commission declaring the necessity for constructing or enlarging such bridge or culvert. A failure to construct or enlarge such bridge or culvert within the time specified shall be taken as a refusal to do said work, and thereupon the county commission shall proceed to let the work of constructing or enlarging the same, and assess the corporation with the cost thereof, and the county clerk shall place such assessment on the tax book against said corporation, and it shall be a lien upon the property of the corporation, to be collected as taxes. But before the county commission shall let such work, they shall give to the agent of such corporation at least twenty days' actual notice of the time and place of letting such work.

2. When a bridge has been constructed across a drainage ditch that crosses any public highway in this state, that shall be adjudged sufficiently by the county commission of the county in which said drainage district is organized, such bridge shall become a part of such highway and shall thereafterwards be maintained, repaired or replaced by the authority authorized by law to maintain the road of which it becomes a part.

(RSMo 1939 § 12427)

Prior revisions: 1929 § 10837; 1919 § 4505; 1909 § 5611



Section 243.210 Provisions of this chapter applicable to old channels or sloughs.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

243.210. Provisions of this chapter applicable to old channels or sloughs. — Where lateral ditches constructed by a district organized under this chapter have outlets in an old channel or slough, all the provisions of this chapter shall apply to and govern these channels or sloughs the same as though they had in fact been constructed by the district from the outlet of the lateral ditch to the outlet of the old channel or slough.

(RSMo 1939 § 12429)

Prior revisions: 1929 § 10839; 1919 § 4507



Section 243.220 Repairs and improvements, how made — hearing when cost exceeds maintenance fund — form of notice.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

243.220. Repairs and improvements, how made — hearing when cost exceeds maintenance fund — form of notice. — 1. When any ditches or other improvements constructed under this chapter need to be enlarged, cleaned out, obstructions removed therefrom or new work done, five or more of the owners of land originally assessed for the construction of any such ditches, or other improvements, may file a statement in writing with the county clerk setting forth such necessity.

2. Upon the filing of such statement, it shall be the duty of the county commission, at its next meeting thereafter, to direct the district engineer, or an engineer of their selection, as the case may be, to proceed at once to view the premises and to make a report to the commission in writing of the repairs and improvements necessary to be made and the probable cost of making such improvements as will restore the said ditch, drain or levy to an efficient condition.

3. It shall be the duty of the county commission to forthwith consider said report and if the commission finds that the improvements, or any of them, recommended in said report should be made, it shall direct the district engineer, or an engineer of their selection, as the case may be, to proceed with all due diligence in the making of such repairs and improvements, directing such engineer to purchase such supplies and employ such labor as may be necessary to accomplish such repairs and improvements and make an itemized report to the county commission in that behalf, all of which shall be paid out of the maintenance fund of that district.

4. If it shall be found by the county commission that repairs and improvements are necessary to be made at a cost in excess of the money available from the maintenance fund, then it should be the duty of the county commission to direct such repairs or improvements to be made as may be necessary and can be paid out of the maintenance fund and to cause the clerk thereof to set the hearing of the matter of the levying of an additional tax for such improvements as cannot be made out of the maintenance fund, for hearing on the first day of the next regular term of the county commission and to give notice of such hearing by publication in three issues of some weekly newspaper published in the county, the last insertion to be prior to the day set for the hearing, which said notice may be in the following form:

­

­

(RSMo 1939 § 12435)

Prior revisions: 1929 § 10845; 1919 § 4513; 1909 § 5613



Section 243.230 County commission procedure after hearing.

Effective 28 Aug 1945

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

243.230. County commission procedure after hearing. — 1. On the day set for the hearing of the statement described in section 243.220, the county commission shall hear and summarily determine the matter. If the county commission finds that the owners of a majority in acreage of said district have signed said statement, or have joined in the prayer of said statement by motion or otherwise, then the county commission shall find in favor of making the improvement and shall order the district engineer or county highway engineer to go upon said premises, investigate the same and report to the county commission what in his opinion it will cost to restore the said ditch, drain or levee to an efficient condition.

2. Upon the filing of the report by the district engineer or county engineer of the probable cost of such work, the county commission shall thereupon deduct from such estimated costs plus ten percent for emergencies, the amount of maintenance funds in the hands of the county treasurer or other person having custody of such funds, to the credit of said district, and such portions of the maintenance funds so deducted, if the county commission find in favor of making such improvement, shall thereafter stand appropriated and set aside for the doing of such work; and if the maintenance fund is not sufficient to pay such estimated costs plus ten percent for emergencies the county commission shall divide the residue of the estimated costs of any such work plus ten percent for emergencies pro rata according to the original assessments of benefits against the land and other property assessed for benefits in such drainage districts, and the county clerk shall place the same upon the tax books against the land and other property to be collected as other drainage taxes. The county commission may direct that the tax be paid in annual installments, not exceeding five.

3. If the county commission finds in favor of the work, it shall order the district engineer or county highway engineer to have the work done and superintend the same, and from time to time bring into the county commission a statement of the progress of the work, and the amount due thereon shall be paid by order of the county commission, on warrants to be drawn on the maintenance funds of the district benefitted; provided, however, if the county commission has purchased a dredge boat, tools, or other machinery as authorized by section 243.330 and such dredge boat, tools or other machinery are to be used in such contemplated work, before any payments for work done shall be made out of maintenance funds an estimate shall be made by the county commission of a reasonable rental value for the use of the dredge boats, tools and other machinery to be used by such district in such contemplated work, or an estimate of such amount as shall be reasonably necessary to take care of all repairs and depreciation on the dredge boat, tools and other machinery used in said work and occasioned thereby, both of which estimates to include the cost of removing said dredge boat, tools and other machinery after the completion of said work to a point to be designated by the county commission, and such amount first set apart and appropriated for such purpose and transferred into the general fund created by section 243.330 for the purchase of a dredge boat, tools and other machinery. The dredge boats, tools and other machinery provided for in this section may be used for said work, and the district engineer or county highway engineer shall keep a strict account of the cost of doing such work, including the repairs and depreciation of machinery and shall file his report of same with the county commission, where same shall be and become a permanent part of the record and files of such drainage district. Review may be had of an order of the county commission made in this section as is otherwise provided by law for review of orders of county commissions.

(RSMo 1939 § 12436, A.L. 1945 p. 858)

Prior revisions: 1929 § 10846; 1919 § 4514; 1909 § 5614



Section 243.240 County commissions to maintain efficiency and have management and control.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

243.240. County commissions to maintain efficiency and have management and control. — 1. It shall be the duty of the several county commissions of this state to maintain the efficiency of the drainage districts now or hereafter organized and existing under and by virtue of the provisions of this chapter and such commissions are vested with the continuous management and control of said districts with the duty and power of maintaining, preserving, restoring, repairing, strengthening and replacing the drains, ditches and levees thereof.

2. For the purpose of maintaining said ditches, drains and levees, all of the drainage districts in a county on a petition filed by a majority of the landowners owning the majority of the acres of land in each district of such county, may be treated and administered as a unit for such purpose in conformity with all the provisions of sections 243.220 to 243.240, 243.280, 243.330, and 243.380.

(RSMo 1939 § 12433)

Prior revisions: 1929 § 10843; 1919 § 4511



Section 243.250 Lateral ditches — drains — may be connected — provisions — penalty for violation.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

243.250. Lateral ditches — drains — may be connected — provisions — penalty for violation. — 1. Any person, persons or corporation shall be permitted to construct lateral ditches or drains for the purpose of draining water into any of the ditches, drains, or watercourses constructed by a district organized under the provisions of this chapter, provided that such lateral ditch or drain shall enter such ditches, drains or watercourses through boxes or tiling to be placed at the intersection of such lateral ditches or drains with the ditches, drains or watercourses constructed by a district organized under the provisions of this chapter. Such tiling or boxes shall be as large as the lateral ditch constructed and at least fifteen feet in length.

2. All persons violating the provisions of this section shall be deemed guilty of a misdemeanor.

(RSMo 1939 § 12442)

Prior revisions: 1929 § 10852; 1919 § 4519; 1909 § 5625

(1958) To allow surface water collected by a private levee on owner's land to enter district watercourse, already receiving water from lateral No. 17 by means of steel tubing installed in road-levee, was not an unlawful change in the adopted plan of reclamation nor an expenditure of public funds for a private purpose. Rice v. Stoddard (A.), 312 S.W.2d 374.



Section 243.260 Districts may contract with other districts for outlets — costs determined, how.

Effective 28 Aug 1959

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

243.260. Districts may contract with other districts for outlets — costs determined, how. — Drainage districts organized or incorporated under this chapter may contract with each other, and with districts organized and incorporated under any other law of this state or under the laws of other states, for such outlet or outlets as the one may need and the other can furnish on such terms as may be deemed to be just and fair. The cost of obtaining such outlet or outlets to be paid as other expenses of the district for making improvements. If the districts cannot agree upon the compensation to be paid for the outlet, the district supplying the outlet, by action in the circuit court of the county wherein the district for which the outlet is supplied is organized, may recover from such district fair and just compensation for supplying the outlet. Any compensation received by the district shall be applied to improving its ditches or levees or reducing taxation or indebtedness.

(RSMo 1939 § 12431, A.L. 1959 S.B. 182)

Prior revisions: 1929 § 10841; 1919 § 4509; 1909 § 5628

CROSS REFERENCE:

Political subdivisions may contract for common sewers and facilities, 70.210 to 70.320



Section 243.270 Drainage district may contract to furnish drainage for cities and towns.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

243.270. Drainage district may contract to furnish drainage for cities and towns. — A drainage district may contract with any city, town or village to furnish an outlet for the drainage of such city, town or village, through any ditch, drain or watercourse constructed, or to be constructed by the drainage district, for such compensation to be paid by such city, town or village as may be agreed upon, which compensation shall inure to the benefit of such drainage district, either in improving its ditches, or in diminishing the original cost thereof, or in retiring bonds of the district, or in such way as the county commission shall determine to be just and fair; and thereafter said city, town or village, and the inhabitants thereof, shall have and enjoy all the rights of said drainage that other property owners may have and enjoy.

(RSMo 1939 § 12428)

Prior revisions: 1929 § 10838; 1919 § 4506; 1909 § 5627



Section 243.280 Equipment may be leased or rented — provisions.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

243.280. Equipment may be leased or rented — provisions. — Whenever there exists no immediate need for the use of the dredge boat, tools and other machinery authorized to be purchased by section 243.330 by districts contributing to the purchase thereof, then it shall be lawful for the county commission to lease or rent the same to any drainage or levee district for the doing of work in such county, upon such terms and conditions as said county commission shall by order of record impose; provided, however, that such county commission shall not lease or rent the same beyond a reasonable time; and provided further, that at least a reasonable rental value of same, or an amount sufficient to take care of all necessary repairs and depreciations caused and occasioned by the doing of the work contemplated, shall be first agreed upon and such amount paid into the general fund created by section 243.330 for the purchase of such dredge boat, tools and other machinery before same shall be so leased or rented.

(RSMo 1939 § 12437)

Prior revision: 1929 § 10847



Section 243.290 County commission to levy tax to pay preliminary expense.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

243.290. County commission to levy tax to pay preliminary expense. — 1. As soon as any district has been incorporated and established as provided in sections 243.020 to 243.070, the county commission shall, by order entered of record, levy a uniform tax of not more than fifty cents per acre upon each acre of land and other property within the district, to be used for the purpose of paying expenses incurred or to be incurred in organizing said district, making surveys of the same and assessing benefits and damages and paying the other expenses necessary to be incurred before said commission shall be empowered to levy taxes or issue bonds and thereby provide funds to pay the total cost of the improvements of the district. Said tax shall be due and payable as soon as assessed and shall become delinquent if not paid by December thirty-first of the year in which it has been levied. It shall become a lien on the land and other property against which it is levied and shall be collected in the same manner as the annual installment of the drainage tax.

2. In case the sum received from such tax exceeds the total cost of items for which the same has been levied, the surplus shall be placed in the general fund of the district and used to pay cost of construction; provided, that if the report of the viewers assessing benefits and damages to the property, as confirmed by the county commission, shows that any tract or tracts of land, on which such uniform tax has been paid, will not be benefitted by the improvement, the county commission shall issue a warrant on the district fund in favor of such landowner or landowners to the amount of the uniform tax already paid.

(RSMo 1939 § 12404)

Prior revisions: 1929 § 10815; 1919 § 4483



Section 243.300 County commission to levy tax on benefits assessed — form of county clerk's schedule.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

243.300. County commission to levy tax on benefits assessed — form of county clerk's schedule. — 1. Immediately after the approval and confirmation of the report of the viewers, the county commission shall, by order of record, levy a tax of such portion of said benefits on all lands and other property in the district, to which benefits have been assessed, as may be found necessary by the county commission to pay the cost of the completion of the proposed improvement and the payment of all expenses incident thereto plus ten percent of said total amount for emergencies.

2. The said tax shall be apportioned to and levied on each tract of land or other property in said district in proportion to the benefits assessed and not in excess thereof, and in case bonds are issued as provided in this chapter and hereafter, then the amount of the interest, as estimated by said county commission, which will accrue on such bonds shall be included and added to the said tax, but the interest to accrue on account of the issuing of said bonds shall not be construed as a part of the cost of construction in determining whether or not the expenses of making said improvements is or is not equal to or in excess of the benefits assessed.

3. If deemed advisable the county commission may, by its order of record, provide for the collection of the taxes levied hereunder in not more than twenty annual installments, and in such event it shall fix the number of installments and the amount to be collected each year. The said installments shall be payable and shall be collected in each year at the same time that state and county taxes are due and payable.

4. As soon as said total tax is levied, the county clerk shall, at the expense of the district, prepare a list and schedule of all taxes levied in substantially the following form:

­

­

(RSMo 1939 § 12412)

Prior revisions: 1929 § 10823; 1919 § 4491



Section 243.310 Permanent drainage tax record shall be kept — method — additional levies.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

243.310. Permanent drainage tax record shall be kept — method — additional levies. — 1. The list and schedule specified in section 243.300 shall be prepared in the form of a well-bound book which shall be named and endorsed "Drainage Tax Record of Drainage District Number ______ of ______ County, Missouri", which endorsement shall also be printed or written at the top of each page in said book and the same shall be signed by the county clerk, attested by the seal of the county commission and shall hereafter remain a permanent record in the office of said clerk.

2. In case the proceeds of the taxes levied as provided in this chapter are not sufficient to construct the improvements as described in the report of the viewers and engineer as confirmed by the county commission, then the county commission shall make, certify and provide for the collection of such additional tax levies as are necessary to complete the improvement; provided, however, that the aggregate of all such levies, exclusive of taxes levied for interest on bonds, does not exceed the total benefits assessed and confirmed.

3. If any sum be needed to pay any judgment against the district and upon the filing of a certified copy of said judgment with the clerk of the county commission, it shall be the duty of the county commission, at the next term, to levy sufficient taxes to pay the same and to add thereto sufficient taxes to pay the interest on said judgment. The commission shall levy, certify and provide for the collection of said taxes as provided in this chapter and shall apportion the same to the lands or other property in proportion to the original assessment of benefits, but not in excess thereof, and if in excess thereof then in such proportion as will not, with other lawful tax levies, made and collected be in excess of the benefits reported by the viewers and confirmed by the county commission.

(RSMo 1939 § 12413)

Prior revisions: 1929 § 10824; 1919 § 4492



Section 243.320 Public roads and railroads to pay benefits.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

243.320. Public roads and railroads to pay benefits. — When any ditch constructed under the provisions of this chapter drains, either in whole or in part, or benefits any public or corporate road or railroad, there shall be apportioned to the county, if a county or state or free turnpike road, or if a corporate road or railroad, to the company owning, operating or controlling the same, the same proportion of the cost of location and construction of the improvement in proportion to the benefits received as to private individuals.

(RSMo 1939 § 12430)

Prior revisions: 1929 § 10840; 1919 § 4508



Section 243.330 Maintenance tax, how apportioned — commission may purchase equipment — cost apportioned, how.

Effective 28 Aug 1953

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

243.330. Maintenance tax, how apportioned — commission may purchase equipment — cost apportioned, how. — 1. The county commission shall have power and it shall be its duty at the May term of the commission of each year to levy a tax upon each tract of land or other property within each district sufficient to maintain, reserve, restore, repair, strengthen and replace the drains, ditches, levees and other works of the district for whose benefits such tax is levied. Said tax shall be known as a "maintenance tax" and shall be apportioned upon the basis of benefits assessed for the original construction and shall be limited in any one year to ten percent of the original cost of construction. The tax shall be entered in a separate column in the ditch tax books opposite each tract of land or other property in the district by the county clerk, and shall be certified to the county collector, or other person duly authorized and by him collected in the same manner and subject to the same penalties for delinquency as the annual installment tax.

2. All taxes derived from the assessments herein referred to shall be the absolute property of the drainage district under authority of which they were levied and assessed and shall be placed to the credit of the maintenance fund of the drainage district; except that the county commission may, on request, set aside from time to time a portion of the tax from each of one or more districts in the county into a fund to be used by the county commission for the purchase of dredge boats, tools and other machinery to be used in the maintenance and preservation of the ditches, drains and levees of the participating districts. The portion appropriated from each district to be so used shall be determined by dividing into two equal parts the estimated cost of the dredge boats, tools and machinery purchased. One such part shall be apportioned in the ratio that the total benefit assessments in each participating district assessed for original construction bears to the aggregate total assessed benefits for original construction in all the participating districts, and the other part shall be apportioned in the ratio that the total yards of excavation or yardage moved, as the case may be, in constructing the original improvements in each participating district bears to the total yards of excavation or yards moved in constructing original improvements in all of the participating districts.

3. The dredge boats, tools and other machinery so purchased, shall be and become the general property of the participating districts, and be used under the direction of the county commission in the cleaning and restoration of any such ditch, drain or levee in said districts to its original size and condition; providing, however, that nothing contained in this section shall prevent the county commission from maintaining, preserving, restoring, repairing, strengthening and replacing the drains, ditches, levees and other works of any district and the use of its maintenance funds therefor, without purchasing dredge boats, tools or other machinery.

(RSMo 1939 § 12434, A.L. 1953 p. 547)

Prior revisions: 1929 § 10844; 1919 § 4511



Section 243.340 Privilege to pay drainage tax in full.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

243.340. Privilege to pay drainage tax in full. — The owner of any land or other property taxed for the construction of any improvement under the provisions of this chapter, shall have the privilege of paying such tax to the county treasurer at any time on or before a date to be fixed by the county commission prior to the issuance of bonds payable from said taxes and the amount to be paid shall be the full amount of the tax levied, less any amount added thereto to meet interest. He shall present the treasurer's receipt therefor to the county clerk, who shall enter upon the drainage tax record opposite each tract for which payment is made the words "paid in full" and such tax shall be deemed satisfied.

(RSMo 1939 § 12414)

Prior revisions: 1929 § 10825; 1919 § 4493



Section 243.350 Apportionment of annual installments — drainage tax book, form — taxes due, when.

Effective 28 Aug 2017

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

243.350. Apportionment of annual installments — drainage tax book, form — taxes due, when. — 1. Each year the county clerk shall apportion the amount of the annual installment, or the aggregate of the installments which the commission has provided shall become due and payable in that year and the maintenance taxes, if any, against the land and other property in the drainage district in proportion to the benefits assessed.

2. The said annual installment and maintenance taxes when so apportioned shall be extended by the clerk in a well-bound book which shall be designated and endorsed “Drainage Tax Book of Drainage District Number ______ of ______ County, or ______ Township of ______ County, Missouri, for the year 20______”, which endorsement shall also be written or printed at the top of each page. There shall be set out in properly ruled columns of said book the following:

(1) The names of the present owners of said land and other property so far as now known;

(2) Description of the land and other property;

(3) Amount of said installment or installments of tax levied on the corresponding tract of land or other property;

(4) Amount of maintenance tax, if any, levied against said tract of land or other property;

(5) A blank column in which the collector shall record the several amounts as collected by him;

(6) A blank column in which the collector shall record the date of payment of the different sums;

(7) A blank column in which the collector shall record the names of the person or persons paying the several amounts, if other than the person whose name appears in column one hereof.

3. The county clerk shall prepare and deliver the said drainage tax book to the collector of the revenue of the county, or township, not later than September thirtieth of each year in which the installment and maintenance taxes, if any, are due and payable, and the said taxes shall become due and be collected during said year at the same time that state and county taxes are due and collected.

(RSMo 1939 § 12415, A.L. 1953 p. 538, A.L. 2017 S.B. 112)

Prior revisions: 1929 § 10826; 1919 § 4494; 1909 § 5602



Section 243.360 Drainage tax — collector to furnish bond.

Effective 28 Aug 1990

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

243.360. Drainage tax — collector to furnish bond. — 1. It shall be the duty of the collector of revenue of each county in which lands or other property of any drainage district organized under this chapter are situate, to receive the drainage tax book each year and he shall promptly and faithfully collect the tax therein set out and to exercise all due diligence in so doing.

2. He shall demand and collect such taxes at the same time that he demands and collects state and county taxes due on the same lands and other properties. Where any tract or part thereof has been divided and sold or transferred, the collector shall receive taxes on any part of any tract, piece or parcel of land or other property, charged with such taxes and give his receipt accordingly. The drainage tax book shall be the warrant and authority of the collector for making such demand and collection. The collector shall pay over and account for all moneys collected thereon each year to the county treasurer at the time he pays over state and county taxes.

3. The collector shall give bond payable to the drainage district for the probable amount of all drainage taxes to be collected in any one year conditioned for the faithful performance of all his duties in accordance with this chapter. Such bond shall be signed by at least two residents of the county or by a surety company authorized to transact business in the state. The bond shall be approved by the county commission and the premium, if any, may be paid out of any funds belonging to the district.

(RSMo 1939 § 12416, A.L. 1990 H.B. 1070)

Prior revisions: 1929 § 10827; 1919 § 4495; 1909 § 5635



Section 243.370 Drainage taxes constitute a lien — court action when delinquent — proceedings — evidence.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

243.370. Drainage taxes constitute a lien — court action when delinquent — proceedings — evidence. — 1. All drainage taxes provided for in this chapter, including maintenance taxes, together with all penalties for default in payment of the same, all costs in collecting the same, including a reasonable attorney's fee to be fixed by the court and taxed as costs in the action brought to enforce payment, shall from date of the levying of the same by the county commission as provided in this chapter, until paid, constitute a lien, to which only the lien of the state for state, county, school and road taxes shall be paramount, upon all of the lands assessed, and shall be collected, in the same manner as state, county and school taxes upon real estate are collected.

2. The said tax shall become delinquent if not paid on or before the thirty-first day of December of the year for which said taxes were levied, and when so delinquent shall bear interest at the rate of one percent per month until paid, each fractional month being counted as a full month.

3. The liens established and declared in this section may and shall be enforced by an action on delinquent tax bills, made and certified by the county collector which shall be instituted in the circuit court without regard to the amount of the claim within six months after December thirty-first of the year for which said taxes were levied. The suit shall be brought by the attorney for the drainage district in the name of, and to the use of, the collector of the revenue, of the county wherein the land lies, against the land or other property, on which such drainage tax has not been paid.

4. The pleadings, process, proceedings, practice and sales, in cases arising under this chapter, shall except as herein provided, be the same as in an action for the enforcement of the state's lien for delinquent general taxes upon real estate. All sales of lands made under this section shall be by the sheriff, as is now provided under the general revenue law. All sheriff's deeds executed and delivered, pursuant to this chapter, shall have the same probative force as deeds executed under judgments for delinquent general state taxes and in actions instituted under this chapter. The same abbreviations shall be allowed and the aforesaid drainage tax book shall have the same probative effect as the back tax bill has in actions for the enforcement of the state's lien for general taxes upon real estate.

5. The title acquired through any sale of lands or other property under the aforesaid proceedings shall be subject to the lien of all subsequent annual installments of drainage tax. In all suits for the collection of delinquent taxes, the judgment for said delinquent taxes and penalty shall also include all costs of suit and a reasonable attorney's fee to be fixed by the court, recoverable the same as the delinquent tax and in the same suit. The proceeds of sales made under and by virtue of this chapter shall be paid at once to the county treasurer and shall be accounted for by him the same as the drainage taxes.

6. The drainage tax books of this district shall be prima facie evidence in all courts of all matters therein contained.

(RSMo 1939 § 12417)

Prior revisions: 1929 § 10828; 1919 § 4496; 1909 §§ 5599, 5600

CROSS REFERENCE:

Delinquent taxes, drainage districts may redeem land, when, 140.380



Section 243.380 Surplus funds, how used.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

243.380. Surplus funds, how used. — When the improvements of a district have been completed and paid for, and all costs and expenses of the district paid, if there remains on hand to the credit of such district any funds not needed, the county commission may prorate back to the taxpayers all or any part of such funds not needed or may use the same for maintenance in lieu of the maintenance taxes.

(RSMo 1939 § 12432)

Prior revisions: 1929 § 10842; 1919 § 4510



Section 243.390 Drainage district bonds — provisions for issuance.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

243.390. Drainage district bonds — provisions for issuance. — 1. The county commission may issue bonds for and on behalf of any drainage district created under this chapter, for the purpose of paying the cost of the completion of the improvement as located, described and set forth in the report of the viewers and engineer, as confirmed by the county commission and the payment of all duly authorized expenses incident thereto. The aggregate par value of such bonds shall not exceed the taxes levied to pay the cost of the improvement and the expenses incident thereto as provided in this chapter, exclusive of the ten percent for emergencies and the amount added to the tax levy to meet the interest on the bonds of the district.

2. Any bonds issued hereunder shall be in denominations of one hundred dollars and multiples thereof and shall bear interest at a rate not to exceed six percent per annum, payable semiannually, shall be payable as to principal and interest at the office of the county treasurer and shall be signed by the presiding commissioner of the county commission and attested by the signature of the county clerk and the official seal of the county commission. A substantial amount of the total bonds issued to construct the improvement shall mature each year beginning not later than five years from the date of delivery for value of the first bonds. None of said bonds shall mature more than twenty years after date of issue of same.

3. Bonds issued hereunder shall be signed and delivered to the county treasurer and shall be sold by him, with the consent and approval of the county commission, at not less than ninety-five percent of the par value plus accrued interest. Said bonds may be prepared, dated and executed at one time and when delivered for value in accordance with the terms of the contract of purchase shall be held to be the obligations of the district though executed by officials other than those in office at the time of delivery for value; provided, the officials signing them were such officials at the time the bonds were signed. Said bonds shall show upon their face the purpose for which they are issued and the principal and interest thereof shall be payable from the proceeds of the taxes levied upon the land and other property in the drainage district as provided in this chapter. At the times any bonds are issued, a sufficient amount of the said drainage taxes shall be set aside and appropriated to pay the principal and interest of said bonds and it shall be the duty of the county commission to arrange and determine the annual installments of said taxes so as to provide funds in due time for the payment at maturity of the principal and interest of any bond authorized and issued hereunder. The proceeds of any taxes so appropriated shall be used for the purpose of paying the principal and interest of said bonds and no other.

4. If necessary to promptly pay said bonds and the interest thereon the county commission shall rearrange the schedule of annual installments made at the time the taxes were levied and shall also make such additional tax levies as are necessary and shall provide for the collection of the same at such times as will produce the required amounts. Under no circumstances shall the county commission make any tax levies which will in any manner, or to any extent, impair the security of the bonds issued hereunder or the fund available for the payment of the principal and interest of the same. Bonds and coupons not paid at maturity shall bear interest at the rate of six percent per annum until paid.

5. If deemed advisable, the county commission may, by its order of record, select especial depositary or depositaries for the proceeds of any bonds issued hereunder as temporary treasurer or treasurers to hold and disburse said funds to the county treasurer as the work progresses, on the order of the county commission, provided said special depositary shall secure said funds by approved collateral or by the bond or bonds of a surety company or surety companies authorized to transact business in Missouri, the premium or premiums on which bond or bonds may be paid out of any funds belonging to the drainage district.

(RSMo 1939 § 12418)

Prior revisions: 1929 § 10829; 1919 § 4497; 1909 § 5603

CROSS REFERENCES:

Bond issues, proceeds and moneys for interest and sinking fund to be kept separate, 108.180 to 108.210, 108.230

Refunding bonded indebtedness, procedure, 108.140 to 108.160



Section 243.400 County commission authorized to pledge bonds — manner.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

243.400. County commission authorized to pledge bonds — manner. — 1. Bonds issued under the authority of section 243.390 or refunding bonds issued to refund any or all such bonds may be pledged by the county commission to any corporation, commission or agency created or authorized by congress or the state of Missouri to accept a pledge of such bonds, and the county commission is authorized to pledge the bonds of any drainage district created under this chapter in a manner to conform to the requirements, rules and/or regulations of any such corporation, commission or agency.

2. Upon a pledge of any such bonds as by this section authorized, funds shall be provided to redeem said bonds and interest thereon from the terms of such pledge in the same manner as if said bonds had been sold, and the lien of pledged bonds and interest thereon shall be enforced in the same manner as provided in this chapter for bonds sold.

3. Funds derived from a pledge of any such bonds shall be deposited, accounted for and expended in the same manner as if such bonds had been sold or as may be provided by the requirements, rules and/or regulations of the corporation, commission or agency accepting a pledge of such bonds and advancing funds thereon.

(RSMo 1939 § 12419)



Section 243.410 County treasurer to be custodian of district funds — duties.

Effective 28 Aug 1990

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

243.410. County treasurer to be custodian of district funds — duties. — 1. The treasurer of the county in which a drainage district is located shall act as treasurer of the district and shall be the custodian of the funds of the district, except as otherwise provided in this chapter.

2. He shall receive and receipt for all such funds and shall enter into a separate bond for each district in the county in a sum to be fixed by the county commission, not less than the probable amount of funds of said district to be in his possession at any one time. Such bond shall be payable to the district, shall be approved by the county commission, shall be signed by two or more residents of the county or by a surety company authorized to transact business in the state and shall be conditioned for the faithful and prompt disbursement according to law of all such funds as shall from time to time be in his possession. The premium on such bond may be paid by the district.

3. Except as otherwise provided in this chapter, the treasurer shall keep all district funds received by him deposited in a bank or banks selected in the same manner and at the same time that the depositary for county funds is selected. All interest accruing on district funds shall be credited to the district and any premium on a surety bond may be paid by the district.

(RSMo 1939 § 12422, A.L. 1990 H.B. 1070)

Prior revisions: 1929 § 10832; 1919 § 4500; 1909 § 5634



Section 243.420 Fees for services.

Effective 28 Aug 1983

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

243.420. Fees for services. — 1. The fees allowed by county commissions for services actually rendered drainage districts organized under the provisions of this chapter shall be determined by the county commission.

2. The county commission shall have power to contract for any of the aforesaid services. All expense accounts shall be accompanied by vouchers showing the items actually paid.

(RSMo 1939 § 12450, A.L. 1983 H.B. 236)

Prior revisions: 1929 § 10860; 1919 § 4527; 1909 § 5618



Section 243.430 Claims for fees, how paid.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

243.430. Claims for fees, how paid. — Until the proceeds of taxes or bonds are available, all fees under this chapter shall be paid out of the county treasury when claims therefor are allowed by the county commission, and the general county fund shall be reimbursed out of the money realized from the sale of bonds or collection of taxes.

(RSMo 1939 § 12451)

Prior revisions: 1929 § 10861; 1919 § 4528; 1909 § 5619



Section 243.440 Drainage proceedings to be recorded — method.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

243.440. Drainage proceedings to be recorded — method. — A complete record of all proceedings under this chapter shall be kept by the county clerk in a separate book to be secured for that purpose. The book shall be designated as the "Drainage Record of ______ County, Missouri", and shall also have recorded therein all papers, documents, bonds and plats filed in any drainage proceeding in that county. It shall be the duty of the county commission to have the accounts of each drainage district audited each year and the auditor's report shall be recorded in the drainage record.

(RSMo 1939 § 12421)

Prior revisions: 1929 § 10831; 1919 § 4499



Section 243.450 All or portions of districts may reorganize and consolidate under sections 242.010 to 242.690.

Effective 28 Aug 1986

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

243.450. All or portions of districts may reorganize and consolidate under sections 242.010 to 242.690. — 1. Two or more districts organized under the provisions of this chapter may come within, and operate under sections 242.010 to 242.690, and portions of two or more districts organized under the provisions of this chapter may come together and operate under sections 242.010 to 242.690 whenever the owners of one-fourth of the acres of land in the proposed consolidated district sign and present a petition to the circuit court of the county in which there lies the greatest acreage of land in the proposed consolidated district, stating therein:

(1) The numbers or corporate name or names of such district or districts to be included in whole or in part;

(2) The boundaries of each district or portion of district separately;

(3) The boundary lines of the proposed consolidated district;

(4) The approximate number of acres of land in each district or portion of district;

(5) The approximate number of acres of land in the proposed consolidated district;

(6) The approximate amount of the benefits reported and apportioned by the viewers and confirmed by the county commission in each district or portion of district;

(7) The aggregate amount of such benefits as ascertained, apportioned and confirmed;

(8) The amount of bonds issued, by each district, giving the amount, dates, numbers, denominations, maturities, rate of interest, and where payable;

(9) The aggregate amount thereof; and

(10) The number of years it is to continue.

2. In such petition it shall be asked that the court adjudge such districts or portions of districts to be a body corporate, for a number of years not exceeding the time named in the petition, and under the name of "Consolidated Drainage District No. ______ of ______ County, Missouri".

(RSMo 1939 § 12446, A.L. 1963 p. 394, A.L. 1986 S.B. 488)

Prior revisions: 1929 § 10856; 1919 § 4523



Section 243.460 Notice to be published — form — jurisdiction of circuit court.

Effective 02 Jan 1979, see footnote

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

243.460. Notice to be published — form — jurisdiction of circuit court. — 1. When such petition shall have been filed in the office of the clerk of the circuit court of the county wherein lies the greatest number of acres in the proposed consolidated district, the clerk shall immediately cause to be published in some newspaper in each county having lands in the proposed district three consecutive weeks, three times, a notice, substantially in the following form:

­

­

2. The circuit court of the county in which said petition has been filed shall thereafter, for all purposes of this chapter, have and maintain original and exclusive jurisdiction coextensive with the boundaries and limits of said district without regard to county lines.

(RSMo 1939 § 12447, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 10857; 1919 § 4524

Effective 1-2-79



Section 243.470 Objections to petition for consolidation may be filed — proceedings.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

243.470. Objections to petition for consolidation may be filed — proceedings. — 1. Any owner of real estate or other property in said proposed district objecting to the organization and incorporation of said drainage district, who did not sign the petition, shall, on or before the first day of the term of court at which the cause is to be heard, file his objection or objections to the organization and incorporation of any consolidated drainage district.

2. Such objection or objections shall be limited to a denial of the statements in the petition, and shall be heard by the court in a summary manner, without unnecessary delay, and if the petition is signed by the owners of a majority of the acreage of land in the proposed consolidated district, then it will be the duty of the court to grant the prayer of the petition and organize and incorporate the district as in the case of organizing and incorporating a district in the first instance under sections 242.010 to 242.690. But if such petition shall be signed only by the owners of less than one-half of the acres of land in such district or districts, then it shall be discretionary with the court whether the prayer of the petition be or be not granted. If the said petition be verified by one or more signers, it shall be prima facie evidence of the statements and allegations therein contained. Any person having signed the petition shall have no right to have said proceedings dismissed as to him without the written consent of the majority in acreage of the owners who signed the petition. The petition may be amended as any other pleading.

3. Within sixty days after the said district has been declared a corporation by the court, the clerk thereof shall transmit to the secretary of state a certified copy of the findings and decree of the court incorporating said district, and the same shall be filed in the office of the secretary of state in the same manner as articles of incorporation are now required to be filed under the general law concerning corporations. A copy of said findings and decree, together with a plat of the district, shall also be filed in the office of the county recorder in each of the counties having lands and other property in said district, where the same shall become a permanent record, and each such recorder shall receive a fee of one dollar for filing and preserving the same.

4. Thereafter such proceedings shall be had as is provided by sections 242.010 to 242.690. This chapter shall not be construed to be repugnant to, in conflict with, or as repealing any other law or laws of this state relating to the organization or incorporation of levee or drainage districts; but shall be held and construed to be cumulative thereto.

(RSMo 1939 § 12448)

Prior revisions: 1929 § 10858; 1919 § 4525



Section 243.475 Consolidation of district organized by circuit court and district organized by county commission, effect — laws governing.

Effective 28 Aug 1986

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

243.475. Consolidation of district organized by circuit court and district organized by county commission, effect — laws governing. — 1. Any district organized under the provisions of this chapter may become consolidated with a district organized under the provisions of chapter 242 and the resulting consolidated district may operate under the provisions of sections 242.010 to 242.690 whenever the owners of a majority of the acres of the district operating under chapter 242, together with the owners of a majority of the acres of the district with which such district desires to be consolidated, sign and present a petition to the circuit court of the county in which there lies the greatest acreage of land in the proposed consolidated district, stating therein:

(1) The number or corporate name of each district;

(2) The boundaries of each district, separately stated;

(3) The boundary lines of the proposed consolidated district;

(4) The number of acres in each district;

(5) The amount of assessed benefits in each district;

(6) The amount of bonds outstanding in each district, giving the annual dates, numbers, denominations*, maturities, rate of interest, dates of future payments and when payable; and

(7) The number of years the consolidated district is to continue.

­­

­

2. Upon the filing of the petition provided for in subsection 1 of this section, the circuit clerk shall give notice of such filing in the manner provided for giving notice in section 242.030, which notice shall state the contents of the petition, the objects sought by the petition, and the date on which the petition is to be heard. Any person owning land in either of the districts which are the subject of the petition may, on or before the date set out in the notice on which the matter is set to be heard, file objections to the consolidation. If the objections made under this subsection are overruled, or if no objections are made, the court shall order that the districts asking to be consolidated shall be consolidated as one district under the designation requested in the petition, with all the rights, powers and privileges of districts organized under sections 242.010 to 242.690, and:

(1) The lands so included in the new district shall be subject to all liens, liabilities and obligations of the original districts; except that, if any district included in the consolidated district shall have issued bonds which are outstanding at the time of the consolidation under this section, the taxes levied to pay such bonds, and the interest thereon, shall be an obligation on only the property within such original district;

(2) A new board of supervisors shall be elected as provided in sections 242.010 to 242.690 for the election of supervisors;

(3) All orders made in regard to the extension of time, boundaries or consolidating districts shall be spread on the records of the circuit court and a certified copy thereof shall be filed with the recorder of deeds of each county in which any land of the consolidated district is located and with the secretary of state.

3. The recorder of deeds of each county shall receive a fee of one dollar for filing and preserving each certified copy of orders described in subdivision (3) of subsection 2 of this section.

(L. 1985 H.B. 660 § 1, A.L. 1986 S.B. 488)

*Word "demonstrations" appears in original rolls.



Section 243.480 Failure or refusal of official to perform duty — penalty.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

243.480. Failure or refusal of official to perform duty — penalty. — If any engineer or county commission or clerk of the circuit court or other official shall neglect or refuse to perform any duty imposed by the provisions of this chapter, he shall forfeit and pay a fine of one hundred dollars for every such refusal, to be recovered by proper process.

(RSMo 1939 § 12438)

Prior revisions: 1929 § 10848; 1919 § 4515; 1909 § 5616



Section 243.490 County collector liable, when — penalty.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

243.490. County collector liable, when — penalty. — If any county collector of the revenue refuses, fails or neglects to make prompt payment of the tax or any part thereof collected under this chapter to the county treasurer as provided in said chapter, then he shall pay a penalty of ten percent on the amount of his delinquency; such penalty shall at once become due and payable and both he and the sureties on his bond shall be liable therefor on his aforesaid bond.

(RSMo 1939 § 12439)

Prior revisions: 1929 § 10849; 1919 § 4516



Section 243.500 Validity of bonds issued unquestionable.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

243.500. Validity of bonds issued unquestionable. — Hereafter when any bonds issued by any drainage district organized or incorporated under the laws of this state are sold for a sum or price allowed by law, and the proceeds of the sale thereof paid to the proper officer of the district, then except for the power to issue the bonds, neither the validity of them nor the tax levied to pay them shall thereafter be questioned in any court of law or equity.

(RSMo 1939 § 12420)

Prior revisions: 1929 § 10830; 1919 § 4498



Section 243.510 Suits to be brought in name of state.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

243.510. Suits to be brought in name of state. — Suits on bonds for costs and the performance and completion of work on contract shall be brought in the name of the state of Missouri at the relation and to the use of the drainage district.

(RSMo 1939 § 12440)

Prior revisions: 1929 § 10850; 1919 § 4517; 1909 § 5621



Section 243.520 Appeals — procedure.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

243.520. Appeals — procedure. — The clerk of the circuit court shall docket any appeal, styling the appellant the plaintiff and the drainage district the defendant, and the cause shall stand for trial and be tried as other appeal cases are tried in the circuit court. After the trial and judgment in the circuit court, the clerk of that court shall retain the transcript of the proceedings in the county commission and retransmit to the county clerk all of the original papers filed in his office by the county clerk, together with a transcript of the proceedings had in the circuit court, including a certified copy of the finding or verdict and the judgment of the said court; the clerk of the circuit court shall also certify an itemized statement of the cost accruing on the appeal, and such costs shall be paid as provided in this chapter. After a transcript of the proceedings had in the circuit court is filed in the office of the county clerk, the county commission shall cause such entries to be made on its record as may be necessary to give effect to the judgment of the circuit court.

(RSMo 1939 § 12410)

Prior revisions: 1929 § 10821; 1919 § 4489; 1909 § 5593



Section 243.530 Chapter declared remedial in character and purpose.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

243.530. Chapter declared remedial in character and purpose. — 1. The repeal of article 4, chapter 41, RSMo 1909, shall not have the effect of suspending, abating, abridging, impairing, vitiating, or nullifying any right, power, remedy, or lien heretofore given, created or conferred upon any drainage district heretofore organized or in process of organization at the time of passage of this chapter, under any law of this state, but all such rights, powers, remedies and liens are hereby directly preserved to all such drainage districts; nor shall the repealing of existing laws have the effect of suspending, abridging, abating or nullifying any proceeding or proceedings now pending in any court of this state or of the United States; nor shall the repealing of existing laws have the effect of impairing, invalidating, discharging, changing, modifying or destroying any obligation, contract or undertaking, entered into by, or with any drainage district now organized and existing under any law in this state, but all such obligations, contracts and undertakings so entered into shall be and remain inviolate.

2. All rights, powers, liens and remedies now existing in behalf of any drainage district of this state may be enforced and made available under the provisions of this chapter, if applicable, at the election of the drainage district. This chapter is hereby declared to be remedial in character and purposes, and shall be liberally construed by the courts in carrying out this legislative intent and purpose.

(RSMo 1939 § 12454)

Prior revisions: 1929 § 10864; 1919 § 4531



Section 243.540 Penalty for violation of provisions of chapter.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

243.540. Penalty for violation of provisions of chapter. — Any person, corporation, member of the county commission or municipal corporation, convicted of a misdemeanor as defined by this chapter shall pay a fine of not less than five dollars nor more than one thousand dollars, and if such violation of said chapter as the conviction is for shall not be abated by the party so convicted within thirty days after such conviction, then the continuance of such obstruction or other violation of the provisions of this chapter after said period of thirty days shall for each and every day the same is continued constitute a separate offense, for which, on conviction thereof, the party so offending shall be punished by a fine of twenty-five dollars.

(RSMo 1939 § 12444)

Prior revisions: 1929 § 10854; 1919 § 4521; 1909 § 5630



Section 243.550 Petition for reassessment of benefits, form — procedure for maintenance levy or for a new tax to pay costs of plan for reclamation.

Effective 28 Aug 1993

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

243.550. Petition for reassessment of benefits, form — procedure for maintenance levy or for a new tax to pay costs of plan for reclamation. — Whenever the owners of twenty-five percent or more of the acreage of the lands in the district shall file a petition with the county commission stating that there has been a material change in the values of the property in the district since the last previous assessment of benefits or readjustment of the assessment of benefits and praying for a readjustment of the assessment of benefits for the purpose of making a more equitable basis for the levy of the maintenance tax or for the purpose of levying a new tax to pay the costs of the completion of the proposed works and improvements as shown in any supplemental plan for reclamation, or for both of the aforesaid purposes, the county commission shall give notice of the filing and hearing of the petition by posting such notice in a prominent place in the court house and by publication in a newspaper of general circulation in the county once a week for at least four consecutive weeks, the last insertion to be at least fifteen days prior to the hearing of the petition. The notice may be in the following form:

­

­

­­

­

(L. 1993 S.B. 56 § 243.550 subsec. 1)



Section 243.551 County commission to appoint three viewers, qualifications, duties — report, procedure — readjustment of benefits limited to once a year — payment may be by installments.

Effective 28 Aug 1993

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

243.551. County commission to appoint three viewers, qualifications, duties — report, procedure — readjustment of benefits limited to once a year — payment may be by installments. — Thereupon the county commission shall appoint three viewers, possessing the qualifications of viewers appointed under section 243.050 to make such readjustment of assessments in the manner provided in section 243.050 and the viewers shall make their report, and the same proceedings shall be had thereon, as nearly as may be, as are herein provided for the assessment of benefits accruing for original construction; provided, that in making the readjustment of the assessment of benefits, the viewers shall not be limited to the aggregate amount of the original or any readjustment of the assessment of benefits and may assess the amount of benefits that will accrue from carrying out and putting into effect any supplemental plan for reclamation. After the making of such readjustment, the limitation of twenty percent of the annual maintenance tax which may be levied shall apply to the amount of benefits as readjusted, and the limitation of the tax which may be levied for payment of the costs of the completion of the proposed works and improvements shown in any supplemental plan for reclamation shall apply to the amount of the benefits as readjusted. There shall be no such readjustment of benefits more often than once in a year. The list of lands, and other property, with the readjusted assessed benefits and the order of the county commission, shall be filed in the office of the county recorder. The petition for reassessment of benefits may request that the cost of the improvement be payable in more than one installment and if the county commission agrees in its order of assessment, the assessment shall be payable in the number of installments, not exceeding fifteen, so found to be desired, which installments shall be equal, and each tract of land in the district shall be charged with interest which shall be apportioned against the lands in the district by the same rule of apportionment as the principal assessment.

(L. 1993 S.B. 56 § 243.550 subsec. 2)



Section 243.553 Installments payable, when.

Effective 28 Aug 1993

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

243.553. Installments payable, when. — The payments of such installments, and such interest charge and the payments thereof, shall be as follows:

(1) If such order is made on or after the first day of January and before the first day of November of any year, the first installment shall be payable on the thirty-first day of December following the date of such order, with interest on the principal, at the rate of six percent per annum, from the date of such order until the first day of April after the date such installment becomes payable, and one installment shall become payable on the thirty-first day of each December thereafter with interest at such rate on the portion of the principal then unpaid, from the thirty-first day of the previous December until the first day of the following April, until the entire assessment is paid.

(2) If such order is made on or after the first day of November of any year, the first installment of such special assessment shall be payable on the thirty-first day of December of the next year after the date of such order, with interest at such rate on the principal from the date of such order until the first day of April after the date such first installment becomes payable, and thereafter an installment shall be payable on the thirty-first day of each December, with interest at such rate on the principal then unpaid, from the thirty-first day of the previous December to the first day of the following April, until the entire principal of the assessment is paid.

(L. 1993 S.B. 56 § 243.550 subsec. 3)



Section 243.560 Bond issues authorized, amount — rate — payable when — county treasurer to sell — cost, not obligation of county.

Effective 28 Aug 1993

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

243.560. Bond issues authorized, amount — rate — payable when — county treasurer to sell — cost, not obligation of county. — 1. The county commission may, on behalf of the district, issue bonds not to exceed ninety percent of the total amount of the assessments levied under the provisions of sections 243.550 to 243.553, in denominations of not less than one hundred dollars, bearing interest from date at a rate not to exceed six percent per annum, payable semiannually, to mature at annual intervals within twenty years, commencing after a period of years, not later than five years, to be determined by the county commission, both principal and interest payable at some convenient banking hours or trust company's office to be named in the bonds, which bonds shall be signed by the presiding commissioner, attested by the signature of the county clerk.

2. All of said bonds shall be executed and delivered to the county treasurer, who shall sell the same in such quantities and at such dates as the county commission may deem necessary to meet the payments for the works and improvements in the district. The bonds shall not be sold for less than ninety-five cents on the dollar, with accrued interest, shall show on their face the purpose for which they are issued, and shall be payable out of money derived from the assessment levied under the provisions of sections 243.550 to 243.553. The bonds shall not be payable out of funds of the county and are not obligations of the county.

(L. 1993 S.B. 56 § 243.560 subsecs. 1, 2)



Section 243.561 County commission to appropriate money to pay principal and interest on bonds — money collected to be deposited in separate fund, purpose.

Effective 28 Aug 1993

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

243.561. County commission to appropriate money to pay principal and interest on bonds — money collected to be deposited in separate fund, purpose. — A sufficient amount of the assessment levied under the provisions of sections 243.550 to 243.553 shall be appropriated by the county commissioners for the purpose of paying the principal and interest of the bonds and the same shall, when collected, be preserved in a separate fund for that purpose and no other. All bonds and coupons not paid at maturity shall bear interest at the rate of six percent per annum from maturity until paid, or until sufficient funds have been deposited at the place of payment, and the interest shall be appropriated by the county commission out of the penalties and interest collected on delinquent assessment or any other available funds of the district. Any expense incurred in paying the bonds and interest thereon, and a reasonable compensation to the bank or trust company for paying same, shall be paid out of other funds of the district collected for the purpose of meeting the expenses of administration.

(L. 1993 S.B. 56 § 243.560 subsec. 3)



Section 243.563 Proceeds of assessment insufficient to pay principal and interest on bonds, procedure — funds derived from bond sale, purpose.

Effective 28 Aug 1993

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

243.563. Proceeds of assessment insufficient to pay principal and interest on bonds, procedure — funds derived from bond sale, purpose. — 1. It shall be the duty of the county commission in making assessments, as provided in this chapter, to take into account the maturing bonds and interest on all bonds, and to make ample provisions in advance for the payment thereof. In case the proceeds of the assessment made under the provisions of sections 243.550 to 243.553 are not sufficient to pay the principal and interest of all bonds issued, then the county commission shall make such additional levy or levies upon benefits assessed as are necessary for this purpose, and under no circumstances shall any assessment be made that will in any manner or to any extent impair the security of the bonds or the fund available for the payment of the principal and interest of the same.

2. The funds derived from the sale of the bonds or any of them shall be used for the purpose of paying the cost of the drainage works and improvements and such costs, expenses, fees and salaries as may be authorized by law and used for no other purpose.

(L. 1993 S.B. 56 § 243.560 subsecs. 4, 5)






Chapter 244 Private Drainage Rights

Section 244.010 Drainage for agricultural or sanitary purposes.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

244.010. Drainage for agricultural or sanitary purposes. — The owner or owners of all or any part of any tract or parcel of swamp, wet, flat or overflowed land in this state, situated within or without any drainage or levee district organized under any laws of this state, shall have the right, under the provisions of this chapter, to drain or protect such land for sanitary or agricultural purposes, without forming such land into a district, by constructing an open ditch, laying tile or building a levee, and such ditch, tile or levee may be constructed through or across any tract or parcel of land situate between such land to be drained or protected and any lake, bayou, hollow, creek, artificial drainage ditch, river, depression or other outlet into which the waters from such swamp, wet, flat or overflowed land can be drained, provided the owner or owners of the land through or upon which such ditch, tile or levee must be built be paid a sum equal to the value of land, if any, consumed in constructing such works and the amount of damages, if any, that will be sustained by such land from the construction and maintenance of the improvement.

(RSMo 1939 § 12455)

Prior revisions: 1929 § 10865; 1919 § 4560; 1909 § 5662

CROSS REFERENCE:

County planning commission, class one counties, approval of improvements, 64.010 to 64.205



Section 244.020 Disagreement on drainage methods — petition circuit court.

Effective 28 Aug 1945

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

244.020. Disagreement on drainage methods — petition circuit court. — 1. When the owner or owners of the land to be drained or protected and the owner or owners of the land through or across which such improvements are to be built or constructed fail to agree as to the location of the ditch, tile or levee or as to the value of land, if any, to be used, or the amount of damages, if any, that will result from constructing the improvements, the owner or owners of the land desired to be drained or protected shall have the right to file with the circuit clerk their petition, which shall state the method of drainage or protection desired, the name or names of the owner or owners of the land to be drained or protected with a description of the land owned by each, and the name or names of the owner or owners of the land through or upon which such drain or levee must pass, with a description of land owned by each, and that the owners are unable to agree as to the best method to adopt for the drainage or protection of the swamp, wet, flat or overflowed land, the value of the land, if any, to be used for any ditch, tile or levee, or the amount of damages, if any, that should be paid the owner or owners of the land through or upon which the proposed improvements must be constructed. Said petition shall pray the circuit court that commissioners be appointed to consider any and all matters not agreed upon by the landowners and to make a report and recommendations for the adjustment of such disagreements.

2. A rough plat of all land that will in any way be affected by the proposed improvements and indicating the approximate location and course of the ditch, tile or levee, shall be filed with said petition, but such plat need not be made by an engineer; provided, that before any such owner or owners shall have the right to file any such petition he or they shall first tender in writing to the owner or owners of the land through or upon which such ditch, tile or levee is to be constructed, a sum of money equal to the amount of the value of the land, if any, that will be used in constructing the ditch, tile or levee, plus the damages, if any, that will accrue to the land and the cost of the crossings, if any are needed, which said amount, in the estimation of the owner or owners of the land to be drained or protected, seems just compensation for the total cost of such items, and the fact of said tender having been made and the amount of the same shall be stated in the foregoing petition.

(RSMo 1939 § 12456, A.L. 1945 p. 852)

Prior revisions: 1929 § 10866; 1919 § 4561; 1909 § 5665



Section 244.030 Filing of objections — hearing by court — appointment of commissioners.

Effective 28 Aug 1990

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

244.030. Filing of objections — hearing by court — appointment of commissioners. — 1. Such petition, as soon as so signed, shall be filed in the office of the circuit clerk of the county in which is situate the land that will be affected by the proposed improvements; each person not having signed such petition, owning land that will be either damaged or benefitted by the construction of the ditch, tile or levee shall be named as a party defendant in such action and served with a summons and a copy of the petition, as in ordinary civil actions. If such owner or owners of land be nonresidents of the state, then such service shall be had as provided in the civil code of Missouri.

2. The court shall set a date to hear objections, which such date shall be named in a notice accompanying such petition and given each owner of land and which hearing shall not be more than twenty days from the return date; such notice shall state the purpose sought as set out in the petition and that the person receiving such notice shall have the right to file objections to the petition. Any person whose land will be affected in any manner by the proposed ditch, tile or levee shall have the right to file his objection on or before the date set for such hearing and before the hour of such hearing. Such objection or objections shall be limited to a denial of the allegations as contained in the petition.

3. The circuit court shall hear such objections without unnecessary delay and if such objections be overruled it shall appoint three disinterested residents of the county, not of kin within the second degree of consanguinity to any person owning land to be affected, as commissioners, who before entering upon their duties shall be sworn to faithfully and impartially perform the duties imposed upon them by this chapter.

(RSMo 1939 § 12457, A.L. 1945 p. 852, A.L. 1990 H.B. 1070)

Prior revisions: 1929 § 10867; 1919 § 4562

(1959) Circuit court of county in which lands sought to be subjected to an easement are located had jurisdiction of proceeding under this chapter notwithstanding such lands were included in district organized under chapter 242 by circuit court of adjoining county. Dillen v. Remley (A.), 327 S.W.2d 931.



Section 244.040 Duties of commissioners.

Effective 28 Aug 1945

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

244.040. Duties of commissioners. — Within twenty days after so qualifying, unless prevented by sickness or some other good cause, said commissioners shall proceed to view the premises and perform their duties. They shall be furnished by the clerk of the circuit court a copy of the plat of the land and proposed improvements filed with the petition under the provisions of section 244.020. They shall mark out the most practical route and location of the ditch, tile or levee, and they shall assess the benefits and damages, if any, that will accrue to each tract or parcel of land, according to ownership, because of the proposed works; they shall specify the number of crossings, if any, that will be needed for the use and convenience of the public or owners of the land to be affected by the proposed works, and they shall make such recommendations as they may consider necessary for the use of the circuit court in deciding the cause. They shall make out their report in writing and after the same shall have been signed by at least two of said commissioners, it shall be filed in the office of the circuit clerk. Said commissioners may employ an engineer or surveyor to run levels, make measurements and obtain such other information as said commissioners may deem necessary to assist them in their work.

(RSMo 1939 § 12458, A.L. 1945 p. 852)

Prior revisions: 1929 § 10868; 1919 § 4563



Section 244.050 Notification of commissioners' report — filing of objections.

Effective 28 Aug 1945

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

244.050. Notification of commissioners' report — filing of objections. — Within ten days after the filing of the commissioners' report the clerk of the circuit court shall give notice of such filing to each landowner, and said notice shall state the hour and date at which the circuit court, provided there be not less than five days between the serving of such notice and the date of hearing, will hear objections to said report. Any person whose land will be affected by the improvements as shown by said commissioners' report, shall have the right, on or before the date set for hearing of said report and before the hour set for said hearing, to file his objections to said report.

(RSMo 1939 § 12459, A.L. 1945 p. 852)

Prior revisions: 1929 § 10869; 1919 § 4564



Section 244.060 Confirmation or rejection of report — payment of costs.

Effective 28 Aug 1945

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

244.060. Confirmation or rejection of report — payment of costs. — Said circuit court shall hear all such objections in a summary manner and without unnecessary delay, and should it find that no objection should be sustained, the court shall approve and confirm said report, but if the court shall find that any or all of the exceptions or objections should be sustained, it shall render its decree accordingly. All additional costs incurred by hearing and determining such objections shall be apportioned by the circuit court to the landowners in proportion to the objections sustained or overruled. If the report of the commissioners as confirmed, or as modified, shows that the damages and cost of necessary crossings exceed the amount tendered, under the provisions of section 244.020, to the owner or owners of the land traversed by the works, the total court cost of the case, including fees and expenses of commissioners, shall be paid by the petitioner or petitioners, but if the amount of such items be not greater than the tendered amount the cost shall be paid by the objectors.

(RSMo 1939 § 12460, A.L. 1945 p. 852)

Prior revisions: 1929 § 10870; 1919 § 4565



Section 244.070 Limitation on improvements — dismissal of case, when.

Effective 28 Aug 1949

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

244.070. Limitation on improvements — dismissal of case, when. — 1. The word "tract" and "parcel" of land as used in this chapter shall include town lots or other subdivisions of land according to ownership. Persons desiring to drain or protect land under the provisions of this chapter shall not be limited to a single ditch, tile or levee, but two or more of each or all three may be constructed for the drainage or protection of the same tract of land.

2. If the report of the commissioners, as approved or as amended by the circuit court shows the total cost of the improvements, including value of the land used, the amount of the damages and cost of crossings, exceeds the total benefits accruing to all the land from the proposed improvement, the court shall dismiss the case and tax the court costs against the petitioners. Thereafter any one or more persons owning any portion of the wet, swamp, flat or overflowed land shall have the right to construct the ditch, tile or levee at his or their expense, but if constructed under such conditions the other owners of land that will be improved shall not be taxed for any of the costs.

(RSMo 1939 § 12465, A. 1949 S.B. 1084)

Prior revisions: 1929 § 10875; 1919 § 4570



Section 244.080 Appeals from circuit court decision.

Effective 28 Aug 1945

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

244.080. Appeals from circuit court decision. — Any person may appeal from the decision or decree of the circuit court as provided by law in other civil actions. Such appeal shall not act as a supersedeas or delay construction of either the ditch or levee or laying of the tile, but before such work shall be begun the owners of the land to be drained or protected shall pay into the hands of the circuit clerk for the use of the parties whose land is taken or injured, the amount awarded to said party or parties by the circuit court.

(RSMo 1939 § 12461, A.L. 1945 p. 852)

Prior revisions: 1929 § 10871; 1919 § 4566



Section 244.090 Disagreement on manner of construction — petition circuit court.

Effective 28 Aug 1945

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

244.090. Disagreement on manner of construction — petition circuit court. — 1. The owner or owners of the land benefitted shall have the right, without obtaining permission of the circuit court, to construct the ditch or levee or lay the tile or to arrange to have such constructed or laid, but the damages resulting, if any, from the construction of the same shall be paid in cash to the owner or owners of the land taken or damaged, or the sum awarded for such items shall be placed in the possession of the circuit clerk for the use of such persons, before such construction shall be begun.

2. In case the owners of the land benefitted are unable to agree among themselves as to the manner of constructing the ditch or levee or laying the tile or letting the contract for the same, the circuit court shall have the power, upon being petitioned by a majority of persons interested, after due notice has been given to other interested parties, to let the work of construction out to the lowest or best bidder, and after such costs have been determined, the circuit clerk, upon order of the circuit court, shall apportion the total cost to each tract or parcel of land according to ownership in proportion the benefits derived as ascertained and determined by the court, and such cost shall become a lien upon such land and remain the same until paid.

3. Such lien shall be enforced by suit brought on bills properly made out and certified to by the circuit clerk, such suit to be brought in the name of the state at the relation of the interested party or parties in any court of competent jurisdiction. All sums collected by such suit shall include the court cost incurred in bringing and conducting such suit and a reasonable attorney's fee to be fixed by the court hearing said cause.

(RSMo 1939 § 12462, A.L. 1945 p. 852)

Prior revisions: 1929 § 10872; 1919 § 4567



Section 244.100 Rights of owners after construction.

Effective 28 Aug 1945

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

244.100. Rights of owners after construction. — The owners of the land benefitted shall have the right at any time after the ditch, tile or levee has been completed, to go upon the land through or upon which such works shall have been built and repair the same, but no right to enlarge or change the location of the ditch, levee or tile is granted under this chapter without first obtaining consent of the owner or owners of land traversed, either by free gift or purchase, but the owner or owners of the land drained or protected shall have the right to petition for privilege from the circuit court to enlarge works already made or to make necessary additional improvements, and such petition shall be proceeded with in the same manner as is provided in sections 244.020 and 244.030 for original construction.

(RSMo 1939 § 12463, A.L. 1945 p. 852)

Prior revisions: 1929 § 10873; 1919 § 4568



Section 244.110 Compensation — appointment of special commissioners and surveyor.

Effective 28 Aug 1945

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

244.110. Compensation — appointment of special commissioners and surveyor. — 1. The parties petitioning shall be liable for all costs incurred on account of any proceeding under this chapter. Each commissioner shall receive for his services two dollars for each day employed and necessary expenses incurred in addition thereto; any surveyor for services rendered while working under the direction of the commissioners shall be paid three dollars per day and all necessary expenses.

2. In case it becomes the duty of the circuit court to have the work constructed, as is provided for in section 244.090, said court shall have the right to appoint a special commissioner, who may or may not be a surveyor, and not owning land that is affected in any way by the works, to take charge of the construction and report to said court from time to time as to the progress of said construction and make a full report when the same has been completed. Such commissioner shall, upon completion of the work, make a final report to the court, and said court shall, if it finds said work performed according to contract, accept and confirm said report.

(RSMo 1939 § 12464, A.L. 1945 p. 852)

Prior revisions: 1929 § 10874; 1919 § 4569



Section 244.120 Amendment of petition — rights of landowner.

Effective 28 Aug 1945

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

244.120. Amendment of petition — rights of landowner. — 1. The petition as signed and filed under the provisions of this chapter may be amended at any time as other pleadings in other cases.

2. The owner or owners of land within or without any levee or drainage district organized under the laws of this state shall be permitted to connect a ditch, tile or levee constructed under the provisions of this chapter with any artificial ditch, drain or levee of any drainage or levee district on such terms as the board of supervisors of such drainage or levee district or the court, under which any such district has been organized, may prescribe.

3. A petition filed under the provisions of this chapter and any and all matters pertaining thereto may be heard and determined by the circuit court at any time at a regular, adjourned or special session.

(RSMo 1939 § 12466, A.L. 1945 p. 852)

Prior revisions: 1929 § 10876; 1919 § 4571



Section 244.130 Penalty for obstructing ditch — inspection of lands without owner's consent.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

244.130. Penalty for obstructing ditch — inspection of lands without owner's consent. — 1. Any person or persons, copartnership or corporation willfully filling up or obstructing or impairing the usefulness of any ditch, tile or levee constructed under the provisions of this chapter shall be deemed guilty of a misdemeanor, and upon conviction therefor shall be fined in a sum not less than fifty dollars nor more than two hundred dollars for each and every offense, or such person or persons, or the agent or agents of the copartnership or corporation responsible for such damage or injury having been wrought, may be confined in the county jail not less than thirty days nor more than six months.

2. The owner or owners of the land desired to be drained shall have the right to go upon or send an engineer or surveyor upon the land through or upon which the ditch, tile or levee is to be built, without first obtaining consent from the owner or owners of such land, for the purpose of making measurements, running levels and obtaining other information to be used in forming conclusions pertaining to the slope of the land, length of the improvements and proper location of the same; provided, that notice of the purpose and intention of such act be first given in writing to the owner of the land through or across which the works are to be constructed.

(RSMo 1939 § 12467)

Prior revisions: 1929 § 10877; 1919 § 4572; 1909 § 5670






Chapter 245 Levee Districts

Chapter Cross References



Section 245.010 Definitions.

Effective 02 Jan 1979, see footnote

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.010. Definitions. — 1. The term "levee districts" as used in sections 245.010 to 245.280, and all other terms or provisions of law contained in sections 245.010 to 245.280, which have heretofore been interpreted, as apply to said levee districts, shall be construed to include, authorize, provide for and be made applicable to all districts now organized or which may hereafter be organized for the purpose of establishing, constructing or causing to be constructed, levees, dikes, bank protections, current control or other protection or reclamation improvements contiguous or adjacent to or situate near any body of swamp, wet or overflowed land, or other property in the nature of individual or corporate franchises in this state, or land subject to overflow or inundation in or adjacent to any river or stream wholly within or bordering on the state of Missouri, property or land abutting, or situate near, which may be endangered or liable to be endangered through wash or bank erosion; provided, that whenever the proposed district is intended to include or does include lots, tracts, parcels or other subdivisions of land included in any third or fourth class city, town or village of this state, or in any city in this state under fifty thousand population operating under a special charter, the words "acre", "acreage" or "subdivision of land" as now used in sections 245.010 to 245.280, shall be held and construed to include and be used interchangeably with the words "area", "lot", "tract" or "parcel of land", so that a lot or other subdivision of land within such cities shall correspond to the word "acre" as used in sections 245.010 to 245.280, when the levee district is organized in a rural area.

2. The word "owner" as used in sections 245.010 to 245.280 shall mean the owner of the freehold estate, as appears by the deed record, and it shall not include reversioners, remaindermen, trustees, or mortgagees, who shall not be counted and need not be notified by publication, or served by process, but shall be represented by the present owners of the freehold estate in any proceeding under sections 245.010 to 245.280.

(RSMo 1939 §§ 12493, 12531, A.L. 1974 V. II p. 226, A.L. 1965 p. 381, A.L. 1978 H.B. 1634)

Prior revisions: 1929 §§ 10903, 10941; 1919 § 4635

Effective 1-2-79



Section 245.015 Owners may form levee district, where — articles of incorporation to be filed in circuit court.

Effective 28 Aug 2004

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.015. Owners may form levee district, where — articles of incorporation to be filed in circuit court. — 1. The owners of a majority of the acreage in any contiguous body of swamp, wet or overflowed land or other property in the nature of individual or corporate franchises in this state, or land subject to overflow, wash or bank erosion, located in one or more counties or in any city, town, or village in this state not located within any county with a charter form of government and with more than two hundred fifty thousand but less than three hundred fifty thousand inhabitants, or in any city, town, or village of the third or fourth classification in this state which is located within any county with a charter form of government and with more than two hundred fifty thousand but less than three hundred fifty thousand inhabitants, may form a levee district for the purpose of having such land and other property reclaimed and protected from the effects of overflow and other water, for sanitary or agricultural purposes, or from the effect of wash or bank erosion, or when the same may be conducive to the public health, convenience or welfare, or of public utility or benefit, by levee, or otherwise, and for that purpose they may make and sign articles of association in which shall be stated: the name of the district, and the number of years the same is to continue; the boundary lines of the proposed levee district; the names as listed on the county assessor's records of the owners of land or other individual or corporate franchise property in such district, together with a plat of the district showing the lands to be covered in the district; such articles shall further state that the owners of real estate and other such property within the district whose names are subscribed to such articles are willing to and do obligate themselves to pay the tax or taxes which may be assessed against their respective lands or other property to pay the expense of organizing, and of making and maintaining the improvements that may be necessary to effect the reclamation or protection of such lands or other such property, so formed into a levee district, and to reclaim and to protect the same from the effects of overflow and other water, or from bank erosion or wash, and the articles of association shall contain a petition praying that the lands and other property described therein be declared a levee district under the provisions of this law. After the articles of association and petition have been so signed the same shall be filed in the office of the circuit clerk of the county in which such lands and other property are located; or, if such lands and other property be composed of tracts or parcels located in two or more different counties then in the office of the clerk of the circuit court of the county in which more of such lands and other property are located than in any other county; provided, that in the event any work is to be done upon any navigable stream, the consent of the federal government shall be obtained to make such improvement or improvements before the actual work on the improvements shall be begun.

2. The* modifications to this section, as enacted by the ninety-second general assembly, second regular session, shall not be construed to enhance or limit the current law, and any interpretation thereof, with regard to where a levee district may or may not be formed within any county with a charter form of government and with more than two hundred fifty thousand but less than three hundred fifty thousand inhabitants nor any city, town, village, or other political subdivision contained therein.

(RSMo 1939 § 12492, A.L. 1947 V. II p. 226, A.L. 1965 p. 381, A.L. 1994 S.B. 600 merged with S.B. 633, A.L. 2004 H.B. 795, et al. merged with H.B. 1207)

*Word "Any" appears in original rolls of H.B. 1207, 2004.



Section 245.020 Circuit clerk to give notice by publication — form of notice — mailing required.

Effective 28 Aug 2008

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.020. Circuit clerk to give notice by publication — form of notice — mailing required. — 1. After such articles of association shall have been filed, the clerk in whose office the articles of association have been filed shall give notice by causing publication to be made once in some newspaper published in each county in which the land and other property of the district are situate. Such notice shall be published within fourteen days of filing of the articles, and the notice shall be substantially in the following form and it shall be deemed sufficient for all purposes of sections 245.010 to 245.280:

­

­

­­

­

2. Within fourteen days of the filing of the articles, those petitioning for the creation of the district shall mail, by certified mail, a copy of the notice contained in this section to the names as listed on the county assessor's records of the owners of land identified in the petition or other individual or corporate franchise property in the district identified in the petition, including all public entities owning land within the district.

(RSMo 1939 § 12494, A.L. 1994 S.B. 633, A.L. 2008 S.B. 939)

Prior revisions: 1929 § 10904; 1919 § 4598; 1909 § 5704



Section 245.025 Objections to incorporation heard — court decree filed with secretary of state and county recorder.

Effective 12 Jul 1994, see footnote

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.025. Objections to incorporation heard — court decree filed with secretary of state and county recorder. — Any owner of real estate or other property as herein described in said proposed district, who may not have signed said articles of association objecting to the organization and incorporation of said levee district, may, within fourteen days after the date of publication pursuant to section 245.020, file his objection or objections why such levee district should not be organized and incorporated. Such objection or objections shall be limited to a denial of the statements in the articles of association, and shall be heard by the court in a summary manner, taking precedence over all matters except older matters of the same character, and in case all such objections are overruled, the circuit court shall, by its order duly entered of record, duly declare and decree said levee district a public corporation of this state, for a term not exceeding the time mentioned in said articles of association signed and filed. If the court finds that the land set out in said articles of association should not be incorporated into a levee district, it shall dismiss said proceedings and adjudge the costs against the signers of said articles of association in proportion to the acreage represented by each. Any person having signed the articles of association shall have no right to have said proceedings dismissed as to him without the written consent of the majority in acreage of the owners who signed said articles. The articles of association and petition may be amended as any other pleading. Within ten days after the said district has been declared a corporation by the court, the clerk thereof shall transmit to the secretary of state a certified copy of the findings and decree of the court incorporating said district, and the same shall be immediately filed in the office of the secretary of state in the same manner as articles of incorporation are now required to be filed under the general law concerning corporations. The secretary of state shall immediately send a certified copy to the U. S. Corp of Engineers District office where the levee district is located. A copy of said findings and decree, together with a plat of the district, shall also be filed in the office of the county recorder in each of the counties having land in said district, where the same shall become a permanent record, and each such recorder shall receive a fee of one dollar for filing and preserving the same.

(RSMo 1939 § 12495, A.L. 1994 S.B. 633)

Prior revisions: 1929 § 10905; 1919 § 4599

Effective 7-12-94



Section 245.030 Adjacent districts may consolidate — petition, hearing and decree.

Effective 12 Jul 1994, see footnote

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.030. Adjacent districts may consolidate — petition, hearing and decree. — 1. Any two or more adjacent districts, whether incorporated in the same or different counties, may be united and consolidated in one district, and such new district and the board of supervisors thereof shall have all the rights, powers and privileges of any district organized under sections 245.010 to 245.280.

2. In order to effect such consolidation, the board of supervisors of each of the original districts shall call an election in the same manner as election for supervisors, stating the time, place and object of such election. If a majority of the acreage voting in each district vote in favor of the proposition to unite and consolidate such districts, the board of supervisors of each district shall present a petition to the circuit court of the county in which the greatest amount of land is located, accompanied with a complete return of said election, in which petition shall be stated the name of the original district, when incorporated, the names of the owners of the lands and the boundaries of the district.

3. When said petition has been filed, the circuit clerk shall give notice of such filing in the manner provided for giving notice in section 245.020, said notice to state the contents of said petition and the objects sought and the date on which said matter is to be heard.

4. Any person owning land in either of said districts, on or before the date set out in the notice on which said matter is set to be heard, may file objections to the regularity or sufficiency of any of the proceedings had in the premises, and if such objections are overruled, or if no objections are made, the court shall make an order that any two or more of the several districts so asking to be united shall be united and consolidated as one district, under some appropriate designation, with all the rights, powers and privileges of districts organized under sections 245.010 to 245.280 and except as hereinafter provided the lands so included in the new district shall be subject to all liens, liabilities and obligations of the original districts, and a new board of supervisors shall be elected, as is now provided in case of election of supervisors, and all orders made in regard to extension of time, boundaries or uniting districts shall be spread on the records of the circuit court, and a certified copy thereof shall be filed with the recorder of deeds of each county in which any of such lands is located, and also with the secretary of state, who shall immediately send a certified copy to the U. S. Corp of Engineers District office where the levee district is located, and said recorder shall receive a fee of one dollar for filing and preserving such certificates; provided, however, that if any district included in any consolidated district shall have issued bonds which are outstanding at the time of such consolidation, the taxes levied to pay such bonds and the interest thereon shall be an obligation of only the property within such component district.

(RSMo 1939 § 12536, A.L. 1959 H.B. 311, A.L. 1994 S.B. 633)

Prior revisions: 1929 § 10946; 1919 § 4640

Effective 7-12-94



Section 245.035 Time of corporate existence may be extended.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.035. Time of corporate existence may be extended. — Whenever the board of supervisors of any district organized under sections 245.010 to 245.280 or any previous enactment of the general assembly of the state of Missouri providing for the organization of levee districts by the circuit courts, finds that the time for which such districts has been incorporated should be extended in order to raise funds to complete "the plan for reclamation", pay for works already completed, pay bonds outstanding and interest thereon, or interest on the same, restore any works or construct new works, such board shall call a meeting of landowners of the district in the same manner as is provided for in section 245.060; the notice shall state the time, place and purpose of such meeting, and that if the majority of acres and mileage as herein provided represented at said meeting be cast in favor of such extension of the district's corporate existence a petition will be presented to the court organizing the district, asking for such extension of time. Such meeting shall be conducted in the same manner as is provided in section 245.060 for the election of supervisors, except that one member of the board of supervisors shall act as chairman of such meeting and the secretary of the board or his deputy shall act as clerk; and if a majority of the acreage represented at such meeting shall vote in favor of such extension the board of supervisors shall within forty-five days before the next term of the circuit court file a petition with the clerk of said court praying for the extension of the corporate existence of the district, and after the filing of such petition the same proceedings shall be had as is provided for in sections 245.020 and 245.025 relating to articles of association and incorporation of the district. If such petition be granted by the court, within twenty days thereafter the circuit clerk shall transmit a copy of the decree to the secretary of the board of supervisors, who shall transmit a copy of the same to the secretary of state and to the recorder of deeds of each county having land or other property in the district, who shall file and preserve the same in his office, and for such service he shall receive a fee of one dollar. In case the court shall find that such extensions should not be allowed, said petition shall be dismissed and the cost incurred in the case be paid by the district.

(RSMo 1939 § 12537)

Prior revisions: 1929 § 10947; 1919 § 4641



Section 245.040 Districts may reorganize.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.040. Districts may reorganize. — Any levee district of Missouri heretofore organized, in process of organization or that may hereafter be organized under the provisions of any previous or existing laws of this state, either general or special, other than sections 245.010 to 245.280, may elect in the manner herein provided to become and be reorganized under the provisions of sections 245.010 to 245.280.

(RSMo 1939 § 12540)

Prior revisions: 1929 § 10950; 1919 § 4644



Section 245.045 Districts reorganized to receive all benefits — reorganization articles of association to be filed with circuit court.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.045. Districts reorganized to receive all benefits — reorganization articles of association to be filed with circuit court. — Any levee district heretofore organized and any district that is now in process of organization or any levee district that may hereafter be organized under any previous or existing law of this state, either general or special, may organize under the provisions of sections 245.010 to 245.280, and after so organized shall be entitled to the benefits of all of the provisions of sections 245.010 to 245.280. The owners of a majority of acreage of any existing levee district may make and sign articles of association in which shall be stated: The name of the district which shall be the same as the name it bears when such articles of association are made, and the number of years such district is to continue, which shall in no event be for fewer years than the life of any of its existing obligations. Such articles shall also state that the boundaries of the district will be the same as the boundaries of the present organization and that the description of the land and other property and the owners thereof are such as are described in the present record of the district as now organized and said articles of association shall contain a petition, praying that the lands of said levee district be declared a levee district under the provisions of sections 245.010 to 245.280. After such articles of association have been so signed, the same shall be filed in the office of the clerk of the circuit court of the county in which such lands are situate, or if such lands be situate in two or more counties, then in the office of the clerk of the circuit court of the county in which there are situate more of said lands than in any other county.

(RSMo 1939 § 12541)

Prior revisions: 1929 § 10951; 1919 § 4645



Section 245.050 Notice of reorganization hearing.

Effective 02 Jan 1979, see footnote

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.050. Notice of reorganization hearing. — Immediately after such articles of association have been filed, the circuit clerk in whose office the same have been filed shall give notice in the manner and for the time specified in section 245.020, said notice to be in substantially the following form which shall be deemed sufficient for all the purposes of sections 245.010 to 245.280:

­

­

­­

­

(RSMo 1939 § 12542, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 10952; 1919 § 4646

Effective 1-2-79



Section 245.055 Procedure.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.055. Procedure. — After said notice has been so given the matter shall be proceeded with in the same manner as is provided for where articles of association for the formation of a levee district have been filed.

(RSMo 1939 § 12543)

Prior revisions: 1929 § 10953; 1919 § 4647



Section 245.060 Election of board of supervisors — term of office.

Effective 28 Aug 2004

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.060. Election of board of supervisors — term of office. — Within thirty days after any levee district shall have been organized and incorporated under the provisions of section 245.025 the circuit clerk of the court organizing such district shall, upon giving notice by causing publication to be made once a week for two consecutive weeks in some newspaper published in each county in which lands of the district are located, the last insertion to be at least ten days before the day of such meeting, call a meeting of the owners of real estate or other property located in such district, including the authorized representative of any corporation which owns real estate or other property located in such district, at a day and hour specified in some public place in the county in which the district was organized, for the purpose of electing a board of five supervisors, to be composed of owners of real estate in the district, which may include the authorized representative of any corporation which owns real estate or other property in the district, two of whom at least shall be residents of the county or counties in which the district is located, or some adjoining counties; the landowners, when assembled, shall organize by the election of a chairman and secretary of the meeting, who shall conduct the election; at such election each and every acre of land and each and every mile of right-of-way of every corporation owning a franchise in the district shall represent one share, and each owner shall be entitled to one vote in person or by proxy for every acre of land or mile of right-of-way owned by him or her in such district, and the five persons receiving the highest number of votes shall be declared elected as supervisors; and the supervisors shall immediately by lot determine the terms of their office, which shall be respectively one, two, three, four and five years, and they shall serve until their successors shall have been elected and qualified; provided, that if the levee district be located wholly within a third or fourth class city of this state, or within any city in this state under fifty thousand population operating under a special charter then the owner of each lot, tract, parcel or subdivision thereof, as set forth in the final decree of the court creating and incorporating such levee district, shall be entitled to one vote, in person or by proxy, for each lot, tract, parcel or subdivision thereof, owned by him or her.

(RSMo 1939 § 12496, A.L. 1947 V. II p. 226, A.L. 1999 H.B. 450, A.L. 2004 H.B. 795, et al. merged with H.B. 1207)

Prior revisions: 1929 § 10906; 1919 § 4600; 1909 § 5705



Section 245.065 Improper election of board of supervisors — court to declare vacancies — new election called.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.065. Improper election of board of supervisors — court to declare vacancies — new election called. — If it is made to appear to the judge of the circuit court organizing the district, either in term time or vacation, by an application in writing made by any person or persons interested, that any meeting of landowners for the election of the board of supervisors or any member thereof, held under section 245.060, was improperly called or that the notice thereof improperly or insufficiently stated the time and place of such meeting, or that such notice was not published for the proper time or in the proper manner or was for any other reason insufficient, the circuit judge shall order the clerk of the court in which the district was organized to notify by summons the supervisor or supervisors to be affected thereby, setting forth a copy of the application filed and requiring such member or members to appear before the court at a time and place therein specified, which time shall be not less than five days from the receipt of said notice, and show cause why, if any there be, said office or offices shall not be declared vacant. If it appear to the court at the hearing of the objection or complaint that the said notice of landowners' meeting and election was for any reason insufficient, the court shall declare said office or offices vacant and he shall direct the clerk of the court organizing the district to call a meeting of the property owners for the purpose of electing other supervisors to fill the vacancy or vacancies, and thereupon it shall be the duty of the said clerk to call and give notice of such new meeting, in the manner and for the time specified in section 245.060. The meeting of the property owners and the election of the supervisor or supervisors shall be conducted, in all particulars, as prescribed in section 245.060, and the supervisor or supervisors thus elected shall supersede the member or members previously elected, and upon qualifying as provided in sections 245.070 and 245.075, such supervisors shall thereupon become the true corporate authorities of the district for the unexpired term or terms of the de facto supervisor or supervisors whose offices have been vacated as herein provided; provided, that where such vacancy shall occur because of the insufficiency of notice of the annual landowners' meeting held under the provisions of section 245.070, the remaining qualified supervisors shall fill such vacancy by appointment, such appointed supervisor to hold office only until the next regular annual landowners' meeting, at which time a new supervisor shall be elected to fill out the remaining unexpired term.

(RSMo 1939 § 12497)

Prior revisions: 1929 § 10907; 1919 § 4601



Section 245.070 Board of supervisors to call annual meeting and election — owners of land benefitted entitled to vote.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.070. Board of supervisors to call annual meeting and election — owners of land benefitted entitled to vote. — In the same month of each year after the election of the first board of supervisors, the board of supervisors shall call a meeting of the owners of land and other property herein described in the district, in the same manner as is provided for in section 245.060, and such owners shall meet at the time and place fixed by the board of supervisors and elect one supervisor therefor in like manner as prescribed in section 245.060, who shall hold his office for five years or until his successor is elected and qualified; and in case of a vacancy in any office of supervisors the remaining supervisors may fill such vacancy until the next annual meeting, when a successor shall be elected for the unexpired term; provided, that after the report of the commissioner has been confirmed by the court under the provisions of section 245.130 only the land and other such property having benefits assessed against it shall be entitled to vote at the annual meetings held under the provisions of this section.

(RSMo 1939 § 12499)

Prior revisions: 1929 § 10909; 1919 § 4603



Section 245.075 Supervisors to take oath.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.075. Supervisors to take oath. — Each supervisor before entering upon his official duties shall take and subscribe to an oath before some officer authorized by law to administer oaths, that he will honestly, faithfully and impartially perform the duties devolving upon him in office as supervisor of the levee district in which he was elected, and that he will not neglect any of the duties imposed upon him by sections 245.010 to 245.280.

(RSMo 1939 § 12500)

Prior revisions: 1929 § 10910; 1919 § 4604



Section 245.080 Organization of board — to make annual report — compensation.

Effective 28 Aug 1981

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.080. Organization of board — to make annual report — compensation. — 1. The board of supervisors immediately after their election shall choose one of their number president of the board, and elect some suitable person secretary, who shall serve until his successor is elected, accepts the office and qualifies, and who may or may not be a member of the board. Such board shall adopt a seal with a suitable device and shall keep a record of all its proceedings, which shall be open to the inspection of all owners of real estate and other property herein described of the district, as well as to all other interested parties. The board shall report to the landowners at the annual meeting held under the provisions of section 245.070 what work has been done either by the engineers or otherwise. The members of the board shall receive, for attending to business for and on behalf of said district, actual transportation expenses, which shall be audited by the board before payment.

2. At the annual meeting called by the board of supervisors under the provisions of section 245.070, the owners shall set the compensation to be received by the members of the board for their services while actually engaged in work for the district; provided, however, that if the secretary be a member of the board he shall be compensated as provided for in section 245.090.

(RSMo 1939 § 12501, A.L. 1981 H.B. 251)

Prior revisions: 1929 § 10911; 1919 § 4605



Section 245.085 County clerk and treasurer to deliver records and moneys of district to secretary of board.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.085. County clerk and treasurer to deliver records and moneys of district to secretary of board. — Immediately after the election of the board of supervisors as provided for in section 245.055, and the election of a president and a secretary, and the secretary has filed the necessary bond and it has been approved, he shall call upon the county clerk or other person who may be in charge of the records of the district for all records, contracts, files, books, plats, maps and every article of record belonging to said district, and the county clerk or other person in charge of such records shall immediately deliver to said secretary of the district all such records and take the receipt of the secretary therefor. Said secretary shall also call upon the county treasurer or other person who has control of the funds of the district, for the transfer of all funds of the district to him and said treasurer or other person shall immediately transfer such funds, taking the receipt of the secretary for such funds.

(RSMo 1939 § 12544)

Prior revisions: 1929 § 10954; 1919 § 4648



Section 245.090 Secretary of board to be ex officio treasurer — board to audit books annually and publish financial statement.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.090. Secretary of board to be ex officio treasurer — board to audit books annually and publish financial statement. — The secretary of the board of supervisors in any levee district shall hold the office of treasurer of such district, except as otherwise provided herein, and he shall receive and receipt for all the levee taxes collected by the county collector or collectors of the revenue, and he shall also receive and receipt for the proceeds at all tax sales made under the provisions of sections 245.010 to 245.280. Said treasurer shall receive a salary, payable monthly, such as the board of supervisors may fix and all necessary expenses; said board of supervisors shall furnish the secretary and treasurer the necessary office room, furniture, stationery, maps, plats, typewriters and postage. Said treasurer may appoint, by and with the advice and consent of the board of supervisors, one or more deputies as may be necessary, whose salary or salaries and necessary expenses shall be paid by the district. Said treasurer shall give bond in such amount as shall be fixed by the board of supervisors, conditioned that he will well and truly account for and pay out, as provided by law, all moneys received by him as taxes from the county collector or collectors, or as proceeds from the tax sales of delinquent taxes, or from any other source whatever on any account or claim of said district, which bond shall be signed by at least two sureties, approved and accepted by said board of supervisors, and said bond shall be in addition to the bond for proceeds of sales of bonds, which is required by section 245.230. The bond of said treasurer may, if the board shall so direct, be furnished by a surety or bonding company, which shall be approved by said board of supervisors; said bond shall be placed and remain in the custody of the president of the board of supervisors, and shall be kept separate from all papers in the custody of the secretary and treasurer. Said treasurer shall keep all funds received by him from any source whatever deposited at all times in some bank, banks or trust company to be designated by the board of supervisors. All interest accruing on such funds shall, when paid, be credited to the district. It shall be the duty of the board of supervisors to audit or have audited the books of said treasurer of said district June thirtieth of each year, and they shall publish a financial statement within thirty days thereafter showing the amount of money received, the amount paid out during such year, and the amount in the treasury at the beginning and end of such year. The aforesaid treasurer of the district shall pay out funds of the district only on warrants issued by the district, said warrants to be signed by the president of the board of supervisors and attested by the signature of the secretary and treasurer.

(RSMo 1939 § 12518)

Prior revisions: 1929 § 10928; 1919 § 4622



Section 245.095 Powers and duties of supervisors.

Effective 28 Aug 2004

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.095. Powers and duties of supervisors. — 1. In order to effect the leveeing, protection and reclamation of the land and other property in the district subject to tax, the board of supervisors is authorized and empowered to straighten, widen, change the course and line of any levee in or out of such district; to fill up any creek, drain, channel, river, watercourse or natural stream; and to divert or divide the flow of water in or out of the district; to construct and maintain sewers, levees, dikes, dams, sluices, revetments, drainage ditches, pumping stations, syphons and any other works and improvements deemed necessary to preserve and maintain the works in or out of the district; to construct roadways over levees and embankments; to construct any and all of such works and improvements across, through or over any public highway, railroad right-of-way, track, grade, fill or cut in or out of the district; to remove any fence, building or other improvements in or out of the district, and shall have the right to hold, control and acquire by donation or purchase, and if need be, condemn any land, easement, railroad or other right-of-way, sluice or franchise in or out of the district for right-of-way, or for any of the purposes herein provided, or for material to be used in constructing and maintaining such works and improvements for leveeing, protecting and reclaiming the lands in the district. The board shall also have the right to condemn for the use of the district any land or property within or without the district not acquired or condemned by the court on the report of the commissioners assessing benefits and damages and shall follow the procedure that is now provided by law for the appropriation of land or other property taken for telegraph, telephone and railroad rights-of-way.

2. In addition to the powers granted in subsection 1 of this section, in any levee district formed under the laws of this state having an assessed valuation of real property of twenty-five million dollars or greater and located, in whole or in part, in any county with a charter form of government and with more than one million inhabitants, the board of supervisors is authorized to construct and maintain water lines and any other works and improvements deemed necessary to preserve and maintain the works in or out of the district.

(RSMo 1939 § 12519, A.L. 2004 H.B. 795, et al. merged with H.B. 1207)

Prior revisions: 1929 § 10929; 1919 § 4623; 1909 § 5513



Section 245.100 Chief engineer appointed — duties.

Effective 28 Aug 1947

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.100. Chief engineer appointed — duties. — Within sixty days after organizing, the board of supervisors shall appoint a competent civil engineer as chief engineer, who may be an individual, copartnership or corporation, and who shall engage such assistants as the board of supervisors may approve. The chief engineer shall have control of the engineering work in said district. The chief engineer may, by and with the consent of the board of supervisors, consult any eminent engineer or engineers and obtain his or their opinion and advice concerning the reclamation or protection of land in said district. The said engineer or engineers shall make all necessary surveys of the lands within the boundary lines of said district as described by the articles of association, and of all lands adjacent thereto that may or will be improved or reclaimed in part or in whole by any system of levees or bank protection that may be outlined and adopted, and said engineer or engineers shall make a report in writing to the board of supervisors with maps and profiles of said surveys, which report shall contain a plan for leveeing, draining, reclaiming or protecting the lands and property described in the articles of association or adjacent thereto from overflow of or damage by water; provided, that the chief engineer may in his discretion, accept, approve and adopt or amend any plan for leveeing, draining, reclaiming or protecting the lands and property described in the decree of the court incorporating said district, which may have been designed by either a state or federal department, division or agency, which has for its purpose the protection and reclamation of the land and property within the district.

(RSMo 1939 § 12502, A.L. 1947 V. II p. 226)

Prior revisions: 1929 § 10912; 1919 § 4606



Section 245.105 Chief engineer to make report — supervisors to adopt plans and supplemental plans for reclamation.

Effective 28 Aug 2008

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.105. Chief engineer to make report — supervisors to adopt plans and supplemental plans for reclamation. — The chief engineer shall make a report in writing to the board of supervisors when said board shall so require it. Upon receipt of the final report of said engineer concerning surveys made of the lands and other property contained in the district organized, and plans for reclaiming or protecting the same the board of supervisors shall adopt such report or any modification thereof approved by the chief engineer after consulting with the chief engineer or someone representing the chief engineer, and thereafter such adopted report shall be the plan for leveeing, protecting or reclaiming such lands and other property from overflow or damage by water, and it shall after such adoption be known and designated as "the plan for reclamation" which term shall include leveeing, diking, bank protection, current control or other improvement, which plan shall be filed with the secretary of the board of supervisors and copied by the secretary into the records of the district. Supplemental plans for leveeing, protecting or reclaiming some or all of the lands and other property in the district from overflow or damage by water may be adopted by the board of supervisors from time to time as deemed necessary by the board of supervisors. The aforesaid supplemental plans may supplement, alter or modify the plan for reclamation and shall become a part thereof.

(RSMo 1939 § 12503, A.L. 1977 S.B. 3, A.L. 2008 S.B. 939)

Prior revisions: 1929 § 10913; 1919 § 4607



Section 245.110 Secretary of board to file copy of plan with circuit clerk — commissioners appointed.

Effective 28 Aug 1990

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.110. Secretary of board to file copy of plan with circuit clerk — commissioners appointed. — Within twenty days after the adoption of the plan for reclamation the secretary of the board of supervisors shall prepare and transmit a certified copy thereof to the circuit clerk of the court organizing the levee district, and at the same time the board of supervisors shall file with the circuit clerk a petition asking the judge of such court to appoint commissioners to appraise the lands within and without the district to be acquired for rights-of-way, holding basins and other works of the district, and to assess benefits and damages accruing to all lands in the district and other property by reason of the execution of the plan for reclamation. Within thirty days after the filing of such petition the judge of such court, either in term time or vacation, shall, by an order, appoint three commissioners, who shall be residents of the state of Missouri, and who shall not be landowners in the district nor of kin within the fourth degree of consanguinity to any person owning land in the district. A majority of the commissioners shall constitute a quorum and shall control the action of the board on all questions.

(RSMo 1939 § 12505, A.L. 1990 H.B. 1070)

Prior revisions: 1929 § 10915; 1919 § 4609



Section 245.115 Organization of board of commissioners.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.115. Organization of board of commissioners. — Said circuit clerk upon the filing of said order of appointment shall notify each of said commissioners of his appointment by written or printed notice, and in the same notice he shall state the time and place for the first meeting of said commissioners. The secretary of the board of supervisors or his deputy shall attend such meeting, and shall furnish to said commissioners a complete list of lands, all corporate and other property described in the articles of association or adjacent thereto that will be affected by carrying out and putting into force the plan for reclamation, and the names of the owners of such property, as were contained in the articles of association, at the date of the final decree of the court incorporating the district. Said secretary shall also furnish said commissioners a copy of the plan for reclamation, with maps and profiles in his office. The commissioners at said meeting, or within ten days thereafter, shall each take and subscribe to an oath that they will faithfully and impartially discharge their duties as such commissioners and make a true report of the work done by them. The said commissioners shall also at said meeting elect one of their own number chairman, and the secretary of the board of supervisors, or his deputy, shall be ex officio secretary of said board of commissioners during their continuance in office.

(RSMo 1939 § 12506)

Prior revisions: 1929 § 10916; 1919 § 4610



Section 245.120 Commissioners to inspect district and assess benefits and damages — report to be filed.

Effective 12 Jul 1994, see footnote

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.120. Commissioners to inspect district and assess benefits and damages — report to be filed. — 1. Within thirty days after qualifying, as provided for in section 245.115, the commissioners shall begin their duties. They may at any time call upon the attorney of the district for legal advice and information relative to their duties, and the chief engineer or one of his assistants shall accompany the commissioners at all times and shall render his opinion in writing when called for. The commissioners shall proceed to view the premises and determine the value of all land and other property, within or without the district, to be acquired and used for rights-of-way, or other works set out in the plan for reclamation. They shall assess the amount of benefits, and the amount of damages, if any, that will accrue to each governmental lot, including all property owned by the state or other political subdivision, forty-acre tract or other subdivision of land according to ownership, railroad and other rights-of-way, railroad roadways and other property from carrying out and putting into effect the plan for reclamation heretofore adopted. The commissioners in assessing the benefits to lands, public highways, railroad and other rights-of-way, railroad roadways and other property not traversed by such works and improvements as provided for in the plan for reclamation shall not consider what benefits will be derived by such property after other levees, ditches, improvements or other plans for reclamation shall have been constructed, but they shall assess only such benefits as will be derived from the construction of the works and improvements set out in the plan for reclamation, or as the same may afford protection from overflow of such property. The commissioners shall give due consideration and credit to any other levee, ditch or other systems of reclamations which may have already been constructed and which afford partial or complete protection to any tract or parcel of land in the new district, and if the commissioners shall find that any levee or other works have been constructed under any general or special law of this state, which can be used in making the levees and improvements herein contemplated, they shall include the same in their report, and thereafter the board of supervisors may order such levees or such works to be used, so far as they extend, for the purpose of the levee district in which they are situated, and that the district or other owners of such levee or other improvements or persons having an interest in same by virtue of having contributed money, material or labor in the construction of the same, shall be allowed in proportion to the interest held or owned in said levees or improvements, a compensation which shall not exceed the amount of such levee district's indebtedness as evidenced by outstanding scrip, bonds or other evidences of indebtedness. The railroad and other rights-of-way, railroad and other property shall be assessed according to the increased physical efficiency and decreased maintenance cost by reason of the protection to be derived from the proposed works and improvements. The commissioners shall have no power to change the plan for reclamation heretofore provided for.

2. The board of commissioners shall prepare a report of their findings, which shall be arranged in tabular form, the columns of which shall be headed as follows: Column one, "owner of property assessed"; column two, "description of property assessed"; column three, "number of acres assessed"; column four, "amount of benefits assessed"; column five, "number acres taken for right-of-way"; column six, "value of property taken"; column seven, "damages". They shall also, by and with the advice of the engineer of the district, estimate the cost of works set out in the plan for reclamation, which estimate shall include the cost of property required for rights-of-way and damages and the actual expenses of organization and administration, as estimated by the board of supervisors, and shall itemize and tabulate the same. The report shall be signed by at least a majority of the commissioners and filed in the office of the circuit clerk, in which the articles of association were filed. The secretary of the board of supervisors, or his deputy, shall accompany the commissioners while engaged in their duties, and shall perform all clerical work of the board. He shall also, under the advice, supervision and direction of the attorney for the district, prepare their report. The board of commissioners shall report to the board of supervisors the number of days each had been employed and the actual expenses incurred. Each commissioner shall be paid an amount set by the court for each day for his services, and necessary expenses in addition thereto.

(RSMo 1939 § 12507, A.L. 1985 H.B. 378, A.L. 1994 S.B. 633)

Prior revisions: 1929 § 10917; 1919 § 4611

Effective 7-12-94



Section 245.125 Property owners notified of commissioners' report by publication — form of notice — mailing required.

Effective 12 Jul 1994, see footnote

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.125. Property owners notified of commissioners' report by publication — form of notice — mailing required. — Upon the filing of the report of the commissioners, the clerk of said circuit court shall give notice thereof by causing publication to be made once in some newspaper published in each county in the district. It shall not be necessary for said clerk to name the parties interested, but it shall be sufficient to say:

­

­

­­

­

(RSMo 1939 § 12508, A.L. 1994 S.B. 633)

Prior revisions: 1929 § 10918; 1919 § 4612

Effective 7-12-94



Section 245.130 Exceptions to commissioners' report heard and determined.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.130. Exceptions to commissioners' report heard and determined. — 1. The levee district or any owner of land or other property in said district, may file exceptions to said report or to any assessment for either benefits or damages, within ten days after the last day of publication of the notice provided for in section 245.125.

2. All exceptions shall be heard by the court and determined in a summary manner so as to carry out liberally the purposes and needs of the district, and if it appears to the satisfaction of the court, after having heard and determined all of said exceptions, that the estimated cost of constructing the improvement contemplated in the plan for reclamation is less than the benefits assessed against the land and other property in said district, then the court shall approve and confirm said commissioners' report as so modified and amended. The court shall adjudge and apportion the costs incurred by the exceptions filed and shall condemn any land or other property, within or without the boundary lines of the district, that is shown by the report of the commissioners to be needed for rights-of-way, holding basins and other works, or that may be needed for material to be used in constructing said works, following, as nearly as possible the procedure that is now provided for by law for the appropriation of land and other property taken for telegraph, telephone and railroad rights-of-way.

3. The clerk of said circuit court shall transmit a certified copy of the court decree and copy of the commissioners' report, as confirmed or amended by the court, to the secretary of the board of supervisors of the district, who shall make and transmit a certified copy of the said decree and that part of the said report affecting land in each county to the recorder of each county having lands in the district, or affected by the said report, where the same shall become a permanent record and each such recorder shall receive a fee of one dollar for receiving, filing and preserving the same.

4. Any person may appeal from the judgment of the court, and upon such appeal there may be determined either or both of the following questions:

(1) Whether just compensation has been allowed for property appropriated; and

(2) Whether proper damages have been allowed for property prejudicially affected by the improvements.

(RSMo 1939 § 12509)

Prior revisions: 1929 § 10919; 1919 § 4613

(2003) Section provides only two instances in which an appeal is authorized; question of whether commissioners' assessment of benefits is proper is not reviewable. Riverside-Quindaro Bend Levee District v. Intercontinental Engineering Manufacturing Corporation, 121 S.W.3d 531 (Mo.banc).



Section 245.135 Court to declare corporation dissolved if costs exceed benefits.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.135. Court to declare corporation dissolved if costs exceed benefits. — If, after determining the objections made to the commissioners' report, the court shall find that the estimated costs of works and improvements as reported by the board of commissioners, or as amended by the court, exceed the estimated benefits, the court shall then render its decree, declaring the incorporation of the district to be dissolved as soon as all costs incurred, including all obligations and debts made in behalf of the district by the board of supervisors and court costs shall have been paid, and if the uniform tax levied under the provisions of section 245.175 be found insufficient to pay all such costs the board of supervisors shall make such additional uniform tax levies as will be necessary to pay such deficiency; provided, that in estimating the cost of constructing the works and improvements of the district the amount of interest that might accrue upon bonds that may be issued by the board of supervisors under the provisions of sections 245.010 to 245.280 shall not be considered as a part of the cost of construction.

(RSMo 1939 § 12529)

Prior revisions: 1929 § 10939; 1919 § 4633



Section 245.140 Plan of reclamation may be changed — procedure.

Effective 02 Jan 1979, see footnote

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.140. Plan of reclamation may be changed — procedure. — 1. The board of supervisors for and in behalf of any levee district organized under the provisions of sections 245.010 to 245.280, or the owners of land adjacent to such district, shall have the right to file a petition in the office of the clerk of the court organizing the district praying the court to amend its former decree incorporating the district, by correcting the names of landowners, by striking out any such names, by adding, striking out or correcting the descriptions of any lands within or alleged to be within the boundary lines of any such district, or in any other manner amend its decree; said petition may ask permission of the court for said board to amend or change the plan for reclamation, or to correct any errors, omissions or other mistakes that have been discovered in the plan for reclamation, or said petition may ask that the boundary lines of said district be extended so as to include lands not described by and included in the articles of association filed and the decree of the court incorporating the district. If such petition asks the court permission to change the plan for reclamation or that the boundary lines of such district be in any manner changed, it shall also ask the court to appoint three commissioners as provided for under the provisions of section 245.110 to appraise the land that shall be taken for rights-of-way or other works, or assess the benefits and damages to any or all lands, railroad and other property already in the district or that may be annexed to the district by the proposed amendments, and changes to the plan for reclamation or the proposed change in the boundary lines of said district.

2. After said petition shall have been filed, the court wherein said petition is filed, if in session, or the clerk thereof in vacation, shall fix the date, not less than forty-five nor exceeding sixty days from the date of filing of said petition, on or before which objections, if any, shall be filed to said petition, and the clerk shall give notice of the filing of said petition and of the date on or before which objections, if any, to said petition, and the clerk shall give notice of the filing of said petition and of the date on or before which objections, if any, to said petition shall be filed by causing publication to be made once a week for four consecutive weeks in some newspaper published in each county in which are situate the land and other property affected by the proposed changes, amendments and corrections mentioned in said petition, the first insertion to be made not more than fourteen days after the date on which the petition was filed. Said notice shall be substantially in the following form and it shall be deemed sufficient for all purposes of sections 245.010 to 245.280:

­

­

3. Where lands or other property in different counties will be affected by the proposed changes, amendments and corrections enumerated in the said petition, it shall not be necessary to include all the said lands or other property in the notice published in the different counties, but only such of said lands and other property as are situated in the respective counties. Any owner of land or other property that will be affected by the proposed changes, amendments and corrections mentioned in the petition, may on or before the date fixed and published as above provided, file objections in the court or if in vacation thereof, in the office of the clerk of such court wherein the said petition is filed, to the granting of the prayer of the said petition; provided, that the court may in vacation or term time extend the time upon terms. The court shall hear said petition and all objections that may have been filed against said petition in a summary manner without unnecessary delay, and enter its decree according to its findings.

4. The clerk of said court shall, within fifteen days after the granting of such decree, transmit a certified copy of said decree and a copy of the petition to the secretary of the board of supervisors, who shall transmit a copy of the same to each of the recorders of deeds of the counties having land in the district and to the secretary of state. Each such recorder shall file and preserve the same in his office, and for such filing and preserving he shall receive a fee of one dollar.

5. If said decree of the court provides that the plan for reclamation may be amended, changed or corrected or the boundary lines of the district extended, the court shall appoint three commissioners, possessing the same qualifications as the commissioners appointed under the provisions of section 245.110, to appraise property to be taken, assess benefits and damages and estimate the cost of improvements the same as is required of commissioners acting under the provisions of section 245.120. Said commissioners shall make their report in writing and file the same with the circuit clerk, after which the case shall be proceeded with in the same manner as is now provided for in sections 245.010 to 245.280 for the organization of levee districts; provided, that if the petition be dismissed the district shall pay the cost, but if the petition be sustained in whole or in part, the objectors shall pay the court costs. In case the benefits and damages have been assessed on the land and other property remaining in the district and the court finds the same will not be altered by either the change in the boundary line or change in the plan for reclamation, the court shall not appoint commissioners to make assessments.

(RSMo 1939 § 12532, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 10942; 1919 § 4636

Effective 1-2-79



Section 245.145 Damages assessed must be paid before appropriating land.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.145. Damages assessed must be paid before appropriating land. — The board of supervisors of levee districts organized under sections 245.010 to 245.280 shall not have the right to enter upon or appropriate any land for rights-of-way, or other works of the districts, until the price awarded to the owners of such land by the commissioners shall have been paid to such owners or into the hands of the circuit clerks of the courts organizing such districts for the use of such owners; and if the sums awarded be not so paid within five years from the date of filing the commissioners' reports, all proceedings as to the taking of such property for rights-of-way and other works not so paid for shall abate at the cost of said district. Whenever any land is acquired by any district under the provisions of sections 245.010 to 245.280 and the price of such property has been paid the owner by the district, the title, use, possession and enjoyment of such property shall pass from the owner and be vested in the district, and subject to its use, profit, employment and final disposition. The price awarded for all land acquired by any district for rights-of-way, or other works and the amount of damages assessed by the board of commissioners and confirmed by the court to any tract or parcel of land or other property in the district shall be paid in cash to the owner thereof or to the clerk of the court for the use of such owner, and that portion of any tract or parcel of land or other property not taken for the use of the district shall be assessed for the benefits accruing in accordance with the provisions of sections 245.010 to 245.280.

(RSMo 1939 § 12522)

Prior revisions: 1929 § 10932; 1919 § 4626



Section 245.150 Board to construct works — may let contracts for construction.

Effective 28 Aug 1947

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.150. Board to construct works — may let contracts for construction. — The board of supervisors of said district shall have full power and authority to build, construct, excavate and complete all or any works and improvements which may be needed to carry out, maintain and protect the plan for reclamation. To accomplish that end the said board of supervisors is hereby authorized and empowered to employ men and teams and to purchase machinery, employ men to operate same and directly have charge of and construct the works and improvements, or by the use of other or more efficient means than provided for in the plans adopted. They may, in their discretion, let the contract for such works and improvements either as a whole or in sections, and when such contract or contracts are let, they shall be advertised and let to the lowest and best bidder, who shall give a good and approved bond, with ample security, conditioned that he will well and promptly carry out the contract for such work and improvements, which contract shall be in writing and to which shall be attached and made a part thereof, complete plans and specifications of the work to be done and the improvements to be made under said contract, which plans and specifications shall be prepared by the chief engineer, and shall be incorporated in and attached to the contract, which contract shall be prepared by the attorney for the district, and before the work is commenced shall be approved by the board of supervisors and signed by the president of the board and the contractor and shall be executed in duplicate. The chief engineer shall be the superintendent of all the works and improvements and shall whenever required, and at least once each year, make a full report to said board of all work done and improvements made and make such suggestions and recommendations to the board as he may deem proper; provided, however, that if and when the state of Missouri or the United States of America or any subdivision, department, division or agency thereof is willing to construct the works and improvements provided for in the plan for reclamation or any part thereof, the board of supervisors of said district is authorized to cooperate with such agency to the fullest extent and is hereby granted power and authority to accept any such work in aid of the project, irrespective of whether it be by way of grant of funds, labor, work, materials or otherwise and may, in the discretion of the board of supervisors, give such assurances as may be required to obtain the construction of the works and improvements provided for in the plan for reclamation.

(RSMo 1939 § 12510, A.L. 1947 V. II p. 226)

Prior revisions: 1929 § 10920; 1919 § 4614

CROSS REFERENCE:

Contractual agreements among political subdivisions for common facilities and services, proceedings, 70.210 to 70.320



Section 245.155 Embankments on right-of-way to be raised at expense of owner to conform to district levee.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.155. Embankments on right-of-way to be raised at expense of owner to conform to district levee. — When any right-of-way has been obtained under sections 245.010 to 245.280, over any embankment belonging to any person, railroad, tramway or other corporation, it shall be the duty of the owner of such embankment to so raise, at the expense of the owner, said embankment so that same will conform with the levee of said district, and if such person or corporation shall fail or refuse to raise such embankment in the manner herein provided, said district may within three months after it has finished the building of its own levee enter upon and raise the embankment of said person or corporation to conform with said district levee. And the cost for such construction shall be a first lien upon the property of said person or corporation and such cost may be enforced in any court of competent jurisdiction.

(RSMo 1939 § 12523)

Prior revisions: 1929 § 10933; 1919 § 4627



Section 245.160 Board to employ attorney.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.160. Board to employ attorney. — The board of supervisors shall employ an attorney to act for the district and to advise said board. Such employment shall be evidenced by an agreement in writing, which, as far as possible, shall specify the exact amount to be paid to said attorney for all services and expenses. Such attorney shall conduct all legal proceedings and suits in court where the district is a party or interested, and shall in all legal matters advise the said board of supervisors, all officers, employees or agents of said district and board, and generally look after and attend to all matters of a legal nature for said board and district. When the said board may deem it necessary, they may, by and with the advice of said attorney, and under the like terms and conditions as above set forth, employ another attorney or attorneys.

(RSMo 1939 § 12520)

Prior revisions: 1929 § 10930; 1919 § 4624



Section 245.165 Board to keep record of proceedings — open to inspection.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.165. Board to keep record of proceedings — open to inspection. — The board of supervisors of any district organized under sections 245.010 to 245.280 shall cause to be kept a well-bound book, entitled "Record of board of supervisors of ______ district", in which shall be recorded minutes of all meetings, proceedings, certificates, bonds given by all employees and any and all corporate acts, which record or records shall at all times be open to the inspection of anyone interested, whether taxpayer or bondholder.

(RSMo 1939 § 12521)

Prior revisions: 1929 § 10931; 1919 § 4625



Section 245.170 Board to provide for compensation of employees and fees of officers.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.170. Board to provide for compensation of employees and fees of officers. — The board of supervisors, except where otherwise provided, shall, by resolution, at time of hiring or appointing, provide for the compensation for work done and necessary expense incurred by any officer, engineer, attorney or other employee and shall also pay the fees, per diem and necessary expenses of all court and county officers who may by virtue of sections 245.010 to 245.280 render service to said district. It is understood that the ordinary fee statute does not apply to services rendered under sections 245.010 to 245.280 by any county officer, but each such officer shall receive only a reasonable compensation for services actually rendered, the same to be fixed by the court in which the proceeding is pending, except where otherwise provided in sections 245.010 to 245.280; that said corporations or petitioners for corporations may prepare, write or print all copies of petitions, writs, orders and decrees or other papers, and furnish same to the clerk or other officer for his use, and in such event said officer shall be entitled to receive as compensation for issuing the said writs and copies of petitions, decrees, orders or other papers, only the reasonable value of the services actually rendered.

(RSMo 1939 § 12530)

Prior revisions: 1929 § 10940; 1919 § 4634



Section 245.175 Board to levy tax to pay cost of organization.

Effective 28 Aug 2008

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.175. Board to levy tax to pay cost of organization. — 1. The board of supervisors of any levee district organized under the provisions of sections 245.010 to 245.280 shall levy a uniform tax of not more than eight dollars per acre upon each acre of land and each mile of right-of-way of all public service corporations, within such district, as defined by the articles of association to be used for the purpose of paying expenses incurred or to be incurred in organizing said district, making surveys of the same and assessing benefits and damages and to pay other expenses necessarily to be incurred before said board shall be empowered by section 245.180 to provide funds to pay the total cost of works and improvements of the district.

2. In case the boundary lines of the district be extended under the provisions of section 245.140, so as to include lands and other property not described and contained in the articles of association, the same uniform tax shall be levied on such lands and other property as soon as same shall have been annexed and included in the district.

3. Such tax shall be due and payable as soon as assessed and if not paid by December thirty-first of the year in which it has been levied the same shall become delinquent. It shall become a lien on the land and other property against which it is assessed and shall be collected in the same manner as the annual installment of tax is collected. In case the sum received from such assessment exceeds the total cost of items for which the same has been levied, the surplus shall be placed in the general fund of the district and used to pay cost of construction; provided, that if the incorporation of the district be dissolved, as provided for in section 245.275, the amount of surplus, if there be any, shall be prorated and refunded to the landowners paying such uniform tax; provided further, that if the levee district be located within a third or fourth class city of this state, or within a city in this state under fifty thousand population operating under a special charter, then in the discretion of its board of supervisors, a uniform tax not exceeding five dollars may be levied on each lot, tract, parcel or subdivision thereof as set forth in the decree of the court incorporating said levee district.

(RSMo 1939 § 12504, A.L. 1947 V. II p. 226, A.L. 1959 H.B. 313, A.L. 2008 S.B. 939)

Prior revisions: 1929 § 10914; 1919 § 4608



Section 245.180 Board to levy tax, when — new tax authorized, when — tax, how levied — secretary to prepare levee tax record.

Effective 12 Jul 1994, see footnote

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.180. Board to levy tax, when — new tax authorized, when — tax, how levied — secretary to prepare levee tax record. — 1. After the lists of lands and other property, with the assessed benefits and the decree and judgment of court, have been filed in the office of the county recorder as provided in section 245.130, then the board of supervisors shall without any unnecessary delay, after a public hearing, levy a tax of such portion of said benefits on all lands, railroad and other property in the district to which benefits have been assessed, as may be found necessary by the board of supervisors to pay the cost of the completion of the proposed works and improvements as shown in said plan for reclamation and in carrying out the objects of said district, and plus ten percent of said total amount for emergencies. The said tax shall be apportioned to and levied on each tract of land or other property in said district in proportion to the benefits assessed and not in excess thereof.

2. Notwithstanding the limitations of sections 245.130 and 245.135 or any tax levy limitation contained in this chapter, the board of supervisors, having levied a tax pursuant to subsection* 1 of this section, may levy a new tax of such portion of the assessed benefits on all lands, railroad and other property in the district to which benefits have been assessed whenever it is found necessary by the board of supervisors to pay the cost of replacing, repairing and reconstructing works and improvements called for and completed pursuant to the plan for reclamation originally adopted by the board of supervisors and in carrying out the objects of said district. The tax levied under this subsection* shall be apportioned to and levied on each tract of land or other property in said district in proportion to the benefits assessed.

3. In case bonds are issued as provided herein and hereafter, then the amount of the interest (as estimated by said board of supervisors) which will accrue on such bonds shall be included and added to the said tax levied under either subsection* 1 or 2 of this section, but the interest to accrue on account of the issuing of said bonds shall not be construed as a part of the cost of construction in determining whether or not the expenses and costs of making said improvements are or are not equal to or in excess of the benefits assessed. The secretary of the board of supervisors, as soon as said total tax is levied, shall, at the expense of the district, prepare a list of all taxes levied, in the form of a well-bound book, which book shall be endorsed and named "levee tax record of ______ levee district ______", which endorsement shall also be printed or written at the top of each page in said book, and shall be signed and certified by the president and secretary of the board of supervisors, attested by the seal of the district, and the same shall thereafter become a permanent record in the office of said secretary.

(RSMo 1939 § 12511, A.L. 1977 S.B. 3, A.L. 1994 S.B. 633)

Prior revisions: 1929 § 10921; 1919 § 4615

Effective 7-12-94

*Word "paragraph" appears in original rolls.



Section 245.181 Additional bonds authorized, when — meeting, votes how cast — form of notice — notice, how given.

Effective 28 Aug 1977

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.181. Additional bonds authorized, when — meeting, votes how cast — form of notice — notice, how given. — 1. The board of supervisors may, if in their judgment it seems best, issue additional bonds which do not exceed ninety-one percent of the amount of new taxes levied pursuant to paragraph 2 of section 245.180. The funds derived from the sale of said bonds shall be used only to pay the costs of replacing, repairing, and reconstructing the works and improvements called for and completed pursuant to the plan for reclamation originally adopted by the board of supervisors.

2. The board of supervisors shall issue such additional bonds only if, at a meeting called for such purpose, the issuance of the bonds obtains the approval of the owners of two-thirds of the acreage and miles of right-of-way in the district which has benefits assessed against it. The owners of property within the district shall vote at such meeting in the manner provided in sections 245.060 and 245.070.

3. Notice for the meeting referred to in paragraph 2 shall be in substantially the following form:

­

­

4. The secretary shall cause the notice of the meeting to be published once a week for two consecutive weeks in some newspaper published in each county in which lands of the district are situated, the last insertion to be at least ten days before the day of such meeting.

5. The bonds shall be issued in all other respects pursuant to and in accordance with the provisions of section 245.230.

(L. 1977 S.B. 3)



Section 245.185 Annual installment of tax to be levied — when due — form of certificate of tax.

Effective 28 Aug 2017

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.185. Annual installment of tax to be levied — when due — form of certificate of tax. — 1. The said board of supervisors shall each year thereafter determine, order and levy the amount of the annual installment of the total taxes levied under section 245.180, which shall become due and be collected during said year at the same time that state and county taxes are due and collected, which said annual installment and levy shall be evidenced and certified by the board not later than September thirtieth of each year to the collector of revenue of each county, or township, in which lands and other property of said district are situate.

2. The certificate of said installment tax shall be in substantially the following form:

­

­

3. Then shall follow a table or schedule showing in properly ruled columns, first, the names of the present owners of said lands and other property so far as now known; second, the descriptions of the said lands and other property opposite the names of said owners; third, the amount of said annual installment tax levied on each tract of land or piece of property; fourth, the amount of maintenance tax; fifth, a blank column in which the collector shall record the several amounts as collected by him; sixth, a blank column in which the collector shall record the date of payment of the different sums; seventh, a blank column in which the collector shall record the names of the person or persons paying the several amounts, if other than the person whose name appears in column one hereof. The columns in which the annual installment tax and the maintenance tax, if any, appear shall be correctly totaled and the total amount shall correspond to the amount set out in the above mentioned certificate. The said certificate and table shall be prepared in the form of a well-bound book which shall be endorsed and named “Levee tax book ______ levee district ______ County, or ______ Township of ______ County, Missouri, for the year 20______”, which endorsement shall also be printed at the top of each page in said book.

(RSMo 1939 § 12512, A.L. 1953 p. 536, A.L. 2017 S.B. 112)

Prior revisions: 1929 § 10922; 1919 § 4616



Section 245.190 Board may make additional levy of tax.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.190. Board may make additional levy of tax. — Where the works set out in the plan for reclamation of any levee district is found insufficient to reclaim in whole or in part any or all of the land and other property of the district the board of supervisors shall have the right to formulate new or amended plans containing new levees or other works, or providing for the enlargement of existing levees or other works, and additional assessments may be made in conformity with the provisions of section 245.180, the same to be made in proportion to the increased benefits accruing to the lands and other property because of the additional works. If it should be found at any time that the amount of total tax levied under the provisions of section 245.180 is insufficient to pay cost of works set out in the plan for reclamation or additional work done under the provisions of this section, the board of supervisors may make an additional levy to provide funds to complete the work; provided, the total of all levies of such tax does not exceed the total amount of benefits assessed.

(RSMo 1939 § 12538)

Prior revisions: 1929 § 10948; 1919 § 4642



Section 245.195 Board may levy maintenance tax — unprotected lands not taxable.

Effective 12 Jul 1994, see footnote

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.195. Board may levy maintenance tax — unprotected lands not taxable. — 1. To maintain and preserve the levees or other improvements made pursuant to sections 245.010 to 245.280 and to strengthen, repair, replace and restore the same, when needed, and for the purpose of defraying the current expenses of the district, the board of supervisors, on or before the first day of September in each year thereafter, may levy an assessment upon each tract or parcel of land and upon corporate property within the district, to be known as a "maintenance tax". The maintenance tax shall be apportioned upon the basis of the net assessment of benefits accruing for original construction, and shall be certified to the collector of revenue of each county in which lands of the district are situate in the same book in like manner and at the same time as the annual tax is certified, but in a separate column, under the heading "maintenance tax". The collector shall demand and collect the maintenance tax and make return thereof and shall receive the same compensation therefor and be liable for the same penalties for failure or neglect so to do as is provided herein for the annual installment tax.

2. No maintenance tax shall be levied or assessed against any lands or other property which is not protected from overflow by the levees and other improvements of the district. No such tax heretofore levied or assessed against any such lands or other property shall be collected by or for the district, and the board of supervisors of the district is hereby authorized and empowered to strike from the levee tax books of the district any unpaid maintenance tax which has been levied or assessed against any such lands or other property.

(RSMo 1939 § 12535, A.L. 1955 p. 601, A.L. 1994 S.B. 633)

Prior revisions: 1929 § 10945; 1919 § 4639

Effective 7-12-94



Section 245.196 Annual benefit fee, how levied, amount.

Effective 12 Jul 1994, see footnote

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.196. Annual benefit fee, how levied, amount. — In addition to any tax which may be levied pursuant to the provisions of section 245.180 or any other provision of sections 245.010 to 245.280, the board of supervisors may levy an annual benefit fee on nonpublic improvements on certain tracts of real estate in said district. The annual benefit fee shall be one thousand dollars for improvements with an assessed valuation of at least one million dollars but not more than five million dollars, five thousand dollars for improvements with an assessed valuation of more than five million dollars but not more than fifteen million dollars, and ten thousand dollars for improvements with an assessed valuation of more than fifteen million dollars.

(L. 1985 H.B. 378, A.L. 1994 S.B. 633)

Effective 7-12-94



Section 245.197 Readjustment of benefits, when — levy of new tax for carrying out supplemental plan — notice, how given — form of notice — lists, where filed.

Effective 28 Aug 2008

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.197. Readjustment of benefits, when — levy of new tax for carrying out supplemental plan — notice, how given — form of notice — lists, where filed. — 1. Whenever the board of supervisors of any district now existing or hereafter organized pursuant to sections 245.010 to 245.280, for and in behalf of the district, or the owners of twenty-five percent or more of the acreage of the lands in the district, shall file a petition with the circuit clerk in whose office the articles of association were filed stating that there has been a material change in the values of all or some of the property in the district since the last previous assessment of benefits or readjustment of the assessment of benefits, and praying for a readjustment of the assessment of benefits of the property identified in the petition for the purpose of making a more equitable basis for the levy of the maintenance tax or for the purpose of levying a new tax to pay the costs of the completion of the proposed works and improvements as shown in the supplemental plan for reclamation adopted by the board of supervisors pursuant to section 245.105, or for both of the aforesaid purposes, the court wherein the petition is filed, if in session, or the clerk thereof in vacation, shall fix a date for the hearing of the petition which date shall not be less than forty-five nor more than sixty days from the date of the filing of the petition.

2. The circuit clerk shall give notice to all persons interested in the lands and property identified in the petition of the filing and hearing of the petition in the manner and for the time provided for in section 245.020. Such notice may be in the following form:

­

­

3. Upon the hearing of the petition, if the court finds that there has been a material change in the values of the property in the district identified in the petition since the last previous assessment of benefits, the court shall order that there be made a readjustment of the assessment of benefits for the lands identified in the petition for the purpose of providing a basis upon which to levy the maintenance tax of the district or for the purpose of levying a new tax to pay the costs of the completion of the proposed works and improvements as shown in the supplemental plan for reclamation adopted by the board of supervisors pursuant to section 245.105, or for both of the aforesaid purposes.

4. Thereupon the court shall appoint three commissioners possessing the qualifications of commissioners appointed under section 245.110 to make such readjustment of assessments in the manner provided in section 245.120 with respect to those lands identified in the petition. The commissioners shall make their report, and the same proceedings shall be had thereon, as nearly as may be, as are provided in sections 245.010 to 245.280, for the assessment of benefits accruing from the original construction. In making the readjustment of the assessment of benefits, the commissioners shall not be limited to the aggregate amount of the original or any readjustment of the assessment of benefits, and may assess the amount of benefits that will accrue from carrying out and putting into effect the supplemental plan for reclamation adopted by the board of supervisors pursuant to section 245.105. After the making of the readjustment, the limitation of ten percent of the benefits assessed for the annual maintenance tax which may be levied shall apply to the amount of benefits as readjusted, and the limitation of the tax which may be levied for payment of the costs of the completion of the proposed works and improvements as shown in the aforesaid supplemental plan for reclamation shall apply to the amount of the benefits readjusted.

5. There shall be no such readjustment of benefits more often than once in a year. The lists of land and other property, with the readjusted assessed benefits and the decree and judgment of the court, shall be filed in the office of the county recorder as provided in section 245.130.

(L. 1955 p. 602 § 1, A.L. 1977 S.B. 3, A.L. 1985 H.B. 378, A.L. 2008 S.B. 939)



Section 245.198 Tax levy, when — emergency levy of ten percent.

Effective 28 Aug 1977

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.198. Tax levy, when — emergency levy of ten percent. — 1. If the board of supervisors deem it necessary, the board shall without unnecessary delay, levy a tax of such portion of said readjusted assessed benefits on all lands, railroad and other property in the district to which benefits have been assessed, as may be found necessary by the board of supervisors to pay the costs of the completion of the proposed works and improvements as shown in the supplemental plan for reclamation adopted by the board of supervisors pursuant to section 245.105 and in carrying out the objects of said district, and plus ten percent of said total amount for emergencies. The tax levied pursuant to this section shall be apportioned to and be levied on each tract of land or property in said district in proportion to the readjusted assessed benefits, provided that the amount of such tax levied pursuant to this section, when added to any taxes previously levied and remaining unpaid at the time of the levy provided for in this section, shall not exceed the total amount of the readjusted assessed benefits.

2. The tax shall be levied in the manner provided in sections 245.180 and 245.185.

(L. 1977 S.B. 3)



Section 245.199 Additional bonds authorized when — how issued.

Effective 28 Aug 1977

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.199. Additional bonds authorized when — how issued. — 1. The board of supervisors may, if in their judgment it seems best, issue bonds which, when added to the bonded indebtedness then outstanding, do not exceed ninety-one percent of the total amount of taxes levied pursuant to section 245.198. The funds derived from the sale of said bonds shall be used to pay the costs of works and improvements as shown in the supplemental plan for reclamation adopted by the board of supervisors pursuant to section 245.105 and to refund outstanding protested warrants.

2. The bonds shall be issued pursuant to and in accordance with the provisions of section 245.230.

3. Notwithstanding the limitations of sections 245.130 and 245.135 or any tax levy limitation contained in this chapter, the board of supervisors, having levied a tax pursuant to paragraph 1 of this section, may levy a new tax and, if necessary, issue additional bonds whenever it is found necessary by the board of supervisors to pay the cost of replacing, repairing and reconstructing the works and improvements called for and completed pursuant to the supplemental plan for reclamation adopted by the board of supervisors. Any tax levied pursuant to this section shall be apportioned to and levied on each tract of land or property in said district in proportion to the readjusted assessed benefits. The tax authorized by this section shall be levied in the manner provided by sections 245.180 and 245.185.

4. The additional bonds authorized in paragraph 3 of this section shall be issued pursuant to and in accordance with the provisions of sections 245.181 and 245.230, provided that the additional bonds do not exceed ninety-one percent of the amount of new taxes levied pursuant to paragraph 3 of this section.

(L. 1977 S.B. 3)



Section 245.200 County collector of revenue to collect levee tax — to give bond to board of supervisors.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.200. County collector of revenue to collect levee tax — to give bond to board of supervisors. — 1. It shall be the duty of the collector of revenue of each county in which lands or other property of any levee district organized under sections 245.010 to 245.280 are situate, to receive the levee tax book each year and he is hereby empowered and it shall be his duty to promptly and faithfully collect the tax therein set out and to exercise all due diligence in so doing. He is further directed and ordered to demand and collect such taxes at the same time that he demands and collects state and county taxes due on the same lands and other properties. Where any tract or part thereof has been divided and sold or transferred, the collector shall receive taxes on any part of any tract, piece or parcel of land or other property charged with such taxes and give his receipt accordingly. The above and foregoing levee tax book shall be the warrant and authority of the collector for making such demand and collection.

2. The said collector shall make due return of all levee tax books each year to the secretary of the board of supervisors of the aforesaid levee district, and shall pay over and account for all moneys collected thereon each year to the treasurer of said district at the same time when he pays over state and county taxes. Said collector shall in said levee tax book, verify by affidavit his said return. The said secretary shall each year, within ten days after the return of said collector is delivered to him, prepare and certify to said collector a levee back tax book containing the list of lands and other property so returned by said collector as delinquent, deliver the same to him and take his receipt therefor, and said collector shall proceed to collect such delinquent levee taxes and demand payment therefor in the same manner as herein provided for the collection of current levee taxes.

3. Before receiving the aforesaid levee tax book the collector of each county in which lands or other property of the levee district are located, shall execute to the board of supervisors of the district a bond with at least two good and sufficient sureties in a sum that is double the probable amount of any annual installment of said tax to be collected by him during any one year, conditioned that said collector shall pay over and account for all taxes so collected by him according to law. Said bond after approval by said board of supervisors shall be deposited with the secretary of the board of supervisors, who shall be custodian thereof and who shall produce same for inspection and use as evidence whenever and wherever lawfully requested to do.

(RSMo 1939 § 12513)

Prior revisions: 1929 § 10923; 1919 § 4617



Section 245.205 Secretary of board to extend and certify levee tax to collector-treasurers — duties of collector-treasurer — county collector-treasurer to collect delinquent taxes.

Effective 28 Aug 2005

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.205. Secretary of board to extend and certify levee tax to collector-treasurers — duties of collector-treasurer — county collector-treasurer to collect delinquent taxes. — 1. In counties where the provisions of chapter 65 are or may hereafter be in force, the secretary of the board of supervisors shall extend all levee taxes under the provisions of sections 245.010 to 245.280 on separate tax books for the respective townships in which such lands are situate, and such tax books shall be certified to the collector-treasurers at the same time and in the same manner as provided for county collectors. Such taxes shall be collected by such collector-treasurers at the same time and in the same manner, as state and county taxes are collected, and each collector-treasurer shall give bond, have the same authority to collect such taxes, receive the same compensation therefor and pay over such taxes to the secretary of board of supervisors, as provided for county collectors under sections 245.010 to 245.280 and shall be subject to the same penalties and liabilities. Such collector-treasurers shall make due return of such tax books under oath in the same manner as required of county collectors.

2. The delinquent levee taxes shall be certified by the secretary of the board of supervisors to the county collector-treasurer of delinquent taxes, who shall collect such delinquent levee taxes at the same time and in the same manner as is herein provided for the collection of the delinquent levee taxes in counties not under the provisions of chapter 65. The said collector-treasurer of delinquent levee taxes shall give bond, have the same authority to collect such taxes, receive the same compensation therefor, and pay over the said taxes to the treasurer of the levee district as is provided for county collectors under sections 245.010 to 245.280, and shall be subject to the same penalties and liabilities.

3. All township levee tax books, and the return of the collectors of such books, shall be taken as prima facie evidence in all courts of all matters therein contained, and that the delinquent tax shown in such books was properly levied and extended against such lands and remains unpaid. The lien of such tax shall be enforced and suits to collect such delinquent tax shall be instituted and prosecuted in the same manner provided by sections 245.010 to 245.280, except such suits shall be instituted by the levee district on tax bills duly made out and certified by the county collector-treasurer of delinquent taxes.

(RSMo 1939 § 12539, A.L. 2005 H.B. 58 merged with S.B. 210)

Prior revisions: 1929 § 10949; 1919 § 4643



Section 245.210 Levee tax delinquent December thirty-first — penalty.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.210. Levee tax delinquent December thirty-first — penalty. — All taxes provided for in sections 245.010 to 245.280 remaining unpaid after December thirty-first of the year for which said taxes were levied shall become delinquent and bear a penalty of one percent per month on the amount of said taxes from date of delinquency until paid. In computing said penalty each fractional part of a month shall be counted as a full month.

(RSMo 1939 § 12514)

Prior revisions: 1929 § 10924; 1919 § 4618



Section 245.215 Levee tax to constitute a lien — how evidenced — acquisition of lands, duty to satisfy outstanding liens, limitation.

Effective 12 Jul 1994, see footnote

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.215. Levee tax to constitute a lien — how evidenced — acquisition of lands, duty to satisfy outstanding liens, limitation. — 1. All levee taxes provided for in sections 245.010 to 245.280, together with all penalties for default in payment of the same, all costs in collecting the same, including a reasonable attorney's fee, to be fixed by the court and taxed as costs in the action brought to enforce payment, shall, from date of filing the certificate herein described in the office of the recorder of deeds for the county wherein the lands and properties are situate, until paid, constitute a lien, to which only the lien of the state for general state, county, school and road taxes shall be paramount, upon all the lands and other property against which such taxes shall be levied as is provided in sections 245.010 to 245.280. Such lien shall be evidenced by a certificate substantially in the following form, to wit:

­

­

­­

­

2. In the event of a buyout of the lands of the district because of flood damage, in whole or in part, it shall be the responsibility of the entity acquiring any land within the district to satisfy in full any outstanding liens against the property acquired at the time of purchase. The amount of any outstanding lien for each parcel of property located within the district shall not exceed the property's proportional liability to the outstanding bond issue.

(RSMo 1939 § 12516, A.L. 1994 S.B. 633)

Prior revisions: 1929 § 10926; 1919 § 4620

Effective 7-12-94



Section 245.220 Tax book to be prima facie evidence — suits for taxes brought in circuit court.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.220. Tax book to be prima facie evidence — suits for taxes brought in circuit court. — The levee tax book of the district, as returned by the collector of the revenue to the secretary of the board of supervisors of the levee district shall be prima facie evidence in all courts of all matters therein contained. The liens established and declared in section 245.215 may and shall be enforced by an action on delinquent tax bills, made and certified by the county collector, which action shall be instituted in the circuit court without regard to the amount of the claim within six months after December thirty-first of the year for which said taxes were levied. The suits shall be brought in the corporate name of the district by its attorney against the land or lands, property or properties, on which such levee tax has not been paid. The suit shall be brought in the county in which the property is situate, except when the tract or property sued upon be in more than one county, in which event the suit may be brought on the whole tract, parcel or property in any county in which any portion thereof may be situate. The pleadings, process, proceedings, practice and sales, in cases arising under sections 245.010 to 245.280 shall, except as herein provided, be the same and have the same effect as in an action for the enforcement of the state's lien for the delinquent general taxes upon real estate, and the aforesaid levee tax book shall have the same probative effect as the back tax bill has in actions for the enforcement of the state's lien for general taxes upon real estate. The title acquired through any sale of lands or other property under the aforesaid proceedings shall be subject to the lien of all subsequent annual installments of levee tax. In all suits for the collection of delinquent taxes, the judgment for said delinquent taxes and penalty shall also include all costs of suit and a reasonable attorney's fee to be fixed by the court, recoverable the same as the delinquent tax and in the same suit. The proceeds of sales made under and by virtue of sections 245.010 to 245.280 shall be paid at once to the aforesaid treasurer and shall be accounted for by him the same as the levee taxes.

(RSMo 1939 § 12517)

Prior revisions: 1929 § 10927; 1919 § 4621



Section 245.225 Suits and notices to be filed in recorder's office against last record owners.

Effective 28 Aug 1941

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.225. Suits and notices to be filed in recorder's office against last record owners. — 1. Whenever any levee district organized and existing under the provisions of what now appears as sections 245.010 to 245.280 shall hereafter institute an action, in the manner now provided by law, to enforce the collection of unpaid delinquent annual assessments levied by it, such district shall cause said action to be instituted against the last record owner or owners of the land against which the delinquent assessments sued for were levied, as shown by the records in the recorder's office of the county in which the land is located and shall also join as parties defendant the trustee and beneficiaries shown by all recorded deeds of trust, mortgages or vendors' liens, which create a lien on the land involved in any such suit that may be instituted and no other parties shall be necessary or required, except as herein provided.

2. On the same day that any such action shall be filed for and in behalf of any such district, its attorney, so filing such action shall also file in the recorder's office of the county where such land is located, a written notice, verified by him showing in tabulated form, the docket number of each of the respective suits that may be filed in the office of the clerk of the circuit court, the name of the plaintiff district, the names of all defendants in each suit filed, a description of the land included in each suit, the years in which the delinquent assessments were levied and the amount then due on each parcel of land described in said notice, when such suit was filed. Such notice shall be filed by the recorder and recorded by him in a well-bound book as other instruments are recorded in his office. The recorder shall be entitled to a fee of one dollar for filing and recording such notice, to be paid by district filing same. Such notice, when so filed, shall constitute due and proper notice to all parties, except those required to be made parties defendant as herein provided, then having or asserting, or who may subsequently acquire or assert any right, title, claim, or interest in and to said land, of the filing of said suit to enforce the collection of said special assessments, irrespective of whether any such parties then hold unrecorded conveyances affecting the title to the land included in such suit, including an assignment of any note secured by deed of trust, mortgage or vendor's lien on the said land, or whether they have acquired by conveyances some such right, title, claim and interest in and to said land, or an assignment of any note secured by deed of trust, mortgage or vendor's lien on said land, subsequent to the filing of said notice.

3. If any one shall, at the time of filing such suit and notice, hold an unrecorded instrument or conveyance affecting the title to the land included in such suit or if anyone shall acquire any such right, title, claim or interest in and to said land so included in any such suit, after the filing of said suit and notice, or if anyone shall become the assignee of notes secured by deeds of trust, mortgages or vendor's lien on the land included in any such suit, each of them shall have the right and it shall be their duty to intervene as parties defendant in any such suit so filed on or before the first day of the return term of the summons issued when said suit is filed, and make defense to said suit, if they so desire. Upon their failure so to do, they shall be bound by any judgment that may be rendered by the court in any said suit just as though they had been joined as defendants and served with process therein and their interest, if any, along with the interest of all named defendants in and to said land shall, if judgment be rendered for plaintiff, be sold on execution in the manner now provided by law, and all the right, title, claim and interest of all parties in and to said land shall pass to and be acquired by the purchaser of said land at the execution sale based upon the judgment obtained in said suit, unless said delinquent assessments so sued for shall have been previously paid.

(L. 1941 p. 346 § 12547A)



Section 245.230 Board may issue bonds — how funds are to be used.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.230. Board may issue bonds — how funds are to be used. — 1. The board of supervisors may, if in their judgment it seems best, issue bonds not to exceed ninety-one percent of the total amount of the taxes levied under the provisions of section 245.180, in denomination of not less than one hundred dollars, bearing interest from date at a rate not to exceed six percent per annum, payable semiannually, to mature at annual intervals within twenty years, commencing after a period of years not later than five years, to be determined by the board of supervisors, both principal and interest payable at some convenient banking house or trust company's office to be named in said bonds, which said bonds shall be signed by the president of the board of supervisors, attested with the seal of said district and by the signature of the secretary of the said board.

2. All of said bonds shall be executed and delivered to the treasurer of said district, who shall sell the same in such quantities and at such dates as the board of supervisors may deem necessary to meet the payments for the works and improvements in the district. Said bonds shall not be sold for less than ninety-five cents on the dollar, with accrued interest, shall show on their face the purpose for which they are issued, and shall be payable out of money derived from the aforesaid taxes. A sufficient amount of the levee tax shall be appropriated by the board of supervisors for the purpose of paying the principal and interest of the said bonds and the same shall, when collected, be preserved in a separate fund for that purpose and no other. All bonds and coupons not paid at maturity shall bear interest at the rate of six percent per annum from maturity until paid, or until sufficient funds have been deposited at the place of payment. Any expenses incurred in paying said bonds and interest thereon and a reasonable compensation to the bank or trust company for paying same, shall be paid out of the other funds in the hands of the treasurer and collected for the purpose of meeting the expenses of administration. It shall be the duty of said board of supervisors in making the annual tax levy, as heretofore provided, to take into account the maturing bonds and interest on all bonds, and to make ample provisions in advance for the payment thereof. In case the proceeds of the original tax levy made under the provisions of section 245.180 are not sufficient to pay the principal and interest of all bonds issued, then the board of supervisors shall make such additional levy or levies as are necessary for this purpose, and under no circumstances shall any tax levies be made that will in any manner or to any extent impair the security of said bonds or the fund available for the payment of the principal and interest of the same.

3. Said treasurer shall, at the time of the receipt by him of said bonds, execute and deliver to the president of the board of supervisors of the said district, a bond with good and sufficient sureties, to be approved by the said board of supervisors conditioned that he shall account for and pay over as required by law and as ordered to do by said board of supervisors any and all money received by him on the sale of such bonds, or any of them, and that he will only sell and deliver such bonds to the purchaser or purchasers thereof under and according to the terms herein prescribed, and that he will return, duly cancelled, any and all bonds not sold to the board of supervisors, when ordered by said board so to do, which said bond shall remain in the custody of the said president of said board of supervisors, who shall produce the same for inspection or for use as evidence whenever and wherever legally requested so to do.

4. The said treasurer shall promptly report all sales of bonds to the board of supervisors, and the board shall, at the proper time, issue warrants for the payment of the maturing bonds so sold and the interest payments coming due on all bonds sold and a reasonable compensation to the bank or trust company, and the said treasurer shall place sufficient funds at the place of payment to pay the same. In case proper warrants are not issued by the board of supervisors as herein provided then the treasurer shall of his own accord place said funds at the place of payment and the cancelled bonds and coupons and the receipt of the bank or trust company shall be accepted in lieu of warrants.

5. The successor in office of any such treasurer shall not be entitled to said bonds or the proceeds thereof until he shall have complied with all the foregoing provisions applicable to his predecessor in office; provided, if it should be deemed more expedient to the board of supervisors, as to moneys derived from the sale of bonds issued, said board may by resolution, select some suitable bank or banks or other depositary, as temporary treasurer or treasurers, to hold and disburse said moneys on the orders of the board as the work progresses, until such fund is exhausted or transferred to the treasurer by order of the said board of supervisors.

6. The funds derived from the sale of said bonds or any of them shall be used for the purpose of paying the cost of the levee works and improvements and such costs, expenses, fees and salaries as may be authorized by law and used for no other purpose.

(RSMo 1939 § 12534)

Prior revisions: 1929 § 10944; 1919 § 4638

CROSS REFERENCES:

Bond issues, proceeds and moneys for interest and sinking fund to be kept separate, 108.180 to 108.230

Refunding bonds authorized, payment of, 108.140 to 108.160



Section 245.235 Unpaid warrants to draw interest.

Effective 28 Aug 1985

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.235. Unpaid warrants to draw interest. — Any warrant issued under sections 245.010 to 245.280 that is not paid when presented to the treasurer of the board of supervisors of the district, because of lack of funds in the treasury, such fact shall be endorsed on the back of the warrant, and the warrant shall draw interest thereafter at a rate of not more than twelve percent per annum, until such time as there is any money on hand to pay the amount of the warrant and the interest then accumulated, but no interest shall be allowed on warrants after such time when sufficient funds are in the treasury to pay the endorsed warrants and interest.

(RSMo 1939 § 12524, A.L. 1985 H.B. 378)

Prior revisions: 1929 § 10934; 1919 § 4628



Section 245.240 Surety bonds to be made payable to district.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.240. Surety bonds to be made payable to district. — All surety bonds required to be given by sections 245.010 to 245.280 shall be made payable to the district by its corporate name, in which name all suits shall be instituted and prosecuted. All penalties on any bond herein named shall be payable to and recoverable by said district. All bonds required by sections 245.010 to 245.280 shall cover defaults of deputies, clerks or assistants of the officers appointing them.

(RSMo 1939 § 12525)

Prior revisions: 1929 § 10935; 1919 § 4629



Section 245.245 Board to appoint inspectors — duties and powers of inspectors.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.245. Board to appoint inspectors — duties and powers of inspectors. — 1. It shall be the duty and the privilege of the board of supervisors to employ or appoint inspectors for the purpose of policing, guarding and inspecting all levees constructed under the provisions of sections 245.010 to 245.280, and the number of such inspectors shall be determined by the board of supervisors, as conditions and emergencies may require from time to time.

2. Said (and such) inspectors shall have the right at any time to take up and impound any and all stock, animals, or fowls, found upon or running upon any levee constructed or supervised under the provisions of sections 245.010 to 245.280; and before the owner of any such animal or animals, stock or fowls, shall be entitled to recover possession of the same, he shall pay to said levee district the penalty or amount fixed by the board of supervisors. Any and all members of the board of supervisors, and all inspectors employed by them, shall at all times in guarding or patrolling any levee constructed or supervised under the provisions of sections 245.010 to 245.280, shall have the same rights and authority in making arrests of persons, and in impounding animals, as is now accorded any sheriff or other peace officer of this state.

3. It shall be the further duty of said inspectors to report at such times as the board of supervisors may require, the condition of the levees, or other works of the district assigned to each inspector by the board; to make such examinations of all levees during high water periods, as may be directed by the board of supervisors; and upon any emergency, or danger to the levee, or other works of the district, of which the inspector has charge, he by order of the board of supervisors, may call out all able-bodied men over sixteen years of age, and under fifty years, within the district, and compel such persons to perform such work as said inspector may deem necessary to be made, in order to protect the levees, grades, or other works of the district. Any person who shall refuse to perform any such work assigned to him by said inspector, shall be deemed guilty of a misdemeanor, and upon affidavit made before any associate circuit judge of the county, by the inspector, or any other person, that the offender has defaulted in obeying such call or summons of said inspector, said associate circuit judge shall issue a warrant for the arrest of such offender, and upon conviction before said associate circuit judge, upon information or any other modes provided by law for the trial of cases of misdemeanor, he shall be fined any sum not less than twenty nor more than one hundred dollars, or by imprisonment in the county jail, not less than fifteen nor more than sixty days, or by both such fine and imprisonment, at the discretion of the associate circuit judge. For every day's work any person shall perform under such requisition, he shall be paid the sum of one dollar and fifty cents out of the funds of the district, if demanded by him.

4. The provisions of this section shall apply, so far as necessary, to levee districts organized under sections 245.285 to 245.545.

(RSMo 1939 § 12533)

Prior revisions: 1929 § 10943; 1919 § 4637



Section 245.250 County collectors — penalty for failure to pay over tax, fee for collection of tax.

Effective 01 Jan 1988, see footnote

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.250. County collectors — penalty for failure to pay over tax, fee for collection of tax. — If any county collector of the revenues refuses, fails or neglects to make prompt payment of the tax or any part thereof collected under sections 245.010 to 245.280 to the aforesaid treasurer, then he shall pay a penalty of ten percent on the amount of his delinquency; such penalty shall at once become due and payable and both he and his sureties shall be liable therefor on his aforesaid bond. The collector shall deduct one percent of the amount he collects on current taxes and two percent of the amount he collects on delinquent taxes. All fees collected pursuant to this section shall be collected on behalf of the county and deposited in the county treasury.

(RSMo 1939 § 12515, A.L. 1987 S.B. 65, et al.)

Prior revisions: 1929 § 10925; 1919 § 4619

Effective 1-1-88



Section 245.255 Change of venue.

Effective 28 Aug 1947

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.255. Change of venue. — No change of venue shall be allowed in any of the proceedings had under the provisions of sections 245.010 to 245.280, except where the judge of the court in which the articles of association have been filed shall be disqualified for any of the reasons stated in the statutes of this state relating to the change of venue in civil cases. If the judge of such court is disqualified or is charged by any person interested in the formation of said district with being disqualified for any of the reasons stated in the statutes, it shall be the duty of said judge to call in a judge from some other judicial circuit of this state to sit and hear the proceedings and render his decree and judgment the same as the regular judge could have. Such judge shall retain jurisdiction in such reclamation proceedings only until the disqualification of the regular judge of the circuit court shall have been removed. Said judge so called shall receive for his services mileage and ten dollars per day for each day engaged. It shall be the duty of the clerk of the court in which the articles of association have been filed to make out and sign a bill for the amount of mileage and per diem of the judge so called in and forward said bill to the state auditor, who shall approve such bill and draw a warrant for such amount on the fund appropriated and set apart by the legislature to pay expenses and salaries of circuit judges.

(RSMo 1939 § 12526, A.L. 1947 V. II p. 226)

Prior revisions: 1929 § 10936; 1919 § 4630



Section 245.260 Action not to abate by reason of death of party.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.260. Action not to abate by reason of death of party. — No action under sections 245.010 to 245.280 shall abate by reason of the death or disability of any party to any proceeding, but upon suggestion of such death or disability the cause shall be immediately revived in the name of the heirs, devisees or their legal representatives, and summons shall be served on such heirs, devisees and legal representatives at least five days before the day set for hearing the cause, and said summons may be served in vacation or term time; if the heirs, devisees or legal representatives of the deceased party are nonresidents notice by publication shall be given them in the manner and for the time provided for in section 245.020 and the cause shall then proceed in all respects as in case of the original parties being in court.

(RSMo 1939 § 12527)

Prior revisions: 1929 § 10937; 1919 § 4631



Section 245.265 Appeal not to act as supersedeas.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.265. Appeal not to act as supersedeas. — No appeal from any action of the circuit court had under sections 245.010 to 245.280 shall be permitted to act as supersedeas or to delay any action or the prosecution of any proceedings or work begun under the provisions of this law. Any procedure had under section 245.055, 245.060, 245.130 or 245.140 may be heard and determined by the court at either regular, adjourned or special sessions.

(RSMo 1939 § 12528)

Prior revisions: 1929 § 10938; 1919 § 4632



Section 245.270 Liability of reorganized district.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.270. Liability of reorganized district. — When an existing levee district has been reorganized under sections 245.010 to 245.280 the board of supervisors will not be required to follow such steps or requirements of sections 245.010 to 245.280 as are inconsistent with or rendered unnecessary, by the work that has already been done in the district; provided, that no such change of organization shall have the effect of in any way invalidating any indebtedness, liability, or contract of any nature incurred under its former organization, but all such indebtedness, liability or contract shall attach to and become the debt or liability of the new organization until the same is fully paid and discharged, and all debts owing to, and all rights and privileges and immunities held or enjoyed by the old district under its former organization shall be held and enjoyed by the new district when the same shall organize under the provisions of sections 245.010 to 245.280; provided further, that no right of action shall exist nor remedy be allowed against any such reorganized district by virtue of any contract or contracts made by, or on behalf of, any such reorganized district prior to its reorganization as herein provided for, which did not exist or was not allowed by statute against such district prior to the time of its organization as herein provided for; and provided further, that two or more levee districts, whether located in the same or different counties, may unite in formulating and signing articles of association for the reorganization of such districts under the provisions of sections 245.040 to 245.055 and the land and other property of such districts may be combined into one and the same district under some suitable title.

(RSMo 1939 § 12545)

Prior revisions: 1929 § 10955; 1919 § 4649



Section 245.275 Procedure in dissolving levee district.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.275. Procedure in dissolving levee district. — The incorporation of every levee district, heretofore or hereafter incorporated under and by virtue of the provisions of sections 245.010 to 245.280, shall be dissolved if, at any time before its board of supervisors has adopted a plan for reclamation, the owners, of a majority of the acres of land within said levee district, petition the circuit court, wherein said levee district was incorporated, for a dissolution thereof; provided, that, upon the filing of any such petition, said circuit court shall, before dissolving said corporation ascertain and determine the amount of money in the treasury of, or owing to, said corporation, and the amount of all warrants issued and unpaid by it, and the amount of the debts and other obligations owing by it; and, if said amount of money, in the treasury and owing to said corporation, is in excess of the amount of said warrants, debts and other obligations, said circuit court shall order said warrants, debts and other obligations to be forthwith paid and discharged, and said excess divided among all the owners of land in said levee district who paid the same thereto, in the proportions in which they paid the same; but if said amount of money, in the treasury and owing to said corporation, is not sufficient to pay and discharge said warrants, debts and other obligations, then said circuit court shall order said board of supervisors to levy and collect a uniform tax, upon each and every acre of land within said levee district, sufficient in amount to pay said deficiency, and to thereupon pay the same.

(RSMo 1939 § 12547)

Prior revision: 1929 § 10957



Section 245.280 Sections construed — existing rights not to be affected.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.280. Sections construed — existing rights not to be affected. — The repealing of existing laws shall not have the effect of suspending, abating, abridging, impairing, vitiating or nullifying any right, power, remedy or lien heretofore given, created or conferred upon any levee district heretofore organized or in process of organization at the time of passage of sections 245.010 to 245.280, under any law of this state, either special or general, but all such rights, powers, remedies and liens are hereby directly preserved to all such levee districts; nor shall the repealing of existing laws have the effect of suspending, abridging, abating or nullifying any proceeding or proceedings now pending in any court of this state or of the United States; nor shall the repealing of existing laws have the effect of impairing, invalidating, discharging, changing, modifying or destroying any obligation, contract or undertaking, entered into by or with any levee district now organized, and existing under any law in this state, either special or general, but all such obligations, contracts and undertakings so entered into, shall be and remain inviolate. All rights, powers, liens and remedies now existing in behalf of such levee district of this state, may be enforced and made available in the manner and by the means and mode now provided by law, or such rights, powers, liens and remedies may be enforced and made available under the provisions of sections 245.010 to 245.280, if applicable, at the election of the board of supervisors of the levee district. Sections 245.010 to 245.280 are hereby declared to be remedial in character and purpose, and shall be liberally construed by the courts in carrying out this legislative intent and purpose, and its provisions shall be construed to apply to levee districts already organized or in process of organization at the time of the passage of sections 245.010 to 245.280.

(RSMo 1939 § 12546)

Prior revisions: 1929 § 10956; 1919 § 4650



Section 245.285 Defining the term levee districts — applicable to districts now organized or which may be organized.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.285. Defining the term levee districts — applicable to districts now organized or which may be organized. — The term "levee districts" as used in sections 245.285 to 245.545, and all other terms, or provisions of law contained in said sections 245.285 to 245.545, which have heretofore been interpreted as applying to said levee districts shall be construed to include, authorize, provide for and be made applicable to all districts now organized or which may hereafter be organized for the purpose of establishing, constructing or causing to be constructed, levees, dikes, bank protections, current control or other protection or reclamation improvements contiguous or adjacent to or situate near any body of swamp, wet or overflowed land, or other property in the nature of individual or corporate franchises in this state, or land subject to overflow or inundation or in or adjacent to any river or stream wholly within or bordering on the state of Missouri, property or land abutting, or situate near, which may be endangered or liable to be endangered through wash or bank erosion.

(RSMo 1939 § 12549)

Prior revision: 1929 § 10959



Section 245.290 County commissions may establish levee districts.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.290. County commissions may establish levee districts. — The county commissions of the several counties in this state containing contiguous bodies of lands subject to overflow or inundation or endangered or liable to be endangered by bank erosion or wash from rivers bordering upon or wholly within the state, may divide the territory of their respective counties subject to overflow or inundation or other damage into one or more districts, every such district of which, as well as those hereafter organized under the provisions of sections 245.285 to 245.545, shall be a body corporate, and possess the usual powers of a corporation for public purposes, under the name and style of "levee district No. ______ of ______ County"; and in that name shall be capable of suing and being sued, of holding such real and personal property as may at any time be either donated to or purchased by them in accordance with the provisions of sections 245.285 to 245.545, or of which they may be rightfully possessed at the time of the passage of this law, having reference to the locality of the land and the character of the riverfront, including in each of said districts, as near as possible, all the land subject to overflow or inundations, or endangered or liable to be endangered by bank erosion or wash from the same crevasses, bayous, draws or outflows from rivers, and in the same direction, and which can be protected by the same levee or system of levees or bank protection; provided, that when it shall be made to appear in any way that there shall be land in two or more counties subject to overflow or inundation from the same crevasses, bayous, draws or outflows from a river, and in the same direction, and which can be protected by the same levee or system of levees, either county, by and with the consent of the county commission of the other county or counties, duly entered of record, may lay off such territory of said county or counties into a levee district, in the same manner as herein provided for territory wholly within such county; provided, that in the event any work is to be done upon any navigable stream, the consent of the federal government shall be obtained to make such improvement or improvements before the actual work on the improvement shall be begun.

(RSMo 1939 § 12548)

Prior revisions: 1929 § 10958; 1919 § 4651; 1909 § 5714



Section 245.295 Districts may be formed at regular meetings of governing body.

Effective 12 Jul 1994, see footnote

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.295. Districts may be formed at regular meetings of governing body. — The county commission, or other legislative body if different from the county commission, of any county in this state forming a levee district wholly within its limits, whether of the whole county or a part of such county, may lay off such levee district at any regular meeting of such commission.

(RSMo 1939 § 12550, A.L. 1994 S.B. 633)

Prior revisions: 1929 § 10960; 1919 § 4652; 1909 § 5715

Effective 7-12-94



Section 245.300 Notice to be given — mailing required.

Effective 12 Jul 1994, see footnote

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.300. Notice to be given — mailing required. — No such levee district shall be formed unless notice of an intention to apply therefor be first given by publication in some newspaper published in each county composing said proposed levee district, published once at least fifteen days before the commencement of the meeting of the county commission to which said application shall be made, and provided that the commission shall mail, by certified mail, a copy of the notice of the intention to form a district to the names listed on the county assessor's records of the owners of land or other individual or corporate franchise property in the district, including all public entities owning land within the district.

(RSMo 1939 § 12551, A.L. 1994 S.B. 633)

Prior revisions: 1929 § 10961; 1919 § 4653; 1909 § 5716

Effective 7-12-94



Section 245.305 Lands subject to overflow may be included in levee district.

Effective 12 Jul 1994, see footnote

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.305. Lands subject to overflow may be included in levee district. — Whenever the board of directors of any levee district shall, by petition, show to the county commission or other legislative body of the county in which said levee district is situated that there are lands in said county which are subject to overflow, and inundation from the same rivers, crevasses, or bayous as other lands included in said district, and which said lands are not included in said levee district, and asking that said lands be incorporated in said district, the county commission or other legislative body shall cause notice to be given to such landowners requiring them to appear at the next regular meeting of said commission or other legislative body and show cause why such lands should not be incorporated into said levee district, and at the next regular meeting the commission or other legislative body shall proceed to hear and determine the matter; and if it shall appear that such lands are subject to overflow and inundation from the same rivers, bayous and crevasses as the lands in said district, the commission or other legislative body shall make an order incorporating such lands into said levee district, and the assessor shall assess the benefits to said lands to be derived from the building of levees constructed or to be constructed by said levee district, in the same manner, and the board of equalization shall act upon the same in the same manner as heretofore provided in sections 245.285 to 245.545; provided, that if the owner of any such lands be a nonresident of the county, he may be notified by registered mail to the address used by the county assessor for tax purposes.

(RSMo 1939 § 12597, A.L. 1994 S.B. 633)

Prior revisions: 1929 § 11007; 1919 § 4699; 1909 § 5762

Effective 7-12-94



Section 245.310 Extending levees and levee districts.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.310. Extending levees and levee districts. — If at any time it becomes necessary or expedient to extend a levee, not exceeding ten miles, in levee districts already organized, or to enlarge any levee district for the purpose of extending any levee therein to be constructed, in order to better protect such district from overflow, and if a petition of not less than five landowners, of the district, be presented to the county commission, requesting the same, the said county commission shall call a meeting of the landowners of the district and of the landowners in the territory sought to be connected with the district, in accordance with the prayer of the petitioner, at some convenient point to the said territory, by giving due notice as required in section 245.460, and at such meeting an estimate of the costs of the proposed new work made by an engineer, must be laid before the meeting, and the landowners present shall then determine, by the majority of the votes cast, whether such proposed new territory shall be added, and also whether the proposed new work shall be done. But said vote may be cast by the landowners present, or by agent or proxy, representing them. And if it is determined to add the new territory or to extend the levee in districts already organized, there shall be a readjustment of the taxes for benefits, and the county assessor shall proceed to assess the benefits to all of the land in the district that will be benefitted by the proposed work; and the board of equalization shall act upon the same, and all the assessments, levying of taxes and the collecting of the same shall be proceeded with in the same manner as in the case of organizing a new district.

(RSMo 1939 § 12595)

Prior revisions: 1929 § 11005; 1919 § 4697; 1909 § 5760



Section 245.315 Existing levee districts may organize under this law.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.315. Existing levee districts may organize under this law. — Any levee district now organized or existing under the provisions of any other law of this state either general, special or local law, may elect in the manner herein provided to be and become organized under the provisions of sections 245.285 to 245.545; provided, that no such election or change of organization shall have the effect to repudiate or to permit the repudiation of any indebtedness or liability of such levee district which was made or incurred under its former organization, but all such indebtedness or liability shall attach to and become the debt or liability of the new organization till the same is fully paid off and discharged and all debts owing to, and all rights, privileges and immunities held or enjoyed by the old district under its former organization, shall be held and enjoyed by the new district when the same shall reorganize under the provisions of sections 245.285 to 245.545.

(RSMo 1939 § 12599)

Prior revisions: 1929 § 11009; 1919 § 4701



Section 245.320 Change of organization to be submitted to an election.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.320. Change of organization to be submitted to an election. — 1. Any such levee district now existing but not organized under sections 245.285 to 245.545 may become organized under sections 245.285 to 245.545, and when so organized hereunder, shall be entitled to the benefit of all of the provisions of sections 245.285 to 245.545 in the following manner: Upon the presentation of a petition of not less than ten resident landowners whose lands are taxed in such district proposing to reorganize, or if such district shall be composed of lands lying in more than one county, then upon the presentation of a petition of ten such resident taxed landowners, from each of the counties in which the lands in such district are situate, to the board of directors, supervisors or managers of such district (by whatever name they may be known) requesting the submission to an election of the question of a change of organization, such board of directors shall enter upon the record of the district proposing to change its organization, the fact of the presentation of the petition, the object thereof, and the names and residences of the petitioners requesting that such election be held; such board of directors, if a majority thereof are in favor of such change, shall make an order that the question of such proposed change shall be submitted to a vote of the landowners.

2. A certified copy of the record of the board of directors, together with a true certified copy of the petition of the landowners, shall be presented to the county commission of the county in which such district is situated, at some regular term thereof, or to each of the county commissions of the counties composing such district, if there be more than one county therein. Upon the receipt of the record at any regular term the county commission, or commissions, shall make an order that an election be held in the district, or in each county in the district, if there be more than one county, for the purpose of voting upon the question of the proposed change. This election shall be held not more than sixty days after the same shall be ordered. No one shall be a qualified voter at such election unless his or her name shall appear as an assessed landowner upon the current tax books of the district. Each such landowner shall be entitled to cast as many votes as he or she shall have acres of land assessed for taxation in the district as shown by the said tax books of the district. Voters may vote in person or by proxy; provided, that all proxies shall be in writing and acknowledged as deeds of conveyance are required to be acknowledged. The election shall be held at the county seat of the county or counties composing the district, but the same need not be held on the same day in each county, if there be more than one.

3. Four judges and two clerks of election shall be appointed for each county in the district by the board of directors of the district seeking the change of organization, by and with the consent of the county commission. Notice of said election shall be given by publication in some newspaper published in the county in which the election is held for at least four insertions prior to the holding of the same. The judges and clerks of election shall be sworn in the manner now required by law for the holding of municipal elections. The judges and clerks of election shall certify to the county commission of the county wherein such election was held the result thereof, which certificates shall show the votes for and against the proposed change of organization.

(RSMo 1939 § 12600)

Prior revisions: 1929 § 11010; 1919 § 4702



Section 245.325 Simple majority to decide election.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.325. Simple majority to decide election. — Should a majority of the votes of those voting upon the proposition be in favor of the change, the proposed change shall be deemed carried and the same shall be made, and the new district named and formed, and directors therefor appointed as provided in sections 245.300 and 245.335. The notice required by law to be given by said section 245.300 when the laying out of a new district is sought to be had shall be made and given, with such changes therein, as the circumstances shall require.

(RSMo 1939 § 12601)

Prior revisions: 1929 § 11011; 1919 § 4703



Section 245.330 Effect of reorganization of old districts.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.330. Effect of reorganization of old districts. — The action taken by the county commission in reorganizing an old district under sections 245.285 to 245.545, when such organization shall have been ordered under the provisions of sections 245.285 to 245.545, shall have in all ways and respects the same force and effect in law, as would the organization of a new district under the provisions of said sections 245.300 and 245.335, and the new district thus formed from the old one which existed under a different, general, local or special law, shall thereafter have all of the rights, privileges and immunities, and shall be authorized to exercise the same powers as would any new district originally organized under sections 245.285 to 245.545; provided, that such district changing its organization under the provisions of sections 245.285 to 245.545, shall take up the work of building, maintaining and repairing levees, and other similar improvements, where the old organization stopped; and provided, that the procedure of the new district thus formed shall after its organization proceed in conformity with the provisions of sections 245.285 to 245.545 as to work and acts thereafter to be done by the new district.

(RSMo 1939 § 12602)

Prior revisions: 1929 § 11012; 1919 § 4704



Section 245.335 Board of directors of levees appointed by county commission.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.335. Board of directors of levees appointed by county commission. — At the term of the county commission at which said levee district may be laid off, or at any subsequent term thereof, the said commission shall appoint three directors of levees, who shall be landholders within the county for the levee district of which the county is the whole or part thereof, one of which directors shall hold his said office for the term of one year, one for the term of two years, and one for the term of three years, and until their successors are duly appointed and qualified; and the said commission shall annually thereafter appoint one director to take the place of the director whose official term expires, possessing the same qualifications as the director first appointed, who shall hold his office for the term of three years.

(RSMo 1939 § 12552)

Prior revisions: 1929 § 10962; 1919 § 4654; 1909 § 5717



Section 245.340 Oath of directors.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.340. Oath of directors. — Said directors shall, before entering upon their duties, take and subscribe the oath prescribed by the constitution of this state, and that they will faithfully, honestly and impartially discharge their duties as directors, according to law, which oath shall be filed in the office of the county in which said directors may be appointed.

(RSMo 1939 § 12553)

Prior revisions: 1929 § 10963; 1919 § 4655; 1909 § 5718



Section 245.345 Board to organize.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.345. Board to organize. — The directors appointed under the provisions of sections 245.285 to 245.545, shall call a meeting of their body at such time and place as may be designated by the directors of the county in which the larger part of the levee district may lie. Said body shall be known and designated as the "board of directors of levee district No. ______, lying in the counties of ______". Said board of directors shall organize by electing a president, vice president and secretary, all of whom shall be members of said board, and such other officers, agents and servants as said board of directors shall deem necessary to carry out the provisions of sections 245.285 to 245.545.

(RSMo 1939 § 12554)

Prior revisions: 1929 § 10964; 1919 § 4656; 1909 § 5719



Section 245.350 Majority of board a quorum.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.350. Majority of board a quorum. — A majority of said board of directors shall constitute a quorum for the transaction of the business of the board. All permanent vacancies in said board of directors, caused by death, resignation, removal from the county where appointed, or refusal to serve, shall be filled by the county commission of the county in which the vacancy occurs.

(RSMo 1939 § 12585)

Prior revisions: 1929 § 10995; 1919 § 4687; 1909 § 5750



Section 245.355 Duties of president and secretary.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.355. Duties of president and secretary. — The president of the board of directors shall preside at all meetings thereof; he shall sign the minutes and record of the proceedings of the board, and all warrants that may be drawn upon the treasurer by order of the board of directors for the payment of any money out of the treasury upon account of the levee fund of the district, and in general may do all acts and things that the said board may empower and authorize him to perform; and in his absence from any of the meetings of said board, the vice president shall preside and perform all the duties which have been conferred upon the president. In the absence of both the president and vice president at any meeting of the board, said board shall appoint one of their number to preside at such meeting, and the person so appointed shall have the same power and authority as has been conferred by law and by order of the said board upon the president. The secretary of said board of directors shall make out and safely keep a true and complete record of the proceedings of said board, in a book to be furnished for that purpose. He shall draw and attest all warrants on the treasurer for all moneys ordered by the board of directors to be paid out of the levee fund, and perform such other acts and duties as may be prescribed by such board.

(RSMo 1939 § 12555)

Prior revisions: 1929 § 10965; 1919 § 4657; 1909 § 5720



Section 245.360 Pay of directors.

Effective 28 Aug 1986

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.360. Pay of directors. — Each director attending a meeting of said board of directors shall be entitled to receive for his services for each day actually engaged in holding meetings of said board, the same per diem and mileage as allowed by law to commissioners of county commissions for their services in holding county commission meetings.

(RSMo 1939 § 12583, A.L. 1986 H.B. 1554 Revision)

Prior revisions: 1929 § 10993; 1919 § 4685; 1909 § 5748



Section 245.365 Board to determine what work is necessary.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.365. Board to determine what work is necessary. — It shall be the duty of said board of directors to determine what work is necessary to be done, or levees to be constructed, to protect their district from overflow or inundations or from bank erosion, wash or cutting from rivers. Whenever said board of directors shall deem it necessary they shall cause accurate surveys, maps and profiles thereof to be made of levees or other works to be constructed or repaired, and estimates and calculation of the costs of such work to be made by some experienced, suitable and competent engineer, who shall make a written report of the same, showing the amount, character and kind of work to be done, the exact location and probable cost thereof, and return the same, with all plans and specifications, to the board of directors.

(RSMo 1939 § 12560)

Prior revisions: 1929 § 10970; 1919 § 4662; 1909 § 5725



Section 245.370 Work to be let to lowest bidder.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.370. Work to be let to lowest bidder. — If it shall be decided at said meeting in the manner aforesaid, to do said work, the directors shall proceed to let the same out to the lowest and best bidder; provided, however, that said directors shall have the right to reject all bids, if the same be deemed too high. No director shall, either directly or indirectly, become a contractor for the building or repairing of any levee or public work contemplated by sections 245.285 to 245.545, nor have any interest therein, present or remote; and any director so offending shall, upon conviction, be punished by imprisonment in the penitentiary not exceeding five years.

(RSMo 1939 § 12568)

Prior revisions: 1929 § 10978; 1919 § 4670; 1909 § 5733



Section 245.375 Contractors to give bond.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.375. Contractors to give bond. — The contractors shall give bond to said board of directors, with good and sufficient security, in a sum sufficient to secure the prompt execution of their contract, conditioned to pay any damages which shall result to the landholders of said district from a failure to perform their said contracts, or by reason of negligent performance of the same.

(RSMo 1939 § 12574)

Prior revisions: 1929 § 10984; 1919 § 4676; 1909 § 5739



Section 245.380 Board to supervise work.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.380. Board to supervise work. — Said work shall be done by said contractors under the supervision of said board of directors, or any engineer or engineers to be selected by them for that purpose, and when completed, if performed according to the terms of their contract and the plans and specifications submitted to said meeting of landholders, shall be received and accepted by said board of directors.

(RSMo 1939 § 12575)

Prior revisions: 1929 § 10985; 1919 § 4677; 1909 § 5740



Section 245.385 Board to secure right-of-way.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.385. Board to secure right-of-way. — Before said work is let under contract said board of directors shall procure the right-of-way over all lands belonging to private persons and right-of-way or roadbed of any railway corporation and any other private or public corporation, and in case they cannot get a gratuitous relinquishment of such right-of-way, or in case said board of directors or the engineer, attorney or agent of said board of directors are unable to agree with the owner of said lands as to the amount of compensation to be paid such owner for said right-of-way, they shall proceed to condemn such, and all lands necessary for a right-of-way for such levee, or any extension thereof, according to the provisions of chapter 523.

(RSMo 1939 § 12570)

Prior revisions: 1929 § 10980; 1919 § 4672; 1909 § 5735



Section 245.390 Board to act with United States agencies.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.390. Board to act with United States agencies. — Said board of directors is hereby authorized and empowered to treat, contract and negotiate with what is known as the Mississippi River Commission, heretofore created by an act of the Congress of the United States, or with any other agency of the United States government, for the purpose of securing the construction, repair and maintenance of the levees within their levee district, or the aid, assistance or cooperation of said river commission or other agency in the construction, repair and maintenance of said levee or line of levee, or any part thereof, and to this end said board of directors may turn over to said Mississippi River Commission or other agency the use and control of any part of its line of levee or the whole of said line; may place its officers, servants and agents at the disposal of and under the direction of said Mississippi River Commission or other agency; may take in charge and superintend contracts for levee building and the building of the same, and generally shall have full power, authority and discretion to enter into any and all arrangements, contracts and agreements with said Mississippi River Commission or other agency of the United States government that will secure the construction of the levee and protection of the levee district from overflows and inundations from rivers, by said Mississippi River Commission or other agency, or their cooperation in such construction and protection.

(RSMo 1939 § 12576)

Prior revisions: 1929 § 10986; 1919 § 4678; 1909 § 5741



Section 245.395 Board to publish statement of work done.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.395. Board to publish statement of work done. — Said board of directors shall, at their first meeting after the expiration of one year from date of their organization, and annually thereafter make and publish in some newspaper published in the county composing the levee district, and when composed of two or more counties, then in each county lying in such district, a full and complete statement of the amount and kind of levee work done in the district, with amount of money collected and disbursed during the preceding year, showing from what officer and what account any money has been received, and to what individuals and on what account any money has been paid, and shall strike a balance showing a deficit, if any, or the balance in the treasury, if any.

(RSMo 1939 § 12586)

Prior revisions: 1929 § 10996; 1919 § 4688; 1909 § 5751



Section 245.400 Board may change location of levee.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.400. Board may change location of levee. — In case any emergency should arise rendering it necessary, or in case the board of levee directors deem it expedient to change the location of the levee first agreed upon, or at any time to extend the same for a short distance to a location which they believe would furnish a better place of termination thereof, the said board of levee directors shall have power to make such changes or extensions.

(RSMo 1939 § 12579)

Prior revisions: 1929 § 10989; 1919 § 4681; 1909 § 5744



Section 245.405 Levees may be used as roadbeds and roadbeds may be used as levees.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.405. Levees may be used as roadbeds and roadbeds may be used as levees. — Said board of directors is hereby authorized and empowered to contract upon terms of reasonable compensation with any railroad corporation for the use and occupancy of levees of the district for the roadbed of such railroad corporations; and it shall be lawful for such board of directors to contract with any railroad corporation, for the use of their roadbed for levee purposes, and upon such terms as may be agreed upon by the parties they may contract and agree that such railroad company may construct their embankments to a sufficient height to prevent inundations over such embankments.

(RSMo 1939 § 12577)

Prior revisions: 1929 § 10987; 1919 § 4679; 1909 § 5742



Section 245.410 Duty of railroads, when levee passes along embankment.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.410. Duty of railroads, when levee passes along embankment. — Whenever the right-of-way shall be obtained as provided in section 245.385 over any right-of-way of any railroad, tramway or embankment, either by voluntary relinquishment of the same or by condemnation proceedings, it shall be the duty of such railway company or other person or corporation owning such embankment, to construct its roadbed or other embankment, as high as the top of such levee, without opening between the points connecting such levee and the railroad track, roadbed or other embankments, and in case any such person or corporation shall fail or refuse to so construct its embankment within six months after the building of such adjacent levee, such person or corporation shall be liable in damages for all injuries of every character sustained by such levee district, or any person by reason of its failure to so construct its embankment.

(RSMo 1939 § 12571)

Prior revisions: 1929 § 10981; 1919 § 4673; 1909 § 5736



Section 245.415 Railroads to continue levee.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.415. Railroads to continue levee. — Whenever a railroad passes over or along land in this state subject to overflow by any river or creek and such land is protected, or may be hereafter protected, by levees constructed to protect such land from overflows and such levees abut on or connect with the right-of-way of the railroad, it is hereby made the duty of any person, persons or corporations owning or operating railroads to continue and maintain the levee from the point where it approaches and abuts on the railroad right-of-way to the railroad embankment and to make the levee connect therewith. And such continuation of levee shall be on a level with the top of the levee of the landowner as it abuts on the railroad right-of-way.

(RSMo 1939 § 12572)

Prior revisions: 1929 § 10982; 1919 § 4674; 1909 § 5737



Section 245.420 Landowner may continue levee to railroad grade and recover costs — notice to be given.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.420. Landowner may continue levee to railroad grade and recover costs — notice to be given. — In case any person or corporation owning or operating any such railroad as mentioned in section 245.415 shall fail to continue and connect any such levee constructed by the abutting landowner within ninety days after receiving written notice to do so, and after the landowner's levee has been constructed and completed to the right-of-way of the railroad for a period of twenty days, then the landowner shall have the right to enter upon the right-of-way of such railroad for the purpose of continuing and constructing the said levee over and across the right-of-way to a connection with the railroad track or grade. And such landowner having so continued and constructed such levee across said right-of-way to the railroad track or grade as above provided may recover by suit against the person or company owning or operating the said railroad the full amount of the actual cost of so continuing and constructing the said levee on and across the right-of-way of the railroad, together with interest thereon and costs, which costs shall include attorney fee for plaintiff in the sum of twenty-five dollars.

(RSMo 1939 § 12573)

Prior revisions: 1929 § 10983; 1919 § 4675; 1909 § 5738



Section 245.430 Private roadways to have approaches.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.430. Private roadways to have approaches. — No private road shall be permitted to cross any levee built under the provisions of sections 245.285 to 245.545, until the persons interested in and benefitted by said road shall build sufficient approaches on each side of said levee to permit the travel and use to which said road is subject without endangering said levee, and at the expense of such interested persons.

(RSMo 1939 § 12588)

Prior revisions: 1929 § 10998; 1919 § 4690; 1909 § 5753



Section 245.445 Board to assess levee fund tax.

Effective 12 Jul 1994, see footnote

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.445. Board to assess levee fund tax. — As soon as any levee district shall have been organized, as aforesaid, and in order to defray the expenses of surveys and estimates of levees or other works and costs thereof, maintain and repair the same, and pay such officers, agents, servants and employees as may be entitled to compensation, the said board of directors may order the assessment of a tax on all the lands within the levee district to be benefitted, not to exceed ten mills on the dollar, on the valuation of the benefits thereon by reason of the work proposed or completed as returned by the assessor, and such tax may be assessed and levied for each and every year, and from year to year, whenever the board of directors may, from time to time, determine the same to be necessary; and all such taxes shall be a lien upon the lands in such districts until paid. In the event of a buyout of the lands of the district because of flood damage, in whole or in part, it shall be the responsibility of the entity acquiring any land within the district to satisfy in full any outstanding liens against the property acquired at the time of purchase. The amount of any outstanding lien for each parcel of property located within the district shall not exceed the property's proportional liability to the outstanding bond issue. And whenever said board of directors shall have, by resolution, ordered the assessment of a tax, the secretary of the board, under his official seal, shall cause a certified copy of said order to be transmitted to the clerk of the county commission in which said levee district shall be situated, and in case such levee district shall be situated in two or more counties, then to the clerk of the county commission of each county in which any portion of said district may be situated; and the said tax shall be extended on the tax books of the county on the real estate to be benefitted, situated in said levee district, in the same manner that other taxes are now extended, in a column under the head of "Levee Fund Tax", and shall be collected by the collector of the county in which the real estate is situated on which the tax is levied, at the same time the state and county taxes are collected, and when said tax shall be collected, the collector shall pay the same over to the treasurer of the county in which the greater portion of said levee district lies. All taxes assessed and levied under the provisions of sections 245.285 to 245.545, shall be collected in the same manner as provided by the general revenue law of the state for the collection of state and county revenue. All taxes not collected shall be returned delinquent at the same time and in the same manner as provided by the general revenue laws for the return of delinquent tax lists, and all writs for delinquent taxes assessed and levied, as aforesaid, shall be prosecuted in the name of the state of Missouri, at the same time, in the same manner and with like effect as writs are prosecuted under the general revenue laws of the state relating to the collection of delinquent and back taxes.

(RSMo 1939 § 12557, A.L. 1994 S.B. 633)

Prior revisions: 1929 § 10967; 1919 § 4659; 1909 § 5722

Effective 7-12-94



Section 245.450 Assessment of overflowed lands.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.450. Assessment of overflowed lands. — After the formation of any levee district under the provisions of sections 245.285 to 245.545, the county commission of the county in which such district lies, or when it lies in two or more counties, the county commission of each county in said district, shall cause the county assessor of their respective counties composing said levee district, at the first annual assessment to be made under the general revenue laws of the state, to assess the value of all lands in said levee district subject to overflow or inundation or endangered or liable to be endangered by bank erosion or wash from rivers, and to be benefitted by said work, having reference to the value of said lands without the work contemplated by sections 245.285 to 245.545, and shall assess the value thereof as improved by said work, in an assessment book to be provided for that purpose.

(RSMo 1939 § 12561)

Prior revisions: 1929 § 10971; 1919 § 4663; 1909 § 5726



Section 245.455 Lands to be entered on book for that purpose.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.455. Lands to be entered on book for that purpose. — Said lands shall be entered upon said book in convenient subdivisions, as surveyed by United States deputy surveyors, with appropriate columns, showing the names of resident owners, and nonresident owners when known, of said lands, and of any person or persons holding recorded liens or encumbrances, if known to the assessor; also, the number of acres cleared and uncleared, as nearly as said assessor can ascertain the same without actual measurement, the value thereof as assessed by him, without the work, and the value thereof as improved by the work; provided, that no error in the description of any of said lands shall invalidate such assessment, if sufficient description is given to ascertain where the lands are situated.

(RSMo 1939 § 12562)

Prior revisions: 1929 § 10972; 1919 § 4664; 1909 § 5727



Section 245.460 Levee assessment books returned to whom — meeting of landowners.

Effective 12 Jul 1994, see footnote

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.460. Levee assessment books returned to whom — meeting of landowners. — Said assessment book shall be made out by the assessors of their respective counties in the levee district, and a fair copy thereof shall be returned to the president of the board of directors of the levee district in which the assessments have been made, at the same time assessors are required, under the general revenue laws of the state, to make out and return to the county commission a copy of the assessor's book for state and county taxes, and shall file the original assessment book in the office of the clerk of the county commission of the county in which the assessment is made. Upon the filing of the copy or copies of the assessment book, as required by this section, the board of directors shall call a meeting of the landowners of said levee district at some place convenient to some part of said work or contemplated work, and shall give at least thirty days' notice of the time and place of said meeting and the purpose thereof, by advertisement in some newspaper published in the county composing the levee district, and when lying in two or more counties, then in some newspaper published in each of said counties. At such meeting the board of directors shall submit the reports, specifications, surveys, maps, profiles and estimates made by the engineers, together with the assessments, as returned by the county assessors, to said meeting for action, and requiring the owners of said lands and the holders of any lien thereon to show cause at said meeting why said lands should not be assessed with their proportional part of said work.

(RSMo 1939 § 12563, A.L. 1994 S.B. 633)

Prior revisions: 1929 § 10973; 1919 § 4665; 1909 § 5728

Effective 7-12-94



Section 245.465 County board of equalization to have jurisdiction over lands.

Effective 28 Aug 1949

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.465. County board of equalization to have jurisdiction over lands. — The county board of equalization shall have and receive the same jurisdiction over the lands taxed for the purposes in sections 245.285 to 245.545, specified, as conferred by the general laws of the state in the assessment of property for the state and county purposes, and complaints of all persons who think themselves aggrieved by the assessment of their lands shall be made at the same time required by the general revenue laws of the state. All corrections made in the assessment of lands by the county board of equalization shall be certified to the board of directors by the clerk of the county commission where such corrections are made.

(RSMo 1939 § 12569, A. 1949 S.B. 1085)

Prior revisions: 1929 § 10979; 1919 § 4671; 1909 § 5734



Section 245.470 Landowners to determine work to be done.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.470. Landowners to determine work to be done. — At such meeting the reports and estimates of the engineer and the assessment of the assessors shall be laid before the landowners present estimating the probable cost of said work, and the probable rate percent therefor on the valuation of the said lands as increased by the said work, and a vote shall be taken whether or not the work shall be done; provided, that any landowner in the district to be benefitted by the work may be represented and his vote cast at such meeting by his agent or attorney, and in order to determine whether such work shall be done it shall require a majority of the votes of the landowners of the district present in person or by proxy casting a vote in favor of the work, and at all meetings held under sections 245.285 to 245.545, every landowner may be represented and his vote cast for or against the work by his agent, attorney or proxy.

(RSMo 1939 § 12564)

Prior revisions: 1929 § 10974; 1919 § 4666; 1909 § 5729



Section 245.475 Board to order rate percent levee assessment — annual installment payments.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.475. Board to order rate percent levee assessment — annual installment payments. — If it shall be decided to do the said work, it shall be competent for the directors to order the rate percent agreed upon for the cost of said work, to be paid in annual installments, in such amounts as may be convenient for the accomplishment of said work; otherwise the whole amount of said assessment of the rate percent shall be payable immediately upon the approval by the landowner of the agreed amount of rate percent, and shall be a lien upon the lands assessed within the district until paid, and shall bear interest at the rate of not to exceed eight percent per annum until paid, and such interest may be collected and enforced as part of the assessment or annual installment; said assessment or annual installment shall be levied and collected in the same manner as provided in section 245.445.

(RSMo 1939 § 12565)

Prior revisions: 1929 § 10975; 1919 § 4667; 1909 § 5730



Section 245.480 Additional taxes for enlarging and strengthening levee.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.480. Additional taxes for enlarging and strengthening levee. — Whenever the board of directors of any levee district shall ascertain that the levees constructed by said district are insufficient, from any cause, to afford complete protection from overflows, to the lands in said district, they may by resolution entered upon the record of said levee board call a meeting of the landowners of said levee district to be held at some convenient place on the line of said levee, for the purpose of determining whether said levee shall be enlarged and strengthened; and they shall give the same notice as required in the case of calling a landowners' meeting in the organization of a new district, as provided by section 245.460, and at such meeting they shall lay before the landowners present an estimate of the cost of the proposed work of enlarging and strengthening said levee, made by an engineer, and a vote shall be taken at such meeting, by the landowners present, voting either by themselves or by proxy, whether an additional tax shall be levied and an additional percent of the assessed benefits expended for such purpose, and if a majority of the votes cast are in favor of such additional work the board shall proceed to construct the same and the additional taxes may be levied and apportionment of benefits made as herein provided.

(RSMo 1939 § 12603)

Prior revisions: 1929 § 11013; 1919 § 4705



Section 245.483 Construction or improvement of levees to protect lands in other districts — procedure — costs, how paid.

Effective 28 Aug 1957

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.483. Construction or improvement of levees to protect lands in other districts — procedure — costs, how paid. — Whenever the board of directors of any district organized under sections 245.285 to 245.545 shall determine that the levees constructed by the district are insufficient from any cause to afford complete protection from overflows to the lands in the district, and whenever any such board determines that the construction of an additional levee or levees or the enlarging and strengthening of the existing levee or levees within the district would also afford additional protection to lands situated in another levee district or districts organized under sections 245.285 to 245.545, the board of directors may proceed to cause surveys, maps, and profiles of the proposed work of improvement and estimates of the cost of the work to be made by some experienced and competent engineer who shall make a written report, showing the amount, character, and kind of work to be done, the exact location and probable cost thereof, and return the same with all plans and specifications to the board of directors. Upon receipt of the report of the engineer and approval thereof by the board of directors, the board may direct that copies of the report be forwarded to the board of directors of each such other levee district, with the request that each such other board meet in joint session with the board of directors of the district in which the improvement is to be constructed for the purpose of determining the proportionate share of the cost of the improvement which should be borne by each district involved. When all such boards, in joint session, shall have agreed upon the proportion of the cost to be borne by each district involved, the board of each district shall thereupon proceed in the same manner as is now provided in section 245.480 to call a landowners' meeting and to levy an additional tax and an additional percent of the assessed benefits expended for such purpose. Any proposal to levy an additional tax as provided in this section shall be approved by a majority in each district involved to become effective. The proceeds of any additional tax or the proceeds of any bonds which may be issued by any district for the purpose authorized in this section shall be transmitted to the treasurer of the levee district within which the contemplated improvements are to be constructed, and shall be placed in a separate fund and shall be used for no other purpose than to construct such improvements. Any sum remaining in the fund after the completion of the improvements shall be returned to the participating districts in proportion to the amount contributed by them. Any such board of directors shall have power to give such notice of the landowners' meeting as it may deem proper, in addition to the notice required by section 245.460.

(L. 1957 p. 586 § 245.281)



Section 245.485 Additional tax may be ordered when costs exceed estimates.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.485. Additional tax may be ordered when costs exceed estimates. — If it is found, by the county commission, after examining the expenditures of the levee district, that the cost of constructing the work will exceed the estimates made by the engineer, the commission may call a meeting of the landowners, upon giving the notice as before required in the case of organizing a new district; there shall be laid before them an estimate of the cost of the completion of the work, made by an engineer, and a vote shall be taken, at such meeting, by the landowners present, voting either by themselves or by proxy, whether an additional tax shall be levied for the purpose of completing the work, and if a majority of the votes cast are in favor of completing such work, the board shall proceed to complete the same and the additional taxes that may be levied and collected as herein provided.

(RSMo 1939 § 12596)

Prior revisions: 1929 § 11006; 1919 § 4698; 1909 § 5761



Section 245.490 Board may borrow money.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.490. Board may borrow money. — The directors may borrow money, not exceeding in amount the assessments or annual installments unpaid at the time of borrowing, for the construction of any work which they may be authorized to construct, or for the payment of any indebtedness that they may have lawfully incurred under the provisions of sections 245.285 to 245.545, and may secure the same by notes or bonds bearing interest at not exceeding eight percent per annum, and not running longer than one year beyond the date of the payment of the assessment, or the last annual installment thereof, on account of which the money is borrowed; which notes or bonds shall not be held to make the directors personally liable for the money borrowed, but shall constitute a lien upon the assessments, or annual installments thereof, for the repayment of the principal and interest of said notes and bonds.

(RSMo 1939 § 12567)

Prior revisions: 1929 § 10977; 1919 § 4669; 1909 § 5732

CROSS REFERENCES:

Bond issues, proceeds of and moneys for interest and sinking funds to be kept separate, 108.180 to 108.230

Refunding bonds authorized, payment of, 108.140 to 108.160



Section 245.495 Board may issue warrants.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.495. Board may issue warrants. — The board of directors may, at its option, in lieu of bonds, issue warrants on the county treasurer, payable out of the fund of the levee district, in payment of any indebtedness incurred, including the entire expenses of constructing the levee, repairing or extending the same.

(RSMo 1939 § 12556)

Prior revisions: 1929 § 10966; 1919 § 4658; 1909 § 5721



Section 245.500 Form of warrants.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.500. Form of warrants. — The warrant thus drawn shall be in the following form, and shall be signed by the president of the board of directors and countersigned by the secretary:

­

­

(RSMo 1939 § 12566)

Prior revisions: 1929 § 10976; 1919 § 4668; 1909 § 5731



Section 245.505 Sinking fund moneys may be invested.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.505. Sinking fund moneys may be invested. — Whenever there shall be any money belonging to any levee district set apart as a sinking fund for the payment of bonds, the board of directors of such district shall loan the same for the highest obtainable interest, not exceeding eight nor less than six percent per annum, and shall cause the same to be secured by mortgage or deed of trust on real estate, free from all liens and encumbrances, within the county, of the value of double the amount of the loan; and any other funds of said levee district may be deposited at the highest obtainable interest in some bank in the county wherein said district or any part thereof is situated, in the same manner as county school funds are deposited; provided, no such loan or deposit shall be made until the same shall be approved by the county commission of the county in which said district may be situated.

(RSMo 1939 § 12598)

Prior revisions: 1929 § 11008; 1919 § 4700; 1909 § 5763

CROSS REFERENCES:

Bi-state development agency, bonds of, investment in authorized, 70.377

Multinational banks, securities and obligations of, investment in, when, 409.950

Savings accounts in insured savings and loan associations, investment in authorized, 369.194



Section 245.515 County treasurer to be treasurer of board.

Effective 28 Aug 1990

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.515. County treasurer to be treasurer of board. — The county treasurer of the county in which the greater part of any organized levee district lies shall be the treasurer of the levee fund of the district, until paid out upon the warrants issued by order of the board of directors of the levee district. Before receiving any funds belonging to the levee district, the treasurer shall give a separate bond, with sufficient security, in double the probable amount of the levee fund that shall come into his hands, payable to the state of Missouri, to be approved by the board of directors, conditioned for the faithful disbursement, according to law, of all such moneys as shall, from time to time, come into his hands to the credit of the levee fund of the levee district of which the county of which he is treasurer is part; and such bond shall be filed in the office of the clerk of the county commission of the county in which said treasurer is appointed or elected. On the forfeiture of such bond, it shall be the duty of the clerk of the county commission in whose office such bond is filed to collect the same for the use of the levee district. If such clerk shall neglect or refuse to prosecute, any resident of the district may cause prosecution to be instituted. It shall be the duty of the board of directors in no case to permit the county treasurer having the custody of the levee funds of the district to have in his possession at any one time an amount of levee funds over one-half the amount of the security available in the bond. Such treasurer shall be allowed such compensation for his services as the board of directors deems advisable, not to exceed one-half of one percent of all levee funds disbursed by him, and to be paid out of the levee funds.

(RSMo 1939 § 12559, A.L. 1990 H.B. 1070)

Prior revisions: 1929 § 10969; 1919 § 4661; 1909 § 5724



Section 245.520 Compensation of engineers and other officers and employees.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.520. Compensation of engineers and other officers and employees. — The engineer appointed by the board of directors, under the provisions of sections 245.285 to 245.545, shall receive for his services a sum not to exceed seventy-five dollars per month for the time he is actually employed in field or other work, under contract with said board of directors. The salaries of all other officers, not otherwise fixed by the provisions of sections 245.285 to 245.545, and the agents and employees of said board of directors, shall be fixed by said board, and such salaries, and all other necessary expenses incurred by said board of directors in carrying into effect the provisions of sections 245.285 to 245.545, shall be paid out of the levee fund of the district, upon proper warrant issued by order of the board of directors.

(RSMo 1939 § 12584)

Prior revisions: 1929 § 10994; 1919 § 4686; 1909 § 5749



Section 245.525 Herding livestock on levee prohibited.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.525. Herding livestock on levee prohibited. — It shall be unlawful for the owner of any livestock to allow the same to use and run upon any levee erected under the provisions of sections 245.285 to 245.545, or to herd any livestock upon said levee during overflows or high water; and whenever in the judgment of the inspectors of the levee, any livestock are likely to endanger the levee under their charge, the inspector of the section of levee where such damage is threatened shall notify the owner of such livestock liable to do such damage, and require him to remove such livestock; and every such owner who, after such notice, shall neglect or refuse to confine his or her stock, and keep them off the levees, shall pay a fine not less than twenty-five dollars nor more than one hundred dollars for each and every act of disobedience to such notice, to be recovered at the suit of the inspector or his successor in office, in any court of competent jurisdiction; and the amount recovered and collected shall be paid into the county treasury to the credit of the levee fund of the district.

(RSMo 1939 § 12580)

Prior revisions: 1929 § 10990; 1919 § 4682; 1909 § 5745



Section 245.530 Penalty for failure of road overseers to keep road crossings in repair.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.530. Penalty for failure of road overseers to keep road crossings in repair. — Any overseer who shall willfully fail or neglect to keep the public road crossings of any levee in his road district in good repair, so as to insure the safety of the levee, or who shall fail to repair such crossing when notified by the levee inspector in writing, shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be fined in a sum not less than fifty nor more than one hundred dollars for each offense, to be recovered by indictment or upon information before an associate circuit judge.

(RSMo 1939 § 12590)

Prior revisions: 1929 § 11000; 1919 § 4692; 1909 § 5755



Section 245.540 Commissions may appropriate swamplands.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.540. Commissions may appropriate swamplands. — The county commission of any county in which a levee district or a part of a district may be organized under the provisions of sections 245.285 to 245.545 may, for the purpose of constructing its levee, appropriate any of its unappropriated swamplands belonging to the county, and acquired under the provisions of an act of the Congress of the United States, entitled "An act to enable the state of Arkansas and other states to reclaim the swamp lands within their limits", approved September 28, 1850, and an act of the general assembly of the state of Missouri, entitled "An act donating certain swamp and overflowed lands to the counties in which they lie", approved March 3, 1851, and subsequent acts said lands to be received by the contractor at a price of not less than one dollar and twenty-five cents per acre.

(RSMo 1939 § 12593)

Prior revisions: 1929 § 11003; 1919 § 4695; 1909 § 5758



Section 245.545 Circuit judge to give penal sections in charge to grand jury.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

245.545. Circuit judge to give penal sections in charge to grand jury. — It shall be the duty of the judge of the circuit court in any county where levees have been constructed under the provisions of sections 245.285 to 245.545, to give the penal sections of this chapter in special charge to the grand jury of said county.

(RSMo 1939 § 12594)

Prior revisions: 1929 § 11004; 1919 § 4696; 1909 § 5759






Chapter 246 Provisions Relating to All Drainage and Levee Districts

Chapter Cross References



Section 246.005 Extension of time of corporate existence — reinstatement period for certain districts.

Effective 28 Aug 2007

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

246.005. Extension of time of corporate existence — reinstatement period for certain districts. — 1. Notwithstanding any other provision of law, any drainage district, any levee district, or any drainage and levee district organized under the provisions of sections 242.010 to 242.690 or sections 245.010 to 245.280 which has, prior to April 8, 1994, been granted an extension of the time of corporate existence by the circuit court having jurisdiction, shall be deemed to have fully complied with all provisions of law relating to such extensions, including the time within which application for the extension must be made, unless, for good cause shown, the circuit court shall set aside such extension within ninety days after April 8, 1994.

2. Notwithstanding any other provision of law, any drainage district, any levee district, or any drainage and levee district organized under the provisions of sections 242.010 to 242.690 or sections 245.010 to 245.280 shall have ten years after the lapse of the corporate charter in which to reinstate and extend the time of the corporate existence by the circuit court having jurisdiction, and such circuit court judgment entry and order shall be deemed to have fully complied with all provisions of law relating to such extensions.

(L. 1978 H.B. 1599 § 1, A.L. 1994 S.B. 600, A.L. 2005 H.B. 58 merged with H.B. 563 merged with S.B. 355, A.L. 2007 S.B. 22)



Section 246.010 Formation of subdistricts.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

246.010. Formation of subdistricts. — Subdrainage and levee districts may be formed of lands in main districts organized in Missouri under any existing or future law, by the owners thereof for the purpose of obtaining and providing local or more complete drainage and protection for such lands; such subdistricts to be formed and administered in the same manner as is provided by statute for the formation and administration of main districts; provided, that lands in main districts may be united with swamp or overflowed lands, either within or without other districts in the formation of new districts for the purpose of securing more complete relief or protection for land.

(RSMo 1939 § 12473)

Prior revisions: 1929 § 10883; 1919 § 4578



Section 246.020 Officers and witnesses, compensation for services.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

246.020. Officers and witnesses, compensation for services. — That it is understood that the ordinary fee statute does not apply to services rendered by any county or township officer or witness in the organization, incorporation or administration of any drainage or levee districts heretofore organized, in process of organization at the time of passage of this section, or that hereafter may be organized under any general or special law of Missouri permitting the organization of drainage or levee districts, but that such officer or witness, except as is otherwise provided for in sections 246.030 to 246.050, shall receive only a reasonable compensation to be fixed by the courts for services actually rendered, that petitioners for formation or incorporation of drainage and levee districts and the officers of such districts after the same have been organized may prepare, write or print all copies of petitions, writs, orders and decrees of courts and other papers pertaining to such districts and furnish the same to the county and circuit clerks or other officers for their use, and in such event such officer shall be entitled to only a reasonable compensation for services actually rendered the districts in issuing such writs and copies of decrees, orders or other papers.

(RSMo 1939 § 12468)

Prior revisions: 1929 § 10878; 1919 § 4573



Section 246.030 Fees of county and circuit clerks.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

246.030. Fees of county and circuit clerks. — The county and circuit clerks, except as limited in section 246.020 and otherwise specified in statutes governing the organization and administration of drainage and levee districts, shall receive (in addition to the fees and deputy hire allowed by law) for filing each paper relating to a drainage or levee district, five cents; for issuing each subpoena, summons or notice, and for approving and filing each bond, twenty-five cents; for recording or copying each one hundred words and numbers, eight cents, any number consisting of more than three figures to be considered as two numbers. The fees of the sheriffs and witnesses shall be the same as allowed in section 246.020.

(RSMo 1939 § 12469)

Prior revisions: 1929 § 10879; 1919 § 4574



Section 246.050 Fees of county treasurer.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

246.050. Fees of county treasurer. — County treasurers for receiving, receipting for, preserving and paying out funds of drainage and levee districts, shall receive one percent of sums paid out.

(RSMo 1939 § 12471)

Prior revisions: 1929 § 10881; 1919 § 45764



Section 246.060 County warrant laws apply to district warrants.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

246.060. County warrant laws apply to district warrants. — The law of this state, under which county warrants are issued, sold, transferred, assigned, presented for payment, and paid, shall apply to all warrants issued by any drainage or levee districts in Missouri organized under any existing, special or future law of this state.

(RSMo 1939 § 12474)

Prior revisions: 1929 § 10884; 1919 § 4579



Section 246.063 Reduction or cancellation of assessed benefits where improvement nullifies benefits, procedure.

Effective 28 Aug 1959

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

246.063. Reduction or cancellation of assessed benefits where improvement nullifies benefits, procedure. — 1. Whenever any lands within a levee or drainage district organized under the laws of this state are so situated that subsequent improvements constructed within the district either by the district or by some other agency partially or wholly nullify the benefits accruing from improvements previously constructed by the district and for which benefits were assessed against the lands, the owner or owners may file a petition with the clerk of the court or county commission by which the district was organized setting out such facts with particularity and requesting that the benefits assessed against the lands for such previously constructed improvements be reduced for the purpose of making a more equitable basis for the levy of the maintenance tax, or that they be cancelled. In districts organized in the circuit court, the circuit clerk shall cause notice of the filing and hearing of the petition to reduce or cancel the assessed benefits to be served upon the president and secretary of the district at least thirty days prior to the hearing date. In districts organized in the county commission, the county commission, in its discretion, may order that notice of the filing and hearing of the petition be given to persons interested in the lands and property included within the district by publication or otherwise.

2. Upon hearing of the petition the court or county commission may reduce or cancel the assessed benefits or may deny the petition as it deems just. All costs of the hearing shall be borne by the petitioners whether they be successful or not. If the court or commission reduces or cancels the benefits assessed against the lands, thereafter the annual maintenance tax which may be levied shall apply to the benefits as reduced or cancelled.

3. No assessed benefits shall be reduced or cancelled under the provisions of this section while the district has outstanding bond obligations.

(L. 1959 S.B. 213 § 1)



Section 246.067 Cancellation of benefits against lands divided into city lots, when.

Effective 28 Aug 1959

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

246.067. Cancellation of benefits against lands divided into city lots, when. — When any lands, included in a drainage district or levee district organized under the laws of this state, are now or hereafter divided into lots in an incorporated city, town, or village, the county commission in the case of a county commission district organization, or the circuit court in which a district was organized in the case of a circuit court district organization, if in the opinion of said court or county commission the expense of extending and collecting the taxes levied on said lots make such extension and collection uneconomical, may by order of record cancel the benefits assessed against said lands, so that after such cancellation said lands will not be liable for drainage or levee taxes in such district; provided, however, no such benefits shall be cancelled while the district has outstanding unpaid bond obligations; provided, however, this section shall not be applicable to a drainage or levee district organized and existing wholly within a city or town of this state.

(L. 1959 S.B. 187 § 1)



Section 246.070 Drainage or levee districts may issue tax anticipation warrants, procedure.

Effective 13 Feb 1996, see footnote

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

246.070. Drainage or levee districts may issue tax anticipation warrants, procedure. — 1. Whenever authorized by the owners of two-thirds of the acreage in any drainage or levee district heretofore or hereafter organized or reorganized under any of the drainage or levee laws of this state at a meeting called for the purpose and in the manner set out in section 246.090, by ballot wherein each acre owner shall be entitled to one vote, the board of supervisors may issue tax anticipation warrants bearing not to exceed six percent interest per annum, which shall be payable from one to not exceeding four years from date of issuance, both interest and principal payable out of the maintenance fund of the district.

*2. In addition to the procedure provided in subsection 1 of this section, the board of supervisors of a levee or drainage district in a county which has been declared a disaster area by declaration of the President of the United States during 1993 or 1995, may elect to issue tax anticipation notes following a public meeting for which notice has been given of at least two weeks in a newspaper meeting the requirements of subsection 2 of section 246.090, and after vote of the landowners of the district. Notwithstanding the provisions of subsection 2 of section 246.090 to the contrary, the board may issue the notes following a vote of at least two-thirds of the votes cast by landowners present at the public meeting in favor of issuing the notes. The notes may be issued by the board bearing an interest rate not to exceed six percent per annum, which shall be payable from one to not more than four years from the date of issuance.

*3. In addition to the procedures provided in subsections 1 and 2 of this section, the board of supervisors of any levee or drainage district in a county in this state which has been declared a disaster area by declaration of the President of the United States during 1993 or 1995, may upon a vote of the majority of the members of the board at a public meeting of which public notice has been given of at least two weeks, borrow funds for the use of the district and may issue negotiable notes in evidence thereof, payable out of anticipated revenues to be derived from assessments, benefits or other levee or drainage district revenues, for any year or immediately following year in which the notes are issued. The notes may be issued at any time and from time to time, and shall be issued according to law unless otherwise provided in this section. Notes issued pursuant to this subsection shall be issued by the board bearing an interest rate not to exceed six percent per annum, which shall be payable from one year from the date of issuance. A separate note shall be issued to evidence the borrowing for the benefit of the district and, if applicable, any funds of the district. All revenues raised by levee districts or drainage districts shall not be considered as taxes pursuant to the laws of this state.

4. Notwithstanding the provisions of section 246.080 or other statutory provisions regarding the issuance of tax anticipation notes to the contrary, the aggregate outstanding principal amount of the notes issued under the provisions of subsection 2 or 3 of this section in any period subject to this section for the use of the levee or drainage district may be up to but shall not exceed the amount necessary to repair levees damaged by a natural disaster that occurred in 1993 or 1995, including but not limited to the amount necessary to secure federal matching funds for the levee or drainage district. No amount of tax anticipation notes issued by a levee or drainage district shall be included in any debt ceiling computation required by current law except that the district may not issue more than the amount necessary to repair levees damaged by a natural disaster that occurred in 1993 or 1995, including but not limited to the amount necessary to secure federal matching funds for the levee or drainage district.

5. The clerk or secretary of the board, or if none, the presiding officer of the board, shall certify on the back of each note that the note is issued pursuant to authority granted in this section, and list the aggregate principal amount of all prior notes issued against the district which are unpaid at the date of the note's issuance.

6. Authority to issue notes pursuant to subsection 2 or 3 of this section shall terminate January 1, 1998.

(RSMo 1939 § 12613, A.L. 1953 p. 541, A.L. 1993 1st Ex. Sess. S.B. 3, A.L. 1996 S.B. 671)

Prior revision: 1929 § 11024

Effective 2-13-96

*Authority to issue notes terminates 1-1-98.



Section 246.080 Limitation on tax anticipation warrants.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

246.080. Limitation on tax anticipation warrants. — Tax anticipation warrants may be issued and sold or exchanged for or in payment of machinery, draglines, equipment or work used in maintenance and chargeable to maintenance; provided, that in no event shall the tax anticipation warrants so issued, together with interest thereon, exceed two and one-half percent of the assessed benefits for any year falling due.

(RSMo 1939 § 12614)

Prior revision: 1929 § 11025



Section 246.090 Form of notice of meeting.

Effective 28 Aug 1961

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

246.090. Form of notice of meeting. — 1. Whenever the board of supervisors at a regular or special meeting deems it expedient and necessary for the best interest of the district that tax anticipation warrants be issued for the purposes stated in section 246.080, they shall enter in the minutes of the meeting an order setting forth the expediency and necessity directing the secretary to draw up a notice which shall be substantially in the following form:

­

­

2. The secretary shall cause the notice to be published by three weekly insertions in some newspaper in the county containing the district or the greatest portion thereof, or in some adjoining county if none in containing county, the last insertion to be not less than ten days before the date set. The publisher shall file proof of publication with the secretary before the day set for meeting. Upon filing of the proof by the secretary, the notice shall be conclusively deemed sufficient and legal notice of publication thereof. At the day set each landowner may cast one vote for each acre or fraction thereof owned by him for or against the proposition of issuing the warrants as set out in the notice. If two-thirds of the acres in the district are voted for the proposition, then the tellers shall so certify to the board, and the board shall make an order to the secretary to duly enter the results in the records of the district. Thereafter the board shall proceed to issue the authorized tax anticipation warrants as authorized.

(RSMo 1939 § 12615, A.L. 1961 p. 463)

Prior revision: 1929 § 11026



Section 246.100 Tax anticipation warrants, contents.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

246.100. Tax anticipation warrants, contents. — The board shall issue the tax anticipation warrants as authorized by order of the board, setting out the amounts, denomination, numbers, interest rate, the proceedings authorizing its action and embodying therein the amounts falling due each year, together with interest thereon.

(RSMo 1939 § 12616)

Prior revision: 1929 § 11027



Section 246.110 Form of tax anticipation warrants.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

246.110. Form of tax anticipation warrants. — Upon making of the order provided for in section 246.100, it shall be the duty of the secretary to have printed tax anticipation warrants, with an interest coupon attached for each year same shall run, which shall be in the following form:

­

­

(RSMo 1939 § 12617)

Prior revision: 1929 § 11028



Section 246.120 Secretary to keep record of warrants issued.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

246.120. Secretary to keep record of warrants issued. — Said tax anticipation warrants shall be delivered to the payee or payees for the purposes enumerated herein, by an order of the board, in total or in part as necessary, and an appropriate record thereof kept by the secretary and a duly certified copy thereof by him delivered to the treasurer, who shall pay without further order of the board, upon due endorsement and presentment by the record holder thereof or said holder's legal transferee upon satisfactory proof being made to the treasurer thereof the said tax anticipation warrants and interest coupons as due, out of any maintenance fund of the district; provided, that in the event there is not sufficient funds to pay all or a part of such tax anticipation warrants and interest coupons upon presentment, and treasurer shall so note and said indebtedness shall bear interest at the rate of six percent per annum from time of such presentment and notation until paid.

(RSMo 1939 § 12618)

Prior revision: 1929 § 11029



Section 246.130 Board to levy maintenance tax to pay warrants.

Effective 12 Jul 1994, see footnote

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

246.130. Board to levy maintenance tax to pay warrants. — It shall be the duty of the board to levy a maintenance tax each year sufficient to pay such tax anticipation warrants and interest thereon, and an additional ten percent for emergencies and delinquent collections, in addition to the regular maintenance tax. All such levies shall be extended and collected as by law provided for the levy and collection of maintenance taxes.

(RSMo 1939 § 12619, A.L. 1994 S.B. 633)

Prior revision: 1929 § 11030

Effective 7-12-94



Section 246.140 District authorized to buy lands.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

246.140. District authorized to buy lands. — 1. Drainage or levee districts heretofore or hereafter incorporated under any of the drainage or levee laws of this state where lands are offered for sale for their own taxes or assessments due thereon, shall be and are hereby authorized to buy such lands at not to exceed the amount of such taxes, assessments, interest, penalties and costs. If such bid is the highest bid, the sheriff shall convey such lands to such district and they shall thereupon become the property of such district and may be held, disposed of, sold or conveyed by such district at such price and on such terms as may be determined by it to be to the best interest of such district, either free from or subject to all taxes or assessments or any part thereof due such district at the time of such resale; but such lands shall remain subject to all drainage or levee taxes, assessments or installments thereof becoming due after such resale; and the terms of resale may include the postponing by such district of one or more of the subsequent installments of the tax or assessment for such time, as may be agreed upon not exceeding three years; provided, however, that nothing herein contained shall be construed as in any manner, enlarging or extending the now existing powers of any district to levy or assess any additional tax or assessment upon lands and other property situate in any such district by reason of the release of or postponement of any taxes or assessments upon any lands or other property sold for delinquent taxes or assessments.

2. Deeds or other conveyances made by such district shall be in such form and executed by such officers and in such manner as shall be determined by the governing body of such district.

3. Where the same land is subject to the lien of taxes or assessments of more than one district, such lands may, by agreement between such districts, be purchased at foreclosure sale by any such district in trust for all such districts. The interest of each district in lands purchased pursuant to such agreement, shall be at any given time in proportion to the total of the taxes or assessments due the respective districts at such time; provided, however, that the rights of any district failing, refusing or neglecting to enter into such agreement shall be determined and fixed by the district or districts entering such agreement or purchasing such lands; provided, however, that no district shall have power to make any expenditures or disbursements of any kind or character under the provisions of sections 246.140 to 246.170 out of any maintenance fund of such district.

(RSMo 1939 § 12609)

Prior revision: 1929 § 11020



Section 246.150 Lands to remain subject to district taxes.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

246.150. Lands to remain subject to district taxes. — Any lands sold for delinquent state, county, school, road or other general taxes shall remain subject to any taxes, assessments or installments thereof, thereafter to become due to any levee or drainage district for years subsequent to the year for which such general taxes were delinquent and to satisfy which the lands were sold.

(RSMo 1939 § 12610)

Prior revision: 1929 § 11021



Section 246.160 Issuance of refunding bonds, general provisions.

Effective 28 Aug 1945

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

246.160. Issuance of refunding bonds, general provisions. — 1. The board of supervisors of any drainage or levee district heretofore organized or that may be hereafter organized in any circuit court or the county commission of any drainage or levee district heretofore organized or that may be hereafter organized in any county commission of this state, whether said original district has been reorganized in whole or in part, or whether said district in whole or in part has elected to be reorganized under sections 242.010 to 242.690, or the board of directors of any district organized or reorganized under sections 245.285 to 245.545, whenever in the judgment of such board or court or county commission, as the case may be, it is advisable and for the best interest of the landowners of any such district, may, unless a majority of the owners owning a majority of the acres of land within said district shall, at the hearing herein provided for, object to said proceedings, from time to time as may be necessary, to refund all or any part of its bond indebtedness by taking up and exchanging such of its outstanding bonds as the holders thereof may be willing to surrender, and issue in lieu thereof new bonds of such district payable at such longer time, not exceeding forty years from their date, as such district may determine and the holders of the outstanding bonds are willing to accept.

2. Such refunding bonds shall not exceed in the aggregate the amount of bonds refunded thereby and they shall bear interest at a rate not exceeding the same rate as the bonds refunded, which interest shall be payable semiannually and said refunding bonds when issued may be exchanged for the outstanding bonds, if the holders thereof so agree, or said refunding bonds may be sold for not less than ninety-five cents on the dollar and accrued interest, and the proceeds of the sale of said bonds shall be used solely in the payment of the outstanding bonds and the cost, expense and discount incident to the issuing of such refunding bonds.

3. In the event refunding bonds are issued, any landowner shall have the right at any time within two weeks after the order providing for their issue is made in which to pay the full amount of uncollected principal tax or assessment chargeable to his land for the payment of bonds proposed to be refunded and his lands shall thereby be released from the tax or assessment for the payment of the refunding bonds, but shall remain subject to additional taxes, if any, that may be levied by such district pursuant to law. Unless and until refunding bonds shall have been authorized and issued, the rate of tax or assessment or amount of assessment applicable to the bonds to be refunded shall not be reduced.

4. Notice shall be given by such board or court or county commission to the landowners, persons and corporations owning any interest in any lands or other property assessed in said district of its intention to refund said bonds by inserting a notice in a weekly newspaper published in each county in which the lands in said district may lie; there shall be two insertions of said notice in said weekly paper or papers, the last insertion to be not less than five days prior to the hearing; such hearing to be held before such board or court or county commission, as the case may be, at such convenient place as may be designated by such board or court or county commission.

5. The notice to all parties interested will be sufficient if substantially in the following form:

­

­

6. When the bonds of any such district are refunded pursuant to the authority hereby conferred, the collection of the corresponding installment of taxes or assessments for the payment of the original bonds shall be deferred for a like period. It shall be the duty of the district issuing such refunding bonds to make proper provisions for their payment in like manner as is required in the case of the issuance of original bonds by the act under which such district is or shall be incorporated, and the holder of such refunding bonds shall have the same rights as are given the holders of bonds under the act or acts under which such districts are respectively incorporated. Any landowner failing to avail himself of the privilege conferred by this section of paying in full the unpaid principal tax or assessment against his land shall not be heard to complain by reason of additional interest to be collected from his lands by reason of the extension of the bonds. Taxes or assessments levied for the payment of refunding bonds shall be secured by the same lien as other taxes of such district.

7. No proceedings shall be required for the issuance of refunding bonds other than those provided by this section and all powers necessary to be exercised by such district in order to carry out the provisions of this section are hereby conferred upon such districts. The powers conferred by this section may be exercised by any drainage or levee district heretofore or hereafter organized under any law in this state and shall apply to bonds of such districts whether heretofore or hereafter issued; provided further, that in the event any district shall avail itself of the provisions of this section and desires to issue refunding bonds extending beyond the charter life of said district, the issuing of said bonds shall automatically extend the charter life of such district for a period of twenty years beyond the date of the last maturing refunding bond so issued.

(RSMo 1939 § 12611, A.L. 1945 p. 849)

Prior revision: 1929 § 11022



Section 246.165 Investment of surplus funds, when — approved investments.

Effective 28 Aug 1971

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

246.165. Investment of surplus funds, when — approved investments. — 1. Any drainage or levee district organized under any law of this state may invest any funds not immediately needed for the purpose for which the money was received in the following:

(1) Bonds, notes or certificates of indebtedness which are direct obligations of the United States or bonds or other indebtedness, the principal and interest of which are unconditionally guaranteed by the United States;

(2) Accounts of any savings and loan association organized under the laws of this state or another state, or the United States, which holds a certificate of insurance from the Federal Savings and Loan Insurance Corporation;

(3) Savings accounts and time deposits, including time certificates of deposit in any banking institution which holds a certificate of insurance from the Federal Deposit Insurance Corporation.

2. If a deposit in a savings and loan association or a banking institution is greater than the amount covered by the insurance provided for the account by the Federal Savings and Loan Insurance Corporation or the Federal Deposit Insurance Corporation, as the case may be, that portion of the deposit in excess of the amount covered by insurance shall be secured as provided by the provisions of sections 110.010 and 110.020.

(L. 1971 H.B. 139 § 1)

CROSS REFERENCES:

Bi-state development agency, bonds of, investment in authorized, 70.377

Multinational banks, securities and obligations of, investment in, when, 409.950

Savings accounts in insured savings and loan associations, investment in authorized, 369.194



Section 246.170 Districts may conform to federal law in refunding, extending time of payment.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

246.170. Districts may conform to federal law in refunding, extending time of payment. — All drainage and levee districts heretofore or that may be hereafter organized under any law of this state are hereby authorized and empowered to do each and every act necessary to be by them performed in order to comply with or avail themselves of the provisions of any legislation now enacted or that may be hereafter enacted by the Congress of the United States of America, having for its purpose the refunding or extending the time of payment of the bonded indebtedness of any drainage or levee district or otherwise lightening the present burdens of taxation resting on the lands and property in such districts.

(RSMo 1939 § 12612)

Prior revision: 1929 § 11023



Section 246.180 Prescribed duties enforced by mandamus.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

246.180. Prescribed duties enforced by mandamus. — The performance of all duties prescribed in any existing, or future law of this state governing the organization and administration of drainage or levee districts may be enforced by mandamus at the instance of any person or corporation interested in any way in any such district.

(RSMo 1939 § 12475)

Prior revisions: 1929 § 10885; 1919 § 4580



Section 246.190 Court to appoint guardian ad litem.

Effective 28 Aug 1983

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

246.190. Court to appoint guardian ad litem. — In all proceedings for the formation and administration of drainage and levee districts in Missouri under the provisions of any existing, future or special statute, the court shall appoint some reputable attorney as guardian ad litem to represent all infants and incapacitated persons interested in the organization or administration of such district. In case the interests of such infants or incapacitated persons shall appear to the court to be adverse to each other, then and in such case the court shall appoint as many different persons as guardians ad litem as the circumstances of the case may require. The persons so appointed shall appear for and represent their wards in all matters connected with the proceedings, and shall be paid such sum as the court may fix upon, out of the moneys in the funds of the districts, for their services.

(RSMo 1939 § 12472, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 § 10882; 1919 § 4577



Section 246.200 Supports for bridges, where placed — penalty for violation.

Effective 28 Aug 1949

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

246.200. Supports for bridges, where placed — penalty for violation. — 1. No person, corporation, county commission or other municipal corporation shall be permitted to sink, set, or drive any posts, pillars or piling in any of the ditches, drains or watercourses constructed by any district organized under the laws of this state for the purpose of erecting any bridge, trestle or covering over or across any such ditch, drain or watercourse. All supports for any such bridges, coverings or trestles shall be erected or placed on the banks of such ditches, drains or watercourses so as not to obstruct the flow of the water therein.

2. Any person, corporation, member of the county commission or municipal corporation violating the provisions of this section shall be deemed guilty of a misdemeanor, and upon conviction shall pay a fine of not less than five dollars nor more then one thousand dollars, and if such violation as the conviction is for shall not be abated by the party so convicted within thirty days after such conviction, then the continuance of such obstruction or other violation of the provisions of this section after said period of thirty days shall for each and every day the same is continued constitute a separate offense, for which, on conviction thereof, the party so offending shall be punished by a fine of twenty-five dollars.

(RSMo 1939 12441, 12444, A. 1949 S.B. 1086)

Prior revisions: 1929 §§ 10851, 10854; 1919 §§ 4518, 4521; 1909 §§ 5624, 5630



Section 246.260 Penalty laws not to prevent construction of water gates.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

246.260. Penalty laws not to prevent construction of water gates. — Nothing in sections 246.200 to 246.230 shall be construed so as to prevent the construction of water gates across drainage ditches, provided the same are built in such manner as not to retard the flow of water through the ditches nor in any way impair the usefulness of such ditches.

(RSMo 1939 § 12608)

Prior revisions: 1929 § 11019; 1919 § 4711



Section 246.271 County and city levee system to protect streets, roads and public facilities may be constructed and operated — bonds authorized.

Effective 30 Sep 1993, see footnote

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

246.271. County and city levee system to protect streets, roads and public facilities may be constructed and operated — bonds authorized. — 1. Any county, city, town or village in this state may construct and operate a county or municipal levee system to protect the roads, streets and public facilities of such county, city, town or village, and to protect the life, safety and property of the residents of the county, city, town or village from damage and injury due to flood waters. Such a county, city, town or village may acquire property, rights-of-way and easements within the county, city, town or village through its power of eminent domain for the purpose of constructing, operating, repairing or maintaining levees, access roads and pumping sites, and acquiring suitable barrow* and dredge material disposal areas for the county or municipal levee system.

2. Notwithstanding the provisions of subsection 1 of this section to the contrary, any city wholly contained in a county of the first classification without a charter form of government which contains a campus of the University of Missouri may exercise the powers provided in this section within ten miles of such city.

3. Pursuant to section 70.220, any city, town or village which constructs or operates a municipal levee system or any county may enter into contracts or agreements with or cooperate with other political subdivisions, or with any agency of the state or federal government, for the purpose of the construction, operation, repair or maintenance of such levee system.

4. Public improvement, as used in section 71.290, shall include a municipal levee system, as described in this section, and as such, any city, town or village may pay for the cost of acquiring property, rights-of-way and easement through condemnation or otherwise, and may pay for the cost of the labor and materials used in the construction, operation, repair and maintenance of such a municipal levee system out of its general revenue. In addition, construction and operation of a municipal levee system is a city purpose, as described in Section 26(c) of Article VI of the State Constitution, and any such city, town or village may issue general obligation bonds for the purposes described in this section, subject to the provisions of law governing the issuance of municipal general obligation bonds.

(L. 1993 1st Ex. Sess. S.B. 3 § 1)

Effective 9-30-93

*Word "borrow" appears in original rolls.



Section 246.275 Public levee district may be established by any county, procedure — powers of governing body — no power of taxation.

Effective 30 Sep 1993, see footnote

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

246.275. Public levee district may be established by any county, procedure — powers of governing body — no power of taxation. — The governing body of any county may designate and establish a public levee district within the county, if the governing body has received a petition signed by a majority of landowners within the proposed public levee district requesting the establishment of such a district. Any such public levee district shall have no powers of taxation. Once a public levee district is established and duly created by a majority vote of the governing body of the county, the governing body, on behalf of the public levee district, may receive and expend moneys for the purposes of repair and maintenance of the public levee district's levee and related appurtenances and such governing body shall have the powers of a levee district board of directors specified in sections 245.285 to 245.545, other than the power of taxation specified in section 245.445. The governing body of the county having established a public levee district pursuant to this section shall be considered the district's governmental sponsor.

(L. 1993 1st Ex. Sess. S.B. 3 § 2)

Effective 9-30-93



Section 246.277 Loans authorized for political subdivision located in disaster area of 1993 — terms.

Effective 30 Sep 1993, see footnote

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

246.277. Loans authorized for political subdivision located in disaster area of 1993 — terms. — 1. The governing body of any political subdivision of this state located in a county which has been declared a major disaster area as provided in section 140.015 may, upon a vote of the majority of the members of the governing body, borrow money in anticipation of the collection of taxes and revenues for the current year or immediately following year. The amount of such loans shall at no time exceed the amount of revenue required to meet the estimated revenue requirements placed on such political subdivision as a result of the provisions of section 140.015. The governing body of such political subdivision, in accordance with this section, shall determine the amount and terms of such loans and of the terms of the political subdivision's obligation to repay the loan, but the payment of interest on such loan shall not exceed six percent per annum, and shall be payable within one year from the date of issuance.

2. The clerk or secretary of the governing body, or if none the presiding officer of the governing body, shall certify on the back of each note that the note is issued pursuant to authority granted in this section. All notes issued under this section shall be registered, without fee, in the office of the county treasurer of the county where the political subdivision lies. Upon payment and cancellation, the notes shall be submitted to the county treasurer who shall record the date of payment and cancellation in the record of registry.

3. The provisions of this section shall not apply to political subdivisions which, under the provisions of law existing prior to September 30, 1993, are authorized to borrow money in anticipation of the collection of taxes and revenues.

(L. 1993 1st Ex. Sess. S.B. 3 § 3)

Effective 9-30-93



Section 246.283 Authority to cooperate with other entities to develop bike trails.

Effective 12 Jul 1994, see footnote

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

246.283. Authority to cooperate with other entities to develop bike trails. — Any district formed pursuant to the laws of this state shall have authority to cooperate with other entities, public and private, in the development of bikeways and bike trails; provided, however, that no power of condemnation of land shall be used by the district for the purpose of bike trails.

(L. 1994 S.B. 633)

Effective 7-12-94



Section 246.285 Approaches for roadway to be built, when.

Effective 12 Jul 1994, see footnote

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

246.285. Approaches for roadway to be built, when. — In all places where a state highway has been located which crosses any levee constructed pursuant to chapter 245 and which is in use as a state highway before the levee is built, approaches shall be built for a roadway on each side of the levee to accommodate travel by the levee district. The roadway shall be reconstructed and repaved by the state highway department.

(L. 1994 S.B. 633)

Effective 7-12-94



Section 246.300 Voting by representation authorized, when, certain districts.

Effective 08 Feb 1995, see footnote

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

246.300. Voting by representation authorized, when, certain districts. — In any levee district formed pursuant to the laws of this state having an assessed valuation of forty million dollars or greater, which is located in whole or in part in a county having over nine hundred thousand in population according to the last decennial census, owners of property in whole or in part within the levee district who are corporate, partnership, joint venture, or any other form of ownership other than individual ownership, may delegate through procedure allowed pursuant to corporate form as provided by the laws of this state an individual to exercise representation and voting on behalf of the corporate entity in matters requiring public vote involving the levee district. For purposes of levee districts organized pursuant to the laws of this state, any individual so recognized by the corporate form as having the responsibilities of representing the corporate landowner before the board of supervisors of the levee district shall in all respects be treated by laws of this state as the owner of the property, and shall be entitled to all benefits and privileges allowed by law, including serving on the board of supervisors if so elected, as are contained in the laws of this state.

(L. 1994 S.B. 633, A.L. 1995 S.B. 214)

Effective 2-8-95



Section 246.305 Alternative levee district, certain counties — voting rights — apportionment of taxes, board may adopt procedure.

Effective 28 Aug 2008

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

246.305. Alternative levee district, certain counties — voting rights — apportionment of taxes, board may adopt procedure. — 1. In any levee or drainage district formed pursuant to the laws of this state having assessed valuation of real property of twenty-five million dollars or greater, which is located in whole or in part in a county with a charter form of government and with more than one million inhabitants according to the last decennial census, the board of supervisors may by order, resolution or ordinance, following a public hearing thereon called upon notice as provided in section 245.060, adopt the following alternative procedure with respect to voting rights: voting by landowners of the levee or drainage district shall be determined on the basis of the assessed benefits of the property owned and the owner of each piece of property shall receive one vote per ten thousand dollars of assessed benefits, rounded to the next lowest amount in cases where assessed benefits do not evenly tally. In cases where the assessed benefits of a piece of property are below ten thousand dollars, the owner shall be entitled to one vote.

2. In any levee district formed under the laws of this state, the board of supervisors may, by order, resolution, or ordinance, following a public hearing thereon called upon notice as provided in section 245.060, adopt the procedure in this subsection with respect to the apportionment of installment taxes. After the making of a readjustment of the assessment of benefits, partial or otherwise, pursuant to section 245.197, then the board of supervisors shall reapportion and levy on each tract of land or other property in the district identified in the petition the taxes imposed under section 245.180, 245.190 or 245.198 in proportion to the benefits assessed as readjusted and not in excess thereof. In case bonds have been issued as provided in sections 245.010 to 245.280, then the amount of interest which will accrue on such bonds shall be included and added to said taxes as reapportioned and levied based upon the benefits assessed as readjusted. The secretary of the board of supervisors, as soon as said tax has been reapportioned, shall, at the expense of the district, prepare a list of all taxes as reapportioned and levied, in the form of a well-bound book, which book shall be endorsed and named "Readjusted Levee Tax Record of ______ District ______", which endorsement shall also be printed or written at the top of each page of said book, and shall be signed and certified by the president and secretary of the board of supervisors, attested by the seal of the district, and the same shall thereafter become a permanent record in the office of the secretary. The board of supervisors shall each year thereafter determine, order and levy the amount of the annual installment of the total taxes levied under section 245.180, 245.190 or 245.198 based upon such reapportionment, which shall in all other respects be due and collected as provided in section 245.185.

3. In any drainage district formed under the laws of this state, the board of supervisors may, by order, resolution, or ordinance, following a public hearing thereon called upon notice as provided in section 242.150, adopt the procedure in this subsection with respect to the apportionment of installment taxes. After the making of a readjustment of the assessment of benefits, partial or otherwise, under section 242.500, then the board of supervisors shall reapportion and levy on each tract of land or other property in the district identified in the petition the taxes imposed under section 242.450, 242.470, or 242.502 in proportion to the benefits assessed as readjusted and not in excess thereof. In case bonds have been issued as provided in chapter 242, then the amount of interest which will accrue on such bonds shall be included and added to such taxes as reapportioned and levied based upon the benefits assessed as readjusted. As soon as the tax has been reapportioned, the secretary of the board of supervisors shall, at the expense of the district, prepare a list of all taxes as reapportioned and levied, in the form of a well-bound book, which book shall be endorsed and named "Readjusted Drainage Tax Record of ______ District ______", which endorsement shall also be printed or written at the top of each page of the book, and shall be signed and certified by the president and secretary of the board of supervisors, attested by the seal of the district, and shall thereafter become a permanent record in the office of the secretary. The board of supervisors shall each year thereafter determine, order, and levy the amount of the annual installment of the total taxes levied under section 242.450, 242.470, or 242.502 based upon such reapportionment, which shall in all other respects be due and collected as provided in section 242.460.

(L. 1994 S.B. 633, A.L. 1996 S.B. 845, A.L. 2004 H.B. 795, et al. merged with H.B. 1207, A.L. 2008 S.B. 939)



Section 246.310 Inapplicability of certain law regarding abeyance of water and sewer assessments.

Effective 28 Aug 2010

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

246.310. Inapplicability of certain law regarding abeyance of water and sewer assessments. — The provisions of section 262.802 shall not apply to any drainage district or levee district formed under and pursuant to the laws of this state.

(L. 2010 H.B. 1316 merged with H.B. 1692, et al. merged with S.B. 795)






Chapter 247 Public Water Supply Districts

Chapter Cross References



Section 247.010 Formation of public corporations.

Effective 28 Aug 1945

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.010. Formation of public corporations. — Sections 247.010 to 247.220 are intended to make possible, through public corporations, conveniences in the use of water, ample in quantity for all needful purposes and pure and wholesome in quality, furnished from common sources of supply to many inhabitants of our state now denied such privileges; and thereby promote public health and sanitation, make available conveniences not otherwise possible, and for the general public welfare.

(RSMo 1939 § 12620, A.L. 1941 p. 353, A.L. 1945 p. 846)



Section 247.020 Districts to be political corporations, numbered.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.020. Districts to be political corporations, numbered. — The districts to be formed under sections 247.010 to 247.220 shall be known as public water supply districts of the counties in which districts are located, and shall be political corporations of the state of Missouri. Each district shall carry with it a number, which shall not be the same as any existing district of the county, and, when incorporated and organized as herein provided, shall have and be invested with all the powers conferred upon them by the provisions of sections 247.010 to 247.220 and no other.

(RSMo 1939 § 12621)



Section 247.030 Territory included in district, contiguous — boundaries of districts, how changed — extension or enlargement of district, how.

Effective 28 Aug 2002

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.030. Territory included in district, contiguous — boundaries of districts, how changed — extension or enlargement of district, how. — 1. Territory that may be included in a district sought to be incorporated or enlarged may be wholly within one or in more than one county, may take in school districts or parts thereof, and cities that do not have a waterworks system or cities whose governing body has by a majority vote requested that the city or part thereof be included within the boundaries of a public water supply district. For the purpose of this section, "city" means any city, town or village. The territory, however, shall be contiguous, and proceedings to incorporate shall be in the circuit court of the county in which the largest acreage is located. No two districts shall overlap.

2. Any two or more contiguous districts or any city and a contiguous district may, if there are no outstanding general obligation bonds relating to drinking water supply projects in either entity, by a majority vote of the governing body of each entity, provide for territory located in one entity to be annexed and served by the entity contiguous to the annexed territory. Notice of the proposed annexation shall be filed with the circuit court that originally issued the decree of incorporation for a district which is detaching territory through the proposed annexation or with the circuit court that originally issued the decree of incorporation for a district which is including a city or part thereof through the proposed annexation. The court shall set a date for a hearing on the proposed annexation and shall cause notice to be published in the same manner as for the filing of the original petition for incorporation; except that publication of notice shall not be required if a majority of the landowners in the territory proposed to be annexed consent in writing, and if notice of the hearing is posted in three public places within the territory proposed to be annexed at least seven days before the date of the hearing. If publication of the notice is not required pursuant to this section, the court shall only approve the proposed annexation if there is sworn testimony by at least five landowners in the area of the proposed annexation, or a majority of the landowners, if there are fewer than ten landowners in the area. If the court, after the hearing, finds that the proposed annexation would not be in the public interest, it shall order that the annexation not be allowed. If the court finds the proposed annexation to be in the public interest, it shall approve the annexation and the territory shall be detached from the one entity and annexed to the other. After the annexation is approved, the circuit court in which each district involved in the proceedings was incorporated shall amend the decree of incorporation for each district to reflect the change in the boundaries as a result of the annexation and redivide each district into five subdistricts, fixing their boundary lines so that each of the five subdistricts have approximately the same area. A certified copy of the amended decree showing the boundary change and the new subdistricts shall be filed in the office of the recorder of deeds and in the office of the county clerk in each county having territory in the district and in the office of the secretary of state of the state of Missouri.

3. The boundaries of any district may be extended or enlarged from time to time upon the filing, with the clerk of the circuit court having jurisdiction, of a petition by either:

(1) The board of directors of the district and five or more voters or landowners within the territory proposed to be annexed by the district; or

(2) The board of directors of the district and a majority of the landowners within the territory proposed to be annexed to the district.

­­

­

4. Should any landowner who owns real estate that abuts upon a district once formed desire to have such real estate incorporated in the district, the landowner shall first petition the board of directors thereof for its approval. If such approval be granted, the clerk of the board shall endorse a certificate of the fact of approval by the board upon the petition. The petition so endorsed shall be filed with the clerk of the circuit court in which the district is incorporated. It shall then be the duty of the court to amend the boundaries of such district by a decree incorporating the real estate in the same. A certified copy of this decree including the real estate in the district shall then be filed in the office of the recorder and in the office of the county clerk of the county in which the real estate is located, and in the office of the secretary of state. The costs of this proceeding shall be borne by the petitioning property owner.

(RSMo 1939 § 12622, A.L. 1976 H.B. 1386, A.L. 1995 H.B. 88, A.L. 1999 H.B. 450 merged with S.B. 160 & 82, A.L. 2002 S.B. 984 & 985)



Section 247.031 Detachment from district, when — procedure — costs — petition form.

Effective 28 Aug 2009

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.031. Detachment from district, when — procedure — costs — petition form. — 1. Territory included in a district that is not being served by such district may be detached from such district provided that there are no outstanding general obligation or special obligation bonds and no contractual obligations of greater than twenty-five thousand dollars for debt that pertains to infrastructure, fixed assets or obligations for the purchase of water. If any such bonds or debt is outstanding, and the written consent of the holders of such bonds or the creditors to such debt is obtained, then such territory may be detached in spite of the existence of such bonds or debt, except such consent shall not be required for special obligation bonds if the district has no water lines or other facilities located within any of the territory detached. Detachment may be made by the filing of a petition with the circuit court in which the district was incorporated. The petition shall contain a description of the tract to be detached and a statement that the detachment is in the best interest of the district or the inhabitants and property owners of the territory to be detached, together with the facts supporting such allegation. The petition may be submitted by the district acting through its board of directors, in which case the petition shall be signed by a majority of the board of directors of the district. The petition may also be submitted by voters residing in or by landowners owning land in the territory sought to be detached. If there are more than ten voters and landowners in such territory, the petition shall be signed by five or more voters or landowners within the territory; if there are less than ten voters and landowners within such territory, the petition shall be signed by fifty percent or more of the voters and landowners within the territory. In the event there are no voters living within such territory proposed to be detached, then the petition may be submitted by owners of more than fifty percent of the land in the territory proposed to be detached, in which case said petition shall be signed by the owners so submitting the petition. In the event the petition is not submitted by the district acting through its board of directors, the petitioner shall name the district as a defendant and serve a copy of the petition upon the district by certified or registered mail with a return receipt requested at least thirty-five days before the date of the hearing of the petition.

2. Such petition shall be filed in the circuit court having jurisdiction and the court shall set a date for hearing on the proposed detachment and the clerk of the circuit court shall give notice of the filing of the petition and the hearing to the district by certified or registered mail with a return receipt requested if the district is not the petitioner, and in a newspaper of general circulation in the county in which the proceedings are pending and in a newspaper of general circulation in the territory proposed to be detached. Such notice shall be published in three consecutive issues of a weekly newspaper, or in lieu thereof, in twenty consecutive issues of a daily newspaper. The last insertion of the notice shall be made not less than seven nor more than twenty-one days before the hearing date. Such notice shall be substantially as follows:

­

­

3. The court, for good cause shown, may continue the case or the hearing thereon from time to time until final disposition thereof.

4. Exceptions or objections to the detachment of such territory may be made by any voter or landowner within the boundaries of the district, including the territory to be detached. In the event the petition is not submitted by the district acting through its board of directors, the district may file exceptions or objections. Exceptions or objections shall be in writing, shall specify the grounds upon which they are made, and shall be filed not later than five days before the date set for hearing the petition. In considering the petition for detachment, the court shall take into consideration the evidence in support of and opposition to the petition, including such exceptions and objections. If the court finds that the detachment will be in the best interest of the district and the inhabitants and landowners of the area to be detached will not be adversely affected or if the court finds that the detachment will be in the best interest of the inhabitants and landowners of the territory to be detached and will not adversely affect the remainder of the district, it shall approve the detachment and grant the petition.

5. If the court approves the detachment, it shall make its order detaching the territory described in the petition from the remainder of the district, or in the event it shall find that only a portion of said territory should be detached, the court shall order such portion detached from the district. The court shall also make any changes in subdistrict boundary lines it deems necessary to meet the requirements of sections 247.010 to 247.220. Any subdistrict line changes shall not become effective until the next annual election of a member of the board of directors.

6. A certified copy of the court's order shall be filed in the office of the recorder of deeds and in the office of the county clerk in each county in which any of the territory of the district prior to detachment is located, and in the office of the secretary of state. Costs of the proceeding shall be borne by the petitioner or petitioners.

(L. 1988 H.B. 962, A.L. 2000 S.B. 741, A.L. 2002 S.B. 984 & 985, A.L. 2009 S.B. 196)



Section 247.035 Sewer treatment facilities, construction and operation, when — procedure.

Effective 30 Apr 1980, see footnote

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.035. Sewer treatment facilities, construction and operation, when — procedure. — 1. The board of directors of any public water supply district may petition the circuit court of the county containing the major part of the acreage in the district for an amended decree of incorporation to allow that district to engage in the construction, maintenance and operation of common sewer treatment facilities which serve ten or more separate properties and are located wholly within the district and are not operated by another political subdivision or are not located within the certificated area of a sewer corporation as defined in chapter 386 or within a common sewer district as defined in chapter 204 and the operation and maintenance of all such existing sewer treatment facilities. The petition shall be filed by the board of directors and all proceedings shall be in the same manner as in an action for initial formation of a water district except that no vote of the residents of the district shall be required.

2. If the decree is amended the district shall, within ninety days after the order amending the decree, begin operation of the existing facilities which it has acquired by gift or otherwise and shall establish and collect user charges to be determined and established in the same manner as water rates.

3. All applicable provisions of this chapter shall apply to the construction, operation and maintenance of common sewer facilities in the same manner as they apply to like functions relating to water supply.

(L. 1980 H.B. 1191)

Effective 4-30-80



Section 247.040 Formation of public water supply district — procedure.

Effective 28 Aug 2004

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.040. Formation of public water supply district — procedure. — 1. Proceedings for the formation of a public water supply district shall be substantially as follows: a petition in duplicate describing the proposed boundaries of the district sought to be formed, accompanied by a plat of the proposed district, shall be filed with the clerk of the circuit court of the county wherein the proposed district is situate, or with the clerk of the circuit court of the county having the largest acreage proposed to be included in the proposed district, in the event that the proposed district embraces lands in more than one county. Such petition, in addition to such boundary description, shall set forth an estimate of the number of customers of the proposed district, the necessity for the formation of the district, the probable cost of the improvement, an approximation of the assessed valuation of taxable property within the district and such other information as may be useful to the court in determining whether or not the petition should be granted and a decree of incorporation entered. Such petition shall be accompanied by a cash deposit of fifty dollars as an advancement of the costs of the proceeding, and the petition shall be signed by not less than fifty voters or owners of real property within the proposed district and shall pray for the incorporation of the territory therein described into a public water supply district. The petition shall be verified by at least one of the signers of the petition, including a statement confirming that service has been made by certified mail to the city manager or the business office of any municipality with boundaries located not more than one mile from any boundary of the proposed district.

2. Upon the filing of the petition, the same shall be presented to the circuit court, and such court shall fix a date for a hearing on such petition, as herein provided for. Thereupon the clerk of the court shall give notice of the filing of the petition in some newspaper of general circulation in the county in which the proceedings are pending, and if the district extends into any other county or counties, such notice shall also be published in some newspaper of general circulation in such other county or counties. The notice shall contain a description of the proposed boundary lines of the district and the general purposes of the petition, and shall set forth the date fixed for the hearing on the petition, which shall not be less than seven nor more than twenty-one days after the date of the last publication of the notice and shall be on some regular judicial day of the court wherein the petition is pending. Such notice shall be signed by the clerk of the circuit court and shall be published in three successive issues of a weekly newspaper or in a daily newspaper once a week for three consecutive weeks.

3. The court, for good cause shown, may continue the case or the hearing thereon from time to time until final disposition thereof.

4. Exceptions to the formation of a district, or to the boundaries outlined in the petition for the incorporation thereof, may be made by any voter or owner of real property in the proposed district or by any municipality with boundaries located not more than one mile from any boundary of the proposed district; provided, such exceptions are filed not less than five days prior to the date set for the hearing on the petition. Such exceptions shall specify the grounds upon which the exceptions are being made. If any such exceptions be filed, the court shall take them into consideration in passing upon the petition and shall also consider the evidence in support of the petition and in support of the exceptions made. Should the court find that the petition should be granted but that changes should be made in the boundary lines, it shall make such changes in the boundary lines as set forth in the petition as to the court may seem meet and proper, and thereupon enter its decree of incorporation, with such boundaries as changed.

5. Should the court find that it would not be to the public interest to form such a district, the petition shall be dismissed at the costs of the petitioners. If, however, the court should find in favor of the formation of such district, the court shall enter its decree of incorporation, setting forth the boundaries of the proposed district as determined by the court pursuant to the aforesaid hearing. The decree of incorporation shall also divide the district into five subdistricts and shall fix their boundary lines, all of which subdistricts shall have approximately the same area and shall be numbered. The decree shall further contain an appointment of one voter from each of such subdistricts, to constitute the first board of directors of the district. No two members of such board so appointed or hereafter elected or appointed shall reside in the same subdistrict, except as provided in section 247.060. If no qualified person who lives in the subdistrict is willing to serve on the board, the court may appoint, or the voters may elect, an otherwise qualified person who lives in the district but not in the subdistrict. The court shall designate two of such directors so appointed to serve for a term of two years and one to serve for a term of one year. And the directors thus appointed by the court shall serve for the terms thus designated and until their successors shall have been appointed or elected as herein provided. The decree shall further designate the name and number of the district by which it shall hereafter be officially known.

6. The decree of incorporation shall not become final and conclusive until it shall have been submitted to the voters residing within the boundaries described in such decree and until it shall have been assented to by a majority of the voters as provided in subsection 9 of this section or by two-thirds of the voters of the district voting on the proposition. The decree shall provide for the submission of the question and shall fix the date thereof. The returns shall be certified by the judges and clerks of election to the circuit court having jurisdiction in the case and the court shall thereupon enter its order canvassing the returns and declaring the result of such election.

7. If, upon canvass and declaration, it is found and determined that the question shall have been assented to by a majority of two-thirds of the voters of the district voting on such proposition, then the court shall, in such order declaring the result of the election, enter a further order declaring the decree of incorporation to be final and conclusive. In the event, however, that the court should find that the question had not been assented to by the majority above required, the court shall enter a further order declaring such decree of incorporation to be void and of no effect. No appeal shall lie from any such decree of incorporation nor from any of the aforesaid orders. In the event that the court declares the decree of incorporation to be final, as herein provided for, the clerk of the circuit court shall file certified copies of such decree of incorporation and of such final order with the secretary of state of the state of Missouri, and with the recorder of deeds of the county or counties in which the district is situate and with the clerk of the county commission of the county or counties in which the district is situate.

8. The costs incurred in the formation of the district shall be taxed to the district, if the district be incorporated, otherwise against the petitioners.

9. If petitioners seeking formation of a public water supply district specify in their petition that the district to be organized shall be organized without authority to issue general obligation bonds, then the decrees relating to the formation of the district shall recite that the district shall not have authority to issue general obligation bonds and the vote required for such a decree of incorporation to become final and conclusive shall be a simple majority of the voters of the district voting on such proposition.

(RSMo 1939 § 12623, A.L. 1978 H.B. 971 merged with H.B. 1634, A.L. 1991 H.B. 619, A.L. 1993 S.B. 392, A.L. 1995 H.B. 88, A.L. 1998 H.B. 1622 merged with S.B. 479, A.L. 1999 H.B. 450 merged with S.B. 160 & 82, A.L. 2002 S.B. 984 & 985, A.L. 2004 S.B. 987)



Section 247.050 Powers of public water supply districts.

Effective 28 Aug 2007

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.050. Powers of public water supply districts. — The following powers are hereby conferred upon public water supply districts organized under the provisions of sections 247.010 to 247.220:

(1) To sue and be sued;

(2) To purchase or otherwise acquire water for the necessities of the district;

(3) To accept by gift any funds or property for the uses and purposes of the district;

(4) To dispose of property belonging to the district, under the conditions expressed in sections 247.010 to 247.220;

(5) To build, acquire by purchase or otherwise, enlarge, improve, extend and maintain a system of waterworks, including fire hydrants;

(6) To contract and be contracted with;

(7) To condemn private property, within or without the district, needed for the uses and purposes in sections 247.010 to 247.220 provided for;

(8) To lease, acquire and own any and all property, equipment and supplies needed within or without the district in the successful operation of a waterworks system;

(9) To contract indebtedness and issue general or special obligation bonds, or both, of the district therefor, as herein provided;

(10) To acquire, by purchase or otherwise, a system of waterworks, and to build, enlarge, improve, extend and equip such system for the uses and purposes of the district;

(11) To certify to the county commission or county commissions of the county or counties within which such district is situate the amount or amounts to be provided by the levy of a tax upon all taxable property within the district to create an interest and sinking fund for the payment of general obligation bonds of the district and the interest thereon; and also

(12) To create an incidental fund to take care of all costs and expenses incurred in incorporating the district, and all obligations contracted prior thereto and connected therewith; and

(13) To purchase equipment and supplies needed in the operation of the water system of the district; provided, however, that the power to create an incidental fund by the levy of a general property tax shall cease after two annual levies therefor shall have been made, and such levy shall not exceed fifteen cents per annum on each one hundred dollars assessed valuation of taxable property within the district;

(14) To provide for the collection of taxes and rates or charges for water and water service;

(15) To sell and distribute water to the inhabitants of the district and to consumers outside the district, delivered within or at the boundaries of the district; to contract with another water district or a municipality to sell water within such water district or municipality according to the terms and provisions of such contract; to contract with another water district or municipality for such water district or municipality to sell water within the district according to the terms and provisions of such contract;

(16) To fix rates for the sale of water; and

(17) To make general rules and regulations in relation to the management of the affairs of the district.

(RSMo 1939 § 12624, A.L. 2007 S.B. 407)

CROSS REFERENCES:

Improvement district may redeem lands from tax lien, when, 140.380

Political subdivisions may contract with other political subdivisions on public improvements or facilities, 70.210 to 70.325



Section 247.060 Board of directors — powers, qualifications, appointment, terms, vacancies, how filled — elections held, when, procedure — attendance fee — suspension of members, when.

Effective 28 Aug 2014

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.060. Board of directors — powers, qualifications, appointment, terms, vacancies, how filled — elections held, when, procedure — attendance fee — suspension of members, when. — 1. The management of the business and affairs of the district is hereby vested in a board of directors, who shall have all the powers conferred upon the district except as herein otherwise provided. It shall be composed of five members, each of whom shall be a voter of the district and shall have resided in said district one whole year immediately prior to his or her election. A member shall be at least twenty-five years of age and shall not be delinquent in the payment of taxes at the time of his election. Except as provided in subsection 2 of this section, the term of office of a member of the board shall be three years. The remaining members of the board shall appoint a qualified person to fill any vacancy on the board. If no qualified person who lives in the subdistrict for which there is a vacancy is willing to serve on the board, the board may appoint an otherwise qualified person who lives in the district but not in the subdistrict in which the vacancy exists to fill such vacancy.

2. After notification by certified mail that he or she has two consecutive unexcused absences, any member of the board failing to attend the meetings of the board for three consecutive regular meetings, unless excused by the board for reasons satisfactory to the board, shall be deemed to have vacated the seat, and the secretary of the board shall certify that fact to the board. The vacancy shall be filled as other vacancies occurring in the board.

3. The initial members of the board shall be appointed by the circuit court and one shall serve until the immediately following first Tuesday after the first Monday in April, two shall serve until the first Tuesday after the first Monday in April on the second year following their appointment and the remaining appointees shall serve until the first Tuesday after the first Monday in April on the third year following their appointment. On the expiration of such terms and on the expiration of any subsequent term, elections shall be held as otherwise provided by law, and such elections shall be held in April pursuant to section 247.180.

4. In 2008, 2009, and 2010, directors elected in such years shall serve from the first Tuesday after the first Monday in June until the first Tuesday in April of the third year following the year of their election. All directors elected thereafter shall serve from the first Tuesday in April until the first Tuesday in April of the third year following the year of their election.

5. Each member of the board may receive an attendance fee not to exceed one hundred dollars for attending each regularly called board meeting, or special meeting, but shall not be paid for attending more than two meetings in any calendar month, except that in a county of the first classification, a member shall not be paid for attending more than four meetings in any calendar month. However, no board member shall be paid more than one attendance fee if such member attends more than one board meeting in a calendar week. In addition, the president of the board of directors may receive fifty dollars for attending each regularly or specially called board meeting, but shall not be paid the additional fee for attending more than two meetings in any calendar month. Each member of the board shall be reimbursed for his or her actual expenditures in the performance of his or her duties on behalf of the district.

6. In no event, however, shall a board member receive any attendance fees or additional compensation authorized in subsection 5 of this section until after such board member has completed a minimum of six hours training regarding the responsibilities of the board and its members concerning the basics of water treatment and distribution, budgeting and rates, water utility planning, the funding of capital improvements, the understanding of water utility financial statements, the Missouri sunshine law, and this chapter.

7. The circuit court of the county having jurisdiction over the district shall have jurisdiction over the members of the board of directors to suspend any member from exercising his or her office, whensoever it appears that he or she has abused his or her trust or become disqualified; to remove any member upon proof or conviction of gross misconduct or disqualification for his or her office; or to restrain and prevent any alienation of property of the district by members, in cases where it is threatened, or there is good reason to apprehend that it is intended to be made in fraud of the rights and interests of the district.

8. The jurisdiction conferred by this section shall be exercised as in ordinary cases upon petition, filed by or at the instance of any member of the board, or at the instance of any ten voters residing in the district who join in the petition, verified by the affidavit of at least one of them. The petition shall be heard in a summary manner after ten days' notice in writing to the member or officer complained of. An appeal shall lie from the judgment of the circuit court as in other causes, and shall be speedily determined; but an appeal does not operate under any condition as a supersedeas of a judgment of suspension or removal from office.

(RSMo 1939 § 12625, A.L. 1978 H.B. 971, A.L. 1982 S.B. 526, A.L. 1989 S.B. 98, A.L. 1990 H.B. 1230, A.L. 1991 H.B. 619, A.L. 2005 H.B. 58, A.L. 2007 H.B. 795 merged with S.B. 22, A.L. 2008 H.B. 1881 merged with S.B. 956, A.L. 2011 H.B. 89, A.L. 2014 H.B. 1692)

CROSS REFERENCE:

Nonseverability clause, 640.099



Section 247.070 Organization of board, when.

Effective 28 Aug 1990

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.070. Organization of board, when. — Within thirty days after appointment or election of the board, or on the date of the first regular meeting after appointment or election of the board, whichever is earlier, the board shall meet and organize, selecting one of its number president and one vice president. It shall also select a clerk and a treasurer, neither of whom shall be members of the board. The president and vice president shall serve for one year and until their successors are selected and qualified.

(RSMo 1939 § 12626, A.L. 1990 H.B. 1065)



Section 247.080 Board — further powers.

Effective 28 Aug 2014

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.080. Board — further powers. — 1. The exercise of the powers conferred upon the district by sections 247.010 to 247.220 shall be by its board of directors, acting as a board.

2. The board shall have power and it shall be its duty to employ necessary help and to contract for such professional service as the demands of the district require in creating and operating a waterworks system contemplated in this law, and shall pay out of the funds of the district available for such purposes reasonable compensation for the service rendered. It shall have made by a competent accountant an annual audit of the receipts and expenditures of the district. All persons employed shall serve for an indefinite term and at the will of the board, and party politics shall not enter into the selection of employees.

3. The board shall have regular monthly meetings and the president thereof may call special meetings as occasion requires. It shall establish an office for its meeting place and for the transaction of business.

4. All persons charged with handling of funds shall be required to give bond to be fixed and approved by the board, but at the expense of the district.

5. All contracts made by the district shall conform to section 432.070 governing contracts. It shall have power to authorize and enter into all contracts in behalf of the district, and shall provide an official seal for district, and all official documents shall be attested by the seal.

(RSMo 1939 § 12627, A.L. 2014 H.B. 1692)



Section 247.085 Board may contract for water supply with city, when — publication of notice — sale of property, use of funds.

Effective 28 Aug 2005

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.085. Board may contract for water supply with city, when — publication of notice — sale of property, use of funds. — 1. The board of directors of any public water supply district shall have power to sell and convey part or all of the property of the district to any city, owning and operating a waterworks system, in consideration whereof the city shall obligate itself to pay or assume the payment of all outstanding bond obligations of the district, and to provide reasonable and adequate water service and furnish water ample in quantity for all needful purposes, and pure and wholesome in quality, to the inhabitants of the territory lying within the district, during such period of time and under such terms and conditions as may be agreed upon by the city and the board of directors of the district; provided, however, that no action shall be taken as provided herein until said city and public water supply district shall cause a printed notice of their intention to act under this section to be published in a manner prescribed for by law in a newspaper having a general circulation in said city and public water supply district, and a statement of the time and manner of said publication shall be recited in any agreement or contract executed hereunder.

2. Thereafter the board of directors may sell and convey any remaining property of the district and after payment of the debts of the district, other than bond obligations, the board of directors may use the funds of the district for the purpose of providing fire protection or for any other public purpose which in the opinion of the board will be beneficial to the inhabitants of the district.

3. The powers granted by this section are in addition to the powers granted by law and are not subject to the terms and conditions set forth in those sections.

(L. 1951 p. 650, A.L. 2004 S.B. 987, A.L. 2005 H.B. 395)



Section 247.090 Board — quorum.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.090. Board — quorum. — A majority of board members shall constitute a quorum to do business. No act of the board shall be valid unless authorized by a majority of the members of the board.

(RSMo 1939 § 12628)



Section 247.100 Duties of officers of board.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.100. Duties of officers of board. — 1. It shall be the duty of the president to preside at all board meetings, to act as official head of the district, to execute all contracts required to be executed by the district and the board. In the absence or disability of the president, the vice president shall assume the duties of the president.

2. The clerk shall keep the official records of the meetings of the board, shall attest all official documents with the seal of the district, shall, when called upon, make reports pertaining to the business of his office, attend the board meetings, and perform such other duties as may be imposed upon him by the provisions of sections 247.010 to 247.220 and the rules of the board.

3. The treasurer shall be the custodian of the funds of the district and pay money out of the treasury only upon valid warrants drawn on the treasury. Warrants shall be signed by the clerk and countersigned by the president. He shall execute such bond for faithful performance of duty as may be required by the board, the expense of the execution of the bond, however, to be borne by the district.

4. The board may, from time to time, provide for additional rules and regulations concerning the duties of its officers.

(RSMo 1939 § 12629)



Section 247.110 Board to fix rates and charges — delinquencies to create lien, when — procedure.

Effective 28 Aug 1990

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.110. Board to fix rates and charges — delinquencies to create lien, when — procedure. — 1. Subject to such regulation and control as may now exist in or may hereafter be conferred upon the public service commission of the state of Missouri, the fixing of rates or charges for water or water service furnished by a district incorporated under sections 247.010 to 247.220 is hereby vested in its board of directors. The rates or charges to be so fixed shall, at all times, be reasonable, but in determining the reasonableness of rates or charges, the board shall take into consideration the sum or sums required to retire outstanding special obligation bonded indebtedness of the district and the interest accruing thereon, the need for extensions of mains, repairs, depreciation, enlargement of plant, adequate service, obsolescence, overhead charges, operating expenses, and the need of an operating fund out of which the district may protect itself in emergencies and out of which the incidental expenses of the district may readily be met.

2. Any charge for water or water services levied by the board of directors of a water district shall be due at such time or times as specified by the board and may be considered delinquent if not paid by the due date. The board may assess penalties on delinquent payments owed to the district. These penalties shall not exceed a reasonable amount.

3. Upon ten days prior notice to the person to whom water service was delivered, the board of directors of a water district may cause to be filed with the recorder of deeds in the county where the land is located a legal description of the property on which water charges are thirty days or more delinquent, the names and addresses of the title owners and the amount due, provided the person who owns the property is the same person who owes for the water service delivered, which shall constitute a lien upon the land so charged. The board shall file with the recorder of deeds a notice of satisfaction when the delinquent amounts, any interest on the delinquent amounts and any recording fees or attorney fees have been paid in full.

4. The lien authorized in this section may be enforced by an action filed in the circuit court having jurisdiction in the county where water services are delivered. The pleadings, practice, process, and other proceedings in cases arising under this section shall be the same as in ordinary civil actions and proceedings in circuit courts.

(RSMo 1939 § 12630, A.L. 1990 S.B. 525)



Section 247.120 Board — estimation of tax levy — county commission to levy tax.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.120. Board — estimation of tax levy — county commission to levy tax. — 1. For the period and subject to the limitations contained in sections 247.010 to 247.220, the board of directors of any district organized hereunder shall, on or before the tenth day of May of each year, make estimates of the amount of taxes required to be levied to provide for the purposes of the district as specified in section 247.050.

2. Such estimates shall thereupon be certified by the clerk of the board and filed by the clerk of the county commission or the respective clerks of the county commissions of the counties in which the district is situate. Upon the basis of such estimates the county commission or respective county commissions shall proceed to levy a tax upon all taxable property within the district, sufficient to provide the funds required by such estimates.

3. The clerk of the county commission or respective clerks of the county commissions shall enter such levies on the tax books of the county in the same manner as school district taxes are entered, for the use of the county collector. The taxes thus levied and extended upon the tax books shall be collected and the payment thereof enforced at the same time and in the same manner as is provided for the collection and payment of taxes levied for state and county purposes and such taxes, when collected, shall be remitted by the collector or collectors of the revenue, to the treasurer of the district.

(RSMo 1939 § 12631)



Section 247.130 Power of districts — bond elections.

Effective 28 Aug 1990

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.130. Power of districts — bond elections. — 1. Any district organized hereunder shall have power to borrow money for any of the purposes provided for in sections 247.010 to 247.220, and to issue bonds therefor. In such event the board of directors shall proceed substantially as follows: The board shall adopt a resolution, reciting the necessity for the borrowing of money, the amount of money necessary to be raised, the purposes thereof, and the amount and type or character of bonds to be issued. Such resolution shall also fix the date of an election to be held for the purpose of testing the sense of the voters of the district on the question of incurring such indebtedness and issue bonds in evidence thereof.

2. Such resolution may submit at such election a proposal to issue general obligation bonds or special obligation bonds, or both, but in no event shall the board of directors have authority to issue bonds unless at such election the constitutionally required percentage of the qualified voters of the district voting on any general obligation bonds shall assent thereto and a simple majority of the qualified voters of the district voting on any special obligation bonds shall assent thereto.

3. Districts organized under the provisions of sections 247.010 to 247.220 may issue either general obligation bonds or special obligation bonds, as herein defined; provided, however, that the type or character of bonds to be issued shall be determined by the board of directors in advance of calling the bond election and shall be stated in the notice of election as herein provided.

4. General obligation bonds, within the meaning of said sections, shall be bonds issued within the limitation of indebtedness prescribed under Section 26 of Article VI of the Constitution of Missouri, for the payment of which, both principal and interest, a direct tax may be levied upon all taxable property within the district. Before or at the time of issuing general obligation bonds, the board of directors shall provide for the collection of an annual tax, to be levied upon all taxable property within the district sufficient to pay the interest on such bonds as it falls due, and also to constitute a sinking fund for the payment of the principal thereof within twenty years from the date of such bonds; provided, however, that the net income and revenue arising from the operation of the waterworks system of such district, after providing for costs of operation, maintenance, depreciation and necessary extensions and enlargements, shall be transferred to and become a part of the interest and sinking fund applicable to such general obligation bonds, unless or until such net revenues are pledged to the payment of special obligation bonds as herein provided.

5. Special obligation bonds, within the meaning of sections 247.010 to 247.220, shall be bonds payable, both as to principal and interest, wholly and only out of the net income and revenues arising from the operation of the waterworks system of any such district, after providing for costs of operation, maintenance, depreciation and necessary extensions and enlargements, and such bonds shall not be deemed to be indebtedness of any such district within the meaning of any constitutional or statutory limitation upon the incurring of indebtedness. Before or at the time of issuing any such special obligation bonds, the board of directors shall pledge such net income and revenues to the payment of such bonds, both principal and interest, and shall covenant to fix, maintain and collect rates for water and water service supplied by such district so as to assure that such net income and revenues will be sufficient for the purposes herein required.

6. All bonds issued under the provisions of sections 247.010 to 247.220 shall be payable serially, beginning not more than five years after the date they bear; the last installment of any general obligation bonds so issued shall be payable not more than twenty years after such date, and the last installment of any special obligation bonds so issued shall be payable not more than thirty-five years after such date. Such bonds shall bear such rate of interest, not exceeding six percent per annum, payable annually or semiannually, shall be payable at such place or places, within or without the state of Missouri, shall be executed by the president of the board of directors, attested by the clerk of said board, under the seal of the district, and shall be of such denomination and be payable in such medium of payment, all as the board of directors may determine; provided, further, that should any bond issue fail to carry at an election held for that purpose, the board of directors shall have no power to call another election on the question of the issuance of bonds for a period of four months thereafter.

(RSMo 1939 § 12632, A.L. 1945 p. 847, A.L. 1959 S.B. 160, A.L. 1978 H.B. 971, A.L. 1990 S.B. 862)



Section 247.140 Issuance of current revenue bonds, when.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.140. Issuance of current revenue bonds, when. — During the period of time given the board to levy a tax on property within the district for incidental expenses as that term is used in sections 247.010 to 247.220, the board may issue and sell current revenue bonds to bear interest at not to exceed six percent per annum, to meet the current expenses of the district incurred in advance of the revenue to be derived from such incidental tax levy, and to be paid out of such current revenue when accrued. Such bonds may be for six, nine, or twelve months and shall not exceed in the aggregate one-half of the revenue for the fiscal year for which they are issued. The president of the board of directors shall execute the bonds on behalf of the district and which shall be attested by the clerk with the seal of the district.

(RSMo 1939 § 12637)



Section 247.150 Bonded indebtedness, how refunded — refunding bonds, conditions imposed.

Effective 28 Aug 1972

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.150. Bonded indebtedness, how refunded — refunding bonds, conditions imposed. — 1. Any public water supply district now or hereafter organized under the laws of this state is hereby authorized, without an election, to refund all or any part of the bonded indebtedness of such district at the time outstanding, including interest thereon.

2. Where the bonds being refunded consist of general obligation bonds payable from ad valorem taxes levied upon all taxable property situated in the district, the refunding bonds issued to refund such general obligation bonds shall be payable from ad valorem taxes levied upon all taxable property situated in the district.

3. When the bonds being refunded consist of special obligation bonds payable from the net income and revenues arising from operation of the waterworks system of such district, the refunding bonds, issued to refund such special obligation bonds, or any interest thereon, shall likewise constitute special obligation bonds and shall be payable from such net income and revenues arising from the operation of the waterworks system of the district.

4. All refunding bonds of any public water supply district shall be negotiable and shall be payable not later than the date for the final payment of the original former bonds for which such refunding bonds are issued and for which refunding bonds are delivered in exchange, except that the last installment of any special obligation refunding bonds issued for previously issued special obligation bonds shall be payable up to, but not more than, thirty-five years from the date of such special obligation refunding bonds. The refunding bonds shall bear such rate of interest, not exceeding eight percent per annum, payable annually or semiannually, and shall be in such denomination and be payable at such place or places as the board of directors may determine; provided, however, that the interest rate on the refunding bonds shall not exceed the interest rate on the bonds being refunded where such bonds are general obligation bonds payable from ad valorem taxes, but such interest rate may exceed the interest rate on the bonds being refunded if such bonds are special obligation or revenue bonds and not payable from ad valorem taxes. In no case shall the amount of the debt of such district be increased or enlarged under the provisions of this section.

(L. 1943 p. 519 § 12638A, A.L. 1972 H.B. 1506)

CROSS REFERENCE:

Bonded debt of counties, townships, etc., may be funded, question to be submitted, how, 108.140 to 108.160



Section 247.160 Mains and equipment conveyed to city, when — conditions.

Effective 28 Aug 2008

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.160. Mains and equipment conveyed to city, when — conditions. — 1. Whenever all or any part of the territory of any public water supply district organized under sections 247.010 to 247.220 is or has been included by annexation within the corporate limits of a municipality, the board of directors of any such district shall have the power to contract with such municipality for operating the waterworks system within such annexed area, or the board of directors may, subject to the provisions of this section and section 247.170, lease, contract to sell, sell or convey any or all of its water mains, plant or equipment located within such annexed area to such municipality and such contract shall also provide for the detachment and exclusion from such public water supply district of that part thereof located within the corporate limits of such city; provided, that in case of sale or conveyance, all bonds of the district, whether general obligation bonds constituting a lien on the property located within the district, or special obligation or revenue bonds constituting a lien on the income and revenues arising from the operation of the water system:

(1) Are paid in full, or

(2) A sum sufficient to pay all of such bonds together with interest accrued or to accrue thereon, together with other items of expense provided in such bonds, is deposited with the fiscal agent named in the bonds for the purpose of full payment, or

(3) Such city has entered into a firm commitment to pay in lump sum or installments not less than that proportion of the sum of all existing liquidated obligations and of all unpaid revenue bonds, with interest thereon to date, of such public water supply district, as the assessed valuation of the real and tangible personal property within the area annexed bears to the assessed valuation of all the real and tangible personal property within the entire area of such district, according to the official county assessment of such property as to December thirty-first of the calendar year next preceding, or

(4) Consent in writing is obtained from the holders of all such bonds.

2. In any such case in which the board of directors by agreement leases, contracts to sell, sells or conveys the property of the district within the annexed area to such a municipality, an application shall be made by one of the contracting parties to the circuit court originally incorporating such district, which application shall set forth a description of the annexed area, that part thereof sought to be detached and excluded, a copy of the agreement entered into by the parties, the facts concerning bondholders and their rights, and requesting an order of the court approving or disapproving such contract.

3. Upon the filing of such application, the court shall set a time for the hearing thereof and shall order a public notice setting forth the nature of the application, the annexed area affected and sought to be detached and excluded, a description of the property within the annexed area leased, contracted to be sold, sold or conveyed, and the time and place of such hearing, to be published for three weeks consecutively, in a newspaper published in the county in which the application is pending, the last publication to be not more than seven days before the date set for hearing.

4. If the court finds that the agreement protects the bondholders' rights and provides for the rendering of necessary water service in the territory embracing the district, then such agreement shall be fully effective upon approval by the court. Such decree shall also thereupon vest in said city the absolute title, free and clear of all liens or encumbrances of every kind and character, to all tangible real and personal property of such public water supply district located within the part of such district situated within the corporate limits of such city, with full power in such city to use and dispose of such tangible real and personal property as it deems best in the public interest. In the event that territory is detached and excluded from the district, the court shall include in its decree a description of the district after such detachment. If a detachment of territory is made, the court shall also make any changes in subdistrict boundary lines the court deems necessary to meet the requirements of sections 247.010 to 247.227. No subdistrict changes shall become effective until the next annual election of the board of directors.

5. In the event that territory is detached and excluded from the district, a certified copy of the court's order shall be filed by the circuit clerk in the office of the recorder of deeds, in the office of the county clerk in each county in which any of the territory of the district before the detachment is located, and in the office of the secretary of state. Costs of the proceeding shall be borne by the petitioner or petitioners.

(L. 1949 p. 255 § 12637.1, A.L. 2008 S.B. 956)



Section 247.165 Water service to annexed territory, agreement may be developed, procedure.

Effective 28 Aug 2001

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.165. Water service to annexed territory, agreement may be developed, procedure. — 1. Whenever all or any part of a territory located within a public water supply district organized pursuant to sections 247.010 to 247.220 is included by annexation within the corporate limits of a municipality, but is not receiving water service from such district or such municipality at the time of such annexation, the municipality and the board of directors of the district may, within six months after such annexation becomes effective, develop an agreement to provide water service to the annexed territory. Such an agreement may also be developed within six months after August 28, 2001, for territory that was annexed between January 1, 1996, and August 28, 2001, but was not receiving water service from such district or such municipality on August 28, 2001, except that such territory annexed in a county of the first classification without a charter form of government and with a population of more than sixty-three thousand eight hundred but less than seventy thousand inhabitants must have been annexed between January 1, 1999, and August 28, 2001. For the purposes of this section, "not receiving water service" shall mean that no water is being sold within the annexed territory by such district or municipality. If the municipality and district reach an agreement that detaches any territory from such district, the agreement shall be submitted to the circuit court originally incorporating such district, and the court shall make an order and judgment detaching the territory described in the agreement from the remainder of the district and stating the boundary lines of the district after such detachment. The court shall also make any changes in subdistrict boundary lines it deems necessary to meet the requirements of sections 247.110 to 247.227. Such subdistrict lines shall not become effective until the next election after the effective date of the agreement. At such time that the court's order and judgment becomes final, the clerk of the circuit court shall file certified copies of such order and judgment with the secretary of state and with the recorder of deeds and the county clerk of the county or counties in which the district is located. If an agreement is developed between a municipality and a water district pursuant to this subsection, subsections 2 to 8 of this section shall not apply to such agreement.

2. In any case in which the board of directors of such district and such municipality cannot reach such an agreement, an application may be made by the district or the municipality to the circuit court originally incorporating such district, requesting that three commissioners develop such an agreement. Such application shall include the name of one commissioner appointed by the applying party. The second party shall appoint one commissioner within thirty days of the service of the application upon the second party. If the second party fails to appoint a commissioner within such time period, the court shall appoint a commissioner on behalf of the second party. Such two named commissioners may agree to appoint a third disinterested commissioner within thirty days after the appointment of the second commissioner. In any case in which such two commissioners cannot agree on or fail to make the appointment of the third disinterested commissioner within thirty days after the appointment of the second commissioner, the court shall appoint the third disinterested commissioner.

3. Upon the filing of such application and the appointment of three such commissioners, the court shall set a time for one or more hearings and shall order a public notice including the nature of the application, the annexed area affected, the names of the commissioners, and the time and place of such hearings, to be published for three weeks consecutively in a newspaper published in the county in which the application is pending, the last publication to be not more than seven days before the date set for the first hearing.

4. The commissioners shall develop an agreement between the district and the municipality to provide water service to the annexed territory. In developing the agreement, the commissioners shall consider information presented to them at hearings and any other information at their disposal including, but not limited to:

(1) The estimated future loss of revenue and costs for the water district related to the agreement;

(2) The amount of indebtedness of the water district within the annexed territory;

(3) Any contractual obligations of the water district within the annexed area; and

(4) The effect of the agreement on the water rates of the district.

­­

­

5. If the court finds that the agreement provides for necessary water service in the annexed territory, then such agreement shall be fully effective upon approval by the court. The court shall also review the recommended apportionment of court costs and the reasonable compensation for the commissioners and affirm or modify such recommendations.

6. The order and judgment of the court shall be subject to appeal as provided by law.

7. If the court approves a detachment as part of the territorial agreement, it shall make its order and judgment detaching the territory described in the petition from the remainder of the district and stating the boundary lines of the district after such detachment. The court shall also make any changes in subdistrict boundary lines it deems necessary to meet the requirements of sections 247.110 to 247.227. Any subdistrict lines shall not become effective until the next annual regular election.

8. At such time that the court's order and judgment becomes final, the clerk of the circuit court shall file certified copies of such order and judgment with the secretary of state and with the recorder of deeds and the county clerk of the county or counties in which the district is located.

(L. 2001 S.B. 267)



Section 247.170 Detachment of part of district included in city — conditions — procedure — election.

Effective 28 Aug 2003

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.170. Detachment of part of district included in city — conditions — procedure — election. — 1. Whenever any city owning a waterworks or water supply system extends its corporate limits to include any part of the area in a public water supply district, and the city and the board of directors of the district are unable to agree upon a service, lease or sale agreement, or are unable to proceed under section 247.160, then upon the expiration of ninety days after the effective date of the extension of the city limits, that part of the area of the district included within the corporate limits of the city may be detached and excluded from the district in the following manner:

(1) A petition to detach and exclude that part of the public water supply district lying within the corporate limits of the city as such limits have been extended, signed by not less than five percent of the registered voters who are patrons of the water supply district, or twenty registered voters that are patrons of each subdistrict, whichever is less, shall be filed in the circuit court of the county in which the district was originally organized.

(2) The court, being satisfied as to the sufficiency of the petition, shall call a special election of the voters of the district at which election the proposal to detach and exclude the part of the district lying within the corporate limits of the city shall be submitted to the voters in the entire district for a vote thereon. The election shall be conducted within the district by the election authority.

(3) The ballot shall briefly state the question to be voted on.

(4) In order to approve the detachment and exclusion of any part of the area in a public water supply district, the proposal shall require the approval of not less than a majority of the voters voting thereon.

(5) The election authorities shall thereafter promptly certify the result to the circuit court. The court, acting as a court of equity, shall thereupon without delay enter a decree detaching and excluding the area in question located within the corporate limits of the city from the public water supply district; except that before the decree detaching and excluding the area becomes final or effective, the city shall show to the court that it has assumed and agreed to pay in lump sum or in installments not less than that proportion of the sum of all existing liquidated general obligations and of all unpaid revenue bonds and interest thereon to date of the water supply district as the assessed valuation of the real and tangible personal property within the area sought to be detached and excluded bears to the assessed valuation of all of the real and tangible personal property within the entire area of the district, according to the official county assessment of property as of December thirty-first of the calendar year next preceding the date of the election, and in addition thereto that the city has assumed and agreed to assume or pay in a lump sum all contractual obligations of the water district that are greater than twenty-five thousand dollars for debt that pertains to infrastructure, fixed assets or obligations for the purchase of water, and to pay the court costs.

(6) The decree shall thereupon vest in the city the absolute title, free and clear of all liens or encumbrances of every kind and character, to all tangible real and personal property of the public water supply district located within the part of the district situated within the corporate limits of the city with full power in the city to use and dispose of the tangible real and personal property as it deems best in the public interest.

(7) If the proposal fails to receive the approval of the voters the question may be again presented by another petition and again voted on, but not sooner than six months.

(8) Any and all sums paid out by the city under this section, other than the costs of the election, shall be administered by the circuit court for the benefit of the holders of the then existing and outstanding bonds of the district, and the remainder of such sums, if any, shall be delivered to the district to be expended in the operation, maintenance and improvement of its water distribution system.

2. Upon the effective date of any final order detaching and excluding any part of the area of any public water supply district, or leasing, selling or conveying any of the water mains, plant or equipment therein, the circuit court may, in the public interest, change the boundaries of the public water supply district and again divide or redivide the district into subdistricts for the election of directors in conformity with the provisions of section 247.040, without further petition being filed with the court so to do.

(L. 1949 p. 255 § 12637.1, A.L. 1957 p. 581, A.L. 1978 H.B. 971, A.L. 1995 H.B. 484, et al., A.L. 2000 S.B. 741, A.L. 2003 H.B. 511)



Section 247.171 Proportion of sum of all outstanding bonds and debts, calculation.

Effective 28 Aug 2001

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.171. Proportion of sum of all outstanding bonds and debts, calculation. — The proportion of the sum of all outstanding bonds and debt, with interest thereon, that is required to be paid to the water supply district, pursuant to subsection 1 of section 247.031, and subdivision (5) of subsection 1 of section 247.170, shall be the same as the proportion of the assessed valuation of the real and tangible personal property within the area sought to be detached and excluded bears to the assessed valuation of all of the real and tangible personal property within the entire area of the water supply district.

(L. 2001 S.B. 267)



Section 247.172 Written territorial agreements for sale and distribution of water — commission may designate boundaries — approval of commission, hearings — rights of suppliers not a party to agreement — complaints, hearings, authority of commission — fees.

Effective 28 Aug 2007

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.172. Written territorial agreements for sale and distribution of water — commission may designate boundaries — approval of commission, hearings — rights of suppliers not a party to agreement — complaints, hearings, authority of commission — fees. — 1. Competition to sell and distribute water, as between and among public water supply districts, water corporations subject to public service commission jurisdiction, and municipally owned utilities may be displaced by written territorial agreements, but only to the extent hereinafter provided for in this section.

2. Such territorial agreements shall specifically designate the boundaries of the water service area of each water supplier subject to the agreement, any and all powers granted to a public water supply district by a municipality, pursuant to the agreement, to operate within the corporate boundaries of that municipality, notwithstanding the provisions of sections 247.010 to 247.670 to the contrary, and any and all powers granted to a municipally owned utility, pursuant to the agreement, to operate in areas beyond the corporate municipal boundaries of its municipality.

3. Where the parties cannot agree upon the boundaries of the water service areas that are to be set forth in the agreement, they may, by mutual consent of all parties involved, petition the public service commission to designate the boundaries of the water service areas to be served by each party and such designations by the commission shall be binding on all such parties. Petitions shall be made pursuant to the rules and regulations of the commission governing applications for certificates of public convenience and necessity and the commission shall hold evidentiary hearings on all petitions so received as required in subsection 5 of this section. The commission shall base its final determination regarding such petitions upon a finding that the commission's designation of water service areas is in the public interest.

4. Before becoming effective, all territorial agreements entered into under the provisions of this section, including any subsequent amendments to such agreements, or the transfer or assignment of the agreement or any rights or obligations of any party to an agreement, shall receive the approval of the public service commission by report and order. Applications for commission approval shall be made and notice of such filing shall be given to other water suppliers pursuant to the rules and regulations of the commission governing applications for certificates of public convenience and necessity. Unless otherwise ordered by the commission for good cause shown, the commission shall rule on such applications not later than one hundred twenty days after the application is properly filed with the secretary of the commission.

5. The commission shall hold evidentiary hearings to determine whether such territorial agreements should be approved or disapproved, except that in those instances where the matter is resolved by a stipulation and agreement submitted to the commission by all the parties, such hearings may be waived by agreement of the parties. The commission may approve the application if it determines that approval of the territorial agreement in total is not detrimental to the public interest. Review of commission decisions under this section shall be governed by the provisions of sections 386.500 to 386.550.

6. Commission approval of any territorial agreement entered into under the provisions of this section shall in no way affect or diminish the rights and duties of any water supplier not a party to the agreement to provide service within the boundaries designated in such territorial agreement. In the event any water corporation which is not a party to the territorial agreement and which is subject to the jurisdiction, control and regulation of the commission under chapters 386 and 393 has sought or hereafter seeks authorization from the commission to sell and distribute water or construct, operate and maintain water supply facilities within the boundaries designated in any such territorial agreement, the commission, in making its determination regarding such requested authority, shall give no consideration or weight to the existence of any such territorial agreement and any actual rendition of retail water supply services by any of the parties to such territorial agreement will not preclude the commission from granting the requested authority.

7. The commission shall have jurisdiction to entertain and hear complaints involving any commission-approved territorial agreement. Such complaints shall be brought and prosecuted in the same manner as other complaints before the commission. The commission shall hold an evidentiary hearing regarding such complaints, except that in those instances where the matter is resolved by a stipulation and agreement submitted to the commission by all the parties, such hearings may be waived by agreement of the parties. If the commission determines that a territorial agreement that is the subject of a complaint is no longer in the public interest, it shall have the authority to suspend or revoke the territorial agreement. If the commission determines that the territorial agreement is still in the public interest, such territorial agreement shall remain in full force and effect. Except as provided in this section, nothing in this section shall be construed as otherwise conferring upon the commission jurisdiction over the service, rates, financing, accounting, or management of any public water supply district or municipally owned utility, or to amend, modify, or otherwise limit the rights of public water supply districts to provide service as otherwise provided by law.

8. Notwithstanding the provisions of section 386.410, the commission shall by rule set a schedule of fees based upon its costs in reviewing proposed territorial agreements for approval or disapproval. Responsibility for payment of the fees shall be that of the parties to the proceeding as ordered by the commission in each case. The fees shall be paid to the director of revenue who shall remit such payments to the state treasurer. The state treasurer shall credit such payments to the public service commission fund, or its successor fund, as established in section 33.571. Nothing in this section shall be construed as otherwise conferring upon the commission jurisdiction over the service, rates, financing, accounting or management of any public water supply district or municipally owned utility and except as provided in this section, nothing shall affect the rights, privileges or duties of public water supply districts, water corporations subject to public service commission jurisdiction or municipally owned utilities.

9. Notwithstanding any other provisions of this section, the commission may hold a hearing regarding any application, complaint or petition filed under this section upon its own motion.

(L. 1991 H.B. 299, A.L. 2007 S.B. 416)



Section 247.180 Elections in district, when, procedure — not required, when — vacant post, how filled.

Effective 28 Aug 2005

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.180. Elections in district, when, procedure — not required, when — vacant post, how filled. — 1. Regular elections and elections held for the purposes of section 247.130 shall be called annually by the board of directors on the first Tuesday after the first Monday in April. Such elections shall be conducted by the appropriate election authority pursuant to chapter 115.

2. Notwithstanding any other provision of law, if there is only one candidate for the post of director of any given subdistrict, then no election shall be held, and the candidate or candidates shall assume the responsibilities of their offices at the same time and in the same manner as if elected. If there is no candidate for the post of any given subdistrict, then no election shall be held for that post and it shall be considered vacant, to be filled pursuant to the provisions of section 247.060.

(RSMo 1939 § 12633, A.L. 1976 H.B. 1386, A.L. 1978 H.B. 971, A.L. 1985 H.B. 620, A.L. 1986 H.B. 1471, et al., A.L. 1993 H.B. 279, A.L. 1996 S.B. 598, A.L. 1997 S.B. 132, A.L. 1998 H.B. 1385 merged with S.B. 551, A.L. 2005 H.B. 58)



Section 247.200 Rights of districts.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.200. Rights of districts. — The district shall have the right to lay its mains in public highways, roads, streets and alleys included in the district, but the same shall be done under reasonable rules and regulations of governmental bodies having jurisdiction of such public places. This shall apply to maintenance and repair jobs. In the construction of ditches, laying of mains, filling of ditches after mains are laid, connection of service pipes and repairing of lines, due regard must be taken of the rights of the public in its use of thoroughfares and the equal rights of other utilities thereto.

(RSMo 1939 § 12635)



Section 247.210 Condemnation of property — procedure.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.210. Condemnation of property — procedure. — The proceedings for condemnation of property under powers conferred by sections 247.010 to 247.220 shall, as nearly as may be practicable, be the same as proceedings provided for condemnation of property by cities of the fourth class, except that proceedings shall be instituted and carried through by the board of directors.

(RSMo 1939 § 12636)



Section 247.215 District which purchases water may convey property to water company — procedure — election — liquidation of district.

Effective 28 Aug 1978

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.215. District which purchases water may convey property to water company — procedure — election — liquidation of district. — 1. The board of directors of any public water supply district which is dependent upon purchases of water to supply its needs may sell and convey part or all of its water mains, plant, real estate, or equipment to any water corporation as defined in section 386.020 if all bonds of the district, whether general obligation bonds constituting a lien on the property within the district or special obligation or revenue bonds constituting a lien on the income and revenues arising from the operation of the water system:

(1) Are to be paid in full, or

(2) A sum sufficient to pay all of such bonds together with interest accrued or to accrue thereon, together with all other items of expense incident to the payment of such bonds, shall be set aside from the proceeds of said sale and deposited with the fiscal agent named in the bonds for the purpose of full payment.

2. After the board of directors of any public water supply district has entered into a contract to sell part or all of its water mains, plant, real estate or equipment, pursuant to this section, an application shall be made by said board of directors to the circuit court which originally incorporated the district, which application shall set forth a copy of the contract entered into by the parties, and the facts concerning the bondholders and their rights, and requesting an order of the court approving or disapproving the contract.

3. Upon the filing of the application, the court shall set a time for the hearing thereof and shall order a public notice setting forth the nature of the application, a description of the property to be sold, and the time and place for the hearing, to be published for three weeks consecutively, in a newspaper of general circulation in the county in which the application is pending, the last publication to be not more than five days before the date set for the hearing.

4. If the court finds that the contract provides for the sale of all of the mains, plants, real estate and equipment of the district and protects the bondholders' rights, and also provides for the rendering of the necessary water service in the territory embracing the district, and is in the best interest of the residents and property owners of the district, it shall, by its decree, approve the contract and order dissolution of the district, provided that such dissolution is assented to by a two-thirds majority of the voters of the district, voting on the question and provided further, that the dissolution of the district shall not become final until after all its debts have been paid and the disposition of funds of the district has been fully carried out as hereinafter provided to the satisfaction of the court, after which a final decree may be entered.

5. Such water supply district shall not be finally dissolved, upon the sale of all of its assets, until final liquidation thereof and until the trustees of the district have first paid to the collector of the county, or counties, in which the district is located all of its remaining funds which shall be applied pro rata toward the payment and satisfaction of the taxes of the residents and property owners of the district on their respective personal and real property tax bills for the next ensuing year or years. In the event that the sum of money so paid to the collector would amount to less than the equivalent of one cent reduction in the tax rate and thus impose upon the collector a cost burden in excess of the money so paid, then and in that event said funds shall be paid over to the treasurer of the various school districts having real estate within the said water supply district in the ratio that the assessed valuation of such school district bears to the whole assessed valuation of the water supply district.

(L. 1957 p. 583, A.L. 1978 H.B. 971)



Section 247.217 Consolidation, procedure, petition, notice — subdistricts, how formed — election — directors, terms, eligibility — property, how handled.

Effective 28 Aug 2002

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.217. Consolidation, procedure, petition, notice — subdistricts, how formed — election — directors, terms, eligibility — property, how handled. — 1. Any two or more contiguous public water supply districts organized under the provisions of sections 247.010 to 247.220 may be consolidated into a single district by a decree of the circuit court in which the district with the largest acreage was originally incorporated and organized.

2. Proceedings for consolidation of such districts shall be substantially as follows: The board of directors of each of the districts to be consolidated shall authorize, by resolution passed at a regular meeting or a special meeting called for such purpose, its president, on behalf of the district, to petition the circuit court having jurisdiction for consolidation with any one or more other contiguous public water supply districts.

3. Such petition shall be filed in the circuit court having jurisdiction and the court shall set a date for a hearing thereon and the clerk shall give notice thereof in some newspaper of general circulation in each county in which each of the districts proposed to be consolidated is located.

4. Such notice shall be substantially as follows:

­

­

5. The notice shall be published in three consecutive issues of a weekly newspaper in each county in which any portion of any district proposed to be consolidated lies, or in lieu thereof, in twenty consecutive issues of a daily newspaper in each county in which any portion of any district proposed to be consolidated lies; the last insertion of such notice to be made not less than seven nor more than twenty-one days before the hearing.

6. The court, for good cause shown, may continue the case or the hearing thereon from time to time until final disposition thereof.

7. Exceptions or objections to the consolidation of such districts may be made by any voter or landowner within the boundaries of the proposed district. The exceptions or objections shall be in writing and shall specify the grounds upon which the same are made and shall be filed not later than five days before the date set for hearing the petition. If any such exceptions or objections are filed, the court shall take them into consideration in passing upon the petition for consolidation and shall also consider the evidence in support of the petition. If the court finds that the consolidation will provide for the rendering of necessary water service in the districts, and is in the best interest of the voters and the landowners of the district, it shall, by its decree, approve such consolidation. The decree of consolidation shall set an effective date for the consolidation of the districts and shall provide that the proposed consolidated district shall be divided into five subdistricts and shall fix boundary lines of each subdistrict, all of which subdistricts shall have approximately the same area and shall be numbered.

8. The decree of consolidation shall not become final and conclusive until it has been submitted to voters in each of the districts proposed to be included in the consolidated district.

9. If, upon canvass and declaration of the results, it is found and determined that the question has been assented to by a majority of the voters of each district voting on the question, the court shall issue its order declaring the results of the elections, declaring its previous decree of consolidation to be final and conclusive, and in addition, the decree shall provide for an election of a director from each of the subdistricts set forth in the decree of the court as specified in subsection 7 of this section. The terms of office for the directors elected at such election shall be as follows: The director elected from the subdistrict designated by the circuit court as number one shall serve until the next regular election, or until his successor has been elected and qualified; those directors elected from the subdistricts designated by the circuit court as numbers two and three shall serve until the regular election following the next regular election or until their successors have been elected and qualified; those directors elected from the subdistricts designated by the circuit court as numbers four and five shall serve until the annual regular election following the next two regular elections, or until their successors have been elected and qualified. Thereafter all directors shall be elected as provided by sections 247.010 to 247.220. The election shall be held at least thirty days before the effective date of the consolidation. The returns shall be certified by the judges and clerks of election to the circuit court having jurisdiction and the court shall thereupon enter its order naming the directors from each subdistrict.

10. The eligibility and requirements for a director for a consolidated district shall be identical with those set forth in section 247.060 and no two members of the board shall reside in the same subdistrict. Any candidate shall have his name imprinted upon the ballot, provided he shall file a declaration of intention to become such a candidate with the clerk of the circuit court.

11. In its final decree, the court shall designate a name for the consolidated district which shall be as follows: Consolidated Public Water Supply District No. ______, of ______ County, Missouri.

12. On the effective date of the consolidation of the districts, the newly elected directors shall organize in the same manner as is provided in sections 247.010 to 247.220, and all of such provisions shall apply to consolidated public water supply districts in the same manner as to other public water supply districts.

13. At the time of the effective date of the consolidation, all the property of the original districts shall be combined and administered as one unit, which shall be subject to the liens, liabilities and obligations of the original districts, provided that if any district included in the consolidated district has issued general obligation bonds which are outstanding at the time of the consolidation, any taxes to be levied to pay the bonds and interest thereon shall be levied only upon the property within the original district issuing the bonds as it existed on the date of such issuance. All special obligation or revenue bonds issued by any district included in the consolidated district shall be paid in accordance with the terms thereof, without preference, from the revenue received by the consolidated district.

14. A certified copy of the decrees of the court shall be filed in the office of the recorder and in the office of the county clerk in each county in which any part of the consolidated district is located, and in the office of the secretary of state. Such copies shall be filed by the clerk of the circuit court and the filing fees shall be taxed as costs.

(L. 1969 S.B. 311, A.L. 1972 H.B. 1506, A.L. 1978 H.B. 971, A.L. 1988 H.B. 962, A.L. 2002 S.B. 984 & 985)



Section 247.220 Dissolution of district — procedure — election — disposition of property and debts.

Effective 28 Aug 2002

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.220. Dissolution of district — procedure — election — disposition of property and debts. — 1. Proceedings for the dissolution of a public water supply district shall be substantially the same as proceedings for the formation of such a district, as follows: A petition describing the boundaries of the district sought to be dissolved shall be filed with the clerk of the circuit court of the county wherein the subject district is situate, or with the clerk of the circuit court of the county having the largest acreage within the boundaries of the subject district, in the event that the subject district embraces lands in more than one county. Such petition, in addition to such boundary description, shall allege that further operation of the subject district is inimicable to the best interests of the inhabitants of the district, that the district should, in the interest of the public welfare and safety, be dissolved, that an alternative water supplier is available and better able to supply water to the inhabitants of the district, and such other information as may be useful to the court in determining whether the petition should be granted and a decree of dissolution entered. Such petition shall also include a detailed plan for payment of all debt and obligations of the district at the time of dissolution. Such petition shall be accompanied by a cash deposit of fifty dollars as an advancement of the costs of the proceeding and the petition shall be signed by not less than one-fifth of the registered voters from each subdistrict, or fifty registered voters from each subdistrict, whichever is less, within the subject district. The petition shall be verified by at least one of the signers thereof and shall be served upon the board of directors of the district as provided by law. The district shall be a party, and if the board of directors in its discretion determines that such dissolution is not in the public interest, the district shall oppose such petition and pay all cost and expense thereof.

2. Upon the filing of the petition, the same shall be presented to the circuit court, and such court shall fix a date for a hearing on such petition, as provided in this section. Thereupon, the clerk of the court shall give notice of the filing of the petition in some newspaper of general circulation in the county in which the proceedings are pending, and if the district extends into any other county or counties, such notice shall also be published in some newspaper of general circulation in such other county or counties. The notice shall contain a description of the subject boundary lines of the district and the general purposes of the petition, and shall set forth the date fixed for the hearing on the petition, which shall not be less than seven nor more than twenty-one days after the date of the last publication of the notice and shall be on some regular judicial day of the court wherein the petition is pending. Such notice shall be signed by the clerk of the circuit court and shall be published in three successive issues of a weekly newspaper or in twenty successive issues of a daily newspaper.

3. The court, for good cause shown, may continue the case or the hearing thereon from time to time until final disposition thereof.

4. Exceptions to the dissolution of a district may be made by any voter or landowner of the district, and by the district as herein provided; such exceptions shall be filed not less than five days prior to the date set for the hearing on the petition. Such exceptions shall specify the grounds upon which the exceptions are filed and the court shall take them into consideration in passing upon the petition and shall also consider the evidence in support of the petition and in support of the exceptions made. Unless petitioners prove that all debts and financial obligations of the district can be paid in full upon dissolution, the petition shall be dismissed at the cost of the petitioners.

5. Should the court find that it would not be to the public interest to dissolve a district, the petition shall be dismissed at the costs of the petitioners. If, however, the court should find in favor of the petitioners, the court shall enter its interlocutory decree of dissolution which decree shall provide for the submission of the question to the voters of the district in substantially the following form:

Shall ______ Public Water Supply District be dissolved?

6. The decree of dissolution shall not become final and conclusive until it shall have been submitted to the voters residing within the boundaries described in such decree and until it shall have been assented to by a majority of two-thirds of the voters of the district voting on the proposition. The decree shall provide for the submission of the question and shall fix the date thereof. The returns shall be certified by the election authority to the circuit court having jurisdiction in the case and the court shall thereupon enter its order canvassing the returns and declaring the result of such election.

7. If, upon canvass and declaration, it is found and determined that the question shall have been assented to by a majority of two-thirds of the voters of the district voting on such proposition then the court shall, in such order declaring the result of the election, enter a further order declaring the decree of dissolution to be final and conclusive. In the event, however, that the court should find that the question had not been assented to by the majority required, the court shall enter a further order declaring such decree of dissolution to be void and of no effect. No appeal shall lie from any of the aforesaid orders. In the event that the court declares the decree of dissolution to be final, as provided in this section, the clerk of the circuit court shall file certified copies of such decree of dissolution and of such final order with the secretary of state of the state of Missouri, and with the recorder of deeds of the county or counties in which the district is situate and with the clerk of the county commission of the county or counties in which the district is situate.

8. Notwithstanding anything in this section to the contrary, no district shall be dissolved until after all of its debts shall have been paid, and the court, in its decree of dissolution, shall provide for the disposition of the property of the district.

(RSMo 1939 § 12638, A.L. 1978 H.B. 971, A.L. 1993 H.B. 655, A.L. 1997 S.B. 175, A.L. 2002 S.B. 984 & 985)



Section 247.227 Real estate subdivision with approved installation of water line, certain districts not to refuse water (Jackson County).

Effective 28 Aug 1991

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.227. Real estate subdivision with approved installation of water line, certain districts not to refuse water (Jackson County). — Any public water supply district located in a first class county with a charter form of government which contains part of a city with a population of four hundred thousand or more inhabitants and which has approved installation of water lines and hookups within a real estate subdivision shall not refuse to supply water for expansion or additions within the real estate subdivision.

(L. 1991 H.B. 619 § 1)



Section 247.228 Public water supply districts and cities owning a waterworks to be notified of water service inquiries, when, contents.

Effective 28 Aug 2004

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.228. Public water supply districts and cities owning a waterworks to be notified of water service inquiries, when, contents. — When an entity considering or proposing the construction of a multiresidential or commercial development, which is located within the city limits of a city owning a waterworks and also located within the boundaries of a public water supply district, makes an inquiry of the city administrator respecting the supply of water service to such construction project, the city shall notify the public water supply district of such inquiry. Such notification shall be within ten days of the initial inquiry of the city administrator, shall be by certified mail, and shall state the location of such construction project to the extent the city administrator is aware of such.

(L. 2004 S.B. 987 § 1)

Transferred 2005; formerly 247.673



Section 247.230 Purpose of law.

Effective 28 Aug 1976

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.230. Purpose of law. — The purpose of sections 247.230 to 247.670 is to provide for the establishment of political subdivisions of this state within counties to be known as metropolitan water supply districts, the function of which shall be to secure a source of water on a scale larger than is feasible for public water supply districts and cities acting alone and to sell such water at wholesale to public water supply districts and cities, towns and villages.

(L. 1949 p. 350 § 1, A.L. 1976 H.B. 1386)



Section 247.240 Metropolitan water supply districts, limits.

Effective 28 Aug 1976

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.240. Metropolitan water supply districts, limits. — Metropolitan water supply districts may be of any size and may include all or any part of any county, or of two or more adjoining school districts, cities, towns, villages or public water supply districts or other political subdivisions within a county; no two metropolitan water supply districts shall overlap; no more than one metropolitan water supply district may be formed in any one county; provided however, that no city, town, village or public water supply district having a water supply or distribution system shall be included in a metropolitan water supply district, until said municipality shall consent to become included as evidenced by an ordinance or resolution passed by a majority vote of the governing body of such municipality; and provided further, that the territory within any metropolitan water supply district organized under sections 247.230 to 247.670 should be contiguous.

(L. 1949 p. 350 § 2, A.L. 1976 H.B. 1386)



Section 247.250 Proceeding to incorporate, where filed — power of court.

Effective 28 Aug 1949

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.250. Proceeding to incorporate, where filed — power of court. — The proceedings to incorporate a metropolitan water supply district shall be in the circuit court of the county in which the proposed district is located. The circuit court sitting in and for any such county is hereby vested with jurisdiction, power and authority as provided herein to establish such districts.

(L. 1949 p. 350 § 2)



Section 247.260 Organization of district, procedure.

Effective 28 Aug 1978

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.260. Organization of district, procedure. — The organization of a metropolitan water supply district shall be initiated by a petition filed in the office of the clerk of the circuit court vested with jurisdiction as provided in sections 247.230 to 247.670. The petition shall be signed by one hundred voters of the district.

(L. 1949 p. 350 § 3, A.L. 1978 H.B. 971)



Section 247.270 Contents of petition.

Effective 28 Aug 1978

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.270. Contents of petition. — The petition shall set forth:

(1) The name of the proposed district consisting of a chosen name preceding the words "metropolitan water supply district";

(2) An estimate of the number of inhabitants and of the assessed valuation of the taxable tangible property of the district;

(3) A description of and an estimate of the cost of the proposed improvements;

(4) A suggested maximum rate of tax levy for general operating purposes not to exceed twenty-five cents on the one hundred dollar valuation;

(5) A general description of the boundaries of the district or territory to be included therein, with such certainty as to enable a property owner to determine whether or not his property is within the district;

(6) A list of the public water supply districts, cities, towns, villages and other political subdivisions within the bounds of the proposed district, an estimate of the number of water customers of such units and an estimate of the water consumption of said customers;

(7) The names of five voters of the district who shall constitute the first board of directors of the district;

(8) Such other data and information as may be useful to the court in determining the necessity for the organization of the district.

(L. 1949 p. 350 § 4, A.L. 1978 H.B. 971)



Section 247.280 Deposit for costs.

Effective 28 Aug 1949

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.280. Deposit for costs. — There shall be filed with the petition, or petitions, a fee in the amount of one hundred dollars to cover the payment of court costs.

(L. 1949 p. 350 § 5)



Section 247.290 Hearing, when — notice by publication.

Effective 28 Aug 1949

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.290. Hearing, when — notice by publication. — Immediately after the filing of such petition or any amended petition changing the boundaries the court wherein such petition is filed or the judge thereof in vacation shall by order, fix a time and place not less than thirty days nor more than sixty days after the petition is filed for a hearing thereon, and thereupon the circuit court shall cause notice by publication to be made of the filing of the petition and the pendency of the action and of the time and place of the hearing thereon. The circuit clerk shall also forthwith cause a copy of said notice to be mailed by registered mail to the governing body of each public water supply district, city, town, village or other political subdivision having territory within the proposed boundaries of the proposed district, and to the county commission of the county affected.

(L. 1949 p. 350 § 7)



Section 247.300 Exclusive jurisdiction of court — property-owning judge not disqualified.

Effective 28 Aug 1949

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.300. Exclusive jurisdiction of court — property-owning judge not disqualified. — The circuit court shall thereafter for all purposes of sections 247.230 to 247.670, except as herein otherwise provided, maintain and have original and exclusive jurisdiction over all matters connected with or affected by said district. No judge of the circuit court wherein such petition is filed shall be disqualified to perform any duty imposed by said sections by reason of ownership of property within the proposed district.

(L. 1949 p. 350 § 8)



Section 247.310 Petition — effect of defect — amendment — supplemental petition.

Effective 28 Aug 1978

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.310. Petition — effect of defect — amendment — supplemental petition. — No petition with the requisite signatures shall be declared null and void on account of alleged defects, but the court may at any time permit the petition to be amended to conform with the facts by correcting any errors in the description of the territory, or in any other particular, except that the boundaries of the district may not be enlarged by taking in additional territory, without notice to the voters thus affected, which notice may be made by publication or service of such pleadings and orders. Similar petitions or duplicate copies of the same petition for the organization of the same district, revising the boundaries of the proposed districts, or recommending another chosen name for the district or recommending other voters for the first board of directors, or recommending a different maximum rate of levy for general operating purposes may be filed at any time before a hearing is had on the petition, and shall, together with the first petition, be regarded as one petition, and shall be considered by the court the same as though filed with the first petition placed on file.

(L. 1949 p. 350 § 6, A.L. 1978 H.B. 971)



Section 247.320 Protesting petition, where filed, contents.

Effective 28 Aug 1978

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.320. Protesting petition, where filed, contents. — Any time after the filing of a petition for the organization of a district and before the day fixed for the hearing thereon, a petition may be filed in the office of the circuit clerk, wherein the petition for the organization of such district is pending, protesting against the creation of the proposed district. Such protesting petition shall be signed and filed by or on behalf of one or more voters of the district, and shall recite wherein the incorporation of the district will not promote the purposes as set forth in the original petition, or wherein sufficient facts have not been related to justify the incorporation of such district, and any other facts which may be useful to the court in determining whether or not such original petition shall be allowed.

(L. 1949 p. 350 § 9, A.L. 1978 H.B. 971)



Section 247.330 Dismissal of petition, when — costs — no appeal — effect of dismissal.

Effective 28 Aug 1949

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.330. Dismissal of petition, when — costs — no appeal — effect of dismissal. — Upon the said hearing if the court finds that the petition has not been signed, filed and presented in conformity with sections 247.230 to 247.670, or that the material facts are not as set forth in the petition filed, or that sufficient facts have not been presented to justify the incorporation of the district, it shall dismiss said proceedings and adjudge the costs against the signers of the petition, or petitions, in such proportion as it shall deem just and equitable. No appeal or writ of error shall lie from an order dismissing said proceedings; but nothing herein shall be construed to prevent the filing of a subsequent petition, or petitions, for similar improvements or for a similar district, and the right so to renew such proceedings is hereby expressly granted and authorized.

(L. 1949 p. 350 § 10)



Section 247.340 Declaration of district organization.

Effective 28 Aug 1949

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.340. Declaration of district organization. — Upon the said hearing if it shall appear that a petition for the organization of a district has been signed and presented, as herein provided, in conformity with sections 247.230 to 247.670, and that the allegations of the petition are true, and that no protesting petition has been filed, or if one has been filed, that the facts adduced in behalf thereof at the hearing are insufficient to sustain such protesting petition, the court shall, by order duly entered of record, adjudicate all questions of jurisdiction, determine the original maximum rate of levy for general operating purposes to be voted only if said levy shall exceed fifteen cents on the one hundred dollar valuation, or as herein provided, declare the district organized, define the boundaries thereof, and give it a corporate name by which in all proceedings it shall thereafter be known, and thereupon the district, subject to the election provided in section 247.350, shall be a political subdivision of the state of Missouri and a body corporate with all the powers of like or similar corporations.

(L. 1949 p. 350 § 11)



Section 247.350 Election to approve incorporation — procedure, form of ballot — rate of tax — directors.

Effective 28 Aug 1978

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.350. Election to approve incorporation — procedure, form of ballot — rate of tax — directors. — 1. The decree of incorporation shall not become final and conclusive until it shall have been submitted to voters of the proposed district and until it shall have been assented to by a majority vote of the voters of the district voting on the question.

2. The decree shall provide for the submission of the question of incorporating such districts and to vote on the maximum rate of levy for general operating purposes if such maximum rate shall exceed fifteen cents on the one hundred dollar valuation of the district, shall fix the date for holding such election.

3. The question of incorporating the district shall be submitted in substantially the following form:

Shall there be incorporated a ______ metropolitan water supply district?

4. Any question to determine the maximum rate of levy for general operation purposes in excess of fifteen cents on the one hundred dollars valuation shall be submitted in substantially the following form:

Shall the ______ metropolitan water supply district be authorized to levy a tax not exceeding ______ cents per one hundred dollars assessed valuation for general operating purposes?

5. The return shall be certified to the circuit court having jurisdiction in the cause, and said court shall thereupon enter its order canvassing said returns and declaring the result of such election. If upon such canvass and declaration it is found and determined that a majority of the voters of the district voting on the question shall have voted in favor of the question, the court shall enter its further order declaring the decree of incorporation to be final and conclusive. In the event, however, that the court shall find the majority shall not have voted in favor of the question the court shall enter its further order declaring said decree of incorporation to be void and of no effect.

6. If the court enters an order declaring the decree of incorporation to be final and conclusive, it shall at the same time designate the first board of directors of said district from among the names of the voters who have been named in one or more petitions filed in said cause. The court shall designate and the decree shall contain the appointment of two of such directors to serve for a term ending three years after the next succeeding second Tuesday in April, two of such directors to serve for a term ending three years after the next succeeding second Tuesday in April, two of such directors to serve for a term ending two years after the next succeeding second Tuesday in April, and one of such directors to serve for a term ending one year after the next succeeding second Tuesday in April. The directors thus appointed by the court shall serve for the terms thus designated and until their successors shall have been appointed or elected as provided in section 247.430.

7. The court shall at the same time enter an order of* record declaring the result of the submission of the question to determine the maximum rate of levy of the district, and shall set forth the amount beyond which the board shall not thereafter have power to order a levy except as otherwise provided in section 247.460 and which levy in no event shall exceed the sum of twenty-five cents on the one hundred dollar assessed valuation.

(L. 1949 p. 350 § 12, A.L. 1978 H.B. 971)

*Word "or" appears in original rolls.



Section 247.360 Force of final order.

Effective 28 Aug 1949

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.360. Force of final order. — If a final order be entered establishing the district, such order shall be deemed final and conclusive, and no appeal or writ of error shall lie therefrom, and the entry of such order shall finally and conclusively establish the regular organization of said district against all persons except the state of Missouri, in an action in the nature of a writ of quo warranto, commenced by the attorney general within thirty days after said decree declaring such district finally organized as herein provided and not otherwise. The organization of such district shall not be directly or collaterally questioned in any suit, action or proceeding except as herein expressly authorized.

(L. 1949 p. 350 § 13)



Section 247.370 Records relating to incorporation, where and how filed — fees.

Effective 28 Aug 1949

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.370. Records relating to incorporation, where and how filed — fees. — Within thirty days after the final order of the circuit court which has declared the district a public corporation, the circuit clerk of said court shall transmit to the secretary of state and to the county clerk and the recorder of deeds in the county in which the district is located copies of the findings and decrees of the court incorporating said district. The same shall be filed in the same manner as articles of incorporation are required to be filed under the general laws concerning corporations and the recorder and clerk shall receive a fee of one dollar each for filing and preserving the same.

(L. 1949 p. 350 § 14)



Section 247.380 Members of board — oath — bond.

Effective 28 Aug 1949

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.380. Members of board — oath — bond. — Whenever a district has been declared duly and finally organized, the members of the board shall qualify by filing with the circuit clerk their oath of office, which shall be in the form prescribed by the constitution, and such board members shall also file with the circuit clerk corporate surety bonds to be furnished at the expense of the district in an amount not to exceed one thousand dollars each, the form and amount thereof to be fixed and approved by the circuit court having jurisdiction, and said bonds to be conditioned for the faithful performance of their duties as directors.

(L. 1949 p. 350 § 15)



Section 247.390 Organization of board — seal.

Effective 28 Aug 1949

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.390. Organization of board — seal. — After taking their oaths and filing their bonds, the board shall choose one of its members as chairman of the board and president of the district, and shall elect a secretary and treasurer of the board and of the district, who may or may not be members of the board. The secretary and the treasurer may be one person. Such board shall adopt a seal, and the secretary shall keep in a well-bound book a record of all its proceedings, minutes of all meetings, certificates, contracts, bonds given by employees and a record of corporate acts, which shall be open to inspection of all owners of property in the district, as well as to all other interested parties.

(L. 1949 p. 350 § 16)



Section 247.400 Treasurer — bond — financial statement — fiscal year.

Effective 28 Aug 1949

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.400. Treasurer — bond — financial statement — fiscal year. — The treasurer shall keep strict and accurate accounts of all money received by and disbursed for and on behalf of the district in permanent records. He shall file with the clerk of the court, at the expense of the district, a corporate fidelity bond in an amount to be determined by the board for not less than five thousand dollars, conditioned on the faithful performance of the duties of his office. He shall file in the office of the recorder of deeds a detailed financial statement for the preceding fiscal year of the district on behalf of the board during the month of January. The fiscal year of the board shall be the same as the calendar year.

(L. 1949 p. 350 § 17)



Section 247.410 Board — compensation — removal.

Effective 28 Aug 1949

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.410. Board — compensation — removal. — Each member of the board shall receive an attendance fee in the amount of five dollars for attending each regularly called board meeting, but shall not be paid for attending more than two in any calendar month. Each member of the board shall be reimbursed for his actual expenditures in the performance of his duties on behalf of the district. The secretary and the treasurer shall be paid such a monthly salary as may be fixed by the board. The circuit court having jurisdiction over the district shall have power to remove directors or any of them for good cause shown upon a petition, notice and hearing.

(L. 1949 p. 350 § 18)



Section 247.420 Meetings of board, quorum, vacancy — annual audit.

Effective 28 Aug 1949

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.420. Meetings of board, quorum, vacancy — annual audit. — The board shall meet at the place to be designated by the board as often as the needs of the district require on notice to each member of the board. The board shall cause to be made an annual audit of the receipts and expenditures of the district, by a certified public accountant, the cost of said audit to be paid by the district. Four members of the board shall constitute a quorum at any meeting. Any vacancy on the board shall be filled by the remaining member or members of the board, the appointee or appointees to act until the next regular election at which directors are elected as herein provided, when vacancy or vacancies shall be filled by election. If the board shall fail, neglect or refuse to fill any vacancy within thirty days after the same occurs, the court having jurisdiction shall fill such vacancy.

(L. 1949 p. 350 § 19)



Section 247.430 Election of directors.

Effective 28 Aug 1978

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.430. Election of directors. — On the expiration of terms of members of the first board of directors as set forth in section 247.350, elections shall be held as provided herein and directors elected by the voters of the district for a term of three years. Nominations may be filed with the secretary of the board. The candidates for the board members shall be elected on a nonpartisan ballot. The candidates receiving the most votes shall be elected. Any new member of the board shall qualify in the same manner as the members of the first board qualify.

(L. 1949 p. 350 § 20, A.L. 1978 H.B. 971)



Section 247.440 Powers of board.

Effective 28 Aug 1949

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.440. Powers of board. — For the purpose of providing a water supply for the public water supply districts, cities, towns, villages and other political subdivisions within the district, the district and, on its behalf, the board shall have the following powers, authorities and privileges:

(1) To have perpetual existence;

(2) To have and use a corporate seal;

(3) To sue and be sued, and be a party to suits, actions and proceedings;

(4) To enter into contracts, franchises and agreements with any person, partnership, association or corporation, public or private, affecting the affairs of the district, including contracts with any municipality, district, or state, or the United States, and any of their agencies, political subdivisions or instrumentalities, for the planning, development, construction, acquisition or operation of any public improvement or facility, or for a common service, relating to the furnishing of a water supply to the constituent governmental unit; providing, that a notice shall be published for bids on all construction or purchase contracts for work or material or both, except the authority contained in subdivision (9) below, involving an expense of two thousand dollars or more;

(5) Upon the approval of the necessary number of qualified electors, as herein provided, to borrow money and incur indebtedness and evidence the same by certificates, notes or debentures, and to issue bonds, either general obligation or special bonds, in accordance with the provisions of sections 247.230 to 247.670; whenever any indebtedness has been incurred by a district, it shall be lawful for the board to levy taxes and collect revenue for the purpose of creating a reserve fund in such amount as the board may determine to meet the obligations of the district;

(6) To acquire, dispose of and encumber real and personal property, water wells, pumping stations and other water supply facilities, and fire hydrants and any interest therein, including leases and assessments; to build, acquire by purchase or otherwise, enlarge, improve, extend and maintain a system of water works;

(7) To refund any bonds, either general obligation or special revenue of the district without an election. The terms and conditions of refunding bonds shall be substantially the same as those of the original issue of bonds, and the board shall provide for the payment of interest at not to exceed the legal rate, and the principal of such refunding bonds in the same manner as is provided for the payment of interest and principal of bonds refunded;

(8) To have the management, control and supervision of all the business and affairs of the district, and the construction, installation, operation and maintenance of district improvements therein;

(9) To hire and retain agents, employees, engineers and attorneys;

(10) To have and exercise the power of eminent domain and in the manner provided by law for the condemnation of private property for public use to take any property within the district necessary to the exercise of the powers herein granted;

(11) To receive and accept by bequest, gift or donation any kind of property;

(12) To adopt and amend bylaws and any other rules and regulations not in conflict with the constitution and laws of this state, necessary for the carrying on of the business, objects and affairs of the board and of the district, and to refer to the proper authorities for prosecuting any infraction thereof detrimental to the district;

(13) To fix rates for the sale of water and provide for the collection of said rates. The rates or charges so fixed shall, at all times, be reasonable, but in determining the reasonableness of rates or charges, the board shall take into consideration the sum or sums required to retire outstanding special obligation bonded indebtedness of the district and the interest accruing thereon, the need for the extension of mains, repairs, depreciation, enlargement of plant, adequate service, obsolescence, overhead charges, operating expenses and the need of an operating fund out of which the district may protect itself in emergencies and out of which the incidental expenses of the district may readily be met;

(14) To lay mains in public highways, roads, streets and alleys included in the district, but the same shall be done under reasonable rules and regulations of governmental bodies having jurisdiction of such public places. This shall apply to maintenance and repair jobs. In the construction of ditches, laying of mains, filling of ditches after mains are laid, connection of service pipes and repairing of lines, due regard must be taken of the rights of the public in its use of thoroughfares and the equal rights of other utilities thereto;

(15) To have and exercise all rights and powers necessary or incidental to or implied from the specific powers granted herein. Such specific powers shall not be considered as a limitation upon any power necessary or appropriate to carry out the purposes of sections 247.230 to 247.670.

(L. 1949 p. 350 § 21)



Section 247.445 Sewage treatment facilities, construction and operation — procedure to establish petition to circuit court, content — user fee authorized.

Effective 28 Aug 1990

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.445. Sewage treatment facilities, construction and operation — procedure to establish petition to circuit court, content — user fee authorized. — 1. The board of directors of any metropolitan water supply district may petition the circuit court of the county containing the major part of the acreage in the district for an amended decree of incorporation to allow that district to engage in the construction, maintenance and operation of common sewer treatment facilities which serve ten or more separate properties and are located wholly within the district and are not operated by another political subdivision or are not located within the certificated area of a sewer corporation as defined in chapter 386 or within a common sewer district as defined in chapter 204 and the operation and maintenance of all such existing sewer treatment facilities. The petition shall be filed by the board of directors and all proceedings shall be in the same manner as in an action for initial formation of a metropolitan water supply district except that no vote of the residents of the district shall be required.

2. If the decree is amended the district shall, within ninety days after the order amending the decree, begin operation of the existing facilities which it has acquired by gift or otherwise and shall establish and collect user charges to be determined and established in the same manner as water rates.

3. All applicable provisions of sections 247.230 to 247.670 shall apply to the construction, operation and maintenance of common sewer facilities in the same manner as they apply to like functions relating to water supply.

(L. 1990 S.B. 747)



Section 247.450 Levy taxes — collection.

Effective 28 Aug 1949

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.450. Levy taxes — collection. — The board shall have the power and authority to order the levy and collection of ad valorem taxes as provided in sections 247.230 to 247.670 on and against all taxable tangible property within the district, and to make timely demand and to sue and collect any and all other taxes, contributions or allocations to which the district may be entitled.

(L. 1949 p. 350 § 22)



Section 247.460 Levy, how made — limitations on levy.

Effective 28 Aug 1978

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.460. Levy, how made — limitations on levy. — To levy and collect taxes as herein provided, the board shall in each year determine the amount of money necessary to be raised by taxation, and shall fix a rate of levy which, when levied upon every dollar of the taxable tangible property within the district as shown by the last completed assessment, and with other revenues, will raise the amount required by the district annually to supply funds for paying the expenses of organization and the costs of acquiring, supplying and maintaining the property, works and equipment of the district, which rate of levy shall not exceed fifteen cents on the one hundred dollars valuation unless approved by a vote of a majority of the voters of the district voting as provided herein, and which, in any event, shall not exceed twenty-five cents on the one hundred dollars valuation; and in addition thereto, shall make a levy to promptly pay in full when due all interest on and principal of general obligations of the district; and in the event of accruing defaults or deficiencies, an additional levy may be made as provided herein.

(L. 1949 p. 350 § 23, A.L. 1978 H.B. 971)



Section 247.470 Certification of levy to county commission — election on increased rate.

Effective 28 Aug 1978

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.470. Certification of levy to county commission — election on increased rate. — 1. On or before the first day of May of each year, the board shall certify to the county commission of the county within which the district is located a rate of levy so fixed by the board as provided by law, with directions that at the time and in the manner required by law for levy of taxes for county purposes such county commission shall levy a tax at the rate so fixed and determined upon the assessed valuation of all the taxable tangible property within the district, in addition to such other taxes as may be levied by such county commission.

2. If the board thereafter in any year fixes and determines by resolution of the board a rate of levy in excess of fifteen cents per one hundred dollars valuation or of the rate approved by a vote of the majority of the voters of the district voting thereon, as provided herein for general purposes, then the board shall order the submission of the question of levying a tax rate in such increased amount to the voters of the district in the same manner so far as practicable as is provided for the submission of the question to create a bonded indebtedness. Such resolution of the board shall also fix the date upon which the election is to be held.

3. The question shall be submitted in substantially the following form:

Shall the ______ metropolitan water supply district be authorized to levy an annual rate of taxation not exceeding ______ cents per one hundred dollars assessed valuation for general operating purposes?

(L. 1949 p. 350 § 24, A.L. 1978 H.B. 971)



Section 247.480 Approval of rate at election — certification.

Effective 28 Aug 1978

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.480. Approval of rate at election — certification. — If it shall appear to the board from the returns that a majority of the voters voting thereon shall have voted in favor of such question, the board shall, on or before the first day of May and each year thereafter, certify to the county commission as provided in section 247.470 a rate of levy for general purposes of the district, which shall not be in excess of the rate so approved by the voters of the district as herein provided. If it shall appear to the board from the results that a majority of the voters voting thereon shall not have voted in favor of such question, then the board shall certify to the county commission at such time a rate not in excess of that previously approved by a vote of the majority of the voters of the district voting thereon, or not exceeding fifteen cents on one hundred dollars valuation, whichever is higher.

(L. 1949 p. 350 § 25, A.L. 1978 H.B. 971)



Section 247.490 Rate to be sufficient to pay principal and interest on bonds.

Effective 28 Aug 1949

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.490. Rate to be sufficient to pay principal and interest on bonds. — The board in certifying annual levies as herein provided shall take into account, in addition to the amounts necessary for general purposes as herein provided, the maturing indebtedness for the ensuing year as provided in its bonds and the interest on bonds, and deficiencies and defaults of prior years, and shall make ample provision for the payment thereof. In case the moneys produced from such levies, together with other revenues of the district are not sufficient to pay punctually the annual installments on its bonds and the interest thereon, and to pay any defaults and deficiencies, then the board shall provide for such additional levying of taxes as may be necessary to pay for all such, and notwithstanding any limitations, such taxes shall be continued to be levied until the indebtedness of the district shall be fully and currently paid.

(L. 1949 p. 350 § 26)



Section 247.500 Collection of taxes — interest and penalties — lien of taxes.

Effective 28 Aug 1949

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.500. Collection of taxes — interest and penalties — lien of taxes. — It shall be the duty of the body having authority to levy taxes within the county to levy the taxes provided in sections 247.230 to 247.670, and it shall be the duty of all officials charged with the duty of collecting taxes to collect such taxes at the time and in the form and manner and with like interest and penalties as other taxes are collected; and when collected, to pay the same to the district ordering its levy and collection or entitled to the same, and the payment of such collections shall be made monthly to the treasurer of the district and paid into the depositary thereof to the credit of the district. All taxes levied under sections 247.230 to 247.670, together with interest thereon and penalties for default in payment thereof, and all cost of collecting the same, shall until paid, constitute a lien on and against the property taxed, and such lien shall be on a parity with the tax lien of general taxes, and no sale of such property to enforce any general tax or other lien shall extinguish the lien of district taxes.

(L. 1949 p. 350 § 27)



Section 247.510 Collection of delinquent taxes.

Effective 28 Aug 1949

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.510. Collection of delinquent taxes. — If the taxes levied are not paid as herein provided, then the delinquent real property shall be sold at the regular tax sale for the payment of said taxes, interest and penalties, in the manner provided by the statutes of the state of Missouri for selling property for the nonpayment of general taxes. If there are no bids at said tax sale for the property so offered, said property shall be struck off to the county or other agency provided by law, and the county or agency shall account to the district in the same manner as provided by law for accounting for school, town and city taxes. Delinquent personal property shall be distrained and sold as provided by general law.

(L. 1949 p. 350 § 28)



Section 247.520 Boundaries of district, how changed.

Effective 28 Aug 1976

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.520. Boundaries of district, how changed. — 1. The boundaries of any district organized under the provisions of sections 247.230 to 247.670 may be changed in the manner herein prescribed; but any change of boundaries of the district shall not impair or affect its organization or its rights in or to property, or any of its rights or privileges whatsoever, nor shall it affect or impair or discharge any contract, obligation, lien or charge for or upon which it might be liable or chargeable had any change of boundaries not been made.

2. The owners of real property in a county contiguous with a metropolitan water supply district organized under sections 247.230 to 247.670 may file with a board a petition in writing praying that such real property be included within the district. The petition shall describe the property owned by the petitioners, and shall be deemed to give assent of the petitioners, to the inclusion in said district of the property described in the petition; and such petition must be acknowledged in the same manner that conveyances of land are required to be acknowledged.

3. The secretary of the board shall cause notice of the filing of such petition to be given and published in the county in which the property is located, which notice shall recite the filing of such petition, the names of the petitioners, the description of the lands sought to be included and the prayer of the petitioners; giving notice to all persons interested to appear at the office of the board at the time named in said notice and show cause in writing why the petition should not be granted.

4. The board shall at the time and place mentioned, or at such time or times to which the hearing may be adjourned, proceed to hear the petition and all objections thereto presented in writing by any person showing cause why said petition should not be granted. The failure of any person interested to show cause in writing why said petition shall not be granted shall be deemed as an assent on his part to the inclusion of said lands in the district.

5. If the petition is granted, the board shall make an order to that effect and file the same with the circuit clerk; and upon the order of the court having jurisdiction over the district, said property shall be included in the district, and thereafter a copy of the order of the board and the order of the court shall be filed with the county clerk and recorder. The circuit court having jurisdiction over the district shall proceed to make any such order including such additional property within the district as is provided in the order of the board, unless the court shall find that such order of the board was not authorized by law or that such order of the board was not supported by competent and substantial evidence.

(L. 1949 p. 350 § 29, A.L. 1976 H.B. 1386)



Section 247.530 Owner may petition for exclusion of property from district — procedure.

Effective 28 Aug 1949

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.530. Owner may petition for exclusion of property from district — procedure. — 1. The owner or owners of any real or personal property contained within the boundaries of the district may file with the board a petition praying that such property be excluded and taken from said district. Such petition shall describe the property which the petitioners desire to have excluded; and must be acknowledged in the same manner and form as required in case of a conveyance of land, and be accompanied by a deposit of money sufficient to pay all costs of the exclusion proceedings.

2. The secretary of the board shall cause a notice of filing of such petition to be published in the county in which said property is located. The notice shall state the filing of such petition, the names of petitioners, description of the property mentioned sought to be excluded and the prayer of said petitioners; and it shall notify all persons interested to appear at the office of said board at the time named in said notice, showing cause in writing why said petition should not be granted.

3. The board at the time and place mentioned in the notice, or at the time or times at which the hearing of said petition may be adjourned, shall proceed to hear the petition and all objections thereto presented in writing by any person showing cause as aforesaid, why the prayer of the petition should not be granted. The filing of such petition shall be deemed and taken as an assent by each and all such petitioners to the exclusion from the district of the property mentioned in the petition, or any part thereof.

4. The board, if it deems it not for the best interests of the district that the property mentioned in the petition, or any portion thereof, shall be excluded from the district, shall order that said petition be denied, but if it deems it for the best interest of the district that the property mentioned in the petition, or some portion thereof, be excluded from the district, then the board may order the property mentioned in the petition or some portion thereof, excluded from the district. Upon allowance of such petition, the board shall file a certified copy of the order of the board making such changes with the circuit clerk; and upon order of the court said property shall be excluded from the district, and a copy of the order of the board and the order of the court shall be filed with the county clerk and recorder.

5. The circuit court having jurisdiction over the district, shall make any such order excluding the property from the district as provided in the order of the board, unless the court shall find that such order of the board was not authorized by law, or that such order of the board was not supported by competent and substantial evidence.

(L. 1949 p. 350 § 30)



Section 247.540 Certain property subject to taxes.

Effective 28 Aug 1949

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.540. Certain property subject to taxes. — All real property included within, or excluded from, a district shall thereafter be subject to the levy of taxes for the payment of any indebtedness of the district outstanding at the time of inclusion or exclusion; provided, however, that after any real property shall have been excluded from a district, as provided in section 247.530, any buildings and improvements thereafter erected or constructed on said excluded real property, and all machinery and equipment thereafter installed or placed therein or thereon, and all tangible personal property not in said district at the time of the exclusion of said real property from said district which shall thereafter be situate on or used in connection with said real property, shall not be subject to any taxes levied by said district.

(L. 1949 p. 350 § 31)



Section 247.550 District may borrow money — procedure.

Effective 28 Aug 1978

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.550. District may borrow money — procedure. — 1. Any district organized hereunder shall have power to borrow money for any of the purposes provided for in sections 247.230 to 247.670, and to issue bonds therefor. In such event the board of directors shall proceed substantially as follows:

(1) The board shall adopt a resolution reciting the necessity for the borrowing of money, the amount of money necessary to be raised, the purposes thereof, the amount and type or character of bonds to be issued.

(2) Such resolution shall also fix the date of an election to be held for the purpose of testing the sense of the voters of the district on the question to borrow money and issue bonds in evidence thereof.

(3) Such resolution may submit at such election a proposal to issue general obligation bonds or special revenue obligation bonds, or both. Districts organized under the provisions of sections 247.230 to 247.670 may issue either general obligation bonds or special revenue obligation bonds provided that the type or character of bonds to be issued shall be determined by the board of directors in advance of calling the bond election and shall be stated in the notice of election as herein provided.

2. If the question is to issue general obligation bonds, it must be assented to by two-thirds of the voters of the district voting on the question; if the question is to issue special revenue obligation bonds, it must be assented to by four-sevenths of the voters on the question.

(L. 1949 p. 350 § 32, A.L. 1978 H.B. 971)



Section 247.560 General obligation bonds — tax levied before issue.

Effective 28 Aug 1949

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.560. General obligation bonds — tax levied before issue. — General obligation bonds, within the meaning of sections 247.230 to 247.670, shall be bonds issued within the limitations of indebtedness prescribed under Section 26 of Article VI of the Constitution of Missouri for payment of which, both principal and interest, a direct tax may be levied upon all taxable tangible property within the district. Before or at the time of issuing general obligation bonds, the board shall provide for the collection of an annual tax to be levied upon all taxable tangible property within the district sufficient to pay the interest and principal of the indebtedness as they fall due and to retire the same within twenty years from the date contracted. The net income and revenue arising from the operation of the water supply system of such district, after providing for costs of operation, maintenance, depreciation and necessary extensions and enlargements, shall be transferred to and become a part of the interest and sinking fund applicable to such general obligation bonds, unless or until such net revenues are pledged to the payment of special obligation bonds as herein provided.

(L. 1949 p. 350 § 33)



Section 247.570 Special revenue obligation bonds — revenues pledged before issue.

Effective 28 Aug 1949

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.570. Special revenue obligation bonds — revenues pledged before issue. — Special revenue obligation bonds, within the meaning of sections 247.230 to 247.670, shall be bonds payable, both as to principal and interest, wholly and only out of the net income and revenues arising from the operation of the water supply system of the district, after providing for costs of operation, maintenance, depreciation and necessary extensions and enlargements, and such bonds shall not be deemed to be indebtedness of the district within the meaning of any constitutional or statutory limitation upon the incurring of indebtedness. Before or at the time of issuing any special revenue obligation bonds, the board shall pledge such net income and revenues to the payment of such bonds, both principal and interest, and shall covenant to fix, maintain and collect rates for water and water service supplied by such district so as to assure that such net income and revenues will be sufficient for the purpose herein required. The board may make such other covenants as may be appropriate for the purpose of protecting and safeguarding the revenues of the district and the payment of such special revenue obligation bonds.

(L. 1949 p. 350 § 34)



Section 247.580 Bonds, when payable — interest, execution — denomination.

Effective 28 Aug 1949

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.580. Bonds, when payable — interest, execution — denomination. — All general obligation bonds, issued under the provisions of sections 247.230 to 247.670 shall be payable serially, beginning not more than five years after date they bear, and the last installment thereof shall be payable not more than twenty years after such date. All revenue bonds issued under the provisions of sections 247.230 to 247.670 shall be payable serially, beginning not more than five years after the date they bear, and the last installment thereof shall be payable not more than thirty years after such date. Such bonds shall bear a rate of interest not exceeding six percent per annum, payable semiannually, shall be executed by the president of the board, attested by the secretary of the board, under the seal of the district, and shall be of such denomination as the board of directors may determine.

(L. 1949 p. 350 § 35)



Section 247.590 Issuance of current revenue bonds, when — execution.

Effective 28 Aug 1949

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.590. Issuance of current revenue bonds, when — execution. — During the period of time required to collect any tax or property within the district levied for general operating purposes the board may issue and sell current revenue bonds to bear interest at not to exceed six percent per annum to meet the current expenses of the district incurred in advance of the revenue to be derived from such tax levy, and to be paid out of such current revenue levied for general operating purposes when collected. Such bonds may be for six, nine or twelve months and shall not exceed in the aggregate one-half of the revenue for the fiscal year for which they are issued. The president of the board shall execute the bonds on behalf of the district and they shall be attested by the secretary with the seal of the district.

(L. 1949 p. 350 § 36)



Section 247.600 Elections in district.

Effective 28 Aug 1978

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.600. Elections in district. — 1. Regular elections shall be held on municipal election days.

2. Returns of elections, except as herein otherwise provided, shall be made to the board of directors, shall be canvassed by said board, and the results spread upon the records of the district.

(L. 1949 p. 350 § 37, A.L. 1978 H.B. 971)



Section 247.620 Petition for dissolution of district, contents, where filed — submission of question.

Effective 28 Aug 1978

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.620. Petition for dissolution of district, contents, where filed — submission of question. — Whenever a petition signed by not less than one hundred voters in any district organized under the provisions of sections 247.230 to 247.670 shall have been filed with the circuit court having jurisdiction over said district, setting forth all relevant facts pertaining to said district, and alleging that the further operation of said district is inimicable to the best interests of the inhabitants of said district, and that said district should, in the interest of the public welfare and safety, be dissolved, said circuit court shall have authority, after hearing evidence submitted on the aforesaid question, to order a submission of the question, which shall be submitted in substantially the following form:

Shall the ______ metropolitan water supply district be dissolved?

(L. 1949 p. 350 § 39, A.L. 1978 H.B. 971)



Section 247.630 Election on question of dissolution — effect — procedure if question approved.

Effective 28 Aug 1978

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.630. Election on question of dissolution — effect — procedure if question approved. — 1. If the court shall find that it is to the best interest of the inhabitants of said district that such district be dissolved, it shall make an order reciting the same and providing for the submission of the question to the voters of the district.

2. Such election may be held only on municipal election days. Returns of said election shall be canvassed and certified to the court.

3. If the court finds that two-thirds of the voters voting thereon shall have voted in favor of the question to dissolve said district, the court shall make a final order dissolving said district, and the decree shall contain a proviso that said district shall continue in full force for the purpose of paying all outstanding and lawful obligations and disposing of property of the district; but no additional costs or obligations shall be created except such as are necessary to pay such costs, obligations and liabilities theretofore incurred, or necessary to the winding up of the district.

4. If the court shall find that two-thirds of the voters of the district voting thereon shall not have voted favorably on the question to dissolve such district, then the court shall make a final order declaring such result dismissing the petition praying for the dissolution of said district; and the said district shall continue to operate in the same manner as though said petition asking for such dissolution had not been filed.

(L. 1949 p. 350 § 40, A.L. 1978 H.B. 971)



Section 247.640 Effect of dissolution — appointment of trustee.

Effective 28 Aug 1949

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.640. Effect of dissolution — appointment of trustee. — No dissolution of such district shall invalidate or affect any right accruing to the district, or to any person, or invalidate or affect any contract or indebtedness entered into or imposed upon the district or person; and whenever the circuit court shall, under the provisions of section 247.630, dissolve any such district, the court shall appoint some competent person to act as trustee for the district dissolved, and such trustee before entering upon the discharge of his duties shall take and subscribe to an oath that he will faithfully discharge the duties of his office, and shall give bond with sufficient security, to be approved by the court, to the use of such dissolved district, for the faithful discharge of his duties, and shall proceed to liquidate the district under orders of the court.

(L. 1949 p. 350 § 41)



Section 247.650 Defective notice, when given.

Effective 28 Aug 1949

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.650. Defective notice, when given. — In any and every case where a notice is provided for in sections 247.230 to 247.670, if the court finds for any reason that due notice was not given, the court shall not thereby lose jurisdiction, and the court shall in that case order due notice to be given, and shall continue the hearing until such time as notice shall be properly given, and thereupon shall proceed as though notice has been properly given in the first instance.

(L. 1949 p. 350 § 42)



Section 247.660 Cases involving validity of organization, when heard.

Effective 28 Aug 1949

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.660. Cases involving validity of organization, when heard. — All cases in which there may arise a question of the validity of the organization of a district, or a question of the validity of any proceeding under sections 247.230 to 247.670, shall be advanced on the docket as a matter of immediate public interest and concern, and heard at the earliest practicable moment. The courts shall be open at all times for the purposes of sections 247.230 to 247.670.

(L. 1949 p. 350 § 43)



Section 247.670 Sale of water outside district prohibited.

Effective 28 Aug 1949

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

247.670. Sale of water outside district prohibited. — No metropolitan water supply district created under sections 247.230 to 247.670 shall sell water directly or indirectly to any area nor municipality or political subdivision not included in the legally constituted boundaries of said metropolitan water supply district.

(L. 1949 p. 350 § 44)



Section 247.673 (Transferred 2005; now 247.228)

Effective 28 Aug 2005

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY






Chapter 248 Sanitary Drainage Districts — Cities Over 300,000 Inhabitants and Adjoining Counties

Chapter Cross References



Section 248.010 Establishment of sanitary drainage districts — petition, by whom made — petition contents.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

248.010. Establishment of sanitary drainage districts — petition, by whom made — petition contents. — 1. Whenever the construction and maintenance of a common outlet or channel or of a system of drains or sewers for the drainage of any area in the state of Missouri shall become necessary to secure proper sanitary conditions for the preservation of the public health, if such area shall lie in part within and in part without the corporate limits of any city having a population of three hundred thousand or more, said area may be established and incorporated as a sanitary district under this chapter in the manner following, to wit: The mayor and assembly of the city or the county commission of the county within whose limits any part of such area may lie, or in case the area is situated in part in a city authorized to perform all the functions of a county and part in a county, both the mayor and assembly and the county commission may petition the circuit court or courts having jurisdiction for the appointment of commissioners as herein provided, and to take such further action as may be necessary to the submission to the legal voters resident in such area, of the question whether such area shall be organized and incorporated as a sanitary district under this chapter.

2. Such petition or petitions, which may be in the form of an ordinance of the city or order of the county commission, shall set forth a description in general terms of the territory to be embraced in, and suggest a name for, the proposed sanitary district.

(RSMo 1939 § 12476)

Prior revisions: 1929 § 10886; 1919 § 4581; 1909 § 5687



Section 248.020 Sanitary district — commission to determine boundaries, general provisions.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

248.020. Sanitary district — commission to determine boundaries, general provisions. — 1. The circuit court or courts so petitioned are hereby authorized to appoint three disinterested persons, one of whom shall be a civil engineer or surveyor, as commissioners to lay out and define the boundaries of the proposed sanitary district.

2. Said commissioners may alter or amend the boundaries of the proposed district, as set forth in the petition or petitions, so that it may embrace all of the area capable of being efficiently drained by the common outlet or channel, or by the system of sewers or drains, or so as to exclude from the sanitary district any part of the natural drainage area which is so situated as not to be benefitted by the proposed sanitary drainage, and for this purpose they shall have power to have made all surveys and maps necessary to locate and describe the said boundaries.

3. Said commissioners shall qualify by taking oath to faithfully and impartially perform their duties, and when so qualified shall give notice by publication at least five times, in one or more newspapers having a general circulation in the proposed district, of the time and place where they will meet to consider and establish said boundaries. Said notice shall be given at least twenty days prior to the meeting and the meeting place shall be in the courthouse of the county, or city hall of the city.

4. At the meeting the commissioner first named in the order of appointment shall preside, and all persons residing or owning real property in such proposed district, or adjacent thereto, shall have the right to be heard as to the location of the boundaries of such proposed district; and the commissioners or a majority of them after such hearing shall fix and determine the boundaries of the proposed district.

5. The commissioners may adjourn from day to day until the hearing shall be complete, and for their services shall receive ten dollars per day each, for each day of actual service. They may employ a competent person as stenographer and clerk, whose compensation shall be five dollars per day.

(RSMo 1939 § 12477)

Prior revisions: 1929 § 10887; 1919 § 4582; 1909 § 5688



Section 248.030 Report of commissioners.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

248.030. Report of commissioners. — The commissioners shall make their report, accompanied by a map or plan showing the boundaries of the proposed district, in relation to the property lines intersected or followed by them, also in relation to city or county boundaries, to the court or courts by which they were appointed. Said report and map, if approved by the court or courts, shall then be filed in the office of the recorder of deeds for the county or counties, or city, in which the proposed district is situated, and copies of the map with the mayor of the city and with the county commission of the respective county or counties.

(RSMo 1939 § 12477)

Prior revisions: 1929 § 10887; 1919 § 4582; 1909 § 5688



Section 248.040 Election on organization of sanitary district.

Effective 28 Aug 1978

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

248.040. Election on organization of sanitary district. — 1. It shall then be the duty of said mayor and county commission or courts to submit to the voters of the proposed district the question of the organization and incorporation of the proposed sanitary district, with boundaries as determined by the said commissioners and approved by the said court or courts, at an election.

2. The returns of the vote, certified to under oath by those who receive and count the vote, shall be made to the secretary of state of the state of Missouri, who shall ascertain and declare the result.

3. The question shall be submitted in substantially the following form:

Shall a sanitary drainage district be organized and incorporated?

4. If a majority of the votes cast shall be in favor of organization of the district, such proposed district shall thenceforth be deemed an organized sanitary district under this chapter.

(RSMo 1939 § 12477, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 10887; 1919 § 4582; 1909 § 5688



Section 248.050 General powers of district — judicial notice — costs of proceedings.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

248.050. General powers of district — judicial notice — costs of proceedings. — 1. When the board of trustees provided for in section 248.070 shall be appointed and organized, such sanitary district shall be considered in law and equity a body corporate and politic, known by the name and style of "The Sanitary District of ______", and by such name and style may sue and be sued, contract and be contracted with, acquire and hold real estate and personal property necessary for corporate purposes, and adopt a common seal.

2. All courts in this state shall take judicial notice of the existence of all sanitary districts organized under this chapter.

3. If the proposition to establish the sanitary district is carried, the cost of all preliminary proceedings shall be borne by the district; if it is defeated, all costs of court, of commissioners and of the election shall be borne by the city and county, if of independent jurisdiction, each being liable for all expenses in regard to proceedings under its petitions. If its jurisdiction is single, the county commission shall pay for all said expenses.

(RSMo 1939 § 12477)

Prior revisions: 1929 § 10887; 1919 § 4582; 1909 § 5688



Section 248.060 Procedure where drainage area is in two counties — what court has jurisdiction.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

248.060. Procedure where drainage area is in two counties — what court has jurisdiction. — When a natural drainage area includes territory lying in part in a county and in part in a city exercising the functions of a county, or in two or more counties, then the proceedings herein prescribed in sections 248.010 to 248.050 shall state that the proposition is to unite the parts so situated in independent jurisdictions into a single sanitary district; and if the proposition is carried by a majority vote in each of the parts, then the district shall be united and organized as described in said proceedings, and the circuit court having jurisdiction over the major part of the area included in the district so organized, shall have and is directed to exercise jurisdiction in all cases or questions arising out of the organization of the district, or from the acts of the board of trustees thereof.

(RSMo 1939 § 12477)

Prior revisions: 1929 § 10887; 1919 § 4582; 1909 § 5688



Section 248.070 Trustees — appointment — removal — employees.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

248.070. Trustees — appointment — removal — employees. — 1. The board of trustees for the sanitary district shall be constituted as follows: The county commission shall appoint one; the mayor of the city, with the approval of the higher branch of the legislative department of the city government, shall appoint one; and the court having jurisdiction over the whole or major part of the territory embraced in the district, as shown by the map thereof, shall appoint one, who shall be a civil engineer of good repute in his profession, and a recognized expert in matters of drainage. The appointee of the circuit court shall be the president of the board, and its executive officer.

2. For their services the trustees shall receive salaries proportioned to the actual services rendered the district; the amount of salaries in each case shall be fixed on a per diem basis by the circuit court which appoints the third member, as before provided.

3. If more than one sanitary district be organized with territory common to the same city and county or counties, the same persons may be appointed as trustees for any or all such districts.

4. The official, county commission or court appointing the trustee shall have the power to appoint a successor when any vacancy occurs by reason of death, resignation, or removal from office or expiration of term. He or it may also remove such appointee for cause.

5. The term of office of the first appointee of the circuit court shall be three years; that of the county commission two years, and that of the mayor one year. Subsequent terms shall all be for three years, always subject to the condition that the board of trustees may be abolished, as provided in section 248.180.

6. The board of trustees shall have power to elect a clerk, chief engineer and attorney, and to employ from time to time such other persons as may be necessary, and to remove and discharge them at its pleasure; to fix the compensation of such appointees or employees, and to require them to give bond for the faithful performance of their duties; provided, that no salary so paid, calculated on per diem basis, shall exceed the per diem allowed the president of the board.

(RSMo 1939 § 12478)

Prior revisions: 1929 § 10888; 1919 § 4583; 1909 § 5689



Section 248.080 Powers of board.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

248.080. Powers of board. — Said board of trustees shall have power to pass all necessary rules and regulations for the proper management and conduct of the business of said board of trustees, and of said corporation, and for the carrying into effect the objects for which such sanitary district is formed.

(RSMo 1939 § 12479)

Prior revisions: 1929 § 10889; 1919 § 4584; 1909 § 5690



Section 248.090 Surveys and plans — adoption thereof.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

248.090. Surveys and plans — adoption thereof. — 1. It shall be the duty of the board of trustees to make the necessary surveys, and to map out and define the several natural drainage areas in the district, and to lay out a general plan for the drainage thereof; besides the main outlet or outlets, the plan shall embrace branches or submains, necessary for a complete system of principal drains for the entire district. Branch or submains to be paid for out of the general revenue of the district shall not be extended beyond the point at which they will receive the drainage of an area of less than eight hundred acres. Outlets and the larger branches or submains may be open channels, whose general course shall be followed by intercepting sewers, to collect and convey sewage or polluted drainage. The board shall also subdivide the district into convenient subdistricts, not larger than one thousand acres in extent, within which the sewers or drains necessary to complete the drainage shall be constructed at the expense of the subdistrict, as provided in section 248.160.

2. When such plans are complete for a definite district or subdistrict, the board of trustees shall adopt them by ordinance, and such ordinance, when published in one or more newspapers having general circulation in the sanitary district, shall be binding upon all persons, corporations and municipalities; and nothing shall be done affecting the drainage of any part of the district, other than ordinary farm or agricultural drains, by any person, corporation or municipality inconsistent with such plans or without the permission of said board of trustees.

(RSMo 1939 § 12482)

Prior revisions: 1929 § 10892; 1919 § 4587; 1909 5693

CROSS REFERENCES:

Contractual agreements between political subdivisions for common facilities or services, 70.210 to 70.320

County planning commission, approval of public improvements after adoption of plan, 64.010 to 64.295



Section 248.100 Right-of-way through private property — proceedings.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

248.100. Right-of-way through private property — proceedings. — 1. If, in the judgment of the board of trustees, it is necessary to acquire rights-of-way or easements for drainage purposes through private property, it shall, by ordinance duly certified, call upon the authority of the city or county having the right to cause the condemnation of private property for public use, to procure such rights-of-way or easements by due process of law; or said board may obtain the same by purchase, gift or otherwise. All costs of proceedings and damages allowed shall be paid out of the special drainage fund in the treasury of the city or county in which the property taken is situated.

2. The board of trustees of such drainage district, if it be necessary to cross, follow or traverse public streets, roads or alleys, or grounds held or used as public parks or places, shall have the right to do so upon the following conditions: The board of trustees shall file with the county commission or mayor of the city having immediate jurisdiction over the street, road, alley or public park or place, a map showing the location and extent of the proposed occupancy for drainage purposes and a plan of the proposed works, which plan shall be so made and arranged as not to interfere with the ordinary and lawful use of said street, road, alley, public park or place, except during a reasonable time for the construction of the necessary works said map and plan to be subject to approval by the county commission or mayor of the city.

3. The entire expense of the works and restoration of the ground occupied to its former condition, as near as may be, shall be borne by the sanitary district.

(RSMo 1939 § 12483)

Prior revisions: 1929 § 10893; 1919 § 4588; 1909 § 5694



Section 248.110 Bids for work contracts.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

248.110. Bids for work contracts. — 1. The board of trustees for the sanitary district shall let contracts for all work to be done, excepting in case of repairs or emergencies requiring prompt attention, in the construction of channels, drains or sewers, under the authority of this chapter, the expense of which will exceed five hundred dollars, to the lowest responsible bidder therefor, upon not less than twenty days' notice of said letting, given by publication in a newspaper of general circulation in the district, and in the discretion of the said board, in one or more newspapers of general circulation among contractors. The said board shall have the power and authority to reject any and all bids, and readvertise the work.

2. The board of trustees shall also have the power to enter into agreements with persons, firms or corporations of known standing and competence for the execution and preparation of the surveys, maps and plans needed and required by the said board, and also for the laying out and superintendence of work to be constructed under the authority of this chapter; but no single agreement so made shall cover more than one piece or class of work.

(RSMo 1939 § 12485)

Prior revisions: 1929 § 10895; 1919 § 4590; 1909 § 5696



Section 248.120 Special drainage tax — drainage fund.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

248.120. Special drainage tax — drainage fund. — 1. To provide means to carry into effect the objects for which such sanitary district is formed, the lawful authorities in the city, and the county commission in counties, in which sanitary districts may wholly or in part be situated, shall levy and assess upon all the lands lying within such sanitary district, exclusive of streets, roads and alleys duly opened to public use, a uniform special drainage tax, to be fixed by requisition and certified by ordinance of the board of trustees of such sanitary district. And the mayor and assembly of said city are hereby authorized and required to levy such special tax, in addition to the amount they may be authorized to levy for general municipal purposes by the charter of said city. And the county commission or commissions is hereby authorized and required to levy such special tax, in addition to the amount it may be authorized to levy for general county purpose. The amount of such special tax in any year shall not exceed one-half of one percent on the assessed and equalized valuation of such lands for that year. No lands, other than streets, roads and alleys, shall be exempt from said special tax, and if not valued and assessed for other purposes, shall be valued and assessed for this. Such special tax shall be collected and enforced by the same officers and in the same manner as provided for state and county taxes.

2. The amounts collected shall be paid into the treasury of the city and of the county or counties in which the collections are made, and be credited to a special fund, called "The Drainage Fund of the Sanitary District of ______", and shall be used for no other purpose than for the payment of vouchers, drawn under the authority vested in the board of trustees for the sanitary district, as specified in section 248.140.

(RSMo 1939 § 12480)

Prior revisions: 1929 § 10890; 1919 § 4585; 1909 § 5691



Section 248.130 Issuance of bonds — sinking fund — appeal.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

248.130. Issuance of bonds — sinking fund — appeal. — 1. If, in the judgment of the board of trustees, the construction of the whole or any part of the general plan adopted is an urgent sanitary measure, and the means provided under section 248.120 are insufficient to do the work as rapidly as may, in the judgment of said board, be necessary, the said board may apply to the county commission or commissions having jurisdiction for an order of said county commission or commissions, authorizing the issue of bonds for the purpose of anticipating the revenue of the sanitary district. The application shall state the purpose, amount and all conditions of the proposed issue of bonds.

2. Said county commission shall have the power, in its discretion, to authorize the issue of such bonds, provided that the total amount outstanding shall, at no time, exceed the anticipated revenue of the sanitary district for the ten years next ensuing, computed on the basis of a levy of one-half of one percent annually, upon the valuation for the year in which the authority for issue is given. Bonds issued under the authority of this chapter shall not run for a term exceeding twenty years, nor bear a higher rate of interest than six percent per annum.

3. When bonds are so issued and sold, the special fund before described, arising from tax collections, shall each year first be charged with the interest falling due that year, and with a proportion of the total amount of outstanding bonds, ascertained by dividing said total amount by the number of years the bonds have to run, and the amount so ascertained shall be set apart as a sinking fund to provide for the payment of interest, and for the payment or purchase of said bonds.

4. The bonds issued under the authority of this chapter shall have a copy of this section and of the order of the county commission printed on their back, and shall be registered in the office of the secretary of state of the state of Missouri.

5. The sinking fund above provided for shall each year be paid into the treasury of the state, and payments therefrom for interest and principal shall be made as provided in the case of bonds payable by the state of Missouri.

6. The proceeds of bonds issued under the authority of this chapter shall be deposited with the treasurer of the city, and shall be a special fund, and be used for no purpose except the payment of vouchers for work done or materials furnished for the construction of channels, drains and sewers.

7. In case of appeal from the action of the court applied to as above provided, the appeal shall be heard and determined as a privileged case by the supreme court of the state of Missouri.

(RSMo 1939 § 12484)

Prior revisions: 1929 § 10894; 1919 § 4589; 1909 § 5695

CROSS REFERENCES:

Bond issues, proceeds and moneys for interest and sinking funds to be kept separate, 108.180 to 108.210, 108.230

Refunding bonds authorized, payment of, 108.140 to 108.160



Section 248.140 Issuance of vouchers, for what purposes.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

248.140. Issuance of vouchers, for what purposes. — The board of trustees of sanitary districts shall have the power to issue vouchers payable by the treasurer of the city or of the county in which such sanitary district is wholly or in part situated, out of any funds in such treasurer's hands to the credit of the special fund of the sanitary district for the following named purposes, to wit:

(1) For the preliminary expenses incurred in organizing the district;

(2) For salaries and current expenses of the board, and salaries of its employees;

(3) For making surveys, plans and superintendence of work;

(4) For the payment of judgments for damages and costs, or the agreed price for right-of-way and easements;

(5) For payment of principal and interest of lawfully incurred indebtedness; and

(6) For work done or materials furnished for the construction or maintenance of channels, drains or sewers.

(RSMo 1939 § 12481)

Prior revisions: 1929 § 10891; 1919 § 4586; 1909 § 5692



Section 248.150 Who may construct sewers and drains — plans approved by trustees.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

248.150. Who may construct sewers and drains — plans approved by trustees. — The lawful authorities of any city or incorporated town or village, the county commission of any county, individual owners or associations of such owners, shall have the right to construct sewers or drains in sanitary districts, organized under this chapter, at their own expense, but plans for such sewers and drains must conform to the plans adopted by the board of trustees, and all such plans must be submitted to and be approved by said board of trustees before any construction work is done thereon.

(RSMo 1939 § 12486)

Prior revisions: 1929 § 10896; 1919 § 4591; 1909 § 5697



Section 248.160 Sanitary drainage of subdistrict — special tax bills.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

248.160. Sanitary drainage of subdistrict — special tax bills. — 1. When sewers are needed for the complete or sanitary drainage of a subdistrict, being a part of a sanitary district not exceeding one thousand acres in area, such sewers may be built by the board of trustees created under this chapter if parts of the subdistrict so to be drained be situated in different and independent jurisdiction; but, if such subdistrict lie wholly within the limits of a single jurisdiction, then the powers conferred by this section shall be vested in and exercised by that jurisdiction. The board of trustees created in section 248.070 in the case described above, otherwise the city, incorporated town or village, or county commission, having jurisdiction over the subdistrict, shall have the power, when petitioned so to do by a majority of the resident taxpayers within the subdistrict described in the petition, or upon a recommendation of a lawfully organized board of health, that the complete or sanitary drainage of a certain described area in a subdistrict is needed as a sanitary measure, to provide for the construction of a complete system of sewers in such subdistrict or convenient part thereof, and to assess the cost of such sewers upon the property drained thereby as a special tax; said special tax shall be uniform in the proportion that the area of each lot or parcel of ground, taken to a distance not exceeding two hundred feet from the center line of the sewer, bears to the whole area drained by the sewers for which assessment is made.

2. Special tax bills shall be issued against each lot or parcel of ground drained or drainable by the sewer, or the portion of such lot or parcel lying within two hundred feet of the center line of such sewer or sewers. Such special tax bills shall be a lien upon the property charged therewith, as is provided for other special tax bills authorized by the statutes of the state of Missouri; but if any owner of any lot or parcel of ground assessable hereunder shall, within twenty days after the passage of the ordinance or order for the construction of such sewers, make written request that he be allowed to pay the special tax thereon by installments, said special tax bills against the property described in his request shall be divided, and portions made payable at certain dates and in amounts named; but the time of payment shall not extend beyond five years, nor the number of installments to more than five. Each installment shall bear interest at the rate of six percent per annum from date of issue of the special tax bill until due, and if not paid when due the rate of interest shall thereafter be ten percent per annum. If any installment remains unpaid for six months after it becomes due, then all unpaid installments shall be deemed to have become due with it, and the lien upon the property may be enforced for the whole amount unpaid, together with interest thereon.

3. Said special tax bills shall be issued by the board of trustees and authenticated by the seal of said board or by the authorities of the city, in the manner other special tax bills are issued by said city. If the sewers be built by the board of trustees, or a county commission, the cost of engineering and superintendence shall be added to the cost of construction, in ascertaining the amount to be assessed against the property drained; but the cost of engineering and superintendence shall not exceed ten percent of the cost of construction, as finally estimated. If the sewers be built by the city, incorporated town or village, the cost of engineering and superintendence shall be borne by such city, incorporated town or village. The special tax bills shall be issued to the contractors, or to persons rendering service or furnishing materials in a subdistrict, under contract or agreement with the board of trustees, or the competent authorities of the city, incorporated town or village, or county commission, in full settlement for all sums that may be due, arising from such contracts or agreements; but no claims shall be entertained or allowed for payment in any other way than by the issue of and delivery of such special tax bills.

(RSMo 1939 § 12487)

Prior revisions: 1929 § 10897; 1919 § 4592; 1909 § 5698

CROSS REFERENCES:

Delinquent taxes, districts may redeem bonds, when, 140.380

Interest, penalty and costs on delinquent sewer taxes, 249.710 to 249.750



Section 248.170 Trustees may accept sewers or drains constructed by private persons.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

248.170. Trustees may accept sewers or drains constructed by private persons. — The board of trustees created by this chapter, or the authorities of the city, town or village, or the county commission, shall have the power to accept from private persons or corporations any sewers or drains constructed by them before or after the organization of the sanitary district, and to allow an equitable credit for such sewers or drains; or to acquire the same by process of law if needed; provided, that the sewers or drains accepted, in plans, materials and construction, conform to the plans adopted and approved by the board for similar work done by said board; and provided, in the case of acceptance, that the amount allowed shall not exceed the amount assessable as a special tax against the property drained thereby, under section 248.160. The title to or ownership of such sewers or drains shall be considered as attaching to all lands actually drained thereby in proportion to the areas of such lands, and the credit shall be allowed to the owners of record.

(RSMo 1939 § 12488)

Prior revisions: 1929 § 10898; 1919 § 4593; 1909 § 5699



Section 248.180 Board of trustees to cease to exist, when.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

248.180. Board of trustees to cease to exist, when. — When the object for which a sanitary district was organized is accomplished by the completion of the main channel, drains or sewers, contemplated and adopted in the general plan, and when the areas of divided jurisdiction are drained or otherwise provided for (which facts the circuit court for the district in which the whole or the major part of the territory embraced in the district shall determine), then the board of trustees of such sanitary district shall cease to exist at the expiration of sixty days after the date of the decree of court expressing such determination. But provision shall be made for the fulfillment of all contracts and obligations which have been made by said board of trustees, the responsibility therefor being assumed by the city or county directly interested. Provision shall also be made for the prompt payment of all outstanding bonds of the sanitary district.

(RSMo 1939 § 12489)

Prior revisions: 1929 § 10899; 1919 § 4594; 1909 § 5700



Section 248.190 Duties of certain public officers.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

248.190. Duties of certain public officers. — It is hereby made the duty of the secretary of state, the mayors of cities, the circuit court, the county commission of counties, and all assessors, sheriffs, collectors, treasurers and other officials in the state of Missouri, to do and perform all the acts and to render all the services necessary to carry out the purposes of this chapter, and for such services they shall receive the fees, or other compensation allowed by law for similar services rendered to cities, counties or the state.

(RSMo 1939 § 12490)

Prior revisions: 1929 § 10900; 1919 § 4595; 1909 § 5701



Section 248.200 Construction of chapter.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

248.200. Construction of chapter. — Nothing in this chapter contained shall be so construed as to constitute a contract or grant between the state of Missouri and any sanitary district formed under its provisions, or to prevent, debar or deprive the state of Missouri from, at any time in the future, altering, amending or repealing this chapter, or imposing any conditions, restrictions or requirements other, different or additional to any herein contained, upon any sanitary district formed hereunder.

(RSMo 1939 § 12491)

Prior revisions: 1929 § 10901; 1919 § 4596; 1909 § 5702






Chapter 249 Sewer Districts in Certain Counties

Chapter Cross References



Section 249.010 Sewer district organization — petition for.

Effective 28 Aug 1978

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.010. Sewer district organization — petition for. — Whenever the construction and maintenance of a system of sewers or the use of existing sewers for any contiguous area in the state of Missouri shall become necessary for the preservation of the public health or public welfare or will be of public utility or benefit, if any such area shall lie within any county in the state of Missouri, now or hereafter having a population of not less than seven hundred thousand nor more than one million inhabitants, the area may be established and incorporated as a sewer district under sections 249.010 to 249.420 in the manner following: Twenty-five or more voters residing within the area may file with the circuit court having jurisdiction, a petition setting forth therein the reason or necessity for a sewer system; the boundary lines of the proposed district; the type and/or kind of sewers; the name of the proposed district, and the number of years the district is to continue; a request for the appointment of a sanitary engineer with duties as herein provided; and take any further action necessary to determine the question whether the area may be organized and incorporated as a sewer district under sections 249.010 to 249.420. There shall be filed with the petition a bond in a sum to be determined by the court but in no event more than five hundred dollars payable to the state of Missouri signed by one or more of the petitioners with good and sufficient surety or sureties to be approved by the court, conditioned for the payments of costs and expenses.

(RSMo 1939 § 12639, A.L. 1953 p. 541, A.L. 1961 p. 448, A.L. 1972 H.B. 1239 & 1300, A.L. 1978 H.B. 971)

CROSS REFERENCE:

County planning commission, certain counties, to approve improvements, 64.050, 64.235



Section 249.020 Determination of population.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.020. Determination of population. — The last preceding federal census shall be used as a basis and for the purposes of ascertaining and determining the population of the counties that may come within the provisions of sections 249.010 to 249.420.

(RSMo 1939 § 12680)

CROSS REFERENCE:

United States census, effective date of, 1.100



Section 249.030 Location of sewer district.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.030. Location of sewer district. — A sewer district may be established and incorporated under sections 249.010 to 249.420 partly within and partly without or wholly without or wholly within one or more cities, towns or villages.

(RSMo 1939 § 12677)



Section 249.040 Sanitary engineer — appointment, oath, duties, reports, contents.

Effective 02 Jan 1979, see footnote

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.040. Sanitary engineer — appointment, oath, duties, reports, contents. — Upon the filing of such petition and bond the circuit court is hereby directed, within ten days thereafter, to appoint a competent sanitary engineer who may be an individual, copartnership, or a corporation, to lay out and define the boundaries of the proposed sewer district. The said engineer shall subscribe an oath to faithfully discharge his duties as such engineer and to make a true report of the work done and the facts ascertained by him. The said engineer may alter or amend the boundaries of the proposed district as set forth in the petition, so that the boundaries may embrace all of the area capable of being efficiently served or drained by the system of sewers, or so as to exclude from the sewer district any part of the natural drainage area which is so situated as not to be benefitted by the proposed system of sewers and for this purpose shall have power to make all surveys, maps, and do all things necessary to locate and describe said boundaries. If the engineer finds the proposed sewer system would be for the preservation of the public health or public welfare or will be of public utility or benefit he shall so report and in said report he shall state approximately the proper plan of and the location of the system of sewers and the probable cost of the improvement necessary to accomplish the objects of the petition. The engineer shall report his findings in writing, with such maps, profiles, drawings and other data as are necessary to advise the court in the premises and shall promptly file the same with the clerk of the circuit court. Said report shall be filed within thirty days after his appointment, unless, for good cause shown, the court shall extend the time. The engineer shall file with his report a statement that he has consulted with the department of health and senior services in connection therewith, and he shall also file with his report any statement in writing which may have been made to him by said department of health and senior services covering the matters contained in such report.

(RSMo 1939 § 12640, A.L. 1951 p. 627, A.L. 1978 H.B. 1634)

Effective 1-2-79



Section 249.050 Notice of hearing.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.050. Notice of hearing. — Immediately after the report of the engineer has been filed it shall be the duty of the court to fix a time at which it will hear objections as provided in section 249.060 and it shall be the duty of the clerk of the circuit court to cause a notice thereof to be published in some newspaper of general circulation in the county wherein the proceedings are pending. Such notice shall be published once a week for three consecutive weeks and shall be substantially as follows:

­

­

(RSMo 1939 § 12641)



Section 249.060 Objections heard and determined by court — may alter boundaries — costs to include what — effect of incorporation.

Effective 28 Aug 1951

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.060. Objections heard and determined by court — may alter boundaries — costs to include what — effect of incorporation. — 1. On or before the time fixed by the court for hearing objections as herein provided any person owning property that will be affected by the organization of the proposed sewer district or said proposed improvements, may file in the office of the clerk of the circuit court written objections to the petition or to the report of the engineer, or to both, setting forth therein wherein the proposed improvement is not necessary for the preservation of the public health or public welfare or will not be of public utility or benefit, as the case may be, which objection shall be, by the court, heard and determined in a summary manner.

2. The court shall have the power upon the hearing to alter and amend the boundaries of such proposed district as described in the report of the engineer, by excluding therefrom any part of the area which the court may find is so situated as not to be benefitted by the proposed system of sewers. In such case, if so ordered by the court, the engineer shall file an amended report and estimate of costs, within such time as the court shall direct, and the hearing shall be continued to a date after the time fixed for the filing of such amended report. On or before the time of such continued hearing, objections may be filed to such amended report to the same extent as herein provided for objections to the original report of such engineer.

3. If, after hearing and determining such objections, the court finds the proposed improvements are necessary for the preservation of the public health or public welfare or will be of public utility or benefit and advisable, it shall find in favor of the petitioners and in favor of making the improvement of the type or kind described in the petition. If the court shall find against the improvement it shall dismiss the petition and proceedings at the cost of the petitioners.

4. The compensation of the sanitary engineer and of other persons who may have been employed with the approval of the court in the preparation of the plan and report of the engineer provided for in section 249.040, shall be fixed by the court and taxed as costs in like effect as fee bills are taxed and issued by the clerk of the circuit court, and shall be paid by the petitioners; provided, however, that if the court finds in favor of making the improvement, and incorporates the proposed district, the costs of the proceedings may be paid by the district out of funds of the district obtained by the sale of bonds which may be authorized by the voters as hereinafter provided.

5. If the court finds in favor of making the improvement it shall, by its order, incorporate the proposed district within the boundaries described in the report of the engineer, or as amended by the court, into a sewer district for the purposes of sections 249.010 to 249.420 for the number of years set out in the petition, and shall designate same by the name set forth in the petition. Such district shall then be a body corporate and a political subdivision of the state, shall possess the powers of like or similar public corporations, shall be capable of suing and being sued in contract, in its corporate name, shall be capable of holding such real and personal property as may be at any time either donated to or acquired by it, all in accordance with the provisions of sections 249.010 to 249.420. Within ten days after the said district shall have been incorporated, a certified copy of said finding and decree of incorporation shall be filed in the office of the recorder of deeds of the county where the proceedings are pending and in the office of the secretary of state.

(RSMo 1939 § 12642, A.L. 1951 p. 627)



Section 249.070 Election on incorporation — notice.

Effective 28 Aug 1978

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.070. Election on incorporation — notice. — 1. After the incorporation of the district aforesaid it shall be the duty of the court to order the election authority to call and hold an election; said election to be called and held in the manner herein provided, at which election the voters residing within the sewer district may vote for three persons who shall form the board of trustees for said district as herein provided.

2. In the order of such election the court shall also provide for submitting at such election a proposition to incur indebtedness by the district in an amount not greater than the estimate of the cost of constructing a system of sewers as provided in the report of the engineer.

3. The notice shall state the purpose of the election and the amount of indebtedness to be incurred.

(RSMo 1939 § 12643, A.L. 1978 H.B. 971)



Section 249.080 Form of ballot for election to incur indebtedness.

Effective 28 Aug 1978

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.080. Form of ballot for election to incur indebtedness. — The question shall be submitted in substantially the following form:

Shall the ______ sewer district incur indebtedness in the amount of ______ dollars and issue bonds in evidence thereof?

(RSMo 1939 § 12644, A.L. 1978 H.B. 971)



Section 249.090 Trustees — bonds issued — tax for interest and sinking fund.

Effective 28 Aug 1990

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.090. Trustees — bonds issued — tax for interest and sinking fund. — The three candidates for office of trustee who shall receive the highest number of votes shall be declared elected trustees with terms as provided in section 249.140. If it appears that the constitutionally required percentage of the voters of such district voting on the proposition of incurring indebtedness submitted at the election were in favor of incurring such indebtedness, the election authority shall make an order reciting the holding of such election and the results thereof, both for and against the proposition, and if the result of the election as certified shall be in favor of incurring the indebtedness and issuing the bonds, then the board of trustees for the district shall direct the issuance thereof to the amount of the debt authorized to be incurred, or any portion thereof, and shall either before or at the time of doing so provide for the collection of an annual ad valorem tax upon all of the taxable property within the district, which tax shall be sufficient to pay the interest on such indebtedness as it falls due and also to create a sinking fund for the payment of the principal thereof within twenty years from the date of contracting the same, such tax to be levied and collected as provided for in section 249.130.

(RSMo 1939 § 12645, A.L. 1978 H.B. 971, A.L. 1990 H.B. 1621)



Section 249.110 Tax levy to be authorized by voters — election expenses, how paid.

Effective 28 Aug 1978

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.110. Tax levy to be authorized by voters — election expenses, how paid. — The board of trustees shall have no power to levy or collect any taxes for the payment of any indebtedness incurred by said district unless and until the voters of the district shall have authorized the incurring of indebtedness at an election, but all such expenses and indebtedness incurred by said district may be paid out of funds which may be received by said district from the sale of bonds authorized by the voters at any such election.

(RSMo 1939 § 12647, A.L. 1978 H.B. 971)



Section 249.120 Bonds — denominations — interest — registry — deposit of funds.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.120. Bonds — denominations — interest — registry — deposit of funds. — 1. Such bonds shall be issued in denominations of one hundred dollars or some multiple thereof; shall be payable to bearer, not later than twenty years from their date; shall bear interest from their date at a rate not exceeding six percent per annum, payable annually or semiannually; such interest payments to be evidenced by annexed coupons, and said bonds shall not be sold for less than ninety-five percent of the face value thereof and together with existing indebtedness of the said district, if any, shall not exceed in the aggregate five percent of the value of all of the taxable property in the district to be ascertained by the assessment next before the last assessment for state and county purposes previous to the incurring of such indebtedness.

2. Such bonds shall be signed by the president of the board of trustees and attested by the signature of the secretary of the board of trustees with the seal of the district affixed thereto. The interest coupons may be executed by affixing thereon the facsimile signature of the secretary of said district. Said bonds may be sold under the same conditions as are provided for the sale of county road bonds.

3. All bonds issued under sections 249.010 to 249.420 shall be registered in the office of the state auditor as provided by law for the registration of bonds of cities and in the office of the secretary of the board of trustees of the district in a book kept for that purpose for registry, shall show the number, date, amount, date of sale, name of the purchaser and the amount for which the bond was sold. The moneys of the district shall be deposited by the treasurer of the district in such bank or banks as shall be designated by order of the board of trustees and the secretary of the district shall charge the treasurer therewith and the said moneys shall be drawn from the said treasury upon warrant issued by the district for the purposes for which the bonds were issued.

(RSMo 1939 § 12648)



Section 249.130 Taxes levied, when and how.

Effective 28 Aug 1953

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.130. Taxes levied, when and how. — 1. It shall be the duty of the secretary of the board of trustees of the incorporated sewer district on or before the fifteenth day of May in each year to certify to the county commission of the county wherein such incorporated district is situate the amount of money that will be required during the next succeeding year to pay interest falling due on bonds issued and the principal of bonds maturing in such year, and the amount necessary to cover the estimated expenses of maintaining such sewer system in good condition, or renting or leasing of existing sewer facilities and of maintaining the district corporation with its necessary expenses.

2. On receipt of such certificate it shall be the duty of the county commission at the time it makes the levy for the state, county, school and other taxes to, by order made, levy such a rate of taxes upon all the taxable property in the said incorporated sewer district as will produce a sum of money sufficient for the purposes aforesaid; provided, that the county commission shall have no authority to levy such tax until the voters of said sewer district shall have voted to incur an indebtedness under the provisions of sections 249.010 to 249.420.

3. On such order being made it shall be the duty of the county commission to cause such rate of taxation to be extended upon the tax books against all the taxable property in said incorporated sewer district and the same shall be collected and remitted to the board of trustees of the said sewer district by the collector of the revenue of said county at the time, in the manner, and by the same means as state, county, school and other taxes are collected and remitted. All of the laws, rights and remedies provided by the laws of this state for the collection of state, county, school and other taxes, shall be applicable to the collection of taxes herein authorized to be collected.

4. All taxes levied under sections 249.010 to 249.420 shall be based upon the assessed valuation of lands and other property in the said incorporated sewer district in accordance with the current record of the assessed valuations of all taxable property within said incorporated sewer district as may be determined by the records in the assessor's office of the county and such tax shall be prorated and an equal amount levied upon each one hundred dollars assessed valuation.

(RSMo 1939 § 12649, A.L. 1953 H.B. 543)



Section 249.132 Extension of district boundaries, procedure — sanitary engineer appointed — report of findings.

Effective 02 Jan 1979, see footnote

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.132. Extension of district boundaries, procedure — sanitary engineer appointed — report of findings. — 1. Whenever any sewer district shall have been organized as provided by sections 249.010 to 249.420, and it shall appear necessary, convenient or advisable to extend the boundaries of such district for the purpose of including therein a contiguous area which could be efficiently served by the sewer system of such district, or by reasonable modifications, extensions or improvements thereof, the boundaries of such district may be extended in the following manner; provided that such extension shall not include any territory within the boundaries of any other sewer district.

2. The trustees of such district may, and shall upon a petition therefor, signed by twenty-five or more persons residing within such district and owning property therein which is liable for assessment for the sewers constructed therein, file with the circuit court having jurisdiction of such district a petition setting forth the reason or necessity for extending the boundaries of such district; the boundary lines of the proposed extension and a request for the appointment of a sanitary engineer, with duties as herein provided, and a prayer for such further action as may be necessary to determine the question as to whether the boundaries of such district should be extended.

3. Upon the filing of such petition the said circuit court shall as soon as may be thereafter appoint a competent sanitary engineer, who shall possess the qualifications and shall subscribe the same oath as are now provided for the engineer appointed under the provisions of section 249.040.

4. Such engineer may alter or amend the boundaries of the proposed extension of the district as set forth in the petition so that such boundaries may embrace all of the area capable of being efficiently served or drained by the system of sewers in such district or by reasonable modifications, extensions or improvements thereof, or so as to exclude any part of the area within the proposed extended boundaries which is so situated as not to be benefitted by the sewer system of such district as changed or for the drainage of which the sewer system of such district is not or cannot be made efficiently and economically adequate. For this purpose the engineer shall have the power to make surveys and maps and do all things necessary to locate and describe such boundaries.

5. The engineer shall report whether or not he finds the proposed extension of such district will be for the preservation of the public health or public welfare or will be of public utility or benefit and in such report he shall state what changes, if any, will be required to be made in the sewer system within the boundaries of the district then existing and what extensions or additions will be necessary in the territory proposed to be annexed, and the probable cost thereof, in order to serve the territory within the proposed extended boundaries. The engineer shall file with his report a statement that he has consulted with the department of health and senior services in connection therewith, and he shall also file with his report any statement in writing which may have been made to him by said department of health and senior services covering the matters contained in such report.

6. The engineer shall within thirty days after his appointment, unless for good cause shown the court shall extend the time, report his findings in writing to the court with such maps, profiles, drawings or other data as are necessary to advise the court in the premises.

(L. 1951 p. 627 § 249.100, A.L. 1978 H.B. 1634)

Effective 1-2-79



Section 249.134 Hearings on proposed extension, notice — election, when ordered — decree of extension entered.

Effective 28 Aug 1978

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.134. Hearings on proposed extension, notice — election, when ordered — decree of extension entered. — 1. Immediately after the report of the engineer has been filed, the court shall fix a time at which it will hear such petition or any objections thereto and it shall be the duty of the clerk of the circuit court to cause a notice thereof to be published in some newspaper of general circulation in the county wherein the proceedings are pending, for three consecutive weeks, which notice shall set out the boundaries of the proposed extension of the district as shown in the report of the engineer, and shall notify all persons within such district and all persons within the boundaries of the proposed extension of such district, who own property liable for or which may become liable for taxation for the sewer system of such district or of such district if extended, that on or before the time so fixed by the court they may file objections to either or both the petition or the engineer's report and that such petition and that any objections thereto will be heard by the court at the time so fixed.

2. If upon the hearing upon such petition and objections the court shall find that an extension of the boundaries of such district within the boundaries as set forth in the engineer's report or within any part thereof is necessary for the preservation of the public health or public welfare or will be of public utility or benefit and will be advisable, the court shall find in favor of the petitioners and shall render its decree to that* effect. If the court shall find that such an extension is not necessary or will not be of public health or public welfare or will not be of public utility or benefit and will not be advisable, then it shall find against the petitioners and shall dismiss the petition.

3. If the court shall find in favor of the petitioners then (except as hereinbelow set out) it shall enter its order directing the election authority to call and hold separate elections, both in the original sewer district and in the territory proposed to be annexed, upon the question of whether such territory should be annexed to the sewer district. The notice shall include a description of the territory to be annexed.

4. The question shall be submitted in substantially the following form:

Shall the ______ sewer district annex the contiguous area described in the notice for this election?

5. The election authority shall certify the results of the election to the circuit court having jurisdiction of the matter. If a majority of the votes cast on the proposition, both in the original sewer district and in the territory to be annexed, shall be in favor of such annexation, then the court shall render a decree declaring the boundaries of such district to be extended and describing the boundaries of the district as extended. If a majority of the votes cast on the proposition in either the original district or in the territory to be annexed shall be against such annexation, then the court shall render a decree declaring that the proposal to extend the boundaries has failed and that the boundaries of such sewer district shall remain unchanged.

6. Provided, however, that, notwithstanding the above provisions of this section, no election shall be held on the question of the annexation to a sewer district of contiguous territory in the following circumstances: (a) That at or before the time the circuit court shall render the decree calling the election there shall be presented to the court a written statement agreeing to the annexation of the territory to the district, signed by a majority of the owners of land in the territory to be annexed, who shall also be the owners of more than one-half of the land in such territory; (The term "owner", as used in this provision, shall mean the holder of the legal title to a freehold interest in land, including mortgagors and grantors in deeds of trust to secure debts; remaindermen, reversioners, and holders of equitable interests shall not be considered in computing the number of owners who sign the petition or in computing the total number of owners in the territory); (b) That the board of trustees of the sewer district to which the territory is to be annexed shall, by action recorded on its minutes, accept the annexation of such territory and shall file with the court a certified copy of the record of its action at or before the rendition of the decree calling the election. If such a petition of landowners and such certified copy of the action of the board of trustees shall be filed with the court as above stated, and if the court shall find upon the hearing in favor of the petitioners, then the court shall render its decree declaring the boundaries of such district to be extended and describe the boundaries of the district as extended. If the boundaries of the district be extended, a certified copy of the final decree shall be filed in the office of the recorder of deeds in the county in which such proceedings are pending and in the office of the secretary of state.

(L. 1951 p. 627 § 249.101, A.L. 1978 H.B. 971)

*Word "the" appears in original rolls.



Section 249.136 Indebtedness authorized — limitations — election required.

Effective 28 Aug 1990

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.136. Indebtedness authorized — limitations — election required. — 1. Any sewer district organized under sections 249.010 to 249.420, or whose boundaries have been extended as provided, shall have the power to incur further indebtedness of the district and issue bonds of the district therefor for the purpose of providing a sewer system for the district, as provided by sections 249.010 to 249.420, or for enlarging, replacing, repairing, modifying, improving or extending the same, to make an effective and complete sewer system or to provide funds to pay any obligation incurred or which may be incurred by contract with any other district or municipality or other public agency for the construction, use or maintenance of common or joint sewers, drains, outlets and disposal plants, provided such indebtedness together with all existing indebtedness of such district shall not exceed in the aggregate five percent of the value of all taxable tangible property in such district to be ascertained by the last completed assessment of property for state and county purposes prior to the incurring of such indebtedness, and provided further that the constitutionally required percentage of the voters of such district voting on the proposition to incur such indebtedness shall assent thereto.

2. The question shall be submitted in substantially the following form:

Shall the ______ sewer district issue bonds in the amount of ______ dollars payable from taxes?

3. Any bonds issued as provided herein shall be issued in accordance with the provisions relating to the original issuance of bonds hereunder; provided, however, the amount of bonds to be so issued shall be determined by the board of trustees and in determining the amount the board of trustees shall not be limited by any estimate of costs herein provided to be made by the engineer at the time of the incorporation of such district or the extension of its boundaries.

(L. 1951 p. 627 § 249.102, A.L. 1978 H.B. 971, A.L. 1990 H.B. 1621)



Section 249.138 Resubmission of indebtedness question after rejection — second resubmission on order of court.

Effective 28 Aug 1951

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.138. Resubmission of indebtedness question after rejection — second resubmission on order of court. — 1. In the event that any proposition for the incurring of indebtedness fails of adoption in the election provided in section 249.070 or provided in section 249.136, then, at any time not less than six months thereafter, and subsequently at intervals of not less than six months, upon a resolution of the board of trustees of such district providing therefor, the proposition of incurring such indebtedness may be again submitted to the voters of such district at an election to be called and held and the results thereof declared by the board of trustees as provided in section 249.136.

2. If at the election called by the circuit court pursuant to section 249.070 hereof, a proposition for the incurrence of an indebtedness by the district shall have been submitted and shall have failed of adoption and further if substantially the same proposition shall have been again submitted at an election called pursuant to this section and shall have again failed, the circuit court of the county in which such district was organized shall have the power, upon motion of the board of trustees of such district therefor or upon petition therefor signed by twenty-five or more persons residing within such district and owning property therein which would be liable for taxes for sewers constructed therein, to enter a decree declaring such district to be disincorporated. A certified copy of such decree shall be filed in the office of the recorder of deeds of such county and with the secretary of state.

(L. 1951 p. 627 §§ 249.103, 249.105)



Section 249.140 Trustees, qualifications, election, term.

Effective 28 Aug 1978

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.140. Trustees, qualifications, election, term. — 1. Any candidate for the office of trustee in the district shall be an American citizen over the age of twenty-five years and shall have been a resident within the county within which the district is situated for more than four whole years next before the date of the election at which he is a candidate and shall be a voter of the district. Any person desiring to become a candidate for the office of trustee at the election held on the original incorporation of the district, as provided in section 249.070, shall file with the county commission or with the election commissioners a statement, under oath, that he possesses the qualifications required by sections 249.010 to 249.420 for trustee and shall pay a filing fee of five dollars, whereupon his name shall be placed on the ballot as candidate for trustee. Any person desiring to become a candidate for the office of trustee in any subsequent election shall file such statement, under oath, with and pay such filing fee to the secretary of the board of trustees, whereupon his name shall be placed on the ballot as candidate for the office of trustee.

2. At such initial election the candidate who receives the highest number of votes shall be elected for a six-year term as trustee; the candidate who receives the second highest number of votes shall be elected for a four-year term as trustee; the candidate who receives the third highest number of votes shall be elected for a two-year term as trustee.

3. After his election each trustee shall take and subscribe his oath or affirmation before the clerk of the circuit court to the effect that he is qualified to act as trustee under the provisions of sections 249.010 to 249.420 and that he will perform his duties as such trustee to the best of his ability and impartially in the interest of the whole district.

(RSMo 1939 § 12651, A.L. 1951 p. 627, A.L. 1978 H.B. 971)



Section 249.150 Biennial elections.

Effective 28 Aug 1951

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.150. Biennial elections. — On the first Tuesday in April after the expiration of two years from the date of the election of the first board of trustees for respective terms of two, four and six years each, an election shall be called and held by the board of trustees and every two years thereafter shall be so called and held for the purpose of electing a trustee who shall serve for a term of six years and until his successor shall have been elected and qualified to fill the office of the trustee whose term may then expire and any vacancy then existing in the membership of said board shall be filled at such election.

(RSMo 1939 § 12652, A.L. 1951 p. 627)



Section 249.160 Organization of board of trustees.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.160. Organization of board of trustees. — The trustees within five days after their election and qualification shall meet and organize the board by selection from among their number one to act as president of the board, one to act as treasurer of the board, and one to act as secretary of the board. The officers so selected shall hold office until the next election of trustee or trustees and until a newly constituted board of trustees after an election shall have selected their successors.

(RSMo 1939 § 12650)



Section 249.170 Two trustees may make decision.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.170. Two trustees may make decision. — In all proceedings under sections 249.010 to 249.420 at all meetings of the board of trustees the vote of two of the trustees shall be sufficient and all lawful actions in pursuance of a vote of two trustees shall be deemed the act of the sewer district.

(RSMo 1939 § 12679)



Section 249.180 Vacancies, how filled.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.180. Vacancies, how filled. — In the event of any vacancy in the office of trustee caused by death, resignation, refusal to act or in any wise, such vacancy shall be filled by appointment made by the remaining trustee or trustees. In the event the remaining trustees cannot agree upon such appointment within thirty days after such vacancy may have occurred then such vacancy shall be filled by the appointment of the circuit court, and the trustees so appointed shall possess the qualifications for a trustee elected under the provisions of sections 249.010 to 249.420 and shall subscribe his oath or affirmation as if he had been elected. The trustee or trustees so appointed shall serve until the next election for trustee at which time a trustee shall be elected to fill such vacancy.

(RSMo 1939 § 12653)



Section 249.190 Failure of trustee to qualify — compensation of trustees.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.190. Failure of trustee to qualify — compensation of trustees. — 1. In the event that any trustee elected or appointed under the provisions of sections 249.010 to 249.420 shall fail to qualify as such trustee or fail to take and subscribe his oath or affirmation of office within fifteen days after his election or appointment, then the office of said trustee shall be considered vacant and the vacancy filled as provided in section 249.180.

2. Each trustee elected under the provisions of sections 249.010 to 249.420 shall be compensated by warrant drawn upon the treasurer of the sewer district corporation in the sum of twenty-five dollars per month for each month that he shall serve after his election and during the period of the construction of sewers. After sewers have been constructed in accordance with original plan and during any period of more than thirty days that the construction of sewers may be delayed or deferred each trustee shall be compensated in the sum of ten dollars per month for his services.

3. If the proposition to incur indebtedness, as provided for in section 249.070, fails of adoption the trustees shall receive no compensation. All necessary expenses of the board of trustees or any member of said board incurred in the performance of its or his respective duty or duties under sections 249.010 to 249.420 shall, upon the certificate of the treasurer, filed with the board of trustees, be paid by warrant drawn as aforesaid.

(RSMo 1939 § 12654)



Section 249.200 Trustees to furnish bonds.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.200. Trustees to furnish bonds. — All trustees elected for any sewer district formed under the provisions of sections 249.010 to 249.420 shall furnish bond with good and sufficient sureties in favor of the district for the faithful accounting for all funds under their control. Said bond to be satisfactory to and to be approved by the circuit court; such bond shall be in the sum of not less than ten thousand dollars for each trustee. Each treasurer of a board of trustees of any district under sections 249.010 to 249.420 shall, before taking custody of any funds of the district also furnish a bond with good and sufficient sureties in favor of the district in such sum as may be determined from time to time by the board of trustees, depending upon the amount in the custody of the treasurer; such bond shall be satisfactory to and approved by the circuit court; such treasurer shall not expend or pay out any sum of money belonging to the district except upon warrants drawn and authorized by the board of trustees. The premiums on bonds above required shall be paid out of funds in the hands of the board of trustees and shall be regarded as expense of said board.

(RSMo 1939 § 12673)



Section 249.210 Trustees shall maintain record of proceedings.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.210. Trustees shall maintain record of proceedings. — The board of trustees of any district corporation incorporated under sections 249.010 to 249.420 shall cause to be kept a well-bound book entitled "Record of Board of Trustees of ______ District", in which shall be recorded the minutes of all meetings, proceedings, certificates, bonds, contracts and all corporate acts of the board in connection with the operation of such district, which record, or records, shall be a public record and be at all reasonable times open to the inspection of anyone interested.

(RSMo 1939 § 12672)



Section 249.220 Trustees may promulgate rules and regulations.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.220. Trustees may promulgate rules and regulations. — The sewer district through its board of trustees may promulgate reasonable rules and regulations concerning the construction, maintenance and use of the sewer system or systems constructed and/or maintained by the district.

(RSMo 1939 § 12670)



Section 249.230 Trustees to employ an attorney.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.230. Trustees to employ an attorney. — The board of trustees shall within thirty days after organizing, employ an attorney to act for the district and to advise such board. Such employment shall be evidenced by an agreement, in writing, which shall, as far as possible, specify the exact amount to be paid to said attorney for all services and expenses. Such attorney shall conduct all legal proceedings and suits in court where the district is a party or interested and shall in all legal matters advise the district and the board, and generally look after and attend to all matters of legal nature for said board and district. The attorney shall serve at the pleasure of the board and his compensation shall be fixed by the board not to exceed two hundred and fifty dollars per month.

(RSMo 1939 § 12660)



Section 249.240 Trustees to provide for payment of salaries, fees.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.240. Trustees to provide for payment of salaries, fees. — The board of trustees, except where otherwise provided, shall by resolution, at the time of hiring or appointing, provide for the compensation for work done and necessary expenses incurred by any officer, engineer, attorney or other employee, and shall also pay the fees, per diem, and necessary expenses of all court and county officers, who may by virtue of sections 249.010 to 249.420 render service to the district. The board of trustees shall have power to discharge any employee of the district, except the engineer and attorney at will and may discharge the engineer or attorney for cause on thirty days' notice.

(RSMo 1939 § 12661)



Section 249.250 Unpaid warrants to draw interest.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.250. Unpaid warrants to draw interest. — Whenever any warrant issued under sections 249.010 to 249.420 is not paid when presented to the president of the board of trustees of the district, because of lack of funds in the treasury, such fact shall be endorsed on the back of such warrant and such warrant shall draw interest thereafter at the rate of six percent per annum until such time as there is money on hand or in the treasury to pay the amount of such warrant and the interest then accumulated, but no interest shall be allowed or paid on any warrant after the time when sufficient funds are in the treasury or on hand to pay such endorsed warrants with interest.

(RSMo 1939 § 12678)



Section 249.255 Public sewer district lien for unpaid charges — disconnection of services.

Effective 28 Aug 2000

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.255. Public sewer district lien for unpaid charges — disconnection of services. — 1. Should a public sewer district created and organized pursuant to constitutional or statutory authority place a lien upon a customer's property for unpaid sewer charges, the lien shall have priority as and be enforced in the same manner as taxes levied for state and county purposes.

2. Should the sewer charges of a public sewer district created and organized pursuant to constitutional or statutory authority remain unpaid for a period in excess of three months, the district, after notice to the customer by certified mail, shall have the authority at its discretion to disconnect the customer's sewer line from the district's line or request any private water company, public water supply district, or any municipality supplying water to the premises to discontinue service to the customer until such time as the sewer charges and all related costs of this section are paid.

(L. 1991 H.B. 299, A.L. 2000 S.B. 741)



Section 249.260 Trustees to appoint engineer — adoption of sewer plan.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.260. Trustees to appoint engineer — adoption of sewer plan. — 1. Within thirty days after organizing, the board of trustees may appoint a competent sanitary engineer as chief engineer, who may be an individual, copartnership or corporation, and who shall engage such assistants as the board of trustees may approve by resolution. The chief engineer shall have control of the engineering work in the district; he shall make all necessary surveys of the land and other property within the district and shall make a report, in writing, to the board of trustees with maps and profiles of said survey or surveys where necessary, which report shall contain a plan for sewerage system and the disposal of sewage. The said maps and profiles shall also indicate, as far as necessary, the location of any public roads, streets or highways, railroads and other rights-of-way, and other property or improvements in said district.

2. Upon receipt of the said final report and plan for sewage disposal, the board of trustees may adopt such report or any modification thereof after consulting with the chief engineer, and thereafter such adopted report shall be known and designated as the "Sewer Plan of ______ District", which plan shall be filed with the board of trustees and embodied in the records of the district. The board of trustees may purchase upon such terms as they may deem best, existing surveys, maps, profiles, and/or plans suitable for use in the whole or in part of the sewer plan.

3. Such engineer or engineering firm shall not receive as a salary, or an aggregate of salary and fees, in any one year, a sum in excess of the sum fixed by law as the limit of salary provided for the highway engineer in the county in which such district is located.

(RSMo 1939 § 12655)



Section 249.270 Purchase of maps.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.270. Purchase of maps. — Should the board of trustees purchase any existing surveys, maps, profiles and/or plans from any sewer district in liquidation they shall pay to the person or persons liquidating said district the agreed price therefor and said amount shall be distributed pro rata to the taxpayers of said district in proportion to the amount of sewer taxes paid by each taxpayer.

(RSMo 1939 § 12656)



Section 249.290 Board may construct and maintain system — not limited to plan on estimates of engineer.

Effective 28 Aug 1953

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.290. Board may construct and maintain system — not limited to plan on estimates of engineer. — In order to provide a sewer system for the lands and other property and improvements in the district, the board of trustees is hereby authorized and empowered to construct and maintain trunk lines, mains, submains, and lateral sewers, outlets for sewerage and any and all other structures, systems, works and things, and to contract with other districts, municipalities, other public agencies, individuals, copartnerships and corporations for the construction, use or maintenance of common or joint sewers, drains, outlets and disposal plants, and for the use of existing sewer facilities, and to do all things deemed necessary or advisable to make an effective and complete sewer system and to preserve and maintain the same in the district, to construct any and all said works and improvements across, through or over any public highway, railroad, right-of-way, tract, grade, fill or cut, and any other right-of-way or easement in the district; to remove any fence, building or other improvement in the district, and shall have the right to hold, control and acquire by donation or purchase, and if need be, shall have full power to condemn any and all rights or property, either public or private, of every kind and character necessary for the purposes aforesaid, and in so doing, shall follow the procedure taken for telegraph, telephone or railroad rights-of-way. The district shall not be limited to the plan of and the location of the system of sewers set out in the report of the engineer provided in section 249.040, but may include such other and additional work as the board of trustees may deem to be advisable; nor shall the cost of such work be limited to the probable cost of the improvement set out in the engineer's report provided by section 249.040 but may be in excess thereof.

(RSMo 1939 § 12658, A.L. 1951 p. 627, A.L. 1953 p. 543)

CROSS REFERENCE:

Contractual agreements among political subdivisions for common facilities and services, proceedings, 70.210 to 70.325



Section 249.300 Sewage disposal plants.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.300. Sewage disposal plants. — The authority of sanitary sewer districts to construct a system or systems of sanitary sewers as provided in sections 249.010 to 249.420 shall include the authority to construct sewerage disposal plant or plants for the disposal of sewage, and the authority of lateral sewer district to construct a system of lateral sewers as provided in sections 249.010 to 249.420 shall include the authority to construct sewerage disposal plants for the disposal of sewage.

(RSMo 1939 § 12676)



Section 249.310 Trustees charged with maintenance of system.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.310. Trustees charged with maintenance of system. — It shall be the duty of such board of trustees to supervise the maintenance of such sewer system constructed under its supervision, or as may hereafter under proper authority be placed under its supervision, and to see that sewer system or systems be maintained in good condition; provided, however, that such board of trustees may, whenever in the opinion of said board of trustees it may become necessary, employ a person or persons, firm or corporation, of its selection, to do and perform such repair services as may be necessary to maintain said sewer system or systems in good condition, and may, if in the judgment of the board of trustees the occasion demands, employ an engineer to plan and supervise any such repairs; however, such board of trustees shall not have authority to expend within one year for maintenance purposes, including expenses of said district, more than the amount of the maintenance tax provided for in section 249.130.

(RSMo 1939 § 12671)



Section 249.320 Appropriation of land.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.320. Appropriation of land. — The board of trustees of sewer districts organized under sections 249.010 to 249.420 shall not have the right to enter upon or appropriate any lands for rights-of-way or other works of the district except by contract with the owner or owners, until the price awarded to the owner of such land shall have been paid to such owners or into the hands of the circuit clerks of the courts organizing such district for the use of such owners; and if the sums awarded be not so paid within five years from the date of filing the commissioner's report, all proceedings as to the taking of such property for rights-of-way and other works not so paid for shall abate at the cost of said district. Whenever any land, rights, or other property is acquired by condemnation under the provisions of sections 249.010 to 249.420 and the price of such property has been paid to the owner or to the clerk of the court by the district, the title, use, possession and enjoyment of said property shall pass from the owner and be vested in the district and subject to its use, profit, employment, and final disposition. The price awarded for all land acquired by any district for rights-of-way or other works, and confirmed by the court, shall be paid in cash to the owner thereof or the clerk of the court for the use of such owner.

(RSMo 1939 § 12659)



Section 249.330 Bids for improvement contracts.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.330. Bids for improvement contracts. — 1. The board of trustees is hereby authorized and empowered to construct the works and improvements provided for in the plan adopted, by letting a contract or contracts for such works and improvements either as a whole or in sections, and when such contract or contracts are to be let, they shall be advertised and let to the lowest and best bidder as determined by said board. Such bidder shall give a good and approved bond in such amount as may be determined by said board, but in no event be less than the amount of the contract price, payable to the district with sureties satisfactory to said board, conditioned that the bidder will properly carry out the contract for such work and improvements and pay all bills incurred by him in the carrying out of said contract.

2. Said contract shall be in writing and to which shall be attached and made a part thereof complete plans and specifications of the work to be done and the improvements to be made under such contract, which plans and specifications shall be prepared by the chief engineer and shall be incorporated in and attached to the contract, which contract shall be prepared by the attorney for the district and before the work is commenced shall be approved by the board of trustees and signed by the president of the board and the contractor, and shall be executed in duplicate.

3. The chief engineer shall be superintendent of all the works and improvements and shall, whenever required, make a full report to said board of all work done and improvements made.

(RSMo 1939 § 12657)



Section 249.340 Contractual procedure and work specifications.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.340. Contractual procedure and work specifications. — 1. Whenever it shall be ordered by the board of trustees of the sewer district that any sewer or system of sewers in the incorporated sewer district be constructed in accordance with the provisions of sections 249.010 to 249.420 and the engineer's estimated cost thereof exceeds the sum of five hundred dollars the said board of trustees shall order its said engineer to prepare and file with the secretary of said board of trustees all necessary maps, plans, specifications and profiles and the estimated cost of the work. Said board of trustees may approve or reject the maps, plans, specifications and profiles and have others prepared and filed.

2. When the maps, plans, specifications and profiles have been approved, the said board of trustees shall order its engineer to advertise the letting of the contract, proposed to be let, by advertisement in some newspaper that has a general circulation in the district wherein the contract is to be executed which said advertisements shall be published once a week for three consecutive weeks, the last insertion to be within ten days of the day of the letting.

3. All bids should be in writing accompanied by instructions to bidders which shall be furnished by the engineer of said board of trustees upon application. All bids on sewer work shall state the unit price upon which the same are based. All bids shall be sealed and filed with the secretary of said board of trustees, and, on the day and at the hour named in the advertisement, shall be publicly opened and read in the presence of the board of trustees and the engineer of said board and shall then be recorded in detail in some suitable book. All bids shall be accompanied by a certified check equal to ten percent of the engineer's estimate of cost, payable to the said board of trustees, or a bidder's bond executed by some surety company authorized to do business in this state or other good and sufficient surety in a like sum shall be given, as guarantee on the part of the bidder that if his bid be accepted he will, within ten days after receipt of notice of such acceptance, enter into contract and bond with good and sufficient sureties to be approved by the board to do the work advertised, and in case of default, forfeit and pay the sum of ten percent of the engineer's estimate of cost. The contract shall be awarded to the lowest and best bidder. The said board of trustees may in its discretion reject any and all bids. Any bid in excess of the engineer's estimate of the cost of the work to be done shall be rejected.

4. When it shall be decided by order of record to accept any bid the said board of trustees shall order a contract to be entered into between the bidder and the said board of trustees. The contract shall have attached to and made a part thereof the proposal sheet, instructions to bidders, the bid, maps, plans, specification, and profiles. Whenever the contract is executed and approved by order of record and endorsement thereon it shall be filed and preserved as a permanent record in the office of the said board of trustees.

5. It shall be incorporated in the contract that the said board of trustees shall reserve the right to make any additions to, omissions from, changes in, or substitution for the work or materials called for by drawings and specifications, without notice to the surety on the bond given to secure the faithful performance of the terms of the contract. The bidder must agree that before the sewer district shall be liable for any additional work or material the board of trustees of said sewer district must first order the same and the cost thereof must be agreed upon in writing and entered of record before such additional work shall apply in case of omissions, deductions or changes, and the unit price shall be the basis of the valuation of such changes. In case of disagreement upon the cost or price of any addition, omission or change ordered or so desired, then it is expressly agreed that the decision of the engineer of said board of trustees shall be received and accepted as fixing definitely and finally the cost of such change and when so fixed the said board of trustees shall enter of record such change. It shall also be provided in the contract that the contractor will furnish and promptly pay for all labor employed and materials used in the performance of such contract, and pay all bills incurred by said contractor in performance of said contract or contracts.

(RSMo 1939 § 12674)



Section 249.350 Payments on contract — inspection of work.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.350. Payments on contract — inspection of work. — 1. The board of trustees shall order such amounts paid on the contract as may be certified by the chief engineer, and as may be provided in the contract covering such work, but full payment for any work to be performed by the contract shall not be made until the work has been completed and accepted by the chief engineer of said district in charge of same.

2. The said engineer in charge of the work shall inspect the work contracted for from time to time and make report thereon; and before any final settlement is made with any contractor the said engineer shall make a personal inspection of same and shall make written statement under oath that he has made such inspection and that the contractor has performed his work according to the contract.

(RSMo 1939 § 12675)



Section 249.360 Subdivision of district.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.360. Subdivision of district. — The board shall subdivide the district into convenient subdistricts not larger than one thousand acres in extent, and prescribe the boundaries thereof within which the sewers and drains necessary to complete the drainage shall be constructed at the expense of the subdistrict when organized, as provided in sections 249.370 to 249.420, but no lands within the boundaries of an incorporated city shall be included in any such subdistrict without the consent of such city expressed by resolution or ordinance of the governing legislative body thereof. When such plans are completed for such subdistricts and filed, the board of trustees may adopt them by resolution, and such resolution, when published in one or more newspapers having a general circulation in the sewer district, shall be binding upon all persons, firms and corporations; and nothing shall be done affecting the drainage and disposition of sewage outside of cities in the district, other than ordinary farm or agricultural drains, inconsistent with such plan, without the permission of the board of trustees as evidenced by the records of proceedings thereof.

(RSMo 1939 § 12663)



Section 249.370 Powers of board of trustees after adoption of plans.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.370. Powers of board of trustees after adoption of plans. — When the plans referred to in section 249.360 with reference to subdistricts have been adopted by the board of trustees and the resolution of adoption published as provided therein, the board of trustees shall have the power, when petitioned so to do by a majority of the resident owners of all tracts and parcels of land lying within such subdistrict as laid out in said plans and described in such petition, to provide for the construction of a complete system of lateral sewers in such subdistrict or any part thereof, issue bonds in anticipation of the revenues of such subdistrict in the manner provided in sections 249.390 to 249.420. The board of trustees shall have the power to determine the sufficiency of the petition.

(RSMo 1939 § 12664)



Section 249.380 Detailed plans of lateral system made and filed by engineer.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.380. Detailed plans of lateral system made and filed by engineer. — If such petition be filed as provided in section 249.370, the board of trustees shall, by resolution, declare the subdistrict to be formed and shall cause to be promptly made by the chief engineer of the district and filed with the board a report showing detailed plans and specifications for, and the estimated cost of, a complete system of lateral sewers within such subdistrict, or any part thereof.

(RSMo 1939 § 12665)



Section 249.390 Election in subdistrict for issuance of bonds.

Effective 28 Aug 1978

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.390. Election in subdistrict for issuance of bonds. — When such report is filed, the question shall be submitted of whether the board of trustees shall have authority to issue bonds for the purpose of anticipating the revenues of said subdistrict for the cost of construction of said system of sewers, the total amount of said bonds not to exceed the estimated cost as shown in the report of the chief engineer. If a majority of such voters, voting on the question, shall vote in favor of authorizing the board of trustees to issue such bonds, the board of trustees shall have the power to issue and sell the same in the same manner as is provided in section 249.090 for the issuance and sale of other bonds of the district. Bonds issued under this section shall not run for a period of more than twenty years nor bear a higher rate of interest than six percent per annum.

(RSMo 1939 § 12666, A.L. 1978 H.B. 971)



Section 249.395 Funding or refunding bonds authorized — how paid.

Effective 28 Aug 1951

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.395. Funding or refunding bonds authorized — how paid. — Any sewer district which may be organized under sections 249.010 to 249.420 is hereby authorized to fund or refund any part or all of its bonded indebtedness, including bonded indebtedness incurred on behalf of any subdistrict, in the same manner as is now provided by section 108.140; provided, however, that the interest on and principal of any refunding bonds which may be issued shall be paid only out of funds provided in the same manner as is provided in sections 249.010 to 249.420 for the payment of the interest on and principal of the bonds so refunded.

(L. 1951 p. 627 § 249.430)



Section 249.400 Rental charges from abutting property owners.

Effective 28 Aug 1951

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.400. Rental charges from abutting property owners. — For the purpose of raising funds for the payment of interest on and principal of such bonds and for the maintenance and repairs of said lateral sewers, the board of trustees shall have the power to impose and collect an annual rental charge from the owners of all real estate abutting said lateral sewers, including the owners of public property devoted to public use. The annual rental charge shall be apportioned according to the assessed valuation of each tract and parcel of such property, and the assessor of the county shall separately assess that portion of such tracts and parcels of property as lie within such subdistrict, and he shall also assess and enter upon the records of his office the assessed valuation of all such property in such subdistrict, including school property, public or private, whether or not such property is otherwise exempt from taxation. The total amount of annual rental charges to be imposed shall not exceed the estimated amount necessary to be imposed to provide funds sufficient to pay the interest on and the principal of such bonds, plus the estimated cost of maintenance as fixed by the board of trustees. Such rental charges may be imposed or collected in semiannual or quarterly installments as the board of trustees may direct, and shall be a lien upon such property from the date they are imposed by the board of trustees.

(RSMo 1939 § 12667, A.L. 1951 p. 627)



Section 249.410 Delinquent rental charges to bear interest.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.410. Delinquent rental charges to bear interest. — 1. Delinquent rental charges shall bear interest at the rate of one-half percent per month, until paid, and shall be collected in the same manner as taxes levied under the authority of sections 249.010 to 249.420 for the payment of sinking funds and interest on other bonds of the district are collected.

2. All provisions of sections 249.010 to 249.420 pertaining to soliciting bids for construction or repairs of other sewers in the district and the letting of and execution of contracts shall be deemed to apply with equal effect to lateral sewers constructed in subdistricts.

(RSMo 1939 § 12668)



Section 249.420 Additional lateral sewers in subdistrict.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.420. Additional lateral sewers in subdistrict. — If, in any such subdistrict, the board of trustees, under the other provisions hereof, shall construct sewers to serve only a part of any such subdistrict and shall thereafter determine that any other part or parts of such subdistrict are in need of lateral sewers, such board shall have power to construct and finance such additional lateral sewers in the same manner that the first sewers in said subdistricts were constructed and financed.

(RSMo 1939 § 12669)



Section 249.422 Fee imposed to repair lateral sewer service lines for certain residential property and in certain counties — condominiums responsible for proportionate share — ballot form — special account established for fees collected.

Effective 28 Aug 2003

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.422. Fee imposed to repair lateral sewer service lines for certain residential property and in certain counties — condominiums responsible for proportionate share — ballot form — special account established for fees collected. — 1. If approved by a majority of the voters voting on the proposal, any city, town, village or county on behalf of the unincorporated area, located either within the boundaries of a sewer district established pursuant to Article VI, Section 30(a) of the Missouri Constitution or within any county of the first classification having a charter form of government with a population of more than two hundred ten thousand inhabitants but less than three hundred thousand inhabitants, may by city, town, village or county ordinance levy and impose annually for the repair of lateral sewer service lines on or connecting residential property having six or less dwelling units a fee not to exceed fifty dollars per year. Any city, town, village, or county that establishes or increases the fee used to repair any portion of the lateral sewer service line shall include all defective portions of the lateral sewer service line from the residential structure to its connection with the public sewer system line. Notwithstanding any provision of chapter 448, the fee imposed pursuant to this chapter shall be imposed upon condominiums that have six or less condominium units per building and each condominium unit shall be responsible for its proportionate share of any fee charged pursuant to this chapter, and in addition, any condominium unit shall, if determined to be responsible for and served by its own individual lateral sewer line, be treated as an individual residence regardless of the number of units in the development. It shall be the responsibility of the condominium owner or condominium association who are of the opinion that they are not properly classified as provided in this section to notify the county office administering the program. Where an existing sewer lateral program was in effect prior to August 28, 2003, condominium and apartment units not previously enrolled may be ineligible for enrollment if it is determined that the sewer lateral serving the unit is defective.

2. The question shall be submitted in substantially the following form:

­

­

3. If a majority of the voters voting thereon approve the proposal provided for in subsection 2 of this section, the governing body of the city, town, village or county may enact an ordinance for the collection and administration of such fee in order to protect the public health, welfare, peace and safety. The funds collected pursuant to such ordinance shall be deposited in a special account to be used solely for the purpose of paying for all or a portion of the costs reasonably associated with and necessary to administer and carry out the defective lateral sewer service line repairs. All interest generated on deposited funds shall be accrued to the special account established for the repair of lateral sewer service lines.

(L. 1995 H.B. 88 § 21 merged with H.B. 484 § 1 merged with S.B. 228 § 1, A.L. 1997 H.B. 709, A.L. 2000 S.B. 741, A.L. 2003 S.B. 218 merged with S.B. 301)

CROSS REFERENCE:

Lateral sewer service lines repair fee established, 249.424



Section 249.423 Collector may add fees for repair of sewer lines to tax bills of property owners — powers and duties.

Effective 28 Aug 1995

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.423. Collector may add fees for repair of sewer lines to tax bills of property owners — powers and duties. — 1. Notwithstanding any other provision of law to the contrary, the collector in any city, town, village or county that adopts an ordinance pursuant to section 249.422, who now or hereafter collects any fee to provide for, ensure or guarantee the repair of lateral sewer lines connected to public sewer lines, may add such fee to the general tax levy bills of property owners within the city, town, village or unincorporated area of the county. All revenues received on such combined bill which are for the purpose of providing for, ensuring or guaranteeing the repair of lateral sewer lines, shall be separated from all other revenues so collected and credited to the appropriate fund or account of the city, town, village or county.

2. The collector of the city, town, village or county may collect such fee in the same manner and to the same extent as the collector now or hereafter may collect delinquent real estate taxes and tax bills.

(L. 1995 H.B. 88 § 22 merged with H.B. 484 § 2 merged with S.B. 228 § 2)

CROSS REFERENCE:

Lateral sewer service lines repair fee added to tax bills of property owners, 249.424



Section 249.424 Lateral sewer line repair, annual fee authorized — submitted to voters, ballot language — fee may be added to general tax levy bills.

Effective 28 Aug 2014

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.424. Lateral sewer line repair, annual fee authorized — submitted to voters, ballot language — fee may be added to general tax levy bills. — 1. If approved by a majority of the voters voting on the proposal, and upon the adoption of a resolution by a majority of the sewer district's board of trustees, any sewer district established and organized under this chapter may levy and impose annually a fee not to exceed thirty-six dollars per year within its boundaries for the repair of lateral sewer service lines on or connecting residential property having six or fewer dwelling units, except that the fee shall not be imposed on property in the sewer district that is located within any city, town, village, or unincorporated area of a county that already imposes a fee under section 249.422. Any sewer district that establishes or increases the fee used to repair any portion of the lateral sewer service line shall include all defective portions of the lateral sewer service line from the residential structure to its connection with the public sewer system line. Notwithstanding any provision of chapter 448, the fee imposed pursuant to this chapter shall be imposed upon condominiums that have six or fewer condominium units per building and each condominium unit shall be responsible for its proportionate share of any fee charged pursuant to this chapter, and in addition, any condominium unit shall, if determined to be responsible for and served by its own individual lateral sewer line, be treated as an individual residence regardless of the number of units in the development. It shall be the responsibility of the condominium owner or condominium association to notify the sewer district that they are not properly classified as provided in this section.

2. The question shall be submitted to the registered voters who reside within the boundaries of the sewer district, excluding any voters who live within the boundaries of any city, town, village, or unincorporated area of a county that already imposes a fee under section 249.422. The question shall be submitted in substantially the following form:

­

­

3. If a majority of the voters voting thereon approve the proposal provided for in subsection 2 of this section, any sewer district established and organized under this chapter may, upon the adoption of a resolution by a majority of the sewer district's board of trustees, collect and administer such fee in order to protect the public health, welfare, peace, and safety. The funds collected shall be deposited in a special account to be used solely for the purpose of paying for all or a portion of the costs reasonably associated with and necessary to administer and carry out the defective lateral sewer service line repairs. All interest generated on deposited funds shall be accrued to the special account established for the repair of lateral sewer service lines.

4. The collector in any county containing a sewer district that adopts a resolution under this section to collect a fee for the repair of lateral sewer service lines may add such fee to the general tax levy bills of property owners within the boundaries of the sewer district, excluding property located in any city, town, village, or unincorporated area of the county that already imposes a fee under section 249.422. All revenues received on such combined bill for the purpose of providing for the repair of lateral sewer service lines shall be separated from all other revenues so collected and credited to the special account established by the sewer district under subsection 3 of this section.

5. If a city, town, village, or county, which is within the sewer district and imposed a fee under section 249.422, later rescinds such fee after voters authorized the fee provided under this section, the sewer district may submit the question provided under subsection 2 of this section to the registered voters of such city, town, village, or county that have property within the boundaries of the sewer district. If a majority of voters voting on the proposal approve, the sewer district may levy and impose the fee as provided under this section on property within such city, town, village, or county.

(L. 2014 H.B. 1692 merged with S.B. 672)

CROSS REFERENCE:

Lateral sewer service lines repair fee established, 249.422; added to tax bills of property owners, 249.423



Section 249.425 Metropolitan sewer district, design-build contracts authorized, procedure — exemption.

Effective 28 Aug 2011

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.425. Metropolitan sewer district, design-build contracts authorized, procedure — exemption. — 1. As used in this section, the following terms mean:

(1) "Design-build", a project for which the design and construction services are furnished under one contract;

(2) "Design-build contract", a contract between a sewer district and a design-build contractor to furnish the architecture, engineering, and related design services, and the labor, materials, and other construction services required for a specific construction project;

(3) "Design-build contractor", any individual, partnership, joint venture, corporation, or other legal entity that furnishes architecture or engineering services and construction services either directly or through subcontracts;

(4) "Design-build project", the design, construction, alteration, addition, remodeling, or improvement of any sewer district buildings or facilities under contract with a sewer district. Contracts for design-build projects that involve the construction, replacement or rehabilitation of a sewer district pump station or any other project that is located solely on sewer district property, such that in all cases, the project must exceed an expenditure of one million dollars. Design-build projects shall not include projects built on easements or rights-of-way dedicated to the sewer district involving open-cut sewer lines or rehabilitation of sewer district sewer lines;

(5) "Design criteria package", performance-oriented specifications for the design-build project sufficient to permit a design-build contractor to prepare a response to the sewer district's request for proposals for a design-build project, which may include preliminary designs for the project or portions thereof;

(6) "Sewer district", any metropolitan sewer district established under Section 30(a), Article VI, Constitution of Missouri.

2. (1) Notwithstanding any other provision of law to the contrary, any sewer district is authorized to enter into design-build contracts for design-build projects that exceed an expenditure of one million dollars.

(2) In using a design-build contract, the sewer district shall establish a written procedure by rule for prequalifying design-build contractors before such design-build contractors will be allowed to make a proposal on the project.

(3) The sewer district shall adopt procedures for:

(a) The prequalification review team;

(b) Specifications for the design criteria package;

(c) The method of advertising, receiving, and evaluating proposals from design-build contractors;

(d) The criteria for awarding the design-build contract based on the design criteria package and a separate proposal stating the cost of construction; and

(e) Other methods, procedures, and criteria necessary to administer this section.

(4) The sewer district is authorized to issue a request for proposals to a maximum of five design-build contractors who are prequalified in accordance with this section.

(5) The sewer district may require approval of any person performing subcontract work on the design-build project including, but not limited to, those furnishing design services, labor, materials or equipment.

3. (1) Before the prequalification process specified in this section, the sewer district shall publicly advertise, once a week for two consecutive weeks, in a newspaper of general circulation, qualified under chapter 493, located within the cities located in the sewer district, or if there be no such newspaper, in a qualified newspaper of general circulation in the county, or if there be no such newspaper, in a qualified newspaper of general circulation in an adjoining county, and may advertise in business, trade, or minority newspapers, for qualification submissions on said design-build project.

(2) If the sewer district fails to receive at least two responsive submissions from prequalified design-build contractors, submissions shall not be opened and the sewer shall readvertise the project.

(3) The sewer district shall have the right to reject any and all submissions and proposals.

(4) The proposals from prequalified design-build contractors shall be submitted sealed and in writing, to be opened publicly at the time and place of the sewer district's choosing. Technical proposals and qualifications submissions shall be submitted separately from any cost proposals. No cost proposal shall be opened until the technical proposals and qualifications submissions are first opened, evaluated, and ranked in accordance with the criteria identified by the sewer district in the request for proposals.

(5) The design-build contract shall be awarded to the design-build contractor whose proposal represents the best overall value to the sewer district in terms of quality, technical skill, schedule, and cost.

(6) No proposal shall be entertained by the sewer district that is not made in accordance with the request for proposals furnished by the sewer district.

4. (1) The payment bond requirements of section 107.170 shall apply to the design-build project. All persons furnishing design services shall be deemed to be covered by the payment bond the same as any person furnishing labor or materials; however, the performance bond for the design-build contractor does not need to cover the design services as long as the design-build contractor or its subcontractors providing design services carry professional liability insurance in an amount established by the sewer district in the request for proposals.

(2) Any person or firm providing architectural, engineering, or land surveying services for the design-build contractor on the design-build project shall be duly licensed or authorized in this state to provide such services as required by chapter 327.

5. (1) A sewer district planning a design-build project shall retain an architect or engineer, as appropriate to the project type, under sections 8.285 to 8.291, to assist with programming, site selection, master plan, the design criteria package, preparation of the request for proposals, prequalifying design-build contractors, evaluation of proposals, and preparation of forms necessary to award the design-build contract. The sewer district shall also retain that same architect or engineer or another to perform contract administration functions on behalf of the sewer district during the construction phase and after project completion. If the sewer district has an architect or engineer capable of fulfilling the functions described in this section, the sewer district is exempt from being required to retain another such professional.

(2) Any architect or engineer who is retained by a sewer district under this section shall be ineligible to act as the design-build contractor, or to participate as part of the design-build contractor's team as a subcontractor, joint venturer, partner, or otherwise for the same design-build project for which the architect or engineer was hired by the sewer district.

6. Under section 327.465, any design-build contractor that enters into a design-build contract for a sewer district is exempt from the requirement that such person or entity hold a certificate of registration or such corporation hold a certificate of authority if the architectural, engineering, or land surveying services to be performed under the contract are performed through subcontracts with properly licensed and authorized persons or entities, and not performed by the design-build contractor or its own employees.

(L. 2011 S.B. 173)



Section 249.430 Definitions.

Effective 28 Aug 1941

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.430. Definitions. — For the purpose of sections 249.430 to 249.660, the following definitions will apply:

(1) "Lateral sewer district" shall mean all of the area served by a lateral area;

(2) "Main sewer district" shall include all of the area in, and including the watershed, and including the area of any submain and lateral sewer districts served by the main sewer;

(3) "Submain sewer district" shall mean all of the area served by a submain sewer district and shall include the area of any lateral sewer district served by a submain sewer.

(L. 1941 p. 557 § 2)



Section 249.440 Incorporation of sewer districts by county commission — powers of county commission.

Effective 28 Aug 1959

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.440. Incorporation of sewer districts by county commission — powers of county commission. — The county commission of any county in this state, in which is located an unincorporated village or district in which main and submain sewers have already been constructed or hereafter may be constructed or deemed necessary, shall have power to establish sewer districts as provided in section 249.450, and to provide for the construction of sewers therein, and to pay the costs thereof by levying special assessments against the lots, tracts or parcels of ground in said sewer districts, and to issue special tax bills evidencing such assessments.

(L. 1941 p. 557 § 1, A.L. 1953 p. 541, A.L. 1957 p. 585, A.L. 1959 S.B. 261)

CROSS REFERENCES:

Contractual agreements between political subdivisions for common facilities and services, 70.210 to 70.325

County planning commission, class one counties to approve improvements, 64.050, 64.235



Section 249.450 Number of petitioners required — district created by county commission, corporate powers.

Effective 28 Aug 1983

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.450. Number of petitioners required — district created by county commission, corporate powers. — 1. In any county having not less than five hundred thousand and not more than seven hundred thousand inhabitants, in any county which adjoins or which contains a portion of a city having more than four hundred thousand inhabitants, and in any county of the first class not having a charter form of government, whenever a petition signed by ten percent of the voters of the proposed district is filed with the county clerk of any such county, or whenever such county commission deems the construction of sewers necessary for sanitary or other purposes, such county commission after consultation with the sewer engineer shall adopt a resolution to establish such sewer district or districts. The resolution shall describe generally the size and location of the proposed sewer district or districts.

2. In any county of classes two, three or four which are not subject to subsection 1, the county commission of the county, upon the filing of a petition signed by ten percent of the voters of the proposed district, shall, after consultation with the sewer engineer, adopt a resolution to establish the sewer district. The resolution shall describe generally the size and location of the proposed sewer district.

3. Any sewer district created by resolution of the county commission in accordance with this section shall be a body corporate and a political subdivision of the state of Missouri, shall be capable of suing and being sued in contract in its corporate name, and shall be capable of holding such real and personal property necessary for corporate purposes. The county commission shall serve as the governing body of any sewer district created in accordance with this section.

(L. 1941 p. 557 § 5, A.L. 1959 S.B. 261, A.L. 1963 p. 395, A.L. 1973 H.B. 625, A.L. 1978 H.B. 971, A.L. 1983 H.B. 371)



Section 249.451 Certain counties may assign operation of sewer district to any common sewer district which lies totally or partially in county, procedure (Jackson, Cass, St. Louis and all first classification counties).

Effective 28 Aug 1995

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.451. Certain counties may assign operation of sewer district to any common sewer district which lies totally or partially in county, procedure (Jackson, Cass, St. Louis and all first classification counties). — A county commission serving as the governing body of any sewer district, now or hereafter existing and created in accordance with subsection 1 of section 249.450, may by resolution delegate and assign responsibility for the control and operation of such district to the board of trustees of any common sewer district formed under sections 204.250 to 204.470 which lies wholly or partially within the same county, subject to the acceptance of such delegation and assignment by such board of trustees. Upon such acceptance, the delegation and assignment shall become irrevocable except by action of both the county commission and the board of trustees of the common sewer district, and the board of trustees of the common sewer district shall have the same powers and duties with regard to the sewer district created under subsection 1 of section 249.450, as are provided the county commission under chapter 249.

(L. 1995 H.B. 88 § 23)



Section 249.460 Sewer engineer appointment — duty to advise county commission.

Effective 28 Aug 1983

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.460. Sewer engineer appointment — duty to advise county commission. — Whenever the county commission deems it necessary to provide for the construction of sewers as provided for in sections 249.430 to 249.660, it shall designate the county highway engineer or other qualified engineer as sewer engineer. The sewer engineer shall advise the county commission with reference to proper boundaries of any sewer districts to be established and shall also superintend the construction of the sewers and the maintenance thereof and the apportionment of the cost thereof as provided by law. The county commission shall also request the county clerk to appoint or designate a deputy county clerk to keep the special records which will, or shall be required for the proceedings for the construction and maintenance of sewer districts or divisions.

(L. 1941 p. 557 § 3, A.L. 1983 H.B. 371)



Section 249.470 Districts to be established by resolution of commission — countywide sewer districts, when.

Effective 28 Aug 2000

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.470. Districts to be established by resolution of commission — countywide sewer districts, when. — 1. The county commission, after receiving the recommendations of the sewer engineer, may, by resolution, establish the boundaries of the sewer district or districts including therein only such lots, tracts and parcels of ground which may be conveniently served by a sewer, except that whenever the commission of a county of the first classification without a charter form of government deems that a countywide wastewater treatment authority would best serve the needs of such county, the commission may establish a countywide sewer district which shall be subject to the provisions of sections 249.430 to 249.660. The action of the county commission in determining the boundaries of said sewer districts shall be conclusive, provided that, except as otherwise provided in this section, no ground shall be included in a sewer district not contained in the natural drainage area or watercourse, or may be conveniently served through said sewer.

2. For each countywide wastewater treatment authority established pursuant to this section, the county commission of such county shall, by resolution, order, or ordinance, appoint five trustees, all of whom shall reside within the county. In the event there is more than one district within the county organized pursuant to this chapter, no less number of the trustees so appointed shall reside within the district having the greatest number of customers than reside in any other such district in the county. The trustees, whose terms shall begin on the date the authority is established, shall be responsible for the control and operation of the countywide wastewater treatment authority and shall have the same powers and duties as the county commission as provided in this chapter. The term of each trustee shall be five years, except that, of the first board appointed, one member shall serve for one year, one member shall serve for two years, one member shall serve for three years, one member shall serve for four years, and one member shall serve for five years. All vacancies after the initial appointment shall be filled by the county commission. The trustees shall be reimbursed by the district for all reasonable expenses incurred in the performance of their duties, which amount shall not exceed the sum of twenty-five dollars per month.

(L. 1941 p. 557 § 4, A.L. 1999 H.B. 450, A.L. 2000 H.B. 1238)



Section 249.480 Resolution to be published — hearing of protest.

Effective 28 Aug 1983

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.480. Resolution to be published — hearing of protest. — 1. The county commission shall set a day for hearing anyone who might be interested with regard to the proposed work and shall publish the resolution with a notice of the time and place of hearing in some local newspaper of general circulation, published in the county, and if possible in the district affected by the resolution, and designated by the county commission, at least two weeks before the date of the hearing, and by posting a copy of the resolution in five public places in the proposed sewer district or districts. At such hearing anyone interested in the proposed construction or operation of sewers may appear and present his views to the county commission.

2. Unless a majority of the registered voters within the sewer districts shall file a protest in writing with the county clerk on or before the day set for a hearing, the county commission may proceed with the construction of the sewers. If such a majority protest is filed, the county commission shall have no authority to proceed with said work unless the department of health and senior services or the department of natural resources files with the county clerk a written recommendation that such sewer is necessary for sanitary or other purposes, in which case the county commission shall have the right to proceed as if no protest had been filed. The determination of the county commission as to the sufficiency of any protest shall be conclusive unless such determination is attacked by a proceeding in the circuit court within ten days after such determination. After the expiration of six months after the filing of any such protest a new resolution may be adopted if deemed necessary by the county commission.

(L. 1941 p. 557 § 6, A.L. 1983 H.B. 371)



Section 249.485 Sewer district to be separate entity not part of county commission, exception.

Effective 28 Aug 1983

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.485. Sewer district to be separate entity not part of county commission, exception. — A sewer district created under sections 249.430 to 249.667 is to be considered an entity separate from the county commission, and is not governed by the administrative or procedural requirements of county commissions unless specified otherwise in sections 249.430 to 249.667.

(L. 1983 H.B. 371)



Section 249.490 County commission may alter district boundaries.

Effective 28 Aug 1983

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.490. County commission may alter district boundaries. — The county commission shall have authority, by resolution, to subdivide, enlarge, or change the boundaries of any sewer district authorized in sections 249.430 to 249.660, and more than one main sewer may be laid in one district if deemed necessary by the county commission for sanitary or other purposes.

(L. 1941 p. 557 § 11, A.L. 1983 H.B. 371)



Section 249.500 Joint sewers may be established by county commission.

Effective 28 Aug 1941

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.500. Joint sewers may be established by county commission. — Joint district sewers may be constructed by the county commission whenever the county commission deems it necessary that a sewer shall be constructed in any part of a sewer district extending into two or more districts. In such case, it may, by resolution, unite contiguous sewer districts into a joint sewer district and cause a sewer to be constructed therein in like manner and in all respects as is provided in the case of district sewers. The cost of constructing said joint district sewer, less any amount procured from federal or other governmental source, shall be assessed and paid in special tax bills against the property included in the joint sewer district, the same as provided in the case of district sewers. The action of the county commission creating the joint sewer district shall be conclusive as to the necessity therefor, and no special tax bills shall be held invalid or be affected on account of the included drainage area thereof, or the size, character or purpose of such sewer; provided, that no sewer district shall be included in such joint district which is not included in the natural drainage area in the valley or watercourse in which the joint district sewer is proposed to be constructed, or which may be conveniently served in said area.

(L. 1941 p. 557 § 12)



Section 249.510 Contract bids.

Effective 28 Aug 1941

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.510. Contract bids. — If the county commission determines to proceed with the construction of district sewers it shall cause plans and specifications to be prepared by the sewer engineer and shall advertise for bids for said work by causing a notice to bidders to be published, at least two weeks prior to the date of receiving bids, in a newspaper of general circulation published in said county. All contracts for such work shall be awarded to the lowest and best bidder, but the county commission may reject any and all bids.

(L. 1941 p. 557 § 7)



Section 249.515 County commission's powers — treatment system, violations — compliance period — failure to comply, penalty.

Effective 28 Aug 1983

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.515. County commission's powers — treatment system, violations — compliance period — failure to comply, penalty. — 1. The county commission may contract with each participating community for the payment of its proportionate share of treatment costs.

2. The county commission may refuse to receive any wastes into the sewage system which do not meet relevant water pollution, solid waste, or pretreatment standards.

3. The county commission shall have all of the powers necessary and convenient to provide for the operation, maintenance, administration, and regulation, including the adoption of rules and regulations, of any individual home or business sewage treatment systems within the jurisdiction of the sewer district.

4. The county commission shall have power to pass all necessary rules and regulations for the proper management and conduct of the business of the sewer district, and for carrying into effect the objects for which the district is formed.

5. After the owner of the sewer treatment system has been notified of any violation and has been given a reasonable time of not less than thirty days in which to come into compliance, it shall be a class C misdemeanor for any sewer treatment system to be operated within the jurisdiction of the sewer district which is not in compliance with applicable water pollution, solid waste, or pretreatment regulations or ordinances. Any penalty imposed by this subsection shall not preclude any appropriate civil remedy.

(L. 1983 H.B. 371)



Section 249.520 Contractor's bond — apportionment of costs — assessments — tax bills.

Effective 28 Aug 1997

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.520. Contractor's bond — apportionment of costs — assessments — tax bills. — 1. The contractor to whom such contract is awarded shall enter into a contract with the county commission and shall furnish a corporate surety bond to be approved by the county commission in an amount set by the commission and at least as much as the amount of the contract.

2. When the terms of such contract have been completed under the supervision of the sewer engineer, said engineer shall compute the cost thereof, including necessary engineering and clerical expenses, certify same to county clerk who shall then proceed to apportion the same against the lots, tracts, or parcels of ground in such sewer district or districts calculated according to one of the following:

(1) The square footage in proportion to the area of the whole district;

(2) The lineal feet of sewer line running along or through the property for each lot, tract, or parcel of ground in the sewer district, exclusive only of public highways and parks; or

(3) By determining the total number of lots affected and apportioning the cost equally to each lot; and shall report the same to the county commission. Upon presentation of the report of the sewer engineer the county commission shall levy an assessment in accordance therewith against all the land except public highways and parks in the sewer district or districts, and shall issue special tax bills to the contractor in payment for the work.

3. In case the owner of any land described in any such tax bill files a request with the county clerk prior to the acceptance of the work by the county, requesting that his tax bill or bills shall be made payable in equal installments, or in case the county commission determines that it is advisable that they be paid in installments, such special tax bills shall be payable in annual equal installments from two to ten years after the date of their issue, as the commission deems warranted under the circumstances. The whole of any such special tax bill made payable in installments may be paid at the date of any installment payment.

4. Every certified tax bill, whether the same be made payable in installments or not, shall bear interest at the current rate per annum as approved by the county commission from the date of issue until paid, but may be paid without interest within thirty days after the date of issue, and shall be a special lien against the property described therein for a period of five years from its date, except for when payable in installments, when the special lien shall extend for a period of one year after the date the last installment payment shall become due. Every such certified tax bill shall be assignable and shall in an action brought to recover the amount thereof be prima facie evidence of the validity of the charges against the property therein described. If such tax bills are not issued in installments as provided in section 249.530, they shall become due and payable thirty days after date.

(L. 1941 p. 557 § 8, A.L. 1983 H.B. 371, A.L. 1997 H.B. 159)



Section 249.530 Construction without contract.

Effective 28 Aug 1941

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.530. Construction without contract. — In addition to the method of constructing sewers by contract as provided for in section 249.510, if the county commission deems it practicable to procure from federal or any other governmental source any part of the cost of the construction of main or submain or lateral sewers, or if for any other reason said county commission deems it more efficient and economical to construct any of such sewers without letting a contract therefor, the county commission may proceed to the construction of the same under the supervision of the sewer engineer. In such case, an accurate account of the cost thereof shall be kept by the county commission and the commission shall be authorized to accept any financial aid either by the contribution of labor or material, or both, and any amount so received shall be first applied to the cost of such work and the balance thereof shall be paid by special assessment apportioned as provided in section 249.510, and special tax bills shall be issued therefor. The tax bills authorized in this section may be issued in installments, or payable at one time, as provided in section 249.520 where work is done by a contractor. The county may bring suit to collect the said tax bills, or they may be assigned by the county commission on such terms as it deems advisable.

(L. 1941 p. 557 § 21)



Section 249.540 Right of condemnation — right to enter private land to survey — sewer lines across unplatted land, expense of construction and restoration.

Effective 28 Aug 1983

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.540. Right of condemnation — right to enter private land to survey — sewer lines across unplatted land, expense of construction and restoration. — 1. The county commission shall have the right to condemn any land or other property within or without the district for right-of-way for sewers or for any other improvements or structure deemed necessary or advisable for or in connection with the sewer system of the district or districts, or for any of the purposes provided in sections 249.430 to 249.660, and in so doing shall follow the procedure that is now provided by chapter 523. The county commission shall also have the same authority to enter upon private lands to survey land or other property before exercise of the above condemnation powers as is granted under section 388.210 to railroad corporations.

2. If it is necessary to construct a trunk sewer or similar sewage handling line across or on any land that has not been platted and such plat finally approved by the county planning commission, county zoning commission, county planning and zoning commission, or county governing body, the expenses incurred in constructing such line and restoring the land across or on which such line is located as near as possible to its former condition shall be apportioned against the adjoining property, area, or districts served.

(L. 1941 p. 557 § 24, A.L. 1959 S.B. 210, A.L. 1983 H.B. 371)



Section 249.550 Assistants employed by sewer engineer.

Effective 28 Aug 1941

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.550. Assistants employed by sewer engineer. — The sewer engineer is hereby given authority to employ such help and assistance as may be necessary for the carrying on of the maintenance, repair and administrative expenses of any sewer district or districts, as provided in sections 249.430 to 249.660, subject to the approval of the county commission.

(L. 1941 p. 557 § 18)



Section 249.560 Apportionment of expenses — regulation of connections — contracts with municipal corporations.

Effective 28 Aug 1941

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.560. Apportionment of expenses — regulation of connections — contracts with municipal corporations. — 1. Engineering and administrative expense for sewer extensions and laterals shall be apportioned against the adjoining property, area or districts served.

2. The county commission may make general regulations concerning the right to make house or building connections with any of said sewers and shall require that a permit must be obtained from the sewer engineer before such connection shall be allowed and also that all costs of making such connection shall be paid by the person requesting such permit. The county commission, by resolution, may delegate full authority to the sewer engineer to regulate the connections of any sewer herein provided for and to regulate the kind of sewage which may be discharged therein.

3. The sewer engineer may be authorized by the county commission to make a contract or contracts with any municipal corporation to allow such municipal corporation to discharge sewage in any part of the sewerage system, which is maintained under the provisions of sections 249.430 to 249.660, for such compensation and upon such reasonable terms as may be agreed upon between such municipal corporation and such sewer engineer, all subject to the approval of the county commission. The sewer engineer, by and with the approval of the county commission, shall also have power and authority to adopt, formulate and promulgate a code or set of rules and regulations pertaining to and respecting any and all specifications, plumbing installations and repair work on any fixtures or appurtenances located on any premises included in or embraced by any district or districts set up, as provided for in sections 249.430 to 249.660.

(L. 1941 p. 557 § 19)



Section 249.565 Violation of section or regulation, misdemeanor.

Effective 28 Aug 1955

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.565. Violation of section or regulation, misdemeanor. — Any person who shall violate section 249.560, or any order, rule or regulation adopted under the authority of said section shall be guilty of a misdemeanor.

(L. 1955 p. 606 § 1)



Section 249.570 Connection of previously constructed sewers.

Effective 28 Aug 1941

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.570. Connection of previously constructed sewers. — In all cases where lateral sewers have already been constructed of suitable materials and manner of construction the county commission shall provide regulations authorizing the connection of the same with the main or submain sewers and shall have the same authority to regulate house and building connection with said sewers as with sewers constructed under sections 249.430 to 249.660. The ground served by any such lateral sewer already constructed may be established as a sewer district by the county commission and shall not be assessed with the cost of construction of any sewer provided for in sections 249.430 to 249.660 except submain or main sewers, unless it is deemed necessary by the county commission that additional sewers be constructed in said district or districts, in which case the county commission shall have the right to construct additional sewers and levy assessments to pay the cost thereof, the same as in the case of other districts.

(L. 1941 p. 557 § 20)



Section 249.580 Special tax bills.

Effective 28 Aug 1941

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.580. Special tax bills. — All special tax bills provided for by sections 249.430 to 249.660 shall be made out in favor of the contractor to be paid, or his assignee, and all such special tax bills shall be certified by the county clerk or in his name by any deputy county clerk thereto authorized by an order of the county commission of record, and said county clerk shall deliver such tax bills to the party in whose favor made out, or his assignee, and take the receipt of such party therefor in full of all claims against the county on account of the work for which such tax bills shall have been made out. No tax bill need give the name of any party owning or interested in the land charged thereby.

(L. 1941 p. 557 § 9)



Section 249.590 Record of special tax bills.

Effective 28 Aug 1941

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.590. Record of special tax bills. — The county clerk shall keep a record of all special tax bills issued under the provisions of sections 249.430 to 249.660, said record to contain a description of the land covered by each special tax bill, the amount assessed against the same, and the date of the issue thereof and the rate of interest thereon, and also the name of the respective owners of the tracts of land described in said tax bills, as shown by the tax books in the office of the county collector, but any error in such record shall not affect the validity of said special tax bills.

(L. 1941 p. 557 § 13)



Section 249.600 County not liable for errors.

Effective 28 Aug 1941

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.600. County not liable for errors. — When any work is done and payment therefor is to be made in special tax bills or in special assessments as provided in sections 249.430 to 249.660, the county shall in no event, nor in any manner whatever, be liable for or on account of such work done or improvement made or liable in any manner for the payment of the same by reason of any invalidity or error in any such tax bill or special assessment.

(L. 1941 p. 557 § 10)



Section 249.610 Sewer tax bill record — inquiries about taxes — payments.

Effective 28 Aug 1941

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.610. Sewer tax bill record — inquiries about taxes — payments. — 1. The county clerk shall deliver a certified copy of said record of all special tax bills issued under the provisions of sections 249.430 to 249.660, to the county collector, who shall incorporate them in a special record known as "Sewer Tax Bill Record".

2. When any inquiry is made of the county collector concerning the amount of taxes against any lot, tract or parcel of land, in addition to the general taxes he shall report the amount of special sewer taxes levied against such lot, tract, or parcel of land. Anyone interested in said lot, tract or parcel of land may pay the amount of said special sewer taxes to the county collector who shall receive said payment and mark the same on his record of said special assessment and shall issue duplicate receipts therefor, one of which shall be filed with the county clerk and the fact of payment noted on the record of said special assessment in the office of the county clerk. Such entry upon the books of the county collector shall be evidence of payment of the tax bills as therein stated. When the tax bills are issued payable in installments as provided in section 249.530, upon presentation of any such tax bill showing by endorsement the payment of any of said installments the county collector shall note the payment of such installments upon his record of special tax bills and such entry shall be evidence of payment of any such installment.

(L. 1941 p. 557 § 14)



Section 249.620 Collector shall pay holder of tax bill.

Effective 28 Aug 1941

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.620. Collector shall pay holder of tax bill. — After any such tax bill or any installment has been paid to the county collector, he shall pay the amount of such payment to the holder of the special tax bill and shall cancel and preserve any such tax bill presented to him, or if only an installment of said tax bill has been paid, shall have the holder of such tax bill endorse the receipt of the amount of said tax bill upon the back of said tax bill, and when the last installment shall have been paid, mark such tax bill cancelled and preserve the same.

(L. 1941 p. 557 § 15)



Section 249.630 Procedure of recording payments.

Effective 28 Aug 1941

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.630. Procedure of recording payments. — When any special tax bill has been paid to the owner or holder thereof, and marked paid upon presentation of such bill to the county clerk he shall cancel and mark paid the amount of such tax bill on the record thereof, and such entry shall be evidence of the payment of the tax bill as therein stated. When the tax bills are issued payable in installments as provided in section 249.530, upon presentation of any such tax bill showing by endorsement the payment of any of the said installments the county collector shall note the payment of such installments upon his record of said tax bill and such entry shall be evidence of payment of such installment.

(L. 1941 p. 557 § 16)



Section 249.640 Special assessment for maintenance and administration — exception, unplatted lands, when — interest to be paid, when — tax lien against property authorized.

Effective 28 Aug 1983

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.640. Special assessment for maintenance and administration — exception, unplatted lands, when — interest to be paid, when — tax lien against property authorized. — 1. Upon the recommendation of the sewer engineer, the county commission, by resolution, shall have authority to levy a special assessment upon all lots, tracts or parcels of land, including improvements, in any sewer district established as provided in sections 249.430 to 249.660 for the maintenance, repair and administrative expense of the sewer in such sewer district or districts, the assessment to be levied according to the lots, tracts or parcels of real estate including improvements, as shown upon the assessment books prepared by the assessor of such county, such assessment not to exceed one-half of one percent of such assessed valuation; provided, however, that no assessment shall be made against any land that has not been platted and such plat finally approved by the county planning commission, county zoning commission, county planning and zoning commission, or county governing body, and against which condemnation proceedings for a trunk sewer or similar sewage handling line have been completed, unless the owner or owners of such land have petitioned for sewer service under sections 249.430 to 249.660 or have requested to tap-on to such line. The county clerk shall compute the amount of such assessment against each lot, tract or parcel of real estate in such sewer district or districts and deliver a certified copy of such assessment to the county collector. The county collector shall report such assessment to anyone making inquiry about the taxes and shall receive payment therefor, and issue a duplicate receipt therefor, one of which shall be filed with the county clerk, and such payments shall be remitted to the county treasurer who shall be required to keep a separate account thereof which shall be subject to warrants drawn on the account by the county commission, to be used only in the furtherance of the provisions of sections 249.430 to 249.660.

2. Every certified assessment shall bear interest from the date of issuance until paid, but may be paid without interest within thirty days after the date of issuance, and shall be a special tax lien against the property described therein for a period of five years from its date. The assessment levied and extended upon the books as aforesaid shall be collected in the same manner and the lien shall be enforced in the same manner as the taxes levied for state and county purposes.

(L. 1941 p. 557 § 17, A.L. 1955 p. 603, A.L. 1983 H.B. 371)



Section 249.645 Charges for sewer service, how computed — notice, hearing — delinquency, interest from due date — lien on land authorized — priority of lien — discontinuance of service.

Effective 28 Aug 1999

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.645. Charges for sewer service, how computed — notice, hearing — delinquency, interest from due date — lien on land authorized — priority of lien — discontinuance of service. — 1. Any public sewer district created under the provisions of sections 249.430 to 249.660 or established pursuant to Article VI, Section 30(a) of the Missouri Constitution may establish, make and collect charges for sewage services, including tap-on fees. The charges may be set as a flat fee or based upon the amount of water supplied to the premises and shall be in addition to those charges which may be levied and collected for maintenance, repair and administration expenses as provided for in section 249.640. Any private water company, public water supply district, or municipality supplying water to the premises located within a sewer district shall, upon reasonable request, make available to such sewer district its records and books so that such sewer district may obtain therefrom such data as may be necessary to calculate the charges for sewer service. Prior to establishing any such sewer charges, public hearings shall be held thereon and at least thirty days' notice shall be given thereof.

2. Any charges made under this section shall be due at such time or times as specified by the county commission, and shall, if not paid by the due date, become delinquent and shall bear interest from the date of delinquency until paid. If such charges become delinquent, they shall be a lien upon the land charged, upon the county commission filing with the recorder of deeds in the county where the land is situated a notice of delinquency. The county commission shall file with the recorder of deeds a similar notice when the delinquent amounts, plus interest and any recording fees or attorney's fees, have been paid in full. The lien hereby created may be enforced by suit or foreclosure.

3. Should a lien be placed upon a customer's property by a public sewer district for unpaid sewer charges, the lien shall have priority as and be enforced in the same manner as taxes levied for state and county purposes.

4. Should the sewer charges remain unpaid for a period in excess of three months, the district, after notice to the customer by certified mail, shall have the authority at its discretion to disconnect the customer's sewer line from the district's line or request any private water company, public water supply district, or any municipality supplying water to the premises to discontinue service to the customer until such time as the sewer charges and all related costs of this section are paid.

(L. 1969 S.B. 320 § 1, A.L. 1983 H.B. 371, A.L. 1991 H.B. 299, A.L. 1999 H.B. 450 merged with S.B. 160 & 82)



Section 249.650 Suits to collect taxes.

Effective 28 Aug 1941

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.650. Suits to collect taxes. — Suits to collect any tax bills herein authorized may be brought in any court of competent jurisdiction by the person to whom issued or any assignee in their own names. Every such certified tax bill shall, in an action brought to recover the amount thereof, be prima facie evidence of the validity of the charges against the property therein described; and where suit is brought before the liens have expired, said liens shall continue until the termination of such suits and the satisfaction of the judgments.

(L. 1941 p. 557 § 22)



Section 249.660 Legal aid — how secured.

Effective 28 Aug 1941

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.660. Legal aid — how secured. — The county commission may require the county counselor, or an assistant county counselor, to give advice and conduct all legal proceedings or suits necessary in the administration of sections 249.430 to 249.660, and if deemed necessary the county commission may also employ a special attorney or attorneys for such purposes upon terms fixed by an agreement in writing.

(L. 1941 p. 557 § 23)



Section 249.663 Dissolution of district when obligations paid — disposition of assets.

Effective 28 Aug 1963

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.663. Dissolution of district when obligations paid — disposition of assets. — 1. Any sewer district heretofore or hereafter created by the county commission of any county of the first class not having a charter form of government, the obligations of which district have been paid or payment therefor having been duly provided, may by order of the county commission be dissolved, and upon such dissolution all unexpended assessments and taxes in the operation and maintenance account of said district shall be paid into the county treasury, and all unexpended assessments, taxes, funds and deposits in the revenue and general obligation bond fund shall be applied toward the payment of the obligations of said district.

2. The county commission of any such county may, upon dissolution of any sewer district, lease, sell, transfer or convey any or all of its sanitary sewage system, treatment plant, facilities and appurtenances thereto, including both land and rights-of-way, and main and submain sewers in or for any sewer or joint sewer district to any municipality or other political subdivision, and, in such event, such municipality or other political subdivision shall have all of the powers and authority with respect to any bonds or obligations of such sewer district, or otherwise, as are conferred by chapters 249 and 250 for such time as such bonds or obligations remain outstanding.

3. Any sewer district organized under the provisions of sections 249.430 through 249.665, except sewer districts organized in counties of the first class, may, if all obligations of the district have been paid or the payment thereof has been provided, be dissolved by order of the county commission. Upon dissolution the land, rights-of-way, treatment plant, main and submain sewers, and all appurtenances of the sewer district may be transferred or conveyed to a municipality or other political subdivision. Upon the transfer all unexpended assessments, taxes, deposits, or other funds held by the district shall be transferred to the municipality for the construction, operation, and maintenance of the facilities of the district, except that all unexpended assessments, taxes, funds and deposits in the revenue and general obligation bond fund shall be held by the municipality for the payment of the obligations of the district.

(L. 1961 p. 449 §§ 1, 2, A.L. 1963 p. 395)



Section 249.665 Incorporated cities excluded from district, when.

Effective 28 Aug 1951

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.665. Incorporated cities excluded from district, when. — All incorporated cities located within the boundaries of any such county are hereby excluded from any sewer district formed under the provisions of sections 249.430 to 249.660, unless such city shall petition the county commission to participate in the county district and be accepted by the county commission. Any incorporated city discharging sewage into the sewer mains of any such sewer district shall pay to such sewer district for the use of said sewer mains an annual rental to be determined by a census of the population served, or by measurement of volume of sewage so discharged into said sewer mains, or by a stipulated contract price.

(L. 1951 p. 637)



Section 249.666 Assets of district within city to vest in city — city assumes liabilities — disposition of district funds.

Effective 28 Aug 1961

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.666. Assets of district within city to vest in city — city assumes liabilities — disposition of district funds. — Whenever a sewer district, or any part thereof, in any county of the first class not having a charter form of government, is embraced within the corporate limits of any municipality, all of the sanitary sewage system, treatment plant, facilities, and appurtenances thereto, including both land and rights-of-way and main and submain sewers of any sewer or joint sewer district, shall vest in said municipality, and it shall be the duty of said municipality to assume, take charge of, and exercise control over said sewage system. Whenever said district shall have issued bonds payable from taxes or from revenue, such municipality shall retain as to the area in such district all of the powers and authority theretofore conferred upon said district by law. All unexpended assessments and taxes in the operation and maintenance account of said district shall be paid into the county treasury, and all unexpended assessments, taxes, funds and deposits in the revenue and general obligation bond fund shall be applied toward the payment of the obligations of said district.

(L. 1961 p. 450 § 1)



Section 249.667 Powers of county commission as to city property if district bonds issued.

Effective 28 Aug 1959

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.667. Powers of county commission as to city property if district bonds issued. — Whenever a sewer district, in any county of the first class not having a charter form of government, shall embrace within its corporate limits any territory situated in any city, town or village, and shall have issued bonds payable from taxes or from revenue, the county commission of the county within which such district is situated shall retain, as to the area in such district, all of the powers and authority conferred by chapters 249 and 250 for such period of time as such bonds remain outstanding.

(L. 1959 S.B. 211 § 1)



Section 249.668 County commission of certain counties to appoint trustees — term, responsibilities, powers — vacancies — compensation.

Effective 07 Apr 1992, see footnote

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.668. County commission of certain counties to appoint trustees — term, responsibilities, powers — vacancies — compensation. — In all first class counties in which a charter form of government is adopted, the county commission, upon written request from all districts in the county, within sixty days prior to the effective date of the new charter form of government, shall by resolution, order, or ordinance, appoint five trustees, the majority of whom shall reside within the boundaries of the district. In the event there is more than one district within the county organized pursuant to this chapter the majority of the trustees appointed shall reside within the district having the greatest number of customers. The trustees, whose term shall begin on the same date that the charter form of government becomes effective, shall be responsible for the control and operation of all such sewer districts organized pursuant to this chapter in the county, and shall have the same powers and duties as the county commission as provided in this chapter. The term of each trustee shall be five years, except that, of the first board appointed, one member shall serve for one year, one member shall serve for two years, one member shall serve for three years, one member shall serve for four years, and one member shall serve for five years. All vacancies after the initial appointment shall be filled by the county executive officer with the concurrence of the governing body of the county as constituted under the charter form of government. The trustees shall be reimbursed by the district for all reasonable expenses incurred in the performance of their duties, which amount shall not exceed the sum of twenty-five dollars per month.

(L. 1992 H.B. 1307 § 3)

Effective 4-7-92



Section 249.670 Liquidator — appointment — oath — bond — powers and duties.

Effective 28 Aug 1961

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.670. Liquidator — appointment — oath — bond — powers and duties. — 1. Whenever any sewer district heretofore or hereafter incorporated in any county, now or hereafter having a population of not less than seven hundred thousand inhabitants nor more than seven hundred and fifty thousand inhabitants, under any statute of this state heretofore or hereafter enacted is to be dissolved under and pursuant to law, the governor shall appoint a liquidator of such sewer district. Such liquidator shall qualify by taking an oath administered by the circuit court clerk of said county, to faithfully perform the duties of his office as liquidator of such sewer district, and shall give bond conditioned upon like performance in such penal sum as shall be fixed by the circuit court. The governor shall have the power to remove such liquidator at will with or without cause and in the event of such removal shall appoint a successor.

2. Such liquidator shall have all the powers and be charged with all the duties of the board of supervisors of such district, and shall have power by and with the approval of the circuit court to compromise any or all outstanding indebtedness of the sewer district; said liquidator shall have the power with the approval of the court to contest the validity of any claim arising against such sewer district by the institution and prosecution or the defense of any action, and he shall likewise have power, subject to the same approval, where the total uncollected taxes levied by such sewer district exceeds the outstanding indebtedness with interest, to compromise such taxes upon such basis as will provide for the payment of the outstanding debts, with interest, taking into account the cost of liquidation and, if a compromise of any indebtedness of the district shall have been made, such compromise of taxes shall take into account the reduction in the indebtedness made by reason of such compromise.

(RSMo 1939 § 12682, A.L. 1953 p. 541, A.L. 1961 p. 448)



Section 249.680 Liquidator to have full charge of district.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.680. Liquidator to have full charge of district. — Upon the appointment and qualification of the liquidator for any district, he shall immediately succeed to the powers and duties of the board of supervisors and officers of such district and thereafter such officers and supervisors in such district shall cease to have any further powers or duties except to transfer to such liquidator all funds and property of such district and the liquidator shall be substituted as party plaintiff or defendant in all suits by or against the district or the supervisors. Said liquidator immediately upon his appointment and qualification shall take possession of all the property and effects of such sewer district and shall have the power with the approval of the court to dispose of the same.

(RSMo 1939 § 12683)



Section 249.690 Court defined.

Effective 02 Jan 1979, see footnote

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.690. Court defined. — In any county in which the circuit court now consists or shall hereafter consist of more than one division, presided over by a circuit judge, the word "court" as used in sections 249.670 to 249.700 shall mean the circuit judges of the court sitting as a court en banc and the decision of a majority of the circuit judges thereof shall be controlling with respect to the provisions of sections 249.670 to 249.700. In any county in which there are now or hereafter shall exist more than one district to which sections 249.670 to 249.700 are or shall become applicable, the governor shall appoint the same liquidator for all such districts in such county.

(RSMo 1939 § 12684, A.L. 1978 H.B. 1634)

Effective 1-2-79



Section 249.700 Compensation of liquidator and counsel.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.700. Compensation of liquidator and counsel. — The liquidator under sections 249.670 to 249.700 shall receive compensation to be fixed by the court, not to exceed two hundred and fifty dollars per month, and he shall also have power, subject to the approval of the court, to employ counsel whose compensation shall not exceed two hundred dollars per month and necessary clerks whose compensation shall be approved by the court; such counsel and clerks shall serve at the will of the liquidator. The compensation of the liquidator, his counsel and clerks shall be deemed part of the cost of winding up the district.

(RSMo 1939 § 12685)



Section 249.710 Penalty for nonpayment of tax fixed — prior inconsistent laws repealed.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.710. Penalty for nonpayment of tax fixed — prior inconsistent laws repealed. — Hereafter all penalties for the nonpayment of any tax levied by any sewer district incorporated under the laws of this state shall be one-half of one percent per month and no more, notwithstanding the provision of any prior law under which such sewer district may have been or may be hereafter incorporated, and any and all provisions of any law under which sewer districts may have been or may hereafter be incorporated inconsistent with the provisions of this section are hereby repealed.

(RSMo 1939 § 12686)



Section 249.720 Abatement of accrued penalties for delinquency.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.720. Abatement of accrued penalties for delinquency. — All penalties accrued for the nonpayment of any tax levied by any sewer district incorporated under the laws of this state in excess of one-half of one percent per month are hereby abated and remitted, and the amount of any such penalty reduced to one-half of one percent per month.

(RSMo 1939 § 12687)



Section 249.730 Court costs not taxed, when.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.730. Court costs not taxed, when. — In the event of any suit at law or in equity hereafter filed against any delinquent taxpayer for the purpose of enforcing collection of any tax levied by any sewer district incorporated under the laws of this state, and in the event the petition in such suit claims an amount as penalties in excess of one-half of one percent per month and for which no use has been provided by law, in such suits it shall be unlawful to tax any court costs against such taxpayer so sued.

(RSMo 1939 § 12688)



Section 249.740 Court costs may be abated, remitted or not taxed.

Effective 28 Aug 1939

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.740. Court costs may be abated, remitted or not taxed. — Whenever any sewer district incorporated under the laws of this state shall sue any delinquent taxpayer on account of any tax levied by such sewer district, and if such sewer district be exempt by law from securing or paying the court costs incident to such suit, then in all such cases all courts of this state before whom such suit may be hereafter heard shall take into consideration all of the facts and circumstances concerning the levy of such tax and the bringing of such suit, the claims made in the district's petition, all matters of evidence and all facts and circumstances touching the question of justice in the premises, and the court may, in such cases, in its discretion and in furtherance of justice, abate, remit, waive or refuse to tax any court cost accrued in such case against such delinquent taxpayer.

(RSMo 1939 § 12689)



Section 249.750 Suits dismissed, when — winding up affairs, discharge of liquidator.

Effective 28 Aug 1953

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.750. Suits dismissed, when — winding up affairs, discharge of liquidator. — 1. Whenever the expense of collecting the tax bills, in suits, in any sewer district, is greater than the receipts that might be collected in such suits, then the liquidator shall dismiss said suits.

2. When all suits in all of the districts in any county to which this section applies are dismissed the liquidator shall sell all office furniture and equipment for cash. All books and records of said districts shall be delivered to the county clerk for safekeeping.

3. After the payment of expenses, the balance on hand shall be paid into the general revenue fund of the county in which districts are located.

4. The liquidator shall file a final report with the court en banc and upon the approval of said report the said court shall adjudge and decree that said districts (naming them) are fully administered and dissolved and discharge the liquidator.

(L. 1953 p. 545)



Section 249.761 Definitions.

Effective 19 May 2006, see footnote

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.761. Definitions. — For the purposes of sections 249.761 to 249.810, the following words and terms mean:

(1) "Owner", for real property, the individual or individuals or entity or entities who own a fee interest in real property that is located within the sewer district and subject to charges for use and services of the sewer system or their legally authorized representative; for business organizations and other entities, the owner shall be deemed to be the individual who is legally authorized to represent the entity with regard to the sewer district;

(2) "Registered voters", persons who are qualified and registered to vote under chapter 115 under the records of the election authority having jurisdiction over the area in which the boundaries of the sewer district are located, as of the thirtieth day prior to the date of the applicable election;

(3) "Voters", registered voters who reside within a sewer district, or if fewer than five registered voters reside within a sewer district, the registered voters and owners of real property located within the sewer district per the tax records for real property of the county clerk, as of the thirtieth day prior to the date of the applicable election; provided, however, "voters" voting on the issuance of general obligation bonds means registered voters who reside within the sewer district and "voters" in an area proposed to be annexed under section 249.807 means registered voters in the area proposed to be annexed.

(L. 2006 S.B. 802)

Effective 5-19-06



Section 249.763 Incorporation of district — petition — bond.

Effective 28 Aug 1996

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.763. Incorporation of district — petition — bond. — Any contiguous area lying within a second classification county or any contiguous area lying within a county of the second classification, together with a contiguous area not presently served by a public sewage system within an incorporated city, may be incorporated as a sewer district as follows: ten percent of the voters within the area may file with the circuit court a petition setting forth the reason or necessity for a sewage treatment facility and a sewer system; the boundary lines of the proposed district; the names of the owners of real property within the district; and the name of the proposed district. The petition shall specify whether the board of supervisors shall be elected or appointed. A bond shall be filed with the petition in a sum to be determined by the court but not in excess of five hundred dollars, payable to the state, signed by one or more of the petitioners with sufficient surety or sureties to be approved by the court, conditioned upon the payment of costs and expenses.

(L. 1961 p. 451 § 2, A.L. 1978 H.B. 971, A.L. 1996 S.B. 665)



Section 249.765 Notice of proceedings.

Effective 28 Aug 1978

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.765. Notice of proceedings. — 1. Immediately after the petition has been filed, the clerk in whose office the petition has been filed shall give notice by causing publication to be made once a week for four consecutive weeks in some newspaper published in the county in which is situate the real property of the district, the last insertion to be made at least fifteen days prior to the first day of the next regular term of the circuit court at which the petition is to be heard.

2. The notice shall be substantially in the following form and it shall be deemed sufficient for all purposes of sections 249.760 to 249.810.

­

­

(L. 1961 p. 451 § 3, A.L. 1978 H.B. 971)



Section 249.767 Objections, who may file, disposition — filing and recording decree of incorporation.

Effective 28 Aug 1978

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.767. Objections, who may file, disposition — filing and recording decree of incorporation. — 1. Any voter who may not have signed the petition, objecting to the organization and incorporation of the sewer district, shall, on or before the first day of the term of court at which the cause is to be heard, file his objection why the sewer district should not be organized and incorporated. The objection shall be limited to a denial of the statements in the petition, and shall be heard by the court in a summary manner, without unnecessary delay, and in case all such objections, if any, are overruled, the circuit court shall by its order, duly entered of record, duly declare and decree the sewer district a public corporation of this state. The court may amend the petition by changing the proposed boundaries in such manner as to exclude an objecting party from the proposed district. If the court finds that the property set out in the petition should not be incorporated into a sewer district, it shall dismiss the proceedings and adjudge the costs against the signers of the petition.

2. Any person having signed the petition shall have no right to have the proceedings dismissed as to him without the written consent of the majority of the voters who signed the petition. The petition may be amended as any other pleading.

3. Within sixty days after the district has been declared a public corporation by the court, the clerk thereof shall transmit to the secretary of state a certified copy of the findings and decree of the court incorporating the district, and the same shall be filed in the office of the secretary of state in the same manner as articles of incorporation are now required to be filed under the general law concerning corporations.

4. A copy of the findings and decree, together with a plat of the district, shall also be filed in the office of the county recorder, where the same shall become a permanent record, and the recorder shall receive a fee of one dollar for filing and preserving the same.

(L. 1961 p. 451 § 4, A.L. 1978 H.B. 971)



Section 249.770 First election of supervisors — terms.

Effective 28 Aug 1978

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.770. First election of supervisors — terms. — Within one year after any sewer district has been organized and incorporated under the provisions of sections 249.760 to 249.810 there shall be elected a board of five supervisors, to be composed of voters in the district and the supervisors shall immediately by lot determine the terms of their office, which shall be respectively one, two, three, four and five years, and they shall serve until their successors are elected and qualified.

(L. 1961 p. 451 § 5, A.L. 1978 H.B. 971)



Section 249.773 Election of supervisors — terms — vacancies, how filled.

Effective 20 May 1982, see footnote

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.773. Election of supervisors — terms — vacancies, how filled. — On each municipal election day, the voters of the district shall elect one supervisor who shall hold his office for five years or until his successor is elected and qualified. Should a vacancy occur, the supervisors shall select a person to fill the vacancy who shall serve until the next regular election.

(L. 1961 p. 451 § 6, A.L. 1978 H.B. 971, A.L. 1982 S.B. 526)

Effective 5-20-82



Section 249.774 Board members for sewer districts, appointment, terms, vacancies.

Effective 28 Aug 1996

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.774. Board members for sewer districts, appointment, terms, vacancies. — Following establishment of a sewer district with an appointed board, the chief executive officer of the city shall appoint two members and the county commission shall appoint three members to the sewer district board of directors. The board members shall serve without compensation for terms of four years and until their successors are appointed and qualified; provided, however, that of the initial appointments by the mayor one shall be for a term of one year and one shall be for a term of two years and of the initial appointments by the county commission, one shall be for one year, one for two years and one for three years. A vacancy shall be filled by the mayor or the county commission depending on who made the initial appointment.

(L. 1996 S.B. 665)



Section 249.775 Oath of supervisors.

Effective 28 Aug 1961

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.775. Oath of supervisors. — Each supervisor before entering upon his official duties shall take and subscribe to an oath before some officer authorized by law to administer oaths, that he will honestly, faithfully, and impartially perform the duties devolving upon him in office as supervisor of the sewer district in which he was elected and that he will not neglect any of the duties imposed upon him by sections 249.760 to 249.810.

(L. 1961 p. 451 § 7)



Section 249.777 Rights and powers of district — board of supervisors to manage — treatment system violation, period to comply — failure to comply, penalty.

Effective 28 Aug 1985

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.777. Rights and powers of district — board of supervisors to manage — treatment system violation, period to comply — failure to comply, penalty. — 1. A sewer district organized under the provisions of sections 249.763 to 249.810 is a political subdivision of the state and as such has the same rights and privileges and is subject to the same legal restrictions as are other similar political subdivisions.

2. The board shall have the general power to manage the affairs of the district and all powers vested in the district shall be exercised by its board of supervisors except insofar as approval of any action by popular vote may be expressly required by law.

3. Every district shall have the powers and purposes prescribed by this section and such others as may now or hereafter be prescribed by law. No express grant of power or enumeration of powers herein shall be deemed to limit the generality or scope of any grant of power.

4. A district may sue and be sued and may enter into any contract necessary or proper for the exercise of its powers or the accomplishment of its purposes.

5. A district may acquire by purchase, gift or condemnation or may lease or rent any real or personal property. All the powers may be exercised both within or without the district as may be necessary for the exercise of its powers or the accomplishment of its purposes. A district may hold property for such purposes, and may lease or rent out or sell or otherwise dispose of any property so far as not needed for such purposes.

6. The district has the right to lay its lines in public highways, roads, streets and alleys within the district and to repair and maintain them but it must be done under reasonable rules and regulations of the governmental bodies having jurisdiction over these public places. In the construction of ditches, laying of lines, filling of ditches after lines are laid, connection of pipes and repairing of lines, due regard must be taken of the public in its use of thoroughfares and the equal rights of other utilities.

7. Proceedings for the condemnation of property shall be the same as proceedings provided for the condemnation of property by second class counties except that the proceedings shall be instituted and carried through by the board of supervisors. The board of supervisors shall also have the same authority to enter upon private lands to survey land or other property before exercise of the above condemnation powers as is granted under section 388.210 to railroad corporations.

8. The board of supervisors may accept and utilize donations, gifts or contributions from the owners of property within the district or from others, and if funds acquired in this manner are adequate for the construction and maintenance of the sewer system, no bonds shall be issued.

9. Each district created or reorganized under sections 249.763 to 249.810 shall have all of the powers necessary and convenient so that it may furnish sewage disposal outlets and, in conjunction therewith, to provide for the construction, acquisition, betterment, operation, maintenance and administration of any disposal systems, individual home or business sewage treatment systems, sewage treatment plants, interceptors, mains, laterals, drains and all other appurtenances incidental thereto as the board shall determine to be necessary and expedient.

10. A district may, upon such terms as may be agreed upon with the respective governing bodies or authorities concerned, provide for connecting with or using or may lease or acquire and take over any system, works or facilities for the purposes herein provided belonging to any other governmental subdivision or other public agency.

11. A district may, upon such terms as may be agreed upon with the respective governing bodies or authorities concerned, authorize the use by any other governmental subdivision or other public agency of any system, works or facilities of the district constructed for any purpose herein provided so far as the capacity thereof is sufficient beyond the needs of the district. A district may extend any such system, works or facilities and permit the use thereof by persons outside the district, so far as the capacity thereof is sufficient beyond the needs of the district, upon such terms as the board may prescribe.

12. A district may be a party to a joint cooperative project, undertaking or enterprise with any one or more other governmental subdivisions or other public agencies for any purpose herein provided upon such terms as may be agreed upon between the governing bodies or authorities concerned. Without limiting the effect of the foregoing provision or any other provisions herein, a district, with respect to any of its purposes, may act under and be subject to the provisions of Section 16 of Article VI of the Constitution of Missouri, and chapter 70.

13. The district may contract with each participating community for the payment of its proportionate share of treatment costs.

14. The district may refuse to receive any wastes into the sewage system which do not meet relevant state or federal water pollution, solid waste, or pretreatment standards.

15. If the county in which a sewer district lies, at any time while the district is in existence, changes its class to become something other than a second class county, the sewer district may continue to operate under the provisions of sections 249.763 to 249.810 as those sections now exist or as they may be amended.

16. After the owner of the sewer treatment system has been notified of any violation and has been given a reasonable time of not less than thirty days in which to come into compliance, it shall be a class C misdemeanor for any sewer treatment system to be operated within the jurisdiction of the sewer district which is not in compliance with applicable water pollution, solid waste or pretreatment regulations or ordinances. Any penalty imposed by this subsection shall not preclude any appropriate civil remedy.

17. In addition to other powers granted it by law, a sewer district organized under the provisions of sections 249.763 to 249.810 may, subject to the approval of a majority of the voters of the district who vote thereon, levy a special assessment, tax, fee, or charge on the property, or any portion thereof, within the district which is or will be served by the facilities to be built, maintained, or operated with the revenues of such special assessment, tax, fee, or charge.

(L. 1961 p. 451 § 10, A.L. 1983 H.B. 371, A.L. 1985 H.B. 95)



Section 249.780 Organization of board, quorum, monthly meetings — officers and employees — annual audits.

Effective 28 Aug 1983

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.780. Organization of board, quorum, monthly meetings — officers and employees — annual audits. — 1. Within four days after the appointment or election, the board shall meet and organize by choosing one of its members as chairman and one as secretary. The chairman and secretary shall serve for one year and until their successors are selected and qualified. A majority of the board shall constitute a quorum.

2. The board shall employ a treasurer and necessary professional, clerical and other personnel and determine their compensation. The treasurer may be either a member of the board or some other qualified individual. All employees shall serve at the will of the board.

3. The board shall hold regular monthly meetings and the president may call special meetings when it is deemed necessary.

4. All persons charged with handling funds shall be required to give bond in an amount fixed by the board but at the expense of the district.

5. The board shall employ a competent accountant to conduct an annual audit of the receipts, expenditures and fixed assets of the district.

(L. 1961 p. 451 § 9, A.L. 1983 H.B. 371)



Section 249.783 Duties of officers.

Effective 28 Aug 1961

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.783. Duties of officers. — 1. The chairman of the board shall preside at all meetings, and execute all contracts into which the district may enter. In the absence of the chairman the secretary shall assume his duties.

2. The secretary shall keep the official records of the meetings of the board, attest all official documents, make reports pertaining to the business of the district when requested to do so by the board, and perform all other duties imposed upon him by sections 249.760 to 249.810.

3. The treasurer shall be the custodian of the funds of the district and pay money out of the treasury only upon warrants drawn on the treasury. Warrants shall be signed by the secretary and countersigned by the chairman.

4. The board from time to time may make additional rules and regulations concerning the duties of its officers and other employees.

(L. 1961 p. 451 § 10)



Section 249.785 Charges for sewage disposal — delinquency — interest due when — lien on land authorized.

Effective 28 Aug 1983

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.785. Charges for sewage disposal — delinquency — interest due when — lien on land authorized. — 1. The board of supervisors may establish rates or charges for sewage disposal based upon the sums needed to retire the outstanding revenue bonded debt and pay the interest on these obligations. The board shall also take into consideration the need for extension of the system, repairs, replacements, overhead charges, operating expenses and the need for an operating fund out of which the district may make emergency expenditures and pay necessary incidental expenses. The board may differentiate between users in the rates charged on the basis of the different costs of treatment of the sewage of users or the capital contributions made by the several users. The board may adjust the rates charged to require the payment by users of the capital investment used to serve them.

2. Any charges made under this section shall be due at such time or times as specified by the board of supervisors, and shall, if not paid by the due date, become delinquent and shall bear interest from the date of delinquency until paid. If such charges become delinquent they shall be a lien upon the land charged, upon the board of supervisors filing with the recorder of deeds in the county where the land is situated a notice of delinquency. The board of supervisors shall file with the recorder of deeds a similar notice when the delinquent amounts, plus interest and any recording fees or attorneys' fees, have been paid in full. The lien hereby created may be enforced by suit or foreclosure.

(L. 1961 p. 451 § 11, A.L. 1983 H.B. 371)



Section 249.787 Estimate of expenses — tax levy, how collected.

Effective 28 Aug 1961

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.787. Estimate of expenses — tax levy, how collected. — 1. Before the tenth day of May of each year the board of supervisors of any district organized under the provisions of sections 249.760 to 249.810 shall make an estimate of the amounts required to defray the expenses of the district.

2. The estimates shall be certified by the secretary of the board and filed by the clerk of the county in which the district lies. Upon the basis of these estimates the county commission shall levy an ad valorem tax on all taxable real property within the district sufficient to provide the necessary funds.

3. The clerk of the county commission shall enter the levies on the tax books in the same manner as school district taxes are entered, for the use of the county collector. The taxes thus levied and extended upon the tax books shall be collected at the same time and in the same manner as the taxes levied for state and county purposes and the taxes when collected shall be remitted by the collector to the treasurer of the district.

(L. 1961 p. 451 § 12)



Section 249.790 Debt may be incurred, procedure.

Effective 28 Aug 1990

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.790. Debt may be incurred, procedure. — 1. The board of supervisors of a sewer district organized under the provisions of sections 249.760 to 249.810 may borrow money either through the issuance of bonds or through other arrangements. In this event the board of supervisors shall proceed as follows: The board shall adopt a resolution indicating the reasons for borrowing money, the amount needed, the purpose for which it is to be used, and the arrangements for the loan or the amount and type of bonds to be issued.

2. The resolution may submit at the election a proposal to borrow money or to issue general obligation bonds, but the board of supervisors shall not have authority to borrow money or to issue bonds unless the constitutionally required percentage of the voters in the district voting on the question vote in the affirmative.

3. General obligation bonds shall be issued within the limits imposed by Section 26, Article VI, of the Constitution. Before, or at the time of, issuing general obligation bonds, the board of supervisors shall provide for the collection of an annual tax, levied on all taxable real property in the district, sufficient to pay the interest on the bonds as it falls due, and also to constitute a sinking fund for the payment of the principal within twenty years from the date of issuance, except that the net income and revenues arising from the operation of the sewer system after payment for costs of operation, maintenance, depreciation and necessary extensions and enlargements shall be transferred to the interest and sinking fund and applicable to the general obligation bonds issued under the provisions of sections 249.760 to 249.810.

4. All bonds issued under the provisions of this section shall be executed by the chairman of the board of supervisors, attested by the secretary of the board, and shall be of such denomination, contain such terms and be payable in such medium as the board of supervisors may determine.

(L. 1961 p. 451 § 13, A.L. 1978 H.B. 971, A.L. 1990 H.B. 1621)



Section 249.793 Board may issue current revenue bonds.

Effective 28 Aug 1961

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.793. Board may issue current revenue bonds. — The board may issue and sell current revenue bonds to meet the current expenses of the district incurred in advance of the revenue to be derived from the property tax levy and to be paid out of the current revenue when accrued. The chairman of the board shall execute the bonds on behalf of the district and they shall be attested by the secretary.

(L. 1961 p. 451 § 14)



Section 249.795 Refunding bonds, how issued.

Effective 28 Aug 1961

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.795. Refunding bonds, how issued. — 1. Any sewer district organized under the provisions of sections 249.760 to 249.810 is authorized to refund all or any part of the outstanding bonded indebtedness of the district including interest, without an election.

2. When the bonds being refunded are general obligation bonds, payable from ad valorem taxes, the refunding bonds shall also be payable from ad valorem taxes levied upon all the taxable real property in the district.

3. All refunding bonds of a sewer district shall be negotiable and may be issued and exchanged for existing bonds or coupons. The refunding bonds shall contain such terms and be in denominations and payable at the place or places designated by the board of supervisors.

(L. 1961 p. 451 § 15)



Section 249.797 Revenue bonds, issuance — effect on fees and charges.

Effective 28 Aug 1961

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.797. Revenue bonds, issuance — effect on fees and charges. — 1. A sewer district organized under the provisions of sections 249.760 to 249.810 may in the manner hereinafter provided authorize and issue sewerage system revenue bonds of the district. The bonds shall be payable solely from the revenues derived and to be derived from the operation of the district's sanitary sewerage system or any part thereof including income from extensions and improvements to the system thereafter made or acquired. The bonds shall not constitute an indebtedness of the district and no taxes shall be levied to pay the bonds or the interest thereon.

2. Revenue bonds issued under the provisions of sections 249.760 to 249.810 shall be signed by the chairman of the board of supervisors of the district, and the seal of the district shall be affixed, attested by the secretary of the board. The bonds shall be payable at such bank or trust company as the board may select. The bonds shall be registered in the office of the secretary of the sewer district and when so registered and issued shall import absolute verity and shall be conclusive in favor of all persons purchasing the bonds that all proceedings and conditions precedent have been had and performed to authorize the issuance thereof, and the bonds shall be negotiable.

3. It is the mandatory duty of any sewer district issuing revenue bonds under sections 249.760 to 249.810 to fix and maintain rates and make and collect charges for the use and services of the district's sewerage system for the benefit of which the revenue bonds were issued, sufficient to pay the cost of maintenance and operation thereof, to pay the principal of and the interest on all revenue bonds or any other obligations issued by the district and chargeable to the revenues of the system as and when the same become due, provide an adequate depreciation and replacement fund, and to create reasonable reserves therefor, and to provide funds ample to meet all valid and reasonable requirements of the resolution authorizing the revenue bonds. The fees, rates or charges shall be sufficient to allow for miscellaneous and emergency or unforeseen expenses and the rates shall from time to time be revised so as fully to meet the requirements of sections 249.760 to 249.810.

4. The resolution authorizing the issuance of revenue bonds hereunder may establish limitations upon the issuance of additional revenue bonds payable from the revenues of the district's sewerage system and may provide that additional revenue bonds shall stand on a parity as to the revenues of the sewer district and in all other respects with revenue bonds previously issued on such conditions as may be specified in the resolution. The resolution may include other agreements, covenants or restrictions deemed advisable by the board to effect the efficient operation of the system and to safeguard the interest of the holders of the revenue bonds and to secure the payment of the bonds and the interest thereon promptly when due.

5. Whenever a district authorizes and issues revenue bonds under sections 249.760 to 249.810, an amount of the net revenues of the sewerage system of the district sufficient for the purpose shall, by operation of sections 249.760 to 249.810, be pledged to the payment of the principal of and the interest on the bonds as the same shall become due.

(L. 1961 p. 451 § 16)



Section 249.800 Revenue bonds may be issued without election, when, notice, procedure — election required, when.

Effective 28 Aug 1978

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.800. Revenue bonds may be issued without election, when, notice, procedure — election required, when. — The board of any district contemplating the issuance of revenue bonds under the provisions of sections 249.760 to 249.810 may give notice of its intention to issue the bonds without submitting the proposition to the voters of the district, the notice to state the maximum amount of bonds proposed to be issued and the general purpose of the bonds. The notice shall further state the right of the voters in the district to file their written protest against the issuance of the bonds as hereinafter provided. The notice shall be published twice in a newspaper published in the county in which the district is located. If within fifteen days after the date of the first publication of the notice there shall not be filed with the secretary of the district a written protest against issuance of such revenue bonds, signed by a number equal to twenty-five percent of the voters voting at the last preceding election of supervisors within the sewer district, the board of the district shall have power to issue the revenue bonds of the district to the amount and for the purpose specified in the notice without an election. If within fifteen days after the date of the first publication of the notice there is filed with the secretary of the district a written protest against the issuance of the revenue bonds signed by the requisite number of voters within the sewer district, the board of the district shall thereupon submit the proposed revenue bond issue to the voters of the district and, if a majority of the voters voting on the question shall vote in favor thereof, the proposed improvements may be made and the revenue bonds issued in payment of the cost thereof.

(L. 1961 p. 451 § 17, A.L. 1978 H.B. 971)



Section 249.803 Owner and occupant both liable for sewerage charges.

Effective 28 Aug 1961

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.803. Owner and occupant both liable for sewerage charges. — Sewerage services furnished by a sewer district created under the provisions of sections 249.760 to 249.810 shall be deemed to be furnished to both the occupant and owner of the premises receiving the services and the sewer district rendering the services shall have power to sue the occupant or owner, or both, of the real estate in a civil action to recover any sums due for the services, plus a reasonable attorney fee to be fixed by the court.

(L. 1961 p. 451 § 18)



Section 249.805 Refunding of revenue bonds.

Effective 28 Aug 1961

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.805. Refunding of revenue bonds. — For the purpose of refunding, extending or unifying the whole or any part of any outstanding revenue bonds of the district, any district may issue its refunding revenue bonds not exceeding in amount the principal of the outstanding revenue bonds to be refunded, together with the accrued interest to the date of the refunding bonds, and the board of the district shall provide for the payment of the interest on and principal of the refunding bonds in the same manner and from the same source as was provided for the payment of interest on and principal of the bonds to be refunded.

(L. 1961 p. 451 § 19)



Section 249.807 Extension of boundaries of district, procedure.

Effective 28 Aug 1983

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.807. Extension of boundaries of district, procedure. — 1. The boundaries of any sewer district formed under the provisions of sections 249.760 to 249.810 may be extended from time to time by filing a petition with the clerk of the circuit court having jurisdiction, signed by the board of supervisors and five or more owners of real estate situated within the territory to be annexed. The same proceeding shall then be followed as provided in sections 249.760 to 249.810 for the original organization of the district except that the proposition must be voted on affirmatively by a majority of the qualified voters voting on the proposition in the original district and the area to be annexed combined.

2. The costs incurred in the extension of the boundaries of the district shall be taxed to the district if the annexation is completed and otherwise against the petitioners, except that no costs shall be taxed to the board of supervisors.

3. Any owner of real estate that abuts upon a district once formed may petition the board of supervisors for the incorporation of the real estate in the district. If approval is granted by the board, the clerk of the board shall endorse his certificate of the fact of approval by the board upon the petition. The petition shall then be filed with the clerk of the circuit court of the county in which the district is incorporated. It is then the duty of the court to amend the boundaries of the district by a decree incorporating the real estate in it. A certified copy of the decree shall then be filed in the office of the recorder and in the office of the county clerk of the county in which the real estate is located, and in the office of the secretary of state. The costs of the proceedings shall be borne by the petitioning property owners.

4. Any owner of land that has not been platted and such plat finally approved by the county planning commission, county zoning commission, county planning and zoning commission, or county governing body, that abuts upon a district previously formed or currently being formed, for which a trunk sewer has been condemned under chapter 523, shall not be compelled to join such district but may petition the board of supervisors of such district for incorporation of his land into such district under this section. All costs of proceedings conducted under this subsection shall be paid by the petitioning landowner.

(L. 1961 p. 451 § 20, A.L. 1983 H.B. 371)



Section 249.810 Dissolution of district, procedure.

Effective 28 Aug 1983

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.810. Dissolution of district, procedure. — 1. The incorporation of every district, heretofore or hereafter incorporated under and by virtue of the provisions of sections 249.760 to 249.810, shall be dissolved if, at any time before bonds are issued and negotiated to construct the works and improvements as provided by the plan of reclamation adopted by its board of supervisors, twenty-five percent or more of the registered voters of the district petition the circuit court wherein the district was incorporated for a dissolution thereof; provided, that upon the filing of any such petition, the circuit court shall, before dissolving the corporation, ascertain and determine the amount of money in the treasury of, or owing to, the district, and the amount of all warrants issued and unpaid by it and the amount of the debts and other obligations owing by it; and, if the amount of money in the treasury and owing to the district is in excess of the amount of the warrants, debts and other obligations, the circuit court shall order such warrants, debts and other obligations to be forthwith paid and discharged, and the excess divided among all the owners of land in the district who paid the same thereto, in the proportions in which they paid the same; but, if the amount of money, in the treasury and owing to the corporation, is not sufficient to pay and discharge the warrants, debts and other obligations, then the circuit court shall order the board of supervisors to levy and collect a uniform tax upon the real property within the district, sufficient in amount to pay the deficiency, and to thereupon pay the same.

2. At any time during the corporate life of the district, when all outstanding bonds have been paid and when all other indebtedness of the district has been paid or when there is sufficient money on hand to pay any and all outstanding indebtedness, and when there is sufficient money on hand to pay the costs and expenses of the dissolution of the corporation as herein provided, the board of supervisors may, and on a petition of a number of voters equal to twenty-five percent of those voting at the last preceding election of supervisors shall, submit the question to the voters to determine whether or not the district shall be dissolved and its corporate life terminated.

3. If the majority of the voters voting on the question vote in favor of the dissolution of the incorporation of the district, the board of supervisors shall cause to be filed in the circuit court wherein the district was incorporated, a petition setting out the facts; that there are no outstanding bonds of the district; that there is no other outstanding indebtedness of the district, or that there is sufficient money on hand to pay any outstanding indebtedness, as the case may be, and that there is sufficient money on hand to pay the cost and expenses of the dissolution; that due notice has been given of the meeting; and, that a majority, qualified as herein provided, voted in favor of the dissolution. Whereupon the court or the clerk thereof in vacation shall cause notice to be given by publication in some newspaper printed and published in the county for four successive weeks, the last publication being not less than fifteen days before the first day of the term to which the petition is made returnable, directed to the creditors, landowners and all persons interested, of the filing of the petition, its object and purpose, and ordering them to show cause, if any there be, on the first day, why the corporation should not be dissolved.

4. If, upon a hearing of the petition, the court finds the facts aforesaid and finds that there are no outstanding debts and that there is sufficient money to pay the expenses of dissolution, it shall enter its order dissolving said corporation. If it finds there is sufficient money on hand to pay all outstanding debts, it shall order the debts paid and thereafter, on proper showing of their payment, enter its order of dissolution.

(L. 1961 p. 451 § 21, A.L. 1978 H.B. 971, A.L. 1983 H.B. 371)



Section 249.820 Certain municipalities may adopt ordinances necessary for compliance with law — enforceability — industrial user, defined.

Effective 07 Apr 1992, see footnote

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.820. Certain municipalities may adopt ordinances necessary for compliance with law — enforceability — industrial user, defined. — 1. All municipalities with a population of more than one hundred thousand inhabitants located entirely within a county of the first classification with a charter form of government which contains all or part of a city with a population of three hundred fifty thousand or more inhabitants with publicly owned treatment works required to operate national pretreatment programs may adopt all necessary ordinances for compliance with federal and state pretreatment requirements and federal and state water pollution control laws and regulations, and shall exercise primary authority to adopt, modify, and repeal, and to administer and enforce ordinances with respect to:

(1) The establishment, construction, reconstruction, improvement, repair, operation, and maintenance of its sewer systems and treatment facilities;

(2) Industrial users discharging into its sanitary and storm sewer system or treatment facilities; and

(3) The establishment, operation, administration, and enforcement of a publicly owned treatment works pretreatment program consistent with state and federal pretreatment standards, including inspection, monitoring, sampling, permitting, and reporting programs and activities. The municipality may, in addition to any pretreatment standards imposed under this section, require of any user of its treatment facilities such other pretreatment, inspection, reporting programs for industrial wastes as it deems necessary to adequately treat such wastes.

2. The ordinances adopted by the municipalities pursuant to subsection 1 of this section shall be applicable and enforceable by administrative, civil, or other action within any territory served by its sewer systems or treatment facilities and against any industrial user, subdistrict, district, or municipality who shall directly or indirectly discharge wastewaters or permit discharge of wastewaters into the municipal sewer systems or treatment facilities.

3. The authority granted to the municipality by this section is in addition to and not in derogation of any other authority granted pursuant to the constitution and laws of Missouri, any federal water pollution control act, or the rules of any agency of federal or state government.

4. The term "industrial user", as used in sections 249.820 and 249.822, means any nondomestic source of discharge or indirect discharge into the district's wastewater system which is regulated under section 307(b), (c), or (d) of the Clean Water Act, or any source listed in division A, B, D, E, or I of the Standard Industrial Classification Manual, or any solid waste disposal operation such as, but not limited to, landfills, recycling facilities, solid or hazardous waste handling or disposal facilities and facilities which store or treat aqueous wastes as generated by facilities not located on site and which dispose of these wastes by discharging them into the district's wastewater system.

(L. 1992 H.B. 1307 § 1)

Effective 4-7-92



Section 249.822 Agreements as to location and manner of discharge — refusal to receive waste — operation and maintenance of facilities, powers — procedural remedies — false statements, penalty.

Effective 07 Apr 1992, see footnote

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.822. Agreements as to location and manner of discharge — refusal to receive waste — operation and maintenance of facilities, powers — procedural remedies — false statements, penalty. — 1. The municipality may enter into agreements with other municipalities, subdistricts, private districts or any industrial users which discharge wastewaters into sewers, streams or the treatment facilities of the municipality concerning the locations and the manner in which wastewaters may be discharged into the municipal sewer systems or streams within the municipality, and concerning the permissible content of acid wastes, alkaline wastes, poisonous wastes, oils, grit or other wastes which might be hazardous or detrimental to such systems. Any municipality, subdistrict, private district or industrial user discharging sewage into the stream or the systems may petition the circuit court for an order enforcing compliance with any provision of such an agreement or determination, and that circuit court shall have jurisdiction in all cases or questions arising out of the organization or operations of the municipality, or from the acts of the municipal officials.

2. The municipality may contract with other participating communities for the payment of its proportionate share of treatment costs.

3. The municipality may refuse to receive any waste into the sewer system which does not meet relevant state, federal, or local water pollution, solid waste, or pretreatment standards.

4. The municipality may provide for the operation and maintenance of its treatment facilities and the administration, regulation, and enforcement of its pretreatment and water pollution programs, including the adoption of ordinances, to carry out its powers with respect to all industrial users, subdistricts, districts, and municipalities which discharge into the collection system of the municipality's sewer systems or treatment facilities. These powers include, but are not limited to:

(1) The promulgation of any ordinance;

(2) The issuance, modification or revocation of any order;

(3) The issuance, modification or revocation of any permit;

(4) The levying of all administrative fines upon any industrial user in violation of the municipality's ordinances, or any permit or order issued thereunder, in an amount not to exceed one thousand dollars per violation per day;

(5) Commencing an action through counsel for appropriate legal or equitable relief in a circuit court against any industrial user in violation of the municipality's rules, regulations and ordinances or any permit or order issued thereunder; and

(6) Petitioning the prosecutor for the county in which any criminal violation of the municipality's ordinances or any permit or order issued thereunder has occurred to institute criminal proceedings.

5. The municipality may adopt ordinances creating procedural remedies for all persons affected by any order or permit issued, modified or revoked or any fine or penalty levied by the municipality including, but not limited to, the grant of reasonable time periods for such persons to respond, to show cause, and to request reconsideration of fines or penalties levied.

6. Any person who knowingly makes any false statements, representations or certifications in any application, record, report, plan or other document filed or required to be maintained pursuant to the municipality's rules, regulations, ordinances or wastewater permit, or who falsifies, tampers with or knowingly renders inaccurate any monitoring device or method required under the municipality's rules, regulations or ordinances shall upon conviction, be punishable by a fine of not more than one thousand dollars per violation per day or imprisonment for not more than one year or both. In the event of a second or subsequent conviction, the person shall be punishable by a fine not to exceed three thousand dollars per violation per day or imprisonment for not more than three years or both. Any penalty imposed by this subsection shall be in addition to all appropriate civil remedies, including administrative fines.

7. Whenever any reference is made in this section to any action that may be taken by the municipality, such reference includes such action by its named executive officer or designee pursuant to powers and duties delegated to such executive officer by the municipality.

(L. 1992 H.B. 1307 § 2)

Effective 4-7-92



Section 249.900 Sewer district may by amended decree construct, maintain and operate a public water supply, requirement, procedure.

Effective 28 Aug 1993

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.900. Sewer district may by amended decree construct, maintain and operate a public water supply, requirement, procedure. — 1. The board of directors of any sewer district incorporated pursuant to the provisions of this chapter may petition the circuit court of the county containing the major part of the acreage in the district for an amended decree of incorporation to allow that district to engage in the construction, maintenance and operation of common public water supply which serves ten or more separate properties and is located wholly within the district and is not operated by another political subdivision or is not located within the certificated area of a water corporation as defined in chapter 386 or within a public water supply district as defined in chapter 247 and the operation and maintenance of all such existing facilities. The petition shall be filed by the board of directors and all proceedings shall be in the same manner as in an action for initial formation of a sewer district except that no vote of the residents of the district shall be required.

2. If the decree is amended the district shall, within ninety days after the order amending the decree, begin operation of the existing facilities which it has acquired by gift or otherwise and shall establish and collect user charges to be determined and established in the same manner as sewer rates.

3. All applicable provisions of this chapter shall apply to the construction, operation and maintenance of water supply in the same manner as they apply to like functions relating to sewer facilities.

(L. 1993 H.B. 197 § 1)



Section 249.925 Definitions.

Effective 28 Aug 1995

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.925. Definitions. — As used in sections 249.925 to 249.955, the following terms mean:

(1) "Acquire", the acquisition of property or interests in property by purchase, gift or other lawful means and may include the acquisition of existing property and improvements already owned by a city or county;

(2) "Consultant", engineers, architects, planners, attorneys, financial advisors, accountants, investment bankers and other persons deemed competent to advise and assist the governing body of the city or county in planning and making improvements authorized by sections 249.925 to 249.955;

(3) "Cost", all costs incurred in connection with an improvement, including, but not limited to, costs incurred for the preparation of preliminary reports, the preparation of plans and specifications, the preparation and publication of notices of hearings, resolutions, ordinances and other proceedings, fees and expenses of consultants, interest accrued on borrowed money during the period of construction, underwriting costs and other costs incurred in connection with the issuance of bonds or notes, establishment of reasonably required reserve funds for bonds or notes, the cost of land, materials, labor and other lawful expenses incurred in planning, acquiring and doing any improvement, reasonable construction contingencies, and work done or services performed by a city or county in the administration and supervision of the improvement;

(4) "Improve", to construct, reconstruct, maintain, restore, replace, renew, repair, install, equip, extend, or to otherwise perform any work which will provide a new sewage or storm water facility or enhance, extend or restore the value or utility of an existing sewage or storm water facility;

(5) "Improvement", any one or more public facilities or improvements which confer a benefit on a new or existing sewage or storm water facility and may include or consist of a reimprovement of a prior improvement. Improvements include, but are not limited to, the following activities:

(a) To acquire property or interests in property when necessary or desirable for sewage or storm water facility purposes as authorized by sections 249.925 to 249.955;

(b) To open, widen, extend and otherwise to improve streets, paving and other surfacing, gutters, curbs, sidewalks, crosswalks, driveway entrances and structures, drainage works incidental thereto, and service connections from sewer, water, gas and other utility mains, conduits or pipes, if such activity is necessary for or incidental to an improvement authorized by sections 249.925 to 249.955;

(c) To improve main and lateral storm water drains and sanitary sewer systems, and appurtenances thereto;

(d) To improve waterworks systems, if such activity is necessary for or incidental to an improvement authorized by sections 249.925 to 249.955;

(e) To improve vehicle and pedestrian bridges, overpasses and tunnels, if such activity is necessary for or incidental to an improvement authorized by sections 249.925 to 249.955;

(f) To improve property for off-street parking facilities including construction and equipment of buildings thereon, if such activity is necessary for or incidental to an improvement authorized by sections 249.925 to 249.955;

(6) "Sewage or storm water facility improvement district", an area of any city with a population of three hundred fifty thousand or more inhabitants which is located in more than one county, or of any county of the first classification without a charter form of government that has a population of at least one hundred sixty thousand inhabitants, or of any county of the first classification without a charter form of government containing a portion of a city with a population of at least three hundred fifty thousand inhabitants, or of any county of the first classification without a charter form of government as of August 28, 1995, that has a population of more than one hundred five thousand but less than one hundred twenty thousand inhabitants, with defined limits and boundaries which is created by vote under sections 249.925 to 249.955 and which is benefitted by a sewage or storm water facility improvement and subject to assessments against the real property therein for the cost of the improvement.

(L. 1995 H.B. 88 § 9)



Section 249.927 Sewage or storm water facility improvement district, certain city and counties may issue general obligation bonds, purpose — issue assessment against property to pay for improvements.

Effective 28 Aug 1995

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.927. Sewage or storm water facility improvement district, certain city and counties may issue general obligation bonds, purpose — issue assessment against property to pay for improvements. — The governing body of any city with a population of three hundred fifty thousand or more inhabitants which is located in more than one county, or the governing body of any county of the first classification without a charter form of government that has a population of at least one hundred sixty thousand inhabitants, or the governing body of any county of the first classification without a charter form of government containing a portion of a city with a population of at least three hundred fifty thousand inhabitants, or the governing body of any county of the first classification without a charter form of government as of August 28, 1995, that has a population of more than one hundred five thousand but less than one hundred twenty thousand inhabitants, may make, or cause to be made, improvements which confer a benefit upon property within a sewage or storm water facility improvement district pursuant to sections 249.925 to 249.955. The governing body of such city or county of the first classification may incur indebtedness and issue temporary notes and general obligation bonds of such city or county pursuant to sections 249.925 to 249.955 to pay for all or part of the cost of such improvements. An improvement may be combined with one or more other improvements for the purpose of issuing a single series of general obligation bonds to pay all or part of the cost of such improvements, but separate funds or accounts shall be established within the records of the city or county for each improvement as provided in section 249.953. The temporary notes and general obligation bonds issued by the city or county shall be a debt of the sewage or storm water facility improvement district and such city or county shall assess assessments against each property deemed by the governing body of the city or county to be benefitted by each such improvement pursuant to sections 249.929 to 249.933. The city or county shall use the moneys collected from such assessments to reimburse such city or county for all amounts paid or to be paid by it as principal of and interest on its temporary notes and general obligation bonds issued for such improvements.

(L. 1995 H.B. 88 § 10)



Section 249.929 Sewage or storm water facility improvement district, procedure to establish — election, ballot form — governing body to adopt resolution, content.

Effective 28 Aug 1995

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.929. Sewage or storm water facility improvement district, procedure to establish — election, ballot form — governing body to adopt resolution, content. — 1. To establish a sewage or storm water facility improvement district, the governing body of any city with a population of three hundred fifty thousand or more inhabitants which is located in more than one county, or the governing body of any county of the first classification without a charter form of government that has a population of at least one hundred sixty thousand inhabitants, or the governing body of any county of the first classification without a charter form of government containing a portion of a city with a population of at least three hundred fifty thousand inhabitants, or the governing body of any county of the first classification without a charter form of government as of August 28, 1995, that has a population of more than one hundred five thousand but less than one hundred twenty thousand inhabitants, shall comply with the procedures described in subsection 2 of this section.

2. The governing body of any city with a population of three hundred fifty thousand or more inhabitants which is located in more than one county, or the governing body of any county of the first classification without a charter form of government that has a population of at least one hundred sixty thousand inhabitants, or the governing body of any county of the first classification without a charter form of government containing a portion of a city with a population of at least three hundred fifty thousand inhabitants, or the governing body of any county of the first classification without a charter form of government as of August 28, 1995, that has a population of more than one hundred five thousand but less than one hundred twenty thousand inhabitants, proposing to create a sewage or storm water facility improvement district may, by resolution, submit the question of creating such district to all qualified voters residing within such district at a general or special election called for that purpose. Such resolution shall set forth the project name for the proposed sewage or storm water facility improvement, the general nature of the proposed improvement, the estimated cost of such improvement, the boundaries of the proposed sewage or storm water facility improvement district to be assessed, and the proposed method or methods of assessment, including any provision for the annual assessment of maintenance costs of the improvement in each year after the bonds issued for the original sewage or storm water facility improvement are paid in full. The governing body of the city or county may create a sewage or storm water facility improvement district when the question of creating such district has been approved by the vote of the percentage of electors within such district voting thereon that is equal to the percentage of voter approval required for the issuance of general obligation bonds of such county under Article VI, Section 26 of the Constitution of this State. The notice of election containing the question of creating a sewage or storm water facility improvement district shall contain the project name for the proposed improvement, the general nature of the proposed improvement, the estimated cost of such improvement, the boundaries of the proposed sewage or storm water facility improvement district to be assessed, the proposed method or methods of assessment, including any provision for the annual assessment of maintenance costs of the improvement in each year after the bonds issued for the original improvement are paid in full, and a statement that the final cost of such improvement assessed against property within the district and the amount of general obligation bonds issued therefor shall not exceed the estimated cost of such improvement, as stated in such notice, by more than twenty-five percent. The question of whether to create any sewage water facility improvement district or storm water facility improvement district, the boundaries of which are not identical to any existing or proposed storm water facility improvement district or any existing or proposed sewage water facility improvement district, shall be submitted to the voters as a separate question; however, the question of whether to create a sewage water facility improvement district and a storm water facility improvement district, the boundaries of which are identical, may be submitted as a single question. The ballot upon which the question of creating a sewage or storm water facility improvement district is submitted to the qualified voters residing within the proposed district shall contain a question in substantially the following form:

­

­

3. Upon receiving the requisite voter approval at an election, the governing body of any city with a population of three hundred fifty thousand or more inhabitants which is located in more than one county, or the governing body of a county of the first classification without a charter form of government that has a population of at least one hundred sixty thousand inhabitants, or the governing body of any county of the first classification without a charter form of government containing a portion of a city with a population of at least three hundred fifty thousand inhabitants, or the governing body of any county of the first classification without a charter form of government as of August 28, 1995, that has a population of more than one hundred five thousand but less than one hundred twenty thousand inhabitants, may, by resolution, determine the advisability of the improvement and may order that the sewage or storm water facility improvement district be established and that preliminary plans and specifications for the improvement be made. Such resolution shall state and make findings as to the project name for the proposed improvement, the nature of the improvement, the estimated cost of such improvement, the boundaries of the sewage or storm water facility improvement district to be assessed, the proposed method or methods of assessment, including any provision for the annual assessment of maintenance costs of the improvement in each year after the bonds issued for the original improvement are paid in full, and shall also state that the final cost of such improvement assessed against the property within the sewage or storm water facility improvement district and the amount of general obligation bonds issued therefor shall not, without a new election, exceed the estimated cost of such improvement by more than twenty-five percent.

(L. 1995 H.B. 88 § 11 subsecs. 1 to 3)



Section 249.931 Boundaries of district, how set.

Effective 28 Aug 1995

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.931. Boundaries of district, how set. — The boundaries of the proposed sewage or storm water facility improvement district shall be described by metes and bounds, streets or other sufficiently specific description. The area of the sewage or storm water facility improvement district finally determined by the governing body of the city or county to be assessed may be less than, but shall not exceed, the total area comprising such district.

(L. 1995 H.B. 88 § 11 subsec. 4)



Section 249.933 Maintenance costs, assessment may be levied and collected after period for assessment of property has expired.

Effective 28 Aug 1995

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.933. Maintenance costs, assessment may be levied and collected after period for assessment of property has expired. — A sewage or storm water facility improvement district assessment may be levied and collected after the original period approved for assessment of property within the district has expired, with the proceeds thereof used solely for maintenance of the improvement, if the residents of the sewage or storm water facility improvement district vote to assess property within the district for the maintenance costs in the manner prescribed in subsection 2 of section 249.929.

(L. 1995 H.B. 88 § 11 subsec. 5)



Section 249.935 Assessment for cost of improvement, how calculated — governing bodies may establish by resolution methods for assessing benefits.

Effective 28 Aug 1995

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.935. Assessment for cost of improvement, how calculated — governing bodies may establish by resolution methods for assessing benefits. — The portion of the cost of any improvement to be assessed against the property in a sewage or storm water facility improvement district shall be apportioned against such property in accordance with the benefits accruing thereto by reasons of such improvement. The cost may be assessed equally per front foot or per square foot against property within the district or by any other reasonable assessment plan determined by the governing body of any city with a population of three hundred fifty thousand or more inhabitants which is located in more than one county, or the governing body of the county of the first classification without a charter form of government that has a population of at least one hundred sixty thousand inhabitants, or the governing body of any county of the first classification without a charter form of government containing a portion of a city with a population of at least three hundred fifty thousand inhabitants, or the governing body of any county of the first classification without a charter form of government as of August 28, 1995, that has a population of more than one hundred five thousand but less than one hundred twenty thousand inhabitants, which results in imposing substantially equal burdens or share of the cost upon property similarly benefitted. The governing body of such city or county may from time to time determine and establish, by resolution, reasonable general classifications and formulae for the methods of assessing the benefits.

(L. 1995 H.B. 88 § 12)



Section 249.937 Plans and specifications, acceptance by governing body, resolution ordering assessment against property benefitted by improvement.

Effective 28 Aug 1995

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.937. Plans and specifications, acceptance by governing body, resolution ordering assessment against property benefitted by improvement. — After the governing body of any city with a population of three hundred fifty thousand or more inhabitants which is located in more than one county, or the governing body of the county of the first classification without a charter form of government that has a population of at least one hundred sixty thousand inhabitants, or the governing body of any county of the first classification without a charter form of government containing a portion of a city with a population of at least three hundred fifty thousand inhabitants, or the governing body of any county of the first classification without a charter form of government as of August 28, 1995, that has a population of more than one hundred five thousand but less than one hundred twenty thousand inhabitants, has made the findings specified in sections 249.929 to 249.933 and plans and specifications for the proposed sewage or storm water facility improvements have been prepared, the governing body shall, by resolution, order assessments to be made against each property deemed to be benefitted by an improvement based on the revised estimated cost of the improvement or, if available, the final cost thereof, and shall order a proposed assessment roll to be prepared.

(L. 1995 H.B. 88 § 13 subsec. 1)



Section 249.939 Plans, specification and assessment role filed with city or county clerk — notice — publication, content — hearing to be held — notice mailed to assessed property owners.

Effective 28 Aug 1995

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.939. Plans, specification and assessment role filed with city or county clerk — notice — publication, content — hearing to be held — notice mailed to assessed property owners. — The plans and specifications for the improvement and the proposed assessment roll shall be filed with the city or county clerk and shall be open for public inspection. Such clerk shall thereupon, at the direction of the governing body of the city or county, publish notice that the governing body will conduct a hearing to consider the proposed improvement and proposed assessments. Such notice shall be published in a newspaper of general circulation at least once, not more than twenty days and not less than ten days before the hearing, and shall state the project name for the improvement, the date, time and place of such hearing, the general nature of the improvement, the revised estimated cost or, if available, the final cost of the improvement, the boundaries of the sewage or storm water facility improvement district to be assessed, and that written or oral objections will be considered at the hearing. At the same time, the city or county clerk shall mail to the owners of record of the property made liable to pay the assessments, at their last known post-office address, a notice of the hearing and a statement of the cost proposed to be assessed against the property so owned and assessed. The failure of any owner to receive such notice shall not invalidate the proceedings.

(L. 1995 H.B. 88 § 13 subsec. 2)



Section 249.941 Hearing held to consider proposals, plan may be amended — governing body may order, by resolution, improvement project.

Effective 28 Aug 1995

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.941. Hearing held to consider proposals, plan may be amended — governing body may order, by resolution, improvement project. — At the hearing to consider the proposed improvements and assessments, the governing body of any city with a population of three hundred fifty thousand inhabitants or more which is located in more than one county, or the governing body of the county of the first classification without a charter form of government that has a population of at least one hundred sixty thousand inhabitants, or the governing body of any county of the first classification without a charter form of government containing a portion of a city with a population of at least three hundred fifty thousand inhabitants, or the governing body of any county of the first classification without a charter form of government as of August 28, 1995, that has a population of more than one hundred five thousand but less than one hundred twenty thousand inhabitants, shall hear and pass upon all objections to the proposed improvements and proposed assessments, if any, and may amend the proposed improvements, and the plans and specifications therefor, or assessments as to any property, and thereupon by resolution the governing body of such city or county shall order that the improvement be made and direct that financing for the cost thereof be obtained as provided in sections 249.925 to 249.955. All assessments established in sections 249.925 to 249.955 may be appealed by the property owner to the county board of equalization and as further provided in chapter 138.

(L. 1995 H.B. 88 § 14 subsec. 1)



Section 249.943 Construction of improvement completed, final cost computed — governing body to assess final cost or amount of general obligation bonds.

Effective 28 Aug 1995

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.943. Construction of improvement completed, final cost computed — governing body to assess final cost or amount of general obligation bonds. — After construction of the improvement has been completed in accordance with the plans and specifications therefor, the governing body of the city or county shall compute the final costs of the improvement and apportion the costs among the property benefitted by such improvement in such equitable manner as the governing body shall determine, charging each parcel of property with its proportionate share of the costs, and by resolution, assess the final cost of the improvement or the amount of general obligation bonds issued or to be issued therefor as assessments against the property described in the assessment roll.

(L. 1995 H.B. 88 § 14 subsec. 2)



Section 249.945 City or county clerk's duty to mail notice to property owners of assessment — payment may be made in installments — first payment due, when — interest rate, limitation — how collected.

Effective 28 Aug 1995

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.945. City or county clerk's duty to mail notice to property owners of assessment — payment may be made in installments — first payment due, when — interest rate, limitation — how collected. — 1. After the passage or adoption of the resolution assessing the assessments, the city or county clerk shall mail a notice to each property owner within the district which sets forth a description of each parcel of real property to be assessed which is owned by such owner, the special assessment assigned to such property, and a statement that the property owner may pay such assessment in full, together with interest accrued thereon, from the effective date of such resolution, on or before a specified date determined by the effective date of the resolution, or may pay such assessment in annual installments as provided in subsection 2 of this section.

2. The assessments shall be assessed upon the property included therein concurrent with general property taxes, and shall be payable in substantially equal annual installments for a duration stated in the ballot measure prescribed in subsection 2 of section 249.929, and, if authorized, an assessment in each year thereafter levied and collected in the same manner with the proceeds thereof used solely for maintenance of the improvement, taking into account such assessments and interest thereon, as the governing body of the city or county determines. The first installment shall be payable after the first collection of general property taxes following the adoption of the assessment resolution, unless such resolution was adopted and certified too late to permit its collection at such time. All assessments shall bear interest at such rate as the governing body determines, not to exceed the rate permitted for bonds by section 108.170. Interest on the assessment between the effective date of the resolution assessing the assessment and the date the first installment is payable shall be added to the first installment. The interest for one year on all unpaid installments shall be added to each subsequent installment until paid.

3. Assessments shall be collected and paid over to the city or county treasurer in the same manner as taxes of the city or county are collected and paid.

(L. 1995 H.B. 88 § 14 subsecs. 3 to 5)



Section 249.947 Cause of action to set aside assessment, time limitation.

Effective 28 Aug 1995

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.947. Cause of action to set aside assessment, time limitation. — No cause of action to set aside the assessments made under sections 249.925 to 249.955 or to otherwise question the validity of the proceedings relating thereto shall be brought after the expiration of ninety days from the date of mailing of notice to property owners of the assessments required by sections 249.941 to 249.945.

(L. 1995 H.B. 88 § 15)



Section 249.949 Assessment to be a lien on property.

Effective 28 Aug 1995

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.949. Assessment to be a lien on property. — An assessment authorized under the provisions of sections 249.925 to 249.955 shall be a lien, from the date of the assessment, on the property against which it is assessed on behalf of the city or county assessing the same to the same extent as a tax upon real property.

(L. 1995 H.B. 88 § 16)



Section 249.951 Temporary notes may be issued by governing body to pay cost of improvements — general obligation bond shall be issued to pay off notes.

Effective 28 Aug 1995

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.951. Temporary notes may be issued by governing body to pay cost of improvements — general obligation bond shall be issued to pay off notes. — After an improvement has been authorized pursuant to sections 249.929 to 249.933, the governing body of any city with a population of three hundred fifty thousand or more inhabitants which is located in more than one county, or the governing body of the county of the first classification without a charter form of government that has a population of at least one hundred sixty thousand inhabitants, or the governing body of any county of the first classification without a charter form of government containing a portion of a city with a population of at least three hundred fifty thousand inhabitants, or the governing body of any county of the first classification without a charter form of government as of August 28, 1995, that has a population of more than one hundred five thousand but less than one hundred twenty thousand inhabitants, may issue temporary notes of such city or county to pay the costs of such improvement in an amount not to exceed the estimated cost of such improvement. General obligation bonds of such city or county shall be issued and sold as provided in section 249.927 to refund, retire and pay off such temporary notes and any accrued interest thereon to the date of payment.

(L. 1995 H.B. 88 § 17)



Section 249.953 Separate account created for each project — balance in fund after project paid for, effect — refund to property owner, when — assessment reduced, when.

Effective 28 Aug 1995

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.953. Separate account created for each project — balance in fund after project paid for, effect — refund to property owner, when — assessment reduced, when. — A separate fund or account shall be created in the city or county treasury for each improvement project and each such fund or account shall be identified by a suitable title. The proceeds from the sale of bonds and temporary notes and any other moneys appropriated thereto by the governing body of any city with a population of three hundred fifty thousand or more inhabitants which is located in more than one county, or the governing body of the county of the first classification without a charter form of government that has a population of at least one hundred sixty thousand inhabitants, or the governing body of any county of the first classification without a charter form of government containing a portion of a city with a population of at least three hundred fifty thousand inhabitants, or the governing body of any county of the first classification without a charter form of government as of August 28, 1995, that has a population of more than one hundred five thousand but less than one hundred twenty thousand inhabitants, shall be credited to such funds or accounts. Such funds or accounts shall be used solely to pay the costs incurred in making each respective improvement. Upon completion of an improvement, the balance remaining in the fund or account established for such improvement, if any, shall be credited against the amount of the original assessment of each parcel of property, on a pro rata basis based on the amount of the original assessment, and with respect to property owners that have prepaid their assessments in accordance with sections 249.941 to 249.945, the amount of each such credit shall be refunded to the appropriate property owner, and with respect to all other property owners, the amount of each such credit shall be transferred and credited to such city or county bond and interest fund to be used solely to pay the principal of and interest on the bonds or temporary notes and the assessments shall be reduced accordingly by the amount of such credit.

(L. 1995 H.B. 88 § 18)



Section 249.955 Amount of bonds and temporary notes, limitation not to exceed ten percent of assessed valuation of taxable tangible property.

Effective 28 Aug 1995

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.955. Amount of bonds and temporary notes, limitation not to exceed ten percent of assessed valuation of taxable tangible property. — The total amount of city or county general obligation bond indebtedness incurred for improvements under sections 249.925 to 249.955, including temporary notes issued pursuant to sections 249.925 to 249.955, shall not exceed ten percent of the assessed valuation of all taxable tangible property, as shown by the last completed property assessment for state or local purposes, within the district.

(L. 1995 H.B. 88 § 19)



Section 249.957 Tax and special tax bills in certain sections applicable to sewer and storm water facility improvement districts.

Effective 28 Aug 1995

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.957. Tax and special tax bills in certain sections applicable to sewer and storm water facility improvement districts. — The tax and special tax bills provided for in sections 249.430, 249.520, 249.530 and 249.580 to* 249.650 shall be applicable to the assessments detailed in sections 249.925 to 249.955.

(L. 1995 H.B. 88 § 20)

*Word "through" appears in original rolls.



Section 249.1000 Publicly owned sewer treatment works, responsible for whole sewer system, when — exceptions.

Effective 01 Jul 1997, see footnote

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.1000. Publicly owned sewer treatment works, responsible for whole sewer system, when — exceptions. — A publicly owned treatment works that has ownership of interceptor and local sewers shall be responsible for the entire public sewer system, except that the operation and maintenance of any part of an individual user's pressure sewer system, including grinder or low pressure pumps and service lateral to the public or private pressure sewer system used for the purpose of collecting or conducting wastewater originating at a residence or individual commercial entity, shall be the responsibility of the owner of such residence or individual commercial entity unless the publicly owned treatment works has assumed such responsibility.

(L. 1997 H.B. 709 § 1)

Effective 7-1-97



Section 249.1100 Consolidation of sewer districts permitted, when, procedure.

Effective 28 Aug 2001

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.1100. Consolidation of sewer districts permitted, when, procedure. — 1. Except as otherwise provided in Section 30(a) of Article VI of the Missouri Constitution, regardless of being a sewer district pursuant to chapter 204 or this chapter, when the governing bodies of two or more contiguous sewer districts located in any county of the first classification without a charter form of government having not less than one hundred seventy thousand and not more than two hundred thousand inhabitants determine that a consolidated sewer system would better serve the area within their boundaries, the governing bodies shall submit the proposal for a consolidated sewer district to the governing body of such county. The governing body of the county after consultation with the sewer engineer pursuant to section 204.300 and section 249.460 shall by resolution submit the question of creating a consolidated sewer district to all qualified voters residing within each existing district at a municipal or general or special election called for that purpose.

2. The resolution shall set forth the project name for the proposed consolidated sewer district, the general nature of the proposed consolidated sewer district, the estimated cost of the sewer improvements for such consolidated sewer district, the boundaries of the existing districts to be consolidated, the proposed method or methods of assessment, and a statement that the final cost of such sewer improvements assessed against property within the consolidated sewer district and the amount of general obligation bonds issued therefor shall not exceed the estimated cost of such sewer improvements, as stated in such notice, by more than twenty-five percent.

(L. 2001 H.B. 501)



Section 249.1103 Public hearing to be held prior to election for consolidation of sewer districts.

Effective 28 Aug 2001

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.1103. Public hearing to be held prior to election for consolidation of sewer districts. — The governing body of the county receiving the proposal pursuant to section 249.1100 shall set a day for a public hearing prior to election for the creation of a consolidated sewer district and shall publish the resolution with a notice of the time and place of public hearing in some local newspaper of general circulation, published in such county in which any district proposed to be consolidated lies at least thirty days before the date of the hearing. At such hearing anyone interested in the proposed consolidation of sewer districts may appear and present their views to the governing body of the county.

(L. 2001 H.B. 501)



Section 249.1106 Ballot language for consolidation of sewer districts — submission of question to voters in both districts simultaneously.

Effective 28 Aug 2001

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.1106. Ballot language for consolidation of sewer districts — submission of question to voters in both districts simultaneously. — 1. The ballot upon which the question of creating a consolidated sewer district is submitted to the qualified voters residing within each existing sewer district or districts shall contain a question in substantially the following form:

­

­

­­

­

2. The boundaries of the proposed consolidated sewer district shall be described by metes and bounds, streets or other sufficiently specific description.

3. There shall be separate submissions of the question of creating a consolidated sewer district to each group of voters within each existing sewer district or districts, and the elections shall be held simultaneously.

(L. 2001 H.B. 501)



Section 249.1109 Combining of original districts after consolidation approved.

Effective 28 Aug 2001

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.1109. Combining of original districts after consolidation approved. — At the time of the effective date of the consolidation, all the property of the original districts shall be combined and administered as one unit, which shall be subject to the liens, liabilities and obligations of the original districts, provided that if any district included in the consolidated district has issued general obligation bonds which are outstanding at the time of the consolidation, any taxes to be levied to pay the bonds and interest thereon shall be levied only upon the property within the original district issuing the bonds as it existed on the date of such issuance. All special obligation or revenue bonds issued by any district included in the consolidated district shall be paid in accordance with the terms thereof, without preference, from the revenue received by the consolidated district.

(L. 2001 H.B. 501)



Section 249.1112 Board of directors, members, terms, vacancies, expenses.

Effective 28 Aug 2001

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.1112. Board of directors, members, terms, vacancies, expenses. — 1. A sewer district created pursuant to sections 249.1100 to 249.1127 shall have a board of directors which shall consist of five members, appointed by the governing body of the county in which the consolidated sewer district is located. Each member shall be a United States citizen, a registered voter, over the age of twenty-five years and shall have been a resident within the consolidated sewer district for one whole year prior to appointment.

2. The board shall be responsible for the control and operation of all such sewer districts organized pursuant to section 249.1106.

3. Beginning with appointments made after August 28, 2001, one member shall be appointed for four years, two members shall be appointed for three years and two members shall be appointed for two years. Following the initial appointments, the term of each board member shall be five years.

4. A vacancy in the office of a member shall be filled by appointment in the same manner as the original appointments.

5. No member of the board shall be entitled to any compensation for the performance of the member's official duties, but each member shall be reimbursed for necessary and actual expenses incurred in the performance of the member's official duties by the consolidated sewer district. The board members shall be reimbursed by the district for all reasonable expenses incurred in the performance of their duties.

(L. 2001 H.B. 501)



Section 249.1115 Powers, privileges and duties of original districts retained after consolidation.

Effective 28 Aug 2001

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.1115. Powers, privileges and duties of original districts retained after consolidation. — The consolidated sewer district shall retain all the powers, privileges and duties therein conferred and provided upon each original individual sewer district pursuant to chapter 204, or this chapter, whichever it was created and organized under.

(L. 2001 H.B. 501)



Section 249.1118 Dissolution procedure.

Effective 28 Aug 2001

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.1118. Dissolution procedure. — Dissolution of a sewer district created pursuant to section 249.1106 shall follow the procedures established in sections 67.950 to 67.955.

(L. 2001 H.B. 501)



Section 249.1150 District authorized, opt out procedure, powers — resolution may be adopted by county commission for service by district — board of trustees, members, terms — maintenance plan required, when — property tax levy, ballot form — termination of tax, procedure (Barry, Christian, Douglas, Greene, Ozark, Stone, Taney, Webster, and Wright counties).

Effective 28 Aug 2005

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.1150. District authorized, opt out procedure, powers — resolution may be adopted by county commission for service by district — board of trustees, members, terms — maintenance plan required, when — property tax levy, ballot form — termination of tax, procedure (Barry, Christian, Douglas, Greene, Ozark, Stone, Taney, Webster, and Wright counties). — 1. There is hereby created within any county of the third classification without a township form of government and with more than thirty-four thousand but less than thirty-four thousand one hundred inhabitants, any county of the second classification without a township form of government and with more than fifty-four thousand two hundred but less than fifty-four thousand three hundred inhabitants, any county of the third classification without a township form of government and with more than thirteen thousand seventy-five but less than thirteen thousand one hundred seventy-five inhabitants, any county of the first classification with more than two hundred forty thousand three hundred but less than two hundred forty thousand four hundred inhabitants, any county of the third classification without a township form of government and with more than nine thousand four hundred fifty but less than nine thousand five hundred fifty inhabitants, any county of the third classification without a township form of government and with more than twenty-eight thousand six hundred but less than twenty-eight thousand seven hundred inhabitants, any county of the first classification with more than thirty-nine thousand seven hundred but less than thirty-nine thousand eight hundred inhabitants, any county of the third classification without a township form of government and with more than thirty-one thousand but less than thirty-one thousand one hundred inhabitants, and any county of the third classification without a township form of government and with more than seventeen thousand nine hundred but less than eighteen thousand inhabitants, the "Upper White River Basin Watershed Improvement District". The watershed improvement district is authorized to own, install, operate, and maintain decentralized or individual on-site wastewater treatment plants. The watershed improvement district created under this section shall be a body corporate and a political subdivision of the state of Missouri, shall be capable of suing and being sued in contract in its corporate name, and shall be capable of holding such real and personal property necessary for corporate purposes. The district shall implement procedures to regulate the area within the district and to educate property owners within the district about the requirements imposed by the district.

2. Any county included in the Upper White River Basin watershed improvement district, as established in subsection 1 of this section, may choose to opt out of the district in one of two ways:

(1) Upon the filing of a petition signed by at least twenty percent of the property owners residing within the county, a proposal is submitted to the qualified voters within the district boundaries. The ballot of submission shall be in substantially the following form:

­

­

­­

­

(2) Upon the issuance of an order by the county commission, a proposal is submitted to the qualified voters within the district boundaries to opt out of the Upper White River Basin watershed improvement district. The ballot of submission shall be in substantially the following form:

­

­

­­

­

3. Any county who has successfully chosen to opt out of the Upper White River Basin watershed improvement district under the provisions of subsection 2 of this section shall be allowed to rejoin the district at any time, provided the county submits the proposal to rejoin the district in one of two ways:

(1) Upon the filing of a petition signed by at least twenty percent of the property owners residing within the county, a proposal is submitted to the qualified voters within the county. The ballot of submission shall be in substantially the following form:

­

­

­­

­

(2) Upon the issuance of an order by the county commission, a proposal is submitted to the qualified voters within the district boundaries to rejoin the Upper White River Basin watershed improvement district. The ballot of submission shall be in substantially the following form:

­

­

­­

­

4. The watershed improvement district created under this section shall have the power to borrow money and incur indebtedness and evidence the same by certificates, notes, or debentures, to issue bonds and use any one or more lawful funding methods the district may obtain for its purposes at such rates of interest as the district may determine. Any bonds, notes, and other obligations issued or delivered by the district may be secured by mortgage, pledge, or deed of trust of any or all of the property within the district. Every issue of such bonds, notes, or other obligations shall be payable out of property and revenues of the district and may be further secured by other property within the district, which may be pledged, assigned, mortgaged, or a security interest granted for such payment, without preference or priority of the first bonds issued, subject to any agreement with the holders of any other bonds pledging any specified property or revenues. Such bonds, notes, or other obligations shall be authorized by resolution of the district board, and shall bear such date or dates, and shall mature at such time or times, but not in excess of thirty years, as the resolution shall specify. Such bonds, notes, or other obligations shall be in such denomination, bear interest at such rate or rates, be in such form, either coupon or registered, be issued as current interest bonds, compound interest bonds, variable rate bonds, convertible bonds, or zero coupon bonds, be issued in such manner, be payable in such place or places, and be subject to redemption as such resolution may provide, notwithstanding section 108.170. The bonds, notes, or other obligations may be sold at either public or private sale, at such interest rates, and at such price or prices as the district shall determine.

5. The county commission of any county located within the watershed improvement district may authorize individual properties to be served by the district by adoption of a resolution or upon the filing of a petition signed by at least twenty percent of the property owners of the proposed area. The resolution or petition shall describe generally the size and location of the proposed area.

6. In the event that any property within the watershed improvement district proposed under this section lies within or is serviced by any existing sewer district formed under this chapter, chapter 204, or chapter 250, the property shall not become part of the watershed improvement district formed under this section unless the existing sewer district agrees to refrain from providing service or to discontinue service to the property. No property shall become part of the watershed district until the owner of that property has paid in full all outstanding costs owed to an existing sewer district formed under this chapter, chapter 204, or chapter 250.

7. Upon the creation of the watershed improvement district as authorized by this section, a board of trustees for the district consisting of nine members shall be appointed. The governing body of each county shall appoint one member to serve on the board. No trustee shall reside in the same county as another trustee. Of the initial trustees appointed, five shall serve terms of one year, and four shall serve terms of two years, as determined by lot. After the initial appointments of the trustees, the successor trustees shall reside in the same county as the prior trustee and be elected by the resident property owners of their county within the district. Each trustee may be elected to no more than five consecutive two-year terms. Vacancies shall be filled by the board. Each trustee shall serve until a successor is elected and sworn. The trustees shall not receive compensation for their services, but may be reimbursed for their actual and necessary expenses. The board shall elect a chair and other officers necessary for its membership. The board shall enter into contracts with any person or entity for the maintenance, administrative, or support work required to administer the district. The board may charge reasonable fees and submit proposals to levy and impose property taxes to fund the operation of the district to the qualified voters in the district, but such proposals shall not become effective unless a majority of the qualified voters in the district voting on the proposals approve the proposed levy and rate of tax. The board may adopt resolutions necessary to the operation of the district.

8. No service shall be initiated to any property lying within the watershed improvement district created under this section unless the property owner elects to have the service provided by the district.

9. Any on-site wastewater treatment system installed on any property that participates in the watershed improvement district formed under this section shall meet all applicable standards for such on-site wastewater treatment systems under sections 701.025 to 701.059 and as required by rules or regulations promulgated by the board of trustees and the appropriate state agencies.

10. Property owners participating in the watershed improvement district formed under this section shall be required as a condition of continued participation to have a maintenance plan approved by the watershed improvement district for the on-site wastewater treatment systems on their properties. Such property owners shall also execute a utilities easement to allow the district access to the system for maintenance purposes and inspections. The property owner shall provide satisfactory proof that periodic maintenance is performed on the sewage system. At a minimum the system shall be installed and maintained according to the manufacturer's recommendations. The level of satisfactory proof required and the frequency of periodic proof shall be determined by the board of trustees.

11. A district established under this section may, at a general or primary election, submit to the qualified voters within the district boundaries a real property tax that shall not exceed five cents per one hundred dollars assessed valuation to fund the operation of the district. The ballot of submission shall be in substantially the following form:

­

­

­­

­

12. The real property tax authorized by this section is in addition to all other real property taxes allowed by law.

13. Once the real property tax authorized by this section is abolished or terminated by any means, all funds remaining in the trust fund shall be used solely for the purposes approved in the ballot question authorizing the tax. The tax shall not be abolished or terminated while the district has any financing or other obligations outstanding. Any funds in the trust fund which are not needed for current expenditures may be invested by the district in the securities described in subdivisions (1) to (12) of subsection 1 of section 30.270 or repurchase agreements secured by such securities.

14. The governing body of any county included in the Upper White River Basin watershed improvement district established in this section may designate groundwater depletion areas within specific areas of the county and may require well volume monitoring. However, any county included in this district may choose not to require well volume monitoring.

(L. 2004 H.B. 1433, A.L. 2005 H.B. 58 merged with H.B. 617)



Section 249.1155 Septic systems to be maintained or pumped every five years — proof submitted — fee.

Effective 28 Aug 2004

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

249.1155. Septic systems to be maintained or pumped every five years — proof submitted — fee. — After August 28, 2004, any county within a watershed improvement district may require that all septic systems be maintained or pumped every five years by a licensed provider. In the event a county requires that all septic systems be so maintained or pumped the owner of any septic system shall submit proof of maintenance or pumping to the county department of health or the state department of health and senior services if appropriate which shall determine what shall constitute proof of compliance with the requirement. In addition, the county department of health or the state department of health and senior services if appropriate may charge septic tank owners a reasonable fee for monitoring compliance with the requirement.

(L. 2004 H.B. 1433)






Chapter 250 Sewerage Systems and Waterworks — City or District

Chapter Cross References



Section 250.010 Authority to construct and maintain sewerage system — sewerage system defined.

Effective 28 Aug 1983

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

250.010. Authority to construct and maintain sewerage system — sewerage system defined. — 1. In addition to all powers granted by law and now possessed by cities, towns and villages in this state for the protection of the public health, any city, town or village, whether organized under the general law or by special charter or constitutional charter, and any sewer district organized under chapter 249 or sections 204.250 to 204.470, as those chapters now exist, or as they may be amended, is hereby authorized to acquire, construct, improve or extend and to maintain and operate a sewerage system and to provide funds for the payment of the cost of such acquisition, construction, improvement or extension and operation as hereinafter provided. Such sewerage system may be constructed and operated either within or without the corporate boundaries of any such city, town or village or sewer district, but if it is within the corporate boundaries, it shall only be with the consent of the respective city, town, village or sewer district.

2. When used in this chapter the term "sewerage system" shall mean and include any or all of the following:

(1) Sewerage systems and sewerage treatment plants, with all appurtenances necessary, useful, and convenient for the collection, treatment, purification and disposal in a sanitary manner of the liquid and solid waste, sewage, and domestic and industrial waste of any such municipality; and

(2) Shall include combined storm water and sanitary systems;

(3) The term shall also mean and include the construction of such storm water sewers as, in the judgment of the governing body of any such city, town or village or sewer district, may be necessary or desirable in order to relieve sewers carrying sanitary and storm water loads of undue loads or in order to permit the efficient operation of any such sanitary sewers for the collection, treatment and disposal of sewage and domestic or industrial waste including combined storms and sanitary sewerage system.

(L. 1951 p. 638 § 1, A.L. 1983 H.B. 371)



Section 250.020 Combined waterworks and sewerage system — authority for.

Effective 28 Aug 1951

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

250.020. Combined waterworks and sewerage system — authority for. — Any such city, town or village is hereby authorized to acquire, construct, improve or extend, maintain and operate a combined waterworks and sewerage system. Any such combined waterworks and sewerage system may consist of an existing sewerage system, and existing waterworks, a sewerage system to be acquired or to be constructed or a waterworks to be acquired or constructed or any combination thereof and may include any improvements or extensions to be acquired or constructed either to an existing sewerage system or to an existing waterworks or to both.

(L. 1951 p. 638 § 2)



Section 250.025 City board of public works may manage combined system, when.

Effective 28 Aug 1953

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

250.025. City board of public works may manage combined system, when. — If any city, town or village which has heretofore established or which may hereafter establish a board of public works under the provisions of sections 91.450 to 91.540 shall combine its waterworks and sewerage system pursuant to the provisions of sections 250.020 and 250.030, said city, town or village may by ordinance vest in said board of public works during the existence of said board the power and duty to take charge of and exercise control over said combined waterworks and sewerage system and thereafter said board shall have all of the powers and duties respecting said combined waterworks and sewerage system which are vested in said board with respect to the waterworks of said city under the provisions of sections 91.450 to 91.540.

(L. 1953 p. 548 § 1)



Section 250.030 Ordinance combining waterworks and sewerage system to be adopted.

Effective 28 Aug 1951

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

250.030. Ordinance combining waterworks and sewerage system to be adopted. — Any such city, town or village desiring to operate and maintain a combined waterworks and sewerage system shall adopt an ordinance declaring that its waterworks whether then existing or to be acquired or constructed and its sewerage system then existing or to be acquired or constructed shall thenceforth be operated and maintained as a combined waterworks and sewerage system and may provide that such combined system shall include all future improvements or extensions, whether to the waterworks or to the sewerage system or to both.

(L. 1951 p. 638 § 3)



Section 250.040 Cost of system, how financed by cities.

Effective 28 Aug 1951

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

250.040. Cost of system, how financed by cities. — The cost to any such city, town or village of acquiring, constructing, improving or extending a sewerage system or a combined waterworks and sewerage system may be met:

(1) Through the expenditure by any such city, town or village of any funds available for that purpose;

(2) Through the issuance of bonds for that purpose of the city, town or village payable from taxes to be levied by such city, town or village;

(3) From the proceeds of special assessments levied and collected in accordance with law;

(4) From any other funds which may be obtained under any law of the state or of the United States for that purpose; or

(5) From the proceeds of revenue bonds of such city, town or village, payable solely from the revenues to be derived from the operation of such sewerage system or combined waterworks and sewerage system or from any combination of any or all such methods of providing funds.

(L. 1951 p. 638 § 4)



Section 250.050 Cost of system, how financed by sewer district.

Effective 28 Aug 1951

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

250.050. Cost of system, how financed by sewer district. — The cost to any such sewer district of acquiring, constructing, improving or extending a sewerage system may be met:

(1) Through the expenditure by any such sewer district of any funds available for that purpose;

(2) Through the issuance of bonds for that purpose of the sewer district, payable from taxes to be levied and collected by such district;

(3) From any other funds which may be obtained under any law of the state or of the United States for that purpose; or

(4) From the proceeds of revenue bonds of such sewer district, payable solely from the revenues to be derived from the operation of such sewerage system or from any combination or all such methods of providing funds.

(L. 1951 p. 638 § 5)



Section 250.060 Bonds may be issued — vote required — election — form of ballot — annual tax to be levied.

Effective 28 Aug 1990

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

250.060. Bonds may be issued — vote required — election — form of ballot — annual tax to be levied. — 1. Bonds of any such sewer district, payable from taxes, may be issued for the purpose of improving and extending the sewerage system of the district upon the approval of a proposition to issue such bonds by the constitutionally required percentage of the voters voting on the question.

2. The question shall be submitted in substantially the following form:

Shall ______ (name of city or district) issue bonds payable from taxes?

3. Before any sewer district shall incur any indebtedness evidenced by bonds payable from taxes as hereby authorized, such sewer district shall provide for the collection of an annual tax on all taxable tangible property therein sufficient to pay the interest and principal of the indebtedness as they fall due and to retire the same within twenty years from the date contracted.

(L. 1951 p. 638 § 5, A.L. 1978 H.B. 971, A.L. 1990 H.B. 1621)



Section 250.070 Revenue bonds — election — vote required — form of ballot.

Effective 28 Aug 1978

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

250.070. Revenue bonds — election — vote required — form of ballot. — 1. No such city, town or village or sewer district shall issue or deliver any bonds for the purpose of acquiring, constructing, improving or extending any such sewerage system or combined waterworks and sewerage system payable from the revenues to be derived from the operation of any such system unless a proposition to issue such bonds shall have received the assent of a majority of the voters of such city, town or village or the assent of four-sevenths of the voters of the sewer district, who shall vote on the question.

2. The question shall be submitted in substantially the following form:

Shall ______ (name of city, town, village, or district) issue revenue bonds in the amount of ______ dollars?

(L. 1951 p. 638 § 6, A.L. 1975 H.B. 947, A.L. 1978 H.B. 971)



Section 250.080 Revenue bonds — ordinance or resolution authorizing — contents — interest — maturity — signing — sale price.

Effective 28 Aug 1983

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

250.080. Revenue bonds — ordinance or resolution authorizing — contents — interest — maturity — signing — sale price. — 1. Revenue bonds authorized at an election held as hereinabove provided shall be issued by authority of an ordinance adopted by the governing body of any such city, town or village or of a resolution adopted by the governing body of any such district. Such ordinance or resolution shall recite that an estimate of the cost of the proposed acquisition, construction, improvement or extension has been made and shall set out such estimated cost; it shall set out the amount of the bonds proposed to be issued, their purpose or purposes, their date or dates, denomination or denominations, rate or rates of interest, time or times of payment, both of principal and of interest, place or places of payment and all other details in connection with the bonds.

2. Any such bonds may be subject to such provision for redemption prior to maturity, with or without premium, and at such times and upon such conditions as may be provided by the governing body of the city, town or village or sewer district.

3. Such bonds shall bear interest at a rate in accordance with section 108.170 and shall mature over a period not exceeding thirty-five years from the date thereof. Any provision of law to the contrary, notwithstanding, any and all bonds authorized pursuant to this chapter shall possess all the qualities of negotiable instruments under the negotiable instruments act.

4. Such bonds may be payable to bearer, may be registered or coupon bonds and if payable to bearer may contain such registration privileges as to either principal and interest, or principal only, as may be provided in the ordinance or resolution authorizing such bonds.

5. Such bonds and the coupons to be attached thereto, if any, shall be signed in such manner and by such officers as may be directed by ordinance or resolution. Bonds signed by an officer who shall hold the office at the time the bonds are signed shall be deemed validly and effectually signed for all purposes, regardless of whether or not any such officer shall cease to hold his office prior to the delivery of the bonds and regardless of whether or not any such officer shall have held or shall not have held such office on the date ascribed to such bonds.

6. Any such bonds shall be sold in such manner and upon such terms as the governing authority of the town, city or village or the governing body of such sewer district shall determine, but such bonds shall not be sold for less than ninety cents on the dollar nor shall they be sold at such a price that the interest cost upon the actual proceeds of such bonds from the date thereof to their maturity shall exceed a rate in accordance with section 108.170. Such ordinance or resolution may provide that certain bonds authorized thereby shall be junior or subordinate in any or all respects to other revenue bonds authorized concurrently therewith or prior to or after such bonds.

(L. 1951 p. 638 § 7, A.L. 1983 H.B. 371)



Section 250.090 Revenue bonds — how payable.

Effective 28 Aug 1951

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

250.090. Revenue bonds — how payable. — Revenue bonds issued under authority of this chapter shall be payable solely from the revenues derived and to be derived from the operation of the sewerage system or combined waterworks and sewerage system acquired, constructed, improved or extended in whole or in part from the proceeds of such bonds. No revenue bonds issued pursuant to this chapter shall constitute an indebtedness of the city, town or village or sewer district within the meaning of any constitutional, statutory or charter restriction, limitation or provision. The face of each bond shall state in substance that the bond has been issued under the provisions of this chapter, that the taxing power of the city, town or village or sewer district issuing the bond is not pledged to the payment thereof either as to principal or interest and that the bond and the interest thereon are payable solely from the revenues of the sewerage system or combined waterworks and sewerage system for the benefit of which the bond was issued.

(L. 1951 p. 638 § 8)



Section 250.100 Revenue bonds to improve or extend for particular locality — how payable (cities).

Effective 28 Aug 1951

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

250.100. Revenue bonds to improve or extend for particular locality — how payable (cities). — Any such city, town or village shall have the power, subject to a favorable vote at an election called and held as herein provided, to issue revenue bonds for the improvement or extension or both of its existing waterworks or its existing sewerage system or its existing combined waterworks and sewerage system for the purpose of serving a particular locality, and such revenue bonds may be payable from the revenues derived or to be derived from the operation of the entire waterworks or sewerage system of the city, town or village or the entire combined waterworks and sewerage system or may be payable from the revenues to be derived from the operation of the waterworks, sewerage system or combined waterworks and sewerage system in such particular locality, as may be set forth in the proposition submitted at said election, provided, however, that the pledge of such revenues shall be subject to any prior pledge thereof.

(L. 1951 p. 638 § 9)



Section 250.110 Revenue bonds to improve or extend for particular locality — how payable (districts).

Effective 28 Aug 1951

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

250.110. Revenue bonds to improve or extend for particular locality — how payable (districts). — Any such sewer district shall have the power, subject to a favorable vote at an election called and held as herein provided, to issue revenue bonds for the improvement or extension or both of the existing sewerage system for the purpose of serving a particular locality, and such revenue bonds may be payable from the revenues derived or to be derived from the operation of the entire sewerage system of the district or may be payable from the revenues to be derived from the operation of the sewerage system in such particular locality as may be set forth in the proposition submitted at said election, provided, however, that the pledge of such revenues shall be subject to any prior pledge thereof.

(L. 1951 p. 638 § 10)



Section 250.120 Revenue bonds — rates charged to be sufficient to pay principal and interest.

Effective 28 Aug 1951

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

250.120. Revenue bonds — rates charged to be sufficient to pay principal and interest. — 1. It shall be the mandatory duty of any city, town or village or sewer district which shall issue revenue bonds pursuant to this chapter to fix and maintain rates and make and collect charges for the use and services of the system for the benefit of which such revenue bonds were issued, sufficient to pay the cost of maintenance and operation thereof, to pay the principal of and the interest on all revenue bonds or other obligations issued or incurred by such city, town or village or sewer district chargeable to the revenues of such system and to provide funds ample to meet all valid and reasonable requirements of the ordinance or resolution by which such revenue bonds have been issued. Such rates shall be from time to time revised so as fully to meet the requirements of this chapter. As long as any bond so issued or the interest thereon shall remain outstanding and unpaid, rates and charges sufficient to meet the requirements of this section shall be maintained and collected by the city, town or village or sewer district which shall have issued such bonds.

2. Such rates shall be fixed and charged regardless of whether or not the services of the system shall previously have been rendered without charge therefor by the previously existing waterworks system, sewerage system or combined waterworks and sewerage system and regardless of how the acquisition of such system shall have been financed, whether by taxation, special assessment, the issuance of bonds or otherwise.

3. If the system shall be a combined waterworks and sewerage system, rates and charges may be established, fixed and collected for water services only, for sewer services only or for both services combined and, in such case, the city, town or village shall be and is hereby authorized to discontinue water service upon any failure to pay within a reasonable time the charges fixed for either water service or sewer service or for both services combined.

4. It shall be lawful for any such city, town or village or sewer district to base its sewerage rates in whole or in part upon the amount of water supplied to the premises charged for sewerage services by any private water company; in such case it shall be the duty of such private water company to furnish to such city, town or village or sewer district such information as is necessary to calculate its charges for sewerage service.

(L. 1951 p. 638 § 11)



Section 250.130 Revenue bonds — amount of net revenue pledged to payment of principal and interest.

Effective 28 Aug 1951

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

250.130. Revenue bonds — amount of net revenue pledged to payment of principal and interest. — 1. Whenever any such city, town or village or sewer district shall authorize and issue revenue bonds pursuant to this chapter an amount sufficient for the purpose of the net revenues of the sewerage system or of the combined system for the benefit of which such bonds are issued shall by operation of this chapter be pledged to the payment of the principal of and the interest on such bonds as the same shall mature and accrue.

2. The term "net revenues" shall be construed to mean all revenues derived from the operation of such system less the actual and necessary expenses of operation and maintenance of the system.

3. It shall be the mandatory duty of the officials of any such city, town or village or sewer district charged with the custody and management of the revenues to be derived from the operation of such system to provide for the prompt payment from such revenues of the principal of and the interest on any such revenue bonds as the same shall mature and accrue.

(L. 1951 p. 638 § 13)



Section 250.140 Services deemed furnished both to occupant and owner of premises — payment delinquency, notice of termination sent to both occupant and owner of premises — applicability — unapplied-for utility services, defined.

Effective 28 Aug 2005

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

250.140. Services deemed furnished both to occupant and owner of premises — payment delinquency, notice of termination sent to both occupant and owner of premises — applicability — unapplied-for utility services, defined. — 1. Sewerage services, water services, or water and sewerage services combined shall be deemed to be furnished to both the occupant and owner of the premises receiving such service and, except as otherwise provided in subsection 2 of this section, the city, town, village, or sewer district or water supply district organized and incorporated under chapter 247 rendering such services shall have power to sue the occupant or owner, or both, of such real estate in a civil action to recover any sums due for such services less any deposit that is held by the city, town, village, or sewer district or water supply district organized and incorporated under chapter 247 for such services, plus a reasonable attorney's fee to be fixed by the court.

2. When the occupant is delinquent in payment for thirty days, the city, town, village, sewer district, or water supply district shall make a good faith effort to notify the owner of the premises receiving such service of the delinquency and the amount thereof. Notwithstanding any other provision of this section to the contrary, when an occupant is delinquent more than ninety days, the owner shall not be liable for sums due for more than ninety days of service; provided, however, that in any city not within a county and any home rule city with more than four hundred thousand inhabitants and located in more than one county, until January 1, 2007, when an occupant is delinquent more than one hundred twenty days the owner shall not be liable for sums due for more than one hundred twenty days of service, and after January 1, 2007, when an occupant is delinquent more than ninety days the owner shall not be liable for sums due for more than ninety days. Any notice of termination of service shall be sent to both the occupant and owner of the premises receiving such service.

3. The provisions of this section shall apply only to residences that have their own private water and sewer lines. In instances where several residences share a common water or sewer line, the owner of the real property upon which the residences sit shall be liable for water and sewer expenses.

4. Notwithstanding any other provision of law to the contrary, any water provider who terminates service due to delinquency of payment by a consumer shall not be liable for any civil or criminal damages.

5. The provisions of this section shall not apply to unapplied-for utility services. As used in this subsection, "unapplied-for utility services" means services requiring application by the property owner and acceptance of such application by the utility prior to the establishment of an account. The property owner is billed directly for the services provided, and as a result, any delinquent payment of a bill becomes the responsibility of the property owner rather than the occupant.

(L. 1951 p. 638 § 12, A.L. 2002 S.B. 932, A.L. 2005 H.B. 58 merged with S.B. 210)



Section 250.150 Revenues to be kept separate — order of payments — records — transfers.

Effective 28 Aug 1951

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

250.150. Revenues to be kept separate — order of payments — records — transfers. — 1. Whenever any such city, town or village or sewer district shall establish and collect rates and charges for the services of any sewerage system or any combined waterworks and sewerage system it shall be the mandatory duty of such city, town or village, or sewer district and of the proper officials thereof:

(1) To segregate the revenues derived from the operation of such system from all other revenues or funds of such city, town or village or sewer district; to hold such funds separate and distinct from all other funds thereof and, if such funds shall be deposited in any bank, to maintain such deposits as an account separate and distinct from all other bank accounts thereof.

(2) Such revenues shall be devoted, first, to the payment of the expenses of operating and maintaining such system; second, to the payment of any and all bonds or other obligations payable from such revenues; third, to the establishment of a proper depreciation reserve for the benefit of such system; fourth, to the fulfillment of any covenants or agreements contained in any ordinance which may have authorized outstanding revenue bonds issued for the benefit of such system and, fifth, for the payment of the cost of improvements and extensions to such system.

(3) To install and maintain proper books of records and accounts (entirely separate from all other records and accounts of the city, town or village or sewer district) in which correct entries shall be made of all dealings or transactions of or in relation to the properties, business and affairs of the sewerage system or of the combined waterworks and sewerage system. Such accounts shall show the amount of revenues received from the system, the application of such revenues and all financial transactions in connection therewith. At least once a year such accounts shall be audited properly by a public accountant employed for that purpose to be paid from the revenues received from the system. Such audits shall at all times, during usual business hours, be open to the examination and inspection by any taxpayer, any user of the services of the system or any holder of any bonds issued pursuant to this chapter or by anyone acting for or on behalf of any such taxpayer, user or bondholder. Such books of records and accounts and such audits shall conform to any reasonable and valid covenant or agreement with respect thereto set out in any ordinance which may authorize the issuance of bonds pursuant to this chapter.

(4) To perform all duties with respect to the operation of any such sewerage system or combined waterworks and sewerage system or with respect to the revenues derived or to be derived from the operation thereof imposed by law or set out in any reasonable and valid covenant and agreement contained in any ordinance which shall authorize the issuance of revenue bonds under this chapter.

2. No transfer of any funds derived from the operation of any sewerage system or combined waterworks and sewerage system to any other funds of the city, town or village or sewer district shall be made except by action of the governing body thereof and no such transfer shall be made unless all expenses of operation and maintenance of said system shall have been paid, unless the principal of and the interest on all bonds due at the time of said transfer shall have been paid, and unless all covenants and agreements requiring the payment of money, set out in the ordinance authorizing any outstanding revenue bonds shall have been met and unless all obligations requiring the payment of money payable from such revenues then due shall have been met. No payments of any indebtedness or expenses incurred by any such city, town or village or sewer district other than those above stated in subdivision (2) shall be made from the revenues derived from the operation of any such system unless such revenues shall have been transferred to other funds of the city, town or village or sewer district under the conditions prescribed by this subsection.

(L. 1951 p. 638 § 14)



Section 250.160 Ordinance authorizing revenue bonds — classification of accounts.

Effective 28 Aug 1951

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

250.160. Ordinance authorizing revenue bonds — classification of accounts. — 1. It shall be lawful for any ordinance authorizing the issuance of revenue bonds under the authority of this chapter to provide that periodic allocations of the revenues to be derived from the operation of the system for the benefit of which such bonds are issued shall be made into such separate accounts as shall be deemed to be advisable to assure the proper operation and maintenance of the system and the prompt payment of the indebtedness chargeable to the revenues of such system. Such accounts may include, but shall not be limited to:

(1) An account for the purpose of providing funds for the operation and maintenance of the system;

(2) An account to provide funds for the payment of the bonds as to principal and interest as they come due;

(3) An account to provide an adequate reserve for depreciation, to be expended for replacements of said system;

(4) An account for the accumulation of a reserve to assure the prompt payment of the bonds and the interest thereon whenever and to the extent that other funds are not available for the purpose;

(5) An account to provide funds for contingent expenses in the operation of such system;

(6) An account to provide for the accumulation of funds for the construction of extensions and improvements to the system; and

(7) Such other accounts as may be desirable in the judgment of the governing body of such city, town or village or sewer district.

2. It shall be lawful for any city, town or village or sewer district to provide that the sums to be held in any account for the payment of any bonds or the interest thereon or for the establishment of any reserve for that purpose may be held in deposit in a bank or trust company located within or without this state as a trust account for the payment of the bonds and the interest thereon.

3. Such ordinance may establish such limitations as may be expedient upon the issuance of additional bonds, payable from the revenues of the system, or upon the rights of the holders of such additional bonds. Such ordinance may include other agreements with the holders of the bonds or covenants or restrictions necessary or desirable to safeguard the interests of the bondholder and to secure the payment of the bonds and the interest thereon.

(L. 1951 p. 638 § 15)



Section 250.170 Action by bondholder against city or district for neglect of duty.

Effective 28 Aug 1951

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

250.170. Action by bondholder against city or district for neglect of duty. — 1. The holder of any bond authorized pursuant to this chapter or of any coupon representing interest accrued thereon may, by a civil action either at law or in equity, by mandamus, injunction or otherwise, compel any city, town or village or sewer district, which may have authorized bonds under this chapter or the officials thereof to perform all duties imposed upon such city, town or village or sewer district or upon such officials by the provisions of the ordinance authorizing such bonds or otherwise imposed by law, including the continued operation of the sewerage system or of the combined waterworks and sewerage system, the fixing and collecting of sufficient rates and charges for the services thereof, the segregation and allocation and disposition of the revenues derived from such system, the payment of any bonds chargeable to the revenues of such system or the interest thereon and the performance of any valid and reasonable covenant set out in the ordinance authorizing any such bonds.

2. Such suit or action at law or in equity shall lie regardless of whether or not any bond or the interest thereon shall at the time of the filing of such suit be in default in the event that such city, town or village or sewer district or any official thereof shall have neglected or failed to perform any material duty imposed by law or by any valid and reasonable covenant set out in the ordinance authorizing any outstanding bonds pursuant to this chapter.

(L. 1951 p. 638 § 16)



Section 250.190 Services outside corporate limits — rates.

Effective 28 Aug 1951

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

250.190. Services outside corporate limits — rates. — Any such city, town or village or sewer district operating a sewerage system or a combined waterworks and sewerage system under this chapter shall have power to supply water services or sewerage services or both such services to premises situated outside its corporate boundaries and for that purpose to extend and improve its sewerage system or its combined waterworks and sewerage system. Rates charged for sewerage services or water services to premises outside the corporate boundaries may exceed those charged for such services to premises within the corporate limits.

(L. 1951 p. 638 § 18)



Section 250.200 Rates and charges when city and district systems overlap.

Effective 28 Aug 1951

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

250.200. Rates and charges when city and district systems overlap. — 1. Whenever any such city, town or village, which shall embrace within its corporate limits any territory situated in a sewer district directly served by the sewerage system of such city, town or village, shall issue revenue bonds under this chapter, rates and charges for the services of the sewerage system or combined water and sewerage system of such city, town or village shall be imposed and collected against each such lot, parcel of land or premises which shall have any active sewer connection with the sewerage system of such city, town or village, regardless of whether the sewerage or domestic or industrial waste from* such lot, parcel of land or premises is carried also by the sewer lines or facilities of the sewer district.

2. Whenever any such sewer district, which shall embrace within its corporate limits any territory situated in a city, town or village, shall issue revenue bonds under this chapter, rates and charges for the services of the sewerage system of such sewer district shall be imposed and collected against each such lot, parcel of land or premises which shall have any active sewer connection with the sewerage system of such sewer district, regardless of whether the sewerage or domestic or industrial waste from* such lot, parcel of ground or premises is carried also by the sewer lines or facilities of such city, town or village.

3. Provided that no lot, parcel of land or premises shall be charged for sewerage services by both such city, town or village and such sewer district; the rates and charges first imposed by any such political subdivision shall exclude rates and charges later imposed by the other subdivision.

(L. 1951 p. 638 § 19)

*Words "waste from" substituted for "was to form" in enrolled bill.



Section 250.210 Sewer districts may contribute funds to city, when.

Effective 28 Aug 1951

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

250.210. Sewer districts may contribute funds to city, when. — Any such sewer district may contribute funds, including the proceeds of its bonds, payable from taxes to any such city, town or village for the purpose of paying the cost of the acquisition, construction, extension or improvement of a sewerage system by such city, town or village; any funds so contributed by such sewer district shall be expended by the governing authorities of such city, town or village.

(L. 1951 p. 638 § 20)

CROSS REFERENCE:

Powers of county commission when sewer district includes city and bonds issued, 249.667



Section 250.220 Two or more municipalities may cooperate to furnish services.

Effective 28 Aug 1951

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

250.220. Two or more municipalities may cooperate to furnish services. — Any two or more municipalities through their respective governing bodies are hereby authorized and empowered to enter into and perform such contracts and agreements as they may deem proper for or concerning the planning, construction, lease or other acquisition and the financing of sewerage facilities, including facilities for the disposal of sewage and the maintenance and operation thereof. Any such municipalities so contracting with each other may also provide in any contract or agreement for a board, commission or such other body as their governing bodies may deem proper for the supervision and general management of the sewerage facilities and for the operation thereof, and may prescribe its powers and duties and fix the compensation of the members thereof.

(L. 1951 p. 638 § 21)



Section 250.230 City may contract with industrial establishment to abate stream pollution.

Effective 28 Aug 1951

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

250.230. City may contract with industrial establishment to abate stream pollution. — When determined by its governing body to be in the public interest and necessary for the protection of the public health, any municipality is authorized to enter into and perform contracts, whether long-term or short-term, with any industrial establishment for the provision and operation by the municipality of sewerage facilities to abate or reduce the pollution of waters caused by discharges of industrial wastes by the industrial establishment and the payment periodically by the industrial establishment to the municipality of amounts at least sufficient, in the determination of such governing body, to compensate the municipality for the cost of providing (including payment of principal and interest charges, if any), and of operating and maintaining the sewerage facilities serving such industrial establishment.

(L. 1951 p. 638 § 22)



Section 250.231 Powers to operate waterworks or sewerage system — rules and regulations, authority.

Effective 28 Aug 1983

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

250.231. Powers to operate waterworks or sewerage system — rules and regulations, authority. — Any city, town or village operating a waterworks or sewer system shall have all of the powers necessary and convenient to provide for the operation, maintenance, administration and regulation, including the adoption of rules and regulations, of any individual home or business sewerage systems within its jurisdiction.

(L. 1983 H.B. 371)



Section 250.232 Cities having power of condemnation for sewers and waterworks also to have right to enter private lands for surveying.

Effective 28 Aug 1983

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

250.232. Cities having power of condemnation for sewers and waterworks also to have right to enter private lands for surveying. — Any city, town or village operating a sewerage system or waterworks that has the power to condemn land or other property within the city, town or village for right-of-way for trunk sewers or for any other improvement or structure deemed necessary or advisable in connection with the sewerage and treatment system shall also have the authority to enter upon private lands to survey land or other property before exercise of the condemnation powers.

(L. 1983 H.B. 371)



Section 250.233 Charges for sewer services — notice and public hearing required.

Effective 28 Aug 2010

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

250.233. Charges for sewer services — notice and public hearing required. — Any city, town, village, or sewer district operating a sewerage system or waterworks may establish, make and collect charges for sewerage services, including tap-on fees. The charges may be set as a flat fee or based upon the amount of water supplied to the premises and shall be in addition to those charges which may be levied and collected for maintenance, repair and administration, including debt service expenses. Any private water company or public water supply district supplying water to the premises located within said city, town, village, or sewer district shall, at reasonable charge upon reasonable request, make available to such city, town, village, or sewer district its records and books so that such city, town, village, or sewer district may obtain therefrom such data as may be necessary to calculate the charges for sewer service. Prior to establishing any such sewer charges, public hearings shall be held thereon and at least thirty days' notice shall be given thereof.

(L. 1983 H.B. 371, A.L. 2010 H.B. 1612 merged with S.B. 791)



Section 250.234 Delinquent payment for sewer service, interest due, when — lien against land authorized.

Effective 28 Aug 1983

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

250.234. Delinquent payment for sewer service, interest due, when — lien against land authorized. — Any user charges, connection fees, or other charges levied by any city, town or village shall be due at such time or times as specified by the governing board of the city, town or village and shall, if not paid by the due date, become delinquent and shall bear interest from the date of delinquency until paid. If such charges become delinquent they shall be a lien upon any land within the corporate limits of the city, town or village so charged, upon the governing board filing with the recorder of deeds in the county where the land is situated a notice of delinquency. The governing board shall file with the recorder of deeds a similar notice when the delinquent amounts, plus interest and any recording fees or attorneys' fees, have been paid in full. The lien hereby created may be enforced by suit or foreclosure.

(L. 1983 H.B. 371)



Section 250.236 Termination of water services for nonpayment of sewer charges, allowed when.

Effective 28 Aug 2011

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

250.236. Termination of water services for nonpayment of sewer charges, allowed when. — 1. Any city, town or village may contract with a private or public water company to terminate water services, at the direction of the city, because a customer fails to pay his sewer bill. When charges for sewer services are in arrears for more than three months and after the city sends notice to the customer, the city may disconnect the customer's sewer line or request in writing that the private or public water company discontinue water service until such time as the sewer charges and all related costs are paid.

2. A private or public water company acting pursuant to a written request from the city as provided in subsection 1 of this section is not liable for damages related to termination of water services. All costs related to disconnection and reconnections shall be reimbursed to the private water company by the city.

(L. 1992 S.B. 470 & 497 § 1, A.L. 2001 H.B. 501, A.L. 2011 S.B. 48)



Section 250.240 Purpose of law.

Effective 28 Aug 1951

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

250.240. Purpose of law. — It is the purpose of this chapter to enable cities, towns and villages and sewer districts to protect the public health and welfare by preventing or abating the pollution of water and creating means for supplying wholesome water, and to these ends every such municipality and sewer district shall have the power to do all things necessary or convenient to carry out such purpose, in addition to the powers conferred in this chapter. This chapter is remedial in nature and the powers hereby granted shall be liberally construed.

(L. 1951 p. 638 § 23)



Section 250.250 Construction of law.

Effective 28 Aug 1951

Title XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

250.250. Construction of law. — This chapter shall be construed as a cumulative and additional grant of power to cities, towns and villages and shall not be construed to repeal or modify any other act or statute nor shall it be construed to repeal or modify any power granted by the Constitution or statutes of the state of Missouri or by any special charter or constitutional charter. This chapter, without reference to any other chapter, shall be deemed sufficient authority for the exercise of any powers granted herein, and all powers necessary to effectuate the purposes of this chapter shall be deemed to be granted hereby.

(L. 1951 p. 638 § 24)









Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

Chapter 251 Community Affairs, Planning and Development

Chapter Cross References



Section 251.010 Department created.

Effective 28 Aug 1967

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

251.010. Department created. — There is hereby created and established a department of state government to be known as the "Department of Community Affairs"*.

(L. 1967 p. 357 § 1)

*The department of community affairs was abolished by the Reorganization Act of 1974.

CROSS REFERENCE:

Transfer of duties, 226.007, 620.010, 660.010



Section 251.020 Definitions.

Effective 28 Aug 1967

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

*251.020. Definitions. — For the purpose of sections 251.010 to 251.440, the following terms shall mean:

(1) "Community affairs" includes those matters that are appropriate subjects of interest to the governing body of a political subdivision or to nonprofit private agencies and organizations engaged in activities relating to special problems of a political subdivision or a significant segment of the population of a political subdivision;

(2) *"Department", the department of community affairs, created herein;

(3) *"Director", the director of the department of community affairs;

(4) "Governing body", the board, body, or persons in which the powers of a political subdivision are vested;

(5) "Local government", any political subdivision of the state;

(6) "Political subdivision", counties, townships, cities, towns, villages, whether or not incorporated, special districts excluding school districts, housing authorities, land clearance for redevelopment authorities, municipal, county, regional or other planning commissions and any other local public body created by the general assembly or exercising governmental functions.

(L. 1967 p. 357 § 2)

*The department of community affairs was abolished by the Reorganization Act of 1974.

CROSS REFERENCE:

Transfer of duties, 226.007, 620.010, 660.010



Section 251.030 Functions of department.

Effective 28 Aug 1967

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

251.030. Functions of department. — The department shall assist the political subdivisions and communities of this state, administer programs provided by sections 251.010 to 251.440, encourage local initiative, provide coordination of and liaison with applicable federal and state programs and services, and shall:

(1) Gather and disseminate information and material that may be helpful in the improvement of political subdivisions and communities of this state, including information on available federal and state financial and technical assistance;

(2) Assist local governments by establishing and maintaining a program of training for local governmental officials and other personnel;

(3) Provide, when requested to do so by a political subdivision, technical and consultative services. Such services may be provided in cooperation with other state agencies or institutions;

(4) Study and recommend to the governor methods of more effectively coordinating the programs of state agencies that affect the development of communities and the operation of political subdivisions;

(5) Encourage and assist local governments to develop solutions of their common problems, through joint service agreements, interstate compacts, and other appropriate means, and to foster common services between the state government and its political subdivisions when such common services offer promise of better services and economy;

(6) Carry out continuing studies, research and analysis of problems faced by the political subdivisions of the state including studies of the existing legal provisions that affect their structure, operation and financing. In carrying out such studies and analysis, special emphasis shall be given to the problems of metropolitan, suburban and other areas in which economic and population factors are rapidly changing;

(7) Encourage educational institutions in the state to develop research activities and to provide educational programs for state and local governments in order to foster community development;

(8) Exercise the state's responsibility for administering, supervising, coordinating and generally performing the role of state government as set forth in those federal programs concerning community affairs which are assigned to the department by the general assembly or by the governor;

(9) Supply information, advice, and assistance, when requested, to governmental or civic groups which are studying problems of local government;

(10) Serve as a liaison between local government officials and the governor in formulating policy on state-local matters;

(11) Assist, confer and cooperate with associations and organizations of local government officials;

(12) Establish field offices or otherwise arrange for staff assistants who will be assigned to particular sections of the state within the limits of the appropriations to the department. Such office representatives will seek to expedite and coordinate projects of local interest which involve the state government.

(L. 1967 p. 357 § 3)

CROSS REFERENCE:

Transfer of duties, 226.007, 620.010, 660.010



Section 251.032 Payments to regional planning commissions, how made — limitation.

Effective 28 Aug 1973

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

251.032. Payments to regional planning commissions, how made — limitation. — The governor may authorize the department of economic development to make payments annually to the various legally created regional planning commissions, including East-West Gateway Coordinating Council and Mid-America Regional Council, from state funds appropriated for that purpose. Payments shall be scheduled as nearly as possible to be made on the first day of July of each fiscal year. No such moneys shall be paid to any council or commission which promotes or advocates the construction of a major airport facility in Illinois.

(L. 1973 S.B. 68 § 1)



Section 251.034 Matching funds required — limitation on state funds.

Effective 28 Aug 1986

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

251.034. Matching funds required — limitation on state funds. — Payments made under sections 251.032 to 251.038 to the various regional planning commissions shall be distributed on a matching basis of one-half state funds for one-half of local funds. No local unit shall receive any payment without providing the matching funds required. The state funds so allocated shall not exceed the sum of sixty-five thousand dollars for the East-West Gateway Coordinating Council and for the Mid-America Regional Council. The remaining allocated state funds shall not exceed the sum of twenty-five thousand dollars for each of the following regional planning commissions: South Central Ozark, Ozark Foothills, Green Hills, Show-Me, Bootheel, Missouri Valley, Ozark Gateway, Mark Twain, ABCD, Southeast Missouri, Boonslick, Northwest Missouri, Mid-Missouri, Kaysinger Basin, Lake of the Ozarks, Meramec, Northeast Missouri, and Lakes Country.

(L. 1973 S.B. 68 § 2, A.L. 1986 S.B. 426)



Section 251.036 Application for funds, how made — approval of governor required.

Effective 28 Aug 1973

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

251.036. Application for funds, how made — approval of governor required. — Whenever the general assembly has appropriated funds to be used for making payments as authorized in sections 251.032 to 251.038, the state department of economic development shall notify the respective regional planning commissions of the amount allocated to each regional planning commission and that an application for the funds may be made upon forms provided therefor by the department of economic development. Upon receipt of application for the allocated funds from a regional planning commission, the department of economic development shall review the application and advise the governor before state funds are allocated. Upon approval of the governor, the department of economic development shall allocate the funds. Any portion of any state or local funds allocated under sections 251.032 to 251.038 may be used to qualify for matching federal funds.

(L. 1973 S.B. 68 § 3)



Section 251.038 Regional planning commission to include certain state senators and representatives — expenses, how paid.

Effective 28 Aug 1973

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

251.038. Regional planning commission to include certain state senators and representatives — expenses, how paid. — The regional planning commissions shall include the state representatives and state senators of their region who shall serve without pay but who shall be reimbursed for their necessary and actual expenses incurred from the senate or house contingent fund and shall be invited to all meetings in writing by the regional planning commission where the meetings involve the discussion of the expenditure of state funds.

(L. 1973 S.B. 68 § 4)

CROSS REFERENCE:

Composition of regional planning commissions, 251.250.



Section 251.040 Department may require reimbursement from political subdivisions.

Effective 28 Aug 1967

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

251.040. Department may require reimbursement from political subdivisions. — The department may require reimbursement from a political subdivision requesting technical or consultative services, provided that such reimbursement shall not exceed the cost of the services rendered.

(L. 1967 p. 357 § 4)



Section 251.050 Director, appointment, compensation.

Effective 28 Aug 1967

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

251.050. Director, appointment, compensation. — The chief executive officer of the department* shall be a director who shall be appointed by the governor by and with the advice and consent of the senate and who shall serve at the pleasure of the governor. The director shall receive compensation not to exceed twenty-one thousand, five hundred dollars per year.

(L. 1967 p. 357 § 5)

*The department of community affairs was abolished by the Reorganization Act of 1974.



Section 251.060 Duties of director.

Effective 28 Aug 1967

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

*251.060. Duties of director. — The director shall:

(1) Prepare estimates of requirements for appropriations for the department and for each division thereof;

(2) Procure, by means authorized by law, supplies, material, equipment or contractual services for the department and for each division in the department;

(3) Employ, remove and prescribe duties of the assistants, clerks or other employees in the department and each of the divisions as the work of the department or its divisions require and fix their compensation within the limits of the appropriations;

(4) Order and supervise the exchange among the several divisions, bureaus or sections of employees, quarters, facilities and equipment;

(5) Coordinate and arrange the functions, procedures and facilities of the department and the several divisions, bureaus or sections as is necessary to bring about economy and efficiency in the operation of the department and each division of the department.

(L. 1967 p. 357 § 6)

*The department of community affairs was abolished by the Reorganization Act of 1974.



Section 251.070 Department to implement older Americans act.

Effective 28 Aug 1967

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

251.070. Department to implement older Americans act. — The department* shall be responsible for the implementation of the Older Americans Act in Missouri. This agency shall develop a state plan describing a program for carrying out the Older Americans Act and shall be the sole agency responsible for coordinating all state programs related to the implementation of such plan.

(L. 1967 p. 357 § 7)

*The Reorganization Act of 1974 transferred the state's responsibility under the Older Americans Act to the department of social services.



Section 251.080 Director may delegate his duties, structure department, appoint committees.

Effective 28 Aug 1967

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

251.080. Director may delegate his duties, structure department, appoint committees. — The director may:

(1) Delegate any of his functions, powers and duties to employees of the department;

(2) Structure the department as may be required in order to carry out the purposes of sections 251.010 to 251.440 and any other duties as are assigned to the department;

(3) Appoint such advisory committees as may be required by various federal programs in order to carry out the purposes of sections 251.010 to 251.440.

(L. 1967 p. 357 § 8)

CROSS REFERENCE:

Transfer of duties, 226.007, 620.010, 660.010



Section 251.090 Powers of department.

Effective 28 Aug 1967

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

251.090. Powers of department. — In order to carry out the provisions of sections 251.010 to 251.440, the department, by and through the director, may convene conferences, hold hearings, conduct demonstration projects, accept grants and other financial assistance and may consult, cooperate with, assist, make and enter into contracts with other boards, commissions, agencies and institutions of this state, with local and federal governments, and private organizations, upon such terms as may be mutually agreed upon, and may exercise such additional powers and duties as may be necessary to carry out the functions of the department under the law.

(L. 1967 p. 357 § 9)

CROSS REFERENCE:

Transfer of duties, 226.007, 620.010, 660.010



Section 251.100 Office of department to be in Jefferson City.

Effective 28 Aug 2014

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

251.100. Office of department to be in Jefferson City. — The division of facilities management, design and construction shall furnish office space for the department, the headquarters of which department shall be located in Jefferson City, Missouri.

(L. 1967 p. 357 § 10, A.L. 2014 H.B. 1299 Revision)



Section 251.110 Biennial report to be submitted.

Effective 28 Aug 1967

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

251.110. Biennial report to be submitted. — The department shall prepare and submit a biennial report to the governor and to the legislature which shall include such recommendations as the department may deem desirable to improve the quality, organization, and functioning of local government in Missouri.

(L. 1967 p. 357 § 11)



Section 251.120 Interference with other state agencies or local governments not intended.

Effective 28 Aug 1967

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

251.120. Interference with other state agencies or local governments not intended. — Nothing in sections 251.010 to 251.440 shall be deemed to detract from the functions, powers and duties legally assigned to any other agency of the state, nor to interrupt or preclude direct relationships by any such agency with local governments in carrying out its operations, nor to interfere with the power of local governments to deal directly with the federal government.

(L. 1967 p. 357 § 12)



Section 251.140 Transfer of duties and funds of office of state and regional planning.

Effective 28 Aug 1967

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

251.140. Transfer of duties and funds of office of state and regional planning. — 1. All the duties and functions heretofore provided by law to be performed by the office of state and regional planning and community development shall hereafter be performed by the department. The department shall succeed to all property, documents, records, assets and obligations of the office of state and regional planning and community development.

2. Insofar as practicable and desirable, all pending matters before the office of state and regional planning and community development, begun but not completed by that agency, shall be completed by the department.

3. All unencumbered balances of the office of state and regional planning and community development are transferred to the department as of October 13, 1967, and shall continue to be available for the purposes for which they were made.

(L. 1967 p. 357 § 14)



Section 251.150 Short title.

Effective 28 Aug 1965

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

251.150. Short title. — Sections 251.150 to 251.440 shall be known and may be cited as the "State and Regional Planning and Community Development Act".

(L. 1965 2d Ex. Sess. p. 908 § 2)



Section 251.160 Definitions — creation, procedure — change in boundaries, certain commission, consent of governor required.

Effective 28 Aug 1993

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

251.160. Definitions — creation, procedure — change in boundaries, certain commission, consent of governor required. — 1. For the purpose of sections 251.010 to 251.440, the following terms mean:

(1) "Director", the director of the department of economic development;

(2) "Governing body", the board, body or persons in which the powers of a local unit are vested;

(3) "Local governmental units" or "local units" includes cities, villages, towns and counties;

(4) "Population", the population of a local unit as shown by the last federal census or by any subsequent population estimate certified as acceptable by the director;

(5) "State office", the department of economic development;

(6) "Transportation planning boundary", the portion of the boundary of a metropolitan planning organization which is located in Missouri, as established pursuant to 23 U.S.C., section 134, which defines the area in which a metropolitan planning organization has responsibility for transportation planning.

2. A regional planning commission may be created by the governor upon petition in the form of a resolution by the governing body of a local governmental unit and the holding of a public hearing on such petition. If the petition shall be joined in by the governing bodies of all the local units in the proposed region, including the county commission of any county, part or all of which is in the proposed region, the governor may dispense with the hearing. Notice of any public hearing shall be given by the governor by mail at least ten days in advance to the clerk of each local unit in the proposed region. If the governor finds that there is a need for a regional planning commission, and if the governing bodies of local units within the proposed region which include over fifty percent of the population as determined by the last decennial census of the United States shall consent to the formation of such regional planning commission, the governor may create the regional planning commission by order and designate the area and boundaries of the commission's jurisdiction, taking into account the elements of homogeneity based upon, but not limited to, such consideration as topographic and geographic conformations, extent of urban development, the existence of special or acute agricultural, forestry, conservation or other rural problems, uniformity of social or economic interests and values, park and recreational needs, civil defense, or the existence of physical, social and economic problems of a regional character.

3. Notwithstanding the provisions of section 64.530, the creation of a regional planning commission and a local unit's participation in and adoption of plans prepared by the regional planning commission shall not require a referendum; except that, this provision shall not extend to the adoption of county zoning laws or regulations under sections 64.620 to 64.690.

4. No provision of sections 251.010 to 251.440 shall be construed to impair or affect in any way the legal existence, powers, or functions of any planning commission or other organization, public or private, in such areas which heretofore has been constituted or designated by resolutions approved by the governing bodies of the local units containing the majority of the population of such area for the purpose of conducting comprehensive planning, including transportation planning under or in conformity with the requirements of any statute of the United States or any regulation issued thereunder; and any such previously constituted planning commission or organization shall be governed in all respects by the resolutions of the governing bodies of the local units which constitute such planning commissions or organizations, by the provisions of this section, or by other applicable law.

5. A regional planning commission within a metropolitan statistical area of more than five hundred thousand in population, which area does not contain a city not within a county, and which commission is acting as a metropolitan planning organization pursuant to state and federal law, may only change its transportation planning boundary with the concurrence of the governor.

(L. 1965 2d Ex. Sess. p. 908 § 7, A.L. 1967 p. 361 § 6, A.L. 1986 S.B. 426, A.L. 1993 H.B. 555)



Section 251.170 Department official state planning agency — powers and duties.

Effective 28 Aug 1986

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

251.170. Department official state planning agency — powers and duties. — 1. The office of administration is hereby designated as the official state planning agency for the purpose of providing planning assistance to counties, municipalities, metropolitan planning areas, and regional planning commissions herein created when requested by such local governmental unit or planning commission to do so, and for such purposes is authorized to:

(1) Contract with public agencies or private persons or organizations for any purposes of sections 251.010 to 251.440;

(2) Delegate any of its functions to any other state agency authorized to perform such functions, except that responsibility for such functions shall remain solely with the state office;

(3) Require or receive reimbursement from any political subdivision or subdivisions or regional planning commissions for the actual cost of planning assistance or planning work, when such assistance or planning has been requested by the political subdivision or commission; except that, no reimbursement shall be required or received for such costs to the extent that such costs are covered by federal grants.

2. From all regional planning commissions to which it provides planning assistance pursuant to this section, the office of administration shall gather information to identify expenditures of such commissions which are or would be eligible to be used to generate matching funds under block grant programs, including but not limited to community development block grant programs. The office of administration shall report any such expenditures which are so eligible to the department of economic development within thirty days of determining that such expenditures are so eligible. The department of economic development shall provide the office of administration with information deemed necessary by the commissioner of administration to implement the provisions of this subsection. For any fiscal year in which a regional planning commission which receives planning assistance from the office of administration does not provide the office of administration with information necessary to implement the provisions of this subsection, the office of administration shall not distribute general revenue funds to that regional planning commission in the following fiscal year. Any regional planning authority shall have thirty days to cure any alleged defect prior to the withholding of any funds.

(L. 1965 2d Ex. Sess. p. 908 § 4, A.L. 1967 p. 361 § 4, A.L. 1986 S.B. 426)



Section 251.180 Projects covered.

Effective 28 Aug 1965

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

251.180. Projects covered. — Comprehensive planning, state and regional, shall include, but not be limited to, the planning for the following:

(1) Public water systems;

(2) Storm water drainage and flood control systems;

(3) Sanitary sewerage systems;

(4) Integrated transportation systems;

(5) Orderly land-use arrangements for residential, commercial, industrial and public and other purposes;

(6) Local, area-wide and state governmental services coordinated with federal governmental services insofar as may be feasible;

(7) Solid waste disposal systems or facilities;

(8) Educational facilities;

(9) Open space, park and recreational areas;

(10) Improved standards of community aesthetics and facilities design;

(11) General living conditions and environmental health;

(12) Community health and hospital needs and related facilities; and

(13) The coordination of planning activities for all federal assistance and grant-in-aid programs, which require comprehensive planning as prerequisites for eligibility.

(L. 1965 2d Ex. Sess. p. 908 § 3)



Section 251.190 State office, functions and powers.

Effective 28 Aug 1965

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

251.190. State office, functions and powers. — The state office shall have the following functions and powers:

(1) To provide general planning assistance to and for any county, municipality, or regional planning commission when requested by such local governmental unit or planning commission to do so;

(2) To contract for, receive and utilize grants or other financial assistance made available by the state or federal government or from any other source, public or private, for performing the functions of the state office. Nothing in this section shall prevent or impair the powers of the regional commissions or other state agencies or local governmental units to contract for, receive or utilize grants directly from the federal or local governments or from any other source, public or private;

(3) To provide assistance and coordination upon request in matters relating to planning to state agencies and to local and regional planning units. All present governmental units who engage in planning activities, including but not limited to state agencies, other than the planning activities of the division of commerce and industrial development, which are transferred to the state office created herein, planning agencies or commissions of local governmental units who are supported by local, state or federal funds, shall in no way be affected, prevented or impaired in such planning activities;

(4) To develop a comprehensive state plan;

(5) To perform such other functions and activities consistent with the general purposes of sections 251.150 to 251.440.

(L. 1965 2d Ex. Sess. p. 908 § 5)



Section 251.200 Governor may assign state office additional duties.

Effective 28 Aug 1965

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

251.200. Governor may assign state office additional duties. — The governor may for the proper fulfillment of the purposes of sections 251.150 to 251.440 make other assignments to the state office relating to planning or community development according to his powers and duties as provided for in Article IV, Section 12 of the Constitution of the State of Missouri and various legislative acts of Congress.

(L. 1965 2d Ex. Sess. p. 908 § 30)



Section 251.210 State office annual report.

Effective 28 Aug 1965

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

251.210. State office annual report. — The state office shall file with the governor and members of the general assembly an annual report which shall include suggestions and recommendations for the improvement and better coordination of said planning activities.

(L. 1965 2d Ex. Sess. p. 908 § 31)



Section 251.220 Source of matching funds.

Effective 28 Aug 1965

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

251.220. Source of matching funds. — All matching nonfederal funds required except those "in kind" services performed by state agencies or institutions for regional planning commissions or other planning commissions for any planning assistance undertaken by the said planning commission pursuant to sections 251.150 to 251.440 shall be provided by the local units within the region requesting such planning assistance, unless such matching nonfederal funds are appropriated by action of the general assembly.

(L. 1965 2d Ex. Sess. p. 908 § 32)



Section 251.230 State office to assume certain functions formerly performed by division of commerce and industrial development.

Effective 28 Aug 1965

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

251.230. State office to assume certain functions formerly performed by division of commerce and industrial development. — 1. All the duties and functions heretofore provided by law to be performed by the division of commerce and industrial development, relating to state, regional or local comprehensive planning shall hereafter be performed by the state office created herein.

2. The state office shall succeed to all property, documents, records, assets and obligations of the division of commerce and industrial development necessary to the above-mentioned duties and functions.

3. Insofar as practical and desirable, all pending matters before the division of commerce and industrial development, which come under the authority of sections 251.150 to 251.440, begun but not completed by that agency, shall be completed by the state office.

4. All unencumbered balances of the division of commerce and industrial development planning section, allocated for purposes which are the duties and functions of the office of state and regional planning and community development under the provisions of sections 251.150 to 251.440, are transferred to the state office as of August 4, 1966, and shall continue to be available for the purposes for which they were made.

5. Nothing in this transfer of functions and duties made herein shall affect the administration of the community betterment program of said division which shall retain all planning powers necessary to the administration of said program.

(L. 1965 2d Ex. Sess. p. 908 § 33)



Section 251.240 State office in Jefferson City.

Effective 28 Aug 2014

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

251.240. State office in Jefferson City. — The division of facilities management, design and construction shall furnish office space for the state office; the headquarters office shall be located in Jefferson City, Missouri.

(L. 1965 2d Ex. Sess. p. 908 § 34, A.L. 2014 H.B. 1299 Revision)



Section 251.250 Regional commissions — membership — terms — qualifications.

Effective 28 Aug 1965

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

251.250. Regional commissions — membership — terms — qualifications. — 1. The membership composition of a regional planning commission shall be in accordance with resolutions approved by the governing bodies of the local units in the region, representing in the aggregate at least half of the population of the region. For the purposes of this determination, a county shall be as one local unit and the population of such county shall be based upon the inhabitants residing in the unincorporated area of such county as determined by the last decennial census of the United States.

2. Terms of office for regional planning commission members shall be as prescribed in the resolutions of approval; all regional planning commission members shall be electors of the state and reside within the region.

(L. 1965 2d Ex. Sess. p. 908 §§ 8, 9)

CROSS REFERENCE:

Commission to include legislative members, 251.038



Section 251.255 Regional planning commission deemed political subdivision — retirement system eligibility.

Effective 28 Aug 2004

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

251.255. Regional planning commission deemed political subdivision — retirement system eligibility. — Notwithstanding the provisions of section 70.600 to the contrary, a regional planning commission shall be considered a political subdivision for the purposes of sections 70.600 to 70.755, and employees of a regional planning commission shall be eligible for membership in the Missouri local government employees' retirement system upon the regional planning commission becoming an "employer" as defined in subdivision (11) of section 70.600.

(L. 2004 H.B. 1440 merged with S.B. 1130)



Section 251.260 Expenses of regional commission members.

Effective 28 Aug 1965

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

251.260. Expenses of regional commission members. — No compensation shall be paid members of regional planning commission provided that this shall not affect in any way remuneration received by any state or local official who, in addition to his responsibilities and duties as a state or local official, serves also as a member of the regional planning commission. All members may be reimbursed for actual expenses incurred as members of the commission in carrying out the work of the commission.

(L. 1965 2d Ex. Sess. p. 908 § 10)



Section 251.270 Regional commission officers — meetings — records.

Effective 28 Aug 1965

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

251.270. Regional commission officers — meetings — records. — Each regional planning commission shall elect its own chairman and executive committee and shall establish its own rules of procedure, and may create and fill such other offices as it may determine necessary. The commission may authorize the executive committee to act for it on all matters pursuant to rules adopted by it. The commission shall meet at least once each year. It shall keep a record of its resolutions, transactions, findings, and determinations, which shall be a public record.

(L. 1965 2d Ex. Sess. p. 908 § 11)



Section 251.280 Regional commission may employ executive secretary, employees, consultants.

Effective 28 Aug 1965

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

251.280. Regional commission may employ executive secretary, employees, consultants. — The regional planning commission may appoint to serve at its* pleasure and may compensate an executive secretary and such employees as it deems necessary for its work and may hire such experts and consultants for part-time or full-time service as may be necessary for the performance of its responsibilities.

(L. 1965 2d Ex. Sess. p. 908 § 12)

*Word "their" appears in original rolls.



Section 251.290 Regional commission may appoint advisory group — expenses of advisory members.

Effective 28 Aug 1965

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

251.290. Regional commission may appoint advisory group — expenses of advisory members. — The regional planning commission may appoint advisory committees or councils whose membership may consist of individuals whose experience, training or interest in the program may qualify them to lend valuable assistance to the regional planning commission by acting in an advisory capacity in consulting with the regional planning commission on all phases of the commission's program. Members of such advisory bodies shall receive no compensation for their services, but may be reimbursed for actual expenses incurred in the performance of their duties.

(L. 1965 2d Ex. Sess. p. 908 § 13)



Section 251.300 Regional commission, powers and duties — functions advisory only.

Effective 28 Aug 1965

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

251.300. Regional commission, powers and duties — functions advisory only. — The regional planning commission may conduct all types of research studies, collect and analyze data, prepare maps, charts and tables, and conduct all necessary studies for the accomplishment of its other duties; it may make plans for the physical, social and economic development of the region, and may adopt by resolution any plan or the portion of any plan so prepared as its official recommendation for the development of the region; it may publicize and advertise its purposes, objectives and findings and may distribute reports thereon; it may provide advisory services on regional planning problems to the local government units within the region and to the other public and private agencies in matters relative to its functions and objectives, and may act as a coordinating agency for programs and activities of such local units and agencies as they relate to its objectives. All public officials shall, upon request, furnish to the regional planning commission, within a reasonable time, such available information as it requires for its work. In general, the regional planning commission shall have all powers necessary to enable it to perform its functions and promote regional planning. The functions of the regional planning commission shall be solely advisory to the local governments and local government officials comprising the region.

(L. 1965 2d Ex. Sess. p. 908 § 14)



Section 251.310 Regional commission annual report, to whom made.

Effective 28 Aug 1965

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

251.310. Regional commission annual report, to whom made. — The regional planning commission shall make an annual report of its activities to the legislative bodies of the local governmental units within the region, to members of the general assembly elected from districts lying wholly or partially within the region, and to the state office.

(L. 1965 2d Ex. Sess. p. 908 § 15)



Section 251.320 Regional plan, contents.

Effective 28 Aug 1965

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

251.320. Regional plan, contents. — The regional planning commission shall have the function and duty of making and adopting a comprehensive plan for the development of the region. The comprehensive plan, with the accompanying maps, plats, charts, programs and descriptive and explanatory matter, shall show the commission's recommendations for such development and may include, among other things, without limitation because of enumeration, the general location, character and extent of main traffic arteries, bridges and viaducts; public places and areas; parks, parkways; recreational areas; sites for public buildings and structures; airports; waterways; routes for public transit; and the general location and extent of main and interceptor sewers, water conduits and other public utilities whether privately or publicly owned; areas for industrial, commercial, residential, agricultural or recreational development. The comprehensive plan shall be made with the general purpose of guiding and accomplishing a coordinated, adjusted and harmonious development of the region which will, in accordance with existing and future needs, best promote public health, safety, morals, order, convenience, prosperity or the general welfare, as well as efficiency and economy in the process of development.

(L. 1965 2d Ex. Sess. p. 908 § 16)



Section 251.330 Plan to be filed — hearing — notice.

Effective 28 Aug 1965

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

251.330. Plan to be filed — hearing — notice. — 1. Before the adoption, amendment or extension of the comprehensive plan or portion thereof, the regional planning commission shall file such plan or part with the state office and hold at least one public hearing thereon, fifteen days' notice of the time and place of which shall be published in at least one newspaper having general circulation within each county covered by the plan or portion thereof, and fifteen days' notice of such hearing shall be given to the state office and each local governmental unit within the region and shall be posted at least fifteen days in advance thereof in at least one conspicuous place in each township covered by the plan or portion thereof. The hearing may be adjourned from time to time.

2. The regional planning commission may amend, extend or add to the comprehensive plan or carry any part or subject matter into greater detail in the same manner as the making and adoption of the original plan.

(L. 1965 2d Ex. Sess. p. 908 §§ 17, 18)



Section 251.340 Adoption of plan.

Effective 28 Aug 1965

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

251.340. Adoption of plan. — The regional planning commission may adopt the comprehensive plan as a whole by a single resolution, or, as the work of making the whole comprehensive plan progresses, may by resolution adopt a part or parts thereof, any such part to correspond generally with one or more of the functional subdivisions of the subject matter of the plan. The resolution shall refer expressly to the maps, plats, charts, programs and descriptive and explanatory matter, and other matters intended by the regional planning commission to form the whole or any part of the plan, and the action taken shall be recorded on the adopted plan or part thereof by the identifying signature of the chairman of the regional planning commission.

(L. 1965 2d Ex. Sess. p. 908 § 19)



Section 251.350 Certification of plan to local governmental units.

Effective 28 Aug 1965

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

251.350. Certification of plan to local governmental units. — A copy of the plan or part thereof shall be certified to the governing bodies of the local governmental units within the region and to the director. The purpose and effect of adoption of the comprehensive plan shall be solely to aid the regional planning commission and the local governments and local government officials comprising the region in the performance of their functions and duties.

(L. 1965 2d Ex. Sess. p. 908 § 20)



Section 251.360 Selection of sites for facilities included in regional plan.

Effective 28 Aug 1965

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

251.360. Selection of sites for facilities included in regional plan. — 1. The officer or public body of a local governmental unit within the region having final authority thereon shall refer to the regional planning commission, for its consideration and report, the following matters: The location of or acquisition of land for any of the items or facilities which are included in the adopted regional comprehensive plan.

2. Within twenty days after the matter is referred to the regional planning commission or such longer period as may be stipulated by the referring officer or public body, the commission shall report its recommendations to the referring officer or public body. The report and recommendations of the commission shall be advisory only.

3. Local units and state agencies may authorize the regional planning commission with the consent of the commission to act for such unit or agency in approving, examining or reviewing plats, pursuant to sections 64.070, 64.245, 64.590, 64.820, 64.830 and 88.163, as the case may be.

(L. 1965 2d Ex. Sess. p. 908 § 21)



Section 251.370 Adoption of plan by local governmental units — hearing — notice.

Effective 28 Aug 1965

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

251.370. Adoption of plan by local governmental units — hearing — notice. — Any local governmental unit within the region may adopt all or any portion of the plans and other programs prepared and adopted by the regional planning commission. Before the adoption, amendment or extension of the plan or portion thereof, the governing body of any political subdivision shall hold at least one public hearing thereon, fifteen days' notice of the time and place of which shall be published in at least one newspaper having general circulation within the political subdivision, and/or notice of such hearing shall be given the state office and shall be posted at least fifteen days in advance thereof in at least three conspicuous public places within the political subdivision.

(L. 1965 2d Ex. Sess. p. 908 § 22)



Section 251.380 Authorized planning units may contract with federal, state, or local governments.

Effective 28 Aug 1971

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

251.380. Authorized planning units may contract with federal, state, or local governments. — In matters relating to comprehensive planning, a regional planning commission created under sections 251.150 to 251.440, and any planning commission or other organization, public or private, heretofore constituted or designated may enter into a contract and cooperate with any federal, state or local unit including other planning commissions, or organizations, within this or other states under the laws of Missouri.

(L. 1965 2d Ex. Sess. p. 908 § 23, A.L. 1971 S.B. 158)



Section 251.390 Regional commission may accept funds.

Effective 28 Aug 1965

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

251.390. Regional commission may accept funds. — Aid, in any form, for the purpose of accomplishing the objectives of the regional planning commission may be accepted from all governmental agencies whether local, state or federal, if the conditions under which such aid is furnished are not incompatible with the other provisions of this section. The regional planning commission may accept gifts and grants from public or private individuals or agencies if the conditions under which such grants are made are in accordance with the accomplishment of the objectives of the regional planning commission.

(L. 1965 2d Ex. Sess. p. 908 § 24)



Section 251.400 Regional commission budget — apportionment of costs to local units.

Effective 28 Aug 1965

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

251.400. Regional commission budget — apportionment of costs to local units. — For the purpose of providing funds to meet the expenses of a regional planning commission, the commission shall annually prepare and approve a budget reflecting the costs of its operations and services to the local governmental units within the region. The amount charged to each local unit shall be in the proportion that its assessed valuation bears to the total, or such other method as may be agreed upon by the governmental units within the region. The budget as prepared by the regional planning commission shall show the proportionate share of each local governmental unit participating in such commission and shall be submitted to each participating local governmental unit at least sixty days prior to the end of the regional planning commission's fiscal year. The budget as submitted shall be approved by local governmental units which represent more than fifty percent of the assessed valuation of the participating local units.

(L. 1965 2d Ex. Sess. p. 908 § 25)



Section 251.410 Regional commission may be compensated for unique services.

Effective 28 Aug 1965

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

251.410. Regional commission may be compensated for unique services. — By agreement between the regional planning commission and a local governmental unit, special compensation to the commission for unique and special services provided to such local governmental unit may be arranged.

(L. 1965 2d Ex. Sess. p. 908 § 26)



Section 251.420 Regional commission may accept payment in kind from local units.

Effective 28 Aug 1965

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

251.420. Regional commission may accept payment in kind from local units. — The regional planning commission may accept from any local governmental units, supplies, the use of equipment, facilities and office space and the services of personnel as part or all of the financial support assessed against such local governmental unit.

(L. 1965 2d Ex. Sess. p. 908 § 27)



Section 251.430 Local units may withdraw from jurisdiction of regional commission — hearing — notice.

Effective 28 Aug 1965

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

251.430. Local units may withdraw from jurisdiction of regional commission — hearing — notice. — Within ninety days of the issuance by the governor of an order creating a regional planning commission, any local unit of government within the boundaries of such region may withdraw from the jurisdiction of such commission by a two-thirds vote of the members of the governing body after a public hearing of which notice shall have been given not more than three nor less than two weeks prior thereto by registered mail to the commission and to the public by publication in a newspaper of general circulation within the boundaries of such local unit of government. A local unit may withdraw from a regional planning commission at the end of any fiscal year by a two-thirds vote of the members of the governing body.

(L. 1965 2d Ex. Sess. p. 908 § 29)



Section 251.440 Dissolution of regional commission, procedure.

Effective 28 Aug 2004

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

251.440. Dissolution of regional commission, procedure. — Upon receipt of certified copies of resolutions recommending the dissolution of a regional planning commission adopted by the governing bodies of a majority of the local units in the region, including the county commission of any county, part or all of which is within the region, and upon a finding that all outstanding indebtedness of the regional planning commission has been paid, including moneys owed to any retirement plan or system in which the commission participates and has pledged to pay for the unfunded accrued liability of its past and current employees, and all unexpended funds returned to the local units which supplied them, or that adequate provision has been made therefor, the governor shall issue a certificate of dissolution of the commission which shall thereupon cease to exist.

(L. 1965 2d Ex. Sess. p. 908 § 28, A.L. 2004 H.B. 1440 merged with S.B. 1130)



Section 251.470 Citation of law.

Effective 28 Aug 1988

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

251.470. Citation of law. — Sections 251.470 to 251.485 shall be known and may be cited as the "Missouri Main Street Program Act".

(L. 1988 H.B. 1223 & 1246 § 1)



Section 251.473 Definitions.

Effective 28 Aug 1988

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

251.473. Definitions. — As used in sections 251.470 to 251.485, the following terms mean:

(1) "City", any city or town in this state with a population of fifty thousand or under;

(2) "Program", the Missouri main street program, established under the provisions of sections 251.470 to 251.485.

(L. 1988 H.B. 1223 & 1246 § 2)



Section 251.476 Missouri main street program, established — purposes.

Effective 28 Aug 1988

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

251.476. Missouri main street program, established — purposes. — There is hereby established within the department of economic development the "Missouri Main Street Program". The program shall provide technical assistance and training for cities' governments, business organizations, and merchants and property owners to accomplish community and economic revitalization and development of older central business districts and neighborhoods. The program shall attempt to ensure that the business districts of Missouri's small cities remain essential elements to their sense of community and to the state's economy. The program shall also operate to increase the ability of small business and property owners in cities to renovate and enhance their commercial and residential properties.

(L. 1988 H.B. 1223 & 1246 § 3)



Section 251.479 Techniques to be employed by program.

Effective 28 Aug 1988

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

251.479. Techniques to be employed by program. — The program shall employ techniques developed by the national trust for historic preservation's main street center which are designed to stimulate business reinvestment, restore building facades, retain existing small business, strengthen the local tax base, create employment opportunities, promote new business in downtown areas, and help to create a renewed sense of community pride.

(L. 1988 H.B. 1223 & 1246 § 4)



Section 251.481 Plan, development of, contents of — pilot cities.

Effective 28 Aug 1988

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

251.481. Plan, development of, contents of — pilot cities. — 1. The program shall operate according to a plan developed by the department of economic development and the department of natural resources with the assistance of organizations representing merchants and governments of cities, historic preservation interests, financial institutions and economic development groups. The plan required by this section shall describe the objectives of the program, how the program will be coordinated with existing federal, state, local and private sector small business development and historic preservation efforts, and methods of selecting and providing assistance to participating cities.

2. The department shall select ten pilot cities in which to initiate the program.

(L. 1988 H.B. 1223 & 1246 § 5)



Section 251.483 Duties of department of economic development.

Effective 28 Aug 1988

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

251.483. Duties of department of economic development. — The duties of the department of economic development in implementing the program shall include, but not be limited to the following:

(1) Contract with the National Trust for Historic Preservation to assist in accomplishing the program's objectives, to provide technical assistance to the department, and to assist in developing criteria for the selection of participating cities;

(2) Develop criteria for selecting participating cities which shall include evidence of interest and commitment to downtown economic development and historic preservation by both the private and public sectors, evidence of potential private investment in the downtown area, and evidence of organizational and financial commitment to implement a long-term economic revitalization program which includes a commitment to employ a professional project manager with an operating budget.

(L. 1988 H.B. 1223 & 1246 § 6)



Section 251.485 Missouri main street program fund, created — uses of fund — fund not to lapse.

Effective 28 Aug 1988

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

251.485. Missouri main street program fund, created — uses of fund — fund not to lapse. — There is hereby established in the state treasury a special fund to be known as the "Missouri Main Street Program Fund", which shall consist of all moneys which may be appropriated to it by the general assembly, and also any gifts, contributions, grants or bequests received from federal, private or other sources. Money in the Missouri main street program fund shall be used to carry out the provisions of sections 251.470 to 251.485 and for no other purpose. Moneys for main street programs established under the provisions of sections 251.470 to 251.485 shall be obtained from appropriations made by the general assembly from the Missouri main street program fund. Any moneys remaining in the Missouri main street program fund at the end of any fiscal year shall not lapse to the general revenue fund, as provided in section 33.080, but shall remain in the Missouri main street program fund.

(L. 1988 H.B. 1223 & 1246 § 7)



Section 251.500 Definitions.

Effective 28 Aug 1988

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

251.500. Definitions. — As used in sections 251.500 to 251.510, the following terms mean:

(1) "Board", an economic development district board, as created under the provisions of section 251.505;

(2) "Economic development district", a district formed by two or more adjoining counties in this state or by one or more counties and an adjoining city not within a county;

(3) "Governing body", a legislative body governing a county or a city not within a county.

(L. 1988 H.B. 1201 § 1)



Section 251.505 Economic development district, established, how, purpose — board established, how.

Effective 28 Aug 1988

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

251.505. Economic development district, established, how, purpose — board established, how. — 1. An economic development district may be established by the governing bodies of adjoining counties or the governing bodies of a county or counties and a city not within a county in order to plan, formulate, develop, promote, fund, conduct or cause to be conducted, programs to encourage the economic development of the district. The governing bodies may establish such districts by enactment of identical ordinances or by mutual agreement of the governing bodies.

2. The qualifications, terms and number of members of the economic development board for the district shall be determined by the enacting ordinances or the mutual agreement of the governing bodies, except as provided in this subsection. Each county and each city not within a county shall have equal representation on the board. The chief executive officer of a county or mayor of a city not within a county shall appoint residents of such county or city to be on the board, and such officers shall jointly appoint one additional member to the board. The board shall select a chairman and any other officers it deems necessary to conduct its business, and shall meet at least four times a year at a time and place designated by the chairman in order to make policy and administer the activities of the district.

(L. 1988 H.B. 1201 § 2)



Section 251.510 Powers of board.

Effective 28 Aug 1988

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

251.510. Powers of board. — The ordinances or mutual agreement which established the district shall specify the powers of the board which may include, but shall not be limited to, the following:

(1) Adoption of bylaws, rules and regulations for the conduct of its business;

(2) Maintenance of a principal office;

(3) The ability to sue and be sued;

(4) The making and executing of leases, contracts and other instruments necessary to exercise its powers;

(5) Contracting with the cities and counties for services, and with firms, corporations, persons, and governmental agencies in the necessary performance of its duties;

(6) The employment of personnel;

(7) Application for and acceptance of local and federal grants and appropriations;

(8) Performance of site improvements within the district.

(L. 1988 H.B. 1201 § 3)



Section 251.600 Citation of law.

Effective 28 Aug 2007

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

251.600. Citation of law. — Sections 251.600 to 251.630 shall be known and may be cited as the "Regional Economic Development District Law".

(L. 2007 H.B. 741)



Section 251.603 Definitions.

Effective 28 Aug 2007

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

251.603. Definitions. — As used in sections 251.600 to 251.630, the following terms shall mean:

(1) "Baseline year", the calendar year prior to the effective date of a resolution by the regional economic development district board approving a regional economic development project; provided, however, if economic activity taxes from businesses other than businesses locating in the regional economic development project area decrease in the regional economic development project area in the year following the year in which the resolution approving a regional economic development project is approved by a regional economic development district board, the baseline year may, at the option of the regional economic development district board approving the regional economic development project, be the year following the year of the adoption of the resolution approving the regional economic development project;

(2) "Board", a regional economic development district board created under the provisions of section 251.605;

(3) "Collecting officer", the officer of the municipality, county, or other taxing jurisdiction responsible for receiving and processing payments in lieu of taxes and economic activity taxes and the officer of the municipality, county, or other taxing jurisdiction responsible for receiving and processing local sales tax revenues collected by the director of revenue on behalf of such municipality, county, or other taxing jurisdiction;

(4) "County", any county of the state of Missouri and any city not within a county;

(5) "Economic activity taxes", the total additional revenue from taxes which are imposed by a municipality, county, or other taxing districts, and which are generated by economic activities within each regional economic development project area, which exceed the amount of such taxes generated by economic activities within such regional economic development project area in the baseline year; but excluding personal property taxes, taxes imposed on sales or charges for sleeping rooms paid by transient guests of hotels and motels, licenses, fees, special assessments, and any taxes imposed by the municipality, county, or other taxing district after the effective date of a resolution by a regional economic development district board approving a regional economic development project;

(6) "Governing body", a legislative body or other authority governing a city, county, or a city not within a county;

(7) "Obligations", bonds, loans, debentures, notes, special certificates, or other evidences of indebtedness issued by a regional economic development district, municipality, county, or commission, or other public entity authorized to issue such obligations under the regional economic development district law to carry out a regional economic development project or to refund outstanding obligations;

(8) "Payment in lieu of taxes", those revenues from real property in each regional economic development project area, which taxing districts would have received had the regional economic development district not adopted a regional economic development plan and which would result from levies made after the effective date of a resolution of the board approving a regional economic development project during the time the current equalized value of real property in such regional economic development project area exceeds the total equalized value of real property in such regional economic development project area during the baseline year until incremental tax financing for such regional economic development project area expires or is terminated under the provisions of the regional economic development district law;

(9) "Regional economic development area", an area designated by a regional economic development district board which shall have the following characteristics:

(a) It includes only those parcels of real property directly and substantially benefitted by the proposed regional economic development plan;

(b) It will be improved by the regional economic development project;

(c) It is contiguous;

(d) It is not included in any other redevelopment plan or using any other tax increment financing program; and

(e) The board has declared development of the area is not likely to occur without benefit of the proposed regional economic development plan;

(10) "Regional economic development district", a district formed by agreement of two or more county or city governing bodies for the purpose of the economic development of such district, the boundaries of which may encompass all or any part of one or more entire counties and all or any part of one or more entire cities;

(11) "Regional economic development plan", the comprehensive program of a regional economic development district to improve a regional economic development area, thereby enhancing the tax bases of the taxing districts which extend into the regional economic development area, through the reimbursement, payment, or other financing of regional economic development project costs in accordance with the regional economic development district law. The regional economic development plan shall conform to the requirements of section 251.621;

(12) "Regional economic development project", any regional economic development project within a regional economic development area which constitutes a major initiative in furtherance of the objectives of the regional economic development plan, and any such regional economic development project shall include a legal description of the area selected for such regional economic development project;

(13) "Regional economic development project area", the area located within a regional economic development area selected for a regional economic development project;

(14) "Regional economic development project costs", costs to the regional economic development plan or a regional economic development project, as applicable, which are expended on public property, buildings, or rights-of-ways for public purposes to provide infrastructure or support for a regional economic development project. Such costs shall only be allowed as an initial expense which, to be recoverable, shall be included in the costs of a regional economic development plan or regional economic development project, including any amendments thereto adopted by the board of the regional economic development district. Such infrastructure costs include, but are not limited to, the following:

(a) Costs of studies, appraisals, surveys, plans, and specifications;

(b) Professional service costs, including, but not limited to, architectural, engineering, legal, marketing, financial, planning, or special services;

(c) Property assembly costs, including, but not limited to, acquisition of land and other property, real or personal, or rights or interests therein, demolition of buildings, and the clearing and grading of land;

(d) Costs of rehabilitation, reconstruction, repair, or remodeling of existing public buildings and fixtures;

(e) Costs of construction of public works or improvements;

(f) Financing costs, including, but not limited to, all necessary expenses related to the issuance of obligations issued to finance all or any portion of the infrastructure costs of one or more regional economic development projects, and which may include capitalized interest on any such obligations and reasonable reserves related to any such obligations;

(g) All or a portion of a taxing district's capital costs resulting from any regional economic development project necessarily incurred or to be incurred in furtherance of the objectives of the regional economic development plan, to the extent the board by written agreement accepts and approves such infrastructure costs; and

(h) Payments to taxing districts on a pro rata basis to partially reimburse taxes diverted by approval of a regional economic development project as approved by the board. In addition, any revenues of the regional economic development district may be expended on or used to reimburse any reasonable or necessary costs incurred or estimated to be incurred in furtherance of a regional economic development plan or a regional economic development project;

(15) "Resolution", a resolution enacted by the regional economic development district board;

(16) "Special allocation fund", the fund of the regional economic development district required to be established under section 251.618 which special allocation fund shall contain at least three separate segregated accounts into which payments in lieu of taxes are deposited in one account, economic activity taxes are deposited in a second account, and other revenues, if any, received by the regional economic development district for the purpose of implementing a regional economic development plan or a regional economic development project are deposited in a third account;

(17) "Taxing district's capital costs", those costs of taxing districts for capital improvements that are found by the regional economic development district to be necessary and to directly result from a regional economic development project; and

(18) "Taxing districts", any political subdivision of this state having the power to levy taxes if the future tax revenues of such district would be affected by the establishment of a regional economic development project.

(L. 2007 H.B. 741)



Section 251.605 District may be established — board, members, how appointed.

Effective 28 Aug 2007

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

251.605. District may be established — board, members, how appointed. — 1. A regional economic development district may be established by two or more governing bodies in order to plan, formulate, develop, promote, fund, conduct or cause to be conducted programs to encourage the economic development of the district. The governing bodies may establish such districts by enactment of identical ordinances or by mutual agreement of the governing bodies.

2. The qualifications, terms, and number of members of the regional economic development district board for each district shall be determined by the enacting ordinances or the mutual agreement of the governing bodies, except as provided in this subsection. Each governing body located in the regional economic development district shall have equal representation on the board. The chief executive officer of a county in the regional economic development district or mayor of a city in the regional economic development district shall appoint one resident each of such county or city to be on the board, and such officers shall jointly appoint one additional member to the board. The board shall select a chairman, treasurer, and any other officers it deems necessary to conduct its business, and shall meet in open session at a time and place designated by the chairman in order to make policy and administer the activities of the district.

3. The regional economic development district shall be a public governmental body for the purposes of section 610.010 and shall comply with the provisions of chapter 610.

(L. 2007 H.B. 741)



Section 251.610 Powers of the board.

Effective 28 Aug 2007

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

251.610. Powers of the board. — The ordinances or mutual agreements which establish the district shall specify the powers of the board. The powers of the board shall not include the power of eminent domain. The powers of the board may include, but shall not be limited to, the following:

(1) Adoption of bylaws, rules and regulations for the conduct of its business;

(2) Maintenance of a principal office;

(3) The ability to sue and be sued;

(4) The creation of a regional economic development plan for a regional economic development district;

(5) The making and executing of leases, contracts, and other instruments necessary to exercise its powers;

(6) Contracting with cities and counties for services, and with firms, corporations, persons, and governmental agencies in the necessary performance of its duties;

(7) The employment of personnel;

(8) Application for and acceptance of local and federal grants and appropriations;

(9) Performance of site improvements within the regional economic development area;

(10) Entering into lease or lease-purchase agreements for any real or personal property necessary or convenient for the purposes of the regional economic development district;

(11) Borrowing money for regional economic development district purposes at such rates of interest as the district may determine;

(12) Issuance of bonds, notes, and other obligations, which may be secured by mortgage, pledge, assignment, or deed of trust of any or all of the property and income of the regional economic development district, subject to any restrictions provided in the regional economic development district law; except that the district shall not mortgage, pledge, or give a deed of trust on any real property or interests which it acquired from the state of Missouri or any agency or political subdivision thereof without the written consent of the state, agency or political subdivision from which it obtained the property;

(13) Submission of a regional economic development sales tax to district voters as provided in section 251.615; and

(14) Adoption of incremental tax financing as provided in section 251.618.

(L. 2007 H.B. 741)



Section 251.615 Sales tax authorized, ballot language — deposit of tax revenue, use of moneys — abolishment of tax, effect of — annual report, contents — severability clause.

Effective 28 Aug 2007

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

251.615. Sales tax authorized, ballot language — deposit of tax revenue, use of moneys — abolishment of tax, effect of — annual report, contents — severability clause. — 1. Any city or county that has agreed to form a regional economic development district created under the regional economic development district law which consists of all of one or more entire counties, all of one or more entire cities, or all of one or more entire counties and one or more entire cities which are totally outside the boundaries of those counties may impose, by resolution of the governing body of the city or county, a sales tax on all retail sales made in the city or county which are subject to sales tax under chapter 144 for the benefit of the regional economic development district. The sales tax may be imposed at a rate of one-eighth of one percent, one-fourth of one percent, three-eighths of one percent or one-half of one percent on the receipts from the sale at retail of all tangible personal property or taxable services at retail within any such city or county adopting such tax, if such property and services are subject to taxation by the state of Missouri under the provisions of sections 144.010 to 144.525. The resolution imposing the tax shall not become effective unless the governing body of the city or county submits to the voters of the city or county at any citywide, county, or state general, primary, or special election a proposal to authorize the city or county to impose a tax under this section. The tax authorized in this section shall be in addition to all other sales taxes imposed by law and shall be stated separately from all other charges and taxes.

2. The ballot of submission for the tax authorized in this section shall be in substantially the following form:

­

­

­­

­

3. All sales taxes collected by the director of revenue under this section on behalf of any city or county for the benefit of a regional economic development district, less one percent for cost of collection which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087, shall be deposited in a special trust fund, which is hereby created, to be known as the "Regional Economic Development District Sales Tax Trust Fund".

4. The moneys in the regional economic development district sales tax trust fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money in the trust fund which was collected in each city or county imposing a sales tax under this section, and the records shall be open to the inspection of the board of the district, the governing body of the city or county, and the public.

5. Not later than the tenth day of each month, the director of revenue shall distribute all moneys deposited in the trust fund during the preceding month to the city or county which levied the tax. Such funds shall be distributed to the treasurer of the governing body of the city or county which shall deposit all such funds for the benefit of the district. All expenditures of funds arising from the regional economic development district sales tax trust fund shall be in accordance with the regional economic development district law.

6. The director of revenue may authorize the state treasurer to make refunds from the amounts in the trust fund and credited to any city or county for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such city or county.

7. If any city or county abolishes the tax, the governing body of the city or county shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal, and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such district, the director of revenue shall remit the balance in the account to the city or county and close the account of that city or county. The director of revenue shall notify each city or county of each instance of any amount refunded or any check redeemed from receipts due the city or county.

8. Except as modified in and by this section, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed under this section.

9. All revenue generated by the tax shall be deposited in a special trust fund and shall be used solely for the designated purposes. If the tax is repealed, all funds remaining in the special trust fund shall continue to be used solely for the designated purposes. Any funds in the special trust fund which are not needed for current expenditures may be invested by the city or county in accordance with applicable laws relating to the investment of other city or county funds.

10. The board shall consider regional economic development plans, regional economic development projects, or designations of a regional economic development district and shall hold public hearings and provide notice of any such hearings. The board shall vote on all proposed regional economic development plans, regional economic development projects, or designations of a regional economic development district, and amendments thereto, within thirty days following completion of the hearing on any such plan, project, or designation, and shall make the final determination on use and expenditure of any funds received from the tax imposed under this section.

11. Notwithstanding any other provision of law to the contrary, the regional economic development district sales tax imposed under this section when imposed within a special taxing district, including but not limited to a tax increment financing district, neighborhood improvement district, or community improvement district, shall be excluded from the calculation of revenues available to such districts, and no revenues from any sales tax imposed under this section shall be used for the purposes of any such district unless approved by the regional economic development district board established under the regional economic development district law and the governing body of the city or county imposing the tax.

12. The board of the district shall make a report at least annually on the use of the funds provided under this section and on the progress of any plan, project, or area designation adopted under this section and shall make such report available to the public and the governing body of the city or county imposing the tax.

13. (1) No city or county imposing a sales tax under this section may repeal or amend such sales tax unless such repeal or amendment will not impair the district's ability to repay any liabilities which it has incurred, money which it has borrowed, or revenue bonds, notes, or other obligations which it has issued to finance any project or projects.

(2) Whenever the governing body of any city or county in which a regional economic development district sales tax has been imposed in the manner provided by this section receives a petition, signed by ten percent of the qualified voters of such city or county calling for an election to repeal such regional economic development district sales tax, the governing body shall, if such repeal will not impair the district's ability to repay any liabilities which it has incurred, money which it has borrowed, or revenue bonds, notes, or other obligations which it has issued to finance any project or projects, submit to the voters of such city or county a proposal to repeal the regional economic development district sales tax imposed under this section. If a majority of the votes cast on the proposal by the qualified voters voting thereon are in favor of the proposal to repeal the regional economic development district sales tax, then the resolution imposing the regional economic development district sales tax, along with any amendments thereto, is repealed. If a majority of the votes cast by the qualified voters voting thereon are opposed to the proposal to repeal the regional economic development district sales tax, then the resolution imposing the regional economic development district sales tax, along with any amendments thereto, shall remain in effect.

14. If any provision of the regional economic development district law or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or application of the regional economic development district law which can be given effect without the invalid provision or application, and to this end the provisions of the regional economic development district law are declared severable.

(L. 2007 H.B. 741)



Section 251.618 Incremental tax financing permitted, when — county assessor duties — tax rates, determination of.

Effective 28 Aug 2007

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

251.618. Incremental tax financing permitted, when — county assessor duties — tax rates, determination of. — 1. A regional economic development district board, after adopting a regional economic development plan, may adopt incremental tax financing as set forth in this section for the purposes of the district by passing a resolution, however, incremental tax financing shall not be available for any retail projects. Upon the adoption of the first of any such resolutions, the treasurer of the board shall establish a special allocation fund for the regional economic development district.

2. Immediately upon the adoption of a resolution implementing incremental tax financing under subsection 1 of this section, the county assessor shall determine the total equalized assessed value of all taxable real property within such regional economic development district by adding together the most recently ascertained equalized assessed value of each taxable lot, block, tract, or parcel of real property within such regional economic development project area as of the date of the adoption of such resolution and shall provide to the treasurer of the board written certification of such amount as the total initial equalized assessed value of the taxable real property within such regional economic development district.

3. In each of the twenty-five calendar years following the adoption of a resolution adopting incremental tax financing for a regional economic development district under this section unless and until such incremental tax financing for such district is terminated by resolution of the regional economic development district board, the ad valorem taxes, and payments in lieu of taxes, if any, arising from the levies upon taxable real property in such regional economic development project area by taxing districts at the tax rates determined in the manner provided in section 251.627 shall be divided as follows:

(1) That portion of taxes, penalties, and interest levied upon each taxable lot, block, tract, or parcel of real property in such regional economic development project area which is attributable to the initial equalized assessed value of each such taxable lot, block, tract, or parcel of real property in such regional economic development project area as certified by the county assessor in accordance with subsection 2 of this section plus an annual tax base adjustment equal to the percentage change in the general price level as measured by the Consumer Price Index for All Urban Consumers for the United States, or its successor index, as defined and officially recorded by the United States Department of Labor, shall be allocated to and, when collected, shall be paid by the collecting authority to the respective affected taxing districts in the manner required by law in the absence of the adoption of incremental tax financing. For the purpose of determining the percentage change in the general price level, the treasurer of the regional economic development district board shall determine the consumer price index as defined herein for the preceding calendar year over the consumer price index for the calendar year immediately prior thereto;

(2) Payments in lieu of taxes attributable to the increase in the current equalized assessed valuation of each taxable lot, block, tract, or parcel of real property in the regional economic development project area and any applicable penalty and interest over and above the initial equalized assessed value of each such taxable lot, block, tract, or parcel of real property in such regional economic development project area as certified by the county assessor and as adjusted by the annual tax base adjustment as detailed in this section shall be allocated to and, when collected, shall be paid by the collecting officer of the municipality or county to the treasurer of the regional economic development district who shall deposit such payment in lieu of taxes into a separate segregated account for payments in lieu of taxes within the special allocation fund. Payments in lieu of taxes which are due and owing shall constitute a lien against the real property from which such payments in lieu of taxes are derived and shall be collected in the same manner as real property taxes, including the assessment of penalties and interest where applicable. The lien of payments in lieu of taxes may be foreclosed in the same manner as the lien of real property taxes. No part of the current equalized assessed valuation of each taxable lot, block, tract, or parcel of property in any such regional economic development project area attributable to any increase above the initial equalized assessed value of each such taxable lot, block, tract, or parcel of real property in such regional economic development project area as certified by the county assessor and as adjusted by the annual tax base adjustment as detailed in this section shall be used in calculating the general state school aid formula provided for in section 163.031 until incremental tax financing for such regional economic development project area expires or is terminated in accordance with the regional economic development district law;

(3) For purposes of this section, levies upon taxable real property in such regional economic development area by taxing districts shall not include the blind pension fund tax levied under the authority of Article III, Section 38(b) of the Missouri Constitution, the merchants' and manufacturers' inventory replacement tax levied under the authority of Article X, Subsection 2 of Section 6 of the Missouri Constitution, the desegregation sales tax, or the conservation taxes.

4. In each of the twenty-five calendar years following the adoption of a resolution adopting incremental tax financing for a regional economic development project area under this section, unless and until incremental tax financing for such regional economic development project area is terminated in accordance with the regional economic development district law, fifty percent of the economic activity taxes from such regional economic development project area shall be allocated to and paid by the collecting officer of any such economic activity tax to the treasurer of the regional economic development district, who shall deposit such funds in a separate segregated account for economic activity taxes within the special allocation fund.

(L. 2007 H.B. 741)



Section 251.621 Plan required, contents — findings required.

Effective 28 Aug 2007

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

251.621. Plan required, contents — findings required. — 1. A regional economic development plan shall set forth in writing a general description of the program to be undertaken to accomplish the regional economic development projects and related objectives and shall include, but need not be limited to:

(1) The name, street and mailing address, and phone number of the chairman of the regional economic development district board;

(2) The street address or other description of the location of the development site;

(3) The estimated regional economic development project costs;

(4) The anticipated sources of funds to pay such regional economic development project costs;

(5) Evidence of the commitments to finance such regional economic development project costs;

(6) The anticipated type and term of the sources of funds to pay such regional economic development project costs;

(7) The anticipated type and terms of the obligations to be issued;

(8) The most recent equalized assessed valuation of the property within the regional economic development project area;

(9) An estimate as to the equalized assessed valuation after the regional economic development project area is developed in accordance with a regional economic development plan;

(10) The general land uses to apply in the regional economic development area;

(11) A list of community and economic benefits to result from the regional economic development project;

(12) A list of all development subsidies that any business benefitting from public expenditures in the regional economic development area has previously received for the project, and the name of any other granting body from which such subsidies are sought;

(13) A list of all other public investments made or to be made by this state or units of local government to support infrastructure or other needs generated by the project for which funding under the regional economic development district law is being sought;

(14) A market study for the regional economic development area; and

(15) A certification by the regional economic development district board as to the accuracy of the regional economic development plan.

2. The regional economic development plan may be adopted by a regional economic development district in reliance on findings that a reasonable person would believe:

(1) The regional economic development area has not been subject to growth and development through investment by private enterprise and would not reasonably be anticipated to be developed without the implementation of one or more regional economic development projects and the adoption of incremental tax financing;

(2) The estimated dates of the completion of such regional economic development project and retirement of obligations incurred to finance regional economic development project costs which shall not be more than twenty-five years from the adoption of the resolution approving any regional economic development project, provided that no resolution approving a regional economic development project shall be adopted later than fifteen years from the adoption of the resolution approving the regional economic development plan;

(3) The development plan contains a cost-benefit analysis showing the economic impact of the regional economic development plan on any municipality, county, regional economic development district, and school districts that are at least partially within the boundaries of the regional economic development area. The analysis shall show the impact on the economy if the regional economic development projects are not built according to the regional economic development plan under consideration;

(4) The regional economic development plan does not include the initial development or redevelopment of any gambling establishment; and

(5) An economic feasibility analysis including a pro forma financial statement indicating the return on investment that may be expected without public assistance. The financial statement shall detail any assumptions made, a pro forma statement analysis demonstrating the amount of assistance required to bring the return into a range deemed attractive to private investors, which amount shall not exceed the estimated reimbursable project costs.

(L. 2007 H.B. 741)



Section 251.624 Termination of incremental tax financing, when, procedure.

Effective 28 Aug 2007

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

251.624. Termination of incremental tax financing, when, procedure. — 1. When all regional economic development project costs and all obligations issued to finance regional economic development project costs have been paid in full, the regional economic development district shall adopt a resolution terminating incremental tax financing for all regional economic development project areas. Immediately upon the adoption of such resolution, all payments in lieu of taxes, all economic activity taxes, and other net new revenues then remaining in the special allocation fund shall be deemed to be surplus funds; thereafter, the rates of the taxing districts shall be extended, and taxes shall be levied, collected, and distributed in the manner applicable in the absence of the adoption of incremental tax financing. Surplus payments in lieu of taxes shall be paid to the county collector who shall immediately thereafter pay such funds to the taxing districts in the regional economic development area selected in the same manner and proportion as the most recent distribution by the collector to the affected taxing districts of real property taxes from real property in the regional economic development area. Surplus economic activity taxes shall be paid to the taxing districts in the regional economic development area in proportion to the then current levy rates of such taxing districts that are attributable to such economic activity taxes. Any other funds remaining in the special allocation fund following the adoption of a resolution terminating incremental tax financing in accordance with this section shall be deposited to the general fund of the municipalities or counties that originally formed the regional economic development district in a pro rata amount determined by the regional economic development district board.

2. Upon the payment of all regional economic development project costs, retirement of obligations, and the distribution of any surplus funds under this section, the regional economic development district shall adopt a resolution dissolving the special allocation fund and terminating the designation of the regional economic development area as a regional economic development area.

3. Nothing in the regional economic development district law shall be construed as relieving property in such areas from paying a uniform rate of taxes, as required by Article X, Section 3 of the Missouri Constitution.

(L. 2007 H.B. 741)



Section 251.627 County clerk to annually ascertain amount of value of taxable property in the district.

Effective 28 Aug 2007

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

251.627. County clerk to annually ascertain amount of value of taxable property in the district. — In each of the twenty-five calendar years following the adoption of a resolution adopting incremental tax financing for a regional economic development project area, unless and until incremental tax financing for such regional economic development project area is terminated by resolution of the regional economic development district board, then, in respect to every taxing district containing such regional economic development project area the county clerk or any other official required by law to ascertain the amount of the equalized assessed value of all taxable property within such regional economic development project area for the purpose of computing any debt service levies to be extended upon taxable property within such regional economic development project area shall in every year that incremental tax financing is in effect ascertain the amount of value of taxable property in such regional economic development project area by including in such amount the certified total initial equalized assessed value of all taxable real property in such regional economic development project area in lieu of the equalized assessed value of all taxable real property in such regional economic development project area. For the purpose of measuring the size of payments in lieu of taxes under the regional economic development district law, all tax levies shall then be extended to the current equalized assessed value of all property in the regional economic development project area in the same manner as the tax rate percentage is extended to all other taxable property in the taxing district.

(L. 2007 H.B. 741)



Section 251.630 Issuance of bonds, purpose — refunding — interest exempt from state taxation.

Effective 28 Aug 2007

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

251.630. Issuance of bonds, purpose — refunding — interest exempt from state taxation. — 1. A regional economic development district may at any time authorize or issue revenue bonds for the purpose of paying all or any part of the cost of any regional economic development project. Every issue of such bonds shall be payable out of the revenues of the regional economic development district and may be further secured by other property of the regional economic development district which may be pledged, assigned, mortgaged, or a security interest granted for such payment, without preference or priority of the first bonds issued, subject to any agreement with the holders of any other bonds pledging any specified property or revenues. Such bonds shall be authorized by resolution of the regional economic development district, and if issued by the regional economic development district, shall bear such date or dates and shall mature at such time or times, but not in excess of twenty-five years, as the resolution shall specify. Such bonds shall be in such denomination, bear interest at such rate or rates, be in such form, either coupon or registered, be issued as current interest bonds, compound interest bonds, variable rate bonds, convertible bonds, or zero coupon bonds, be issued in such manner, be payable in such place or places, and subject to redemption as such resolution may provide notwithstanding the provisions of section 108.170. The bonds may be sold at either public or private sale at such interest rates, and at such price or prices as the regional economic development district board shall determine.

2. Any issue of regional economic development district bonds outstanding may be refunded at any time by the regional economic development district by issuing its refunding bonds in such amount as the regional economic development district may deem necessary. Such bonds may not exceed the amount sufficient to refund the principal of the bonds to be refunded together with any unpaid interest thereon and any premiums, commissions, service fees, and other expenses necessary to be paid in connection with the refunding. Any such refunding may be effected whether the bonds to be refunded then shall have matured or thereafter shall mature, either by sale of the refunding bonds and the application of the proceeds thereof to the payment of the bonds being refunded or by the exchange of the refunding bonds for the bonds being refunded with the consent of the holder or holders of the bonds being refunded. Refunding bonds may be issued regardless of whether the bonds being refunded were issued in connection with the same project or a separate project and regardless of whether the bonds proposed to be refunded shall be payable on the same date or different dates or shall be due serially or otherwise.

3. Bonds issued under this section shall exclusively be the responsibility of the regional economic development district payable solely out of regional economic development district funds and property as provided in the regional economic development district law and shall not constitute a debt or liability of the state of Missouri or any agency or political subdivision of the state. The regional economic development district shall not be obligated to pay such bonds with any funds other than those specifically pledged to repayment of the bonds. Any bonds issued by a regional economic development district shall state on their face that they are not obligations of the state of Missouri or any agency or political subdivision thereof other than the regional economic development district.

4. Bonds issued under this section, the interest thereon, or any proceeds from such bonds shall be exempt from taxation in the state of Missouri.

(L. 2007 H.B. 741)



Section 251.650 Securing of grants, departments to collaborate — consultation with private entities permitted — report to general assembly.

Effective 28 Aug 2008

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

251.650. Securing of grants, departments to collaborate — consultation with private entities permitted — report to general assembly. — 1. Not less than twice each calendar year, representatives from the department of labor and industrial relations, the department of elementary and secondary education, the department of agriculture, the department of economic development, and the department of natural resources shall meet to discuss ways in which their respective agencies may collaborate in order to secure grants established in the Energy Independence and Security Act of 2007, Public Law 110-140, or other such grants that would fund: green jobs; the production of renewable fuels; increasing energy efficiency of products, buildings and vehicles; and increasing research and development relating to the manufacturing of renewable energy technologies. The department of natural resources is hereby designated as the coordinating agency for the inter-agency collaboration under this section.

2. In fulfilling the goals under this section, any of the departments under subsection 1 of this section may confer with, or invite participation by, any other interested individual, agency, or organization, which shall include but not be limited to nonprofit organizations, private sector entities, institutions of higher education, and local governments. Such departments may enter into partnerships with, in accordance with federal grant requirements and as otherwise allowable by law, any individual, agency, or organization in securing a grant under this section.

3. No later than the first Wednesday after the first Monday of January each year, the departments outlined in subsection 1 of this section shall report jointly to the general assembly and to the governor the actions taken by their agencies in securing the grants outlined in this section.

(L. 2008 S.B. 1181, et al.)






Chapter 252 Department of Conservation

Chapter Cross References



Section 252.002 Department of conservation created — commission appointment, qualifications — director, appointment.

Effective 02 May 1974, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

252.002. Department of conservation created — commission appointment, qualifications — director, appointment. — 1. There is hereby created a department of conservation to be headed by a conservation commission of four members appointed by the governor, by and with the advice and consent of the senate, not more than two of whom shall be of the same political party. The members shall have the qualifications, serve the terms and receive the expense reimbursement provided in Article IV, Constitution of Missouri. The commission shall appoint a director of the department of conservation who with its approval shall appoint assistants and other employees.

2. All the powers, duties and functions of the conservation commission, chapters 252, 254, and others, are transferred by type I transfer to the department of conservation.

(L. 1973 1st Ex. Sess. S.B. 1 § 3)

Effective 5-02-74



Section 252.010 Citation of law.

Effective 28 Aug 1945

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

252.010. Citation of law. — This law shall be known and may be cited as "The Wildlife and Forestry Law".

(L. 1945 p. 664 § 2)



Section 252.020 Definitions.

Effective 28 Aug 1945

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

252.020. Definitions. — As used in sections 252.010 to 252.240, unless the context otherwise requires:

(1) The word "commission" shall mean and include the conservation commission as established by the Constitution of Missouri; and the words "rules and regulations" shall mean those made by said commission pursuant thereto;

(2) The word "person" shall mean any individual, male or female, singular or plural, of whatever age, and this term shall include and refer to any owner, grantee, lessee, licensee, permittee, firm, association, copartnership, corporation, municipality or county, as the context may require;

(3) The word "wildlife" shall mean and include all wild birds, mammals, fish and other aquatic and amphibious forms, and all other wild animals, regardless of classification, whether resident, migratory or imported, protected or unprotected, dead or alive; and shall extend to and include any and every part of any individual species of wildlife.

(L. 1945 p. 664 § 3)



Section 252.030 Wildlife of Missouri — ownership and title.

Effective 28 Aug 1945

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

252.030. Wildlife of Missouri — ownership and title. — The ownership of and title to all wildlife of and within the state, whether resident, migratory or imported, dead or alive, are hereby declared to be in the state of Missouri. Any person who fails to comply with or who violates this law or any such rules and regulations shall not acquire or enforce any title, ownership or possessory right in any such wildlife; and any person who pursues, takes, kills, possesses or disposes of any such wildlife or attempts to do so, shall be deemed to consent that the title of said wildlife shall be and remain in the state of Missouri, for the purpose of control, management, restoration, conservation and regulation thereof.

(RSMo 1939 § 8883, A.L. 1945 p. 664 § 4)

Prior revisions: 1929 § 8224; 1919 § 5581; 1909 § 6508



Section 252.040 Taking of wildlife — violations, misdemeanor — fur dealers and buyers violating record keeping rules, fine.

Effective 28 Aug 1989

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

252.040. Taking of wildlife — violations, misdemeanor — fur dealers and buyers violating record keeping rules, fine. — No wildlife shall be pursued, taken, killed, possessed or disposed of except in the manner, to the extent and at the time or times permitted by such rules and regulations; and any pursuit, taking, killing, possession or disposition thereof, except as permitted by such rules and regulations, are hereby prohibited. Any person violating this section shall be guilty of a misdemeanor except that any person violating any of the rules and regulations pertaining to record-keeping requirements imposed on licensed fur buyers and fur dealers shall be guilty of an infraction and shall be fined not less than ten dollars nor more than one hundred dollars.

(L. 1945 p. 664 § 26, A.L. 1989 H.B. 293)

CROSS REFERENCE:

Hunting or trapping on land without consent of owner, penalty, 569.140, 569.150

(1953) Shooting of dummy deer made of stuffed deer hide and placed in a field by conservation commission agents at time in which deer hunting was not permitted held not crime under this section. State v. Guffey (A.), 262 S.W.2d 152.

(1954) Person holding fishing license had right to float, wade and fish in public waters of river which was non-navigable stream without being trespasser on lands of owner of the bed of the stream. Elder v. Delcour, 364 Mo. 835, 269 S.W.2d 17.

(2001) Municipal ordinance requiring hunters and trappers to obtain permission from government owners of land and rights-of-way was not prohibited by section; Conservation Commission does not have exclusive authority to regulate location of allowable hunting, fishing, and trapping. Miller v. City of Town & Country, 62 S.W.3d 431 (Mo.App.E.D.).



Section 252.041 Deer hunting during deer-hunting season with firearms, orange colored clothing required, violation, penalty.

Effective 28 Aug 1993

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

252.041. Deer hunting during deer-hunting season with firearms, orange colored clothing required, violation, penalty. — Any person hunting deer during a firearms deer-hunting season shall wear a cap or hat, and a shirt, vest or coat with the outermost color of daylight fluorescent orange, blaze orange or hunter orange, which must be plainly visible from all sides while being worn. Any person violating rules and regulations adopted pursuant to this section shall be guilty of an infraction.

(L. 1990 H.B. 1669 § 252.041 subsec. 1, A.L. 1993 H.B. 306)



Section 252.043 Hunter inflicting injury by firearm or other weapon on person mistaken as game, penalties — hearing procedure — hunter safety course required.

Effective 28 Aug 1999

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

252.043. Hunter inflicting injury by firearm or other weapon on person mistaken as game, penalties — hearing procedure — hunter safety course required. — The commission may suspend, revoke or deny a hunting permit or privilege for a maximum of five years when a person, while hunting, inflicts injury by firearm or other weapon to another person who is mistaken for game. No suspension, revocation or denial shall occur until an opportunity has been afforded for a hearing before the commission. Any person who is determined by the commission to have inflicted injury by firearm or other weapon shall be required to successfully complete a department-approved hunter safety course before his or her hunting permit or privilege shall be restored. The commission's proceeding shall be a contested case pursuant to chapter 536 and any person aggrieved by a final decision shall be entitled to judicial review as provided in chapter 536.

(L. 1990 H.B. 1669 § 252.041 subsec. 2, A.L. 1998 S.B. 596, A.L. 1999 S.B. 328, et al.)



Section 252.045 Motor vehicles, speed limit — areas designated for use of recreation activities and equipment — solid waste not to be discarded or brought on to land or water — entry by utilities permitted, when.

Effective 28 Aug 1996

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

252.045. Motor vehicles, speed limit — areas designated for use of recreation activities and equipment — solid waste not to be discarded or brought on to land or water — entry by utilities permitted, when. — 1. No motor vehicle shall be operated within the boundary of any land owned, leased or managed by the Missouri conservation commission except upon roads, thoroughfares or areas specifically designated for travel by the commission. Except as otherwise specifically posted by the commission, or established by other governmental authority, the speed limit within any land owned, leased or managed by the Missouri conservation commission shall be forty-five miles per hour.

2. Except as otherwise provided in this subsection, swimming, camping, shooting, fires, fireworks, use of firearms, digging, cutting or removal of vegetation, tree stands, horses, pets, cave exploring, entry on areas closed to public use, bicycling, the operation and parking of all land and water conveyances, trailers, and aircraft are permitted only where, when, and in the manner specifically authorized by the commission on all wildlife refuges, wildlife management areas, state forests, natural areas, lakes, fishing accesses and all land and waters owned, leased or managed by the commission. Upon providing reasonable prior notification to the commission, a public utility, rural electric cooperative or railroad may cut or remove vegetation from, and construct and maintain utility services on, easement areas granted by the commission and other areas covered pursuant to the terms of existing agreements. Reasonable prior notification shall take into account weather conditions and work schedules, and shall not be required for the restoration of essential utility services.

3. No person shall discard solid waste, garbage, refuse or other materials on any lands or waters described in this section. No person shall discard solid waste, garbage, refuse or other materials in a solid waste receptacle located on lands described in this section if the discarded materials were generated outside the boundaries of such lands.

(L. 1979 S.B. 163, A.L. 1993 H.B. 306, A.L. 1996 S.B. 661)



Section 252.050 Payment of fees — treasurer's report.

Effective 28 Aug 1945

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

252.050. Payment of fees — treasurer's report. — All moneys payable under the provisions of sections 252.010 to 252.240 shall be promptly transmitted to the division of taxation and collection in the department of revenue, which shall deposit the same in the state treasury to the credit of the conservation commission. The state treasurer shall report on the first day of each month to the commission the exact amount of money in the commission's funds.

(RSMo 1939 § 8963, A.L. 1945 p. 664 § 11)

Prior revisions: 1929 § 8307; 1919 § 5657; 1909 § 6588

(1962) Fees for the sale of licenses issued by the state conservation commission by a county clerk held to be received in his individual capacity and therefore was not in violation of the constitutional provision which requires officers in counties of one hundred thousand to be compensated only by salaries. Walsh v. County of St. Louis (Mo.), 353 S.W.2d 779.



Section 252.060 License may be inspected — penalty for refusal.

Effective 28 Aug 1945

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

252.060. License may be inspected — penalty for refusal. — It is hereby declared to be the duty of every person holding a license or permit issued pursuant to any such rules and regulations to submit the same for inspection by any agent of the commission, or by any sheriff, marshal or constable or any deputy thereof. Any person holding such license or permit and refusing to submit the same when a proper demand is made therefor shall be deemed guilty of a misdemeanor.

(RSMo 1939 § 8917, A.L. 1945 p. 664 § 15)

Prior revisions: 1929 § 8257; 1919 § 5606; 1909 § 6580



Section 252.068 Arrest powers of certain conservation department employees.

Effective 28 Aug 1996

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

252.068. Arrest powers of certain conservation department employees. — When there is reasonable grounds to believe that a person has committed or is in the process of committing a violation of the laws or rules and regulations pertaining to wildlife and forestry resources of the state, any commission or department employee who has been trained and certified as an investigative assistant by the director may:

(1) Detain the person in a reasonable manner and for a reasonable length of time for the purpose of investigating and reporting such a violation to law enforcement officers; and

(2) Contact law enforcement officers and assist with criminal proceedings against such person.

(L. 1996 S.B. 661)



Section 252.069 Littering and abandonment of a motor vehicle, agents authorized to enforce and arrest violators.

Effective 28 Aug 2017

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

252.069. Littering and abandonment of a motor vehicle, agents authorized to enforce and arrest violators. — Any agent of the conservation commission may enforce the provisions of sections 577.070 and 577.080 and arrest violators only upon the water, the banks thereof, or upon public land.

(L. 2017 S.B. 34)



Section 252.070 Enforcement of law.

Effective 28 Aug 1945

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

252.070. Enforcement of law. — It shall be the duty of all sheriffs, marshals, constables and their deputies and of all other peace officers and of all prosecuting attorneys and their assistants, within their respective counties, and the city of St. Louis, to aid diligently in enforcing the provisions of the law and all such rules and regulations.

(RSMo 1939 § 8928, A.L. 1945 p. 664 § 7)

Prior revisions: 1929 § 8268; 1919 § 5617; 1909 § 6545



Section 252.080 Arrest by commission agents for violations of conservation rules, powers.

Effective 28 Aug 1945

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

252.080. Arrest by commission agents for violations of conservation rules, powers. — Every authorized agent of the commission shall have the same power to serve criminal process as sheriffs and marshals, only in such cases as are violations of this law and rules and regulations of the commission, and have the same right as sheriffs and marshals to require aid in the execution of such process. Any such agent may arrest, without warrant, any person caught by him or in his view violating or who he has good reason to believe is violating, or has violated this law or any such rules and regulations, and take such person forthwith before a associate circuit judge or any court having jurisdiction, who shall proceed without delay to hear, try and determine the matter as in other criminal cases.

(RSMo 1939 § 8870, A.L. 1945 p. 664 § 6)

Prior revisions: 1929 § 8210; 1919 § 5569; 1909 § 6565

(1974) Held this section does not authorize warrantless arrest of passenger in car by conservation agent when driver allegedly made assault with vehicle on another agent. Helming v. Adams (A.), 509 S.W.2d 159.



Section 252.085 Arrests by commission agents certified as peace officers or instructors, powers, limitation.

Effective 07 Jul 1997, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

252.085. Arrests by commission agents certified as peace officers or instructors, powers, limitation. — 1. All authorized agents of the commission who have attained proper certification as peace officers in accordance with the provisions of chapter 590 and all authorized agents of the commission who attain proper certification as instructors under chapter 590 are hereby declared to be officers of the state of Missouri and shall be so deemed and taken in all courts having jurisdiction of offenses against the laws of this state.

2. All such agents shall have full power and authority as now or hereafter vested by law in peace officers when working with and at the special request of the sheriff of any county, or the chief of police of any city, or under the direction of the superintendent of the state highway patrol; except that the authorized agent of the commission who is working in any county as provided in this section and section 252.225 and at the request of any agency other than that of the county sheriff's department shall notify immediately the sheriff or the sheriff's designee of the county where the request originated.

3. All authorized agents may arrest, without warrant or process of any kind, any person who they have probable cause to believe has committed or is in the process of committing any violation of the laws of the state of Missouri, on all lands owned, operated, managed, or leased by the commission, or when such probable cause is established incidental to the enforcement of the laws of the state of Missouri which such agents have been authorized by statute to enforce on all lands not owned, operated, managed, or leased by the commission.

4. All authorized agents shall also be declared to be peace officers of the state of Missouri and shall have jurisdiction and may arrest, without warrant or process of any kind, any person who they have probable cause to believe has committed or is in the process of committing a violation of section 569.055, 569.065, 569.067*, 569.100, 569.120, 569.140, or 569.150, except that no arrest without warrant may be made on any lands not owned, operated, managed or leased by the commission for violations of section 569.100, 569.120, 569.140, or 569.150, except upon the complaint of the landowner upon whose land such alleged violation occurred and no arrest may be made without a warrant for the commission of a misdemeanor committed outside the presence of the agent.

5. In addition to the powers prescribed in this section, all persons certified as peace officers in accordance with the provisions of chapter 590 and authorized agents of the conservation commission as provided in subsection 1 of this section may arrest on view, and without a warrant, at any place within this state, any person the certified officer or agent sees asserting physical force for the purpose of causing or creating a substantial risk of death or serious injury to any person.

(L. 1981 S.B. 112, A.L. 1990 H.B. 1669, A.L. 1994 H.B. 1398, A.L. 1997 H.B. 424)

Effective 7-07-97

*Section 569.067 was repealed by S.B. 491, 2014, effective 1-01-17.



Section 252.090 Right of inspection by commission agents — penalty.

Effective 28 Aug 1945

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

252.090. Right of inspection by commission agents — penalty. — 1. It is hereby made the duty of every warehouse, merchant, or common carrier, or agent, servant or employee thereof, to permit any agent of the commission to examine any package in the possession of said warehouse or common carrier, or agent, servant or employee thereof, which the said commission agent shall suspect or have reason to believe contains any wildlife not lawfully transported or had in possession, or when any such agent of the commission shall suspect or have reason to believe that the said package is falsely labeled.

2. Any person who shall refuse any such commission agent or any officer charged with the enforcement of this law and such rules and regulations permission to examine or open any such package or shall impede such action by any such commission agent or officer shall be deemed guilty of a misdemeanor and shall be fined not less than fifty dollars nor more than one hundred and fifty dollars. Neither the commission nor any such agent or officer shall be liable for damages on account of any search, examination or seizure made in accordance with the provisions of sections 252.010 to 252.240.

(RSMo 1939 § 8953, A.L. 1945 p. 654 § 24)

Prior revisions: 1929 § 8297; 1919 § 5647; 1909 § 6564



Section 252.100 Complaints — search warrants — penalty for resisting.

Effective 28 Aug 1945

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

252.100. Complaints — search warrants — penalty for resisting. — 1. Any authorized agent of the commission, sheriff, marshal or their deputies, may make complaint and cause proceedings to be commenced against any person for the violation of this law or of any such rules and regulation and such officer shall not be obligated to furnish security for costs.

2. He may search, without warrant, any creel, container, gamebag, hunting coat, or boat in which he has reason to believe wildlife is unlawfully possessed or concealed; and at any and all times may seize any wildlife in the possession or control of any person violating or who there is good reason to believe has violated this law or any of the rules or regulations of the commission; provided, however, that he shall first obtain a search warrant to enter and search an occupied dwelling and outbuildings immediately adjacent thereto, cold storage locker plant, motor vehicle, or sealed freight or express car for such purposes and then only in the daytime, and in the search of a cold storage locker plant every precaution shall be exercised to prevent contamination of foods stored therein. Any circuit judge, or associate circuit judge having jurisdiction, shall issue to such agent, sheriff, or marshal, a search warrant upon his complaint being made on oath in writing that the affiant has reasonable and probable cause to believe that wildlife is possessed or concealed in such occupied dwellings and outbuildings immediately adjacent thereto, cold storage locker plant, motor vehicle, or sealed freight or express car contrary to this law or to any such rules and regulations.

3. Any person who shall resist such search or interfere with such agent or officer in the execution of a search warrant shall be deemed guilty of a misdemeanor.

(L. 1945 p. 664 § 5)



Section 252.110 Service of warrant on corporation.

Effective 28 Aug 1945

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

252.110. Service of warrant on corporation. — In case of a violation of this law or of any of the rules and regulations of the conservation commission by a corporation, a warrant of arrest may be read to the president, secretary or manager in this state or any general or local agent thereof in the county where the action is pending; and upon return of such warrant so served the corporation shall be deemed in court and subject to the jurisdiction thereof, and any fine imposed may be collected by execution against the property of such corporation; but this section shall not be construed to exempt any agent or employee of such corporation from prosecution.

(RSMo 1939 § 8946, A.L. 1945 p. 664 § 8)

Prior revisions: 1929 § 8290; 1919 § 5640; 1909 § 6529



Section 252.120 Limitation of prosecution.

Effective 28 Aug 1945

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

252.120. Limitation of prosecution. — Prosecutions for violations of this law and for violations of any such laws, rules and regulations shall be commenced within one year from the date of any such violation, either by indictment, complaint or information.

(RSMo 1939 § 8949, A.L. 1945 p. 664 § 25)

Prior revisions: 1929 § 8293; 1919 § 5643; 1909 § 6533



Section 252.130 Failure to pay fine and costs — procedure.

Effective 28 Aug 1945

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

252.130. Failure to pay fine and costs — procedure. — Whenever upon conviction the person convicted fails to pay the fine and costs imposed upon him, he shall be committed to the jail of the county or of the city of St. Louis or to some workhouse and shall there be kept confined one day for each two dollars of the fine, and not more than twenty days for costs adjudged against him, unless otherwise paroled by the judge of the circuit or criminal courts of the state as otherwise provided by law in criminal cases.

(RSMo 1939 § 8947, A.L. 1945 p. 664 § 9)

Prior revisions: 1929 § 8291; 1919 § 5641; 1909 § 6530



Section 252.140 Commission notified of results of prosecution.

Effective 28 Aug 1945

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

252.140. Commission notified of results of prosecution. — It shall be the duty of every associate circuit judge or clerk of the court before whom any prosecution under sections 252.010 to 252.240 is commenced, or shall go on appeal and within twenty days after the trial or dismissal thereof, to report in writing the result thereof and the amount of fine collected, if any, to the commission.

(RSMo 1939 § 8961, A.L. 1945 p. 664 § 10)

Prior revisions: 1929 § 8305; 1919 § 5655; 1909 § 6586



Section 252.150 Corporation owning dam to provide for free movement of fish — maintenance of hatchery — penalty.

Effective 28 Aug 1945

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

252.150. Corporation owning dam to provide for free movement of fish — maintenance of hatchery — penalty. — 1. It shall be the duty of any person owning, operating or using any dam existing or which may hereafter be constructed across any river, stream or creek in this state, to erect or cause to be erected and maintained in connection therewith a durable and efficient fishway or such other device as the commission may deem necessary to enable fish to have free passage up and down said waters at all times. Such fishway or device shall be of a kind, and shall be placed, operated and maintained in a manner, approved by the commission.

2. Whenever in the opinion of the commission the height or character of the dam or the condition of the river or stream makes the installation of such ladders or devices thereon impractical or unnecessary, it is authorized to require the establishment and maintenance of a fish hatchery by such person, for the purpose of stocking the waters above and below such dam, the plans, adequacy and methods of operation of such hatchery to be subject to the approval of the commission. The commission may at any time take fish from said hatchery for distribution to the public waters of the state and such hatchery shall be operated under the supervision of the commission.

3. Any person who shall violate any of the provisions of this section or who shall refuse to establish and maintain such hatchery in lieu of establishing a fishway, when required to do so by the commission, shall be deemed guilty of a misdemeanor and fined not less than one hundred dollars, nor more than three hundred dollars for each such violation.

4. In respect to corporations, the duties and liabilities imposed by this section shall devolve and be imposed upon the president, secretary or manager in this state or any general or local agent thereof.

(RSMo 1939 §§ 8938, 8939, A.L. 1945 p. 664 § 21)

Prior revisions: 1929 §§ 8279, 8283; 1919 §§ 5629, 5633; 1909 §§ 6552, 6556

CROSS REFERENCES:

Dam without chute a nuisance, 236.230

Judgment authorizing erection of dam to provide for free passage of fish, 236.180



Section 252.160 Fraudulently securing license, penalty.

Effective 28 Aug 1953

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

252.160. Fraudulently securing license, penalty. — Any person who shall obtain or cause to be issued any certificate, license, or privilege from this state or any political subdivision thereof, or from any licensing or certifying organization authorized to certify or license by the laws of this state, by any deceit, shall, upon conviction, be deemed guilty of a misdemeanor.

(RSMo 1939 § 8919, A.L. 1945 p. 664 § 16, A.L. 1953 p. 316)

Prior revisions: 1929 § 8259; 1919 § 5608; 1909 § 6582



Section 252.170 Soliciting illegal shipments — penalty.

Effective 28 Aug 1945

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

252.170. Soliciting illegal shipments — penalty. — It shall be unlawful for any person to solicit by correspondence, printed cards, circulars, shipping tags, advertisement or otherwise, any illegal shipments, consignments or delivery of wildlife, contrary to the laws and rules and regulations of this state, or in any manner to aid or abet a conspiracy to violate this law or any of such laws, rules and regulations. Any person violating this section shall upon conviction thereof be deemed guilty of a misdemeanor and shall be fined not less than ten dollars nor more than one hundred dollars.

(RSMo 1939 § 8942, A.L. 1945 p. 664 § 22)

Prior revisions: 1929 § 8286; 1919 § 5636



Section 252.180 Consignee to notify commission — penalty.

Effective 28 Aug 1945

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

252.180. Consignee to notify commission — penalty. — Any person to whom is consigned any wildlife, the taking, transportation, sale or possession of which is at any time or at all times prohibited or not permitted by such laws, rules and regulations, shall upon receipt of same immediately notify the commission or any of its authorized agents, and safely keep such wildlife in his possession or under control, subject to the order of the commission. Any person violating this section shall be deemed guilty of a misdemeanor and upon conviction shall be fined not less than five dollars, nor more than fifty dollars.

(RSMo 1939 § 8940, A.L. 1945 p. 664 § 23)

Prior revisions: 1929 § 8284; 1919 § 5634; 1909 § 6523



Section 252.190 Possession of wildlife a misdemeanor — when.

Effective 28 Aug 1945

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

252.190. Possession of wildlife a misdemeanor — when. — Any person who shall have in his possession or under his control any wildlife, except in the manner, to the extent and at the time or times permitted by the provisions of this chapter and the rules and regulations of the commission, shall be deemed guilty of a misdemeanor; and any agent of the commission, and any sheriff or marshal or deputy thereof is hereby permitted and authorized to take and confiscate any such wildlife from any person so possessing or controlling the same.

(RSMo 1939 § 8906, A.L. 1945 p. 664 § 17)

Prior revisions: 1929 § 8247; 1919 § 5597; 1909 § 6524



Section 252.200 Obstructing free passage of fish — penalty.

Effective 28 Aug 1945

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

252.200. Obstructing free passage of fish — penalty. — It shall be unlawful for any person to place or cause to be placed or erected any seine, screen, net, weir, fish dam or other obstruction in or across any of the waters, rivers, creeks, ponds, streams, sloughs or other watercourse within the jurisdiction of this state in such a manner as will obstruct the free passage of fish up and down and through such water or watercourses. Any person violating any of the provisions of this section shall be deemed guilty of a misdemeanor and be fined upon conviction not less than ten dollars nor more than one hundred dollars and costs of prosecution.

(RSMo 1939 § 8924, A.L. 1945 p. 664 § 18)

Prior revisions: 1929 § 8264; 1919 § 5613; 1909 § 6535



Section 252.210 Contamination of streams — penalty.

Effective 28 Aug 1945

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

252.210. Contamination of streams — penalty. — It shall be unlawful for any person to cause any deleterious substance to be placed, run or drained into any of the waters of this state in quantities sufficient to injure, stupefy or kill fish which may inhabit the same at or below the point where any substance was thrown, run or drained into such waters; provided that it shall not be a violation of this section for any person engaged in industry, to cause or permit any water subject to his control or used in any branch of such industry to be so discharged under such precautionary measures as have been specifically approved by the commission. Any person violating any of the provisions of this section shall be deemed guilty of a misdemeanor.

(RSMo 1939 § 8925, A.L. 1945 p. 664 § 19)

Prior revisions: 1929 § 8265; 1919 § 5614; 1909 § 6536



Section 252.220 Explosives prohibited — penalty.

Effective 28 Aug 1945

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

252.220. Explosives prohibited — penalty. — 1. It shall be unlawful for any person to place any explosive substance or preparation in any of the waters of this state, whereby any fish which may inhabit said waters may be killed, injured or destroyed; and no person, by any such means, shall kill, catch or take any fish from said waters; provided, however, that explosive substances or preparations may be used in said waters, but only with the permission and under the supervision of the commission.

2. Any person violating any of the provisions of this section shall be deemed guilty of a felony, and upon conviction shall be fined not less than two hundred dollars, nor more than one thousand dollars, or by imprisonment in the state penitentiary for not more than two years, or by both such fine and imprisonment, for each such offense.

(RSMo 1939 § 8926, A.L. 1945 p. 664 § 20)

Prior revisions: 1929 § 8266; 1919 § 5615; 1909 § 6537



Section 252.225 Telephone, statewide toll-free numbers for violation reports — confidentiality of reports, exceptions — false reports or unauthorized release of confidential information, penalties.

Effective 09 Jul 1990, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

252.225. Telephone, statewide toll-free numbers for violation reports — confidentiality of reports, exceptions — false reports or unauthorized release of confidential information, penalties. — 1. The department of conservation may maintain a telephone service operating at all times, capable of receiving and recording reports of violations of sections 252.010 to 252.240, and of the conservation commission's rules and regulations. This service shall receive reports over a single, statewide toll-free number.

2. All reports and records made pursuant to this section and maintained by the department pursuant to this section shall be confidential. Information shall not be made available to any individual or institution except to:

(1) Appropriate staff of the department;

(2) A grand jury, prosecuting attorney or law enforcement officer involved in the investigation of a violation of sections 252.010 to 252.240, or the commission rules and regulations or in other court proceedings regarding violations of sections 252.010 to 252.240 or the commission's rules and regulations;

(3) Any person engaged in a bona fide research purpose, with the permission of the director of the department of conservation; provided, however, that no information identifying any person mentioned in the report shall be made available to the researcher; and

(4) Any person who is the subject of a report of a violation under this section.

3. Any person who violates the provisions of this section, or who permits or encourages the unauthorized dissemination of information contained in reports and records made pursuant to this section shall be guilty of a class A misdemeanor.

4. Any person convicted of filing a false report shall be guilty of a class B misdemeanor and may be fined up to five hundred dollars.

5. All information which concerns a person who is the subject of a report under this section and which is made available to another person or institution outside the department of conservation shall also be disclosed to the subject of the report when such information is disseminated, except that the department may obscure or remove the name and other identifying information of the person who made the report.

(L. 1990 H.B. 1669)

Effective 7-09-90



Section 252.228 Hunting, fishing and trapping permit records, contents — records closed, when.

Effective 28 Aug 1998

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

252.228. Hunting, fishing and trapping permit records, contents — records closed, when. — 1. Individual hunting, fishing and trapping permit records maintained by the department of conservation, including address, telephone number, personal identifying characteristics, date of birth and unique identification numbers shall be available to:

(1) Any court;

(2) Any law enforcement agency;

(3) The U.S. Fish and Wildlife Service or its successor agency as provided by federal regulation for migratory bird surveys;

(4) Any state department, division, agency, bureau, board, commission, employee or agent thereof in the performance of any statutory or constitutional duty;

(5) Any political subdivision;

(6) Any agency of another state; and

(7) The holder of the permit.

2. Such information shall be inaccessible to all other persons when the holder of the permit has so requested in writing. Individual credit card numbers are closed records and shall not be released pursuant to section 610.021.

(L. 1998 S.B. 596)



Section 252.230 Penalty not otherwise provided.

Effective 28 Aug 1997

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

252.230. Penalty not otherwise provided. — 1. Except as provided in subsection 2 of this section, any person violating any of the provisions of sections 252.010 to 252.240 wherein other specific punishment is not provided, and any person violating any of such rules and regulations relating to wildlife, shall be guilty of a class A misdemeanor.

2. Any person violating any rules and regulations relating to wildlife shall be guilty of a class B misdemeanor unless such rules and regulations pertain to the provisions of sections 252.010 to 252.043 or sections 252.050 to 252.241.

(RSMo 1939 § 8967, A.L. 1945 p. 664 § 27, A.L. 1997 H.B. 424)

Prior revisions: 1929 § 8311; 1919 § 5661



Section 252.235 Sale of any species of wildlife, fish parts thereof or eggs taken in violation of rules — penalties — sale and property defined.

Effective 01 Jan 2017, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

252.235. Sale of any species of wildlife, fish parts thereof or eggs taken in violation of rules — penalties — sale and property defined. — The sale, taking for sale or possession for sale of any species of fish or wildlife, or parts thereof, which shall include eggs, which have been taken or possessed in violation of the rules and regulations of the commission, is prohibited. Any person violating the provisions of this section shall be guilty of a class A misdemeanor for the first offense if the sale amounts to less than five hundred dollars. Any person violating the provisions of this section shall be guilty of a class E felony for the second and subsequent offense if the sale amounts to less than five hundred dollars. Any person violating the provisions of this section shall be guilty of a class D felony for the first and all subsequent offenses if the sale amounts to five hundred dollars or more. "Sale" means the exchange of an amount of money, other negotiable instruments, or property of value received by the person or persons selling the prohibited species. "Sale", for purposes of this section, shall also mean the intention to exchange an amount of money, other negotiable instruments or property of value for a prohibited species. For the purposes of this section "property" is defined by section 570.010 and value shall be ascertained as set forth in section 570.020.

(L. 1989 H.B. 214, A.L. 1993 H.B. 306, A.L. 2002 H.B. 1888, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 252.240 Endangered species law, definitions — prohibited activities, exceptions, penalty.

Effective 28 Aug 1984

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

252.240. Endangered species law, definitions — prohibited activities, exceptions, penalty. — 1. The importation, transportation, or sale of any endangered species of fish or wildlife, or hides or other parts thereof, or the sale or possession with intent to sell any article made in whole or in part from the skin, hide or other parts of any endangered species of fish or wildlife is prohibited. For the purposes of this section, "endangered species" shall mean those species of fish and wildlife designated by the department of conservation, by rule filed with the secretary of state, and those species listed by the United States Department of the Interior, as threatened or endangered.

2. The exportation, transportation, or sale of any endangered species of plant, or parts thereof, or the sale of or possession with intent to sell any product made in whole or in part from any parts of any endangered species of plants is prohibited, unless authorized by regulation. For purposes of this section, "endangered species of plants" shall mean those species of plants which are designated as rare or endangered by the department of conservation or listed in the "United States List of Endangered and Threatened Wildlife and Plants" pursuant to the Endangered Species Act of 1973, Public Law 93-205 (87 STAT 884) as amended, or listed in the "Appendices on the Convention of International Trade in Endangered Species of Wild Fauna and Flora".

3. Such rule shall take effect sixty days after it has been filed with the secretary of state.

4. Any publicly owned and operated zoo shall be exempt from the provisions of this section. The provisions of this section shall not apply to legally acquired wildlife held under permit or to wildlife legally taken in another state or to articles manufactured before January 1, 1973.

5. The collecting, digging, or picking of any rare or endangered plant without the permission of the property owner is prohibited.

6. Any person violating the provisions of this section is guilty of a class B misdemeanor.

(L. 1972 H.B. 790 §§ 1, 2, 4, A.L. 1984 H.B. 1079)



Section 252.241 Penalty for hunting or fishing when license is suspended, revoked, denied.

Effective 28 Aug 1993

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

252.241. Penalty for hunting or fishing when license is suspended, revoked, denied. — 1. No person shall hunt or fish during a period when any permit or privilege allowing such person to hunt or fish is suspended, revoked, or denied by any court of this state or by the conservation commission during the term of such suspension, revocation, or denial.

2. Violation of subsection 1 of this section is a class A misdemeanor.

3. The penalties prescribed by this section shall be in addition to, and not in lieu of, any other penalties prescribed by law.

(L. 1993 H.B. 306 § 1)



Section 252.243 Hunting heritage protection areas designated, where — no TIF projects permitted, exceptions — discharge of firearms prohibited — areas not included.

Effective 28 Aug 2007

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

252.243. Hunting heritage protection areas designated, where — no TIF projects permitted, exceptions — discharge of firearms prohibited — areas not included. — 1. This section shall be known as and may be cited as the "Hunting Heritage Protection Areas Act". Hunting heritage protection areas shall include all land located within the one hundred-year flood plain of the Missouri River and all land located within the one hundred-year flood plain of the Mississippi River, as designated by the Federal Emergency Management Agency as amended from time to time.

2. In addition to the provisions of section 99.847, no new tax increment financing project shall be authorized in any hunting heritage protection area after August 28, 2007. This subsection shall not apply to tax increment financing projects or districts approved:

(1) Prior to August 28, 2007, and shall allow the modification, amendment, or expansion of such projects including redevelopment project costs by not more than forty percent of such project's original projected cost and the tax increment finance district by not more than five percent of the district as it existed as of August 28, 2007;

(2) For the purpose of flood or drainage protection and for any public infrastructure included therewith; or

(3) For the purpose of constructing or operating a renewable fuel facility as defined in section 348.430 or for the purpose of providing infrastructure necessary solely for the construction or operation of such renewable fuel production facility, provided no residential, commercial, or industrial development not directly associated with the production of renewable fuel shall occur within a hunting heritage protection area, either directly or indirectly, as a result of such tax increment financing project.

3. The discharge of firearms for lawful hunting, sporting, target shooting, and all other lawful purposes shall not be prohibited in hunting heritage protection areas, subject to all applicable state and federal laws, and local ordinances prohibiting hunting or the discharge of firearms adopted before August 28, 2007.

4. Notwithstanding the provisions of subsection 1 of this section to the contrary, hunting heritage protection areas shall not include:

(1) Any area with a population of not less than fifty thousand persons that has been defined and designated in the 2000 United States Census as an "urbanized area" by the United States Secretary of Commerce;

(2) Any land ever owned by an entity regulated by the Federal Energy Regulatory Commission or any land ever used or operated by an entity regulated by the Federal Energy Regulatory Commission;

(3) Any land used for the operation of a physical port of commerce to include customs ports, but shall not include other land managed or governed by a port authority if such other land extends beyond the actual physical port;

(4) Any land contained within the boundary of any home rule city with more than four hundred thousand inhabitants and located in more than one county, or any land contained within a city not within a county; or

(5) Any land located within one-half mile of any interstate highway, as such highways exist as of August 28, 2007.

(L. 2007 S.B. 225)



Section 252.244 Wild game defined, preparation and service permitted, when — notice to be posted — donation of wild game, regulation.

Effective 28 Aug 1998

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

252.244. Wild game defined, preparation and service permitted, when — notice to be posted — donation of wild game, regulation. — 1. Any political subdivision, elementary or secondary school, or any charitable, religious, fraternal or other not-for-profit organization may prepare or serve wild game, provided that there shall be no charge for the wild game served, in connection with:

(1) The organization's meetings;

(2) A fund-raising event; or

(3) Meals provided to indigent persons free of charge or at a reduced rate.

2. Except for venison donated or distributed pursuant to section 537.115, an organization preparing or serving wild game shall visibly post at the entrance to the dining area a sign bearing the following message: "Public Notice: The wild game served at this facility has not been subject to state or federal inspection". The words of the message shall be written or printed in letters of not less than three-fourths of an inch high and three-fourths of an inch wide, and shall be readable.

3. Any individual or group of individuals may donate wild game, or collect and transport wild game to an organization pursuant to subsection 1 of this section, provided such wild game has been legally taken according to law and the rules and regulations relating to wildlife. Any wild game donated shall be accompanied by the name, address and phone number of the individual making such donation and shall be affixed to the individual package or the container holding more than one package.

4. In accordance with the rules and regulations relating to wildlife, any wild game that is captured or killed to prevent private property damage may be donated to any charitable organization approved by the department of conservation. The department shall maintain a list of approved organizations and shall make the list available upon request.

5. For purposes of this section, "wild game" shall include, but not be limited to, bear, deer, elk, hares, moose, rabbits, fox squirrels, black and gray squirrels, muskrat and game birds, except migratory birds regulated by the federal government, as defined by the rules and regulations relating to wildlife.

(L. 1998 S.B. 596)



Section 252.245 Volunteers, liability, expenses — use of state vehicles — definition.

Effective 28 Aug 1997

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

252.245. Volunteers, liability, expenses — use of state vehicles — definition. — 1. The department of conservation may recruit, train and utilize the services of volunteers, whose services may supplement the programs administered by the department of conservation.

2. Volunteers recruited, trained or utilized by the department of conservation shall comply with applicable rules and policies of the department of conservation.

3. The department shall:

(1) Provide necessary staff for the management and development of volunteer programs;

(2) Develop opportunities for citizen involvement in department-administered programs;

(3) Develop and provide to all volunteers written rules governing the job descriptions, recruitment, screening, training, responsibility, use and supervision of volunteers;

(4) Educate volunteers regarding their duties and responsibilities;

(5) Provide for the recognition of volunteers who have offered exceptional service to the department.

4. Volunteers or persons functioning within the scope and purpose of the designated authority and specifically authorized by the department director shall be unpaid employees and shall be accorded the protection of the legal expense fund and liability provisions.

5. Reimbursement for transportation and other necessary expenses may be furnished to the volunteers whose presence on special assignment is determined to be necessary by the department. Such expenses shall be reimbursed from the regular appropriations of the department. Volunteers specifically authorized by the department director may use state vehicles in the performance of department-related functions, subject to the rules and regulations governing the use of state vehicles by paid staff.

6. As used in this section, "volunteer" means any person who, of the person's own free will, performs any assigned duties for the department with no monetary or material compensation.

7. Any person serving as a volunteer may be terminated from service in such capacity by the director of the department.

(L. 1997 H.B. 424)



Section 252.247 Interstate wildlife violators compact, authorization to enter — rulemaking authority.

Effective 28 Aug 1998

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

252.247. Interstate wildlife violators compact, authorization to enter — rulemaking authority. — 1. The conservation commission may enter into an interstate wildlife violators compact with any one or more states.

2. The commission may adopt such rules as are necessary for the implementation of the compact.

(L. 1998 S.B. 596)



Section 252.300 Citation of law — intent of legislature.

Effective 28 Aug 1990

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

252.300. Citation of law — intent of legislature. — 1. Sections 252.300 to 252.333 shall be known and may be cited as "The Missouri Economic Diversification and Afforestation Act of 1990".

2. It is the intent of sections 252.300 to 252.333 to address environmental, economic, and social programs with a long-term, integrated strategy that will result in soil conservation, improved water and air quality, enhanced wildlife habitat, increased job opportunities, and reduced social problems, to the benefit of all citizens of the state of Missouri.

(L. 1990 H.B. 1653 § 1)



Section 252.303 Agroforestry program developed — who may develop plan.

Effective 28 Aug 2001

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

252.303. Agroforestry program developed — who may develop plan. — The department may develop and implement, in cooperation with the University of Missouri college of agriculture, the University of Missouri center for agroforestry, the University of Missouri extension service, the Missouri department of natural resources, private industry councils and the Missouri department of agriculture, an agroforestry program. The program shall be designed to encourage the development of a state program of agroforestry, and shall encourage soil conservation and diversifications of the state's agricultural base through the use of trees planted in an agroforestry configuration to accommodate alley cropping, forested-riparian buffers, silvopasture and windbreaks.

(L. 1990 H.B. 1653 § 2, A.L. 1993 S.B. 84, A.L. 2001 H.B. 904 merged with S.B. 462)



Section 252.306 Definitions.

Effective 28 Aug 2001

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

252.306. Definitions. — As used in sections 252.300 to 252.333, the following terms shall mean:

(1) "Alley cropping", planting rows of trees at wide spacings and cropping the alleyways;

(2) "Conservation reserve program", the conservation reserve program authorized by the Federal Food Security Act of 1985, as amended, (Title XII, P.L. 99-198), or its successor program;

(3) "Department", the Missouri department of conservation;

(4) "Director", the director of the Missouri department of conservation;

(5) "Eligible land", agricultural land which is susceptible to soil erosion that has a recent cropping history, marginal pastureland, land surrounding livestock enclosures and riparian zones;

(6) "Eligible practices", single or multiple rows of trees, alone or combined with other plants such as grass, conventional row crops or horticulture crops, and animals located at intervals of distance within or around fields, around livestock enclosures, and along streams and rivers, specifically designed to provide production and environmental enhancement benefits in accordance with the practices identified in section 252.303;

(7) "Enhancement phase", the period of time, not to exceed ten years, immediately following the establishment phase, during which payments are made by the state of Missouri to landowners who use their eligible land for agroforestry purposes as required by the department;

(8) "Establishment phase", the period of time during which eligible land is being prepared for planting trees and developing agroforestry practices, as determined by the director of the department;

(9) "Forested-riparian buffers", a combination of trees and other vegetation established parallel to streams and rivers;

(10) "Silvopasture", combining trees with forage and livestock;

(11) "Windbreaks", planting single or multiple rows of trees for protection and enhanced production of crops and animals.

(L. 1990 H.B. 1653 § 3, A.L. 1993 S.B. 84, A.L. 2001 H.B. 904 merged with S.B. 462)



Section 252.309 Incentive payments — agreements with landowners — amount of payments.

Effective 28 Aug 2001

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

252.309. Incentive payments — agreements with landowners — amount of payments. — 1. The director may enter into agreements with individual landowners to make incentive payments during the enhancement phase to landowners. Recipients of such payments shall utilize the land for which such payment is made for agroforestry purposes as required by the director pursuant to sections 252.300 to 252.333.

2. The amount of state incentive payment made to a landowner per acre of eligible land shall be an amount which, when added to any cash or in-kind net income produced by crops raised on the land, is substantially equal to the amount per acre previously paid or which would have been paid to the landowner under the federal conservation reserve program.

3. If an application made pursuant to section 252.315 is approved by the director, the director shall develop a schedule of annual payments to be made by the state.

4. The state shall not make any payment to a landowner to maintain the use of eligible land during the enhancement phase for agroforestry purposes after ten years have elapsed since the first such incentive payment is made.

(L. 1990 H.B. 1653 § 4, A.L. 1993 S.B. 84, A.L. 2001 H.B. 904 merged with S.B. 462)



Section 252.312 Funding for payments.

Effective 28 Aug 1990

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

252.312. Funding for payments. — The state payments provided for in sections 252.309, 252.330, and 252.333 may be made from funds available to the department of conservation, soil conservation funds made available by the department of natural resources from the tax imposed by Sections 47(a), 47(b) and 47(c) of Article IV of the Constitution of Missouri, funds appropriated by the general assembly for that purpose, grants, bequests or gifts, or any combination thereof.

(L. 1990 H.B. 1653 § 5)



Section 252.315 Application for participation — contents — review of application — administrative procedure.

Effective 28 Aug 2001

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

252.315. Application for participation — contents — review of application — administrative procedure. — 1. To participate in the program, the landowner shall make application to the director in writing. The written application shall show the number of acres to be placed in the program and that the land which is to be placed in the agroforestry program meets the eligibility requirements of this section. The application shall also contain a detailed plan of the landowner's proposal to meet the requirements of sections 252.300 to 252.333, including the type and number of trees to be planted, established, or managed, the type of compatible grass, other crops and such other information as may be deemed necessary. The number of trees required to satisfy eligibility may vary with agroforestry practice, but in each case shall be a sufficient number to guarantee the success of the practice and shall be consistent with standards established for each practice.

2. The director shall review each application. In reviewing the application the director shall determine the type or types of soil located in the area of the land proposed to be included in the agroforestry program and shall apply the land capability classification system to determine the potential or limitations of the land for inclusion in the program. Before the director acts upon the application, an on-site inspection shall be made by a representative of the department of conservation or its approved agent. The inspecting representative shall attest to the efficacy of the agroforestry plan to be used, the number of acres to be placed under agroforestry management, the species and number of trees to be planted, established, or managed, and other crop components of the proposed program. After the report of the on-site inspector and the review by the director, the director shall determine the landowner's eligibility to participate in the agroforestry program and shall determine the amount of cost sharing, including in-kind and labor components, for the landowner. If the director fails to approve an application, the aggrieved landowner may request a hearing before the conservation commission or its authorized representative within thirty days of notice to the landowner of the failure of the conservation department to approve the application, or the landowner may proceed under the provisions of section 536.150 as if the act of the conservation department was one not subject to administrative review. If an action is brought pursuant to section 536.150, venue shall be in Cole County.

(L. 1990 H.B. 1653 § 6, A.L. 1993 S.B. 84, A.L. 2001 H.B. 904 merged with S.B. 462)



Section 252.318 Annual inspection — notification of noncompliance — administrative procedure.

Effective 28 Aug 1990

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

252.318. Annual inspection — notification of noncompliance — administrative procedure. — 1. All land participating in the agroforestry program shall be inspected annually by a representative of the director, to ensure that the land continues to comply with the requirements of sections 252.300 to 252.333 and that practice specifications are being maintained in accordance with applicable rules and regulations.

2. If the annual inspection determines that the land is no longer in compliance with the provisions of sections 252.300 to 252.333 or with the rules and regulations promulgated pursuant to the provisions of sections 252.300 to 252.333, the director shall notify the landowner of that fact and shall detail the specifics in which the land fails to meet the requirements. The landowner may respond to the notice within thirty days of receipt, either by contesting the inspection report or by providing the director with a proposal to correct the problems which form the basis of the notice. If the landowner contests the findings of the annual inspection, the aggrieved landowner may request a hearing before the conservation commission or its authorized representative or the landowner may proceed under the provisions of section 536.150, as if the act of the conservation department was one not subject to administrative review. If an action is brought pursuant to section 536.150, venue shall be in Cole County. If the landowner provides the director with a proposal to correct the problems which form the basis of the notice, the director shall review the proposal and, if the director finds such proposal acceptable, shall allow the landowner to implement the proposal to correct the alleged problems and shall not suspend the annual payment to the landowner under the provisions of sections 252.300 to 252.333. If the landowner is unable or unwilling to correct the alleged problems in a manner acceptable to the director, the landowner shall not receive the subsequent payments due under the provisions of sections 252.300 to 252.333.

(L. 1990 H.B. 1653 § 7)



Section 252.321 Agroforestry demonstration areas established.

Effective 28 Aug 2001

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

252.321. Agroforestry demonstration areas established. — The University of Missouri center for* agroforestry and extension service, in consultation with the director, shall establish agroforestry demonstration areas, and develop and deliver the educational components of sections 252.300 to 252.333.

(L. 1990 H.B. 1653 § 8, A.L. 2001 H.B. 904 merged with S.B. 462)

*Word "of" appears in original rolls.



Section 252.324 Rules and regulations, procedure.

Effective 28 Aug 2001

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

252.324. Rules and regulations, procedure. — 1. The director may promulgate rules and regulations necessary to carry out the provisions of sections 252.300 to 252.333. Before promulgating any such rule, the director shall seek the advice and comments of the University of Missouri college of agriculture, the University of Missouri center for agroforestry, the University of Missouri extension service, the Missouri department of natural resources, private industry councils, the Missouri department of economic development and the Missouri department of agriculture. The director may seek advice and comments before promulgating rules and regulations from the United States Department of Agriculture and any other entities deemed advisable by the director. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

2. The Missouri department of conservation may contract with the division of soil and water conservation of the Missouri department of natural resources for any administrative functions required under the provisions of sections 252.300 to 252.333.

(L. 1990 H.B. 1653 § 9, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 2001 H.B. 904 merged with S.B. 462)



Section 252.327 Report — contents — when submitted.

Effective 28 Aug 1990

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

252.327. Report — contents — when submitted. — 1. The department of conservation and the department of economic development and the University of Missouri college of agriculture shall, by each of the dates specified in subsection 2 of this section, jointly produce a report on the agroforestry program which:

(1) Provides a status report on the afforestation aspects of the agroforestry program by presenting a forecast of anticipated economic developments from the afforestation in the state as a result of the agroforestry program;

(2) Suggests public or private sector initiatives that will potentially serve to maximize the economic benefits for related new development and expansion of existing businesses resulting from the agroforestry program;

(3) Suggests methods to promote the development of wood and other forestry related products;

(4) Suggests public or private sector initiatives or methods which will result in significant increases in job opportunities and employment.

2. The report shall be submitted to the governor and to the general assembly by January thirty-first of each of the following years: 1996, 2001, 2006, 2011, 2016, 2021, and 2026.

(L. 1990 H.B. 1653 § 10)



Section 252.330 Payment for planting trees.

Effective 28 Aug 2001

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

252.330. Payment for planting trees. — During the establishment phase, the director may pay for the planting of trees on eligible land which is used for agroforestry pursuant to sections 252.300 to 252.333. Such payment shall be limited to expenses which are determined to be reasonable and necessary by the director, but shall not exceed seventy-five percent of the cost of establishment.

(L. 1990 H.B. 1653 § 11, A.L. 2001 H.B. 904 merged with S.B. 462)



Section 252.333 Federal incentive payments for land enrolled in the program, duration.

Effective 28 Aug 2001

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

252.333. Federal incentive payments for land enrolled in the program, duration. — The director may make incentive payments for agroforestry purposes of land enrolled in this program. The duration of such payments shall not exceed ten years. The director may also expend funds to plant trees on such land. Such expenditures may include both planting and associated practices as determined by the director.

(L. 1990 H.B. 1653 § 12, A.L. 1993 S.B. 84, A.L. 2001 H.B. 904 merged with S.B. 462)






Chapter 253 State Parks and Historic Preservation

Chapter Cross References



Section 253.010 Definitions.

Effective 28 Aug 1986

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.010. Definitions. — As used in this chapter, the following words shall mean:

(1) "Department", the department of natural resources;

(2) "Land", upland, land under water, the water itself and every estate, interest and right, legal or equitable in land or water;

(3) "Park", any land, site or object primarily of recreational value or of cultural value because of its scenic, historic, prehistoric, archeologic, scientific, or other distinctive characteristics or natural features;

(4) "Parkway", an elongated area of parkland, usually contiguous to a pleasure driveway and often containing recreational areas.

(L. 1953 p. 317 § 1, A.L. 1986 H.B. 1554 Revision)



Section 253.022 Department of natural resources to administer the National Historic Preservation Act.

Effective 28 Aug 2010

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.022. Department of natural resources to administer the National Historic Preservation Act. — The department of natural resources is authorized to administer the National Historic Preservation Act of 1966, Public Law 89-665.

(L. 1972 H.B. 1477 § 1, A.L. 2010 H.B. 1965)



Section 253.024 Plan for expenditure of federal funds to be submitted to appropriations and oversight division of the committee on legislative research — contents of plan.

Effective 28 Aug 1972

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.024. Plan for expenditure of federal funds to be submitted to appropriations and oversight division of the committee on legislative research — contents of plan. — 1. On or before Wednesday after the first Monday in January of each year in which the department of natural resources desires to receive and expend moneys received from the federal government in the next state fiscal year they shall submit to the senate appropriations committee, to the house appropriations committee, and to the oversight division of the committee on legislative research plans for the expenditure of such funds. In addition to other information which may be required by the chairman of the committees, each plan shall contain at least but not be limited to the following:

(1) Amount of federal funds required;

(2) Amount of state funds required, either directly or indirectly;

(3) The federal program number and its expected duration;

(4) The number of all new or additional employees required to administer the program, their salaries and the source of the revenue to maintain their salaries;

(5) Schedule, both chronological and fiscal, of the expenditures of all funds involved in the program;

(6) Specific details as to the objective of the program for the next fiscal year; and

(7) The projected completion date of the program.

2. A detailed performance report of each federally funded program shall be submitted quarterly to the committees after the start of the next fiscal year.

3. The department of natural resources may not add additional federal programs to or expand current federally funded programs above a level specified in plans theretofore approved by the legislature.

4. Programs which are to be continued for a period of more than one fiscal year shall be submitted to the legislature for approval or rejection.

5. Nothing in this section and section 253.022 shall be construed to apply to federal funds no part of which will be retained by the department of natural resources.

(L. 1972 H.B. 1477 § 2)



Section 253.035 Rules and regulations, procedure.

Effective 28 Aug 1995

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.035. Rules and regulations, procedure. — 1. The director of the department of natural resources may make and promulgate all reasonable rules and regulations necessary for the proper maintenance, improvement, acquisition and preservation of all state parks.

2. The rules and regulations of the director not relating to its organization and internal management shall become effective not less than ten days after being filed with the secretary of state, as provided in chapter 536. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

3. Any person who shall violate a rule issued pursuant to subsection 2 of this section pertaining to the conduct of park visitors or the use by the public of park facilities shall be subject to removal from a state park and shall be subject to other punishment as otherwise provided by law.

(L. 1961 p. 230 § 1, A.L. 1967 p. 362, A.L. 1983 H.B. 350, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 253.040 Acquisition of land — eminent domain.

Effective 28 Aug 1961

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.040. Acquisition of land — eminent domain. — 1. The department of natural resources is hereby authorized to accept or acquire by purchase, lease, donation, agreement or eminent domain, any lands, or rights in lands, sites, objects or facilities which in its opinion should be held, preserved, improved and maintained for park or parkway purposes. The department of natural resources is authorized to improve, maintain, operate and regulate any such lands, sites, objects or facilities when such action would promote the park program and the general welfare. The department of natural resources is further authorized to accept gifts, bequests or contributions of money or other real or personal property to be expended for any of the purposes of sections 253.010 to 253.100; except that any contributions of money to the department of natural resources shall be deposited with the state treasurer to the credit of the state park earnings fund and expended upon authorization of the department of natural resources for the purposes of sections 253.010 to 253.100 and for no other purposes.

2. In the event the right of eminent domain be exercised, it shall be exercised in the same manner as now or hereafter provided for the exercise of eminent domain by the state highways and transportation commission.

(RSMo 1949 § 253.020, A.L. 1953 p. 317 § 3, A.L. 1961 p. 231)



Section 253.043 Park boundary conflicts, department authorized to convey up to five acres as part of land trade, conditions.

Effective 28 Aug 2003

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.043. Park boundary conflicts, department authorized to convey up to five acres as part of land trade, conditions. — The department is authorized to convey up to five acres of land as part of a land trade with adjacent property owners to resolve park boundary conflicts, so long as the department receives land of equal or greater fair market value in exchange.

(L. 2003 S.B. 606)



Section 253.045 Department of natural resources may mark and maintain certain former governors' graves.

Effective 28 Aug 1967

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.045. Department of natural resources may mark and maintain certain former governors' graves. — The department of natural resources is hereby authorized to suitably mark every grave of a former governor of this state, and to maintain every grave of a former governor, within this state, which is not within a perpetual care cemetery.

(L. 1967 p. 365 § 1)



Section 253.048 Flags authorized for display in state parks.

Effective 28 Aug 2013

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.048. Flags authorized for display in state parks. — Within the state parks, the department may accompany the display of the flag of the United States and the flag of this state with the display of the MIA/POW flag, which is designed to commemorate the service and sacrifice of members of the Armed Forces of the United States who were prisoners of war or missing in action and with the display of the Honor and Remember flag as an official recognition and in honor of fallen members of the Armed Forces of the United States.

(L. 1994 H.B. 1545, A.L. 2013 S.B. 106 merged with S.B. 117)



Section 253.050 Obligations incurred only as authorized by appropriation.

Effective 28 Aug 1953

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.050. Obligations incurred only as authorized by appropriation. — Except as, or as hereafter may be, otherwise provided by law no contract shall be entered into or obligations incurred, nor shall any payment or expenditure of money be made under the provisions of sections 253.010 to 253.100 except in accordance with and by virtue of, an appropriation as provided by law.

(L. 1953 p. 317 § 3)



Section 253.060 Director's and staff's qualifications — compensation.

Effective 28 Aug 1986

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.060. Director's and staff's qualifications — compensation. — The director of the department shall employ a director of state parks and such other officers and employees as may be necessary. The director of state parks shall be selected solely upon the basis of proven executive ability and training and skill in parks and recreational matters, and the department director shall determine the qualifications and compensation of the director of parks and other employees and shall prescribe their duties.

(L. 1953 p. 317 § 4, A.L. 1986 H.B. 1554 Revision)



Section 253.065 Park rangers, appointment, powers as peace officers.

Effective 28 Aug 1983

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.065. Park rangers, appointment, powers as peace officers. — 1. Each park ranger employed by the director of the department of natural resources and such other employees as may be designated by the director shall be certified by the director of the department of public safety, as provided in chapter 590. Each such person shall take and subscribe an oath of office to perform his duties faithfully and impartially and shall be given a certificate of commission as a peace officer for state parks. The commission shall grant him the same powers as other peace officers to maintain order, preserve the peace and make arrests for violations of law on all land under the jurisdiction and control of the director and on all state and county highways within the boundaries of state parks.

2. Each park ranger shall have the authority to have abandoned vehicles or watercraft removed from state and county roads within state parks and from all land and water owned, leased or under the supervision of the department of natural resources, if the vehicle has been left unattended on the land or in the water, on the roadway or right-of-way for a period of forty-eight hours. If the vehicle is creating a safety or health hazard, it may be removed as soon as is practical. The procedure contained in section 304.155 shall be observed for reporting the storage location, notification of the owner and disposal of the vehicle or watercraft.

(L. 1961 p. 230 § 2, A.L. 1983 H.B. 350)



Section 253.067 Volunteers may supplement programs — duties of division — status of volunteers — expenses — definition.

Effective 16 May 1995, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.067. Volunteers may supplement programs — duties of division — status of volunteers — expenses — definition. — 1. The division of state parks within the department of natural resources is authorized to develop, recruit, train and accept the services of volunteers, which services shall supplement the programs administered by the department or division.

2. Volunteers recruited, trained or accepted by the division shall comply with applicable rules and policies of the department and the division.

3. The division shall:

(1) Provide necessary staff for the management and development of volunteer programs;

(2) Develop opportunities for citizen involvement in division-administered programs;

(3) Develop and provide to all volunteers written rules governing the job descriptions, recruitment, screening, training, responsibility, use and supervision of volunteers;

(4) Educate volunteers regarding their duties and responsibilities;

(5) Provide a receptive environment for citizen involvement; and

(6) Provide for the recognition of volunteers who have offered exceptional service to the division.

4. Volunteers shall be deemed unpaid employees and shall be accorded the protection of legal expense fund and liability provisions.

5. Reimbursement for transportation and other necessary expenses may be furnished to those volunteers whose presence on special assignment is determined to be necessary by the division. Such expenses shall be reimbursed from the regular appropriations of the division. Volunteers may use state vehicles in the performance of division-related duties, subject to those rules and regulations governing use of state vehicles by paid staff.

6. As used in this section, "volunteer" shall mean any person who, of his own free will, performs any assigned duties for the division with no monetary or material compensation.

7. Any person serving as a volunteer may be terminated from service in that capacity by the director of the division.

(L. 1995 S.B. 275)

Effective 5-16-95



Section 253.070 Expenditures, how made.

Effective 28 Aug 1953

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.070. Expenditures, how made. — The department of natural resources may make such expenditures, or may authorize the director to make such expenditures, as are necessary to perform the duties imposed upon it by law. Expenditures by the department of natural resources shall be allowed and paid out of funds appropriated for such purposes in the manner provided by law.

(L. 1953 p. 317 § 4)



Section 253.078 Annual stakeholder meeting in each park district — stakeholders may petition director, when — stakeholder defined.

Effective 28 Aug 2013

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

*253.078. Annual stakeholder meeting in each park district — stakeholders may petition director, when — stakeholder defined. — 1. Upon public notice, the division of state parks shall once each year hold a stakeholder meeting in each park district.

2. A stakeholder may petition the director of state parks regarding any policy or park issue that has been presented to the relevant facility manager and district supervisor. The director, or his or her designee, shall respond to the stakeholder within fourteen days and may schedule a stakeholder meeting to determine if action is warranted in response to the petition. If a stakeholder meeting occurs, the director shall notify the stakeholder in writing that either no action is warranted or that specific action will be undertaken within thirty days of the meeting. The decision of the director shall be final and not subject to review.

3. For purposes of this section, "stakeholder" shall mean any person with an interest in the subject matter of the petition who has visited the park in the past sixty days.

(L. 2013 H.B. 28 § 1 merged with H.B. 650 § 1)

Effective 8-28-13 (H.B. 28); 10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 253.080 Director of natural resources may construct and operate facilities and collect fees for usage — concession contracts — limitations — renewal of contracts — advertising merchandise, permission required.

Effective 01 Jan 2017, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.080. Director of natural resources may construct and operate facilities and collect fees for usage — concession contracts — limitations — renewal of contracts — advertising merchandise, permission required. — 1. The director of the department of natural resources may construct, establish and operate suitable public services, privileges, conveniences and facilities on any land, site or object under the department's jurisdiction and control, and may charge and collect reasonable fees for the use of the same. The director may charge reasonable fees for supplying services on state park areas. Any facilities so constructed under this provision shall only be done by appropriated funds.

2. The director may award by contract to any suitable person, persons, corporation or association the right to construct, establish and operate public services, privileges, conveniences and facilities on any land, site or object under the department's control for a period not to exceed twenty-five years with a renewal option, and may supervise and regulate any and all charges and fees of operations by private enterprise for supplying services and operating facilities on state park areas.

3. All contracts awarded under this section shall be entered into upon the basis of competitive sealed bids. A sworn financial statement shall accompany each bid, and all contracts shall be let by the director at a regular meeting after public notice of the time of the letting. All bids submitted prior to the opening of the meeting shall be considered. Advertisements for bids in daily or weekly newspapers shall be made by the director. The director shall accept the bid most favorable to the state from a responsible and reputable person but may, for good cause, reject any bid.

4. The director shall not enter into a contract or a renewal for a contract as provided in subsection 2 of this section for a period in excess of ten years unless the director determines that the extended contract period is necessary to allow the contractor to make substantial capital or other improvements to the site subject to the contract and such improvements are of sufficient value to the state to necessitate the longer contract term.

5. A good and sufficient bond conditioned upon the faithful performance of the contract and compliance with this law shall be required of all contractors, except that if the contractor states he is unable to provide a bond, the contractor shall place a cash reserve in an escrow account in an amount proportional to the volume of the contractor's business on the lands controlled by the department of natural resources.

6. Any person who contracts under this section with the state shall keep true and accurate records of his receipts and disbursements arising out of the performance of the contract and shall permit the division of parks and recreation of the department of natural resources and the state director of revenue to audit them. The division of parks and recreation of the department of natural resources and the state director of revenue shall audit the receipts and disbursement of each contract once every two years and upon the expiration of the contract. For the purpose of subsection 5 of this section and this subsection, no contract shall be deemed to extend to operations or management in more than one state park.

7. No person shall be permitted to offer or advertise merchandise or other goods for sale or rental, or to maintain any concession, or use any park facilities, buildings, trails, roads or other state park property for commercial use except by written permission or concession contract with the department of natural resources; except that, the provisions of this subsection shall not apply to the normal and customary use of public roads by commercial and noncommercial organizations for the purpose of transporting persons or vehicles, including, but not limited to, canoes.

(L. 1953 p. 317 § 5, A.L. 1957 p. 304, A.L. 1961 p. 235, A.L. 1967 p. 362, A.L. 1977 H.B. 190, A.L. 1987 H.B. 559, A.L. 1989 H.B. 613, A.L. 2002 S.B. 1015, A.L. 2014 S.B. 491)

Effective 1-01-17

(1951) Where defendants operated sightseeing boats over state park property and on Current River in violation of regulations (adopted under law prior to 1953), prohibiting soliciting of business or maintenance of concession except by written consent of board, injunction should be issued. State ex rel. Taylor v. Anderson, 362 Mo. 513, 242 S.W.2d 66.



Section 253.082 Fund established for each facility head at state parks and scenic sites — purpose of fund — limitation, rules — revolving fund for sale of Division of State Parks items established.

Effective 28 Aug 2011

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.082. Fund established for each facility head at state parks and scenic sites — purpose of fund — limitation, rules — revolving fund for sale of Division of State Parks items established. — 1. Upon a request from the director of the department of natural resources, the commissioner of administration shall draw a warrant payable to the facility head of each of the state parks and historic sites in an amount to be specified by the director of the department of natural resources, but such amount shall not exceed the sum of one thousand five hundred dollars for each such facility. The sum so specified shall be placed in the hands of the facility head as a revolving fund to be used in the payment of the incidental expenses of the facility for which he has been appointed and for the refund of fees paid by the public. All expenditures shall be made in accordance with rules and regulations established by the commissioner of administration.

2. Upon a request from the director of the department of natural resources, the commissioner of administration shall draw a warrant payable to the director of the division of state parks in an amount to be specified by the director of the department of natural resources, but such amount shall not exceed the sum of five hundred dollars. The sum so specified shall be placed in the hands of the director of state parks as a revolving fund to be used in the cash transactions involving the sale of items made by the division of state parks. All transactions shall be made in accordance with rules and regulations established by the commissioner of administration.

(L. 1989 H.B. 613, A.L. 2002 S.B. 1015, A.L. 2011 H.B. 190)



Section 253.090 State park earnings fund created, how used.

Effective 28 Aug 2013

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

*253.090. State park earnings fund created, how used. — 1. All revenue derived from privileges, conveniences, contracts or otherwise, all moneys received by gifts, bequests or contributions or from county or municipal sources and all moneys received from the operation of concessions, projects or facilities and from resale items shall be paid into the state treasury to the credit of the "State Park Earnings Fund", which is hereby created. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. All interest and moneys earned on such investments shall be credited to the fund. In the event any state park or any part thereof is taken under the power of eminent domain by the federal government the moneys paid for the taking shall be deposited in the state park earnings fund. The fund shall be used solely for the payment of the expenditures of the department of natural resources in the administration of this law, except that in any fiscal year the department may expend a sum not to exceed fifty percent of the preceding fiscal year's deposits to the state park earnings fund for the purpose of:

(1) Paying the principal and interest of revenue bonds issued;

(2) Providing an interest and sinking fund;

(3) Providing a reasonable reserve fund;

(4) Providing a reasonable fund for depreciation; and

(5) Paying for feasibility reports necessary for the issuing of revenue bonds.

2. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund.

3. A good and sufficient bond conditioned upon the faithful performance of the contract and compliance with this law shall be required of all contractors.

4. Any person who contracts pursuant to this section with the state shall keep true and accurate records of his or her receipts and disbursements arising out of the performance of the contract and shall permit the department of natural resources and the state auditor to audit such records.

(L. 1953 p. 317 § 6, A.L. 1961 p. 231, A.L. 1967 p. 362, A.L. 1969 H.B. 191, A.L. 1982 S.B. 696, A.L. 1999 H.B. 791, A.L. 2011 H.B. 89 merged with S.B. 135, A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28); 10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.

CROSS REFERENCE:

Nonseverability clause, 640.099



Section 253.092 Arrow Rock state historic site endowment fund created, expenditure of moneys in fund — state treasurer to be custodian.

Effective 28 Aug 2002

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.092. Arrow Rock state historic site endowment fund created, expenditure of moneys in fund — state treasurer to be custodian. — 1. There is hereby created in the state treasury the "Arrow Rock State Historic Site Endowment Fund". The fund shall be administered by the Missouri department of natural resources. All moneys, funds, or other assets acquired for purposes of this section shall be deposited with the state treasurer to the credit of the fund. All income, interest, rights, or rent earned through the operation of the fund shall also be credited to the fund. All other property, real and personal, acquired through any grant, gift, donation, devise, or bequest specified for the Arrow Rock state historic site endowment fund for purposes stated in this section shall also be deposited in the fund. The original bequest of Bill and Cora Lee Miller made in the amount of twenty-one thousand nine hundred sixty-five dollars and ninety-two cents to the state park earnings fund is hereby transferred into the Arrow Rock state historic site endowment fund.

2. The Arrow Rock state historic site endowment fund shall be used for the enhancement of Arrow Rock state historic site's public interpretive programs, and may be used by the Missouri department of natural resources for the preparation of museum exhibits, acquisition of artifacts, publication of information, payment of fees for exhibits or lectures, or other similar interpretive needs at Arrow Rock state historic site and for no other purpose.

3. The state treasurer shall be the custodian of all moneys, bonds, securities, or interests and rights therein deposited in the state treasury to the credit of the Arrow Rock state historic site endowment fund and shall invest the moneys in the fund in a manner as provided by law.

4. Until January 1, 2100, the Missouri department of natural resources may annually expend an amount equal to one-half of the interest earned by the Arrow Rock state historic site endowment fund in the immediately preceding fiscal year for the purposes stated in this section. Beginning January 1, 2100, and thereafter the Missouri department of natural resources may annually expend an amount equal to the interest earned by the Arrow Rock state historic site endowment fund in the immediately preceding fiscal year, for the purposes stated in this section.

5. Funds from the Arrow Rock state historic site endowment fund shall be expended only upon appropriation by the general assembly. Notwithstanding the provisions of section 33.080 to the contrary, funds appropriated, but not expended by the end of the fiscal year, shall revert to the Arrow Rock state historic site endowment fund.

(L. 2002 S.B. 1015)



Section 253.095 Interpretive or education services, agreements entered into with not-for-profit organizations for state parks, space provided — net proceeds retained by organization.

Effective 28 Aug 2007

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.095. Interpretive or education services, agreements entered into with not-for-profit organizations for state parks, space provided — net proceeds retained by organization. — In order to further the interpretive or educational functions of Missouri state parks, the director of the Missouri department of natural resources is authorized to enter into agreements with private, not-for-profit organizations that are organized to provide cooperative, interpretive, facility enhancement or educational services to any Missouri state park. The director may provide state park facility space and incidental staff support to such an organization under a cooperative agreement, which reimburses the department for the actual costs of such space and incidental staff support and clearly demonstrates the fiscal, interpretive, educational, and facility enhancement benefits to the state. Net proceeds received from the sale of publications or other materials and services provided by an organization pursuant to such an agreement entered into under this section shall be retained by the organization for use in the interpretive or educational services provided in state parks.

(L. 2002 S.B. 1015, A.L. 2007 H.B. 75 merged with S.B. 198)



Section 253.100 Removal of timber only on order of record.

Effective 28 Aug 1953

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.100. Removal of timber only on order of record. — No timber in any state park shall be cut and removed from such state park, sold, or converted into lumber or building material, except upon the express order of the department of natural resources, duly entered upon the minutes of the department of natural resources.

(L. 1953 p. 317 § 7)

CROSS REFERENCE:

Damaging state park property, 577.073



Section 253.110 The Confederate Memorial Park as state park.

Effective 28 Aug 1957

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.110. The Confederate Memorial Park as state park. — All parts of the following described land situated in Lafayette County, of Missouri, selected and dedicated by the board of trustees of the Confederate Soldiers' Home under an act of the general assembly appearing at Laws 1925, page 136, approved May 2, 1925, to wit: Beginning 2.00 chains east of the S.W. corner of the east 1/2 of S.W. 1/4 of Sec. 25 T50 R26; thence north 47 degrees east 20.00 chains to a stake; thence north 35 1/2 degrees west 3.97 chains to a stake; thence north 50 1/2 degrees east 4.84 chains to a post; thence north 39 1/2 degrees west 1.54 chains to a stake; thence north 50 1/2 degrees east 3.84 chains to an iron post; thence north 35 degrees west 2.15 chains to the south line of the public road; thence north 54 1/2 degrees east along the south line of said road 15.03 chains to a concrete post on the west line of the public road, running south 34 degrees east; thence south 34 degrees east along the west line of said road 41.03 chains to the south line of Confederate home land; thence west on said last named line 52.85 chains to the beginning, are set apart as a permanent memorial park to the valor of the soldiers who served the Confederacy in the War between the States. The land is under the control, maintenance and administration of the department of natural resources and is designated "The Confederate Memorial Park".

(L. 1951 p. 774 §§ 212.040, 212.050, A.L. 1957 p. 306)



Section 253.120 Confederate Memorial Park endowment fund.

Effective 28 Aug 1957

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.120. Confederate Memorial Park endowment fund. — The endowment fund authorized by section 2, Laws of Missouri 1925, page 136, shall be maintained by the department of natural resources as a permanent endowment for the maintenance of the Confederate Memorial Park. The department of natural resources may accept gifts, donations, or bequests for the maintenance of the memorial park and for the endowment fund until the fund reaches the sum of seventy-five thousand dollars. The department of natural resources may sell, convey or otherwise convert into money any property received and shall invest all moneys of the endowment fund and use the income therefrom for the maintenance of the park, but the principal shall remain intact as a permanent endowment fund.

(L. 1957 p. 306)



Section 253.130 Portrait to be located in Mark Twain state park.

Effective 28 Aug 1963

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.130. Portrait to be located in Mark Twain state park. — The portrait of Mark Twain, and the case in which the portrait is now enclosed and located in the north inner corridor of the third, or legislative, floor of the state capitol, is ordered transferred and installed in the Mark Twain shrine in Mark Twain State Park, wherein the portrait shall be located in perpetuity in the custody and under the protection of the department of natural resources.

(L. 1963 p. 399 § 1)



Section 253.140 Department of natural resources to maintain as historical sites all covered wooden bridges donated to the state.

Effective 28 Aug 1967

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.140. Department of natural resources to maintain as historical sites all covered wooden bridges donated to the state. — The department of natural resources shall repair and maintain as state historical sites all covered wooden bridges which are acquired through any grant, gift, donation, devise, or bequest to or for the use of the state of Missouri.

(L. 1967 p. 365 § 1)



Section 253.150 Definitions.

Effective 28 Aug 1971

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.150. Definitions. — As used in sections 253.150 to 253.170 the following terms shall have, unless the context clearly indicates otherwise, the following meanings:

(1) "Motor vehicle", any self-propelled vehicle not operated exclusively upon tracks, except farm tractors;

(2) "Park thoroughfares", any state park road, intended for use by the general public and designated as such by the department of natural resources.

(L. 1971 H.B. 299 § 1)



Section 253.155 Motor vehicles may operate, where, exception.

Effective 28 Aug 1971

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.155. Motor vehicles may operate, where, exception. — No motor vehicle shall be operated within the boundaries of any state park except upon park thoroughfares or in areas especially designated by the department of natural resources. This section shall not apply to authorized park maintenance or emergency vehicles.

(L. 1971 H.B. 299 § 2)



Section 253.160 Speed limits in park.

Effective 28 Aug 1971

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.160. Speed limits in park. — Except as otherwise specifically posted, the speed limit within any state park shall be twenty miles per hour.

(L. 1971 H.B. 299 § 3)



Section 253.165 Vehicles in parks subject to general law regulating such vehicles.

Effective 28 Aug 1971

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.165. Vehicles in parks subject to general law regulating such vehicles. — All motor vehicles operated upon any park thoroughfare are subject to the provisions concerning motor vehicles contained in chapters 300, 301, 302, 303, 304 and 307, not inconsistent with sections 253.150 to 253.170.

(L. 1971 H.B. 299 § 4)



Section 253.170 Penalty.

Effective 28 Aug 1971

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.170. Penalty. — Any person violating any provision of sections 253.150 to 253.170 is guilty of a misdemeanor.

(L. 1971 H.B. 299 § 5)



Section 253.180 Domestic animals prohibited from running at large.

Effective 28 Aug 2013

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

*253.180. Domestic animals prohibited from running at large. — No person shall allow any domestic or other animal under his control or ownership to range within any state park at any time, unless as authorized under section 253.185.

(L. 1971 H.B. 300 § 1, A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28); 10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 253.185 Domestic animals, how controlled — prohibited in buildings, exception — dog park, designated area.

Effective 28 Aug 2013

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

*253.185. Domestic animals, how controlled — prohibited in buildings, exception — dog park, designated area. — 1. Except for the provisions of subsection 2 of this section, domestic household animals shall not be allowed in any state park unless restrained by a leash not longer than ten feet held by some person or firmly affixed to some stationary object so as to prevent the animal from ranging at large. No domestic household or other animal shall be allowed inside any state park building under the control of either the department of natural resources or a concessionaire licensed by the department of natural resources unless permission is granted by the department of natural resources.

2. The department of natural resources may designate a specified area within any state park to serve as a dog park or an off-leash area for domestic household animals.

(L. 1971 H.B. 300 § 2, A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28); 10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 253.190 Exempted domestic animals.

Effective 28 Aug 1971

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.190. Exempted domestic animals. — The provisions of sections 253.180 to 253.205 shall not apply to domestic animals that are or have been engaged in the pursuit of wildlife.

(L. 1971 H.B. 300 § 6)



Section 253.195 Fireworks prohibited, exception.

Effective 28 Aug 1971

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.195. Fireworks prohibited, exception. — Fireworks, as defined in section 320.110, of any type are prohibited within the boundaries of any state park except upon the written permission granted by the department of natural resources.

(L. 1971 H.B. 300 § 3)



Section 253.200 Taking of wildlife prohibited, exception.

Effective 28 Aug 1971

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.200. Taking of wildlife prohibited, exception. — No person shall pursue, catch, kill or take any wildlife, as defined in section 252.020, in any manner, or in any quantity or at any time or place within the boundaries of any state park, except by written provisions issued by the department of natural resources and in conformity with the published rules and regulations of the Missouri department of conservation.

(L. 1971 H.B. 300 § 4)



Section 253.205 Penalty.

Effective 28 Aug 1971

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.205. Penalty. — Any person violating any provision of sections 253.180 to 253.205 is guilty of a misdemeanor.

(L. 1971 H.B. 300 § 5)



Section 253.210 Definitions.

Effective 28 Aug 1961

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.210. Definitions. — As used in sections 253.210 to 253.280, unless the context clearly requires otherwise:

(1) "Net income and revenues" means the income arising from the operation of a project remaining after providing for the costs of operation of the project and the cost of maintaining it;

(2) "Project" means one or more hotels, inns, lodges, tourist cabins, or dining rooms or any combination of hotel, inn, lodge, and dining room facilities or one or more recreational buildings, historic sites or combination of hotel, inn, lodge, tourist cabins, dining rooms and recreational facilities or historic sites; provided, a given project shall be limited to a single park;

(3) "Revenue bonds" means bonds issued hereunder for the purposes authorized and payable, both as to principal and interest, (a) solely out of the net income and revenues arising from the operation of the project for which the bonds are issued, (b) the moneys authorized for expenditure by the department of natural resources in section 253.090 by the allocation of a sum not to exceed fifty percent of the preceding fiscal year's deposits in the state park earnings fund, (c) any revenues of the park in which the project is located, (d) the proceeds of any grant in aid of the project which may be received from any source, or (e) out of any other income or revenue pledged to the payment of the bonds in accordance with the provisions of section 253.230.

(L. 1957 p. 300 § 1, A.L. 1961 p. 231)



Section 253.220 Erection of structure in park to accommodate visitors — may acquire land.

Effective 28 Aug 1957

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.220. Erection of structure in park to accommodate visitors — may acquire land. — 1. The department of natural resources is authorized to acquire, construct, erect, equip, furnish, operate, control, manage and regulate a project as in the judgment of the department of natural resources may be necessary, advisable and suitable for the use and improvement of the state's parks and their facilities.

2. The department of natural resources has the power to use real property, now or hereafter belonging to the state for park purposes, as a site for a project or to acquire by purchase, lease, gift or otherwise such real or personal property as in the judgment of the department of natural resources shall be necessary, advisable and suitable for the project, except that real property acquired as a site for a project shall be contiguous to and become a part of a state park.

(L. 1957 p. 300 § 2)



Section 253.230 Revenue bonds — conditions of issue, approval, sources of payment — department of natural resources building fund.

Effective 28 Aug 1961

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.230. Revenue bonds — conditions of issue, approval, sources of payment — department of natural resources building fund. — 1. For the purpose of providing funds for the acquisition, construction, erection, equipment, and furnishing a project and providing a site therefor, as herein provided, the department of natural resources has the power to issue and sell to the extent of the appropriations made therefor revenue bonds in an amount not to exceed the estimated cost of the project including costs necessarily incidental thereto.

2. No revenue bonds shall be issued and sold unless, at the time of issuance, the department of natural resources shall first obtain the approval of the governor and general assembly and

(1) Pledge the net income and revenues of the project to the payment of the bonds, both principal and interest, and, in the discretion of the department of natural resources, any one or more of the following:

(a) The proceeds of any grant in aid of the project which may be received from any source;

(b) The net income and revenues arising from the operation of the park in which the project is located;

(c) The net income and revenues arising from the operation of one or more other projects, as herein defined, owned and operated by the department of natural resources; or

(d) The net income and revenues received from contracts entered into for the management of any state park or for the exercise of any concession, privilege, facility or convenience within any state park;

(2) Covenant to fix, maintain and collect such reasonable rates and charges for the use of the projects as in the judgment of the department will provide revenues sufficient to pay the reasonable cost of operating and maintaining the project;

(3) Provide and maintain an interest and sinking fund in an amount adequate promptly to pay the principal of and interest on the bonds;

(4) Provide a reasonable reserve fund;

(5) Provide a reasonable fund for depreciation.

3. The department of natural resources is authorized in its discretion to use any unencumbered available funds on hand received from the net income and revenues arising from the operation of any project, as herein defined, owned and operated by the department of natural resources, or received from contracts entered into for the management of any state park or for the exercise of any concession, privilege, facility or convenience within the state park, not to exceed fifty percent of the preceding fiscal year's deposits to the department of natural resources earnings fund, to pay the principal of or the interest on any revenue bonds issued by the department of natural resources for the purpose of providing funds for the acquisition, construction, erection, equipment and furnishing a project and providing a site therefor, or to establish any interest and sinking fund or reserve fund for the benefit of any such revenue bonds.

4. No revenue bonds shall be issued and sold if private facilities are adequate in the given park area.

5. The proceeds of the sale of any bonds issued hereunder shall be paid into the state treasury to the credit of a fund to be known as the "Department of Natural Resources Building Fund" which is hereby created.

(L. 1957 p. 300 § 3, A.L. 1961 p. 231)



Section 253.240 Bonds issued on resolution of board, when.

Effective 28 Aug 1957

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.240. Bonds issued on resolution of board, when. — The revenue bonds may be issued pursuant to a resolution adopted by the affirmative vote of two-thirds of the members of the department of natural resources after proper authorization has been made by the general assembly through an appropriation authorizing expenditures out of the proceeds of the sale of the bonds which appropriation shall be chargeable to the department of natural resources building fund.

(L. 1957 p. 300 § 8)



Section 253.250 Revenue bonds not obligations of state.

Effective 28 Aug 1957

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.250. Revenue bonds not obligations of state. — Bonds issued pursuant to sections 253.210 to 253.280 are not an indebtedness of the state of Missouri, or of the department of natural resources or of the individual members of the department of natural resources and are not an indebtedness within the meaning of any constitutional or statutory limitation on the incurring of indebtedness. Such bonds shall bear on the face thereof the following: "This is a revenue bond and not a general obligation bond."

(L. 1957 p. 300 § 4)



Section 253.260 Bonds, denomination, interest rate, contents — negotiable — income exempt from income taxes.

Effective 28 Aug 1982

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.260. Bonds, denomination, interest rate, contents — negotiable — income exempt from income taxes. — 1. Bonds issued pursuant to sections 253.210 to 253.280 shall be of such denomination, shall bear such rate of interest, not to exceed fourteen percent per annum, and shall mature at such time, within forty years from the date of issuance, as the department of natural resources may determine. The bonds may be either serial or term bonds.

2. Serial bonds may be issued with or without the reservation of the right to call them for payment and redemption in advance of their maturity, upon giving such notice, and with or without a covenant requiring the payment of a premium in the event of payment and redemption prior to maturity as the department of natural resources may determine.

3. Term bonds shall contain a reservation of the right to call them for payment and redemption prior to maturity at such time and upon the giving of such notice and upon the payment of such premium, if any, as the department of natural resources may determine.

4. The bonds, when issued, shall be sold at public sale for the best price obtainable after giving such reasonable notice of the sale as the department of natural resources may determine except that no bonds shall be sold for less than ninety-five percent of their par value, and accrued interest.

5. The bonds may be sold to the United States of America or to any of its agencies or instrumentalities, at a price not less than par and accrued interest, without public sale and without the giving of the notice prescribed in this section.

6. The bonds, when issued and sold, shall be negotiable instruments within the meaning of the law merchant and the negotiable instruments law, and the interest thereon shall be exempt from income taxes under the laws of this state.

(L. 1957 p. 300 § 5, A.L. 1959 H.B. 361, A.L. 1969 3d Ex. Sess. H.B. 28, A.L. 1971 S.B. 163, A.L. 1976 S.B. 778, A.L. 1982 S.B. 696)



Section 253.270 Department of natural resources may prescribe form of bonds — holder may compel performance of duties.

Effective 28 Aug 1957

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.270. Department of natural resources may prescribe form of bonds — holder may compel performance of duties. — 1. The department of natural resources is authorized to prescribe when not inconsistent with the provisions of sections 253.210 to 253.280 the form, details and incidents of the bonds and to make such covenants as in its judgment may be advisable or necessary properly to secure the payment of the bonds.

2. The holder of any bond issued hereunder or of any coupons representing interest accrued may, by proper civil action either at law or in equity, compel the department of natural resources to perform all duties imposed upon it by sections 253.210 to 253.280, including the making and collecting of sufficient rates and charges for the use of the project for which the bonds were issued and may enforce the performance of any covenant made by the board in the issuance of the bonds.

(L. 1957 p. 300 § 7)



Section 253.280 Bonds refunded, when — refunding bonds may include interest — how paid.

Effective 28 Aug 1982

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.280. Bonds refunded, when — refunding bonds may include interest — how paid. — 1. The revenue bonds issued pursuant to sections 253.210 to 253.280 may be refunded, in whole or in part, under any of the following circumstances:

(1) When any of the bonds have by their terms become due and payable and there are not sufficient funds in the interest and sinking fund to pay the bonds and the interest thereon;

(2) When any of the bonds are by their terms callable for payment and redemption in advance of the date of their maturity and shall have been duly called for payment and redemption;

(3) When any of the bonds are by their terms callable for payment and redemption in advance of the date of maturity and the refunding bonds are sold more than one year prior to the maturity or redemption date of the bonds being refunded, and the proceeds derived from the sale of the refunding bonds shall be deposited in escrow with the state treasurer or a bank or trust company located in the state of Missouri having full trust powers, and such proceeds shall be invested promptly in direct obligations of the United States of America or of its agencies or instrumentalities, or in obligations, the principal of, and interest on, which are guaranteed by the United States of America, which, together with the interest to be earned on such obligations, will be sufficient for the payment of the principal of such bonds, the redemption premium thereon, if any, and interest accrued to the date of maturity or redemption. Any moneys and obligations which at any time shall be deposited with the state treasurer or with such bank or trust company for the purpose of paying and discharging any of the bonds shall be assigned, for the respective holders of the bonds, and such moneys shall be irrevocably appropriated to the payment and discharge thereof;

(4) When any of the bonds are voluntarily surrendered by the holders for exchange for refunding bonds.

2. For the purpose of refunding any bonds issued, including refunding bonds, the department of natural resources may make and issue refunding bonds in such amount as may be necessary to pay off and redeem the bonds to be refunded together with unpaid and past due interest thereon and any premium which may be due under the terms of the bonds, together also with the cost of issuing the refunding bonds.

3. The refunding bonds shall be sold in the same manner as provided in sections 253.210 to 253.280 for the sale of revenue bonds.

4. The proceeds of the refunding bonds shall be used to pay off, redeem and cancel such old bonds and interest and the premium, if any due thereon or the refunding bonds may be issued and delivered in exchange for a like par value amount of the bonds for which the refunding bonds were issued, except that no refunding bonds issued pursuant to sections 253.210 to 253.280 shall be payable in more than twenty years from the date of issue or shall bear interest at a rate in excess of fourteen percent per annum.

5. The refunding bonds may be payable from the same sources as were pledged to the payment of the bonds refunded and, in the discretion of the department of natural resources, may be payable from any other source which under sections 253.210 to 253.280 may be pledged to the payment of revenue bonds.

(L. 1957 p. 300 § 6, A.L. 1982 S.B. 696)



Section 253.290 Leases for development and operation of resort facilities — rentals.

Effective 28 Aug 1981

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.290. Leases for development and operation of resort facilities — rentals. — The director of the department of natural resources may grant leases for the development, construction, maintenance and operation of resort and related facilities on federal reservoir lands purchased, leased, or licensed by the state from the federal government for a period of not to exceed fifty years. The consideration for the lease shall be based upon a specified annual rental for each acre plus a percentage of the gross business done on the land.

(L. 1959 H.B. 317 § 1, A.L. 1981 S.B. 445)



Section 253.300 Leases to be let on competitive bids.

Effective 28 Aug 1981

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.300. Leases to be let on competitive bids. — All leases granted under sections 253.290 to 253.320 shall be entered into only upon the basis of competitive sealed bids. A sworn financial statement shall accompany each bid, and all contracts shall be let by the director of the department of natural resources at a regular meeting after public notice of the time of such letting. All bids submitted prior to the opening of the meeting shall be considered. Such advertisements for bids shall be made in daily or weekly newspapers of general circulation for three consecutive weeks as necessary to give notice by the director. The director shall accept the bid most favorable to the state from a responsible and reputable person but may, for good cause, reject any bid.

(L. 1959 H.B. 317 § 2, A.L. 1981 S.B. 445)



Section 253.310 Lessees to give bond.

Effective 28 Aug 1967

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.310. Lessees to give bond. — A good and sufficient bond conditioned upon the faithful performance of the conditions of the lease and compliance with this law shall be required of all lessees.

(L. 1959 H.B. 317 § 3, A.L. 1961 p. 236, A.L. 1967 p. 362)



Section 253.320 Conditions required in leases — effect of encumbrances of lessee.

Effective 28 Aug 2014

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.320. Conditions required in leases — effect of encumbrances of lessee. — Any lease granted under the provisions of sections 253.290 to 253.320 shall be conditioned as follows and also contain such provisions as the attorney general may prescribe:

(1) The director of the department of natural resources shall retain the right to enter upon the lands at all times;

(2) The director shall control the style of architecture used in construction on the lands, and the quality of materials used in said construction shall be approved by the director of the division of facilities management, design and construction for the state of Missouri, and may control all fees and prices charged to the public as may be required by the director;

(3) The director shall inspect and audit the books and records of the lessee at least once every two years;

(4) The lessee shall provide such care, maintenance, repair, conservation and improvement of the lands and shall render such services to the public as may be required by the director;

(5) The lessee shall keep true and accurate records of his or her receipts and disbursements arising out of the operation of facilities upon the leased lands and shall permit the director to inspect and audit them at all reasonable times;

(6) Nothing in sections 253.290 to 253.320 shall be construed as denying the lessees the right to execute mortgages and other evidences of interest in or indebtedness upon their leasehold interest or properties thereon for the purpose of installing, enlarging or improving plant and equipment and extending facilities for the accommodation of the public within said state park; provided, however, that no such mortgage or other encumbrance shall be valid unless authorized and approved by the written order of the director; and further provided that the period for payment of such mortgage or indebtedness shall not extend beyond the lease period, and that no obligation or indebtedness shall incur to the state.

(L. 1959 H.B. 317 § 4, A.L. 1961 p. 236, A.L. 1967 p. 362, A.L. 1981 S.B. 445, A.L. 2014 H.B. 1299 Revision)



Section 253.350 Babler memorial state park — powers of department of natural resources.

Effective 28 Aug 1965

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.350. Babler memorial state park — powers of department of natural resources. — 1. All personal and real property bequeathed or devised to the state of Missouri for the benefit of the Doctor Edmund A. Babler Memorial State Park under the will of Jacob L. Babler and all other personal and real property acquired through any grant, gift, donation, devise, or bequest to or for the use of the state of Missouri for such purpose shall be a permanent endowment fund to be used solely for the maintenance, beautification and further development or enlargement of the Doctor Edmund A. Babler Memorial State Park in St. Louis County as provided in section 253.350.

2. All real property and interests in land acquired as provided in this section shall be taken in the name of the Missouri department of natural resources. The department of natural resources shall have the power to convey such lands or interests therein and the proceeds of such sale shall be deposited to the credit of the fund established in section 253.360.

(L. 1965 p. 387 §§ 1, 3)



Section 253.360 Fund created, use of income and corpus, investments.

Effective 28 Aug 1965

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.360. Fund created, use of income and corpus, investments. — 1. There is hereby created the "Doctor Edmund A. Babler Memorial State Park Fund". All money, funds, and securities acquired as provided in section 253.350 shall be deposited with the state treasurer to the credit of the fund. All income, interest, rights or rent earned through the operation of the fund shall also be credited to the fund.

2. The state treasurer shall be the custodian of all money, bonds, securities or interests and rights therein deposited in the state treasury to the credit of the Doctor Edmund A. Babler Memorial State Park fund and he and his sureties are responsible on his official bond for the faithful performance of his duties in the safekeeping of all money or property of the fund as provided in this section and section 253.350 and for the disbursement of such money or property upon warrants drawn by the Missouri department of natural resources.

3. The Missouri department of natural resources is authorized to use the income of the fund created by this section for the purposes for which the fund is dedicated and, in addition, may expend annually an amount equal to seven and one-half percent of the corpus of the fund for the same purposes. Such amounts shall be subject to appropriation by the general assembly.

4. So far as practicable, the money, bonds, and other securities of the fund shall be kept safely invested so as to earn a reasonable return. The Missouri department of natural resources shall select such investments as are permitted by the laws of Missouri relating to the investment of the capital, reserve and surplus funds of life insurance companies or casualty insurance companies organized under the laws of Missouri, and the state treasurer shall make such investments or reinvestments as directed by the department. The department may retain the services of and pay a reasonable fee to a professional investment counselor or a trust company to advise it in the selection of such investments.

(L. 1965 p. 387 §§ 2 to 6)



Section 253.370 Thomas Hart Benton homestead memorial.

Effective 28 Aug 1975

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.370. Thomas Hart Benton homestead memorial. — 1. Pursuant to the provisions of Section 48 of Article III of the Constitution of the State of Missouri, the department of natural resources is hereby authorized to acquire by purchase, from funds appropriated or otherwise available to that department, the Thomas Hart Benton homestead located at 3616 Belleview, Kansas City, Missouri, for the establishment of a suitable state memorial to Thomas Hart Benton to be operated and maintained by the division of state parks and recreation of that department.

2. In acquiring this homestead, which may include both real and personal property, the department may grant a life estate or similar interest therein to Mrs. Benton, but it shall make adequate provisions for the proper care, maintenance and safekeeping of the property to the end that the homestead will truly become a living memorial to this native Missourian as it is used and enjoyed by all the citizens of this state.

3. The attorney general shall approve the form of the instrument of conveyance.

(L. 1975 S.B. 430 § 1)



Section 253.380 Pansy Johnson-Travis memorial state gardens and trust fund.

Effective 28 Aug 1986

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.380. Pansy Johnson-Travis memorial state gardens and trust fund. — 1. The state of Missouri may accept in trust a sum of money or other valuable assets to be held for a period of one hundred years in interest-bearing investments as a permanent endowment fund for the benefit and development of the Pansy Johnson-Travis Memorial State Gardens. There is hereby created the "Pansy Johnson-Travis Memorial State Gardens Trust Fund" in the state treasury. All money, funds, and securities given, bequested, or devised to the state of Missouri by Miss Pansy Johnson for the benefit of the Pansy Johnson-Travis Memorial State Gardens and all other property, real and personal, acquired through any grant, gift, donation, devise or bequest to or for the use of the state of Missouri for such purpose shall be deposited in the Pansy Johnson-Travis Memorial State Gardens trust fund as a permanent endowment. All income, interest, rights or rent earned through the operation of the fund shall also be credited to the fund. The money, bonds, and other securities of the fund shall be kept safely invested for a period of one hundred years after receipt of the first payment or installment into the fund so as to earn a reasonable return. The state treasurer shall select such investments as are permitted by the laws of Missouri and shall make such investments as he deems reasonable and prudent.

2. Upon the expiration of one hundred years from the date of the receipt of the first payment or receipt into the Pansy Johnson-Travis Memorial State Gardens trust fund, the governor of the state of Missouri shall designate the appropriate state agency to utilize the money in the fund to establish, develop and maintain the Pansy Johnson-Travis Memorial State Gardens. The Pansy Johnson-Travis Memorial State Gardens shall be in the nature of a permanent place of natural beauty and recreation and may take the form of a botanical garden, flower garden or fountain park. The Pansy Johnson-Travis Memorial State Gardens shall be located east of the Gasconade River in that area of the state which was Maries County as it existed in 1985 as described in section 46.111, as such section existed on August 13, 1986.

3. The Pansy Johnson-Travis Memorial State Gardens shall be designed as a place of beauty utilizing flowers, shrubs, and trees to include scenic pathways and rest areas but shall not contain playgrounds, campgrounds, cooking facilities, or other physical recreational facilities normally found in state parks and recreational areas. A suitable marker shall be installed in the gardens identifying the area as follows:

­

­

4. The state treasurer shall be the custodian of all money, bonds, securities or interests and rights therein deposited in the Pansy Johnson-Travis Memorial State Gardens trust fund and he and his sureties are responsible for his official bond for the faithful performance of his duties in the safekeeping of all money or property in the fund.

5. Eighty-five years after the date of the receipt of the first payment or receipt into the Pansy Johnson-Travis Memorial State Gardens trust fund, the governor shall appoint a planning board to begin planning and development of the Pansy Johnson-Travis Memorial State Gardens, including the advance acquisition of land, but the actual construction of the gardens shall not commence until the expiration of one hundred years after the date of the receipt of the first payment or receipt into the trust fund. The board shall consist of the state treasurer or his designee, the person responsible for the operation of the state park program or his designee, and three citizens of this state who are residents of the area in which the Pansy Johnson-Travis Memorial State Gardens will be located as provided in subsection 2 of this section.

6. Funds for the Pansy Johnson-Travis Memorial State trust fund shall be expended only upon appropriation by the general assembly.

(L. 1986 H.B. 1591 § 1)



Section 253.385 Acquisition of Rice-Tremonti Home by department of natural resources — duties.

Effective 28 Aug 1996

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.385. Acquisition of Rice-Tremonti Home by department of natural resources — duties. — 1. Pursuant to the provisions of Section 48 of Article III of the Constitution of the State of Missouri, the department of natural resources is hereby authorized to acquire by purchase from funds appropriated or otherwise available to the department or to acquire by gift, if such gift is unencumbered by any lien or mortgage, the Rice-Tremonti Home at 66th and Blue Ridge Boulevard in Raytown, Missouri, for the establishment of a state historic site as a tribute to Archibald Rice and his family who supplied food and other essentials to pioneers striking out for a new home in the great westward expansion.

2. In acquiring this home, which may include both real and personal property, the department shall make adequate provisions for the proper care, maintenance and safekeeping of the property so that the home will be a historic reminder of the sacrifices of our forefathers and ensure that the home is to be used and enjoyed by all the citizens of this state.

3. The attorney general shall approve the form of the instrument of conveyance.

(L. 1996 H.B. 1237)



Section 253.395 Historic preservation revolving fund authorized — definitions — use of fund.

Effective 28 Aug 2002

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.395. Historic preservation revolving fund authorized — definitions — use of fund. — 1. As used in this section, the following terms mean:

(1) "Historic properties" or "property", any building, structure, district, area, or site within a municipality's boundaries that is significant in the history, architecture, archaeology, or culture of this state, its communities, or this country, which is eligible for nomination to the National Register of Historic Places;

(2) "Municipality", any town, city, or village that has by ordinance established a historic preservation revolving fund as authorized by this section.

2. Any town, city, or village in the state of Missouri may by ordinance establish a fund for the purpose of protecting and preserving historic properties, such fund to be known as the "Historic Preservation Revolving Fund". All expenses incurred in the acquisition of and all revenues received from the disposition of property as provided in subsections 3 and 4 of this section shall be paid for out of and deposited in the historic preservation revolving fund. Any moneys appropriated and any other moneys made available by gift, grant, bequest, contribution, or otherwise to carry out the purpose of this section, and all interest earned on, and income generated from, moneys in the fund shall be paid to, and deposited in, the historic preservation revolving fund.

3. From the moneys in the historic preservation revolving fund, such municipality may acquire, preserve, restore, hold, maintain, or operate any historic properties, together with such adjacent or associated lands within the municipality's boundaries as may be necessary for their protection, preservation, maintenance, or operation. Any interest in property acquired using the moneys in the historic preservation revolving fund shall be limited to that estate, agency, interest, or term deemed by such municipality to be reasonably necessary for the continued protection or preservation of the property. The moneys in this fund may be used to acquire the fee simple title, but where such municipality finds that a lesser interest, including any development right, negative or affirmative easement in gross or appurtenant covenant, lease or other contractual right of or to any real property to be the most practical and economical method of protecting and preserving historical property, the lesser interest may be acquired. Property may be acquired by gift, grant, bequest, devise, lease, purchase, or otherwise, but not by condemnation.

4. Such municipality may acquire or, in the case of property on which moneys from this fund have been expended, dispose of the fee or lesser interest to any historic property, including adjacent and associated lands, for the specific purpose of conveying or leasing the property back to its original owner or to any such other person, firm, association, corporation, or other organization under such covenants, deed restrictions, lease, or other contractual arrangements as will limit the future use of the property in such a way as to insure its preservation. In all cases where property on which money from this fund has been expended is conveyed or leased, it shall be subjected by covenant or otherwise to such rights of access, public visitation, and other conditions as may be agreed upon between the municipality and the grantee or lessee to operate, maintain, restore, or repair such property. Any conveyance or lease shall contain a reversion clause providing that, in the event the historic property is not operated, maintained, restored, and repaired in accordance with the provisions of this section or in such a way as to insure its preservation, title, and control of such property shall immediately revert to and vest in the municipality.

(L. 2002 S.B. 992)



Section 253.400 Short title.

Effective 28 Aug 1979

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.400. Short title. — Sections 253.400 to 253.407 shall be known and may be cited as the "Historic Preservation Revolving Fund Act".

(L. 1979 S.B. 127 § 1)



Section 253.401 Definitions.

Effective 28 Aug 1979

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.401. Definitions. — As used in sections 253.400 to 253.407, unless the context requires otherwise:

(1) "Department" means the department of natural resources;

(2) "Fund" means the historic preservation revolving fund;

(3) "Historic property" or "property" means any building, structure, district, area or site that is significant in the history, architecture, archaeology or culture of this state, its communities or this country, which is eligible for nomination to the National Register of Historic Places.

(L. 1979 S.B. 127 § 2)



Section 253.402 Purpose of fund — administration.

Effective 28 Aug 1995

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.402. Purpose of fund — administration. — For the purpose of protecting and preserving the historic properties of this state, there is hereby created a "Historic Preservation Revolving Fund" to be administered by the department of natural resources. All expenses incurred in the acquisition of and all revenues received from the disposition of property as provided in sections 253.400 to 253.407 shall be paid for out of and deposited in the historic preservation revolving fund. Any moneys appropriated and any other moneys made available by gift, grant, bequest, contribution or otherwise to the department to carry out the purpose of sections 253.400 to 253.407, and all interest earned on, and income generated from, moneys in the fund shall be paid to, and deposited in, the historic preservation revolving fund.

(L. 1979 S.B. 127 § 3, A.L. 1995 H.B. 622)



Section 253.403 Property, acquired how — condemnation prohibited.

Effective 28 Aug 1979

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.403. Property, acquired how — condemnation prohibited. — From the moneys in the historic preservation revolving fund, upon appropriation by the general assembly, the department of natural resources may acquire, preserve, restore, hold, maintain or operate any historic properties, together with such adjacent or associated lands as may be necessary for their protection, preservation, maintenance or operation. Acquisition of historic property may include acquiring the fee simple title or any lesser interest therein. Property may be acquired by gift, grant, bequest, devise, lease, purchase or otherwise, but not by condemnation.

(L. 1979 S.B. 127 § 4)



Section 253.404 Property, interest limited to estate, or term necessary to preserve and protect.

Effective 28 Aug 1979

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.404. Property, interest limited to estate, or term necessary to preserve and protect. — Any interest in property acquired using the moneys in the historic preservation revolving fund shall be limited to that estate, agency, interest or term deemed by the department to be reasonably necessary for the continued protection or preservation of the property. The moneys in this fund may be used to acquire the fee simple title, but where the department finds that a lesser interest, including any development right, negative or affirmative easement in gross or appurtenant covenant, lease or other contractual right of or to any real property to be the most practical and economical method of protecting and preserving historical property, the lesser interest may be acquired.

(L. 1979 S.B. 127 § 5)



Section 253.405 Sale or lease of acquired property subject to restrictions — reversion clause.

Effective 28 Aug 1979

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.405. Sale or lease of acquired property subject to restrictions — reversion clause. — The department, using moneys from this fund, may acquire or, in the case of property on which moneys from this fund have been expended, dispose of the fee or lesser interest to any historic property, including adjacent and associated lands, for the specific purpose of conveying or leasing the property back to its original owner or to any such other person, firm, association, corporation or other organization under such covenants, deed restrictions, lease or other contractual arrangements as will limit the future use of the property in such a way as to insure its preservation. In all cases where property on which money from this fund has been expended is conveyed or leased, it shall be subjected by covenant, or otherwise, to such rights of access, public visitation and other conditions as may be agreed upon between the department and the grantee or lessee to accomplish the purpose of this section. Any conveyance or lease shall contain a reversion clause providing that, in the event the historic property is not operated, maintained, restored and repaired in accordance with the provisions of this section or in such a way as to insure its preservation, title and control of such property shall immediately revert to and vest in the governor.

(L. 1979 S.B. 127 § 6)



Section 253.407 Unexpended balance not to be transferred to general revenue.

Effective 28 Aug 1979

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.407. Unexpended balance not to be transferred to general revenue. — Any unexpended balance in the historic preservation revolving fund at the end of any appropriation period shall not be transferred to the general revenue fund of the state treasury and, accordingly, shall be exempt from the provisions of section 33.080 relating to transfer of funds to the general revenue funds of the state by the state treasurer.

(L. 1979 S.B. 127 § 8)



Section 253.408 Law citation, state historic preservation act — state historic preservation officer to be director of natural resources, duties.

Effective 28 Aug 1991

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.408. Law citation, state historic preservation act — state historic preservation officer to be director of natural resources, duties. — 1. Sections 253.408 to 253.412 shall be known and may be cited as the "State Historic Preservation Act".

2. The director of the department of natural resources is hereby designated as the state historic preservation officer. The state historic preservation office shall be located in the department of natural resources and shall be responsible for establishing, implementing, and administering federal and state programs or plans for historic preservation and shall have the following duties including, but not limited to:

(1) Direct and conduct a comprehensive statewide survey of historic, archaeological, architectural, and cultural properties and maintain inventories of such properties;

(2) Identify and nominate eligible properties to the National Register of Historic Places and otherwise administer applications for listing historic properties on the national register;

(3) Prepare and implement a comprehensive statewide historic preservation plan;

(4) Administer the state program of federal assistance for historic preservation within the state;

(5) Administer historic preservation fund grants as mandated by the National Historic Preservation Act of 1966, as amended;

(6) Provide public information, education and training, and technical assistance relating to the federal and state historic preservation programs;

(7) Cooperate with local governments in the development of local historic preservation programs, and to assist local governments in becoming certified pursuant to the Historic Preservation Act of 1966, as amended;

(8) Advise and assist federal and state agencies and local governments in carrying out their historic preservation responsibilities;

(9) Cooperate with the National Advisory Council on Historic Preservation, federal and state agencies, local governments, and organizations and individuals to ensure that historic properties are taken into consideration at all levels of planning and development;

(10) Administer the state unmarked human burial sites, as detailed in sections 194.400 to 194.410;

(11) Administer the historic preservation revolving fund, as detailed in sections 253.400 to 253.407; and

(12) Cooperate with the department of economic development in administering the main street Missouri act, as detailed in sections 251.470 to 251.485.

(L. 1991 S.B. 124 §§ 1, 2)



Section 253.409 Designation of historic districts, structure or sites, certain counties, procedure — property owners must concur — not applicable to cities (Greene and Christian counties).

Effective 28 Aug 1994

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.409. Designation of historic districts, structure or sites, certain counties, procedure — property owners must concur — not applicable to cities (Greene and Christian counties). — In any county of the first classification which contains a city with a population of one hundred thousand or more inhabitants which adjoins no other county of the first classification and in any county with a population of at least thirty-two thousand inhabitants which adjoins such a county, prior to the designation of any historic district, landmark, building, structure or site by any historic preservation officer, or by any county on the recommendation of any local historic preservation commission established pursuant to section 253.415, such historic preservation officer or the governing body of the county shall send notice to all owners of real property within any such district which is to be designated as a historic district or to all owners of real property whose property is to be designated as a historic landmark, building, structure or site in the manner prescribed in this section. Such notice shall be sent by registered mail at least fifteen days prior to the date of such designation and shall provide the property owner the right to approve or reject the proposed designation. If a majority of property owners within the proposed historic district object to the proposed designation, or if the owner of real property which is proposed to be designated as a historic landmark, building, structure or site objects to the proposed designation, the historic preservation officer or, in the case of a proposed local designation pursuant to section 253.412, the governing body of the county, shall not designate the historic district, landmark, building, structure or site unless and until a majority of such property owners of the proposed historic district or the owner of real property which is proposed to be designated as a historic landmark, building, structure or site withdraw their objections. The provisions of this section shall not apply to any city located within a county described in this section.

(L. 1994 H.B. 1094)



Section 253.410 Deputy state preservation officer appointment — to serve as director — staff, qualifications.

Effective 28 Aug 1991

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.410. Deputy state preservation officer appointment — to serve as director — staff, qualifications. — The state historic preservation officer shall designate a deputy state historic preservation officer who shall serve as director of the state historic preservation office. At a minimum, the staff of the state historic preservation office shall include an archaeologist, an architectural historian, a historian and a historical architect.

(L. 1991 S.B. 124 § 3)



Section 253.412 Missouri advisory council on historic preservation transferred to department of natural resources.

Effective 28 Aug 1991

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.412. Missouri advisory council on historic preservation transferred to department of natural resources. — The Missouri advisory council on historic preservation established by executive order 81-11, pursuant to the historic preservation act of 1966, and the regulations promulgated thereunder, is hereby transferred by a type III transfer to the department of natural resources.

(L. 1991 S.B. 124 § 4)



Section 253.415 Local historic preservation citation — historic preservation commission may be established by ordinance — powers — qualifications.

Effective 28 Aug 1993

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.415. Local historic preservation citation — historic preservation commission may be established by ordinance — powers — qualifications. — 1. This section shall be known and may be cited as the "Local Historic Preservation Act".

2. Each city, town, village and each county regardless of classification may create by ordinance or order a historic preservation commission, and * grant to such commission any or all of the following powers and authority:

(1) To conduct ongoing survey and research to identify and document buildings, structures, objects, sites and districts that are of historic, archaeological, architectural, engineering, cultural or scenic significance to the locality, the state or the nation;

(2) To recommend to the governing body designation of significant historic properties as historic landmarks and historic districts, to prepare documentation supporting such nomination, and to maintain a register of designated landmarks and districts, and of significant historical, architectural and archaeological properties;

(3) To recommend to the governing body the establishment of regulations, guidelines and policies to preserve the integrity and ambience of designated landmarks and districts. The commission shall have the authority to review ordinary maintenance as deemed appropriate, new construction, alterations, removals, and demolitions proposed within the boundaries of a landmark or district, including review of plans for vacant lots and nonhistoric buildings and structures;

(4) To provide technical assistance to owners of older and historic, architectural, archaeological, cultural and scenic properties concerning the preservation and maintenance of the property;

(5) To recommend to the governing body programs and policies and economic incentives to encourage the preservation of significant historic landmarks and districts;

(6) To prepare a comprehensive historic preservation plan, or a preservation element to a master plan, to integrate the preservation program into the local government for planning and zoning for land use, building and fire codes, special-use permits, community revitalization, and heritage tourism;

(7) To participate in the conduct of land use, urban renewal and other city activities affecting landmarks and districts; and

(8) To acquire by purchase, gift, or bequest, fee title or lesser interest, including preservation restriction or easements, in designated properties and adjacent or associated lands which are important for the preservation and use of the designated properties.

3. Commission members should, to the extent available, be persons with demonstrated interest or expertise in historic preservation. Representatives of historical societies and residents of historic districts are encouraged as members.

(L. 1991 S.B. 124 §§ 5, 6, 7, A.L. 1994 S.B. 737)

*Word "to" appears here in original rolls.



Section 253.420 Shipwrecks meeting historic register criteria, salvage or excavation requirements, permit, fee — embedded, defined — violation, penalty, rules, procedure.

Effective 28 Aug 1995

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.420. Shipwrecks meeting historic register criteria, salvage or excavation requirements, permit, fee — embedded, defined — violation, penalty, rules, procedure. — 1. After August 28, 1991, no person, corporation, partnership, proprietorship or organization shall initiate salvage operations, excavation or similar ground disturbing activities of any submerged or embedded abandoned shipwreck in this state which meets the national register of historic places criteria without obtaining a permit from the department of natural resources as provided in this section. As used in this section, the term "embedded" means firmly affixed in lands such that the use of excavation tools is required in order to gain access to any part of the shipwreck or its cargo.

2. The department of natural resources shall not issue a permit under this section unless the applicant submits a detailed plan of the activities regulated by this section to be made by the applicant and such plan is approved by the department. The department is authorized to promulgate appropriate regulations for the administration of this section. All recovery and investigation plans shall meet the current professional standards for such activities, which minimize the risk of loss or damage to the shipwreck or its cargo. An applicant shall be a professional archaeologist, as defined in section 194.400, or shall hire a professional archaeologist as a staff member or consultant to the activities regulated by this section. Upon approval of a permit application, the applicant shall pay a permit fee of one hundred dollars to the director of the department of revenue, who shall deposit all funds received pursuant to this section in the state treasury to the credit of the general revenue fund. The department of natural resources shall approve or deny any application for a permit under this section within thirty days of application.

3. In the event there is a sale, at least fifty percent of each class, category or type of all artifacts or recovered materials shall be donated or offered for sale at fair market value to public or private museums or to other public institutions in this state. Such museums and institutions shall study, interpret and display such materials or artifacts. To the maximum extent possible, such artifacts shall remain in Missouri.

4. Any person, corporation, partnership, proprietorship or organization who violates the provisions of this section shall be guilty of a class A misdemeanor. Upon conviction, all specimens, objects and materials collected or excavated by such person, together with all photographs and records relating to such material, are property of the state. Each day of a continuing violation of subsection 1 of this section shall constitute a separate offense.

5. No rule or portion of a rule promulgated under the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1991 S.B. 75 § 1, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 253.421 Abandoned materials belong to the state — definitions — rulemaking.

Effective 28 Aug 2007

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.421. Abandoned materials belong to the state — definitions — rulemaking. — 1. As used in section 253.420 and this section, the following words and phrases mean:

(1) "Department", the department of natural resources, state historic preservation office;

(2) "Historic shipwreck", artifacts and remains of historic shipwreck sites which are over fifty years in age, including but not limited to a ship's structure and rigging, machinery, hardware, tools, utensils, cargo, personal items of crew passengers, and monetary or treasure trove;

(3) "Lands beneath navigable waters":

(a) All lands within the boundaries of this state which are covered by nontidal waters that are now navigable, or were navigable under the laws of the United States at the time this state became a member of the Union or acquired sovereignty over such lands and waters thereafter, up to the ordinary high water mark as heretofore or hereafter modified by accretion, erosion, river channel shifts, and reliction;

(b) All filled in, made, or reclaimed lands which formerly were lands beneath navigable waters;

(4) "Shipwreck", a vessel or wreck, its cargo, and other contents, reasonably believed to have wrecked or been abandoned at least fifty years prior to any permit application.

2. Under the Abandoned Shipwreck Act of 1987, 43 U.S.C. Sections 2101-2106, all historic shipwreck materials and such objects having intrinsic or historical and archaeological value which have been abandoned on lands beneath navigable waters shall belong to the state with jurisdiction thereto vested in the department for the purposes of administration and protection. The department shall have the authority to promulgate rules and regulations for the acceptable visitation, study, and salvage of such historic shipwreck materials.

3. Any plan of regulated activities submitted by an applicant under subsection 2 of section 253.420 shall include authorized written permission from any affected landowner allowing access both to and from sites on the property and permitting any ground-disturbing activities on such property.

(L. 2007 S.B. 198)



Section 253.500 Disapproval of conveyance by United States to state of land related to Meramec Park Lake Project, exceptions — restrictive covenants, exceptions.

Effective 26 Apr 1982, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.500. Disapproval of conveyance by United States to state of land related to Meramec Park Lake Project, exceptions — restrictive covenants, exceptions. — The general assembly of the state of Missouri, pursuant to authority granted by the provisions of an act of the Ninety-seventh Congress of the United States known as Senate Bill No. 1493, PL 97-128, does hereby disapprove the general conveyance to the state of Missouri by the federal government or any agency of the federal government of any lands, and any interests in lands, related to the Meramec Park Lake Project, but expressly accepts the following conveyances:

(1) The state of Missouri is hereby authorized to accept conveyance of fee title interests in lands consisting of no more than five thousand one hundred twenty-two acres, with those lands further described by a map titled "Meramec Land Map (Reference to amended H.B. 1539, 81st General Assembly)", dated March 1, 1982, and on file with the Missouri department of natural resources, parts of which are accepted for the department of transportation, the department of conservation, and the department of natural resources as indicated on said map;

(2) The state of Missouri is hereby authorized to accept a conveyance of restrictive covenants on certain lands presently owned by the United States government, such lands to be in addition to those identified in subdivision (1), and which shall consist of those lands which lie within six hundred feet of either side of a center line of the Meramec River, Huzzah and Courtois creeks within lands referred to in PL 97-128, as part of the Meramec Lake Project, or if necessary to comply with PL 97-128, to the minimum distance from the normal high water mark established by said law. Such center line shall be established by the state land surveyor prior to the conveyance;

(3) Such covenants shall only restrict the erection, placement or maintenance of structures on said lands, the depositing of any trash or foreign material which is unsightly or offensive, and the cutting, destruction or removal of any living timber which occupies the banks of said river and creeks within the designated area. Farm buildings, including farm residences, and livestock fences shall not be considered structures for the purposes of this authorization, and presently existing buildings or structures shall not be affected by this restriction. The state of Missouri is hereby restricted from using any authority granted by PL 97-128 to use lands within the areas affected by such covenants for the development of the Ozark Trail.

(L. 1982 H.B. 1539 § 1)

Effective 4-26-82



Section 253.510 Sale of land authorized — procedure — committee established, qualifications, appointment, duties.

Effective 09 Jun 1983, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.510. Sale of land authorized — procedure — committee established, qualifications, appointment, duties. — 1. At least one thousand five hundred thirty-two acres of the total amount of five thousand one hundred twenty-two acres accepted pursuant to the acceptance authorized by subdivision (1) of section 253.500 shall be sold as provided in this section. An additional two hundred acres may be sold if such sale is approved by the committee established by the provisions of subsection 2.

2. Title to those lands shall vest in the governor. All or portions of the one thousand seven hundred thirty-two acres shall be sold upon the recommendation of a committee composed of one member of the house of representatives, appointed by the speaker, one member of the senate, appointed by the president pro tem of the senate, and the governor or his representative. Specific authorization is hereby given for the sale of such lands, and, the provisions of subsection 9 of section 37.005, the contrary notwithstanding, the governor, after recommendation by the committee, may transfer title to such land without specific legislative approval for each individual parcel sold. Any such conveyance shall be signed by the governor, and the form of the instrument of conveyance shall be approved by the attorney general.

(L. 1982 H.B. 1539 § 2 subsecs. 1, 2, A.L. 1983 H.B. 212)

Effective 6-09-83



Section 253.520 Distribution of proceeds from land sales — Meramec-Onondaga state parks fund, created, purpose.

Effective 26 Apr 1982, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.520. Distribution of proceeds from land sales — Meramec-Onondaga state parks fund, created, purpose. — 1. Ten percent of the sale price of any tract sold shall be paid to the county or counties wherein the lands are located, in a ratio equal to the portion which lies in each county to the total acreage involved, and the county or counties shall distribute those proceeds to each political subdivision which contains within its boundaries all or part of the land sold in the same ratio as the political subdivision's property tax rate bears to the total property tax rate which would normally be levied upon the land sold.

2. Ninety percent of the sale price of any tract sold shall be placed in the state treasury to the credit of the "Meramec-Onondaga State Parks Fund" which is hereby created. Moneys so received, together with all other property acquired through any grant, gift, donation, devise or bequest which may be received for the support and maintenance of the Meramec State Park and the Onondaga Cave State Park, which shall also be placed in said fund, shall be placed in the fund and shall be used solely for the maintenance, beautification and further development of the Meramec State Park and the Onondaga Cave State Park. All income, interest, rights or rent earned through the operation of the fund shall also be credited to the fund.

(L. 1982 H.B. 1539 § 2 subsecs. 3, 4)

Effective 4-26-82



Section 253.530 State treasurer to be custodian of fund, duties, powers.

Effective 26 Apr 1982, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.530. State treasurer to be custodian of fund, duties, powers. — The state treasurer shall be the custodian of all moneys, bonds, securities or interests and rights therein deposited in the state treasury to the credit of this fund. All such moneys, bonds, securities or interests and rights therein shall be invested by the state treasurer in the same manner as other state funds are invested. He and his sureties are responsible on his official bond for the faithful performance of his duties in the safekeeping of all money or property of the fund as provided in sections 253.510 and 253.520 for the disbursement of such money or the proceeds from such property by the Missouri department of natural resources.

(L. 1982 H.B. 1539 § 2 subsec. 5)

Effective 4-26-82



Section 253.540 Department of natural resources' authority to use income and annual percentage of fund.

Effective 26 Apr 1982, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.540. Department of natural resources' authority to use income and annual percentage of fund. — The Missouri department of natural resources is authorized to use the income of the fund created by section 253.520 for the purposes for which the fund is dedicated and, in addition, may expend annually an amount equal to seven and one-half percent of the corpus of the fund for the same purposes. Such amounts shall be subject to appropriation by the general assembly. If the corpus is reduced to a total of ten thousand dollars or less, then the entire amount may be appropriated for such purposes.

(L. 1982 H.B. 1539 § 2 subsec. 6)

Effective 4-26-82



Section 253.545 Definitions.

Effective 04 Jun 2009, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.545. Definitions. — As used in sections 253.545 to 253.559, the following terms mean, unless the context requires otherwise:

(1) "Certified historic structure", a property located in Missouri and listed individually on the National Register of Historic Places;

(2) "Deed in lieu of foreclosure or voluntary conveyance", a transfer of title from a borrower to the lender to satisfy the mortgage debt and avoid foreclosure;

(3) "Eligible property", property located in Missouri and offered or used for residential or business purposes;

(4) "Leasehold interest", a lease in an eligible property for a term of not less than thirty years;

(5) "Principal", a managing partner, general partner, or president of a taxpayer;

(6) "Structure in a certified historic district", a structure located in Missouri which is certified by the department of natural resources as contributing to the historic significance of a certified historic district listed on the National Register of Historic Places, or a local district that has been certified by the United States Department of the Interior;

(7) "Taxpayer", any person, firm, partnership, trust, estate, limited liability company, or corporation.

(L. 1997 2d Ex. Sess. S.B. 1, A.L. 2009 H.B. 191)

Effective 6-04-09



Section 253.550 Tax credits, qualified persons or entities, maximum amount, limitations — exceptions.

Effective 04 Jun 2009, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.550. Tax credits, qualified persons or entities, maximum amount, limitations — exceptions. — 1. Any taxpayer incurring costs and expenses for the rehabilitation of eligible property, which is a certified historic structure or structure in a certified historic district, may, subject to the provisions of this section and section 253.559, receive a credit against the taxes imposed pursuant to chapters 143 and 148, except for sections 143.191 to 143.265, on such taxpayer in an amount equal to twenty-five percent of the total costs and expenses of rehabilitation incurred after January 1, 1998, which shall include, but not be limited to, qualified rehabilitation expenditures as defined under section 47(c)(2)(A) of the Internal Revenue Code of 1986, as amended, and the related regulations thereunder, provided the rehabilitation costs associated with rehabilitation and the expenses exceed fifty percent of the total basis in the property and the rehabilitation meets standards consistent with the standards of the Secretary of the United States Department of the Interior for rehabilitation as determined by the state historic preservation officer of the Missouri department of natural resources.

2. During the period beginning on January 1, 2010, but ending on or after June 30, 2010, the department of economic development shall not approve applications for tax credits under the provisions of subsections 3 and 8 of section 253.559 which, in the aggregate, exceed seventy million dollars, increased by any amount of tax credits for which approval shall be rescinded under the provisions of section 253.559. For each fiscal year beginning on or after July 1, 2010, the department of economic development shall not approve applications for tax credits under the provisions of subsections 3 and 8 of section 253.559 which, in the aggregate, exceed one hundred forty million dollars, increased by any amount of tax credits for which approval shall be rescinded under the provisions of section 253.559. The limitations provided under this subsection shall not apply to applications approved under the provisions of subsection 3 of section 253.559 for projects to receive less than two hundred seventy-five thousand dollars in tax credits.

3. For all applications for tax credits approved on or after January 1, 2010, no more than two hundred fifty thousand dollars in tax credits may be issued for eligible costs and expenses incurred in the rehabilitation of an eligible property which is a nonincome producing single-family, owner-occupied residential property and is either a certified historic structure or a structure in a certified historic district.

4. The limitations on tax credit authorization provided under the provisions of subsections 2 and 3 of this section shall not apply to:

(1) Any application submitted by a taxpayer, which has received approval from the department prior to January 1, 2010; or

(2) Any taxpayer applying for tax credits, provided under this section, which, on or before January 1, 2010, has filed an application with the department evidencing that such taxpayer:

(a) Has incurred costs and expenses for an eligible property which exceed the lesser of five percent of the total project costs or one million dollars and received an approved Part I from the Secretary of the United States Department of Interior; or

(b) Has received certification, by the state historic preservation officer, that the rehabilitation plan meets the standards consistent with the standards of the Secretary of the United States Department of the Interior, and the rehabilitation costs and expenses associated with such rehabilitation shall exceed fifty percent of the total basis in the property.

(L. 1997 2d Ex. Sess. S.B. 1, A.L. 2009 H.B. 191)

Effective 6-04-09



Section 253.557 Credits exceeding tax liability — distribution — assignment.

Effective 28 Aug 1998

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.557. Credits exceeding tax liability — distribution — assignment. — 1. If the amount of such credit exceeds the total tax liability for the year in which the rehabilitated property is placed in service, the amount that exceeds the state tax liability may be carried back to any of the three preceding years and carried forward for credit against the taxes imposed pursuant to chapter 143 and chapter 148, except for sections 143.191 to 143.265 for the succeeding ten years, or until the full credit is used, whichever occurs first. Not-for-profit entities, including but not limited to corporations organized as not-for-profit corporations pursuant to chapter 355 shall be ineligible for the tax credits authorized under sections 253.545 through 253.561. Taxpayers eligible for such tax credits may transfer, sell or assign the credits. Credits granted to a partnership, a limited liability company taxed as a partnership or multiple owners of property shall be passed through to the partners, members or owners respectively pro rata or pursuant to an executed agreement among the partners, members or owners documenting an alternate distribution method.

2. The assignee of the tax credits, hereinafter the assignee for purposes of this subsection, may use acquired credits to offset up to one hundred percent of the tax liabilities otherwise imposed pursuant to chapter 143 and chapter 148, except for sections 143.191 to 143.265. The assignor shall perfect such transfer by notifying the department of economic development in writing within thirty calendar days following the effective date of the transfer and shall provide any information as may be required by the department of economic development to administer and carry out the provisions of this section.

(L. 1997 2d Ex. Sess. S.B. 1, A.L. 1998 S.B. 827)



Section 253.559 Procedure for approval of tax credit — eligibility, how determined — certificate required.

Effective 04 Jun 2009, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

253.559. Procedure for approval of tax credit — eligibility, how determined — certificate required. — 1. To obtain approval for tax credits allowed under sections 253.545 to 253.559, a taxpayer shall submit an* application for tax credits to the department of economic development. Each application for approval, including any applications received for supplemental allocations of tax credits as provided under subsection 8 of this section, shall be prioritized for review and approval, in the order of the date on which the application was postmarked, with the oldest postmarked date receiving priority. Applications postmarked on the same day shall go through a lottery process to determine the order in which such applications shall be reviewed.

2. Each application shall be reviewed by the department of economic development for approval. In order to receive approval, an application, other than applications submitted under the provisions of subsection 8 of this section, shall include:

(1) Proof of ownership or site control. Proof of ownership shall include evidence that the taxpayer is the fee simple owner of the eligible property, such as a warranty deed or a closing statement. Proof of site control may be evidenced by a leasehold interest or an option to acquire such an interest. If the taxpayer is in the process of acquiring fee simple ownership, proof of site control shall include an executed sales contract or an executed option to purchase the eligible property;

(2) Floor plans of the existing structure, architectural plans, and, where applicable, plans of the proposed alterations to the structure, as well as proposed additions;

(3) The estimated cost of rehabilitation, the anticipated total costs of the project, the actual basis of the property, as shown by proof of actual acquisition costs, the anticipated total labor costs, the estimated project start date, and the estimated project completion date;

(4) Proof that the property is an eligible property and a certified historic structure or a structure in a certified historic district; and

(5) Any other information which the department of economic development may reasonably require to review the project for approval.

­­

­

3. If the department of economic development deems the application sufficient, the taxpayer shall be notified in writing of the approval for an amount of tax credits equal to the amount provided under section 253.550 less any amount of tax credits previously approved. Such approvals shall be granted to applications in the order of priority established under this section and shall require full compliance thereafter with all other requirements of law as a condition to any claim for such credits.

4. Following approval of an application, the identity of the taxpayer contained in such application shall not be modified except:

(1) The taxpayer may add partners, members, or shareholders as part of the ownership structure, so long as the principal remains the same, provided however, that subsequent to the commencement of renovation and the expenditure of at least ten percent of the proposed rehabilitation budget, removal of the principal for failure to perform duties and the appointment of a new principal thereafter shall not constitute a change of the principal; or

(2) Where the ownership of the project is changed due to a foreclosure, deed in lieu of a foreclosure or voluntary conveyance, or a transfer in bankruptcy.

5. In the event that the department of economic development grants approval for tax credits equal to the total amount available under subsection 2 of section 253.550, or sufficient that when totaled with all other approvals, the amount available under subsection 2 of section 253.550 is exhausted, all taxpayers with applications then awaiting approval or thereafter submitted for approval shall be notified by the department of economic development that no additional approvals shall be granted during the fiscal year and shall be notified of the priority given to such taxpayer's application then awaiting approval. Such applications shall be kept on file by the department of economic development and shall be considered for approval for tax credits in the order established in this section in the event that additional credits become available due to the rescission of approvals or when a new fiscal year's allocation of credits becomes available for approval.

6. All taxpayers with applications receiving approval on or after the effective date of this act** shall commence rehabilitation within two years of the date of issuance of the letter from the department of economic development granting the approval for tax credits. "Commencement of rehabilitation" shall mean that as of the date in which actual physical work, contemplated by the architectural plans submitted with the application, has begun, the taxpayer has incurred no less than ten percent of the estimated costs of rehabilitation provided in the application. Taxpayers with approval of a project shall submit evidence of compliance with the provisions of this subsection. If the department of economic development determines that a taxpayer has failed to comply with the requirements provided under this section, the approval for the amount of tax credits for such taxpayer shall be rescinded and such amount of tax credits shall then be included in the total amount of tax credits, provided under subsection 2 of section 253.550, from which approvals may be granted. Any taxpayer whose approval shall be subject to rescission shall be notified of such from the department of economic development and, upon receipt of such notice, may submit a new application for the project.

7. To claim the credit authorized under sections 253.550 to 253.559, a taxpayer with approval shall apply for final approval and issuance of tax credits from the department of economic development which, in consultation with the department of natural resources, shall determine the final amount of eligible rehabilitation costs and expenses and whether the completed rehabilitation meets the standards of the Secretary of the United States Department of the Interior for rehabilitation as determined by the state historic preservation officer of the Missouri department of natural resources. For financial institutions credits authorized pursuant to sections 253.550 to 253.561*** shall be deemed to be economic development credits for purposes of section 148.064. The approval of all applications and the issuing of certificates of eligible credits to taxpayers shall be performed by the department of economic development. The department of economic development shall inform a taxpayer of final approval by letter and shall issue, to the taxpayer, tax credit certificates. The taxpayer shall attach the certificate to all Missouri income tax returns on which the credit is claimed.

8. Except as expressly provided in this subsection, tax credit certificates shall be issued in the final year that costs and expenses of rehabilitation of the project are incurred, or within the twelve-month period immediately following the conclusion of such rehabilitation. In the event the amount of eligible rehabilitation costs and expenses incurred by a taxpayer would result in the issuance of an amount of tax credits in excess of the amount provided under such taxpayer's approval granted under subsection 3 of this section, such taxpayer may apply to the department for issuance of tax credits in an amount equal to such excess. Applications for issuance of tax credits in excess of the amount provided under a taxpayer's application shall be made on a form prescribed by the department. Such applications shall be subject to all provisions regarding priority provided under subsection 1 of this section.

9. The department of economic development shall determine, on an annual basis, the overall economic impact to the state from the rehabilitation of eligible property.

(L. 1997 2d Ex. Sess. S.B. 1, A.L. 1998 S.B. 827, A.L. 2009 H.B. 191)

Effective 6-04-09

*Word "a" appears in original rolls.

**"This act" (H.B. 191, 2009) contained multiple effective dates of 6-04-09 and 8-28-09.

***Section 253.561 was repealed by S.B. 613 Revision, 2007.

CROSS REFERENCE:

Tax Credit Accountability Act of 2004, additional requirements, 135.800 to 135.830






Chapter 254 State Forestry Law

Chapter Cross References



Section 254.010 Citation of law.

Effective 28 Aug 1945

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

254.010. Citation of law. — This law shall be known and may be cited as "The State Forestry Law".

(L. 1945 p. 672 § 2)

CROSS REFERENCE:

Encouragement of forestry and prevention of fires, Const. Art. IV § 36



Section 254.020 Definitions.

Effective 28 Aug 2002

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

254.020. Definitions. — As used in this chapter, the following words mean:

(1) "Best management practices", forest management practices, as defined by the commission in consultation with the clean water commission, that ensure protection of water quality;

(2) "Commission", the conservation commission of Missouri being responsible for the control, management, restoration, conservation, and regulation of the bird, fish, game, forestry, and all wildlife resources of the state is* therefore vested the responsibilities for the administration of this chapter in conformance with Sections 40 to 46 of Article IV of the Constitution of Missouri; and the words "rules and regulations" shall mean those made by the commission pursuant thereto;

(3) "Conservation commission fund", only the moneys arising from the additional sales and use taxes provided for in Section 43(a) of Article IV of the Constitution of Missouri;

(4) "Forest croplands", those lands devoted exclusively to growing wood and timber, except for such other uses as shall be approved by the commission by regulations and which are tendered to the commission by any person and accepted and classified by the commission as such; and the commission shall prescribe the terms and conditions of such tender, acceptance and classification;

(5) "Person", any individual, male or female, singular or plural, of whatever age. The term person shall include and refer to any owner, grantee, lessee, licensee, permittee, firm, association, copartnership, corporation, municipality or county, as the context may require;

(6) "Precommercial forestry activities", proper forest management activities, as defined by the commission, that do not generate an immediate profit for the landowner;

(7) "State forester", the administrative head of the state forestry program;

(8) "Sustainable forestry principles", forest management activities, as defined by the commission, that ensure efficient use and continued availability of forest resources.

(L. 1945 p. 672 § 3, A.L. 1974 H.B. 1210, A.L. 1981 H.B. 308, A.L. 2002 H.B. 1348)

*Word "are" appears in original rolls.



Section 254.030 Forest districts authorized — state forester authorized.

Effective 28 Aug 1974

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

254.030. Forest districts authorized — state forester authorized. — The commission may create such forest districts as it may deem to be appropriate, having due regard for the character and extent of the timber stands, similarity of forest problems, convenience of administration and other pertinent factors. The commission may employ a state forester and such other employees as it deems necessary.

(L. 1945 p. 672 § 4, A.L. 1974 H.B. 1210)



Section 254.040 Designation as forest croplands, application for — refusal, appeal from — size of tract and value limitations.

Effective 28 Aug 2002

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

254.040. Designation as forest croplands, application for — refusal, appeal from — size of tract and value limitations. — 1. Any person desiring to have lands designated as forest croplands shall submit an application to the state forester on forms provided by the commission. The state forester shall make or cause to be made an examination of the lands covered by such application and shall forward a copy of such application, together with his or her recommendations, to the commission. If the commission approves and classifies such lands as forest croplands, they shall be subject to the provisions of this chapter and rules and regulations promulgated pursuant to this chapter.

2. If the commission refuses to accept and classify such lands, the applicant may appeal the decision of the commission to the circuit court in which such lands, or major part of such lands, are located and the decision of the circuit court in all such matters shall be final.

3. No application to designate lands as forest croplands shall be accepted for a tract of land containing less than twenty acres; and no such land shall be classified for tax relief if the value thereof shall exceed one hundred twenty-five dollars per acre or a greater value as set by regulation of the commission.

4. No application for the cost-share incentive program established in section 254.225 shall be accepted for lands designated as forest croplands.

(L. 1945 p. 672 § 5, A.L. 1974 H.B. 1210, A.L. 1981 H.B. 308, A.L. 2002 H.B. 1348)



Section 254.050 Certification of forest croplands, where filed.

Effective 28 Aug 1945

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

254.050. Certification of forest croplands, where filed. — For all such lands which have been accepted and classified by the commission as forest croplands, a certificate shall be issued in quadruplicate by the commission; and the original thereof shall be filed in the commission office, one copy in the office of the director of revenue, one copy with the county clerk of the county and one copy with the applicant. The lands described in such certificate shall be entitled to the partial tax relief provided for in this chapter.

(L. 1945 p. 672 § 7)



Section 254.060 Transfer of ownership.

Effective 28 Aug 1945

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

254.060. Transfer of ownership. — The transfer of the ownership of any such forest croplands shall not affect any classification thereof as such.

(L. 1945 p. 672 § 16)



Section 254.070 Commission-owned lands eligible as forest croplands — rate of compensation to county — acreage to be certified by commission.

Effective 28 Aug 1981

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

254.070. Commission-owned lands eligible as forest croplands — rate of compensation to county — acreage to be certified by commission. — 1. The commission may classify as forest croplands any lands conveyed to the state for use of the commission. The commission shall pay to the county wherein the state-owned and classified lands are situated a certain sum from the conservation commission fund as a grant in lieu of taxes thereon, which sum shall be set by the commission at not less than fifty cents per acre per year.

2. The grants in lieu of taxes so received by the respective counties shall be placed in the general revenue fund of each such county.

3. The commission shall annually certify to the commissioner of administration and the state auditor the acreage of such lands and the amount payable to each county under the provisions hereof and the treasurer is authorized to pay, and, after appropriations are made as herein provided, such amounts shall be paid to such counties on or before the first day of January following the certification. This section shall not be retroactive.

(L. 1945 p. 672 § 19, A.L. 1955 p. 316, A.L. 1957 p. 311, A.L. 1965 p. 388, A.L. 1974 H.B. 1210, A.L. 1981 H.B. 308)



Section 254.075 State-owned lands, exemptions for.

Effective 28 Aug 1974

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

254.075. State-owned lands, exemptions for. — State-owned lands, used by the commission and classified as forest cropland will not be subject to any ad valorem tax, or to any yield tax on timber cut on such lands, nor subject to any penalties if removed from the forest cropland classification.

(L. 1974 H.B. 1210)



Section 254.080 Time limit on tax relief for private land — reclassification procedure.

Effective 28 Aug 1981

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

254.080. Time limit on tax relief for private land — reclassification procedure. — Any privately owned lands approved and classified by the commission as forest croplands as defined in this chapter shall receive partial relief from taxation, as provided in said chapter, during a period of time not to exceed twenty-five years, after which the classification shall expire. When the classification shall have expired, the owner of such lands may submit an application as provided in section 254.040 to have the land reclassified.

(L. 1945 p. 672 § 6, A.L. 1974 H.B. 1210, A.L. 1981 H.B. 308)



Section 254.085 State land may retain classification indefinitely.

Effective 28 Aug 1974

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

254.085. State land may retain classification indefinitely. — Any lands owned by the state of Missouri, used by the commission, and classified as forest cropland as defined in this chapter may retain such classification for an indefinite period, so long as said lands continue to be used by the commission.

(L. 1974 H.B. 1210)



Section 254.090 Tax rate on privately owned forest cropland.

Effective 28 Aug 1981

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

254.090. Tax rate on privately owned forest cropland. — Privately owned lands classified as forest croplands under this chapter shall be assessed for general taxation purposes at three dollars per acre, and taxed at the local rates of the county wherein the lands are located. Lands so classified prior to August 14, 1974, shall be assessed for general taxation purposes at one dollar per acre and taxed at the local rate of the county wherein the lands are located.

(L. 1945 p. 672 § 8, A.L. 1974 H.B. 1210, A.L. 1981 H.B. 308)



Section 254.100 Private plan of forest management — partial tax relief — revisions.

Effective 28 Aug 1945

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

254.100. Private plan of forest management — partial tax relief — revisions. — 1. Any person owning or controlling forest land may inaugurate and develop his own plan of management and employ such standards and methods of forest management as may suffice in the judgment of the commission to accomplish the purposes of this chapter and may obtain the partial relief from taxation provided for in this chapter for such forest property so long as the provisions of this chapter are being complied with, provided such plans and methods and application for tax relief be submitted on forms provided by the commission and the same are approved by the commission. Such plans, methods and application shall not be approved unless the commission finds they give reasonable assurance of accomplishing the purposes of this law.

2. After approval of such plans and methods and such application for tax relief such person may present revised working plans from time to time to the commission for the cutting and management of said forest lands, for their approval. Such revised working plans and methods shall be in a form and for a period prescribed by the commission and the decision of the commission in all such matters shall be final. The procedure in effectuating said tax relief shall be as that outlined in this chapter for forest croplands.

(L. 1945 p. 672 § 20)



Section 254.110 Compensatory payments to counties.

Effective 28 Aug 1981

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

254.110. Compensatory payments to counties. — 1. The commission shall determine as of January first of each year the number of acres of privately owned forest cropland which has been accepted in each county under this chapter. The commission shall pay to each county in which these lands are situated a certain sum from the conservation commission fund as a grant in lieu of taxes, this sum to be set by the commission at not less than fifty cents per acre per year for each acre so accepted.

2. The grants in lieu of taxes so received by the respective counties shall be placed in the general revenue fund of each such county.

3. The commission shall annually certify to the commissioner of administration and the state auditor the amount payable to each county and the treasurer is authorized to pay, and, after appropriations are made as provided in this section, such amounts shall be paid to such counties on or before the first day of January following. This section shall not be retroactive.

(L. 1945 p. 672 § 10, A.L. 1955 p. 316, A.L. 1957 p. 311, A.L. 1965 p. 388, A.L. 1974 H.B. 1210, A.L. 1981 H.B. 308)



Section 254.120 Tax relief not to affect valuation of other property.

Effective 28 Aug 1945

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

254.120. Tax relief not to affect valuation of other property. — The assessor shall not increase the valuation of property other than forest lands owned by any person so as to make up for loss of taxable property value because of the forest croplands tax relief provided for in this chapter.

(L. 1945 p. 672 § 17)



Section 254.130 Compliance with forest management rules and regulations required.

Effective 28 Aug 1945

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

254.130. Compliance with forest management rules and regulations required. — All persons interested in any way in the forest croplands or the cutting of crops therefrom covered by this chapter shall comply with and follow such forest management rules and regulations as are required by the commission.

(L. 1945 p. 672 § 26)



Section 254.140 Firewood and domestic use timber cutting permitted.

Effective 28 Aug 1974

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

254.140. Firewood and domestic use timber cutting permitted. — Nothing in this chapter shall be construed as limiting the right of any such person to cut from said forest croplands owned or controlled by him, firewood and timber for his own domestic use.

(L. 1945 p. 672 § 27, A.L. 1974 H.B. 1210)



Section 254.150 Yield tax on cuttings — exceptions.

Effective 28 Aug 1945

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

254.150. Yield tax on cuttings — exceptions. — All products of cuttings on classified lands shall pay a yield tax as provided by this chapter, except materials from cuttings permitted by section 254.140, when such materials shall be used by the owner of the land, or by a tenant with the permission of the owner upon property belonging to such owner, which is taxable in the same county as the timber land from which the timber was removed.

(L. 1945 p. 672 § 13)



Section 254.160 Collection of yield tax from cuttings — methods.

Effective 28 Aug 1945

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

254.160. Collection of yield tax from cuttings — methods. — If such products of cuttings shall be sold or otherwise disposed of or transferred to the ownership of other persons it shall be subject to the yield tax provided in this chapter. Whenever a cutting shall be made other than as excepted in sections 254.140 and 254.150, of this chapter, the owner of the land shall file a sworn statement with the commission of the quantity and species of timber cut; this statement shall be filed not later than one month following said cutting or at the end of each month where the cutting is continuous. The commission shall review this statement and determine the stumpage value and forward its report to the director of revenue. The director of revenue or his agent shall arrange collection of the yield tax from the owner.

(L. 1945 p. 672 § 14)



Section 254.170 Yield tax, when — value, how determined — rate of tax.

Effective 28 Aug 1974

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

254.170. Yield tax, when — value, how determined — rate of tax. — Whenever a cutting shall be made on lands so classified, except as otherwise provided in this chapter and in addition to the local tax, the material so cut shall be subject to a yield tax on the value as determined under section 254.160 and at the rate of six percentum of such value.

(L. 1945 p. 672 § 9, A.L. 1974 H.B. 1210)



Section 254.180 Yield tax and reimbursements to be deposited in conservation commission fund.

Effective 28 Aug 1981

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

254.180. Yield tax and reimbursements to be deposited in conservation commission fund. — Yield taxes provided for in section 254.150 and reimbursements as provided for in sections 254.210 and 254.220 shall be deposited in the conservation commission fund.

(L. 1945 p. 672 § 18, A.L. 1974 H.B. 1210, A.L. 1981 H.B. 308)



Section 254.190 Separate taxation on certain products.

Effective 28 Aug 1945

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

254.190. Separate taxation on certain products. — If any oil, gas, stone, coal, or other material is obtained from any such forest croplands, this may be assessed separately and taxed at the local rates; otherwise the operation of the property tax shall not be changed, except as provided in this chapter.

(L. 1945 p. 672 § 15)



Section 254.200 Forest cropland, grounds for declassification — effect of.

Effective 28 Aug 1974

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

254.200. Forest cropland, grounds for declassification — effect of. — 1. When any lands have been so classified the classifications shall be continued as long as proper forest conditions and practices are maintained and continued thereon, and for such periods of time as do not exceed the provisions of this chapter.

2. Use of such lands for pastures, destruction of tree-growth and failure of owner to restore forest conditions, removal of tree-growth and use of land for other purposes, or any changed condition which in the opinion of the commission shall show that the requirements of this chapter are not being fulfilled, or the use of such lands for pasture in violation of any regulations promulgated by the commission shall be sufficient ground for the cancellation of such classification. If the commission find the provisions of this chapter are not being complied with, it shall forthwith cancel the classification of such lands, sending notice of such cancellation to the assessor, the county clerk of the county in which the land is situated and to the owner of such lands. Such lands shall thereafter be taxed as other lands.

(L. 1945 p. 672 § 11, A.L. 1974 H.B. 1210)



Section 254.210 Owner to reimburse state upon cancellation of classification — penalty.

Effective 28 Aug 1981

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

254.210. Owner to reimburse state upon cancellation of classification — penalty. — When a classification shall have been cancelled for cause, the owner of such lands shall make reimbursement to the commission in a manner as the director of revenue shall prescribe for the grant which was paid by the commission to the county in lieu of taxes on this land while so classified as forest cropland, plus a penalty equivalent to ten percent interest thereon. Such reimbursement shall be in addition to any yield tax which may have been paid or may be collected.

(L. 1945 p. 672 § 12, A.L. 1974 H.B. 1210, A.L. 1975 H.B. 948, A.L. 1981 H.B. 308)



Section 254.220 Removal from classification by owner, payments required.

Effective 28 Aug 1981

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

254.220. Removal from classification by owner, payments required. — In the event an owner of forest croplands may desire to remove his land from classification, he may do so by making reimbursement to the commission in a manner as the director of revenue shall prescribe for the grant which was paid by the commission to the county in lieu of taxes on this land while so classified, plus a penalty equivalent to five percent interest thereon.

(L. 1945 p. 672 § 11a, A.L. 1974 H.B. 1210, A.L. 1981 H.B. 308)



Section 254.225 Forest landowner cost-share incentive program authorized, reimbursements provided, when — application, procedure.

Effective 28 Aug 2002

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

254.225. Forest landowner cost-share incentive program authorized, reimbursements provided, when — application, procedure. — 1. The commission may administer a forest landowner cost-share incentive program to promote sustainable forestry on private lands. Such program may provide reimbursement cost share for up to fifty percent of the cost of precommercial forestry activities on eligible lands. Eligible forestry activities shall be carried out in accordance with best management practices and sustainable forestry principles.

2. Any forest landowner may submit a program application to the state forester on forms provided by the commission. Application procedures and acceptance criteria shall be specified by the commission.

3. No application for such program shall be accepted for a tract of land containing less than forty acres. The total amount of incentives provided to any person shall not exceed five thousand dollars in any calendar year.

(L. 2002 H.B. 1348)

CROSS REFERENCE:

Land designated as forest croplands not eligible for the cost-share incentive program, 254.040



Section 254.230 State forester and commission employees, duties of.

Effective 28 Aug 1974

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

254.230. State forester and commission employees, duties of. — It shall be the duty of the state forester and other employees as appointed by the commission:

(1) To promote forestry by assisting any person in forest management, the planting of trees, the conservation and development of trees and the protection of forests and other trees from fires, insects, and diseases;

(2) To assist in the enforcement of all laws and rules and regulations applicable to forest fires.

(L. 1945 p. 672 § 25, A.L. 1974 H.B. 1210)



Section 254.240 Enforcement powers of state forester and commission employees.

Effective 28 Aug 1974

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

254.240. Enforcement powers of state forester and commission employees. — The state forester and other employees as appointed by the commission shall have power:

(1) To enforce any and all provisions of this chapter and all rules and regulations made by the commission;

(2) To enter into agreements for forestry purposes with any person within the state, the same not to be effective until approved and accepted by the commission;

(3) To enter upon any woodland in the state for the purpose of carrying out the provisions of this chapter and performing his duties;

(4) To recommend to the commission tentative rules for forest practices aimed to accomplish the objectives set forth in this chapter and carry out the policies established by such rules and regulations.

(L. 1945 p. 672 § 24, A.L. 1974 H.B. 1210)



Section 254.250 Powers of agents of commission.

Effective 28 Aug 1945

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

254.250. Powers of agents of commission. — Each agent of the commission authorized to do so by the commission shall have power:

(1) To employ such other person or persons as may be suitable and needed to render assistance in preventing the spread of, or in suppressing forest, brush or grass fires; provided, however, that nothing in this chapter shall be construed to relieve the owner or one in control of lands upon which fires may be started or burning, from the duty of preventing the spread of or of the duty of suppressing such fires so far as may lie within his power, and no such owner or person in control nor anyone with a present vested interest therein shall receive compensation from the state or any agency thereof for helping or assisting in preventing the spread of or in suppressing fires upon said lands; and no person who is responsible for starting fire shall receive compensation for helping prevent the spread of or for suppression of such fire.

(2) To enter upon any lands at any time for the purpose of carrying out the provisions of this chapter and any such rules and regulations; and no action for trespass or damages shall lie against any such person or any person working under his direction, providing that in entering upon property he and they shall exercise due care to avoid doing unnecessary damage.

(3) To exercise the foregoing powers and duties in any part of the state.

(L. 1945 p. 672 § 29)



Section 254.260 Enforcement of provisions, by whom — duties.

Effective 28 Aug 1945

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

254.260. Enforcement of provisions, by whom — duties. — 1. It shall be the duty of every authorized agent of the commission to assist in the enforcement of this chapter and any such rules and regulations of the commission; and it shall be the duty of all sheriffs, marshals, constables and their deputies and of all other police officers and of all prosecuting attorneys and their assistants, within their respective counties, to aid diligently in the enforcement of the provisions of this chapter and all such rules and regulations.

2. Any such officer and any such agent may arrest without warrant any person caught by him or in his view violating or who he has good reason to believe is violating or has violated this chapter or any such rules and regulations, and take such person forthwith before an associate circuit judge or any court having jurisdiction, who shall proceed without delay to hear, try and determine the matter as in other criminal cases.

(L. 1945 p. 672 § 28)



Section 254.270 Fire control and timber trespass activities intensified, when — provisions for added protection.

Effective 28 Aug 1945

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

254.270. Fire control and timber trespass activities intensified, when — provisions for added protection. — 1. Fire control and timber trespass activities will be intensified and may be extended to include all woodlands in the state as deemed in need of such protection by the commission within the limits of funds provided. Any person whether or not his lands are classified as forest croplands may receive such assistance.

2. Any owner may make application to the commission for special attention in forest fire control requiring expenditures in excess of those permitted within the limits of funds provided for general activities under this chapter, by subscribing a payment of not less than three cents per acre per year for such added protection as the commission may deem advisable and desirable.

(L. 1945 p. 672 § 21)



Section 254.290 Penalty for obstructing enforcement.

Effective 28 Aug 1945

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

254.290. Penalty for obstructing enforcement. — Any person who shall obstruct or prevent or attempt to obstruct or prevent any officer, agent, employee or deputized person under this chapter or any such rules and regulations, while in the performance of his duties, or in the exercise of the right of entry, access or examination by any such officer or agent, shall, upon conviction thereof, be deemed guilty of a misdemeanor.

(L. 1945 p. 672 § 31)



Section 254.300 Violation of chapter a misdemeanor.

Effective 28 Aug 1945

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

254.300. Violation of chapter a misdemeanor. — Any person who violates any of the provisions of this chapter or any of such rules and regulations shall be guilty of a misdemeanor.

(L. 1945 p. 672 § 22)

CROSS REFERENCES:

Arson, reckless burning, 569.040 to 569.060

Negligent burning or exploding, 569.065






Chapter 256 Geology, Water Resources and Geodetic Survey

Section 256.010 State geologist — appointment — duties.

Effective 28 Aug 1961

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

*256.010. State geologist — appointment — duties. — The governor is hereby authorized to appoint, by and with the consent of the senate, one state geologist, who shall be a person of competent scientific and practical knowledge of the sciences of geology and mineralogy, and who shall be the director of the survey, and said state geologist may appoint such assistants and subordinate assistants and laborers as may be deemed necessary in order to make a thorough, scientific, geological and mineralogical survey of the state. The state geologist shall serve for a term of four years unless sooner removed by the governor.

(RSMo 1939 § 14875, A. 1949 S.B. 1089, A.L. 1961 p. 245)

Prior revisions: 1929 § 13686; 1919 § 5752; 1909 § 6633

*The Reorganization Act of 1974 provides that the director of the department of natural resources shall appoint a state geologist. All powers, duties and functions of the state geologist were transferred to the department of natural resources by type I transfer.

CROSS REFERENCE:

Earthquake building and construction ordinances for certain cities and counties, duty of state geologist to notify state emergency management agency, 319.200



Section 256.030 Governor, state geologist — powers.

Effective 28 Aug 1947

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

*256.030. Governor, state geologist — powers. — The governor shall have general superintending control of the division of geological survey and water resources, with power to remove the state geologist for cause, and to appoint his successor. The control, direction, and management of all assistants and other employees shall be the responsibility of the state geologist.

(RSMo 1939 § 14890, A.L. 1947 V. I p. 311)

Prior revisions: 1929 § 13701; 1919 § 5767; 1909 § 6648

*The Reorganization Act of 1974 provides that the director of the department of natural resources shall appoint a state geologist. All powers, duties and functions of the state geologist were transferred to the department of natural resources by type I transfer.



Section 256.040 Oath of office — private consulting prohibited.

Effective 28 Aug 1947

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.040. Oath of office — private consulting prohibited. — Before entering upon the duties of his office the state geologist shall take the usual oath to faithfully demean himself in office and perform all the duties required of him by law. The state geologist and all employees of the division shall abstain from all private or personal consulting activities for themselves or others within the state while employed in the division of geological survey and water resources.

(RSMo 1939 § 14894, A.L. 1947 V. I p. 311)

Prior revisions: 1929 § 13705; 1919 § 5768; 1909 § 6649



Section 256.050 State geologist and assistants — duties.

Effective 28 Aug 1947

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.050. State geologist and assistants — duties. — It shall be the duty of the state geologist and his assistants, under the instructions and directions of the governor, to carry on, with as much expedition and dispatch as may be consistent with minuteness and accuracy, a thorough geological survey of the state, with a view to determine the order, succession, arrangement, relative position, dip or inclination and comparative magnitude of the several strata or geological formations within this state; to discover and examine all beds or deposits of mineral contents and fossils; to determine the various positions, formations, arrangement, composition, and utilization of the many different ores, clays, rocks, coals, mineral oils, natural gas, surface and ground waters, and other mineral substances as may be useful or valuable; to assemble and cause to be published an annual statistical report of the mineral production in the state; to have prepared topographic relief maps of areas and districts of the state toward the end of preparing a complete and accurate topographic relief map of the state; to apply geologic engineering principles to problems of agriculture, conservation, construction and other scientific matters that may be of practical importance and interest to the welfare of the state; to cause to be reported on maps, charts, or by other appropriate means, the results of geologic investigations as said investigations are completed; to publish or cause to be published any reports of work completed, in the form of maps, charts, pamphlets, bulletins, volumes, or circulars for general distribution; and to have prepared, and published, educational bulletins on subjects pertinent to geological studies, for distribution to educational institutions and persons interested in geology, paleontology, mineralogy, physiography, and mining.

(RSMo 1939 § 14877, A.L. 1947 V. I p. 311)

Prior revisions: 1929 § 13688; 1919 § 5754; 1909 § 6635



Section 256.055 Revolving fund for cash transactions involving the sale of Division of Geology and Land Survey items established.

Effective 28 Aug 2011

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.055. Revolving fund for cash transactions involving the sale of Division of Geology and Land Survey items established. — Upon a request from the director of the department of natural resources, the commissioner of administration shall draw a warrant payable to the director of the division of geology and land survey in an amount to be specified by the director of the department of natural resources, but such amount shall not exceed the sum of five hundred dollars. The sum so specified shall be placed in the hands of the director of the division of geology and land survey as a revolving fund to be used in the cash transactions involving the sale of items made by the division of geology and land survey. All transactions shall be made in accordance with rules and regulations established by the commissioner of administration.

(L. 2011 H.B. 190)



Section 256.060 Survey of water resources.

Effective 28 Aug 1947

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.060. Survey of water resources. — The state geologist is authorized to make a survey of the water resources of the state, including a survey of underground water supplies and the chemical composition of such waters. Gauging stations shall be established and maintained, and such other field and laboratory work shall be done as may be deemed necessary.

(RSMo 1939 § 14891, A.L. 1947 V. I p. 311)

Prior revision: 1929 § 13702

CROSS REFERENCE:

Water pollution control, Chap. 644



Section 256.070 Maintenance of cabinet collection.

Effective 28 Aug 1939

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.070. Maintenance of cabinet collection. — It shall be the duty of the state geologist to collect full suits of all materials, rocks, ores, fossils or other mineral substances of scientific or practical interest or utility as may be discovered, and that may be necessary to form a complete cabinet collection, to illustrate the various resources of the state, as may be necessary to assist in preparing the various reports of the survey.

(RSMo 1939 § 14880)

Prior revisions: 1929 § 13691; 1919 § 5757; 1909 § 6638



Section 256.080 Duty of assistants.

Effective 28 Aug 1939

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.080. Duty of assistants. — It shall be the duty of the said assistants to make full and complete examinations, assays and analyses of all such rocks, ores, soils or other substances as may be submitted to them by the state geologist for the purpose, and to furnish him with a detailed and complete account of the results so obtained.

(RSMo 1939 § 14881)

Prior revisions: 1929 § 13692; 1919 § 5758; 1909 § 6639



Section 256.090 Information released to press — confidential material released, when — use of collections by educational institutions.

Effective 28 Aug 1985

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.090. Information released to press — confidential material released, when — use of collections by educational institutions. — 1. To expedite the release of general information or new discoveries, the state geologist may furnish such items to the press and radio. The unpublished reports and data gathered by the state geologist and his assistants shall be maintained in an open file at the headquarters of the division. To the extent consistent with state and federal law, confidential data supplied to the state geologist from outside sources shall cease to be confidential and shall be placed in the open file at a reasonable time after the completion of the project.

2. The state geologist is hereby authorized to furnish to educational institutions, located within the state of Missouri, collections of minerals, rocks or fossils, but the division shall retain title to such collections. Educational institutions shall pay the expense of transporting said collections.

(RSMo 1939 § 14882, A.L. 1947 V. I p. 311, A.L. 1985 H.B. 383)

Prior revisions: 1929 § 13693; 1919 § 5759; 1909 § 6640



Section 256.100 Additional technical work — authorization.

Effective 28 Aug 1947

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.100. Additional technical work — authorization. — The state geologist, with the approval of the governor, shall be authorized to negotiate for such technical work as may be necessary beyond the facilities of the division. He shall also purchase equipment, apparatus and supplies within the funds appropriated therefor.

(RSMo 1939 § 14888, A.L. 1947 V. I p. 311)

Prior revisions: 1929 § 13699; 1919 § 5765; 1909 § 6646



Section 256.110 Cooperation with federal agencies.

Effective 28 Aug 1947

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.110. Cooperation with federal agencies. — The work of the division of geological survey and water resources may be done in cooperation with federal agencies and other state agencies. The state geologist shall be authorized to file formal cooperative agreements with federal agencies. The progress of cooperative programs shall be included in the report of the activities of the division.

(RSMo 1939 § 14893, A.L. 1947 V. I p. 311)

Prior revision: 1929 § 13704



Section 256.112 Mine map repository established in office of state geologist — contents to be maps of closed or abandoned underground mines.

Effective 28 Aug 1993

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.112. Mine map repository established in office of state geologist — contents to be maps of closed or abandoned underground mines. — For the purpose of public safety and the protection of property, the state geologist appointed pursuant to section 256.010 shall establish and maintain a "Mine Map Repository". The repository shall be located in the office of the state geologist and shall contain mine maps of closed or abandoned underground mines in this state.

(L. 1993 H.B. 312 & 257 § 1 subsec. 1)



Section 256.113 Maps to be open for inspection in presence of authorized personnel — copies made with consent of owner, exceptions.

Effective 28 Aug 1993

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.113. Maps to be open for inspection in presence of authorized personnel — copies made with consent of owner, exceptions. — Such maps shall be open to examination by all interested persons, but such examination shall be in the presence of the state geologist or a designated representative. No copies shall be made without the consent of the mine operator or landowner unless the mine has been closed or abandoned for five years or longer. No information about mineral occurrence or possible occurrence shall be made available at any time without the consent of the owner.

(L. 1993 H.B. 312 & 257 § 1 subsec. 2)



Section 256.115 State geologist to acquire maps — owners or operators of underground mines closed permanently or temporarily to furnish true copies, when, contents.

Effective 28 Aug 1993

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.115. State geologist to acquire maps — owners or operators of underground mines closed permanently or temporarily to furnish true copies, when, contents. — 1. The office of the state geologist shall acquire copies of those underground mine maps that exist in museums and other repositories.

2. The owner or operator of each underground mine closed or abandoned before August 28, 1993, shall submit a true copy of all available maps of mine workings, shafts, slopes, tunnels, air vents or other openings to the mine map repository on or before one year after August 28, 1993.

3. The owner or operator of each operating underground mine wishing to close a mine, either temporarily or permanently, shall submit a true copy of maps showing the location of mine workings, shafts, slopes, tunnels, air vents, or other openings before closing or abandoning the mine.

4. Each map shall show at reasonable intervals the elevation in feet of the mine floor and mine back or ceiling. All elevations shall be based on an established and monumented datum, such as NAVD 1988. Such maps shall be oriented and positioned in the Missouri Coordinate System 1983. The maps shall show or note what horizontal control and vertical control stations were used to position the maps. It shall be acceptable to use an adopted local horizontal and vertical datum, but the relation between the local datums and NAVD 1988 and Missouri Coordinate System must be given.

5. Each map or set of maps shall show the name of the county, township, range and section or U.S. Survey in which the mine is located. The map shall also show the mine name, and mine owner or operator at the time of closing.

6. Each map shall contain a north arrow and scale. Each map shall be certified, signed, and sealed by the engineer or surveyor in responsible charge of the map preparation.

7. The owner may, with the approval of the state geologist, submit maps of older parts of the mine even though they are not certified by an engineer or surveyor, but they must be accurate and contain the information required in this section.

(L. 1993 H.B. 312 & 257 § 1 subsec. 3 §§ 2, 3)



Section 256.117 Funding for operation of map repository from document services fund — money from sales of maps or products deposited in fund.

Effective 28 Aug 2013

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

*256.117. Funding for operation of map repository from document services fund — money from sales of maps or products deposited in fund. — 1. Funds from department of natural resources revolving services fund created in section 640.065 may be used to purchase, acquire and copy maps described in sections 256.112 to 256.117, as well as all services necessary for the operation of the map repository.

2. All funds from the sale of maps and products from the mine map repository shall be deposited in the department of natural resources revolving services fund created in section 640.065.

(L. 1993 H.B. 312 & 257 § 4, A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28); 10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 256.120 Geodetic surveyors may enter on lands.

Effective 28 Aug 1939

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.120. Geodetic surveyors may enter on lands. — Persons employed under an act of Congress of the United States, passed the tenth day of February, 1807, and the supplement thereto, may, upon making satisfactory amends, enter upon lands within this state for any purpose which may be necessary to effect the object of said act, and may erect works, stations, buildings or appendages for that purpose, doing no unnecessary injury.

(RSMo 1939 § 14896)

Prior revisions: 1929 § 9736; 1919 § 12746; 1909 § 11328



Section 256.130 Damages — hearings — procedure.

Effective 28 Aug 1949

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.130. Damages — hearings — procedure. — If the parties interested cannot agree upon the amount to be paid for damages caused thereby, either of them may petition the circuit court in the county in which the land is situated, which court shall appoint a time for a hearing as soon as may be, and order at least fourteen days' notice to be given to all persons interested, and, with or without a view of the premises, as the court may determine, hear the parties and their witnesses and assess damages.

(RSMo 1939 § 14897, A. 1949 S.B. 1117)

Prior revisions: 1929 § 9737; 1919 § 12747; 1909 § 11329



Section 256.140 Costs, how adjusted.

Effective 28 Aug 1949

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.140. Costs, how adjusted. — The person so entering upon land may tender to the party injured amends therefor, and if, in case of appeal to the circuit court, the damages finally assessed do not exceed the amount tendered, the person entering shall recover costs; otherwise the prevailing party shall recover costs.

(RSMo 1939 § 14898, A. 1949 S.B. 1117)

Prior revisions: 1929 § 9738; 1919 § 12748; 1909 § 11330



Section 256.150 Appeals.

Effective 28 Aug 1949

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.150. Appeals. — Any party to the proceeding under the provisions of sections 256.120 to 256.160, who may feel aggrieved by the decision of any circuit court, may take an appeal, in the same manner, and with like effect, as in other proceedings in the circuit courts of this state; provided, that no appeal herein provided for shall prevent the continuation of the work referred to in sections 256.120 to 256.160.

(RSMo 1939 § 14901, A. 1949 S.B. 1117)

Prior revisions: 1929 § 9741; 1919 § 12751; 1909 § 11333



Section 256.155 Interstate earthquake emergency compact.

Effective 28 Aug 1989

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.155. Interstate earthquake emergency compact. — The general assembly of the state of Missouri hereby ratifies a compact on behalf of the state of Missouri with any other state legally joining therein in the form substantially as follows:

ARTICLE I

The purpose of this compact is to provide mutual aid among the states in meeting any emergency or disaster caused by earthquakes or other seismic disturbances. The full, immediate, and effective utilization of the resources of the respective states, including such resources as may be available from the United States government or any other source, is necessary to provide needed short-term earthquake disaster assistance to states requesting such mutual aid. These resources shall be incorporated into a plan or plans of mutual aid to be developed among the appropriate agencies of states that are parties to this compact. These agencies shall develop and follow procedures designed to assure the maintenance of resource inventories and the exchange of information about earthquakes and disaster response. It is the policy of the party states to carry out this compact in a spirit of cooperation to provide the most effective earthquake disaster assistance to the residents of the states and to provide an equitable division of any necessary earthquake relief efforts in order to avoid a disproportionate allocation of contributed resources.

ARTICLE II

Each party state shall have the duty to formulate earthquake relief plans and programs within such state. There shall be frequent consultation between the representatives of such states and with the United States government and the free exchange of relief plans and information, including inventories of any materials and equipment available for response to earthquake emergencies. To this end, each state will maintain a bank of standardized data which will establish a comprehensive listing of all resources within the seven-state region that might be needed during an earthquake disaster. The inventory will be shared equitably among the party states in the event of an earthquake recognizing each state's primary responsibility to assist and protect its residents. Each party state shall also share any available information on earthquake forecasts and reports of seismic activity.

ARTICLE III

Whenever the governor of a party state requests aid from the governor of another party state pursuant to this compact in coping with an earthquake emergency, the requested state shall make available all possible aid to the requesting state consistent with the maintenance of protection for its residents and the policies stated in article I.

ARTICLE IV

Whenever the officers or employees of any party state are rendering aid in another state pursuant to the request of another party state under this compact, those officers or employees shall, while under the direction of the authorities of the state to which they are rendering aid, have the same powers, duties, rights, privileges, and immunities as comparable officers and employees of the state to which they are rendering aid. Any person holding a license, certificate or other permit issued by any state demonstrating the meeting of qualifications for professional, mechanical, or other skills may render aid involving such skill in any party state to meet an earthquake emergency, and the state in which aid is rendered shall give due recognition to such license, certificate, or other permit as if issued in the state in which aid is rendered.

ARTICLE V

No party or its officers, employees or other persons, certified by party states pursuant to agreed upon criteria and procedures for certification, rendering aid in another state pursuant to this compact shall be liable on account of any act or omission in good faith on their part while so engaged, or on account of maintenance or use of any equipment or supplies in connection therewith.

ARTICLE VI

Nothing in this agreement precludes any state from entering into supplementary agreements with another state or states for the undertaking of mutual aid and exchange of information in the event of an earthquake emergency. These supplementary agreements may comprehend but are not limited to provisions for evacuation and reception of injured and other persons and the exchange of medical, fire, police, public utility reconnaissance, welfare, transportation and communications personnel, equipment and supplies.

ARTICLE VII

Each party state shall provide compensation and death benefits to its injured officers, employees or other persons certified by party states, pursuant to agreed upon criteria and procedures for certification, and the representatives of deceased officers, employees and other certified persons in case officers, employees or certified persons sustain injuries or death while rendering aid in another state pursuant to this compact, in the same manner and on the same terms as if the injury or death were sustained within the state by or in which the officer, employee or certified person was regularly employed.

ARTICLE VIII

Any party state rendering aid in another state pursuant to this compact shall be reimbursed by the party state receiving such aid for any loss or damage to, or expense incurred in the operation of any equipment answering a request for aid, and for the cost of all materials, transportation, wages, salaries and maintenance of officers, employees and equipment incurred in connection with such request, including amounts paid under article VII; provided that nothing herein contained shall prevent any assisting party state from assuming such loss, damage, expense or other cost or from loaning such equipment or from donating such services to the receiving party state without charge or cost. Any two or more party states may enter into supplementary agreements establishing a different allocation of costs as among those states. The United States government may in some circumstances relieve the party state receiving aid from any liability and reimburse the party state rendering aid for some loss, damage or expense incurred within the terms of this article.

ARTICLE IX

Plans for the orderly evacuation and reception of the civilian population as the result of an earthquake emergency shall be worked out from time to time between representatives of the party states. Such plans shall include the manner of transporting such evacuees, the number of evacuees to be received in different areas, the manner in which food, clothing, housing, and medical care will be provided, the registration of the evacuees, the providing of facilities for the notification of relatives or friends and the forwarding of such evacuees to other areas or the bringing in of additional materials, supplies, and all other relevant factors. The plans must provide that the party state receiving evacuees shall be reimbursed generally for the out-of-pocket expenses incurred in receiving and caring for the evacuees, for expenditures and transportation, food, clothing, medicines and medical care and like items. These expenditures shall be reimbursed by the party state of which the evacuees are residents or may be reimbursed by the United States government under plans approved by it. The party state of which the evacuees are residents shall assume the responsibility for the ultimate support or repatriation of such evacuees.

ARTICLE X

Any state of the United States shall be eligible to become party to this compact. As to any eligible party state, this compact shall become effective when its legislature shall have enacted it into law provided that it shall not become initially effective until enacted into law by two party states.

ARTICLE XI

Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall become effective until ninety days after the governor of the withdrawing state shall have sent formal notice in writing to the governor of each other party state informing said governors of the action of the legislature in repealing the compact and declaring an intention to withdraw. A withdrawing state shall be liable for any obligations which it may have incurred on account of its party status up to the effective date of withdrawal, except that if the withdrawing state has specifically undertaken or committed itself to any performance of an obligation extending beyond the effective date of withdrawal it shall remain liable to the extent of such obligation.

ARTICLE XII

This compact is to be construed to effectuate the purposes stated in article I. If any provision of this compact is declared unconstitutional or the applicability of any provision to any person or circumstances is held invalid, the constitutionality of the remainder of this compact and the applicability of this compact to other persons and circumstances is not to be affected by it.

(L. 1989 H.B. 561 § 1)



Section 256.170 Definitions.

Effective 28 Aug 1990

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.170. Definitions. — For the purposes of sections 256.170 to 256.175, the following terms shall mean:

(1) "Areas subject to natural flooding", those portions of stream valleys subject to one-hundred-year flood events;

(2) "Dams", any dam regulated by the state of Missouri;

(3) "Department", the department of natural resources;

(4) "Geologic hazard assessment", a report that identifies and describes soil and ground water conditions, karst, drinking water supplies, dams, surface water bodies, areas subject to natural flooding or flooding by dam failure, high seismic risk areas, and landslide areas and any other type of geologic related hazard which could threaten public safety. The assessment shall include geologic and surficial materials maps at a scale of 1:24,000;

(5) "High seismic risk areas", those areas in the state that can be expected to experience an intensity of ground shaking equivalent to a Modified Mercalli intensity of VI within any fifty-year period;

(6) "Karst", those areas where deep weathering of carbonate bedrock has resulted in irregular bedrock and surface topography, poorly deferred surface drainage, and rapid surface water loss and having the possibility of surface subsidence; and

(7) "Landslide areas", those areas subject to slope movement that could endanger structures.

(L. 1990 S.B. 539 § 6)



Section 256.173 Cities and counties to be furnished geologic hazard assessment prepared by division of geology and land survey.

Effective 28 Aug 1990

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.173. Cities and counties to be furnished geologic hazard assessment prepared by division of geology and land survey. — 1. The department shall provide each county in the state and a city not within a county, as the information becomes available, a geologic hazard assessment, such assessment to be prepared by the division of geology and land survey. The department shall provide to each county assistance in the use and application of the geologic hazard assessments in the county to which the assessment pertains. The geologic hazard assessment shall be made available to the general public.

2. The department shall provide each recorder of deeds of each county in the state a map showing the downstream area that would be affected in the event of a dam failure.

(L. 1990 S.B. 539 § 7)



Section 256.175 High seismic risk area data — duties of department.

Effective 28 Aug 1990

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.175. High seismic risk area data — duties of department. — 1. The department shall furnish to the state emergency management agency technical data, including soil liquefaction and seismic effects, on structural foundations that are located in a high seismic risk area. If requested by a local government entity the department shall assist such local government in the establishment of construction standards based on the data provided in this subsection.

2. The department shall be designated as the lead technical agency in the state to conduct studies concerning the geologic effects of earthquakes, which shall include, but not be limited to, prediction of earthquake recurrence intervals and severity, tectonic and structural geologic studies, paleoseismic studies, geodetic surveys, and geomorphological studies.

(L. 1990 S.B. 539 § 8)



Section 256.200 Duties and powers of commission.

Effective 28 Aug 1969

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

*256.200. Duties and powers of commission. — The clean water commission shall develop a plan for a gradual, long-range, comprehensive statewide program for the conservation, development, management and use of the water resources of the state, and to this end:

(1) Shall collect data, make surveys, investigations and recommendations concerning the water resources of the state as related to its social and economic needs;

(2) Shall act as a clearing house and coordinator for the collection of water resources data and for the use of water resources data collected by various other governmental agencies and organizations;

(3) May accept gifts, contributions, donations and grants, and use the same for any purpose within the scope of section 256.250;

(4) May enter upon any lands or waters in the state for the purpose of making any investigation, examination, or survey contemplated by this section, and such authority extends to its agents; and

(5) May cooperate with the United States or any agency thereof or with any other state or agency thereof for any purposes within the scope of this section.

(L. 1961 p. 246 § 6, A.L. 1969 S.B. 18)

*All powers, duties and functions of the water resources board were transferred to the clean water commission, by type I transfer, by the Reorganization Act of 1974.

CROSS REFERENCE:

Other powers and duties of clean water commission, 644.026



Section 256.230 Bonds of members and employees.

Effective 28 Aug 1961

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.230. Bonds of members and employees. — The clean water commission may provide for the execution of surety bonds for all members and employees who are entrusted with funds and property, and the premiums on all the surety bonds shall be paid from the funds appropriated to the commission.

(L. 1961 p. 246 § 5)



Section 256.250 Public agencies to cooperate with commission.

Effective 28 Aug 1961

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.250. Public agencies to cooperate with commission. — Upon request of the clean water commission, any department, division, board, bureau, commission, public body or agency of the state, or of any political subdivision thereof shall supply such assistance and data as will enable the commission to carry out properly its activities and effectuate its purposes hereunder.

(L. 1961 p. 246 § 7)



Section 256.260 Reports of commission.

Effective 28 Aug 1961

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.260. Reports of commission. — The clean water commission shall:

(1) Within sixty days after the end of the fiscal year in even-numbered years, make a report to the governor and to the general assembly of its activities for the preceding biennial period; and

(2) Report to the governor at any time required, the results accomplished since its last report, pending plans and the status of any work or plans in progress.

(L. 1961 p. 246 § 9)



Section 256.280 Definition.

Effective 28 Aug 1965

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.280. Definition. — As used in sections 256.280 to 256.350, unless the context clearly requires otherwise, the word "fund" means the Missouri water development fund.

(L. 1965 p. 389 § 1)



Section 256.290 Water development fund created, purposes — funds not to revert.

Effective 28 Aug 1965

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.290. Water development fund created, purposes — funds not to revert. — The general assembly of Missouri may transfer money from the general revenue fund to the "Missouri Water Development Fund", which is hereby created, and may appropriate money from the fund for the purposes of purchasing municipal and industrial water supply storage in public works projects as permitted by the Water Supply Act of 1958, P.L. 85-500, 85th Congress, as amended by the Federal Water Pollution Control Act amendments of 1961, P.L. 87-88, 87th Congress and by P.L. 534, 78th Congress (58 statutes at large, C 665) or under other applicable federal legislation, or to purchase municipal and industrial water supply storage in works constructed with federal assistance under authority of the Watershed Protection and Flood Prevention Act, P.L. 566, 83rd Congress, as amended by P.L. 1018, 84th Congress, or under other applicable federal legislation. The fund shall be a continuing fund and as such shall be exempt from the provisions of section 33.080.

(L. 1965 p. 389 § 2)



Section 256.300 Commission may contract with federal agencies.

Effective 28 Aug 1965

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.300. Commission may contract with federal agencies. — The clean water commission is authorized to make reasonable assurance that demands for use will be made within a period of time to permit payment of costs allocated to water supply within the life of the project, and upon receipt of specific appropriations from the fund may enter into contract with the appropriate federal departments for purposes of discharging nonfederal responsibilities relating to municipal and industrial water supply storage as permitted by applicable federal legislation on water resource projects and, in so doing, shall consider the projected water needs of the area that can be served by the project and shall also consider the ability of future users to reimburse any investment of funds that may be made by this state.

(L. 1965 p. 389 § 3)



Section 256.310 Duties of commission.

Effective 28 Aug 1965

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.310. Duties of commission. — The clean water commission:

(1) Shall be responsible for proper distribution and allocation of water stored in the ownership of the state under provisions of sections 256.280 to 256.350;

(2) May sell, assign or sublet water or water from storage, or with the approval of the general assembly may sell, assign or sublet water or storage, specified for municipal and industrial water supply to special-benefit users at costs designed to return the investment to state funds;

(3) Shall approve a reasonable method of delivery and measurement of water sold from storage;

(4) Shall deposit in the treasury to the credit of the fund money collected from sale of water from storage or for sale of storage.

(L. 1965 p. 389 § 6 subsec. 1)



Section 256.320 Basis of payment — debt to be lien on property, how collected.

Effective 28 Aug 1965

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.320. Basis of payment — debt to be lien on property, how collected. — 1. Payment for delivery of stored water shall be on a current basis or on some other basis as might be agreed to, but at least on an annual basis.

2. Any debt incurred by a purchaser of stored water shall become a lien on all property owned by the purchaser and shall be collected by the state in the same manner as provided for the collection of delinquent taxes, except in the case of a political subdivision the state may sue for recovery of money due.

(L. 1965 p. 389 § 6 subsecs. 2, 3)



Section 256.330 Commission to report to legislature, contents.

Effective 28 Aug 1965

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.330. Commission to report to legislature, contents. — In order to serve the legislature with full information, the clean water commission shall report those segments of long-range planning which are applicable to management of the fund to each legislative session. The reports shall include economic justification for any recommendations involving contribution to or withdrawal from the fund, and shall also demonstrate benefits accruing to the state as a whole.

(L. 1965 p. 389 § 4)



Section 256.340 Legislature may appropriate from fund, purposes.

Effective 28 Aug 1965

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.340. Legislature may appropriate from fund, purposes. — Based on reports required in section 256.330, the legislature may appropriate money from the fund to the clean water commission for specified participation in future municipal and industrial water supply storage costs incurred by project construction, including cost sharing of the project investment cost, annual operation, maintenance and replacement costs, and payment of interest on the unpaid balance.

(L. 1965 p. 389 § 5)



Section 256.350 Law not to affect existing contracts.

Effective 28 Aug 1965

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.350. Law not to affect existing contracts. — Nothing in sections 256.280 to 256.350 shall be construed as preventing consummation of a contract between a municipality, water district, county, or political subdivision of this state, and a federal department for water storage.

(L. 1965 p. 389 § 7)



Section 256.360 Commission to protect public interest in federal reservoirs.

Effective 28 Aug 1969

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.360. Commission to protect public interest in federal reservoirs. — The clean water commission is authorized to act in behalf of the state, as required by the federal government, to protect those public interests associated with federal reservoirs involving water use and water management authority not otherwise delegated to state of Missouri agencies by statute or constitution, and the commission, after public hearing and approval of the governor, may take such legal action as is necessary to protect those interests, except that, such action shall be limited only to requirements of congressional documents authorizing federal reservoir projects.

(L. 1969 S.B. 245 § 1)



Section 256.400 Definitions.

Effective 28 Aug 2012

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.400. Definitions. — As used in sections 71.287 and 256.400 to 256.433, unless the context clearly indicates otherwise, the following terms mean:

(1) "Department", the department of natural resources;

(2) "Director", the director of the department of natural resources;

(3) "Division", the division of geology and land survey of the department of natural resources;

(4) "Major water user", any person, firm, corporation or the state of Missouri, its agencies or corporations and any other political subdivision of this state, their agencies or corporations, with a water source and equipment necessary to withdraw or divert one hundred thousand gallons or more per day from any stream, river, lake, well, spring or other water source;

(5) "State geologist", the director of the division of geology and land survey of the department of natural resources;

(6) "Water source", any stream, river, lake, well, spring or other water source.

(L. 1983 H.B. 271 § 1, A.L. 2012 H.B. 1179 )



Section 256.405 Purpose to develop information for future water resource management — water usage law applicable to — exemptions.

Effective 28 Aug 1983

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.405. Purpose to develop information for future water resource management — water usage law applicable to — exemptions. — The purpose of sections 71.287 and 256.400 to 256.430 is to insure the development of information required for the analysis of certain future water resource management needs. It is intended to provide an important part of the information required in the technical assessment of current and future requirements for the regulation of water use or consumption, or both, on a regional or statewide basis, as may be required. The provisions of sections 71.287 and 256.400 to 256.430 shall not apply to dredging operations or water withdrawn or diverted from farm or other ponds or impoundments of water which collect and hold surface water and which are located upon property owned or leased by the withdrawer or diverter so long as the common law rights of downstream owners are not abridged, but the provisions of sections 71.287 and 256.400 to 256.430 shall apply to water withdrawn or diverted from wells or springs located on property owned by the withdrawer or diverter.

(L. 1983 H.B. 271 § 2)



Section 256.410 Major water users withdrawing or diverting water required to file registration with division, content.

Effective 28 Aug 1983

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.410. Major water users withdrawing or diverting water required to file registration with division, content. — 1. No major water user shall withdraw or divert water from any water source without filing an official registration document with the division. The registration document shall set forth:

(1) The name and mailing address of the applicant;

(2) The name, if any, and location of the water source;

(3) The type of water source (such as well, lake or stream);

(4) The point in the water source from which it is proposed to withdraw or divert the water;

(5) The name, location, and acreage of the lands or other application to which such water is to be diverted;

(6) The location and description of the water well, canal, tunnel or pipes and other works or equipment through which the water is to be withdrawn or diverted;

(7) The amount in gallons of water withdrawn or diverted on an average day of operation, and the number of days and the months during the preceding year, when water was diverted;

(8) The total amount in gallons withdrawn or diverted during the preceding year, and the periods of time when such diversion is scheduled during the current year.

­­

­

2. Withdrawal or diversion of water by major users may continue during the first calendar year after September 28, 1983, or after the initial date of their operation, at which time a registration document must be filed. The filing period shall extend from January first through March thirty-first. Withdrawal or diversion may continue during the filing period. Location data shall be given in terms of section, township and range.

(L. 1983 H.B. 271 § 3)



Section 256.415 Nuisance, unregistered diversion of water by major water user — injunction — injunction dissolved, when.

Effective 28 Aug 1983

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.415. Nuisance, unregistered diversion of water by major water user — injunction — injunction dissolved, when. — Any unregistered diversion of water by a major water user is hereby declared to be a nuisance and the director may request the attorney general to file an action in the name of the state for an injunction to stop all water withdrawal or diversion from a water source; provided, however, that any person withdrawing or diverting from a water source may continue to withdraw or divert from that water source while such action is pending. The issuing court shall dissolve the injunction issued under this section when the person files a current registration with the division.

(L. 1983 H.B. 271 § 4)



Section 256.420 Inspection by state geologist — court order if permission refused.

Effective 28 Aug 1983

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.420. Inspection by state geologist — court order if permission refused. — The state geologist or his authorized agent may enter upon the property of any major water user with permission. If permission is not granted, the department may request a court order for the purpose of inspecting any water source or diversion project to determine water levels, quantity of water withdrawn or diverted and consumed.

(L. 1983 H.B. 271 § 5)



Section 256.425 Division to compile information to determine water needs and usage of state — staff limitation.

Effective 28 Aug 1983

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.425. Division to compile information to determine water needs and usage of state — staff limitation. — The division shall compile all information contained in the registration document and shall analyze such information on a periodic basis to assist in the determination of the water usage and water needs of this state. Not more than three persons shall be employed to carry out the provisions of sections 71.287 and 256.400 to 256.430.

(L. 1983 H.B. 271 § 6)



Section 256.430 Department may accept gifts, grants — law not to be construed to limit common law water rights.

Effective 28 Aug 1983

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.430. Department may accept gifts, grants — law not to be construed to limit common law water rights. — 1. The department may accept gifts, contributions, donations and grants, and use the same for any purpose within the scope of sections 71.287 and 256.400 to 256.430; provided, however, that any federal or state revenue moneys which are provided for the carrying out of sections 71.287 and 256.400 to 256.430 must be appropriated to the department by the general assembly of the state of Missouri in accordance with law.

2. Nothing in sections 71.287 and 256.400 to 256.430 shall be construed to limit the common law water rights of any person.

(L. 1983 H.B. 271 §§ 7, 8)



Section 256.433 Southeast Missouri regional water district, limitation on withdrawal or diversion by major water users.

Effective 28 Aug 2012

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.433. Southeast Missouri regional water district, limitation on withdrawal or diversion by major water users. — Notwithstanding any provision of law to the contrary, no major water user shall convey water withdrawn or diverted from within the southeast Missouri regional water district created under section 256.643 when such withdrawal or diversion and subsequent conveyance to a location outside such district unduly interferes with the reasonable and customary activities of a major water user registered under section 256.410 located within such district. If such conveyance occurs, the attorney general or the party or parties affected may file an action for an injunction, however, in no case shall an injunction be issued if the injunction would be detrimental to public health or safety.

(L. 2012 H.B. 1179)



Section 256.435 Citation of law.

Effective 28 Aug 1992

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.435. Citation of law. — Sections 256.435 to 256.445 shall be known and may be cited as the "Multipurpose Water Resource Act".

(L. 1992 S.B. 661 & 620 § 15)



Section 256.437 Definitions.

Effective 28 Aug 2016

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

*256.437. Definitions. — As used in sections 256.435 to 256.445, the following terms mean:

(1) “Director”, the director of the department of natural resources;

(2) “Flood control storage”, storage space in reservoirs to hold flood waters;

(3) “Plan”, a preliminary engineering report describing the water resource project;

(4) “Public water supply”, a water supply for agricultural, municipal, industrial or domestic use;

(5) “Sponsor”, any political subdivision of the state or any public wholesale water supply district;

(6) “Water resource project”, a project containing planning, design, construction, or renovation of:

(a) Public water supply;

(b) Flood control storage; or

(c) Treatment or transmission facilities for public water supply.

(L. 1992 S.B. 661 & 620 § 16, A.L. 2016 H.B. 1713 merged with H.B. 1717)

Effective 8-28-16 (H.B. 1717); *10-14-16 (H.B. 1713), see § 21.250

*H.B. 1713 was vetoed June 28, 2016. The veto was overridden on September 14, 2016.



Section 256.438 Fund created, use of moneys--rulemaking authority.

Effective 14 Oct 2016, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

*256.438. Fund created, use of moneys--rulemaking authority. — 1. There is hereby established in the state treasury a fund to be known as the “Multipurpose Water Resource Program Fund”, which shall consist of all money deposited in such fund from whatever source, whether public or private. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and other moneys earned on such investments shall be credited to the fund. Any unexpended balance in such fund at the end of any appropriation period shall not be transferred to the general revenue fund and, accordingly, shall be exempt from the provisions of section 33.080 relating to the transfer of funds to the general revenue funds of the state by the state treasurer.

2. The department of natural resources is hereby granted authority to establish rules by which project sponsors can remit contributions to the fund created under this section. Such contributions shall only be collected from water resource project sponsors who are awarded financial assistance from the fund for water resource projects, as described in sections 256.435 to 256.445. The contributions shall be used for the cost of administering the fund and the provision of financial assistance from the fund as described in sections 256.435 to 256.445.

3. Upon appropriation, the department of natural resources shall use money in the fund created by this section for the purposes of carrying out the provisions of sections 256.435 to 256.445, including, but not limited to, the provision of grants or other financial assistance, and, if such limitations or conditions are imposed, only upon such other limitations or conditions specified in the instrument that appropriates, grants, bequeaths, or otherwise authorizes the transmission of money to the fund.

4. The department of natural resources shall have the authority to promulgate rules to implement this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2016, shall be invalid and void.

(L. 2013 H.B. 28 merged with H.B. 650, A.L. 2016 H.B. 1713 merged with H.B. 1717)

Effective 8-28-16 (H.B. 1717); *10-14-16 (H.B. 1713), see § 21.250

*H.B. 1713 was vetoed June 28, 2016. The veto was overridden on September 14, 2016.



Section 256.440 Multipurpose water resource program established, department to administer — state may participate in water resource project, when.

Effective 28 Aug 2016

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

*256.440. Multipurpose water resource program established, department to administer — state may participate in water resource project, when. — In order to ensure adequate, long-term, reliable public water supply, treatment, and transmission facilities, there is hereby established a “Multipurpose Water Resource Program”. The program shall be administered by the department of natural resources. The state may participate with a sponsor in the development, construction or renovation of a water resource project if the sponsor has a plan which has been submitted to and approved by the director. Prior to approval, such plan shall include a schedule, proposed by the sponsor, to remit contributions back to the fund created under section 256.438. Any money received by the department of natural resources as a result of its participation with any such sponsor shall be deposited in the multipurpose water resource program fund created under section 256.438.

(L. 1992 S.B. 661 & 620 § 18, A.L. 2016 H.B. 1713 merged with H.B. 1717)

Effective 8-28-16 (H.B. 1717); *10-14-16 (H.B. 1713), see § 21.250

*H.B. 1713 was vetoed June 28, 2016. The veto was overridden on September 14, 2016.



Section 256.443 Plan, content — approval of plan by director — eligibility of projects to receive contributions, grants or bequests for construction or renovation costs, limitation.

Effective 28 Aug 2016

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

*256.443. Plan, content — approval of plan by director — eligibility of projects to receive contributions, grants or bequests for construction or renovation costs, limitation. — 1. The plan shall include a description of the project, the need for the project, land use and treatment measures to be implemented to protect the project from erosion, siltation and pollution, procedures for water allocation, criteria to be implemented in the event of drought or emergency, and such other information as the director may require to adequately protect the water resource.

2. The director shall only approve a plan upon a determination that long-term reliable public water supply, treatment, or transmission facility is needed in that area of the state, and that such plan will provide a long-term solution to water supply needs. Implementation of approved plans will be eligible for cost-sharing expenses as approved by the state soil and water districts commission incurred for required land treatment practices to implement soil conservation plans.

3. Approved water resource plans and projects shall be eligible to receive any gifts, contributions, grants or bequests from federal, state, private or other sources for engineering, construction or renovation costs associated with such projects, except that no proceeds from the sales and use tax levied pursuant to Sections 47(a) to 47(c) of Article IV of the State Constitution shall be used for such purposes.

4. Approved water resource projects may be granted funds from, and remit contributions to, the multipurpose water resource program fund pursuant to section 256.438.

(L. 1992 S.B. 661 & 620 § 19, A.L. 2016 H.B. 1713 merged with H.B. 1717)

Effective 8-28-16 (H.B. 1717); *10-14-16 (H.B. 1713), see § 21.250

*H.B. 1713 was vetoed June 28, 2016. The veto was overridden on September 14, 2016.



Section 256.445 Political subdivision, with sponsor's plan approved, submit to voters ballot to incur debt, issue bonds, levy and collect taxes — bonds, procedure to issue — rate of tax — how calculated — collection.

Effective 28 Aug 1992

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.445. Political subdivision, with sponsor's plan approved, submit to voters ballot to incur debt, issue bonds, levy and collect taxes — bonds, procedure to issue — rate of tax — how calculated — collection. — 1. Any political subdivision which contains a sponsor which has submitted a plan which has been approved by the director pursuant to sections 256.435 to 256.445 may submit to the qualified voters of the political subdivision the following question:

­

­

2. If it appears that the required percentage of the voters of such political subdivision voting on the proposition of incurring indebtedness submitted at the election were in favor of incurring such indebtedness, the election authority shall make an order reciting the holding of such election and the results thereof, both for and against the proposition, and if the result of the election as certified shall be in favor of incurring the indebtedness and issuing the bonds, then the governing body of the political subdivision shall direct the issuance thereof to the amount of the debt authorized to be incurred, or any portion thereof, and shall either before or at the time of doing so provide for the collection of an annual ad valorem tax upon all of the taxable property within the political subdivision, which tax shall be sufficient to pay the interest on such indebtedness as it falls due and also to create a sinking fund for the payment of the principal thereof within twenty years from the date of contracting the same, such tax to be levied and collected as provided for in chapter 137.

3. The governing body of the political subdivision shall have no power to levy or collect any taxes for the payment of any indebtedness incurred by the political subdivision pursuant to this section unless and until the voters of the political subdivision shall have authorized the incurring of indebtedness at an election, but all such expenses and indebtedness incurred by the political subdivision may be paid out of funds which may be received by the political subdivision from the sale of bonds authorized by the voters at any such election.

4. Such bonds shall be issued in denominations of one hundred dollars or some multiple thereof; shall be payable to bearer, not later than twenty years from their date; shall bear interest from their date at a rate not exceeding six percent per annum, payable annually or semiannually; such interest payments to be evidenced by annexed coupons, and such bonds shall not be sold for less than ninety-five percent of the face value thereof and together with existing indebtedness of the political subdivision, if any, shall not exceed in the aggregate five percent of the value of all of the taxable property in the political subdivision to be ascertained by the assessment next before the last assessment for state and county purposes previous to the incurring of such indebtedness.

5. Such bonds shall be signed by the presiding officer of the governing body of the political subdivision attested by the signature of the secretary of the governing body with the seal of the political subdivision affixed thereto. The bonds may be sold under the same conditions as are provided for the sale of county road bonds.

6. All bonds issued under this section shall be registered in the office of the state auditor as provided by law for the registration of bonds of cities and in the office of the governing body of the political subdivision in a book kept for that purpose for registry, shall show the number, date, amount, date of sale, name of the purchaser and the amount for which the bond was sold.

7. The governing body of the political subdivision wherein such project is situate shall certify the amount of money that will be required during the next succeeding year to pay interest falling due on bonds issued and the principal of bonds maturing in such year, and the amount necessary to cover the estimated expenses of maintaining such project in good condition. The governing body shall, at the time it makes the levy for other taxes, by order made, levy such a rate of taxes upon all the taxable property in the political subdivision as will produce a sum of money sufficient for the purposes of the water resource project; provided, that the governing body shall have no authority to levy such tax until the voters of the political subdivision shall have voted to incur an indebtedness under the provisions of this section.

8. On such order being made it shall be the duty of the governing body to cause such rate of taxation to be extended upon the tax books against all the taxable property in the political subdivision and the same shall be collected and remitted to the governing board of the water project by the collector of the revenue of the political subdivision at the time, in the manner, and by the same means as state, county, school and other taxes are collected and remitted. All of the laws, rights and remedies provided by the laws of this state for the collection of state, county, school and other taxes shall be applicable to the collection of taxes herein authorized to be collected.

9. All taxes levied pursuant to this section shall be based upon the assessed valuation of lands and other property in the political subdivision in accordance with the current record of the assessed valuations of all taxable property within the political subdivision as may be determined by the records in the assessor's office of the political subdivision and such tax shall be prorated and an equal amount levied upon each one hundred dollars assessed valuation.

(L. 1992 S.B. 661 & 620 § 20)



Section 256.447 Rulemaking authority.

Effective 28 Aug 2016

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

*256.447. Rulemaking authority. — The department of natural resources may adopt rules and regulations necessary to implement the provisions of sections 256.437 to 256.445. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2016, shall be invalid and void.

(L. 2016 H.B. 1713 merged with H.B. 1717)

Effective 8-28-16 (H.B. 1717); *10-14-16 (H.B. 1713), see § 21.250

*H.B. 1713 was vetoed June 28, 2016. The veto was overridden on September 14, 2016.



Section 256.450 Citation of law.

Effective 28 Aug 1994

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.450. Citation of law. — Sections 256.450 to 256.483 shall be known as the "Geologist Registration Act".

(L. 1994 S.B. 649)



Section 256.453 Definitions.

Effective 28 Aug 2008

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.453. Definitions. — As used in sections 256.450 to 256.483, the following words and phrases shall mean:

(1) "Board of geologist registration" or "board", the board of geologist registration created in section 256.459;

(2) "Certificate of registration", a license issued by the board of geologist registration granting its licensee the privilege to conduct geologic work and make interpretations, reports, and other actions in accordance with the provisions of sections 256.450 to 256.483;

(3) "Division", the division of professional registration;

(4) "Geologist", a person who has met or exceeded the minimum geological educational requirements and who can interpret and apply geologic data, principles, and concepts and who can conduct field or laboratory geological investigations;

(5) "Geologist-registrant in-training", a person who meets the requirements of subsection 7 of section 256.468;

(6) "Geology", that profession based on the investigation and interpretation of the earth, including bedrock, overburden, groundwater and other liquids, minerals, gases, and the history of the earth and its life;

(7) "Practice of geology", the practice of or the offer to practice geology for others, such practice including, but not limited to, geological investigations to describe and interpret the natural processes acting on earth materials, including gases and fluids; predicting and interpreting mineral distribution, value, and production; predicting and interpreting geologic factors affecting planning, design, construction, and maintenance of engineered facilities such as waste disposal sites or dams; and the teaching of the science of geology;

(8) "Public health, safety and welfare" shall include the following: protection of groundwater; buildings and other construction projects including dams, highways and foundations; waste disposal or causes of waste pollution including human, animal, and other wastes including radionuclides; stability of the earth's surface such as could be affected by earthquakes, landslides, or collapse; the depth, casing, grouting, and other recommendations for the construction of wells or other borings into earth that intersect one or more aquifers; and excavation into the earth's materials where stability or other factors are at risk. "Public health, safety, and welfare" does not refer to geologic work conducted to determine mineral resources or other resources as could be available for various uses, teaching, or basic geologic work including making geologic maps, cross sections, stratigraphic determinations, and associated reports or other presentations;

(9) "Qualified geologist" or "professional geologist", a geologist who satisfies the educational requirements of subsection 2 of section 256.468 and who has at least three years of experience in the practice of geology subsequent to satisfying such educational requirements;

(10) "Registered geologist", a geologist who has met the qualifications established by the board and has been issued a certificate of registration by the board of geologist registration;

(11) "Responsible charge of work", the independent control and direction of geological work or the supervision of such work pertaining to the practice of geology;

(12) "Specialty", a branch of geologic study and work such as engineering geology, environmental geology, hydrogeology, mineral resources, and other related work requiring geologic education and experience.

(L. 1994 S.B. 649, A.L. 1997 S.B. 320, A.L. 2008 S.B. 788)



Section 256.456 Geology work to be performed under supervision of registered geologist, when — reports, supervised by registered geologist — prohibited designations, when — penalty.

Effective 28 Aug 1994

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.456. Geology work to be performed under supervision of registered geologist, when — reports, supervised by registered geologist — prohibited designations, when — penalty. — 1. Except as provided in section 256.471, no person, firm, or corporation shall engage in the practice of geology affecting public health, safety and welfare unless the work is performed by or under the supervision of a registered geologist. All work so performed shall be signed and sealed by the registered geologist in responsible charge.

2. No person shall prepare any geologic report or geologic portion of a report required by or supporting compliance with municipal, county, state, or federal laws, orders, ordinances or regulations which incorporates or is based on a geologic study or on geologic data unless the geologic report or geologic portion of the report is prepared by or under the supervision of a registered geologist as evidenced by the registered geologist's signature and seal.

3. No person who is not registered by the board to perform geologic work in Missouri may use the designation of "registered geologist".

4. No person who is not recognized by the board as geologist-registrant in-training may use the designation of "geologist-registrant in-training".

5. Any person who violates any provision of this section shall be guilty of a class B misdemeanor.

(L. 1994 S.B. 649)



Section 256.459 Board of geologist registration created — members, qualifications, appointment — public members — terms — bond not required — attorney general to represent board — expenses, reimbursement, compensation, rules authorized.

Effective 28 Aug 2001

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.459. Board of geologist registration created — members, qualifications, appointment — public members — terms — bond not required — attorney general to represent board — expenses, reimbursement, compensation, rules authorized. — 1. The "Board of Geologist Registration" is hereby created to administer the provisions of sections 256.450 to 256.483. The official domicile of the board of geologist registration is the division of professional registration. The division shall provide necessary staff support services, but all administrative costs of board operation shall be paid, upon appropriation, by moneys in the board of geologist registration fund created in section 256.465.

2. The board shall be composed of eight members, seven of whom shall be voting members appointed by the governor with the advice and consent of the senate. The state geologist shall serve as "ex officio" nonvoting member.

3. Five of the appointed members shall be registered geologists, except that this requirement shall not apply for the initially appointed geologist members. Four members shall be chosen to represent experience in different geologic specialties. The fifth member shall be a geologist employed by the state or a city or county. The initially appointed geologist members must be eligible for registration pursuant to sections 256.450 to 256.483 and must be registered pursuant to sections 256.450 to 256.483 within twelve months following appointment to the board to maintain eligibility as a member of the board.

4. Two of the appointed members shall be public members. Each public member shall, at the time of appointment, be a citizen of the United States, a resident of Missouri for at least three years immediately preceding appointment, a registered voter, a person who is not and never was a member of any profession licensed or regulated pursuant to this chapter or the spouse of such person and a person who does not have and never has had a material, financial interest in either the providing of professional services regulated by this chapter or any activity or organization directly related to any profession licensed or regulated pursuant to this chapter. The duties of the public members shall not include the determination of the technical requirements to be met for licensure or whether any person meets such technical requirements or of the technical competence or technical judgment of a licensee or a candidate for licensure.

5. Each geologist member of the board shall be a citizen of the United States and shall have been a resident of Missouri for at least three years immediately preceding appointment.

6. Appointed members of the board shall serve terms of three years except that two of the first appointed members shall be appointed to one-year terms and two of the first appointed members shall be appointed to two-year terms. Members shall hold office until the expiration of the terms for which they were appointed and until their successors have been appointed and duly qualified unless removed for cause by the governor. No person may serve more than two consecutive terms.

7. The board shall not be required to give any appeal bond in any cause arising under application of sections 256.450 to 256.483. The attorney general shall represent the board in all actions and proceedings to enforce the provisions of sections 256.450 to 256.483.

8. Notwithstanding any other provision of law to the contrary, any appointed member of the board shall receive as compensation an amount established by the director of the division of professional registration not to exceed seventy dollars per day for board business plus actual and necessary expenses. The director of the division of professional registration shall establish by rule guidelines for payment.

(L. 1994 S.B. 649, A.L. 1999 H.B. 343, A.L. 2001 H.B. 567)



Section 256.462 Meetings of board — officers — rules — examinations, preparation of — certificates of registration, issuance of, code of professional conduct — suspension, revocation of certificate, when — specialty fields, board may recognize.

Effective 28 Aug 1994

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.462. Meetings of board — officers — rules — examinations, preparation of — certificates of registration, issuance of, code of professional conduct — suspension, revocation of certificate, when — specialty fields, board may recognize. — 1. The board shall meet within forty-five days after appointment of its initial members. The board shall hold at least four regular meetings each year. Special meetings shall be held at such times as the rules of the board may provide and in accordance with notice requirements thereof.

2. The board shall elect annually from its own membership a chair, vice chair, and secretary-treasurer, none of whom shall hold that office for more than two consecutive one-year terms, and the director of the division of professional registration shall be the executive secretary to assist the board in carrying out its duties and responsibilities.

3. The board shall promulgate rules pursuant to chapter 536 and section 256.640, necessary for the administration and enforcement of sections 256.450 to 256.483.

4. The board shall prepare, administer, and grade or supervise the preparation, administering, and grading of oral and written examinations as required to administer and enforce sections 256.450 to 256.483. The board may adopt or recognize, in part or in whole, examinations prepared, administered, or graded by other organizations, on a regional or national basis, which the board determines are appropriate to measure the qualifications of an applicant for registration as a geologist in Missouri, provided that the individual's examination records are available to the board.

5. The board shall issue certificates of registration and shall renew and reissue certificates as provided in sections 256.450 to 256.483. The board may upon reissuing and renewal require the applicant to provide evidence of continued competence in the practice of geology.

6. The board shall promulgate, by rule, and issue a code of professional conduct for registered geologists. The board may suspend, revoke or refuse issuance or renewal of registration for any registered geologist who is found in violation of the code of professional conduct.

7. The board may refuse issuance or renewal of or suspend or revoke any certificate, and impose sanctions including restrictions on the practice of any individual geologist registered in Missouri for violations of sections 256.450 to 256.483 or the rules promulgated thereunder.

8. The board shall seek cease and desist orders and injunctions against any person violating sections 256.450 to 256.483 or the rules promulgated thereunder.

9. The board shall recognize and authorize the official use of the designation "registered geologist" for geologists registered under the provisions of sections 256.450 to 256.483.

10. The board may enter into agreements with licensor organizations of other states having official registration responsibilities for the purposes of developing uniform standards for registration of geologists including education, examinations, and other procedures for the purposes of developing and entering into registration reciprocity agreements. All such agreements shall be in accordance with the provisions of sections 256.450 to 256.483.

11. The board may recognize and establish, by rule, specialty fields of geologic practice and establish qualifications, conduct examinations, and issue certificates of registration in such specialties to qualified applicants.

(L. 1994 S.B. 649)



Section 256.465 Fund, established — fees to be set by board, limit.

Effective 28 Aug 2007

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.465. Fund, established — fees to be set by board, limit. — 1. There is hereby created in the state treasury "The Board of Geologist Registration Fund".

2. The board shall establish, by rule, fees to be charged for applications, examinations, certification and certification renewal. The fees shall be set at an amount which shall not be more than that required to administer sections 256.450 to 256.483. The provisions of section 33.080 to the contrary notwithstanding, money in this fund shall not be transferred and placed to the credit of general revenue until the amount in the fund at the end of the biennium exceeds two times the amount of the appropriation from the board's funds for the preceding fiscal year or, if the board requires by rule permit renewal less frequently than yearly, then three times the appropriation from the board's funds for the preceding fiscal year. The amount, if any, in the fund which shall lapse is that amount in the fund which exceeds the appropriate multiple of the appropriations from the board's funds for the preceding fiscal year.

(L. 1994 S.B. 649, A.L. 2007 H.B. 780)



Section 256.468 Application for certification, contents, requirements — examination required — geologist-registrant in-training, designation — board, powers and duties.

Effective 28 Aug 2005

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.468. Application for certification, contents, requirements — examination required — geologist-registrant in-training, designation — board, powers and duties. — 1. An applicant for certification as a registered geologist shall complete and sign a personal data form, prescribed and furnished by the board, and shall provide the appropriate application fee. The personal data of an individual shall be considered confidential information.

2. The applicant shall have graduated from a course of study satisfactory to the board and which includes at least thirty semester or forty-five quarter hours of credit in geology.

3. The applicant shall provide to the board a detailed summary of actual geologic work, documenting that the applicant meets the minimum requirements for registration as a geologist, including a demonstration that the applicant has at least three years of postbaccalaureate experience in the practice of geology.

4. Except as provided in this section, no applicant shall be certified unless he or she shall have passed an examination covering the fundamentals, principles and practices of geology prescribed or accepted by the board.

5. Any person, upon application to the board and demonstration that the person meets the requirements of subsections 1 and 2 of this section and has passed that portion of the professional examination covering the fundamentals of geology, shall be awarded the geologist-registrant in-training certificate. The geologist then may use the title "geologist-registrant in-training" subject to the limitations of sections 256.450 to 256.483.

6. The board shall deny registration to an applicant who fails to satisfy the requirements of this section. The board shall not issue a certificate of registration pending the disposition in this or another state of any complaint alleging a violation of this chapter or the laws, rules, regulations and code of professional conduct applicable to registered geologists and regulated geologic work of which violation the board has notice. An applicant who is denied registration shall be notified in writing within thirty days of the board's decision and the notice shall state the reason for denial of registration. Any person aggrieved by a final decision of the board on an application for registration may appeal that decision to the administrative hearing commission in the manner provided in section 621.120.

7. The board shall issue an appropriate certificate evidencing the issuance of the certificate of registration upon payment of the applicable registration fee to any applicant who has satisfactorily met all the requirements of this section for registration as a geologist. Such certificate shall show the full name of the registrant, shall have a serial number, and shall be dated and signed by an appropriate officer of the board under the seal of the board.

8. The certificate seal shall be prima facie evidence that the person named therein is entitled to all rights and privileges of a registered geologist under sections 256.450 to 256.483 and to practice geology as an individual, firm or corporation while such certificate remains unrevoked or unexpired.

9. The board may issue a certificate of registration to any individual who has made application and provided proof of certification of registration from another state nongovernmental or governmental organization, or country, approved by the board, provided that the registration or licensing requirements are substantially similar to the requirements of this section and the necessary fees have been paid. The board may require, by examination or other procedures, demonstration of competency pertaining to geologic conditions in Missouri.

10. The board shall reissue the certificate of registration of any registrant who, before the expiration date of the certificate and within a period of time and procedures established by the board, submits the required renewal application and fee.

11. The board, by rule, may establish conditions and fees for the reissuing of certificates of registration which have lapsed, expired, or have been suspended or revoked.

12. Registered geologists may purchase from the board, or other approved sources, a seal bearing the registered geologist's name, registration number, and the legend "Registered Geologist".

(L. 1994 S.B. 649, A.L. 1997 S.B. 320, A.L. 2005 S.B. 177)



Section 256.471 Exempt activities.

Effective 28 Aug 1997

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.471. Exempt activities. — 1. Activities which are not regulated by sections 256.450 to 256.483 include work by employees or subordinates of a registered geologist, provided that such work does not include responsible charge of work, and such work is performed under the direct supervision of a registered geologist who shall be responsible for such work.

2. The practice of geology affecting public health, safety, and welfare by officers and employees of the United States, solely as such officers and employees, shall not be regulated by sections 256.450 to 256.483.

3. Work of engineering and other licensed professions including the acquisition of engineering data involving soil, rock, groundwater, and other earth materials and the use of these data for engineering analysis, design, and construction by professional engineers appropriately registered or licensed in Missouri is exempted from the provisions of sections 256.450 to 256.483.

4. Work customarily performed by professionals such as chemists, archaeologists, geographers, speleologists, pedologists, and soil scientists is exempt from the provisions of sections 256.450 to 256.483.

5. The practice of geology not affecting public health, safety, and welfare within Missouri as determined by the board is exempt from the provisions of sections 256.450 to 256.483.

(L. 1994 S.B. 649, A.L. 1997 S.B. 320)



Section 256.474 Failure to abide by requirements, board may reprimand.

Effective 28 Aug 1994

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.474. Failure to abide by requirements, board may reprimand. — A registered person, firm or corporation practicing geology may be reprimanded by the board for failure to abide by the requirements of sections 256.450 to 256.483. The board may impose limitations, conditions or restrictions upon the practice of a geologist-registrant in-training or a registered geologist who is reprimanded under this section.

(L. 1994 S.B. 649)



Section 256.477 Prohibited activities, penalties — board to revoke certificate, when.

Effective 28 Aug 1994

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.477. Prohibited activities, penalties — board to revoke certificate, when. — 1. No person shall employ fraud or deceit in obtaining the certificate of registration. A violation of this subsection shall be a class B misdemeanor.

2. Any person found to have performed geologic work regulated under sections 256.450 to 256.483 in a negligent manner shall be guilty of a class B misdemeanor.

3. Any person who uses the seal of a registered geologist, other than the person to whom the seal was issued, shall be guilty of a class B misdemeanor.

4. The board shall revoke the certification of registration for a person convicted of any felony or any crime involving moral turpitude or sentence of imprisonment or probation in lieu thereof; or for any misdemeanor relating to or arising out of the practice of geology affecting public health, safety and welfare.

(L. 1994 S.B. 649)



Section 256.480 Complaints, board shall investigate, procedures — board may issue order, powers — appeal of order or action of board.

Effective 28 Aug 1994

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.480. Complaints, board shall investigate, procedures — board may issue order, powers — appeal of order or action of board. — 1. Any person may bring a complaint alleging a violation of sections 256.450 to 256.483 or the rules promulgated thereunder. The board shall investigate all complaints brought to its attention, and in connection therewith may employ investigators, expert witnesses and hearing officers and conduct hearings to determine whether disciplinary action should be taken.

2. A person filing a complaint shall make the complaint in writing, swear to be the person making the charges, and shall file the complaint with the secretary of the board. Any person who reports or provides information to the board in good faith is not subject to an action for civil damages by the board. The board shall hear all charges, except those which the board determines are unfounded or unsupported by the evidence.

3. A copy of the complaint, together with notice setting forth the charge or charges to be heard and the time and place of the hearing, shall be served by the secretary of the board upon any person, firm or corporation against which charges are filed. The complaint shall be conveyed by registered mail to the last known address of the person, firm or corporation subject to the complaint.

4. The board shall have the authority to subpoena witnesses and compel their attendance and to require the production of books, papers, reports, documents, and similar material in connection with any investigation or hearing conducted by the board. Any member of the board may administer oaths or affirm to witnesses appearing before the board. If any witness refuses to obey the subpoena or refuses to testify or to produce evidence as authorized, the board may petition the circuit court to issue such subpoena and compel such attendance and production.

5. If the board determines that a person, firm or corporation is engaged in an act or practice in violation of sections 256.450 to 256.483 or the rules promulgated thereunder, the board may issue a temporary order directing the recipient to cease and desist such act or practice, or directing the recipient to take specified actions necessary to comply with sections 256.450 to 256.483. The recipient of the order may request a hearing on the matter within fifteen days after receipt of the temporary order. The temporary order shall remain in effect until a final order is issued following such hearing, and shall become final after fifteen days, if no hearing is requested. Any person aggrieved by a final order of the board may appeal the order to the administrative hearing commission in the manner provided in section 621.120.

6. If the board determines the activities of a registered geologist present an imminent danger to public health, safety or welfare, the board may issue an order for the immediate and temporary suspension of the geologist's certificate of registration for a period of up to thirty days. Any person whose registration has been suspended under this subsection may request a hearing on the matter within fifteen days after receipt of the order of suspension.

7. The board may request that the attorney general seek an injunction to restrain any violation of sections 256.450 to 256.483.

8. Any person aggrieved by a final order or action of the board imposing sanctions or other actions under sections 256.450 to 256.483 may, after exhausting any administrative remedies provided under sections 256.450 to 256.483 and section 621.120, appeal such decision or action as provided in sections 536.100 to 536.140.

(L. 1994 S.B. 649)



Section 256.483 Alteration of document prohibited, when, penalty — false evidence or testimony, penalty — action under expired certificate of registration, penalty.

Effective 28 Aug 1994

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.483. Alteration of document prohibited, when, penalty — false evidence or testimony, penalty — action under expired certificate of registration, penalty. — 1. Any person, firm or corporation who alters or revises any document, map, or work signed or sealed by a registered geologist, unless such alteration or revision is countersigned and countersealed by a registered geologist, or changes or alters the name or seal of another registered geologist, on any document, map or work; or otherwise impersonates another registered geologist, or presents or attempts to use as his or her own or on his or her own work the certificate of registration or seal of another registered geologist shall be guilty of a class B misdemeanor.

2. Any person who gives false or forged evidence of any kind to the board or to any member thereof in testimony or in written communication, including, but not limited to, evidence provided to falsely obtain a certificate of registration shall be guilty of a class B misdemeanor.

3. Any person who uses a seal or signs any document under a certificate of registration which has expired or has been suspended or revoked shall be guilty of a class B misdemeanor.

(L. 1994 S.B. 649)



Section 256.600 Title of law.

Effective 28 Aug 1985

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.600. Title of law. — Sections 256.600 to 256.640 shall be known and may be cited as "The Water Well Drillers' Act".

(L. 1985 S.B. 281 § 1)



Section 256.603 Definitions.

Effective 28 Aug 1991

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.603. Definitions. — As used in sections 256.600 to 256.640, the following terms mean:

(1) "Abandoned well", a well shall be deemed abandoned which is in such a state of disrepair that continued use for the purpose of thermal recovery or obtaining groundwater is impractical and which has not been in use for a period of two years or more. The term "abandoned well" includes a test hole or a monitoring well which was drilled in the exploration for minerals, or for geological, water quality or hydrologic data from the time that it is no longer used for exploratory purposes and that has not been plugged in accordance with rules and regulations pursuant to sections 256.600 to 256.640;

(2) "Board", the body created in section 256.605;

(3) "Certification report", a form to be sent to the division upon completion of any well which shows the location, static water level, total depth, initial pumpage, hole size, casing size and length, and name of well owner;

(4) "Division", the division of geology and land survey;

(5) "Driller's log", a record accurately kept at the time of drilling showing the depth, thickness, character of the different strata penetrated, location of water-bearing strata, depth, size and character of casing installed, together with any other data or information required on the certification report forms;

(6) "Examination", an assessment of professional competency administered to applicants;

(7) "Heat pump installation contractor", any person, including owner, operator or drilling supervisor who engages for compensation in the drilling, boring, coring, or construction of any well in the state for extracting thermal energy;

(8) "Monitoring well installation contractor", any person, including owner, operator, or drilling supervisor who engages for compensation in the drilling, boring, coring, or construction of any well in this state which is drilled for geologic data, water quality, or hydrologic data;

(9) "Permitted well driller", any person who holds a permit issued pursuant to the provisions of sections 256.600 to 256.640;

(10) "Person", any individual, whether or not connected with a firm, partnership, association, corporation, or any other group or combination acting as a unit;

(11) "Pump installation contractor", any person, firm or corporation engaged in the business of installing or repairing pumps and pumping equipment;

(12) "Registration report", a form to be sent to the division upon completion of plugging of an abandoned well, raising casings, lining wells, deepening of wells, major repairs and alterations, and jetted wells;

(13) "Well", an excavation that is drilled, cored, bored, washed, driven, dug, jetted, trenched, or otherwise constructed when the intended use of such excavation is for the acquisition of groundwater supply, for monitoring, thermal exchange or for exploration for minerals or geologic or hydrologic data; but such term does not include a cistern, an excavation made for the purpose of obtaining or for prospecting for oil or natural gas, or for construction foundation data, dewatering of construction sites or dewatering of existing structures, observation wells used as a part of an underground storage tank leak detection system of a minimal depth, as determined by the board by rule, or for inserting media to repressure oil or natural-gas-bearing formations;

(14) "Well installation contractor", any person, including owner, operator, and drilling supervisor who engages for compensation in the drilling, boring, coring, or construction of any well in this state. The term, however, shall not include any person who drills, bores, cores, or constructs a water well on his own property for his own use or a person who assists in the construction of a water well under the direct supervision of a permitted well installation contractor and is not primarily responsible for drilling operations;

(15) "Well owner", any person or corporation who is the party responsible for having a well drilled and whose name appears on the well registration or certification form.

(L. 1985 S.B. 281 § 2, A.L. 1991 S.B. 221)



Section 256.605 Well installation board established — membership — terms — qualifications.

Effective 28 Aug 1991

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.605. Well installation board established — membership — terms — qualifications. — 1. The "Well Installation Board" is hereby established which shall be composed of nine members. Appointment to the board shall be made without regard to race, creed, sex, religion, or national origin of the appointees. Each member shall be a resident of the state and be conversant in well drilling, completion, and plugging methods and techniques.

2. Four members of the board shall hold valid permits under sections 256.600 to 256.640. Two of these shall hold permits as well installation contractors, one shall hold a permit as a heat pump installation contractor and as a well installation contractor and one shall hold a permit as a monitoring well installation contractor and as a well installation contractor. Four shall be public members, one of these shall be a public water supply district user and one shall be a private well user. The director of the department or his designee shall serve as a member of the board. Board members shall serve four-year terms except that two of the first appointed public members and two of the first appointed members holding valid permits shall be appointed to two-year terms. Members shall be appointed by the governor with the advice and consent of the senate and each shall serve until his successor is duly appointed and qualified. Vacancies shall be filled by appointment for the unexpired term. Any member who fails to attend at least seventy-five percent of the regular board meetings in any one year, at the discretion of the board, shall be deemed to have resigned. Members shall be reimbursed for actual and necessary expenses incurred in the performance of their official duties while in attendance at board meetings out of appropriations made for that purpose.

3. A member shall not be employed by or own an interest in a company, firm, or business association which employs another member of the board or in which another member owns an interest, if the company, firm, or business association is engaged in any phase of the well drilling, pump installation, heat pump or monitoring well business.

4. Except for industry members, no member shall receive, or shall have received during the previous two years, income derived directly or indirectly from any permittee or applicant under sections 256.600 to 256.640.

5. The board shall meet on a quarterly basis, and special meetings may be called when deemed necessary by the division. A majority of the board is a quorum for conducting business. The board shall elect a chairman by a majority vote at the first meeting each year.

(L. 1991 S.B. 221)



Section 256.606 Rules and regulations — applicants' qualifications.

Effective 28 Aug 1991

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.606. Rules and regulations — applicants' qualifications. — 1. The board shall adopt and amend rules and regulations pursuant to chapter 536 which may be reasonably necessary to govern the regulation of the well, the heat pump, monitoring well, and pump installation industry in the state of Missouri.

2. The division with the approval of the board shall prepare examinations and pass upon qualifications of the applicants for permits. The division with the approval of the board may recognize, prepare, or carry out continuing education programs for permittees.

(L. 1991 S.B. 221)



Section 256.607 Well installation contractor, permit — heat pump installation contractor, permit.

Effective 28 Aug 1991

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.607. Well installation contractor, permit — heat pump installation contractor, permit. — 1. No person may engage in business in this state as a well installation contractor unless he has obtained from the division a permit to conduct such business or businesses.

2. Nothing in sections 256.600 to 256.640 shall prevent a person who has not obtained a permit pursuant to sections 256.600 to 256.640 from constructing a well on his own or leased property intended for use only in a single-family house which is his permanent residence, or intended for use only for farming purposes on his farm, and where the waters to be produced are not intended for use by the public or in any residence other than his own. Such person shall comply with all rules and regulations as to construction of wells adopted under sections 256.600 to 256.640.

3. Any well installation contractor or pump installation contractor acting as the primary contractor in the construction, alteration, major repair or abandonment of any well shall be required to obtain a permit from the division and comply with all rules and regulations promulgated pursuant to sections 256.600 to 256.640.

4. Any heat pump installation contractor or monitoring well installation contractor shall obtain a permit from the division and comply with all rules and regulations pursuant to sections 256.600 to 256.640.

(L. 1985 S.B. 281 § 3, A.L. 1991 S.B. 221)



Section 256.611 Application, qualifications.

Effective 28 Aug 1991

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.611. Application, qualifications. — The division shall issue a permit as a well installation contractor, heat pump installation contractor, monitoring well contractor or pump installation contractor to any person properly making application therefor, who is not less than eighteen years of age, has a knowledge of rules and regulations adopted under sections 256.600 to 256.640, and has passed the appropriate examination and has supplied proof of adequate experience as specified by rule and regulation.

(L. 1985 S.B. 281 § 4, A.L. 1991 S.B. 221)



Section 256.613 Written examinations.

Effective 28 Aug 1991

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.613. Written examinations. — Written examinations shall be designed to test the applicants' knowledge of the principles of well drilling and plugging, the methods of installation of pumping equipment and the rules and regulations promulgated under sections 256.600 to 256.640.

(L. 1991 S.B. 221)



Section 256.614 Notice to division, when — forms — registration and certification, fee — encountering gas or oil.

Effective 28 Aug 1991

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.614. Notice to division, when — forms — registration and certification, fee — encountering gas or oil. — 1. The division shall be notified, on certification or registration forms to be provided by the division, of the activities specified in this section within sixty days:

(1) Certification forms shall be used to report:

(a) New well construction;

(b) New pump installations;

(c) Drilling of monitoring wells;

(d) Drilling of heat pump wells;

(2) Registration forms shall be used to report:

(a) Plugging of wells;

(b) Raising of casing;

(c) Lining of wells;

(d) Deepening of wells;

(e) Major repairs and alteration to wells;

(f) Jetted well construction;

(3) The certification form shall be accompanied by the certification fee and the registration form shall be accompanied by the registration fee, however, on new well construction and new pump installation, only one fee shall be required.

2. Any well driller who encounters oil or gas during drilling operations or a well owner who converts a well from a water well to an oil or gas well shall notify the division and file for a permit from the Missouri oil and gas council, and the well shall be completed in accordance with the regulations of the council.

(L. 1985 S.B. 281 § 5, A.L. 1991 S.B. 221)



Section 256.615 Abandoned wells, plugging required — test holes, plugging — confidentiality of information — penalty.

Effective 28 Aug 1991

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.615. Abandoned wells, plugging required — test holes, plugging — confidentiality of information — penalty. — 1. Wells abandoned by the landowner after August 28, 1991, shall be plugged or caused to be plugged by the landowner according to the regulations developed pursuant to sections 256.600 to 256.640. If the department makes a finding that certain unusual conditions exist at a well, the department may require that the same be plugged by a permitted well driller.

2. Any test hole which is drilled for underground exploration shall be plugged in accordance with rules and regulations developed pursuant to sections 256.600 to 256.640.

3. Any information obtained by the department which identifies a test hole or a monitoring well which was drilled in the exploration for minerals shall remain confidential and shall not be released by the division for a period of ten years following the receipt of the information which initially identified the test hole or monitoring well. The person submitting the report or the person for whom the well was drilled may request that such information remain confidential for an additional five years and the division shall grant such request. Any employee of the division who discloses confidential information shall be subject to disciplinary action by the division and is guilty of a class A misdemeanor.

(L. 1991 S.B. 221)



Section 256.616 Performance bond or letter of credit may be required — conditions.

Effective 28 Aug 1997

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.616. Performance bond or letter of credit may be required — conditions. — A well installation contractor or pump installation contractor who has had a permit revoked or a person found guilty of a class A misdemeanor in accordance with section 256.637 shall provide to the division a performance bond or letter of credit in order to obtain a permit.

(1) The bond or letter of credit required by this section shall be:

(a) Conditioned upon faithful compliance with the conditions and terms of sections 256.600 to 256.640; and

(b) In such amount as determined by the division to ensure compliance with the procedures, rules and regulations, and standards established pursuant to sections 256.600 to 256.640, but shall not exceed ten thousand dollars or be less than one thousand dollars. When setting the amount, the division shall consider the total number of wells drilled or pumps installed and the average cost of each well drilled or serviced by the applicant;

(2) Such performance bond, placed on file with the director, shall be in one of the following forms:

(a) A performance bond, payable to the director and issued by an institution authorized to issue such bonds in this state; or

(b) An irrevocable letter of credit issued in favor of and payable to the director from a commercial bank or savings and loan having offices in the state of Missouri;

(3) The requirement for a performance bond or a letter of credit by a well installation contractor or pump installation contractor who has had a permit revoked, or a person who has been found guilty of a class A misdemeanor in accordance with section 256.637 shall cease after two consecutive years of well drilling or pump installation in accordance with the provisions of sections 256.600 to 256.640, and any rules or regulations promulgated pursuant to sections 256.600 to 256.640;

(4) Upon a determination by the division that a well contractor or pump installation contractor has failed to meet standards as set out in sections 256.600 to 256.640 and the rules and regulations promulgated thereunder, the division shall notify the well installation contractor or pump installation contractor that the bond or letter of credit will be forfeited and the moneys placed in the groundwater protection fund for remedial action, if that person does not bring the well or borehole up to the standards established pursuant to sections 256.600 to 256.640 within sixty days after notification of such determination has been given;

(5) If a well is not brought up to the standards established pursuant to sections 256.600 to 256.640 within the sixty-day notification period the division may, upon expiration of the notification period, expend whatever portion of the bond or letter of credit is necessary to hire another contractor to bring the well or borehole up to standards or to construct a new well.

(L. 1991 S.B. 221, A.L. 1997 S.B. 342)



Section 256.617 Drilling rigs, how marked — rig permits.

Effective 28 Aug 1985

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.617. Drilling rigs, how marked — rig permits. — All permitted water well drillers shall see that all rigs used by them or their employees in the water well drilling are marked with legible identification numbers at all times. The identification number to be used on the rigs shall be the permit license number which appears on the driller's permit. The rules and regulations adopted by the division shall set out in detail the specific method and manner for marking the rigs. A separate permit shall be obtained for each rig operated by a permitted water well driller during permit year.

(L. 1985 S.B. 281 § 6)



Section 256.620 Certain wells exempted from regulation.

Effective 28 Aug 1991

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.620. Certain wells exempted from regulation. — Except as provided in section 256.615, operational wells in existence on September 28, 1985, shall not be required to conform to the provisions of sections 256.600 to 256.640, or any rules or regulations adopted pursuant thereto unless such wells or pump installations for such wells are determined to present a threat to groundwater.

(L. 1985 S.B. 281 § 7, A.L. 1991 S.B. 221)



Section 256.621 Surface water tracing, registration required — renewal — documentation required.

Effective 28 Aug 1991

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.621. Surface water tracing, registration required — renewal — documentation required. — All persons engaged in groundwater or surface water tracing, for any purpose, shall register with the division. This registration shall be renewed annually. The registrant shall report in writing all proposed injections of tracers to the division prior to actual injection. Written and graphical documentation of traces shall be provided to the division within thirty days of completion of each trace. The division shall maintain records of all injections and traces reported and will provide this information to interested parties upon request at the cost of reproduction.

(L. 1991 S.B. 221)



Section 256.623 Fees — appeals process for disciplinary action.

Effective 28 Aug 1991

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.623. Fees — appeals process for disciplinary action. — 1. The board shall by rules and regulations establish reasonable and necessary fees for:

(1) Permits;

(2) Renewal of permits;

(3) Duplicate permits;

(4) Rig permits;

(5) Certification reports;

(6) Registration reports;

(7) Division publications (not to exceed the cost of publication and handling);

(8) Logging of wells;

(9) Examinations; and

(10) Late document submittals.

2. The fees shall be set at a level necessary to produce revenue which shall not substantially exceed the cost and expense of administering sections 256.600 to 256.640. The board shall also by rules and regulations set forth appeal processes for contractors subject to disciplinary action and shall set forth procedures by which any aggrieved party may bring a complaint to the division.

(L. 1985 S.B. 281 § 8, A.L. 1991 S.B. 221)



Section 256.626 Promulgation of rules and regulations — heat pump coolants, preference.

Effective 28 Aug 1991

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.626. Promulgation of rules and regulations — heat pump coolants, preference. — 1. The board shall adopt, amend, and promulgate in the manner provided by law, and enforce rules and regulations pertaining to the construction and abandonment of wells, and the permitting of operators and contractors under sections 256.600 to 256.640.

2. The board shall specify by rule and regulation the types of materials which may be used as a coolant in a heat pump well. Preference shall be given to those coolants which would present the least threat to groundwater if released into the environment. The board shall also specify by rule and regulation those coolants which shall not be used in heat pump wells due to their potentially harmful effects if released into the environment.

(L. 1985 S.B. 281 § 9, A.L. 1991 S.B. 221)



Section 256.628 Obligation to plug abandoned well, notification — information to be filed, form — inspection, injunction, penalty.

Effective 28 Aug 1991

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.628. Obligation to plug abandoned well, notification — information to be filed, form — inspection, injunction, penalty. — 1. A public water supplier subject to the provisions of chapter 640 which connects to any structure or location previously served by any well which is not that of another public water supplier shall notify the well owner of his obligation to plug any abandoned well pursuant to the requirements of sections 256.600 to 256.640. The public water supplier shall not connect any person to the public water system until the person submits information which identifies the location of wells and attests that:

(1) Known abandoned wells on the property have been plugged; or

(2) There are no known abandoned wells on the property; or

(3) Existing wells will remain in use and will be properly plugged when no longer used; or

(4) Any abandoned wells will be plugged within ninety days.

2. The public water supplier shall submit a copy of information so received to the division on forms provided by the division, along with sufficient information to enable the division to locate existing and abandoned wells. The division shall, within a reasonable time, inspect any well identified in subdivision (4) of subsection 1 of this section. If the division determines that an abandoned well has not been plugged, it shall order the owner to have it plugged by a permitted water well installation contractor within thirty days. The division shall immediately seek injunctive relief through the office of the prosecuting attorney of the county wherein the alleged violation occurred to enforce its order and shall notify the appropriate public water supplier who shall terminate water service to the property thirty days after receipt of notice if the well has not been plugged. Any person who fails to plug an abandoned well pursuant to the provisions of this subsection shall, upon conviction, be subject to the penalties specified in section 256.637.

(L. 1991 S.B. 221)



Section 256.630 Violations of the law, suspension, revocation — procedure, appeals.

Effective 28 Aug 1991

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.630. Violations of the law, suspension, revocation — procedure, appeals. — 1. If the division determines that the holder of any permit issued pursuant to sections 256.600 to 256.640 has violated any provision of sections 256.600 to 256.640, or any rule or regulation adopted pursuant thereto, the division shall reprimand, suspend, place any such permittee on probation or revoke a permit.

2. The division shall cause to have issued and served upon the permittee a written notice of the order or revocation issued under section 256.619 or this section, which notice shall include a copy of the order, shall specify the provision of sections 256.600 to 256.640, or the standard, rule or regulation, order or permit term or condition of which the permittee is alleged to be in violation and a statement of the manner in which the person is alleged to violate sections 256.600 to 256.640, or the standard, rule or regulation, order or permit term or condition. Service may be made upon any person within or without the state by registered or certified mail, return receipt requested. Any person against whom the division issues an order may appeal it by filing a petition with the board within thirty days. The appeal shall stay the enforcement of the order until a final determination is made.

3. After due consideration of the record, or upon default in appearance of the petitioner at any hearing of which he has been given notice by registered or certified mail, the board shall issue and enter such final order, or make such final determination as it deems appropriate under the circumstances. The board may sustain, reverse or modify the division's order or may make such other orders as it deems appropriate under the circumstances. It shall notify the petitioner or respondent thereof in writing by certified or registered mail.

4. Any affected person aggrieved by an action of the division may appeal to the board. At any public hearing all testimony taken before the board, or a hearing officer appointed by the board, shall be under oath and recorded stenographically. The transcript so recorded shall be made available to any person upon payment of a fee equal to the cost of reproduction. All final orders and determinations of the board or the division made pursuant to the provisions of sections 256.600 to 256.640 are subject to judicial review pursuant to the provisions of section 536.100. Any person who has exhausted all administrative remedies provided by chapter 536 and who is aggrieved by a final decision in a contested case, whether such decision is affirmative or negative in form, shall be entitled to judicial review in the form of a trial de novo in the circuit court of the county wherein the alleged impropriety occurred.

(L. 1985 S.B. 281 § 10, A.L. 1991 S.B. 221)



Section 256.633 Injunctions — attorney general to represent division.

Effective 28 Aug 1985

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.633. Injunctions — attorney general to represent division. — The division may petition a court of competent jurisdiction for injunctions or other appropriate relief to enforce the provisions of sections 256.600 to 256.640. The attorney general shall represent the division when requested to do so.

(L. 1985 S.B. 281 § 11)



Section 256.635 Audit of division — groundwater protection fund, purpose.

Effective 28 Aug 1997

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.635. Audit of division — groundwater protection fund, purpose. — 1. The state auditor shall audit the financial transactions of the division in connection with the administration of sections 256.600 to 256.640.

2. All money collected by the division under the provisions of sections 256.600 to 256.640 shall be deposited in the state treasury to the credit of a special fund hereby established to be known as the "Groundwater Protection Fund". Moneys in the fund shall be expended only for the purposes of administering sections 256.600 to 256.640. Notwithstanding the provisions of section 33.080, any balance remaining in the fund at the end of an appropriation period shall not be transferred to general revenue, except that should there be a balance remaining in the fund at the end of an appropriation period exceeding one-half of the next year's projected operating budget for administration of sections 256.600 to 256.640, the amount exceeding one-half of the next year's projected budget shall be transferred to the general revenue fund.

3. Any balance in the water well drillers' fund on August 28, 1997, shall be transferred to the groundwater protection fund on that date, and following such transfer, the water well drillers' fund shall be abolished.

(L. 1985 S.B. 281 § 12, A.L. 1997 S.B. 342)



Section 256.637 Violations of law, civil and criminal penalties.

Effective 28 Aug 1997

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.637. Violations of law, civil and criminal penalties. — 1. Any person who willfully violates any of the provisions of sections 256.600 to 256.640 is guilty of a class A misdemeanor.

2. In the event of a continuing violation, each day that the violation continues shall constitute a separate and distinct offense.

3. Any person who willfully obstructs, hinders or prevents agents of the division in the performance of the duties imposed on them by sections 256.600 to 256.640 is guilty of a class A misdemeanor.

4. Any well owner who knowingly causes or permits a hazardous or potentially hazardous condition to exist which could cause deterioration of groundwater quality in the system, even in a local area, shall forfeit his right to an approved, certified well. He shall also be liable to legal action by the state and any neighboring well owners should the condition endanger the groundwater in surrounding areas. If the division finds that such conditions exist, it shall order the well owner to plug the well.

5. Upon receipt of a complaint filed with the division alleging that any provision of sections 256.600 to 256.640, or any standard, rule or regulation promulgated thereto was violated, the division may institute a civil action in the jurisdiction where the well is located for injunctive relief through the office of the prosecuting attorney of the county wherein the alleged violation occurred to prevent such violation or further violation, or for the assessment of a civil penalty not to exceed five hundred dollars per day for each day, or part thereof, the violation occurred and continued to occur, or both, as the court deems proper. For the purpose of this section, the filing of a well registration or certification form containing false information shall constitute a violation for each day after notification that such form is on file with the division. Any moneys paid in civil penalties shall be deposited in the groundwater protection fund.

(L. 1985 S.B. 281 § 13, A.L. 1991 S.B. 221, A.L. 1997 S.B. 342)



Section 256.640 Rules, procedure.

Effective 28 Aug 1995

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.640. Rules, procedure. — No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1985 S.B. 281 § 14, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 256.641 Definitions.

Effective 28 Aug 1992

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.641. Definitions. — As used in sections 256.641 to 256.660, the following words mean:

(1) "Irrigation well", any well which is used for the primary purpose of providing water for the irrigation or inundation of crops;

(2) "Qualified voter", an owner of one acre or more of real property.

(L. 1992 S.B. 661 & 620 § 21)



Section 256.643 Southeast Missouri regional water district, certain counties may be included — governed by commission.

Effective 28 Aug 1992

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.643. Southeast Missouri regional water district, certain counties may be included — governed by commission. — 1. There is hereby established a public corporation to be known as the "Southeast Missouri Regional Water District". The district may include all or part of the following counties: Scott, Mississippi, Stoddard, Butler, New Madrid, Pemiscot and Dunklin.

2. The southeast Missouri regional water district shall be governed by a commission comprised of one person from each county in the district.

(L. 1992 S.B. 661 & 620 § 22 subsecs. 1, 2)



Section 256.645 Counties to adopt plan to set boundaries of district — meeting of landowners — notice requirement.

Effective 28 Aug 1992

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.645. Counties to adopt plan to set boundaries of district — meeting of landowners — notice requirement. — Within thirty days of August 28, 1992, the governing body of each county listed in section 256.643 shall adopt a plan for the county establishing the precise boundary of that portion of the county to be included in the district. The governing body of each county adopting a plan shall direct the clerk of the county court to call a meeting of the owners of real estate of one acre or more per parcel situated in that county. Notice shall be given by publication once a week for three consecutive weeks in some newspaper of general circulation in the county at least ten days before the day of the meeting. The notice shall specify the meeting day, time, and place in the county; and that the purpose of the meeting is to determine whether the qualified voters wish to become a part of the district, and if so, to elect commissioners.

(L. 1992 S.B. 661 & 620 § 22 subsec. 3)



Section 256.647 Qualified voters to elect chairman and secretary — vote to become part of district and to select one commissioner, elections procedure.

Effective 28 Aug 1992

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.647. Qualified voters to elect chairman and secretary — vote to become part of district and to select one commissioner, elections procedure. — 1. The qualified voters in each county shall organize by electing a chairman and secretary of the meeting, who shall conduct elections for the following purposes:

(1) To determine whether a majority of the qualified votes have been cast in favor of becoming a part of the district; and

(2) If a majority of the qualified votes have been cast in favor of becoming a part of the district, then to select one commissioner of the district.

2. All elections conducted pursuant to subsection 1 of this section shall be conducted as follows: Each one acre of land which is assessed agricultural within the established boundary lines in the county shall represent one share, and each qualified voter shall be entitled to one vote by person or proxy for each one acre of land owned by such person within such boundary lines.

(L. 1992 S.B. 661 & 620 § 22 subsecs. 4, 5)



Section 256.649 Counties not joining may subsequently join, procedure — commissioners' qualifications.

Effective 28 Aug 1992

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.649. Counties not joining may subsequently join, procedure — commissioners' qualifications. — Counties listed in section 256.643 which do not join the district pursuant to the provisions of sections 256.645 and 256.647 may subsequently join the district if the governing body of such county, after obtaining approval from the district commission, adopts an order declaring that the county shall join the district and establishing the precise boundary of the district within the county and if, after submitting the question of joining the district to the qualified voters of the county to be included in the district, a majority of such votes cast on the question favor joining the district. Such vote shall be conducted at an organizational meeting conducted pursuant to subsection 1 of section 256.647. Following the approval of the question favoring joining the district, the qualified voters of the county shall elect one commissioner to the commission to serve a term of office of six years as provided in subdivision (2) of subsection 1 of section 256.647. Candidates for election to the commission shall be citizens of the United States, voters within the county for one year next preceding the election, and at least thirty years of age.

(L. 1992 S.B. 661 & 620 § 22 subsec. 6)



Section 256.651 Meeting of commission, location — terms of office, how determined — vacancies — per diem — oath.

Effective 28 Aug 1992

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.651. Meeting of commission, location — terms of office, how determined — vacancies — per diem — oath. — 1. The commission shall meet in the county containing the largest proportion of the area of the district within three weeks of the initial appointment of commissioners from each county which joins the district.

2. Appointed commissioners shall serve until their successors have been duly elected and qualified.

3. The elected commission members shall, at their first meeting, by lot determine the terms of their office, which shall be initially two, four and six years, and six years thereafter, and they shall serve until their successors shall have been elected and qualified. No commissioner shall serve more than two terms, whether partial or full.

4. Vacancies shall be filled by the county commission in the county from which the vacancy occurs for the remainder of an unexpired term. Members of the commission shall receive a per diem for attending commission meetings as set by the commission.

5. Each commission member before entering upon his official duties shall take and subscribe to an oath before an officer authorized by law to administer oaths, that he will honestly, faithfully, and impartially perform the duties devolving upon him in office as a commission member of the district.

(L. 1992 S.B. 661 & 620 §§ 23, 24)



Section 256.653 President and secretary to be elected, qualifications, terms — commission's powers and duties.

Effective 28 Aug 1993

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.653. President and secretary to be elected, qualifications, terms — commission's powers and duties. — 1. The commission members shall, at their first meeting, choose one of their number president of the commission, and elect some suitable person secretary, who shall serve until his successor is appointed and qualified, and who shall be a resident of the county or counties in which the district is situated and may or may not be a member of the commission.

2. The commission may adopt a seal with a suitable device, and shall keep a record of all its proceedings, which shall be open to the inspection of all interested parties.

3. Any action by the commission shall be by majority vote, and each commissioner shall have one vote.

4. The commission shall:

(1) Monitor the quality and quantity of ground and surface water in the district;

(2) Implement a cooperative agreement with the department of natural resources to share information obtained under the provisions of sections 256.614 and 256.615 and any other information under sections 256.600 to 256.637 applicable to the collection of any fees established by the commission under section 256.655. Any information obtained by the department which identifies a test hole or a monitoring irrigation well which was drilled in the exploration of minerals shall remain confidential and shall not be released by the department to the commission;

(3) Require all water users in the district with irrigation wells measuring six inches or greater in diameter to annually report usage and number and location of irrigation wells. The department of natural resources shall provide, to the district, copies of water usage and irrigation well location reports received under the drinking water program, chapter 640 or section 256.410, from all users within the district within fifteen working days of receipt of such reports;

(4) Review and comment on the state water plan and any revisions thereto;

(5) Develop water management plans for the district in consultation with the department of natural resources and the state water plan advisory board, after public notice and hearings thereon.

5. The commission may:

(1) Hold such other hearings as may be necessary;

(2) Classify ground and surface water consistent with any classification system employed by the department of natural resources or any other recognized classification system approved by the commission;

(3) Initiate water studies in the district;

(4) Establish criteria for evaluating the need for irrigation well spacing requirements, criteria for assessing water quality and recommendations for steps to be taken if water quality or quantity deteriorates or if water quality or quantity is threatened;

(5) Contract with public and private entities;

(6) Accept grants and other funds and budget for same;

(7) Adopt rules after public notice and hearings thereon;

(8) Represent the district before state and federal agencies.

6. Nothing in subsections 4 to 6 of this section shall be construed to limit the powers, duties or authority of the well installation board as provided in sections 256.600 to 256.640.

(L. 1992 S.B. 661 & 620 §§ 25, 26, A.L. 1993 H.B. 482)



Section 256.655 Fees may be established for persons owning irrigation wells — qualification, limitation — to raise fee must submit to voters.

Effective 28 Aug 1993

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.655. Fees may be established for persons owning irrigation wells — qualification, limitation — to raise fee must submit to voters. — 1. The commission may establish annual fees to be paid by persons owning irrigation wells which measure six inches in diameter or greater. Such fee may not exceed five dollars per well without prior approval of the qualified voters as provided for in sections 256.643 to 256.660. The commission may propose to raise the fee to an amount not to exceed twenty-five dollars per well. The fee shall be raised to such amount upon approval by at least two-thirds of those voting on the question in the district. The fee shall be set by the commission in an amount necessary to produce revenue reasonably required to implement the provisions of sections 256.643 to 256.660 and shall be based upon the number of irrigation wells owned, water usage, size of the irrigation well or any combination thereof, adopted by the commission.

2. Each owner of a new irrigation well drilled which is an irrigation well measuring six inches in diameter or greater shall pay a fee to the commission of fifteen dollars for each new irrigation well drilled and each owner of an irrigation well measuring six inches in diameter or greater which is plugged under this chapter shall pay a fee to the commission of fifteen dollars.

3. The commission shall meet at least quarterly and upon the call of the president or any three members of the commission.

4. The fees authorized under this section shall not apply to any political subdivision or special district of the state.

(L. 1992 S.B. 661 & 620 § 27, A.L. 1993 H.B. 482)



Section 256.657 Secretary of commission to serve as treasurer — salary, expenses, staff and equipment — bond requirement — deposit of funds — duties — annual audit — report — warrants, form.

Effective 28 Aug 1992

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.657. Secretary of commission to serve as treasurer — salary, expenses, staff and equipment — bond requirement — deposit of funds — duties — annual audit — report — warrants, form. — 1. The secretary of the commission shall hold the office of treasurer of such district and he shall receive and receipt for all moneys collected or obtained by the commission.

2. The secretary may receive a salary, payable monthly, such as the commission may fix, as well as all necessary expenses. The commission shall furnish the secretary the necessary office room, furniture, stationery, maps, plats, typewriter and postage, which office shall be in the county, or one of the counties, in which such district is situated, and the district records shall be kept in such office.

3. The secretary may appoint, by and with the advice and consent of the commission, one or more deputies as may be necessary, whose salary or salaries and necessary expenses shall be paid by the district.

4. The secretary shall give bond in such amount as shall be fixed by the commission, conditioned that he will account for and pay out, as provided by law, all moneys received by him from any source, which bond shall be signed by at least two sureties, approved and accepted by the commission, and the bond shall be in addition to the bond for the proceeds of sales of bonds. The bond of the secretary may, if the commission shall so direct, be furnished by a surety or bonding company, which shall be approved by the commission. Bond shall be placed and remain in the custody of the president of the commission, and shall be kept separate from all papers in custody of the secretary.

5. The secretary shall deposit all funds received by him in some bank, banks or trust company to be designated by the commission. All interest accruing on such funds shall, when paid, be credited to the district.

6. The commission shall have audited the books of the secretary of the district by a certified public accountant each year and make report thereof to the landowners within thirty days thereafter, showing the amount of money received, the amount paid out during such year, and the amount in the treasury at the beginning and end of the year, and file a copy of such statement in the office of the county clerk of each county containing land embraced in the district.

7. The secretary of the district shall pay out funds of the district only on warrants issued by the district, said warrants to be signed by the president of the commission and attested by the signature of the secretary. All warrants shall be in the following form:

­

­

(L. 1992 S.B. 661 & 620 § 28)



Section 256.660 Disincorporation of district, procedure.

Effective 28 Aug 1992

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.660. Disincorporation of district, procedure. — 1. Disincorporation of the district may be accomplished by a vote therefor on the submission of the question to the qualified voters of the district. The submission is initiated as follows:

(1) When the commission determines the disincorporation is desirable after a hearing on the subject is held, provided that notice of such hearing is made by publication setting a time for the hearing and citing the reasons for the proposed need to disincorporate, and the commission makes its decision for disincorporation within thirty days after the hearing is concluded, and on such decision calls forthwith for a disincorporation election; or

(2) When five percent or more of the qualified voters from each of a majority of the counties within the district petition the commission for a disincorporation election. The determination of the validity of the petition signatures shall be made by the election district of each county. When the election district determines that the petition is valid, the commission shall call a hearing as on its own motion to disincorporate. After the hearing is concluded with no withdrawal of the petition as provided for in this section, the commission shall notify the county clerks of all counties in the district, who shall submit the question to the qualified voters of the district.

2. A majority of petitioners on a disincorporation petition may withdraw the petition and thereby terminate the proceedings at any time before the hearing is concluded.

3. The question shall be submitted in substantially the following form:

Shall the Southeast Missouri Regional Water District be disincorporated?

4. A vote of a majority of those voting is required for disincorporation.

5. When disincorporation is voted as provided in this section, the commission shall certify the result to the court, whereupon the court shall appoint a competent person from within the district as receiver. The receiver shall have, under order of the court, such powers and responsibilities, as such would apply to this section, as provided by law for receivers in the liquidation of general and business corporations and shall be considered, for the purpose of sections 256.643 to 256.660, to be an officer of the district. Upon appointment of a receiver by the court, the power and authority of the commissioners of the district to function as the commission of the district ceases, and the offices of commissioners terminate, subject to whatever orders the court may issue for securing the aid of the commissioners in liquidation of the district.

6. When the receiver has closed the affairs and paid all debts of the district, he shall, subject to any further and necessary orders of the court, take action as follows:

(1) Pay to the county commission of each county within the district the money remaining in his hands, on the basis of a pro rata to each county commission as the fees paid from each county to the district in the last full year of district fee collection under the commission relate to the total district fee collection in said year;

(2) File all data, plans and other official records of the district with the clerk of the court, which records shall be matters of public record available to any interested person.

(L. 1992 S.B. 661 & 620 § 29)



Section 256.670 Definitions — geographical information system, public access — community creation of system — fee — licensing of system, factors — construction of law — liability shield.

Effective 28 Aug 1995

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.670. Definitions — geographical information system, public access — community creation of system — fee — licensing of system, factors — construction of law — liability shield. — 1. As used in this section, the following terms mean:

(1) "Community", any municipality as defined in this section;

(2) "Geographical information system", a computerized, spatial coordinate mapping and relational data base technology which:

(a) Captures, assembles, stores, converts, manages, analyzes, amalgamates and records, in the digital mode, all kinds and types of information and data;

(b) Transforms such information and data into intelligence and subsequently;

(c) Retrieves, presents and distributes that intelligence to a user for use in making the intelligent decisions necessary for sound management;

(3) "Municipality", any city with a population of three hundred fifty thousand or more inhabitants which is located in more than one county.

2. In the interest of maintaining community governments open and accessible to the public, information gathered by communities for use in a geographical information system, unless properly made a closed record, should be available to the public. However, access to the information in a way by which a person could render the investment of the public in a geographical information system a special benefit to that person, and not to the public, should not be permitted.

3. Any community as defined in this section may create a geographical information system for the community. The scope of the geographical information system shall be determined by the governing body of the community. The method of creation, maintenance, use and distribution of the geographical information system shall be determined by the governing body of the community.

4. The information collected or assimilated by a community for use in a geographical information system shall not be withheld from the public, unless otherwise properly made a closed record of the community as provided by section 610.021. The information collected or assimilated by a community for use in a geographical information system need not be disclosed in a form which may be read or manipulated by computer, absent a license agreement between the community and the person requesting the information.

5. Information collected or assimilated by a community for use in a geographical information system and disclosed in any form, other than in a form which may be read or manipulated by computer, shall be provided for a reasonable fee, as established by section 610.026. A community maintaining a geographical information system shall make maps and other products of the system available to the public. The cost of the map or other product shall not exceed a reasonable fee representing the cost to the community of time, equipment and personnel in the production of the map or other product. A community may license the use of a geographical information system. The cost of licensing a geographical information system may reflect the:

(1) Cost to the community of time, equipment and personnel in the production of the information in a geographical information system or the production of the geographical information system;

(2) Cost to the community of the creation, purchase, or other acquisition of the information in a geographical information system or of the geographical information system; and

(3) Value of the commercial purpose, if any, for which the information in a geographical information system or a geographical information system is to be used.

6. The provisions of this section shall not hinder the daily or routine collection of data, as defined in section 569.093, from the geographical information system by real estate brokers and agents, title collectors, developers, surveyors, utility companies, banks, or mortgage companies, nor shall the provisions allow for the charging of fees for the collection of such data exceeding that allowed pursuant to section 610.026. The provisions of this section, however, shall allow a community maintaining a geographical information system to license and establish costs for the use of the system's computer program and computer software, as defined in section 569.093.

7. A community distributing information used in a geographical information system or distributing a geographical information system shall not be liable for any damages which may arise from any error which may exist in the information or the geographical information system.

(L. 1995 H.B. 452, et al. § 3)



Section 256.700 Surface mining, fee — director to require fee, when — amount of fee — expiration date — rulemaking authority.

Effective 01 Jan 2008, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.700. Surface mining, fee — director to require fee, when — amount of fee — expiration date — rulemaking authority. — 1. Any operator desiring to engage in surface mining who applies for a permit under section 444.772 shall, in addition to all other fees authorized under such section, annually submit a geologic resources fee. Such fee shall be deposited in the geologic resources fund established and expended under section 256.705. For any operator of a gravel mining operation where the annual tonnage of gravel mined by such operator is less than five thousand tons, there shall be no fee under this section.

2. The director of the department of natural resources may require a geologic resources fee for each permit not to exceed one hundred dollars. The director may also require a geologic resources fee for each site listed on a permit not to exceed one hundred dollars for each site. The director may also require a geologic resources fee for each acre permitted by the operator under section 444.772 not to exceed ten dollars per acre. If such fee is assessed, the fee per acre on all acres bonded by a single operator that exceeds a total of three hundred acres shall be reduced by fifty percent. In no case shall the geologic resources fee portion for any permit issued under section 444.772 be more than three thousand five hundred dollars.

3. Beginning August 28, 2007, the geologic resources fee shall be set at a permit fee of fifty dollars, a site fee of fifty dollars, and an acre fee of six dollars. Fees may be raised as allowed in this subsection by a regulation change promulgated by the director of the department of natural resources. Prior to such a regulation change, the director shall consult the industrial minerals advisory council created under section 256.710 in order to determine the need for such an increase in fees.

4. Fees imposed under this section shall become effective August 28, 2007, and shall expire on December 31, 2020. No other provisions of sections 256.700 to 256.710 shall expire.

5. The department of natural resources may promulgate rules to implement the provisions of sections 256.700 to 256.710. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly under chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2007, shall be invalid and void.

(L. 2007 S.B. 54)

Effective 1-01-08



Section 256.705 Fund created, use of moneys.

Effective 01 Jan 2008, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.705. Fund created, use of moneys. — 1. All sums received through the payment of fees under section 256.700 shall be placed in the state treasury and credited to the "Geologic Resources Fund" which is hereby created.

2. After appropriation by the general assembly, the money in such fund shall be expended to collect, process, manage, and distribute geologic and hydrologic resource information pertaining to mineral resource potential in order to assist the mineral industry and for no other purpose. Such funds shall be utilized by the division of geology and land survey within the department of natural resources.

3. Any portion of the fund not immediately needed for the purposes authorized shall be invested by the state treasurer as provided by the constitution and laws of this state. All income from such investments shall, unless otherwise prohibited by the constitution of this state, be deposited in the geologic resources fund. The provisions of section 33.080 relating to the transfer of unexpended balances in various funds to the general revenue fund at the end of each biennium shall not apply to funds in the geologic resources fund.

4. General revenue of the state or other state funds may be appropriated or expended for the administration of sections 256.700 to 256.710. The state geologist may enter into a memorandum of understanding or other agreement that allows for state or federal funds to supplement the geologic resources fund.

(L. 2007 S.B. 54)

Effective 1-01-08



Section 256.710 Industrial minerals advisory council created, members, duties, terms, vacancies.

Effective 01 Jan 2008, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

256.710. Industrial minerals advisory council created, members, duties, terms, vacancies. — 1. There is hereby created an advisory council to the state geologist known as the "Industrial Minerals Advisory Council". The council shall be composed of nine members as follows:

(1) The director of the department of transportation or his or her designee;

(2) Eight representatives of the following industries appointed by the director of the department of natural resources:

(a) Three representing the limestone quarry operators;

(b) One representing the clay mining industry;

(c) One representing the sandstone mining industry;

(d) One representing the sand and gravel mining industry;

(e) One representing the barite mining industry; and

(f) One representing the granite mining industry.

­­

­

2. The advisory council shall:

(1) Meet at least once each year;

(2) Annually review with the state geologist the income received and expenditures made under sections 256.700 and 256.705;

(3) Consider all information and advise the director of the department of natural resources in determining the method and amount of fees to be assessed;

(4) In performing its duties under this subsection, represent the best interests of the Missouri mining industry;

(5) Serve in an advisory capacity in all matters pertaining to the administration of this section and section 256.700;

(6) Serve in an advisory capacity in all other matters brought before the council by the director of the department of natural resources.

3. All members of the advisory council, with the exception of the director of the department of transportation or his or her designee who shall serve indefinitely, shall serve for terms of three years and until their successors are duly appointed and qualified; except that, of the members first appointed:

(1) One member who represents the limestone quarry operators, the representative of the clay mining industry, and the representative of the sandstone mining industry shall serve terms of three years;

(2) One member who represents the limestone quarry operators, the representative of the sand and gravel mining industry, and the representative of the barite mining industry shall serve terms of two years; and

(3) One member who represents the limestone quarry operators, and the representative of the granite mining industry shall serve a term of one year.

4. All members shall be residents of this state. Any member may be reappointed.

5. All members shall be reimbursed for reasonable expenses incurred in the performance of their official duties in accordance with the reimbursement policy set by the director. All reimbursements paid under this section shall be paid from fees collected under section 256.700.

6. Every vacancy on the advisory council shall be filled by the director of the department of natural resources. The person selected to fill any such vacancy shall possess the same qualifications required by this section as the member he or she replaces and shall serve until the end of the unexpired term of his or her predecessor.

(L. 2007 S.B. 54)

Effective 1-01-08






Chapter 257 Water Conservancy Districts

Chapter Cross References



Section 257.020 Definitions.

Effective 28 Aug 1978

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

257.020. Definitions. — Unless the context requires otherwise, as used in this chapter the following terms mean:

(1) "Court", the circuit court wherein the petition for the organization of the district was filed and granted;

(2) "Person", person, firm, copartnership, association or corporation;

(3) "Public corporation", counties, townships, cities, towns, villages, all special districts, and all other governmental agencies;

(4) "River":

(a) The main stream and its tributaries of a primary drainage basin;

(b) The main stream and its tributaries of a secondary drainage basin;

(c) The principal stream of a tributary drainage area and its tributaries;

(d) The stream or streams of an unnamed drainage area, the specific delineation of which is otherwise provided for herein;

(5) "River basin":

(a) A primary drainage basin; and including all of the area of a primary drainage basin above the point where the main stream of such basin flows out of the state of Missouri;

(b) A secondary drainage basin;

(c) A tributary drainage area, the principal stream of which drains directly into the main stream of a primary or secondary drainage basin; or

(d) The unnamed drainage areas not within any primary drainage basin and including those areas which border and drain directly into the Mississippi, Missouri, or Des Moines Rivers; all such basins and areas, and the streams thereof, being those delineated on the Missouri Bureau of Geology and Mines Drainage Map of 1927 as prepared and drawn under authorization of Laws of Missouri, 1921, page 88, and which drainage map was accordingly made of record in the bureau's biennial report of the state geologist transmitted to the 54th general assembly in 1927. Such delineation of basins and areas shall be understood to define their general locations and names, if any, and to be not definitive of their exact boundaries.

(L. 1959 S.B. 199 § 1, A.L. 1978 H.B. 971)



Section 257.030 Organization — proceedings in circuit court — disqualification of judge.

Effective 28 Aug 1959

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

257.030. Organization — proceedings in circuit court — disqualification of judge. — 1. Jurisdiction over proceedings for the organization of a river basin conservancy district lies with the circuit court of the county in which more of the lands of the proposed district are situated than in any other county. The court in which the proceedings are initiated shall thereafter, for all purposes of this chapter, except as hereinafter otherwise provided, maintain and have exclusive original jurisdiction coextensive with the boundaries and limits of the district and of lands and other property within or affected by the district, without regard to the usual limits of jurisdiction of the court.

2. No change of venue shall be allowed in any proceedings by and under the court as provided in this chapter except in condemnation cases and except where the judge of the court shall be disqualified under the laws of this state relating to the change of venue in civil cases. In such situation the following shall apply:

(1) If the judge of the court is disqualified, or is charged, by a party of interest to any proceedings, with being disqualified, the judge shall take action under the change of venue law for civil cases to secure a judge from another judicial circuit of this state to sit, hear the proceedings, and render a decision in the same manner as the regular judge has authority to do. The judge secured from another judicial circuit shall retain jurisdiction until the disqualification of the regular judge of the court is removed.

(2) The expenses of the judge secured from another judicial circuit shall be paid in such amount and manner as provided by the laws of the state relating to circuit courts.

(L. 1959 S.B. 199 § 3)



Section 257.040 Petition for organization, number of signers, contents — consolidation of petitions.

Effective 28 Aug 1990

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

257.040. Petition for organization, number of signers, contents — consolidation of petitions. — 1. To initiate proceedings for establishing a river basin conservancy district, a petition shall be filed in the office of the clerk of the court, the petitioners to be residents, and may be public corporations, of a county which is within or partly within the river basin generally described and proposed to be organized into a district, their signatures to be required as follows:

(1) In the case of a district proposed for a river basin lying within or partly within more than two counties, the petition shall be signed by one hundred or more petitioners in each of a majority of such counties;

(2) In the case of a district proposed for a river basin lying within or partly within two counties, the petition shall be signed by fifty or more petitioners in each county;

(3) In the case of a district proposed for a river basin lying wholly within one county the petition shall be signed by twenty-five or more petitioners in such county.

2. In the case of a public corporation as a petitioner, the petition shall be signed by the appropriate person or persons after due and proper action by the governing body of such public corporation.

3. The petition shall set forth:

(1) The name of the proposed district, the first word of the title being the name of the river followed by the words "Conservancy District"; or, in the event of the proposed district being a river basin constituting an unnamed area as described in this chapter, the name of the river to be used shall be the name of the principal stream or one of the principal streams within the proposed district;

(2) That the creation of a district for the area described will be conducive to the public health, safety, convenience or general welfare, or for public use or benefit; and may set forth any other pertinent purpose and condition as conform to the provisions of this chapter;

(3) A general description of the territory to be included in the proposed district, which territory shall be a primary drainage basin, a secondary drainage basin, a tributary drainage area, or an unnamed drainage area, as defined in this chapter;

(4) That the owners of real estate and other property whose names are subscribed to the petition are willing to and do obligate themselves, in the manner hereinafter provided for, to pay the expense of the proceedings, whether the proposed district is organized or the proceedings dismissed;

(5) A prayer for an order by the court declaring the petition and its purpose to be worthy and valid, and further ordering a referendum as such is provided for in this chapter.

4. Several similar petitions or duplicate copies of the same petition for the organization of the same district may be filed and shall together be regarded as one petition. All petitions filed prior to the hearing on the petition shall be considered by the court the same as though filed with the first petition placed on file. The court may at any time permit the petition to be amended in form and substance to conform to the facts. In determining when a requisite number of freeholders have signed the petition, the court shall be governed by the names as they appear upon the tax records, which shall be prima facie evidence of ownership.

(L. 1959 S.B. 199 § 4, A.L. 1990 H.B. 1070)



Section 257.050 Bond for expenses.

Effective 28 Aug 1959

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

257.050. Bond for expenses. — At the time of filing the petition, or at any time subsequent thereto and prior to the time of publication of notice of the hearing thereon, a bond shall be filed, with security approved by the court, sufficient to pay the expenses connected with the proceeding prior to a formal decree of the court establishing the district. If at any time during the proceedings the court is satisfied that the bond first executed is insufficient in amount, it may require the execution of an additional bond within a time to be fixed, to be not less than ten days, and upon failure of the petitioners to execute the same, the petition shall be dismissed.

(L. 1959 S.B. 199 § 5)



Section 257.060 Secondary or tributary drainage area, recommendation of state agency.

Effective 28 Aug 1959

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

257.060. Secondary or tributary drainage area, recommendation of state agency. — When the petition proposes the organization of a district for a river basin which is a secondary drainage basin, a tributary drainage area, or an unnamed drainage area, the court shall proceed as follows: Request an official recommendation from the state agency officially designated by the governor to review plans of a river basin conservancy district as hereinafter provided, which agency shall approve or disapprove, or recommend changes with respect to, the extent and purpose of the proposed district as described in the petition, shall include in its recommendation the most properly descriptive name for the proposed district, and shall forward the recommendation to the court within thirty days after receiving the request from the court.

(L. 1959 S.B. 199 § 6)



Section 257.070 Survey of district made, when — notice, objections, disposition — order of court, appeal.

Effective 28 Aug 1959

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

257.070. Survey of district made, when — notice, objections, disposition — order of court, appeal. — 1. If the court finds the petition worthy it shall appoint a surveyor to determine the boundaries of the river basin and such other related boundaries that the court deems necessary for the proper establishment of the proposed district as provided in this chapter. The surveyor so appointed shall make a report in writing, accompanied by a map of the proposed district upon which the required boundaries shall be clearly delineated. The report and map shall be filed with the clerk of the court and shall thereafter be taken and considered as a part of the original petition on file in the case.

2. Immediately after the filing of the surveyor's report and map, the clerk of the court shall cause notice by publication to be made of the pendency of the petition and of the time and place of the hearing thereon as fixed by the court. The notice by publication shall be made in each county which, in all or part, is within or appears to be within the proposed district. The notice shall refer all persons and public corporations concerned in the proceeding to the report and map of the proposed district for the lines bounding the property proposed to be included within the district.

3. Any owner of property in the proposed district who individually may not have signed a petition or who has finally withdrawn his name therefrom in writing and in open court, and who wishes to object to the organization of the district shall, on or before the date set for the cause to be heard, file his objections in writing why the district should not be organized. The objections shall be heard by the court as an advanced case without unnecessary delay.

4. If, at any time after the surveyor's report and map are filed and before the hearing is concluded, the court finds a deficiency in the number of required petitioners from any county within or partly within the proposed district, it shall allow the petitioners to correct such deficiency.

5. Upon the hearing

(1) If it appears that the purpose of this chapter would be subserved by the creation of a river basin conservancy district, the court shall, after disposing of all questions and objections as justice and equity require, including changes or adjustments in the proposed boundary of the district, adjudicate all questions of jurisdiction, declare the district organized for the purposes of a referendum, give it a name by which it shall thereafter be known, and issue the necessary orders for a referendum and first board election as provided for herein.

(2) If the court finds the jurisdiction to be in another county and another court, the proceedings shall be transferred forthwith by the court to the proper jurisdiction and shall progress as though initiated originally in the new jurisdiction. Upon such an order of transfer the transferring court shall cause notice by publication to be made of the order.

6. If the court finds that the area described in the petition should not be organized as a district, it shall dismiss the proceedings and adjudge the costs against the signers of the petition.

7. Any party to the proceeding may within the term of court during which the petition was dismissed or granted, or within twenty days after the dismissal or grant of the petition, appeal from an order refusing to organize or organizing the district, to the supreme court of the state, upon giving bond in a sum sufficient to secure the costs of the appeal, whereupon the supreme court shall give the appeal priority on its docket.

(L. 1959 S.B. 199 § 7)



Section 257.080 Election district commission, creation, how composed — functions — expenses paid, how.

Effective 28 Aug 1959

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

257.080. Election district commission, creation, how composed — functions — expenses paid, how. — 1. Upon entering the order organizing the district, the court shall establish an election district commission composed of the county clerks of the several counties or parts thereof included within the river basin district, or where in any such county there is a board of election commissioners a member of the board shall be appointed. In the appointment the court shall designate a chairman and a secretary of the commission from its membership.

2. The election district commission, within thirty days after its appointment, shall apportion the river basin district into six election districts on the basis of the river basin area described in the court's order and the surveyor's map thereof, which election districts shall be as nearly equal in population as possible, with the boundaries of each of the six election districts to follow existing township, precinct or other election district lines except in the case of the outer boundaries of the river basin district where the boundaries may necessarily cut across the existing lines.

3. When the election district commission has so divided a river basin district it shall report the action to the court. The court shall review the report and approve it or ask for corrections or changes. When the report is finally approved by the court, the court shall thereupon designate each election district by number, from one to six.

4. The further duties of the election commission shall be:

(1) To advise the court, or the river basin conservancy district board when it is organized, of matters pertaining to elections, and election areas and boundaries.

(2) To supervise and conduct the first election of trustees, by and under order of the court.

(3) To redistrict the election districts of the river basin conservancy district, when so requested by the river basin conservancy district board, in a manner similar to the initial establishment of election districts provided for herein.

5. Prior to the establishment of the river basin conservancy district board and receipt of sufficient tax moneys by it, travel and necessary expenses of the election district commission shall be paid by the county commissions of the counties within or partially within the river basin district on a pro rata basis relating to the proportion of each county's lands to the whole area of the river basin district; but such expenses shall be included in the costs of the court proceedings if the voters do not approve establishment of the district, and shall be repaid to the respective counties accordingly. In event of establishment of the district such expenses shall be repaid by the district board to the respective counties out of the first funds received from annual levies. Thereafter the expenses of the commission shall be paid directly to it by the district board. Authority for incurring expenses by the commission shall originate in an order of the court or the board, as the situation requires.

6. Changes in the personnel and offices of the commission, for any reason, shall be effected by the court, and the district board after it is organized, in a like manner as appointments made in the initial establishment of the commission. After the district is established, the board secretary shall serve as secretary of the commission.

7. The duty performed by the court with respect to the election commission, election districts and areas, as provided herein, shall be for purposes of properly establishing a river basin conservancy district and its board, and shall not thereafter be a further duty of the court, but shall vest in the district board as an administrative responsibility.

(L. 1959 S.B. 199 § 8)



Section 257.090 Court to call election — contents of call.

Effective 28 Aug 1978

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

257.090. Court to call election — contents of call. — 1. Upon designation of the election districts the court shall call for the referendum and board election accordingly.

2. The call for the referendum and first board election shall specify also at least the following:

(1) The purpose of the district as organized by the court;

(2) The general area of the district;

(3) The qualification of voters;

(4) The vote required for passage of the referendum;

(5) The basis of representation provided herein for the election of trustees, and the filing time for candidates for the board of trustees.

(L. 1959 S.B. 199 § 9, A.L. 1978 H.B. 971)



Section 257.100 Form of ballot.

Effective 28 Aug 1978

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

257.100. Form of ballot. — The question shall be submitted in substantially the following form:

Shall a ______ Conservancy District be established?

(L. 1959 S.B. 199 § 10, A.L. 1978 H.B. 971)



Section 257.110 Vote required to approve district.

Effective 28 Aug 1978

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

257.110. Vote required to approve district. — A majority vote of those voting in the referendum shall constitute approval of establishment of the district.

(L. 1959 S.B. 199 § 11, A.L. 1978 H.B. 971)



Section 257.120 Costs, how paid and taxed, counties reimbursed, when.

Effective 28 Aug 1959

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

257.120. Costs, how paid and taxed, counties reimbursed, when. — Upon a vote approving the establishment of the district, the court shall order payment of the official costs of the proceedings, including the costs of election. The costs shall be paid out of the contingent funds of the county in which the petition is pending, if the county commission of that county has been a petitioner, otherwise the costs shall be defrayed from sums donated or advanced by the petitioners. In case the district is established, any costs advanced shall be repaid to the county or petitioners out of the first funds received from annual levies as provided for such purpose in this chapter. If the district is not organized or established, then the cost shall be collected from the county treasurer on voucher of the county commission, the petitioners or their bondsmen.

(L. 1959 S.B. 199 § 12)



Section 257.130 District established, when — status and powers.

Effective 28 Aug 1959

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

257.130. District established, when — status and powers. — Upon payment of the costs, a vote approving the establishment of the district, and qualification of the trustees, the district shall be established as a public corporation and political subdivision of the state of Missouri, shall have perpetual existence except as otherwise provided in this chapter, and may do and perform all acts herein expressly authorized and all other acts necessary and proper for the carrying out of the purposes for which the district was created and for executing the powers with which it is invested. The court shall issue an order and decree accordingly.

(L. 1959 S.B. 199 § 13)



Section 257.140 Order establishing district not subject to collateral attack, when — contest of vote authorized.

Effective 28 Aug 1978

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

257.140. Order establishing district not subject to collateral attack, when — contest of vote authorized. — Whenever an order is entered establishing the district, the order shall finally and conclusively establish the regular organization and establishment of the district against all persons except the state of Missouri upon suit commenced by the attorney general within three months after the decree declaring the district established. The organization and establishment of the district shall not be directly or collaterally questioned in any suit, action or proceeding except as herein expressly authorized. This provision is understood not to apply to an election contest of the referendum, first board election, or any other election provided for in this chapter.

(L. 1959 S.B. 199 § 14, A.L. 1978 H.B. 971)



Section 257.150 Copies of decree recorded, where, sent to agency designated by governor.

Effective 28 Aug 1959

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

257.150. Copies of decree recorded, where, sent to agency designated by governor. — Within thirty days after the district has been declared a corporation by the court, the clerk of the court shall take the following action:

(1) Transmit to the secretary of state copies of the findings and decree, the same to be filed and recorded in the office of the secretary of state in the same manner as articles of incorporation are now required to be filed and recorded under the general law concerning corporations. The secretary of state shall receive for filing and recording the copies such fees as now are or hereafter may be provided by law for like services in similar cases.

(2) Transmit to the county recorder of deeds in each of the counties having lands in the district, copies of the findings, decree, and surveyor's map of the district, the same to be filed in the office of the county recorder of deeds, where they shall become permanent records. The recorder of deeds in each county shall receive a fee of five dollars for filing and preserving the same.

(3) Transmit to the state agency designated by the governor to review plans of conservancy districts copies of the findings, decree, and surveyor's map of the district.

(L. 1959 S.B. 199 § 15)



Section 257.160 Regular elections of trustees, when held — number of trustees, how selected, terms, qualifications, vacancies filled, how — removal.

Effective 28 Aug 1978

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

257.160. Regular elections of trustees, when held — number of trustees, how selected, terms, qualifications, vacancies filled, how — removal. — 1. The time for election of trustees of the board of the conservancy district shall be on primary election days, except as provided herein for the first board election.

2. There shall be eight trustees selected to constitute the board of the conservancy district. They shall be selected as follows:

(1) Six shall be elected, each to represent one of the six election districts of the conservancy district and to be elected by voters within his election district.

(2) Within sixty days after the first board election or succeeding elections for trustees, as the case might be, the governor, by and with the advice and consent of the senate, shall appoint one trustee to represent election districts one, two and three, one trustee to represent election districts four, five and six.

(3) Trustees elected or appointed to the first board from election districts one, two and three shall hold office until the next primary election. Trustees from election districts four, five and six shall hold office until the second biennial primary election after their selection as members of the first board of trustees. Thereafter the terms of office of all eight trustees are for four years, election or appointment as provided herein to occur at the time of each primary election at which the respective previous terms of office expire.

(4) Candidates for election to the board of trustees shall be citizens of the United States, voters within their respective election districts for one year next preceding the election, and at least thirty years of age. In addition to possessing such qualifications, trustees appointed by the governor shall have previously demonstrated a broad knowledge and interest in the fields of natural resources, agriculture, forestry, or business and industry, and shall, wherever possible, come from a different area within their respective election districts from that of the elected trustees.

3. Notwithstanding any other provisions herein to the contrary, trustees whose terms of office expire shall hold office until their successors are elected or appointed, as the case may be, and until such successors are qualified.

4. In event of the vacancy of the office of any trustee, for whatever reason, before expiration of the term for the office, the following procedure shall govern:

(1) In the case of an elected trustee or a court appointed trustee, the court shall appoint a qualified person to serve until the next election, at which time there shall be elected a trustee to fill the unexpired term, if any, in the manner provided for the regular election of trustees.

(2) In the case of a trustee appointed by the governor, the governor shall appoint a qualified person to serve until the next election, at which time the unexpired term, if any, shall be filled by appointment following the election as herein provided for. A qualified person for vacancy appointments shall be the same as provided in the case of appointments by the governor as otherwise provided in this chapter.

5. (1) Any elected trustee, or any other officer of any district, not a trustee, may be removed for cause after a hearing upon a motion filed in the original case in which the district was organized.

(2) Any court appointed trustee may be removed by the court.

(3) Any trustee appointed by the governor may be removed by the governor.

(L. 1959 S.B. 199 § 16, A.L. 1978 H.B. 971)



Section 257.170 Election of trustees, procedure.

Effective 28 Aug 1978

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

257.170. Election of trustees, procedure. — 1. Candidates for election to the board of trustees shall file their declarations of candidacy with the secretary of the board of trustees or in the case of the first election, the filing shall be in like manner with the secretary of the election authority. The declaration of candidacy shall set forth the candidate's qualifications as provided herein.

2. The ballots shall not designate the candidates' parties.

3. At least a majority of the then qualified members of the board of trustees or of the election district commission, as the case might be, shall jointly tabulate the results received and shall certify the candidates receiving the greatest number of votes for the respective terms of office and until their successors have been elected and qualified. In the case of the election district commission executing its duties hereunder, the secretary thereof shall forthwith send to the court, by registered mail, one complete copy of all returns.

(L. 1959 S.B. 199 § 17, A.L. 1978 H.B. 971)



Section 257.180 Oath of trustees — organization — seal, records, meetings, quorum.

Effective 28 Aug 1959

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

257.180. Oath of trustees — organization — seal, records, meetings, quorum. — 1. Each trustee, before entering upon his official duties, shall take and subscribe to an oath before a suitable officer that he will honestly, faithfully and impartially perform the duties of his office, and that he will not be interested directly or indirectly in any contract let by the district, which oath shall be filed in the office of the clerk of the court in the original case.

2. The board of trustees shall choose one of their number president of the board, and shall elect some suitable person secretary, who may be a member of the board or a paid employee.

3. The board shall adopt a seal, and shall keep a record of all its proceedings, minutes of all meetings, certificates, contracts, bonds given by employees and all corporate acts, which shall be open to the inspection of all interested parties.

4. The trustees shall hold their meetings at such place and times as they may designate within the district. A majority of the trustees shall constitute a quorum, and a concurrence of a majority of those present in any matter within their duties shall be sufficient for its determination.

(L. 1959 S.B. 199 § 18)



Section 257.190 Secretary, duties — chief engineer and employees, duties, compensation — bonds — compensation of trustees — audits.

Effective 28 Aug 1959

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

257.190. Secretary, duties — chief engineer and employees, duties, compensation — bonds — compensation of trustees — audits. — 1. The secretary shall be the custodian of the records of the district and of its corporate seal and shall assist the board in such particulars as it may direct in the performance of its duties. The secretary shall serve also as treasurer of the district, unless a treasurer is otherwise provided for by the board. The board shall also employ or retain a registered, professional engineer as chief engineer, and such other agents and persons as are needful; and may provide for their compensation, which, with all other necessary expenditures, shall be taken as a part of the cost of administration, of various improvements or facilities or the cost of maintaining or operating same. The chief engineer shall be superintendent of all the works, improvements and facilities, and shall make a full report to the board each year, or oftener if required, and may make such suggestions and recommendations to the board as he deems proper. Such authority in the chief engineer shall not exclude the board from delegating the authority to an acting chief engineer, who is also a registered, professional engineer, when the chief engineer is not able or present to assume his duties. Neither shall the board be excluded from the assignment of administrative and business responsibilities to other personnel.

2. The board shall require and pay for an adequate bond for the secretary-treasurer, or secretary and treasurer, and such other employees whose duties may require the bond.

3. The members of the board shall receive, for attending to the business for and on behalf of the district, actual travel expenses; and shall further receive not to exceed fifteen dollars per day for each day that the board sits in meeting.

4. A certified public accountant shall audit the books of the district at the end of each fiscal year and report thereof to the board which shall, by publication, issue the statement within thirty days thereafter.

(L. 1959 S.B. 199 § 19)



Section 257.200 Powers of board, limits.

Effective 28 Aug 1959

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

257.200. Powers of board, limits. — 1. In order to accomplish the purposes of the conservancy district, the board of trustees may:

(1) Sue and be sued by its corporate name.

(2) Clean out, straighten, widen, alter, deepen or change the course or terminus of any ditch, drain, sewer, river, watercourse, pond, lake, creek or natural stream within the district; fill up any abandoned or altered watercourse; concentrate, divert or divide the flow of water within said district.

(3) Purchase, acquire, hold, sell, convey, encumber, lease, control, or use such land and personal property as may, by the board of trustees, be deemed necessary or convenient to enable it to properly carry out the purpose for which organized.

(4) Construct or contract for the construction of, and operate, maintain, preserve or supervise, engineering works and other works, improvements and facilities.

(5) Remove or change the location of any building, facility or structures which interfere with such improvements within the district.

(6) Acquire any easement, riparian or other right, or cemetery within the district for right-of-way, holding basin or for any necessary purpose.

(7) Replat or subdivide land, open new roads, streets and alleys, or change the course of an existing one.

(8) Charge fees consistent with the purposes and services of the district.

(9) Levy taxes, issue bonds and incur indebtedness within the limitations prescribed by this chapter.

(10) Enter into contracts or other arrangements with the United States government or any part thereof, with the state government or any part thereof, with public corporations of this state or another, or with persons, for cooperation, financial aid or other assistance in constructing, maintaining, using and operating the works or facilities of the district or the waters thereof, or in any other way in furthering the purposes of the district under this chapter; and jointly or severally may purchase, lease or acquire land or other property in order to accomplish the purposes of this chapter or further the interests of the district.

(11) Select a residence of home office for the district, which shall be at a place designated by the board of trustees.

2. The objects and powers enumerated in this chapter shall not be construed to exclude other objects and powers necessary to effectuate the general purposes of the district, but there shall be excluded from such purposes, objects and powers the construction, operation or holding by the district of permanent structures for lodging, and the ownership or holding by the district of land for such a use, excepting such residential accommodations as may be necessary for personnel concerned with the operation and maintenance of the works, improvements, facilities, and other property of the district.

(L. 1959 S.B. 199 § 20)



Section 257.210 Board and agents may enter lands for surveys — interference, penalty.

Effective 28 Aug 1959

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

257.210. Board and agents may enter lands for surveys — interference, penalty. — The board of trustees of a district, or their employees or agents, including contractors and their employees, may enter upon lands or premises within or without the district in order to make surveys and examinations to accomplish the necessary purposes of the district, or to have access to the work, being liable, however, for actual damage done, but no unnecessary damage shall be done. Any person preventing such entrance is guilty of misdemeanor, punishable by fine not exceeding fifty dollars.

(L. 1959 S.B. 199 § 21)



Section 257.220 Condemnation of land by board.

Effective 28 Aug 1959

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

257.220. Condemnation of land by board. — The board may condemn for the use of the district, any land or property within the district not previously acquired or condemned by order or judgment of the court, according to the procedure provided by law for the appropriation of land or other property as provided in chapter 523, for the condemnation of property for public use, except that:

(1) The original jurisdiction for such condemnation shall rest in the court as such court is defined in this chapter, and

(2) Any provisions of chapter 523 which conflict with the provisions of this chapter do not apply herein. Whenever the constitution of the state permits, the board shall have the right to exercise the power of excess condemnation on such property as the court decrees as reasonable and desirable for the district to acquire.

(L. 1959 S.B. 199 § 22)



Section 257.230 Cemetery lands, procedure on taking or damaging.

Effective 28 Aug 1959

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

257.230. Cemetery lands, procedure on taking or damaging. — Whenever it is necessary for the purposes of a district to take or damage any cemetery, the district shall appraise the cost of such taking or easement in the same manner as appraisals are made for other property. The board of trustees in the case of the removal of a cemetery may agree for such removal with the persons or authorities owning or controlling the cemetery; and in case of agreement, the board of trustees may purchase the necessary land, and remove or contract for the removal of those buried, together with all monuments. They may also contract for an easement therein if removal is not desired. In case condemnation proceedings are necessary, they shall be instituted and conducted under the provisions therefor in this chapter. Compensation granted for taking any cemetery shall include the cost of removal of those buried and their monuments.

(L. 1959 S.B. 199 § 23)



Section 257.240 Board to make regulations, violation, misdemeanor, enforcement by civil process.

Effective 28 Aug 1959

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

257.240. Board to make regulations, violation, misdemeanor, enforcement by civil process. — 1. In order to secure the best results from the execution and operation of the plans and facilities of the district, the board of trustees, after due publication and public hearings, and subject to appeal to and decree of the court, shall make regulations for the administration of the district and for the adjustment, connection or coordination of watercourses or works, facilities or operations to or with the waters, improvements, works, operations or facilities of the district.

2. The construction or operation of any works or facilities harmful to the district and contrary to regulations adopted or approved by the board of trustees is deemed a misdemeanor, punishable by a fine of not more than one thousand dollars for each offense.

3. The board of trustees may enforce by mandamus or otherwise all necessary regulations made by them in accordance with this chapter and may remove any harmful construction or may close any operation improperly done and they may bring such suits in mandamus in the court of appeals in the first instance, if deemed advisable by them.

4. Any public corporation or person willfully failing to comply with the regulations is liable for damage caused by such failure, and for the cost of renewing any construction damaged or destroyed.

(L. 1959 S.B. 199 § 24)



Section 257.250 Contracts, procedure for letting — concessions, how granted.

Effective 28 Aug 1959

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

257.250. Contracts, procedure for letting — concessions, how granted. — Whenever the board of trustees lets contracts for necessary works or concessions, it shall be governed as follows:

(1) Contracts let for necessary works may be either as a whole or in parts, except that for works costing over five thousand dollars the board shall advertise and award same by open competitive letting and public contract as hereinafter provided:

(a) Advertisements calling for bids shall be published, once a week for three consecutive weeks, completed on date of last publication, in at least one newspaper of general circulation within the district.

(b) The board may let the contract to the lowest or best bidder having adequate experience, skill, plant equipment and responsibility and who shall give a good bond and sufficient bond, with a reputable surety company as security conditioned on the carrying out of the contract.

(c) Contracts shall be in writing and shall be accompanied by or shall refer to plans or specifications for the work to be done, or materials, services or equipment to be furnished. All contracts shall be approved by the board of trustees and signed by a designated officer-trustee of the board and by the contractor, and shall be executed in duplicate.

(d) In case of a sudden emergency when it is necessary in the opinion of the board, in order to protect life or property within the district, the advertising of the contracts may be waived upon the consent of a majority of the board of trustees.

(2) Concessions may be granted or leased on, along, or between properties of the district for businesses serving people using the resources or facilities of the district, for definite periods, whenever the board deems it for the best interest and general welfare of the district. All sums so collected shall be placed in the general fund. No concession or privilege shall be granted or leased without public notice and competitive bidding therefor submitted in writing and accepted by the board of trustees, all in the same manner as provided in this section for contracts for necessary works.

(L. 1959 S.B. 199 § 25)



Section 257.260 Concessions to be reappraised each twenty years.

Effective 28 Aug 1959

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

257.260. Concessions to be reappraised each twenty years. — Assignments, leases or permissions by the board of trustees for periods of greater than twenty years, shall have the rates therefor reappraised or redetermined by the board every twenty years.

(L. 1959 S.B. 199 § 26)



Section 257.270 Board to employ guards to enforce regulations, powers.

Effective 28 Aug 1959

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

257.270. Board to employ guards to enforce regulations, powers. — The board of trustees may appoint and maintain from time to time such lifeguards or other guards as it may find necessary to patrol the waters and protect the property of the district and enforce regulations of the board. The guards shall have and exercise like police powers to those conferred upon the police of cities.

(L. 1959 S.B. 199 § 27)



Section 257.280 Use resulting in damage prevented — liability — willful damage, penalty — local option as to stock law unchanged.

Effective 28 Aug 1959

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

257.280. Use resulting in damage prevented — liability — willful damage, penalty — local option as to stock law unchanged. — 1. The board may at any time prevent persons, vessels or vehicles from using, passing over or through such property, works, or facilities of the district in any manner which would result in damage thereto.

2. All persons and public corporations shall be liable for damage done to such domain of the district by themselves, their agents, or their employees.

3. All persons guilty of willful damage are guilty of a misdemeanor, and are punishable by a fine not to exceed five hundred dollars and costs, and shall be liable for all damages and costs.

4. The board of trustees shall have authority to repair such damage at the expense of the person or public corporation committing it.

5. Nothing herein shall be construed to abolish the rights of the citizens of any political subdivision to decide by local option as provided by law the question as to whether livestock shall be permitted to run at large.

(L. 1959 S.B. 199 § 28)



Section 257.290 Plans of district, adoption, state agency designated by governor to approve.

Effective 28 Aug 1959

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

257.290. Plans of district, adoption, state agency designated by governor to approve. — 1. After its organization the board shall proceed without delay, and from time to time as needed, to prepare or cause to be prepared broad general plans, or detailed parts thereof, for the purposes for which the district was created. The plans shall include such maps, profiles, plans, specifications and other data and descriptions as are necessary to set forth properly the location and character of the work, with estimates of cost and specifications for doing such work and maintaining or operating same. Whenever the chief engineer shall make a report recommending such a plan, the board of trustees shall adopt the report or any modification thereof approved by the engineer. The adopted report shall be numbered by the board and shall thereafter be known and designated as "Preliminary Plan No. ______", which plan shall be filed with the secretary of the board and made a part of the records of the district.

2. Upon adoption of a preliminary plan it shall be transmitted forthwith to the appropriate state agency for review. Such state agency shall be officially designated by the governor as having the responsibility for review of conservancy district plans, and shall be that one in the government of the state mostly responsible for or concerned with matters relating to the purposes of this chapter. Ninety days after receipt of the preliminary plan the official agency shall certify the plan back to the district board with its approval or recommended changes, which will constitute a completed plan.

(L. 1959 S.B. 199 § 29)



Section 257.300 Preliminary plan, notice — objections, adoption — objections to official plan, trial by court order — state agency to be informed.

Effective 28 Aug 1959

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

257.300. Preliminary plan, notice — objections, adoption — objections to official plan, trial by court order — state agency to be informed. — 1. When the preliminary plan is completed by the designated state agency, the board shall cause notice by publication to be given in each county of the district, of the completion of the plan, and shall permit the inspection thereof at their office or at a convenient location in each county by all persons interested. The notice shall fix the time and place for the hearing of all objections to the plan not less than twenty days nor more than thirty days after the last publication of the notice.

2. All objections to the plan shall be in writing and filed with the secretary of the board at his office or at the place of hearing within ten days after the last publication of the notice.

3. After the hearing before the board of trustees, the board shall adopt the plan, or such modification thereof as the board determines, as an official plan of the district, and designate the plan as "Official Plan No. ______", the number to be the same as that of the preliminary plan from which the official plan originated.

4. If, however, any person or public corporation objects to the official plan, so adopted, then the person or public corporation may, within fifteen days from the adoption of the official plan, file the objections in writing in the office of the clerk of the court by which the district was created, specifying the objectionable features of the plan and setting forth wherein the proposed provisions of the plan are not necessary under the purposes for which the district was created. The court shall then fix a day for the hearing thereof before the court, not less than twenty days nor more than thirty days after the first regular session of court after the time fixed for filing objections, at which time the court shall hear the objections and adopt, amend, reject or refer back the plan to the board of trustees. If the court:

(1) Rejects the plan, the board shall proceed to prepare another plan;

(2) Refers back the plan to the board for amendment, the court shall continue the hearing to a day certain without publication of notice;

(3) Approves the original or amended plan as the official plan of the district, a certified copy of the order of court approving the original or amended plan shall be filed with the secretary of the board of trustees, and by him incorporated into the records of the district as "Official Plan No. ______".

5. The designated state agency herein referred to shall be kept informed by the secretary of the board of pending proceedings, and action taken, relative to the formulation of an official plan, to the end that the state's interest may be represented and proper records maintained. A copy of any official plan, or changes made in arriving at the plan, shall be filed forthwith with the agency.

(L. 1959 S.B. 199 § 30)



Section 257.310 Creation of district for primary drainage basin including previously formed district, procedure — establishment of subdistricts — officers, employees, powers — disincorporation of such district.

Effective 28 Aug 1978

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

257.310. Creation of district for primary drainage basin including previously formed district, procedure — establishment of subdistricts — officers, employees, powers — disincorporation of such district. — 1. Where any conservancy district is organized and established within a primary drainage basin and the area of such district is a secondary drainage basin or a tributary drainage area, the balance of the primary drainage basin may be the basis for initiating, organizing, and establishing a conservancy district for the entire primary drainage basin. Other provisions of this chapter shall apply to the initiating, organizing, establishment, and function of the primary drainage basin conservancy district, except:

(1) The provisions of this chapter for initiating, organizing and establishing a conservancy district shall apply only to such balance of the primary drainage basin as lies without any other conservancy district, but the jurisdiction of the court shall be determined on the basis of the entire primary drainage basin. In addition to the petitioning procedure as it shall apply to initiating a primary drainage basin conservancy district under this section, any established conservancy district of lesser extent within the primary drainage basin shall have the right to be a petitioner under this section, regardless of limitations on petitioners provided by this chapter, and may, solely and by itself, sign and present a petition to the court for the organization and establishment of a conservancy district for the primary drainage basin of which the lesser district is a part. It is understood hereby that

(a) The existence and function of any conservancy district of lesser extent within the primary drainage basin shall in no way constitute a bar or limitation on the establishment of a conservancy district for the entire primary drainage basin;

(b) The referendum therefor shall be by vote of qualified voters within those areas of the primary drainage basin which are without the boundaries of any established conservancy district;

(c) The procedure and basis for selection of trustees of the primary drainage basin conservancy district shall be in no way different from that otherwise provided for in this chapter for any conservancy district.

(2) Upon establishment of a primary drainage basin conservancy district under this section,

(a) Any conservancy district of a lesser extent, including any subdistrict thereof, within the primary drainage basin established as a conservancy district, upon such establishment shall forthwith become a subdistrict, subject to whatever the regular prosecution of the affairs of the primary drainage basin district shall resolve, in accord with the objects, purposes, and other provisions of this chapter;

(b) The trustees of any conservancy district of lesser extent shall no longer hold office and shall cease to function upon qualification of the trustees of the primary drainage basin district but shall be held responsible, with appeal therefor to the court by any party of interest, for a proper handling, transfer, and consolidation of the affairs of their district being assumed by the primary drainage basin district trustees as district trustees or as subdistrict trustees;

(c) The further position and responsibility of any other officer, employees, agents or persons responsible to any such former conservancy district shall be a matter of decision by the board as district or subdistrict trustees. Such personnel shall be subject to the same provisions for responsibility as the former trustees of the lesser district are subject to in this section.

2. In addition to the formation of a subdistrict as previously provided for in this section, whenever it is desired to accomplish the purposes of this chapter and exercise the powers of the board of trustees where such purposes and powers will affect only a part of a conservancy district, a subdistrict may be formed within such part of the district.

3. Establishment of such a subdistrict shall be preceded by a plan for the proposed subdistrict, which plan may be part of an official plan for the entire district or part of the district, or may be a separate official plan in itself. In any case the procedure for creating a subdistrict plan shall be, in all respects, the same as provided herein for originating and securing an official plan, with the additional provision that the plan shall include a name for the subdistrict.

4. When the plan for a proposed subdistrict has been approved and made official, it may be subject to further action as follows:

(1) The district board shall issue notice of the approval of the plan and may announce in such notice, or in a later notice, its intention to submit the question of establishing the subdistrict, subject to a determination of the boundaries of the proposed subdistrict.

(2) If the district board, at the time of its notice of the approval of the plan or within thirty days after publication of such approval notice is complete, does not give notice of its intention to call an election, subject to such determination of the boundaries, a petition for such action toward a subdistrict may be presented to the board. The number of petitioners and their qualifications shall be the same as provided in this chapter for initiating the establishment of a conservancy district. Upon receipt of such petition, and finding it valid, the board shall take action forthwith on the proposed subdistrict as though on its own initiative. In such case, however, the board may require the petitioners to give bond for the costs of determining the boundaries and of the election. If the election for a subdistrict fails, such costs shall be paid by the petitioners. If the subdistrict is established, the costs shall be paid by the subdistrict.

5. At the time of the subdistrict election, questions of additional tax and bond issue may be presented to the voters if so indicated by the official plan, and if the board in calling the subdistrict election on its own initiative has so stated or if, in the case of a petition, the petitioners have so requested the board. If such questions are presented to the voters the respective provisions of this chapter for tax and bond elections shall be followed insofar as such would apply.

6. The result of the election for the establishment of a subdistrict shall be entered upon the records of the board. If the voters approve the subdistrict establishment, certified copies of the board's record thereof shall be filed with the secretary of state, the county recorder of the county or counties within the subdistrict, and the state reviewing agency.

7. Upon entry in the records of the board of the vote approving establishment of the subdistrict, the subdistrict shall be organized and established thereby, with the trustees of the conservancy district thereupon becoming trustees also of the subdistrict. Thereafter, the proceedings in reference to the subdistrict shall in all matters conform to the provisions of this chapter; except that in the issuance of bonds for the subdistrict, in the levying of taxes by the subdistrict, and in all other matters affecting only the subdistrict, the provisions of this chapter shall apply to the subdistrict as an independent conservancy district, and it shall not, in these things, be amalgamated with the district. It is understood that such provisions for a subdistrict shall in no way restrict a conservancy district's taxing and bonding authority or limitations in the area of the subdistrict or elsewhere in the district; except, no lesser district, absorbed as a subdistrict into a primary drainage basin conservancy district, shall be subject to a general obligation bond tax by the primary district when the lesser district has a bond tax of its own, unless the primary district tax provides for the assumption of the lesser district bonds; and provided further, that no bond tax shall be levied upon said lesser district until a sufficient time shall have expired that would have permitted said district to have retired all of the bonds originally voted and retired if said bond tax had been levied to retire the original amount of the bonds voted and retired by a bond tax levied upon the assessed valuation within said lesser district.

8. The board of trustees, chief engineer, attorney, secretary and other officers, agents and employees of the district shall, so far as it may be necessary, serve in the same capacities for such subdistrict. Contracts and agreements between the district and the subdistrict may be made. The distribution of administrative expense between the district and subdistrict shall be in proportion to the interests involved and the amount of service rendered, such division to be made by the board of trustees.

9. Any subdistrict may be disincorporated in the same manner as provided herein for a conservancy district insofar as securing a vote of disincorporation is concerned. If disincorporation is voted, the board of trustees shall have the sole responsibility for all liquidating, taxing, financial, and other procedures, shall have the authority to exercise such taxing power of the subdistrict as is necessary to dispose of any indebtedness of the subdistrict, and shall, upon payment of all debts of the subdistrict, consolidate into the district all else formerly a part of the subdistrict for such action or procedure as would be the case in the regular prosecution of its affairs by the district.

(L. 1959 S.B. 199 § 31, A.L. 1978 H.B. 971)



Section 257.320 Existing improvement districts not deprived of rights — cooperative contracts — approval of future plans.

Effective 28 Aug 1959

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

257.320. Existing improvement districts not deprived of rights — cooperative contracts — approval of future plans. — 1. Nothing in this chapter shall be so construed as to deprive any present levee, drainage, flood prevention, bank protection, sewer or other special soil or water district now organized and operating under laws of this state from exercising any of its rights or powers thereunder.

2. Agreements between such special district board and the board of trustees of a conservancy district may be made whenever mutually desirable by joint resolution of the boards of such special district board and the board of trustees of a conservancy district, which joint resolution may be passed either at a joint meeting or at separate meetings of the special district board and the board of trustees of a conservancy district.

3. Hereafter, no such special district or any new special district shall prepare and submit final plans and specifications for its improvements until they are first approved by the board of trustees of the conservancy district in which the special district wholly or partly lies. If the governing board of the special district and the board of trustees of the conservancy district cannot agree within a reasonable time upon the plans or specifications, either party may submit the plans or specifications for adjudication to the court having jurisdiction over the conservancy district.

4. Such special district may determine to appoint the board of trustees of the conservancy district as its governing board and the board of trustees may so act by vote spread upon its minutes.

5. By joint agreement of the respective boards, the chief engineer, attorney or other employees of the conservancy district may serve as joint employees of both districts, and the division of expense therefor shall be by equitable written agreement filed for public inspection.

(L. 1959 S.B. 199 § 32)



Section 257.330 Funds of district, how kept — cost of plans, how paid — use of surplus.

Effective 28 Aug 1961

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

257.330. Funds of district, how kept — cost of plans, how paid — use of surplus. — 1. The moneys of every conservancy district organized hereunder shall consist of five separate funds:

(1) Preliminary fund, which shall include the proceeds of the organization tax authorized by this chapter and such advancements as may be made from the general county funds as provided in this chapter;

(2) Bond fund, which shall include the proceeds of the sale of general obligation river basin conservancy bonds;

(3) Amortization fund, which shall include the proceeds of levies made for interest on and amortization of general obligation bonds issued under the provisions of this chapter;

(4) General fund, which shall include all other revenues together with the proceeds of annual levies made for the purposes of administration, current expenses, improvements and facilities and for the maintenance and operation of the district; and

(5) Aid fund, which shall include any fund for aiding the work of the district furnished by the United States, this state, other states, public corporations, or persons.

2. It is intended that the cost of general improvements made or facilities provided by the district shall include the cost of preparing the official plans and specifications therefor, of any appraisals occasioned thereby, of any lands or property purchased or condemned therefor and of the entire cost of engineering, construction and superintendence, and all charges incidental thereto, and that the same may be paid for out of the bond fund from the proceeds of general obligation bonds issued for such improvements or facilities.

3. No vouchers shall be drawn against any fund until an authorizing resolution therefor shall have been properly passed by the board of trustees, and duly entered upon its records.

4. Any surplus funds in the treasury of the district may be used for retiring bonds, reducing the rate of assessment or for accomplishing any other of the legitimate objects of the district.

(L. 1959 S.B. 199 § 33, A.L. 1961 p. 463)



Section 257.340 Use of money received as aid from public agency.

Effective 28 Aug 1959

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

257.340. Use of money received as aid from public agency. — 1. The board of trustees, in accepting financial aid from the United States government, the state, any public corporation or any person for the purposes of the district, shall place the funds in the aid fund, to be expended only for the specific purposes for which they were given. If any surplus remains after the accomplishment of such specific purpose, the balance may be transferred to the general fund.

2. Any public corporation may aid a district whenever its appropriating body duly makes appropriations therefor.

(L. 1959 S.B. 199 § 34)



Section 257.350 Organization tax — pledge of anticipated revenues.

Effective 28 Aug 1959

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

257.350. Organization tax — pledge of anticipated revenues. — 1. As soon as any district is organized under this chapter, and a board of trustees is selected and qualified, all tangible property in the district may be taxed not to exceed one mill on each dollar of the assessed valuation thereof per annum for a period not to exceed three years. The tax moneys shall be used for paying expenses of organization, for preliminary surveys and plans, and for other incidental expenses which may be necessary to the proper establishment of the district. Such organization tax shall be certified by the board of trustees to the various county commissions of the various counties and by them extended upon the tax books and certified to the respective collectors of revenue of their counties. If the items of expense have already been paid in whole or in part from other sources, they may be repaid from the receipts of the levy. The collection of the tax levy shall conform in all matters to the collection of taxes and assessments for the district outlined in this chapter and the same provisions concerning the nonpayment of taxes shall apply.

2. In order to facilitate the preliminary work and establishment of the district, the board of trustees may borrow money, authorized by a resolution therefor, at a rate of interest not exceeding six percent per annum, may issue and sell or pay to contractors or others, negotiable evidence of debt (herein called warrants) therefor signed by the president and secretary of the board of trustees and may pledge (after it has been levied) the organization tax of not exceeding one mill on each one dollar of assessed valuation per annum for the repayment thereof. If any warrant issued by the board of trustees is presented for payment and is not paid for want of funds in the treasury that fact with the date of refusal shall be endorsed on the back of the warrant and the warrant shall thereafter draw interest at the rate of six percent until such time as there is money on hand sufficient to pay the amount of the warrant with interest.

(L. 1959 S.B. 199 § 35)



Section 257.360 Levy and collection of taxes generally, rates — increase to be voted at election, limit.

Effective 28 Aug 1959

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

257.360. Levy and collection of taxes generally, rates — increase to be voted at election, limit. — 1. The county clerk of each county within the district shall certify to the secretary of the board of trustees the total assessed valuation of all taxable tangible property lying within the district in his county. Thereupon, the board of trustees shall determine the rates of taxation necessary to be levied for the amortization fund and for the general fund for the year and shall direct the secretary to certify the rates to the county clerk of each county in which the district is situated. The several county clerks shall thereupon extend the rates upon and against the assessed valuation of all taxable tangible property lying within the district and shall certify the taxes to the collectors of revenue of their respective counties, who shall proceed to collect and enforce the taxes in like manner as state and county taxes are collected and enforced and shall make remittances of their collections monthly to the treasurer of the district.

2. The rate levied for the general fund shall in no year exceed one mill on each one dollar assessed valuation of taxable tangible property in such district, except as follows:

(1) When the board determines that needs for general fund moneys are greater than the one mill tax will provide and thereupon determines the rate of taxation necessary to be levied in excess of the authorized rate;

(2) When, accordingly, the question is submitted by the board to the electorate of the district in the same manner as provided in this chapter for bond elections;

(3) When, at such election, the increase is approved for a year, by a majority vote of those voting, or, in excess of one year and not to exceed four years, by a two-thirds vote of those voting; and provided that any such increase in the tax rate for the general fund shall in no year exceed two mills on each one dollar assessed valuation of taxable tangible property in the district.

3. In the event that an increase in the tax rate is voted as prescribed, the procedure for collection shall be as for any general fund levy.

(L. 1959 S.B. 199 § 36)



Section 257.370 General obligation bonds authorized, limits, terms, form — election required — vote required — levy and collection of tax to pay.

Effective 28 Aug 1990

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

257.370. General obligation bonds authorized, limits, terms, form — election required — vote required — levy and collection of tax to pay. — 1. The board of trustees of any river basin conservancy district may issue general obligation bonds for and on behalf of the district for the purpose of providing funds to carry out the official plan or plans of the district. The bonds shall not exceed, including existing indebtedness of the district, an amount equal to five percent of the assessed valuation of taxable tangible property in the district, to be ascertained by the last completed assessment for state and county purposes made previous to the incurring of the indebtedness. The bonds shall be issued in the denomination of one hundred dollars each, or some multiple thereof, to bear interest at a rate not exceeding six percent per annum, payable semiannually, and to become due and payable at the times the board of trustees determines by order of record, not exceeding twenty years from date of issue. All bonds shall be signed by the president of the board, and attested by the signature of the secretary of the board, with the seal of the district affixed; and all interest coupons shall be executed by the lithographed facsimile signatures of the officers.

2. Whenever a conservancy district proposes to issue bonds as aforesaid, it shall submit the question to the voters of the district. The notice of election shall state the amount and purpose of bonds to be issued, the polling place at which the election is to be held.

3. The results of the submission of the question shall be entered upon the records of the board of trustees.

4. If it appears that the constitutionally required percentage of the voters voting on the question have voted in favor of the issuance of the bonds, the board of trustees shall order and direct the execution of the bonds for and on behalf of the district and shall provide for the levy and collection of a direct annual tax upon all the taxable property in the district sufficient to provide for the payment of the principal and interest of the bonds so authorized as they respectively become due.

5. It shall be the duty of the secretary of the board, on or before the first day of May in each year, or the state auditor immediately thereafter, in case the secretary of the board fails or neglects so to do, to certify to the respective county clerks of the counties within the district the amount of money that will be required during the next succeeding year to pay interest falling due on bonds issued and the principal of bonds maturing during such year. Upon receipt of the certificate, it shall be the duty of the county clerks to levy and extend upon the tax books such a rate of taxation upon all taxable tangible property in the district as will raise the sum of money required for the purposes aforesaid.

6. All of the laws, rights and remedies of the state of Missouri for the collection of state, county, school and other taxes shall be applicable to the collection of taxes herein authorized to be collected.

(L. 1959 S.B. 199 § 37, A.L. 1978 H.B. 971, A.L. 1990 H.B. 1621)



Section 257.380 Form of ballot.

Effective 28 Aug 1986

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

257.380. Form of ballot. — The ballots of a conservancy district election held upon the question of issuing bonds shall be in substantially the following form:

Shall the ______ Conservancy District issue bonds in the amount of ______ dollars for the purpose of ______?

(L. 1959 S.B. 199 § 38, A.L. 1978 H.B. 971, A.L. 1986 H.B. 1554 Revision)



Section 257.390 Public sale of bonds, minimum price — use of proceeds.

Effective 28 Aug 1959

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

257.390. Public sale of bonds, minimum price — use of proceeds. — The board of trustees on behalf of the district shall sell its bonds to the best advantage at public sale on sealed bids but for no less than ninety-five cents on the dollar and the proceeds shall be paid over to the treasurer of the district, who shall disburse the proceeds on order of the board of trustees in payment of costs incidental to the holding of the election, the issuance of the bonds and in paying the costs of constructing and carrying into execution the plan of improvement adopted for the district. The sale of the bonds shall be publicly advertised for such time and in such manner as the board directs.

(L. 1959 S.B. 199 § 39)



Section 257.400 Tax lien not affected by disincorporation or failure of action — enforcement.

Effective 28 Aug 1959

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

257.400. Tax lien not affected by disincorporation or failure of action — enforcement. — 1. In the event of the disincorporation of any conservancy district pursuant to the provisions of this chapter, the disincorporation shall not affect the lien of any tax imposed pursuant to the provisions of this chapter, or the liability of any property in the district to the levy of any future tax for the purpose of paying the principal of and interest on any bonds issued hereunder.

2. In that event, or in the event of any failure on the part of the officers of any district to qualify and act, or in the event of any resignations or vacancies in office, which prevent action by the district or by its proper officers, it shall be the duty of the county clerk and of all other officers charged in any manner with the duty of assessing, levying and collecting taxes for public purposes in any county, municipality or political subdivision in which such lands shall be situated, to do and perform all acts which may be necessary and requisite to the collection of any such tax which has been imposed and to the levying, imposing and collecting of any tax which it may be necessary to make for the purpose of paying the principal and interest of the bonds.

3. Any holder of any bonds issued pursuant to the provisions of this chapter or any person or officer being a party in interest, may either at law or in equity by suit, action or mandamus, enforce and compel performance of the duties required by this chapter of any of the officers or persons mentioned in this chapter.

(L. 1959 S.B. 199 § 40)



Section 257.410 Failure to collect taxes, penalty.

Effective 28 Aug 1959

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

257.410. Failure to collect taxes, penalty. — Any collector of revenue or other person entrusted with the collection of taxes who refuses, fails or neglects to make prompt payment of the same or any part thereof collected under this chapter to the treasurer of the district upon his presentation of a proper demand, shall pay a penalty of ten percent on the amount of his delinquency; and such penalty shall become due and payable at once, and both he and his sureties shall be liable therefor on his official bonds.

(L. 1959 S.B. 199 § 41)



Section 257.430 Profiting by officer from district contracts or moneys, penalty — liability.

Effective 28 Aug 1959

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

257.430. Profiting by officer from district contracts or moneys, penalty — liability. — The making of profit, directly or indirectly, by any officer of any district organized under this chapter, or by any other public officer within the state, out of any contracts entered into by the district, or the use of any money belonging to a district by loaning it or otherwise using it, or by depositing the same in any manner, contrary to law, or by removal of any money by any officer or by his consent and placing it elsewhere than is prescribed either by law or by the official acts of the board of trustees, for the purpose of profit, constitutes a felony, punishable by imprisonment for a term not exceeding two years, or a fine not exceeding five thousand dollars, or both fine and imprisonment; and the officer offending shall be liable personally and upon his official bond for all losses to the district and for all profits realized by such unlawful use of moneys.

(L. 1959 S.B. 199 § 43)



Section 257.440 Performance of duties compelled by mandamus.

Effective 28 Aug 1959

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

257.440. Performance of duties compelled by mandamus. — The performance of all duties prescribed in this chapter concerning the organization, administration and operation of the district may be enforced against any officer or against any person or public corporation refusing to comply with any order of the board by mandamus at the instance of the board of trustees or of any person or public corporation interested in any way in such district or proposed district.

(L. 1959 S.B. 199 § 44)



Section 257.450 Disincorporation, procedure — approval at election — appointment of receiver, duties.

Effective 28 Aug 1990

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

257.450. Disincorporation, procedure — approval at election — appointment of receiver, duties. — 1. Disincorporation of a conservancy district may be accomplished by a vote therefor on the submission of the question to the voters of the district. The submission is initiated as follows:

(1) When the board determines the disincorporation is desirable after a hearing on the subject is held, provided that notice of such hearing is made by publication setting a time for the hearing and citing the reasons for the proposed need to disincorporate, and the board makes its decision for disincorporation within thirty days after the hearing is concluded, and on such decision calls forthwith for a disincorporation election; or

(2) When the number of registered voters which would be necessary to regularly initiate proceedings for establishment of the district petitions the board for a disincorporation election. The determination of the validity of the petition signatures and the petition shall be bound by the same provisions, as such would apply to this section, as for those of petitioners initiating action for a proposed district as provided in this chapter. When the board determines that the petition is valid it shall call a hearing as on its own motion to disincorporate. After the hearing is concluded with no withdrawal of the petition as provided for in this section, the board shall submit the question to the voters of the district.

2. Whenever notice of publication of a hearing on disincorporation is ordered, the secretary of the board shall report the action to the official state agency designated by the governor to review plans of the district.

3. A majority of petitioners on a disincorporation petition may withdraw the petition and thereby terminate the proceedings at any time before the hearing is concluded.

4. In no case may disincorporation proceedings be initiated and carried forward unless at least one plan for the district has been prepared and finally approved as an official plan.

5. The question shall be submitted in substantially the following form:

Shall the ______ Conservancy District be disincorporated?

6. A vote of a majority of those voting is required for disincorporation.

7. When disincorporation is voted as provided in this section, the board of trustees shall certify the result to the court, whereupon the court shall appoint a competent person from within the district as receiver. The receiver shall have, under order of the court, such powers and responsibilities, as such would apply to this section, as provided by law for receivers in the liquidation of general and business corporations; shall have, under court order, the authority to exercise such taxing power of the district as is necessary to dispose of the bonded and other indebtedness of the district; and shall be considered, for the purpose of this section and related portions of this chapter, to be an officer of the district. Upon appointment of a receiver by the court, the power and authority of the trustees of the district to function as the board of the district ceases, and the offices of trustees terminate, subject to whatever orders the court may issue for securing the aid of the trustees in liquidation of the district.

8. When the receiver has closed the affairs and paid all debts of the district, he shall, subject to any further and necessary orders of the court, take action as follows:

(1) Pay to the county commission of each county within the district the money remaining in his hands, on the basis of a pro rata to each county commission as the taxes paid from each county to the district in the last full year of district tax collection under the board of trustees relate to the total district tax collection in said year; except that, in event the life of the district under the board does not encompass a full year of tax collection, the basis of payment shall be, as the court shall order, in a manner as similar as possible to such pro rata;

(2) File all data, plans and other official records of the district with the clerk of the court, which records shall be matters of public record available to any interested person.

(L. 1959 S.B. 199 § 45, A.L. 1978 H.B. 971, A.L. 1990 H.B. 1070)



Section 257.460 Defective notice of any proceeding, effect.

Effective 28 Aug 1959

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

257.460. Defective notice of any proceeding, effect. — In any case of a proceeding before the court where a notice is provided for in this chapter, if the court finds for any reason that due notice was not given, the court shall not thereby lose jurisdiction, and the proceeding in question shall not be void; but the court shall in that case order due notice to be given, and shall continue the hearing until such time as notice shall be properly given, and thereupon shall proceed as though notice had been properly given in the first instance. In case the original notice as a whole was sufficient, and was faulty only with reference to publication as to certain tracts or areas, only the owners of and persons interested in those particular tracts or areas need be notified by such subsequent notice. If the publication of any notice in any county was defective or not made in time, republication of the defective notice need be had only in the county in which the defect occurred.

(L. 1959 S.B. 199 § 46)



Section 257.470 District liable for negligence.

Effective 28 Aug 1959

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

257.470. District liable for negligence. — Any district organized under the provisions of this chapter shall be liable for damages as a result of negligence of the district.

(L. 1959 S.B. 199 § 47)



Section 257.480 Law not applicable to metropolitan areas.

Effective 28 Aug 1959

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

257.480. Law not applicable to metropolitan areas. — The provisions of this chapter shall not apply to any city having four hundred fifty thousand or more inhabitants, nor any county containing a city having four hundred fifty thousand or more inhabitants.

(L. 1959 S.B. 199 § 48)



Section 257.490 Liberal construction required.

Effective 28 Aug 1959

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

257.490. Liberal construction required. — This chapter being necessary for securing the public health, safety, convenience and welfare shall be liberally construed to effect the control, conservation and utilization of the resources of this state.

(L. 1959 S.B. 199 § 49)






Chapter 258 Outdoor Recreation

Chapter Cross References



Section 258.010 Committees, councils and boards authorized — staffing by department.

Effective 28 Aug 2013

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

*258.010. Committees, councils and boards authorized — staffing by department. — 1. The department of natural resources shall be responsible for convening any committee, council, or board the department deems necessary or advisable in order for the department to perform any functions or duties related to state parks or historic sites, recreational trails, outdoor recreation, any federal grant program pursuant to chapters 253 and 258, any federal Land and Water Conservation Fund Act, 23 U.S.C. 206**, or any other law.

2. The department of natural resources shall provide all staff support and office space for any such bodies.

(L. 1965 p. 391 § 1, A.L. 1967 p. 367, A.L. 1973 H.B. 259, A.L. 1986 H.B. 1554 Revision, A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28); 10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.

**Citation "28 U.S.C. 206" appears in original rolls.



Section 258.060 Duties and functions of department.

Effective 28 Aug 2013

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

*258.060. Duties and functions of department. — The department of natural resources shall be:

(1) The official state agency for liaison with the federal bureau of outdoor recreation;

(2) The official state agency to receive and disburse federal funds available to this state for overall outdoor recreation planning and any recreational trails planning or programs;

(3) The official state agency to receive and allocate to the appropriate agency, or political subdivision, federal funds available for outdoor recreation or recreational trails programs; and

(4) Shall provide a forum for consideration of outdoor recreation problems affecting member agencies and as an advisory and planning agency for overall outdoor recreational programs. The department may provide information and advisory services for any political subdivision requesting its services.

(L. 1965 p. 391 § 6, A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28); 10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 258.070 Compensation, expenses of member agencies' representatives.

Effective 28 Aug 2013

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

*258.070. Compensation, expenses of member agencies' representatives. — Representatives of any committee, council, or board convened by the department pursuant to section 258.010 shall not receive any additional compensation for their services, and all expenses of any agency representatives shall be paid by their respective agency.

(L. 1965 p. 391 § 7, A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28); 10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 258.080 Fund created — moneys appropriated, for what purposes — funds not to revert.

Effective 28 Aug 2013

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

*258.080. Fund created — moneys appropriated, for what purposes — funds not to revert. — 1. There is hereby created in the state treasury for the use of the department of natural resources a fund to be known as "The Inter-Agency Council Fund". All federal moneys received by the state of Missouri from the Land and Water Conservation Fund Act of 1965, Public Law 88-578, shall be deposited in the fund.

2. Moneys deposited in the fund shall, upon appropriation by the general assembly to the department, be received and expended or allocated by the department for outdoor recreation for outdoor recreation planning, acquisition and development and for no other purposes; provided, however, that not less than fifty percent of the moneys appropriated shall be allocated by the department to political subdivisions of the state of Missouri, none of which moneys so allocated shall be expended for the improvement or operation of projects under the supervision or control of any state agency.

3. Any unexpended balance in such fund at the end of any appropriation period shall not be transferred to the general revenue fund of the state treasury and, accordingly, shall be exempt from the provisions of section 33.080 relating to transfer of funds to the general revenue funds of the state by the state treasurer.

(L. 1965 p. 391 § 8, A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28); 10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 258.083 General assembly may appropriate funds for grants to parks.

Effective 28 Aug 1985

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

258.083. General assembly may appropriate funds for grants to parks. — The general assembly may appropriate funds to the department of natural resources for the purpose of making grants to local parks and related institutions, and the department shall administer and expend such funds in accordance with the terms of the appropriation.

(L. 1985 S.B. 282)



Section 258.100 Trail, definition — immunity from civil liability for adjoining landowners, when.

Effective 28 Aug 2004

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

258.100. Trail, definition — immunity from civil liability for adjoining landowners, when. — 1. As used in this section, the word "trail" means any land which was acquired or utilized by the state for use as a public hiking, biking or recreational trail or any land or interest therein acquired or utilized hereafter by a political subdivision for use as a public hiking, biking or recreational trail. However, a trail not acquired by the state must be designated by the governing body of the political subdivision as a greenway system of trails or part of a dedicated system of trails, the acquisition conveyance whether by deed, easement agreement, grant, assignment, or reservation of rights to the political subdivision must state the interest in the land is being granted for such purposes, the greenway system or dedicated system of trails must be designed exclusively for the purposes herein designated, and shall not include roads or streets, nor sidewalks, walkways or paths which are intended to connect neighborhoods for pedestrian traffic, such as common sidewalks or walkways.

2. Any person owning land adjoining the trail shall be immune from civil liability for injuries to person or property of persons trespassing or entering on such person's land without implied or expressed permission, invitation, or consent where:

(1) The person who was injured entered the land by way of the trail; and

(2) Such person was subsequently injured on lands adjoining the trail.

3. The immunity created by this section does not apply if the injuries were caused by:

(1) The intentional or unlawful act of the owner or possessor of such land; or

(2) The willful or wanton act of the owner or possessor of such land.

(L. 1990 H.B. 1669 § 1, A.L. 1993 S.B. 221, A.L. 1994 H.B. 1115, A.L. 2004 S.B. 810)



Section 258.200 Limited liability for person owning land adjoining streams or rivers, when.

Effective 28 Aug 2000

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

258.200. Limited liability for person owning land adjoining streams or rivers, when. — 1. Any person owning land adjoining navigable or nonnavigable free-flowing stream or river shall be immune from civil liability for injuries to persons* or property of persons trespassing or entering on such person's land without implied or expressed permission, invitation, or consent where:

(1) The person who was injured entered the land by way of the stream or river; and

(2) Such person was subsequently injured on lands adjoining the stream or river.

2. The immunity created by this section does not apply if the injuries were caused by:

(1) The intentional or unlawful act of the owner or possessor of such land; or

(2) The negligent, willful or wanton act of the owner or possessor of such land.

(L. 2000 H.B. 1097 § 258.110)

*Word "person" appears in original rolls.






Chapter 259 Oil and Gas Production

Chapter Cross References



Section 259.010 Council established.

Effective 28 Aug 2015

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

259.010. Council established. — There shall be a "State Oil and Gas Council" composed of the following members in accordance with the provisions of section 259.020:

(1) The state geologist;

(2) One member from the department of economic development;

(3) One member from the Missouri public service commission;

(4) One member from the clean water commission;

(5) One member from the Missouri University of Science and Technology petroleum engineering program;

(6) One member from the Missouri Independent Oil and Gas Association; and

(7) Two members from the public.

(L. 1965 2d Ex. Sess. p. 917 § 1, A.L. 1972 H.B. 1176, A.L. 2012 H.B. 1251 merged with H.B. 1647, A.L. 2015 H.B. 92)



Section 259.020 Council membership.

Effective 28 Aug 2015

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

259.020. Council membership. — The member entities in section 259.010 shall be represented on the council by the executive head of each respective entity, except that:

(1) The Missouri University of Science and Technology shall be represented by a professor of petroleum engineering employed at the university;

(2) The Missouri Independent Oil and Gas Association shall be represented by a designated member of the association; and

(3) The public members shall be appointed to the council by the governor, with the advice and consent of the senate. Both public members shall have an interest in and knowledge of the oil and gas industry, and both shall be residents of Missouri.

­­

­

(L. 1965 2d Ex. Sess. p. 917 § 2, A.L. 1972 H.B. 1176, A.L. 2012 H.B. 1251 merged with H.B. 1647, A.L. 2015 H.B. 92)



Section 259.030 Council officers.

Effective 28 Aug 2015

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

259.030. Council officers. — 1. The council shall elect a chairman and vice chairman from the members of the council. A chairman and vice chairman may serve more than a one-year term, if so elected by the members of the council.

2. The state geologist shall act as administrator for the council and shall be responsible for enforcing the provisions of this chapter.

(L. 1965 2d Ex. Sess. p. 917 § 3, A.L. 2012 H.B. 1251 merged with H.B. 1647, A.L. 2015 H.B. 92)



Section 259.040 Expenses of members.

Effective 28 Aug 2012

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

259.040. Expenses of members. — Representatives of the member state agencies shall not receive any additional compensation for their services as representatives on the council and all expenses of the state agency representatives shall be paid by their respective agency. The professor of petroleum engineering, the member from the Missouri Independent Oil and Gas Association and the public members shall not receive any compensation for their services as representatives on the council and all expenses of such representatives shall be paid by their respective entities.

(L. 1965 2d Ex. Sess. p. 917 § 4, A.L. 1972 H.B. 1176, A.L. 2012 H.B. 1251 merged with H.B. 1647)



Section 259.050 Definitions.

Effective 28 Aug 2015

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

259.050. Definitions. — Unless the context otherwise requires, the following words mean:

(1) "Certificate of clearance" means a permit prescribed by the council for the transportation or the delivery of oil or gas or product and issued or registered in accordance with the rule, regulation, or order requiring such permit;

(2) "Council", the state oil and gas council established by section 259.010;

(3) "Department", the department of natural resources;

(4) "Field", the general area underlaid by one or more pools;

(5) "Gas", all natural gas and all other fluid hydrocarbons which are produced at the wellhead and not hereinbelow defined as oil;

(6) "Illegal gas" means gas which has been produced from any well within this state in excess of the quantity permitted by any rule, regulation, or order of the council;

(7) "Illegal oil" means oil which has been produced from any well within the state in excess of the quantity permitted by any rule, regulation, or order of the council;

(8) "Illegal product" means any product derived in whole or in part from illegal oil or illegal gas;

(9) "Noncommercial gas well", a gas well drilled for the sole purpose of furnishing gas for private domestic consumption by the owner and not for resale or trade;

(10) "Oil", crude petroleum oil and other hydrocarbons regardless of gravity which are produced at the wellhead in liquid form and the liquid hydrocarbons known as distillate or condensate recovered or extracted from gas, other than gas produced in association with oil and commonly known as casinghead gas. The term shall also include hydrocarbons that do not flow to a wellhead but are produced by other means, including those contained in oil-shale and oil-sand;

(11) "Owner", the person who has the right to drill into and produce from a pool and to appropriate the oil or gas he produced therefrom either for himself or others or for himself and others;

(12) "Pool", an underground reservoir containing a common accumulation of oil or gas or both; each zone of a structure which is completely separated from any other zone in the same structure is a pool, as that term is used in this chapter;

(13) "Product", any commodity made from oil or gas and includes refined crude oil, crude tops, topped crude, processed crude, processed crude petroleum, residue from crude petroleum, cracking stock, uncracked fuel oil, fuel oil, treated crude oil, residuum, gas oil, casinghead gasoline, natural-gas gasoline, kerosene, benzene, wash oil, waste oil, blended gasoline, lubricating oil, blends or mixtures of oil with one or more liquid products or by-products derived from oil or gas, and blends or mixtures of two or more liquid products or by-products derived from oil or gas whether herein enumerated or not;

(14) "Reasonable market demand" means the demand for oil or gas for reasonable current requirements for consumption and use within and without the state, together with such quantities as are reasonably necessary for building up or maintaining reasonable working stocks and reasonable reserves of oil or gas or product;

(15) "Waste" means and includes:

(a) Physical waste, as that term is generally understood in the oil and gas industry, but not including unavoidable or accidental waste;

(b) The inefficient, excessive, or improper use of, or the unnecessary dissipation of, reservoir energy;

(c) The location, spacing, drilling, equipping, operating, or producing of any oil or gas well or wells in a manner which causes, or tends to cause, reduction in the quantity of oil or gas ultimately recoverable from a pool under prudent and proper operations, or which causes or tends to cause unnecessary or excessive surface loss or destruction of oil or gas;

(d) The inefficient storing of oil;

(e) The production of oil or gas in excess of transportation or marketing facilities or in excess of reasonable market demand; and

(f) Through negligence, the unnecessary or excessive surface loss or destruction of oil or gas resulting from evaporation, seepage, leakage or deliberate combustion;

(16) "Well", any hole drilled in the earth for or in connection with the exploration, discovery, or recovery of oil or gas, or for or in connection with the underground storage of gas in natural formation, or for or in connection with the disposal of salt water, nonusable gas or other waste accompanying the production of oil or gas.

(L. 1965 2d Ex. Sess. p. 917 § 5, A.L. 1972 H.B. 1176, A.L. 1987 S.B. 353, A.L. 2015 H.B. 92)



Section 259.052 Oil and gas resources fund created, use of moneys.

Effective 28 Aug 2015

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

259.052. Oil and gas resources fund created, use of moneys. — 1. There is hereby created in the state treasury the "Oil and Gas Resources Fund" which shall consist of all gifts, donations, transfers, moneys appropriated by the general assembly, permit application fees collected under section 259.080, operating fees, closure fees, late fees, severance fees, and bequests to the fund. The fund shall be administered by the department of natural resources.

2. The state treasurer shall be custodian of the fund and may approve disbursements from the fund in accordance with sections 30.170 and 30.180. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys on such investments shall be credited to the fund.

3. After appropriation by the general assembly, the money in such fund shall be expended by the department to administer the provisions of chapter 259, and to collect, process, manage, interpret, and distribute geologic and hydrologic resource information pertaining to oil and gas potential, and not for any other purpose.

(L. 2015 H.B. 92)



Section 259.060 Waste prohibited.

Effective 28 Aug 1972

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

259.060. Waste prohibited. — Waste of oil and gas is prohibited in the interest of conservation of natural resources.

(L. 1965 2d Ex. Sess. p. 917 § 6, A.L. 1972 H.B. 1176)



Section 259.070 Powers and duties of council — rulemaking, procedure.

Effective 28 Aug 2015

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

259.070. Powers and duties of council — rulemaking, procedure. — 1. The council has the duty of administering the provisions of this chapter. The council shall meet at least once each calendar quarter of the year and upon the call of the chairperson.

2. The council shall conduct a review of the statutes and rules and regulations under this chapter on a biennial basis. Based on such review, the council, if necessary, shall recommend changes to the statutes under this chapter and shall amend rules and regulations accordingly.

3. (1) The council shall have the power and duty to form an advisory committee to the council for the purpose of reviewing the statutes and rules and regulations under subsection 2 of this section. The advisory committee shall make recommendations to the council when necessary to amend current statutes and rules and regulations under this chapter and shall review any proposed new or amended statute or regulation before such proposed statute or regulation is considered by the council.

(2) The advisory committee shall be made up of representatives from the department, the oil and gas industry and any council member desiring to be on such advisory committee. The advisory committee shall meet prior to each calendar quarter meeting of the council, if necessary for the purposes set forth under this subsection, and present any recommendations to the council at such calendar quarter meeting. The council shall designate one of its members to serve as the chairperson of the advisory committee.

(3) The advisory committee may make recommendations to the council on appropriate fees or other funding mechanisms to support the oil and gas program efforts of the department.

4. The council, acting through the department, has the duty and authority to make such investigations as it deems proper to determine whether waste exists or is imminent or whether other facts exist which justify action.

5. The council, acting through the department, has the authority:

(1) To require through the issuance of appropriate orders:

(a) Identification of ownership of oil or gas wells, producing leases, tanks, plants, structures, and facilities for the refining or intrastate transportation of oil and gas;

(b) The making and filing of all mechanical well logs and the filing of directional surveys if taken, and the filing of reports on well location, drilling and production, and the filing free of charge of samples and core chips and of complete cores less tested sections, when requested in the office of the state geologist within six months after the completion or abandonment of the well;

(c) The drilling, casing, operation, and plugging of wells in such manner as to prevent the escape of oil or gas out of one stratum into another; the intrusion of water into oil or gas stratum; the pollution of fresh water supplies by oil, gas, or highly mineralized water; to prevent blowouts, cavings, seepages, and fires; and to prevent the escape of oil, gas, or water into workable coal or other mineral deposits;

(d) The furnishing of a reasonable bond with good and sufficient surety, conditioned upon the full compliance with the provisions of this chapter, and the rules and regulations of the council prescribed to govern the production of oil and gas on state and private lands within the state of Missouri; provided that, in lieu of a bond with a surety, an applicant may furnish to the council his own personal bond, on conditions as described in this paragraph, secured by a certificate of deposit or an irrevocable letter of credit in an amount equal to that of the required surety bond or secured by some other financial instrument on conditions as above described or as provided by council regulations;

(e) That the production from wells be separated into gaseous and liquid hydrocarbons, and that each be accurately measured by such means and upon such standards as may be prescribed by the council;

(f) The operation of wells with efficient gas-oil and water-oil ratios, and to fix these ratios;

(g) Certificates of clearance in connection with the transportation or delivery of any native and indigenous Missouri produced crude oil, gas, or any product;

(h) Metering or other measuring of any native and indigenous Missouri-produced crude oil, gas, or product in pipelines, gathering systems, barge terminals, loading racks, refineries, or other places; and

(i) That every person who produces, sells, purchases, acquires, stores, transports, refines, or processes native and indigenous Missouri-produced crude oil or gas in this state shall keep and maintain within this state complete and accurate records of the quantities thereof, which records shall be available for examination by the council or its agents at all reasonable times and that every such person file with the council such reports as it may prescribe with respect to such oil or gas or the products thereof;

(2) To regulate pursuant to rules adopted by the council:

(a) The release and forfeiture of bonds required under paragraph (d) of subdivision (1) of subsection 5 of this section;

(b) The drilling, producing, and plugging of wells, and all other operations for the production of oil or gas;

(c) The treatment of wells;

(d) The spacing of wells;

(e) Operations to increase ultimate recovery such as cycling of gas, the maintenance of pressure, and the introduction of gas, water, or other substances into producing formations; and

(f) Disposal of highly mineralized water and oil field wastes;

(3) To limit and to allocate the production of oil and gas from any field, pool, or area;

(4) To classify wells as oil or gas wells for purposes material to the interpretation or enforcement of this chapter;

(5) To promulgate and to enforce rules, regulations, and orders to effectuate the purposes and the intent of this chapter;

(6) To make rules, regulations, or orders for the classification of wells as oil wells or dry natural gas wells; or wells drilled, or to be drilled, for geological information; or as wells for secondary recovery projects; or wells for the disposal of highly mineralized water, brine, or other oil field wastes; or wells for the storage of dry natural gas, or casinghead gas; or wells for the development of reservoirs for the storage of liquid petroleum gas;

(7) To detail such personnel and equipment or enter into such contracts as it may deem necessary for carrying out the plugging of or other remedial measures on wells which have been abandoned and not plugged according to the standards for plugging set out in the rules and regulations promulgated by the council pursuant to this chapter. Members of the council, the department, or authorized representatives may, with the consent of the owner or person in possession, enter any property for the purpose of investigating, plugging, or performing remedial measures on any well, or to supervise the investigation, plugging, or performance of remedial measures on any well. A reasonable effort to contact the owner or the person in possession of the property to seek his permission shall be made before members of the council, the department, or authorized representatives enter the property for the purposes described in this paragraph. If the owner or person in possession of the property cannot be found or refuses entry or access to any member of the council, the department, or to any authorized representative presenting appropriate credentials, the council or the department may request the attorney general to initiate in any court of competent jurisdiction an action for injunctive relief to restrain any interference with the exercise of powers and duties described in this subdivision. Any entry authorized under this subdivision shall be construed as an exercise of the police power for the protection of public health, safety and general welfare and shall not be construed as an act of condemnation of property nor of trespass thereon. Members of the council, the department, or authorized representatives shall not be liable for any damages necessarily resulting from the entry upon land for purposes of investigating, plugging, or performing remedial measures or the supervision of such activity. However, if growing crops are present, arrangements for timing of such remedial work may be agreed upon between the state and landowner in order to minimize damages;

(8) To develop such facts and make such investigations or inspections as are consistent with the purposes of this chapter. The department or its authorized representatives may, with the consent of the owner or person in possession, enter upon any property for the purposes of inspecting or investigating any condition which the department shall have probable cause to believe is subject to regulation under this chapter, the rules and regulations promulgated pursuant thereto or any permit issued by the department. If the owner or person in possession of the property refuses entry or access for purposes of the inspections or investigations described, the department or authorized representatives shall make application for a search warrant. Upon a showing of probable cause in writing and under oath, a suitable restricted search warrant shall be issued by any judge having jurisdiction for purposes of enabling inspections authorized under this subdivision. The results of any inspection or investigation pursuant to this subdivision shall be reduced to writing with a copy furnished to the owner, person in possession, or operator;

(9) To cooperate with landowners with respect to the conversion of wells drilled for oil and gas to alternative use as water wells as follows: the state geologist shall determine the feasibility of the conversion of a well drilled under a permit for oil and gas for use as a water well and shall advise the landowner of modifications required for conversion of the well in a manner that is consistent with the requirements of this chapter. If such conversion is carried out, release of the operator from legal liability or other responsibility shall be required and the expense of the conversion shall be borne by the landowner.

6. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1965 2d Ex. Sess. p. 917 § 7, A.L. 1972 H.B. 1176, A.L. 1983 H.B. 37, A.L. 1987 S.B. 353, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 2012 H.B. 1251 merged with H.B. 1647, A.L. 2015 H.B. 92)



Section 259.080 Permits — fee structure proposal.

Effective 28 Aug 2015

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

259.080. Permits — fee structure proposal. — 1. It shall be unlawful to commence operations for the drilling of a well for oil or gas, or to commence operations to deepen any well to a different geological formation, or to commence injection activities for enhanced recovery of oil or gas or for disposal of fluids, without first giving the state geologist notice of intention to drill or intention to inject and first obtaining a permit from the state geologist under such rules and regulations as may be prescribed by the council.

2. The department of natural resources may conduct a comprehensive review, and propose a new fee structure, or propose changes to the oil and gas fee structure, which may include but need not be limited to permit application fees, operating fees, closure fees, and late fees, and an extraction or severance fee. The comprehensive review shall include stakeholder meetings in order to solicit stakeholder input from each of the following groups: oil and gas industry representatives, the advisory committee, and any other interested parties. Upon completion of the comprehensive review, the department shall submit a proposed fee structure or changes to the oil and gas fee structure with stakeholder agreement to the oil and gas council. The council shall review such recommendations at the forthcoming regular or special meeting, but shall not vote on the fee structure until a subsequent meeting. If the council approves, by vote of two-thirds majority, the fee structure recommendations, the council shall authorize the department to file a notice of proposed rulemaking containing the recommended fee structure, and after considering public comments may authorize the department to file the final order of rulemaking for such rule with the joint committee on administrative rules under sections 536.021 and 536.024 no later than December first of the same year. If such rules are not disapproved by the general assembly in the manner set out in this section, they shall take effect on January first of the following year, at which point the existing fee structure shall expire. Any regulation promulgated under this subsection shall be deemed beyond the scope and authority provided in this subsection, or detrimental to permit applicants, if the general assembly, within the first sixty calendar days of the regular session immediately following the filing of such regulation, disapproves the regulation by concurrent resolution. If the general assembly so disapproved any regulation filed under this subsection, the department and the council shall not implement the proposed fee structure and shall continue to use the previous fee structure. The authority of the council to further revise the fee structure as provided in this subsection shall expire on August 28, 2025.

3. Failure to pay the fees, or any portion thereof, established under this section or to submit required reports, forms or information by the due date shall result in the imposition of a late fee established by the council. The department may issue an administrative order requiring payment of unpaid fees or may request that the attorney general bring an action in the appropriate circuit court to collect any unpaid fee, late fee, interest, or attorney's fees and costs incurred directly in fee collection. Such action may be brought in the circuit court of Cole County, or, in the case of well fees, in the circuit court of the county in which the well is located.

(L. 1965 2d Ex. Sess. p. 917 § 8, A.L. 1972 H.B. 1176, A.L. 2015 H.B. 92)



Section 259.090 Production — controls and allocations authorized.

Effective 28 Aug 1965

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

259.090. Production — controls and allocations authorized. — The council shall determine market demand for each marketing district and shall regulate the amount of production as follows:

(1) The council shall limit the production of oil and gas within each marketing district to that amount which can be produced without waste, and which does not exceed the reasonable market demand.

(2) Whenever the council limits the total amount of oil or gas which may be produced in the state or a marketing district, the council shall allocate or distribute the allowable production among the pools therein on a reasonable basis, giving, where reasonable under the circumstances to each pool with small wells of settled production, an allowable production which prevents the general premature abandonment of such wells in the pool.

(3) Whenever the council limits the total amount of oil or gas which may be produced in any pool in this state to an amount less than that amount which the pool could produce if no restriction was imposed, regardless of whether or not the limitation is imposed in relation to the limitation on the total amount of oil or gas produced in the marketing district wherein the pool is located, the council shall allocate or distribute the allowable production among the several wells or producing properties in the pool on a reasonable basis, preventing or minimizing reasonable avoidable drainage, so that each property will have the opportunity to produce or to receive its just and equitable share, subject to the reasonable necessities for the prevention of waste.

(4) In allocating the market demand for gas as between pools within marketing districts, the council shall give due regard to the fact that gas produced from oil pools is to be regulated in a manner as will protect the reasonable use of its energy for oil production.

(5) The council shall not be required to determine the reasonable market demand applicable to any single pool, except in relation to all other pools within the same marketing district, and in relation to the demand applicable to the marketing district. In allocating allowables to pools, the council may consider, but shall not be bound by, nominations of purchasers to purchase from particular fields, pools, or portions thereof. The council shall allocate the total allowable for the state in such manner as prevents undue discrimination between marketing districts, fields, pools, or portions thereof resulting from selective buying or nomination by purchasers.

(L. 1965 2d Ex. Sess. p. 917 § 9)



Section 259.100 Spacing of wells, exception, noncommercial gas wells.

Effective 28 Aug 2015

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

259.100. Spacing of wells, exception, noncommercial gas wells. — 1. The council shall set spacing units as follows:

(1) When necessary to prevent waste, to avoid the drilling of unnecessary wells, or to protect correlative rights, the council shall establish spacing units for a pool. Spacing units when established shall be of uniform size and shape for the entire pool, except that when found to be necessary for any of the purposes above mentioned, the council is authorized to divide any pool into zones and establish spacing units for each zone, which units may differ in size and shape from those established in any other zone;

(2) The size and shape of spacing units are to be such as will result in the efficient and economical development of the pool as a whole;

(3) An order establishing spacing units for a pool shall specify the size and shape of each unit and the location of the permitted well thereon in accordance with a reasonably uniform spacing plan. Upon application, if the state geologist finds that a well drilled at the prescribed location would not produce in paying quantities, or that surface conditions would substantially add to the burden or hazard of drilling such well, the department is authorized to enter an order permitting the well to be drilled at a location other than that prescribed by such spacing order; however, the state geologist shall include in the order suitable provisions to prevent the production from the spacing unit of more than its just and equitable share of the oil and gas in the pool;

(4) An order establishing spacing units for a pool shall cover all lands determined or believed to be underlaid by such pool, and may be modified by the department from time to time to include additional areas determined to be underlaid by such pool. When found necessary for the prevention of waste, or to avoid the drilling of unnecessary wells or to protect correlative rights, an order establishing spacing units in a pool may be modified by the state geologist to increase the size of spacing units in the pool or any zone thereof, or to permit the drilling of additional wells on a reasonable uniform plan in the pool, or any zone thereof. Orders of the department may be appealed to the council within thirty days.

2. Applicants seeking a permit for a noncommercial gas well shall file a bond under paragraph (d) of subdivision (1) of subsection 5 of section 259.070 and meet the following conditions and procedures: an owner of a noncommercial gas well with drilling rights may apply for the establishment of a drilling unit with a well set back of one hundred sixty-five feet on which a well no deeper than eight hundred feet in depth may be drilled. An owner of a noncommercial gas well may apply to the department for a variance to establish a spacing unit, to set back distances, or both.

(L. 1965 2d Ex. Sess. p. 917 § 10, A.L. 1987 S.B. 353, A.L. 2015 H.B. 92)



Section 259.110 Production pooling authorized.

Effective 28 Aug 1965

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

259.110. Production pooling authorized. — 1. When two or more separately owned tracts are embraced within a spacing unit, or when there are separately owned interests in all or a part of the spacing unit, then the owners and royalty owners thereof may pool their interests for the development and operation of the spacing unit. In the absence of voluntary pooling the council, upon the application of any interested person, shall enter an order pooling all interests in the spacing unit for the development and operations thereof. Each such pooling order shall be made after notice and hearing, and shall be upon terms and conditions that are just and reasonable, and that afford to the owner of each tract or interest in the spacing unit the opportunity to recover or receive, without unnecessary expense, his just and equitable share. Operations incident to the drilling of a well upon any portion of a spacing unit covered by a pooling order shall be deemed for all purposes the conduct of such operations upon each separately owned tract in the drilling unit by the several owners thereof. That portion of the production allocated to each tract included in a spacing unit covered by a pooling order shall, when produced, be deemed for all purposes to have been produced from such tract by a well drilled thereon.

2. Each pooling order shall make provision for the drilling and operation of a well on the spacing unit, and for the payment of the reasonable actual cost thereof by the owners of interests in the spacing unit, plus a reasonable charge for supervision. In the event of any dispute as to such costs the council shall determine the proper costs. If one or more of the owners shall drill and operate, or pay the expenses of drilling and operating the well for the benefit of others, then the owner or owners so drilling or operating shall, upon complying with the terms of section 259.130, have a lien on the share of production from the spacing unit accruing to the interest of each of the other owners for the payment of his proportionate share of such expenses. All the oil and gas subject to the lien shall be marketed and sold and the proceeds applied in payment of the expenses secured by such lien as provided for in section 259.100.

(L. 1965 2d Ex. Sess. p. 917 § 11)



Section 259.120 Unit or cooperative development and operation agreements, hearings — petition, contents — findings, effect of — order, contents — unit expenses, how charged — enlarged units, how treated.

Effective 28 Aug 1972

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

259.120. Unit or cooperative development and operation agreements, hearings — petition, contents — findings, effect of — order, contents — unit expenses, how charged — enlarged units, how treated. — 1. A voluntary agreement for the unit or cooperative development and operation of a field or pool, in connection with the conduct of repressuring or pressure maintenance operations, cycling or recycling operations, including the extraction and separation of liquid hydrocarbons from natural gas in connection therewith, or any other method of operation, including selective production methods, injection of water or other fluids, and including but not limited to thermal or combustion processes, is authorized and may be performed and shall not be held or construed to violate any of the statutes of this state relating to trusts, monopolies, or contracts and combinations in restraint of trade, if the agreement is approved by the council as being in the public interest, protective of correlative rights, and reasonably necessary to increase ultimate recovery or to prevent waste of oil or gas. Such voluntary agreements bind only the persons who execute them, and their heirs, successors, assigns, and legal representatives.

2. Where a unit or cooperative plan of development and operation has been submitted to the owners of interests in a field or pool and one or more of such owners fails or refuses to execute the applicable unit agreements for such plan, then, upon the filing of a petition as hereinafter provided, the council, after notice, shall hold a public hearing to consider the need for the operation as a unit of an entire pool, or any portion thereof, to prevent waste, to increase ultimate recovery of oil and gas and to protect correlative rights. The petition shall contain the following:

(1) A description of the proposed unit area;

(2) A statement of the nature of the proposed unit operation;

(3) Conformed copies of the applicable unit agreements, which may be composites of executed counterparts. The petition may be filed by any one or more of the owners who have executed the applicable unit agreements.

3. If, after hearing and considering the petition and evidence offered in support thereof, the council finds that:

(1) The proposed unit plan has been agreed to by persons, who, at the time of filing of the petition, owned of record legal title to at least seventy-five percent interest in the right to drill into and produce oil and gas from the total proposed unit area and by persons, who, at that time, owned of record legal title to at least seventy-five percent of production payments, royalty and overriding royalty payable with respect to oil and gas produced from the total proposed unit area, and that

(2) Unit operation of the pool, or any portion thereof, proposed to be unitized, is reasonably necessary to prevent waste, to increase ultimate recovery of oil and gas and to protect correlative rights, and that

(3) The value of the additional oil and gas to be recovered from the proposed unit area as a result of the proposed unit operation will exceed the additional cost incident to conducting such operation, it shall issue an order requiring unit operation in accordance with the terms of the applicable unit operating agreements. Such order and the unit plan shall, thereafter, be effective as to and binding upon each person owning an interest in the unit area, or in oil and gas produced therefrom or the proceeds thereof.

4. The order requiring unit operation shall be fair and reasonable under all circumstances and shall include:

(1) A description of the unit area;

(2) An allocation, upon the basis agreed upon by the provisions of the unit applicable agreements, and found by the council to be fair and equitable to each separately owned tract in the unit area, in that under the allocation each separately owned tract receives its fair share of all of the oil and gas produced from the unit area and not required or consumed in the conduct of the operation of the unit area or unavoidably lost;

(3) A provision for the credits and charges to be made in the adjustment among the owners of the unit area for their respective investments in wells, tanks, pumps, machinery, materials and equipment contributed to the unit operation. The net amount charged against the owner or owners of a separately owned tract shall be considered expenses of unit operation chargeable against such tract;

(4) A provision that a part of the expenses of unit operation, including capital investments, be charged to each separately owned tract in the same proportion that the tract shares in the unit production. The expenses chargeable to a tract shall be paid by the person or persons who, in the absence of unit operation, would be responsible for the expense of developing and operating such tract;

(5) Designation of the unit operator and the time at which the unit operation shall commence; and

(6) Those additional provisions, not in conflict with, or inconsistent with, the applicable unit agreements, which the council determines to be appropriate for the prevention of waste and the protection of all interested parties.

5. The obligation or liability of each owner in the several separately owned tracts for the payment of unit expense shall at all times be several and not joint or collective and in no event shall an owner of the oil and gas rights in the separately owned tract be chargeable with, obligated or liable, directly or indirectly, for, more than the amount apportioned, assessed or otherwise charged to his interest in such separately owned tract pursuant to the plan of unitization.

6. The council, upon the filing of a petition in a form complying with the requirements of subsection 2 of this section, may, after notice and hearing, require unit operation of a pool, or portion thereof, when the unit area newly established embraces a unit area within the same pool established by a previous order of the council. In each such case the petition shall be accompanied by a copy of the proposed unit agreements with respect to the operation of the unit as so enlarged, in the form meeting the requirements of subdivision (3) of subsection 2 of this section. In each such instance the proposed unit agreements shall be executed by persons owning interests in oil and gas in the entire unitized area so enlarged in sufficient numbers to comply with the requirements of subdivision (1) of subsection 3 of this section; provided that, if the unit agreements then in effect with respect to the unit area to which an additional portion of a pool is to be added contain provisions, under the terms of which additions to the unit area may be made, the application for such enlargement of the unitized area need only be accompanied by an agreement, executed by persons owning interests in oil and gas under the area to be added to the unit area in numbers sufficient to comply with the requirements of subdivision (1) of subsection 3 of this section, for the inclusion, in accordance with the plan provided in the unit agreements involved, of the additional area to the unit area then existing. In either such case, such new order, in providing for allocation of unit production from the enlarged unit area, shall first treat the unit area previously established as a single tract, and the portion of unit production so allocated thereto shall then be allocated among the separately owned tracts included in such previously established unit area in the same proportion as those specified therefor in the previous order. In no event shall said new order alter the relative values of tract factors of the previously established unit area, except by consent of all parties owning interests in the tract affected.

7. An order of the council entered under subsection 6 shall be effective as to the enlarged unit area and to all persons owning interests in oil and gas therein to the same extent as an order entered under subsection 3, shall contain provisions with respect to the enlarged unit area to meet the requirements of subsection 4, and the provisions of subsections 5 and 6 shall be applicable to obligations incurred in the operation of the enlarged unit area.

8. The portion of oil and gas produced from the unit area and allocated to a separately owned tract shall be deemed, for all purposes, to have been actually produced from such tract, and operations for the production of oil and gas from any part of the unit area, conducted pursuant to the order of the council, shall be deemed, for all purposes, to be operations for the production of oil and gas from each separately owned tract in the unit area.

9. The formation of such a unit as provided for in subsections 2 through 9 of this section and the operation of the unit under order of the council shall not be a violation of any statute of this state relating to trusts, monopolies, contracts or combinations in restraint of trade.

(L. 1965 2d Ex. Sess. p. 917 § 12, A.L. 1972 S.B. 431, H.B. 1176)



Section 259.130 Lien for drilling expenses.

Effective 28 Aug 1965

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

259.130. Lien for drilling expenses. — A person to whom another is indebted for expenses incurred in drilling and operating a well on a drilling unit required to be formed as provided for in section 259.110, may, in order to secure payment of the amount due, fix a lien upon the interest of the debtor in the production from the drilling unit or the unit area, as the case may be, by filing for record, with the recorder of deeds of the county where the property involved, or any part thereof, is located, an affidavit setting forth the amount due and the interest of the debtor in such production. The person to whom the amount is payable may, at the expense of the debtor, store all or any part of the production upon which the lien exists until the total amount due, including reasonable storage charges, is paid or the commodity is sold at foreclosure sale and delivery is made to the purchaser. The lien may be foreclosed as provided for with respect to foreclosure of a lien on chattels.

(L. 1965 2d Ex. Sess. p. 917 § 13)



Section 259.140 Council hearings — notice — procedure.

Effective 28 Aug 1965

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

259.140. Council hearings — notice — procedure. — 1. The council shall prescribe rules and regulations governing the practice and procedure before it.

2. No order, or amendment thereof, except in an emergency, shall be made by the council without a public hearing upon at least ten days' notice. The public hearing shall be held at such time and place as may be prescribed by the council, and any interested person shall be entitled to be heard.

3. When an emergency requiring immediate action is found to exist the council is authorized to issue an emergency order without notice of hearing, which shall be effective upon promulgation. No emergency order shall remain effective for more than fifteen days.

4. Any notice required by this chapter shall be given at the election of the council either by personal service or by letter to the last recorded address of the person to whom the order is directed and one publication in a newspaper of general circulation in the county where the land affected, or some part thereof, is situated. If the notice is applicable throughout the state, then it shall be published in a newspaper of general circulation which is published in Jefferson City. The notice shall issue in the name of the state, shall be signed by the state geologist, shall specify the style and number of the proceeding, the time and place of the hearing, and shall briefly state the purpose of the proceeding. Should the council elect to give notice by personal service, such service may be made by any officer authorized to serve process, or by any agent of the council, in the same manner as is provided by law for the service of original notices in civil actions in the circuit courts of the state. Proof of the service by such agent shall be by the affidavit of the person making personal service.

5. All orders issued by the council shall be in writing, shall be entered in full and indexed in books to be kept by the state geologist for that purpose, and shall be public records open for inspection at all times during reasonable office hours. A copy of any rule, regulation, or order certified by the state geologist or any officer of the council shall be received in evidence in all courts of this state with the same effect as the original.

6. The council may act upon its own motion, or upon the petition of any interested person. On the filing of a petition concerning any matter within the jurisdiction of the council, the council shall promptly fix a date for a hearing thereon, and shall cause notice of the hearing to be given. The hearing shall be held without undue delay after the filing of the petition. The council shall enter its order within thirty days after the hearing. In the event that the matter is submitted on a question or questions of fact, the council shall enter its order within thirty days after the finding of facts is submitted to the council.

(L. 1965 2d Ex. Sess. p. 917 § 14)



Section 259.150 Questions of fact submitted to public service commission — costs.

Effective 28 Aug 1965

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

259.150. Questions of fact submitted to public service commission — costs. — 1. Whenever either party to a contested matter avers that there is a question or questions of fact involved, the matter shall be submitted to the public service commission for hearing on the question or questions of fact.

2. The rules and regulations governing practice before the public service commission shall be in effect on such hearing to determine a question or questions of fact.

3. Costs in said action may be set and taxed by the commission as it may see fit.

(L. 1965 2d Ex. Sess. p. 917 § 15)



Section 259.160 Rehearing.

Effective 28 Aug 1965

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

259.160. Rehearing. — Any person adversely affected by any order of the council may within thirty days after its effective date apply to the council in writing for a rehearing. The application for rehearing shall be acted upon within fifteen days after its filing, and if granted, the rehearing shall be held without undue delay.

(L. 1965 2d Ex. Sess. p. 917 § 16)



Section 259.170 Appeal to circuit court — time for filing — procedure.

Effective 28 Aug 1965

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

259.170. Appeal to circuit court — time for filing — procedure. — 1. Any person adversely affected by an order entered by the council may appeal from such order to the circuit court of Cole County or to the circuit court of any county in which the property affected or some portion thereof is located. Notice of appeal must be filed with the council within thirty days after the entry of the order complained of, or within thirty days after the entry of the order overruling a motion for rehearing, or within thirty days after sustaining the original order in the event a rehearing has been held. The notice of appeal must identify the order complained of and the grounds for appeal. The appellant shall file a copy of the transcript of the hearing or rehearing before the council as hereinafter provided, and the appellant shall provide the transcript at his expense. The transcript shall be delivered to the appellant, or his designated attorney, within sixty days after the filing of the notice of appeal.

2. Within ninety days after the filing of the notice of appeal, the appellant must file in the circuit court the transcript of the proceedings before the council, together with a petition for review which states briefly the grounds for the appeal. An appeal shall be perfected by filing the notice of appeal within the specified thirty day period. The appeal may be dismissed by the circuit court for failure of the appellant to file the transcript and petition for review within the time specified, unless for good cause shown the time is extended by order of the circuit court.

3. At the time of filing of the notice of appeal, if an application for the suspension of the order is filed, the council shall enter an order fixing the amount of the supersedeas bond. Within ten days after the entry of an order by the council which fixes the amount of the bond, the appellant must file with the council a supersedeas bond in the required amount and with proper surety; upon approval of the bond, the council shall suspend the order complained of until its final disposition upon appeal. The bond shall run in favor of the state for the use and benefit of any person who may suffer damage by reason of the suspension of the order in the event the same is affirmed by the circuit court. If the order of the council is not superseded, it shall continue in force and effect as if no appeal was pending.

4. The circuit court shall, insofar as is practicable, give precedence to appeals from orders of the council. Upon the appeal of such an order the circuit court shall review the proceedings before the council as disclosed by the transcript upon appeal, and thereafter enter its judgment affirming or reversing the order appealed. Orders of the council shall be sustained if the council has regularly pursued its authority and its findings and conclusions are sustained by the law and by substantial and credible evidence.

(L. 1965 2d Ex. Sess. p. 917 § 17)



Section 259.180 Prohibited acts — knowledge — certificate of clearance.

Effective 28 Aug 1965

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

259.180. Prohibited acts — knowledge — certificate of clearance. — The sale, purchase, acquisition, transportation, refining, processing, or handling of illegal oil, illegal gas, or illegal product is hereby prohibited. However, no penalty by way of fine shall be imposed upon a person who sells, purchases, acquires, transports, refines, processes, or handles illegal oil, illegal gas, or illegal product unless:

(1) Such person knows, or is put on notice, of facts indicating that illegal oil, illegal gas, or illegal product is involved; or

(2) Such person fails to obtain a certificate of clearance with respect to such oil, gas, or product where prescribed by order of the council, or fails to follow any other method prescribed by an order of the council for the identification of such oil, gas or product.

(L. 1965 2d Ex. Sess. p. 917 § 18)



Section 259.190 Contraband, seizure and sale — proceeds and bond forfeitures paid into oil and gas remedial fund, purpose.

Effective 28 Aug 2015

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

259.190. Contraband, seizure and sale — proceeds and bond forfeitures paid into oil and gas remedial fund, purpose. — 1. Illegal oil, illegal gas, and illegal product are declared to be contraband and are subject to seizure and sale as herein provided; seizure and sale to be in addition to any and all other remedies and penalties provided in this chapter for violations relating to illegal oil, illegal gas, or illegal product. Whenever the council believes that any oil, gas or product is illegal, the council, acting by the attorney general, shall bring a civil action in rem in the circuit court of the county where such oil, gas, or product is found, to seize and sell the same, or the council may include such an action in rem for the seizure and sale of illegal oil, illegal gas, or illegal product in any suit brought for an injunction or penalty involving illegal oil, illegal gas, or illegal product. Any person claiming an interest in oil, gas, or product affected by any such action shall have the right to intervene as an interested party in such action.

2. Actions for the seizure and sale of illegal oil, illegal gas, or illegal product shall be strictly in rem, and shall proceed in the name of the state as plaintiff against the illegal oil, illegal gas, or illegal products as defendant. No bond or similar undertaking shall be required of the plaintiff. Upon the filing of the petition for seizure and sale, the attorney general shall issue a notice, with a copy of the complaint attached thereto, which shall be served in the manner provided for service of original notices in civil actions, upon any and all persons having or claiming any interest in the illegal oil, illegal gas, or illegal products described in the petition. Service shall be completed by the filing of an affidavit by the person making the service, stating the time and manner of making such service. Any person who fails to appear and answer within the period of thirty days shall be forever barred by the judgment based on such service. If the court, on a properly verified petition, or affidavits, or oral testimony, finds that grounds for seizure and for sale exist, the court shall issue an immediate order of seizure, describing the oil, gas, or product to be seized and directing the sheriff of the county to take such oil, gas, or product into his custody, actual or constructive, and to hold the same subject to the further order of the court. The court, in such order of seizure, may direct the sheriff to deliver the oil, gas, or product seized by him under the order to an agent appointed by the court as the agent of the court; such agent to give bond in an amount and with such surety as the court may direct, conditioned upon his compliance with the orders of the court concerning the custody and disposition of such oil, gas, or product.

3. Any person having an interest in oil, gas, or product described in an order of seizure and contesting the right of the state to the seizure and sale thereof may, prior to the sale thereof as herein provided, obtain the release thereof, upon furnishing bond to the sheriff, approved by the court, in an amount equal to one hundred fifty percent of the market value of the oil, gas, or product to be released, and conditioned as the court may direct upon redelivery to the sheriff of such product released or upon payment to the sheriff of the market value thereof as the court may direct, if and when ordered by the court, and upon full compliance with the further orders of the court.

4. If the court, after a hearing upon a petition for the seizure and sale of oil, gas, or product, finds that such oil, gas, or product is contraband, the court shall order the sale thereof by the sheriff in the same manner and upon the same notice of sale as provided by law for the sale of personal property on execution of judgment entered in a civil action except that the court may order that the illegal oil, illegal gas, or illegal product be sold in specified lots or portions and at specified intervals. Upon such sale, title to the oil, gas, or product sold shall vest in the purchaser free of the claims of any and all persons having any title thereto or interest therein at or prior to the seizure thereof, and the same shall be legal oil, legal gas, or legal product, as the case may be, in the hands of the purchaser.

5. All proceeds derived from the sale of illegal oil, illegal gas, or illegal product, as above provided, after payment of costs of suit and expenses incident to the sale, and all amounts obtained by the council from the forfeiture of bonds required under paragraph (d) of subdivision (1) of subsection 5 of section 259.070, shall be paid to the state treasurer and credited to the "Oil and Gas Remedial Fund", which is hereby created. The money in the oil and gas remedial fund may be used by the department to pay for the plugging of, or other remedial measures on, wells. The state treasurer shall be custodian of the fund and may approve disbursements from the fund in accordance with sections 30.170 and 30.180. Notwithstanding the provisions of section 33.080, to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

(L. 1965 2d Ex. Sess. p. 917 § 19, A.L. 1983 H.B. 37, A.L. 2015 H.B. 92)



Section 259.200 Penalties.

Effective 28 Aug 1965

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

259.200. Penalties. — 1. Any person who violates any provision of this chapter, or any rule, regulation, or order of the council shall be subject to a penalty of not more than one thousand dollars for each act of violation and for each day that such violation continues, unless the penalty for such violation is otherwise specifically provided for and made exclusive in this chapter.

2. If any person, for the purpose of evading this chapter, or any rule, regulation, or order of the council, shall make or cause to be made any false entry or statement in a report required by this chapter or by any such rule, regulation, or order, or shall make or cause to be made any false entry in any record, account, or memorandum required by this chapter, or by any such rule, regulation, or order, or shall omit, or cause to be omitted, from any such record, account, or memorandum, full, true, and correct entries as required by this chapter, or by any such rule, regulation, or order, or shall remove from this state or destroy, mutilate, alter or falsify any such record, account, or memorandum, such person shall be guilty of a misdemeanor and upon conviction shall be punished as provided by law.

3. Any person knowingly aiding or abetting any other person in the violation of any provision of this chapter, or any rule, regulation, or order of the council shall be subject to the same penalty as that prescribed by this chapter for the violation by such other person.

4. The penalties provided in this section shall be recoverable by suit filed by the attorney general in the name and on behalf of the council, in the circuit court of the county in which the defendant resides, or in which any defendant resides, if there be more than one defendant, or in the circuit court of any county in which the violation occurred. The payment of any such penalty shall not operate to legalize any illegal oil, illegal gas, or illegal product involved in the violation for which the penalty is imposed, or to relieve a person on whom the penalty is imposed from liability to any other person for damages arising out of such violation.

(L. 1965 2d Ex. Sess. p. 917 § 20)



Section 259.210 Threatened violations — injunction.

Effective 28 Aug 2015

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

259.210. Threatened violations — injunction. — 1. Whenever it appears that any person is violating or threatening to violate any provision of this chapter, or any rule, regulation, or order of the council, the council or the department may request that the attorney general bring suit against such person in the circuit court of any county where the violation occurs or is threatened, to restrain such person from continuing the violation or from carrying out the threat of violation. In any such suit, the court shall have jurisdiction to grant to the council, without bond or other undertaking, such prohibitory and mandatory injunctions as the facts may warrant, including temporary restraining orders, preliminary injunctions, temporary, preliminary, or final orders restraining the movement or disposition of any illegal oil, illegal gas, or illegal product, any of which the court may order to be impounded or placed in the custody of an agent appointed by the court.

2. If the council shall fail to bring suit to enjoin a violation or a threatened violation of any provision of this chapter, or any rule, regulation, or order of the council, within ten days after receipt of written request to do so by any person who is or will be adversely affected by such violation, the person making such request may bring suit in his own behalf to restrain such violation or threatened violation in any court in which the council might have brought suit. The council shall be made a party defendant in such suit in addition to the person violating or threatening to violate a provision of this chapter, or a rule, regulation, or order of the council, and the action shall proceed and injunctive relief may be granted to the council or the petitioner without bond in the same manner as if suit had been brought by the council.

(L. 1965 2d Ex. Sess. p. 917 § 21, A.L. 2015 H.B. 92)



Section 259.220 Taxation of mineral rights.

Effective 28 Aug 1965

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

259.220. Taxation of mineral rights. — All rights and interests in or to oil, gas or other minerals underlying land, whether created by or arising under deed, lease, reservation of rights, or otherwise, which rights or interests are owned by any person other than the owner of the land, shall be assessed and taxed separately to the owner of such rights or interests in the same manner as other real estate. The taxes on such rights or interests which are not owned by the owner of the land shall not be a lien on the land.

(L. 1965 2d Ex. Sess. p. 917 § 22)



Section 259.230 Political subdivisions authorized to execute oil and gas leases on public lands — proceeds to general revenue.

Effective 28 Aug 1965

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

259.230. Political subdivisions authorized to execute oil and gas leases on public lands — proceeds to general revenue. — The state, counties, cities and towns and other political subdivisions are hereby authorized to lease publicly owned lands under their respective jurisdictions for the purpose of oil or gas exploration and production. No such lease shall be entered into until it has been approved by the general assembly on behalf of the state; on behalf of counties by the county commission; on behalf of cities and towns by the council thereof and on behalf of other political subdivisions by the governing body thereof. Such leases shall be upon such terms and conditions as may be agreed upon. All revenue derived from the leasing of state owned lands shall be paid into the general fund of the state. All revenue derived from the leasing of other public lands shall be paid into the general fund of the respective lessor political subdivision.

(L. 1965 2d Ex. Sess. p. 917 § 23)






Chapter 260 Environmental Control

Chapter Cross References



Section 260.003 All licenses, permits or grants of authority by department must be in compliance with local area's zoning, building, health codes or ordinances, procedure to determine compliance.

Effective 28 Aug 1995

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.003. All licenses, permits or grants of authority by department must be in compliance with local area's zoning, building, health codes or ordinances, procedure to determine compliance. — Notwithstanding any provision of this chapter, the department of natural resources shall require that before any permit, license, or grant of authority is issued or renewed by the department of natural resources pursuant to this chapter, the local jurisdiction shall verify that the person and activity which is the subject of such permit, license, or grant of authority, is in compliance with all applicable local zoning, building, and health codes, ordinances, and orders with regard to the person and activity regulated pursuant to this chapter. Failure of the local jurisdiction to respond to a request from the department of natural resources for such verification within thirty days of such request shall be deemed to be verification of local compliance.

(L. 1995 S.B. 60 & 112 § 1)

(1998) Amendment in SB 60 (1995) was unconstitutional to the extent that it applied to hazardous waste management because title of bill was underinclusive. National Solid Waste Management Association v. Director of the Department of Natural Resources, 964 S.W.2d 818 (Mo.banc).



Section 260.005 Definitions.

Effective 28 Aug 1993

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.005. Definitions. — As used in sections 260.005 to 260.125, the following words and terms mean:

(1) "Authority", the state environmental improvement and energy resources authority created by sections 260.005 to 260.125;

(2) "Bonds", bonds issued by the authority pursuant to the provisions of sections 260.005 to 260.125;

(3) "Cost", the expense of the acquisition of land, rights-of-way, easements and other interests in real property and the expense of acquiring or constructing buildings, improvements, machinery and equipment relating to any project, including the cost of demolishing or removing any existing structures, interest during the construction of any project and engineering, research, legal, consulting and other expenses necessary or incident to determining the feasibility or practicability of any project and carrying out the same, all of which are to be paid out of the proceeds of the bonds or notes authorized by sections 260.005 to 260.125;

(4) "Disposal of solid waste or sewage", the entire process of storage, collection, transportation, processing and disposal of solid wastes or sewage;

(5) "Energy conservation", the reduction of energy consumption;

(6) "Energy efficiency", the increased productivity or effectiveness of energy resources use, the reduction of energy consumption, or the use of renewable energy sources;

(7) "Notes", notes issued by the authority pursuant to sections 260.005 to 260.125;

(8) "Pollution", the placing of any noxious substance in the air or waters or on the lands of this state in sufficient quantity and of such amounts, characteristics and duration as to injure or harm the public health or welfare or animal life or property;

(9) "Project", any facility, including land, disposal areas, incinerators, buildings, fixtures, machinery, equipment, and devices or modifications to a building or facility, acquired or constructed, or to be acquired or constructed for the purpose of developing energy resources or preventing or reducing pollution or the disposal of solid waste or sewage or providing water facilities or resource recovery facilities or carrying out energy efficiency modifications in, but not limited to, buildings owned by the state or providing for energy conservation or increased energy efficiency;

(10) "Resource recovery", the recovery of material or energy from solid waste;

(11) "Resource recovery facility", any facility at which solid waste is processed for the purpose of extracting, converting to energy, or otherwise separating and preparing solid waste for reuse;

(12) "Resource recovery system", a solid waste management system which provides for collection, separation, recycling, and recovery of solid wastes, including disposal of nonrecoverable waste residues;

(13) "Revenues", all rents, installment payments on notes, interest on loans, revenues, charges and other income received by the authority in connection with any project and any gift, grant, or appropriation received by the authority with respect thereto;

(14) "Sewage", any liquid or gaseous waste resulting from industrial, commercial, agricultural or community activities in such amounts, characteristics and duration as to injure or harm the public health or welfare or animal life or property;

(15) "Solid waste", garbage, refuse, discarded materials and undesirable solid and semisolid residual matter resulting from industrial, commercial, agricultural or community activities in such amounts, characteristics and duration as to injure or harm the public health or welfare or animal life or property;

(16) "Synthetic fuels", any solid, liquid, or gas or combination thereof, which can be used as a substitute for petroleum or natural gas (or any derivatives thereof, including chemical feedstocks) and which is produced by chemical or physical transformation (other than washing, coking, or desulfurizing) of domestic sources of coal, including lignite and peat; shale; tar sands, including heavy oils; water as a source of hydrogen only through electrolysis, and mixtures of coal and combustible liquids including petroleum; and

(17) "Water facilities", any facilities for the furnishing of water for industrial, commercial, agricultural or community purposes including, but not limited to, wells, reservoirs, dams, pumping stations, water lines, sewer lines, treatment plants, stabilization ponds, storm sewers, related equipment and machinery.

(L. 1972 H.B. 1041 § 1, A.L. 1982 S.B. 506, A.L. 1985 H.B. 807, A.L. 1993 H.B. 195 merged with S.B. 80, et al.)

(1975) Creation of authority and sections 260.005 to 260.090 held constitutional. State ex rel. Farmers' Electric Cooperative, Inc. v. State Environmental Improvement Authority (Mo.), 518 S.W.2d 68.



Section 260.010 Authority created.

Effective 30 Apr 1982, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.010. Authority created. — There is hereby created and established as a governmental instrumentality of the state of Missouri, the "State Environmental Improvement and Energy Resources Authority", which shall constitute a body corporate and politic.

(L. 1972 H.B. 1041 § 2, A.L. 1982 S.B. 506)

Effective 4-30-82



Section 260.015 Purpose of authority.

Effective 28 Aug 1993

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.015. Purpose of authority. — The authority is authorized to provide for the conservation of the air, land and water resources of the state by the prevention or reduction of the pollution thereof and proper methods of disposal of solid waste or sewage and to provide for the furnishing of water facilities and resource recovery facilities and to provide for the development of the energy resources of the state, to provide for energy conservation and to provide for energy efficiency projects and increased energy efficiency in the state, and to further such programs the authority is authorized to acquire and construct, and finance projects and to issue bonds and notes and make loans as herein provided to pay the costs thereof. Any pollution control, sewage or solid waste disposal, resource recovery, energy conservation or energy efficiency projects shall be in furtherance of applicable federal and state standards and regulations.

(L. 1972 H.B. 1041 § 3, A.L. 1982 S.B. 506, A.L. 1985 H.B. 807, A.L. 1993 H.B. 195 merged with S.B. 80, et al.)



Section 260.020 Membership of authority, appointed how, terms, quorum.

Effective 28 Aug 1973

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.020. Membership of authority, appointed how, terms, quorum. — The authority shall consist of five members appointed by the governor, by and with the consent of the senate. A member's authority to act shall commence upon receiving the advice and consent of the senate, if the senate is in session, but if the senate is not in session, his authority shall commence immediately upon appointment by the governor, but shall terminate if advice and consent is not received thirty calendar days after the senate convenes. If advice and consent is not given, such person shall not be reappointed by the governor to the authority. Not more than three members of the authority shall be members of the same political party. All members shall be residents of the state of Missouri. The members of the authority first appointed shall continue in office for terms expiring on January 22, 1974, January 22, 1975, and January 22, 1976, the term of each member to be designated by the governor. The successor of each member shall be appointed for a term of three years, but any person appointed to fill a vacancy shall be appointed to serve only for the unexpired term. Members of the authority shall be eligible for reappointment. Three members of the authority shall constitute a quorum and the affirmative vote of three members shall be necessary for any action by the authority. Advice and consent may be withdrawn with regard to any member of the board upon a vote of a majority of the elected members of the senate.

(L. 1972 H.B. 1041 § 4, A.L. 1973 S.B. 252)



Section 260.025 Officers, how selected.

Effective 22 Jan 1973, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.025. Officers, how selected. — The authority shall elect one of its members as chairman and another as vice chairman and shall appoint a secretary and a treasurer, which offices may be combined, and who need not be members of the authority.

(L. 1972 H.B. 1041 § 5)

Effective 1-22-73



Section 260.030 Compensation and expenses.

Effective 22 Jan 1973, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.030. Compensation and expenses. — Each member of the authority shall be entitled to compensation of twenty-five dollars per diem, plus their reasonable and necessary expenses actually incurred in discharging their duties under the provisions of sections 260.005 to 260.090.

(L. 1972 H.B. 1041 § 6)

Effective 1-22-73



Section 260.035 Powers of authority.

Effective 28 Aug 1995

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.035. Powers of authority. — 1. The authority is hereby granted and may exercise all powers necessary or appropriate to carry out and effectuate its purposes pursuant to the provisions of sections 260.005 to 260.125, including, but not limited to, the following:

(1) To adopt bylaws and rules after having held public hearings thereon for the regulation of its affairs and the conduct of its business;

(2) To adopt an official seal;

(3) To maintain a principal office and such other offices within the state as it may designate;

(4) To sue and be sued;

(5) To make and execute leases, contracts, releases, compromises and other instruments necessary or convenient for the exercise of its powers or to carry out its purposes;

(6) To acquire, construct, reconstruct, enlarge, improve, furnish, equip, maintain, repair, operate, lease, finance and sell equipment, structures, systems and projects and to lease the same to any private person, firm, or corporation, or to any public body, political subdivision or municipal corporation. Any such lease may provide for the construction of the project by the lessee;

(7) To issue bonds and notes as hereinafter provided and to make, purchase, or participate in the purchase of loans or municipal obligations and to guarantee loans to finance the acquisition, construction, reconstruction, enlargement, improvement, furnishing, equipping, maintaining, repairing, operating or leasing of a project;

(8) To invest any funds not required for immediate disbursement in obligations of the state of Missouri or of the United States or any agency or instrumentality thereof, or in bank certificates of deposit; provided, however, the foregoing limitations on investments shall not apply to proceeds acquired from the sale of bonds or notes which are held by a corporate trustee pursuant to section 260.060;

(9) To acquire by gift or purchase, hold and dispose of real and personal property in the exercise of its powers and the performance of its duties hereunder;

(10) To employ managers and other employees and retain or contract with architects, engineers, accountants, financial consultants, attorneys and such other persons, firms or corporations who are necessary in its judgment to carry out its duties, and to fix the compensation thereof;

(11) To receive and accept appropriations, bequests, gifts and grants and to utilize or dispose of the same to carry out its purposes pursuant to the provisions of sections 260.005 to 260.125;

(12) To engage in research and development with respect to pollution control facilities and solid waste or sewage disposal facilities, and water facilities, resource recovery facilities and the development of energy resources;

(13) To collect rentals, fees and other charges in connection with its services or for the use of any project hereunder;

(14) To sell at private sale any of its property or projects to any private person, firm or corporation, or to any public body, political subdivision or municipal corporation on such terms as it deems advisable, including the right to receive for such sale the note or notes of any such person to whom the sale is made. Any such sale shall provide for payments adequate to pay the principal of and interest and premiums, if any, on the bonds or notes issued to finance such project or portion thereof. Any such sale may provide for the construction of the project by the purchaser of the project;

(15) To make, purchase or participate in the purchase of loans to finance the development and marketing of:

(a) Means of energy production utilizing energy sources other than fossil or nuclear fuel, including, but not limited to, wind, water, solar, biomass, solid waste, and other renewable energy resource technologies;

(b) Fossil fuels and recycled fossil fuels which are indigenous energy resources produced in the state of Missouri, including coal, heavy oil, and tar sands; and

(c) Synthetic fuels produced in the state of Missouri;

(16) To insure any loan, the funds of which are to be used for the development and marketing of energy resources as authorized by sections 260.005 to 260.125;

(17) To make temporary loans, with or without interest, but with such security for repayment as the authority deems reasonably necessary and practicable, to defray development costs of energy resource development projects;

(18) To collect reasonable fees and charges in connection with making and servicing its loans, notes, bonds and obligations, commitments, and other evidences of indebtedness made, issued or entered into to develop energy resources, and in connection with providing technical, consultative and project assistance services in the area of energy development. Such fees and charges shall be limited to the amounts required to pay the costs of the authority, including operating and administrative expenses, and reasonable allowance for losses which may be incurred;

(19) To enter into agreements or other transactions with any federal or state agency, any person and any domestic or foreign partnership, corporation, association, or organization to carry out the provisions of sections 260.005 to 260.125;

(20) To sell, at public or private sale, any mortgage and any real or personal property subject to that mortgage, negotiable instrument, or obligation securing any loan;

(21) To procure insurance against any loss in connection with its property in such amounts, and from such insurers, as may be necessary or desirable;

(22) To consent to the modification of the rate of interest, time of payment for any installment of principal or interest, or any other terms, of any loan, loan commitment, temporary loan, contract, or agreement made directly by the authority;

(23) To make and publish rules and regulations concerning its lending, insurance of loans, and temporary lending to defray development costs, along with such other rules and regulations as are necessary to effectuate its purposes. No rule or portion of a rule promulgated under the authority of sections 260.005 to 260.125 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024;

(24) To borrow money to carry out and effectuate its purpose in the area of energy resource development and to issue its negotiable bonds or notes as evidence of any such borrowing in such principal amounts and upon such terms as shall be determined by the authority, and to secure such bonds or notes by the pledge of revenues, mortgages, or notes of others as authorized by sections 260.005 to 260.125.

2. The authority shall develop a hazardous waste facility if the study required in section 260.037 demonstrates that a facility is economically feasible. The facility, which shall not include a hazardous waste landfill, may be operated by any eligible party as specified in this section. The authority shall begin development of the facility by July 1, 1985.

(L. 1972 H.B. 1041 § 7, A.L. 1980 2d Ex. Sess. H.B. 5, et al., A.L. 1982 S.B. 506, A.L. 1983 H.B. 528, A.L. 1985 H.B. 807, A.L. 1995 S.B. 3)

CROSS REFERENCE:

Multinational banks, securities and obligations of, investment in, when, 409.950



Section 260.040 Revenue bonds, issued when — sale, limitations — procedure — rate.

Effective 30 Apr 1982, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.040. Revenue bonds, issued when — sale, limitations — procedure — rate. — The authority may at any time issue revenue bonds for the purpose of paying any part of the cost of any project or part thereof. Every issue of its bonds shall be payable out of the revenues of the authority which may be pledged for such payment, without preference or priority of the first bonds issued, subject to any agreement with the holders of any other bonds or pledging any specified revenues. The bonds shall be authorized by resolution of the authority, shall bear such date or dates, and shall mature at such time or times, but not in excess of forty years, as the resolution shall specify. The bonds shall be in such denomination, bear interest at such rate, be in such form, either coupon or registered, be issued in such manner, be payable in such place or places and be subject to redemption as such resolution may provide. The bonds of the authority may be sold at public or private sale, as hereafter provided, at such price or prices as the authority shall determine, but at not less than ninety-five percent of the principal amount thereof and at such interest rate as the authority shall determine. Such bonds shall be sold at public sale or, if the authority determines it is in the best interest of the authority, at private sale. The reason or reasons why private sale is in the best interest of the authority shall be set forth in the order or resolution authorizing the private sale. The decision of the authority shall be conclusive.

(L. 1972 H.B. 1041 § 8, A.L. 1976 S.B. 469, A.L. 1980 2d Ex. Sess. H.B. 5, et al., A.L. 1982 S.B. 506)

Effective 4-30-82



Section 260.045 Notes issued when, how sold.

Effective 28 Aug 1985

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.045. Notes issued when, how sold. — The authority may issue notes payable from the proceeds of bonds to be issued in the future or from such other sources as the authority may specify as in the case of bonds. Such notes shall mature in not more than five years and shall be sold at public or private sale as the authority may specify at not less than ninety-five percent of the principal amount thereof and at such interest rate as the authority shall determine. The other details with respect to such notes shall be determined by the authority as in the case of bonds.

(L. 1972 H.B. 1041 § 9, A.L. 1982 S.B. 506, A.L. 1985 H.B. 807)



Section 260.050 Renewal notes or refunding bonds issued when.

Effective 22 Jan 1973, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.050. Renewal notes or refunding bonds issued when. — The authority may from time to time issue renewal notes or refund any bonds by the issuance of refunding bonds, whether the bonds to be refunded have or have not matured, and to issue bonds partially to refund bonds then outstanding and partially for any other purpose. Renewal notes or refunding bonds may be sold at public or private sale and the proceeds applied to the purchase, redemption, or payment of the notes or bonds to be refunded.

(L. 1972 H.B. 1041 § 10)

Effective 1-22-73



Section 260.055 Resolution authorizing notes or bonds, contents of.

Effective 22 Jan 1973, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.055. Resolution authorizing notes or bonds, contents of. — Any resolution authorizing any notes or bonds may contain such provisions, covenants and agreements subject to any provisions, covenants and agreements with the holders of bonds or notes then outstanding as the authority determines necessary. Such provisions, covenants and agreements may include but shall not be limited to:

(1) Pledging of all or any part of the revenues of the authority, or any part thereof, to secure the payment of the notes or bonds or of any issue thereof;

(2) The use and disposition of the revenues of the authority or any part thereof;

(3) The fixing of rents, fees and other charges and the pledging of the same and of the revenues of the authority so that the same will be sufficient to pay the cost of operation, maintenance and repair of any project and the principal of and interest on notes or bonds secured by the pledge of such revenues;

(4) Establishing reasonable reserves to secure the payment of such notes or bonds;

(5) Limitations on the issuance of additional notes or bonds and the terms upon which the same may be issued and secured.

(L. 1972 H.B. 1041 § 11)

Effective 1-22-73



Section 260.060 Resolution may provide for trust agreements.

Effective 22 Jan 1973, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.060. Resolution may provide for trust agreements. — A resolution of the authority authorizing the issuance of any notes or bonds or any issue thereof may provide that such notes or bonds shall be secured by a trust agreement between the authority and a corporate trustee, vesting in such trustee such property, rights, powers and duties in trust as the authority may determine. Any such trust agreement may pledge or assign the revenues of the authority or any part thereof, to secure the payment of any notes or bonds. Any such trust agreement may contain such provisions for protecting and enforcing the rights and remedies of the noteholders or bondholders as may be reasonable and proper, including covenants relating to the acquisition and construction of projects and the maintenance, repair and operation thereof, the rentals and other charges to be imposed for the use of any project, the custody and application of all moneys relating thereto. Such trust agreement may contain such other provisions as the authority determines reasonable and necessary for the security of the noteholders and bondholders. All expenses incurred in carrying out the provisions of any such trust agreement may be considered as a part of the cost of the operation of the project.

(L. 1972 H.B. 1041 § 12)

Effective 1-22-73



Section 260.065 Notes and bonds not an indebtedness of the state.

Effective 28 Aug 1985

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.065. Notes and bonds not an indebtedness of the state. — Notes and bonds issued hereunder shall not constitute an indebtedness of the state and the state shall not be liable on such bonds and notes and the form of such bonds and notes shall contain a statement to such effect.

(L. 1972 H.B. 1041 § 13, A.L. 1985 H.B. 807)



Section 260.070 Notes and bonds approved as investments — who may invest.

Effective 22 Jan 1973, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.070. Notes and bonds approved as investments — who may invest. — The notes and bonds of the authority are securities in which all public officers and bodies of this state and all municipalities and municipal subdivisions, all insurance companies and associations and other persons carrying on an insurance business, all banks, trust companies, savings associations, savings and loan associations, investment companies, all administrators, guardians, executors, trustees, and other fiduciaries, and all other persons whatsoever who are now or may hereafter be authorized to invest in bonds or other obligations of the state, may properly and legally invest funds, including capital, in their control or belonging to them.

(L. 1972 H.B. 1041 § 14)

Effective 1-22-73



Section 260.075 Projects subject to taxation — notes, bonds and their income tax free, exceptions.

Effective 22 Jan 1973, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.075. Projects subject to taxation — notes, bonds and their income tax free, exceptions. — Projects acquired, constructed, reconstructed, enlarged, improved, furnished, equipped, maintained, repaired, operated, leased, financed or sold by the authority pursuant to sections 260.005 to 260.090 shall be subject to all real and tangible personal property taxes and assessments of the state of Missouri, or any county, municipality, or any governmental subdivision thereof. The notes and bonds of the authority and the income therefrom shall at all times be exempt from taxation, except for death and gift taxes and taxes on transfers.

(L. 1972 H.B. 1041 § 15)

Effective 1-22-73



Section 260.080 Funds of authority not to be distributed to members or private persons, except for compensation for services.

Effective 22 Jan 1973, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.080. Funds of authority not to be distributed to members or private persons, except for compensation for services. — No part of the funds of the authority shall inure to the benefit of or be distributable to its members or other private persons except that the authority is authorized and empowered to pay reasonable compensation for services rendered as herein provided for.

(L. 1972 H.B. 1041 § 16)

Effective 1-22-73



Section 260.085 Termination or dissolution, property to pass to state.

Effective 22 Jan 1973, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.085. Termination or dissolution, property to pass to state. — Upon termination or dissolution, all rights and properties of the authority shall pass to and be vested in the state of Missouri, subject to the rights of noteholders, bondholders, and other creditors.

(L. 1972 H.B. 1041 § 17)

Effective 1-22-73



Section 260.090 Proposed expenditure of federal funds in coming fiscal year requires itemized report to appropriations and the oversight division, committee on legislative research.

Effective 30 Apr 1982, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.090. Proposed expenditure of federal funds in coming fiscal year requires itemized report to appropriations and the oversight division, committee on legislative research. — On or before the first Wednesday after the first Monday in January of each year, if the state environmental improvement and energy resources authority desires to receive and expend moneys from the federal government in the next fiscal year of the state, the authority shall submit to the senate appropriations committee, the house appropriations committee and the oversight division of the committee on legislative research an itemization of all federal funds to be received, including the federal source thereof and plans including the expenditure of such funds.

(L. 1972 H.B. 1041 § 19, A.L. 1982 S.B. 506)

Effective 4-30-82



Section 260.095 Contracts between authority and political subdivisions, purpose.

Effective 28 Aug 1985

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.095. Contracts between authority and political subdivisions, purpose. — Any municipality, public body, political subdivision or municipal corporation may enter into leases, contracts, releases, compromises and loan agreements with the authority for the purpose of developing energy resources or preventing or reducing pollution or the disposal of solid waste or sewage or providing water facilities or resource recovery facilities.

(L. 1985 H.B. 807)



Section 260.100 Authority member not personally liable on notes or bonds issued.

Effective 30 Apr 1982, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.100. Authority member not personally liable on notes or bonds issued. — No member of the state environmental improvement and energy resources authority or any authorized person executing any notes or bonds authorized under sections 260.005 to 260.125 shall be liable personally on the notes or bonds or be subject to any personal liability or accountability by reason of the issuance of such notes or bonds.

(L. 1976 S.B. 469, A.L. 1982 S.B. 506)

Effective 4-30-82



Section 260.110 Statutory conflicts, which prevails.

Effective 30 Apr 1982, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.110. Statutory conflicts, which prevails. — The provisions of sections 260.005 to 260.125 shall prevail in the case of any conflict between sections 260.005 to 260.125 and any other provision of law, but any powers, duties and functions granted under the provisions of sections 260.005 to 260.125 shall be deemed to be in addition to and not in derogation of any power, duty or function granted under the provisions of any other law.

(L. 1976 S.B. 469, A.L. 1982 S.B. 506)

Effective 4-30-82



Section 260.115 Loans for energy resource development, requirements — fee charged, when — deposit in and use of energy resources insured loan fund.

Effective 30 Apr 1982, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.115. Loans for energy resource development, requirements — fee charged, when — deposit in and use of energy resources insured loan fund. — 1. All loans authorized under section 260.035 for the development of energy resources shall be made only upon determination by the authority that loans are not otherwise available, either wholly or in part, from private lenders upon reasonably equivalent terms and conditions. No commitment for a loan shall be made unless all plans for development have been completed and submitted to and found to be satisfactory by the authority.

2. The authority shall charge a reasonable fee on all loans not federally insured to insure such loans. The proceeds of such fees shall be deposited in a separate fund to be known as the "Energy Resources Insured Loan Fund". The provisions of section 33.080 to the contrary notwithstanding, money in this fund shall not be transferred and placed to the credit of general revenue. This fund shall be deposited when received in a bank approved for deposit of state funds. No moneys shall be withdrawn from the fund unless it is to be used for the purchase of loan insurance or to pay for any losses on such loans.

(L. 1982 S.B. 506)

Effective 4-30-82



Section 260.120 Interest rate on loans.

Effective 30 Apr 1982, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.120. Interest rate on loans. — 1. The authority may set, from time to time, the interest rates at which it shall make loans, keeping its interest rates at the lowest level consistent with its cost of operation and its responsibilities to the holders of its bonds, bond anticipation notes, and other responsibilities.

2. The ratio of loan to project cost and the amortization period of loans made by the authority shall be determined in accordance with regulations promulgated by the authority.

(L. 1982 S.B. 506)

Effective 4-30-82



Section 260.125 Severability.

Effective 30 Apr 1982, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.125. Severability. — 1. If any provision of sections 260.005 to 260.125 is found by a court of competent jurisdiction to be unconstitutional, the remaining provisions of sections 260.005 to 260.125 are valid unless the court finds the valid provisions of the statute are so essentially and inseparably connected with, and so dependent upon, the valid provision that the valid provisions, standing alone, are incomplete and are incapable of being executed. It is the intent of the Missouri general assembly that the valid provisions of sections 260.005 to 260.125 shall remain valid so long as they can so stand alone.

2. General revenue funds shall not be used to carry out the provisions of sections 260.005 to 260.125.

(L. 1982 S.B. 506)

Effective 4-30-82



Section 260.200 Definitions.

Effective 28 Aug 2015

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.200. Definitions. — 1. The following words and phrases when used in sections 260.200 to 260.345 shall mean:

(1) "Alkaline-manganese battery" or "alkaline battery", a battery having a manganese dioxide positive electrode, a zinc negative electrode, an alkaline electrolyte, including alkaline-manganese button cell batteries intended for use in watches, calculators, and other electronic products, and larger-sized alkaline-manganese batteries in general household use;

(2) "Applicant", a person or persons seeking or holding a facility permit;

(3) "Bioreactor", a municipal solid waste disposal area or portion of a municipal solid waste disposal area where the controlled addition of liquid waste or water accelerates both the decomposition of waste and landfill gas generation;

(4) "Button cell battery" or "button cell", any small alkaline-manganese or mercuric-oxide battery having the size and shape of a button;

(5) "City", any incorporated city, town, or village;

(6) "Clean fill", uncontaminated soil, rock, sand, gravel, concrete, asphaltic concrete, cinderblocks, brick, minimal amounts of wood and metal, and inert solids as approved by rule or policy of the department for fill, reclamation or other beneficial use;

(7) "Closure", the permanent cessation of active disposal operations, abandonment of the disposal area, revocation of the permit or filling with waste of all areas and volumes specified in the permit and preparing the area for long-term care;

(8) "Closure plan", plans, designs and relevant data which specify the methods and schedule by which the operator will complete or cease disposal operations, prepare the area for long-term care, and make the area suitable for other uses, to achieve the purposes of sections 260.200 to 260.345 and the regulations promulgated thereunder;

(9) "Conference, conciliation and persuasion", a process of verbal or written communications consisting of meetings, reports, correspondence or telephone conferences between authorized representatives of the department and the alleged violator. The process shall, at a minimum, consist of one offer to meet with the alleged violator tendered by the department. During any such meeting, the department and the alleged violator shall negotiate in good faith to eliminate the alleged violation and shall attempt to agree upon a plan to achieve compliance;

(10) "Construction and demolition waste", waste materials from the construction and demolition of residential, industrial, or commercial structures, but shall not include materials defined as clean fill under this section;

(11) "Demolition landfill", a solid waste disposal area used for the controlled disposal of demolition wastes, construction materials, brush, wood wastes, soil, rock, concrete and inert solids insoluble in water;

(12) "Department", the department of natural resources;

(13) "Director", the director of the department of natural resources;

(14) "Disclosure statement", a sworn statement or affirmation, in such form as may be required by the director of the department of natural resources, which includes:

(a) The full names and business address of key personnel;

(b) The full name and business address of any entity, other than a natural person, that collects, transfers, processes, treats, stores, or disposes of solid waste in which all key personnel holds an equity interest of seven percent or more;

(c) A description of the business experience of all key personnel listed in the disclosure statement;

(d) For the five-year period ending on the date the sworn disclosure statement or affirmation is signed by key personnel:

a. A listing organized by issuing federal, state, or county or county-equivalent regulatory body of all environmental permits or licenses for the collection, transfer, treatment, processing, storage, or disposal of solid waste issued to or held by any key personnel;

b. A listing and explanation of notices of violation which shall by rule be defined, prosecutions, or other administrative enforcement actions resulting in an adjudication or conviction;

c. A listing of license or permit suspensions, revocations, or denials issued by any state, the federal government or a county or county equivalent, which are pending or have concluded with a finding of violation or entry of a consent agreement regarding an allegation of civil or criminal violation of law, regulation or requirement relating to the collection, transfer, treatment, processing, storage, or disposal of solid waste or violation of the environmental statutes of other states or federal statutes;

d. An itemized list of all felony convictions under the laws of the state of Missouri or the equivalent thereof under the laws of any other jurisdiction; and a listing of any findings of guilt for any crimes or criminal acts an element of which involves restraint of trade, price-fixing, intimidation of the customers of another person or for engaging in any other acts which may have the effect of restraining or limiting competition concerning activities regulated pursuant to this chapter or similar laws of other states or the federal government including, but not limited to, racketeering or violation of antitrust laws of any key personnel;

(15) "District", a solid waste management district established under section 260.305;

(16) "Financial assurance instrument", an instrument or instruments, including, but not limited to, cash or surety bond, letters of credit, corporate guarantee or secured trust fund, submitted by the applicant to ensure proper closure and postclosure care and corrective action of a solid waste disposal area in the event that the operator fails to correctly perform closure and postclosure care and corrective action requirements, except that the financial test for the corporate guarantee shall not exceed one and one-half times the estimated cost of closure and postclosure. The form and content of the financial assurance instrument shall meet or exceed the requirements of the department. The instrument shall be reviewed and approved or disapproved by the attorney general;

(17) "Flood area", any area inundated by the one hundred year flood event, or the flood event with a one percent chance of occurring in any given year;

(18) "Household consumer", an individual who generates used motor oil through the maintenance of the individual's personal motor vehicle, vessel, airplane, or other machinery powered by an internal combustion engine;

(19) "Household consumer used motor oil collection center", any site or facility that accepts or aggregates and stores used motor oil collected only from household consumers or farmers who generate an average of twenty-five gallons per month or less of used motor oil in a calendar year. This section shall not preclude a commercial generator from operating a household consumer used motor oil collection center;

(20) "Household consumer used motor oil collection system", any used motor oil collection center at publicly owned facilities or private locations, any curbside collection of household consumer used motor oil, or any other household consumer used motor oil collection program determined by the department to further the purposes of sections 260.200 to 260.345;

(21) "Infectious waste", waste in quantities and characteristics as determined by the department by rule, including isolation wastes, cultures and stocks of etiologic agents, blood and blood products, pathological wastes, other wastes from surgery and autopsy, contaminated laboratory wastes, sharps, dialysis unit wastes, discarded biologicals known or suspected to be infectious; provided, however, that infectious waste does not mean waste treated to department specifications;

(22) "Key personnel", the applicant itself and any person employed by the applicant in a managerial capacity, or empowered to make discretionary decisions with respect to the solid waste operations of the applicant in Missouri, but shall not include employees exclusively engaged in the physical or mechanical collection, transfer, transportation, treatment, processing, storage, or disposal of solid waste and such other employees as the director of the department of natural resources may designate by regulation. If the applicant has not previously conducted solid waste operations in Missouri, the term also includes any officer, director, partner of the applicant, or any holder of seven percent or more of the equity or debt of the applicant. If any holder of seven percent or more of the equity or debt of the applicant or of any key personnel is not a natural person, the term includes all key personnel of that entity, provided that where such entity is a chartered lending institution or a reporting company under the federal Securities Exchange Act of 1934, the term does not include key personnel of such entity. Provided further that the term means the chief executive officer of any agency of the United States or of any agency or political subdivision of the state of Missouri, and all key personnel of any person, other than a natural person, that operates a landfill or other facility for the collection, transfer, treatment, processing, storage, or disposal of nonhazardous solid waste under contract with or for one of those governmental entities;

(23) "Lead-acid battery", a battery designed to contain lead and sulfuric acid with a nominal voltage of at least six volts and of the type intended for use in motor vehicles and watercraft;

(24) "Major appliance", clothes washers and dryers, water heaters, trash compactors, dishwashers, conventional ovens, ranges, stoves, woodstoves, air conditioners, refrigerators and freezers;

(25) "Mercuric-oxide battery" or "mercury battery", a battery having a mercuric-oxide positive electrode, a zinc negative electrode, and an alkaline electrolyte, including mercuric-oxide button cell batteries generally intended for use in hearing aids and larger size mercuric-oxide batteries used primarily in medical equipment;

(26) "Minor violation", a violation which possesses a small potential to harm the environment or human health or cause pollution, was not knowingly committed, and is not defined by the United States Environmental Protection Agency as other than minor;

(27) "Motor oil", any oil intended for use in a motor vehicle, as defined in section 301.010, train, vessel, airplane, heavy equipment, or other machinery powered by an internal combustion engine;

(28) "Motor vehicle", as defined in section 301.010;

(29) "Operator" and "permittee", anyone so designated, and shall include cities, counties, other political subdivisions, authority, state agency or institution, or federal agency or institution;

(30) "Permit modification", any permit issued by the department which alters or modifies the provisions of an existing permit previously issued by the department;

(31) "Person", any individual, partnership, limited liability company, corporation, association, trust, institution, city, county, other political subdivision, authority, state agency or institution, or federal agency or institution, or any other legal entity;

(32) "Plasma arc technology", a process that converts electrical energy into thermal energy. This electric arc is created when an ionized gas transfers electric power between two or more electrodes;

(33) "Postclosure plan", plans, designs and relevant data which specify the methods and schedule by which the operator shall perform necessary monitoring and care for the area after closure to achieve the purposes of sections 260.200 to 260.345 and the regulations promulgated thereunder;

(34) "Recovered materials", those materials which have been diverted or removed from the solid waste stream for sale, use, reuse or recycling, whether or not they require subsequent separation and processing;

(35) "Recycled content", the proportion of fiber in a newspaper which is derived from postconsumer waste;

(36) "Recycling", the separation and reuse of materials which might otherwise be disposed of as solid waste;

(37) "Resource recovery", a process by which recyclable and recoverable material is removed from the waste stream to the greatest extent possible, as determined by the department and pursuant to department standards, for reuse or remanufacture;

(38) "Resource recovery facility", a facility in which recyclable and recoverable material is removed from the waste stream to the greatest extent possible, as determined by the department and pursuant to department standards, for reuse or remanufacture;

(39) "Sanitary landfill", a solid waste disposal area which accepts commercial and residential solid waste;

(40) "Scrap tire", a tire that is no longer suitable for its original intended purpose because of wear, damage, or defect;

(41) "Scrap tire collection center", a site where scrap tires are collected prior to being offered for recycling or processing and where fewer than five hundred tires are kept on site on any given day;

(42) "Scrap tire end-user facility", a site where scrap tires are used as a fuel or fuel supplement or converted into a usable product. Baled or compressed tires used in structures, or used at recreational facilities, or used for flood or erosion control shall be considered an end use;

(43) "Scrap tire generator", a person who sells tires at retail or any other person, firm, corporation, or government entity that generates scrap tires;

(44) "Scrap tire processing facility", a site where tires are reduced in volume by shredding, cutting, or chipping or otherwise altered to facilitate recycling, resource recovery, or disposal;

(45) "Scrap tire site", a site at which five hundred or more scrap tires are accumulated, but not including a site owned or operated by a scrap tire end-user that burns scrap tires for the generation of energy or converts scrap tires to a useful product;

(46) "Solid waste", garbage, refuse and other discarded materials including, but not limited to, solid and semisolid waste materials resulting from industrial, commercial, agricultural, governmental and domestic activities, but does not include hazardous waste as defined in sections 260.360 to 260.432, recovered materials, overburden, rock, tailings, matte, slag or other waste material resulting from mining, milling or smelting;

(47) "Solid waste disposal area", any area used for the disposal of solid waste from more than one residential premises, or one or more commercial, industrial, manufacturing, recreational, or governmental operations;

(48) "Solid waste fee", a fee imposed pursuant to sections 260.200 to 260.345 and may be:

(a) A solid waste collection fee imposed at the point of waste collection; or

(b) A solid waste disposal fee imposed at the disposal site;

(49) "Solid waste management area", a solid waste disposal area which also includes one or more of the functions contained in the definitions of recycling, resource recovery facility, waste tire collection center, waste tire processing facility, waste tire site or solid waste processing facility, excluding incineration;

(50) "Solid waste management project", a targeted project that meets statewide waste reduction and recycling priorities, and for which no solid waste management district grant applicant has applied to perform, and for which no qualified applicants have applied to perform such project by a competitive bid issued by the solid waste management district for the completion of such project;

(51) "Solid waste management system", the entire process of managing solid waste in a manner which minimizes the generation and subsequent disposal of solid waste, including waste reduction, source separation, collection, storage, transportation, recycling, resource recovery, volume minimization, processing, market development, and disposal of solid wastes;

(52) "Solid waste processing facility", any facility where solid wastes are salvaged and processed, including:

(a) A transfer station; or

(b) An incinerator which operates with or without energy recovery but excluding waste tire end-user facilities; or

(c) A material recovery facility which operates with or without composting;

(d) A plasma arc technology facility;

(53) "Solid waste technician", an individual who has successfully completed training in the practical aspects of the design, operation and maintenance of a permitted solid waste processing facility or solid waste disposal area in accordance with sections 260.200 to 260.345;

(54) "Tire", a continuous solid or pneumatic rubber covering encircling the wheel of any self-propelled vehicle not operated exclusively upon tracks, or a trailer as defined in chapter 301, except farm tractors and farm implements owned and operated by a family farm or family farm corporation as defined in section 350.010;

(55) "Used motor oil", any motor oil which, as a result of use, becomes unsuitable for its original purpose due to loss of original properties or the presence of impurities, but used motor oil shall not include ethylene glycol, oils used for solvent purposes, oil filters that have been drained of free flowing used oil, oily waste, oil recovered from oil tank cleaning operations, oil spilled to land or water, or industrial nonlube oils such as hydraulic oils, transmission oils, quenching oils, and transformer oils;

(56) "Utility waste landfill", a solid waste disposal area used for fly ash waste, bottom ash waste, slag waste and flue gas emission control waste generated primarily from the combustion of coal or other fossil fuels;

(57) "Yard waste", leaves, grass clippings, yard and garden vegetation and Christmas trees. The term does not include stumps, roots or shrubs with intact root balls.

2. For the purposes of this section and sections 260.270 to 260.279 and any rules in place as of August 28, 2005, or promulgated under said sections, the term "scrap" shall be used synonymously with and in place of waste, as it applies only to scrap tires.

(L. 1972 S.B. 387 § 1, A.L. 1975 S.B. 98, A.L. 1986 S.B. 475, A.L. 1988 H.B. 1207, A.L. 1990 S.B. 530, A.L. 1993 S.B. 80, et al., A.L. 1995 H.B. 81 merged with S.B. 60 & 112, A.L. 2002 S.B. 984 & 985, A.L. 2005 S.B. 225, A.L. 2007 S.B. 54, A.L. 2013 H.B. 28 merged with H.B. 650, A.L. 2015 H.B. 92 merged with S.B. 445)



Section 260.203 Infectious waste, treatment of — hospitals, department of health and senior services to promulgate rules — transportation of — registration of hospitals — proper disposal, penalty — fee on delivery, exceptions — inspection fee, amount, fund, refund of, when.

Effective 28 Aug 1993

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.203. Infectious waste, treatment of — hospitals, department of health and senior services to promulgate rules — transportation of — registration of hospitals — proper disposal, penalty — fee on delivery, exceptions — inspection fee, amount, fund, refund of, when. — 1. Any infectious waste transferred from the premises of the generator shall be taken to an infectious waste processing facility that holds a valid permit issued by the department, or a hospital as defined in section 197.020.

2. No infectious waste shall be placed into a solid waste disposal area except as otherwise provided for in sections 260.200 to 260.245 unless it has been treated or rendered innocuous by a permitted infectious waste processing facility as provided in sections 260.200 to 260.245, or by a hospital as defined in section 197.020, by autoclaving, incineration, chemical disinfection, or other methods of treatment approved by the department. The department of health and senior services shall promulgate rules covering the handling and treatment of infectious waste by hospitals as defined in section 197.020 and such rules shall be consistent with the rules of the department under sections 260.200 to 260.245, and shall be effective no later than January 1, 1989.

3. All such wastes, when transported off the premises of the generator shall be packaged and transported as provided by rule under sections 260.200 to 260.245, except that hospitals and small quantity generators as defined by the department under this section may transport infectious waste to a hospital for treatment, an infectious waste processing facility for treatment or to a central collection point using their employees and vehicles as long as they meet all other requirements of sections 260.200 to 260.245 and the rules and regulations promulgated under sections 260.200 to 260.245.

4. The department of health and senior services shall provide for a registration process for all hospitals pursuant to the provisions of sections 260.200 to 260.245 and section 192.005. The process shall include a completed and signed application on forms provided by the department of health and senior services. The forms shall contain the following:

(1) A statement certifying that the applicant understands and will comply with the applicable requirements of sections 260.200 to 260.245; and

(2) Other requirements established by the department of health and senior services.

5. Registrations shall be renewed annually.

6. Unless otherwise provided for in sections 260.200 to 260.245, any person who treats infectious waste to the specifications of the department of natural resources or the department of health and senior services, and who proposes to dispose of the residue thereof in a sanitary landfill shall properly identify the waste and shall certify to the transporter and the sanitary landfill operator that the waste has been rendered innocuous and may be legally placed in a sanitary landfill pursuant to the provisions of this section. Persons found to be in violation of this subsection shall be guilty of a class A misdemeanor.

7. Facilities permitted to treat infectious waste shall adhere to an operation plan for the handling and treatment of infectious waste approved by the department of natural resources as provided by rule, and hospitals, as defined in section 197.020, allowed to treat infectious waste shall adhere to an operation plan for the handling and treatment of infectious waste approved by the department of health and senior services as provided by rule. The plan shall include, but not be limited to, methods of handling and treating the waste, protection of employees and the public and the maximum amount of waste which may be handled per month. Approval for acceptance of infectious waste may be withdrawn for noncompliance with the operation plan. No permitted infectious waste treatment facility shall operate unless it has a solid waste technician trained in the handling of infectious waste on site during any treatment process. Such operator shall meet the requirements established by the department pursuant to section 260.205.

8. Any transporter or generator who delivers infectious waste to an infectious waste processing facility, except small quantity generators and hospitals located in Missouri and defined in section 197.020, shall pay a fee of two dollars for each ton of infectious waste so delivered. Such fees shall be collected by the infectious waste processing facility accepting the waste and transmitted to the department. The department shall promptly transmit funds collected under this section to the director of the department of revenue for deposit in the solid waste management fund. Moneys, upon appropriation, shall be used to help pay for the administrative costs associated with infectious waste management. Any transporter or generator who transports infectious waste for more than three hundred miles for management in Missouri shall pay, in addition to the charges above, an additional charge equal to ten percent of the gross charge charged by the processing facility for the management of such waste. Such fees shall be collected by the infectious waste processing facility accepting the waste and transmitted to the department which shall promptly transmit such fees to the department of revenue for deposit in the general revenue fund.

9. Hospitals defined in chapter 197, and located in Missouri, may manage infectious waste generated on the premises by autoclaving, incineration, chemical disinfection or other methods of treatment approved by the department of health and senior services. Such hospitals may also treat infectious waste produced by small quantity generators and other hospitals located in Missouri upon the approval of the department of natural resources and the department of health and senior services. Failure of either department to respond by issuing a certification to accept infectious waste in writing to a hospital which has filed in writing to both departments a notice of intent to treat waste from another hospital within ninety days constitutes approval of the treatment. All hospitals licensed by the state of Missouri pursuant to chapter 197 are exempt from all taxes or fees imposed pursuant to sections 260.350 to 260.480, provided that no more than twenty-five percent, by weight, of the infectious waste managed by such hospitals is produced by other generators which are not owned or operated by the hospital.

10. Persons generating one hundred kilograms or less of infectious waste per month are exempt from the provisions of this section except that the department of health and senior services shall specify by rule, in accordance with section 192.005, infectious waste that shall be rendered innocuous regardless of quantity. Any person who disposes of waste exempt from the provisions of this act* in a sanitary landfill shall certify to the transporter or the sanitary landfill operator that the waste has been handled in a manner consistent with the law and may be legally placed in a sanitary landfill. Rules promulgated by the department of natural resources and the department of health and senior services pursuant to this subsection shall be effective no later than July 1, 1989. Persons found to be in violation of this subsection shall be guilty of a class A misdemeanor.

11. A generator of infectious waste who operates single or multiple site research facilities for research and experimental activities as defined in section 174 of the 1986 Internal Revenue Code, who generates such waste as a part of research and experimentation activities, and who manages such waste on site, shall not be required to obtain an infectious waste processing facility permit under this section to manage infectious waste. The generator may accept infectious waste from other sites of the parent research company located in Missouri but shall not accept infectious waste from other sources and shall comply with all other requirements and provisions of sections 260.200 to 260.245, and the rules and regulations promulgated thereunder. The University of Missouri Ellis Fischel Cancer Center and the other facilities of the University of Missouri-Columbia shall be considered a multiple site research facility for the purposes of this section.

12. Nothing in this section shall prohibit the transportation of infectious or hazardous waste from the state of Missouri for management in another state.

13. The department of natural resources shall establish, by rule, inspection fees to be paid to the department by owners or operators of commercial infectious waste incinerators. The fees shall not exceed the costs of the inspections and shall not exceed ten thousand dollars per year for a facility. Funds derived from these inspection fees shall be used for the purpose of funding the inspection of commercial infectious waste incinerators.

14. All owners or operators of commercial infectious waste incinerators shall pay the fees, established by the department by rule, for inspections conducted by the department pursuant to this section.

15. There is hereby created the "Infectious Waste Incinerator Inspection Fund". All funds received from infectious waste incinerator inspection fees shall be paid to the director of the department of revenue and deposited in the state treasury to the credit of the infectious waste incinerator inspection fund. Moneys from such fund shall be used by the department of natural resources for conducting inspections at commercial infectious waste incinerators.

16. The department shall furnish to the person, firm or corporation operating the commercial infectious waste facility a complete, full and detailed accounting of the cost of the department's inspection of the facility each time the facility is inspected within thirty days after the inspection is commenced. Failure to do so shall require the department to refund the inspection fee.

(L. 1986 S.B. 475, A.L. 1988 S.B. 535, A.L. 1992 H.B. 1732, A.L. 1993 S.B. 80, et al.)

*"This act" (S.B. 535, 1988) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 260.204 Permit for treatment of infectious waste, not to be issued, when.

Effective 05 May 1988, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.204. Permit for treatment of infectious waste, not to be issued, when. — No person shall be issued a permit to operate a facility for the treatment of infectious waste who in 1987 received a clean air permit and thereafter operated a facility for the treatment of infectious waste by incineration without applying for and receiving a permit as a solid waste processing facility permitted pursuant to section 260.203 or a hazardous waste facility permitted pursuant to sections 260.350 to 260.430.

(L. 1988 S.B. 535)

Effective 5-05-88

(1990) Statute is a bill of attainder and special legislation where it singled out for legislative punishment those who in a specified year operated an infectious waste incinerator without particular permits but excluded others similarly situated. Statute is unconstitutional and invalid in its entirety. (Mo.banc) Bunker Res. Recycling & Rec. v. Mehan, 782 S.W.2d 381.

(1990) Where statute which prohibits issuance of permit to operate infectious waste treatment facility applies only to those persons or entities who received clean air permit in 1987, statute is a prohibited special law under the Missouri Constitution, since no reasonable basis existed for differential treatment of infectious waste disposers who received clean air permits in that year. Bunker Resource Recycling and Reclamation, Inc. v. Mehan, 782 S.W.2d 381 (Mo. banc.).



Section 260.205 Permit required to operate facility, and construction permit to construct facility, requirements, exceptions, fees — plans to be submitted — permits revoked or suspended, when — disclosure statement, requirements.

Effective 28 Aug 2013

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

*260.205. Permit required to operate facility, and construction permit to construct facility, requirements, exceptions, fees — plans to be submitted — permits revoked or suspended, when — disclosure statement, requirements. — 1. It shall be unlawful for any person to operate a solid waste processing facility or solid waste disposal area of a solid waste management system without first obtaining an operating permit from the department. It shall be unlawful for any person to construct a solid waste processing facility or solid waste disposal area without first obtaining a construction permit from the department pursuant to this section. A current authorization to operate issued by the department pursuant to sections 260.200 to 260.345 shall be considered to be a permit to operate for purposes of this section for all solid waste disposal areas and processing facilities existing on August 28, 1995. A permit shall not be issued for a sanitary landfill to be located in a flood area, as determined by the department, where flood waters are likely to significantly erode final cover. A permit shall not be required to operate a waste stabilization lagoon, settling pond or other water treatment facility which has a valid permit from the Missouri clean water commission even though the facility may receive solid or semisolid waste materials.

2. No person or operator may apply for or obtain a permit to construct a solid waste disposal area unless the person has requested the department to conduct a preliminary site investigation and obtained preliminary approval from the department. The department shall, within sixty days of such request, conduct a preliminary investigation and approve or disapprove the site.

3. All proposed solid waste disposal areas for which a preliminary site investigation request pursuant to subsection 2 of this section is received by the department on or after August 28, 1999, shall be subject to a public involvement activity as part of the permit application process. The activity shall consist of the following:

(1) The applicant shall notify the public of the preliminary site investigation approval within thirty days after the receipt of such approval. Such public notification shall be by certified mail to the governing body of the county or city in which the proposed disposal area is to be located and by certified mail to the solid waste management district in which the proposed disposal area is to be located;

(2) Within ninety days after the preliminary site investigation approval, the department shall conduct a public awareness session in the county in which the proposed disposal area is to be located. The department shall provide public notice of such session by both printed and broadcast media at least thirty days prior to such session. Printed notification shall include publication in at least one newspaper having general circulation within the county in which the proposed disposal area is to be located. Broadcast notification shall include public service announcements on radio stations that have broadcast coverage within the county in which the proposed disposal area is to be located. The intent of such public awareness session shall be to provide general information to interested citizens on the design and operation of solid waste disposal areas;

(3) At least sixty days prior to the submission to the department of a report on the results of a detailed site investigation pursuant to subsection 4 of this section, the applicant shall conduct a community involvement session in the county in which the proposed disposal area is to be located. Department staff shall attend any such session. The applicant shall provide public notice of such session by both printed and broadcast media at least thirty days prior to such session. Printed notification shall include publication in at least one newspaper having general circulation within the county in which the proposed disposal area is to be located. Broadcast notification shall include public service announcements on radio stations that have broadcast coverage within the county in which the proposed disposal area is to be located. Such public notices shall include the addresses of the applicant and the department and information on a public comment period. Such public comment period shall begin on the day of the community involvement session and continue for at least thirty days after such session. The applicant shall respond to all persons submitting comments during the public comment period no more than thirty days after the receipt of such comments;

(4) If a proposed solid waste disposal area is to be located in a county or city that has local planning and zoning requirements, the applicant shall not be required to conduct a community involvement session if the following conditions are met:

(a) The local planning and zoning requirements include a public meeting;

(b) The applicant notifies the department of intent to utilize such meeting in lieu of the community involvement session at least thirty days prior to such meeting;

(c) The requirements of such meeting include providing public notice by printed or broadcast media at least thirty days prior to such meeting;

(d) Such meeting is held at least thirty days prior to the submission to the department of a report on the results of a detailed site investigation pursuant to subsection 4 of this section;

(e) The applicant submits to the department a record of such meeting;

(f) A public comment period begins on the day of such meeting and continues for at least fourteen days after such meeting, and the applicant responds to all persons submitting comments during such public comment period no more than fourteen days after the receipt of such comments.

4. No person may apply for or obtain a permit to construct a solid waste disposal area unless the person has submitted to the department a plan for conducting a detailed surface and subsurface geologic and hydrologic investigation and has obtained geologic and hydrologic site approval from the department. The department shall approve or disapprove the plan within thirty days of receipt. The applicant shall conduct the investigation pursuant to the plan and submit the results to the department. The department shall provide approval or disapproval within sixty days of receipt of the investigation results.

5. (1) Every person desiring to construct a solid waste processing facility or solid waste disposal area shall make application for a permit on forms provided for this purpose by the department. Every applicant shall submit evidence of financial responsibility with the application. Any applicant who relies in part upon a parent corporation for this demonstration shall also submit evidence of financial responsibility for that corporation and any other subsidiary thereof.

(2) Every applicant shall provide a financial assurance instrument or instruments to the department prior to the granting of a construction permit for a solid waste disposal area. The financial assurance instrument or instruments shall be irrevocable, meet all requirements established by the department and shall not be cancelled, revoked, disbursed, released or allowed to terminate without the approval of the department. After the cessation of active operation of a sanitary landfill, or other solid waste disposal area as designed by the department, neither the guarantor nor the operator shall cancel, revoke or disburse the financial assurance instrument or allow the instrument to terminate until the operator is released from postclosure monitoring and care responsibilities pursuant to section 260.227.

(3) The applicant for a permit to construct a solid waste disposal area shall provide the department with plans, specifications, and such other data as may be necessary to comply with the purpose of sections 260.200 to 260.345. The application shall demonstrate compliance with all applicable local planning and zoning requirements. The department shall make an investigation of the solid waste disposal area and determine whether it complies with the provisions of sections 260.200 to 260.345 and the rules and regulations adopted pursuant to sections 260.200 to 260.345. Within twelve consecutive months of the receipt of an application for a construction permit the department shall approve or deny the application. The department shall issue rules and regulations establishing time limits for permit modifications and renewal of a permit for a solid waste disposal area. The time limit shall be consistent with this chapter.

(4) The applicant for a permit to construct a solid waste processing facility shall provide the department with plans, specifications and such other data as may be necessary to comply with the purpose of sections 260.200 to 260.345. Within one hundred eighty days of receipt of the application, the department shall determine whether it complies with the provisions of sections 260.200 to 260.345. Within twelve consecutive months of the receipt of an application for a permit to construct an incinerator as defined in section 260.200 or a material recovery facility as defined in section 260.200, and within six months for permit modifications, the department shall approve or deny the application. Permits issued for solid waste facilities shall be for the anticipated life of the facility.

(5) If the department fails to approve or deny an application for a permit or a permit modification within the time limits specified in subdivisions (3) and (4) of this subsection, the applicant may maintain an action in the circuit court of Cole County or that of the county in which the facility is located or is to be sited. The court shall order the department to show cause why it has not acted on the permit and the court may, upon the presentation of evidence satisfactory to the court, order the department to issue or deny such permit or permit modification. Permits for solid waste disposal areas, whether issued by the department or ordered to be issued by a court, shall be for the anticipated life of the facility.

(6) The applicant for a permit to construct a solid waste processing facility shall pay an application fee of one thousand dollars. Upon completion of the department's evaluation of the application, but before receiving a permit, the applicant shall reimburse the department for all reasonable costs incurred by the department up to a maximum of four thousand dollars. The applicant for a permit to construct a solid waste disposal area shall pay an application fee of two thousand dollars. Upon completion of the department's evaluations of the application, but before receiving a permit, the applicant shall reimburse the department for all reasonable costs incurred by the department up to a maximum of eight thousand dollars. Applicants who withdraw their application before the department completes its evaluation shall be required to reimburse the department for costs incurred in the evaluation. The department shall not collect the fees authorized in this subdivision unless it complies with the time limits established in this section.

(7) When the review reveals that the facility or area does conform with the provisions of sections 260.200 to 260.345 and the rules and regulations adopted pursuant to sections 260.200 to 260.345, the department shall approve the application and shall issue a permit for the construction of each solid waste processing facility or solid waste disposal area as set forth in the application and with any permit terms and conditions which the department deems appropriate. In the event that the facility or area fails to meet the rules and regulations adopted pursuant to sections 260.200 to 260.345, the department shall issue a report to the applicant stating the reason for denial of a permit.

6. Plans, designs, and relevant data for the construction of solid waste processing facilities and solid waste disposal areas shall be submitted to the department by a registered professional engineer licensed by the state of Missouri for approval prior to the construction, alteration or operation of such a facility or area.

7. Any person or operator as defined in section 260.200 who intends to obtain a construction permit in a solid waste management district with an approved solid waste management plan shall request a recommendation in support of the application from the executive board created in section 260.315. The executive board shall consider the impact of the proposal on, and the extent to which the proposal conforms to, the approved district solid waste management plan prepared pursuant to section 260.325. The executive board shall act upon the request for a recommendation within sixty days of receipt and shall submit a resolution to the department specifying its position and its recommendation regarding conformity of the application to the solid waste plan. The board's failure to submit a resolution constitutes recommendation of the application. The department may consider the application, regardless of the board's action thereon and may deny the construction permit if the application fails to meet the requirements of sections 260.200 to 260.345, or if the application is inconsistent with the district's solid waste management plan.

8. If the site proposed for a solid waste disposal area is not owned by the applicant, the owner or owners of the site shall acknowledge that an application pursuant to sections 260.200 to 260.345 is to be submitted by signature or signatures thereon. The department shall provide the owner with copies of all communication with the operator, including inspection reports and orders issued pursuant to section 260.230.

9. The department shall not issue a permit for the operation of a solid waste disposal area designed to serve a city with a population of greater than four hundred thousand located in more than one county, if the site is located within one-half mile of an adjoining municipality, without the approval of the governing body of such municipality. The governing body shall conduct a public hearing within fifteen days of notice, shall publicize the hearing in at least one newspaper having general circulation in the municipality, and shall vote to approve or disapprove the land disposal facility within thirty days after the close of the hearing.

10. Upon receipt of an application for a permit to construct a solid waste processing facility or disposal area, the department shall notify the public of such receipt:

(1) By legal notice published in a newspaper of general circulation in the area of the proposed disposal area or processing facility;

(2) By certified mail to the governing body of the county or city in which the proposed disposal area or processing facility is to be located; and

(3) By mail to the last known address of all record owners of contiguous real property or real property located within one thousand feet of the proposed disposal area and, for a proposed processing facility, notice as provided in section 64.875 or section 89.060, whichever is applicable.

­­

­

11. After the issuance of a construction permit for a solid waste disposal area, but prior to the beginning of disposal operations, the owner and the department shall execute an easement to allow the department, its agents or its contractors to enter the premises to complete work specified in the closure plan, or to monitor or maintain the site or to take remedial action during the postclosure period. After issuance of a construction permit for a solid waste disposal area, but prior to the beginning of disposal operations, the owner shall submit evidence that he or she has recorded, in the office of the recorder of deeds in the county where the disposal area is located, a notice and covenant running with the land that the property has been permitted as a solid waste disposal area and prohibits use of the land in any manner which interferes with the closure and, where appropriate, postclosure plans filed with the department.

12. Every person desiring to obtain a permit to operate a solid waste disposal area or processing facility shall submit applicable information and apply for an operating permit from the department. The department shall review the information and determine, within sixty days of receipt, whether it complies with the provisions of sections 260.200 to 260.345 and the rules and regulations adopted pursuant to sections 260.200 to 260.345. When the review reveals that the facility or area does conform with the provisions of sections 260.200 to 260.345 and the rules and regulations adopted pursuant to sections 260.200 to 260.345, the department shall issue a permit for the operation of each solid waste processing facility or solid waste disposal area and with any permit terms and conditions which the department deems appropriate. In the event that the facility or area fails to meet the rules and regulations adopted pursuant to sections 260.200 to 260.345, the department shall issue a report to the applicant stating the reason for denial of a permit.

13. Each solid waste disposal area, except utility waste landfills unless otherwise and to the extent required by the department, and those solid waste processing facilities designated by rule, shall be operated under the direction of a certified solid waste technician in accordance with sections 260.200 to 260.345 and the rules and regulations promulgated pursuant to sections 260.200 to 260.345.

14. Base data for the quality and quantity of groundwater in the solid waste disposal area shall be collected and submitted to the department prior to the operation of a new or expansion of an existing solid waste disposal area. Base data shall include a chemical analysis of groundwater drawn from the proposed solid waste disposal area.

15. Leachate collection and removal systems shall be incorporated into new or expanded sanitary landfills which are permitted after August 13, 1986. The department shall assess the need for a leachate collection system for all types of solid waste disposal areas, other than sanitary landfills, and the need for monitoring wells when it evaluates the application for all new or expanded solid waste disposal areas. The department may require an operator of a solid waste disposal area to install a leachate collection system before the beginning of disposal operations, at any time during disposal operations for unfilled portions of the area, or for any portion of the disposal area as a part of a remedial plan. The department may require the operator to install monitoring wells before the beginning of disposal operations or at any time during the operational life or postclosure care period if it concludes that conditions at the area warrant such monitoring. The operator of a demolition landfill or utility waste landfill shall not be required to install a leachate collection and removal system or monitoring wells unless otherwise and to the extent the department so requires based on hazardous waste characteristic criteria or site specific geohydrological characteristics or conditions.

16. Permits granted by the department, as provided in sections 260.200 to 260.345, shall be subject to suspension for a designated period of time, civil penalty or revocation whenever the department determines that the solid waste processing facility or solid waste disposal area is, or has been, operated in violation of sections 260.200 to 260.345 or the rules or regulations adopted pursuant to sections 260.200 to 260.345, or has been operated in violation of any permit terms and conditions, or is creating a public nuisance, health hazard, or environmental pollution. In the event a permit is suspended or revoked, the person named in the permit shall be fully informed as to the reasons for such action.

17. Each permit for operation of a facility or area shall be issued only to the person named in the application. Permits are transferable as a modification to the permit. An application to transfer ownership shall identify the proposed permittee. A disclosure statement for the proposed permittee listing violations contained in the definition of disclosure statement found in section 260.200 shall be submitted to the department. The operation and design plans for the facility or area shall be updated to provide compliance with the currently applicable law and rules. A financial assurance instrument in such an amount and form as prescribed by the department shall be provided for solid waste disposal areas by the proposed permittee prior to transfer of the permit. The financial assurance instrument of the original permittee shall not be released until the new permittee's financial assurance instrument has been approved by the department and the transfer of ownership is complete.

18. Those solid waste disposal areas permitted on January 1, 1996, shall, upon submission of a request for permit modification, be granted a solid waste management area operating permit if the request meets reasonable requirements set out by the department.

19. In case a permit required pursuant to this section is denied or revoked, the person may request a hearing in accordance with section 260.235.

20. Every applicant for a permit shall file a disclosure statement with the information required by and on a form developed by the department of natural resources at the same time the application for a permit is filed with the department.

21. Upon request of the director of the department of natural resources, the applicant for a permit, any person that could reasonably be expected to be involved in management activities of the solid waste disposal area or solid waste processing facility, or any person who has a controlling interest in any permittee shall be required to submit to a criminal background check under section 43.543.

22. All persons required to file a disclosure statement shall provide any assistance or information requested by the director or by the Missouri state highway patrol and shall cooperate in any inquiry or investigation conducted by the department and any inquiry, investigation or hearing conducted by the director. If, upon issuance of a formal request to answer any inquiry or produce information, evidence or testimony, any person required to file a disclosure statement refuses to comply, the application of an applicant or the permit of a permittee may be denied or revoked by the director.

23. If any of the information required to be included in the disclosure statement changes, or if any additional information should be added after the filing of the statement, the person required to file it shall provide that information to the director in writing, within thirty days after the change or addition. The failure to provide such information within thirty days may constitute the basis for the revocation of or denial of an application for any permit issued or applied for in accordance with this section, but only if, prior to any such denial or revocation, the director notifies the applicant or permittee of the director's intention to do so and gives the applicant or permittee fourteen days from the date of the notice to explain why the information was not provided within the required thirty-day period. The director shall consider this information when determining whether to revoke, deny or conditionally grant the permit.

24. No person shall be required to submit the disclosure statement required by this section if the person is a corporation or an officer, director or shareholder of that corporation or any subsidiary thereof, and that corporation:

(1) Has on file and in effect with the federal Securities and Exchange Commission a registration statement required under Section 5, Chapter 38, Title 1 of the Securities Act of 1933, as amended, 15 U.S.C. Section 77e(c);

(2) Submits to the director with the application for a permit evidence of the registration described in subdivision (1) of this subsection and a copy of the corporation's most recent annual form 10-K or an equivalent report; and

(3) Submits to the director on the anniversary date of the issuance of any permit it holds under the Missouri solid waste management law evidence of registration described in subdivision (1) of this subsection and a copy of the corporation's most recent annual form 10-K or an equivalent report.

25. After permit issuance, each facility shall annually file an update to the disclosure statement with the department of natural resources on or before March thirty-first of each year. Failure to provide such update may result in penalties as provided for under section 260.240.

26. Any county, district, municipality, authority, or other political subdivision of this state which owns and operates a sanitary landfill shall be exempt from the requirement for the filing of the disclosure statement and annual update to the disclosure statement.

27. Any person seeking a permit to operate a solid waste disposal area, a solid waste processing facility, or a resource recovery facility shall, concurrently with the filing of the application for a permit, disclose any convictions in this state, county or county-equivalent public health or land use ordinances related to the management of solid waste. If the department finds that there has been a continuing pattern of adjudicated violations by the applicant, the department may deny the application.

28. No permit to construct or permit to operate shall be required pursuant to this section for any utility waste landfill located in a county of the third classification with a township form of government which has a population of at least eleven thousand inhabitants and no more than twelve thousand five hundred inhabitants according to the most recent decennial census, if such utility waste landfill complies with all design and operating standards and closure requirements applicable to utility waste landfills pursuant to sections 260.200 to 260.345 and provided that no waste disposed of at such utility waste landfill is considered hazardous waste pursuant to the Missouri hazardous waste law.

(L. 1972 S.B. 387 § 2, A.L. 1975 S.B. 98, A.L. 1986 S.B. 475, A.L. 1988 H.B. 1207 merged with S.B. 535, A.L. 1990 S.B. 530, A.L. 1991 S.B. 45, A.L. 1995 S.B. 60 & 112, A.L. 1999 H.B. 603, et al., A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28); 10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 260.206 Owner or operator shall provide quality assurance and quality control oversight of inspections during area closure, postclosure and corrective action plans, requirements — department may suspend, revoke or modify permit.

Effective 28 Aug 1995

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.206. Owner or operator shall provide quality assurance and quality control oversight of inspections during area closure, postclosure and corrective action plans, requirements — department may suspend, revoke or modify permit. — 1. The owner or operator of a solid waste disposal area shall provide for quality assurance and quality control oversight of inspections during implementation of approved solid waste disposal area closure, postclosure, and corrective action plans. The quality assurance and quality control of inspections shall be conducted for conformance with department-approved plans, specifications, operating procedures, and monitoring programs, and for compliance with any rules or regulations promulgated. For the purposes of this section, all quality assurance and quality control oversight of inspections shall be conducted by a person possessing qualifications specified in rules promulgated by the department. The person performing quality assurance and quality control oversight shall certify that the inspections meet all requirements of applicable law and rules.

2. The department reserves the right to suspend, revoke, or modify the permit if the solid waste disposal area construction or operation does not comply with department-approved plans and specifications, operating procedures, monitoring programs, or any rules governing its design or operation.

(L. 1995 S.B. 60 & 112)



Section 260.207 Permit not to be issued, when — notice to department of certain crimes, penalty for failure to notify — reinstatement, when.

Effective 01 Jan 2017, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.207. Permit not to be issued, when — notice to department of certain crimes, penalty for failure to notify — reinstatement, when. — 1. The department of natural resources shall not issue a permit to any person for the operation of any solid waste processing facility or solid waste disposal area pursuant to sections 260.200 to 260.345 if such person has been determined to habitually violate Missouri environmental statutes, the environmental statutes of other states or federal statutes pertaining to environmental control or if such person has had three or more convictions, which convictions occurred after August 28, 1990, and within any five-year period, within a court of the United States or of any state other than Missouri or has had two or more convictions within Missouri, after August 28, 1990, and within any five-year period, for any crimes or criminal acts, an element of which involves restraint of trade, price-fixing, intimidation of the customers of another person or for engaging in any other acts which may have the effect of restraining or limiting competition concerning activities regulated under this chapter or similar laws of other states or the federal government; except that convictions for violations by entities purchased or acquired by an applicant or permittee which occurred prior to the purchase or acquisition shall not be included. For the purpose of this section the term "person" shall include any business organization or entity, successor corporation, partnership or subsidiary of any business organization or entity, and the owners and officers thereof, of the entity submitting the application.

2. The director shall suspend, revoke or not renew the permit of any person with a permit to operate any solid waste processing facility or solid waste disposal area if such person has been determined by the department of natural resources to habitually violate the requirements of the Missouri environmental statutes, of the environmental statutes of other states, or of federal statutes pertaining to environmental control, or if such person has had three or more convictions in any court of the United States or of any state other than Missouri or has had two or more convictions within Missouri of crimes as specified herein, if such convictions occur after August 28, 1990, and within any five-year period.

3. Any person applying for a permit to operate any facility pursuant to sections 260.200 to 260.345 shall notify the director of any conviction for a crime which would have the effect of limiting competition. Any person holding a permit shall notify the department of any such conviction of any crime as specified herein within thirty days of the conviction. Failure to notify the director is a class E felony and subject to a fine of one thousand dollars per day for each day unreported.

4. Any person who has had a permit denied, revoked or not renewed due to the provisions of this section may apply to the director for reinstatement after five years have elapsed from the time of the most recent conviction.

(L. 1990 S.B. 530, A.L. 1995 S.B. 60 & 112, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 260.208 Contracts with specified parties prohibited, when — notice of certain convictions required, penalty.

Effective 01 Jan 2017, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.208. Contracts with specified parties prohibited, when — notice of certain convictions required, penalty. — No city, county, district, authority or other political subdivision of this state shall enter into a contract or other arrangement for solid waste management services with any person who has been convicted as set out in section 260.207, which convictions occur after August 28, 1990, and within any five-year period, except that the prohibitions of this section shall not apply to any person convicted as provided in section 260.207 after five years have elapsed from the most recent conviction. Any person submitting a bid to a city, county, district, authority or other political subdivision for a contract to provide solid waste management services who, after August 28, 1990, has been convicted of crimes which have the effect of limiting competition as set out in section 260.207, shall notify the city, county, district, authority or other political subdivision of such conviction with the submission of the bid. Any person with a contract for solid waste management services with a city, county, district, authority or other political subdivision of this state who is convicted of crimes which would have the effect of limiting competition as set out in section 260.207, shall notify the city, county, district, authority or other political subdivision of such conviction within thirty days of the conviction. Failure to notify the city, county, district, authority, or other political subdivision as required in this section is a class E felony and subject to a fine of one thousand dollars per day for each day unreported.

(L. 1990 S.B. 530, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 260.209 Property acquired outside city, county or district for solid waste disposal, compliance with zoning ordinances required.

Effective 28 Aug 1999

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.209. Property acquired outside city, county or district for solid waste disposal, compliance with zoning ordinances required. — 1. Any district, city or county that acquires real or personal property in another incorporated city or in an unincorporated area of a county, by condemnation, purchase, gift, lease, sale or otherwise to establish, operate, maintain, construct, improve, own, control or regulate waste to energy plants, incinerators, recycling centers, processing plants, composting areas, transfer stations, solid waste processing facilities, solid waste disposal area, treatment facilities, storage facilities, or other management areas, shall be subject to and comply with any and all zoning ordinances of the city in which such acquisition was made or if such acquisition is located within an unincorporated area of a county, then such district, city or county making the acquisition shall be subject to and comply with all zoning requirements and ordinances of the county in which the acquisition was made.

2. After August 28, 1999, no political subdivision shall be granted any permit, license, or grant of authority to own, operate or control any land outside its boundaries and used for any purpose subject to regulation pursuant to sections 260.200 to 260.345 without meeting the zoning requirements of the political subdivision in which the land is located in effect on the date of application.

(L. 1990 S.B. 530, A.L. 1992 H.B. 1732, A.L. 1999 H.B. 603, et al.)



Section 260.210 Prohibited acts, exception — search warrants to issue, when — investigations, department may conduct, how — demolition waste, disposal of, requirements — building permits, notice of disposal of demolition waste required, form — exceptions — exceptions for Kansas City.

Effective 28 Aug 2000

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.210. Prohibited acts, exception — search warrants to issue, when — investigations, department may conduct, how — demolition waste, disposal of, requirements — building permits, notice of disposal of demolition waste required, form — exceptions — exceptions for Kansas City. — 1. It is unlawful for any person to:

(1) Dump or deposit, or permit dumping or depositing of any solid wastes onto the surface of the ground or into streams, springs, and all bodies of surface or ground water, whether natural or artificial, within the boundaries of the state except in a solid waste processing facility or solid waste disposal area having a permit as required by section 260.205; provided that, this subdivision shall not prohibit the use or require a permit for the use of solid wastes in normal farming operations or in the processing or manufacturing of other products in a manner that will not create a public nuisance or adversely affect the public health, and shall not prohibit the disposal of or require a permit for the disposal by an individual of solid wastes resulting from his or her own residential activities on property owned or lawfully occupied by him or her when such wastes do not thereby create a public nuisance or adversely affect the public health;

(2) Construct or alter a solid waste processing facility or solid waste disposal area of a solid waste management system without approval from the department;

(3) Conduct any solid waste burning operations in violation of the rules and regulations of the Missouri air conservation commission or the department;

(4) Except as otherwise provided, store, collect, transport, process, or dispose of solid waste in violation of the rules, regulations or orders of the department or in such a manner as to create a public nuisance or adversely affect the public health; or

(5) Refuse entry or access, requested for purposes of inspecting solid waste processing facilities or solid waste disposal areas, to an agent or employee of the department who presents appropriate credentials, or hinder the agent or employee in carrying out the inspection. A suitably restricted search warrant, upon a showing of probable cause in writing and upon oath, shall be issued by any circuit or associate circuit judge having jurisdiction to any such agent or employee for the purpose of enabling him to make such inspection.

2. Information obtained from waste disposed or deposited in violation of this section may be a rebuttable presumption that the person so identified committed the violation of sections 260.200 to 260.345. If the operator or passenger of any vehicle is witnessed by a peace officer or employee of the department of natural resources to have violated the provisions of this section and the identity of the operator is not determined or otherwise apparent, it may be a rebuttable presumption that the person in whose name such vehicle is registered committed the violation.

3. No person shall be held responsible pursuant to this section for the dumping or depositing of any solid waste on land owned or lawfully occupied by him or her without his or her express or implied consent, permission or knowledge.

4. The department shall investigate reports of the dumping or depositing of solid waste or demolition waste in a manner contrary to the requirements of sections 260.200 to 260.345. The department shall immediately issue a cease and desist order if it determines that any person has been or is dumping or depositing solid waste or demolition waste, or has allowed the dumping or disposal of solid waste or demolition waste or has received compensation for same, in a manner contrary to sections 260.200 to 260.345. The department shall order the owner of the property or the person placing solid waste or demolition waste thereon, or both, to remove all solid waste from the premises if it determines that the waste might be reasonably expected to cause a public nuisance or health hazard.

5. The department shall order a site cleaned up pursuant to the provisions of section 260.230, when it determines that the property owner or the operator has accepted remuneration or otherwise benefitted financially for placing solid waste or demolition waste in or on the site in contravention of this section. Persons who knowingly haul solid waste or demolition waste to a site which is operating without a permit, persons who operate such a site and persons who own the property where the solid waste or demolition waste is being dumped or deposited shall be jointly and severally liable for cleanup costs and any damage to third parties caused by the dumping or disposing of solid waste or demolition waste on the property if the owner or operator has accepted remuneration or otherwise benefitted financially from such disposal. The provisions of sections 260.230 and 260.240, relating to the issuance of orders, shall be applicable to an action pursuant to this section. Any person aggrieved by any action of the department pursuant to this section may appeal in the manner provided in section 260.235. Any person may bring civil action for actual and exemplary damages against the responsible party if the person has sustained injury due to violations of this section.

6. Notwithstanding subsection 1 of section 260.250, any solid waste disposal area or solid waste processing facility serving a city with a population of more than four hundred thousand inhabitants may accept yard waste commingled with solid waste that results from an illegal dump cleanup activity or program conducted by the local government of such city pursuant to this section. The local government of such city shall provide certification to the solid waste disposal area or solid waste processing facility that the origin of the yard waste is from the cleanup of illegally dumped solid waste.

7. Any person who engages in building construction, modification or in construction, modification or demolition which produces demolition waste, in types and quantities established by the department, shall dispose of such waste in a demolition or sanitary landfill or other authorized sites as provided by rule. Each such person shall maintain records of sites used for demolition disposal for a period of one year. These records shall be made available to the department upon request.

8. Cities and counties which issue building permits shall reprint the following on each permit or on a separate notice:

"Notice: The disposal of demolition waste is regulated by the department of natural resources pursuant to chapter 260, RSMo. Such waste, in types and quantities established by the department, shall be taken to a demolition landfill or a sanitary landfill for disposal."

9. A demolition landfill may accept clean fill, waste resulting from building or demolishing structures and all other waste not required to be placed in a sanitary landfill or a hazardous waste disposal facility for final disposition.

10. Notwithstanding subsection 7 of this section, certain wastes may be disposed of as provided by this subsection:

(1) A person engaged in any activity which produces clean fill may use such material for fill, reclamation or other beneficial purposes on his or her own property or on the property of another person with the permission of the owner of such property, provided that such use does not violate any state law or local ordinance or order;

(2) A person engaged in any activity which produces wood waste may reuse or recycle such waste or may dispose of wood waste on the site where generated if such disposal is in compliance with applicable state law or local ordinances or orders;

(3) A person who engages in clearance, trimming or removal of trees, brush or other vegetation may use wood wastes from such activities for beneficial purposes including, but not limited to, firewood, ground cover, erosion control, mulch, compost or cover for wildlife.

(L. 1972 S.B. 387 § 3, A.L. 1975 S.B. 98, A.L. 1978 H.B. 1634, A.L. 1990 S.B. 530, A.L. 2000 H.B. 1238)



Section 260.211 Demolition waste, criminal disposition of — penalties — conspiracy.

Effective 01 Jan 2017, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.211. Demolition waste, criminal disposition of — penalties — conspiracy. — 1. A person commits the offense of criminal disposition of demolition waste if he purposely or knowingly disposes of or causes the disposal of more than two thousand pounds or four hundred cubic feet of such waste on property in this state other than in a solid waste processing facility or solid waste disposal area having a permit as required by section 260.205; provided that, this subsection shall not prohibit the use or require a solid waste permit for the use of solid wastes in normal farming operations or in the processing or manufacturing of other products in a manner that will not create a public nuisance or adversely affect public health and shall not prohibit the disposal of or require a solid waste permit for the disposal by an individual of solid wastes resulting from his or her own residential activities on property owned or lawfully occupied by him or her when such wastes do not thereby create a public nuisance or adversely affect the public health. Demolition waste shall not include clean fill or vegetation. Criminal disposition of demolition waste is a class E felony. In addition to other penalties prescribed by law, a person convicted of criminal disposition of demolition waste is subject to a fine not to exceed twenty thousand dollars, except as provided below. The magnitude of the fine shall reflect the seriousness or potential seriousness of the threat to human health and the environment posed by the violation, but shall not exceed twenty thousand dollars, except that if a court of competent jurisdiction determines that the person responsible for illegal disposal of demolition waste under this subsection did so for remuneration as a part of an ongoing commercial activity, the court shall set a fine which reflects the seriousness or potential threat to human health and the environment which at least equals the economic gain obtained by the person, and such fine may exceed the maximum established herein.

2. Any person who purposely or knowingly disposes of or causes the disposal of more than two thousand pounds or four hundred cubic feet of his or her personal construction or demolition waste on his or her own property shall be guilty of a class D misdemeanor. If such person receives any amount of money, goods, or services in connection with permitting any other person to dispose of construction or demolition waste on his or her property, such person shall be guilty of a class E felony.

3. The court shall order any person convicted of illegally disposing of demolition waste upon his or her own property for remuneration to clean up such waste and, if he or she fails to clean up the waste or if he or she is unable to clean up the waste, the court may notify the county recorder of the county containing the illegal disposal site. The notice shall be designed to be recorded on the record.

4. The court may order restitution by requiring any person convicted under this section to clean up any demolition waste he illegally dumped and the court may require any such person to perform additional community service by cleaning up and properly disposing of demolition waste illegally dumped by other persons.

5. The prosecutor of any county or circuit attorney of any city not within a county may, by information or indictment, institute a prosecution for any violation of the provisions of this section.

6. Any person shall be guilty of conspiracy as defined in section 562.014 if he or she knows or should have known that his or her agent or employee has committed the acts described in sections 260.210 to 260.212 while engaged in the course of employment.

(L. 1990 S.B. 530, A.L. 2007, S.B. 54, A.L. 2007 S.B. 54, A.L. 2014 S.B. 491, A.L. 2014 H.B. 1371)

Effective 1-01-17



Section 260.212 Solid waste, criminal disposition of — penalties — conspiracy.

Effective 01 Jan 2017, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.212. Solid waste, criminal disposition of — penalties — conspiracy. — 1. A person commits the offense of criminal disposition of solid waste if he purposely or knowingly disposes of or causes the disposal of more than five hundred pounds or one hundred cubic feet of commercial or residential solid waste on property in this state other than a solid waste processing facility or solid waste disposal area having a permit as required by section 260.205; provided that, this subsection shall not prohibit the use or require a solid waste permit for the use of solid wastes in normal farming operations or in the processing or manufacturing of other products in a manner that will not create a public nuisance or adversely affect public health and shall not prohibit the disposal of or require a solid waste permit for the disposal by an individual of solid wastes resulting from his or her own residential activities on property owned or lawfully occupied by him or her when such wastes do not thereby create a public nuisance or adversely affect the public health. Criminal disposition of solid waste is a class E felony. In addition to other penalties prescribed by law, a person convicted of criminal disposition of solid waste is subject to a fine, and the magnitude of the fine shall reflect the seriousness or potential seriousness of the threat to human health and the environment posed by the violation, but shall not exceed twenty thousand dollars, except that if a court of competent jurisdiction determines that the person responsible for illegal disposal of solid waste under this subsection did so for remuneration as a part of an ongoing commercial activity, the court shall set a fine which reflects the seriousness or potential threat to human health and the environment which at least equals the economic gain obtained by the person, and such fine may exceed the maximum established herein.

2. The court shall order any person convicted of illegally disposing of solid waste upon his or her own property for remuneration to clean up such waste and, if he or she fails to clean up the waste or if he or she is unable to clean up the waste, the court may notify the county recorder of the county containing the illegal disposal site. The notice shall be designed to be recorded on the record.

3. The court may order restitution by requiring any person convicted under this section to clean up any commercial or residential solid waste he illegally dumped and the court may require any such person to perform additional community service by cleaning up commercial or residential solid waste illegally dumped by other persons.

4. The prosecutor of any county or circuit attorney of any city not within a county may, by information or indictment, institute a prosecution for any violation of the provisions of this section.

5. Any person shall be guilty of conspiracy as defined in section 562.014 if he knows or should have known that his or her agent or employee has committed the acts described in sections 260.210 to 260.212 while engaged in the course of employment.

(L. 1990 S.B. 530, A.L. 2007 S.B. 54, A.L. 2014 S.B. 491, A.L. 2014 H.B. 1371)

Effective 1-01-17



Section 260.213 Disclosure of landfill, sale of property, required.

Effective 28 Aug 1990

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.213. Disclosure of landfill, sale of property, required. — No person may knowingly sell, convey or transfer title to any property that contains a permitted or unpermitted solid waste disposal site or demolition landfill, without disclosing to the buyer early in the negotiation process the existence and location of the site. The seller shall also notify the buyer that he may be assuming liability to the state for any remedial action at the site, except that the sale, conveyance or transfer of property shall not absolve any person responsible for the illegal disposition of solid waste, including the seller, of liability for any remedial action at the site.

(L. 1990 S.B. 530)



Section 260.214 Preliminary site investigation approval, not required for certain counties — severability clause.

Effective 28 Aug 2013

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

*260.214. Preliminary site investigation approval, not required for certain counties — severability clause. — 1. Preliminary site investigation approval shall not be required for any municipal utility located in a county of the first classification with more than two hundred sixty but fewer than three hundred thousand inhabitants to proceed with a utility waste landfill detailed site investigation. Nothing in this section shall preclude the department from exercising its existing authority to approve or disapprove the site upon completion of the detailed site investigation. Solely for purposes of conducting the public involvement activity described in subsection 3 of section 260.205, August 28, 2013, shall be considered the date of approval of the preliminary site investigation.

2. If any provision of this section or the application thereof to anyone or to any circumstance is held invalid, the remainder of this act** and the application of such provisions to others or other circumstances shall not be affected thereby.

(L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28); 10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.

**"This act" (H.B. 28 merged with H.B. 650, 2013) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 260.215 Solid wastes, how handled — duties of cities and counties — exemptions — charges, how stated, how collected.

Effective 19 Jun 1992, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.215. Solid wastes, how handled — duties of cities and counties — exemptions — charges, how stated, how collected. — 1. Except as provided in subsection 4 of this section, each city and each county or a combination of cities and counties shall provide individually or collectively for the collection and disposal of solid wastes for those areas within its boundaries that are to be served by the solid waste management system; shall be responsible for implementing their approved plan required by section 260.220 as it relates to the storage, collection, transportation, processing, and disposal of their solid wastes; and may purchase all necessary equipment, acquire all necessary land, build any necessary buildings, incinerators, transfer stations, or other structures, lease or otherwise acquire the right to use land or equipment. Each city and county may levy and collect charges for the necessary cost of providing such services, and may levy an annual tax not to exceed ten cents on the one hundred dollars assessed valuation, as authorized by Article X, Section 11(c), of the Constitution for public health purposes to implement a plan for solid waste management, and to do all other things necessary to provide for a proper and effective solid waste management system; except that, the county may not levy a service charge or annual tax upon the inhabitants of any incorporated city, town or village that has an approved plan for solid waste management, unless the city, town or village contracts with the county for solid waste management and consents to the county service charge or tax levy. The tax or service charge authorized by this section shall not be levied if the tax or service charge is levied pursuant to some other provision of law, but if a tax is levied for the operation of a sanitary landfill and such tax is less than the maximum amount authorized by this section, a tax in an amount equal to the difference between such tax and that authorized in this section may be levied and collected.

2. Any city or county may adopt ordinances or orders, rules, regulations, or standards for the storage, collection, transportation, processing or disposal of solid wastes which shall be in conformity with the rules and regulations adopted by the department for solid waste management systems. Nothing in sections 260.200 to 260.245 shall usurp the legal right of a city or county from adopting and enforcing local ordinances, rules, regulations, or standards for the storage, collection, transportation, processing, or disposal of solid wastes equal to or more stringent than the rules or regulations adopted by the department pursuant to sections 260.200 to 260.245. Any county or city which adopts orders or ordinances for the management of solid waste shall ensure that such orders or ordinances provide for safe and adequate management of solid waste pursuant to an approved plan under section 260.220 and are not substantially inconsistent with the requirements of sections 260.200 and 260.245 and the rules and regulations promulgated pursuant thereto.

3. (1) Cities or counties may contract as provided in chapter 70 with any person, city, county, common sewer district, political subdivision, state agency or authority in this or other states to carry out their responsibilities for the storage, collection, transportation, processing, or disposal of solid wastes.

(2) The board of trustees of any common sewer district incorporated pursuant to sections 204.250 to 204.470 may petition the circuit court of the judicial circuit in which is located the county containing the largest portion of the land area in the district to amend the decree of incorporation to permit the common sewer district to engage in the construction, operation and maintenance of a solid waste disposal facility to serve properties within the common sewer district. The petition shall be filed by the board of trustees and all proceedings shall be conducted in the same manner as in an action for the initial formation of a common sewer district pursuant to sections 204.250 to 204.470, except that no vote of the residents of the district shall be required. The construction, operation and maintenance of a solid waste disposal facility by a common sewer district shall comply with the provisions of sections 204.250 to 204.470 in the same manner as they shall comply to like functions relating to sewer facilities, and comply with the provisions of this chapter relating to solid waste disposal.

4. (1) Nothing contained in this section and section 260.220 shall apply to any unincorporated area in all second, third and fourth class counties or any county of the first class with a population of less than one hundred thousand in accordance with the most recent decennial census or to any incorporated city having a population of five hundred or less located in such counties; except that any exempted city, village or county may, after public hearing held on not less than twenty days' public notice by publishing a copy of the notice in some newspaper qualified to publish legal notices under chapter 493 and having a general circulation within the city, village or county once each week for three consecutive weeks, elect through its governing body to purchase equipment, acquire land, build buildings, incinerators, transfer stations or other structures, lease or otherwise acquire the right to use land or equipment, levy and collect charges for services, levy an annual tax, and do all other things necessary to provide for a proper and effective solid waste management system, as provided in subsection 1 of this section, and may adopt ordinances, rules, regulations or standards as provided in subsection 2 of this section, and may contract as provided in subsection 3 of this section.

(2) No city or county shall be required itself to operate or contract for the operation of solid waste collection, transportation or disposal services, or to collect service charges therefor, except to the extent that the department finds after public notice and public hearing, that privately owned and operated services are not reasonably available on a voluntary basis by contract or otherwise, or that the use of or failure to use such privately owned services has substantially endangered the public health or has resulted in a substantial public nuisance. Upon such a finding by the department, such city or county shall itself operate or contract for the operation of such solid waste collection, transportation and disposal services as may be reasonably necessary to remedy such danger to the public health or to abate such public nuisance, until such city or county, by its solid waste management plan, demonstrates that the storage, collection, transportation, processing and disposal of solid wastes will by other means be carried out in a manner which protects the public health, prevents the creation of public nuisances, and prevents the pollution of the land, air and water of the state. Any person aggrieved by the finding of the department, including any city or county or any privately owned or operated service, may appeal as provided in chapter 536.

5. Any city or county which establishes a service charge for solid waste collection services shall state the service charge separately from any other charge of any kind. No city or county shall withhold, or authorize the withholding of, any other utility service for failure to collect the separately stated service charge.

6. Any city or county may contract with any municipal utility, investor owned utility, REA co-op, public water supply district, county sewer district, or any other type of utility to collect monthly service fees for the collection of solid waste.

(L. 1972 S.B. 387 § 4, A.L. 1975 S.B. 98, A.L. 1986 S.B. 475, A.L. 1987 H.B. 384 Revision, A.L. 1988 H.B. 1207, A.L. 1992 H.B. 1732)

Effective 6-19-92

(1976) This section allows imposition of a “charge” in addition to a tax and a two dollar and forty-five cent charge made to persons not using the service is not a tax and does not require a vote. Craig v. City of Macon (Mo.), 543 S.W.2d 772.

(2000) Section allows counties to regulate the location of solid waste facilities. L.C. Development Company, Inc. v. Lincoln County, 26 S.W.3d 336 (Mo.App.E.D.).



Section 260.216 Solid waste disposal in receptacle of another, prohibited — penalty.

Effective 19 Jun 1992, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.216. Solid waste disposal in receptacle of another, prohibited — penalty. — No person shall place in excess of one half of a cubic foot of solid waste, as defined in section 260.200, in any receptacle owned or used by any other person for the storage of solid waste prior to pickup and disposal in a solid waste disposal area or sanitary landfill without the permission of the owner or user of such receptacle or unless the receptacle is for public use. Any person who violates this section shall be guilty of an infraction.

(L. 1992 H.B. 1732 § 1)



Section 260.220 Plans to be submitted, contents of — disapproval, effect of.

Effective 28 Aug 1975

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.220. Plans to be submitted, contents of — disapproval, effect of. — 1. Except as otherwise provided by subsection 4 of section 260.215, on or before January 1, 1976, each county and city shall submit to the department an officially adopted plan for a solid waste management system or systems serving areas within its jurisdiction and shall, from time to time, submit each such revision of said plan as it deems necessary or as the department may require, but this provision shall not prohibit cities and counties to contract as provided in chapter 70 for development and submission of a joint plan or to authorize their respective regional planning commission to develop and submit the required plan.

2. Every plan shall:

(1) Delineate areas within the jurisdiction of the political subdivision where solid waste management systems are in existence and areas where the solid waste management systems are planned to be available within a ten-year period;

(2) Reasonably conform to the rules and regulations adopted by the department for implementation of sections 260.200 to 260.245;

(3) Provide for the orderly extension of solid waste management systems in a manner consistent with the needs and plans of the whole area, and in a manner which will minimize pollution of the waters or air of the state, prevent public nuisances or health hazards and shall otherwise provide for the safe and sanitary disposal of solid waste;

(4) Take into consideration existing comprehensive plans, population trend projections, engineering and economics so as to delineate with practicable precision those portions of the area which may reasonably be expected to be served by a solid waste management system;

(5) Take into consideration existing acts and regulations affecting the development, use and protection of air, water or land resources;

(6) Establish a time schedule and proposed method of financing for the development, construction and operation of the planned solid waste management systems together with the estimated cost thereof; and

(7) Include such other reasonable information as the department shall require.

3. The plan shall be reviewed by appropriate official planning agencies within the area covered by the plan for consistency with programs of comprehensive planning for the area, and all such reviews shall be transmitted to the department with the proposed plan.

4. In the event any plan or part thereof is disapproved, the department shall furnish any and all reasons for such disapproval, and any city, county, or regional planning commission whose plan is disapproved shall within sixty days revise and resubmit the plan for approval or may request a hearing in accordance with section 260.235.

5. The department may provide technical assistance to counties, cities, and regional planning commissions in coordinating plans for solid waste management systems required by sections 260.200 to 260.245, including revisions of such plans.

6. The director may institute appropriate action under section 260.230 to compel submission of plans in accordance with sections 260.200 to 260.245 and the rules and regulations adopted pursuant to sections 260.200 to 260.245.

(L. 1972 S.B. 387 § 5, A.L. 1975 S.B. 98)



Section 260.225 Duties of department — rules and regulations, promulgation of, procedures — model solid waste management plans, contents — coordination with other state agencies.

Effective 28 Aug 2015

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.225. Duties of department — rules and regulations, promulgation of, procedures — model solid waste management plans, contents — coordination with other state agencies. — 1. The department shall administer sections 260.200 to 260.345 to maximize the amount of recovered materials and to minimize disposal of solid waste in sanitary landfills. The department shall, through its rules and regulations, policies and programs, encourage to the maximum extent practical, the use of alternatives to disposal. To accomplish these objectives, the department shall:

(1) Administer the state solid waste management program pursuant to the provisions of sections 260.200 to 260.345;

(2) Cooperate with appropriate federal, state, and local units of government of this or any other state, and with appropriate private organizations in carrying out its authority under sections 260.200 to 260.345;

(3) Promulgate and adopt, after public hearing, such rules and regulations relating to solid waste management systems as shall be necessary to carry out the purposes and provisions of sections 260.200 to 260.345;

(4) Develop a statewide solid waste management plan in cooperation with local governments, regional planning commissions, districts, and appropriate state agencies;

(5) Provide technical assistance to cities, counties, districts, and authorities;

(6) Develop and conduct a mandatory solid waste technician training course of study;

(7) Conduct and contract for research and investigations in the overall area of solid waste storage, collection, recycling, recovery, processing, transportation and disposal, including, but not limited to, new and novel procedures;

(8) Subject to appropriation by the general assembly, establish criteria for awarding state-funded solid waste management grants to cities, counties, and districts, allocate funds, and monitor the proper expenditure of funds;

(9) Issue such permits and orders and conduct such inspections as may be necessary to implement the provisions of sections 260.200 to 260.345 and the rules and regulations adopted pursuant to sections 260.200 to 260.345;

(10) Initiate, conduct and support research, demonstration projects, and investigations with applicable federal programs pertaining to solid waste management systems;

(11) Contract with cities, counties, districts and other persons to act as its agent in carrying out the provisions of sections 260.200 to 260.345 under procedures and conditions as the department shall prescribe.

2. The department shall prepare model solid waste management plans suitable for rural and urban areas which may be used by districts, counties and cities. In preparing the model plans, the department shall consider the findings and recommendations of the study of resource recovery conducted pursuant to section 260.038*, and other relevant information. The plans shall conform with the requirements of section 260.220 and section 260.325 and shall:

(1) Emphasize waste reduction and recycling;

(2) Provide for economical waste management through regional and district cooperation;

(3) Be designed to achieve a reduction of forty percent in solid waste disposed, by weight, by January 1, 1998;

(4) Establish a means to measure the amount of reduction in solid waste disposal;

(5) Provide for the elimination of small quantities of hazardous waste, including household hazardous waste, from the solid waste stream; and

(6) Be designed to guide planning in districts, cities and counties including cities and counties not within a district.

3. The model plan shall be distributed to the executive board of each solid waste district and to counties and cities not within a district by December 1, 1991.

4. No rule or portion of a rule promulgated under the authority of sections 260.200 to 260.345 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

5. In coordination with other appropriate state agencies, including, but not limited to, the division of commerce and industrial development, the office of administration, the environmental improvement and energy resource authority, and the public service commission, the department shall perform the following duties in order to promote resource recovery in the state in ways which are economically feasible:

(1) Identify markets for recovered materials and for energy which could be produced from solid waste and household hazardous waste;

(2) Provide technical assistance pertaining to all aspects of resource recovery to cities, counties, districts, industries and other persons;

(3) Identify opportunities for resource recovery programs in state government and initiate actions to implement such programs;

(4) Expand state contracts for procurement of items made from recovered materials;

(5) Initiate recycling programs within state government;

(6) Provide a clearinghouse of consumer information regarding the need to support resource recovery, utilize and develop new resource recovery programs around existing enterprises, request and purchase recycled products, participate in resource conservation activities and other relevant issues;

(7) Identify barriers to resource recovery and resource conservation, and propose remedies to these barriers; and

(8) Initiate activities with appropriate state and local entities to develop markets for recovered materials.

(L. 1972 S.B. 387 § 6, A.L. 1975 S.B. 98, A.L. 1986 S.B. 475, A.L. 1988 S.B. 535, A.L. 1990 S.B. 530, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 2015 H.B. 92 merged with S.B. 445)

*Section 260.038 was repealed by S.B. 613 Revision, 2007



Section 260.226 Closure of facility, plan to be submitted, contents — notice, when — financial assurance instrument, release of, when — exceptions.

Effective 28 Aug 1986

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.226. Closure of facility, plan to be submitted, contents — notice, when — financial assurance instrument, release of, when — exceptions. — 1. Each operator of a solid waste disposal area shall insure that the area is properly closed upon cessation of operations. Each operator shall submit a closure plan with the application for a permit. Operators of currently permitted sanitary landfills shall submit a closure plan within one year from August 13, 1986. The plan, as approved by the department, shall include at least the following:

(1) A description of how and when the area will be closed and, if applicable, a description of plans for closing portions of the area during the operational life of the area;

(2) A written estimate, in current dollars, of the cost of closure of the total area and, if applicable, an estimate of the cost of closing portions of the area during the operational life of the area in accordance with sections 260.200 to 260.245. The estimate shall equal the cost of closure at the time in the area's life when the extent and manner of its operation would make closure the most expensive unless the closure plan demonstrates that the most expensive closure can be avoided in which case the estimate shall equal the cost of closure based upon the closure plan.

2. The operator shall amend the closure plan whenever changes in operating plans, area design or closure costs affect the closure plan. When the operator requests a permit modification to authorize a change in operating plans or area design, he shall request a modification of the closure plan at the same time.

3. The operator shall notify the department at least one hundred eighty days prior to the date he expects to begin closure. Closure shall begin within thirty days after the date on which the operator receives the final volume of waste.

4. The permittee shall provide a financial assurance instrument in such amount and form as prescribed by the department to insure that, upon abandonment, cessation or interruption of the operation of the area, an approved closure plan is completed. Operators of currently permitted disposal areas shall provide a suitable financial assurance instrument prior to January 1, 1988. Any interest which accrues to any financial assurance instrument established pursuant to this section shall remain with that instrument and shall be applied against the operator's obligation under this section until the instrument is released by the department as provided in subsection 5 of this section.

5. The department shall inspect a solid waste disposal area, or some portion thereof as specified in the closure plan, when notified by the operator that the area has been closed. If the inspection reveals that the approved closure plan has been properly effected, the director shall authorize the release, or proportional release, of the financial instrument required under this section.

6. Operators of a solid waste disposal area as part of a permit issued under sections 444.500 to 444.905 shall not be required to submit closure and post-closure plans or provide the financial assurance instruments required under this act*.

(L. 1986 S.B. 475)

*"This act" (S.B. 475, 1986) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 260.227 Postclosure plan, contents — financial assurance instrument required — owner or operator of sanitary or demolition landfill to take corrective action, when — plan required — financial assurance, amount, form required, released when.

Effective 28 Aug 1995

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.227. Postclosure plan, contents — financial assurance instrument required — owner or operator of sanitary or demolition landfill to take corrective action, when — plan required — financial assurance, amount, form required, released when. — 1. The operator of a sanitary landfill shall be responsible for postclosure monitoring and care to ensure that the area does not present a threat to the public health or the environment. The department may require the operator of other solid waste disposal areas to be responsible for postclosure monitoring and care. The operator shall provide proper care for the area for thirty years after closure; provided, however, that the department may shorten or extend the postclosure period. The operator must demonstrate that the site does not and in all likelihood will not present a threat to public health or the environment to reduce the postclosure period. The department may extend the postclosure period if it finds that site conditions warrant an extension unless the operator demonstrates that the area does not and in all likelihood will not present a threat to public health or the environment.

2. Each operator required to submit a postclosure plan shall submit the plan with the permit application. Operators of currently permitted sanitary landfills shall submit a postclosure plan within one year of August 13, 1986. The postclosure plan as amended and as approved by the department shall contain at least the following:

(1) Plans for monitoring the area after closure;

(2) The planned maintenance schedule; and

(3) An estimate of the cost of postclosure monitoring and care for the entire postclosure period.

3. The operator shall amend this plan whenever changes in operating plans or events occur, during the active life of the area or the postclosure period, which affect the postclosure plan.

4. When a permit modification is requested during the active life of the area to authorize a change in operating plans or area design, the postclosure plan shall be subject to review.

5. As a condition of granting a permit to operate any sanitary landfill, the department shall require the permittee to provide a financial assurance instrument in such amount and form as prescribed by the department to ensure the implementation of the postclosure plan. The department may require operators of other solid waste disposal areas to submit a financial assurance instrument to ensure the implementation of the postclosure plan. Operators of a permitted sanitary landfill and operators of other solid waste disposal areas designated by the department which accept solid waste after January 1, 1987, shall provide financial assurance for that area before January 1, 1988. Any interest which accrues to any financial assurance instrument established pursuant to this section shall remain with that instrument and shall be applied against the operator's obligation under this section until the instrument is released by the department as provided in subsection 7 of this section.

6. Prior to the issuance of a permit, operators electing to use a secured trust, or a similar financial assurance instrument, shall deposit an amount which is at least equal to the estimated cost of monitoring and care for the entire permitted area for one year. The operator shall annually deposit an amount equal to at least twice the estimated annual postclosure monitoring and care cost until moneys in the fund equal the estimated monitoring and care cost for the postclosure period. The operator shall make additional contributions when subsequent changes in the operating plan, area design or postclosure care requirements increase the cost of postclosure monitoring and care.

7. The department shall periodically inspect solid waste disposal areas during the postclosure period to ensure that the operator is properly monitoring and caring for the area. The department shall review the area upon the termination of the postclosure period.

8. The owner or operator of a sanitary or demolition landfill shall take corrective action to mitigate threats to the public health or the environment.

9. Once an identified release of contaminants has been determined to have occurred, the owner or operator of a sanitary or demolition landfill shall provide a correction action plan for remediation of groundwater contamination, surface water contamination, or gas migration. The department may extend the corrective action period or require alternative measures if it finds that the remediation measures do not effectively mitigate the threat.

10. Each owner or operator required to submit a corrective action plan as a result of an identified release of contaminants shall submit, within fourteen days of selecting the proposed remediation measures, the plan and a schedule for implementing the measures for approval by the department. Such approval or disapproval must be granted within fourteen days of receipt by the department.

11. Within one hundred twenty days of selection of the remediation measures, the owner or operator of a sanitary or demolition landfill shall provide a financial assurance instrument in such amount and form as prescribed by the department to ensure the implementation of the corrective action plan. Any interest which accrues to any financial assurance instrument established pursuant to this section shall remain with that instrument and shall be applied against the operator's obligation under this section until the instrument is released by the department.

12. The department shall periodically inspect the sanitary or demolition landfill during the corrective action period to ensure that the operator is properly implementing the corrective action remediation plan. The department shall review the area upon completion of the corrective action measures. When the department determines that the corrective action has been completed, the corrective action financial assurance instrument shall be released.

(L. 1986 S.B. 475, A.L. 1992 H.B. 1732, A.L. 1995 S.B. 60 & 112)



Section 260.228 Failure to implement closure, postclosure plan or corrective action plan, forfeiture of collateral, when.

Effective 28 Aug 1995

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.228. Failure to implement closure, postclosure plan or corrective action plan, forfeiture of collateral, when. — 1. If the operator of a solid waste disposal area fails to properly implement the closure or postclosure plan or the corrective action plan required for a sanitary or demolition landfill, the director shall order the operator to implement such plan. Such an order shall be issued prior to closure if the department determines that the area has not operated for a period of ninety days and implementation of the closure plan is necessary to prevent a public nuisance or to protect the public health.

2. The department shall give written notice to the operator of any violation of sections 260.226 and 260.227, or noncompliance with any of the rules and regulations promulgated by the department under sections 260.226 and 260.227. If corrective measures approved by the department are not commenced within a specified and reasonable time, the department shall order forfeiture of all or that part of the operator's collateral necessary to implement the closure and postclosure and corrective action plans. Any operator aggrieved by a forfeiture order may appeal as provided in section 260.235. Forfeited collateral shall be placed into the general revenue fund to be appropriated to and expended by the department to implement the closure and postclosure plans. If the operator's financial assurance instrument is insufficient for implementation of the closure and postclosure and corrective action plans, the department shall institute a civil action in a court of competent jurisdiction to recover from the operator all additional costs incurred.

(L. 1986 S.B. 475, A.L. 1995 S.B. 60 & 112)



Section 260.230 Department may order repairs, alterations, construction or reconstruction, when — injunctive relief, when.

Effective 28 Aug 1991

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.230. Department may order repairs, alterations, construction or reconstruction, when — injunctive relief, when. — 1. If the department finds that the storage, collection, transportation, processing or disposal of solid wastes subject to the provisions of sections 260.200 to 260.245 is in violation of any rule or regulation adopted by the department pursuant to sections 260.200 to 260.245 or might reasonably be expected to cause pollution of the land, air, or waters of the state or is creating a public nuisance or health hazard, the department may order the person to alter its storage, collection, transportation, processing or disposal systems to correct such violation causing the health hazard, pollution, or public nuisance. Such order shall specify the length of time, after issuance of the order, within which the facility or area shall be repaired, altered, constructed or reconstructed. In addition, the director may revoke, or suspend, the permit for a solid waste disposal area or solid waste processing facility.

2. Whenever it appears to the department that any person has engaged in, or is about to engage in, any acts or practices that have or will constitute violation of this law, or any rule or regulation promulgated thereunder, the director may request, and it shall be the duty of the county prosecuting attorney, or the attorney general, to bring an action in the circuit court to enjoin the acts or practices and to enforce compliance with this law or any rule or regulation promulgated thereunder. In any such action, the court may grant to the department such prohibitory or mandatory injunctive relief as the facts may warrant.

(L. 1972 S.B. 387 § 7, A.L. 1975 S.B. 98, A.L. 1986 S.B. 475, A.L. 1991 S.B. 45)



Section 260.235 Appeal, judicial review, procedure — injunction based on seriousness of threat to environment — performance bond required, forfeited, when.

Effective 28 Aug 2015

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.235. Appeal, judicial review, procedure — injunction based on seriousness of threat to environment — performance bond required, forfeited, when. — Any person aggrieved by a forfeiture of any financial assurance instrument, civil or administrative penalty or denial, suspension or revocation of a permit required by section 260.205 or a modification to a permit issued under section 260.205 or any disapproval of the plan required by section 260.220, may appeal such decision as provided in sections 621.250 and 640.013 by filing a petition with the administrative hearing commission within thirty days of the decision. The notice of the department shall be effected by certified mail and shall set forth the reasons for such forfeiture, disapproval, denial, suspension, civil penalty or revocation. The department may seek an injunction in the circuit court in which the facility is located requiring the facility for which the transfer of ownership has been denied, or the permit or modification of the permit has been denied, suspended or revoked, to cease operations from the date ordered by the court until such time as the appeal is resolved or obtain a performance bond in the amount and manner as prescribed by rule. The department's action seeking an injunction shall be based on the seriousness of the threat to the environment which continued operation of the facility poses. A bond may be required in order to stay the effect of the department's action until the appeal is resolved, in which case such bond shall remain in place until the appeal is resolved. If the department's decision is upheld, the bond shall be forfeited and placed in a separate subaccount of the solid waste management fund. Once the administrative hearing commission has reviewed the appeal, the administrative hearing commission shall make a final decision on the forfeiture of any financial assurance instrument, civil or administrative penalty, denial, suspension, revocation, or modification of a permit or disapproval of the plan required by section 260.220. The administrative hearing commission shall mail copies of its final decision to the parties to the appeal or their counsel of record. The commission's decision shall be subject to judicial review pursuant to chapter 536, except that the court of appeals district with territorial jurisdiction coextensive with the county where the solid waste processing facility or disposal area is located or is to be located shall have original jurisdiction. No judicial review shall be available until and unless all administrative remedies are exhausted.

(L. 1972 S.B. 387 § 8, A.L. 1975 S.B. 98, A.L. 1986 S.B. 475, A.L. 1995 S.B. 60 & 112, A.L. 2013 H.B. 28 merged with H.B. 650, A.L. 2015 H.B. 92)



Section 260.236 Severability of provisions.

Effective 28 Aug 1986

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.236. Severability of provisions. — The provisions of this act* shall be severable and if any phrase, clause, sentence or provision of this act* is declared by a court of competent jurisdiction to be contrary to the constitution, the validity of the remainder of this act* and the applicability thereof shall not be affected thereby. All applications for permits or expansions of any solid waste disposal area in progress prior to January 1, 1986, shall be processed by the department under the statutes, rules and regulations in effect as of January 1, 1986. Such applicant shall comply with the provisions of subsections 7 and 10 of section 260.205, and shall meet the closure and postclosure requirements for currently permitted disposal areas within the time periods specified in sections 260.226 and 260.227.

(L. 1986 S.B. 475)

*"This act" (S.B. 475, 1986) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 260.240 Violations, how proceeded against — county regulations, how enforced, penalty for violation — exceptions.

Effective 01 Jan 2008, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.240. Violations, how proceeded against — county regulations, how enforced, penalty for violation — exceptions. — 1. In the event the director determines that any provision of sections 260.200 to 260.245 and 260.330 or any standard, rule, regulation, final order or approved plan promulgated pursuant thereto is being, was, or is in imminent danger of being violated, the director may, in addition to those remedies provided in section 260.230, cause to have instituted a civil action in any court of competent jurisdiction for injunctive relief to prevent any such violation or further violation or in the case of violations concerning a solid waste disposal area or a solid waste processing facility, for the assessment of a penalty not to exceed one thousand dollars per day for each day, or part thereof, the violation occurred and continues to occur, or both, as the court deems proper or in the case of violations concerning a solid waste disposal area and in the case of a violation of section 260.330 by a solid waste processing facility, for the assessment of a penalty not to exceed five thousand dollars per day, or part thereof, the violation occurred and continues to occur, or both, as the court deems proper. A civil monetary penalty under this section shall not be assessed for a violation where an administrative penalty was assessed under section 260.249. The director may request either the attorney general or a prosecuting attorney to bring any action authorized in this section in the name of the people of the state of Missouri. Suit can be brought in any county where the defendant's principal place of business is located or where the violation occurred. Any offer of settlement to resolve a civil penalty under this section shall be in writing, shall state that an action for imposition of a civil penalty may be initiated by the attorney general or a prosecuting attorney representing the department under authority of this section, and shall identify any dollar amount as an offer of settlement which shall be negotiated in good faith through conference, conciliation and persuasion.

2. Any rule, regulation, standard or order of a county commission, adopted pursuant to the provisions of sections 260.200 to 260.245, may be enforced in a civil action for mandatory or prohibitory injunctive relief or for the assessment of a penalty not to exceed five hundred dollars per day for each day, or part thereof, that a violation of such rule, regulation, standard or order of a county commission occurred and continues to occur, or both, as the commission deems proper. The county commission may request the prosecuting attorney or other attorney to bring any action authorized in this section in the name of the people of the state of Missouri.

3. The liabilities imposed by this section shall not be imposed due to any violation caused by an act of God, war, strike, riot or other catastrophe.

(L. 1972 S.B. 387 § 9, A.L. 1975 S.B. 98, A.L. 1993 S.B. 80, et al., A.L. 2007 S.B. 54)

Effective 1-01-08



Section 260.241 Permit not to be issued, when.

Effective 28 Aug 1995

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.241. Permit not to be issued, when. — A permit shall not be issued to any person who is determined by the department to habitually violate or to have habitually violated the requirements of the Missouri environmental statutes,* the environmental statutes of other states, or * federal statutes pertaining to environmental control or has had two or more convictions within Missouri, after August 28, 1990, and within any five-year period, for crimes or criminal acts, an element of which involves restraint of trade, price-fixing, intimidation of the customers of another person or for engaging in any other acts which may have the effect of restraining or limiting competition concerning activities regulated under this chapter or similar laws of other states or the federal government; except that convictions for violations by entities purchased or acquired by an applicant or permittee which occurred prior to the purchase or acquisition shall not be included, or who has offered, in person or through an agent, any inducement, including any discussion of potential employment opportunities, to any employee of the department when such person has an application for a permit pending or a permit under review. A license or permit shall not be issued to any person who has been adjudged in contempt of any court order enforcing the provisions of the Missouri solid or hazardous waste laws. For the purposes of this subsection, the term "person" shall include any officer or management employee of the applicant, or any officer or management employee of any corporation or business which owns an interest in the applicant, or any officer or management employee of any business which is owned either wholly or in part by any person, corporation, or business which owns an interest in the applicant.

(L. 1988 S.B. 535, A.L. 1995 S.B. 60 & 112)

*Word "of" appears here in original rolls.



Section 260.242 Fly ash produced by coal combustion, exemption from solid waste permitting requirements, conditions — certain counties.

Effective 28 Aug 1993

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.242. Fly ash produced by coal combustion, exemption from solid waste permitting requirements, conditions — certain counties. — All fly ash produced by coal combustion generating facilities shall be exempt from all solid waste permitting requirements of this chapter, if such ash is constructively reused or disposed of by a grout technique in any active or inactive noncoal, non-open-pit mining operation located in a city having a population of at least three hundred fifty thousand located in more than one county and is also located in a county of the first class without a charter form of government with a population of greater than one hundred fifty thousand and less than one hundred sixty thousand, provided said ash is not considered hazardous waste under the Missouri hazardous waste law.

(L. 1993 S.B. 80, et al. § 15)



Section 260.243 Buffer zone required, commercial processing facility, how determined.

Effective 28 Aug 1993

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.243. Buffer zone required, commercial processing facility, how determined. — The department of natural resources shall not issue a permit to an applicant for a commercial solid waste processing facility designed to incinerate solid waste in any county unless such facility meets the conditions established in this section. For the purposes of this section, a commercial solid waste processing facility is a facility designed to incinerate waste which accepts solid waste for a fee regardless of where such waste is generated. Any commercial solid waste processing facility which incinerates solid waste shall be located so as to provide a health and safety buffer zone to protect citizens living or working nearby. The size of the buffer zone shall be determined by the department but shall extend at least fifty feet from a facility located in a nonresidential area in a city not within a county or at least three hundred feet from a facility located elsewhere. The department shall consider the proximity of schools, businesses and houses, the prevailing winds and other factors which it deems relevant when establishing the buffer zone. Any facility located within a city not within a county shall be required to strictly adhere to the terms, conditions and provisions of its permit.

(L. 1990 S.B. 530, A.L. 1993 S.B. 80, et al.)



Section 260.245 Tax, how levied — limitation — form of ballot.

Effective 28 Aug 1978

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.245. Tax, how levied — limitation — form of ballot. — 1. A city or county or combination of cities and counties may levy an annual tax as provided in sections 260.200 to 260.245 only after such tax has been submitted to a vote of the people to be affected thereby and a majority of the voters in each city or county voting thereon have approved same.

2. The question shall be submitted in substantially the following form:

Shall (the city of ______, the county of ______, the city of ______, and county of ______) levy an annual tax not to exceed ten cents on the one hundred dollars assessed valuation to pay for a solid waste management system?

(L. 1972 S.B. 387 § 10, A.L. 1978 H.B. 971)



Section 260.247 Annexation or expansion of solid waste services by city, notice to certain private entities, when — city to contract with private entity, duration, terms.

Effective 01 Jan 2008, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.247. Annexation or expansion of solid waste services by city, notice to certain private entities, when — city to contract with private entity, duration, terms. — 1. Any city or political subdivision which annexes an area or enters into or expands solid waste collection services into an area where the collection of solid waste is presently being provided by one or more private entities, for commercial or residential services, shall notify the private entity or entities of its intent to provide solid waste collection services in the area by certified mail.

2. A city or political subdivision shall not commence solid waste collection in such area for at least two years from the effective date of the annexation or at least two years from the effective date of the notice that the city or political subdivision intends to enter into the business of solid waste collection or to expand existing solid waste collection services into the area, unless the city or political subdivision contracts with the private entity or entities to continue such services for that period. If for any reason the city or political subdivision does not exercise its option to provide for or contract for the provision of services within an affected area within three years from the effective date of the notice, then the city or political subdivision shall renotify under subsection 1 of this section.

3. If the services to be provided under a contract with the city or political subdivision pursuant to subsection 2 of this section are substantially the same as the services rendered in the area prior to the decision of the city to annex the area or to enter into or expand its solid waste collection services into the area, the amount paid by the city shall be at least equal to the amount the private entity or entities would have received for providing such services during that period.

4. Any private entity or entities which provide collection service in the area which the city or political subdivision has decided to annex or enter into or expand its solid waste collection services into shall make available upon written request by the city not later than thirty days following such request all information in its possession or control which pertains to its activity in the area necessary for the city to determine the nature and scope of the potential contract.

5. The provisions of this section shall apply to private entities that service fifty or more residential accounts or any commercial accounts in the area in question.

(L. 1988 H.B. 1207 § 1, A.L. 2007 S.B. 54)

Effective 1-01-08



Section 260.249 Administrative penalties — not to be assessed for minor violation, definition — amount set by rule, payment when — appeal effect — surcharge due when — unpaid penalty, collection — time limitation to assess violation — judicial appeal — civil action effect, exception.

Effective 28 Aug 2013

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

*260.249. Administrative penalties — not to be assessed for minor violation, definition — amount set by rule, payment when — appeal effect — surcharge due when — unpaid penalty, collection — time limitation to assess violation — judicial appeal — civil action effect, exception. — 1. In addition to any other remedy provided by law, upon a determination by the director that a provision of sections 260.200 to 260.281, or a standard, limitation, order, rule or regulation promulgated pursuant thereto, or a term or condition of any permit has been violated, the director may issue an order assessing an administrative penalty upon the violator under this section. An administrative penalty shall not be imposed until the director has sought to resolve the violations through conference, conciliation and persuasion and shall not be imposed for minor violations of sections 260.200 to 260.281 or minor violation of any standard, limitation, order, rule or regulation promulgated pursuant to sections 260.200 to 260.281 or minor violations of any term or condition of a permit issued pursuant to sections 260.200 to 260.281 or any violations of sections 260.200 to 260.281 by any person resulting from mismanagement of solid waste generated and managed on the property of the place of residence of the person. If the violation is resolved through conference, conciliation and persuasion, no administrative penalty shall be assessed unless the violation has caused, or has the potential to cause, a risk to human health or to the environment, or has caused or has potential to cause pollution, or was knowingly committed, or is defined by the United States Environmental Protection Agency as other than minor. Any order assessing an administrative penalty shall state that an administrative penalty is being assessed under this section and that the person subject to the penalty may appeal as provided by section 260.235 and section 621.250. Any such order that fails to state the statute under which the penalty is being sought, the manner of collection or rights of appeal shall result in the state's waiving any right to collection of the penalty.

2. The department shall promulgate rules and regulations for the assessment of administrative penalties. The amount of the administrative penalty assessed per day of violation for each violation under this section shall not exceed the amount of the civil penalty specified in section 260.240. Such rules shall reflect the criteria used for the administrative penalty matrix as provided for in the Resource Conservation and Recovery Act, 42 U.S.C. 6928(a), Section 3008(a), and the harm or potential harm which the violation causes, or may cause, the violator's previous compliance record, and any other factors which the department may reasonably deem relevant. An administrative penalty shall be paid within sixty days from the date of issuance of the order assessing the penalty. Any person subject to an administrative penalty may appeal as provided in section 260.235 and section 621.250. Any appeal will stay the due date of such administrative penalty until the appeal is resolved. Any person who fails to pay an administrative penalty by the final due date shall be liable to the state for a surcharge of fifteen percent of the penalty plus ten percent per annum on any amounts owed. Any administrative penalty paid pursuant to this section shall be handled in accordance with Section 7 of Article IX of the state constitution. An action may be brought in the appropriate circuit court to collect any unpaid administrative penalty, and for attorney's fees and costs incurred directly in the collection thereof.

3. An administrative penalty shall not be increased in those instances where department action, or failure to act, has caused a continuation of the violation that was a basis for the penalty. Any administrative penalty must be assessed within two years following the department's initial discovery of such alleged violation, or from the date the department in the exercise of ordinary diligence should have discovered such alleged violation.

4. The state may elect to assess an administrative penalty, or, in lieu thereof, to request that the attorney general or prosecutor file an appropriate legal action seeking a civil penalty in the appropriate circuit court.

5. Any final order imposing an administrative penalty may be appealed by any person subject to the administrative penalty as provided in section 260.235 and section 621.250, subject to judicial review as provided by law. No judicial review shall be available until all administrative remedies are exhausted.

(L. 1991 S.B. 45, A.L. 1992 H.B. 1732, A.L. 1993 S.B. 80, et al., A.L. 2007 S.B. 54, A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28); 10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 260.250 Major appliances, waste oil, yard waste and batteries, disposal restricted — recycling of certain items, addressed in solid waste management plan.

Effective 28 Aug 2015

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.250. Major appliances, waste oil, yard waste and batteries, disposal restricted — recycling of certain items, addressed in solid waste management plan. — 1. After January 1, 1991, major appliances, waste oil and lead-acid batteries shall not be disposed of in a solid waste disposal area. After January 1, 1992, yard waste shall not be disposed of in a solid waste disposal area, except as otherwise provided in this subsection. After August 28, 2007, yard waste may be disposed of in a municipal solid waste disposal area or portion of a municipal solid waste disposal area provided that:

(1) The department has approved the municipal solid waste disposal area or portion of a solid waste disposal area to operate as a bioreactor under 40 CFR Part 258.4; and

(2) The landfill gas produced by the bioreactor shall be used for the generation of electricity.

2. After January 1, 1991, waste oil shall not be incinerated without energy recovery.

3. Each solid waste management district shall address the recycling, reuse and handling of aluminum containers, glass containers, newspapers, textiles, whole tires, plastic beverage containers and steel containers in its solid waste management plan consistent with sections 260.250 to 260.345.

(L. 1990 S.B. 530, A.L. 2007 S.B. 54, A.L. 2015 H.B. 92 merged with S.B. 445)



Section 260.253 Department to provide technical assistance and public education programs on collection of used motor oil — household consumer used motor oil, duty to maintain toll-free telephone for information.

Effective 28 Aug 1995

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.253. Department to provide technical assistance and public education programs on collection of used motor oil — household consumer used motor oil, duty to maintain toll-free telephone for information. — Funds may be allocated, upon appropriation, to the department to provide technical assistance to local governments and conduct public education programs concerning the proper handling of used motor oil. The department shall establish and maintain a telephone number, which may be toll free, for the purpose of disseminating information concerning the locations and operation of household consumer-used motor oil collection centers within the state, as well as information concerning the availability, dates and requirements for curbside collection where available. The department shall also develop a durable and legible sign, suitable for use by a retailer of motor oil informing the public of the importance of proper collection, recycling or disposal of used motor oil and the telephone number for used motor oil information.

(L. 1995 S.B. 60 & 112 § 260.253 subsec. 1)



Section 260.254 Grants for household consumer-used motor oil collection systems, requirements — centers not to accept motor oil from commercial operation.

Effective 28 Aug 1995

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.254. Grants for household consumer-used motor oil collection systems, requirements — centers not to accept motor oil from commercial operation. — 1. The department may award grants to solid waste management districts, municipalities, counties, and other local government entities or their instrumentalities to plan, establish or promote household consumer-used motor oil collection systems. In order to be eligible for grants, household consumer-used motor oil collection centers may only accept used motor oil originating from household consumers or farmers, and must operate in compliance with department rules. Household consumer-used motor oil collection centers may not accept used motor oil from commercial operations. Household consumer-used motor oil collection centers may limit the quantity of oil received at any one time from an individual and may restrict the size of the container used to deliver the oil to the center.

2. All household consumer-used motor oil collection centers must comply with the recycled used oil management standards as established by the department.

3. Household consumer-used motor oil collection centers shall transfer used motor oil only to transporters licensed pursuant to rules of the department.

4. All used motor oil recycling, reclaiming, and rerefining facilities shall comply with all applicable requirements of the department.

5. The department shall establish rules to carry out the provisions of this section and section 260.253.

(L. 1995 S.B. 60 & 112 § 260.253 subsecs. 2 to 6)



Section 260.260 Batteries, lead-acid, disposal of restricted — penalty.

Effective 28 Aug 1995

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.260. Batteries, lead-acid, disposal of restricted — penalty. — 1. Effective January 1, 1991, no person shall knowingly place a used lead-acid battery in a solid waste disposal area, discard or otherwise dispose of a lead-acid battery.

2. Such batteries shall be delivered to a recycling or resource recovery facility permitted by this or another state or to the agent of a battery wholesaler or manufacturer for delivery to a permitted secondary lead smelter.

3. Each lead-acid battery improperly disposed of shall constitute a separate violation. A person who disposes of a lead-acid battery in violation of this section shall, upon conviction, be guilty of a class C misdemeanor.

(L. 1990 S.B. 530, A.L. 1995 H.B. 81)



Section 260.262 Retailers of lead-acid batteries, duties — notice to purchaser, contents.

Effective 28 Aug 2013

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

*260.262. Retailers of lead-acid batteries, duties — notice to purchaser, contents. — A person selling lead-acid batteries at retail or offering lead-acid batteries for retail sale in the state shall:

(1) Accept, at the point of transfer, in a quantity at least equal to the number of new lead-acid batteries purchased, used lead-acid batteries from customers, if offered by customers;

(2) Post written notice which must be at least four inches by six inches in size and must contain the universal recycling symbol and the following language:

(a) It is illegal to discard a motor vehicle battery or other lead-acid battery;

(b) Recycle your used batteries; and

(c) State law requires us to accept used motor vehicle batteries, or other lead-acid batteries for recycling, in exchange for new batteries purchased; and

(3) Manage used lead-acid batteries in a manner consistent with the requirements of the state hazardous waste law;

**(4) Collect at the time of sale a fee of fifty cents for each lead-acid battery sold. Such fee shall be added to the total cost to the purchaser at retail after all applicable sales taxes on the battery have been computed. The fee imposed, less six percent of fees collected, which shall be retained by the seller as collection costs, shall be paid to the department of revenue in the form and manner required by the department and shall include the total number of batteries sold during the preceding month. The department of revenue shall promulgate rules and regulations necessary to administer the fee collection and enforcement. The terms "sold at retail" and "retail sales" do not include the sale of batteries to a person solely for the purpose of resale, if the subsequent retail sale in this state is to the ultimate consumer and is subject to the fee. However, this fee shall not be paid on batteries sold for use in agricultural operations upon written certification by the purchaser; and

**(5) The department of revenue shall administer, collect, and enforce the fee authorized pursuant to this section pursuant to the same procedures used in the administration, collection, and enforcement of the general state sales and use tax imposed pursuant to chapter 144 except as provided in this section. The proceeds of the battery fee, less four percent of the proceeds, which shall be retained by the department of revenue as collection costs, shall be transferred by the department of revenue into the hazardous waste fund, created pursuant to section 260.391. The fee created in subdivision (4) and this subdivision shall be effective October 1, 2005. The provisions of subdivision (4) and this subdivision shall terminate December 31, 2018.

(L. 1990 S.B. 530, A.L. 1995 H.B. 81, A.L. 2005 S.B. 225, A.L. 2011 S.B. 135, A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28); 10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.

**Subdivisions (4) and (5) terminate 12-31-18.



Section 260.264 Notices to public, batteries, duties of department.

Effective 28 Aug 1990

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.264. Notices to public, batteries, duties of department. — The department of natural resources shall produce, print and distribute the notices required by section 260.262 to all places where lead-acid batteries are offered for sale at retail. In performing its duties under this section, the department may inspect any place, building or premises governed by sections 260.260 to 260.266. The department may enter into an interagency agreement with the superintendent of the highway patrol to authorize the superintendent to conduct inspections at motor vehicle safety inspection stations in conjunction with inspections undertaken pursuant to sections 307.350 to 307.400. Authorized employees of the agency or of the superintendent may issue warnings and citations to persons who fail to comply with the requirements of those sections. Failure to post the required notice following warning shall be an infraction.

(L. 1990 S.B. 530)



Section 260.266 Wholesalers of lead-acid batteries, duties — storage of batteries, requirements.

Effective 28 Aug 1995

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.266. Wholesalers of lead-acid batteries, duties — storage of batteries, requirements. — 1. Any person selling new lead-acid batteries at wholesale shall accept, at the point of transfer, in a quantity at least equal to the number of new lead-acid batteries purchased, used lead-acid batteries from customers, if offered by customers. A person accepting lead-acid batteries in transfer from an automotive battery retailer shall be allowed a period not to exceed ninety days to remove lead-acid batteries from the retail point of collection.

2. Lead-acid battery retailers and wholesalers shall not hold used lead-acid batteries for more than ninety days without the approval of the department and shall store used lead-acid batteries in a manner which will protect human health and the environment pursuant to regulations adopted by the department of natural resources under this chapter.

(L. 1990 S.B. 530, A.L. 1995 H.B. 81)



Section 260.267 Restriction on sales of certain batteries, effective dates — sale of nonbutton cell mercuric-oxide battery requirements, duties of manufacturer, violation, penalty.

Effective 28 Aug 1995

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.267. Restriction on sales of certain batteries, effective dates — sale of nonbutton cell mercuric-oxide battery requirements, duties of manufacturer, violation, penalty. — 1. No person shall sell, offer for sale, or offer for promotional purposes any alkaline-manganese battery manufactured on or after January 1, 1997, with any mercury content that was intentionally introduced, as distinguished from mercury that may be incidentally present in other materials, except that the limitation on mercury content in alkaline-manganese button cell batteries shall be twenty-five milligrams of mercury per button cell.

2. (1) No person shall sell, offer for sale, or offer for promotional purposes for use in Missouri any button cell mercuric-oxide battery on or after January 1, 1996.

(2) No person shall sell, offer for sale, or offer for promotional purposes for use in Missouri any nonbutton cell mercuric-oxide battery on or after January 1, 1996, unless the battery manufacturer does all of the following:

(a) Identifies an approved collection site to which persons may send used mercuric-oxide batteries for recycling or proper disposal;

(b) Informs each mercuric-oxide battery purchaser of the location of the collection site identified in paragraph (a) of this subdivision; and

(c) Informs each mercuric-oxide battery purchaser of a telephone number that the purchaser may call to receive information about returning used mercuric-oxide batteries for recycling or proper disposal.

3. A person in violation of this section shall, upon conviction, be guilty of a class C misdemeanor.

(L. 1995 H.B. 81)



Section 260.269 In-state private entity disposal permitted, when.

Effective 28 Aug 2011

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.269. In-state private entity disposal permitted, when. — Notwithstanding any provision of law to the contrary, the state, including without limitation, any agency or political subdivision thereof, in possession of used tires, scrap tires, or tire shred may transfer possession and ownership of such tires or shred to any in-state private entity to be lawfully disposed of or recycled; provided, such tires or shred are not burned as a fuel except in a permitted facility; and further provided, such tires shall not be disposed of in a landfill; and still further provided, the cost incurred by the state, agency, or political subdivision transferring such tires or shred is less than the cost the state, agency, or political subdivision would have otherwise incurred had it disposed of such tires or shred. The private entity shall pay for the transportation of such used tires they receive.

(L. 2011 H.B. 578 merged with S.B. 135)



Section 260.270 Scrap tires, prohibited activities — penalties — site owners, no new scrap tire sites permitted, when, exception — registration required, duty to inform department, contents — rules and regulations — permit fees — duties of department — inventory of processed scrap tires not to exceed limitation — auto dismantler, limited storage of tires allowed — recovered rubber, use by transportation department, how.

Effective 28 Aug 2005

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.270. Scrap tires, prohibited activities — penalties — site owners, no new scrap tire sites permitted, when, exception — registration required, duty to inform department, contents — rules and regulations — permit fees — duties of department — inventory of processed scrap tires not to exceed limitation — auto dismantler, limited storage of tires allowed — recovered rubber, use by transportation department, how. — 1. (1) It shall be unlawful for any person to haul for commercial profit, collect, process, or dispose of scrap tires in the state except as provided in this section. This section shall not be construed to prohibit scrap tires from being hauled to a lawfully operated facility in another state. Scrap tires shall be collected at a scrap tire site, scrap tire processing facility, scrap tire end-user facility, or a scrap tire collection center. A violation of this subdivision shall be a class C misdemeanor for the first violation. A second and each subsequent violation shall be a class A misdemeanor. A third and each subsequent violation, in addition to other penalties authorized by law, may be punishable by a fine not to exceed five thousand dollars and restitution may be ordered by the court.

(2) A person shall not maintain a scrap tire site unless the site is permitted by the department of natural resources for the proper and temporary storage of scrap tires or the site is an integral part of the person's permitted scrap tire processing facility or registered scrap tire end-user facility. No new scrap tire sites shall be permitted by the department after August 28, 1997, unless they are located at permitted scrap tire processing facilities or registered scrap tire end-user facilities. A person who maintained a scrap tire site on or before August 28, 1997, shall not accept any quantity of additional scrap tires at such site after August 28, 1997, unless the site is an integral part of the person's scrap tire processing or end-user facility, or unless the person who maintains such site can verify that a quantity of scrap tires at least equal to the number of additional scrap tires received was shipped to a scrap tire processing or end-user facility within thirty days after receipt of such additional scrap tires.

(3) A person shall not operate a scrap tire processing facility unless the facility is permitted by the department. A person shall not maintain a scrap tire end-user facility unless the facility is registered by the department. The inventory of unprocessed scrap tires on the premises of a scrap tire processing or end-user facility shall not exceed the estimated inventory that can be processed or used in six months of normal and continuous operation. This estimate shall be based on the volume of tires processed or used by the facility in the last year or the manufacturer's estimated capacity of the processing or end-user equipment. This estimate may be increased from time to time when new equipment is obtained by the owner of the facility, and shall be reduced if equipment used previously is removed from active use. The inventory of processed scrap tires on the premises of a scrap tire processing or end-user facility shall not exceed two times the permitted inventory of an equivalent volume of unprocessed scrap tires.

(4) Any person selling new, used, or remanufactured tires at retail shall accept, at the point of transfer, in a quantity equal to the number of tires sold, scrap tires from customers, if offered by such customers. Any person accepting scrap tires may charge a reasonable fee reflecting the cost of proper management of any scrap tires accepted; and which tire is required to be accepted on a one-for-one basis at the time of a retail sale pursuant to this subdivision. All tire retailers or other businesses that generate scrap tires shall use a scrap tire hauler permitted by the department, except that businesses that generate or accept scrap tires in the normal course of business may haul such scrap tires without a permit, if such hauling is performed without any consideration and such business maintains records on the scrap tires hauled as required by sections 260.270 to 260.276. Retailers shall not be liable for illegal disposal of scrap tires after such scrap tires are delivered to a scrap tire hauler, scrap tire collection center, scrap tire site, scrap tire processing facility or scrap tire end-user facility if such entity is permitted by the department of natural resources.

(5) It shall be unlawful for any person to transport scrap tires for consideration within the state without a permit.

(6) Scrap tires may not be deposited in a landfill unless the tires have been cut, chipped or shredded.

2. Within six months after August 28, 1990, owners and operators of any scrap tire site shall provide the department of natural resources with information concerning the site's location, size, and approximate number of scrap tires that have been accumulated at the site and shall initiate steps to comply with sections 260.270 to 260.276.

3. The department of natural resources shall promulgate rules and regulations pertaining to collection, storage and processing and transportation of scrap tires and such rules and regulations shall include:

(1) Methods of collection, storage and processing of scrap tires. Such methods shall consider the general location of scrap tires being stored with regard to property boundaries and buildings, pest control, accessibility by fire-fighting equipment, and other considerations as they relate to public health and safety;

(2) Procedures for permit application and permit fees for scrap tire sites and commercial scrap tire haulers, and by January 1, 1996, procedures for permitting of scrap tire processing facilities and registration of scrap tire end-user facilities. The only purpose of such registration shall be to provide information for the documentation of scrap tire handling as described in subdivision (5) of this subsection, and registration shall not impose any additional requirements on the owner of a scrap tire end-user facility;

(3) Requirements for performance bonds or other forms of financial assurance for scrap tire sites, scrap tire end-user facilities, and scrap tire processing facilities;

(4) Exemptions from the requirements of sections 260.270 to 260.276; and

(5) By January 1, 1996, requirements for record-keeping procedures for retailers and other businesses that generate scrap tires, scrap tire haulers, scrap tire collection centers, scrap tire sites, scrap tire processing facilities, and scrap tire end-user facilities. Required record keeping shall include the source and number or weight of tires received and the destination and number of tires or weight of tires or tire pieces shipped or otherwise disposed of and such records shall be maintained for at least three years following the end of the calendar year of such activity. Detailed record keeping shall not be required where any charitable, fraternal, or other nonprofit organization conducts a program which results in the voluntary cleanup of land or water resources or the turning in of scrap tires.

4. Permit fees for scrap tire sites and commercial scrap tire haulers shall be established by rule and shall not exceed the cost of administering sections 260.270 to 260.275. Permit fees shall be deposited into an appropriate subaccount of the solid scrap management fund.

5. The department shall:

(1) Encourage the voluntary establishment of scrap tire collection centers at retail tire selling businesses and scrap tire processing facilities; and

(2) Investigate, locate and document existing sites where tires have been or currently are being accumulated, and initiate efforts to bring these sites into compliance with rules and regulations promulgated pursuant to the provisions of sections 260.270 to 260.276.

6. Any person licensed as an auto dismantler and salvage dealer under chapter 301 may without further license, permit or payment of fee, store but shall not bury on his property, up to five hundred scrap tires that have been chipped, cut or shredded, if such tires are only from vehicles acquired by him, and such tires are stored in accordance with the rules and regulations adopted by the department pursuant to this section. Any tire retailer or wholesaler may hold more than five hundred scrap tires for a period not to exceed thirty days without being permitted as a scrap tire site, if such tires are stored in a manner which protects human health and the environment pursuant to regulations adopted by the department.

7. Notwithstanding any other provisions of sections 260.270 to 260.276, a person who leases or owns real property may use scrap tires for soil erosion abatement and drainage purposes in accordance with procedures approved by the department, or to secure covers over silage, hay, straw or agricultural products.

8. The department of transportation shall, beginning July 1, 1991, undertake, as part of its currently scheduled highway improvement projects, demonstration projects using recovered rubber from scrap tires as surfacing material, structural material, subbase material and fill, consistent with standard engineering practices. The department shall evaluate the efficacy of using recovered rubber in highway improvements, and shall encourage the modification of road construction specifications, when possible, for the use of recovered rubber in highway improvement projects.

9. The director may request a prosecuting attorney to institute a prosecution for any violation of this section. In addition, the prosecutor of any county or circuit attorney of any city not within a county may, by information or indictment, institute a prosecution for any violation of this section.

(L. 1990 S.B. 530, A.L. 1995 S.B. 60 & 112, A.L. 2002 S.B. 1011, A.L. 2005 S.B. 225)



Section 260.272 Scrap tires and rubber chips may be used as landfill cover, department of natural resources to promulgate rules.

Effective 28 Aug 2005

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.272. Scrap tires and rubber chips may be used as landfill cover, department of natural resources to promulgate rules. — Processed scrap tires and recycled rubber chips may be used in the design and operation of sanitary landfills, including use of such tires and rubber chips as daily cover. The department of natural resources may promulgate rules to implement this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 1999, shall be invalid and void.

(L. 1999 H.B. 603, et al. § 1, A.L. 2005 S.B. 225)



Section 260.273 Fee, sale of new tires, amount — collection, use of moneys — termination.

Effective 28 Aug 2014

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.273. Fee, sale of new tires, amount — collection, use of moneys — termination. — 1. Any person purchasing a new tire may present to the seller the used tire or remains of such used tire for which the new tire purchased is to replace.

2. A fee for each new tire sold at retail shall be imposed on any person engaging in the business of making retail sales of new tires within this state. The fee shall be charged by the retailer to the person who purchases a tire for use and not for resale. Such fee shall be imposed at the rate of fifty cents for each new tire sold. Such fee shall be added to the total cost to the purchaser at retail after all applicable sales taxes on the tires have been computed. The fee imposed, less six percent of fees collected, which shall be retained by the tire retailer as collection costs, shall be paid to the department of revenue in the form and manner required by the department of revenue and shall include the total number of new tires sold during the preceding month. The department of revenue shall promulgate rules and regulations necessary to administer the fee collection and enforcement. The terms "sold at retail" and "retail sales" do not include the sale of new tires to a person solely for the purpose of resale, if the subsequent retail sale in this state is to the ultimate consumer and is subject to the fee.

3. The department of revenue shall administer, collect and enforce the fee authorized pursuant to this section pursuant to the same procedures used in the administration, collection and enforcement of the general state sales and use tax imposed pursuant to chapter 144 except as provided in this section. The proceeds of the new tire fee, less four percent of the proceeds, which shall be retained by the department of revenue as collection costs, shall be transferred by the department of revenue into an appropriate subaccount of the solid waste management fund, created pursuant to section 260.330.

4. Up to five percent of the revenue available may be allocated, upon appropriation, to the department of natural resources to be used cooperatively with the department of elementary and secondary education for the purposes of developing environmental educational materials, programs, and curriculum that assist in the department's implementation of sections 260.200 to 260.345.

5. Up to fifty percent of the moneys received pursuant to this section may, upon appropriation, be used to administer the programs imposed by this section. Up to forty-five percent of the moneys received under this section may, upon appropriation, be used for the grants authorized in subdivision (2) of subsection 6 of this section. All remaining moneys shall be allocated, upon appropriation, for the projects authorized in section 260.276, except that any unencumbered moneys may be used for public health, environmental, and safety projects in response to environmental or public health emergencies and threats as determined by the director.

6. The department shall promulgate, by rule, a statewide plan for the use of moneys received pursuant to this section to accomplish the following:

(1) Removal of scrap tires from illegal tire dumps;

(2) Providing grants to persons that will use products derived from scrap tires, or use scrap tires as a fuel or fuel supplement; and

(3) Resource recovery activities conducted by the department pursuant to section 260.276.

*7. The fee imposed in subsection 2 of this section shall begin the first day of the month which falls at least thirty days but no more than sixty days immediately following August 28, 2005, and shall terminate January 1, 2020.

(L. 1990 S.B. 530, A.L. 1995 S.B. 60 & 112, A.L. 1999 H.B. 603, et al. merged with S.B. 426, A.L. 2005 S.B. 225, A.L. 2009 H.B. 661, A.L. 2014 S.B. 642 merged with S.B. 664)

*The imposed fee terminates 1-01-20.



Section 260.275 Scrap tire site, closure plan, contents — financial assurance instrument, purpose, how calculated.

Effective 28 Aug 2009

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.275. Scrap tire site, closure plan, contents — financial assurance instrument, purpose, how calculated. — 1. Each operator of a scrap tire site shall ensure that the area is properly closed upon cessation of operations. The department of natural resources may require that a closure plan be submitted with the application for a permit. The closure plan, as approved by the department, shall include at least the following:

(1) A description of how and when the area will be closed;

(2) The method of final disposition of any scrap tires remaining on the site at the time notice of closure is given to the department.

2. The operator shall notify the department at least ninety days prior to the date he expects closure to begin. No scrap tires may be received by the scrap tire site after the date closure is to begin.

3. The permittee shall provide a financial assurance instrument in such an amount and form as prescribed by the department to ensure that, upon abandonment, cessation or interruption of the operation of the site, an approved closure plan is completed. The amount of the financial assurance instrument shall be based upon the current costs of similar cleanups using data from actual scrap tire cleanup project bids received by the department to remediate scrap tire sites of similar size. If scrap tires are accumulated at a solid waste disposal area, the existing closure financial assurance instrument filed for the solid waste disposal area may be applied to the requirements of this section. Any interest that accrues to any financial assurance instrument established pursuant to this section shall remain with that instrument and shall be applied against the operator's obligation under this section until the instrument is released by the department. The director shall authorize the release of the financial assurance instrument after the department has been notified by the operator that the site has been closed, and after inspection, the department approves closure of the scrap tire site.

4. If the operator of a scrap tire site fails to properly implement the closure plan, the director shall order the operator to implement such plan, and take other steps necessary to assure the proper closure of the site pursuant to section 260.228 and this section.

5. A coal-fired electric generating facility that burns tire-derived fuel shall not be considered a scrap tire site or solid waste disposal area.

(L. 1990 S.B. 530, A.L. 1995 S.B. 60 & 112, A.L. 2005 S.B. 225, A.L. 2009 H.B. 661)



Section 260.276 Nuisance abatement activities, department may conduct — costs, civil action authorized, exception — resource recovery or nuisance abatement bids on contract, who may bid — content — nonprofits may be eligible for cleanup reimbursement, when.

Effective 28 Aug 2009

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.276. Nuisance abatement activities, department may conduct — costs, civil action authorized, exception — resource recovery or nuisance abatement bids on contract, who may bid — content — nonprofits may be eligible for cleanup reimbursement, when. — 1. The department of natural resources shall, subject to appropriation, conduct resource recovery or nuisance abatement activities designed to reduce the volume of scrap tires or alleviate any nuisance condition at any site if the owner or operator of such a site fails to comply with the rules and regulations authorized under section 260.270, or if the site is in continued violation of such rules and regulations. The department shall give first priority to cleanup of sites owned by persons who present satisfactory evidence that such persons were not responsible for the creation of the nuisance conditions or any violations of section 260.270 at the site.

2. The department may ask the attorney general to initiate a civil action to recover from any persons responsible the reasonable and necessary costs incurred by the department for its nuisance abatement activities and its legal expenses related to the abatement; except that in no case shall the attorney general seek to recover cleanup costs from the owner of the property if such person presents satisfactory evidence that such person was not responsible for the creation of the nuisance condition or any violation of section 260.270 at the site.

3. The department shall allow any person, firm, corporation, state agency, charitable, fraternal, or other nonprofit organization to bid on a contract for each resource recovery or nuisance abatement activity authorized under this section. The contract shall specify the cost per tire for delivery to a registered scrap tire processing or end-user facility, and the cost per tire for processing. The recipient or recipients of any contract shall not be compensated by the department for the cost of delivery and the cost of processing for each tire until such tire is delivered to a registered scrap tire processing or end-user facility and the contract recipient has provided proof of delivery to the department.

4. Subject to the availability of funds, any charitable, fraternal, or other nonprofit organization which voluntarily cleans up land or water resources may be eligible for reimbursement for the disposal costs of scrap tires collected in the course of such cleanup under the rules and regulations of the department. Also, subject to the availability of funds, any municipal or county government which voluntarily cleans up scrap tires from illegal dumps, not incidental to normal governmental activities or resulting from tire collection events, may also be eligible for reimbursement for the disposal costs of scrap tires collected in the course of such cleanup under the rules and regulations of the department.

(L. 1990 S.B. 530, A.L. 1995 S.B. 60 & 112, A.L. 2005 S.B. 225, A.L. 2009 H.B. 661)



Section 260.278 Performance bond or letter of credit required for transporter of scrap tires, when — provisions required — forfeiture of bond, when, procedure — bond requirement ceases, when.

Effective 28 Aug 2005

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.278. Performance bond or letter of credit required for transporter of scrap tires, when — provisions required — forfeiture of bond, when, procedure — bond requirement ceases, when. — 1. A person who has, within the preceding twenty-four months, been found guilty or pleaded guilty to a violation of section 260.270 which involves the transport of scrap tires may not be granted a permit to transport scrap tires unless the person seeking the permit has provided to the department a performance bond or letter of credit as provided under this section.

2. The bond or letter shall be conditioned upon faithful compliance with the terms and conditions of the permit and section 260.270 and shall be in the amount of ten thousand dollars.

3. Such performance bond, placed on file with the department, shall be in one of the following forms:

(1) A performance bond, payable to the department and issued by an institution authorized to issue such bonds in this state; or

(2) An irrevocable letter of credit issued in favor of and payable to the department from a commercial bank or savings and loan having an office in the state of Missouri.

4. Upon a determination by the department that a person has violated the terms and conditions of the permit or section 260.270, the department shall notify the person that the bond or letter of credit shall be forfeited and the moneys placed in an appropriate subaccount of the solid waste management fund, created under section 260.330, for remedial action.

5. The department shall expend whatever portion of the bond or letter of credit necessary to conduct resource recovery or nuisance abatement activities to alleviate any condition resulting from a violation of section 260.270 or the terms and conditions of a permit.

6. The requirement for a person to provide a performance bond or a letter of credit under this section shall cease for that person after two consecutive years in which the person has not been found guilty or pleaded guilty to a violation of section 260.270.

(L. 1995 S.B. 60 & 112, A.L. 2005 S.B. 225)



Section 260.279 Preference and bonus points for contracts for the removal or clean up of waste tires, when.

Effective 28 Aug 2014

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.279. Preference and bonus points for contracts for the removal or clean up of waste tires, when. — In letting contracts for the performance of any job or service for the removal or clean up of scrap tires under this chapter, the department of natural resources shall, in addition to the requirements of sections 34.073 and 34.076 and any other points awarded during the evaluation process, give to any vendor that meets one or more of the following factors a five percent preference and ten bonus points for each factor met:

(1) The bid is submitted by a vendor that has resided or maintained its headquarters or principal place of business in Missouri continuously for the two years immediately preceding the date on which the bid is submitted;

(2) The bid is submitted by a nonresident corporation vendor that has an affiliate or subsidiary that employs at least twenty state residents and has maintained its headquarters or principal place of business in Missouri continuously for the two years immediately preceding the date on which the bid is submitted;

(3) The bid is submitted by a vendor that resides or maintains its headquarters or principal place of business in Missouri and, for the purposes of completing the bid project and continuously over the entire term of the project, an average of at least seventy-five percent of such vendor's employees are Missouri residents who have resided in the state continuously for at least two years immediately preceding the date on which the bid is submitted. Such vendor must certify the residency requirements of this subdivision and submit a written claim for preference at the time the bid is submitted;

(4) The bid is submitted by a nonresident vendor that has an affiliate or subsidiary that employs at least twenty state residents and has maintained its headquarters or principal place of business in Missouri and, for the purposes of completing the bid project and continuously over the entire term of the project, an average of at least seventy-five percent of such vendor's employees are Missouri residents who have resided in the state continuously for at least two years immediately preceding the date on which the bid is submitted. Such vendor must certify the residency requirements of this section and submit a written claim for preference at the time the bid is submitted;

(5) The bid is submitted by any vendor that provides written certification that the end use of the tires collected during the project will be for fuel purposes or for the manufacture of a usable good or product. For the purposes of this section, the landfilling of scrap tires, scrap tire chips, or scrap tire shreds in any manner, including landfill cover, shall not permit the vendor a preference.

(L. 2005 S.B. 225, A.L. 2014 S.B. 642)



Section 260.280 Container defined — plastic ring or holding device must be biodegradable within two years — acceptable rings or holding device, department to furnish list — violations, penalty — effective when.

Effective 01 Jan 1991, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.280. Container defined — plastic ring or holding device must be biodegradable within two years — acceptable rings or holding device, department to furnish list — violations, penalty — effective when. — 1. As used in this section and section 260.281, the term "container" means any glass, metal or plastic bottle, can, jar or other receptacle for holding liquid, powder or other material, which has been sealed by a manufacturer and which, at the time of sale, contains less than one gallon of such liquid, powder or other material.

2. Beginning January 1, 1991, no person may sell or offer for sale in this state containers connected to each other by a separate holding device constructed of plastic rings or other plastic holding device, unless such device decomposes by photodegradation, chemical degradation or biodegradation within a two-year period of time upon exposure to the elements. The department of natural resources shall determine which plastic holding devices satisfy the requirements of this section and shall furnish a list of acceptable types of plastic holding devices to any person upon the request of such person.

3. A retail or wholesale business violating this section shall be subject to a fine not to exceed one thousand dollars for a first offense, five thousand dollars for a second offense, and ten thousand dollars for a third and each subsequent offense. If the violation is of a continuing nature, each day of the violation shall constitute an additional, separate, and distinct offense.

(L. 1989 H.B. 438, et al. § 3)

Effective 1-01-91



Section 260.281 Plastic, plastic bottles or rigid plastic container defined — containers, must have coded label, content, form — exempt products, rules established by department — violations, penalty.

Effective 01 Jan 1992, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.281. Plastic, plastic bottles or rigid plastic container defined — containers, must have coded label, content, form — exempt products, rules established by department — violations, penalty. — 1. As used in this section, the following terms mean:

(1) "Label", a molded imprint or raised symbol on or near the bottom of a plastic product;

(2) "Person", an individual, sole proprietor, partnership, association, corporation or other legal entity;

(3) "Plastic", any material made of polymeric organic compounds and additives that can be shaped by flow;

(4) "Plastic bottle", a plastic container that has a neck that is smaller than the body of the container, accepts a screwtype, snap cap or other closure and has a capacity of sixteen fluid ounces or more, but less than five gallons;

(5) "Rigid plastic container", any formed or molded container, other than a bottle, intended for single use, composed predominantly of plastic resin, and having a relatively inflexible finite shape or form with a capacity of eight ounces or more but less than five gallons.

2. Beginning January 1, 1992, no retail or wholesale business shall distribute, sell or offer for sale in this state any plastic bottle or rigid plastic container or any product in such a bottle or container unless the product bottle or container is labeled with a code indicating the plastic resin used to produce the bottle or container. Rigid plastic bottles or rigid plastic containers with labels and basecups of a different material shall be coded by their basic material. The code shall consist of a number placed within a triangle of arrows and letters placed below the triangle of arrows. The triangle shall be equilateral, formed by three arrows with the apex of each point of the triangle at the midpoint of each arrow, rounded with a short radius. The arrowhead of each arrow shall be at the midpoint of each side of the triangle with a short gap separating the pointer from the base of the adjacent arrow. The triangle, formed by the three arrows curved at their midpoints shall depict a clockwise path around the code number. The numbers and letters used shall be as follows:

(1) "1" - PETE (polyethylene terephthalate);

(2) "2" - HDPE (high density polyethylene);

(3) "3" - V (vinyl);

(4) "4" - LDPE (low density polyethylene);

(5) "5" - PP (polypropylene);

(6) "6" - PS (polystyrene);

(7) "7" - OTHER (includes multi-layer).

3. The department of natural resources shall determine through rules and regulations which plastic containers may be exempt from the labeling requirements including, but not limited to:

(1) Readily identifiable plastic containers;

(2) Plastic containers for which there is no technological capability for recycling, reclamation or reuse;

(3) Plastic containers for which recycling, reclamation or reuse is not economically feasible; and

(4) Plastic containers of a capacity less than a specified minimum size as determined by the department of agriculture.

4. The department may by rule modify the codes established in this section and may create additional codes to reflect technological changes in the production, marketing and recycling of plastic containers.

5. Any person who violates subsection 2 of this section shall be guilty of a class A misdemeanor. Each day of violation constitutes a separate offense.

(L. 1989 H.B. 438, et al. § 4, A.L. 1990 S.B. 530)

Effective 1-01-92



Section 260.283 Paper or plastic bags, customers to have option, when — political subdivisions prohibited from imposing ban, fee, or tax on.

Effective 16 Oct 2015, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

*260.283. Paper or plastic bags, customers to have option, when — political subdivisions prohibited from imposing ban, fee, or tax on. — 1. All merchants, itinerant vendors, and peddlers doing business in this state shall have the option to provide customers either a paper or a plastic bag for the packaging of any item or good purchased, provided such purchase is of a size and manner commensurate with the use of paper and plastic bags.

2. Notwithstanding any other provision of law, no political subdivision shall impose any ban, fee, or tax upon the use of either paper or plastic bags for packaging of any item or good purchased from a merchant, itinerant vendor, or peddler. No political subdivision shall prohibit a consumer from using a reusable bag for the packaging of any item or good purchased from a merchant, itinerant vendor, or peddler.

(L. 2015 H.B. 722)

*Effective 10-16-15, see § 21.250. H.B. 722 was vetoed on July 10, 2015. The veto was overridden September 16, 2015.



Section 260.300 Regions, division of state into — procedures, purpose.

Effective 28 Aug 1990

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.300. Regions, division of state into — procedures, purpose. — 1. The department shall propose a plan to divide the state into proposed solid waste management regions in consultation with the governing bodies of the counties of the state. The department shall propose the boundaries of solid waste management regions by March 1, 1991.

2. The department shall hold public meetings in each of the regions proposed pursuant to subsection 1 of this section within three months of its division of the state into proposed regions. Any county may request that it be placed with another regional grouping, and the department shall authorize any such change if the county clearly and convincingly demonstrates that the change is necessary for effective solid waste management within the county and will not negatively affect the solid waste management system of either region. The department shall adopt final boundaries for the regions by June 30, 1991.

3. Counties may, for the purpose of managing districts, cooperate as provided in sections 260.300 to 260.345 or formulate an alternative management structure agreed to by each county in the district. A solid waste management district, regardless of how formed, shall be governed by an executive board and comply with the provisions of sections 260.200 to 260.345.

(L. 1990 S.B. 530)



Section 260.302 County may apply for change in region, when, procedures.

Effective 19 Jun 1992, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.302. County may apply for change in region, when, procedures. — On June 19, 1992, and for three months thereafter and for the last three months of the year 1994 and every third year thereafter, the governing body of a county may apply to the department to request that the county be placed with another regional grouping or, if necessary, in a new regional grouping. After public notice and comment and within no more than ninety days after the completed application has been submitted, the department shall authorize any such change if the county clearly and convincingly demonstrates that the change is necessary for effective solid waste management within the county and will not negatively affect the solid waste management system of either region. The procedure for establishing solid waste management regions set forth in section 260.300 shall take priority over and be followed in exclusion to the rulemaking procedure set forth in chapter 536 and section 260.225.

(L. 1992 H.B. 1732)

Effective 6-19-92



Section 260.305 Creation of district, procedures — boundaries, limitations — petition to establish — district a body corporate and politic, when — election.

Effective 19 Jun 1992, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.305. Creation of district, procedures — boundaries, limitations — petition to establish — district a body corporate and politic, when — election. — 1. A solid waste management district may be created and incorporated in each solid waste management region as provided in sections 260.300* to 260.345 and may exercise the powers granted to it in sections 260.300 to 260.345.

2. When a solid waste management district is organized it shall be a body corporate of the state and shall be known as "______ Solid Waste Management District".

3. A county or two or more counties within a region may form or join a district as provided herein. The governing body of any county, by adoption of an ordinance or order, may join an existing district or form a district if the county is located in a region which does not have an existing district. The governing body of any two or more counties within the same region may join together to form a district by adoption of an ordinance or order. A city located in more than one county may join a district which encompasses any one of the counties within which it is located, regardless of whether the remaining counties containing the city join the district.

4. A solid waste management district created and organized under authority of sections 260.300 to 260.345 shall become a body corporate and politic of the state at the time the governing body of the county or counties forming the district has adopted an order or ordinance to form the district under the provisions of this section and has provided written notice to the department of natural resources of the adoption of such order or ordinance. A county shall become a part of an existing district at the time the governing body of such county has adopted an order or ordinance to join the district and has provided written notice to the governing body of each county in the existing district and has provided written notice to the department of natural resources.

5. If a county governing body does not form or join a district, the question of forming or joining a district may be submitted to the voters of any county on any regular election day as provided in section 115.123. The question may be submitted or resubmitted to the voters of any county upon the submission of a petition signed by a number of voters which is at least equal to five percent of those voting in the most recent gubernatorial election. The question shall be submitted in substantially either of the following forms:

Shall ______ (insert county name) become a member of the ______ (insert name) solid waste management district?;

­­

­

Shall ______ (insert county name) form the ______ (insert name) solid waste management district?

­­

­

(L. 1990 S.B. 530, A.L. 1992 H.B. 1732)

Effective 6-19-92

*Section number "260.200" appears in original rolls.



Section 260.310 Contractual authority, powers.

Effective 28 Aug 1990

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.310. Contractual authority, powers. — 1. The authority of the district shall not extend to any county within the region which has not joined the district.

2. The district may enter into a contract with any city or county within the district to provide all or part of the solid waste management services for the city or county. A city or county shall not be required to meet the provisions of section 260.220 or of section 260.325 if a district includes the city or county within its solid waste plan and the city or county has by contract given the district complete authority for managing the solid waste of the city or county.

3. The district and the counties and cities within the district may enter into whatever contracts or agreements they deem necessary to fulfill their responsibilities under this chapter. Nothing in this section shall preclude the transfer of solid waste outside the boundaries of the district.

4. Contracts issued for the collection or disposal of solid waste in cities, counties, and districts shall not require either security instruments or performance bonds in excess of twenty percent of the total cost of the contract.

5. Any county or counties which are within a solid waste management district may, in cooperation with the district, require by ordinance or order that any solid waste transported from outside the district to a solid waste processing facility or solid waste disposal area within the district be subject to the same requirements as solid waste originating from within the district as set forth in the solid waste management plan under section 260.325, including the separation of recyclable or compostable materials from the solid waste stream before entering a district's solid waste management system.

6. A solid waste management district may be created and incorporated in each solid waste management region as provided in sections 260.200 to 260.345 and may exercise the powers granted to it in sections 260.200 to 260.345.

(L. 1990 S.B. 530)



Section 260.315 Council, selection of members, terms — meetings — powers — selection of executive board, terms.

Effective 28 Aug 1990

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.315. Council, selection of members, terms — meetings — powers — selection of executive board, terms. — 1. There is hereby established a solid waste management council for each solid waste management district, except for those districts which formulate an alternative management structure pursuant to section 260.300. The governing body of each city with a population over five hundred within the district shall appoint one member of the city governing body and the governing body of each county within the district shall appoint two members of the county governing body to the council.

2. Council members shall serve a term of two years and may be reappointed thereafter; however, members whose elected term of office in a city or county has expired shall be expeditiously replaced by the governing bodies from whence they were selected.

3. The council shall meet within thirty days of the receipt of notification of formation of the district at the call of the governing body of the county containing the largest population among those counties approving the formation of the district or, at the call of the director of the department, if the county does not call the meeting. A majority of the council shall constitute a quorum.

4. The council shall:

(1) Organize itself and select a chairman and such other officers as it deems appropriate;

(2) Select seven persons to serve on the executive board, at least a majority of whom shall be selected from members of the council. The council shall establish the terms of office for members of the executive board. The balance shall be selected in any manner approved by the council, including district-wide elections. Any subsequent member of the board shall be selected in the same manner as the person he replaces. If the council is composed of twelve or fewer members, the council shall act as the executive board;

(3) Meet at least twice annually and upon the call of either the chairman of the council or the chairman of the executive board; and

(4) Review and act upon the solid waste management plan recommended by the executive board.

(L. 1990 S.B. 530)



Section 260.320 Executive board, meetings, selection of officers — powers, duties — contractual authority.

Effective 28 Aug 2015

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.320. Executive board, meetings, selection of officers — powers, duties — contractual authority. — 1. The executive board shall meet within thirty days after the selection of the initial members. The time and place of the first meeting of the board shall be designated by the council. A majority of the members of the board shall constitute a quorum. At its first meeting the board shall elect a chairman from its members and select a secretary, treasurer and such officers or employees as it deems expedient or necessary for the accomplishment of its purposes. The secretary and treasurer need not be members of the board.

2. The executive board may adopt, alter or repeal its own bylaws, rules and regulations governing the manner in which its business may be transacted, including procedures for the replacement of persons who habitually fail to attend board meetings, and may establish its fiscal year, adopt an official seal, apply for and accept grants, gifts or appropriations from any public or private sector, make all expenditures which are incidental and necessary to carry out its purposes and powers, and take such action, enter into such agreements and exercise all other powers and functions necessary or appropriate to carry out the duties and purposes of sections 260.200 to 260.345.

3. The executive board shall:

(1) Review and comment upon applications for permits submitted pursuant to section 260.205, for solid waste processing facilities and solid waste disposal areas which are to be located within the region or, if located in an adjacent region, which will impact solid waste management practices within the region;

(2) Prepare and recommend to the council a solid waste management plan for the district;

(3) Identify illegal dump sites and provide all available information about such sites to the appropriate county prosecutor and to the department;

(4) Establish an education program to inform the public about responsible solid waste management practices;

(5) Establish procedures to minimize the introduction of small quantities of hazardous waste, including household hazardous waste, into the solid waste stream;

(6) Assure adequate capacity to manage waste which is not otherwise removed from the solid waste stream; and

(7) Appoint one or more geographically balanced advisory committees composed of the representatives of commercial generators, representatives of the solid waste management industry, and two citizens unaffiliated with a solid waste facility or operation to assess and make recommendations on solid waste management.

4. The executive board may enter into contracts with any person or entity for services related to any component of the solid waste management system. Bid specifications for solid waste management services shall be designed to meet the objectives of sections 260.200 to 260.345, encourage small businesses to engage and compete in the delivery of solid waste management services and to minimize the long-run cost of managing solid waste. Bid specifications shall enumerate the minimum components and minimum quantities of waste products which shall be recycled by the successful bidder. The board shall divide the district into units to maximize access for small businesses when it requests bids for solid waste management services, but in no case shall a district executive board perform solid waste management projects that compete with a qualified private enterprise.

5. No person shall serve as a member of the council or of the executive board who is a stockholder, officer, agent, attorney or employee or who is in any way pecuniarily interested in any business which engages in any aspect of solid waste management regulated under sections 260.200 to 260.345; provided, however, that such member may own stock in a publicly traded corporation which may be involved in solid waste management as long as such holdings are not substantial.

(L. 1990 S.B. 530, A.L. 2015 H.B. 92 merged with S.B. 445)



Section 260.324 Grants, familial relationships not a disqualifier — voting restrictions.

Effective 28 Aug 2015

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.324. Grants, familial relationships not a disqualifier — voting restrictions. — 1. Any person or entity that applies for a grant under section 260.335 shall not be disqualified from receiving such grant on the basis that there exists a familial relationship between the applicant and any member of the solid waste management district executive board within the fourth degree by consanguinity or affinity. For applicants with a familial relationship with any member of the solid waste management district executive board within the fourth degree by consanguinity or affinity, the solid waste management district executive board shall only approve such grant application if approved by a vote of two-thirds of the solid waste management district executive board.

2. If a person, who by virtue of his or her membership on a solid waste management district executive board, does not abstain from a vote to award a solid waste management district grant to any person or entity providing solid waste management services who is a relative within the fourth degree by consanguinity or affinity, the person shall forfeit membership on the solid waste management district executive board and the solid waste management district council.

(L. 2015 H.B. 92 merged with S.B. 445)



Section 260.325 Solid waste management plan, submitted to department, contents, procedures — approval, revision of plan — funds may be made available, purpose — audits.

Effective 28 Aug 2015

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.325. Solid waste management plan, submitted to department, contents, procedures — approval, revision of plan — funds may be made available, purpose — audits. — 1. The executive board of each district shall submit to the department a plan which has been approved by the council for a solid waste management system serving areas within its jurisdiction and shall, from time to time, submit officially adopted revisions of its plan as it deems necessary or the department may require. In developing the district's solid waste management plan, the board shall consider the model plan distributed to the board pursuant to section 260.225. Districts may contract with a licensed professional engineer or as provided in chapter 70 for the development and submission of a joint plan.

2. The board shall hold at least one public hearing in each county in the district when it prepares a proposed plan or substantial revisions to a plan in order to solicit public comments on the plan.

3. The solid waste management plan shall be submitted to the department within eighteen months of the formation of the district. The plan shall be prepared and submitted according to the procedures specified in section 260.220 and this section.

4. Each plan shall:

(1) Delineate areas within the district where solid waste management systems are in existence;

(2) Reasonably conform to the rules and regulations adopted by the department for implementation of sections 260.200 to 260.345;

(3) Delineate provisions for the collection of recyclable materials or collection points for recyclable materials;

(4) Delineate provisions for the collection of compostable materials or collection points for compostable materials;

(5) Delineate provisions for the separation of household waste and other small quantities of hazardous waste at the source or prior to disposal;

(6) Delineate provisions for the orderly extension of solid waste management services in a manner consistent with the needs of the district, including economic impact, and in a manner which will minimize degradation of the waters or air of the state, prevent public nuisances or health hazards, promote recycling and waste minimization and otherwise provide for the safe and sanitary management of solid waste;

(7) Take into consideration existing comprehensive plans, population trend projections, engineering and economics so as to delineate those portions of the district which may reasonably be expected to be served by a solid waste management system;

(8) Specify how the district will achieve a reduction in solid waste placed in sanitary landfills through waste minimization, reduction and recycling;

(9) Establish a timetable, with milestones, for the reduction of solid waste placed in a landfill through waste minimization, reduction and recycling;

(10) Establish an education program to inform the public about responsible waste management practices;

(11) Establish procedures to minimize the introduction of small quantities of hazardous waste, including household hazardous waste, into the solid waste stream;

(12) Establish a time schedule and proposed method of financing for the development, construction and operation of the planned solid waste management system together with the estimated cost thereof;

(13) Identify methods by which rural households that are not served by a regular solid waste collection service may participate in waste reduction, recycling and resource recovery efforts within the district; and

(14) Include such other reasonable information as the department shall require.

5. The board shall review the district's solid waste management plan at least every twenty-four months for the purpose of evaluating the district's progress in meeting the requirements and goals of the plan, and shall submit plan revisions to the department and council.

6. In the event any plan or part thereof is disapproved, the department shall furnish any and all reasons for such disapproval and shall offer assistance for correcting deficiencies. The executive board shall within sixty days revise and resubmit the plan for approval or request a hearing in accordance with section 260.235. Any plan submitted by a district shall stand approved one hundred twenty days after submission unless the department disapproves the plan or some provision thereof.

7. The director may institute appropriate action under section 260.240 to compel submission of plans in accordance with sections 260.200 to 260.345 and the rules and regulations adopted pursuant to sections 260.200 to 260.345.

8. Funds may, upon appropriation, be made available to districts under section 260.335 for the purpose of implementing the requirements of this section.

9. Based upon the financial assistance amounts set forth in this section, the district executive board shall arrange for an independent financial statement audit of the records and accounts of its operations by a certified public accountant or a firm of certified public accountants. Districts receiving more than eight hundred thousand dollars of financial assistance annually shall have annual independent financial statement audits; districts receiving between two hundred fifty thousand dollars and eight hundred thousand dollars of financial assistance annually shall have a biennial independent financial statement audit for the two-year period. All other districts shall be monitored biennially by the department and, based upon the findings within the monitoring report, may be required to arrange for an independent financial statement audit for the biennial monitoring period under review. Subject to limitations caused by the availability of resources, the department shall conduct a performance audit of grants to each district at least once every five years, or as deemed necessary by the department based upon district grantee performance.

(L. 1990 S.B. 530, A.L. 1991 S.B. 45, A.L. 1995 S.B. 60 & 112, A.L. 2005 S.B. 225, A.L. 2015 H.B. 92 merged with S.B. 445)



Section 260.330 Landfill fee, amount — solid waste management fund, created, purpose — department to enforce — transfer station, fee charged — free disposal day, notice.

Effective 28 Aug 2015

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.330. Landfill fee, amount — solid waste management fund, created, purpose — department to enforce — transfer station, fee charged — free disposal day, notice. — 1. Except as otherwise provided in subsection 6 of this section, effective October 1, 1990, each operator of a solid waste sanitary landfill shall collect a charge equal to one dollar and fifty cents per ton or its volumetric equivalent of solid waste accepted and each operator of the solid waste demolition landfill shall collect a charge equal to one dollar per ton or its volumetric equivalent of solid waste accepted. Each operator shall submit the charge, less collection costs, to the department of natural resources for deposit in the "Solid Waste Management Fund" which is hereby created. On October 1, 1992, and thereafter, the charge imposed herein shall be adjusted annually by the same percentage as the increase in the general price level as measured by the Consumer Price Index for All Urban Consumers for the United States, or its successor index, as defined and officially recorded by the United States Department of Labor or its successor agency. No annual adjustment shall be made to the charge imposed under this subsection during October 1, 2005, to October 1, 2027, except an adjustment amount consistent with the need to fund the operating costs of the department and taking into account any annual percentage increase in the total of the volumetric equivalent of solid waste accepted in the prior year at solid waste sanitary landfills and demolition landfills and solid waste to be transported out of this state for disposal that is accepted at transfer stations. No annual increase during October 1, 2005, to October 1, 2027, shall exceed the percentage increase measured by the Consumer Price Index for All Urban Consumers for the United States, or its successor index, as defined and officially recorded by the United States Department of Labor or its successor agency and calculated on the percentage of revenues dedicated under subdivision (1) of subsection 2 of section 260.335. Any such annual adjustment shall only be made at the discretion of the director, subject to appropriations. Collection costs shall be established by the department and shall not exceed two percent of the amount collected pursuant to this section.

2. The department shall, by rule and regulation, provide for the method and manner of collection.

3. The charges established in this section shall be enumerated separately from the disposal fee charged by the landfill and may be passed through to persons who generated the solid waste. Moneys transmitted to the department shall be no less than the amount collected less collection costs and in a form, manner and frequency as the department shall prescribe. The provisions of section 33.080 to the contrary notwithstanding, moneys in the account shall not lapse to general revenue at the end of each biennium. Failure to collect the charge does not relieve the operator from responsibility for transmitting an amount equal to the charge to the department.

4. The department may examine or audit financial records and landfill activity records and measure landfill usage to verify the collection and transmittal of the charges established in this section. The department may promulgate by rule and regulation procedures to ensure and to verify that the charges imposed herein are properly collected and transmitted to the department.

5. Effective October 1, 1990, any person who operates a transfer station in Missouri shall transmit a fee to the department for deposit in the solid waste management fund which is equal to one dollar and fifty cents per ton or its volumetric equivalent of solid waste accepted. Such fee shall be applicable to all solid waste to be transported out of the state for disposal. On October 1, 1992, and thereafter, the charge imposed herein shall be adjusted annually by the same percentage as the increase in the general price level as measured by the Consumer Price Index for All Urban Consumers for the United States, or its successor index, as defined and officially recorded by the United States Department of Labor or its successor agency. No annual adjustment shall be made to the charge imposed under this subsection during October 1, 2005, to October 1, 2027, except an adjustment amount consistent with the need to fund the operating costs of the department and taking into account any annual percentage increase in the total of the volumetric equivalent of solid waste accepted in the prior year at solid waste sanitary landfills and demolition landfills and solid waste to be transported out of this state for disposal that is accepted at transfer stations. No annual increase during October 1, 2005, to October 1, 2027, shall exceed the percentage increase measured by the Consumer Price Index for All Urban Consumers for the United States, or its successor index, as defined and officially recorded by the United States Department of Labor or its successor agency and calculated on the percentage of revenues dedicated under subdivision (1) of subsection 2 of section 260.335. Any such annual adjustment shall only be made at the discretion of the director, subject to appropriations. The department shall prescribe rules and regulations governing the transmittal of fees and verification of waste volumes transported out of state from transfer stations. Collection costs shall also be established by the department and shall not exceed two percent of the amount collected pursuant to this subsection. A transfer station with the sole function of separating materials for recycling or resource recovery activities shall not be subject to the fee imposed in this subsection.

6. Each political subdivision which owns an operational solid waste disposal area may designate, pursuant to this section, up to two free disposal days during each calendar year. On any such free disposal day, the political subdivision shall allow residents of the political subdivision to dispose of any solid waste which may be lawfully disposed of at such solid waste disposal area free of any charge, and such waste shall not be subject to any state fee pursuant to this section. Notice of any free disposal day shall be posted at the solid waste disposal area site and in at least one newspaper of general circulation in the political subdivision no later than fourteen days prior to the free disposal day.

(L. 1990 S.B. 530, A.L. 1995 S.B. 60 & 112, A.L. 1999 H.B. 603, et al., A.L. 2005 S.B. 225, A.L. 2007 S.B. 54, A.L. 2012 H.B. 1251, A.L. 2015 H.B. 92 merged with S.B. 445)



Section 260.335 Distribution of fund moneys, uses — grants, distribution of moneys — advisory board, solid waste, duties.

Effective 28 Aug 2015

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.335. Distribution of fund moneys, uses — grants, distribution of moneys — advisory board, solid waste, duties. — 1. Each fiscal year eight hundred thousand dollars from the solid waste management fund shall be made available, upon appropriation, to the department and the environmental improvement and energy resources authority to fund activities that promote the development and maintenance of markets for recovered materials. Each fiscal year up to two hundred thousand dollars from the solid waste management fund may be used by the department upon appropriation for grants to solid waste management districts for district grants and district operations. Only those solid waste management districts that are allocated fewer funds under subsection 2 of this section than if revenues had been allocated based on the criteria in effect in this section on August 27, 2004, are eligible for these grants. An eligible district shall receive a proportionate share of these grants based on that district's share of the total reduction in funds for eligible districts calculated by comparing the amount of funds allocated under subsection 2 of this section with the amount of funds that would have been allocated using the criteria in effect in this section on August 27, 2004. The department and the authority shall establish a joint interagency agreement with the department of economic development to identify state priorities for market development and to develop the criteria to be used to judge proposed projects. Additional moneys may be appropriated in subsequent fiscal years if requested. The authority shall establish a procedure to measure the effectiveness of the grant program under this subsection and shall provide a report to the governor and general assembly by January fifteenth of each year regarding the effectiveness of the program.

2. All remaining revenues deposited into the fund each fiscal year after moneys have been made available under subsection 1 of this section shall be allocated as follows:

(1) Thirty-nine percent of the revenues shall be dedicated, upon appropriation, to the elimination of illegal solid waste disposal, to identify and prosecute persons disposing of solid waste illegally, to conduct solid waste permitting activities, to administer grants and perform other duties imposed in sections 260.200 to 260.345 and section 260.432. In addition to the thirty-nine percent of the revenues, the department may receive any annual increase in the charge during October 1, 2005, to October 1, 2027, under section 260.330 and such increases shall be used solely to fund the operating costs of the department;

(2) Sixty-one percent of the revenues, except any annual increases in the charge under section 260.330 during October 1, 2005, to October 1, 2027, which shall be used solely to fund the operating costs of the department, shall be allocated to solid waste management districts. Revenues to be allocated under this subdivision shall be divided as follows: forty percent shall be allocated based on the population of each district in the latest decennial census, and sixty percent shall be allocated based on the amount of revenue generated within each district. For the purposes of this subdivision, revenue generated within each district shall be determined from the previous year's data. No more than fifty percent of the revenue allocable under this subdivision may be allocated to the districts upon approval of the department for implementation of a solid waste management plan and district operations, and at least fifty percent of the revenue allocable to the districts under this subdivision shall be allocated to the cities and counties of the district or to persons or entities providing solid waste management, waste reduction, recycling and related services in these cities and counties. Each district shall receive a minimum of seventy-five thousand dollars under this subdivision. After August 28, 2015, each district shall receive a minimum of ninety-five thousand dollars under this subdivision for district grants and district operations. Each district receiving moneys under this subdivision shall expend such moneys pursuant to a solid waste management plan required under section 260.325, and only in the case that the district is in compliance with planning requirements established by the department. Moneys shall be awarded based upon grant applications. The following criteria may be considered to establish the order of district grant priority:

(a) Grants to facilities of organizations employing individuals with disabilities under sections 178.900 to 178.960 or sections 205.968 to 205.972;

(b) Grants for proposals that will promote and maximize the sharing of district resources;

(c) Grants for proposals which provide methods of recycling and solid waste reduction; and

(d) All other grants. Any allocated district moneys remaining in any fiscal year due to insufficient or inadequate grant applications shall be reallocated for grant applications in subsequent years or for solid waste management projects other than district operations, including a district's next request for solid waste management project proposals.

­­

­

(3) Except for the amount up to one-fourth of the department's previous fiscal year expense, any remaining unencumbered funds generated under subdivision (1) of this subsection in prior fiscal years shall be reallocated under this section;

(4) Funds may be made available under this subsection for the administration and grants of the used motor oil program described in section 260.253;

(5) The department and the environmental improvement and energy resources authority shall conduct sample audits of grants provided under this subsection.

3. In addition to the criteria listed in this section, the advisory board created in section 260.345 shall recommend criteria to be used to allocate grant moneys to districts, cities and counties. These criteria shall establish a priority for proposals which provide methods of solid waste reduction and recycling. The department shall promulgate criteria for evaluating grants by rule and regulation. Projects of cities and counties located within a district which are funded by grants under this section shall conform to the district solid waste management plan.

4. The funds awarded to the districts pursuant to this section shall be used for the purposes set forth in sections 260.300 to 260.345, and shall be used in addition to existing funds appropriated by counties and cities for solid waste management and shall not supplant county or city appropriated funds.

5. Once grants are approved by the solid waste management district, the district shall submit to the department the appropriate forms associated with the grant application and any supporting information to verify that appropriate public notice procedures were followed, that grant proposals were reviewed and ranked by the district, and that only eligible costs as set forth in regulations are to be funded. Within thirty days, the department shall review the grant application. If the department finds any deficiencies, or needs more information in order to evaluate the grant application, the department shall notify the district in writing. The district shall have an additional thirty days to respond to the department's request and to submit any additional information to the department. Within thirty days of receiving additional information, the department shall either approve or deny the grant application. If the department takes no action, the grant application shall be deemed approved. The department, in conjunction with the solid waste advisory board, shall review the performance of all grant recipients to ensure that grant moneys were appropriately and effectively expended to further the purposes of the grant, as expressed in the recipient's grant application. The grant application shall contain specific goals and implementation dates, and grant recipients shall be contractually obligated to fulfill same. The department may require the recipient to submit periodic reports and such other data as are necessary, both during the grant period and up to five years thereafter, to ensure compliance with this section. The department may audit the records of any recipient to ensure compliance with this section. Recipients of grants under sections 260.300 to 260.345 shall maintain such records as required by the department. If a grant recipient fails to maintain records or submit reports as required herein, refuses the department access to the records, or fails to meet the department's performance standards, the department may withhold subsequent grant payments, if any, and may compel the repayment of funds provided to the recipient pursuant to a grant.

6. The department shall provide for a security interest in any machinery or equipment purchased through grant moneys distributed pursuant to this section.

7. If the moneys are not transmitted to the department within the time frame established by the rule promulgated, interest shall be imposed on the moneys due the department at the rate of ten percent per annum from the prescribed due date until payment is actually made. These interest amounts shall be deposited to the credit of the solid waste management fund.

(L. 1990 S.B. 530, A.L. 1993 S.B. 80, et al., A.L. 1995 S.B. 60 & 112, A.L. 2004 S.B. 1040, A.L. 2005 S.B. 225, A.L. 2007 S.B. 54, A.L. 2015 H.B. 92 merged with S.B. 445)



Section 260.345 Solid waste advisory board, members — qualifications — duties and powers — removal of board member for failure to attend meetings, when — report — meetings.

Effective 28 Aug 2015

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.345. Solid waste advisory board, members — qualifications — duties and powers — removal of board member for failure to attend meetings, when — report — meetings. — 1. A state "Solid Waste Advisory Board" is created within the department of natural resources. The advisory board shall be composed of the chairman of the executive board of each of the solid waste management districts or his or her designee, and other members as provided in this section. Up to five additional members shall be appointed by the program director of the solid waste management program of which two members shall represent the solid waste management industry and have an economic interest in or activity with any solid waste facility or operation, one member may represent the solid waste composting or recycling industry businesses, and the remaining members shall be public members who have demonstrated interest in solid waste management issues and shall have no economic interest in or activity with any solid waste facility or operation but may own stock in a publicly traded corporation which may be involved in waste management as long as such holdings are not substantial. Beginning January 1, 2016, the advisory board shall prepare an annual report due on or before January first advising the department regarding:

(1) The efficacy of its technical assistance program;

(2) Solid waste management problems experienced by solid waste management districts;

(3) The effects of proposed rules and regulations upon solid waste management within the districts;

(4) Criteria to be used in awarding grants pursuant to section 260.335;

(5) Waste management issues pertinent to the districts;

(6) The development of improved methods of solid waste minimization, recycling and resource recovery;

(7) Unfunded solid waste management projects; and

(8) Such other matters as the advisory board may determine.

2. The advisory board shall also prepare a report on the subjects listed in subdivisions (1) to (8) of subsection 1 of this section for any standing, statutory, interim, or select committee or task force of the general assembly having jurisdiction over solid waste. If a report is so prepared, it shall be delivered to the chair and vice chair of each committee or task force having such jurisdiction. Such a report shall not be generated and distributed on more than an annual basis.

3. The advisory board shall hold regular meetings on a quarterly basis. A special meeting of the advisory board may occur upon a majority vote of all advisory board members at a regular quarterly meeting. Reasonable written notice of all meetings shall be given by the director of the solid waste management program to all members of the advisory board. A majority of advisory board members shall constitute a quorum for the transaction of business. All actions of the advisory board shall be taken at regular quarterly meetings open to the public.

(L. 1990 S.B. 530, A.L. 1995 S.B. 60 & 112, A.L. 2005 S.B. 225, A.L. 2015 H.B. 92 merged with S.B. 445)



Section 260.350 Short title.

Effective 28 Aug 1977

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.350. Short title. — Sections 260.350 to 260.430 shall be known and may be cited as the "Missouri Hazardous Waste Management Law".

(L. 1977 H.B. 318 § 1)



Section 260.352 Department of natural resources shall verify compliance with corrective action plans for hazardous waste management.

Effective 28 Aug 2000

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.352. Department of natural resources shall verify compliance with corrective action plans for hazardous waste management. — All corrective action plans approved by the department pursuant to the provisions of sections 260.350 to 260.430 shall require the department, upon notice by the owner or operator that the approved plan has been completed, to verify within ninety days that the corrective action plan has been complied with and completed. The department shall issue a letter within thirty business days to the owners or operators certifying the completion and compliance.

(L. 2000 H.B. 1238 § 1 merged with S.B. 894 § 2)



Section 260.355 Exempted wastes.

Effective 28 Aug 2014

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.355. Exempted wastes. — Exempted from the provisions of sections 260.350 to 260.480 are:

(1) Radioactive wastes regulated under section 2011, et seq., of title 42 of United States Code;

(2) Emissions to the air subject to regulation of and which are regulated by the Missouri air conservation commission pursuant to chapter 643;

(3) Discharges to the waters of this state pursuant to a permit issued by the Missouri clean water commission pursuant to chapter 204;

(4) Fluids injected or returned into subsurface formations in connection with oil or gas operations regulated by the Missouri oil and gas council pursuant to chapter 259;

(5) Mining wastes used in reclamation of mined lands pursuant to a permit issued by the Missouri mining commission pursuant to chapter 444.

(L. 1977 H.B. 318 § 2, A.L. 1985 S.B. 110, A.L. 2014 S.B. 642)



Section 260.360 Definitions.

Effective 01 Jan 2008, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.360. Definitions. — When used in sections 260.350 to 260.430 and in standards, rules and regulations adopted pursuant to sections 260.350 to 260.430, the following words and phrases mean:

(1) "Cleanup", all actions necessary to contain, collect, control, treat, disburse, remove or dispose of a hazardous waste;

(2) "Commission", the hazardous waste management commission of the state of Missouri created by sections 260.350 to 260.430;

(3) "Conference, conciliation and persuasion", a process of verbal or written communications consisting of meetings, reports, correspondence or telephone conferences between authorized representatives of the department and the alleged violator. The process shall, at a minimum, consist of one offer to meet with the alleged violator tendered by the department. During any such meeting, the department and the alleged violator shall negotiate in good faith to eliminate the alleged violation and shall attempt to agree upon a plan to achieve compliance;

(4) "Department", the Missouri department of natural resources;

(5) "Detonation", an explosion in which chemical transformation passes through the material faster than the speed of sound, which is 0.33 kilometers per second at sea level;

(6) "Director", the director of the Missouri department of natural resources;

(7) "Disposal", the discharge, deposit, injection, dumping, spilling, leaking, or placing of any waste into or on any land or water so that such waste, or any constituent thereof, may enter the environment or be emitted into the air or be discharged into the waters, including groundwaters;

(8) "Final disposition", the location, time and method by which hazardous waste loses its identity or enters the environment, including, but not limited to, disposal, resource recovery and treatment;

(9) "Generation", the act or process of producing waste;

(10) "Generator", any person who produces waste;

(11) "Hazardous waste", any waste or combination of wastes, as determined by the commission by rules and regulations, which, because of its quantity, concentration, or physical, chemical or infectious characteristics, may cause or significantly contribute to an increase in mortality or an increase in serious irreversible, or incapacitating reversible, illness, or pose a present or potential threat to the health of humans or the environment;

(12) "Hazardous waste facility", any property that is intended or used for hazardous waste management including, but not limited to, storage, treatment and disposal sites;

(13) "Hazardous waste management", the systematic recognition and control of hazardous waste from generation to final disposition including, but not limited to, its identification, containerization, labeling, storage, collection, transfer or transportation, treatment, resource recovery or disposal;

(14) "Infectious waste", waste in quantities and characteristics as determined by the department by rule and regulation, including the following wastes known or suspected to be infectious: isolation wastes, cultures and stocks of etiologic agents, contaminated blood and blood products, other contaminated surgical wastes, wastes from autopsy, contaminated laboratory wastes, sharps, dialysis unit wastes, discarded biologicals and antineoplastic chemotherapeutic materials; provided, however, that infectious waste does not mean waste treated to department specifications;

(15) "Manifest", a department form accompanying hazardous waste from point of generation, through transport, to final disposition;

(16) "Minor violation", a violation which possesses a small potential to harm the environment or human health or cause pollution, was not knowingly committed, and is not defined by the United States Environmental Protection Agency as other than minor;

(17) "Person", an individual, partnership, copartnership, firm, company, public or private corporation, association, joint stock company, trust, estate, political subdivision or any agency, board, department or bureau of the state or federal government or any other legal entity whatever which is recognized by law as the subject of rights and duties;

(18) "Plasma arc technology", a process that converts electrical energy into thermal energy. The plasma arc is created when a voltage is established between two points;

(19) "Resource recovery", the reclamation of energy or materials from waste, its reuse or its transformation into new products which are not wastes;

(20) "Storage", the containment or holding of waste at a designated location in such manner or for such a period of time, as determined in regulations adopted hereunder, so as not to constitute disposal of such waste;

(21) "Treatment", the processing of waste to remove or reduce its harmful properties or to contribute to more efficient or less costly management or to enhance its potential for resource recovery including, but not limited to, existing or future procedures for biodegradation, concentration, reduction in volume, detoxification, fixation, incineration, plasma arc technology, or neutralization;

(22) "Waste", any material for which no use or sale is intended and which will be discarded or any material which has been or is being discarded. Waste shall also include certain residual materials, to be specified by the rules and regulations, which may be sold for purposes of energy or materials reclamation, reuse or transformation into new products which are not wastes;

(23) "Waste explosives", any waste which has the potential to detonate, or any bulk military propellant which cannot be safely disposed of through other modes of treatment.

(L. 1977 H.B. 318 § 3, A.L. 1980 2d Ex. Sess. H.B. 5, et al., A.L. 1985 S.B. 110, A.L. 1986 H.B. 875 & 1649, A.L. 1987 H.B. 375, A.L. 1993 S.B. 80, et al., A.L. 2007 S.B. 54)

Effective 1-01-08



Section 260.365 Hazardous waste management commission created — composition, qualifications — compensation — terms — meetings, notice required, quorum.

Effective 28 Aug 2013

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

*260.365. Hazardous waste management commission created — composition, qualifications — compensation — terms — meetings, notice required, quorum. — 1. There is hereby created a hazardous waste management agency to be known as the "Hazardous Waste Management Commission of the State of Missouri", whose domicile for the purpose of sections 260.350 to 260.430 shall be deemed to be that of the department of natural resources of the state of Missouri. The commission shall consist of seven members appointed by the governor with the advice and consent of the senate. No more than four members shall belong to the same political party. All members shall be representative of the general interest of the public and shall have an interest in and knowledge of waste management and the effects of improper waste management on health and the environment and shall serve in a manner consistent with the purposes of sections 260.350 to 260.430. Four of the members, but no more than four, one for each interest, shall be knowledgeable of and may be employed in agriculture, the retail petroleum industry, the waste generating industry and the waste management industry. Except for the industry members, no member shall receive, or have received during the previous two years, a significant portion of income directly or indirectly from any license or permit holder or applicant for license or permit under any waste management act. At the first meeting of the commission and annually thereafter, the members shall select from among themselves a chairman and a vice chairman. Prior to any vote on any variance, appeal or order, they shall adopt a voting rule to exclude from such vote any member with a conflict of interest with respect to the matter at issue.

2. The members' terms of office shall be four years and until their successors are selected and qualified, except that, of those first appointed, three shall have a term of three years, two shall have a term of two years and two shall have a term of one year as designated by the governor at the time of appointment. There is no limitation on the number of terms any appointed member may serve. If a vacancy occurs the governor may appoint a member for the remaining portion of the unexpired term created by the vacancy. The governor may remove any appointed member for cause. The members of the commission shall be reimbursed for actual and necessary expenses incurred in the performance of their duties, and shall receive fifty dollars per day for each day spent in the performance of their official duties while in attendance at regular commission meetings.

3. The commission shall hold at least four regular meetings each year and such additional meetings as the chairman deems desirable at a place and time to be fixed by the chairman. Special meetings may be called by three members of the commission upon delivery of written notice to each member of the commission. Reasonable written notice of all meetings shall be given by the department to all members of the commission. Four members of the commission shall constitute a quorum. All powers and duties conferred upon members of the commission shall be exercised personally by the members and not by alternates or representatives. All actions of the commission shall be taken at meetings open to the public. Any member absent from four consecutive regular commission meetings for any cause whatsoever shall be deemed to have resigned and the vacancy shall be filled immediately in accordance with this section.

(L. 1977 H.B. 318 § 4, A.L. 1980 2d Ex. Sess. H.B. 5, et al., A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28); 10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.

CROSS REFERENCE:

Fee for transportation of hazardous waste, used oil, or infectious waste, amount to be established by Missouri hazardous waste management commission, 226.008



Section 260.370 Duties and powers of commission — rules and regulations to be adopted, procedures — inspection fees, use of, refund, when — variances granted, when.

Effective 28 Aug 2010

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.370. Duties and powers of commission — rules and regulations to be adopted, procedures — inspection fees, use of, refund, when — variances granted, when. — 1. Where proven technology is available and the economic impact is reasonable, pursuant to rules and regulations promulgated by the commission, the hazardous waste management commission shall encourage that every effort is made to effectively treat, recycle, detoxify, incinerate or otherwise treat hazardous waste to be disposed of in the state of Missouri in order that such wastes are not disposed of in a manner which is hazardous to the public health and the environment. Where proven technology is available with respect to a specific hazardous waste and the economic impact is reasonable, pursuant to rules and regulations promulgated by the commission, the hazardous waste management commission shall direct that disposal of the specific hazardous wastes using land filling as the primary method is prohibited.

2. The hazardous waste management commission shall, by rules and regulations, categorize hazardous waste by taking into account toxicity, persistence and degradability in nature, potential for accumulation in tissue, and other related factors such as flammability, corrosiveness and other hazardous characteristics. The commission shall by rules and regulations further establish within each category the wastes which may or may not be disposed of through alternative hazardous waste management technologies including, but not limited to, treatment facilities, incinerators, landfills, landfarms, storage facilities, surface impoundments, recycling, reuse and reduction. The commission shall specify, by rule and regulation, the frequency of inspection for each method of hazardous waste management and for the different waste categories at hazardous waste management sites. The inspection may be daily when the hazardous waste management commission deems it necessary. The hazardous waste management commission shall specify, by rule, fees to be paid to the department by owners or operators of hazardous waste facilities who have obtained, or are required to obtain, a hazardous waste facility permit and who accept, on a commercial basis for remuneration, hazardous waste from off-site sources, but not including wastes generated by the same person at other sites located in Missouri or within a metropolitan statistical area located partially in Missouri and owned or operated by the same person and transferred to the hazardous waste facility, for treatment, storage or disposal, for inspections conducted by the department to determine compliance with sections 260.350 to 260.430 and the regulations promulgated thereunder. Funds derived from these inspection fees shall be used for the purpose of funding the inspection of hazardous waste facilities, as specified in subsection 3 of section 260.391. Such fees shall not exceed twelve thousand dollars per year per facility and the commission shall establish a graduated fee scale based on the volume of hazardous waste accepted with reduced fees for facilities accepting smaller volumes of hazardous waste. The department shall furnish, upon request, to the person, firm or corporation operating the hazardous waste facility a complete, full and detailed accounting of the cost of the department's inspections of the facility for the twelve-month period immediately preceding the request within forty-five days after receipt of the request. Failure to provide the accounting within forty-five days shall require the department to refund the inspection fee paid during the twelve-month-time period.

3. In addition to any other powers vested in it by law, the commission shall have the following powers:

(1) From time to time adopt, amend or repeal, after due notice and public hearing, standards, rules and regulations to implement, enforce and carry out the provisions of sections 260.350 to 260.430 and any required of this state by any federal hazardous waste management act and as the commission may deem necessary to provide for the safe management of hazardous wastes to protect the health of humans and the environment. In implementing this subsection, the commission shall consider the variations within this state in climate, geology, population density, quantities and types of hazardous wastes generated, availability of hazardous waste facilities and such other factors as may be relevant to the safe management of hazardous wastes. Within two years after September 28, 1977, the commission shall adopt rules and regulations including the following:

(a) Rules and regulations establishing criteria and a listing for the determination of whether any waste or combination of wastes is hazardous for the purposes of sections 260.350 to 260.430, taking into account toxicity, persistence and degradability in nature, potential for accumulation in tissue, and other related factors such as flammability, corrosiveness and other hazardous characteristics;

(b) Rules and regulations for the storage, treatment and disposal of hazardous wastes;

(c) Rules and regulations for the transportation, containerization and labeling of hazardous wastes, which shall be consistent with those issued by the Missouri public service commission;

(d) Rules and regulations establishing standards for the issuance, modification, suspension, revocation or denial of such licenses and permits as are consistent with the purposes of sections 260.350 to 260.430;

(e) Rules and regulations establishing standards and procedures for the safe operation and maintenance of hazardous waste facilities in order to protect the health of humans and other living organisms;

(f) Rules and regulations listing those wastes or combinations of wastes, for which criteria have been established under paragraph (a) of this subdivision and which are not compatible and which may not be stored or disposed of together;

(g) Rules and regulations establishing procedures and requirements for the reporting of the generation, storage, transportation, treatment or disposal of hazardous wastes;

(2) Adopt and publish, after notice as required by the provisions of chapter 536 pertaining to administrative rulemaking, and public hearing, a state hazardous waste management plan to provide for the safe and effective management of hazardous wastes within this state. This plan shall be adopted within two years after September 28, 1977, and revised at least once every five years thereafter;

(3) Hold hearings, issue notices of hearings and subpoenas requiring the attendance of witnesses and the production of evidence, administer oaths and take testimony as the commission deems necessary to accomplish the purposes of sections 260.350 to 260.430 or as required by any federal hazardous waste management act. Unless otherwise specified in sections 260.350 to 260.430, any of these powers may be exercised on behalf of the commission by any members thereof or a hearing officer designated by it;

(4) Grant individual variances in accordance with the provisions of sections 260.350 to 260.430;

(5) Make such orders as are necessary to implement, enforce and effectuate the powers, duties and purposes of sections 260.350 to 260.430.

4. No rule or portion of a rule promulgated under the authority of sections 260.350 to 260.480 and sections 260.565 to 260.575 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

5. To the extent there is a conflict concerning authority for risk-based remediation rules between this section and section 644.143 or subdivision (8) of section 644.026, this section shall prevail.

(L. 1977 H.B. 318 § 5, A.L. 1980 2d Ex. Sess. H.B. 5, et al., A.L. 1988 S.B. 535, A.L. 1993 S.B. 52 merged with S.B. 80, et al., A.L. 1995 S.B. 3, A.L. 2004 S.B. 901 merged with S.B. 1040, A.L. 2010 H.B. 1965)



Section 260.371 Severability clause, exceptions.

Effective 03 May 1988, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.371. Severability clause, exceptions. — The provisions of this act* are severable, except as otherwise provided in sections 260.225 and 260.370. If any provision of this act* is found by a court of competent jurisdiction to be invalid or unconstitutional, the remaining provisions of this act shall remain in full force and effect.

(L. 1988 S.B. 535 § 3)

Effective 5-03-88

*"This act" (S.B. 535, 1988) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 260.372 Powers and duties of commission.

Effective 28 Aug 2011

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.372. Powers and duties of commission. — 1. The Missouri hazardous waste management commission within the Missouri department of natural resources is hereby given the authority to aid in the promotion of hazardous waste recycling, reuse, or reduction by entering into contracts, subject to appropriations, for the development and implementation of projects dealing with said uses of hazardous wastes or the purchase and development of machinery, equipment, appliances, devices, and supplies solely required to develop and operate hazardous waste recycling, reuse, and reduction projects.

2. The hazardous waste management commission within the Missouri department of natural resources shall promulgate rules and regulations to establish or participate in one or more regional waste exchange clearing houses where generators of wastes may list those wastes that have market value or other use.

3. The hazardous waste management commission within the Missouri department of natural resources shall act in an advisory capacity to Missouri's member on the midwest low-level radioactive waste compact commission, review activities of the midwest low-level radioactive waste compact commission and midwest interstate radioactive waste compact states, and present recommendations in writing to the governor and the general assembly as requested or as necessary to insure adequate exchange of information.

(L. 1980 2d Ex. Sess. H.B. 5, et al., A.L. 2011 H.B. 464)



Section 260.373 Rulemaking authority, limitations on — identification of inconsistent rules.

Effective 28 Aug 2012

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.373. Rulemaking authority, limitations on — identification of inconsistent rules. — 1. After August 28, 2012, the authority of the commission to promulgate rules under sections 260.350 to 260.391 and 260.393 to 260.433 is subject to the following:

(1) The commission shall not promulgate rules that are stricter than or implement requirements prior to the requirements of Title 40, U.S. Code of Federal Regulations, Parts 260, 261, 262, 264, 265, 268, and 270, as promulgated pursuant to Subtitle C of the Resource Conservation and Recovery Act, as amended;

(2) Notwithstanding the limitations of subdivision (1) of this subsection, where state statutes expressly prescribe standards or requirements that are stricter than or implement requirements prior to any federal requirements, or where state statutes allow the establishment or collection of fees, costs, or taxes, the commission may promulgate rules as necessary to implement such statutes;

(3) Notwithstanding the limitations of subdivision (1) of this subsection, the commission may retain, modify, or repeal any current rules pertaining to the following:

(a) Thresholds for determining whether a hazardous waste generator is a large quantity generator, small quantity generator, or conditionally exempt small quantity generator;

(b) Descriptions of applicable registration requirements;

(c) The reporting of hazardous waste activities to the department; provided, however, that the commission shall promulgate rules, effective beginning with the reporting period July 1, 2015 - June 30, 2016, that allow for the submittal of reporting data in an electronic format on an annual basis by large quantity generators and treatment storage and disposal facilities;

(d) Rules requiring hazardous waste generators to display hazard labels (e.g., Department of Transportation (DOT) labels) on containers and tanks during the time hazardous waste is stored on-site;

(e) The exclusion for hazardous secondary materials used to make zinc fertilizers in 40 CFR 261.4; and

(f) The exclusions for hazardous secondary materials that are burned for fuel or that are recycled.

2. Nothing in this section shall be construed to repeal any other provision of law, and the commission and the department shall continue to have the authority to implement and enforce other statutes, and the rules promulgated pursuant to their authority.

3. No later than December 31, 2013, the department shall identify rules in Title 10, Missouri Code of State Regulations, Division 25, Chapters 3, 4, 5, and 7 that are inconsistent with the provisions of subsection 1 of this section. The department shall thereafter file with the Missouri secretary of state any amendments necessary to ensure that such rules are not inconsistent with the provisions of subsection 1 of this section. On December 31, 2015, any rule contained in Title 10, Missouri Code of State Regulations, Division 25, Chapters 3, 4, 5, or 7 that remains inconsistent with the provisions of subsection 1 above shall be null and void to the extent that it is inconsistent.

4. Nothing in this section shall be construed to effectuate a modification of any permit. Upon request, the department shall modify as appropriate any permit containing requirements no longer in effect due to this section.

5. The department is prohibited from selectively excluding any rule or portion of a rule promulgated by the commission from any authorization application package, or program revision, submitted to the U.S. Environmental Protection Agency under Title 40, U.S. Code of Federal Regulations, Sections 271.5 or 271.21.

6. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly under chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2012, shall be invalid and void.

(L. 2012 H.B. 1251 merged with H.B. 1647)



Section 260.375 Duties of department — licenses required — permits required.

Effective 28 Aug 2005

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.375. Duties of department — licenses required — permits required. — The department shall:

(1) Exercise general supervision of the administration and enforcement of sections 260.350 to 260.430 and all standards, rules and regulations, orders or license and permit terms and conditions adopted or issued pursuant to sections 260.350 to 260.430;

(2) Develop and implement programs to achieve goals and objectives set by the state hazardous waste management plan;

(3) Retain, employ, provide for and compensate, within appropriations available therefor, such consultants, assistants, deputies, clerks and other employees on a full- or part-time basis as may be necessary to carry out the provisions of sections 260.350 to 260.430 and prescribe the times at which they shall be appointed and their powers and duties;

(4) Budget and receive duly appropriated moneys for expenditures to carry out the provisions of sections 260.350 to 260.430;

(5) Accept, receive and administer grants or other funds or gifts from public and private agencies including the federal government for the purpose of carrying out any of the functions of sections 260.350 to 260.430. Funds received by the department pursuant to this section shall be deposited with the state treasurer and held and disbursed by him or her in accordance with the appropriations of the general assembly;

(6) Provide the commission all necessary support the commission may require to carry out its powers and duties including, but not limited to: keeping of records of all meetings; notification, at the direction of the chairman of the commission, of the members of the commission of the time, place and purpose of each meeting by written notice; drafting, for consideration of the commission, a state hazardous waste management plan and standards, rules and regulations necessary to carry out the purposes of sections 260.350 to 260.430; and investigation of petitions for variances and complaints made to the commission and submission of recommendations thereto;

(7) Collect and maintain, and require any person to collect and maintain, such records and information of hazardous waste generation, storage, transportation, resource recovery, treatment and disposal in this state, including quantities and types imported and exported across the borders of this state and install, calibrate and maintain and require any person to install, calibrate and maintain such monitoring equipment or methods, and make reports consistent with the purposes of sections 260.350 to 260.430;

(8) Secure necessary scientific, technical, administrative and operational services, including laboratory facilities, by contract or otherwise;

(9) Develop facts and make inspections and investigations, including gathering of samples and performing of tests and analyses, consistent with the purposes of sections 260.350 to 260.430, and in connection therewith, to enter or authorize any representative of the department to enter, at all reasonable times, in or upon any private or public property for any purpose required by sections 260.350 to 260.430 or any federal hazardous waste management act. Such entry may be for the purpose, without limitation, of developing or implementing standards, rules and regulations, orders or license or permit terms and conditions, of inspecting or investigating any records required to be kept by sections 260.350 to 260.430 or any license or permit issued pursuant to sections 260.350 to 260.430 or any hazardous waste management practice which the department or commission believes violates sections 260.350 to 260.430, or any standard, rule or regulation, order or license or permit term or condition adopted or issued pursuant to sections 260.350 to 260.430, or otherwise endangers the health of humans or the environment, or the site of any suspected violation of sections 260.350 to 260.430, or any standard, rule or regulation, order, or license or permit term or condition adopted or issued pursuant to sections 260.350 to 260.430. The results of any such investigation shall be reduced to writing and shall be furnished to the owner or operator of the property. No person shall refuse entry or access requested for the purpose of inspection pursuant to this subdivision to an authorized representative of the department or commission who presents appropriate credentials, nor obstruct or hamper the representative in carrying out the inspection. A suitably restricted search warrant, upon a showing of probable cause in writing and upon oath, shall be issued by any judge or associate circuit judge having jurisdiction to any such representative for the purpose of enabling the representative to make such inspection;

(10) Require each hazardous waste generator located within this state to file a registration report containing such information as the commission by regulation may specify relating to types and quantities of hazardous waste generated and methods of hazardous waste management, and to meet all other requirements placed upon hazardous waste generators by sections 260.350 to 260.430 and the standards, rules and regulations and orders adopted or issued pursuant to sections 260.350 to 260.430;

(11) Require each hazardous waste transporter operating in this state to obtain a license and to meet all applicable requirements of sections 260.350 to 260.430 and section 226.008, and the standards, rules and regulations, orders and license terms and conditions adopted or issued pursuant to sections 260.350 to 260.430 and section 226.008;

(12) Require each hazardous waste facility owner and operator to obtain a permit for each such facility and to meet all applicable requirements of sections 260.350 to 260.430 and the standards, rules and regulations, orders and permit terms and conditions adopted or issued pursuant to sections 260.350 to 260.430;

(13) Issue, continue in effect, revoke, modify or deny in accordance with the standards, rules and regulations, and hazardous waste facility permits;

(14) Encourage voluntary cooperation by persons or affected groups to achieve the purposes of sections 260.350 to 260.430;

(15) Enter such order or determination as may be necessary to effectuate the provisions of sections 260.350 to 260.430 and the standards, rules and regulations, and license and permit terms and conditions adopted or issued pursuant to sections 260.350 to 260.430;

(16) Enter such order or cause to be instituted in a court of competent jurisdiction such legal proceedings as may be necessary in a situation of imminent hazard, as prescribed in section 260.420;

(17) Settle or compromise as it may deem advantageous to the state, with the approval of the commission, any suit undertaken by the commission for recovery of any penalty or for compelling compliance with any provision of sections 260.350 to 260.430 or any standard, rule or regulation, order, or license or permit term or condition adopted or issued pursuant to sections 260.350 to 260.430;

(18) Advise, consult and cooperate with other agencies of the state, the federal government, other states and interstate agencies and with affected groups, political subdivisions and industries in furtherance of the purposes of sections 260.350 to 260.430 and, upon request, consult with persons subject to sections 260.350 to 260.430 on the proper measures necessary to comply with the requirements of sections 260.350 to 260.430 and rules and regulations adopted pursuant to sections 260.350 to 260.430;

(19) Encourage, coordinate, participate in or conduct studies, investigations, research and demonstrations relating to hazardous waste management as it may deem advisable and necessary for the discharge of its duties pursuant to sections 260.350 to 260.430;

(20) Represent the state of Missouri in all matters pertaining to interstate hazardous waste management including the negotiation of interstate compacts or agreements;

(21) Arrange for the establishment, staffing, operation and maintenance of collection stations, within appropriations or other funding available therefor, for householders, farmers and other exempted persons as provided in section 260.380;

(22) Collect and disseminate information relating to hazardous waste management;

(23) Conduct education and training programs on hazardous waste problems and management;

(24) Encourage and facilitate public participation in the development, revision and implementation of the state hazardous waste program;

(25) Encourage waste reduction, resource recovery, exchange and energy conservation in hazardous waste management;

(26) Exercise all powers necessary to carry out the provisions of sections 260.350 to 260.430, assure that the state of Missouri complies with any federal hazardous waste management act and retains maximum control thereunder, and receives all desired federal grants, aid and other benefits;

(27) Present to the public, at a public meeting, and to the governor and the members of the general assembly, an annual report on the status of the state hazardous waste program;

(28) Develop comprehensive plans and programs to aid in the establishment of hazardous waste disposal sites as needed within the various geographical areas of the state within a reasonable period of time;

(29) Control, abate or clean up any hazardous waste placed into or on the land in a manner which endangers or is reasonably likely to endanger the health of humans or the environment and, in aid thereof, may cause to be filed by the attorney general or a prosecuting attorney, a suit seeking mandatory or prohibitory injunctive relief or such other relief as may be appropriate. The department shall also take such action as is necessary to recover all costs associated with the cleanup of any hazardous waste from the person responsible for the waste. All money received shall be deposited in the hazardous waste fund created in section 260.391;

(30) Oversee any corrective action work undertaken pursuant to sections 260.350 to 260.430 and rules promulgated pursuant to sections 260.350 to 260.430 to investigate, monitor, or clean up releases of hazardous waste or hazardous constituents to the environment at hazardous waste facilities. The department shall review the technical and regulatory aspects of corrective action plans, reports, documents, and associated field activities, and attest to their accuracy and adequacy. Owners or operators of hazardous waste facilities performing corrective actions shall pay to the department all reasonable costs, as determined by the commission, incurred by the department pursuant to this subdivision. All such funds remitted by owners or operators of hazardous waste facilities performing corrective actions shall be deposited in the hazardous waste fund created in section 260.391.

(L. 1977 H.B. 318 § 6, A.L. 1980 2d Ex. Sess. H.B. 5, et al., A.L. 2000 S.B. 577, A.L. 2004 S.B. 1040, A.L. 2005 S.B. 225)



Section 260.377 Inspection by department.

Effective 31 Oct 1980, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.377. Inspection by department. — Subject to appropriations, the department of natural resources shall conduct inspections of any hazardous waste facility. The frequency of such inspections shall be specified by the commission through rule and regulation based on the classification category of the hazardous waste, as specified in section 260.370. Such inspections shall determine compliance by licensee or permittee with the requirements of sections 260.350 to 260.430 and regulations promulgated thereunder as well as compliance with any special conditions in the permit issued to the permittee.

(L. 1980 2d Ex. Sess. H.B. 5, et al.)

Effective 10-31-80



Section 260.380 Duties of hazardous waste generators — fees to be collected, disposition — exemptions — expiration of fees.

Effective 28 Aug 2014

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.380. Duties of hazardous waste generators — fees to be collected, disposition — exemptions — expiration of fees. — *1. After six months from the effective date of the standards, rules and regulations adopted by the commission pursuant to section 260.370, hazardous waste generators located in Missouri shall:

(1) Promptly file and maintain with the department, on registration forms it provides for this purpose, information on hazardous waste generation and management as specified by rules and regulations. Hazardous waste generators shall pay a one hundred dollar registration fee upon initial registration, and a one hundred dollar registration renewal fee annually thereafter to maintain an active registration. Such fees shall be deposited in the hazardous waste fund created in section 260.391;

(2) Containerize and label all hazardous wastes as specified by standards, rules and regulations;

(3) Segregate all hazardous wastes from all nonhazardous wastes and from noncompatible wastes, materials and other potential hazards as specified by standards, rules and regulations;

(4) Provide safe storage and handling, including spill protection, as specified by standards, rules and regulations, for all hazardous wastes from the time of their generation to the time of their removal from the site of generation;

(5) Unless provided otherwise in the rules and regulations, utilize only a hazardous waste transporter holding a license pursuant to sections 260.350 to 260.430 for the removal of all hazardous wastes from the premises where they were generated;

(6) Unless provided otherwise in the rules and regulations, provide a separate manifest to the transporter for each load of hazardous waste transported from the premises where it was generated. The generator shall specify the destination of such load on the manifest. The manner in which the manifest shall be completed, signed and filed with the department shall be in accordance with rules and regulations;

(7) Utilize for treatment, resource recovery, disposal or storage of all hazardous wastes, only a hazardous waste facility authorized to operate pursuant to sections 260.350 to 260.430 or the federal Resource Conservation and Recovery Act, or a state hazardous waste management program authorized pursuant to the federal Resource Conservation and Recovery Act, or any facility exempted from the permit required pursuant to section 260.395;

(8) Collect and maintain such records, perform such monitoring or analyses, and submit such reports on any hazardous waste generated, its transportation and final disposition, as specified in sections 260.350 to 260.430 and rules and regulations adopted pursuant to sections 260.350 to 260.430;

(9) Make available to the department upon request samples of waste and all records relating to hazardous waste generation and management for inspection and copying and allow the department to make unhampered inspections at any reasonable time of hazardous waste generation and management facilities located on the generator's property and hazardous waste generation and management practices carried out on the generator's property;

(10) (a) Pay annually, on or before January first of each year, effective January 1, 1982, a fee to the state of Missouri to be placed in the hazardous waste fund. The fee shall be five dollars per ton or portion thereof of hazardous waste registered with the department as specified in subdivision (1) of this subsection for the twelve-month period ending June thirtieth of the previous year. However, the fee shall not exceed fifty-two thousand dollars per generator site per year nor be less than one hundred fifty dollars per generator site per year.

(b) All moneys payable pursuant to the provisions of this subdivision shall be promptly transmitted to the department of revenue, which shall deposit the same in the state treasury to the credit of the hazardous waste fund created in section 260.391.

(c) The hazardous waste management commission shall establish and submit to the department of revenue procedures relating to the collection of the fees authorized by this subdivision. Such procedures shall include, but not be limited to, necessary records identifying the quantities of hazardous waste registered, the form and submission of reports to accompany the payment of fees, the time and manner of payment of fees, which shall not be more often than quarterly.

(d) Notwithstanding any statutory fee amounts or maximums to the contrary, the director of the department of natural resources may conduct a comprehensive review and propose changes to the fee structure set forth in this section. The comprehensive review shall include stakeholder meetings in order to solicit stakeholder input from each of the following groups: cement kiln representatives, chemical companies, large and small hazardous waste generators, and any other interested parties. Upon completion of the comprehensive review, the department shall submit a proposed fee structure with stakeholder agreement to the hazardous waste management commission. The commission shall review such recommendations at the forthcoming regular or special meeting, but shall not vote on the fee structure until a subsequent meeting. If the commission approves, by vote of two-thirds majority or five of seven commissioners, the fee structure recommendations, the commission shall authorize the department to file a notice of proposed rulemaking containing the recommended fee structure, and after considering public comments may authorize the department to file the order of rulemaking for such rule with the joint committee on administrative rules pursuant to sections 536.021 and 536.024 no later than December first of the same year. If such rules are not disapproved by the general assembly in the manner set out below, they shall take effect on January first of the following calendar year and the fee structure set out in this section shall expire upon the effective date of the commission-adopted fee structure, contrary to subsection 4 of this section. Any regulation promulgated under this subsection shall be deemed to be beyond the scope and authority provided in this subsection, or detrimental to permit applicants, if the general assembly, within the first sixty calendar days of the regular session immediately following the filing of such regulation disapproves the regulation by concurrent resolution. If the general assembly so disapproves any regulation filed under this subsection, the department and the commission shall not implement the proposed fee structure and shall continue to use the previous fee structure. The authority of the commission to further revise the fee structure as provided by this subsection shall expire on August 28, 2024.

2. Missouri treatment, storage, or disposal facilities shall pay annually, on or before January first of each year, a fee to the department equal to two dollars per ton or portion thereof for all hazardous waste received from outside the state. This fee shall be based on the hazardous waste received for the twelve-month period ending June thirtieth of the previous year.

3. Exempted from the requirements of this section are individual householders and farmers who generate only small quantities of hazardous waste and any person the commission determines generates only small quantities of hazardous waste on an infrequent basis, except that:

(1) Householders, farmers and exempted persons shall manage all hazardous wastes they may generate in a manner so as not to adversely affect the health of humans, or pose a threat to the environment, or create a public nuisance; and

(2) The department may determine that a specific quantity of a specific hazardous waste requires special management. Upon such determination and after public notice by press release or advertisement thereof, including instructions for handling and delivery, generators exempted pursuant to this subsection shall deliver, but without a manifest or the requirement to use a licensed hazardous waste transporter, such waste to:

(a) Any storage, treatment or disposal site authorized to operate pursuant to sections 260.350 to 260.430 or the federal Resource Conservation and Recovery Act, or a state hazardous waste management program authorized pursuant to the federal Resource Conservation and Recovery Act which the department designates for this purpose; or

(b) A collection station or vehicle which the department may arrange for and designate for this purpose.

**4. Failure to pay the fee, or any portion thereof, prescribed in this section by the due date shall result in the imposition of a penalty equal to fifteen percent of the original fee. The fee prescribed in this section shall expire December 31, 2018, except that the department shall levy and collect this fee for any hazardous waste generated prior to such date and reported to the department.

(L. 1977 H.B. 318 § 7, A.L. 1980 2d Ex. Sess. H.B. 5, et al., A.L. 1985 S.B. 110, A.L. 2000 S.B. 577, A.L. 2004 S.B. 1040, A.L. 2005 S.B. 225, A.L. 2011 S.B. 135, A.L. 2013 H.B. 28 merged with H.B. 650, A.L. 2014 S.B. 642)

*Authority to revise fee structure expires 8-28-24.

**Fee expires 12-31-18



Section 260.385 Activities not allowed and requirements to be met by hazardous waste transporters.

Effective 27 Jun 1985, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.385. Activities not allowed and requirements to be met by hazardous waste transporters. — After six months from the effective date of the standards, rules and regulations adopted by the commission pursuant to section 260.370, hazardous waste transporters shall:

(1) Not transport any hazardous waste in this state without first obtaining a hazardous waste transporter license from the department as specified in section 260.395;

(2) Use and operate equipment which has been approved by the department and follow procedures, when transporting hazardous wastes, which meet all applicable state and federal regulations and standards for the transportation of hazardous materials and all applicable standards, rules and regulations adopted under sections 260.350 to 260.430 and all terms and conditions of their license;

(3) Unless otherwise provided in sections 260.350 to 260.430 or the rules and regulations adopted hereunder, accept only shipments of hazardous waste that are accompanied by a manifest, provided by the generator, that has been completed and signed by the generator in accordance with the rules and regulations adopted under sections 260.350 to 260.430;

(4) Complete, sign and file the transporter portion of the manifest as specified in rules and regulations adopted under sections 260.350 to 260.430;

(5) Deliver hazardous waste and the accompanying manifest only to the destination specified by the generator on the manifest, which destination must be a hazardous waste facility holding a permit under sections 260.350 to 260.430 or the federal Resource Conservation and Recovery Act, or a state hazardous waste management program authorized under the federal Resource Conservation and Recovery Act, or a resource recovery or other facility exempted from the permit requirement, and in accordance with provisions which apply under section 260.395 and rules and regulations adopted hereunder;

(6) Collect and maintain such records and submit such reports as specified in sections 260.350 to 260.430 and in rules and regulations and terms and conditions of their license adopted or issued hereunder;

(7) Make available to the department upon request made during transportation, samples of wastes transported and all records relating to hazardous waste transportation, for inspection and copying, and allow the department to make unhampered inspections at any reasonable time of all facilities and equipment.

(L. 1977 H.B. 318 § 8, A.L. 1985 S.B. 110)

Effective 6-27-85



Section 260.390 Duties of hazardous waste facility owners and operators — tax to be collected, disposition — duties upon termination of use of facility — inspection fees, commercial facilities, requirements.

Effective 28 Aug 2013

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

*260.390. Duties of hazardous waste facility owners and operators — tax to be collected, disposition — duties upon termination of use of facility — inspection fees, commercial facilities, requirements. — 1. After six months from the effective date of the standards, rules and regulations adopted by the commission pursuant to section 260.370, hazardous waste facility owners or operators shall:

(1) Not construct, substantially alter or operate a hazardous waste facility without first obtaining a hazardous waste facility permit from the department as specified in section 260.395;

(2) Operate the facility according to the standards, rules and regulations adopted under sections 260.350 to 260.430 and all terms and conditions of the permit;

(3) Unless otherwise provided in sections 260.350 to 260.430 or the rules and regulations adopted hereunder, accept delivery of hazardous waste only if delivery is by a hazardous waste transporter holding a license under sections 260.350 to 260.430, the shipment is accompanied by a manifest properly completed by both the generator and transporter and their facility is the destination indicated by the generator on the manifest. Exempted from the requirements of this subsection are deliveries, when directed by the department, from householders, farmers and other persons exempted from generator responsibilities under provisions of section 260.380 and deliveries made in emergency situations as specified in sections 260.350 to 260.550 or the rules and regulations adopted hereunder. For such exempted deliveries they shall make a record of any waste accepted, its type, quantity, origin and the identity of the person making the delivery and promptly report this information to the department;

(4) Complete, sign and file the facility operator portion of the manifest as specified in rules and regulations adopted under sections 260.350 to 260.430;

(5) Whenever final disposition is to be achieved at another hazardous waste or exempted facility, initiate a new manifest and comply with the other responsibilities of generators specified in sections 260.350 to 260.430 and in rules and regulations and terms and conditions of their permit adopted or issued hereunder;

(6) Collect and maintain such records, submit such reports and perform such monitoring as specified in sections 260.350 to 260.430 and in rules and regulations and terms and conditions of their permit adopted or issued hereunder;

(7) Make available to the department, upon request, samples of wastes received and all records, for inspection and copying, relating to hazardous waste management and allow the department to make unhampered inspections at any reasonable time of all facilities and equipment.

2. All hazardous waste landfills shall collect, on behalf of the state from each hazardous waste generator or transporter, a tax equal to two percent of the gross charges and fees charged such generator for disposal at the landfill site to be placed in the hazardous waste fund to be used solely for the administration of sections 260.350 to 260.430. The tax shall be accounted for separately on the statement of charges and fees made to the hazardous waste generator and shall be collected at the time of the collection of such charges and fees. All moneys payable under the provisions of this subsection shall be promptly transmitted to the department of revenue, which shall daily deposit the same in the state treasury to the credit of the hazardous waste fund. The hazardous waste management commission shall establish and submit to the department of revenue procedures relating to the collection of the taxes authorized by this subsection. Such procedures shall include, but not be limited to, necessary records identifying the quantities of hazardous waste received, the form and submission of reports to accompany the payment of taxes, the time and manner of payment of taxes, which shall not be more often than quarterly.

3. The owner or operator of a hazardous waste disposal facility must close that facility upon termination of its operation, and shall after closure of the facility provide for protection during a postclosure care period, in accordance with the requirements of the commission, including the funds necessary for same. Protection shall include, but not be limited to, monitoring and maintenance subject to the rules and regulations of the hazardous waste management commission. The owner or operator shall maintain a hazardous waste facility permit for the postclosure care period. The operator and the state may enter into an agreement consistent with the rules and regulations of the hazardous waste management commission where the state may accept deed to, and monitor and maintain the site.

4. All owners or operators of hazardous waste facilities who have obtained, or are required to obtain, a hazardous waste facility permit from the department and who accept, on a commercial basis for remuneration, hazardous waste from off-site sources, but not including wastes generated by the same person at other sites located in Missouri or within a metropolitan statistical area located partially in Missouri and owned or operated by the same person and transferred to the hazardous waste facility, for treatment, storage or disposal, shall pay fees for inspections conducted by the department to determine compliance with sections 260.350 to 260.430 and the rules promulgated thereunder. Hazardous waste facility inspection fees shall be specified by the hazardous waste management commission by rule. The inspection fees shall be used by the department as specified in subsection 3 of section 260.391.

(L. 1977 H.B. 318 § 9, A.L. 1980 2d Ex. Sess. H.B. 5, et al., A.L. 1983 H.B. 528, A.L. 1985 S.B. 110, A.L. 1993 S.B. 80, et al., A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28); 10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 260.391 Hazardous waste fund created — payments — not to lapse — subaccount created, purpose — transfer of moneys — restrictions on use of moneys — general revenue appropriation to be requested annually.

Effective 28 Aug 2005

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.391. Hazardous waste fund created — payments — not to lapse — subaccount created, purpose — transfer of moneys — restrictions on use of moneys — general revenue appropriation to be requested annually. — 1. There is hereby created in the state treasury a fund to be known as the "Hazardous Waste Fund". All funds received from hazardous waste permit and license fees, generator fees or taxes, penalties, or interest assessed on those fees or taxes, taxes collected by contract hazardous waste landfill operators, general revenue, federal funds, gifts, bequests, donations, or any other moneys so designated shall be paid to the director of revenue and deposited in the state treasury to the credit of the hazardous waste fund. The hazardous waste fund, subject to appropriation by the general assembly, shall be used by the department as provided by appropriations and consistent with rules and regulations established by the hazardous waste management commission for the purpose of carrying out the provisions of sections 260.350 to 260.430 and sections 319.100 to 319.127, and 319.137, and 319.139 for the management of hazardous waste, responses to hazardous substance releases as provided in sections 260.500 to 260.550, corrective actions at regulated facilities and illegal hazardous waste sites, prevention of leaks from underground storage tanks and response to petroleum releases from underground and aboveground storage tanks and other related activities required to carry out provisions of sections 260.350 to 260.575 and sections 319.100 to 319.127, and for payments to other state agencies for such services consistent with sections 260.350 to 260.575 and sections 319.100 to 319.139 upon proper warrant issued by the commissioner of administration, and for any other expenditures which are not covered pursuant to the federal Comprehensive Environmental Response, Compensation and Liability Act of 1980, including but not limited to the following purposes:

(1) Administrative services as appropriate and necessary for the identification, assessment and cleanup of abandoned or uncontrolled sites pursuant to sections 260.435 to 260.550;

(2) Payments to other state agencies for such services consistent with sections 260.435 to 260.550, upon proper warrant issued by the commissioner of administration, including, but not limited to, the department of health and senior services for the purpose of conducting health studies of persons exposed to waste from an uncontrolled or abandoned hazardous waste site or exposed to the release of any hazardous substance as defined in section 260.500;

(3) Acquisition of property as provided in section 260.420;

(4) The study of the development of a hazardous waste facility in Missouri as authorized in section 260.037;

(5) Financing the nonfederal share of the cost of cleanup and site remediation activities as well as postclosure operation and maintenance costs, pursuant to the federal Comprehensive Environmental Response, Compensation and Liability Act of 1980; and

(6) Reimbursement of owners or operators who accept waste pursuant to departmental orders pursuant to subdivision (2) of subsection 1 of section 260.420.

2. The unexpended balance in the hazardous waste fund at the end of each fiscal year shall not be transferred to the general revenue fund of the state treasurer, except as directed by the general assembly by appropriation, and shall be invested to generate income to the fund. The provisions of section 33.080 relating to the transfer of funds to the general revenue fund of the state by the state treasurer shall not apply to the hazardous waste fund.

3. There is hereby created within the hazardous waste fund a subaccount known as the "Hazardous Waste Facility Inspection Subaccount". All funds received from hazardous waste facility inspection fees shall be paid to the director of revenue and deposited in the state treasury to the credit of the hazardous waste facility inspection subaccount. Moneys from such subaccount shall be used by the department for conducting inspections at facilities that are permitted or are required to be permitted as hazardous waste facilities by the department.

4. The fund balance remaining in the hazardous waste remedial fund shall be transferred to the hazardous waste fund created in this section.

5. No moneys shall be available from the fund for abandoned site cleanup unless the director has made all reasonable efforts to secure voluntary agreement to pay the costs of necessary remedial actions from owners or operators of abandoned or uncontrolled hazardous waste sites or other responsible persons.

6. The director shall make all reasonable efforts to recover the full amount of any funds expended from the fund for cleanup through litigation or cooperative agreements with responsible persons. All moneys recovered or reimbursed pursuant to this section through voluntary agreements or court orders shall be deposited to the hazardous waste fund created herein.

7. In addition to revenue from all licenses, taxes, fees, penalties, and interest, specified in subsection 1 of this section, the department shall request an annual appropriation of general revenue equal to any state match obligation to the U.S. Environmental Protection Agency for cleanup performed pursuant to the authority of the Comprehensive Environmental Response, Compensation and Liability Act of 1980.

(L. 1980 2d Ex. Sess. H.B. 5, et al., A.L. 1993 S.B. 80, et al., A.L. 2000 S.B. 577, A.L. 2005 S.B. 225)



Section 260.392 Definitions — fees for transport of radioactive waste — deposit of moneys, use — notice of shipments — sunset date.

Effective 28 Aug 2014, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.392. Definitions — fees for transport of radioactive waste — deposit of moneys, use — notice of shipments — sunset date. — 1. As used in sections 260.392 to 260.399*, the following terms mean:

(1) "Cask", all the components and systems associated with the container in which spent fuel, high-level radioactive waste, highway route controlled quantity, or transuranic radioactive waste are stored;

(2) "High-level radioactive waste", the highly radioactive material resulting from the reprocessing of spent nuclear fuel including liquid waste produced directly in reprocessing and any solid material derived from such liquid waste that contains fission products in sufficient concentrations, and other highly radioactive material that the United States Nuclear Regulatory Commission has determined to be high-level radioactive waste requiring permanent isolation;

(3) "Highway route controlled quantity", as defined in 49 CFR Part 173.403, as amended, a quantity of radioactive material within a single package. Highway route controlled quantity shipments of thirty miles or less within the state are exempt from the provisions of this section;

(4) "Low-level radioactive waste", any radioactive waste not classified as high-level radioactive waste, transuranic radioactive waste, or spent nuclear fuel by the United States Nuclear Regulatory Commission, consistent with existing law. Shipment of all sealed sources meeting the definition of low-level radioactive waste, shipments of low-level radioactive waste that are within a radius of no more than fifty miles from the point of origin, and all naturally occurring radioactive material given written approval for landfill disposal by the Missouri department of natural resources under 10 CSR 80-3.010 are exempt from the provisions of this section. Any low-level radioactive waste that has a radioactive half-life equal to or less than one hundred twenty days is exempt from the provisions of this section;

(5) "Shipper", the generator, owner, or company contracting for transportation by truck or rail of the spent fuel, high-level radioactive waste, highway route controlled quantity shipments, transuranic radioactive waste, or low-level radioactive waste;

(6) "Spent nuclear fuel", fuel that has been withdrawn from a nuclear reactor following irradiation, the constituent elements of which have not been separated by reprocessing;

(7) "State-funded institutions of higher education", any campus of any university within the state of Missouri that receives state funding and has a nuclear research reactor;

(8) "Transuranic radioactive waste", defined in 40 CFR Part 191.02, as amended, as waste containing more than one hundred nanocuries of alpha-emitting transuranic isotopes with half-lives greater than twenty years, per gram of waste. For the purposes of this section, transuranic waste shall not include:

(a) High-level radioactive wastes;

(b) Any waste determined by the Environmental Protection Agency with the concurrence of the Environmental Protection Agency administrator that does not need the degree of isolation required by this section; or

(c) Any waste that the United States Nuclear Regulatory Commission has approved for disposal on a case-by-case basis in accordance with 10 CFR Part 61, as amended.

2. Any shipper that ships high-level radioactive waste, transuranic radioactive waste, highway route controlled quantity shipments, spent nuclear fuel, or low-level radioactive waste through or within the state shall be subject to the fees established in this subsection, provided that no state-funded institution of higher education that ships nuclear waste shall pay any such fee. These higher education institutions shall reimburse the Missouri state highway patrol directly for all costs related to shipment escorts. The fees for all other shipments shall be:

(1) One thousand eight hundred dollars for each truck transporting through or within the state high-level radioactive waste, transuranic radioactive waste, spent nuclear fuel or highway route controlled quantity shipments. All truck shipments of high-level radioactive waste, transuranic radioactive waste, spent nuclear fuel, or highway route controlled quantity shipments are subject to a surcharge of twenty-five dollars per mile for every mile over two hundred miles traveled within the state;

(2) One thousand three hundred dollars for the first cask and one hundred twenty-five dollars for each additional cask for each rail shipment through or within the state of high-level radioactive waste, transuranic radioactive waste, or spent nuclear fuel;

(3) One hundred twenty-five dollars for each truck or train transporting low-level radioactive waste through or within the state.

­­

­

3. All revenue generated from the fees established in subsection 2 of this section shall be deposited into the environmental radiation monitoring fund established in section 260.750 and shall be used by the department of natural resources to achieve the following objectives and for purposes related to the shipment of high-level radioactive waste, transuranic radioactive waste, highway route controlled quantity shipments, spent nuclear fuel, or low-level radioactive waste, including, but not limited to:

(1) Inspections, escorts, and security for waste shipment and planning;

(2) Coordination of emergency response capability;

(3) Education and training of state, county, and local emergency responders;

(4) Purchase and maintenance of necessary equipment and supplies for state, county, and local emergency responders through grants or other funding mechanisms;

(5) Emergency responses to any transportation incident involving the high-level radioactive waste, transuranic radioactive waste, highway route controlled quantity shipments, spent nuclear fuel, or low-level radioactive waste;

(6) Oversight of any environmental remediation necessary resulting from an incident involving a shipment of high-level radioactive waste, transuranic radioactive waste, highway route controlled quantity shipments, spent nuclear fuel, or low-level radioactive waste. Reimbursement for oversight of any such incident shall not reduce or eliminate the liability of any party responsible for the incident; such party may be liable for full reimbursement to the state or payment of any other costs associated with the cleanup of contamination related to a transportation incident;

(7) Administrative costs attributable to the state agencies which are incurred through their involvement as it relates to the shipment of high-level radioactive waste, transuranic radioactive waste, highway route controlled quantity shipments, spent nuclear fuel, or low-level radioactive waste through or within the state.

4. Nothing in this section shall preclude any other state agency from receiving reimbursement from the department of natural resources and the environmental radiation monitoring fund for services rendered that achieve the objectives and comply with the provisions of this section.

5. Any unencumbered balance in the environmental radiation monitoring fund that exceeds three hundred thousand dollars in any given fiscal year shall be returned to shippers on a pro rata basis, based on the shipper's contribution into the environmental radiation monitoring fund for that fiscal year.

6. The department of natural resources, in coordination with the department of health and senior services and the department of public safety, may promulgate rules necessary to carry out the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2009, shall be invalid and void.

7. All funds deposited in the environmental radiation monitoring fund through fees established in subsection 2 of this section shall be utilized, subject to appropriation by the general assembly, for the administration and enforcement of this section by the department of natural resources. All interest earned by the moneys in the fund shall accrue to the fund.

8. All fees shall be paid to the department of natural resources prior to shipment.

9. Notice of any shipment of high-level radioactive waste, transuranic radioactive waste, highway route controlled quantity shipments, or spent nuclear fuel through or within the state shall be provided by the shipper to the governor's designee for advanced notification, as described in 10 CFR Parts 71 and 73, as amended, prior to such shipment entering the state. Notice of any shipment of low-level radioactive waste through or within the state shall be provided by the shipper to the Missouri department of natural resources before such shipment enters the state.

10. Any shipper who fails to pay a fee assessed under this section, or fails to provide notice of a shipment, shall be liable in a civil action for an amount not to exceed ten times the amount assessed and not paid. The action shall be brought by the attorney general at the request of the department of natural resources. If the action involves a facility domiciled in the state, the action shall be brought in the circuit court of the county in which the facility is located. If the action does not involve a facility domiciled in the state, the action shall be brought in the circuit court of Cole County.

11. Beginning on December 31, 2009, and every two years thereafter, the department of natural resources shall prepare and submit a report on activities of the environmental radiation monitoring fund to the general assembly. This report shall include information on fee income received and expenditures made by the state to enforce and administer the provisions of this section.

12. The provisions of this section shall not apply to high-level radioactive waste, transuranic radioactive waste, highway route controlled quantity shipments, spent nuclear fuel, or low-level radioactive waste shipped by or for the federal government for military or national defense purposes.

13. The program authorized under this section shall automatically sunset on August 28, 2024.

(L. 2009 H.B. 683, A.L. 2012 H.B. 1251 merged with H.B. 1647 merged with S.B. 470 merged with S.B. 480, A.L. 2014 S.B. 642)

*Section 260.399 does not exist.

Sunset date 8-28-24



Section 260.393 Technology for treatment of hazardous waste, generators to use best available, exceptions.

Effective 28 Aug 1988

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.393. Technology for treatment of hazardous waste, generators to use best available, exceptions. — 1. This section shall not apply to the storage or treatment of hazardous waste by a generator on-site or to the transportation of hazardous waste out of state for treatment, storage or disposal.

2. Generators shall use, to the maximum extent feasible, the best demonstrated available technology for source reduction, recycling, treatment, stabilization, solidification or destruction, including, but not limited to, biodegradation, detoxification, incineration and neutralization before placing waste in a hazardous waste disposal facility. Such hazardous waste may be placed in a hazardous waste disposal facility only after the generator evaluates appropriate technologies and employs those capable of reducing, recycling, treating, stabilizing, solidifying or destroying the waste. In assessing the best demonstrated available technology proposed by a generator, the department shall give consideration to the relative economic feasibility of the technology, including potential future costs of cleanup and environmental damage. Such technology shall render the hazardous waste sufficiently low in toxicity, reactivity and corrosivity as to present the least possible risk to human health and safety and to the environment in the event of a release from a hazardous waste disposal facility before placing hazardous waste in a disposal facility.

(L. 1988 S.B. 535)



Section 260.394 Disposal of untreated hazardous waste, prohibited, exceptions — alternative to landfilling, best demonstrated available technology.

Effective 28 Aug 1992

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.394. Disposal of untreated hazardous waste, prohibited, exceptions — alternative to landfilling, best demonstrated available technology. — 1. Nothing in this section shall apply to the storage or treatment of hazardous waste by a generator on-site or to the disposal on-site of smelter slag waste from the processing of materials into reclaimed metals if the smelter was in operation prior to August 13, 1988, nor preclude the transportation of hazardous waste out of state for treatment, storage or disposal. After August 13, 1988, no person shall dispose of untreated hazardous waste in a hazardous waste disposal facility permitted in the state of Missouri.

2. Before using a hazardous waste disposal facility permitted under sections 260.350 to 260.432, generators of hazardous waste must prove that they have investigated and reviewed alternatives to landfilling to an extent acceptable to the hazardous waste management commission. The generator shall use, to the maximum extent feasible, the best demonstrated available technology for source reduction, recycling, treatment, stabilization, solidification or destruction, including, but not limited to, biodegradation, detoxification, incineration and neutralization, as determined by the commission. In determining the best demonstrated available technology, the commission shall give consideration to the relative economic feasibility of the technology, including potential future costs of cleanup and environmental damage. Such technology shall render the hazardous waste sufficiently low in toxicity, reactivity and corrosivity as to present the least possible risk to human health and safety and to the environment in the event of a release from a hazardous waste disposal facility.

3. The commission shall determine that the best demonstrated available technology is used at hazardous waste disposal facilities in the state of Missouri in accordance with the provisions of sections 260.350 to 260.432, and the federal Resource Conservation and Recovery Act (P.L. 94-580), as amended.

4. Any hazardous waste diluted below the listed concentration threshold shall remain a listed hazardous waste unless the dilution occurs as a normal part of the manufacturing process.

5. The provisions of this section shall not apply to abandoned or uncontrolled sites as listed under section 260.440, or sites listed in the national priority list pursuant to the federal Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (P.L. 96-510), as amended, unless otherwise determined by the department or required by the commission by rule.

(L. 1988 S.B. 485 § 260.393, A.L. 1992 S.B. 480)



Section 260.395 Transportation of hazardous waste, how permitted — fees, how determined — notice prior to issuance of permit — permit not required of whom — application for certification, when — permit maintained for postclosure care period — leachate collection system required — railroad hazardous waste transportation, fee.

Effective 28 Aug 2015

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.395. Transportation of hazardous waste, how permitted — fees, how determined — notice prior to issuance of permit — permit not required of whom — application for certification, when — permit maintained for postclosure care period — leachate collection system required — railroad hazardous waste transportation, fee. — 1. After six months from the effective date of the standards, rules and regulations adopted by the commission pursuant to section 260.370, it shall be unlawful for any person to transport any hazardous waste in this state without first obtaining a hazardous waste transporter license. Any person transporting hazardous waste in this state shall file an application for a license pursuant to this subsection which shall:

(1) Be submitted on a form provided for this purpose by the department and shall furnish the department with such equipment identification and data as may be necessary to demonstrate to the satisfaction of the department that equipment engaged in such transportation of hazardous waste, and other equipment as designated in rules and regulations pursuant to sections 260.350 to 260.430, is adequate to provide protection of the health of humans and the environment and to comply with the provisions of any federal hazardous waste management act and sections 260.350 to 260.430 and the standards, rules and regulations adopted pursuant to sections 260.350 to 260.430. If approved by the department, this demonstration of protection may be satisfied by providing certification that the equipment so identified meets and will be operated in accordance with the rules and regulations of the Missouri public service commission and the federal Department of Transportation for the transportation of the types of hazardous materials for which it will be used;

(2) Include, as specified by rules and regulations, demonstration of financial responsibility, including, but not limited to, guarantees, liability insurance, posting of bond or any combination thereof which shall be related to the number of units, types and sizes of equipment to be used in the transport of hazardous waste by the applicant;

(3) Include, as specified in rules and regulations, a fee payable to the state of Missouri which shall consist of an annual application fee, plus an annual use fee based upon tonnage, mileage or a combination of tonnage and mileage. The fees established pursuant to this subdivision shall be set to generate, as nearly as is practicable, six hundred thousand dollars annually. No fee shall be collected pursuant to this subdivision from railroads that pay a fee pursuant to subsection 18 of this section. Fees collected pursuant to this subdivision shall be deposited in the hazardous waste fund created pursuant to section 260.391.

2. If the department determines the application conforms to the provisions of any federal hazardous waste management act and sections 260.350 to 260.430 and the standards, rules and regulations adopted pursuant to sections 260.350 to 260.430, it shall issue the hazardous waste transporter license with such terms and conditions as it deems necessary to protect the health of humans and the environment. The department shall act within ninety days after receipt of the application. If the department denies the license, it shall issue a report to the applicant stating the reason for denial of the license.

3. A license may be suspended or revoked whenever the department determines that the equipment is or has been operated in violation of any provision of sections 260.350 to 260.430 or any standard, rule or regulation, order, or license term or condition adopted or issued pursuant to sections 260.350 to 260.430, poses a threat to the health of humans or the environment, or is creating a public nuisance.

4. Whenever a license is issued, renewed, denied, suspended or revoked by the department, any aggrieved person, by petition filed with the administrative hearing commission within thirty days of the decision, may appeal such decision as provided by sections 621.250 and 640.013. Once the administrative hearing commission has reviewed the appeal, the administrative hearing commission shall issue a recommended decision to the commission on license issuance, renewal, denial, suspension, or revocation. The commission shall issue its own decision, based on the appeal, for license issuance, renewal, denial, suspension, or revocation. If the commission changes a finding of fact or conclusion of law made by the administrative hearing commission, or modifies or vacates the decision recommended by the administrative hearing commission, it shall issue its own decision, which shall include findings of fact and conclusions of law. The commission shall mail copies of its final decision to the parties to the appeal or their counsel of record. The commission's decision shall be subject to judicial review pursuant to chapter 536. No judicial review shall be available until and unless all administrative remedies are exhausted.

5. A license shall be issued for a period of one year and shall be renewed upon proper application by the holder and a determination by the department that the applicant is in compliance with all provisions of sections 260.350 to 260.430 and all standards, rules and regulations, orders and license terms and conditions adopted or issued pursuant to sections 260.350 to 260.430.

6. A license is not required for the transport of any hazardous waste on the premises where it is generated or onto contiguous property owned by the generator thereof, or for those persons exempted in section 260.380. Nothing in this subsection shall be interpreted to preclude the department from inspecting unlicensed hazardous waste transporting equipment and to require that it be adequate to provide protection for the health of humans and the environment.

7. After six months from the effective date of the standards, rules and regulations adopted by the commission pursuant to section 260.370, it shall be unlawful for any person to construct, substantially alter or operate, including operations specified in the rules and regulations, a hazardous waste facility without first obtaining a hazardous waste facility permit for such construction, alteration or operation from the department. Such person must submit to the department at least ninety days prior to submitting a permit application a letter of intent to construct, substantially alter or operate any hazardous waste disposal facility. The person must file an application within one hundred eighty days of the filing of a letter of intent unless granted an extension by the commission. The department shall publish such letter of intent as specified in section 493.050 within ten days of receipt of such letter. The letter shall be published once each week for four weeks in the county where the hazardous waste disposal facility is proposed. Once such letter is submitted, all conditions for the permit application evaluation purposes in existence as of the date of submission shall be deemed frozen, in that no subsequent action by any person to change such conditions in an attempt to thwart a fair and impartial decision on the application for a permit shall be allowed as grounds for denial of the permit. Any person before constructing, substantially altering or operating a hazardous waste facility in this state shall file an application for a permit which shall:

(1) Be submitted on a form provided for this purpose by the department and shall furnish the department with plans, specifications and such other data as may be necessary to demonstrate to the satisfaction of the department that such facility does or will provide adequate protection of the health of humans and the environment and does or will comply with the provisions of any federal hazardous waste management act and sections 260.350 to 260.430 and the standards, rules and regulations adopted pursuant to sections 260.350 to 260.430;

(2) Include plans, designs, engineering reports and relevant data for construction, alteration or operation of a hazardous waste facility, to be submitted to the department by a registered professional engineer licensed by this state;

(3) Include, as specified by rules and regulations, demonstration of financial responsibility, including, but not limited to, guarantees, liability insurance, posting of bond or any combination thereof, which shall be related to type and size of facility;

(4) Include such environmental and geologic information, assessments and studies as required by the rules and regulations of the commission;

(5) Include a fee payable to the state of Missouri which shall not exceed one thousand dollars, which shall cover the first year of the permit, if issued, but which is not refundable. If the permit is issued for more than one year, a fee equal in amount to the first year's fee shall be paid to the state of Missouri prior to issuance of the permit for each year the permit is to be in effect beyond the first year;

(6) The department shall supervise any field work undertaken to collect geologic and engineering data for submission with the application. The state geologist and departmental engineers shall review the geologic and engineering plans, respectively, and attest to their accuracy and adequacy. The applicant shall pay all reasonable costs, as determined by the commission, incurred by the department pursuant to this subsection.

8. (1) Prior to issuing or renewing a hazardous waste facility permit, the department shall issue public notice by press release or advertisement and shall notify all record owners of adjoining property by mail directed to the last known address, and the village, town or city, if any, and the county in which the hazardous waste facility is located; and, upon request, shall hold a public hearing after public notice as required in this subsection at a location convenient to the area affected by the issuance of the permit.

(2) Prior to issuing or renewing a hazardous waste disposal facility permit the department shall issue public notice by press release and advertisement and shall notify all record owners of property, within one mile of the outer boundaries of the site, by mail directed to the last known address; and shall hold a public hearing after public notice as required in this subsection at a location convenient to the area affected by the issuance of the permit.

9. If the department determines that the application conforms to the provisions of any federal hazardous waste management act and sections 260.350 to 260.430 and the standards, rules and regulations adopted pursuant to sections 260.350 to 260.430, it shall issue the hazardous waste facility permit, with such terms and conditions and require such testing and construction supervision as it deems necessary to protect the health of humans or the environment. The department shall act within one hundred * eighty days after receipt of the application. If the department denies the permit, it shall issue a report to the applicant stating the reason for denial of a permit.

10. A permit may be suspended or revoked whenever the department determines that the hazardous waste facility is, or has been, operated in violation of any provision of sections 260.350 to 260.430 or any standard, rule or regulation, order or permit term or condition adopted or issued pursuant to sections 260.350 to 260.430, poses a threat to the health of humans or the environment or is creating a public nuisance.

11. Whenever a permit is issued, renewed, denied, suspended or revoked by the department, any aggrieved person, by petition filed with the administrative hearing commission within thirty days of the decision, may appeal such decision as provided by sections 621.250 and 640.013. Once the administrative hearing commission has reviewed the appeal, the administrative hearing commission shall issue a recommended decision to the commission on permit issuance, renewal, denial, suspension, or revocation. The commission shall issue its own decision, based on the appeal, for permit issuance, renewal, denial, suspension, or revocation. If the commission changes a finding of fact or conclusion of law made by the administrative hearing commission, or modifies or vacates the decision recommended by the administrative hearing commission, it shall issue its own decision, which shall include findings of fact and conclusions of law. The commission shall mail copies of its final decision to the parties to the appeal or their counsel of record. The commission's decision shall be subject to judicial review pursuant to chapter 536, except that the court of appeals district with territorial jurisdiction coextensive with the county where the hazardous waste facility is to be located or is located shall have original jurisdiction. No judicial review shall be available until and unless all administrative remedies are exhausted.

12. A permit shall be issued for a fixed term, which shall not exceed ten years in the case of any land disposal facility, storage facility, incinerator, or other treatment facility. Nothing in this subsection shall preclude the department from reviewing and modifying a permit at any time during its term. Review of any application for a permit renewal shall consider improvements in the state of control and measurement technology as well as changes in applicable regulations. Each permit issued pursuant to this section shall contain such terms and conditions as the department determines necessary to protect human health and the environment, and upon proper application by the holder and a determination by the department that the applicant is in compliance with all provisions of sections 260.350 to 260.430 and all standards, rules and regulations, orders and permit terms and conditions adopted or issued pursuant to sections 260.350 to 260.430.

13. A hazardous waste facility permit is not required for:

(1) On-site storage of hazardous wastes where such storage is exempted by the commission by rule or regulation; however, such storage must conform to the provisions of any federal hazardous waste management act and sections 260.350 to 260.430 and the applicable standards, rules and regulations adopted pursuant to sections 260.350 to 260.430 and any other applicable hazardous materials storage and spill-prevention requirements provided by law;

(2) A publicly owned treatment works which has an operating permit pursuant to section 644.051 and is in compliance with that permit;

(3) A resource recovery facility which the department certifies uses hazardous waste as a supplement to, or substitute for, nonwaste material, and that the sole purpose of the facility is manufacture of a product rather than treatment or disposal of hazardous wastes;

(4) That portion of a facility engaged in hazardous waste resource recovery, when the facility is engaged in both resource recovery and hazardous waste treatment or disposal, provided the owner or operator can demonstrate to the department's satisfaction and the department finds that such portion is not intended and is not used for hazardous waste treatment or disposal.

14. Facilities exempted pursuant to subsection 13 of this section must comply with the provisions of subdivisions (3) to (7) of section 260.390 and such other requirements, to be specified by rules and regulations, as are necessary to comply with any federal hazardous waste management act or regulations hereunder. Generators who use such an exempted facility shall keep records of hazardous wastes transported, except by legal flow through sewer lines, to the facility and submit such records to the department in accordance with the provisions of section 260.380 and the standards, rules and regulations adopted pursuant to sections 260.350 to 260.430. Any person, before constructing, altering or operating a resource recovery facility in this state shall file an application for a certification. Such application shall include:

(1) Plans, designs, engineering reports and other relevant information as specified by rule that demonstrate that the facility is designed and will operate in a manner protective of human health and the environment; and

(2) An application fee of not more than five hundred dollars for a facility that recovers waste generated at the same facility or an application fee of not more than one thousand dollars for a facility that recovers waste generated at off-site sources. Such fees shall be deposited in the hazardous waste fund created in section 260.391. The department shall review such application for conformance with applicable laws, rules and standard engineering principles and practices. The applicant shall pay to the department all reasonable costs, as determined by the commission, incurred by the department pursuant to this subsection. All such funds shall be deposited in the hazardous waste fund created in section 260.391.

15. The owner or operator of any hazardous waste facility in existence on September 28, 1977, who has achieved federal interim status pursuant to 42 U.S.C. Section 6925(e), and who has submitted to the department Part A of the federal facility permit application, may continue to receive and manage hazardous wastes in the manner as specified in the Part A application, and in accordance with federal interim status requirements, until completion of the administrative disposition of a permit application submitted pursuant to sections 260.350 to 260.430. The department may at any time require submission of, or the owner or operator may at any time voluntarily submit, a complete application for a permit pursuant to sections 260.350 to 260.430 and commission regulations. The authority to operate pursuant to this subsection shall cease one hundred eighty days after the department has notified an owner or operator that an application for permit pursuant to sections 260.350 to 260.430 must be submitted, unless within such time the owner or operator submits a completed application therefor. Upon submission of a complete application, the authority to operate pursuant to this subsection shall continue for such reasonable time as is required to complete the administrative disposition of the permit application. If a facility loses its federal interim status, or the Environmental Protection Agency requires the owner or operator to submit Part B of the federal application, the department shall notify the owner or operator that an application for a permit must be submitted pursuant to this subsection. In addition to compliance with the federal interim status requirements, the commission shall have the authority to adopt regulations requiring persons operating pursuant to this subsection to meet additional state interim status requirements.

16. No person, otherwise qualified pursuant to sections 260.350 to 260.430 for a license to transport hazardous wastes or for a permit to construct, substantially alter or operate a hazardous waste facility, shall be denied such license or permit on the basis of a lack of need for such transport service or such facility because of the existence of other services or facilities capable of meeting that need; except that permits for hazardous waste facilities may be denied on determination made by the department that the financial resources of the persons applying are such that the continued operation of the sites in accordance with sections 260.350 to 260.430 cannot be reasonably assured or on determination made by the department that the probable volume of business is insufficient to ensure and maintain the solvency of then existing permitted hazardous waste facilities.

17. All hazardous waste landfills constructed after October 31, 1980, shall have a leachate collection system. The rules and regulations of the commission shall treat and protect all aquifers to the same level of protection. The provisions of this subsection shall not apply to the disposal of tailings and slag resulting from mining, milling and primary smelting operations.

18. Any railroad corporation as defined in section 388.010 that transports any hazardous waste as defined in section 260.360 or any hazardous substance as defined in section 260.500 shall pay an annual fee of three hundred fifty dollars. Fees collected pursuant to this subsection shall be deposited in the hazardous waste fund created in section 260.391.

(L. 1977 H.B. 318 § 10, A.L. 1980 2d Ex. Sess. H.B. 5, et al., A.L. 1983 H.B. 528, A.L. 1985 S.B. 110, A.L. 1988 S.B. 535, A.L. 2000 S.B. 577, A.L. 2013 H.B. 28 merged with H.B. 650, A.L. 2015 H.B. 92)

*Word "and" appears here in original rolls.

CROSS REFERENCES:

Fee for transportation of hazardous waste, used oil, or infectious waste, amount to be established by Missouri hazardous waste management commission, 226.008

Transportation of hazardous waste by motor carriers, regulation of, transferred to highways and transportation commission, 226.008



Section 260.396 PCB, definition — facilities, regulation of — list of PCB facilities — compliance with requirements, time limitation.

Effective 28 Aug 1986

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.396. PCB, definition — facilities, regulation of — list of PCB facilities — compliance with requirements, time limitation. — 1. For the purposes of this section, "PCB" or "polychlorinated biphenyls" shall mean any chemical substance that is limited to the biphenyl molecule which has been chlorinated to varying degrees or any combination of substances which contain such substances at concentrations of fifty parts per million or above; and "PCB facility" shall mean any facility, including brokerage, storage, treatment and disposal facilities, which accepts PCBs and PCB contaminated materials on a commercial basis for remuneration.

2. All commercial PCB facilities located in the state shall be permitted as hazardous waste management facilities in accordance with the provisions of section 260.350 to 260.430, or permitted under the provisions of the federal Toxic Substances Control Act, 15 U.S.C. 2601, et. seq., whichever are more stringent. Such facilities shall require the consignor to prepare a hazardous waste manifest which shall accompany shipments of PCBs and PCB contaminated materials from the point of origin to the final destination.

3. The department of natural resources shall compile and maintain a list of all commercial PCB facilities in the state.

4. All commercial PCB facilities in operation on August 13, 1986, will have one hundred twenty days from August 13, 1986, to meet the requirements of this section. A PCB facility shall be considered in compliance with the provisions of this section if a letter of intent has been filed with the department to construct, alter or operate a commercial PCB facility and the PCB facility otherwise complies with the provisions of subsection 7 of section 260.395, and until such time as the department may grant or deny a permit for the facility.

(L. 1986 H.B. 875 & 1649 § 2)



Section 260.400 Procedure for conducting public hearings.

Effective 28 Aug 1993

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.400. Procedure for conducting public hearings. — 1. At public hearings on variances or appeals of decisions hereunder, all hazardous waste facilities and hazardous waste generators who are involved in such hearings shall have an appropriate person present. All testimony taken before the commission shall be under oath and recorded stenographically. The transcript so recorded, upon payment of the usual charge therefor, shall be made available to any member of the public, the respondent or party to a hearing on a complaint, any party to a hearing on a petition for variance or any party appealing any order or determination of the department or commission.

2. In any hearing, any member of the commission or the hearing officer shall issue in the name of the commission notice of hearing and subpoenas and shall be authorized to require that testimony before such hearing be given under oath. Subpoenas shall be issued and enforced as provided in section 536.077. The rules of discovery that apply in any civil case shall apply to hearings held by the commission.

3. All hearings to adopt standards, rules and regulations, or to adopt the state hazardous waste management plan shall be held before at least four members of the commission. All other hearings may be held before one commission member designated by the commission chairman or by a hearing officer who shall be a member of the Missouri bar and shall be appointed by the commission chairman. The hearing officer or commission member shall preside at the hearing and hear all evidence and rule on the admissibility of evidence. The hearing officer or commission member shall make recommended findings of fact and may make recommended conclusions of law to the commission.

4. All final orders or determinations or other final actions by the commission shall be approved in writing by at least four members of the commission. Any commission member approving in writing any final action of the commission, who did not attend the hearing, shall do so only after reviewing all exhibits and reading the entire transcript.

5. The following requirements shall apply to the adoption, amendment and repeal of standards, rules and regulations:

(1) No standard, rule or regulation or any amendment or repeal thereof shall be adopted except after a public hearing to be held after thirty days prior notice as required by the provisions of chapter 536 pertaining to administrative rulemaking and by press release or public advertisement containing the date, time and place of the hearing and opportunity given to the public to be heard;

(2) At the hearing, opportunity to be heard by the commission with respect to the subject thereof shall be afforded any interested person upon written request to the commission, addressed to the department, not later than seven days prior to the hearing, and may be afforded to other persons if convenient. In addition, any interested persons, whether or not heard, may submit, within seven days subsequent to the hearings, a written statement of their views. The commission may solicit the views, in writing, of persons who may be affected by, knowledgeable concerning or interested in proposed standards, rules and regulations, the state hazardous waste management plan or any license, permit or variance. Any person heard or represented at the hearing or making written request for notice shall be given written notice of the action of the commission with respect to the subject thereof;

(3) Any standard, rule or regulation, amendment or repeal thereof or state hazardous waste management plan shall not be deemed adopted or in force until it has been approved in writing by at least four members of the commission.

(L. 1977 H.B. 318 § 11, A.L. 1980 2d Ex. Sess. H.B. 5, et al., A.L. 1993 S.B. 52)



Section 260.405 Variances granted, when.

Effective 31 Oct 1980, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.405. Variances granted, when. — 1. Unless prohibited by any federal hazardous waste management act, the commission may grant individual variances from the requirements of sections 260.350 to 260.430 whenever it is found, upon presentation of adequate proof, that compliance with any provision of sections 260.350 to 260.430 or any standard, rule or regulation, order or license or permit term or condition adopted or issued hereunder will result in an arbitrary and unreasonable taking of property or in the practical closing and elimination of any lawful business, occupation or activity, in either case without sufficient corresponding benefit or advantage to the people; except that, no variance shall be granted where the effect of a variance will permit the continuance of a condition which unreasonably poses a present or potential threat to the health of humans or other living organisms; and except, also, that any variance so granted shall not be so construed as to relieve the person who receives the variance from any liability imposed by other law for the commission or maintenance of a nuisance or damage to the property or rights of any person.

2. In determining under what conditions and to what extent a variance may be granted, the commission shall weigh the equities involved and the advantages and disadvantages to the applicant and to those affected by the hazardous waste management practices of the applicant.

3. Variances shall be granted for a period of time and under such terms and conditions as shall be specified by the commission in its order. In no event shall the variance be granted for a period of time greater than one year and shall not be renewable unless circumstances can be shown which preclude compliance within the one-year period of the variance and the renewal will not result in an unreasonable risk to the health of humans or the environment.

4. (1) Any person seeking a variance shall file a petition for a variance with the department. A filing fee of fifty dollars shall be paid to the state of Missouri with each petition.

(2) Upon the receipt of a request for a variance deemed substantive by the department, the department shall by mail notify all record owners of property within one mile of the outer boundaries of the site, the county, and the village, town or city within which the facility for which the variance is proposed is located. If the variance is substantive, as determined by regulation, the department shall notify the public through press release and a notice placed in a newspaper of general circulation serving the area within which the facility is located. The department shall promptly investigate the petition and make a recommendation to the commission within sixty days after the petition is received as to whether the variance should be granted or denied. The department shall promptly notify the petitioner of its action and at the same time shall issue public notice by press release or advertisement and shall notify all record owners of adjoining property by mail directed to the last known address and the village, town or city, if any, and the county which is the location of the facility for which the variance is sought.

5. If the variance is deemed to be substantive, the commission shall hold a public hearing on the variance as provided in section 260.400. If the variance is deemed to be nonsubstantive, a hearing as provided in section 260.400 shall be held by the commission if requested by the petitioner within thirty days of the date of notice of the recommendation of the department. If the commission grants the variance without a hearing, the matter shall be passed upon at a public meeting no sooner than thirty days from the date of notice of the recommendation of the department, except that upon petition, filed within thirty days from the date of the recommendation, by any person aggrieved by the granting of the variance, a hearing shall be held and such petitioner shall become a party to the proceeding. In any hearing under this section the burden of proof shall be on the person petitioning for a variance.

6. The commission may require the filing of a bond as a condition for the issuance of a variance in an amount determined by the commission to be sufficient to insure compliance with the terms and conditions of the variance. The bond shall be signed by the applicant as principal and by a corporate surety licensed to do business in the state of Missouri and approved by the commission. The commission may require that the bond shall remain in effect until the terms and conditions of the variance are met and the provisions of sections 260.350 to 260.430 and rules and regulations promulgated hereunder are complied with.

7. Upon failure to comply with the terms and conditions of any bond or of any variance as specified by the commission, the variance may be revoked or modified or the bond may be revoked, or both, by the commission after a hearing held upon not less than thirty days written notice. The notice shall be served upon all persons who will be subjected to greater restrictions if the variance is revoked or modified or who have filed with the department a written request for notification.

8. Any decision of the commission made pursuant to a hearing held under this section is subject to judicial review as provided in section 260.415.

(L. 1977 H.B. 318 § 12, A.L. 1980 2d Ex. Sess. H.B. 5, et al.)

Effective 10-31-80



Section 260.410 Department to enforce standards, rules and regulations — appeal authorized.

Effective 28 Aug 1977

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.410. Department to enforce standards, rules and regulations — appeal authorized. — 1. The department shall cause investigations to be made upon the request of the commission or upon receipt of information concerning alleged violations of sections 260.350 to 260.430 or any standard, rule or regulation, order or license or permit term or condition adopted or issued hereunder, and may cause to be made any other investigations it deems advisable to further the purposes of sections 260.350 to 260.430. Violations shall include obtaining a permit hereunder by misrepresentation or failure to fully disclose all relevant facts.

2. If, in the opinion of the department, the investigation discloses that a violation does exist, it may, by conference, conciliation or persuasion, endeavor to eliminate the violation.

3. In case of the failure by conference, conciliation or persuasion to correct or remedy any claimed violation, or as required to immediately and effectively halt or eliminate any imminent or substantial threats to the health of humans or other living organisms resulting from the claimed violation, the department may order abatement of the violation or may revoke any license, or any hazardous waste transportation vehicle approval or permit which may have been issued hereunder. The department shall cause to have issued and served upon the person complained against a written notice of the order or revocation which shall include a copy of the order or revocation, which shall specify the provision of sections 260.350 to 260.430, or the standard, rule or regulation, order or license or permit term or condition adopted or issued hereunder of which the person is alleged to be in violation and a statement of the manner in which the person is alleged to violate sections 260.350 to 260.430, or the standard, rule or regulation, order or license or permit term or condition. Service may be made upon any person within or without the state by registered or certified mail, return receipt requested. Any person against whom the department issues an order or revocation may appeal it by filing a petition with the commission within thirty days. The appeal shall stay the enforcement of the order or revocation until final determination by the commission. The commission shall set appeals for a hearing at a time not less than thirty days after the date of the receipt of the petition. The commission may sustain, reverse or modify the department's order or revocation or may make such other orders as the commission deems appropriate under the circumstances. If any order or revocation issued by the department is not appealed within the time herein provided, the order or revocation becomes final and may be enforced as provided in section 260.425.

4. Licenses and permits issued hereunder may be suspended, revoked or modified if obtained in violation of sections 260.350 to 260.430 or by misrepresentation or failing to fully disclose all relevant facts, or when required to prevent violations of any provision of sections 260.350 to 260.430 or any standard, rule or regulation, order or license or permit term or condition adopted or issued hereunder, or to protect the health of humans and other living organisms, when such action is required by a change in conditions or the existence of a condition which requires either a temporary or permanent change in the licensed or permitted hazardous waste management practices, subject to the right of appeal as set forth in section 260.410*.

5. When the commission schedules a matter for hearing, the petitioner on appeal may appear at the hearing in person or by counsel, and may make oral argument, submit written brief, offer testimony and evidence and cross-examine witnesses.

6. After due consideration of the record, or upon default in appearance of the petitioner at any hearing of which he has been given notice by registered or certified mail the commission shall issue and enter such final order, or make such final determination as it deems appropriate under the circumstances. It shall notify the petitioner or respondent thereof in writing by certified or registered mail.

(L. 1977 H.B. 318 § 13)

*Appeal procedure is provided in § 260.415.



Section 260.412 Administrative penalties — not to be assessed for minor violation — conference, conciliation and persuasion — rules and regulations, payment — appeal, effect — unpaid penalty, collection — time limit — review.

Effective 28 Aug 1993

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.412. Administrative penalties — not to be assessed for minor violation — conference, conciliation and persuasion — rules and regulations, payment — appeal, effect — unpaid penalty, collection — time limit — review. — 1. In addition to any other remedy provided by law, upon a determination by the director that a provision of sections 260.350 to 260.481 or a standard, limitation, order, rule or regulation promulgated pursuant thereto, or a term or condition of any permit has been violated, the director may issue an order assessing an administrative penalty upon the violator under this section. An administrative penalty shall not be imposed until the director has sought to resolve the violations through conference, conciliation and persuasion and shall not be imposed for minor violations of sections 260.350 to 260.481 or minor violations of any standard, limitation, order, rule or regulation promulgated pursuant to sections 260.350 to 260.481 or minor violations of any term or condition of a permit issued pursuant to sections 260.350 to 260.481. If the violation is resolved through conference, conciliation and persuasion, no administrative penalty shall be assessed unless the violation has caused, or has the potential to cause, a risk to human health or to the environment, or has caused or has potential to cause pollution, or was knowingly committed, or is defined by the United States Environmental Protection Agency as other than minor. Any order assessing an administrative penalty shall state that an administrative penalty is being assessed under this section and that the person subject to the penalty may appeal as provided by this section. Any such order that fails to state the statute under which the penalty is being sought, the manner of collection or rights of appeal shall result in the state's waiving any right to collection of the penalty.

2. The commission shall promulgate rules and regulations for the assessment of administrative penalties. The amount of the administrative penalty assessed per day of violation for each violation under this section shall not exceed the amount of the civil penalty specified in section 260.425. Such rules shall reflect the criteria used for the administrative penalty matrix as provided for in the Resource Conservation and Recovery Act, 42 U.S.C. 6928(a), Section 3008(a), and the harm or potential harm which the violation causes, or may cause, the violator's previous compliance record, and any other factors which the commission may reasonably deem relevant. An administrative penalty shall be paid within sixty days from the date of issuance of the order assessing the penalty. Any person subject to an administrative penalty may appeal to the commission in the manner provided by law. Any appeal will stay the due date of such administrative penalty until the appeal is resolved. Any person who fails to pay an administrative penalty by the final due date shall be liable to the state for a surcharge of fifteen percent of the penalty plus ten percent per annum on any amounts owed. Any administrative penalty paid pursuant to this section shall be handled in accordance with Section 7 of Article IX of the State Constitution. An action may be brought in the appropriate circuit court to collect any unpaid administrative penalty, and for attorney's fees and costs incurred directly in the collection thereof.

3. An administrative penalty shall not be increased in those instances where department action, or failure to act, has caused a continuation of the violation that was a basis for the penalty. Any administrative penalty must be assessed within two years following the department's initial discovery of such alleged violation, or from the date the department in the exercise of ordinary diligence should have discovered such alleged violation.

4. Any final order imposing an administrative penalty is subject to judicial review upon the filing of a petition pursuant to section 536.100 by any person subject to the administrative penalty.

5. The state may elect to assess an administrative penalty, or, in lieu thereof, to request that the attorney general or prosecutor file an appropriate legal action seeking a civil penalty in the appropriate circuit court.

(L. 1991 S.B. 45, A.L. 1993 S.B. 80, et al.)



Section 260.415 Appeals — other remedies available, costs.

Effective 31 Oct 1980, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.415. Appeals — other remedies available, costs. — 1. All final orders and determinations of the commission or the department made pursuant to the provisions of sections 260.350 to 260.430 are subject to judicial review pursuant to the provisions of chapter 536. All final orders and determinations shall be deemed "administrative decisions" as that term is defined in chapter 536. No judicial review shall be available, however, unless all administrative remedies are exhausted.

2. In any suit filed pursuant to section 536.050 concerning the validity of the commission's standards, rules or regulations, the court shall review the record made before the commission to determine the validity and reasonableness of such standards, rules or regulations and may hear such additional evidence as it deems necessary.

3. Nothing in this section or in any other provision of sections 260.350 to 260.430 shall exclude or impair any existing civil or criminal remedy, whether statutory or common law, for any wrongful action, including, but not limited to, actions to enjoin public or private nuisances. Any person adversely affected in fact by any violation of sections 260.350 to 260.430 or of any rule or regulation promulgated thereunder may sue for injunctive relief against such violation. The prevailing party in any such action for injunctive relief shall be awarded costs and reasonable attorneys' fees.

(L. 1977 H.B. 318 § 14, A.L. 1980 2d Ex. Sess. H.B. 5, et al.)

Effective 10-31-80



Section 260.420 Imminent hazard, action to be taken.

Effective 28 Aug 2005

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.420. Imminent hazard, action to be taken. — 1. From September 28, 1977, and notwithstanding any other provision of sections 260.350 to 260.430 or any other law to the contrary, upon receipt of information that any activity subject to sections 260.350 to 260.430 may present an imminent hazard, by placing or allowing escape of any hazardous waste into the environment or exposure of people to such waste which may be cause of death, disabling personal injury, serious acute or chronic disease, or serious environmental harm, the department director or the commission may take action necessary to protect the health of humans and the environment from such hazard. The action the department director, commission or the designee of the commission may take includes, but is not limited to:

(1) Issuing an order directing the hazardous waste generator, transporter, facility operator or any other person who is the custodian or has control of the waste, which constitutes such hazard, to eliminate such hazard. Such action may include, with respect to a site or facility, permanent or temporary cessation of operation;

(2) Issuing an order directing a permitted commercial hazardous waste facility to treat, store or dispose of any waste cleaned up in accordance with this section;

(3) Acquiring by purchase, donation, agreement or condemnation any lands, or rights in lands, sites, objects, or facilities necessary to protect the health of humans and the environment in accordance with sections 260.350 to 260.550 only after it is proven cost effective and all other options have been exhausted by the commission. In the event any property is condemned, then the procedures and assessment of damages shall be in accordance with chapter 523;

(4) Selling or leasing any property that has been cleaned up in accordance with sections 260.350 to 260.550 so as to no longer constitute a threat to the health of people or to the environment. The proceeds of such sales or leases shall be deposited in the hazardous waste fund created in section 260.391; and

(5) Causing to be filed by the attorney general or a prosecuting attorney in the name of the people of the state of Missouri suit for a temporary restraining order, temporary injunction or permanent injunction which action shall be given precedence over all other matters pending in the circuit courts.

2. In any civil action brought pursuant to this section in which a temporary restraining order or temporary injunction is sought, there must be allegations of the types of injury or harm specified in these imminent hazard provisions; it shall be necessary to allege and prove at the proceeding that irreparable damage will occur and that the remedy at law is inadequate, and the temporary restraining order or temporary injunction shall not issue without such allegations and without such proof.

3. This section shall not apply to any alleged imminent hazard that is covered by the federal Occupational Safety and Health Act, so long as the hazardous waste is contained on the site so covered. This subsection shall not prevent the department from taking action necessary to prevent escape of the hazardous waste from such site.

(L. 1977 H.B. 318 § 15, A.L. 1980 2d Ex. Sess. H.B. 5, et al., A.L. 1983 H.B. 528, A.L. 2005 S.B. 225)



Section 260.423 Facility ordered to accept waste, reimbursement rate disagreement, procedure.

Effective 27 Jun 1983, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.423. Facility ordered to accept waste, reimbursement rate disagreement, procedure. — If the director orders a facility to accept waste pursuant to subdivision (2) of subsection 1 of section 260.420, the department shall reimburse the operator at the rate which he normally charges for treating, storing or disposing of similar wastes within sixty days of the treatment, storage or disposal of such waste. In the event of a disagreement about the rate, the director or the operator may appeal to the commission within ninety days. The commission may schedule a hearing within thirty days. No later than thirty days after receipt of the complete record, or following a decision not to hold a hearing, the commission shall provide the operator with a written determination. All final decisions of the commission shall be reviewable under chapter 536.

(L. 1983 H.B. 528)

Effective 6-27-83



Section 260.424 Underground injection prohibited.

Effective 27 Jun 1985, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.424. Underground injection prohibited. — Notwithstanding any other provision of the law to the contrary, underground injection of hazardous waste is prohibited unless authorized pursuant to section 577.155.

(L. 1985 S.B. 110)

Effective 6-27-85



Section 260.425 Violations, how punished.

Effective 28 Aug 1993

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.425. Violations, how punished. — 1. It is unlawful for any person to cause or permit any acts or hazardous waste management practices which violate sections 260.350 to 260.430 or any standard, rule or regulation, order or license or permit term or condition adopted or issued hereunder. In the event the commission or the department determines that any provision of sections 260.350 to 260.430 or any standard, rule or regulation, order or determination, or license or permit term or condition adopted or issued hereunder by the commission or the department, or any filing requirement under sections 260.350 to 260.430 or any provision which this state is required to enforce under any federal hazardous waste management act, is being, was, or is in imminent danger of being violated, the commission or department may, in addition to other remedies under sections 260.350 to 260.430, cause to have instituted a civil action in any court of competent jurisdiction for injunctive relief to prevent any such violation or further violation or for the assessment of a civil penalty not to exceed ten thousand dollars per day for each day, or part thereof, the violation occurred and continues to occur, or both, as the court deems proper. A civil monetary penalty under this section shall not be assessed for a violation where an administrative penalty was assessed under section 260.412. The commission or the department may request either the attorney general or a prosecuting attorney to bring any action authorized in this section in the name of the people of the state of Missouri. Suit may be brought in any county where the defendant's principal place of business is located or was located at the time the violation occurred, or has or may cause injury or threat to the health of humans or the environment. Any offer of settlement to resolve a civil penalty under this section shall be in writing, shall state that an action for imposition of a civil penalty may be initiated by the attorney general or a prosecuting attorney representing the department under authority of this section, and shall identify any dollar amount as an offer of settlement which shall be negotiated in good faith through conference, conciliation and persuasion.

2. Moneys received pursuant to this section which are not required by Article IX, Section 7, of the Constitution to be distributed to schools shall be deposited in the hazardous waste fund created in section 260.391.

3. Any person who knowingly:

(1) Transports any hazardous waste to a facility which is not authorized to receive such waste pursuant to sections 260.350 to 260.430 or permits or causes any other hazardous waste transportation practice in violation of any provision of sections 260.350 to 260.430;

(2) Treats, stores or disposes of any hazardous waste either:

(a) Without authorization to do so pursuant to sections 260.350 to 260.430; or

(b) In knowing violation of any material condition or requirement of such authorization; or

(c) In violation of any provision of sections 260.350 to 260.430;

(3) Makes any false material statement, representation or certification in any application, label, permit, record, report, manifest or other document filed, maintained, or required to be maintained under sections 260.350 to 260.430;

(4) Falsifies, tampers with, or renders inaccurate any monitoring device or result therefrom used, filed, maintained, or required to be maintained under sections 260.350 to 260.430;

(5) Generates, treats, stores, transports, disposes of or otherwise handles any hazardous waste, and who in connection therewith knowingly destroys, alters or conceals any record required to be maintained pursuant to sections 260.350 to 260.430; or

(6) Owns, maintains or operates any hazardous waste disposal facility in a manner which permits any acts or hazardous waste management practices in violation of sections 260.350 to 260.430, shall, upon conviction, be punished by a fine of not less than twenty-five hundred dollars nor more than twenty-five thousand dollars for each day of violation, or by confinement in the county jail for not more than one year, or by both such fine and confinement. Second and successive convictions for violation of this section shall be punished by a fine of not less than five thousand dollars nor more than fifty thousand dollars for each day of violation, or by imprisonment for not less than ten years, or by both such fine and imprisonment.

4. Whenever the director or his designee observes or has reason to believe any such person is violating or has violated the provisions of sections 260.350 to 260.430 relating to hazardous waste facilities, the director or his designee may request the sheriff or deputy sheriff of the county where the hazardous waste facility is located, or any law enforcement officer otherwise authorized by law to issue a summons, to make investigation. If the officer views any violation of sections 260.350 to 260.430 or has probable cause to believe any violation of sections 260.350 to 260.430 is occurring or has occurred, he shall issue to the owner or operator a summons, in lieu of arrest, which shall state the nature of any alleged violations and shall command the owner or operator to appear in circuit court, associate division, at a stated time and place in answer thereto. If the owner or operator shall fail to appear as commanded by the summons, a warrant of arrest shall be issued.

5. In addition to the authority granted to it under chapter 43, the Missouri state highway patrol, any of its officers, or any other law enforcement officer, who has probable cause to believe that such a violation of sections 260.350 to 260.430 has been committed may detain any equipment involved in the violation and arrest the person controlling or operating such equipment. Any such officer shall also notify the department or the Missouri public service commission as soon as practicable, which shall, in addition, take whatever civil action they determine is necessary to correct or eliminate such violation or any threat to the health of humans or the environment. It shall be the duty of the Missouri state highway patrol as it pertains to highway use, and all other officers of the state of Missouri charged with enforcement of criminal law, to further the purposes of sections 260.350 to 260.430 and to render and furnish to the department when requested all information and assistance in their possession and in their power.

6. The liabilities which shall be imposed pursuant to any provision of sections 260.350 to 260.430 upon persons violating the provisions of sections 260.350 to 260.430 or any standard, rule or regulation, or license or permit term or condition adopted or issued hereunder shall not be imposed for any violation caused by a strike or an act of God, war, riot or other catastrophe.

7. No provision of sections 260.350 to 260.430 shall be construed to limit any action at law or in equity from being brought by any person or political subdivision aggrieved by any violation of sections 260.350 to 260.430 nor shall any provision be construed to prohibit any person from exercising otherwise existing rights to suppress nuisances.

(L. 1977 H.B. 318 § 16, A.L. 1980 2d Ex. Sess. H.B. 5, et al., A.L. 1983 H.B. 528, A.L. 1993 S.B. 80, et al.)



Section 260.429 No permit in non-karst area of state over groundwater divide.

Effective 28 Aug 1993

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.429. No permit in non-karst area of state over groundwater divide. — In non-karst areas of the state, the department of natural resources shall not issue a hazardous waste facility permit for a proposed commercial hazardous waste landfill, if such landfill would be located directly over a groundwater divide. The department of natural resources shall review on a site-by-site basis, whether a proposed site is in a non-karst region.

(L. 1993 S.B. 80, et al. § 16)



Section 260.430 Confidential information — illegal disclosure, penalty.

Effective 31 Oct 1980, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.430. Confidential information — illegal disclosure, penalty. — 1. Information obtained under sections 260.350 to 260.430 or any rule or regulation, order or license or permit term or condition adopted or issued hereunder, or any investigation authorized thereby, shall be available to the public unless nondisclosure is requested in writing including justification to the satisfaction of the director that such information constitutes trade secrets or information which is entitled to confidential treatment in order to protect any plan, process, tool, mechanism or compound which is known only to the person claiming confidential treatment and where confidential treatment is necessary to protect such person's trade, business or manufacturing process, where such nondisclosure will not result in an unreasonable threat to the health of humans or other living organisms and disclosure is not required under any federal hazardous waste management act. If the director finds the information does not warrant confidential treatment, the person shall be notified by registered mail. The information may be released to the public after thirty days of receipt of the notice from the director unless the person obtains a restraining order prohibiting disclosure. Any action by the director concerning confidential treatment may be appealed to the hazardous waste management commission which may uphold or reverse such action. Any member of the commission or employee of the department, for a period of two years after the termination of such relationship, who is convicted of willful disclosure or conspiracy to disclose trade secrets or information which is entitled to such confidential treatment to any person other than one entitled to the information under sections 260.350 to 260.430 is guilty of a misdemeanor and, upon conviction, shall be punished by fine of not more than one thousand dollars.

2. No action, ordinance or law, with the exception of local option on location, of any county, city, town, village or other political subdivision of this state shall operate to prevent the location or operation of a hazardous waste facility or transporter holding a current hazardous waste facility permit or transporter license issued hereunder within its boundaries. Nothing in this subsection shall, however, prevent any such political subdivision from challenging a facility's or transporter's compliance with sections 260.350 to 260.430 or any rule or regulation, order or permit or license term or condition adopted or issued hereunder. No hazardous waste disposal facility established after September 28, 1977, shall be located within one-fourth mile of any permanent, occupied residential dwelling house completed prior to the receipt by the department of a letter of intent for such hazardous waste disposal facility without the written consent of the owner of such residential house. All hazardous waste disposal facilities shall have a minimum three-hundred-foot buffer zone between the property line of the facility and the permitted area. The provisions of this subsection shall not apply to overburden, rocks, tailings, slag, residue or other wastes resulting from mining, milling and smelting.

3. All pending applicants for the development of a hazardous waste disposal facility shall meet all requirements of this act*.

(L. 1977 H.B. 318 § 17, A.L. 1980 2d Ex. Sess. H.B. 5, et al.)

Effective 10-31-80

*"This act" (H.B. 5, et al., 1980) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 260.431 Buffer zone required, commercial facility, how determined — limitations, requirements, certain facilities.

Effective 09 Jul 1990, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.431. Buffer zone required, commercial facility, how determined — limitations, requirements, certain facilities. — 1. The department of natural resources shall not issue a permit to an applicant for a commercial hazardous waste facility for the treatment of such waste by incineration in any county unless the facility meets the conditions established in this section. For the purposes of this section, a commercial hazardous waste facility is a facility designed to treat hazardous waste by incineration for a fee regardless of where such waste is generated. Any commercial hazardous waste facility which treats waste by incineration shall be located so as to provide a health and safety buffer zone. The size and nature of the buffer zone shall be determined by the department but shall extend at least three hundred feet from the facility, on property owned or leased by the applicant. The department shall consider the proximity of schools, businesses and houses, the prevailing winds and other factors which it deems relevant when establishing a buffer zone.

2. In any unincorporated area of any county, where there are no zoning requirements, where a commercial hazardous waste or solid waste facility designed to treat such waste by incineration is to be located in an area where fire and police protection is not provided by a municipality or county, a written agreement to provide for fire and police protection from surrounding municipalities, counties or the state of Missouri, including a provision for the use of special units particularly trained for a hazardous waste or solid waste emergency in the event that such an emergency occurs, shall be approved by the department for the protection of the citizens of the area before a permit may be issued. The department shall at least once a year conduct an unannounced inspection of each commercial hazardous waste and solid waste incinerator to ensure such incinerators are operated in compliance with this chapter.

3. Any hazardous waste treatment facility which is sited as a result of a court settlement or an out-of-court agreement which is designed to treat hazardous waste at a single site or group of sites shall not be granted a permit for greater than a five-year period at any one specific location and no renewal permit shall be issued for a treatment facility located at a site permitted originally for such a hazardous waste treatment facility. If the department purports to issue such a renewal permit, such action shall be invalid ab initio.

(L. 1990 S.B. 530)

Effective 7-09-90



Section 260.432 Hazardous waste, collection of small quantities, department to administer — fees — department may enter into contracts for collection — disposal in landfills prohibited, when.

Effective 28 Aug 1990

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.432. Hazardous waste, collection of small quantities, department to administer — fees — department may enter into contracts for collection — disposal in landfills prohibited, when. — 1. The department of natural resources shall establish and promote a program for the collection and disposition of small quantities of hazardous waste from persons, firms, corporations, state departments and institutions, and political subdivisions. The program shall provide for the periodic collection of hazardous waste at points reasonably accessible to all parts of the state. The department may allow small quantity hazardous waste generators to utilize the program on a case by case basis.

2. The department shall establish maximum amounts of hazardous waste which may be accepted without fee or charge from any person at any one collection point. The department may accept additional quantities of hazardous waste; however, in such instances a fee shall be charged in an amount up to that which reflects the actual cost of collecting, handling, transporting, and treating or disposing of the additional quantity of hazardous waste.

3. The department may contract for the collection and disposition of hazardous waste as provided by this section with any person or firm authorized to transport, treat, recover or dispose of hazardous waste under sections 260.350 to 260.430, or the federal Resource Conservation and Recovery Act, P.L. 94-580, as amended. The department may use appropriations and accept funds, gifts and services from public and private agencies, businesses or individuals for the purpose of carrying out the provisions of this section.

4. The department shall promulgate rules and regulations necessary to carry out the provisions of this section. The department shall not delegate any authority to promulgate rules and regulations to any person with whom or any firm with which it has executed a contract for services as provided in subsection 3 of this section.

5. (1) The department shall ensure the safe collection and disposal of small quantities of hazardous waste by the date established in this section and shall ensure that such disposal is available to small quantity generators of hazardous waste throughout the state;

(2) After January 1, 1994, small quantities of hazardous waste which are exempt from regulation under the provisions of sections 260.350 to 260.434, except de minimis amounts, shall not be placed in a sanitary landfill;

(3) Any person convicted of knowingly placing small quantities of hazardous waste in a sanitary landfill shall be guilty of an infraction.

(L. 1986 H.B. 875 & 1649 § 1, A.L. 1990 S.B. 530)



Section 260.433 Commercial hazardous waste facilities, prohibited activities (third or fourth class counties).

Effective 28 Aug 1987

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.433. Commercial hazardous waste facilities, prohibited activities (third or fourth class counties). — No person or entity shall operate a commercial hazardous waste facility in any third or fourth class counties by engaging in:

(1) Open burning of hazardous waste; or

(2) Open burning of waste explosives; or

(3) Detonation of waste explosives; or

(4) Any other thermal treatment of any hazardous waste or waste explosives, unless in a manner consistent with the department's standards for owners/operators of permitted hazardous waste treatment, storage, and disposal facilities.

(L. 1987 H.B. 375 § 1)



Section 260.435 Definitions, sections 260.435 to 260.480 — definition of hazardous waste not to include certain materials.

Effective 27 Jun 1983, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.435. Definitions, sections 260.435 to 260.480 — definition of hazardous waste not to include certain materials. — The definitions set forth in section 260.360 shall apply to sections 260.435 to 260.480 and, in addition to such definitions, the term "abandoned or uncontrolled" means any property where hazardous waste has been illegally disposed of, or where hazardous waste was disposed of prior to regulation under sections 260.350 to 260.430. However, the term "hazardous waste" as used in sections 260.350 to 260.480 shall not include:

(1) Fly ash waste, bottom ash waste, slag waste and flue gas emission control waste generated primarily from the combustion of coal or other fossil fuels;

(2) Solid waste from the extraction, beneficiation and processing of ores and minerals, including phosphate rock and overburden from the mining of uranium ore; or

(3) Cement kiln dust waste; unless any such waste becomes subject to regulation under the Federal Hazardous Waste Management Act, then such waste excluded under this section shall be subject to regulation under this act*.

(L. 1983 H.B. 528)

Effective 6-27-83

*"This act" (H.B. 528, 1983) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 260.437 Rules and regulations, authority.

Effective 28 Aug 1995

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.437. Rules and regulations, authority. — In addition to any other powers vested in it by law, the commission shall have the power to adopt, amend or repeal, after due notice and public hearing, standards, rules and regulations to implement sections 260.435 to 260.480.

(L. 1983 H.B. 528, A.L. 1995 S.B. 3)



Section 260.440 Registry of abandoned or uncontrolled hazardous waste sites, contents — investigation — department's powers and duties.

Effective 27 Jun 1983, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.440. Registry of abandoned or uncontrolled hazardous waste sites, contents — investigation — department's powers and duties. — 1. The department shall maintain and make available for public inspection a registry of confirmed abandoned or uncontrolled hazardous waste disposal sites in the state. The department shall take all necessary action to insure that the registry provides a complete listing of all such sites. The registry shall contain the exact location of each site and identify the types of waste found at each site.

2. The department shall investigate all known or suspected abandoned or uncontrolled sites and determine whether each site should be included in the registry. In the evaluation of known or suspected abandoned or uncontrolled sites, the department shall have the power to enter private property and perform tests and analyses in the manner provided in section 260.375.

(L. 1983 H.B. 528)

Effective 6-27-83



Section 260.445 Abandoned and uncontrolled sites, annual report, content — sent to whom.

Effective 27 Jun 1983, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.445. Abandoned and uncontrolled sites, annual report, content — sent to whom. — 1. The department shall, on or before January 1, 1984, and annually thereafter on January first of each succeeding year, transmit an updated report to the commission, the general assembly and the governor identifying every abandoned or uncontrolled hazardous waste disposal site in the state listed on the registry. A copy of such report shall also be sent to the governing body of every county containing such a site.

2. Each annual report shall include, but need not be limited to, the following information for each site:

(1) A general description of the site, including the name and address of the site, the type and quantity of the hazardous waste disposed of at the site and the name of the current owners of the site;

(2) A summary of any significant environmental problems at and near the site;

(3) A summary of any serious health problems in the immediate vicinity of the site and any health problems deemed by the department to be related to conditions at the site;

(4) The status of any testing, monitoring or remedial actions in progress or recommended by the department;

(5) The status of any pending legal actions and any federal, state or local government permits concerning the site;

(6) The relative priority for remedial action at each site; and

(7) The proximity of the site to private residences, public buildings or property, school facilities, places of work or other areas where individuals may be regularly present.

3. In developing and maintaining the annual report, the department shall assess by January 1, 1984, and reassess by January first of each year thereafter based upon new information received, the relative priority of the need for action at each site to remedy environmental and health problems resulting from the presence of hazardous wastes at such sites. In making its assessments of relative priority, the department shall place every site in one of the following classifications:

(1) Causing or presenting an imminent danger of causing irreversible or irreparable damage to the public health or environment—immediate action required;

(2) Significant threat to the environment—action required;

(3) Does not present a significant threat to the public health or environment—action may be deferred;

(4) Site properly closed—requires continued management;

(5) Site properly closed, no evidence of present or potential adverse impact—no further action required.

4. Any site classified as properly closed under subdivision (5) of subsection 3 of this section shall be removed from all subsequent annual reports and the register of abandoned or uncontrolled sites.

5. The department shall utilize the department of health and senior services when assessing the effects of an abandoned or uncontrolled site on human health.

(L. 1983 H.B. 528)

Effective 6-27-83



Section 260.450 Priority of sites, listed in registry, determined by investigation — factors to be considered.

Effective 27 Jun 1983, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.450. Priority of sites, listed in registry, determined by investigation — factors to be considered. — 1. The director shall investigate each site listed in the registry to determine the relative priority of the site as provided in section 260.445.

2. The director shall for each site identify the:

(1) Address and site boundaries;

(2) Time period of use for disposal of hazardous waste;

(3) Name of the current owner and operator and names of reported owners and operators during the time period of use for disposal of hazardous waste;

(4) Names of persons responsible for the generation and transportation of hazardous waste disposed of; and

(5) Type, quantity and manner of hazardous waste disposal.

3. When preliminary evidence suggests further assessment is necessary, the director may assess the:

(1) Depth of water table at the site;

(2) Nature of soils at the site;

(3) Location, nature and size of aquifers at the site;

(4) Direction of present and historic groundwater flows at the site;

(5) Location and nature of surface waters at and near the site;

(6) Levels of contaminants, if any, in groundwater, surface water, air and soils at and near the site resulting from hazardous wastes disposed of at the site; and

(7) Current quality of all drinking water drawn from or distributed through the area in which the site is located, if the department determines that water quality may have been affected by the site.

4. The director shall maintain a site assessment file for each site listed in the registry. The file shall contain all information obtained pursuant to this section and shall be open to the public. The site materials in the file may be reproduced by any person. The department may impose a charge not to exceed the actual cost of reproduction for copies of file information.

(L. 1983 H.B. 528)

Effective 6-27-83



Section 260.455 Registry, proposed site addition, procedure, notice.

Effective 27 Jun 1983, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.455. Registry, proposed site addition, procedure, notice. — Within sixty days after June 27, 1983, the department shall notify by certified mail the owner of all or any part of each site or area to be included in the registry required by section 260.440 by mailing notice to the owner's last known address. Thereafter, thirty days before any site is added to the registry, the department shall notify the owner of all or any part of such site by certified mail of the proposed addition to the registry by mailing notice to each such owner at the owner's last known address.

(L. 1983 H.B. 528)

Effective 6-27-83



Section 260.460 Listing or proposed listing of site in registry, procedure to remove.

Effective 27 Jun 1983, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.460. Listing or proposed listing of site in registry, procedure to remove. — 1. Any owner or operator of a site proposed for listing in the registry, or listed in the registry pursuant to section 260.440, may petition the director for deletion of such site, modification of the site classification or modification of any information regarding such site. No site shall be listed on the registry until after the resolution of any appeal initiated under this section.

2. Within ninety days after the submittal of such petition, the commission may convene a hearing to review the action of the director. No less than thirty days prior to the hearing, the commission shall cause a notice of hearing to be published in a newspaper of general circulation in the county in which the site is located. The commission shall also notify in writing any owner or operator of the site no less than thirty days prior to the hearing.

3. No later than thirty days following receipt of the complete record or following the decision not to hold a hearing, the commission shall provide the owner or operator with a written determination accompanied by reason therefor regarding action taken on the petition. All final decisions of the commission shall be reviewable under chapter 536.

4. The department shall, within ten days of any determination, notify the local governments of jurisdiction whenever a change is made in the registry pursuant to this section.

(L. 1983 H.B. 528)

Effective 6-27-83



Section 260.465 Change of use or transfer of site property — notice to buyer — appeal — violations, penalty.

Effective 28 Aug 1988

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.465. Change of use or transfer of site property — notice to buyer — appeal — violations, penalty. — 1. No person may substantially change the manner in which an abandoned or uncontrolled hazardous waste disposal site on the registry prepared and maintained by the department pursuant to section 260.440 is used without the written approval of the director.

2. No person may sell, convey or transfer title to an abandoned or uncontrolled hazardous waste disposal site which is on the registry prepared and maintained by the department pursuant to section 260.440 without disclosing to the buyer early in the negotiation process that the site is on the registry, specifying applicable use restrictions and providing all registry information for the site. The seller shall also notify the buyer that he may be assuming liability for any remedial action at the site; provided, however, the sale, conveyance or transfer of property shall not absolve any person responsible for site contamination, including the seller, of liability for any remedial action at the site. The seller shall notify the department of the transfer of ownership within thirty days after the transfer.

3. Decisions of the director concerning the use of an abandoned or uncontrolled hazardous waste site may be appealed to the commission in the manner provided in section 260.460.

4. If the department has reason to believe that the provisions of this section have been violated, or are in imminent danger of being violated, it may institute a civil action in any court of competent jurisdiction for injunctive relief to prevent such violation and for the assessment of a civil penalty not to exceed one thousand dollars per day for each day of violation.

(L. 1983 H.B. 528, A.L. 1988 S.B. 535)



Section 260.470 Recording of sites, placed on or removed from registry — removal procedure.

Effective 01 Jan 2008, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.470. Recording of sites, placed on or removed from registry — removal procedure. — 1. When the director places a site on the registry as provided in section 260.440, and after the resolution of any appeal under section 260.455, he shall file with the county recorder of deeds the period during which the site was used as a hazardous waste disposal area. When the director finds that a site on the registry has been properly closed under subdivision (5) of subsection 3 of section 260.445 with no evidence of potential adverse impact, he shall file this finding with the county recorder of deeds. The county recorder of deeds shall file this information so that any purchaser will be given notice that the site has been placed on, or removed from, the registry.

2. Any owner of a registry site may petition the department to remove the site from the registry provided that:

(1) Corrective actions have addressed the contamination at the site in accordance with a department-approved risk-based corrective action plan;

(2) The department has issued a letter indicating that no further actions are required to address current risk from contaminants for the site; and

(3) An environmental covenant for the property that meets the requirements of sections 260.1000 to 260.1039 has been filed with the county recorder of deeds.

3. The department shall approve such a request unless the department determines that removal from the registry would result in significant current or future risk of harm to human health, public welfare, or the environment. In making such a determination, the department shall provide a written justification that considers the amount, toxicity, and persistence of any contaminants left in place and the stability of current site conditions. Any denial under this subsection may be appealed to the commission in the manner provided in section 260.460.

(L. 1983 H.B. 528, A.L. 2007 S.B. 54)

Effective 1-01-08



Section 260.475 Fees to be paid by hazardous waste generators — exceptions — deposit of moneys — violations, penalty — deposit — fee requirement, expiration — fee structure review.

Effective 28 Aug 2014

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.475. Fees to be paid by hazardous waste generators — exceptions — deposit of moneys — violations, penalty — deposit — fee requirement, expiration — fee structure review. — 1. Every hazardous waste generator located in Missouri shall pay, in addition to the fees imposed in section 260.380, a fee of twenty-five dollars per ton annually on all hazardous waste which is discharged, deposited, dumped or placed into or on the soil as a final action, and two dollars per ton on all other hazardous waste transported off site. No fee shall be imposed upon any hazardous waste generator who registers less than ten tons of hazardous waste annually pursuant to section 260.380, or upon:

(1) Hazardous waste which must be disposed of as provided by a remedial plan for an abandoned or uncontrolled hazardous waste site;

(2) Fly ash waste, bottom ash waste, slag waste and flue gas emission control waste generated primarily from the combustion of coal or other fossil fuels;

(3) Solid waste from the extraction, beneficiation and processing of ores and minerals, including phosphate rock and overburden from the mining of uranium ore and smelter slag waste from the processing of materials into reclaimed metals;

(4) Cement kiln dust waste;

(5) Waste oil; or

(6) Hazardous waste that is:

(a) Reclaimed or reused for energy and materials;

(b) Transformed into new products which are not wastes;

(c) Destroyed or treated to render the hazardous waste nonhazardous; or

(d) Waste discharged to a publicly owned treatment works.

2. The fees imposed in this section shall be reported and paid to the department on an annual basis not later than the first of January. The payment shall be accompanied by a return in such form as the department may prescribe.

3. All moneys collected or received by the department pursuant to this section shall be transmitted to the department of revenue for deposit in the state treasury to the credit of the hazardous waste fund created pursuant to section 260.391. Following each annual reporting date, the state treasurer shall certify the amount deposited in the fund to the commission.

4. If any generator or transporter fails or refuses to pay the fees imposed by this section, or fails or refuses to furnish any information reasonably requested by the department relating to such fees, there shall be imposed, in addition to the fee determined to be owed, a penalty of fifteen percent of the fee shall be deposited in the hazardous waste fund.

5. If the fees or any portion of the fees imposed by this section are not paid by the date prescribed for such payment, there shall be imposed interest upon the unpaid amount at the rate of ten percent per annum from the date prescribed for its payment until payment is actually made, all of which shall be deposited in the hazardous waste fund.

6. The state treasurer is authorized to deposit all of the moneys in the hazardous waste fund in any of the qualified depositories of the state. All such deposits shall be secured in such a manner and shall be made upon such terms and conditions as are now or may hereafter be provided for by law relative to state deposits. Interest received on such deposits shall be credited to the hazardous waste fund.

*7. This fee shall expire December 31, 2018, except that the department shall levy and collect this fee for any hazardous waste generated prior to such date and reported to the department.

**8. Notwithstanding any statutory fee amounts or maximums to the contrary, the director of the department of natural resources may conduct a comprehensive review and propose changes to the fee structure set forth in this section. The comprehensive review shall include stakeholder meetings in order to solicit stakeholder input from each of the following groups: cement kiln representatives, chemical companies, large and small hazardous waste generators, and any other interested parties. Upon completion of the comprehensive review, the department shall submit a proposed fee structure with stakeholder agreement to the hazardous waste management commission. The commission shall review such recommendations at the forthcoming regular or special meeting, but shall not vote on the fee structure until a subsequent meeting. If the commission approves, by vote of two-thirds majority or five of seven commissioners, the fee structure recommendations, the commission shall authorize the department to file a notice of proposed rulemaking containing the recommended fee structure, and after considering public comments may authorize the department to file the order of rulemaking for such rule with the joint committee on administrative rules pursuant to sections 536.021 and 536.024 no later than December first of the same year. If such rules are not disapproved by the general assembly in the manner set out below, they shall take effect on January first of the following calendar year and the fee structure set out in this section shall expire upon the effective date of the commission-adopted fee structure, contrary to subsection 7 of this section. Any regulation promulgated under this subsection shall be deemed to be beyond the scope and authority provided in this subsection, or detrimental to permit applicants, if the general assembly, within the first sixty calendar days of the regular session immediately following the filing of such regulation disapproves the regulation by concurrent resolution. If the general assembly so disapproves any regulation filed under this subsection, the department and the commission shall not implement the proposed fee structure and shall continue to use the previous fee structure. The authority of the commission to further revise the fee structure as provided by this subsection shall expire on August 28, 2024.

(L. 1983 H.B. 528, A.L. 1985 S.B. 110, A.L. 1988 S.B. 535, A.L. 1994 H.B. 1156, A.L. 1999 S.B. 353, A.L. 2000 S.B. 577, A.L. 2004 S.B. 1040, A.L. 2005 S.B. 225, A.L. 2011 S.B. 135, A.L. 2013 H.B. 28 merged with H.B. 650, A.L. 2014 S.B. 642)

*Fee expires 12-31-18

**Authority to revise fee structure expires 8-28-24.



Section 260.480 Transfer of moneys in the hazardous waste remedial fund to hazardous waste fund.

Effective 28 Aug 2005

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.480. Transfer of moneys in the hazardous waste remedial fund to hazardous waste fund. — The fund balance remaining in the hazardous waste remedial fund is hereby transferred to the hazardous waste fund created in section 260.391*, and the moneys may be appropriated for any purpose previously authorized by this section as specified in subsection 1 of section 260.391.

(L. 1983 H.B. 528, A.L. 1985 S.B. 110, A.L. 1988 S.B. 535, A.L. 2000 S.B. 577, A.L. 2005 S.B. 225)

*Words "section 260.491" appear in original rolls.



Section 260.482 Incineration of certain material by Department of Defense, limitation.

Effective 16 May 1995, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.482. Incineration of certain material by Department of Defense, limitation. — 1. Incineration or disposal by the United States Department of Defense of any hazardous substance resulting from activities associated with environmental cleanup at a facility not currently involved in the production of weapons, located in any county of the first classification with a charter form of government and a population of less than three hundred thousand inhabitants, shall be limited only to wastes produced and located at the site where such incineration or disposal is conducted.

2. No incineration of any hazardous substance at such facility shall be conducted after five calendar years following the completion of the test burn of such incineration.

(L. 1995 S.B. 407)

Effective 5-16-95



Section 260.500 Definitions.

Effective 28 Aug 2015

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.500. Definitions. — As used in sections 260.500 to 260.550, unless the context clearly indicates otherwise, the following terms mean:

(1) "Cleanup", all actions necessary to contain, collect, control, identify, analyze, clean up, treat, disperse, remove, or dispose of a hazardous substance;

(2) "Cleanup costs", all costs incurred by the state or any of its political subdivisions, or their agents, or by any other person participating with the approval of the department of natural resources in the prevention or mitigation of damages from a hazardous substance emergency or the cleanup of a hazardous substance involved in a hazardous substance emergency, including a proportionate share of those costs necessary to maintain the services authorized in sections 260.500 to 260.550;

(3) "Department", the department of natural resources;

(4) "Director", the director of the department of natural resources;

(5) "Hazardous substance", any substance or mixture of substances that presents a danger to the public health or safety or the environment and includes:

(a) Any hazardous waste identified or listed by the department pursuant to sections 260.350 to 260.430;

(b) Any element, compound, mixture, solution, or substance designated pursuant to Sections 101(14) and 102 of the Comprehensive Environmental Response, Compensation and Liability Act of 1980, as amended, and Section 302 of the Superfund Amendments and Reauthorization Act of 1986, as amended; and

(c) Any hazardous material designated by the Secretary of the United States Department of Transportation pursuant to the Hazardous Materials Transportation Act;

(d) "Hazardous substances" does not include radioactive materials, wastes, emissions or discharges that are licensed or regulated by laws of the federal government or of this state. However, such material released due to a transportation accident shall be considered a hazardous substance;

(6) "Hazardous substance emergency":

(a) Any release of hazardous substances in quantities equal to or in excess of those determined pursuant to Section 101(14) or 102 of the Comprehensive Environmental Response, Compensation and Liability Act of 1980, as amended, and Section 304 of the Superfund Amendments and Reauthorization Act of 1986, as amended;

(b) Any release of petroleum including crude oil or any fraction thereof, natural gas, natural gas liquids, liquefied natural gas, or synthetic gas usable for fuel (or mixtures of natural gas and such synthetic gas) in excess of fifty gallons for liquids or three hundred cubic feet for gases, except that the notification and reporting of any release of natural gas or natural gas mixtures by or from intrastate facilities, regardless of the quantity of such release, shall be as specified by the public service commission rather than pursuant to the notification and reporting requirements contained in, or authorized by, sections 260.500 to 260.550. Interstate natural gas pipeline facilities shall report natural gas releases to the state and the National Response Center in accordance with federal Department of Transportation regulatory requirements;

(c) Any release of a hazardous waste which is reportable pursuant to sections 260.350 to 260.430;

(d) Any release of a hazardous substance which requires immediate notice pursuant to Part 171 of Title 49 of the Code of Federal Regulations;

(e) The department may promulgate rules and regulations identifying the substances and the quantities thereof which, if released, constitute a hazardous substance emergency;

(7) "Person", any individual, partnership, copartnership, firm, company, public or private corporation, association, joint stock company, trust, estate, political subdivision, or any agency, board, department, or bureau of the state or federal government, or any other legal entity whatever which is recognized by law as the subject of rights and duties;

(8) "Person having control over a hazardous substance", any person producing, handling, storing, transporting, refining, or disposing of a hazardous substance when a hazardous substance emergency occurs, including bailees, carriers, and any other person in control of a hazardous substance when a hazardous substance emergency occurs, whether they own the hazardous substance or are operating under a lease, contract, or other agreement with the legal owner thereof;

(9) "Release", any threatened or real emission, discharge, spillage, leakage, pumping, pouring, emptying or dumping of a substance into or onto the land, air or waters of the state unless done in compliance with the conditions of a federal or state permit, unless the substance is confined and is expected to stay confined to property owned, leased or otherwise controlled by the person having control over the substance, or unless, in the case of pesticides, if application is done in accordance with the product label;

(10) "State of Missouri basic emergency operations plan", the state plan, its annexes, and appendices as developed or maintained by the state emergency management agency for response to natural and man-made disasters in this state;

(11) "Waters of the state", all waters within the jurisdiction of this state, including all rivers, streams, lakes and other bodies of surface and subsurface water lying within or forming a part of the boundaries of the state which are not entirely confined and located completely upon lands owned, leased or otherwise controlled by a single person or by two or more persons jointly or as tenants in common.

(L. 1983 H.B. 528, A.L. 1995 S.B. 3 merged with S.B. 283, A.L. 2000 S.B. 577, A.L. 2015 H.B. 92)



Section 260.505 Hazardous substance emergency response plan to be developed by department director — contents of plan.

Effective 27 Jun 1983, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.505. Hazardous substance emergency response plan to be developed by department director — contents of plan. — 1. The director shall develop a "Hazardous Substance Emergency Response Plan", as an appendix to the annex of the "State of Missouri Basic Emergency Operation Plan", part II, "The Missouri Comprehensive Emergency Preparedness and Disaster Relief Plan". The hazardous substance emergency response plan shall be developed in consultation and cooperation with affected industries, and in cooperation and with the approval of the departments of public safety, social services, agriculture, conservation, transportation, and economic development for their areas of responsibility. The plan shall outline the respective responsibilities of the involved agencies in responding to hazardous substances emergencies. The department may enter into agreements with any state agency or unit of local government, with the federal government and with other persons as necessary to develop and implement the hazardous substances emergency response plan and to implement sections 260.005 to 260.550.

2. The hazardous substance emergency response plan shall establish one statewide telephone number to be used to notify the state of Missouri whenever a hazardous substance emergency occurs. Such phone shall be monitored by technical staff capable of advising the person reporting the emergency of the proper immediate actions to take pending the arrival of response personnel or other qualified assistance. The number shall be established by rule by the department in cooperation with the other affected state agencies and in accordance with the hazardous substance emergency response plan.

3. The person monitoring the statewide emergency telephone shall notify the appropriate agencies as designated in the hazardous substance emergency response plan.

4. Any person having control over a hazardous substance shall contact the state of Missouri, as specified in subsection 2 of this section, or the National Response Center, at the earliest practical moment upon discovery of an emergency involving the hazardous substance under his control. If requested, a written report of particulars of the incident shall be submitted. Failure to notify as required in this section is a class A misdemeanor. Notification received pursuant to this paragraph or information obtained by the exploitation of such notification shall not be used against any such person in any criminal case, except a prosecution for perjuring or for giving a false statement.

(L. 1983 H.B. 528)

Effective 6-27-83



Section 260.510 Hazardous substances, director's powers and duties.

Effective 27 Jun 1983, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.510. Hazardous substances, director's powers and duties. — The director:

(1) Shall provide technical advice and assistance to other state agencies, to political subdivisions of the state and to other persons upon request for the prevention, control and response to hazardous substance emergencies;

(2) May require the person having control over a hazardous substance involved in a hazardous substance emergency to clean up the hazardous substance and take any reasonable actions necessary to end a hazardous substance emergency;

(3) May clean up a hazardous substance and take any actions necessary to end a hazardous substance emergency if the person having control over a hazardous substance fails to take reasonable actions required by the director to clean up such hazardous substance or end such hazardous substance emergency;

(4) Shall take those actions necessary to clean up a hazardous substance or to end a hazardous substance emergency if the person having control over the hazardous substance cannot be contacted within a reasonable amount of time;

(5) May require a person having control over a hazardous substance involved in a hazardous substance emergency to take such corrective actions as may be reasonably required to prevent a recurrence of hazardous substance emergencies;

(6) May clean up any release of a substance if such release is a threat to the environment.

(L. 1983 H.B. 528)

Effective 6-27-83



Section 260.515 Actions to abate, control or clean up not construed as admission of liability.

Effective 27 Jun 1983, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.515. Actions to abate, control or clean up not construed as admission of liability. — Any action taken by any person to abate, control, or clean up a hazardous substance involved in a hazardous substance emergency shall not be construed as an admission of liability for a hazardous substance emergency.

(L. 1983 H.B. 528)

Effective 6-27-83



Section 260.520 Rules and regulations — procedure.

Effective 28 Aug 1995

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.520. Rules and regulations — procedure. — The director may adopt, amend, promulgate or repeal, after due notice and hearing, rules and regulations to implement sections 260.500 to 260.550 pursuant to this section and chapter 536. No rule or portion of a rule promulgated under the authority of sections 260.500 to 260.550 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1983 H.B. 528, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 260.525 Investigation, no person to refuse entry — search warrant to be issued.

Effective 27 Jun 1983, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.525. Investigation, no person to refuse entry — search warrant to be issued. — No person shall refuse entry or access for the purpose of investigating or responding to hazardous substance emergencies of an authorized representative of the department who presents appropriate credentials, nor obstruct or hamper the representative. A suitably restricted search warrant, upon showing of probable cause in writing and upon oath, shall be issued by any judge or associate circuit judge having jurisdiction to any such representative for the purpose of enabling the representative to investigate or respond to hazardous substance emergencies.

(L. 1983 H.B. 528)

Effective 6-27-83



Section 260.530 Cleanup costs, liability — failure to comply, damages, exceptions — records of expense to be kept.

Effective 27 Jun 1983, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.530. Cleanup costs, liability — failure to comply, damages, exceptions — records of expense to be kept. — 1. Any person having control over a hazardous substance shall be strictly liable to the state of Missouri for the reasonable cleanup costs incurred by the state as a result of the failure of such person to clean up a hazardous substance involved in a hazardous substance emergency in accordance with the requirements of sections 260.500 to 260.550 and rules promulgated by the department pursuant thereto. If such failure is willful, the person shall, in addition, be liable for punitive damages not to exceed triple the cleanup costs incurred by the state. Prompt and good faith notification to the director by the person having control over a hazardous substance that such person does not have the resources or managerial capability to begin or continue cleanup activities, or a good faith effort to clean up, relieves the person of liability for punitive damages, but not for actual cleanup costs. The director shall keep a record of all expenses incurred in carrying out any project or activity authorized by sections 260.500 to 260.550.

2. A person otherwise liable under the provisions of sections 260.500 to 260.550 is not liable if he demonstrates that the hazardous substance emergency occurred as the result of an act of God, an act of war, an act of the state of Missouri or the United States or solely the act of a third party. For the purposes of sections 260.500 to 260.550, no employee, agent of, or independent contractor employed by a person otherwise liable shall be considered a third party.

(L. 1983 H.B. 528)

Effective 6-27-83

(1994) Missouri hazardous substance emergency statute does not create a private cause of action. Purchaser of land had no cause of action against vendor for recovery of costs of cleanup. Only state has cause of action for clean-up costs under statute. Yellow Freight System, Inc. v. ACF Industries, Inc. 882 S.W.2d 225 (Mo. App. E.D.).



Section 260.535 Hazardous waste fund, deposits to — purpose for use.

Effective 28 Aug 2000

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.535. Hazardous waste fund, deposits to — purpose for use. — Moneys received pursuant to the provisions of sections 260.500 to 260.550 which are not required by Article IX, Section 7 of the Constitution to be distributed to schools shall be deposited in the hazardous waste fund created in section 260.391 and shall, upon appropriation, be used for control, abatement, analysis, cleanup, investigation and other reasonable costs incurred when responding to hazardous substance emergencies, or shall be used to reimburse the federal government for federal funds expended for the purposes named in this section. All other costs of the department necessary to carry out the provisions of sections 260.500 to 260.550 shall be paid from the hazardous waste fund, appropriated from general revenue or paid from available federal funds.

(L. 1983 H.B. 528, A.L. 1988 S.B. 535, A.L. 2000 S.B. 577)



Section 260.540 State employees acting in official capacity, liability.

Effective 27 Jun 1983, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.540. State employees acting in official capacity, liability. — Persons employed by the state of Missouri shall not be held liable for damages incurred as a result of actions taken by them when acting in their official capacity pursuant to sections 260.500 to 260.550, rules promulgated pursuant thereto and the hazardous substance emergency response plan. However, the state of Missouri may be held liable for any such damages as provided in sections 537.600 and 537.610 or as may be covered by liability insurance or a self-insurance plan.

(L. 1983 H.B. 528)

Effective 6-27-83



Section 260.545 Providing assistance at request of department, political subdivision or volunteer fire protection district, liability for actions, when.

Effective 28 Aug 1990

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.545. Providing assistance at request of department, political subdivision or volunteer fire protection district, liability for actions, when. — Any person who provides assistance, including equipment or materials, at the request of the department or a political subdivision or volunteer fire protection district or by previous agreement with the department or political subdivision or volunteer fire protection district in the event of a release of a hazardous substance shall not be held liable in any civil action for damages as a result of that person's acts or omissions in rendering such assistance. Nothing in this section shall relieve any person from civil damages in the following circumstances:

(1) Where the release referred to is the result of the person's having control of a spilled hazardous substance;

(2) Where the person rendered assistance for payment beyond reimbursement for out-of-pocket expenses or with the expectation of such payment; or

(3) For acts or omissions which result from intentional wrongdoing or gross negligence.

(L. 1983 H.B. 528, A.L. 1988 S.B. 535, A.L. 1990 H.B. 1395 & 1448)



Section 260.546 Emergency assistance — cost, how paid — cost statement, contents — payment, when — amount, appeal procedure — state fund to pay cost but repayment required.

Effective 28 Aug 2008

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.546. Emergency assistance — cost, how paid — cost statement, contents — payment, when — amount, appeal procedure — state fund to pay cost but repayment required. — 1. In the event that a hazardous substance release occurs for which a political subdivision or volunteer fire protection association as defined in section 320.300 provides emergency services, the person having control over a hazardous substance shall be liable for such reasonable and necessary costs incurred by the political subdivision or volunteer fire protection association while securing an emergency situation or cleaning up any hazardous substances. Such liability includes the cost of materials and supplies actually used to secure the emergency situation. The liability may also include the cost for contractual services which are not routinely provided by the department or political subdivision or volunteer fire protection association. Such liability shall not include the cost of normal services which otherwise would have been provided. Such liability shall not include budgeted administrative costs or the costs for duplicate services if multiple response teams are requested by the department or political subdivision unless, in the opinion of the department or political subdivision, duplication of service was required to protect the public health and environment. No later than sixty days after the completion of the cleanup of the release of a hazardous substance, the political subdivision or volunteer fire protection association shall submit to the person having control of the spilled hazardous substance an itemized statement of costs provided by the political subdivision. The statement of costs shall include but not be limited to an explanation of why the costs were reasonable and necessary. The explanation shall describe how such costs were not duplicative, did not include costs for normal services that would otherwise have been provided, and why contractual services, if any, were utilized in the response to the emergency situation. Response and cleanup costs are eligible for reimbursement if the initial response and assessment to a release of a hazardous substance was based on best practices and in a manner that any prudent political subdivision or volunteer fire protection association would respond to a release of a hazardous substance. Such response and cleanup costs may also include the costs of contractual services which are not routinely provided by the department or political subdivision or volunteer fire protection association. Such costs shall not include the costs of normal services which otherwise would have been provided.

2. Full payment shall be made within thirty days of receipt of the cost statement unless the person having control over the hazardous substance contests the amount of the costs pursuant to this section. If the person having control over the hazardous substance elects to contest the payment of such costs, such person shall file an appeal with the director within thirty days of receipt of the cost statement.

3. Upon receipt of such an appeal, the director shall notify the parties involved of the appeal and collect such evidence from the parties involved as the director deems necessary to make a determination of reasonable cleanup costs. The burden of proof shall be on the political subdivision or volunteer fire protection district to document and justify such costs allowed under subsection 1 of this section. Within sixty days of notification of the appeal, the director shall notify the parties of his or her decision. The director shall direct the person having control over a hazardous substance to pay those costs the director finds to be reasonable and appropriate. The determination of the director shall become final thirty days after receipt of the notice by the parties involved unless prior to such date one of the involved parties files a petition for judicial review pursuant to chapter 536.

4. The political subdivision or volunteer fire protection association may apply to the department for reimbursement from the hazardous waste fund created in section 260.391 for the costs for which the person having control over a hazardous substance shall be liable if the political subdivision or volunteer fire protection association is able to demonstrate a need for immediate relief for such costs and believes it will not receive prompt payment from the person having control over a hazardous substance. When the liability owed to the political subdivision or volunteer fire protection association by the person having control over a hazardous substance is paid, the political subdivision or volunteer fire protection association shall reimburse the department for any payment it has received from the hazardous waste fund. Such reimbursement to a political subdivision or volunteer fire protection association by the department shall be paid back to the department by the political subdivision or volunteer fire protection association within that time limit imposed by the department notwithstanding failure of the person having control over a hazardous substance to reimburse the political subdivision or volunteer fire protection association within that time.

(L. 1990 H.B. 1395 & 1448, A.L. 2000 S.B. 577, A.L. 2005 S.B. 225, A.L. 2008 S.B. 931)



Section 260.550 Information to be available to public, exceptions.

Effective 27 Jun 1983, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.550. Information to be available to public, exceptions. — Information obtained under the provisions of sections 260.500 to 260.550 or any rule or regulation, order or condition adopted or issued thereunder, or any investigation authorized thereby, shall be available to the public unless:

(1) Nondisclosure is requested in writing;

(2) Such information constitutes trade secrets or information which is entitled to confidential treatment in order to protect any plan, process, tool, mechanism, or compound which is known only to the person claiming confidential treatment and confidential treatment is necessary to protect such person's trade, business or manufacturing process;

(3) Such nondisclosure will not result in an unreasonable threat to the health of humans or the environment; and

(4) Disclosure is not required under any federal act. Any employee of a department or any former employee of a department who, for a period of two years after the termination of such relationship, is convicted of willful disclosure or conspiracy to disclose trade secrets or information which is entitled to such confidential treatment to any person other than one entitled to the information under sections 260.500 to 260.550 is guilty of a class A misdemeanor.

(L. 1983 H.B. 528)

Effective 6-27-83



Section 260.552 Liability limitation for persons in business of hazardous waste cleanup created by others, exceptions — waste cleanup of environmental hazard defined.

Effective 01 Jul 1987, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.552. Liability limitation for persons in business of hazardous waste cleanup created by others, exceptions — waste cleanup of environmental hazard defined. — 1. No person engaged in the business of waste cleanup of environmental hazards created by others, including asbestos, shall be liable for any damages arising from the release or discharge of a pollutant, resulting from such activity, in an amount greater than one million dollars to any one person or three million dollars to all persons for a single occurrence. The limitation of liability of this section shall not:

(1) Affect any right of indemnification which such person has, or may acquire by contract, against any other person who is liable for creating an environmental hazard;

(2) Apply to persons who intentionally, wantonly, or willfully violate federal or state regulations respecting the clean-up process.

2. For purposes of this* section, the phrase "business of waste cleanup of environmental hazard" shall mean an activity including the investigation, evaluation, planning, design, engineering, removal, construction and ancillary services, which is carried out to abate or clean up a pollutant.

(L. 1987 H.B. 700 § 37)

Effective 7-01-87

*Word "the" appears in original rolls.



Section 260.565 Definitions.

Effective 28 Aug 1999

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.565. Definitions. — As used in sections 260.565 to 260.575, the following terms mean:

(1) "Hazardous substance", any hazardous substance specified in the Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C. Sections 9601(14) (A)-(F), as amended, petroleum and petroleum products, except where such petroleum and petroleum products were released to the environment from tanks subject to regulation by the department of natural resources or located on property which is eligible for moneys from the petroleum storage tank insurance fund pursuant to section 319.131, and any hazardous waste as defined in section 260.360 or any rules promulgated under sections 260.350 to 260.480;

(2) "Person", any individual, partnership, copartnership, firm, company, public or private corporation, association, joint stock company, trust estate, political subdivision or any agency, board, department or bureau of the state or federal government, or any other legal entity whatever which is recognized by law as the subject of rights and duties;

(3) "Phase I environmental site assessment", a noninvasive physical assessment of the real property and a records review conducted by a technical consultant who is familiar with the nature of the operations and activities that have occurred on the real property;

(4) "Real property", any residential or nonresidential real property;

(5) "Remediation" or "remedial action", all appropriate actions taken to clean up contaminated real property, including but not limited to removal, remedial actions, and response actions as such terms are defined by the federal Comprehensive Environmental Response, Compensation and Liability Act, as amended (42 U.S.C. 9601).

(L. 1993 S.B. 80, et al., A.L. 1999 S.B. 334)



Section 260.567 Application for voluntary remediation, requirements, form, fee — review by department — duties of applicant, reports — remedial action plan, review of — duties.

Effective 28 Aug 1993

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.567. Application for voluntary remediation, requirements, form, fee — review by department — duties of applicant, reports — remedial action plan, review of — duties. — 1. Any person, including but not limited to a person acquiring, disposing of or possessing a lienholder interest on real property or other circumstances as may be established by rule involving real property that is known to be or suspected to be contaminated by hazardous substances, may apply to remediate the real property with oversight by the department of natural resources. Such application shall be made on forms provided by the department and shall include the location of the real property, the legal description of the real property, a general description of the nature of the operations and activities and the dates, if known, that such activities occurred on the real property, the names of known past and present owners of the real property, a description of the nature and extent of known or suspected contamination and an application fee of two hundred dollars.

2. The department shall review the application. The department shall approve or deny all applications received prior to January 1, 1995, by April 1, 1995. The department shall approve or deny all applications received on or after January 1, 1995, within ninety days of receipt of the application. The department shall approve the application unless the department determines that the contamination present or suspected to be present is such as to warrant action under sections 260.350 to 260.480, as amended, the Resource Conservation and Recovery Act, 42 U.S.C. section 6901 et seq., as amended, or the Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C. section 9601 et seq., as amended, in which case the department shall deny the request. If the applicant chooses to continue to remediate the real property under the provisions of sections 260.565 to 260.575, the department shall execute a site-specific oversight agreement with the applicant following approval of the application.

3. Following the approval of an application and execution of an oversight agreement, the applicant shall submit a copy of all reports prepared concerning the results of any site assessments, investigations, sample collections and sample analyses including, at a minimum, a Phase I environmental site assessment, to the department. The department shall review the reports submitted and comment, within one hundred and eighty days, on the nature and extent of any additional required environmental site assessments to be conducted on the real property. The department shall require the applicant to post a deposit, not to exceed five thousand dollars, which shall be used, upon appropriation, to cover the site-specific costs to the department. Moneys shall be transmitted to the director of the department of revenue for deposit in the state treasury. The deposit may be satisfied by cash or a letter of credit issued by a Missouri bank.

4. Prior to the conducting of any additional environmental site assessments, if any, the department shall approve all work plans appropriate for the scope of the assessment.

5. The department shall review reports of any additional environmental site assessments and make a determination, within one hundred and eighty days, of any required remedial actions. If the department determines that no remedial action is required, the applicant shall submit, if required by the director, a monitoring plan to the department. Upon approval by the director, the plan, if required, shall be implemented by the applicant. If the department determines that remediation is required, the applicant shall submit a remedial action plan to the department for any contamination identified in the environmental site assessments.

6. The department shall review the remedial action plan. Remedial action plans shall include work plans, safety plans, and testing protocols. In addition, remedial action plans shall include appropriate monitoring plans. The department shall, within ninety days, approve the plan if the plan satisfies the requirements of this section.

7. Following approval of the remedial action plan by the department, the applicant shall implement the remedial action plan.

8. During the implementation of the remedial action plan, the applicant shall submit to the department, on forms provided by the department, quarterly progress reports of such remedial action.

9. The applicant shall submit to the department a copy of all reports prepared concerning such remedial action.

10. The department shall review the remedial action conducted in accordance with the provisions of the approved remedial action plan.

11. Nothing in sections 260.565 to 260.575 shall limit the right of an applicant to terminate participation upon providing written notification to the department. Upon receipt of notice of termination from the applicant, the department shall refund any remaining deposit balance, after incurred costs are deducted, within sixty days.

12. Nothing in sections 260.565 to 260.575 shall limit the department's or the commission's authority to administer sections 260.350 to 260.480 or any rules promulgated thereunder.

13. The applicant may appeal any action of the department under sections 260.565 to 260.575 to the hazardous waste management commission within thirty days of such action.

(L. 1993 S.B. 80, et al.)



Section 260.569 Reimbursement for costs to department, computation — deposit of funds — termination from participation by department, when — refund of balance, when.

Effective 28 Aug 2005

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.569. Reimbursement for costs to department, computation — deposit of funds — termination from participation by department, when — refund of balance, when. — 1. The department shall be reimbursed for its site-specific costs incurred in administration and oversight of the voluntary cleanup. The department shall bill applicants who conduct the voluntary cleanup at rates established by rule by the hazardous waste management commission. Such rates shall not be more than the lesser of the costs to the department or one hundred dollars per hour. The department shall furnish to the applicant a complete, full and detailed accounting of the costs incurred by the department for which the applicant is charged. The applicant may appeal any charge to the commission within thirty days of receipt of the bill. Appeal to the commission shall stay the required payment date until thirty days following the rendering of the decision of the commission. The department of natural resources shall initially draw down its charges against the application fee. Timely remittance of reimbursements, as provided in subsection 3 of this section, to the department is a condition of continuing participation. If, after the conclusion of the remedial action, a balance remains, the department shall refund that amount within sixty days. If the department fails to render any decision or take any action within the time period specified in sections 260.565 to 260.575, then the applicant shall not be required to reimburse the department for costs incurred for such review or action.

2. All funds remitted by the applicant conducting the voluntary cleanup shall be deposited into the hazardous waste fund created in section 260.391 and shall be used by the department upon appropriation for its administrative and oversight costs.

3. The department may terminate an applicant from further participation for cause. Grounds for termination include, but are not limited to:

(1) Discovery of conditions such as to warrant action pursuant to sections 260.350 to 260.480, as amended, the Resource Conservation and Recovery Act, 42 U.S.C. Section 6901 et seq., as amended, or the Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C. Section 9601 et seq., as amended;

(2) Failure to submit cost reimbursements within sixty days following notice from the department that such reimbursements are due;

(3) Failure to submit required information within ninety days following notice from the department that such information is required;

(4) Failure to submit a remedial action plan within ninety days following notice from the department that such plan is due;

(5) Failure to properly implement the remedial action plan; and

(6) Continuing noncompliance with any of the provisions of sections 260.565 to 260.575 or the rules and regulations promulgated pursuant to sections 260.565 to 260.575.

4. Upon termination pursuant to subdivision (1) of subsection 3 of this section or subsection 11 of section 260.567, if there is a balance in the applicant's application fee after deducting costs incurred by the department of natural resources, such balance shall be refunded within sixty days. Upon termination pursuant to subdivisions (2) to (6) of subsection 3 of this section, if a balance remains in the applicant's application fee, such balance shall be forfeited and deposited in the hazardous waste fund.

(L. 1993 S.B. 80, et al., A.L. 2000 S.B. 577, A.L. 2005 S.B. 225)



Section 260.571 Hazardous waste management commission may promulgate rules, scope.

Effective 28 Aug 1993

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.571. Hazardous waste management commission may promulgate rules, scope. — The hazardous waste management commission may promulgate rules to implement sections 260.565 to 260.575. Such rules and regulations may include, but are not limited to, cleanup protocols, cleanup standards, and cost administration.

(L. 1993 S.B. 80, et al.)



Section 260.573 Completion of plan, department to issue letter, contents — effect.

Effective 28 Aug 1993

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.573. Completion of plan, department to issue letter, contents — effect. — If the provisions set forth in sections 260.565 to 260.575 and any rules promulgated thereunder are met, and the applicant has remitted all applicable participation fees, the department shall issue, to the applicant, a letter stating that no further action need be taken at the site related to any contamination identified in the environmental assessments and for which remedial action has been taken in accordance with the approved remedial action plan. Such letter, however, shall provide that the department of natural resources may require the person to conduct additional environmental site assessments or remedial actions in the event that any monitoring conducted at or near the real property or other circumstances indicate that additional contamination is present which was not identified by the environmental site assessments or for which remedial action was not taken according to the remedial action plan.

(L. 1993 S.B. 80, et al.)



Section 260.575 False information, submission of — penalty.

Effective 28 Aug 1993

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.575. False information, submission of — penalty. — Any person who knowingly submits false or fraudulent information to the department in connection with a voluntary cleanup shall be guilty of a class A misdemeanor.

(L. 1993 S.B. 80, et al.)



Section 260.600 Area revitalization authorities to hold title in cleanup areas — transfer of title to department, when — dissolution of authority (certain first class counties, charter form).

Effective 27 Jun 1983, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.600. Area revitalization authorities to hold title in cleanup areas — transfer of title to department, when — dissolution of authority (certain first class counties, charter form). — Area revitalization authorities in any first class county with a charter form of government, adjoining a city not within a county, are authorized to temporarily hold title to property within any area designated for cleanup by the department of natural resources pursuant to this chapter or by any federal agency under the Comprehensive Environmental Response, Compensation and Liability Act of 1980. The authority shall transfer all rights, title and interests in all properties to the department of natural resources as soon as all owners of such property interests in the designated area have entered into legally binding agreements to convey those interests. The authority shall, within sixty days of such transfer of title, wind up its affairs and voluntarily dissolve in accordance with the provisions of chapter 355.

(L. 1983 H.B. 528 § 3)

Effective 6-27-83



Section 260.602 Authorities' articles of incorporation, content.

Effective 27 Jun 1983, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.602. Authorities' articles of incorporation, content. — The articles of incorporation shall set forth:

(1) The names and residences of the applicants together with a recital that each of them is an elector of and taxpayer in the county or municipality;

(2) The name of the corporation, which shall be "The Area Revitalization Authority of the ______ of ______" (the blank spaces to be filled in with the name of the county or municipality, including the proper designation thereof as county, city, town or village) if such name shall be available for use by (which shall be in the county);

(3) The purpose for which the corporation is proposed to be organized;

(4) The number of directors of the corporation;

(5) The period, if any, for the duration of the corporation;

(6) Any other matter which the applicants may choose to insert therein which shall not be inconsistent with this act* or with the laws of the state of Missouri.

­­

­

(L. 1983 H.B. 528 § 4)

Effective 6-27-83

*"This act" (H.B. 528, 1983) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 260.603 Articles filed where — secretary of state, duties.

Effective 27 Jun 1983, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.603. Articles filed where — secretary of state, duties. — When executed and acknowledged in conformity with section 260.602, the articles of incorporation shall be filed with the secretary of state. The secretary of state shall examine the articles of incorporation and, if he finds that the recitals contained therein are correct, that the requirements of section 260.602 have been complied with, and that the name is not identical with or so nearly similar to that of another corporation already in existence in this state as to lead to confusion and uncertainty, he shall approve the articles of incorporation, issue a certificate of incorporation and record the same in an appropriate book or record in his office. When such articles have been so approved, the certificate of incorporation issued and the same filed, the applicants shall constitute a public corporation under the name set out in the articles of incorporation.

(L. 1983 H.B. 528 § 5)

Effective 6-27-83



Section 260.605 Board of directors, number, qualifications, election, term.

Effective 27 Jun 1983, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.605. Board of directors, number, qualifications, election, term. — The corporation shall have a board of directors in which all the powers of the corporation shall be vested and which shall consist of any number of directors, not less than three, all of whom shall be duly qualified electors of and taxpayers in the county or municipality. The directors shall serve as such without compensation. The directors shall be elected by the governing body of the county or municipality, and each director shall continue to hold office until his successor is elected.

(L. 1983 H.B. 528 § 6)

Effective 6-27-83



Section 260.607 Powers and duties of board.

Effective 27 Jun 1983, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.607. Powers and duties of board. — The corporation is hereby granted all powers necessary or appropriate to carry out and effectuate its purposes under sections 260.600 to 260.607, including but not limited to the following:

(1) To adopt bylaws and rules for the regulation of its affairs and the conduct of its business;

(2) To adopt an official seal;

(3) To sue and be sued;

(4) To make and execute leases, contracts, releases, compromises and other instruments necessary or convenient to carry out its purposes;

(5) To acquire, whether by purchase, exchange or gift, real properties located within any area designated for cleanup under this act*;

(6) To convey real properties whenever the board of directors finds that it has acquired all rights, title and interests in all properties within the area designated for cleanup;

(7) To employ and pay compensation to such employees and agents, including attorneys, and others, as the board of directors shall deem necessary to further the purposes of sections 260.600 to 260.607.

(L. 1983 H.B. 528 § 7)

Effective 6-27-83

*"This act" (H.B. 528, 1983) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 260.609 Authority, state and state employees no liability, when.

Effective 27 Jun 1983, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.609. Authority, state and state employees no liability, when. — The state of Missouri, its employees or the revitalization authority shall not be held liable for any injury caused by a dangerous condition at any abandoned or uncontrolled site as a result of the actions taken on behalf of the state or the revitalization agency under sections 260.600 to 260.607.

(L. 1983 H.B. 528 § 8)

Effective 6-27-83



Section 260.700 Membership authorized — compact — purposes.

Effective 28 Aug 1996

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.700. Membership authorized — compact — purposes. — The "Midwest Interstate Low-Level Radioactive Waste Compact" is hereby enacted into law and entered into by this state with all other states legally joining therein in the form substantially as follows:

THE MIDWEST INTERSTATE LOW-LEVEL RADIOACTIVE WASTE COMPACT

ARTICLE I. POLICY AND PURPOSE

There is created the "Midwest Interstate Low-Level Radioactive Waste Compact".

The states party to this compact recognize that the Congress of the United States, by enacting the Low-Level Radioactive Waste Policy Act, as amended by the Low-Level Radioactive Waste Policy Amendments Act of 1985, 42 U.S.C. 2021b to j, has provided for and encouraged the development of low-level radioactive waste compacts as a tool for disposing of such waste. The party states acknowledge that the Congress declared that each state is responsible for providing for the availability of capacity either within or outside the state for the disposal of low-level radioactive waste generated within its borders, except for waste generated as a result of certain defense activities of the federal government or federal research and development activities. The party states also recognize that the disposal of low-level radioactive waste is handled most efficiently on a regional basis; and, that the safe and efficient management of low-level radioactive waste generated within the region requires that sufficient capacity to dispose of such waste be properly provided.

a. It is the policy of the party states to enter into a regional low-level radioactive waste disposal compact for the purpose of:

1. Providing the instrument and framework for a cooperative effort;

2. Providing sufficient facilities for the proper disposal of low-level radioactive waste generated in the region;

3. Protecting the health and safety of the citizens of the region;

4. Limiting the number of facilities required to effectively and efficiently dispose of low-level radioactive waste generated in the region;

5. Encouraging source reduction and the environmentally sound treatment of waste that is generated to minimize the amount of waste to be disposed of;

6. Ensuring that the costs, expenses, liabilities, and obligations of low-level radioactive waste disposal are paid by generators and other persons who use compact facilities to dispose of their waste;

7. Ensuring that the obligations of low-level radioactive waste disposal that are the responsibility of the party states are shared equitably among them;

8. Ensuring that the party states that comply with the terms of this compact and fulfill their obligations under it share equitably in the benefits of the successful disposal of low-level radioactive waste; and

9. Ensuring the environmentally sound, economical, and secure disposal of low-level radioactive wastes.

b. Implicit in the congressional consent to this compact is the expectation by the Congress and the party states that the appropriate federal agencies will actively assist the compact commission and the individual party states to this compact by:

1. Expeditious enforcement of federal rules, regulations and laws;

2. Imposition of sanctions against those found to be in violation of federal rules, regulations and laws; and

3. Timely inspection of their licensees to determine their compliance with these rules, regulations and laws.

ARTICLE II. DEFINITIONS

As used in this compact, unless the context clearly requires a different construction:

a. "Care" means the continued observation of a facility after closing for the purposes of detecting a need for maintenance, ensuring environmental safety, and determining compliance with applicable licensure and regulatory requirements and including the correction of problems which are detected as a result of that observation.

b. "Close", "Closed", or "Closing" means that the compact facility with respect to which any of those terms is used has ceased to accept waste for disposal. "Permanently closed" means that the compact facility with respect to which the term is used has ceased to accept waste because it has operated for twenty years or a longer period of time as authorized by Article VI.i. of this compact, its capacity has been reached, the commission has authorized it to close pursuant to Article III.h.7. of this compact, the host state of such facility has withdrawn from the compact or had its membership revoked, or this compact has been dissolved.

c. "Commission" means the Midwest Interstate Low-Level Radioactive Waste Commission.

d. "Compact facility" means a waste disposal facility that is located within the region and that is established by a party state pursuant to the designation of that state as a host state by the commission.

e. "Development" includes the characterization of potential sites for a waste disposal facility, siting of such a facility, licensing of such a facility, and other actions taken by a host state prior to the commencement of construction of such a facility to fulfill its obligations as a host state.

f. "Disposal", with regard to low-level radioactive waste, means the permanent isolation of that waste in accordance with the requirements established by the United States Nuclear Regulatory Commission or the licensing agreement state.

g. "Disposal plan" means the plan adopted by the commission for the disposal of waste within the region.

h. "Facility" means a parcel of land or site, together with the structures, equipment and improvements on or appurtenant to the land or site, which is or has been used for the disposal of low-level radioactive waste, which is being developed for that purpose, or upon which the construction of improvements or installation of equipment is occurring for that purpose.

i. "Final decision" means a final action of the commission determining the legal rights, duties or privileges of any person. "Final decision" does not include preliminary, procedural or intermediate actions by the commission, actions regulating the internal administration of the commission, or actions of the commission to enter into or refrain from entering into contracts or agreements with vendors to provide goods or services to the commission.

j. "Generator" means a person who first produces low-level radioactive waste, including, without limitation, any person who does so in the course of or incident to manufacturing, power generation, processing, waste treatment, waste storage, medical diagnosis and treatment, research, or other industrial or commercial activity. If the person who first produced an item or quantity of waste cannot be identified, "generator" means the person first possessing the waste who can be identified.

k. "Host state" means any state which is designated by the commission to host a compact facility or has hosted a compact facility.

l. "Long-term care" means those activities taken by a host state after a compact facility is permanently closed to ensure the protection of air, land and water resources and the health and safety of all people who may be affected by the facility.

m. "Low-level radioactive waste" or "waste" means radioactive waste that is not classified as high-level radioactive waste and that is class A, B, or C low-level radioactive waste as defined in 10 CFR 61.55, as that section existed on January 26, 1983. "Low-level radioactive waste" or "waste" does not include any such radioactive waste that is owned or generated by the United States Department of Energy; by the United States Navy as a result of the decommissioning of its vessels, or as a result of any research, development, testing or production of any atomic weapon.

n. "Operates", "operational", or "operating" means that the compact facility with respect to which any of those terms is used accepts waste for disposal.

o. "Party state" means any eligible state that enacts this compact into law, pays any eligibility fee established by the commission, and has not withdrawn from this compact or had its membership in this compact revoked, provided that a state that has withdrawn from this compact or had its membership revoked again becomes a party state if it is readmitted to membership in this compact pursuant to Article VIII.a. of this compact. "Party state" includes any host state. "Party state" also includes any statutorily created administrative departments, agencies or instrumentalities of a party state, but does not include municipal corporations, regional or local units of government or other political subdivisions of a party state that are responsible for governmental activities on less than a statewide basis.

p. "Person" means any individual, corporation, association, business enterprise or other legal entity either public or private and any legal successor, representative, agent or agency of that individual, corporation, association, business enterprise, or other legal entity. "Person" also includes the United States, states, political subdivisions of states, and any department, agency or instrumentality of the United States or a state.

q. "Region" means the area of the party states.

r. "Site" means the geographic location of a facility.

s. "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands or any other territorial possession of the United States.

t. "Storage" means the temporary holding of waste.

u. "Treatment" means any method, technique or process, including storage for radioactive decay, designed to change the physical, chemical or biological characteristics or composition of any waste in order to render the waste safer for transport or management, amenable to recovery, convertible to another usable material or reduced in volume.

v. "Waste management", "manage waste", "management of waste", "management", or "managed" means the storage, treatment, or disposal of waste.

ARTICLE III. THE COMMISSION

a. There is created the "Midwest Interstate Low-Level Radioactive Waste Commission". The commission consists of one voting member from each party state. The governor of each party state shall notify the commission in writing of its member and any alternates. An alternate may act on behalf of the member only in that member's absence. The method for selection and the expenses of each commission member shall be the responsibility of the member's respective state.

b. Each commission member is entitled to one vote. Except as otherwise specifically provided in this compact, an action of the commission is binding if a majority of the total membership casts its vote in the affirmative. A party state may direct its member or alternate member of the commission how to vote or not vote on matters before the commission.

c. The commission shall elect annually from among its members a chairperson. The commission shall adopt and publish, in convenient form, bylaws, and policies which are not inconsistent with this compact, including procedures for the use of binding arbitration under Article VI.o. of this compact and procedures which substantially conform with the provisions of the Federal Administrative Procedure Act (5 U.S.C. sections 500 to 559) in regard to notice, conduct and recording of meetings; access by the public to records; provision of information to the public; conduct of adjudicatory hearings; and issuance of decisions.

d. The commission shall meet at least once annually and shall also meet upon the call of the chairperson or any other commission member.

e. All meetings of the commission shall be open to the public with reasonable advance notice. The commission may, by majority vote, close a meeting to the public for the purpose of considering sensitive personnel or legal strategy matters. However, all commission actions and decisions shall be made in open meetings and appropriately recorded.

f. The commission may establish advisory committees for the purpose of advising the commission on any matters pertaining to waste management.

g. The office of the commission shall be in a party state. The commission may appoint or contract for and compensate such limited staff necessary to carry out its duties and functions. The staff shall have the responsibilities and authority delegated to it by the commission in its bylaws. The staff shall serve at the commission's pleasure with the exception that staff hired as the result of securing federal funds shall be hired and governed under applicable federal statutes and regulations. In selecting any staff, the commission shall assure that the staff has adequate experience and formal training to carry out the functions assigned to it by the commission.

h. The commission may do any or all of the following:

1. Appear as an intervenor or party in interest before any court of law or any federal, state or local agency, board or commission in any matter related to waste management. In order to represent its views, the commission may arrange for any expert testimony, reports, evidence or other participation.

2. Review any emergency closing of a compact facility, determine the appropriateness of that closing, and take whatever lawful actions are necessary to ensure that the interests of the region are protected.

3. Take any action which is appropriate and necessary to perform its duties and functions as provided in this compact.

4. Approve the disposal of naturally occurring and accelerator produced radioactive material at a compact facility. The commission shall not approve the acceptance of such material without first making an explicit determination of the effect of the new waste stream on the compact facility's maximum capacity. Such approval requires the affirmative vote of a majority of the commission, including the affirmative vote of the member from the host state of the compact facility that would accept the material for disposal. Any such host state may, at any time, rescind its vote granting the approval and, thereafter, additional naturally occurring and accelerator produced radioactive material shall not be disposed of at a compact facility unless the disposal is again approved. All provisions of this compact apply to the disposal of naturally occurring and accelerator produced radioactive material that has been approved for disposal at a compact waste facility pursuant to Article III.h.4. of this compact.

5. Enter into contracts in order to perform its duties and functions as provided in this compact.

6. When approved by the commission, with the member from each host state in which an affected compact facility is operating or being developed or constructed voting in the affirmative, enter into agreements to do any of the following:

(a) Import for disposal within the region, waste generated outside the region;

(b) Export for disposal outside the region, waste generated inside the region;

(c) Dispose of waste generated within the region at a facility within the region that is not a compact facility.

7. Authorize a host state to permanently close a compact facility located within its borders earlier than otherwise would be required by Article VI.i. of this compact. Such a closing requires the affirmative vote of a majority of the commission, including the affirmative vote of the member from the state in which the affected compact facility is located.

i. The commission shall do all of the following:

1. Submit an annual report to, and otherwise communicate with, the governors and the appropriate officers of the legislative bodies of the party states regarding the activities of the commission.

2. Adopt and amend, by a two-thirds vote of the membership, in accordance with the procedures and criteria developed pursuant to Article IV of this compact, a regional disposal plan which designates host states for the establishment of needed compact facilities.

3. Adopt an annual budget.

4. Establish and implement a procedure for determining the capacity of a compact facility. The capacity of a compact facility shall be established as soon as reasonably practical after the host state of the facility is designated and shall not be changed thereafter without the consent of the host state. The capacity of a compact facility shall be based on the projected volume, radioactive characteristics, or both, of the waste to be disposed of at the facility during the period set forth in Article VI.i. of this compact.

5. Provide a host state with funds necessary to pay reasonable development expenses incurred by the host state after it is designated to host a compact facility.

6. Establish and implement procedures for making payments from the remedial action fund provided for in Article III.p. of this compact.

7. Establish and implement procedures to investigate any complaint joined in by two or more party states regarding another party state's performance of its obligations under this compact.

8. Adopt policies promoting source reduction and the environmentally sound treatment of waste in order to minimize the amount of waste to be disposed of at compact facilities.

9. Establish and implement procedures for obtaining information from generators regarding the volume and characteristics of waste projected to be disposed of at compact facilities and regarding generator activities with respect to source reduction, recycling and treatment of waste.

10. Prepare annual reports regarding the volume and characteristics of waste projected to be disposed of at compact facilities.

j. Funding for the commission shall be provided as follows:

1. When no compact facility is operating, the commission may assess fees to be collected from generators of waste in the region. The fees shall be reasonable and equitable. The commission shall establish and implement procedures for assessing and collecting the fees. The procedures may allow the assessing of fees against less than all generators of waste in the region; provided that if fees are assessed against less than all generators of waste in the region, generators paying the fees shall be reimbursed the amount of the fees, with reasonable interest, out of the revenues of operating compact facilities.

2. When a compact facility is operating, funding for the commission shall be provided through a surcharge collected by the host state as part of the fee system provided for in Article VI.j. of this compact. The surcharge to be collected by the host state shall be determined by the commission and shall be reasonable and equitable.

3. In the aggregate, the fees or surcharges, as the case may be, shall be no more than is necessary to:

(a) Cover the annual budget of the commission;

(b) Provide a host state with the funds necessary to pay reasonable development expenses incurred by the host state after it is designated to host a compact facility;

(c) Provide moneys for deposit in the remedial action fund established pursuant to Article III.p. of this compact; and

(d) Provide moneys to be added to an inadequately funded long-term care fund as provided in Article VI.o. of this compact.

k. Financial statements of the commission shall be prepared according to generally accepted accounting principles. The commission shall contract with an independent certified public accountant to annually audit its financial statements and to submit an audit report to the commission. The audit report shall be made a part of the annual report of the commission required by Article III of this compact.

l. The commission may accept for any of its purposes and functions and may utilize and dispose of any donations, grants of money, equipment, supplies, materials and services from any state or the United States or any subdivision or agency thereof, or interstate agency, or from any institution, person, firm or corporation. The nature, amount and condition, if any, attendant upon any donation or grant accepted or received by the commission together with the identity of the donor, grantor or lender, shall be detailed in the annual report of the commission.

m. The commission is a legal entity separate and distinct from the party states. Members of the commission and its employees are not personally liable for actions taken by them in their official capacity. The commission is not liable or otherwise responsible for any costs, expenses or liabilities resulting from the development, construction, operation, regulation, closing or long-term care of any compact facility or any noncompact facility made available to the region by any contract or agreement entered into by the commission under Article III.h.6. of this compact. Nothing in Article III.m. of this compact relieves the commission of its obligations under Article III of this compact or under contracts to which it is a party. Any liabilities of the commission are not liabilities of the party states.

n. Final decisions of the commission shall be made, and shall be subject to judicial review, in accordance with all of the following conditions:

1. Every final decision shall be made at an open meeting of the commission. Before making a final decision, the commission shall provide an opportunity for public comment on the matter to be decided. Each final decision shall be reduced to writing and shall set forth the commission's reasons for making the decision.

2. Before making a final decision, the commission may conduct an adjudicatory hearing on the proposed decision.

3. Judicial review of a final decision shall be initiated by filing a petition in the United States District Court for the district in which the person seeking the review resides or in which the commission's office is located not later than sixty days after issuance of the commission's written decision. Concurrently with filing the petition for review with the court, the petitioner shall serve a copy of the petition on the commission. Within five days after receiving a copy of the petition, the commission shall mail a copy of it to each party state and to all other persons who have notified the commission of their desire to receive copies of such petitions. Any failure of the commission to so mail copies of the petition does not affect the jurisdiction of the reviewing court. Except as otherwise provided in Article III.n.3. of this compact, standing to obtain judicial review of final decisions of the commission and the form and scope of the review are subject to and governed by 5 U.S.C.A. 706.

4. If a party state seeks judicial review of a final decision of the commission that does any of the following, the facts shall be subject to trial de novo by the reviewing court unless trial de novo of the facts is affirmatively waived in writing by the party state:

(a) Imposes financial penalties on a party state;

(b) Suspends the right of a party state to have waste generated within its borders disposed of at a compact facility or at a noncompact facility made available to the region by an agreement entered into by the commission under Article III.h.6. of this compact;

(c) Terminates the designation of a party state as a host state;

(d) Revokes the membership of a party state in this compact;

(e) Establishes the amounts of money that a party state that has withdrawn from this compact or had its membership in this compact revoked is required to pay under article VIII.e. of this compact.

­­

­

5. Preliminary, procedural or intermediate actions by the commission that precede a final decision are subject to review only in conjunction with review of the final decision.

6. Except as provided in Article III.n.5. of this compact, actions of the commission that are not final decisions are not subject to judicial review.

o. Unless approved by a majority of the commission, with the member from each host state in which an affected compact facility is operating or is being developed or constructed voting in the affirmative, no person shall do any of the following:

1. Import waste generated outside the region for management within the region;

2. Export waste generated within the region for disposal outside the region;

3. Manage waste generated outside the region at a facility within the region;

4. Dispose of waste generated within the region at a facility within the region that is not a compact facility.

p. The commission shall establish a remedial action fund to pay the costs of reasonable remedial actions taken by a party state if an event results from the development, construction, operation, closing or long-term care of a compact facility that poses a threat to human health, safety or welfare or to the environment. The amount of the remedial action fund shall be adequate to pay the costs of all reasonably foreseeable remedial actions. A party state shall notify the commission as soon as reasonably practical after the occurrence of any event that may require the party state to take a remedial action. The failure of a party state to so notify the commission does not limit the rights of the party state under Article III.p. of this compact. If the moneys in the remedial action fund are inadequate to pay the costs of reasonable remedial actions, the amount of the deficiency is a liability with respect to which generators shall provide indemnification under Article VII.g. of this compact. Generators who provide the required indemnification have the rights of contribution provided in Article VII.g. of this compact. Article III.p. of this compact applies to any remedial action taken by a party state regardless of whether the party state takes the remedial action on its own initiative or because it is required to do so by a court or regulatory agency of competent jurisdiction.

q. If the commission makes payment from* the remedial action fund provided for in Article III.p. of this compact, the commission is entitled to obtain reimbursement under applicable rules of law from any person who is responsible for the event giving rise to the remedial action. Such reimbursement may be obtained from a party state only if the event giving rise to the remedial action resulted from the activities of that party state as a generator of waste.

r. If this compact is dissolved, all moneys held by the commission shall be used first to pay for any ongoing or reasonably anticipated remedial actions. Any remaining moneys shall be distributed in a fair and equitable manner to those party states that have operating or closed compact facilities within their borders and shall be added to the long-term care funds maintained by those party states.

ARTICLE IV. REGIONAL DISPOSAL PLAN

The commission shall adopt and periodically update a regional disposal plan designed to ensure the safe and efficient disposal of waste generated within the region. In adopting a regional waste disposal plan, the commission shall do all of the following:

a. Adopt procedures for determining, consistent with considerations for public health and safety, the type and number of compact facilities which are presently necessary and which are projected to be necessary to dispose of waste generated within the region;

b. Develop and adopt procedures and criteria for identifying a party state as a host state for a compact facility. In developing these criteria, the commission shall consider all of the following:

1. The health, safety, and welfare of the citizens of the party states;

2. The existence of compact facilities within each party state;

3. The minimization of waste transportation;

4. The volumes and types of wastes generated within each party state;

5. The environmental impacts on the air, land and water resources of the party states; and

6. The economic impacts on the party states.

c. Conduct such hearings, and obtain such reports, studies, evidence and testimony required by its approved procedures prior to identifying a party state as a host state for a needed compact facility;

d. Prepare a draft disposal plan and any update thereof, including procedures, criteria and host states, which shall be made available in a convenient form to the public for comment. Upon the request of a party state, the commission shall conduct a public hearing in that state prior to the adoption or update of the disposal plan. The disposal plan and any update thereof shall include the commission's response to public and party state comment.

ARTICLE V. RIGHTS AND OBLIGATIONS OF PARTY STATES

a. Each party state shall act in good faith in the performance of acts and courses of conduct which are intended to ensure the provision of facilities for regional availability and usage in a manner consistent with this compact.

b. Except for waste attributable to radioactive material or waste imported into the region in order to render the material or waste amenable to transportation, storage, disposal or recovery, or in order to convert the waste or material to another usable material, or to reduce it in volume or otherwise treat it, each party state has the right to have all wastes generated within its borders disposed of at compact facilities subject to the payment of all fees established by the host state under Article VI.j. of this compact and to the provisions contained in Articles VI.l., VI.s., VIII.d., IX.d. and X of this compact. All party states have an equal right of access to any facility made available to the region by any agreement entered into by the commission pursuant to Article III.h.6. of this compact, subject to the provisions of Articles VI.l., VI.s., VIII.d. and X of this compact.

c. If a party state's right to have waste generated within its borders disposed of at compact facilities, or at any noncompact facility made available to the region by an agreement entered into by the commission under Article III.h.6. of this compact, is suspended, no waste generated within its borders by any person shall be disposed of at any such facility during the period of the suspension.

d. To the extent permitted by federal law, each party state may enforce any applicable federal and state laws, regulations and rules pertaining to the packaging and transportation of waste generated within or passing through its borders. Nothing in this section shall be construed to require a party state to enter into any agreement with the United States Nuclear Regulatory Commission.

e. Each party state shall provide to the commission any data and information the commission requires to implement its responsibilities. Each party state shall establish the capability to obtain any data and information required by the commission.

f. If, notwithstanding the sovereign immunity provision in Article VII.f.1. and the indemnification provided for in Articles III.p., VI.o. and VII.g. of this compact, a party state incurs a cost as a result of an inadequate remedial action fund of an exhausted long-term care fund, or incurs a liability as a result of an action described in Article VII.f.1. and not described in Article VII.f.2. of this compact, the cost or liability shall be the pro rata obligation of each party state and each state that has withdrawn from this compact or had its membership in this compact revoked. The commission shall determine each state's pro rata obligation in a fair and equitable manner based on the amount of waste from each such state that has been or is projected to be disposed of at the compact facility with respect to which the cost or liability to be shared was incurred. No state shall be obligated to pay the pro rata obligation of any other state.

­­

­

g. If the party states make payment pursuant to Article V.f. of this compact, the surcharge or fee provided for in Article III.j. of this compact shall be used to collect the funds necessary to reimburse the party states for those payments. The commission shall determine the time period over which reimbursement shall take place.

ARTICLE VI. DEVELOPMENT, OPERATION AND CLOSING OF COMPACT FACILITIES

a. Any party state may volunteer to become a host state, and the commission may designate that state as a host state.

b. If not all compact facilities required by the regional disposal plan are not developed pursuant to Article VI.a. of this compact, the commission may designate a host state.

c. After a state is designated a host state by the commission, it is responsible for the timely development and operation of the compact facility it is designated to host. The development and operation of the compact facility shall not conflict with applicable federal and host state laws, rules and regulations, provided that the laws, rules and regulations of a host state and its political subdivisions shall not prevent, nor shall they be applied so as to prevent, the host state's discharge of the obligation set forth in Article VI.c. of this compact. The obligation set forth in Article VI.c. of this compact is contingent upon the discharge by the commission of its obligation set forth in Article III.i.5. of this compact.

d. If a party state designated as a host state fails to discharge the obligations imposed upon it by Article VI.c. of this compact, its host state designation may be terminated by a two-thirds vote of the commission with the member from the host state of any then operating compact facility voting in the affirmative. A party state whose host state designation has been terminated has failed to fulfill its obligations as a host state and is subject to the provisions of Article VIII.d. of this compact.

e. Any party state designated as a host state may request the commission to relieve that state of the responsibility to serve as a host state. Except as set forth in Article IV.d. of this compact, the commission may relieve a party state of its responsibility only upon a showing by the requesting party state that, based upon criteria established by the commission that are consistent with any applicable federal criteria, no feasible potential compact facility site exists within its borders. A party state relieved of its host state responsibility shall repay to the commission any funds provided to that state by the commission for the development of a compact facility, and also shall pay to the commission the amount the commission determines is necessary to ensure that the commission and the other party states do not incur financial loss as a result of the state being relieved of its host state responsibility. Any funds so paid to the commission with respect to the financial loss of the other party states shall be distributed forthwith by the commission to the party states that would otherwise incur the loss. In addition, until the state relieved of its responsibility is again designated as a host state and a compact facility located in that state begins operating, it shall annually pay to the commission, for deposit in the remedial action fund, an amount the commission determines is fair and equitable in light of the fact the state has been relieved of the responsibility to host a compact facility, but continues to enjoy the benefits of being a member of this compact.

f. The host state shall select the technology for the compact facility. If requested by the commission, information regarding the technology selected by the host state shall be submitted to the commission for its review. The commission may require the host state to make changes in the technology selected by the host state if the commission demonstrates that the changes do not decrease the protection of air, land and water resources and the health and safety of all people who may be affected by the facility. If requested by the host state, any commission decision requiring the host state to make changes in the technology shall be preceded by an adjudicatory hearing in which the commission shall have the burden of proof.

g. A host state may assign to a private contractor the responsibility, in whole or in part, to develop, construct, operate, close or provide long-term care for a compact facility. Assignment of such responsibility by a host state to a private contractor does not relieve the host state of any responsibility imposed upon it by this compact. A host state may secure indemnification from the contractor for any costs, liabilities and expenses incurred by the host state resulting from the development, construction, operation, closing or long-term care of a compact facility.

h. To the extent permitted by federal and state law, a host state shall regulate and license any facility within its borders and ensure the long-term care of that facility.

i. A host state shall accept waste for disposal for a period of twenty years from the date the compact facility in the host state becomes operational, or until its capacity has been reached, whichever occurs first. At any time before the compact facility closes, the host state and the commission may enter into an agreement to extend the period during which the host state is required to accept such waste or to increase the capacity of the compact facility. Except as specifically authorized by Article VI.l.4. of this compact, the twenty-year period shall not be extended, and the capacity of the facility shall not be increased, without the consent of the affected host state and the commission.

j. A host state shall establish a system of fees to be collected from the users of any compact facility within its borders. The fee system, and the costs paid through the system, shall be reasonable and equitable. The fee system shall be subject to the commission's approval. The fee system shall provide the host state with sufficient revenue to pay costs associated with the compact facility, including, but not limited to, operation, closing, long-term care, debt service, legal costs, local impact assistance and local financial incentives. The fee system also shall be used to collect the surcharge provided in Article III.j.2. of this compact. The fee system shall include incentives for source reduction and shall be based on the hazard of the waste as well as the volume.

k. A host state shall ensure that a compact facility located within its borders that is permanently closed is properly cared for so as to ensure protection of air, land and water resources and the health and safety of all people who may be affected by the facility.

l. The development of subsequent compact facilities shall be as follows:

1. No compact facility shall begin operating until the commission designates the host state of the next compact facility.

2. The following actions shall be taken by the state designated to host the next compact facility within the specified number of years after the compact facility it is intended to replace begins operation:

(a) Within three years, enact legislation providing for the development of the next compact facility;

(b) Within seven years, initiate site characterization investigations and tests to determine licensing suitability for the next compact facility;

(c) Within eleven years, submit a license application for the next compact facility that the responsible licensing authority deems complete.

­­

­

3. Within fourteen years after any compact facility begins operating, the state designated to host the next compact facility shall have obtained a license from the responsible licensing authority to construct and operate the compact facility the state has been designated to host. If the license is not obtained within the specified time, all waste generated by any person within the state designated to host the next compact facility shall be denied access to the then operating compact facility, and to any noncompact facility made available to the region by any agreement entered into by the commission pursuant to Article III.h.6. of this compact, until the license is obtained. The state designated to host the next compact facility shall have failed in its obligations as a host state and shall be subject to Articles VI.d. and VIII.d. of this compact. In addition, at the sole option of the host state of the then operating compact facility, all waste generated by any person within any party state that has not fully discharged its obligations under Article VI.i. of this compact shall be denied access to the then operating compact facility, and to any noncompact facility made available to the region by any agreement entered into by the commission pursuant to Article III.h.6. of this compact, until the license is obtained. Denial of access may be rescinded by the commission, with the member from the host state of the then operating compact facility voting in the affirmative.

4. If twenty years after a compact facility begins operating, the next compact facility is not ready to begin operating, the state designated to host the next compact facility shall have failed in its obligation as a host state and shall be subject to Articles VI.d. and VIII.d. of this compact. If at the time the capacity of the then operating compact facility has been reached, or twenty years after the facility began operating, whichever occurs first, the next compact facility is not ready to begin operating, the host state of the then operating compact facility, without the consent of any other party state or the commission, may continue to operate the facility until a compact facility in the next host state is ready to begin operating. During any such period of continued operation of a compact facility, all waste generated by any person within the state designated to host the next compact facility shall be denied access to the then operating compact facility and to any noncompact facility made available to the region by any agreement entered into by the commission pursuant to Article III.h.6. of this compact. In addition, during such period, at the sole option of the host state of the then operating compact facility, all waste generated by any person within any party state that has not fully discharged its obligations under Article VI.i. of this compact shall be denied access to the then operating compact facility and to any noncompact facility made available to the region by any agreement entered into by the commission pursuant to Article III.h.6. of this compact. Denial of access may be rescinded by the commission, with the member from the host state of the then operating compact facility voting in the affirmative. The provisions of Article VI.l.4. of this compact shall not apply if their application is inconsistent with an agreement between the host state of the then operating compact facility and the commission as authorized in Article VI.i. of this compact, or inconsistent with Article VI.p. or q. of this compact.

5. During any period that access is denied for waste disposal pursuant to Article VI.l.2.3. or 4. of this compact, the party state designated to host the next compact disposal facility shall pay to the host state of the then operating compact facility an amount the commission determines is reasonably necessary to ensure that the host state, or any agency or political subdivision thereof, does not incur financial loss as a result of the denial of access.

6. The commission may modify any of the requirements contained in Articles VI.l.2. and 3. of this compact if it finds that circumstances have changed so that the requirements are unworkable or unnecessarily rigid or no longer serve to ensure the timely development of a compact facility. The commission may adopt such a finding by a two-thirds vote, with the member from the host state of the then operating compact facility voting in the affirmative.

m. This compact shall not prevent an emergency closing of a compact facility by a host state to protect air, land and water resources and the health and safety of all people who may be affected by the facility. A host state that has an emergency closing of a compact facility shall notify the commission in writing within three working days of its action and shall, within thirty working days of its action, demonstrate justification for the closing.

n. A party state that has fully discharged its obligations under Article VI.i. of this compact shall not again be designated a host state of a compact facility without its consent until each party state has been designated to host a compact facility and has fully discharged its obligations under Article VI.i. of this compact or has been relieved under Article VI.e. of this compact of its responsibility to serve as a host state.

o. Each host state of a compact facility shall establish a long-term care fund to pay for monitoring, security, maintenance and repair of the facility after it is permanently closed. The expenses of administering the long-term care fund shall be paid out of the fund. The fee system established by the host state that establishes a long-term care fund shall be used to collect moneys in amounts that are adequate to pay for all long-term care of the compact facility. The moneys shall be deposited into the long-term care fund. Except where the matter is resolved through arbitration, the amount to be collected through the fee system for deposit into the fund shall be determined through an agreement between the commission and the host state establishing the fund. Not less than three years, nor more than five years, before the compact facility it is designated to host is scheduled to begin operating, the host state shall propose to the commission the amount to be collected through the fee system for deposit into the fund. If, one hundred eighty days after such proposal is made to the commission, the host state and the commission have not agreed, either the commission or the host state may require the matter to be decided through binding arbitration. The method of administration of the fund shall be determined by the host state establishing the long-term care fund, provided that moneys in the fund shall be used only for the purposes set forth in Article VI.o. of this compact and shall be invested in accordance with the standards applicable to trustees under the laws of the host state establishing the fund. If, after a compact facility is closed, the commission determines the long-term care fund established with respect to that facility is not adequate to pay for all long-term care for that facility, the commission shall collect and pay over to the host state of the closed facility, for deposit into the long-term care fund, an amount determined by the commission to be necessary to make the amount in the fund adequate to pay for all long-term care of the facility. If a long-term care fund is exhausted and long-term care expenses for the facility with respect to which the fund was created have been reasonably incurred by the host state of the facility, those expenses are a liability with respect to which generators shall provide indemnification as provided in Article VII.g. of this compact. Generators that provide indemnification shall have contribution rights as provided in Article VII.g. of this compact.

p. A host state that withdraws from the compact or has its membership revoked shall immediately and permanently close any compact facility located within its borders, except that the commission and a host state may enter into an agreement under which the host state may continue to operate, as a noncompact facility, a facility within its borders that, before the host state withdrew or had its membership revoked, was a compact facility.

q. If this compact is dissolved, the host state of any then operating compact facility shall immediately and permanently close the facility, provided that a host state may continue to operate a compact facility or resume operating a previously closed compact facility, as a noncompact facility, subject to all of the following requirements:

1. The host state shall pay to the other party states the portion of the funds provided to that state by the commission for the development, construction, operation, closing or long-term care of a compact facility that is fair and equitable, taking into consideration the period of time the compact facility located in that state was in operation and the amount of waste disposed of at the facility, provided that a host state that has fully discharged its obligations under Article VI.i. of this compact shall not be required to make such payment;

2. The host state shall physically segregate waste disposed of at the facility after this compact is dissolved from waste disposed of at the facility before this compact is dissolved;

3. The host state shall indemnify and hold harmless the other party states from all costs, liabilities and expenses, including reasonable attorneys' fees and expenses, caused by operating the facility after this compact is dissolved, provided that this indemnification and hold harmless obligation shall not apply to costs, liabilities and expenses resulting from the activities of a host state as a generator of waste;

4. Moneys in the long-term care fund established by the host state that are attributable to the operation of the facility before this compact is dissolved, and investment earnings thereon, shall be used only to pay the cost of monitoring, securing, maintaining or repairing that portion of the facility used for the disposal of waste before this compact is dissolved. Such moneys and investment earnings, and any moneys added to the long-term care fund through a distribution authorized by Article III.r. of this compact, also may be used to pay the cost of any remedial action made necessary by an event resulting from the disposal of waste at the facility before this compact is dissolved.

r. Financial statements of a compact facility shall be prepared according to generally accepted accounting principles. The commission may require the financial statements to be audited on an annual basis by a firm of certified public accountants selected and paid by the commission.

s. Waste may be accepted for disposal at a compact facility only if the generator of the waste has signed, and there is on file with the commission, an agreement to provide indemnification to a party state, or employee of that state, for all of the following:

1. Any cost of a remedial action described in Article III.p. of this compact that, due to inadequacy of the remedial action fund, is not paid as set forth in that provision;

2. Any expense for long-term care described in Article VI.o. of this compact that, due to exhaustion of the long-term care fund, is not paid as set forth in that provision;

3. Any liability for damages to persons, property or the environment incurred by a party state, or employee of that state while acting within the scope of employment, resulting from the development, construction, operation, regulation, closing or long-term of a compact facility, or any noncompact facility made available to the region by any agreement entered into by the commission pursuant to Article III.h.6. of this compact, or any other matter arising from this compact. The agreement also shall require generators to indemnify the party state or employee against all reasonable attorneys' fees and expenses incurred in defending any action for such damages. This indemnification shall not extend to liability based on any of the following:

(a) The activities of the party states as generators of waste;

(b) The obligations of the party states to each other and the commission imposed by this compact or other contracts related to the disposal of waste under this compact;

(c) Activities of a host state or employees thereof that are grossly negligent or willful and wanton.

­­

­

ARTICLE VII. OTHER LAWS AND REGULATIONS

a. Nothing in this compact:

1. Abrogates or limits the applicability of any act of the Congress or diminishes or otherwise impairs the jurisdiction of any federal agency expressly conferred thereon by the Congress;

2. Prevents the enforcement of any other law of a party state which is not inconsistent with this compact;

3. Prohibits any generator from storing or treating, on its own premises, waste generated by it within the region;

4. Affects any administrative or judicial proceeding pending on the effective date of this compact;

5. Alters the relations between and the respective internal responsibility of the government of a party state and its subdivisions;

6. Affects the generation, treatment, storage or disposal of waste generated by the atomic energy defense activities of the Secretary of the United States Department of Energy, or successor agencies, or federal research and development activities as described in 42 U.S.C. 2021;

7. Affects the rights and powers of any party state or its political subdivisions, to the extent not inconsistent with this compact, to regulate and license any facility or the transportation of waste within its borders;

8. Requires a party state to enter into any agreement with the United States Nuclear Regulatory Commission; or

9. Limits, expands or otherwise affects the authority of a state to regulate low-level radioactive waste classified by any agency of the United States government as "below regulatory concern" or otherwise exempt from federal regulation.

b. If a court of the United States finally determines that a law of a party state conflicts with this compact, this compact shall prevail to the extent of the conflict. The commission shall not commence an action seeking such a judicial determination unless commencement of the action is approved by a two-thirds vote of the membership of the commission.

c. Except as authorized by this compact, no law, rule or regulation of a party state or of any of its subdivisions or instrumentalities may be applied in a manner which discriminates against the generators of another party state.

d. Except as provided in Articles III.m. and VII.f. of this compact, no provision of this compact shall be construed to eliminate or reduce in any way the liability or responsibility, whether arising under common law, statute, rule or regulation, of any person for penalties, fines or damages to persons, property or the environment resulting from the development, construction, operation, closing or long-term care of a compact facility, or any noncompact facility made available to the region by any agreement entered into by the commission pursuant to Article III.h.6. of this compact, or any other matter arising from this compact. The provisions of this compact shall not alter otherwise applicable laws relating to compensation of employees for workplace injuries.

e. Except as provided in 28 U.S.C. 1251(A), the district courts of the United States have exclusive jurisdiction to decide cases arising under this compact. Article VII.e. of this compact does not apply to proceedings within the jurisdiction of state or federal regulatory agencies nor to judicial review of proceedings before state or federal regulatory agencies. Article VII.e. of this compact shall not be construed to diminish other laws of the United States conferring jurisdiction on the courts of the United States.

f. For the purposes of activities pursuant to this compact, the sovereign immunity of party states and employees of party states shall be as follows:

1. A party state or employee thereof, while acting within the scope of employment, shall not be subject to suit or held liable for damages to persons, property or the environment resulting from the development, construction, operation, regulation, closing or long-term care of a compact facility, or any noncompact facility made available to the region by any agreement entered into by the commission pursuant to Article III.h.6. of this compact. This applies whether the claimed liability of the party state or employee is based on common law, statute, rule or regulation.

2. The sovereign immunity granted in Article VII.f.1. of this compact does not apply to any of the following:

(a) Actions based upon the activities of the party states as generators of waste. With regard to those actions, the sovereign immunity of the party states shall not be affected by this compact.

(b) Actions based on the obligations of the party states to each other and the commission imposed by this compact, or other contracts related to the disposal of waste under this compact. With regard to those actions, the party states shall have no sovereign immunity.

(c) Actions against a host state, or employee thereof, when the host state or employee acted in a grossly negligent or willful and wanton manner.

g. If in any action described in Article VII.f.1. and not described in Article VII.f.2. of this compact, it is determined that, notwithstanding Article VII.f.1. of this compact, a party state, or employee of that state who acted within the scope of employment, is liable for damages or has liability for other matters arising under this compact as described in Article VI.s.3. of this compact, the generators who caused waste to be placed at the compact facility with respect to which the liability was incurred shall indemnify the party state or employee against that liability. Those generators also shall indemnify the party state or employee against all reasonable attorney's fees and expenses incurred in defending against any such action. The indemnification obligation of generators under Article VII.g. of this compact shall be joint and several, except that the indemnification obligation of party states with respect to their activities as generators of waste shall not be joint and several, but instead shall be prorated according to the amount of waste each state has disposed of at the compact facility giving rise to the liability. Among generators, there shall be rights of contribution based upon equitable principles, and generators shall have rights of contribution against any other person responsible for such damages under common law, statute, rule or regulation. A party state that through its own activities did not generate any waste disposed of at the compact facility giving rise to the liability, an employee of such a party state, and the commission shall have no contribution obligation under Article VII.g. of this compact. Article VII.g. of this compact shall not be construed as a waiver of the sovereign immunity provided for in Article VII.f.1. of this compact.

h. The sovereign immunity of a party state provided for in Article VII.f.1. of this compact shall not be extended to any private contractor assigned responsibilities as authorized in Article VI.g. of this compact.

ARTICLE VIII. ELIGIBLE PARTIES, WITHDRAWAL, REVOCATION, SUSPENSION OF ACCESS, ENTRY INTO FORCE AND TERMINATION

a. Any state may petition the commission to be eligible for membership in the compact. The commission may establish appropriate eligibility requirements. These requirements may include, but are not limited to, an eligibility fee or designation as a host state. A petitioning state becomes eligible for membership in the compact upon the approval of the commission, including the affirmative vote of the member from each host state in which a compact facility is operating or being developed or constructed. Any state becoming eligible upon the approval of the commission becomes a member of the compact when the state enacts this compact into law and pays the eligibility fee established by the commission.

b. The commission is formed upon the appointment of commission members and the tender of the membership fee payable to the commission by three party states. The governor of the first state to enact this compact shall convene the initial meeting of the commission. The commission shall cause legislation to be introduced in the Congress which grants the consent of the Congress to this compact, and shall take action necessary to organize the commission and implement the provision of this compact.

c. A party state that has fully discharged its obligations under Article VI.i. of this compact, or has been relieved under Article VI.e. of this compact of its responsibilities to serve as a host state, may withdraw from this compact by repealing the authorizing legislation and by receiving the unanimous consent of the commission. Withdrawal takes effect on the date specified in the commission resolution consenting to withdrawal. All legal rights of the withdrawn state established under this compact, including, but not limited to, the right to have waste generated within its borders disposed of at compact facilities, cease upon the effective date of withdrawal, but any legal obligations of that party state under this compact, including, but not limited to, those set forth in Article VIII.e. of this compact continue until they are fulfilled.

d. Any party state that fails to comply with the terms of this compact or fails to fulfill its obligations may have reasonable financial penalties imposed against it, the right to have waste generated within its borders disposed of at compact facilities, or any noncompact facility made available to the region by any agreement entered into by the commission pursuant to Article III.h.6. of this compact suspended or its membership in the compact revoked by a two-thirds vote of the commission, provided that the membership of the party state designated to host the next compact facility shall not be revoked unless the member from the host state of any then operating compact facility votes in the affirmative. Revocation takes effect on the date specified in the resolution revoking the party state's membership. All legal rights of the revoked party state established under this compact, including, but not limited to, the right to have waste generated within its borders disposed of at compact facilities, cease upon the effective date of revocation, but any legal obligations of that party state under this compact, including, but not limited to, those set forth in Article VIII.e. of this compact, continue until they are fulfilled. The chairperson of the commission shall transmit written notice of a revocation of a party state's membership in the compact, suspension of a party state's waste disposal rights or imposition of financial penalties immediately following the vote of the commission to the governor of the affected party state, governors of all the other party states and the Congress of the United States.

e. A party state that withdraws from this compact or has its membership in the compact revoked before it has fully discharged its obligations under Article VI of this compact forthwith shall repay to the commission the portion of the funds provided to that state by the commission for the development, construction, operation, closing or long-term care of a compact facility that the commission determines is fair and equitable, taking into consideration the period of time the compact facility located in that host state was in operation and the amount of waste disposed of at the facility. If at any time after a compact facility begins operating, a party state withdraws from the compact or has its membership revoked, the withdrawing or revoked party state shall be obligated forthwith to pay to the commission the amount the commission determines would have been paid under the fee system established by the host state of the facility to dispose of at the facility the estimated volume of waste generated in the withdrawing or revoked party state that would have been disposed of at the facility from the time of withdrawal or revocation until the time the facility is closed. Any funds so paid to the commission shall be distributed by the commission to the persons who would have been entitled to receive the funds had they originally been paid to dispose of waste at the facility. Any person receiving such funds from the commission shall apply the funds to the purposes to which they would have been applied had they originally been paid to dispose of waste at the compact facility. In addition, a withdrawing or revoked party state forthwith shall pay to the commission an amount the commission determines to be necessary to cover all other costs and damages incurred by the commission and the remaining party states as result of the withdrawal or revocation. The intention of Article VIII.e. of this compact is to eliminate any decrease in revenue resulting from withdrawal of a party state or revocation of a party state's membership, to eliminate financial harm to the remaining party states, and to create an incentive for party states to continue as members of the compact and to fulfill their obligations. Article VIII.e. of this compact shall be construed and applied so as to effectuate this intention.

f. Any party state whose right to have waste generated within its borders disposed of at compact facilities is suspended by the commission shall pay to the host state of the compact facility to which access has been suspended the amount the commission determines is reasonably necessary to ensure that the host state, or any political subdivision thereof, does not incur financial loss as a result of the suspension of access.

g. This compact becomes effective upon enactment by at least three eligible states and consent to this compact by the Congress. The consent given to this compact by the Congress shall extend to any future admittance of new party states and to the power of the commission to regulate the shipment and disposal of waste and disposal of naturally occurring and accelerator-produced radioactive material pursuant to this compact. Amendments to this compact are effective when enacted by all party states and, if necessary, consented to by the Congress. To the extent required by section (4)(d) of the Low-Level Radioactive Waste Policy Amendments Act of 1985, every five years after this compact has taken effect, the Congress by law may withdraw its consent.

h. The withdrawal of a party state from this compact, the suspension of waste disposal rights, the termination of a party state's designation as a host state or the revocation of a state's membership in this compact does not affect the applicability of this compact to the remaining party states.

i. This compact may be dissolved and the obligations arising under this compact may be terminated only as follows:

1. Through unanimous agreement of all party states expressed in duly enacted legislation; or

2. Through withdrawal of consent to this compact by the Congress under Article I, Section 10 of the United States Constitution, in which case dissolution shall take place one hundred twenty days after the effective date of the withdrawal of consent.

­­

­

ARTICLE IX. PENALTIES AND ENFORCEMENT

a. Each party state shall prescribe and enforce penalties against any person who is not an official of another state for violation of any provision of this compact.

b. The parties to this compact intend that the courts of the United States shall specifically enforce the obligations, including the obligations of party states and revoked or withdrawn party states, established by this compact.

c. The commission, an affected party state or both may obtain injunctive relief, recover damages or both to prevent or remedy violations of this compact.

d. Each party state acknowledges that the transport into a host state of waste packaged or transported in violation of applicable laws, rules and regulations may result in the imposition of sanctions by the host state which may include reasonable financial penalties assessed against any generator, transporter or collector responsible for the violation, or suspension or revocation of access to the compact facility in the host state by any generator, transporter or collector responsible for the violation.

e. Each party state has the right to seek legal recourse against any party state which acts in violation of this compact.

f. This compact shall not be construed to create any cause of action for any person other than a party state or the commission. Nothing in Article IX.f. of this compact shall limit the right of judicial review set forth in Article III.n.3. of this compact or the rights of contribution set forth in Articles III.p., VI.o., VI.s. and VII.g. of this compact.

ARTICLE X. SEVERABILITY AND CONSTRUCTION

The provisions of this compact shall be severable and if any provision of this compact is finally determined by a court of competent jurisdiction to be contrary to the constitution of any participating state or of the United States or the application thereof to any person or circumstance is held invalid, the validity of the remainder of this compact to that person or circumstance and the applicability of the entire compact to any other person or circumstance shall not be affected thereby. If any provision of this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the state affected as to all severable matters. If any provision of this compact imposing a financial obligation upon a party state, or a state that has withdrawn from this compact or had its membership in this compact revoked, is finally determined by a court of competent jurisdiction to be unenforceable due to the state's constitutional limitations on its ability to pay the obligation, then that state shall use its best efforts to obtain an appropriation to pay the obligation, and, if the state is a party state, its right to have waste generated within its borders disposed of at compact facilities, or any noncompact facility made available to the region by any agreement entered into by the commission pursuant to Article III.h.6. of this compact, shall be suspended until the appropriation is obtained.

(L. 1983 1st Ex. Sess. S.B. 6 § 1, A.L. 1996 S.B. 854)

*Word "form" appears in original rolls.



Section 260.705 Definitions.

Effective 28 Aug 2011

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.705. Definitions. — Unless the context clearly requires otherwise, the following words and phrases mean:

(1) "Care", the continued observation of a facility after closure for the purposes of detecting a need for maintenance, insuring environmental safety, and determining compliance with applicable licensure and regulatory requirements and including the correction of problems which are detected as a result of that observation;

(2) "Clean-up", all actions necessary to contain, collect, control, identify, analyze, treat, disperse, remove, or dispose of low-level radioactive waste;

(3) "Closure", measures which must be taken by a facility owner or operator when he determines that the facility shall no longer accept low-level radioactive waste;

(4) "Commission", the midwest interstate low-level radioactive waste commission;

(5) "Decommissioning", the measures taken at the end of a facility's operating life to assure the continued protection of the public from any residual radioactivity or other potential hazards present at a facility;

(6) "Facility", a parcel of land or site, together with the structures, equipment and improvements on or appurtenant to the land or site, which is used or is being developed for the treatment, storage or disposal of low-level radioactive waste;

(7) "Host state", any state which is designated by the commission to host a regional facility;

(8) "Low-level radioactive waste" or "waste", radioactive waste not classified as high-level radioactive waste, transuranic waste, spent nuclear fuel or by-product material as defined in Section 11(e)(2) of the Atomic Energy Act of 1954;

(9) "Midwest low-level radioactive waste compact", the midwest interstate compact on low-level radioactive waste as enacted by the Missouri general assembly;

(10) "Radioactive release", the emission, discharge, spillage, leakage, pumping, pouring, emptying or dumping of low-level radioactive waste into the biosphere which exceeds state or federal standards;

(11) "Region", the area of the party states to the midwest low-level radioactive waste compact;

(12) "Regional facility", a facility which is located within the region and which is established by a party state pursuant to designation of that state as a host state by the commission; and

(13) "Site", the geographic location of a facility.

(L. 1983 1st Ex. Sess. S.B. 6 § 2, A.L. 2011 H.B. 464)



Section 260.710 Extended care and long-term liability account established, purposes — if Missouri designated a host state, duties.

Effective 16 Mar 1984, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.710. Extended care and long-term liability account established, purposes — if Missouri designated a host state, duties. — 1. There is hereby created within the state treasury an "Extended Care and Long-term Liability Account". In the event that Missouri is designated a host state, the governor and the general assembly shall allocate fee revenues received pursuant to article VI(i) of the midwest low-level radioactive waste compact to the account to adequately provide for the costs of:

(1) Decommissioning and other procedures required for the closure of a regional facility;

(2) Monitoring, inspection and other procedures required for the extended care of a regional facility;

(3) Cleaning up radioactive releases from a regional facility as is necessary to protect human health and the environment;

(4) Compensating any person for medical and other expenses incurred from damages to human health, personal injuries suffered from damages to human health and damages or losses to real or personal property, and cleaning up real or personal property as necessary because of radioactive releases from a regional facility; and

(5) Purchasing insurance or other similar financial protection arrangements consistent with the purposes of the account.

2. This section shall in no manner limit the financial responsibilities of the site operator pursuant to section 260.715.

(L. 1983 1st Ex. Sess. S.B. 6 § 3)

Effective 3-16-84



Section 260.715 Operators of regional disposal facilities to purchase maximum insurance — insurance to be used, how.

Effective 16 Mar 1984, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.715. Operators of regional disposal facilities to purchase maximum insurance — insurance to be used, how. — The operator of a regional disposal facility shall purchase the maximum amount of commercially available third-party nuclear liability insurance, pay the necessary periodic premiums at all times, and make an annual payment to the extended care and long-term liability account for such amount as the department of natural resources reasonably determines is necessary. The department of natural resources may make expenditures from this account, upon appropriation, for the purposes authorized in section 260.710. In the event of expenditures from the account as a result of radioactive releases from a regional disposal facility, the department shall to the maximum extent possible seek to obtain moneys from such insurance prior to using moneys from the extended care and long-term liability account.

(L. 1983 1st Ex. Sess. S.B. 6 § 4)

Effective 3-16-84



Section 260.720 Compact commissioner and alternate, appointment, compensation, when, expenses, duties.

Effective 28 Aug 2011

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.720. Compact commissioner and alternate, appointment, compensation, when, expenses, duties. — 1. The governor shall appoint one member and one alternate member to represent Missouri's interests on the midwest low-level radioactive waste compact commission. Such appointment shall be with the advice and consent of the senate, as provided in Section 51 of Article IV of the Constitution of Missouri. The state's member on the commission, or the alternate, shall be entitled to reimbursement for expenses necessarily incurred in the discharge of his official duties plus, if not an employee of the state, fifty dollars for each day devoted to the affairs of the commission.

2. Missouri's member on the commission shall report activities of the commission to the hazardous waste management commission, governor and general assembly as requested.

(L. 1983 1st Ex. Sess. S.B. 6 § 5, A.L. 2011 H.B. 464)



Section 260.730 Tax levy authorized for counties containing regional disposal facilities.

Effective 16 Mar 1984, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.730. Tax levy authorized for counties containing regional disposal facilities. — Any county within the state of Missouri in which a low-level radioactive waste regional disposal facility is located is hereby authorized to levy and collect an annual tax of not more than three percent of the gross receipts of the facility.

(L. 1983 1st Ex. Sess. S.B. 6 § 7)

Effective 3-16-84



Section 260.735 Designation as host state, governor's duty — approval by general assembly required, exception.

Effective 28 Aug 2011

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.735. Designation as host state, governor's duty — approval by general assembly required, exception. — 1. In the event Missouri is designated by the commission to be a host state for a regional low-level radioactive waste disposal facility, the director of the department of natural resources shall, within seven days, report to the governor, the legislature and the hazardous waste management commission with recommendations for further action.

2. If Missouri is designated as the host state for a regional disposal facility, the governor shall provide notification of withdrawal, pursuant to Article VIII(i) of the Midwest Interstate Low-Level Radioactive Waste Compact, unless that designation is approved by the general assembly by a concurrent resolution; provided however, that if the general assembly, having had the opportunity to consider the issue of whether or not to remain in the compact, for a period of not less than sixty days within the ninety-day period immediately following such designation, fails to render a concurrent resolution approving such designation or a concurrent resolution calling for Missouri to withdraw from the compact, the governor need not provide such notification of withdrawal.

(L. 1983 1st Ex. Sess. S.B. 6 § 8, A.L. 2011 H.B. 464)



Section 260.750 Environmental radiation monitoring program and fund established — purposes.

Effective 28 Aug 2009

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.750. Environmental radiation monitoring program and fund established — purposes. — 1. The department of natural resources shall develop an environmental radiation monitoring program for the purpose of monitoring radioactivity in air, water, soil, plant and animal life as necessary to insure the protection of the public health and safety of the environment from radiation hazards.

2. There is hereby created within the state treasury an "Environmental Radiation Monitoring Fund". In addition to general revenue, the department of natural resources is authorized to accept and shall deposit in said fund all gifts, bequests, donations, or other moneys, equipment, supplies, or services from any state, interstate or federal agency, or from any institution, person, firm, or corporation, public or private as well as fees collected under subsection 2 of section 260.392. This fund shall be used for the environmental radiation monitoring program established in this section and to administer and enforce the provisions of section 260.392.

(L. 1985 H.B. 295 § 1, A.L. 2009 H.B. 683)



Section 260.800 Definitions.

Effective 01 Jan 2008, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.800. Definitions. — As used in sections 260.800 to 260.815, the following terms shall mean:

(1) "Governing body", any city, municipality, county or combination thereof, or an authority or agency created by intergovernmental compact;

(2) "Solid waste", garbage, refuse and other discarded materials including, but not limited to, solid and semisolid waste materials resulting from industrial, commercial, agricultural, governmental and domestic activities, but does not include overburden, rock, tailings, matte, slag or other waste material resulting from mining, milling or smelting;

(3) "Waste to energy facility", any facility, including plasma arc technology, with the electric generating capacity of up to eighty megawatts which is fueled by solid waste.

(L. 1986 S.B. 754 § 1, A.L. 2007 S.B. 54)

Effective 1-01-08



Section 260.805 Electric suppliers to purchase electricity generated, rate allowable.

Effective 28 Aug 1986

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.805. Electric suppliers to purchase electricity generated, rate allowable. — When any portion of a waste to energy facility is owned, operated or leased by a governing body, the electrical supplier serving the area shall be required to enter into long-term contracts to purchase the electricity generated by the waste to energy facility at the same rate the utility charges the governing body for energy used. Provided, however, that the rate paid by the electric supplier for such energy shall be such that no other customer class or classes shall ever directly or indirectly subsidize any part of the cost of owning, operating or maintaining the trash to energy facility, unless they receive a direct or indirect benefit.

(L. 1986 S.B. 754 § 2)



Section 260.810 Extraordinary costs and interconnection charges paid by governing body.

Effective 28 Aug 1986

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.810. Extraordinary costs and interconnection charges paid by governing body. — The governing body shall pay to the regulated electrical corporation those extraordinary costs directly applicable to receipt of the electricity. All charges for interconnection shall be no greater than if the electricity was received from another regulated electrical corporation.

(L. 1986 S.B. 754 § 3)



Section 260.815 Loss of revenue, rate case before public service commission allowable.

Effective 28 Aug 1986

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.815. Loss of revenue, rate case before public service commission allowable. — The public service commission may consider any loss of revenue that may occur due to sections 260.800 to 260.815 and allow the electrical utility company to recover the same in a rate case before the Missouri public service commission.

(L. 1986 S.B. 754 § 4)



Section 260.818 Definitions.

Effective 28 Aug 1995

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.818. Definitions. — As used in sections 260.818 and 260.819 the following terms mean:

(1) "Damages", damages of any kind for which liability may exist under the laws of this state resulting from, arising out of, or related to the discharge or threatened discharge of oil;

(2) "Discharge", any emission, other than natural seepage, intentional or unintentional, and includes, but is not limited to, spilling, leaking, pumping, pouring, emitting, emptying, or dumping;

(3) "Federal on-scene coordinator", the federal official designated by the lead agency or predesignated by the United States Environmental Protection Agency or the United States Coast Guard to coordinate and direct responses under the National Contingency Plan;

(4) "National Contingency Plan", the National Contingency Plan prepared and published under section 311(d) of the Federal Water Pollution Control Act, 33 U.S.C. 1321(d), as amended by the Oil Pollution Act of 1990, P.L. No. 101-380, 104 Stat. 484, 1990;

(5) "Oil", oil of any kind or in any form, including, but not limited to, petroleum, fuel oil, sludge, oil refuse, and oil mixed with wastes other than dredged spoil;

(6) "Person", an individual, corporation, partnership, association, state, municipality, commission, or political subdivision of this state, or any interstate body;

(7) "Remove or removal", containment and removal of oil from water and shorelines or by taking of other actions as may be necessary to minimize or mitigate damage to the public health or welfare, including, but not limited to, fish, shellfish, wildlife, and public and private property, shorelines, and beaches;

(8) "Removal costs", the costs of removal that are incurred after a discharge of oil has occurred or, in any case in which there is a substantial threat of a discharge of oil, the costs to prevent, minimize, or mitigate oil pollution from such an incident;

(9) "Responsible party", a responsible party as defined under section 1001 of the Oil Pollution Act of 1990, P.L. No. 101-380, 104 Stat. 484, 1990.

(L. 1995 S.B. 407)



Section 260.819 Removal costs and damages, liability, limitations.

Effective 28 Aug 1998

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.819. Removal costs and damages, liability, limitations. — 1. Notwithstanding any other provision of law to the contrary, a person is not liable for removal costs or damages which result from actions taken or omitted to be taken in the course of rendering care, assistance, or advice consistent with the National Contingency Plan or as otherwise directed by the federal on-scene coordinator or by the state official with responsibility for oil spill response.

2. Subsection 1 of this section shall not apply:

(1) To a responsible party;

(2) With respect to personal injury or wrongful death; or

(3) If the person engages in willful misconduct.

3. A responsible party is liable for any removal costs and damages that another person is relieved of pursuant to subsection 1 of this section.

4. Nothing in this section shall be construed to affect the liability of a responsible party for oil spill response under other applicable provisions of state law.

5. Nothing herein shall limit a party's right to seek recovery of damages or removal costs from the federal Oil Spill Liability Trust Fund.

(L. 1995 S.B. 407, A.L. 1998 H.B. 1369)



Section 260.820 Definitions.

Effective 28 Aug 1993

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.820. Definitions. — When used in sections 260.820 to 260.826, the following words and phrases mean:

(1) "Package", a container providing a means of marketing, protecting or handling a product including a unit package, an intermediate package, a shipping container as defined in American Society for Testing Materials D996, tinplated steel as defined in American Society for Testing Materials specification A-623, and unsealed receptacles including carrying cases, crates, cups, pails, rigid foil and other trays, wrappers and wrapping films, bags and tubs, when used for packaging purposes;

(2) "Packaging component", any individual assembled part of a package, including without limitation, any interior or exterior strapping, bracing, cushioning, weatherproofing, coating, closure, label, dye, pigment, adhesive, stabilizer, or other additive, or ink. Tinplated steel that meets the American Society for Testing and Material specification A-623 shall be considered as a single package component.

(L. 1993 S.B. 80, et al. § 1)



Section 260.822 Content concentration of certain elements, restrictions.

Effective 28 Aug 1993

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.822. Content concentration of certain elements, restrictions. — Except as provided in section 260.824, a manufacturer or distributor may not sell a package, packaging material, or packaging component and a manufacturer or distributor of products in the state of Missouri shall not offer for sale or promotional purposes any package, packaging materials, or any packaging component, with a total concentration of lead, cadmium, mercury and hexavalent chromium that exceeds:

(1) Beginning on July 1, 1994, six hundred parts per million;

(2) Beginning on July 1, 1995, two hundred fifty parts per million; and

(3) Beginning on July 1, 1996, one hundred parts per million.

(L. 1993 S.B. 80, et al. § 2)



Section 260.824 Exemptions.

Effective 28 Aug 1993

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.824. Exemptions. — 1. Before July 1, 1996, section 260.822 shall not apply with respect to a package, packaging material or packaging component made from recycled materials.

2. Section 260.822 shall not apply with respect to a package, packaging material or packaging component if a higher total concentration of lead, cadmium, mercury and hexavalent chromium is necessary to meet federal health or safety requirements.

3. Section 260.822 shall not apply with respect to a package, packaging material or packaging component for which there is no feasible alternative that satisfies the limitations prescribed in section 260.822. The manufacturer or distributor shall apply to the department of natural resources for approval of the exemption and the department shall approve the exemption if the applicant clearly and convincingly demonstrates that the package, packaging material or packaging component will not endanger public health or the environment.

4. Section 260.822 shall not apply with respect to any glass or ceramic package that is intended to be reusable or refillable and where the lead and cadmium from the product do not exceed the toxicity characteristic leachability procedures of lead and cadmium as set forth by the United States Environmental Protection Agency.

5. Section 260.822 shall not apply with respect to lead foil purchased and used on or before December 31, 1993, to wrap the opening of a bottle that contains intoxicating liquor or to any package that contains intoxicating liquor if the package was filled and sealed on or before December 31, 1993.

(L. 1993 S.B. 80, et al. § 3)



Section 260.830 Landfill fee authorized, counties of third and fourth classification — approval, ballot, limitation.

Effective 28 Aug 2007

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.830. Landfill fee authorized, counties of third and fourth classification — approval, ballot, limitation. — 1. Any county of the third classification or any county of the second classification with more than forty-eight thousand two hundred but less than forty-eight thousand three hundred inhabitants or any county of the fourth classification with more than forty-eight thousand two hundred but less than forty-eight thousand three hundred inhabitants may or any county of the first classification with more than one hundred four thousand six hundred but fewer than one hundred four thousand seven hundred inhabitants, by a majority vote of its governing body, impose a landfill fee pursuant to this section and section 260.831, for the benefit of the county. No order or ordinance enacted pursuant to the authority granted by this section shall be effective unless the governing body of the county submits to the qualified voters of the county, at a public election, a proposal to authorize the governing body of the county to impose a fee under the provisions of this section. The ballot of submission shall be in substantially the following form:

­

­

­­

­

2. The landfill fee authorized by such an election may not exceed one dollar and fifty cents per ton or its volumetric equivalent of solid waste accepted, which charge may be in addition to any such fee currently imposed pursuant to the provisions of section 260.330.

(L. 1993 S.B. 80, et al. § 17, A.L. 2003 S.B. 11 merged with S.B. 546, A.L. 2007 S.B. 22)



Section 260.831 Collection of fee by operator, payment required — separate surcharge, transmittal of funds.

Effective 28 Aug 2007

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.831. Collection of fee by operator, payment required — separate surcharge, transmittal of funds. — 1. Each operator of a solid waste sanitary or demolition landfill in any county wherein a landfill fee has been approved by the voters pursuant to section 260.830 shall collect a charge equal to the charge authorized by the voters in such election, not to exceed one dollar and fifty cents per ton or its volumetric equivalent of solid waste accepted. Such fee shall be collected in addition to any fee authorized or imposed pursuant to the provisions of section 260.330, and shall be paid to such operator by all political subdivisions, municipalities, corporations, entities or persons disposing of solid waste or demolition waste, whether pursuant to contract or otherwise, and notwithstanding that any such contract may provide for collection, transportation and disposal of such waste at a fixed fee. Any such contract providing for collections, transportation and disposal of such waste at a fixed fee which is in force on August 28, 2007, shall be renegotiated by the parties to the contract to include the additional fee imposed by this section. Each such operator shall submit the charge, less collection costs, to the governing body of the county, which shall dedicate such funds for use by the industrial development authority within the county and such funds shall be used by the county commission or authority for economic development within the county. Collection costs shall be the same as established by the department of natural resources pursuant to section 260.330, and shall not exceed two percent of the amount collected pursuant to this section.

2. The charges established in this section shall be enumerated separately from any disposal fee charged by the landfill. After January 1, 1994, the fee authorized under section 260.830 and this section shall be stated as a separate surcharge on each individual solid waste collection customer's invoice and shall also indicate whether the county commission or economic development authority receives the funds. Moneys transmitted to the governing body of the county shall be no less than the amount collected less collection costs and in a form, manner and frequency as the governing body may prescribe. Failure to collect such charge shall not relieve the operator from responsibility for transmitting an amount equal to the charge to the governing body.

(L. 1993 S.B. 80, et al. § 18, A.L. 1996 S.B. 662, A.L. 2003 S.B. 546, A.L. 2004 H.B. 795, et al., A.L. 2007 S.B. 22)



Section 260.900 Definitions.

Effective 06 Jul 2005, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.900. Definitions. — As used in sections 260.900 to 260.960, unless the context clearly indicates otherwise, the following terms mean:

(1) "Abandoned dry-cleaning facility", any real property premises or individual leasehold space in which a dry-cleaning facility formerly operated;

(2) "Active dry-cleaning facility", any real property premises or individual leasehold space in which a dry-cleaning facility currently operates;

(3) "Chlorinated dry-cleaning solvent", any dry-cleaning solvent which contains a compound which has a molecular structure containing the element chlorine;

(4) "Commission", the hazardous waste management commission created in section 260.365;

(5) "Corrective action", those activities described in subsection 1 of section 260.925;

(6) "Corrective action plan", a plan approved by the director to perform corrective action at a dry-cleaning facility;

(7) "Department", the Missouri department of natural resources;

(8) "Director", the director of the Missouri department of natural resources;

(9) "Dry-cleaning facility", a commercial establishment that operates, or has operated in the past in whole or in part for the purpose of cleaning garments or other fabrics on site utilizing a process that involves any use of dry-cleaning solvents. Dry-cleaning facility includes all contiguous land, structures and other appurtenances and improvements on the land used in connection with a dry-cleaning facility but does not include prisons, governmental entities, hotels, motels or industrial laundries. Dry-cleaning facility does include coin-operated dry-cleaning facilities;

(10) "Dry-cleaning solvent", any and all nonaqueous solvents used or to be used in the cleaning of garments and other fabrics at a dry-cleaning facility and includes but is not limited to perchloroethylene, also known as tetrachloroethylene, chlorinated dry-cleaning, and the products into which such solvents degrade;

(11) "Dry-cleaning unit", a machine or device which utilizes dry-cleaning solvents to clean garments and other fabrics and includes any associated piping and ancillary equipment and any containment system;

(12) "Environmental response surcharge", either the active dry-cleaning facility registration surcharge or the dry-cleaning solvent surcharge;

(13) "Fund", the dry-cleaning environmental response trust fund created in section 260.920;

(14) "Immediate response to a release", containment and control of a known release in excess of a reportable quantity and notification to the department of any known release in excess of a reportable quantity;

(15) "Operator", any person who is or has been responsible for the operation of dry-cleaning operations at a dry-cleaning facility;

(16) "Owner", any person who owns the real property where a dry-cleaning facility is or has operated;

(17) "Person", an individual, trust, firm, joint venture, consortium, joint-stock company, corporation, partnership, association or limited liability company. Person does not include any governmental organization;

(18) "Release", any spill, leak, emission, discharge, escape, leak or disposal of dry-cleaning solvent from a dry-cleaning facility into the soils or waters of the state;

(19) "Reportable quantity", a known release of a dry-cleaning solvent deemed reportable by applicable federal or state law or regulation.

(L. 2000 S.B. 577, A.L. 2005 S.B. 170 merged with S.B. 225)

Effective 7-06-05 (S.B. 170); 8-28-05 (S.B. 225)

Expires 8-28-17



Section 260.905 Hazardous waste management commission to promulgate rules for dry-cleaning facility environmental remediation.

Effective 06 Jul 2005, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.905. Hazardous waste management commission to promulgate rules for dry-cleaning facility environmental remediation. — 1. The commission shall promulgate and adopt such initial rules and regulations, effective no later than July 1, 2007, as shall be necessary to carry out the purposes and provisions of sections 260.900 to 260.960. Prior to the promulgation of such rules, the commission shall meet with representatives of the dry-cleaning industry and other interested parties. The commission, thereafter, shall promulgate and adopt additional rules and regulations or change existing rules and regulations when necessary to carry out the purposes and provisions of sections 260.900 to 260.960.

2. Any rule or regulation adopted pursuant to sections 260.900 to 260.960 shall be reasonably necessary to protect human health, to preserve, protect and maintain the water and other natural resources of this state and to provide for prompt corrective action of releases from dry-cleaning facilities. Consistent with these purposes, the commission shall adopt rules and regulations, effective no later than July 1, 2007:

(1) Establishing requirements that owners who close dry-cleaning facilities remove dry-cleaning solvents and wastes from such facilities in order to prevent any future releases;

(2) Establishing criteria to prioritize the expenditure of funds from the dry-cleaning environmental response trust fund. The criteria shall include consideration of:

(a) The benefit to be derived from corrective action compared to the cost of conducting such corrective action;

(b) The degree to which human health and the environment are actually affected by exposure to contamination;

(c) The present and future use of an affected aquifer or surface water;

(d) The effect that interim or immediate remedial measures will have on future costs; and

(e) Such additional factors as the commission considers relevant;

(3) Establishing criteria under which a determination may be made by the department of the level at which corrective action shall be deemed completed. Criteria for determining completion of corrective action shall be based on the factors set forth in subdivision (2) of this subsection and:

(a) Individual site characteristics including natural remediation processes;

(b) Applicable state water quality standards;

(c) Whether deviation from state water quality standards or from established criteria is appropriate, based on the degree to which the desired remediation level is achievable and may be reasonably and cost effectively implemented, subject to the limitation that where a state water quality standard is applicable, a deviation may not result in the application of standards more stringent than that standard; and

(d) Such additional factors as the commission considers relevant.

(L. 2000 S.B. 577, A.L. 2005 S.B. 170 merged with S.B. 225)

Effective 7-06-05 (S.B. 170); 8-28-05 (S.B. 225)

Expires 8-28-17



Section 260.910 Violations of dry-cleaning remediation laws — civil damages.

Effective 28 Aug 2000, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.910. Violations of dry-cleaning remediation laws — civil damages. — 1. No person shall:

(1) Operate an active dry-cleaning facility in violation of sections 260.900 to 260.960, rules and regulations adopted pursuant to sections 260.900 to 260.960 or orders of the director pursuant to sections 260.900 to 260.960, or operate an active dry-cleaning facility in violation of any other applicable federal or state environmental statutes, rules or regulations;

(2) Prevent or hinder a properly identified officer or employee of the department or other authorized agent of the director from entering, inspecting, sampling or responding to a release at reasonable times and with reasonable advance notice to the operator as authorized by sections 260.900 to 260.960;

(3) Knowingly make any false material statement or representation in any record, report or other document filed, maintained or used for the purpose of compliance with sections 260.900 to 260.960;

(4) Knowingly destroy, alter or conceal any record required to be maintained by sections 260.900 to 260.960 or rules and regulations adopted pursuant to sections 260.900 to 260.960;

(5) Willfully allow a release in excess of a reportable quantity or knowingly fail to make an immediate response to a release in accordance with sections 260.900 to 260.960 and rules and regulations pursuant to sections 260.900 to 260.960.

2. The director may bring a civil damages action against any person who violates any provisions of subsection 1 of this section. Such civil damages may be assessed in an amount not to exceed five hundred dollars for each violation and are in addition to any other penalty assessed by law.

3. In assessing any civil damages pursuant to this section, a court of competent jurisdiction shall consider, when applicable, the following factors:

(1) The extent to which the violation presents a hazard to human health;

(2) The extent to which the violation has or may have an adverse effect on the environment;

(3) The amount of the reasonable costs incurred by the state in detection and investigation of the violation; and

(4) The economic savings realized by the person in not complying with the provision for which a violation is charged.

(L. 2000 S.B. 577)

Expires 8-28-17



Section 260.915 Registration of dry-cleaning facilities with department.

Effective 28 Aug 2000, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.915. Registration of dry-cleaning facilities with department. — Each operator of an active dry-cleaning facility shall register with the department on a form provided by the department according to procedures established by the department by rule.

(L. 2000 S.B. 577)

Expires 8-28-17



Section 260.920 Dry-cleaning environmental response trust fund created — purpose — not to be considered total state revenue.

Effective 28 Aug 2000, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.920. Dry-cleaning environmental response trust fund created — purpose — not to be considered total state revenue. — 1. There is hereby created within the state treasury a fund to be known as the "Dry-cleaning Environmental Response Trust Fund". All moneys received from the environmental response surcharges, fees, gifts, bequests, donations and moneys recovered by the state pursuant to sections 260.900 to 260.960, except for any moneys paid under an agreement with the director or as civil damages, or any other money so designated shall be deposited in the state treasury to the credit of the dry-cleaning environmental response trust fund, and shall be invested to generate income to the fund. Notwithstanding the provisions of section 33.080, the unexpended balance in the dry-cleaning environmental response trust fund at the end of each fiscal year shall not be transferred to the general revenue fund.

2. Moneys in the fund may be expended for only the following purposes and for no other governmental* purpose:

(1) The direct costs of administration and enforcement of sections 260.900 to 260.960; and

(2) The costs of corrective action as provided in section 260.925.

3. The state treasurer is authorized to deposit all of the moneys in the dry-cleaning environmental response trust fund in any of the qualified depositories of the state. All such deposits shall be secured in such a manner and shall be made upon such terms and conditions as are now or may hereafter be provided by law relative to state deposits. Interest received on such deposits shall be credited to the dry-cleaning environmental response trust fund.

4. Any funds received pursuant to sections 260.900 to 260.960 and deposited in the dry-cleaning environmental response trust fund shall not be considered a part of "total state revenue" as provided in Sections 17 and 18 of Article X of the Missouri Constitution.

(L. 2000 S.B. 577)

Expires 8-28-17

*Word "government" appears in original rolls.



Section 260.925 Expenditures from fund, how used — fund not to be used, when — liability determinations — entry onto premises where corrective action required — fund payment limit — owner liability when fund payment obtained.

Effective 06 Jul 2005, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.925. Expenditures from fund, how used — fund not to be used, when — liability determinations — entry onto premises where corrective action required — fund payment limit — owner liability when fund payment obtained. — 1. On and after July 1, 2002, moneys in the fund shall be utilized to address contamination resulting from releases of dry-cleaning solvents as provided in sections 260.900 to 260.960. Whenever a release poses a threat to human health or the environment, the department, consistent with rules and regulations adopted by the commission pursuant to subdivisions (2) and (3) of subsection 2 of section 260.905, shall expend moneys available in the fund to provide for:

(1) Investigation and assessment of a release from a dry-cleaning facility, including costs of investigations and assessments of contamination which may have moved off of the dry-cleaning facility;

(2) Necessary or appropriate emergency action, including but not limited to treatment, restoration or replacement of drinking water supplies, to assure that the human health or safety is not threatened by a release or potential release;

(3) Remediation of releases from dry-cleaning facilities, including contamination which may have moved off of the dry-cleaning facility, which remediation shall consist of the preparation of a corrective action plan and the cleanup of affected soil, groundwater and surface waters, using an alternative that is cost-effective, technologically feasible and reliable, provides adequate protection of human health and environment and to the extent practicable minimizes environmental damage;

(4) Operation and maintenance of corrective action;

(5) Monitoring of releases from dry-cleaning facilities including contamination which may have moved off of the dry-cleaning facility;

(6) Payment of reasonable costs incurred by the director in providing field and laboratory services;

(7) Reasonable costs of restoring property as nearly as practicable to the condition that existed prior to activities associated with the investigation of a release or cleanup or remediation activities;

(8) Removal and proper disposal of wastes generated by a release of a dry-cleaning solvent; and

(9) Payment of costs of corrective action conducted by the department or by entities other than the department but approved by the department, whether or not such corrective action is set out in a corrective action plan; except that, there shall be no reimbursement for corrective action costs incurred before August 28, 2000.

2. Nothing in subsection 1 of this section shall be construed to authorize the department to obligate moneys in the fund for payment of costs that are not integral to corrective action for a release of dry-cleaning solvents from a dry-cleaning facility. Moneys from the fund shall not be used:

(1) For corrective action at sites that are contaminated by solvents normally used in dry-cleaning operations where the contamination did not result from the operation of a dry-cleaning facility;

(2) For corrective action at sites, other than dry-cleaning facilities, that are contaminated by dry-cleaning solvents which were released while being transported to or from a dry-cleaning facility;

(3) To pay any fine or penalty brought against a dry-cleaning facility operator under state or federal law;

(4) To pay any costs related to corrective action at a dry-cleaning facility that has been included by the United States Environmental Protection Agency on the national priorities list;

(5) For corrective action at sites with active dry-cleaning facilities where the owner or operator is not in compliance with sections 260.900 to 260.960, rules and regulations adopted pursuant to sections 260.900 to 260.960, orders of the director pursuant to sections 260.900 to 260.960, or any other applicable federal or state environmental statutes, rules or regulations; or

(6) For corrective action at sites with abandoned dry-cleaning facilities that have been taken out of operation prior to July 1, 2009, and not documented by or reported to the department by July 1, 2009. Any person reporting such a site to the department shall include any available evidence that the site once contained a dry-cleaning facility.

3. Nothing in sections 260.900 to 260.960 shall be construed to restrict the department from temporarily postponing completion of corrective action for which moneys from the fund are being expended whenever such postponement is deemed necessary in order to protect public health and the environment.

4. At any multisource site, the department shall utilize the moneys in the fund to pay for the proportionate share of the liability for corrective action costs which is attributable to a release from one or more dry-cleaning facilities and for that proportionate share of the liability only.

5. At any multisource site, the director is authorized to make a determination of the relative liability of the fund for costs of corrective action, expressed as a percentage of the total cost of corrective action at a site, whether known or unknown. The director shall issue an order establishing such percentage of liability. Such order shall be binding and shall control the obligation of the fund until or unless amended by the director. In the event of an appeal from such order, such percentage of liability shall be controlling for costs incurred during the pendency of the appeal.

6. Any authorized officer, employee or agent of the department, or any person under order or contract with the department, may enter onto any property or premises, at reasonable times and with reasonable advance notice to the operator, to take corrective action where the director determines that such action is necessary to protect the public health or environment. If consent is not granted by the operator regarding any request made by any officer, employee or agent of the department, or any person under order or contract with the department, under the provisions of this section, the director may issue an order directing compliance with the request. The order may be issued after such notice and opportunity for consultation as is reasonably appropriate under the circumstances.

7. Notwithstanding any other provision of sections 260.900 to 260.960, in the discretion of the director, an operator may be responsible for up to one hundred percent of the costs of corrective action attributable to such operator if the director finds, after notice and an opportunity for a hearing in accordance with chapter 536 that:

(1) Requiring the operator to bear such responsibility will not prejudice another owner, operator or person who is eligible, pursuant to the provisions of sections 260.900 to 260.960, to have corrective action costs paid by the fund; and

(2) The operator:

(a) Caused a release in excess of a reportable quantity by willful or wanton actions and such release was caused by operating practices in violation of existing laws and regulations at the time of the release; or

(b) Is in arrears for moneys owed pursuant to sections 260.900 to 260.960, after notice and an opportunity to correct the arrearage; or

(c) Materially obstructs the efforts of the department to carry out its obligations pursuant to sections 260.900 to 260.960; except that, the exercise of legal rights shall not constitute a substantial obstruction; or

(d) Caused or allowed a release in excess of a reportable quantity because of a willful material violation of sections 260.900 to 260.960 or the rules and regulations adopted by the commission pursuant to sections 260.900 to 260.960.

8. For purposes of subsection 7 of this section, unless a transfer is made to take advantage of the provisions of subsection 7 of this section, purchasers of stock or other indicia of ownership and other successors in interest shall not be considered to be the same owner or operator as the seller or transferor of such stock or indicia of ownership even though there may be no change in the legal identity of the owner or operator. To the extent that an owner or operator is responsible for corrective action costs pursuant to subsection 7 of this section, such owner or operator shall not be entitled to the exemption provided in subsection 5 of section 260.930.

9. The fund shall not be liable for the payment of costs in excess of one million dollars at any one contaminated dry-cleaning site. Additionally, the fund shall not be liable for the payment of costs for any one site in excess of twenty-five percent of the total moneys in the fund during any fiscal year. For purposes of this subsection, "contaminated dry-cleaning site" means the areal extent of soil or ground water contaminated with dry-cleaning solvents.

10. The owner or operator of an active dry-cleaning facility shall be liable for the first twenty-five thousand dollars of corrective action costs incurred because of a release from an active dry-cleaning facility. The owner of an abandoned dry-cleaning facility shall be liable for the first twenty-five thousand dollars of corrective action costs incurred because of a release from an abandoned dry-cleaning facility. Nothing in this subsection shall be construed to prohibit the department from taking corrective action because the department cannot obtain the deductible.

(L. 2000 S.B. 577, A.L. 2005 S.B. 170 merged with S.B. 225)

Effective 7-06-05 (S.B. 170); 8-28-05 (S.B. 225)

Expires 8-28-17



Section 260.930 State immunity from liability due to corrective action — private action against dry-cleaning facility not prohibited — corrective action not to be compelled at eligible dry-cleaning facilities — director approval of plans, when.

Effective 28 Aug 2000, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.930. State immunity from liability due to corrective action — private action against dry-cleaning facility not prohibited — corrective action not to be compelled at eligible dry-cleaning facilities — director approval of plans, when. — 1. Neither the state of Missouri, the fund, the commission, the director nor the department or agent or employees thereof shall be liable for loss of business, damages or taking of property associated with any corrective action taken pursuant to sections 260.900 to 260.960.

2. Nothing in sections 260.900 to 260.960 shall establish or create any liability or responsibility on the part of the commission, the director, the department or the state of Missouri, or agents or employees thereof, to pay any corrective action costs from any source other than the fund or to take corrective action if the moneys in the fund are insufficient to do so.

3. Nothing in sections 260.900 to 260.960 shall be construed to abrogate or limit any right, remedy, causes of action, or claim by any person sustaining personal injury or property damage as a result of any release from a dry-cleaning facility, nor shall anything in sections 260.900 to 260.960 be construed to abrogate or limit any liability of any person in any way responsible for any release from a dry-cleaning facility or any damages for personal injury or property damages caused by such a release.

4. Moneys in the fund shall not be used for compensating third parties for bodily injury or property damage caused by a release from a dry-cleaning facility, other than property damage included in the corrective action plan approved by the director.

5. To the extent that an operator, owner or other person is eligible pursuant to the provisions of sections 260.900 to 260.960 to have corrective action costs paid by the fund, no administrative or judicial claim may be made under state law against any such operator, owner or other person by or on behalf of a state or local government or by any person to either compel corrective action at the dry-cleaning facility site or seek recovery of the costs of corrective action at the dry-cleaning facility which result from the release of dry-cleaning solvents from that dry-cleaning facility or to compel corrective action or seek recovery of the costs of corrective action which result from the release of dry-cleaning solvents from a dry-cleaning facility. The provisions of this subsection shall apply to any dry-cleaning facility or dry-cleaning facility site which has been included in a corrective action plan approved by the director. The director shall only approve a corrective action plan after making a determination that a sufficient balance in the fund exists to implement the plan. No administrative or judicial claim may be made unless the director has rejected the corrective action plan submitted pursuant to section 260.925.

(L. 2000 S.B. 577)

Expires 8-28-17



Section 260.935 Dry-cleaning facility registration surcharge — deposited in fund — penalties and interest for nonpayment.

Effective 06 Jul 2005, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.935. Dry-cleaning facility registration surcharge — deposited in fund — penalties and interest for nonpayment. — 1. Every active dry-cleaning facility shall pay, in addition to any other environmental response surcharges, an annual dry-cleaning facility registration surcharge as follows:

(1) Five hundred dollars for facilities which use no more than one hundred forty gallons of chlorinated solvents;

(2) One thousand dollars for facilities which use more than one hundred forty gallons of chlorinated solvents and less than three hundred sixty gallons of chlorinated solvents per year; and

(3) Fifteen hundred dollars for facilities which use at least three hundred sixty gallons of chlorinated solvents per year.

2. The active dry-cleaning facility registration surcharge imposed by this section shall be reported and paid to the department on an annual basis. The commission shall prescribe by administrative rule the procedure for the report and payment required by this section.

3. The department shall provide each person who pays a dry-cleaning facility registration surcharge pursuant to this section with a receipt. The receipt or the copy of the receipt shall be produced for inspection at the request of any authorized representative of the department.

4. All moneys collected or received by the department pursuant to this section shall be transmitted to the department of revenue for deposit in the state treasury to the credit of the dry-cleaning environmental response trust fund created in section 260.920. Following each annual reporting date, the state treasurer shall certify the amount deposited in the fund to the department.

5. If any person does not pay the active dry-cleaning facility registration surcharge or any portion of the active dry-cleaning facility registration surcharge imposed by this section by the date prescribed for such payment, the department shall impose and such person shall pay, in addition to the active dry-cleaning facility registration surcharge owed by such person, a penalty of fifteen percent of the active dry-cleaning facility registration surcharge. Such penalty shall be deposited in the dry-cleaning environmental response trust fund.

6. If any person does not pay the active dry-cleaning facility registration surcharge or any portion of the active dry-cleaning facility registration surcharge imposed by this section by the date prescribed for such payment, the department shall also impose interest upon the unpaid amount at the rate of ten percent per annum from the date prescribed for the payment of such surcharge and penalties until payment is actually made. Such interest shall be deposited in the dry-cleaning environmental response trust fund.

(L. 2000 S.B. 577, A.L. 2005 S.B. 170 merged with S.B. 225)

Effective 7-06-05 (S.B. 170); 8-28-05 (S.B. 225)

Expires 8-28-17



Section 260.940 Dry-cleaning solvent surcharge, amount imposed due to solvent factor — deposited in fund — penalties and interest for nonpayment — operators not to purchase solvent from persons not paying surcharge.

Effective 06 Jul 2005, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.940. Dry-cleaning solvent surcharge, amount imposed due to solvent factor — deposited in fund — penalties and interest for nonpayment — operators not to purchase solvent from persons not paying surcharge. — 1. Every seller or provider of dry-cleaning solvent for use in this state shall pay, in addition to any other environmental response surcharges, a dry-cleaning solvent surcharge on the sale or provision of dry-cleaning solvent.

2. The amount of the dry-cleaning solvent surcharge imposed by this section on each gallon of dry-cleaning solvent shall be an amount equal to the product of the solvent factor for the dry-cleaning solvent and the rate of eight dollars per gallon.

3. The solvent factor for each dry-cleaning solvent is as follows:

(1) For perchloroethylene, the solvent factor is 1.00;

(2) For 1,1,1-trichloroethane, the solvent factor is 1.00; and

(3) For other chlorinated dry-cleaning solvents, the solvent factor is 1.00.

4. In the case of a fraction of a gallon, the dry-cleaning solvent surcharge imposed by this section shall be the same fraction of the fee imposed on a whole gallon.

5. The dry-cleaning solvent surcharge required in this section shall be paid to the department by the seller or provider of the dry-cleaning solvent, regardless of the location of such seller or provider.

6. The dry-cleaning solvent surcharge required in this section shall be paid by the seller or provider on a quarterly basis and shall be paid to the department for the previous quarter. The commission shall prescribe by administrative rule the procedure for the payment required by this section.

7. The department shall provide each person who pays a dry-cleaning solvent surcharge pursuant to this section with a receipt. The receipt or the copy of the receipt shall be produced for inspection at the request of any authorized representative of the department.

8. All moneys collected or received by the department pursuant to this section shall be transmitted to the department of revenue for deposit in the state treasury to the credit of the dry-cleaning environmental response trust fund created in section 260.920. Following each annual or quarterly reporting date, the state treasurer shall certify the amount deposited to the department.

9. If any seller or provider of dry-cleaning solvent fails or refuses to pay the dry-cleaning solvent surcharge imposed by this section, the department shall impose and such seller or provider shall pay, in addition to the dry-cleaning solvent surcharge owed by the seller or provider, a penalty of fifteen percent of the dry-cleaning solvent surcharge. Such penalty shall be deposited in the dry-cleaning environmental response trust fund.

10. If any person does not pay the dry-cleaning solvent surcharge or any portion of the dry-cleaning solvent surcharge imposed by this section by the date prescribed for such payment, the department shall impose and such person shall pay interest upon the unpaid amount at the rate of ten percent per annum from the date prescribed for the payment of such surcharge and penalties until payment is actually made. Such interest shall be deposited in the dry-cleaning environmental response trust fund.

11. An operator of a dry-cleaning facility shall not purchase or obtain solvent from a seller or provider who does not pay the dry-cleaning solvent charge, as provided in this section. Any operator of a dry-cleaning facility who fails to obey the provisions of this section shall be required to pay the dry-cleaning solvent surcharge as provided in subsections 2, 3 and 4 of this section for any dry-cleaning solvent purchased or obtained from a seller or provider who fails to pay the proper dry-cleaning solvent surcharge as determined by the department. Any operator of a dry-cleaning facility who fails to follow the provisions of this subsection shall also be charged a penalty of fifteen percent of the dry-cleaning solvent surcharge owed. Any operator of a dry-cleaning facility who fails to obey the provisions of this subsection shall also be subject to the interest provisions of subsection 10 of this section. If a seller or provider of dry-cleaning solvent charges the operator of a dry-cleaning facility the dry-cleaning solvent surcharge provided for in this section when the solvent is purchased or obtained by the operator and the operator can prove that the operator made full payment of the surcharge to the seller or provider but the seller or provider fails to pay the surcharge to the department as required by this section, then the operator shall not be liable pursuant to this subsection for interest, penalties or the seller's or provider's unpaid surcharge. Such surcharges, penalties and interest shall be collected by the department, and all moneys collected pursuant to this subsection shall be deposited in the dry-cleaning environmental response trust fund.

(L. 2000 S.B. 577, A.L. 2005 S.B. 170 merged with S.B. 225)

Effective 7-06-05 (S.B. 170); 8-28-05 (S.B. 225)

Expires 8-28-17



Section 260.945 Surcharges not collected, when.

Effective 06 Jul 2005, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.945. Surcharges not collected, when. — 1. If the unobligated principal of the fund equals or exceeds five million dollars on April first of any year, the active dry-cleaning facility registration surcharge imposed by section 260.935 and the dry-cleaning solvent surcharge imposed by section 260.940 shall not be collected on or after the next July first until such time as on April first of any year thereafter the unobligated principal balance of the fund equals two million dollars or less, then the active dry-cleaning facility registration surcharge imposed by section 260.935 and the dry-cleaning solvent surcharge imposed by section 260.940 shall again be collected on and after the next July first.

2. Not later than April fifth of each year, the state treasurer shall notify the department of the amount of the unobligated balance of the fund on April first of such year. Upon receipt of the notice, the department shall notify the public if the active dry-cleaning facility registration surcharge imposed by section 260.935 and the dry-cleaning solvent surcharge imposed by section 260.940 will terminate or be payable on the following July first.

3. Moneys in the fund shall not be expended pursuant to sections 260.900 to 260.960 prior to July 1, 2002.

(L. 2000 S.B. 577, A.L. 2005 S.B. 170)

Effective 7-06-05

Expires 8-28-17



Section 260.950 Judicial review.

Effective 28 Aug 2000, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.950. Judicial review. — 1. All final orders and determinations of the commission or the department made pursuant to the provisions of sections 260.900 to 260.960 are subject to judicial review pursuant to the provisions of chapter 536. All final orders and determinations shall be deemed administrative decisions as that term is defined in chapter 536; provided that, no judicial review shall be available, unless all administrative remedies are exhausted.

2. In any suit filed pursuant to section 536.050 concerning the validity of the commission's or department's standards, rules or regulations, the court shall review the record made before the commission or department to determine the validity and such reasonableness of such standards, rules or regulations and may hear such additional evidence as it deems necessary.

(L. 2000 S.B. 577)

Expires 8-28-17



Section 260.955 Department to report on fund, corrective action from fund.

Effective 28 Aug 2000, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.955. Department to report on fund, corrective action from fund. — The department shall annually transmit a report to the general assembly and the governor regarding:

(1) Receipts of the fund during the preceding calendar year and the sources of the receipts;

(2) Disbursements from the fund during the preceding calendar year and the purposes of the disbursements;

(3) The extent of corrective action taken pursuant to sections 260.900 to 260.960 during the preceding calendar year; and

(4) The prioritization of sites for expenditures from the fund.

(L. 2000 S.B. 577)

Expires 8-28-17



Section 260.960 Rulemaking.

Effective 06 Jul 2005, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.960. Rulemaking. — Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after the effective date of this act* shall be invalid and void.

(L. 2000 S.B. 577, A.L. 2005 S.B. 170 merged with S.B. 225)

*Effective 7-06-05 (S.B. 170); 8-28-05 (S.B. 225)

Expires 8-28-17



Section 260.965 Expiration date.

Effective 28 Aug 2011, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.965. Expiration date. — The provisions of sections 260.900 to 260.965 shall expire August 28, 2017.

(L. 2005 S.B. 170 merged with S.B. 225, A.L. 2011 S.B. 135)

Expires 8-28-17



Section 260.1000 Citation of law.

Effective 01 Jan 2008, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.1000. Citation of law. — Sections 260.1000 to 260.1039 shall be cited as the "Missouri Environmental Covenants Act".

(L. 2007 S.B. 54)

Effective 1-01-08



Section 260.1003 Definitions.

Effective 28 Aug 2008

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.1003. Definitions. — As used in sections 260.1000 to 260.1039, the following terms shall mean:

(1) "Activity and use limitations", restrictions or obligations with respect to real property created under sections 260.1000 to 260.1039;

(2) "Common interest community", a condominium, cooperative, or other real property with respect to which a person, by virtue of the person's ownership of a parcel of real property, is obligated to pay property taxes, insurance premiums, maintenance, or improvement of other real property described in a recorded covenant that creates the common interest community;

(3) "Department", the Missouri department of natural resources or any other state or federal department that determines or approves the environmental response project under which the environmental covenant is created;

(4) "Environmental covenant", a servitude arising under an environmental response project that imposes activity and use limitations;

(5) "Environmental response project", a plan or work performed for environmental remediation of real property and conducted:

(a) Under a federal or state program governing environmental remediation of real property, including but not limited to the Missouri hazardous waste management law as specified in this chapter;

(b) Incident to closure of a solid or hazardous waste management unit, if the closure is conducted with approval of the department; or

(c) Under a state voluntary cleanup program authorized in the Missouri hazardous waste management law as specified in this chapter.

­­

­

(6) "Holder", the grantee of an environmental covenant as specified in section 260.1006;

(7) "Person", an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government, governmental subdivision, department, or instrumentality, or any other legal or commercial entity;

(8) "Record", information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

(9) "State", a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(L. 2007 S.B. 54, A.L. 2008 S.B. 907)



Section 260.1006 Holder of an environmental covenant — department bound by covenant — rules for interests in real property.

Effective 01 Jan 2008, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.1006. Holder of an environmental covenant — department bound by covenant — rules for interests in real property. — 1. Any person, including a person that owns an interest in the real property, the department, or a municipality or other unit of local government, may be a holder. An environmental covenant may identify more than one holder. The interest of a holder is an interest in real property.

2. The rights of a department under sections 260.1000 to 260.1039 or under an environmental covenant, other than a right as a holder, is not an interest in real property.

3. A department is bound by any obligation it assumes in an environmental covenant, but a department does not assume obligations merely by signing an environmental covenant. Any other person that signs an environmental covenant is bound by the obligations the person assumes in the covenant, but signing the covenant does not change obligations, rights, or protections granted or imposed under law other than sections 260.1000 to 260.1039 except as provided in the covenant.

4. The following rules apply to interests in real property in existence at the time an environmental covenant is created or amended:

(1) An interest that has priority under other law is not affected by an environmental covenant unless the person that owns the interest subordinates that interest to the covenant;

(2) Sections 260.1000 to 260.1039 do not require a person that owns a prior interest to subordinate that interest to an environmental covenant or to agree to be bound by the covenant;

(3) A subordination agreement may be contained in an environmental covenant covering real property or in a separate record. If the environmental covenant covers commonly owned property in a common interest community, the record may be signed by any person authorized by the governing board of the owners association;

(4) An agreement by a person to subordinate a prior interest to an environmental covenant affects the priority of that person's interest but shall not by itself impose any affirmative obligation on the person with respect to the environmental covenant.

(L. 2007 S.B. 54)

Effective 1-01-08



Section 260.1009 Contents of a covenant.

Effective 01 Jan 2008, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.1009. Contents of a covenant. — 1. An environmental covenant shall:

(1) State that the instrument is an environmental covenant executed under sections 260.1000 to 260.1039;

(2) Contain a legally sufficient description of the real property subject to the covenant;

(3) Describe the activity and use limitations on the real property;

(4) Identify every holder;

(5) Be signed by the department, every holder, and unless waived by the department, every owner of the fee simple of the real property subject to the covenant; and

(6) Identify the name and location of any administrative record for the environmental response project reflected in the environmental covenant.

2. In addition to the information required by subsection 1 of this section, an environmental covenant may contain other information, restrictions, and requirements agreed to by the persons who signed it, including any:

(1) Requirements for notice following transfer of a specified interest in, or concerning proposed changes in use of, applications for building permits for, or proposals for any site work affecting the contamination on, the property subject to the covenant;

(2) Requirements for periodic reporting describing compliance with the covenant;

(3) Rights of access to the property granted in connection with implementation or enforcement of the covenant;

(4) A brief narrative description of the contamination and remedy, including the contaminants of concern, the pathways of exposure, limits on exposure, and the location and extent of the contamination;

(5) Limitation on amendment or termination of the covenant in addition to those contained in sections 260.1024 and 260.1027; and

(6) Rights of the holder in addition to its right to enforce the covenant under section 260.1030.

3. In addition to other conditions for its approval of an environmental covenant, the department may require those persons specified by the department who have interests in the real property to sign the covenant.

(L. 2007 S.B. 54)

Effective 1-01-08



Section 260.1012 Enforceability of covenants, criteria.

Effective 01 Jan 2008, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.1012. Enforceability of covenants, criteria. — 1. An environmental covenant that complies with sections 260.1000 to 260.1039 runs with the land.

2. An environmental covenant that is otherwise effective is valid and enforceable even if:

(1) It is not appurtenant to an interest in real property;

(2) It can be or has been assigned to a person other than the original holder;

(3) It is not of a character that has been recognized traditionally at common law;

(4) It imposes a negative burden;

(5) It imposes an affirmative obligation on a person having an interest in the real property or on the holder;

(6) The benefit or burden does not touch or concern real property;

(7) There is no privity of estate or contract;

(8) The holder dies, ceases to exist, resigns, or is replaced; or

(9) The owner of an interest subject to the environmental covenant and the holder are the same person.

3. An instrument that creates restrictions or obligations with respect to real property that would qualify as activity and use limitations except for the fact that the instrument was recorded before January 1, 2008, is not invalid or unenforceable because of any of the limitations on enforcement of interests described in subsection 2 of this section or because it was identified as an easement, servitude, deed restriction, or other interest. Sections 260.1000 to 260.1039 shall not apply in any other respect to such an instrument.

4. Sections 260.1000 to 260.1039 shall not invalidate or render unenforceable any interest, whether designated as an environmental covenant or other interest, that is otherwise enforceable under the laws of this state.

(L. 2007 S.B. 54)

Effective 1-01-08



Section 260.1015 Use of real property subject to zoning laws and recorded instruments.

Effective 01 Jan 2008, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.1015. Use of real property subject to zoning laws and recorded instruments. — Sections 260.1000 to 260.1039 shall not authorize a use of real property that is otherwise prohibited by zoning, by law other than sections 260.1000 to 260.1039 regulating use of real property, or by a recorded instrument that has priority over the environmental covenant. An environmental covenant may prohibit or restrict uses of real property which are authorized by zoning or by laws other than sections 260.1000 to 260.1039.

(L. 2007 S.B. 54)

Effective 1-01-08



Section 260.1018 Copy of covenant to be provided, to whom.

Effective 01 Jan 2008, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.1018. Copy of covenant to be provided, to whom. — 1. A copy of an environmental covenant shall be provided by the persons and in the manner required by the department to:

(1) Each person that signed the covenant;

(2) Each person holding a recorded interest in the real property subject to the covenant;

(3) Each person in possession of the real property subject to the covenant;

(4) Each municipality or other unit of local government in which real property subject to the covenant is located; and

(5) Any other person the department requires.

2. The validity of a covenant is not affected by failure to provide a copy of the covenant as required under this section.

(L. 2007 S.B. 54)

Effective 1-01-08



Section 260.1021 Recording of a covenant, procedure.

Effective 01 Jan 2008, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.1021. Recording of a covenant, procedure. — 1. An environmental covenant and any amendment or termination of the covenant shall be recorded in every county or city not within a county in which any portion of the real property subject to the covenant is located. For purposes of indexing, a holder shall be treated as a grantee.

2. Except as otherwise provided in section 260.1024, an environmental covenant is subject to the laws of this state governing recording and priority of interests in real property.

(L. 2007 S.B. 54)

Effective 1-01-08



Section 260.1024 Covenants are perpetual, exceptions — department may terminate covenants, when.

Effective 01 Jan 2008, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.1024. Covenants are perpetual, exceptions — department may terminate covenants, when. — 1. An environmental covenant is perpetual unless it is:

(1) By its terms, limited to a specific duration or terminated by the occurrence of a specific event;

(2) Terminated by consent under section 260.1027;

(3) Terminated by subsection 2 of this section;

(4) Terminated by foreclosure of an interest that has priority over the environmental covenant; or

(5) Terminated or modified in an eminent domain proceeding, but only if:

(a) The department that signed the covenant is a party to the proceeding;

(b) All persons identified in section 260.1027 are given notice of the pendency of the proceeding; and

(c) The court determines, after hearing, that the termination or modification will not adversely affect human health, public welfare, or the environment.

2. If the department that signed an environmental covenant has determined that the intended benefits of the covenant can no longer be realized, a court, under the doctrine of changed circumstances, in an action in which all persons identified in section 260.1027 have been given notice, may terminate the covenant or reduce its burden on the real property subject to the covenant. The department's determination or its failure to make a determination upon request is subject to review under chapter 536.

3. Except as otherwise provided in subsections 1 and 2 of this section, an environmental covenant may not be extinguished, limited, or impaired through issuance of a tax deed, foreclosure of a tax lien, or application of the doctrine of adverse possession, prescription, abandonment, waiver, lack of enforcement, or acquiescence, or any similar doctrine.

4. An environmental covenant may not be extinguished, limited, or impaired by the application of chapter 442 or chapter 444.

(L. 2007 S.B. 54)

Effective 1-01-08



Section 260.1027 Amendment or termination of a covenant, requirements — interest in property not affected by amendment.

Effective 01 Jan 2008, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.1027. Amendment or termination of a covenant, requirements — interest in property not affected by amendment. — 1. An environmental covenant may be amended or terminated by consent only if the amendment or termination is signed by:

(1) The department;

(2) Unless this requirement is waived by the department, the current owner of the fee simple of the real property subject to the covenant;

(3) Each person that originally signed the covenant, unless the person waived in a signed record the right to consent or a court finds that the person no longer exists or cannot be located or identified with the exercise of reasonable diligence; and

(4) The holder, except as otherwise provided in subsection 4 of this section.

2. If an interest in real property is subject to an environmental covenant, the interest is not affected by an amendment of the covenant unless the current owner of the interest consents to the amendment or has waived in a signed record the right to consent to amendments.

3. Except for an assignment undertaken under a governmental reorganization, assignment of an environmental covenant to a new holder is an amendment.

4. Except as otherwise provided in an environmental covenant:

(1) A holder may not assign its interest without consent of the other parties;

(2) A holder may be removed and replaced by agreement of the other parties specified in subsection 1 of this section.

5. A court of competent jurisdiction may fill a vacancy in the position of holder.

(L. 2007 S.B. 54)

Effective 1-01-08



Section 260.1030 Civil action may be maintained, when — department to maintain regulatory authority.

Effective 01 Jan 2008, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.1030. Civil action may be maintained, when — department to maintain regulatory authority. — 1. A civil action for injunctive or other equitable relief for violation of an environmental covenant may be maintained by:

(1) A party to the covenant;

(2) The department;

(3) Any person to whom the covenant expressly grants power to enforce;

(4) A person whose interest in the real property or whose collateral or liability may be affected by the alleged violation of the covenant; or

(5) A municipality or other unit of local government in which the real property subject to the covenant is located.

2. Sections 260.1000 to 260.1039 do not limit the regulatory authority of the department under law other than sections 260.1000 to 260.1039 with respect to an environmental response project.

3. A person is not responsible for or subject to liability for environmental remediation solely because it has the right to enforce an environmental covenant.

(L. 2007 S.B. 54)

Effective 1-01-08



Section 260.1033 Activity and use information system to be established, purpose — categories of sites — recording of amendments or termination, procedure, form.

Effective 01 Jan 2008, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.1033. Activity and use information system to be established, purpose — categories of sites — recording of amendments or termination, procedure, form. — 1. The department shall establish an activity and use limitation information system and ensure that it is maintained, that provides readily accessible information on sites with known contamination, and records the creation, amendment, and termination of covenants. The activity and use limitation information system shall distinguish clearly between three categories of sites contaminated with hazardous substance contamination:

(1) Sites where no investigation or remedial action has been performed, or where remedial actions are in progress but are not complete;

(2) Sites where remedial action has been taken to address known risks to human health, public welfare, and the environment and the site is suitable for certain land uses and the department has issued a letter indicating that the site is suitable for certain land uses and that further investigation and remedial action is not required;

(3) Sites where previous concerns about contamination should no longer be an issue because of removal of waste and contamination or investigation results that demonstrate that contamination is now below levels considered suitable for unrestricted use.

2. After an environmental covenant or an amendment or termination of a covenant is filed in the information system established under subsection 1 of this section, a notice of the covenant, amendment, or termination that complies with this section may be recorded in the land records in lieu of recording the entire covenant. Any such notice shall contain:

(1) A legally sufficient description and any available street address of the real property subject to the covenant;

(2) The name and address of the owner of the fee simple interest in the real property, the department, and the holder if other than the department;

(3) A statement that the covenant, amendment, or termination is available in an information system at the department, which discloses the method of any electronic access; and

(4) A statement that the notice is notification of an environmental covenant executed under sections 260.1000 to 260.1039.

3. A statement in substantially the following form, executed with the same formalities as a deed in this state, satisfies the requirements of subsection 2 of this section:

­

­

(L. 2007 S.B. 54)

Effective 1-01-08



Section 260.1036 Inapplicability to storage tanks.

Effective 01 Jan 2008, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.1036. Inapplicability to storage tanks. — Sections 260.1000 to 260.1039 shall not apply to aboveground or underground storage tanks as defined in section 319.100.

(L. 2007 S.B. 54)

Effective 1-01-08



Section 260.1039 Effect of act on certain federal laws.

Effective 01 Jan 2008, see footnote

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

260.1039. Effect of act on certain federal laws. — As authorized in 15 U.S.C. 7002, as amended, sections 260.1000 to 260.1039 modify, limit, or supersede* the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001, et seq., but do not modify, limit, or supersede 15 U.S.C. Section 7001(a), or authorize electronic delivery of any of the notices described in 15 U.S.C. Section 7003(b).

(L. 2007 S.B. 54)

Effective 1-01-08

*Words "modifies, limits, or supersedes" appears in original rolls.



Section 260.1050 Citation of act.

Effective 28 Aug 2008

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

*260.1050. Citation of act. — Sections 260.1050 to 260.1101 may be cited as the "Manufacturer Responsibility and Consumer Convenience Equipment Collection and Recovery Act".

(L. 2008 S.B. 720)

*Contingent expiration date, see § 260.1092



Section 260.1053 Definitions.

Effective 28 Aug 2008

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

*260.1053. Definitions. — As used in sections 260.1050 to 260.1101, the following terms mean:

(1) "Brand", the name, symbol, logo, trademark, or other information that identifies a product rather than the components of the product;

(2) "Computer materials", a desktop or notebook computer and includes a computer monitor or other display device that does not contain a tuner;

(3) "Consumer", an individual who uses equipment that is purchased primarily for personal or home business use;

(4) "Department", department of natural resources;

(5) "Equipment", computer materials;

(6) "Manufacturer", a person:

(a) Who manufactures or manufactured equipment under a brand that:

a. The person owns or owned; or

b. The person is or was licensed to use, other than under a license to manufacture equipment for delivery exclusively to or at the order of the licensor;

(b) Who sells or sold equipment manufactured by others under a brand that:

a. The person owns or owned; or

b. The person is or was licensed to use, other than under a license to manufacture equipment for delivery exclusively to or at the order of the licensor;

(c) Who manufactures or manufactured equipment without affixing a brand;

(d) Who manufactures or manufactured equipment to which the person affixes or affixed a brand that:

a. The person does not or has not owned; or

b. The person is not or was not licensed to use; or

(e) Who imports or imported equipment manufactured outside the United States into the United States unless at the time of importation the company or licensee that sells or sold the equipment to the importer has or had assets or a presence in the United States sufficient to be considered the manufacturer.

(L. 2008 S.B. 720)

*Contingent expiration date, see § 260.1092



Section 260.1059 Applicability of act — exceptions.

Effective 28 Aug 2008

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

*260.1059. Applicability of act — exceptions. — 1. The collection, recycling, and reuse provisions of sections 260.1050 to 260.1101 apply to equipment used and returned to the manufacturer by a consumer in this state and do not impose any obligation on an owner or operator of a solid waste facility.

2. Sections 260.1050 to 260.1101 do not apply to:

(1) Any computer material that is an electronic device that is a part of a motor vehicle or any part of a motor vehicle assembled by, or for, a vehicle manufacturer or franchised dealer, including replacement parts for use in a motor vehicle;

(2) Any electronic device that is functionally or physically a part of, connected to or integrated within a larger piece of equipment designed and intended for use in an industrial, governmental, commercial, research and development, or medical setting, including diagnostic, monitoring, or other medical products as that term is defined under the federal Food, Drug, and Cosmetic Act or equipment used for security, sensing, monitoring, or antiterrorism purposes;

(3) A covered electronic device that is contained within a clothes washer, clothes dryer, refrigerator and freezer, microwave oven, conventional oven or range, dishwasher, room air conditioner, dehumidifier, or air purifier;

(4) Telephone of any type, including mobile telephones and wireless devices;

(5) A personal digital assistant or P.D.A.;

(6) A consumer's lease of equipment or a consumer's use of equipment under a lease agreement; or

(7) The sale or lease of equipment to an entity when the manufacturer and the entity enter into a contract that effectively addresses the collection, recycling, and reuse of equipment that has reached the end of its useful life.

(L. 2008 S.B. 720)

*Contingent expiration date, see § 260.1092



Section 260.1062 Recovery plan required, contents — use of existing infrastructure permitted — report required.

Effective 28 Aug 2008

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

*260.1062. Recovery plan required, contents — use of existing infrastructure permitted — report required. — 1. Before a manufacturer may offer equipment for sale in this state, the manufacturer shall:

(1) Adopt and implement a recovery plan;

(2) Submit a written copy of the recovery plan to the department; and

(3) Affix a permanent, readily visible label to the equipment with the manufacturer's brand.

2. The recovery plan shall enable a consumer to recycle equipment without paying a separate fee at the time of recycling and shall include provisions for:

(1) The manufacturer's collection from a consumer of any equipment that has reached the end of its useful life and is labeled with the manufacturer's brand; and

(2) Recycling or reuse of equipment collected under subdivision (1) of this subsection.

3. The collection of equipment provided under the recovery plan shall be:

(1) Reasonably convenient and available to consumers in this state; and

(2) Designed to meet the collection needs of consumers in this state.

4. Examples of collection methods that alone or combined meet the convenience requirements of this section include a system:

(1) By which the manufacturer or the manufacturer's designee offers the consumer an option for returning equipment by mail at no charge to the consumer;

(2) Using a physical collection site that the manufacturer or the manufacturer's designee keeps open and staffed and to which the consumer may return equipment; and

(3) Using a collection event held by the manufacturer or the manufacturer's designee at which the consumer may return equipment.

5. Collection services under this section may use existing collection and consolidation infrastructure for handling equipment and may include systems jointly managed by a group of manufacturers, electronic recyclers and repair shops, recyclers of other commodities, reuse organizations, not-for-profit corporations, retailers, recyclers, and other suitable operations. If a manufacturer or its designee offers a mail-back system as described in subsection 4 of this section, either individually or by working together with a group of manufacturers or by working with others, it shall be deemed to meet the convenience requirements of this section.

6. The recovery plan shall include information for the consumer on how and where to return the manufacturer's equipment. The manufacturer:

(1) Shall include collection, recycling, and reuse information on the manufacturer's publicly available internet site;

(2) Shall provide collection, recycling, and reuse information to the department; and

(3) May include collection, recycling, and reuse information in the packaging for or in other materials that accompany the manufacturer's equipment when the equipment is sold.

7. Information about collection, recycling, and reuse on a manufacturer's publicly available internet site does not constitute a determination by the department that the manufacturer's recovery plan or actual practices are in compliance with sections 260.1050 to 260.1101 or other state or federal law.

8. Each manufacturer shall submit a report to the department not later than January thirty-first of each year that includes:

(1) The weight of equipment collected, recycled, and reused during the preceding calendar year; and

(2) Documentation certifying that the collection, recycling, and reuse of equipment during the preceding calendar year was conducted in a manner that complies with section 260.1089 regarding sound environmental management.

9. If more than one person is a manufacturer of a certain brand of equipment as defined by section 260.1053, any of those persons may assume responsibility for and satisfy the obligations of a manufacturer under sections 260.1050 to 260.1101 for that brand. If none of those persons assumes responsibility or satisfies the obligations of a manufacturer for the equipment of that brand, the department may consider any of those persons to be the responsible manufacturer for purposes of sections 260.1050 to 260.1101.

10. The obligations under sections 260.1050 to 260.1101 of a manufacturer who manufactures or manufactured equipment, or sells or sold equipment manufactured by others, under a brand that was previously used by a different person in the manufacture of the equipment extends to all equipment bearing that brand regardless of its date of manufacture.

(L. 2008 S.B. 720)

*Contingent expiration date, see § 260.1092



Section 260.1065 Labeling requirements for sale of new equipment.

Effective 28 Aug 2008

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

*260.1065. Labeling requirements for sale of new equipment. — 1. A person who is a retailer of equipment shall not sell or offer to sell new equipment in this state unless the equipment is labeled with the manufacturer's label and the manufacturer is included on the department's list of manufacturers that have recovery plans.

2. Retailers can go to the department's internet site as outlined in section 260.1071 and view all manufacturers that are listed as having registered a collection program. Covered electronic products from manufacturers on that list may be sold in or into this state.

3. A retailer is not required to collect equipment for recycling or reuse under sections 260.1050 to 260.1101.

(L. 2008 S.B. 720)

*Contingent expiration date, see § 260.1092



Section 260.1068 Information on computer materials, immunity from liability, when.

Effective 28 Aug 2008

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

*260.1068. Information on computer materials, immunity from liability, when. — 1. A manufacturer or retailer of equipment is not liable in any way for information in any form that a consumer leaves on computer materials that are collected, recycled, or reused under sections 260.1050 to 260.1101.

2. The consumer is responsible for any information in any form left on the consumer's computer materials that are collected, recycled, or reused.

3. Compliance with sections 260.1050 to 260.1101 does not exempt a person from liability under other law.

(L. 2008 S.B. 720)

*Contingent expiration date, see § 260.1092



Section 260.1071 Department to educate consumers — internet site required.

Effective 28 Aug 2008

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

*260.1071. Department to educate consumers — internet site required. — 1. The department shall educate consumers regarding the collection, recycling, and reuse of equipment.

2. The department shall host or designate another person to host an internet site providing consumers with information about the recycling and reuse of equipment, including best management practices and information about and links to information on:

(1) Manufacturers' collection, recycling, and reuse programs, including manufacturers' recovery plans; and

(2) Equipment collection events, collection sites, and community equipment recycling and reuse programs.

(L. 2008 S.B. 720)

*Contingent expiration date, see § 260.1092



Section 260.1074 Audits and inspections by department permitted — enforcement of act — warning notices — penalties may be assessed, subaccount created.

Effective 28 Aug 2008

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

*260.1074. Audits and inspections by department permitted — enforcement of act — warning notices — penalties may be assessed, subaccount created. — 1. The department may conduct audits and inspections to determine compliance with sections 260.1050 to 260.1101.

2. The department and the attorney general, as appropriate, shall enforce sections 260.1050 to 260.1101 and, except as provided by subsections 4 and 5 of this section, take enforcement action against any manufacturer, retailer, or person who recycles or reuses equipment for failure to comply with sections 260.1050 to 260.1101.

3. The attorney general may file suit to enjoin an activity related to the sale of equipment in violation of sections 260.1050 to 260.1101.

4. The department shall issue a written warning notice to a person upon the person's first violation of sections 260.1050 to 260.1101. The person shall comply with sections 260.1050 to 260.1101 not later than the sixtieth day after the date the warning notice is issued.

5. A retailer who receives a warning notice from the department that the retailer's inventory violates sections 260.1050 to 260.1101 because it includes equipment from a manufacturer that has not submitted the recovery plan required by section 260.1062 shall bring the inventory into compliance with sections 260.1050 to 260.1101 not later than the sixtieth day after the date the warning notice is issued.

6. (1) The department may assess a penalty against a manufacturer that does not label its equipment or adopt, implement, or submit a recovery plan as required by section 260.1062. No penalty shall be assessed for a first violation and the amount of the penalty shall not exceed ten thousand dollars for the second violation or twenty-five thousand dollars for each subsequent violation.

(2) Any penalty collected under this section shall be credited to the "Equipment Recycling Subaccount", which is hereby created, in the hazardous waste fund. Moneys in the subaccount shall be used for the purpose of administering the provisions of sections 260.1050 to 260.1101. The state treasurer shall be custodian of the subaccount and may approve disbursements from the fund in accordance with sections 30.170 and 30.180. Upon appropriation, money in the subaccount shall be used solely for the administration of sections 260.1050 to 260.1101. Any moneys remaining in the subaccount at the end of the biennium shall revert to the credit of the general revenue fund. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the subaccount.

(L. 2008 S.B. 720)

*Contingent expiration date, see § 260.1092



Section 260.1077 Financial and proprietary information not a public record.

Effective 28 Aug 2008

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

*260.1077. Financial and proprietary information not a public record. — Financial or proprietary information submitted to the department under sections 260.1050 to 260.1101 shall not be considered a public record under chapter 610.

(L. 2008 S.B. 720)

*Contingent expiration date, see § 260.1092



Section 260.1080 Report to legislative committees.

Effective 28 Aug 2008

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

*260.1080. Report to legislative committees. — The department shall compile information from manufacturers and issue an electronic report to the committee in each house of the general assembly having primary jurisdiction over environmental matters not later than March first of each year.

(L. 2008 S.B. 720)

*Contingent expiration date, see § 260.1092



Section 260.1083 Fee not authorized, when.

Effective 28 Aug 2008

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

*260.1083. Fee not authorized, when. — Sections 260.1050 to 260.1101 do not authorize the department to impose a fee, including a recycling fee or registration fee, on a consumer, manufacturer, retailer, or person who recycles or reuses equipment.

(L. 2008 S.B. 720)

*Contingent expiration date, see § 260.1092



Section 260.1089 Recycling and reuse, compliance with federal, state and local law required — rulemaking authority.

Effective 28 Aug 2008

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

*260.1089. Recycling and reuse, compliance with federal, state and local law required — rulemaking authority. — 1. All equipment collected under sections 260.1050 to 260.1101 shall be recycled or reused in a manner that complies with federal, state, and local law.

2. The department shall, by rule, adopt as mandatory standards for recycling or reuse of equipment in this state the standards provided by Electronics Recycling Operating Practices as approved by the board of directors of the Institute of Scrap Recycling Industries, Inc., April 25, 2006, or other standards issued from the U.S. Environmental Protection Agency, if available.

(L. 2008 S.B. 720)

*Contingent expiration date, see § 260.1092



Section 260.1092 Federal law may preempt, when.

Effective 28 Aug 2008

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

*260.1092. Federal law may preempt, when. — 1. If federal law establishes a national program for the collection and recycling of equipment and the department determines that the federal law substantially meets the purposes of sections 260.1050 to 260.1101, the department may adopt an agency statement that interprets the federal law as preemptive of sections 260.1050 to 260.1101.

2. Sections 260.1050 to 260.1101 shall expire on the date the department issues a statement under this section.

(L. 2008 S.B. 720)

*Contingent expiration date

*Revisor's Note: No national program had been established as specified in this section as of the date of the general republication of the Revised Statutes of Missouri in 2016.



Section 260.1101 Rulemaking authority.

Effective 28 Aug 2008

Title XVI CONSERVATION, RESOURCES AND DEVELOPMENT

*260.1101. Rulemaking authority. — 1. The department shall adopt any rules required to implement sections 260.1050 to 260.1101 not later than July 1, 2009. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2008, shall be invalid and void.

2. Sections 260.1050 to 260.1101 shall not be enforced before rules developed under this section are promulgated.

3. It shall not be considered a violation of sections 260.1050 to 260.1101 for a retailer to sell any inventory accrued before August 28, 2008.

(L. 2008 S.B. 720)

*Contingent expiration date, see § 260.1092









Title XVII AGRICULTURE AND ANIMALS

Chapter 261 Department of Agriculture

Chapter Cross References



Section 261.010 Department authorized — director, how appointed, qualifications.

Effective 28 Aug 2014

Title XVII AGRICULTURE AND ANIMALS

261.010. Department authorized — director, how appointed, qualifications. — There is created a "Department of Agriculture", the main office of which shall be in Jefferson City in quarters provided by the division of facilities management, design and construction. The governor, by and with the advice and consent of the senate, shall appoint a director of the department of agriculture who shall be a practical farmer, well versed in agricultural science and who shall serve at the pleasure of the governor. The director shall be in charge of the department of agriculture.

(RSMo 1939 § 14025, A.L. 1947 V. I p. 15, A. 1949 S.B. 1090, A.L. 1955 p. 18, A.L. 1963 p. 400, A.L. 1967 p. 369, A.L. 1977 H.B. 841, A.L. 2014 H.B. 1299 Revision)

CROSS REFERENCE:

Director, compensation, 105.950



Section 261.020 Duties and powers of director.

Effective 28 Aug 2007

Title XVII AGRICULTURE AND ANIMALS

261.020. Duties and powers of director. — The state director of the department of agriculture is hereby constituted the official who has supervision of all the legalized departments of the state which are of a regulatory nature for the advancement of horticulture and agriculture, except after January 1, 1996, he or she shall not have direct supervision of the state fair. He or she shall cooperate with the college of agriculture of the University of Missouri in all ways beneficial to the horticultural and agricultural interests of the state, without duplicating research, extension or educational work conducted by said college, but nothing herein shall be construed as to subordinate the state department of agriculture to the said college of agriculture. The director has charge of the veterinary service of the state, the appointment of the state veterinarian, and, with the advice of the veterinarian, of deputy veterinarians, and other assistants. The director has the power of reasonable quarantine in relation to the regulatory laws of the state department of agriculture, and the power of quarantine in relation to livestock diseases includes poultry. It is the duty of the director to gather and compile helpful statistics and information, singly or in cooperation with the federal government, relating to horticulture and agriculture, and he or she may publish bulletins not duplicating available educational bulletins of the college of agriculture and the United States Department of Agriculture. He or she may charge a reasonable amount for any publication distributed by the department of agriculture. Any funds received from the amounts so charged shall be deposited to the credit of the general revenue fund. The director shall make a biennial report to the governor and the general assembly, including the essential information relating to horticulture and agriculture, especially crops and livestock, also data concerning the agricultural organizations of the state, accompanied by recommendations relating to the state department of agriculture and the advancement of agricultural education.

(RSMo 1939 § 14027, A.L. 1971 H.B. 355, A.L. 1994 S.B. 692, A.L. 2007 S.B. 320)

CROSS REFERENCES:

Livestock diseased, injunction against owners, powers and duties of director, 267.604

Livestock quarantined, orders for removal or cure violations, hearing, penalties, director's powers, 267.603



Section 261.023 Powers, duties, functions transferred to department of agriculture and certain other designated agencies.

Effective 28 Aug 2013

Title XVII AGRICULTURE AND ANIMALS

*261.023. Powers, duties, functions transferred to department of agriculture and certain other designated agencies. — 1. There is hereby created a department of agriculture to be headed by a director of the department of agriculture to be appointed by the governor, by and with the advice and consent of the senate. The director shall possess the qualifications presently provided by law for the position of commissioner of agriculture.

2. All powers, duties and functions now vested by law to the commissioner of the department of agriculture and the department of agriculture, chapter 261 and others, are transferred by type I transfer to the director of the department of agriculture and to the department of agriculture herein created.

3. The state horticultural society created by sections 262.010 and 262.020 is transferred by type I transfer to the department of agriculture.

4. All the powers, duties, and functions vested in the state milk board, chapter 196, are transferred to the department of agriculture by type III transfer. The appointed members of the board shall be nominated by the department director, and appointed by the governor with the advice and consent of the senate. The department of health and senior services shall retain the powers, duties and functions assigned by chapter 196.

5. All the powers, duties, functions and properties of the state fruit experiment station, chapter 262, are transferred by type I transfer to the Southwest Missouri State University and fruit experiment station board of trustees is abolished.

6. All the powers, duties and functions of the department of revenue relating to the inspection of motor fuel and special fuel distributors, chapters 323 and 414, are transferred by type I transfer to the department of agriculture and to the director of that department. The collection of the taxes provided in chapters 142 and 136, however, shall be made by the department of revenue.

7. All the powers, duties, and functions of the land survey program of the department of natural resources are transferred to the department of agriculture by type I transfer.

(L. 1973 1st Ex. Sess. S.B. 1, § 2, A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28); 10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 261.025 Director state agent to receive trust assets of Missouri rural rehabilitation corporation.

Effective 28 Aug 1951

Title XVII AGRICULTURE AND ANIMALS

261.025. Director state agent to receive trust assets of Missouri rural rehabilitation corporation. — The director of agriculture is hereby designated as the state official of the state of Missouri to make application to and receive from the Secretary of Agriculture of the United States, or any other proper federal official, pursuant and subject to the provisions of Public Law 499, Eighty-first Congress, approved May 3, 1950 (40 U.S.C.A. §§ 440-444), the trust assets, either funds or property, held by the United States as trustee in behalf of the Missouri rural rehabilitation corporation.

(L. 1951 p. 3 § 1)



Section 261.026 Director — trust assets — duties.

Effective 28 Aug 1951

Title XVII AGRICULTURE AND ANIMALS

261.026. Director — trust assets — duties. — 1. The director of agriculture is authorized and directed to enter into agreements with the Secretary of Agriculture of the United States pursuant to section 2(f) (40 U.S.C.A. § 440f) of the aforesaid act of the Congress of the United States, upon such terms and conditions and for such periods of time as may be mutually agreeable, authorizing the Secretary of Agriculture of the United States to accept, administer, expend and use in the state of Missouri all of such trust assets for carrying out the purposes of Titles I and II of the Bankhead-Jones Farm Tenant Act (7 U.S.C.A. §§ 1001-1007a), in accordance with the applicable provisions of Title IV thereof (7 U.S.C.A. §§ 1030-1039), as now or hereafter amended, and to do any and all things necessary to effectuate said agreements.

2. The United States and the Secretary of Agriculture thereof shall be held free from liability by virtue of any transfer of such assets to the director of agriculture.

(L. 1951 p. 3 §§ 2, 3)



Section 261.027 Agreements to be terminated — new agreements — agriculture development fund created — investment — purposes.

Effective 28 Aug 1992

Title XVII AGRICULTURE AND ANIMALS

261.027. Agreements to be terminated — new agreements — agriculture development fund created — investment — purposes. — 1. The director of agriculture of the state of Missouri shall, as soon as possible after August 13, 1988, terminate the agreement between the director of agriculture and the Secretary of Agriculture of the United States under which trust assets of the Missouri Rural Rehabilitation Corporation, assigned to the director of agriculture by the Secretary of Agriculture of the United States pursuant to Public Law 499, 81st Congress, approved May 3, 1950 (40 U.S.C.A. 440-444), and sections 261.025 and 261.026, have been administered by the Secretary of Agriculture. The director of agriculture shall request the return to the state of Missouri of all or a part of the cash assets now under the control of the Secretary of Agriculture and the assets consisting of loans insured by the Secretary of Agriculture.

2. The director is also authorized to enter into new agreements with the Secretary of Agriculture pursuant to Public Law 499 and for return to the state of Missouri, from time to time, of additional trust assets.

3. Any assets received from the Secretary of Agriculture shall be transferred to the state treasury and credited to a special fund which is hereby established and which shall be known as the "Agriculture Development Fund". The agriculture development fund shall be under the control of the director of the department of agriculture, who shall provide for the investment and reinvestment of the fund in secured or insured agricultural loans, government bonds, or other convertible securities. The fund and any income or interest received from the investment thereof may be released by and at the discretion of the director of agriculture for agricultural development and rehabilitation purposes.

(L. 1957 p. 3 §§ 261.027, 261.028, A.L. 1988 S.B. 742, A.L. 1992 H.B. 1201)



Section 261.030 Investigation of farm marketing — establishing standards — inspections — distribute information.

Effective 28 Aug 1949

Title XVII AGRICULTURE AND ANIMALS

261.030. Investigation of farm marketing — establishing standards — inspections — distribute information. — The director of agriculture or his successor at law shall investigate the marketing of farm products, including the cost of production and distribution thereof, furnish advice and assistance to producers, distributors and consumers and promote effectual and economical methods of marketing farm products. The director of agriculture may establish, administer and enforce the standards of grades, weights and measures established and/or recommended by the United States Department of Agriculture, except as otherwise provided by the laws of this state. The director may conduct shipping point and terminal market grading and inspection service alone or in cooperation with the United States Department of Agriculture and license inspectors, issue certificates on the products inspected, determine and collect and pay a reasonable service charge on the work done, and do each and every act necessary to render the grading and inspection service of greatest value to Missouri agriculture. The director of agriculture may publish bulletins containing information useful to the producer and consumer; may conduct exhibits and do everything necessary to provide ample material therefor; may conduct and/or cooperate in any kind of activity for fostering and promoting better handling, care, standardization and grading of farm products, and he may pay cash premiums from appropriations made in connection with agriculture exhibits, whenever in his judgment the same is desirable. The director shall foster, encourage, and assist in the organization and development of cooperative associations and movement to aid in solving problems of marketing farm products; may collect and disseminate by telegraph, mail or otherwise, timely information useful to producers, distributors and consumers concerning the weather, the supply, demand, prevailing prices, market conditions and commercial movements of farm products, including quantities in common and in cold storage and may cooperate in the distribution of farm labor insofar as found acceptable to the state and federal labor departments.

(RSMo 1939 § 14288, A. 1949 S.B. 2090)

Prior revisions: 1929 § 12626; 1919 § 12145

CROSS REFERENCES:

Egg law, director to administer, 196.311 to 196.361

Locker plants, regulation, duties of directors, 196.450 to 196.515



Section 261.035 Agriculture business development fund created — purpose — not to lapse.

Effective 28 Aug 2008

Title XVII AGRICULTURE AND ANIMALS

261.035. Agriculture business development fund created — purpose — not to lapse. — 1. There is hereby created in the state treasury for the use of the agriculture business development division of the state department of agriculture a fund to be known as "The Agriculture Business Development Fund". All moneys received by the state department of agriculture for marketing development from any source within the state shall be deposited in the fund.

2. Moneys deposited in the fund shall, upon appropriation by the general assembly to the state department of agriculture, be expended by the state department of agriculture and for no other purposes.

3. The unexpended balance in the agriculture business development fund at the end of the biennium shall not be transferred to the ordinary revenue fund of the state treasury and accordingly shall be exempt from the provisions of section 33.080 relating to transfer of funds to the ordinary revenue funds of the state by the state treasurer.

(L. 1957 p. 12 §§ 1, 2, 3, A.L. 2008 S.B. 931)



Section 261.040 Employees of director, appointment and transfer, bond.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

261.040. Employees of director, appointment and transfer, bond. — The director of agriculture, before entering upon the duties of his office, shall give bond in the sum of five thousand dollars, which bond, when approved by the governor, shall be filed with the secretary of state. The director, within available appropriations, shall have authority to appoint a state fair secretary, clerks, stenographers, inspectors, and other employees necessary all at the salaries fixed by law for the administration of this law and other laws under his charge as a consolidated department conducted on an economical business basis. The director shall have authority to combine the duties of and to discharge any employee of the state department of agriculture. Each inspector shall be required to perform inspection duties under all inspection laws administered by the director. The director is hereby authorized to require and approve the bond of any employee responsible for the safe handling of any state revenue or fees, or state property, whenever he shall deem it reasonably necessary to protect the interests of the state.

(RSMo 1939 § 14026)



Section 261.050 Salaries and accounts.

Effective 28 Aug 1949

Title XVII AGRICULTURE AND ANIMALS

261.050. Salaries and accounts. — Upon the filing of proper vouchers and requisitions, duly certified by the director, warrants shall be issued monthly, as provided by law, upon the state treasurer for the payment of all approved salaries and accounts under the jurisdiction of the state department of agriculture.

(RSMo 1939 § 14028, A. 1949 S.B. 1090)



Section 261.060 Daily deposit of all moneys in state treasury.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

261.060. Daily deposit of all moneys in state treasury. — All moneys collected by or through the director of the department of agriculture from fees, licenses, permits or other earnings under any law, other than the business of the Missouri state fair, shall be deposited daily in the state treasury to the credit of the agricultural fees fund, which shall be subject to appropriation by the general assembly.

(RSMo 1939 § 14029)



Section 261.090 Cooperation among departments.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

261.090. Cooperation among departments. — The state department of agriculture and other agencies of the state government dealing with the production, handling and marketing of farm products shall cooperate with each other in the interest of economy, harmony and efficient service, and may also cooperate with the United States Department of Agriculture and its subdepartments and with other states or organizations having common agricultural problems with those of the state of Missouri.

(RSMo 1939 § 14289)

Prior revisions: 1929 § 12627; 1919 § 12146



Section 261.095 Foreign market development — director's duties and powers.

Effective 28 Aug 1979

Title XVII AGRICULTURE AND ANIMALS

261.095. Foreign market development — director's duties and powers. — 1. The director of the Missouri department of agriculture shall have the primary responsibility for foreign market development for agricultural products.

2. Within the limit of funds specifically appropriated for that purpose, the director is authorized to establish and maintain offices in foreign countries for the purpose of promoting international markets for Missouri agricultural products. Such offices operated by the department of agriculture may be disestablished by the director as he deems appropriate.

3. The director may place an agricultural marketing specialist in state offices operated in foreign countries by other state agencies.

(L. 1979 S.B. 47 § 1)

CROSS REFERENCE:

Division of commerce and industrial development, establishing overseas offices, 625.021



Section 261.100 Animal export inspection facilities, operation.

Effective 28 Aug 1979

Title XVII AGRICULTURE AND ANIMALS

261.100. Animal export inspection facilities, operation. — Within the limit of funds specifically appropriated for that purpose, the director of the department of agriculture may operate an animal export inspection facility meeting the requirements of the United States Department of Agriculture for animal inspection prior to export shipments.

(L. 1979 S.B. 47 § 2)



Section 261.125 Financial investment records, sales projections, and business plan information deemed a closed record, when.

Effective 28 Aug 2004

Title XVII AGRICULTURE AND ANIMALS

261.125. Financial investment records, sales projections, and business plan information deemed a closed record, when. — Records and documents submitted to the Missouri department of agriculture or Missouri agriculture and small business development authority relating to financial investments in a business, or sales projections or other business plan information that may endanger the competitiveness of a business, except for the amount and recipient of any loan or grant from a program administered by the authority, shall be deemed a "closed record" as such term is defined in section 610.010.

(L. 2004 S.B. 740, et al. § 261.115)



Section 261.130 Certain agriculture information and data not subject to disclosure, when — disclosure permitted, when.

Effective 14 Oct 2016, see footnote

Title XVII AGRICULTURE AND ANIMALS

*261.130. Certain agriculture information and data not subject to disclosure, when — disclosure permitted, when. — 1. For purposes of this section, the following terms shall mean:

(1) “Agent”, a duly authorized representative of the Missouri department of agriculture or the Missouri department of natural resources;

(2) “Agricultural land”, the same as defined in section 350.010;

(3) “Agricultural operation”, any sole proprietorship, partnership, corporation, cooperative, or other business entity which derives income from farming;

(4) “Disclose”, to publish or otherwise share with or release to individuals, business entities, political subdivisions, media outlets, or other entities;

(5) “Farming”, the same as defined in section 350.010;

(6) “Personal information”, data which is linked to a specific individual including, but not limited to, Social Security numbers, telephone numbers, and addresses;

(7) “Voluntary participation”, participation in a government program that is not compulsory but requires the collection of specific information from an agricultural producer or owner of agricultural land in order to participate in such program.

2. Information or data in either paper or electronic form concerning an agricultural producer or owner of agricultural land that, in connection with such producer’s** or owner’s voluntary participation in a program, is collected from or provided by an agricultural producer or owner of agricultural land that is related to a farmer’s personal information, their agricultural operation, farming or conservation practices, environmental or production data, details on assets of their farm, or the land itself and any geospatial information maintained by the Missouri department of agriculture or by the Missouri department of natural resources based on agricultural land or operations where a farmer’s agricultural operation, farming or conservation practices, environmental or production data, details on assets of their farm, or the land itself is depicted or identified shall not be considered a public record and shall not be subject to disclosure under chapter 610. Further, such information shall not be disclosed to agents of the department of agriculture or the department of natural resources unless such disclosure complies with subsection 3 of this section.

3. The department of agriculture and the department of natural resources may disclose the information or data described in subsection 2 of this section to agents only if:

(1) Such information or data will not be subsequently disclosed beyond such agent except in accordance with subsection 4 of this section;

(2) Such agent is providing technical or financial assistance with respect to the agricultural operation, agricultural land, or farming or conservation practices, and so long as there is a written agreement in place between the parties certifying adherence to this section; or

(3) Such agent is responding to an agricultural disease or pest threat or other related emergency impacting agricultural operations, if the director of the department of agriculture and the director of the department of natural resources both determine that a threat to agricultural operations exists and the disclosure of information to a person or cooperating government entity is necessary to assist such departments in responding to the disease or pest threat or emergency.

4. Nothing in this section shall prevent:

(1) The disclosure of information described in subsection 2 of this section in paper format if such information has been transformed into a statistical or aggregate form, or from an electronic database where such information can be compiled for distribution into a statistical or aggregate form, that prevents the information from directly or indirectly naming or identifying any individual owner, operator, producer, or operation or a specific data gathering site;

(2) The disclosure of information described in subsection 2 of this section pursuant to the expressed written consent of both the agriculture producer and owner of agriculture land; or

(3) The disclosure of information or data required by law as a condition of compliance with any of the departments’ regulatory functions;

(4) The disclosure of information collected not in connection with a producer’s** or owner's voluntary participation in a government program.

5. The participation of an agricultural producer or owner of agricultural land in, or receipt of any benefit under, any program administered by the department of agriculture or the department of natural resources shall not be conditioned on the consent of the agricultural producer or owner of agricultural land under subdivision (2) of subsection 4 of this section.

(L. 2016 H.B. 1414)

*Effective 10-14-16, see § 21.250. H.B. 1414 was vetoed July 8, 2016. The veto was overridden on September 14, 2016.

**Word "producer" appears in original rolls.



Section 261.200 Fund created, use of moneys.

Effective 28 Aug 2010

Title XVII AGRICULTURE AND ANIMALS

261.200. Fund created, use of moneys. — 1. Any laws to the contrary notwithstanding, there is hereby created in the state treasury the "Agriculture Protection Fund", which shall consist of any moneys or fees appropriated to the fund as well as all fees assessed and collected by the department of agriculture which are not otherwise placed in the state treasury to the credit of the particular purpose or fund for which the fees are collected. The state treasurer shall be custodian of the fund. In accordance with sections 30.170 and 30.180, the state treasurer may approve disbursements of the fund. Upon appropriation by the general assembly, money in the fund shall be used solely by the department of agriculture for the purposes of carrying out its functions and responsibilities, and no money shall be paid out of the fund created under this section except by appropriation of the general assembly for the administration of the program from which the fee was collected; except that, the provisions of this section shall not apply to any moneys credited to the fund under subdivision (2) of subsection 1 of section 311.550.

2. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund.

3. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

(L. 2010 S.B. 795)



Section 261.230 AgriMissouri marketing program and agricultural products by category, rules authorized, director's duty.

Effective 28 Aug 2008

Title XVII AGRICULTURE AND ANIMALS

261.230. AgriMissouri marketing program and agricultural products by category, rules authorized, director's duty. — The director of the department of agriculture shall, for the use of the agriculture business development division of the department of agriculture, develop and implement rules and regulations by product category for all Missouri agricultural products included in the AgriMissouri marketing program.

(L. 2000 S.B. 894 § 261.032, A.L. 2002 H.B. 1348, A.L. 2008 S.B. 931)



Section 261.235 AgriMissouri fund, created, purposes, lapse of fund into general revenue prohibited — advisory commission, created, purposes, duties, membership — trademark fees.

Effective 28 Aug 2016

Title XVII AGRICULTURE AND ANIMALS

261.235. AgriMissouri fund, created, purposes, lapse of fund into general revenue prohibited — advisory commission, created, purposes, duties, membership — trademark fees. — 1. There is hereby created in the state treasury for the use of the agriculture business development division of the state department of agriculture a fund to be known as “The AgriMissouri Fund”. All moneys received by the state department of agriculture for Missouri agricultural products marketing development from any source, including trademark fees, shall be deposited in the fund. Moneys deposited in the fund shall, upon appropriation by the general assembly to the state department of agriculture, be expended by the agriculture business development division of the state department of agriculture for promotion of Missouri agricultural products under the AgriMissouri program. The unexpended balance in the AgriMissouri fund at the end of the biennium shall not be transferred to the general revenue fund of the state treasury and accordingly shall be exempt from the provisions of section 33.080 relating to transfer of funds to the ordinary revenue funds of the state by the state treasurer.

2. There is hereby created within the department of agriculture the “AgriMissouri Advisory Commission for Marketing Missouri Agricultural Products”. The commission shall establish guidelines, and make recommendations to the director of agriculture, for the use of funds appropriated by the general assembly for the agriculture business development division of the department of agriculture, and for all funds collected or appropriated to the AgriMissouri fund created pursuant to subsection 1 of this section. The guidelines shall focus on the promotion of the AgriMissouri trademark associated with Missouri agricultural products that have been approved by the general assembly, and shall advance the following objectives:

(1) Increasing the impact and fostering the effectiveness of local efforts to promote Missouri agricultural products;

(2) Enabling and encouraging expanded advertising efforts for Missouri agricultural products;

(3) Encouraging effective, high-quality advertising projects, innovative marketing strategies, and the coordination of local, regional and statewide marketing efforts;

(4) Providing training and technical assistance to cooperative-marketing partners of Missouri agricultural products.

3. The commission may establish a fee structure for sellers electing to use the AgriMissouri trademark associated with Missouri agricultural products, so long as the fees established and collected under this subsection do not yield revenue greater than the total cost of administering this section during the ensuing year. All trademark fees shall be deposited to the credit of the AgriMissouri fund, created pursuant to this section.

4. The commission shall consist of nine members appointed by the governor with the advice and consent of the senate. One member shall be the director of the agriculture business development division of the department of agriculture, or his or her representative. At least one member shall be a specialist in advertising; at least one member shall be a specialist in agribusiness; at least one member shall be a specialist in the retail grocery business; at least one member shall be a specialist in communications; at least one member shall be a specialist in product distribution; at least one member shall be a family farmer with expertise in livestock farming; at least one member shall be a family farmer with expertise in grain farming and at least one member shall be a family farmer with expertise in organic farming. Members shall serve for four-year terms, except in the first appointments three members shall be appointed for terms of four years, three members shall be appointed for terms of three years and three members shall be appointed for terms of two years each. Any member appointed to fill a vacancy of an unexpired term shall be appointed for the remainder of the term of the member causing the vacancy. The governor shall appoint a chairperson of the commission, subject to ratification by the commission.

5. Commission members shall receive no compensation but shall be reimbursed for actual and necessary expenses incurred in the performance of their official duties on the commission. The division of agriculture business development of the department of agriculture shall provide all necessary staff and support services as required by the commission to hold commission meetings, to maintain records of official acts and to conduct all other business of the commission. The commission shall meet quarterly and at any such time that it deems necessary. Meetings may be called by the chairperson or by a petition signed by a majority of the members of the commission. Ten days’ notice shall be given in writing to such members prior to the meeting date. A simple majority of the members of the commission shall be present to constitute a quorum. Proxy voting shall not be permitted.

6. If the commission does establish a fee structure as permitted under subsection 3 of this section, the agriculture business development division of the department of agriculture shall promulgate rules establishing the commission’s fee structure. The department of agriculture shall also promulgate rules and regulations for the implementation of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2016, shall be invalid and void.

(L. 2000 S.B. 894 § 261.037, A.L. 2002 H.B. 1348, A.L. 2008 S.B. 931, A.L. 2016 S.B. 665)



Section 261.239 Division to create website to foster marketing of Missouri agricultural products.

Effective 28 Aug 2008

Title XVII AGRICULTURE AND ANIMALS

261.239. Division to create website to foster marketing of Missouri agricultural products. — The agriculture business development division of the department of agriculture shall create an internet website for the purpose of fostering the marketing of Missouri agricultural products over the internet.

(L. 2000 S.B. 894 § 261.038, A.L. 2002 H.B. 1348, A.L. 2008 S.B. 931)



Section 261.240 Rulemaking authority.

Effective 28 Aug 2002

Title XVII AGRICULTURE AND ANIMALS

261.240. Rulemaking authority. — Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in sections 261.230 to 261.239 shall become effective only if they comply with and are subject to all of the provisions of chapter 536 and if applicable, section 536.028. These sections and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2001, shall be invalid and void.

(L. 2002 H.B. 1348)



Section 261.241 Sellers of honey, no manufacturing facilities required, when — exempt from health standards and regulations, when — label requirements.

Effective 28 Aug 2015

Title XVII AGRICULTURE AND ANIMALS

261.241. Sellers of honey, no manufacturing facilities required, when — exempt from health standards and regulations, when — label requirements. — 1. Sellers of honey whose annual sales of honey are fifty thousand dollars or less per domicile shall not be required to construct or maintain separate facilities for the bottling of honey. Such sellers shall be exempt from all remaining health standards and regulations for the bottling of honey pursuant to sections 196.190 to 196.271 if they meet the following requirements:

(1) Honey shall be bottled in the domicile of the person harvesting and selling the honey;

(2) Honey shall be labeled with the following information in legible English as set forth in subsection 2 of this section;

(3) Annual gross sales shall not exceed fifty thousand dollars. The person harvesting such honey shall maintain a record of sales of honey bottled and sold. The record shall be available to the regulatory authority when requested.

2. The honey shall be labeled with the following information:

(1) Name and address of the persons preparing the food;

(2) Common name of the food; and

(3) The name of all ingredients in the food.

3. Sellers of honey who violate the provisions of this section may be enjoined from selling honey by the department of health and senior services.

(L. 2002 S.B. 639, A.L. 2005 S.B. 355, A.L. 2015 S.B. 500)



Section 261.256 Growers' districts authorized, procedure.

Effective 28 Aug 2004

Title XVII AGRICULTURE AND ANIMALS

261.256. Growers' districts authorized, procedure. — 1. It is hereby established that growers' districts may be voluntarily created by Missouri producers raising agricultural crops for food, feed, industrial, and pharmaceutical uses, to be known by the name established by the creators of the growers' district. Nothing in this section or section 261.259 shall force any private property owner to participate in a growers' district.

2. Upon organization, each district shall file with the clerk of the circuit court in the county in which the majority of the district is located and shall adopt bylaws addressing governance of the district, expansion of the district to include new members, and the exercise of any other powers necessary to effectuate the purposes of this section and section 261.259.

(L. 2004 S.B. 740, et al.)



Section 261.259 Board of commissioners.

Effective 28 Aug 2004

Title XVII AGRICULTURE AND ANIMALS

261.259. Board of commissioners. — 1. The members of a district shall elect a board of commissioners of such district.

2. All commissioners of a district shall be owners or operators of land used for the cultivation of commercial crops within the physical boundaries of the district.

(L. 2004 S.B. 740, et al.)



Section 261.265 License issuance, to whom — grower may produce, manufacture, and distribute, when — recordkeeping — inspections — rulemaking — civil penalty.

Effective 14 Jul 2014, see footnote

Title XVII AGRICULTURE AND ANIMALS

261.265. License issuance, to whom — grower may produce, manufacture, and distribute, when — recordkeeping — inspections — rulemaking — civil penalty. — 1. For purposes of this section, the following terms shall mean:

(1) "Cannabidiol oil care center", the premises specified in an application for a cultivation and production facility license in which the licensee is authorized to distribute processed hemp extract to persons possessing a hemp extract registration card issued under section 192.945;

(2) "Cultivation and production facility", the land and premises specified in an application for a cultivation and production facility license on which the licensee is authorized to grow, cultivate, process, and possess hemp and hemp extract;

(3) "Cultivation and production facility license", a license that authorizes the licensee to grow, cultivate, process, and possess hemp and hemp extract, and distribute hemp extract to its cannabidiol oil care centers;

(4) "Department", the department of agriculture;

(5) "Grower", a nonprofit entity issued a cultivation and production facility license by the department of agriculture that produces hemp extract for the treatment of intractable epilepsy;

(6) "Hemp":

(a) All nonseed parts and varieties of the cannabis sativa plant, whether growing or not, that contain a crop-wide average tetrahydrocannabinol (THC) concentration that does not exceed the lesser of:

a. Three-tenths of one percent on a dry weight basis; or

b. The percent based on a dry weight basis determined by the federal Controlled Substances Act under 21 U.S.C. Section 801, et seq.;

(b) Any cannabis sativa seed that is:

a. Part of a growing crop;

b. Retained by a grower for future planting; or

c. For processing into or use as agricultural hemp seed.

­­

­

(7) "Hemp monitoring system", an electronic tracking system that includes, but is not limited to, testing and data collection established and maintained by the cultivation and production facility and is available to the department for the purposes of documenting the hemp extract production and retail sale of the hemp extract.

2. The department shall issue a cultivation and production facility license to a nonprofit entity to grow or cultivate the cannabis plant used to make hemp extract as defined in subsection 1 of section 195.207 or hemp on the entity's property if the entity has submitted to the department an application as required by the department under subsection 7 of this section, the entity meets all requirements of this section and the department's rules, and there are fewer than two licensed cultivation and production facilities operating in the state.

3. A grower may produce and manufacture hemp and hemp extract, and distribute hemp extract as defined in section 195.207 for the treatment of persons suffering from intractable epilepsy as defined in section 192.945 consistent with any and all state or federal regulations regarding the production, manufacture, or distribution of such product. The department shall not issue more than two cultivation and production facility licenses for the operation of such facilities at any one time.

4. The department shall maintain a list of growers.

5. All growers shall keep records in accordance with rules adopted by the department. Upon at least three days' notice, the director of the department may audit the required records during normal business hours. The director may conduct an audit for the purpose of ensuring compliance with this section.

6. In addition to an audit conducted in accordance with subsection 5 of this section, the director may inspect independently, or in cooperation with the state highway patrol or a local law enforcement agency, any hemp crop during the crop's growth phase and take a representative composite sample for field analysis. If a crop contains an average tetrahydrocannabinol (THC) concentration exceeding the lesser of:

(1) Three-tenths of one percent on a dry weight basis; or

(2) The percent based on a dry weight basis determined by the federal Controlled Substances Act under 21 U.S.C. Section 801, et seq.,

­­

­

7. The department shall promulgate rules including, but not limited to:

(1) Application requirements for licensing, including requirements for the submission of fingerprints and the completion of a criminal background check;

(2) Security requirements for cultivation and production facility premises, including, at a minimum, lighting, physical security, video and alarm requirements;

(3) Rules relating to hemp monitoring systems as defined in this section;

(4) Other procedures for internal control as deemed necessary by the department to properly administer and enforce the provisions of this section, including reporting requirements for changes, alterations, or modifications of the premises;

(5) Requirements that any hemp extract received from a legal source be submitted to a testing facility designated by the department to ensure that such hemp extract complies with the provisions of section 195.207 and to ensure that the hemp extract does not contain any pesticides. Any hemp extract that is not submitted for testing or which after testing is found not to comply with the provisions of section 195.207 shall not be distributed or used and shall be submitted to the department for destruction; and

(6) Rules regarding the manufacture, storage, and transportation of hemp and hemp extract, which shall be in addition to any other state or federal regulations.

8. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable, and if any of the powers vested with the general assembly under chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after July 14, 2014.

9. All hemp waste from the production of hemp extract shall either be destroyed, recycled by the licensee at the hemp cultivation and production facility, or donated to the department or an institution of higher education for research purposes, and shall not be used for commercial purposes.

10. In addition to any other liability or penalty provided by law, the director may revoke or refuse to issue or renew a cultivation and production facility license and may impose a civil penalty on a grower for any violation of this section, or section 192.945 or 195.207. The director may not impose a civil penalty under this section that exceeds two thousand five hundred dollars.

(L. 2014 H.B. 2238)

Effective 7-14-14



Section 261.270 Citation of act.

Effective 28 Aug 2015

Title XVII AGRICULTURE AND ANIMALS

261.270. Citation of act. — The provisions of sections 261.270 to 261.295 shall be known and may be cited as the "Missouri Dairy Revitalization Act of 2015".

(L. 2015 H.B. 259)



Section 261.275 Fund created, use of moneys — limitation on appropriation of fund moneys — research of estimated sales tax revenue generated.

Effective 28 Aug 2015

Title XVII AGRICULTURE AND ANIMALS

261.275. Fund created, use of moneys — limitation on appropriation of fund moneys — research of estimated sales tax revenue generated. — 1. There is hereby created in the state treasury the "Missouri Dairy Industry Revitalization Fund", which shall consist of moneys appropriated to the fund. The state treasurer shall be custodian of the fund. In accordance with sections 30.170 and 30.180, the state treasurer may approve disbursements of the fund. Upon appropriation by the general assembly, moneys in the fund shall be used solely to enhance and improve Missouri's dairy and dairy processing industries in the manner provided for in sections 261.270 to 261.295. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

2. Moneys appropriated from the general revenue fund to the Missouri dairy industry revitalization fund shall not exceed forty percent of the estimated sales tax revenue generated in the state from the sale of dairy products during the preceding fiscal year, calculated under subsection 3 of this section, and shall be expended in the following order of priority:

(1) First, to the dairy producer margin insurance premium assistance program created under section 261.280;

(2) Second, to the Missouri dairy scholars program created under section 261.285; and

(3) Third, to the commercial agriculture program created under section 261.290.

3. Each fiscal year the University of Missouri shall conduct research, or contract with an independent research company to conduct research, to determine the estimated sales tax revenue generated in the state from the sale of dairy products. The cost for such calculation shall be paid out of the Missouri dairy industry revitalization fund. The estimated sales tax revenue generated in the state from the sale of dairy products shall be provided to the department of agriculture by October first of each year.

(L. 2015 H.B. 259)



Section 261.280 Dairy producer margin insurance premium assistance program, purpose — eligibility, application, reimbursement — risk management training.

Effective 28 Aug 2015

Title XVII AGRICULTURE AND ANIMALS

261.280. Dairy producer margin insurance premium assistance program, purpose — eligibility, application, reimbursement — risk management training. — 1. The department of agriculture shall establish and administer, through the Missouri agricultural and small business development authority, a dairy producer margin insurance premium assistance program for the purpose of assisting dairy producers who participate in the federal margin protection program for dairy producers as contained in the federal Agricultural Act of 2014.

2. All dairy producers in the state who participate in the federal margin protection program for dairy producers shall be eligible to apply and participate in the dairy producer margin insurance premium assistance program. Dairy producers who wish to be considered for the program shall apply with the Missouri agricultural and small business development authority by January first of each year, and shall provide proof of participation in the federal margin protection program for dairy producers as contained in the federal Agricultural Act of 2014 by submitting a receipt of their paid annual federal premium payment. Eligible program participants shall receive reimbursement of seventy percent of their federal premium payment up to a maximum premium reimbursement rate of thirty-four cents per hundredweight of milk.

3. The University of Missouri and the Missouri agricultural and small business development authority shall provide risk management training for Missouri dairy producers on an annual basis.

(L. 2015 H.B. 259)



Section 261.285 Missouri dairy scholars program — scholarship amount — eligible student defined.

Effective 28 Aug 2015

Title XVII AGRICULTURE AND ANIMALS

261.285. Missouri dairy scholars program — scholarship amount — eligible student defined. — 1. There is hereby established the "Missouri Dairy Scholars Program", which shall be administered by the department of agriculture. The program shall, upon appropriation, provide scholarships, subject to the eligibility criteria enumerated in this section, for eligible students in an agriculture-related degree program who make a commitment to work in the agriculture industry in Missouri as a condition of receiving such scholarship.

2. Subject to appropriations, each year the department of agriculture shall make available to eligible students up to eighty scholarships in the amount of five thousand dollars each to assist with the cost of eligible students' tuition and fees at a two-year or four-year college or university in Missouri. Such amount shall be paid out of the Missouri dairy industry revitalization fund created in section 261.275.

3. As used in this section, the term "eligible student" shall mean an individual who:

(1) Is a United States citizen and a Missouri resident who has graduated from a Missouri high school with a cumulative grade point average of at least two and one-half on a four-point scale or equivalent; except that, in any year in which there are less than eighty United States citizens and Missouri residents who shall be awarded scholarships, applicants who are legal United States residents who meet all other eligibility requirements shall be eligible for the remaining scholarships;

(2) Is pursuing or has attained an agriculture-related degree approved by the department of agriculture and offered by a two-year or four-year college or university in Missouri;

(3) Signs an agreement with the department of agriculture in which the recipient agrees to work in the agriculture industry in Missouri for at least two years for every one year the recipient received the Missouri dairy scholars scholarship;

(4) Maintains a cumulative grade point average of at least two and one-half on a four-point scale or equivalent while enrolled in the college or university program; and

(5) Works on a dairy farm or has a dairy-related internship for at least three months of each year the recipient receives the Missouri dairy scholars scholarship.

(L. 2015 H.B. 259)



Section 261.290 Annual study of dairy industry.

Effective 28 Aug 2015

Title XVII AGRICULTURE AND ANIMALS

261.290. Annual study of dairy industry. — The University of Missouri's commercial agriculture program shall conduct an annual study of the dairy industry and shall develop a dairy-specific plan for how to grow and enhance the dairy and dairy processing industries in Missouri. The results of such study shall be reported to the department of agriculture and all agriculture-related legislative committee chairpersons by January first of each year. The costs for such study shall be subject to appropriations and shall be paid out of the Missouri dairy industry revitalization fund created under section 261.275.

(L. 2015 H.B. 259)



Section 261.295 Rulemaking language.

Effective 28 Aug 2015

Title XVII AGRICULTURE AND ANIMALS

261.295. Rulemaking language. — The department of agriculture shall promulgate rules and regulations for the implementation of sections 261.270 to 261.295. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section and section 348.273* shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2015, shall be invalid and void.

(L. 2015 H.B. 259)

*Section 348.273 does not exist.






Chapter 262 Promotion of Agriculture and Horticulture

Chapter Cross References



Section 262.001 Agritourism defined.

Effective 28 Aug 2010

Title XVII AGRICULTURE AND ANIMALS

262.001. Agritourism defined. — As used in the statutory laws of this state, "agritourism" means the act of visiting a working farm or any agricultural operation for the purpose of enjoyment, education, training, or active involvement in the activities of the agricultural operation.

(L. 2010 H.B. 2182)



Section 262.007 Exhibition of livestock at fairs and expositions in this state, all 4-H and FFA members permitted to participate — rules and fees permitted.

Effective 28 Aug 2012

Title XVII AGRICULTURE AND ANIMALS

262.007. Exhibition of livestock at fairs and expositions in this state, all 4-H and FFA members permitted to participate — rules and fees permitted. — The governing body of all national, state, and local fairs and expositions conducted in this state which include the exhibition of livestock shall permit all qualifying 4-H and Future Farmers of America (FFA) members to exhibit livestock at such fair or expos}s. The governing body of each national, state, and local fair or exposition shall have the authority to establish rules and fees for participation in its individual events.

(L. 2012 S.B. 631 § 1)



Section 262.008 Exhibition of livestock or domestic animals at fairs, expositions, and pet shows, all livestock breeders and domestic animal owners permitted to participate — rules and fees permitted.

Effective 28 Aug 2012

Title XVII AGRICULTURE AND ANIMALS

262.008. Exhibition of livestock or domestic animals at fairs, expositions, and pet shows, all livestock breeders and domestic animal owners permitted to participate — rules and fees permitted. — The governing body of all national, state, and local fairs, expositions, and pet shows conducted in this state which include the exhibition of livestock or domestic animals shall permit all livestock breeders and domestic animal owners to exhibit livestock and domestic animals at such fair, exposition, or pet show. The governing body of each national, state, and local fair, exposition, or pet show shall have the authority to establish rules and fees for participation in its individual events.

(L. 2012 S.B. 631 § 2)



Section 262.010 State horticultural society created.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

*262.010. State horticultural society created. — "The Missouri State Horticultural Society" is hereby instituted and created a body corporate, to be named and styled as above, and shall have perpetual succession, power to sue and be sued, complain and defend in all courts, and to make and use a common seal and alter the same at pleasure.

(RSMo 1939 § 14032)

Prior revisions: 1929 § 12365; 1919 § 11953; 1909 § 614

*The state horticultural society was transferred to the department of agriculture, by type I transfer, by the Reorganization Act of 1974.

CROSS REFERENCES:

Apple merchandising fund, society to authorize director of the department of agriculture to expend, how, 265.200

Hawthorn blossom, state floral emblem, cultivation to be encouraged, 10.030



Section 262.020 Members — organization — order of business.

Effective 28 Aug 1949

Title XVII AGRICULTURE AND ANIMALS

262.020. Members — organization — order of business. — 1. The Missouri state horticultural society shall be composed of such persons as take an interest in the advancement of horticulture in this state who shall apply for membership and pay into the society treasury the sum of one dollar per year, or ten dollars for a life membership, the basis for organization to be the Missouri state horticultural society, as now known and existing, and whose expenses have been borne and annual reports paid for by appropriations from the state treasury.

2. The business of the society, so far as it relates to transactions with the state, shall be conducted by an executive board to be composed of the president, vice president, second vice president, secretary and treasurer, who shall be elected by ballot at an annual meeting of the society; the governor of the state shall be ex officio a member of the board; all other business of the society to be conducted as its bylaws may direct.

3. All appropriations made by the state for the aid of the society shall be expended by means of requisitions to be made by order of the board on the commissioner of administration, signed by the president and secretary and attested with the seal; and the treasurer shall annually publish a detailed statement of the expenditures of the board, covering all moneys received by it.

4. There shall be printed annually, under the direction of the board, such number of reports of the proceedings of the board, society and auxiliary societies as may, in the judgment of the state purchasing agent, be justified by the appropriation made for that purpose by the general assembly, such annual report not to contain more than four hundred pages.

5. The secretary of the society shall receive a salary of eight hundred dollars per annum as full compensation for his services; all other officers shall serve without compensation, except that they may receive their actual expenses in attending meetings of the board.

(RSMo 1939 § 14033, A. 1949 S.B. 1091)

Prior revisions: 1929 § 12366; 1919 § 11954; 1909 § 615



Section 262.030 Station established.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

*262.030. Station established. — There is hereby created and established a "Fruit Experiment Station" in south Missouri.

(RSMo 1939 § 14052)

Prior revisions: 1929 § 12385; 1919 § 11955; 1909 § 616

*The fruit experiment station was transferred to the Southwest Missouri State University, by type I transfer, by the Reorganization Act of 1974.



Section 262.040 Purposes of experiment station.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

262.040. Purposes of experiment station. — The leading objects of said experiment station shall be to experiment with the different kinds of fruits, to wit: Apples, peaches, berries of all kinds, grapes and small fruits of all kinds, and to ascertain the varieties that are the best adapted to this state, and to study the different diseases and insects to which said fruits, berries and grapes are subject and the remedies to prevent diseases and insects from injuring or infesting said trees and orchards, with power to destroy and remove any infected trees or orchards if necessary in the judgment of the manager and inspector of said experiment station, to keep the disease or insects or plague from scattering and infecting other trees or orchards under rules herein set out.

(RSMo 1939 § 14053)

Prior revisions: 1929 § 12386; 1919 § 11956; 1909 § 617



Section 262.060 Manager and inspector.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

262.060. Manager and inspector. — Said manager and inspector shall be under the control of the board of regents of Southwest Missouri State University.

(RSMo 1939 § 14055)

Prior revisions: 1929 § 12388; 1919 § 11958; 1909 § 619



Section 262.080 Procurement of buildings and grounds.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

262.080. Procurement of buildings and grounds. — As soon as said experiment station is located it shall be the duty of the board of regents of Southwest Missouri State University to procure grounds, if not already donated, at the best advantage, either by donation or purchase, and to erect such buildings thereon for the use of said station; provided, however, they may lease buildings or buy them, if already built, separate and apart from the grounds, provided the grounds shall not be located more than one mile from said buildings.

(RSMo 1939 § 14057)

Prior revisions: 1929 § 12390; 1919 § 11960; 1909 § 621



Section 262.090 Lands — duties of manager — not to engage in fruit business.

Effective 28 Aug 1953

Title XVII AGRICULTURE AND ANIMALS

262.090. Lands — duties of manager — not to engage in fruit business. — The manager and inspector under supervision of the board of regents of Southwest Missouri State University is hereby authorized to cause said lands to be cleared, fenced and put in a state of cultivation, or so much thereof as shall be necessary for present uses, and shall plant such trees, berries or vines as the manager and inspector shall think proper as an experiment, and shall test the various varieties as to their adaptability for the climate, the kinds of fruits and berries as to the kind most adapted for the market and most free from disease, and may hire and employ such force as is necessary to do and perform said work. Neither the manager and inspector or any member of his immediate family shall, either directly or indirectly, engage in the production of fruit or fruit products for sale, or purchase for resale any fruit or fruit products during his term of office.

(RSMo 1939 § 14058, A.L. 1953 p. 5)

Prior revisions: 1929 § 12391; 1919 § 11961; 1909 § 622



Section 262.110 Duties of university.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

262.110. Duties of university. — 1. It shall be the duty of the University of Missouri to promote and encourage the poultry industry in the state of Missouri in all its branches; to organize the poultry raisers of the state, for the purpose of affording a systematic means for gathering useful information for the use of the university, and to publish the same for the benefit of the farmers and poultry raisers of the state of Missouri. It shall be their duty to gather poultry statistics and information as to the best and most profitable means of raising and handling poultry and publish the same in bulletins as frequently as may be deemed expedient; hold poultry institutes in different sections of the state, for the purpose of giving instructions in the breeding and raising of poultry; provide for and manage one annual state poultry exhibition at such time and place as may be determined by the university; provide lectures for the promoting and encouraging the poultry interests of the state.

2. They shall have general management and supervision of such organizations of poultry breeders as may be formed under their authority, and power to make such needful rules and regulations as will best promote the objects of their organization; and shall make an annual report to the general assembly of the state, embracing an abstract of the work accomplished by the university for the next preceding year, and accompanied by such recommendations, including especially such a system of public instruction on this subject as may be deemed useful.

(RSMo 1939 § 14143)

Prior revisions: 1929 § 12459; 1919 § 12028; 1909 § 664



Section 262.200 State poultry experiment station — location — functions.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

*262.200. State poultry experiment station — location — functions. — 1. In order to determine and demonstrate the importance of improved and better methods of feeding, housing, incubation, brooding, breeding and rearing of poultry, and to bring the results of scientific research of state and federal experiment stations within the reach of all farmers and poultry raisers of Missouri, the state poultry board shall establish, conduct and maintain a state poultry experiment station. The objects and purposes of said experiment station shall be to experiment with the different kinds of houses, incubators, brooders, and appliances, and the different varieties of poultry, to determine which are best adapted to the farmers and poultry raisers of Missouri, in the different sections thereof, to make a study of different diseases to which poultry is subject, and the remedies to prevent such diseases and to make all other experiments and tests and do any and all other things which shall tend to the betterment of the poultry interests of the state.

2. Said experiment station shall be located on twenty-five acres of the land now occupied and used by the state fruit experiment station at Mountain Grove and on land adjacent thereto or in the vicinity thereto. After the manager or trustees of said fruit experiment station have selected and set aside the twenty-five acres of land they desire to have used for the state poultry experiment station, then the state poultry board are to have absolute control of said twenty-five acres of land, the poultry buildings, and the poultry experiments to be conducted on said land. Experiments and demonstrations herein provided for shall be conducted by and under the direction of the secretary of the state poultry board, which said board shall maintain its office and headquarters at said experiment station.

3. Said board shall employ such additional help as is needed to insure the success of the experiment station and to make it beneficial to the people of the state. The members of the state poultry board and the secretary of the board shall erect such buildings and conduct such experiments as the appropriations for that purpose will permit and which they believe will be most practical and helpful to the farmers and poultry raisers of Missouri.

4. Upon the request of the superintendent or steward of any state institution, it shall be the duty of the secretary of the state poultry board, by personal visit, bulletins and otherwise, to give information to the persons in charge of the poultry departments of the farms, conducted in connection with the different state institutions of this state, of such experiments as he may have conducted and such other information which he thinks would be to the interest of such departments. And it shall also be the duty of all such persons as may be in charge of such poultry departments at said institutions to make all experiments possible, not inconsistent with their other duties, and to report the same to said secretary of the state poultry board.

5. It shall be the duty of said secretary, so far as possible, to verify such experiments and results and to embody such of them as he deems advisable and of public interest in his annual reports, bulletins and publications. The state poultry board shall print an annual report and shall carefully digest and compile the results obtained as a result of experiments conducted at this station and publish the same from time to time in their reports and in bulletin form in language as free from technicalities as possible, for free distribution to the farmers of the state, to the public libraries, to the governor, and the members of the general assembly, and elsewhere as the judgment of the board may direct.

6. The state poultry board may sell such surplus poultry and eggs as may accumulate, and shall charge such prices for the same as in their judgment is reasonable and moderate, and there is also hereby appropriated such sums as may result from the sale of such surplus products, the same to be used by said board in equipment or maintenance of the poultry experiment station and to be accounted for by them in their annual report.

(RSMo 1939 § 14153)

Prior revision: 1929 § 12469

*All the powers, duties, functions and properties of the state poultry experiment station were transferred, by type I transfer, to the University of Missouri by the Reorganization Act of 1974. The state poultry association and the state poultry board were abolished. The Reorganization Act also provides that in the event the university shall cease to use the real estate of the station for the purposes of research or shall declare the same surplus, all real estate shall revert to the governor of the state and shall not be disposed of without legislative approval. See Appendix B and section 173.005.



Section 262.215 State fair, definitions.

Effective 28 Aug 1994

Title XVII AGRICULTURE AND ANIMALS

262.215. State fair, definitions. — Unless the language or context clearly indicates a different meaning is intended, as used in sections 262.215 to 262.280, the following terms mean:

(1) "Commission", the state fair commission established by sections 262.215 to 262.280;

(2) "Commissioner", a member of the state fair commission;

(3) "Director", before January 1, 1996, the director of the department of agriculture; after January 1, 1996, the director of the Missouri state fair appointed by the state fair commission.

(L. 1994 S.B. 692)



Section 262.217 State fair commission, created — commissioners, appointment, expenses, vacancies.

Effective 28 Aug 1995

Title XVII AGRICULTURE AND ANIMALS

262.217. State fair commission, created — commissioners, appointment, expenses, vacancies. — Effective September 1, 1995, there is created a "State Fair Commission" whose domicile for the purposes of sections 262.215 to 262.280 shall be the department of agriculture of this state. The commission shall consist of nine members, two of whom shall be active farmers, two of whom shall be either current members or past presidents of county or regional fair boards, one of whom shall be the director of the department of agriculture, one of whom shall be employed in agribusiness, and three at-large members who shall be Missouri residents. The director of the department of agriculture shall be the chairman of the commission until January 31, 1997, and shall not be counted against membership from a congressional district, at which time the chairman shall be elected from among the members of the commission by the commission members. Such officer shall serve for a term of two years. Commissioners shall be reimbursed for their actual and necessary expenses incurred when attending meetings of the commission, to be paid from appropriations made therefor. Commissioners shall be appointed by the governor, with the advice and consent of the senate. The county fair association in the state may submit to the governor a list of nominees for appointment, three from each congressional district, for those commission members who are required to be current members or past presidents of county fair boards. Not more than four commissioners excluding the director of agriculture shall be members of the same political party. Each commissioner shall be a resident of the state for five years prior to his appointment. The eight initial commissioners shall be appointed as follows: two shall be appointed for terms of one year, two for terms of two years, two for terms of three years and two for terms of four years. Their successors shall be appointed for terms of four years. A commissioner shall continue to serve until his successor is appointed and qualified. Whenever any vacancy occurs on the commission, the governor shall fill the vacancy by appointment for the remainder of the term of the commissioner who was replaced. There shall be no more than two commission members from any congressional district.

(L. 1994 S.B. 692, A.L. 1995 S.B. 437)



Section 262.219 Director to be appointed by commission, salary — staff may be employed, limits.

Effective 28 Aug 1994

Title XVII AGRICULTURE AND ANIMALS

262.219. Director to be appointed by commission, salary — staff may be employed, limits. — 1. After January 1, 1996, the commission shall appoint a director of the Missouri state fair who shall, at that time, assume from the director of the department of agriculture the responsibility for administration of the state fair. The director shall receive an annual salary as established by the commission, subject to appropriations, to be paid in the same manner as other state employees. The director shall serve at the pleasure of the commission. The director may reside on the grounds of the Missouri state fair, and housing and utilities may be provided by the commission out of funds appropriated for that purpose.

2. Within the limits of appropriations made for that purpose, necessary administrative and maintenance staff may be employed by the director for the care and maintenance of the state fair grounds.

(L. 1994 S.B. 692)



Section 262.220 State fair — establishment — control — condemnation proceedings.

Effective 28 Aug 1994

Title XVII AGRICULTURE AND ANIMALS

262.220. State fair — establishment — control — condemnation proceedings. — 1. For the purpose of encouraging the development of the agricultural, horticultural, mechanical, mineral, livestock production and all other industrial interests of the state of Missouri, there is hereby established a state fair, to be held annually at Sedalia, Missouri, and on the state fairgrounds heretofore conveyed by deeds of conveyance to the state of Missouri and hereafter to be acquired by the state of Missouri as herein provided; and the fair shall be under the control and management of the state fair commission. The commission may lease or purchase such lands, suitable for the use of the state fair, as may be deemed by the commission necessary and proper for such purposes and subject to legislative approval.

2. The purchase of lands by the commission shall be on behalf of the state of Missouri at such terms as the commission may deem fair and reasonable, and a deed or deeds shall be taken therefor to the state of Missouri.

(RSMo 1939 § 14154, A.L. 1994 S.B. 692)

Prior revisions: 1929 § 12470; 1919 § 12039; 1909 § 671



Section 262.230 Fair held, when — how — reverter clause.

Effective 28 Aug 1994

Title XVII AGRICULTURE AND ANIMALS

262.230. Fair held, when — how — reverter clause. — The commission, at such time as may be determined by it, shall hold, annually, a fair upon the state fairgrounds above designated; and at these fairs all important products of the state shall be recognized, according to merit, by premiums or rewards, for excellence offered by the commission, out of a fund provided therefor by the legislature of the state, or from funds that may be otherwise provided. The commission may require parties receiving awards for excellence or merit to provide a complete history of how the exhibit was produced, and all other information concerning the entry that would be of interest or benefit to the general public; and provided further, that should the state fail for three consecutive years to hold a fair, the land thus used for state fair purposes shall revert to the parties donating it.

(RSMo 1939 § 14155, A.L. 1994 S.B. 692)

Prior revisions: 1929 § 12475; 1919 § 12044; 1909 § 676



Section 262.240 Printing and distribution of catalogues.

Effective 28 Aug 1994

Title XVII AGRICULTURE AND ANIMALS

262.240. Printing and distribution of catalogues. — At least three months before the holding of any annual fair the director, at the direction of the commission, shall prepare a catalogue and list of premiums offered. He shall print the same in proper form, with the rules and regulations governing entries, exhibits and the payment of premiums; and he shall, at least three months before the opening of the fair, cause as many copies of the catalogue as the commission directs to be distributed throughout the state, and he shall send a copy to any person making request therefor.

(RSMo 1939 § 14156, A.L. 1994 S.B. 692)

Prior revisions: 1929 § 12476; 1919 § 12045; 1909 § 677



Section 262.250 Entry fees — classification.

Effective 28 Aug 1994

Title XVII AGRICULTURE AND ANIMALS

262.250. Entry fees — classification. — The commission may charge a fee on any entry to be paid at the time of entry. All animals and articles must be entered in their proper classes and no other. The director shall determine all questions of classification. In addition to any exemption in chapter 144, no sales taxes shall be levied and collected on any entry fee or charge authorized in this section.

(RSMo 1939 § 14157, A.L. 1994 S.B. 692)

Prior revisions: 1929 § 12477; 1919 § 12046; 1909 § 678



Section 262.255 Exhibiting livestock, all qualified 4-H and FFA members permitted to participate — rules and fees permitted.

Effective 28 Aug 2012

Title XVII AGRICULTURE AND ANIMALS

262.255. Exhibiting livestock, all qualified 4-H and FFA members permitted to participate — rules and fees permitted. — The state fair commission shall permit all qualifying 4-H and Future Farmers of America (FFA) members to exhibit livestock at the state fair. The state fair commission shall have the authority to establish rules and fees for participation in its individual events.

(L. 2012 S.B. 631)



Section 262.260 Admission fees, revenues from sale of privileges and pari-mutuel wagering — disposition — state fair fee fund created — gifts and grants authorized, transfer to general revenue prohibited — purpose of fund — investment.

Effective 28 Aug 2000

Title XVII AGRICULTURE AND ANIMALS

262.260. Admission fees, revenues from sale of privileges and pari-mutuel wagering — disposition — state fair fee fund created — gifts and grants authorized, transfer to general revenue prohibited — purpose of fund — investment. — 1. The commission shall establish admission fees to be charged at the gates of the fairgrounds. The admission fees, revenues from the sale of privileges and revenues as a result of pari-mutuel wagering shall be payable to and collected by the department of agriculture and transmitted to the state director of revenue who shall deposit the same to the credit of the "State Fair Fee Fund" which is hereby created in the state treasury. Such fund may also receive gifts, grants, contributions, appropriations and funds or benefits from any other source or sources. The money in the state fair fee fund may be used in improving and beautifying the grounds, paying premiums and defraying expenses of the state fair, including officers' salaries, the hire of assistants, expense and equipment, capital improvements and maintenance and repair.

2. The unexpended balance in the state fair fee fund at the end of each fiscal year shall not be transferred to the general revenue fund of the state, and the provisions of section 33.080 relating to the transfer of funds to the general revenue fund of the state by the state treasurer shall not apply to the state fair fee fund.

3. Any portion of the fund not immediately needed for the purposes authorized shall be invested by the state treasurer as provided by the constitution and laws of this state. All income from such investments shall be deposited in the state fair fee fund.

(RSMo 1939 § 14158, A.L. 1947 V. I p. 19, A.L. 1967 p. 370, A.L. 1977 S.B. 431, A.L. 1983 H.B. 729, A.L. 1986 S.B. 572 merged with S.B. 580, A.L. 1992 S.B. 602, A.L. 1994 S.B. 692, A.L. 1997 S.B. 216, A.L. 2000 S.B. 540)

Prior revisions: 1929 § 12478; 1919 § 12047; 1909 § 679



Section 262.261 State fair escrow fund created, use of moneys.

Effective 28 Aug 2007

Title XVII AGRICULTURE AND ANIMALS

262.261. State fair escrow fund created, use of moneys. — 1. The "State Fair Escrow Fund" is hereby created. Such fund shall be held and maintained by the state fair commission. All ticket sales income pertaining to the Missouri state fair grandstand shows, arena events, and carnival rides shall be deposited into the state fair escrow fund. The fund may receive moneys for specific event purposes, including both off-season and fair events. Such fund may receive gifts, grants, contributions, and funds or benefits from any other source or sources, such as sponsorships and auction proceeds. The money in the state fair escrow fund may be used for paying entertainers, carnival contractors, workers, and other event promoters and may include expenses and equipment.

2. The state fair escrow fund shall be established and operated by the state fair in a separate account and under the direct control of the state fair director and the state fair commission. The provisions of section 30.170 to the contrary notwithstanding, the money in the state fair escrow fund shall be retained outside the control of the state treasury. The provisions of section 33.080 to the contrary notwithstanding, the money in the state fair escrow fund shall be retained for the purposes specified in this section and shall not revert or be transferred to general revenue. The state fair shall keep accurate records of the source of money deposited in the state fair escrow fund and shall allocate funds for the appropriate expenditures.

3. The unexpended balance in the state fair escrow fund at the end of each calendar year shall not exceed the preceding year's expenditures as they are described in subsection 1 of this section.

(L. 2007 H.B. 428)



Section 262.262 State fair trust fund for prizes — disbursement — investment.

Effective 28 Aug 1994

Title XVII AGRICULTURE AND ANIMALS

262.262. State fair trust fund for prizes — disbursement — investment. — 1. A special trust fund, to be known as the "State Fair Trust Fund", is established in the state treasury. All moneys received by the state from gifts, grants, legacies or devises for the purpose of providing premiums or prizes to winners of competition at the Missouri state fair in Sedalia, Missouri, shall be deposited in the state treasury to the credit of the trust fund. Moneys in the fund may be appropriated and may be disbursed, on warrants drawn by the director and approved by the commission, only for the purpose for which the moneys were received and for no other purpose. Any balance remaining in the fund at the end of the biennium shall not be transferred and placed to the credit of the general revenue of the state, but instead shall remain in the fund until appropriated and expended, or transferred in the manner authorized by the provisions of this section.

2. Moneys in the state fair trust fund not needed currently for the purposes designated in subsection 1 of this section may be invested by the state treasurer in the manner that other moneys of the state are authorized by law to be invested. All interest, income and returns from moneys of the trust fund shall be deposited in the state treasury to the credit of the trust fund.

(L. 1979 H.B. 792 § 1, A.L. 1994 S.B. 692)



Section 262.265 Distribution of pari-mutuel wagering pool if state agency is the licensee.

Effective 06 May 1986, see footnote

Title XVII AGRICULTURE AND ANIMALS

262.265. Distribution of pari-mutuel wagering pool if state agency is the licensee. — Those portions of a pari-mutuel wagering pool which are allocated by law or rule of the commission for purse money or for distribution to holders of winning tickets shall not represent revenue collected and moneys received by the state if the organization licensed to conduct pari-mutuel wagering under section 313.580 is a state agency. Such state agency licensee may pay purse money or holders of winning tickets in any manner consistent with rules promulgated by the commission.

(L. 1986 S.B. 572)

Effective 5-06-86



Section 262.270 Director, powers — gambling prohibited, exception for pari-mutuel wagering — serving intoxicating liquor prohibited, exception — cooperation from other agencies, reimbursement.

Effective 28 Aug 1994

Title XVII AGRICULTURE AND ANIMALS

262.270. Director, powers — gambling prohibited, exception for pari-mutuel wagering — serving intoxicating liquor prohibited, exception — cooperation from other agencies, reimbursement. — 1. The director shall make and, after its creation, the commission shall approve all rules, regulations and bylaws necessary and suitable for the conduct and control of the exhibitions, the sale of privileges, and for the proper control, operation and conduct of the fair not inconsistent with the law relevant to the operation of the state fair or with the constitution and laws of this state. All contracts granted after January 1, 1996, in relation to the state fair and state fairgrounds shall be approved by the commission and shall not be valid until approved. The director may employ necessary personnel for the proper management of the fair, and may rent or enter into long-term leases for a period not to exceed fifteen years with a right of renewal on consent of all parties or donate the use of any portion of the grounds and buildings for such purposes as he deems proper, section 37.005 or any other law to the contrary notwithstanding, and the grounds may be used, free of charge, by the state for encampment grounds for the state troops under the direction of the adjutant general of Missouri; except that in no event shall the rental or donation of the use of the grounds be allowed to interfere with the preparation for or the holding of the Missouri state fair. He shall not, directly or indirectly, permit any gambling devices of whatever nature other than for licensed pari-mutuel wagering conducted under the direction of the Missouri horse racing commission to be operated on the grounds, nor permit any intoxicating liquors, wine or beer to be sold thereon except in a facility operated as a part of and in conjunction with a restaurant facility operated in conjunction with and as a part of the facilities used for the conducting of horse racing and pari-mutuel wagering or except as provided in section 311.487.

2. The director with the approval of the commission may appoint and employ as many special policemen as are needed to maintain order or prevent breaches of the peace on and about the grounds whereon the fair is held. Before entering upon the discharge of his office, each special policeman shall take and subscribe an oath of office to faithfully and impartially discharge the duties thereof before an associate circuit judge or other official empowered to administer oaths in the county wherein the fair is held; and the officer shall give to such special policeman a certificate of his appointment and qualification, which shall clothe him with the same power to maintain order, preserve the peace and make arrests as is now held by a peace officer. In addition, any such special policeman may arrest and expel from the grounds persons violating the rules, regulations and bylaws of the Missouri state fair, under order of the director or his duly authorized representative.

3. The commission may request assistance from any state agency and may reimburse the contributing agency for the expense of cooperation involved from state fair fund.

(RSMo 1939 § 14159, A. 1949 S.B. 1091, A.L. 1967 p. 370, A.L. 1986 S.B. 572, A.L. 1987 S.B. 384, A.L. 1993 S.B. 76, A.L. 1994 S.B. 692)

Prior revisions: 1929 § 12480; 1919 § 12049; 1909 § 681



Section 262.280 County exhibits.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

262.280. County exhibits. — The county commission of any county in this state may, in its discretion, appropriate such sums of money as it may deem necessary or proper for an exhibit of the resources and products of the county at the Missouri state fair out of any funds not otherwise appropriated, and the county commission may appoint some suitable person to look after said exhibit for such county.

(RSMo 1939 § 14160)

Prior revisions: 1929 § 12483; 1919 § 12052; 1909 § 684



Section 262.290 Incorporation, procedure — powers — buildings and improvements — exception.

Effective 28 Aug 2003

Title XVII AGRICULTURE AND ANIMALS

262.290. Incorporation, procedure — powers — buildings and improvements — exception. — Whenever fifty or more registered voters of this state shall present a petition to the county commission of the county in which they or a majority of them reside, stating therein that they desire to organize and be incorporated for the purpose of promoting improvements in agriculture, manufacture and the raising of stock, and setting forth in such petition the name and location to be adopted by the proposed incorporation, the name to be "The (name of county) Agricultural and Mechanical Society of (name of town or city where the office of said society is to be located)", and the county commission shall be satisfied that such persons are registered voters of this state, the county commission shall, by order, declare the petitioners incorporated for the purpose specified in this section, and thenceforth the petitioners shall be a body politic and corporate by the name and style adopted, and by that name they and their successors shall be known in law, have perpetual succession, sue and be sued, plead and be impleaded, defend and be defended, in all courts and in all actions, pleas and matters whatsoever, shall have the authority to borrow money, and shall have power to purchase, hold, lease, rent, mortgage, and receive any quantity of land with such buildings and improvements as may be placed thereon, and any other property and may, by vote, determine that thereafter the members of such society shall be composed of such persons as shall subscribe at least one share of the capital stock thereof, in shares not exceeding five hundred dollars each, said shares to be personal property and transferable by agreement; but no transfer shall be binding on the society until reported in writing and approved by the board of directors. The amount of such capital stock shall, from time to time, be fixed by the stockholders or board of directors, provided the same shall at no time exceed two million dollars, and the board of directors may convey, lease, sell and dispose of the property of the society, or any part thereof, for the benefit of the society and have a common seal, and break and alter the same at pleasure.

(RSMo 1939 § 14161, A.L. 1988 S.B. 811, A.L. 1990 H.B. 1070, A.L. 1992 H.B. 1595, A.L. 1993 H.B. 566, A.L. 1994 S.B. 692, A.L. 2003 S.B. 611)

Prior revisions: 1929 § 12484; 1919 § 12053; 1909 § 685



Section 262.300 Organization of society — procedure.

Effective 28 Aug 1994

Title XVII AGRICULTURE AND ANIMALS

262.300. Organization of society — procedure. — 1. Within thirty days from the date of the order of the county commission, as set out in section 262.290, any number of the petitioners exceeding twenty may proceed to organize such society by electing not less than nine or more than thirteen directors, who shall hold their offices one year and until their successors are elected; and the directors, when so elected, shall collectively form a board for the government of such society, and in such board shall be vested all the corporate powers and duties of every society incorporated as provided in sections 262.290 to 262.540*; and for the purpose of electing the directors there shall be held annually, on the second Tuesday in December, or such other date as may be provided in the bylaws of the society, a general meeting of the members of the society.

2. All vacancies in the board of directors shall be filled by appointment of the board. No person not a member of the society shall be a director. In all elections by the stockholders each share shall entitle the holder thereof to one vote, and said shares shall be voted as now provided by law for elections in business and manufacturing corporations.

(RSMo 1939 § 14162, A.L. 1994 S.B. 692)

Prior revisions: 1929 § 12485; 1919 § 12054; 1909 § 686

*Section 262.540 was repealed by S.B. 60, 1977.



Section 262.310 Election of officers — removal — duties.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

262.310. Election of officers — removal — duties. — Every board of directors shall assemble within twenty days after their election and choose a president and vice president of their number, and a secretary, treasurer and such other officers, servants and agents as may be necessary, remove them from their office and prescribe their duties; and all proceedings of the board shall be public.

(RSMo 1939 § 14163)

Prior revisions: 1929 § 12486; 1919 § 12055; 1909 § 687



Section 262.320 Duties of officers.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

262.320. Duties of officers. — It shall be the duty of the president to preside at all meetings of the board and of the society, and, in case of his absence, the vice president, and in case of his absence, such other person as the members shall appoint; and it shall be the duty of the secretary to keep a record of the proceedings of the directors and of the society; and the treasurer shall give bond and security, to the acceptance of the board of directors, for the benefit of the society, in such sum as they, or a majority of them, shall determine, conditioned that he will faithfully receive and pay over, on their order, all moneys or other articles, the property of the society, that may come into his hands as treasurer, which bond shall be deposited with the secretary of the board of directors, and the said treasurer shall keep fair and accurate accounts of all moneys and other articles by him received as treasurer, and from whom received, and to whom and for what purpose paid out, and make report of the financial operations of his office as often as may be directed by the board of directors.

(RSMo 1939 § 14164)

Prior revisions: 1929 § 12487; 1919 § 12056; 1909 § 688



Section 262.330 Constitution and bylaws, enforcement of — quorum.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

262.330. Constitution and bylaws, enforcement of — quorum. — The said board, a majority of whom shall form a quorum, shall have power to make, ordain and adopt a constitution and all necessary bylaws, ordinances, rules and regulations for the government of the board of directors and of the society, and for the promotion of the objects for which it is designed; such constitution, rules, bylaws, ordinances and regulations of the society and of the board of directors shall be printed and circulated among the members of the society within six months after their adoption; and the president of the board shall cause the same to be carried into effect; provided, such constitution, bylaws, ordinances, rules and regulations shall not be inconsistent with the constitution and laws of this state.

(RSMo 1939 § 14165)

Prior revisions: 1929 § 12488; 1919 § 12057; 1909 § 689



Section 262.340 Moneys of societies, how expended.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

262.340. Moneys of societies, how expended. — All moneys paid by members and others, and donations made to the society, shall be appropriated under the direction of said board, in conformity to such constitution, bylaws, rules and regulations as may be ordained and established for the government of the society and for the advancement and encouragement of the objects of the society.

(RSMo 1939 § 14166)

Prior revisions: 1929 § 12489; 1919 § 12058; 1909 § 690



Section 262.350 Appropriation of money by county commission.

Effective 28 Aug 1963

Title XVII AGRICULTURE AND ANIMALS

262.350. Appropriation of money by county commission. — The county commission of any county may, if it be deemed expedient, appropriate out of the county treasury for the benefit of any society regularly organized as a county agricultural and mechanical society, county fair, county corn growers' association, county poultry association, county stock growers' association or any other organization or incorporated society having for its object the holding of county fairs or the advancement of agriculture or its allied industries, a sum not exceeding three hundred dollars in any one year. The money so appropriated shall be drawn by the treasurer of the society on proper warrant; provided said money shall be awarded by the board of directors or other proper officials in premiums or expended by them in the purchase of premiums, to be known as "The ______ County Commission Premiums" to be awarded according to the rules, regulations and bylaws of the society; provided further, that in all counties in this state of the first class, and all counties of the second class the county commission of such county may, if it be deemed expedient, appropriate out of the surplus remaining in the county treasury, for the benefit of any such society, a sum not exceeding ten thousand dollars to be used as in this section above set out, or in any other manner that said board of directors may deem best.

(RSMo 1939 § 14167, A.L. 1943 p. 318, A.L. 1945 p. 99, A.L. 1963 p. 400)

Prior revisions: 1929 § 12490; 1919 § 12059; 1909 § 691



Section 262.360 Board's report.

Effective 28 Aug 1994

Title XVII AGRICULTURE AND ANIMALS

262.360. Board's report. — At each annual meeting of the society, which shall be held on the second Tuesday of December or such other date as may be provided in the bylaws of the society, the board of directors shall report in writing the number of members and the financial condition of their society, the quantity and character of property owned by it, and the quality and cost of improvements of the same; the number and value of premiums awarded at their annual fair; the number and character of animals and articles exhibited; a statement of the probable quantity of the staple commodities of the county, and prices current thereof, and such other information in relation to the agricultural and mechanical interests of the county as they may deem worthy of general notice; and a copy of the report so made shall be transmitted to the director of the department of agriculture, to be disposed of as provided in section 262.370.

(RSMo 1939 § 14168, A.L. 1994 S.B. 692)

Prior revisions: 1929 § 12491; 1919 § 12060; 1909 § 692



Section 262.370 Director's report to general assembly.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

262.370. Director's report to general assembly. — The director of agriculture shall, at each session of the general assembly of the state of Missouri, report faithfully all the facts, statistics and information contained in the reports transmitted to him from the county agricultural and mechanical societies organized and incorporated under the provisions of sections 262.290 to 262.540, and such other facts, statistics and information as he may gather from other counties in this state in regard to agriculture, mechanical and domestic manufactures and productions, and to the raising of the various breeds of stock.

(RSMo 1939 § 14169)

Prior revisions: 1929 § 12492; 1919 § 12061; 1909 § 693



Section 262.380 Holding of property, when.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

262.380. Holding of property, when. — The land and other property which may be held by any society under the provisions of sections 262.290 to 262.540 shall be held by the society for the sole purpose, and none other whatsoever, of erecting enclosures, buildings, and other improvements calculated and designed for meetings of the society, and for exhibitions of various breeds of horses, cattle, mules and other stock, and of agricultural, mechanical and domestic manufactures and productions, and for the purchase and importation, breeding and the keeping thereof of such foreign breeds of stock as the board of directors may deem advantageous to the interest of the county, and for the breeding, raising, purchasing and selling of all classes of purebred stock.

(RSMo 1939 § 14170)

Prior revisions: 1929 § 12493; 1919 § 12062; 1909 § 694



Section 262.390 Membership — fees — failure to pay annual fee, effect.

Effective 28 Aug 1992

Title XVII AGRICULTURE AND ANIMALS

262.390. Membership — fees — failure to pay annual fee, effect. — The members of any society organized under the provisions of sections 262.290 to 262.540 shall be composed of such persons, and none others, as shall have subscribed their names as such in the books in which the proceedings of the society and of the board of directors are or shall be recorded, and shall have paid annually to the treasurer of the society such sum, not exceeding one hundred and fifty dollars per share of stock in any one year, as may be established by the rules, bylaws and regulations of the society as a membership fee, and such persons shall be members only for the year for which they shall have paid such fee; or, if the bylaws, rules, and regulations of the society allow, a member may volunteer his time to the society in lieu of paying all or part of the fee established under this section. Any person or stockholder not paying the regular annual membership fee adopted by the board shall forfeit to the society all stock and all previous payments, whether for stock or membership.

(RSMo 1939 § 14171, A.L. 1992 H.B. 1595)

Prior revisions: 1929 § 12494; 1919 § 12063; 1909 § 695



Section 262.400 Recording of incorporation order.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

262.400. Recording of incorporation order. — A duly authenticated copy of the order of the county commission, provided for in section 262.290, shall be filed and recorded in such manner as conveyances of land are by law directed to be recorded in the office of the recorder of deeds of such county within three months after such order shall be made. No society organized by virtue of sections 262.290 to 262.540 shall be authorized to do business as such society until such duly authenticated copy shall have been filed and recorded in the manner herein set out.

(RSMo 1939 § 14172)

Prior revisions: 1929 § 12495; 1919 § 12064; 1909 § 696



Section 262.410 Dissolution of society — disposition of property.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

262.410. Dissolution of society — disposition of property. — Whenever a majority of two-thirds of the members of any society organized under the provisions of sections 262.290 to 262.540 shall, at an annual meeting, declare such society dissolved, or if from any other cause said society shall be dissolved or fail to meet and pursue the objects of the society for the period of five consecutive years, then the real estate and all the other property held by it shall be sold for cash in hand, at public auction, before the courthouse door of the county, after thirty days' notice given in some newspaper published in the county, if there be one, and, if not, by ten printed advertisements set up in ten public places in the county, describing the property to be sold, and the time, place and terms of sale. Such sale shall be conducted by the directors, or a majority of them, chosen and elected as provided by sections 262.290 to 262.540, and the proceeds of such sales shall, after payment of all expenses, be divided among the members of such society in proportion to stock held.

(RSMo 1939 § 14173)

Prior revisions: 1929 § 12496; 1919 § 12065; 1909 § 697



Section 262.430 Societies may unite and form circuit.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

262.430. Societies may unite and form circuit. — 1. It shall be lawful for any five or more societies organized under and by virtue of sections 262.290 to 262.540 in the state of Missouri to unite for the purpose of forming a circuit whenever a majority of the board of directors of each of such societies decide to do so. Such circuit and the affairs thereof shall be governed by the several societies therein. The director of agriculture may become one of such members for and on behalf of the Missouri state fair.

2. For the purpose of organizing such a circuit, the president and secretary, or any two members of the board of directors of any five or more societies organized under sections 262.290 to 262.540, including the director of agriculture, may voluntarily meet and perfect the organization of a circuit by adopting a name and electing one of their members as president and another as secretary and another as treasurer of such circuit, and the payment of a membership fee of not less than fifty dollars from each society composing such circuit, including said state fair.

3. After the completion of such organization, a statement of the proceedings shall be signed by all the representatives present, setting forth in such statement that such meeting was held by virtue of this section for the purpose of forming a circuit and stating therein the names of the officers selected and their places of residence, as well also as the name and location of the societies forming said circuit, and the number of years, not exceeding ten, that said circuit shall continue. Which statement shall within thirty days be filed with the director of agriculture, and said circuit shall thereafter for the time specified in said statement be authorized to receive and disburse any appropriations made to or for the benefit of such circuit by the state of Missouri through said department of agriculture; provided, that any such societies and the said director of agriculture on behalf of the state fair may become members of more than one such circuit.

(RSMo 1939 § 14175)

Prior revisions: 1929 § 12498; 1919 § 12067; 1909 § 699



Section 262.440 Appropriations, how disbursed.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

262.440. Appropriations, how disbursed. — Any appropriations made to or for the benefit of any such circuit by the general assembly shall be made through the Missouri state department of agriculture and specified in the biennial appropriations to said state department to be for such purpose, and when so made shall be by the director of agriculture paid to the treasurer of said circuit in equal annual installments, and when so paid shall be by said circuit used in such manner as may by said circuit be deemed best for the promotion of the agricultural interests and the general interest in raising and breeding stock of all classes in the state of Missouri; provided, that such appropriations shall be used only in payment for advertising, printing of catalogues, payments of premiums or purses for the general benefit of the whole circuit, or divided equally between the members of such circuit and disbursed in same manner for the benefit of such member.

(RSMo 1939 § 14176)

Prior revisions: 1929 § 12499; 1919 § 12068; 1909 § 700



Section 262.450 State aid for county fairs — certain counties.

Effective 28 Aug 1947

Title XVII AGRICULTURE AND ANIMALS

262.450. State aid for county fairs — certain counties. — 1. The director of agriculture, for the purpose of fostering and developing agriculture within the state of Missouri, is hereby authorized to pay to nonprofit county and district fairs and to regularly organized or incorporated nonprofit agricultural societies having as their object the holding of shows, exhibitions or fairs for the advancement of agriculture in Missouri a percentage of certain premiums actually paid by such county, district or agricultural society, shows or fairs as provided by law.

2. District fairs are hereby defined as fairs covering more than one county yet not large enough to be considered statewide in purpose and territory.

3. The total of such state aid to be paid by the director of the department of agriculture shall not exceed the appropriation made to the department of agriculture by the general assembly for such use and purpose.

(RSMo 1939 § 14177, A.L. 1947 V. I p. 21)

Prior revisions: 1929 § 12500; 1919 § 12069



Section 262.462 Application for funds, contents of — report on completion of a project, contents of.

Effective 28 Aug 1973

Title XVII AGRICULTURE AND ANIMALS

262.462. Application for funds, contents of — report on completion of a project, contents of. — 1. The clerk or duly authorized official of a county, municipality, or other political subdivision shall submit a formal application to the director for matching funds, giving a description and providing plans and specifications of the proposed project together with estimated costs and a resolution passed by the governing body of the county, municipality, or political subdivision authorizing the application and the clerk or duly authorized official, upon notice of preliminary approval shall submit such additional detailed information as may be requested by the director. Approved projects shall be completed as soon as possible.

2. Upon completion of a project and acceptance by the governing body of the county, municipality, or other political subdivision, the clerk or duly authorized official of that county, municipality, or political subdivision shall submit to the director an itemized listing of services and materials, together with receipted invoices covering the services and materials or, in case of contracts, a copy of the contract, a summary of all bids received; and proof that all state laws and local ordinances concerning safety and building codes have been complied with.

(L. 1973 H.B. 310)



Section 262.465 Duties of director before releasing funds.

Effective 28 Aug 1973

Title XVII AGRICULTURE AND ANIMALS

262.465. Duties of director before releasing funds. — 1. The director or his representative shall before releasing state funds:

(1) Conduct his own inspection to determine that the completed project complies* with the plans and specifications and the original application; and

(2) Determine whether the work has been performed in a manner satisfactory to the director.

2. If the completed project meets the requirements of this section the bills submitted for materials and services will be audited and the county, municipality, or other political subdivision reimbursed for one-half of the costs not to exceed two thousand five hundred dollars in any one fiscal year.

(L. 1973 H.B. 310)

*Word "comply" appears in original rolls.



Section 262.470 Rules and regulations, promulgation.

Effective 28 Aug 1995

Title XVII AGRICULTURE AND ANIMALS

262.470. Rules and regulations, promulgation. — The director of the department of agriculture shall be and is hereby authorized and directed to make all reasonable and needful rules and regulations for the proper protection to the state in the administration of sections 262.215 to 262.490. Among other rules and regulations there is hereby delegated authority to examine and investigate at the expense of the fund for the encouragement of agriculture through county and district fairs and certain other agricultural exhibitions to make certain that such county and district fairs and exhibitions are deserving of participation in said fund; said director is further authorized to make needful expenditures from this fund for the proper administration of sections 262.215 to 262.490, including bulletins thereon, and it shall be the duty of said director to make full and complete report in matters relating hereto to the general assembly. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(RSMo 1939 § 14181, A.L. 1994 S.B. 692, A.L. 1995 S.B. 3)

Prior revision: 1929 § 12504



Section 262.480 Claims for benefits — procedure.

Effective 28 Aug 1947

Title XVII AGRICULTURE AND ANIMALS

262.480. Claims for benefits — procedure. — On or before a date set by the director of agriculture the president and secretary of any fair or agricultural society claiming benefits under sections 262.450 and 262.460, shall file with the director of agriculture a sworn statement in duplicate of the actual amount of cash premiums paid for the current season, which must correspond with the public offer of premiums, and a further sworn statement that at such fair or exhibition all gambling and gambling devices of whatsoever kind, and the sale of intoxicating liquors, and all obscene exhibitions, have been prohibited and excluded from the grounds of such fair, agricultural society or exhibition, and all adjacent grounds under their authority or control. Such statement in duplicate shall be accompanied by an itemized list in duplicate of all premiums paid, upon which aid is claimed under sections 262.450 and 262.460, two copies of the published premium list of such fair, and a full detailed statement of the receipts and expenditures in duplicate for the current year, all duly verified by the president and secretary of such fair, agricultural society or exhibition, and such other reports and data as may be required by the director of agriculture.

(RSMo 1939 § 14182, A.L. 1947 V. I p. 21)

Prior revision: 1929 § 12505



Section 262.490 Payment of claims.

Effective 28 Aug 1947

Title XVII AGRICULTURE AND ANIMALS

262.490. Payment of claims. — The director of the department of agriculture shall pay the claims of any such fair, agricultural society or exhibition coming under the terms of sections 262.450 and 262.460 on approval of the commissioner of administration if satisfied, after due investigation and proof that such fair, agricultural society or exhibition has complied with the provisions of law relating to such payments and he shall pay such claims in the same manner as in the regular accounting by said department.

(RSMo 1939 § 14183, A.L. 1947 V. I p. 21)

Prior revision: 1929 § 12506



Section 262.500 Election to levy special tax in certain counties — purposes — distribution of funds.

Effective 28 Aug 1955

Title XVII AGRICULTURE AND ANIMALS

262.500. Election to levy special tax in certain counties — purposes — distribution of funds. — 1. In all counties of this state in which the constitutional limit is not levied for county purposes, the county commission, upon the filing of a petition signed by not less than three hundred resident taxpayers and qualified electors of the county, shall call an election to submit to the qualified voters thereof, a special levy of not more than two mills on the dollar valuation, which levy, together with all other levies for county purposes, shall not exceed the constitutional limit of levy for the county affected, for the purpose of encouraging, promoting and improving the livestock, poultry, agricultural, horticultural, mechanical fabrics and fine arts, products and articles of domestic industry, and the exhibition of such stock, poultry articles and commodities, at the district or county fair held in the county.

2. If a majority of the voters voting at said election shall be in favor of the proposition, then the county commission at its next regular term thereafter shall make the levy, one-half of which levy shall be set aside by the county commission and distributed ratably to the exhibitors of the public fairs held in the county, for the purpose of paying premiums to exhibitors or the articles and commodities in sections 262.500 to 262.540. The other one-half of which levy, in the judgment and discretion of the county commission, may be used for the purpose of purchasing grounds or erecting suitable building for such fair purposes; but if grounds for the purposes are owned by the county, or leased or otherwise secured or obtained for such uses, then the other one-half of the funds may be used by the county commission in erecting such building. If it is the discretion and judgment of the commission that the other one-half of the levy be not used for grounds or buildings, then the whole of the levy may be used for paying such premiums. If the petition for the election asks that one-half of the levy be devoted to acquiring of lands or erecting of buildings, then the proposition submitted shall contain provisions for such devotion; and if the majority favor the proposition, then the commission shall so expend and use the proceeds of the one-half of the levy.

3. The surplus remaining out of the proceeds of any levy made under sections 262.500 to 262.540, in any year, in the hands of the county treasurer shall constitute a fund for the purposes of sections 262.500 to 262.540, and may be used either as premiums offered or advertising for exhibits to be made under any provision of sections 262.500 to 262.540.

(RSMo 1939 § 14185, A.L. 1943 p. 317, A.L. 1955 p. 36)

Prior revision: 1929 § 12508



Section 262.510 Apportionment of levy proceeds.

Effective 28 Aug 1955

Title XVII AGRICULTURE AND ANIMALS

262.510. Apportionment of levy proceeds. — The county commission in every such county shall apportion the proceeds of the levy made pursuant to section 262.500, and in accordance with the provisions of section 262.500, among the several objects and subjects in section 262.500 mentioned, and offer suitable premiums in each class thereof to the full amount available from the levy. All such premiums shall be offered for exhibits made at public fairs held in the county. The exhibits shall be in place at the fair at least twenty-four hours before the opening thereof to the public, and remain in place until midnight of the last day of the fair.

(RSMo 1939 § 14186, A.L. 1955 p. 36)

Prior revision: 1929 § 12509



Section 262.520 Payment of premiums — procedure.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

262.520. Payment of premiums — procedure. — The portion of the proceeds of such levy offered for premiums shall be offered annually for the purposes set out in, and in accordance with, the provisions of sections 262.500 to 262.540. For the purpose of administering the premium fund, authorized by sections 262.500 to 262.540, the county commission is hereby authorized and directed to appoint and designate the secretary of such fair, without salary or other compensation as the agent of the county commission, in the payment of said premiums, which premiums shall be paid by warrants drawn in the same manner as in case of warrants for ordinary running expenses of the county, such warrants to be drawn in favor of the persons entitled thereto and turned over to the secretary of such fair for distribution.

(RSMo 1939 § 14187)

Prior revision: 1929 § 12510



Section 262.530 Special election — how called and conducted.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

262.530. Special election — how called and conducted. — Special election shall be called, advertised and conducted, as in the case of a special election to vote bonds for the erection of a county courthouse or other public purpose.

(RSMo 1939 § 14188)

Prior revision: 1929 § 12511



Section 262.550 Definitions.

Effective 28 Aug 1961

Title XVII AGRICULTURE AND ANIMALS

262.550. Definitions. — The following words and phrases as used in sections 262.550 to 262.620, unless a different meaning is plainly required by the context, shall mean:

(1) "Council" shall mean University of Missouri extension council, authorized under section 262.563;

(2) "County" does not include the city of St. Louis;

(3) "University" shall mean the curators of the University of Missouri.

(L. 1961 p. 7 § 1)



Section 262.553 University may receive and disburse federal grants for extension work.

Effective 28 Aug 1961

Title XVII AGRICULTURE AND ANIMALS

262.553. University may receive and disburse federal grants for extension work. — The assent of the general assembly having heretofore been given to the provisions and requirements of the Act of Congress of May 8, 1914, and amendments thereto (7 U.S.C.A. Sec. 341 et seq.), the University of Missouri is authorized and empowered to receive and expend the grants of money appropriated under said acts and all acts amendatory or supplementary thereto, together with any money appropriated by the state or received from any source whatsoever for the aid of extension work in the counties of Missouri, and to cooperate with the United States Department of Agriculture, other agencies, and with persons and organizations in the conduct thereof, all in accordance with the terms and conditions expressed in said acts of congress. The treasurer of the University of Missouri is hereby empowered to receive the funds appropriated by said acts of congress and any money appropriated by the state or received from any source whatsoever for said purposes. Any funds accepted by the university for the purpose of aiding the extension work as provided in sections 262.550 to 262.620 subject to conditions and use thereof, shall be received by the university subject to such conditions and the money shall be expended by it for such purposes and in accordance with the terms of the grant or gift.

(L. 1961 p. 7 § 2)



Section 262.557 Formulation and administration of extension program.

Effective 28 Aug 1961

Title XVII AGRICULTURE AND ANIMALS

262.557. Formulation and administration of extension program. — The university may formulate an extension program in the counties of the state and shall be responsible for the administration and execution of the extension program in each county.

(L. 1961 p. 7 § 3)



Section 262.560 University to hire employees — salaries and expenses paid, how.

Effective 28 Aug 1961

Title XVII AGRICULTURE AND ANIMALS

262.560. University to hire employees — salaries and expenses paid, how. — The university shall have the responsibility and authority to employ such persons as it deems necessary and proper for the conduct of extension work and shall prescribe and assign their duties and provide for the compensation and expenses incurred in the discharge of their duties and shall provide for the establishment and maintenance of proper offices, equipment, and supplies therefor, provided that, in counties having a council, the council shall pay such salaries and expenses as shall be assigned to it in the financial budget.

(L. 1961 p. 7 § 4)



Section 262.563 Missouri extension council established in county, when.

Effective 28 Aug 1961

Title XVII AGRICULTURE AND ANIMALS

262.563. Missouri extension council established in county, when. — 1. The university may establish a University of Missouri extension council in each of the counties of the state, which shall be designated as the "University of Missouri Extension Council of ______ County".

2. If written requests be filed with the university by twenty-five citizens of voting age residing in each of the several townships of the county having more than one hundred citizens of voting age, or signed by ten percent of the citizens of voting age residing in those townships having less than one hundred citizens of voting age, the university shall establish a council in such county.

(L. 1961 p. 7 § 5)



Section 262.567 Council, how composed — terms of members — vacancies — duties begin, when — limit on tenure.

Effective 28 Aug 1961

Title XVII AGRICULTURE AND ANIMALS

262.567. Council, how composed — terms of members — vacancies — duties begin, when — limit on tenure. — 1. The University of Missouri extension council in each county shall be composed of the following members:

(1) At least one elected member from each district within the county as established under the provisions of sections 262.550 to 262.620; if no districts shall be established then from each township within the county. Such member shall be a resident of the district from which elected.

(2) A member of the county commission to be designated by the commission, or if none be so designated, then the presiding commissioner of the county commission.

(3) One member from each general farm organization having a membership in the county of twenty-five or more persons, such members to be appointed by the farm organization in such manner as it may determine.

(4) One member from each incorporated town or city within the county having a population of ten thousand or more, as shown by the latest federal decennial census, to be appointed by the mayor of the town or city. Such member shall be a resident of such town or city.

(5) In counties having no town or city with a population of ten thousand or more, as shown by the latest federal decennial census, one member to be appointed by the mayor of the town or city designated by the elected council of the county which may or may not be included in a district. Such member shall be a resident of the designated town or city.

2. Council members, both elected and appointed, shall hold office for a term of two years, and until their successors are elected and qualified, provided that in the first council in a county approximately one-half of the elected and appointed council members shall be elected or appointed for a term of one year, and until their successors are elected and qualified.

3. Men and women shall be eligible for membership on the council.

4. Vacancies in the elected council membership shall be filled until the next annual election by council appointment and vacancies in the appointed membership shall be filled until the next annual election in the manner provided for the original appointment.

5. The newly organized council shall assume its duties on March first of each year.

6. All elected or appointed council members may serve two consecutive two-year terms, provided that those members elected or appointed for a one-year term may not be elected or appointed for more than one additional consecutive two-year term.

7. An elected or appointed council member upon serving two two-year consecutive terms shall become eligible for reelection or reappointment to the council after one year.

8. The county agricultural extension councils of the respective counties created under provision of section 262.561, RSMo 1959, shall constitute the councils of the respective counties and shall perform the duties herein provided for such councils until the councils are established as provided by sections 262.550 to 262.620.

(L. 1961 p. 7 § 6)



Section 262.570 Description of district boundaries filed with county commission — numbering of districts — publication.

Effective 28 Aug 1961

Title XVII AGRICULTURE AND ANIMALS

262.570. Description of district boundaries filed with county commission — numbering of districts — publication. — On or before October 1, 1961, or of any year thereafter, the university shall file with the county commission in each county in which there is to be established a council an instrument setting forth the boundaries of each district within the county established for the purpose of electing members to the council. The districts in each county shall be consecutively numbered from one. A copy thereof shall be published within fifteen days after it is filed. If the districts as originally established are at any time thereafter altered or changed, the university shall, on or before the first day of July, file with the county commission an instrument setting forth the change in the districts and the boundaries thereof and like notice as above provided shall be given of such change.

(L. 1961 p. 7 § 7)



Section 262.573 Annual election for membership on council.

Effective 28 Aug 1961

Title XVII AGRICULTURE AND ANIMALS

262.573. Annual election for membership on council. — In the month of January of each year an election shall be held in each of the established districts in which there is a vacancy for membership on the council, for the election of a member or members to the council, at which election each citizen of voting age residing in the district shall be entitled to vote.

(L. 1961 p. 7 § 8)



Section 262.577 Notice of nominees and statement of right to nominate to be published — ballot.

Effective 28 Aug 1961

Title XVII AGRICULTURE AND ANIMALS

262.577. Notice of nominees and statement of right to nominate to be published — ballot. — The council shall cause the list of nominees named by it to be published at least once, which publication shall be not more than fifty days nor less than thirty days prior to the date fixed for the election. The publication of notice shall also contain a statement that additional nominees for council members may be made by petition of twenty-five or more qualified voters residing within the district filed with the council within twenty days after the publication of notice of election. The names of all such nominees shall be placed upon a ballot to be submitted to the voters of the respective districts at the election.

(L. 1961 p. 7 § 9)



Section 262.580 Establishment of first county council.

Effective 28 Aug 1961

Title XVII AGRICULTURE AND ANIMALS

262.580. Establishment of first county council. — If a council is established in any county not having a county agricultural extension council created under the provisions of section 262.561, RSMo 1959, the university shall do all acts and things required to be performed by the council incidental and necessary to the establishment of the first council within the county.

(L. 1961 p. 7 § 10)



Section 262.583 Powers and duties of council — organization — meetings — duties of officers.

Effective 28 Aug 1961

Title XVII AGRICULTURE AND ANIMALS

262.583. Powers and duties of council — organization — meetings — duties of officers. — 1. The council of the respective counties shall have the following powers and duties:

(1) Determine the number of elective council positions for each district provided that no district shall have less than one council member and there shall not be less than ten or more than twenty members elected to the council;

(2) Nominate at least two citizens residing within the district for each elected council position;

(3) Determine the council positions to be filled for a one-year term and those to be filled for a two-year term when necessary under the provisions of subsection 2 of section 262.567;

(4) Set the date or dates, and places of the elections in the respective districts to be held in January of each year and set the dates and places for the bimonthly meetings of the council and the bimonthly meetings of the officers and may set the date and place of other meetings of the council or officers;

(5) Provide ballots and make all necessary arrangements for the holding of elections within each of the districts within the county;

(6) Give notice to the farm organizations selected to have representation on the council and to the towns and cities entitled to have representation thereon, at least thirty days before each annual election of council members and give notice to any organization, town or city in the event a vacancy occurs in the position on the council for which it shall make appointment;

(7) Give all notices and publications required by sections 262.550 to 262.620 and select the newspaper or newspapers in which publication of the notices shall be made.

2. At the first annual meeting after taking office the council shall elect from its elected and appointed members a chairman, a vice chairman, a secretary, and a treasurer.

3. All officers of the council shall, within five days after their election, take and sign the usual oath of public officers which shall be filed in the office of the county clerk.

4. The council shall meet at least bimonthly and special meetings may be called by the chairman or by five members of the council by giving written notice to all members of the council of the date, time and place of meeting not less than ten days prior to the day of the meeting.

5. The officers of the council shall meet bimonthly in the months in which the council does not have a regular meeting for the purpose of making requisitions to the county commission for the amount of the month's expenditures and for allowing and paying authorized accounts and passing upon routine matters, but no other business of the council shall be transacted at such officers' meetings.

6. Members of the council and the officers thereof shall receive no compensation for their services as members or officers of the council. Members of the council and the officers thereof shall be entitled to their actual expenses incurred on account of council business, provided all such expenses shall be approved by the council.

(L. 1961 p. 7 § 11)



Section 262.587 Where council established, university to hire employees and consult with council on programs.

Effective 28 Aug 1961

Title XVII AGRICULTURE AND ANIMALS

262.587. Where council established, university to hire employees and consult with council on programs. — In counties in which there is a council the university shall:

(1) Have the responsibility and authority to employ and discharge such agents and employees as it deems necessary and proper for the conduct of extension work within the county and shall prescribe and assign their duties and determine their compensation and expenses allowed in the discharge of their duties and shall exercise supervisory powers in the establishment and maintenance of proper offices, equipment, and supplies necessary for the proper administration of the extension program.

(2) With the advice and counsel of the council, formulate extension programs in the county and it shall be responsible for the administration and execution of the extension program in each county.

(3) Before assigning any extension personnel in the area over which the council has jurisdiction first consult and advise with the council affected before making the assignment of personnel. If personnel proposed by the university is not satisfactory to the council another person shall be made available by the university.

(4) Consult with the council before taking action to discharge or remove any employee.

(L. 1961 p. 7 § 12)



Section 262.590 Recommendations by council — administration of county's share of costs — council to receive property.

Effective 28 Aug 1961

Title XVII AGRICULTURE AND ANIMALS

262.590. Recommendations by council — administration of county's share of costs — council to receive property. — The council in any county shall have the right and duty to:

(1) Make recommendations and suggestions to the university concerning the extension program;

(2) Make recommendations and suggestions to the university concerning the appointment or removal of extension personnel;

(3) Arrange for and administer the county's share of the cost of the extension services in the area over which the council has jurisdiction;

(4) Receive by way of gift, purchase, or otherwise acquire, in its own name, real or personal property with the right to hold and to sell and convey title to any such property; provided no real estate not reasonably required for the administration of the extension program shall be held by the council for a period longer than two years.

(L. 1961 p. 7 § 13)



Section 262.593 Council official for purposes of federal law — activities forbidden — collection of fees — acceptance of contributions and assistance.

Effective 28 Aug 1961

Title XVII AGRICULTURE AND ANIMALS

262.593. Council official for purposes of federal law — activities forbidden — collection of fees — acceptance of contributions and assistance. — 1. The council shall be recognized as the official body within the county to cooperate with the university in carrying out the provisions of the Smith-Lever Act of Congress and amendments and acts supplementary thereto (7 U.S.C.A. Sec. 341 et seq.) and any other acts affecting extension programs.

2. The council shall not engage in commercial or other private enterprises, legislative programs, or other activities not authorized by sections 262.550 to 262.620 and shall not give preferred service to any individual, group or organization.

3. Councils may collect fees for specific services which require special equipment or personnel, such as a soil testing laboratory, seed testing service or other educational service, but they shall not collect dues for or pay dues to any state or national organization or association. The furnishing of supplies or services deemed necessary by the university and the council to the conduct of any education program authorized under sections 262.550 to 262.620 shall not be considered private enterprise or commercial activity within the meaning of sections 262.550 to 262.620.

4. Councils may accept contributions of funds from private sources to be used for extension purposes. Nothing in sections 262.550 to 262.620 shall prevent councils or extension personnel from using or seeking opportunities to reach an audience of persons interested in extension work through the help of interested farm organizations, civic organizations or any other group, but in using or seeking such opportunities the council and extension personnel shall make available to all groups and organizations in the county equal opportunity to cooperate in the educational extension program.

5. Extension personnel shall not require uniform bylaws, regulations and methods of procedure.

(L. 1961 p. 7 § 14)



Section 262.597 Financial budget for extension programs — appropriations from counties.

Effective 28 Aug 1961

Title XVII AGRICULTURE AND ANIMALS

262.597. Financial budget for extension programs — appropriations from counties. — The council, in cooperation with the county commission and the university, shall prepare an annual financial budget covering the county's share of the cost of carrying on the extension services contemplated by sections 262.550 to 262.620 which shall be filed with the county commission on or before January first each year and the county commission shall include the budget so filed in class four of the budget of county expenditures for such year in counties budgeting county expenditures by classes, and in the budget document of all other counties, subject to the following minimum appropriations:

(1) In counties with an assessed valuation of seventy million dollars or more, ten thousand dollars;

(2) In counties with an assessed valuation of twenty-five million dollars or more, but less than seventy million dollars, five thousand dollars;

(3) In counties with an assessed valuation of fifteen million dollars or more, but less than twenty-five million dollars, four thousand dollars;

(4) In counties with an assessed valuation of ten million dollars or more, but less than fifteen million dollars, two thousand five hundred dollars;

(5) In counties with an assessed valuation of eight million dollars or more, but less than ten million dollars, one thousand five hundred dollars;

(6) In counties with an assessed valuation below eight million dollars, one thousand two hundred dollars.

(L. 1961 p. 7 § 15)



Section 262.598 Extension districts authorized — powers and duties — tax authorized, ballot language — withdrawal, ballot language — increase in tax, ballot language.

Effective 28 Aug 2013

Title XVII AGRICULTURE AND ANIMALS

*262.598. Extension districts authorized — powers and duties — tax authorized, ballot language — withdrawal, ballot language — increase in tax, ballot language. — 1. As used in this section, the following terms shall mean:

(1) "Consolidated district", a district formed jointly by two or more councils;

(2) "Council", a University of Missouri extension council authorized under section 262.563;

(3) "District" or "extension district", a political subdivision formed by one or more councils;

(4) "Governing body", the group of individuals who govern a district;

(5) "Single-council district", a district formed by one council.

2. University of Missouri extension councils, except for any council located in a county with a charter form of government and with more than nine hundred fifty thousand inhabitants, are hereby authorized to form extension districts made up of cooperating counties for the purpose of funding extension programming. An extension district may be a single-council district or a consolidated district. A single-council district shall be formed upon a majority vote of the full council. A consolidated district shall be formed upon a majority vote of each participating council.

3. In a single-council district, the council shall serve as the district's governing body. In addition to any other powers and duties granted to the council under sections 262.550 to 262.620, the council shall also have the powers and duties provided under subsection 5 of this section.

4. In a consolidated district, the governing body of the district shall consist of at least three, but no more than five, representatives appointed by each participating council. The term of office shall be two years. Representatives may be reappointed. The governing body shall elect officers, who shall serve as officers for two years, and establish a regular meeting schedule which shall not be less than once every three months.

5. The governing body of a district shall have the following powers and duties:

(1) Review the activities and annual budgets of each participating council;

(2) Determine, by September first of each year, the tax rate necessary to generate sufficient revenue to fund the extension programming in the district, which includes annual funding for each participating council for the costs of personnel and the acquisition, supply, and maintenance of each council's property, work, and equipment;

(3) Oversee the collection of any tax authorized under this section by ensuring the revenue is deposited into a special fund and monitoring the use of the funds to ensure they are used solely for extension programming in the district;

(4) Approve payments from the special fund in which the tax revenue is deposited; and

(5) Work cooperatively with each participating council to plan and facilitate the programs, equipment, and activities in the district.

6. The governing body of a district may submit a question to the voters of the district to institute a property tax levy in the county or counties that compose the district. Questions may be submitted to the voters of the district at any general municipal election. Any such proposed tax shall not exceed thirty cents per one hundred dollars of assessed valuation. The costs of submitting the question to the voters at the general municipal election shall be paid as provided in section 115.063. Such question shall be submitted in substantially the following form:

Shall the Extension District in ______ County (insert name of county) be authorized to levy an annual tax of ______ (insert amount not to exceed thirty) cents per one hundred dollars of assessed valuation for the purpose of funding the University of Missouri Extension District programs, equipment, and services in the district?

­­

­

7. The county commission of any county in which the tax authorized under this section is levied and collected:

(1) Shall be exempt from the funding requirements under section 262.597 if revenue derived from the tax authorized under this section is in excess of an amount equal to two hundred percent of the average funding received under section 262.597 for the immediately preceding three years; or

(2) May reduce the current year's funding amount under section 262.597 by thirty-three percent of the amount of tax revenues derived from the tax authorized under this section which exceed the average amount of funding received under section 262.597 for the immediately preceding three years.

8. Any county that collects tax revenues authorized under this section shall transfer all attributable revenue plus monthly interest for deposit into the district's special fund. The governing body of the district shall comply with the prudent investor standard for investment fiduciaries as provided in section 105.688.

9. In any county in which a single-council district is established, and for which a tax has not been levied, the district may be dissolved in the same manner in which it was formed.

10. A county may withdraw from a consolidated district at any time by the filing of a petition with the circuit court having jurisdiction over the district. The petition shall be signed by not fewer than ten percent of those who voted in the most recent presidential election in the county seeking to withdraw that is part of a consolidated district stating that further operation of the district is contrary to the best interest of the inhabitants of the county in which the district is located and that the county seeks to withdraw from the district. The circuit court shall hear evidence on the petition. If the court finds that it is in the best interest of the inhabitants of the county in which the district is located for the county to withdraw from the district, the court shall make an order reciting the same and submit the question to the voters. The costs of submitting the question to the voters at the general municipal election shall be paid as provided in section 115.063. The question shall be submitted in substantially the following format:

Shall the County of ______ (insert name of county) being part of ______ (insert name of district) Extension District withdraw from the district?

­­

­

11. The governing body of any district may seek voter approval to increase its current tax rate authorized under this section, provided such increase shall not cause the total tax to exceed thirty cents per one hundred dollars of assessed valuation. To propose such an increase, the governing body shall submit the question to the voters at the general municipal election in the county in which the district is located. The costs of submitting the question to the voters at the general municipal election shall be paid as provided in section 115.063. The question shall be submitted in substantially the following form:

Shall the Extension District in ______ (insert name of county or counties) be authorized to increase the tax rate from ______ (insert current amount of tax) cents to ______ (insert proposed amount of tax not to exceed thirty) cents per one hundred dollars of assessed valuation for the purpose of funding the University of Missouri Extension District programs, equipment, and services in the district?

­­

­

(L. 2013 H.B. 542 merged with S.B. 9)

Effective 8-28-13 (H.B. 542); 10-11-13 (S.B. 9)

*S.B. 9 effective 10-11-13, see § 21.250. S.B. 9 was vetoed July 2, 2013. The veto was overridden on September 11, 2013.



Section 262.600 Monthly requisitions on county commission, how issued, amount of — reversion of funds.

Effective 28 Aug 1961

Title XVII AGRICULTURE AND ANIMALS

262.600. Monthly requisitions on county commission, how issued, amount of — reversion of funds. — Immediately following the close of each month the council shall requisition the county commission for the estimated amount of the month's expenditures and within ten days after filing the requisition, shall submit to the county commission a certified, itemized statement of all expenditures covered by the requisition. The requisition shall constitute the basis for immediate issuance by the county commission and it shall, if there be funds available therefor, promptly issue a warrant covering the requisition in full and drawn in favor of the treasurer of the council. For the purpose of this section the chairman and secretary of the council shall be regarded as certifying officers. The requisition for any given month shall not exceed one-twelfth of the total amount appropriated for the year unless a reserve shall have accumulated as a result of expending less than the aforementioned twelfth portion during one or more preceding months, in which case the reserve shall be constantly available for current expenditures. If the amount of the certified itemized statement is less than the amount requisitioned the difference shall be credited against the next requisition. Any unused funds remaining in the appropriation on December thirty-first shall revert to the county treasury.

(L. 1961 p. 7 § 16)



Section 262.603 Names of council members and officers given university and county commission, when.

Effective 28 Aug 1961

Title XVII AGRICULTURE AND ANIMALS

262.603. Names of council members and officers given university and county commission, when. — Before the allocation of funds is made by the county commission the council shall present to the university and the county commission a list of members of the council and of its officers with statements signed by the chairman of the council certifying that the named officers have been duly elected and qualified as specified in sections 262.583 and 262.607.

(L. 1961 p. 7 § 17)



Section 262.607 Bond of treasurer — action for breach, by whom brought.

Effective 28 Aug 1961

Title XVII AGRICULTURE AND ANIMALS

262.607. Bond of treasurer — action for breach, by whom brought. — 1. The treasurer of the council within ten days after his election as treasurer and before entering upon the duties of his office shall execute to the council a corporate surety bond of not less than one hundred twenty-five percent of the estimated amount that will be in his hands as treasurer at any one time. All such bonds shall be conditioned on his faithful discharge of the duties of the office of treasurer. The amount and sufficiency of all bonds shall be determined by the county clerk, and upon his approval endorsed on the bond, the bond shall be filed with the county clerk, who shall notify the chairman of the council and the county treasurer of the approval and filing. The cost of such bond shall be paid by the council.

2. In the event of the breach of any condition thereof, the chairman of the council shall, and if he does not any member of the council may, cause a suit to be commenced thereon in his own name for the benefit of the council, in which suit it shall not be necessary to include the treasurer as a party and the money collected shall be applied to the use of the council, as the same should have been applied by the treasurer.

(L. 1961 p. 7 § 18)



Section 262.610 Deposits of funds — how disbursed — records — report and settlement of treasurer.

Effective 28 Aug 1961

Title XVII AGRICULTURE AND ANIMALS

262.610. Deposits of funds — how disbursed — records — report and settlement of treasurer. — 1. All moneys received by the treasurer for the council shall be deposited by him in a bank or trust company designated by the council and authorized to receive public deposits.

2. The treasurer shall pay out, on the warrant of the secretary of the council, or by a combination warrant check, signed by the chairman of the council and treasurer of the council, all moneys which come to his hands for the use of the council, and he shall not pay any sum from the funds of the council in any other manner.

3. He shall keep a book in which he shall enter all the moneys received and disbursed by him, specifying the person from whom received and to whom paid, and the object for which same has been paid out.

4. He shall present to the council at each annual meeting of the council a report in writing containing a statement of all moneys received by him from the county treasurer and from any other source since the last annual meeting of the council, and of the disbursements made by him with the items of such disbursements, and exhibit the warrants or checks or combination warrants and checks therefor, which report shall be recorded by the secretary of the council; and at the close of his term of office shall settle with the council; and shall hand over to his successor the books and all other records and papers coming into his hands as treasurer, together with all moneys remaining in his hands as such treasurer.

(L. 1961 p. 7 § 19)



Section 262.613 Secretary, duties, report — records open.

Effective 28 Aug 1961

Title XVII AGRICULTURE AND ANIMALS

262.613. Secretary, duties, report — records open. — The secretary of the council shall record the proceedings of all meetings of the council and of the officers of the council in books provided for that purpose; prepare and submit to each annual meeting of the council a report on the work and activities of the council since the last annual meeting; and perform such other duties as are usually performed by secretaries and as may be prescribed by the council.

(L. 1961 p. 7 § 20)



Section 262.617 Annual report to county commission.

Effective 28 Aug 1961

Title XVII AGRICULTURE AND ANIMALS

262.617. Annual report to county commission. — At the close of each calendar year the council, through its secretary, shall make an annual detailed report to the county commission, covering all receipts and expenditures, together with a summary of work undertaken and results accomplished. The report shall be filed with the county commission not later than February first, following the close of the year or portion of year covered by the report.

(L. 1961 p. 7 § 21)



Section 262.620 Notices required, given how.

Effective 28 Aug 1961

Title XVII AGRICULTURE AND ANIMALS

262.620. Notices required, given how. — Any public notice required to be given under any of the provisions of sections 262.550 to 262.620 shall be given by publishing a copy thereof for at least one time in a newspaper published within the county and having a general circulation therein and if there be no such newspaper within the county, then in some newspaper having a general circulation within the county. Any notice required to be given to any council member shall be given by personal service or by mailing a copy thereof to the council member, provided that any council member attending any meeting shall be deemed to have waived service of notice of such meeting. No notice shall be required of regular council meetings or of regular meetings of the officers or of any special meeting of the council the date and place of which has been set and recorded in a prior meeting of the council. Any notice to be given to the county commission shall be given by delivery of a copy thereof to the clerk of the commission. Notice to organizations selected by the council to have members on the council and cities and towns entitled to have members on the council shall be given by delivering a copy thereof to the principal officers of the organization or to the mayor of the city or town or by mailing the same to the person to be served.

(L. 1961 p. 7 § 22)



Section 262.630 Purpose of law — powers.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

262.630. Purpose of law — powers. — For the purpose of encouraging the organization and maintenance of farmers' institute societies, farm bureaus, farmers' clubs, country life clubs, or other organizations which have for their purpose the development of the agricultural resources of a county by holding farmers' institutes or short course studies in agriculture held in cooperation with the state department of agriculture or the college of agriculture, or other constituted authority that may now or hereafter be authorized by law to conduct such meetings, the county commission of any county in this state having a population of less than one hundred thousand inhabitants may and is hereby empowered to appropriate from the county revenue a sum not to exceed a total of one hundred dollars per annum for such purpose.

(RSMo 1939 § 14315)

Prior revisions: 1929 § 12657; 1919 § 12147



Section 262.640 Warrants, how drawn.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

262.640. Warrants, how drawn. — The money paid out under sections 262.630 to 262.660 shall be upon warrants of the county authorizing the payment, drawn in favor of the treasurer of the organization making such approved application, and upon a statement of such itemized expenses, which may include expenses of holding and conducting said agricultural meetings as herein provided, namely hiring of hall, advertising, expense of procuring speakers from a distance who are not on the regular staffs of the state department of agriculture or college of agriculture or state teachers' colleges, such statements to be signed and sworn to by said treasurer of said organization.

(RSMo 1939 § 14316)

Prior revisions: 1929 § 12658; 1919 § 12148



Section 262.650 Organization — officers — membership.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

262.650. Organization — officers — membership. — Before any one of the aforesaid organizations can take advantage of sections 262.630 to 262.660, it shall be duly organized with a president, a secretary, a treasurer, an executive board consisting of not less than three members, and a signed membership of not less than twenty-five farmers.

(RSMo 1939 § 14317)

Prior revisions: 1929 § 12659; 1919 § 12149



Section 262.660 Certain persons not to be beneficiaries.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

262.660. Certain persons not to be beneficiaries. — No money shall be paid out under sections 262.630 to 262.660 for the services, traveling expenses or hotel bills of any officers or local committees or of any person or persons under pay of the state department of agriculture, college of agriculture or state teachers' colleges.

(RSMo 1939 § 14318)

Prior revisions: 1929 § 12660; 1919 § 12150



Section 262.700 Southern dairy compact entered into — effective date — text of compact.

Effective 28 Aug 1999

Title XVII AGRICULTURE AND ANIMALS

262.700. Southern dairy compact entered into — effective date — text of compact. — The Southern Dairy Compact, the full text of which is hereinafter set forth and confirmed by the Missouri legislature, is hereby entered into on behalf of the state of Missouri. The compact shall become effective when enacted into law by at least two other states within the compact group of states and when the consent of Congress has been obtained. The full text of said compact is as follows:

SOUTHERN DAIRY COMPACT

ARTICLE I. STATEMENT OF PURPOSE, FINDINGS AND DECLARATION OF POLICY

1. Statement of purpose, findings and declaration of policy

The purpose of this compact is to recognize the interstate character of the southern dairy industry and the prerogative of the states under the United States Constitution to form an interstate commission for the southern region. The mission of the commission is to take such steps as are necessary to assure the continued viability of dairy farming in the south, and to assure consumers of an adequate, local supply of pure and wholesome milk.

The participating states find and declare that the dairy industry is an essential agricultural activity of the south. Dairy farms, and associated suppliers, marketers, processors and retailers are an integral component of the region's economy. Their ability to provide a stable, local supply of pure, wholesome milk is a matter of great importance to the health and welfare of the region.

The participating states further find that dairy farms are essential and they are an integral part of the region's rural communities. The farms preserve land for agricultural purposes and provide needed economic stimuli for rural communities.

In establishing their constitutional regulatory authority over the region's fluid milk market by this compact, the participating states declare their purpose that this compact neither displace the federal order system nor encourage the merging of federal orders. Specific provisions of the compact itself set forth this basic principle.

Designed as a flexible mechanism able to adjust to changes in a regulated marketplace, the compact also contains a contingency provision should the federal order system be discontinued. In that event, the interstate commission is authorized to regulate the marketplace in replacement of the order system. This contingent authority does not anticipate such a change, however, and should not be so construed. It is only provided should developments in the market other than establishment of this compact result in discontinuance of the order system.

By entering into this compact, the participating states affirm that their ability to regulate the price which southern dairy farmers receive for their product is essential to the public interest. Assurance of a fair and equitable price for dairy farmers ensures their ability to provide milk to the market and the vitality of the southern dairy industry, with all the associated benefits.

Recent, dramatic price fluctuations, with a pronounced downward trend, threaten the viability and stability of the southern dairy region. Historically, individual state regulatory action had been an effective emergency remedy available to farmers confronting a distressed market. The federal order system, implemented by the Agricultural Marketing Agreement Act of 1937, establishes only minimum prices paid to producers for raw milk, without preempting the power of states to regulate milk prices above the minimum levels so established.

In today's regional dairy marketplace, cooperative, rather than individual state action is needed to more effectively address the market disarray. Under our constitutional system, properly authorized states acting cooperatively may exercise more power to regulate interstate commerce than they may assert individually without such authority. For this reason, the participating states invoke their authority to act in common agreement, with the consent of Congress, under the compact clause of the Constitution.

ARTICLE II. DEFINITIONS AND RULES OF CONSTRUCTION

2. Definitions

For the purposes of this compact, and of any supplemental or concurring legislation enacted pursuant thereto, except as may be otherwise required by the context:

(1) "Class I milk" means milk disposed of in fluid form or as a fluid milk product, subject to further definition in accordance with the principles expressed in paragraph (b) of subsection three.

(2) "Commission" means the southern dairy compact Commission established by this compact.

(3) "Commission marketing order" means regulations adopted by the commission pursuant to sections nine and ten of this compact in place of a terminated federal marketing order or state dairy regulation. Such order may apply throughout the region or in any part or parts thereof as defined in the regulations of the commission. Such order may establish minimum prices for any or all classes of milk.

(4) "Compact" means this interstate compact.

(5) "Compact over-order price" means a minimum price required to be paid to producers for class I milk established by the commission in regulations adopted pursuant to subsections nine and ten of this compact, which is above the price established in federal marketing orders or by state farm price regulations in the regulated area. Such price may apply throughout the region or in any part or parts thereof as defined in the regulations of the commission.

(6) "Milk" means the lacteral secretion of cows and includes all skim, butterfat, or other constituents obtained from separation or any other process. The term is used in its broadest sense and may be further defined by the commission for regulatory purposes.

(7) "Partially regulated plant" means a milk plant not located in a regulated area but having class I distribution within such area. Commission regulations may exempt plants having such distribution or receipts in amounts less than the limits defined therein.

(8) "Participating state" means a state which has become a party to this compact by the enactment of concurring legislation.

(9) "Pool plant" means any milk plant located in a regulated area.

(10) "Region" means the territorial limits of the states which are parties to this compact.

(11) "Regulated area" means any area within the region governed by and defined in regulations establishing a compact over-order price or commission marketing order.

(12) "State dairy regulation" means any state regulation of dairy prices, and associated assessments, whether by statute, marketing order or otherwise.

3. Rules of construction

(a) This compact shall not be construed to displace existing federal milk marketing orders or state dairy regulation in the region but to supplement them. In the event some or all federal orders in the region are discontinued, the compact shall be construed to provide the commission the option to replace them with one or more commission marketing orders pursuant to this compact.

(b) The compact shall be construed liberally in order to achieve the purposes and intent enunciated in subsection one. It is the intent of this compact to establish a basic structure by which the commission may achieve those purposes through the application, adaptation and development of the regulatory techniques historically associated with milk marketing and to afford the commission broad flexibility to devise regulatory mechanisms to achieve the purposes of this compact. In accordance with this intent, the technical terms which are associated with market order regulation and which have acquired commonly understood general meanings are not defined herein but the commission may further define the terms used in this compact and develop additional concepts and define additional terms as it may find appropriate to achieve its purposes.

ARTICLE III. COMMISSION ESTABLISHED

4. Commission established

There is hereby created a commission to administer the compact, composed of delegations from each state in the region. The commission shall be known as the Southern Dairy Compact Commission. A delegation shall include not less than three nor more than five persons. Each delegation shall include at least one dairy farmer who is engaged in the production of milk at the time of appointment or reappointment, and one consumer representative. Delegation members shall be residents and voters of, and subject to such confirmation process as is provided for in the appointing state. Delegation members shall serve no more than three consecutive terms with no single term of more than four years, and be subject to removal for cause. In all other respects, delegation members shall serve in accordance with the laws of the state represented. The compensation, if any, of the members of a state delegation shall be determined and paid by each state, but their expenses shall be paid by the commission.

5. Voting requirements

All actions taken by the commission, except for the establishment or termination of an over-order price or commission marketing order, and the adoption, amendment or rescission of the commission's by-laws, shall be by majority vote of the delegations present. Each state delegation shall be entitled to one vote in the conduct of the commission's affairs. Establishment or termination of an over-order price or commission marketing order shall require at least a two-thirds vote of the delegations present. The establishment of a regulated area which covers all or part of a participating state shall require also the affirmative vote of that state's delegation. A majority of the delegations from the participating states shall constitute a quorum for the conduct of the commission's business.

6. Administration and management

(a) The commission shall elect annually from among the members of the participating state delegations a chairperson, a vice-chairperson, and a treasurer. The commission shall appoint an executive director and fix his or her duties and compensation. The executive director shall serve at the pleasure of the commission, and together with the treasurer, shall be bonded in an amount determined by the commission. The commission may establish through its by-laws an executive committee composed of one member elected by each delegation.

(b) The commission shall adopt bylaws for the conduct of its business by a two-thirds vote, and shall have the power by the same vote to amend and rescind these by-laws. The commission shall publish its by-laws in convenient form with the appropriate agency or officer in each of the participating states. The by-laws shall provide for appropriate notice to the delegations of all commission meetings and hearings and of the business to be transacted at such meetings or hearings. Notice also shall be given to other agencies or officers of participating states as provided by the laws of those states.

(c) The commission shall file an annual report with the Secretary of Agriculture of the United States, and with each of the participating states by submitting copies to the governor, both houses of the legislature, and the head of the state department having responsibilities for agriculture.

(d) In addition to the powers and duties elsewhere prescribed in this compact, the commission shall have the power:

(1) To sue and be sued in any state or federal court;

(2) To have a seal and alter the same at pleasure;

(3) To acquire, hold, and dispose of real and personal property by gift, purchase, lease, license, or other similar manner, for its corporate purposes;

(4) To borrow money and issue notes, to provide for the rights of the holders thereof and to pledge the revenue of the commission as security therefor, subject to the provisions of subsection eighteen of this compact;

(5) To appoint such officers, agents, and employees as it may deem necessary, prescribe their powers, duties and qualifications; and

(6) To create and abolish such offices, employments and positions as it deems necessary for the purposes of the compact and provide for the removal, term, tenure, compensation, fringe benefits, pension, and retirement rights of its officers and employees. The commission may also retain personal services on a contract basis.

7. Rulemaking power

In addition to the power to promulgate a compact over-order price or commission marketing orders as provided by this compact, the commission is further empowered to make and enforce such additional rules and regulations as it deems necessary to implement any provisions of this compact, or to effectuate in any other respect the purposes of this* compact.

ARTICLE IV. POWERS OF THE COMMISSION

8. Powers to promote regulatory uniformity, simplicity, and interstate cooperation

The commission is hereby empowered to:

(1) Investigate or provide for investigations or research projects designed to review the existing laws and regulations of the participating states, to consider their administration and costs, to measure their impact on the production and marketing of milk and their effects on the shipment of milk and milk products within the region.

(2) Study and recommend to the participating states joint or cooperative programs for the administration of the dairy marketing laws and regulations and to prepare estimates of cost savings and benefits of such programs.

(3) Encourage the harmonious relationships between the various elements in the industry for the solution of their material problems. Conduct symposia or conferences designed to improve industry relations, or a better understanding of problems.

(4) Prepare and release periodic reports on activities and results of the commission's efforts to the participating states.

(5) Review the existing marketing system for milk and milk products and recommend changes in the existing structure for assembly and distribution of milk which may assist, improve or promote more efficient assembly and distribution of milk.

(6) Investigate costs and charges for producing, hauling, handling, processing, distributing, selling and for all other services performed with respect to milk.

(7) Examine current economic forces affecting producers, probable trends in production and consumption, the level of dairy farm prices in relation to costs, the financial conditions of dairy farmers, and the need for an emergency order to relieve critical conditions on dairy farms.

9. Equitable farm prices

(a) The powers granted in this subsection and subsection ten shall apply only to the establishment of a compact over-order price, so long as federal milk marketing orders remain in effect in the region. In the event that any or all such orders are terminated, this article shall authorize the commission to establish one or more commission marketing orders, as herein provided, in the region or parts thereof as defined in the order.

(b) A compact over-order price established pursuant to this section shall apply only to class I milk. Such compact over-order price shall not exceed one dollar and fifty cents per gallon at Atlanta, Ga., however, this compact over-order price shall be adjusted upward or downward at other locations in the region to reflect differences in minimum federal order prices. Beginning in 1990, and using that year as a base, the foregoing one dollar fifty cents per gallon maximum shall be adjusted annually by the rate of change in the consumer price index as reported by the Bureau of Labor Statistics of the United States Department of Labor. For purposes of the pooling and equalization of an over-order price, the value of milk used in other use classifications shall be calculated at the appropriate class price established pursuant to the applicable federal order or state dairy regulation and the value of unregulated milk shall be calculated in relation to the nearest prevailing class price in accordance with and subject to such adjustments as the commission may prescribe in regulations.

(c) A commission marketing order shall apply to all classes and uses of milk.

(d) The commission is hereby empowered to establish a compact over-order price for milk to be paid by pool plants and partially regulated plants. The commission is also empowered to establish a compact over-order price to be paid by all other handlers receiving milk from producers located in a regulated area. This price shall be established either as a compact over-order price or by one or more commission marketing orders. Whenever such a price has been established by either type of regulation, the legal obligation to pay such price shall be determined solely by the terms and purpose of the regulation without regard to the situs of the transfer of title, possession or any other factors not related to the purposes of the regulation and this compact. Producer-handlers as defined in an applicable federal market order shall not be subject to a compact over-order price. The commission shall provide for similar treatment of producer-handlers under commission marketing orders.

(e) In determining the price, the commission shall consider the balance between production and consumption of milk and milk products in the regulated area, the costs of production including, but not limited to the price of feed, the cost of labor including the reasonable value of the producer's own labor and management, machinery expense, and interest expense, the prevailing price for milk outside the regulated area, the purchasing power of the public and the price necessary to yield a reasonable return to the producer and distributor.

(f) When establishing a compact over-order price, the commission shall take such other action as is necessary and feasible to help ensure that the over-order price does not cause or compensate producers so as to generate local production of milk in excess of those quantities necessary to assure consumers of an adequate supply for fluid purposes.

(g) The commission shall whenever possible enter into agreements with state or federal agencies for exchange of information or services for the purpose of reducing regulatory burden and cost of administering the compact. The commission may reimburse other agencies for the reasonable cost of providing these services.

10. Optional provisions for pricing order

Regulations establishing a compact over-order price or a commission marketing order may contain, but shall not be limited to any of the following:

(1) Provisions classifying milk in accordance with the form in which or purpose for which it is used, or creating a flat pricing program.

(2) With respect to a commission marketing order only, provisions establishing or providing a method for establishing separate minimum prices for each use classification prescribed by the commission, or a single minimum price for milk purchased from producers or associations of producers.

(3) With respect to an over-order minimum price, provisions establishing or providing a method for establishing such minimum price for class I milk.

(4) Provisions for establishing either an over-order price or a commission marketing order may make use of any reasonable method for establishing such price or prices including flat pricing and formula pricing. Provision may also be made for location adjustments, zone differentials and for competitive credits with respect to regulated handlers who market outside the regulated area.

(5) Provisions for the payment to all producers and associations of producers delivering milk to all handlers of uniform prices for all milk so delivered, irrespective of the uses made of such milk by the individual handler to whom it is delivered, or for the payment of producers delivering milk to the same handler of uniform prices for all milk delivered by them.

(A) With respect to regulations establishing a compact over-order price, the commission may establish one equalization pool within the regulated area for the sole purpose of equalizing returns to producers throughout the regulated area.

(B) With respect to any commission marketing order, as defined in subsection two, subdivision three, which replaces one or more terminated federal orders or state dairy regulations, the marketing area of now separate state or federal orders shall not be merged without the affirmative consent of each state, voting through its delegation, which is partly or wholly included within any such new marketing area.

(6) Provisions requiring persons who bring class I milk into the regulated area to make compensatory payments with respect to all such milk to the extent necessary to equalize the cost of milk purchased by handlers subject to a compact over-order price or commission marketing order. No such provisions shall discriminate against milk producers outside the regulated area. The provisions for compensatory payments may require payment of the difference between the class I price required to be paid for such milk in the state of production by a federal milk marketing order or state dairy regulation and the class I price established by the compact over-order price or commission marketing order.

(7) Provisions specially governing the pricing and pooling of milk handled by partially regulated plants.

(8) Provisions requiring that the account of any person regulated under the compact over-order price shall be adjusted for any payments made to or received by such persons with respect to a producer settlement fund of any federal or state milk marketing order or other state dairy regulation within the regulated area.

(9) Provision requiring the payment by handlers of an assessment to cover the costs of the administration and enforcement of such order pursuant to article VII, subsection 18(a).

(10) Provisions for reimbursement to participants of the Women, Infants and Children Special Supplemental Food Program of the United States Child Nutrition Act of 1966.

(11) Other provisions and requirements as the commission may find are necessary or appropriate to effectuate the purposes of this compact and to provide for the payment of fair and equitable minimum prices to producers.

ARTICLE V. RULEMAKING PROCEDURE

11. Rulemaking procedure

Before promulgation of any regulations establishing a compact over-order price or commission marketing order, including any provision with respect to milk supply under subsection 9 (f), or amendment thereof, as provided in article IV, the commission shall conduct an informal rulemaking proceeding to provide interested persons with an opportunity to present data and views. Such rulemaking proceeding shall be governed by Section 4 of the Federal Administrative Procedure Act, as amended (5 U.S.C. § 553). In addition, the commission shall, to the extent practicable, publish notice of rulemaking proceedings in the official register of each participating state. Before the initial adoption of regulations establishing a compact over-order price or a commission marketing order and thereafter before any amendment with regard to prices or assessments, the commission shall hold a public hearing. The commission may commence a rulemaking proceeding on its own initiative or may in its sole discretion act upon the petition of any person including individual milk producers, any organization of milk producers or handlers, general farm organizations, consumer or public interest groups, and local, state or federal officials.

12. Findings and referendum

(a) In addition to the concise general statement of basis and purpose required by section 4 (b) of the Federal Administrative Procedure Act, as amended (5 U.S.C. § 553 (c)), the commission shall make findings of fact with respect to:

(1) Whether the public interest will be served by the establishment of minimum milk prices to dairy farmers under article IV.

(2) What level of prices will assure that producers receive a price sufficient to cover their costs of production and will elicit an adequate supply of milk for the inhabitants of the regulated area and for manufacturing purposes.

(3) Whether the major provisions of the order, other than those fixing minimum milk prices, are in the public interest and are reasonably designed to achieve the purposes of the order.

(4) Whether the terms of the proposed regional order or amendment are approved by producers as provided in subsection thirteen.

13. Producer referendum

(a) For the purpose of ascertaining whether the issuance or amendment of regulations establishing a compact over-order price or a commission marketing order, including any provision with respect to milk supply under subsection 9 (f), is approved by producers, the commission shall conduct a referendum among producers. The referendum shall be held in a timely manner, as determined by regulation of the commission. The terms and conditions of the proposed order or amendment shall be described by the commission in the ballot used in the conduct of the referendum, but the nature, content, or extent of such description shall not be a basis for attacking the legality of the order or any action relating thereto.

(b) An order or amendment shall be deemed approved by producers if the commission determines that it is approved by at least two-thirds of the voting producers who, during a representative period determined by the commission, have been engaged in the production of milk the price of which would be regulated under the proposed order or amendment.

(c) For purposes of any referendum, the commission shall consider the approval or disapproval by any cooperative association of producers, qualified under the provisions of the Act of Congress of February 18, 1922, as amended, known as the Capper-Volstead Act, bona fide engaged in marketing milk, or in rendering services for or advancing the interests of producers of such commodity, as the approval or disapproval of the producers who are members or stockholders in, or under contract with, such cooperative association of producers, except as provided in subdivision (1) hereof and subject to the provisions of subdivision (2) through (5) hereof.

(1) No cooperative which has been formed to act as a common marketing agency for both cooperatives and individual producers shall be qualified to block vote for either.

(2) Any cooperative which is qualified to block vote shall, before submitting its approval or disapproval in any referendum, give prior written notice to each of its members as to whether and how it intends to cast its vote. The notice shall be given in a timely manner as established, and in the form prescribed, by the commission.

(3) Any producer may obtain a ballot from the commission in order to register approval or disapproval of the proposed order.

(4) A producer who is a member of a cooperative which has provided notice of its intent to approve or not to approve a proposed order, and who obtains a ballot and with such ballot expresses his approval or disapproval of the proposed order, shall notify the commission as to the name of the cooperative of which he or she is a member, and the commission shall remove such producer's name from the list certified by such cooperative with its corporate vote.

(5) In order to ensure that all milk producers are informed regarding the proposed order, the commission shall notify all milk producers that an order is being considered and that each producer may register his approval or disapproval with the commission either directly or through his or her cooperative.

14. Termination of over-order price or marketing order

(a) The commission shall terminate any regulations establishing an over-order price or commission marketing order issued under this article whenever it finds that such order or price obstructs or does not tend to effectuate the declared policy of this compact.

(b) The commission shall terminate any regulations establishing an over-order price or a commission marketing order issued under this article whenever it finds that such termination is favored by a majority of the producers who, during a representative period determined by the commission, have been engaged in the production of milk the price of which is regulated by such order; but such termination shall be effective only if announced on or before such date as may be specified in such marketing agreement or order.

(c) The termination or suspension of any order or provision thereof, shall not be considered an order within the meaning of this article and shall require no hearing, but shall comply with the requirements for informal rulemaking prescribed by section four of the Federal Administrative Procedure Act, as amended (5 U.S.C. § 553).

ARTICLE VI. ENFORCEMENT

15. Records; reports; access to premises

(a) The commission may by rule and regulation prescribe record keeping and reporting requirements for all regulated persons. For purposes of the administration and enforcement of this compact, the commission is authorized to examine the books and records of any regulated person relating to his or her milk business and for that purpose, the commission's properly designated officers, employees, or agents shall have full access during normal business hours to the premises and records of all regulated persons.

(b) Information furnished to or acquired by the commission officers, employees, or its agents pursuant to this section shall be confidential and not subject to disclosure except to the extent that the commission deems disclosure to be necessary in any administrative or judicial proceeding involving the administration or enforcement of this compact, an over-order price, a compact marketing order, or other regulations of the commission. The commission may promulgate regulations further defining the confidentiality of information pursuant to this subsection. Nothing in this subsection shall be deemed to prohibit (i) the issuance of general statements based upon the reports of a number of handlers, which do not identify the information furnished by any person, or (ii) the publication by direction of the commission of the name of any person violating any regulation of the commission, together with a statement of the particular provisions violated by such person.

(c) No officer, employee, or agent of the commission shall intentionally disclose information, by inference or otherwise, which is made confidential pursuant to this section. Any person violating the provisions of this subsection shall, upon conviction, be subject to a fine of not more than one thousand dollars or to imprisonment for not more than one year, or to both, and shall be removed from office. The commission shall refer any allegation of a violation of this subsection to the appropriate state enforcement authority or United States attorney.

16. Subpoena; hearings and judicial review

(a) The commission is hereby authorized and empowered by its members and its properly designated officers to administer oaths and issue subpoenas throughout all signatory states to compel the attendance of witnesses and the giving of testimony and the production of other evidence.

(b) Any handler subject to an order may file a written petition with the commission stating that any such order or any provision of any such order or any obligation imposed in connection therewith is not in accordance with law and praying for a modification thereof or to be exempted therefrom. He shall thereupon be given an opportunity for a hearing upon such petition, in accordance with regulations made by the commission. After such hearing, the commission shall make a ruling upon the prayer of such petition which shall be final, if in accordance with law.

(c) The district courts of the United States in any district in which such handler is an inhabitant, or has his principal place of business, are hereby vested with jurisdiction to review such ruling, provided a complaint for that purpose is filed within thirty days from the date of the entry of such ruling. Service of process in such proceedings may be had upon the commission by delivering to it a copy of the complaint. If the court determines that such ruling is not in accordance with law, it shall remand such proceedings to the commission with directions either (1) to make such ruling as the court shall determine to be in accordance with law, or (2) to take such further proceedings as, in its opinion, the law requires. The pendency of proceedings instituted pursuant to this subdivision shall not impede, hinder, or delay the commission from obtaining relief pursuant to subsection seventeen. Any proceedings brought pursuant to subsection seventeen, except where brought by way of counterclaim in proceedings instituted pursuant to this subsection, shall abate whenever a final decree has been rendered in proceedings between the same parties, and covering the same subject matter, instituted pursuant to this subsection.

17. Enforcement with respect to handlers

(a) Any violation by a handler of the provisions of regulations establishing an over-order price or a commission marketing order, or other regulations adopted pursuant to this compact shall:

(1) Constitute a violation of the laws of each of the signatory states. Such violation shall render the violator subject to a civil penalty in an amount as may be prescribed by the laws of each of the participating states, recoverable in any state or federal court of competent jurisdiction. Each day such violation continues shall constitute a separate violation.

(2) Constitute grounds for the revocation of license or permit to engage in the milk business under the applicable laws of the participating states.

(b) With respect to handlers, the commission shall enforce the provisions of this compact, regulations establishing an over-order price, a commission marketing order or other regulations adopted hereunder by:

(1) Commencing an action for legal or equitable relief brought in the name of the commission of any state or federal court of competent jurisdiction; or

(2) Referral to the state agency for enforcement by judicial or administrative remedy with the agreement of the appropriate state agency of a participating state.

(c) With respect to handlers, the commission may bring an action for injunction to enforce the provisions of this compact or the order or regulations adopted thereunder without being compelled to allege or prove that an adequate remedy of law does not exist.

ARTICLE VII. FINANCE

18. Finance of start-up and regular costs

(a) To provide for its start-up costs, the commission may borrow money pursuant to its general power under subsection six, paragraph (d), subdivision four. In order to finance the costs of administration and enforcement of this compact, including payback of start-up costs, the commission is hereby empowered to collect an assessment from each handler who purchases milk from producers within the region. If imposed, this assessment shall be collected on a monthly basis for up to one year from the date the commission convenes, in an amount not to exceed $.015 per hundredweight of milk purchased from producers during the period of the assessment. The initial assessment may apply to the projected purchases of handlers for the two-month period following the date the commission convenes. In addition, if regulations establishing an over-order price or a compact marketing order are adopted, they may include an assessment for the specific purpose of their administration. These regulations shall provide for establishment of a reserve for the commission's ongoing operating expenses.

(b) The commission shall not pledge the credit of any participating state or of the United States. Notes issued by the commission and all other financial obligations incurred by it, shall be its sole responsibility and no participating state or the United States shall be liable therefor.

19. Audit and accounts

(a) The commission shall keep accurate accounts of all receipts and disbursements, which shall be subject to the audit and accounting procedures established under its rules. In addition, all receipts and disbursements of funds handled by the commission shall be audited yearly by a qualified public accountant and the report of the audit shall be included in and become part of the annual report of the commission.

(b) The accounts of the commission shall be open at any reasonable time for inspection by duly constituted officers of the participating states and by any persons authorized by the commission.

(c) Nothing contained in this article shall be construed to prevent commission compliance with laws relating to audit or inspection of accounts by or on behalf of any participating state or of the United States.

ARTICLE VIII. ENTRY INTO FORCE; ADDITIONAL MEMBERS AND WITHDRAWAL

20. Entry into force; additional members

The compact shall enter into force effective when enacted into law by any three states of the group of states composed of Alabama, Arkansas, Florida, Georgia, Kentucky, Louisiana, Maryland, Mississippi, North Carolina, Oklahoma, South Carolina, Tennessee, Texas, Virginia and West Virginia and when the consent of Congress has been obtained.

21. Withdrawal from compact

Any participating state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after notice in writing of the withdrawal is given to the commission and the governors of all other participating states. No withdrawal shall affect any liability already incurred by or chargeable to a participating state prior to the time of such withdrawal.

22. Severability

If any part or provision of this compact is adjudged invalid by any court, such judgment shall be confined in its operation to the part or provision directly involved in the controversy in which such judgment shall have been rendered and shall not affect or impair the validity of the remainder of this compact. In the event Congress consents to this compact subject to conditions, said conditions shall not impair the validity of this compact when said conditions are accepted by three or more compacting states. A compacting state may accept the conditions of Congress by implementation of this compact.

(L. 1999 H.B. 541)

*Word "thus" appears in original rolls.



Section 262.701 Southern dairy compact commission, Missouri delegates appointed by governor — terms, vacancies, per diem, funding.

Effective 28 Aug 1999

Title XVII AGRICULTURE AND ANIMALS

262.701. Southern dairy compact commission, Missouri delegates appointed by governor — terms, vacancies, per diem, funding. — 1. Three delegates from Missouri shall be appointed by the governor and confirmed by the senate to represent the state on the southern dairy compact commission, created and provided for in article III of the compact contained in section 262.700. The delegates shall include one dairy producer who is engaged in the production of milk at the time of appointment or reappointment, one consumer representative, and one dairy processor.

2. Each delegate shall serve for a term of four years and shall serve diligently and conscientiously and shall strive to achieve the purposes of the southern dairy compact.

3. Vacancies in delegate positions shall be filled in the same manner as the original appointments for the unexpired portion of the vacant delegate's position.

4. Delegates shall receive a per diem not to exceed fifty dollars for service and traveling expenses incurred in the performance of their duties as delegates.

5. The director of the department of agriculture may provide funding, subject to appropriation, as necessary to the delegation during its term.

(L. 1999 H.B. 541)



Section 262.702 Dairy industry information, director to obtain, for use of southern dairy compact commission.

Effective 28 Aug 1999

Title XVII AGRICULTURE AND ANIMALS

262.702. Dairy industry information, director to obtain, for use of southern dairy compact commission. — 1. The director of the department of agriculture may, by lawful means, obtain information pertaining to the dairy industry which he deems necessary to carry out the purposes of the provisions of the southern dairy compact. Such information may be utilized by the director, the delegates, and the southern dairy compact commission.

2. The director may adopt such rules and regulations, in accordance with chapter 536, as are necessary to carry out the purposes of this chapter and the southern dairy compact.

(L. 1999 H.B. 541)



Section 262.703 Violations — penalty — fines.

Effective 28 Aug 1999

Title XVII AGRICULTURE AND ANIMALS

262.703. Violations — penalty — fines. — 1. No person shall violate the southern dairy compact, or any rules or regulations adopted pursuant to the compact.

2. In addition to any other penalties provided by law, a fine of one thousand dollars may be imposed for each violation, licenses may be revoked or suspended, or an additional fine may be imposed in lieu of revocation or suspension.

3. Each day on which a violation occurs shall be a separate violation.

4. Fines for violating any rule or regulation shall be subject to the provisions of chapter 536.

(L. 1999 H.B. 541)



Section 262.795 Agriculture work, performed by children permitted, when.

Effective 28 Aug 2013

Title XVII AGRICULTURE AND ANIMALS

262.795. Agriculture work, performed by children permitted, when. — Any law to the contrary notwithstanding, a child, as defined in subdivision (1) of section 294.011, may perform agriculture work, as defined in subdivision (1) of section 290.500, on a farm owned and operated by the child's parent, sibling, grandparent or sibling of a parent or, if performed by the child with the knowledge and consent of the child's parent, on any family farm, as defined in subdivision (4) of section 350.010, or on any family farm corporation, as defined in subdivision (5) of section 350.010, including work that would otherwise be prohibited by subdivisions (1), (2), (3), (7), and (12) of section 294.040; but no such child shall be permitted to engage in any other activities prohibited by section 294.040. The term "parent", as used in this section, shall have the same meaning as in subdivision (8) of section 294.011. Children engaged in work permitted by this section may do so without obtaining a work certificate as required by section 294.024. Children engaged in work permitted by this section are not subject to the limitations set out in section 294.030 and subsection 4 of section 294.045.

(L. 2013 S.B. 16)



Section 262.800 Farmland protection act, purpose.

Effective 28 Aug 2001

Title XVII AGRICULTURE AND ANIMALS

262.800. Farmland protection act, purpose. — Sections 262.800 to 262.810 shall be known and may be cited as the "Farmland Protection Act". The purpose of the farmland protection act shall be to:

(1) Protect agricultural, horticultural and forestry land;

(2) Promote continued economic viability of agriculture, horticulture and forestry as a business;

(3) Promote the continued economic viability of those businesses dependent on providing materials, equipment and services to agriculture, horticulture and forestry;

(4) Promote quality of life in the agriculture community; and

(5) Protect owners of property used for farming purposes from unreasonable costs associated with assessments for improvements running across the land.

(L. 2001 S.B. 462)



Section 262.801 Farming purposes defined.

Effective 28 Aug 2001

Title XVII AGRICULTURE AND ANIMALS

262.801. Farming purposes defined. — For purposes of the farmland protection act, "farming purposes" shall be defined as at least three-fourths of the property used for farming, tillage of the soil, dairy farming, ranching, production or raising of crops, poultry or livestock, breeding, pasturing, training or boarding of equines or mules, and production of poultry or livestock products in an unmanufactured state.

(L. 2001 S.B. 462)



Section 262.802 Abeyance of water and sewer assessments, when — applicability — charges, when paid, amount — notice provided, contents — disputes, procedure.

Effective 28 Aug 2001

Title XVII AGRICULTURE AND ANIMALS

262.802. Abeyance of water and sewer assessments, when — applicability — charges, when paid, amount — notice provided, contents — disputes, procedure. — 1. This state or any political subdivision of this state shall hold water and sewer assessments in abeyance, without interest, until improvements on such property are connected to the water or sewer system for which the assessment was made. However, if a political subdivision requires the property to be connected to the sewer system of the political subdivision pursuant to section 644.027, such connection shall not trigger the payment of the assessment.

2. The provisions of this section shall apply only to tracts of real property:

(1) Comprised of ten or more contiguous acres; and

(2) Used for farming purposes.

3. At the time improvements on such property are connected to the water or sewer system, the owner shall pay to the political subdivision an amount equal to the proportionate charge for the number of system lines connected to improvements on such property.

4. The owner shall not be charged based on the total cost of running the water or sewer system to or across the owner's real property. Rather, the assessment shall be based on:

(1) A reasonable hookup charge;

(2) A proportionate charge for the number of improvements requested to be connected to such assessments in relation to the total capacity of the system; and

(3) The anticipated proportionate burden to the system.

5. The period of abeyance shall end when the property ceases to be used for farming purposes.

6. When the period of abeyance ends, the assessment is payable in accordance with the terms set forth in the assessment resolution, so long as such terms are not inconsistent with sections 262.800 to 262.810. To the extent that such terms are inconsistent, the provisions of sections 262.800 to 262.810 shall control.

7. All statutes of limitation pertaining to action for enforcement of payment for assessments shall be suspended during the time that any assessment is held in abeyance without interest.

8. In addition to any other federal, state or local requirements concerning assessments for improvements, the political subdivision responsible for assessments shall notify owners of all properties which are proposed to be assessed of the amount proposed to be charged and the terms of payment for each improvement and that the property may be subject to protection according to the provisions of the Missouri farmland protection act.

(1) The notice shall:

(a) Be provided in writing to the owners and all parties of recorded interest, at the address listed on records of the county for the receipt of real property tax statements for such tract of land;

(b) Be sent certified mail, return receipt requested, restricted delivery to addressee;

(c) Clearly state the total amount of the proposed assessment for said parcel of real property;

(d) State in the body of the letter as follows:

"As owners of the property proposed to be assessed, you have one hundred eighty days from the date of receipt of this notice to accept, in writing, the amount of the assessment stated herein or to dispute the amount by filing an action in the circuit court of the county where the real property is located. If your property is comprised of ten or more contiguous acres, your property may be eligible for protection from payment of the assessment under the Missouri Farmland Protection Act as provided in chapter 262, RSMo, and you have sixty days from the date of receipt of this notice to notify (the political subdivision proposing the assessment), in writing, of your intent to claim protection for your property under the Act. Whether or not you claim the protection under the Farmland Protection Act, you have the right to dispute the amount of the assessment in circuit court.";

(e) Owners must be given the address for sending notice to the political subdivision with the letter; and

(f) A copy of the farmland protection act shall be included with the letter.

(2) An owner claiming protection under the farmland protection act does not forfeit the right to contest the amount of the assessment.

9. Any owner of property proposed to be assessed who chooses to dispute the amount of the assessment shall file an action disputing the amount of the assessment in the circuit court of the county in which the real property subject to the assessment is located. The action disputing the assessment must be filed within one hundred eighty days of receipt of the notice in subsection 8 of this section.

10. Any political subdivision that disputes the applicability of the farmland protection act to property proposed to be assessed shall file an action in the circuit court of the county in which the real property subject to the assessment is located to dispute the applicability of the farmland protection act to said parcel of real property. Such action must be filed within thirty days of receipt of the notice of the claim for protection under the farmland protection act.

11. Nothing in this section shall be construed as diminishing the authority of counties or other political subdivisions to hold assessments in abeyance.

12. The provisions of this section shall not apply to public water supply districts as defined by sections 247.010 to 247.227, except that a public water supply district shall not require payment from landowners whose property is crossed to service another tract of land until any improvement on such property is connected to the rural water supply district. At the time such connection is made, the provisions of the farmland protection act shall apply.

13. In a city with a population of at least four hundred thousand located in more than one county, the assessments on a tract of property entitled to protection pursuant to the provisions of the farmland protection act shall be held in abeyance except that an initial payment of an amount not to exceed five hundred dollars per acre of the tract, up to an amount not to exceed ten thousand dollars may be assessed at the time of final judgment concerning the amount of the assessment or upon mutual agreement of the parties as to the amount of the assessment. In all other respects, the provisions of the farmland protection act shall apply.

14. If a political subdivision files any action challenging the constitutionality or to have all or any portion declared null and void or for declaratory judgment of sections 262.800 to 262.810, the state shall be added as a party to any such action and the attorney general of Missouri shall defend such action. Any owner of property that is subject to the provisions of the farmland protection act shall have the right to be apprised of the status of such action. If the property owner requests separate representation in writing, the attorney general may appoint a special assistant attorney general if the property owner asserts an argument in conflict with the arguments asserted by the attorney general. Such special assistant attorney general may continue to represent the property owner for purposes of all appeals. If the political subdivision fails to prevail, whether in whole or in part, in its action, the entire cost of providing representation to the landowner, including reasonable attorney fees and costs, shall be fully reimbursed to the state of Missouri by the political subdivision.

(L. 2001 S.B. 462)



Section 262.805 Notice of agricultural zoning presumed, when — uses of agricultural land — hazards contained on agricultural land.

Effective 28 Aug 2001

Title XVII AGRICULTURE AND ANIMALS

262.805. Notice of agricultural zoning presumed, when — uses of agricultural land — hazards contained on agricultural land. — Purchasers of real property within one mile of areas zoned for agriculture or used for farming purposes as defined by the farmland protection act contained in sections 262.800 to 262.810 shall be presumed to have notice of such agriculture zoning or use for farming purposes. Agricultural zoned land or land used for farming purposes may be used for commercial or hobby operations that may include but are* not limited to the following: breeding and rearing of livestock, weaning and treating of livestock, raising and harvesting of crops, application of fertilizers and pesticides, dust, noise, odors, gunfire, burning, extended hours of operation, seasonal operations, timber operations, cultivated and idle land. Agriculture operations typically consist of open and timbered spaces that are private property and are not open to the public or to public access. Agriculture operations contain many hazards, including but not limited to, open water (including ponds, streams, ditches), open pits, brush, brush piles, snakes, untamed and unpredictable animals, electric and barbed fences, storage building and structure, tractors and equipment, and hidden obstacles. Children and adults are not permitted to roam, play or trespass on farm or agriculture property. These activities and conditions may already be regulated by state, federal or local law and nothing herein is meant to exempt such property from any such laws or regulations but is simply notification to purchasers that living in a rural environment does not mean you will live in an environment free of conditions you find irritating, dangerous, or unpleasant.

(L. 2001 S.B. 462)

*Word "is" appears in original rolls.



Section 262.810 Eminent domain, public hearing required before taking property.

Effective 28 Aug 2001

Title XVII AGRICULTURE AND ANIMALS

262.810. Eminent domain, public hearing required before taking property. — Property subject to the farmland protection act shall not be taken in whole or in part by any political subdivision of this state by eminent domain except after a public hearing pursuant to chapter 610.

(L. 2001 S.B. 462)



Section 262.815 Citation of law, purpose — trust created, objectives — advisory board created, members, duties, terms — fund created — rulemaking authority.

Effective 28 Aug 2011

Title XVII AGRICULTURE AND ANIMALS

262.815. Citation of law, purpose — trust created, objectives — advisory board created, members, duties, terms — fund created — rulemaking authority. — 1. This section shall be known and may be cited as the "Missouri Farmland Trust Act". The purpose of this section is to allow individuals and entities to donate, gift, or otherwise convey farmland to the state department of agriculture for the purpose of preserving the land as farmland and to further provide beginning farmers with an opportunity to farm by allowing long-term low and variable cost leases, thereby making it affordable for the next generation of farmers to continue to produce food, fiber, and fuel.

2. There is hereby created the "Missouri Farmland Trust" which shall be implemented in a manner to accomplish the following objectives:

(1) Protect and preserve Missouri's farmland;

(2) Link new generations of prospective farmers with present farmers; and

(3) Promote best practices in environmental, livestock, and land stewardship.

3. (1) There is hereby created within the department of agriculture the "Missouri Farmland Trust Advisory Board" which shall be comprised of five members appointed by the director of the department of agriculture. Members shall serve without compensation but, subject to appropriations, may be reimbursed for actual and necessary expenses.

(2) The board shall make recommendations to the director on the appropriate uses of farmland in the trust, criteria to be used to select applicants for the program, and review and make recommendations regarding applications to lease farmland in the trust.

(3) Members shall serve five-year terms, with each term beginning July first and ending June thirtieth; except that, of the members initially appointed two shall be appointed for a term of three years, two shall be appointed for a term of four years, and one shall be appointed for a term of five years. Each member shall serve until his or her successor is appointed. Any vacancies occurring prior to the expiration of a term shall be filled by appointment for the remainder of such term. No member shall serve more than two consecutive terms.

4. The department of agriculture is authorized to accept or acquire by purchase, lease, donation, or agreement any agricultural lands, easements, real and personal property, or rights in lands, easements, or real and personal property, including but not limited to buildings, structures, improvements, equipment, or facilities subject to preservation and improvement. Such lands shall be properties of the Missouri farmland trust for purposes of this section and shall be governed by the provisions of this section and rules promulgated thereunder.

5. (1) There is hereby created in the state treasury the "Missouri Farmland Trust Fund", which shall consist of all gifts, bequests, donations, transfers, and moneys appropriated by the general assembly under this section. The state treasurer shall be custodian of the fund. In accordance with sections 30.170 and 30.180, the state treasurer may approve disbursements. Upon appropriation, money in the fund shall be used for the administration of this section and may be used to make payments to counties for the value of land as payment in lieu of real and personal property taxes for privately owned land acquired after August 28, 2011, in such amounts as determined by the department; except that, the amount determined shall not be less than the real property tax paid at the time of acquisition. The department of agriculture may require applicants who are awarded leases to pay the property taxes owed under this section for such property.

(2) Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund.

(3) The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

6. The department of agriculture is authorized to accept all moneys, appropriations, gifts, bequests, donations, or other contributions of moneys or other real or personal property to be expended or used for any of the purposes of this section. The department may improve, maintain, operate, and regulate any such lands, easements, or real or personal property to promote agriculture and the general welfare using moneys in the fund. Property acquired by the department under this section shall be used for agricultural purposes. The director shall establish by rule guidelines for leasing farmland to the trust to beginning farmers for a period not to exceed twenty years. All property acquired by the department under this section shall be farmed and maintained using the best environmental, conservation, and stewardship practices as outlined by the department. The department may charge an administrative fee for lease application processing under this section.

7. The department, in consultation with the Missouri farmland advisory board, shall promulgate rules to implement the provisions of this section, including but not limited to requirements for lessees, selection process for granting leases, and the terms of the lease, including requirements for applicants, renewal process, requirements for the maintenance of real and personal property by the lessee, and conditions for the termination of leases.

8. Any person or entity donating land to or leasing land from the department shall forever release the state of Missouri, the Missouri department of agriculture, the department's director, officers, employees, volunteers, agents, contractors, servants, heirs, successors, assigns, persons, firms, corporations, representatives, and other entities who are or who will be acting in concert or privity with or on behalf of the state from any and all actions, claims, or demands that he or she, family members, heirs, successors, assigns, agents, servants, employees, distributees, guardians, next-of-kin, spouse, and legal representatives now have or may have in the future for any injury, death, property damage related to:

(1) Participation in such activities;

(2) The negligence, intentional acts, or other acts, whether directly connected to such activities or not, and however caused; and

(3) The condition of the premises where such activities occur.

9. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2011, shall be invalid and void.

(L. 2011 H.B. 458 merged with S.B. 356)



Section 262.820 Board created.

Effective 28 Aug 2005

Title XVII AGRICULTURE AND ANIMALS

262.820. Board created. — There is hereby created the "Missouri Wine and Grape Board", a body politic and corporate, an independent instrumentality exercising essential public functions, with duties and powers as set forth in sections 262.820 to 262.859.

(L. 2005 S.B. 355)



Section 262.823 Purpose of the board, goals.

Effective 14 Oct 2016, see footnote

Title XVII AGRICULTURE AND ANIMALS

*262.823. Purpose of the board, goals. — The purpose of the board shall be to further the growth and development of the grape growing industry in the state of Missouri. The board shall have a correlate purpose of fostering the expansion of the grape market for Missouri grapes. To effectuate these goals, the board may:

(1) Participate in cooperation with state, regional, national, or international activities, groups, and organizations whose objectives are that of developing new and better grape varieties to determine their suitability for growing in Missouri;

(2) Participate in and develop research projects on improved wine-making methods utilizing the new grape varieties to be grown in Missouri;

(3) Utilize the individual and collective expertise of the board members as well as experts in the fields of enology and viticulture selected by the board, to update and improve the quality of grapes grown in Missouri and advanced methods of producing wines from these Missouri grapes;

(4) Furnish current information and associated data on research conducted by and for the board to grape growers and vintners in Missouri as well as to interested persons considering entering these fields within the state; and

(5) Participate in subsequent studies, programs, research, and information and data dissemination in the areas of sales, promotions, and effective distribution of Missouri wines, and to oversee and provide any professional or legal services to promote such marketing goals.

(L. 2005 S.B. 355, A.L. 2016 S.B. 994)

*Effective 10-14-16, see § 21.250. S.B. 994 was vetoed July 1, 2016. The veto was overridden on September 14, 2016.



Section 262.826 Definitions.

Effective 28 Aug 2005

Title XVII AGRICULTURE AND ANIMALS

262.826. Definitions. — As used in sections 262.820 to 262.859, the following terms shall mean:

(1) "Board", the Missouri wine and grape board established pursuant to section 262.820;

(2) "Council", the Missouri wine marketing and research council established pursuant to section 275.462.

(L. 2005 S.B. 355)



Section 262.829 Principal office location — responsibilities of board.

Effective 28 Aug 2005

Title XVII AGRICULTURE AND ANIMALS

262.829. Principal office location — responsibilities of board. — The principal office of the board shall be located in Jefferson City, Missouri. The board may have offices at such other places as the board may from time to time designate. The board shall act as the organization within the department of agriculture charged with the promotion, research, and advisement of grapes and grape products in Missouri, and shall be the sole recipient of funding as provided for in section 311.554.

(L. 2005 S.B. 355)



Section 262.832 Membership on board, effect on employment of state officers and employees.

Effective 28 Aug 2005

Title XVII AGRICULTURE AND ANIMALS

262.832. Membership on board, effect on employment of state officers and employees. — Notwithstanding the provisions of any other law to the contrary, no officer or employee of this state shall be deemed to have forfeited or shall forfeit his or her office or employment by reason of his or her acceptance of membership on the board or his or her service thereto.

(L. 2005 S.B. 355)



Section 262.835 Board members, qualifications, terms.

Effective 28 Aug 2005

Title XVII AGRICULTURE AND ANIMALS

262.835. Board members, qualifications, terms. — The powers of the board shall be vested in eleven members, who shall be residents of this state. The board shall be composed of seven industry members who shall represent the Missouri grape and wine industry, food service industry, or media marketing industry. These seven members shall be current members of the Missouri grape and wine advisory board as of the effective date of this act. Such members shall serve the remainder of their terms established for the advisory board. Upon the expiration of the terms of such members, the members of the board representing the industry shall be appointed by the governor, with the advice and consent of the senate. Except for ex officio members, each board member appointed by the governor shall serve a four-year term ending four years from the date of expiration of the term for which his or her predecessor was appointed; except that a person appointed to fill a vacancy prior to the expiration of such a term shall be appointed for the remainder of the term. No board member appointed under sections 262.820 to 262.859 by the governor shall serve more than two consecutive full terms. Each appointed board member shall hold office for the term of the member's appointment and until a successor is appointed and qualified. The board shall have four ex officio members, including the president of the Missouri Grape Growers Association, the president of the Missouri Vintners Association, the president of the Missouri Wine Marketing and Research Council, and the director of the department of agriculture. Ex officio members shall be voting members of the board and their terms will coincide with the time they hold the elected or appointed office qualifying them to be a member of the board.

(L. 2005 S.B. 355)



Section 262.838 Removal of board member.

Effective 28 Aug 2005

Title XVII AGRICULTURE AND ANIMALS

262.838. Removal of board member. — A board member shall be removed from office by the governor for malfeasance, willful neglect of duty, or other cause after notice and public hearing, unless such notice or hearing shall be expressly waived in writing.

(L. 2005 S.B. 355)



Section 262.841 Chairperson and vice chairperson to be elected.

Effective 28 Aug 2005

Title XVII AGRICULTURE AND ANIMALS

262.841. Chairperson and vice chairperson to be elected. — The board members shall annually elect from among their number a chairperson and vice chairperson, and such other officers as they may deem necessary.

(L. 2005 S.B. 355)



Section 262.844 Meetings of the board.

Effective 28 Aug 2005

Title XVII AGRICULTURE AND ANIMALS

262.844. Meetings of the board. — The board shall meet in Jefferson City within sixty days of the effective date of this act to elect a chairperson and vice chairperson of the board. The committee shall thereafter meet annually, within sixty days of July first, to elect officers and conduct business of the board. Additional meetings shall be held at the call of the chairperson or whenever two board members so request. Six members of the board shall constitute a quorum, and any action taken by the board under the provisions of sections 262.820 to 262.859 may be authorized by resolution approved by a majority, but not less than five, of the board members present at any regular or special meeting. In the absence of the chairman, the vice chairman may preside over the annual meeting of the board or in the absence of the chairman, any meeting requested by two or more commissioners. No vacancy in the membership of the board shall impair the right of a quorum to exercise all the rights and perform all the duties of the board.

(L. 2005 S.B. 355)



Section 262.847 Reimbursement for expenses.

Effective 28 Aug 2005

Title XVII AGRICULTURE AND ANIMALS

262.847. Reimbursement for expenses. — Board members shall receive no compensation for the performance of their duties under sections 262.820 to 262.859, but each board member shall be reimbursed from the funds of the board for actual and necessary expenses incurred in carrying out the member's official duties under sections 262.820 to 262.859.

(L. 2005 S.B. 355)



Section 262.850 Executive director to be employed, duties — technical experts and other employees permitted.

Effective 28 Aug 2005

Title XVII AGRICULTURE AND ANIMALS

262.850. Executive director to be employed, duties — technical experts and other employees permitted. — The board shall employ an executive director. The executive director shall be the secretary of the board and shall administer, manage, and direct the affairs and business of the board, subject to the policies, control, and direction of the board. The board may employ technical experts and such other officers, agents, and employees as they deem necessary, and may fix their qualifications, duties, and compensation. The executive director of the board shall be paid an amount to be determined by the board, but not to exceed that of a division director of the department of agriculture. The executive director and all other employees of the board shall be state employees and eligible for all corresponding benefits. The board may delegate to the executive director, or to one or more of its agents or employees, such powers and duties as it may deem proper.

(L. 2005 S.B. 355)



Section 262.853 Duties of the secretary.

Effective 28 Aug 2005

Title XVII AGRICULTURE AND ANIMALS

262.853. Duties of the secretary. — The secretary shall keep a record of the proceedings of the board and shall be custodian of all books, documents, and papers filed with the board and of its minute book. The secretary shall have the authority to cause to be made copies of all minutes and other records and documents of the board.

(L. 2005 S.B. 355)



Section 262.856 Powers of the board.

Effective 28 Aug 2005

Title XVII AGRICULTURE AND ANIMALS

262.856. Powers of the board. — The board shall have all of the powers necessary and convenient to carry out and effectuate the purposes and provisions of sections 262.820 to 262.859, including, but not limited to, the power to:

(1) Receive and accept from any source, aid, or contributions of money, property, labor, or other things of value to be held, used, and applied to carry out the purposes of sections 262.820 to 262.859, subject to the conditions upon which the grants or contributions are made, including, but not limited to, gifts, or grants from any department, agency, or instrumentality of the United States for any purpose consistent with sections 262.820 to 262.859;

(2) To work with and counsel the viticulture and enology experts on the needs and requirements of grape producers and wine makers so as to optimize their work in developing the best strains of all grape varieties related to soil and climate conditions throughout the state and developing the art of wine making utilizing Missouri produced grapes;

(3) To review progress and final reports from these experts to determine the potential of economic forecasts for developing the Missouri grape and wine industries;

(4) To confer and cooperate with similar boards or councils in other states to further understandings and accords on the grape and wine industries;

(5) To approve and recommend desirable amendments to these powers of the board;

(6) To perform such other duties as may be necessary to proper operations of the board.

(L. 2005 S.B. 355)



Section 262.859 Annual report submitted to general assembly and the governor, contents.

Effective 28 Aug 2005

Title XVII AGRICULTURE AND ANIMALS

262.859. Annual report submitted to general assembly and the governor, contents. — The board shall, following the close of each fiscal year, submit an annual report of its activities for the preceding year to the governor and the general assembly. Each report shall set forth a complete operating and financial statement for the authority during the fiscal year it covers.

(L. 2005 S.B. 355)



Section 262.900 Definitions — application, requirements — board established, members, duties — public hearing — ordinance — property exempt from taxation — sales tax revenues, deposit of — fund created — rulemaking authority.

Effective 28 Aug 2015

Title XVII AGRICULTURE AND ANIMALS

262.900. Definitions — application, requirements — board established, members, duties — public hearing — ordinance — property exempt from taxation — sales tax revenues, deposit of — fund created — rulemaking authority. — 1. As used in this section, the following terms mean:

(1) "Agricultural products", an agricultural, horticultural, viticultural, or vegetable product, growing of grapes that will be processed into wine, bees, honey, fish or other aquacultural product, planting seed, livestock, a livestock product, a forestry product, poultry or a poultry product, either in its natural or processed state, that has been produced, processed, or otherwise had value added to it in this state;

(2) "Blighted area", that portion of the city within which the legislative authority of such city determines that by reason of age, obsolescence, inadequate, or outmoded design or physical deterioration have become economic and social liabilities, and that such conditions are conducive to ill health, transmission of disease, crime or inability to pay reasonable taxes;

(3) "Department", the department of agriculture;

(4) "Domesticated animal", cattle, calves, sheep, swine, ratite birds including but not limited to ostrich and emu, llamas, alpaca, buffalo, elk documented as obtained from a legal source and not from the wild, goats, or horses, other equines, or rabbits raised in confinement for human consumption;

(5) "Grower UAZ", a type of UAZ:

(a) That can either grow produce, raise livestock, or produce other value-added agricultural products;

(b) That does not exceed fifty laying hens, six hundred fifty broiler chickens, or thirty domesticated animals;

(6) "Livestock", cattle, calves, sheep, swine, ratite birds including but not limited to ostrich and emu, aquatic products as defined in section 277.024, llamas, alpaca, buffalo, elk documented as obtained from a legal source and not from the wild, goats, or horses, other equines, or rabbits raised in confinement for human consumption;

(7) "Locally grown", a product that was grown or raised in the same county or city not within a county in which the UAZ is located or in an adjoining county or city not within a county. For a product raised or sold in a city not within a county, locally grown also includes an adjoining county with a charter form of government with more than nine hundred fifty thousand inhabitants and those adjoining said county;

(8) "Meat", any edible portion of livestock or poultry carcass or part thereof;

(9) "Meat product", anything containing meat intended for or capable of use for human consumption, which is derived, in whole or in part, from livestock or poultry;

(10) "Mobile unit", the same as motor vehicle as defined in section 301.010;

(11) "Poultry", any domesticated bird intended for human consumption;

(12) "Processing UAZ", a type of UAZ:

(a) That processes livestock, poultry, or produce for human consumption;

(b) That meets federal and state processing laws and standards;

(c) Is a qualifying small business approved by the department;

(13) "Qualifying small business", those enterprises which are established within an Urban Agricultural Zone subsequent to its creation, and which meet the definition established for the Small Business Administration and set forth in Section 121.201 of Part 121 of Title 13 of the Code of Federal Regulations;

(14) "Value-added agricultural products", any product or products that are the result of:

(a) Using an agricultural product grown in this state to produce a meat or dairy product in this state;

(b) A change in the physical state or form of the original agricultural product;

(c) An agricultural product grown in this state which has had its value enhanced by special production methods such as organically grown products; or

(d) A physical segregation of a commodity or agricultural product grown in this state that enhances its value such as identity preserved marketing systems;

(15) "Urban agricultural zone" or "UAZ", a zone within a metropolitan statistical area as defined by the United States Office of Budget and Management that has one or more of the following entities that is a qualifying small business and approved by the department, as follows:

(a) Any organization or person who grows produce or other agricultural products;

(b) Any organization or person that raises livestock or poultry;

(c) Any organization or person who processes livestock or poultry;

(d) Any organization that sells at a minimum seventy-five percent locally grown food;

(16) "Vending UAZ", a type of UAZ:

(a) That sells produce, meat, or value-added locally grown agricultural goods;

(b) That is able to accept food stamps under the provisions of the Supplemental Nutrition Assistance Program as a form of payment; and

(c) Is a qualifying small business that is approved by the department for an UAZ vendor license.

2. (1) A person or organization shall submit to any incorporated municipality an application to develop an UAZ on a blighted area of land. Such application shall demonstrate or identify on the application:

(a) If the person or organization is a grower UAZ, processing UAZ, vending UAZ, or a combination of all three types of UAZs provided in this paragraph, in which case the person or organization shall meet the requirements of each type of UAZ in order to qualify;

(b) The number of jobs to be created;

(c) The types of products to be produced; and

(d) If applying for a vending UAZ, the ability to accept food stamps under the provisions of the Supplemental Nutrition Assistance Program if selling products to consumers.

(2) A municipality shall review and modify the application as necessary before either approving or denying the request to establish an UAZ.

(3) Approval of the UAZ by such municipality shall be reviewed five and ten years after the development of the UAZ. After twenty-five years, the UAZ shall dissolve.

­­

­

3. The governing body of any municipality planning to seek designation of an urban agricultural zone shall establish an urban agricultural zone board. The number of members on the board shall be seven. One member of the board shall be appointed by the school district or districts located within the area proposed for designation of an urban agricultural zone. Two members of the board shall be appointed by other affected taxing districts. The remaining four members shall be chosen by the chief elected officer of the municipality. The four members chosen by the chief elected officer of the municipality shall all be residents of the county or city not within a county in which the UAZ is to be located, and at least one of such four members shall have experience in or represent organizations associated with sustainable agriculture, urban farming, community gardening, or any of the activities or products authorized by this section for UAZs.

4. The school district member and the two affected taxing district members shall each have initial terms of five years. Of the four members appointed by the chief elected official, two shall have initial terms of four years, and two shall have initial terms of three years. Thereafter, members shall serve terms of five years. Each member shall hold office until a successor has been appointed. All vacancies shall be filled in the same manner as the original appointment. For inefficiency or neglect of duty or misconduct in office, a member of the board may be removed by the applicable appointing authority.

5. A majority of the members shall constitute a quorum of such board for the purpose of conducting business and exercising the powers of the board and for all other purposes. Action may be taken by the board upon a vote of a majority of the members present.

6. The members of the board annually shall elect a chair from among the members.

7. The role of the board shall be to conduct the activities necessary to advise the governing body on the designation of an urban agricultural zone and any other advisory duties as determined by the governing body. The role of the board after the designation of an urban agricultural zone shall be review and assessment of zone activities.

8. Prior to the adoption of an ordinance proposing the designation of an urban agricultural zone, the urban agricultural board shall fix a time and place for a public hearing and notify each taxing district located wholly or partially within the boundaries of the proposed urban agricultural zone. The board shall send, by certified mail, a notice of such hearing to all taxing districts and political subdivisions in the area to be affected and shall publish notice of such hearing in a newspaper of general circulation in the area to be affected by the designation at least twenty days prior to the hearing but not more than thirty days prior to the hearing. Such notice shall state the time, location, date, and purpose of the hearing. At the public hearing any interested person or affected taxing district may file with the board written objections to, or comments on, and may be heard orally in respect to, any issues embodied in the notice. The board shall hear and consider all protests, objections, comments, and other evidence presented at the hearing. The hearing may be continued to another date without further notice other than a motion to be entered upon the minutes fixing the time and place of the subsequent hearing.

9. Following the conclusion of the public hearing required under subsection 8 of this section, the governing authority of the municipality may adopt an ordinance designating an urban agricultural zone.

10. The real property of the UAZ shall not be subject to assessment or payment of ad valorem taxes on real property imposed by the cities affected by this section, or by the state or any political subdivision thereof, for a period of up to twenty-five years as specified by ordinance under subsection 9 of this section, except to such extent and in such amount as may be imposed upon such real property during such period, as was determined by the assessor of the county in which such real property is located, or, if not located within a county, then by the assessor of such city, in an amount not greater than the amount of taxes due and payable thereon during the calendar year preceding the calendar year during which the urban agricultural zone was designated. The amounts of such tax assessments shall not be increased during such period so long as the real property is used in furtherance of the activities provided under the provisions of subdivision (15) of subsection 1 of this section. At the conclusion of the period of abatement provided by the ordinance, the property shall then be reassessed. If only a portion of real property is used as an UAZ, then only that portion of real property shall be exempt from assessment or payment of ad valorem taxes on such property, as provided by this section.

11. If the water services for the UAZ are provided by the municipality, the municipality may authorize a grower UAZ to pay wholesale water rates for the cost of water consumed on the UAZ. If available, the UAZ may pay fifty percent of the standard cost to hook onto the water source.

12. (1) Any local sales tax revenues received from the sale of agricultural products sold in the UAZ, or any local sales tax revenues received by a mobile unit associated with a vending UAZ selling agricultural products in the municipality in which the vending UAZ is located, shall be deposited in the urban agricultural zone fund established in subdivision (2) of this subsection. An amount equal to one percent shall be retained by the director of revenue for deposit in the general revenue fund to offset the costs of collection.

(2) There is hereby created in the state treasury the "Urban Agricultural Zone Fund", which shall consist of money collected under subdivision (1) of this subsection. The state treasurer shall be custodian of the fund. In accordance with sections 30.170 and 30.180, the state treasurer may approve disbursements. The fund shall be a dedicated fund and, upon appropriation, shall be used for the purposes authorized by this section. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund. Fifty percent of fund moneys shall be made available to school districts. The remaining fifty percent of fund moneys shall be allocated to municipalities that have urban agricultural zones based upon the municipality's percentage of local sales tax revenues deposited into the fund. The municipalities shall, upon appropriation, provide fund moneys to urban agricultural zones within the municipality for improvements. School districts may apply to the department for money in the fund to be used for the development of curriculum on or the implementation of urban farming practices under the guidance of the University of Missouri extension service and a certified vocational agricultural instructor. The funds are to be distributed on a competitive basis within the school district or districts in which the UAZ is located pursuant to rules to be promulgated by the department, with special consideration given to the relative number of students eligible for free and reduced-price lunches attending the schools within such district or districts.

13. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2013, shall be invalid and void.

14. The provisions of this section shall not apply to any county with a charter form of government and with more than three hundred thousand but fewer than four hundred fifty thousand inhabitants.

(L. 2013 H.B. 542, A.L. 2015 S.B. 12)



Section 262.960 Citation of law — program created, purpose — agencies to make staff available — duties of department.

Effective 28 Aug 2016

Title XVII AGRICULTURE AND ANIMALS

262.960. Citation of law — program created, purpose — agencies to make staff available — duties of department. — 1. This section shall be known and may be cited as the “Farm-to-Table Act”.

2. There is hereby created within the department of agriculture the “Farm-to-Table Program” to connect Missouri farmers and institutions in order to provide institutions with locally grown agricultural products for inclusion in meals and snacks and to strengthen local farming economies. The department shall establish guidelines for voluntary participation and parameters for program goals, which shall include, but not be limited to, participating institutions purchasing at least ten percent of their food products locally by December 31, 2019. The department shall designate an employee to administer and monitor the farm-to-table program and to serve as liaison between Missouri farmers and institutions. Nothing in this section, nor the guidelines developed by the department, shall require an institution to participate in the farm-to-table program.

3. The following agencies shall make staff available to the Missouri farm-to-table program for the purpose of providing professional consultation and staff support to assist the implementation of this section:

(1) The department of health and senior services;

(2) The department of elementary and secondary education;

(3) The office of administration; and

(4) The department of corrections.

4. The duties of the department employee coordinating the farm-to-table program shall include, but not be limited to:

(1) Establishing and maintaining a website database to allow farmers and institutions to connect whereby farmers can enter the locally grown agricultural products they produce along with pricing information, the times such products are available, and where they are willing to distribute such products;

(2) Providing leadership at the state level to encourage institutions to procure and use locally grown agricultural products;

(3) Conducting workshops and training sessions and providing technical assistance to institution food service directors, personnel, farmers, and produce distributors and processors regarding the farm-to-table program; and

(4) Seeking grants, private donations, or other funding sources to support the farm-to-table program.

(L. 2014 S.B. 672 merged with S.B. 701, A.L. 2016 S.B. 665)



Section 262.962 Definitions — task force created, mission, duties, report.

Effective 28 Aug 2016

Title XVII AGRICULTURE AND ANIMALS

262.962. Definitions — task force created, mission, duties, report. — 1. As used in this section, section 262.960, and subsection 5 of section 348.407, the following terms shall mean:

(1) “Institutions”, facilities including, but not limited to, schools, correctional facilities, hospitals, nursing homes, long-term care facilities, and military bases;

(2) “Locally grown agricultural products”, food or fiber produced or processed by a small agribusiness or small farm;

(3) “Participating institutions”, institutions that voluntarily elect to participate in the farm-to-table program;

(4) “Schools”, includes any school in this state that maintains a food service program under the United States Department of Agriculture and administered by the school;

(5) “Small agribusiness”, a qualifying agribusiness as defined in section 348.400, and located in Missouri with gross annual sales of less than five million dollars;

(6) “Small farm”, a family-owned farm or family farm corporation as defined in section 350.010, and located in Missouri with less than two hundred fifty thousand dollars in gross sales per year.

2. There is hereby created a task force under the AgriMissouri marketing program established in section 261.230, which shall be known as the “Farm-to-Table Task Force”. The task force shall be made up of at least one representative from each of the following: the University of Missouri extension service, the department of agriculture, the department of corrections, the department of health and senior services, the department of elementary and secondary education, the office of administration, and a representative from one of the military bases in the state. In addition, the director of the department of agriculture shall appoint one person actively engaged in the practice of small agribusiness. In addition, the commissioner of education shall appoint one person from a school within the state who directs a food service program. The director of the department of corrections shall appoint one person employed as a correctional facility food service director. The director of the department of health and senior services shall appoint one person employed as a hospital or nursing home food service director. The director of the department of agriculture shall appoint one person who is a registered dietician under section 324.200. One representative for the department of agriculture shall serve as the chairperson for the task force and shall coordinate the task force meetings. The task force shall hold at least two meetings, but may hold more as it deems necessary to fulfill its requirements under this section. Staff of the department of agriculture may provide administrative assistance to the task force if such assistance is required.

3. The mission of the task force is to provide recommendations for strategies that:

(1) Allow institutions to more easily incorporate locally grown agricultural products into their cafeteria offerings, salad bars, and vending machines; and

(2) Allow institutions to work with food service providers to ensure greater use of locally grown agricultural products by developing standardized language for food service contracts.

4. In fulfilling its mission under this section, the task force shall review various food service contracts of institutions within the state to identify standardized language that could be included in such contracts to allow institutions to more easily procure and use locally grown agricultural products.

5. The task force shall prepare a report containing its findings and recommendations and shall deliver such report to the governor, the general assembly, and to the director of each entity represented on the task force no later than December thirty-first of each year.

6. In conducting its work, the task force may hold public meetings at which it may invite testimony from experts, or it may solicit information from any party it deems may have information relevant to its duties under this section.

7. Nothing in this section shall require an institution to participate in the farm-to-table program, and the department shall not establish guidelines or promulgate rules that require institutions to participate in such program.

(L. 2014 S.B. 672 merged with S.B. 701, A.L. 2016 S.B. 665)






Chapter 263 Insect Pests and Weeds

Chapter Cross References



Section 263.010 Title of law.

Effective 01 Jan 1985, see footnote

Title XVII AGRICULTURE AND ANIMALS

263.010. Title of law. — Sections 263.010 to 263.180 shall be known and may be cited as "The Missouri Plant Law".

(RSMo 1939 § 14034, A.L. 1984 S.B. 516)

Prior revision: 1929 § 12367

Effective 1-01-85



Section 263.020 Definitions.

Effective 01 Jan 1985, see footnote

Title XVII AGRICULTURE AND ANIMALS

263.020. Definitions. — As used in sections 263.010 to 263.180 the following terms mean:

(1) "Department", the Missouri department of agriculture;

(2) "Director", the director of the Missouri department of agriculture;

(3) "Nursery", any land, ground or premises within this state on or in which nursery stock is propagated or grown for sale, or any land, ground or premises within this state on or in which nursery stock is being fumigated, packed or stored;

(4) "Nursery dealer", any person not a grower of nursery stock in this state who:

(a) Buys nursery stock for the purpose of reselling or reshipping within the state of Missouri; or

(b) Makes landscape plans or plants nursery stock and negotiates in the purchase of nursery stock for his clients; or

(c) Transplants or moves nursery stock from place to place within this state for other persons for a consideration in payment for the nursery stock, for the planting of same, or for both nursery stock and planting; or

(d) Gives nursery stock as a premium or for advertisement purposes;

(5) "Nurseryman", any person, firm or corporation who owns, leases, manages, or is in charge of a nursery within this state;

(6) "Pests", any of the organisms defined as plant pests;

(7) "Places", any vessels, cars or other vehicles, buildings, docks, nurseries, orchards and other premises where plants or plant products are grown, kept or handled;

(8) "Plant inspector", persons employed by the department under the supervision of the state entomologist who perform highly specialized plant protection work on a professional basis and who meet the requirements of subsection 2 of section 263.030;

(9) "Plant pests", any insects, arthropods, nematodes, mollusks, invertebrates, fungi, bacteria, mycoplasmas, viruses, physiological disorders or parasitic weeds and other infectious agents which are injurious to plants or plant products and the pathological conditions in plants and plant products caused by these organisms;

(10) "Plants and plant products", trees, shrubs, vines, vegetables, forage and cereal plants and all other plants; cuttings, grafts, scions, buds and all other parts of plants, including but not limited to fruit, roots, bulbs, corms, tubers, seeds, wood, lumber and all other plant products.

(RSMo 1939 § 14035, A.L. 1984 S.B. 516)

Prior revision: 1929 § 12368

Effective 1-01-85



Section 263.030 Appointment of state entomologist — qualifications — employees.

Effective 01 Jan 1985, see footnote

Title XVII AGRICULTURE AND ANIMALS

263.030. Appointment of state entomologist — qualifications — employees. — 1. The director shall appoint a state entomologist who shall be a graduate of a reputable college of agriculture or university where he has specialized in the science of entomology, and who has had not less than two years' practical experience in plant regulatory inspection work. The state entomologist shall administer sections 263.010 to 263.180.

2. The state entomologist shall select his necessary employees, subject to the approval of the director, and the director shall fix reasonable compensation for all employees in keeping with duties performed and within available appropriations. Any person employed in plant inspection shall be a graduate of a reputable college of agriculture or university with training in the sciences of entomology or plant pathology to qualify him to properly perform such duties. Certain related fields such as horticulture and forestry may be substituted for such training, provided a minimum of six hours of college credit was earned in entomology or plant pathology. The provisions of this subsection shall not apply to employees of a nontechnical nature such as survey technicians and quarantine enforcement personnel.

(RSMo 1939 § 14036, A. 1949 S.B. 1092, A.L. 1984 S.B. 516)

Effective 1-01-85



Section 263.040 Rules and regulations.

Effective 01 Jan 1985, see footnote

Title XVII AGRICULTURE AND ANIMALS

263.040. Rules and regulations. — The state entomologist shall, from time to time, make rules for carrying out the provisions and requirements of sections 263.010 to 263.180, including rules under which inspectors and other employees shall:

(1) Inspect places, plants and plant products, and things and substances used or connected therewith;

(2) Investigate, control, eradicate and prevent the dissemination of plant pests; and

(3) Supervise or cause the treatment, cutting and destruction of plants and plant products infested or infected with plant pests.

(RSMo 1939 § 14040, A.L. 1984 S.B. 516)

Prior revision: 1929 § 12373

Effective 1-01-85



Section 263.050 Inspection, enforce quarantine regulations — power to call meetings — rulemaking, procedure.

Effective 28 Aug 1995

Title XVII AGRICULTURE AND ANIMALS

263.050. Inspection, enforce quarantine regulations — power to call meetings — rulemaking, procedure. — The state entomologist may conduct such inspections and promulgate and enforce such quarantine rules as may be necessary in carrying out the provisions of sections 263.010 to 263.180. The state entomologist may call to any of his meetings any person or persons who in his judgment possesses information of value in carrying out the provisions of sections 263.010 to 263.180, and necessary traveling expenses of such person or persons may be paid from the funds appropriated to the department. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(RSMo 1939 § 14037, A.L. 1984 S.B. 516, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)

Prior revision: 1929 § 12370



Section 263.060 Right of entry.

Effective 01 Jan 1985, see footnote

Title XVII AGRICULTURE AND ANIMALS

263.060. Right of entry. — For the purpose of carrying out the provisions and requirements of sections 263.010 to 263.180, and of the rules made and notices given pursuant thereto, the state entomologist and his inspectors and employees shall have power to enter into or upon any place during reasonable hours, and to open any bundle, package, or other container of plants or plant products.

(RSMo 1939 § 14047, A.L. 1984 S.B. 516)

Prior revision: 1929 § 12380

Effective 1-01-85



Section 263.070 Inspection fees — nurseries and nursery dealers registration inspection certificates, requirements, expire when — disposition of fees.

Effective 01 Jan 1985, see footnote

Title XVII AGRICULTURE AND ANIMALS

263.070. Inspection fees — nurseries and nursery dealers registration inspection certificates, requirements, expire when — disposition of fees. — 1. A schedule of fees to defray the cost of inspecting greenhouses, nurseries, nursery dealers, nursery stock, plants, plant products and other materials is hereby established and shall be listed in the rules made pursuant to sections 263.010 to 263.180. This fee schedule may be revised from time to time to more accurately reflect the actual cost of these inspections.

2. Greenhouse inspection shall be optional and any grower of greenhouse plants who may desire or find need for a certificate of greenhouse inspection may obtain semiannual inspection of his greenhouse, premises and plants, by making application to the state entomologist. This semiannual inspection and certification of greenhouses shall be performed under the same general provisions as apply to the annual inspection of nurseries. Greenhouse inspection certificates shall expire on November thirtieth of each year.

3. All nurseries in this state shall be inspected at least once each year to ascertain whether they are infested or infected with plant pests. Upon full payment of the fee each nurseryman shall receive a written notice of the findings of such inspection along with a nursery inspection certificate; except that, the state entomologist may withhold certification of a nursery pending eradication of extremely serious or abundant plant pests or weeds of such nature which would prevent the adequate inspection of such nursery. This certificate shall be used in connection with the shipment or movement of any nursery stock shown to be apparently free of harmful and destructive plant pests or other nursery stock from which harmful and destructive plant pests have been eliminated. All nursery inspection certificates shall expire on September thirtieth of each year. Each nursery shall be allowed one retail sales outlet per certificate. Additional outlets shall require separate nursery dealer registration-inspection certificates. When the findings of the annual inspection of a nursery shall in the opinion of the state entomologist warrant such action, additional inspections of the nursery may be made and the nursery may be charged a fee sufficient to cover the cost of such reinspection.

4. By notice in writing the state entomologist may require a nurseryman to hold any variety or any amount of nursery stock for inspection or reinspection by quarantining such nursery stock whenever such action is necessary to determine that it is free from pests or to allow time to eradicate any such pests. The state entomologist may further order the removal from sale and the treatment or destruction of any nursery stock infested or infected with especially injurious pests or nursery stock which is not viable or is in such damaged or desiccated condition as to be incapable of reasonable growth. No compensation shall be paid for any stock ordered destroyed.

5. (1) Each nursery dealer, before selling or offering for sale or otherwise distributing nursery stock within this state, shall annually obtain a nursery dealers' registration-inspection certificate for each individual location from which the dealer sells or offers for sale nursery stock. Each nursery dealer shall make application on forms to be provided by the state entomologist for each individual location, which shall include:

(a) The name and complete address of the nursery dealer's place of business for which such certificate is requested;

(b) A declaration that applicant will obtain and distribute only inspected and certified nursery stock; and

(c) An up-to-date listing of all sources from which he secures nursery stock.

(2) Each nursery dealer shall pay, at the time of making application, the annual registration-inspection fee as set forth in the rules made pursuant to sections 263.010 to 263.180.

(3) All nursery dealer registration-inspection certificates shall expire on September thirtieth of each year.

(4) The state entomologist may inspect or cause to be inspected the premises of any nursery dealer including any sales yard, packing shed, nursery stock on hand or equipment, for the presence of dangerous and destructive plant pests which may be disseminated on nursery stock.

6. By notice in writing the state entomologist may require a nursery dealer to hold any variety or any amount of nursery stock by quarantining such nursery stock whenever such action is necessary to determine that it is free from pests or to allow time to eradicate any such pests. The state entomologist may further order the removal from sale and the treatment or destruction of any nursery stock infested or infected with especially injurious pests, or nursery stock which is not viable or is in such damaged or desiccated condition as to be incapable of reasonable growth. No compensation shall be paid for any stock ordered destroyed.

7. Any person in need of a special inspection and certification of nursery stock, other plants or plant products may upon request to the state entomologist have same inspected for plant pests. A fee sufficient to cover the cost of such inspection or certificate, or both, may be charged. Upon completion of the inspection and payment of the fee, a certificate of inspection shall be issued provided the plants or plant products are free of harmful plant pests. The state entomologist may enter into agreements with various persons or companies, to carry out the requirements of this state and importing states or countries.

8. All moneys received for any inspection fee or other receipts under this law shall be deposited in the state treasury and shall be subject to appropriation by the general assembly.

(RSMo 1939 § 14038, A.L. 1959 H.B. 462, A.L. 1961 p. 17, A.L. 1984 S.B. 516)

Effective 1-01-85



Section 263.080 Plant pests, control, noncomplying owner, action by inspectors — lien for expenses.

Effective 01 Jan 1985, see footnote

Title XVII AGRICULTURE AND ANIMALS

263.080. Plant pests, control, noncomplying owner, action by inspectors — lien for expenses. — 1. The state entomologist shall keep himself informed as to the occurrence of plant pests, their origin, locality, nature and appearance, the manner in which they are disseminated, and approved methods of treatment and control. The state entomologist shall determine which plant pests are of such a harmful nature that their introduction into or dissemination within the state should be prevented. Whenever an inspection discloses that the premises, plants, plant parts or pest-harboring materials are infested or infected with such harmful plant pests as to constitute a hazard to plant or animal life in the state, or any part thereof, he may notify the owner or person having charge of such premises to that effect and the owner or person in charge shall cause the treatment, removal or destruction of the infested or infected plants, or other pest-harboring material as directed and within the time specified by the notice. Whenever such owner or other person cannot be found or shall fail, neglect or refuse to comply with the terms of the notice, such requirements shall be carried out by the inspectors or other employees of the state entomologist and the state entomologist shall obtain and enforce a lien for the expense thereof against the place in or upon which such expense was incurred in the same manner as liens are obtained and enforced upon buildings for labor and materials furnished by virtue of contract with the owner.

2. Every person who deals in or engages in the sale of plants or plant products shall furnish to the state entomologist or his inspectors, when requested, a statement of the names and addresses of the persons from whom and the localities where he purchased or obtained such plants or plant products.

(RSMo 1939 § 14039, A.L. 1984 S.B. 516)

Prior revision: 1929 § 12372

Effective 1-01-85



Section 263.100 Shipping tag to show what.

Effective 01 Jan 1985, see footnote

Title XVII AGRICULTURE AND ANIMALS

263.100. Shipping tag to show what. — 1. Any person bringing nursery stock into this state, or shipping it within this state, shall attach to the outside of each package, box, bale or lot of nursery stock shipped or otherwise delivered, a tag or label bearing the name and address of the shipper, a statement as to the general nature and quantity of the contents and a certificate of inspection from the state of origin. The requirements of this subsection shall not apply to nursery stock sold to the final purchaser at the place of business of a nurseryman or nursery dealer who has there conspicuously posted the certificate required.

2. Any person in this state who receives nursery stock for which the requirements of subsection 1 of this section have not been met shall immediately inform the state entomologist or an inspector, and isolate and hold the nursery stock unopened subject to such inspection and other disposition as may be provided for by the state entomologist.

(RSMo 1939 § 14042, A.L. 1984 S.B. 516)

Prior revision: 1929 § 12375

Effective 1-01-85



Section 263.110 Inspection of plants before sale or shipment — fees — exceptions.

Effective 01 Jan 1985, see footnote

Title XVII AGRICULTURE AND ANIMALS

263.110. Inspection of plants before sale or shipment — fees — exceptions. — It shall be unlawful for any person to sell, give away, carry, ship or deliver for carriage or shipment within this state any nursery stock unless such nursery stock has been officially inspected, at least annually, and a certificate issued by the state entomologist stating that the nursery stock has been inspected and found apparently free from harmful plant pests, and stating any other facts provided for in the rules made pursuant to sections 263.010 to 263.180. For such inspection and certification, the state entomologist may require the payment of a reasonable fee to cover the expenses of such inspection or certificate, or both, which cost in any event shall not exceed the actual cost of the inspection. If it shall be found at any time that a certificate of inspection, issued or accepted pursuant to the provisions of this section, is being used in connection with plants and plant products which are infested or infected with harmful plant pests, the certificate may be revoked and its further use may be prohibited, subject to such inspection and other disposition of the plants and plant products involved as may be provided for by the state entomologist. The provisions of this section shall not apply to farmers or other persons who may give away nursery stock from their own premises which was not grown specifically for commercial purposes.

(RSMo 1939 § 14043, A.L. 1984 S.B. 516)

Prior revision: 1929 § 12376

Effective 1-01-85



Section 263.130 Establishment of quarantine — rules and regulations.

Effective 01 Jan 1985, see footnote

Title XVII AGRICULTURE AND ANIMALS

263.130. Establishment of quarantine — rules and regulations. — The state entomologist, whenever he shall find that there exists in any other state, territory, or district, or part thereof, any harmful plant pests with reference to which the Secretary of Agriculture of the United States has not determined that a quarantine is necessary and has not duly established such quarantine, may promulgate, and may enforce by appropriate rules, a quarantine prohibiting or restricting the transportation into or through this state, or any portion thereof, from such other state, territory, or district of any class of nursery stock, plants or plant products or other article of any character whatsoever, capable of carrying such plant pests. The state entomologist may make rules for the seizure, inspection, disinfection, destruction, or other disposition of any nursery stock, plants or plant products or other article of any character whatsoever, capable of carrying any harmful plant pests, a quarantine with respect to which shall have been established by the Secretary of Agriculture of the United States, and which have been transported to, into, or through this state in violation of such quarantine.

(RSMo 1939 § 14045, A.L. 1984 S.B. 516)

Prior revision: 1929 § 12378

Effective 1-01-85



Section 263.140 Restrictive and control measures — adoption and enforcement.

Effective 01 Jan 1985, see footnote

Title XVII AGRICULTURE AND ANIMALS

263.140. Restrictive and control measures — adoption and enforcement. — 1. Whenever the state entomologist shall find that there exists in this state or any part thereof a dangerous plant pest new to the state, which, for the protection of plants and plant products within the state, should be prevented from spreading and be controlled or eradicated, the state entomologist shall adopt and carry out such restrictive and control measures as may be deemed necessary and advisable and may cooperate with other state agencies and with the United States Department of Agriculture.

2. The state entomologist may promulgate rules establishing quarantines and quarantine restrictions covering areas in the state affected by plant pests, and other areas within the state adjacent thereto which are likely to be affected with such pests.

3. Under such quarantines the state entomologist or authorized personnel may prohibit and prevent the movement, shipment or transportation without inspection of any plants or plant products or any other material or article of any character capable of carrying such pests in any living state of its development, originating in or which have been stored in such quarantined areas or in any area outside of the state infested with such pest, except under such conditions as the state entomologist may prescribe as to inspection, treatment and certification. In carrying out the provisions of this section the state entomologist or authorized personnel may intercept, stop and detain for official inspection any person, car, vessel, boat, truck, automobile, aircraft, wagon, or other vehicles or carriers whether air, land or water, and may open and inspect any container believed or known to be carrying such pest in any living stage of its development. Any plants or plant products or other materials or articles moved, shipped, or transported in violation of such quarantine may be seized and treated, destroyed or otherwise disposed of in accordance with the instructions of the state entomologist.

4. Under such quarantines the state entomologist may prohibit the use of any farm practice or operation within the quarantined area which favors the development of such pest and may specify and require in such area the use of specific operations and procedures in disposing of weeds and crop residues, in the treating and handling of seeds, growing crops, or harvested products, machinery and any other property, or in planting and harvesting crops, as may be necessary to effectively destroy or prevent the development of such pest, and it shall be the duty of the owner or person in charge of lands and crops and other things connected therewith within such quarantined area, upon due notice, to refrain from such prohibited practices and operations and to take such action as is required within the time limit specified and in the manner designated by the state entomologist.

5. In case the owner or the person in charge of such lands, crops or other materials within the quarantined area shall neglect or refuse to carry out the instructions of the state entomologist contained in such notice within the time limit specified, the state entomologist or authorized personnel may take the action so required, and the state entomologist shall have and enforce a lien for the expense thereof against the place in or upon which such expense was incurred in the same manner as liens are had and enforced upon buildings and lots, wharves and piers for labor and materials furnished by virtue of contract with the owner.

(RSMo 1939 § 14046, A.L. 1984 S.B. 516)

Prior revision: 1929 § 12379

Effective 1-01-85



Section 263.145 Plant disease and insect inspection — confiscation and destruction — highway patrol or other law enforcement officers to assist in enforcement.

Effective 01 Jan 1985, see footnote

Title XVII AGRICULTURE AND ANIMALS

263.145. Plant disease and insect inspection — confiscation and destruction — highway patrol or other law enforcement officers to assist in enforcement. — 1. In carrying out the provisions of sections 263.010 to 263.180, the state entomologist or authorized personnel may intercept, stop and detain for official inspection any person, car, vessel, boat, truck, automobile, aircraft, wagon, or other vehicles or carriers whether air, land or water, believed or known to be carrying any class of nursery stock, plants or plant products or other article of any character capable of carrying in a living state such harmful plant pests which should be controlled or eradicated in order to protect the plants and plant products of this state. The state entomologist or authorized personnel may seize, possess and hold for inspection or treatment, or destroy or otherwise dispose of any plants or plant products or other materials or articles of any character moved, shipped, or transported, if found infested in a living state with any harmful plant pests.

2. The state entomologist or authorized personnel may enlist the aid of any member of the Missouri state highway patrol or other law enforcement officer in carrying out the duties of this section, and such aid shall be supplied by such officers. The state entomologist or authorized personnel may use a red flashing light to aid them in stopping vehicles.

(L. 1961 p. 17, A.L. 1967 p. 371, A.L. 1984 S.B. 516)

Effective 1-01-85



Section 263.150 Review of order granted, when — rules, procedure.

Effective 28 Aug 1995

Title XVII AGRICULTURE AND ANIMALS

263.150. Review of order granted, when — rules, procedure. — The department may promulgate rules pursuant to this section and chapter 536. Any person affected by any rule made, or notice given, pursuant to sections 263.010 to 263.180 may have a review thereof by the director for the purpose of having such rule or notice modified, suspended or withdrawn. Such review shall be allowed and considered in accordance with the guidelines of the department.

(RSMo 1939 § 14048, A.L. 1984 S.B. 516, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)

Prior revision: 1929 § 12381



Section 263.180 Penalty.

Effective 01 Jan 1985, see footnote

Title XVII AGRICULTURE AND ANIMALS

263.180. Penalty. — Any person who shall violate any provision or requirement of sections 263.010 to 263.180, or who shall forge, counterfeit, deface, destroy, or wrongfully use any certificate provided for in sections 263.010 to 263.180, shall be deemed guilty of a class A misdemeanor.

(RSMo 1939 § 14049, A.L. 1984 S.B. 516)

Prior revision: 1929 § 12382

Effective 1-01-85



Section 263.190 Owners to control noxious weeds — notice procedure — penalty — sale of noxious weeds prohibited.

Effective 28 Aug 2011

Title XVII AGRICULTURE AND ANIMALS

263.190. Owners to control noxious weeds — notice procedure — penalty — sale of noxious weeds prohibited. — 1. As used in sections 263.190 to 263.474, "noxious weed" means any weed designated as noxious by rules promulgated by the director of the department of agriculture. The department shall maintain a list of such noxious weeds and shall make such list available to the public. The department of agriculture shall promulgate rules necessary to implement the provisions of this subsection. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this subsection shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This subsection and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2011, shall be invalid and void.

2. It shall be the duty of every owner of lands in this state, including but not limited to any person, association of persons, corporation, partnership, state highways and transportation commission, state department, state agency, county commission, township board, school board, drainage board, governing body of an incorporated city, railroad company or other transportation company and such company's authorized agent, and any person supervising state-owned lands to control all noxious weeds growing thereon so often in each and every year as shall be sufficient to prevent such noxious weeds from going to seed. If any owner of such land shall knowingly allow any noxious weeds to grow thereon, such owner shall forfeit and pay the sum of one hundred dollars to the county commission for every such offense, and such sum forfeited plus court costs may be recovered by civil action instituted by the prosecuting attorney in the name of the county commission before any associate circuit judge of the county in which the offense is committed. All sums recovered by virtue of this section shall be paid to the use of the county control fund.

3. Before initiating any civil action under this section, the prosecuting attorney of the county in which the land, or the greater part thereof, is located shall notify the owner of the land of the requirements of this law, by certified mail, return receipt requested, from a list supplied by the officer who prepares the tax list, and shall allow the owner of the land fifteen days from acknowledgment date of return receipt, or date of refusal of acceptance, as the case may be, to initiate control of all such plants growing upon the owner's land. Failure of the owner to initiate control of such plants within the fifteen-day period shall be prima facie evidence of the owner's knowledge that the owner is in violation of this law, and each fifteen days the violation continues after the initial fifteen-day period shall, for the purpose of forfeiture and penalty herein, be considered a separate offense.

4. All sales of noxious weed species are prohibited.

(RSMo 1939 § 14260, A.L. 1979 H.B. 259, A.L. 1992 H.B. 1199, A.L. 2011 H.B. 458 merged with S.B. 356)

Prior revisions: 1929 § 12597; 1919 § 12118; 1909 § 742



Section 263.200 County commission duties to control noxious weeds, official immunity, landowner duty of care — special tax for cost, collection — provisions applicable to certain political subdivisions.

Effective 28 Aug 2011

Title XVII AGRICULTURE AND ANIMALS

263.200. County commission duties to control noxious weeds, official immunity, landowner duty of care — special tax for cost, collection — provisions applicable to certain political subdivisions. — 1. In addition to the remedies provided in section 263.190, when noxious weeds are discovered growing on any lands in the county, it shall be the duty of the county commission to control such noxious weeds so as to prevent the seed from ripening, and for that purpose the county commission, or its agents, servants, or employees shall have authority to enter on such lands without being liable to an action of trespass therefor, and shall have such official immunity as exists at common law for any misfeasance or damages occurring in connection with the attempt to control noxious weeds. Notwithstanding any provision of law to the contrary, the county shall be liable for any misfeasance or actual damages caused by its agents, servants, or employees in connection with the attempt to control noxious weeds. The landowner shall owe no duty of care to such persons, except that which the landowner owes to trespassers. The county commission shall keep an accurate account of the expenses incurred in controlling the noxious weeds, and shall verify such statement under seal of the county commission, and transmit the same to the officer whose duty it is or may be to extend state and county taxes on tax books or bills against real estate; and such officer shall extend the aggregate expenses so charged against each tract of land as a special tax, which shall then become a lien on the lands, and be collected as state and county taxes are collected by law and paid to the county commission and credited to the county control fund.

2. Before proceeding to control noxious weeds as provided in this section, the county commission of the county in which the land, or the greater part thereof, is located shall notify the owner of the land of the requirements of this law, by certified mail, return receipt requested, from a list supplied by the officer who prepares the tax list, and shall allow the owner of the land fifteen days from acknowledgment date of return receipt, or date of refusal of acceptance of delivery, as the case may be, to control all such noxious weeds growing upon the owner's land.

3. Any land or properties that are owned solely by a political subdivision in a city not within a county shall be subject to all provisions of sections 263.190, 263.200, and 263.240.

(RSMo 1939 § 14261, A.L. 1979 H.B. 259, A.L. 1992 H.B. 1199, A.L. 2011 H.B. 458 merged with S.B. 356)

Prior revisions: 1929 § 12598; 1919 § 12119; 1909 § 743



Section 263.220 Duty of prosecuting attorney.

Effective 28 Aug 2011

Title XVII AGRICULTURE AND ANIMALS

263.220. Duty of prosecuting attorney. — It shall be the duty of the prosecuting attorney of the county to prosecute all actions brought under section 263.190.

(RSMo 1939 § 14263, A.L. 2011 H.B. 458 merged with S.B. 356)

Prior revisions: 1929 § 12600; 1919 § 12121; 1909 § 746



Section 263.240 Penalty for violation.

Effective 28 Aug 2011

Title XVII AGRICULTURE AND ANIMALS

263.240. Penalty for violation. — Any person who shall violate any of the provisions of section 263.190 is, upon conviction, guilty of a misdemeanor and a violation of section 263.190 is a misdemeanor.

(RSMo 1939 § 14264, A.L. 1941 p. 302 § 14264a, A.L. 1979 H.B. 259, A.L. 2011 H.B. 458 merged with S.B. 356)

Prior revisions: 1929 § 12601; 1919 § 12122; 1909 § 747



Section 263.243 State agency purchasing seed from nondomestic source containing noxious weeds, liability.

Effective 28 Aug 1989

Title XVII AGRICULTURE AND ANIMALS

263.243. State agency purchasing seed from nondomestic source containing noxious weeds, liability. — Any state agency purchasing seed from a nondomestic source, which seed contains any weed not native to this state which has been declared a noxious weed by this or any other state, shall be liable for eradication of the noxious weed or shall be liable to a landowner for costs of eradication.

(L. 1989 H.B. 869 § 2)



Section 263.245 Brush adjacent to county roads, to be removed, certain counties — county commission may remove brush, when, procedures, certain counties.

Effective 28 Aug 2005

Title XVII AGRICULTURE AND ANIMALS

263.245. Brush adjacent to county roads, to be removed, certain counties — county commission may remove brush, when, procedures, certain counties. — 1. All owners of land in any county with a township form of government, located north of the Missouri River and having no portion of the county located east of U.S. Highway 63 and located in any county of the third classification without a township form of government and with more than four thousand one hundred but fewer than four thousand two hundred inhabitants, or in any county of the third classification without a township form of government and with more than two thousand three hundred but fewer than two thousand four hundred inhabitants shall control all brush growing on such owner's property that is designated as the county right-of-way or county maintenance easement part of such owner's property and which is adjacent to any county road. Such brush shall be cut, burned or otherwise destroyed as often as necessary in order to keep such lands accessible for purposes of maintenance and safety of the county road.

2. The county commission, either upon its own motion or upon receipt of a written notice requesting the action from any residents of the county in which the county road bordering the lands in question is located or upon written request of any person regularly using the county road, may control such brush so as to allow easy access to the land described in subsection 1 of this section, and for that purpose the county commission, or its agents, servants, or employees shall have authority to enter on such lands without being liable to an action of trespass therefor, and shall keep an accurate account of the expenses incurred in eradicating the brush, and shall verify such statement under seal of the county commission, and transmit the same to the officer whose duty it is or may be to extend state and county taxes on tax books or bills against real estate. Such officer shall extend the aggregate expenses so charged against each tract of land as a special tax, which shall then become a lien on such lands, and be collected as state and county taxes are collected by law and paid to the county commission and credited to the county control fund.

3. Before proceeding to control brush as provided in this section, the county commission of the county in which the land is located shall notify the owner of the land of the requirements of this law by certified mail, return receipt requested, from a list supplied by the officer who prepares the tax list, and shall allow the owner of the land thirty days from acknowledgment date of return receipt, or date of refusal of acceptance of delivery as the case may be, to eradicate all such brush growing on land designated as the county right-of-way or county maintenance easement part of such owner's land and which is adjacent to the county road. In the event that the property owner cannot be located by certified mail, notice shall be placed in a newspaper of general circulation in the county in which the land is located at least thirty days before the county commission removes the brush pursuant to subsection 2 of this section. Such property owner shall be granted an automatic thirty-day extension due to hardship by notifying the county commission that such owner cannot comply with the requirements of this section, due to hardship, within the first thirty-day period. The property owner may be granted a second extension by a majority vote of the county commission. There shall be no further extensions. For the purposes of this subsection, "hardship" may be financial, physical or any other condition that the county commission deems to be a valid reason to allow an extension of time to comply with the requirements of this section.

4. County commissions shall not withhold rock, which is provided from funds from the county aid road trust fund, for maintaining county roads due to the abutting property owner's refusal to remove brush located on land designated as the county right-of-way or county maintenance easement part of such owner's land. County commissions shall use such rock on the county roads, even though the brush is not removed, or county commissions may resort to the procedures in this section to remove the brush.

(L. 1987 H.B. 734 § 1, A.L. 1992 H.B. 1199, A.L. 1993 H.B. 536 merged with S.B. 84, A.L. 2005 H.B. 58 merged with S.B. 210)



Section 263.247 Brush control, county option, certain counties — election to discontinue enforcement of weed control program.

Effective 28 Aug 1992

Title XVII AGRICULTURE AND ANIMALS

263.247. Brush control, county option, certain counties — election to discontinue enforcement of weed control program. — 1. Section 263.245 shall become effective only in those counties described in subsection 1 of section 263.245 in which the governing body of the county submits to the voters of the county, at a regularly scheduled countywide election, a proposal to implement the provisions of section 263.245. The governing body of the county shall give notice of the election by publication in a newspaper of general circulation in the county for two consecutive weeks, the last insert of which shall be within ten days of the election.

2. The ballot of submission shall include, but not be limited to, the following language:

­

­

3. If a majority of the votes cast at the election are in favor of such proposal, section 263.245 shall become effective in that county. If a majority of the votes cast at the election are opposed to such proposal, section 263.245 shall not become effective in that county.

4. The governing body of any county in which the provisions of section 263.245 are in effect may, on its own motion, call for an election to repeal the implementation of section 263.245 in that county. The election shall be held at the same time and in the same manner as an election to implement section 263.245 in the county as prescribed in subsections 1 to 3 of this section, except that the ballot of submission shall include, but not be limited to, the following language:

­

­

(L. 1987 H.B. 734 § 2, A.L. 1992 H.B. 1199)



Section 263.250 Marijuana plant to be destroyed — county commission to destroy, when.

Effective 28 Aug 1992

Title XVII AGRICULTURE AND ANIMALS

263.250. Marijuana plant to be destroyed — county commission to destroy, when. — 1. The plant "marijuana", botanically known as cannabis sativa, is hereby declared to be a noxious weed and all owners and occupiers of land shall destroy all such plants growing upon their land. Any person who knowingly allows such plants to grow on his land or refuses to destroy such plants after being notified to do so shall allow any sheriff or such other persons as designated by the county commission to enter upon any land in this state and destroy such plants.

2. Entry to such lands shall not be made, by any sheriff or other designated person to destroy such plants, until fifteen days' notice by certified mail shall be given the owner or occupant to destroy such plants or a search warrant shall be issued on probable cause shown. In all such instances, the county commission shall bear the cost of destruction and notification.

(L. 1951 p. 3 § 1, A.L. 1971 H.B. 199, A.L. 1992 H.B. 1199)



Section 263.255 County election on enforcement of Johnson grass control law, notice, ballot, effect.

Effective 28 Aug 1957

Title XVII AGRICULTURE AND ANIMALS

263.255. County election on enforcement of Johnson grass control law, notice, ballot, effect. — 1. Upon the petition of one hundred landowners in any county the county commission shall declare that a threat exists to the agricultural economy of the county by reason of the growth and infestation of a species of grass, Sorghum halepense, commonly known as "Johnson grass". After such declaration there shall be submitted to the qualified voters of the county at the next general election or a special election called for that purpose, the question of enforcing the provisions of sections 263.255 to 263.267. The commission shall give notice of the election by publication in a newspaper published in the county for three weeks consecutively, the last insert of which shall be at least ten days before the day of the election. There shall be written or printed on each ballot voted at said election the following: "For Enforcing the Law Controlling and Eradicating Johnson Grass""Against Enforcing the Law Controlling and Eradicating Johnson Grass". At any such election, the voting, making returns thereof, and casting up the result shall be governed in all respects by the laws applicable to general elections for state and county purposes.

2. If a majority of the votes cast at the election are in favor of enforcing the law controlling and eradicating Johnson grass, the clerk of the county commission shall enter upon the county commission's records the result of the election and within ten days after the election, shall notify the state director of agriculture of the result of the election. If a majority of the votes cast at the election are not in favor of enforcing such law, the question shall not be resubmitted for at least two years after the election.

(L. 1957 p. 9 §§ 1, 2)



Section 263.257 Director of agriculture to exterminate Johnson grass, when — county weed control board, appointment, expenses.

Effective 28 Aug 1957

Title XVII AGRICULTURE AND ANIMALS

263.257. Director of agriculture to exterminate Johnson grass, when — county weed control board, appointment, expenses. — 1. The state director of agriculture shall within thirty days after receipt of the notice from the clerk of the county commission as provided in subsection 2 of section 263.255 declare such county a "Johnson Grass Extermination Area" and the director of agriculture shall cause suitable notice to be published in a newspaper in the county for three consecutive weeks. The notice shall contain, among other things, that the county has been declared a Johnson grass extermination area and that all property owners in the county shall, not later than April thirtieth of the subsequent year, take steps toward controlling and eradicating Johnson grass on all lands owned by them or under their control.

2. The state director of agriculture shall within ten days after receipt of the notice provided in subsection 1 appoint a three-man county weed control board, composed of citizens of the county, to serve as advisers and to assist in the administration of sections 263.255 to 263.267, and to perform such other duties as prescribed by the director of agriculture. Members of the board shall receive no salary but shall be fairly reimbursed by the county commission for necessary expenses incurred in performance of their duties.

(L. 1957 p. 9 §§ 3, 4)



Section 263.259 Duties of state director of agriculture — inspection by county weed control board.

Effective 28 Aug 1959

Title XVII AGRICULTURE AND ANIMALS

263.259. Duties of state director of agriculture — inspection by county weed control board. — 1. The state director of agriculture shall have the following duties:

(1) He shall supervise the control and eradication of Johnson grass;

(2) He shall inspect lands and places for compliance with the provisions of sections 263.255 to 263.267;

(3) He shall inform himself of the origin, nature and appearance of Johnson grass and the manner in which it is disseminated and shall follow recommendations of the Missouri college of agriculture as to the best and approved method to control, eradicate and prevent the dissemination of Johnson grass;

(4) He shall cooperate with and have authority to enter into cooperative agreements with state and federal agencies and departments for the furtherance of the control and eradication of Johnson grass. The state director shall make all rules and regulations for carrying out the provisions and requirements of sections 263.255 to 263.267.

2. The county weed control board under the supervision of the director of agriculture shall inspect or cause to be inspected all lands of the county between the dates of August fifteenth and October thirty-first of each year during which the county is classed as a Johnson grass extermination area. The director or his designated representative, as well as the county weed control board or the designated representative of the board shall have the right of ingress or egress upon all lands in the county in making an inspection or performing any other duties imposed by sections 263.255 to 263.267. All failures to comply with the provisions of sections 263.255 to 263.267 shall be reported to the prosecuting attorney of the county and it shall be his duty to prosecute all violations of sections 263.255 to 263.267 in the manner provided in section 263.262.

(L. 1957 p. 9 §§ 6, 8, A.L. 1959 H.B. 486)



Section 263.261 Duties of public utilities and government agencies as to Johnson grass.

Effective 28 Aug 1957

Title XVII AGRICULTURE AND ANIMALS

263.261. Duties of public utilities and government agencies as to Johnson grass. — It shall be the duty of public utilities, the state transportation department, the county commission, railroads, drainage districts, township boards, special road districts and other public and quasi-public corporations and every land owner in Johnson grass extermination areas:

(1) To control and eradicate Johnson grass and to prevent its regrowth and reinfestation on all lands, rights-of-way and easements owned, occupied or controlled by them;

(2) To employ methods of control and eradication and for the prevention of the regrowth and reinfestation of Johnson grass as directed by the director of agriculture of the county weed control board;

(3) To comply with all orders, rules and regulations promulgated by the director of agriculture pursuant to the provisions of sections 263.255 to 263.267.

(L. 1957 p. 9 § 11)



Section 263.262 Johnson grass declared nuisance, where — abatement.

Effective 28 Aug 1977

Title XVII AGRICULTURE AND ANIMALS

263.262. Johnson grass declared nuisance, where — abatement. — The existence or growth of Johnson grass in an electing county is hereby declared to be a public and common nuisance and the prosecuting attorney for each county shall have the duty to bring an action in the circuit court of the county to enjoin such nuisance. The action shall be in the name of the state of Missouri and shall be tried as a suit in equity before the court, and shall be against all persons permitting or maintaining such nuisance. The complaint in said action shall recite that thirty days' advance notice of the action has been served upon the defendants thereto, and that said defendants have taken no suitable action to comply with the provisions of the law prior to the filing of the complaint. Any landowner whose land is adjacent to or within one hundred feet of land on which such nuisance is permitted or maintained and who is undertaking a Johnson grass control program may bring a civil action for injunction against any person permitting or maintaining such nuisance and shall, in addition to injunctive relief, be entitled to recover as a penalty the sum of five hundred dollars as well as a reasonable attorney fee and any actual damages sustained as a result of such nuisance.

(L. 1957 p. 9 § 12, A.L. 1977 H.B. 297)

CROSS REFERENCE:

Nuisance abatement ordinances authorized for debris or noxious weeds on property, effect of failure to remove nuisance, penalty, 67.398



Section 263.265 Tax for control of Johnson grass — state transportation department to pay costs.

Effective 28 Aug 1959

Title XVII AGRICULTURE AND ANIMALS

263.265. Tax for control of Johnson grass — state transportation department to pay costs. — The county commission, township board and special road district of any county declared a Johnson grass extermination area, in addition to any and all taxing powers which it may possess shall be authorized to levy upon all property subject to its authority a tax in an amount not to exceed five cents on each one hundred dollars assessed valuation, for the purpose of paying the expenses of the county weed control board or the agent of the board in making the inspection required under the provisions of section 263.259, and for the expense of controlling and eradicating Johnson grass on county roads and rights-of-way, provided that not more than twenty-five percent of the taxes so levied and collected shall be used for administrative purposes. The cost of control and eradication of Johnson grass on all lands and highways owned or supervised by the state transportation department shall be paid by the transportation department out of funds appropriated for its use.

(L. 1957 p. 9 § 7, A.L. 1959 H.B. 486)



Section 263.266 Approved eradication methods to be followed.

Effective 28 Aug 1957

Title XVII AGRICULTURE AND ANIMALS

263.266. Approved eradication methods to be followed. — It shall be the duty of public utilities, the state transportation department, the county commission, railroads, drainage districts, township boards, special road districts and other public and quasi-public corporations to follow recommendations of the Missouri college of agriculture as to the best and approved method to control, eradicate and prevent the dissemination of Johnson grass.

(L. 1957 p. 9 § 5)



Section 263.267 County's classification as Johnson grass extermination area terminated, how.

Effective 28 Aug 1977

Title XVII AGRICULTURE AND ANIMALS

263.267. County's classification as Johnson grass extermination area terminated, how. — Classification of a county as a Johnson grass extermination area shall be terminated by an order of the county commission of such county and an election conducted in the manner and form prescribed for classifying such county as a Johnson grass extermination area. Elections covered under this section may not be presented to the qualified voters more often than once every two years.

(L. 1957 p. 9 § 9, A.L. 1977 H.B. 297)



Section 263.452 Declaration of commission, when — election, procedure.

Effective 28 Aug 1992

Title XVII AGRICULTURE AND ANIMALS

263.452. Declaration of commission, when — election, procedure. — 1. Upon motion of the county commission, or upon the petition of one hundred landowners in any county, the county commission shall declare that a threat exists to the agricultural economy of the county by reason of the growth and infestation of noxious weeds. After such declaration there shall be submitted to the qualified voters of the county at the next general election, the question of enforcing the provisions of sections 263.450 to 263.474. The question shall be submitted substantially as follows:

­

­

2. The election thereon shall be conducted, votes canvassed, and the results declared in the manner provided in chapter 115 for county general elections. If a majority of the votes cast at the election are in favor of enforcing the law controlling noxious weeds, the clerk of the county commission shall enter upon the commission records the result of the election and, within ten days after the election, shall notify the state director of agriculture of the result of the election. If a majority of the votes cast at the election are not in favor of enforcing such law, the question shall not be resubmitted for at least two years after the election.

(L. 1992 H.B. 1199 § 2)



Section 263.454 Declaration as noxious weed control area, notice, duties of property owners — county weed control board, appointment, members, duties, compensation, terms.

Effective 28 Aug 1992

Title XVII AGRICULTURE AND ANIMALS

263.454. Declaration as noxious weed control area, notice, duties of property owners — county weed control board, appointment, members, duties, compensation, terms. — 1. The state director of agriculture shall within thirty days after receipt of the notice from the clerk of the county commission as provided in subsection 2 of section 263.452 declare such county a "Noxious Weed Control Area" and the county commission shall cause suitable notice to be published in a newspaper of general circulation in the county for three consecutive weeks. The notice shall contain the fact that the county has been declared a noxious weed control area, a list of all noxious weeds and a statement that all property owners in the county shall, not later than the April thirtieth immediately following the publication of the notice, take steps toward controlling noxious weeds on all lands owned by them or under their control.

2. The county commission of any county declared a noxious weed control area shall, within ten days after such declaration, appoint a county weed control board, composed of three citizens of the county, to serve as advisors and to assist in the administration of sections 263.450 to 263.474, and to perform such other duties related to the control of noxious weeds as prescribed by the county commission. Members of the board shall receive no salary but shall be fairly reimbursed by the county commission for actual and necessary expenses incurred in performance of their duties. Appointments to the county weed control board shall be for terms of three years, except that of the initial appointments, one person shall be appointed for one year, one person shall be appointed for two years and one person shall be appointed for three years. Each year thereafter, one person shall be appointed to fill the expired term.

(L. 1992 H.B. 1199 § 3)



Section 263.456 Duties of county weed control board — director of agriculture to cooperate with governmental agencies — inspection of lands, notice, immunity, liability, indemnification, landowner duty of care — expenses of control, special tax, lien — notice to prosecutor.

Effective 28 Aug 1992

Title XVII AGRICULTURE AND ANIMALS

263.456. Duties of county weed control board — director of agriculture to cooperate with governmental agencies — inspection of lands, notice, immunity, liability, indemnification, landowner duty of care — expenses of control, special tax, lien — notice to prosecutor. — 1. Each county weed control board shall have the following duties:

(1) To control noxious weeds and to prevent their regrowth and reinfestation, by means of appropriate chemical control or biological control or both, on all lands in the county other than lands owned by a public utility and lands, rights-of-way, and easements appurtenant or incidental to lands controlled by any railroad, the department of transportation, the department of natural resources or the department of conservation;

(2) To employ methods of control and for the prevention of the regrowth and reinfestation of noxious weeds as directed by the county commission;

(3) To comply with all orders promulgated by the county commission pursuant to the provisions of sections 263.450 to 263.474;

(4) To inspect all lands in the county for compliance with the provisions of sections 263.450 to 263.474;

(5) To inform itself of the origin, nature and appearance of noxious weeds and the manner in which they are spread, and shall follow recommendations of the University of Missouri college of agriculture as to the best and approved method to control and prevent the spread of noxious weeds.

2. The director of agriculture may cooperate with and may enter into cooperative agreements with state and federal agencies and departments for the furtherance of the control of noxious weeds. The county commission shall make orders following a public hearing for carrying out the provisions and requirements of sections 263.450 to 263.474, including orders which designate a weed as noxious.

3. The county weed control board, under the supervision of the county commission, shall inspect or cause to be inspected all lands of the county each year during which the county is classed as a noxious weed control area. The board shall publish notice of such inspection at least once and at least one week prior to such inspection in a newspaper of general circulation within the county. The county weed control board or the designated representative of the board may enter or exit all lands in the county in making an inspection or performing any other duties imposed by sections 263.450 to 263.474, and for these purposes the county weed control board, or its agents, servants, or employees may enter on such lands without being liable to an action of trespass, and shall have such official immunity as exists at common law for any misfeasance or damages occurring in connection with the execution of the duties imposed by sections 263.450 to 263.474. Notwithstanding any provision of law to the contrary, the county weed control board shall be liable for any misfeasance or damages caused by its agents, servants, or employees in connection with the execution of the duties imposed by sections 263.450 to 263.474; and the agents, servants, or employees of* the weed control board shall be entitled to indemnification from the noxious weed fund for any misfeasance or damages occurring in connection with the execution of the duties imposed by sections 263.450 to 263.474. The landowner shall owe no duty of care to such persons, except that which the landowner owes to trespassers. If the landowner will not control the noxious weeds, the county commission may enter the land and control such weeds, and the county commission shall keep an accurate record of the expenses incurred in controlling noxious weeds, and shall verify such statement under seal of the county commission, and transmit the same to the officer whose duty it is or may be to extend state and county taxes on tax books or bills against real estate and such officer shall extend the aggregate expenses so charged against each tract of land as a special tax, which shall then become a lien on the lands and be collected as state and county taxes are collected by law and paid to the county commission and credited to the county control fund. All failures to comply with the provisions of sections 263.450 to 263.474 shall be reported to the prosecuting attorney of the county and it shall be his duty to prosecute all violations of sections 263.450 to 263.474 in the manner provided in section 263.460.

(L. 1992 H.B. 1199 § 4)

*Word "or" appears in original rolls.



Section 263.458 Public utilities, department of transportation, department of natural resources, department of conservation, United States government, and railroads duties in noxious weed control areas.

Effective 28 Aug 1992

Title XVII AGRICULTURE AND ANIMALS

263.458. Public utilities, department of transportation, department of natural resources, department of conservation, United States government, and railroads duties in noxious weed control areas. — It shall be the duty of public utilities on all land they own, and the department of transportation, the department of natural resources, the department of conservation, and the United States government and any agency thereof, and railroads on all lands, rights-of-way and easements owned, occupied or controlled by them, in noxious weed control areas:

(1) To control noxious weeds and to prevent their regrowth and reinfestation;

(2) To employ methods of control and for the prevention of the regrowth and reinfestation of noxious weeds as directed by the county weed control board;

(3) To comply with all orders, rules and regulations promulgated by the county commission pursuant to the provisions of sections 263.450 to 263.474.

(L. 1992 H.B. 1199 § 5)



Section 263.460 Noxious weeds as public nuisance — action to enjoin nuisance, venue, parties, notice.

Effective 28 Aug 1992

Title XVII AGRICULTURE AND ANIMALS

263.460. Noxious weeds as public nuisance — action to enjoin nuisance, venue, parties, notice. — The existence or growth of noxious weeds in a noxious weed control area is hereby declared to be a public and common nuisance and the prosecuting attorney for each county declared a noxious weed control area may bring an action in the circuit court of the county to enjoin such nuisance. The action shall be in the name of the state of Missouri and shall be tried as a suit in equity before the court, and shall be against all persons permitting or maintaining such nuisance. The complaint in the action shall recite that fifteen days' advance notice of the action has been served upon the defendants thereto, and that the defendants have taken no suitable action to comply with the provisions of the law prior to the filing of the complaint.

(L. 1992 H.B. 1199 § 6)

CROSS REFERENCE:

Nuisance abatement ordinances authorized for debris or noxious weeds on property, effect of failure to remove nuisance, penalty, 67.398



Section 263.462 Tax may be assessed by county commission, township board and special road district — transportation department property, costs — county commission may share costs with landowners.

Effective 28 Aug 1992

Title XVII AGRICULTURE AND ANIMALS

263.462. Tax may be assessed by county commission, township board and special road district — transportation department property, costs — county commission may share costs with landowners. — The county commission, township board and special road district of any county declared a noxious weed control area, in addition to any and all taxing powers which it may possess, may levy upon all property subject to its authority a tax in an amount not to exceed fifteen cents on each one hundred dollars assessed valuation, for the purpose of paying the expenses of the county weed control board or the agent of the board in making the inspection required under the provisions of section 263.456, and for the expense of controlling noxious weeds on county roads, rights-of-way, and at other places where noxious weeds may be found. All of the cost of control of noxious weeds on all lands and highways owned or supervised by the department of transportation shall be paid by the department of transportation out of funds appropriated for its use, and the county commission may share costs pursuant to contract with the landowners of property where noxious weeds may be found.

(L. 1992 H.B. 1199 § 7)



Section 263.464 Chemicals and biological agents, approval of required.

Effective 28 Aug 1992

Title XVII AGRICULTURE AND ANIMALS

263.464. Chemicals and biological agents, approval of required. — All public utilities, the department of transportation, the department of conservation, the county commission, railroads, drainage districts, township boards, special road districts and other public and quasi-public corporations shall use only EPA approved chemicals or biological agents labeled to control the targeted noxious weeds. The University of Missouri college of agriculture may serve as an advisor if expertise is required by the applicator.

(L. 1992 H.B. 1199 § 8)



Section 263.466 Termination of classification as noxious weed control area.

Effective 28 Aug 1992

Title XVII AGRICULTURE AND ANIMALS

263.466. Termination of classification as noxious weed control area. — Classification of a county as a noxious weed control area shall be terminated by an order of the county commission of such county and an election conducted in the manner and form prescribed for classifying such county as a noxious weed control area. Elections covered under this section may not be presented to the qualified voters more often than once every two years.

(L. 1992 H.B. 1199 § 9)



Section 263.468 County noxious weed fund may be established — program required — funding — orders.

Effective 28 Aug 1992

Title XVII AGRICULTURE AND ANIMALS

263.468. County noxious weed fund may be established — program required — funding — orders. — 1. The governing body of any county of this state not declared a noxious weed control area may opt to establish a "County Noxious Weed Fund" for the purpose of making grants on a cost share basis for the control of any noxious weed.

2. Any eligible county opting to establish a county noxious weed fund shall establish a noxious weed control program. No resident or owner of land of any county shall be required to participate in such a county noxious weed control program. Any resident or landowner making application for cost share grants under this section shall participate in such program.

3. For the purpose of administering the county noxious weed fund, the county governing body shall have sole discretion of awarding cost share grants under this section.

4. For the purpose of funding the county noxious weed fund, the county governing body may appropriate county funds, or solicit municipality, state agency, and federal agency funds. All such funds shall be deposited in the county noxious weed fund to be expended for the sole purpose of controlling noxious weeds.

5. Any county opting to establish a county noxious weed control program under this section may make orders governing the program, and any county opting to establish a county noxious weed fund under this section may establish a cost share ratio on an annual basis beginning with the creation of the fund for all landowners, other than railroads, public utilities, the department of transportation, the department of conservation, and all other state agencies.

(L. 1992 H.B. 1199 § 10)



Section 263.470 Prohibition, Johnson grass extermination area.

Effective 28 Aug 1992

Title XVII AGRICULTURE AND ANIMALS

263.470. Prohibition, Johnson grass extermination area. — No county may elect to declare itself a Johnson grass extermination area pursuant to sections 263.255 to 263.267, after August 28, 1992.

(L. 1992 H.B. 1199 § 11)



Section 263.472 Conversion of Johnson grass extermination area to noxious weed control program — election, procedure.

Effective 28 Aug 1992

Title XVII AGRICULTURE AND ANIMALS

263.472. Conversion of Johnson grass extermination area to noxious weed control program — election, procedure. — 1. Upon the motion of the county commission or upon the petition of one hundred landowners in any county which has elected to declare itself a Johnson grass extermination area pursuant to sections 263.255 to 263.267, there shall be submitted to the qualified voters of the county at the next general election the question of converting a Johnson grass extermination program, established pursuant to sections 263.255 to 263.267, to a noxious weed control program pursuant to sections 263.450 to 263.474. The question shall be submitted substantially as follows:

­

­

2. The election thereon shall be conducted, votes canvassed, and the results declared in the manner provided in chapter 115 for county general elections.

(L. 1992 H.B. 1199 § 12)



Section 263.474 Public and private standards of control.

Effective 28 Aug 1992

Title XVII AGRICULTURE AND ANIMALS

263.474. Public and private standards of control. — No local governing body shall provide for or compel the control of undesirable plants on private property pursuant to sections 263.450 to 263.474 without first applying the same or greater control measures to any land or rights-of-way owned or controlled by the local governing body that are adjacent to the private property.

(L. 1992 H.B. 1199 § 13)



Section 263.500 Law, how cited.

Effective 28 Aug 1995

Title XVII AGRICULTURE AND ANIMALS

263.500. Law, how cited. — Sections 263.500 to 263.537 shall be known and may be cited as the "Missouri Boll Weevil Suppression Eradication Act".

(L. 1995 S.B. 66 § 1)



Section 263.503 Definitions.

Effective 28 Aug 1995

Title XVII AGRICULTURE AND ANIMALS

263.503. Definitions. — As used in sections 263.500 to 263.537, the following words shall mean:

(1) "Assessment", the amount charged to each cotton grower to finance, in whole or part, a program to suppress or eradicate the boll weevil in this state, to be calculated on a per-acre basis;

(2) "Boll weevil", anthonomus grandis boheman in any state of development;

(3) "Certificate", a document issued or authorized by the department indicating that a regulated article is not contaminated with boll weevils;

(4) "Cotton", any cotton plant or cotton plant product upon which the boll weevil is dependent for completion of any portion of its life cycle;

(5) "Cotton grower", any person who is engaged in and has an economic risk in the business of producing, or causing to be produced, for market, cotton and will share equitably in expenses of the potential boll weevil eradication program;

(6) "Department", the department of agriculture;

(7) "Host", any plant or plant product upon which the boll weevil is dependent for completion of any portion of its life cycle;

(8) "Infested", actually infested with a boll weevil or so exposed to infestation that it would be reasonable to believe that an infestation exists;

(9) "Permit", a document issued or authorized by the department to provide for the movement of regulated articles to restricted designations for limited handling, utilization, or processing;

(10) "Person", any individual, partnership, corporation, company, society, or association, or other business entity;

(11) "Regulated article", any article of any character carrying or capable of carrying the boll weevil, including but not limited to cotton plants, seed cotton, cottonseed, other hosts, gin trash, gin equipment, mechanical cotton pickers, and other equipment associated with cotton production, harvesting, or processing.

(L. 1995 S.B. 66 § 2)



Section 263.505 Rules, authority for — procedure to adopt, suspend and revoke.

Effective 28 Aug 1995

Title XVII AGRICULTURE AND ANIMALS

263.505. Rules, authority for — procedure to adopt, suspend and revoke. — 1. The department may promulgate regulations restricting the pasturage of livestock, entry by persons, and location of honeybee colonies, or other activities affecting the boll weevil eradication program in any premises in an eradication zone which have been or are to be treated with pesticides or otherwise treated to cause the eradication of the boll weevil, or in any other area that may be affected by such treatments.

2. The department may adopt such other rules and regulations as it deems necessary to further effectuate the purposes of sections 263.500 to 263.537.

3. No rule or portion of a rule promulgated under the authority of sections 263.500 to 263.537 shall become effective until it has been approved by the joint committee on administrative rules in accordance with the procedures provided in this section, and the delegation of the legislative authority to enact law by the adoption of such rules is dependent upon the power of the joint committee on administrative rules to review and suspend rules pending ratification by the senate and the house of representatives as provided in this section.

4. Upon filing any proposed rule with the secretary of state, the department shall concurrently submit such proposed rule to the committee, which may hold hearings upon any proposed rule or portion thereof at any time.

5. A final order of rulemaking shall not be filed with the secretary of state until thirty days after such final order of rulemaking has been received by the committee. The committee shall hold one or more hearings upon such final order of rulemaking during the thirty-day period within the affected area. If the committee does not disapprove such order of rulemaking within the thirty-day period, the department may file such order of rulemaking with the secretary of state and the order of rulemaking shall be deemed approved.

6. The committee may, by majority vote of the members, suspend the order of rulemaking or portion thereof by action taken prior to the filing of the final order of rulemaking only for one or more of the following grounds:

(1) An absence of statutory authority for the proposed rule;

(2) An emergency relating to public health, safety or welfare;

(3) The proposed rule is in conflict with state law;

(4) A substantial change in circumstance since enactment of the law upon which the proposed rule is based.

7. If the committee disapproves any rule or portion thereof, the department shall not file such disapproved portion of any rule with the secretary of state and the secretary of state shall not publish in the Missouri Register any final order of rulemaking containing the disapproved portion.

8. If the committee disapproves any rule or portion thereof, the committee shall report its findings to the senate and the house of representatives. No rule or portion thereof disapproved by the committee shall take effect so long as the senate and the house of representatives ratify the act of the joint committee by resolution adopted in each house within thirty legislative days after such rule or portion thereof has been disapproved by the joint committee.

9. Upon adoption of a rule as provided in this section, any such rule or portion thereof may be suspended or revoked by the general assembly either by bill or, pursuant to Section 8, Article IV of the Constitution of Missouri, by concurrent resolution upon recommendation of the joint committee on administrative rules. The committee shall be authorized to hold hearings and make recommendations pursuant to the provisions of section 536.037. The secretary of state shall publish in the Missouri Register, as soon as practicable, notice of the suspension or revocation.

(L. 1995 S.B. 66 § 3)



Section 263.507 Department of agriculture — powers and duties.

Effective 28 Aug 1995

Title XVII AGRICULTURE AND ANIMALS

263.507. Department of agriculture — powers and duties. — The department may carry out programs to suppress or eradicate the boll weevil in this state. The department may cooperate with any agency of the federal government, any state, any other agency in this state, or any person engaged in growing, processing, marketing, or handling cotton, or any group of such persons in this state, in programs to effectuate the purposes of sections 263.500 to 263.537 and may enter into written agreements to effectuate such purposes. Such agreements may provide for cost sharing, and for division of duties and responsibilities under sections 263.500 to 263.537 and may include other provisions generally to effectuate the purposes of sections 263.500 to 263.537.

(L. 1995 S.B. 66 § 4)



Section 263.509 Director's right to enter premises to eradicate and inspect, requirements — court may issue a warrant for right of entry, when.

Effective 28 Aug 1995

Title XVII AGRICULTURE AND ANIMALS

263.509. Director's right to enter premises to eradicate and inspect, requirements — court may issue a warrant for right of entry, when. — 1. The director of the department may enter cotton fields, cotton processing facilities, and other premises in order to carry out suppression or eradication activities, including, but not limited to, treatment with pesticides, monitoring, and destruction of growing cotton or other host plants, as may be necessary to carry out the provisions of sections 263.500 to 263.537.

2. The department may make inspection of any fields or premises in this state and any property located therein or thereon for the purpose of determining whether such property is infested with the boll weevil. Such inspection and other activities shall be conducted in a reasonable manner without a warrant at any reasonable daylight hours falling between sunrise and sunset.

3. Any judge of this state may, within his jurisdiction, and upon proper cause shown, issue a warrant giving the department the right of entry to any premises for the purpose of carrying out the provisions of this section or other activities authorized by sections 263.500 to 263.537.

(L. 1995 S.B. 66 § 5)



Section 263.512 Cotton growers to furnish department with size and location of all cotton fields and patches.

Effective 28 Aug 1995

Title XVII AGRICULTURE AND ANIMALS

263.512. Cotton growers to furnish department with size and location of all cotton fields and patches. — Every person growing cotton in this state shall furnish to the department on forms supplied by the department, such information as the department may require, concerning the size and location of all commercial cotton fields and of noncommercial patches of cotton grown as ornamentals or for other purposes.

(L. 1995 S.B. 66 § 6)



Section 263.515 Quarantined areas, authority from regulations by department — articles from other states regulated.

Effective 28 Aug 1995

Title XVII AGRICULTURE AND ANIMALS

263.515. Quarantined areas, authority from regulations by department — articles from other states regulated. — 1. The department may promulgate regulations quarantining this state, or any portion thereof, and governing the storage or other handling in the quarantined areas of regulated articles and the movement of regulated articles into or from such areas. The department shall determine when such action is necessary, or appears reasonably necessary, to prevent or retard the spread of the boll weevil.

2. The department may promulgate regulations governing the movement of regulated articles from other states or portions thereof into this state when such state is known to be infested with the boll weevil.

(L. 1995 S.B. 66 § 7)



Section 263.517 Eradication zones established, authority for — regulations — publication of notice in affected areas — violations, authority to destroy cotton.

Effective 28 Aug 1995

Title XVII AGRICULTURE AND ANIMALS

263.517. Eradication zones established, authority for — regulations — publication of notice in affected areas — violations, authority to destroy cotton. — 1. The department may designate by regulation one or more areas of this state as eradication zones where boll weevil eradication programs will be undertaken.

2. The department may promulgate reasonable regulations regarding areas where cotton cannot be planted within an eradication zone when there is reason to believe it will jeopardize the success of the program or present a hazard to public health or safety.

3. The department may issue regulations prohibiting the planting of noncommercial cotton in such elimination zones and requiring that all growers of commercial cotton in the eradication zones participate in a program of boll weevil eradication including cost sharing as prescribed in the regulations.

4. Notice of such prohibition and requirement shall be given by publication for one day each week for three successive weeks in a newspaper having general circulation in the affected area.

5. When a grower fails to meet the requirements of regulations promulgated by the department, the department shall have authority in eradication zones to destroy cotton not in compliance with such regulations.

(L. 1995 S.B. 66 § 8)



Section 263.520 Eradication zones, authority of department to treat with pesticides or destroy — cotton planted after notice, no payment for losses — payment if cotton planted before notice.

Effective 28 Aug 1995

Title XVII AGRICULTURE AND ANIMALS

263.520. Eradication zones, authority of department to treat with pesticides or destroy — cotton planted after notice, no payment for losses — payment if cotton planted before notice. — 1. The department may destroy, or, at its discretion, cause to be treated with pesticides, volunteer or other noncommercial cotton and to establish procedures for the purchase and destruction of commercial cotton in eradication zones when the department deems such action necessary to effectuate the purposes of sections 263.500 to 263.537.

2. No payment shall be made by the department to the owner or lessee for the destruction or injury of any cotton which was planted in an eradication zone after publication of notice as provided in sections 263.500 to 263.537, or was otherwise handled in violation of sections 263.500 to 263.537, or the regulations adopted pursuant to sections 263.500 to 263.537.

3. The department shall pay for losses resulting from the destruction of cotton which was planted in such zones prior to promulgation of such notice.

(L. 1995 S.B. 66 § 9)



Section 263.523 Cotton growers' organization, certification by department, requirements — board of directors, appointment, qualifications, terms — audit by department.

Effective 28 Aug 1995

Title XVII AGRICULTURE AND ANIMALS

263.523. Cotton growers' organization, certification by department, requirements — board of directors, appointment, qualifications, terms — audit by department. — 1. The department shall certify a cotton growers' organization for the purpose of entering into agreements with the state of Missouri, other states, the federal government, and other parties as may be necessary to carry out the purposes of sections 263.500 to 263.537.

2. In order to be eligible for certification by the department, the cotton growers' organization must demonstrate to the satisfaction of the department that:

(1) It is a nonprofit organization and could qualify as a tax exempt organization under Section 501(a) of the Internal Revenue Code;

(2) Membership in the organization shall be open to all cotton growers in this state.

3. The organization shall have only one class of members with each member entitled to only one vote.

4. The organization's board of directors shall be composed as follows:

(1) Two Missouri cotton growers recommended by the department, to be appointed by the governor;

(2) Three Missouri cotton growers recommended by the largest general farm organization in this state, to be appointed by the governor;

(3) Three Missouri cotton growers recommended by the largest cotton producer organization in this state, to be appointed by the governor;

(4) One representative of state government from this state recommended by the department, to be appointed by the governor.

5. Directors shall serve for three-year terms, but of the first board appointed three members shall serve for a term of one year, three members shall serve for two years and three members shall serve for three years. All books and records of account and minutes of proceedings of the organization shall be available for inspection or audit by the department at any reasonable time.

(L. 1995 S.B. 66 § 10)



Section 263.525 Certification of organization — purpose — revocation, when.

Effective 28 Aug 1995

Title XVII AGRICULTURE AND ANIMALS

263.525. Certification of organization — purpose — revocation, when. — 1. Upon determination by the department that the organization meets the requirements of section 263.523, the department shall certify the organization as the official cotton growers' organization.

2. Such certification shall be for the purposes of sections 263.500 to 263.537 only, and shall not affect other organizations or associations of cotton growers established for other purposes.

3. The department shall certify only one such organization and may revoke the certification of the organization if at any time the organization shall fail to meet the requirements of sections 263.500 to 263.537.

(L. 1995 S.B. 66 § 11)



Section 263.527 Regional referendum on assessment for costs of eradication — assessment basis — voting procedure — deposit of funds collected — annual audit.

Effective 28 Aug 1998

Title XVII AGRICULTURE AND ANIMALS

263.527. Regional referendum on assessment for costs of eradication — assessment basis — voting procedure — deposit of funds collected — annual audit. — 1. At the request of the certified organization, the department shall authorize a statewide referendum among cotton growers on the question of whether an assessment shall be levied upon cotton growers in the state to offset, in whole or in part, the cost of boll weevil suppression or eradication programs authorized by sections 263.500 to 263.537 or any other law of this state. Such program shall be designed on a regional basis so as to reflect the differences in boll weevil infestation and the relative cost of financing a boll weevil suppression and eradication program in the respective regions.

2. The assessment levied under sections 263.500 to 263.537 shall be based upon the number of acres of cotton planted in the eradication area. The amount of the assessment, the period of time for which it shall be levied, how it shall be levied, when it shall be paid, and the geographical area to be covered by the assessment shall be determined by the department in consultation with the official cotton board of directors established in section 263.523. The department shall promulgate only those regulations necessary pursuant to this section.

3. All affected cotton growers shall be entitled to one vote in any such referendum. The department, after consultation with the certified organization, shall determine any questions of eligibility to vote.

4. Each eligible cotton grower shall be mailed a ballot upon which to cast a vote for or against the boll weevil suppression and eradication program.

5. If at least two-thirds of those voting vote in favor of the assessment, then the assessment shall be collected by the department from the affected cotton growers.

6. The assessments collected by the department under sections 263.500 to 263.537 shall be promptly remitted to the certified organization under such terms and conditions as the department shall deem necessary to ensure that such assessments are used in a sound program of eradication or suppression of the boll weevil.

7. The certified organization shall provide to the department an annual audit of its accounts performed by a certified public accountant.

8. The assessments collected by the department under sections 263.500 to 263.537 shall not be state funds. All assessments shall be deposited into a special fund to be established by the director of the department. The fund shall be held in trust by the director for the benefit of the certified organization and shall be invested in the manner required of the state treasurer for state funds by sections 30.250, 30.260 and 30.270. The director shall keep accurate records of the amount of money in the fund collected for the certified organization and the records shall be open to the inspection of officers of the organization. The unexpended balance in the special fund at the end of the annual period shall not be transferred to the general revenue fund, the provisions of section 33.080 notwithstanding.

(L. 1995 S.B. 66 § 12, A.L. 1998 H.B. 1859 merged with S.B. 945)

Effective 7-10-98 (S.B. 945); 8-28-98 (H.B. 1859)



Section 263.529 Referendum under direction of organization — expenses, how paid.

Effective 28 Aug 1995

Title XVII AGRICULTURE AND ANIMALS

263.529. Referendum under direction of organization — expenses, how paid. — The arrangements for and management of any referendum held under sections 263.500 to 263.537 shall be under the direction of the certified organization. The organization shall bear all expenses incurred in conducting the referendum, to include furnishing the ballots and arranging for the necessary poll holders.

(L. 1995 S.B. 66 § 13)



Section 263.531 Referendum defeated — organization may call other referendums — assessment retention to be subject to vote every ten years.

Effective 28 Aug 2002

Title XVII AGRICULTURE AND ANIMALS

263.531. Referendum defeated — organization may call other referendums — assessment retention to be subject to vote every ten years. — 1. In the event any referendum conducted under sections 263.500 to 263.537 fails to receive the required number of affirmative votes, the certified organization may, with the consent of the department be authorized to call other referendums.

2. After the passage of any referendum, the eligible voters shall be allowed, by the subsequent referendums, at least every ten years, to vote on whether to continue their assessments.

3. All the requirements for an initial referendum shall be met in subsequent referendums.

(L. 1995 S.B. 66 § 14, A.L. 2002 H.B. 1348 merged with S.B. 865)



Section 263.534 Failure to pay assessment, penalties and interest — lien also authorized on cotton crop subject to assessment, priority of lien.

Effective 28 Aug 2004

Title XVII AGRICULTURE AND ANIMALS

263.534. Failure to pay assessment, penalties and interest — lien also authorized on cotton crop subject to assessment, priority of lien. — 1. A cotton grower who fails to pay, when due and upon reasonable notice, any assessment levied under sections 263.500 to 263.537 shall be subject to a per-acre penalty as established in the department's regulations, in addition to the assessment.

2. A cotton grower who fails to pay all assessments, including penalties, within thirty days of notice of penalty, shall destroy any cotton plants growing on his acreage which is subject to the assessment. Any such cotton plants which are not destroyed shall be deemed to be a public nuisance, and such public nuisance may be abated in the same manner as any public nuisance.

3. The department may petition the circuit court of the judicial circuit in which the public nuisance is located to have the nuisance condemned and destroyed with all costs of destroying to be levied against the grower. Injunctive relief shall be available to the department notwithstanding the existence of any other legal remedy, and the department shall not be required to file a bond.

4. In addition to any other remedies for the collection of assessments, including penalties and interest, the department shall have an assessment lien that attaches and is perfected sixty days after the date the department mails notice of the assessment and shall cover any cotton crop grown by the grower, including future crops, and the proceeds of the cotton sale, until the assessment, including penalties and interest, is paid in full. The department shall notify the farm service agency and first handlers of cotton, including buyers, lienholders on the cotton, and ginners, of liens attached within thirty days of the date of perfections. This assessment lien is not an agricultural lien for purposes of, and is not subject to the provisions of Article 9 of the Uniform Commercial Code-Secured Transactions, as embodied in sections 400.9-101 to 400.9-508. Such lien shall attach in preference to any prior lien, encumbrance or mortgage upon such cotton.

(L. 1995 S.B. 66 § 15, A.L. 2004 S.B. 740, et al.)



Section 263.537 Boll weevil suppression and eradication fund established, purpose — department may retain amount to cover costs of administration — reversion to general revenue prohibited.

Effective 28 Aug 1998

Title XVII AGRICULTURE AND ANIMALS

263.537. Boll weevil suppression and eradication fund established, purpose — department may retain amount to cover costs of administration — reversion to general revenue prohibited. — There is hereby created in the state treasury the "Boll Weevil Suppression and Eradication Fund". Moneys in the fund shall be used exclusively for the administration of the program enumerated in sections 263.500 to 263.537. The director of the department may retain a sum not to exceed one percent of the balance of the fund established pursuant to section 263.527* per annum to cover actual administrative costs incurred in the administration of sections 263.500 to 263.537. Such amounts shall be transferred from the director to the director of revenue for deposit in the boll weevil suppression and eradication fund. All money credited to the fund created pursuant to this section shall be appropriated by the general assembly for the use and benefit of the department and specified in the annual appropriations to the department for administration of the program referenced in this section. Notwithstanding the provisions of section 33.080 to the contrary, moneys in the fund shall not revert to the credit of the general revenue fund at the end of the biennium.

(L. 1995 S.B. 66 § 16, A.L. 1998 H.B. 1859)

*Number "263.257" appears in original rolls.






Chapter 264 Apiaries

Section 264.011 Title of law.

Effective 28 Aug 1978

Title XVII AGRICULTURE AND ANIMALS

264.011. Title of law. — Sections 264.011 to 264.111 shall be known and may be cited as the "Missouri Apiculture Law".

(L. 1978 S.B. 683 § 1)



Section 264.021 Definitions.

Effective 28 Aug 1989

Title XVII AGRICULTURE AND ANIMALS

264.021. Definitions. — As used in sections 264.011 to 264.101, unless the context clearly requires otherwise, the following terms mean:

(1) "Apiary", any place or location where one or more colonies or nuclei of bees are kept;

(2) "Authorized official", the state official authorized to inspect apiaries in the state of origin of bees being transported into the state of Missouri;

(3) "Beekeeper", any individual, person, firm, association or corporation owning, possessing or controlling one or more colonies of bees for the production of honey, beeswax or by-products thereof, or for the pollination of crops for either personal or commercial use;

(4) "Beekeeping equipment", all hives, supers, frames or other devices used in the rearing or manipulation of bees, their brood, honey or containers thereof which may be or may have been used in any apiary;

(5) "Bees", any stage of the common honey bee, Apis mellifera, or other bees kept for the production of honey or wax or existing in the wild or feral state;

(6) "Colony", the bees inhabiting a single hive, nuclei box or other dwelling place;

(7) "Director", the director of the state department of agriculture;

(8) "Disease", American or European foulbrood and any other infectious, contagious or communicable disease affecting bees or their brood;

(9) "Eradicate", the complete destruction of infected or undesirable bees and equipment by burning or treatment approved by the state entomologist;

(10) "Extermination", the complete destruction of bee colonies;

(11) "Hive", any domicile with removable frames for keeping bees;

(12) "Inspector", a person appointed by the director to check for diseased conditions or pest infestations in one or more apiaries or bees in the wild or feral state as authorized by this chapter;

(13) "Pests", the honey bee mite, Acarapis woodi; the varroa mite, Varroa jacobsoni; the Africanized honey bee, Apis mellifera scutellata; and any other arthropod pest detrimental to honey bees.

(L. 1978 S.B. 683 § 2, A.L. 1985 H.B. 180, A.L. 1989 H.B. 134)



Section 264.031 Inspectors, qualifications, compensation.

Effective 28 Aug 1985

Title XVII AGRICULTURE AND ANIMALS

264.031. Inspectors, qualifications, compensation. — Every person appointed by the director as an apiary inspector shall be a practical beekeeper who before his appointment shall furnish the director with satisfactory evidence that he possesses a practical knowledge of beekeeping and is familiar with the diagnosis and treatment of bee diseases or that he is a graduate of an agricultural college with qualifying training in apiculture. The director shall fix reasonable compensation for all employees and contract employees considering the duties performed and the available appropriations.

(L. 1978 S.B. 683 § 3, A.L. 1985 H.B. 180)



Section 264.041 Inspections, fee — notice — entry — specialized examinations by department of agriculture.

Effective 28 Aug 1989

Title XVII AGRICULTURE AND ANIMALS

264.041. Inspections, fee — notice — entry — specialized examinations by department of agriculture. — 1. Inspection of bees for bee diseases or pests shall be made by the director or an authorized inspector upon the request of any beekeeper, directed to the office of the director, for inspection of bees owned or managed by that beekeeper. A fee shall be charged which is sufficient to cover the cost of the inspection plus the mileage of the inspector at the rate then authorized by the commissioner of administration for reimbursement of expenses of state employees. Fees shall be paid by the owner of the bees at the time of inspection and are not contingent upon certification.

2. The director, by request or suspicion of disease or pests, may inspect or cause to be inspected any apiary or hive. For purposes of inspection, and only when the director has probable cause to believe that the bees of the owner to be inspected are diseased or infested with pests, the director or any authorized inspector shall, after written notice to the owner stating the reasons for such inspection, have free access to all apiaries, buildings or places where bees or beekeeping equipment are kept or stored, and shall have authority to open and examine all beekeeping equipment wherein such bees or honey are kept and stored. Once written notice of inspection has been given to an owner as provided in this subsection, that owner shall not move any hive or hives or bees or bee equipment from the time he receives such notice until either thirty days thereafter or until the time he receives the results of the inspection, whichever occurs first. Any bees kept in anything other than a hive with removable frames such as box hives or other receptacles, natural or artificial, shall be deemed impossible to properly inspect, unless owner of said bees removes the brood or makes accessible for the director or his inspectors to inspect such brood. If the owner refuses or fails to remove the brood or make it accessible for inspection by the director or his inspectors, the director may order the colonies to be transferred to removable frame hives within six months. In the event the order is not carried out, the colonies in other than removable frame hives may be destroyed by the director or his inspectors. No fee will be charged for nonrequested inspection and no certificate will be issued for this type of inspection.

3. Persons desiring to have specialized examinations conducted by the Missouri department of agriculture to determine freedom from diseases or pests may be charged a fee sufficient to cover the cost of such examination.

4. The director, by request or suspicion of the existence of the pest Apis mellifera scutellata (Africanized bee), may inspect or cause to be inspected any property after written notice is sent to the property owner. Any bees found to be Africanized bees may be exterminated.

(L. 1978 S.B. 683 § 4, A.L. 1985 H.B. 180, A.L. 1989 H.B. 134)



Section 264.051 Certificates of health, expiration — quarantine — eradication.

Effective 28 Aug 1985

Title XVII AGRICULTURE AND ANIMALS

264.051. Certificates of health, expiration — quarantine — eradication. — 1. If, by reason of any owner-requested inspection, the director is satisfied that no apparent disease or pest exists in any colony in an apiary, he shall issue to the owner thereof a certificate of health setting out therein the date of the inspection, the number of colonies therein and the results of the inspection. This certificate shall expire ninety days after the inspection.

2. If, by reason of any inspection, the director is satisfied of the existence of any disease or pest, he shall notify the beekeeper owning the apiary, in writing, of the results of the inspection, setting out the number and location of infected colonies and informing him of the proper methods of treating the infected colonies. Any apiary infected with any contagious or infectious bee disease or pest may be declared under quarantine and the owner thereof shall be prohibited from moving such apiary, bees, honey, wax or used beekeeping equipment. The owner shall thereafter eliminate the diseased or pest infested condition within the apiary or equipment, or both, to the satisfaction of the director. The quarantine will then be lifted. If, by the time of the next inspection, which will be no more than one year after the initial inspection, the diseased or pest infested condition has not been eliminated, the director shall supervise the eradication of the diseased or pest infested bees and equipment, or shall otherwise eliminate the diseased or pest infested condition and lift the quarantine on any remaining bees.

(L. 1978 S.B. 683 § 5, A.L. 1985 H.B. 180)



Section 264.061 Movement permit required, when — form — issuance — fee — verbal authorization.

Effective 28 Aug 1989

Title XVII AGRICULTURE AND ANIMALS

264.061. Movement permit required, when — form — issuance — fee — verbal authorization. — 1. It is unlawful to move, carry, transport or ship bees, combs or used beekeeping equipment into the state of Missouri unless accompanied by a valid permit issued by the director of the department of agriculture. Applications for permit to transport bees or used beekeeping equipment into the state shall be submitted on a form approved by the director. This application form must be accompanied by a certificate of health, issued by the authorized official of the state from which the bees are to be moved, certifying that the bees and used beekeeping equipment have been inspected by an approved inspector, during a period of active brood rearing, within ninety days prior to the proposed date of movement, and that such bees and used beekeeping equipment were found apparently free from any diseases or pests. Each application shall disclose the number of colonies of bees to be transported and a description of the location or locations where said bees are to be kept. Upon receipt of an application for a permit to move bees or used beekeeping equipment into the state, accompanied by a proper certificate of health and an application fee of five dollars per application, the director shall issue the desired permit. This shall not apply to honey bees from quarantined areas outside the state of Missouri. These quarantines shall include all federal, state or Missouri exterior quarantines. Importation of honey bees from quarantined areas shall be in accordance with the rules made pursuant to this chapter.

2. Regardless of the above provisions of this section, the director shall have the authority to issue a permit without inspection to the person or persons owning such bees and equipment if he is satisfied that such bees and equipment were certified and moved from the state of Missouri within ninety days prior to the desired date of reentry and have not been exposed to diseased or pest infected bees or equipment.

3. A verbal authorization may be allowed by the Missouri director if the written permit outlined above has been requested but has not been received by the time that the bees are to be moved.

4. Combless packages of bees or queens, or both, are admitted into Missouri, without a Missouri permit, when accompanied by a valid certificate of inspection from the state of origin stating they are free of diseases and pests. This shall not apply to honey bees from quarantined areas outside the state of Missouri. These quarantines shall include all federal, state or Missouri exterior quarantines. Importation of honey bees from quarantined areas shall be in accordance with the rules made pursuant to this chapter.

(L. 1978 S.B. 683 § 6, A.L. 1985 H.B. 180, A.L. 1989 H.B. 134)



Section 264.063 Quarantined areas outside state — seizure — inspection — eradication.

Effective 28 Aug 1985

Title XVII AGRICULTURE AND ANIMALS

264.063. Quarantined areas outside state — seizure — inspection — eradication. — Whenever the director shall find that there exists in any other state, territory or district or part thereof, any harmful pests or diseases of honey bees, he may promulgate and enforce by appropriate rules, a quarantine prohibiting the importation of or the transportation into or through this state or any portion thereof, from such other state, territory or district, any honey bees, used beekeeping equipment or any other article or product capable of carrying such pests or diseases. The director may make rules for the seizure, inspection, disinfection, eradication, destruction or other disposition of any honey bees, used beekeeping equipment or any other regulated article or product capable of carrying such pests or diseases in violation of this quarantine.

(L. 1985 H.B. 180)



Section 264.065 Quarantines inside state — seizure — inspection — notice — eradication — lien for expenses.

Effective 28 Aug 1985

Title XVII AGRICULTURE AND ANIMALS

264.065. Quarantines inside state — seizure — inspection — notice — eradication — lien for expenses. — 1. Whenever the director shall find that there exists in this state, or any part thereof, a harmful disease or pest of honey bees new to the state, which, for the protection of the apiculture industry within the state, should be prevented from spreading and be controlled or eradicated, the director may adopt and carry out such restrictive and control measures as may be deemed necessary and advisable and may cooperate with other state agencies and with the United States Department of Agriculture.

2. The director may promulgate rules establishing quarantines and quarantine restrictions covering areas in the state affected by these honey bee diseases or pests, and other areas within the state which are likely to be affected by* such diseases and pests.

3. Under such quarantines the director or authorized personnel may prohibit and prevent the movement, shipment or transportation without inspection of any honey bees, used beekeeping equipment or any other regulated material or article of any character capable of carrying such disease or pest in any living state of its development, originating in or which has been stored in such quarantined areas or in any area outside of the state infested with such disease or pest, except under such conditions as the director may prescribe as to inspection, treatment and certification. In carrying out the provisions of this section the director or authorized personnel may intercept, stop and detain for official inspection any person, car, vessel, boat, truck, automobile, aircraft, wagon or other vehicles or carriers whether air, land or water, and may open and inspect any container or shipment thought to be carrying such disease or pest in any living stage of its development. Any honey bees, used beekeeping equipment or any other regulated articles moved, shipped, or transported in violation of such quarantine may be seized and treated, destroyed or otherwise disposed of in accordance with the instructions of the director.

4. Under such quarantines the director may require the treatment or destruction of infected or infested honey bee colonies as may be necessary to effectively destroy or prevent the development of such diseases and pests of honey bees. It shall be the duty of the owner or person in charge of such apiary or any other thing connected therewith within such quarantined area, upon due notice, to take such action as is required within the time limit specified and in the manner designated by the director.

5. In case the owner or the person in charge of such apiary, used beekeeping equipment or other regulated materials within the quarantined area shall neglect or refuse to carry out the instructions of the director contained in such notice within the time limit specified, the director or authorized personnel may take the action so required, and the director shall have and enforce a lien for the expense thereof against the place in or upon which such expense was incurred in the same manner as liens are had and enforced upon buildings and lots, wharves and piers for labor and materials furnished by virtue of contract with the owner.

(L. 1985 H.B. 180)

*Word "with" appears in original rolls.



Section 264.071 Revocation of movement permit, procedure.

Effective 28 Aug 1978

Title XVII AGRICULTURE AND ANIMALS

264.071. Revocation of movement permit, procedure. — Any permit for movement of bees or used beekeeping equipment into the state, or any health certificate, may be revoked for cause by the director. Notice of such revocation shall be in writing and shall be mailed, by certified mail, to the last known address of the holder of the permit or certificate.

(L. 1978 S.B. 683 § 7)



Section 264.081 Hearings on refusals or revocations, procedure.

Effective 28 Aug 1978

Title XVII AGRICULTURE AND ANIMALS

264.081. Hearings on refusals or revocations, procedure. — Any person who is refused any permit or certificate of health, or who has had any permit or certificate revoked, may request a hearing before the director of agriculture. The request must be made in writing no later than thirty days after the date on which such person was notified of the denial or revocation of a permit or certificate of health.

(L. 1978 S.B. 683 § 8)



Section 264.091 Right of entry.

Effective 28 Aug 1985

Title XVII AGRICULTURE AND ANIMALS

264.091. Right of entry. — The director, his assistants, or inspectors shall have the right of entry for the performance of his official duties upon any premises where bees are kept only when the director, his assistants, or inspectors have probable cause to believe that the bees located on such premises are diseased or pest infested.

(L. 1978 S.B. 683 § 9, A.L. 1985 H.B. 180)



Section 264.095 Powers and duties of director — rulemaking, procedure.

Effective 28 Aug 1995

Title XVII AGRICULTURE AND ANIMALS

264.095. Powers and duties of director — rulemaking, procedure. — 1. The director shall, from time to time, make rules for carrying out the provisions and requirements of sections 264.011 to 264.101, including rules under which inspectors and other employees shall:

(1) Inspect apiaries and equipment associated with apiculture;

(2) Investigate, control, eradicate and prevent the dissemination of honey bee diseases and pests; and

(3) Supervise or cause the treatment, control or destruction of honey bees infected with diseases or pests.

2. The director shall also make rules which establish standards and procedures for determining the compensation and the working conditions for all employees and contract employees. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1985 H.B. 180, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 264.101 Penalties.

Effective 28 Aug 1985

Title XVII AGRICULTURE AND ANIMALS

264.101. Penalties. — Any person who shall violate any provision or requirement of sections 264.011 to 264.101, or who shall forge, counterfeit, deface, destroy, or wrongfully use any certificate provided for in sections 264.011 to 264.101, shall be deemed guilty of a class A misdemeanor.

(L. 1978 S.B. 683 § 10, A.L. 1985 H.B. 180)






Chapter 265 Regulation and Marketing of Agricultural Products

Chapter Cross References



Section 265.010 Definitions.

Effective 28 Aug 1949

Title XVII AGRICULTURE AND ANIMALS

265.010. Definitions. — As used in this chapter, the following words and terms shall have the meaning indicated:

(1) "Agricultural products" shall include horticultural, viticultural, dairy, bee, and any farm product;

(2) "Bushel", as applied to apples, when sold by the volume shall be 2150.4 cubic inches, and when sold by weight, means forty-eight pounds;

(3) "Director" means the director of the department of agriculture of Missouri;

(4) "Grower", as applied to apples, any person owning or operating an orchard and engaged in the production in Missouri of apples for sale;

(5) "Packer", as applied to apples, any person who packs apples for shipment or sale;

(6) "Processing" or "manufacturing", as applied to apples, the commercial drying, dehydrating, canning, pressing, powdering, extracting or use in producing or manufacturing a by-product or manufactured article;

(7) "Shipment" and "shipped", as applied to apples, shall be deemed to take place when the apples are loaded in the railroad car, motor vehicle, boat, wagon, or other conveyance to be transported. Apples being moved from the orchard where grown to a packing house or warehouse within the immediate area of production shall not be deemed a shipment or to be shipped;

(8) "Shipper", as applied to apples, any person who moves apples in the channels of trade, whether retail, wholesale or by consignment.

(RSMo 1939 § 14290, A.L. 1941 p. 305, A. 1949 S.B. 1093)

Prior revision: 1929 § 12628



Section 265.020 Director to promulgate standards — rulemaking, procedure.

Effective 28 Aug 1995

Title XVII AGRICULTURE AND ANIMALS

265.020. Director to promulgate standards — rulemaking, procedure. — In order to promote, protect, further, and develop the agricultural interests of this state the director is hereby authorized and empowered after investigation and public hearing to fix and promulgate rules for grading and classifying any or all agricultural products grown or produced in this state and to fix and promulgate rules for containers of farm products and change any of them from time to time. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(RSMo 1939 § 14291, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)

Prior revision: 1929 § 12629



Section 265.030 Director to specify dates when standards become effective.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

265.030. Director to specify dates when standards become effective. — In promulgating the standards or any alterations or modifications of such standards the director shall specify the date or dates when the same shall become effective and shall give public notice not less than thirty days in advance of such date or dates by such means as he deems proper, and he is hereby authorized and empowered to employ reasonable methods for diffusing information concerning the standard that may be fixed by him for any agricultural product or container.

(RSMo 1939 § 14292)

Prior revision: 1929 § 12630

CROSS REFERENCE:

Rules or regulations to be filed in office of the secretary of state, when effective, Chap. 536



Section 265.040 Authorized to cooperate with United States or any department.

Effective 28 Aug 1993

Title XVII AGRICULTURE AND ANIMALS

265.040. Authorized to cooperate with United States or any department. — The director is authorized to fix and promulgate rules for this state for any agricultural product or container the standard for such product or container which may have been promulgated or announced therefor under the authority of the Congress of the United States, and in carrying out the provisions of this chapter the director is authorized to cooperate with the United States or any department thereof in accomplishing the matters and things provided for herein.

(RSMo 1939 § 14293, A.L. 1993 S.B. 52)

Prior revision: 1929 § 12631



Section 265.050 Appointment of agents — bond — action on bond.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

265.050. Appointment of agents — bond — action on bond. — The director may appoint employees and agents to assist in carrying out the provisions of this chapter, and may fix their compensation. The director may require any such employee or agent and any inspector licensed under this chapter to execute and file with him a good and sufficient bond, payable to the state, in such sum, not exceeding one thousand dollars and with such sureties, as he may prescribe, conditioned upon the faithful performance of such employee, agent or licensed inspector of his duties as such employee, agent, or licensed inspector. Any person injured by the failure of such employee, agent or licensed inspector faithfully to perform such duties shall be entitled to sue on such bond in his own name in any court of competent jurisdiction for the recovery of such damages as he may have sustained by reason of such failure.

(RSMo 1939 § 14298)

Prior revision: 1929 § 12636



Section 265.060 Appointment of inspectors — fees — suspension or revocation of license.

Effective 28 Aug 1959

Title XVII AGRICULTURE AND ANIMALS

265.060. Appointment of inspectors — fees — suspension or revocation of license. — 1. The director, at the request of interested producers, may designate any competent employee or agent of the department of agriculture and may license any other competent person and collect a reasonable fee for such license, to inspect and classify agricultural products in accordance with regulations established for the protection of the consuming public. The director may revoke any license for cause after a hearing or suspend any license temporarily without a hearing.

2. The director may determine the amount needed and collect from the producers sufficient money to defray the shipping point inspection costs, and the general assembly may appropriate funds from general revenue to be used for supervisory costs of the inspection service.

(RSMo 1939 § 14294, A.L. 1959 H.B. 128)

Prior revision: 1929 § 12632



Section 265.070 Appeal of inspector's decision — reasonable fee.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

265.070. Appeal of inspector's decision — reasonable fee. — Whenever any quantity of any agricultural product shall have been inspected hereunder and a question arises as to whether the certificate issued therefor shows the true grade, classification, quality or condition of such product, any interested person, subject to such regulations as the director may prescribe, may appeal the question to him and he is authorized to cause such investigation to be made and such tests to be applied as he may deem necessary and to determine and issue a finding of the true grade or classification of the product or of the quality or condition thereof. Whenever an appeal shall be taken to the director under this chapter, he shall charge and assess and collect, or cause to be collected, a reasonable fee, to be fixed by him which shall be refunded if the appeal is sustained.

(RSMo 1939 § 14295)

Prior revision: 1929 § 12633

CROSS REFERENCE:

Administrative procedure and review, Chap. 536



Section 265.080 Certificate to be prima facie evidence.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

265.080. Certificate to be prima facie evidence. — A certificate when not superseded by a finding on appeal, or a finding on appeal of the grade, classification, quality or condition of any agricultural product, issued under this chapter and all certificates issued under authority of the Congress of the United States relating to the grade, classification, quality or condition of agricultural products shall be accepted in any court of this state as prima facie evidence of the true grade, classification, condition or quality of such agricultural product at the time of its inspection.

(RSMo 1939 § 14296)

Prior revision: 1929 § 12634



Section 265.110 Misrepresentation of grade, classification, quality or condition — penalty.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

265.110. Misrepresentation of grade, classification, quality or condition — penalty. — If any quantity of any agricultural product shall have been inspected and a certificate issued hereunder showing the grade, classification, quality or condition thereof no person shall represent that the grade, classification, quality or condition of such product at the time and place of such inspection was other than as shown by such certificate. Whenever any standard for the grading or classification of any agricultural product becomes effective under this chapter, it shall be unlawful in or in connection with any transaction or transactions involving such product in commerce subject to the jurisdiction of this state or in any publication in this state of a price or prices for or in connection with such transaction or transactions for any person to indicate the grade of any agricultural product which is of or within the grades fixed in said standard for such product by any name, description or designation or any system of names, descriptions or designations not used in said standard. Whenever any standard for a container for an agricultural product becomes effective under this chapter, no person thereafter shall manufacture for commerce within the jurisdiction of this state, or sell, ship, or offer for sale in such commerce any container, either filled or unfilled, to which the standard is applicable which does not comply with such standard subject to such tolerances as may be permitted under this chapter. Any person violating this section shall be guilty of a misdemeanor and upon conviction thereof shall be fined not less than twenty-five dollars or not more than one hundred dollars.

(RSMo 1939 § 14300)

Prior revision: 1929 § 12638



Section 265.120 Rules for grading apples.

Effective 28 Aug 1993

Title XVII AGRICULTURE AND ANIMALS

265.120. Rules for grading apples. — The director shall, as provided in section 265.020, fix and promulgate rules for grading and classifying apples; provided, that such grades shall not conflict with any such grades or standards promulgated by the United States Department of Agriculture, except as marketing conditions in Missouri require the establishment of additional state grades.

(RSMo 1939 § 14301, A.L. 1993 S.B. 52)



Section 265.130 Apples — how marked — exemptions — penalty for violation.

Effective 28 Aug 1945

Title XVII AGRICULTURE AND ANIMALS

265.130. Apples — how marked — exemptions — penalty for violation. — All apples which are sold, offered or exposed for sale in Missouri shall be plainly and conspicuously marked with a sign bearing the name of the variety, the minimum size and the grade, and each package of apples which is sold, offered, exposed, or packaged for sale by a grower or packer shall, in addition, be plainly and conspicuously marked with the name and address of the grower or packer. The director shall exempt from the provisions of this section apples which are marked with, and meet the requirements of, grades of the United States Department of Agriculture or well established grades promulgated by other states; provided, that such apples are otherwise marked in accordance with the provisions of this section. Any person violating any of the provisions of this section shall be deemed guilty of a misdemeanor. In addition, any apples found to be offered or exposed for sale in violation of this section may be ordered temporarily withdrawn from sale by the director, pending either informal adjustment according to law between the director or his duly authorized representative, and the person in charge of the apples in question, or the filing of a formal complaint, without undue delay, with the attorney general or prosecuting attorney.

(RSMo 1939 § 14302, A.L. 1951 p. 305, A.L. 1945 p. 74)



Section 265.140 Director to enforce — powers.

Effective 28 Aug 1945

Title XVII AGRICULTURE AND ANIMALS

265.140. Director to enforce — powers. — The director shall be charged with the enforcement of the provisions of this chapter and for that purpose shall have the power:

(1) To enter and inspect personally, or through any authorized representative, any place within the state of Missouri where apples are sold, offered or exposed for sale, and to inspect such places and all apples and apple containers found in any such place;

(2) To inspect personally, or through any authorized representative, any records required of Missouri apple growers in connection with the enforcement of this chapter;

(3) To stop any wagon, truck, or other vehicle upon any public street or road or upon any highway of the state for the purpose of inspecting any apples that may be so transported;

(4) To make, publish and enforce such uniform rules and regulations as are necessary for carrying out the provisions of this chapter.

(RSMo 1939 § 14303, A.L. 1945 p. 74)



Section 265.150 Merchandising fee imposed — exemptions.

Effective 28 Aug 1945

Title XVII AGRICULTURE AND ANIMALS

265.150. Merchandising fee imposed — exemptions. — There is hereby levied and imposed upon all apples grown in Missouri in 1945 and annually thereafter, a merchandising fee of one cent per bushel whether packed in any style package, loose in baskets, boxes, crates, or any other container, or in bulk; provided, that the provisions of this section shall not apply to apples shipped or sold for processing or manufacturing purposes; and further provided, the provisions of this section shall not be so construed as to apply to apples consumed, processed or manufactured on the premises of the grower; and further provided, that the provisions of this section shall not apply to cull apples as defined by the director under the provisions of sections 265.020 and 265.120; and further provided, that of each grower's production, not to exceed two hundred bushels of apples shall be exempted from the provisions of this section.

(L. 1941 p. 305 § 14303a, A.L. 1945 p. 74)



Section 265.160 Fees, when due — installment payments — records and reports of growers — penalty.

Effective 28 Aug 1945

Title XVII AGRICULTURE AND ANIMALS

265.160. Fees, when due — installment payments — records and reports of growers — penalty. — All fees levied and imposed by sections 265.130 to 265.210 shall be due and payable during the calendar year as follows: Twenty-five percent or more, based on the grower's estimate, prior to October first; fifty percent or more, based on the grower's estimate prior to December first, and twenty-five percent, or the balance, prior to or on December thirty-first. The director shall require that every grower of apples secure a certificate for shipment of apples; provided, that each grower securing a certificate shall be furnished free of charge by the director suitable forms for recording the harvest, use and sale of apples from his orchard. It shall be the duty of every grower to keep a complete record of all apples harvested, used, and shipped from his orchard. A copy of such record as herein required shall be retained by the grower for a period of one year from the date thereof and shall at all times be available for and open to the inspection of the director or his authorized representative. The burden of establishing the accuracy of any such record or copy thereof shall rest on the grower making such record. It shall be the duty of every grower to submit to the director not later than December thirty-first each year a certified summary of apples produced, harvested, used and shipped during the preceding crop season. Such summary shall be entered on forms provided or approved by the director. Any person who shall violate or aid in the violation of any provision of this section shall be guilty of a misdemeanor.

(L. 1941 p. 305 § 14303b, A.L. 1945 p. 74)



Section 265.170 Unpaid fees to bear interest — manner of collection.

Effective 28 Aug 1945

Title XVII AGRICULTURE AND ANIMALS

265.170. Unpaid fees to bear interest — manner of collection. — Any fee imposed by sections 265.130 to 265.210 and unpaid on the date on which such fee was due and payable, as provided in section 265.160, shall bear interest at the rate of one percent per month from and after such date until payment, plus accrued interest, is received by the director. If, after due notice, any person defaults in any payment of any fee or interest thereon, the amount due shall be collected by civil action in the name of the state of Missouri at the relation of the director, and the person adjudged in default shall pay the cost of such action. The attorney general, at the request of the director, and, if requested by the attorney general, the prosecuting attorney of any county in which a cause of action arose under the provisions of sections 265.130 to 265.210 for the collection of fees due and unpaid, shall forthwith institute proper action in the courts of this state for the collection of fees or interest thereon due under said sections.

(L. 1941 p. 305 § 14303c, A.L. 1945 p. 74)



Section 265.180 Creation of apple merchandising fund, not transferable.

Effective 28 Aug 1949

Title XVII AGRICULTURE AND ANIMALS

265.180. Creation of apple merchandising fund, not transferable. — 1. All moneys received by the director under the provisions of section 265.150 shall be paid to the state treasurer to be credited to the "Apple Merchandising Fund" which is hereby created.

2. All moneys credited to the apple merchandising fund shall be appropriated by the general assembly only for the purposes as herein set forth, to be used exclusively for the administration and enforcement of sections 265.130 to 265.210, including the collection of fees, the payment for personal services and expenses of employees and agents of the director, and the payment of rent, services, materials and supplies necessary to effectuate the purposes and object of sections 265.130 to 265.210.

3. The unexpended balance in the apple merchandising fund at the end of the biennium shall not be transferred to the ordinary revenue fund of the state treasury and accordingly shall be exempt from the provisions of section 33.080 relating to the transfer of funds to the ordinary revenue funds of the state by the state treasurer.

(L. 1941 p. 305 § 14303d, A. 1949 S.B. 1093)



Section 265.190 Expenditure of moneys.

Effective 28 Aug 1941

Title XVII AGRICULTURE AND ANIMALS

265.190. Expenditure of moneys. — All moneys collected under sections 265.130 to 265.210 shall be expended by the director of the department of agriculture only as authorized in writing by the executive board of the Missouri state horticultural society, as defined in section 262.020, and shall be expended exclusively to administer and enforce sections 265.130 to 265.220, and to effectuate the purposes and objects thereof.

(L. 1941 p. 305 § 14303e)



Section 265.200 Powers and duties of Missouri state horticultural society.

Effective 28 Aug 2008

Title XVII AGRICULTURE AND ANIMALS

265.200. Powers and duties of Missouri state horticultural society. — The executive board of the Missouri state horticultural society shall have the power and duty:

(1) To authorize the director to expend, within the appropriations provided therefor, a designated amount of the moneys in the apple merchandising fund in the enforcement of sections 265.130 and 265.140, referring to the labeling of apples;

(2) To authorize the director to expend, within the appropriations provided therefor, a reasonable amount of the moneys in the apple merchandising fund in the administration of sections 265.150 to 265.180, referring to the collection of levies imposed by this chapter;

(3) To authorize the director to apportion, within the appropriations provided therefor, a reasonable amount of the moneys in the apple merchandising fund to the agriculture business development fund;

(4) To plan and to authorize the director to conduct a campaign of education, advertising, publicity and sales promotion to increase the consumption of Missouri apples and the director may contract for any advertising, publicity and sales promotion service. To accomplish such purpose the director shall have power and it shall be the duty of the director, within the appropriations provided therefor, to disseminate information:

(a) Relating to apples and the importance thereof in preserving the public health, the economy thereof in the diet of the people, and the importance thereof in the nutrition of children;

(b) Relating to the problem of furnishing the consumer at all times with a supply of good quality apples at reasonable prices;

(c) Relating to such other, further and additional information as shall tend to promote increased consumption of Missouri apples, and as may foster a better understanding and more efficient cooperation between producers, dealers and the consuming public;

(5) To cooperate with other state, regional and national agricultural organizations and may at its discretion authorize the director to expend within the appropriations provided therefor moneys of the apple merchandising fund for such purposes.

(L. 1941 p. 305 § 14303f, A.L. 1957 p. 25, A.L. 2008 S.B. 931)



Section 265.210 Duty of state and county officers.

Effective 28 Aug 1941

Title XVII AGRICULTURE AND ANIMALS

265.210. Duty of state and county officers. — It shall be the duty of all state and county law enforcement officers to assist in the enforcement of sections 265.130 to 265.210.

(L. 1941 p. 305 § 14303g)



Section 265.220 Prosecutions, procedure.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

265.220. Prosecutions, procedure. — Prosecutions under this chapter shall be begun and carried on in the same manner as other prosecutions for misdemeanors in this state.

(RSMo 1939 § 14305)

Prior revision: 1929 § 12639



Section 265.280 Definitions.

Effective 28 Aug 1999

Title XVII AGRICULTURE AND ANIMALS

265.280. Definitions. — As used in sections 265.280 to 265.289, the following terms mean:

(1) "Fresh meat", any quarter, half or whole carcass of beef, pork or mutton, or any cut or portion thereof which has not been canned or cooked;

(2) "Ground meat" includes any meat subsequently ground or commingled and any portion of which is imported from a foreign nation;

(3) "Person", any individual, firm, partnership, association or corporation;

(4) "Sales at retail", sales at any retail grocery store, butcher shop, delicatessen, or other place where fresh meat is sold at retail for consumption off-premises.

(L. 1999 S.B. 310 § 7)



Section 265.283 Sale of fresh meat from a foreign nation, when.

Effective 28 Aug 1999

Title XVII AGRICULTURE AND ANIMALS

265.283. Sale of fresh meat from a foreign nation, when. — No person shall knowingly sell at wholesale or retail any fresh meat imported from any foreign nation without complying with all of the provisions of sections 265.280 to 265.289.

(L. 1999 S.B. 310 § 8)



Section 265.286 Label to include country of origin.

Effective 28 Aug 1999

Title XVII AGRICULTURE AND ANIMALS

265.286. Label to include country of origin. — On each quarter, half or whole carcass of imported fresh meat offered for sale at wholesale or retail, and also on any individually wrapped or packaged cut or portion thereof, there shall either be placed a label or brand clearly indicating the country of origin of the meat or a conspicuous, legible and clearly visible sign indicating the country of origin of the meat. Where unwrapped or unpackaged cuts or slices are displayed in a tray or case for selection by the patron, each tray or case shall have a conspicuous, legible and clearly visible sign or label indicating the country of origin. Every tray or other container of hamburger, ground meat, sausage, or other fresh meat displayed in the bulk shall have a sign or label conforming to the same requirements. All signs required by this section* shall be placed to clearly indicate for which cuts of meat or trays of meat such sign is intended.

(L. 1999 S.B. 310 § 9)

*Word "subsection" appears in original rolls.



Section 265.289 Department to enforce provisions — violations, procedure, penalty.

Effective 28 Aug 1999

Title XVII AGRICULTURE AND ANIMALS

265.289. Department to enforce provisions — violations, procedure, penalty. — 1. The department of agriculture shall enforce the provisions of sections 265.280 to 265.289.

2. Any person found to be in violation of any provision of sections 265.280 to 265.289 shall be issued a notice of violation. The notice shall state the date issued, the name and address of the person to whom issued, the nature of the violation, the statute or regulation violated, and the name and position of the person issuing the notice. The notice shall also contain a warning that the violation may result in an informal or formal administrative hearing or both.

3. Any person issued a notice of violation may be afforded an opportunity by the director of the department of agriculture to explain such facts at an informal hearing to be conducted within fourteen days of such notification. In the event that such person fails to timely respond to such notification or upon unsuccessful resolution of any issues relating to an alleged violation, such person may be summoned to a formal administrative hearing before the director or a designated hearing officer conducted in conformance with chapter 536, and if found to have committed two or more violations within twelve months, may be ordered to cease and desist from such violations, such order may be enforced in the circuit court, and, in addition, may be required to pay a penalty of not more than five hundred dollars per violation. Any party to such hearing aggrieved by a determination of a hearing officer may appeal to the circuit court of the county in which the party resides, or if the party is the state, in Cole County, in accordance with chapter 536.

4. Any penalty assessed and collected by the director shall be deposited with the state treasurer to the credit of the general revenue fund of the state.

(L. 1999 S.B. 310 § 10)



Section 265.300 Definitions.

Effective 28 Aug 2005

Title XVII AGRICULTURE AND ANIMALS

265.300. Definitions. — The following terms as used in sections 265.300 to 265.470, unless the context otherwise indicates, mean:

(1) "Adulterated", any meat or meat product under one or more of the circumstances listed in Title XXI, Chapter 12, Section 601 of the United States Code as now constituted or hereafter amended;

(2) "Capable of use as human food", any carcass, or part or product of a carcass, of any animal unless it is denatured or otherwise identified, as required by regulation prescribed by the director, to deter its use as human food, or is naturally inedible by humans;

(3) "Cold storage warehouse", any place for storing meat or meat products which contains at any one time over two thousand five hundred pounds of meat or meat products belonging to any one private owner other than the owner or operator of the warehouse;

(4) "Commercial plant", any establishment in which livestock or poultry are slaughtered for transportation or sale as articles of commerce intended for or capable of use for human consumption, or in which meat or meat products are prepared for transportation or sale as articles of commerce, intended for or capable of use for human consumption;

(5) "Director", the director of the department of agriculture of this state, or his authorized representative;

(6) "Livestock", cattle, calves, sheep, swine, ratite birds including but not limited to ostrich and emu, aquatic products as defined in section 277.024, llamas, alpaca, buffalo, elk documented as obtained from a legal source and not from the wild, goats, or horses, other equines, or rabbits raised in confinement for human consumption;

(7) "Meat", any edible portion of livestock or poultry carcass or part thereof;

(8) "Meat product", anything containing meat intended for or capable of use for human consumption, which is derived, in whole or in part, from livestock or poultry;

(9) "Misbranded", any meat or meat product under one or more of the circumstances listed in Title XXI, Chapter 12, Section 601 of the United States Code as now constituted or hereafter amended;

(10) "Official inspection mark", the symbol prescribed by the director stating that an article was inspected and passed or condemned;

(11) "Poultry", any domesticated bird intended for human consumption;

(12) "Prepared", slaughtered, canned, salted, rendered, boned, cut up, or otherwise manufactured or processed;

(13) "Unwholesome":

(a) Processed, prepared, packed or held under unsanitary conditions;

(b) Produced in whole or in part from livestock or poultry which has died other than by slaughter.

(L. 1967 p. 371 § 1, A.L. 1971 S.B. 39, A.L. 1993 H.B. 566 merged with S.B. 84, A.L. 1995 S.B. 109, A.L. 2005 S.B. 355)



Section 265.310 All commercial slaughter plants and meat processors regulated.

Effective 28 Aug 1967

Title XVII AGRICULTURE AND ANIMALS

265.310. All commercial slaughter plants and meat processors regulated. — All commercial plants at which livestock or poultry are slaughtered, or at which meat or meat products are processed for human consumption, shall be operated in accordance with such sanitary practices as are provided by sections 265.300 to 265.470 and by the rules and regulations prescribed by the director.

(L. 1967 p. 371 § 2)



Section 265.320 Certain operations exempted.

Effective 28 Aug 1971

Title XVII AGRICULTURE AND ANIMALS

265.320. Certain operations exempted. — 1. The director shall exempt from the provisions of sections 265.300 to 265.470, the operation of any person if and to the extent the operation would be exempt from the corresponding requirements under the Federal Meat Inspection Act or the Federal Poultry Products Inspection Act if the operation were conducted in or for interstate commerce or the state were designated under either federal act as one in which the federal requirements apply to intrastate commerce.

2. Persons granted exemption by this section shall be subject to periodic reviews. The director may, after giving reasonable notice, withdraw the exemption for any change in the conditions under which the exemption was granted. Any person aggrieved by the director's action may, within thirty days after receipt of notice, appeal as provided by chapter 536.

(L. 1967 p. 371 § 13, A.L. 1971 S.B. 39)



Section 265.330 Meats section created — head of section, appointment, qualifications, duties.

Effective 28 Aug 1967

Title XVII AGRICULTURE AND ANIMALS

265.330. Meats section created — head of section, appointment, qualifications, duties. — 1. There is hereby created "The Meats Section of the Veterinary Division of the Department of Agriculture".

2. The director shall appoint a graduate veterinarian as the head of the meats section.

3. The head of the meats section shall enforce the rules and regulations prescribed by the commissioner, and shall perform such other duties as the director and the state veterinarian deem necessary.

(L. 1967 p. 371 § 3)



Section 265.340 Inspection supervisors, appointment, number, qualifications, compensation.

Effective 28 Aug 1967

Title XVII AGRICULTURE AND ANIMALS

265.340. Inspection supervisors, appointment, number, qualifications, compensation. — 1. The director may appoint as inspection supervisors such licensed graduate veterinarians not to exceed ten as are necessary to carry out the provisions of sections 265.300 to 265.470, and may establish their compensation within the limits of the appropriation made for that purpose.

2. The director may appoint such full or part time inspectors as are necessary to carry out the provisions of sections 265.300 to 265.470, and may establish their compensation within the limits of the appropriation made for that purpose.

(L. 1967 p. 371 § 4)



Section 265.350 Inspectors, how assigned, duties.

Effective 28 Aug 1967

Title XVII AGRICULTURE AND ANIMALS

265.350. Inspectors, how assigned, duties. — 1. Each of the inspection supervisors shall provide general supervision of the inspection program under the provisions of sections 265.300 to 265.470 and shall make assignments of inspectors to inspect commercial plants within a geographical territory assigned to his general supervision by the head of the meats section.

2. The inspectors shall inspect:

(1) All livestock and poultry slaughtered for human consumption;

(2) All meat and meat products processed for human consumption;

(3) The sanitary conditions at all commercial plants in this state which slaughter, store, or process livestock, poultry, meat or meat products for human consumption.

(L. 1967 p. 371 § 5)



Section 265.360 Inspections, when conducted.

Effective 28 Aug 1967

Title XVII AGRICULTURE AND ANIMALS

265.360. Inspections, when conducted. — The times of inspection of any commercial plant made under the provisions of sections 265.300 to 265.470 shall be within the regular hours of operation of the plant.

(L. 1967 p. 371 § 6)



Section 265.370 Unwholesome meat or meat products condemned — appeal, written notice, reinspection — director's determination subject to administrative review.

Effective 28 Aug 1967

Title XVII AGRICULTURE AND ANIMALS

265.370. Unwholesome meat or meat products condemned — appeal, written notice, reinspection — director's determination subject to administrative review. — 1. All livestock, poultry, meat or meat products intended for human consumption found by an inspector to be unwholesome or adulterated shall be condemned and destroyed, unless the article can be rendered wholesome and unadulterated by reprocessing under the supervision of the inspector; except that any order for destruction shall be stayed by timely appeal.

2. At any time within twenty-four hours after the order of the inspector, any person aggrieved by the order may object to the inspector's determination by filing a written notice with the director, stating the specific grounds for the objection.

3. The director may cause an inspection of the condemned article to be made by two additional inspectors, and shall rule on the objection seventy-two hours after receiving notice.

4. The determination of the director shall be subject to review as provided by chapter 536.

(L. 1967 p. 371 § 7)



Section 265.380 Unwholesome or adulterated meat to be marked, how.

Effective 28 Aug 1967

Title XVII AGRICULTURE AND ANIMALS

265.380. Unwholesome or adulterated meat to be marked, how. — All meat found to be unwholesome or adulterated shall be marked with the official condemned mark. The mark shall state that the article was inspected and condemned.

(L. 1967 p. 371 § 8)



Section 265.390 Containers to bear inspection mark and plant number — containers to state ingredients, net weight or measure.

Effective 28 Aug 1967

Title XVII AGRICULTURE AND ANIMALS

265.390. Containers to bear inspection mark and plant number — containers to state ingredients, net weight or measure. — 1. When any meat or meat product which is prepared for human consumption shall be placed in a shipping container in a commercial plant where inspection is maintained under sections 265.300 to 265.470, the person preparing the meat or meat product shall cause to be attached to the container a label bearing the official inspection mark and the approved plant number.

2. In addition, the container which directly contains the meat or meat product shall bear a statement of the ingredients including a declaration of artificial flavors, colors, or preservatives, net weight or other measure of contents and the official inspection mark.

(L. 1967 p. 371 § 9)



Section 265.400 Labels must be approved — appeal from director's determination.

Effective 28 Aug 1967

Title XVII AGRICULTURE AND ANIMALS

265.400. Labels must be approved — appeal from director's determination. — 1. The use of any label upon or accompanying any livestock, poultry, meat or meat products inspected under sections 265.300 to 265.470 shall be approved by the director before being used, and if the director finds that any label is false or misleading, he may prohibit the use of the label unless modified.

2. Any person aggrieved by the director's determination may appeal within thirty days after receipt of notice, as provided by chapter 536.

(L. 1967 p. 371 § 10)



Section 265.410 License required, application, fee.

Effective 28 Aug 1967

Title XVII AGRICULTURE AND ANIMALS

265.410. License required, application, fee. — 1. A license shall be required for each commercial plant which slaughters livestock or poultry, processes meat or meat products for human consumption, or keeps meat or meat products in a cold storage warehouse. Before any license is issued or renewed an inspection shall be made to determine that the plant has complied with sections 265.300 to 265.470.

2. Applications for the license shall be made on forms furnished by the director. The license fee shall be ten dollars for one year, and the license may be renewed.

(L. 1967 p. 371 § 11)



Section 265.420 Records required, inspection permitted, records to be retained.

Effective 28 Aug 1967

Title XVII AGRICULTURE AND ANIMALS

265.420. Records required, inspection permitted, records to be retained. — 1. The director may require any commercial plant which slaughters, processes, renders, transports, stores, ships or receives livestock, poultry, meat or meat products intended for human consumption to maintain records relative to the above transactions and may require it to permit an authorized representative of the director to have access to copy such records at reasonable times.

2. All records required by this section shall be preserved for two years after the transaction has taken place.

(L. 1967 p. 371 § 12)



Section 265.430 Federal or other approved inspection basis for exemption.

Effective 28 Aug 1967

Title XVII AGRICULTURE AND ANIMALS

265.430. Federal or other approved inspection basis for exemption. — Any commercial plant at which livestock or poultry are slaughtered or meat or meat products are processed for human consumption shall be exempted by the director from the inspection provisions of sections 265.300 to 265.470 if he finds that it has federal inspection or other approved inspection.

(L. 1967 p. 371 § 14)



Section 265.440 Inspector may serve two or more plants.

Effective 28 Aug 1967

Title XVII AGRICULTURE AND ANIMALS

265.440. Inspector may serve two or more plants. — If two or more commercial plants are located in the same area, the director may authorize inspection of all plants by a single inspector; except that the times of inspection for any commercial plant shall be within the normal working hours of the plant.

(L. 1967 p. 371 § 15)



Section 265.442 Transportation or sale of adulterated, misbranded or certain unmarked meats prohibited.

Effective 28 Aug 1971

Title XVII AGRICULTURE AND ANIMALS

265.442. Transportation or sale of adulterated, misbranded or certain unmarked meats prohibited. — 1. No person shall sell, transport, offer for sale or transportation, or receive for transportation:

(1) Any meat or meat products which are capable of use as human food, and are adulterated or misbranded at the time of such sale, transportation, offer for sale or transportation, or receipt for transportation;

(2) Any meat or meat food products required to be inspected under sections 265.300 to 265.460 unless they have been so inspected and passed;

(3) Any meat or meat products with respect to any such articles which are capable of use as human food, on which is performed any act, while the articles are being transported, or held for sale after such transportation, which is intended to cause or has the effect of causing such articles to be adulterated or misbranded.

2. No person shall sell, transport, offer for sale or transportation, or receive for transportation any carcass of horses, mules, or other equines or parts of such carcasses, or the meat or meat food products thereof, unless they are plainly and conspicuously marked or labeled or otherwise identified as required by regulations prescribed by the director to show the kinds of animals from which they were derived.

3. No person shall buy, sell, transport, or offer for sale or transportation, or receive for transportation, any meat or meat products which are not intended for use as human food, unless they are denatured or otherwise identified as required by the regulations of the director, or are naturally inedible by humans.

(L. 1971 S.B. 39 §§ 2, 3)



Section 265.444 Stop-sale order, when — seizure of product when, appeal.

Effective 28 Aug 1971

Title XVII AGRICULTURE AND ANIMALS

265.444. Stop-sale order, when — seizure of product when, appeal. — 1. All poultry, meat or meat products intended for human consumption found by an inspector to be misbranded shall be ordered off-sale. Such stop-sale order shall specify the reason for its issuance and shall detail the character of the violation. No poultry, meat or meat products to which a stop-sale order applies shall be marketed until and unless the order has been withdrawn. The director shall withdraw a stop-sale order only upon his determination that the conditions leading to issuance of the order have been corrected.

2. If the conditions leading to the issuance of a stop-sale order have not been corrected within sixty days, the director may take possession or custody of the poultry, meat or meat products against which a stop-sale order has been issued. Upon ten days' notice to the owner, the poultry, meat or meat product shall be disposed of in a manner that is consistent with the public safety and interest. The owner or custodian of the poultry, meat or meat product shall not be entitled to any compensation or damages on account of such seizure or disposition. Any order for disposal of poultry, meat or meat products that have been seized shall be stayed by timely appeal as provided in chapter 536.

(L. 1971 S.B. 39 § 4)



Section 265.450 Violation basis for suspension or refusal to license.

Effective 28 Aug 1967

Title XVII AGRICULTURE AND ANIMALS

265.450. Violation basis for suspension or refusal to license. — The director may refuse to license or may suspend or revoke the license of any commercial plant for any violation of sections 265.300 to 265.470.

(L. 1967 p. 371 § 16)



Section 265.460 Operation without license or selling adulterated or misbranded meat, penalty.

Effective 28 Aug 1971

Title XVII AGRICULTURE AND ANIMALS

265.460. Operation without license or selling adulterated or misbranded meat, penalty. — Any person who shall operate a commercial plant without a license, or sell or offer for sale any adulterated or misbranded meat or meat product is guilty of a misdemeanor. Upon conviction of a first violation he shall be punished by a fine of not less than one hundred dollars nor more than one thousand dollars or by confinement in the county jail for not more than one year or by both such fine and confinement. Persons found guilty of subsequent offenses shall, upon conviction, be punished by a fine of not less than five hundred dollars nor more than one thousand dollars or by confinement in the county jail for not more than one year or by both such fine and confinement.

(L. 1967 p. 371 § 18, A.L. 1971 S.B. 39)



Section 265.470 Director and applicant placed under state department of elementary and secondary education relative to licenses.

Effective 28 Aug 1967

Title XVII AGRICULTURE AND ANIMALS

265.470. Director and applicant placed under state department of elementary and secondary education relative to licenses. — Insofar as issuance, revocation or suspension of any license hereunder is concerned, the director and the licensee or applicant for license shall come under the provisions of chapter 621.

(L. 1967 p. 371 § 20)



Section 265.471 Rules, Federal Meat Inspection Act.

Effective 28 Aug 2004

Title XVII AGRICULTURE AND ANIMALS

265.471. Rules, Federal Meat Inspection Act. — The director shall promulgate rules and regulations consistent with and equal to the Federal Meat Inspection Act, the Federal Poultry Products Inspection Act, and all related federal regulations and shall adopt such rules and regulations as necessary to implement the inspection programs authorized under sections 265.300 to 265.470.

(L. 2004 H.B. 1192 merged with S.B. 740, et al. § 265.475)



Section 265.490 Definitions.

Effective 28 Aug 1985

Title XVII AGRICULTURE AND ANIMALS

265.490. Definitions. — As used in sections 265.490 to 265.499:

(1) "Bulk meat" means beef sold by hanging weight, consisting of whole carcasses and the following primal cuts:

(a) "Side of beef", one-half of a split beef, comprising the frontquarter and hindquarter;

(b) "Frontquarter of beef", the foreward portion of a side, back to and including the twelfth rib;

(c) "Back of beef", chuck and rib with plate and brisket removed;

(d) "Arm chuck of beef", arm chuck with brisket removed, back to and including the fifth rib;

(e) "Rib of beef", from the sixth to the twelfth rib, inclusive, not to exceed ten inches from tip of chine bone to top of rib without plate;

(f) "Hindquarter of beef", the rear section of a side from and including the thirteenth rib, consisting of round, loin and flank;

(g) "Trimmed loin of beef", short loin and hip (sirloin), and that section of hindquarter including thirteenth rib and separated one inch to two inches below aitchbone, without flank or kidney;

(h) "Full loin of beef", loin of beef, including flank and kidney;

(i) "Round of beef", that portion of hindquarter separated from loin one inch to two inches below aitchbone back to the shin bone;

(2) "Buyer" means both actual and prospective purchasers but does not include persons purchasing for resale;

(3) "Food plan" means any plan offering meat for sale or the offering of such product in combination with each other or with any other food or nonfood product or service for a single price;

(4) "Misrepresent" means the use of any untrue, misleading or deceptive oral or written statement, advertisement, label, display, picture, illustration or sample;

(5) "Person" means individual, partnership, firm, corporation, association, or other entity;

(6) "Represent" means the use of any form of oral or written statement, advertisement, label, display, picture, illustration or sample;

(7) "Seller" means any person, individual or business entity, corporation, league, franchise, franchisee, franchisor or any authorized representative or agent thereof who offers meat, or combinations of such items, for retail purchase to the public for preparation and consumption off the premises where sold or for direct purchase by an individual at his residence.

(L. 1985 H.B. 409 & 532 § 27)



Section 265.492 Meat advertising to be truthful, accurate.

Effective 28 Aug 1985

Title XVII AGRICULTURE AND ANIMALS

265.492. Meat advertising to be truthful, accurate. — No person shall advertise for sale, solicit, offer to sell or sell foods by newspapers, handbills, placards, radio, television or other media unless the advertising is truthful and accurate. Such advertising shall not be misleading or deceiving in respect to grade, quality, quantity or price per pound or piece or in any other manner.

(L. 1985 H.B. 409 & 532 § 28)



Section 265.494 Prohibited practices, required disclosures.

Effective 28 Aug 1985

Title XVII AGRICULTURE AND ANIMALS

265.494. Prohibited practices, required disclosures. — No person advertising, offering for sale or selling all or part of a carcass or food plan shall engage in any misleading or deceptive practices, including, but not limited to, any one or more of the following:

(1) Disparaging or degrading any product advertised or offered for sale by the seller, displaying any product or depiction of a product to any buyer in order to induce the purchase of another product or representing that a product is for sale when the representation is used primarily to sell another product, or substituting any product for that ordered by the buyer without the buyer's consent. Nothing in this subdivision shall be construed to prohibit the enhancement of sales of any product by the use of a gift;

(2) Failing to have available a sufficient quantity of the product represented as being for sale to meet reasonable anticipated demands, unless the available amount is disclosed fully and conspicuously;

(3) Using any price list or advertisement subject to changes without notice unless so stated, and which contains prices other than the seller's current billing prices, unless changes are subject to consumer's advance acceptance or rejection at or before the time of order or delivery;

(4) Misrepresenting the amount of money that the buyer will save on purchases of any products which are not of the same grade or quality;

(5) Failing to disclose fully and conspicuously in any printed advertisement and invoice in at least ten-point type any charge for cutting, wrapping, freezing, delivery, annual interest rate or financing and other services;

(6) Representing the price of any product to be offered for sale in units larger than one pound in terms other than price per single pound. Nothing in this subdivision shall be construed to prevent the price of such units from also being represented by individual serving, by fluid measure or by other meaningful description;

(7) Misrepresenting the cut, grade, brand or trade name, or weight or measure of any product;

(8) Using the abbreviation "U.S." in describing a product not graded by the United States Department of Agriculture, except that a product may be described as "U.S. Inspected" when true;

(9) Referring to a quality grade other than the United States Department of Agriculture quality grade, unless the grade name is preceded by the seller's name in type at least as large and conspicuous as the grade name;

(10) Misrepresenting a product through the use of any term similar to a government grade;

(11) Failing to disclose in uniform ten-point type, when a quality grade is advertised, a definition of the United States Department of Agriculture quality grade in the following terms:

(a) Prime;

(b) Choice;

(c) Good;

(d) Standard;

(e) Utility;

(f) Commercial;

(g) Canner;

(h) Cutter;

­­

­

a. Yield grade 1 - extra lean;

b. Yield grade 2 - lean;

c. Yield grade 3 - average waste;

d. Yield grade 4 - wasty;

e. Yield grade 5 - exceptionally wasty;

(12) Advertising or offering for sale carcasses, sides or primal cuts as such, while including disproportionate numbers or amounts of less expensive components of those cuts, or offering them in tandem with less expensive components from other carcasses, sides or primal cut parts;

(13) Failing to disclose fully and conspicuously the correct government grade for any product if the product is represented as having been graded;

(14) Failing to disclose fully and conspicuously that the yield of consumable meat from any carcass or part of a carcass will be less than the weight of the carcass or part of the carcass. The seller shall, for each carcass or part of carcass advertised, use separately and distinctly in any printed matter, in at least ten-point type, the following disclosure: "Sold gross weight subject to trim loss.";

(15) Misrepresenting the amount or proportion of retail cuts that a carcass or part of carcass will yield;

(16) Failing to disclose fully and conspicuously whether a quarter of a carcass is the frontquarter or hindquarter;

(17) Representing any part of a carcass as a "half" or "side" unless it consists exclusively of a frontquarter and hindquarter. Sides or halves must consist of only anatomically natural proportions of cuts from frontquarters or hindquarters;

(18) Representing primal cuts in a manner other than described in subdivision (1) of section 265.490;

(19) Using the words "bundle", "sample order" or words of similar import to describe a quantity of meat unless the seller itemizes each type of cut and the weight of each type of cut which the buyer will receive;

(20) Advertising or offering a free, bonus, or extra product or service combined with or conditioned on the purchase of any other product or service unless the additional product or service is accurately described, including, whenever applicable, grade, net weight or measure, type and brand or trade name. The words "free", "bonus" or other words of similar import shall not be used in any advertisement unless the advertisement clearly and conspicuously sets forth the total price or amount which must be purchased to entitle the buyer to the additional product or service.

(L. 1985 H.B. 409 & 532 § 29)



Section 265.496 Penalty.

Effective 28 Aug 1985

Title XVII AGRICULTURE AND ANIMALS

265.496. Penalty. — Any person who violates any provision of sections 265.490 to 265.499 is guilty of a class A misdemeanor.

(L. 1985 H.B. 409 & 532 § 30)



Section 265.497 Inspections, department of agriculture.

Effective 28 Aug 1985

Title XVII AGRICULTURE AND ANIMALS

265.497. Inspections, department of agriculture. — Personnel designated by the director of the Missouri department of agriculture shall have access to places of business during regular business hours for the purpose of inspecting carcasses or parts of carcasses sold by the seller to determine compliance with the provisions of sections 265.490 to 265.499. The director of the Missouri department of agriculture, or personnel designated by the director, shall report any suspected violations of sections 265.490 to 265.499 to the prosecuting attorney of the county where the alleged violation occurred and to the attorney general.

(L. 1985 H.B. 409 & 532 § 31)



Section 265.499 Remedies not to be exclusive, certain grocery retailers to be exempt.

Effective 28 Aug 1985

Title XVII AGRICULTURE AND ANIMALS

265.499. Remedies not to be exclusive, certain grocery retailers to be exempt. — 1. The remedies provided in sections 265.490 to 265.499 are in addition to and not in substitution for any other remedies provided by law.

2. Sections 265.490 to 265.499 shall not apply to a regularly licensed mercantile establishment with a permanent place of business which has an inventory of other grocery products with a wholesale value in excess of fifteen thousand dollars.

(L. 1985 H.B. 409 & 532 §§ 32, 33)



Section 265.500 Grain samples — sample sealed, when — state inspection, when — federal inspection, when — cost, how paid.

Effective 28 Aug 1975

Title XVII AGRICULTURE AND ANIMALS

265.500. Grain samples — sample sealed, when — state inspection, when — federal inspection, when — cost, how paid. — 1. Whenever the value of grain is established by analysis of a drawn sample, the seller of the grain may request in writing at the time the sample is taken that the sample be divided into two equal parts, one of which shall be sealed in an airtight container.

2. Upon written request, the buyer must keep the sealed sample for a twenty-four hour period, except that weekends or holidays shall not be included in the mandatory twenty-four hour period. During the designated period the seller may cause the sample to be delivered to an official Missouri grain inspection office by the buyer. The seller shall bear all costs of securing the official test and the results of the official test shall be the basis of payment. If either the seller or buyer is* dissatisfied with the results of the test, an official federal test may be requested by either the buyer or seller at the cost of the person requesting the test and such findings shall be binding on all parties thereto.

(L. 1975 S.B. 57 §§ 1, 2)

*Word "are" appears in original rolls.



Section 265.505 Duties and powers of director of the department of agriculture.

Effective 28 Aug 1975

Title XVII AGRICULTURE AND ANIMALS

265.505. Duties and powers of director of the department of agriculture. — The director of the department of agriculture is hereby authorized and may establish all necessary and reasonable regulations and fees for carrying out the provisions of sections 265.500 to 265.515. No regulation, or any amendment or repeal thereof, provided for in sections 265.500 to 265.515 shall be adopted, except after public hearing to be held after no less than twenty days prior legal notice by advertisement of the date, time, and place of hearing. In establishing regulations for carrying out the provisions of sections 265.500 to 265.515 the director shall by regulation provide for containers for samples which will maintain the sample in the same condition as when taken, and provide for seals for the sample containers which will insure against tampering.

(L. 1975 S.B. 57 § 3)



Section 265.510 Violation, penalty for.

Effective 28 Aug 1975

Title XVII AGRICULTURE AND ANIMALS

265.510. Violation, penalty for. — An intentional violation of the provisions of sections 265.500 to 265.515 by any person or persons sampling grain for the purpose of determining the price thereof shall be deemed a misdemeanor and, upon conviction, shall be fined a sum not to exceed five hundred dollars.

(L. 1975 S.B. 57 § 4)



Section 265.515 Rules of director, ratification of.

Effective 28 Aug 1975

Title XVII AGRICULTURE AND ANIMALS

265.515. Rules of director, ratification of. — All rules and regulations promulgated by the director of the department of agriculture under the terms of sections 265.500 to 265.515 shall stand ratified unless rescinded by the general assembly by bill or concurrent resolution.

(L. 1975 S.B. 57 § 5)

CROSS REFERENCE:

Rules, procedure for making and rescinding, Chap. 536



Section 265.525 Citation of law — definitions — council created, members, terms, meetings, powers and duties — department authority — fees, rulemaking authority — violations, penalty — fund created, use of moneys.

Effective 28 Aug 2010

Title XVII AGRICULTURE AND ANIMALS

265.525. Citation of law — definitions — council created, members, terms, meetings, powers and duties — department authority — fees, rulemaking authority — violations, penalty — fund created, use of moneys. — 1. This section shall be known as the "Missouri Rice Certification Act".

2. As used in this section, the following terms shall mean:

(1) "Characteristics of commercial impact", characteristics determined by the rice advisory council under subsection 7 of this section that may adversely affect the marketability of rice in the event of commingling with other rice and may include, but are not limited to, those characteristics that cannot be visually identified without the aid of specialized equipment or testing, those characteristics that create a significant economic impact in their removal from commingled rice, and those characteristics whose removal from commingled rice is infeasible;

(2) "Council", the rice advisory council established in this section;

(3) "Department", the department of agriculture;

(4) "Director", the director of the department of agriculture;

(5) "End user", any company or corporation, not to include a producer, that is a major industrial user of rice in food processing;

(6) "Handler", any person, not to include a producer, engaged in this state in the business of buying, marketing, drying, milling, or warehousing rice;

(7) "Person", any individual, partnership, limited liability company, limited liability partnership, corporation, firm, company, or any other entity doing business in Missouri;

(8) "Producer", any person who produces, or causes to be produced, rice;

(9) "Rice", all rough or paddy rice or brown rice (Oryza species) produced in or shipped in Missouri, including rice produced for seed. It does not include wild rice (Zinzania aquatic or Zinzania palustris).

3. Except as provided by rules promulgated by the department, it shall be unlawful for any person to introduce, sell, plant, produce, harvest, transport, store, process, or otherwise handle rice identified as having characteristics of commercial impact.

4. There is hereby created within the department of agriculture the "Rice Advisory Council". The council shall be made up of the following ten members:

(1) The director, or his or her designee;

(2) Three members appointed by the director to include:

(a) An individual employed as or by a handler in Missouri;

(b) An individual employed as or by an end user;

(c) An individual representing the biotechnology industry who is familiar with rice genetics;

(3) Six members appointed by the director as recommended by the Missouri Rice Research and Merchandising Council to include:

(a) Two producers, neither of whom shall be employed by or serve on the board of any rice mill or rice merchandiser;

(b) Two scientists employed by institutes of higher education in Missouri;

(c) A representative of rice mills operating in Missouri; and

(d) A representative of rice seed dealers.

5. Members of the council shall serve terms of three years in length except that the director shall be a permanent member of the council and the director shall stagger the terms of the initial appointments so that three members serve terms of two years, three members serve terms of three years, and three members serve terms of four years. There is no limit to the number of terms a member may serve. Vacancies shall be filled in the same manner of representation as the original appointments.

6. The rice advisory council shall meet no less than twice annually as determined by the chairperson of the council, who shall be elected by the council at its first meeting and once every calendar year thereafter. Members of the council shall serve without compensation but shall be reimbursed for their actual and necessary expenses incurred in the performance of their duties.

7. The powers and duties of the rice advisory council shall include, but not be limited to, all of the following:

(1) Identifying rice varieties that have characteristics of commercial impact;

(2) Reviewing the efficacy of terms and conditions of identity preservation programs imposed on the planting, producing, harvesting, transporting, drying, storing, testing, or otherwise handling of rice identified using the most current industry standards and generally accepted scientific principles;

(3) Reviewing each rice variety identified as having characteristics of commercial impact not less often than every two years, or upon receipt of a petition from the purveyor of the rice;

(4) Making recommendations to the director on all matters pertaining to this section, including, but not limited to, enforcement of this section.

8. The department shall have the power to:

(1) Maintain the integrity and prevent the contamination of rice which has not been identified as having characteristics of commercial impact;

(2) Prevent the introduction of disease, weeds, or other pests that would adversely affect rice which has not been identified as having characteristics of commercial impact;

(3) Require that persons selling, offering for sale, or otherwise distributing seed for the production of rice identified as having characteristics of commercial impact, or that persons bringing rice identified as having characteristics of commercial impact into the state for processing, notify the department of the location of planting sites and the dates and procedures for planting, producing, harvesting, transporting, drying, storing, testing, or otherwise handling of rice identified as having characteristics of commercial impact;

(4) Require that persons receiving rice having been identified as having characteristics of commercial impact produced outside the state for processing notify the department of the location of the receipt and the procedures for processing, transporting, drying, storing, testing, or otherwise handling the rice to prevent commercial impact to other rice and the spread of weeds, disease, or other pests;

(5) Enforce restrictions and prohibitions imposed by the department on the selling, planting, producing, harvesting, transporting, drying, storing, testing, processing, or otherwise handling of rice identified as having characteristics of commercial impact; and

(6) Investigate alleged violations of this section, issue notices of violation, provide for an appeals process for persons aggrieved by the provisions of this section, and impose penalties for violation of this section.

9. The department may establish and collect reasonable fees for any sampling and testing of rice that the department determines is necessary to implement the provisions of this section. Any such fees shall be reviewed by the rice advisory council.

10. The department shall promulgate rules to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2007, shall be invalid and void.

11. The department shall regularly report to the rice advisory council any findings of rice varieties that could potentially have characteristics of commercial impact.

12. If the rice advisory council determines that any rice variety with characteristics of commercial impact is documented as causing unreasonable adverse effects on the environment or public health, the council may issue recommendations to the department. Within sixty days of receiving any such recommendations from the council, the department shall hold a public hearing for the purpose of determining the nature and extent of commercial impact. Within thirty days of holding any such public hearing, the department shall issue a detailed opinion in response to the council recommendations.

13. The penalty for violating a provision of this section shall be no less than ten thousand dollars nor more than one hundred thousand dollars per day per violation.

14. If the department determines a person has violated any provision of this section, the department shall provide written notice to such person informing the person of the violation. The notice shall inform the person of the right to request an appeal. Nothing in this section shall prevent a person from seeking judicial relief in a court of competent jurisdiction.

15. (1) There is hereby created in the state treasury the "Missouri Rice Certification Fund", which shall consist of fees collected under this section. The fund shall be administered by the department of agriculture and all moneys in the fund shall be distributed by the department of agriculture in accordance with this section. The state treasurer shall be custodian of the fund and may approve disbursements from the fund in accordance with sections 30.170 and 30.180.

(2) Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund.

(3) The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

16. The provisions of this section shall not be subject to the provisions of sections 610.010 to 610.200.

(L. 2007 H.B. 741, A.L. 2010 H.B. 1840)






Chapter 266 Seeds, Fertilizers and Feeds

Chapter Cross References



Section 266.011 Short title.

Effective 28 Aug 1979

Title XVII AGRICULTURE AND ANIMALS

266.011. Short title. — Sections 266.011 to 266.111* shall be cited as "The Missouri Seed Law".

(L. 1951 p. 5 § 266.010, A.L. 1979 H.B. 57)

*Words "this law" appear in original rolls.



Section 266.021 Definitions.

Effective 28 Aug 1979

Title XVII AGRICULTURE AND ANIMALS

266.021. Definitions. — When used in sections 266.011 to 266.111:

(1) "Advertisement" means all representations, other than those on the label, disseminated in any manner or by any means, relating to seed within the scope of this law.

(2) "Agricultural seeds" includes the seeds of grass, forage, cereal and fiber crops and any other kinds of seeds commonly recognized within this state as agricultural or field seeds, except Johnson grass.

(3) "Certified seed" means certified, registered, foundation or any term conveying a similar meaning when referring to seed that has been produced, processed and labeled in accordance with the procedures and in compliance with the rules and regulations of a legally constituted and officially recognized seed certifying agency as provided for in this law.

(4) "Controlling the pollination" means to use a method of hybridization which will produce pure seed which is at least seventy-five percent hybrid seed. Hybrid designations shall be treated as variety names.

(5) "Department" or "department of agriculture" means the state department of agriculture, and when by this law the said department of agriculture is charged to perform a duty it shall be understood to authorize the performance of such duty by the director of the department of agriculture or his duly authorized deputies subject to his instructions.

(6) "Director" means the director of the Missouri state department of agriculture.

(7) "Hybrid" applied to kinds or varieties of seed means the first generation seed of a cross produced by controlling the pollination and by combining:

(a) Two or more inbred lines;

(b) One inbred or a single cross with an open pollinated variety;

(c) Two selected clones, seed lines, varieties, or species.

(8) "Kind" means one or more related species or subspecies which singly or collectively is known by one common name, for example, corn, oats, alfalfa, or timothy.

(9) "Label" means any tag, label, brand, or device attached to, or written, stamped, printed, or stenciled on any container of seed or supplied with any bulk lot of seeds.

(10) "Lot" means a definite quantity of seed identified by a number, every portion or bag of which is uniform, within permitted tolerances for factors which appear in the labeling.

(11) "Person" includes any individual, partnership, corporation, company, society, or association.

(12) "Place of business" is that place from which seed is sold and includes a:

(a) "Retail place of business" where seed is held for sale and sold, or held for sale and offered for sale to the end user;

(b) "Wholesale place of business" where seed is held for sale and sold, or held for sale and offered for sale to a seed dealer.

(13) "Record" includes all information relating to the shipment and sale of seed.

(14) "Seizure" means a legal process for obtaining seed as granted by court order.

(15) "Stop-sale" means an administrative order provided by law, restraining the sale, use, disposition, and movement of a definite amount of seed, of a specific lot number if the seed is distinguished by lots.

(16) "Treated" means that the seed has received an application of a substance, or that it has been subjected to a process for which a claim is made.

(17) "Variety" means a subdivision of a kind characterized by growth, yield, plant, fruit, seed, or other characteristics, by which it can be differentiated from other plants of the same kind.

(18) "Vegetable seeds" includes the seeds of those crops which are grown in gardens or on truck farms and are generally known and sold under the name of vegetable seeds in this state.

(19) "Weed seeds" includes the seeds of all plants generally recognized as weeds within this state, and includes (a) noxious-weed seeds which are the seeds of weeds which are highly objectionable in fields, lawns or gardens of Missouri, and which are difficult to control by good cultural practices, and (b) prohibited weed seeds which are the seeds of weeds which, when established, are highly destructive and difficult to control in this state by good cultural practices. The species of weeds seed declared to be noxious and the species of weeds seed declared to be prohibited shall be established by regulation.

(L. 1951 p. 5 § 266.020, A.L. 1957 p. 13, A.L. 1979 H.B. 57)



Section 266.031 Permits required, fees, terms — penalty for late application.

Effective 28 Aug 1979

Title XVII AGRICULTURE AND ANIMALS

266.031. Permits required, fees, terms — penalty for late application. — 1. Any person who sells, distributes, offers or exposes for sale any agricultural or vegetable seed in the state of Missouri shall obtain a seed permit from the director of agriculture unless exempted as in section 266.080. Seed dealers must purchase permits for each seed sales classification performed, selling or taking orders for seed from other than an established place of business, selling seed from a retail place of business, selling seed from a wholesale place of business, or negotiating sales as a broker. A separate permit shall be required for each place of business from which seed regulated by this law is sold. A separate permit shall also be required of each person selling or taking orders for seed from other than an established place of business. Seed permit fees will be assessed as follows:

­

­

2. Farmers and seed producers shall be classed as seedsmen and must comply with all the provisions of sections 266.011 to 266.111 when the farmers or seed producers:

(1) Offer, sell or expose for sale seed not of their own production;

(2) Sell and deliver seed to a purchaser by way of common carrier;

(3) Sell seed by any public sales service;

(4) Advertise or label seed referring to the purity or germination.

3. No permit is transferable. All persons holding a Missouri seed permit shall post the permit in a conspicuous place in the place of business to which it applies. The licensing year shall be twelve months, or any fraction thereof, beginning on January first and ending December thirty-first. All permit fees shall be paid to the Missouri department of agriculture and shall be deposited in the state treasury.

4. If the application for renewal of any seed permit is not filed prior to expiration date in any year, a penalty of fifty percent shall be assessed and added to the original fee and shall be paid by the applicant before that renewal license shall be issued; provided, that such penalty shall not apply if the applicant furnishes an affidavit certifying that he has not engaged in selling, distributing, offering or exposing seed for sale, subsequent to the expiration date of his license.

(L. 1951 p. 5 § 266.030, A.L. 1957 p. 13, A.L. 1979 H.B. 57)



Section 266.040 Limit to number of free tests — regulations authorized — fee for excess.

Effective 28 Aug 1979

Title XVII AGRICULTURE AND ANIMALS

266.040. Limit to number of free tests — regulations authorized — fee for excess. — Any citizen of this state shall have the privilege of submitting to the director of the department of agriculture samples of agriculture and vegetable seeds for test and analysis, subject to such regulations as may be adopted by the director; provided, that the director may by regulations fix the maximum number of samples that may be tested free of charge for any one citizen in a specified period of time, and fix charges for tests on samples submitted in excess of those tested free of charge. The fees collected for testing seed shall be paid to the Missouri department of agriculture and shall be deposited in the state treasury.

(RSMo 1939 § 14279, A.L. 1951 p. 5, A.L. 1979 H.B. 57)



Section 266.051 Label requirements for agricultural seeds.

Effective 28 Aug 1979

Title XVII AGRICULTURE AND ANIMALS

266.051. Label requirements for agricultural seeds. — 1. Each container of agricultural seed of more than one pound and vegetable seed in any amount which is sold, offered for sale, transported, or exposed for sale, within this state for seeding purposes shall bear thereon or have attached thereto in a conspicuous place a plainly written or printed label or tag in the English language, giving the following information:

(1) For agricultural seeds:

(a) Commonly accepted name of (A) kind or (B) kind and variety, of each agricultural seed component in excess of five percent of the whole by weight. When more than one component is required to be named, the work "mixture" or the word "mixed" shall be shown conspicuously on the label;

(b) Lot number or other lot identification;

(c) Origin, if unknown, that fact shall be stated;

(d) Percentage by weight of pure seed;

(e) Percentage by weight of all weed seeds;

(f) Percentage by weight of agricultural seeds (which may be designated as "crop seeds" ) other than those required to be named on the label;

(g) Percentage by weight of inert matter;

(h) Noxious weed seed content must be expressed in numbers per pound if the seed is sold in units of pounds or U.S. dry measure and in numbers per one hundred grams if the seed is sold in units of the metric system. The name and number of each kind of noxious weed seed must be stated when present singly or collectively in excess of the numbers listed in subparagraphs a, b, c, or d:

a. Eighty seeds per pound or eighteen seeds per one hundred grams of Agrostis species, Poa species, Bermuda grass, timothy, orchard grass, fescues (except meadow and tall fescues), alsike and white clover, reed canary grass, and other agricultural seeds of similar size and weight, or mixtures within this group;

b. Forty-eight seeds per pound or eleven seeds per one hundred grams of ryegrasses, meadow and tall fescues, millets, alfalfa, red clover, sweet clovers, lespedezas, brome grass, crimson clover, rape, Agropyron species, and other agricultural seeds of similar size and weight, or mixtures within this group, or of this group with subparagraph a, above;

c. Sixteen seeds per pound or four seeds per one hundred grams of vetches, sudan grass and other agricultural seeds of similar size and weight, or mixtures not specified in subparagraphs a, b, and d, of this section;

d. Eighty seeds per pound or eighteen seeds per one hundred grams of wheat, oats, rye, barley, buckwheat, sorghums (except sudan grass), soybeans, cowpeas, and other agricultural seeds of a size and weight similar to or greater than those within this group;

(i) The word "none", if shown on the label or tag under "noxious weeds", shall be construed as meaning that no noxious weed seeds are present. If noxious weed seeds are not present in excess of the number prescribed in paragraph (h), subparagraphs a, b, c, and d, above, then there shall be shown on the label or tag under "noxious weeds" either the name and number of each kind of noxious weed seeds present per pound or per one hundred grams, as may be the case, or the words "not in excess of ______" and in the blank to be inserted the maximum number permitted under paragraph (h), subparagraphs a, b, c, and d;

(j) For each named agricultural seed:

a. Percentage of germination, exclusive of hard seeds;

b. Percentage of hard seed, if present;

c. Total germination and hard seed;

d. The calendar month and year the test was completed to determine such percentage;

(k) Name and address of the person who labeled said seed, or the name and address of the person who sells, offers or exposes said seed for sale within this state;

(l) Warning as to danger if seed has been treated with a compound poisonous to man or farm animal;

(2) For vegetable seeds:

(a) Name of kind and variety of seed;

(b) For vegetable seed packets of one pound or less, the planting season for which the seed was packed;

(c) For vegetable seed in containers of more than one pound the percentage of germination, and the month and year in which the germination test was performed;

(d) For seed in packets of one pound or less, that germinates less than the standards as established by the Federal Seed Act, or as the director prescribes through regulation:

a. Percentage of germination, exclusive of hard seed;

b. Percentage of hard seed, if present;

c. Total germination and hard seed;

d. The words "below standard" in not less than eight point type;

e. The calendar month and year the test was completed;

(e) Name and address of the person who labeled said seed, or the name and address of the person who sells, offers or exposes said seed for sale within this state.

2. Agriculture seeds exposed for sale stored in bulk shall be labeled by attaching to the bin, tank, box, or other container in a conspicuous place, a tag or label stating the information required by the Missouri seed law and the rules and regulations thereunder. Any portion of seeds consisting of more than one pound sold from bulk directly to the purchaser shall be accompanied by an exact copy of the label attached to the container of the bulk lot of seed.

3. Agricultural seed labeled to show less than fifty percent germination must be additionally distinguished by the words "low germination". No seed containing less than twenty-five percent germination can be sold at retail level. This demarkation must be printed diagonally across the seed quality guarantees in print size at least three times the print used to express other seed quality claims.

4. Labeling agricultural seed as to variety is not required; however, when a variety name is shown on the label, the name must be confined to the recognized variety name. The representation of variety shall be confined to the recognized name of the variety of seed and such seed shall not have affixed thereto names or terms that create a misleading impression as to the history or quality of the seed.

5. When using the designation "hybrid" in labeling if any one kind or kind and variety of seed present in excess of five percent is hybrid seed, it shall be designated "hybrid" on the label. The percentage that is hybrid shall be at least ninety-five percent of the percentage of pure seed shown unless the percentage of pure seed which is hybrid seed is shown separately. If two or more kinds of varieties are present in excess of five percent and are named on the label, each that is hybrid shall be designated as hybrid on the label. Any one kind or kind and variety that has pure seed which is less than ninety-five percent but more than seventy-five percent hybrid seed as a result of incompletely controlled pollination in a cross shall be labeled to show:

(1) The percentage of pure seed that is hybrid seed;

(2) A statement such as contains from seventy-five percent to ninety-five percent hybrid seed.

6. When using the designation "hybrid" in labeling no one kind or variety of seed shall be labeled as hybrid if the pure seed contains less than seventy-five percent hybrid seed.

7. Seed treated with a compound poisonous to man or farm animal shall show on the label or on a separate tag the words "poison treated" in boldface type, and in addition give the name of the chemical or brand name of treatment used.

(L. 1951 p. 5 § 266.050, A.L. 1979 H.B. 57)



Section 266.061 Contents of statement on label or tag.

Effective 28 Aug 1979

Title XVII AGRICULTURE AND ANIMALS

266.061. Contents of statement on label or tag. — No statements regarding the quality or purity of such agricultural or vegetable seeds, if inconsistent with the requirements of this law, shall be written or printed on the label or tag, or placed inside or affixed to any container of agricultural or vegetable seed sold, offered for sale, transported or exposed for sale within this state for seeding purposes, except this section shall not prohibit the use of a limited warranty statement, provided such statement shall in no way modify or deny the labeling information required in this law or constitute a defense of any violation of this law.

(L. 1951 p. 5 § 266.060, A.L. 1979 H.B. 57)



Section 266.071 Sales, offers for sale and acts prohibited.

Effective 28 Aug 1979

Title XVII AGRICULTURE AND ANIMALS

266.071. Sales, offers for sale and acts prohibited. — 1. It is unlawful for any person to sell, distribute, offer for sale, or expose for sale any agricultural or vegetable seed within this state:

(1) Unless the test to determine the percentage of germination was performed within ten months of the time the seed is sold, exposed for sale, offered for sale or distributed. An exception shall be allowed for seed packaged in hermetically sealed containers, which may be sold, exposed for sale, offered for sale or transported up to thirty-six months after the test to determine the percentage of germination, if the seed is packaged according to the regulation governing hermetically packaged seed;

(2) Not labeled in accordance with the provisions of sections 266.011 to 266.111 or having a false or misleading labeling;

(3) Which has false or misleading advertisement;

(4) Containing prohibited weed seeds;

(5) Containing noxious weed seeds in excess of one-half percent, or in excess of the number declared on the label attached to the container of the seed;

(6) Containing more than two percent by weight of weed seeds, except for Brome grass, orchard grass or fescue which may not exceed three percent;

(7) Which is represented to be certified, registered, foundation, or any other term conveying a similar meaning when referring to seed unless it has been produced, processed, and labeled in accordance with procedures and in compliance with the rules and regulations of an officially recognized certifying agency.

2. It is unlawful for any person within this state:

(1) To detach, alter, deface or destroy any label provided for in sections 266.011 to 266.111, or the rules and regulations made and promulgated thereunder, or to alter or substitute seed, in a manner that may defeat the purposes of sections 266.011 to 266.111;

(2) To hinder or obstruct in any way any authorized person in the performance of his duties under sections 266.011 to 266.111;

(3) To fail to comply with a "stop-sale" order or to move or otherwise handle or dispose of any lot of seed held under a "stop-sale" order or tags attached thereto, except with express permission of the enforcing officer, and for the purpose specified thereby;

(4) To sell noxious or prohibitive weed seed except as provided in section 266.080;

(5) To sell seed to persons performing the seed sale functions listed in subdivision (1), (2), (3), or (4) of subsection 1 of section 266.031, unless the person buying has a retail permit to sell seed;

(6) To permit seed to move into this state which does not meet the standards of the seed certifying agency of the state in which the seed originated or the provisions of Missouri seed law.

(L. 1951 p. 5 § 266.070, A.L. 1957 p. 13, A.L. 1979 H.B. 57)



Section 266.076 Records required — inspection — retention.

Effective 28 Aug 1979

Title XVII AGRICULTURE AND ANIMALS

266.076. Records required — inspection — retention. — All wholesale places of business shall maintain records showing kind of seed, quantity, date of shipment, consignee and consignor. Records on seed sales must be made available during normal business hours, at the seed dealer's place of business for the director when he has preceded the time of inspection by a request in writing. Seed records shall be maintained for a period of three years.

(L. 1979 H.B. 57)



Section 266.080 Exemptions.

Effective 28 Aug 1979

Title XVII AGRICULTURE AND ANIMALS

266.080. Exemptions. — The provisions of sections 266.051, 266.061 and 266.071 shall not apply:

(1) To seed or grain not intended for seeding purposes;

(2) To seed in storage, or being transported or consigned to an establishment for cleaning or processing; provided, that the invoice or labeling accompanying any shipment of said seed bears the statement "seed for processing"; and provided that any labeling or other representation which may be made with respect to the uncleaned or unprocessed seed shall be subject to this law;

(3) To any carrier in respect to any seed transported or delivered for transportation in the ordinary course of its business as a carrier; provided, that such carrier is not engaged in producing, processing, or marketing agricultural or vegetable seed subject to the provisions of this law;

(4) To a farmer who sells unlabeled seed of his own production;

(5) To seed for use in experimental or breeding purposes, when approved by the director of agriculture on a form established by regulation.

(RSMo 1939 § 14270, A.L. 1951 p. 5, A.L. 1957 p. 13, A.L. 1979 H.B. 57)

Prior revisions: 1929 § 12606; 1919 § 12127



Section 266.091 Director of agriculture to enforce provisions and requirements — rules and regulations to be adopted, procedure — laboratory — cooperation with others.

Effective 28 Aug 1995

Title XVII AGRICULTURE AND ANIMALS

266.091. Director of agriculture to enforce provisions and requirements — rules and regulations to be adopted, procedure — laboratory — cooperation with others. — 1. The duty of enforcing sections 266.011 to 266.111 and carrying out its provisions and requirements shall be vested in the director of the department of agriculture. It shall be the duty of the director, individually, or through his authorized agents:

(1) To sample, inspect, make analysis of, and test agricultural and vegetable seeds transported, sold or offered or exposed for sale within this state for seeding purposes, at such time and place and to such extent as he deems necessary to determine whether the agricultural or vegetable seeds are in compliance with the provisions of sections 266.011 to 266.111, and to notify promptly the person who transported, sold, offered or exposed the seed for sale, of any violation;

(2) To adopt, after a public hearing, such reasonable rules and regulations necessary to secure the efficient enforcement of sections 266.011 to 266.111, including the promulgation of definitions of terms relating to the enforcement of this law;

(3) To follow the established rules and methods on analysis as practiced by the Association of Official Seed Analysts and recognized by the seed testing laboratories of the United States Department of Agriculture;

(4) To use tolerances, on pure seed, germination, weed seed and other crop as published in the rules for seed testing by the Association of Official Seed Analysts when taking regulatory action in the administration of this law.

2. Further, for the purpose of carrying out the provisions of sections 266.011 to 266.111, the director of the department of agriculture, individually, or through his authorized agents, is authorized:

(1) To enter upon any public or private premises during the regular business hours in order to have access to seeds subject to the law and the rules thereunder;

(2) To issue and enforce a written or printed "stop-sale" order to the owner or custodian of any lot of agricultural or vegetable seed which the director of the department of agriculture finds is in violation of any of the provisions of sections 266.011 to 266.111, which order shall prohibit further sale of the seed until the officer has evidence that the law has been complied with and the owner or custodian shall have the right to take such steps as may be possible to bring the seed into compliance, such as recleaning, retesting, or relabeling. In respect to seeds which have been denied sale as provided in this subdivision, the owner or custodian of such seeds shall have the right of appeal from the order to the circuit court of the county or city in which the seed is found, praying for a judgment as to the justification of the order and for the discharge of the seed from the order prohibiting the sale in accordance with the findings of the court;

(3) To maintain a laboratory with necessary equipment within appropriations, and is authorized to assign any of his employees without additional salary to aid in the administration of sections 266.011 to 266.111, and shall further be required to secure an analyst or analysts and other necessary employees and designate reasonable remuneration therefor, for the proper enforcement and carrying out of the provisions of sections 266.011 to 266.111. It shall be the duty of the director, within his discretion and appropriations, to publish or cause to be published the results of the examinations, analyses and tests of these samples of agricultural seed or mixture of such seed, drawn as provided for in sections 266.011 to 266.111, together with any other information the director may find advisable. If the director publishes the violations of any seedsman he shall publish the violations of all seedsmen over the same period of time;

(4) To consider for regulatory purposes vegetable seed packets containing one pound or less deficient in germination, when by composite testing, a variety of vegetable seed of a single labeler is found deficient in germination. The method used to determine germination deficiency in vegetable seed packets will consist of germination analysis on at least one packet collected from each of ten different distribution points within the state. If five or more packets are found deficient in germination, that variety, or lot if distinguished by lot numbers, for that labeler will be considered deficient. A "stop-sale" will be issued on that variety or lot in all distribution points known by the director to be offering the vegetable seed packets for sale, and those places of business and the labeler of the seed will be notified;

(5) To gather information necessary to restrict the sale of uncertified seed sold by variety name when that variety has been granted a certificate of protection under the Plant Variety Protection Act which specifies sale only as a class of certified seed;

(6) To cooperate with, and enter into agreements with, any other agency of this state, the United States Department of Agriculture, and any other state or agency thereof, for the purpose of carrying out the provisions of sections 266.011 to 266.111, and securing uniformity of regulations.

3. No rule or portion of a rule promulgated under the authority of sections 266.011 to 266.111 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1951 p. 5 § 266.090, A.L. 1957 p. 13, A.L. 1978 H.B. 1634, A.L. 1979 H.B. 57, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 266.095 Seed certification agency, designation.

Effective 28 Aug 1957

Title XVII AGRICULTURE AND ANIMALS

266.095. Seed certification agency, designation. — Certification of seed in the state of Missouri shall be carried out by an agency or association designated annually by the director of the Missouri agricultural experiment station at Columbia, Missouri.

(L. 1957 p. 13 § 266.092)



Section 266.101 Seed subject to seizure, when — proceedings — disposition of condemned seed.

Effective 28 Aug 1979

Title XVII AGRICULTURE AND ANIMALS

266.101. Seed subject to seizure, when — proceedings — disposition of condemned seed. — Any lot of agricultural or vegetable seed found in the possession of a single owner or custodian and not in compliance with the provisions of this law shall be subject to seizure upon complaint of the director of the department of agriculture to the circuit court of the county or city in which such seed is located. Such seizure shall not be made until the owner or custodian of the seed has been given sixty days from the date of a "stop-sale" order to bring the seed in compliance with the provisions of this law. In the event the court finds that the seed does not comply with this law, it shall order the condemnation thereof, and the seed shall be denatured, processed, destroyed, relabeled, or otherwise disposed of by the court; provided, that either party may demand a trial by jury on any issue of fact joined in any such case; and provided further, that in no instance shall the court order such disposition of said seed without first having given the claimant an opportunity to apply to the court for the release of said seed or permission to process or relabel said seed to bring it into compliance with this law.

(L. 1951 p. 5 § 266.100, A.L. 1978 H.B. 1634, A.L. 1979 H.B. 57)



Section 266.105 Injunctive relief — bond required.

Effective 28 Aug 1979

Title XVII AGRICULTURE AND ANIMALS

266.105. Injunctive relief — bond required. — When in the performance of his duties the director of agriculture applies to any court for a temporary or permanent injunction restraining any person from violation or continuing to violate any of the provisions of this law or any rules and regulations under this law, the court may cause a temporary restraining order or a temporary or permanent injunction to issue. The provisions of chapter 526 to the contrary notwithstanding, the state, when acting as party plaintiff in an action for a temporary restraining order or temporary or permanent injunction under this section, shall execute a bond to the other party, in such sum as the court deems sufficient to secure the amount or other matter to be restrained or enjoined, and all changes that may be occasioned by the restraining order or injunction to the parties restrained or enjoined, or to any party interested in the subject matter of the controversy, conditioned that the state will abide the decision in the controversy, and pay all sums of money, damages and costs that shall be adjudged against the state if the temporary restraining order or injunction is dissolved.

(L. 1979 H.B. 57)



Section 266.111 Penalties for violations — attorney general to act on request, when, procedure — publication by director of result of legal action.

Effective 28 Aug 1979

Title XVII AGRICULTURE AND ANIMALS

266.111. Penalties for violations — attorney general to act on request, when, procedure — publication by director of result of legal action. — 1. Every violation of the provisions of this law shall be deemed a misdemeanor punishable by a fine not exceeding five hundred dollars for the first offense and not exceeding one thousand dollars for each subsequent similar offense.

2. The director may report any violation of the provisions of sections 266.011 to 266.111 to the prosecuting attorney of the county where the violation occurs. The prosecuting attorney may institute appropriate proceedings in a court of competent jurisdiction. If any prosecuting attorney refuses or fails to act on request of the director, the attorney general shall so act; however, no prosecution under this law shall be instituted without the defendant first having been given an opportunity to appear before the director of agriculture or his duly authorized agent, to introduce evidence either in person or by agent or attorney at a private hearing. If, after such hearing, or without such hearing in case the defendant or his agent or attorney fails or refuses to appear, the director of agriculture is of the opinion that the evidence warrants prosecution, he shall proceed as herein provided.

3. It is the duty of the director of agriculture or the attorney general, as the case may be, to institute proceedings at once against any person charged with a violation of this law, if, in the judgment of such officer, the information submitted warrants such action.

4. After judgment by the court in any case arising under this law, the director of agriculture shall publish any information pertinent to the issuance of the judgment by the court in such media as he may designate.

(L. 1951 p. 5 § 266.110, A.L. 1978 H.B. 1634, A.L. 1979 H.B. 57)



Section 266.152 Title of law.

Effective 01 Jan 1998, see footnote

Title XVII AGRICULTURE AND ANIMALS

266.152. Title of law. — Sections 266.152 to 266.220 shall be known as the "Missouri Commercial Feed Law".

(L. 1972 S.B. 506 § 2, A.L. 1997 H.B. 211)

Effective 1-01-98



Section 266.155 Director of agriculture to administer.

Effective 01 Jan 1973, see footnote

Title XVII AGRICULTURE AND ANIMALS

266.155. Director of agriculture to administer. — Sections 266.152 to 266.220 shall be administered by the director of the department of agriculture of the state of Missouri, hereinafter referred to as the "director".

(L. 1972 S.B. 506 § 3)

Effective 1-01-73



Section 266.160 Definitions.

Effective 28 Aug 1998

Title XVII AGRICULTURE AND ANIMALS

266.160. Definitions. — When used in sections 266.152 to 266.220 the following terms mean:

(1) "Brand name", any word, name, symbol, or device, or any combination thereof, identifying the commercial feed of a distributor, manufacturer or guarantor and distinguishing it from that of others;

(2) "Commercial feed", all materials or combinations of materials which are distributed or intended for distribution for use as feed or for mixing in feed, unless such materials are specifically exempted by the director. Unmixed whole seeds and physically altered entire unmixed seeds, when such whole or physically altered seeds are not chemically changed or are not adulterated within the meaning of subsection 1 of section 266.180, as well as wild bird seed, are exempt from the definition of commercial feed. The director by rule may exempt from this definition or from specific provisions of sections 266.152 to 266.220, commodities such as hay, straw, stover, silage, cobs, husks, hulls, and individual chemical compounds or substances when such commodities, compounds or substances are not intermixed with other materials and are not adulterated within the meaning of subsection 1 of section 266.180. Commercial feed shall not include feed that is manufactured, distributed and consumed by the manufacturer's own livestock;

(3) "Consultant-formulated feed", commercial feed manufactured for a final purchaser based upon a* formula and/or specifications developed for the feed purchaser by an independent consultant or feed manufacturer;

(4) "Customer-formula feed", commercial feed which consists of a mixture of commercial feeds or feed ingredients or both, each batch of which is manufactured according to the specific instructions of the final purchaser;

(5) "Department", the Missouri department of agriculture;

(6) "Director", the director of the Missouri department of agriculture;

(7) "Distribute", to offer for sale, sell, exchange, or barter, commercial feed; or to supply, furnish, or otherwise provide commercial feed;

(8) "Distributor", any person who distributes;

(9) "Drug", any article intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in animals other than man, and articles other than feed intended to affect the structure or any function of the animal body;

(10) "Feed ingredient", each of the constituent materials making up a commercial feed;

(11) "Independent consultant", any person who provides animal nutritional formulation to a feed purchaser for a fee rather than the sale of feed except that a veterinarian actively treating an identified animal is not an independent consultant;

(12) "Label", a display of written, printed or graphic matter upon or affixed to the container in which a commercial feed is distributed, or on the invoice or delivery slip with which a commercial feed is distributed;

(13) "Labeling", all labels and other written, printed or graphic matter:

(a) Upon a commercial feed or any of its containers or wrapper; or

(b) Accompanying such commercial feed;

(14) "Manufacture", to grind, mix or blend, or further process a commercial feed for distribution;

(15) "Metric ton", a metric ton of one thousand kilograms or two thousand two hundred and four pounds avoirdupois;

(16) "Mineral feed", a commercial feed intended to supply primarily mineral elements or inorganic nutrients;

(17) "Official sample", a sample of feed taken by the director or the director's agent in accordance with the provisions of subsection 3, 5, 6 or 9 of section 266.200;

(18) "Percent" or "percentages", percentages by weights;

(19) "Person" includes individual, partnership, corporation, and association;

(20) "Pet", any domesticated animal normally maintained in or near the household of the owner thereof;

(21) "Pet food", any commercial feed prepared and distributed for consumption by dogs and cats;

(22) "Product name", the name of the commercial feed which identifies it as to kind, class, or specific use;

(23) "Quantity statement", the net weight (mass), net volume (liquid or dry), or count;

(24) "Rule", an administrative rule as defined by chapter 536 or further elaboration of a particular statute;

(25) "Specialty pet", any domesticated animal pet normally maintained in a cage or tank, such as but not limited to gerbils, hamsters, birds, fish, and turtles;

(26) "Specialty pet food", any commercial feed prepared and distributed for consumption by specialty pets;

(27) "Ton", a net weight of two thousand pounds avoirdupois.

(L. 1972 S.B. 506 § 4, A.L. 1997 H.B. 211, A.L. 1998 H.B. 1600)

*Word "a" does not appear in original rolls.



Section 266.165 License required to manufacture or distribute commercial feed, application form, fee, late fee — rules authorized — license suspension, revocation or refusal — independent consultants, how regulated, penalties.

Effective 28 Aug 1998

Title XVII AGRICULTURE AND ANIMALS

266.165. License required to manufacture or distribute commercial feed, application form, fee, late fee — rules authorized — license suspension, revocation or refusal — independent consultants, how regulated, penalties. — 1. Any person who manufactures a commercial feed within the state, or who distributes a commercial feed in or into the state, or whose name appears on the label of a commercial feed as guarantor, or any person who acts as an independent consultant shall obtain a license for each facility authorizing such person to manufacture or distribute commercial feed or act as an independent consultant in the formulation of feeds before such person engages in such activity. Any person who makes only retail sales of commercial feed which bears labeling or other approved indication that the commercial feed is from a licensed manufacturer, guarantor, or distributor who has assumed full responsibility for the tonnage inspection fee due under sections 266.152 to 266.220 is not required to obtain a license. Any person who acts as an independent consultant shall also obtain such a license. Any person who is required to obtain such a license shall submit an application on a form provided or approved by the state department of agriculture accompanied by a license fee of twenty-five dollars and specified by rule promulgated pursuant to section 266.195. The license year shall be July first through June thirtieth. Each license shall expire on the thirtieth day of June of the year for which it is issued; provided that any license shall be valid through July thirty-first of the next ensuing year or until the issuance of the renewal license, whichever event first occurs, if the holder of such license has filed a renewal application with the state on or before June thirtieth of the year for which the current license was issued. Any new applicant who fails to obtain a license within fifteen working days of notification of the requirement to obtain a license, or any licensee who fails to comply with license renewal requirements, shall pay a twenty-five dollar late fee in addition to the license fee.

2. The license application shall be established by rules adopted by the state department of agriculture.

3. The state, under conditions specified by rule, may request copies of labels and labeling at any time from a license applicant or licensee in order to determine compliance with the provisions of sections 266.152 to 266.220.

4. The state may refuse to issue a license to any person not in compliance with the provisions of sections 266.152 to 266.220. The department may suspend or revoke any license issued to any person found not to be in compliance with any provision of sections 266.152 to 266.220. The director of the department of agriculture may place conditions that limit production or distribution of a particular commercial feed on the license of any person not found to be in compliance with sections 266.152 to 266.220. No license shall be conditionalized, suspended, refused or revoked unless the applicant or licensee shall first be given an opportunity to be heard before the director or a hearing officer designated by the director in order to comply with the requirements of sections 266.152 to 266.220.

5. The state, under conditions specified by rule, may require independent consultants formulating consultant-formula feeds to furnish signed copies of their formulations and specifications along with directions for use and appropriate warning statements to the manufacturer and end user of the product. Consultant recommendations found to be inadequate are subject to all the penalties as described in section 266.210.

(L. 1972 S.B. 506 § 5, A.L. 1997 H.B. 211, A.L. 1998 H.B. 1600)



Section 266.170 Commercial feed, how labeled.

Effective 01 Jan 1998, see footnote

Title XVII AGRICULTURE AND ANIMALS

266.170. Commercial feed, how labeled. — A commercial feed shall be labeled as follows:

(1) In case of a commercial feed, except a customer-formula feed, it shall be accompanied by a label bearing the following information:

(a) The product name, and the brand name if any, under which the commercial feed is distributed. Single ingredient feeds shall have a product name in accordance with the designated definition of feed ingredients as recognized by the Association of American Feed Control Officials unless the director designates otherwise;

(b) The guaranteed analysis stated in such terms as the director by rule determines is required to advise the user of the composition of the feed or to support claims made in the labeling, and in all cases the substances or elements shall be determinable by laboratory methods from generally recognized sources such as the methods published by the Association of Official Analytical Chemists;

(c) The name of each ingredient used in the manufacture of the commercial feed shall be that established by rule or the common or usual name. The director by rule may permit the use of a collective term for a group of ingredients which perform a similar function, or the director may exempt such commercial feeds, or any group thereof, from this requirement of an ingredient statement if the director finds that such statement is not required in the interest of consumers;

(d) The name and principal mailing address of the manufacturer or the person responsible for distributing the commercial feed;

(e) Adequate directions for use for all commercial feeds containing drugs and for such other feeds as the director may require by rule as necessary for their safe and effective use;

(f) Such precautionary statements as the director by rule determines are necessary for the safe and effective use of the commercial feed;

(g) The quantity statement;

(2) In the case of a customer-formula feed, it shall be accompanied by a label, invoice, delivery slip, or other shipping document, bearing the following information:

(a) Name and address of the manufacturer;

(b) Name and address of the purchaser;

(c) Date of delivery;

(d) The product name and brand name, if any, and the net weight of each commercial feed used in the mixture, and the net weight of each other ingredient used;

(e) Adequate directions for use for all customer-formula feeds containing drugs and for such other feeds as the director may require by rule as necessary for their safe and effective use;

(f) Such warning or caution statements as the director by rule determines are necessary for the safe and effective use of the customer-formula feed.

(L. 1972 S.B. 506 § 6, A.L. 1997 H.B. 211)

Effective 1-01-98



Section 266.175 Misbranding, what constitutes.

Effective 01 Jan 1998, see footnote

Title XVII AGRICULTURE AND ANIMALS

266.175. Misbranding, what constitutes. — A commercial feed shall be deemed to be misbranded:

(1) If its labeling is false or misleading in any particular;

(2) If it is distributed under the name of another commercial feed;

(3) If it is not labeled as required in section 266.170, and the rules promulgated thereunder;

(4) If it purports to be or is represented as a commercial feed, or if it purports to contain or is represented as containing a commercial feed ingredient, unless such commercial feed or feed ingredient conforms to the definition, if any, prescribed by rules by the director;

(5) If it is not appropriate for its intended or purported use;

(6) If any word, statement, or other information required by or under authority of sections 266.152 to 266.220 to appear on the label or labeling is not prominently placed thereon with such conspicuousness as compared with other words, statements, designs, or devices in the labeling and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use.

(L. 1972 S.B. 506 § 7, A.L. 1997 H.B. 211)

Effective 1-01-98



Section 266.180 Adulterated feed, what constitutes.

Effective 01 Jan 1998, see footnote

Title XVII AGRICULTURE AND ANIMALS

266.180. Adulterated feed, what constitutes. — A commercial feed shall be deemed to be adulterated:

(1) (a) If it bears or contains any poisonous or deleterious substance which may render it injurious to health; but in case the substance is not an added substance, such commercial feed shall not be considered adulterated under this subdivision if the quantity of such substance in such commercial feed does not ordinarily render it injurious to health; or

(b) If it bears or contains any added poisonous, added deleterious, or added nonnutritive substance which is unsafe within the meaning of Section 406 of the Federal Food, Drug, and Cosmetic Act (other than one which is (i) a pesticide chemical in or on a raw agricultural commodity; or (ii) a food additive); or

(c) If it is, or it bears or contains any food additive which is unsafe within the meaning of Section 409 of the Federal Food, Drug, and Cosmetic Act; or

(d) If it is a raw agricultural commodity and it bears or contains a pesticide chemical which is unsafe within the meaning of Section 408(a) of the Federal Food, Drug, and Cosmetic Act; provided, where a pesticide chemical has been used in or on a raw agricultural commodity in conformity with an exemption granted or a tolerance prescribed under Section 408 of the Federal Food, Drug, and Cosmetic Act and such raw agricultural commodity has been subjected to processing such as canning, cooking, freezing, dehydrating, or milling, the residue of such pesticide chemical remaining in or on such processed feed shall not be deemed unsafe if such residue in or on the raw agricultural commodity has been removed to the extent possible in good manufacturing practice and the concentration of such residue in the processed feed is not greater than the tolerance prescribed for the raw agricultural commodity unless the feeding of such processed feed will result or is likely to result in a pesticide residue in the edible product of the animal, which is unsafe within the meaning of Section 408(a), of the Federal Food, Drug, and Cosmetic Act;

(e) If it is, or it bears or contains any color additive which is unsafe within the meaning of section 706 of the Federal Food, Drug, and Cosmetic Act;

(f) If it is, or it bears or contains any new animal drug which is unsafe within the meaning of section 514 of the Federal Food, Drug, and Cosmetic Act;

(g) If it consists in whole or in part of any filthy, putrid, or decomposed substance, or if it is otherwise unfit for feed;

(h) If it has been prepared, packed, or held under insanitary conditions whereby it may have become contaminated with filth, or whereby it may have been rendered injurious to health;

(i) If it is, in whole or in part, the product of a diseased animal or of an animal which dies other than by slaughter which is unsafe within the meaning of section 402(a)(5) of the Federal Food, Drug, and Cosmetic Act;

(j) If its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health;

(k) If it has been intentionally subjected to radiation, unless the use of the radiation was in conformity with the regulation or exemption in effect pursuant to section 409 of the Federal Food, Drug, and Cosmetic Act;

(2) If any valuable constituent has been in whole or in part omitted or abstracted therefrom or any less valuable substance substituted therefor;

(3) If its composition or quality falls below or differs from that which it is purported or is represented to possess by its labeling;

(4) If it contains a drug and the methods used in or the facilities or controls used for its manufacture, processing, or packaging do not conform to current good manufacturing practice regulations promulgated by the director to assure that the drug meets the requirement of sections 266.152 to 266.220 as to safety and has the identity and strength and meets the quality and purity characteristics which it purports or is represented to possess. In promulgating such rules, the director shall adopt the current good manufacturing practice regulations for type A medicated articles and type B and type C medicated feeds established under authority of the Federal Food, Drug, and Cosmetic Act, unless the director determines that they are not appropriate to the conditions which exist in this state;

(5) If it contains viable weed seeds in amounts exceeding the limits which the director shall establish by rule.

(L. 1972 S.B. 506 § 8, A.L. 1997 H.B. 211)

Effective 1-01-98



Section 266.185 Prohibited acts.

Effective 28 Aug 1998

Title XVII AGRICULTURE AND ANIMALS

266.185. Prohibited acts. — The following acts and the causing thereof within the state of Missouri are hereby prohibited:

(1) The manufacture or distribution of any commercial feed that is adulterated or misbranded;

(2) The adulteration or misbranding of any commercial feed;

(3) The distribution of agricultural commodities such as whole seed, raw meat, hay, straw, stover, silage, cobs, husks, and hulls, which are adulterated within the meaning of subdivisions (1) and (5) of section 266.180;

(4) The removal or disposal of a commercial feed in violation of an order pursuant to section 266.205;

(5) The failure or refusal to obtain a commercial feed license;

(6) The violation of subsection 6 of section 266.210;

(7) Failure to pay inspection fees and file reports or submit product listings as required by section 266.190;

(8) The distribution of commercial feed to an unlicensed distributor on which inspection fees have not been paid.

(L. 1972 S.B. 506 § 9, A.L. 1997 H.B. 211, A.L. 1998 H.B. 1600)



Section 266.190 Inspection fees, exemptions — fee, how computed — report, when due — penalty for failure to make.

Effective 01 Jan 1998, see footnote

Title XVII AGRICULTURE AND ANIMALS

266.190. Inspection fees, exemptions — fee, how computed — report, when due — penalty for failure to make. — 1. An inspection fee at the rate of ten cents per ton shall be paid on commercial feeds distributed in this state by the person whose name appears on the label as the manufacturer, guarantor or distributor, except that a person other than the first manufacturer, guarantor or distributor may assume liability for the inspection fee, subject to the following:

(1) Assumption of liability for the payment of fees must be established by requesting to be put on deferment list with the director;

(2) No fee shall be paid on a commercial feed if the payment has been made by a previous distributor;

(3) No fee shall be paid on customer-formula feeds if the inspection fee is paid on the commercial feeds which are used as ingredients therein;

(4) No fee shall be paid on commercial feeds which are used as ingredients for the manufacture of commercial feeds. If the fee has already been paid, credit shall be given for such payment;

(5) In the case of pet food which is distributed in the state only in packages of ten pounds or less, an annual fee of twenty-five dollars and a listing of each product must be submitted annually on forms provided by the director and accompanied by the payment of twenty-five dollars per product which shall be paid in lieu of the inspection fee specified above. Payment is required by January first of each year. Payments not received until after January thirty-first are subject to a late fee of fifty percent of the payment due. The inspection fee required by subsection 1 of this section shall apply to pet food distributed in packages exceeding ten pounds. The assessment of these penalty fees shall not prevent the director from taking other actions as provided in this chapter;

(6) The minimum inspection fee shall be five dollars per quarter;

(7) In the case of specialty pet food which is distributed in the state only in packages of one pound or less, a listing of each product shall be submitted annually on forms provided by the director and accompanied by payment of twenty-five dollars per product up to a maximum annual fee of one thousand dollars per manufacturer in lieu of an inspection fee. Payment is required by January first of each year. Payments not received until after January thirty-first are subject to a late fee of fifty percent of the payment due. The inspection fee required by subsection 1 of this section shall apply to specialty pet food distributed in packages exceeding one pound. The assessment of these penalty fees shall not prevent the director from taking other actions as provided in this chapter.

2. Each person who is liable for the payment of such fee shall:

(1) File, not later than the last day of January, April, July and October of each year, a quarterly tonnage report, setting forth the number of net tons of commercial feeds distributed in this state during the preceding calendar quarter; and upon filing such statement shall pay the inspection fee at the rate stated in subsection 1 of this section. Inspection fees which are due and owing and have not been remitted to the director within fifteen days following the due date shall have a penalty fee of twenty percent of the amount due, or five dollars, whichever is greater, added to the amount due when payment is finally made. The assessment of this penalty fee shall not prevent the director from taking other actions as provided in this chapter;

(2) Keep such records as may be necessary or required by the director to indicate accurately the tonnage of commercial feed distributed in this state. The director shall have the right to examine such records to verify statements of tonnage. Failure to make an accurate statement of tonnage or to pay the inspection fee or comply with the requirements of this subdivision may constitute sufficient cause for the cancellation of the company's license.

3. Fees collected shall constitute a fund for the payment of the costs of inspection, sampling, analysis, and other expenses necessary for the administration of sections 266.152 to 266.220 and shall be deposited in the state treasury and credited to the general revenue fund.

(L. 1972 S.B. 506 § 10, A.L. 1997 H.B. 211)

Effective 1-01-98



Section 266.195 Director may make rules, may adopt definitions — rulemaking, procedure.

Effective 01 Jan 1998, see footnote

Title XVII AGRICULTURE AND ANIMALS

266.195. Director may make rules, may adopt definitions — rulemaking, procedure. — 1. The director is authorized to promulgate such rules for commercial feeds, pet foods and specialty pet foods as are specifically authorized in sections 266.152 to 266.220 and such other reasonable rules as may be necessary for the efficient enforcement of sections 266.152 to 266.220. In the interest of uniformity the director shall by rule adopt, unless the director determines that they are inconsistent with the provisions of sections 266.152 to 266.220 or are not appropriate to conditions which exist in this state, the following:

(1) The official definitions of feed ingredients and official feed terms adopted by the Association of American Feed Control Officials and published in the official publication of that organization; and

(2) Any rule promulgated pursuant to the authority of the Federal Food, Drug, and Cosmetic Act at 21 U.S.C. Section 301 et seq., provided that the director has the authority pursuant to sections 266.152 to 266.220 to promulgate such rules.

2. Before the issuance, amendment, or repeal of any rule authorized by sections 266.152 to 266.220, the director shall publish the proposed rule, amendment, or notice to repeal an existing rule in a manner reasonably calculated to give interested parties, including all current licensees, adequate notice and shall afford all interested persons an opportunity to present their views thereon, orally or in writing, within a reasonable period of time. After consideration of all views presented by interested persons, the director shall take appropriate action to issue the proposed rules or to amend or repeal an existing rule. The provisions of this subsection notwithstanding, if the director, pursuant to the authority of sections 266.152 to 266.220, adopts official definitions of feed ingredients, or official feed terms as adopted by the Association of American Feed Control Officials, or rules promulgated pursuant to the authority of the Federal Food, Drug, and Cosmetic Act, any amendment or modification adopted by said association or by the Secretary of Health, Education and Welfare in the case of regulations promulgated pursuant to the Federal Food, Drug, and Cosmetic Act, shall be adopted automatically under sections 266.152 to 266.220 without regard to the publication of the notice required by this subsection, unless the director, by order, specifically determines that the amendment or modification shall not be adopted. No rule or portion of a rule promulgated under the authority of sections 266.152 to 266.220 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1972 S.B. 506 § 11, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 1997 H.B. 211)

Effective 1-01-98



Section 266.200 Inspections, how made — sampling and analysis, how conducted.

Effective 01 Jan 1998, see footnote

Title XVII AGRICULTURE AND ANIMALS

266.200. Inspections, how made — sampling and analysis, how conducted. — 1. For the purpose of enforcement of sections 266.152 to 266.220, and in order to determine whether its provisions have been complied with, including whether or not any operations may be subject to such provisions, officers or employees duly designated by the director, upon presenting appropriate credentials and giving notice to the owner, operator, or agent in charge, are authorized:

(1) To enter, during normal business hours, any factory, warehouse, or establishment within this state in which commercial feeds including customer-formula feeds are manufactured, processed, packed, or held for distribution, or to stop and enter any vehicle being used to transport or hold such feeds; and

(2) To inspect at reasonable times and within reasonable limits and in a reasonable manner, commercial feed, including customer-formula feeds and any associated factory, warehouse, establishment and all pertinent equipment, finished and unfinished materials, containers, and labeling therein. The inspection may include the verification of only such records, and production and control procedures as may be necessary to determine compliance with sections 266.152 to 266.220 and the good manufacturing practice regulations established pursuant to paragraph (d) of subdivision (1) of subsection 1 of section 266.180.

2. A separate notice shall be given for each such inspection, but a notice shall not be required for each entry made during the period covered by the inspection. Each such inspection shall be commenced and completed with reasonable promptness. Upon completion of the inspection, the person in charge of the facility or vehicle shall be so notified.

3. If the officer or employee making such inspection of a factory, warehouse, or other establishment has obtained a sample in the course of the inspection, upon completion of the inspection and prior to leaving the premises such officer or employee shall give to the owner, operator, or agent in charge a receipt describing the samples obtained.

4. If the owner of any factory, warehouse, or establishment described in subsection 1 of this section, or such owner's agent, refuses to admit the director or the director's agent to inspect in accordance with subsections 1 and 2 of this section, the director is authorized to obtain from any state court a warrant directing such owner or such owner's agent to submit the premises described in such warrant to inspection.

5. For the enforcement of sections 266.152 to 266.220, the director or the director's duly designated agent is authorized to enter upon any public or private premises including any vehicle of transport during regular business hours to have access to, and to obtain samples, and to examine records relating to distribution of commercial feeds.

6. Sampling and analysis shall be conducted in accordance with methods published by the Association of Official Analytical Chemists, or in accordance with other generally recognized methods.

7. The results of all analyses of official samples may be forwarded by the director to the guarantor and to the distributor. When the inspection and analysis of an official sample indicates a commercial feed has been adulterated or misbranded, the results of the analysis shall be forwarded by the director to the distributor and the guarantor. Upon request and within thirty days the director shall furnish to the guarantor a portion of the sample concerned.

8. The director, in determining for administrative purposes whether a commercial feed is deficient in any component, shall be guided by the official sample as defined in subdivision (16) of section 266.160 and obtained and analyzed as provided for in subsections 3, 5, 6 and 9 of this section.

9. To measure the quality of a customer-formula feed and noncommercial feed ingredients an analysis will be performed by laboratory methods from generally recognized sources such as the methods published by the Association of Official Analytical Chemists. The results of this analysis will be sent to the end user and manufacturer to advise them of the nutritional content of the feed.

(L. 1972 S.B. 506 § 12, A.L. 1997 H.B. 211)

Effective 1-01-98



Section 266.205 Withdrawal from distribution order, when — seizure, procedure for — disposal of feed, how made.

Effective 01 Jan 1998, see footnote

Title XVII AGRICULTURE AND ANIMALS

266.205. Withdrawal from distribution order, when — seizure, procedure for — disposal of feed, how made. — 1. When the director or the director's authorized agent has reasonable cause to believe any lot of commercial feed is being distributed in violation of any of the provisions of sections 266.152 to 266.220 or of any of the prescribed rules under sections 266.152 to 266.220, the director may issue and enforce a written or printed "withdrawal from distribution" order, warning the distributor not to dispose of the lot of commercial feed in any manner until written permission is given by the director or the court. The director shall release the lot of commercial feed so withdrawn when said provisions and rules have been complied with. If compliance is not obtained within thirty days, the director may begin, or upon request of the distributor or licensee shall begin, proceedings for condemnation.

2. Any lot of commercial feed not in compliance with said provisions and rules shall be subject to seizure on complaint of the director to a court of competent jurisdiction in the area in which said commercial feed is located. In the event the court finds the commercial feed to be in violation of sections 266.152 to 266.220 and orders the condemnation of said commercial feed, it shall be disposed of in any manner consistent with the quality of the commercial feed and the laws of the state, but in no instance shall the disposition of the commercial feed be ordered by the court without first giving the claimant an opportunity to apply to the court for release of the commercial feed or for permission to process or relabel the commercial feed to bring it into compliance with sections 266.152 to 266.220.

(L. 1972 S.B. 506 § 13, A.L. 1997 H.B. 211)

Effective 1-01-98



Section 266.210 Penalties, appeals, how taken.

Effective 01 Jan 1998, see footnote

Title XVII AGRICULTURE AND ANIMALS

266.210. Penalties, appeals, how taken. — 1. Any person who knowingly or recklessly violates any of the provisions of sections 266.152 to 266.220 is guilty of a misdemeanor, and upon conviction thereof shall be punished as provided by law.

2. Nothing in sections 266.152 to 266.220 shall be construed as requiring the director or the director's representative to:

(1) Report for prosecution; or

(2) To institute seizure proceedings; or

(3) Issue a withdrawal from distribution order, as a result of minor violations of sections 266.152 to 266.220, or when the director believes the public interest will best be served by suitable notice of warning in writing.

3. The director may report any violation of the provisions of sections 266.152 to 266.220 to the prosecuting attorney of the county where the violation occurs. The prosecuting attorney may institute appropriate proceedings in a court of competent jurisdiction. If any prosecuting attorney refuses or fails to act on the request of the director, the attorney general shall so act; however no prosecution under this law shall be instituted without the defendant first having been given an opportunity to appear before the director of agriculture or the director's duly authorized agent, to introduce evidence either in person or by agent or attorney at an informal hearing. If, after such hearing, or without such hearing in case the defendant or the defendant's agent or attorney fails or refuses to appear, the director of agriculture is of the opinion that the evidence warrants prosecution, the director shall proceed as herein provided.

4. The director may apply for and the court may grant a temporary or permanent injunction restraining any person from violating or continuing to violate any of the provisions of sections 266.152 to 266.220 or any rule or regulation promulgated under sections 266.152 to 266.220 notwithstanding the existence of other remedies at law.

5. Any person adversely affected by an act, order, or ruling made pursuant to the provisions of sections 266.152 to 266.220 may appeal the same according to the procedures established by chapter 536.

6. Any person who uses to such person's own advantage, or reveals to other than the director or officers of the department of agriculture or to the courts when relevant in any judicial proceedings, any information acquired under the authority of sections 266.152 to 266.220, concerning any method, records, formulations, or processes which as a trade secret is entitled to protection, is guilty of a misdemeanor, but this prohibition shall not be deemed as prohibiting the director or his duly authorized agents from exchanging information of a regulatory nature with duly appointed officials of the United States, or of other states, who are similarly prohibited by law from revealing this information.

(L. 1972 S.B. 506 § 14, A.L. 1997 H.B. 211)

Effective 1-01-98



Section 266.212 Administrative penalties, procedure, appeal, maximum penalties, disbursal of funds from penalties, limitations on actions.

Effective 01 Jan 1998, see footnote

Title XVII AGRICULTURE AND ANIMALS

266.212. Administrative penalties, procedure, appeal, maximum penalties, disbursal of funds from penalties, limitations on actions. — 1. In addition to any other remedy provided by law, upon a determination by the director that a provision of sections 266.152 to 266.220, or a standard, limitation, order, rule or regulation promulgated pursuant thereto has been violated, the director may issue an order assessing an administrative penalty upon the violator under this section. An administrative penalty shall not be imposed until the director has sought to resolve the violations through an offer to hold an informal hearing to discuss the violations. An administrative penalty may only be imposed for serious violations of sections 266.152 to 266.220. The director may only impose an administrative penalty after providing the violator ninety days to correct any violation. Any order assessing an administrative penalty shall state that an administrative penalty is being assessed under this section and that the person subject to the penalty may appeal as provided by this section. Any such order that fails to state the statute under which the penalty is being sought, the manner of collection or rights of appeal shall result in the state's waiving any right to collection of the penalty.

2. The director shall promulgate rules and regulations for the assessment of administrative penalties including a definition of serious violations. The amount of the administrative penalty assessed under this section shall not exceed one thousand dollars for each violation. An administrative penalty shall be paid within sixty days from the date of issuance of the order assessing the penalty. However, any person subject to an administrative penalty may file an appeal to the director pursuant to section 536.063 within thirty days after receipt of an order assessing an administrative penalty. Any appeal will stay the due date of such administrative penalty until the appeal is resolved. An action may be sought in the appropriate circuit court to collect any unpaid administrative penalty.

3. Any person subject to a final administrative order assessing an administrative penalty may file a de novo appeal to circuit court within thirty days after receipt of the final administrative order. The venue of such case shall be, at the option of the party subject to an order assessing an administrative penalty, in the circuit court of Cole County or in the county of the party subject to an order or if the party subject to an order assessing an administrative penalty is a corporation, domestic or foreign, having a registered office or business office in this state, in the county of such registered office or business office. The circuit court may assess a civil penalty of up to five thousand dollars per violation.

4. Any administrative or civil penalty paid pursuant to this section shall be handled in accordance with Section 7 of Article IX of the Constitution of the State of Missouri.

5. Any administrative penalty must be assessed within two years following the department's initial discovery of such alleged violation, or from the date the department in the exercise of ordinary diligence should have discovered such alleged violation.

(L. 1997 H.B. 211)

Effective 1-01-98



Section 266.215 Cooperation authorized, when.

Effective 01 Jan 1973, see footnote

Title XVII AGRICULTURE AND ANIMALS

266.215. Cooperation authorized, when. — The director may cooperate with and enter into agreements with governmental agencies of this state, other states, agencies of the federal government, and private associations in order to carry out the purpose and provisions of sections 266.152 to 266.220.

(L. 1972 S.B. 506 § 15)

Effective 1-01-73



Section 266.220 Annual report by director required.

Effective 01 Jan 1998, see footnote

Title XVII AGRICULTURE AND ANIMALS

266.220. Annual report by director required. — The director shall publish at least annually, in such forms as the director may deem proper, information concerning the sales of commercial feeds, together with such data on their production and use as the director may consider advisable, and a report of the results of the analyses of official samples of commercial feeds sold within the state as compared with the analyses guaranteed on the label, but the information concerning production and use of commercial feeds shall not disclose the operations of any person. The report shall be provided free of charge to all distributors listed in the report and all feed dealers and others who request the report.

(L. 1972 S.B. 506 § 16, A.L. 1997 H.B. 211)

Effective 1-01-98



Section 266.291 Definitions.

Effective 28 Aug 1997

Title XVII AGRICULTURE AND ANIMALS

266.291. Definitions. — The following words, terms, and phrases, when used in sections 266.291 to 266.351 have the meanings ascribed to them in this section, except where the context clearly indicates a different meaning:

(1) "Director" means the director of the Missouri agricultural experiment station at Columbia, Missouri;

(2) "Distributor" means any person who imports, consigns, manufactures, produces or compounds fertilizer, or offers for sale, sells, barters, or otherwise supplies fertilizers for consumption or use in this state; provided that this term shall not apply to any person who purchases fertilizer from a distributor registered under sections 266.291 to 266.351 and which fertilizer has been once sold in compliance with sections 266.291 to 266.351;

(3) "Essential plant nutrient" includes any element recognized as being directly required by any plant to complete its life cycle;

(4) "Fertilizer" includes any organic or inorganic material of natural or synthetic origin which is added to soil, soil mixtures, or solution to supplement nutrients and is claimed to contain one or more essential plant nutrients. The term "fertilizer" does not include unmanipulated animal and vegetable manure and agricultural liming materials used to reduce soil acidity;

(5) "Person" includes individuals, partnerships, associations, firms, corporations, estates, trusts, receivers, or trustees appointed by any state or federal court;

(6) "Sale", "sold", and "sells" include exchanges and consignments for sale and means any transfer or barter;

(7) "Variable rate technology" means the method of applying two or more fertilizer materials which are blended at variable rates by a spreading vehicle or device during the application process.

(L. 1953 p. 9 § 266.290, A.L. 1985 S.B. 65, A.L. 1997 S.B. 179)



Section 266.301 Permit required to sell fertilizer — application.

Effective 28 Aug 2016

Title XVII AGRICULTURE AND ANIMALS

266.301. Permit required to sell fertilizer — application. — It shall be unlawful for any distributor to sell, offer for sale or expose for sale for consumption or use in this state any fertilizer without first securing a permit from the fertilizer control board. Such permit shall expire on the thirtieth day of June of each year. Application for such permit shall be on forms furnished by the fertilizer control board.

(L. 1953 p. 9 § 266.300, A.L. 2016 S.B. 655)



Section 266.311 Sale of misbranded fertilizer prohibited.

Effective 28 Aug 2016

Title XVII AGRICULTURE AND ANIMALS

266.311. Sale of misbranded fertilizer prohibited. — It shall be unlawful for any person to sell, offer for sale or expose for sale any fertilizer for use or consumption in this state which is misbranded. Any fertilizer shall be deemed to be misbranded if it fails to carry the printed statement required under section 266.321, or if the chemical composition of such fertilizer does not meet the guarantee expressed on said statement within allowable tolerances fixed by the fertilizer control board, or if the container for such fertilizer or any statement accompanying the same carries any false or misleading statement, or if false or misleading statements concerning its agricultural value are made on any advertising matter accompanying or associated with such fertilizer.

(L. 1953 p. 9 § 266.330, A.L. 2016 S.B. 655)



Section 266.321 Information required on containers.

Effective 28 Aug 1997

Title XVII AGRICULTURE AND ANIMALS

266.321. Information required on containers. — 1. Each container of fertilizer sold, offered for sale or exposed for sale for consumption or use within this state shall bear thereon or have attached thereto in a conspicuous place a plainly written statement in the English language giving the following information:

(1) The name, brand or trademark under which the fertilizer is sold;

(2) The name and address of the person guaranteeing the fertilizer;

(3) Net weight;

(4) The guaranteed chemical composition by weight of the fertilizer, expressed in the following terms:

(a) Percent of total nitrogen (N),

(b) Percent of available phosphate (P2O5),

(c) Percent of soluble potash (K2O).

­­

­

2. A fertilizer formulated according to specifications furnished by or for a consumer prior to mixing and intended to be applied using variable rate technology shall be accompanied by a plainly written statement which shows the guaranteed analysis and net weight of each material used in the formulation and the name and address of the distributor and the consumer.

(L. 1953 p. 9 § 266.310, A.L. 1985 S.B. 65, A.L. 1997 S.B. 179)



Section 266.331 Sales to be reported — fees.

Effective 28 Aug 2016

Title XVII AGRICULTURE AND ANIMALS

266.331. Sales to be reported — fees. — Every distributor shall, within thirty days after each six-months’ period ending June thirtieth and December thirty-first, file with the fertilizer control board on forms supplied by the fertilizer control board a sworn certificate setting forth the information required by rule. At the time of filing said certificate, each distributor of fertilizer, excluding manipulated animal or vegetable manure, shall pay to the director the fee prescribed by rule, which fee shall not exceed one dollar per ton and one dollar ten cents per metric ton; except that, sales to fertilizer manufacturers or exchanges between them are hereby exempted. Each distributor of fertilizer consisting of manipulated animal or vegetable manure shall pay to the director a fee paid for each ton of manure as prescribed by rule, which fee shall not exceed two cents for each percent nitrogen for manure containing less than five percent nitrogen; or which fee shall not exceed four cents for each percent nitrogen for manure containing at least five but less than ten percent nitrogen; or which fee shall not exceed six cents for each percent nitrogen for manure containing ten or more percent nitrogen. In the event that the fertilizer control board has not prescribed a fee under this section, each distributor required to pay a fee under this section shall pay a fee of one and one-half cents for each one hundred pounds of fertilizer sold during the period covered by the certificate filed under this section. The director is hereby authorized to collect fees and hold all fees in a separate fund that shall be utilized by the fertilizer control board to administer sections 266.291 to 266.351.

(L. 1953 p. 9 § 266.320, A.L. 1959 H.B. 236, A.L. 1985 S.B. 65, A.L. 2009 H.B. 734, A.L. 2016 S.B. 655)



Section 266.336 Fertilizer control board created — appointment, qualifications — meetings — duties — authorized agents, duties — terms — expenses, how paid.

Effective 28 Aug 2016

Title XVII AGRICULTURE AND ANIMALS

266.336. Fertilizer control board created — appointment, qualifications — meetings — duties — authorized agents, duties — terms — expenses, how paid. — 1. There is hereby created a “Fertilizer Control Board”. The fertilizer control board shall be composed of thirteen members. Of the thirteen members, five shall be actively employed as fertilizer manufacturers or distributors and five shall be actively engaged in the business of farming. The nonprofit corporation organized under Missouri law to promote the interests of the fertilizer industry shall nominate persons employed as fertilizer manufacturers or distributors, and Missouri not-for-profit organizations that represent farmers shall nominate persons engaged in the business of farming. Such nominations shall be submitted to the director, and the director shall select members from these nominations. Three at large members shall be selected by the director with the approval of a majority of the other ten members of the fertilizer control board.

2. The fertilizer control board shall:

(1) Meet at least twice each year with meetings conducted according to bylaws;

(2) Review and approve the income received and expenditures made under sections 266.291 to 266.351;

(3) In accordance with this section and chapter 536, adopt, amend, promulgate, or repeal after due notice and hearing rules and regulations to enforce, implement, and effectuate the powers and duties of sections 266.291 to 266.351. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2016, shall be invalid and void;

(4) Revoke or suspend a permit, or refuse to issue a permit, to any distributor who has knowingly violated any of the provisions of sections 266.291 to 266.351, or has failed or neglected to pay the fees or penalties provided for in sections 266.291 to 266.351. The board shall conduct a hearing if requested by the distributor to review all penalties assessed and permit decisions made by the board. Upon completion of a hearing, the board shall determine if penalty modifications are warranted giving consideration to the history of previous violations, the seriousness of the violation, any overage in any other ingredients, demonstrated good faith of the distributor, and any other factors deemed appropriate. Any penalty modification must comply with section 266.343;

(5) Determine the method and amount of fees to be assessed. In performing its duties under this subdivision, the fertilizer control board shall represent the best interests of the Missouri farmers and Missouri agribusinesses;

(6) Secure access to a laboratory with necessary equipment, and employees as may be necessary, to aid in the administration of sections 266.291 to 266.351;

(7) Pursue nutrient research, educational, and outreach programs to ensure the adoption and implementation of practices that optimize nutrient use efficiency, ensure soil fertility, and address environmental concerns with regard to fertilizer use extending the results of the fertilizer experiments that may be of practical use to the farmers and agribusinesses of this state;

(8) Exercise general supervision of the administration and enforcement of sections 266.291 to 266.351, and all rules and regulations and orders promulgated under such sections;

(9) Institute and prosecute through the attorney general of the state suits to collect any fees due under sections 266.301 to 266.347 which are not promptly paid.

3. Authorized agents of the fertilizer control board are hereby authorized and empowered to:

(1) Only to the extent necessary to determine general compliance, collect samples, inspect, and make analysis of fertilizer sold, offered, or exposed for sale within this state; except that, samples taken of fertilizer sold in bulk shall be taken from the bulk container immediately after mixing on the premises of the mixing facility or, when not possible, to be sampled from the bulk container wherever found. All samples shall have a preliminary analysis completed within five business days of the sample being obtained. If requested, a portion of any sample found subject to penalty or other legal action shall be provided to the distributor liable for the penalty;

(2) Only to the extent necessary to determine general compliance, inspect and audit the books of every distributor who sells, offers for sale, or exposes for sale fertilizer for consumption or use in this state to determine whether or not the provisions of sections 266.291 to 266.351 are being fully complied with;

(3) Require every distributor to file documentation as prescribed by rules promulgated under sections 266.291 to 266.351. Such documents shall not be required more often than six-month intervals, and all such documents shall be returned to the distributor upon request;

(4) Enter upon any public or private premises during regular business hours in order to have access to fertilizer subject to sections 266.291 to 266.351 and the rules and regulations promulgated under sections 266.291 to 266.351, and to take samples and inspect such fertilizer;

(5) Issue and enforce a written or printed “stop-sale, use, or removal” order to the owner or custodian of any fertilizer that is found to be in violation of any of the provisions of sections 266.291 to 266.351, which such order prohibiting the further sale of such fertilizer until sections 266.291 to 266.351 have been complied with or otherwise disposed of;

(6) Publish each year the full and detailed report giving the names and addresses of all distributors registered under sections 266.291 to 266.351, the analytical results of all samples collected, and a statement of all fees and penalties received and expenditures made under sections 266.291 to 266.351;

(7) Establish from information secured from manufacturers and other reliable sources, the market value of fertilizer and fertilizer materials for the purpose of determining the amount of damages due when the official analysis shows an excessive deficiency from the guaranteed analysis;

(8) Retain, employ, provide for, and compensate such consultants, assistants, and other employees on a full- or part-time basis and contract for goods and services as may be necessary to carry out the provisions of sections 266.291 to 266.351, and prescribe the times at which they shall be appointed and their powers and duties.

4. The filling of vacancies, the selection of officers, the conduct of its meetings, and all other matters concerning the fertilizer control board shall be outlined in the bylaws established by the fertilizer control board. All members of the fertilizer control board shall serve for terms of three years and until their successors are duly appointed and qualified; except that, of the members first appointed:

(1) Two members who are actively employed as fertilizer manufacturers or distributors, two members actively engaged in the business of farming, and one at large member shall serve for terms of three years;

(2) Two members who are actively employed as fertilizer manufacturers or distributors, two members actively engaged in the business of farming, and one at large member shall serve for terms of two years; and

(3) The remaining three members shall serve for terms of one year.

5. All members shall be residents of this state. No member may serve more than two consecutive terms on the fertilizer control board, but any member may be reappointed after he has not been a member of the advisory council for a period of at least three years.

6. All members shall be reimbursed for reasonable expenses incurred in the performance of their official duties in accordance with the reimbursement policy set by the fertilizer control board bylaws. All reimbursements paid under this section shall be paid from fees collected under sections 266.291 to 266.351.

(L. 1985 S.B. 65, A.L. 2016 S.B. 655)



Section 266.343 Penalties for deficiency in fertilizer.

Effective 28 Aug 2016

Title XVII AGRICULTURE AND ANIMALS

266.343. Penalties for deficiency in fertilizer. — If any fertilizer offered for sale in this state shall upon official analysis prove deficient from its guarantee as stated on the bag or other container, penalties shall be assessed as follows:

(1) For a single ingredient fertilizer containing nitrogen or available phosphate or soluble potash:

(a) When the value of this ingredient is found to be deficient from the guarantee to the extent of three percent and not over five percent, the distributor shall be liable for the actual deficiency;

(b) When the deficiency exceeds five percent of the total value, the penalty shall be three times the actual value of the shortage;

(2) For multiple ingredient fertilizers containing two or more of the single ingredients: nitrogen or available phosphate or soluble potash, penalties shall be assessed according to (a), (b) or (c) as herein stated. When a multiple ingredient fertilizer is subject to a penalty under (a), (b) and (c) only the larger penalty shall be assessed.

(a) When the total combined values of the nitrogen or available phosphate or soluble potash is found to be deficient to the extent of three percent and not over five percent, the distributor shall be liable for the actual deficiency in total value.

(b) When the deficiency exceeds five percent of the total value, the penalty shall be three times the actual value of the shortage.

(c) When either the nitrogen, available phosphate or soluble potash value is found deficient from the guarantee to the extent of ten percent up to the maximum of two units (two percent plant food), the distributors shall be liable for the value of such shortages;

(3) Total penalties assessed upon a distributor shall not exceed five thousand dollars per calendar year or the amount of the current value of the plant food deficiency, whichever is greater. A distributor who knowingly violates the provisions of sections 266.291 to 266.351 shall be assessed a penalty of not more than twenty-five thousand dollars for each offense.

(L. 1959 H.B. 236 § 266.345, A.L. 1997 S.B. 179, A.L. 2016 S.B. 655)



Section 266.347 Penalties payable to purchaser or director, collection procedure.

Effective 28 Aug 2016

Title XVII AGRICULTURE AND ANIMALS

266.347. Penalties payable to purchaser or director, collection procedure. — 1. The penalties assessed under section 266.343 shall be paid by the distributor to the purchaser of such fertilizer, and in the event such purchaser cannot be ascertained, then said penalty shall be paid to the director under section 266.331 and shall be used in accordance with the provisions of such section.

2. Where the preliminary analysis shows that a fertilizer has a potential plant food deficiency, the distributor shall be provided preliminary notification within two business days by telephone or email in addition to a notification letter delivered by mail. Once the analysis is certified, a written certification of penalties assessed under section 266.343 shall be mailed to the distributor liable for the penalty.

3. Any decision, finding, order or ruling of the fertilizer control board made pursuant to the provisions of sections 266.291 through 266.351 shall be subject to judicial review in the manner provided by chapter 536.

4. If any distributor shall fail to pay any penalty assessed after the time for judicial review has expired, or after any judgment or decree approving such assessment has become final, the person entitled to such penalty under the provisions of subsection 1 shall be entitled to bring a civil action to recover the same, and in such civil action such persons shall be entitled to recover from the distributor the amount of the penalty, a reasonable attorney’s fee and costs of the action.

(L. 1959 H.B. 236 § 266.350, A.L. 2016 S.B. 655)



Section 266.351 Violation a misdemeanor.

Effective 28 Aug 1959

Title XVII AGRICULTURE AND ANIMALS

266.351. Violation a misdemeanor. — In addition to the civil penalties provided herein, each violation of any provision of sections 266.291 to 266.351 shall be deemed a misdemeanor.

(L. 1953 p. 9 § 266.350, A.L. 1959 H.B. 236 § 266.355)



Section 266.353 Liquid fertilizer solution pipeline companies to be public utilities — right to exercise eminent domain, approval procedure — limitations.

Effective 28 Aug 1983

Title XVII AGRICULTURE AND ANIMALS

266.353. Liquid fertilizer solution pipeline companies to be public utilities — right to exercise eminent domain, approval procedure — limitations. — 1. Liquid fertilizer solution pipeline companies referred to in section 523.010 shall be public utilities as defined under section 386.020.

2. The right to exercise the power of eminent domain granted, in accordance with section 523.010, to any person, corporation, or association for the construction of a pipeline for transporting or carrying liquid fertilizer solutions, shall not be exercised by such person, corporation, or association until the plans of the project, for which the exercise of the power of eminent domain is proposed, shall first have been submitted to and approved by the director of the department of natural resources. The director shall review such plans and determine the effect such project, if pursued, would have on the environment, including recommendations for changes or alterations, if any, that would be required before such project would be approved. Failure of the director to approve or disapprove the plans so submitted within sixty days after submission shall be deemed approval and the power of eminent domain may thereupon be exercised for such project. In the event the director fails to approve the plans, the person, corporation, or association submitting the plans shall have the right to appeal such decision to the circuit court of Cole County or the circuit court of any county through which the pipeline is to be constructed. In the event the director approves the plans, any landowner of property over which the pipeline is to be laid shall have the right to appeal such decision to the circuit court of Cole County or the circuit court in any county through* which the pipeline is to be constructed.

3. This act shall apply only to carriers providing fertilizers to Missouri consumers from points located in Missouri.

(L. 1983 S.B. 144 § 2, subsecs. 1, 2, 3)

*Word "through" does not appear in original rolls.



Section 266.355 Anhydrous ammonia, rules and standards for equipment and handling — director's duties — minimum standards.

Effective 28 Aug 2010

Title XVII AGRICULTURE AND ANIMALS

266.355. Anhydrous ammonia, rules and standards for equipment and handling — director's duties — minimum standards. — Unless provided for by federal law, rule or regulation, the director of the department of agriculture shall promulgate, pursuant to chapter 536, and enforce regulations setting forth minimum general standards covering the design, construction, location, installation, and operation of equipment for storing, handling, transporting by tank truck, tank trailer, tank car and utilizing anhydrous ammonia. The provisions of this section shall not apply to equipment which is in use for storing anhydrous ammonia as of August 28, 2010, and which is found by the department to be in substantial compliance with generally accepted standards of safety regarding life and property. The department shall adopt the minimum general safety standards for the storage and handling of anhydrous ammonia set forth in ANSI Standard K61.1-1999, Safety Requirements for the Storage and Handling of Anhydrous Ammonia; except that, ANSI Standard K61.1-1999 shall not be adopted by the department prior to December 1, 2012. For purposes of this section, "ANSI" means the American National Standards Institute.

(L. 1983 S.B. 144 § 2, subsec. 4, A.L. 1993 S.B. 52, A.L. 2010 S.B. 795)



Section 266.361 Definitions.

Effective 28 Aug 1965

Title XVII AGRICULTURE AND ANIMALS

266.361. Definitions. — As used in sections 266.361 to 266.400, the following words and terms shall be defined as indicated:

(1) "Person" includes individuals, partnerships, associations, firms, corporations, estates, trusts, trustees, or receivers.

(2) "Soil conditioner" means any substance added to the soil or applied to plants other than fertilizers regulated under the provisions of sections 266.291 to 266.351, economic poisons registered under the provisions of sections 263.270 to 263.380 and any substance which is sold to the consumer at a price of less than ten dollars per ton.

(L. 1965 p. 394 § 1)



Section 266.371 Sale of injurious or deleterious substance unlawful.

Effective 28 Aug 1965

Title XVII AGRICULTURE AND ANIMALS

266.371. Sale of injurious or deleterious substance unlawful. — It shall be unlawful for any person to sell, offer for sale, or expose for sale any soil conditioner in this state containing any substance that is injurious to crop growth or deleterious to the soil.

(L. 1965 p. 394 § 2)



Section 266.380 False or misleading statements unlawful.

Effective 28 Aug 1965

Title XVII AGRICULTURE AND ANIMALS

266.380. False or misleading statements unlawful. — It shall be unlawful for any person selling, offering for sale or exposing for sale any soil conditioner in this state to make false or misleading statements concerning the beneficial effect of such soil conditioner on soil, plants, or human nutrition.

(L. 1965 p. 394 § 3)



Section 266.390 Penalties for violations — prosecutor to enforce.

Effective 28 Aug 1965

Title XVII AGRICULTURE AND ANIMALS

266.390. Penalties for violations — prosecutor to enforce. — Any person violating sections 266.361 to 266.400 shall be guilty of a misdemeanor, and upon conviction shall be fined not more than five hundred dollars or imprisoned for not more than one year, or be subject to both such fine and imprisonment. It shall be the duty of any prosecuting attorney to whom any violation of sections 266.361 to 266.400 is reported, to cause appropriate proceedings to be instituted and prosecuted in a court of competent jurisdiction without delay.

(L. 1965 p. 394 § 4)



Section 266.400 Violations may be enjoined.

Effective 02 Jan 1979, see footnote

Title XVII AGRICULTURE AND ANIMALS

266.400. Violations may be enjoined. — The director of the department of agriculture of this state is hereby authorized to apply for, through the attorney general of this state, and the circuit courts of this state are hereby authorized to grant, a temporary or permanent injunction restraining any person from violating or continuing to violate sections 266.361 to 266.400, notwithstanding the existence of other remedies at law, said injunction to be issued without bond.

(L. 1965 p. 394 § 5, A.L. 1978 H.B. 1634)

Effective 1-02-79



Section 266.410 Garbage defined.

Effective 28 Aug 1953

Title XVII AGRICULTURE AND ANIMALS

266.410. Garbage defined. — As used in sections 266.410 to 266.460, "garbage" shall mean all refuse matter, animal or vegetable, and shall include all waste material, by-products of a kitchen, restaurant, or slaughterhouse, every refuse accumulation of animal, fruit, or vegetable matter, liquid or otherwise.

(L. 1953 p. 6 § 1)



Section 266.420 Untreated garbage not to be fed, exception.

Effective 28 Aug 1953

Title XVII AGRICULTURE AND ANIMALS

266.420. Untreated garbage not to be fed, exception. — No person, other than an individual who feeds to his own swine only the garbage obtained from his own household, shall feed garbage to swine unless such garbage has been heated to a temperature of 212 degrees Fahrenheit (boiling point) and fed in compliance with rules and regulations promulgated by and under permits issued by the state department of agriculture.

(L. 1953 p. 6 § 2)



Section 266.430 Permit required for feeding garbage — fee — issuance of permit.

Effective 28 Aug 1953

Title XVII AGRICULTURE AND ANIMALS

266.430. Permit required for feeding garbage — fee — issuance of permit. — 1. Prior to the feeding of garbage, other than garbage obtained from his own household, to any swine located in the state of Missouri, the owner or feeder, as the case may be, shall first obtain an annual permit from the department of agriculture of Missouri, for which he shall pay an annual fee of twenty-five dollars, which shall be deposited in the "Agriculture Fees" fund and to be used for the enforcement of sections 266.410 to 266.460.

2. The applicant for a garbage feeding permit shall certify in an application that he has facilities for cooking garbage. The director of agriculture, or his deputy, upon receipt of an application for a permit, shall promptly make an investigation, and if the facilities are adequate for the cooking of garbage, shall issue a permit.

(L. 1953 p. 6 § 1-A)



Section 266.440 Sale, transportation and purchase of garbage-fed swine prohibited.

Effective 28 Aug 1953

Title XVII AGRICULTURE AND ANIMALS

266.440. Sale, transportation and purchase of garbage-fed swine prohibited. — 1. No person shall sell or transport any swine which have been fed garbage in violation of sections 266.410 to 266.460.

2. No person shall knowingly purchase any swine which have been fed garbage in violation of sections 266.410 to 266.460.

(L. 1953 p. 6 §§ 3, 4)



Section 266.450 Law may be enforced by injunction.

Effective 28 Aug 1953

Title XVII AGRICULTURE AND ANIMALS

266.450. Law may be enforced by injunction. — In addition to the other remedies provided by law, the provisions of sections 266.410 to 266.460 may be enforced by injunction to restrain the feeding of garbage to swine in violation of sections 266.410 to 266.460 or the sale or transportation of swine fed in violation of sections 266.410 to 266.460.

(L. 1953 p. 6 § 6)



Section 266.460 Violation a misdemeanor, what constitutes offense.

Effective 28 Aug 1953

Title XVII AGRICULTURE AND ANIMALS

266.460. Violation a misdemeanor, what constitutes offense. — Any person violating the provisions of sections 266.410 to 266.460 shall be guilty of a misdemeanor. Each day the provisions of sections 266.410 to 266.460 are violated shall be a separate offense.

(L. 1953 p. 6 § 5)



Section 266.500 Short title.

Effective 28 Aug 1976

Title XVII AGRICULTURE AND ANIMALS

266.500. Short title. — Sections 266.500 to 266.550 may be cited as the "Missouri Agricultural Liming Materials Act".

(L. 1976 H.B. 1630 § 1)



Section 266.505 Definitions.

Effective 30 May 1985, see footnote

Title XVII AGRICULTURE AND ANIMALS

266.505. Definitions. — Unless the context clearly requires otherwise, as used in sections 266.500 to 266.550, the following terms have the following meanings:

(1) "Agricultural limestone", finely ground or crushed limestone, either calcitic or dolomitic, which shall have a minimum specification of ninety percent of the material passing through a United States standard number eight sieve;

(2) "Agricultural liming material mixture" includes agricultural liming materials and any other compound in a mixture, including, but not limited to, fertilizer materials, pesticides, water or other products mixed with agricultural liming materials. Minimum specifications of fineness and purity as set forth in sections 266.500 to 266.550, and the rules promulgated under sections 266.500 to 266.550, must be met on the agricultural liming material prior to its being mixed with other compounds;

(3) "Agricultural liming materials", those materials containing calcium or calcium and magnesium in the carbonate, oxide or hydroxide form or a combination thereof, which are capable of neutralizing soil acidity and supplying plant nutrients;

(4) "Brand", the term, designation, trademark, production name or other specific designation under which individual agricultural liming materials are offered for sale;

(5) "Bulk", nonpackaged form;

(6) "Director", the director of the Missouri agricultural experiment station at Columbia, Missouri;

(7) "Distributor", any person who imports, consigns, manufactures or produces agricultural liming materials or offers for sale, sells, orders or otherwise supplies agricultural liming materials for consumption or use in this state, except that this term shall not apply to any person who purchases agricultural liming materials from a distributor registered under sections 266.500 to 266.550 and which has once been sold in compliance with sections 266.500 to 266.550;

(8) "Label", any written or printed matter on or attached to the delivery ticket which accompanies bulk shipments;

(9) "Metric ton", two thousand, two hundred avoirdupois pounds;

(10) "Official sieve analysis of agricultural liming materials", analysis determined by the Association of Official Analytical Chemists wet sieve method;

(11) "Other agricultural liming materials", calcium or calcium and magnesium in the carbonate, oxide, or hydroxide form, or a combination thereof, which is capable of neutralizing soil acidity and which meets the same minimum fineness specifications as those for crushed or ground limestone, except for specially processed materials which must meet specifications as set forth in the rules and regulations;

(12) "Percent or percentage", by weight;

(13) "Permanent fixed plants", stationary crushing and screening equipment which is immobile;

(14) "Person", any individual, partnership, association, firm, or corporation;

(15) "Portable plants", mobile crushing and screening equipment mounted on wheels;

(16) "Producer", an individual, firm, partnership, or corporation, who in the operation of a limestone quarry crushes or grinds agricultural liming materials or who produces agricultural limestone or agricultural liming materials as a residue or by-product of mining, milling or processing of ore;

(17) "Ton", two thousand avoirdupois pounds.

(L. 1976 H.B. 1630 § 2, A.L. 1985 S.B. 65)

Effective 5-30-85



Section 266.510 Sale of noncomplying material prohibited — exception.

Effective 28 Aug 1976

Title XVII AGRICULTURE AND ANIMALS

266.510. Sale of noncomplying material prohibited — exception. — No agricultural liming material in bulk shall be sold or offered for sale in this state unless it complies with the provisions of sections 266.500 to 266.550, except that sections 266.500 to 266.550 shall not apply to bagged agricultural liming materials.

(L. 1976 H.B. 1630 § 3)



Section 266.515 Permit required, annual expiration date.

Effective 28 Aug 1976

Title XVII AGRICULTURE AND ANIMALS

266.515. Permit required, annual expiration date. — It shall be unlawful for any distributor or producer to sell, offer for sale, or expose for sale, for consumption or use in this state any agricultural liming materials without first securing a permit from the director. The permit shall expire on the thirtieth day of June each year. Application for the permits shall be on forms furnished by the director.

(L. 1976 H.B. 1630 § 4)



Section 266.520 Certification to be filed, when, contents — fee — funds collected, how used.

Effective 30 May 1985, see footnote

Title XVII AGRICULTURE AND ANIMALS

266.520. Certification to be filed, when, contents — fee — funds collected, how used. — 1. Every producer or distributor shall, within thirty days after each six-months' period ending June thirtieth and December thirty-first, file with the director on forms supplied by him, a certificate setting forth the amount of agricultural liming materials sold by each producer or distributor for consumption or use in the state of Missouri during each such respective period. At the time of filing the certificate, each producer or distributor shall pay to the director the fee prescribed by the director by rule which fee may not exceed ten cents per ton or eleven cents per metric ton. In the event that the director has not prescribed a fee under this section, each producer or distributor shall pay a fee of four cents for each ton or four and four-tenths cents for each metric ton of agricultural liming materials sold by him during the period covered by the certificate filed under this section.

2. The amount of the inspection fee shall be added to and clearly stated on each sales statement or invoice. The fee so paid to the director shall be used for defraying the expenses in administering sections 266.500 to 266.550 and the rules promulgated under sections 266.500 to 266.550, and for practical and scientific experiments by the Missouri agricultural experiment station in the proper use of agricultural liming materials. The fee may also be used to support related research and methodology, publications and educational programs extending the results of these agricultural liming materials experiments as may be of practical use to the farmers of this state.

(L. 1976 H.B. 1630 § 5, A.L. 1985 S.B. 65)

Effective 5-30-85



Section 266.525 Quality standards for agricultural liming materials.

Effective 28 Aug 1976

Title XVII AGRICULTURE AND ANIMALS

266.525. Quality standards for agricultural liming materials. — All agricultural liming materials offered for sale must be capable of correcting soil acidity, and furnishing calcium or magnesium, as plant nutrients, and meet the minimum specifications for calcium carbonate equivalent, and fineness of grind, as set forth in the regulations. All agricultural liming materials offered or exposed for sale in Missouri shall guarantee the pounds of effective magnesium per ton and the pounds of effective neutralizing material per ton. Effective magnesium and effective neutralizing material shall be calculated by the methods set forth in the regulations according to the percentage of magnesium, the calcium carbonate equivalent and fineness as determined in section 266.535.

(L. 1976 H.B. 1630 § 6)



Section 266.530 Samples, how taken, number required.

Effective 28 Aug 1976

Title XVII AGRICULTURE AND ANIMALS

266.530. Samples, how taken, number required. — 1. Samples of agricultural liming materials within the meaning of the act shall be obtained by taking the sample from the producer's production belt as the material is being produced or from stockpile. Sampling of stockpiles may be made when there is a stockpile having no certification of the calcium carbonate equivalent, magnesium content, fineness, effective neutralizing material, and effective magnesium as herein provided. A total of eight or more samples shall be taken at locations where there are permanent fixed plants during the year in which agricultural liming materials are being produced or distributed but not more than one official sample per day may be taken from each individual stockpile or production belt.

2. Samples shall be taken at locations where there is no permanent fixed plant during the month that a portable plant is at a given location until a total of eight or more samples are accumulated for a fiscal or calendar year from either production plant or stockpile.

3. Samples shall be taken of agricultural liming materials until a total of three representative samples have been accumulated and submitted for analysis to determine an average after which a sample shall be obtained and tested with the average recalculated for guaranteed analysis by dropping the analysis of the oldest sample and using the analysis of the most recently taken sample to establish a new average.

4. Samples for analysis may be taken from the production belt by the producer or distributor or authorized representative in the presence of a person appointed by the director. Samples from stockpiles for analyses shall be taken only by persons authorized and appointed by the director upon prior notification of the producer or distributor involved. Samples may be taken from trucks and at other points but will not be used in computing the average for purposes of the guaranteed analyses at source of production or stockpile.

5. Producers or distributors of agricultural liming materials shall notify the director, or persons appointed or authorized by him, of the production or distribution of agricultural liming materials so that samples may be taken in compliance with this section.

6. All samples for analysis shall be taken according to official sieve analysis of agricultural liming materials methods as set forth in the regulations.

(L. 1976 H.B. 1630 § 7)



Section 266.535 Samples, how analyzed, results to producer and director.

Effective 28 Aug 1976

Title XVII AGRICULTURE AND ANIMALS

266.535. Samples, how analyzed, results to producer and director. — Samples of agricultural liming materials taken as provided in section 266.530 shall be submitted by the director, or persons appointed or authorized by him, to the University of Missouri agricultural experiment station chemical laboratories for analysis. The samples shall be analyzed for calcium carbonate equivalent, magnesium content, and fineness of grind based on Association of Official Analytical Chemists methods of analysis. The results of the analyses of each sample shall be submitted to the producer or distributor of record and the director.

(L. 1976 H.B. 1630 § 8)



Section 266.540 Certification of analysis — final responsibility for effectiveness with producer.

Effective 28 Aug 1976

Title XVII AGRICULTURE AND ANIMALS

266.540. Certification of analysis — final responsibility for effectiveness with producer. — 1. The director shall, upon receipt of the analysis provided in section 266.535, certify the percent calcium carbonate equivalent, percent magnesium content, fineness, effective magnesium per ton, and effective neutralizing material per ton, of the liming material to the producer or distributor from whom the sample was obtained by forwarding written notice by United States mail.

2. Nothing in sections 266.500 to 266.550 shall preclude a producer or distributor of agricultural liming materials from having a certification on separate stockpiles; provided that, the stockpiles shall be separated from any other stockpiles, and the separate stockpiles shall have been sampled as provided in sections 266.500 to 266.550.

3. Agricultural liming materials produced and stockpiled prior to the enactment of sections 266.500 to 266.550 shall be subject to the same provisions of sections 266.500 to 266.550 as apply to sampling for analyses and certification.

4. Final responsibility for the guarantee of effective magnesium and effective neutralizing material per ton is vested in the producer or distributor making delivery of agricultural liming materials for distribution or spreading on farms or agricultural lands or other land for the purpose of decreasing soil acidity and adding calcium or calcium and magnesium to soils.

5. Where the producer or distributor has possession of agricultural liming materials which fail to meet the guaranteed analysis, the producer or distributor may sell this material only after adjusting the guaranteed analysis to the correct analyses.

(L. 1976 H.B. 1630 § 9)



Section 266.543 Advisory council, appointment, qualifications, terms, expenses, duties, vacancies.

Effective 30 May 1985, see footnote

Title XVII AGRICULTURE AND ANIMALS

266.543. Advisory council, appointment, qualifications, terms, expenses, duties, vacancies. — 1. An advisory council of nine members shall be appointed by the director pursuant to this section. Of the nine members so appointed, three shall be actively employed as limestone producers, three shall be actively engaged in the business of farming, and three shall be chosen from the residents at large of this state. The three members chosen from the residents at large of this state shall be selected by the director with the approval of a majority of the other six members of the advisory council.

2. The advisory council shall:

(1) Meet at least once each year;

(2) Annually review with the director the income received and expenditures made under sections 266.500 to 266.550;

(3) Review and approve all rules, and revisions or rescissions thereof, to be promulgated by the director;

(4) Consider all information and advise the director in determining the method and amount of fees to be assessed. In performing its duties under this subdivision, the advisory council shall represent the best interests of the Missouri farmers;

(5) Serve in an advisory capacity in all matters pertaining to the administration of sections 266.500 to 266.550.

3. All members of the advisory council shall serve for terms of three years and until their successors are duly appointed and qualified; except that, of the members first appointed:

(1) One member who is actively employed as a limestone producer, one member actively engaged in the business of farming, and one member chosen from the residents of this state at large shall serve for terms of three years;

(2) One member who is actively employed as a limestone producer, one member actively engaged in the business of farming, and one member chosen from the residents of this state at large shall serve for terms of two years; and

(3) The remaining three members shall serve for terms of one year.

4. All members shall be residents of this state. No member may serve more than two consecutive terms on the advisory council, but any member may be reappointed after he has not been a member of the advisory council for a period of at least three years.

5. All members shall be reimbursed for reasonable expenses incurred in the performance of their official duties in accordance with the reimbursement policy of the director. All reimbursements paid under this section shall be paid from fees collected under sections 266.291 to 266.351.

6. Every vacancy on the advisory council shall be filled by the director with the approval of a majority of the remaining members of the council. The person selected to fill any such vacancy shall possess the same qualifications required by this section as the member he replaces and shall serve until the end of the unexpired term of his predecessor.

(L. 1985 S.B. 65)

Effective 5-30-85



Section 266.545 Rules, procedure — director's powers.

Effective 28 Aug 1995

Title XVII AGRICULTURE AND ANIMALS

266.545. Rules, procedure — director's powers. — 1. The duty of enforcing and administering sections 266.500 to 266.550 shall be vested in the director. The director shall, in accordance with this section and chapter 536, promulgate such reasonable rules and regulations necessary to provide for the efficient enforcement of sections 266.500 to 266.550; except that, no rule or regulation, nor revision or rescission thereof, shall be filed with the secretary of state until the same has been approved by a majority of the advisory council members provided for in sections 266.500 to 266.550.

2. The director or his authorized agents are authorized and empowered to:

(1) Collect samples, inspect, and make analyses of agricultural liming materials sold, offered, or exposed for sale within this state;

(2) Enter upon any public or private premises during the regular business hours in order to have access to the agricultural liming materials subject to sections 266.500 to 266.550, and the rules and regulations promulgated thereunder, and to take samples and inspect such agricultural liming materials;

(3) Inspect and audit the records pertaining to the sale of agricultural liming materials of every producer or distributor who sells, offers for sale, or exposes for sale agricultural liming materials for consumption or use in this state, to determine whether or not compliance with the provisions of sections 266.500 to 266.550 are being met;

(4) Issue and enforce a written or printed "stop-sale, use, or removal" order to the owner or custodian of any agricultural liming material which is found to be in violation of any of the provisions of sections 266.500 to 266.550, which order shall prohibit further sale of such agricultural liming materials until the provisions within sections 266.500 to 266.550 have been complied with or the violation has been otherwise legally disposed of by authority of the director;

(5) Maintain a laboratory with necessary equipment, and to employ such employees as may be necessary to aid in the administration of sections 266.500 to 266.550;

(6) Publish each year the full and detailed report giving the names and addresses of all producers and distributors registered under sections 266.500 to 266.550, including the analytical results of all samples collected. A statement of all fees, tonnage of agricultural lime, and expenditures made under sections 266.500 to 266.550 shall be a composite for the entire state of Missouri;

(7) Revoke or suspend the permit or refuse to issue a permit to any producer or distributor who has willfully violated any of the provisions of sections 266.500 to 266.550 or who failed or neglected to pay the fees provided for in sections 266.500 to 266.550.

3. No rule or portion of a rule promulgated under the authority of sections 266.500 to 266.550 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1976 H.B. 1630 § 10, A.L. 1985 S.B. 65, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 266.550 Instrument of sale, information to be shown on.

Effective 28 Aug 1976

Title XVII AGRICULTURE AND ANIMALS

266.550. Instrument of sale, information to be shown on. — 1. All agricultural liming materials sold, offered, or exposed for sale shall guarantee effective neutralizing material and the effective magnesium per ton.

2. Any person who shall sell, offer, or expose for sale, or who shall ship, transport, or deliver agricultural liming materials, shall affix or cause to be affixed to every bill of lading, scale ticket, delivery receipt or other instrument of sale plainly thereon the net weight of the lot and the guarantee of the effective magnesium and effective neutralizing material per ton as provided in sections 266.500 to 266.550 and the name brand, if any, under which the liming material is sold, the name of the manufacturer, producer or shipper, and the location of the principal office of the manufacturer, producer or shipper.

(L. 1976 H.B. 1630 § 11)






Chapter 267 State Veterinarian — Diseased Animals

Chapter Cross References



Section 267.010 Definitions.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

267.010. Definitions. — Whenever in sections 267.010 to 267.460, the following words or terms are used, they shall be deemed and taken as the meaning ascribed as follows:

(1) "Cattle" shall mean neat cattle;

(2) "Condemned" shall refer to cattle which have reacted to the test;

(3) "Department" or "department of agriculture" shall mean the Missouri state department of agriculture;

(4) "Director" shall mean the director of the department of agriculture of Missouri;

(5) "Owner" shall refer to any owner of cattle cooperating under the state-federal plan for Bang's testing;

(6) The term "person" means a natural person, partnership, association or corporation created or organized by or under the laws of this state or under the laws of any other state or country; whenever a word or words importing the plural number are used in describing or referring to any matter, parties or persons, any single matter, party or person shall be deemed to be included, although distributive words may not be used;

(7) "State" shall mean the state of Missouri;

(8) "State veterinarian" shall mean the state veterinarian of Missouri;

(9) "Test" shall refer to the agglutination blood test for Bang's disease;

(10) "United States" shall refer to the United States Department of Agriculture.

(RSMo 1939 § 14208)



Section 267.020 Appointment of veterinary surgeon — qualifications — tenure.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

267.020. Appointment of veterinary surgeon — qualifications — tenure. — The director of agriculture of the state of Missouri shall appoint a veterinary surgeon, to aid and assist in developing and protecting the livestock interests of the state of Missouri. Said veterinary surgeon shall be a graduate of some reputable and recognized veterinary college or school, and shall give to the said director of agriculture, before his appointment, good evidence of a recognized, practical and scientific knowledge of contagious and infectious diseases of livestock, and shall hold his office for a term of four years, or until removed by said director of agriculture for cause, as provided in section 267.040.

(RSMo 1939 § 14190)

Prior revisions: 1929 § 12519; 1919 § 12078; 1909 § 707



Section 267.030 Veterinarian — oath, bond — office — duties.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

267.030. Veterinarian — oath, bond — office — duties. — Said veterinary surgeon shall, before entering upon the discharge of his duty, file with said director of agriculture his oath of office with a satisfactory and sufficient bond for the faithful performance of his official duties. He shall have his office with or near the office of the director of agriculture; shall act only as an expert, and shall, when practicable, devote all time possible to the investigation of the nature of, causes of and remedies for the diseases of domestic animals. The director of agriculture shall have charge of all clerical work pertaining to the veterinary service.

(RSMo 1939 § 14191)

Prior revisions: 1929 § 12520; 1919 § 12079; 1909 § 708

CROSS REFERENCES:

Missouri livestock marketing law, enforcement, Chap. 277

State veterinarian to issue license for disposal plants for bodies of dead animals, inspection, 269.050, 269.190



Section 267.040 Under control of director.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

267.040. Under control of director. — Said veterinary surgeon shall be under the control of the director of the department of agriculture, who may remove him, whenever in his judgment the good of the veterinary service of the state may demand it.

(RSMo 1939 § 14192)

Prior revisions: 1929 § 12521; 1919 § 12080; 1909 § 709

CROSS REFERENCE:

State director of agriculture to have charge of veterinary service, 261.020



Section 267.050 Appointment of deputy veterinary surgeon — qualifications.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

267.050. Appointment of deputy veterinary surgeon — qualifications. — Whenever the state veterinary surgeon shall find it impossible to perform alone in an effective manner the duties imposed by sections 267.010 to 267.460, the director of agriculture, with the advice of the veterinarian, may appoint, as may be needed, one or more deputy state veterinary surgeons, who shall be competent veterinarians, graduated from some reputable veterinary school or college. Such deputy veterinary surgeon shall have, when on duty, the same power and same protection as now provided in sections 267.010 to 267.460 for the said state veterinary surgeon, and shall work under his direction and instructions. The state director of agriculture may also employ nonprofessional men and special experts as agents or inspectors whenever such a means shall become absolutely necessary to carry out this law properly or enforce the regulations of quarantine as possible in cases of emergency provided against by sections 267.240 and 267.250.

(RSMo 1939 § 14222)

Prior revisions: 1929 § 12542; 1919 § 12101; 1909 § 725



Section 267.060 Compensation of veterinarian and deputies.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

267.060. Compensation of veterinarian and deputies. — The state veterinarian, deputy state veterinarians and livestock inspectors, shall receive salaries fixed by the state director of agriculture and necessary traveling expenses in the discharge of official duties, payable out of the funds provided for the maintenance of the veterinary service. The state veterinarian, deputies and livestock inspectors shall each render an itemized account to the said director of agriculture of all the traveling and incidental expenses incurred in working under this law. Said account or accounts shall be audited, and if found correct, shall be allowed as is now or may hereafter be provided by law.

(RSMo 1939 § 14228)

Prior revisions: 1929 § 12548; 1919 § 12102; 1909 § 726



Section 267.070 Cooperate with federal officers.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

267.070. Cooperate with federal officers. — The said director of agriculture and state veterinary surgeon shall cooperate with any commissioner or other officer appointed by the United States for the suppression of contagious diseases among domestic animals, so far as the provisions of sections 267.010 to 267.460 and the appropriation made in accordance therewith will allow in suppressing and preventing the spread of contagious and infectious diseases among domestic animals in this state.

(RSMo 1939 § 14218)

Prior revisions: 1929 § 12538; 1919 § 12097; 1909 § 721



Section 267.080 Report to director.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

267.080. Report to director. — Said veterinary surgeon shall report to the director of agriculture in writing at least once every three months, setting forth the locality or localities visited as provided in sections 267.010 to 267.070, the kind of stock treated, the type and character of the diseases, the remedies prescribed and the results, so far as known, of such treatment. The director of agriculture shall, from time to time, as often as may be required, select from said reports and publish in a concise form such information as he may think valuable to the people of Missouri. This information may be published in connection with the reports relating to agriculture or in separate bulletins.

(RSMo 1939 § 14219)

Prior revisions: 1929 § 12539; 1919 § 12098; 1909 § 722



Section 267.090 Compilation of information and report.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

267.090. Compilation of information and report. — It shall be the duty of the director of agriculture to collate and compile, briefly and concisely, the useful and interesting information derived from the veterinary sanitary service as provided for in sections 267.010 to 267.460, and report to the general assembly, within ten days of the date of the meeting thereof, together with such suggestions as may be beneficial to the agricultural interests of the state.

(RSMo 1939 § 14220)

Prior revisions: 1929 § 12540; 1919 § 12099; 1909 § 723



Section 267.100 Petition for veterinarian's services to control contagious disease.

Effective 28 Aug 1990

Title XVII AGRICULTURE AND ANIMALS

267.100. Petition for veterinarian's services to control contagious disease. — 1. It shall be lawful for any ten residents of this state to go before any clerk of a court of record or associate circuit judge and demand the presence and services of the veterinary surgeon in the following manner:

­

­

2. Which petition may be certified to in the following manner:

­

­

3. The department of health and senior services may demand of the director of agriculture, through the director of the department of health and senior services, the services of the state veterinary surgeon to aid it in the inspection of such infectious or contagious diseases as are transmissible to the human family, and in examination of meats, milk and foods, when, in the judgment of the department of health and senior services, the assistance of this officer is necessary.

(RSMo 1939 § 14193, A.L. 1990 H.B. 1070)

Prior revisions: 1929 § 12522; 1919 § 12081; 1909 § 710



Section 267.110 Veterinarian to investigate on petition.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

267.110. Veterinarian to investigate on petition. — Such petition may be forwarded by mail or otherwise, as the petitioners may elect, to the director of agriculture, who shall cause a thorough investigation to be made by or under the direction of the state veterinary surgeon or his deputies. Such investigation may be ordered without application by petition if upon satisfactory information it is thought the presence of the veterinarian is necessary to the protection of the livestock interests of the state from contagious or infectious diseases.

(RSMo 1939 § 14194)

Prior revisions: 1929 § 12523; 1919 § 12082; 1909 § 711



Section 267.120 Prescribe disinfectants — enforcement.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

267.120. Prescribe disinfectants — enforcement. — Whenever the state veterinary surgeon shall have sufficient evidence to satisfy him that any private or public or corporate barn, or shed, or stock car, or any pen, yard or field, is infected and so injudiciously used as to be liable to convey contagious or infectious disease to livestock, he shall prescribe in writing, to the owner or owners or person or persons in charge thereof, the most rapid of the effective modes of disinfecting and cleansing deemed necessary, and shall prohibit, also in writing, to the owner or owners or persons in charge, the occupation by susceptible livestock or the removal of such infected property as may be movable, until such disinfection has been thoroughly carried out, and that the danger of conveying contagious or infectious disease is removed. Such cleansing and disinfection shall be at the cost of the owner or owners. The state veterinary surgeon may call for help on the county commission or legally substituted court, if necessary, and the commission or court shall thereupon order the sheriff or other officer to give the assistance necessary to enforce the law.

(RSMo 1939 § 14205)

Prior revisions: 1929 § 12534; 1919 § 12093; 1909 § 716



Section 267.122 Animal health diagnostic laboratories established, fees — investment of funds — rulemaking procedure — transfer of funds to general revenue, when.

Effective 28 Aug 1996

Title XVII AGRICULTURE AND ANIMALS

267.122. Animal health diagnostic laboratories established, fees — investment of funds — rulemaking procedure — transfer of funds to general revenue, when. — 1. "Official laboratories" are hereby established. The laboratories are to be known as the "Animal Health Diagnostic Laboratories", operated by and under the direction of the state veterinarian, for the purpose of diagnosing animal disease. The state veterinarian shall have the authority to assess laboratory fees to assist in defraying operating laboratory expense. A schedule of laboratory fees shall be fixed by rule or regulation promulgated by the director of the department of agriculture. No fees will be charged for diagnostic tests for diseases which are included in a state and federal cooperative eradication program.

2. All laboratory fees collected pursuant to this section shall be paid to the department of revenue to be deposited in the state treasury, to the credit of the "Animal Health Laboratory Fee Fund", which is hereby created. All money in the fund shall be for the use and benefit of the animal health diagnostic laboratories and not as a substitute for general revenue bonds already appropriated for the operation of the animal health diagnostic laboratories.

3. Notwithstanding section 33.080 to the contrary, the balance in the fund at the end of each biennium shall not lapse and shall not be transferred to the general revenue fund of the state. If the balance at the end of any biennium exceeds two hundred thousand dollars, the director of the department of agriculture shall adjust the schedule of laboratory fees so as to cause the fund to not be in excess of two hundred twenty-five thousand dollars. Any balance in the fund at the end of any fiscal year which is in excess of two hundred twenty-five thousand dollars shall be transferred to the general revenue fund of the state.

4. The state treasurer shall invest all sums in the animal health laboratory fee fund not needed for current operating expenses in interest bearing banking accounts or United States government obligations in the manner provided by law. All yield increment, gain or income derived from the investment of these sums shall accrue to the benefit of, and be deposited within, the state treasury to the credit of the animal health laboratory fee fund.

5. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1992 H.B. 878 §§ 66, 67, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 1996 S.B. 766)



Section 267.168 Voluntary program may be supported by state — mandated participation prohibited — withdrawal permitted — governor may waive this section, when.

Effective 28 Aug 2008

Title XVII AGRICULTURE AND ANIMALS

267.168. Voluntary program may be supported by state — mandated participation prohibited — withdrawal permitted — governor may waive this section, when. — 1. The state of Missouri may support a voluntary animal identification program. The department of agriculture shall not mandate or otherwise force national animal identification system (NAIS) premises registration without specific statutory authorization from the Missouri general assembly.

2. Any person who participates in the national animal identification system may withdraw from the system at any time. All personal information relating to a participant shall be deleted from the system when the participant withdraws, unless the participant is part of an ongoing disease investigation or disease monitoring or control program.

3. If the provisions of this section interfere with the marketing of Missouri livestock, the governor by executive order may waive the provisions of this section in whole or in part until the completion of the next regular session of the Missouri general assembly or any special session called by the governor at which time the executive order shall expire.

(L. 2008 S.B. 931)



Section 267.169 Certain livestock data not subject to disclosure — exceptions.

Effective 14 Oct 2016, see footnote

Title XVII AGRICULTURE AND ANIMALS

*267.169. Certain livestock data not subject to disclosure — exceptions. — 1. For purposes of this section, the term animal shall mean the same as the term livestock as defined in section 277.020.

2. The following data shall not be considered a public record and shall not be subject to disclosure under chapter 610:

(1) Premises registration data collected from participants in the federal Animal Disease Traceability Program, or any successor program;

(2) Animal identification data collected from participants in the federal Animal Disease Traceability Program, or any successor program; and

(3) Animal tracking data collected from participants in the federal Animal Disease Traceability Program, or any successor program.

3. Notwithstanding the provisions of subsection 2 of this section, the director of any state agency or the state veterinarian within the department of agriculture shall release information otherwise not considered a public record subject to disclosure to the extent that the information is:

(1) Useful in controlling or preventing a disease outbreak;

(2) For public safety purposes; or

(3) To show particular animals or herds are or are not involved in a disease outbreak.

4. Nothing in this section shall prevent the disclosure of information:

(1) Described in subsection 2 of this section if such information has been transformed into a statistical or aggregate form that prevents the information from directly or indirectly naming or identifying any individual owner, operator, producer, operation, farmer, rancher, or a specific data gathering site;

(2) Described in subsection 2 of this section pursuant to the expressed written consent of the farmer or rancher; or

(3) Required by law as a condition of compliance with any state agency regulatory function.

5. Any person who knowingly releases information not subject to public disclosure under this section shall be considered to be violating the provisions of this section. Any entity or person alleging a violation of this section may bring an action in any court of competent jurisdiction. A court may order any appropriate relief necessary, including damages not to exceed ten thousand dollars and reasonable attorney’s fees.

(L. 2016 H.B. 1414)

*Effective 10-14-16, see § 21.250. H.B. 1414 was vetoed July 8, 2016. The veto was overridden on September 14, 2016.



Section 267.170 Indemnification — appraisal — payment.

Effective 10 May 1978, see footnote

Title XVII AGRICULTURE AND ANIMALS

267.170. Indemnification — appraisal — payment. — 1. The department of agriculture may pay, within the limit of its appropriation, an indemnity in the manner and in the amounts herein set forth to the owner of cattle who carries on an approved tuberculosis control program in his herd. The indemnity shall reimburse the owner for a part of the loss suffered by him in disposing of the cattle exposed to, infected with, or reacting to, a test for tuberculosis.

2. The value of any cattle on which an indemnity is sought by the owner shall not exceed an amount recognized by the state veterinarian and the owner as just compensation in relation to current market conditions, breeding value and other criteria of valuation for the animal destroyed. Each animal destroyed shall be identified separately on the appraisement form. Proper appraisement forms shall be completed and one copy each shall be sent to the department, retained by the duly authorized agent, and retained by the owner.

3. Any cattle on which an indemnity is sought shall be kept in isolation and within fifteen days of identification or branding shall be sold for slaughter. A report of the net proceeds, being the total amount received less expense of transportation, commissions, and other expenses of the sale, derived from the sale of the infected or reactor cattle shall be delivered by the owner to the department. The department shall determine the owner's loss by deducting the amount of the net proceeds so derived by the sale of the cattle for slaughter from the appraised value.

4. The indemnity to be paid by the department shall be an amount determined by the state veterinarian but shall not exceed the breeding value of the animal. The department shall certify to the state commissioner of administration the amount to be paid by the department. This amount constitutes a legal claim against the state within the limits of available appropriations, and the commissioner of administration shall approve the same and cause the same to be paid by issuing his warrant on the state treasurer therefor in payment to the owner.

5. Indemnity for animals slaughtered as reactors or as infected cattle shall only be paid to the owner, provided he cooperates with the department as requested by the state veterinarian or his agent in carrying out recommended practices in eradicating the disease from his animals. No indemnity shall be paid if the state veterinarian determines the animal does not qualify for indemnity or the owner is ineligible for payments.

(RSMo 1939 § 14200, A. 1949 S.B. 1094, A.L. 1978 H.B. 1816)

Prior revisions: 1929 § 12529; 1919 § 12088

Effective 5-10-78



Section 267.210 Disposition of condemned cattle.

Effective 10 May 1978, see footnote

Title XVII AGRICULTURE AND ANIMALS

267.210. Disposition of condemned cattle. — After cattle, in quarantine on account of tuberculosis, under sections 267.010 to 267.460, have been duly appraised, said condemned cattle may, at the discretion of the state veterinarian, be shipped by their owner, under the supervision of the state veterinarian, by legal permit, to any slaughtering plant which is provided with state or federal meat inspection service, to be slaughtered and disposed of under the rules of meat inspection. Before shipment, however, each animal shall be branded, tagged or marked in such way as to make its identity certain. Such animals must be kept separate from all healthy animals and be sold as tuberculous* cattle for immediate slaughter.

(RSMo 1939 § 14204, A.L. 1978 H.B. 1816)

Prior revisions: 1929 § 12533; 1919 § 12092; 1909 § 715

Effective 5-10-78

*Word "tuberculosis" appears in original rolls.



Section 267.220 Reactor animals may be retained, procedure.

Effective 10 May 1978, see footnote

Title XVII AGRICULTURE AND ANIMALS

267.220. Reactor animals may be retained, procedure. — Notwithstanding any provision in sections 267.170 to 267.410, the department shall allow and permit the owner of any animal found to be a reactor to retain the animal in quarantine and use the animal for breeding purposes in his own herd if necessary or desirable in order to preserve valuable breeding cattle; but, the permission shall not be granted if the state veterinarian determines that the eradication program would be adversely affected and permission shall not be granted unless the United States Department of Agriculture agrees that tuberculous* status will not be affected. The reactor animal may not be sold, transferred or moved except on a special permit issued by the department.

(RSMo 1939 § 14199, A.L. 1978 H.B. 1816)

Prior revisions: 1929 § 12528; 1919 § 12087

Effective 5-10-78

*Word "tuberculosis" appears in original rolls.



Section 267.230 Quarantine violations or interference with veterinarian, penalty — interception of vehicles transporting livestock — impoundment procedure — penalties for violations — law officer may assist.

Effective 28 Aug 1987

Title XVII AGRICULTURE AND ANIMALS

267.230. Quarantine violations or interference with veterinarian, penalty — interception of vehicles transporting livestock — impoundment procedure — penalties for violations — law officer may assist. — 1. Any person or persons who shall in any way interfere with or obstruct the state veterinarian in the discharge of his duties, or any owner or owners, person or persons who shall be notified to quarantine animals as provided in sections 267.010 to 267.730 and who shall violate any of the provisions of those sections or official orders of quarantine, or any person or persons who shall violate any of the provisions of the chapter regarding district or municipality quarantine, shall be guilty of a class A misdemeanor.

2. The director of the department shall have the power to authorize certain employees of the department or employees of the United States Department of Agriculture to assist in the enforcement of sections 267.010 to 267.730.

3. In connection with such enforcement, such authorized employees may intercept, stop and detain for official inspection or inquiry any vehicle carrying livestock in this state. Such authorized employees may use a red flashing light to aid them in stopping such vehicles.

4. If in the opinion of any authorized employee the animals are being transported in violation of sections 267.010 to 267.730 or the regulations promulgated pursuant thereto, the employee shall have the authority to seize and impound the animals for a period of forty-eight hours or until it is shown that the animals are being transported in compliance with sections 267.010 to 267.730 and the rules and regulations promulgated pursuant thereto. If within forty-eight hours of initial seizure and impoundment the state veterinarian or his duly appointed deputy makes a determination that the animals were in fact being held, moved or transported in violation of sections 267.010 to 267.730, he shall order the seizure and impoundment of the animals following the notice requirements set forth in section 267.531. Upon such order and notice being issued, the department shall follow the procedures set forth in section 267.531 regarding redemption, payment of expenses, opportunity for hearing, and application for an order of sale. Such officers may also issue citations for violations of the provisions of sections 267.010 to 267.730, and summonses to appear before the director. The director may, after a hearing as provided in section 276.631, assess a civil penalty not to exceed ten thousand dollars for each such violation. Any person aggrieved by such penalty may appeal to the circuit court of the county of residence of the person or the circuit court of Cole County as provided in chapter 621.

5. All county and municipal law enforcement officials may assist such designated employees upon request and all state law enforcement officials shall assist such designated employees upon request to the extent that is consistent with the powers that such law enforcement officials derive from their respective jurisdictions.

(RSMo 1939 § 14217, A.L. 1978 H.B. 1816, A.L. 1983 1st Ex. Sess. H.B. 11, A.L. 1987 H.B. 368)

Prior revisions: 1929 § 12537; 1919 § 12096; 1909 § 719



Section 267.240 Governor — approval and enforcement of quarantine regulations.

Effective 10 May 1978, see footnote

Title XVII AGRICULTURE AND ANIMALS

267.240. Governor — approval and enforcement of quarantine regulations. — 1. The governor of Missouri may, in his discretion, order said state veterinarian to visit any state or territory and investigate any dangerous or infectious disease said to exist in any designated locality in the state named and report to the governor the result of said investigation, together with such suggestions that he may deem proper and right.

2. On receipt of such report, or any official report of the state veterinarian, the governor may call the director of agriculture and the state veterinarian together, and said director and said state veterinarian may, if deemed wise, arrange and adjust such rules and regulations as safety may demand for the transportation of livestock through or into this state from any state or territory, or any foreign country or parts thereof, where dangerous, contagious or infectious diseases may exist.

3. The governor, on the approval of such rules and regulations, shall issue his proclamation, scheduling and quarantining against such localities in which domestic animals may be considered as capable of conveying infectious, contagious or communicable diseases and prohibit the importation and the unloading in this state of any livestock of the kind capable of causing such disease, except under the aforesaid rules and regulations.

4. Such rules and regulations, after approval by the governor, shall be sent to all corporations or other agencies doing the business of transportation or conveying livestock through or into the state of Missouri; and any corporation or agency or individuals who shall violate such rules and regulations by transporting prohibited animals shall be deemed guilty of a misdemeanor, and, upon conviction thereof, shall be fined not less than a thousand dollars nor more than ten thousand dollars for each and every offense, and shall be liable for any and all damages or loss that may be sustained by any party or parties by reason of such importation or transportation; provided, that in no case shall such corporations or agencies or individual be liable for any damages resulting from the shipping of stock into this state which has been inspected by the proper authorities and a certificate of health as to same having been given by said authorities. Such penalty shall be recovered in any county in this state into or through which such stock is brought upon information filed in the circuit court of any such county.

(RSMo 1939 § 14206, A.L. 1978 H.B. 1816)

Prior revisions: 1929 § 12535; 1919 § 12094; 1909 § 717

Effective 5-10-78



Section 267.250 Enforcement of rules, regulations — notification to county commission — sheriff to assist.

Effective 10 May 1978, see footnote

Title XVII AGRICULTURE AND ANIMALS

267.250. Enforcement of rules, regulations — notification to county commission — sheriff to assist. — 1. The governor, when informed by the state veterinarian that contagious or infectious livestock disease has become largely disseminated or epidemic among domestic animals throughout any municipality or geographical district in this state, or is found to exist in any herd or herds in this state, may call the director of agriculture and the state veterinarian together, and said director and said veterinarian shall, if deemed necessary to eradicate or prevent the spread of such disease, formulate for the state veterinarian and the county commissions rules and regulations under which stock capable of carrying said diseases, or any of them, shall be permitted to move to other parts of the state; such rules and regulations shall be subject to the approval of the governor, who thereupon shall issue his proclamation scheduling and quarantining such localities, and forbidding the carrying or transportation or moving of all domestic animals of the kind diseased from such municipalities or district or county to another, or from one premises to another, or over any public highway or any lot or ground not sufficiently fenced to prevent animals from going through or from being brought into such infected districts, municipalities or counties except in accordance with the aforesaid rules and regulations.

2. The county commission or other legally substituted court of the county in which such infected locality or district shall have been quarantined by the governor, shall be notified by the state veterinarian, and furnished with copies of said regulations. Said county commission shall thereupon comply with said rules and regulations, and issue order to the sheriff to assist said state veterinarian in carrying out the provisions of the same.

(RSMo 1939 § 14207, A.L. 1978 H.B. 1816)

Prior revisions: 1929 § 12536; 1919 § 12095; 1909 § 718

Effective 5-10-78



Section 267.380 State veterinarian may enter to conduct tests — owner to cooperate.

Effective 10 May 1978, see footnote

Title XVII AGRICULTURE AND ANIMALS

267.380. State veterinarian may enter to conduct tests — owner to cooperate. — 1. The state veterinarian and any inspector or person authorized by said state veterinarian, or by him appointed, to assist in the work of applying the tubercular test provided for under sections 267.010 to 267.460, may enter any barn or barns, yard, pasture or other building or enclosure where cattle may be kept or found, for the purpose of making inspection and applying said tuberculin test in conformance with uniform methods and rules of the United States Department of Agriculture.

2. Any owner or custodian of any domestic animal or animals by said state veterinarian required or found necessary to be inspected, examined or tested, by his order, for the purpose of determining the presence or absence of disease in or upon said animal or animals shall have the right and authority to confine and otherwise restrain, as far as possible, said animals in such manner and at such times as may be prescribed and directed by the state veterinarian.

3. In the event of the failure of such owner or custodian for any reason to confine or otherwise restrain such animal or animals, it shall be the duty of the state veterinarian or his deputy or assistants to certify such refusal to the acting sheriff of the county wherein such animal or animals are found, and following such notice to the sheriff of said county it shall be his duty to forthwith cause such animal or animals to be so confined or otherwise restrained in order that the state veterinarian or his assistants may apply the necessary tests or make such examination as may be necessary to determine the presence or absence of the disease for which the animal or animals are to be inspected.

(RSMo 1939 § 14225, A.L. 1978 H.B. 1816)

Prior revision: 1929 § 12545

Effective 5-10-78



Section 267.400 Veterinarian to make and enforce regulations.

Effective 10 May 1978, see footnote

Title XVII AGRICULTURE AND ANIMALS

267.400. Veterinarian to make and enforce regulations. — The state veterinarian shall have power and authority to make and enforce such regulations as may be necessary to control and prevent the spread of tuberculosis among animals in such county and for the creation and maintenance of such county as a modified accredited area to the extent and so that the same shall conform with the rules and regulations promulgated by the Secretary of the Department of Agriculture of the United States to the end that such county may be recognized and adopted by the United States Department of Agriculture as a modified accredited area; provided, further, that the state veterinarian shall have authority in his discretion to quarantine or cause to be quarantined the animal or animals in custody of or owned by any person who refuses to cooperate with the state veterinarian in the eradication and control of tuberculosis or any other contagious or infectious disease which is being attempted to be controlled or eradicated in such county, and that no offspring or product of such animal or animals under quarantine shall be disposed of by said custodian or owner without written permission of the state veterinarian.

(RSMo 1939 § 14227, A.L. 1978 H.B. 1816)

Prior revision: 1929 § 12547

Effective 5-10-78



Section 267.430 Diseased animals — sale or running at large prohibited.

Effective 10 May 1978, see footnote

Title XVII AGRICULTURE AND ANIMALS

267.430. Diseased animals — sale or running at large prohibited. — A person shall not sell or offer for sale, or run at large on any common or unfenced lands in this state, any livestock affected with a serious external parasitic infestation or any infectious or contagious disease whatsoever; provided, that this section shall not be so construed as to prohibit the movement of such infected animals under conditions prescribed by the state veterinarian for the purpose of segregation or quarantine, or for immediate slaughter under state or federal inspection.

(RSMo 1939 § 14494, A.L. 1978 H.B. 1816)

Prior revisions: 1929 § 12820; 1919 § 3658; 1909 § 4863

Effective 5-10-78



Section 267.450 Unquarantined stock in quarantined pens prohibited.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

267.450. Unquarantined stock in quarantined pens prohibited. — It shall be unlawful for any person, firm, company, or corporation, owning or operating any stock pens or stockyards in this state, to permit any livestock, cattle, hogs, sheep or goats, not under or subject to quarantine, to be unloaded into any pens, enclosures, or yards, wherein any quarantined livestock is, or has been kept, or into such pens, enclosures, or yards, under such conditions and circumstances as will render such livestock subject to quarantine, and thereby prevent immediate removal thereof from such pens, enclosures, or yards, if the owner or shipper shall so desire.

(RSMo 1939 § 4832)

Prior revision: 1929 § 4439



Section 267.560 Title of law.

Effective 28 Aug 1959

Title XVII AGRICULTURE AND ANIMALS

267.560. Title of law. — Sections 267.560 to 267.660 shall be cited as the "Missouri Livestock Disease Control and Eradication Law".

(L. 1959 H.B. 501 § 1)



Section 267.565 Definitions.

Effective 28 Aug 2010

Title XVII AGRICULTURE AND ANIMALS

267.565. Definitions. — Unless the context requires otherwise, as used in sections 267.560 to 267.660, the following terms mean:

(1) "Accredited approved veterinarian", a veterinarian who has been accredited by the United States Department of Agriculture and approved by the state department of agriculture and who is duly licensed under the laws of Missouri to engage in the practice of veterinary medicine, or a veterinarian domiciled and practicing veterinary medicine in a state other than Missouri, duly licensed under laws of the state in which he resides, accredited by the United States Department of Agriculture, and approved by the chief livestock sanitary official of that state;

(2) "Animal", an animal of the equine, bovine, porcine, ovine, caprine, or species domesticated or semidomesticated;

(3) "Approved laboratory", a laboratory approved by the department;

(4) "Approved vaccine" or "bacterin", a vaccine or bacterin produced under the license of the United States Department of Agriculture and approved by the department for the immunization of animals against infectious and contagious disease;

(5) "Bird", a bird of the avian species;

(6) "Certified free herd", a herd of cattle, swine, goats or a flock of sheep or birds which has met the requirements and the conditions set forth in sections 267.560 to 267.660 and as required by the department and as recommended by the United States Department of Agriculture, and for such status for a specific disease and for a herd of cattle, swine, goats or flock of sheep or birds in another state which has met those minimum requirements and conditions under the supervision of the livestock sanitary authority of the state in which said animals or birds are domiciled, and as recommended by the United States Department of Agriculture for such status for a specific disease;

(7) "Condition", upon examination of any animal or bird in this state by the state veterinarian or his or her duly authorized representative, the findings of which indicate the presence or suspected presence of a toxin in such animal or bird that warrants further examination or observation for confirmation of the presence or nonpresence of such toxin;

(8) "Department" or "department of agriculture", the department of agriculture of the state of Missouri, and when by this law the said department of agriculture is charged to perform a duty, it shall be understood to authorize the performance of such duty by the director of agriculture of the state of Missouri, or by the state veterinarian of the state of Missouri or his duly authorized deputies acting under the supervision of the director of agriculture;

(9) "Holding period", restriction of movement of animals or birds into or out of a premise under such terms and conditions as may be designated by order of the state veterinarian or his or her duly authorized representative prior to confirmation of a contagious disease or condition;

(10) "Infected animal" or "infected bird", an animal or bird which shows a positive reaction to any recognized serological test or growth on culture or any other recognized test for the detection of any disease of livestock or poultry as approved by the department or when clinical symptoms and history justifies designating such animal or bird as being infected with a contagious or infectious disease;

(11) "Isolated" or "isolation", a condition in which animals or birds are quarantined to a certain designated premises and quarantined separately and apart from any other animals or birds on adjacent premises;

(12) "Licensed market", a market as defined and licensed under chapter 277;

(13) "Livestock", horses, cattle, swine, sheep, goats, ratite birds including but not limited to ostrich and emu, aquatic products as defined in section 277.024, llamas, alpaca, buffalo, elk documented as obtained from a legal source and not from the wild and raised in confinement for human consumption or animal husbandry, poultry and other domesticated animals or birds;

(14) "Official health certificate" is a legal record covering the requirements of the state of Missouri executed on an official form of the standard size from the state of origin and approved by the proper livestock sanitary official of the state of origin or an equivalent form provided by the United States Department of Agriculture and issued by an approved, accredited, licensed, graduate veterinarian;

(15) "Public stockyards", any public stockyards located within the state of Missouri and subject to regulations of the United States Department of Agriculture or the Missouri department of agriculture;

(16) "Quarantine", a condition in which an animal or bird of any species is restricted in movement to a particular premises under such terms and conditions as may be designated by order of the state veterinarian or his duly authorized deputies;

(17) "Traders" or "dealers", any person, firm or corporation engaged in the business of buying, selling or exchange of livestock on any basis other than on a commission basis at any sale pen, concentration point, farm, truck or other conveyance including persons, firms or corporations employed as an agent of the vendor or purchaser excluding public stockyards under federal supervision or markets licensed under sections 267.560 to 267.660 and under the supervision of the department, breed association sales or any private farm sale.

(L. 1959 H.B. 501 § 2, A.L. 1993 H.B. 566 merged with S.B. 84, A.L. 1995 S.B. 109, A.L. 2005 S.B. 355, A.L. 2010 H.B. 1662)



Section 267.570 Transportation of livestock into or through state, exhibitions, public stockyards, regulations.

Effective 28 Aug 1959

Title XVII AGRICULTURE AND ANIMALS

267.570. Transportation of livestock into or through state, exhibitions, public stockyards, regulations. — 1. No livestock or animals that are affected with or that have recently been exposed to any infectious, contagious or communicable disease or which originate from a quarantined area, shall be shipped or in any manner transported or moved into or through the state until written permission for such entry, transportation or movement is first obtained from the state veterinarian of Missouri except those diseased animals which are approved for interstate shipment under specified restrictions by the Animal Disease Eradication Division, Agriculture Research Service, United States Department of Agriculture.

2. All livestock shipped or in any manner transported into this state shall be accompanied by an official health certificate or permit or both which must be attached to a waybill or shall be in the possession of the driver of the vehicle or person in charge of the livestock except as otherwise provided in sections 267.560 to 267.660 or regulations adopted by the department; provided, however, that an official health certificate shall not be required for any livestock consigned to public stockyards or licensed markets under federal or state supervision if a waybill, bill of lading or certificate of ownership accompanies the shipment showing the consignor and the point of origin of the shipment and the public stockyards or licensed market to which the shipment is consigned, unless otherwise required by the state veterinarian.

3. A copy of the official health certificate shall be forwarded immediately by the most rapid means available to the livestock sanitary official of the state of origin for his approval and transmittal to the state veterinarian. All such health certificates shall contain the approval of the state veterinarian or other livestock sanitary official or agency in the state of origin.

4. Livestock or herds entering the state without an official health certificate or permit or both when required shall be held in quarantine at the owner's risk and expense for observation, tests, vaccination, dipping, treatment and reinspection and until released by the department.

5. Requirements for the exhibition of livestock or herds shall be secured by contacting the state veterinarian of Missouri.

6. All animals covered in sections 267.560 to 267.660 originating from public stockyards or licensed markets located in this state or which may be assembled at such public stockyards, licensed markets, or any concentration point in this state from sources of unknown origin shall be required to meet regulations of the department or the laws and regulations of the state of destination before being released.

(L. 1959 H.B. 501 § 3)



Section 267.575 Health certificates, contents, duration — inspection and testing, authority.

Effective 28 Aug 1959

Title XVII AGRICULTURE AND ANIMALS

267.575. Health certificates, contents, duration — inspection and testing, authority. — 1. The official health certificate required by sections 267.560 to 267.660 shall contain the names and addresses of the consignor and consignee, the origin of the animals, livestock or birds, the final destination and the accurate description or identification of such animals, livestock or birds; said health certificate shall indicate the health status of the animals, livestock or birds involved, including dates and results of required tests and dates of vaccination, if any. Health certificates shall be void thirty days after date of inspection and issuance and no official health certificate shall be valid unless it complies in all respects with the requirements of sections 267.560 to 267.660 and the rules and regulations of the department; except that an official health certificate which does not comply fully with the requirements of sections 267.560 to 267.660 or any rules and regulations of the department adopted hereunder may be validated by the written approval of the department.

2. Accredited, licensed, graduate veterinarians who are approved by or in the employ of the livestock sanitary official of the state of origin and veterinarians in the employ of the Animal Disease Eradication Division, Agricultural Research Service, United States Department of Agriculture are authorized to inspect livestock entering the state.

3. All diagnostic tests of animals which are intended for entry into Missouri shall be made in state or federal laboratories, laboratories approved by the proper livestock sanitary official of the state of origin, or commercial laboratories operated under the supervision of the United States Department of Agriculture and approved by the state of origin.

(L. 1959 H.B. 501 § 4)



Section 267.580 Permits, requests for contents, duration.

Effective 28 Aug 1959

Title XVII AGRICULTURE AND ANIMALS

267.580. Permits, requests for contents, duration. — 1. Requests for permits shall be directed to the state veterinarian and shall set forth the following information: The names and addresses of the consignor and consignee, number and kind of animals, origin of shipment, proposed date of shipment, proposed destination, approximate date of arrival, intended purpose of shipment, and method of transportation.

2. All animals entering the state under permit shall be consigned to an individual who is a resident of the state or to a legal entity authorized by law to do business within the state.

3. All permits shall be void fifteen days after date of issuance or a lesser period of time when so designated by the state veterinarian.

(L. 1959 H.B. 501 § 5)



Section 267.585 Carriers of livestock, regulations.

Effective 28 Aug 1959

Title XVII AGRICULTURE AND ANIMALS

267.585. Carriers of livestock, regulations. — 1. Owners and operators of railroads, trucks, airplanes and other conveyances are forbidden to move any livestock, animals or birds through, into or within the state except in compliance with the provisions set forth in sections 267.560 to 267.660 and such rules and regulations of the department as may be adopted hereunder.

2. All railway cars, trucks, airplanes and other conveyances used in the transportation of livestock and birds of any kind shall be maintained in a clean sanitary condition.

3. Owners and operators of railway cars, trucks, airplanes and other conveyances that have been used for the movement of any livestock, animals or birds infected with or exposed to any infectious, contagious or communicable disease shall be required to have such cars, trucks, airplanes and other conveyances thoroughly cleaned and disinfected under official supervision before further use is permissible for the transportation of livestock.

4. Owners and operators of railroads, trucks, airplanes and other conveyances used for the transportation of livestock, animals and birds into, within and through Missouri shall assure themselves that each consignment is prepared for shipment in keeping with the requirements of sections 267.560 to 267.660, and that it is accompanied by official health certificate or permit. Such health certificate or permit should be attached to the waybill accompanying the shipment or be in the possession of the attendant in charge of the animals.

(L. 1959 H.B. 501 § 6)



Section 267.590 Quarantine of animal or herd by state veterinarian — duration.

Effective 28 Aug 1959

Title XVII AGRICULTURE AND ANIMALS

267.590. Quarantine of animal or herd by state veterinarian — duration. — If, upon investigation, the state veterinarian is satisfied that an animal, livestock or bird or a herd or flock of animals or birds is suffering from any highly contagious, communicable or infectious disease or exposure thereto, against which he may think best to quarantine, he shall immediately quarantine the same to pens, farms, sheds or barns completely separated from other susceptible animals or birds not so diseased or infected until

(1) Such diseased animals or birds are recovered and no longer capable of transmitting the disease or diseases to other susceptible animals or birds; or

(2) Shall have been isolated; or

(3) Killed or disposed of as provided for in sections 267.560 to 267.660 and the rules of the department; or

(4) Tested, vaccinated or otherwise treated; or

(5) As otherwise released by the state veterinarian.

(L. 1959 H.B. 501 § 7)



Section 267.595 Quarantine of area, notice, effect — procedure.

Effective 28 Aug 1959

Title XVII AGRICULTURE AND ANIMALS

267.595. Quarantine of area, notice, effect — procedure. — 1. When in the opinion of the state veterinarian the quarantine of an area is essential to

(1) Confine an outbreak of a highly contagious and communicable disease affecting livestock, animals or birds as defined in sections 267.560 to 267.660; or

(2) When necessary for the initiation and enforcement of control measures for testing or vaccination of livestock, animals or birds within the area; or

(3) For the slaughter of exposed and infected animals; or

(4) When necessary to conform with federal regulations in effect for the cooperative control and eradication of the disease; or

(5) When necessary in order to avoid embargo against the movement of livestock out of the free areas within the state into other states;

­­

­

2. The notice of an order of quarantine against the movement of animals or birds from the area shall be publicized in the newspapers and radios serving the area.

3. The department shall have the authority to designate the type and kind of immunizing agent or tests that are to be applied for the control and eradication of the disease and to prohibit the use, by anyone, of those immunizing agents which in the judgment of the state veterinarian may not effectively and expeditiously bring about the control of the disease.

4. When in the judgment of the state veterinarian the movement of livestock as defined in sections 267.560 to 267.660 from an area or section within another state favors the introduction of disease into Missouri and it is known that the livestock sanitary officials of the state have not quarantined the area or are not controlling the movement of the livestock out of such areas, the director of agriculture, upon notice of such fact from the state veterinarian of Missouri, may impose restrictions or full embargo against the movement of any and all livestock from such areas within another state until the movement of livestock therefrom and into Missouri no longer favors the introduction of the disease.

5. An order setting forth the restrictions or complete embargo against the movement of livestock from an area within another state or from the entire state shall be effective upon notice in writing or by telegram to the livestock sanitary official of the state affected.

6. All public stockyards and other markets including traders and dealers, licensed to operate in Missouri, shall cooperate with the department when a quarantine is imposed upon an area within Missouri or restrictions are invoked against the entry of livestock from specified areas in other states.

(L. 1959 H.B. 501 § 8)



Section 267.600 Animals under test or investigation not to be removed — holding period permitted, when.

Effective 28 Aug 2010

Title XVII AGRICULTURE AND ANIMALS

267.600. Animals under test or investigation not to be removed — holding period permitted, when. — 1. Animals, livestock or birds under test or investigation for a contagious and infectious disease or condition may not be removed from the premises until the results of the tests are known and the owner of such animals, livestock or birds receives a record of the test from the veterinarian certifying that the animals or birds are free of the disease or specified condition and until any infected animals or birds are sold for slaughter on permit and as may be required by the state veterinarian, or until such animals or birds are recovered and incapable of spreading the disease or condition or until the animals or birds in the herd or flock have been released by the state veterinarian or his representative. The method of eradicating the disease or condition shall be at the discretion of the state veterinarian and in accordance with such procedures as may be outlined by the state veterinarian or his representative.

2. The state veterinarian or his or her representative may implement a holding period for the premises* until the investigation and confirmation of the contagious and infectious disease or condition is completed.

3. Once investigation and testing is complete, animals or birds shall be released from the holding period or placed under permanent quarantine by the state veterinarian or his or her representative.

(L. 1959 H.B. 501 § 9, A.L. 2010 H.B. 1662)

*Word "premise" appears in original rolls.



Section 267.603 Quarantined livestock testing — violations of orders — hearing — witnesses, fees and mileage — penalties, fines — appeals — fines credited to enforcement and administration fund.

Effective 04 May 1989, see footnote

Title XVII AGRICULTURE AND ANIMALS

267.603. Quarantined livestock testing — violations of orders — hearing — witnesses, fees and mileage — penalties, fines — appeals — fines credited to enforcement and administration fund. — 1. Any owner or custodian of livestock placed under quarantine may be required by the state veterinarian to test or retest such livestock for disease, in accordance with the terms and conditions and upon such schedule as the state veterinarian shall designate in his order of quarantine. In the event that disease is discovered in any such livestock the owner thereof shall comply with the order of the state veterinarian in effecting the removal, disposition, or cure of any such diseased livestock, or animals or birds exposed thereto, in the manner and in the time period designated in such orders.

2. Any person who violates an order of the state veterinarian issued under this section may be summoned by the director to a hearing to be held in the county where the livestock are quarantined to be set not later than twenty days from the date of summons. At the hearing, such person and the state shall have the opportunity to present in person or by counsel such statements, testimony, evidence and argument as may be pertinent to the charges or to any defense. The director may subpoena any persons or documents incident to the hearing, the director or his designated representative may take testimony orally, by deposition or by exhibit, in the same manner and with the same fees and mileage as prescribed in judicial proceedings in civil cases. The director or his designated representative may also administer oaths to those giving evidence. Following the hearing the director may:

(1) Assess a civil penalty in an amount not to exceed one thousand dollars for each violation and a penalty not to exceed five hundred dollars for each day such person fails to implement tests for disease or effect the removal, disposal or cure of livestock subject to prior order of quarantine; or

(2) Dismiss the case.

3. Any person aggrieved by a decision of the director after a hearing pursuant to this section may appeal to the circuit court for a trial de novo in the county where the livestock are quarantined. All penalties assessed under this section shall be credited to the livestock dealer law enforcement and administration fund.

(L. 1989 S.B. 300)

Effective 5-04-89



Section 267.604 Injunction against owners of diseased livestock, when — venue.

Effective 04 May 1989, see footnote

Title XVII AGRICULTURE AND ANIMALS

267.604. Injunction against owners of diseased livestock, when — venue. — When, in the judgment of the director, any person has been repeatedly in violation of the animal health laws so as to pose a substantial ongoing risk to the livelihood of other livestock owners in this state by the dissemination of disease, the director may apply to the circuit court of the county in which such person resides, and such court shall have the authority to grant an order enjoining temporarily or permanently that person from engaging in the business directly or indirectly of possessing, owning, raising or otherwise maintaining custody of any livestock of the type constituting such risk.

(L. 1989 S.B. 300)

Effective 5-04-89



Section 267.605 Laboratories to obtain permit, reports — hog cholera virus use limited — veterinarians to report contagions.

Effective 28 Aug 1959

Title XVII AGRICULTURE AND ANIMALS

267.605. Laboratories to obtain permit, reports — hog cholera virus use limited — veterinarians to report contagions. — 1. All laboratories, whether privately operated or otherwise, shall be required to report the results of their findings of contagious, communicable or infectious disease in specimens submitted to them and as may be required by the department.

2. All persons operating such laboratories shall make application and shall obtain a permit from the department in order to conduct diagnostic tests on any kind of animals or birds or tissues therefrom, as may be submitted by such laboratories.

3. Before issuing a permit, the department shall determine that the laboratory does qualify for such permit. The department shall also at any time suspend or revoke the laboratory's permit for failure to comply with the provisions of sections 267.560 to 267.660 and the rules of the department.

4. Effective on and after January 1, 1960, the use of live or virulent hog cholera virus is prohibited, except as provided for in the rules of the department.

5. It shall be unlawful for any owner of livestock or animals as defined in sections 267.560 to 267.660, or for any veterinarian to withhold knowledge of or fail to report the existence of any contagious or communicable disease of livestock or animals owned or examined by him or in his possession.

(L. 1959 H.B. 501 § 10)



Section 267.611 Slaughter of animals, indemnification — accounting.

Effective 28 Aug 1999

Title XVII AGRICULTURE AND ANIMALS

267.611. Slaughter of animals, indemnification — accounting. — 1. When in the judgment of the state veterinarian, the slaughter method is the only means of controlling and eradicating a highly contagious or communicable or infectious disease of livestock, animals or birds, or when under cooperative agreements with the United States Department of Agriculture the slaughter method is required, notice shall be given to the owner or owners of the livestock exposed to or infected with the disease. Such livestock or birds or animals shall then be indemnified within the limits of appropriation, at a rate fixed by the director of the department of agriculture, except that such rate for ostriches and emu shall not exceed eight hundred dollars, and then destroyed under the supervision of a representative of the department or by the United States Department of Agriculture as the state veterinarian may elect, except that when exposed or infected or recovered livestock, animals and birds in such herds or flocks can be utilized for food purposes, the state veterinarian in his discretion may permit such animals, livestock or birds to be transported on permit and under supervision of a representative of the department to a slaughter establishment operating under the federal meat inspection service or under an approved municipal meat inspection service.

2. A careful account of the cost of the killing, burying and also the cleaning and disinfection of premises shall be kept by the representative of the department or a representative of the United States Department of Agriculture and the cost thereof shall be paid by the state when such cost is approved by the director.

(L. 1999 S.B. 310)



Section 267.615 License for male breeding animals, application, fee, renewal.

Effective 28 Aug 1959

Title XVII AGRICULTURE AND ANIMALS

267.615. License for male breeding animals, application, fee, renewal. — 1. No person, firm, partnership, corporation or association shall engage in the business of leasing, loaning or renting for a specified fee or other compensation male animals of the bovine or suis species for breeding purposes either on an individual or herd service basis until such person, firm, partnership, corporation or association shall have first applied for and received from the department a license to conduct such business.

2. The applicant shall state the nature of the business, the city, village, township, and county and complete post-office address at which the business is conducted, together with any additional information that the department may require.

3. The department shall issue to the applicant a license upon payment of an annual fee of fifteen dollars for each and every male animal of the bovine species used in such business and five dollars for each of every male animal of the suis species used in such business. Said license shall be annually renewed on the first calendar day of each year. All fees collected hereunder shall be deposited to the credit of the veterinary fees fund.

(L. 1959 H.B. 501 § 12)



Section 267.620 Artificial insemination, license for production of semen, fee, renewal.

Effective 28 Aug 1959

Title XVII AGRICULTURE AND ANIMALS

267.620. Artificial insemination, license for production of semen, fee, renewal. — 1. No person, firm, partnership, corporation, or association shall engage in the business of producing semen for the artificial insemination of female animals of the bovine or suis species until such person, firm, partnership, corporation or association shall have first applied for and received from the department a license to conduct such business.

2. The department shall issue to the applicant a license upon payment of an annual fee of fifteen dollars for each and every male animal of the bovine species used in such business and five dollars for each and every male animal of the suis species used in such business. Said license shall be annually renewed on the first calendar day of each year.

3. All male animals of the bovine or suis species used in the production of semen for the artificial insemination of female animals of the same species shall meet such health standards as may be required by the rules and regulations of the department.

(L. 1959 H.B. 501 § 13)



Section 267.625 Bovine breeding males to be tested and vaccinated.

Effective 28 Aug 1959

Title XVII AGRICULTURE AND ANIMALS

267.625. Bovine breeding males to be tested and vaccinated. — All male animals of the bovine or suis species used by a licensee in such breeding service shall be given such examinations, tests and vaccinations at such intervals of time as may be required by the rules and regulations of the department.

(L. 1959 H.B. 501 § 14)



Section 267.630 Law inapplicable to loan between breeders.

Effective 28 Aug 1959

Title XVII AGRICULTURE AND ANIMALS

267.630. Law inapplicable to loan between breeders. — Nothing contained in sections 267.560 to 267.660 shall apply to the loan of a male animal by a breeder to another breeder.

(L. 1959 H.B. 501 § 15)



Section 267.635 Revocation of licenses for violations.

Effective 28 Aug 1959

Title XVII AGRICULTURE AND ANIMALS

267.635. Revocation of licenses for violations. — The department may suspend or revoke the license of any person, firm, partnership, corporation or association for violation of any of the provisions of sections 267.560 to 267.660 or the rules and regulations adopted by the department hereunder.

(L. 1959 H.B. 501 § 16)



Section 267.640 Certification of disease free herds or flocks, when — cancellation.

Effective 28 Aug 1959

Title XVII AGRICULTURE AND ANIMALS

267.640. Certification of disease free herds or flocks, when — cancellation. — 1. When an owner of livestock or animals or a flock of birds makes application to the state veterinarian and agrees to follow one of the several plans for the control and eradication of a specific disease from his herd or flock, the state veterinarian may certify the herd as being free from said disease when all livestock or animals or birds in the flock have passed all necessary tests and have met all of the requirements and conditions as may be adopted from time to time by the department and the United States Department of Agriculture for the specific disease for which the herd or flock is being certified.

2. When the owner of any livestock or animals or flock of birds has fully complied with the requirements for the certification of his livestock herd or flock, animals or birds, the department shall issue a certificate approved by the department and the United States Department of Agriculture certifying to such fact and for such period of time as may be set forth in the rules and regulations for such certification.

3. The certification of any livestock, animals or flock may be removed or cancelled by the state veterinarian when the owner of a herd or a flock has violated any of the rules and regulations for the maintenance of such status.

(L. 1959 H.B. 501 § 17)



Section 267.645 Department may enter premises — rules and regulations.

Effective 28 Aug 1993

Title XVII AGRICULTURE AND ANIMALS

267.645. Department may enter premises — rules and regulations. — 1. The department of agriculture is authorized and directed to cooperate with the United States Department of Agriculture in performing the duties and exercising the powers vested in it under sections 267.560 to 267.660 and is empowered to enter at any time any premises, barns, stables, sheds, vehicles or other places where livestock or birds are kept for the purpose of administering and enforcing the provisions of sections 267.560 to 267.660.

2. The department may make such rules and regulations pursuant to the provisions of section 267.122 and chapter 536 as may be deemed necessary for the enforcement of sections 267.560 to 267.660 including all necessary rules and regulations for the entry and movement of livestock, animals or birds into, within and through the state.

(L. 1959 H.B. 501 § 18, A.L. 1993 S.B. 52)



Section 267.650 Animals impounded when, costs paid by owner — redemption.

Effective 02 Jan 1979, see footnote

Title XVII AGRICULTURE AND ANIMALS

267.650. Animals impounded when, costs paid by owner — redemption. — Livestock, animals or birds which are held, moved or transported in violation of the provisions of sections 267.560 to 267.660, or the rules and regulations adopted hereunder, shall be seized and taken into custody by an authorized agent of the department of agriculture or by any state or county law enforcement officer at the request of the department. The department shall impound and hold all animals or birds seized and taken into custody at the owner's expense and without liability to the department. Animals or birds so seized and impounded may be redeemed by the owner and released to him by the department only after all such animals or birds have been tested, vaccinated and properly identified, if infected, by the state veterinarian or his agent. In order to redeem the animals or birds, the owner shall pay all expenses including the care and feeding of such animals or birds and the expense of testing, vaccinating or identifying. All infected animals or birds shall be consigned by the owner to slaughter upon redemption. If the animals or birds are not redeemed by the owner within five days after seizure, the department may apply to the circuit court of any county in which the animals or birds are impounded and the department under court order shall sell such animals or birds for slaughter and deduct from the net proceeds thereof all expenses of the department in connection with the seizure and impoundment of such animals or birds and remit the balance to the owner.

(L. 1959 H.B. 501 § 19, A.L. 1978 H.B. 1634)

Effective 1-02-79



Section 267.655 Civil penalties.

Effective 28 Aug 2013

Title XVII AGRICULTURE AND ANIMALS

*267.655. Civil penalties. — In addition to the remedies provided for in sections 267.560 to 267.660 by law, the following civil penalties may be imposed:

(1) If the department director determines, after inquiry and opportunity for a hearing, that any individual is in violation of any provision of sections 267.560 to 267.660, or any regulations issued thereunder, the director shall have the authority to assess a civil penalty of not more than one thousand dollars per incident. In the event that a person penalized or ordered to pay restitution under this section fails to pay the penalty or restitution, the director may apply to the circuit court of Cole County for, and the court is authorized to enter, an order enforcing the assessed penalty or restitution;

(2) The prosecuting attorney of any county in which a violation of any provisions of sections 267.560 to 267.660 occurs or the attorney general of the state, is hereby authorized to apply to any court of competent jurisdiction for, and such court shall have jurisdiction upon hearing and for cause shown to grant a temporary or permanent injunction to restrain any person from violating any provisions of sections 267.560 to 267.660.

(L. 1959 H.B. 501 § 20, A.L. 2013 H.B. 542 merged with S.B. 9)

Effective 8-28-13 (H.B. 542); 10-11-13 (S.B. 9)

*S.B. 9 effective 10-11-13, see § 21.250. S.B. 9 was vetoed July 2, 2013. The veto was overridden on September 11, 2013.



Section 267.660 Violation, a misdemeanor.

Effective 28 Aug 1959

Title XVII AGRICULTURE AND ANIMALS

267.660. Violation, a misdemeanor. — Any person violating any provision of sections 267.560 to 267.660 shall be deemed guilty of a misdemeanor, and upon conviction shall be punished as provided by law.

(L. 1959 H.B. 501 § 21)



Section 267.670 Definitions.

Effective 28 Aug 1961

Title XVII AGRICULTURE AND ANIMALS

267.670. Definitions. — As used in sections 267.670 to 267.730, unless the context clearly indicates otherwise, the following words shall mean:

(1) "Accredited approved veterinarian", a veterinarian who has been accredited by the United States Department of Agriculture and approved by the state department of agriculture and who is duly licensed under the laws of Missouri to engage in the practice of veterinary medicine, or a veterinarian domiciled and practicing veterinary medicine in a state other than Missouri, duly licensed under laws of the state in which he resides, accredited by the United States Department of Agriculture, and approved by the chief livestock sanitary official of that state;

(2) "Area", one or more counties or portions thereof;

(3) "Certified scabies free area", an area in which all sheep or goats have been inspected by a representative of the Missouri department of agriculture or of the animal disease eradication division of the United States Department of Agriculture and are found to be free of any evidence of scabies and such fact is certified to by both agencies;

(4) "Department", the department of agriculture of the state of Missouri. When the department of agriculture is charged to perform a duty, the duty may be performed by the director of agriculture of the state of Missouri or by the state veterinarian of the state of Missouri or his duly authorized deputies;

(5) "Division", the animal disease eradication division of the agricultural research service of the United States Department of Agriculture;

(6) "Infected animal", an animal of the ovine, caprine, or bovine species which shows clinical evidence of scabies or in which the presence of the scabies mite is demonstrated;

(7) "Licensed market", a market as defined and licensed under chapter 277;

(8) "Official health certificate", a legal record covering the requirements of the state of Missouri executed on an official form of the standard size from the state of origin and approved by the proper livestock sanitary official of the state of origin or an equivalent form provided by the United States Department of Agriculture and issued by an approved, accredited, licensed, graduate veterinarian;

(9) "Public stockyards market", any public stockyards located within the state of Missouri and subject to regulations of the United States Department of Agriculture or the Missouri department of agriculture;

(10) "Scabies", a communicable skin disease caused by infestation with mites of the species psroptes, sarcoptes, chorioptes or psorergates;

(11) "Trader" or "dealer", any person engaged in the business of buying, selling or exchange of livestock on any basis other than on a commission basis at any sale pen, concentration point, farm, truck or other conveyance including persons employed as an agent of the vendor or purchaser excluding public stockyards under federal supervision or markets licensed under sections 267.670 to 267.730 and under the supervision of the department, breed association sales or any private farm sale.

(L. 1961 p. 26 § 1)



Section 267.673 Sheep and goats to be dipped, when.

Effective 28 Aug 1961

Title XVII AGRICULTURE AND ANIMALS

267.673. Sheep and goats to be dipped, when. — All breeding and feeding sheep and goats offered for sale, barter or exchange at any market or at any dealer's premises, or otherwise moved or released from any market or dealer's premises, vehicle or conveyance, shall, within ten days of such sale, barter, exchange, release or movement, be dipped in an approved dip under the supervision of an approved licensed veterinarian or an employee of the Missouri department of agriculture or of the animal disease eradication division of the United States Department of Agriculture.

(L. 1961 p. 26 § 2)



Section 267.677 Identification marks on dipped sheep and goats.

Effective 28 Aug 1961

Title XVII AGRICULTURE AND ANIMALS

267.677. Identification marks on dipped sheep and goats. — All sheep and goats so dipped shall be identified or marked in a manner approved by the department and shall be accompanied by a certificate showing that the sheep or goats were dipped under supervision.

(L. 1961 p. 26 § 3)



Section 267.680 Markets and dealers to provide dipping facilities — records to be kept.

Effective 28 Aug 1961

Title XVII AGRICULTURE AND ANIMALS

267.680. Markets and dealers to provide dipping facilities — records to be kept. — 1. Market operators and dealers in sheep and goats shall provide satisfactory dipping facilities approved by the department and shall maintain records which show the true origin of the sheep and goats including name and address of the seller or consignor, number, date of receipt, date of dipping, and including all certificates, permits, conductors' manifests, waybills, bills of lading for each consignment of sheep or goats consigned to and leaving the market or dealer's premises.

2. All incoming waybills, permits, and health or inspection certificates are to be retained for a period of one year and made available upon demand by a representative of the department or the division.

(L. 1961 p. 26 § 4)



Section 267.683 Animals may be sold for slaughter without dipping, when.

Effective 28 Aug 1961

Title XVII AGRICULTURE AND ANIMALS

267.683. Animals may be sold for slaughter without dipping, when. — Sheep and goats, when inspected at the market or dealer's premises and found free of scabies or known exposure thereto, may be sold for slaughter purposes without dipping if consigned directly and immediately to:

(1) A slaughtering establishment operating under federal or approved municipal meat inspection service; or

(2) A slaughtering establishment as otherwise approved by the department of agriculture; or

(3) A stockyards market operating under federal stockyards inspection service, and are not diverted enroute, and are accompanied by a waybill, weight bill or bill of lading or permit showing the name of the market or dealer from which released, the name of purchaser and consignor, the name of the slaughtering establishment or stockyards market to which consigned, the name of the commission firm when consigned to a federal stockyards market, the name of the transportation agency, the number and general description of sheep or goats in the consignment. A legible copy of the waybill, bill of lading or permit shall be promptly furnished the department. In lieu of a waybill, the sheep or goats may be released under a slaughter permit issued by the veterinarian approved for the market.

(L. 1961 p. 26 § 5)



Section 267.687 Infected sheep, goats or cattle, how treated — quarantine — moved, when.

Effective 28 Aug 1961

Title XVII AGRICULTURE AND ANIMALS

267.687. Infected sheep, goats or cattle, how treated — quarantine — moved, when. — Sheep, goats or cattle found to be infected* with scabies at a market or on dealer's premises, or elsewhere, shall be immediately dipped, or otherwise treated as directed by and under the supervision of a representative of the department or of the division, or an accredited approved veterinarian, at the owner's expense. Said sheep, goats or cattle shall remain under quarantine until released by the department, or its representative, and shall be redipped if necessary, or otherwise treated as directed by and under the supervision of the department or its representative, at the owner's expense. Except that the sheep, goats or cattle with scabies may be moved, without dipping, directly to a federally inspected or state approved slaughtering establishment within this state under permit from the state veterinarian or his representative. A copy of the quarantine order or slaughter permit shall be immediately forwarded to the department.

(L. 1961 p. 26 § 6)

*Word "affected" in original rolls.



Section 267.690 Exposed animals released for slaughter, when.

Effective 28 Aug 1961

Title XVII AGRICULTURE AND ANIMALS

267.690. Exposed animals released for slaughter, when. — Sheep, goats or cattle at a market or dealer's premises that are known to have been exposed to scabies may be released for consignment to slaughter under permit without dipping, when an inspection indicates freedom from any clinical evidence of the disease. Consignment may only be to a federal or state approved slaughtering establishment within the state of Missouri under a slaughter permit issued by the state veterinarian or his representative or the veterinarian approved for the market.

(L. 1961 p. 26 § 7)



Section 267.693 Exposed animals quarantined — consignment for slaughter.

Effective 28 Aug 1961

Title XVII AGRICULTURE AND ANIMALS

267.693. Exposed animals quarantined — consignment for slaughter. — Sheep, goats or cattle exposed to scabies shall be immediately quarantined to the premises and either dipped under supervision or in lieu of dipping the exposed sheep or goats, if an inspection indicates freedom from clinical evidence of scabies, may be consigned under permit directly to an approved slaughtering establishment within Missouri, or to a federally inspected stockyards market within Missouri, provided notice of such shipment is given to the veterinarian in charge in advance of the shipment.

(L. 1961 p. 26 § 8)



Section 267.697 Sheep or goats deemed exposed, when.

Effective 28 Aug 1961

Title XVII AGRICULTURE AND ANIMALS

267.697. Sheep or goats deemed exposed, when. — Sheep or goats that are maintained on any premises that are adjacent to sheep or goats that are found to be infected* with scabies shall be considered as having been exposed to scabies.

(L. 1961 p. 26 § 9)

*Word "affected" in original rolls.



Section 267.700 All animals in group classed as infected or exposed, when.

Effective 28 Aug 1961

Title XVII AGRICULTURE AND ANIMALS

267.700. All animals in group classed as infected or exposed, when. — All the sheep, goats or cattle in a group in which the disease of scabies is present, or from a group known or considered to be exposed to scabies, shall be classed as infected or exposed and none of them shall be moved or released until dipped as provided for in sections 267.670 to 267.730 and the regulations of the department.

(L. 1961 p. 26 § 10)



Section 267.703 Infected or exposed animals not to be moved.

Effective 28 Aug 1961

Title XVII AGRICULTURE AND ANIMALS

267.703. Infected or exposed animals not to be moved. — No sheep or goats which, just prior to movement, were infected with or exposed to scabies shall be moved into or within the state of Missouri for any purposes except as provided in sections 267.670 to 267.730 and the regulations of the department and the regulations of the United States Department of Agriculture.

(L. 1961 p. 26 § 11)



Section 267.707 County certified as "scabies free area", when.

Effective 28 Aug 1961

Title XVII AGRICULTURE AND ANIMALS

267.707. County certified as "scabies free area", when. — When all flocks of sheep and goats within a county have been inspected by a representative of the department or of the division and are found to be free of scabies, the department may certify the county as a "scabies free area".

(L. 1961 p. 26 § 12)



Section 267.710 Entrance of sheep or goats from noncertified to certified areas.

Effective 28 Aug 1961

Title XVII AGRICULTURE AND ANIMALS

267.710. Entrance of sheep or goats from noncertified to certified areas. — 1. Sheep or goats from counties or areas within Missouri that have not been certified by the department as being scabies free shall not enter scabies free areas for breeding or feeding purposes unless dipped in an approved dip under supervision within ten days preceding shipment or movement, and satisfactory evidence of the dipping accompanies the shipment and is given to the purchaser or consignee.

2. Undipped sheep and goats from counties or areas that have not been certified by the department and are not known to be infected* with scabies or exposure thereto may enter certified scabies free counties or areas, only when consigned directly to a stockyards market or licensed auction market, provided the sheep or goats are accompanied by a waybill, bill of lading, certificate of inspection or permit.

(L. 1961 p. 26 § 13)

*Word "affected" in original rolls.



Section 267.713 Importation of sheep or goats for breeding or feeding, regulations.

Effective 28 Aug 1961

Title XVII AGRICULTURE AND ANIMALS

267.713. Importation of sheep or goats for breeding or feeding, regulations. — 1. All sheep or goats entering the state for breeding and feeding purposes shall be accompanied by a health certificate issued by an approved veterinarian at point of origin showing that the sheep or goats are free of all contagious and infectious diseases or known exposure thereto and that the sheep or goats are from a state or area certified as being free of scabies by the division, except that a health certificate may not be required when consigned to a market operating under full-time federal stockyards inspection service; provided, that the shipment is accompanied by a waybill showing the identifying ear tag number, tattoo number, or registration name and number on all registered breeding animals. In the case of sheep and goats for feeding purposes, a permit must be obtained from the state veterinarian of Missouri.

2. If not from a scabies free state or area, all sheep or goats entering the state for feeding or breeding purposes shall be accompanied by a certificate showing that the sheep or goats were dipped under supervision within ten days prior to entry into the state, except that undipped sheep or goats may be moved under a special permit issued by the state veterinarian of Missouri, when circumstances warrant and the movement of undipped sheep is not prohibited by federal interstate regulations. Sheep and goats entering the state for slaughtering purposes, when originating from an area or a state not designated as being scabies free, shall be accompanied by a certificate of inspection certifying that the sheep or goats are free of clinical evidence of scabies; provided, further, that such sheep or goats are slaughtered within seventy-two hours following their entry.

3. All markets and dealers shall retain all incoming waybills, permits, and health or inspection certificates, for a period of one year and same to be made available at all times and upon demand by a representative of the department or the division.

(L. 1961 p. 26 § 16)



Section 267.717 Registration of sheep shearers — duties.

Effective 28 Aug 1961

Title XVII AGRICULTURE AND ANIMALS

267.717. Registration of sheep shearers — duties. — 1. All persons engaged in the shearing of sheep or goats shall, within thirty days, register with the department on forms provided by the department and shall further register on the first day of January of each calendar year thereafter. Any person not so registered shall not engage in the shearing of sheep or goats other than his own.

2. All persons engaged in the shearing of sheep and goats in counties having scabies as determined by the department shall clean and disinfect all equipment immediately following the completion of each shearing operation and before leaving the premises. The cleaning and disinfecting shall be in accordance with procedures as outlined by the department.

3. All persons engaged in the shearing of sheep or goats shall, within five days, promptly report any suspicion or evidence of scabies to the state, district or area veterinarian or area livestock inspector, giving name and address of the owner and exact location of premises.

4. All persons engaged in the shearing of sheep or goats shall maintain records of all sheep or goats sheared by them, which shall show the number of sheep or goats, the name and address of owner, the date of shearing. These records shall be made available to a representative of the department or division upon demand and shall be retained for a period of one year.

(L. 1961 p. 26 § 14)



Section 267.720 Dealer registration — inspection of premises.

Effective 28 Aug 1961

Title XVII AGRICULTURE AND ANIMALS

267.720. Dealer registration — inspection of premises. — 1. All dealers shall, within thirty days, register with the department on forms provided by the department and shall further register on the first day of January of each calendar year thereafter.

2. Dealers' premises shall be inspected at regular intervals by a representative of the department or the division.

(L. 1961 p. 26 § 15)



Section 267.723 Rules and regulations.

Effective 28 Aug 1993

Title XVII AGRICULTURE AND ANIMALS

267.723. Rules and regulations. — The department is empowered to make and promulgate all reasonable rules and regulations necessary for the eradication of scabies in sheep, goats and cattle and to effectively carry out the provisions of sections 267.670 to 267.730, pursuant to the provisions of section 267.122 and chapter 536.

(L. 1961 p. 26 § 17, A.L. 1965 p. 95, A.L. 1993 S.B. 52)



Section 267.727 Injunction to restrain violations.

Effective 28 Aug 1961

Title XVII AGRICULTURE AND ANIMALS

267.727. Injunction to restrain violations. — In addition to the remedies provided for in sections 267.670 to 267.730, the prosecuting attorney of any county in which a violation of any provision of sections 267.670 to 267.730 occurs, or the attorney general of the state, is hereby authorized to apply to any court of competent jurisdiction for and such court shall have jurisdiction upon hearing and for cause shown to grant a temporary or permanent injunction to restrain any person from violating any provision of sections 267.670 to 267.730.

(L. 1961 p. 26 § 18)



Section 267.730 Violation, misdemeanor.

Effective 28 Aug 1961

Title XVII AGRICULTURE AND ANIMALS

267.730. Violation, misdemeanor. — Any person violating any provision of sections 267.670 to 267.730 is guilty of a misdemeanor.

(L. 1961 p. 26 § 19)






Chapter 268 Marks and Brands of Animals

Section 268.011 Definitions.

Effective 28 Aug 1992

Title XVII AGRICULTURE AND ANIMALS

268.011. Definitions. — When used in sections 268.011 to 268.171:

(1) "Brand" means a permanent identification mark placed on the hide of a live animal by a hot iron, cryo-branding, or any other method approved by the director of a size at time of application not smaller than three inches in diameter;

(2) "Cryo-branding" means a brand produced by application of extreme cold temperature;

(3) "Director" means the director of the department of agriculture;

(4) "Person" means an individual, firm, association, partnership, or corporation; the singular shall also mean the plural where applicable.

(L. 1971 H.B. 134 § 1, A.L. 1992 H.B. 878)



Section 268.021 Adoption of brands authorized.

Effective 28 Aug 1971

Title XVII AGRICULTURE AND ANIMALS

268.021. Adoption of brands authorized. — Any person having cattle, sheep, horses, mules, or asses shall have the right to adopt a brand for the use of which he shall have the exclusive right in this state, after recording the brand as provided in sections 268.011 to 268.171.

(L. 1971 H.B. 134 § 2)



Section 268.031 Recorded brands as evidence.

Effective 28 Aug 1992

Title XVII AGRICULTURE AND ANIMALS

268.031. Recorded brands as evidence. — No evidence of ownership by brand shall be permitted in any court in this state unless the brand shall be recorded as provided in sections 268.011 to 268.171.

(L. 1971 H.B. 134 § 3, A.L. 1992 H.B. 878)



Section 268.041 Adoption of brand, procedure, fee — conflicts, duty of director, recording.

Effective 28 Aug 1992

Title XVII AGRICULTURE AND ANIMALS

268.041. Adoption of brand, procedure, fee — conflicts, duty of director, recording. — Any person desiring to adopt a brand shall forward to the director proper brand application forms of the desired brand, together with a recording fee of thirty-five dollars. Upon receipt of the application and fee, the director shall file the same and unless the brand is of record as that of some other person or conflicts with or closely resembles the brand of another person, the director shall record the same. If the director determines that the brand is of record or conflicts with or closely resembles the brand of another person he shall not record it but shall return the facsimile and fee to the forwarding person. The power of examination, approval, acceptance, or rejection shall be vested in the director, subject to the provisions of chapter 536 and the appeals granted therein. It shall be the duty of the director to file all brands offered for record pending the examination provided for in this section. The director shall make the examination as promptly as possible. If the brand is accepted, the ownership thereof shall vest in the person recording it from the date of filing.

(L. 1971 H.B. 134 § 4, A.L. 1992 H.B. 878)



Section 268.051 Brand recording, effect of.

Effective 28 Aug 1971

Title XVII AGRICULTURE AND ANIMALS

268.051. Brand recording, effect of. — The recording provided for in sections 268.011 to 268.171 shall secure the brand to the person and shall be considered personal property of the owner.

(L. 1971 H.B. 134 § 5)



Section 268.061 Copies of record furnished — additional copies, fee.

Effective 28 Aug 1971

Title XVII AGRICULTURE AND ANIMALS

268.061. Copies of record furnished — additional copies, fee. — As soon as the brand is recorded by the director, he shall furnish the owner thereof with two certified copies of the record of the brand. Additional certified copies may be obtained by the payment of ten dollars for each copy.

(L. 1971 H.B. 134 § 6)



Section 268.063 Confidentiality of premises registration information.

Effective 28 Aug 2005

Title XVII AGRICULTURE AND ANIMALS

268.063. Confidentiality of premises registration information. — Any information related to premises registration shall be confidential information, to be shared with no one except state and federal animal health officials, and shall not be subject to subpoena or other compulsory production.

(L. 2005 S.B. 355)



Section 268.071 Use of unrecorded brands prohibited, exceptions, penalty.

Effective 28 Aug 1971

Title XVII AGRICULTURE AND ANIMALS

268.071. Use of unrecorded brands prohibited, exceptions, penalty. — It shall be unlawful to use any brand for branding any horses, cattle, sheep, mules, or asses unless the brand has been recorded as provided by sections 268.011 to 268.171. Hot brands and cryo-brands, consisting of arabic numerals only, may be used in conjunction with recorded brands for within-the-herd identification and as such shall not be recorded; and when so used shall not be evidence of ownership. Anyone convicted of violating this section shall be fined a sum not to exceed one hundred dollars or be confined in the county jail for not to exceed thirty days.

(L. 1971 H.B. 134 § 7)



Section 268.081 In-herd brands, location of.

Effective 28 Aug 1971

Title XVII AGRICULTURE AND ANIMALS

268.081. In-herd brands, location of. — Any brand used for in-herd identification shall be located at least ten inches apart from the ownership brand.

(L. 1971 H.B. 134 § 8)



Section 268.091 Brand definition and location, single letter or figure unacceptable.

Effective 28 Aug 1971

Title XVII AGRICULTURE AND ANIMALS

268.091. Brand definition and location, single letter or figure unacceptable. — Brand definition shall include the designated letters and figures in combination with one of the following locations on the animal: The shoulder, ribs, or hip on the right side and the shoulder, ribs or hip on the left side, as determined by standing behind the animal. No single letter or single figure shall be accepted as a registered brand.

(L. 1971 H.B. 134 § 9)



Section 268.101 Brands transferable, transfer fee.

Effective 28 Aug 1992

Title XVII AGRICULTURE AND ANIMALS

268.101. Brands transferable, transfer fee. — 1. Any brand recorded as provided in section 268.041 shall be the property of the person causing the record to be made and shall be subject to sale, assignment, transfer, devise, and descent as personal property. Instruments of writing evidencing the sale, assignment, or transfer of the brand shall be recorded by the director, and the fee for recording the sale, assignment, or transfer shall be ten dollars.

2. As soon as instruments of writing evidencing the sale, assignment, or transfer of a brand have been recorded by the director, he shall furnish the new owner certified copies of the sale, assignment, or transfer.

(L. 1971 H.B. 134 §§ 10, 11, A.L. 1992 H.B. 878)



Section 268.111 Disputed ownership investigated, how — costs, how paid.

Effective 28 Aug 1971

Title XVII AGRICULTURE AND ANIMALS

268.111. Disputed ownership investigated, how — costs, how paid. — In all suits at law or equity or in any criminal proceedings in which the title to animals is an issue, the certified copies recorded as provided for in section 268.061 shall be prima facie evidence of the ownership of the animal by the person in whose name the brand is recorded. Disputes in custody or ownership of branded animals shall be investigated, on request, by the sheriff of the county where the animals are located and he may call upon the services of a disinterested veterinarian, approved by the director of the department of agriculture, in reading the brands on animals. The cost of the veterinarian's services shall be borne by the person requesting the investigation, but this cost shall be reasonable and fair. The results of the sheriff's investigation shall be a public record and be admissible in evidence.

(L. 1971 H.B. 134 § 12)



Section 268.121 Recorded brand list a public record, furnished to general public at cost.

Effective 28 Aug 2011

Title XVII AGRICULTURE AND ANIMALS

268.121. Recorded brand list a public record, furnished to general public at cost. — It shall be the duty of the director from time to time to create a list of all brands on record at that time and make such list available to the public on a publicly accessible website. The list shall be updated from time to time. The list shall contain a facsimile of all brands recorded and the owner's name and post office address. The records shall be arranged in convenient form for reference. The list may be sold to the general public at the cost of its printing and mailing.

(L. 1971 H.B. 134 § 13, A.L. 2011 H.B. 458 merged with S.B. 356)



Section 268.131 Fees, disposition — livestock brands fund, creation, use, administration.

Effective 28 Aug 1992

Title XVII AGRICULTURE AND ANIMALS

268.131. Fees, disposition — livestock brands fund, creation, use, administration. — All fees and money collected under the provisions of sections 268.011 to 268.171 by the director shall be placed in the state treasury to the credit of the "Livestock Brands Fund", which is hereby created. The state treasurer shall administer the fund, and the moneys in the fund shall be used solely, upon appropriation, by the division of animal health of the department of agriculture in the administration of this chapter. The unexpended balance in the fund at the end of every two fiscal years shall be transferred to the credit of the general revenue fund.

(L. 1971 H.B. 134 § 14, A.L. 1992 H.B. 878)



Section 268.141 Owner of brand to pay fee, when, amount — forfeiture of brand, reissuance, when.

Effective 28 Aug 1992

Title XVII AGRICULTURE AND ANIMALS

268.141. Owner of brand to pay fee, when, amount — forfeiture of brand, reissuance, when. — Each owner of a brand of record shall pay to the director a fee of twenty dollars on March first of each fifth year after registration. The director shall give a receipt for all such payments made and if any owner of a brand of record shall fail, refuse, or neglect to pay such fee by July first of each year in which it is due, the brand shall become forfeited and no longer be carried in the record. Any such forfeited brand shall not be issued to any other person within a period of less than five years following date of forfeiture.

(L. 1971 H.B. 134 § 15, A.L. 1992 H.B. 878)



Section 268.151 Illegal branding a felony, how punished.

Effective 28 Aug 1971

Title XVII AGRICULTURE AND ANIMALS

268.151. Illegal branding a felony, how punished. — Any person who shall brand, attempt to brand, or cause to be branded the animals of another, or who shall efface, deface, or obliterate or attempt to efface, deface, or obliterate any brand upon any animal or animals of another, or who shall brand, attempt to brand, or cause to be branded the recorded brand of another on any animal shall be guilty of a felony and shall be imprisoned by the department of corrections for not more than five years.

(L. 1971 H.B. 134 § 16)



Section 268.171 Slaughterers to keep records.

Effective 28 Aug 1971

Title XVII AGRICULTURE AND ANIMALS

268.171. Slaughterers to keep records. — 1. Every person slaughtering any branded cattle, sheep, horses, mules, or asses shall keep a record of the number of such animals slaughtered, the date of the slaughter, the name and address of the person from whom purchased or for whom the work was done, the brand on the animals, and the actual or estimated weight of each such animal.

2. Every livestock market receiving any branded cattle, sheep, horses, mules or asses shall keep a record of the number of such animals received, the date of receipt, the name and address of the person from whom received and a facsimile of the brand.

3. The records required by this section shall be kept for a period of at least two years.

4. Nothing contained in this section will impose any liability on a market operator or any person engaged in the slaughtering of livestock. All facsimiles of brands shall be used only as a record of identification.

(L. 1971 H.B. 134 § 18)






Chapter 269 Disposal of Dead Animals

Section 269.010 Definitions.

Effective 28 Aug 1992

Title XVII AGRICULTURE AND ANIMALS

269.010. Definitions. — As used in this chapter, the following terms mean:

(1) "Animal", cattle, swine, sheep, horses, other domestic and exotic animals including birds, fish, and reptiles, and all other animals raised or produced for commercial purposes, and beginning July 1, 1995, the term shall include poultry and turkeys;

(2) "Body parts", the blood, tissue, pieces of flesh and organs of the carcass;

(3) "Carcass", the body or body parts of any dead animal, large or small;

(4) "Dead animal", the carcass of an animal;

(5) "Director", the director of the department of agriculture or his designated representative;

(6) "Disposal plant", or "plant" includes any plant and all the equipment thereof described or referred to in any section of this chapter, that is constructed and intended to be operated for the disposal of the bodies of dead animals by means either of cooking, or other method herein prescribed, or hereafter provided for by law and not otherwise defined; and shall also include all substations of any such plant that are used in connection with such business solely for the temporary deposit or storage of such dead bodies that are transported thereto by a licensee pending final delivery thereof to any such disposal plant; and shall also include all vehicles and equipment thereof used by a licensee for the transportation of such bodies to such plant for their disposal therein in any manner herein prescribed;

(7) "Finished carcass", a carcass intended for human consumption which is ready for final cutting, trimming, and deboning required to prepare the final meat product;

(8) "Finished meat product", meat product intended for human consumption, as it is sold to retail consumers;

(9) "Nuisance", as otherwise defined by applicable Missouri common or statutory law;

(10) "Person" includes all persons, firms, copartnerships, associations, joint ventures and corporations, of all kinds and places of residence, or any other group or combination acting in concert; and whether acting as a principal, trustee, receiver, or as any other kind of legal or personal representative; or as the successor in interest, assign, agent, factor, servant, employee, director, officer or any other representative of any such person;

(11) "Sinkhole", a depression in the surface of the earth resulting from the subsurface removal of soil and rock by natural forces;

(12) "State veterinarian", a state veterinarian of Missouri or his authorized representative;

(13) "Substation", a building, container, or other area where dead animals are brought, gathered, or held awaiting transportation to a disposal site;

(14) "Vehicle", any truck or other motor vehicle, including any detachable trailer or container in which dead animals are transported; and

(15) "Well" has the same meaning as defined in section 256.603 and any applicable rule or regulation promulgated under the authority of sections 256.600 to 256.640.

(L. 1941 p. 290 § 14493, A.L. 1992 H.B. 878)



Section 269.020 Disposal of dead animals, manner — on-site burials permitted, when — removal of hide authorized — composting, incineration — state veterinarian may enter premises in emergency situations or when nuisance exists, costs — court order requiring disposal — limitation on veto power of decisions.

Effective 28 Aug 1993

Title XVII AGRICULTURE AND ANIMALS

269.020. Disposal of dead animals, manner — on-site burials permitted, when — removal of hide authorized — composting, incineration — state veterinarian may enter premises in emergency situations or when nuisance exists, costs — court order requiring disposal — limitation on veto power of decisions. — 1. Every person owning or caring for any animal that has died from any cause shall dispose of the animal carcass within twenty-four hours after knowledge of such death, either by arranging for a person permitted under this chapter to dispose of or transport it, or by the owner or person entitled to such body causing the same to be deposited in a permitted sanitary landfill notwithstanding any other provision of the law or rule to the contrary, allowing it to be buried in a sanitary landfill or buried, incinerated, composted, or disposed of in a manner approved by the state veterinarian within the twenty-four-hour period upon his own or any other available premises, provided that such disposition is in accordance with the provisions of subsection 2 of this section.

2. On-site burial of dead animals shall be in accordance with the following loading limitations, geographic restrictions and other conditions as specified:

(1) For areas defined by the department of natural resources, division of geology and land survey, as having major groundwater contamination potential, the maximum loading rate shall be limited to:

(a) One bovine, six swine, seven sheep, and beginning July 1, 1995, seventy turkey carcasses or three hundred poultry carcasses on any given acre per year; or

(b) All other species and immature cattle, swine, and sheep, and beginning July 1, 1995, turkeys or poultry shall be limited to one thousand pounds of animals on any given acre per year;

(2) A maximum loading for areas excluded from subdivision (1) of this subsection shall be limited to:

(a) Seven cattle, forty-four swine, forty-seven sheep, and beginning July 1, 1995, four hundred turkey carcasses, or two thousand poultry carcasses on any given acre per year; or

(b) All other species and immature cattle, swine, sheep, and beginning July 1, 1995, turkeys or poultry shall be limited to seven thousand pounds of animals on any given acre per year;

(3) The maximum amount of land that shall be used for on-site burial of animals on any person's property during a given year shall be limited to ten percent of the total land owned by that person or one acre, whichever is greater; and

(4) Burial sites shall not be located in low-lying areas subject to flooding; and

(5) The lowest elevation of the burial pits shall be six feet or less below the surface of the ground; and

(6) The dead animals shall be immediately covered with a minimum of six inches of soil and a final cover of a minimum of thirty inches of soil; and

(7) Carcasses shall not be placed on the ground, in a ditch, at the base of a hill, or in a cavern and covered with soil; and

(8) The abdominal cavity of carcasses over one hundred fifty pounds shall be punctured to allow escape of putrefactive gasses; and

(9) The location of dead animal burial sites must be in accordance with the following separation distances:

(a) At least three hundred feet from any wells, surface water intake structures, public water supply lakes, springs or sinkholes; and

(b) At least fifty feet from adjacent property line; and

(c) At least three hundred feet from any existing neighboring residence; and

(d) More than one hundred feet from any body of surface water such as a stream, lake, pond, or intermittent stream.

3. Any person so owning or controlling any dead animal, that has not died of a contagious disease, shall have the right to remove the hide or skin thereof, at the site of the animal's death, before disposing of such body as prescribed in this chapter, but such skinning must be done and the disposition of such hide, or skin and body must be made in a manner that will avoid the creation of any nuisance.

4. No body of any animal shall be buried, burned, cooked, or otherwise disposed of, except as provided for in this section.

5. Composting of dead animals shall be done in a dead animal composter designed and constructed in an efficient design as recommended by the University of Missouri extension service.

6. Noncommercial incineration of dead animals shall be done in an incinerator designed, constructed and operated in an efficient manner as recommended by the University of Missouri extension service.

7. Commercial incineration of dead animals shall be done in an incinerator designed, constructed and operated in accordance with the provisions of chapter 643 and any rule or regulation promulgated thereunder.

8. Disposal of dead animals is allowable in a sanitary landfill that has a current permit under the provisions of chapter 260 and any rule or regulation promulgated thereunder.

9. In emergency situations involving a risk to the health and welfare of any species of animal or man caused by the death of an animal, the state veterinarian may enter any premises, take possession of any dead animal, and dispose of such animal by any method authorized by this chapter, but only if the person who owned, cared for, or most recently possessed the animal is unable or unwilling to properly dispose of the animal. The owner, custodian, or person who most recently possessed the animal shall reimburse the state veterinarian for the reasonable expense of disposing of the animal pursuant to this section.

10. If an animal's death causes a nuisance, the state veterinarian may enter any premises, take possession of any dead animal and dispose of such animal by any method authorized by this chapter but only if the person who owned, cared for, or who most recently possessed the animal has not been located within twenty-four hours after a reasonable effort, the person is absent from the state and refuses to cooperate, or the person is unable to properly dispose of the animal due to that person's physical or mental condition. The owner, custodian, or person who most recently possessed the animal shall reimburse the state veterinarian for the reasonable expense of disposing of the animal pursuant to this section.

11. In emergency situations involving a risk to the health and welfare of any species of animal or man, or where the death of an animal has caused a nuisance, the state veterinarian may apply, in the county where the dead animal was found, for a court order requiring the person who owned, cared for, or most recently possessed the dead animal, to dispose of it.

12. The department of agriculture and the department of natural resources shall not have veto power on the decisions of the University of Missouri extension services or any decisions made under this section.

(L. 1941 p. 290 § 14493n, A.L. 1992 H.B. 878, A.L. 1993 H.B. 399)



Section 269.021 Large scale animal death, state veterinarian, powers, duties.

Effective 28 Aug 1992

Title XVII AGRICULTURE AND ANIMALS

269.021. Large scale animal death, state veterinarian, powers, duties. — In the event of large scale animal death loss due to disaster, a disease outbreak, or a disease eradication and control program that will require disposal in excess of the restrictions of section 269.020, the state veterinarian shall develop an emergency plan of disposal for the carcasses. Upon request of the state veterinarian, the state department of natural resources shall assist in the development of the emergency plan and the implementation of such plan. For purposes of this section, the term "animal" shall include cattle, swine, turkeys, chickens, sheep, horses, other domestic and exotic animals including birds, fish, and reptiles, and all other animals raised or produced for commercial purposes.

(L. 1992 H.B. 878)



Section 269.022 Director to promulgate rules, procedure.

Effective 28 Aug 1995

Title XVII AGRICULTURE AND ANIMALS

269.022. Director to promulgate rules, procedure. — The director shall promulgate such rules and regulations as he deems necessary to implement this act* and provide for its orderly administration. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1992 H.B. 878, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)

*"This act" (H.B. 878, 1992) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 269.023 Director may assist in enforcement, authorized employees' powers.

Effective 28 Aug 1992

Title XVII AGRICULTURE AND ANIMALS

269.023. Director may assist in enforcement, authorized employees' powers. — 1. The director shall have the power to authorize certain employees of the department or employees of the United States Department of Agriculture to assist in the enforcement of this chapter.

2. In connection with such enforcement, such authorized employees may intercept, stop and detain for official inspection or inquiry any vehicle suspected of being used for the transportation of dead animals except for wildlife taken under the Missouri wildlife code in this state. Such authorized employees may use a red flashing light to aid them in stopping such vehicles.

(L. 1992 H.B. 878)



Section 269.025 Director may investigate suspected violations, civil penalties — review, distribution of penalties.

Effective 28 Aug 1992

Title XVII AGRICULTURE AND ANIMALS

269.025. Director may investigate suspected violations, civil penalties — review, distribution of penalties. — 1. The director, upon his own information or upon the complaint of any person, may institute an investigation including the inspection of any premises or vehicle upon which any dead animal except wildlife taken under the Missouri wildlife code is or may be found, and if any violation of this chapter is deemed to exist the director may assess a civil penalty not to exceed one thousand dollars. Any person against whom a civil penalty has been assessed under the provisions of this section may request and shall be granted a hearing in the county of the residence of said person, before the director in the manner provided in section 536.063. Procedures and appeals shall be governed by the provisions of section 536.150.

2. All civil penalties and assessments for violations shall be expended in accordance with the provisions of Article IX, Section 7*, of the Missouri Constitution.

(L. 1992 H.B. 878)

*Words "Article IX, Section 10" appear in original rolls.



Section 269.030 Transportation of dead animals prohibited, exceptions.

Effective 28 Aug 1992

Title XVII AGRICULTURE AND ANIMALS

269.030. Transportation of dead animals prohibited, exceptions. — No person, except one holding a permit to transport the bodies of dead animals on public highways of this state, or who is acting for such permittee, or who is otherwise excepted by the provisions of this chapter, shall transport on the highways or public roads of this state the bodies of dead animals without first obtaining a permit for that purpose. The state veterinarian shall keep a record of all applications for permits, showing all permits issued, denied, revoked, or otherwise disciplined by him, and such other facts as he may prescribe.

(L. 1941 p. 290 § 14493b, A.L. 1992 H.B. 878)



Section 269.032 Dead animal substation, permit required.

Effective 28 Aug 1992

Title XVII AGRICULTURE AND ANIMALS

269.032. Dead animal substation, permit required. — No person, except one holding a permit to operate or maintain a dead animal substation in this state, shall operate or maintain a dead animal substation in this state. The state veterinarian shall keep a record of all applications for permits, showing all permits issued, denied, revoked, or otherwise disciplined by him, and such other facts as he may prescribe.

(L. 1992 H.B. 878)



Section 269.040 Application for permit to transport dead animals, contents.

Effective 28 Aug 1992

Title XVII AGRICULTURE AND ANIMALS

269.040. Application for permit to transport dead animals, contents. — Any person desiring a permit under this chapter to engage or continue in the business of transporting dead animals, shall file an application for such permit with the state veterinarian, which application shall set forth the name and residence of the applicant, the location of his place of business, the particular method, or methods, which he intends to employ, in the transportation of the bodies of such dead animals; the number and kind of vehicles he will use; and such other essential information relative thereto as the state veterinarian, by his rules and regulations, may require.

(L. 1941 p. 290 § 14493c, A.L. 1992 H.B. 878)



Section 269.045 Application for permit to operate dead animal substation, contents.

Effective 28 Aug 1992

Title XVII AGRICULTURE AND ANIMALS

269.045. Application for permit to operate dead animal substation, contents. — Any person desiring a permit to operate or maintain a dead animal substation as provided for in this chapter, shall file an application for such permit with the state veterinarian, which application shall set forth the name and residence of the applicant, the location of his place of business, the particular method, or methods, which he intends to employ in the storage of dead animals at the substation, the number, location, and size of all substations he desires to operate, and other such information relative thereto as the state veterinarian by rule or regulation may require.

(L. 1992 H.B. 878)



Section 269.050 Receipt of application, duties of state veterinarian.

Effective 28 Aug 1992

Title XVII AGRICULTURE AND ANIMALS

269.050. Receipt of application, duties of state veterinarian. — Upon receipt of a permit application, the state veterinarian shall, within thirty days, ascertain whether or not such applicant is qualified to operate such vehicle or substation, and that if the equipment or substation to be used and the proposed methods of operation comply with all the provisions of this chapter and with the rules and regulations authorized thereunder, the state veterinarian shall thereupon issue to such applicant a* permit.

(L. 1941 p. 290 § 14493d, A.L. 1992 H.B. 878)

*Word "a" does not appear in original rolls.



Section 269.060 Inspection and review, notice of insufficiencies, reinspection.

Effective 28 Aug 1992

Title XVII AGRICULTURE AND ANIMALS

269.060. Inspection and review, notice of insufficiencies, reinspection. — Whenever the state veterinarian, by his initial inspection of the applicant's equipment or substation and his initial review of the applicant's proposed methods of operation, *shall find that the applicant has not complied with all the requirements of this chapter and of such rules and regulations* or shall find that the applicant will be unable to comply due to the condition of the equipment or facility or the methods the applicant has proposed to employ, the state veterinarian shall at once notify the applicant in writing, delivered in person or by certified mail, with return receipt, specifying the particulars of such failure to comply or the insufficiencies and of any further objections he may have. The applicant may, in writing, notify the state veterinarian of his corrections and upon receipt of this notice, the state veterinarian shall, within ten days, make a similar second inspection and review.

(L. 1941 p. 290 § 14493g, A.L. 1992 H.B. 878)

*...* This phrase is repeated in original rolls.



Section 269.070 Issuance of permits to transport.

Effective 28 Aug 1992

Title XVII AGRICULTURE AND ANIMALS

269.070. Issuance of permits to transport. — When the applicant has satisfied all requirements imposed by this chapter and the regulations promulgated thereunder, the state veterinarian shall issue to such applicant a permit, which shall be attached to each vehicle so used, which permit shall entitle him to operate each vehicle for the purpose of transporting dead animals to authorized disposal plants or substations.

(L. 1941 p. 290 § 14493e, A.L. 1992 H.B. 878)



Section 269.072 Issuance of permit to operate substation — contents — posting.

Effective 28 Aug 1992

Title XVII AGRICULTURE AND ANIMALS

269.072. Issuance of permit to operate substation — contents — posting. — When the applicant has satisfied all requirements imposed by this chapter the state veterinarian shall issue to such applicant a permit which shall entitle the applicant to operate a dead animal substation. The permit issued to the applicant shall bear the applicant's name, the substation location and identification number, and such permit must be maintained in plain view at the substation, and a copy of the permit must be presented to the state veterinarian upon request.

(L. 1992 H.B. 878)



Section 269.075 Qualifications for permit — grounds for refusal of issuance, review, notice.

Effective 28 Aug 1992

Title XVII AGRICULTURE AND ANIMALS

269.075. Qualifications for permit — grounds for refusal of issuance, review, notice. — 1. Permits provided for in this chapter shall be granted only to those persons, corporations, and associations who are competent to operate or maintain a dead animal transportation service or dead animal substation in such manner as to safeguard the interest of the public and only then after the applicant has provided satisfactory proof to the department that he has satisfied all requirements imposed upon him by this chapter and the rules and regulations promulgated thereunder.

2. The state veterinarian may refuse to issue a permit to any person known by him to be guilty of any of the acts or practices specified in this chapter or to any person previously permitted whose permit has been revoked or to any association or copartnership of which such person is a member, or to any corporation of which such person is an officer or in which as a stockholder such person has or exercises a controlling interest either directly or indirectly.

3. Any person denied a permit or the right to be examined shall be notified by the state veterinarian in writing stating the reasons for the denial or refusal to examine the application and inform the person so denied or refused of his right to request a hearing, conducted pursuant to chapter 536, to determine whether or not he is qualified to be licensed or permitted. All notices hereunder shall be sent by registered or certified mail to the last known address of the applicant.

(L. 1992 H.B. 878)



Section 269.080 Transportation of dead animals for foreign plants — permits and licenses — fees — revocation and suspension.

Effective 28 Aug 1941

Title XVII AGRICULTURE AND ANIMALS

269.080. Transportation of dead animals for foreign plants — permits and licenses — fees — revocation and suspension. — The state veterinarian is authorized to grant a permit or license permitting the bodies of dead animals to be transported over the highways of this state to a disposal plant located outside the boundaries of this state, with proper identification tags, to a resident truck owner upon the payment of a fee of twenty-five dollars per annum for the first such truck and a fee of ten dollars per annum for each such additional truck, permitting such truck owner to transport dead bodies outside the state, providing the truck owner and his truck meet the conditions and specifications of this chapter, together with such rules and regulations as the state veterinarian may prescribe, and further, that in any section or locality of this state which is now or which may hereafter be served in a sanitary manner by a dead animal disposal plant located outside the boundaries of this state, the state veterinarian is authorized to issue a permit or license, with proper identification tags, to such owner or operator operating any truck owned by or serving such nonresident disposal plant, upon proper application and payment of a fee of fifty dollars per annum for the first such truck owned or leased and operated in Missouri by or for said nonresident disposal plant and ten dollars per annum for each additional truck or vehicle owned or leased and operated in Missouri by or for said nonresident disposal plant and twenty dollars per annum for each substation operated by or for such nonresident dead animal disposal plant; such permit or license shall permit any such truck owner or operator to transport such bodies of dead animals to any disposal plant outside of this state providing the vehicle or vehicles used by such truck owner or operator meet the standards and specifications prescribed for such vehicles by this chapter, and such rules and regulations as prescribed by the state veterinarian under this chapter for the transportation of bodies of dead animals within this state. Application for such permit or license shall contain an agreement by the owner or operator of said vehicle that he shall fully comply with the provisions of section 269.150, and that the operator thereof shall, upon reentering this state after unloading at such disposal plant, be prepared to certify under oath that the acts required in section 269.150 have been fully performed. The state veterinarian may for cause issue an order revoking or suspending any such permit or license with the right of the licensee or permittee to appeal as is provided in this chapter for disposal plants located within this state.

(L. 1941 p. 290 § 14493i)



Section 269.100 Duration of permits.

Effective 28 Aug 1992

Title XVII AGRICULTURE AND ANIMALS

269.100. Duration of permits. — All vehicle permits and substation permits issued under this chapter shall remain effective until and unless voluntarily surrendered, suspended or revoked, as provided in this chapter.

(L. 1941 p. 290 § 14493f, A.L. 1947 V. I p. 26, A.L. 1992 H.B. 878)



Section 269.110 Director may suspend, revoke permits, notice, hearing, procedure — subpoenas, oaths — review.

Effective 28 Aug 1992

Title XVII AGRICULTURE AND ANIMALS

269.110. Director may suspend, revoke permits, notice, hearing, procedure — subpoenas, oaths — review. — 1. The director shall have power to suspend, revoke or otherwise restrict or discipline a permittee under this chapter, in the event such permittee shall violate and fail or refuse to obey any of the provisions of this chapter; or in the event any permittee has been finally convicted of, found guilty of, or entered a guilty plea or nolo contendere to violating the laws of this state or the United States which in any manner affects* his conduct of said business whether or not sentence is imposed; provided, however, that before any permit shall be suspended, revoked, or otherwise restricted or disciplined, the permittee shall be furnished with a written copy of the charges made against him and a hearing shall be had before the director according to the provisions set forth in chapter 536. At the hearing, such person and the state shall have the opportunity to present in person or by counsel such statements, testimony, evidence, and argument as may be pertinent to the charges or to any defense. The director may subpoena any persons or documents incident to the hearing, the director may take testimony orally, by deposition, or by exhibit, in the same and with the same fees and mileage as prescribed in judicial proceedings in civil cases. The director may also administer oaths to those giving evidence. Following the hearing the director may either suspend, revoke, or otherwise restrict or discipline any permit or certificate issued under this chapter.

2. Any person aggrieved by a decision of the director after the hearing prescribed in subsection 1 of this section may seek review of the decision by appeal de novo in the circuit court of the county of residence of the aggrieved.

(L. 1941 p. 290 § 14493q, A.L. 1978 H.B. 1634, A.L. 1992 H.B. 878)

*Word "affecting" appears in original rolls.



Section 269.130 Vehicles and substations, construction.

Effective 28 Aug 1992

Title XVII AGRICULTURE AND ANIMALS

269.130. Vehicles and substations, construction. — All vehicles and substations used in the transportation or holding of the bodies of dead animals, under the provisions of this chapter, shall have a tank or metal lining in the bed of such vehicle or substation, or be otherwise so constructed that the same shall be practically watertight, so that no drippings, or seepage from such dead bodies shall escape from such vehicles while engaged in such transportation or holding; and every such vehicle shall have a bed of such depth and type of construction and equipment that any dead body or bodies therein shall be completely hidden from view of persons using the highways and any public nuisance obviated while being transported or held.

(L. 1941 p. 290 § 14493j, A.L. 1992 H.B. 878)



Section 269.140 State veterinarian may prescribe additional requirements.

Effective 28 Aug 1992

Title XVII AGRICULTURE AND ANIMALS

269.140. State veterinarian may prescribe additional requirements. — The state veterinarian may prescribe specific and also additional requirements, not inconsistent with the provisions and purposes of this chapter, governing and regulating such transportation and the construction, equipment, maintenance and operation of such vehicles and substations.

(L. 1941 p. 290 § 14493k, A.L. 1992 H.B. 878)



Section 269.145 Disposal, time limitation.

Effective 28 Aug 1992

Title XVII AGRICULTURE AND ANIMALS

269.145. Disposal, time limitation. — No dead animal may remain at an unrefrigerated substation or a series of unrefrigerated substations for a period of more than forty-eight hours. All dead animals entering a substation in this state shall be disposed of according to the provisions of this chapter, taken to an authorized disposal facility, or permanently removed from the state within the above-mentioned time.

(L. 1992 H.B. 878)



Section 269.150 Required cleansing and disinfecting of vehicles — hauling live animals or feeds in same vehicle prohibited.

Effective 28 Aug 1992

Title XVII AGRICULTURE AND ANIMALS

269.150. Required cleansing and disinfecting of vehicles — hauling live animals or feeds in same vehicle prohibited. — After the bodies of dead animals have been unloaded from any vehicle used for the transportation thereof to the disposal plant, on each trip, such vehicle and all parts thereof shall be thoroughly cleansed and disinfected in such manner and with such a solution, as the state veterinarian shall prescribe by regulation, and in addition thereto all such vehicles shall be washed out thoroughly with steam or hot water after each use thereof in transporting such dead bodies. It shall be unlawful to use any truck or vehicle licensed under the provisions of this chapter to haul dead animal bodies, for the purpose of hauling or transporting live animals, or animal or poultry feeds of any description or anything to be used for human consumption.

(L. 1941 p. 290 § 14493l, A.L. 1992 H.B. 878)



Section 269.160 Transportation nuisances to be avoided.

Effective 28 Aug 1992

Title XVII AGRICULTURE AND ANIMALS

269.160. Transportation nuisances to be avoided. — Vehicles, when loaded with the body of an animal, shall be driven directly to a substation or to the place of disposal, except that the driver may stop to pick up other dead bodies, but he shall not drive upon the premises of any person unless he first obtains the permission of such person and he shall avoid creating any nuisance during such transportation and in the event any drippings, seepage or spillage from malfunction or accident should escape from such vehicle, to his knowledge, he shall clean up the same and remedy such escape.

(L. 1941 p. 290 § 14493m, A.L. 1992 H.B. 878)



Section 269.170 Location of plants — restrictions and exceptions.

Effective 28 Aug 1992

Title XVII AGRICULTURE AND ANIMALS

269.170. Location of plants — restrictions and exceptions. — No disposal plant or dead animal substation shall be located or constructed at any place in this state inside of, or within two miles of the nearest point of the corporate limits of, any city or town; nor within one mile of the nearest boundary of the lands then owned or controlled in connection either with any state, county, township, city, or town park; or of any public school or hospital; or of any charitable, religious or educational institution; provided, however, that where a disposal plant for dead bodies is now operating that does not comply with the provisions of this section as to location, such disposal plant may continue operation in its present location, provided the plant meets all the provisions and regulations of this chapter as to sanitation, and is not a public nuisance or a public health hazard.

(L. 1941 p. 290 § 14493h, A.L. 1992 H.B. 878)



Section 269.180 Specifications for disposal plants.

Effective 28 Aug 1941

Title XVII AGRICULTURE AND ANIMALS

269.180. Specifications for disposal plants. — No disposal plant shall be deemed a suitable or sanitary place for disposing of the bodies of dead animals by any process unless it conforms to the following minimum specifications:

(1) The building must have four walls complete and be provided with concrete or cement floors and with good drainage and be thoroughly sanitary in construction and maintenance; and any sewage, drainage, or waste water of any kind, if of an offensive or obnoxious character or odor, detrimental to human, animal, agricultural or aquatic life, or that may constitute a public nuisance, shall not be permitted to escape therefrom until first treated as herein specified. All sewage, drainage, or waste water must first pass through a septic tank or a filter bed or covered settling pool, that will destroy all infection therein before passing therefrom and must not thereafter, at any time, empty or pass into any body of water, or any stream other than a running stream, or if emptying upon the ground, on the premises of said plant, it must be absorbed by the soil and not be allowed to collect in open pools, or in any other manner so as to create a public nuisance.

(2) All such plants must be properly equipped and operated with steel tanks, enclosed dryers and cold water condensers, and all bodies shall be reduced only by approved plants, except in emergencies, where burning may be permitted under regulations prescribed therefor by the state veterinarian.

(3) All tanks shall be airtight, except proper escapes for live steam, passing through the tanks during cooking, which steam shall be condensed by use of cold water condensers. All such equipment shall be so constructed and maintained as to prevent any avoidable escape of odors into the air.

(4) If a method of dry rendering is used, the heads and discharge doors of the vessels shall be of a type using gaskets, with the doors drawn tight with bolts against such gaskets, and with packing boxes around the agitator shafts, and with vent for drawing off condensation, so constructed that the discharge shall be condensed by the use of cold water condensers of sufficient capacity, and with all thereof and every other part and opening in such equipment so constructed and maintained that there will be no avoidable escape of odors into the air.

(5) All skinning and dismembering of bodies shall be done within such building and in such manner and shall be so kept therein that no unnecessary annoyance shall be caused other persons by the conditions or unsightly appearance of such bodies or any parts and contents thereof; and all such bodies and all parts and contents thereof, shall be disposed of within twenty-four hours after delivery to such plant, by some method herein specified; except where rendered impossible by accident or other casualty preventing the operation of the plant, or except where some epidemic or act of God had caused more bodies to be accumulated than can be reasonably disposed of within such period of time by the continuous operation of the plant; in any of which events the plant shall be placed in operation as soon as possible and shall be operated continuously until all bodies are disposed of.

(6) In the event any bodies, or parts thereof, are disposed of at such plant at any time by burning, the place and equipment used therefor shall be so located, constructed, arranged, maintained and operated that no avoidable odors will escape into the air; and all portions of such bodies not so entirely consumed, or that may be otherwise left undisposed of, shall be buried, as herein provided.

(7) In the event any bodies, or parts of bodies, are disposed of at said plant by burying the same, this shall be done in the same manner and period of time after receiving the same as is provided in this chapter for such burial by the owner or person controlling such bodies prior to disposition thereof to any such plant.

(8) Such disposal plant shall be so situated, constructed and maintained and all operations therein so conducted at all times as not to create and continue unnecessarily a public nuisance.

(L. 1941 p. 290 § 14493o)



Section 269.190 Inspection of plants.

Effective 28 Aug 1941

Title XVII AGRICULTURE AND ANIMALS

269.190. Inspection of plants. — The state veterinarian, in person or by anyone authorized by him, shall inspect each plant and place licensed under this chapter at least once each year, and as often as he may deem necessary, and shall see that the licensees and all other persons comply with this chapter and conduct such business in conformity with this chapter and the rules and regulations made and published by him pursuant thereto.

(L. 1941 p. 290 § 14493p)



Section 269.200 Exceptions to chapter.

Effective 28 Aug 1992

Title XVII AGRICULTURE AND ANIMALS

269.200. Exceptions to chapter. — 1. Nothing contained in this chapter shall apply to or affect any of the following persons, matters, or vocations, to wit:

(1) To any person hauling a dead animal to a slaughtering establishment where such animals will be slaughtered for personal consumption;

(2) To any person transporting or storing finished carcasses or finished meat products or the trimmings therefrom;

(3) To any person transporting, disposing of, or selling the hides or skins of animals, or tanning such hides or skins for himself or other persons;

(4) To any governmental agency, responding to an emergency situation, or collecting, transporting, or disposing of the bodies of any dead animals in any manner approved by the state veterinarian;

(5) To any livestock producer transporting his dead livestock to a rendering plant or substation, or to a diagnostic facility and/or to an on-farm disposal site;

(6) To any person lawfully operating a pet cemetery;

(7) To any animal research facility that is regulated by the federal Animal Welfare Act;

(8) Any person transporting, without specific hire or compensation for such transportation, a dead animal to a place of burial or disposal.

2. No provisions of any other laws or ordinances regulating any of the persons, matters or vocations aforesaid shall be affected or repealed by this chapter.

(L. 1941 p. 290 § 14493a, A.L. 1992 H.B. 878)



Section 269.210 Failure to secure permit — penalty.

Effective 28 Aug 1992

Title XVII AGRICULTURE AND ANIMALS

269.210. Failure to secure permit — penalty. — Any person, except one holding a permit to operate such a disposal plant in this state, or one holding a permit to transport bodies of dead animals or a substation to hold bodies of dead animals, or who is acting for such permittee, or who is otherwise excepted by this chapter, who shall advertise in any manner, whereby he shall indicate that he is engaged in transporting and disposing of dead animals in any manner and for any purpose not excepted in this chapter; or who shall obtain from any other person, by purchase or otherwise, the body of any such dead animal, in whole or in any part, for the purpose of transporting the same over any highway of this state and of disposing of the carcass, or the hide, skin, grease, or other products, of such dead animal, to any person or by any method shall be guilty of violating this chapter, and shall be subject to all the penalties of this chapter.

(L. 1941 p. 290 § 14493s, A.L. 1992 H.B. 878)



Section 269.220 Violation — penalty.

Effective 28 Aug 1992

Title XVII AGRICULTURE AND ANIMALS

269.220. Violation — penalty. — Any person who shall violate any of the provisions of this chapter shall upon conviction thereof be adjudged guilty of a misdemeanor. Each violation of the provisions of this chapter shall be deemed a separate offense.

(L. 1941 p. 290 § 14493u, A.L. 1992 H.B. 878)






Chapter 270 Animals Restrained from Running at Large

Chapter Cross References



Section 270.010 Domestic animals restrained from running at large.

Effective 28 Aug 1945

Title XVII AGRICULTURE AND ANIMALS

270.010. Domestic animals restrained from running at large. — It shall be unlawful for the owner of any animal or animals of the species of horse, mule, ass, cattle, swine, sheep or goat, in this state, to permit the same to run at large outside the enclosure of the owner of such stock, and if any of the species of domestic animals aforesaid be found running at large, outside the enclosure of the owner, it shall be lawful for any person, and it is hereby made the duty of the sheriff or other officer having police powers, on his own view, or when notified by any other person that any of such stock is so running at large, to restrain the same forthwith, and such person or officer shall, within three days, give notice thereof to the owner, if known, in writing, stating therein the amount of compensation for feeding and keeping such animal or animals and damages claimed, and thereupon the owner shall pay the person, or officer, taking up such animal or animals a reasonable compensation for the taking up, keeping and feeding such animal, or animals, and shall also pay all persons damaged by reason of such animals running at large, the actual damages sustained by him or them; provided, that said owner shall not be responsible for any accident on a public road or highway if he establishes the fact that the said animal or animals were outside the enclosure through no fault or negligence of the owner. If the owner of such stock be not known, or if notified and fails to make compensation for the taking up, feeding and keeping of animals taken up under the provisions of this chapter, the same shall be deemed strays, and shall be dealt with in the same manner as required by law with respect to such property as strays, under the stray law. Any failure or refusal on the part of such officer to discharge the duties required of him by this section shall render him liable on his bond to any person damaged by such failure or refusal, which damages may be sued for and recovered in any court of competent jurisdiction.

(RSMo 1939 § 14463, A.L. 1945 p. 103)

Prior revisions: 1929 § 12797; 1919 § 4275; 1909 § 772

(1954) Verdict directing instruction in suit for damages arising out of collision of automobile and horse where stock law was in effect, which directed a finding of negligence against defendant, if his horse was found loose and unattended on highway and authorized recovery if collision caused injury, was erroneous. Anderson v. Glasscock (A.), 271 S.W.2d 243.

(1958) Instructions in suit for damages where motor vehicle struck cattle which were illegally on highway approved. King v. Furry (A.), 317 S.W.2d 690.

(1961) Plaintiff was injured when the vehicle which he was driving collided with a hog on the highway. The fact that the hog was on the highway created an inference of negligence on the part of the owner of the animal. Keefer v. Hartzier (A.), 351 S.W.2d 479.

(1965) Motorist made submissible case of negligence of defendant in allowing steer to run loose on road when defendant admitted that gate post in pasture was loose, that bottom of gate was pushed open and it was possible for a calf to squeeze through, and that a steer was “hopping a little bit” the next morning and was butchered. Cox v. Moore (A.), 394 S.W.2d 65.



Section 270.020 When notice not necessary.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

270.020. When notice not necessary. — If it shall appear and be proven on trial that the owner or owners of such domestic animals, as set forth in section 270.010, shall have actual notice that his or their said animals or stock were restrained, and by whom, and that the parties interested could not agree on the amount of damages demanded, then the three days' notice in writing as required by section 270.010 shall not be necessary to a recovery.

(RSMo 1939 § 14464)

Prior revisions: 1929 § 12798; 1919 § 4276; 1909 § 773



Section 270.030 Appraisers may be appointed to assess damages.

Effective 02 Jan 1979, see footnote

Title XVII AGRICULTURE AND ANIMALS

270.030. Appraisers may be appointed to assess damages. — If the owner of such stock so restrained and the taker-up, or the person damaged by such stock and the owner thereof, cannot agree upon the same, either party may apply to the circuit court of the county where said taker-up resides for the appointment of three appraisers to assess the damages done, or reasonable compensation for the taking up, keeping and feeding such stock, and it shall be the duty of the court to issue a notice to three disinterested householders of the county to appear at such place in said county as he may designate, and assess the damages or compensation as herein required.

(RSMo 1939 § 14465, A.L. 1945 p. 103, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 12799; 1919 § 4277; 1909 § 774

Effective 1-02-79



Section 270.040 Appraisers' oath — assessment proceedings.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

270.040. Appraisers' oath — assessment proceedings. — The persons so notified, or any two of them attending, shall take an oath that they will fairly and impartially assess the damages or compensation in controversy, and they shall make out, sign and deliver to each party a written statement of their assessment of damages or compensation, and upon the payment of the same and the expenses of said controversy, the owner of such stock shall be entitled to take the same away, and if refused, he may maintain an action therefor, as in case of wrongful taking or detention of property.

(RSMo 1939 § 14466)

Prior revisions: 1929 § 12800; 1919 § 4278; 1909 § 775



Section 270.050 Fees.

Effective 28 Aug 1945

Title XVII AGRICULTURE AND ANIMALS

270.050. Fees. — The officer or person serving the notice shall be allowed a fee of thirty-five cents for each appraiser notified and five cents per mile as mileage to and from the place of service, and each appraiser shall be allowed a fee of fifty cents, which shall be paid by the owner of such stock before he shall be entitled to take such stock away; provided, that if said appraisers assess the amount of damages and compensation for taking up, keeping and feeding said animal or animals, at a less amount than the amount claimed by the taker-up on the written statement delivered to the owner, it shall be the duty of the taker-up of said animals to pay said costs.

(RSMo 1939 § 14467, A.L. 1945 p. 103)

Prior revisions: 1929 § 12801; 1919 § 4279; 1909 § 776



Section 270.060 Lawful fence not necessary.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

270.060. Lawful fence not necessary. — It shall not be necessary for any person to fence against any of the species of domestic animals enumerated in this chapter, and it shall be no defense to any action or proceeding brought or had, that the party taking up such stock did not have his lands enclosed with a lawful fence, but nothing herein contained shall be construed to lessen or interfere with the obligations of the several railroads in this state to fence the right-of-way of such railroads, as is now provided by law.

(RSMo 1939 § 14468)

Prior revisions: 1929 § 12802; 1919 § 4280; 1909 § 777

CROSS REFERENCE:

Damages for stock killed by train, 537.260



Section 270.070 Animals may be driven along public highways.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

270.070. Animals may be driven along public highways. — Nothing contained in this law shall be construed as to prevent owners or other persons from driving any of the species of animals enumerated in this chapter from one place to another or along any public highway.

(RSMo 1939 § 14469)

Prior revisions: 1929 § 12803; 1919 § 4281; 1909 § 778



Section 270.170 Swine or sheep taken up — notice to owner — considered feral hogs, when.

Effective 28 Aug 2002

Title XVII AGRICULTURE AND ANIMALS

270.170. Swine or sheep taken up — notice to owner — considered feral hogs, when. — 1. If any swine or sheep shall be found running at large, contrary to the provisions of this chapter, it shall be lawful for any person on whose premises said swine or sheep shall be found to restrain the same forthwith, and give the owner, if known, notice in writing that such person has restrained said swine or sheep, and the amount of damages such person claims in the premises, and requiring the owner to take said swine or sheep away and pay such damages; and such owner shall pay such person a reasonable sum for taking up, feeding and caring for the same, and the actual damages done by said swine or sheep. If such owner fails to comply with the provisions of this section within three days after receiving such notice, or if the owner of such swine or sheep be unknown, such swine or sheep shall be disposed of in the manner provided for in section 270.180.

2. Any swine not conspicuously identified by ear tags or other forms of identification that were born in the wild or that lived outside of captivity for a sufficient length of time to be considered wild by nature by hiding from humans or being nocturnal shall be considered feral hogs. Any person may take or kill such feral hogs on such person's own property.

(RSMo 1939 § 14480, A.L. 2002 H.B. 1348)

Prior revisions: 1929 § 12814; 1919 § 4292; 1909 § 788



Section 270.180 Proceedings before magistrate for sale — escheats.

Effective 28 Aug 1945

Title XVII AGRICULTURE AND ANIMALS

270.180. Proceedings before magistrate for sale — escheats. — 1. If the owner of any swine or sheep taken up under the provisions of this chapter be unknown, after three days' diligent inquiry by the taker-up, or if the owner of any swine or sheep taken up under the provisions of this chapter shall not, within three days after receiving notice as provided for in section 270.170, comply with the provisions of this chapter, the taker-up of such swine or sheep shall apply to an associate circuit judge of the county for the sale of such swine or sheep according to law.

2. Such associate circuit judge, being satisfied that the provisions of this chapter have been complied with, shall order the same to be sold by the sheriff after the expiration of fifteen days, who shall give notice and sell the same in the same manner as personal property may be sold on execution by a sheriff; and after paying the costs of sale, and of taking up and keeping the swine or sheep, and all damages done by the same, such sheriff shall pay the balance, if there be any, over to the county treasurer, and take his receipt therefor; which balance shall be subject to the order of the owner of such swine or sheep, if called for within twelve months after the sale, but if not called for, the same shall be turned over to the school fund of the county.

(RSMo 1939 § 14481, A.L. 1945 p. 103)

Prior revisions: 1929 § 12815; 1919 § 4293; 1909 § 789



Section 270.190 Domestic geese to be restrained.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

270.190. Domestic geese to be restrained. — In all counties and townships that have adopted the provisions of this chapter, the owner of domestic geese shall keep the same upon his own premises and in his own enclosure, and if any such geese escape from the enclosure of the owner, they may be dealt with the same as all other animals, as provided by this chapter.

(RSMo 1939 § 14482)

Prior revisions: 1929 § 12816; 1919 § 4294; 1909 § 790



Section 270.200 Prohibiting aged and deformed animals from running at large.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

270.200. Prohibiting aged and deformed animals from running at large. — In all counties and townships that have adopted or may hereafter adopt the provisions of this chapter, every owner or other person having the legal care of any domestic animal of the species enumerated in section 270.010, who shall knowingly and purposely refuse to restrain the same from running at large, when its age, deformity, blindness or other infirmity would render nugatory the law providing for the sale thereof to pay costs and damages to any party who might take up said animal, shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be punished by a fine of not less than five nor more than twenty dollars, or by imprisonment in the county jail for a term not exceeding ten days.

(RSMo 1939 § 14483)

Prior revisions: 1929 § 12817; 1919 § 3657; 1909 § 4862



Section 270.210 Stallions, mules and jackasses not to run at large, when — penalty.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

270.210. Stallions, mules and jackasses not to run at large, when — penalty. — If any stallion or any unaltered male mule or jackass, over the age of two years, be found running at large, the owner shall be fined, for the first offense three dollars, and for every subsequent offense not exceeding ten dollars, to be recovered by civil action before an associate circuit judge, in the name of any person who will prosecute for the same, one-half to his own use and the other half to the use of the county.

(RSMo 1939 § 14458)

Prior revisions: 1929 § 12792; 1919 § 4270; 1909 § 767



Section 270.230 May be killed, when.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

270.230. May be killed, when. — If any such horse, mule or jackass be running at large, and cannot be taken up, he may be killed, if notice be first put up at the courthouse door and at three other public places in the county, for ten days, describing the color, marks and brands, as near as practicable, of the animal, and that he will be killed unless taken away and secured.

(RSMo 1939 § 14460)

Prior revisions: 1929 § 12794; 1919 § 4272; 1909 § 769



Section 270.240 Rams not to run at large, when.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

270.240. Rams not to run at large, when. — All rams shall be restrained from going at large within this state, from the first day of May to the first of November in each year.

(RSMo 1939 § 14461)

Prior revisions: 1929 § 12795; 1919 § 4273; 1909 § 770



Section 270.250 Bulls, rams and boars may be castrated, when.

Effective 28 Aug 1990

Title XVII AGRICULTURE AND ANIMALS

270.250. Bulls, rams and boars may be castrated, when. — If any bull or ram over one year old, or boar hog over three months old, shall be found going at large off the premises of or out of the enclosure or control of its owner or keeper, after three days' notice, signed by three residents of the township where such bull or ram or boar hog may be running at large, and the owner shall fail or neglect to take up or confine the same on or within his premises, it shall be lawful for any person to castrate any such bull or ram or boar hog, except that the same be done in the usual manner of castrating such animals, and so as to endanger the life of such as little as possible; and the person castrating any such bull or ram or boar hog, shall not be liable for any damage on account thereof; provided, that such male animal may be taken up and confined at once, by any person finding same at large, and where the owner is not known at the time, it shall be lawful for any person to take up such male and keep same in confinement for three days; and if such male is not reclaimed by owner during that time, and pay therefor to taker-up the sum of one dollar, then it shall be lawful to castrate such animal as if notice had been given.

(RSMo 1939 § 14462, A.L. 1990 H.B. 1070)

Prior revisions: 1929 § 12796; 1919 § 4274; 1909 § 771



Section 270.260 Release of swine to live in wild or feral state, penalties.

Effective 01 Jan 2017, see footnote

Title XVII AGRICULTURE AND ANIMALS

270.260. Release of swine to live in wild or feral state, penalties. — 1. Any person who recklessly or knowingly releases any swine to live in a wild or feral state upon any public land or private land not completely enclosed by a fence capable of containing such animals is guilty of a class A misdemeanor. Each swine so released shall be a separate offense.

2. Every person who has previously been found guilty of violating the provisions of this section, committed on two separate occasions where such offense occurred within ten years of the date of the occurrence of the present offense and who subsequently is found guilty of violating this section shall be guilty of a class E felony.

3. Nothing in this section shall be construed to criminalize the accidental escape of domestic swine.

(L. 2002 H.B. 1348, A.L. 2010 S.B. 795, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 270.270 Russian or European wild boar or wild-caught swine, possessing or transporting through public land without a permit, penalty.

Effective 28 Aug 2010

Title XVII AGRICULTURE AND ANIMALS

270.270. Russian or European wild boar or wild-caught swine, possessing or transporting through public land without a permit, penalty. — 1. Any person possessing or transporting live Russian or European wild boar or wild-caught swine on or through public land without a Missouri department of agriculture permit is guilty of a class A misdemeanor. Each violation of this subsection shall be a separate offense.

2. Any law enforcement officer, any agent of the conservation commission, or the state veterinarian is authorized to enforce the provisions of this section, section 270.260, and section 270.400.

(L. 2010 S.B. 795)



Section 270.400 Killing of feral hogs, permitted when — Russian or European wild boar or wild-caught swine, fencing and health standards — animal health fund created.

Effective 28 Aug 2010

Title XVII AGRICULTURE AND ANIMALS

270.400. Killing of feral hogs, permitted when — Russian or European wild boar or wild-caught swine, fencing and health standards — animal health fund created. — 1. For purposes of this section, the term "feral hog" means any hog, including Russian and European wild boar, that is not conspicuously identified by ear tags or other forms of identification and is roaming freely upon public or private lands without the landowner's permission.

2. A person may kill a feral hog roaming freely upon such person's land and shall not be liable to the owner of the hog for the loss of the hog.

3. Any person may take or kill a feral hog on public land or private land with the consent of the landowner; except that, during the firearms deer and turkey hunting season the regulations of the Missouri wildlife code shall apply. Such person shall not be liable to the owner of the hog for the loss of such hog.

4. No person except a landowner or such landowner's agent on such landowner's property shall take, attempt to take, or kill a feral hog with the use of an artificial light.

5. The director of the department of agriculture shall promulgate rules for fencing and health standards for Russian and European wild boar and wild-caught swine held alive on private land. Any person holding Russian or European wild boar or wild-caught swine on private land shall annually submit an application to the department for a permit. Any applicant that successfully meets the requirements under this section as determined by the department and pays an application fee shall be issued a permit.

6. Russian and European wild boar and wild-caught swine may move only from a farm to a farm or directly to slaughter or to a slaughter-only market. The department shall promulgate rules for exemption permits and a fee structure to offset the actual and necessary costs incurred to enforce the provisions of this section.

7. (1) There is hereby created in the state treasury the "Animal Health Fund", which shall consist of all fees and administrative penalties collected by the department of agriculture under this section and section 270.260. The state treasurer shall be custodian of the fund. In accordance with sections 30.170 and 30.180, the state treasurer may approve disbursements. Upon appropriation, moneys in the fund shall be used for the administration of this section and section 270.260.

(2) Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund.

(3) The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

8. Any person who violates subsection 2 of section 270.260 may, in addition to the penalty imposed under section 270.260, be assessed an administrative penalty of up to one thousand dollars per violation. Any person who is assessed an administrative penalty under this section shall be notified in writing of the right to appeal. Such person may request a hearing before the director of the department of agriculture. Such request shall be made in writing no later than thirty days after the date on which the person was notified of the violation of section 270.260.

9. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2010, shall be invalid and void.

10. Nothing in this section shall be construed to apply to domestic swine.

(L. 2002 H.B. 1348, A.L. 2010 S.B. 795)






Chapter 271 Strays

Section 271.010 Notice and bond.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

271.010. Notice and bond. — No person shall post any animal as a stray until he shall have given thirty days' notice of his intention to do so, which notice shall be given within two days after such animal is taken up. And no person shall take up as a stray any unbroken animal between the first day of April and the first day of November; provided, that any animal which shall have broken over or through a lawful fence and be found within any person's enclosure, may at any time be taken up by such person and posted as a stray. And no person not a householder shall have authority to take up or post any stray animal unless he first enter into a bond to the state of Missouri, for the use of the owner, in double the amount of the value of the animal or animals taken up, with sureties, approved by the associate circuit judge before whom the animal shall be posted.

(RSMo 1939 § 14498)

Prior revisions: 1929 § 12824; 1919 § 4314; 1909 § 815

CROSS REFERENCE:

Domestic animals restrained from running at large, when, Chap. 270



Section 271.020 Notice — penalty.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

271.020. Notice — penalty. — If any animal liable to be taken up be found on any plantation on the fifteenth day of December of any year or on any day thereafter until the fifteenth day of April following, the occupant thereof shall cause notice of such stray to be filed in the office of the clerk of the county commission of the county thereof within five days after the finding such stray. Said notice shall be substantially the same as that of intention to post, and must be given before any animal liable to be taken up can be posted under the provisions of this chapter. Any person or persons failing to comply with the provisions of this section shall be liable to a fine of not less than ten dollars.

(RSMo 1939 § 14499)

Prior revisions: 1929 § 12825; 1919 § 4315; 1909 § 816



Section 271.030 Condition of bond.

Effective 28 Aug 1990

Title XVII AGRICULTURE AND ANIMALS

271.030. Condition of bond. — The bond required in section 271.010 shall contain a condition that the taker-up will not sell or exchange, take out of this state, abuse or willfully or negligently mistreat, or take out of the county more than five days at a time, any such stray before the legal title shall have vested in him, and that he will deliver up such stray to the legal owner in the manner prescribed by law, and that if the owner does not prove the same within the time limited, he will faithfully account for and pay over the contingent amount due the school fund. When the associate circuit judge shall approve such bond he shall forward it to the county clerk, and on breach of the conditions thereof, the party injured, or any resident of the county, to the use of the school fund, as the case may be, may bring suit thereon.

(RSMo 1939 § 14500, A.L. 1990 H.B. 1070)

Prior revisions: 1929 § 12826; 1919 § 4316; 1909 § 817



Section 271.040 Any householder may take up stray, when.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

271.040. Any householder may take up stray, when. — If any horse, mule or ass, liable to be taken up, be found on any plantation, and the occupant thereof refuse to take up the same, any householder of the county may give said occupant five days' notice, in writing of his intention to take up the said stray, and at the end of five days from the time of giving notice, may take up said animal and proceed in the same manner as if it had been found on his own plantation, except that in filing the affidavit required in section 271.060, he may omit to state that the same was taken up on his plantation, but in lieu thereof shall state the name of the occupant of the plantation on which the same was found, and also that he gave said occupant five days' notice before taking up.

(RSMo 1939 § 14501)

Prior revisions: 1929 § 12827; 1919 § 4317; 1909 § 818



Section 271.050 Notice, how given — contents.

Effective 02 Jan 1979, see footnote

Title XVII AGRICULTURE AND ANIMALS

271.050. Notice, how given — contents. — The notice required in section 271.010 shall be given by setting up written or printed handbills in three of the most public places in the township in which the property is taken up, and by forwarding a copy of such notice to the county clerk at least thirty days before said property shall be posted, which notice shall contain a description of the animal, embracing size, color, age, sex, marks and brands, as the same appeared at the time of taking up, and shall further recite that if the owner does not claim and prove the same before the expiration of thirty days from the time of setting up said notices, the same will be posted before some associate circuit judge of the county.

(RSMo 1939 § 14502, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 12828; 1919 § 4318; 1909 § 819

Effective 1-02-79



Section 271.060 Duty of taker-up.

Effective 02 Jan 1979, see footnote

Title XVII AGRICULTURE AND ANIMALS

271.060. Duty of taker-up. — If no person claim and prove said stray within the time limited in section 271.050, the taker-up shall go before some associate circuit judge of the county and file a copy of the notice given by him, as prescribed in section 271.050, and make affidavit that the animal or animals was or were taken up on his plantation or the plantation of another, as the case may be, and that the marks and brands have not to his knowledge been changed since the same was or were taken up; that he set up or caused to be set up three notices containing a description of the property in three public places in the township where the property was taken up, and also forwarded a copy of such notice to the county clerk thirty days previous to filing this affidavit, and that the notice herewith filed is a true copy of those set up and forwarded to the county clerk.

(RSMo 1939 § 14503, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 12829; 1919 § 4319; 1909 § 820

Effective 1-02-79



Section 271.070 Notice to be recorded — appraisers appointed.

Effective 02 Jan 1979, see footnote

Title XVII AGRICULTURE AND ANIMALS

271.070. Notice to be recorded — appraisers appointed. — The associate circuit judge shall file said affidavit and notice in his office, and cause the notice to be recorded on his stray book, and shall appoint three disinterested householders to view and appraise the property taken up.

(RSMo 1939 § 14504, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 12830; 1919 § 4320; 1909 § 821

Effective 1-02-79



Section 271.080 Appraisers — oath — duty.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

271.080. Appraisers — oath — duty. — The appraisers shall be sworn to fully, fairly and impartially view and appraise the property; and their appraisement, embracing a description of the size, color, age, sex, marks and brands thereof, and reciting the fact that they were duly sworn, shall be entered by the associate circuit judge on his stray book.

(RSMo 1939 § 14505)

Prior revisions: 1929 § 12831; 1919 § 4321; 1909 § 822



Section 271.090 Record of strays taken up.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

271.090. Record of strays taken up. — If the property so taken up be appraised at seven dollars or more, the associate circuit judge shall, within ten days thereafter, file in the office of the clerk of the county commission a copy of the entries in his stray book. The clerk shall record the same in a book kept for that purpose; provided, that all animals taken up at one time shall be included in one certificate, and the total appraisement thereof shall govern the action of the associate circuit judge in complying with this section.

(RSMo 1939 § 14506)

Prior revisions: 1929 § 12832; 1919 § 4322; 1909 § 823



Section 271.100 Notice published in newspaper, when.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

271.100. Notice published in newspaper, when. — If the property be appraised at fifteen dollars or upward, the taker-up shall, within ten days after posting any animal, cause notice thereof to be published in some newspaper of the county, or, if there be none, then of an adjoining county. Such notice shall be:

Taken up by ______ and posted before ______, an associate circuit judge of ______ County, on the ______ day of ______, in the year ______, the following described property: (here insert the valuation and description as given by the appraisers);

­­

­

(RSMo 1939 § 14507)

Prior revisions: 1929 § 12833; 1919 § 4323; 1909 § 824



Section 271.110 Filing of unpublished notice and affidavit.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

271.110. Filing of unpublished notice and affidavit. — A copy of said published notice, with the affidavit of the publisher to the effect that such notice has been published according to law, shall be filed by the publisher with the county clerk, who shall preserve the same among the records of his office for the inspection of any person desiring to see the same.

(RSMo 1939 § 14508)

Prior revisions: 1929 § 12834; 1919 § 4324; 1909 § 825



Section 271.120 Nonhouseholder to file bond — failure.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

271.120. Nonhouseholder to file bond — failure. — No associate circuit judge shall allow any person, not a householder, to post any stray before him, without first filing with such associate circuit judge the bond required by law. And when any person, not a householder, shall appear before an associate circuit judge to post any stray, and shall fail or refuse to give the required bond, such associate circuit judge shall immediately appoint some other person, qualified by law, to take charge and post said stray. At the time of posting, the associate circuit judge shall deliver to every taker-up a written or printed statement of the duties required by law to be performed by such taker-up.

(RSMo 1939 § 14509)

Prior revisions: 1929 § 12835; 1919 § 4325; 1909 § 826



Section 271.130 Reclamation by owner.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

271.130. Reclamation by owner. — The owner of any stray may, within one year from the time of taking up, prove the same before some associate circuit judge of the county, and upon the payment of the fees herein allowed, and a reasonable compensation for keeping the stray, the owner shall be entitled to such property, with the increase, if any.

(RSMo 1939 § 14510)

Prior revisions: 1929 § 12836; 1919 § 4326; 1909 § 827



Section 271.140 Proof entered on docket, certification.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

271.140. Proof entered on docket, certification. — The associate circuit judge shall enter such proof on his docket, and, within ten days thereafter, certify to the county clerk that such proof has been made; but if the appraised value, at the time of the posting, be less than seven dollars, it shall not be necessary for the associate circuit judge to forward such certificate to the clerk, but the proof shall, nevertheless, be entered on his docket.

(RSMo 1939 § 14511)

Prior revisions: 1929 § 12837; 1919 § 4327; 1909 § 828



Section 271.150 Amount for keeping stray.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

271.150. Amount for keeping stray. — If the owner and taker-up cannot agree in the amount for keeping said stray, it shall be decided by the associate circuit judge before whom the stray is proved, who shall take into consideration both the cost of keeping and the use and service of such stray.

(RSMo 1939 § 14512)

Prior revisions: 1929 § 12838; 1919 § 4328; 1909 § 829



Section 271.160 Failure to reclaim, property vests in taker-up, when.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

271.160. Failure to reclaim, property vests in taker-up, when. — If the owner fail to reclaim any stray taken up and posted in accordance with this chapter, within one year from the date of taking up, then the title thereto shall vest absolutely in the taker-up; provided, that if said property shall have been appraised at twelve dollars or more, the title thereto shall not vest in the taker-up till after the payment into the county treasury by him of a sum equal to one-half of the remainder left after deducting the total amount of fees due according to sections 271.320 to 271.350.

(RSMo 1939 § 14513)

Prior revisions: 1929 § 12839; 1919 § 4329; 1909 § 830



Section 271.170 File certificate of proof of stray.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

271.170. File certificate of proof of stray. — The county clerk on receiving the certificate of the proof of any stray shall file the same, and write in the margin of the record and opposite the amount with which the taker-up stands charged the words "proved and reclaimed".

(RSMo 1939 § 14514)

Prior revisions: 1929 § 12840; 1919 § 4330; 1909 § 831



Section 271.180 Charge treasurer with amount paid by owner.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

271.180. Charge treasurer with amount paid by owner. — When the taker-up shall have filed the receipt of the county treasurer with the clerk of the county commission for the full amount which he is required to pay into the county treasury, said clerk shall charge the treasurer with the same, and write in the margin of the record, opposite the amount with which the taker-up stands charged, the word "paid"; or if the taker-up shall not pay into the county treasury the full amount required by law, the clerk shall only give him credit for the amount paid, and charge the same to the treasurer accordingly.

(RSMo 1939 § 14515)

Prior revisions: 1929 § 12841; 1919 § 4331; 1909 § 832



Section 271.190 Stray book and stray fund record book.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

271.190. Stray book and stray fund record book. — For the purpose of complying with the provisions of this chapter, the county clerk shall keep two books, one of which shall be styled the "county stray book", the other the "stray fund record book".

(RSMo 1939 § 14516)

Prior revisions: 1929 § 12842; 1919 § 4332; 1909 § 833



Section 271.200 Entries in the county stray book.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

271.200. Entries in the county stray book. — It shall be the duty of the clerk to enter in the county stray book a correct copy of all entries certified to him by any associate circuit judge of the county in relation to the taking up, posting and proving of strays.

(RSMo 1939 § 14517)

Prior revisions: 1929 § 12843; 1919 § 4333; 1909 § 834



Section 271.210 Entries in stray fund record book.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

271.210. Entries in stray fund record book. — The clerk shall enter in the stray fund record book:

(1) The name of the taker-up of any stray animal appraised at twelve dollars or more;

(2) The date of taking up;

(3) The species of animal taken up;

(4) The appraised value thereof;

(5) The total amount of fees that would be due all parties at the end of one year from the date of taking up according to this chapter;

(6) The contingent amount due the county school fund, which shall be one-half of the remainder after deducting the fees from the appraised value;

(7) He shall also leave a blank column on the right for the purpose of giving the credits herein authorized.

(RSMo 1939 § 14518)

Prior revisions: 1929 § 12844; 1919 § 4334; 1909 § 835



Section 271.220 Certain names to be appended to the tax books.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

271.220. Certain names to be appended to the tax books. — The clerk shall, annually, at the time of making up the tax book, append thereto a list of the names of all persons appearing on the stray fund record book, with the several items set opposite each name, except the names of such persons as may have taken up animals within one year next before the delivery to the collector of said book, or who may have received credit for the contingent amount due the county school fund as herein provided, and shall charge the collector therewith.

(RSMo 1939 § 14519)

Prior revisions: 1929 § 12845; 1919 § 4335; 1909 § 836



Section 271.230 Responsibility of collector.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

271.230. Responsibility of collector. — The county collector shall be responsible on his bond for the faithful collection and payment into the county treasury of all moneys charged against any person in favor of the county school fund, according to the provisions of the stray law, and shall collect and account for the same in the same manner as for state and county taxes, and no property of the taker-up shall be exempt from sale in the collection of the amount with which he stands charged, till he has complied with the provisions of this chapter.

(RSMo 1939 § 14520)

Prior revisions: 1929 § 12846; 1919 § 4336; 1909 § 837



Section 271.240 Delinquent stray list returned.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

271.240. Delinquent stray list returned. — The collector shall not sell any property of the taker-up, except the stray, until he shall have returned the delinquent tax list, at which time he shall also return the delinquent stray list under oath that he has used due diligence to collect the same, and has, after diligent search, failed to discover the stray animals therein mentioned. When such list is so returned, it shall thereafter be proceeded with in the same manner as the personal delinquent tax list, and the same fees shall thereafter be allowed the collector, to be taxed as costs, and be paid by the taker-up.

(RSMo 1939 § 14521)

Prior revisions: 1929 § 12847; 1919 § 4337; 1909 § 838



Section 271.250 Taker-up may turn stray over to collector, when — effect of.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

271.250. Taker-up may turn stray over to collector, when — effect of. — The taker-up may, at any time after the expiration of one year from the time of taking up and after the receipt by the collector of the tax book, turn over the stray to the collector; provided, he has taken proper care of said stray and otherwise complied with the provisions of this chapter, and shall hereafter be discharged from further liability; in which case the collector shall sell said stray, and pay into the county treasury, to the use of the county school fund, the whole amount realized by such sale, less the expenses of the sale and the amount of fees charged on the stray delinquent list, which fees shall be paid to the parties entitled thereto.

(RSMo 1939 § 14522)

Prior revisions: 1929 § 12848; 1919 § 4338; 1909 § 839



Section 271.260 Taker-up not liable, when.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

271.260. Taker-up not liable, when. — If any stray, legally taken up, get away or die, without the fault of the taker-up, he shall not be liable for the same.

(RSMo 1939 § 14523)

Prior revisions: 1929 § 12849; 1919 § 4339; 1909 § 840



Section 271.270 Taker-up may use stray, how.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

271.270. Taker-up may use stray, how. — Any person may use or work a stray legally taken up by him, if he do so with care and moderation, but shall not remove the same from the county more than five days at a time, under penalty of twenty dollars, to be collected and paid into the county school fund.

(RSMo 1939 § 14524)

Prior revisions: 1929 § 12850; 1919 § 4340; 1909 § 841



Section 271.280 Recovery of damages by owner, when.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

271.280. Recovery of damages by owner, when. — If any person sell, swap, take out of this state or willfully or negligently injure or abuse any stray before the legal title thereto shall have vested in him, then the owner, if he shall appear and prove such stray within one year from the date of taking up, may recover double the amount of all damages, with costs; but if in such case the owner do not appear and prove the same within the time limited, the taker-up shall be held absolutely liable for the contingent amount with which he stands charged on the stray fund record book, whether he produce said stray to the collector or not; provided, that if any person, after having posted any stray or strays, desire to remove from the county, he may, with the consent of the associate circuit judge or the successor of the associate circuit judge before whom the same was or were posted, turn said stray or strays over to any responsible householder of the vicinity in which the original taker-up resided, who shall take such stray or strays subject to all the provisions of this chapter, the same as the original taker-up; and said associate circuit judge shall make an entry thereof in his stray book, and certify the same to the county clerk, which certificate shall be by him recorded in the stray record of his office, and all costs incurred by the provisions of this section shall be paid by the original taker-up; but such costs shall in no case become a charge against the animal or animals taken up.

(RSMo 1939 § 14525)

Prior revisions: 1929 § 12851; 1919 § 4341; 1909 § 842



Section 271.290 Reclamation by owner before posting, how.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

271.290. Reclamation by owner before posting, how. — If, after the setting up of notices, the owner claim and prove any stray legally taken up before the same shall have been posted, he shall be entitled to receive the same on payment of the fees allowed the taker-up for taking up such stray, and for posting up notices thereof, and a reasonable compensation for keeping the same; but the taker-up shall not be entitled to compensation for keeping same for more than one day previous to setting up such notices.

(RSMo 1939 § 14526)

Prior revisions: 1929 § 12852; 1919 § 4342; 1909 § 843



Section 271.310 Preservation of papers in clerk's office, inspection.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

271.310. Preservation of papers in clerk's office, inspection. — The county clerk shall receive, file and preserve in his office all such papers sent him, for the inspection of all persons who desire to examine the same.

(RSMo 1939 § 14528)

Prior revisions: 1929 § 12854; 1919 § 4344; 1909 § 848



Section 271.320 Compensation for taker-up — fees of appraisers.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

271.320. Compensation for taker-up — fees of appraisers. — 1. For services rendered in accordance with the provisions of this chapter, the taker-up shall receive the following fees, and no more:

(1) For taking up any horse, mule, ass or neat cattle, twenty-five cents;

(2) For taking up any hog, sheep or goat, twelve and one-half cents; and

(3) For each affidavit filed with the associate circuit judge which shall embrace all strays taken up at one time, fifty cents;

(4) For setting up the notices required by law, one dollar and twenty-five cents; and

(5) For transmitting same to county or other paper for publication, twenty-five cents.

2. Each appraiser shall receive fifty cents.

(RSMo 1939 § 14529)

Prior revisions: 1929 § 12855; 1919 § 4345; 1909 § 849



Section 271.330 Fees for associate circuit judge.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

271.330. Fees for associate circuit judge. — The associate circuit judge shall be entitled to the following fees and no more:

(1) For recording notice of taker-up, twenty-five cents;

(2) Recording certificate of appraisers, twenty-five cents;

(3) For each certificate of docket entries to county clerk, thirty-five cents;

(4) For issuing summons to appraisers, when such summons is necessary, twenty-five cents.

(RSMo 1939 § 14530)

Prior revisions: 1929 § 12856; 1919 § 4346; 1909 § 850



Section 271.340 Compensation of publisher for notice and affidavit.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

271.340. Compensation of publisher for notice and affidavit. — The publisher of any newspaper shall receive for publishing the notice required in section 271.100, and filing the affidavit thereof with the clerk, one dollar and sixty cents.

(RSMo 1939 § 14531)

Prior revisions: 1929 § 12857; 1919 § 4347; 1909 § 851



Section 271.350 Fees of county clerk.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

271.350. Fees of county clerk. — The county clerk shall receive for recording each certified copy of the entries in the associate circuit judge's stray book, twenty-five cents; for filing any other paper not required to be recorded, five cents; for making the proper entries in the stray fund record book, for each stray, five cents.

(RSMo 1939 § 14532)

Prior revisions: 1929 § 12858; 1919 § 4348; 1909 § 852



Section 271.360 Penalty for failure to perform duty.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

271.360. Penalty for failure to perform duty. — Any printer, clerk, associate circuit judge or other officer, failing to perform the duties enjoined on him by this chapter, shall forfeit to the county not less than five nor more than fifty dollars, and shall otherwise be liable to the party injured in double damages.

(RSMo 1939 § 14533)

Prior revisions: 1929 § 12859; 1919 § 4349; 1909 § 853



Section 271.370 Fines, penalties and forfeitures to go into school fund.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

271.370. Fines, penalties and forfeitures to go into school fund. — All fines, penalties and forfeitures, also all moneys, except fees collected from the taker-up of any stray, under the provisions of this chapter, shall be paid into the county treasury, and become a part of the permanent school fund of the county.

(RSMo 1939 § 14534)

Prior revisions: 1929 § 12860; 1919 § 4350; 1909 § 854






Chapter 272 Fences and Enclosures

Chapter Cross References



Section 272.010 Field to be enclosed by fence.

Effective 28 Aug 2001

Title XVII AGRICULTURE AND ANIMALS

272.010. Field to be enclosed by fence. — All fields and enclosures where animals are kept shall be enclosed by a lawful fence as defined in section 272.020.

(RSMo 1939 § 14569, A.L. 2001 H.B. 219 merged with S.B. 462)

Prior revisions: 1929 § 12906; 1919 § 5511; 1909 § 6454

CROSS REFERENCE:

Railroad companies to maintain lawful fence; gates and cattle guards, where, 389.650



Section 272.020 Fencing requirements.

Effective 28 Aug 2001

Title XVII AGRICULTURE AND ANIMALS

272.020. Fencing requirements. — 1. Any fence consisting of posts and wire or boards at least four feet high which is mutually agreed upon by adjoining landowners or decided upon by the associate circuit court of the county is a lawful fence.

2. All posts shall be set firmly in the ground not more than twelve feet apart with wire or boards securely fastened to such posts and placed at proper distances apart to resist horses, cattle and other similar livestock.

(RSMo 1939 § 14570, A.L. 2001 H.B. 219 merged with S.B. 462)

Prior revisions: 1929 § 12907; 1919 § 5512; 1909 § 6455



Section 272.030 Owners of stock liable for damages, when.

Effective 14 Oct 2016, see footnote

Title XVII AGRICULTURE AND ANIMALS

*272.030. Owners of stock liable for damages, when. — If any horses, cattle or other stock shall break over or through any lawful fence, as defined in section 272.020, and by so doing obtain access to, or do trespass upon, the premises of another, the owner of such animal shall be liable for any damages sustained if the owner of the trespassing horses, cattle, or other stock was negligent.

(RSMo 1939 § 14571, A.L. 1945 p. 917, A.L. 1978 H.B. 1634, A.L. 2016 S.B. 844)

Prior revisions: 1929 § 12908; 1919 § 5513; 1909 § 6456

*Effective 10-14-16, see § 21.250. S.B. 844 was vetoed June 28, 2016. The veto was overridden on September 14, 2016.



Section 272.040 Judge may appoint viewers to view fence — compensation of appointees.

Effective 28 Aug 2001

Title XVII AGRICULTURE AND ANIMALS

272.040. Judge may appoint viewers to view fence — compensation of appointees. — Upon complaint of either party claiming to be injured because of the trespass or taking up of livestock as described in section 272.030, the associate circuit judge shall, without delay, issue an order to three disinterested householders of the neighborhood, not of kin to either party, reciting the complaint, and requiring them to view the fence where the trespass is complained of, and take memoranda of the same, and appear before the court on the day set for trial; and their evidence shall determine the lawfulness of such fence. The persons appointed by the associate circuit judge shall be paid twenty-five dollars each per day for the time actually employed which shall be taxed as costs in the case equally against the parties and collected accordingly.

(RSMo 1939 § 14572, A.L. 1945 p. 917, A.L. 2001 H.B. 219 merged with S.B. 462)

Prior revisions: 1929 § 12909; 1919 § 5514; 1909 § 6457



Section 272.050 Persons injuring animals liable for damages, when.

Effective 28 Aug 2001

Title XVII AGRICULTURE AND ANIMALS

272.050. Persons injuring animals liable for damages, when. — If any person who does not maintain a sufficient fence shall hurt, wound, lame, kill or destroy, or cause the same to be done by shooting, worrying with dogs, or otherwise, any of the animals in this chapter mentioned, such person shall satisfy the owner in double damages with costs.

(RSMo 1939 § 14573, A.L. 2001 H.B. 219 merged with S.B. 462)

Prior revisions: 1929 § 12910; 1919 § 5515; 1909 § 6458



Section 272.060 Division fences — rights of parties in, how determined.

Effective 28 Aug 2001

Title XVII AGRICULTURE AND ANIMALS

272.060. Division fences — rights of parties in, how determined. — 1. Whenever the owner of real estate desires to construct or repair a lawful fence, as defined by section 272.020, which divides his or her land from that of another, such owner shall give written notice of such intention to the adjoining landowner. The landowners shall meet and each shall construct or repair that portion of the division fence which is on the right of each owner as the owners face the fence line while standing at the center of their common property line on their own property. If the owners cannot agree as to the part each shall construct or keep in repair, either of them may apply to an associate circuit judge of the county who shall forthwith summon three disinterested householders of the township or county to appear on the premises, giving three days' notice to each of the parties of the time and place where such viewers shall meet, and such viewers shall, under oath, designate the portion to be constructed or kept in repair by each of the parties interested and notify them in writing of the same. Such viewers shall receive twenty-five dollars each per day for the time actually employed, which shall be taxed as court costs.

2. Existing agreements not consistent with the procedure prescribed by subsection 1 of this section shall be in writing, signed by the agreeing parties, and shall be recorded in the office of the recorder of deeds in the county or counties where the fence line is located. The agreement shall describe the land and the portion of partition fences between their lands which shall be erected and maintained by each party. The agreement shall bind the makers, their heirs and assigns.

(RSMo 1939 § 14574, A.L. 2001 H.B. 219 merged with S.B. 462)

Prior revisions: 1929 § 12911; 1919 § 5516; 1909 § 6459



Section 272.070 Duty of judge if owners disagree — apportionment of costs.

Effective 28 Aug 2001

Title XVII AGRICULTURE AND ANIMALS

272.070. Duty of judge if owners disagree — apportionment of costs. — If either party fails to construct or repair his or her portion of the fence in accordance with the provisions of section 272.060 within a reasonable time, the other may petition the associate circuit court of the county to authorize the petitioner to build or repair the fence in a manner to be directed by the court. If the court authorizes such action, the petitioner shall be given a judgment for that portion of the total cost of the fence which is chargeable as the other party's portion of the fence, court costs and reasonable attorney's fees. Any such judgment shall be a lien on the real estate of the party against whom the judgment may be given.

(RSMo 1939 § 14575, A.L. 1945 p. 917, A.L. 2001 H.B. 219 merged with S.B. 462)

Prior revisions: 1929 § 12912; 1919 § 5517; 1909 § 6460



Section 272.080 Value of fence may be recovered, when.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

272.080. Value of fence may be recovered, when. — If the person thus assessed or charged with the value of one-half of any fence, under the provisions of this chapter, shall neglect or refuse to pay over to the owner of such fence the amount so awarded, the same may be recovered before an associate circuit judge, or other court of competent jurisdiction.

(RSMo 1939 § 14576)

Prior revisions: 1929 § 12913; 1919 § 5518; 1909 § 6461



Section 272.090 Fence to be divided for purpose of repair.

Effective 28 Aug 1945

Title XVII AGRICULTURE AND ANIMALS

272.090. Fence to be divided for purpose of repair. — If the parties cannot agree as to the part each shall have and keep in repair, either of them may apply to an associate circuit judge of the county who shall forthwith summon three disinterested householders of the township to appear on the premises, giving three days' notice to each of the parties of the time and place where said viewers shall meet, and said viewers shall, under oath, designate the portion to be kept in repair by each of the parties interested, and notify them in writing of the same.

(RSMo 1939 § 14577, A.L. 1945 p. 917)

Prior revisions: 1929 § 12914; 1919 § 5519; 1909 § 6462

(1958) On appeal from judgment in injunction suit to prevent adjoining landowner from repairing certain portion of division fence, denying injunctive relief and attempting to designate portion of fence each party was to maintain, court held that as oral agreement of plaintiff with defendant's predecessor as to maintenance of division fence was not binding on defendant, the only method of determining rights was under this section and disapproved lower court's attempt to designate portions to be maintained by the parties. McNaughton v. Schaffer (A.), 314 S.W.2d 245.



Section 272.100 Duties of persons appointed — their fees.

Effective 28 Aug 2001

Title XVII AGRICULTURE AND ANIMALS

272.100. Duties of persons appointed — their fees. — The persons appointed by the associate circuit judge pursuant to section 272.040 to discharge the duties therein specified shall receive twenty-five dollars each per day for the time actually employed, which shall be taxed as costs in the case against the parties and collected accordingly.

(RSMo 1939 § 14578, A.L. 2001 H.B. 219 merged with S.B. 462)

Prior revisions: 1929 § 12915; 1919 § 5520; 1909 § 6463



Section 272.110 Division fences to be kept in repair.

Effective 28 Aug 2001

Title XVII AGRICULTURE AND ANIMALS

272.110. Division fences to be kept in repair. — Every person owning a part of a division fence shall keep his or her portion of the same in good repair according to the requirements of this chapter, and may enter upon any land lying adjacent thereto for such purpose.

(RSMo 1939 § 14579, A.L. 2001 H.B. 219 merged with S.B. 462)

Prior revisions: 1929 § 12916; 1919 § 5521; 1909 § 6464



Section 272.120 Division fences not to be removed without consent of owners.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

272.120. Division fences not to be removed without consent of owners. — No division fence shall be removed without the consent of all the owners thereof, unless for the purpose of opening a public road or highway.

(RSMo 1939 § 14580)

Prior revisions: 1929 § 12917; 1919 § 5522; 1909 § 6465

CROSS REFERENCE:

Double damage for removal of partition fence without giving notice, 537.350



Section 272.130 Judgment of associate circuit judge reviewed in same manner as other civil actions.

Effective 28 Aug 2001

Title XVII AGRICULTURE AND ANIMALS

272.130. Judgment of associate circuit judge reviewed in same manner as other civil actions. — Any person aggrieved by any order or judgment of the associate circuit judge made or entered pursuant to the provisions of section 272.040 or 272.070 may have the same reviewed in the same manner as other civil actions.

(RSMo 1939 § 14581, A.L. 1978 H.B. 1634, A.L. 2001 H.B. 219 merged with S.B. 462)

Prior revisions: 1929 § 12918; 1919 § 5523; 1909 § 6466



Section 272.132 Total cost of fence attributable to one landowner, when.

Effective 28 Aug 2001

Title XVII AGRICULTURE AND ANIMALS

272.132. Total cost of fence attributable to one landowner, when. — If either of two adjoining landowners does not need a fence, the landowner that needs a fence may build the entire fence and report the total cost to the associate circuit judge who shall authorize the cost to be recorded on each deed. Should the landowner that claimed no need for a fence subsequently place livestock against the fence, the landowner that built the fence shall be reimbursed for one-half the construction costs share to be determined as provided in section 272.060.

(L. 2001 H.B. 219 merged with S.B. 462)



Section 272.134 Agreement for no fence permitted.

Effective 28 Aug 2001

Title XVII AGRICULTURE AND ANIMALS

272.134. Agreement for no fence permitted. — Nothing in this chapter shall prevent adjoining landowners from agreeing that no fence is needed between their property.

(L. 2001 H.B. 219 merged with S.B. 462)



Section 272.136 Landowner may exceed lawful fence requirements.

Effective 28 Aug 2001

Title XVII AGRICULTURE AND ANIMALS

272.136. Landowner may exceed lawful fence requirements. — Nothing in this chapter shall prevent either of adjoining landowners from building the landowner or the landowner's neighbor's portion of a fence in excess of the lawful fence requirements prescribed by this chapter.

(L. 2001 H.B. 219 merged with S.B. 462)



Section 272.210 Definitions.

Effective 28 Aug 1965

Title XVII AGRICULTURE AND ANIMALS

272.210. Definitions. — As used in sections 272.210 to 272.370 the following words and terms have the following meanings:

(1) "Lawful fence", a fence with not less than four boards per four feet of height; said boards to be spaced no farther apart than twice the width of the boards used fastened in or to substantial posts not more than twelve feet apart with one stay, or a fence of four barbed wires supported by posts not more than fifteen feet apart with one stay or twelve feet apart with no stays, or any fence which is at least equivalent to the types of fences described herein;

(2) "Stay", a vertical member attached to each board or wire comprising the horizontal members of the fence.

(L. 1963 p. 401 § 1, A.L. 1965 p. 395)



Section 272.220 Fields enclosed, how.

Effective 28 Aug 1965

Title XVII AGRICULTURE AND ANIMALS

272.220. Fields enclosed, how. — All fields and enclosures in which livestock are kept or placed shall be enclosed by a lawful fence.

(L. 1963 p. 401 § 2, A.L. 1965 p. 395)



Section 272.235 Adjoining landowners obligated to build fence — when — exceptions.

Effective 28 Aug 1965

Title XVII AGRICULTURE AND ANIMALS

272.235. Adjoining landowners obligated to build fence — when — exceptions. — If there is a need for a fence by either of two joining landowners both shall be obligated to build and maintain a fence under the provisions of sections 272.210 to 272.370. Nothing in sections 272.210 to 272.370 shall prevent joining landowners from agreeing that no fence is needed between their property.

(L. 1965 p. 395)



Section 272.240 Partition fences — owner may demand payment, when.

Effective 28 Aug 1965

Title XVII AGRICULTURE AND ANIMALS

272.240. Partition fences — owner may demand payment, when. — Whenever the owner of real estate desires to erect or construct a lawful fence which wholly or partially borders the land of another, he shall notify the other owner that he desires a division fence. If within ninety days after receiving the notice, the other landowner has not erected or constructed one-half of the division fence, the owner desiring the fence may apply to the associate division of the circuit court for an order to proceed with the construction and ordering the other landowner to pay one-half the value of so much thereof, as borders his land, and upon the payment shall own an undivided one-half of the fence; except that no owner shall be required to pay more than one-half the value of a lawful fence of four barbed wires, regardless of the type fence constructed. The associate division of the circuit court costs shall be taxed against the other landowner.

(L. 1963 p. 401 § 4, A.L. 1965 p. 395)



Section 272.250 Duty of judge if parties disagree on value — fence viewers to estimate.

Effective 28 Aug 1963

Title XVII AGRICULTURE AND ANIMALS

272.250. Duty of judge if parties disagree on value — fence viewers to estimate. — If the parties interested fail to agree as to the value of one-half of the fence, the owner of the fence may apply to a circuit or associate circuit judge of the county, who shall without delay issue an order to three disinterested householders of the township, not of kin to either party, reciting the complaint, and requiring them to view the fence, estimate the value thereof, and make return under oath to the judge on the day named in the order.

(L. 1963 p. 401 § 5)



Section 272.260 Value of fence may be recovered, when.

Effective 28 Aug 1963

Title XVII AGRICULTURE AND ANIMALS

272.260. Value of fence may be recovered, when. — If the person thus assessed or charged with the value of one-half of any fence, under the provisions of sections 272.210 to 272.370 shall neglect or refuse to pay over to the owner of the fence the amount so awarded, the same may be recovered before a court of competent jurisdiction.

(L. 1963 p. 401 § 6)



Section 272.270 Fence owners may agree on maintenance — agreement recorded — refusal to agree, procedure.

Effective 28 Aug 1963

Title XVII AGRICULTURE AND ANIMALS

272.270. Fence owners may agree on maintenance — agreement recorded — refusal to agree, procedure. — 1. The several owners may, in writing, agree upon the portion of partition fences between their lands which shall be erected and maintained by each, which writing shall describe the lands and the parts of the fences so assigned, be signed and acknowledged by them, and filed and recorded in the office of the recorder of deeds of the county or counties in which they are situated. Any such agreement shall bind the makers, their heirs and assigns.

2. When one owner desires to make a division of the fence between his land and an adjoining landowner refuses to agree to a division, then the provisions of section 272.280 may be used to effect a division which shall be recorded in the office of the recorder of deeds in the county in which most of the fence is located.

(L. 1963 p. 401 § 7)



Section 272.280 Duties of judge if parties disagree on repairs — fence viewers to designate.

Effective 28 Aug 1963

Title XVII AGRICULTURE AND ANIMALS

272.280. Duties of judge if parties disagree on repairs — fence viewers to designate. — If the parties cannot agree as to the part each shall have and keep in repair, either of them may apply to a circuit or associate circuit judge of the county who shall forthwith summon three disinterested householders of the township to appear on the premises, giving three days' notice to each of the parties of the time and place where said viewers shall meet, and the viewers shall, under oath, designate the portion to be kept in repair by each of the parties interested, and notify them in writing of the same.

(L. 1963 p. 401 § 8)



Section 272.290 Special partition fences — owner may demand payment, when.

Effective 28 Aug 1965

Title XVII AGRICULTURE AND ANIMALS

272.290. Special partition fences — owner may demand payment, when. — Whenever the fence of any owner of real estate now erected or constructed, or which shall hereafter be erected, constructed or rebuilt, the same being thereafter a fence designed to restrain swine, sheep or other animals requiring special fences, borders the land of another or which becomes a part of the fence bordering the land of another and is used to enclose such animals owned by the other person, on demand made by the person owning the fence, the other person shall pay the owner one-half of the value of so much thereof as borders his land, and upon the payment shall own an undivided half of the fence; except that no owner shall be required to pay more than the amount which would have been required to erect, construct or rebuild a lawful fence of four barbed wires on his one-half of the fence.

(L. 1963 p. 401 § 9, A.L. 1965 p. 395)



Section 272.300 Fees of fence viewers, judge and sheriff — taxed as costs.

Effective 28 Aug 1963

Title XVII AGRICULTURE AND ANIMALS

272.300. Fees of fence viewers, judge and sheriff — taxed as costs. — The persons appointed by the judge under sections 272.250 and 272.280 to discharge the duties therein specified, shall receive five dollars each per day for the time actually employed, which, together with the fees of the judge and sheriff, shall be taxed as costs in the case against the parties in proportion to their respective interests, and collected accordingly.

(L. 1963 p. 401 § 10)



Section 272.310 Owners to repair division fence — remedy for failure.

Effective 28 Aug 1963

Title XVII AGRICULTURE AND ANIMALS

272.310. Owners to repair division fence — remedy for failure. — Every person owning a part of a division fence shall keep the same in good repair according to the requirements of sections 272.210 to 272.370. Either party owning land adjoining a division fence may, upon the failure of any of the other parties, have all that part of the division fence belonging to the other parties repaired, upon the failure of the other party to do so, the repairing to be at the cost of the party so failing to repair his part of the fence.

(L. 1963 p. 401 § 11)



Section 272.320 Division fence not to be removed — exceptions.

Effective 28 Aug 1963

Title XVII AGRICULTURE AND ANIMALS

272.320. Division fence not to be removed — exceptions. — No division fence shall be removed without the consent of all the owners thereof, unless for the purpose of opening a public road or highway or making repairs.

(L. 1963 p. 401 § 12)



Section 272.330 Application of law.

Effective 28 Aug 1963

Title XVII AGRICULTURE AND ANIMALS

272.330. Application of law. — 1. The provisions of sections 272.240 to 272.350 shall apply to any division fence even though it may stand wholly upon one side of the division line.

2. The provisions of sections 272.210 to 272.370 shall not apply to counties which have all or partial open range.

(L. 1963 p. 401 § 13)



Section 272.340 Judgment of judge may be reviewed in circuit court.

Effective 28 Aug 1963

Title XVII AGRICULTURE AND ANIMALS

272.340. Judgment of judge may be reviewed in circuit court. — Any person aggrieved by any order or judgment of the judge made or entered under the provisions of sections 272.250 and 272.280 may have the same reviewed by a petition in the circuit court of the county wherein the proceedings were had, verified by affidavit. A copy of the petition shall be delivered to the adverse party at least fifteen days before the commencement of the next term of the court, and the original filed in the office of the clerk; provided, that the petition may be filed within thirty days after the order or judgment was made or rendered, and not afterward.

(L. 1963 p. 401 § 14)



Section 272.350 Petition for review shall state what.

Effective 28 Aug 1963

Title XVII AGRICULTURE AND ANIMALS

272.350. Petition for review shall state what. — The petition shall set forth the grounds of objection, and upon the filing thereof the circuit court shall be possessed of the cause, and proceed to hear and determine the objections, and make such order or judgment as may be right and just in the premises.

(L. 1963 p. 401 § 15)



Section 272.360 Provisions of law effective after election.

Effective 28 Aug 1963

Title XVII AGRICULTURE AND ANIMALS

272.360. Provisions of law effective after election. — The provisions of sections 272.210 to 272.370 are hereby suspended in the several counties of this state until a majority of the legal voters of any county voting on the question at any general or special election called for that purpose shall decide to enforce the same in the county.

(L. 1963 p. 401 § 16)



Section 272.370 Petition for election — notice — order of adoption.

Effective 28 Aug 1963

Title XVII AGRICULTURE AND ANIMALS

272.370. Petition for election — notice — order of adoption. — The county commission may on its own motion and shall upon the petition of one hundred real estate owners of ten acres or more of the county submit to the voters at a general or special election the proposition for the adoption by the county of the provisions of sections 272.210 to 272.370. The commission shall cause notice of the election to be published in a newspaper published within the county, or if no newspaper is published within the county, in a newspaper published in an adjoining county, for three weeks consecutively, the last insertion of which shall be at least ten days before the day of the election, and by posting printed notices thereof at three of the most public places in each township in the county. If a majority of the voters voting on the proposition vote in favor of the adoption of the provisions of sections 272.210 to 272.370 the county commission shall issue an order declaring the adoption. From and after the issuance of the order the provisions of sections 272.210 to 272.370 shall be in full force and effect in the county and the provisions of sections 272.010 to 272.140 shall be suspended in the county.

(L. 1963 p. 401 § 17)






Chapter 273 Dogs — Cats

Chapter Cross References



Section 273.010 Dog defined.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

273.010. Dog defined. — The word "dog", as used in sections 273.010 to 273.030, shall be held and construed to mean all animals of the canine species, both male and female.

(RSMo 1939 § 14537)

Prior revisions: 1929 § 12863; 1919 § 4353; 1909 § 857



Section 273.020 Recovery of damages for sheep killed — disposition of dog, penalty.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

273.020. Recovery of damages for sheep killed — disposition of dog, penalty. — In every case where sheep or other domestic animals are killed or maimed by dogs, the owner of such animals may recover against the owner or keeper of such dog or dogs the full amount of damages and the owner shall forthwith kill such dog or dogs; and for every day he shall refuse or neglect to do so, after notice, he shall pay and forfeit the sum of one dollar, and it shall be lawful for any person to kill such dog or dogs; provided, however, that whenever in any case the facts shall show that in the worrying or killing, maiming or wounding of any said sheep or other domestic animals that the same was done by two or more dogs belonging to different owners, then the plaintiff, the person whose animals were killed, wounded or maimed, may at his or her election, join all of the owners of said dogs as joint tort-feasors or may sue each one separately at his or her election.

(RSMo 1939 § 14535)

Prior revisions: 1929 § 12861; 1919 § 4351; 1909 § 855

(1957) Chickens held “animals” within the statute and evidence was sufficient to support judgment. Tillery v. Cook (A.), 297 S.W.2d 9.



Section 273.030 Dogs may be killed, when.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

273.030. Dogs may be killed, when. — If any person shall discover any dog or dogs in the act of killing, wounding or chasing sheep in any portion of this state, or shall discover any dog or dogs under such circumstances as to satisfactorily show that such dog or dogs has or have been recently engaged in killing or chasing sheep or other domestic animal or animals, such person is authorized to immediately pursue and kill such dog or dogs; provided, however, that such dog or dogs shall not be killed in any enclosure belonging to or being in lawful possession of the owner of such dog or dogs.

(RSMo 1939 § 14536)

Prior revisions: 1929 § 12862; 1919 § 4352; 1909 § 856



Section 273.033 Killing or injuring a dog, reasonable apprehension of imminent harm is an absolute defense.

Effective 28 Aug 2009

Title XVII AGRICULTURE AND ANIMALS

273.033. Killing or injuring a dog, reasonable apprehension of imminent harm is an absolute defense. — 1. In any action for damages or a criminal prosecution against any person for killing or injuring a dog, a showing by a preponderance of the evidence that such person was in reasonable apprehension of imminent harmful contact by the dog or was acting to prevent such imminent harmful contact against another person by the dog shall constitute an absolute defense to criminal prosecution or civil liability for the killing or injuring of such animal.

2. If a person has, on at least two occasions, complained to the county sheriff or to the appropriate animal control authority in his or her jurisdiction that a dog, not on a leash, has trespassed on property that such person owns, rents, or leases or on any property that constitutes such person's residence, and when at least one of the prior two complaints was motivated by reasonable apprehension for such person's safety or the safety of another person or apprehension of substantial damage to livestock or property, then any subsequent trespass by such dog shall constitute prima facie evidence that such person was in reasonable apprehension of imminent harmful contact. The county sheriff or animal control authority to which any complaint under this section is made shall notify the owner of the alleged trespassing dog of such complaint. Failure by a county sheriff or animal control authority to notify a dog owner under this subsection shall not invalidate or be construed in any way to limit any other provision of this subsection.

3. The court shall award attorney's fees, court costs, and all reasonable expenses incurred by the defendant in defense of any criminal prosecution or in any civil action brought by a plaintiff if the court finds that the defendant has an absolute defense as provided in subsection 1 of this section.

4. This section shall not be construed to provide an absolute defense to a person who is engaged in or attempting to engage in a criminal activity at the time of the apprehension of imminent harmful contact, or to a person for any damage or injury to any person or property other than the dog itself that may result from actions taken in an attempt to injure or kill such dog.

(L. 2009 H.B. 62)



Section 273.036 Owner liable, when — fine, amount.

Effective 28 Aug 2009

Title XVII AGRICULTURE AND ANIMALS

273.036. Owner liable, when — fine, amount. — 1. The owner or possessor of any dog that bites, without provocation, any person while such person is on public property, or lawfully on private property, including the property of the owner or possessor of the dog, is strictly liable for damages suffered by persons bitten, regardless of the former viciousness of the dog or the owner's or possessor's knowledge of such viciousness. Owners and possessors of dogs shall also be strictly liable for any damage to property or livestock proximately caused by their dogs. If it is determined that the damaged party had fault in the incident, any damages owed by the owner or possessor of the biting dog shall be reduced by the same percentage that the damaged party's fault contributed to the incident. The provisions of this section shall not apply to dogs killing or maiming sheep or other domestic animals under section 273.020.

2. Any person who is held liable under the provisions of subsection 1 of this section shall pay a fine not exceeding one thousand dollars. The remedies provided by this section are in addition to and cumulative with any other remedy provided by statute or common law.

(L. 2009 H.B. 62)



Section 273.040 Dog defined.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

273.040. Dog defined. — The word "dog", whenever used in sections 273.040 to 273.180 without qualifications, is intended to mean a female as well as a male dog over six months of age.

(RSMo 1939 § 14555)

Prior revision: 1929 § 12878



Section 273.050 Dog tax, when due.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

273.050. Dog tax, when due. — No dog shall be permitted to be and remain within the limits of the state unless the owner thereof, or someone for said owner, shall have caused such dog to be listed and the tax imposed by sections 273.040 to 273.180 to be paid on or before the first day of February of each year hereafter.

(RSMo 1939 § 14546)

Prior revision: 1929 § 12872

CROSS REFERENCE:

Dogs, county commission in certain counties may require licensing, 322.090 to 322.145



Section 273.060 Amount of tax.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

273.060. Amount of tax. — The tax on each male dog and each spayed female dog, of which the certificate of a veterinarian or the affidavit of the owner is produced, in this state shall be one dollar per year, and the tax on all other dogs in this state shall be three dollars per year, payable to the county clerk of the county in which the owner resides; provided, that any person or persons operating a licensed kennel of more than ten dogs in which all dogs kept by him or them are confined and not allowed to roam, shall pay a tax of ten dollars, which amount shall be the full amount of tax on all dogs kept by said person or persons as described above.

(RSMo 1939 § 14547)

Prior revision: 1929 § 12873



Section 273.070 Issuance of license — plate — certificate — license fees — county dog license fund — purposes.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

273.070. Issuance of license — plate — certificate — license fees — county dog license fund — purposes. — 1. County clerks shall issue licenses to applicants and shall deliver to the applicants a metallic plate having the number corresponding to that of the license stamped thereon and shall deliver to such party a certificate from the book furnished to him by the secretary of state, which said certificates, as well as the margin or part thereof remaining in the book after cutting out the certificate, shall contain the number of the license, the year for which the same is granted, the name and residence of the owner of the dog, and the sex, color and description of the dog for which the license is paid and the amount of the tax paid therefor.

2. Such clerk shall retain out of the money received for such license issued the sum of ten cents, which shall cover all his services under sections 273.040 to 273.180, and he shall pay the balance and all other sums received by him under the provisions of sections 273.040 to 273.180, less the cost of license tags, record books, blank applications and affidavits and the cost of transmitting the balance to the treasurer of the county.

3. The treasurer of the county shall set any and all sums so received apart in a separate fund to be known as a "County Dog License Fund", and such fund shall be used only for the purpose of compensating persons who have suffered loss or damage through injury or killing by dogs of any livestock or poultry owned by them and located in said county at the time of such injury or killing, in an amount not to exceed the market value thereof at the time of such injury or killing. The county commission of each county in this state is authorized to expend and draw county warrants against such fund only as herein provided; provided, that sections 273.040 to 273.180 shall not be construed to prevent suits at law for damages caused to livestock or poultry by dogs.

(RSMo 1939 § 14548)

Prior revision: 1929 § 12874



Section 273.080 License fastened to dog's collar.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

273.080. License fastened to dog's collar. — It shall be the duty of the owner of every listed dog to put around the neck of such dog a collar to which shall be attached with a metallic fastening the metallic plate aforesaid.

(RSMo 1939 § 14552)

Prior revision: 1929 § 12875



Section 273.090 License tags and certificates, how furnished.

Effective 28 Aug 1949

Title XVII AGRICULTURE AND ANIMALS

273.090. License tags and certificates, how furnished. — The secretary of state shall annually procure such number of metallic plates as may be required, of convenient size and shape, or design to be changed each year, and having cast thereon in raised letters, "S.L.T." and the figures indicating the year for which the tax has been paid; and he shall also cause to be prepared printed blanks bound in book form, and arranged in such manner that one certificate can be cut off and a stub or duplicate thereof left in the book; and the secretary of state, on or before the first day of July in each year, or as soon thereafter as may be possible, shall deliver to the clerk of each county in the state the metallic plates and also an equal number of blank certificates with stubs or duplicates, signed by the secretary of state, and each such clerk shall remit to the division of taxation and collection of the department of revenue out of the funds collected the cost of such license tags, record books, and the expense of transmitting the same as shall be certified to such clerk by the secretary of state.

(RSMo 1939 § 14553, A. 1949 S.B. 1097)

Prior revision: 1929 § 12876



Section 273.100 Impounding of dogs — redemption — fees — penalty.

Effective 28 Aug 1949

Title XVII AGRICULTURE AND ANIMALS

273.100. Impounding of dogs — redemption — fees — penalty. — 1. Every city or town marshal of every incorporated city or town in this state, within their jurisdiction, shall take up and impound in a suitable place, the location of which place shall be given by a notice posted in some conspicuous place in his office, all dogs found running at large in their respective cities or towns without collars around their necks, marked as herein provided, and they shall keep such dogs for a period of one week, and at the expiration of such period shall put such dogs to death by humane methods.

2. The owner of any such impounded dogs, upon the payment of the tax herein provided, and a redemption fee of five dollars, may redeem such impounded dog and the city or town marshal shall be permitted to retain the sum of two dollars out of each redemption fee so paid, and shall pay over the balance of the fee on the first day of each month to the treasurer of the county in which the city or town marshal has jurisdiction, to be accounted for by the treasurers in the same manner as they are required by sections 273.040 to 273.180, to account for licenses taxes.

3. Any marshal who shall fail or refuse to take up and impound any such dog shall be guilty of a misdemeanor and on conviction thereof fined not less than five dollars nor more than twenty-five dollars.

(RSMo 1939 § 14554, A. 1949 S.B. 1097)

Prior revision: 1929 § 12877



Section 273.110 Application to recover damages from fund.

Effective 28 Aug 1990

Title XVII AGRICULTURE AND ANIMALS

273.110. Application to recover damages from fund. — 1. No owner or custodian of livestock or poultry which has been injured or killed by dogs shall be entitled to receive any portion of the county dog license fund unless within ten days after suffering such loss or damage he, with two other credible residents of the county, not kin to him by blood or marriage or not in his employ, make written application supported by affidavit to the county clerk on blanks furnished by the county clerk, stating:

(1) That he is a resident of the state of Missouri, and that he has resided in such county for more than thirty days immediately preceding the date of the injury or killing of his livestock or poultry;

(2) That he was the owner or custodian on such date of such livestock or poultry;

(3) The legal description of the premises on which such livestock or poultry was injured or killed;

(4) A complete description as to the number, weight and color of such livestock or poultry;

(5) The market value thereof on the date of such injury or killing.

2. The county clerk shall file all such applications and affidavits so received by him to be examined and passed upon by the county commission, except that no claim shall be considered or paid for the destruction of livestock or poultry by a dog or dogs belonging to the owner of such livestock or poultry.

(RSMo 1939 § 14549, A.L. 1990 H.B. 1070)



Section 273.120 Examination of applications, pass judgment.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

273.120. Examination of applications, pass judgment. — The county commission shall between the first and fifteenth days of March of each year hereafter meet in session to consider and examine said applications and affidavits covering losses over a period of one year, which said year shall be from the first of March of the year prior to the meeting of said commission to the last day of February of the same year on which it meets. The commission shall examine carefully each application and affidavit which has been filed before the first day of March, and after hearing all evidence in the matter shall pass such judgment as the commission may deem equitable. Whenever the county commission meets pursuant to the provisions of sections 273.040 to 273.180 each member shall receive his mileage and per diem out of the county dog license fund.

(RSMo 1939 § 14550)



Section 273.130 Records to be kept — warrants — funds prorated, when.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

273.130. Records to be kept — warrants — funds prorated, when. — A complete record shall be kept of the commission's proceedings, including the names of the applicants and cosigners and the amount paid to each applicant, and the number of livestock or poultry injured or killed. The commission shall on or before the twentieth day of March of each year give to the applicant a warrant, drawn on the county dog license fund, covering the amount of his losses found by the commission. If there is not sufficient money in the fund to pay all allowed claims in full then said warrant shall be for his pro rata share of the money available.

(RSMo 1939 § 14551)



Section 273.150 Failure to pay tax — penalty — exceptions.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

273.150. Failure to pay tax — penalty — exceptions. — Every owner of a dog and every person who shall suffer or permit a dog to remain upon such premises under his immediate control without having caused such dog to be listed and the tax thereon to be paid as provided for by sections 273.040 to 273.180 shall be guilty of a misdemeanor, and on conviction thereof fined not less than five dollars nor more than twenty-five dollars; provided, that none of the provisions of sections 273.040 to 273.180 shall apply to cities which now have or may hereafter have a population of three hundred thousand inhabitants or more.

(RSMo 1939 § 14557)

Prior revision: 1929 § 12880



Section 273.160 Assessor to list all dogs — notify owner of tax.

Effective 28 Aug 1949

Title XVII AGRICULTURE AND ANIMALS

273.160. Assessor to list all dogs — notify owner of tax. — The assessor for taxation purposes in each county and city of this state, annually at the time of assessing property as required by law, shall make diligent inquiry as to the number of dogs owned, harbored, or kept by any person so assessed. The assessor, on or before the thirty-first day of December of each year, shall make a complete report, on a blank form furnished by the county clerk or license collector, setting forth the name of every owner of any dog or dogs, how many of each sex are by him owned, or harbored, and if a kennel is maintained by any person such fact shall also be stated. The assessor, at the time of making the assessment, shall notify the owner of such dog that he must obtain a license for such dog as herein provided; but the neglect or failure so to notify such owner shall not relieve the owner from his duty to obtain such license.

(RSMo 1939 § 14558, A. 1949 S.B. 1097)

Prior revision: 1929 § 12881



Section 273.170 Applicability of law — petition — election.

Effective 28 Aug 1978

Title XVII AGRICULTURE AND ANIMALS

273.170. Applicability of law — petition — election. — 1. Upon the filing of a petition signed by one hundred or more voters of any county and presented to the county commission at any regular or special session thereof the county commission shall order the question, as to whether or not there should be adopted the law creating a license tax on dogs, submitted to the voters, to be voted upon at the next election.

2. The question shall be submitted in substantially the following form:

Shall there be a license tax on dogs?

3. If the majority of the votes cast upon the question be in favor of the license tax on dogs, the county commission shall enter the result of the submission of the question upon its records and give notice thereof by publication in some newspaper printed and published in such county and such law shall become operative from the time such publication is made.

(RSMo 1939 § 14558, A. 1949 S.B. 1097, A.L. 1978 H.B. 971)

Prior revision: 1929 § 12881



Section 273.180 Repeal of license tax on dogs — procedure.

Effective 28 Aug 1978

Title XVII AGRICULTURE AND ANIMALS

273.180. Repeal of license tax on dogs — procedure. — 1. Upon the filing of a petition signed by one hundred or more voters of any county and presented to the county commission at any regular or special session thereof, it shall be the duty of the county commission to order the question, as to whether or not there should be repealed the law, creating a license tax on dogs, submitted to the voters, to be voted upon at the next election. Upon the receiving of such petition, it shall be the duty of the county commission to make an order as herein recited.

2. The question shall be submitted in substantially the following form:

Shall the license tax on dogs be repealed?

3. If the majority of the votes cast upon the subject be in favor of repealing the license tax on dogs, the county commission shall spread the result of the submission of the question upon its records and give notice thereof by publication in some newspaper printed and published in such county and the law providing for a license tax on dogs shall not be operative in such county from the time such publication is made.

(L. 1941 p. 345 § 14558a, A.L. 1978 H.B. 971)



Section 273.325 Citation of law — definitions.

Effective 28 Aug 1992

Title XVII AGRICULTURE AND ANIMALS

273.325. Citation of law — definitions. — 1. Sections 273.325 to 273.357 shall be known as the "Animal Care Facilities Act".

2. As used in sections 273.325 to 273.357, the following terms mean:

(1) "Adequate food", the provision, at suitable intervals of not more than twelve hours, unless the dietary requirements of the species require a longer interval, of a quantity of wholesome foodstuff, suitable for the species and age, sufficient to maintain a reasonable level of nutrition in each animal, all of which foodstuff is served in a safe receptacle, dish, or container;

(2) "Adequate housing", the continuous provision of a sanitary facility, protection from the extremes of weather conditions, proper ventilation, and appropriate space depending on the species of animal, as defined by regulations of the USDA, as revised;

(3) "Adequate water", the provision, either continuously or at intervals suitable to the species, which intervals shall not exceed eight hours, of a supply of potable water in a safe receptacle, dish, or container;

(4) "Animal", any dog or cat, which is being used, or is intended for use, for research, teaching, testing, breeding, or exhibition purposes, or as a pet;

(5) "Animal shelter", a facility which is used to house or contain animals, which is owned, operated, or maintained by an incorporated humane society, animal welfare society, society for the prevention of cruelty to animals, or other not-for-profit organization devoted to the welfare, protection, and humane treatment of such animals, or a person whose primary purpose is to act as an animal rescue, to collect and care for unwanted animals or to offer them for adoption;

(6) "Animal welfare official", any licensed veterinarian, designated by and under the supervision of the state veterinarian, who administers or assists in the administration of the provisions of sections 273.325 to 273.357, or any appointee of the director, and shall include all deputy state veterinarians;

(7) "Boarding kennel", a place or establishment, other than a pound or animal shelter, where animals, not owned by the proprietor, are sheltered, fed, and watered in return for a consideration; however, "boarding kennel" shall not include hobby or show breeders who board intact females for a period of time for the sole purpose of breeding such intact females, and shall not include individuals who temporarily, and not in the normal course of business, board or care for animals owned by other individuals;

(8) "Commercial breeder", a person, other than a hobby or show breeder, engaged in the business of breeding animals for sale or for exchange in return for a consideration, and who harbors more than three intact females for the primary purpose of breeding animals for sale;

(9) "Commercial kennel", a kennel which performs grooming or training services for animals, and may or may not render boarding services in return for a consideration;

(10) "Contract kennel", any facility operated by any person or entity other than the state or any political subdivision of the state, for the purpose of impounding or harboring seized, stray, homeless, abandoned or unwanted animals, on behalf of and pursuant to a contract with the state or any political subdivision;

(11) "Dealer", any person who is engaged in the business of buying for resale, selling or exchanging animals, as a principal or agent, or who holds himself out to be so engaged or is otherwise classified as a dealer by the USDA as defined by regulations of the USDA;

(12) "Director", the director of the department of agriculture of the state of Missouri;

(13) "Hobby or show breeder", a noncommercial breeder who breeds dogs or cats with the primary purpose of exhibiting or showing dogs or cats, improving the breed or selling the dogs or cats, and having no more than ten intact females. Such breeder shall be classified as a hobby or show breeder if such person only sells animals to other breeders or to individuals;

(14) "Humane euthanasia", the act or practice of putting an animal to death in a humane or instantaneous manner under guidelines and procedures established by rules promulgated by the director;

(15) "Intact female", with respect to a dog, refers to a female dog between the ages of six months and ten years of age which is capable of being bred; and with respect to a cat, refers to a female cat between the ages of six months and eight years which is capable of being bred;

(16) "Pet shop", any facility where animals are bought, sold, exchanged, or offered for retail sale to the general public;

(17) "Pound" or "dog pound", a facility operated by the state or any political subdivision of the state for the purpose of impounding or harboring seized, stray, homeless, abandoned, or unwanted animals;

(18) "State veterinarian", the state veterinarian as provided by chapter 267;

(19) "USDA", the United States Department of Agriculture.

(L. 1992 S.B. 636 § 1)



Section 273.327 License annually required to operate animal boarding facilities, pet shops, pounds, dealers and commercial breeders — fees, exemption from fees for certain licensees.

Effective 27 Apr 2011, see footnote

Title XVII AGRICULTURE AND ANIMALS

273.327. License annually required to operate animal boarding facilities, pet shops, pounds, dealers and commercial breeders — fees, exemption from fees for certain licensees. — No person shall operate an animal shelter, pound or dog pound, boarding kennel, commercial kennel, contract kennel, pet shop, or exhibition facility, other than a limited show or exhibit, or act as a dealer or commercial breeder, unless such person has obtained a license for such operations from the director. An applicant shall obtain a separate license for each separate physical facility subject to sections 273.325 to 273.357 which is operated by the applicant. Any person exempt from the licensing requirements of sections 273.325 to 273.357 may voluntarily apply for a license. Application for such license shall be made in the manner provided by the director. The license shall expire annually unless revoked. As provided by rules to be promulgated by the director, the license fee shall range from one hundred to two thousand five hundred dollars per year. Each licensee subject to sections 273.325 to 273.357 shall pay an additional annual fee of twenty-five dollars to be used by the department of agriculture for the purpose of administering operation bark alert or any successor program. Pounds or dog pounds shall be exempt from payment of the fees under this section. License fees shall be levied for each license issued or renewed on or after January 1, 1993.

(L. 1992 S.B. 636 § 2 subsec. 1, A.L. 2010 S.B. 795, A.L. 2011 S.B. 113 & 95, A.L. 2011 S.B. 161)

Effective 4-27-11

CROSS REFERENCE:

No use of moneys collected under section 273.327 for operation and administration of large carnivore act, 578.625



Section 273.329 Director may refuse to license or may revoke licenses, grounds — operation without license, penalty.

Effective 28 Aug 2010

Title XVII AGRICULTURE AND ANIMALS

273.329. Director may refuse to license or may revoke licenses, grounds — operation without license, penalty. — 1. The director may refuse to issue or renew or may revoke a license on any one or more of the following grounds:

(1) Material and deliberate misstatement in the application for any original license or for any renewal license under sections 273.325 to 273.357;

(2) Disregard or violation of sections 273.325 to 273.357 or of any rules promulgated pursuant thereto;

(3) Conviction of any violation of any state or federal law relating to the disposition or treatment of animals;

(4) Failure to provide adequate food, water, housing or sanitary facilities for animals under the control of an animal shelter, boarding kennel, commercial breeder, commercial kennel, contract kennel, dealer, pet shop, pound, or exhibitor as defined by regulations of the USDA.

2. The department of agriculture shall not retain, contract with, or otherwise utilize the services of the personnel of any nonprofit organization for the purpose of inspection or licensing of any animal shelter, pound or dog pound, boarding kennel, commercial kennel, contract kennel, commercial breeder, hobby or show breeder, or pet shop under sections 273.325 to 273.357.

3. Operation of an animal shelter, pound or dog pound, boarding kennel, commercial kennel, contract kennel, pet shop, or exhibition facility, or activity as a commercial breeder or dealer without a valid license shall constitute a class A misdemeanor.

(L. 1992 S.B. 636 § 2 subsecs. 2, 3, A.L. 2010 S.B. 795)



Section 273.331 Inspection required for license — state veterinarian's duties and authority — provisional license issued until inspection — inspections required annually or on complaint.

Effective 28 Aug 1992

Title XVII AGRICULTURE AND ANIMALS

273.331. Inspection required for license — state veterinarian's duties and authority — provisional license issued until inspection — inspections required annually or on complaint. — A license shall be issued only upon inspection by the state veterinarian, his designee, or an animal welfare official. A facility subject to the provisions of sections 273.325 to 273.357, at the time it applies for licensure, shall be granted a provisional license which shall allow operation of the facility until the facility is inspected or until December 31, 1994, whichever earlier occurs. The state veterinarian shall have the duty and authority to inspect all facilities licensed under sections 273.325 to 273.357. Inspections shall be conducted a minimum of once a year, or upon a complaint to the department regarding a particular facility. The validity of the complaint will be ascertained by the state veterinarian or his designated representative.

(L. 1992 S.B. 636 § 2 subsec. 4)



Section 273.333 Investigations conducted, when — violations, administrative procedure — order for remedial action by circuit courts — administrative penalties, amount — penalties, deposit in general revenue — appeals, procedure.

Effective 28 Aug 1992

Title XVII AGRICULTURE AND ANIMALS

273.333. Investigations conducted, when — violations, administrative procedure — order for remedial action by circuit courts — administrative penalties, amount — penalties, deposit in general revenue — appeals, procedure. — The state veterinarian or an animal welfare official, upon his own information or upon the complaint of any person, may institute an investigation including the inspection during normal business hours of any premises or vehicle upon which any animal is or may be found, and may determine if any violation of sections 273.325 to 273.357 or of any rule promulgated pursuant to sections 273.325 to 273.357 is deemed to exist. The director, or his designee, may issue an order to the person responsible for the violation to appear at an administrative hearing. The director, or his designee, upon a finding that such a violation occurred after a hearing thereon, shall issue remedial orders enforceable in the circuit courts of this state to correct such violations, and in addition may assess an administrative penalty in an amount not to exceed one thousand dollars for each violation. In assessing the amount of penalty under sections 273.327 to 273.342, the director shall take into account the seriousness of the violation and the extent of damage to third parties and the state. All penalties collected shall be deposited to the state general revenue fund. In addition, the director may assess the reasonable costs of remedying a violation in the event that the person responsible is unwilling or unable to correct the violation within a reasonable period of time. Any person aggrieved by the decision of the director may appeal as provided in sections 536.100 to 536.140.

(L. 1992 S.B. 636 § 2 subsec. 5)



Section 273.335 Substantial ongoing risk to health and welfare of animals, temporary or permanent injunction — animals in pain or diseased taken into custody for euthanasia, when, costs to licensee.

Effective 28 Aug 1992

Title XVII AGRICULTURE AND ANIMALS

273.335. Substantial ongoing risk to health and welfare of animals, temporary or permanent injunction — animals in pain or diseased taken into custody for euthanasia, when, costs to licensee. — When, in the judgment of the state veterinarian or an animal welfare official, any person has been in violation of sections 273.325 to 273.357 so as to pose a substantial ongoing risk to the health and welfare of animals in his custody or so as to pose a substantial ongoing risk that consumers will purchase diseased animals from such person, the director may apply to the circuit court of the county in which such person resides, and such court may grant an order enjoining temporarily or permanently that person from engaging in activities described in section 273.327. If the animals being held in any of the facilities licensed under sections 273.325 to 273.357 are found to be suffering unrelieved pain or distress or disease, the animals may be taken into custody for humane euthanasia at the expense of the licensee. Reasonable effort shall be made to notify the facility operator of such intent and only upon his refusal or inability to immediately correct the causative violation and provide adequate veterinary care shall such action be taken. Nothing in sections 273.325 to 273.357 shall be construed to interfere with scientific research as enunciated in subsection 2 of section 273.354.

(L. 1992 S.B. 636 § 2 subsec. 6)



Section 273.338 Failure of reinspections after original violation, penalty, amount — payment of penalty required before license renewal.

Effective 28 Aug 1992

Title XVII AGRICULTURE AND ANIMALS

273.338. Failure of reinspections after original violation, penalty, amount — payment of penalty required before license renewal. — Persons and facilities which subsequently fail two consecutive reinspections for an original violation shall be charged a fee of one hundred dollars, which shall be paid before subsequent inspection and renewal of such person's or facility's license.

(L. 1992 S.B. 636 § 2 subsec. 7)



Section 273.340 Dealers to purchase only from licensed or exempt persons — violation, penalties.

Effective 28 Aug 1992

Title XVII AGRICULTURE AND ANIMALS

273.340. Dealers to purchase only from licensed or exempt persons — violation, penalties. — A dealer shall only purchase animals from persons in this state who are licensed under sections 273.325 to 273.357, or who are exempt from licensure. Any dealer who knowingly purchases animals in violation of this section shall be guilty of a class A misdemeanor and each purchase made shall constitute a separate offense. In addition to such penalties, the director may revoke such dealer's license.

(L. 1992 S.B. 636 § 2 subsec. 8)



Section 273.342 Exemption from licensing requirements, certain persons — registration required annually, content, no fee.

Effective 28 Aug 1992

Title XVII AGRICULTURE AND ANIMALS

273.342. Exemption from licensing requirements, certain persons — registration required annually, content, no fee. — 1. Persons engaged in breeding dogs and cats who harbor three or less intact females shall be exempt from the provisions of sections 273.325 to 273.357.

2. A hobby or show breeder shall be exempt from the licensure and inspection requirements of sections 273.325 to 273.357. The director shall develop a form for registration of persons who meet the definition of hobby or show breeder, and any such hobby or show breeder shall register annually with the director for the purpose of establishing that such person is a hobby or show breeder, at no cost to said hobby or show breeder.

(L. 1992 S.B. 636 § 2 subsecs. 9, 10)



Section 273.344 Standards and regulations for licensed persons and facilities — director to promulgate rules.

Effective 28 Aug 1992

Title XVII AGRICULTURE AND ANIMALS

273.344. Standards and regulations for licensed persons and facilities — director to promulgate rules. — 1. Persons and facilities subject to USDA licensure shall comply with the standards and regulations as prescribed by the USDA, as revised from time to time.

2. Persons and facilities who are subject to sections 273.325 to 273.357, but who are not subject to USDA licensure, shall comply with rules promulgated by the director which establish standards relating to the following:

(1) Adequate shelter, including proper conditions of sanitation and ventilation;

(2) Adequate food and water; and

(3) Maintenance of records of acquisition and disposition of animals in the custody of the licensee.

(L. 1992 S.B. 636 § 3 subsecs. 1, 2)



Section 273.345 Canine Cruelty Prevention Act — citation of law — purpose — required care — definitions — veterinary records — space requirements — severability clause.

Effective 27 Apr 2011, see footnote

Title XVII AGRICULTURE AND ANIMALS

273.345. Canine Cruelty Prevention Act — citation of law — purpose — required care — definitions — veterinary records — space requirements — severability clause. — 1. This section shall be known and may be cited as the "Canine Cruelty Prevention Act".

2. The purpose of this act is to prohibit the cruel and inhumane treatment of dogs bred in large operations by requiring large-scale dog breeding operations to provide each dog under their care with basic food and water, adequate shelter from the elements, necessary veterinary care, adequate space to turn around and stretch his or her limbs, and regular exercise.

3. Notwithstanding any other provision of law, any person having custody or ownership of more than ten female covered dogs for the purpose of breeding those animals and selling any offspring for use as a pet shall provide each covered dog:

(1) Sufficient food and clean water;

(2) Necessary veterinary care;

(3) Sufficient housing, including protection from the elements;

(4) Sufficient space to turn and stretch freely, lie down, and fully extend his or her limbs;

(5) Regular exercise; and

(6) Adequate rest between breeding cycles.

4. For purposes of this section and notwithstanding the provisions of section 273.325, the following terms have the following meanings:

(1) "Adequate rest between breeding cycles" means, at minimum, ensuring that female dogs are not bred to produce more litters in any given period than what is recommended by a licensed veterinarian as appropriate for the species, age, and health of the dog;

(2) "Covered dog" means any individual of the species of the domestic dog, Canis lupus familiaris, or resultant hybrids, that is over the age of six months and has intact sexual organs;

(3) "Necessary veterinary care" means, at minimum, examination at least once yearly by a licensed veterinarian, prompt treatment of any serious illness or injury by a licensed veterinarian, and where needed, humane euthanasia by a licensed veterinarian using lawful techniques deemed acceptable by the American Veterinary Medical Association;

(4) "Person" means any individual, firm, partnership, joint venture, association, limited liability company, corporation, estate, trust, receiver, or syndicate;

(5) "Pet" means any species of the domestic dog, Canis lupus familiaris, or resultant hybrids, normally maintained in or near the household of the owner thereof;

(6) "Regular exercise" means the type and amount of exercise sufficient to comply with an exercise plan that has been approved by a licensed veterinarian, developed in accordance with regulations regarding exercise promulgated by the Missouri department of agriculture, and where such plan affords the dog maximum opportunity for outdoor exercise as weather permits;

(7) "Retail pet store" means a person or retail establishment open to the public where dogs are bought, sold, exchanged, or offered for retail sale directly to the public to be kept as pets, but that does not engage in any breeding of dogs for the purpose of selling any offspring for use as a pet;

(8) "Sufficient food and clean water" means access to appropriate nutritious food at least twice a day sufficient to maintain good health, and continuous access to potable water that is not frozen and is generally free of debris, feces, algae, and other contaminants;

(9) "Sufficient housing, including protection from the elements" means the continuous provision of a sanitary facility, the provision of a solid surface on which to lie in a recumbent position, protection from the extremes of weather conditions, proper ventilation, and appropriate space depending on the species of animal as required by regulations of the Missouri department of agriculture and in compliance with the provisions of subsection 7 of this section. No dog shall remain inside its enclosure while the enclosure is being cleaned. Dogs housed within the same enclosure shall be compatible, in accordance with regulations promulgated by the Missouri department of agriculture;

(10) "Sufficient space to turn and stretch freely, lie down, and fully extend his or her limbs" means having:

(a) Sufficient indoor space or shelter from the elements for each dog to turn in a complete circle without any impediment (including a tether);

(b) Enough indoor space or shelter from the elements for each dog to lie down and fully extend his or her limbs and stretch freely without touching the side of an enclosure or another dog;

(c) Appropriate space depending on the species of the animal, as specified in regulations by the Missouri department of agriculture, as revised, and in compliance with the provisions of subsection 7 of this section.

5. Any person subject to the provisions of this section shall maintain all veterinary records and sales records for the most recent previous two years. These records shall be made available to the state veterinarian, a state or local animal welfare official, or a law enforcement agent upon request.

6. The provisions of this section are in addition to, and not in lieu of, any other state and federal laws protecting animal welfare. This section shall not be construed to limit any state law or regulation protecting the welfare of animals, nor shall anything in this section prevent a local governing body from adopting and enforcing its own animal welfare laws and regulations in addition to this section. This section shall not be construed to place any numerical limits on the number of dogs a person may own or control when such dogs are not used for breeding those animals and selling any offspring for use as a pet. This section shall not apply to a dog during examination, testing, operation, recuperation, or other individual treatment for veterinary purposes, during lawful scientific research, during transportation, during cleaning of a dog's enclosure, during supervised outdoor exercise, or during any emergency that places a dog's life in imminent danger. Nothing in this section shall be construed to limit hunting or the ability to breed, raise, sell, control, train, or possess dogs with the intention to use such dogs for hunting or other sporting purposes.

7. Notwithstanding any law to the contrary, the following space requirements shall apply under this section:

(1) From January 1, 2012, through December 31, 2015, for any enclosure existing prior to April 15, 2011, the minimum allowable space shall:

(a) Be two times the space allowable under the department of agriculture's regulation that was in effect on April 15, 2011;

(b) Except as prescribed by rule, provide constant and unfettered access to an attached outdoor run; and

(c) Meet all other requirements set forth by rule of the Missouri department of agriculture;

(2) For any enclosure newly constructed after April 15, 2011, and for all enclosures as of January 1, 2016, the minimum allowable space shall:

(a) Be three times the space allowable under the department of agriculture's regulation that was in effect on April 15, 2011;

(b) Except as prescribed by rule, provide constant and unfettered access to an attached outdoor run; and

(c) Meet all other requirements set forth by rule of the Missouri department of agriculture;

(3) For any enclosure newly constructed after April 15, 2011, and for all enclosures as of January 1, 2016, wire strand flooring shall be prohibited and all enclosures shall meet the flooring standard set forth by rule of the Missouri department of agriculture.

8. If any provision of this section, or the application thereof to any person or circumstances, is held invalid or unconstitutional, that invalidity or unconstitutionality shall not affect other provisions or applications of this section that can be given effect without the invalid or unconstitutional provision or application, and to this end the provisions of this section are severable.

(L. 2010 Adopted by Initiative, Proposition B, November 2, 2010, A.L. 2011 S.B. 113 & 95, A.L. 2011 S.B. 161)

Effective 4-27-11



Section 273.346 Director to develop rules for health and veterinary care for animals in custody and facilities of licensees — records to be kept — pounds, major construction not to be required.

Effective 28 Aug 1992

Title XVII AGRICULTURE AND ANIMALS

273.346. Director to develop rules for health and veterinary care for animals in custody and facilities of licensees — records to be kept — pounds, major construction not to be required. — 1. The director shall promulgate rules for an adequate program of health and veterinary care which shall be maintained for all animals in the custody of persons and facilities subject to licensure pursuant to sections 273.325 to 273.357, except pounds or dog pounds. Records of veterinary services provided to such animals shall be maintained and made available to the state veterinarian or an animal welfare official upon request.

2. Any such rules promulgated to cover pounds or dog pounds shall not require or be applied so as to require the construction of any new buildings or major reconstruction of any physical plant beyond the scope of normal upkeep and repair.

(L. 1992 S.B. 636 § 3 subsecs. 3, 4)



Section 273.347 Court action for enforcement, when — crime of canine cruelty, penalty.

Effective 27 Apr 2011, see footnote

Title XVII AGRICULTURE AND ANIMALS

273.347. Court action for enforcement, when — crime of canine cruelty, penalty. — 1. Whenever the state veterinarian or a state animal welfare official finds past violations of sections 273.325 to 273.357 have occurred and have not been corrected or addressed, including operating without a valid license under section 273.327, the director may request the attorney general or the county prosecuting attorney or circuit attorney to bring an action in circuit court in the county where the violations have occurred for a temporary restraining order, preliminary injunction, permanent injunction, or a remedial order enforceable in a circuit court to correct such violations and, in addition, the court may assess a civil penalty in an amount not to exceed one thousand dollars for each violation. Each violation shall constitute a separate offense.

2. A person commits the crime of canine cruelty if such person repeatedly violates sections 273.325 to 273.357 so as to pose a substantial risk to the health and welfare of animals in such person's custody, or knowingly violates an agreed-to remedial order involving the safety and welfare of animals under this section. The crime of canine cruelty is a class C misdemeanor, unless the person has previously pled guilty or nolo contendere to or been found guilty of a violation of this subsection, in which case, each such violation is a class A misdemeanor.

3. The attorney general or the county prosecuting attorney or circuit attorney may bring an action under sections 273.325 to 273.357 in circuit court in the county where the crime has occurred for criminal punishment.

4. No action under this section shall prevent or preclude action taken under section 578.012 or under subsection 3 of section 273.329.

(L. 2011 S.B. 113 & 95, A.L. 2011 S.B. 161)

Effective 4-27-11



Section 273.348 Facilities to be open for inspection — quarantine of animals, by state veterinarian, when — quarantine removed, when — removal of animals under quarantine prohibited — disease treatment procedures, duties of state veterinarian — violations, penalty.

Effective 28 Aug 1992

Title XVII AGRICULTURE AND ANIMALS

273.348. Facilities to be open for inspection — quarantine of animals, by state veterinarian, when — quarantine removed, when — removal of animals under quarantine prohibited — disease treatment procedures, duties of state veterinarian — violations, penalty. — 1. The premises of each licensee shall be open for inspection.

2. If, upon investigation, the state veterinarian or an animal welfare official finds that an animal or group of animals is suffering from any highly contagious, communicable or infectious disease or exposure thereto, against which he may think best to quarantine, he shall immediately quarantine the animal or group of animals to the premises and separate from other susceptible animals not so diseased or infected until such diseased animals are:

(1) Recovered and no longer capable of transmitting the diseases;

(2) Isolated;

(3) Humanely euthanized and disposed of as provided for in the rules of the director;

(4) Tested, vaccinated or otherwise treated; or

(5) Otherwise released by the state veterinarian. Animals under quarantine and treatment or testing may not be removed from the premises until the licensee is notified that such animals are recovered and incapable of spreading the disease and otherwise released by the state veterinarian or an animal welfare official. The method of eliminating the disease problem shall be at the discretion and in accordance with such procedures as may be outlined by the state veterinarian.

3. Violation of the provisions of sections 273.344 to 273.348 shall be a class A misdemeanor.

(L. 1992 S.B. 636 § 3 subsecs. 5, 6, 7)



Section 273.350 Director to develop rules to include safety standards for motor vehicles transporting live animals — define exotic animals and their care — wildlife not to be included — shipping diseased animals, penalty.

Effective 28 Aug 1992

Title XVII AGRICULTURE AND ANIMALS

273.350. Director to develop rules to include safety standards for motor vehicles transporting live animals — define exotic animals and their care — wildlife not to be included — shipping diseased animals, penalty. — The director shall promulgate rules pursuant to the provisions of chapter 536 required to implement the provisions of sections 273.325 to 273.357. Such rules shall include establishing health and safety standards for motor vehicles regularly used in the commercial transportation of live animals. The director shall also by rule define the term "exotic animals", which shall generally refer to canines and felines not ordinarily kept for domestic purposes, and shall promulgate rules establishing standards for food, water, housing and health care for exotic animals and standards for determining whether a particular operation is a farming practice or is a breeder of pets; provided that the authority of the department of conservation to regulate wildlife within the state of Missouri as provided by section 252.030 shall not be deprived or diminished. Any animal welfare official shall have the authority of an animal control officer as defined by chapter 578. It shall be unlawful for any person licensed or registered pursuant to sections 273.325 to 273.357 to knowingly ship a diseased animal, and any such person who violates this provision shall be subject to a fine of not more than one hundred dollars for each diseased animal shipped. Sections 273.325 to 273.357 and the rules promulgated thereunder shall apply to all businesses, individuals and agents which transport animals in or through this state, except that such businesses, individuals and agents licensed by the USDA shall be subject to USDA standards relating to transportation of animals.

(L. 1992 S.B. 636 § 4 subsec. 1)



Section 273.352 Advisory committee, appointment, qualifications — duties to assist in establishing rules — not to receive compensation or expenses — rulemaking procedure.

Effective 28 Aug 1995

Title XVII AGRICULTURE AND ANIMALS

273.352. Advisory committee, appointment, qualifications — duties to assist in establishing rules — not to receive compensation or expenses — rulemaking procedure. — 1. There is hereby established an advisory committee to assist the director in establishing rules under sections 273.350 and 273.352 and to provide ongoing review of the administration of sections 273.325 to 273.357. The members of the advisory committee shall receive no compensation or reimbursement for their expenses incurred in the performance of their duties. The advisory committee shall consist of thirteen persons appointed by the director as follows:

(1) One person who operates or supervises an animal shelter;

(2) One person who operates or is employed by a pound or dog pound;

(3) One person who operates a commercial kennel or a boarding kennel;

(4) One person who operates a pet shop and who sells both dogs and cats;

(5) One dealer;

(6) One person who operates or is employed by an animal humane society or other humane organization;

(7) One veterinarian licensed pursuant to chapter 340;

(8) One person who is a commercial animal breeder, who breeds both dogs and cats;

(9) One person representing the Missouri Animal Control Association;

(10) One person representing professional cat breeders;

(11) The state veterinarian of the department of agriculture;

(12) The state public health veterinarian of the department of health and senior services;

(13) One hobby or show breeder.

2. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1992 S.B. 636 § 4 subsecs. 2 to 6, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 273.354 Laws not applicable to hospitals or boarding facility under supervision of veterinarians or research.

Effective 28 Aug 1992

Title XVII AGRICULTURE AND ANIMALS

273.354. Laws not applicable to hospitals or boarding facility under supervision of veterinarians or research. — 1. Sections 273.325 to 273.357 shall not apply to a place or establishment which operates under the immediate supervision and control of a duly licensed veterinarian as a facility where animals are hospitalized or boarded.

2. Nothing in sections 273.325 to 273.357 shall be construed as requiring licensing of research facilities or authorizing promulgation of rules affecting the design, outlines, guidelines, or performance of actual research or experimentation by a research facility as determined by that research facility's institution animal care and use committee.

(L. 1992 S.B. 636 § 5)



Section 273.357 Animal care reserve fund created — all license fees to be deposited in fund — purpose and uses — lapse to general revenue, prohibited.

Effective 28 Aug 1992

Title XVII AGRICULTURE AND ANIMALS

273.357. Animal care reserve fund created — all license fees to be deposited in fund — purpose and uses — lapse to general revenue, prohibited. — All fees collected by the director from licenses issued under sections 273.325 to 273.357 shall be used to administer the provisions of sections 273.325 to 273.357, and shall be deposited in the state treasury to the credit of the "Animal Care Reserve Fund", which is hereby created. All moneys deposited in the animal care reserve fund shall be subject to appropriation for the use and benefit of the department of agriculture to administer the provisions of sections 273.325 to 273.357. Notwithstanding the provisions of section 33.080 to the contrary, moneys in the animal care reserve fund shall not be transferred to the general revenue fund at the end of the biennium.

(L. 1992 S.B. 636 § 6)



Section 273.359 Stacked cages without impervious barrier prohibited, penalty.

Effective 27 Apr 2011, see footnote

Title XVII AGRICULTURE AND ANIMALS

273.359. Stacked cages without impervious barrier prohibited, penalty. — Any person required to have a license under sections 273.325 to 273.357 who houses animals in stacked cages without an impervious barrier between the levels of such cages, except when cleaning such cages, is guilty of a class A misdemeanor.

(L. 2011 S.B. 113 & 95 § 1, A.L. 2011 S.B. 161 § 1)

Effective 4-27-11



Section 273.400 Definitions.

Effective 28 Aug 1992

Title XVII AGRICULTURE AND ANIMALS

273.400. Definitions. — As used in sections 273.400 to 273.405, the following words mean:

(1) "Adopter", a person who is legally competent to enter into a contract and who is adopting or buying a dog or cat from a releasing agency;

(2) "Adult animal", any dog or cat that has reached the age of one hundred eighty days or six months or more;

(3) "Releasing agency", an animal pound, shelter, humane organization, or animal control agency, whether public or private, but not including an individual who occasionally renders humane assistance or shelter in his* home to a dog or cat;

(4) "Sterilization", the surgical removal of the reproductive organs of a dog or cat in order to render the animal unable to reproduce, or the use of an approved serum which will permanently render the animal unable to reproduce.

(L. 1992 S.B. 636 § 7)

*Word "their" appears in original rolls.



Section 273.403 Sterilization of all cats and dogs adopted or purchased from animal shelters or animal control agencies, procedure.

Effective 28 Aug 1992

Title XVII AGRICULTURE AND ANIMALS

273.403. Sterilization of all cats and dogs adopted or purchased from animal shelters or animal control agencies, procedure. — 1. Provisions shall be made for the sterilization of all dogs and cats sold or released for adoption or purchased from any public or private animal shelter or animal control agency operated by a humane society, or by a county or city, or other political subdivision. Such provisions may be made by:

(1) Providing for sterilization by a licensed veterinarian before relinquishing custody of the animal; or

(2) Entering into a written agreement with the adopter or purchaser guaranteeing that sterilization will be performed by a licensed veterinarian, in compliance with a sterilization agreement which shall contain the following information:

(a) The date of the agreement;

(b) The name, address, and signature of the releasing agency and the adopter;

(c) A description of the animal to be adopted;

(d) A statement printed in conspicuous bold print that sterilization of the animal is required pursuant to sections 273.400 to 273.405;

(e) A sterilization completion date which shall be either:

a. The thirtieth day after the date of adoption in the case of an adult animal; or

b. The thirtieth day after a specified date estimated to be the date an adopted infant female or male puppy or kitten becomes six months of age; or

c. If the releasing agency has a written policy recommending sterilization of certain infant animals at an earlier date, the thirtieth day after the date contained in* the written policy.

2. An adopter that signs a sterilization agreement shall have the adopted animal sterilized on or before the sterilization date stated in the agreement. If the sterilization completion date stated in the agreement falls on a Saturday, Sunday, or legal holiday, the deadline may be extended to the first day that is not a Saturday, Sunday or legal holiday. The releasing agency may extend the deadline for thirty days on the presentation of a letter or telephone report from a licensed veterinarian stating that the life or health of the adopted animal may be jeopardized by sterilization. There shall be no limit to the number of extensions that may be granted for this reason.

(L. 1992 S.B. 636 § 8)

*Word "after" appears in original rolls.



Section 273.405 Animal considered sterilized when — exceptions to sterilization requirement — costs to be paid by adopter or purchaser.

Effective 28 Aug 1992

Title XVII AGRICULTURE AND ANIMALS

273.405. Animal considered sterilized when — exceptions to sterilization requirement — costs to be paid by adopter or purchaser. — 1. Each releasing agency shall agree to give title, possession, and control of the animal so long as the adopter complies with the terms and conditions of the adoption agreement.

2. The releasing agency shall consider the animal sterilized upon receipt of written confirmation signed by the licensed veterinarian who performed the sterilization.

3. Exceptions to the sterilization requirements of sections 273.400 to 273.405 shall not apply to a dog or cat that is claimed from a releasing agency by a person who already owns the animal. This subsection shall not apply to a releasing agency located in a political subdivision that has in effect an ordinance providing standards for dog and cat sterilization that exceed the requirements of sections 273.400 to 273.405.

4. All costs of sterilization pursuant to sections 273.400 to 273.405 shall be paid by the prospective adopter or purchaser, unless otherwise provided.

5. The requirements of sections 273.400 to 273.405 shall not apply to canines of a breed regularly used for lawful hunting or livestock production or management, as specified by rules of the department, to be used in the practice of livestock production or management or the practice of lawful hunting. The adopter may sign a statement that states he is* going to use the canines for such purposes in lieu of the sterilization agreement.

(L. 1992 S.B. 636 § 9)

*Words "they are" appear in original rolls.






Chapter 274 Cooperative Marketing Associations

Chapter Cross References



Section 274.010 Title of law.

Effective 28 Aug 1949

Title XVII AGRICULTURE AND ANIMALS

274.010. Title of law. — For the purpose of brevity and convenience this chapter may be indexed, referred to and cited as "The Nonprofit Cooperative Marketing Law".

(RSMo 1939 § 14334, A. 1949 S.B. 1098)

Prior revision: 1929 § 12676



Section 274.020 Definitions.

Effective 28 Aug 1949

Title XVII AGRICULTURE AND ANIMALS

274.020. Definitions. — As used in this chapter, the following words and terms shall have the meaning indicated:

(1) "Agricultural products" includes horticultural, viticultural, forestry, dairy, livestock, poultry, bee or any farm products;

(2) "Association", any corporation organized under this chapter; associations organized hereunder shall be deemed "nonprofit" inasmuch as they are not organized to make profit for themselves, as such, or for their members, as such, but only for their members as producers;

(3) "Member" includes actual members of associations without capital stock.

(RSMo 1939 § 14334, A. 1949 S.B. 1098)

Prior revision: 1929 § 12676



Section 274.030 Nonprofit cooperative associations — purposes — owners or operators of a family farm or family farm corporation may engage in production of livestock.

Effective 28 Aug 1996

Title XVII AGRICULTURE AND ANIMALS

274.030. Nonprofit cooperative associations — purposes — owners or operators of a family farm or family farm corporation may engage in production of livestock. — 1. Eleven or more persons, except corporations excluded from engaging in farming pursuant to the provisions of section 350.015, a majority of whom are residents of this state, engaged in the production of agricultural products, may form a nonprofit cooperative association without capital stock, under the provisions of this chapter, for the following purpose or purposes: To engage in any activity in connection with the marketing or selling of the agricultural products of its members or with the harvesting, preserving, drying, processing, canning, packing, grading, storing, handling, shipping or utilization thereof or the manufacturing or marketing of the by-products thereof; or in connection with the manufacturing, selling or supplying to its members of machinery, equipment or supplies; or in the financing of the above enumerated activities; or in any one or more of the activities specified herein.

2. Five or more owners or operators of a family farm or a family farm corporation as those terms are defined in section 350.010, all of whom are residents of this state, engaged in the production of agricultural products, may form a nonprofit cooperative association without capital stock, pursuant to the provisions of this chapter, to engage in the production of livestock.

(RSMo 1939 § 14335, A.L. 1996 H.B. 1237 merged with S.B. 521)

Prior revision: 1929 § 12677



Section 274.040 Members — qualifications — proxies — joint associations.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

274.040. Members — qualifications — proxies — joint associations. — 1. Under the terms and conditions prescribed in the bylaws adopted by it, any association may admit as members, only persons engaged in the production of the agricultural products to be handled by or through the association, including the lessees and tenants of land used for the production of such products and any lessors and landlords who receive as rent all or any part of the crop raised on the leased premises.

2. If a member of a nonprofit cooperative association be other than a natural person, such members may be represented by any individual, associate, officer, manager or member thereof, duly authorized in writing.

3. One association organized hereunder may become a member of any other association or associations organized hereunder.

(RSMo 1939 § 14337)

Prior revision: 1929 § 12679



Section 274.050 Membership certificate — liabilities — voting rights.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

274.050. Membership certificate — liabilities — voting rights. — 1. When a member of an association has paid his membership fee in full, he shall receive a certificate of membership.

2. No member shall be liable for the debts of the association to an amount exceeding the sum remaining unpaid on his marketing contract.

3. No member shall be entitled to more than one vote.

(RSMo 1939 § 14345)

Prior revision: 1929 § 12687



Section 274.060 Powers of associations.

Effective 28 Aug 2001

Title XVII AGRICULTURE AND ANIMALS

274.060. Powers of associations. — Each association incorporated under this chapter shall have the following powers:

(1) To engage in any activity in connection with the marketing, selling, preserving, harvesting, drying, processing, manufacturing, canning, packing, grading, storing, handling or utilization of any agricultural products produced or delivered to it by its members; the manufacturing or marketing of the by-products thereof; any activity in connection with the purchase, hiring or use by its members of supplies, machinery or equipment; in the financing of any such activities; or in any one or more of the activities specified in this section. The association shall do at least twenty-five percent of its business with its members;

(2) To borrow money without limitation as to amount of corporate indebtedness or liability; and to make advance payments and advances to members;

(3) To act as the agent or representative of any member or members in any of the above-mentioned activities;

(4) To buy, lease, hold and exercise all privileges of ownership, over such real or personal property as may be necessary or convenient for the conduct and operation of any of the business of the association, or incidental thereto;

(5) To establish, secure, own and develop patents, trademarks and copyrights;

(6) To do each and everything necessary, suitable or proper for the accomplishment of any one of the purposes or the attainment of any one or more of the objects herein enumerated; or conducive to or expedient for the interest or benefit of the association; to contract accordingly; and in addition to exercise and possess all powers, rights and privileges necessary or incidental to the purposes for which the association is organized or to the activities in which it is engaged or any other rights, powers, and privileges granted by the laws of this state to ordinary corporations, except such as are inconsistent with the express provisions of this chapter.

(RSMo 1939 § 14336, A.L. 1945 p. 78, A.L. 2001 S.B. 462)

Prior revision: 1929 § 12678



Section 274.070 Articles of incorporation.

Effective 28 Aug 1945

Title XVII AGRICULTURE AND ANIMALS

274.070. Articles of incorporation. — 1. Each association formed under this chapter must prepare and file articles of incorporation, setting forth:

(1) The name of the association;

(2) The purposes for which it is formed;

(3) The place where its principal business will be transacted;

(4) The term for which it is to exist, which may be for any number of years or may be perpetual;

(5) The number of directors thereof, which must be not less than five and may be any number in excess thereof; the term of office of such directors; and the names and addresses of those who are to serve as incorporating directors for the first term, and until the election and qualification of their successors;

(6) Whether the property rights and interest of each member shall be equal or unequal; and if unequal, the general rule or rules applicable to all members by which the property rights and interests, respectively, of each member may and shall be determined and fixed; provision for the admission of new members who shall be entitled to share in the property of the association with the old members, in accordance with such general rule or rules; the qualifications for membership, and if more than one class of membership is provided for, the number of directors to be elected by each class of membership. The provision or paragraph of the articles of incorporation shall not be altered, amended, or repealed except by the written consent or vote of three-fourths of the members voting thereon.

2. The articles must be subscribed by the incorporators and acknowledged by one of them before an officer authorized by the law of this state to take and certify acknowledgments of deeds and conveyances; and shall be filed in accordance with the provisions of the general corporation law of this state; and when so filed the said articles of incorporation, or certified copies thereof, shall be received in all the courts of this state and other places as prima facie evidence of the facts contained therein and of the due and legal incorporation of such association.

(RSMo 1939 § 14338, A.L. 1945 p. 78)

Prior revision: 1929 § 12680



Section 274.080 Articles of incorporation may be amended.

Effective 28 Aug 1945

Title XVII AGRICULTURE AND ANIMALS

274.080. Articles of incorporation may be amended. — The articles of incorporation may be altered or amended at any regular meeting or any special meeting called for that purpose. An amendment must first be approved by two-thirds of the directors and then adopted by a vote representing a majority of all the members of the association voting thereon. Amendments to the articles of incorporation, when so adopted, shall be filed in accordance with the provisions of the general corporation law of this state.

(RSMo 1939 § 14339, A.L. 1945 p. 78)

Prior revision: 1929 § 12681



Section 274.090 Bylaws of association.

Effective 28 Aug 1945

Title XVII AGRICULTURE AND ANIMALS

274.090. Bylaws of association. — 1. Each association incorporated under this chapter must, within thirty days after its incorporation, adopt for its government and management, a code of bylaws, not inconsistent with the powers granted by this chapter. A majority vote of the members voting thereon, or their written assent, is necessary to adopt such bylaws. Each association, under its bylaws, may provide for any or all of the following matters:

(1) The time, place and manner of calling and conducting its meetings;

(2) The number of members constituting a quorum;

(3) The right of members to vote by proxy or by mail or by both; and the conditions, manner, form, and effect of such votes; and may provide for the representation of the members by delegates at meetings, and if so, then the method of apportionment of representation, the manner of the election or appointment of such delegates, the right of such delegates to vote by proxy or by mail or by both, and the condition, manner, form and effect of such votes;

(4) The number of directors constituting a quorum;

(5) The qualifications, compensation, duties and term of office of directors and officers; the time of their election and the mode and manner of giving notice thereof;

(6) Penalties for violation of the bylaws; the mode, manner and vote required for amending the bylaws;

(7) The amount of entrance, organization and membership fees, if any; the manner and method of collection of the same; and the purposes for which they may be used;

(8) The amount which each member shall be required to pay annually or from time to time, if at all, to carry on the business of the association;

(9) The charge, if any, to be paid by each member for services rendered by the association to him and the time of payment and the manner of collection;

(10) The marketing contract between the association and its members which every member may be required to sign;

(11) The number and qualifications of members of the association and the conditions precedent to membership;

(12) The method, time and manner of permitting members to withdraw;

(13) The manner of assignment of the interests of the members;

(14) The conditions upon which and time when membership of any member shall cease;

(15) The automatic suspension of the rights of a member when he ceases to be eligible to membership in the association;

(16) The mode, manner and effect of the expulsion of a member;

(17) The manner of determining the value of a member's interests and provision for its purchase by the association upon the death or withdrawal of a member, or upon the expulsion of a member or forfeiture of his membership.

2. In case of death, withdrawal or expulsion of a member, the board of directors shall, when authorized by its membership, equitably and conclusively appraise his property interests in the association and shall fix the amount thereof in money, which shall be paid to him, his legal representatives or assigns at such time as may be authorized by the board of directors, and in no event later than same would have been payable in the usual course of business, had such member continued his membership.

(RSMo 1939 § 14340, A.L. 1943 p. 315, A.L. 1945 p. 78)

Prior revision: 1929 § 12682



Section 274.100 Meetings of association.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

274.100. Meetings of association. — In its bylaws each association shall provide for one or more regular meetings annually. The board of directors shall have the right to call a special meeting at any time; and ten percent of the members may file a petition stating the specific business to be brought before the association and demand a special meeting at any time. Such meetings must thereupon be called by the directors. Notice of all meetings, together with a statement of the purposes thereof, shall be mailed to each member at least ten days prior to the meeting; provided, however, that the bylaws may require instead that such notice may be given by publication in a newspaper of general circulation, published at the principal place of business of the association.

(RSMo 1939 § 14341)

Prior revision: 1929 § 12683



Section 274.110 Directors to manage affairs of association.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

274.110. Directors to manage affairs of association. — 1. The affairs of the association shall be managed by a board of not less than five directors, elected by the members from their own number.

2. The bylaws may provide that the territory in which the association has members shall be divided into districts and that the directors shall be elected according to such districts, either directly or by district delegates elected by the members of that district. In such a case the bylaws shall specify the number of directors to be elected by each district, the manner and method of reapportioning the directors and of redistricting the territory covered by the association. The bylaws may provide that primary elections shall be held in each district to elect the directors apportioned to such districts and that the result of all such primary elections may be ratified by the next regular meeting of the association or may be considered final as to the association.

3. The bylaws may provide that one or more directors may be appointed by any public official or commission or by the other directors selected by the members or their delegates. Such directors shall represent primarily the interest of the general public in such associations. The directors so appointed need not be members of the association, but shall have the same powers and rights as other directors. Such directors shall not number more than one-fifth of the entire number of directors.

4. An association may provide a fair remuneration for the time actually spent by its officers and directors in its service and for the service of the members of its executive committee.

5. No director, during the term of his office, shall be a party to a contract for profit with the association differing in any way from the business relations accorded regular members of the association, or differing from terms generally current in that district. The bylaws may provide that no director shall occupy any position in the association, except the president and secretary on regular salary or substantially full-time pay.

6. The bylaws may provide for an executive committee and may allot to such committee all the functions and powers of the board of directors, subject to the general direction and control of the board.

7. When a vacancy on the board of directors occurs other than by expiration of term, the remaining members of the board, by a majority vote, shall fill the vacancy, unless the bylaws provide for the election of directors by district. In such a case the board of directors shall immediately call a special meeting of the members or stockholders in that district to fill the vacancy.

(RSMo 1939 § 14342)

Prior revision: 1929 § 12684



Section 274.120 Officers elected by directors.

Effective 28 Aug 1945

Title XVII AGRICULTURE AND ANIMALS

274.120. Officers elected by directors. — The directors shall elect from their number a president and one or more vice presidents. They shall also elect a secretary and a treasurer, who need not be directors or members of the association; and they may combine the two latter offices and designate the combined office as secretary-treasurer; or unite both functions and titles in one person. The bylaws may provide for the election of the president and vice president by the members, or their delegates, at annual meetings.

(RSMo 1939 § 14343, A.L. 1945 p. 78)

Prior revision: 1929 § 12685



Section 274.130 Officers and employees to give bonds.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

274.130. Officers and employees to give bonds. — Every officer, employee and agent handling funds or negotiable instruments or property of or for any association created hereunder shall be required to execute and deliver adequate bonds for the faithful performance of his duties and obligations.

(RSMo 1939 § 14344)

Prior revision: 1929 § 12686



Section 274.140 Charges made in writing — removals, how made.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

274.140. Charges made in writing — removals, how made. — 1. Any member may bring charges against an officer or director by filing them in writing with the secretary of the association, together with a petition signed by five percent of the members, requesting the removal of the officer or director in question. The removal shall be voted upon at the next regular or special meeting of the association and, by a vote of a majority of the members, the association may remove the officer or director and fill the vacancy.

2. The director or officer, against whom such charges have been brought, shall be informed in writing of the charges previous to the meeting and shall have an opportunity at the meeting to be heard in person or by counsel, and to present witnesses; and the person or persons bringing the charges against him shall have the same opportunity.

3. In case the bylaws provide for election of directors by districts with primary elections in each district, then the petition for removal of a director must be signed by twenty percent of the members residing in the district from which he was elected. The board of directors must call a special meeting of the members residing in that district to consider the removal of the directors; and by a vote of the majority of the members of that district, the director in question shall be removed from office.

(RSMo 1939 § 14346)

Prior revision: 1929 § 12688



Section 274.150 Decisions by directors referred to members, how.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

274.150. Decisions by directors referred to members, how. — Upon demand of one-third of the entire board of directors, made at the same meeting at which the original motion was passed immediately and so recorded, any matter of policy that has been approved or passed by the board must be referred to the entire membership or the stockholders for decision at the next special or regular meeting; and a special meeting may be called for the purpose.

(RSMo 1939 § 14347)

Prior revision: 1929 § 12689



Section 274.160 Annual reports — contents.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

274.160. Annual reports — contents. — Each association formed under this chapter shall prepare and make out an annual report on forms, to be furnished by the state director of agriculture, containing the name of the association; its principal place of business; and a general statement of its business operations during the fiscal year, the number of members and amount of membership fees received, the total expenses of operations; the amount of its indebtedness or liabilities, and its balance sheets, and file one copy thereof in office of the secretary of state.

(RSMo 1939 § 14350)

Prior revision: 1929 § 12692

CROSS REFERENCE:

Corporations required to make report to state tax commission, 147.050



Section 274.170 Fee for filing incorporation papers — amendments.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

274.170. Fee for filing incorporation papers — amendments. — For filing articles of incorporation, an association organized hereunder shall pay ten dollars; and for filing an amendment to the article, two dollars and fifty cents.

(RSMo 1939 § 14363)

Prior revision: 1929 § 12705



Section 274.180 Fees paid in lieu of other license or tax.

Effective 09 Jul 2010, see footnote

Title XVII AGRICULTURE AND ANIMALS

274.180. Fees paid in lieu of other license or tax. — Each association organized hereunder shall pay an annual fee of ten dollars only, in lieu of all franchise or license or corporation or other taxes, including state sales taxes, or taxes or charges upon reserves held by it for members.

(RSMo 1939 § 14362, A.L. 2010 S.B. 795)

Prior revision: 1929 § 12704

Effective 7-09-10



Section 274.190 Previously organized associations may use provisions of this chapter — procedure.

Effective 28 Aug 1953

Title XVII AGRICULTURE AND ANIMALS

274.190. Previously organized associations may use provisions of this chapter — procedure. — 1. Any corporation or association, organized under previously existing statutes, may, by a majority vote of its stockholders or members, be brought under the provisions of this chapter by limiting its membership and adopting the other restrictions as provided herein. It shall make out in duplicate a statement signed and sworn to by its directors to the effect that the corporation or association has, by a majority vote of the stockholders or members, decided to accept the benefits and be bound by the provisions of this chapter and has authorized all changes accordingly.

2. Articles of incorporation shall be filed as required in section 274.070, except that they shall be signed by the members of the then board of directors. The filing fee shall be the same as for filing an amendment to articles of incorporation.

(RSMo 1939 § 14356, A.L. 1953 p. 3)

Prior revision: 1929 § 12698



Section 274.200 Marketing contracts — provisions.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

274.200. Marketing contracts — provisions. — The association and its members may make and execute marketing contracts, requiring the members to sell, for any period of time, not over ten years, all or any specified part of their agricultural products or specified commodities exclusively to or through the association or any facilities to be created by the association. If they contract a sale to the association, it shall be conclusively held that title to the products passes absolutely and unreservedly, except recorded liens, to the association upon delivery, or at any other specified time if expressly and definitely agreed in the said contract. The contract may provide, among other things, that the association may sell or resell the products delivered by its members, with or without taking title thereto; and pay over to its members the resale price, after deducting all necessary selling, overhead and other costs and expenses, including interest, not exceeding eight percent per annum, or any other proper deductions.

(RSMo 1939 § 14348)

Prior revision: 1929 § 12690



Section 274.210 Marketing contracts — enforcement.

Effective 28 Aug 1949

Title XVII AGRICULTURE AND ANIMALS

274.210. Marketing contracts — enforcement. — 1. The bylaws or the marketing contract may fix, as liquidated damages, specific sums to be paid by the members to the association upon the breach by him of any provision of the marketing contract regarding the sale or delivery or withholding of products; and may further provide that the member will pay all costs, premiums for bonds, expenses and fees, in case any action is brought upon the contract by the association; and any such provisions shall be valid and enforceable as such and shall not be regarded as penalties.

2. In event of any such breach or threatened breach of such marketing contract by a member, the association shall be entitled to an injunction to prevent the further breach of the contract and to a decree of specific performance thereof. Pending the adjudication of such an action and upon filing a verified complaint showing the breach or threatened breach, and upon filing a sufficient bond, the association shall be entitled to a temporary restraining order against the member.

3. In any action upon such marketing agreement, it shall be conclusively presumed that landowner or landlord or lessor is able to control the delivery of products produced on his land by tenants or others, whose tenancy or possession or work on such land or the terms of whose tenancy or possession or labor thereon were created or changed after execution by the landowner or landlord or lessor, of such a marketing agreement; and in such actions the foregoing remedies for nondelivery or breach shall lie and be enforceable against such a landowner, landlord or lessor.

(RSMo 1939 § 14349, A. 1949 S.B. 1098)

Prior revision: 1929 § 12691



Section 274.220 Membership in other corporations — functions.

Effective 28 Aug 1996

Title XVII AGRICULTURE AND ANIMALS

274.220. Membership in other corporations — functions. — 1. An association may organize, form, operate, control, have an interest in, or be a member of a corporation or other entity and engage in preserving, drying, processing, canning, packing, storing, handling, shipping, utilizing, manufacturing, marketing or selling of the agricultural products handled by the association, or the by-products thereof.

2. If such corporations are warehousing corporations, they may issue legal warehouse receipts to the association against the commodities delivered by it, or to any other person and such legal warehouse receipts shall be considered as adequate collateral to the extent of the usual and current value of the commodity represented thereby.

3. In case such warehouse is licensed or licensed and bonded under the laws of this or any other state or the United States, its warehouse receipt delivered to the association on commodities of the association or its members, or delivered by the association or its members, shall not be challenged or discriminated against because of ownership or control, wholly or in part, by the association.

(RSMo 1939 § 14353, A.L. 1996 H.B. 1237 merged with S.B. 521)

Prior revision: 1929 § 12695



Section 274.230 Two or more associations may act jointly.

Effective 28 Aug 1996

Title XVII AGRICULTURE AND ANIMALS

274.230. Two or more associations may act jointly. — Any association may, upon resolution adopted by its board of directors, enter into all necessary and proper contracts, and arrangements with a corporation, person or other entity, for the more economical carrying on of its business or any part or parts thereof. Any two or more associations may, by agreement between them, unite in employing and using or may separately employ and use the same personnel, methods, means and agencies for carrying on and conducting their respective business.

(RSMo 1939 § 14354, A.L. 1996 H.B. 1237 merged with S.B. 521)

Prior revision: 1929 § 12696



Section 274.240 Association of other state may do business in state, when.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

274.240. Association of other state may do business in state, when. — Any association heretofore or hereafter organized under generally similar laws of another state shall be allowed to carry on any proper activities, operations and functions in this state upon compliance with the general regulations applicable to foreign corporations desiring to do business in this state and all contracts which could be made by any association incorporated hereunder, made by or with such associations shall be legal and valid and enforceable in this state with all of the remedies set forth in this chapter.

(RSMo 1939 § 14355)

Prior revision: 1929 § 12697



Section 274.250 Use of words "nonprofit cooperative" prohibited.

Effective 28 Aug 1949

Title XVII AGRICULTURE AND ANIMALS

274.250. Use of words "nonprofit cooperative" prohibited. — No person, firm, corporation, or association, hereafter organized or hereafter applying to do business in this state as a farmers' marketing association for the sale of farm products, shall be entitled to use the words "nonprofit cooperative" as part of its corporate or other business name or title, unless it has complied with the provisions of this chapter.

(RSMo 1939 § 14352, A. 1949 S.B. 1098)

Prior revision: 1929 § 12694



Section 274.260 Efforts to break contract a misdemeanor.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

274.260. Efforts to break contract a misdemeanor. — Any person or persons or any corporation whose officers or employees knowingly induce or attempt to induce any member of an association hereunder or organized under similar statutes of other states with similar restrictions and rights and operating in this state under due authority, to break his marketing contract with the association, or who maliciously and knowingly spreads false reports about the finances or management or activity thereof, shall be guilty of a misdemeanor and be subject to a fine of not less than one hundred dollars and not more than one thousand dollars for each such offense; and shall be liable to the association aggrieved in a civil suit in the penal sum of five hundred dollars for each such offense.

(RSMo 1939 § 14358)

Prior revision: 1929 § 12700



Section 274.270 Soliciting breach of contract — liability.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

274.270. Soliciting breach of contract — liability. — Any person, firm or corporation conducting a warehouse within this state who solicits or persuades or permits any member of any association organized hereunder to breach his marketing contract with the association by accepting or receiving such member's products for sale or for auction or for display for sale, contrary to the terms of any marketing agreement of which said person or any member of the said firm or any active officer or manager of the said corporation has knowledge or notice, shall be liable to the association aggrieved in a civil suit in the penal sum of five hundred dollars for each such offense; and such association shall be entitled to an injunction against such warehouseman to prevent further breaches and a multiplicity of actions thereon. In addition, said warehouseman shall pay to the association a reasonable attorney's fee and all costs involved in any such litigation or proceedings at law.

(RSMo 1939 § 14359)

Prior revision: 1929 § 12701

(1958) Section 274.300 made the provisions of § 390.030, RSMo, which exempts trucks operated by farmers from regulation by the public service commission, applicable to farmers' cooperative to the same extent as individual farmers. State ex rel. Smithco Transport Co. v. Pub. Serv. Comm. (A.), 316 S.W.2d 6 (Mo. en banc).



Section 274.280 Association not guilty of conspiracy, or illegal monopoly.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

274.280. Association not guilty of conspiracy, or illegal monopoly. — No association organized hereunder and complying with the terms hereof shall be deemed to be a conspiracy or a combination in restraint of trade or an illegal monopoly; or an attempt to lessen competition or to fix prices arbitrarily nor shall the marketing contracts and agreements between the association and its members or any agreements authorized in this chapter, be considered illegal as such or in unlawful restraint of trade or as part of a conspiracy or combination to accomplish an improper or illegal purpose.

(RSMo 1939 § 14360)

Prior revision: 1929 § 12702



Section 274.290 General corporation laws apply to association — exceptions.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

274.290. General corporation laws apply to association — exceptions. — The provisions of the general corporation laws of this state and all powers and rights thereunder, shall apply to the associations organized hereunder, except where such provisions are in conflict with or inconsistent with the express provisions of this chapter.

(RSMo 1939 § 14361)

Prior revision: 1929 § 12703



Section 274.300 Provisions of law in conflict not applicable — exemptions.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

274.300. Provisions of law in conflict not applicable — exemptions. — 1. Any provisions of law which are in conflict with this chapter shall be construed as not applying to the associations herein provided for.

2. Any exemptions whatsoever under any and all existing laws applying to agricultural products in the possession or under the control of the individual producer, shall apply similarly and completely to such products delivered by its former members, in the possession or under the control of the association.

(RSMo 1939 § 14351)

Prior revision: 1929 § 12693



Section 274.310 Services provided by department of agriculture to small family owned agricultural producers or processors, cooperative marketing, market development, information dissemination — annual report submitted to general assembly, when.

Effective 28 Aug 1996

Title XVII AGRICULTURE AND ANIMALS

274.310. Services provided by department of agriculture to small family owned agricultural producers or processors, cooperative marketing, market development, information dissemination — annual report submitted to general assembly, when. — 1. The department of agriculture shall provide assistance to persons engaged in agricultural production in the following areas:

(1) Cooperative marketing of agricultural products;

(2) Cooperative processing of agricultural products;

(3) Development of regional and niche markets for the marketing of agricultural products; and

(4) Dissemination of the most modern information and technology related to agricultural production, processing and marketing. Such assistance shall have as its primary focus the provision of assistance to small, independent family-owned or -operated agricultural producers or processors.

2. An annual report on the activities engaged in, number of persons served and evaluation of project effectiveness shall be submitted by the department of agriculture to the general assembly, no later than December 1, 1996, and each year thereafter by December first.

(L. 1996 H.B. 1237 merged with S.B. 521)






Chapter 275 Commodity Associations

Section 275.010 Who may incorporate — certain restrictions — style of corporate name.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

275.010. Who may incorporate — certain restrictions — style of corporate name. — 1. Commodity associations, as authorized in this chapter, may be incorporated as follows: Corn growers associations, wheat growers associations, potato growers associations, apple growers associations, strawberry growers associations, cotton growers associations and melon growers associations, but no such association shall be formed for the purpose of growing or producing and marketing more than one of such commodities, and associations of growers; or producers of any other commodity or product of the soil though not herein named may be incorporated under the provisions of this chapter.

2. Every such association shall have, as a part of its corporate name, the name of the commodity in the growing, production and marketing of which its members are, or proposed to be engaged.

(RSMo 1939 § 14377)

Prior revision: 1929 § 12719



Section 275.020 General corporate powers, when.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

275.020. General corporate powers, when. — That any three or more citizens and residents of this state engaged in growing, cultivating and producing the same agricultural commodity may, upon application as provided in this chapter, become a body corporate, and as such shall have and exercise the following powers:

(1) To have succession by its corporate name for the period limited in its articles of agreement, not exceeding, however, the term of fifty years, and if no limit be fixed in said articles of agreement, for the term of twenty years;

(2) To sue and be sued, complain and defend in any court of law or equity;

(3) To make and use a common seal and alter the same at pleasure;

(4) To hold, purchase, mortgage or otherwise convey such real estate and personal estate as may be necessary and requisite for the purposes for which such association is organized and also to take and hold and convey such other property, real, personal or mixed, as shall be necessary or requisite for it to acquire in order to secure the payment of any indebtedness or liability which may be due such association;

(5) To appoint such subordinate officers, and make bylaws, for the management of its property and the regulation of its affairs;

(6) To increase or diminish, by vote of its stockholders, cast as its bylaws may direct, the number of its directors or trustees, which shall not be less than three nor more than thirty-six in number. Such changes in the number of directors or trustees shall take effect and be in force from the date on which the president or secretary of such association shall file with the secretary of state an affidavit setting forth the number of directors and trustees fixed, together with the date at which such change in number of directors or trustees was voted by the stockholders of such association.

(RSMo 1939 § 14364)

Prior revision: 1929 § 12706

CROSS REFERENCE:

Cooperative companies, Chap. 357



Section 275.030 Articles of agreement, how drawn.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

275.030. Articles of agreement, how drawn. — Associations may be incorporated under the provisions of this chapter, by three or more persons entering into written articles of agreement which shall set forth:

(1) The name of the association, which shall include the name of the commodity which the members thereof are engaged in growing, producing or marketing;

(2) The location of the principal office or place of business;

(3) The names and post-office addresses of the persons agreed upon as directors for the first year, not less than three of whom shall be citizens and residents of this state;

(4) The date and place of meeting of the incorporators for the purpose of adopting bylaws and the election of officers.

(RSMo 1939 § 14365)

Prior revision: 1929 § 12707



Section 275.040 Certificate of incorporation to be issued — subsequent procedure.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

275.040. Certificate of incorporation to be issued — subsequent procedure. — Articles of agreement for the incorporation of associations under this chapter, shall be filed and recorded in the office of the secretary of state, who shall issue a certificate of incorporation thereon, which shall be filed and recorded in the office of the recorder of deeds in the county in which the principal office or place of business of such association is to be located, within thirty days after issuance thereof. The corporate existence of every such association shall take effect and be in force on and after date of filing articles of agreement for record in the office of the secretary of state.

(RSMo 1939 § 14367)

Prior revision: 1929 § 12709



Section 275.050 Incorporation fees.

Effective 28 Aug 1949

Title XVII AGRICULTURE AND ANIMALS

275.050. Incorporation fees. — At the time of filing articles of agreement for the incorporation of commodity associations, as in this chapter authorized, there shall be paid to the state director of revenue an incorporating tax of fifty dollars on the first fifty thousand dollars, or less, of the authorized capital stock of such association and five dollars for every additional ten thousand dollars, or fraction thereof, of such capital stock in excess of fifty thousand dollars, together with such recording and certificate fees as are required by law.

(RSMo 1939 § 14368, A. 1949 S.B. 1099)

Prior revision: 1929 § 12710



Section 275.060 Officers of association.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

275.060. Officers of association. — The officers of every such association shall be a president, vice president, secretary, treasurer and such other officers as may be authorized by the bylaws.

(RSMo 1939 § 14366)

Prior revision: 1929 § 12708



Section 275.070 Capital stock to be divided into shares — value of stock.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

275.070. Capital stock to be divided into shares — value of stock. — 1. That associations organized under the provisions of this chapter shall have a capital stock divided into shares having a par value, or having no par value, as the incorporators in their articles of association may determine.

2. If such shares have a par value, the par value thereof shall not be less than ten dollars nor more than one hundred dollars, and if such shares have no par value, they may be issued to the incorporators and others at not less than ten dollars nor more than one hundred dollars per share, as shall be determined by the incorporators in their articles of association.

(RSMo 1939 § 14371)

Prior revision: 1929 § 12713



Section 275.080 Capital stock may be increased, how.

Effective 28 Aug 1949

Title XVII AGRICULTURE AND ANIMALS

275.080. Capital stock may be increased, how. — The capital stock of every such association may be increased by the filing of an amendment to its articles of agreement, setting forth the amount of such increase and the payment of the incorporation tax and fees thereon, as required by section 275.050.

(RSMo 1939 § 14368, A. 1949 S.B. 1099)

Prior revision: 1929 § 12710



Section 275.090 Stock to be paid for prior to issuance.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

275.090. Stock to be paid for prior to issuance. — No share of stock having a par value shall be issued by any such association unless, and until, the par value thereof has in good faith been paid into the treasury of the association in lawful money of the United States, and no share of capital stock without par value shall be issued by any association until the value thereof, as determined in its articles of association, has in good faith been paid to the treasurer of the association in lawful money of the United States.

(RSMo 1939 § 14372)

Prior revision: 1929 § 12714



Section 275.100 Members of association not individually liable.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

275.100. Members of association not individually liable. — No stockholder or member of associations organized under the provisions of this chapter shall ever be individually liable by reason thereof, in any amount over or above the value of the share, or shares, owned by him, and having once paid, as in this chapter provided, for said shares, his liability with reference thereto, by reason of being or having been a member or stockholder of such association, shall in law and equity be deemed fully discharged.

(RSMo 1939 § 14379)

Prior revision: 1929 § 12721



Section 275.110 Shares of stock nontransferable — exception.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

275.110. Shares of stock nontransferable — exception. — The shares of stock of associations shall be nontransferable, except from the original holder thereof, his heirs, executor, administrator, or legal representative, to the association as authorized in this chapter.

(RSMo 1939 § 14375)

Prior revision: 1929 § 12717



Section 275.120 Associations may purchase and retire own stock.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

275.120. Associations may purchase and retire own stock. — Such associations may also have power, and they are hereby authorized to purchase and retire shares of their own stock, whether with or without par value, at a consideration not in excess of the amount for which such share, or shares, were issued in the first instance, together with interest at the rate of six percent per annum upon such shares from date of issuance thereof, less, however, the amount of dividends, if any, paid to the holder of such shares.

(RSMo 1939 § 14374)

Prior revision: 1929 § 12716



Section 275.130 Authority to reissue and resell shares purchased.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

275.130. Authority to reissue and resell shares purchased. — Every such association shall have power, and is hereby authorized, when it shall purchase any of its shares, to reissue and resell such shares upon the same terms and conditions as in the first instance.

(RSMo 1939 § 14376)

Prior revision: 1929 § 12718



Section 275.140 Number of shares may be limited.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

275.140. Number of shares may be limited. — Associations organized under the provisions of this chapter shall have power, and they are hereby authorized, to limit the number of shares which any stockholder or member of such association may have or hold.

(RSMo 1939 § 14373)

Prior revision: 1929 § 12715



Section 275.150 Associations empowered to execute purposes of organization.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

275.150. Associations empowered to execute purposes of organization. — That commodity corporation associations, organized under the provisions of this chapter, shall have power and they are hereby authorized to do any and all things not specifically prohibited by law, which may be necessary to fully carry out the purposes of its organization.

(RSMo 1939 § 14382)

Prior revision: 1929 § 12724



Section 275.160 Associations may own and vote stock in certain related corporations.

Effective 28 Aug 1949

Title XVII AGRICULTURE AND ANIMALS

275.160. Associations may own and vote stock in certain related corporations. — Commodity associations incorporated under the provisions of this chapter may act as trustee, and as such, or in its own right, may own and vote stock in corporations owning and operating elevators, warehouses, storage houses, factories, mills, and plants for the purpose of storing, treating, processing, or marketing the commodity in the production and marketing of which the members of such association are engaged.

(RSMo 1939 §§ 14368, 14378, A. 1949 S.B. 1099)

Prior revision: 1929 §§ 12710, 12720



Section 275.170 Association may borrow.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

275.170. Association may borrow. — Every association organized under the provisions of this chapter shall have power, and is hereby authorized, to borrow on its own account, or as trustee, for its members, on warehouse certificates, bills of lading or other collateral, as the needs of the association or its members may require.

(RSMo 1939 § 14369)

Prior revision: 1929 § 12711



Section 275.180 Association may contract for commodities.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

275.180. Association may contract for commodities. — Any association organized under the provisions of this chapter shall have power, and it is hereby authorized, to contract with its members, collectively or individually, for the entire or partial output of the commodity, for the handling of which it is organized for such number of years as may be authorized by its bylaws.

(RSMo 1939 § 14370)

Prior revision: 1929 § 12712



Section 275.190 May issue and sell notes — security — certain exemption.

Effective 28 Aug 1971

Title XVII AGRICULTURE AND ANIMALS

275.190. May issue and sell notes — security — certain exemption. — Commodity associations as defined in this chapter shall have power to issue notes, payable in such amounts at such rate of interest, and payable at such times as its board of directors may authorize, and to secure the payment of said notes by depositing warehouse certificates, issued against the commodity which such association is organized to handle, then in storage in warehouses, and may sell such notes to the general public and in the sale thereof be exempt from the provisions of chapter 409 relating to domestic and foreign investment companies.

(RSMo 1939 § 14380, A.L. 1971 S.B. 171)

Prior revision: 1929 § 12722



Section 275.200 Exempt from general corporation law — exceptions.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

275.200. Exempt from general corporation law — exceptions. — That commodity associations organized under the provisions of this chapter shall be exempt from the limitations, restrictions and burdens imposed upon corporations by any law of this state pertaining to the regulation thereof, except such as are in this chapter specifically set forth.

(RSMo 1939 § 14381)

Prior revision: 1929 § 12723



Section 275.300 Definitions.

Effective 28 Aug 1979

Title XVII AGRICULTURE AND ANIMALS

275.300. Definitions. — When used in sections 275.300 to 275.370 the following terms mean:

(1) "Agricultural commodity", any agriculture product that has been produced for purpose of sale or exchange except animals whose principal use could be construed as recreational, or as a pet;

(2) "Commercial quantity", a quantity produced per year or other period of time which quantity is defined and determined by the commodity merchandising council concerned;

(3) "Commodity merchandising council", a group representative of the commodity, hereafter referred to as the "council";

(4) "Director", the director of the department of agriculture of the state of Missouri or his delegated representative;

(5) "Handler", any person who engages in the selling, marketing, or distribution of any agricultural commodity on a wholesale basis, which he has purchased for resale or which he is marketing on behalf of a producer, and shall include a producer who distributes any agricultural commodity which he has produced;

(6) "Processor", any person engaged in the receiving, grading, packing, canning, freezing, drying, or other methods of preparation for market of agricultural commodities produced in Missouri for sale;

(7) "Producer", any individual, firm, corporation, partnership, or unincorporated association engaged within this state in business of producing for market any agricultural commodity in commercial quantities.

(L. 1969 S.B. 65 § 1, A.L. 1973 S.B. 92, A.L. 1979 S.B. 43)



Section 275.310 Powers and purposes of councils.

Effective 28 Aug 1969

Title XVII AGRICULTURE AND ANIMALS

275.310. Powers and purposes of councils. — Producers of agricultural commodities are hereby authorized to organize commodity merchandising councils to establish orderly, fair, sound and efficient markets and to maintain, develop and expand markets for agricultural commodities produced in Missouri and to increase the use and consumption of these products. The councils organized under the provisions of sections 275.300 to 275.370 and with the aid of the state may:

(1) Provide for uniform and proper preparation of agricultural commodities for market;

(2) Provide means and methods for the maintenance of present markets and for development of new or larger markets, both domestic and foreign, for agricultural commodities produced within the state;

(3) Eliminate or reduce waste in the marketing or use, or both, of agricultural commodities; and

(4) Restore and maintain adequate purchasing power for the agricultural producers of this state. Provided, however, that any commodity merchandising council organized hereunder shall not undertake to establish, promulgate or fix the price of any commodity or in any way limit the production of any commodity.

(L. 1969 S.B. 65 § 2)



Section 275.320 Establishment — petition, contents — membership.

Effective 28 Aug 1973

Title XVII AGRICULTURE AND ANIMALS

275.320. Establishment — petition, contents — membership. — A representative group of not less than five percent of the producers of an agricultural commodity may petition the director for permission to establish a commodity merchandising council. This petition shall include:

(1) A statement of the area of production to be included (the area shall be statewide, except that it may be limited to a well-defined smaller area where such area is the principal commercial producer in the state of the commodity);

(2) A statement of the general purposes of the commodity merchandising council program which may include research, education, grades and standards, merchandising, publicity, sales promotion and cooperation with other state, regional and national organizations;

(3) The amount of the fee that is desired to be collected for each designated unit of commercial quantities of the commodity;

(4) The method or methods to be used in the collection of the fee;

(5) The composition, qualification, terms of office, method of nomination, election, filling unexpired terms, salaries, travel expenses, and duties of the members of the council;

(a) The council shall consist of an odd number of not less than five nor more than fifteen members of whom the majority shall be producers to be selected by producers;

(b) The director shall serve as an ex officio member of the council;

(c) The dean of the college of agriculture, university of Missouri, will serve as an ex officio member of the council;

(6) A recommendation as to what shall constitute a commercial quantity of the commodity;

(7) The method of conducting the referendum of the commodity producers either by mail or by polling place depending on the area and volume of the commodity.

(L. 1969 S.B. 65 § 3, A.L. 1973 S.B. 92)



Section 275.330 Procedure after petition received.

Effective 28 Aug 1979

Title XVII AGRICULTURE AND ANIMALS

275.330. Procedure after petition received. — 1. When the director receives a petition for permission to establish a commodity merchandising council he shall:

(1) Determine the legal sufficiency of the petition;

(2) Establish a list of producers of such agricultural commodity or make any such existing list current;

(3) Hold a public hearing or hearings on the proposed program;

(4) Publish a notice to producers of the commodity to be affected advising them:

(a) That a petition has been filed with the director;

(b) The time and place or places of the public hearing or hearings;

(c) That a referendum may be held to establish a commodity merchandising council; and

(d) That to be eligible to vote in the referendum the producer must register.

­­

­

(5) Provide forms to enable producers to register, which forms shall include the producer's name, mailing address, and the yearly average quantity of such commodity produced or handled by him in the three years preceding the date of the notice, or in such lesser period as a producer has produced or handled the commodity in question;

(6) Approve the petition, in whole or as revised, or disapprove the petition depending upon the determinations made after public hearing;

(7) After approval of a petition, hold a referendum among the producers of the commodity to determine whether or not the merchandising council is to be established.

2. The director shall determine the sufficiency of the petition within twenty-one days after it is submitted to him and shall publish notice of the public hearing and registration requirements giving at least ten days' notice prior to public hearing and thirty days' notice to register prior to the referendum.

3. If a majority of the votes cast are in favor of adoption, and if those producers voting in favor of adoption represent a majority of the production of all registered producers casting votes, the petition is adopted.

4. If the required percentage by number and by production of those voting is in favor of the adoption of the proposal in the petition, the director shall declare the proposal to be adopted.

5. A proposal to change the amount of the fee to be collected or to make other major changes may be made by a two-thirds vote of the council or by petition of twenty-five percent of the commodity producers. The proposal shall then be submitted to referendum under which the same percentages by number and production shall be required for approval as were required for establishment of the original merchandising program. However, the council, by two-thirds vote, may lower the amount of the fee to be collected, or may thereafter increase the amount of the fee to not more than the rate originally approved without a referendum vote. Such increase or decrease of fees shall not become effective except at the beginning of the next state fiscal year.

6. A proposal to terminate the commodity merchandising program may be made by a majority of the council or by petition of ten percent of the registered commodity producers. The proposed termination shall be submitted to referendum under which a simple majority of those voting shall be required for termination.

7. No referendum to set up a merchandising council in a particular commodity, or to change the amount of fee, or to make other major changes, or to terminate a commodity merchandising council may be held within twelve months of a referendum conducted for a similar purpose for the same commodity.

(L. 1969 S.B. 65 § 5, A.L. 1973 S.B. 92, A.L. 1977 S.B. 330, A.L. 1979 S.B. 43)



Section 275.340 Hearings, how conducted.

Effective 28 Aug 1973

Title XVII AGRICULTURE AND ANIMALS

275.340. Hearings, how conducted. — 1. Every hearing held pursuant to sections 275.300 to 275.370 shall be public and a permanent record taken of all testimony received. The administrative hearing officer shall conduct the hearing and the director may make the determination from the record.

2. The director shall make and publish findings based upon the facts, testimony and evidence received at the public hearing and shall cause copies of his findings and decisions to be delivered or mailed to all parties of record appearing at the hearing, or their attorneys of record.

(L. 1969 S.B. 65 § 4, A.L. 1973 S.B. 92)



Section 275.350 Fees, collection of, commodity council merchandising fund created, lapse into general revenue prohibited — disposition of funds.

Effective 10 Jul 1998, see footnote

Title XVII AGRICULTURE AND ANIMALS

275.350. Fees, collection of, commodity council merchandising fund created, lapse into general revenue prohibited — disposition of funds. — 1. Any fee imposed under the commodity merchandising program shall be collected by the appropriate commodity council whether directly from the producers or indirectly from the handlers or processors as stipulated by the provision of the commodity merchandising program. The councils are authorized to contract with the director pursuant to subsection 5 of this section to perform the duties of this section. The director shall transfer any fees collected to the director of revenue.

2. If any merchandising fee is unpaid on the date on which the fee was due and payable, a penalty of one percent per month shall apply from and after that date until payment plus the penalty is received by the director. If, after due notice, any person defaults in any payment of the fee or penalties thereon, the amount due may be collected by civil action, and the person adjudged in default shall pay the costs of the action. The attorney general or, if requested by the attorney general, the prosecuting attorney of any county, in which a cause of action arose under the provisions for the collection of fees due and unpaid shall institute proper action in the courts of this state for the collection of fees and penalties thereon due and unpaid. The statute of limitation period for the institution of suit for collection shall be one year.

3. All fees paid to the director for administration pursuant to section 275.370 shall be credited to the "Commodity Council Merchandising Fund" which is hereby created. All money credited to the commodity council merchandising fund shall be appropriated by the general assembly for the use and benefit of the state department of agriculture and specified in the annual appropriations to said state department to be for administration of the commodity merchandising programs. The unexpended balance in the commodity council merchandising fund at the end of the annual period shall not be transferred to the ordinary revenue fund of the state treasurer and accordingly shall be exempt from the provisions of section 33.080 relating to transfer of funds to the ordinary revenue funds of the state by the treasurer.

4. The revisions to the commodity merchandising councils act made by this section and effective July 10, 1998, shall not be deemed to be a major change for purposes of section 275.330.

5. The director may enter into contracts with appropriate commodity councils, at the request of the commodity councils, to collect, audit and administer checkoff funds and may retain only such fees for the cost of such services, to be deposited into the commodity council merchandising fund. Such contracts shall be implemented as follows:

(1) All other fees paid to the director shall not be considered state funds and shall be administered by the director of revenue pursuant to Article IV, Section 15 of the Missouri Constitution. The department of agriculture shall keep accurate records of the amount of money collected for each council and the records shall be open to the inspection of officers of the councils. The director shall provide the director of revenue with the information and reports necessary to facilitate accurate distribution of moneys to the appropriate councils;

(2) Not later than the tenth day of each month, the director of revenue shall distribute all moneys deposited as nonstate funds during the preceding month to the treasurers of the appropriate councils, less all authorized refunds paid during the preceding month. Moneys collected pursuant to national commodity assessment programs shall be distributed pursuant to law.

(L. 1969 S.B. 65 § 7, A.L. 1998 H.B. 1876 merged with S.B. 945)



Section 275.352 Beef producers assessment, effect if federal assessment adopted — limitation on collection of fees — checkoff fee petition, vote — rulemaking authority.

Effective 28 Aug 2015

Title XVII AGRICULTURE AND ANIMALS

275.352. Beef producers assessment, effect if federal assessment adopted — limitation on collection of fees — checkoff fee petition, vote — rulemaking authority. — 1. If a national referendum among beef producers passes and a federal assessment on beef producers is adopted pursuant to federal law, no state fees shall be collected under the provisions of this chapter, in excess of a commensurate amount credited against the obligation to pay any such federal assessment. Upon adoption of the federal assessment, beef shall be exempt from the refund provision of section 275.360.

2. Notwithstanding the provisions of subsection 1 of this section to the contrary, a beef commodity council may only collect state fees if a referendum is approved on or after August 28, 2015, in the manner provided under the provisions of subsections 3 to 12 of this section.

3. A beef commodity council established pursuant to the provisions of this chapter may submit to the director a petition approved by a two-thirds vote of the council or signed by twenty-five percent of Missouri beef producers to impose or modify a Missouri beef checkoff fee upon beef producers. Any petition submitted to establish or modify a Missouri beef checkoff fee, and the referendum to follow, shall specify the amount and manner of collection of the fee to be assessed. In no case shall the Missouri beef checkoff fee exceed the amount of the federal assessment on beef. Upon receipt of such petition the director shall:

(1) Determine the legal sufficiency of the petition;

(2) Establish a list of beef producers or make any such existing list current;

(3) Hold a public hearing or hearings on the proposed program;

(4) Publish a notice to beef producers advising them:

(a) That a petition has been filed with the director;

(b) The time and place or places of the public hearing or hearings; and

(c) That to be eligible to vote in the referendum the producer shall register.

­­

­

(5) Provide forms to enable producers to register, which forms shall include the producer's name, mailing address, and the yearly average quantity of beef cattle sold by him or her in the three years preceding the date of the notice, or in such lesser period as a producer has sold beef cattle;

(6) Approve the petition, in whole or as revised, or disapprove the petition depending upon the determinations made after public hearing;

(7) After approval of a petition, hold a referendum among the beef producers to determine whether or not the Missouri beef checkoff fee shall be imposed.

4. The director shall determine the sufficiency of the petition within twenty-one days after it is submitted to him or her and shall publish notice of the public hearing and registration requirements giving at least ten days' notice prior to public hearing and thirty days' notice to register prior to the referendum.

5. If a majority of the votes cast are in favor of adoption, and if those producers voting in favor of adoption represent a majority of the production of all registered producers casting votes, the petition is adopted.

6. If the required percentage by number and by production of those voting is in favor of the adoption of the proposal in the petition, the director shall declare the proposal to be adopted.

7. A proposal to change the amount of the fee to be collected or to make other changes may be made by a two-thirds vote of the council or by petition of twenty-five percent of the commodity producers. The proposal shall then be submitted to referendum under which the same percentages by number and production shall be required for approval as were required for establishment of the original merchandising program. However, the council, by two-thirds vote, may lower the amount of the fee to be collected, or may thereafter increase the amount of the fee to not more than the rate originally approved without a referendum vote. Such increase or decrease of fees shall not become effective except at the beginning of the next state fiscal year.

8. A proposal to terminate the Missouri beef checkoff fee may be made by a majority of the council or by petition of ten percent of the registered beef producers. The proposed termination shall be submitted to referendum under which a simple majority of those voting shall be required for termination.

9. No referendum to change the amount of fee, or to make other major changes may be held within twelve months of a referendum conducted for a similar purpose.

10. Fees collected pursuant to this section shall be collected in the same manner as that used to collect the federal assessment on beef. The department shall keep and account for the state and federal assessments separately. State fees collected pursuant to this section shall be subject to the refund provision provided under section 275.360.

11. Notwithstanding the provisions of section 275.350 to the contrary, fees imposed under this section shall be collected and remitted to the Missouri Beef Industry Council, which shall deposit such fees in a separate account from all other funds. Funds derived from the fees established under this section shall only be used to research, market, educate, and promote beef products and production.

12. The department may adopt such rules, statements of policy, procedures, forms, and guidelines as may be necessary to carry out the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2015, shall be invalid and void.

(L. 1988 S.B. 785 § 1, A.L. 2015 S.B. 12)



Section 275.360 Refund of fees, request for.

Effective 28 Aug 2011

Title XVII AGRICULTURE AND ANIMALS

275.360. Refund of fees, request for. — Any producer or grower may, by the use of forms provided by the director, have the fee paid and all future fees paid or collected from him pursuant to sections 275.300 to 275.370 refunded to him, provided such request for refund is in the office of the director within sixty days following the payment of such fee. Apples and rice will be exempt from this provision.

(L. 1969 S.B. 65 § 9, A.L. 2011 H.B. 344 merged with S.B. 356)



Section 275.370 Council, officers, duties.

Effective 28 Aug 1969

Title XVII AGRICULTURE AND ANIMALS

275.370. Council, officers, duties. — 1. The commodity merchandising council shall:

(1) Elect a chairman and any other officers as is considered desirable;

(2) Authorize the director with the approval of the council to expend a budgeted amount of the commodity council merchandising fund in the administration of the commodity merchandising program and in the collection of commodity merchandising fees;

(3) Perform such other duties as may be prescribed in the commodity merchandising program.

2. The director shall be guided by the advice, recommendations and assistance of the commodity merchandising council in the collection of funds, audits and refunds associated with the commodity merchandising program.

(L. 1969 S.B. 65 §§ 6, 8)



Section 275.450 Missouri aquaculture council created — department to divide state into districts, each district to elect council member — qualifications, terms, vacancies, expenses — powers and duties.

Effective 28 Aug 1989

Title XVII AGRICULTURE AND ANIMALS

275.450. Missouri aquaculture council created — department to divide state into districts, each district to elect council member — qualifications, terms, vacancies, expenses — powers and duties. — 1. There is hereby created the "Missouri Aquaculture Council", which shall consist of five members elected by commercial producers. The members of the council shall be citizens and residents of the state, shall have been qualified voters in the state for a period of at least one year preceding their appointment, and shall be commercial producers as defined in sections 275.452 to 275.455. The department of agriculture shall divide the state into four aquaculture districts which contain, as nearly as can be estimated by the department, an equal number of commercial producers, and one council member shall be elected from each aquaculture district. Each member shall be elected for a term of three years, except that of the members first elected, two shall be elected for a term of two years and two shall be elected for a term of three years. Vacancies in the council shall be filled for the unexpired term in the same manner as original elections are made. The fifth member of the council shall be elected at large for a term of three years.

2. All members shall be reimbursed for actual and necessary expenses incurred by them in the performance of their duties.

3. The council shall:

(1) Provide a list of commercial producers of fish and fish products in this state to the department of agriculture;

(2) Administer the aquaculture marketing development fund;

(3) Elect from among their membership a president, vice president, and secretary-treasurer, whose duties shall be established in the bylaws of the council;

(4) Draft and adopt the bylaws of the council;

(5) Communicate with commercial producers in order to enhance the market development of fish and fish products in this state;

(6) Perform any other duties deemed necessary to carry out the functions described in this subsection.

(L. 1989 H.B. 214 § 275.455)



Section 275.452 Collection by department of agriculture of a charge per ton of fish food purchased by commercial producers, exceptions — fish food and commercial producer, defined.

Effective 28 Aug 1989

Title XVII AGRICULTURE AND ANIMALS

275.452. Collection by department of agriculture of a charge per ton of fish food purchased by commercial producers, exceptions — fish food and commercial producer, defined. — In addition to any other licenses and charges imposed by law, there shall be collected by the director of the department of agriculture and paid to the director of the department of revenue for deposit in the aquaculture marketing development fund an additional charge of three dollars per ton of fish food or fraction thereof purchased by commercial producers in this state. As used in sections 275.450 to 275.455, the term "fish food", means food, purchased in bulk or bag quantities, used to feed fish, whether or not such food is used for fish held for sale, and the term "commercial producer" means a commercial producer or seller of fish or fish products who purchases at least two thousand pounds of fish food in a calendar year, but such term shall not include the state, any state department or any political subdivision of the state. The charges shall be paid and collected pursuant to section 275.455.

(L. 1989 H.B. 214 § 275.450 subsec. 1)



Section 275.454 Aquaculture market fund established, charges collected deposited in fund — cost of collection, how paid — purpose of fund.

Effective 28 Aug 1989

Title XVII AGRICULTURE AND ANIMALS

275.454. Aquaculture market fund established, charges collected deposited in fund — cost of collection, how paid — purpose of fund. — The revenue derived from the additional charge imposed by section 275.452 shall be deposited by the director of the department of revenue in the treasury to the credit of the "Aquaculture Marketing Development Fund", which is hereby created. Moneys in the fund shall be appropriated annually by the general assembly for the use and benefit of the aquaculture council, established in section 275.450, through the department of agriculture and specified in the annual appropriations of the department of agriculture for such purpose, and when so made shall be transferred by the director of the department of agriculture to the treasurer of the aquaculture council, and used for the marketing of fish and fish products in this state, and shall be appropriated and used for no other purpose, except that the aquaculture council shall reimburse the department of agriculture for expenses incurred in collecting moneys for the fund.

(L. 1989 H.B. 214 § 275.450 subsec. 2)



Section 275.455 Payment of charges to be made, when — reports to be filed with director with payment, content, violation, penalty.

Effective 28 Aug 1989

Title XVII AGRICULTURE AND ANIMALS

275.455. Payment of charges to be made, when — reports to be filed with director with payment, content, violation, penalty. — 1. Payment of the charges provided in this section shall be made by each commercial producer in this state. Each commercial producer, on or before the fifteenth day of January, April, July, and October, shall file with the director of the department of agriculture, on forms prescribed and furnished by the director, a signed written report in duplicate, in such form as is required by the director to enable him to compute, and assure the accuracy of, the charges due on all purchases of fish food occurring during the preceding quarter. Payment of the charges in the amount disclosed by the report shall accompany the report.

2. Any commercial producer who purchases any fish food mentioned in section 275.452, unless the charge imposed by sections 275.452 to 275.455 is paid, is subject to a fine of not less than fifty dollars nor more than one thousand dollars.

(L. 1989 H.B. 214 § 275.450 subsecs. 3, 4)



Section 275.460 Definitions.

Effective 28 Aug 1998

Title XVII AGRICULTURE AND ANIMALS

275.460. Definitions. — As used in sections 275.460 to 275.468, the following terms mean:

(1) "Commercial producer", an individual or legal entity in this state who has a Missouri manufacturer's license for the production of wine;

(2) "Grape or grapes", grapes used for the production of wine produced by commercial producers in this state;

(3) "Grape juice", grape juice used for the production of wine produced by commercial producers in this state.

(L. 1998 H.B. 1240)



Section 275.462 Missouri wine marketing and research council, created, members, qualifications, duties.

Effective 28 Aug 1998

Title XVII AGRICULTURE AND ANIMALS

275.462. Missouri wine marketing and research council, created, members, qualifications, duties. — 1. There is hereby created the "Missouri Wine Marketing and Research Council" which shall consist of five members elected by commercial producers. The members of the council shall be citizens and residents of the state and shall be commercial producers. Each member shall be elected for a term of three years, except that of the members first elected, one shall be elected for a term of one year, two shall be elected for a term of two years and two shall be elected for a term of three years. Vacancies in the council shall be filled for the unexpired term in the same manner as original elections are made.

2. All members may be reimbursed for actual and necessary expenses incurred by them in the performance of their duties.

3. The council shall:

(1) Provide a list of commercial producers of wine in this state to the department of agriculture;

(2) Administer the Missouri wine marketing and research development fund;

(3) Elect from among their membership a president, vice president, and secretary-treasurer, whose duties shall be established in the bylaws of the council;

(4) Draft and adopt bylaws of the council;

(5) Communicate with commercial producers in order to enhance enology research, education and development of markets for wine produced in Missouri;

(6) Perform any other duties deemed necessary to carry out the functions described in this subsection.

(L. 1998 H.B. 1240)



Section 275.464 Additional charge — director of agriculture's duty.

Effective 28 Aug 2002

Title XVII AGRICULTURE AND ANIMALS

275.464. Additional charge — director of agriculture's duty. — In addition to any other licenses and charges imposed by chapter 311, there shall be collected by the director of the department of agriculture and paid to the director of the department of revenue for deposit in the Missouri wine marketing and research development fund an additional pro rata charge of six dollars per ton of grapes or one hundred sixty gallons of grape juice processed by commercial producers in this state, with three dollars per ton or one hundred sixty gallons being used for research and advisement of grapes and grape products. The charges shall be paid and collected pursuant to sections 275.466 to 275.468.

(L. 1998 H.B. 1240, A.L. 2002 H.B. 1348)



Section 275.466 Additional charge — Missouri wine marketing and research development fund created — uses.

Effective 28 Aug 1998

Title XVII AGRICULTURE AND ANIMALS

275.466. Additional charge — Missouri wine marketing and research development fund created — uses. — The revenue derived from the additional charge imposed by section 275.464 shall be deposited by the director of the department of revenue in the treasury to the credit of the "Missouri Wine Marketing and Research Development Fund", which is hereby created. Moneys in the fund shall be appropriated annually by the general assembly through the department of agriculture for the use and benefit of the Missouri wine marketing and research council. Such moneys shall be specified in the annual appropriations of the department of agriculture for the Missouri wine and marketing research council and shall be transferred by the director of the department of agriculture to the treasurer of the council, to be used only for enology research, education and marketing of wine produced in Missouri, except that the Missouri wine marketing and research council shall reimburse the department of agriculture for reasonable expenses incurred in collecting moneys for the fund. Notwithstanding the provisions of section 33.080, no portion of the fund shall be transferred to the general revenue fund.

(L. 1998 H.B. 1240)



Section 275.468 Annual report — payment required.

Effective 28 Aug 1998

Title XVII AGRICULTURE AND ANIMALS

275.468. Annual report — payment required. — Payment of the charges provided in sections 275.464 to 275.468 shall be made by each commercial producer in this state. Each commercial producer, on or before the thirty-first day of January, shall file with the director of the department of agriculture, on forms prescribed and furnished by the director, a signed written report in duplicate, in such form as is required by the director to enable the director to compute, and assure the accuracy of, the charges due on all grapes and grape juice processed during the preceding year. Payment of the charges in the amount disclosed by the report shall accompany the report.

(L. 1998 H.B. 1240)






Chapter 276 Stockyards, Grain and Produce Exchanges

Chapter Cross References



Section 276.010 Stockyard deemed public market and subject to law.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

276.010. Stockyard deemed public market and subject to law. — Any stockyards in the state of Missouri, maintained for the purpose of receiving cattle, hogs or sheep to be bought, sold or exchanged, is hereby declared to be a public market, and any person, firm or corporation maintaining such public market, or any person, firm or corporation buying, selling or exchanging any cattle, hogs or sheep at such public market, shall, in maintaining, or in buying, selling or exchanging at such public market, be subject to the provisions of sections 276.010 to 276.080.

(RSMo 1939 § 14383)

Prior revision: 1929 § 12725

CROSS REFERENCE:

Corporate barn infected with contagious disease to be disinfected under direction of state veterinarian, 267.120



Section 276.020 Associations to operate public market — rights of members.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

276.020. Associations to operate public market — rights of members. — Persons, firms and corporations buying, selling or exchanging at such public market shall have the right to associate themselves together in an association or organization, and such association or organization may make and enforce reasonable rules and regulations for the government of the association or organization and for the government of its members, in relation to their buying, selling or exchanging at such public market, but it shall be unlawful for any such association or organization, or for any officer or officers thereof, to make any order, rule, regulation or bylaw limiting the right of any member of the association or organization to distribute, in whatever manner and at whatever times the member may desire, to the persons composing any partnership in which the member is financially interested or to the shareholders of any corporation or cooperative association in which such member is a shareholder, the profits of such member to the persons composing such partnership or to the shareholders of such corporation or cooperative association, in proportion to the quantity of cattle, hogs or sheep shipped to or from such member by the persons composing such partnership or the shareholders of such corporation or cooperative association, and any such order, rule, regulation or bylaw now or hereafter made, promulgated or adopted shall be invalid and void.

(RSMo 1939 § 14384)

Prior revision: 1929 § 12726



Section 276.030 Unlawful to refuse membership to any applicant — subject to criminal and civil laws.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

276.030. Unlawful to refuse membership to any applicant — subject to criminal and civil laws. — It is hereby declared unlawful for any such association or organization to refuse membership or to unreasonably delay the granting of membership in such association or organization to any applicant for membership because of the manner, times or method in which such applicant intends to or does distribute the profits of such applicant to the persons composing any partnership in which the applicant is financially interested or to the shareholders of any corporation or cooperative association in which the member is a shareholder, and any refusal on the part of such association or organization to admit to membership or any unreasonable delay in admitting to membership any applicant for membership who intends to or does distribute to the persons composing any partnership in which the applicant is financially interested or to the shareholders of any corporation or cooperative association in which such applicant is a shareholder, the profits of such applicant to the persons composing such partnership or to the shareholders of such corporation or cooperative association, in proportion to the quantity of cattle, hogs or sheep shipped to or from such member by the persons composing such partnership or the shareholders of such corporation or cooperative association, shall be prima facie evidence that such refusal or such unreasonable delay is because such applicant for membership intends to or does so distribute the profits of such applicant, and any such applicant for membership shall have the right to have the action of such association or organization, in refusing or unreasonably delaying the issuance of said membership, summarily reviewed by the circuit court by filing therein a petition praying the circuit court to cause such association or organization to show cause why it has refused or unreasonably delayed the issuance of said membership, and if, upon the trial, such association or organization fails to show some lawful and reasonable cause for refusing or unreasonably delaying the issuance of said membership to such applicant for membership, then the circuit court shall, by proper order, compel the issuance of said membership to such applicant; provided, that any limitation fixed by such association or organization, or by the members thereof, as to the number of members admitted to membership therein, shall not be a lawful or a reasonable cause for refusing or unreasonably delaying the issuance of membership to such applicant for membership; and provided further, that the review provided for in this section shall be merely cumulative and shall in no way relieve such association or organization, or any member thereof, from the criminal or civil proceedings provided for in sections 276.010 to 276.080.

(RSMo 1939 § 14385)

Prior revision: 1929 § 12727



Section 276.040 Unlawful to discriminate.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

276.040. Unlawful to discriminate. — It is hereby declared unlawful for any person, firm or corporation maintaining any such public market to discriminate, in any manner whatever, against any person, firm or corporation buying, selling or exchanging cattle, hogs or sheep at such public market.

(RSMo 1939 § 14386)

Prior revision: 1929 § 12728



Section 276.050 Agreement limiting distribution of profits by members prohibited.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

276.050. Agreement limiting distribution of profits by members prohibited. — It is hereby declared unlawful for any two or more members of any association or organization organized or maintained by persons, firms or corporations buying, selling or exchanging cattle, hogs or sheep at such public market, to enter into any arrangement, understanding or agreement which shall limit, or have the effect of limiting, any member in the exercise of the right to distribute, in such manner and at such times as the member may desire, to the persons composing any partnership in which the member is financially interested or to the shareholders of any corporation or cooperative association in which such member is a shareholder, the profits of such member to the persons composing such partnership or to the shareholders of such corporation or cooperative association, in proportion to the quantity of cattle, hogs or sheep shipped to or from such member by the persons composing such partnership or the shareholders of such corporation or cooperative association, or which arrangement, understanding or agreement shall discriminate or have the effect of discriminating or which shall cause discrimination or tend to cause discrimination against such member because such member does so distribute the profits of such member; and the fact that any arrangement, understanding or agreement is made between two or more members of such association or organization which does or tends to discriminate against or which causes or tends to cause discrimination against any member who does so distribute the member's profits shall be prima facie evidence that such arrangement, understanding or agreement was made for the purpose of discriminating or causing discrimination against such member because such member does so distribute the profits of said member.

(RSMo 1939 § 14387)

Prior revision: 1929 § 12729



Section 276.060 Attorney general to bring suit in cases of violation.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

276.060. Attorney general to bring suit in cases of violation. — It is hereby made the duty of the attorney general of the state of Missouri, upon being informed that any of the provisions of sections 276.010 to 276.080 have been violated, to bring suit in the proper court against any person, firm or corporation so violating sections 276.010 to 276.080, to procure the injunction provided for in section 276.070, and, upon proof that the defendant in said suit has violated any provision of sections 276.010 to 276.080, the court shall issue its permanent injunction against said defendant, in accordance with section 276.070.

(RSMo 1939 § 14389)

Prior revision: 1929 § 12731



Section 276.070 Violation may be enjoined.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

276.070. Violation may be enjoined. — If any person, firm or corporation maintaining such public market, or buying, selling or exchanging cattle, hogs or sheep at such public market, shall violate any provision of sections 276.010 to 276.080, such person, firm or corporation shall be permanently enjoined from maintaining, directly or indirectly, such public market, and from buying, selling or exchanging any cattle, hogs or sheep at such public market.

(RSMo 1939 § 14388)

Prior revision: 1929 § 12730



Section 276.080 When deemed guilty of a misdemeanor — subject to fine.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

276.080. When deemed guilty of a misdemeanor — subject to fine. — Any person, firm or corporation violating any provision of sections 276.010 to 276.080 shall be deemed guilty of a misdemeanor, and, upon conviction, shall be fined for each offense not less than one thousand dollars nor more than ten thousand dollars.

(RSMo 1939 § 14390)

Prior revision: 1929 § 12732



Section 276.090 Grain exchange deemed public market and subject to law.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

276.090. Grain exchange deemed public market and subject to law. — Any regular place of business or trading room commonly known or designated as a board of trade or grain exchange maintained or operated by any organization, of whatever form or kind, for the members of such organization, in which said place of business or trading room members of such organization sell, buy or exchange grain or other farm products for themselves or others, is hereby declared to be a public market, and said public market, and the organization maintaining or operating the same, and the members of said organization, in buying, selling or exchanging in said market, shall be subject to the provisions of sections 276.090 to 276.150.

(RSMo 1939 § 14391)

Prior revision: 1929 § 12733



Section 276.100 Organization may make and enforce bylaws and rules.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

276.100. Organization may make and enforce bylaws and rules. — Any such organization may make and enforce reasonable bylaws and rules for the conduct of its members but such organization shall not make any order, rule, regulation or bylaws limiting the right of any member of the organization to distribute, in whatever manner and at whatever times the member may desire, to the persons composing any partnership in which the member is financially interested or to the shareholders of any corporation or cooperative association in which such member is a shareholder the* profits of such member to the persons composing such partnership or to the shareholders of such corporation or cooperative association in proportion to the quantity of grain or other farm products shipped to such member by the persons composing such partnership or the shareholders of such corporation or cooperative association and any such order, rule, regulation or bylaw now nor hereafter, made, promulgated or adopted shall be invalid and void.

(RSMo 1939 § 14392)

Prior revision: 1929 § 12734

*Word "to" appears in original rolls.



Section 276.110 Unlawful to limit right to distribute profits — prima facie evidence of discrimination.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

276.110. Unlawful to limit right to distribute profits — prima facie evidence of discrimination. — It is hereby declared unlawful for any two or more members of such organization to enter into any arrangement, understanding or agreement which shall limit, or have the effect of limiting, any member in the exercise of the right to distribute, in such manner and at such times as the member may desire, to the persons composing any partnership in which the member is financially interested or to the shareholders of any corporation or cooperative association in which such member is a shareholder, the profits of such member to the persons composing such partnership or to the shareholders of such corporation or cooperative association in proportion to the quantity of grain or other farm products shipped to such member by the persons composing such partnership or the shareholders of such corporation or cooperative association, or which arrangement, understanding or agreement shall discriminate or have the effect of discriminating or which shall cause discrimination or tend to cause discrimination against such member because such member does so distribute the profits of such member; and the fact that any arrangement, understanding or agreement is made between two or more members of such organization which does or tends to discriminate against or which causes or tends to cause discrimination against any member who does so distribute the member's profits, shall be prima facie evidence that such arrangement, understanding or agreement was made for the purpose of discriminating or causing discrimination against such member because such member does so distribute the profits of said member.

(RSMo 1939 § 14393)

Prior revision: 1929 § 12735



Section 276.120 Unlawful to refuse membership or delay granting same — circuit court may compel issuance of membership, when.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

276.120. Unlawful to refuse membership or delay granting same — circuit court may compel issuance of membership, when. — It is hereby declared unlawful for any such organization to refuse membership or to unreasonably delay the granting of membership in such organization to any applicant for membership because of the manner, times or method in which such applicant intends to or does distribute the profits of such applicant to the persons composing any partnership in which the applicant is financially interested or to the shareholders of any corporation or cooperative association in which the member is a shareholder, and any refusal on the part of such organization to admit to membership or any unreasonable delay in admitting to membership any applicant for membership who intends to or does distribute to the persons composing any partnership in which such applicant is financially interested or to the shareholders of any corporation or cooperative association in which such applicant is a shareholder, the profits of such applicant to the persons composing such partnership or to the shareholders of such corporation or cooperative association in proportion to the quantity of grain or other farm products shipped to such member by the persons composing such partnership or the shareholders of such corporation or cooperative association, shall be prima facie evidence that such refusal or such unreasonable delay is because such applicant for membership intends to or does so distribute its profits, and any such applicant for membership shall have the right to have the action of such organization, in refusing or unreasonably delaying the issuance of said membership, summarily reviewed by the circuit court, by filing therein a petition praying the circuit court to cause such organization to show cause why it has refused or unreasonably delayed the issuance of said membership, and if, upon the trial, said organization fails to show some lawful and reasonable cause for refusing or unreasonably delaying the issuance of said membership to such applicant for membership, then the circuit court shall, by proper order, compel the issuance of said membership to such applicant; provided, that any limitation fixed by such organization, or by the members thereof, as to the number of members admitted to membership therein, shall not be a lawful or a reasonable cause for refusing or unreasonably delaying the issuance of membership to such applicant for membership; and provided further, that the review provided for in this section shall be merely cumulative and shall in no way relieve such organization, or any member thereof, from the criminal or civil proceedings provided for in sections 276.090 to 276.150.

(RSMo 1939 § 14394)

Prior revision: 1929 § 12736



Section 276.130 Attorney general to bring suit — court may issue injunction.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

276.130. Attorney general to bring suit — court may issue injunction. — It is hereby made the duty of the attorney general of the state of Missouri, upon being informed that any of the provisions of sections 276.090 to 276.150 have been violated, to bring suit in the proper court against any such organization, person, firm or corporation to procure the injunction provided for in section 276.140, and upon proof that the defendant in such suit has violated any provision of sections 276.090 to 276.150, the court shall issue its permanent injunction against such defendant, in accordance with section 276.140.

(RSMo 1939 § 14396)

Prior revision: 1929 § 12738



Section 276.140 Violation is cause for enjoining operation.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

276.140. Violation is cause for enjoining operation. — If any organization of whatever form or kind, maintaining or operating a public market, as herein defined, shall violate any provision of sections 276.090 to 276.150, such organization shall be permanently enjoined from maintaining or operating, directly or indirectly, such public market, and any person, firm, company or corporation violating any provision of sections 276.090 to 276.150 shall be permanently enjoined from buying, selling or trading, directly or indirectly, at such public market.

(RSMo 1939 § 14395)

Prior revision: 1929 § 12737



Section 276.150 Violation a misdemeanor.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

276.150. Violation a misdemeanor. — Any person, firm, company or corporation violating any provision of sections 276.090 to 276.150 shall be deemed guilty of a misdemeanor, and, upon conviction, shall be fined for each offense not less than one thousand dollars nor more than ten thousand dollars.

(RSMo 1939 § 14397)

Prior revision: 1929 § 12739



Section 276.160 Poultry and egg exchanges deemed public markets and subject to law.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

276.160. Poultry and egg exchanges deemed public markets and subject to law. — Any regular place of business or trading room commonly known or designated as a poultry and egg exchange, or egg and poultry exchange, or produce exchange, maintained or operated by any organization, of whatever form or kind, for the members of such organization, in which said place of business or trading room members of such organization sell, buy, exchange, or bargain for poultry and eggs or other farm products for themselves or others, is hereby declared to be a public market, and said public market, and the organization maintaining or operating the same, and the members of said organization, in buying, selling or exchanging in said market, shall be subject to the provisions of sections 276.160 to 276.230.

(RSMo 1939 § 14398)

Prior revision: 1929 § 12740



Section 276.170 Organizations may make and enforce bylaws and rules.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

276.170. Organizations may make and enforce bylaws and rules. — Any such organization may make and enforce reasonable bylaws and rules for the conduct of its members, but such organization shall not make any order, rule, regulation or bylaw limiting the right of any member of the organization to distribute in whatever manner and at whatever times the member may desire to the persons composing any partnership in which the member is financially interested or to the shareholders of any corporation or cooperative association in which such member is a shareholder, the* profits of such member to the persons composing such partnership or to the shareholders of such corporation or cooperative association, in proportion to the quantity of poultry and eggs or other farm products shipped to such member by the persons composing such partnership or the shareholders of such corporation or cooperative association, and any such order, rule, regulation or bylaw now or hereafter made, promulgated or adopted shall be invalid and void.

(RSMo 1939 § 14399)

Prior revision: 1929 § 12741

*Word "to" appears in original rolls.



Section 276.180 Unlawful to limit the right to distribute profits — prima facie evidence of discrimination.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

276.180. Unlawful to limit the right to distribute profits — prima facie evidence of discrimination. — It is hereby declared unlawful for any two or more members of such organization to enter into any arrangement, understanding or agreement which shall limit, or have the effect of limiting, any member in the exercise of the right to distribute, in such manner and at such times as the member may desire, to the persons composing any partnership in which the member is financially interested or to the shareholders of any corporation or cooperative association in which such member is a shareholder, the profits of such member to the persons composing such partnership or to the shareholders of such corporation or cooperative association in proportion to the quantity of poultry and eggs or other farm products shipped to such member by the persons composing such partnership or the shareholders of such corporation or cooperative association, or which arrangement, understanding or agreement shall discriminate or have the effect of discriminating or which shall cause discrimination or tend to cause discrimination against such member because such member does so distribute the profits of such member; and the fact that any arrangement, understanding or agreement is made between two or more members of such organization which does or tends to discriminate against or which causes or tends to cause discrimination against any member who does so distribute the member's profits, shall be prima facie evidence that such arrangement, understanding or agreement was made for the purpose of discriminating or causing discrimination against such member because such member does so distribute the profits of said member.

(RSMo 1939 § 14400)

Prior revision: 1929 § 12742



Section 276.190 Unlawful to refuse membership or delay granting same — circuit court may compel issuance of membership — when.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

276.190. Unlawful to refuse membership or delay granting same — circuit court may compel issuance of membership — when. — It is hereby declared unlawful for any such organization to refuse membership or to unreasonably delay the granting of membership in such organization to any applicant for membership because of the manner, times or method in which such applicant intends to or does distribute the profits of such applicant to the persons composing any partnership in which the applicant is financially interested or to the shareholders of any corporation or cooperative association in which the member is a shareholder, and any refusal on the part of such organization to admit to membership or any unreasonable delay in admitting to membership any applicant for membership who intends to or does distribute to the person composing any partnership in which such applicant is financially interested or to the shareholders of any corporation or cooperative association in which such applicant is a shareholder, the profits of such applicant to the persons composing such partnership or to the shareholders of such corporation or cooperative association in proportion to the quantity of poultry and eggs or other farm products shipped to such member by the persons composing such partnership or the shareholders of such corporation or cooperative association, shall be prima facie evidence that such refusal or such unreasonable delay is because such applicant for membership intends to or does so distribute its profits, and any such applicant for membership shall have the right to have the action of such organization, in refusing or unreasonably delaying the issuance of said membership, summarily reviewed by the circuit court, by filing therein a petition praying the circuit court to cause such organization to show cause why it has refused or unreasonably delayed the issuance of said membership, and if, upon the trial, said organization fails to show some lawful and reasonable cause for refusing or unreasonably delaying the issuance of said membership to such applicant for membership, then the circuit court shall, by proper order, compel the issuance of said membership to such applicant; provided, that any limitation fixed by such organization, or by the members thereof, as to the number of members admitted to membership therein, shall not be a lawful or a reasonable cause for refusing or unreasonably delaying the issuance of membership to such applicant for membership; and provided further, that the review provided for in this section shall be merely cumulative and shall in no way relieve such organization or any member thereof, from the criminal or civil proceedings provided for in sections 276.160 to 276.230.

(RSMo 1939 § 14401)

Prior revision: 1929 § 12743



Section 276.200 Unlawful to discriminate.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

276.200. Unlawful to discriminate. — It is hereby declared unlawful for any person, firm or corporation maintaining any such public market to discriminate, in any manner whatever, against any person, firm or corporation buying, selling or exchanging poultry and eggs and other farm products at such public market.

(RSMo 1939 § 14402)

Prior revision: 1929 § 12744



Section 276.210 Attorney general to bring suit — court may issue injunction.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

276.210. Attorney general to bring suit — court may issue injunction. — It is hereby made the duty of the attorney general of the state of Missouri, upon being informed that any of the provisions of sections 276.160 to 276.230 have been violated, to bring suit in the proper court against any such organization, person, firm or corporation to procure the injunction provided for in section 276.220, and upon proof that the defendant in such suit has violated any provision of sections 276.160 to 276.230, the court shall issue its permanent injunction against such defendant, in accordance with section 276.220.

(RSMo 1939 § 14404)

Prior revision: 1929 § 12746



Section 276.220 Violation may be enjoined.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

276.220. Violation may be enjoined. — If any organization of whatever form or kind, maintaining or operating a public market, as herein defined, shall violate any provision of sections 276.160 to 276.230, such organization shall be permanently enjoined from maintaining or operating directly or indirectly, such public market, and any person, firm, company or corporation violating any provision of sections 276.160 to 276.230 shall be permanently enjoined from buying, selling or trading, directly or indirectly at such public market.

(RSMo 1939 § 14403)

Prior revision: 1929 § 12745



Section 276.230 Violation a misdemeanor.

Effective 28 Aug 1939

Title XVII AGRICULTURE AND ANIMALS

276.230. Violation a misdemeanor. — Any person, firm, company or corporation violating any provision of sections 276.160 to 276.230 shall be deemed guilty of a misdemeanor.

(RSMo 1939 § 14405)

Prior revision: 1929 § 12747



Section 276.401 Title, and scope of the law — definitions.

Effective 28 Aug 2012

Title XVII AGRICULTURE AND ANIMALS

276.401. Title, and scope of the law — definitions. — 1. Sections 276.401 to 276.582 shall be known as the "Missouri Grain Dealer Law".

2. The provisions of the Missouri grain dealer law shall apply to grain purchases where title to the grain transfers from the seller to the buyer within the state of Missouri.

3. Unless otherwise specified by contractual agreement, title shall be deemed to pass to the buyer as follows:

(1) On freight on board (FOB) origin or freight on board (FOB) basing point contracts, title transfers at time and place of shipment;

(2) On delivered contracts, when and where constructively placed, or otherwise made available at buyer's original destination;

(3) On contracts involving in-store commodities, at the storing warehouse and at the time of contracting or transfer, and/or mailing of documents, if required, by certified mail, unless and to the extent warehouse tariff, warehouse receipt and/or storage contract assumes the risk of loss and/or damage.

4. As used in sections 276.401 to 276.582, unless the context otherwise requires, the following terms mean:

(1) "Auditor", a person appointed under sections 276.401 to 276.582 by the director to assist in the administration of sections 276.401 to 276.582, and whose duties include making inspections, audits and investigations authorized under sections 276.401 to 276.582;

(2) "Authorized agent", any person who has the legal authority to act on behalf of, or for the benefit of, another person;

(3) "Buyer", any person who buys or contracts to buy grain;

(4) "Certified public accountant", any person licensed as such under chapter 326;

(5) "Claimant", any person who requests payment for grain sold by him to a dealer, but who does not receive payment because the purchasing dealer fails or refuses to make payment;

(6) "Credit sales contracts", a conditional grain sales contract wherein payment and/or pricing of the grain is deferred to a later date. Credit sales contracts include, but are not limited to, all contracts meeting the definition of deferred payment contracts, and/or delayed price contracts;

(7) "Current assets", resources that are reasonably expected to be realized in cash, sold, or consumed (prepaid items) within one year of the balance sheet date;

(8) "Current liabilities", obligations reasonably expected to be liquidated within one year and the liquidation of which is expected to require the use of existing resources, properly classified as current assets, or the creation of additional liabilities. Current liabilities include obligations that, by their terms, are payable on demand unless the creditor has waived, in writing, the right to demand payment within one year of the balance sheet date;

(9) "Deferred payment agreement", a conditional grain sales transaction establishing an agreed upon price for the grain and delaying payment to an agreed upon later date or time period. Ownership of the grain, and the right to sell it, transfers from seller to buyer so long as the conditions specified in section 276.461 and section 411.325 are met;

(10) "Deferred pricing agreement", a conditional grain sales transaction wherein no price has been established on the grain, the seller retains the right to price the grain later at a mutually agreed upon method of price determination. Deferred pricing agreements include, but are not limited to, contracts commonly known as no price established contracts, price later contracts, and basis contracts on which the purchase price is not established at or before delivery of the grain. Ownership of the grain, and the right to sell it, transfers from seller to buyer so long as the conditions specified in section 276.461 and section 411.325 are met;

(11) "Delivery date" shall mean the date upon which the seller transfers physical possession, or the right of physical possession, of the last unit of grain in any given transaction;

(12) "Department", the Missouri department of agriculture;

(13) "Designated representative", an employee or official of the department designated by the director to assist in the administration of sections 276.401 to 276.582;

(14) "Director", the director of the Missouri department of agriculture or his designated representative;

(15) "Generally accepted accounting principles", the conventions, rules and procedures necessary to define accepted accounting practice, which include broad guidelines of general application as well as detailed practices and procedures generally accepted by the accounting profession, and which have substantial authoritative support from the American Institute of Certified Public Accountants;

(16) "Grain", all grains for which the United States Department of Agriculture has established standards under the United States Grain Standards Act, Sections 71 to 87, Title 7, United States Code, and any other agricultural commodity or seed prescribed by the director by regulation;

(17) "Grain dealer" or "dealer", any person engaged in the business of, or as a part of his business participates in, buying grain where title to the grain transfers from the seller to the buyer within the state of Missouri. "Grain dealer" or "dealer" shall not be construed to mean or include:

(a) Any person or entity who is a member of a recognized board of trade or futures exchange and whose trading in grain is limited solely to trading with other members of a recognized board of trade or futures exchange; provided, that grain purchases from a licensed warehouseman, farmer/producer or any other individual or entity in a manner other than through the purchase of a grain futures contract on a recognized board of trade or futures exchange shall be subject to sections 276.401 to 276.582. Exempted herein are all futures transactions;

(b) A producer or feeder of grain for livestock or poultry buying grain for his own farming or feeding purposes who purchases grain exclusively from licensed grain dealers or whose total grain purchases from producers during his or her fiscal year do not exceed fifty thousand bushels;

(c) Any person or entity whose grain purchases in the state of Missouri are made exclusively from licensed grain dealers;

(d) A manufacturer or processor of registered or unregistered feed whose total grain purchases from producers during his or her fiscal year do not exceed fifty thousand bushels and who pays for all grain purchases from producers at the time of physical transfer of the grain from the seller or his or her agent to the buyer or his or her agent and whose resale of such grain is solely in the form of manufactured or processed feed or feed by-products or whole feed grains to be used by the purchaser thereof as feed;

(18) "Grain transport vehicle", a truck, tractor-trailer unit, wagon, pup, or any other vehicle or trailer used by a dealer, whether owned or leased by him, to transport grain which he has purchased; except that, bulk or bagged feed delivery trucks which are used principally for the purpose of hauling feed and any trucks for which the licensed gross weight does not exceed twenty-four thousand pounds shall not be construed to be a grain transport vehicle;

(19) "Insolvent" or "insolvency", (a) an excess of liabilities over assets or (b) the inability of a person to meet his financial obligations as they come due, or both (a) and (b);

(20) "Interested person", any person having a contractual or other financial interest in grain sold to a dealer, licensed, or required to be licensed;

(21) "Location", any site other than the principal office where the grain dealer engages in the business of purchasing grain;

(22) "Minimum price contract", a conditional grain sales transaction establishing an agreed upon minimum price where the seller may participate in subsequent price gain, if any. Ownership of the grain, and the right to sell it, transfers from the seller to the buyer so long as the conditions specified in section 276.461 and section 411.325 are met;

(23) "Person", any individual, partnership, corporation, cooperative, society, association, trustee, receiver, public body, political subdivision or any other legal or commercial entity of any kind whatsoever, and any member, officer or employee thereof;

(24) "Producer", any owner, tenant or operator of land who has an interest in and receives all or any part of the proceeds from the sale of grain or livestock produced thereon;

(25) "Purchase", to buy or contract to buy grain;

(26) "Sale", the passing of title from the seller to the buyer in consideration of the payment or promise of payment of a certain price in money, or its equivalent;

(27) "Value", any consideration sufficient to support a simple contract.

(L. 1980 H.B. 1627 § 1, A.L. 1986 H.B. 1578, A.L. 1987 H.B. 751, A.L. 1997 H.B. 211 §§ 276.401, 276.404, A.L. 1999 S.B. 310 merged with S.B. 423, A.L. 2011 H.B. 458 merged with S.B. 356, A.L. 2012 S.B. 631)



Section 276.403 Purpose and construction of law.

Effective 22 Apr 1986, see footnote

Title XVII AGRICULTURE AND ANIMALS

276.403. Purpose and construction of law. — Sections 276.401 to 276.581 constitute an exercise of state police and regulatory power for the purpose of protecting and enhancing grain production and marketing, and the agricultural economy of the state of Missouri. These sections are deemed necessary to protect and to preserve the public health, welfare, peace and safety of the general citizenry.

(L. 1986 H.B. 1578)

Effective 4-22-86



Section 276.406 Director's powers and duties — rules and regulations, authority, procedure — subpoenas — administrative hearings on liability of sureties, review.

Effective 28 Aug 1995

Title XVII AGRICULTURE AND ANIMALS

276.406. Director's powers and duties — rules and regulations, authority, procedure — subpoenas — administrative hearings on liability of sureties, review. — 1. The director shall:

(1) Be responsible for the efficient administration of the supervisory and regulatory powers authorized by sections 276.401 to 276.581 and the regulations promulgated hereunder;

(2) Issue a license, in accordance with the provisions of sections 276.401 to 276.581, to any qualified applicant wishing to conduct business as a licensed grain dealer;

(3) Provide for the filing and approval of the surety bonds required by sections 276.401 to 276.581.

2. The director may:

(1) Promulgate and adopt such rules, regulations and standards in accordance with the provisions of chapter 536 as may be necessary for the efficient and effective enforcement of sections 276.401 to 276.581;

(2) Appoint one or more designated representatives to act for the director in any manner required to aid in the efficient administration of sections 276.401 to 276.581 and the regulations promulgated hereunder;

(3) Require records or reports pertaining to grain purchases or grain sales that the director deems necessary to ensure compliance with the provisions of sections 276.401 to 276.581 and the regulations promulgated hereunder;

(4) Prescribe procedures for hearings to be held in accordance with the provisions of sections 276.401 to 276.581 and the regulations promulgated hereunder;

(5) Issue subpoenas and bring before the department any person and take testimony either orally, by deposition, or by exhibit in the same manner as prescribed by law in judicial proceedings and civil cases in the circuit courts of this state;

(6) Issue subpoenas duces tecum on any records relating to a grain dealer's business;

(7) Bring actions, in the name of the state of Missouri in the circuit court of any county wherein a grain dealer resides or is found in order to enforce compliance with sections 276.401 to 276.581 and the regulations promulgated hereunder by restraining order or injunction, either temporary or permanent;

(8) Conduct, or appoint a designated representative to conduct, administrative hearings pursuant to the provisions of sections 276.401 to 276.581, and chapter 536. Hearings may be conducted for the purpose of determining the liability of sureties which have filed bonds with the department on behalf of grain dealers licensed, or required to be licensed, under said sections. Hearings may be conducted for the purpose of determining the validity of grain-related claims filed with the department against such grain dealers and sureties, as well as the subsequent disbursement of all available funds, pro rata or otherwise, to satisfy claims determined to be valid. An order issued by the director, or his designated representative, as a result of such hearings shall be final and legally binding on all parties unless appealed as provided in chapter 536.

3. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1980 H.B. 1627 § 2, A.L. 1986 H.B. 1578, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 276.411 License required — administrative hearing for violation, penalty — license application forms, renewal applications — penalty for late renewal.

Effective 02 Apr 1997, see footnote

Title XVII AGRICULTURE AND ANIMALS

276.411. License required — administrative hearing for violation, penalty — license application forms, renewal applications — penalty for late renewal. — 1. No person shall engage in business as a grain dealer in the state of Missouri without having obtained a license therefor issued by the director pursuant to sections 276.401 to 276.582. Following an administrative hearing, the director may require the dealer to pay a penalty of not more than five hundred dollars for each day the dealer is found to be operating without a license or bond. In determining whether to assess the penalty, the director shall ascertain whether the dealer has continued to operate without a license or bond after being informed by the department in writing by certified mail of the need for licensing or bonding. Any penalties collected by the director under this section shall be deposited in the general revenue fund to the credit of the grain regulatory services program. In the event that a person penalized under this section fails to pay the penalty, the director may apply to the circuit court of Cole County for, and the court is authorized to enter, an order enforcing the assessed penalty.

2. Each application for a license to engage in business as a grain dealer shall be filed with the director and shall be in a form prescribed by the director.

3. The application for an initial license may be filed at any time prior to beginning business as a grain dealer; however, such license shall terminate on the last day of the fifth month after the close of the grain dealer's fiscal year, except that the initial licensing period shall be for at least six months but not longer than eighteen months. The grain dealer shall set forth on the original application the closing date for his fiscal year.

4. At least sixty days prior to the expiration of each license issued by the director under this chapter, the director shall notify the dealer of the date of expiration and furnish the dealer with the renewal application. The dealer shall submit the renewal application to the director at least thirty days prior to the date of expiration of the license. The dealer shall be penalized ten dollars per day for each day the renewal application is submitted after the date the application for a renewal license is due. The date of submission of the renewal application shall be the date postmarked. Any person licensed under both the provisions of sections 276.401 to 276.582 and sections 411.010 to 411.800 who submits a combination warehouse-grain dealer renewal application shall not be assessed a penalty for late renewal in excess of ten dollars per day.

5. The original application shall be accompanied by a filing fee pursuant to section 276.506.

(L. 1980 H.B. 1627 § 3, A.L. 1986 H.B. 1578, A.L. 1997 H.B. 211)

Effective 4-02-97



Section 276.421 Financial statement to accompany application, how prepared — false statement, penalty — minimum net worth and assets required.

Effective 01 Jan 2017, see footnote

Title XVII AGRICULTURE AND ANIMALS

276.421. Financial statement to accompany application, how prepared — false statement, penalty — minimum net worth and assets required. — 1. All applications shall be accompanied by a true and accurate financial statement of the applicant, prepared within six months of the date of application, setting forth all the assets, liabilities and net worth of the applicant. In the event that the applicant has been engaged in business as a grain dealer for at least one year, the financial statement shall set forth the aggregate dollar amount paid for grain purchased in Missouri and those states with whom Missouri has entered into contracts or agreements as authorized by section 276.566 during the last completed fiscal period of the applicant. In the event the applicant has been engaged in business for less than one year or has not previously engaged in business as a grain dealer, the financial statement shall set forth the estimated aggregate dollar amount to be paid for grain purchased in Missouri and those states with whom Missouri has entered into contracts or agreements as authorized by section 276.566 during the applicant's initial fiscal period. All applications shall also be accompanied by a true and accurate statement of income and expenses for the applicant's most recently completed fiscal year. The financial statements required by this chapter shall be prepared in conformity with generally accepted accounting principles; except that the director may promulgate rules allowing for the valuation of assets by competent appraisal.

2. The financial statement required by subsection 1 of this section shall be audited or reviewed by a certified public accountant. The financial statement may not be audited or reviewed by the applicant, or an employee of the applicant, if an individual, or, if the applicant is a corporation or partnership, by an officer, shareholder, partner, or a direct employee of the applicant.

3. The director may require any additional information or verification with respect to the financial resources of the applicant as he deems necessary for the effective administration of this chapter. The director may promulgate rules setting forth minimum standards of acceptance for the various types of financial statements filed in accordance with the provisions of this chapter. The director may promulgate rules requiring a statement of retained earnings, a statement of changes in financial position, and notes and disclosures to the financial statements for all licensed grain dealers or all grain dealers required to be licensed. The additional information or verification referred to herein may include, but is not limited to, requiring that the financial statement information be reviewed or audited in accordance with standards established by the American Institute of Certified Public Accountants.

4. All grain dealers shall provide the director with a copy of all financial statements and updates to financial statements utilized to secure the bonds required by sections 276.401 to 276.582.

5. All financial statements submitted to the director for the purposes of this chapter shall be accompanied by a certification by the applicant or the chief executive officer of the applicant, subject to the penalty provision set forth in subsection 4 of section 276.536, that to the best of his or her knowledge and belief the financial statement accurately reflects the financial condition of the applicant for the fiscal period covered in the statement.

6. Any person who knowingly prepares or assists in the preparation of an inaccurate or false financial statement which is submitted to the director for the purposes of this chapter, or who during the course of providing bookkeeping services or in reviewing or auditing a financial statement which is submitted to the director for the purposes of this chapter, becomes aware of false information in the financial statement and does not disclose in notes accompanying the financial statements that such false information exists, or does not disassociate himself from the financial statements prior to submission, is guilty of a class D felony. Additionally, such persons are liable for any damages incurred by sellers of grain selling to a grain dealer who is licensed or allowed to maintain his or her license based upon inaccuracies or falsifications contained in the financial statement.

7. Any licensed grain dealer or applicant for a grain dealer's license shall maintain a minimum net worth equal to five percent of annual grain purchases as set forth in the financial statements required by this chapter. If the dealer or applicant is deficient in meeting this net worth requirement, he or she must post additional bond as required in section 276.436.

8. (1) Any licensed grain dealer or applicant for a grain dealer's license shall have and maintain current assets at least equal to one hundred percent of current liabilities. The financial statement required by this chapter shall set forth positive working capital in the form of a current ratio of the total adjusted current assets to the total adjusted current liabilities of at least one to one.

(2) The director may allow applicants to offset negative working capital by increasing the grain dealer surety bond required by section 276.426 up to the total amount of negative working capital at the discretion of the director.

(3) Adjusted current assets shall be calculated by deducting from the stated current assets shown on the financial statement submitted by the applicant any current asset resulting from notes receivable from related persons, accounts receivable from related persons, stock subscriptions receivable, and any other related person receivables.

(4) A disallowed current asset shall be netted against any related liability and the net result, if an asset, shall be subtracted from the current assets.

(L. 1980 H.B. 1627 § 5, A.L. 1986 H.B. 1578, A.L. 1987 H.B. 751, A.L. 1997 H.B. 211, A.L. 2011 H.B. 458 merged with S.B. 356, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 276.423 Examination by department, when, fee — discrepancy reports, contents — director may modify, suspend or revoke license, when — subpoenas.

Effective 02 Apr 1997, see footnote

Title XVII AGRICULTURE AND ANIMALS

276.423. Examination by department, when, fee — discrepancy reports, contents — director may modify, suspend or revoke license, when — subpoenas. — 1. The department shall make at least one complete examination of each state licensed class I, class II and class III grain dealer each year and may examine class IV, class V and class VI state licensed grain dealers. The annual grain dealer examination for grain dealers holding a federal warehouse license under the United States Warehouse Act may be waived if the director is satisfied as to the quality of the audit performed under the United States Warehouse Act and receives a full copy of such audit.

2. Any additional examinations deemed necessary by the department during any year shall be at the expense of the department. If upon any examination a discrepancy is found to exist, the director may collect a fee for that examination and for any subsequent examination deemed necessary to insure that the discrepancy is corrected. The fee for each such examination shall be computed in accordance with rates established by the director by rule. This subsection applies equally to all classes of grain dealers which may be examined by the department.

3. Any dealer may request additional examinations at the expense of the dealer. The director may collect a fee for each special or requested examination or for extra work beyond regular examination procedures in connection with regularly scheduled examinations, computed in accordance with the rates established in section 276.506.

4. Upon completion of any examination which reveals a failure to comply with the provisions of sections 276.401 to 276.582, and the regulations promulgated hereunder, the director or any department auditor, within a reasonable time, shall present a written discrepancy report to the dealer, his employee or agent. The report shall specify the areas of noncompliance and shall give a specific period of time, reasonable and practical under the circumstances, within which corrective action is to be taken. A report of that corrective action shall be sent to the director. If, after further examination, the discrepancy still exists, the director may modify, suspend or revoke the dealer's license, or the director may take whatever other action he deems necessary consistent with the provisions of sections 276.401 to 276.582 until the dealer has corrected the discrepancy.

5. The director is hereby authorized to issue subpoena duces tecum to any financial institutions, or to any other type of business entity, causing them to deliver any and all records of a licensee, or any and all records kept pertaining to a licensee or any person who in the opinion of the director may need to be licensed. Such financial institutions, or other business entities, are hereby authorized and required to deliver any and all such records to the director notwithstanding any law to the contrary. This section applies to persons or individual accounts or transactions as well as to corporate records where the licensee, or person, who in the opinion of the director, needs to be licensed, is conducting business in corporate form.

(L. 1986 H.B. 1578, A.L. 1997 H.B. 211)

Effective 4-02-97



Section 276.426 Surety bond required — conditions — lack of, considered violation — cancellation procedure, effect — items covered by bond, not covered — distribution of bond proceeds by director, procedure, appeal — surety, failure to pay, penalty — binders effective, conditions, cancellation.

Effective 02 Apr 1997, see footnote

Title XVII AGRICULTURE AND ANIMALS

276.426. Surety bond required — conditions — lack of, considered violation — cancellation procedure, effect — items covered by bond, not covered — distribution of bond proceeds by director, procedure, appeal — surety, failure to pay, penalty — binders effective, conditions, cancellation. — 1. Every person licensed as a grain dealer shall have filed with the director a surety bond executed and signed by the grain dealer as principal and issued by a responsible corporate surety licensed to execute surety bonds in the state of Missouri. It is a violation of sections 276.401 to 276.582 for any person to engage in the business of being a grain dealer without a sufficient surety bond on file with the department, on a form prescribed and furnished by the director.

2. Such bond shall be in favor of the state of Missouri, except as authorized by section 276.581, with the director as trustee for the benefit of all persons selling grain to the grain dealer, and their legal representatives, attorneys or assigns, and shall be conditioned upon the following:

(1) The dealer as a buyer paying to the seller the agreed-upon purchase price of the grain purchased from the seller where title to said grain transferred from the seller to the buyer within the state of Missouri;

(2) The grain dealer's faithful performance of his duties as a licensed grain dealer and his compliance with sections 276.401 to 276.582 and regulations promulgated hereunder. This section applies to purchases made from the effective date of the bond until the bond is cancelled, except as otherwise provided in sections 276.401 to 276.582;

(3) The bond required by this section shall cover the agreed-upon minimum price of any valid minimum price contract;

(4) The bond required by this section shall not cover payment for any promissory note accepted by the seller of grain. To be considered a promissory note, the note must contain the signature of both seller and buyer, date the note was executed, dollar amount of the note, payment terms and interest rate.

3. A surety bond required or allowed by sections 276.401 to 276.582 shall be effective on the date of issue, shall not be affected by the expiration of the license period, and shall continue in full force and effect until cancelled. The continuous nature of a bond, however, shall in no event be construed to allow the liability of the surety under a bond to accumulate for each successive license period during which the bond is in force, but shall be limited in the aggregate to the amount stated on the bond or as changed, from time to time, by appropriate endorsement or rider.

4. The required bond shall be kept in force at all times while the dealer is conducting business as a licensed grain dealer. Failure to keep such bond in force is cause for revocation of the license, and the dealer is subject to the penalties provided in this chapter. No dealer may cancel an approved bond without the prior written approval of the director and the director's approval of a substitute bond.

5. A grain dealer filing bonds required under sections 276.401 to 276.582, or regulations promulgated thereunder who is also licensed under chapter 411 shall utilize the same corporate surety for all bonds required to be licensed under chapter 411 and as a grain dealer.

6. Upon written demand of the director for payment, the surety shall either pay over to the director the sum demanded up to the full face amount of the bond, or shall deposit the sum demanded in an interest-bearing escrow account at the highest rate of interest available. When a surety pays the director upon demand, the director shall either interplead the sum in court or hold an administrative hearing for the determination of the liability of the surety, and the validity of claims against the bond, and upon the conclusion thereof, the director shall distribute the bond proceeds accordingly. The determination of the director shall be final, subject to the surety's or a claimant's right to appeal to the circuit court pursuant to the provisions of chapter 536. Refusal or failure of the surety to pay the sum demanded to the director within ten days of receipt of the director's demand letter or the refusal or failure to deposit the sum demanded in an interest-bearing escrow account at the highest rate of interest available, shall be grounds for withdrawal of the surety's license and authorization to conduct business in this state, and grounds for the court to penalize the surety, for refusal to pay or to deposit within the ten days of demand, in the amount of twenty-five percent of the full face amount of the bond, plus interest at the rate of nine percent, or at the rate that the director can establish he would have received had the money been paid or deposited by the surety, whichever rate of interest is higher. In the event that the surety pays as demanded and the director or court determines the surety is not liable, the director shall return to the surety the sum paid to the director plus all accumulated interest, or any pro rata part of the sum, plus interest, as applicable in the event of liability less than the sum demanded. In the event that the surety elects to deposit the demanded sum in an interest-bearing escrow account and the director holds an administrative hearing determining the liability of the surety and the validity of claims, and upon the exhaustion of appeals, if any, the surety immediately shall pay to the director for distribution to claimants the amount for which the surety has been determined to be liable plus accumulated interest on that amount.

7. Every bond filed shall contain a provision that it may not be cancelled by the principal or surety company except upon ninety days' prior notice in writing, by certified mail, to the director at his Jefferson City office. In the case of a surety giving notice of cancellation, a copy of such notice shall be mailed, by certified mail, on the same day to the principal. The cancellation does not affect the liability accrued or which may accrue under such bond before the expiration of the ninety days. The notice shall contain the termination date. In the event such notice procedures are not followed, the bond shall remain in full force and effect until properly cancelled.

8. Whenever the director receives notice from a surety that it intends to cancel the bond of a dealer, the director shall automatically suspend the dealer's license if a new bond is not received by the director within thirty days of receipt of the notice of intent to cancel. If a new bond is not received within sixty days of receipt of the notice of intent to cancel, the director shall revoke the dealer's license. The director may cause an inspection of the grain dealer at the end of this sixty-day period. Such inspection may include an attempt to identify all possible grain sellers and related claimants of the dealer by advertising for same in local news media.

9. Verbal or written surety bond binders issued by a surety on behalf of a grain dealer for original or replacement bonds are hereby recognized as legally effective in the state of Missouri as if the bond were fully executed when such binders meet the following conditions:

(1) The dealer or principal has paid, or has promised to pay, the surety an agreed upon or tentatively agreed upon premium or other consideration;

(2) The surety provides the department, either in writing or verbally:

(a) A bond number;

(b) The amount of the bond;

(c) The effective date of the bond;

(d) Either verbal or written assurance that the person providing the preceding information has authority to commit the surety. Such binders may be cancelled only in the manner provided in subsection 8 of this section. The director may or may not accept such a binder depending on the particular circumstances involved and consistent with the orderly administration of this chapter.

(L. 1980 H.B. 1627 § 6, A.L. 1986 H.B. 1578, A.L. 1997 H.B. 211)

Effective 4-02-97



Section 276.431 Provisions and rules relating to bonds to apply to certificates of deposit — irrevocable letters of credit may be accepted, conditions, demand by director, procedure — failure by bank to pay, when, penalty — funds returned to bank, when.

Effective 28 Aug 1987

Title XVII AGRICULTURE AND ANIMALS

276.431. Provisions and rules relating to bonds to apply to certificates of deposit — irrevocable letters of credit may be accepted, conditions, demand by director, procedure — failure by bank to pay, when, penalty — funds returned to bank, when. — 1. Sections 276.401 to 276.581 and all regulations promulgated hereunder that apply to surety bonds shall also apply to certificates of deposit. Any certificate of deposit submitted in lieu of a surety bond required under sections 276.401 to 276.581 shall be filed with the director as trustee for the benefit of all persons selling grain to the grain dealer. The certificate of deposit will be kept in the custody of the director.

2. A grain dealer may, in lieu of the bond required under this chapter, submit an irrevocable letter of credit, payable to the director for the benefit of claimants, and issued by a federally or state chartered bank. The director may refuse to accept a letter of credit in lieu of the bond required by this chapter if the director finds that the issuing bank is or may become insolvent, or for any other reason may be unable to honor the terms of the letter of credit. The director may require an issuing bank to submit evidence of its financial condition, and the director may seek the cooperation of the division of finance in evaluating the financial condition of an issuing bank. The director shall promulgate all necessary regulations pertaining to certificates of deposit, and irrevocable letters of credit.

3. Upon written demand of the director for payment, the bank shall either pay over to the director the sum demanded, up to the full face amount of the irrevocable letter of credit, or shall deposit the sum demanded in an escrow account at the highest rate of interest available. When a bank pays the director upon demand, the director shall either interplead the sum in court or hold an administrative hearing for the determination of the liability of the bank and the validity of the claims against the irrevocable letter of credit, and upon the conclusion thereof, the director shall distribute the irrevocable letter of credit proceeds accordingly. The determination of the director shall be final, subject to the licensee's or claimant's right to appeal to the circuit court pursuant to the provisions of chapter 536. Refusal or failure of the issuing bank to pay the sum demanded to the director within three days of the bank's receipt of such written demand shall result in a penalty assessment of ten percent of the amount demanded, up to the full face amount of the irrevocable letter of credit, per week until the amount demanded and the penalty are paid. When funds have been received, and the director or court determines that the bank is not liable for claims against the irrevocable letter of credit, the director shall return to the bank the sum paid to the director and all accumulated interest earned, minus any penalties due or paid. In the event that the liability is less than the sum demanded, the director shall return the appropriate pro rata portion of the funds received, and interest earned as applicable.

(L. 1980 H.B. 1627 § 7, A.L. 1986 H.B. 1578, A.L. 1987 H.B. 751)



Section 276.436 Amount of bond — director to establish by rule — formula — minimum and maximum — additional bond because of low net worth or other circumstances — failure to maintain, effect.

Effective 28 Aug 2011

Title XVII AGRICULTURE AND ANIMALS

276.436. Amount of bond — director to establish by rule — formula — minimum and maximum — additional bond because of low net worth or other circumstances — failure to maintain, effect. — 1. The total amount of the surety bond required of a dealer licensed pursuant to sections 276.401 to 276.582 shall be established by the director by rule, but in no event shall such bond be less than fifty thousand dollars nor more than six hundred thousand dollars, except as authorized by other provisions of sections 276.401 to 276.582.

2. The formula for determining the amount of bond shall be established by the director by rule and shall be computed at a rate of no less than the principal amount to the nearest one thousand dollars, equal to two percent of the aggregate dollar amount paid by the dealer for grain purchased in the state of Missouri and those states with whom Missouri has entered into contracts or agreements as authorized by section 276.566 during the dealer's last completed fiscal year, or, in the case of a dealer who has been engaged in business as a grain dealer for less than one year or who has not previously engaged in such business, two percent of the estimated aggregate dollar amount to be paid by the dealer for grain purchased in the state of Missouri and those states with whom Missouri has entered into contracts or agreements as authorized by section 276.566 during the applicant's initial fiscal year.

3. Any licensed grain dealer or applicant who has, at any time, a net worth less than the amount required by subsection 7 of section 276.421 shall be required to obtain a surety bond in the amount of one thousand dollars for each one thousand dollars or fraction thereof of the net worth deficiency. Failure to post such additional bond is grounds for refusal to license or the suspension or revocation of a license issued under sections 276.401 to 276.582. This additional bond can be in addition to or greater than or both in addition to and greater than the maximum bond as set by this section.

4. The director may, when the question arises as to a grain dealer's ability to pay for grain purchased, require a grain dealer to post an additional bond in a dollar amount deemed appropriate by the director. Such additional bond can be in addition to or greater than or both in addition to and greater than the maximum bond as set by this section. The director must furnish to the dealer, by certified mail, a written statement of the reasons for requesting additional bond and the reasons for questioning the dealer's ability to pay. Failure to post such additional bond is a ground for modification, suspension or revocation by the director of a license issued under sections 276.401 to 276.582. The determination of insufficiency of a bond and of the amount of the additional bond shall be based upon evidence presented to the director that a dealer:

(1) Is or may be unable to meet his dollar or grain obligations as they become due;

(2) Has acted or is acting in a way which might lead to the impairment of his capital;

(3) As a result of his activity, inactivity, or purchasing and pricing practices and procedures, including, but not limited to, the dealer's deferred pricing or deferred payment practices and procedures, is or may be unable to honor his grain purchase obligations arising out of his dealer business. The amount of the additional bond required under this subsection shall not exceed the amount of the dealer's current loss position. Current loss position shall be the sum of the dealer's current liabilities less current assets or the amount by which he is currently unable to meet the grain purchase obligations arising out of his dealer business.

5. One bond, cumulative as to minimum requirements, may be given where a dealer has multiple licenses; except however, that in computing the amount of the single bond the grain dealer may add together the total purchases of grain of all locations to be covered thereby and use the aggregate total purchases for the fiscal year for the purpose of computing bond. However, this single cumulative bond must be at least equal to fifty thousand dollars per dealer license issued up to the six hundred thousand dollar maximum bond amount specified in subsection 1 of this section. When a grain dealer elects to provide a single bond for a number of licensed locations, the total assets of all the licensed locations shall be subject to liabilities of each individual licensed location.

6. Failure of a grain dealer to provide and file a bond and financial statement and to keep such bond in force shall be grounds for the suspension or revocation, by the director, of a license issued under sections 276.401 to 276.582.

7. A dealer shall be required to post additional surety bond when he surpasses the estimated aggregate dollar amount to be paid for grain purchased as set forth in subsection 2 of this section. Such additional bond shall be determined by the director so as to effectively protect sellers of grain dealing with such dealer.

(L. 1980 H.B. 1627 § 8, A.L. 1981 H.B. 892, A.L. 1986 H.B. 1578, A.L. 1997 H.B. 211, A.L. 2011 H.B. 458 merged with S.B. 356)



Section 276.441 Dealer may request use of minimum bond, procedure.

Effective 28 Aug 2011

Title XVII AGRICULTURE AND ANIMALS

276.441. Dealer may request use of minimum bond, procedure. — 1. Any grain dealer who is of the opinion that his net worth is sufficient to guarantee payment for grain purchased by him may make a formal, written request to the director that he be relieved of the obligation of filing a bond in excess of the minimum bond of fifty thousand dollars. Such request shall be accompanied by a financial statement of the applicant, prepared within four months of the date of such request and accompanied by such additional information concerning the applicant and his finances as the director may require which may include the request for submission of a financial statement audited by a public accountant.

2. If such financial statement discloses a net worth equal to at least five times the amount of the bond otherwise required by sections 276.401 to 276.582, and the director is otherwise satisfied as to the financial ability and resources of the applicant, the director may waive that portion of the required bond in excess of fifty thousand dollars for each license issued.

(L. 1980 H.B. 1627 § 9, A.L. 1981 H.B. 892, A.L. 1986 H.B. 1578, A.L. 1997 H.B. 211, A.L. 2011 H.B. 458 merged with S.B. 356)



Section 276.451 Examination of application, duties of director — issuance and renewal of licenses — nontransferable — separate license for each location — suspension or revocation, grounds, duties of director, appeal, bond.

Effective 22 Apr 1986, see footnote

Title XVII AGRICULTURE AND ANIMALS

276.451. Examination of application, duties of director — issuance and renewal of licenses — nontransferable — separate license for each location — suspension or revocation, grounds, duties of director, appeal, bond. — 1. Upon receiving a dealer's original application for licensure, the director may make such examination and inquiries into the applicant's business, past business history, business reputation and may view all information available to the extent he deems necessary to determine that:

(1) The application is sufficient;

(2) The bond filed by the applicant is sufficient;

(3) The applicant is capable of performing the services proposed;

(4) The applicant has sufficient financial resources to guarantee payment for grain purchased;

(5) The applicant is willing and able to comply with the provisions of sections 276.401 to 276.581 and regulations promulgated hereunder;

(6) The applicant, or, if the applicant is a corporation or partnership, officer, majority shareholder, board member, or partner has not been involved in improper or illegal manipulation of grain inventories and grain purchases which involved or resulted in any losses to grain sellers within the ten-year period of time immediately preceding the date the director received the application.

2. If the director is not satisfied with the applicant's qualifications as stated in this section, the application may be denied. If the application is denied, notice shall be mailed to the applicant setting forth the reasons for the denial of the license. Within fifteen days of receipt of a notice of denial for license, the applicant may file a written application with the director for a hearing on the denial. The hearing shall be carried out in accordance with the provisions of this chapter, regulations promulgated hereunder, and chapter 536.

3. Licenses shall be renewed annually on the last day of the fifth month after the close of the dealer's fiscal year.

4. A dealer making original application for license, and fulfilling all requirements for licensing as stated in sections 276.401 to 276.581, shall be issued a license effective from the date of application and terminating on the last day of the fifth month after the close of the dealer's fiscal year.

5. A dealer's license may be renewed annually by the filing of an application on a form prescribed by the director and accompanied by a true and accurate financial statement prepared in accordance with the requirements for financial statements set forth in section 276.421.

6. A separate license shall be required for each location in which the records are normally kept and from which grain payments are made for transactions of the dealer.

7. A dealer's license is not transferable or assignable to any person, including successors in interest to the licensee.

8. The director shall not issue a license, renew a license, or allow a license to remain in effect if the dealer or applicant fails to:

(1) Comply with sections 276.401 to 276.581 and the regulations promulgated pursuant to sections 276.401 to 276.581; or

(2) Pay all required fees and assessed penalties.

9. If the holder of any grain dealer's license is convicted of any violation of sections 276.401 to 276.581, or if the director determines that any holder of such license has violated any of the provisions of such sections, or any of the rules and regulations adopted by the director under the provisions of such sections, the director may at his discretion modify, suspend, cancel, revoke, or refuse to renew the license of the holder.

10. Whenever the director shall modify, suspend, cancel, revoke or refuse to issue any license he shall prepare an order so providing which shall be signed by the director or some person designated by him, and the order shall state the reason or reasons for the modification, suspension, cancellation, revocation or refusal to issue the license. The order shall be sent by certified mail to the licensee or applicant at the address of the dealer licensed or applying for a license. Within thirty days after the mailing of the order, the licensee, if aggrieved by the order of the director, may appeal as provided in chapter 536. At the time of the filing of the appeal, the party appealing shall give a bond for costs conditioned on his prosecuting the appeal without delay and paying all costs assessed against him. In addition, the licensee shall post a bond which shall remain in effect pending final disposition of all appeals, including review by the Missouri court of appeals or Missouri supreme court, or federal review, in an amount sufficient to cover all grain purchases and grain purchase obligations of the licensee as identified by the director. The posting of such bond is jurisdictional to the circuit court's authority to entertain the appeal.

(L. 1980 H.B. 1627 § 11, A.L. 1986 H.B. 1578)

Effective 4-22-86



Section 276.456 License to be displayed — certificate of license to be in each grain transporting vehicle.

Effective 02 Apr 1997, see footnote

Title XVII AGRICULTURE AND ANIMALS

276.456. License to be displayed — certificate of license to be in each grain transporting vehicle. — 1. Each dealer shall have and conspicuously display in each of his business locations, within full and unobstructed sight of the public:

(1) Either the original or a certified copy of the dealer license as issued by the director;

(2) Such other materials or information as may be required by the director.

2. Upon written request of a licensee and the payment of the proper fees the director shall issue to the licensee a certificate that a license has been issued or renewed as required by sections 276.401 to 276.582. The number of such certificates shall be based upon the dealer's request and need as shown by his application.

3. A certificate of license issued or renewed shall be posted in each location listed on a licensee's application where he engages in the business of a grain dealer but does not keep records pertaining to his business or transactions as a grain dealer. In the case of a licensee operating various grain transporting vehicles, the licensee is required to have a certificate that the license is in effect carried in each grain transporting vehicle used in connection with the purchase and transporting of grain.

4. The certificate of license shall be displayed upon demand and shall contain information as deemed necessary by the director.

5. All licenses, including, without limitation, certificates of license, shall be and remain the property of the director and shall be subject to revocation, cancellation or repossession, as provided by sections 276.401 to 276.582.

(L. 1980 H.B. 1627 § 12, A.L. 1997 H.B. 211)

Effective 4-02-97



Section 276.461 Dealer to pay for grain, when — failure to make payment on demand, director's duties, grounds for modification, suspension or revocation of license — demands, how made.

Effective 02 Apr 1997, see footnote

Title XVII AGRICULTURE AND ANIMALS

276.461. Dealer to pay for grain, when — failure to make payment on demand, director's duties, grounds for modification, suspension or revocation of license — demands, how made. — 1. In general, a person licensed as a grain dealer shall make payment of the agreed-upon purchase price to the seller of grain upon delivery or demand of said seller or his authorized agent, unless a written grain purchase contract or valid deferred payment contract shall provide otherwise. However, every person licensed as a grain dealer shall establish and properly document the agreed-upon purchase price of all grain he buys as prescribed by the director or as otherwise provided by law. When a dealer has failed to make payment upon demand of the seller and such failure has come to the attention of the director, the director may request the dealer to make payment. Such request may be made verbally or in writing. The director may require the dealer to make payment with a certified or cashier's check, or in cash. The license may be modified, suspended or revoked if the dealer fails to make timely payment as requested by the director.

2. A person licensed as a class I dealer shall properly document the agreed-upon, between buyer and seller, purchase price of grain, as prescribed by the director, and shall make payment upon demand. However, if no demand for payment is made, a class I dealer has the option of entering the account, as prescribed by the director, onto a formal settlement sheet or paying the seller the agreed upon price. Such entry onto a formal settlement sheet must occur within thirty days of delivery. When an account is so entered onto a formal settlement sheet, payment shall be made the earlier of demand or one hundred eighty days from delivery. If payment is not made at the conclusion of the one hundred eighty day period, a formal written contract as provided for in subsections 8 and 11 of this section shall be executed.

3. A person licensed as a class II dealer shall properly document the agreed-upon, between buyer and seller, purchase price of grain, as prescribed by the director, and shall make payment upon demand. However, if no demand for payment is made, a class II dealer has the option of entering the account, as prescribed by the director, onto a formal settlement sheet or paying the seller the agreed-upon price. Such entry onto a formal settlement sheet must occur within thirty days of delivery. When an account is so entered onto a formal settlement sheet, payment shall be made on demand or within one hundred eighty days from delivery, whichever occurs first. A class II dealer shall not enter into any type of credit sales contract.

4. A person licensed as a class III, IV, V or VI grain dealer shall make payment to the seller within thirty days of delivery or upon demand of the seller or his authorized agent, whichever occurs first. A class III, IV, V, or VI dealer shall not enter into any type of credit sales contract.

5. Nothing contained in sections 276.401 to 276.582 shall be construed to limit or prohibit the right of a seller of grain to make an oral demand for payment from a dealer, provided that the right to recover under the surety bond shall be based only upon written demand to the surety by the seller or by the department on behalf of the claimant.

6. Recovery by a claimant on the bond shall not be his sole or exclusive remedy and shall not bar a civil action based upon rights or obligations arising under the grain purchase contract.

7. Notwithstanding any provisions of this section, in the case of valid deferred price contracts the seller of grain shall have no right of recovery under the grain dealer's surety bond. Deferred price contracts shall be in writing, dated, and shall contain a statement informing the seller that the seller is relinquishing title and all rights of ownership in the grain, that the grain dealer is not required to carry bond on the grain for the benefit of the seller, and that the payment for the grain becomes a common claim against the grain dealer. Only a class I grain dealer may enter into deferred price contracts.

8. In the case of deferred payment contracts, a class I grain dealer and a seller of grain may agree that payment be deferred to a future date. The agreement shall be in writing, dated, and shall contain a statement informing the seller that the seller is transferring title to the buyer and that the seller is relinquishing all rights in the grain and that the class I dealer is required to carry bond on the grain for the benefit of the seller for twelve months from the date the contract was entered into, and that after twelve months, payment for the grain becomes a common claim against the dealer. No other class of dealer may enter into deferred payment contracts.

9. In the event the license of a grain dealer is revoked by the director for any reason, all deferred payment agreements executed within the twelve months prior to revocation shall be deemed priced unpaid obligations as of the effective date of the revocation and as such agreements are covered by the grain dealer's bond.

10. In the case of minimum price contracts, a class I grain dealer and a seller of grain may agree upon a minimum price for the grain sold but allow the seller to retain the ability to participate in subsequent price gains or futures market increases, if any. The agreement shall be in writing, dated, and shall contain a statement informing the seller that the seller is transferring title and all rights of ownership in the grain to the buyer, and shall contain entries stating the agreed upon minimum price and explaining how subsequent price gains will be calculated. This agreement shall also contain statements informing the seller that only the payment of the specified minimum price is covered under the dealer's bond for the benefit of the seller, for, and only for, twelve months from the date the contract was entered; and that payment for any subsequent price gains, if any, is not covered by bond. No other class of dealer may enter minimum price contracts.

11. For the purposes of this section, deferred price, deferred payment, and minimum price contracts are not deemed valid unless they contain all the required statements and are signed by both the buyer and seller or their authorized representatives. The director may require any additional information from a grain dealer that he deems necessary to protect the interests of the seller of grain in such transactions. Class II, III, IV, V and VI grain dealers may not use or enter into such contracts with sellers of grain.

(L. 1980 H.B. 1627 § 13, A.L. 1986 H.B. 1578, A.L. 1987 H.B. 751, A.L. 1997 H.B. 211)

Effective 4-02-97



Section 276.471 Records to be maintained by dealer — retention for inspection.

Effective 02 Apr 1997, see footnote

Title XVII AGRICULTURE AND ANIMALS

276.471. Records to be maintained by dealer — retention for inspection. — 1. The grain dealer shall maintain at his principal place of business current and complete records with respect to all grain received and withdrawn from, purchased, sold, and held by him for that business.

2. Each licensed grain dealer shall keep in a place of safety, complete and correct records and accounts of:

(1) The quantity of each kind and class of grain received in his facility and withdrawn therefrom;

(2) Duplicate copy of receipts, tickets and bills of lading issued by him;

(3) Original receipts and tickets returned to and cancelled by him;

(4) A register which records all grain transactions not evidenced by the dealer's own scale ticket, i.e., direct farm-to-market shipments. This register shall be updated daily showing, at a minimum, the name of the seller, quantity of grain, date of shipment, name of terminal or other business accepting the physical commodity, destination scale ticket number and whether the grain was delivered for sale, or other specified purpose.

3. In addition to the records required by subsections 1 and 2 of this section, the grain dealer shall maintain such adequate financial records as will clearly reflect his current financial position and will clearly support any financial information required to be submitted to the director for licensing, auditing, inspection and/or investigation purposes.

4. A grain dealer licensed or required to be licensed under this chapter shall keep available for examination all books, records and accounts required by this chapter and any other books, records and accounts relevant to his operating a grain dealer business for a period of not less than three years after the close of the period for which such books or records were required. An examination may be performed by the director or his representative, and may take place at any time during the normal business hours of the dealer or, if prior notice of the examination is given to the grain dealer, at such time as is prescribed in that notice.

(L. 1980 H.B. 1627 § 15, A.L. 1997 H.B. 211)

Effective 4-02-97



Section 276.476 Auditors may be appointed — highway patrol to cooperate.

Effective 28 Aug 1980

Title XVII AGRICULTURE AND ANIMALS

276.476. Auditors may be appointed — highway patrol to cooperate. — The director may appoint auditors familiar with the purchase, sale, and handling of grain and knowledgeable with respect to sections 276.401 to 276.581 and regulations promulgated hereunder to investigate, audit, and inspect persons as authorized by sections 276.401 to 276.581 and the regulations promulgated hereunder. It shall be the duty of employees of the Missouri highway patrol and weighing station employees to cooperate with the director in the enforcement of sections 276.401 to 276.581.

(L. 1980 H.B. 1627 § 16)



Section 276.481 Inspection of premises and records — dealers may be required to report — transporters to have proper records — director to investigate.

Effective 28 Aug 1980

Title XVII AGRICULTURE AND ANIMALS

276.481. Inspection of premises and records — dealers may be required to report — transporters to have proper records — director to investigate. — 1. The director or any auditor appointed pursuant to the provisions of section 276.476 may inspect the premises used by any person licensed under sections 276.401 to 276.581, or persons who the director has reasonable cause to believe should be licensed under sections 276.401 to 276.581, in the conduct of his business at any time. The books, accounts, records and papers of every grain dealer shall at all times during business hours be subject to inspection as prescribed by the director.

2. The director may perform such inspections as are necessary for the orderly administration of the provisions of sections 276.401 to 276.581 based upon reports and other information available to him.

3. Every person licensed under sections 276.401 to 276.581 and such person's employees, agents, officers, partners, directors, and shareholders shall cooperate and hold themselves available to assist in the inspection, including allowing full and reasonable use of the weighing, sampling, and grading equipment, if any.

4. Any dealer who is licensed in this state and who does not have a place of business within the state shall make available and furnish to the director or an auditor, upon request, all books, accounts, papers, and records of grain transactions within this state at any time and place that the director may designate.

5. Each grain dealer may also be required to make such reports as deemed necessary by the director to protect the seller of grain as set forth in sections 276.401 to 276.581 and the regulations promulgated hereunder.

6. The transporter of grain in transit shall have in his possession bills of lading or other documents covering such grain in transit. Such documents shall be available for inspection by the director or his agent upon request.

7. The director shall, upon the verified complaint in writing of any person setting forth facts which if proved would be in violation of the provisions of sections 276.401 to 276.581, or regulations promulgated hereunder or would constitute grounds for refusal, suspension, or revocation of a license under sections 276.401 to 276.581, investigate the actions of any person applying for, holding, or claiming to hold a license; provided that the director is not required to investigate any complaint which does not appear to have a reasonable basis.

(L. 1980 H.B. 1627 § 17)



Section 276.486 Injunctive relief may be sought — who to prosecute — director may conduct investigations and hearings — attendance of witnesses.

Effective 02 Apr 1997, see footnote

Title XVII AGRICULTURE AND ANIMALS

276.486. Injunctive relief may be sought — who to prosecute — director may conduct investigations and hearings — attendance of witnesses. — 1. The director may apply for a restraining order or a temporary or permanent injunction against the operation of a dealer which is in violation of sections 276.401 to 276.582 or regulations promulgated hereunder or in order to enforce sections 276.401 to 276.582 or such regulations, notwithstanding the existence of other remedies at law. The restraining order or injunction may be prosecuted by the attorney general or the prosecuting attorney of the proper county upon request of the director.

2. The director may apply for a restraining order or a temporary or permanent injunction enjoining a grain dealer from disposing of any grain owned, in whole or in part, or held or in his possession whether owned in whole or in part, or enjoining anyone from removing any grain in which the grain dealer or claimants from which he has purchased grain have an interest. The restraining order or injunction may be prosecuted by the attorney general or the prosecuting attorney of the proper county upon request of the director.

3. The director shall have power in the conduct of any investigation or hearing authorized or held by him to:

(1) Examine, or cause to be examined, under oath, any person;

(2) Examine, or cause to be examined, books and records of any dealer or warehouseman;

(3) Hear such testimony and take such evidence as will assist him in the discharge of his duties under this chapter;

(4) Administer or cause to be administered oaths;

(5) Issue subpoenas to require the attendance of witnesses and the production of books; and

(6) Serve, or cause to be served, any subpoena, petition, or order required for the administration of this chapter.

4. Any circuit court may, by order duly entered, require the attendance of witnesses and the production of relevant books and records subpoenaed by the director, and the court may compel obedience to its order by proceedings for contempt.

(L. 1980 H.B. 1627 § 18, A.L. 1997 H.B. 211)

Effective 4-02-97



Section 276.491 Modification, suspension or revocation of license — licensee to be notified of complaints — emergency temporary suspensions, length — hearing required — appeal procedure — time for filing claims, effect of failure to act within time.

Effective 02 Apr 1997, see footnote

Title XVII AGRICULTURE AND ANIMALS

276.491. Modification, suspension or revocation of license — licensee to be notified of complaints — emergency temporary suspensions, length — hearing required — appeal procedure — time for filing claims, effect of failure to act within time. — 1. The director may, after a hearing or upon verified complaint filed by any person, modify, suspend or revoke the license of any person licensed under sections 276.401 to 276.582 for the violation of or failure to comply with the provisions of sections 276.401 to 276.582 or regulations promulgated pursuant to sections 276.401 to 276.582.

2. Any information of a verified complaint stating the grounds for modification, suspension or revocation shall be filed with the director. The director shall notify the licensee of the complaint and furnish him with a copy of the information or the complaint and a copy of the order of the director fixing the time for a hearing, which time shall be at least five days but not more than thirty days from the date of notification. Such written notification may be served by personal service on the licensee or by mailing the same by registered or certified mail to the place of business specified by the licensee in the last application or notification to the director.

3. If at any time the director determines that the public good requires immediate action, and that there is reasonable cause to believe that there exists a violation of sections 276.401 to 276.582 or regulations promulgated pursuant hereunder, and that the nature of the violation is such that there exists an immediate danger of loss to any claimant, the director may, upon the filing of the information or the complaint with the licensee, without hearing, temporarily suspend a license pending the determination of the complaint. Such temporary suspension shall be for not longer than ninety days. When a license is suspended without hearing, however, the director shall grant a hearing to be held in accordance with the provisions of sections 276.401 to 276.582 as soon thereafter as is possible, but not later than five days after such temporary suspension.

4. At the time and place fixed in the notice, the director shall proceed to hear the matter and any charges made, and both the licensee and complainant shall be accorded ample opportunity to present in person or by counsel such statement, testimony, evidence, and arguments as may be pertinent to the matter or charges or to any defense thereto. The director may continue such hearing from time to time.

5. Any person aggrieved by the decision of the director may appeal the decision as provided in chapter 536.

6. Upon revocation of a license, any claim shall be filed against the former licensee and the surety company within one hundred twenty days after the date of revocation. Failure to timely file such claim shall defeat the claim for the purposes of recovery under the grain dealer's bond.

(L. 1980 H.B. 1627 § 19, A.L. 1997 H.B. 211)

Effective 4-02-97



Section 276.496 Dealer to terminate all agreements upon expiration or revocation of license — notices — director to prescribe procedure — business may operate during periods of suspension — dealer to pay costs.

Effective 28 Aug 1980

Title XVII AGRICULTURE AND ANIMALS

276.496. Dealer to terminate all agreements upon expiration or revocation of license — notices — director to prescribe procedure — business may operate during periods of suspension — dealer to pay costs. — 1. When a license is revoked or expires without having been renewed, the dealer shall terminate, in the manner prescribed by the director, all arrangements covering the purchase, holding or sale of grains held or controlled by the dealer. In terminating such arrangements, the dealer shall prepare a notice in a form approved by the director for all creditors, sellers, and purchasers, which notice shall set forth the fact of termination and indicate the method of resolving open engagements.

2. During the period of suspension of a license, including a temporary suspension, the dealer may, with the approval and under the supervision of the director or an auditor, continue to operate his dealer business. All necessary expenses incurred by the director or his designated agents in administering the provisions of this section may be recovered from the dealer in a separate civil action brought by the director in the circuit court. The director or his designated agents shall be entitled to a fee, computed in accordance with the provisions of subdivision (4) of subsection 1 of section 276.506, for each day or fraction thereof that he or his agents are required to perform services in discharging the duties imposed by this section. The cost of liability insurance necessary to protect the director and others engaged in carrying out the provisions of this section may also be assessed against the dealer by the court in said suit.

(L. 1980 H.B. 1627 § 20)



Section 276.501 Insolvency, director may request ex parte order to be named trustee and be given immediate possession — procedure — order, contents — dealer may file response, when — hearing, when — notice, duties of director — director not to operate business, liability limited — recovery of expenses.

Effective 02 Apr 1997, see footnote

Title XVII AGRICULTURE AND ANIMALS

276.501. Insolvency, director may request ex parte order to be named trustee and be given immediate possession — procedure — order, contents — dealer may file response, when — hearing, when — notice, duties of director — director not to operate business, liability limited — recovery of expenses. — 1. If at any time the director has evidence that a dealer is insolvent or is unable to satisfy the claims of all sellers, the director may petition the circuit court in the county where the dealer's principal place of business is located, for an ex parte order authorizing the director or his authorized agent to seize, and take title and possession, as trustee, of any grain in the dealer's possession or under the dealer's control, and of all pertinent records and property as provided for in subsection 2 of this section.

2. Upon receipt of the director's verified petition setting forth the circumstances of the dealer's failure to comply with sections 276.401 to 276.582, and further stating reasons why immediate possession by the director or his authorized agent is necessary for the protection of grain sellers or sureties, the court is authorized to issue an ex parte order authorizing the director or his authorized agent to take immediate possession for the purposes stated in this section. A copy of the petition and order shall be sent to the dealer. If appropriate, the court may order the director's taking possession of only grain-related assets and not the entire business of the dealer. Such order may include, but is not limited to, the following:

(1) The director locking down and securing, by padlocks or other appropriate means, the grain storage bins, scales, offices, equipment and rolling stock of the dealer;

(2) Removing and excluding the dealer, or any and all of the dealer's employees, from the facility;

(3) Prohibiting the dealer from engaging in any grain-related business transactions whatever during the director's possession of the grain-related assets of the dealer's business;

(4) Authorizing all financial institutions to place all business accounts of the dealer under the director's authority and to freeze all transactions involving such accounts except to honor outstanding checks written previous to the issuance of the court's order. If it appears that the dealer has conducted, in part, his grain dealer business through the use of personal accounts as opposed to business accounts, or intermingled two or more such accounts, the court may authorize the applicable financial institutions to place such personal accounts, as well as the business accounts, under the authority of the director in order to allow the director to accurately determine the extent of all grain-related obligations incurred by the dealer, the correct status of same and the dealer's resources to pay his grain-related obligations;

(5) Authorizing the director to redeliver or sell depositor or dealer-owned grain, as appropriate in the circumstances and setting forth the conditions for doing such;

(6) Authorizing the director to deposit all grain-related assets and proceeds therefrom in an interest-bearing escrow account to be disbursed only upon orders of the court;

(7) Directing the dealer to provide the director with all grain-related business documents which come into his possession subsequent to the director's possession of the grain-related assets, as well as any other grain-related documents which the dealer may have knowledge of and which are not at the dealer's facility.

3. At any time within ten days after the director or his authorized agent takes possession, the dealer may file with the court a response to the petition of the director stating reasons why the director or his authorized agent should not be allowed to retain possession. The court shall set the matter for hearing on a date not more than fifteen days from the date of the filing of the dealer's response. The order placing the director or his authorized agent in possession shall not be stayed nor set aside until such time as the court, after hearing, determines that possession should be restored to the dealer.

4. Upon taking possession, the director shall give written notice of his action to the surety on the bond of the dealer and may notify all known sellers as shown by the dealer's records.

5. The director or his authorized agent shall retain possession obtained under this section until such time as the dealer or the surety on the bond shall have satisfied the claims of all sellers, or until such time as the director or his authorized agent is ordered by the court to surrender possession. At no time while the director or his authorized agent is in possession of a dealer's business, as authorized by this section, shall the director, or his authorized agent be required to operate the dealer's business; nor shall the director or his authorized agent be liable for any claims which have arisen or could arise from the nonoperation of the dealer's business.

6. If at any time, the director, whether or not he or his authorized agent has possession as authorized by this section, has evidence that a dealer is insolvent or is unable to satisfy the claims of all sellers, the director may petition the circuit court for the appointment of a receiver to operate or liquidate the business of the dealer in accordance with law.

7. All necessary expenses incurred by the director, his authorized agents or any receiver appointed under this section, in carrying out the provisions of this section may be recovered from the dealer in a separate civil action brought by the director in the circuit court or as part of the seizure or receivership action filed under this section. If the director or any of his authorized agents seize and take possession of the grain, records or property at the dealer's facility, the dealer may be assessed and shall pay as part of the necessary expenses incurred a fee of one hundred dollars per person for each day or part thereof that each such person performs such activities. The cost of liability insurance necessary to protect the director, the receiver, and others engaged in carrying out the provisions of this section, may be recovered as part of the necessary expenses.

(L. 1980 H.B. 1627 § 21, A.L. 1986 H.B. 1578, A.L. 1997 H.B. 211)

Effective 4-02-97



Section 276.506 Fees.

Effective 02 Apr 1997, see footnote

Title XVII AGRICULTURE AND ANIMALS

276.506. Fees. — 1. The director shall collect fees as follows:

(1) A filing fee of twenty-five dollars for each original application for license filed;

(2) A license fee of forty dollars for the issuance of an original or renewal license;

(3) A fee for each special or requested examination of a grain dealer for extra work beyond regular examination procedures in connection with regular scheduled examinations computed as follows:

(a) Necessary personal expenses in conformance with the rules and regulations promulgated by the commissioner of administration pursuant to section 33.090;

(b) A mileage allowance equal to the allowance established by the commissioner of administration pursuant to section 33.095;

(c) Twenty dollars for each man-hour required to complete the inspection.

2. All fees collected by the director under sections 276.401 to 276.582 shall be deposited in the general revenue fund of the state. No fees shall be prorated.

3. Nonpayment of fees shall be grounds for refusal to issue or renew a license or for suspension or revocation of a grain dealer's license.

4. Notwithstanding other provisions of sections 276.401 to 276.582, a grain dealer licensed under sections 276.401 to 276.582 who is also licensed by the state of Missouri under chapter 411 shall not be charged application filing fees or licensing fees authorized by sections 276.401 to 276.582.

(L. 1980 H.B. 1627 § 22, A.L. 1997 H.B. 211)

Effective 4-02-97



Section 276.511 Classification of dealers.

Effective 02 Apr 1997, see footnote

Title XVII AGRICULTURE AND ANIMALS

276.511. Classification of dealers. — 1. For the purpose of regulation, all dealers shall be classified according to their type of business operation.

2. Dealers that meet the requirements set forth below may be classified as class I dealers:

(1) Each class I grain dealer must have and maintain a net worth equal to the greater of fifty thousand dollars or two percent of grain purchases;

(2) Each class I grain dealer shall be open for business every business day for a period of not less than six hours between the hours of 8:00 a.m. and 6:00 p.m., except as provided in subdivision (3) of this subsection. The dealer shall keep conspicuously posted on the door of the public entrance to his office a notice showing the hours during which the business will be kept open, except when such business is kept open continuously from 9:00 a.m. to 4:00 p.m.;

(3) In case the dealer's office is not to be kept open as required by subdivision (2) of this subsection, the notice posted as prescribed in that subdivision shall state the period during which the business is to be closed and the name of an accessible person, with the address where he is to be found, and the telephone number, if any, of whom shall be authorized to pay for grain sold to such dealer business.

3. Dealers also licensed as warehousemen under chapter 411 or under the United States Warehouse Act that do not meet the requirements of class I dealers are class II dealers.

(1) Each class II grain dealer shall be open for business every business day for a period of not less than six hours between the hours of 8:00 a.m. and 6:00 p.m., except as provided in subdivision (2) of this subsection. The dealer shall keep conspicuously posted on the door of the public entrance to his office a notice showing the hours during which the business will be kept open, except when such business is kept open continuously from 9:00 a.m. to 4:00 p.m.;

(2) In case the dealer's office is not to be kept open as required by subdivision (1) of this subsection, the notice posted as prescribed in that subdivision shall state the period during which the business is to be closed and the name of an accessible person, with the address where he is to be found, and the telephone number, if any, of whom shall be authorized to pay for grain sold to such dealer business.

4. Dealers using physical facilities, in which bulk grain may be stored or held, in the operation of their dealer business, maintaining* an office, and not licensed as a warehouseman under chapter 411, or the United States Warehouse Act, may be classified by the director as class III grain dealers.

(1) Each class III grain dealer shall be open for business every business day for a period of not less than six hours between the hours of 8:00 a.m. and 6:00 p.m., except as provided in subdivision (2) of this subsection. The dealer shall keep conspicuously posted on the door of the public entrance to his office a notice showing the hours during which the business will be kept open, except when such business is kept open continuously from 9:00 a.m. to 4:00 p.m.;

(2) In case the dealer's office is not to be kept open as required by subdivision (1) of this subsection, the notice posted as prescribed in that subdivision shall state the period during which the business is to be closed and the name of an accessible person, with the address where he is to be found, and the telephone number, if any, of whom shall be authorized to pay for grain sold to such dealer business.

5. Dealers primarily engaged in the trucking or transportation business, who incidental to or as a part of such business buy or sell grain, may be classified by the director as class IV dealers.

6. Notwithstanding subdivision (18) of subsection 4 of section 276.401 to the contrary, dealers whose grain transactions are only comprised of sales of grain from their own farming operations may apply for a class V grain dealers license.

7. All dealers who are not class I, II, III, IV or V dealers are class VI dealers.

8. The director may establish, by rule or regulation, additional requirements for the regulation of all classes of grain dealers. Such rules and regulations shall not be inconsistent with the provisions of sections 276.401 to 276.582.

(L. 1980 H.B. 1627 § 23, A.L. 1986 H.B. 1578, A.L. 1997 H.B. 211)

Effective 4-02-97

*Word "maintain" appears in original rolls.



Section 276.516 Dealers to issue scale tickets — contents — how filed — evidence of holder's claim for payment.

Effective 02 Apr 1997, see footnote

Title XVII AGRICULTURE AND ANIMALS

276.516. Dealers to issue scale tickets — contents — how filed — evidence of holder's claim for payment. — 1. A scale ticket, or other document approved by the director, shall be made out and filed for each movement of grain in or out of any grain facility owned or operated by a dealer licensed or required to be licensed under the provisions of this chapter. All scale tickets shall be printed with the business name and location and consecutively numbered. They must be issued in consecutive order. A copy of all scale tickets shall be kept on file in numerical order in the grain dealer's office. All other source documents for movement of grain in or out of the facility shall be in a form approved by the director and kept and maintained in a manner approved by the director. Any scale ticket or other source document used in pricing grain for the purpose of sale to the grain dealer shall have the price shown on all copies of the ticket.

2. A scale ticket issued in accordance with the provisions of this chapter or regulations promulgated hereunder shall be considered a form of nonnegotiable receipt. This form of nonnegotiable receipt shall be deemed a document of title. The grain dealer's failure to complete all entries on a scale ticket as required by this chapter and the rules promulgated pursuant to this chapter shall constitute a violation on the part of the grain dealer, but shall not preclude or restrict a seller's right to receive payment for grain sold. The scale ticket or document issued in lieu of a scale ticket shall constitute prima facie evidence of the holder's claim for payment for the grain regardless of the degree of compliance with this chapter with respect to completion of the entries required by this chapter.

3. All scale tickets, or other approved documents, issued shall contain the following information:

(1) Customer name;

(2) Date issued;

(3) Type of grain;

(4) Quantity of grain;

(5) Notation to show whether the grain movement was IN or OUT;

(6) If movement was IN, whether the grain received was for purchase by the grain dealer, or for other specified purpose; and

(7) If received for purchase by the grain dealer, the price shall be stated on all copies or supporting documents.

(L. 1980 H.B. 1627 § 24, A.L. 1997 H.B. 211)

Effective 4-02-97



Section 276.521 Grain purchase contracts — form to be prescribed by director.

Effective 28 Aug 1980

Title XVII AGRICULTURE AND ANIMALS

276.521. Grain purchase contracts — form to be prescribed by director. — 1. All purchases of grain shall be evidenced by a grain purchase contract.

2. The scale ticket prepared and delivered in accordance with section 276.516 may constitute a written grain purchase contract in the case of grain purchased and priced at the time of delivery of the grain.

3. All types of grain purchase contracts shall be in a form as prescribed by the director.

(L. 1980 H.B. 1627 § 25)



Section 276.531 Nonresident licensee to designate resident agent — agent to forward notices.

Effective 28 Aug 1980

Title XVII AGRICULTURE AND ANIMALS

276.531. Nonresident licensee to designate resident agent — agent to forward notices. — 1. Any person issued a license under sections 276.401 to 276.581 who is, or after the issuance of said license becomes, a nonresident of the state of Missouri shall designate in writing the secretary of state of the state of Missouri as his true and lawful attorney upon whom may be served all lawful processes in any action or proceeding brought by the director or other person growing out of the licensee's violation of any of the terms of sections 276.401 to 276.581 or regulations promulgated hereunder; except, any such nonresident who has designated a resident agent upon whom process may be served as provided by law shall not be required to designate the secretary of state as his agent. The secretary of state shall be allowed such fees therefor as provided by law.

2. The acceptance of a dealer's license shall be signification of the licensee's agreement that any such process against him, which is so served, shall be of the same legal force and validity as if served upon him personally. Such appointment shall be irrevocable and binding upon his executor, administrator, or assigns. It shall be the duty of the licensee to keep his current address on file with the office of the secretary of state. The secretary of state shall forward the notice to the person by registered mail, return receipt requested, and when said return receipt is received the same shall be forwarded to the director. In case the notice sent by the secretary is refused or not claimed by the addressee, then the returned mail shall be forwarded to the director and, in either event, the service or attempt thereof shall be sufficient service upon the licensee.

(L. 1980 H.B. 1627 § 26)



Section 276.536 Penalties — attorney general and prosecutors may prosecute upon complaint.

Effective 01 Jan 2017, see footnote

Title XVII AGRICULTURE AND ANIMALS

276.536. Penalties — attorney general and prosecutors may prosecute upon complaint. — 1. Upon conviction, any person who does any of the following is guilty of a class B misdemeanor:

(1) Engaging in the business of being a grain dealer without securing a license prior to engaging in said business. If a grain dealer has been charged, and has paid, a penalty fee for operating without a license as set forth in section 276.411, the grain dealer may not be charged with a class B misdemeanor for operating without a license for the time period covered by the penalty fee;

(2) Violating any of the provisions of sections 276.401 to 276.581;

(3) Impeding, hindering, obstructing, or otherwise preventing or attempting to prevent the director, the director's designated representative, employees, or any auditor in the performance of his or her duty in connection with sections 276.401 to 276.581 or the regulations promulgated pursuant thereto;

(4) On the part of any person, refusing to permit inspection of his or her premises, books, accounts or records as provided in sections 276.401 to 276.581.

2. In case of a continuing violation, each day a violation occurs constitutes a separate and distinct offense.

3. It shall be the duty of the attorney general or each prosecuting attorney to whom any violation of sections 276.401 to 276.581 is reported to cause appropriate proceedings under this section to be instituted and prosecuted in a court of competent jurisdiction without delay. Before a violation is reported for prosecution, the director may give the grain dealer an opportunity to present his or her views at an informal hearing. In the event the director determines that a prosecutor to whom a violation has been reported has failed to institute appropriate proceedings, the director may make a written report of the failure to institute proceedings to the attorney general. The attorney general may investigate the circumstances which resulted in the report. If the attorney general determines additional proceedings are appropriate, he or she shall cause such proceedings to be instituted. When the attorney general causes such a proceeding to be instituted, he or she shall have all the powers and rights of the office of the prosecuting attorney to whom the violation was originally reported. Such powers and rights are restricted to the prosecution of the specific case reported.

4. A grain dealer licensed or required to be licensed under sections 276.401 to 276.581, or any officer, agent, or servant of such grain dealer who files false records, scale tickets, financial papers or accounts with the director, or who withholds records, scale tickets, financial papers or accounts from the director, or who alters records, scale tickets, financial papers or accounts in order to conceal amounts owed to sellers of grain or actual amounts of grain received and paid or not paid for or for the purpose of in any way misleading department auditors and officials is, upon conviction, guilty of a class D felony.

5. Any duly authorized officer or employee appointed under the provisions of sections 276.401 to 276.581 who neglects his or her duty, or who knowingly or carelessly inspects, grades, tests, or weighs any grain improperly, conducts an inspection improperly, intentionally falsifies any inspection report, or intentionally gives false information, or who accepts any money or other valuable consideration, directly or indirectly, for any neglect of duty as such duly authorized officer or employee in the performance of his or her duties as such officer or employee is deemed guilty of a class B misdemeanor.

(L. 1980 H.B. 1627 § 27, A.L. 1986 H.B. 1578, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 276.541 Director not to be interested in grain buying.

Effective 28 Aug 1980

Title XVII AGRICULTURE AND ANIMALS

276.541. Director not to be interested in grain buying. — The director shall not, directly or indirectly, be interested in buying or selling grain, either on his own account or for others, or in handling grain as a grain dealer or on private account, during his term of office; except that, the director may sell, handle, buy or store grain in connection with his farming operation.

(L. 1980 H.B. 1627 § 28)



Section 276.546 State not guarantor.

Effective 28 Aug 1980

Title XVII AGRICULTURE AND ANIMALS

276.546. State not guarantor. — Nothing in sections 276.401 to 276.581 shall be construed to imply any guarantee or obligation on the part of the state of Missouri, or any of its agencies, employees, or officials, either elective or appointive, in respect of any agreement or undertaking to which the provisions of sections 276.401 to 276.581 relate.

(L. 1980 H.B. 1627 § 29)



Section 276.551 Information confidential, exceptions.

Effective 28 Aug 1980

Title XVII AGRICULTURE AND ANIMALS

276.551. Information confidential, exceptions. — 1. Unless in accordance with a judicial order, and except in accordance with other provisions of sections 276.401 to 276.581, the director, the department, its counsel, auditors, or its other employees or agents shall not divulge any information disclosed by the applications or reports filed or inspections performed under the provisions of sections 276.401 to 276.581 and regulations promulgated hereunder, except to agents and employees of the department or to any other legal representatives of the state or federal government otherwise empowered to see or review such information; provided, the director may, upon written application of any person, disclose or direct any auditor or employee of the department to disclose any information which, in the opinion of the director, the person applying for the same is entitled to receive.

2. The director may disclose information contained in applications, reports, or inspections only in the form of an information summary or profile, or statistical study based upon data provided with respect to more than one grain dealer which does not identify the grain dealer to which the information applies.

3. The director may, at his discretion, disclose the fact of licensing and any other information which appears on the face of the grain dealer's license.

4. Subject to other provisions of sections 276.401 to 276.581 this section shall not prevent the taking of sworn testimony at a public hearing with respect to violations of sections 276.401 to 276.581 or regulations promulgated pursuant hereto.

5. Any duly authorized officer or employee, appointed under the provisions of sections 276.401 to 276.581 and regulations promulgated hereunder who violates the provisions of this section is, upon conviction, guilty of a class B misdemeanor.

(L. 1980 H.B. 1627 § 30)



Section 276.556 Hearings, director to promulgate rules.

Effective 28 Aug 1980

Title XVII AGRICULTURE AND ANIMALS

276.556. Hearings, director to promulgate rules. — All hearings provided for in sections 276.401 to 276.581 or in regulations promulgated hereunder shall be held in accordance with the provisions prescribed by the director.

(L. 1980 H.B. 1627 § 31)



Section 276.561 Formal notices may be eliminated, when — parties may resolve differences.

Effective 28 Aug 1980

Title XVII AGRICULTURE AND ANIMALS

276.561. Formal notices may be eliminated, when — parties may resolve differences. — 1. Upon the agreement of the director, and the known interested parties, a hearing may be held without formal notice at such time and place as all of the parties may agree.

2. In all disputes arising from rights or obligations under sections 276.401 to 276.581 and regulations promulgated hereunder in which all parties are private persons and in which the director is not involved as a party, the parties shall be afforded the opportunity to settle and resolve such dispute prior to a hearing held pursuant to sections 276.401 to 276.581.

(L. 1980 H.B. 1627 § 32)



Section 276.566 Director may contract with other states regarding uniform procedures.

Effective 28 Aug 1980

Title XVII AGRICULTURE AND ANIMALS

276.566. Director may contract with other states regarding uniform procedures. — The director is authorized and empowered to enter into contracts and agreements necessary to cooperate with any other state to make uniform the procedures followed in bonding, licensing and examining state licensed grain dealers and to make available to those states with whom Missouri has entered into such contracts and agreements the information acquired under such bonding, licensing and examining procedures.

(L. 1980 H.B. 1627 § 33)



Section 276.571 Licenses may be revoked or suspended because of actions in other states, when, procedure.

Effective 28 Aug 1980

Title XVII AGRICULTURE AND ANIMALS

276.571. Licenses may be revoked or suspended because of actions in other states, when, procedure. — When the director receives notice from a state with which Missouri has a cooperative agreement under sections 276.401 to 276.581 of the imposition of a final judgment in a civil action, criminal conviction, or final administrative action for an act by a grain dealer licensed in this state, which, if committed in this state would constitute a violation of sections 276.401 to 276.581, he is authorized to initiate such proceedings as he may deem appropriate under sections 276.401 to 276.581, either administrative or judicial, to suspend or revoke the grain dealer's license or to enjoin such grain dealer from operating in this state.

(L. 1980 H.B. 1627 § 34)



Section 276.576 Satisfaction of bonding requirements.

Effective 28 Aug 1980

Title XVII AGRICULTURE AND ANIMALS

276.576. Satisfaction of bonding requirements. — The bonding requirements of sections 276.401 to 276.581 may be satisfied by:

(1) Filing with the director evidence of a bond on file with any other state with which Missouri has a cooperative agreement as provided for by sections 276.401 to 276.581; and

(2) Such bond shall be copayable to the state of Missouri for the benefit of sellers of grain in Missouri; and

(3) The bond shall be in an amount at least equal to the amounts required by sections 276.401 to 276.581.

(L. 1980 H.B. 1627 § 35)



Section 276.581 Bonds may be copayable to another state.

Effective 28 Aug 1980

Title XVII AGRICULTURE AND ANIMALS

276.581. Bonds may be copayable to another state. — Any bond required by sections 276.401 to 276.581 may be made copayable to any state with whom Missouri has entered into contracts or agreements as authorized by section 276.566, for the benefit of sellers of grain in that state.

(L. 1980 H.B. 1627 § 36)



Section 276.582 Signs to be posted stating licensing status of grain dealer, requirements, violation, penalties — attorney general may investigate violations, also for grain warehouses, when.

Effective 28 Aug 1994

Title XVII AGRICULTURE AND ANIMALS

276.582. Signs to be posted stating licensing status of grain dealer, requirements, violation, penalties — attorney general may investigate violations, also for grain warehouses, when. — 1. Each grain dealer, as defined in section 276.401, shall prominently display, at the main entrance to the building of the grain dealer and on or about the scale of the grain dealer, if any, so that such sign may be easily viewed by a person using the scale, a sign containing letters of not less than one inch and not more than six inches in height, which shall read either:

(1) "NOTICE: THIS GRAIN DEALER IS NOT LICENSED AS REQUIRED BY LAW PURSUANT TO SECTION 276.411, RSMo"; or

(2) "NOTICE: THIS GRAIN DEALER IS LICENSED AS REQUIRED BY LAW PURSUANT TO SECTION 276.411, RSMo".

2. Any grain dealer, as defined in section 276.401, who does not display the sign as required by subsection 1 of this section, is guilty of a misdemeanor, and shall be subject to a fine of up to three hundred dollars for each day of the violation.

3. The director of the department of agriculture may refer violations of this section and section 411.778 to the attorney general if the local circuit or prosecuting attorney has not acted upon violations of this section and section 411.778 within ninety days of notice by the director of the department of agriculture of such violation. The attorney general may investigate, prosecute and appoint a special prosecuting attorney in any case which has been referred under this subsection.

(L. 1993 H.B. 822 § 1 subsecs. 5, 6, 7, A.L. 1994 H.B. 1732)



Section 276.600 Short title.

Effective 28 Aug 1987

Title XVII AGRICULTURE AND ANIMALS

276.600. Short title. — Sections 276.600 to 276.661 shall be known, and may be cited, as the "Missouri Livestock Dealer Law".

(L. 1977 H.B. 148 § 1, A.L. 1987 H.B. 368)



Section 276.606 Definitions.

Effective 28 Aug 2005

Title XVII AGRICULTURE AND ANIMALS

276.606. Definitions. — As used in sections 276.600 to 276.661, the following terms mean:

(1) "Agent", any person authorized to act for a livestock dealer;

(2) "Dealer transactions", any purchase, sale, or exchange of livestock by a dealer, or agent, representative, or consignee of a dealer or person in which any interest equitable or legal is acquired or divested whether directly or indirectly;

(3) "Director", the director of the Missouri department of agriculture or his designated representative;

(4) "Engaged in the business of buying, selling, or exchanging in commerce livestock", sales and purchases of greater frequency than the person would make in feeding operation under the normal operation of a farm, if the person is a farmer. If the person is not a farmer he is a dealer engaged in the business of buying, selling, or exchanging in commerce livestock;

(5) "Livestock", cattle, swine, sheep, goats, horses and poultry, llamas, alpaca, buffalo, and other domesticated or semidomesticated or exotic animals;

(6) "Livestock dealer", any person engaged in the business of buying, selling, or exchanging in commerce of livestock;

(7) "Livestock transactions", any purchase, sale or exchange of livestock by a person, whether or not a livestock dealer, in which any interest equitable or legal is acquired or divested whether directly or indirectly;

(8) "Official ear tag", a metal or plastic ear tag prescribed by the director conforming to the nine character alpha-numeric national uniform ear-tagging system;

(9) "Person", any individual, partnership, corporation, association or other legal entity;

(10) "State veterinarian", the state veterinarian of the Missouri department of agriculture, or his appointed agent.

(L. 1987 H.B. 368, A.L. 2005 S.B. 355)



Section 276.611 Dealers to register with director.

Effective 28 Aug 1989

Title XVII AGRICULTURE AND ANIMALS

276.611. Dealers to register with director. — Any person engaged in the business of buying, selling, or exchanging in commerce livestock shall be registered annually with the director. Registration shall be made on forms provided by the director.

(L. 1987 H.B. 368, A.L. 1989 H.B. 362)



Section 276.615 Records to state veterinarian, when.

Effective 28 Aug 1977

Title XVII AGRICULTURE AND ANIMALS

276.615. Records to state veterinarian, when. — 1. If the state veterinarian has reasonable cause to believe any livestock in this state are diseased in such a manner as to constitute a health hazard to other livestock, wherever located, he may request in writing the livestock sales records of any livestock dealer in this state for the purpose of tracing or discovering the diseased livestock, the source of the disease and all other livestock which may be affected by the disease. A livestock dealer shall have twenty-four hours to comply with such a request.

2. The state veterinarian may inspect, acquire and use such records only for the detection and eradication of disease and for no other purpose.

(L. 1977 H.B. 248 § 4)



Section 276.617 Livestock dealer law enforcement and administration fund, created — use, investment of funds — fund not to lapse.

Effective 28 Aug 1987

Title XVII AGRICULTURE AND ANIMALS

276.617. Livestock dealer law enforcement and administration fund, created — use, investment of funds — fund not to lapse. — 1. All penalties assessed for violations of this chapter shall be paid to the state treasurer to be credited to the "Livestock Dealer Law Enforcement and Administration Fund", which is hereby created. All money credited to the livestock dealer law enforcement and administration fund shall be for the use and benefit of the animal health division of the department of agriculture and specified in the annual appropriations to the department.

2. The unexpended balance in the fund at the end of each fiscal year shall not be transferred to the general revenue fund of the state, and the provisions of section 33.080 relating to the transfer of funds to the general revenue fund of the state by the state treasurer shall not apply to this fund.

3. The state treasurer shall invest all sums in the livestock dealer law enforcement and administration fund not needed for current operating expenses in interest-bearing banking accounts or United States government obligations in the manner provided by law. All yield, increment, gain, interest or income derived from the investment of these sums shall accrue to the benefit of, and be deposited within, the state treasury to the credit of the livestock dealer law enforcement and administration fund.

(L. 1987 H.B. 368)



Section 276.621 Violations of chapter.

Effective 28 Aug 1987

Title XVII AGRICULTURE AND ANIMALS

276.621. Violations of chapter. — Any of the following acts or omissions by any person who is a livestock dealer or agent thereof or other person engaged in livestock transactions shall constitute violations of this chapter:

(1) Failure by a livestock dealer to obtain any bond required by the Packers and Stockyard Act;

(2) Any movement of livestock by any person without accompanying proper health certificates, proper tests for disease or identification as may be required under the animal health statutes of Missouri or the United States, or any rules and regulations promulgated thereunder;

(3) Failure to maintain records as required by the director;

(4) Failure to register in accordance with section 276.611.

(L. 1987 H.B. 368)



Section 276.626 Powers and duties of director — rules and regulations.

Effective 28 Aug 1993

Title XVII AGRICULTURE AND ANIMALS

276.626. Powers and duties of director — rules and regulations. — The director shall exercise the following powers and duties:

(1) Promulgate such rules and regulations pursuant to section 276.406 and chapter 536 as he deems necessary to implement and supplement sections 276.600 to 276.661 and provide for the orderly administration of these sections. The senate committee on agriculture, conservation and parks and the house committee on agribusiness shall receive copies of any proposed rules and regulations prior to submission to the secretary of state;

(2) Require the necessary record keeping by livestock dealers;

(3) Request the attorney general to take civil action against a livestock dealer found to be in violation of any provision of sections 276.600 to 276.661. The circuit courts are hereby authorized to take jurisdiction of all such actions. Any person in violation of any provision of sections 276.600 to 276.661 is subject to a penalty not to exceed ten thousand dollars for each violation;

(4) Subpoena any record required by sections 276.600 to 276.661 or any rule or regulation promulgated hereunder of any person operating as a livestock dealer, or of any person acting for or on behalf of, or providing a service to a livestock dealer;

(5) Designate representatives.

(L. 1987 H.B. 368, A.L. 1993 S.B. 52)



Section 276.631 Director may investigate, purpose — hearing, procedures, subpoena power, appeal — penalty, limitation.

Effective 28 Aug 1989

Title XVII AGRICULTURE AND ANIMALS

276.631. Director may investigate, purpose — hearing, procedures, subpoena power, appeal — penalty, limitation. — 1. The director may, upon his own motion or upon verified complaint in writing of any person, investigate the actions of any livestock dealer or other person engaging in livestock transactions. If such person is found to be in violation of any provision of sections 276.600 to 276.661, the director may summon same to a hearing which shall be set no later than twenty business days from the date of the summons. At any time after the summons is issued, the director may apply to the circuit court in the county in which the livestock dealer resides, or, if a nonresident, in Cole County, and the court shall be authorized to enter an order barring further purchases or sales of livestock. Such order shall remain in effect until the administrative hearing provided for in this section shall be had.

2. At the hearing, the livestock dealer or other person engaging in livestock transactions and the state shall have the opportunity to present in person or by counsel such statements, testimony, evidence and argument as may be pertinent to the charges or to any defense. The director may subpoena any persons or documents incident to the hearing, may take testimony orally, by deposition or by exhibit, in the same manner and with the same fees and mileage as prescribed in judicial proceedings in civil cases. The director or his designated representative may also administer oaths to those giving evidence. Following the hearing, the director may:

(1) Assess a penalty upon such livestock dealer or other person engaging in livestock transactions in an amount not to exceed ten thousand dollars for each violation of sections 276.600 to 276.661; or

(2) Dismiss the case.

3. Any person aggrieved by a decision of the director after a hearing pursuant to this section may appeal to the circuit court.

(L. 1987 H.B. 368, A.L. 1989 H.B. 362)



Section 276.641 Records, dealer to keep.

Effective 28 Aug 1987

Title XVII AGRICULTURE AND ANIMALS

276.641. Records, dealer to keep. — Every livestock dealer and any agent of any livestock dealer shall maintain written records of sales and purchase transactions and other information relating thereto, as shall be established by rule or regulation promulgated under the provisions of sections 276.600 to 276.661.

(L. 1987 H.B. 368)



Section 276.646 Director granted subpoena power — venue, where.

Effective 28 Aug 1987

Title XVII AGRICULTURE AND ANIMALS

276.646. Director granted subpoena power — venue, where. — If any livestock dealer fails or refuses to comply with the provisions of sections 276.600 to 276.661, the director may subpoena such person and all livestock sales and purchase records. Upon refusal of any person to comply with any such subpoena, the director may petition the circuit court having venue for an order enforcing such subpoena. Upon failure of any person to obey a court order enforcing the director's subpoena, the court issuing such order shall find that person in contempt and punish him as provided by law. For purposes of this section venue shall be in the circuit court of any county in which the livestock dealer regularly purchases or sells any livestock.

(L. 1987 H.B. 368)



Section 276.661 Director may petition for injunctive relief, how.

Effective 28 Aug 1987

Title XVII AGRICULTURE AND ANIMALS

276.661. Director may petition for injunctive relief, how. — The director, on determining that any person may have violated any provision of sections 276.600 to 276.661, may petition for injunctive relief from further violation. Such petition shall be addressed to the circuit court in the county in which the offense occurred or in which the offender has his principal place of business or is doing business or resides. The court, on determining that there is probable cause that a violation of sections 276.600 to 276.661 exists, shall issue appropriate injunctive relief.

(L. 1987 H.B. 368)






Chapter 277 Missouri Livestock Marketing Law

Chapter Cross References



Section 277.010 Designation of chapter.

Effective 28 Aug 1957

Title XVII AGRICULTURE AND ANIMALS

277.010. Designation of chapter. — This chapter shall be known and referred to as "Missouri Livestock Marketing Law".

(L. 1943 p. 310 § 1, A.L. 1957 p. 20)



Section 277.020 Definitions.

Effective 28 Aug 2005

Title XVII AGRICULTURE AND ANIMALS

277.020. Definitions. — The following terms as used in this chapter mean:

(1) "Livestock", cattle, swine, sheep, ratite birds including but not limited to ostrich and emu, aquatic products as defined in section 277.024, llamas, alpaca, buffalo, elk documented as obtained from a legal source and not from the wild and raised in confinement for human consumption or animal husbandry, goats and poultry, equine and exotic animals;

(2) "Livestock market", a place of business or place where livestock is concentrated for the purpose of sale, exchange or trade made at regular or irregular intervals, whether at auction or not, except this definition shall not apply to any public farm sale or purebred livestock sale, or to any sale, transfer, or exchange of livestock from one person to another person for movement or transfer to other farm premises or directly to a licensed market;

(3) "Livestock sale", the business of mediating, for a commission, or otherwise, sale, purchase, or exchange transactions in livestock, whether or not at a livestock market; except the term "livestock sale" shall not apply to order buyers, livestock dealers or other persons acting directly as a buying agent for any third party;

(4) "Person", individuals, partnerships, corporations and associations;

(5) "State veterinarian", the state veterinarian of the Missouri state department of agriculture.

(L. 1943 p. 310 § 2, A.L. 1957 p. 20, A.L. 1989 S.B. 300, A.L. 1993 H.B. 566 merged with S.B. 84, A.L. 1995 S.B. 109, A.L. 2005 S.B. 355)



Section 277.022 Ratite birds classified as livestock.

Effective 28 Aug 1993

Title XVII AGRICULTURE AND ANIMALS

277.022. Ratite birds classified as livestock. — For the purposes of any rule or regulation promulgated by any department, board, or commission of this state, ratite birds including, but not limited to, ostrich and emu, scientifically designated as Dromiceius novaehollandiae, shall be treated and classified as livestock rather than as exotic animals.

(L. 1993 H.B. 566 § 13 merged with S.B. 84 § 13)



Section 277.024 Aquatic products classified as livestock.

Effective 28 Aug 1995

Title XVII AGRICULTURE AND ANIMALS

277.024. Aquatic products classified as livestock. — 1. As used in this section, the term "aquaculture" means the controlled propagation, growth and harvest of aquatic organisms, as defined by rule of the conservation commission.

2. For the purposes of construction of any law of this state or any rule or regulation promulgated by any department, board, or commission of this state, aquatic products obtained through aquaculture shall be treated and classified as livestock.

(L. 1995 S.B. 109 § 1)



Section 277.030 License required to hold livestock sale.

Effective 28 Aug 1957

Title XVII AGRICULTURE AND ANIMALS

277.030. License required to hold livestock sale. — No person as defined in this chapter shall engage in the business of operating a livestock sale or market unless duly licensed as hereinafter provided.

(L. 1943 p. 310 § 3, A.L. 1957 p. 20)



Section 277.040 Application for license — issuance — disposition of fees.

Effective 28 Aug 2015

Title XVII AGRICULTURE AND ANIMALS

277.040. Application for license — issuance — disposition of fees. — 1. Any person engaged in establishing or operating a livestock sale or market for the purpose aforesaid shall file with the state veterinarian of the state department of agriculture an application for a license to transact such business under the provisions of this chapter. The application shall state the nature of the business and the city, township and county, and the complete post office address at which the business is to be conducted, together with any additional information that the state veterinarian requires, and a separate license shall be secured for each place where a sale is to be conducted such as is defined and required to be licensed under the provisions of this chapter.

2. The state veterinarian shall then issue to the applicant a license upon payment of an annual license fee to be fixed by rule or regulation entitling the applicant to conduct a livestock sale or market for the period of the license year or for any unexpired portion thereof, unless the license is revoked as herein provided.

3. All license fees collected under this chapter shall not yield revenue greater than the total cost of administering this chapter during the ensuing year. All license fees collected shall be made payable to the order of the state treasurer and deposited with him to the credit of the "Livestock Sales and Markets Fees Fund" hereby created, subject to appropriation by the general assembly, to inure to the use and benefit of the animal health division of the department of agriculture.

4. No business entity, whether a proprietorship, partnership or corporation shall be issued a livestock market license if any such proprietor, partner or, if a corporation, any officer or major shareholder thereof, participated in the violation of any provision of this chapter within the preceding five years, which resulted in the revocation of a livestock market license.

(L. 1943 p. 310 § 4, A. 1949 S.B. 1100, A.L. 1957 p. 20, A.L. 1989 S.B. 300, A.L. 2015 S.B. 12)



Section 277.050 Suspension or revocation of license, grounds — hearing — review — violations of marketing laws, hearing procedure, penalties.

Effective 04 May 1989, see footnote

Title XVII AGRICULTURE AND ANIMALS

277.050. Suspension or revocation of license, grounds — hearing — review — violations of marketing laws, hearing procedure, penalties. — 1. The director of the Missouri department of agriculture or his designated representative, after a public hearing, held after at least ten days' notice of the date of such hearing to the licensee together with a full copy of the charges of the alleged violations may suspend or revoke any license when he has sufficient evidence of the existence of any of the following violations, except that any suspension or revocation order made by the director is subject to appeal as provided in subsection 2 of this section:

(1) Where there have been false or misleading statements willfully or knowingly made by the licensee as to the health, origin or physical condition of any animal or animals offered with regard to official tests or numbers of animals, or the practice of fraud or misrepresentation in connection therewith;

(2) Where licensee engages in buying or receiving animals or receiving, selling, exchanging, soliciting or negotiating the sale, resale or exchange (a) of animals that are known or should by the use of reasonable care be known to be diseased or to have been exposed to contagious, infectious or communicable diseases that are likely to be transmitted to other animals or human beings or (b) of animals that are known to have been stolen;

(3) Where the licensee fails to practice measures of sanitation and disinfection of premises or vehicles used by or for him in the stabling, yarding, housing, holding or transporting of animals as provided in this chapter;

(4) Where there has been failure to keep records as required by this chapter, or where there is a refusal on the part of the licensee to produce records or transactions in the carrying on of the business for which the license is granted;

(5) Where licensee fails to execute and maintain a satisfactory bond, as required in this chapter or where the licensee operates while insolvent or fails to timely pay for livestock;

(6) Where the licensee refuses or fails to practice or put into effect any rule or regulation promulgated by the state veterinarian in regard to any and all matters relating to the enforcement of this chapter;

(7) Where the licensee acting alone or in concert with any third party shall know or should know that such act violates any provision of the animal health laws of this state or of the United States, or any rules or regulations promulgated thereunder pertaining to the movement of livestock, or involving any method or procedure for the control, treatment, or eradication of any livestock disease.

2. The licensee may, when any order is made by the director suspending or revoking his license or imposing a civil penalty, apply for review of such order as provided by chapter 536.

3. In any situation wherein there is reason to believe that a violation exists involving the sanitary or structural condition of the market facility, the form in which records are maintained, or the procedures used in conducting sales, the licensee shall be notified thereof by certified letter and if corrective measures are not undertaken within a reasonable time, the licensee shall be summoned by the state veterinarian to appear at an informal hearing to discuss the violation. In the event that there is a failure to resolve the issues in question or a failure to appear, the director shall then proceed under subsection 1 of this section. For any individual violation of this chapter deemed by the director, after a public hearing, to warrant less than a suspension or revocation of license, the director may assess a civil penalty of not greater than one thousand dollars for each such violation, such penalty to be assessable against the licensee and also against any third party acting in concert or conspiring with the licensee. Any civil penalties assessed under this subsection shall be deposited in the livestock sales and market fees fund.

(L. 1943 p. 310 § 5, A.L. 1957 p. 20, A.L. 1989 S.B. 300)

Effective 5-04-89



Section 277.060 Posting of license.

Effective 28 Aug 1957

Title XVII AGRICULTURE AND ANIMALS

277.060. Posting of license. — Every licensee licensed under the provisions of this chapter and carrying on or conducting business under the license shall publicly post, in a conspicuous place in or at the place of business, the license issued by the state veterinarian, the license to be kept so posted or displayed for inspection by any person.

(L. 1943 p. 310 § 6, A.L. 1957 p. 20)



Section 277.070 Responsibility of licensee — net proceeds.

Effective 28 Aug 1957

Title XVII AGRICULTURE AND ANIMALS

277.070. Responsibility of licensee — net proceeds. — 1. Each licensee is responsible to the consignor of any animal offered in the livestock sale for the net proceeds of any bona fide sale of the animal and on the date of sale is responsible to the purchaser of the livestock for the safe delivery of the animal to the purchaser or his agent in a loading chute at site of the sale.

2. "Net proceeds" means and includes the amount remaining of any sale after deducting commissions, inspection fees and all other deductible items authorized by the terms of sale as announced by licensee, his or its agents, at the opening of the livestock sale at which the sale is made.

(L. 1943 p. 310 § 7, A.L. 1957 p. 20)



Section 277.080 Bond — letter of credit or other financial security required — form — refusal by director, when, powers of director.

Effective 04 May 1989, see footnote

Title XVII AGRICULTURE AND ANIMALS

277.080. Bond — letter of credit or other financial security required — form — refusal by director, when, powers of director. — 1. Every person subject to the provisions of this chapter shall, before receiving a license, provide a satisfactory bond in an amount designated by the state veterinarian.

2. Notwithstanding the provisions of subsection 1 of this section, a licensee may substitute in lieu of any bond required therein a certificate of deposit issued by an institution insured by the federal deposit insurance corporation or the federal savings and loan insurance corporation or a bank irrevocable letter of credit, or any combination thereof, or any instrument of financial security approved and authorized by the Packers and Stockyards Administration of the United States Department of Agriculture. Letters of credit shall name the director of the department of agriculture or his designated representative as beneficiary, and be submitted in a form established by rule or regulation. The director of the department of agriculture or his designated representative may refuse to accept a letter of credit in lieu of the bond required by this chapter if the director finds that the issuing bank is or may become insolvent, or for any other reason may be unable to honor the terms of the letter of credit. The director may require an issuing bank to submit evidence of its financial condition, and the director may seek the cooperation of the division of finance in evaluating the financial condition of an issuing bank. In the event that the licensee entered into a trust fund agreement, the beneficiary of a letter of credit or the pledgee of a certificate of deposit shall be in accordance with the federal Packers and Stockyards Administration Act. In any situation wherein a trust agreement is entered into, the state veterinarian shall be the trustee on a letter of credit.

(L. 1943 p. 310 § 8, A.L. 1957 p. 20, A.L. 1978 H.B. 1634, A.L. 1989 S.B. 300)

Effective 5-04-89



Section 277.090 Sales record to be kept.

Effective 28 Aug 1957

Title XVII AGRICULTURE AND ANIMALS

277.090. Sales record to be kept. — The licensee shall maintain and keep a complete record so that the state veterinarian, his deputy or any peace officer may ascertain therefrom the origin and destination of each animal sold by the licensee within one year next after date of the sale.

(L. 1943 p. 310 § 9, A.L. 1957 p. 20)



Section 277.100 Inspection and test to be made by approved persons — request by market operator to dismiss inspecting veterinary, procedure.

Effective 04 May 1989, see footnote

Title XVII AGRICULTURE AND ANIMALS

277.100. Inspection and test to be made by approved persons — request by market operator to dismiss inspecting veterinary, procedure. — 1. The state veterinarian shall require all licensees defined in this chapter to obtain inspection of all livestock offered for sale at any livestock sale or market in the manner that he designates.

2. The state veterinarian, or his deputy, may in his discretion order any livestock vaccinated or quarantined or both if he thinks such action advisable. The authority to require vaccination given herein shall not be construed to give the state veterinarian power to issue a general order for the vaccination of all livestock sold in this state or sold at all livestock sales in this state.

3. Livestock inspections, and all official testing of livestock for disease, including any method of identifying animals in connection with a disease, shall be made by a licensed veterinarian or other person approved by the state veterinarian and whose performance of official tests or inspections shall be in accordance with rules and regulations that may be made by the state veterinarian not contrary to the provisions of this chapter. The veterinary inspector is subject to dismissal by the state veterinarian for neglect of duty in the enforcement of the provisions of this chapter or for misconduct while on official duty. Any market operator who desires to dismiss from his position a veterinarian approved under this section, shall notify the state veterinarian, who shall review the circumstances surrounding the proposed dismissal. The state veterinarian shall provide both the market operator and the market veterinarian an opportunity to appear and be heard. In the event that such circumstances cannot be satisfactorily resolved within thirty days, the state veterinarian shall withdraw approval of the market veterinarian for that market or sale, unless it shall appear that the predominant reason for dismissal is a refusal by the market veterinarian to breach a state or federal requirement relating to the performance of official tests and inspections.

(L. 1943 p. 310 § 10, A.L. 1957 p. 20, A.L. 1989 S.B. 300)

Effective 5-04-89



Section 277.120 Records, authority to inspect — subpoena powers — financial records confidential, exception.

Effective 04 May 1989, see footnote

Title XVII AGRICULTURE AND ANIMALS

277.120. Records, authority to inspect — subpoena powers — financial records confidential, exception. — The state veterinarian or his duly authorized representative may inspect the records of any livestock sales or market licensee, at any reasonable time, to determine the origin and destination of any livestock handled by the licensee, or to determine if any provision of this chapter has been violated. In addition, the state veterinarian may subpoena any market record or any record relating to a market transaction. Such subpoena shall be enforceable in the circuit court of the county in which the livestock market is located or wherein any livestock sale transaction is consummated. Any documents or records obtained by the state veterinarian or his representatives which reveal the financial condition of a licensee shall be deemed confidential, and shall not be disclosed except at a hearing before the director or a court.

(L. 1943 p. 310 § 12, A.L. 1957 p. 20, A.L. 1989 S.B. 300)

Effective 5-04-89



Section 277.130 Licensee shall determine true ownership.

Effective 28 Aug 1957

Title XVII AGRICULTURE AND ANIMALS

277.130. Licensee shall determine true ownership. — The licensee shall use reasonable care to determine the true ownership and source of any livestock sold or offered for sale and shall keep a record of same.

(L. 1943 p. 310 § 13, A.L. 1957 p. 20)



Section 277.140 Penalties.

Effective 28 Aug 1957

Title XVII AGRICULTURE AND ANIMALS

277.140. Penalties. — Any person, or any officer, agent, representative or employee of such person, who violates any of the provisions of this chapter shall upon conviction be deemed guilty of a misdemeanor and in addition thereto his or their license is subject to suspension or revocation by the state veterinarian.

(L. 1943 p. 310 § 14, A.L. 1957 p. 20)



Section 277.141 Warranties of merchantability or fitness to be in writing.

Effective 28 Aug 1980

Title XVII AGRICULTURE AND ANIMALS

277.141. Warranties of merchantability or fitness to be in writing. — If a contract for the sale of livestock does not contain a written statement as to a warranty of merchantability or fitness for a particular purpose, the seller is not liable for damages resulting from the lack of merchantability or fitness for a particular purpose of the livestock sold under the terms of that contract.

(L. 1980 H.B. 972)



Section 277.160 Rulemaking authority of state veterinarian, procedure.

Effective 28 Aug 1995

Title XVII AGRICULTURE AND ANIMALS

277.160. Rulemaking authority of state veterinarian, procedure. — The state veterinarian is hereby authorized to promulgate rules and regulations to aid in the administration and enforcement of this chapter. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1989 S.B. 300, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 277.170 Injunction powers of state veterinarian.

Effective 04 May 1989, see footnote

Title XVII AGRICULTURE AND ANIMALS

277.170. Injunction powers of state veterinarian. — The state veterinarian may apply to the circuit courts and the circuit courts shall be authorized to issue orders enjoining any violation of this chapter.

(L. 1989 S.B. 300)

Effective 5-04-89



Section 277.180 Bribes to violate the livestock marketing law — class E felony.

Effective 01 Jan 2017, see footnote

Title XVII AGRICULTURE AND ANIMALS

277.180. Bribes to violate the livestock marketing law — class E felony. — 1. Any person who offers a bribe to any livestock market or sale operator or market veterinarian for the purpose of inducing such operator or veterinarian to violate the provisions of this chapter shall be guilty of a class E felony.

2. Nothing contained in this chapter shall be construed to authorize any private cause of action, or to establish any substitute principal of a law in connection therewith.

(L. 1989 S.B. 300 §§ 277.180, 277.200, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 277.190 Inspection of records of certain licensees by law enforcement — hold order, contents — violation, penalty — confidentiality of information.

Effective 28 Aug 2009

Title XVII AGRICULTURE AND ANIMALS

277.190. Inspection of records of certain licensees by law enforcement — hold order, contents — violation, penalty — confidentiality of information. — 1. Notwithstanding any provision of law to the contrary, upon request of a law enforcement officer to inspect any record open to inspection by the state veterinarian under section 277.120, or any record open to inspection by the department of agriculture, of any livestock sales or market licensee to determine the origin and destination of any livestock handled by the licensee, the law enforcement officer shall be entitled to inspect such records of the licensee without prior notice or the necessity of obtaining a search warrant during regular business hours in a manner so as to minimize interference with or delay to the licensee's business operation. When a law enforcement officer has probable cause to believe that livestock in the possession of a licensee is misappropriated, the officer may place a hold order on the livestock. The hold order shall contain the following information:

(1) The name of the licensee;

(2) The name and mailing address of the licensee where the livestock is held;

(3) The name, title, and identification number of the law enforcement officer placing the hold order;

(4) The name and address of the agency to which the law enforcement officer is attached and the claim or case number, if any, assigned by the agency to the claim regarding the livestock;

(5) A description of the livestock; and

(6) The time of expiration of the holding period.

­­

­

2. For the purposes of this section, the term "hold order" shall mean a written legal instrument issued to a licensee by a law enforcement officer ordering the licensee to retain physical possession of livestock in the possession of a licensee or livestock purchased by and in the possession of a licensee and not to return, sell or otherwise dispose of such livestock that is believed to be misappropriated for up to twenty-four hours.

3. Upon receiving the hold order, the licensee shall retain physical possession of the livestock subject to the order in a secured area.

4. A violation of, or noncompliance with, this section shall be a class A misdemeanor. Gross negligence or willful noncompliance with the provisions of this section by a licensee shall be cause for the licensing authority to suspend or revoke the licensee's license. Any imposed suspensions or revocation provided for by this subsection may be appealed by the licensee to the licensing authority or to a court of competent jurisdiction.

5. All records and information that relate to a licensee's purchases or transactions and that are delivered to or otherwise obtained by an appropriate law enforcement officer under this section are confidential and may be used only by such appropriate law enforcement officer and only for the following official law enforcement purposes:

(1) The investigation of a crime specifically involving the livestock delivered to the licensee in a purchase or transaction; or

(2) The notification of property crime victims of where livestock that has been reported misappropriated can be located.

(L. 2009 H.B. 62 § 1)






Chapter 278 Soil Conservation

Chapter Cross References



Section 278.060 Title of law.

Effective 28 Aug 1961

Title XVII AGRICULTURE AND ANIMALS

278.060. Title of law. — Sections 278.060 to 278.155 may be known and cited as "The Soil and Water Conservation Districts Law".

(L. 1943 p. 839 § 1, A.L. 1961 p. 31)



Section 278.070 Definitions.

Effective 26 Jun 2009, see footnote

Title XVII AGRICULTURE AND ANIMALS

278.070. Definitions. — As used in sections 278.060 to 278.300, the following words and terms mean:

(1) "Board of soil and water district supervisors" or "soil and water supervisors", the local governing body of a soil and water district, elected or appointed in accordance with the provisions of this law;

(2) "Land representative", the owner or representative authorized by power of attorney of any farm lying within any area proposed to be established, and subsequently established, as a soil and water district under the provisions of this law, and for the purposes of sections 278.060 to 278.155 each such farm shall be entitled to representation by a land representative; provided, however, that any land representative must be a taxpayer of the county within which the soil and water district is located;

(3) "Landowner", any person, firm or corporation who holds title to any lands lying within a district organized or to be organized under the provisions of this chapter. Any landowner may be represented by notarized proxy not more than one year old;

(4) "Soil and water conservation cost-share program", a state-funded incentive program designed for the purpose of saving the soil and protecting the water resources of the state to preserve the productive power of Missouri agricultural land;

(5) "Soil and water conservation district" or "soil and water district", a county or one or more of its townships wherein a project for saving the soil and water has been established with the authority and duty and subject to the restrictions herein set forth; and in establishing a soil and water district, if the proposed area is less than the area of the county which contains it, but greater than the area of one township, the additional township or townships to be included in such soil and water district need not be contiguous with the first township or with one another, but there shall be only one soil and water district within the boundaries of the same county; and any farm intersected by a soil and water district boundary shall be considered as lying within that district for purposes of soil and water conservation by that district, except that the soil and water conservation of a farm which lies partly within one soil and water district and partly within another shall be considered the duty of the soil and water district in which the home buildings of such farm are located;

(6) "State soil and water districts commission" or "soil and water commission", the agency created by section 278.080 for the administration of the soil and water conservation districts provided for by sections 278.060 to 278.155;

(7) "Subdistrict", "watershed", or "watershed district", as used in sections 278.160 to 278.300, a watershed district, with the exception of section 278.160, whereby subdistrict is specifically used to describe the relationship to an established soil and water conservation district or districts that may be established as a watershed district;

(8) "Township", municipal township and not congressional or survey township.

(L. 1943 p. 839 § 2, A.L. 1961 p. 31, A.L. 1969 S.B. 184, A.L. 1980 S.B. 612, A.L. 2008 S.B. 931, A.L. 2009 H.B. 250)

Effective 6-26-09



Section 278.080 Establishing commission — members — powers and duties — rulemaking — variances to rules permitted, procedure.

Effective 28 Aug 2001

Title XVII AGRICULTURE AND ANIMALS

278.080. Establishing commission — members — powers and duties — rulemaking — variances to rules permitted, procedure. — 1. There is hereby established "The State Soil and Water Districts Commission" to administer for this state the soil and water conservation districts provided for by sections 278.060 to 278.300. The state soil and water districts commission shall formulate policies and general programs for the saving of Missouri soil and water by the soil and water conservation districts, and shall give consideration to the districts' needs based on their character; it shall receive and allocate or otherwise expend for the use or benefit of the soil and water conservation districts any funds appropriated by the general assembly for the use or benefit of such districts, including a soil and water conservation cost-share program; it shall receive and properly convey to the soil and water conservation districts any other form of aid extended to such districts by any other agency of this state, except that any money or other form of aid raised or provided within a soil and water district for the use or benefit of that soil and water district shall be received and administered by the governing body of that soil and water district; it shall exercise other authority conferred upon it and perform other duties assigned to it by sections 278.060 to 278.300; and it shall be the administrative agency to represent this state in these and all other matters arising from the provisions of sections 278.060 to 278.300.

2. The state soil and water districts commission shall be composed of four ex officio members and six farmer members. The six farmer members shall be appointed by the governor of Missouri with the advice and consent of the senate. Three of the farmer members shall reside in the portion of this state which is north of the Missouri River and three of the farmer members shall reside in the portion of this state which is south of the Missouri River. The membership shall be geographically dispersed with no more than one of the farmer members appointed from a state senatorial district. Not more than four of the farmer members shall be from the same political party. The ex officio members shall be the director of the department of natural resources, the director of the department of agriculture, the director of the department of conservation, and the dean of the college of agriculture of the University of Missouri. Each of the six farmer members shall be holding legal title to a farm, and shall be earning at least the principal part of the member's livelihood from a farm, all at the time of appointment to the commission. The farmer members shall each be appointed for a period of three years. All members of the commission serving as of June 27, 2000, may continue to serve the unexpired portion of the member's current term. There is no limitation on the number of terms that any of the farmer members appointed by the governor may serve. If any farmer member vacates his or her term for any reason prior to the expiration of such term, the governor may appoint a farmer member to serve for the remainder of the unexpired term. Each member of the commission shall continue to serve until the member's successor has been duly appointed and qualified.

3. The state soil and water districts commission may call upon the attorney general of the state for such legal services as it may require.

4. At its first meeting in each calendar year, the state soil and water districts commission shall select from its current members a chairman and a vice chairman. The ex officio members shall not have the power to vote on any matter before the commission. A quorum shall consist of four farmer members. For the determination of any matter within the commission's authority, at a meeting comprised of four farmer members, a concurrence of three shall be required. No business of the commission shall be executed in absence of a quorum. Each farmer member of the soil and water commission shall be entitled to expenses, including travel expenses, necessarily incurred in the discharge of his or her duties as a member of this commission. The state soil and water districts commission shall provide for the execution of surety bonds for all of its employees and officers who shall be entrusted with funds or property; shall provide for the keeping of a full and accurate record of all its proceedings and of all its resolutions, regulations, and orders issued or adopted; and shall provide for an annual audit of all its accounts of receipts and disbursements.

5. In addition to the authority and duty herein assigned to the state soil and water districts commission, it shall have the following authority and duty:

(1) To encourage the formation of soil and water conservation districts in areas where their establishment seems necessary and their administration seems feasible;

(2) To formulate and fix the rules and procedures for fair and impartial referendums on the establishing or disestablishment of soil and water districts and for fair and impartial selection of soil and water district supervisors;

(3) To receive petitions for the establishing of soil and water conservation districts as provided in section 278.100; to determine the validity of these petitions; to conduct hearings upon the subject of these petitions; to determine whether the establishment of a soil and water district as petitioned would be effective in the saving of soil and water within the proposed area, and whether a soil and water district if established could be feasibly administered; and, upon reaching a favorable conclusion on these matters, to call for a referendum on the establishing of the soil and water district as petitioned;

(4) To advise any soil and water conservation district in developing its program for saving the soil and water in order that such district may become eligible for any form of aid from state or federal sources;

(5) Subject to district allocations by the commission and other resources, to provide training, programs and other assistance to soil and water conservation districts to identify programs that respond to the character of the districts' needs;

(6) To obtain or accept the cooperation and financial, technical or material assistance of the United States or any of its agencies, and of this state or any of its agencies, for the work of such soil and water districts;

(7) To enter into agreements with the United States or any of its agencies on policies and general programs for the saving of Missouri soil and water by the extension of federal aid to any soil and water conservation district; to advise any soil and water conservation district; to advise any soil and water conservation district on the amount or kind of federal aid needed for the effective saving of soil and water in that district; to determine within the limits of available funds or other resources the amount or kind of state aid to be used for saving of soil and water in any soil and water conservation district; and to determine the withholding of state aid of any amount or kind from any soil and water conservation district that has failed to follow the policies of the state soil and water districts commission in any matter under the provisions of sections 278.060 to 278.300;

(8) To give such other proper assistance as the soil and water commission may judge to be useful to any soil and water district in the saving of soil and water in that district;

(9) To promulgate such rules and regulations as may be necessary to effectively administer a state-funded soil and water conservation cost-share program. Any rule or portion of a rule promulgated under the authority of sections 278.060 to 278.300 shall become effective only if it has been promulgated pursuant to the provisions of chapter 536.

6. Unless prohibited by any federal or state law, the commission may grant individual variances to any rule or regulation promulgated thereto, upon presentation of adequate proof, that compliance with sections 278.070 to 278.300, or any rule or regulation, standard, requirement, limitation or order of the commission will have an arbitrary and unreasonable impact on landowners participating in soil and water conservation eligible practices. The commission shall promulgate such rules, regulations and administrative guidelines as necessary to effectively administer this section.

(L. 1943 p. 839 § 3, A.L. 1961 p. 31, A.L. 1980 S.B. 612, A.L. 1986 H.B. 1172, A.L. 1995 S.B. 3, S.B. 65, A.L. 2000 S.B. 741, A.L. 2001 S.B. 462)



Section 278.090 Referendum — how conducted.

Effective 28 Aug 1961

Title XVII AGRICULTURE AND ANIMALS

278.090. Referendum — how conducted. — Wherever in this law a referendum is provided for and is used, it shall be conducted by secret ballot in such a manner that any person connected with, or any official of such referendum or election cannot know how any land representative votes. Ballot boxes similar to those used in any general election in this state shall be used and such boxes shall only be opened and the ballots counted in the presence of at least three persons who are residents of the soil and water district and who shall sign a statement they witnessed the opening of the ballot boxes and the counting of the ballots therein, but such ballot boxes shall not be opened or any ballots counted until immediately after the time expires for casting a ballot. Any person designated to conduct such a referendum or assist in such a referendum, and in that manner gains knowledge as to how any land representative voted and reveals such knowledge to any other person shall be guilty of a misdemeanor.

(L. 1943 p. 839 § 3a, A.L. 1961 p. 31)



Section 278.100 Establishment of soil and water conservation districts.

Effective 28 Aug 1961

Title XVII AGRICULTURE AND ANIMALS

278.100. Establishment of soil and water conservation districts. — 1. Whenever the state soil and water districts commission shall receive from any county or any township or townships thereof a petition declaring that the saving of the soil and water in that county or in the specified township or townships is in their opinion a public necessity, said petition being signed by not less than twenty-five land representatives in each township or by fifty percent of the land representatives, if there are less than fifty land representatives in any township in the area covered by the petition, the soil and water commission, when satisfied that such petition is valid, shall call for and conduct within the area described by such petition, a public hearing of land representatives within that area, on the question of establishing that area as a soil and water conservation district. If from this hearing it shall appear to the soil and water commission that there is a general desire for establishing as a soil and water district the county or the specified township or townships, the commission shall without delay determine by a survey of the conditions of farm land in the county or specified township or townships whether the establishment of that area as a soil and water conservation district is actually necessary and administratively feasible. Upon reaching a favorable conclusion on these matters, the commission shall call for and conduct, or cause to be conducted, a referendum by ballot of land representatives within that area, on the question of establishing the county or the specified township or townships as a soil and water conservation district.

2. If a majority of all land representatives voting in this referendum, do vote in favor of this establishment, and if in the judgment of the soil and water commission the total number of votes cast does amount to a substantial expression of opinion, the soil and water commission shall at once declare the county or township, or townships thereof, as specified by the referendum, to be established as a soil and water conservation district; but if these provisions are not met, the soil and water commission shall at once declare the question of establishment to have been lost, although another referendum on this question may be called by the soil and water commission for this area at any time after two years from the date of this declaration, provided the commission meanwhile has received evidence of a more general desire for the establishment of a soil and water district for this area. Subsequent to the establishment of a township or townships as a soil and water district any other township or townships in the same county may be added to this soil and water district by the procedure used for the first establishment.

(L. 1943 p. 839 § 4, A.L. 1961 p. 31)



Section 278.110 Establishment of board of soil and water district supervisors — members, terms, duties, bonds.

Effective 28 Aug 1980

Title XVII AGRICULTURE AND ANIMALS

278.110. Establishment of board of soil and water district supervisors — members, terms, duties, bonds. — 1. The state soil and water districts commission upon declaring the establishment of a soil and water district as provided in section 278.100 shall proceed to arrange in the following manner for the establishment of a board of soil and water district supervisors to act as a local governing body for such soil and water district. This board shall consist of five members, as follows: Ex officio, the county agricultural extension agent; and four land representatives, resident taxpaying citizens within that soil and water district for a period of two years next preceding such election and elected by the majority vote of land representatives under rules and procedures formulated by the soil and water commission, but the date of this election shall not fall upon the date of any regular political election held in that county.

2. The term of office of the ex officio member shall be coincident with his term in the office from which he shall be serving on the supervisory board. The four elected members shall each serve for four years. At the expiration of the terms of members of a supervisory board in a district organized prior to October 13, 1961, and at the first election in a district organized after October 13, 1961, two members shall be elected for terms of two years and two for terms of four years; thereafter all members shall be elected for terms of four years. In case of the death, removal of residence from the county, or resignation from office of any elected member, his successor to the unexpired term shall be appointed by the state soil and water districts commission and such appointee shall be a resident land representative of that county. A soil and water supervisor may succeed himself by reelection in this office.

3. A majority of the board of soil and water supervisors shall constitute a quorum but the concurrence of a majority of the whole board shall be required for the determination of any matter within their duties. The board of soil and water supervisors shall elect a chairman from among themselves, and the county agricultural extension agent shall be secretary of the board.

4. A soil and water supervisor shall receive no compensation for his services, but he shall be entitled to expenses, including travel expense, necessarily incurred in the discharge of his duties as a member of this board. The board of soil and water supervisors may employ within the limits of available funds such assistants as they may require in the performance of their duties and shall determine the qualifications, compensation and duties of such employees.

5. The board of soil and water supervisors shall submit to the state soil and water districts commission for its approval copies of such rules, regulations, forms and other documents as this board shall contemplate using in pursuance of their duties, and such other information concerning their activities as the soil and water commission may require in the performance of its own duties under this law.

6. The board of soil and water supervisors shall provide for the execution of surety bonds for all officers and employees who shall be entrusted with funds or property; shall keep a full and accurate record of all their proceedings and of all their resolutions and regulations issued or adopted; and shall present to the soil and water commission, for approval, a statement of annual audit of all the accounts of receipts and disbursements by the board.

7. The board of soil and water supervisors may invite the legislative body of any municipality or county located near the soil and water district to designate a representative to advise and consult with the soil and water supervisors of the district on all questions of program and policy which may affect the property, water supply, or other interests of such municipality or county.

8. The board of soil and water supervisors will assist the soil and water districts commission in the administration of a state soil and water conservation cost-share program. It may require landowner receiving state cost-share funds to enter into recordable agreements stipulating that:

(1) If a cost-shared project or practice is altered, modified or removed so as to lessen its effectiveness for a period of ten years or the expected life of the project, whichever is less, the landowner, or his heirs, assignees, or other transferees, shall refund to the program any state money used for the project or practice; and

(2) The landowner agrees to maintain in good order the projects and practices cost-shared by the program, except in such case as the maintenance would create undue hardship upon the landowner. In this instance, the soil and water district commission may require easements providing for right of access for the maintenance of said projects or practices.

(L. 1943 p. 839 § 5, A.L. 1961 p. 31, A.L. 1980 S.B. 612)



Section 278.120 District shall be body corporate — duties.

Effective 28 Aug 1961

Title XVII AGRICULTURE AND ANIMALS

278.120. District shall be body corporate — duties. — 1. Any soil and water district organized under the provisions of this law shall be a body corporate and shall possess only such powers as herein provided, but any such powers possessed by said body corporate shall be particularly limited by the following provisos: provided, that the private property of any land representative or owner of property in such soil and water district shall be exempt from execution for the debts of the body corporate or soil and water district and no land representative or owner of property within said soil and water district shall be liable or responsible for any debts of the body corporate or soil and water district, and provided further, that no property of any character, title to which is not vested in said soil and water district, or a soil and water district, as the case may be, shall ever be subject to any lien for any claim or judgment of or against said district, or a soil and water district as the case may be. Any soil and water district so organized shall be officially known and titled "The Soil and Water District of ______ County", and shall be so designated by the county commission by order of record, and in that name shall be capable of suing and being sued and of contracting and being contracted with.

2. A soil and water district through the board of soil and water district supervisors thereof shall have the following authority and duty in addition to other authority and duty granted in other sections of this law:

(1) To promote all reasonable measures for the saving of the soil and water within that soil and water district; and all such measures shall be in general agreement with those currently advocated by the college of agriculture of the University of Missouri for saving the productive power of Missouri farm land;

(2) To cooperate or enter into agreements with, and to aid within the limits of appropriations duly made available to it by law, any agency, government or otherwise, or any land representative within that soil and water district, in the saving of the soil and water within that district; and all such cooperations or agreements shall be in accord with the policies of the state soil and water districts commission; and any land representative of farm land within that soil and water district shall be eligible to enter into such cooperations or agreements with the soil and water supervisors; and no program or procedure of soil and water conservation shall be ordered or executed by the soil and water supervisors on any farm without the full consent and agreement of the land representative of that farm;

(3) To make available to any land representative within that soil and water district, through existing agencies if agreements with them seem feasible, or by such other feasible means as the supervisors shall prescribe, such services, materials, and equipment as will assist such land representatives to carry on operations for the saving of the soil and water;

(4) To accept grants, gifts, and contributions in money, services, or materials from the United States or any of its agencies, and to use or expend such grants, gifts or contributions in carrying on the soil and water district operations; and such use or expenditure shall be in accord with the policies of the state soil and water districts commission;

(5) To make and execute contracts and other legal instruments, necessary for the saving of the soil and water in that district, subject to approval by the state soil and water districts commission;

(6) To accept for the purpose of saving soil and water in that district, contributions in money, services or materials from any source not otherwise provided for herein, and to enter into such agreements with land representatives as will tend to prevent future wastage of the soil and water presently benefitted by these contributions.

(L. 1943 p. 839 § 6, A.L. 1961 p. 31)



Section 278.130 Soil and water supervisors — limitation of powers.

Effective 27 Jun 2000, see footnote

Title XVII AGRICULTURE AND ANIMALS

278.130. Soil and water supervisors — limitation of powers. — 1. The soil and water supervisors of any soil and water district shall not

(1) Have or exercise the right of eminent domain;

(2) Incur indebtedness beyond available funds;

(3) Issue bonds;

(4) Levy taxes;

(5) Make or levy benefit assessments or any other kind of assessments;

(6) Take contributions from that soil and water district by exactions or persuasions;

(7) Engage in the marketing of farm products or in the buying and selling of farm supplies other than those products or supplies used or needed directly or indirectly in soil and water conservation work, subject to section 278.135;

(8) Engage in agricultural research or agricultural extension teaching except under the instruction of the Missouri college of agriculture.

2. They may accept voluntary contributions from any source, if the donations are offered for the sole and exclusive purpose of promoting the saving of soil and water within the soil and water district, and if the soil and water supervisors satisfactorily guarantee to the donors the faithful use of their donations for that purpose.

(L. 1943 p. 839 § 7, A.L. 1961 p. 31, A.L. 1965 p. 95, A.L. 2000 S.B. 741)

Effective 6-27-00



Section 278.135 Districts engaging in soil conservation products business, approval of state soil and water commission required — complaint procedures — rulemaking authority.

Effective 27 Jun 2000, see footnote

Title XVII AGRICULTURE AND ANIMALS

278.135. Districts engaging in soil conservation products business, approval of state soil and water commission required — complaint procedures — rulemaking authority. — 1. Any soil and water conservation district engaged in the marketing or buying and selling of farm products used directly or indirectly in soil conservation shall be required to obtain approval from the state soil and water districts commission to continue such activity if the commission receives written complaints from three or more business entities. Upon request from any person, all soil and water conservation districts shall provide information on the complaint procedure provided for in this section, including information on how to contact the state soil and water districts commission.

2. The commission shall notify the district upon receiving complaints from three or more business entities pursuant to subsection 1 of this section, and request that the district provide information to the commission on the marketing, buying, and selling activity within sixty days. The commission shall consider information provided by the district and any written comments from concerned citizens and businesses in making its determination. The commission shall grant approval only upon finding that the products being marketed, bought, and sold are:

(1) Reasonably related to soil and water conservation; and

(2) Not readily available in the area. If the commission grants approval to a district, no complaints about the marketing, buying, or selling activities of such district shall be accepted by the commission from any business entity for a period of one year after the date of approval, and no such complaints shall be accepted by the commission from the same business entities that initiated the approval procedure pursuant to this section for a period of three years after the date of approval.

3. The commission shall enact rules to allow districts with a pending approval request, or districts that have had their approval denied, to sell any existing inventory of products within a reasonable time. This subsection shall not be interpreted to allow any district with a pending approval request to restock or replenish its inventory until such district has received approval from the commission.

4. The commission is authorized to adopt those rules that are reasonable and necessary to accomplish the limited duties specifically delegated within this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is promulgated under the authority delegated in this section shall become effective only if it has been promulgated pursuant to the provisions of chapter 536. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after June 27, 2000, shall be invalid and void.

(L. 2000 S.B. 741)

Effective 6-27-00



Section 278.140 Two or more districts may cooperate.

Effective 28 Aug 1961

Title XVII AGRICULTURE AND ANIMALS

278.140. Two or more districts may cooperate. — Any two or more soil and water conservation districts organized under the provisions of this law may cooperate with one another in the exercise of any authority conferred upon such districts or of any duty described for such districts by this law.

(L. 1943 p. 839 § 8, A.L. 1961 p. 31)



Section 278.145 Counties and cities may cooperate and contribute.

Effective 28 Aug 1969

Title XVII AGRICULTURE AND ANIMALS

278.145. Counties and cities may cooperate and contribute. — The county commission of any county or the governing body of any city, town or village in which a soil and water conservation district lies in whole or in part may cooperate with the supervisors of the district in carrying out the purposes of the district program, and in the event the county commission or governing body finds that the benefits accruing to the county or municipal area by reason of the program of the soil and water conservation district justify such action, the county commission or governing body may contribute money, services or the use of equipment to the district.

(L. 1969 S.B. 184 § 2)



Section 278.150 Disestablishment of soil and water districts — referendum — procedure.

Effective 28 Aug 1961

Title XVII AGRICULTURE AND ANIMALS

278.150. Disestablishment of soil and water districts — referendum — procedure. — 1. The state soil and water districts commission upon receiving at any time a petition for the disestablishment of any soil and water district, said petition being signed by not less than twenty-five land representatives in each township within the area covered by the petition, shall presently call for and conduct within that district a referendum upon the disestablishment of that district; and if a majority of the land representatives voting in this referendum do vote in favor of the disestablishment, the soil and water commission shall declare that district to be disestablished, and the soil and water supervisors of that district may not thereafter enter into any contracts or agreements on behalf of that district.

2. The state soil and water districts commission upon declaring the disestablishment of any soil and water district shall take charge of all property belonging to such soil and water district, and, if practicable, may complete any contract or agreement entered into but left unfinished by the soil and water supervisors of that district. The property shall be sold or transferred to other soil and water districts, by the soil and water commission, and the proceeds from such sale shall be expended by the soil and water commission; provided, however, that such expenditure shall promote soil and water conservation in a soil and water district or in soil and water districts; and provided further, that any property purchased with county funds for the use of a soil and water district shall, upon the disestablishment of that district, be returned to the county commission of that district. The soil and water commission shall also take charge of any unspent funds contributed from private sources to the soil and water district before the disestablishment of such district, and shall either return such funds to the donor or expend such funds in the promotion of soil and water conservation according to the terms of the donation. Subsequent to the disestablishment of a soil and water district the area once comprising this district shall not be eligible to reestablishment as a soil and water district for a period of two years, but at the end of that period it may be reestablished by the same procedure, section 278.100, employed for its first establishment.

(L. 1943 p. 839 § 9, A.L. 1961 p. 31)



Section 278.155 Application to existing districts.

Effective 28 Aug 1961

Title XVII AGRICULTURE AND ANIMALS

278.155. Application to existing districts. — All soil conservation districts organized prior to the effective date of sections 278.060 to 278.155 shall hereafter be known as "Soil and Water Conservation Districts" and shall be subject to the provisions of, and afforded all the privileges granted hereunder.

(L. 1961 p. 31)



Section 278.160 Subdistricts authorized.

Effective 28 Aug 1969

Title XVII AGRICULTURE AND ANIMALS

278.160. Subdistricts authorized. — Subdistricts of a soil and water conservation district may be formed as provided in sections 278.160 to 278.300 for the purpose of carrying out watershed protection and flood prevention programs, for the prevention of floodwater and sediment damage and for furthering the conservation, development, utilization and disposal of water, and for increasing recreation and industrial development and for the development of agricultural water management, irrigation and drainage.

(L. 1957 p. 4, A.L. 1963 p. 405, A.L. 1969 S.B. 184)



Section 278.170 Subdistrict, petition to form, requirements.

Effective 28 Aug 1972

Title XVII AGRICULTURE AND ANIMALS

278.170. Subdistrict, petition to form, requirements. — When the landowners in a proposed subdistrict desire that a subdistrict be organized, they shall file a petition with the board of soil and water conservation district supervisors requesting a hearing and a referendum thereon. The area must be contiguous and shall include the entire hydrologic area on which a proposed plan of work is to be developed. The petition shall set forth a legal description by congressional subdivision, or otherwise, of the land suggested for inclusion in the subdistrict. The petition shall contain a brief statement giving the reason for organization, requesting that the proposed area be organized as a subdistrict and must be signed by one or more owners of fifty percent of the lands in the proposed subdistrict. Land already in one subdistrict cannot be included in another. The supervisors shall review the petition and if found adequate shall arrange for a hearing thereon.

(L. 1957 p. 4, A.L. 1963 p. 405, A.L. 1967 p. 376, A.L. 1969 S.B. 184, A.L. 1972 H.B. 920)



Section 278.180 Hearing — notice.

Effective 28 Aug 1969

Title XVII AGRICULTURE AND ANIMALS

278.180. Hearing — notice. — Within thirty days after the petition has been filed with the board of soil and water district supervisors, they shall fix a date, hour and place for a hearing thereon and direct the secretary to cause notice to be given to the owners of each tract of land, or lot, within the proposed subdistrict, as shown by the county records, and to each lienholder or encumbrancer of any such lands as shown by the county records and to all other persons whom it may concern, and without naming individuals all actual occupants of land in the proposed subdistrict, of the pendency and prayer of the petition and that all objections to establishment of said subdistrict for any reason must be made in writing and filed with the secretary of the soil and water conservation district at or before the time set for hearing.

(L. 1957 p. 4, A.L. 1969 S.B. 184)



Section 278.190 Publication of notice.

Effective 28 Aug 1969

Title XVII AGRICULTURE AND ANIMALS

278.190. Publication of notice. — The notice of hearing on the formation of a subdistrict shall be by publication once each week for two consecutive weeks in some newspaper of general circulation published in the county, the last publication of which shall be not less than ten days prior to the day set for the hearing on the petition. Proof of service shall be made by affidavit of the publisher, and be on file with the secretary of the soil and water district at the time the hearing begins. Notice of the referendum shall be made in the same manner.

(L. 1957 p. 4, A.L. 1969 S.B. 184)



Section 278.200 Feasibility determination — election.

Effective 28 Aug 1969

Title XVII AGRICULTURE AND ANIMALS

278.200. Feasibility determination — election. — 1. The soil and water supervisors shall consider and determine whether the operation of the subdistrict within the defined boundaries as proposed is desirable, practicable, feasible, and of necessity in the interest of public health, safety, and the general welfare. All interested parties shall have a right to attend the hearing and to be heard. The soil and water supervisors may for good cause adjourn the hearing to a day certain which shall be announced at the time of adjournment and made a matter of record.

2. Upon reaching a favorable conclusion on these matters, the soil and water supervisors shall call for and conduct, or cause to be conducted, a referendum by ballot of landowners within the area of the proposed subdistrict, on the question of establishing the proposed subdistrict. If sixty-five percent of all landowners voting in this referendum, do vote in favor of this establishment, the soil and water supervisors shall declare that the subdistrict is duly organized and the action shall be recorded in their official minutes together with an appropriate official name or designation for the subdistrict.

(L. 1957 p. 4 § 278.180, A.L. 1969 S.B. 184)



Section 278.210 Regulations, how approved.

Effective 28 Aug 1969

Title XVII AGRICULTURE AND ANIMALS

278.210. Regulations, how approved. — The state soil and water districts commission shall develop the procedure including rules, regulations, forms and other documents to be used in the establishment of a subdistrict, and a board of supervisors shall submit to the state soil and water districts commission for its approval copies of any rules, regulations, forms and other documents as* this board shall contemplate using in pursuance of their duties, and such other information concerning their activities as the soil and water commission may require in the performance of its own duties under sections 278.160 to 278.300.

(L. 1957 p. 4 § 278.190, A.L. 1969 S.B. 184)

*Word "at" appears in original rolls.



Section 278.220 Watershed district located in more than one district, procedure — certificate recorded, where.

Effective 28 Aug 2001

Title XVII AGRICULTURE AND ANIMALS

278.220. Watershed district located in more than one district, procedure — certificate recorded, where. — 1. If the proposed watershed district lies in more than one soil and water conservation district, the petition may be presented to the board of soil and water district supervisors of any one of the districts, and the soil and water supervisors of all the districts shall act jointly as a board of soil and water district supervisors with respect only to matters concerning the formation, consolidation, expansion, disestablishment or eminent domain activities of the watershed district. They shall organize as a single board for such purposes and shall designate the chairman, vice chairman, and secretary-treasurer to serve for terms of one year. A watershed district which lies in more than one soil and water conservation district shall be formed in the same manner and shall have the same powers and duties as a watershed district formed in one soil and water conservation district.

2. Following the entry in the official minutes of the board or boards of soil and water district supervisors of the creation of the watershed district, the soil and water supervisors shall certify this fact on a separate form, authentic copies of which shall be recorded with the recorder of deeds of each county in which any portion of the watershed district lies, and with the state soil and water districts commission.

(L. 1957 p. 4 §§ 278.200, 278.210, A.L. 1969 S.B. 184 §§ 278.220, 278.230, A.L. 1977 H.B. 457, A.L. 2001 S.B. 462)



Section 278.240 District board of supervisors to govern watershed district, combined boards to govern, when — trustees of watershed district, how elected, terms — powers of directors — mileage reimbursement authorized.

Effective 28 Aug 2005

Title XVII AGRICULTURE AND ANIMALS

278.240. District board of supervisors to govern watershed district, combined boards to govern, when — trustees of watershed district, how elected, terms — powers of directors — mileage reimbursement authorized. — 1. The board of soil and water conservation district supervisors of the soil and water conservation district in which the watershed district is formed shall act in an advisory capacity to the watershed district board. When a watershed district lies in more than one soil and water conservation district, the combined boards of soil and water conservation district supervisors shall act in an advisory capacity to the watershed district board.

2. Five landowners within the watershed district shall be elected to serve as trustees of the watershed district. The trustees shall be elected by a vote of landowners participating in the referendum for the establishment of the watershed district, but the date of the election shall not fall upon the date of any regular political election held in the county. The ballot submitting the proposition to form the watershed district shall be so worded as to clearly state that a tax, not to exceed forty cents on one hundred dollars valuation of all real estate within the watershed district, may be authorized if the watershed district is formed. In watershed districts formed after September 28, 1977, two trustees shall be elected for a term of six years, two shall be elected for a term of four years, and one shall be elected for a term of two years. Their successors shall be elected for terms of six years. In any district in existence on September 28, 1977, the three trustees holding office shall continue as trustees. At the next scheduled election within the watershed district, two additional trustees shall be elected. One of the additional trustees shall be elected for a term of four years and one shall be elected for a term of six years. Each successor shall be elected for a term of six years. In case of the death, loss of landowner standing within the watershed district, or resignation from office of any elected watershed district trustee, his or her successor to the unexpired term shall be appointed by the trustees of that watershed district. A trustee may succeed himself or herself by reelection in this office. The trustees shall elect one of their members as chairman and one of their members as secretary to serve for terms of two years.

3. The trustees shall act in all matters pertaining to the watershed district, except those concerning formation, consolidation, expansion or disestablishment of the watershed district. It shall be the responsibility of the secretary of the trustees to see that each soil and water district board included in the watershed district is provided a copy of the minutes of each meeting held by the trustees. The trustees shall be reimbursed for expenses incurred relating to the business of the watershed district.

(L. 1957 p. 4 § 278.220, A.L. 1963 p. 407, A.L. 1967 p. 376, A.L. 1969 S.B. 184, A.L. 1977 H.B. 457, A.L. 2001 S.B. 462, A.L. 2005 H.B. 58 merged with H.B. 455)



Section 278.245 Condemnation authorized, when — other powers of governing body or trustees — taxation authorized.

Effective 28 Aug 2001

Title XVII AGRICULTURE AND ANIMALS

278.245. Condemnation authorized, when — other powers of governing body or trustees — taxation authorized. — The trustees of the watershed district shall have the following authority:

(1) To acquire, by purchase, exchange, lease, gift, grant, bequest, devise, or otherwise, or through condemnation proceedings pursuant to chapter 523, such lands, easements, or rights-of-way as are needed to carry out any authorized purpose of the watershed district; provided that notwithstanding any provision of law to the contrary, the power of eminent domain shall not be exercised:

(a) Over the protest of any landowner until it is established that acquisition of the land proposed to be condemned is necessary for the purposes of the watershed district; and to sell, lease or otherwise dispose of any of its property or interest therein pursuant to sections 278.160 to 278.300; and

(b) Unless four trustees vote in favor of the use of such power in such case.

­­

­

(2) To construct, repair, enlarge, improve, operate, and maintain such works of improvement as may be necessary for the performance of any of the operations authorized by sections 278.160 to 278.300;

(3) To borrow money and to execute promissory notes and other evidences of debt in connection therewith for payment of the costs and expenses or for carrying out any authorized purpose of such watershed district, and if promissory notes are issued, to execute such mortgages on any property owned by such district, or assign or pledge such revenues or assessments of such watershed district as may be required by the lender as security for the repayment of the loan; and to issue, negotiate, and sell its bonds pursuant to section 278.280;

(4) To levy an annual tax and organization tax on the real property within the watershed district subject to the limitations provided in section 278.250 for payment of the costs for carrying out any authorized purpose of such watershed district;

(5) To make assessments on the real property within the watershed district for special benefits to such real property accruing as a result of the construction of any works of improvement by the watershed district.

(L. 1967 p. 376, A.L. 1977 H.B. 457, A.L. 2001 S.B. 462)



Section 278.250 Organization tax — annual tax for watershed district — limitation — levy — collection — lien enforcement — rate of tax — property tax (section 137.073) rate if no levy imposed for year.

Effective 28 Aug 2001

Title XVII AGRICULTURE AND ANIMALS

278.250. Organization tax — annual tax for watershed district — limitation — levy — collection — lien enforcement — rate of tax — property tax (section 137.073) rate if no levy imposed for year. — 1. In order to facilitate the preliminary work of the watershed district, the trustees of the watershed district may levy an organization tax not to exceed forty cents per one hundred dollars of assessed valuation of all real estate within the watershed district, the proceeds of which may be used for organization and administration expenses of the watershed district the acquisition of real and personal property, including easements for rights-of-way, necessary to carry out the purposes of the watershed district. This levy may be made one time only. The organization tax may be imposed pursuant to subsections 4 and 5 of this section.

2. After the * trustees of the watershed district have obtained agreements to carry out recommended soil conservation measures and proper farm plans from owners of not less than sixty-five percent of the lands situated in the watershed district, an annual tax may be imposed for construction, repair, alteration, maintenance and operation of the present and future works of improvement within the boundaries of the watershed district in order to participate in funds from federal sources appropriated for watershed protection and flood prevention. The annual tax may be imposed as provided for in subsections 4 and 5 of this section.

3. Within the first quarter of each calendar year, the trustees for the watershed district shall prepare an itemized budget of the funds needed for administration of the watershed district and for construction, operation and maintenance of works of improvement for the ensuing fiscal year. The budget shall be subject to the approval of the watershed district trustees pursuant to section 278.240.

4. The * trustees of the watershed district, pursuant to section 278.240, shall make the necessary levy on the assessed valuation of all real estate within the boundaries of the watershed district to raise the needed amounts, but in no event shall the levy exceed forty cents on each one hundred dollars of assessed valuation per annum and, on or before the first day of September of each year, shall certify the rate of levy to the county commission of the county or counties within which the watershed district is located with directions that at the time and in the same manner required by law for the levy of taxes for county purposes the county commission shall levy a tax at the rate so fixed and determined upon the assessed valuation of all real estate within the watershed district, in addition to such other taxes as are levied by the county commission.

5. The body having authority to levy taxes within the county shall levy the taxes provided in this law, and all officials charged with the duty of collecting taxes shall collect the taxes at the time and in the form and manner and with like interest and penalties as other taxes are collected; computation shall be made on the regular tax bills, and when collected shall pay the same to the watershed district ordering its levy and collection or entitled to the same, and the payment of such collections shall be made monthly to the treasurer of the watershed district. The proceeds shall be kept in a separate account by the treasurer of the watershed district and identified by the official name of the watershed district in which the levy was made. Expenditures from the fund shall be made on requisition of the chairman and secretary of the watershed district board of trustees.

6. All taxes levied under this law, together with interest thereon and penalties for default in payment thereof, and all costs of collecting the same, shall, until paid, constitute a perpetual lien on and against the property taxed, and such lien shall be on a parity with the tax lien of general taxes, and no sale of such property to enforce any general tax or other lien shall extinguish the perpetual lien of watershed district taxes.

7. If the taxes levied are not paid as provided in this section, then the delinquent real property shall be sold at the regular tax sale for the payment of the taxes, interest and penalties, in the manner provided by the statutes of the state of Missouri for selling property for the nonpayment of general taxes. If there are no bids at the tax sale for the property so offered, the property shall be struck off to the county or other agency provided by law, and the county or agency shall account to the district in the same manner as provided by law for accounting for school, town, and city taxes.

8. For purposes of Section 22 of Article X of the Constitution of Missouri, the tax authorized in the ballot submitting the proposition to form the watershed district under section 278.240, if approved by a majority of the voters on or prior to November 4, 1980, shall be deemed the current levy authorized by law on November 4, 1980, if on that date a levy was not actually imposed or was imposed in a lesser amount. This tax shall also be considered as the 1984 tax for purposes of section 137.073 in the event no levy was imposed by the watershed district for that year.

(L. 1957 p. 4 § 278.230, A.L. 1963 p. 405, A.L. 1967 p. 376, A.L. 1977 H.B. 457, A.L. 1992 S.B. 443, A.L. 2001 S.B. 462)

*Word "the" appears in original rolls.



Section 278.257 Consolidation of two or more subdistricts, procedure.

Effective 28 Aug 1969

Title XVII AGRICULTURE AND ANIMALS

278.257. Consolidation of two or more subdistricts, procedure. — 1. Petitions for consolidating two or more watershed subdistricts may be filed with the supervisors of the soil and water conservation district. In such cases the provisions of sections 278.170 to 278.190 in respect to the creation of a watershed subdistrict shall be observed.

2. If sixty-five percent of all landowners in each of the areas proposed to be consolidated voting in the referendum do vote in favor of the consolidation, the soil and water district supervisors shall declare the areas consolidated and the action recorded in the official minutes, except that if any subdistrict shall have issued bonds which are outstanding at the time of the consolidation, the taxes levied to pay such bonds and the interest thereon shall be an obligation of only the property within such component subdistrict.

(L. 1969 S.B. 184 § 3)



Section 278.258 Detachment from watershed subdistrict, procedure — certification by trustees.

Effective 28 Aug 2004

Title XVII AGRICULTURE AND ANIMALS

278.258. Detachment from watershed subdistrict, procedure — certification by trustees. — 1. After a watershed subdistrict has been organized and the organization tax pursuant to section 278.250 has been levied, any county in the subdistrict which has not adopted the annual tax pursuant to section 278.250 may detach from the subdistrict upon approval of such detachment of a majority of the qualified voters voting on the proposed detachment within such subdistrict in such county; however, before such detachment the watershed district trustees shall make arrangements for the county to pay any outstanding indebtedness for services or works of improvement rendered by the subdistrict in such county.

2. Following the entry in the official minutes of the trustees of the watershed district of the detachment of the county, the watershed district trustees shall certify this fact on a separate form, authentic copies of which shall be recorded with the recorder of deeds in each county in which any portion of the watershed subdistrict lies and with the state soil and water districts commission.

(L. 2002 S.B. 984 & 985, A.L. 2004 H.B. 1126)



Section 278.259 Expansion of subdistrict, procedure.

Effective 28 Aug 1969

Title XVII AGRICULTURE AND ANIMALS

278.259. Expansion of subdistrict, procedure. — 1. Petitions for including additional land within a duly created and existing watershed subdistrict may be filed with the supervisors of the soil and water conservation district and in such cases the provisions of sections 278.170 to 278.190 in respect to the creation of a watershed subdistrict shall be observed.

2. If sixty-five percent of all landowners of the area proposed to be included in the existing subdistrict voting in the referendum do vote in favor of the inclusion, the proposed area shall be included in the existing subdistrict and the soil and water district supervisors shall declare the area duly included and the action recorded in their official minutes.

(L. 1969 S.B. 184 § 4)



Section 278.260 Cooperation with federal programs authorized.

Effective 28 Aug 1969

Title XVII AGRICULTURE AND ANIMALS

278.260. Cooperation with federal programs authorized. — Nothing in sections 278.160 to 278.300 shall prevent water conservation districts, flood prevention districts, drainage districts, counties or townships or other similar units of government with taxmaking powers from cooperating with the federal government through their program as outlined in Public Law 566, 83rd Congress (16 U.S.C.A. Section 1001 et seq.), and amended in Public Law 1018, 84th Congress, in areas where there is at present no soil and water conservation district.

(L. 1957 p. 4 § 278.230, A.L. 1969 S.B. 184)



Section 278.280 Projects, how financed — special assessment appraisers, duties, compensation — assessment resolution, hearings — election — bonds — special levy.

Effective 28 Aug 2001

Title XVII AGRICULTURE AND ANIMALS

278.280. Projects, how financed — special assessment appraisers, duties, compensation — assessment resolution, hearings — election — bonds — special levy. — 1. When a plan of work is approved the * trustees of the watershed district, pursuant to section 278.240, shall then by resolution propose that the cost of all works of improvement contemplated in the plan be paid either by a general levy against all real estate in the watershed district, subject to the limitations of section 278.250, or that such cost be paid by special assessment against lands within the watershed district to be benefitted by the installation of the proposed works of improvement, or that such cost be paid by both such general levy and special assessment stating the portion to be paid by each method.

2. If the resolution of financing provides that all or any part of the cost of the works of improvement is to be paid by special assessment of benefits the trustees of the watershed district, pursuant to section 278.240, shall appoint three appraisers, who shall be residents of the state of Missouri, and who shall not be landowners in such watershed district, who shall recommend apportionment of the special assessment to the tracts of land which will receive benefits from the installation of the works of improvement proposed in the plan of work. The appraisers shall have access to all available engineering reports and data pertaining to the works contemplated and may request additional legal counsel or engineering data from a registered professional engineer as found necessary to carry out their duties.

3. The appraisers shall proceed to view the premises and determine the value of all land or other property within or without the watershed district, to be acquired and used for rights-of-way or other works set out in the plan of work; they shall assess the amount of benefits, and the amount of damage if any, that will accrue to each governmental lot, forty-acre tract or other subdivision of land according to ownership, railroad and other rights-of-way, railroad roadways, and other property from carrying out and putting into effect the plan of work heretofore adopted, and shall make written reports of their findings to the trustees of the watershed district. Each appraiser so appointed shall be paid for his or her services and necessary expenses.

4. Upon receiving the report from the appraisers, the trustees of the watershed district, pursuant to section 278.240, shall prepare a resolution which shall contain a list of the tracts of land found to be benefitted and the amount of assessment to be levied against each such tract, except that no such assessment against any tract of land shall exceed the estimated benefits to such land by such project. Such tracts of land shall be legally described and the names of the owners thereof shall be set forth beside the description of each tract so listed. After adopting such resolution the trustees of the watershed district, pursuant to section 278.240, shall fix a time and place for hearing any complaint that may be made as to the benefit to any tract of land appraised, notice of which hearing shall be given by the secretary by publication pursuant to section 278.190. The board of** trustees at the hearing may alter the benefits to any tract if, in its judgment, the same has been appraised too high or too low. The hearing shall be conducted in the manner set forth in section 278.200. The trustees of the watershed district, pursuant to section 278.240, shall immediately after the hearing pass a resolution fixing the benefit assessment as to each tract of land.

5. After the resolution fixing the benefit assessment has been adopted the trustees of the watershed district, pursuant to section 278.240, shall submit the proposal for collection of such assessed benefits to the owners of the lands so assessed for approval and if bonds are to be issued the amount of the issue so proposed, the rate of interest, and the amount of any necessary tax levy in excess of the amount authorized in section 278.250. If two-thirds of the owners of such lands voting favor the proposal as submitted, it shall be adopted. The provisions of sections 278.190 to 278.210 as to notice and procedure shall apply to the referendum held pursuant to this section.

6. The trustees of the watershed district, pursuant to section 278.240, shall make the necessary general levy against all real estate in the watershed district and the special assessment against lands within the watershed district to be benefitted by the improvement and shall certify the rate of levy and the amount of the special assessment to the county commission of the county or counties in which the watershed district is located with directions that at the time and in the same manner required by law for the levy of taxes for county purposes the county commission shall levy a tax at the rate so fixed and determined upon the assessed valuation of all real estate within the watershed district and shall levy the amount of the special assessment, in addition to such other taxes as are levied by the county commission.

7. The bond issue, authorized by this section in whole or part, may be offered for sale to the United States Department of Agriculture's Rural Development or other federal agency without public offering or the securing of competitive bids on such bond offering.

(L. 1967 p. 376, A.L. 1972 H.B. 920, A.L. 1977 H.B. 457, A.L. 1990 H.B. 1070, A.L. 2001 S.B. 462)

*Word "the" appears in original rolls.

**Word "or" appears in original rolls.



Section 278.290 Disestablishment of watershed district, procedure.

Effective 28 Aug 2001

Title XVII AGRICULTURE AND ANIMALS

278.290. Disestablishment of watershed district, procedure. — 1. After a watershed district has been organized for more than five years and that watershed district does not have any outstanding bonds, has not constructed or contracted to construct any works of improvement, nor incurred any continuing obligations for maintenance and operation of any works of improvement or if any works of improvement have been constructed, if there are no bonds outstanding, and an agency of the United States government or the state of Missouri or a county or municipal corporation of this state has made arrangements satisfactory to the Secretary of Agriculture and the state soil and water districts commission to assume responsibility for operating and maintaining such improvement, not less than fifty percent of the landowners of the watershed district may petition the governing body of the watershed district to call for and conduct a referendum upon the disestablishment of the watershed district. If sixty-five percent of the landowners voting in referendum do vote in favor of the disestablishment of the watershed district, the watershed district board shall declare the watershed district to be disestablished; however, prior to any such declaration the watershed district board shall pay or make arrangements to pay any outstanding indebtedness. The provisions of sections 278.190, 278.200 and 278.210 as to notice, qualification of voters and manner of holding the referendum in organizing a watershed district to the extent practicable shall apply to the referendum held pursuant to this section.

2. Following the entry in the official minutes of the board or boards of watershed district supervisors of the disestablishment of the watershed district, the watershed district supervisors shall certify this fact on a separate form, authentic copies of which shall be recorded with the recorder of deeds of each county in which any portion of the watershed district lies and with the state soil and water districts commission.

3. Whenever a watershed district is declared to be disestablished, the respective boards of supervisors of the soil and water conservation districts in which the watershed district was formed shall take charge of all property and funds of the watershed district. After all property has been sold and the obligations of the watershed district are met, any remaining funds shall be turned over to the county commissions of the respective counties.

(L. 1967 p. 376, A.L. 1969 S.B. 184, A.L. 2001 S.B. 462)



Section 278.300 State soil and water districts commission to control watershed district formerly under a disestablished soil and water conservation district.

Effective 28 Aug 2001

Title XVII AGRICULTURE AND ANIMALS

278.300. State soil and water districts commission to control watershed district formerly under a disestablished soil and water conservation district. — If a soil and water conservation district is disestablished pursuant to section 278.150, the state soil and water districts commission shall have the same responsibilities as the soil and water conservation district with respect to formation, consolidation and disestablishment of any watershed district or portion thereof, organized within the boundaries of such soil and water conservation districts. In all other matters after a district is disestablished, the commission shall act in an advisory capacity to the watershed district board in lieu of the soil and water district board.

(L. 1967 p. 376, A.L. 2001 S.B. 462)






Chapter 280 Treated Timber Products

Chapter Cross References



Section 280.005 Law, how cited.

Effective 01 Jan 1985, see footnote

Title XVII AGRICULTURE AND ANIMALS

280.005. Law, how cited. — Sections 280.005 to 280.140 shall be known as the "Missouri Treated Timber Law".

(L. 1984 H.B. 863)

Effective 1-01-85



Section 280.010 Definitions.

Effective 01 Jan 1985, see footnote

Title XVII AGRICULTURE AND ANIMALS

280.010. Definitions. — As used in this chapter the following terms mean:

(1) "Brand", an identification mark assigned to a treated timber producer, used to mark treated timber products after treatment;

(2) "Director", the director of the state department of agriculture;

(3) "Preservative" includes such chemicals or combination thereof that will protect wood or wood products against deterioration or destruction from any one or combination of the following: insects, fungi, bacteria, or other wood-destroying organisms;

(4) "Retention of preservatives", the amount of preservative in pounds per cubic foot or metric equivalent retained in wood after preservative treatment;

(5) "Stop-sale", an administrative order provided by law, restraining the sale, disposition, and movement of a definite amount of treated timber, of a specific piece, bundle, charge or shipment if the treated timber is distinguished by piece, bundle, charge or shipment;

(6) "Treated timber", wood or wood products treated by the impregnation or application of chemical solutions or chemical mixtures for the purpose of retarding or preventing deterioration or destruction by insects, fungi, bacteria, or other wood-destroying organisms;

(7) "Treated timber dealer", any retail or wholesale place of business other than treated timber producers that sells or offers for sale treated timber products;

(8) "Treated timber producer", any person, firm or corporation who engages in the business of treating timber products with preservatives.

(L. 1961 p. 40 § 1, A.L. 1979 S.B. 36, A.L. 1984 H.B. 863)

Effective 1-01-85



Section 280.020 Treated timber products sold to meet standards.

Effective 01 Jan 1985, see footnote

Title XVII AGRICULTURE AND ANIMALS

280.020. Treated timber products sold to meet standards. — It shall be unlawful for any treated timber producer to sell or offer for sale within the state of Missouri any treated timber unless such treated timber meets the standards for such products as established by the director under the provisions of this chapter.

(L. 1961 p. 40 § 2.1, A.L. 1979 S.B. 36, A.L. 1984 H.B. 863)

Effective 1-01-85



Section 280.030 License required for treated timber producer.

Effective 01 Jan 1985, see footnote

Title XVII AGRICULTURE AND ANIMALS

280.030. License required for treated timber producer. — Every treated timber producer shall annually secure a license from the director before such treated timber may be sold or offered for sale in the state of Missouri. The fee for such treated timber producer license shall be two hundred dollars annually. This annual license fee shall also allow the sale of treated timber without the additional purchase of the treated timber dealer license required by section 280.035.

(L. 1961 p. 40 § 3.1, A.L. 1979 S.B. 36, A.L. 1984 H.B. 863)

Effective 1-01-85



Section 280.035 Licenses required for treated timber dealer — fee.

Effective 01 Jan 1985, see footnote

Title XVII AGRICULTURE AND ANIMALS

280.035. Licenses required for treated timber dealer — fee. — Every treated timber dealer who engages in the business of selling treated timber shall annually secure a license from the director for each location or place of business where such sales occur before such treated timber may be sold or offered for sale in the state of Missouri by such treated timber dealer. The fee for a treated timber dealer license shall be fifteen dollars.

(L. 1984 H.B. 863)

Effective 1-01-85



Section 280.037 Dealer's license application, content.

Effective 01 Jan 1985, see footnote

Title XVII AGRICULTURE AND ANIMALS

280.037. Dealer's license application, content. — Every treated timber dealer before selling or offering for sale treated timber in the state of Missouri shall file a license application provided by the department of agriculture and shall give the following information:

(1) Company name, address, and telephone number; and

(2) The type of treated timber to be sold.

(L. 1984 H.B. 863 § 280.065)

Effective 1-01-85



Section 280.038 License not transferable — posting — license year — fees, purpose, deposit — late renewal, penalty.

Effective 01 Jan 1985, see footnote

Title XVII AGRICULTURE AND ANIMALS

280.038. License not transferable — posting — license year — fees, purpose, deposit — late renewal, penalty. — 1. No license is transferable. All persons holding a Missouri treated timber license shall post the license in a conspicuous place in the place of business to which it applies. The licensing year shall be twelve months, or any fraction thereof beginning on July first and ending June thirtieth. Fees collected under sections 280.030 and 280.035 shall constitute a fund for the payment of costs of inspection, sampling, and analysis and other expenses necessary for the administration of sections 280.005 to 280.145 and shall be deposited in the state treasury and credited to the general revenue fund.

2. If the application for renewal of any treated timber license is not filed prior to expiration date in any year, a penalty of fifty percent shall be assessed and added to the original fee and shall be paid by the applicant before that renewal license shall be issued.

(L. 1984 H.B. 863 § 280.040 subsecs. 1, 2)

Effective 1-01-85



Section 280.040 Suspension or revocation of license — notice and hearing.

Effective 01 Jan 1985, see footnote

Title XVII AGRICULTURE AND ANIMALS

280.040. Suspension or revocation of license — notice and hearing. — Whenever the director has knowledge that a licensee licensed under the provisions of this chapter has violated the provisions of this chapter, in order to protect the interest of the public, the director, after hearing, may suspend or revoke his license. The licensee shall be notified in writing of the violation, date and place of the hearing of suspension or revocation of his license.

(L. 1961 p. 40 § 5, A.L. 1979 S.B. 36, A.L. 1984 H.B. 863 § 280.040 subsec. 3)

Effective 1-01-85



Section 280.050 Standards for wood preservatives — rules and regulations, procedure.

Effective 28 Aug 1995

Title XVII AGRICULTURE AND ANIMALS

280.050. Standards for wood preservatives — rules and regulations, procedure. — The director may promulgate rules to establish specifications for wood preservation and treating practices; to prescribe the minimum net retention of preservative per cubic foot or metric equivalent of wood in treating timber products; to establish branding requirements for treated timber; and to set requirements for preservative and product use information to be supplied to purchasers. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1961 p. 40 § 4, A.L. 1979 S.B. 36, A.L. 1984 H.B. 863, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 280.060 Statement as to treatment and effect to be filed.

Effective 01 Jan 1985, see footnote

Title XVII AGRICULTURE AND ANIMALS

280.060. Statement as to treatment and effect to be filed. — Every treated timber producer chemically treating timber for sale or offer for sale in Missouri, whether in state or out of state, shall, before selling or offering for sale, file with the director a statement giving the following information:

(1) The type of treatment used in processing the treated timber;

(2) The guaranteed net retention of preservative per cubic foot or metric equivalent of treated timber.

(L. 1961 p. 40 § 3.2, A.L. 1965 p. 95, A.L. 1979 S.B. 36, A.L. 1984 H.B. 863)

Effective 1-01-85



Section 280.070 Timber products to be branded — registration of brand.

Effective 01 Jan 1985, see footnote

Title XVII AGRICULTURE AND ANIMALS

280.070. Timber products to be branded — registration of brand. — Treated timber products shall be clearly branded before being sold or offered for sale within the state of Missouri as determined by rule. Each brand so used must be registered with the director.

(L. 1961 p. 40 § 2.3, A.L. 1979 S.B. 36, A.L. 1984 H.B. 863)

Effective 1-01-85



Section 280.080 Invoice on shipments, contents.

Effective 01 Jan 1985, see footnote

Title XVII AGRICULTURE AND ANIMALS

280.080. Invoice on shipments, contents. — All treated timber being sold or offered for sale within the state shall be accompanied by an invoice which shall carry the following information in addition to the price, terms of sale and other information required by the purchaser:

(1) The type of preservative used in processing treated timber;

(2) The guaranteed net retention of preservative per cubic foot or metric equivalent of treated wood; and

(3) Other information determined necessary and prescribed by the director by rule.

(L. 1961 p. 40 § 2.2, A.L. 1965 p. 95, A.L. 1979 S.B. 36, A.L. 1984 H.B. 863)

Effective 1-01-85



Section 280.090 Inspection — right of entry — search warrant to issue, when.

Effective 01 Jan 1985, see footnote

Title XVII AGRICULTURE AND ANIMALS

280.090. Inspection — right of entry — search warrant to issue, when. — For the purpose of carrying out the provisions and requirements of this chapter and the rules made and notices given pursuant thereto, the director or his authorized agents, inspectors or employees may enter into or upon any premises during reasonable business hours and open any package or container containing or believed to contain treated timber and to take reasonable samples for testing purposes of preservatives used or treated products being sold or offered for sale. If the director or his authorized agent is denied access to any premises, where such access was sought for the purposes set forth in this chapter, the director or his authorized agent may apply to a court of competent jurisdiction for a search warrant authorizing access to the premises. The court may issue a search warrant for the purposes requested upon probable cause being shown.

(L. 1961 p. 40 § 8.1, A.L. 1965 p. 95, A.L. 1979 S.B. 36, A.L. 1984 H.B. 863)

Effective 1-01-85



Section 280.095 Stop-sale — stop-use — removal orders — hearing — seizure — condemnation.

Effective 01 Jan 1985, see footnote

Title XVII AGRICULTURE AND ANIMALS

280.095. Stop-sale — stop-use — removal orders — hearing — seizure — condemnation. — 1. The director or his authorized agent is authorized to issue and enforce written or printed "stop sale" orders to the owner or custodian of any treated timber and to hold those timber products at a designated place when the director or his authorized agent finds treated timber being offered for sale in violation of any provision of this chapter or rules promulgated pursuant thereto.

2. The owner or custodian of the treated timber subject to the "stop sale" order may require, and upon request shall be granted, a hearing in the circuit court of the city or county in which the products are located to determine whether probable cause exists that the statutes or regulations have been violated. The hearing shall be granted within three working days of the day of receipt by the court of the request for a hearing. The director or his agent shall, at the time of the seizure, notify in writing the custodian of the seized treated timber of the right to a hearing. If the custodian is not the owner of the treated timber, the director or his agent shall make reasonable efforts to notify the person holding title to the property, as owner, of the seizure and of his right to a hearing.

3. The "stop sale" order shall be effective until the law has been complied with and the treated timber has been released, in writing, by the director, or the violations have been otherwise legally disposed of by written authority. When the requirements of this chapter and rules promulgated hereto have been complied with, the director shall release the treated timber. If compliance is not obtained within thirty days, the director may begin, or upon request of the owner or custodian shall begin, proceedings for condemnation.

(L. 1979 S.B. 36, A.L. 1984 H.B. 863)

Effective 1-01-85



Section 280.100 Condemnation — warning required — venue.

Effective 01 Jan 1985, see footnote

Title XVII AGRICULTURE AND ANIMALS

280.100. Condemnation — warning required — venue. — Any treated timber being sold or offered for sale in Missouri in violation of the provisions of this chapter may be proceeded against in any circuit court in any county of the state where it may be found and seized for condemnation, provided the offending person, firm or corporation has had official warning from the director of the department of agriculture or his authorized agent of this or previous violation.

(L. 1961 p. 40 § 8.1, A.L. 1978 H.B. 1634, A.L. 1979 S.B. 36, A.L. 1984 H.B. 863)

Effective 1-01-85



Section 280.110 Disposition of condemned property — civil penalty.

Effective 01 Jan 1985, see footnote

Title XVII AGRICULTURE AND ANIMALS

280.110. Disposition of condemned property — civil penalty. — 1. If any treated timber is condemned, it shall, after entry of decree, be disposed of by destruction or sale as the court may direct, and the proceeds, if the treated timber is sold, less legal costs and administrative costs and civil penalty, shall be paid to the person holding title to the treated timber; provided that the treated timber shall not be sold contrary to the provisions of sections 280.005 to 280.140; and provided, further, that upon payment of costs and execution and delivery of a good and sufficient bond, conditioned that the treated timber shall not be disposed of unlawfully, the court may direct that said treated timber be delivered to the owner or custodian thereof for retreating or disposal, as the case may be.

2. If the court orders a condemnation sale to dispose of the treated timber, ten percent of the proceeds or ten thousand dollars, whichever is less, shall be paid to the general revenue fund as a civil penalty.

(L. 1961 p. 40 § 8.2, A.L. 1979 S.B. 36, A.L. 1984 H.B. 863)

Effective 1-01-85



Section 280.120 Exceptions — law not applicable.

Effective 01 Jan 1985, see footnote

Title XVII AGRICULTURE AND ANIMALS

280.120. Exceptions — law not applicable. — Exceptions:

(1) No part of this chapter shall be construed as affecting farmers or other persons treating timber or timber products for home or personal use;

(2) No part of this chapter shall be construed to prohibit any manufacturer of treated timber products from employing preservative standards and methods prescribed by federal or state agencies, departments or political subdivisions, railroads, mines, and public utilities in the manufacturing, sale and delivery in this state of their orders of treated timber products, except that the manufacturer must show proof of contract when requested to do so by the director;

(3) No part of this chapter shall be construed to include within the definition of treated timber dealer federal or state agencies, departments or political subdivisions, railroads, mines, public and municipal utilities and corporations organized under chapter 394 which engage in the sale of surplus treated timber products produced under preservative standards and methods as described in subdivision (2) of this section;

(4) No particular method or methods of treatment shall be prescribed.

(L. 1961 p. 40 § 6, A.L. 1979 S.B. 36, A.L. 1984 H.B. 863)

Effective 1-01-85



Section 280.130 Violation — class B misdemeanor.

Effective 01 Jan 1985, see footnote

Title XVII AGRICULTURE AND ANIMALS

280.130. Violation — class B misdemeanor. — Any person, firm or corporation who violates any provision or requirement of this chapter is guilty of a class B misdemeanor and upon conviction thereof shall be punished by a fine of not more than five hundred dollars, or by imprisonment for not more than six months, or by both such fine and imprisonment.

(L. 1961 p. 40 § 9, A.L. 1979 S.B. 36, A.L. 1984 H.B. 863)

Effective 1-01-85



Section 280.140 Injunction — violations.

Effective 01 Jan 1985, see footnote

Title XVII AGRICULTURE AND ANIMALS

280.140. Injunction — violations. — The director is authorized to apply to the court to grant a temporary or permanent injunction restraining any person from violating or continuing to violate any of the provisions of sections 280.005 to 280.140 or any rule promulgated under sections 280.005 to 280.140, notwithstanding the existence of other remedies at law.

(L. 1979 S.B. 36, A.L. 1984 H.B. 863)

Effective 1-01-85






Chapter 281 Pesticides

Chapter Cross References



Section 281.005 Preemption of all ordinances and rules of political subdivisions.

Effective 28 Aug 1992

Title XVII AGRICULTURE AND ANIMALS

281.005. Preemption of all ordinances and rules of political subdivisions. — Sections 281.210 to 281.310 and sections 281.005 to 281.115 shall preempt all ordinances, rules and regulations of political subdivisions relating to the use of subjects covered by said sections.

(L. 1992 H.B. 1764)



Section 281.010 Short title.

Effective 28 Aug 1977

Title XVII AGRICULTURE AND ANIMALS

281.010. Short title. — Sections 281.010 to 281.115 shall be known as the "Missouri Pesticide Use Act".

(L. 1974 S.B. 431 § 1, A.L. 1977 H.B. 665)



Section 281.015 Director of agriculture to administer.

Effective 28 Aug 1992

Title XVII AGRICULTURE AND ANIMALS

281.015. Director of agriculture to administer. — Sections 281.005 to 281.115 shall be administered by the director of the department of agriculture of the state of Missouri, hereafter referred to as the "director".

(L. 1974 S.B. 431 § 2, A.L. 1992 H.B. 1764)



Section 281.020 Definitions.

Effective 01 Jan 1990, see footnote

Title XVII AGRICULTURE AND ANIMALS

281.020. Definitions. — As used in sections 281.010 to 281.115, the following terms mean:

(1) "Animal", all vertebrate and invertebrate species, including but not limited to man and other mammals, birds, fish, and shellfish;

(2) "Applicator, operator or technician":

(a) "Certified commercial applicator", any individual, whether or not he is a private applicator with respect to some uses, who is certified by the director as authorized to use, supervise the use of, or determine the need for the use of, any pesticide, whether classified for restricted use or for general use, while he is engaged in the business of using pesticides on the lands of another as a direct service to the public in exchange for a fee or compensation;

(b) "Certified noncommercial applicator", any individual, whether or not he is a private applicator with respect to some uses, who is certified by the director as authorized to use, or to supervise the use of, any pesticide which is classified for restricted use only on lands owned or rented by him or his employer;

(c) "Certified private applicator", any individual who is certified by the director as authorized to use, or to supervise the use of, any pesticide which is classified for restricted use for purposes of producing any agricultural commodity on property owned or rented by him or his employer or on the property of another person, if used without compensation other than trading of personal services between producers of agricultural commodities, on the property of another person;

(d) "Certified public operator", any individual who is certified by the director as authorized to use, or to supervise the use of, any pesticide classified for restricted use in the performance of his duties as an official or employee of any agency of the state of Missouri or any political subdivision thereof, or any other governmental agency;

(e) "Private applicator", any person not holding a certified private applicator's license who shall be required to obtain a permit for the use of any restricted use pesticide for the purposes of producing any agricultural commodity on property owned or rented by him or his employer or on the property of another person, if used without compensation other than trading of personal services between producers of agricultural commodities, such permit shall authorize the one-time emergency purchase of a restricted use pesticide for the purpose of a one-time emergency use of that pesticide;

(f) "Pesticide technician", any individual working under the direct supervision of a commercial applicator certified in categories as specified by regulation, and who having met the competency requirements of this chapter, is authorized by the director to determine the need for the use of any pesticide as well as to the use of any pesticide;

(g) "Pesticide technician trainee", any individual working in the physical presence and under the direct supervision of a certified commercial applicator to gain the required on-the-job training in preparation for obtaining a pesticide technician's license;

(3) "Beneficial insects", those insects which, during their life cycle, are effective pollinators of plants, are parasites or predators of pests, or are otherwise beneficial;

(4) "Defoliant", any substance or mixture of substances intended for causing the leaves or foliage to drop from a plant, with or without causing abscission;

(5) "Desiccant", any substance or mixture of substances intended for artificially accelerating the drying of plant tissue;

(6) "Determining the need for the use of any pesticide", the act of inspecting land for the presence of pests for the purpose of contracting for their control or prevention through the use of pesticides in categories as specified by regulation;

(7) "Device", any instrument or contrivance, other than a firearm, which is intended for trapping, destroying, repelling, or mitigating any pest or any other form of plant or animal life, other than man and other than bacteria, viruses, or other microorganisms on or in living man or other living animals, but not including equipment used for the application of pesticides when sold separately therefrom;

(8) "Environment" includes water, air, land, and all plants and man and other animals living therein, and the interrelationships which exist among these;

(9) "Equipment" means any type of ground, water or aerial equipment or contrivance using motorized, mechanical or pressurized power and used to apply any pesticide on land and anything that may be growing, habitating or stored on or in such land, but shall not include any pressurized hand-sized household apparatus used to apply any pesticide, or any equipment or contrivance of which the person who is applying the pesticide is the source of power or energy in making such pesticide application;

(10) "Fungus", any nonchlorophyll-bearing thallophyte, that is, any nonchlorophyll-bearing plant of a lower order than mosses and liverworts, as, for example, rust, smut, mildew, mold, yeast, and bacteria, except those on or in living man or other living animals, and except those on or in processed food, beverages, or pharmaceuticals;

(11) "Individual", any responsible, natural human being;

(12) "Insect", any of the numerous small invertebrate animals generally having the body more or less obviously segmented, for the most part belonging to the class Insecta, comprising six-legged, usually winged forms, as, for example, beetles, bugs, bees, flies, and to other allied classes of arthropods whose members are wingless and usually have more than six legs, as, for example, spiders, mites, ticks, centipedes, and wood lice;

(13) "Land", all land and water areas, including airspace, and all plants, animals, structures, buildings, contrivances and machinery, appurtenant thereto or situated thereon, fixed or mobile, including any used for transportation;

(14) "Misuse of a pesticide", a use of any registered pesticide in a manner inconsistent with its labeling; provided, that the use of a lesser concentration than provided on the label shall not be considered the misuse of a pesticide when used strictly for agricultural purposes, and when requested in writing by the person on whose behalf a pesticide is used;

(15) "Nematode", invertebrate animals of the phylum Nemathelminthes and class Nematoda, that is, unsegmented round worms with elongated, fusiform, or sac-like bodies covered with cuticle, and inhabiting soil, water, plants, or plant parts; may also be called nemas or eelworms;

(16) "Person", any individual, partnership, association, fiduciary, corporation, or any organized group of persons whether incorporated or not;

(17) "Pest":

(a) Any insect, snail, slug, rodent, nematode, fungus, weed; or

(b) Any other form of terrestrial or aquatic plant or animal life or virus, bacterium, or other microorganism, except viruses, bacteria, or other microorganisms on or in living man or other living animals, which is normally considered to be a pest;

(18) "Pesticide":

(a) Any substance or mixture of substances intended for preventing, destroying, repelling, or mitigating any pest; or

(b) Any substance or mixture of substances intended for use as a plant regulator, defoliant, or desiccant;

(19) "Pesticide dealer", any individual who is engaged in the business of distributing, selling, offering for sale, or holding for sale at retail, or direct wholesale to the end user, any pesticide classified for restricted use;

(20) "Plant regulator", any substance or mixture of substances, intended, through physiological action, for accelerating or retarding the rate of growth or rate of maturation, or for otherwise altering the behavior of plants or the produce thereof, but shall not include substances to the extent that they are intended as plant nutrients, trace elements, nutritional chemicals, plant inoculants, or soil amendments. The term "plant regulator" does not include any of those nutrient mixtures or soil amendments which are commonly known as vitamin-hormone horticultural products, intended for improvement, maintenance, survival, health and propagation of plants, and which are not for pest destruction and are nontoxic, nonpoisonous in the undiluted package concentration;

(21) "Private applicator permit", a written certificate, issued by the director or his authorized agent, authorizing the purchase, possession or use of certain restricted use pesticides by a private applicator. Such permit shall authorize the one-time emergency purchase of a restricted use pesticide for the purpose of a one-time emergency use of such pesticide;

(22) "Restricted use pesticide", any pesticide when applied in accordance with its directions for use, warnings and cautions and for the uses for which it is registered, or for one or more of such uses, or in accordance with a widespread and commonly recognized practice, the director determines may cause, without additional regulatory restrictions, unreasonable adverse effects on the environment, including injury to the applicator;

(23) "Sale", selling or offering for sale any pesticide;

(24) "Snails" or "slugs" includes all harmful mollusks;

(25) "Unreasonable adverse effects on the environment", any unreasonable risk to man or the environment, taking into account the economic, social, and environmental costs and benefits of the use of any pesticide;

(26) "Under the direct supervision of a certified applicator", when a pesticide is used by a competent person acting under the instructions and control of a certified applicator who is available if and when needed, even though such certified applicator is not physically present at the time and place the pesticide is used;

(27) "Use", mixing, applying, storing or disposing of a pesticide;

(28) "Weed", any plant which grows where not wanted; and

(29) "Wildlife", all living things that are neither human, domesticated, or pests, including, but not limited to, mammals, protected birds, and aquatic life.

(L. 1974 S.B. 431 § 3, A.L. 1977 H.B. 665, A.L. 1985 H.B. 370, A.L. 1988 H.B. 1384)

Effective 1-01-90



Section 281.023 Director may enter into cooperative agreements with political subdivisions.

Effective 28 Aug 1992

Title XVII AGRICULTURE AND ANIMALS

281.023. Director may enter into cooperative agreements with political subdivisions. — The director may enter into cooperative agreements with political subdivisions of this state regarding pesticide programs under sections 281.005 to 281.115 for the purpose of securing uniformity throughout the state. Nothing in sections 281.005 to 281.115 shall be construed to require the director to enter into any such agreement.

(L. 1992 H.B. 1764)



Section 281.025 Director may issue regulations — notice, how given — list of restricted use pesticides, adoption of — public hearings, when — rulemaking procedure.

Effective 28 Aug 1995

Title XVII AGRICULTURE AND ANIMALS

281.025. Director may issue regulations — notice, how given — list of restricted use pesticides, adoption of — public hearings, when — rulemaking procedure. — 1. The director shall administer and enforce the provisions of sections 281.010 to 281.115 and shall have authority to issue regulations after a public hearing following due notice of not less than thirty days to all interested persons, in conformance with the provisions of chapter 536, to carry out the provisions of sections 281.010 to 281.115. Where the director finds that such regulations are needed to carry out the purpose and intent of sections 281.010 to 281.115, such regulations may relate to, but need not be limited to, prescribing the time, place, manner, methods, materials, and amounts and concentrations, in connection with the use of the pesticide, and may restrict or prohibit use of pesticides in designated areas during specified periods of time and shall encompass all reasonable factors which the director deems necessary to prevent damage or injury. In issuing such regulations, the director may give consideration to pertinent research findings and recommendations of other agencies of this state, the federal government, or other reliable sources. The director may by regulation require that notice of a proposed application of a pesticide be given to landowners adjoining the property to be treated or in the immediate vicinity thereof, if he finds that such notice is necessary to carry out the purpose of sections 281.010 to 281.115. The director may, by regulation, provide for the one-time emergency purchase and one-time emergency use of a restricted use pesticide by a private applicator.

2. The pesticides on the list of restricted use pesticides, as determined by the federal agency having jurisdiction over the classification of pesticides, shall be so restricted in the state of Missouri. The director shall publish, at least annually, a list of pesticides which have restricted uses. Such publication shall be made available to the public upon request. If the director determines that a pesticide, when used in accordance with its directions for use, warnings and cautions, and for uses for which it is registered, may cause, without additional regulatory restrictions, unreasonable adverse effects on the environment, including injury to the applicator or other persons, the pesticide shall be used only by or under the direct supervision of a certified applicator, or a private applicator with a permit. Such pesticides may be subject to other restrictions as determined by the director, to include the time and conditions of possession and use.

3. No regulation, or any amendment or repeal thereof, provided for in sections 281.010 to 281.115 shall be adopted, except after public hearing giving an opportunity to the public to be heard, to be held after no less than thirty days' prior notice of the date, time, and place of hearing, to be given by regular mail to any person who has registered with the director for purposes of notice of such public hearings, in accordance with procedures prescribed by the director.

4. At any hearing, opportunity to be heard shall be afforded to any interested person upon written request received not later than twenty-four hours prior to the hearing, and may also be afforded to other persons. In addition, any interested person, whether or not heard, may submit within seven days subsequent to the hearing a written statement of views. The director may solicit the views in writing of persons who may be affected by, or interested in any proposed regulation. Any person heard or represented at the hearing, or making written request for notice, shall be given written notice of the action of the director with respect to the subject thereof.

5. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1974 S.B. 431 § 4, A.L. 1977 H.B. 665, A.L. 1988 H.B. 1384, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 281.030 Classification of licenses, how made — rulemaking powers — fees.

Effective 28 Aug 1995

Title XVII AGRICULTURE AND ANIMALS

281.030. Classification of licenses, how made — rulemaking powers — fees. — 1. The director may, by regulation, classify certified applicator, operator or technician licenses to be issued under sections 281.010 to 281.115. Such classifications may include but not be limited to commercial applicators, noncommercial applicators, private applicators, public operators or pesticide technicians. Separate classifications may be specified as to ground, aerial, or manual methods used by any licensee to apply pesticides or to the use of pesticides for the control of pests.

2. The director may, by regulation, establish certification categories to be provided under each license classification. Each certification category shall be subject to separate testing procedures and requirements; provided, that no individual shall be required to pay an additional fee if he is certified in one or all of the certification categories provided under the license for which he has applied. The director may, by regulation, establish certification categories limited to the use of certain pesticides and issue a license therefor. Each certification category shall be subject to separate testing procedures covering only those pesticides for which the applicant seeks to be licensed.

3. The director may by regulation establish fees for identification documents.

(L. 1974 S.B. 431 § 5, A.L. 1977 H.B. 665, A.L. 1981 S.B. 200, A.L. 1988 H.B. 1384, A.L. 1995 S.B. 3)



Section 281.035 Certified commercial applicator's license required when, annual fee — application for license, how made — examinations — records to be kept — incapacity of sole certified applicator, effect of.

Effective 01 Jan 1990, see footnote

Title XVII AGRICULTURE AND ANIMALS

281.035. Certified commercial applicator's license required when, annual fee — application for license, how made — examinations — records to be kept — incapacity of sole certified applicator, effect of. — 1. No individual shall engage in the business of determining the need for the use of, supervising the use of, or using any pesticide, in categories as specified by regulation, on the lands of another at any time without a certified commercial applicator's license issued by the director. A certified commercial applicator shall not determine the need for the use of, supervise the use of or use any pesticide for any particular purpose unless he has demonstrated his competence to use pesticides for that purpose by being certified by the director in the proper certification category. The director shall require an annual fee of fifty dollars for each certified commercial applicator's license issued. No certified commercial applicator shall knowingly authorize, direct, or instruct any individual to engage in determining the need for the use of or using any pesticide on the land of another at any time unless such individual is a pesticide technician or pesticide technician trainee in such categories as specified by regulation or is working under the direct supervision of a certified commercial applicator so authorizing, directing or instructing, in which case the certified commercial applicator shall be liable for any use of a pesticide by an individual operating under his direct supervision. The certified commercial applicator or the employer shall assure that the director is informed in writing within ten working days of the employment of any person as a pesticide technician or pesticide technician trainee.

2. Application for a certified commercial applicator's license shall be made in writing to the director on a designated form obtained from the director's office. Each application shall include such information as prescribed by the director by regulation.

3. The director shall not issue a certified commercial applicator's license until the applicant is certified by passing an examination provided by the director to demonstrate to the director his competence and knowledge of the proper use of pesticides under the classifications he had applied for, and his knowledge of the standards prescribed by regulations for the certification of commercial applicators.

4. The director may renew any certified commercial applicator's license under the classification for which such applicant is licensed, subject to reexamination for additional knowledge that may be required to use pesticides safely and properly either manually or with equipment the applicant has been licensed to operate.

5. If the director finds the applicant qualified to use pesticides in the classification for which application has been made, and if the applicant files evidence that the requirement for bonds or insurance has been met as required under section 281.065, the director shall issue a certified commercial applicator's license limited to the classifications for which he is qualified, which shall expire one year from date of issuance unless it has been revoked or suspended prior thereto by the director for cause; provided, such financial responsibility required under section 281.065 does not expire at an earlier date, in which case said license shall expire upon the expiration date of the financial responsibility. The director may limit the license of the applicant to the use of certain restricted use pesticides, or to certain areas, or to certain types of equipment if the applicant is only so qualified. If a license is not issued as applied for, the director shall inform the applicant in writing of the reasons therefor.

6. The director shall require each certified commercial applicator or his employer to maintain records with respect to applications of any pesticide. Such relevant information as the director may deem necessary may be specified by regulation. Such records shall be kept for a period of three years from the date of the application of the pesticide to which such records refer, and the director shall, upon request in writing, be furnished with a copy of such records by any certified commercial applicator or his employer.

7. A person or individual engaged in the business of using pesticides on the lands of another, who is deprived of his sole certified commercial applicator by reason of death, illness, incapacity or any absence which the director determines is unavoidable, is authorized to continue business operations without the services of a certified commercial applicator for a period of time deemed appropriate by the director, but not to exceed sixty days; except that, no restricted use pesticide shall be used, or caused to be used, by such person or individual. Any such person or individual shall immediately notify the director as to the absence of his sole certified commercial applicator.

8. Every certified commercial applicator shall display his license in a prominent place at the site, location or office from which he will operate as a certified commercial applicator; that place, location or office being at the address printed on the license.

9. Every certified commercial applicator who changes the address from which he will operate as a certified commercial applicator shall immediately notify the director. The director shall immediately issue a revised license upon which shall be printed the changed address. The director shall not collect a fee for the issuance of a revised license. The expiration date of the revised license shall be the same as the expiration date for the original license.

(L. 1974 S.B. 431 § 6, A.L. 1977 H.B. 665, A.L. 1988 H.B. 1384)

Effective 1-01-90



Section 281.037 Certified noncommercial applicator's license, when required — application for certified noncommercial applicator's license, examination, fee — scope of license — records to be kept.

Effective 01 Jan 1990, see footnote

Title XVII AGRICULTURE AND ANIMALS

281.037. Certified noncommercial applicator's license, when required — application for certified noncommercial applicator's license, examination, fee — scope of license — records to be kept. — 1. Any individual who is not certified pursuant to section 281.035, 281.040 or 281.045, or has not been issued a private applicator permit pursuant to subsection 5 of section 281.040 shall not use, or supervise the use of, any restricted use pesticide without a certified noncommercial applicator license. A certified noncommercial applicator shall not use, or supervise the use of, any restricted use pesticide for any purpose unless he has demonstrated his competence to use pesticides for that purpose by being certified by the director in the proper certification category.

2. Application for a certified noncommercial applicator license shall be made in writing to the director on a designated form obtained from the director's office. Each application shall include such information as prescribed by the director by regulation.

3. The director shall not issue a certified noncommercial applicator license until the applicant is certified by passing an examination provided by the director to demonstrate to the director his competence and knowledge of the proper use of pesticides under the classifications for which he has applied, and his knowledge of the standards prescribed by regulations for the certification of noncommercial applicators.

4. If the director finds the applicant qualified to use restricted use pesticides in the classification for which he has applied, the director shall issue a certified noncommercial applicator license limited to the applicator categories in which he is certified. The license shall expire one year from the date of issuance unless it has been revoked or suspended prior thereto by the director for cause. The director may limit the license of the applicant to the use of certain restricted use pesticides, or to certain areas, or to certain types of equipment if the applicant is only so qualified. If a license is not issued as applied for, the director shall inform the applicant in writing of the reasons therefor.

5. The director may renew any certified noncommercial applicator license under the classification for which the license is issued subject to reexamination for additional knowledge which may be required to apply pesticides safely and properly.

6. The director shall collect a fee of twenty-five dollars for each certified noncommercial applicator license issued.

7. Any certified noncommercial applicator may use, or supervise the use of, restricted use pesticides only to or on lands or structures owned, leased or rented by himself or his employer.

8. The director shall require the certified noncommercial applicator or his employer to maintain records with respect to applications of restricted use pesticides. Any relevant information which the director may deem necessary may be required by regulation. Such records shall be kept for a period of three years from the date of the application of the pesticide to which such records refer, and the director shall, upon request in writing, be furnished with a copy of such records by any certified noncommercial applicator or his employer.

9. Every certified noncommercial applicator shall display his license in a prominent place at the site, location or office from which he will operate as a certified noncommercial applicator; that place, location or office being at the address printed on the license.

10. Every certified noncommercial applicator who changes the address from which he will operate as a certified noncommercial applicator shall immediately notify the director. The director shall immediately issue a revised license upon which shall be printed the changed address. The director shall not collect a fee for the issuance of a revised license. The expiration date of the revised license shall be the same as the expiration date for the original license.

(L. 1977 H.B. 665, A.L. 1988 H.B. 1384)

Effective 1-01-90



Section 281.038 Determination of need for use of pesticide, who may make — pesticide technician's license, application, requirements, fee.

Effective 01 Jan 1990, see footnote

Title XVII AGRICULTURE AND ANIMALS

281.038. Determination of need for use of pesticide, who may make — pesticide technician's license, application, requirements, fee. — 1. After July 1, 1990, no individual working under the direct supervision of a certified commercial applicator shall determine the need for the use of any pesticide nor use any pesticide in categories as specified by regulation, unless and until the individual has met the requirements of this chapter.

2. Application for a pesticide technician's license shall be made in writing to the director on a designated form obtained from the director's office. Each application shall include such information as prescribed by the director by regulation and shall be received by the director within forty-five days of employment of the pesticide technician or pesticide technician trainee.

3. The director shall not issue a pesticide technician's license until the individual has demonstrated his competence by completion of an approved training program to the satisfaction of the director.

4. The director may renew any pesticide technician's license under the classification for which that applicant is licensed subject to completion of an additional approved training program to the satisfaction of the director as prescribed by regulation.

5. The director shall collect a fee of twenty-five dollars for each pesticide technician license issued.

6. If the director finds the applicant qualified to use pesticides in the classification for which application has been made, the director shall issue a pesticide technician's license limited to the classifications for which he is qualified, which shall expire one year from date of issuance unless it has been revoked or suspended prior thereto by the director for cause. The director may limit the license of the applicant to the use of certain pesticides, or to certain areas, or to certain types of equipment if the applicant is only so qualified. If a license is not issued as applied for, the director shall inform the applicant in writing of the reasons for such denial of license.

(L. 1988 H.B. 1384)

Effective 1-01-90



Section 281.040 Private applicator's license, qualifications for, duration, renewal — emergency use of restricted pesticides, when authorized.

Effective 28 Aug 2005

Title XVII AGRICULTURE AND ANIMALS

281.040. Private applicator's license, qualifications for, duration, renewal — emergency use of restricted pesticides, when authorized. — 1. No private applicator shall use any restricted-use pesticide unless he first complies with the requirements determined pursuant to subsection 2 or 5 of this section, as necessary to prevent unreasonable adverse effects on the environment, including injury to the applicator or other persons, for that specific pesticide use.

2. The private applicator shall qualify for a certified private applicator's license by either attending a course or completing an online course of instruction provided by the director on the use, handling, storage and application of restricted-use pesticides. The content of the instruction shall be determined and revised as necessary by the director. Upon completion of the course, the director shall issue a certified private applicator's license to the applicant. The director shall not collect a fee for the issuance of such license, but the University of Missouri extension service may collect a fee for the actual cost of the materials necessary to complete the course of instruction. However, no fee shall be assessed or collected from an individual completing an online course of instruction. Both the director of the department and of the University of Missouri extension service shall review such costs annually.

3. A certified private applicator's license shall expire five years from date of issuance and may then be renewed without charge or additional fee. Any certified private applicator holding a valid license may renew that license for the next five years without additional training unless the director determines that additional knowledge related to the use of agricultural pesticides makes additional training necessary.

4. If the director does not qualify the private applicator under this section he shall inform the applicant in writing of the reasons therefor.

5. The private applicator may apply to the director, or his designated agent, for a private applicator permit for the one-time emergency purchase and use of restricted use pesticides. When the private applicator has demonstrated his competence in the use of the pesticides to be purchased and used on a one-time emergency basis, he shall be issued a permit for the one-time emergency purchase and use of restricted use pesticides. The director or his designated agent shall not collect a fee for the issuance of such permit.

(L. 1974 S.B. 431 § 7, A.L. 1977 H.B. 665, A.L. 1988 H.B. 1384, A.L. 2005 S.B. 355)



Section 281.045 Certified operator license, when required — application, requirements, examination — maintenance of records — liability of governmental agencies.

Effective 01 Jan 1990, see footnote

Title XVII AGRICULTURE AND ANIMALS

281.045. Certified operator license, when required — application, requirements, examination — maintenance of records — liability of governmental agencies. — 1. All agencies of the state of Missouri and the political subdivisions thereof, and any other governmental agency shall be subject to the provisions of sections 281.010 to 281.115 and rules adopted thereunder concerning the use of restricted use pesticides.

2. Public operators for agencies listed in subsection 1 of this section shall not use, or supervise the use of, any restricted use pesticides on any land or structure without a certified public operator license issued by the director. The certified public operator shall not use or supervise the use of any restricted use pesticide for any purpose unless he has demonstrated his competence to use pesticides for that purpose by being certified by the director in the proper certification category. Any employee of any agency listed in subsection 1 of this section who is not licensed as a certified public operator may use restricted use pesticides only under the direct supervision of a certified public operator.

3. Application for a certified public operator license shall be made in writing to the director on a designated form obtained from the director's office. Each application shall include all information prescribed by the director by regulation.

4. The director shall not issue a certified public operator license until the applicant is certified by passing an examination provided by the director to demonstrate to the director his competence and knowledge of the proper use of pesticides under the classifications for which he has applied, and his knowledge of the standards prescribed by regulations for the certification of public operators.

5. If the director finds the applicant qualified to use pesticides in the classification for which he has applied, the director shall issue a license, without a fee, to the certified public operator who has so qualified. The certified public operator license shall be valid only when the operator is acting as an operator using, or supervising the use of, restricted use pesticides in the course of his employment. A certified public operator license shall expire three years from the date of issuance unless it has been revoked or suspended prior thereto by the director for cause. The director may limit the license of the applicant to the use of certain restricted use pesticides, or to certain areas, or to certain types of equipment if the applicant is only so qualified. If a license is not issued as applied for, the director shall inform the applicant in writing of the reasons therefor.

6. The director may renew any certified public operator license under the classification for which that applicant is licensed, subject to reexamination for additional knowledge which may be required to use pesticides safely and properly either manually or with equipment the applicant has been licensed to operate.

7. The director shall require the certified public operator, or his employer, to maintain records with respect to applications of restricted use pesticides. Any relevant information which the director may deem necessary may be required by regulation. Such records shall be kept for a period of three years from the date of the application of the pesticide to which such records refer, and the director shall, upon request in writing, be furnished with a copy of such records by any certified public operator or his employer.

8. Agencies listed in subsection 1 of this section shall be subject to a legal action by any person damaged by any use of any pesticide, which may be brought in the county where the damage or any part thereof occurred.

9. Every certified public operator shall display his license in a prominent place at the site, location or office from which he will operate as a certified public operator, that place, location or office being at the address printed on the license.

10. Every certified public operator who changes the address from which he will operate as a certified public operator shall immediately notify the director. The director shall immediately issue a revised license upon which shall be printed the changed address. The director shall not collect a fee for the issuance of a revised license. The expiration date of the revised license shall be the same as the expiration date for the original license.

(L. 1974 S.B. 431 § 8, A.L. 1977 H.B. 665, A.L. 1988 H.B. 1384)

Effective 1-01-90



Section 281.050 Pesticide dealer's license required, fee, qualifications — grounds for suspension or revocation — restricted use of pesticides, sale or transfer, to whom, exception — records to be kept — change of address, notice of.

Effective 01 Jan 1990, see footnote

Title XVII AGRICULTURE AND ANIMALS

281.050. Pesticide dealer's license required, fee, qualifications — grounds for suspension or revocation — restricted use of pesticides, sale or transfer, to whom, exception — records to be kept — change of address, notice of. — 1. No individual shall act in the capacity of a pesticide dealer or shall engage in the business of, advertise as, or assume to act as a pesticide dealer unless he has obtained a license from the director which shall expire one year from date of issuance. An individual shall be required to obtain a license for each location or outlet from which such pesticides are distributed, sold, held for sale, or offered for sale at retail or wholesale direct to the end user. Pesticide dealers may be designated by the director as agents of the state for the purpose of issuing permits for restricted use pesticides to private applicators.

2. Application for a pesticide dealer's license shall be made on a designated form obtained from the director's office. The director shall collect a fee of twenty-five dollars for the issuance of each license. The provisions of this section shall not apply to a pesticide applicator who sells pesticides only as an integral part of his pesticide application service when such pesticides are dispensed only through apparatuses used for such pesticide applications. The provisions of this section shall not apply to any federal, state, or county agency which provides pesticides for its own programs.

3. Each applicant shall satisfy the director as to his knowledge of the laws and regulations governing the use and sale of pesticides and his responsibility in carrying on the business of a pesticide dealer. Each licensed pesticide dealer shall be responsible for insuring that all of his employees and agents who sell or recommend restricted use pesticides have adequate knowledge of the laws and regulations governing the use and sale of such restricted use pesticides.

4. Each pesticide dealer shall be responsible for the acts of each person employed by him in the solicitation and sale of pesticides and all claims and recommendations for use of pesticides. The dealer's license shall be subject to denial, suspension, or revocation after a hearing for any violation of sections 281.010 to 281.115 whether committed by the dealer, or by the dealer's officer, agent or employee.

5. No pesticide dealer shall sell, give away or otherwise make available any restricted use pesticides to anyone but certified applicators or operators, or to private applicators who have met the requirements of subsection 5 of section 281.040, or to other pesticide dealers, except that pesticide dealers may allow the designated representative of such certified applicators, operators or private applicators to take possession of restricted use pesticides when those restricted use pesticides are purchased by and for use by or under the direct supervision of such certified applicator, operator or private applicator.

6. The director shall require the pesticide dealer, or his employer, to maintain books and records with respect to sales of restricted use pesticides. Such relevant information as the director may deem necessary may be specified by regulation. Such records shall be kept for a period of three years from the date of sale of the restricted use pesticide to which such records refer, and the director shall upon request in writing be furnished with a copy of such records by any licensed pesticide dealer or his employer.

7. Every licensed pesticide dealer who changes his address or place of business shall immediately notify the director.

(L. 1974 S.B. 431 § 9, A.L. 1977 H.B. 665, A.L. 1988 H.B. 1384)

Effective 1-01-90



Section 281.055 Late renewal of license, penalty, reexamination, when — director to provide guideline book, fee for book.

Effective 01 Jan 1990, see footnote

Title XVII AGRICULTURE AND ANIMALS

281.055. Late renewal of license, penalty, reexamination, when — director to provide guideline book, fee for book. — 1. If the application for renewal of any license, certification or permit provided for in this chapter is not filed prior to expiration date in any year, a penalty of twenty-five percent shall be assessed and added to the original fee and shall be paid by the applicant before the license, certification or permit shall be renewed; provided, that such penalty shall not apply if the applicant furnishes an affidavit certifying that he has not engaged in the business subsequent to the expiration of his license, certification or permit. Any person holding a current valid license, certification or permit may renew the license, certification or permit for the next year without taking another examination unless the director determines that additional knowledge related to classifications for which the applicant has applied makes a new examination necessary. However, if the license is not renewed within sixty days following the date of expiration then the licensee shall be required to satisfy all the requirements of licensure as if such person was never licensed.

2. The director may promulgate reasonable regulations requiring additional training and instruction on the part of any applicant for a license issued under sections 281.010 to 281.115.

3. The director shall have prepared for prospective licensee's use, a book of guidelines of factual necessary information related to the requirements of sections 281.010 to 281.115. A reasonable fee may be collected for said publication.

(L. 1974 S.B. 431 § 10, A.L. 1977 H.B. 665, A.L. 1988 H.B. 1384)

Effective 1-01-90



Section 281.060 Revocation, suspension or modification of license, when — civil penalty, when, amount, enforcement of.

Effective 01 Jan 1990, see footnote

Title XVII AGRICULTURE AND ANIMALS

281.060. Revocation, suspension or modification of license, when — civil penalty, when, amount, enforcement of. — 1. The director, after inquiry, and after opportunity for a hearing, may deny, suspend, revoke, or modify the provisions of any license, permit, or certification issued under sections 281.010 to 281.115, if he finds that the applicant or the holder of a license, permit, or certification has violated any provision of sections 281.010 to 281.115, or any regulation issued thereunder, or has been convicted or subject to a final order imposing a civil or criminal penalty pursuant to the Federal Insecticide, Fungicide and Rodenticide Act (FIFRA), as amended, or has been convicted, or is the subject of prosecution, in another state or protectorate of the United States, or has had a pesticide applicator license, certificate or permit denied, suspended, revoked or modified by another state or protectorate of the United States, or the person has been finally adjudicated and found guilty, or entered a plea of guilty or nolo contendere, in a criminal prosecution under the laws of any state or of the United States, for any offense reasonably related to the qualifications, functions or duties of any profession licensed or regulated under this chapter, for any offense an essential element of which is fraud, dishonesty or an act of violence, or for any offense involving moral turpitude, whether or not sentence is imposed.

2. If the director determines, after inquiry and opportunity for a hearing, that any individual is in violation of any provision of sections 281.010 to 281.115, or any regulations issued thereunder, the director shall have the authority to assess a civil penalty of not more than one thousand dollars for each violation, and in addition, may order that restitution be made to any person.

3. In the event that a person penalized or ordered to pay restitution under this section fails to pay the penalty or restitution, the director may apply to the circuit court of Cole County for, and the court is authorized to enter, an order enforcing the assessed penalty or restitution.

(L. 1974 S.B. 431 § 11, A.L. 1977 H.B. 665, A.L. 1988 H.B. 1384)

Effective 1-01-90



Section 281.061 Inspection with consent of owner of premises — search warrant to issue, when — director may bring action to enjoin, when.

Effective 01 Jan 1990, see footnote

Title XVII AGRICULTURE AND ANIMALS

281.061. Inspection with consent of owner of premises — search warrant to issue, when — director may bring action to enjoin, when. — 1. For the purpose of enforcing the provisions of sections 281.010 to 281.115, the director may, with permission from the owner or person in charge, enter upon a premises at reasonable times in order to inspect, investigate, observe, sample, and audit; provided that such right of entry, in the case of manufacturing and formulation establishments, be limited to those areas where pesticides are packaged, labeled and released for shipment.

2. If the director is denied access to any land where such access was sought for the purposes set forth in this section, he may apply to any court of competent jurisdiction for a search warrant authorizing access to that land for those purposes. The court may issue a search warrant for the purposes requested upon probable cause being shown.

3. The director may report any violation of the provisions of sections 281.010 to 281.115 to the prosecuting attorney of the county where the violation occurs. The prosecuting attorney may institute appropriate proceedings in a court of competent jurisdiction. If any prosecuting attorney refuses or fails to act on request of the director, the attorney general shall so act.

4. The director may bring an action to enjoin the violation or threatened violation of any provision of sections 281.010 to 281.115, or any rule promulgated thereunder, in the circuit court of the county in which the violation occurs or is about to occur. No court shall allow for recovery of damages for administrative action taken if the director acts in good faith. No bond shall be required of the director.

(L. 1977 H.B. 665, A.L. 1988 H.B. 1384)

Effective 1-01-90



Section 281.063 Director may subpoena witnesses and documents, when.

Effective 28 Aug 1977

Title XVII AGRICULTURE AND ANIMALS

281.063. Director may subpoena witnesses and documents, when. — The director may subpoena witnesses and compel the production of books, documents and records anywhere in the state in any hearing affecting the authority or privilege granted by a license, certificate or permit issued under the provisions of sections 281.010 to 281.115.

(L. 1977 H.B. 665)



Section 281.065 Bond or insurance required — deductible clause accepted, when — new surety, when — liability, effect of chapter on.

Effective 28 Aug 2015

Title XVII AGRICULTURE AND ANIMALS

281.065. Bond or insurance required — deductible clause accepted, when — new surety, when — liability, effect of chapter on. — 1. The director shall not issue a certified commercial applicator's license until the applicant or the employer of the applicant has furnished evidence of financial responsibility with the director consisting either of a surety bond or a liability insurance policy or certification thereof, protecting persons who may suffer legal damages as a result of the operations of the applicant; except that, such surety bond or liability insurance policy need not apply to damages or injury to crops, plants or land being worked upon by the applicant. Following the receipt of the initial license, the certified commercial applicator shall not be required to furnish evidence of financial responsibility to the department for the purpose of license renewal unless upon request. Annual renewals for surety bonds or liability insurance shall be maintained at the business location from which the certified commercial applicator is licensed. Valid surety bonds or liability insurance certificates shall be available for inspection by the director or his or her designee at a reasonable time during regular business hours or, upon a request in writing, the director shall be furnished a copy of the surety bond or liability insurance certificate within ten working days of receipt of the request.

2. The amount of the surety bond or liability insurance required by this section shall be not less than fifty thousand dollars for each occurrence. Such surety bond or liability insurance shall be maintained at not less than that sum at all times during the licensed period. The director shall be notified by the surety or insurer within twenty days prior to any cancellation or reduction of the surety bond or liability insurance. If the surety bond or liability insurance policy which provides the financial responsibility for the certified commercial applicator is provided by the employer of the certified commercial applicator, the employer of the certified commercial applicator shall immediately notify the director upon the termination of the employment of the certified commercial applicator or when a condition exists under which the certified commercial applicator is no longer provided bond or insurance coverage by the employer. The certified commercial applicator shall then immediately execute a surety bond or an insurance policy to cover the financial responsibility requirements of this section and the certified commercial applicator or the applicator's employer shall maintain the surety bond or liability insurance certificate at the business location from which the certified commercial applicator is licensed. The director may accept a liability insurance policy or surety bond in the proper sum which has a deductible clause in an amount not exceeding one thousand dollars; except that, if the bond- or policyholder has not satisfied the requirement of the deductible amount in any prior legal claim, such deductible clause shall not be accepted by the director unless the bond- or policyholder executes and maintains a surety bond or liability insurance which shall satisfy the amount of the deductible as to all claims that may arise in his or her application of pesticides.

3. If the surety becomes unsatisfactory, the bond- or policyholder shall immediately execute a new bond or insurance policy and maintain the surety bond or liability insurance certificate at the business location from which the certified commercial applicator is licensed, and if he or she fails to do so, the director shall cancel his or her license, or deny the license of an applicant, and give him or her notice of cancellation or denial, and it shall be unlawful thereafter for the applicant to engage in the business of using pesticides until the bond or insurance is brought into compliance with the requirements of subsection 1 of this section. If the bond- or policyholder does not execute a new bond or insurance policy within sixty days of expiration of such bond or policy, the licensee shall be required to satisfy all the requirements for licensure as if never before licensed.

4. Nothing in sections 281.010 to 281.115 shall be construed to relieve any person from liability for any damage to the person or lands of another caused by the use of pesticides even though such use conforms to the rules and regulations of the director.

(L. 1974 S.B. 431 § 12, A.L. 1977 H.B. 665, A.L. 1988 H.B. 1384, A.L. 2015 S.B. 12)



Section 281.070 Damage claims to be filed with director, when due — duties of director — failure to file, effect of — investigation or hearing, powers of director.

Effective 01 Jan 1990, see footnote

Title XVII AGRICULTURE AND ANIMALS

281.070. Damage claims to be filed with director, when due — duties of director — failure to file, effect of — investigation or hearing, powers of director. — 1. The director may investigate the use of any pesticide or claims of damages which result from the use of any pesticide.

2. Any person who claims to have been damaged as a result of a pesticide use and who requests an investigation of that damage by the director shall file with the director, on a form provided by the director, a written statement claiming that he has been damaged. Damage statements shall be filed within thirty days after the date the damage is alleged to have occurred, unless a growing crop is alleged to have been damaged. If a growing crop is alleged to have been damaged, the damage statement shall be filed at least two weeks prior to the time that twenty-five percent of that crop has been harvested. The director shall, upon receipt of the statement, notify the person alleged to have caused the damage and the owner or lessee of the land, or other person who may be charged with the responsibility of the damages claimed, and furnish copies of any statements which may be requested. The director shall inspect damages whenever possible and he shall make his inspection reports available to the person claiming damage and to the person who is alleged to have caused the damage. Where damage is alleged to have occurred, the claimant shall permit the director, the licensee and his representatives, such as the bondsman or insurer, to observe, within reasonable hours, the lands or nontarget organism alleged to have been damaged.

3. The filing of or the failure to file need not be alleged in any complaint which might be filed in a court of law, and the failure to file a damage claim shall not be considered any bar to the maintenance of any criminal or civil action. The failure to file such a report shall not be a violation of sections 281.010 to 281.115. However, if the person failing to file such report is the only one injured from such use or application of a pesticide by others, the director may, when in the public interest, refuse to hold a hearing for the denial, suspension or revocation of a license or permit issued under sections 281.010 to 281.115 until such report is filed.

4. The director may in the conduct of any investigation or hearing authorized or held by him:

(1) Examine, or cause to be examined, under oath, any person;

(2) Examine, or cause to be examined, books and records of the sale or use of any pesticide directly related to the investigation;

(3) Hear such testimony and take such evidence as will assist him in the discharge of his duties under this chapter;

(4) Administer or cause to be administered oath; and

(5) Issue subpoenas to require the attendance of witnesses and the production of books and records directly related to the investigation.

(L. 1974 S.B. 431 § 13, A.L. 1977 H.B. 665, A.L. 1988 H.B. 1384)

Effective 1-01-90



Section 281.075 Reciprocal licensing authorized, when — agent to be designated by nonresidents.

Effective 01 Jan 1990, see footnote

Title XVII AGRICULTURE AND ANIMALS

281.075. Reciprocal licensing authorized, when — agent to be designated by nonresidents. — 1. The director may issue a license or certification on a reciprocal basis with other states without examination to a nonresident who is licensed or certified in another state substantially in accordance with the provisions of sections 281.010 to 281.115; except that, financial responsibility must be filed pursuant to section 281.065. Fees collected shall be the same as for resident licenses or certification.

2. Any nonresident applying for any license under section 281.035, 281.037, 281.038 or 281.050 to operate in the state of Missouri shall designate in writing the secretary of state as the agent of such nonresident upon whom process may be served as provided by law; except that, any such nonresident who has designated a resident agent upon whom process may be served as provided by law shall not be required to designate the secretary of state as such agent. The secretary of state shall be allowed such fees therefor as provided by law for designating resident agents. The director shall be furnished with a copy of such designation of the secretary of state or of a resident agent, such copy to be certified by the secretary of state.

(L. 1974 S.B. 431 § 14, A.L. 1977 H.B. 665, A.L. 1978 S.B. 748, A.L. 1988 H.B. 1384)

Effective 1-01-90



Section 281.080 Exemptions.

Effective 01 Jan 1990, see footnote

Title XVII AGRICULTURE AND ANIMALS

281.080. Exemptions. — The provisions of sections 281.010 to 281.115 relating to licenses and requirements for their issuance shall not apply to:

(1) Veterinarians using pesticides on animals during the normal course of veterinary practice, as long as he is not regularly engaged in the business of using pesticides for hire amounting to a principal or regular occupation or does not publicly hold himself out as a pesticide applicator;

(2) Doctors of medicine or doctors of osteopathy using or prescribing pesticides in the practice of medicine;

(3) Government and private research personnel using pesticides under laboratory type conditions.

(L. 1974 S.B. 431 § 15, A.L. 1977 H.B. 665, A.L. 1988 H.B. 1384)

Effective 1-01-90



Section 281.085 Pesticide containers, regulation of, handling of.

Effective 28 Aug 1974

Title XVII AGRICULTURE AND ANIMALS

281.085. Pesticide containers, regulation of, handling of. — No person shall discard, transport, or store any pesticide or pesticide containers in such a manner as to cause injury to humans, vegetation, crops, livestock, wildlife, beneficial insects or to pollute any waterway. The director may promulgate rules and regulations governing the discarding and storing of such pesticide or pesticide containers. In determining these rules and regulations the director shall take into consideration any regulations issued by the Federal Environmental Protection Agency.

(L. 1974 S.B. 431 § 16)



Section 281.090 Stop orders, when — effect of.

Effective 28 Aug 1977

Title XVII AGRICULTURE AND ANIMALS

281.090. Stop orders, when — effect of. — When the director or his authorized agent has probable cause to believe a pesticide is being distributed or used in violation of any of the provisions of sections 281.010 to 281.115, or of any of the prescribed regulations under sections 281.010 to 281.115, he may issue and serve a written "stop sale, use or removal order" upon the owner or custodian of that pesticide. The pesticide shall not be sold, distributed, used or removed until the provisions of sections 281.010 to 281.115 have been complied with and the pesticide has been released in writing by the director or the violation has been otherwise disposed of as provided in sections 281.010 to 281.115 by a court of competent jurisdiction.

(L. 1974 S.B. 431 § 17, A.L. 1977 H.B. 665)



Section 281.095 Appeals, how taken.

Effective 28 Aug 1974

Title XVII AGRICULTURE AND ANIMALS

281.095. Appeals, how taken. — Any person aggrieved by any act of the director may appeal according to the provisions of chapter 536.

(L. 1974 S.B. 431 § 18)



Section 281.100 Instructional courses, how conducted.

Effective 28 Aug 1977

Title XVII AGRICULTURE AND ANIMALS

281.100. Instructional courses, how conducted. — The director may, in cooperation with a land grant college or university or other public educational institutions, or a professional association or person representing the licensee's category of certification, publish information and conduct short courses of instruction in the areas of knowledge required for licensing or certification under the provisions of sections 281.010 to 281.115.

(L. 1974 S.B. 431 § 19, A.L. 1977 H.B. 665)



Section 281.101 Unlawful acts.

Effective 01 Jan 1990, see footnote

Title XVII AGRICULTURE AND ANIMALS

281.101. Unlawful acts. — 1. It shall be unlawful for any individual to violate any provision of sections 281.010 to 281.115, or any regulation issued thereunder.

2. The following are determined to be unlawful acts:

(1) It shall be unlawful to recommend for use, to use, or to supervise the use of any pesticide in a manner inconsistent with its labeling required by labeling requirements of FIFRA, Missouri pesticide use act or Missouri pesticide registration act;

(2) It shall be unlawful for any individual to misuse any pesticide;

(3) It shall be unlawful to make any false or misleading statements during the course of an investigation into the sale, distribution, use or misuse of any pesticide;

(4) It shall be unlawful to make any false or misleading statement on any application, form or document submitted to the director concerning licensing pursuant to sections 281.010 to 281.115 or any regulations issued thereunder;

(5) It shall be unlawful to make any false, misleading or fraudulent statement or claim, through any media, which misrepresents the effects of any pesticide, the methods to be utilized in the application of any pesticide, or the qualifications of the person determining the need for the use of any pesticide or using any pesticide;

(6) It shall be unlawful to make any false or misleading statement specifying, or inferring that a person or his methods are recommended by any branch of government or that any pesticide work done will be inspected by any branch of government;

(7) It shall be unlawful to aid or abet any licensed or unlicensed individual in evading the provisions of sections 281.010 to 281.115 or any regulation issued thereunder, or to conspire with any licensed or unlicensed individual in evading the provisions of sections 281.010 to 281.115 or any regulation issued thereunder.

­­

­

(L. 1988 H.B. 1384)

Effective 1-01-90



Section 281.105 Penalty for violations.

Effective 01 Jan 1990, see footnote

Title XVII AGRICULTURE AND ANIMALS

281.105. Penalty for violations. — Any individual, whether a holder or nonholder of a valid license issued pursuant to this chapter, convicted of violating any of the provisions of sections 281.010 to 281.115, or any regulation issued thereunder, shall be guilty of a misdemeanor. Such misdemeanor may be punishable by imposition of a fine of not less than one hundred dollars and not more than five thousand dollars or by imprisonment in the county jail for not less than thirty days and not more than one year, or by both imposition of a fine and imprisonment.

(L. 1974 S.B. 431 § 20, A.L. 1977 H.B. 665, A.L. 1986 H.B. 1554 Revision, A.L. 1988 H.B. 1384)

Effective 1-01-90



Section 281.110 Authorization to accept federal aid.

Effective 28 Aug 1974

Title XVII AGRICULTURE AND ANIMALS

281.110. Authorization to accept federal aid. — The director may cooperate, receive grants-in-aid, and enter into agreements with any agency of the federal government, of this state or its subdivisions, or with any agency of another state, in order:

(1) To secure uniformity of regulations;

(2) To cooperate in the enforcement of the federal pesticide control laws through the use of state or federal personnel and facilities and to implement cooperative enforcement programs;

(3) To develop and administer state training programs for certification of applicators consistent with federal standards;

(4) To contract with other agencies including federal agencies for the purpose of training certified applicators;

(5) To contract for monitoring pesticides for the national plan;

(6) To prepare and submit state plans to meet federal certification standards;

(7) To regulate certified applicators; or

(8) To contract with other agencies for the purpose of training pesticide dealers.

(L. 1974 S.B. 431 § 21)



Section 281.115 Director's rules, ratification of.

Effective 28 Aug 1974

Title XVII AGRICULTURE AND ANIMALS

281.115. Director's rules, ratification of. — All rules and regulations promulgated by the director of agriculture under the terms of sections 281.010 to 281.115 shall stand ratified unless rescinded by the general assembly within first sixty days of each annual session.

(L. 1974 S.B. 431 § 22)



Section 281.116 Inspectors for wood-destroying insects, licenses required.

Effective 28 Aug 2001

Title XVII AGRICULTURE AND ANIMALS

281.116. Inspectors for wood-destroying insects, licenses required. — Any person performing inspections for evidence of wood-destroying insects at the request of the buyer, seller or lending institution for real estate transactions shall have in effect a valid Missouri certified commercial applicator's license, pesticide technician's license working under the direct supervision of a certified commercial applicator, certified noncommercial applicator's license or a certified public operator's license in subcategory 7b-termite pest control issued pursuant to chapter 281.

(L. 2001 H.B. 567 § 324.530)



Section 281.120 Herbicides, use on crops not labeled for — definitions — civil penalties, when — complaint investigation — rulemaking authority.

Effective 30 Mar 2017, see footnote

Title XVII AGRICULTURE AND ANIMALS

281.120. Herbicides, use on crops not labeled for — definitions — civil penalties, when — complaint investigation — rulemaking authority. — 1. As used in this section, the following terms shall mean:

(1) “Department”, the department of agriculture;

(2) “Field”, agricultural land, including any vegetation thereon, which is operated as part of a farm and which is separated from the rest of the farm by permanent boundaries including, but not limited to, fences, permanent waterways, woodlands, croplines not subject to change due to farming practices, and other similar features;

(3) “Herbicide”, any substance or mixture of substances intended for preventing, destroying, repelling, or mitigating any weed;

(4) “Labeled”, the same as “label and labeling” is defined under section 281.220.

2. If the department determines, after inquiry and opportunity for a hearing, that any person has knowingly used, as the term “use” is defined in section 281.020, a herbicide for a crop for which the herbicide was not labeled for use, which resulted in the herbicide drifting or coming into contact with another person’s field, onto another person’s personal property, onto another person’s real property, or onto another person, which resulted in damage, the department shall have the authority to assess a civil penalty of not more than ten thousand dollars for each violation. If a person has violated the provisions of this subsection in two consecutive years or in two of the last three years, he or she shall be considered a chronic violator, and the department shall have the authority to assess a civil penalty of not more than twenty-five thousand dollars for each violation.

3. During an active complaint investigation, the department may subpoena witnesses and compel the production of records, including but not limited to books, documents, and certification records of any person relating to the person’s application of any herbicide to any field. If a person refuses to submit such information, the department may assess a civil penalty of up to five thousand dollars.

4. Any person who is penalized under the provisions of this section shall be liable for any reasonable costs associated with the department’s investigation and shall remit such costs to the department, not to exceed the department’s actual investigative expenses.

5. Any penalty collected under this section shall be remitted to the school district in which the violation occurred. If a person penalized under this section fails to pay the penalty or comply with a lawful subpoena issued under subsection 3 of this section, the department may apply to the circuit court of Cole County for, and the court is authorized to enter, an order enforcing the assessed penalty.

6. The department, after inquiry and opportunity for a hearing, may deny, suspend, revoke, or modify the provisions of any license, permit, or certification issued under sections 281.010 to 281.115 if it finds that the applicant or holder of such license, permit, or certification has violated any provision of this section or any regulation issued hereunder.

7. The department may promulgate rules to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2017, shall be invalid and void.

(L. 2017 H.B. 662)

Effective 3-30-17



Section 281.210 Citation of law — administration by director of agriculture.

Effective 28 Aug 1992

Title XVII AGRICULTURE AND ANIMALS

281.210. Citation of law — administration by director of agriculture. — 1. Sections 281.210 to 281.310 shall be known as the "Missouri Pesticide Registration Act".

2. Sections 281.210 to 281.310 shall be administered by the director of the department of agriculture of the state of Missouri, hereafter referred to as the "director".

(L. 1982 H.B. 1514 § 263.270, A.L. 1992 H.B. 1764 § 263.269)



Section 281.220 Definitions.

Effective 28 Aug 1982

Title XVII AGRICULTURE AND ANIMALS

281.220. Definitions. — As used in sections 281.210 to 281.310, unless the context clearly requires otherwise, the following terms mean:

(1) "Active ingredient", an ingredient which will prevent, destroy, repel, or mitigate insects, fungi, rodents, weeds, or other pests;

(2) "Adulterated", applies to any pesticide if:

(a) Its strength or purity falls below the professed standard of quality as expressed on the labeling under which it is sold;

(b) Any substance has been substituted wholly or in part for the pesticide; or

(c) Any valuable constituent of the pesticide has been wholly or partially abstracted;

(3) "Animal", all vertebrate and invertebrate species, including but not limited to man and other mammals, birds, fish, and shellfish;

(4) "Antidote", the most practical immediate treatment to counteract the effects of poisoning, including first aid treatment;

(5) "Bacteria", any of a class (Schizomycetes) of microscopic plants having round, rodlike, spiral, or filamentous single-celled or noncellular bodies often aggregated into colonies or motile by means of flagella, living in soil, water, organic matter, or the bodies of plants and animals, and being autotrophic, saprophytic, or parasitic in nutrition;

(6) "Bactericide", any substance or mixture of substances intended for preventing, destroying, repelling, or mitigating any bacteria;

(7) "Beneficial insects", those insects which, during their life cycle, are effective pollinators of plants, are parasites, parasitoids, or predators of pests, or are otherwise beneficial;

(8) "Defoliant", any substance or mixture of substances intended for causing the leaves or foliage to drop from a plant;

(9) "Department" or "department of agriculture" means the state department of agriculture, and when by this law the said department of agriculture is charged to perform a duty, it shall be understood to authorize the performance of such duty by the director of the department of agriculture or his duly authorized personnel subject to his instructions;

(10) "Desiccant", any substance or mixture of substances intended for artificially accelerating the drying of plant tissue;

(11) "Device", any instrument or contrivance, other than a firearm, which is intended for trapping, destroying, repelling, or mitigating any pest or any other form of plant or animal life, other than man and other than bacteria, virus, or other microorganism on or in living men or other living animals, but not including equipment used for the application of pesticides when sold separately therefrom;

(12) "Director", the director of the department of agriculture of the state of Missouri;

(13) "Distribute", to sell, offer for sale, hold for sale, deliver for transportation in intrastate commerce, or transport in intrastate commerce;

(14) "Environment" includes water, air, land, and all plants, men and other animals living therein, and the interrelationships which exist among these;

(15) "Fungicide", any substance or mixture of substances intended for preventing, destroying, repelling, or mitigating any fungi;

(16) "Fungus", any nonchlorophyll-bearing thallophyte, that is, any nonchlorophyll-bearing plant of a lower order than mosses and liverworts, as for example, rust, smut, mildew, mold, yeast, and bacteria, except those on or in living men or other living animals, and except those on or in processed food, beverages, or pharmaceuticals;

(17) "General use pesticide", any pesticide, when applied in accordance with its directions for use, warnings and cautions and for the uses for which it is registered, or for one or more of such uses, or in accordance with a widespread and commonly recognized practice, will not generally cause unreasonable adverse effects on the environment;

(18) "Herbicide", any substance or mixture of substances intended for preventing, destroying, repelling, or mitigating any weed;

(19) "Inert ingredient", an ingredient which is not an active ingredient;

(20) "Ingredient statement", a statement which contains:

(a) The name and percentage of each active ingredient, and the total percentage of all inert ingredients, in the pesticide; and

(b) If the pesticide contains arsenic in any form, a statement of the percentages of total and water soluble arsenic, calculated as elementary arsenic;

(21) "Insect", any of the numerous small invertebrate animals generally having the body more or less obviously segmented, for the most part belonging to the class Insecta, comprising six-legged, usually winged forms, as for example, beetles, bugs, bees, and flies, and to other allied classes of arthropods whose members are wingless and usually have more than six legs, as for example spiders, mites, ticks, centipedes, and wood lice;

(22) "Insecticide", any substance or mixture of substances intended for preventing, destroying, repelling, or mitigating any insect;

(23) "Label and labeling":

(a) "Label", the written, printed, or graphic matter on, or attached to, pesticide containers, devices, or wrappers;

(b) "Labeling", all labels and all other written, printed, or graphic matter:

a. Accompanying the pesticide or device at any time; or

b. To which reference is made on the label or in literature accompanying the pesticide or device, except to current official publications of the United States Environmental Protection Agency, the United States Departments of Agriculture and Interior, the United States Department of Health and Human Services, state experiment stations, state agricultural colleges, and other similar federal or state institutions or agencies authorized by law to conduct research in the field of pesticides;

(24) "Misbranded", a pesticide is misbranded if:

(a) Its labeling bears any statement, design, or graphic representation relative thereto or to its ingredients which is false or misleading in any particular;

(b) It is contained in a package or other container or wrapping which does not conform to applicable federal or state standards;

(c) It is an imitation of, or is offered for sale under the name of, another pesticide;

(d) Its label does not bear the federal registration number assigned to the establishment in which it was produced;

(e) Any word, statement, or other information required by or under authority of sections 281.210 to 281.310 or any federal law to appear on the label or labeling is not prominently placed thereon with such conspicuousness, as compared with other words, statements, designs, or graphic matter in the labeling, and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use;

(f) The labeling accompanying it does not contain directions for use which are necessary for effecting the purpose for which the product is intended and if complied with, together with any requirements imposed under section 281.240, are adequate to protect the health of the applicator, other humans and the environment;

(g) The label does not contain a warning or caution statement which may be necessary and if complied with, together with any requirements imposed under federal law, is adequate to protect the health of the applicator, other humans and the environment;

(h) Its label does not bear an ingredient statement on that part of the immediate container, and on the outside container or wrapper of the retail package, if there be one, through which the ingredient statement on the immediate container can* be clearly read, which is presented or displayed under customary conditions of purchase, except that a pesticide is not misbranded under this paragraph if:

a. The size or form of the immediate container, or the outside container or wrapper of the retail package, makes it impracticable to place the ingredient statement on the part which is presented or displayed under customary conditions of purchase; and

b. The ingredient statement appears prominently on another part of the immediate container, or outside container or wrapper, as permitted by the director;

(i) The labeling does not contain a statement of the use classification under which the product is registered, if such a classification has been made by the director or the federal government;

(j) There is not affixed to its container, and to the outside container or wrapper of the retail package, if there be one, through which the required information on the immediate container can be clearly read, a label bearing:

a. The name and address of the producer, registrant, or person for whom produced;

b. The name, brand, or trademark under which the pesticide is sold;

c. The net weight or measure of the content; provided, that, the director may permit reasonable variations; and

d. The federal registration number assigned to the pesticide and any other federal or state identification or classification that might be required by rule or regulation;

(k) The pesticide contains any substance or substances in quantities highly toxic to man, unless the label shall bear, in addition to any other matter required by sections 281.210 to 281.310:

a. The skull and crossbones;

b. The word "poison" prominently in red on a background of distinctly contrasting color; and

c. A statement of a practical treatment, first aid or otherwise, in case of poisoning by the pesticide;

(25) "Nematicide", any substance or mixture of substances intended for preventing, destroying, repelling or mitigating any nematodes;

(26) "Nematode", invertebrate animals of the phylum Nemathelminthes and class Nematoda, that is, unsegmented round worms with elongated, fusiform, or sac-like bodies covered with cuticle, and inhabiting soil, water, plants, or plant parts;

(27) "Person", any individual, partnership, association, fiduciary, corporation, or any organized group of persons whether incorporated or not;

(28) "Pest":

(a) Any insect, snail, slug, rodent, nematode, fungus, weed; or

(b) Any other form of terrestrial or aquatic plant or animal life or virus, bacteria, or other microorganism, except viruses, bacteria, or other microorganisms on or in living men or other living animals, which is normally considered to be a pest;

(29) "Pesticide":

(a) Any substance or mixture of substances intended for preventing, destroying, repelling, or mitigating any pest; or

(b) Any substance or mixture of substances intended for use as a plant regulator, defoliant, or desiccant;

(30) "Plant regulator", any substance or mixture of substances intended, through physiological action, to accelerate or retard the rate of growth or rate of maturation, or to otherwise alter the behavior of plants or the products thereof, but shall not include substances to the extent that they are intended as plant nutrients, trace elements, nutritional chemicals, plant inoculants, or soil amendments. The term "plant regulator" does not include surfactants or any of those nutrient mixtures or soil amendments which are commonly known as vitamin-hormone horticultural products, intended for improvement, maintenance, survival, health and propagation of plants, and which are not for pest destruction and are nontoxic, nonpoisonous in the undiluted package concentration;

(31) "Producer and produce":

(a) "Produce", to manufacture, formulate, prepare, compound, propagate, or process any pesticide or device;

(b) "Producer", the person who manufactures, formulates, prepares, compounds, propagates, or processes any pesticide or device;

(32) "Registrant, register, and registration":

(a) "Register", to record pesticides with the director of agriculture pursuant to the provisions of sections 281.210 to 281.310;

(b) "Registrant", a person who has registered any pesticide pursuant to the provisions of sections 281.210 to 281.310;

(c) "Registration", the process of registering pesticides pursuant to the provisions of sections 281.210 to 281.310;

(33) "Restricted use pesticide", any pesticide, when applied in accordance with its directions for use, warnings and cautions and for the uses for which it is registered, or for one or more of such uses, or in accordance with a widespread and commonly recognized practice, the director subsequent to a hearing, or the federal government, determines may cause, without additional regulatory restrictions, unreasonable adverse effects on the environment, including injury to the applicator;

(34) "Rodent", any of an order Rodentia of relatively small gnawing mammals having a single pair of upper incisors with a chisel-shaped edge;

(35) "Rodenticide", any substance or mixture of substances intended for preventing, destroying, repelling, or mitigating any rodents;

(36) "Sale", selling or offering for sale any pesticides;

(37) "Snails or slugs" includes all harmful mollusks;

(38) "Unreasonable adverse effects on the environment", any unreasonable risk to man or the environment, taking into account the economic, social, and environmental costs and benefits of the use of any pesticide; and

(39) "Weed", any plant which grows where not wanted.

(L. 1955 p. 26 § 2, A.L. 1982 H.B. 1514 § 263.280)

*Word "cannot" appears in original rolls.



Section 281.230 Rules and regulations, authority.

Effective 28 Aug 1993

Title XVII AGRICULTURE AND ANIMALS

281.230. Rules and regulations, authority. — The director shall administer and enforce the provisions of sections 281.210 to 281.310 and shall have authority to promulgate rules in accordance with the provisions of chapter 536 to carry out the provisions of sections 281.210 to 281.310.

(L. 1982 H.B. 1514 § 263.290, A.L. 1993 S.B. 52)



Section 281.240 Conditions under which pesticides may be sold, distributed or transported — other acts prohibited.

Effective 28 Aug 1982

Title XVII AGRICULTURE AND ANIMALS

281.240. Conditions under which pesticides may be sold, distributed or transported — other acts prohibited. — 1. No person shall distribute, sell, offer for sale, hold for sale, deliver for transportation, or transport in intrastate commerce or between points within this state through any point outside of this state any of the following:

(1) Any pesticide which has not been registered pursuant to the provisions of section 281.260, or any pesticide if any of the claims made for it or any of the directions for its use differ in substance from the representations made in connection with its registration, or if the composition of a pesticide differs from its registration; provided that, in the discretion of the director, a minor change in the labeling or formula of a pesticide may be made within a registration period without requiring reregistration of the product;

(2) Any pesticide, unless it is in the registrant's or the manufacturer's unbroken immediate container or a bulk container sealed by the registrant, and there is affixed to such container, and to the outside container or wrapper of the retail package, if there be one, through which the required information on the immediate container cannot be clearly read, a label bearing:

(a) The name and address of the manufacturer, registrant, or person for whom manufactured;

(b) The name, brand, or trademark under which said article is sold; and

(c) The net weight or measure of the contents, subject, however, to such reasonable variations as the director may permit;

(3) Any pesticide which contains any substance or substances in quantities highly toxic to man unless the label shall bear, in addition to any other matter required by sections 281.210 to 281.310:

(a) The skull and crossbones;

(b) The word "poison" prominently, in red, on a background of distinctly contrasting color; and

(c) A statement of an antidote for the pesticide;

(4) Any pesticide which is adulterated or misbranded, or any device which is misbranded.

2. It shall be unlawful:

(1) For any person to detach, alter, deface, or destroy, in whole or in part, any label or labeling provided for in sections 281.210 to 281.310, or rules promulgated thereunder, or to add any substance to or take any substance from a pesticide in a manner that may defeat the purpose of sections 281.210 to 281.310;

(2) For any person to use for his own advantage or to reveal, other than to the director or proper officials or employees of this state, the courts of this state in response to a subpoena, physicians, or, in emergencies, pharmacists and other qualified persons for use in the preparation of antidotes, any information relative to formulas of products acquired by authority of section 281.260.

(L. 1955 p. 26 § 3, A.L. 1982 H.B. 1514 § 263.300)



Section 281.250 Exemptions.

Effective 28 Aug 1982

Title XVII AGRICULTURE AND ANIMALS

281.250. Exemptions. — 1. The penalties provided for violations of subsection 1 of section 281.240 shall not apply to:

(1) Any carrier while lawfully engaged in transporting a pesticide within this state if such carrier shall, upon request, permit the director or his designated agent to copy all records showing the transactions in and movement of the pesticides;

(2) Public officials of this state and the federal government engaged in the performance of their official duties;

(3) The manufacturer or shipper of a pesticide for experimental use only:

(a) By or under the supervision of an agency of this state or of the federal government authorized by law to conduct research in the field of pesticides; or

(b) By others if the pesticide is not sold and if the container thereof is plainly and conspicuously marked "For experimental use only—Not to be sold", together with the manufacturer's name and address; provided, however, that if a written permit has been obtained from the director, pesticides may be sold for experimental purposes subject to such restrictions and conditions as may be set forth in the permit.

2. No article shall be deemed in violation of sections 281.210 to 281.310 when intended solely for export to a foreign country and when prepared or packed according to the specifications or directions of the purchaser. If not so exported, all the provisions of sections 281.210 to 281.310 shall apply.

(L. 1955 p. 26 § 7, A.L. 1982 H.B. 1514 § 263.310)



Section 281.260 Registration of pesticides — renewal — fees — powers of director — cancellation of registration on notice and hearing — experimental use permit issued when — revocation.

Effective 28 Aug 2010

Title XVII AGRICULTURE AND ANIMALS

281.260. Registration of pesticides — renewal — fees — powers of director — cancellation of registration on notice and hearing — experimental use permit issued when — revocation. — 1. Every pesticide which is distributed, sold, offered for sale or held for sale within this state, or which is delivered for transportation or transported in intrastate commerce or between points within this state through any point outside of this state, shall be registered in the office of the director, and the registration shall be renewed annually.

2. The registrant shall file with the director a statement including:

(1) The name and address of the registrant and the name and address of the person whose name will appear on the label, if other than the registrant;

(2) The name of the pesticide;

(3) Classification of the pesticide; and

(4) A complete copy of the labeling accompanying the pesticide and a statement of all claims to be made for it, including directions for use.

3. The registrant shall pay an annual fee of one hundred fifty dollars for each product registered in any calendar year or part thereof. The fee shall be deposited in the state treasury to the credit of the agriculture protection fund created in section 261.200 to be used solely to administer the pest and pesticide programs of the department of agriculture. If the funding exceeds the reasonable costs to administer the programs as set forth herein, the department of agriculture shall reduce fees for all registrants if the fees derived exceed the reasonable cost of administering the pest and pesticide programs of the department of agriculture. All such registrations shall expire on December thirty-first of any one year, unless sooner cancelled. A registration for a special local need pursuant to subsection 6 of this section, which is disapproved by the federal government, shall expire on the effective date of the disapproval.

4. Any registration approved by the director and in effect on the thirty-first day of December for which a renewal application has been made and the proper fee paid shall continue in full force and effect until such time as the director notifies the applicant that the registration has been renewed, or otherwise denied, in accord with the provisions of subsection 8 of this section. Forms for reregistration shall be mailed to registrants at least ninety days prior to the expiration date.

5. If the renewal of a pesticide registration is not filed prior to January first of any one year, an additional fee of fifty dollars shall be assessed and added to the original fee and shall be paid by the applicant before the registration renewal for that pesticide shall be issued; provided, that, such additional fee shall not apply if the applicant furnishes an affidavit certifying that he did not distribute such unregistered pesticide during the period of nonregistration. The payment of such additional fee is not a bar to any prosecution for doing business without proper registry. The fee shall be credited to the agriculture protection fund created under section 261.200 to be used solely to administer the pest and pesticide programs of the department of agriculture. If the funding exceeds the reasonable cost to administer the programs as set forth herein, the department of agriculture shall reduce fees for all registrants if the fees derived exceed the reasonable cost of administering the pest and pesticide programs of the department of agriculture.

6. Provided the state complies with requirements of the federal government to register pesticides to meet special local needs, the director shall require that registrants comply with sections 281.210 to 281.310 and pertinent federal laws and regulations. Where two or more pesticides meet the requirements of this subsection, one shall not be registered in preference to the other.

7. The director may require the submission of the complete formula of any pesticide to approve or deny product registration. If it appears to the director that the composition and efficacy of the pesticide is such as to warrant the proposed claims for it and if the pesticide and its labeling and other material required to be submitted comply with the requirements of sections 281.210 to 281.310, he shall register the pesticide.

8. Provided the state is authorized to issue experimental use permits, the director may:

(1) Issue an experimental use permit to any person applying for an experimental use permit if he determines that the applicant needs such permit in order to accumulate information necessary to register a pesticide under sections 281.210 to 281.310. An application for an experimental use permit may be filed at the time of or before or after an application for registration is filed;

(2) Prescribe terms, conditions, and period of time for the experimental permit which shall be under the supervision of the director;

(3) Revoke any experimental permit, at any time, if he finds that its terms or conditions are being violated, or that its terms and conditions are inadequate to avoid unreasonable adverse effects on the environment.

9. If it does not appear to the director that the pesticide is such as to warrant the proposed claims for it or if the pesticide and its labeling and other material required to be submitted do not comply with the provisions of sections 281.210 to 281.310 or with federal laws, he shall notify the registrant of the manner in which the pesticide, labeling, or other material required to be submitted fail to comply with sections 281.210 to 281.310 or with federal laws so as to afford the registrant an opportunity to make the necessary corrections. If, upon receipt of such notice, the registrant insists that such corrections are not necessary and requests in writing that the pesticide be registered or, in the case of a pesticide that is already registered, that it not be cancelled, the director, within ninety days, shall hold a public hearing to determine if the pesticide in question should be registered or cancelled. If, after such hearing, it is determined that the pesticide should not be registered or that its registration should be cancelled, the director may refuse registration or cancel an existing registration until the required label changes are accomplished. If the pesticide is shown to be in compliance with sections 281.210 to 281.310 and federal laws, the pesticide will be registered. Any appeals resulting from administrative decisions by the director will be taken in accordance with sections 536.100 to 536.140.

10. Notwithstanding any other provision of sections 281.210 to 281.310, registration is not required in the case of a pesticide shipped from one plant or warehouse within this state to another plant or warehouse within this state when such plants are operated by the same persons.

11. The director shall not make any lack of essentiality a criterion for denying registration of a pesticide except where none of the labeled uses are present in the state. Where two or more pesticides meet the requirements of sections 281.210 to 281.310, one shall not be registered in preference to the other.

12. Notwithstanding any other provision of law to the contrary, the director may allow a reasonable period of time for the retailer to dispose of existing stocks of pesticides after the manufacturer or distributor has ceased to register the product with the state. The method of disposal shall be determined by the director.

(L. 1955 p. 26 § 4, A.L. 1959 H.B. 221, A.L. 1982 H.B. 1514 § 263.320, A.L. 2008 S.B. 931, A.L. 2010 S.B. 795)



Section 281.270 Inspection, limitations — search warrant may be issued, when — violations, prosecuting attorney's duties.

Effective 28 Aug 1982

Title XVII AGRICULTURE AND ANIMALS

281.270. Inspection, limitations — search warrant may be issued, when — violations, prosecuting attorney's duties. — 1. For the purpose of enforcing the provisions of sections 281.210 to 281.310 the director may, with permission from the owner or person in charge, enter upon any business premises at reasonable times in order to inspect, investigate, observe, and sample; provided, that, such right of entry, in the case of manufacturing and formulation establishments, be limited to those areas where records are maintained and pesticides are packaged, labeled and released for shipment.

2. If the director is denied access to any land or buildings where such access was sought for the purposes set forth in this section, he may apply to any court of competent jurisdiction for a search warrant authorizing access to that land or building for those purposes. The court may issue a search warrant for the purposes requested upon probable cause being shown.

3. The director may report any violation of the provisions of sections 281.210 to 281.310 to the prosecuting attorney of the county where the violation occurs. The prosecuting attorney may institute civil proceedings in a court of competent jurisdiction. If any prosecuting attorney refuses or fails to act on request of the director, the attorney general shall so act.

(L. 1959 H.B. 221 § 263.315, A.L. 1982 H.B. 1514 § 263.330)



Section 281.280 Examination of samples — noncompliance with regulations, notice, opportunity to present views — violation, director's powers and duties.

Effective 28 Aug 1982

Title XVII AGRICULTURE AND ANIMALS

281.280. Examination of samples — noncompliance with regulations, notice, opportunity to present views — violation, director's powers and duties. — 1. The director may take, or cause to be taken, samples of pesticides for the purpose of determining whether they comply with sections 281.210 to 281.310. If it shall appear from the examination of the pesticide so sampled that the pesticide fails to comply with the provisions of sections 281.210 to 281.310, and the director contemplates instituting civil proceedings against any person, the director shall cause appropriate notice to be given to such person. Any person so notified shall be given an opportunity to present his views, either orally or in writing, with regard to such contemplated proceedings, and if thereafter, in the opinion of the director, it shall appear that the provisions of sections 281.210 to 281.310 have been violated by such person, then the director may refer the facts to the prosecuting attorney for the county in which the violation occurred or to the attorney general, as provided for in section 281.270. However, nothing in sections 281.210 to 281.310 shall be construed as requiring the director to report for prosecution, or for the institution of libel proceedings, minor violations of sections 281.210 to 281.310 whenever he believes that the public interests will be best served by a suitable notice of warning in writing to the registrant.

2. The director may, within his discretion and appropriations, report or cause to be reported the results of the examinations, analyses and tests of any pesticides made under the provisions of sections 281.210 to 281.310, together with any other information which serves to carry out the proper purposes of sections 281.210 to 281.310; provided, that, if the director reports the violations of any registrant or person he shall report the violations of all registrants and persons over the same period of time.

(L. 1955 p. 26 § 6, A.L. 1982 H.B. 1514 § 263.340)



Section 281.290 Cooperation and agreements with agencies, states, political subdivisions and the United States, authorized.

Effective 28 Aug 1992

Title XVII AGRICULTURE AND ANIMALS

281.290. Cooperation and agreements with agencies, states, political subdivisions and the United States, authorized. — In order to avoid confusion resulting from diverse requirements, and to avoid increased costs to the people of this state due to the necessity of complying with such diverse requirements in the manufacture, sale and use of such pesticides, it is desirable that there should be uniformity of requirements throughout the state and between the several states and the federal government relating to such pesticides. To this end, the director is authorized and empowered to cooperate with, and enter into agreements with, the federal government, any other state or agency thereof, any other agency of this state, and any political subdivision of this state regarding pesticide regulatory requirements under sections 281.210 to 281.310 and sections 281.005 to 281.115.

(L. 1955 p. 26 § 11, A.L. 1982 H.B. 1514 § 263.370, A.L. 1992 H.B. 1764 § 263.340)



Section 281.300 Seizure and condemnation of unlawful pesticides — director's powers and duties.

Effective 28 Aug 1982

Title XVII AGRICULTURE AND ANIMALS

281.300. Seizure and condemnation of unlawful pesticides — director's powers and duties. — 1. Any pesticide that is distributed, sold, offered for sale, or held for sale within this state, or which is delivered for transportation or transported in intrastate commerce or between points within this state through any point outside this state, shall be liable to be proceeded against in any circuit court in any county of this state where it may be found for purposes of confiscation and condemnation:

(1) If it is adultered or misbranded;

(2) If it has not been registered under the provisions of sections 281.210 to 281.310; or

(3) If it fails to bear on its label the information required by sections 281.210 to 281.310.

2. If the pesticide is condemned as the result of court action, it shall, after entry of decree, be disposed of by destruction, or sale, as the court may direct, and the proceeds, if such pesticide is sold, less legal costs, shall be paid to the state treasurer; provided, that, the pesticide shall not be sold contrary to the provisions of sections 281.210 to 281.310; and provided further, that upon payment of costs of execution and delivery of a good and sufficient bond conditioned upon the promise that the pesticide shall not be disposed of unlawfully, the court may direct that such pesticide be delivered to the owner thereof for relabeling or reprocessing, as the case may be.

3. When the director has reasonable cause to believe any pesticide is being distributed in violation of any of the provisions of sections 281.210 to 281.310, or of any of the prescribed rules promulgated pursuant to sections 281.210 to 281.310, he may issue and enforce a written or printed "stop sale, use or removal" order, warning the owner or custodian of any such pesticide or device not to dispose of the pesticide or device in any manner until written permission is given by the director or the court. If the owner or custodian is not available for service of the order upon him, the director may attach the order to the pesticide or device and notify the owner or custodian and the registrant. The director shall release the pesticide so withdrawn when such provisions and rules have been complied with. If compliance is not obtained within thirty days, the director may begin or, upon request of the distributor or registrant, shall begin, proceedings for condemnation.

4. When a decree of condemnation is entered against the pesticide, court costs and fees and storage and other proper expenses shall be awarded against the person, if any, intervening as claimant of the pesticide.

(L. 1955 p. 26 § 9, A.L. 1978 H.B. 1634, A.L. 1982 H.B. 1514 §§ 263.350, 263.360)



Section 281.310 Penalties for violations.

Effective 28 Aug 1982

Title XVII AGRICULTURE AND ANIMALS

281.310. Penalties for violations. — 1. Any person violating subdivision (1) of subsection 1 of section 281.240 shall be guilty of an infraction and upon conviction shall be fined not more than one thousand dollars.

2. Any person violating any provisions of sections 281.210 to 281.310, other than subdivision (1) of subsection 1 of section 281.240 or subsection 3 of this section, shall be guilty of an infraction and upon conviction shall be fined not more than five hundred dollars for the first offense and fined not more than one thousand dollars for each subsequent offense; provided, that, any offense committed more than five years after a previous conviction shall be considered a first offense; and provided, further, that in any case where a registrant was issued a warning by the director pursuant to the provisions of sections 281.210 to 281.310, such registrant violates any provisions of sections 281.210 to 281.310, that registrant shall be guilty of a class A misdemeanor and the registration of the pesticide with reference to which the violation occurred shall terminate automatically. A pesticide for which the registration has been terminated may not again be registered unless the pesticide, its labeling, and other material required to be submitted appear to the director to comply with all the requirements of sections 281.210 to 281.310.

3. Notwithstanding any other provisions of this section, no person shall knowingly or with reckless disregard of the consequences, use or reveal information relative to formulas of products acquired under authority of section 281.260 or other information which the submitter designates as trade secret or confidential, without obtaining prior written consent of the submitter. Any person violating this subsection shall be guilty of a class A misdemeanor.

4. Nothing in sections 281.210 to 281.310, shall impose or continue to effect any requirement for labeling or packaging in addition to or different from those required under federal regulations.

(L. 1955 p. 26 § 8, A.L. 1982 H.B. 1514)









Title XVIII LABOR AND INDUSTRIAL RELATIONS

Chapter 285 Employers and Employees Generally

Chapter Cross References



Section 285.010 List to be furnished municipalities levying an earnings tax — request, how made — contents of list — exception.

Effective 28 Aug 1974

Title XVIII LABOR AND INDUSTRIAL RELATIONS

285.010. List to be furnished municipalities levying an earnings tax — request, how made — contents of list — exception. — All employers within the state shall, upon request as hereinafter provided, submit to any municipal corporation levying an earnings tax a complete listing of all their employees who reside within the territorial limits or boundaries of the requesting authority and their current addresses according to the records of the employer. Any request made under provision of the law shall be made in writing and shall be mailed to the principal office of the employer. If the employer is a corporation, the written request shall be made to the registered agent of the corporation at its registered office. All written requests provided for in this section shall be by registered or certified mail. Such request may not be made more than once each year. Provided, however, sections 285.010 to 285.020 shall not apply to employers who deduct from the earnings of their employees the amount of any municipal earnings levied upon the income of the particular employee, and pay same to the municipality levying said tax.

(L. 1974 S.B. 397 § 1)



Section 285.015 Lists to be confidential.

Effective 28 Aug 1974

Title XVIII LABOR AND INDUSTRIAL RELATIONS

285.015. Lists to be confidential. — No list of employees furnished to municipal corporations under the provisions of sections 285.010 to 285.020 shall be used for any purpose other than in connection with the collection of an earnings tax. Such lists shall be treated as confidential records and shall not be sold, given away, or otherwise distributed by municipal corporations or their instrumentalities and shall not be open to public inspection.

(L. 1974 S.B. 397 § 2)



Section 285.020 Penalty for violation of sections 285.010 to 285.020.

Effective 28 Aug 1974

Title XVIII LABOR AND INDUSTRIAL RELATIONS

285.020. Penalty for violation of sections 285.010 to 285.020. — 1. Any employer who willfully fails to submit a list of employees as provided in sections 285.010 to 285.020, within thirty days after receiving a written request, is guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not more than one thousand dollars.

2. Any employee, agent, or agency head of the state of Missouri, any of its political subdivisions, municipal corporations or their instrumentalities who sells, gives away, or otherwise distributes or makes use of a list of employees contrary to the provisions of sections 285.010 to 285.020 is guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not more than one thousand dollars or by confinement in the county jail for a period of not more than one year or by both such fine and confinement.

(L. 1974 S.B. 397 § 3)



Section 285.025 Employers of illegal aliens ineligible for state economic incentives, right of appeal, criminal penalties.

Effective 28 Aug 1999

Title XVIII LABOR AND INDUSTRIAL RELATIONS

285.025. Employers of illegal aliens ineligible for state economic incentives, right of appeal, criminal penalties. — 1. The state of Missouri hereby proclaims that no employer who employs illegal aliens shall be eligible for any state-administered or subsidized tax credit, tax abatement or loan from this state. The director of each agency administering or subsidizing a tax credit, tax abatement or loan pursuant to chapter 32, 100, 135, 253, 447 or 620 shall place in such agency's criteria for eligibility for such credit, abatement, exemption or loan a signed statement of affirmation by the applicant that such applicant employs no illegal aliens. Any individual, individual proprietorship, corporation, partnership, firm or association that is found by the director of the agency administering the program to have negligently employed an illegal alien in this state shall be ineligible for any state-administered or subsidized tax credit, tax abatement or loan pursuant to chapter 32, 100, 135, 253, 447 or 620 for five years following such determination; provided, however, that the director of the agency administering such credit, abatement, exemption or loan may, in the director's discretion, elect not to apply such administrative action for a first-time occurrence. Any person, corporation, partnership or other legal entity that is found to be ineligible for a state-administered or subsidized tax credit, tax abatement, or loan pursuant to this subsection may make an appeal with the administrative hearing commission pursuant to the provisions of chapter 621. "Negligent", for the purposes of this subsection means that a person has failed to take the steps necessary to comply with the requirements of 8 U.S.C. 1324a with respect to the examination of an appropriate document or documents to verify whether the individual is an unauthorized alien.

2. Beginning August 28, 1999, any individual, individual proprietorship, corporation, partnership, firm or association that knowingly accepts any state-administered or subsidized tax credit, tax abatement or loan in violation of subsection 1 of this section shall upon conviction be guilty of a class A misdemeanor, and such action may be brought by the attorney general in Cole County circuit court.

(L. 1999 H.B. 701 § 1)



Section 285.035 Microchip technology, employer not to require employees to be implanted — violation, penalty.

Effective 28 Aug 2008

Title XVIII LABOR AND INDUSTRIAL RELATIONS

285.035. Microchip technology, employer not to require employees to be implanted — violation, penalty. — 1. No employer shall require an employee to have personal identification microchip technology implanted into an* employee for any reason.

2. For purposes of this section, "personal identification microchip technology" means a subcutaneous or surgically implanted microchip technology device or product that contains or is designed to contain a unique identification number and personal information that can be noninvasively retrieved or transmitted with an external scanning device.

3. Any employer who violates this section is guilty of a class A misdemeanor.

(L. 2008 H.B. 1883 merged with H.B. 2041)

*Word "the" appears in original rolls of H.B. 2041, 2008.



Section 285.100 Willful failure to pay a misdemeanor.

Effective 28 Aug 1974

Title XVIII LABOR AND INDUSTRIAL RELATIONS

285.100. Willful failure to pay a misdemeanor. — Any employer who promises in writing to make payments to an employee retirement or welfare plan, either by contract with an individual employee, by a collective bargaining agreement, or by agreement with the employee retirement or welfare plan, and who willfully fails to make the payment within sixty days after they become due and payable is guilty of a misdemeanor.

(L. 1974 S.B. 409 § l)



Section 285.105 Employee retirement or welfare plan defined.

Effective 28 Aug 1974

Title XVIII LABOR AND INDUSTRIAL RELATIONS

285.105. Employee retirement or welfare plan defined. — The term "employee retirement or welfare plan", as defined in sections 285.100 to 285.110, includes any plan, trust or fund established by an employer organization, or by an employer and a labor organization or by an employer and an employee organization, the funds for which are derived in whole or in part from contributions by employers, and which exists for the purpose of paying or providing for employees or their families or dependents medical or hospital care, recreation facilities, pensions, annuities, benefits on retirement or death or unemployment of beneficiaries, severance pay, compensation for injuries or illness, insurance to provide any of the foregoing, vacation or holiday benefits, apprenticeship training, or life insurance, disability or sickness or accident insurance.

(L. 1974 S.B. 409 § 2)



Section 285.110 Penalty for violation of sections 285.100 to 285.110.

Effective 28 Aug 1974

Title XVIII LABOR AND INDUSTRIAL RELATIONS

285.110. Penalty for violation of sections 285.100 to 285.110. — Any employer found guilty of a violation of sections 285.100 to 285.110 shall be punished by a fine of not less than fifty dollars, nor more than one thousand dollars for each offense.

(L. 1974 S.B. 409 § 3)



Section 285.125 Reduced health care premiums for nonsmokers permitted.

Effective 28 Aug 2005

Title XVIII LABOR AND INDUSTRIAL RELATIONS

285.125. Reduced health care premiums for nonsmokers permitted. — Notwithstanding any other provision of law to the contrary, an employer shall be permitted to provide or contract for health insurance benefits at a reduced premium rate for employees who do not smoke or use tobacco products.

(L. 2005 H.B. 596)



Section 285.200 Ride-sharing arrangement, defined — liability for injury to participants — special taxes prohibited — travel time as work hours — use of government vehicles — registration of vehicle — license plates.

Effective 28 Aug 1983

Title XVIII LABOR AND INDUSTRIAL RELATIONS

285.200. Ride-sharing arrangement, defined — liability for injury to participants — special taxes prohibited — travel time as work hours — use of government vehicles — registration of vehicle — license plates. — 1. The term "ride-sharing arrangement" means an arrangement whereby a fixed group is transported in a vanpool between their places of abode or a terminal near such places, and their places of employment in a single daily round trip when the driver is also on the way to or from his place of employment.

2. Chapter 287 providing compensation for workers injured during the course of their employment shall not apply to a person injured while participating in a ride-sharing arrangement between his place of residence and place of employment or terminal near such places unless the employer owns, leases or contracts for the motor vehicle used in such arrangement.

3. An employer shall not be liable for injuries to passengers and other persons resulting from the operation or use of a motor vehicle, not owned, leased or contracted for by the employer, in a ride-sharing arrangement.

4. An employer shall not be liable for injuries to passengers and other persons because he provides information, incentives or otherwise encourages his employees to participate in ride-sharing arrangements.

5. No county or municipality shall impose a special tax specifically applicable solely to a motor vehicle used in a ride-sharing arrangement.

6. Transportation to and from work in an employer-sponsored ride-sharing arrangement shall not constitute any part of the employee's work hours unless otherwise agreed to by the employer.

7. Notwithstanding any other provision of law, motor vehicles owned or operated by any state or local agency may be used in ride-sharing arrangements for public employees. Participants in any such ride-sharing arrangement shall be required to pay a fee to reimburse the state or local agency for the cost of vehicle acquisition, operation, depreciation and insurance costs.

8. The director of revenue shall issue a distinctive vanpool license plate for vehicles registered as vanpools under the provisions of section 301.066. All vehicles used in a ride-sharing arrangement shall be registered as a vanpool vehicle and bear the distinctive vanpool plate, except for motor vehicles owned or operated by a state or local agency.

(L. 1983 H.B. 149, et al. & 517 § 6)



Section 285.230 Transient employers, defined, bonding requirements — exceptions — specific requirements — penalties — records to be kept, how — discontinuance in activity, notice to director of revenue — inapplicability to certain out-of-state businesses.

Effective 28 Aug 2014

Title XVIII LABOR AND INDUSTRIAL RELATIONS

285.230. Transient employers, defined, bonding requirements — exceptions — specific requirements — penalties — records to be kept, how — discontinuance in activity, notice to director of revenue — inapplicability to certain out-of-state businesses. — 1. As used in this section, "transient employer" means an employer as defined in sections 143.191, 287.030, and 288.032 making payment of wages taxable under chapters 143, 287, and 288 who is not domiciled in this state and who temporarily transacts any business within the state, but shall not include any employer who is not subject to Missouri income tax because of the provisions of 15 U.S.C. Section 381. The transaction of business shall be considered temporary at any time it cannot be reasonably expected to continue for a period of twenty-four consecutive months. Professional athletic teams and professional entertainers domiciled in a state other than Missouri shall be deemed a "transient employer" for the purposes of this section, unless the person or entity who pays compensation to the nonresident entertainer has fully complied with the provisions of section 143.183 in which case the nonresident entertainer shall not be considered a transient employer.

2. Employers meeting the following criteria shall not be required to file a financial assurance instrument as required by this section:

(1) The principal place of business of the employer must be in a county of another state which is contiguous to the state of Missouri; and

(2) The employer must have been under contract to perform work in Missouri for at least sixty days cumulatively out of twelve months during each of the two calendar years immediately preceding the employer's initial application for exemption from the provisions of this section; and

(3) The employer must have in his possession a tax clearance from the department of revenue and the division of employment security stating that the employer has faithfully complied with the tax laws of this state during the period set out in subdivision (2) of this subsection.

­­

­

3. Every transient employer shall file with the director of revenue a financial assurance instrument including, but not limited to, a cash bond, a surety bond, or an irrevocable letter of credit as defined in section 400.5-103 issued by any state or federal financial institution. The financial assurance instrument shall be in an amount not less than the average estimated quarterly withholding tax liability of the applicant, but in no case less than five thousand dollars nor more than twenty-five thousand dollars. Any corporate surety shall be licensed to do such business in this state and approved by the director of revenue to act as a surety. The transient employer shall be the principal obligor and the state of Missouri shall be the obligee. The financial assurance instrument shall be conditioned upon the prompt filing of true reports and the payment by such employer to the director of revenue of any and all withholding taxes which are now or which hereafter may be levied or imposed by the state of Missouri, upon the employer, together with any and all penalties and interest thereon, and generally upon the faithful compliance with the provisions of chapters 143, 287, and 288.

4. Any transient employer who is already otherwise required to file a financial assurance instrument as a condition of any contract, provided said financial assurance instrument guarantees payment of all applicable state taxes and all withholding taxes levied or imposed by the state and provided that such financial assurance instrument is delivered by certified mail to the department of revenue by the applicable awarding entity at least fourteen days before the execution of the contract for the performance of work, may use the same financial assurance instrument to comply with the provisions of this section. Before such financial assurance instrument is approved by the awarding entity, the director of revenue shall be satisfied that such financial assurance instrument is sufficient to cover all taxes imposed by this state and the director shall so notify the awarding entity of the decision within the fourteen days prior to the execution of the contract. Failure to do so by the director shall waive any right to disapprove such financial assurance instrument. Before a financial assurance instrument is released by the entity awarding the contract, a tax clearance shall be obtained from the director of revenue that such transient employer has faithfully complied with all the tax laws of this state.

5. Every transient employer shall certify to the director of revenue that such employer has sufficient workers' compensation insurance either through a self-insurance program or a policy of workers' compensation insurance issued by an approved workers' compensation carrier. The self-insurance program shall be approved by the division of workers' compensation pursuant to section 287.280. The insurance policy shall be in a contract form approved by the department of insurance, financial institutions and professional registration.

6. In the event that liability upon the financial assurance instrument thus filed by the transient employer shall be discharged or reduced, whether by judgment rendered, payment made or otherwise, or if in the opinion of the director of revenue any surety on a bond theretofore given or financial institution shall have become unsatisfactory or unacceptable, then the director of revenue may require the employer to file a new financial assurance instrument in the same form and amount. If such new financial assurance instrument shall be furnished by such employer as above provided, the director of revenue shall upon satisfaction of any liability that has accrued, release the surety on the old bond or financial institution issuing the irrevocable letter of credit.

7. Any surety on any bond or financial institution issuing an irrevocable letter of credit furnished by any transient employer as provided in this section shall be released and discharged from any and all liability to the state of Missouri accruing on such bond or irrevocable letter of credit after the expiration of sixty days from the date upon which such surety or financial institution shall have lodged with the director of revenue a written request to be released and discharged; but the request shall not operate to relieve, release or discharge such surety or financial institution from any liability already accrued or which shall accrue during and before the expiration of said sixty-day period. The director of revenue shall promptly on receipt of notice of such request notify the employer who furnished such bond or irrevocable letter of credit and such employer shall on or before the expiration of such sixty-day period file with the director of revenue a new financial assurance instrument satisfactory to the director of revenue in the amount and form provided in this section.

8. Notwithstanding the limitation as to the amount of any financial assurance instrument fixed by this section, if a transient employer becomes delinquent in the payment of any tax or tenders a check in payment of tax which check is returned unpaid because of insufficient funds, the director may demand an additional instrument of such employer in an amount necessary, in the judgment of the director, to protect the revenue of the state. The penal sum of the additional instrument and the instrument furnished under the provisions of the law requiring such instrument may not exceed two quarters' estimated tax liability.

9. For any period when a transient employer fails to meet the requirements of this section, there shall be added to any deficiency assessed against a transient employer, in addition to any other addition, interest, and penalties, an amount equal to twenty-five percent of the deficiency.

10. A taxpayer commits the crime of failure to file a financial assurance instrument if he knowingly fails to comply with the provisions of this section.

11. Failure to file a financial assurance instrument is a class A misdemeanor. Pursuant to section 560.021*, a corporation found guilty of failing to file a financial assurance instrument may be fined up to five thousand dollars or any higher amount not exceeding twice the amount the employer profited from the commission of the offense.

12. Failing to register with the department of revenue and execute the financial assurance instrument herein provided, prior to beginning the performance of any contract, shall prohibit the employer from performing on such contract until he complies with such requirements.

13. Each employer shall keep full and accurate records clearly indicating the names, occupations, and crafts, if applicable, of every person employed by him together with an accurate record of the number of hours worked by each employee and the actual wages paid. The payroll records required to be so kept shall be open to inspection by any authorized representative of the department of revenue at any reasonable time and as often as may be necessary and such records shall not be destroyed or removed from the state for a period of one year following the completion of the contract in connection with which the records are made.

14. The entering into of any contract for the performance of work in the state of Missouri by any such employer shall be deemed to constitute an appointment of the secretary of state as registered agent of such employer for purposes of accepting service of any process, or of any notice or demand required or permitted by law. The service of any such process, notice or demand, when served on the secretary of state shall have the same legal force and validity as if served upon the employer personally within the state.

15. In addition, any employer who fails to file a financial assurance instrument as required by this section shall be prohibited from contracting for or performing labor on any public works project in this state for a period of one year.

16. Whenever a transient employer ceases to engage in activity within the state it shall be the duty of such transient employer to notify the director of revenue in writing at least ten days prior to the time the discontinuance takes effect.

17. The provisions of this section shall not apply to out-of-state businesses operating under sections 190.270 to 190.285.

(L. 1988 S.B. 488 § 1, A.L. 1994 S.B. 477, et al., A.L. 1997 H.B. 472, A.L. 1998 S.B. 724, A.L. 2008 S.B. 788, A.L. 2014 H.B. 1190)

*Section 560.021 was repealed by S.B. 491, 2014, effective 1-01-17.



Section 285.232 Construction contractors, who are transient employers, proof and financial assurance required — list of contractors to be published — inapplicability to certain out-of-state businesses.

Effective 28 Aug 2014

Title XVIII LABOR AND INDUSTRIAL RELATIONS

285.232. Construction contractors, who are transient employers, proof and financial assurance required — list of contractors to be published — inapplicability to certain out-of-state businesses. — 1. Subject to the provisions of section 285.230, any county, city, town, village or any other political subdivision which requires a building permit for a person to perform certain construction projects shall require a transient employer to show proof that the employer has been issued a tax clearance and has filed a financial assurance instrument as required by section 285.230 before such entity issues a building permit to the transient employer. If any transient employer obtains a building permit without providing such proof, provides a fraudulently obtained tax clearance or a fraudulent financial assurance instrument or through any misrepresentation or any other fraudulent act or in any way violates the provisions of sections 285.230 to 285.234, the Missouri department of revenue shall request a temporary restraining order or seek injunctive relief to immediately prohibit further performance of work by the transient employer on such contract or project. The court may direct that any payments due such transient employer be equitably distributed in satisfaction of the transient employer's obligations pursuant to sections 285.230 to 285.234. Upon issuance of such order by a court of competent jurisdiction, the person for whom the work is being performed may engage another contractor as provided by law or any provision of contract and the person shall not be deemed to be in violation of the contract with such transient employer removed by the court. Nothing in this section shall be construed to create or constitute a liability to or a cause of action against a city or county in regard to the issuance of any license pursuant to this section.

2. Any contractor for private or public construction work in this state which contracts with or otherwise engages a subcontractor, which is deemed a transient employer as defined in section 285.230, to perform any portion of such work, shall require such subcontractor to show proof of having filed a financial assurance instrument with the director of revenue as required by section 285.230 and to show proof that the subcontractor holds a current valid certificate of insurance for workers' compensation coverage in this state, prior to the subcontractor performing any work on the project. If the subcontractor is self-insured for purposes of workers' compensation, the contractor shall require proof that such self-insurance by the subcontractor has been approved by the division of workers' compensation. The contractor shall not allow the subcontractor to perform on such contract until proof of compliance as required by this section has been provided to the contractor. If a subcontractor which is deemed to be a transient employer has previously submitted proof of compliance as required by this section to a state agency or political subdivision for which the contract is being performed as a condition of being qualified to perform work for such agency or political subdivision, the general contractor shall not be required to obtain the proofs required by this section. If at any time prior to final payment to a subcontractor for work performed on a project, a contractor is notified in writing by the director of revenue or the director of the division of workers' compensation that a subcontractor is in violation of sections 285.230 to 285.234, the contractor shall withhold all or part of any payment to the subcontractor under the contract for payment in satisfaction of the subcontractor's obligations as a transient employer if so directed by the director of revenue or the director of the division of workers' compensation. Any contractor withholding payment and paying such funds in satisfaction of the subcontractor's obligations as a transient employer if so directed by the director of revenue or the director of the division of workers' compensation. Any contractor withholding payment and paying such funds in satisfaction of the subcontractor's obligations as a transient employer shall be deemed in compliance with the contract with the subcontractor to the extent of the amount paid to fulfill such obligation and with the laws of this state regarding timely payment under construction contracts and shall not be subject to any civil or criminal penalty for withholding such payment.

3. Notwithstanding the provision of section 32.057, the Missouri department of revenue shall at least quarterly submit for publication in the Missouri Register a list of construction contractors performing work on construction projects in Missouri who are known by the department to be deemed transient employers pursuant to section 285.230. The department shall also update such list monthly and make such list available upon request without cost to any person.

4. The provisions of this section shall not apply to out-of-state businesses operating under sections 190.270 to 190.285.

(L. 1997 H.B. 472, A.L. 2014 H.B. 1190)



Section 285.233 Transient employers not filing financial assurance, escrow requirements — failure of political subdivision or private entity to escrow funds, penalties — transient employer not in compliance with law, writ of attachment or injunction authorized — inapplicability to certain out-of-state businesses and employees.

Effective 28 Aug 2014

Title XVIII LABOR AND INDUSTRIAL RELATIONS

285.233. Transient employers not filing financial assurance, escrow requirements — failure of political subdivision or private entity to escrow funds, penalties — transient employer not in compliance with law, writ of attachment or injunction authorized — inapplicability to certain out-of-state businesses and employees. — 1. Any transient employer, as defined in this chapter, failing to conclusively show at any time that he has complied with the provisions of section 285.230, relating to the filing of a financial assurance instrument, shall, before beginning performance on any contract made with a political subdivision, deposit with that political subdivision an amount equal to twenty percent of labor costs as specified in such contract which will be held in escrow by the political subdivision and payable only to the department of revenue, the division of employment security or the division of workers' compensation after the actual amount of tax liability is determined. In the event that labor costs are not separately stated in the contract, the amount to be held in escrow shall be ten percent of the contract amount. Any amount remaining in the escrow fund after payments are made shall be refunded to the contractor. Failure of a political subdivision to properly escrow funds required under this section will make it ineligible to receive state funds for public works projects for a period of one year from the date the infraction is discovered.

2. Any transient employer failing to conclusively show at any time that he has complied with the provisions of section 285.230, relating to the filing of a financial assurance instrument, shall, before beginning performance on any contract made with a private entity deposit with that private entity an amount equal to twenty percent of labor costs as specified in such contract which will be held in escrow by the private entity and payable only to the department of revenue, the division of employment security or the division of workers' compensation after the actual amount of tax liability is determined. In the event that labor costs are not separately stated in the contract, the amount to be held in escrow shall be ten percent of the contract amount. Any amount remaining in the escrow fund after payments are made shall be refunded to the contractor. Failure of a private entity to properly escrow funds required under this section shall make such entity liable for the full amount of the state withholding, workers' compensation, and employment security tax liability resulting from the transient employers' contract with that private entity.

3. In addition to any other penalty, interest, or remedy imposed by this section, any transient employer that fails to post a financial assurance instrument or escrow funds as provided for in this section shall be subject to a writ of attachment as provided for in chapter 521 or any other injunctive relief provided for by law.

4. The provisions of this section shall not apply to out-of-state businesses or out-of-state employees operating under sections 190.270 to 190.285.

(L. 1991 H.B. 80 § 2, A.L. 2014 H.B. 1190)



Section 285.234 Transient employer to post notice of registration for income tax withholding, workers' compensation and unemployment insurance, violation, penalty — inapplicability to certain out-of-state businesses.

Effective 28 Aug 2014

Title XVIII LABOR AND INDUSTRIAL RELATIONS

285.234. Transient employer to post notice of registration for income tax withholding, workers' compensation and unemployment insurance, violation, penalty — inapplicability to certain out-of-state businesses. — 1. Every transient employer, as defined in section 285.230 shall post in a prominent and easily accessible place at the work site a clearly legible copy of the following:

(1) The notice of registration for employer withholding issued to such transient employer by the director of revenue;

(2) Proof of coverage for workers' compensation insurance or self-insurance signed by the transient employer and verified by the department of revenue through the records of the division of workers' compensation; and

(3) The notice of registration for unemployment insurance issued to such transient employer by the division of employment security.

2. Any transient employer failing to comply with the provisions of this section shall be liable for a penalty of five hundred dollars per day until the notices required by this section are posted as provided by this section.

3. The provisions of this section shall not apply to out-of-state businesses operating under sections 190.270 to 190.285.

(L. 1992 S.B. 626 § 1, A.L. 1997 H.B. 472, A.L. 2014 H.B. 1190)



Section 285.235 Definitions.

Effective 28 Aug 1991

Title XVIII LABOR AND INDUSTRIAL RELATIONS

285.235. Definitions. — As used in sections 285.235 and 285.237 the following terms shall mean:

(1) "Armed Forces of the United States", the Army, Air Force, Navy, Marine Corps, Coast Guard and any other military branch of service that is designated by Congress as a part of the Armed Forces of the United States;

(2) "Disabled veteran", a veteran who is entitled to, or who but for the receipt of military retirement pay would be entitled to, compensation under any law administered by the Department of Veterans' Affairs and who is not a special disabled veteran;

(3) "Eligible veteran", a person who served on active duty for more than one hundred eighty days and was discharged or released from active duty with other than a dishonorable discharge or a person who was discharged or released from active duty because of a service disability;

(4) "Employment program", a program which provides referral of individuals to employer job openings in the federal, state, or private sector;

(5) "Entitlement program", any program that enlists specific criteria in determining eligibility, including but not limited to the existence of special segments of the general population with specific financial needs;

(6) "Other eligible person", one of the following:

(a) The spouse of any person who died of a service-connected disability;

(b) The spouse of any member of the Armed Forces serving on active duty who is at the time of the spouse's application for assistance under any program described in subsection 1 of section 285.237:

a. Missing in action;

b. Captured in line of duty by a hostile force;

c. Forcibly detained or interned in line of duty by a foreign government or power;

(c) The spouse of any person who has a total disability permanent in nature resulting from a service-connected disability or the spouse of a veteran who died while such a disability was in existence;

(7) "Special disabled veteran", a veteran who is entitled to, or who but for the receipt of military pay would be entitled to, compensation under any law administered by the Department of Veterans Affairs' for a disability rated at thirty percent or more or a person who was discharged or released from active duty because of a service-connected disability;

(8) "Target-specific veterans", veterans who are:

(a) Recently discharged veterans;

(b) Minority veterans;

(c) Veterans of the Vietnam era;

(d) Disabled veterans;

(9) "Targeted group", a group of persons designated by federal law to receive special assistance under an employment and training program described in subsection 1 of section 285.237;

(10) "Training program", any program that upgrades the employability of qualified applicants;

(11) "Veteran", any person who was a member of the Armed Forces of the United States for a period of one hundred eighty days or more or a person who was discharged or released from active duty because of a service-connected disability;

(12) "Veteran of the Vietnam era", an eligible veteran who served on active duty for a period of more than one hundred eighty days, any part of which occurred from August 5, 1964, to May 7, 1975, and was discharged or released therefrom with other than a dishonorable discharge or a person who was discharged or released from active duty for a service-connected disability if any part of the active duty was performed from August 5, 1964, to May 7, 1975.

(L. 1991 S.B. 385 § 1)



Section 285.237 Certain job openings and training, priorities for veterans — annual report by state agencies — duties of certain state agencies.

Effective 28 Aug 1991

Title XVIII LABOR AND INDUSTRIAL RELATIONS

285.237. Certain job openings and training, priorities for veterans — annual report by state agencies — duties of certain state agencies. — 1. Any federally funded employment and training program administered by any state agency, including, but not limited to, the Job Training Partnership Act, U.S.C. Title 29, Section 1501, shall include a veteran priority system to provide maximum employment and training opportunities to veterans and other eligible persons within each targeted group as established by federal law and state and federal policy in the service area. Disabled veterans, target-specific veterans groups, other veterans and other eligible persons shall receive preference over nonveterans within each targeted group in the provision of employment and training services available through these programs as required by this section.

2. Each state agency shall refer qualified applicants to job openings and training opportunities in programs described in subsection 1 of this section in the following order of priority:

(1) Special disabled veterans;

(2) Target-specific veterans;

(3) All other veterans;

(4) Other eligible persons;

(5) Nonveterans.

3. Each state agency providing employment and training services to veterans and other eligible persons under programs described in subsection 1 of this section shall submit an annual report to the speaker of the house of representatives, the president pro tem of the senate, and the chairman of the Missouri veterans commission, on the services that it provides to veterans and other eligible persons. Each such agency shall report separately on all entitlement programs and employment or training programs that it provides to each class of persons described in subdivisions (1) to (5) of subsection 2 of this section, with the addition of veterans as a separate reporting module.

4. All state agencies that administer federally funded employment and training programs described in subsection 1 of this section for veterans and other eligible persons shall do all of the following:

(1) Ensure that veterans are treated with courtesy and respect at all state governmental facilities;

(2) Give priority in referral to jobs to qualified veterans and other eligible persons;

(3) Give priority to and enrollment in training programs to qualified veterans and other eligible persons;

(4) Give preferential treatment to special disabled veterans in the provision of all needed state services;

(5) Provide information and effective referral assistance to veterans and other eligible persons regarding needed benefits and services that may be obtained through other agencies.

(L. 1991 S.B. 385 § 2)



Section 285.240 Federal earned income credit, employer duties.

Effective 28 Aug 1993

Title XVIII LABOR AND INDUSTRIAL RELATIONS

285.240. Federal earned income credit, employer duties. — Employers not providing health insurance to all full-time employees shall identify employees who are eligible for a federal earned income credit for purposes of purchasing health insurance coverage for children and shall assist such employees in completing necessary forms to receive the federal earned income credit. Employers shall also make available to such employees information concerning a health insurance or health benefits plan or plans, which may be a plan offered pursuant to section 208.178.

(L. 1993 H.B. 564 § 17)



Section 285.300 Withholding form, completion required — forwarding to state agencies — state directory of new hires, cross-check of unemployment compensation recipients — compliance by employers with employees in two or more states.

Effective 28 Aug 2014

Title XVIII LABOR AND INDUSTRIAL RELATIONS

285.300. Withholding form, completion required — forwarding to state agencies — state directory of new hires, cross-check of unemployment compensation recipients — compliance by employers with employees in two or more states. — 1. Every employer doing business in the state shall require each newly hired employee to fill out a federal W-4 withholding form. A copy of each withholding form or an equivalent form containing data required by section 285.304 which may be provided in an electronic or magnetic format shall be sent to the department of revenue by the employer within twenty days after the date the employer hires the employee or in the case of an employer transmitting a report magnetically or electronically, by two monthly transmissions, if necessary, not less than twelve days nor more than sixteen days apart. For purposes of this section, the date the employer hires the employee shall be the earlier of the date the employee signs the W-4 form or its equivalent, or the first date the employee reports to work, or performs labor or services. Such forms shall be forwarded by the department of revenue to the family support division on a weekly basis and the information shall be entered into the database, to be known as the "State Directory of New Hires". The information reported shall be provided to the National Directory of New Hires established in 42 U.S.C. Section 653, other state agencies or contractors of the division as required or allowed by federal statutes or regulations. The division of employment security shall cross-check Missouri unemployment compensation recipients against any federal new hire database or any other database containing Missouri or other states' wage information which is maintained by the federal government on a weekly basis. The division of employment security shall cross-check unemployment compensation applicants and recipients with Social Security Administration data maintained by the federal government at least weekly. Effective January 1, 2007, the division of employment security shall cross-check at least monthly unemployment compensation applicants and recipients with department of revenue drivers license databases.

2. Any employer that has employees who are employed in two or more states and transmits reports magnetically or electronically may comply with subsection 1 of this section by:

(1) Designating one of the states in which the employer has employees as the designated state that such employer shall transmit the reports; and

(2) Notifying the secretary of Health and Human Services of such designation.

(L. 1993 S.B. 253 § 19, A.L. 1997 S.B. 361, A.L. 2004 H.B. 1268 & 1211, A.L. 2014 H.B. 1299 Revision)



Section 285.302 Failure of employer to submit certain information, penalty.

Effective 01 Jul 1997, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

285.302. Failure of employer to submit certain information, penalty. — Any employer who intentionally fails to submit information on an employee required by section 285.300 or 285.304 is guilty of an infraction and shall be fined not more than twenty-five dollars for each time the employer fails to submit the information. If the failure is the result of a conspiracy between the employer and the employee to not supply the required report or to supply a false or incomplete report the fine shall be three hundred fifty dollars for each failure to report or each false or incomplete report.

(L. 1993 S.B. 253 § 20, A.L. 1997 S.B. 361)

Effective 7-01-97



Section 285.304 Content of withholding forms.

Effective 28 Aug 2012

Title XVIII LABOR AND INDUSTRIAL RELATIONS

285.304. Content of withholding forms. — The content of the withholding form shall be determined by the director of the department of revenue, in consultation with the department of social services, but, at a minimum, the form shall include the name, address and Social Security number of the employee, the date services for remuneration were first performed by the employee, and the name and address of, and identifying number assigned to the employer under Section 6109 of the Internal Revenue Code of 1986, as amended. If the employer chooses to submit a form other than the federal W-4 withholding form, the form shall also include the date the employee signed the W-4 form or the date the employer hired the employee as defined in section 285.300.

(L. 1993 S.B. 253 § 21, A.L. 1997 S.B. 361, A.L. 2012 H.B. 1131)



Section 285.306 Failure to complete form, penalty.

Effective 01 Jan 2017, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

285.306. Failure to complete form, penalty. — Every employee shall complete the withholding form referred to in section 285.300. Any such employee who refuses to complete the withholding form shall be guilty of a class E felony.

(L. 1993 S.B. 253 § 22, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 285.308 False statement, penalty.

Effective 01 Jan 2017, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

285.308. False statement, penalty. — Any employee who states on the withholding form that he or she does not owe child support when such employee knowingly owes child support pursuant to a valid court order or administrative order is guilty of a class E felony.

(L. 1993 S.B. 253 § 23, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 285.309 Federal 1099 forms, certain employers required to submit to department — fine for failure to report.

Effective 28 Aug 2008

Title XVIII LABOR AND INDUSTRIAL RELATIONS

285.309. Federal 1099 forms, certain employers required to submit to department — fine for failure to report. — 1. Every employer doing business in this state who employs five or more employees shall, if applicable, submit federal 1099 miscellaneous forms to the department of revenue. Such forms shall be submitted to the department of revenue within the time lines established for the filing of Missouri form 99 forms.

2. Any employer who intentionally, on five or more occasions, fails to submit information required under subsection 1 of this section shall be fined not more than two hundred dollars for each time the employer fails to submit the information on or after the fifth occurrence.

(L. 2008 H.B. 1549, et al.)



Section 285.500 Definitions.

Effective 28 Aug 2008

Title XVIII LABOR AND INDUSTRIAL RELATIONS

285.500. Definitions. — For the purposes of sections 285.500 to 285.515 the following terms mean:

(1) "Employee", any individual who performs services for an employer that would indicate an employer-employee relationship in satisfaction of the factors in IRS Rev. Rule 87-41, 1987-1 C.B.296.;

(2) "Employer", any individual, organization, partnership, political subdivision, corporation, or other legal entity which has or had in the entity's employ five or more individuals performing public works as defined in section 290.210;

(3) "Knowingly", a person acts knowingly or with knowledge:

(a) With respect to the person's conduct or to attendant circumstances when the person is aware of the nature of the person's conduct or that those circumstances exist; or

(b) With respect to a result of the person's conduct when the person is aware that the person's conduct is practically certain to cause that result.

(L. 2008 H.B. 1549, et al.)



Section 285.503 Misclassification of workers by employers, failure to claim worker as employee — attorney general may investigate, powers.

Effective 28 Aug 2008

Title XVIII LABOR AND INDUSTRIAL RELATIONS

285.503. Misclassification of workers by employers, failure to claim worker as employee — attorney general may investigate, powers. — 1. An employer knowingly misclassifies a worker if that employer fails to claim the worker as an employee but knows that the worker is an employee.

2. The attorney general may investigate alleged or suspected violations of sections 285.500 to 285.515 and shall have all powers provided by sections 407.040 to 407.090 in connection with any investigation of an alleged or suspected violation of sections 285.500 to 285.515 as if the acts enumerated in sections 285.500 to 285.515 are unlawful acts proscribed by chapter 407. The attorney general may serve and enforce subpoenas related to the enforcement of sections 285.500 to 285.515.

(L. 2008 H.B. 1549, et al.)



Section 285.506 State to have burden of proof.

Effective 28 Aug 2008

Title XVIII LABOR AND INDUSTRIAL RELATIONS

285.506. State to have burden of proof. — In any action brought under sections 285.500 to 285.515, the state shall have the burden of proving that the employer misclassified the worker.

(L. 2008 H.B. 1549, et al.)



Section 285.512 Attorney general may seek injunction, when.

Effective 28 Aug 2008

Title XVIII LABOR AND INDUSTRIAL RELATIONS

285.512. Attorney general may seek injunction, when. — Whenever the attorney general has reason to believe that an employer is engaging in any conduct that would be a violation of sections 285.500 to 285.515, the attorney general may seek an injunction prohibiting the employer from engaging in such conduct. The attorney general may bring an action for injunctive relief in the circuit court of any county where the alleged violation is occurring or about to occur.

(L. 2008 H.B. 1549, et al.)



Section 285.515 Penalties for violations.

Effective 28 Aug 2008

Title XVIII LABOR AND INDUSTRIAL RELATIONS

285.515. Penalties for violations. — If a court determines that an employer has knowingly misclassified a worker, the court shall enter a judgment in favor of the state and award penalties in the amount of fifty dollars per day per misclassified worker up to a maximum of fifty thousand dollars. The attorney general may enter into a consent judgment with any person alleged to have violated sections 285.500 to 285.515.

(L. 2008 H.B. 1549, et al.)



Section 285.525 Definitions.

Effective 01 Jan 2009, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

285.525. Definitions. — As used in sections 285.525 to 285.550, the following terms shall have the following meanings:

(1) "Business entity", any person or group of persons performing or engaging in any activity, enterprise, profession, or occupation for gain, benefit, advantage, or livelihood. The term "business entity" shall include but not be limited to self-employed individuals, partnerships, corporations, contractors, and subcontractors. The term "business entity" shall include any business entity that possesses a business permit, license, or tax certificate issued by the state, any business entity that is exempt by law from obtaining such a business permit, and any business entity that is operating unlawfully without such a business permit. The term "business entity" shall not include a self-employed individual with no employees or entities utilizing the services of direct sellers as defined in subdivision (17) of subsection 12 of section 288.034;

(2) "Contractor", a person, employer, or business entity that enters into an agreement to perform any service or work or to provide a certain product in exchange for valuable consideration. This definition shall include but not be limited to a general contractor, subcontractor, independent contractor, contract employee, project manager, or a recruiting or staffing entity;

(3) "Employee", any person performing work or service of any kind or character for hire within the state of Missouri;

(4) "Employer", any person or entity employing any person for hire within the state of Missouri, including a public employer. Where there are two or more putative employers, any person or entity taking a business tax deduction for the employee in question shall be considered an employer of that person for purposes of sections 285.525 to 285.550;

(5) "Employment", the act of employing or state of being employed, engaged, or hired to perform work or service of any kind or character within the state of Missouri;

(6) "Federal work authorization program", any of the electronic verification of work authorization programs operated by the United States Department of Homeland Security or an equivalent federal work authorization program operated by the United States Department of Homeland Security to verify information of newly hired employees, under the Immigration Reform and Control Act of 1986 (IRCA), P.L.99-603;

(7) "Knowingly", a person acts knowingly or with knowledge:

(a) With respect to the person's conduct or to attendant circumstances when the person is aware of the nature of the person's conduct or that those circumstances exist; or

(b) With respect to a result of the person's conduct when the person is aware that the person's conduct is practically certain to cause that result;

(8) "Political subdivision", any agency or unit of this state which now is, or hereafter shall be, authorized to levy taxes or empowered to cause taxes to be levied;

(9) "Public employer", every department, agency, or instrumentality of the state or political subdivision of the state;

(10) "Unauthorized alien", an alien who does not have the legal right or authorization under federal law to work in the United States, as defined in 8 U.S.C. 1324a(h)(3);

(11) "Work", any job, task, employment, labor, personal services, or any other activity for which compensation is provided, expected, or due, including but not limited to all activities conducted by business entities.

(L. 2008 H.B. 1549, et al.)

Effective 1-01-09



Section 285.530 Employment of unauthorized aliens prohibited — federal work authorization program, requirements for participation in — liability of contractors and subcontractors.

Effective 07 Jul 2009, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

285.530. Employment of unauthorized aliens prohibited — federal work authorization program, requirements for participation in — liability of contractors and subcontractors. — 1. No business entity or employer shall knowingly employ, hire for employment, or continue to employ an unauthorized alien to perform work within the state of Missouri.

2. As a condition for the award of any contract or grant in excess of five thousand dollars by the state or by any political subdivision of the state to a business entity, or for any business entity receiving a state-administered or subsidized tax credit, tax abatement, or loan from the state, the business entity shall, by sworn affidavit and provision of documentation, affirm its enrollment and participation in a federal work authorization program with respect to the employees working in connection with the contracted services. Every such business entity shall also sign an affidavit affirming that it does not knowingly employ any person who is an unauthorized alien in connection with the contracted services. Any entity contracting with the state or any political subdivision of the state shall only be required to provide the affidavits required in this subsection to the state and any political subdivision of the state with which it contracts, on an annual basis. During or immediately after an emergency, the requirements of this subsection that a business entity enroll and participate in a federal work authorization program shall be suspended for fifteen working days. As used in this subsection, "emergency" includes the following natural and manmade disasters: major snow and ice storms, floods, tornadoes, severe weather, earthquakes, hazardous material incidents, nuclear power plant accidents, other radiological hazards, and major mechanical failures of a public utility facility.

3. All public employers shall enroll and actively participate in a federal work authorization program.

4. An employer may enroll and participate in a federal work authorization program and shall verify the employment eligibility of every employee in the employer's hire whose employment commences after the employer enrolls in a federal work authorization program. The employer shall retain a copy of the dated verification report received from the federal government. Any business entity that participates in such program shall have an affirmative defense that such business entity has not violated subsection 1 of this section.

5. A general contractor or subcontractor of any tier shall not be liable under sections 285.525 to 285.550 when such general contractor or subcontractor contracts with its direct subcontractor who violates subsection 1 of this section, if the contract binding the contractor and subcontractor affirmatively states that the direct subcontractor is not knowingly in violation of subsection 1 of this section and shall not henceforth be in such violation and the contractor or subcontractor receives a sworn affidavit under the penalty of perjury attesting to the fact that the direct subcontractor's employees are lawfully present in the United States.

(L. 2008 H.B. 1549, et al., A.L. 2009 H.B. 390)

Effective 7-07-09



Section 285.535 Attorney general to enforce — action to be initiated, when — complaint procedures — verification of status required — violations, corrective actions, penalties.

Effective 01 Jan 2009, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

285.535. Attorney general to enforce — action to be initiated, when — complaint procedures — verification of status required — violations, corrective actions, penalties. — 1. The attorney general shall enforce the requirements of sections 285.525 to 285.550.

2. An enforcement action shall be initiated by means of a written, signed complaint under penalty of perjury as defined in section 575.040 to the attorney general submitted by any state official, business entity, or state resident. A valid complaint shall include an allegation which describes the alleged violator as well as the actions constituting the violation, and the date and location where such actions occurred. A complaint which alleges a violation solely or primarily on the basis of national origin, ethnicity, or race shall be deemed invalid and shall not be enforced.

3. Upon receipt of a valid complaint, the attorney general shall, within fifteen business days, request identity information from the business entity regarding any persons alleged to be unauthorized aliens. Such request shall be made by certified mail. The attorney general shall direct the applicable municipal or county governing body to suspend any applicable license, permit, or exemptions of any business entity which fails, within fifteen business days after receipt of the request, to provide such information.

4. The attorney general, after receiving the requested identity information from the business entity, shall submit identity data required by the federal government to verify, under 8 U.S.C. 1373, the immigration status of such persons, and shall provide the business entity with written notice of the results of the verification request:

(1) If the federal government notifies the attorney general that an employee is authorized to work in the United States, the attorney general shall take no further action on the complaint;

(2) If the federal government notifies the attorney general that an employee is not authorized to work in the United States, the attorney general shall proceed on the complaint as provided in subsection 5 of this section;

(3) If the federal government notifies the attorney general that it is unable to verify whether an employee is authorized to work in the United States, the attorney general shall take no further action on the complaint until a verification from the federal government concerning the status of the individual is received. At no point shall any state official attempt to make an independent determination of any alien's legal status without verification from the federal government.

5. (1) If the federal government notifies the attorney general that an employee is not authorized to work in the United States, and the employer of the unauthorized alien participates in a federal work authorization program, there shall be a rebuttable presumption that the employer has met the requirements for an affirmative defense under subsection 4 of section 285.530, and the employer shall comply with subsection 6 of this section.

(2) If the federal government notifies the attorney general that an employee is not authorized to work in the United States, the attorney general shall bring a civil action in Cole County if the attorney general reasonably believes the business entity knowingly violated subsection 1 of section 285.530:

(a) If the court finds that a business entity did not knowingly violate subsection 1 of section 285.530, the employer shall have fifteen business days to comply with subdivision (1) and paragraph (a) of subdivision (2) of subsection 6 of this section. If the entity fails to do so, the court shall direct the applicable municipal or county governing body to suspend the business permit, if such exists, and any applicable licenses or exemptions of the entity until the entity complies with subsection 6 of this section;

(b) If the court finds that a business entity knowingly violated subsection 1 of section 285.530, the court shall direct the applicable municipal or county governing body to suspend the business permit, if such exists, and any applicable licenses or exemptions of such business entity for fourteen days. Permits, licenses, and exemptions shall be reinstated for entities who comply with subsection 6 of this section at the end of the fourteen-day period.

6. The correction of a violation with respect to the employment of an unauthorized alien shall include the following actions:

(1) (a) The business entity terminates the unauthorized alien's employment. If the business entity attempts to terminate the unauthorized alien's employment and such termination is challenged in a court of the state of Missouri, the fifteen-business-day period for providing information to the attorney general referenced in subsection 3 of this section shall be tolled while the business entity pursues the termination of the unauthorized alien's employment in such forum; or

(b) The business entity, after acquiring additional information from the employee, requests a secondary or additional verification by the federal government of the employee's authorization, under the procedures of a federal work authorization program. While this verification is pending, the fifteen-business-day period for providing information to the attorney general referenced in subsection 3 of this section shall be tolled; and

(2) A legal representative of the business entity submits, at an office designated by the attorney general, the following:

(a) A sworn affidavit stating that the violation has ended that shall include a description of the specific measures and actions taken by the business entity to end the violation, and the name, address, and other adequate identifying information for any unauthorized aliens related to the complaint; and

(b) Documentation acceptable to the attorney general which confirms that the business entity has enrolled in and is participating in a federal work authorization program.

7. The suspension of a business license or licenses under subsection 5 of this section shall terminate one business day after a legal representative of the business entity submits the affidavit and other documentation required under subsection 6 of this section following any period of restriction required under subsection 5 of this section.

8. For an entity that violates subsection 1 of section 285.530 for a second time, the court shall direct the applicable municipal or county governing body to suspend, for one year, the business permit, if such exists, and any applicable license or exemptions of the business entity. For a subsequent violation, the court shall direct the applicable municipal or county governing body to forever suspend the business permit, if such exists, and any applicable license or exemptions of the business entity.

9. In addition to the penalties in subsections 5 and 8 of this section:

(1) Upon the first violation of subsection 1 of section 285.530 by any business entity awarded a state contract or grant or receiving a state-administered tax credit, tax abatement, or loan from the state, the business entity shall be deemed in breach of contract and the state may terminate the contract and suspend or debar the business entity from doing business with the state for a period of three years. Upon such termination, the state may withhold up to twenty-five percent of the total amount due to the business entity;

(2) Upon a second or subsequent violation of subsection 1 of section 285.530 by any business entity awarded a state contract or grant or receiving a state-administered tax credit, tax abatement, or loan from the state, the business entity shall be deemed in breach of contract and the state may terminate the contract and permanently suspend or debar the business entity from doing business with the state. Upon such termination, the state may withhold up to twenty-five percent of the total amount due to the business entity.

10. Sections 285.525 to 285.550 shall not be construed to deny any procedural mechanisms or legal defenses included in a federal work authorization program.

11. Any business entity subject to a complaint and subsequent enforcement under sections 285.525 to 285.540, or any employee of such a business entity, may challenge the enforcement of this section with respect to such entity or employee in the courts of the state of Missouri.

12. If the court finds that any complaint is frivolous in nature or finds no probable cause to believe that there has been a violation, the court shall dismiss the case. For purposes of this subsection, "frivolous" shall mean a complaint not shown by clear and convincing evidence to be valid. Any person who submits a frivolous complaint shall be liable for actual, compensatory, and punitive damages to the alleged violator for holding the alleged violator before the public in a false light. If the court finds that a complaint is frivolous or that there is not probable cause to believe there has been a violation, the attorney general shall issue a public report to the complainant and the alleged violator stating with particularity its reasons for dismissal of the complaint. Upon such issuance, the complaint and all materials relating to the complaint shall be a public record as defined in chapter 610.

13. The determination of whether a worker is an unauthorized alien shall be made by the federal government. A determination of such status of an individual by the federal government shall create a rebuttable presumption as to that individual's status in any judicial proceedings brought under this section or section 285.530. The court may take judicial notice of any verification of an individual's status previously provided by the federal government and may request the federal government to provide automated or testimonial verification.

14. Compensation, whether in money or in kind or in services, knowingly provided to any unauthorized alien shall not be allowed as a business expense deduction from any income or business taxes of this state.

15. Any business entity which terminates an employee in accordance with this section shall not be liable for any claims made against the business entity under chapter 213 for the termination.

(L. 2008 H.B. 1549, et al.)

Effective 1-01-09



Section 285.540 Rulemaking authority.

Effective 01 Jan 2009, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

285.540. Rulemaking authority. — The attorney general shall promulgate rules to implement the provisions of sections 285.525 to 285.550. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly under chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2008, shall be invalid and void.

(L. 2008 H.B. 1549, et al.)

Effective 1-01-09



Section 285.543 Database to be maintained.

Effective 01 Jan 2009, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

285.543. Database to be maintained. — The attorney general shall maintain a database that documents any business entity whose permit, license, or exemption has been suspended or state contract has been terminated.

(L. 2008 H.B. 1549, et al.)

Effective 1-01-09



Section 285.550 Failure to suspend a business permit, city or county deemed to have adopted a sanctuary policy.

Effective 01 Jan 2009, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

285.550. Failure to suspend a business permit, city or county deemed to have adopted a sanctuary policy. — If any municipal or county governing body fails to suspend the business permit, if such exists, and applicable licenses or exemptions as directed by the attorney general as a result of a violation of section 285.530 or 285.535 within fifteen days after notification by the attorney general, the municipality shall be deemed to have adopted a sanctuary policy as defined in section 67.307 and shall be subject to the penalties thereunder.

(L. 2008 H.B. 1549, et al.)

Effective 1-01-09



Section 285.555 Discontinuance of federal work authorization program, effect of.

Effective 07 Jul 2009, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

285.555. Discontinuance of federal work authorization program, effect of. — Should the federal government discontinue or fail to authorize or implement any federal work authorization program, then subsections 2 and 3 of section 285.530 and paragraph (b) of subdivision (1) of subsection 6 of section 285.535 and paragraph (b) of subdivision (2) of subsection 6 of section 285.535 shall not apply after the date of discontinuance or failure to authorize or implement, and the general assembly shall review sections 285.525 to 285.555 for the purpose of determining whether the sections are no longer applicable and should be repealed.

(L. 2008 H.B. 1549, et al., A.L. 2009 H.B. 390)

Effective 7-07-09



Section 285.575 Citation of law — definitions — at-will employment doctrine codified — protected persons, prohibited discharge — action for damages, when, remedies.

Effective 28 Aug 2017

Title XVIII LABOR AND INDUSTRIAL RELATIONS

285.575. Citation of law — definitions — at-will employment doctrine codified — protected persons, prohibited discharge — action for damages, when, remedies. — 1. This section shall be known and may be cited as the “Whistleblower’s Protection Act”.

2. As used in this section, the following terms shall mean:

(1) “Because” or “because of”, as it relates to the adverse decision or action, the person’s status as a protected person was the motivating factor;

(2) “Employer”, an entity that has six or more employees for each working day in each of twenty or more calendar weeks in the current or preceding calendar year. “Employer” shall not include the state of Missouri or its agencies, instrumentalities, or political subdivisions, including but not limited to any public institution of higher education, a corporation wholly owned by the state of Missouri, an individual employed by an employer, or corporations and associations owned or operated by religious or sectarian organizations;

(3) “Proper authorities”, a governmental or law enforcement agency, an officer of an employee’s employer, the employee’s supervisor employed by the employer, or the employee’s human resources representative employed by the employer;

(4) “Protected person”, an employee of an employer who has reported to the proper authorities an unlawful act of his or her employer; an employee of an employer who reports to his or her employer serious misconduct of the employer that violates a clear mandate of public policy as articulated in a constitutional provision, statute, or regulation promulgated under statute; or an employee of an employer who has refused to carry out a directive issued by his or her employer that if completed would be a violation of the law. An employee of an employer is not a protected person if:

(a) The employee is a supervisory, managerial, or executive employee or an officer of his or her employer and the unlawful act or serious misconduct reported concerns matters upon which the employee is employed to report or provide professional opinion; or

(b) The proper authority or person to whom the employee makes his or her report is the person whom the employee claims to have committed the unlawful act or violation of a clear mandate of public policy;

(5) “The motivating factor”, the employee’s protected classification actually played a role in the adverse decision or action and had a determinative influence on the adverse decision or action.

3. This section is intended to codify the existing common law exceptions to the at-will employment doctrine and to limit their future expansion by the courts. This section, in addition to chapter 213 and chapter 287, shall provide the exclusive remedy for any and all claims of unlawful employment practices.

4. It shall be an unlawful employment practice for an employer to discharge an individual defined as a protected person in this section because of that person’s status as a protected person.

5. A protected person aggrieved by a violation of this section shall have a private right of action for actual damages for violations of this section but not for punitive damages. However, if a private right of action for damages exists under another statutory or regulatory scheme, whether under state or federal law, no private right of action shall exist under this statute.

6. Any party to any action initiated under this section may demand a trial by jury.

7. A protected person aggrieved by a violation of this section shall have a private right of action that may be filed in a court of competent jurisdiction. The only remedies available in such an action shall be:

(1) Back pay;

(2) Reimbursement of medical bills directly related to a violation of this section; and

(3) Additionally, if a protected person proves, by clear and convincing evidence, that the conduct of the employer was outrageous because of the employer’s evil motive or reckless indifference to the rights of others, then, such person may receive double the amount awarded under subdivisions (1) and (2) of this subsection, as liquidated damages. In applying this subdivision, the provisions of section 510.263 shall be applied as though liquidated damages were punitive damages and as though the amounts referenced in subdivisions (1) and (2) of this subsection were compensatory damages.

8. The court, in addition to the damages set forth in subsection 7 of this section, may award the prevailing party court costs and reasonable attorney fees; except that a prevailing respondent may be awarded reasonable attorney fees only upon a showing that the case was without foundation.

(L. 2017 S.B. 43)






Chapter 286 Department of Labor and Industrial Relations

Chapter Cross References



Section 286.001 Definitions.

Effective 28 Aug 2011

Title XVIII LABOR AND INDUSTRIAL RELATIONS

286.001. Definitions. — As used in this chapter, unless the context clearly states otherwise, the following terms mean:

(1) "Commission", the labor and industrial relations commission;

(2) "Department", the department of labor and industrial relations;

(3) "Director", the director of the department of labor and industrial relations;

(4) "Division", the divisions of employment security, labor standards and workers' compensation; and

(5) "Division heads", the division directors for each of the divisions.

(L. 1995 H.B. 300 & 95, A.L. 2011 H.B. 464)



Section 286.005 Creation of department of labor and industrial relations, general powers and duties — commission created, compensation — director's appointment.

Effective 28 Aug 2011

Title XVIII LABOR AND INDUSTRIAL RELATIONS

286.005. Creation of department of labor and industrial relations, general powers and duties — commission created, compensation — director's appointment. — 1. There is hereby created a "Department of Labor and Industrial Relations" to be headed by a labor and industrial relations commission as provided by Section 49, Article IV, Constitution of Missouri. All the powers, duties and functions of the industrial commission are transferred by type I transfer to the labor and industrial relations commission and the industrial commission is abolished. The commission shall nominate and the governor shall appoint, with the advice and consent of the senate, the director of the department to be the chief administrative officer of the department. Members of the industrial commission on May 2, 1974, shall become members of the commission and the terms of the commission members shall be the same as provided by law for the industrial commission. Individuals appointed as members of the industrial commission shall serve the remainder of the term to which they were appointed as members of the commission. The members of the commission shall receive an annual salary of seventy-two thousand seven hundred thirty-five dollars plus any salary adjustment provided pursuant to section 105.005 payable out of the state treasury. The board of rehabilitation is abolished as hereinafter set out and on May 2, 1974, no compensation shall be paid to any person as a member of the board of rehabilitation, other provisions of the law notwithstanding. The director of the department shall appoint other division heads in the department. For the purposes of subsections 6, 7, 8 and 9 of section 1 of the reorganization act of 1974, the director of the department shall be construed as the head of the department of labor and industrial relations.

2. All powers, duties, and functions vested by law in the division of employment security, chapter 288, and others, are transferred by type II transfer to the department.

3. All powers, duties, and functions vested by law in the division of workers' compensation, chapter 287, and others, are transferred by type II transfer to the department.

4. All the powers, duties, and functions of the board of rehabilitation, chapter 287, and others, are transferred by type I transfer to the division of workers' compensation of the department and the board of rehabilitation is abolished.

5. All powers, duties and functions vested by law in the division of industrial inspections and the division of mine inspections, chapters 286, 290, 291, 292, 293, 294 and 444, which were previously transferred by type I transfer to the inspection section of the department, are transferred to the division of labor standards of the department. Employees of the division performing duties related to the mine safety and health act and the occupational safety health act shall be selected in accord with chapter 36.

6. All the powers, duties, and functions vested by law in the state board of mediation under chapter 295, and others, are transferred by type II transfer to the department.

7. All employees of the division of employment security shall be selected in accord with chapter 36.

8. The Missouri commission on human rights, and all the authority, powers, duties, functions, records, personnel, property, matters pending and other pertinent vestiges thereof vested in the Missouri commission on human rights under chapters 213, 296, 314, and others, are transferred by type III transfer to the department. Members of the Missouri commission on human rights shall be nominated by the director for appointment by the governor, by and with the advice and consent of the senate.

(L. 1973 1st Ex. Sess. S.B. 1 § 8, A.L. 1977 H.B. 841, A.L. 1980 H.B. 1266, A.L. 1981 S.B. 389 § 8 Reorg. Act 1974, A.L. 1984 S.B. 528, A.L. 1986 S.B. 426, A.L. 1995 H.B. 300 & 95, A.L. 2011 H.B. 464)

Revisor's note: Salary adjustment index is printed, as required by § 105.005, in Appendix E.



Section 286.010 Creation of department of labor and industrial relations — industrial relations commission of Missouri — members, appointment, qualifications — chairman.

Effective 28 Aug 1995

Title XVIII LABOR AND INDUSTRIAL RELATIONS

286.010. Creation of department of labor and industrial relations — industrial relations commission of Missouri — members, appointment, qualifications — chairman. — There is hereby created and established a separate department of the state government to be known as "The Department of Labor and Industrial Relations". Such department shall be under the control, management and supervision of a commission to be known and designated as "The Labor and Industrial Relations Commission of Missouri". Such commission shall consist of three members, each of whom shall have resided in this state for at least five years immediately prior to the person's appointment, to be appointed by the governor, by and with the advice and consent of the senate. One member of the commission shall be a person who, on account of the person's previous vocation, employment, affiliation or interests shall be classified as a representative of employers, and one member who, on account of the person's previous vocation, employment, affiliation or interests shall be classified as a representative of employees, and one member, who, by reason of the person's previous activities and interests shall be classified as a representative of the public and who is licensed to practice law in the state of Missouri; provided, however, that not more than two members of the commission shall be of the same political party. A member of the commission shall be designated by the governor as the chairman of the commission. During the member's term of membership on the commission, no member shall engage in any other business, vocation or employment, or serve as an officer or committee member of any political party or organization. Any two commissioners shall constitute a quorum. The governor shall fill any vacancy within sixty days but no vacancy shall impair the right of the remaining commissioners to exercise all powers of the commission.

(L. 1945 p. 1101 § 1. A.L. 1995 H.B. 300 & 95)

(1972) Where the final award and the order denying the motion to vacate were signed by two members of the commission thus constituting a quorum or majority, they were acts of the commission and were totally within its powers even though the member dissenting each time was a different member. Graphenreed v. Ford Motor Company (A.), 472 S.W.2d 68.



Section 286.020 Term of office — vacancies — confirmation before the senate — failure to receive confirmation, effect — removal of member.

Effective 28 Aug 2005

Title XVIII LABOR AND INDUSTRIAL RELATIONS

286.020. Term of office — vacancies — confirmation before the senate — failure to receive confirmation, effect — removal of member. — The term of office of each member of the commission shall be six years except that when first constituted one member shall be appointed for two years, one for four years and one for six years, and thereafter all vacancies shall be filled as they occur. The terms of office of the first members of the commission shall begin on the date of their appointment which shall be within thirty days after the effective date of this chapter. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall be appointed by the governor, by and with the advice and consent of the senate, for the remainder of such term. Every commission member appointed to serve, either as a permanent, an acting, a temporary, an interim, or as a legislative recess appointment, shall appear for confirmation before the senate within thirty days after the senate next convenes for regular session. Any member appointed to or serving the labor and industrial relations commission without senate confirmation after said time period shall immediately resign from the commission and shall not be reappointed to the same office or position in accordance with Section 51 of Article IV of the Missouri Constitution. The governor may remove any member of the commission, after notice and hearing, for gross inefficiency, mental or physical incapacity, neglect of duties, malfeasance, misfeasance or nonfeasance in office, incompetence or for any offense involving moral turpitude or oppression in office.

(L. 1945 p. 1101 § 2, A.L. 1995 H.B. 300 & 95, A.L. 2005 S.B. 1 & 130)



Section 286.040 Commission to appoint a secretary — qualifications — duties — salary.

Effective 28 Aug 1995

Title XVIII LABOR AND INDUSTRIAL RELATIONS

286.040. Commission to appoint a secretary — qualifications — duties — salary. — The commission shall appoint a secretary who shall serve at the pleasure of the commission. The secretary shall be a citizen and a qualified voter of this state and shall have had at least five years' experience in business or public administration or office management. The secretary shall keep full and true records of all proceedings of the commission and copies of all rules, regulations, decisions and orders made by the commission and he shall be responsible to it for the safe custody and preservation of such records and documents. Under the direction of the commission, the secretary shall have general charge of its office, superintend its clerical business, coordinate the work of the various divisions of the department, and perform such other duties as the commission may prescribe. The secretary shall receive a salary in an amount to be fixed by the commission.

(L. 1945 p. 1101 § 4, A.L. 1947 V. II p. 278, A.L. 1957 p. 571, A.L. 1963 p. 408, A.L. 1980 H.B. 1266, A.L. 1995 H.B. 300 & 95)



Section 286.050 Oath of office.

Effective 28 Aug 1995

Title XVIII LABOR AND INDUSTRIAL RELATIONS

286.050. Oath of office. — Each member of the commission, the secretary and each head of a division within the department, before entering upon the person's duties shall take and subscribe to an oath or affirmation to support the Constitution of the United States and of this state and to faithfully discharge the duties of the person's office.

(L. 1945 p. 1101 § 5, A.L. 1995 H.B. 300 & 95)



Section 286.060 Labor and industrial relations commission, powers and duties — rules.

Effective 28 Aug 1995

Title XVIII LABOR AND INDUSTRIAL RELATIONS

286.060. Labor and industrial relations commission, powers and duties — rules. — 1. It shall be the duty of the labor and industrial relations commission, and it shall have power, jurisdiction and authority:

(1) To sue and be sued in its official name;

(2) To have and use an official seal bearing the following inscription: "The Labor and Industrial Relations Commission of the State of Missouri", which shall be judicially noticed;

(3) To have all powers, duties and responsibilities conferred or imposed upon it by the workers' compensation law (chapter 287) and by the unemployment compensation law (chapter 288);

(4) To approve or disapprove all rules or regulations promulgated by any division within the department. Such rules or regulations shall not become effective until ten days after their approval by the commission and copies thereof have been filed in the office of the secretary of state;

(5) To establish and maintain as far as practicable a central system of collecting, preparing, compiling and reporting all material for statistical use in all divisions of the department of labor and industrial relations, and to this end the department shall have access to the books and records of all state departments, except those which are required by law to be kept confidential. The commission may by regulation permit employers or other persons to file combined reports of information required by law to be reported to the several divisions within the department whenever it finds that same or similar information is required by law to be reported by such employers or persons to more than one division within the department;

(6) To maintain, as far as practicable, a central system for payroll and other accounting for the several divisions in the department;

(7) To compile and publish, in printed form, the laws under which the commission and the various divisions in the department operate, together with all rules and regulations (except such rules and regulations which relate to the internal management of the department) which have been adopted by or with the approval of the commission, and to furnish copies thereof to any citizen of the state upon request;

(8) To adopt all regulations necessary to the efficient internal management of the department, not inconsistent with any provisions of law, and such regulations shall become effective immediately upon adoption, unless the commission shall otherwise order; to adopt regulations governing its proceedings in connection with the exercise of its quasi-judicial functions, and such regulations shall become effective ten days after copies thereof are filed in the office of the secretary of state;

(9) The commission or any member thereof may hold hearings, require the attendance of witnesses, administer oaths and take testimony;

(10) Each of the commissioners shall have power to certify to official acts;

(11) To prepare and submit to each regular session of the general assembly and to the governor at the beginning of each session of the general assembly, a complete and detailed report of the activities of the department, including the activities of each division within the department, during the preceding biennial period. Such report shall include a balance sheet of the moneys in the various administrative funds under its jurisdiction as well as all information required to be reported by the various laws under its jurisdiction, which reports shall be in lieu of any report to the general assembly now required by law for any department or office, the powers and duties of which are by this chapter vested in a division in the department of labor and industrial relations;

(12) To require the division of employment security to furnish it with a stenographer or clerk to file, process and keep records of all cases appealed from that division to the labor and industrial relations commission; and*

(13) To have and perform such other powers and duties as may be conferred or imposed upon it by law.

2. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1945 p. 1101 § 6, A.L. 1947 V. II p. 278, A.L. 1980 H.B. 1396, A.L. 1995 S.B. 3 and A.L. 1995 H.B. 300 & 95, A.L. 2011 H.B. 315)

*Word "and" does not appear in original rolls.

CROSS REFERENCES:

Additional duties, director of division of workers' compensation, 286.121

Workers' compensation claims to be reviewed only by administrative law judges, commission or appellate courts, 287.801



Section 286.070 Cost of administering each law, how paid.

Effective 28 Aug 1995

Title XVIII LABOR AND INDUSTRIAL RELATIONS

286.070. Cost of administering each law, how paid. — The board of public buildings shall provide suitable offices for the commission. All costs, except the salaries of the commissioners, the secretary of the commission, clerks, stenographers, statisticians and attorneys, as may be reasonably required in the performance of the commission's duties, including cost of furniture, equipment, materials, supplies, repairs, additions, travel, operations, salaries, printing, shall be paid out of the general revenue, and the general assembly shall make adequate appropriations for all such expenses. The commission shall employ and fix the compensation of such clerks, stenographers, statisticians and attorneys as may be reasonably required in the performance of the commission's duties. Said compensation shall be funded by the divisions of employment security, labor standards and workers' compensation according to the workload received by the commission from said divisions, and assigned to said personnel.

(L. 1945 p. 1101 § 7, A.L. 1947 V. II p. 278, A.L. 1995 H.B. 300 & 95)

CROSS REFERENCE:

Legal advisors to commission to serve as special consultants to the board of trustees for the Missouri state employees' retirement system, 104.332



Section 286.080 Record of every hearing to be kept.

Effective 28 Aug 1945

Title XVIII LABOR AND INDUSTRIAL RELATIONS

286.080. Record of every hearing to be kept. — A full and complete record of every hearing held by the commission or by any of the divisions within the department shall be kept. All testimony at any such hearing shall be recorded, but need not be transcribed unless needed in connection with further appeals.

(L. 1945 p. 1101 § 8)



Section 286.090 Written statement of findings in appealed cases.

Effective 28 Aug 1995

Title XVIII LABOR AND INDUSTRIAL RELATIONS

286.090. Written statement of findings in appealed cases. — In every appeal coming before the commission from any of the divisions of the department, the commission shall prepare and file a written statement giving the commission's findings of fact and conclusions of law on the matters in issue in such appeal together with the reasons for the commission's decision in the appeal; except that a decision of a division of the department meeting the requirements of this section may be affirmed or adopted without such written statement.

(L. 1945 p. 1101 § 9, A.L. 1967 p. 381, A.L. 1995 H.B. 300 & 95)



Section 286.100 Central offices in Jefferson City.

Effective 28 Aug 1995

Title XVIII LABOR AND INDUSTRIAL RELATIONS

286.100. Central offices in Jefferson City. — The commission and each of the divisions in the department shall keep their central offices in Jefferson City. The board of public buildings, or such agency as may exercise the powers and duties now performed by such board, shall, as far as practicable and as soon as possible, furnish centralized office space and quarters for the department and each of its divisions.

(L. 1945 p. 1101 § 11, A.L. 1995 H.B. 300 & 95)



Section 286.110 Divisions of department created.

Effective 28 Aug 1995

Title XVIII LABOR AND INDUSTRIAL RELATIONS

286.110. Divisions of department created. — There is hereby created within the department the following divisions:

(1) The division of workers' compensation;

(2) The division of employment security; and

(3) The division of labor standards.

(L. 1945 p. 1101 § 12, A.L. 1947 V. II p. 278, A. 1949 S.B. 1102, A.L. 1995 H.B. 300 & 95)



Section 286.120 Division of workers' compensation supervised by director, term of office, powers, bond.

Effective 28 Aug 1995

Title XVIII LABOR AND INDUSTRIAL RELATIONS

286.120. Division of workers' compensation supervised by director, term of office, powers, bond. — Subject to the supervision of the director of the department of labor and industrial relations, the division of workers' compensation shall be supervised and controlled by a division director who shall be appointed by and report to the director of the department of labor and industrial relations. The division director shall have all of the powers now vested by law in administrative law judges by the provisions of the workers' compensation law. Under the supervision of the director of the department of labor and industrial relations, the division director shall exercise such powers, duties and responsibilities as deemed necessary and as prescribed by the director of the department of labor and industrial relations in connection with the administration of the workers' compensation law (chapter 287), and the victims of crime law (chapter 595). Before entering upon the division director's duties, the director of the division of workers' compensation shall give a bond to the state of Missouri in the sum of twenty-five thousand dollars, conditioned that said division director will faithfully account for all moneys and property that may come into the division director's hands by virtue of the division director's office, and if a surety bond is given, the premium therefor shall be paid by the state from the workers' compensation fund.

(L. 1945 p. 1101 § 12, A.L. 1947 V. II p. 278, A. 1949 S.B. 1102, A.L. 1953 p. 528, A.L. 1957 p. 559, A.L. 1961 p. 423, A.L. 1980 H.B. 1266, H.B. 1396, A.L. 1995 H.B. 300 & 95)

CROSS REFERENCE:

Workers' compensation, Chap. 287



Section 286.121 Director of department to compile certain statistics — industrial commission administering agency for occupational safety and health act.

Effective 28 Aug 1995

Title XVIII LABOR AND INDUSTRIAL RELATIONS

286.121. Director of department to compile certain statistics — industrial commission administering agency for occupational safety and health act. — 1. The director shall compile or supervise the compilation of all statistics and information relating to occupational injuries and illnesses required by and for the use of the United States Department of Labor in implementing the provisions of the Occupational Safety and Health Act of 1970. The director shall also compile or supervise the compilation of all statistics required of the division by the United States Atomic Energy Commission.

2. The labor and industrial relations commission of the Missouri department of labor and industrial relations, having been designated by the governor as the agency responsible for administering the provisions of the Occupational Safety and Health Act of 1970, is charged with the express duty and responsibility to take all possible steps necessary in order to comply with the terms, provisions and requirements of said act insofar as it is applicable to Missouri.

(L. 1971 S.B. 362 § 1, A.L. 1980 H.B. 1266, H.B. 1396, A.L. 1981 S.B. 389, A.L. 1995 H.B. 300 & 95)



Section 286.130 Division of employment security supervised by director — powers and duties.

Effective 28 Aug 1995

Title XVIII LABOR AND INDUSTRIAL RELATIONS

286.130. Division of employment security supervised by director — powers and duties. — Subject to the supervision of the director of the department of labor and industrial relations, the division of employment security is under the control, management and supervision of a director who shall be appointed by the governor as otherwise provided by law. The division director shall perform all duties and have all the powers and responsibilities conferred and imposed upon him by the Missouri employment security law.

(L. 1945 p. 1101 § 12, A.L. 1947 V. II p. 278, A. 1949 S.B. 1102, A.L. 1957 p. 557, A.L. 1995 H.B. 300 & 95)

CROSS REFERENCE:

Employment security, Chap. 288



Section 286.147 Director, appointment, powers, duties — investigation of fatal accidents — reports.

Effective 28 Aug 1995

Title XVIII LABOR AND INDUSTRIAL RELATIONS

286.147. Director, appointment, powers, duties — investigation of fatal accidents — reports. — The division of labor standards shall be supervised by a division director who shall be appointed by and report to the director of the department of labor and industrial relations. The division director shall exercise such powers, duties and responsibilities as deemed necessary and as prescribed by the director of the department of labor and industrial relations in connection with the administration of the provisions of chapters 286, 290, 291, 292, 293, 294 and 444 that pertain to the division of labor standards. The division director shall make an investigation of all accidents, occurring in occupations under the statutory jurisdiction of the division, which result in death and file a written report in the office of the division of labor standards and in the office of the department director and make safety recommendations to the employer where the accident occurred.

(L. 1967 p. 382, A.L. 1995 H.B. 300 & 95)



Section 286.300 Administrative fund created — purpose — disbursement — fund shall not lapse to general revenue, when.

Effective 01 Jul 1999, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

286.300. Administrative fund created — purpose — disbursement — fund shall not lapse to general revenue, when. — There is hereby created within the department of labor and industrial relations a "Department of Labor and Industrial Relations Administrative Fund" which shall be administered by the director of the department of labor and industrial relations. Moneys in the fund shall only be expended by the department of labor and industrial relations to administer the laws under the jurisdiction of the department and to provide goods and services which relate to the administration of these laws. The fund shall consist of revenues derived from privileges, conveniences, contracts, goods or services provided by the department of labor and industrial relations or any of the department's agencies to any governmental entity, public or private entities; moneys received as gifts, grants, bequests or contributions from private, federal, county or municipal entities; or other moneys which are transferred or paid to the department of labor and industrial relations or any of the department's agencies. The state treasurer shall be the custodian of the fund and shall provide disbursement from the fund at the request of the director of the department of labor and industrial relations for the reimbursement of goods and services necessary for the administration of the laws within the jurisdiction of the department of labor and industrial relations. Quarterly transfers from departmental funds and general revenue, if appropriate, shall be made on the first day of each quarter of the state fiscal year, except that funding for one-time, extraordinary or nonoperating expenses may be transferred in the first quarter in its entire annual amount. The provisions of section 33.080 to the contrary notwithstanding, money in this fund shall not be transferred and placed to the credit of general revenue until the amount in the fund at the end of the fiscal year exceeds one and one quarter times the appropriations from the fund for the preceding fiscal year. The amount, if any, in the fund which shall lapse is that amount in the fund which exceeds the appropriate multiple of the appropriations from the fund for the preceding fiscal year. Interest accruing to the fund shall be part of the fund. The director of the department of labor and industrial relations shall include a reporting of all receipts and expenditures from the fund in the department's annual budget.

(L. 1999 S.B. 234)

Effective 7-01-99






Chapter 287 Workers' Compensation Law

Chapter Cross References



Section 287.010 Citation of law.

Effective 28 Aug 1980

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.010. Citation of law. — This chapter shall be known as "The Workers' Compensation Law".

(RSMo 1939 § 3689, A.L. 1980 H.B. 1396)

Prior revision: 1929 § 3299

(1960) Defenses that injuries to employee were subject to workmen's compensation law and that plaintiff was estopped to sue by accepting benefits cannot be raised by motion to dismiss but should be asserted by answer. Roberts v. Epicure Foods Co. (Mo.), 330 S.W.2d 837.

(1960) Fact that employee who is required to work in place where she necessarily inhaled noxious fumes with the result that she contracted pulmonary emphysema did not render the workmen's compensation law of Missouri inapplicable to her injury. Common law action for negligence of employer dismissed. Oggesen v. General Cable Corp., 273 F.2d 331.

(1962) Where maintenance man in attempting to unlock a perforating machine placed a pipe over wrench handle and bounced up and down on end of pipe thereby sustaining back injury, the injury was an accident and compensable. Brotherton v. International Shoe Company (A.), 360 S.W.2d 108.

(1962) Evidence supported finding claimant as result of fall suffered fifteen percent permanent partial disability of left arm where elbow was enlarged and would tire during the day although there was no loss of motion and claimant suffered no loss of earnings. Franklin v. St. Louis Independent Packing Company (A.), 360 S.W.2d 350.

(1963) Evidence was sufficient to justify finding of industrial commission that claimant sustained an accident when he slipped on floor and twisted his back while holding a sixty-pound sack of sugar and fell resulting in injuries to his lower back notwithstanding his medical testimony was only to the effect that it was possible that the accident resulted in the back injury. Smith v. Terminal Transfer Company (A.), 372 S.W.2d 659.

(1967) Where employee was injured in automobile accident while on the way to work in transportation furnished by the employer, the transportation was an implied term of and within the scope of the employment contract, and the accident arose out of and in the course of employee's employment. Griffin v. Ross (A.), 411 S.W.2d 649.

(1967) An accidental injury “arises out of” employment only when there is a causal connection between the employee's injury and his employment, and a claimant meets this requirement only when the injury is the rational consequence of an act incidental to his employment. Blatt v. Metropolitan Life Insurance Co. (A.), 413 S.W.2d 533.

(1967) A showing that claimant's job involved pulling two hundred and fifty pound car loaded with staves onto a skid and was done intentionally in accordance with preconceived design and that nothing unusual occurred other than claimant feeling a pain was not sufficient evidence to sustain the burden of proof that claimant had experienced an accident arising out of and in the course of his employment. Bauer v. Independent Stave Co. (A.), 417 S.W.2d 693.

(1968) Driver hired by delivery service to work exclusively on hauling for cooperage company, under the direction and control of cooperage company, was employee of cooperage company for workmen's compensation purposes. Feldmann v. Dot Delivery Service (A.), 425 S.W.2d 491.

(1980) Exclusive remedy of parents of deceased worker for compensation for alleged wrongful death of worker in employment accident under Workers' Compensation Law; overruling Miller v. Hotel Savoy Co. (A.), 68 S.W.2d 929. Combs v. City of Maryville (A.), 609 S.W.2d 475.

(1991) Where worker alleges wrongful discharge and intentional infliction of emotional distress, Missouri's workers' compensation law provides exclusive remedy for emotional distress inflicted during course of employment. Waldermeyer v. ITT Consumer Financial Corp., 767 F.Supp. 989 (E.D. Mo.).

(1993) Where employee alleged former employer invaded her privacy because there was peep hole between her bathroom and supervisors' bathroom, court ruled that in all instances where an injured person seeks to hold employer liable under any common law tort theory, including intentional torts, for injuries resulting from work experiences, Labor and Industrial Relations Commission has exclusive initial jurisdiction to determine whether injuries are result of an accident covered by workers' compensation. Massey v. Victor I. Phillips Co., 827 F.Supp. 597 (W.D. Mo.).

(1993) Where police officer alleged intentional torts by city and by co-employees individually, claim against city was barred by workers' compensation act; however, claims against individual co-employees, including police chief, were not barred by workers' compensation act. Russell v. City of Overland Police Dept., 838 F.Supp 1350 (E.D. Mo.).

(1993) Where claimant who was employed by company based in Jefferson City was traveling home from job site at Lake of the Ozarks with saw belonging to company in car, travel did not serve mutual benefit and dual purpose doctrine did not apply. Accident did not occur on employer's premises or at work site; therefore, claim did not fall within workers' compensation act. Stockman v. J.C. Industries, Inc., 854 S.W.2d 24 (Mo. App. W.D.).



Section 287.020 Definitions — intent to abrogate earlier case law.

Effective 28 Aug 2017

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.020. Definitions — intent to abrogate earlier case law. — 1. The word “employee” as used in this chapter shall be construed to mean every person in the service of any employer, as defined in this chapter, under any contract of hire, express or implied, oral or written, or under any appointment or election, including executive officers of corporations. Except as otherwise provided in section 287.200, any reference to any employee who has been injured shall, when the employee is dead, also include his or her dependents, and other persons to whom compensation may be payable. The word “employee” shall also include all minors who work for an employer, whether or not such minors are employed in violation of law, and all such minors are hereby made of full age for all purposes under, in connection with, or arising out of this chapter. The word “employee” shall not include an individual who is the owner, as defined in section 301.010, and operator of a motor vehicle which is leased or contracted with a driver to a for-hire motor carrier operating within a commercial zone as defined in section 390.020 or 390.041, or operating under a certificate issued by the Missouri department of transportation or by the United States Department of Transportation, or any of its subagencies. The word “employee” also shall not include any person performing services for board, lodging, aid, or sustenance received from any religious, charitable, or relief organization.

2. The word “accident” as used in this chapter shall mean an unexpected traumatic event or unusual strain identifiable by time and place of occurrence and producing at the time objective symptoms of an injury caused by a specific event during a single work shift. An injury is not compensable because work was a triggering or precipitating factor.

3. (1) In this chapter the term “injury” is hereby defined to be an injury which has arisen out of and in the course of employment. An injury by accident is compensable only if the accident was the prevailing factor in causing both the resulting medical condition and disability. “The prevailing factor” is defined to be the primary factor, in relation to any other factor, causing both the resulting medical condition and disability.

(2) An injury shall be deemed to arise out of and in the course of the employment only if:

(a) It is reasonably apparent, upon consideration of all the circumstances, that the accident is the prevailing factor in causing the injury; and

(b) It does not come from a hazard or risk unrelated to the employment to which workers would have been equally exposed outside of and unrelated to the employment in normal nonemployment life.

(3) An injury resulting directly or indirectly from idiopathic causes is not compensable.

(4) A cardiovascular, pulmonary, respiratory, or other disease, or cerebrovascular accident or myocardial infarction suffered by a worker is an injury only if the accident is the prevailing factor in causing the resulting medical condition.

(5) The terms “injury” and “personal injuries” shall mean violence to the physical structure of the body and to the personal property which is used to make up the physical structure of the body, such as artificial dentures, artificial limbs, glass eyes, eyeglasses, and other prostheses which are placed in or on the body to replace the physical structure and such disease or infection as naturally results therefrom. These terms shall in no case except as specifically provided in this chapter be construed to include occupational disease in any form, nor shall they be construed to include any contagious or infectious disease contracted during the course of the employment, nor shall they include death due to natural causes occurring while the worker is at work.

4. “Death” when mentioned as a basis for the right to compensation means only death resulting from such violence and its resultant effects occurring within three hundred weeks after the accident; except that in cases of occupational disease, the limitation of three hundred weeks shall not be applicable.

5. Injuries sustained in company-owned or subsidized automobiles in accidents that occur while traveling from the employee’s home to the employer’s principal place of business or from the employer’s principal place of business to the employee’s home are not compensable. The extension of premises doctrine is abrogated to the extent it extends liability for accidents that occur on property not owned or controlled by the employer even if the accident occurs on customary, approved, permitted, usual or accepted routes used by the employee to get to and from their place of employment.

6. The term “total disability” as used in this chapter shall mean inability to return to any employment and not merely mean inability to return to the employment in which the employee was engaged at the time of the accident.

7. As used in this chapter and all acts amendatory thereof, the term “commission” shall hereafter be construed as meaning and referring exclusively to the labor and industrial relations commission of Missouri, and the term “director” shall hereafter be construed as meaning the director of the department of insurance, financial institutions and professional registration of the state of Missouri or such agency of government as shall exercise the powers and duties now conferred and imposed upon the department of insurance, financial institutions and professional registration of the state of Missouri.

8. The term “division” as used in this chapter means the division of workers’ compensation of the department of labor and industrial relations of the state of Missouri.

9. For the purposes of this chapter, the term “minor” means a person who has not attained the age of eighteen years; except that, for the purpose of computing the compensation provided for in this chapter, the provisions of section 287.250 shall control.

10. In applying the provisions of this chapter, it is the intent of the legislature to reject and abrogate earlier case law interpretations on the meaning of or definition of “accident”, “occupational disease”, “arising out of”, and “in the course of the employment” to include, but not be limited to, holdings in: Bennett v. Columbia Health Care and Rehabilitation, 80 S.W.3d 524 (Mo.App. W.D. 2002); Kasl v. Bristol Care, Inc., 984 S.W.2d 852 (Mo.banc 1999); and Drewes v. TWA, 984 S.W.2d 512 (Mo.banc 1999) and all cases citing, interpreting, applying, or following those cases.

11. For the purposes of this chapter, “occupational diseases due to toxic exposure” shall only include the following: mesothelioma, asbestosis, berylliosis, coal worker’s pneumoconiosis, brochiolitis obliterans, silicosis, silicotuberculosis, manganism, acute myelogenous leukemia, and myelodysplastic syndrome.

12. For the purposes of this chapter, “maximum medical improvement” shall mean the point at which the injured employee’s medical condition has stabilized and can no longer reasonably improve with additional medical care, as determined within a reasonable degree of medical certainty.

(RSMo 1939 § 3695, § 3744, A.L. 1945 p. 1996 (§ 3744), A.L. 1947 V. II p. 438 (§ 3695), A.L. 1959 S.B. 167, A.L. 1963 p. 408, A.L. 1967 p. 384, A.L. 1974 S.B. 417, A.L. 1977 S.B. 49, A.L. 1978 H.B. 1260, A.L. 1980 H.B. 1396, A.L. 1981 H.B. 324, A.L. 1993 S.B. 251, A.L. 2005 S.B. 1 & 130, A.L. 2008 H.B. 1883, A.L. 2013 S.B. 1, A.L. 2017 S.B. 8 merged with S.B. 66 merged with S.B. 222 merged with S.B. 225)

Prior revision: 1929 §§ 3305, 3354

CROSS REFERENCE:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008

Accident

(1967) The definition of the word “accident” is broad enough to include an unusual or abnormal strain, but a back injury suffered in course of usual work where no abnormal or unusual strain contributed to injury was not an accident. Mason v. F.W. Strecker Transfer Company (A.), 409 S.W.2d 267.

(1971) Inhalation of paint dust and paint fumes for a period of over three years by person employed as sander and spray painter of dispensing machines, and resulting effect on his body and lungs, including aggravation of preexisting condition of tuberculosis held not an “accident” under this section. Bess v. Coca-Cola Bottling Company of St. Louis (A.), 469 S.W.2d 40.

(1973) Held that unusual abnormal and continuous physical and mental strain sustained by over-the-road truck driver constituted an “accident” within the meaning of the workmen's compensation statute. Snugges v. Steel Haulers, Inc. (Mo.) 501 S.W.2d 481.

(1974) Held that where workman was found dying after he had unloaded cargo in his normal job there was no presumption of accident. A heart attack is not “accidental” unless it results from unusual exertion and strain. It is incumbent on plaintiffs to produce affirmative evidence of accident. Russell v. Southwest Grease and Oil Co. (A.), 509 S.W.2d 776.

Course of Employment

(1965) Words “arising out of” refer to the origin or cause of the accident and are descriptive of its character, while words “in the course of” refer to the time, place and circumstances under which the accident takes place. Kammeyer v. Board of Education (A.), 393 S.W.2d 122.

(1969) Volunteer working at hospital without pay was an employee within meaning of employee “under any appointment or election” in this section. Orphant v. St. Louis State Hospital, Division of Mental Diseases (Mo.), 441 S.W.2d 355.

(1977) Sole proprietor of unincorporated business is not an “employee” and is not eligible for benefits for injury received while performing duties normally performed by an employee. Bethel v. Sunlight Janitor Service (Mo.), 551 S.W.2d 616.

Occupational Disease

(1983) Liberally construing the term “accident” as used in the Workers' Compensation Act, so long as an injury is clearly job related, it is compensable. Wolfgeher v. Wagner Cartage Service, Inc. (Mo. banc), 646 S.W.2d 781.



Section 287.021 Sheriffs and deputy sheriffs to be covered by workers' compensation — average earnings defined.

Effective 28 Aug 1980

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.021. Sheriffs and deputy sheriffs to be covered by workers' compensation — average earnings defined. — 1. As used in this chapter, the term "employee" includes a sheriff or deputy sheriff and the term "employer" includes a county in regard to a sheriff or deputy sheriff.

2. Each county shall provide workers' compensation insurance in an insurance group licensed to write workers' compensation insurance in this state, or a city also recognized as a county may have at all times sufficient self-insurance coverage, so that all sheriffs and deputy sheriffs in the county or self-insured city recognized as a county will be covered.

3. The "average earnings" of a sheriff or deputy sheriff is his annual salary, or fourteen dollars per day, whichever is greater.

4. The provisions of this section shall not be construed to create any tort liability upon a county or to impose any duty upon a county other than complying with this chapter in relation to sheriffs and deputy sheriffs.

(L. 1973 H.B. 534 § 1, A.L. 1980 H.B. 1396, H.B. 1596)



Section 287.030 Employer defined.

Effective 28 Aug 1998

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.030. Employer defined. — 1. The word "employer" as used in this chapter shall be construed to mean:

(1) Every person, partnership, association, corporation, limited liability partnership or company, trustee, receiver, the legal representatives of a deceased employer, and every other person, including any person or corporation operating a railroad and any public service corporation, using the service of another for pay;

(2) The state, county, municipal corporation, township, school or road, drainage, swamp and levee districts, or school boards, board of education, regents, curators, managers or control commission, board or any other political subdivision, corporation, or quasi-corporation, or cities under special charter, or under the commission form of government;

(3) Any of the above-defined employers must have five or more employees to be deemed an employer for the purposes of this chapter unless election is made to become subject to the provisions of this chapter as provided in subsection 2 of section 287.090, except that construction industry employers who erect, demolish, alter or repair improvements shall be deemed an employer for the purposes of this chapter if they have one or more employees. An employee who is a member of the employer's family within the third degree of affinity or consanguinity shall be counted in determining the total number of employees of such employer.

2. Any reference to the employer shall also include his or her insurer or group self-insurer.

(RSMo 1939 § 3694, A.L. 1974 S.B. 417, A.L. 1978 H.B. 1260, A.L. 1979 H.B. 496, A.L. 1990 S.B. 751, A.L. 1998 H.B. 1237, et al.)

Prior revision: 1929 § 3304

(1958) Where employee of company owning trucks was placed under direction of company which leased a tractor and trailer and latter company had right to control him in performance of his duties, he became employee of leasing company and his general employer was not liable for his accidental death while so employed. Patton v. Patton (Mo.), 308 S.W.2d 739.

(2010) Strict construction of definition of "employer" mandates that a co-employee does not qualify as such and thus is not entitled to invoke employer immunity. Robinson v. Hooker, 323 S.W.3d 418 (Mo.App. W.D.).



Section 287.035 Partners, sole proprietors may elect to receive benefits for themselves — employees, effect — insurer's liability — intent of law — withdrawal of employee from coverage, procedure.

Effective 28 Aug 1998

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.035. Partners, sole proprietors may elect to receive benefits for themselves — employees, effect — insurer's liability — intent of law — withdrawal of employee from coverage, procedure. — 1. The benefits provided by this chapter resulting from work-related injuries shall apply to partners or sole proprietors, only when such partners or sole proprietors have individually elected to procure insurance policy protection for themselves against injuries sustained while in the pursuit of their vocation, profession or business.

2. An election by partners or sole proprietors to secure the protection of the benefits authorized by this chapter for themselves shall include their employees, if any, who are not eligible for compensation benefits except as provided by this section.

3. As respects the extension of benefits to employees pursuant to this section, there shall be general application of the compensation law; provided, however, section 287.030 shall be construed to encompass the limited application of this section to employers having less than five employees.

4. Insurers who underwrite the protection authorized by this section shall be directly and primarily liable for the benefits provided by this chapter.

5. It is the expressed intent of this section to allow the optional purchase of the protection for workers' injuries sustained by partners or sole proprietors, including their employees, while in the pursuit of their vocation, profession or business. As provided in this chapter, administrative and appellant jurisdiction shall be extended in regard to disagreements between injured individuals and their insurers, but any provision of this chapter requiring an employer-employee status, where none exists, is hereby waived to accomplish the limited application of this section.

6. (1) This chapter shall apply to any employee who is related to a partner or sole proprietor within the third degree of affinity or consanguinity unless such employee is withdrawn by the partner or sole proprietor from the coverage of the provisions of this chapter;

(2) Any partner or sole proprietor who wishes to withdraw from coverage any employee set forth in subdivision (1) of this subsection from the provisions of this chapter may do so by indicating such withdrawal from coverage under the provisions of a valid workers' compensation insurance policy by listing such employees to be withdrawn. The notice of withdrawal shall be in a manner and on a form as determined by the director of the department of insurance, financial institutions and professional registration. Such form shall require a list of those family member employees to be withdrawn, as described in subdivision (1) of this subsection. The withdrawal shall take effect and continue from the effective date of the insurance policy and any endorsements thereto up until the expiration date of the insurance policy or by written notice to the group self-insurer of which the employer is a member.

(L. 1983 H.B. 556, A.L. 1998 H.B. 1237, et al.)



Section 287.037 Member of limited liability company to receive coverage, rejection of coverage, rescission of rejection — S corporation, certain shareholders may elect or reject coverage.

Effective 28 Aug 2017

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.037. Member of limited liability company to receive coverage, rejection of coverage, rescission of rejection — S corporation, certain shareholders may elect or reject coverage. — 1. Notwithstanding any other provision of law to the contrary, beginning January 1, 1997, those insurance companies providing coverage pursuant to chapter 287, to a limited liability company, as defined in section 347.015, shall provide coverage for the employees of the limited liability company who are not members of the limited liability company. Members of the limited liability company, as defined in section 347.015, shall also be provided coverage pursuant to chapter 287, but such members may individually elect to reject such coverage by providing a written notice of such rejection on a form developed by the department of insurance, financial institutions and professional registration to the limited liability company and its insurer. Failure to provide notice to the limited liability company shall not be grounds for any member to claim that the rejection of such coverage is not legally effective. A member who elects to reject such coverage shall not thereafter be entitled to workers’ compensation benefits under the policy, even if serving or working in the capacity of an employee of the limited liability company, at least until such time as said member provides the limited liability company and its insurer with a written notice which rescinds the prior rejection of such coverage. The written notice which rescinds the prior rejection of such coverage shall be on a form developed by the department of insurance, financial institutions and professional registration. Any rescission shall be prospective in nature and shall entitle the member only to such benefits which accrue on or after the date the notice of rescission form is received by the insurance company.

2. Notwithstanding any other provision of law to the contrary, beginning January 1, 2018, a shareholder of an S corporation, as defined in subsection 1 of section 143.471, with at least forty percent or greater interest in the S corporation, may individually elect to reject coverage under this chapter by providing a written notice of such rejection to the S corporation and its insurer. Failure to provide notice to the S corporation shall not be grounds for any shareholder to claim that the rejection of such coverage is not legally effective. A shareholder who elects to reject such coverage shall not thereafter be entitled to workers’ compensation benefits under the policy, even if serving or working in the capacity of an employee of the S corporation, at least until such time as such shareholder provides the S corporation and its insurer with a written notice that rescinds the prior rejection of such coverage. Any rescission shall be prospective in nature and shall entitle the shareholder only to such benefits that accrue on or after the date the notice of rescission is received by the insurance company.

(L. 1996 H.B. 1368 § 1, A.L. 2017 S.B. 66)



Section 287.040 Liability of employer — contractors, subcontractors.

Effective 28 Aug 2017

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.040. Liability of employer — contractors, subcontractors. — 1. Any person who has work done under contract on or about his premises which is an operation of the usual business which he there carries on shall be deemed an employer and shall be liable under this chapter to such contractor, his subcontractors, and their employees, when injured or killed on or about the premises of the employer while doing work which is in the usual course of his business.

2. The provisions of this section shall not apply to the owner of premises upon which improvements are being erected, demolished, altered or repaired by an independent contractor but such independent contractor shall be deemed to be the employer of the employees of his subcontractors and their subcontractors when employed on or about the premises where the principal contractor is doing work.

3. In all cases mentioned in the preceding subsections, the immediate contractor or subcontractor shall be liable as an employer of the employees of his subcontractors. All persons so liable may be made parties to the proceedings on the application of any party. The liability of the immediate employer shall be primary, and that of the others secondary in their order, and any compensation paid by those secondarily liable may be recovered from those primarily liable, with attorney’s fees and expenses of the suit. Such recovery may be had on motion in the original proceedings. No such employer shall be liable as in this section provided, if the employee was insured by his immediate or any intermediate employer.

4. The provisions of this section shall not apply to the relationship between a for-hire motor carrier operating within a commercial zone as defined in section 390.020 or 390.041 or operating under a certificate issued by the Missouri department of transportation or by the United States Department of Transportation, or any of its subagencies, and an owner, as defined in section 301.010, and operator of a motor vehicle.

(RSMo 1939 § 3698, A.L. 2005 S.B. 1 & 130, A.L. 2017 S.B. 8 merged with S.B. 222 merged with S.B. 225)

Prior revision: 1929 § 3308

(1964) In view of sections 287.040 and 287.120 subcontractor's injured employee could not maintain common law action for damages against general contractor. Thompson v. Kroeger (Mo.), 380 S.W.2d 339.

(1965) “Premises”, as used in this section contemplates any place, under exclusive control of employer, where employer's usual business is being carried on or conducted. Johnson v. Simpson Oil Co. (A.), 394 S.W.2d 91.

(1972) As used in subdivision 1 of this section, the term “premises” is not restricted to the permanent site of the statutory employer's business nor limited to property owned or leased by him, but contemplates any place under the exclusive control of the statutory employer where his usual business is being carried on or conducted. Boatman v. Superior Outdoor Advertising Co. (A.), 482 S.W.2d 743.

(1976) To become a statutory employee three conditions must be met: 1. The work was performed under a contract; 2. The injury must have occurred on or about the premises of the employer; 3. The injury must have occurred while performing work normally done in the usual course of business of the employer. Miller v. Municipal Theatre Ass'n of St. Louis (A.), 540 S.W.2d 899.

(2009) Question of status as to statutory employee is not a matter of subject matter jurisdiction subject to a motion to dismiss; issue may be waived if not timely raised as an affirmative defense. McCracken v. Wal-Mart Stores East, LLP, 298 S.W.3d 473 (Mo.banc).



Section 287.041 For-hire motor carrier not an employer of a lessor — definition.

Effective 28 Aug 2005

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.041. For-hire motor carrier not an employer of a lessor — definition. — Notwithstanding any provision of sections 287.030 and 287.040, for purposes of this law, in no event shall a for-hire motor carrier operating within a commercial zone as defined in section 360.041 or section 390.020 or operating under a certificate issued by the Missouri department of transportation or by the United States Department of Transportation, or its subagencies, be determined to be the employer of a lessor, as defined at 49 C.F.R. Section 376.2(f), or of a driver receiving remuneration from a lessor, as defined at 49 C.F.R. Section 376.2(f), provided, however, the term "for-hire motor carrier" shall in no event include an organization described in Section 501(c)(3) of the Internal Revenue Code or any governmental entity.

(L. 2005 S.B. 1 & 130)



Section 287.043 Abrogation of case law regarding definition of owner.

Effective 28 Aug 2005

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.043. Abrogation of case law regarding definition of owner. — In applying the provisions of subsection 1 of section 287.020 and subsection 4 of section 287.040, it is the intent of the legislature to reject and abrogate earlier case law interpretations on the meaning of or definition of "owner", as extended in the following cases: Owner Operator Independent Drivers Ass'n., Inc. v. New Prime, Inc., 133 S.W.3d 162 (Mo. App. S.D., 2004); Nunn v. C.C. Midwest, 151 S.W.3d 388 (Mo. App. W.D., 2004).

(L. 2005 S.B. 1 & 130)



Section 287.060 Employers and employees affected by this act.

Effective 28 Aug 1974

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.060. Employers and employees affected by this act. — Every employer and every employee, except as in this chapter otherwise provided, shall be subject to the provisions of this chapter and respectively to furnish and accept compensation as herein provided.

(RSMo 1939 § 3690, A.L. 1953 p. 535, A.L. 1965 p. 397, A.L. 1974 S.B. 417)

Prior revision: 1929 § 3300



Section 287.061 Occupational or business license for construction contractors, city or county — duty to require proof of workers' compensation coverage, when, effect.

Effective 28 Aug 1998

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.061. Occupational or business license for construction contractors, city or county — duty to require proof of workers' compensation coverage, when, effect. — 1. Any city or county which issues an occupational or business license for a contractor in the construction industry shall require a certificate of insurance for workers' compensation coverage or an affidavit, the form of which shall be developed by the division, signed by the applicant attesting that the contractor is exempt. No city or county shall have the duty to investigate any certificate of insurance or affidavit filed pursuant to this section.

2. Any contractor who fails to comply with the provisions of subsection 1 of this section shall be denied such a license until he or she furnishes a certificate of insurance.

3. It is unlawful, pursuant to section 287.128, for any contractor to provide fraudulent information pursuant to this section.

4. Nothing in this section shall be construed to create or constitute a liability to or a cause of action against a city or county in regard to the issuance of any license pursuant to this section.

(L. 1993 S.B. 251 § 15, A.L. 1998 H.B. 1237, et al.)



Section 287.063 Occupational diseases, presumption of exposure — last employer liable — statute of limitations, starts running, when.

Effective 28 Aug 2005

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.063. Occupational diseases, presumption of exposure — last employer liable — statute of limitations, starts running, when. — 1. An employee shall be conclusively deemed to have been exposed to the hazards of an occupational disease when for any length of time, however short, he is employed in an occupation or process in which the hazard of the disease exists, subject to the provisions relating to occupational disease due to repetitive motion, as is set forth in subsection 8 of section 287.067.

2. The employer liable for the compensation in this section provided shall be the employer in whose employment the employee was last exposed to the hazard of the occupational disease prior to evidence of disability, regardless of the length of time of such last exposure, subject to the notice provision of section 287.420.

3. The statute of limitation referred to in section 287.430 shall not begin to run in cases of occupational disease until it becomes reasonably discoverable and apparent that an injury has been sustained related to such exposure, except that in cases of loss of hearing due to industrial noise said limitation shall not begin to run until the employee is eligible to file a claim as hereinafter provided in section 287.197.

(L. 1959 S.B. 167 § 287.201, A.L. 1974 S.B. 417, A.L. 1983 H.B. 243 & 260, A.L. 1993 S.B. 251, A.L. 2005 S.B. 1 & 130)

(2002) Even though claimant's repetitive motion symptoms originated with prior employers, under last exposure rule the last employer to expose claimant is solely liable for such occupational diseases. Endicott v. Display Technologies, Inc., 77 S.W.3d 612 (Mo.banc).



Section 287.067 Occupational disease defined — repetitive motion, loss of hearing, radiation injury, communicable disease, others.

Effective 28 Aug 2013

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.067. Occupational disease defined — repetitive motion, loss of hearing, radiation injury, communicable disease, others. — 1. In this chapter the term "occupational disease" is hereby defined to mean, unless a different meaning is clearly indicated by the context, an identifiable disease arising with or without human fault out of and in the course of the employment. Ordinary diseases of life to which the general public is exposed outside of the employment shall not be compensable, except where the diseases follow as an incident of an occupational disease as defined in this section. The disease need not to have been foreseen or expected but after its contraction it must appear to have had its origin in a risk connected with the employment and to have flowed from that source as a rational consequence.

2. An injury or death by occupational disease is compensable only if the occupational exposure was the prevailing factor in causing both the resulting medical condition and disability. The "prevailing factor" is defined to be the primary factor, in relation to any other factor, causing both the resulting medical condition and disability. Ordinary, gradual deterioration, or progressive degeneration of the body caused by aging or by the normal activities of day-to-day living shall not be compensable.

3. An injury due to repetitive motion is recognized as an occupational disease for purposes of this chapter. An occupational disease due to repetitive motion is compensable only if the occupational exposure was the prevailing factor in causing both the resulting medical condition and disability. The "prevailing factor" is defined to be the primary factor, in relation to any other factor, causing both the resulting medical condition and disability. Ordinary, gradual deterioration, or progressive degeneration of the body caused by aging or by the normal activities of day-to-day living shall not be compensable.

4. "Loss of hearing due to industrial noise" is recognized as an occupational disease for purposes of this chapter and is hereby defined to be a loss of hearing in one or both ears due to prolonged exposure to harmful noise in employment. "Harmful noise" means sound capable of producing occupational deafness.

5. "Radiation disability" is recognized as an occupational disease for purposes of this chapter and is hereby defined to be that disability due to radioactive properties or substances or to Roentgen rays (X-rays) or exposure to ionizing radiation caused by any process involving the use of or direct contact with radium or radioactive properties or substances or the use of or direct exposure to Roentgen rays (X-rays) or ionizing radiation.

6. Disease of the lungs or respiratory tract, hypotension, hypertension, or disease of the heart or cardiovascular system, including carcinoma, may be recognized as occupational diseases for the purposes of this chapter and are defined to be disability due to exposure to smoke, gases, carcinogens, inadequate oxygen, of paid firefighters of a paid fire department or paid police officers of a paid police department certified under chapter 590 if a direct causal relationship is established, or psychological stress of firefighters of a paid fire department or paid peace officers of a police department who are certified under chapter 590 if a direct causal relationship is established.

7. Any employee who is exposed to and contracts any contagious or communicable disease arising out of and in the course of his or her employment shall be eligible for benefits under this chapter as an occupational disease.

8. With regard to occupational disease due to repetitive motion, if the exposure to the repetitive motion which is found to be the cause of the injury is for a period of less than three months and the evidence demonstrates that the exposure to the repetitive motion with the immediate prior employer was the prevailing factor in causing the injury, the prior employer shall be liable for such occupational disease.

(L. 1959 S.B. 167 § 287.201, A.L. 1980 H.B. 1396, A.L. 1983 H.B. 243 & 260, A.L. 1987 H.B. 564, A.L. 1993 S.B. 251, A.L. 2005 S.B. 1 & 130, A.L. 2013 H.B. 404 & 614 merged with S.B. 1)

Effective 8-28-13 (H.B. 404 & 614); 1-01-14 (S.B. 1)

(1972) Whether a disease is occupational is not to be determined by whether the disease is literally peculiar to an occupation, but whether there is a recognizable link between the disease and some distinctive feature of the claimant's job which is common to all jobs of that sort. Collins v. Neevel Luggage Manufacturing Company (A.), 481 S.W.2d 548.

(1972) A disease is “occupational” if there is a recognizable link between the disease and a distinctive feature of the claimant's job which is common to all jobs of that sort. Gaddis v. Rudy Patrick Seed Division (Mo.), 485 S.W.2d 636.

(1987) Doctor's testimony and other evidence that dust in workplace was predominant cause of claimant's pneumonia and lack of evidence that pneumonia was preexisting condition of nonoccupational origin or caused by factors unrelated to work supported finding that claimant suffered from occupational disease as defined in this section. Sheehan v. Springfield Seed and Floral, 733 S.W.2d 795 (Mo. App.).

(1997) “Substantial contributing factor” means that factor which is the more responsible of the two contributing factors. Mayfield v. Brown Shoe Co., 941 S.W.2d 31 (Mo.App. S.D.).



Section 287.070 Occupational diseases directly related to cleanup of an illegal drug manufacturing lab.

Effective 28 Aug 1998

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.070. Occupational diseases directly related to cleanup of an illegal drug manufacturing lab. — Disease of the lungs or respiratory tract or disease of the heart or cardiovascular system, including carcinoma, may be recognized as occupational diseases for the purposes of chapter 287, and are defined to be disability due to exposure to smoke, gases, or inadequate oxygen, for peace officers certified pursuant to chapter 590, or any person assisting in the cleanup or disposal if a direct causal relationship is established to exposure to an illegal controlled substance manufacturing laboratory.

(L. 1998 H.B. 1147, et al. § 6)



Section 287.090 Exempt employers and occupations — election to accept — withdrawal — notification required of insurance companies.

Effective 28 Aug 2016

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.090. Exempt employers and occupations — election to accept — withdrawal — notification required of insurance companies. — 1. This chapter shall not apply to:

(1) Employment of farm labor, domestic servants in a private home, including family chauffeurs, or occasional labor performed for and related to a private household;

(2) Qualified real estate agents and direct sellers as those terms are defined in Section 3508 of Title 26 United States Code;

(3) Employment where the person employed is an inmate confined in a state prison, penitentiary or county or municipal jail, or a patient or resident in a state mental health facility, and the labor or services of such inmate, patient, or resident are exclusively on behalf of the state, county or municipality having custody of said inmate, patient, or resident. Nothing in this subdivision is intended to exempt employment where the inmate, patient or resident was hired by a state, county or municipal government agency after direct competition with persons who are not inmates, patients or residents and the compensation for the position of employment is not contingent upon or affected by the worker’s status as an inmate, patient or resident;

(4) Except as provided in section 287.243, volunteers of a tax-exempt organization which operates under the standards of Section 501(c)(3) or Section 501(c)(19) of the federal Internal Revenue Code, where such volunteers are not paid wages, but provide services purely on a charitable and voluntary basis;

(5) Persons providing services as adjudicators, sports officials, or contest workers for interscholastic activities programs or similar amateur youth programs who are not otherwise employed by the sponsoring school, association of schools or nonprofit tax-exempt organization sponsoring the amateur youth programs.

2. Any employer exempted from this chapter as to the employer or as to any class of employees of the employer pursuant to the provisions of subdivision (3) of subsection 1 of section 287.030 or pursuant to subsection 1 of this section may elect coverage as to the employer or as to the class of employees of that employer pursuant to this chapter by purchasing and accepting a valid workers’ compensation insurance policy or endorsement, or by written notice to the group self-insurer of which the employer is a member. The election shall take effect on the effective date of the workers’ compensation insurance policy or endorsement, or by written notice to the group self-insurer of which the employer is a member, and continue while such policy or endorsement remains in effect or until further written notice to the group self-insurer of which the employer is a member. Any such exempt employer or employer with an exempt class of employees may withdraw such election by the cancellation or nonrenewal of the workers’ compensation insurance policy or endorsement, or by written notice to the group self-insurer of which the employer is a member. In the event the employer is electing out of coverage as to the employer, the cancellation shall take effect on the later date of the cancellation of the policy or the filing of notice pursuant to subsection 3 of this section.

3. Any insurance company authorized to write insurance under the provisions of this chapter in this state shall file with the division a memorandum on a form prescribed by the division of any workers’ compensation policy issued to any employer and of any renewal or cancellation thereof.

4. The mandatory coverage sections of this chapter shall not apply to the employment of any member of a family owning a family farm corporation as defined in section 350.010 or to the employment of any salaried officer of a family farm corporation organized pursuant to the laws of this state, but such family members and officers of such family farm corporations may be covered under a policy of workers’ compensation insurance if approved by a resolution of the board of directors. Nothing in this subsection shall be construed to apply to any other type of corporation other than a family farm corporation.

5. A corporation may withdraw from the provisions of this chapter, when there are no more than two owners of the corporation who are also the only employees of the corporation, by filing with the division notice of election to be withdrawn. The election shall take effect and continue from the date of filing with the division by the corporation of the notice of withdrawal from liability under this chapter. Any corporation making such an election may withdraw its election by filing with the division a notice to withdraw the election, which shall take effect thirty days after the date of the filing, or at such later date as may be specified in the notice of withdrawal.

(RSMo 1939 § 3693, A.L. 1957 p. 579, A.L. 1965 p. 397, A.L. 1971 S.B. 163, A.L. 1974 S.B. 417, A.L. 1978 H.B. 1260, A.L. 1980 H.B. 1396, A.L. 1981 H.B. 324, A.L. 1983 H.B. 243 & 260, A.L. 1987 S.B. 261, A.L. 1988 H.B. 1073, A.L. 1993 S.B. 251, A.L. 1998 H.B. 1237, et al., A.L. 2009 H.B. 580, A.L. 2016 S.B. 700)

Prior revision: 1929 § 3303

(1998) Statute does not require that insurer file as a prerequisite to cancellation of a policy. Simpson v. Dale E. Saunchegrow Const., 965 S.W.2d 899 (Mo.App. S.D.).



Section 287.100 Legislative intent relative to other laws expressed.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.100. Legislative intent relative to other laws expressed. — Nothing in this chapter shall be construed as amending or repealing any statute or ordinance relating to associations or funds for the relief, pension, retirement, or other benefit of firemen, policemen, or other public employees, their widows, children or dependents, or as in any manner interfering with such associations, funds or benefits, now or hereafter established, but any such public employees, his widow, children or dependents, who shall receive compensation under this chapter shall have deducted from any benefit otherwise payable by any pension or other benefit fund to which the municipal corporation or other public employer contributes, a part of such benefit proportionate to the amount then being contributed to such fund by such employer, which deductions shall be made only during the compensation period. Nor shall anything in this chapter be construed as interfering with the right of any public employee to draw full wages, or collect and retain his full fees, so long as he holds his office, appointment or employment, but the period during which the same are received after the injury shall be deducted from the period of compensation payments due hereunder.

(RSMo 1939 § 3696)

Prior revision: 1929 § 3306

(1982) Applying workers' compensation law to constitutional charter city did not violate provision of Article VI, Section 22 prescribing enactment of laws creating or fixing powers, duties or compensation of any municipal office or employment. City of St. Louis v. Grimes (Mo.), 630 S.W.2d 82.



Section 287.110 Scope of chapter as to injuries and diseases covered.

Effective 14 Dec 2005, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.110. Scope of chapter as to injuries and diseases covered. — 1. This chapter shall apply to all cases within its provisions except those exclusively covered by any federal law.

2. This chapter shall apply to all injuries received and occupational diseases contracted in this state, regardless of where the contract of employment was made, and also to all injuries received and occupational diseases contracted outside of this state under contract of employment made in this state, unless the contract of employment in any case shall otherwise provide, and also to all injuries received and occupational diseases contracted outside of this state where the employee's employment was principally localized in this state within thirteen calendar weeks of the injury or diagnosis of the occupational disease.

(RSMo 1939 § 3700, A.L. 1974 S.B. 417, A.L. 2005 S.B. 1 & 130, A.L. 2005 1st Ex. Sess. S.B. 4)

Prior revision: 1929 § 3310

Effective 12-14-05

(1977) Despite policy provision excluding coverage on accidents occurring outside Missouri, Workmen's Compensation Law applies and insurer is liable on accidents occurring outside of state where contract of employment was made in state. Payne v. St. Louis Grain Corp. (A.), 562 S.W.2d 102.

(1986) A choice of law provision in an employment contract may be disregarded in workers' compensation cases. Miller v. Hirschbach Motor Lines, Inc., 714 S.W.2d 652 (Mo. App.).

(1993) Where Missouri statute specifically precludes recovery for work-related injuries if injuries are exclusively covered by any federal law, injuries sustained by dredge operator were recoverable under federal Jones Act which provides for personal injury suffered by any seaman in course of his employment; therefore, any amount received by plaintiff under workers' compensation was recoverable by insurer. Commercial Union Insurance Co. v. McKinnon, 10 F.3d 1352 (8th Cir.).



Section 287.120 Liability of employer set out — compensation increased or reduced, when — use of alcohol or controlled substances or voluntary recreational activities, injury from — effect on compensation — mental injuries, requirements, firefighter stress not affected.

Effective 28 Aug 2017

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.120. Liability of employer set out — compensation increased or reduced, when — use of alcohol or controlled substances or voluntary recreational activities, injury from — effect on compensation — mental injuries, requirements, firefighter stress not affected. — 1. Every employer subject to the provisions of this chapter shall be liable, irrespective of negligence, to furnish compensation under the provisions of this chapter for personal injury or death of the employee by accident or occupational disease arising out of and in the course of the employee’s employment. Any employee of such employer shall not be liable for any injury or death for which compensation is recoverable under this chapter and every employer and employees of such employer shall be released from all other liability whatsoever, whether to the employee or any other person, except that an employee shall not be released from liability for injury or death if the employee engaged in an affirmative negligent act that purposefully and dangerously caused or increased the risk of injury. The term “accident” as used in this section shall include, but not be limited to, injury or death of the employee caused by the unprovoked violence or assault against the employee by any person.

2. The rights and remedies herein granted to an employee shall exclude all other rights and remedies of the employee, the employee’s spouse, parents, personal representatives, dependents, heirs or next kin, at common law or otherwise, on account of such injury or death by accident or occupational disease, except such rights and remedies as are not provided for by this chapter.

3. No compensation shall be allowed under this chapter for the injury or death due to the employee’s intentional self-inflicted injury, but the burden of proof of intentional self-inflicted injury shall be on the employer or the person contesting the claim for allowance.

4. Where the injury is caused by the failure of the employer to comply with any statute in this state or any lawful order of the division or the commission, the compensation and death benefit provided for under this chapter shall be increased fifteen percent.

5. Where the injury is caused by the failure of the employee to use safety devices where provided by the employer, or from the employee’s failure to obey any reasonable rule adopted by the employer for the safety of employees, the compensation and death benefit provided for herein shall be reduced at least twenty-five but not more than fifty percent; provided, that it is shown that the employee had actual knowledge of the rule so adopted by the employer; and provided, further, that the employer had, prior to the injury, made a reasonable effort to cause his or her employees to use the safety device or devices and to obey or follow the rule so adopted for the safety of the employees.

6. (1) Where the employee fails to obey any rule or policy adopted by the employer relating to a drug-free workplace or the use of alcohol or nonprescribed controlled drugs in the workplace, the compensation and death benefit provided for herein shall be reduced fifty percent if the injury was sustained in conjunction with the use of alcohol or nonprescribed controlled drugs.

(2) If, however, the use of alcohol or nonprescribed controlled drugs in violation of the employer’s rule or policy is the proximate cause of the injury, then the benefits or compensation otherwise payable under this chapter for death or disability shall be forfeited.

(3) The voluntary use of alcohol to the percentage of blood alcohol sufficient under Missouri law to constitute legal intoxication shall give rise to a rebuttable presumption that the voluntary use of alcohol under such circumstances was the proximate cause of the injury. A preponderance of the evidence standard shall apply to rebut such presumption. An employee’s refusal to take a test for alcohol or a nonprescribed controlled substance, as defined by section 195.010, at the request of the employer shall result in the forfeiture of benefits under this chapter if the employer had sufficient cause to suspect use of alcohol or a nonprescribed controlled substance by the claimant or if the employer’s policy clearly authorizes post-injury testing.

(4) Any positive test result for a nonprescribed controlled drug or the metabolites of such drug from an employee shall give rise to a rebuttable presumption, which may be rebutted by a preponderance of evidence, that the tested nonprescribed controlled drug was in the employee’s system at the time of the accident or injury and that the injury was sustained in conjunction with the use of the tested nonprescribed controlled drug if:

(a) The initial testing was administered within twenty-four hours of the accident or injury;

(b) Notice was given to the employee of the test results within fourteen calendar days of the insurer or group self-insurer receiving actual notice of the confirmatory test results;

(c) The employee was given an opportunity to perform a second test upon the original sample; and

(d) The initial or any subsequent testing that forms the basis of the presumption was confirmed by mass spectrometry using generally accepted medical or forensic testing procedures.

7. Where the employee’s participation in a recreational activity or program is the prevailing cause of the injury, benefits or compensation otherwise payable under this chapter for death or disability shall be forfeited regardless that the employer may have promoted, sponsored or supported the recreational activity or program, expressly or impliedly, in whole or in part. The forfeiture of benefits or compensation shall not apply when:

(1) The employee was directly ordered by the employer to participate in such recreational activity or program;

(2) The employee was paid wages or travel expenses while participating in such recreational activity or program; or

(3) The injury from such recreational activity or program occurs on the employer’s premises due to an unsafe condition and the employer had actual knowledge of the employee’s participation in the recreational activity or program and of the unsafe condition of the premises and failed to either curtail the recreational activity or program or cure the unsafe condition.

8. Mental injury resulting from work-related stress does not arise out of and in the course of the employment, unless it is demonstrated that the stress is work related and was extraordinary and unusual. The amount of work stress shall be measured by objective standards and actual events.

9. A mental injury is not considered to arise out of and in the course of the employment if it resulted from any disciplinary action, work evaluation, job transfer, layoff, demotion, termination or any similar action taken in good faith by the employer.

10. The ability of a firefighter to receive benefits for psychological stress under section 287.067 shall not be diminished by the provisions of subsections 8 and 9 of this section.

(RSMo 1939 § 3691, A.L. 1965 p. 397, A.L. 1969 H.B. 367, A.L. 1974 S.B. 417, A.L. 1978 H.B. 1260, A.L. 1990 S.B. 751, A.L. 1992 H.B. 975, A.L. 2005 S.B. 1 & 130, A.L. 2012 H.B. 1540, A.L. 2013 S.B. 1, A.L. 2017 S.B. 66)

Prior revision: 1929 § 3301

Accident, Injury

(1998) Injuries which occur while traveling to and from medical treatment for prior compensation injuries do not arise out of and in the course of employment and, as such, are not compensable. Bear v. Anson Implement Inc., 976 S.W.2d 553 (W.D.Mo.), transfer denied.

(1998) The Division of Workers' Compensation has exclusive subject matter jurisdiction over claims of medical malpractice for post-accident injuries alleged to be caused by treatment of an injury falling under the purview of workers' compensation law because such claims are sufficiently work-related to arise out of and in the course of employment. Burns v. Employer Health Services, Inc., 976 S.W.2d 639 (W.D.Mo.).

Exclusive Remedy

(1980) Exclusive remedy of parents of deceased worker for compensation for alleged wrongful death of worker in employment accident under Workers' Compensation Law; overruling Miller v. Hotel Savoy Co. (A.), 68 S.W.2d 929. Combs v. City of Maryville (A.), 609 S.W.2d 475.

(1984) Exclusive remedy provision of Workers' Compensation Act is not a bar to a common law action against a parent or subsidiary corporation of the plaintiff's immediate employer. Boswell v. May Centers, Inc. (Mo. App.), 669 S.W.2d 585.

(1996) Statute's exclusivity provision does not bar recovery of damages under the Missouri Human Rights Act. Varner v. National Super Markets, Inc., 94 F.3d 1209 (8th Cir.).

Third Party Actions

(1985) An employer is not subject to third-party actions for contribution or assessment of fault with respect to an employee's accident covered under the Workers' Compensation Act. Redford v. R.A.F., Corp., 615 F.Supp. 547 (D.C.Mo.).

(1989) Where contract required subcontractor to defend and indemnify general contractor in claims arising out of performance of the contract, workers' compensation statute does not shield subcontractor from liability for breach of independent contractual duty to indemnify general contractor. U.S. v. Fru-Con Construction Corp. (8th Cir.) 890 F.2d 1046.

(1991) Workers' compensation statutes do not bar an action by a third party for indemnity against an employer when employer breaches an independent duty or obligation to third party. Independent duty of due care is created when employer participates in design of machinery in intrusive or specific way and constitutes an exception to the exclusive remedy of workers' compensation statutes. Coello v. Tug Manufacturing Corp., 756 F.Supp. (W.D. Mo.).



Section 287.123 Insurers to establish safety engineering and management services program — requirements — division to maintain registry.

Effective 28 Aug 2001

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.123. Insurers to establish safety engineering and management services program — requirements — division to maintain registry. — 1. Each insurance carrier writing workers' compensation insurance in this state shall establish a program whereby the carrier shall have available and shall provide to each employer obtaining workers' compensation coverage from such insurance carrier comprehensive safety engineering and management services upon a request made by the employer for such services.

2. Each insurance carrier writing workers' compensation insurance in this state shall provide the director of the department of labor and industrial relations with a written outline of the safety engineering and management program required to be established under subsection 1 of this section. Such program required to be established pursuant to subsection 1 of this section shall require certification by the director as to its adequacy in providing safety management and loss control to the employer. An insurance carrier's program required to be established pursuant to subsection 1 of this section shall be reviewed by the director at least annually to determine that it is delivering comprehensive services for safety education and the elimination of and protection against unsafe acts in the workplace and frequently recognized compensable worker injuries. An insurance carrier may establish such program required to be established pursuant to subsection 1 of this section through contracts with private safety engineering and management service companies in the state. Each insurance carrier shall collect annual data on what impact its program required to be established pursuant to subsection 1 of this section has had on compensable losses of the employers it insures, and such data shall be made available to the department of insurance, financial institutions and professional registration and the department of labor and industrial relations. When the employer requests services under such program and the insurance carrier provides such services, the insurance carrier shall report such services to the division.

3. At each time the division of workers' compensation receives notice from an employer that the employer has purchased workers' compensation insurance coverage from a different insurance carrier or has made an initial purchase of workers' compensation coverage, the division shall notify the employer in writing of publicly or privately administered worker safety programs available in the state, unless such notice has been given in the prior twelve months.

4. The division shall maintain a registry of safety consultants and safety engineers certified by the department of labor and industrial relations and such registry shall be available for inspection by any employer in this state. Standards and requirements for certificates of safety consultants and safety engineers shall be determined by the department of labor and industrial relations by rule.

(L. 1993 S.B. 251, A.L. 1998 H.B. 1237, et al., A.L. 2001 S.B. 521)



Section 287.124 Department of labor and industrial relations, certification of employer safety programs, when.

Effective 01 Jan 1994, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.124. Department of labor and industrial relations, certification of employer safety programs, when. — The department of labor and industrial relations shall complete all applications filed prior to January 1, 1994, from employers for certification of employer safety programs.

(L. 1993 S.B. 251 § 36)

Effective 1-01-94



Section 287.126 Toll-free telephone number for workers' compensation information, division to establish.

Effective 28 Aug 1992

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.126. Toll-free telephone number for workers' compensation information, division to establish. — The division of workers' compensation shall establish a toll-free number for employees injured on the job to provide information regarding employees' rights, obligations and benefits under the Missouri workers' compensation law. Such number shall be accessible during normal business hours and shall be answered by personnel of the division of workers' compensation adequately trained to respond to such inquiries.

(L. 1992 H.B. 975)



Section 287.127 Notice, employer to post, contents — division to provide notice, when — penalty.

Effective 28 Aug 2005

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.127. Notice, employer to post, contents — division to provide notice, when — penalty. — 1. Beginning January 1, 1993, all employers shall post a notice at their place of employment, in a sufficient number of places on the premises to assure that such notice will reasonably be seen by all employees. An employer for whom services are performed by individuals who may not reasonably be expected to see a posted notice shall notify each such employee in writing of the contents of such notice. The notice shall include:

(1) That the employer is operating under and subject to the provisions of the Missouri workers' compensation law;

(2) That employees must report all injuries immediately to the employer by advising the employer personally, the employer's designated individual or the employee's immediate boss, supervisor or foreman and that the employee may lose the right to receive compensation if the injury or illness is not reported within thirty days or in the case of occupational illness or disease, within thirty days of the time he or she is reasonably aware of work relatedness of the injury or illness; employees who fail to notify their employer within thirty days may jeopardize their ability to receive compensation, and any other benefits under this chapter;

(3) The name, address and telephone number of the insurer, if insured. If self-insured, the name, address and telephone number of the employer's designated individual responsible for reporting injuries or the name, address and telephone number of the adjusting company or service company designated by the employer to handle workers' compensation matters;

(4) The name, address and the toll-free telephone number of the division of workers' compensation;

(5) That the employer will supply, upon request, additional information provided by the division of workers' compensation;

(6) That a fraudulent action by the employer, employee or any other person is unlawful.

2. The division of workers' compensation shall develop the notice to be posted and shall distribute such notice free of charge to employers and insurers upon request. Failure to request such notice does not relieve the employer of its obligation to post the notice. If the employer carries workers' compensation insurance, the carrier shall provide the notice to the insured within thirty days of the insurance policy's inception date.

3. Any employer who willfully violates the provisions of this section shall be guilty of a class A misdemeanor and shall be punished by a fine of not less than fifty dollars nor more than one thousand dollars, or by imprisonment in the county jail for not more than six months or by both such fine and imprisonment, and each such violation or each day such violation continues shall be deemed a separate offense.

(L. 1992 H.B. 975, A.L. 2005 S.B. 1 & 130)



Section 287.128 Unlawful acts, penalties — fraud or noncompliance, complaint may be filed, effect — fraud and noncompliance unit established, purpose, confidentiality of records — annual report, contents.

Effective 01 Jan 2017, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.128. Unlawful acts, penalties — fraud or noncompliance, complaint may be filed, effect — fraud and noncompliance unit established, purpose, confidentiality of records — annual report, contents. — 1. It shall be unlawful for any person to knowingly present or cause to be presented any false or fraudulent claim for the payment of benefits pursuant to a workers' compensation claim.

2. It shall be unlawful for any insurance company or self-insurer in this state to knowingly and intentionally refuse to comply with known and legally indisputable compensation obligations with intent to defraud.

3. It shall be unlawful for any person to:

(1) Knowingly present multiple claims for the same occurrence with intent to defraud;

(2) Knowingly assist, abet, solicit or conspire with:

(a) Any person who knowingly presents any false or fraudulent claim for the payment of benefits;

(b) Any person who knowingly presents multiple claims for the same occurrence with an intent to defraud; or

(c) Any person who purposefully prepares, makes or subscribes to any writing with the intent to present or use the same, or to allow it to be presented in support of any such claim;

(3) Knowingly make or cause to be made any false or fraudulent claim for payment of a health care benefit;

(4) Knowingly submit a claim for a health care benefit which was not used by, or on behalf of, the claimant;

(5) Knowingly present multiple claims for payment of the same health care benefit with an intent to defraud;

(6) Knowingly make or cause to be made any false or fraudulent material statement or material representation for the purpose of obtaining or denying any benefit;

(7) Knowingly make or cause to be made any false or fraudulent statements with regard to entitlement to benefits with the intent to discourage an injured worker from making a legitimate claim;

(8) Knowingly make or cause to be made a false or fraudulent material statement to an investigator of the division in the course of the investigation of fraud or noncompliance.

­­

­

4. Any person violating any of the provisions of subsection 1 or 2 of this section shall be guilty of a class E felony. In addition, the person shall be liable to the state of Missouri for a fine up to ten thousand dollars or double the value of the fraud whichever is greater. Any person violating any of the provisions of subsection 3 of this section shall be guilty of a class A misdemeanor and the person shall be liable to the state of Missouri for a fine up to ten thousand dollars. Any person who has previously been found guilty of violating any of the provisions of subsection 1, 2 or 3 of this section and who subsequently violates any of the provisions of subsection 1, 2 or 3 of this section shall be guilty of a class D felony.

5. It shall be unlawful for any person, company, or other entity to prepare or provide an invalid certificate of insurance as proof of workers' compensation insurance. Any person violating any of the provisions of this subsection shall be guilty of a class E felony and, in addition, shall be liable to the state of Missouri for a fine up to ten thousand dollars or double the value of the fraud, whichever is greater.

6. Any person who knowingly misrepresents any fact in order to obtain workers' compensation insurance at less than the proper rate for that insurance shall be guilty of a class A misdemeanor. Any person who has previously been found guilty of violating any of the provisions of this section and who subsequently violates any of the provisions of this section shall be guilty of a class E felony.

7. Any employer who knowingly fails to insure his liability pursuant to this chapter shall be guilty of a class A misdemeanor and, in addition, shall be liable to the state of Missouri for a penalty in an amount up to three times the annual premium the employer would have paid had such employer been insured or up to fifty thousand dollars, whichever amount is greater. Any person who has previously been found guilty of violating any of the provisions of this section and who subsequently violates any of the provisions of this section shall be guilty of a class E felony.

8. Any person may file a complaint alleging fraud or noncompliance with this chapter with a legal advisor in the division of workers' compensation. The legal advisor shall refer the complaint to the fraud and noncompliance unit within the division. The unit shall investigate all complaints and present any finding of fraud or noncompliance to the director, who may refer the file to the attorney general. The attorney general may prosecute any fraud or noncompliance associated with this chapter. All costs incurred by the attorney general associated with any investigation and prosecution pursuant to this subsection shall be paid out of the workers' compensation fund. Any fines or penalties levied and received as a result of any prosecution under this section shall be paid to the workers' compensation fund. Any restitution ordered as a part of the judgment shall be paid to the person or persons who were defrauded.

9. Any and all reports, records, tapes, photographs, and similar materials or documentation submitted by any person, including the department of insurance, financial institutions and professional registration, to the fraud and noncompliance unit or otherwise obtained by the unit pursuant to this section, used to conduct an investigation for any violation under this chapter, shall be considered confidential and not subject to the requirements of chapter 610. Nothing in this subsection prohibits the fraud and noncompliance unit from releasing records used to conduct an investigation to the local, state, or federal law enforcement authority or federal or state agency conducting an investigation, upon written request.

10. There is hereby established in the division of workers' compensation a fraud and noncompliance administrative unit responsible for investigating incidences of fraud and failure to comply with the provisions of this chapter.

11. Any prosecution for a violation of the provisions of this section or section 287.129 shall be commenced within three years after discovery of the offense by an aggrieved party or by a person who has a legal duty to represent an aggrieved party and who is not a party to the offense. As used in this subsection, the term "person who has a legal duty to represent an aggrieved party" shall mean the attorney general or the prosecuting attorney having jurisdiction to prosecute the action.

12. By January 1, 2006, the attorney general shall forward to the division and the members of the general assembly the first edition of an annual report of the costs of prosecuting fraud and noncompliance under this chapter. The report shall include the number of cases filed with the attorney general by county by the fraud and noncompliance unit, the number of cases prosecuted by county by the attorney general, fines and penalties levied and received, and all incidental costs.

(L. 1992 H.B. 975, A.L. 1993 S.B. 251, A.L. 1998 H.B. 1237, et al., A.L. 2005 S.B. 1 & 130, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 287.129 False billing practices of health care provider, defined, effect — department of insurance, financial institutions and professional registration, powers — penalty.

Effective 01 Jan 2017, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.129. False billing practices of health care provider, defined, effect — department of insurance, financial institutions and professional registration, powers — penalty. — 1. A health care provider commits a fraudulent workers' compensation insurance act if he or she knowingly and with intent to defraud presents, causes to be presented, or prepares with knowledge or belief that it will be presented, to or by an insurer, purported insurer, broker, or any agent thereof, any claim for payment or other benefit which involves any one or more of the following false billing practices:

(1) "Unbundling" an insurance claim by claiming a number of medical procedures were performed instead of a single comprehensive procedure;

(2) "Upcoding" a medical, hospital or rehabilitative insurance claim by claiming that a more serious or extensive procedure was performed than was actually performed;

(3) "Exploding" a medical, hospital or rehabilitative insurance claim by claiming a series of tests were performed on a single sample of blood, urine, or other bodily fluid, when actually the series of tests were part of one battery of tests; or

(4) "Duplicating" a medical, hospital or rehabilitative insurance claim made by a health care provider by resubmitting the claim through another health care provider in which the original health care provider has an ownership interest.

­­

­

2. If, by its own inquiries or as a result of complaints, the department of insurance, financial institutions and professional registration has reason to believe that a person has engaged in, or is engaging in, any fraudulent workers' compensation insurance act contained in this section, it may administer oaths and affirmations, serve subpoenas ordering the attendance of witnesses or proffering of matter, and collect evidence.

3. If the matter that the department of insurance, financial institutions and professional registration seeks to obtain by request is located outside the state, the person so requested may make it available to the division or its representative to examine the matter at the place where it is located. The department may designate representatives, including officials of the state in which the matter is located, to inspect the matter on its behalf, and it may respond to similar requests from officials of other states.

4. Any person violating any of the provisions of subsection 1 of this section is guilty of a class A misdemeanor and the person shall be liable to the state of Missouri for a fine up to twenty thousand dollars. Any person who has previously been found guilty of violating any of the provisions of subsection 1 of this section and who subsequently violates any of the provisions of subsection 1 of this section is guilty of a class E felony.

(L. 1993 S.B. 251, A.L. 2005 S.B. 1 & 130, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 287.130 Employer's liability joint and several — contribution allowable.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.130. Employer's liability joint and several — contribution allowable. — If the injury or death occurs while the employee is in the joint service of two or more employers, their liability shall be joint and several, and the employee may hold any or all of such employers. As between themselves such employers shall have contribution from each other in the proportion of their several liability for the wages of such employee but nothing in this chapter shall prevent such employers from making a different distribution of their proportionate contributions as between themselves.

(RSMo 1939 § 3697)

Prior revision: 1929 § 3307



Section 287.135 Managed care services, department to establish program to certify organizations, procedures — effect on fees and services.

Effective 28 Aug 1993

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.135. Managed care services, department to establish program to certify organizations, procedures — effect on fees and services. — 1. The department of insurance, financial institutions and professional registration shall establish a program whereby managed care organizations in this state shall be certified by the department for the provision of managed care services to employers who voluntarily choose to use such organizations. The department shall report to the division of workers' compensation all managed care organizations certified pursuant to the provisions of this section. The division shall maintain a registry of certified managed care organizations that can be readily accessed by employers for the provision of managed care services. For the purposes of this section, the term "managed care organizations" shall mean organizations such as preferred provider organizations, health maintenance organizations and other direct employer/provider arrangements which have been certified by the department designed to provide incentives to medical care providers to manage the cost and use of care associated with claims covered by workers' compensation insurance.

2. The director of the department of insurance, financial institutions and professional registration shall promulgate rules which set out the approval criteria for certification of a managed care organization. Approval criteria shall take into consideration the adequacy of services that the organization will be able to offer the employer, the geographic area to be served, staff size and makeup of the organization in relation to both services offered and geographic location, access to health care providers, the adequacy of internal management and oversight, the adequacy of procedures for peer review, utilization review, and internal dispute resolution, including a method to resolve complaints by injured employees, medical providers, and insurers over the cost, necessity and appropriateness of medical services, the availability of case management services, and any other criteria as determined by the director. Thirty days prior to the annual anniversary of any current certification granted by the director, any managed care organization seeking continued certification shall file an application for recertification with the director, on a form approved by the director, accompanied by a filing fee established by the director by rule and any other materials specified by the director.

3. The director of the department of insurance, financial institutions and professional registration shall promulgate rules which set out the criteria under which the fees charged by a managed care organization shall be reimbursed by an employer's workers' compensation insurer and which establish criteria providing for the coordination and integration between the managed care organization and the insurer of their respective internal operational systems relating to such matters as claim reporting and handling, medical case management procedures and billing. Such criteria shall require any such reimbursable fees to be reasonable in relation both to the managed care services provided and to the savings which result from those services. Such criteria shall discourage the use of fee arrangements which result in unjustified costs being billed for either medical services or managed care services. Insurers and managed care organizations shall be permitted to voluntarily negotiate and utilize alternative fee arrangements. Notwithstanding any provision of this subsection to the contrary, if an insurer and a managed care organization enter into a voluntary agreement that accomplishes the same purposes as this subsection, that insurer and that managed care organization with respect to that agreement shall not be required to meet the requirements of this subsection or regulations promulgated by the department pursuant to this subsection.

4. Any managed care organization, including any managed care organization that has been established or selected by or has contracted with a workers' compensation insurance carrier to provide managed care services to insured employers, that has previously been certified prior to August 28, 1993, by the director of the department of insurance, financial institutions and professional registration shall be deemed to have met the criteria set forth in this section.

5. The necessity and appropriateness of medical care services recommended or provided by providers shall be subject to review by the division of workers' compensation, upon application, following a decision by the managed care organization's utilization review and dispute resolution review and appeal procedure. The decision of the managed care organization relating to payment for such medical care services shall be subject to modification by the division of workers' compensation, after mediation conference or hearing, only upon showing that it was unreasonable, arbitrary or capricious.

(L. 1993 S.B. 251)



Section 287.140 Employer to provide medical and other services, transportation, artificial devices, reactivation of claim — duties of health care providers — refusal of treatment, effect — medical evidence — division, commission responsibilities — notice to health care provider of workers' compensation claim, contents, effect — use of employee leave time.

Effective 01 Jan 2014, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.140. Employer to provide medical and other services, transportation, artificial devices, reactivation of claim — duties of health care providers — refusal of treatment, effect — medical evidence — division, commission responsibilities — notice to health care provider of workers' compensation claim, contents, effect — use of employee leave time. — 1. In addition to all other compensation paid to the employee under this section, the employee shall receive and the employer shall provide such medical, surgical, chiropractic, and hospital treatment, including nursing, custodial, ambulance and medicines, as may reasonably be required after the injury or disability, to cure and relieve from the effects of the injury. If the employee desires, he shall have the right to select his own physician, surgeon, or other such requirement at his own expense. Where the requirements are furnished by a public hospital or other institution, payment therefor shall be made to the proper authorities. Regardless of whether the health care provider is selected by the employer or is selected by the employee at the employee's expense, the health care provider shall have the affirmative duty to communicate fully with the employee regarding the nature of the employee's injury and recommended treatment exclusive of any evaluation for a permanent disability rating. Failure to perform such duty to communicate shall constitute a disciplinary violation by the provider subject to the provisions of chapter 620. When an employee is required to submit to medical examinations or necessary medical treatment at a place outside of the local or metropolitan area from the employee's principal place of employment, the employer or its insurer shall advance or reimburse the employee for all necessary and reasonable expenses; except that an injured employee who resides outside the state of Missouri and who is employed by an employer located in Missouri shall have the option of selecting the location of services provided in this section either at a location within one hundred miles of the injured employee's residence, place of injury or place of hire by the employer. The choice of provider within the location selected shall continue to be made by the employer. In case of a medical examination if a dispute arises as to what expenses shall be paid by the employer, the matter shall be presented to the legal advisor, the administrative law judge or the commission, who shall set the sum to be paid and same shall be paid by the employer prior to the medical examination. In no event, however, shall the employer or its insurer be required to pay transportation costs for a greater distance than two hundred fifty miles each way from place of treatment.

2. If it be shown to the division or the commission that the requirements are being furnished in such manner that there is reasonable ground for believing that the life, health, or recovery of the employee is endangered thereby, the division or the commission may order a change in the physician, surgeon, hospital or other requirement.

3. All fees and charges under this chapter shall be fair and reasonable, shall be subject to regulation by the division or the commission, or the board of rehabilitation in rehabilitation cases. A health care provider shall not charge a fee for treatment and care which is governed by the provisions of this chapter greater than the usual and customary fee the provider receives for the same treatment or service when the payor for such treatment or service is a private individual or a private health insurance carrier. The division or the commission, or the board of rehabilitation in rehabilitation cases, shall also have jurisdiction to hear and determine all disputes as to such charges. A health care provider is bound by the determination upon the reasonableness of health care bills.

4. The division shall, by regulation, establish methods to resolve disputes concerning the reasonableness of medical charges, services, or aids. This regulation shall govern resolution of disputes between employers and medical providers over fees charged, whether or not paid, and shall be in lieu of any other administrative procedure under this chapter. The employee shall not be a party to a dispute over medical charges, nor shall the employee's recovery in any way be jeopardized because of such dispute. Any application for payment of additional reimbursement, as such term is used in 8 CSR 50-2.030, as amended, shall be filed not later than:

(1) Two years from the date the first notice of dispute of the medical charge was received by the health care provider if such services were rendered before July 1, 2013; and

(2) One year from the date the first notice of dispute of the medical charge was received by the health care provider if such services were rendered after July 1, 2013.

­­

­

5. No compensation shall be payable for the death or disability of an employee, if and insofar as the death or disability may be caused, continued or aggravated by any unreasonable refusal to submit to any medical or surgical treatment or operation, the risk of which is, in the opinion of the division or the commission, inconsiderable in view of the seriousness of the injury. If the employee dies as a result of an operation made necessary by the injury, the death shall be deemed to be caused by the injury.

6. The testimony of any physician or chiropractic physician who treated the employee shall be admissible in evidence in any proceedings for compensation under this chapter, subject to all of the provisions of section 287.210.

7. Every hospital or other person furnishing the employee with medical aid shall permit its record to be copied by and shall furnish full information to the division or the commission, the employer, the employee or his dependents and any other party to any proceedings for compensation under this chapter, and certified copies of the records shall be admissible in evidence in any such proceedings.

8. The employer may be required by the division or the commission to furnish an injured employee with artificial legs, arms, hands, surgical orthopedic joints, or eyes, or braces, as needed, for life whenever the division or the commission shall find that the injured employee may be partially or wholly relieved of the effects of a permanent injury by the use thereof. The director of the division shall establish a procedure whereby a claim for compensation may be reactivated after settlement of such claim is completed. The claim shall be reactivated only after the claimant can show good cause for the reactivation of this claim and the claim shall be made only for the payment of medical procedures involving life-threatening surgical procedures or if the claimant requires the use of a new, or the modification, alteration or exchange of an existing, prosthetic device. For the purpose of this subsection, "life threatening" shall mean a situation or condition which, if not treated immediately, will likely result in the death of the injured worker.

9. Nothing in this chapter shall prevent an employee being provided treatment for his injuries by prayer or spiritual means if the employer does not object to the treatment.

10. The employer shall have the right to select the licensed treating physician, surgeon, chiropractic physician, or other health care provider; provided, however, that such physicians, surgeons or other health care providers shall offer only those services authorized within the scope of their licenses. For the purpose of this subsection, subsection 2 of section 287.030 shall not apply.

11. Any physician or other health care provider who orders, directs or refers a patient for treatment, testing, therapy or rehabilitation at any institution or facility shall, at or prior to the time of the referral, disclose in writing if such health care provider, any of his partners or his employer has a financial interest in the institution or facility to which the patient is being referred, to the following:

(1) The patient;

(2) The employer of the patient with workers' compensation liability for the injury or disease being treated;

(3) The workers' compensation insurer of such employer; and

(4) The workers' compensation adjusting company for such insurer.

12. Violation of subsection 11 of this section is a class A misdemeanor.

13. (1) No hospital, physician or other health care provider, other than a hospital, physician or health care provider selected by the employee at his own expense pursuant to subsection 1 of this section, shall bill or attempt to collect any fee or any portion of a fee for services rendered to an employee due to a work-related injury or report to any credit reporting agency any failure of the employee to make such payment, when an injury covered by this chapter has occurred and such hospital, physician or health care provider has received actual notice given in writing by the employee, the employer or the employer's insurer. Actual notice shall be deemed received by the hospital, physician or health care provider five days after mailing by certified mail by the employer or insurer to the hospital, physician or health care provider.

(2) The notice shall include:

(a) The name of the employer;

(b) The name of the insurer, if known;

(c) The name of the employee receiving the services;

(d) The general nature of the injury, if known; and

(e) Where a claim has been filed, the claim number, if known.

(3) When an injury is found to be noncompensable under this chapter, the hospital, physician or other health care provider shall be entitled to pursue the employee for any unpaid portion of the fee or other charges for authorized services provided to the employee. Any applicable statute of limitations for an action for such fees or other charges shall be tolled from the time notice is given to the division by a hospital, physician or other health care provider pursuant to subdivision (6) of this subsection, until a determination of noncompensability in regard to the injury which is the basis of such services is made, or in the event there is an appeal to the labor and industrial relations commission, until a decision is rendered by that commission.

(4) If a hospital, physician or other health care provider or a debt collector on behalf of such hospital, physician or other health care provider pursues any action to collect from an employee after such notice is properly given, the employee shall have a cause of action against the hospital, physician or other health care provider for actual damages sustained plus up to one thousand dollars in additional damages, costs and reasonable attorney's fees.

(5) If an employer or insurer fails to make payment for authorized services provided to the employee by a hospital, physician or other health care provider pursuant to this chapter, the hospital, physician or other health care provider may proceed pursuant to subsection 4 of this section with a dispute against the employer or insurer for any fees or other charges for services provided.

(6) A hospital, physician or other health care provider whose services have been authorized in advance by the employer or insurer may give notice to the division of any claim for fees or other charges for services provided for a work-related injury that is covered by this chapter, with copies of the notice to the employee, employer and the employer's insurer. Where such notice has been filed, the administrative law judge may order direct payment from the proceeds of any settlement or award to the hospital, physician or other health care provider for such fees as are determined by the division. The notice shall be on a form prescribed by the division.

14. The employer may allow or require an employee to use any of the employee's accumulated paid leave, personal leave, or medical or sick leave to attend to medical treatment, physical rehabilitation, or medical evaluations during work time. The intent of this subsection is to specifically supercede and abrogate any case law that contradicts the express language of this section.

(RSMo 1939 § 3701, A.L. 1951 p. 613, A.L. 1957 p. 560, A.L. 1959 S.B. 167, A.L. 1965 pp. 397, 413, A.L. 1977 S.B. 49, S.B. 399, A.L. 1980 H.B. 1396, A.L. 1983 H.B. 243 & 260, A.L. 1988 H.B. 1277, A.L. 1990 S.B. 751, A.L. 1992 H.B. 975, A.L. 1993 S.B. 251, A.L. 1998 H.B. 1237, et al., A.L. 2005 S.B. 1 & 130, A.L. 2013 S.B. 1)

Prior revision: 1929 § 3311

Effective 1-01-14

(1987) Employer is liable for medical expenses incurred by claimant even though claimant selected her own medical providers and employer was not notified of need for medical treatment until expenses had been incurred where claimant did not know she had suffered a compensable injury until after physician advised by letter that employment was suspected of causing medical condition. Sheehan v. Springfield Seed and Floral, 733 S.W.2d 795 (Mo. App.).



Section 287.141 Physical rehabilitation, defined, division of workers' compensation to administer — procedure.

Effective 28 Aug 1983

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.141. Physical rehabilitation, defined, division of workers' compensation to administer — procedure. — 1. The purpose of this section is to restore the injured person as soon as possible and as nearly as possible to a condition of self-support and maintenance as an able-bodied worker by physical rehabilitation. The provisions of this chapter relating to physical rehabilitation shall be under the control of and administered by the director of the division of workers' compensation. The division of workers' compensation shall make such rules and regulations as may be necessary to carry out the purposes of this section, subject to the approval of the labor and industrial relations commission of Missouri.

2. The division of workers' compensation shall continuously study the problems of physical rehabilitation and shall investigate all rehabilitation facilities, both private and public, and upon such investigation shall approve as qualified all such facilities, institutions and physicians as are capable of rendering competent physical rehabilitation service for seriously injured industrial workers. Rehabilitation facilities shall include medical, surgical, hospital and physical restoration services. No facility or institution shall be considered as qualified unless it is equipped to provide physical rehabilitation services for persons suffering either from some specialized type of disability or general type of disability within the field of industrial injury, and unless such facility or institution is operated under the supervision of a physician qualified to render physical rehabilitation service and is staffed with trained and qualified personnel and has received a certificate of qualification from the division of workers' compensation. No physician shall be considered as qualified unless he has had the experience prescribed by the division.

3. In any case of serious injury involving disability following the period of rendition of medical aid as provided by subsection 1 of section 287.140, where physical rehabilitation is necessary if the employer or insurer shall offer such physical rehabilitation to the injured employee and such physical rehabilitation is accepted by the employee, then in such case the director of the division of workers' compensation shall be immediately notified thereof and thereupon enter his approval to such effect, and the director of the division of workers' compensation shall requisition the payment of forty dollars per week benefit from the second injury fund in the state treasury to be paid to the employee while he is actually being rehabilitated, and shall immediately notify the state treasurer thereof by furnishing him with a copy of his order. But in no case shall the period of physical rehabilitation extend beyond twenty weeks except in unusual cases and then only by a special order of the division of workers' compensation for such additional period as the division may authorize.

4. In all cases where physical rehabilitation is offered and accepted or ordered by the division, the employer or insurer shall have the right to select any physician, facility, or institution that has been found qualified by the division of workers' compensation as above set forth.

5. If the parties disagree as to such physical rehabilitation treatment, where such treatment appears necessary, then either the employee, the employer, or insurer may file a request with the division of workers' compensation for an order for physical rehabilitation and the director of the division shall hear the parties within ten days after the filing of the request. The director of the division shall forthwith notify the parties of the time and place of the hearing, and the hearing shall be held at a place to be designated at the discretion of the division. The director of the division may conduct such hearing or he may direct one of the administrative law judges to conduct same. Such hearing shall be informal in all respects. The director of the division shall, after considering all evidence at such hearing, within ten days make his order in the matter, either denying such request or ordering the employer or insurer within a reasonable time, to furnish physical rehabilitation, and ordering the employee to accept the same, at the expense of the employer or insurer. When the order requires physical rehabilitation, it shall also include an order to requisition the payment of forty dollars per week out of the second injury fund in the state treasury to the injured employee during such time as such employee is actually receiving physical rehabilitation.

6. In every case where physical rehabilitation shall be ordered, the director of the division may, in his discretion, order the employer or insurer to furnish transportation to the injured employee to such rehabilitation facility or institution.

7. As used in this section, the term "physical rehabilitation" shall be deemed to include medical, surgical and hospital treatment in the same respect as required to be furnished under subsection 1 of section 287.140.

8. An appeal from any order of the division of workers' compensation hereby created to the appellate court may be taken and governed in all respects in the same manner as appeals in workers' compensation cases generally under section 287.495.

(L. 1951 p. 613, A.L. 1969 p. 391, A.L. 1971 H.B. 59, A.L. 1974 S.B. 417, A.L. 1975 H.B. 941, A.L. 1978 H.B. 1260, A.L. 1979 H.B. 496, A.L. 1980 H.B. 1396, A.L. 1983 H.B. 243 & 260)



Section 287.143 Vocational rehabilitation services, not mandatory — testing and assessment.

Effective 28 Aug 2005

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.143. Vocational rehabilitation services, not mandatory — testing and assessment. — As a guide to the interpretation and application of sections 287.144 to 287.149, sections 287.144 to 287.149 shall not be construed to require the employer to provide vocational rehabilitation to a severely injured employee. An employee shall submit to appropriate vocational testing and a vocational rehabilitation assessment scheduled by an employer or its insurer.

(L. 1990 S.B. 751, A.L. 2005 S.B. 1 & 130)



Section 287.144 Definitions.

Effective 01 Jul 1991, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.144. Definitions. — As used in sections 287.144 to 287.149, the following words mean:

(1) "Appropriate vocational testing", appropriate vocational testing may be included when a new job is necessary for consideration for an injured worker. Appropriate vocational testing may include intelligence, aptitude, achievement and interests tests, physical capacity assessment, musculoskeletal evaluation, audiometric evaluation, receptive and expressive components of language and work sample tests;

(2) "Director", the director of the division of workers' compensation;

(3) "Plan", a written proposal of services to be performed by a rehabilitation provider or practitioner which shall be based on the following objectives:

(a) Same job, same employer;

(b) Modified job, same employer;

(c) Different job, same employer;

(d) Same job, new employer;

(e) Modified job, new employer;

(f) New job, new employer;

(g) Reeducation and retraining.

­­

­

(4) "Qualification of medical or physical rehabilitation services", each facility, institution or agency program seeking to qualify to provide medical or physical rehabilitation to employees under this chapter shall be supervised by a physician with a speciality or subspeciality in the area of medicine which deals with the type of injury or disability it intends to treat;

(5) "Rehabilitation practitioner", an individual who has provided the director with the necessary proof of eligibility for qualification to render the services outlined in sections 287.144 to 287.149, and who has received a certification of qualification from the director. Practitioners shall be qualified in current vocational rehabilitation techniques and processes and familiar with current and appropriate medical interventions as evidenced by:

(a) A masters or doctorate degree in health-support services from an accredited institution, or a masters degree based on a curriculum and coursework designed to prepare a person to practice as a vocational rehabilitation counselor or completion of a nationally accredited rehabilitation counselor internship program from a college or university, plus one year experience in vocational or physical rehabilitation;

(b) A baccalaureate degree in health-support services from an accredited institution, plus two years of experience in vocational or physical rehabilitation;

(c) Certification by the commission of rehabilitation counselor certification as a certified rehabilitation counselor. Practitioners having received their certified rehabilitation counselor certification prior to July 1, 1991, are eligible for licensure under chapter 337; or

(d) Internship for those with the education described in paragraphs (a) to (c) of this subdivision, but not experience, who are under the supervision of a qualified rehabilitation practitioner as defined in paragraphs (a) to (c) of this subdivision;

(6) "Rehabilitation provider", a vocational rehabilitation facility, institution or agency who offers to render services outlined in sections 287.144 to 287.149, and who shall be qualified in current vocational rehabilitation techniques and current and appropriate medical intervention techniques and certified by the director. Facilities and hospitals shall be accredited by the joint commission on accreditation of hospitals or the joint commission on accreditation of rehabilitation facilities or the American Osteopathic Association or the division of workers' compensation;

(7) "Suitable, gainful employment", employment or self-employment which, in the exercise of reasonable diligence, the employee will be able to obtain, to be determined in view of the nature and extent of the injury, the ability of the employee to compete in an open labor market;

(8) "Vocational rehabilitation assessments", a written statement of an employee's condition containing relevant documentation by the treating physician and information as indicated by a rehabilitation provider or practitioner of the employee's current and projected functional capacities and limitations, a job description provided by the employer of the position held at the time of injury, and background information including education, work history, career goals and any other relevant information.

(L. 1990 S.B. 751)

Effective 7-01-91



Section 287.145 Rehabilitation practitioners, providers, certification of, how.

Effective 01 Jul 1991, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.145. Rehabilitation practitioners, providers, certification of, how. — 1. Any person who has met the requirements in section 287.144 for a rehabilitation practitioner shall request in written form certification from the division. The division shall, after confirming that such person meets the qualifications of a rehabilitation practitioner, register and certify that the person is a certified rehabilitation practitioner.

2. Rehabilitation practitioners who do not work for an approved rehabilitation provider and who enter the vocational rehabilitation workers' compensation field after January 1, 1990, must obtain certification by the national board for certified counselor certification, or such person must meet the qualifications set forth by the Missouri division of workers' compensation.

3. Rehabilitation providers, as defined in section 287.144, must request in written form certification from the division. The division shall, upon confirming that the rehabilitation provider meets the requirements set forth in section 287.144, register and certify such provider.

(L. 1990 S.B. 751)

Effective 7-01-91



Section 287.146 Employee authorized to receive vocational rehabilitation, when — duties of director.

Effective 01 Jul 1991, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.146. Employee authorized to receive vocational rehabilitation, when — duties of director. — 1. When an employee has sustained injury of sufficient severity, as provided in section 287.148, as the result of an injury arising out of and in the course of employment, the employee may, if authorized by the employer and the insurer, receive vocational rehabilitation services that are reasonably necessary to restore him to suitable, gainful employment.

2. The director shall administer sections 287.144 to 287.149, and shall:

(1) Maintain a registry of all qualified rehabilitation providers and rehabilitation practitioners whether public or private, including practitioners directly employed by an insurer, employer or self-insurer that render rehabilitation services to injured workers in this state;

(2) Analyze and report annually the results and cost of rehabilitation assignments;

(3) Review vocational rehabilitation plans and disapprove within fourteen days of receipt, if such plans do not meet criteria set forth in subsections 1 to 5* of section 287.148. The director may review plans and supervise the completion of approved plans;

(4) Review the progress of rehabilitation under the applicable plan filed by the rehabilitation practitioner or provider to determine if such plan meets the criteria set forth in subsections 1 to 5 of section 287.148 throughout the period the plan is in force;

(5) Appoint vocational rehabilitation monitors to assist in the implementation of subdivisions (3) to (5) of this subsection. A monitor shall have the qualifications as set forth for vocational rehabilitation practitioners and at least two years of experience in the field of workers' compensation disabilities.

(L. 1990 S.B. 751)

Effective 7-01-91

*Number "7" appears in original rolls.



Section 287.148 Loss of suitable, gainful employment, how determined — severe injury, defined — plan, duration, costs allowed.

Effective 01 Jul 1991, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.148. Loss of suitable, gainful employment, how determined — severe injury, defined — plan, duration, costs allowed. — 1. Within one hundred and twenty days of the date of the injury, the employer shall determine whether the injured worker has sustained an injury that results in a loss of suitable, gainful employment. If the employer can determine that a loss of suitable, gainful employment has occurred, the employer may retain the services of a rehabilitation practitioner or a rehabilitation provider. A written determination of this finding shall be sent to the division of workers' compensation with copies to the employer, insurer, employee and their representatives on forms approved by the division. In the event that a determination cannot be established, within the one hundred and twenty days of the date of injury, due to the extent of the injury, the employer shall, as regulated by the division of workers' compensation, continue to review the status of the injured employee at appropriate intervals to determine his loss of suitable, gainful employment. If a rehabilitation practitioner or provider is retained by the employer, the rehabilitation practitioner or provider shall, within ninety days:

(1) Conduct an initial consultation with the injured employee, the employer and all treating physicians; and

(2) Perform a vocational rehabilitation assessment which shall include a plan if rehabilitation services are deemed to be required. A copy of the vocational rehabilitation plan shall be sent to the employer, insurer, employee, their representatives, the treating physicians and to the division.

2. The employer may retain a rehabilitation practitioner or provider who shall perform the services stated in subdivisions (1) and (2) of subsection 1 of this section, in the event of an injury of sufficient severity as determined by the treating physician, which interferes with occupational functioning that involves:

(1) The severe mangling, crushing, amputation or nerve impairment of a major extremity;

(2) A traumatic injury to the spinal cord that has caused or may cause paralysis or severe restriction of movement;

(3) Severe burns;

(4) A serious head injury with neurological or neuropsychological involvement; or

(5) Loss of sight in one or both eyes or loss of communication skills to include loss of hearing in both ears or loss of speech, or both.

3. The director shall immediately notify the employer that an injured employee may require the services of a rehabilitation practitioner or rehabilitation provider if he receives a surgeon's report and other medical reports supplied by the employer or employer's insurer that details an injury of sufficient severity as described in this section.

4. The initial period of a plan may not exceed a period of twenty-six weeks, but only the employer may extend the period of the plan for an additional twenty-six-week period. Any extension shall be consistent with the initial plan and limited to no greater goal than restoration of the employee to suitable, gainful employment. The maximum costs for implementing the vocational testing, vocational rehabilitation plan, or subsequent tuition or retraining shall not exceed five thousand dollars, exclusive of the costs of medical treatment, medical evaluation and fees paid to the vocational rehabilitation provider or practitioner, without the approval of the division.

5. If rehabilitation services require residence at or near the facility, institution or practitioner's office and away from the employee's customary residence, reasonable and necessary costs of board, lodging and travel shall be borne by the employer or insurer. Rehabilitation services shall be performed by practitioners and providers approved by the director within this state when such facilities or practitioners are reasonably available, or elsewhere when approved by the director.

(L. 1990 S.B. 751)

Effective 7-01-91



Section 287.149 Benefits to be paid, when — reduction of benefits, when.

Effective 28 Aug 2017

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.149. Benefits to be paid, when — reduction of benefits, when. — 1. Temporary total disability or temporary partial disability benefits shall be paid throughout the rehabilitative process until the employee reaches maximum medical improvement, unless such benefits are terminated by the employee(s return to work or are terminated as otherwise specified in this chapter.

2. The permanency of the employee’s disability under sections 287.170 to 287.200 shall not be established, determined or adjudicated while the employee is participating in rehabilitation services.

3. Refusal of the employee to accept rehabilitation services or submit to a vocational rehabilitation assessment as deemed necessary by the employer shall result in a fifty percent reduction in all disability payments to an employee, including temporary partial disability benefits paid pursuant to section 287.180, for each week of the period of refusal.

(L. 1990 S.B. 751, A.L. 2017 S.B. 66)



Section 287.150 Subrogation to rights of employee or dependents against third person, effect of recovery — construction design professional, immunity from liability, when, exception — waiver of subrogation rights on certain contracts void, employer's lien on subrogation recovery, when — third party liability, subrogation, effect on.

Effective 01 Jan 2014, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.150. Subrogation to rights of employee or dependents against third person, effect of recovery — construction design professional, immunity from liability, when, exception — waiver of subrogation rights on certain contracts void, employer's lien on subrogation recovery, when — third party liability, subrogation, effect on. — 1. Where a third person is liable to the employee or to the dependents, for the injury or death, the employer shall be subrogated to the right of the employee or to the dependents against such third person, and the recovery by such employer shall not be limited to the amount payable as compensation to such employee or dependents, but such employer may recover any amount which such employee or his dependents would have been entitled to recover. Any recovery by the employer against such third person shall be apportioned between the employer and employee or his dependents using the provisions of subsections 2 and 3 of this section.

2. When a third person is liable for the death of an employee and compensation is paid or payable under this chapter, and recovery is had by a dependent under this chapter either by judgment or settlement for the wrongful death of the employee, the employer shall have a subrogation lien on any recovery and shall receive or have credit for sums paid or payable under this chapter to any of the dependents of the deceased employee to the extent of the settlement or recovery by such dependents for the wrongful death. Recovery by the employer and credit for future installments shall be computed using the provisions of subsection 3 of this section relating to comparative fault of the employee.

3. Whenever recovery against the third person is effected by the employee or his dependents, the employer shall pay from his share of the recovery a proportionate share of the expenses of the recovery, including a reasonable attorney fee. After the expenses and attorney fee have been paid, the balance of the recovery shall be apportioned between the employer and the employee or his dependents in the same ratio that the amount due the employer bears to the total amount recovered if there is no finding of comparative fault on the part of the employee, or the total damages determined by the trier of fact if there is a finding of comparative fault on the part of the employee. Notwithstanding the foregoing provision, the balance of the recovery may be divided between the employer and the employee or his dependents as they may otherwise agree. Any part of the recovery found to be due to the employer, the employee or his dependents shall be paid forthwith and any part of the recovery paid to the employee or his dependents under this section shall be treated by them as an advance payment by the employer on account of any future installments of compensation in the following manner:

(1) The total amount paid to the employee or his dependents shall be treated as an advance payment if there is no finding of comparative fault on the part of the employee; or

(2) A percentage of the amount paid to the employee or his dependents equal to the percentage of fault assessed to the third person from whom recovery is made shall be treated as an advance payment if there is a finding of comparative fault on the part of the employee.

4. In any case in which an injured employee has been paid benefits from the second injury fund as provided in subsection 3 of section 287.141, and recovery is had against the third party liable to the employee for the injury, the second injury fund shall be subrogated to the rights of the employee against said third party to the extent of the payments made to him from such fund, subject to provisions of subsections 2 and 3 of this section.

5. No construction design professional who is retained to perform professional services on a construction project or any employee of a construction design professional who is assisting or representing the construction design professional in the performance of professional services on the site of the construction project shall be liable for any injury resulting from the employer's failure to comply with safety standards on a construction project for which compensation is recoverable under the workers' compensation law, unless responsibility for safety practices is specifically assumed by contract. The immunity provided by this subsection to any construction design professional shall not apply to the negligent preparation of design plans or specifications.

6. Any provision in any contract or subcontract, where one party is an employer in the construction group of code classifications, which purports to waive subrogation rights provided under this section in anticipation of a future injury or death is hereby declared against public policy and void. Each contract of insurance for workers' compensation shall require the insurer to diligently pursue all subrogation rights of the employer and shall require the employer to fully cooperate with the insurer in pursuing such recoveries, except that the employer may enter into compromise agreements with an insurer in lieu of the insurer pursuing subrogation against another party. The amount of any subrogation recovery by an insurer shall be credited against the amount of the actual paid losses in the determination of such employer's experience modification factor within forty-five days of the collection of such amount.

7. Notwithstanding any other provision of this section, when a third person or party is liable to the employee, to the dependents of an employee, or to any person eligible to sue for the employee's* wrongful death as provided is section 537.080 in a case where the employee suffers or suffered from an occupational disease due to toxic exposure and the employee, dependents, or persons eligible to sue for wrongful death are compensated under this chapter, in no case shall the employer then be subrogated to the rights of an employee, dependents, or persons eligible to sue for wrongful death against such third person or party when the occupational disease due to toxic exposure arose from the employee's work for employer.

(RSMo 1939 § 3699, A.L. 1955 p. 597, A.L. 1957 p. 560, A.L. 1990 S.B. 751, A.L. 1993 S.B. 251, A.L. 2005 S.B. 1 & 130, A.L. 2013 S.B. 1)

Prior revision: 1929 § 3309

Effective 1-01-14

*Word "employer's" appears in original rolls, a typographical error.

(1962) Employers and their workmen's compensation insurer could not recover, on theory of subrogation, amount of compensation paid injured employee from third party tort-feasor and his liability insurer who had settled with employee for amount in excess of compensation paid. O'Hanlon Reports, Inc. v. Needles (A.), 360 S.W.2d 382.

(1965) In an action to compel workmen's compensation carrier for plaintiff's employer to pay to plaintiff one-half of the trial expenses incurred by plaintiff in the trial of plaintiff's action instituted against a third party, held this section does not provide for the sharing of expenses in the event the third party action is unsuccessful and there is no basis in workmen's compensation act for plaintiff's action. Veninga v. Liberty Mutual Insurance Co. (A.), 388 S.W.2d 535.

(1965) Employer and workmen's compensation insurer had right to intervene under this section in employee's action for injuries suffered while acting within scope of employment, notwithstanding possible prejudice of injection of insurance into trial. State v. Luten (A.), 390 S.W.2d 931.

(1967) The second injury fund is subrogated to the rights of the employee and entitled to credit on the awards of a portion of the recovery by the employee from the third party. Cole v. Morris (Mo.), 409 S.W.2d 668.

(1967) The employer's right against the third party tort-feasor is wholly derivative, is conditional upon the existence of a cause of action in the injured employee against the tort-feasor, and as the employer has no separate cause of action for the subrogation claim, a judgment against the employee would defeat any claimed right of subrogation. State v. Holt (A.), 411 S.W.2d 249.

(1967) Where widow cooperated and testified in action brought by compensation carrier against third party, widow had not “effected” recovery within statutory provision. Maryland Casualty Co. v. General Electric Co. (Mo.), 418 S.W.2d 115.

(1968) The workmen's compensation law is not supplemental of the common law, but is wholly substitutional, and if the accident is not covered by the compensation law, the common law action remains unaffected. Wilson v. Hungate (Mo.), 434 S.W.2d 580.

(1973) Formula for division of proceeds of suit against third party instituted by workmen's compensation claimant established by court. Ruediger v. Kollmeyer Brothers Service (Mo.), 501 S.W.2d 56.

(1998) Case management group retained by employer for the purpose of directing and monitoring treatment of employer's injured employees was not a third person against whom separate tort claims may be brought because group's alleged acts were performed for the purpose of discharging employer's duty to provide treatment to employer's injured employees. Burns v. Employer Health Services, Inc., 976 S.W.2d 639 (W.D.Mo.).



Section 287.160 Waiting period — compensation, how paid — interest, how computed — not credit to employer for wages or benefits paid, exception.

Effective 28 Aug 1998

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.160. Waiting period — compensation, how paid — interest, how computed — not credit to employer for wages or benefits paid, exception. — 1. Except as provided in section 287.140, no compensation shall be payable for the first three days or less of disability during which the employer is open for the purpose of operating its business or enterprise unless the disability shall last longer than fourteen days. If the disability lasts longer than fourteen days, payment for the first three days shall be made retroactively to the claimant.

2. Compensation shall be payable as the wages were paid prior to the injury, but in any event at least once every two weeks. If an injured employee claims benefits pursuant to this section, an employer may, if the employee agrees in writing, pay directly to the employee any benefits due pursuant to section 287.170. The employer shall continue such payments until the insurer starts making the payments or the claim is contested by any party. Where the claim is found to be compensable the employer's workers' compensation insurer shall indemnify the employer for any payments made pursuant to this subsection. If the employee's claim is found to be fraudulent or noncompensable, after a hearing, the employee shall reimburse the employer, or the insurer if the insurer has indemnified the employer, for any benefits received either by a:

(1) Lump sum payment;

(2) Refund of the compensation equivalent of any accumulated sick or disability leave;

(3) Payroll deduction; or

(4) Secured installment plan.

­­

­

3. Where weekly benefit payments that are not being contested by the employer or his insurer are due, and if such weekly benefit payments are made more than thirty days after becoming due, the weekly benefit payments that are late shall be increased by ten percent simple interest per annum. Provided, however, that if such claim for weekly compensation is contested by the employee, and the employer or his insurer have not paid the disputed weekly benefit payments or lump sum within thirty days of when the administrative law judge's order becomes final, or from the date of a decision by the labor and industrial relations commission, or from the date of the last judicial review, whichever is later, interest on such disputed weekly benefit payments or lump sum so ordered, shall be increased by ten percent simple interest per annum beginning thirty days from the date of such order. Provided, however, that if such claims for weekly compensation are contested solely by the employer or insurer, no interest shall be payable until after thirty days after the award of the administrative law judge. The state of Missouri or any of its political subdivisions, as an employer, is liable for any such interest assessed against it for failure to promptly pay on any award issued against it under this chapter.

4. Compensation shall be payable in accordance with the rules given in sections 287.170, 287.180, 287.190, 287.200, 287.240, and 287.250.

5. The employer shall not be entitled to credit for wages or such pay benefits paid to the employee or his dependents on account of the injury or death except as provided in section 287.270.

(RSMo 1939 § 3702, A.L. 1947 V. II p. 446, A.L. 1951 p. 620, A.L. 1953 p. 530, A.L. 1957 p. 560, A.L. 1959 S.B. 167, A.L. 1961 p. 423, A.L. 1965 p. 414, A.L. 1967 p. 384, A.L. 1969 p. 393, A.L. 1971 H.B. 25 & 364, A.L. 1974 S.B. 417, A.L. 1978 H.B. 1260, A.L. 1979 H.B. 496, A.L. 1980 H.B. 1396, A.L. 1981 H.B. 324, A.L. 1983 H.B. 243 & 260, A.L. 1984 H.B. 1106, A.L. 1990 S.B. 751, A.L. 1992 H.B. 975, A.L. 1993 S.B. 251, A.L. 1998 H.B. 1237, et al.)

Prior revision: 1929 § 3312



Section 287.170 Temporary total disability, amount to be paid — method of payment — disqualification, when — post injury misconduct defined — benefits not payable, when.

Effective 28 Aug 2017

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.170. Temporary total disability, amount to be paid — method of payment — disqualification, when — post injury misconduct defined — benefits not payable, when. — 1. For temporary total disability the employer shall pay compensation for not more than four hundred weeks during the continuance of such disability at the weekly rate of compensation in effect under this section on the date of the injury for which compensation is being made. The amount of such compensation shall be computed as follows:

(1) For all injuries occurring on or after September 28, 1983, but before September 28, 1986, the weekly compensation shall be an amount equal to sixty-six and two-thirds percent of the injured employee’s average weekly earnings as of the date of the injury; provided that the weekly compensation paid under this subdivision shall not exceed an amount equal to seventy percent of the state average weekly wage, as such wage is determined by the division of employment security, as of the July first immediately preceding the date of injury;

(2) For all injuries occurring on or after September 28, 1986, but before August 28, 1990, the weekly compensation shall be an amount equal to sixty-six and two-thirds percent of the injured employee’s average weekly earnings as of the date of the injury; provided that the weekly compensation paid under this subdivision shall not exceed an amount equal to seventy-five percent of the state average weekly wage, as such wage is determined by the division of employment security, as of the July first immediately preceding the date of injury;

(3) For all injuries occurring on or after August 28, 1990, but before August 28, 1991, the weekly compensation shall be an amount equal to sixty-six and two-thirds percent of the injured employee’s average weekly earnings as of the date of the injury; provided that the weekly compensation paid under this subdivision shall not exceed an amount equal to one hundred percent of the state average weekly wage;

(4) For all injuries occurring on or after August 28, 1991, the weekly compensation shall be an amount equal to sixty-six and two-thirds percent of the injured employee’s average weekly earnings as of the date of the injury; provided that the weekly compensation paid under this subdivision shall not exceed an amount equal to one hundred five percent of the state average weekly wage;

(5) For all injuries occurring on or after September 28, 1981, the weekly compensation shall in no event be less than forty dollars per week.

2. Temporary total disability payments shall be made to the claimant by check or other negotiable instruments approved by the director which will not result in delay in payment and shall be forwarded directly to the claimant without intervention, or, when requested, to claimant’s attorney if represented, except as provided in section 454.517, by any other party except by order of the division of workers’ compensation.

3. An employee is disqualified from receiving temporary total disability during any period of time in which the claimant applies and receives unemployment compensation.

4. If the employee is terminated from post-injury employment based upon the employee’s post-injury misconduct, neither temporary total disability nor temporary partial disability benefits under this section or section 287.180 are payable. As used in this section, the phrase “post-injury misconduct” shall not include absence from the workplace due to an injury unless the employee is capable of working with restrictions, as certified by a physician.

5. If an employee voluntarily separates from employment with an employer at a time when the employer had work available for the employee that was in compliance with any medical restriction imposed upon the employee within a reasonable degree of medical certainty as a result of the injury that is the subject of a claim for benefits under this chapter, neither temporary total disability nor temporary partial disability benefits available under this section or section 287.180 shall be payable.

(RSMo 1939 § 3704, A.L. 1947 V. II p. 438, A.L. 1951 p. 620, A.L. 1953 p. 530, A.L. 1957 p. 560, A.L. 1959 S.B. 167, A.L. 1961 p. 423, A.L. 1965 p. 414, A.L. 1967 p. 384, A.L. 1969 p. 393, A.L. 1971 H.B. 25 & 364, A.L. 1974 S.B. 417, A.L. 1978 H.B. 1260, A.L. 1979 H.B. 496, A.L. 1980 H.B. 1396, A.L. 1981 H.B. 324, A.L. 1983 H.B. 243 & 260, A.L. 1987 H.B. 564, A.L. 1990 S.B. 751, A.L. 1998 H.B. 1237, et al., A.L. 2005 S.B. 1 & 130, A.L. 2017 S.B. 66)

Prior revision: 1929 § 3313



Section 287.180 Temporary partial disability, amount to be paid — method of payment.

Effective 28 Aug 1990

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.180. Temporary partial disability, amount to be paid — method of payment. — 1. For temporary partial disability, compensation shall be paid during such disability but not for more than one hundred weeks, and shall be sixty-six and two-thirds percent of the difference between the average earnings prior to the accident and the amount which the employee, in the exercise of reasonable diligence, will be able to earn during the disability, to be determined in view of the nature and extent of the injury and the ability of the employee to compete in an open labor market. The amount of such compensation shall be computed as follows:

(1) For all injuries occurring on or after September 28, 1983, but before September 28, 1986, the weekly compensation shall be an amount equal to sixty-six and two-thirds percent of the injured employee's average weekly earnings as of the date of injury; provided that the weekly compensation paid under this subdivision shall not exceed an amount equal to seventy percent of the state average weekly wage, as such wages are* determined by the division of employment security, as of the July first immediately preceding the date of injury;

(2) For all injuries occurring on or after September 28, 1986, but before August 28, 1990, the weekly compensation shall be an amount equal to sixty-six and two-thirds percent of the injured employee's average weekly earnings as of the date of the injury; provided that the weekly compensation paid under this subdivision shall not exceed an amount equal to seventy-five percent of the state average weekly wage, as such wage is determined by the division of employment security, as of the July first immediately preceding the date of injury;

(3) For all injuries occurring on or after August 28, 1990, but before August 28, 1991, the weekly compensation shall be an amount equal to sixty-six and two-thirds percent of the injured employee's average weekly earnings as of the date of the injury; provided that the weekly compensation paid under this subdivision shall not exceed an amount equal to one hundred percent of the state average weekly wage;

(4) For all injuries occurring on or after August 28, 1991, the weekly compensation shall be an amount equal to sixty-six and two-thirds percent of the injured employee's average weekly earnings as of the date of the injury; provided that the weekly compensation paid under this subdivision shall not exceed an amount equal to one hundred five percent of the state average weekly wage.

2. Temporary partial disability payments shall be made to the claimant by check, or other negotiable instrument approved by the director which will not result in delay in payment.

(RSMo 1939 § 3704, A.L. 1947 V. II p. 438, A.L. 1951 p. 620, A.L. 1953 p. 530, A.L. 1957 p. 560, A.L. 1959 S.B. 167, A.L. 1961 p. 423, A.L. 1965 p. 414, A.L. 1967 p. 384, A.L. 1969 p. 393, A.L. 1971 H.B. 25 & 364, A.L. 1974 S.B. 417, A.L. 1978 H.B. 1260, A.L. 1979 H.B. 496, A.L. 1980 H.B. 1396, A.L. 1981 H.B. 324, A.L. 1983 H.B. 243 & 260, A.L. 1990 S.B. 751)

Prior revision: 1929 § 3314

*Word "are" does not appear in original rolls.



Section 287.190 Permanent partial disability, amount to be paid — permanent partial disability defined — permanent total and partial total disability require certification by physician on compensability — award reduced when.

Effective 28 Aug 2005

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.190. Permanent partial disability, amount to be paid — permanent partial disability defined — permanent total and partial total disability require certification by physician on compensability — award reduced when. — 1. For permanent partial disability, which shall be in addition to compensation for temporary total disability or temporary partial disability paid in accordance with sections 287.170 and 287.180, respectively, the employer shall pay to the employee compensation computed at the weekly rate of compensation in effect under subsection 5 of this section on the date of the injury for which compensation is being made, which compensation shall be allowed for loss by severance, total loss of use, or proportionate loss of use of one or more of the members mentioned in the schedule of losses.

­

­

2. If the disability suffered in any of items (1) through (29) of the schedule of losses is total by reason of severance or complete loss of use thereof the number of weeks of compensation allowed in the schedule for such disability shall be increased by ten percent.

3. For permanent injuries other than those specified in the schedule of losses, the compensation shall be paid for such periods as are proportionate to the relation which the other injury bears to the injuries above specified, but no period shall exceed four hundred weeks, at the rates fixed in subsection 1. The other injuries shall include permanent injuries causing a loss of earning power. For the permanent partial loss of the use of an arm, hand, thumb, finger, leg, foot, toe or phalange, compensation shall be paid for the proportionate loss of the use of the arm, hand, thumb, finger, leg, foot, toe or phalange, as provided in the schedule of losses.

4. If an employee is seriously and permanently disfigured about the head, neck, hands or arms, the division or commission may allow such additional sum for the compensation on account thereof as it may deem just, but the sum shall not exceed forty weeks of compensation. If both the employer and employee agree, the administrative law judge may utilize a photograph of the disfigurement in determining the amount of such additional sum.

5. The amount of compensation to be paid under subsection 1 of this section shall be computed as follows:

(1) For all injuries occurring on or after September 28, 1983, but before August 28, 1990, the weekly compensation shall be an amount equal to sixty-six and two-thirds percent of the employee's average weekly earnings as of the date of the injury; provided that the weekly compensation paid under this subdivision shall not exceed an amount equal to forty-five percent of the state average weekly wage, as such wage is determined by the division of employment security, as of the July first immediately preceding the date of injury;

(2) For all injuries occurring on or after September 28, 1981, the weekly compensation shall in no event be less than forty dollars per week;

(3) For all injuries occurring on or after August 28, 1990, but before August 28, 1991, the weekly compensation shall be an amount equal to sixty-six and two-thirds percent of the employee's average weekly earnings as of the date of the injury; provided that the weekly compensation paid under this subdivision shall not exceed an amount equal to fifty percent of the state average weekly wage;

(4) For all injuries occurring on or after August 28, 1991, but before August 28, 1992, the weekly compensation shall be an amount equal to sixty-six and two-thirds percent of the employee's average weekly earnings as of the date of the injury; provided that the weekly compensation paid under this subdivision shall not exceed an amount equal to fifty-two percent of the state average weekly wage;

(5) For all injuries occurring on or after August 28, 1992, the weekly compensation shall be an amount equal to sixty-six and two-thirds percent of the employee's average weekly earnings as of the date of the injury; provided that the weekly compensation paid under this subdivision shall not exceed an amount equal to fifty-five percent of the state average weekly wage.

6. (1) "Permanent partial disability" means a disability that is permanent in nature and partial in degree, and when payment therefor has been made in accordance with a settlement approved either by an administrative law judge or by the labor and industrial relations commission, a rating established by medical finding, certified by a physician, and approved by an administrative law judge or legal advisor, or an award by an administrative law judge or the commission, the percentage of disability shall be conclusively presumed to continue undiminished whenever a subsequent injury to the same member or same part of the body also results in permanent partial disability for which compensation under this chapter may be due; provided, however, the presumption shall apply only to compensable injuries which may occur after August 29, 1959.

(2) Permanent partial disability or permanent total disability shall be demonstrated and certified by a physician. Medical opinions addressing compensability and disability shall be stated within a reasonable degree of medical certainty. In determining compensability and disability, where inconsistent or conflicting medical opinions exist, objective medical findings shall prevail over subjective medical findings. Objective medical findings are those findings demonstrable on physical examination or by appropriate tests or diagnostic procedures.

(3) Any award of compensation shall be reduced by an amount proportional to the permanent partial disability determined to be a preexisting disease or condition or attributed to the natural process of aging sufficient to cause or prolong the disability or need of treatment.

(RSMo 1939 § 3705, A.L. 1947 V. II p. 438, A.L. 1951 p. 620, A.L. 1953 p. 530, A.L. 1955 p. 588, A.L. 1957 p. 560, A.L. 1959 S.B. 167, A.L. 1961 p. 423, A.L. 1965 pp. 397, 414, A.L. 1967 p. 384, A.L. 1969 p. 393, A.L. 1971 H.B. 25 & 364, A.L. 1974 S.B. 417, A.L. 1975 H.B. 196, A.L. 1978 H.B. 1260, A.L. 1979 H.B. 496, A.L. 1980 H.B. 1396, A.L. 1981 H.B. 324, A.L. 1983 H.B. 243 & 260, A.L. 1990 S.B. 751, A.L. 1998 H.B. 1237, et al., A.L. 2005 S.B. 1 & 130)

Prior revision: 1929 § 3315

(1972) Where claimant whose little, ring and middle fingers and all but stub of index finger had been amputated in industrial accident could write and use hand as a prop and for pushing and prying he did not sustain complete loss of his hand and was not entitled to ten percent increase in compensation for complete disability as provided in subdivision 2. Martin v. Star Cooler Corporation (A.), 484 S.W.2d 32.

(1972) Court will take judicial notice that workman with only part of his major hand remaining would be at disadvantage in labor market and this will support award for disfigurement to claimant whose little, ring and middle fingers and all but stub of his index finger had been amputated in industrial accident as provided in subdivision 4. Martin v. Star Cooler Corporation (A.), 484 S.W.2d 32.



Section 287.195 Claims for hernia, proof required.

Effective 28 Aug 1980

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.195. Claims for hernia, proof required. — In all claims for compensation for hernia resulting from injury arising out of and in the course of the employment, it must be definitely proved to the satisfaction of the division or the commission:

(1) That there was an accident or unusual strain resulting in hernia;

(2) That the hernia did not exist prior to the accident or unusual strain resulting in the injury for which compensation is claimed.

(RSMo 1939 § 3705, A.L. 1947 V. II p. 438, A.L. 1951 p. 620, A.L. 1953 p. 530, A.L. 1955 p. 588, A.L. 1957 p. 560 § 287.191, A.L. 1965 p. 397, A.L. 1980 H.B. 1396)

(1963) Claimant not entitled to recover compensation for strangulation of preexisting inguinal hernia. Wright v. J.A. Tobin Const. Co. (A.), 365 S.W.2d 742.



Section 287.197 Occupational deafness — tests, claims, awards, liability of employer, effect of hearing aid.

Effective 28 Aug 2005

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.197. Occupational deafness — tests, claims, awards, liability of employer, effect of hearing aid. — 1. Losses of hearing due to industrial noise for compensation purposes shall be confined to the frequencies of five hundred, one thousand, and two thousand cycles per second. Loss of hearing ability for frequency tones above two thousand cycles per second are not to be considered as constituting disability for hearing.

2. The percent of hearing loss, for purposes of the determination of compensation claims for occupational deafness, shall be calculated as the average, in decibels, of the thresholds of hearing for the frequencies of five hundred, one thousand, and two thousand cycles per second. Pure tone air conduction audiometric instruments, approved by nationally recognized authorities in this field, shall be used for measuring hearing loss. If the losses of hearing average twenty-six decibels or less in the three frequencies, such losses of hearing shall not then constitute any compensable hearing disability. If the losses of hearing average ninety-two decibels or more in the three frequencies, then the same shall constitute and be total or one hundred percent compensable hearing loss. The decibel standards established by this subsection are based on the most current ANSI occupational hearing loss standard. The division shall, by rule, adopt any superseding ANSI occupational hearing loss standards regarding testing frequencies and decibel standards for measuring hearing loss.

3. There shall be payable as permanent partial disability for total occupational deafness of one ear forty-nine weeks of compensation; for total occupational deafness of both ears, one hundred eighty weeks of compensation; and for partial occupational deafness in one or both ears, compensation shall be paid for such periods as are proportionate to the relation which the hearing loss bears to the amount provided in this subsection for total loss of hearing in one or both ears, as the case may be. The amount of the hearing loss shall be reduced by the average amount of hearing loss from nonoccupational causes found in the population at any given age, according to the provisions hereinafter set forth.

4. In measuring hearing disability, the lowest measured losses in each of the three frequencies shall be added together and divided by three to determine the average decibel loss. For every decibel of loss exceeding twenty-six decibels an allowance of one and one-half percent shall be made up to the maximum of one hundred percent which is reached at ninety-two decibels.

5. In determining the binaural (both ears) percentage of loss, the percentage of disability in the better ear shall be multiplied by five. The resulting figure shall be added to the percentage of disability in the poorer ear and the sum of the two divided by six. The final percentage shall represent the binaural hearing disability.

6. Before determining the percentage of hearing disability, in order to allow for the average amount of hearing loss from nonoccupational causes found in the population at any given age, there shall be deducted from the total average decibel loss, one-half decibel for each year of the employee's age over forty at the time of last exposure to industrial noise.

7. No claim for compensation for occupational deafness may be filed until after one month's separation from the type of noisy work for the last employer in whose employment the employee was at any time during such employment exposed to harmful noise, and the last day of such period of separation from the type of noisy work shall be the date of disability.

8. An employer shall become liable for the entire occupational deafness to which his employment has contributed; but if previous deafness is established by a hearing test or by other competent evidence, whether or not the employee was exposed to noise within one month preceding such test, the employer shall not be liable for previous loss so established nor shall he be liable for any loss for which compensation has previously been paid or awarded.

9. No consideration shall be given to the question of whether or not the ability of an employee to understand speech is improved by the use of a hearing aid.

(L. 1959 S.B. 167 § 287.202, A.L. 1967 p. 390, A.L. 1998 H.B. 1237, et al., A.L. 2005 S.B. 1 & 130)



Section 287.200 Permanent total disability, amount to be paid — suspension of payments, when — toxic exposure, treatment of claims.

Effective 28 Aug 2017

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.200. Permanent total disability, amount to be paid — suspension of payments, when — toxic exposure, treatment of claims. — 1. Compensation for permanent total disability shall be paid during the continuance of such disability from the date of maximum medical improvement for the lifetime of the employee at the weekly rate of compensation in effect under this subsection on the date of the injury for which compensation is being made. The word “employee” as used in this section shall not include the injured worker’s dependents, estate, or other persons to whom compensation may be payable as provided in subsection 1 of section 287.020. The amount of such compensation shall be computed as follows:

(1) For all injuries occurring on or after September 28, 1983, but before September 28, 1986, the weekly compensation shall be an amount equal to sixty-six and two-thirds percent of the injured employee’s average weekly earnings during the year immediately preceding the injury, as of the date of the injury; provided that the weekly compensation paid under this subdivision shall not exceed an amount equal to seventy percent of the state average weekly wage, as such wage is determined by the division of employment security, as of the July first immediately preceding the date of injury;

(2) For all injuries occurring on or after September 28, 1986, but before August 28, 1990, the weekly compensation shall be an amount equal to sixty-six and two-thirds percent of the injured employee’s average weekly earnings during the year immediately preceding the injury, as of the date of the injury; provided that the weekly compensation paid under this subdivision shall not exceed an amount equal to seventy-five percent of the state average weekly wage, as such wage is determined by the division of employment security, as of the July first immediately preceding the date of injury;

(3) For all injuries occurring on or after August 28, 1990, but before August 28, 1991, the weekly compensation shall be an amount equal to sixty-six and two-thirds percent of the injured employee’s average weekly earnings as of the date of the injury; provided that the weekly compensation paid under this subdivision shall not exceed an amount equal to one hundred percent of the state average weekly wage;

(4) For all injuries occurring on or after August 28, 1991, the weekly compensation shall be an amount equal to sixty-six and two-thirds percent of the injured employee’s average weekly earnings as of the date of the injury; provided that the weekly compensation paid under this subdivision shall not exceed an amount equal to one hundred five percent of the state average weekly wage;

(5) For all injuries occurring on or after September 28, 1981, the weekly compensation shall in no event be less than forty dollars per week.

2. Permanent total disability benefits that have accrued through the date of the injured employee’s death are the only permanent total disability benefits that are to be paid in accordance with section 287.230. The right to unaccrued compensation for permanent total disability of an injured employee terminates on the date of the injured employee’s death in accordance with section 287.230, and does not survive to the injured employee’s dependents, estate, or other persons to whom compensation might otherwise be payable.

3. All claims for permanent total disability shall be determined in accordance with the facts. When an injured employee receives an award for permanent total disability but by the use of glasses, prosthetic appliances, or physical rehabilitation the employee is restored to his or her regular work or its equivalent, the life payment mentioned in subsection 1 of this section shall be suspended during the time in which the employee is restored to his or her regular work or its equivalent. The employer and the division shall keep the file open in the case during the lifetime of any injured employee who has received an award of permanent total disability. In any case where the life payment is suspended under this subsection, the commission may at reasonable times review the case and either the employee or the employer may request an informal conference with the commission relative to the resumption of the employee’s weekly life payment in the case.

4. For all claims filed on or after January 1, 2014, for occupational diseases due to toxic exposure which result in a permanent total disability or death, benefits in this chapter shall be provided as follows:

(1) Notwithstanding any provision of law to the contrary, such amount as due to the employee during said employee’s life as provided for under this chapter for an award of permanent total disability and death, except such amount shall only be paid when benefits under subdivisions (2) and (3) of this subsection have been exhausted;

(2) For occupational diseases due to toxic exposure, but not including mesothelioma, an amount equal to two hundred percent of the state’s average weekly wage as of the date of diagnosis for one hundred weeks paid by the employer; and

(3) In cases where occupational diseases due to toxic exposure are diagnosed to be mesothelioma:

*(a) For employers that have elected to accept mesothelioma liability under this subsection, an additional amount of three hundred percent of the state’s average weekly wage for two hundred twelve weeks shall be paid by the employer or group of employers such employer is a member of. Employers that elect to accept mesothelioma liability under this subsection may do so by either insuring their liability, by qualifying as a self-insurer, or by becoming a member of a group insurance pool. A group of employers may enter into an agreement to pool their liabilities under this subsection. If such group is joined, individual members shall not be required to qualify as individual self-insurers. Such group shall comply with section 287.223. In order for an employer to make such an election, the employer shall provide the department with notice of such an election in a manner established by the department. The provisions of this paragraph shall expire on December 31, 2038; or

*(b) For employers who reject mesothelioma under this subsection, then the exclusive remedy provisions under section 287.120 shall not apply to such liability. The provisions of this paragraph shall expire on December 31, 2038; and

(4) The provisions of subdivision (2) and paragraph (a) of subdivision (3) of this subsection shall not be subject to suspension of benefits as provided in subsection 3 of this section; and

(5) Notwithstanding any other provision of this chapter to the contrary, should the employee die before the additional benefits provided for in subdivision (2) and paragraph (a) of subdivision (3) of this subsection are paid, the additional benefits are payable to the employee’s spouse or children, natural or adopted, legitimate or illegitimate, in addition to benefits provided under section 287.240. If there is no surviving spouse or children and the employee has received less than the additional benefits provided for in subdivision (2) and paragraph (a) of subdivision (3) of this subsection the remainder of such additional benefits shall be paid as a single payment to the estate of the employee;

(6) The provisions of subdivision (1) of this subsection shall not be construed to affect the employee’s ability to obtain medical treatment at the employer’s expense or any other benefits otherwise available under this chapter.

5. Any employee who obtains benefits under subdivision (2) of subsection 4 of this section for acquiring asbestosis who later obtains an award for mesothelioma shall not receive more benefits than such employee would receive having only obtained benefits for mesothelioma under this section.

(RSMo 1939 § 3706, A.L. 1947 V. II p. 438, A.L. 1951 p. 620, A.L. 1953 p. 530, A.L. 1957 p. 560, A.L. 1959 S.B. 167, A.L. 1961 p. 423, A.L. 1965 pp. 397, 414, A.L. 1967 p. 384, A.L. 1969 p. 393, A.L. 1971 H.B. 25 & 364, A.L. 1974 S.B. 417, A.L. 1978 H.B. 1260, A.L. 1979 H.B. 496, A.L. 1980 H.B. 1396, A.L. 1981 H.B. 324, A.L. 1983 H.B. 243 & 260, A.L. 1990 S.B. 751, A.L. 2008 H.B. 1883, A.L. 2013 S.B. 1, A.L. 2017 S.B. 66)

Prior revision: 1929 § 3316

*Paragraphs (a) and (b) of subdivision (3) of subsection 4 expire 12-31-38



Section 287.203 Termination of compensation by employer, employee right to hearing — assessment of costs.

Effective 28 Aug 2017

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.203. Termination of compensation by employer, employee right to hearing — assessment of costs. — Whenever the employer has provided compensation under section 287.170, 287.180 or 287.200, and terminates such compensation, the employer shall notify the employee of such termination and shall advise the employee of the reason for such termination. If the employee disputes the termination of such benefits, the employee may request a hearing before the division and the division shall set the matter for hearing within thirty days of such request and the division shall hear the matter on the date of hearing and no continuances or delays may be granted except upon a showing of good cause or by consent of the parties. The division shall render a decision within thirty days of the date of hearing. If the division or the commission determines that any proceedings have been brought, prosecuted, or defended without reasonable grounds, the division may assess the whole cost of the proceedings upon the party who brought, prosecuted, or defended them.

(L. 1993 S.B. 251, A.L. 2005 S.B. 1 & 130, A.L. 2017 S.B. 66)



Section 287.210 Physical examination of employee — exchange of medical records — admissibility of physician's, coroner's records — autopsy may be ordered.

Effective 01 Jan 2014, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.210. Physical examination of employee — exchange of medical records — admissibility of physician's, coroner's records — autopsy may be ordered. — 1. After an employee has received an injury he shall from time to time thereafter during disability submit to reasonable medical examination at the request of the employer, the employer's insurer, the commission, the division, an administrative law judge, or the attorney general on behalf of the second injury fund if the employer has not obtained a medical examination report, the time and place of which shall be fixed with due regard to the convenience of the employee and his physical condition and ability to attend. The employee may have his own physician present, and if the employee refuses to submit to the examination, or in any way obstructs it, his right to compensation shall be forfeited during such period unless in the opinion of the commission the circumstances justify the refusal or obstruction.

2. The commission, the division or administrative law judge shall, when deemed necessary, appoint a duly qualified impartial physician to examine the injured employee, and any physician so chosen, if he accepts the appointment, shall promptly make the examination requested and make a complete medical report to the commission or the division in such duplication as to provide all parties with copies thereof. The physician's fee shall be fair and reasonable, as provided in subsection 3 of section 287.140, and the fee and other reasonable costs of the impartial examination may be paid as other costs under this chapter. If all the parties shall have had reasonable access thereto, the report of the physician shall be admissible in evidence.

3. The testimony of any physician who treated or examined the injured employee shall be admissible in evidence in any proceedings for compensation under this chapter, but only if the medical report of the physician has been made available to all parties as in this section provided. Immediately upon receipt of notice from the division or the commission setting a date for hearing of a case in which the nature and extent of an employee's disability is to be determined, the parties or their attorneys shall arrange, without charge or costs, each to the other, for an exchange of all medical reports, including those made both by treating and examining physician or physicians, to the end that the parties may be commonly informed of all medical findings and opinions. The exchange of medical reports shall be made at least seven days before the date set for the hearing and failure of any party to comply may be grounds for asking for and receiving a continuance, upon proper showing by the party to whom the medical reports were not furnished. If any party fails or refuses to furnish the opposing party with the medical report of the treating or examining physician at least seven days before such physician's deposition or personal testimony at the hearing, as in this section provided, upon the objection of the party who was not provided with the medical report, the physician shall not be permitted to testify at that hearing or by medical deposition.

4. Upon request, an administrative law judge, the division, or the commission shall be provided with a copy of any medical report.

5. As used in this chapter the terms "physician's report" and "medical report" mean the report of any physician made on any printed form authorized by the division or the commission or any complete medical report. As used in this chapter the term "complete medical report" means the report of a physician giving the physician's qualifications and the patient's history, complaints, details of the findings of any and all laboratory, X-ray and all other technical examinations, diagnosis, prognosis, nature of disability, if any, and an estimate of the percentage of permanent partial disability, if any. An element or elements of a complete medical report may be met by the physician's records.

6. Upon the request of a party, the physician or physicians who treated or are treating the injured employee shall be required to furnish to the parties a rating and complete medical report on the injured employee, at the expense of the party selecting the physician, along with a complete copy of the physician's clinical record including copies of any records and reports received from other health care providers.

7. The testimony of a treating or examining physician may be submitted in evidence on the issues in controversy by a complete medical report and shall be admissible without other foundational evidence subject to compliance with the following procedures. The party intending to submit a complete medical report in evidence shall give notice at least sixty days prior to the hearing to all parties and shall provide reasonable opportunity to all parties to obtain cross-examination testimony of the physician by deposition. The notice shall include a copy of the report and all the clinical and treatment records of the physician including copies of all records and reports received by the physician from other health care providers. The party offering the report must make the physician available for cross-examination testimony by deposition not later than seven days before the matter is set for hearing, and each cross-examiner shall compensate the physician for the portion of testimony obtained in an amount not to exceed a rate of reasonable compensation taking into consideration the specialty practiced by the physician. Cross-examination testimony shall not bind the cross-examining party. Any testimony obtained by the offering party shall be at that party's expense on a proportional basis, including the deposition fee of the physician. Upon request of any party, the party offering a complete medical report in evidence must also make available copies of X rays or other diagnostic studies obtained by or relied upon by the physician. Within ten days after receipt of such notice a party shall dispute whether a report meets the requirements of a complete medical report by providing written objections to the offering party stating the grounds for the dispute, and at the request of any party, the administrative law judge shall rule upon such objections upon pretrial hearing whether the report meets the requirements of a complete medical report and upon the admissibility of the report or portions thereof. If no objections are filed the report is admissible, and any objections thereto are deemed waived. Nothing herein shall prevent the parties from agreeing to admit medical reports or records by consent.

8. Certified copies of the proceedings before any coroner holding an inquest over the body of any employee receiving an injury in the course of his employment resulting in death shall be admissible in evidence in any proceedings for compensation under this chapter, and it shall be the duty of the coroner to give notice of the inquest to the employer and the dependents of the deceased employee, who shall have the right to cross-examine the witness.

9. The division or the commission may in its discretion in extraordinary cases order a postmortem examination and for that purpose may also order a body exhumed.

(RSMo 1939 § 3738, A.L. 1957 p. 557, A.L. 1965 p. 397. A.L. 1980 H.B. 1396, A.L. 1990 S.B. 751, A.L. 1993 S.B. 251, A.L. 1998 H.B. 1237, et al., A.L. 2013 S.B. 1)

Prior revision: 1929 § 3348

Effective 1-01-14



Section 287.215 Injured employee to be furnished copy of his statement, otherwise inadmissible as evidence — statement, what is not to be included.

Effective 28 Aug 2005

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.215. Injured employee to be furnished copy of his statement, otherwise inadmissible as evidence — statement, what is not to be included. — No statement in writing made or given by an injured employee, whether taken and transcribed by a stenographer, signed or unsigned by the injured employee, or any statement which is mechanically or electronically recorded, or taken in writing by another person, or otherwise preserved, shall be admissible in evidence, used or referred to in any manner at any hearing or action to recover benefits under this law unless a copy thereof is given or furnished the employee, or his dependents in case of death, or their attorney, within thirty days after written request for it by the injured employee, his dependents in case of death, or by their attorney. The request shall be directed to the employer or its insurer by certified mail. The term "statement" as used in this section shall not include a videotape, motion picture, or visual reproduction of an image of an employee.

(L. 1959 S.B. 167, A.L. 1965 p. 397, A.L. 1973 H.B. 215, A.L. 2005 S.B. 1 & 130)



Section 287.220 Compensation and payment of compensation for disability — second injury fund created, services covered, actuarial studies required — failure of employer to insure, penalty — records open to public, when — concurrent employers, effect — priority of payment of liabilities of fund.

Effective 01 Jan 2014, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.220. Compensation and payment of compensation for disability — second injury fund created, services covered, actuarial studies required — failure of employer to insure, penalty — records open to public, when — concurrent employers, effect — priority of payment of liabilities of fund. — 1. There is hereby created in the state treasury a special fund to be known as the "Second Injury Fund" created exclusively for the purposes as in this section provided and for special weekly benefits in rehabilitation cases as provided in section 287.141. Maintenance of the second injury fund shall be as provided by section 287.710. The state treasurer shall be the custodian of the second injury fund which shall be deposited the same as are state funds and any interest accruing thereon shall be added thereto. The fund shall be subject to audit the same as state funds and accounts and shall be protected by the general bond given by the state treasurer. Upon the requisition of the director of the division of workers' compensation, warrants on the state treasurer for the payment of all amounts payable for compensation and benefits out of the second injury fund shall be issued.

2. All cases of permanent disability where there has been previous disability due to injuries occurring prior to January 1, 2014, shall be compensated as provided in this subsection. Compensation shall be computed on the basis of the average earnings at the time of the last injury. If any employee who has a preexisting permanent partial disability whether from compensable injury or otherwise, of such seriousness as to constitute a hindrance or obstacle to employment or to obtaining reemployment if the employee becomes unemployed, and the preexisting permanent partial disability, if a body as a whole injury, equals a minimum of fifty weeks of compensation or, if a major extremity injury only, equals a minimum of fifteen percent permanent partial disability, according to the medical standards that are used in determining such compensation, receives a subsequent compensable injury resulting in additional permanent partial disability so that the degree or percentage of disability, in an amount equal to a minimum of fifty weeks compensation, if a body as a whole injury or, if a major extremity injury only, equals a minimum of fifteen percent permanent partial disability, caused by the combined disabilities is substantially greater than that which would have resulted from the last injury, considered alone and of itself, and if the employee is entitled to receive compensation on the basis of the combined disabilities, the employer at the time of the last injury shall be liable only for the degree or percentage of disability which would have resulted from the last injury had there been no preexisting disability. After the compensation liability of the employer for the last injury, considered alone, has been determined by an administrative law judge or the commission, the degree or percentage of employee's disability that is attributable to all injuries or conditions existing at the time the last injury was sustained shall then be determined by that administrative law judge or by the commission and the degree or percentage of disability which existed prior to the last injury plus the disability resulting from the last injury, if any, considered alone, shall be deducted from the combined disability, and compensation for the balance, if any, shall be paid out of a special fund known as the second injury fund, hereinafter provided for. If the previous disability or disabilities, whether from compensable injury or otherwise, and the last injury together result in total and permanent disability, the minimum standards under this subsection for a body as a whole injury or a major extremity injury shall not apply and the employer at the time of the last injury shall be liable only for the disability resulting from the last injury considered alone and of itself; except that if the compensation for which the employer at the time of the last injury is liable is less than the compensation provided in this chapter for permanent total disability, then in addition to the compensation for which the employer is liable and after the completion of payment of the compensation by the employer, the employee shall be paid the remainder of the compensation that would be due for permanent total disability under section 287.200 out of the second injury fund.

3. (1) All claims against the second injury fund for injuries occurring after January 1, 2014, and all claims against the second injury fund involving a subsequent compensable injury which is an occupational disease filed after January 1, 2014, shall be compensated as provided in this subsection.

(2) No claims for permanent partial disability occurring after January 1, 2014, shall be filed against the second injury fund. Claims for permanent total disability under section 287.200 against the second injury fund shall be compensable only when the following conditions are met:

(a) a. An employee has a medically documented preexisting disability equaling a minimum of fifty weeks of permanent partial disability compensation according to the medical standards that are used in determining such compensation which is:

(i) A direct result of active military duty in any branch of the United States Armed Forces; or

(ii) A direct result of a compensable injury as defined in section 287.020; or

(iii) Not a compensable injury, but such preexisting disability directly and significantly aggravates or accelerates the subsequent work-related injury and shall not include unrelated preexisting injuries or conditions that do not aggravate or accelerate the subsequent work-related injury; or

(iv) A preexisting permanent partial disability of an extremity, loss of eyesight in one eye, or loss of hearing in one ear, when there is a subsequent compensable work-related injury as set forth in subparagraph b of the opposite extremity, loss of eyesight in the other eye, or loss of hearing in the other ear; and

b. Such employee thereafter sustains a subsequent compensable work-related injury that, when combined with the preexisting disability, as set forth in items (i), (ii), (iii), or (iv) of subparagraph a. of this paragraph, results in a permanent total disability as defined under this chapter; or

(b) An employee is employed in a sheltered workshop as established in sections 205.968 to 205.972 or sections 178.900 to 178.960 and such employee thereafter sustains a compensable work-related injury that, when combined with the preexisting disability, results in a permanent total disability as defined under this chapter.

(3) When an employee is entitled to compensation as provided in this subsection, the employer at the time of the last work-related injury shall only be liable for the disability resulting from the subsequent work-related injury considered alone and of itself.

(4) Compensation for benefits payable under this subsection shall be based on the employee's compensation rate calculated under section 287.250.

4. (1) In all cases in which a recovery against the second injury fund is sought for permanent partial disability, permanent total disability, or death, the state treasurer as custodian thereof shall be named as a party, and shall be entitled to defend against the claim.

(2) The state treasurer, with the advice and consent of the attorney general of Missouri, may enter into compromise settlements as contemplated by section 287.390, or agreed statements of fact that would affect the second injury fund. All awards for permanent partial disability, permanent total disability, or death affecting the second injury fund shall be subject to the provisions of this chapter governing review and appeal.

(3) For all claims filed against the second injury fund on or after July 1, 1994, the attorney general shall use assistant attorneys general except in circumstances where an actual or potential conflict of interest exists, to provide legal services as may be required in all claims made for recovery against the fund. Any legal expenses incurred by the attorney general's office in the handling of such claims, including, but not limited to, medical examination fees incurred under sections 287.210 and the expenses provided for under section 287.140, expert witness fees, court reporter expenses, travel costs, and related legal expenses shall be paid by the fund. Effective July 1, 1993, the payment of such legal expenses shall be contingent upon annual appropriations made by the general assembly, from the fund, to the attorney general's office for this specific purpose.

5. If more than one injury in the same employment causes concurrent temporary disabilities, compensation shall be payable only for the longest and largest paying disability.

6. If more than one injury in the same employment causes concurrent and consecutive permanent partial disability, compensation payments for each subsequent disability shall not begin until the end of the compensation period of the prior disability.

7. If an employer fails to insure or self-insure as required in section 287.280, funds from the second injury fund may be withdrawn to cover the fair, reasonable, and necessary expenses incurred relating to claims for injuries occurring prior to January 1, 2014, to cure and relieve the effects of the injury or disability of an injured employee in the employ of an uninsured employer consistent with subsection 3 of section 287.140, or in the case of death of an employee in the employ of an uninsured employer, funds from the second injury fund may be withdrawn to cover fair, reasonable, and necessary expenses incurred relating to a death occurring prior to January 1, 2014, in the manner required in sections 287.240 and 287.241. In defense of claims arising under this subsection, the treasurer of the state of Missouri, as custodian of the second injury fund, shall have the same defenses to such claims as would the uninsured employer. Any funds received by the employee or the employee's dependents, through civil or other action, must go towards reimbursement of the second injury fund, for all payments made to the employee, the employee's dependents, or paid on the employee's behalf, from the second injury fund pursuant to this subsection. The office of the attorney general of the state of Missouri shall bring suit in the circuit court of the county in which the accident occurred against any employer not covered by this chapter as required in section 287.280.

8. Every year the second injury fund shall have an actuarial study made to determine the solvency of the fund taking into consideration any existing balance carried forward from a previous year, appropriate funding level of the fund, and forecasted expenditures from the fund. The first actuarial study shall be completed prior to July 1, 2014. The expenses of such actuarial studies shall be paid out of the fund for the support of the division of workers' compensation.

9. The director of the division of workers' compensation shall maintain the financial data and records concerning the fund for the support of the division of workers' compensation and the second injury fund. The division shall also compile and report data on claims made pursuant to subsection 11 of this section. The attorney general shall provide all necessary information to the division for this purpose.

10. All claims for fees and expenses filed against the second injury fund and all records pertaining thereto shall be open to the public.

11. Any employee who at the time a compensable work-related injury is sustained prior to January 1, 2014, is employed by more than one employer, the employer for whom the employee was working when the injury was sustained shall be responsible for wage loss benefits applicable only to the earnings in that employer's employment and the injured employee shall be entitled to file a claim against the second injury fund for any additional wage loss benefits attributed to loss of earnings from the employment or employments where the injury did not occur, up to the maximum weekly benefit less those benefits paid by the employer in whose employment the employee sustained the injury. The employee shall be entitled to a total benefit based on the total average weekly wage of such employee computed according to subsection 8 of section 287.250. The employee shall not be entitled to a greater rate of compensation than allowed by law on the date of the injury. The employer for whom the employee was working where the injury was sustained shall be responsible for all medical costs incurred in regard to that injury.

12. No compensation shall be payable from the second injury fund if the employee files a claim for compensation under the workers' compensation law of another state with jurisdiction over the employee's injury or accident or occupational disease.

13. Notwithstanding the requirements of section 287.470, the life payments to an injured employee made from the fund shall be suspended when the employee is able to obtain suitable gainful employment or be self-employed in view of the nature and severity of the injury. The division shall promulgate rules setting forth a reasonable standard means test to determine if such employment warrants the suspension of benefits.

14. All awards issued under this chapter affecting the second injury fund shall be subject to the provisions of this chapter governing review and appeal.

15. The division shall pay any liabilities of the fund in the following priority:

(1) Expenses related to the legal defense of the fund under subsection 4 of this section;

(2) Permanent total disability awards in the order in which claims are settled or finally adjudicated;

(3) Permanent partial disability awards in the order in which such claims are settled or finally adjudicated;

(4) Medical expenses incurred prior to July 1, 2012, under subsection 7 of this section; and

(5) Interest on unpaid awards.

­­

­

16. Post-award interest for the purpose of second injury fund claims shall be set at the adjusted rate of interest established by the director of revenue pursuant to section 32.065 or five percent, whichever is greater.

(RSMo 1939 § 3707, A.L. 1943 p. 1068, A.L. 1945 p. 1996, A.L. 1951 p. 617, A.L. 1953 p. 524, A.L. 1955 p. 590, A.L. 1980 H.B. 1396, A.L. 1981 H.B. 324, A.L. 1982 H.B. 1605, A.L. 1987 H.B. 564, A.L. 1992 H.B. 975, A.L. 1993 S.B. 251, A.L. 1998 H.B. 1237, et al., A.L. 2013 S.B. 1)

Prior revision: 1929 § 3317

Effective 1-01-14

(1954) Fact that father of married woman made contribution of groceries and money to her and her family does not require factual finding that such woman and family were actually dependent upon him. Mossman v. St. Joseph Lead Co. (Mo.), 265 S.W.2d 335.

(1955) Employee was injured in 1947 and claim was settled for $4,850; he, thereafter, resumed work (for different employer) and in 1952 received a similar injury resulting in 30% disability; Commission computed benefits as follows: Amount paid under 1947 settlement deducted from maximum total permanent disability value; remainder divided by $30 to obtain number of weeks which would result from total disability, and then 30% of such resultant number of weeks constituted his amount of benefits. Calculation sustained. Fuytinck v. Burton W. Duenke Bldg. Co. (A.), 280 S.W.2d 449.

(1956) Where employee had been awarded benefits for thirty percent permanent partial disability to his leg and then suffered an injury to his back resulting in thirty-three and one-third percent permanent partial disability to his body as a whole, compensation payable (but not paid) for the first (leg) injury at the time of the second injury, was deductible from that payable for second injury. Komosa v. Monsanto Chem. Co. (A.), 287 S.W.2d 374.

(1956) Section 287.220 is limited to the extent that it enhances or adds to an existing disability. Evidence held sufficient to sustain finding that claimant “did not have any previous disability existing at the time of” the accident. Garrison v. Cambell “66” Express (A.), 297 S.W.2d 22.

(1963) Employer and his insurer were not relieved from payment of medical benefits after the expiration of 200 weeks, the period compensation was to be paid by employer to totally and permanently disabled employee and from which time compensation was to be paid for life from second injury fund. Federal Mutual Ins. Co. v. Carpenter (Mo.), 371 S.W.2d 955.

(1964) Claim filed against second injury fund more than one year after injury but less than one year from date of last medical payment from employer-insurer was timely filed. Grant v. Neal (Mo.), 381 S.W.2d 838.

(1964) The liabilities of the second injury fund and of the employer are separate; compromise and settlement by the claimant with either does not release the other. Grant v. Neal (Mo.), 381 S.W.2d 843.

(1967) The preexisting permanent partial disability necessary for compensation from the second injury fund relates to disability to work and means “industrial disability” or loss of earning capacity, rather than physical impairment as such. Wilhite v. Hurd (Mo.), 411 S.W.2d 72.

(1970) Surviving widow of injured workman whose right to compensation from second injury fund had accrued succeeded to her husband's right to compensation. Bone v. Daniel Hamm Drayage Co. (Mo.), 449 S.W.2d 169.

(1972) Preexisting disability as required by this section relates to disability to work and means industrial disability or loss of earning capacity rather than physical impairment as such. It must be such as to partially disable the claimant from work or to impede his labors. Jockel v. Robinson (Mo.), 484 S.W.2d 227.

(1973) Held that claimant must have had a previous “industrial disability” but there is no requirement that such disability was due to a “previous injury”. Hettenhausen v. Gene Jantzen Chevrolet (Mo.), 499 S.W.2d 785.

(1991) Where claimant sustained injuries to her hip and lower back from a fall while receiving treatment for an ankle injury sustained at work, injuries constitute a single injury and employee is not entitled to additional compensation from second injury fund. Lahue v. Missouri State Treasurer, 820 S.W.2d 561 (Mo. App.).

(1997) Claimant could not recover from the Second Injury Fund for wage loss benefits for a second job prior to the effective date of the statute which created the fund. Van Wagner v. Missouri Director of Revenue, 954 S.W.2d 647 (Mo.App.W.D.).

(2012) Language requiring only a "compensable injury" to trigger Second Injury Fund liability includes both compensable injuries by accident and compensable injuries by occupational disease. Treasurer of State of Missouri v. Stiers, 388 S.W.3d 217 (Mo.App.W.D.).



Section 287.223 Missouri mesothelioma risk management fund created — definitions — issuance of payments, when — board of trustees, appointment, meetings, duties.

Effective 01 Jan 2014, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.223. Missouri mesothelioma risk management fund created — definitions — issuance of payments, when — board of trustees, appointment, meetings, duties. — 1. There is hereby created the "Missouri Mesothelioma Risk Management Fund", which shall be a body corporate and politic. The board of trustees of this fund shall have the powers and duties specified in this section and such other powers as may be necessary or proper to enable it, its officers, employees and agents to carry out fully and effectively all the purposes of this section.

2. Unless otherwise clearly indicated by the context, the following words and terms as used in this section mean:

(1) "Board", the board of trustees of the Missouri mesothelioma risk management fund;

(2) "Fund", the Missouri mesothelioma risk management fund established by subsection 1 of this section.

3. Any employer may participate in the Missouri mesothelioma risk management fund and use funds collected under this section to pay mesothelioma awards made against an employer member of the fund.

4. Employers who participate in the fund shall make annual contributions to the fund in the amount determined by the board in accordance with this section relating to rates established by insurers. Participation in the fund has the same effect as purchase of insurance by such employer, as otherwise provided by law, and shall have the same effect as a self-insurance plan. Moneys in the fund shall be available for:

(1) The payment and settlement of all claims for which coverage has been obtained by any employer participating in the fund in accordance with coverages offered by the board relating to mesothelioma awards pursuant to paragraph (a) of subdivision (3) of subsection 4 of section 287.200;

(2) Attorney's fees and expenses incurred in the administration and representation of the fund.

5. No amount in excess of the amount specified by paragraph (a) of subdivision (3) of subsection 4 of section 287.200 shall be paid from the fund for the payment of claims arising out of any award.

6. The board of trustees of the fund shall issue payment of benefits in accordance with coverages offered by the board. For any year in which any employer does not make a yearly contribution to the fund, the board of trustees of the fund shall not be responsible, in any way, for payment of any claim arising from an occurrence in that year. Any employer which discontinues its participation in the fund may not resume participation in the fund for five calendar years after discontinuing participation. Should an employer fail to make a yearly contribution, such employer shall be liable pursuant to paragraph (b) of subdivision (3) of subsection 4 of section 287.200 if a claim is made in such year. If ongoing benefits are due by the fund for an employer who fails* to make a yearly contribution, such employer shall be liable to the fund for the ongoing benefits.

7. All staff for the fund shall be provided by the department of labor except as otherwise specifically determined by the board. The fund shall reimburse the department of labor for all costs of providing staff required by this subsection. Such reimbursement shall be made on an annual basis, pursuant to contract negotiated between the fund and the department of labor. The fund is a body corporate and politic, and the state of Missouri shall not be liable in any way with respect to claims made against the fund or against member employers covered by the fund, nor with respect to any expense of operation of the fund. Money in the fund is not state money nor is it money collected or received by the state.

8. Each participating employer shall notify the board of trustees of the fund within seven working days of the time notice is received that a claim for benefits has been made against the employer. The employer shall supply information to the board of trustees of the fund concerning any claim upon request. It shall also notify the board of trustees of the fund upon the closing of any claim.

9. The board may contract with independent insurance agents, authorizing such agents to accept contributions to the fund from employers on behalf of the board upon such terms and conditions as the board deems necessary, and may provide a reasonable method of compensating such agents. Such compensation shall not be additional to the contribution to the fund.

10. There is hereby established a "Board of Trustees of the Missouri Mesothelioma Risk Management Fund", which shall consist of the director of the department of labor, and four members, appointed by the governor with the advice and consent of the senate, who are officers or employees of those employers participating in the fund. No more than two members appointed by the governor shall be of the same political party. The members appointed by the governor shall serve four-year terms, except that the original appointees shall be appointed for the following terms: one for one year, one for two years, one for three years, and one for four years. Any vacancies occurring on the board shall be filled in the same manner. In appointing the initial board of trustees the governor may anticipate which public entities will participate in the fund, and the appointees may serve the terms designated herein, unless they sooner resign or are removed in accordance with law.

11. No trustee shall be liable personally in any way with respect to claims made against the fund or against member employers covered by the fund.

12. The board shall elect one of their members as chairman. He or she shall preside over meetings of the board and perform such other duties as shall be required by action of the board.

13. The chairman shall appoint another board member as vice chairman, and the vice chairman shall perform the duties of the chairman in the absence of the latter or upon his inability or refusal to act.

14. The board shall appoint a secretary who shall have charge of the offices and records of the fund, subject to the direction of the board.

15. The board shall meet in Jefferson City, Missouri, upon the written call of the chairman or by the agreement of any three members of the board. Notice of the meeting shall be delivered to all other trustees in person or by depositing notice in a United States post office in a properly stamped and addressed envelope not less than six days prior to the date fixed for the meeting. The board may meet at any time by unanimous mutual consent.

16. Three trustees shall constitute a quorum for the transaction of business, and any official action of the board shall be based on a majority vote of the trustees present.

17. The trustees shall serve without compensation but shall receive from the fund their actual and necessary expenses incurred in the performance of their duties for the board.

18. Duties performed for the fund by any member of the board who is an employee of a member employer shall be considered duties in connection with the regular employment of such employer, and such person shall suffer no loss in regular compensation by reason of the performance of such duties.

19. The board shall keep a complete record of all its proceedings.

20. A statement covering the operations of the fund for the year, including income and disbursements, and of the financial condition of the fund at the end of the year, showing the valuation and appraisal of its assets and liabilities, as of July first, shall each year be delivered to the governor and be made readily available to public entities.

21. The general administration of, and responsibility for, the proper operation of the fund, including all decisions relating to payments from the fund, are hereby vested in the board of trustees.

22. The board shall determine and prescribe all rules, regulations, coverages to be offered, forms and rates to carry out the purposes of this section.

23. The board shall have exclusive jurisdiction and control over the funds and property of the fund.

24. No trustee or staff member of the fund shall receive any gain or profit from any moneys or transactions of the fund.

25. Any trustee or staff member accepting any gratuity or compensation for the purpose of influencing his or her action with respect to the investment of the funds of the system or in the operations of the fund shall forfeit his or her office.

26. The board shall have the authority to use moneys from the fund to purchase one or more policies of insurance or reinsurance to cover the liabilities of participating employers members which are covered by the fund. If such insurance can be procured, the board shall have the authority to procure insurance covering participating member employers per occurrence for liabilities covered by the fund. The costs of such insurance shall be considered in determining the contribution of each employer member.

27. The board shall have the authority to use moneys from the fund to assist participating members in assessing and reducing the risk of liabilities which may be covered by the fund.

28. The board shall set up and maintain a Missouri mesothelioma risk management fund account in which shall be placed all contributions, premiums, and income from all sources. All property, money, funds, investments, and rights which shall belong to, or be available for expenditure or use by, the fund shall be dedicated to and held in trust for the purposes set out in this section and no other. The board shall have power, in the name of and on behalf of the fund, to purchase, acquire, hold, invest, lend, lease, sell, assign, transfer, and dispose of all property, rights, and securities, and enter into written contracts, all as may be necessary or proper to carry out the purposes of this section.

29. All moneys received by or belonging to the fund shall be paid to the secretary and deposited by him or her to the credit of the fund in one or more banks or trust companies. No such money shall be deposited in or be retained by any bank and trust company which does not have on deposit with the board at the time the kind and value of collateral required by section 30.270 for depositories of the state treasurer. The secretary shall be responsible for all funds, securities, and property belonging to the fund, and shall give such corporate surety bond for the faithful handling of the same as the board shall require.

30. So far as practicable, the funds and property of the fund shall be kept safely invested so as to earn a reasonable return. The board may invest the funds of the fund as permitted by the laws of Missouri relating to the investment of the capital, reserve, and surplus funds of casualty insurance companies organized under the laws of Missouri.

31. If contributions to the fund do not produce sufficient funds to pay any claims which may be due, the board shall assess and each member, including any member who has withdrawn but was a member in the year in which the assessment is required, shall pay such additional amounts which are each member's proportionate share of total claims allowed and due. The provisions of this subsection shall apply retroactively to the creation of the Missouri mesothelioma risk management fund.

32. The board, in order to carry out the purposes for which the fund is established, may select and employ, or contract with, persons experienced in insurance underwriting, accounting, the servicing of claims, and ratemaking, who shall serve at the board's pleasure, as technical advisors in establishing the annual contribution, or may call upon the director of the department of insurance, financial institutions and professional registration for such services.

33. Nothing in this section shall be construed to broaden or restrict the liability of the member employers participating in the fund beyond the provisions of this section**, nor to abolish or waive any defense at law which might otherwise be available to any employer member.

34. If, at the end of any fiscal year, the fund has a balance exceeding projected needs, and adequate reserves, the board may in its discretion refund on a pro rata basis to all participating employer members an amount based on the contributions of the public entity for the immediately preceding year.

(L. 2013 S.B. 1)

Effective 1-01-14

*Word "fail" appears in original rolls.

**Word "sections" appears in original rolls.



Section 287.230 Payment of compensation at death of employee — exceptions — abrogation of case law.

Effective 26 Jun 2008, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.230. Payment of compensation at death of employee — exceptions — abrogation of case law. — 1. The death of the injured employee shall not affect the liability of the employer to furnish compensation as in this chapter provided, so far as the liability has accrued and become payable at the time of the death, and any accrued and unpaid compensation due the employee shall be paid to his dependents without administration, or if there are no dependents, to his personal representative or other persons entitled thereto, but the death shall be deemed to be the termination of the disability.

2. Where an employee is entitled to compensation under this chapter, exclusive of compensation as provided for in section 287.200, for an injury received and death ensues for any cause not resulting from the injury for which the employee was entitled to compensation, payments of the unpaid unaccrued compensation under section 287.190 and no other compensation for the injury shall be paid to the surviving dependents at the time of death.

3. In applying the provisions of this chapter, it is the intent of the legislature to reject and abrogate the holding in Schoemehl v. Treasurer of the State of Missouri, 217 S.W.3d 900 (Mo. 2007), and all cases citing, interpreting, applying, or following this case.

(RSMo 1939 § 3708, A.L. 1965 p. 397, A.L. 2008 H.B. 1883)

Prior revision: 1929 § 3318

Effective 6-26-08

(1954) Award of benefits to dependent for weeks after the death of employee (from independent cause) held proper under subsection 2 of this section. Henderson v. National Bearing Division (A.), 267 S.W.2d 349.

(2008) Interpretation of law decided while other cases are pending applies prospectively to all actions pending on and prospective to date on which opinion was issued. Strait v. Treasurer of Missouri, 257 S.W.3d 600 (Mo.banc).



Section 287.240 Death benefits and burial expenses, amount, to whom paid and when paid — dependent defined — death benefits, how distributed — record of dependents, employer to keep — dependents to report to division, procedure.

Effective 28 Aug 2017

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.240. Death benefits and burial expenses, amount, to whom paid and when paid — dependent defined — death benefits, how distributed — record of dependents, employer to keep — dependents to report to division, procedure. — If the injury causes death, either with or without disability, the compensation therefor shall be as provided in this section:

(1) In all cases the employer shall pay direct to the persons furnishing the same the reasonable expense of the burial of the deceased employee not exceeding five thousand dollars. But no person shall be entitled to compensation for the burial expenses of a deceased employee unless he or she has furnished the same by authority of the widow or widower, the nearest relative of the deceased employee in the county of his or her death, his or her personal representative, or the employer, who shall have the right to give the authority in the order named. All fees and charges under this section shall be fair and reasonable, shall be subject to regulation by the division or the commission and shall be limited to such as are fair and reasonable for similar service to persons of a like standard of living. The division or the commission shall also have jurisdiction to hear and determine all disputes as to the charges. If the deceased employee leaves no dependents, the death benefit in this subdivision provided shall be the limit of the liability of the employer under this chapter on account of the death, except as herein provided for burial expenses and except as provided in section 287.140; provided that in all cases when the employer admits or does not deny liability for the burial expense, it shall be paid within thirty days after written notice, that the service has been rendered, has been delivered to the employer. The notice may be sent by registered mail, return receipt requested, or may be made by personal delivery;

(2) The employer shall also pay to the dependents of the employee a death benefit based on the employee’s average weekly earnings during the year immediately preceding the injury that results in the death of the employee, as provided in section 287.250. The amount of compensation for death, which shall be paid in installments in the same manner that compensation is required to be paid under this chapter, shall be computed as follows:

(a) If the injury which caused the death occurred on or after September 28, 1983, but before September 28, 1986, the weekly compensation shall be an amount equal to sixty-six and two-thirds percent of the employee’s average weekly earnings during the year immediately preceding the injury; provided that the weekly compensation paid under this paragraph shall not exceed an amount equal to seventy percent of the state average weekly wage, as such wage is determined by the division of employment security, as of the July first immediately preceding the date of injury;

(b) If the injury which caused the death occurred on or after September 28, 1986, but before August 28, 1990, the weekly compensation shall be an amount equal to sixty-six and two-thirds percent of the employee’s average weekly earnings during the year immediately preceding the injury; provided that the weekly compensation paid under this paragraph shall not exceed an amount equal to seventy-five percent of the state average weekly wage, as such wage is determined by the division of employment security, as of the July first immediately preceding the date of injury;

(c) If the injury which caused the death occurred on or after August 28, 1990, but before August 28, 1991, the weekly compensation shall be an amount equal to sixty-six and two-thirds percent of the injured employee’s average weekly earnings as of the date of the injury; provided that the weekly compensation paid under this paragraph shall not exceed an amount equal to one hundred percent of the state average weekly wage;

(d) If the injury which caused the death occurred on or after August 28, 1991, the weekly compensation shall be an amount equal to sixty-six and two-thirds percent of the injured employee’s average weekly earnings as of the date of the injury; provided that the weekly compensation paid under this paragraph shall not exceed an amount equal to one hundred five percent of the state average weekly wage;

(e) If the injury which caused the death occurred on or after September 28, 1981, the weekly compensation shall in no event be less than forty dollars per week;

(3) The word “dependent” as used in this chapter shall mean:

(a) A wife upon a husband with whom she lives or who is legally liable for her support, and a husband upon a wife with whom he lives or who is legally liable for his support; provided that on the death or remarriage of a widow or widower, the death benefit shall cease unless there be other dependents entitled to any death benefits under this chapter. In the event of remarriage, a lump sum payment equal in amount to the benefits due for a period of two years shall be paid to the widow or widower. Thereupon the periodic death benefits shall cease unless there are other dependents entitled to any death benefit under this chapter, in which event the periodic benefits to which such widow or widower would have been entitled had he or she not died or remarried shall be divided among such other dependents and paid to them during their period of entitlement under this chapter; or

(b) A natural, posthumous, or adopted child or children, whether legitimate or illegitimate, including any stepchild claimable by the deceased on his or her federal tax return at the time of injury, under the age of eighteen years, or over that age if physically or mentally incapacitated from wage earning, upon the parent legally liable for the support or with whom he, she, or they are living at the time of the death of the parent. In case there is a wife or a husband mentally or physically incapacitated from wage earning, dependent upon a wife or husband, and a child or more than one child thus dependent, the death benefit shall be divided among them in such proportion as may be determined by the commission after considering their ages and other facts bearing on the dependency. In all other cases questions of the degree of dependency shall be determined in accordance with the facts at the time of the injury, and in such other cases if there is more than one person wholly dependent the death benefit shall be divided equally among them. The payment of death benefits to a child or other dependent as provided in this paragraph shall cease when the dependent dies, attains the age of eighteen years, or becomes physically and mentally capable of wage earning over that age, or until twenty-two years of age if the child of the deceased is in attendance and remains as a full-time student in any accredited educational institution, or if at eighteen years of age the dependent child is a member of the Armed Forces of the United States on active duty; provided, however, that such dependent child shall be entitled to compensation during four years of full-time attendance at a fully accredited educational institution to commence prior to twenty-three years of age and immediately upon cessation of his or her active duty in the Armed Forces, unless there are other dependents entitled to the death benefit under this chapter;

(4) The division or the commission may, in its discretion, order or award the share of compensation of any such child to be paid to the parent, grandparent, or other adult next of kin or conservator of the child for the latter’s support, maintenance and education, which order or award upon notice to the parties may be modified from time to time by the commission in its discretion with respect to the person to whom shall be paid the amount of the order or award remaining unpaid at the time of the modification;

(5) The payments of compensation by the employer in accordance with the order or award of the division or the commission shall discharge the employer from all further obligations as to the compensation;

(6) All death benefits in this chapter shall be paid in installments in the same manner as provided for disability compensation;

(7) Every employer shall keep a record of the correct names and addresses of the dependents of each of his or her employees, and upon the death of an employee by accident arising out of and in the course of his or her employment shall so far as possible immediately furnish the division with such names and addresses;

(8) Dependents receiving death benefits under the provisions of this chapter shall annually report to the division as to marital status in the case of a widow or widower or age and physical or mental condition of a dependent child. The division shall provide forms for the making of such reports.

(RSMo 1939 § 3709, A.L. 1943 p. 1073, A.L. 1943 p. 1076, A.L. 1947 V. II p. 438, A.L. 1951 p. 620, A.L. 1953 p. 530, A.L. 1957 p. 560, A.L. 1959 S.B. 167, A.L. 1961 p. 423, A.L. 1965 pp. 397, 414, A.L. 1967 p. 384, A.L. 1969 p. 393, A.L. 1971 H.B. 25 & 364, A.L. 1974 S.B. 417, A.L. 1975 H.B. 941, A.L. 1976 S.B. 708, A.L. 1978 H.B. 1260, A.L. 1979 H.B. 496, A.L. 1980 H.B. 1396, A.L. 1981 H.B. 324, A.L. 1983 S.B. 44 & 45 merged with H.B. 243 & 260, A.L. 1990 S.B. 751, A.L. 2017 S.B. 66)

Prior revision: 1929 § 3319



Section 287.241 Death benefits, inconsistent with section 287.240, when.

Effective 28 Aug 1980

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.241. Death benefits, inconsistent with section 287.240, when. — The dependent and the employer may, by agreement, enter into a structured settlement which provides for different weekly benefits than provided in section 287.240. Any such settlement must be secured by indemnity insurance issued by a company approved by the Missouri department of insurance, financial institutions and professional registration.

(L. 1980 H.B. 1396)



Section 287.243 Line of duty compensation — definitions — claim procedure — distribution — no subrogation rights for employers or insurers — grievance procedures — sunset date — fund created, use of moneys — rulemaking authority.

Effective 28 Aug 2017

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.243. Line of duty compensation — definitions — claim procedure — distribution — no subrogation rights for employers or insurers — grievance procedures — sunset date — fund created, use of moneys — rulemaking authority. — 1. This section shall be known and may be cited as the “Line of Duty Compensation Act”.

2. As used in this section, unless otherwise provided, the following words shall mean:

(1) “Air ambulance pilot”, a person certified as an air ambulance pilot in accordance with sections 190.001 to 190.245 and corresponding regulations applicable to air ambulances adopted by the department of health and senior services, division of regulation and licensure, 19 CSR 30-40.005, et seq.;

(2) “Air ambulance registered professional nurse”, a person licensed as a registered professional nurse in accordance with sections 335.011 to 335.096 and corresponding regulations adopted by the state board of nursing, 20 CSR 2200-4, et seq., who provides registered professional nursing services as a flight nurse in conjunction with an air ambulance program that is certified in accordance with sections 190.001 to 190.245 and the corresponding regulations applicable to such programs;

(3) “Child”, any natural, illegitimate, adopted, or posthumous child or stepchild of a deceased law enforcement officer, emergency medical technician, air ambulance pilot, air ambulance registered professional nurse, or firefighter who, at the time of the law enforcement officer’s, emergency medical technician’s, air ambulance pilot’s, air ambulance registered professional nurse’s, or firefighter’s fatality is:

(a) Eighteen years of age or under;

(b) Over eighteen years of age and a student, as defined in 5 U.S.C. Section 8101; or

(c) Over eighteen years of age and incapable of self-support because of physical or mental disability;

(4) “Emergency medical technician”, a person licensed in emergency medical care in accordance with standards prescribed by sections 190.001 to 190.245 and by rules adopted by the department of health and senior services under sections 190.001 to 190.245;

(5) “Firefighter”, any person, including a volunteer firefighter, employed by the state or a local governmental entity as an employer defined under subsection 1 of section 287.030, or otherwise serving as a member or officer of a fire department either for the purpose of the prevention or control of fire or the underwater recovery of drowning victims;

(6) “Killed in the line of duty”, when any person defined in this section loses his or her life when:

(a) Death is caused by an accident or the willful act of violence of another;

(b) The law enforcement officer, emergency medical technician, air ambulance pilot, air ambulance registered professional nurse, or firefighter is in the active performance of his or her duties in his or her respective profession and there is a relationship between the accident or commission of the act of violence and the performance of the duty, even if the individual is off duty; the law enforcement officer, emergency medical technician, air ambulance pilot, air ambulance registered professional nurse, or firefighter is traveling to or from employment; or the law enforcement officer, emergency medical technician, air ambulance pilot, air ambulance registered professional nurse, or firefighter is taking any meal break or other break which takes place while that individual is on duty;

(c) Death is the natural and probable consequence of the injury; and

(d) Death occurs within three hundred weeks from the date the injury was received.

­­

­

(7) “Law enforcement officer”, any person employed by the state or a local governmental entity as a police officer, peace officer certified under chapter 590, or serving as an auxiliary police officer or in some like position involving the enforcement of the law and protection of the public interest at the risk of that person’s life;

(8) “Local governmental entity”, includes counties, municipalities, townships, board or other political subdivision, cities under special charter, or under the commission form of government, fire protection districts, ambulance districts, and municipal corporations;

(9) “State”, the state of Missouri and its departments, divisions, boards, bureaus, commissions, authorities, and colleges and universities;

(10) “Volunteer firefighter”, a person having principal employment other than as a firefighter, but who is carried on the rolls of a regularly constituted fire department either for the purpose of the prevention or control of fire or the underwater recovery of drowning victims, the members of which are under the jurisdiction of the corporate authorities of a city, village, incorporated town, or fire protection district. Volunteer firefighter shall not mean an individual who volunteers assistance without being regularly enrolled as a firefighter.

3. (1) A claim for compensation under this section shall be filed by survivors of the deceased with the division of workers’ compensation not later than one year from the date of death of a law enforcement officer, emergency medical technician, air ambulance pilot, air ambulance registered professional nurse, or firefighter. If a claim is made within one year of the date of death of a law enforcement officer, emergency medical technician, air ambulance pilot, air ambulance registered professional nurse, or firefighter killed in the line of duty, compensation shall be paid, if the division finds that the claimant is entitled to compensation under this section.

(2) The amount of compensation paid to the claimant shall be twenty-five thousand dollars, subject to appropriation, for death occurring on or after June 19, 2009.

4. Any compensation awarded under the provisions of this section shall be distributed as follows:

(1) To the surviving spouse of the law enforcement officer, emergency medical technician, air ambulance pilot, air ambulance registered professional nurse, or firefighter if there is no child who survived the law enforcement officer, emergency medical technician, air ambulance pilot, air ambulance registered professional nurse, or firefighter;

(2) Fifty percent to the surviving child, or children, in equal shares, and fifty percent to the surviving spouse if there is at least one child who survived the law enforcement officer, emergency medical technician, air ambulance pilot, air ambulance registered professional nurse, or firefighter, and a surviving spouse of the law enforcement officer, emergency medical technician, air ambulance pilot, air ambulance registered professional nurse, or firefighter;

(3) To the surviving child, or children, in equal shares, if there is no surviving spouse of the law enforcement officer, emergency medical technician, air ambulance pilot, air ambulance registered professional nurse, or firefighter;

(4) If there is no surviving spouse of the law enforcement officer, emergency medical technician, air ambulance pilot, air ambulance registered professional nurse, or firefighter and no surviving child:

(a) To the surviving individual, or individuals, in shares per the designation or, otherwise, in equal shares, designated by the law enforcement officer, emergency medical technician, air ambulance pilot, air ambulance registered professional nurse, or firefighter to receive benefits under this subsection in the most recently executed designation of beneficiary of the law enforcement officer, emergency medical technician, air ambulance pilot, air ambulance registered professional nurse, or firefighter on file at the time of death with the public safety agency, organization, or unit; or

(b) To the surviving individual, or individuals, in equal shares, designated by the law enforcement officer, emergency medical technician, air ambulance pilot, air ambulance registered professional nurse, or firefighter to receive benefits under the most recently executed life insurance policy of the law enforcement officer, emergency medical technician, air ambulance pilot, air ambulance registered professional nurse, or firefighter on file at the time of death with the public safety agency, organization, or unit if there is no individual qualifying under paragraph (a);

(5) To the surviving parent, or parents, in equal shares, of the law enforcement officer, emergency medical technician, air ambulance pilot, air ambulance registered professional nurse, or firefighter if there is no individual qualifying under subdivision* (1), (2), (3), or (4) of this subsection; or

(6) To the surviving individual, or individuals, in equal shares, who would qualify under the definition of the term “child” but for age if there is no individual qualifying under subdivision (1), (2), (3), (4), or (5) of this subsection.

5. Notwithstanding subsection 3 of this section, no compensation is payable under this section unless a claim is filed within the time specified under this section setting forth:

(1) The name, address, and title or designation of the position in which the law enforcement officer, emergency medical technician, air ambulance pilot, air ambulance registered professional nurse, or firefighter was serving at the time of his or her death;

(2) The name and address of the claimant;

(3) A full, factual account of the circumstances resulting in or the course of events causing the death at issue; and

(4) Such other information that is reasonably required by the division.

­­

­

6. The compensation provided for under this section is in addition to, and not exclusive of, any pension rights, death benefits, or other compensation the claimant may otherwise be entitled to by law.

7. Neither employers nor workers’ compensation insurers shall have subrogation rights against any compensation awarded for claims under this section. Such compensation shall not be assignable, shall be exempt from attachment, garnishment, and execution, and shall not be subject to setoff or counterclaim, or be in any way liable for any debt, except that the division or commission may allow as lien on the compensation, reasonable attorney’s fees for services in connection with the proceedings for compensation if the services are found to be necessary. Such fees are subject to regulation as set forth in section 287.260.

8. Any person seeking compensation under this section who is aggrieved by the decision of the division of workers’ compensation regarding his or her compensation claim, may make application for a hearing as provided in section 287.450. The procedures applicable to the processing of such hearings and determinations shall be those established by this chapter. Decisions of the administrative law judge under this section shall be binding, subject to review by either party under the provisions of section 287.480.

9. Pursuant to section 23.253 of the Missouri sunset act:

(1) The provisions of the new program authorized under this section shall automatically sunset six years after June 19, 2019, unless reauthorized by an act of the general assembly; and

(2) If such program is reauthorized, the program authorized under this section shall automatically sunset twelve years after the effective date of the reauthorization of this section; and

(3) This section shall terminate on September first of the calendar year immediately following the calendar year in which the program authorized under this section is sunset.

10. The provisions of this section, unless specified, shall not be subject to other provisions of this chapter.

11. There is hereby created in the state treasury the “Line of Duty Compensation Fund”, which shall consist of moneys appropriated to the fund and any voluntary contributions, gifts, or bequests to the fund. The state treasurer shall be custodian of the fund and shall approve disbursements from the fund in accordance with sections 30.170 and 30.180. Upon appropriation, money in the fund shall be used solely for paying claims under this section. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

12. The division shall promulgate rules to administer this section, including but not limited to the appointment of claims to multiple claimants, record retention, and procedures for information requests. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly under chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after June 19, 2009, shall be invalid and void.

(L. 2009 H.B. 580, A.L. 2014 S.B. 852, A.L. 2017 S.B. 66)

Sunset date 6-19-25

Termination date 9-01-26

*Word "subdivisions" appears in original rolls.



Section 287.245 Volunteer firefighters, grants for workers' compensation insurance premiums.

Effective 28 Aug 2016

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.245. Volunteer firefighters, grants for workers' compensation insurance premiums. — 1. As used in this section, the following terms shall mean:

(1) “Association”, volunteer fire protection associations as defined in section 320.300;

(2) “State fire marshal”, the state fire marshal selected under the provisions of sections 320.200 to 320.270*;

(3) “Volunteer firefighter”, the same meaning as in section 287.243.

2. Any association may apply to the state fire marshal for a grant for the purpose of funding such association’s costs related to workers’ compensation insurance premiums for volunteer firefighters.

3. Subject to appropriations, the state fire marshal shall disburse grants to each applying volunteer fire protection association according to the following schedule:

(1) Associations which had zero to five volunteer firefighters receive workers’ compensation benefits from claims arising out of and in the course of the prevention or control of fire or the underwater recovery of drowning victims in the preceding calendar year shall be eligible for two thousand dollars in grant money;

(2) Associations which had six to ten volunteer firefighters receive workers’ compensation benefits from claims arising out of and in the course of the prevention or control of fire or the underwater recovery of drowning victims in the preceding calendar year shall be eligible for one thousand five hundred dollars in grant money;

(3) Associations which had eleven to fifteen volunteer firefighters receive workers’ compensation benefits from claims arising out of and in the course of the prevention or control of fire or the underwater recovery of drowning victims in the preceding calendar year shall be eligible for one thousand dollars in grant money;

(4) Associations which had sixteen to twenty volunteer firefighters receive workers’ compensation benefits from claims arising out of and in the course of the prevention or control of fire or the underwater recovery of drowning victims in the preceding calendar year shall be eligible for five hundred dollars in grant money.

4. Grant money disbursed under this section shall only be used for the purpose of paying for the workers’ compensation insurance premiums of volunteer firefighters.

(L. 2016 S.B. 613 merged with S.B. 700 merged with S.B. 732)

*Section 320.270 does not exist.



Section 287.250 Compensation, computation of — average weekly wage, division or commission may determine, when — additional compensation for persons under twenty-one, when — multiple employers, computation of coverage — weekly wage — compromise settlement.

Effective 28 Aug 1998

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.250. Compensation, computation of — average weekly wage, division or commission may determine, when — additional compensation for persons under twenty-one, when — multiple employers, computation of coverage — weekly wage — compromise settlement. — 1. Except as otherwise provided for in this chapter, the method of computing an injured employee's average weekly earnings which will serve as the basis for compensation provided for in this chapter shall be as follows:

(1) If the wages are fixed by the week, the amount so fixed shall be the average weekly wage;

(2) If the wages are fixed by the month, the average weekly wage shall be the monthly wage so fixed multiplied by twelve and divided by fifty-two;

(3) If the wages are fixed by the year, the average weekly wage shall be the yearly wage fixed divided by fifty-two;

(4) If the wages were fixed by the day, hour, or by the output of the employee, the average weekly wage shall be computed by dividing by thirteen the wages earned while actually employed by the employer in each of the last thirteen calendar weeks immediately preceding the week in which the employee was injured or if actually employed by the employer for less than thirteen weeks, by the number of calendar weeks, or any portion of a week, during which the employee was actually employed by the employer. For purposes of computing the average weekly wage pursuant to this subdivision, absence of five regular or scheduled work days, even if not in the same calendar week, shall be considered as absence for a calendar week. If the employee commenced employment on a day other than the beginning of a calendar week, such calendar week and the wages earned during such week shall be excluded in computing the average weekly wage pursuant to this subdivision;

(5) If the employee has been employed less than two calendar weeks immediately preceding the injury, the employee's weekly wage shall be considered to be equivalent to the average weekly wage prevailing in the same or similar employment at the time of the injury, except if the employer has agreed to a certain hourly wage, then the hourly wage agreed upon multiplied by the number of weekly hours scheduled shall be the employee's average weekly wage;

(6) If the hourly wage has not been fixed or cannot be ascertained, or the employee earned no wage, the wage for the purpose of calculating compensation shall be taken to be the usual wage for similar services where such services are rendered by paid employees of the employer or any other employer;

(7) In computing the average weekly wage pursuant to subdivisions (1) to (6) of this subsection, an employee shall be considered to have been actually employed for only those weeks in which labor is actually performed by the employee for the employer and wages are actually paid by the employer as compensation for such labor.

2. For purposes of this section, the term "gross wages" includes, in addition to money payments for services rendered, the reasonable value of board, rent, housing, lodging or similar advance received from the employer, except if such benefits continue to be provided during the period of the disability, then the value of such benefits shall not be considered in calculating the average weekly wage of the employee. The term "wages", as used in this section, includes the value of any gratuities received in the course of employment from persons other than the employer to the extent that such gratuities are reported for income tax purposes. "Wages", as used in this section, does not include fringe benefits such as retirement, pension, health and welfare, life insurance, training, Social Security or other employee or dependent benefit plan furnished by the employer for the benefit of the employee. Any wages paid to helpers or any money paid by the employer to the employee to cover any special expenses incurred by the employee because of the nature of his employment shall not be included in wages.

3. If an employee is hired by the employer for less than the number of hours per week needed to be classified as a full-time or regular employee, benefits computed for purposes of this chapter for permanent partial disability, permanent total disability and death benefits shall be based upon the average weekly wage of a full-time or regular employee engaged by the employer to perform work of the same or similar nature and at the number of hours per week required by the employer to classify the employee as a full-time or regular employee, but such computation shall not be based on less than thirty hours per week.

4. If pursuant to this section the average weekly wage cannot fairly and justly be determined by the formulas provided in subsections 1 to 3 of this section, the division or the commission may determine the average weekly wage in such manner and by such method as, in the opinion of the division or the commission, based upon the exceptional facts presented, fairly determine such employee's average weekly wage.

5. In computing the compensation to be paid to an employee, who, before the injury for which the employee claims compensation, was disabled and drawing compensation under the provisions of this chapter, the compensation for each subsequent injury shall be apportioned according to the proportion of incapacity and disability caused by the respective injuries which the employee may have suffered.

6. For purposes of establishing a rate of compensation applicable only to permanent partial disability, permanent total disability and death benefits, pursuant to this chapter, the average weekly wage for an employee who is under the age of twenty-one years shall be adjusted to take into consideration the increased earning power of such employee until she or he attains the age of twenty-one years and the average weekly wage for an employee who is an apprentice or a trainee, and whose earnings would reasonably be expected to increase, shall be adjusted to reflect a level of expected increase, based upon completion of apprenticeship or traineeship, provided that such adjustment of the average weekly wage shall not consider expected increase for a period occurring more than three years after the date of the injury.

7. In all cases in which it is found by the division or the commission that the employer knowingly employed a minor in violation of the child labor laws of this state, a fifty percent additional compensation shall be allowed.

8. For an employee with multiple employments, as to the employee's entitlement to any temporary total or temporary partial disability benefits only pursuant to subsection 9 of section 287.220, and for no other purposes, the employee's total average weekly wage shall be equal to the sum of the total of the average weekly wage computed separately for each employment pursuant to the provisions of this section to which the employee is unable to return because of this injury.

9. The parties, by agreement and with approval of an administrative law judge, legal advisor or the commission, may enter into a compromise lump sum settlement in either permanent total or permanent partial disability cases which prorates the lump sum settlement over the life expectancy of the injured worker. When such an agreement has been approved, neither the weekly compensation rate paid throughout the case nor the maximum statutory weekly rate applicable to the injury shall apply. No compensation rate shall exceed the maximum statutory weekly rate as of the date of the injury. Instead, the prorated rate set forth in the approved settlement documents shall control and become the rate for that case. This section shall be retroactive in effect.

(RSMo 1939 § 3710, A.L. 1965 p. 397, A.L. 1981 H.B. 324, A.L. 1992 H.B. 975, A.L. 1993 S.B. 251, A.L. 1998 H.B. 1237, et al.)

Prior revision: 1929 § 3320

(1956) Pension paid by a former employer is not “earnings” or “gratuity” to be considered in computing the employee's annual earnings. Zasslow v. Service Blue Print Co. (A.), 288 S.W.2d 377.

(1958) Where employee had been hired at $1.50 per hour to trim trees over a roof to enable television antenna to be installed and was injured in fall shortly after commencing job, his compensation for total permanent disability was computed by applying the 200 days provision of subdivision (5) to daily wage of $12, since employer's custom was to employ extra help on basis of eight-hour day and the exact number of working days was not otherwise determinable. Noland v. George Tatum Mercantile Co. (Mo.), 313 S.W.2d 633.

(1962) Where the employee was not engaged in the employment of the same employer for the full year preceding the accident, subsection 3 is controlling, and it is immaterial that the deceased was drawing Social Security or may have actually earned less than earnings that would be established on the comparative method of computation. Cross v. Crabtree (A.), 364 S.W.2d 61.

(1963) Where claimant sustained injuries arising out of the course of his employment as volunteer fireman, his compensation was calculated under subdivision (5) since his particular employment was to operate for only a small part of the working days of each year. Baer v. City of Brookfield (A.), 366 S.W.2d 469.

(1973) Court refused to consider earnings from related part-time work for another employer in computing compensation under this section. Glazebrook v. Hazelwood School Dist. (A.), 498 S.W.2d 823.

(1987) Earnings of regularly employed fire department employee for neighboring town were not evidence of rate of compensation to which volunteer firefighter was entitled pursuant to this section following heart attack suffered while fighting fire. Johnson v. City of Duenweg Fore Dept., 735 S.W.2d 364 (Mo. banc).

(1993) Value of free meals worker regularly receives constitutes earnings in determining annual earnings for purposes of computing workers' compensation benefits. Betz v. Telegraph Investment, Inc., 844 S.W.2d 556 (Mo. App. E.D.).



Section 287.252 Cafeteria plan payroll deductions, not to reduce computation of employee compensation.

Effective 28 Aug 1993

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.252. Cafeteria plan payroll deductions, not to reduce computation of employee compensation. — Where an employer has established a cafeteria plan for the employees of the employer in accordance with Section 125 of Title 26 United States Code, no payroll deduction or other reduction in salary of any employee made for the purpose of participating in such cafeteria plan shall have the effect of reducing the compensation amount used in calculating the employee's compensation or wages for the purpose of any workers' compensation claim governed by this chapter.

(L. 1993 H.B. 609 § 1)



Section 287.253 Monetary bonus, effect on benefits.

Effective 28 Aug 2005

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.253. Monetary bonus, effect on benefits. — A monetary bonus, paid by an employer to an employee, of up to three percent of the employee's yearly compensation from such employer shall not have the effect of increasing the compensation amount used in calculating the employee's compensation or wages for purposes of any workers' compensation claim governed by this chapter.

(L. 2005 S.B. 1 & 130)



Section 287.260 Compensation to have priority — not assignable — exceptions.

Effective 28 Aug 1986

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.260. Compensation to have priority — not assignable — exceptions. — 1. The compensation payable under this chapter, whether or not it has been awarded or is due, shall not be assignable, shall be exempt from attachment, garnishment, and execution, shall not be subject to setoff or counterclaim, or be in any way liable for any debt and in case of the insolvency of an employer or his insurer, or the levy of an attachment or an execution against an employer or insurer shall be entitled to the same preference and priority as claims for wages, without limit as to time or amount, except that if written notice is given to the division or the commission of the nature and extent thereof, the division or the commission may allow as lien on the compensation, reasonable attorney's fees for services in connection with the proceedings for compensation if the services are found to be necessary and may order the amount thereof paid to the attorney in a lump sum or in installments. All attorney's fees for services in connection with this chapter shall be subject to regulation by the division or the commission and shall be limited to such charges as are fair and reasonable and the division or the commission shall have jurisdiction to hear and determine all disputes concerning the same.

2. Notwithstanding subsection 1 of this section, the compensation payable under this chapter other than compensation for medical expenses and therapy under section 287.141, shall be assignable for the purpose of satisfying child support obligations, shall be subject to attachment, garnishment and execution for the purpose of collecting and satisfying unpaid and delinquent child support obligations, and shall be subject to the lien provided for in section 454.517. Section 452.140 shall apply to limit property exemptions available in an action to collect child support under this subsection.

(RSMo 1939 § 3711, A.L. 1965 p. 397, A.L. 1986 H.B. 1479)

Prior revision: 1929 § 3321



Section 287.266 Payments made to public assistance recipients to be a debt due state, recovery by state — attorney's fees — assignment of rights — apportionment by judge, when.

Effective 28 Aug 1987

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.266. Payments made to public assistance recipients to be a debt due state, recovery by state — attorney's fees — assignment of rights — apportionment by judge, when. — 1. As used in this section, the following terms mean:

(1) "Provider", any individual, corporation, public or private entity that has entered into an agreement with the state to provide any service set out in section 208.152 and subsequent amendments;

(2) "Person eligible for public assistance", any individual who is or was eligible for medical assistance under the laws of this state.

2. Payments made to or on behalf of a person eligible for public assistance as the result of any compensable injury, occupational disease or disability as defined by this chapter shall be a debt due the state, and recovery of same shall be a recognized action pursuant to this chapter.

3. The state shall have a lien upon any funds owed by any employer that are or might be due under any insurance agreement or self-insurance authority in effect at the time the medical expense or any portion thereof was paid by the department of social services or its designated division.

4. The state shall have a right of subrogation to any funds owed to or received by the employee or any person, corporation, public agency or private agency acting on his behalf notwithstanding any other provisions of this chapter.

5. The department of social services or its designated division may maintain an appropriate action to recover funds due under this section pursuant to the workers' compensation law or the second injury fund, which includes the exercise of all appeal rights afforded by the laws of this state.

6. The department shall have a right to recover the full amount of its payments when payments are made to a provider under this chapter if the payments were made on behalf of a person eligible for public assistance for an injury, occupational disease, or disability which is compensable under this chapter.

7. This debt due the state shall be subordinate only to the fee rights of the injured employee's attorney pursuant to this chapter, and the state shall not be required to pay any portion of the fees or costs incurred by the employee or the employer.

8. Application for and acceptance of public assistance made to or on behalf of the injured employee shall constitute an assignment of rights to the department of social services for reimbursement of funds expended by the department of social services in the treatment of a compensable injury.

9. The attorney shall notify the department of social services upon representation of each client who was eligible for public assistance as provided by sections 208.151 to 208.159 and section 208.162 prior to, during or subsequent to the date of injury, that the attorney was retained to pursue the client's legal rights related to the compensable injury.

10. The administrative law judge, pursuant to authority granted under section 287.610, shall apportion the debt due the state between the injured worker and the injured worker's employer or their designated representatives when an agreement cannot be reached regarding the respective liability for money expended by the department of social services on behalf of the injured employee, but in no case shall the debt due the state be reduced.

(L. 1987 H.B. 518)



Section 287.270 Benefits from other sources no bar to compensation, exception, professional athletes.

Effective 28 Aug 1998

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.270. Benefits from other sources no bar to compensation, exception, professional athletes. — No savings or insurance of the injured employee, nor any benefits derived from any other source than the employer or the employer's insurer for liability under this chapter, shall be considered in determining the compensation due hereunder; except as provided in subsection 3 of section 287.170, and employers of professional athletes under contract shall be entitled to full credit for wages or benefits paid to the employee after the injury including medical, surgical or hospital benefits paid to or for the employee or his dependents on account of the injury, disability, or death, pursuant to the provisions of the contract.

(RSMo 1939 § 3712, A.L. 1984 H.B. 1106, A.L. 1998 H.B. 1237, et al.)

Prior revision: 1929 § 3322



Section 287.280 Employer's entire liability to be covered, self-insurer or approved carrier — exception — group of employers may qualify as self-insurers — rules — confidential records.

Effective 28 Aug 2017

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.280. Employer's entire liability to be covered, self-insurer or approved carrier — exception — group of employers may qualify as self-insurers — rules — confidential records. — 1. Every employer subject to the provisions of this chapter shall, on either an individual or group basis, insure their entire liability under the workers’ compensation law; and may insure in whole or in part their employer liability, under a policy of insurance or a self-insurance plan, except as hereafter provided, with some insurance carrier authorized to insure such liability in this state, except that an employer or group of employers may themselves carry the whole or any part of the liability without insurance upon satisfying the division of their ability to do so. If an employer or group of employers have qualified to self-insure their liability under this chapter, the division of workers’ compensation may, if it finds after a hearing that the employer or group of employers are willfully and intentionally violating the provisions of this chapter with intent to defraud their employees of their right to compensation, suspend or revoke the right of the employer or group of employers to self-insure their liability. If the employer or group of employers fail to comply with this section, an injured employee or his or her dependents may elect after the injury either to bring an action against such employer or group of employers to recover damages for personal injury or death and it shall not be a defense that the injury or death was caused by the negligence of a fellow servant, or that the employee had assumed the risk of the injury or death, or that the injury or death was caused to any degree by the negligence of the employee; or to recover under this chapter with the compensation payments commuted and immediately payable; or, if the employee elects to do so, he or she may file a request with the division for payment to be made for medical expenses out of the second injury fund as provided in subsection 7 of section 287.220. If the employer or group of employers are carrying their own insurance, on the application of any person entitled to compensation and on proof of default in the payment of any installment, the division shall require the employer or group of employers to furnish security for the payment of the compensation, and if not given, all other compensation shall be commuted and become immediately payable; provided, that employers engaged in the mining business shall be required to insure only their liability hereunder to the extent of the equivalent of the maximum liability under this chapter for ten deaths in any one accident, but the employer or group of employers may carry their own risk for any excess liability. When a group of employers enter into an agreement to pool their liabilities under this chapter, individual members will not be required to qualify as individual self-insurers.

2. Groups of employers qualified to insure their liability pursuant to chapter 537 or this chapter shall utilize a uniform experience rating plan promulgated by an approved advisory organization. Such groups shall develop experience ratings for their members based on the plan. Nothing in this section shall relieve an employer from remitting, without any charge to the employer, the employer’s claims history to an approved advisory organization.

3. For every entity qualified to group self-insure their liability pursuant to this chapter or chapter 537, each entity shall not authorize total discounts for any individual member exceeding twenty-five percent beginning January 1, 1999. All discounts shall be based on objective quantitative factors and applied uniformly to all trust members.

4. Any group of employers that have qualified to self-insure their liability pursuant to this chapter shall file with the division premium rates, based on pure premium rate data, adjusted for loss development and loss trending as filed by the advisory organization with the department of insurance, financial institutions and professional registration pursuant to section 287.975, plus any estimated expenses and other factors or based on average rate classifications calculated by the department of insurance, financial institutions and professional registration as taken from the premium rates filed by the twenty insurance companies providing the greatest volume of workers’ compensation insurance coverage in this state. The rate is inadequate if funds equal to the full ultimate cost of anticipated losses and loss adjustment expenses are not produced when the prospective loss costs are applied to anticipated payrolls. The provisions of this subsection shall not apply to those political subdivisions of this state that have qualified to self-insure their liability pursuant to this chapter as authorized by section 537.620 on an assessment plan. Any such group may file with the division a composite rate for all coverages provided under that section.

5. When considering applications for new trust self-insurers, as described under 8 CSR 50-3.010, the division shall require proof of payment by each member of not less than twenty-five percent of the estimated annual premium; except that, for new members who wish to join an existing trust self-insurer during the policy year rather than at the beginning of the policy year, the division shall require proof of payment of the lesser of the estimated premium of three months or the estimated premium for the balance of the policy year.

6. Self-insured trusts, as described under 8 CSR 50-3.010, may invest surplus moneys from a prior trust year not needed for current obligations. Notwithstanding any provision of law to the contrary, upon approval by the division, a self-insured trust may invest up to one hundred percent of surplus moneys in securities designated by the state treasurer as acceptable collateral to secure state deposits under section 30.270.

7. Any finding or determination made by the division under this section may be reviewed as provided in sections 287.470 and 287.480.

8. No rule or portion of a rule promulgated under the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

9. Any records submitted pursuant to this section, and pursuant to any rule promulgated by the division pursuant to this section, shall be considered confidential and not subject to chapter 610. Any party to a workers’ compensation case involving the party that submitted the records shall be able to subpoena the records for use in a workers’ compensation case, if the information is otherwise relevant.

(RSMo 1939 § 3713, A.L. 1957 p. 560, A.L. 1965 p. 397, A.L. 1974 S.B. 417, A.L. 1980 H.B. 1396, A.L. 1981 S.B. 382, A.L. 1993 S.B. 251, A.L. 1995 S.B. 3, A.L. 1998 H.B. 1237, et al., A.L. 2013 S.B. 1, A.L. 2017 S.B. 66)

Prior revision: 1929 § 3323



Section 287.282 Employee leasing arrangements, coverage required.

Effective 28 Aug 1992

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.282. Employee leasing arrangements, coverage required. — 1. Notwithstanding the provisions of subsection 1 of section 287.280, every employer who obtains part of his work force from another entity through an employee leasing arrangement, or who employs the services of an entity through an employee leasing arrangement, may be required to cover his liability under the provisions of this chapter, through separate coverages or separate self-insurance on his leased employees and his nonleased employees. The director of the department of insurance, financial institutions and professional registration may, by rule, establish the standards and procedures by which insurance coverage shall be provided to employers using only leased employees, and to employers using both leased and nonleased employees. The director of the division of workers' compensation may, by a rule, establish the standards and procedures for qualification for self-insurance for employers using only leased employees and for employers using both leased and nonleased employees.

2. Such rules shall include, but not be limited to, the registration of employee leasing arrangements prior to their eligibility for insurance, or self-insurance, the information reporting requirements for both employee leasing arrangements and for employers who use such arrangements, the extent to which a client employer's experience shall determine the premium or bond or other security amount for coverage on leased employees, and the procedures by which such coverage or self-insurance on leased employees shall be issued, endorsed, audited, cancelled and nonrenewed.

3. For purposes of this section, the term "employee leasing arrangement" shall not include temporary help service arrangements which assign their employees to clients for a finite period of time to support or supplement the client's work force in special work situations, such as employee absences, temporary skill shortages and seasonal workloads, and which are not knowingly utilized as a mechanism of depriving one or more insurers of premiums which otherwise are properly payable.

4. When an employee leasing company leases employees to only one client company and its affiliates, there is a rebuttable presumption that the client company entered into an employee leasing arrangement to avoid the calculation of the proper contribution rate for payment of workers' compensation through insurance or self-insurance.

(L. 1992 H.B. 975 § 2)



Section 287.290 Employee not to pay cost of insurance.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.290. Employee not to pay cost of insurance. — No part of the cost of such insurance shall be assessed against, collected from or paid by any employee.

(RSMo 1939 § 3714)

Prior revision: 1929 § 3324

(1963) Where city failed to maintain minimum security required for self-insurer claimant had right to common law action for damages or to pursue remedy for compensation and city would not be permitted to claim that claimant, whose common law action had been dismissed on city's representation that it was a self-insurer, by thereafter filing claim for compensation had elected to pursue that remedy in absence of knowledge of true facts concerning city's status. Fisher v. City of Independence (Mo.), 370 S.W.2d 310.



Section 287.300 Employer's liability primary or secondary — notice and service, when sufficient.

Effective 28 Aug 1965

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.300. Employer's liability primary or secondary — notice and service, when sufficient. — If the employer is not insured his liability hereunder shall be primary and direct. If he is insured his liability shall be secondary and indirect, and his insurer shall be primarily and directly liable hereunder to the injured employee, his dependents or other persons entitled to rights hereunder. On the request of the division or the commission and at every hearing the employer shall produce and furnish it with a copy of his policy of insurance, and on demand the employer shall furnish the injured employee, or his dependents, with the correct name and address of his insurer, and his failure to do so shall be prima facie evidence of his failure to insure, but the presumption shall be conclusively rebutted by an entry of appearance of his insurer. Both the employer and his insurer shall be parties to all agreements or awards of compensation, but the same shall not be enforceable against the employer, except on motion and proof of default by the insurer. Service on the employer shall be sufficient to give the division or the commission jurisdiction over the person of both the employer and his insurer, and the appearance of the employer in any proceeding shall also constitute the appearance of his insurer, provided that after appearance by an insurer, the insurer shall be entitled to notice of all proceedings hereunder.

(RSMo 1939 § 3715, A.L. 1965 p. 397)

Prior revision: 1929 § 3325

(1964) Compensation award was void for lack of jurisdiction as against insurance company where company had appeared specially to deny that it was employer's insurer on date of employee's injury and subsequent notices of hearing were not sent to insurance company and stated that insurer was unknown. Woodruff v. Tourville Quarry, Inc. (A.), 381 S.W.2d 14.



Section 287.310 Policies to be approved by department — deductible plans authorized, requirements.

Effective 28 Aug 2003

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.310. Policies to be approved by department — deductible plans authorized, requirements. — 1. Every policy of insurance against liability under this chapter shall be in accordance with the provisions of this chapter and shall be in a form approved by the director of the department of insurance, financial institutions and professional registration. Such policy shall contain an agreement that the insurer accepts all of the provisions of this chapter, that the same may be enforced by any person entitled to any rights under this chapter as well as by the employer, that the insurer shall be a party to all agreements or proceedings under this chapter, and his appearance may be entered therein and jurisdiction over his person may be obtained as in this chapter provided, and such covenants shall be enforceable notwithstanding any default of the employer.

2. Any insurer issuing a workers' compensation policy may offer, as a part of the policy or as an optional endorsement to the policy, a deductible plan or plans to allow the insured employer to self-insure for the deductible amount, subject to the approval of the director of the department of insurance, financial institutions and professional registration. No deductible plan shall be approved which permits, directly or indirectly, any part of the deductible to be charged to or passed on to an employee of the insured employer.

3. Any deductible plan authorized under this section may provide for the agreement between the insurer and the insured employer regarding the conditions under which the employer shall be responsible for the payment of any deductible amount to the person or health care provider entitled to such payment pursuant to this chapter, except that no deductible plan shall be approved unless the insurer shall retain the ultimate responsibility for the payment of compensable claims. Where the agreement provides for the payment of the deductible amount by the insurer, the insurer shall pay all the deductible amount applicable to a compensable claim directly to the person or health care provider entitled to the benefit pursuant to this chapter, and shall then be reimbursed by the insured employer for such payments. The insured employer shall be liable to the insurer up to the limit of the deductible, and any failure on the part of the insured employer to provide such reimbursements shall be treated under the workers' compensation policy in the same manner as a nonpayment of premium. An employer's failure to reimburse deductible amounts to the insurer shall not cause the unpaid amount to be paid from the second injury fund under section 287.220. The insurer shall have the right to offset unpaid deductible amounts against unearned premiums, if any, in the event of a cancellation of the policy.

4. Deductible plans shall provide appropriate premium reductions, as approved by the director of the department of insurance, financial institutions and professional registration, to reflect the type and level of the deductible amount selected. Losses paid by the employer under the deductible shall be credited against the employer's experience modification while the deductible option is used, unless the employer exercises the right to purchase a gross reportable deductible plan.

5. An insurer shall not be required to offer a deductible if, as a result of a credit investigation, the insurer determines that the employer does not have the financial ability to be responsible for the payment of deductible amounts.

6. An insurer shall service and, if necessary, defend all claims that arise during the policy period, including those claims payable in whole or in part from the deductible amount.

7. No employer who self-insures for a deductible amount as provided in this section shall harass, discharge, or otherwise discriminate against any employee because the employee has taken any action or is considering taking action which might result in the insured employer being required to pay a deductible amount.

8. Any rating organization or advisory organization authorized by the provisions of section 287.330 may file on behalf of its members deductible plans for approval by the director of the department of insurance, financial institutions and professional registration.

9. In calculating the administrative surcharge owed pursuant to the provisions of this chapter for workers' compensation policies with deductible options, the administrative surcharge owed will be based upon the total premiums, which would have been paid for the deductible credit portion of the policy. The second injury fund surcharge owed by the employer who purchases a deductible policy will be assessed upon the total premiums which would have been paid in the absence of the deductible option. The premium taxes owed pursuant to this chapter for workers' compensation policies with deductible options shall be assessed upon those total premiums paid upon the insurance policy excluding the deductible credit portion of the policy. The portion of the workers' compensation policy with a deductible option that is subject to an administrative surcharge shall not be subject to premium taxes, nor with respect to foreign insurance companies, the retaliatory tax imposed pursuant to section 375.916.

10. The director of the department of insurance, financial institutions and professional registration shall, by rule, specify any data reporting requirements applicable to workers' compensation policies with deductible options.

(RSMo 1939 § 3716, A.L. 1992 H.B. 975, A.L. 2003 S.B. 385)

Prior revision: 1929 § 3326



Section 287.335 Determinations review board, created, purpose — code classifications, classification system, review of, duties.

Effective 01 Jan 1994, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.335. Determinations review board, created, purpose — code classifications, classification system, review of, duties. — 1. There is hereby established the "Workers' Compensation Determinations Review Board" within the department of insurance, financial institutions and professional registration which shall exist to review determinations by an insurer or advisory organization regarding uniform code classifications, basic manual rule interpretations, uniform experience rating plan rule interpretations, calculations of an individual employer's modification factor, Missouri assigned risk plan underwriting rule interpretations, and any other related uniform rule interpretations not addressed by department rule or regulation. The board shall consist of five persons who shall be voting members appointed by the governor, with the advice and consent of the senate, who shall serve at the pleasure of the governor. Three members shall be representative of the interests of employers with at least one being representative of employers whose employees are represented by a labor union and at least one being representative of employers whose employees are not represented by a labor union. One member shall be a representative of the interests of insurers, and one member shall be a representative of the interests of independent insurance agents. One member representing employers shall act as chairman of the board elected by the board. Not more than three members of the board shall belong to the same political party. Each member shall serve for a term of three years, except that of the members first appointed, two shall be appointed for a term of one year, two for a term of two years, and one for a term of three years. Vacancies on the board shall be filled for the unexpired term in the same manner as original appointments are made. The state actuary and a representative of a rating organization licensed by the state shall be nonvoting members of the board, and their duties shall include advising the board on matters relating to code classifications, including the creation of new code classifications. The board members shall not receive any compensation, except that such members shall be reimbursed for actual and necessary expenses incurred in the performance of their duties. In addition, the board may employ staff to perform the administrative duties of the board. The department of insurance, financial institutions and professional registration may charge a fee against the classification agent as the director deems appropriate.

2. Upon application of any employer, the board shall review the code classification made on that employer. If the board determines that the classification was erroneous, it may change the classification by placing the employer under a different code classification already established or by creating a new classification code, if the board determines that there is sufficient experience to merit a new classification code. The establishment of the rate for a new classification code shall be filed with the director of the department of insurance, financial institutions and professional registration by either the affected employer or employers or by any recognized rating organization within ninety days of the establishment of the new classification code by the board. The director of the department of insurance, financial institutions and professional registration shall review the filed rate according to section 287.955. Upon application of any employer, the board shall review the calculation of an employer's experience modification factor and may order a recalculation in the experience modification factor if calculated erroneously under the formula as approved by the director of the department of insurance, financial institutions and professional registration, including an adjustment for any recovery from a third party pursuant to the employer's right of subrogation. An appeal from the determination of an appropriate classification by the board may be made to the director of the department of insurance, financial institutions and professional registration. The board may review code classifications of individual self-insured employers and self-insured employers in a group insurance arrangement.

3. The board may also recommend changes to the uniform classification system.

4. The advisory organization that makes a uniform classification system for use in setting rates in this state shall provide to the affected party or his designated agent, at a reasonable charge, information used or considered in determining the development purpose, scope and intended application of any classification comprising such uniform classification system.

(L. 1992 H.B. 975, A.L. 1993 S.B. 251)

Effective 1-01-94



Section 287.340 Insurance companies must keep reserve.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.340. Insurance companies must keep reserve. — No insurance carrier shall write any insurance against liability hereunder unless it maintains such reserves as are required by law, or in the absence thereof such reserves as may be required by the director of the department of insurance, financial institutions and professional registration, the power to require and regulate which is hereby vested in said director.

(RSMo 1939 § 3718)

Prior revision: 1929 § 3328



Section 287.350 Insurance companies to make report.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.350. Insurance companies to make report. — Every insurance carrier writing insurance for liability hereunder, or the liability of employers rejecting this chapter, shall report to the director of the department of insurance, financial institutions and professional registration, in accordance with such rules as he may adopt, such information as he may at any time require for the purpose of determining the solvency of carrier or the fairness, reasonableness and adequacy of its rates, and for such purposes the director may inspect the books and records of such carriers and examine its officers, agents and servants under oath.

(RSMo 1939 § 3719)

Prior revision: 1929 § 3329



Section 287.360 Director may suspend or revoke permits and ask for a receiver.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.360. Director may suspend or revoke permits and ask for a receiver. — For any violation of the provisions of this chapter the director of the department of insurance, financial institutions and professional registration may suspend or revoke the authority of any insurance carrier to do business in this state. If any insurance carrier fails or delays to pay any compensation finally determined to be due, the director shall hear the complaint, and if such failure is without reasonable excuse he may revoke or suspend the authority of such carrier to do business in this state, and in a proper case may apply for the appointment of a receiver for such carrier.

(RSMo 1939 § 3720)

Prior revision: 1929 § 3330



Section 287.370 Compensation in lieu of insurance, how provided.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.370. Compensation in lieu of insurance, how provided. — Any employer or group of employers may enter into or continue any agreement with his or their employees to provide a system of compensation benefits or insurance in lieu of the compensation and insurance provided by this chapter. Such substitute system and insurance shall be subject to the approval of the director of the department of insurance, financial institutions and professional registration and shall not be approved by him unless they confer benefits upon injured employees or their dependents at least equivalent to the benefits provided by this chapter, nor if they require contributions from employees, unless they confer benefits in addition to those provided under this chapter at least commensurate with such contribution. Appeals shall lie to the commission from any decision, award or order made by or under such substitute system. Such substitute system and insurance may be terminated by the director of the department of insurance, financial institutions and professional registration on reasonable notice and hearing to the interested parties, if it shall appear that the same is not fairly administered, or if its operation shall disclose latent defects threatening its solvency or if for any other substantial reason it fails to accomplish the purposes of this chapter; and in this case the director of the department of insurance, financial institutions and professional registration shall determine upon the proper distribution of all remaining assets, if any, subject to the right of any party in interest to have such action reviewed by a court of competent jurisdiction.

(RSMo 1939 § 3721)

Prior revision: 1929 § 3331



Section 287.380 Employer or insurer to make report to division, requirements — information not to be disclosed — failure to report, penalty.

Effective 28 Aug 2005

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.380. Employer or insurer to make report to division, requirements — information not to be disclosed — failure to report, penalty. — 1. Every employer or his insurer in this state, whether he has accepted or rejected the provisions of this chapter, shall within thirty days after knowledge of the injury, file with the division under such rules and regulations and in such form and detail as the division may require, a full and complete report of every injury or death to any employee for which the employer would be liable to furnish medical aid, other than immediate first aid which does not result in further medical treatment or lost time from work, or compensation hereunder had he accepted this chapter, and every employer or insurer shall also furnish the division with such supplemental reports in regard thereto as the division shall require. All reports submitted under this subsection shall include the name, address, date of birth and wages of the deceased or injured employee, the time and cause of the accident, the nature and extent of the injury, the name and address of the employee's and the employer's or insurer's attorney of record, if any, the medical cost incurred in treating the injured employee, the amount of lost work time of the employee as a result of the injury and such other information as the director may reasonably require in order to maintain in the division, accurate and complete data on the impact of work-related injuries on the workers' compensation system. The division shall collect and maintain such data in such a form as to be readily retrieved and available for analysis by the division. Employers shall report all injuries to their insurance carrier, or third-party administrators, if applicable, within five days of the date of the injury or within five days of the date on which the injury was reported to the employer by the employee, whichever is later. Where an employer reports injuries covered pursuant to this chapter to his insurer or third-party administrator, the insurer or third-party administrator shall be responsible for filing the report prescribed in this section.

2. Every employer and his insurer, and every injured employee, his dependents and every person entitled to any rights hereunder, and every other person receiving from the division or the commission any blank reports with direction to fill out the same shall cause the same to be promptly returned to the division or the commission properly filled out and signed so as to answer fully and correctly to the best of his knowledge each question propounded therein, and a good and sufficient reason shall be given for failure to answer any question.

3. No information obtained under the provisions of this section shall be disclosed to persons other than the parties to compensation proceedings and their attorneys, except by order of the division or the commission, or at a hearing of compensation proceeding, but such information may be used by the division or the commission for statistical purposes.

4. Any person, including any employer, insurer or any employee, who violates any of the provisions of this section, including any employer or insurer who knowingly fails to report any accident under the provisions of subsection 1 of this section, or anyone who knowingly makes a false report or statement in writing to the division or the commission, shall be deemed guilty of a misdemeanor and on conviction thereof shall be punished by a fine of not less than fifty nor more than five hundred dollars, or by imprisonment in the county jail for not less than one week nor more than one year, or by both the fine and imprisonment.

(RSMo 1939 § 3722, A.L. 1965 p. 397, A.L. 1980 H.B. 1396, A.L. 1983 H.B. 243 & 260, A.L. 1992 H.B. 975, A.L. 1993 S.B. 251, A.L. 1998 H.B. 1237, et al., A.L. 2005 S.B. 1 & 130)

Prior revision: 1929 § 3332

(1972) Where employer received timely written notice of injury to employee from employee's physician, employee's claim for compensation, although filed more than one year after last payment of compensation, was not barred since employer's failure to file report of injury until after claim for compensation had been filed tolled the running of limitations against employee. Snow v. Hicks Brothers Chevrolet, Inc. (A.), 480 S.W.2d 97.



Section 287.390 Compromise settlements, how made — validity, effect, settlement with minor dependents — employee entitled to one hundred percent of offer, when — maximum medical improvement, rating from second physician, when.

Effective 28 Aug 2017

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.390. Compromise settlements, how made — validity, effect, settlement with minor dependents — employee entitled to one hundred percent of offer, when — maximum medical improvement, rating from second physician, when. — 1. Parties to claims hereunder may enter into voluntary agreements in settlement thereof, but no agreement by an employee or his or her dependents to waive his or her rights under this chapter shall be valid, nor shall any agreement of settlement or compromise of any dispute or claim for compensation under this chapter be valid until approved by an administrative law judge or the commission, nor shall an administrative law judge or the commission approve any settlement which is not in accordance with the rights of the parties as given in this chapter. No such agreement shall be valid unless made after seven days from the date of the injury or death. An administrative law judge, or the commission, shall approve a settlement agreement as valid and enforceable as long as the settlement is not the result of undue influence or fraud, the employee fully understands his or her rights and benefits, and voluntarily agrees to accept the terms of the agreement.

2. A compromise settlement approved by an administrative law judge or the commission during the employee’s lifetime shall extinguish and bar all claims for compensation for the employee’s death if the settlement compromises a dispute on any question or issue other than the extent of disability or the rate of compensation.

3. Notwithstanding the provisions of section 287.190, an employee shall be afforded the option of receiving a compromise settlement as a one-time lump sum payment. A compromise settlement approved by an administrative law judge or the commission shall indicate the manner of payment chosen by the employee.

4. A minor dependent, by parent or conservator, may compromise disputes and may enter into a compromise settlement agreement, and upon approval by an administrative law judge or the commission the settlement agreement shall have the same force and effect as though the minor had been an adult. The payment of compensation by the employer in accordance with the settlement agreement shall discharge the employer from all further obligation.

5. In any claim under this chapter where an offer of settlement is made in writing and filed with the division by the employer, an employee is entitled to one hundred percent of the amount offered, provided such employee is not represented by counsel at the time the offer is tendered. Where such offer of settlement is not accepted and where additional proceedings occur with regard to the employee’s claim, the employee is entitled to one hundred percent of the amount initially offered. Legal counsel representing the employee shall receive reasonable fees for services rendered.

6. As used in this chapter, “amount in dispute” means the dollar amount in excess of the dollar amount offered or paid by the employer. An offer of settlement shall not be construed as an admission of liability.

7. (1) In the case of compromise settlements offered after a claimant has reached maximum medical improvement, upon receipt of a permanent disability rating from the employer’s physician, a claimant shall have a period of twelve months from such date to acquire a rating from a second physician of his or her own choosing.

(2) Absent a finding of extenuating circumstances by an administrative law judge or the commission, if after twelve months a claimant has not acquired a rating from a second physician, any compromise settlement entered into under this section shall be based upon the initial rating.

(3) A finding of extenuating circumstances by an administrative law judge or the commission shall require more than failure of the claimant to timely obtain a rating from a second physician.

(4) The provisions of this subsection may be waived by the employer with or without stating a cause.

(RSMo 1939 § 3723, A.L. 1959 S.B. 167, A.L. 1965 p. 397, A.L. 1977 S.B. 400, A.L. 1983 S.B. 44 & 45, A.L. 1990 S.B. 751, A.L. 2005 S.B. 1 & 130, A.L. 2017 S.B. 66)

Prior revision: 1929 § 3333

(2011) Section requires Labor and Industrial Relations Commission to approve valid agreements, including a structured settlement agreement on claim for death benefits for employee's widow and children. Roth v. J.J. Brouk & Co. Corp., 356 S.W.3d 786 (Mo.App.E.D.).



Section 287.400 Accident — duty of division — employer.

Effective 28 Aug 1965

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.400. Accident — duty of division — employer. — Upon receipt of notice of any accident for which compensation other than that provided in section 287.140 is payable, the division shall inform the employee generally of his rights under this chapter. The employer shall notify the division as soon as payment of compensation is commenced and when terminated, and shall file with the division, at the time of notice of termination, a physician's report. In the event a dispute arises between the employer and the employee regarding the payment of compensation, the division shall assist the employee in filing a claim and securing an early adjudication thereof.

(RSMo 1939 § 3724, A.L. 1947 V. II p. 447, A.L. 1965 p. 397)

Prior revision: 1929 § 3334



Section 287.410 Powers and functions of the division of workers' compensation.

Effective 28 Aug 1980

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.410. Powers and functions of the division of workers' compensation. — The division shall have and exercise such of the powers and functions of the commission in the administration of the workers' compensation law as the commission may by regulation prescribe; provided, however, that the power and duty to review any award made under the workers' compensation law, as authorized by sections 287.470 and 287.480, may not be delegated, but such power and duty shall be exercised exclusively by the commission; and provided further, that the commission shall exercise no authority with respect to the selection or tenure of office of any individual appointed or employed by the division in the administration of the workers' compensation law.

(L. 1945 p. 1996 § 3744A, A.L. 1980 H.B. 1396)



Section 287.420 Written notice of injury to be given to employer — exceptions.

Effective 28 Aug 2005

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.420. Written notice of injury to be given to employer — exceptions. — No proceedings for compensation for any accident under this chapter shall be maintained unless written notice of the time, place and nature of the injury, and the name and address of the person injured, has been given to the employer no later than thirty days after the accident, unless the employer was not prejudiced by failure to receive the notice. No proceedings for compensation for any occupational disease or repetitive trauma under this chapter shall be maintained unless written notice of the time, place, and nature of the injury, and the name and address of the person injured, has been given to the employer no later than thirty days after the diagnosis of the condition unless the employee can prove the employer was not prejudiced by failure to receive the notice.

(RSMo 1939 § 3726, A.L. 1965 p. 397, A.L. 2005 S.B. 1 & 130)

Prior revision: 1929 § 3336

(1955) Burden of showing notice of accident was given, or a legal excuse for not giving it, or that employer was not prejudiced by failure to give notice, is on claimant, and failure to establish such fact is fatal to the claim. Brown v. Douglas Candy Company (A.), 277 S.W.2d 657.

(1961) Where the employee's doctor called the employer within thirty days after the alleged accident and advised the employer's personnel director of the nature and scope of the injury and the fact that hospitalization was necessary, such conversation constituted notice to the employer within the meaning of the statute. Lawson v. Vendo Co. (A.), 353 S.W.2d 113.

(1962) Commission did not act in excess of its jurisdiction in giving award to claimant who failed to give written notice of injury to employer where commission found that employer had received actual notice and was not prejudiced by failure. Manning v. Manor Baking Co. (A.), 356 S.W.2d 505.

(1968) There is no provision in this statute exempting a minor from the requirement to give written notice to the employer of the accident. Klopstein v. Schroll House Moving Co. (A.), 425 S.W.2d 498.

(1972) Employee's contention that affirmative defense of failure of employer to give statutory notice of injury was waived by employer's failure to plead such defense in answer overruled since denial by the employer-insurer that they had been given statutory notice of injury made of record in the prehearing proceeding was a virtual and de facto amendment of their answer so as to raise that defense as a justiciable and controverted issue. Snow v. Hicks Brothers Chevrolet, Inc. (A.), 480 S.W.2d 97.

(1972) Where employer received timely written notice of injury to employee from employee's physician, employee's claim for compensation, although filed more than one year after last payment of compensation, was not barred since employer's failure to file report of injury until after claim for compensation had been filed tolled the running of limitations against employee. Snow v. Hicks Brothers Chevrolet, Inc. (A.), 480 S.W.2d 97.



Section 287.430 Limitation as to action, exception.

Effective 28 Aug 1998

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.430. Limitation as to action, exception. — Except for a claim for recovery filed against the second injury fund, no proceedings for compensation under this chapter shall be maintained unless a claim therefor is filed with the division within two years after the date of injury or death, or the last payment made under this chapter on account of the injury or death, except that if the report of the injury or the death is not filed by the employer as required by section 287.380, the claim for compensation may be filed within three years after the date of injury, death, or last payment made under this chapter on account of the injury or death. The filing of any form, report, receipt, or agreement, other than a claim for compensation, shall not toll the running of the periods of limitation provided in this section. The filing of the report of injury or death three years or more after the date of injury, death, or last payment made under this chapter on account of the injury or death, shall not toll the running of the periods of limitation provided in this section, nor shall such filing reactivate or revive the period of time in which a claim may be filed. A claim against the second injury fund shall be filed within two years after the date of the injury or within one year after a claim is filed against an employer or insurer pursuant to this chapter, whichever is later. In all other respects the limitations shall be governed by the law of civil actions other than for the recovery of real property, but the appointment of a conservator shall be deemed the termination of the legal disability from minority or disability as defined in chapter 475. The statute of limitations contained in this section is one of extinction and not of repose.

(RSMo 1939 § 3727, A.L. 1941 p. 718, A.L. 1947 V. II p. 448, A.L. 1965 pp. 397, 419, A.L. 1980 H.B. 1396, A.L. 1981 H.B. 324, A.L. 1983 S.B. 44 & 45, A.L. 1992 H.B. 975, A.L. 1993 S.B. 251, A.L. 1998 H.B. 1237, et al.)

Prior revision: 1929 § 3337

(1965) There is no legislative intent expressed in this section to extinguish completely a workmen's compensation claim if not filed within the period provided by the statute. Welborn v. Southern Equipment Company (Mo.), 395 S.W.2d 119.

(1966) While the furnishing of an elastic bandage by the employer's nurse constituted medical aid to relieve from the effects of injury, the mere wearing of that elastic bandage did not toll the statute of limitations while wearing the bandage. Morgan v. Krey Packing Co. (A.), 403 S.W.2d 668.

(1967) The word “treatment” does not include mere physical examination or mere diagnosis. Bryant v. Montgomery Ward & Co. (A.), 416 S.W.2d 195.

(1968) The limitation period does not begin to run until it becomes reasonably discoverable and apparent that a compensable injury has been sustained. Williams v. S.N. Long Warehouse Co. (A.), 426 S.W.2d 725.

(1976) Held, advice to treat ankle with “warm soaks” constituted “medical treatment” and that such treatment constituted “payment” sufficient to toll statute of limitations. Faries v. ACF Industries, Inc. (A.), 531 S.W.2d 93.

(2002) Use of term "extinction" indicates legislative intent that the two-year limitation is substantive and jurisdictional rather than procedural and waivable. Marston v. Juvenile Justice Center, 88 S.W.3d 534 (Mo.App.W.D.).



Section 287.440 Limitation begins to run, when.

Effective 28 Aug 1980

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.440. Limitation begins to run, when. — Where recovery is denied to any person in a suit brought at law or in admiralty to recover damages in respect of bodily injury or death on the ground that the person was an employee and the defendant was an employer subject to and within the meaning of this chapter, or when recovery is denied to any person in an action brought under the provisions of a workers' compensation law of any other state or jurisdiction on the ground that the person was an employee under and subject to the provisions of this chapter, the limitation of time prescribed in section 287.430 shall begin to run from the date of the ultimate termination or abandonment of such suit or compensation proceeding, when such suit or compensation proceedings are filed within two years after the filing by the employer of the report of injury or death complained of, or in case payments have been made on account of the injury or death, within two years from the date of the last payment.

(L. 1941 p. 717 § 3727a, A.L. 1947 V. II p. 445, A.L. 1965 p. 419, A.L. 1980 H.B. 1396)



Section 287.450 Failure to agree on compensation — division to hold hearings.

Effective 28 Aug 2012

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.450. Failure to agree on compensation — division to hold hearings. — If the employer and employee or his dependents do not agree in regard to compensation payable under this chapter, either party may make application in a manner determined by the division for a hearing in regard to the matters at issue and for a ruling thereon, except that no application for a hearing shall be considered until fourteen days after the receipt by the division of the report of accident required under section 287.380. The fourteen-day waiting period is not applicable to applications for hardship hearings. After the application has been received, the division shall set a date for a hearing, which shall be held as soon as practicable, and shall notify the interested parties of the time and place of the hearing.

(RSMo 1939 § 3728, A.L. 1947 V. II p. 447, A.L. 1965 p. 397, A.L. 1992 H.B. 975, A.L. 2012 H.B. 1540)

Prior revision: 1929 § 3338



Section 287.460 Division hearings, findings sent to parties and insurer — mediation services, division to establish procedures, requirements.

Effective 28 Aug 2012

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.460. Division hearings, findings sent to parties and insurer — mediation services, division to establish procedures, requirements. — 1. The division, through an administrative law judge, shall hear in a summary proceeding the parties at issue and their representatives and witnesses and shall determine the dispute by issuing the written award within ninety days of the last day of the hearing. The hearing shall be concluded within thirty days of the date of commencement of the hearing, except in extraordinary circumstances where a lengthy trial or complex issues necessitate a longer time than ninety days. All evidence introduced at any such hearings shall be reported by a competent reporter appointed by the division or be recorded by electronic means. The award, together with a statement of the findings of fact, rulings of law and any other matters pertinent to the question at issue, shall be filed with the record of proceedings, and a copy of the award shall immediately be sent by electronic means or in the case of an unrepresented employee, by United States mail, to the parties in dispute and the employer's insurer.

2. The division of workers' compensation shall develop by rule procedures whereby mediation services are provided to the parties in a claim for workers' compensation benefits whereby claims may be mediated by the parties at a prehearing conference when the division determines that a claim may be settled or upon application for a mediation settlement conference filed by either party.

3. The division may require the parties to produce at the mediation conference all available medical records and reports. Such mediation conference shall be informal to ascertain the issues and attempt to resolve the claim or other pending issues. Such mediation conference may be set at any time prior to the commencement of the evidentiary hearing and nothing in this section shall be interpreted to delay the setting of the matter for hearing. Upon the request of any party, a person providing mediation settlement services shall be disqualified from conducting any evidentiary hearing relating to the claim without limiting the rights conferred by section 287.810.

(RSMo 1939 § 3729, A.L. 1945 p. 1996, A.L. 1953 p. 529, A.L. 1977 S.B. 400, A.L. 1993 S.B. 251, A.L. 1998 H.B. 1237, et al., A.L. 2012 H.B. 1540)

Prior revision: 1929 § 3339



Section 287.470 Commission may review and change award.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.470. Commission may review and change award. — Upon its own motion or upon the application of any party in interest on the ground of a change in condition, the commission may at any time upon a rehearing after due notice to the parties interested review any award and on such review may make an award ending, diminishing or increasing the compensation previously awarded, subject to the maximum or minimum provided in this chapter, and shall immediately send to the parties and the employer's insurer a copy of the award. No such review shall affect such award as regards any moneys paid.

(RSMo 1939 § 3730)

Prior revision: 1929 § 3340

(1951) In order to obtain award on ground of change in condition, injured employee must show his condition has grown worse, not that it was always worse than commission found it to be. Brammer v. Binkley Mining Co. (A.), 244 S.W.2d 584.

(1963) Commission's finding that claimant, previously found to be totally and permanently disabled, who had become satisfactory full time employee of state hospital, had undergone substantial change in condition was supported by substantial evidence. Vandaveer v. Reinhart & Donovan Construction Co. (A.), 370 S.W.2d 156.

(1981) The Labor and Industrial Relations Commission does not have jurisdiction to reopen a workers' compensation award after payment period has ended. Yokel v. Beta Corp. (A.), 615 S.W.2d 78.

(1985) The term “at any time” as it appears in this section means before payment of the award or before the expiration of the time during which the award is to be paid, whichever is later. Holman v. Normandy Osteopathic Hospital (A.), 691 S.W.2d 360.



Section 287.480 Application for review, time limit — when deemed filed — bond required, when.

Effective 28 Aug 1998

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.480. Application for review, time limit — when deemed filed — bond required, when. — 1. If an application for review is made to the commission within twenty days from the date of the award, the full commission, if the first hearing was not held before the full commission, shall review the evidence, or, if considered advisable, as soon as practicable hear the parties at issue, their representatives and witnesses and shall make an award and file it in like manner as specified in section 287.470. Any notice of appeal, application or other paper required under this law to be filed with the division or the commission shall, when mailed to or transmitted by electronic facsimile meeting the requirements of the division and received by the division or the commission, be deemed to be filed as of the date endorsed by the United States post office on the envelope or container in which such paper is received, or the date received if filed by facsimile. In instances where the last day for the filing of any such paper falls on a Sunday or legal holiday, the filing shall be deemed timely if accomplished on the next day subsequent which is neither a Sunday or a legal holiday. When filing by electronic facsimile meeting the requirements of the division, the parties shall, on the same date as the facsimile transmission, mail by the United States mail the original and the requisite number of copies to the commission.

2. An employer who has been determined by the division to be an employer subject to and operating pursuant to this chapter and has also been determined to be uninsured may file an application for review but such application for review shall be accompanied with and attached to the application for review a bond which shall be conditioned for the satisfaction of the award in full, and if for any reason the appeal is dismissed or if the award is affirmed or modified, to satisfy in full such modification of the award as the commission may award. The surety on such bond shall be a bank, savings and loan institution or an insurance company licensed to do business in the state of Missouri. No appeal to the commission shall be considered filed unless accompanied by such bond and such bond shall also be a prerequisite for appeal as provided in section 287.495 and such appeal pursuant to section 287.495 shall not be considered filed unless accompanied by such bond. If any other employer pursuant to section 287.040 would be liable, the employee shall be paid benefits from the bond until the bond is exhausted before the section 287.040 employer is required to pay.

(RSMo 1939 § 3731, A.L. 1963 p. 410, A.L. 1974 S.B. 417, A.L. 1998 H.B. 1237, et al.)

Prior revision: 1929 § 3341

CROSS REFERENCE:

Workers' compensation claims to be reviewed only by administrative law judges, commission or appellate courts, 287.801

(1951) Where referee found that employee sustained an injury from an accident arising out of and in course of his employment on conflicting evidence, industrial commission could reverse such finding and such reversal was not improper on ground referee alone saw and heard witnesses and was therefore the only one qualified to pass upon credibility. Diebold v. Great A. & P. Co. (A.), 241 S.W.2d 31.

(1958) Application for review deemed made on date it was received by commission rather than on date it was deposited in mail so that application for review, mailed on April 29 and received by commission on April 30, of an award made on April 19 was not timely made and commission had no jurisdiction to review referee's award. Tabb v. McGinley (A.), 313 S.W.2d 745.

(1967) The filing of an application for review of a referee's award in a workmen's compensation case within the time prescribed by the statute provided for such a review is jurisdictional, and if the commission had no jurisdiction to review the referee's award then neither the circuit court nor the appeals court has jurisdiction to consider the appeal from the award of the commission. Luketich v. Krey Packing Co. (A.), 413 S.W.2d 29.



Section 287.490 Final award conclusive unless an appeal is taken — grounds for setting aside — disputes governed by this section, claims arising before August 13, 1980.

Effective 28 Aug 1980

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.490. Final award conclusive unless an appeal is taken — grounds for setting aside — disputes governed by this section, claims arising before August 13, 1980. — 1. The final award of the commission shall be conclusive and binding unless either party to the dispute shall within thirty days from the date of the final award appeal to the circuit court of the county in which the accident occurred, or if the accident occurred outside of this state, then in the county where the contract of employment was made. Such appeal may be taken by filing notice of appeal with the commission, whereupon the commission shall under its certificate return to the court all documents and papers on file in the matter, together with a transcript of the evidence, the findings and award, which shall thereupon become the record of the cause. Upon appeal no additional evidence shall be heard and in the absence of fraud, the findings of fact made by the commission within its powers shall be conclusive and binding. The court, on appeal, shall review only questions of law and may modify, reverse, remand for rehearing, or set aside the award upon any of the following grounds and no other:

(1) That the commission acted without or in excess of its powers;

(2) That the award was procured by fraud;

(3) That the facts found by the commission do not support the award;

(4) That there was not sufficient competent evidence in the record to warrant the making of the award.

2. Appeals from the circuit court shall be allowed in the same manner as in civil actions, except that the original transcript prepared and filed in the circuit court by the commission, together with a transcript of the proceedings had in the circuit court, shall constitute the transcript on appeal in the appellate court. The commission shall make available, to the parties, copies of any transcript prepared and filed by it in the circuit court and upon final determination of the cause in the appellate court the original record of the commission filed as a part of the transcript on appeal shall be certified back to the commission by the appellate court. In all appeals from the commission or circuit court the costs thereof shall be assessed against the losing party as provided by law in civil cases. All appeals to the circuit and appellate courts shall have precedence over all cases except election contests.

3. The provisions of this section shall only apply to disputes based on claims which arose prior to August 13, 1980. All disputes based on claims arising on or after August 13, 1980, shall be governed by the provisions of section 287.495.

(RSMo 1939 § 3732, A.L. 1955 p. 598, A.L. 1980 H.B. 1396)

Prior revision: 1929 § 3342

(1960) Where commission affirmed award of referee that claimant had not sustained accidental injury and claimant appealed to circuit court and procured the judgment he sought, namely remand of the claim with directions to dismiss for want of jurisdiction because of no accident, the employer and insurer were thereby “aggrieved” within meaning of § 512.020 but on the record the appellate court would not review question of whether an accident existed. Harger v. Acme Fast Freight Inc. (Mo.), 336 S.W.2d 109.

(1963) Industrial commission was not required to set out specific findings of facts as to each individual injury and the resultant percent of disability attributed to each, and ultimate findings of commission that claimant sustained 40% permanent partial disability to body as a whole was sufficient and award was properly based thereon. Carenza v. Vulcan-Cincinnati, Inc. (A.), 368 S.W.2d 507.

(1963) Workmen's compensation commission had implied authority to enter order vacating award prior to expiration of thirty-day appeal period. Fisher v. City of Independence (Mo.), 370 S.W.2d 310.

(1963) Commission's finding that janitor's activity amounted to “an unusual or abnormal strain” which constituted an accident because he exerted himself beyond his usual routine in clearing snow from extensive area of employer's sidewalk was a legal conclusion and, therefore, award was subject to review. Flippin v. First National Bank of Joplin (A.), 372 S.W.2d 273.

(1965) Finding of fact held sufficient to sustain order denying compensation. Dixon v. Art Bunker Motors, Inc. (A.), 387 S.W.2d 199.

(1965) In workmen's compensation case the reviewing court cannot substitute its own judgment on the evidence for that of the industrial commission, but is empowered to determine whether the award of the commission is supported by competent and substantial evidence on the whole record. Jacobs v. Eldridge Construction Co. (A.), 393 S.W.2d 33.

(1967) Decisions of the industrial commission which are clearly the interpretation or application of law, rather than a determination of facts, are not binding upon appeals court. Saxton v. St. Louis Stair Company (A.), 410 S.W.2d 369.

(1967) Where there is no material conflict in, or dispute concerning, the facts bearing upon a claimant's status as an employee vel non, the resolution of that issue becomes a question of law and the industrial commission's determination is not binding on the reviewing court. Lawson v. Lawson (A.), 415 S.W.2d 313.

(1969) Decisions of the industrial commission which are clearly the interpretations or applications of the law, as distinguished from a determination of facts, are not binding upon the court and are within the province of review and correction. Weilert v. Fruin-Colnon Corp. (A.), 447 S.W.2d 781.

(1970) Notice of Appeal to Industrial Commission affirmation of a Workman's Compensation Award must be received within 30 days. Holmes v. Navajo Freight Lines, Inc. (A.), 488 S.W.2d 311.

(1971) The findings of a referee are not binding on the commission but a reviewing court must affirm an award by the commission if it is supported by competent and substantial evidence on the whole record thus though the evidence was conflicting and some of claimant's testimony was contradictory, but not to sufficient degree to destroy essential elements of his case, the court affirmed the award. Deatherage v. Churchill Truck Lines, Inc. (A.), 469 S.W.2d 660.

(1975) “Last known address” is that place where mail would be most likely to reach a person, that would be their residence. Failure of commission to send notice of award to residence prevented loss of jurisdiction because of 30 day rule in section 287.490. Cagle v. Regal Plastics Company (A.), 522 S.W.2d 7.

(1980) A circuit court in reviewing the decision of the commission cannot simply agree with a dissenting member of the commission that the evidence was not believable. Johnson v. General Motors Assembly Division G.M.C. (A.), 605 S.W.2d 511.



Section 287.495 Final award conclusive unless an appeal is taken — grounds for setting aside — disputes governed by this section, claims arising on or after August 13, 1980.

Effective 28 Aug 1998

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.495. Final award conclusive unless an appeal is taken — grounds for setting aside — disputes governed by this section, claims arising on or after August 13, 1980. — 1. The final award of the commission shall be conclusive and binding unless either party to the dispute shall, within thirty days from the date of the final award, appeal the award to the appellate court. The appellate court shall have jurisdiction to review all decisions of the commission pursuant to this chapter where the division has original jurisdiction over the case. Venue as established by subsection 2 of section 287.640 shall determine the appellate court which hears the appeal. Such appeal may be taken by filing notice of appeal with the commission, whereupon the commission shall, under its certificate, return to the court all documents and papers on file in the matter, together with a transcript of the evidence, the findings and award, which shall thereupon become the record of the cause. Upon appeal no additional evidence shall be heard and, in the absence of fraud, the findings of fact made by the commission within its powers shall be conclusive and binding. The court, on appeal, shall review only questions of law and may modify, reverse, remand for rehearing, or set aside the award upon any of the following grounds and no other:

(1) That the commission acted without or in excess of its powers;

(2) That the award was procured by fraud;

(3) That the facts found by the commission do not support the award;

(4) That there was not sufficient competent evidence in the record to warrant the making of the award.

2. The provisions of this section shall apply to all disputes based on claims arising on or after August 13, 1980.

(L. 1980 H.B. 1396, A.L. 1998 H.B. 1237, et al.)

(2003) A reviewing court is not required to view evidence and all reasonable inferences therefrom in light most favorable to Labor and Industrial Relations Commission award. Hampton v. Big Boy Steel Erection, 121 S.W.3d 220 (Mo.banc).



Section 287.500 Circuit court may act upon memorandum — procedure.

Effective 28 Aug 1963

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.500. Circuit court may act upon memorandum — procedure. — Any party in interest may file in the circuit court of the county in which the accident occurred, a certified copy of a memorandum of agreement approved by the division or by the commission or of an order or decision of the division or the commission, or of an award of the division or of the commission from which an application for review or from which an appeal has not been taken, whereupon said court shall render judgment in accordance therewith and notify the parties. Such judgment shall have the same effect and all proceedings in relation thereto shall thereafter be the same as though said judgment were a final judgment which had been rendered in a suit duly heard and determined by said court. Any such judgment of said circuit court unappealed from or affirmed on appeal or modified in obedience to the mandate of the appellate court, whenever modified on account of a changed condition under section 287.470, shall be modified to conform to any decision of the commission, ending, diminishing or increasing any weekly payment under the provisions of section 287.470 upon the presentation to it of a certified copy of such decision.

(RSMo 1939 § 3733, A.L. 1963 p. 410)

Prior revision: 1929 § 3343



Section 287.510 Temporary or partial awards may be made.

Effective 28 Aug 2005

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.510. Temporary or partial awards may be made. — In any case a temporary or partial award of compensation may be made, and the same may be modified from time to time to meet the needs of the case, and the same may be kept open until a final award can be made, and if the same be not complied with, the amount equal to the value of compensation ordered and unpaid may be doubled in the final award, if the final award shall be in accordance with the temporary or partial award.

(RSMo 1939 § 3734, A.L. 2005 S.B. 1 & 130)

Prior revision: 1929 § 3344

(1953) Contention that temporary award could be doubled on final award only where defense is found frivolous or vexatious denied. Cebak v. John Nooter Boiler Works (A.), 258 S.W.2d 262.

(1953) The making of a temporary award was not res adjudicata, after the time for review thereof had expired, as to the adjudication of the question of medical expenses even though medical treatment began before referee's hearing and continued thereafter. Finn v. Harrison (A.), 255 S.W.2d 93.

(1953) This section vests discretion in the commission to determine whether an award should be doubled, and its determination therein is not to be disturbed unless commission acted arbitrarily or abused discretion. Powers v. Universal Atlas Cement Co. (A.), 261 S.W.2d 512.

(1975) Double penalty for failure to comply with award not a proper matter for original consideration in the court of appeals. Todd v. Goostree (A.), 528 S.W.2d 470.



Section 287.520 Notice — manner of serving.

Effective 28 Aug 2012

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.520. Notice — manner of serving. — 1. Any notice required under this chapter shall be deemed to have been properly given and served when sent by registered or certified mail properly stamped and addressed to the person or entity to whom given, at the last known address in time to reach the person or entity in due time to act thereon, or to counsel for that person or entity in like manner. Notice may also be given and served in like manner as summons in civil actions.

2. Notwithstanding the provisions of subsection 1 of this section, the division may serve or send any notices required under this chapter by electronic means, except that any notices required to be sent to an employee not represented by counsel shall be sent by registered or certified mail to the last known address of the employee unless the employee consents to receive notices by electronic means. In the event the employee is represented by counsel and counsel is sent proper notice under this chapter, notice to the employee may be sent by regular mail.

(RSMo 1939 § 3735, A.L. 1965 p. 397, A.L. 1987 H.B. 564, A.L. 2012 H.B. 1540)

Prior revision: 1929 § 3345

(1975) “Last known address” is that place where mail would be most likely to reach a person, that would be their residence. Failure of commission to send notice of award to residence prevented loss of jurisdiction because of 30-day rule in section 287.490. Cagle v. Regal Plastics Company (A.), 522 S.W.2d 7.



Section 287.530 Commission or division may commute compensation, when and how.

Effective 28 Aug 1998

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.530. Commission or division may commute compensation, when and how. — 1. The compensation provided in this chapter may be commuted by the division or the commission and redeemed by the payment in whole or in part, by the employer, of a lump sum which shall be fixed by the division or the commission, which sum shall be equal to the commutable value of the future installments which may be due under this chapter, taking account of life contingencies, the payment to be commuted at its present value upon application of either party, with due notice to the other, if it appears that the commutation will be for the best interests of the employee or the dependents of the deceased employee, or that it will avoid undue expense or undue hardship to either party, or that the employee or dependent has removed or is about to remove from the United States or that the employer has sold or otherwise disposed of the greater part of his business or assets.

2. In determining whether the commutation asked for will be for the best interest of the employee or the dependents of the deceased employee, or so that it will avoid undue expense or undue hardship to either party, the division or the commission will constantly bear in mind that it is the intention of this chapter that the compensation payments are in lieu of wages and are to be received by the injured employee or his dependents in the same manner in which wages are ordinarily paid. Therefore, commutation is a departure from the normal method of payment and is to be allowed only when it clearly appears that some unusual circumstances warrant such a departure.

(RSMo 1939 § 3736, A.L. 1965 p. 397, A.L. 1998 H.B. 1237, et al.)

Prior revision: 1929 § 3346

(1971) Industrial Commission was without authority to delegate duty of determining amount of lump sum settlement and expressing it in terms of a money award as this was judicial function of the commission. American Oil Co. v. Pierce (A.), 472 S.W.2d 458.



Section 287.540 Compensation commuted — funds, how paid out.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.540. Compensation commuted — funds, how paid out. — On notice to the other parties the commission or court may permit the employer to be discharged from further liability under any agreement, award or judgment for compensation by furnishing to the person entitled thereto an annuity or other obligation, approved by the commission or court, by which payment is assumed by some responsible person, or by depositing the commutable value thereof with the commission to be disbursed to the persons entitled thereto in such manner as the commission shall determine.

(RSMo 1939 § 3737)

Prior revision: 1929 § 3347



Section 287.550 Proceedings before commission to be informal and summary.

Effective 28 Aug 2005

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.550. Proceedings before commission to be informal and summary. — All proceedings before the commission or any commissioner shall be simple, informal, and summary, and without regard to the technical rules of evidence, and in accordance with section 287.800. All such proceedings shall be according to such rules and regulations as may be adopted by the commission.

(RSMo 1939 § 3739, A.L. 2005 S.B. 1 & 130)

Prior revision: 1929 § 3349

(1959) Where application for appeal from the referee specified the various findings and contended that they were unsupported by evidence, the application for appeal to the commission was sufficient notwithstanding the sole question related to the extent and nature of the disability of the employee. Collins v. Eichler Heating Co. (A.), 319 S.W.2d 666.



Section 287.560 Division or commission may administer oaths, issue process, take depositions — depositions may be taken by electronic means — costs, how paid.

Effective 28 Aug 1993

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.560. Division or commission may administer oaths, issue process, take depositions — depositions may be taken by electronic means — costs, how paid. — The division, any administrative law judge thereof or the commission, shall have power to issue process, subpoena witnesses, administer oaths, examine books and papers, and require the production thereof, and to cause the deposition of any witness to be taken and the costs thereof paid as other costs under this chapter. Any party shall be entitled to process to compel the attendance of witnesses and the production of books and papers, and at his own cost to take and use depositions in like manner as in civil cases in the circuit court, except that depositions may be recorded by electronic means. The party electing to record a deposition by electronic means shall be responsible for the preparation and proper certification of the transcript and for maintaining a copy of the tape or other medium on which the deposition was recorded for the use of the division or any party upon request. Copies of the transcript shall be provided to all parties at a cost approved by the division. Subpoena shall extend to all parts of the state, and may be served as in civil actions in the circuit court, but the costs of the service shall be as in other civil actions. Each witness shall receive the fees and mileage prescribed by law in civil cases, but the same shall not be allowed as costs to the party in whose behalf the witness was summoned unless the persons before whom the hearing is had shall certify that the testimony of the witness was necessary. All costs under this section shall be approved by the division and paid out of the state treasury from the fund for the support of the Missouri division of workers' compensation; provided, however, that if the division or the commission determines that any proceedings have been brought, prosecuted or defended without reasonable ground, it may assess the whole cost of the proceedings upon the party who so brought, prosecuted or defended them. The division or the commission may permit a claimant to prosecute a claim as a poor person as provided by law in civil cases.

(RSMo 1939 § 3740, A.L. 1965 p. 397, A.L. 1980 H.B. 1396, A.L. 1993 S.B. 251)

Prior revision: 1929 § 3350



Section 287.570 Contempt — penalty.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.570. Contempt — penalty. — If any person subpoenaed to appear at any hearing or proceeding, fails to obey the command of such subpoena without reasonable cause, or if any person at attendance at any hearing or proceeding shall without reasonable cause, refuse to be sworn, or to be examined, or to answer a question, or to produce a book or paper or to subscribe or swear to his deposition, he shall be deemed guilty of a misdemeanor, and on conviction thereof shall be punished by a fine of not more than five hundred dollars, or by imprisonment in the county jail for not more than one year, or by both such fine and imprisonment, and may be prosecuted therefor in any court of competent jurisdiction, and in case of a continuing violation, each day's continuance thereof shall be, and deemed to be, a separate and distinct offense.

(RSMo 1939 § 3741)

Prior revision: 1929 § 3351

(1959) Information charging refusal of witness to answer question held adequate, but where motion to dismiss was also based on witness' right to refuse on ground of self-incrimination, the information was properly dismissed. State v. Topel (A.), 322 S.W.2d 160.



Section 287.580 Death, pending proceedings — action shall not abate.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.580. Death, pending proceedings — action shall not abate. — If any party shall die pending any proceedings under this chapter, the same shall not abate, but on notice to the parties may be revived and proceed in favor of the successor to the rights or against the personal representative of the party liable, in like manner as in civil actions.

(RSMo 1939 § 3742)

Prior revision: 1929 § 3352



Section 287.590 Division may be sued — official seal.

Effective 28 Aug 1980

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.590. Division may be sued — official seal. — The division may sue and be sued in its official name. The division shall have an official seal bearing the inscription: "The Division of Workers' Compensation of the Department of Labor and Industrial Relations". The official seal of the commission or division shall be affixed to all writs and authentication of copies of records, papers on file, and to such other instruments as the commission or division shall direct. Copies of the records and proceedings of the commission or division, and of all papers on file in its office, certified under the seal, shall be evidence in all courts of the state.

(RSMo 1939 § 3746, A.L. 1945 p. 1996, A.L. 1965 p. 397, A.L. 1980 H.B. 1396)

Prior revision: 1929 § 3356

CROSS REFERENCES:

Director of division of workers' compensation, 286.120

Division of workers' compensation in state department of labor and industrial relations created, 286.110



Section 287.600 Oath of office.

Effective 28 Aug 1947

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.600. Oath of office. — Each person appointed to office of employment by the division shall, before entering upon his duties, take and subscribe to an oath or affirmation to support the Constitution of the United States, and of this state, and to faithfully and honestly discharge the duties of such office or employment. Each person appointed to office by the division shall give his whole time to his duties, nor shall he serve on any committee of any political party.

(RSMo 1939 § 3745, A.L. 1945 p. 1996, A.L. 1947 V. II p. 445)

Prior revision: 1929 § 3355



Section 287.610 Additional administrative law judges, appointment and qualification, limit on number — annual evaluations — review committee, retention vote — jurisdiction, powers — continuing training required — performance audits required — rules.

Effective 01 Jan 2014, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.610. Additional administrative law judges, appointment and qualification, limit on number — annual evaluations — review committee, retention vote — jurisdiction, powers — continuing training required — performance audits required — rules. — 1. After August 28, 2005, the division may appoint additional administrative law judges for a maximum of forty authorized administrative law judges. Appropriations shall be based upon necessity, measured by the requirements and needs of each division office. Administrative law judges shall be duly licensed lawyers under the laws of this state. Administrative law judges shall not practice law or do law business and shall devote their whole time to the duties of their office. The director of the division of workers' compensation shall publish and maintain on the division's website the appointment dates or initial dates of service for all administrative law judges.

2. The thirteen administrative law judges with the most years of service shall be subject to a retention vote on August 28, 2008. The next thirteen administrative law judges with the most years of service in descending order shall be subject to a retention vote on August 28, 2012. Administrative law judges appointed and not previously referenced in this subsection shall be subject to a retention vote on August 28, 2016. Subsequent retention votes shall be held every twelve years. Any administrative law judge who has received two or more votes of no confidence under performance audits by the committee shall not receive a vote of retention.

3. The administrative law judge review committee members shall not have any direct or indirect employment or financial connection with a workers' compensation insurance company, claims adjustment company, health care provider nor be a practicing workers' compensation attorney. All members of the committee shall have a working knowledge of workers' compensation.

4. The committee shall within thirty days of completing each performance audit make a recommendation of confidence or no confidence for each administrative law judge.

5. The administrative law judges appointed by the division shall only have jurisdiction to hear and determine claims upon original hearing and shall have no jurisdiction upon any review hearing, either in the way of an appeal from an original hearing or by way of reopening any prior award, except to correct a clerical error in an award or settlement if the correction is made by the administrative law judge within twenty days of the original award or settlement. The labor and industrial relations commission may remand any decision of an administrative law judge for a more complete finding of facts. The commission may also correct a clerical error in awards or settlements within thirty days of its final award. With respect to original hearings, the administrative law judges shall have such jurisdiction and powers as are vested in the division of workers' compensation under other sections of this chapter, and wherever in this chapter the word "commission", "commissioners" or "division" is used in respect to any original hearing, those terms shall mean the administrative law judges appointed under this section. When a hearing is necessary upon any claim, the division shall assign an administrative law judge to such hearing. Any administrative law judge shall have power to approve contracts of settlement, as provided by section 287.390, between the parties to any compensation claim or dispute under this chapter pending before the division of workers' compensation. Any award by an administrative law judge upon an original hearing shall have the same force and effect, shall be enforceable in the same manner as provided elsewhere in this chapter for awards by the labor and industrial relations commission, and shall be subject to review as provided by section 287.480.

6. Any of the administrative law judges employed pursuant to this section may be assigned on a temporary basis to the branch offices as necessary in order to ensure the proper administration of this chapter.

7. All administrative law judges shall be required to participate in, on a continuing basis, specific training that shall pertain to those elements of knowledge and procedure necessary for the efficient and competent performance of the administrative law judges' required duties and responsibilities. Such training requirements shall be established by the division subject to appropriations and shall include training in medical determinations and records, mediation and legal issues pertaining to workers' compensation adjudication. Such training may be credited toward any continuing legal education requirements.

8. (1) The administrative law judge review committee shall conduct a performance audit of all administrative law judges every two years. The audit results, stating the committee's recommendation of confidence or no confidence of each administrative law judge shall be sent to the governor no later than the first week of each legislative session immediately following such audit. Any administrative law judge who has received three or more votes of no confidence under two successive performance audits by the committee may have their appointment immediately withdrawn.

(2) The review committee shall consist of one member appointed by the president pro tem of the senate, one member appointed by the minority leader of the senate, one member appointed by the speaker of the house of representatives, and one member appointed by the minority leader of the house of representatives. The governor shall appoint to the committee one member selected from the commission on retirement, removal, and discipline of judges. This member shall act as a member ex officio and shall not have a vote in the committee. The committee shall annually elect a chairperson from its members for a term of one year. The term of service for all members shall be two years. The review committee members shall all serve without compensation. Necessary expenses for review committee members and all necessary support services to the review committee shall be provided by the division.

9. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

(RSMo 1939 § 3747, A.L. 1945 p. 1996, A.L. 1951 p. 611, A.L. 1955 p. 599, A.L. 1957 p. 530, A.L. 1959 S.B. 209, H.B. 93, A.L. 1961 p. 428, A.L. 1977 S.B. 400, A.L. 1980 H.B. 1396, A.L. 1987 H.B. 564, A.L. 1992 H.B. 975, A.L. 1993 S.B. 251, A.L. 1998 H.B. 1237, et al., A.L. 2001 S.B. 267, A.L. 2005 S.B. 1 & 130, A.L. 2013 S.B. 1)

Prior revision: 1929 § 3357

Effective 1-01-14



Section 287.615 Employees of division — compensation — selection.

Effective 01 Jan 2006, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

*287.615. Employees of division — compensation — selection. — 1. The division may appoint or employ such persons as may be necessary to the proper administration of this chapter. All salaries to clerical employees shall be fixed by the division and approved by the labor and industrial relations commission. Beginning January 1, 2006, the annual salary of each administrative law judge, administrative law judge in charge, and chief legal counsel shall be as follows:

(1) For any chief legal counsel located at the division office in Jefferson City, Missouri, compensation at two thousand dollars above eighty percent of the rate at which an associate circuit judge is compensated;

(2) For each administrative law judge, compensation at ninety percent of the rate at which an associate division circuit judge is compensated;

(3) For each administrative law judge in charge, compensation at the same rate as an administrative law judge plus five thousand dollars.

2. The salary of the director of the division of workers' compensation shall be set by the director of the department of labor and industrial relations, but shall not be less than the salary plus two thousand dollars of an administrative law judge in charge. The appointees in each classification shall be selected as nearly as practicable in equal numbers from each of the two political parties casting the highest and the next highest number of votes for governor in the last preceding state election.

(RSMo 1939 § 3747, A.L. 1945 p. 1996, A.L. 1951 p. 611, A.L. 1955 p. 599, A.L. 1957 p. 530, A.L. 1959 S.B. 209, H.B. 93 § 287.610, A.L. 1961 p. 428, A.L. 1963 p. 411, A.L. 1965 p. 419, A.L. 1967 p. 392, A.L. 1971 S.B. 190, A.L. 1978 H.B. 1260, A.L. 1980 H.B. 1396, A.L. 1981 H.B. 324, A.L. 1984 S.B. 528, A.L. 1987 H.B. 564, A.L. 1998 H.B. 1237, et al., A.L. 2005 S.B. 1 & 130)

Prior revision: 1929 § 3357

Effective 1-01-06

*Revisor's note: Salary adjustment index is printed, as required by § 105.005, in Appendix E.



Section 287.620 Attorney general legal adviser.

Effective 28 Aug 1965

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.620. Attorney general legal adviser. — It shall be the duty of the attorney general to furnish the division or the commission with such legal services as may be required, and to appear on behalf of the division or the commission in all actions or proceedings to which they may be a party.

(RSMo 1939 § 3748, A.L. 1965 p. 397)

Prior revision: 1929 § 3358



Section 287.630 Forms, other material furnished by commission and division.

Effective 28 Aug 1965

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.630. Forms, other material furnished by commission and division. — The division and the commission shall prepare and furnish free of charge blank forms of all notices, claims, reports, proofs, and other blank forms and literature which they may deem proper and requisite to the efficient administration of this chapter. They may also authorize the publication and distribution of the blanks by employers and other persons.

(RSMo 1939 § 3749, A.L. 1965 p. 397)

Prior revision: 1929 § 3359



Section 287.640 Necessary offices to be provided, where — salaries — traveling expenses, how paid — hearings, where held.

Effective 28 Aug 1998

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.640. Necessary offices to be provided, where — salaries — traveling expenses, how paid — hearings, where held. — 1. The division of workers' compensation shall be provided with offices at the state capital, and St. Louis, St. Joseph, Cape Girardeau, Joplin, Springfield and Kansas City, and in such other places, not to exceed two, as the division deems necessary for the efficient disposition of the business of the division, in which offices its records shall be kept, but its permanent records shall be kept in Jefferson City. The division shall also be provided with the necessary office furniture, books, stationery and other supplies. The division and each of its appointees and employees shall have reimbursed to them their actual traveling expenses and disbursements in the discharge of their duties while away from their regular offices and places of residence, but the same shall not be paid until verified by the affidavit of the person who incurred them and approved by the division. All salaries, expenses and costs under this chapter shall be paid monthly out of the state treasury from the fund for the support of the division of workers' compensation of the department of labor and industrial relations.

2. Unless the parties otherwise agree, all original hearings shall be held in the county, or in a city not part of any county, where the accident occurred, or in any county, or such city, adjacent thereto, or if the accident occurred outside of the state, then the hearing shall be held in the county or city where the contract of employment was made, or the county where employment of the employee was principally localized. If venue cannot otherwise be established by this subsection, then the division shall determine the venue of the hearing. The division shall determine the location of the hearing within the county, or city not within a county, of venue.

3. Hearings before the labor and industrial relations commission on review may be held at the place the commission determines, having due regard for the convenience of the parties.

(RSMo 1939 § 3750, A.L. 1947 V. II p. 449, A.L. 1955 p. 594, A.L. 1957 p. 518, A.L. 1980 H.B. 1396, A.L. 1998 H.B. 1237, et al.)

Prior revision: 1929 § 3360



Section 287.642 Public information programs, division to establish.

Effective 28 Aug 2005

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.642. Public information programs, division to establish. — The division of workers' compensation shall create in each of its area offices a public information program to assist all parties involved with an injury or claim under this chapter.

(L. 1992 H.B. 975 § 1, A.L. 2005 S.B. 1 & 130)



Section 287.650 Division to make rules and regulations — power to destroy reports, when — rules.

Effective 28 Aug 2012

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.650. Division to make rules and regulations — power to destroy reports, when — rules. — 1. The division of workers' compensation shall have such powers as may be necessary to carry out all the provisions of this chapter including the use of electronic processes, and it may make such rules and regulations as may be necessary for any such purpose, subject to the approval of the labor and industrial relations commission of Missouri. The division shall have power to strike pleadings and enter awards against any party or parties who fail or refuse to comply with its lawful orders.

2. (1) The division shall have the power upon the expiration of five years after their receipt to destroy reports of injuries on which no compensation (exclusive of medical costs) was due or paid, together with the papers attendant to the filing of such reports, and also to destroy records in compensable cases after the expiration of ten years from the date of the termination of compensation.

(2) Records in cases that are submitted for hearing in the division shall include all documentary exhibits admitted as evidence at the hearing. Records in all other cases shall include all documents required to be filed with the division by this chapter or by rule of the division, medical reports or records which are relied upon by the administrative law judge or legal advisor in approving the compromise lump sum settlement, and copies of the compromise lump sum settlement. These records shall be kept and stored by the division for a minimum of ten years and shall include the originals or duplicate originals stored by electronic or other means approved by the division.

3. No rule or portion of a rule promulgated under the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(RSMo 1939 § 3751, A.L. 1949 p. 627, A.L. 1961 p. 430, A.L. 1980 H.B. 1396, A.L. 1993 S.B. 251, A.L. 1995 S.B. 3, A.L. 1998 H.B. 1237, et al., A.L. 2012 H.B. 1540)

Prior revision: 1929 § 3361

CROSS REFERENCE:

Rules to be filed with secretary of state, when effective, Chap. 536

(1978) Held that a referee (now administrative law judge) may dismiss a workmen's compensation claim for want of prosecution. Cade v. Bendix Corporation (A.), 564 S.W.2d 608.



Section 287.655 Dismissal of claims, when, how, effect.

Effective 28 Aug 2012

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.655. Dismissal of claims, when, how, effect. — Any claim before the division may be dismissed for failure to prosecute in accordance with rules and regulations promulgated by the commission. Such notice shall be made in a manner determined by the division, except that for the employee such notice shall be by certified or registered mail unless the employee to whom notice is directed is represented by counsel and counsel is also given such notice. To dismiss a claim the administrative law judge shall enter an order of dismissal which shall be deemed an award and subject to review and appeal in the same manner as provided for other awards in this chapter.

(L. 1978 H.B. 1260 § 2, A.L. 1987 H.B. 564, A.L. 2012 H.B. 1540)



Section 287.660 Fees.

Effective 28 Aug 1980

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.660. Fees. — 1. The division as agent of the department of revenue shall charge and collect the following fees, to be paid at least once each month into the state treasury to the credit of the fund for the support of the division of workers' compensation of the department of labor and industrial relations:

(1) For copies of papers and records not required to be certified or otherwise authenticated by the commission, ten cents for each one hundred words and figures;

(2) For certified copies of official documents, awards or other records, fifteen cents for each one hundred words and figures, and one dollar for every certificate under seal affixed thereto;

(3) For each certified copy of annual report of the commission, one dollar and fifty cents;

(4) For copies of evidence and proceedings, fifteen cents for each one hundred words and figures;

(5) Also all other fees and charges allowed or required to be collected under this chapter or any other law.

2. The division shall also fix and collect as agent of the department of revenue from the employer the reasonable expense of any investigation necessary to determine his ability to carry his own insurance. No fees shall be charged or collected for copies of papers, records, or official documents furnished to public officers for use in their official capacity, or for annual reports or other matters published by the commission, in the ordinary course of distribution, but the division may fix reasonable charges for publications issued under its authority.

(RSMo 1939 § 3752, A.L. 1945 p. 1996, A.L. 1980 H.B. 1396)

Prior revision: 1929 § 3362



Section 287.670 No fees for services of public officers.

Effective 28 Aug 1965

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.670. No fees for services of public officers. — Every public officer, without exacting a fee or charge therefor, shall furnish the commission or the division, on application, with a certified copy of any document, or part thereof, on file in his office, and no public officer shall be entitled to receive from the commission or the division any fee for entering, filing, docketing or recording any document required or authorized by law to be filed in his office.

(RSMo 1939 § 3753, A.L. 1965 p. 397)

Prior revision: 1929 § 3363



Section 287.680 Annual report to governor.

Effective 28 Aug 1965

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.680. Annual report to governor. — The commission and division shall make and submit to the governor, on or before the first day of February, in each year, a report containing a full and complete account of its transactions and proceedings under this chapter for the preceding year, together with all statistics and information collected by the division, and such other facts, suggestions and recommendations as it may deem of value, which report shall be laid before the legislature.

(RSMo 1939 § 3754, A.L. 1945 p. 1996, A.L. 1965 p. 397)

Prior revision: 1929 § 3364



Section 287.690 Premium tax on insurance carriers, purpose, rate, how determined — use of funds for employers mutual insurance company, purpose.

Effective 28 Aug 1994

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.690. Premium tax on insurance carriers, purpose, rate, how determined — use of funds for employers mutual insurance company, purpose. — 1. Prior to December 31, 1993, for the purpose of providing for the expense of administering this chapter and for the purpose set out in subsection 2 of this section, every person, partnership, association, corporation, whether organized under the laws of this or any other state or country, the state of Missouri, including any of its departments, divisions, agencies, commissions, and boards or any political subdivisions of the state who self-insure or hold themselves out to be any part self-insured, company, mutual company, the parties to any interindemnity contract, or other plan or scheme, and every other insurance carrier, insuring employers in this state against liability for personal injuries to their employees, or for death caused thereby, under this chapter, shall pay, as provided in this chapter, tax upon the net deposits, net premiums or net assessments received, whether in cash or notes in this state, or on account of business done in this state, for such insurance in this state at the rate of two percent in lieu of all other taxes on such net deposits, net premiums or net assessments, which amount of taxes shall be assessed and collected as herein provided. Beginning October 31, 1993, and every year thereafter, the director of the division of workers' compensation shall estimate the amount of revenue required to administer this chapter and the director shall determine the rate of tax to be paid in the following calendar year pursuant to this section commencing with the calendar year beginning on January 1, 1994. If the balance of the fund estimated to be on hand on December thirty-first of the year each tax rate determination is made is less than one hundred ten percent of the previous year's expenses plus any additional revenue required due to new statutory requirements given to the division by the general assembly, then the director shall impose a tax not to exceed two percent in lieu of all other taxes on net deposits, net premiums or net assessments, rounded up to the nearest one-half of a percentage point, which amount of taxes shall be assessed and collected as herein provided. The net premium equivalent for individual self-insured employers and any group of political subdivisions of this state qualified to self-insure their liability pursuant to this chapter as authorized by section 537.620 shall be based on average rate classifications calculated by the department of insurance, financial institutions and professional registration as taken from premium rates filed by the twenty insurance companies providing the greatest volume of workers' compensation insurance coverage in this state. For employers qualified to self-insure their liability pursuant to this chapter, the rates filed by such group of employers in accordance with subsection 4* of section 287.280 shall be the net premium equivalent. Every entity required to pay the tax imposed pursuant to this section and section 287.730 shall be notified by the division of workers' compensation within ten calendar days of the date of the determination of the rate of tax to be imposed for the following year. Net premiums, net deposits or net assessments are defined as gross premiums, gross deposits or gross assessments less cancelled or returned premiums, premium deposits or assessments and less dividends or savings, actually paid or credited.

2. After January 1, 1994, the director of the division shall make one or more loans to the Missouri employers mutual insurance company in an amount not to exceed an aggregate amount of five million dollars from the fund maintained to administer this chapter for start-up funding and initial capitalization of the company. The board of the company shall make application to the director for the loans, stating the amount to be loaned to the company. The loans shall be for a term of five years and, at the time the application for such loans is approved by the director, shall bear interest at the annual rate based on the rate for linked deposit loans as calculated by the state treasurer pursuant to section 30.758.

(RSMo 1939 § 3755, A.L. 1955 p. 590, A.L. 1971 H.B. 321, A.L. 1987 H.B. 564, A.L. 1988 H.B. 1244, A.L. 1993 S.B. 251, A.L. 1994 S.B. 701)

Prior revision: 1929 § 3365

*Republished in 2017 due to statutory reference to subsection 2 changed to subsection 4 to comply with section 3.060.

CROSS REFERENCE:

Director of the department of insurance, financial institutions and professional registration or director of revenue may make supplemental assessment, when, 374.245



Section 287.700 Returns delinquent — duty of director.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.700. Returns delinquent — duty of director. — If any such insurance carrier shall fail or refuse to make the return required by this chapter, the said director shall assess the tax against such insurance carrier or self-insurer at the rate provided for in this chapter on such amount of* premiums or deposits as he shall deem just, and the proceedings thereon shall be the same as if the return had been made.

(RSMo 1939 § 3756)

Prior revision: 1929 § 3366

*Word "or" appears in original rolls.



Section 287.710 Tax returns — payments — use of proceeds — funds and interest not to lapse.

Effective 28 Aug 2005

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.710. Tax returns — payments — use of proceeds — funds and interest not to lapse. — 1. Every such insurance carrier or self-insurer, on or before the first day of March of each year, shall make a return, verified by the affidavit of its president and secretary or other chief officers or agents, to the director of the department of insurance, financial institutions and professional registration, stating the amount of all such gross premiums or deposits and credits during the year ending on the thirty-first day of December, next preceding.

2. The amount of the tax due for each calendar year shall be paid in four approximately equal estimated quarterly installments, and a fifth reconciling installment. The first four installments shall be based upon the application of the current calendar year's tax rate to the premium for the immediately preceding taxable year ending on the thirty-first day of December, next preceding. The quarterly installments shall be made on the first day of March, the first day of June, the first day of September and the first day of December. Immediately after receiving certification from the director of the department of insurance, financial institutions and professional registration of the amount of tax due from the various companies or self-insurers, the director of revenue shall notify and assess each company or self-insurer the amount of taxes on its premiums for the calendar year ending on the thirty-first day of December, next preceding. The director of revenue shall also notify and assess each company or self-insurer the amount of the estimated quarterly installments to be made for the calendar year. If the amount of the actual tax due for any year exceeds the total of the installments made for such year, the balance of the tax due shall be paid on the first day of June of the year following, together with the regular quarterly payment due at that time. If the total amount of the tax actually due is less than the total amount of the installments actually paid, the amount by which the amount paid exceeds the amount due shall be credited against the tax for the following year and deducted from the quarterly installment otherwise due on the first day of June. If the March first quarterly installment made by a company or self-insurer is less than the amount assessed by the director of revenue, the difference will be due on June first, but no interest will accrue to the state on the difference unless the amount paid by the company or self-insurer is less than eighty percent of one-fourth of the total amount of tax assessed by the director of revenue for the immediately preceding taxable year.

3. Upon the receipt of the returns and verification by the director of the division of workers' compensation as to the percent of tax to be imposed, the director of the department of insurance, financial institutions and professional registration shall certify the amount of tax due from the various insurance carriers or self-insurers on the basis and at the rate provided in section 287.690, and make a schedule thereof, duplicate copies of which, properly certified by the director, shall be filed in the offices of the revenue department, the state treasurer, and the division of workers' compensation on or before the thirtieth day of April of each year. If the taxes provided for in this section are not paid, the department of revenue shall certify the fact to the director of the department of insurance, financial institutions and professional registration who shall thereafter suspend the delinquent carriers of insurance or self-insurers from the further transaction of business in this state until the taxes are paid.

4. Upon receipt of the money all such moneys shall be deposited to the credit of the fund for the support of the division of workers' compensation.

5. The tax collected for implementing the workers' compensation fund, and any interest accruing thereon, under the police power of the state from those specified in sections 287.690, 287.715, and 287.730 shall be used for the purpose of making effective the law to relieve victims of industrial injuries from having individually to bear the burden of misfortune or becoming charges upon society and for the further purpose of providing for the physical rehabilitation of the victims of industrial injuries, and for no other purposes. It is hereby made the express duty of every person exercising any official authority or responsibility in and for the state of Missouri sacredly to safeguard and preserve all funds collected, and any interest accruing thereon, under and by virtue of sections 287.690, 287.715, and 287.730 for the purposes hereinabove declared.

6. The funds created by virtue of sections 287.220, 287.690, 287.715, and 287.730 shall be exempt from the provisions of section 33.080, specifically as they relate to the transfer of fund balances and any interest thereon to the ordinary revenue, and the director of the division of workers' compensation may direct the state treasurer to invest all or part of these funds in interest-bearing accounts as provided in Article IV, Section 15 of the Constitution of the State of Missouri, and any unexpended balance in the second injury fund at the end of any appropriation period shall be a credit in the second injury fund and shall be the amount of the fund at the beginning of the appropriation period next immediately following.

(RSMo 1939 § 3757, A.L. 1945 p. 1996, A.L. 1953 p. 524, A.L. 1955 p. 590, A.L. 1967 p. 392, A.L. 1971 H.B. 321, A.L. 1977 H.B. 182, A.L. 1980 H.B. 1396, A.L. 1982 S.B. 470, A.L. 1986 S.B. 545, A.L. 1987 H.B. 564, A.L. 1988 H.B. 1244, A.L. 1993 S.B. 251, A.L. 2005 S.B. 1 & 130)

Prior revision: 1929 § 3367



Section 287.713 Director, report of expenditures.

Effective 28 Aug 1982

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.713. Director, report of expenditures. — The director of the division of workers' compensation shall make and submit to the governor, on or before the first day of February, in each year, a report on the expenditures made from the second injury fund in each of the four categories of liability for the calendar year next preceding and shall make and prepare, as is required, budget requests for payments from the second injury fund.

(RSMo 1939 § 3757, A.L. 1945 p. 1996, A.L. 1953 p. 524, A.L. 1955 p. 590, A.L. 1967 p. 392 § 287.710.8, A.L. 1980 H.B. 1266, H.B. 1396, A.L. 1982 H.B. 1605)



Section 287.715 Annual surcharge required for second injury fund, amount, how computed, collection — violation, penalty — supplemental surcharge, amount.

Effective 01 Jan 2014, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.715. Annual surcharge required for second injury fund, amount, how computed, collection — violation, penalty — supplemental surcharge, amount. — 1. For the purpose of providing for revenue for the second injury fund, every authorized self-insurer, and every workers' compensation policyholder insured pursuant to the provisions of this chapter, shall be liable for payment of an annual surcharge in accordance with the provisions of this section. The annual surcharge imposed under this section shall apply to all workers' compensation insurance policies and self-insurance coverages which are written or renewed on or after April 26, 1988, including the state of Missouri, including any of its departments, divisions, agencies, commissions, and boards or any political subdivisions of the state who self-insure or hold themselves out to be any part self-insured. Notwithstanding any law to the contrary, the surcharge imposed pursuant to this section shall not apply to any reinsurance or retrocessional transaction.

2. Beginning October 31, 2005, and each year thereafter, the director of the division of workers' compensation shall estimate the amount of benefits payable from the second injury fund during the following calendar year and shall calculate the total amount of the annual surcharge to be imposed during the following calendar year upon all workers' compensation policyholders and authorized self-insurers. The amount of the annual surcharge percentage to be imposed upon each policyholder and self-insured for the following calendar year commencing with the calendar year beginning on January 1, 2006, shall be set at and calculated against a percentage, not to exceed three percent, of the policyholder's or self-insured's workers' compensation net deposits, net premiums, or net assessments for the previous policy year, rounded up to the nearest one-half of a percentage point, that shall generate, as nearly as possible, one hundred ten percent of the moneys to be paid from the second injury fund in the following calendar year, less any moneys contained in the fund at the end of the previous calendar year. All policyholders and self-insurers shall be notified by the division of workers' compensation within ten calendar days of the determination of the surcharge percent to be imposed for, and paid in, the following calendar year. The net premium equivalent for individual self-insured employers and any group of political subdivisions of this state qualified to self-insure their liability pursuant to this chapter as authorized by section 537.620 shall be based on average rate classifications calculated by the department of insurance, financial institutions and professional registration as taken from premium rates filed by the twenty insurance companies providing the greatest volume of workers' compensation insurance coverage in this state. For employers qualified to self-insure their liability pursuant to this chapter, the rates filed by such group of employers in accordance with subsection 4* of section 287.280 shall be the net premium equivalent. The director may advance funds from the workers' compensation fund to the second injury fund if surcharge collections prove to be insufficient. Any funds advanced from the workers' compensation fund to the second injury fund must be reimbursed by the second injury fund no later than December thirty-first of the year following the advance. The surcharge shall be collected from policyholders by each insurer at the same time and in the same manner that the premium is collected, but no insurer or its agent shall be entitled to any portion of the surcharge as a fee or commission for its collection. The surcharge is not subject to any taxes, licenses or fees.

3. All surcharge amounts imposed by this section shall be deposited to the credit of the second injury fund.

4. Such surcharge amounts shall be paid quarterly by insurers and self-insurers, and insurers shall pay the amounts not later than the thirtieth day of the month following the end of the quarter in which the amount is received from policyholders. If the director of the division of workers' compensation fails to calculate the surcharge by the thirty-first day of October of any year for the following year, any increase in the surcharge ultimately set by the director shall not be effective for any calendar quarter beginning less than sixty days from the date the director makes such determination.

5. If a policyholder or self-insured fails to make payment of the surcharge or an insurer fails to make timely transfer to the division of surcharges actually collected from policyholders, as required by this section, a penalty of one-half of one percent of the surcharge unpaid, or untransferred, shall be assessed against the liable policyholder, self-insured or insurer. Penalties assessed under this subsection shall be collected in a civil action by a summary proceeding brought by the director of the division of workers' compensation.

**6. Notwithstanding subsection 2 of this section to the contrary, the director of the division of workers' compensation shall collect a supplemental surcharge not to exceed three percent for calendar years 2014 to 2021 of the policyholder's or self-insured's workers' compensation net deposits, net premiums, or net assessments for the previous policy year, rounded up to the nearest one-half of a percentage point. All policyholders and self-insurers shall be notified by the division of the supplemental surcharge percentage to be imposed for such period of time as part of the notice provided in subsection 2 of this section. The provisions of this subsection shall expire on December 31, 2021.

7. Funds collected under the provisions of this chapter shall be the sole funding source of the second injury fund.

(L. 1959 S.B. 167 § 287.695, A.L. 1971 H.B. 321, A.L. 1982 S.B. 470, A.L. 1986 S.B. 545, A.L. 1988 H.B. 1244, A.L. 1993 S.B. 251, A.L. 2005 S.B. 1 & 130, A.L. 2013 S.B. 1)

Effective 1-01-14

*Republished in 2017 due to statutory reference to subsection 2 changed to subsection 4 to comply with section 3.060.

**Subsection 6 terminates 12-31-21



Section 287.716 Surcharge on deductible plan policyholders, when, calculation of — notification of policyholders.

Effective 28 Aug 2003

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.716. Surcharge on deductible plan policyholders, when, calculation of — notification of policyholders. — 1. For the purpose of providing funds for the administration of the workers' compensation division, the division director shall impose an annual administrative surcharge upon every workers' compensation deductible plan policyholder insured pursuant to the provisions of this chapter. An annual administrative surcharge imposed pursuant to this section shall apply to all workers' compensation policies with a deductible option that are written or renewed on or after January 1, 2004.

2. In calculating the administrative surcharge owed pursuant to the provisions of this chapter for workers' compensation policies with deductible options, the administrative surcharge owed will be based upon the total premiums, which would have been paid for the deductible credit portion of the policy. The annual administrative surcharge assessed shall be set at the same rate as the premium tax imposed by section 287.690 for each calendar year.

3. All workers' compensation insurers shall be notified by the division of workers' compensation within ten days of the determination of the administrative surcharge percentage to be imposed for, and paid in, the following calendar year.

(L. 2003 S.B. 385)



Section 287.717 Surcharge collection, procedure — failure to pay, interest assessed, when.

Effective 28 Aug 2003

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.717. Surcharge collection, procedure — failure to pay, interest assessed, when. — 1. Beginning January 1, 2004, the administrative surcharge established pursuant to section 287.716 shall be collected from deductible plan policyholders by each insurer at the same time and in the same manner that the premium is collected, but no insurer or its agent shall be entitled to any portion of the administrative surcharge as a fee or commission for its collection. The administrative surcharge is not subject to any taxes, licenses, or fees.

2. All administrative surcharges imposed pursuant to section 287.716 shall be paid to the Missouri director of revenue and shall be deposited to the workers' compensation administrative fund.

3. The amount of the administrative surcharge due for the current calendar year shall be paid in four approximately equal estimated quarterly installments, and a fifth reconciling installment. The first four installments shall be based upon the amount of administrative surcharge payable in the calendar year for which the surcharge is imposed. The quarterly installments shall be made on the first day of March, the first day of June, the first day of September, and the first day of December. On or before the first day of March of each year, every such insurer shall submit a report, verified by the affidavit of its president and secretary or other chief officers or agents, to the director of the department of insurance, financial institutions and professional registration, stating the amount of all such total premiums which would have been paid for the deductible portion.

4. If after the end of any calendar year, the amount of the actual administrative surcharge due is less than the total amount of the installments actually paid, the amount by which the amount paid exceeds the amount due shall only be credited against the administrative surcharge for the following year and deducted from the quarterly installment due on June first and any other payments required by this section until the credit is exhausted. In the event no such payments are due and upon application of the insurer, the director of revenue may refund the amount of credit if no other obligation is owed to the state.

5. If a deductible plan policyholder fails to make payment of the administrative surcharge, or an insurer fails to make timely transfer to the director of revenue of administrative surcharges actually collected from deductible plan policyholders, as required by this section, a late charge of one-half of one percent of the administrative surcharge unpaid, or transferred, shall be assessed against the liable deductible plan policyholder or insurer. Late charges assessed pursuant to this subsection shall be collected in a civil action by a summary proceeding brought by the director of the division of workers' compensation.

6. If the administrative surcharges imposed by this section are not paid when due, the deductible plan policyholder or insurer shall be required to pay, as part of such administrative surcharge, interest thereon at the rate of one and one-half percent per month for each month or fraction thereof delinquent. In the event the state prevails in any dispute concerning an assessment of the administrative surcharge, which has not been paid by the policyholder or insurer, interest shall be paid upon the amount found due to the state at the rate of one and one-half percent per month for each month or fraction thereof delinquent.

7. The division may authorize electronic transfer of all forms, reports, payments, and other information deemed appropriate by the division as required pursuant to this section and sections 287.690, 287.710, 287.715, and 287.716. Information filed pursuant to this section and sections 287.690, 287.710, 287.715, and 287.716 and under any rules promulgated by the division pursuant to this section and sections 287.690, 287.710, 287.715, and 287.716 shall be confidential and not subject to chapter 610.

8. This section shall not apply to any employer or group of employers authorized by the division to self-insure their liability pursuant to this chapter.

(L. 2003 S.B. 385)



Section 287.720 Companies withdrawing from state liable for taxes imposed — department of revenue empowered to collect.

Effective 28 Aug 1980

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.720. Companies withdrawing from state liable for taxes imposed — department of revenue empowered to collect. — If any such insurance carrier shall withdraw from business in this state before the tax shall fall due according to the provisions of this chapter, or shall fail or neglect to pay the tax imposed herein, the department of revenue shall at once proceed to collect the same, and it is hereby empowered and authorized to employ such legal process as may be necessary for that purpose and when so collected it* shall pay the same into the state treasury as a part of the fund for the support of the Missouri workers' compensation division. The suit may be brought by the department of revenue, in any court of this state having jurisdiction, reasonable attorney's fees may be taxed as costs therein, and process may issue to any county of the state, and may be served as in civil actions or in cases of unincorporated associations, partnerships, interindemnity contracts or other plans or scheme upon the principal agent of the parties thereto.

(RSMo 1939 § 3758, A.L. 1945 p. 1996, A.L. 1980 H.B. 1396)

Prior revision: 1929 § 3368

*Word "he" appears in original rolls.



Section 287.730 Employer carrying own risk must pay tax.

Effective 28 Aug 1965

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.730. Employer carrying own risk must pay tax. — Wherever the employer carries his risk or whatever substitute schemes for insurance provided for in section 287.370 have been approved, the division shall inform the director of the department of insurance, financial institutions and professional registration, who, thereupon, shall assess and in like manner a similar tax shall be collected from the employer carrying his own risk at the same rate and on the same basis as taxes are assessed against insurance carriers, of any character, carrying like risks in this state under the provisions of this chapter.

(RSMo 1939 § 3759, A.L. 1945 p. 1996, A.L. 1965 p. 397)

Prior revision: 1929 § 3369



Section 287.740 Compliance with provisions obligatory — penalty for violation.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.740. Compliance with provisions obligatory — penalty for violation. — Any person or persons who shall in this state act or assume to act as agent for any such insurance carrier whose authority to do business in this state has been suspended under this chapter, while such suspension remains in force, or shall neglect or refuse to comply with any of the provisions of this chapter obligatory upon such person or party, or who shall willfully make a false or fraudulent statement of the business or condition of any such insurance carrier, shall be deemed guilty of a misdemeanor and on conviction thereof shall be punished by a fine of not less than five hundred dollars nor more than five thousand dollars or by imprisonment in the county jail for not less than one week nor more than one year, or by both such fine and imprisonment.

(RSMo 1939 § 3760)

Prior revision: 1929 § 3370



Section 287.745 Delinquent taxes, interest, rate — overpayment of taxes, credit.

Effective 01 Jan 2014, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.745. Delinquent taxes, interest, rate — overpayment of taxes, credit. — 1. If the tax imposed by sections 287.690, 287.710, and 287.715 are not paid when due, the taxpayer shall be required to pay, as part of such tax, interest thereon at the rate of one and one-half percent per month for each month or fraction thereof delinquent. In the event the state prevails in any dispute concerning an assessment of tax which has not been paid by the taxpayer, interest shall be paid upon the amount found due to the state at the rate of one and one-half percent per month for each month or fraction thereof delinquent.

2. In any legal contest concerning the amount of tax under sections 287.690, 287.710 and 287.715 for a calendar year, the quarterly installments for the following year shall continue to be made based upon the amount assessed by the director of revenue for the year in question. If after the end of any taxable year, the amount of the actual tax due is less than the total amount of the installments actually paid, the amount by which the amount paid exceeds the amount due shall at the election of the taxpayer be refunded or credited against the tax for the following year and in the event of a credit, deducted from the quarterly installment otherwise due on June first.

(L. 1982 S.B. 470, A.L. 2013 S.B. 1)

Effective 1-01-14



Section 287.750 Sufficiency of notice.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.750. Sufficiency of notice. — Whenever by this chapter any officer is required to give any notice to any insurance carrier, the same may be given by mailing the same, postage prepaid, addressed to the principal office of the insurance carrier or its agent in this state, or to its home or to the secretary, general agent or chief officer thereof in the United States.

(RSMo 1939 § 3761)

Prior revision: 1929 § 3371



Section 287.760 Insurance carriers exempt from other tax, when.

Effective 28 Aug 1949

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.760. Insurance carriers exempt from other tax, when. — Any insurance carrier, foreign or domestic, liable to pay a tax upon its premiums or deposits under this chapter shall not be liable to pay any other or further tax upon such premiums or deposits under any other law of this state.

(RSMo 1939 § 3762, A. 1949 S.B. 1103)

Prior revision: 1929 § 3372



Section 287.780 Discrimination because of exercising compensation rights prohibited — civil action for damages — motivating factor defined.

Effective 28 Aug 2017

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.780. Discrimination because of exercising compensation rights prohibited — civil action for damages — motivating factor defined. — No employer or agent shall discharge or discriminate against any employee for exercising any of his or her rights under this chapter when the exercising of such rights is the motivating factor in the discharge or discrimination. Any employee who has been discharged or discriminated against in such manner shall have a civil action for damages against his or her employer. For purposes of this section, “motivating factor” shall mean that the employee’s exercise of his or her rights under this chapter actually played a role in the discharge or discrimination and had a determinative influence on the discharge or discrimination.

(RSMo 1939 § 3725, A.L. 1973 H.B. 79, A.L. 2017 S.B. 66)

Prior revision: 1929 § 3335

(1993) The rights and remedies provided by this section are independent of, in addition to, any rights provided by a collective bargaining agreement. Claim for retaliatory discharge under statute is not preempted by federal labor law. Cook v. Hussmann Corp., 852 S.W.2d 342 (Mo. en banc).

(1998) Law does not abolish the “at-will” doctrine but provides a limited exception. Crabtree v. Bugby, 967 S.W.2d 66 (Mo.banc).

(2006) Section applies to employees alleging that an employer discharged them for previously filing workers' compensation claim against a former employer. Hayes v. Show Me Believers, Inc., 192 S.W.3d 706 (Mo.banc).



Section 287.790 Penalty not specifically provided — misdemeanor.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.790. Penalty not specifically provided — misdemeanor. — Any person, corporation, his or its directors, officers or agents, or any other person who violates any of the provisions of this chapter for which a penalty has not herein been specifically provided, shall be deemed guilty of a misdemeanor, and on conviction thereof shall be punished by a fine of not less than fifty dollars nor more than five hundred dollars or by imprisonment in the county jail for not less than one week and not more than one year or both such fine and imprisonment.

(RSMo 1939 § 3763)

Prior revision: 1929 § 3373



Section 287.800 Law to be strictly construed.

Effective 28 Aug 2005

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.800. Law to be strictly construed. — 1. Administrative law judges, associate administrative law judges, legal advisors, the labor and industrial relations commission, the division of workers' compensation, and any reviewing courts shall construe the provisions of this chapter strictly.

2. Administrative law judges, associate administrative law judges, legal advisors, the labor and industrial relations commission, and the division of workers' compensation shall weigh the evidence impartially without giving the benefit of the doubt to any party when weighing evidence and resolving factual conflicts.

(RSMo 1939 § 3764, A.L. 1965 p. 397, A.L. 2005 S.B. 1 & 130)

Prior revision: 1929 § 3374

(1964) Where claimant's evidence showed the injury to have resulted from one or the other of two causes, for one of which, and not the other, employer and insurer were liable, claimant did not meet the burden of proof as to causal connection, and argument under § 287.800 that all doubts must be resolved in favor of employee did not extend to authorization of claim lacking some essential element required by law. Welker v. MFA Central Co-op. (A.), 380 S.W.2d 481.

(1965) Statutory injunction that the workmen's compensation law “shall be liberally construed with a view to the public welfare” neither impinges upon the function and right of the industrial commission, as trier of facts, to draw from the evidence such inferences as may be fairly and reasonably permissible, nor authorizes allowance of a claim lacking an essential element required by law. Johnson v. Simpson Oil Co. (A.), 394 S.W.2d 91.



Section 287.801 Review of claims, by whom.

Effective 28 Aug 2005

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.801. Review of claims, by whom. — Beginning January 1, 2006, only administrative law judges, the commission, and the appellate courts of this state shall have the power to review claims filed under this chapter.

(L. 2005 S.B. 1 & 130)



Section 287.804 Waiver of compensation by employee, procedure.

Effective 28 Aug 2005

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.804. Waiver of compensation by employee, procedure. — 1. An employee may file an application with the division of workers' compensation to be excepted from the provisions of this chapter in respect to certain employees. The application shall include a written waiver by the employee of all benefits under this chapter and an affidavit by the employee and employer, that the employee and employer are members of a recognized religious sect or division, as defined in 26 U.S.C. 1402(g), by reason of which they are conscientiously opposed to acceptance of benefits of any public or private insurance which makes payments in the event of death, disability, old age, or retirement or makes payments toward the cost of, or provides services for, medical bills, including the benefits of any insurance system established under the Federal Social Security Act, 42 U.S.C. 301 to 42 U.S.C. 1397jj.

2. The waiver and affidavit required by subsection 1 of this section shall be made upon a form to be provided by the division of workers' compensation.

3. An exception granted in regard to a specific employee shall continue to be valid until such employee rescinds the prior rejection of coverage or the employee or sect ceases to meet the requirements of subsection 1 of this section.

4. Any rejection pursuant to subsection 1 of this section shall be prospective in nature and shall entitle the employee only to reject such benefits that accrue on or after the date the rescission form is received by the insurance company.

(L. 2005 S.B. 1 & 130)



Section 287.808 Burden of proof.

Effective 28 Aug 2005

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.808. Burden of proof. — The burden of establishing any affirmative defense is on the employer. The burden of proving an entitlement to compensation under this chapter is on the employee or dependent. In asserting any claim or defense based on a factual proposition, the party asserting such claim or defense must establish that such proposition is more likely to be true than not true.

(L. 2005 S.B. 1 & 130)



Section 287.810 Change of administrative law judge, procedure, limitations.

Effective 28 Aug 1980

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.810. Change of administrative law judge, procedure, limitations. — 1. A change of administrative law judge shall be ordered in any hearing held under this chapter upon the filing of a written application for such change by any party or his agent or attorney. The application need not allege or prove any cause for such change of administrative law judge, and need not be verified.

2. An application for change of administrative law judge must be filed at least thirty days before the hearing date or within five days after a hearing setting date has been made, whichever date is later, unless the administrative law judge who will hear the case has not been* designated within that time, in which event the application may be filed within ten days after the administrative law judge has been designated or at any time prior to the hearing, whichever date is earlier.

3. An application for change of administrative law judge may be made by one or more parties, but each party is limited to one such change of judge.

4. Upon the presentation of a timely application for the change of an administrative law judge, the commission shall promptly sustain the application and shall designate another administrative law judge.

(L. 1980 H.B. 1396)

*Word "be" appears in original rolls.



Section 287.811 Discovery in workers' compensation cases, sections not to effect.

Effective 28 Aug 1995

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.811. Discovery in workers' compensation cases, sections not to effect. — Nothing in sections 536.024, 536.025, 536.037, 536.060, 536.067, 536.073, and section 621.045 shall be deemed to govern discovery between parties in workers' compensation cases.

(L. 1995 S.B. 3 § 1)



Section 287.812 Definitions.

Effective 28 Aug 2014

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.812. Definitions. — As used in sections 287.812 to 287.855, unless the context clearly requires otherwise, the following terms shall mean:

(1) "Administrative law judge", any person appointed pursuant to section 287.610 or section 621.015, or any person who hereafter may have by law all of the powers now vested by law in administrative law judges appointed under the provisions of the workers' compensation law;

(2) "Beneficiary", a surviving spouse married to the deceased administrative law judge or legal advisor of the division of workers' compensation continuously for a period of at least two years immediately preceding the administrative law judge's or legal advisor's death and also on the day of the last termination of such person's employment as an administrative law judge or legal advisor for the division of workers' compensation, or if there is no surviving spouse eligible to receive benefits, any minor child of the deceased administrative law judge or legal advisor, or any child of the deceased administrative law judge or legal advisor who, regardless of age, is unable to support himself because of intellectual disability, disease or disability, or any physical handicap or disability, who shall share in the benefits on an equal basis with all other beneficiaries;

(3) "Benefit", a series of equal monthly payments payable during the life of an administrative law judge or legal advisor of the division of workers' compensation retiring pursuant to the provisions of sections 287.812 to 287.855 or payable to a beneficiary as provided in sections 287.812 to 287.850;

(4) "Board", the board of trustees of the Missouri state employees' retirement system;

(5) "Chief legal counsel", any person appointed or employed under section 287.615 to serve in the capacity of legal counsel to the division;

(6) "Division", the division of workers' compensation of the state of Missouri;

(7) "Legal advisor", any person appointed or employed pursuant to section 287.600, 287.615, or 287.616* to serve in the capacity as a legal advisor or an associate administrative law judge and any person appointed pursuant to section 286.010 or pursuant to section 295.030, and any attorney or legal counsel appointed or employed pursuant to section 286.070;

(8) "Salary", the total annual compensation paid for personal services as an administrative law judge or legal advisor, or both, of the division of workers' compensation by the state or any of its political subdivisions.

(L. 1984 H.B. 1106, A.L. 1987 H.B. 564 merged with H.B. 713, A.L. 1994 H.B. 1149, A.L. 1997 H.B. 356, A.L. 1998 H.B. 971, A.L. 2005 S.B. 1 & 130, A.L. 2014 H.B. 1064)

*Section 287.616 was repealed by S.B. 1 & 130, 2005.



Section 287.813 Retirement, administrative law judges and legal advisors — participation in state employees' retirement system required, when.

Effective 26 Apr 2005, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.813. Retirement, administrative law judges and legal advisors — participation in state employees' retirement system required, when. — Any administrative law judge or legal advisor who is originally employed as such on or after April 26, 2005, and who has not previously been covered by the administrative law judge's and legal advisor's retirement system under sections 287.812 to 287.856, shall not be eligible to participate in that system. Such administrative law judge or legal advisor shall participate in the state employees' retirement system under chapter 104 if otherwise eligible under the applicable provisions of law contained in that chapter.

(L. 2005 S.B. 202, et al.)

Effective 4-26-05



Section 287.815 Retirement, age and service qualifications.

Effective 28 Aug 1999

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.815. Retirement, age and service qualifications. — 1. Effective August 28, 1999, any person, sixty-two years of age or older, who has served or who has creditable service in this state for an aggregate of at least twelve years, or any person, sixty years of age or older, who has served or who has creditable service in this state for an aggregate of at least fifteen years or any person, fifty-five years of age or older, who has served or who has creditable service in this state for an aggregate of twenty years, continuously or otherwise, as an administrative law judge or legal advisor, or both, of the division, and who, on or after August 13, 1984, ceases to hold office by reason of the expiration of his or her term, voluntary resignation, retirement pursuant to the provisions of sections 287.812 to 287.856, or removal by the governor for any nondisciplinary reason, shall receive benefits as provided in sections 287.812 to 287.856. The twelve years', fifteen years' or twenty years' requirement of this section may be fulfilled by service as an administrative law judge or legal advisor, or both, of the division at any time prior to or after August 13, 1984. If a person appointed pursuant to section 286.010 or a chairman appointed pursuant to section 295.030 does not have twelve years' or fifteen years' service, as required pursuant to this subsection, as an administrative law judge or legal advisor, or both, but the person has served in the general assembly, each biennial assembly or partial biennial assembly either served or purchased shall be deemed and credited as two full years of creditable service as an administrative law judge or legal advisor if the person waives in writing all right to any other retirement benefit provided by his or her service as a member of the general assembly.

2. Any aggregate of twelve years or more of such service shall entitle the person to retirement benefits provided in sections 287.812 to 287.856 regardless of whether or not the person was so employed upon reaching the age of eligibility as described in subsection 1 of this section. However, the retirement benefits shall not be paid to the person until that person attains the age of eligibility as described in subsection 1 of this section.

3. If a person appointed pursuant to section 286.010 or pursuant to section 295.030 or pursuant to section 621.015 or an attorney or legal counsel appointed or employed pursuant to section 286.070 does not have twelve years' service as an administrative law judge or legal advisor, or both, but the person has creditable service under the Missouri state employees' retirement system, such person may elect that such service be credited as service as an administrative law judge or legal advisor if the person waives in writing all right to any other retirement benefit provided for other service. Persons appointed pursuant to section 621.015 shall be required to have served a majority of a term in order to qualify for benefits pursuant to sections 287.812 to 287.856.

4. Any person who has been appointed and has served pursuant to section 621.015, prior to August 28, 1999, who is receiving or thereafter is qualified to receive retirement benefits pursuant to section 104.374 shall upon application be made, constituted, appointed and employed by the board of trustees of the Missouri state employees' retirement system as a special consultant on the problems of retirement, aging and other state matters for the remainder of the person's life. Upon request of the board or the administrative hearing commission, the consultant shall give opinions or be available to give opinions in writing or orally in response to such requests. As compensation for such services and in lieu of receiving benefits pursuant to section 104.374, each such special consultant shall be eligible for all benefits payable pursuant to sections 287.812 to 287.856, effective upon the later of August 28, 1999, or the date retirement benefits become payable. In no event shall retroactive benefits be paid.

(L. 1984 H.B. 1106, A.L. 1987 H.B. 564 merged with H.B. 713, A.L. 1988 H.B. 1643 & 1399, A.L. 1994 H.B. 1149, A.L. 1998 H.B. 971, A.L. 1999 S.B. 308 & 314)

(2008) Retroactive application of amended section reducing age of eligibility from sixty-five to sixty-two to previously retired administrative law judge violates Article III, sections 38(a) and 39(3). Sihnhold v. Missouri State Employees' Retirement System, 248 S.W.3d 596 (Mo.banc).



Section 287.820 Benefits, amount, how payable — exemption from execution, certain judgment claims to be unassignable, exception — contributions to health care plan — consultants appointment, compensation, annual increases, how computed.

Effective 28 Aug 1998

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.820. Benefits, amount, how payable — exemption from execution, certain judgment claims to be unassignable, exception — contributions to health care plan — consultants appointment, compensation, annual increases, how computed. — 1. Retirement benefits shall be paid to the retired person in equal monthly installments during the remainder of the person's life. The annual amount of benefits paid shall be equal to fifty percent of the highest salary received during the person's period of service.

2. Except as provided in section 104.312, any annuity, benefits, funds, property or rights created by, or accruing to, any person under the provisions of sections 287.812 to 287.855 shall not be subject to execution, garnishment, attachment, writ of sequestration, or any other process or claim whatsoever, and shall be unassignable, except with regard to the collection of child support or maintenance. Any retired member of the system may request the executive director of the system, in writing, to withhold and pay on the retired member's behalf to the proper person, from each of the retired member's monthly retirement benefit payments, if the payment is large enough, the contribution due from the retired member to any group providing prepaid hospital care and any group providing prepaid medical and surgical care when such group is composed entirely of members of the system.

3. The executive director of the system shall, when requested in writing by a retired member, withhold and pay over the funds authorized in subsection 2 of this section until such time as the request to do so is revoked by the death or written revocation of the retired member.

4. Beginning January 1, 1989, any person who was employed prior to August 28, 1997, who is receiving or thereafter shall receive retirement benefits pursuant to sections 287.812 to 287.855 upon application to the board of trustees of the Missouri state employees' retirement system shall be made, constituted, appointed, and employed by the board as a special consultant on the problems of retirement, aging and other state matters for the remainder of the person's life. Upon request of the board or the court from which the person retired, the consultant shall give opinions or be available to give opinions in writing or orally in response to such requests. As compensation the consultant shall receive in addition to all other compensation provided by law a percentage increase in compensation each year computed upon the total amount that the consultant received in the previous year from state retirement benefits of eighty percent of the increase in the consumer price index calculated in the manner specified in section 104.415. Any such annual increase in compensation, however, shall not exceed five percent, nor be less than four percent. The total increase in compensation pursuant to the provisions of this subsection to each special consultant who also receives benefits pursuant to sections 287.812 to 287.855 shall not exceed sixty-five percent of the initial benefit that the person receives after August 31, 1987. The total increase in compensation pursuant to the provisions of this subsection to each special consultant who also receives benefits pursuant to sections 287.812 to 287.855 shall not exceed sixty-five percent of the initial benefit that the person receives after January 1, 1989.

5. As additional compensation for the services described in subsection 4 of this section, each special consultant shall receive an annual percentage increase in the retirement benefit payable equal to eighty percent of the increase in the consumer price index. Such benefit increase, however, shall not exceed five percent of the retirement benefit payable prior to the increase. The annual benefit increase described in this subsection shall not be effective until the year in which the special consultant reaches the limit on total annual increases provided by subsection 4 of this section. During that year on the anniversary date of the special consultant's retirement, the special consultant shall receive the benefit increase described in subsection 4 of this section or this subsection, whichever is greater. After that year, the special consultant shall receive the annual benefit increase described in this subsection. Any special consultant who reaches the limit on total annual benefit increases provided by subsection 4 of this section prior to October 1, 1996, shall receive the benefit increase described in this subsection on September 1, 1997. Any special consultant who reaches the limit on total annual benefit increases provided by subsection 4 of this section on or after October 1, 1996, but before September 1, 1997, shall receive the benefit increase described in this subsection beginning on the anniversary date of the special consultant's retirement following September 1, 1997. In no event shall any retroactive annual benefit increases be paid under this subsection to any special consultant who reached the limit provided in subsection 4 of this section prior to August 28, 1997.

6. Each person who is employed for the first time as an administrative law judge or a legal advisor on or after August 28, 1997, and retires shall be entitled annually to a percentage increase in the retirement benefit payable equal to eighty percent of the increase in the consumer price index. Such benefit increase, however, shall not exceed five percent of the retirement benefit payable prior to the increase.

7. Survivors of members described in subsection 6 of this section shall be entitled to the annual benefit increase described in subsection 6 of this section.

8. The compensation provided for in this section shall be payable in equal monthly installments and shall be consolidated with any retirement benefits. The compensation shall be paid from the retirement fund. The retirement fund shall be funded on an actuarial basis for such benefits as prescribed in section 287.845.

(L. 1984 H.B. 1106, A.L. 1987 H.B. 564, A.L. 1995 H.B. 416, et al., A.L. 1997 H.B. 356, A.L. 1998 S.B. 910)



Section 287.825 Death of member before or after retirement — benefits of beneficiaries.

Effective 31 Aug 1987, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.825. Death of member before or after retirement — benefits of beneficiaries. — 1. On and after August 13, 1984, in the event that a person who is serving as an administrative law judge or legal advisor of the division dies, retirement benefits shall be paid in monthly installments to his beneficiary in the amount equal to fifty percent of the amount of the retirement benefits provided in section 287.820 regardless of the period of his service; except that where the period of service could not have been twelve years or more because of a voluntary or mandatory retirement provision, the retirement benefits provided by this subsection shall be reduced by the proportion that the number of years that he would have lacked serving twelve years had he been able to serve until voluntary or mandatory retirement bears to twelve years. The benefits to the beneficiary provided herein shall commence immediately upon the death of the administrative law judge or legal advisor.

2. In the event a person who has retired under the provisions of sections 287.812 to 287.855 dies, benefits, in the amount equal to fifty percent of the amount of the retirement benefits paid to the person under the provisions of sections 287.820 to 287.830 shall be paid in monthly installments to his beneficiary.

3. In the event that a person dies who has served in this state for an aggregate of twelve years, continuously or otherwise, as an administrative law judge or legal advisor, or both of the divisions and who, after August 13, 1984, ceased or ceases to hold office by reason of the expiration of his term, voluntary resignation or removal by the governor for nondisciplinary reasons, but who has not retired under the provisions of sections 287.812 to 287.855, retirement compensation shall be paid in monthly installments to his beneficiary in the amount equal to fifty percent of the amount of retirement compensation provided in section 287.820. The benefits to the beneficiary provided herein shall commence immediately upon the death of the former administrative law judge or legal advisor.

4. In the event that any surviving spouse receiving benefits under the provisions of sections 287.812 to 287.855 dies leaving a surviving beneficiary as defined in section 287.812, the benefits received by such surviving spouse shall be paid to such surviving beneficiary during the remainder of the period of his eligibility. If such surviving spouse leaves more than one surviving beneficiary, then each beneficiary during the remainder of the period of his eligibility shall receive a pro rata share of the amount paid to the surviving spouse under the provisions of sections 287.812 to 287.855.

(L. 1984 H.B. 1106, A.L. 1987 H.B. 564)

Effective 8-31-87



Section 287.830 Retirement with less than twelve years service — benefits.

Effective 28 Aug 1984

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.830. Retirement with less than twelve years service — benefits. — Any administrative law judge or legal advisor who has served as such for less than twelve years and is otherwise qualified under sections 287.812 to 287.855 may elect to retire at age sixty-five, or thereafter, at a reduced retirement benefit in a sum equal to the proportion of the retirement benefit provided in section 287.820 that his period of service as an administrative law judge or legal advisor, or both, of the division bears to twelve years.

(L. 1984 H.B. 1106)



Section 287.835 Removal from office bars benefits — intentional killing of administrative law judge or legal advisor bars survivor benefits, when.

Effective 28 Aug 1997

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.835. Removal from office bars benefits — intentional killing of administrative law judge or legal advisor bars survivor benefits, when. — 1. No benefits provided pursuant to sections 287.812 to 287.855 shall be paid to any person who has been removed from office by impeachment or for misconduct, nor to any person who has been disbarred from the practice of law, nor to the beneficiary of any such persons.

2. The board of trustees of the Missouri state employees' retirement system shall cease paying benefits to any beneficiary of an administrative law judge or legal advisor who is charged with the intentional killing of the administrative law judge or legal advisor without legal excuse or justification. A beneficiary who is convicted of such charges shall no longer be entitled to receive benefits. If the beneficiary is not convicted of such charge, the board shall resume payment of benefits and shall pay the beneficiary any benefits that were suspended pending resolution of such charge.

(L. 1984 H.B. 1106, A.L. 1997 H.B. 356)



Section 287.840 Practice of law after retirement — restrictions.

Effective 28 Aug 1984

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.840. Practice of law after retirement — restrictions. — No person, other than a beneficiary, who is receiving retirement benefits under the provisions of sections 287.812 to 287.855 shall engage in the practice of law or do law business unless that person complies with the provisions of sections 476.510 and 476.565.

(L. 1984 H.B. 1106)



Section 287.845 Administration of retirement system and funds.

Effective 26 Apr 2005, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.845. Administration of retirement system and funds. — 1. The board shall administer the provisions of sections 287.812 to 287.855 and shall have the same powers, duties, and obligations in regard to the funds and the system provided for in such sections as it has in regard to the Missouri state employees' retirement system. The system shall calculate the annuity for an administrative law judge or legal advisor, as defined in section 287.812 based on the law in effect at the time the administrative law judge's or legal advisor's employment was terminated.

2. The commissioner of administration, the state treasurer, and the secretary of the Missouri state employees' retirement system shall perform the same duties in regard to the retirement system established pursuant to the provisions of sections 287.812 to 287.855 that are prescribed for such officers in sections 104.436 and 104.438 in regard to the Missouri state employees' retirement system. Funds so certified and transferred for the retirement system established pursuant to the provisions of sections 287.812 to 287.855 shall be deposited in a separate account of the Missouri state employees' retirement fund and shall be disbursed only for the purposes of sections 287.812 to 287.855.

3. As of April 26, 2005, the liabilities and assets of the administrative law judge's and legal advisor's retirement system shall be transferred and combined with the state employees' retirement system. The contribution rate certified by the board under section 104.1066 for the state employees' retirement system after April 26, 2005, shall include amounts necessary to cover the costs of the administrative law judge's and legal advisor's retirement system. This section and section 287.813 shall not affect the past, present, or future rights or benefits of administrative law judges and legal advisors participating in the administrative law judge's and legal advisor's retirement system prior to April 26, 2005, including their beneficiaries, spouses, or former spouses.

(L. 1984 H.B. 1106, A.L. 1997 H.B. 356, A.L. 2003 S.B. 248, et al., A.L. 2005 S.B. 202, et al.)

Effective 4-26-05



Section 287.846 Retirement benefit plan exclusive, exception — transfer of funds from other system.

Effective 28 Aug 1984

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.846. Retirement benefit plan exclusive, exception — transfer of funds from other system. — 1. The retirement benefit plan established by the provisions of sections 287.812 to 287.855 shall be the only retirement benefit plan under which benefits shall be paid to persons based on services of administrative law judges or legal advisors covered under the provisions of sections 287.812 to 287.855.

2. Any contributions made by the state of Missouri or the division to any other retirement system on such administrative law judge's or legal advisor's behalf shall be transferred upon August 13, 1984, to the board to be kept in the separate account provided for in section 287.845.

3. The provisions of subsections 1 and 2 of this section shall not apply to benefits paid or contributions made under the Federal Old Age and Survivors' Insurance Act, as amended.

(L. 1984 H.B. 1106)



Section 287.850 Life insurance benefits.

Effective 28 Aug 1992

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.850. Life insurance benefits. — The board shall provide or contract for life insurance benefits under the provisions of section 104.515 for persons covered by sections 287.812 to 287.855 who, for the purpose of that section, shall be considered members of the Missouri state employees' retirement system with the amount of life insurance benefits based on the creditable service of the person as provided in section 104.515.

(L. 1984 H.B. 1106, A.L. 1992 H.B. 1574)



Section 287.855 Disability benefits.

Effective 28 Aug 1995

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.855. Disability benefits. — Any administrative law judge or legal advisor who, while so employed, becomes disabled so that he or she is totally incapable of performing any duties of his or her office shall be entitled to disability benefits as provided by the Missouri state employees' retirement system.

(L. 1984 H.B. 1106, A.L. 1995 H.B. 416, et al.)



Section 287.856 Administrative law judges and legal advisors serving in Armed Forces may elect to purchase creditable prior service — contributions, payment period — surviving spouse may receive refund.

Effective 28 Aug 1997

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.856. Administrative law judges and legal advisors serving in Armed Forces may elect to purchase creditable prior service — contributions, payment period — surviving spouse may receive refund. — 1. Any administrative law judge or legal advisor as defined in section 287.812 who had performed active service in the United States Army, Air Force, Navy, Marine Corps, Army or Air National Guard, Coast Guard, or any reserve component thereof prior to becoming a member and who became a member after his discharge under honorable conditions may elect, prior to retirement, to purchase all of the member's creditable prior service equivalent to such service in the Armed Forces, but not to exceed four years. The purchase shall be effected by the member's submission of appropriate documentation verifying the member's dates of active service and by paying to the Missouri state employees' retirement system an amount equal to what would have been contributed by the state on the member's behalf had he been a member for the period for which the member is electing to purchase credit and had the member's compensation during such period of membership been the same as the annual salary rate at which the member was initially employed by a department, with the calculations based on the contribution rate in effect on the date of employment as an administrative law judge or legal advisor with simple interest at the same rate in effect at the time of election used by the Missouri state employees' retirement system calculated from the date of such employment from which the member could first receive creditable service to the date of election under this subsection. The payment shall be made over a period of not longer than two years, measured from the date of election, and with simple interest on the unpaid balance. Payments made for such creditable prior service under this section shall be treated by the Missouri state employees' retirement system as would contributions made by the state and shall not be subject to any prohibition on member contributions or refund provisions in effect August 28, 1992.

2. The surviving spouse of any deceased member who purchased creditable prior service for service in the Armed Forces of the United States pursuant to subsection 1 of this section and who died prior to retirement may, upon written request, receive a refund of the amount contributed for such purchase of creditable prior service provided the surviving spouse is not entitled to a survivorship benefit payable under the provisions of section 104.420.

(L. 1992 S.B. 499, et al. § 287.860, A.L. 1997 H.B. 356)



Section 287.860 Guaranty association, created, all self-insured to be members — powers — withdrawing member, duties.

Effective 28 Aug 1992

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.860. Guaranty association, created, all self-insured to be members — powers — withdrawing member, duties. — 1. There is hereby created a not-for-profit corporation to be known as the "Missouri Private Sector Individual Self-Insurers Guaranty Corporation", hereinafter referred to as "the corporation" whose domicile and venue for service shall be Cole County, Missouri. Upon incorporation and adoption of bylaws, all individual self-insurers, as defined in section 287.280, other than individual public sector self-insurers and individual and public group self-insurers, as defined in section 287.280 and section 537.620, shall be and remain members of the corporation as a condition of their authority to individually self-insure in this state. The corporation shall perform its functions under a plan of operation as established and approved in section 287.870 and shall exercise its powers and duties through a board of directors as established in section 287.862. The corporation shall have those powers granted or permitted general not-for-profit corporations, as provided for in chapter 355.

2. A member may voluntarily withdraw from the corporation when the member voluntarily terminates the self-insurance privilege and pays all assessments due to the date of such termination. However, the withdrawing member shall continue to be bound by the provisions of sections 287.860 to 287.885 relating to the period of its membership and any claims charged pursuant thereto. The withdrawing member, who is or shall become a member on or after the incorporation, shall also be required to provide to the division of workers' compensation, hereinafter referred to as "the division" upon withdrawal, and at twelve-month intervals thereafter, satisfactory proof that it continues to meet the standards of section 287.280 or the rules promulgated by the division under chapter 287 in relation to claims incurred while the withdrawing member exercised the privilege of self-insurance. Such reporting shall continue until the withdrawing member satisfies the division that there is no remaining value to claims incurred while the withdrawing member was self-insured. If, during this reporting period, the withdrawing member fails to meet the standards of section 287.280 or the rules promulgated by the division under chapter 287, the withdrawing member who is a member on or after the incorporation, may at six-month intervals or other agreed upon intervals thereafter be required by the division or by the corporation to provide to the division and to the corporation the certified opinion of an independent actuary who is a member of the American Society of Actuaries of the actuarial present value of the determined and estimated future compensation payments of the members for claims incurred while the member was a self-insurer. With each such opinion, the withdrawing member shall deposit with the division security in an amount equal to the value certified by the actuary and of a type that is acceptable for qualifying security deposits under section 287.280. The withdrawing member shall continue to provide such opinions and to provide such security until such time as the latest opinion shows no remaining value of claims. The corporation has a cause of action against a withdrawing member, and against any successor of a withdrawing member, who fails to timely provide the required opinion or who fails to maintain the required deposit with the division. The corporation shall be entitled to recover a judgment in the amount of the actuarial present value of the determined and estimated future compensation payments of the withdrawing member for claims incurred during the time that the withdrawing member exercised the privilege of self-insurance, together with reasonable attorney's fees and all costs pertaining thereto. For purposes of sections 287.860 to 287.885, the "successor of a withdrawing member" means any person, business entity, or group of persons or business entities, which holds or acquires legal or beneficial title to the majority of the assets or the majority of the shares of the withdrawing member.

(L. 1992 H.B. 975)



Section 287.862 Board of directors, members, appointment, qualifications — director to be member — terms, vacancies — expense reimbursement.

Effective 28 Aug 1992

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.862. Board of directors, members, appointment, qualifications — director to be member — terms, vacancies — expense reimbursement. — 1. The board of directors of the corporation shall consist of eight members, one of whom shall, on a permanent basis, be the director of the division, and such board shall be organized as is established in the plan of operation under section 287.870.

2. With respect to initial appointments, the director of the division of workers' compensation shall act as a permanent member of the board, without voting authority, and shall appoint to the board initially seven additional persons, other than the director, who are qualified private sector self-insurers in this state required to be members of the corporation pursuant to the provisions of subsection 1 of section 287.860.

3. Two of such board members shall serve for two-year terms, ending no later than January 1, 1995, and three of such board members shall serve for three-year terms, ending no later than January 1, 1996, and two of such board members shall serve for terms of four years, ending no later than January 1, 1997. Thereafter, all future members of the board shall be recommended for appointment to the board by members of the corporation in accordance with the procedures established in section 287.870 for the plan of operation for four-year terms, and shall serve as such members until their successors are appointed. Each member shall serve no longer than two consecutive terms in office.

4. Any vacancy in the office of any member of the board shall occur upon the member's resignation, death or conviction of a felony. The board, by majority vote, may also remove any member from office upon a finding of incompetence, neglect of duty or malfeasance in office. Within thirty days after the office of any member becomes vacant for any reason, the members of the board shall fill that vacancy for the unexpired term in the same manner as that in which appointments, other than initial appointments, are made.

5. The director and every member of the board shall receive no remuneration for such services but shall be reimbursed for any expenses incurred in carrying out the duties of the board on behalf of the corporation.

6. All other matters pertaining to the selection and tenure of office of any member of the board shall be set forth in the plan of operation and the applicable rules and regulations that may be hereinafter enacted.

(L. 1992 H.B. 975)



Section 287.865 Moneys not deemed state moneys — use of funds — reports to director, when — additional powers of corporation — assessments, division shall levy, amount — no dividends to be paid — bankruptcy, dissolution, or insolvency of self-insured member, procedure.

Effective 28 Aug 2005

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.865. Moneys not deemed state moneys — use of funds — reports to director, when — additional powers of corporation — assessments, division shall levy, amount — no dividends to be paid — bankruptcy, dissolution, or insolvency of self-insured member, procedure. — 1. Moneys collected by or on behalf of the division of workers' compensation and dispersed to the corporation shall be vested in the corporation and shall not thereafter be deemed state property and shall not thereafter be subject to appropriation by the legislature, the treasurer, or any other state agency.

2. All moneys in the insolvency fund, exclusive of administrative costs reasonably necessary to conduct the business of the corporation, as determined at the discretion of the board, as described in section 287.867, shall be used solely to compensate persons entitled to receive workers' compensation benefits from a Missouri self-insurer which is unable to meet its workers' compensation benefit obligations and to defray the expenses of the fund.

3. The board of directors of the corporation shall direct the investment of the moneys in the fund, and all returns on the investments shall be retained in the fund. The corporation shall, at the request of the director of the division, annually submit to an audit by an independent certified public accountant or by such other person or persons as the director deems sufficient, and a copy of the audit report shall be transmitted to the Missouri division of workers' compensation and to the corporation.

4. The board of directors of the corporation shall, based on such information as is reasonably available, report to the director of the division upon all matters germane to the solvency, liquidation, rehabilitation or conservation of any workers' compensation self-insurer and such reports shall not be deemed public documents under the provisions of section 610.010 or any other law.

5. Upon creation of the insolvency fund pursuant to the provisions of section 287.867, the corporation is obligated for payment of compensation under this chapter to insolvent members' employees resulting from incidents and injuries to the extent of covered claims existing prior to the issuance of an order of liquidation against the member employer with a finding of insolvency which has been entered by a court of competent jurisdiction in the member employer's state of domicile or of this state under the provisions of sections 375.950 to 375.990 in which the order of liquidation has not been stayed or been the subject of a writ of supersedeas or other comparable order; or prior to the date of determination by the board of directors that the member employer has fully expended all surety bonds, insurance or reinsurance, and all other available assets and is not able to pay compensation benefits at that time. All incidents giving rise to claims for compensation under this chapter must occur during the year in which such insolvent member is a member of the guaranty fund and was assessable pursuant to the plan of operation, except as provided for certain claims existing prior to August 28, 1992, pursuant to the provisions of subsection 7 of this section, and the employee must make timely claim for such payments according to procedures set forth by a court of competent jurisdiction over the delinquency or bankruptcy proceedings of the insolvent member. Any proceeds derived by such claim of the employee in bankruptcy shall be an offset of any amounts due and owing to the employee under the workers' compensation law. Any such obligation of the corporation includes only the amount due the injured worker or workers of the insolvent member under this chapter. In no event is the corporation obligated to a claimant in an amount in excess of the obligation of the insolvent member employer. The corporation shall be deemed the insolvent employer for purposes of this chapter to the extent of its obligation on the covered claims and, to such extent, shall have all the rights, duties, and obligations of the insolvent employer as if the employer had not become insolvent. However, in no event shall the corporation be liable for any penalties or interest. The division, upon notice of a self-insured member filing bankruptcy, liquidation, or dissolution, shall notify in writing any employee of the self-insured member, who has an open claim for compensation or first report of injury filed with the division, at that employee's last known address of his or her obligation to file a proof of claim with the court of jurisdiction and of the need of the employee to provide the guaranty fund and the division with the records set out in this section. Any claimant claiming benefits under this chapter against an insolvent self-insured member of the Missouri Private Sector and Individual Guaranty Corporation shall, before the division of workers' compensation for the state of Missouri attaches jurisdiction, file with the bankruptcy court having jurisdiction over the bankruptcy of the self-insured employer, a proof of claim or other claim forms required by the appropriate bankruptcy court to secure a claim against the bankrupt employer. Any such claimant shall provide to the Missouri private sector self-insurance guaranty corporation and to the division of workers' compensation a copy, certified by the bankruptcy court, attesting to the filing of such claim or claim forms. Certification shall include the date of alleged loss alleged against the bankrupt employer; description of injuries claimed; and date the claim or claims were filed with the bankruptcy court. Failure of the claimant to provide such information shall bar the division from invoking jurisdiction over any matter for which an employee may otherwise be entitled to benefits under this chapter.

6. The corporation may:

(1) Request that the director revoke any member employer's authority to act as a qualified private sector individual self-insurer if the self-insurer member fails to maintain membership in the corporation or fails to pay the assessments levied by the division under sections 287.860 to 287.885;

(2) Sue or be sued, including appearing in, prosecuting or defending and appealing any action on a claim brought by or against the corporation. The corporation shall have full rights of subrogation against any source of payment or reimbursement for payments by the corporation on behalf of a Missouri workers' compensation self-insurer. The corporation shall have a right of recovery through the maintenance of an action against any third party, other than a coemployee, who is in any way responsible or liable for injury or death to a covered worker. The corporation is also authorized to take all necessary action, including bringing an action at law or in equity to seek any available relief, including any action against any workers' compensation self-insurer, where the self-insurer has not paid all assessments levied by the division or the board of directors of the corporation. If the corporation is required to bring an action at law or in equity to enforce any obligations, rights or duties as regards a workers' compensation self-insurer, the court may award reasonable attorney's fees and costs to the corporation;

(3) Employ or retain such persons, including utilization of an in-house or a third-party administrator, fund manager, attorney, certified public accountant, auditor or other such person, and sufficient clerical staff, experts, professional staff and equipment, including sharing clerical staff and other costs with the division upon a mutually agreed upon paid basis, as are necessary to handle the claims and perform other duties of the corporation;

(4) Borrow funds, including authority to issue bonds or purchase excess or any appropriate insurance or reinsurance, necessary to effectuate the purposes of sections 287.860 to 287.885 or to protect the assets of this fund and the members of the board and their employees in accordance with the plan of operation;

(5) Negotiate and become a party to such contracts and perform such other acts as are necessary or proper to effectuate the purpose of sections 287.860 to 287.885;

(6) Become members of any trade association whose purpose includes furthering the understanding of the self-insurance industry in the state of Missouri, including the National Council of Self-Insurers, or other appropriate state, regional or national organizations;

(7) Review, on its own motion, or at the request of the director, all applications for initial and for membership renewal in the corporation, including financial or other appropriate background studies, actuarial studies, and other information or guidelines as may be necessary to ensure that the member is fully complying with the privileges of self-insurance. It shall be the primary duty of the division to provide adequate staff and equipment and technical assistance to thoroughly review initial applications and membership renewals through budgeted funds and initial applications and membership renewal application fees. The corporation, however, shall have the right to, in difficult cases or situations where the work load cannot be adequately done without the help of the corporation, to assist in any assessment of any applicant;

(8) Issue opinions prior to a final determination by the division of workers' compensation as to whether or not to approve any applicant for membership in the corporation, to the division concerning any applicant, which opinions shall be considered by the division;

(9) Charge an applicant, in addition to the applicant's assessment, for initial or membership renewal in the corporation, a fee sufficient to cover the actual cost of examining the financial and safety conditions of the applicant.

7. To the extent necessary to secure funds for the payment of covered claims and also to pay the reasonable costs to administer them, the division, upon certification of the board of directors, shall levy assessments based on the annual modified standard premium, provided that no such assessments shall ever exceed, in the aggregate, from all members, an amount in excess of one million dollars at any given time, exclusive of all new members' assessments in the amounts collected for same, as is set forth in the plan of operation pursuant to the provisions of section 287.870. Such assessments shall be made at a maximum annual assessment of one-sixth of one percent of the annual modified standard premium. The initial assessment shall be for an amount equal to six hundred thousand dollars, the amount of such fee to be levied over a three-year period, one-third of the six hundred thousand dollars to be collected and received the first year, one-third to be collected and received in the second year, and one-third to be collected and received in the third year, the first year to commence as of the date of incorporation, assessments to be prorated on an annualized basis. The director of the division shall annually certify to the corporation the assessment percentage due from the members of the corporation. The director of the division and the board of the corporation shall within the procedures as specified in this section and as established for the premium tax billings, as provided in sections 287.690, 287.710, 287.715 and 287.730, notify, assess, and receive the assessments due from those members for the prior calendar year ending on the thirty-first day of December, with the exception that this annual assessment shall be payable in full on or before the first day of March directly to the corporation. The department of insurance, financial institutions and professional registration shall make available to the corporation or director of the division data on the self-insured employer's workers' compensation administrative tax data for use in verification of the assessment as provided in this section. If assessments provided in this section are not paid, the corporation shall certify the fact to the division. Out of the first amounts assessed, there shall be set aside an amount equal to fifty thousand dollars, which shall be applied retroactively, before August 28, 1992, to be used and applied for the benefit of employees who have open, outstanding claims, in existence, which have not already been fully and completely settled or for which there has been an award of judgment rendered, and for which there are moneys due and owing. The amount of payment and allocation of funds shall be within the exclusive discretion of the director, such payments to be made on a reasonably timely basis, as the director received funds for such purpose. In addition, there shall be no reassessments against any member unless the director feels the current balance of the fund is insufficient or, after deducting the amount paid for or reserved for outstanding claims and for administrative and other costs in managing the corporation, the amount held shall be less than four hundred thousand dollars, at which point the director shall raise assessments sufficient to bring the minimum amount of the fund back up to six hundred thousand dollars or such other amount not to exceed, in any event, one million dollars based upon a maximum annual assessment of one-sixth of one percent of the annual modified standard premium as shall be necessary to effectuate the purposes of the corporation at that time.

8. Every assessment shall be made on a uniform percentage of the figure applicable, provided that the assessment levied against any self-insurer in any one year shall not exceed one-sixth of one percent of the annual modified standard premium during the calendar year preceding the date of the assessment. Assessments shall be remitted to and administered by the board of directors in the manner specified by the approved plan. Each employer so assessed shall have at least thirty days' written notice as to the date the assessment is due and payable. The corporation shall levy assessments against any newly admitted member of the corporation on the basis of contribution under the plan of operation as provided in section 287.870 and the applicable rules and regulations established pursuant thereto.

9. If, in any one year, funds available from such assessments, together with funds previously raised, are not sufficient to make all the payments or reimbursements then owing, the funds available shall be prorated, and the unpaid portion shall be paid as soon thereafter as sufficient additional funds become available.

10. No state funds of any kind shall be allocated or paid to the corporation or any of its accounts except those state funds accruing to the corporation by and through the assignment of rights of any insolvent employer.

11. All moneys, property and other assets received, owned or otherwise held by the corporation shall be held in such a way as to safeguard the corporation's ability to assure that the purpose and objectives of the corporation shall be advanced and that moneys needed to pay claims to employees of an individual insolvent self-insurer in the private sector shall be preserved.

12. Income derived from the corporation assets and investments shall vest in the corporation and shall not inure, under any circumstances, to the benefit of any member, the division of workers' compensation or any of its employees, or any other party other than an employee. The corporation may reinvest that income as otherwise provided for investing corporation assets. All such investments of corporation income shall be made in such a way as to ensure the welfare of the employees of the private sector individual self-insurers that are financially unable to meet their workers' compensation benefit obligations. In the event that the corporation shall be dissolved, any surplus income previously held by the insolvency fund shall be held in trust for the benefit of the employees of insolvent private sector individual self-insurers in the state of Missouri.

13. The corporation and the insolvency fund shall pay no dividends, rebates, interest, or otherwise distribute any corporation or fund income to any of its members.

(L. 1992 H.B. 975, A.L. 1993 S.B. 251, A.L. 2005 S.B. 1 & 130)



Section 287.867 Insolvency fund, created — purposes, audit of.

Effective 28 Aug 1992

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.867. Insolvency fund, created — purposes, audit of. — 1. Upon the adoption of a plan of operation, including, if applicable, the adoption of rules or regulations by the division of workers' compensation pursuant to section 287.870, there shall be created an "Insolvency Fund" to be managed by the corporation.

2. The insolvency fund is created for purposes of meeting the obligations of insolvent members incurred while members of the corporation and after the exhaustion of all assets including any bonds, escrow deposits, insurance or reinsurance, as required under this chapter. A method of operation of the insolvency fund shall be defined in the plan of operation as provided in section 287.870 or applicable rules and regulations pertaining to it.

3. The division shall have the authority to audit the financial soundness of the insolvency fund annually.

4. The division may recommend certain amendments to the plan of operation to the board of directors of the corporation for purposes of assuring the ongoing financial soundness of the insolvency fund and its ability to meet the obligations of sections 287.860 to 287.885.

5. An actuary on behalf of the division or other appropriate division personnel may make recommendations, from time to time, to improve the orderly payment of claims.

(L. 1992 H.B. 975)



Section 287.870 Plan of operation, submitted to division, when — purpose, contents — effective, when.

Effective 28 Aug 1992

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.870. Plan of operation, submitted to division, when — purpose, contents — effective, when. — 1. By January 1, l993, or at such other date as is agreed upon between the board and the director, the board of directors shall submit to the division of workers' compensation a proposed plan of operation for the administration of the corporation and the insolvency fund.

2. The purpose of the plan of operation shall be to provide the corporation and the board of directors with the authority and responsibility to establish the necessary programs and to take the necessary actions to protect against the insolvency of a member of the corporation. In addition, the plan shall provide that the members of the corporation shall be responsible for maintaining an adequate insolvency fund to meet the obligations of insolvent members provided for in sections 287.860 to 287.885 and shall authorize the board of directors to contract and employ those persons with the necessary expertise to carry out this stated purpose.

3. The plan of operation, and any amendments thereto, shall take effect upon submission in writing to the director. If the board of directors fails to submit a plan by six months after August 28, 1992, or fails to make required amendments to the plan within thirty days, or such other date as the parties shall agree upon, thereafter, the division shall promulgate such rules as are necessary to effectuate the provisions of this section. Such rules shall continue in force until modified by the division or superseded by a plan submitted by the board of directors to the director.

4. All member employers shall comply with the plan of operation.

5. The plan of operation shall:

(1) Establish the procedures whereby all the powers and duties of the corporation under section 287.865 will be performed;

(2) Establish procedures for handling assets of the corporation;

(3) Establish the amount and method of reimbursing members of the board of directors under section 287.862;

(4) Establish procedures by which claims may be filed with the corporation and establish acceptable forms of proof of covered claims. Notice of claims to the receiver or liquidator of an insolvent employer shall be deemed notice to the corporation or its agent, and a list of such claims shall be submitted periodically to the corporation by the receiver or liquidator;

(5) Establish regular places and times for meetings of the board of directors;

(6) Establish procedures for records to be kept of all financial transactions of the corporation and its agents and the board of directors;

(7) Provide that any member employer aggrieved by any final action or decision of the corporation may appeal to the division within thirty days after the action or decision;

(8) Provide notice to any member employer aggrieved by any final action or decision of the division of workers' compensation of its rights to appeal such action or decision;

(9) Establish the procedures whereby recommendations of candidates for the board of directors shall be submitted to the division;

(10) Promulgate any additional provisions or any additional procedures or regulations necessary or proper for the execution of any of the powers and duties of the corporation or of the division of workers' compensation, without prior formal hearing or notices, by either the corporation on its own motion, or by the division of workers' compensation by regulations implementing sections 287.860 to 287.885;

(11) Establish procedures to ensure the cooperation of the board with the director and any of the employees of the division of workers' compensation whenever possible.

(L. 1992 H.B. 975)



Section 287.872 Powers and duties of division.

Effective 28 Aug 1992

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.872. Powers and duties of division. — 1. The division shall:

(1) Notify the corporation of the existence of an insolvent employer within a reasonable period of time, but not later, in any event, than ten working days after it receives notice of the determination of insolvency;

(2) Upon request of the board of directors, provide the corporation with a statement of the annual modified standard premiums of each member employer;

(3) Set up procedures to ensure the cooperation of the director and employees of the division with the board and individual self-insurers acting under this section wherever possible.

2. The division may:

(1) Require that the corporation notify the member employers and any other interested parties of the determination of insolvency and of their rights under sections 287.860 to 287.885. Such notification shall be by mail to the last known address thereof when available; but, if sufficient information for notification by mail is not available, notice by publication in a newspaper of general circulation in accordance with the applicable law pertaining to same shall be sufficient;

(2) Suspend or revoke the authority of any member employer failing to pay an assessment when due or failing to comply with the plan of operation to self-insure in this state. As an alternative, the division may levy a penalty on any member employer failing to pay an assessment when due. Such penalty shall not exceed five percent of the unpaid assessment per month;

(3) Revoke the designation of any servicing facility, including third-party administrators, if the division, in consultation and agreement with the corporation, finds that claims are being handled in an unsatisfactory manner.

(L. 1992 H.B. 975)



Section 287.875 Assignment of recovery rights to corporation, when — receiver or liquidator, rights — corporation to file statements with receiver, when.

Effective 28 Aug 1992

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.875. Assignment of recovery rights to corporation, when — receiver or liquidator, rights — corporation to file statements with receiver, when. — 1. Any person who recovers from the corporation under sections 287.860 to 287.885 shall be deemed to have assigned her or his rights to the corporation to the extent of such recovery. Every claimant seeking the protection of sections 287.860 to 287.885 shall cooperate with the corporation to the same extent as such person would have been required to cooperate with the insolvent member employer. The corporation shall have no cause of action against the employee of the insolvent member employer for any sums the corporation has paid out, except such causes of action as the insolvent member employer would have had if such sums had been paid by the insolvent member employer. In the case of an insolvent member employer operating on a plan with assessment liability, payments of claims by the corporation shall not operate to reduce the liability of the insolvent member employer to the receiver, liquidator, or statutory successor for unpaid assessments.

2. The receiver, liquidator, or statutory successor of an insolvent member employer shall be bound by settlements of covered claims by the corporation. The court having jurisdiction shall grant such claims priority against the assets of the insolvent member employer equal to that to which the claimant would have been entitled in the absence of sections 287.860 to 287.885. The expense of the corporation or similar organization in handling claims shall be accorded the same priority as the expenses of the liquidator.

3. The corporation shall file periodically with the receiver or liquidator of the insolvent member employer statements of the covered claims paid by the corporation and estimates of anticipated claims on the corporation, which shall preserve the rights of the corporation against the assets of the insolvent member employer.

(L. 1992 H.B. 975)



Section 287.877 Insolvent member, board may determine, how — notice to division, when.

Effective 28 Aug 1992

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.877. Insolvent member, board may determine, how — notice to division, when. — 1. Upon determination by majority vote that any member employer may be insolvent or in a financial condition hazardous to the employees thereof or to the public, it shall be the duty of the board of directors to notify the division of workers' compensation of any information indicating such condition.

2. The board of directors may, upon majority vote, request that the division determine the condition of any member employer which the board in good faith believes may no longer be qualified to be a member of the corporation. Within thirty days of the receipt of such request or, for good cause shown, within a reasonable time thereafter, the division shall make such determination and shall forthwith advise the board of its findings. Each request for a determination shall be kept on file by the division, but the request shall not be open to public inspection prior to the release of the determination to the public.

3. It shall also be the duty of the division to report to the board of directors when it has reasonable cause to believe that a member employer may be in such a financial condition as to be no longer qualified to be a member of the corporation.

4. The board of directors may, upon majority vote, make reports and recommendations to the division upon any matter which is germane to the solvency, liquidation, rehabilitation, or conservation of any member employer. Such reports and recommendations shall not be considered public documents.

5. The board of directors may, upon majority vote, make recommendations to the division for the detection and prevention of employer insolvencies.

6. The board of directors shall, at the conclusion of any member employer's insolvency in which the corporation was obligated to pay covered claims, prepare a report on the history and cause of such insolvency, based on the information available to the corporation, and shall submit such report to the division.

7. Both the board and the division shall, under the plan of operation, pursuant to section 287.870, and any applicable rules and regulations, establish further recommendations as the occasion suggests.

(L. 1992 H.B. 975)



Section 287.880 Liability, limitation of.

Effective 28 Aug 1992

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.880. Liability, limitation of. — There shall be no liability on the part of, and no cause of action of any nature shall lie, whether at law or in equity, against, any member employer, the guaranty corporation or its agents or employees, the board of directors, or the division of workers' compensation, or any of its employees or representatives, on account of any action or inaction taken by any of them in the administration of this workers' compensation self-insurer's guaranty fund, or in the performance of their powers and duties under sections 287.860 to 287.885.

(L. 1992 H.B. 975)



Section 287.882 Automatic stay of proceedings, when, duration.

Effective 28 Aug 1992

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.882. Automatic stay of proceedings, when, duration. — All proceedings in which an insolvent employer is a party, or is obligated to defend a party, in any court or before any quasi-judicial body or administrative board in this state shall be stayed for up to three months, or for such additional period from the date of an order of liquidation against the member employer with a finding of insolvency, entered by a court of competent jurisdiction or from the date the board of directors of the guaranty corporation determines that the member employer has fully expended all surety bonds, reinsurance, and all other available assets, and is not able to pay compensation benefits, as is deemed necessary by a court of competent jurisdiction to permit proper defense by the corporation of all pending causes of action as to any covered claims arising from a judgment under any decision, verdict, or finding based on the default of the insolvent member employer. The corporation, either on its own behalf or on behalf of the insolvent member employer, may apply to have such judgment, order, decision, verdict, or finding set aside by the same court or administrator that made such judgment, order, decision, verdict, or finding and shall be permitted to defend against such claim on the merits. If requested by the corporation, the stay of proceedings may be shortened or waived.

(L. 1992 H.B. 975)



Section 287.885 Limitations on actions.

Effective 28 Aug 1992

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.885. Limitations on actions. — Notwithstanding any other provision of this chapter, if a covered claim, as defined herein, for which settlement is not effected and for which suit is not instituted against the insured or the corporation within the time period provided in sections 287.430 and 287.440, suit on such claim shall be barred.

(L. 1992 H.B. 975)



Section 287.886 Severability clause.

Effective 28 Aug 1992

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.886. Severability clause. — If any provisions of sections 287.860 to 287.886 or the application thereof to any person or circumstances are* held invalid, such validity shall not affect other provisions or applications of this section which can be given effect without the invalid provisions or application, and to this end the provisions of this section are declared to be severable.

(L. 1992 H.B. 975)

*Word "are" does not appear in original rolls.



Section 287.892 Workers' compensation insurers to report cost data to department.

Effective 28 Aug 1993

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.892. Workers' compensation insurers to report cost data to department. — All workers' compensation insurers or their designated agents, self-insurers and state agencies responsible for the collection or maintenance of workers' compensation related data shall report claims information necessary to determine and analyze costs of the workers' compensation system to the director of the department of insurance, financial institutions and professional registration or to such agents as the director may designate. The director may promulgate all reasonable rules and regulations necessary to implement this section.

(L. 1993 S.B. 251 § 12)



Section 287.894 Insurers to report medical claims data to division of workers' compensation, contents — consolidated health plan, duties — purpose — costs — penalty for failure to comply.

Effective 28 Aug 2005

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.894. Insurers to report medical claims data to division of workers' compensation, contents — consolidated health plan, duties — purpose — costs — penalty for failure to comply. — 1. All commercial insurance carriers licensed to sell workers' compensation insurance in the state shall provide to the Missouri division of workers' compensation at least every six months workers' compensation medical claims history data as required by the division. Such data shall be on electronic media and shall include the current procedural and medical terminology codes relating to the medical treatment, dates of treatment, demographic characteristics of the worker, type of health care provider rendering care, and charges for treatment. The division may require a statistically valid sample of claims. Companies failing to provide such information as required by the division are subject to section 287.740. The division may, for purposes of verification, collect data from health care providers relating to the treatment of workers' compensation injuries.

2. The Missouri consolidated health care plan as established in section 103.005 shall, upon request of the division, provide data comparable to that provided by the insurance carriers as required in subsection 1 of this section.

3. The data required in subsections 1 and 2 of this section shall be used by the division to determine historical and statistical trends, variations and changes in health care costs associated with workers' compensation patients compared with nonworkers' compensation patients with similar injuries and conditions. Such data shall be readily available for review by users of the workers' compensation system, members of the general assembly, the Missouri division of workers' compensation and the department of insurance, financial institutions and professional registration. Any data released by the division shall not identify a patient or health care provider.

4. Any additional personnel or equipment needed by the division to meet the requirements of this section shall be paid for by the workers' compensation fund.

(L. 1993 S.B. 251 § 13, A.L. 2005 S.B. 1 & 130)



Section 287.896 Residual market, department to develop plan — insurers to participate, rates, procedures — duties of director.

Effective 28 Aug 1993

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.896. Residual market, department to develop plan — insurers to participate, rates, procedures — duties of director. — 1. Within forty-five days of August 28, 1993, the director of the department of insurance, financial institutions and professional registration shall approve a plan of operation for a new residual market that will guarantee insurance coverage and quality loss prevention and control services for employers seeking coverage through the plan. The new residual market shall begin operation January 1, 1994.

2. All insurers authorized to write workers' compensation and employers' liability insurance shall participate in such plan providing for the equitable apportionment among them of insurance which may be afforded applicants who are in good faith entitled to but who are unable to procure such insurance through ordinary methods, except that all employers that have expiring annual premiums greater than two hundred fifty thousand dollars must negotiate a retrospective rating plan with their insurer that is acceptable to the director of the department of insurance, financial institutions and professional registration. The rates, supplementary rate information and policy forms to be used in such a plan and any future modification thereof must be submitted to the director for approval at least seventy-five days prior to their effective date. Such rates shall be set by the director after hearing so that the amount required in premiums, together with reasonable investment income earned on those premiums, is not excessive, inadequate or unfairly discriminatory and is actuarially sufficient to apply claims and losses and reasonable operating expenses of the insurers. Nothing contained herein shall prevent the director from including a merit rating plan for nonexperienced rated employers within the residual market plan. The director shall adopt within the plan a system to distribute any residual market deficit through an assessment on insurance carriers authorized to write workers' compensation insurance in proportion to the respective share of voluntary market premium written by such carrier.

3. The director shall disapprove any filing that does not meet the requirements of this section. A filing shall be deemed to meet such requirements unless approved, disapproved or modified by the director within seventy-five days after the filing is made. In disapproving a filing made pursuant to this section, the director shall have the same authority and follow the same procedures as in disapproving a rate filing pursuant to the requirements for filings in the voluntary market. The designated advisory organization may make and file the plan of operation, rates, rating plans, rules and policy forms under this section.

4. The director shall establish by rule standards to assure that any employer insured through the plan shall receive the same quality of service in the areas of employee classification, safety engineering, loss control, claims handling and claim reserving practices as do employers which are voluntarily insured as provided in section 287.123. The standards established by the director pursuant to this subsection shall also specify the procedures and grounds under which an employer insured through the plan shall be assigned an insurer, and the method by which such employers shall be informed of such procedures and grounds. All insurers of the residual market shall process applications, conduct safety engineering or other loss control services and provide claims handling within the state of Missouri or adjoining states.

(L. 1993 S.B. 251 § 14)



Section 287.900 Citation of law — definitions.

Effective 28 Aug 1993

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.900. Citation of law — definitions. — 1. Sections 287.900 to 287.920 shall be known as the "Missouri Employers Mutual Insurance Company Act".

2. As used in sections 287.900 to 287.920, the following words mean:

(1) "Administrator", the chief executive officer of the Missouri employers mutual insurance company;

(2) "Board", the board of directors of the Missouri employers mutual insurance company;

(3) "Company", the Missouri employers mutual insurance company created in section 287.902.

(L. 1993 S.B. 251 § 1)



Section 287.902 Missouri employers mutual insurance company, created, powers, purpose.

Effective 28 Aug 1993

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.902. Missouri employers mutual insurance company, created, powers, purpose. — The "Missouri Employers Mutual Insurance Company" is created as an independent public corporation for the purpose of insuring Missouri employers against liability for workers' compensation, occupational disease and employers' liability coverage. The company shall be organized and operated as a domestic mutual insurance company and it shall not be a state agency. The company shall have the powers granted a general not-for-profit corporation pursuant to section 355.090 to the extent the provisions of such section do not conflict with the provisions of sections 287.900 to 287.920. The company shall be a member of the Missouri property and casualty guaranty association, sections 375.771 to 375.779, and as such will be subject to assessments therefrom, and the members of such association shall bear responsibility in the event of the insolvency of the company. The company shall be established pursuant to the provisions of sections 287.900 to 287.920. Preference shall be given to Missouri employers that develop an annual premium of not greater than ten thousand dollars. The company shall use flexibility and experimentation in the development of types of policies and coverages offered to employers, subject to the approval of the director of the department of insurance, financial institutions and professional registration.

(L. 1993 S.B. 251 § 2)



Section 287.905 Board, created — members, appointment, qualifications, terms — chairman.

Effective 28 Aug 1993

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.905. Board, created — members, appointment, qualifications, terms — chairman. — 1. There is created a board of directors for the company. The board shall be appointed by January 1, 1994, and shall consist of five members appointed or selected as provided in this section. The governor shall appoint the initial five members of the board with the advice and consent of the senate. Each director shall serve a five-year term. Terms shall be staggered so that no more than one director's term expires each year on the first day of July. The five directors initially appointed by the governor shall determine their initial terms by lot. At the expiration of the term of any member of the board, the company's policyholders shall elect a new director in accordance with provisions determined by the board.

2. Any person may be a director who:

(1) Does not have any interest as a stockholder, employee, attorney, agent, broker or contractor of an insurance entity who writes workers' compensation insurance or whose affiliates write workers' compensation insurance; and

(2) Is of good moral character and who has never pleaded guilty to, or been found guilty of, a felony.

3. The board shall annually elect a chairman and any other officers it deems necessary for the performance of its duties. Board committees and subcommittees may also be formed.

(L. 1993 S.B. 251 § 3)



Section 287.907 Administrator, hiring of, qualifications, compensation — powers of board, generally.

Effective 28 Aug 1993

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.907. Administrator, hiring of, qualifications, compensation — powers of board, generally. — 1. By March 1, 1994, the board shall hire an administrator who shall serve at the pleasure of the board and the company shall be fully prepared to be operational by March 1, 1995, and assume its responsibilities pursuant to sections 287.900 to 287.920. The administrator shall receive compensation as established by the board and must have proven successful experience as an executive at the general management level in the insurance business.

2. The board is vested with full power, authority and jurisdiction over the company. The board may perform all acts necessary or convenient in the administration of the company or in connection with the insurance business to be carried on by the company. In this regard, the board is empowered to function in all aspects as a governing body of a private insurance carrier.

(L. 1993 S.B. 251 § 4)



Section 287.909 Administrator, duties of, bond required — immunity from liability, board and employees.

Effective 28 Aug 1993

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.909. Administrator, duties of, bond required — immunity from liability, board and employees. — 1. The administrator of the company shall act as the company's chief executive officer. The administrator shall be in charge of the day-to-day operations and management of the company.

2. Before entering the duties of office, the administrator shall give an official bond in an amount and with sureties approved by the board. The premium for the bond shall be paid by the company.

3. The administrator or his designee shall be the custodian of the moneys of the company and all premiums, deposits or other moneys paid thereto shall be deposited with a financial institution as designated by the administrator.

4. No board member, officer or employee of the company is liable in a private capacity for any act performed or obligation entered into when done in good faith, without intent to defraud, and in an official capacity in connection with the administration, management or conduct of the company or affairs relating to it.

(L. 1993 S.B. 251 § 5)



Section 287.910 Rates, board to determine, how.

Effective 28 Aug 1993

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.910. Rates, board to determine, how. — The board shall have full power and authority to establish rates to be charged by the company for insurance. The board shall contract for the services of or hire an independent actuary, a member in good standing with the American Academy of Actuaries, to develop and recommend actuarially sound rates. Rates shall be set at amounts sufficient, when invested, to carry all claims to maturity, meet the reasonable expenses of conducting the business of the company and maintain a reasonable surplus. The company shall conduct a workers' compensation program that shall be neither more nor less than self-supporting.

(L. 1993 S.B. 251 § 6)



Section 287.912 Investment policy, board to determine — administrator to make investments, how.

Effective 28 Aug 1993

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.912. Investment policy, board to determine — administrator to make investments, how. — The board shall formulate and adopt an investment policy and supervise the investment activities of the company. The administrator may invest and reinvest the surplus or reserves of the company subject to the limitations imposed on domestic insurance companies by state law. The company may retain an independent investment counsel. The board shall periodically review and appraise the investment strategy being followed and the effectiveness of such services. Any investment counsel retained or hired shall periodically report to the board on investment results and related matters.

(L. 1993 S.B. 251 § 7)



Section 287.915 Agents may sell policies, commissions.

Effective 28 Aug 1993

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.915. Agents may sell policies, commissions. — Any insurance agent or broker licensed to sell workers' compensation insurance in this state shall be authorized to sell insurance policies for the company in compliance with the bylaws adopted by the company. The board shall establish a schedule of commissions to pay for the services of the agent.

(L. 1993 S.B. 251 § 8)



Section 287.917 Workplace safety program, administrator to formulate — safety plan, contents — rates may be reduced, when.

Effective 28 Aug 1993

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.917. Workplace safety program, administrator to formulate — safety plan, contents — rates may be reduced, when. — 1. The administrator shall formulate, implement and monitor a workplace safety program for all policyholders.

2. The company shall have representatives whose sole purpose is to develop, with policyholders, a written workplace accident and injury reduction plan that promotes safe working conditions and which is based upon clearly stated goals and objectives. Company representatives shall have reasonable access to the premises of any policyholder or applicant during regular working hours. The company shall communicate the importance of a well-defined safety plan and assist in any way to obtain this objective.

3. The administrator or board may refuse to insure, or may terminate the insurance of any subscriber who refuses to permit on-site examinations or disregards the workplace accident and injury reduction plan.

4. Upon the completion of a detailed inspection and recognition of a high regard for employee work safety, a deviation may be applied to the rate structure of that insured noting special recognition of those efforts.

(L. 1993 S.B. 251 § 9)



Section 287.919 Company not to receive state appropriation, exception — revenue bonds, authorization, terms, execution, procedures.

Effective 28 Aug 1993

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.919. Company not to receive state appropriation, exception — revenue bonds, authorization, terms, execution, procedures. — 1. The Missouri employers mutual insurance company shall not receive any state appropriation, directly or indirectly, except as provided in section 287.690.

2. In order to provide funds for the creation, continued development and operation of the company, the board is authorized to issue revenue bonds from time to time, in a principal amount outstanding not to exceed forty million dollars at any given time, payable solely from premiums received from insurance policies and other revenues generated by the company.

3. The board may issue bonds to refund other bonds issued pursuant to this section.

4. The bonds shall have a maturity of no more than ten years from the date of issuance. The board shall determine all other terms, covenants and conditions of the bonds, except that no bonds may be redeemed prior to maturity unless the company has established adequate reserves for the risks it has insured.

5. The bonds shall be executed with the manual or facsimile signature of the administrator or the chairman of the board and attested by another member of the board. The bonds may bear the seal, if any, of the company.

6. The proceeds of the bonds and the earnings on those proceeds shall be used by the board for the development and operation of the Missouri employers mutual insurance company, to pay expenses incurred in the preparation, issuance and sale of the bonds and to pay any obligations relating to the bonds and the proceeds of the bonds under the United States Internal Revenue Code of 1986, as amended.

7. The bonds may be sold at a public sale or a private sale. If the bonds are sold at a public sale, the notice of sale and other procedures for the sale shall be determined by the administrator or the company.

8. This section is full authority for the issuance and sale of the bonds and the bonds shall not be invalid for any irregularity or defect in the proceedings for their issuance and sale and shall be incontestable in the hands of bona fide purchasers or holders of the bonds for value.

9. An amount of money from the sources specified in subsection 2 of this section sufficient to pay the principal of and any interest on the bonds as they become due each year shall be set aside and is hereby pledged for the payment of the principal and interest on the bonds.

10. The bonds shall be legal investments for any person or board charged with the investment of public funds and may be accepted as security for any deposit of public money, and the bonds and interest thereon are exempt from taxation by the state and any political subdivision or agency of the state.

11. The bonds shall be payable by the company, which shall keep a complete record relating to the payment of the bonds.

12. Not more than fifty percent of the bonds sold shall be sold to public entities.

(L. 1993 S.B. 251 § 10)



Section 287.920 Audit required, when, procedure — report, contents, governor and general assembly to receive — administrator to formulate budget — department, duties — subscribers to be provided policy, when.

Effective 28 Aug 1993

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.920. Audit required, when, procedure — report, contents, governor and general assembly to receive — administrator to formulate budget — department, duties — subscribers to be provided policy, when. — 1. The board shall cause an annual audit of the books of accounts, funds and securities of the company to be made by a competent and independent firm of certified public accountants, the cost of the audit to be charged against the company. A copy of the audit report shall be filed with the director of the department of insurance, financial institutions and professional registration and the administrator. The audit shall be open to the public for inspection.

2. The board shall submit an annual independently audited report in accordance with procedures governing annual reports adopted by the National Association of Insurance Commissioners by March first of each year and the report shall be delivered to the governor and the general assembly and shall indicate the business done by the company during the previous year and contain a statement of the resources and liabilities of the company.

3. The administrator shall annually submit to the board for its approval an estimated budget of the entire expense of administering the company for the succeeding calendar year having due regard to the business interests and contract obligations of the company.

4. The incurred loss experience and expense of the company shall be ascertained each year to include but not be limited to estimates of outstanding liabilities for claims reported to the company but not yet paid and liabilities for claims arising from injuries which have occurred but have not yet been reported to the company. If there is an excess of assets over liabilities, necessary reserves and a reasonable surplus for the catastrophe hazard, then a cash dividend may be declared or a credit allowed to an employer who has been insured with the company in accordance with criteria approved by the board, which may account for the employer's safety record and performance.

5. The department of insurance, financial institutions and professional registration shall conduct an examination of the company in the manner and under the conditions provided by the statutes of the insurance code for the examination of insurance carriers. The board shall pay the cost of the examination as an expense of the company. The company is subject to all provisions of the statutes which relate to private insurance carriers and to the jurisdiction of the department of insurance, financial institutions and professional registration in the same manner as private insurance carriers, except as provided by the director.

6. For the purpose of ascertaining the correctness of the amount of payroll reported, the number of employees on the employer's payroll and for such other information as the administrator may require in the proper administration of the company, the records and payrolls of each employer insured by the company shall always be open to inspection by the administrator or his duly authorized agent or representative.

7. Every employer provided insurance coverage by the company, upon complying with the underwriting standards adopted by the company, and upon completing the application form prescribed by the company, shall be furnished with a policy showing the date on which the insurance becomes effective.

(L. 1993 S.B. 251 § 11)



Section 287.930 Definitions.

Effective 01 Jan 1994, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.930. Definitions. — As used in sections 287.930 to 287.975, the following terms mean:

(1) "Accepted actuarial standards", the standards adopted by the Casualty Actuarial Society in its Statement of Principles Regarding Property and Casualty Insurance Ratemaking, and the Standards of Practice adopted by the Actuarial Standards Board;

(2) "Advisory organization", any entity which either has two or more member insurers or is controlled either directly or indirectly by two or more insurers and which assists insurers in ratemaking related activities. Two or more insurers which have a common ownership or operate in this state under common management or control constitute a single insurer for the purpose of this definition. "Advisory organization" does not include a joint underwriting association, any actuarial or legal consultant, any employee of an insurer or insurers under common control or management or their employees or manager;

(3) "Classification system" or "classification", the plan, system or arrangement for recognizing differences in exposure to hazards among industries, occupations or operations of insurance policyholders;

(4) "Competitive market", a market which has not been found to be noncompetitive pursuant to section 287.942;

(5) "Director", the director of the department of insurance, financial institutions and professional registration;

(6) "Expenses", that portion of any rate attributable to acquisition and field supervision; collection expenses and general expenses; and taxes, licenses and fees;

(7) "Experience rating", a rating procedure using past insurance experience of the individual policyholder to forecast future losses by measuring the policyholder's loss experience against the loss experience of policyholders in the same classification to produce a prospective premium credit, debit or unity modification;

(8) "Loss trending", any procedure for projecting developed losses to the average date of loss for the period during which the policies are to be effective;

(9) "Market", the interaction between buyers and sellers of workers' compensation insurance within this state pursuant to the provisions of sections 287.930 to 287.975;

(10) "Noncompetitive market", a market for which there is a ruling in effect pursuant to section 287.942 that a reasonable degree of competition does not exist;

(11) "Prospective loss costs", that portion of a rate that does not include provisions for expenses, other than loss adjustment expenses, or profit. "Prospective loss costs" are developed losses projected through loss trending to a future point in time, including any assessments that are loss-based, and ascertained by accepted actuarial standards;

(12) "Pure premium rate", that portion of the rate which represents the loss cost per unit of exposure including loss adjustments expense;

(13) "Rate", the cost of insurance per exposure base unit, prior to any application of individual risk variations based on loss or expense considerations, and does not include minimum premiums;

(14) "Residual market", the plan, either voluntary or mandated by law, involving participation by insurers in the equitable apportionment among them of insurance which may be afforded applicants who are unable to obtain insurance through ordinary methods;

(15) "Statistical plan", the plan, system or arrangement used in collecting data;

(16) "Supplementary rate information", any manual or plan of rates, classifications system, rating schedule, minimum premium, policy fee, rating rule, rating plan, and any other similar information needed to determine the applicable premium for an insured;

(17) "Supporting information", the experience and judgment of the filer and the experience or data of other insurers or organizations relied on by the filer, the interpretation of any statistical data relied on by the filer, descriptions of methods used in making the rates and any other similar information required to be filed by the director.

(L. 1993 S.B. 251 § 17)

Effective 1-01-94



Section 287.932 Act not applicable, when — unfair trade practices, when.

Effective 01 Jan 1994, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.932. Act not applicable, when — unfair trade practices, when. — 1. Nothing in sections 287.930 to 287.975 prohibits or regulates the payment of dividends, savings or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members or subscribers, but in the payment of such dividends there shall be no unfair discrimination between policyholders.

2. A plan for the payment of dividends, savings or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members or subscribers shall not be considered a rating plan or system.

3. It shall be an unfair trade practice pursuant to sections 375.934 and 375.936 to make the payment of a dividend or any portion thereof conditioned upon renewal of the policy or contract.

(L. 1993 S.B. 251 § 18)

Effective 1-01-94



Section 287.935 Insurer and advisory organization not to make agreement restraining trade — insurer must use uniform experience rating plan — exceptions.

Effective 01 Jan 1994, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.935. Insurer and advisory organization not to make agreement restraining trade — insurer must use uniform experience rating plan — exceptions. — 1. No insurer or advisory organization shall make any arrangement with any other insurer, advisory organization or other person which has the purpose or effect or restraining trade unreasonably or of substantially lessening competition in the business of insurance.

2. No insurer shall agree with any other insurer or with the advisory organization to adhere to or use any rate, rating plan, other than the uniform experience rating plan, or rating rule except as needed to comply with the requirements of section 287.955.

3. The fact that two or more insurers, whether or not members or subscribers of the advisory organization, use consistently or intermittently, the same rates, rating plans, rating schedules, rating rules, policy forms, rate classifications, underwriting rules, surveys or inspections or similar materials is not sufficient in itself to support a finding that an agreement exists.

4. Two or more insurers which have a common ownership or operate in this state under common management or control may act in concert between or among themselves with respect to any matters pertaining to those activities authorized in sections 287.930 to 287.975 as if they constituted a single insurer.

(L. 1993 S.B. 251 § 19)

Effective 1-01-94



Section 287.937 Director may conduct examinations — insurer and advisory organizations to maintain records, purpose — cost of examination — outstate examination may be accepted.

Effective 01 Jan 1994, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.937. Director may conduct examinations — insurer and advisory organizations to maintain records, purpose — cost of examination — outstate examination may be accepted. — 1. The director may examine any insurer and the advisory organization as deemed necessary to ascertain compliance with sections 287.930 to 287.975.

2. Every insurer and the advisory organization shall maintain reasonable records of the type and kind reasonably adapted to its method of operation containing its experiences or the experience of its members including the data, statistics or information collected or used by it in its activities. These records shall be available at all reasonable times to enable the director to determine whether the activities of the advisory organization, insurer or association comply with the provisions of sections 287.930 to 287.975. Such records shall be maintained in an office within this state or shall be made available to the director for examination or inspection at any time upon reasonable notice.

3. The reasonable cost of an examination made pursuant to this section shall be paid by the examined party upon presentation of a detailed account of such costs.

4. In lieu of any such examination the director may accept the report of an examination by the insurance supervisory official of another state, made pursuant to the laws of such state.

(L. 1993 S.B. 251 § 20)

Effective 1-01-94



Section 287.940 Penalties for violations, director may impose — each day a separate violation, when — license may be suspended or revoked, when.

Effective 01 Jan 1994, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.940. Penalties for violations, director may impose — each day a separate violation, when — license may be suspended or revoked, when. — 1. The director may, upon a finding that any person or organization has violated any provision of sections 287.930 to 287.975, impose a penalty of not more than one thousand dollars for each such violation, but if the director finds such violation to be willful, a penalty of not more than ten thousand dollars for each such violation may be imposed. Such penalties may be in addition to any other penalty provided by law.

2. For purposes of this section, any insurer using a rate for which the insurer has failed to file the rate, supplementary rate information or supporting information, as required by sections 287.930 to 287.975, shall have committed a separate violation for each day such failure continues.

3. The director may suspend or revoke the license of any advisory organization or insurer which fails to comply with an order of the director within the time limit specified by such order, or any extension thereof which the director may grant.

4. The director may determine when a suspension of license shall become effective and it shall remain in effect for the period fixed by the director, unless the director modifies or rescinds such suspension, or until the order upon which such suspension is based is modified, rescinded or reversed.

5. No penalty shall be imposed and no license shall be suspended or revoked except on a written order of the director, stating the findings made after hearing.

(L. 1993 S.B. 251 § 21)

Effective 1-01-94



Section 287.942 Competitive market presumed to exist, when — reasonable degree of competition, factors.

Effective 01 Jan 1994, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.942. Competitive market presumed to exist, when — reasonable degree of competition, factors. — 1. A competitive market is presumed to exist unless the director, after hearing, determines that a reasonable degree of competition does not exist in the market and the director issues an order to that effect. Such an order shall expire no later than one year after issue. In determining whether a reasonable degree of competition exists, the director may consider relevant tests of workable competition pertaining to market structure, market performance and market conduct. For the purposes of this section,

2. In determining whether a reasonable degree of competition exists, the following factors shall be considered:

(1) Generally accepted and relevant tests of competition pertaining to market structure, market performance and market conduct;

(2) Market concentration as measured by the Herfindahl-Herschman Index;

(3) The number of insurers transacting workers' compensation insurance in the market;

(4) Insurer market shares and changes in market shares;

(5) Ease of entry into the market;

(6) Whether long-term profitability for insurers in the market is unreasonably high in relation to the risks being insured; and

(7) Whether long-term profitability for insurers in the market is reasonable in relation to industries of comparable business risk.

(L. 1993 S.B. 251 § 22)

Effective 1-01-94



Section 287.945 Director to monitor degree of competition, purpose.

Effective 01 Jan 1994, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.945. Director to monitor degree of competition, purpose. — In determining whether or not a competitive market exists pursuant to section 287.942, the director shall monitor the degree of competition in this state. In doing so, the director shall use existing relevant information, analytical systems and other sources; cause or participate in the development of new relevant information, analytical systems and other sources; or rely on some combination thereof. Such activities may be conducted internally within the department of insurance, financial institutions and professional registration, in cooperation with other state insurance departments, through outside contractors or in any other appropriate manner.

(L. 1993 S.B. 251 § 23)

Effective 1-01-94



Section 287.947 Insurers to file rate information in competitive market with the director, purpose — noncompetitive market, information filed — form of filing — public inspection.

Effective 01 Jan 1994, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.947. Insurers to file rate information in competitive market with the director, purpose — noncompetitive market, information filed — form of filing — public inspection. — 1. In a competitive market, every insurer shall file with the director all rates and supplementary rate information which is to be used in this state, except as provided in section 287.955. Such rates and supplementary rate information shall be filed not later than thirty days after the effective date. If the director finds, after a hearing, that an insurer's rates require closer supervision because of the insurer's financial condition or unfairly discriminatory rating practices, the insurer shall file with the director at least thirty days before the effective date, all such rates and such supplementary rate information and supporting information as prescribed by the director. Upon application by the filer, the director may authorize an earlier effective date.

2. In a noncompetitive market every insurer shall file with the director all rates and supplementary rate information which is to be used in this state, except as provided in section 287.942. Such rates and supplementary rate information and supporting information required by the director shall be filed at least thirty days before the effective date. Upon application by the filer, the director may authorize an earlier effective date.

3. Rates filed pursuant to this section shall be filed in such form and manner as prescribed by the director. In a noncompetitive market, whenever a filing is not accompanied by such information as the director has required under this section, the director shall so inform the insurer within fifteen days and the filing shall not be deemed to be made until the information is furnished or the insurer certifies that the additional information is not maintained or cannot be provided.

4. All rates, supplementary rate information and any supporting information for risks filed under sections 287.930 to 287.975 shall, as soon as filed, be open to public inspection at any reasonable time. Copies may be obtained by any person on request and upon payment of a reasonable charge.

(L. 1993 S.B. 251 § 24)

Effective 1-01-94



Section 287.950 Competitive market, rates not to be excessive, inadequate, unfairly discriminatory.

Effective 01 Jan 1994, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.950. Competitive market, rates not to be excessive, inadequate, unfairly discriminatory. — 1. Rates in a competitive market shall not be excessive, inadequate or unfairly discriminatory. Rates are excessive if it is likely to produce a long-run profit that is unreasonably high for the insurance provided or if expenses are unreasonably high in relation to services rendered. Rates are not inadequate unless clearly insufficient to sustain projected losses and expenses and the use of such rates, if continued, will tend to create a monopoly in the market. A rate is inadequate if funds equal to the full ultimate cost of anticipated losses and loss adjustment expenses are not produced when the prospective loss costs are applied to anticipated payrolls.

2. Unfair discrimination exists if, after allowing for practical limitations, price differentials fail to reflect equitably the differences in expected losses and expenses. A rate is not unfairly discriminatory because different premiums result for policyholders with like loss exposures but different expenses, or like expenses but different loss exposures, so long as the rate reflects the differences with reasonable accuracy.

(L. 1993 S.B. 251 § 25)

Effective 1-01-94



Section 287.952 Rate standards in noncompetitive market, factors.

Effective 01 Jan 1994, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.952. Rate standards in noncompetitive market, factors. — In determining whether rates comply with the excessiveness standard in a noncompetitive market, the inadequacy standard and the unfair discrimination standard, the following criteria shall apply:

(1) Due consideration may be given to past and prospective loss and expense experience within and outside of this state, to catastrophe hazards and contingencies, to events or trends within and outside of this state, to loadings for leveling premium rates over time, for dividends or savings to be allowed or returned by insurers to their policyholders, members or subscribers, and to all other relevant factors, including judgment;

(2) The expense provisions included in the rates to be used by an insurer shall reflect the operating methods of the insurer and, so far as it is credible, its own actual and anticipated expense experience;

(3) The rates may contain provisions for contingencies and an allowance permitting a reasonable profit. In determining the reasonableness of profit, consideration should be given to all investment income attributable to premiums and the reserves associated with those premiums.

(L. 1993 S.B. 251 § 26)

Effective 1-01-94



Section 287.955 Insurers to adhere to uniform classification system, plan — director to designate advisory organization, purpose, duties — risk premium modification plan, requirements.

Effective 28 Aug 2016

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.955. Insurers to adhere to uniform classification system, plan — director to designate advisory organization, purpose, duties — risk premium modification plan, requirements. — 1. Every workers’ compensation insurer shall adhere to a uniform classification system and uniform experience rating plan filed with the director by the advisory organization designated by the director and subject to his disapproval.

2. An insurer may develop subclassifications of the uniform classification system upon which a rate may be made, except that such subclassifications shall be filed with the director thirty days prior to their use. The director shall disapprove subclassifications if the insurer fails to demonstrate that the data thereby produced can be reported consistent with the uniform statistical plan and classification system.

3. The director shall designate an advisory organization to assist him in gathering, compiling and reporting relevant statistical information. Every workers’ compensation insurer shall record and report its workers’ compensation experience to the designated advisory organization as set forth in the uniform statistical plan approved by the director.

4. The designated advisory organization shall develop and file manual rules, subject to the approval of the director, reasonably related to the recording and reporting of data pursuant to the uniform statistical plan, uniform experience rating plan, and the uniform classification system.

5. Every workers’ compensation insurer shall adhere to the approved manual rules and experience rating plan in writing and reporting its business. No insurer shall agree with any other insurer or with the advisory organization to adhere to manual rules which are not reasonably related to the recording and reporting of data pursuant to the uniform classification system of the uniform statistical plan.

6. (1) A workers’ compensation insurer may develop an individual risk premium modification rating plan which prospectively modifies premium based upon individual risk characteristics which are predictive of future loss. Such rating plan shall be filed thirty days prior to use and may be subject to disapproval by the director.

(2) (a) Premium modifications under this subsection may be determined by an underwriter assessing the individual risk characteristics and applying premium credits and debits as specified under a schedule rating plan. Alternatively, an insurer may utilize software or a computer risk modeling system designed to identify and assess individual risk characteristics and which systematically and uniformly applies premium modifications to similarly situated employers. The rating plan shall establish objective standards for measuring variations in individual risks for hazards or expense or both. The rating plan shall not utilize factors which are duplicative of factors otherwise utilized in the development of rates or premiums, including the uniform classification system and the uniform experience rating plan. No premium modification factors shall be based solely upon the geographic location of the employer.

(b) Premium modifications resulting from a schedule rating plan, with an underwriter determining individual risk characteristics, shall be limited to plus or minus twenty-five percent. Up to an additional ten percent credit may be given for a reduction in the insurer’s expenses.

(c) Premium modifications resulting from a risk modeling system shall be limited to plus or minus fifty percent. Premium modifications resulting from a risk modeling system shall be reported separately under the uniform statistical plan from premium modifications resulting from a schedule rating plan.

(d) Changes in premium modification factors may occur if there is a change in the insurer, the insurer amends or withdraws the rating plan, or if there is a change in the insured employer’s operations or risk characteristics underlying the premium modification factor.

(3) Within thirty days of a request, the insurer shall clearly disclose to the employer the individual risk characteristics which result in premium modifications. However, this disclosure shall not in any way require the release to the insured employer of any trade secret or proprietary information or data used to derive the premium modification and that meets the definitions of, and is protected by, the provisions of chapter 417.

(L. 1993 S.B. 251 § 27, A.L. 2013 S.B. 1, A.L. 2016 H.B. 2194)



Section 287.957 Experience rating plan, contents.

Effective 28 Aug 2016

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.957. Experience rating plan, contents. — The experience rating plan shall contain reasonable eligibility standards, provide adequate incentives for loss prevention, and shall provide for sufficient premium differentials so as to encourage safety. The uniform experience rating plan shall be the exclusive means of providing prospective premium adjustment based upon measurement of the loss-producing characteristics of an individual insured. An insurer may submit a rating plan or plans providing for retrospective premium adjustments based upon an insured’s past experience. Such system shall provide for retrospective adjustment of an experience modification and premiums paid pursuant to such experience modification where a prior reserved claim produced an experience modification that varied by greater than fifty percent from the experience modification that would have been established based on the settlement amount of that claim. The rating plan shall prohibit an adjustment to the experience modification of an employer if the total medical cost does not exceed twenty percent of the current split point of primary and excess losses under the uniform experience rating plan, and the employer pays all of the total medical costs and there is no lost time from the employment, other than the first three days or less of disability under subsection 1 of section 287.160, and no claim is filed. An employer opting to utilize this provision maintains an obligation to report the injury under subsection 1 of section 287.380.

(L. 1993 S.B. 251 § 28, A.L. 2005 S.B. 1 & 130, A.L. 2016 S.B. 613 merged with S.B. 700)



Section 287.960 Disapproval of rate, when, how — procedures, director's powers — effect.

Effective 01 Jan 1994, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.960. Disapproval of rate, when, how — procedures, director's powers — effect. — 1. A rate may be disapproved at any time subsequent to the effective date. A rate subject to prefiling under section 287.947 may also be disapproved before the effective date. A rate for a residual market in which insurers are mandated by law to participate shall not become effective until approved by the director, as provided in section 287.896.

2. The director may disapprove a rate for use in a competitive market if the director finds that the rate is inadequate or unfairly discriminatory under section 287.950. The director shall disapprove a rate for use in a noncompetitive market if he finds that the rate is excessive, inadequate or unfairly discriminatory under section 287.950.

3. If the director finds that a reasonable degree of competition does not exist in a market in accordance with section 287.942, the director may require that the insurers in that market file supporting information in support of existing rates. If the director believes that such rates may violate any of the requirements of sections 287.930 to 287.975, a hearing shall be called prior to any disapproval.

4. If the director believes that rates in a competitive market violate the inadequacy or unfair discrimination standard in section 287.950 or any other applicable requirement of this act*, the director may require that the insurers in that market file supporting information in support of existing rates. If after reviewing the supporting rate information, the director continues to believe that the rates may violate these requirements, a hearing shall be called prior to any disapproval.

5. The director may disapprove, without hearing, rates prefiled pursuant to section 287.947 that have not become effective; however, the insurer whose rates have been disapproved shall be given a hearing upon a written request made within thirty days after the disapproval order.

6. If the director disapproves a rate, the director shall issue an order specifying in what respects it fails to meet the requirements of sections 287.930 to 287.975 and stating when, within a reasonable period thereafter, such rate shall be discontinued for any policy issued or renewed after a date specified in the order. The order shall be issued subject to the requirements of section 287.962. Such order may include a provision for premium adjustment for the period after the effective date of the order for policies in effect on such date.

7. Whenever an insurer has no legally effective rates as a result of the director's disapproval of rates or other act, the director shall on request of the insurer specify interim rates for the insurer that are high enough to protect the interests of all parties and may order that a specified portion of the premiums be placed in an escrow account approved by him. When new rates become legally effective, the director shall order the escrowed funds or any overcharge in the interim rates to be distributed appropriately, except that refunds of less than ten dollars per policyholder shall not be required.

(L. 1993 S.B. 251 § 29)

Effective 1-01-94

*"This act" (S.B. 251, 1993) contains numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 287.962 Hearings, when, conduct of — findings made, when — right to judicial determination.

Effective 01 Jan 1994, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.962. Hearings, when, conduct of — findings made, when — right to judicial determination. — 1. Any hearing under this section shall be held at a place designated by the director and upon not less than thirty days' written notice to the insurer or the advisory organization. A full stenographic record shall be prepared for any hearing held pursuant to this section. The hearing may be conducted by a hearing officer designated by the director. All orders and determinations shall be based on findings of fact and conclusions of law.

2. The director shall make written findings and conclusions and shall set them forth in an order issued within twenty days of the close of the record. A hearing under this section shall not be adjourned or recessed except upon application of an insurer or the advisory organization. An application to adjourn or recess shall be for extraordinary circumstances and not for the purpose of delay. The grounds for any adjournment or recess of a hearing conducted pursuant to this section shall be specifically stated in the record.

3. Any insurer or the advisory organization may obtain a judicial declaration as to the validity of any order by bringing an action for declaratory relief. The right to judicial determination shall not be affected by the failure to seek reconsideration of the order. The order may be declared invalid for failure to comply with the provisions of sections 287.930 to 287.975. The review of any such order shall be on the basis of the record of the proceedings before the director and shall be affirmed if supported by competent and substantial evidence upon the whole record.

(L. 1993 S.B. 251 § 30)

Effective 1-01-94



Section 287.965 Aggrieved party may file application with director, hearing held, when — findings, effect of.

Effective 01 Jan 1994, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.965. Aggrieved party may file application with director, hearing held, when — findings, effect of. — 1. Any person or organization aggrieved with respect to any filing which is in effect may make written application to the director for a hearing thereon, except that the insurer or rating organization that made the filing shall not be authorized to proceed under this subsection. Such application shall specify the grounds to be relied upon by the applicant. If the director finds that the application is made in good faith, that the applicant would be so aggrieved if his grounds are established, and that such grounds otherwise justify holding such a hearing, he shall, within thirty days after receipt of such application, hold a hearing upon not less than ten days' written notice to the applicant and to every insurer which made such filing.

2. If, after such hearing, the director finds that the filing does not meet the requirements of sections 287.930 to 287.975, he shall issue an order specifying in what respects he finds that such filing fails to meet the requirements of sections 287.930 to 287.975, and stating when, within a reasonable period thereafter, such filing shall be deemed no longer effective. Copies of such order shall be sent to the applicant and to every such insurer. The order shall not affect any contract or policy made or issued prior to the expiration of the period set forth in such order.

(L. 1993 S.B. 251 § 31)

Effective 1-01-94



Section 287.967 Advisory organization must obtain license, restrictions — license, application — designation of by director, duration.

Effective 01 Jan 1994, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.967. Advisory organization must obtain license, restrictions — license, application — designation of by director, duration. — 1. The advisory organization shall not provide any service relating to the rates of any insurance subject to sections 287.930 to 287.975, and no insurer shall use the services of such organization for such purposes unless the organization has obtained a license under subsection 3 of this section.

2. The advisory organization shall not refuse to supply any services for which it is licensed in this state to any insurer authorized to do business in this state and offering to pay the fair and usual compensation for the services.

3. An organization applying for the license for designation as the advisory organization shall include with its application:

(1) A copy of its constitution; charter; articles of organization, agreement, association or incorporation; and a copy of its bylaws, plan of operation, and any other rules or regulations governing the conduct of its business;

(2) A list of its members and subscribers;

(3) The name and address of one or more residents of this state upon whom notices, process affecting it, or orders of the director may be served;

(4) A statement showing its technical qualifications for acting in the capacity for which it seeks a license; and

(5) Any other relevant information and documents that the director may require.

4. Every organization which has applied for the license shall notify the director of every material change in the facts or in the documents on which its application was based. Any amendment to a document filed under this section shall be filed at least thirty days before it becomes effective.

5. The director, upon a finding that an applicant and the individuals through whom it acts are competent, trustworthy and technically qualified to provide the services proposed, and that all requirements of law are met, shall issue one license to designate the advisory organization which specifies the authorized activity of the applicant. The director shall not issue the license if the proposed activity would tend to create a monopoly or to substantially lessen competition in the market.

6. The license issued pursuant to this section shall remain in effect until the licensee withdraws from the state or until the license is suspended or revoked. The director may at any time, after hearing, revoke or suspend the license of the advisory organization if it does not comply with the requirements and standards of sections 287.930 to 287.975.

(L. 1993 S.B. 251 § 32)

Effective 1-01-94



Section 287.970 Advisory organization not to file rates on behalf of insurer, exception.

Effective 01 Jan 1994, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.970. Advisory organization not to file rates on behalf of insurer, exception. — In addition to other prohibitions contained in sections 287.930 to 287.975, except as specifically permitted under section 287.972, the advisory organization shall not:

(1) Compile or distribute recommendations relating to rates that include expenses, other than loss adjustment expenses, or profit; or

(2) File rates, supplementary rate information or supporting information on behalf of an insurer.

(L. 1993 S.B. 251 § 33)

Effective 1-01-94



Section 287.972 Advisory organization's permitted activities — director may allow pure premium rate data to be distributed.

Effective 28 Aug 2005

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.972. Advisory organization's permitted activities — director may allow pure premium rate data to be distributed. — 1. The advisory organization, in addition to other activities not prohibited, may:

(1) Develop statistical plans, including class definitions;

(2) Collect statistical data from members, subscribers or any other source;

(3) Prepare and distribute pure premium rate data, adjusted for loss development and loss trending, in accordance with its statistical plans as specified in subsection 2 of this section. Such data and adjustments should be in sufficient detail so as to permit insurers to modify such pure premiums based on their own rating methods or interpretations of underlying data;

(4) Prepare and distribute manuals of rating rules and rating schedules that do not contain any rules or schedules including final rates of permitting calculation of final rates without information outside the manuals;

(5) Distribute information that is filed with the director and open to public inspection;

(6) Conduct research and collect statistics in order to discover, identify and classify information relating to causes or prevention of losses;

(7) Prepare and file policy forms and endorsements and consult with members, subscribers and others relative to their use and application;

(8) Collect, compile and distribute past and current prices of individual insurers if such information is made available to the general public;

(9) Conduct research and collect information to determine the impact of benefit level changes on pure premium rates;

(10) Prepare and distribute rules and rating values for the uniform experience rating plan. Calculate and disseminate individual risk premium modifications;

(11) Assist an individual insurer to develop rates, supplementary rate information or supporting information when so authorized by the individual insurer.

2. The director of the department of insurance, financial institutions and professional registration will allow pure premium rate data, adjusted for loss development and loss trending, to be distributed, upon filing with the director with a final distribution in a format which allows a comparison of such data, adjusted for loss development without any trend factor, with a trend factor developed by the advisory organization, and with a trend factor developed by the director, for each of the various job classifications. Such data may be used, at their option, by workers' compensation insurers, self-funded employers, or self-insured groups of employers, to determine their own final rates or charges for workers' compensation insurance coverage. The authority to establish such a reporting format shall not be interpreted as allowing the director of the department of insurance, financial institutions and professional registration to set final rates where a competitive market exists under the provisions of sections 287.930 to 287.975.

(L. 1993 S.B. 251 § 34, A.L. 2005 S.B. 1 & 130)



Section 287.975 Pure premium rate, schedule of rates, filed with director, when — payroll differential, advisory organization to collect data, when, purpose — construction group, submission to advisory organization.

Effective 28 Aug 2016

Title XVIII LABOR AND INDUSTRIAL RELATIONS

287.975. Pure premium rate, schedule of rates, filed with director, when — payroll differential, advisory organization to collect data, when, purpose — construction group, submission to advisory organization. — 1. The advisory organization shall file with the director every pure premium rate, every manual of rating rules, every rating schedule and every change or amendment, or modification of any of the foregoing, proposed for use in this state no more than thirty days after it is distributed to members, subscribers or others.

2. The advisory organization which makes a uniform classification system for use in setting rates in this state shall collect data for two years after January 1, 1994, on the payroll differential between employers within the construction group of code classifications, including, but not limited to, payroll costs of the employer and number of hours worked by all employees of the employer engaged in construction work. Such data shall be transferred to the department of insurance, financial institutions and professional registration in a form prescribed by the director of the department of insurance, financial institutions and professional registration, and the department shall compile the data and develop a formula to equalize premium rates for employers within the construction group of code classifications based on such payroll differential within three years after the data is submitted by the advisory organization.

3. The formula to equalize premium rates for employers within the construction group of code classifications established under subsection 2 of this section shall be the formula in effect on January 1, 1999. This subsection shall become effective on January 1, 2014.

4. For the purposes of calculating the premium credit under the Missouri contracting classification premium adjustment program, an employer within the construction group of code classifications may submit to the advisory organization the required payroll record information for the first, second, third, or fourth calendar quarter of the year prior to the workers’ compensation policy beginning or renewal date, provided that the employer clearly indicates for which quarter the payroll information is being submitted.

(L. 1993 S.B. 251 § 35, A.L. 2013 H.B. 404 & 614, A.L. 2016 S.B. 613 merged with S.B. 700)






Chapter 288 Employment Security

Chapter Cross References



Section 288.010 Title of law.

Effective 28 Aug 1951

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.010. Title of law. — This chapter shall be known and may be cited as the "Missouri Employment Security Law".

(L. 1951 p. 564)



Section 288.020 Public policy declared — construction of law.

Effective 28 Aug 1951

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.020. Public policy declared — construction of law. — 1. As a guide to the interpretation and application of this law, the public policy of this state is declared to be as follows: Economic insecurity due to unemployment is a serious menace to health, morals, and welfare of the people of this state resulting in a public calamity. The legislature, therefore, declares that in its considered judgment the public good and the general welfare of the citizens of this state require the enactment of this measure, under the police powers of the state, for compulsory setting aside of unemployment reserves to be used for the benefit of persons unemployed through no fault of their own.

2. This law shall be liberally construed to accomplish its purpose to promote employment security both by increasing opportunities for jobs through the maintenance of a system of public employment offices and by providing for the payment of compensation to individuals in respect to their unemployment.

(L. 1951 p. 564)

CROSS REFERENCE:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008

(1964) As used in this section “fault” is not limited to conduct of the employee which is blameworthy or worthy of censure but means also failure of volition. Neely v. Industrial Comm. of Mo., Div. of Employment Security (A.), 379 S.W.2d 201.

(1977) Change in sick leave policy, rescheduling of working hours and change of wage payment dates was not “good cause” for voluntary termination of employment by claimant. Belle State Bank v. Industrial Commission Division of Employment Security (A.), 547 S.W.2d 841.



Section 288.030 Definitions — calculation of Missouri average annual wage.

Effective 28 Aug 2014

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.030. Definitions — calculation of Missouri average annual wage. — 1. As used in this chapter, unless the context clearly requires otherwise, the following terms mean:

(1) "Appeals tribunal", a referee or a body consisting of three referees appointed to conduct hearings and make decisions on appeals from administrative determinations, petitions for reassessment, and claims referred pursuant to subsection 2 of section 288.070;

(2) "Base period", the first four of the last five completed calendar quarters immediately preceding the first day of an individual's benefit year;

(3) "Benefit year", the one-year period beginning with the first day of the first week with respect to which an insured worker first files an initial claim for determination of such worker's insured status, and thereafter the one-year period beginning with the first day of the first week with respect to which the individual, providing the individual is then an insured worker, next files such an initial claim after the end of the individual's last preceding benefit year;

(4) "Benefits", the money payments payable to an insured worker, as provided in this chapter, with respect to such insured worker's unemployment;

(5) "Calendar quarter", the period of three consecutive calendar months ending on March thirty-first, June thirtieth, September thirtieth, or December thirty-first;

(6) "Claimant", an individual who has filed an initial claim for determination of such individual's status as an insured worker, a notice of unemployment, a certification for waiting week credit, or a claim for benefits;

(7) "Commission", the labor and industrial relations commission of Missouri;

(8) "Common paymaster", two or more related corporations in which one of the corporations has been designated to disburse remuneration to concurrently employed individuals of any of the related corporations;

(9) "Contributions", the money payments to the unemployment compensation fund required by this chapter, exclusive of interest and penalties;

(10) "Decision", a ruling made by an appeals tribunal or the commission after a hearing;

(11) "Deputy", a representative of the division designated to make investigations and administrative determinations on claims or matters of employer liability or to perform related work;

(12) "Determination", any administrative ruling made by the division without a hearing;

(13) "Director", the administrative head of the division of employment security;

(14) "Division", the division of employment security which administers this chapter;

(15) "Employing unit", any individual, organization, partnership, corporation, common paymaster, or other legal entity, including the legal representatives thereof, which has or, subsequent to June 17, 1937, had in its employ one or more individuals performing services for it within this state. All individuals performing services within this state for any employing unit which maintains two or more separate establishments within this state shall be deemed to be employed by a single employing unit for all the purposes of this chapter. Each individual engaged to perform or to assist in performing the work of any person in the service of an employing unit shall be deemed to be engaged by such employing unit for all the purposes of this chapter, whether such individual was engaged or paid directly by such employing unit or by such person, provided the employing unit had actual or constructive knowledge of the work;

(16) "Employment office", a free public employment office operated by this or any other state as a part of a state controlled system of public employment offices including any location designated by the state as being a part of the one-stop career system;

(17) "Equipment", a motor vehicle, straight truck, tractor, semitrailer, full trailer, any combination of these and any other type of equipment used by authorized carriers in the transportation of property for hire;

(18) "Fund", the unemployment compensation fund established by this chapter;

(19) "Governmental entity", the state, any political subdivision thereof, any instrumentality of any one or more of the foregoing which is wholly owned by this state and one or more other states or political subdivisions and any instrumentality of this state or any political subdivision thereof and one or more other states or political subdivisions;

(20) "Initial claim", an application, in a form prescribed by the division, made by an individual for the determination of the individual's status as an insured worker;

(21) "Insured work", employment in the service of an employer;

(22) (a) As to initial claims filed after December 31, 1990, "insured worker", a worker who has been paid wages for insured work in the amount of one thousand dollars or more in at least one calendar quarter of such worker's base period and total wages in the worker's base period equal to at least one and one-half times the insured wages in that calendar quarter of the base period in which the worker's insured wages were the highest, or in the alternative, a worker who has been paid wages in at least two calendar quarters of such worker's base period and whose total base period wages are at least one and one-half times the maximum taxable wage base, taxable to any one employer, in accordance with subsection 2 of section 288.036. For the purposes of this definition, "wages" shall be considered as wage credits with respect to any benefit year, only if such benefit year begins subsequent to the date on which the employing unit by which such wages were paid has become an employer;

(b) As to initial claims filed after December 31, 2004, wages for insured work in the amount of one thousand two hundred dollars or more, after December 31, 2005, one thousand three hundred dollars or more, after December 31, 2006, one thousand four hundred dollars or more, after December 31, 2007, one thousand five hundred dollars or more in at least one calendar quarter of such worker's base period and total wages in the worker's base period equal to at least one and one-half times the insured wages in that calendar quarter of the base period in which the worker's insured wages were the highest, or in the alternative, a worker who has been paid wages in at least two calendar quarters of such worker's base period and whose total base period wages are at least one and one-half times the maximum taxable wage base, taxable to any one employer, in accordance with subsection 2 of section 288.036;

(23) "Misconduct", only as the term is used in this chapter, conduct or failure to act in a manner that is connected with work, regardless of whether such conduct or failure to act occurs at the workplace or during work hours, which shall include:

(a) Conduct or a failure to act demonstrating knowing disregard of the employer's interest or a knowing violation of the standards which the employer expects of his or her employee;

(b) Conduct or a failure to act demonstrating carelessness or negligence in such degree or recurrence as to manifest culpability, wrongful intent, or a knowing disregard of the employer's interest or of the employee's duties and obligations to the employer;

(c) A violation of an employer's no-call, no-show policy; chronic absenteeism or tardiness in violation of a known policy of the employer; or two or more unapproved absences following a written reprimand or warning relating to an unapproved absence unless such absences are protected by law;

(d) A knowing violation of a state standard or regulation by an employee of an employer licensed or certified by the state, which would cause the employer to be sanctioned or have its license or certification suspended or revoked; or

(e) A violation of an employer's rule, unless the employee can demonstrate that:

a. He or she did not know, and could not reasonably know, of the rule's requirements;

b. The rule is not lawful; or

c. The rule is not fairly or consistently enforced;

(24) "Referee", a representative of the division designated to serve on an appeals tribunal;

(25) "State" includes, in addition to the states of the United States of America, the District of Columbia, Puerto Rico, the Virgin Islands, and the Dominion of Canada;

(26) "Temporary employee", an employee assigned to work for the clients of a temporary help firm;

(27) "Temporary help firm", a firm that hires its own employees and assigns them to clients to support or supplement the clients' workforce in work situations such as employee absences, temporary skill shortages, seasonal workloads, and special assignments and projects;

(28) (a) An individual shall be deemed "totally unemployed" in any week during which the individual performs no services and with respect to which no wages are payable to such individual;

(b) a. An individual shall be deemed "partially unemployed" in any week of less than full-time work if the wages payable to such individual for such week do not equal or exceed the individual's weekly benefit amount plus twenty dollars;

b. Effective for calendar year 2007 and each year thereafter, an individual shall be deemed "partially unemployed" in any week of less than full-time work if the wages payable to such individual for such week do not equal or exceed the individual's weekly benefit amount plus twenty dollars or twenty percent of his or her weekly benefit amount, whichever is greater;

(c) An individual's "week of unemployment" shall begin the first day of the calendar week in which the individual registers at an employment office except that, if for good cause the individual's registration is delayed, the week of unemployment shall begin the first day of the calendar week in which the individual would have otherwise registered. The requirement of registration may by regulation be postponed or eliminated in respect to claims for partial unemployment or may by regulation be postponed in case of a mass layoff due to a temporary cessation of work;

(29) "Waiting week", the first week of unemployment for which a claim is allowed in a benefit year or if no waiting week has occurred in a benefit year in effect on the effective date of a shared work plan, the first week of participation in a shared work unemployment compensation program pursuant to section 288.500.

2. The Missouri average annual wage shall be computed as of June thirtieth of each year, and shall be applicable to the following calendar year. The Missouri average annual wage shall be calculated by dividing the total wages reported as paid for insured work in the preceding calendar year by the average of mid-month employment reported by employers for the same calendar year. The Missouri average weekly wage shall be computed by dividing the Missouri average annual wage as computed in this subsection by fifty-two.

(L. 1951 p. 564, A.L. 1957 p. 531 §§ 288.031, 288.033, 288.035, 288.037, A.L. 1959 H.B. 331, A.L. 1965 p. 420, A.L. 1972 H.B. 1017, A.L. 1974 S.B. 452, A.L. 1975 S.B. 325, A.L. 1977 H.B. 707, A.L. 1979 S.B. 477, A.L. 1984 H.B. 1251 & 1549, A.L. 1986 H.B. 1572, A.L. 1987 S.B. 153, A.L. 1988 H.B. 1485, A.L. 1995 H.B. 300 & 95, A.L. 1996 H.B. 1368, A.L. 2004 H.B. 1268 & 1211, A.L. 2006 H.B. 1456, A.L. 2014 S.B. 510)

(1972) Where two-week “vacation” without pay was not brought about by employees' choice or volition, or because of their fault or incompetence, but was caused by decision of employer to annually shut down plant for maintenance, employees were totally but only temporarily unemployed and qualified for benefits under the statute. Western Electric Company v. Industrial Commission (A.), 489 S.W.2d 475.

(2014) Employee's disregard of standards of behavior that an employer has a right to expect, such as falsification of a doctor's return-to-work certificate, need not be "misconduct" in determining eligibility for unemployment compensation. Seck v. Department of Transportation, 434 S.W.3d 74 (Mo.banc).

(2016) Whether an employee's physical actions towards a co-worker constitute misconduct require review of the totality of facts and circumstances of the incident and the context in which it occurred. Stahl v. Hank's Cheesecakes, LLC, 489 S.W.3d 338 (Mo.App.E.D.).



Section 288.032 Employer defined, exceptions.

Effective 28 Aug 2016

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.032. Employer defined, exceptions. — 1. After December 31, 1977, “employer” means:

(1) Any employing unit which in any calendar quarter in either the current or preceding calendar year paid for service in employment wages of one thousand five hundred dollars or more except that for the purposes of this definition, wages paid for “agricultural labor” as defined in paragraph (a) of subdivision (1) of subsection 12 of section 288.034 and for “domestic services” as defined in subdivisions (2) and (13) of subsection 12 of section 288.034 shall not be considered;

(2) Any employing unit which for some portion of a day in each of twenty different calendar weeks, whether or not such weeks were consecutive, in either the current or the preceding calendar year, had in employment at least one individual (irrespective of whether the same individual was in employment in each such day); except that for the purposes of this definition, services performed in “agricultural labor” as defined in paragraph (a) of subdivision (1) of subsection 12 of section 288.034 and in “domestic services” as defined in subdivisions (2) and (13) of subsection 12 of section 288.034 shall not be considered;

(3) Any governmental entity for which service in employment as defined in subsection 7 of section 288.034 is performed;

(4) Any employing unit for which service in employment as defined in subsection 8 of section 288.034 is performed during the current or preceding calendar year;

(5) Any employing unit for which service in employment as defined in paragraph (b) of subdivision (1) of subsection 12 of section 288.034 is performed during the current or preceding calendar year;

(6) Any employing unit for which service in employment as defined in subsection 13 of section 288.034 is performed during the current or preceding calendar year;

(7) Any individual, type of organization or employing unit which has been determined to be a successor pursuant to section 288.110;

(8) Any individual, type of organization or employing unit which has elected to become subject to this law pursuant to subdivision (1) of subsection 3 of section 288.080;

(9) Any individual, type of organization or employing unit which, having become an employer, has not pursuant to section 288.080 ceased to be an employer;

(10) Any employing unit subject to the Federal Unemployment Tax Act or which, as a condition for approval of this law for full tax credit against the tax imposed by the Federal Unemployment Tax Act, is required, pursuant to such act, to be an employer pursuant to this law.

2. (1) Notwithstanding any other provisions of this law, any employer, individual, organization, partnership, corporation, other legal entity or employing unit that meets the definition of lessor employing unit, as defined in subdivision (5) of this subsection, shall be liable for contributions on wages paid by the lessor employing unit to individuals performing services for client lessees of the lessor employing unit. Unless the lessor employing unit has timely complied with the provisions of subdivision (3) of this subsection, any employer, individual, organization, partnership, corporation, other legal entity or employing unit which is leasing individuals from any lessor employing unit shall be jointly and severally liable for any unpaid contributions, interest and penalties due pursuant to this law from any lessor employing unit attributable to wages for services performed for the client lessee entity by individuals leased to the client lessee entity, and the lessor employing unit shall keep separate records and submit separate quarterly contribution and wage reports for each of its client lessee entities. Delinquent contributions, interest and penalties shall be collected in accordance with the provisions of this chapter.

(2) Notwithstanding the provisions of subdivision (1) of this subsection, any governmental entity or nonprofit organization that meets the definition of lessor employing unit, as defined in subdivision (5) of this subsection, and has elected to become liable for payments in lieu of contributions as provided in subsection 3 of section 288.090, shall pay the division payments in lieu of contributions, interest, penalties and surcharges in accordance with section 288.090 on benefits paid to individuals performing services for the client lessees of the lessor employing unit. If the lessor employing unit has not timely complied with the provisions of subdivision (3) of this subsection, any client lessees with services attributable to and performed for the client lessees shall be jointly and severally liable for any unpaid payments in lieu of contributions, interest, penalties and surcharges due pursuant to this law. The lessor employing unit shall keep separate records and submit separate quarterly contribution and wage reports for each of its client lessees. Delinquent payments in lieu of contributions, interest, penalties and surcharges shall be collected in accordance with subsection 3 of section 288.090. The election to be liable for payments in lieu of contributions made by a governmental entity or nonprofit organization meeting the definition of lessor employing unit may be terminated by the division in accordance with subsection 3 of section 288.090.

(3) In order to relieve a client lessees from joint and several liability and the separate reporting requirements imposed pursuant to this subsection, any lessor employing unit may post and maintain a surety bond issued by a corporate surety authorized to do business in Missouri in an amount equivalent to the contributions or payments in lieu of contributions for which the lessor employing unit was liable in the last calendar year in which he or she accrued contributions or payments in lieu of contributions, or one hundred thousand dollars, whichever amount is the greater, to ensure prompt payment of contributions or payments in lieu of contributions, interest, penalties and surcharges for which the lessor employing unit may be, or becomes, liable pursuant to this law. In lieu of a surety bond, the lessor employing unit may deposit in a depository designated by the director, securities with marketable value equivalent to the amount required for a surety bond. The securities so deposited shall include authorization to the director to sell any securities in an amount sufficient to pay any contributions or payments in lieu of contributions, interest, penalties and surcharges which the lessor employing unit fails to promptly pay when due. In lieu of a surety bond or securities as described in this subdivision, any lessor employing unit may provide the director with an irrevocable letter of credit, as defined in section 409.5-103*, issued by any state or federally chartered financial institution, in an amount equivalent to the amount required for a surety bond as described in this subdivision. In lieu of a surety bond, securities or an irrevocable letter of credit, a lessor employing unit may obtain a certificate of deposit issued by any state or federally chartered financial institution, in an amount equivalent to the amount required for a surety bond as described in this subdivision. The certificate of deposit shall be pledged to the director until release by the director. As used in this subdivision, the term “certificate of deposit” means a certificate representing any deposit of funds in a state or federally chartered financial institution for a specified period of time which earns interest at a fixed or variable rate, where such funds cannot be withdrawn prior to a specified time without forfeiture of some or all of the earned interest.

(4) Any lessor employing unit which is currently engaged in the business of leasing individuals to client lessees shall comply with the provisions of subdivision (3) of this subsection by September 28, 1992. Lessor employing units not currently engaged in the business of leasing individuals to client lessees shall comply with subdivision (3) of this subsection before entering into a written lease agreement with client lessees.

(5) As used in this subsection, the term “lessor employing unit” means an independently established business entity, governmental entity as defined in subsection 1 of section 288.030 or nonprofit organization as defined in subsection 3 of section 288.090 which, pursuant to a written lease agreement between the lessor employing unit and the client lessees, engages in the business of providing individuals to any other employer, individual, organization, partnership, corporation, other legal entity or employing unit referred to in this subsection as a client lessee.

(6) The provisions of this subsection shall not be applicable to private employment agencies who provide their employees to employers on a temporary help basis provided the private employment agencies are liable as employers for the payment of contributions on wages paid to temporary workers so employed.

3. After September 30, 1986, notwithstanding any provision of section 288.034, for the purpose of this law, in no event shall a for-hire motor carrier as regulated by the Missouri division of motor carrier and railroad safety or whose operations are confined to a commercial zone be determined to be the employer of a lessor as defined in 49 CFR Section 376.2(f), or of a driver receiving remuneration from a lessor as defined in 49 CFR Section 376.2(f), provided, however, the term “for-hire motor carrier” shall in no event include an organization described in Section 501(c)(3) of the Internal Revenue Code or any governmental entity.

4. The owner or operator of a beauty salon or similar establishment shall not be determined to be the employer of a person who utilizes the facilities of the owner or operator but who receives neither salary, wages or other compensation from the owner or operator and who pays the owner or operator rent or other payments for the use of the facilities.

5. For purposes of this chapter, a taxicab driver shall not be considered to be an employee of the company that leases the taxicab to the driver or that provides dispatching or similar rider referral services unless the driver is shown to be an employee of that company by application of the Internal Revenue Service twenty-factor right-to-control test.

(L. 1951 p. 564 § 288.030, A.L. 1957 p. 531 § 288.031, A.L. 1965 p. 420, A.L. 1972 S.B. 474, A.L. 1977 H.B. 707, A.L. 1986 H.B. 1572, A.L. 1988 H.B. 1485, A.L. 1992 S.B. 626, A.L. 1994 S.B. 559, A.L. 1995 H.B. 300 & 95, A.L. 1996 H.B. 1368, A.L. 2004 H.B. 1268 & 1211, A.L. 2006 H.B. 1456, A.L. 2016 S.B. 702)

*Section 409.5-103 does not exist.

CROSS REFERENCE:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008



Section 288.034 Employment defined.

Effective 28 Aug 2010

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.034. Employment defined. — 1. "Employment" means service, including service in interstate commerce, performed for wages or under any contract of hire, written or oral, express or implied, and notwithstanding any other provisions of this section, service with respect to which a tax is required to be paid under any federal unemployment tax law imposing a tax against which credit may be taken for contributions required to be paid into a state unemployment fund or which, as a condition for full tax credit against the tax imposed by the Federal Unemployment Tax Act, is required to be covered under this law.

2. The term "employment" shall include an individual's entire service, performed within or both within and without this state if:

(1) The service is localized in this state; or

(2) The service is not localized in any state but some of the service is performed in this state and the base of operations, or, if there is no base of operations, then the place from which such service is directed or controlled, is in this state; or the base of operations or place from which such service is directed or controlled is not in any state in which some part of the service is performed but the individual's residence is in this state.

3. Service performed by an individual for wages shall be deemed to be employment subject to this law:

(1) If covered by an election filed and approved pursuant to subdivision (2) of subsection 3 of section 288.080;

(2) If covered by an arrangement pursuant to section 288.340 between the division and the agency charged with the administration of any other state or federal unemployment insurance law, pursuant to which all services performed by an individual for an employing unit are deemed to be performed entirely within this state.

4. Service shall be deemed to be localized within a state if the service is performed entirely within such state; or the service is performed both within and without such state, but the service performed without such state is incidental to the individual's service within the state; for example, is temporary or transitory in nature or consists of isolated transactions.

5. Service performed by an individual for remuneration shall be deemed to be employment subject to this law unless it is shown to the satisfaction of the division that such services were performed by an independent contractor. In determining the existence of the independent contractor relationship, the common law of agency right to control shall be applied. The common law of agency right to control test shall include but not be limited to: if the alleged employer retains the right to control the manner and means by which the results are to be accomplished, the individual who performs the service is an employee. If only the results are controlled, the individual performing the service is an independent contractor.

6. The term "employment" shall include service performed for wages as an agent-driver or commission-driver engaged in distributing meat products, vegetable products, fruit products, bakery products, beverages (other than milk), or laundry or dry-cleaning services, for his or her principal; or as a traveling or city salesman, other than as an agent-driver or commission-driver, engaged upon a full-time basis in the solicitation on behalf of, and the transmission to, his or her principal (except for sideline sales activities on behalf of some other person) of orders from wholesalers, retailers, contractors, or operators of hotels, restaurants, or other similar establishments for merchandise for resale or supplies for use in their business operations, provided:

(1) The contract of service contemplates that substantially all of the services are to be performed personally by such individual; and

(2) The individual does not have a substantial investment in facilities used in connection with the performance of the services (other than in facilities for transportation); and

(3) The services are not in the nature of a single transaction that is not part of a continuing relationship with the person for whom the services are performed.

7. Service performed by an individual in the employ of this state or any political subdivision thereof or any instrumentality of any one or more of the foregoing which is wholly owned by this state and one or more other states or political subdivisions, or any service performed in the employ of any instrumentality of this state or of any political subdivision thereof, and one or more other states or political subdivisions, provided that such service is excluded from employment as defined in the Federal Unemployment Tax Act by Section 3306(c)(7) of that act and is not excluded from employment pursuant to subsection 9 of this section, shall be employment subject to this law.

8. Service performed by an individual in the employ of a corporation or any community chest, fund, or foundation organized and operated exclusively for religious, charitable, scientific, testing for public safety, literary, or educational purposes, or for the prevention of cruelty to children or animals, no part of the net earnings of which inures to the benefit of any private shareholder or individual, or other organization described in Section 501(c)(3) of the Internal Revenue Code which is exempt from income tax under Section 501(a) of that code if the organization had four or more individuals in employment for some portion of a day in each of twenty different weeks whether or not such weeks were consecutive within a calendar year regardless of whether they were employed at the same moment of time shall be employment subject to this law.

9. For the purposes of subsections 7 and 8 of this section, the term "employment" does not apply to service performed:

(1) In the employ of a church or convention or association of churches, or an organization which is operated primarily for religious purposes and which is operated, supervised, controlled, or principally supported by a church or convention or association of churches; or

(2) By a duly ordained, commissioned, or licensed minister of a church in the exercise of such minister's ministry or by a member of a religious order in the exercise of duties required by such order; or

(3) In the employ of a governmental entity referred to in subdivision (3) of subsection 1 of section 288.032 if such service is performed by an individual in the exercise of duties:

(a) As an elected official;

(b) As a member of a legislative body, or a member of the judiciary, of a state or political subdivision;

(c) As a member of the state National Guard or Air National Guard;

(d) As an employee serving on a temporary basis in case of fire, storm, snow, earthquake, flood or similar emergency;

(e) In a position which, under or pursuant to the laws of this state, is designated as (i) a major nontenured policy-making or advisory position, or (ii) a policy-making or advisory position the performance of the duties of which ordinarily does not require more than eight hours per week; or

(4) In a facility conducted for the purpose of carrying out a program of rehabilitation for individuals whose earning capacity is impaired by age or physical or mental deficiency or injury or providing remunerative work for individuals who because of their impaired physical or mental capacity cannot be readily absorbed in the competitive labor market, by an individual receiving such rehabilitation or remunerative work; or

(5) As part of an unemployment work-relief or work-training program assisted or financed in whole or in part by any federal agency or an agency of a state or political subdivision thereof, by an individual receiving such work relief or work training; or

(6) By an inmate of a custodial or penal institution; or

(7) In the employ of a school, college, or university, if such service is performed (i) by a student who is enrolled and is regularly attending classes at such school, college, or university, or (ii) by the spouse of such a student, if such spouse is advised, at the time such spouse commences to perform such service, that (I) the employment of such spouse to perform such service is provided under a program to provide financial assistance to such student by such school, college, or university, and (II) such employment will not be covered by any program of unemployment insurance.

10. The term "employment" shall include the service of an individual who is a citizen of the United States, performed outside the United States (except in Canada), if:

(1) The employer's principal place of business in the United States is located in this state; or

(2) The employer has no place of business in the United States, but:

(a) The employer is an individual who is a resident of this state; or

(b) The employer is a corporation which is organized under the laws of this state; or

(c) The employer is a partnership or a trust and the number of the partners or trustees who are residents of this state is greater than the number who are residents of any one other state; or

(3) None of the criteria of subdivisions (1) and (2) of this subsection is met but the employer has elected coverage in this state or, the employer having failed to elect coverage in any state, the individual has filed a claim for benefits, based on such service, under the law of this state;

(4) As used in this subsection and in subsection 11 of this section, the term "United States" includes the states, the District of Columbia and the Commonwealth of Puerto Rico.

11. An "American employer", for the purposes of subsection 10 of this section, means a person who is:

(1) An individual who is a resident of the United States; or

(2) A partnership, if two-thirds or more of the partners are residents of the United States; or

(3) A trust, if all of the trustees are residents of the United States; or

(4) A corporation organized under the laws of the United States or of any state.

12. The term "employment" shall not include:

(1) Service performed by an individual in agricultural labor;

(a) For the purposes of this subdivision, the term "agricultural labor" means remunerated service performed:

a. On a farm, in the employ of any person, in connection with cultivating the soil, or in connection with raising or harvesting any agricultural or horticultural commodity, including the raising, shearing, feeding, caring for, training, and management of livestock, bees, poultry, and furbearing animals and wildlife;

b. In the employ of the owner or tenant or other operator of a farm, in connection with the operation, management, conservation, improvement, or maintenance of such farm and its tools and equipment, or in salvaging timber or clearing land of brush and other debris left by a hurricane, if the major part of such service is performed on a farm;

c. In connection with the production or harvesting of any commodity defined as an agricultural commodity in Section 15(g) of the Federal Agricultural Marketing Act, as amended (46 Stat. 1550, Sec. 3; 12 U.S.C. 1441j), or in connection with the ginning of cotton, or in connection with the operation or maintenance of ditches, canals, reservoirs, or waterways, not owned or operated for profit, used exclusively for supplying and storing water for farming purposes;

d. (i) In the employ of the operator of a farm in handling, planting, drying, packing, packaging, processing, freezing, grading, storing, or delivering to storage or to market or to a carrier for transportation to market, in its unmanufactured state, any agricultural or horticultural commodity; but only if such operator produced more than one-half of the commodity with respect to which such service is performed;

(ii) In the employ of a group of operators of farms (or a cooperative organization of which such operators are members) in the performance of services described in item (i) of this subparagraph, but only if such operators produced more than one-half of the commodity with respect to which such service is performed;

(iii) The provisions of items (i) and (ii) of this subparagraph shall not be deemed to be applicable with respect to service performed in connection with commercial canning or commercial freezing or in connection with any agricultural or horticultural commodity after its delivery to a terminal market for distribution for consumption; or

e. On a farm operated for profit if such service is not in the course of the employer's trade or business. As used in this paragraph, the term "farm" includes stock, dairy, poultry, fruit, furbearing animals, and truck farms, plantations, ranches, nurseries, ranges, greenhouses or other similar structures, used primarily for the raising of agricultural or horticultural commodities, and orchards;

(b) The term "employment" shall include service performed after December 31, 1977, by an individual in agricultural labor as defined in paragraph (a) of this subdivision when such service is performed for a person who, during any calendar quarter, paid remuneration in cash of twenty thousand dollars or more to individuals employed in agricultural labor or for some portion of a day in a calendar year in each of twenty different calendar weeks, whether or not such weeks were consecutive, employed in agricultural labor ten or more individuals, regardless of whether they were employed at the same moment of time;

(c) For the purposes of this subsection any individual who is a member of a crew furnished by a crew leader to perform service in agricultural labor for any other person shall be considered as employed by such crew leader:

a. If such crew leader holds a valid certificate of registration under the Farm Labor Contractor Registration Act of 1963; or substantially all the members of such crew operate or maintain tractors, mechanized harvesting or crop-dusting equipment, or any other mechanized equipment, which is provided by such crew leader; and

b. If such individual is not in employment by such other person;

c. If any individual is furnished by a crew leader to perform service in agricultural labor for any other person and that individual is not in the employment of the crew leader:

(i) Such other person and not the crew leader shall be treated as the employer of such individual; and

(ii) Such other person shall be treated as having paid cash remuneration to such individual in an amount equal to the amount of cash remuneration paid to such individual by the crew leader (either on his or her own behalf or on behalf of such other person) for the service in agricultural labor performed for such other person;

d. For the purposes of this subsection, the term "crew leader" means an individual who:

(i) Furnishes individuals to perform service in agricultural labor for any other person;

(ii) Pays (either on his or her own behalf or on behalf of such other person) the individuals so furnished by him or her for the service in agricultural labor performed by them; and

(iii) Has not entered into a written agreement with such other person under which such individual is designated as in employment by such other person;

(2) Domestic service in a private home except as provided in subsection 13 of this section;

(3) Service performed by an individual under the age of eighteen years in the delivery or distribution of newspapers or shopping news but shall not include delivery or distribution to any point for subsequent delivery or distribution;

(4) Service performed by an individual in, and at the time of, the sale of newspapers or magazines to ultimate consumers under an arrangement under which the newspapers or magazines are to be sold by him or her at a fixed price, his or her compensation being based on the retention of the excess of such price over the amount at which the newspapers or magazines are charged to him or her, whether or not he or she is guaranteed a minimum amount of compensation for such service, or is entitled to be credited with the unsold newspapers or magazines turned back;

(5) Service performed by an individual in the employ of his or her son, daughter, or spouse, and service performed by a child under the age of twenty-one in the employ of his or her father or mother;

(6) Except as otherwise provided in this law, service performed in the employ of a corporation, community chest, fund or foundation, organized and operated exclusively for religious, charitable, scientific, literary, or educational purposes, or for the prevention of cruelty to children or animals, no part of the net earnings of which inures to the benefit of any private shareholder or individual;

(7) Services with respect to which unemployment insurance is payable under an unemployment insurance system established by an act of Congress;

(8) Service performed in the employ of a foreign government;

(9) Service performed in the employ of an instrumentality wholly owned by a foreign government:

(a) If the service is of a character similar to that performed in foreign countries by employees of the United States government or of an instrumentality thereof; and

(b) If the division finds that the foreign government, with respect to whose instrumentality exemption is claimed, grants an equivalent exemption with respect to similar service performed in the foreign country by employees of the United States government and of instrumentalities thereof. The certification of the United States Secretary of State to the United States Secretary of Treasury shall constitute prima facie evidence of such equivalent exemption;

(10) Service covered by an arrangement between the division and the agency charged with the administration of any other state or federal unemployment insurance law pursuant to which all services performed by an individual for an employing unit during the period covered by the employing unit's approved election are deemed to be performed entirely within the jurisdiction of such other state or federal agency;

(11) Service performed in any calendar quarter in the employ of a school, college or university not otherwise excluded, if such service is performed by a student who is enrolled and regularly attending classes at such school, college, or university, and the remuneration for such service does not exceed fifty dollars (exclusive of board, room, and tuition);

(12) Service performed by an individual for a person as a licensed insurance agent, a licensed insurance broker, or an insurance solicitor, if all such service performed by such individual for such person is performed for remuneration solely by way of commissions;

(13) Domestic service performed in the employ of a local college club or of a local chapter of a college fraternity or sorority, except as provided in subsection 13 of this section;

(14) Services performed after March 31, 1982, in programs authorized and funded by the Comprehensive Employment and Training Act by participants of such programs, except those programs with respect to which unemployment insurance coverage is required by the Comprehensive Employment and Training Act or regulations issued pursuant thereto;

(15) Service performed by an individual who is enrolled at a nonprofit or public educational institution which normally maintains a regular faculty and curriculum and normally has a regularly organized body of students in attendance at the place where its educational activities are carried on, as a student in a full-time program, taken for credit at such institution, which combines academic instruction with work experience, if such service is an integral part of such program, and such institution has so certified to the employer; except, that this subdivision shall not apply to service performed in a program established for or on behalf of an employer or group of employers;

(16) Services performed by a licensed real estate salesperson or licensed real estate broker if substantially all of the remuneration, whether or not paid in cash, for the services performed, rather than to the number of hours worked, is directly related to sales or other output, including the performance of services, performed pursuant to a written contract between such individual and the person for whom the services are performed and such contract provides that the individual will not be treated as an employee with respect to such services for federal tax purposes;

(17) Services performed as a direct seller who is engaged in the trade or business of the delivering or distribution of newspapers or shopping news, including any services directly related to such trade or business, or services performed as a direct seller who is engaged in the trade or business of selling, or soliciting the sale of, consumer products in the home or otherwise than in, or affiliated with, a permanent, fixed retail establishment, if eighty percent or more of the remuneration, whether or not paid in cash, for the services performed rather than the number of hours worked is directly related to sales performed pursuant to a written contract between such direct seller and the person for whom the services are performed, and such contract provides that the individual will not be treated as an employee with respect to such services for federal tax purposes;

(18) Services performed as a volunteer research subject who is paid on a per-study basis for scientific, medical or drug-related testing for any organization other than one described in Section 501(c)(3) of the Internal Revenue Code or any governmental entity.

13. The term "employment" shall include domestic service as defined in subdivisions (2) and (13) of subsection 12 of this section performed after December 31, 1977, if the employing unit for which such service is performed paid cash wages of one thousand dollars or more for such services in any calendar quarter after December 31, 1977.

14. The term "employment" shall include or exclude the entire service of an individual for an employing unit during a pay period in which such individual's services are not all excluded under the foregoing provisions, on the following basis: if the services performed during one-half or more of any pay period constitute employment as otherwise defined in this law, all the services performed during such period shall be deemed to be employment; but if the services performed during more than one-half of any such pay period do not constitute employment as otherwise defined in this law, then none of the services for such period shall be deemed to be employment. (As used in this subsection, the term "pay period" means a period of not more than thirty-one consecutive days for which a payment of remuneration is ordinarily made to the individual by the employing unit employing such individual.) This subsection shall not be applicable with respect to service performed in a pay period where any such service is excluded pursuant to subdivision (8) of subsection 12 of this section.

15. The term "employment" shall not include the services of a full-time student who performed such services in the employ of an organized summer camp for less than thirteen calendar weeks in such calendar year.

16. For the purpose of subsection 15 of this section, an individual shall be treated as a full-time student for any period:

(1) During which the individual is enrolled as a full-time student at an educational institution; or

(2) Which is between academic years or terms if:

(a) The individual was enrolled as a full-time student at an educational institution for the immediately preceding academic year or term; and

(b) There is a reasonable assurance that the individual will be so enrolled for the immediately succeeding academic year or term after the period described in paragraph (a) of this subdivision.

17. For the purpose of subsection 15 of this section, an "organized summer camp" shall mean a summer camp which:

(1) Did not operate for more than seven months in the calendar year and did not operate for more than seven months in the preceding calendar year; or

(2) Had average gross receipts for any six months in the preceding calendar year which were not more than thirty-three and one-third percent of its average gross receipts for the other six months in the preceding calendar year.

18. The term "employment" shall not mean service performed by a remodeling salesperson acting as an independent contractor; however, if the federal Internal Revenue Service determines that a contractual relationship between a direct provider and an individual acting as an independent contractor pursuant to the provisions of this subsection is in fact an employer-employee relationship for the purposes of federal law, then that relationship shall be considered as an employer-employee relationship for the purposes of this chapter.

(L. 1951 p. 564 § 288.030, A.L. 1957 p. 531 § 288.033, A.L. 1965 p. 420, A.L. 1972 S.B. 474, H.B. 1017, A.L. 1975 H.B. 42 & 441, A.L. 1977 H.B. 707, A.L. 1982 H.B. 1521, A.L. 1984 H.B. 1251 & 1549, A.L. 1985 H.B. 373, A.L. 1988 H.B. 1485, A.L. 1989 H.B. 380 & 427, A.L. 1991 H.B. 422, et al., A.L. 1992 S.B. 626, A.L. 1997 H.B. 472, A.L. 1998 S.B. 922, A.L. 2004 H.B. 1268 & 1211, A.L. 2010 H.B. 1692, et al.)

(1976) “Employment” construed with regard to real estate salesmen and insurance salesmen. Beal v. Industrial Commission (A.), 535 S.W.2d 450.

(1977) Flower arranging held to be “manufacturing” and not agricultural labor even though employer grew the flowers. George F. Deutschmann, Inc. v. Leiser (A.), 546 S.W.2d 560.



Section 288.035 Owner and operator leasing motor vehicle with driver to a for-hire common or contract carrier not deemed employed for unemployment compensation, exception.

Effective 28 Aug 2017

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.035. Owner and operator leasing motor vehicle with driver to a for-hire common or contract carrier not deemed employed for unemployment compensation, exception. — Notwithstanding the provisions of section 288.034, in the case of an individual who is the owner, as defined in section 301.010, and operator of a motor vehicle which is leased or contracted with a driver to a for-hire common or contract motor vehicle carrier operating within a commercial zone as defined in section 390.020 or 390.041, or operating under a certificate issued by the Missouri department of transportation or by the United States Department of Transportation or any of its subagencies, such owner/operator shall not be deemed to be an employee, provided, however, such individual owner and operator shall be deemed to be in employment if the for-hire common or contract vehicle carrier is an organization described in Section 501(c)(3) of the Internal Revenue Code or any governmental entity.

(L. 1985 H.B. 157 § 2, A.L. 1988 H.B. 1485, A.L. 2006 H.B. 1456, A.L. 2017 S.B. 8 merged with S.B. 222 merged with S.B. 225)

CROSS REFERENCE:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008



Section 288.036 Wages defined — state taxable wage base.

Effective 16 Oct 2015, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

*288.036. Wages defined — state taxable wage base. — 1. "Wages" means all remuneration, payable or paid, for personal services including commissions and bonuses and, except as provided in subdivision (7) of this section, the cash value of all remuneration paid in any medium other than cash. Gratuities, including tips received from persons other than the employing unit, shall be considered wages only if required to be reported as wages pursuant to the Federal Unemployment Tax Act, 26 U.S.C. Section 3306, and shall be, for the purposes of this chapter, treated as having been paid by the employing unit. Severance pay shall be considered as wages to the extent required pursuant to the Federal Unemployment Tax Act, 26 U.S.C. Section 3306(b). Vacation pay, termination pay, severance pay and holiday pay shall be considered as wages for the week with respect to which it is payable. The total amount of wages derived from severance pay, if paid to an insured in a lump sum, shall be prorated on a weekly basis at the rate of pay received by the insured at the time of termination for the purposes of determining unemployment benefits eligibility. The term "wages" shall not include:

(1) The amount of any payment made (including any amount paid by an employing unit for insurance or annuities, or into a fund, to provide for any such payment) to, or on behalf of, an individual under a plan or system established by an employing unit which makes provision generally for individuals performing services for it or for a class or classes of such individuals, on account of:

(a) Sickness or accident disability, but in case of payments made to an employee or any of the employee's dependents this paragraph shall exclude from the term wages only payments which are received pursuant to a workers' compensation law; or

(b) Medical and hospitalization expenses in connection with sickness or accident disability; or

(c) Death;

(2) The amount of any payment on account of sickness or accident disability, or medical or hospitalization expenses in connection with sickness or accident disability, made by an employing unit to, or on behalf of, an individual performing services for it after the expiration of six calendar months following the last calendar month in which the individual performed services for such employing unit;

(3) The amount of any payment made by an employing unit to, or on behalf of, an individual performing services for it or his or her beneficiary:

(a) From or to a trust described in 26 U.S.C. Section 401(a) which is exempt from tax pursuant to 26 U.S.C. Section 501(a) at the time of such payment unless such payment is made to an employee of the trust as remuneration for services rendered as such an employee and not as a beneficiary of the trust; or

(b) Under or to an annuity plan which, at the time of such payments, meets the requirements of Section 404(a)(2) of the Federal Internal Revenue Code (26 U.S.C.A. Section 404);

(4) The amount of any payment made by an employing unit (without deduction from the remuneration of the individual in employment) of the tax imposed pursuant to Section 3101 of the Federal Internal Revenue Code (26 U.S.C.A. Section 3101) upon an individual with respect to remuneration paid to an employee for domestic service in a private home or for agricultural labor;

(5) Remuneration paid in any medium other than cash to an individual for services not in the course of the employing unit's trade or business;

(6) Remuneration paid in the form of meals provided to an individual in the service of an employing unit where such remuneration is furnished on the employer's premises and at the employer's convenience, except that remuneration in the form of meals that is considered wages and required to be reported as wages pursuant to the Federal Unemployment Tax Act, 26 U.S.C. Section 3306 shall be reported as wages as required thereunder;

(7) For the purpose of determining wages paid for agricultural labor as defined in paragraph (b) of subdivision (1) of subsection 12 of section 288.034 and for domestic service as defined in subsection 13 of section 288.034, only cash wages paid shall be considered;

(8) Beginning on October 1, 1996, any payment to, or on behalf of, an employee or the employee's beneficiary under a cafeteria plan, if such payment would not be treated as wages pursuant to the Federal Unemployment Tax Act.

2. The increases or decreases to the state taxable wage base for the remainder of calendar year 2004 shall be eight thousand dollars, and the state taxable wage base in calendar year 2005, and each calendar year thereafter, shall be determined by the provisions within this subsection. On January 1, 2005, the state taxable wage base for calendar year 2005, 2006, and 2007 shall be eleven thousand dollars. The taxable wage base for calendar year 2008 shall be twelve thousand dollars. The state taxable wage base for each calendar year thereafter shall be determined by the average balance of the unemployment compensation trust fund of the four preceding calendar quarters (September thirtieth, June thirtieth, March thirty-first, and December thirty-first of the preceding calendar year), less any outstanding federal Title XII advances received pursuant to section 288.330, less the principal, interest, and administrative expenses related to any credit instrument issued under section 288.030, and less the principal, interest, and administrative expenses related to any financial agreements under subdivision (17) of subsection 2 of section 288.330. When the average balance of the unemployment compensation trust fund of the four preceding quarters (September thirtieth, June thirtieth, March thirty-first, and December thirty-first of the preceding calendar year), as so determined is:

(1) Less than, or equal to, three hundred fifty million dollars, then the wage base shall increase by one thousand dollars; or

(2) Six hundred fifty million or more, then the state taxable wage base for the subsequent calendar year shall be decreased by five hundred dollars. In no event, however, shall the state taxable wage base increase beyond twelve thousand five hundred dollars, or decrease to less than seven thousand dollars. For calendar year 2009, the tax wage base shall be twelve thousand five hundred dollars. For calendar year 2010 and each calendar year thereafter, in no event shall the state taxable wage base increase beyond thirteen thousand dollars, or decrease to less than seven thousand dollars.

­­

­

(L. 1951 p. 564 § 288.030, A.L. 1957 p. 531 § 288.037, A.L. 1965 p. 420, A.L. 1972 S.B. 474, A.L. 1975 S.B. 325, A.L. 1977 H.B. 707, A.L. 1979 S.B. 477, A.L. 1984 H.B. 1251 & 1549, A.L. 1986 H.B. 1577, A.L. 1988 H.B. 1485, A.L. 1993 H.B. 502, A.L. 1994 S.B. 593, A.L. 1995 H.B. 300 & 95, A.L. 1996 H.B. 1368, A.L. 1997 H.B. 472, A.L. 2004 H.B. 1268 & 1211, A.L. 2006 H.B. 1456, A.L. 2015 H.B. 150)

*Effective 10-16-15, see § 21.250. H.B. 150 was vetoed on May 5, 2015. The veto was overridden by the House on May 12, 2015, and by the Senate on September 16, 2015.

*Revisor's Note: This section was declared unconstitutional in Pestka et al. v. State, see 2016 annotation below.

(1993) Federally mandated payments made pursuant to federal Worker Adjustment and Retraining Notification Act (WARN) are not considered termination or severance pay and are fully deductible from Missouri unemployment benefits. Labor and Industrial Relations Commission v. Division of Employment Security, 856 S.W.2d 376 (Mo. App. E.D.).

(2016) Only bills returned by the Governor on or after the fifth day before the end of the regular legislative session can be taken up during September veto session, thus Senate veto session vote to override the Governor's veto of HB 150 was untimely. Pestka et al. v. State, No. SC95369 (Mo.).



Section 288.036 Wages defined — state taxable wage base.

Effective 01 Oct 2006, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

*288.036. Wages defined — state taxable wage base. — 1. “Wages” means all remuneration, payable or paid, for personal services including commissions and bonuses and, except as provided in subdivision (7) of this section, the cash value of all remuneration paid in any medium other than cash. Gratuities, including tips received from persons other than the employing unit, shall be considered wages only if required to be reported as wages pursuant to the Federal Unemployment Tax Act, 26 U.S.C. Section 3306, and shall be, for the purposes of this chapter, treated as having been paid by the employing unit. Severance pay shall be considered as wages to the extent required pursuant to the Federal Unemployment Tax Act, 26 U.S.C. Section 3306(b). Vacation pay and holiday pay shall be considered as wages for the week with respect to which it is payable. The term “wages” shall not include:

(1) The amount of any payment made (including any amount paid by an employing unit for insurance or annuities, or into a fund, to provide for any such payment) to, or on behalf of, an individual under a plan or system established by an employing unit which makes provision generally for individuals performing services for it or for a class or classes of such individuals, on account of:

(a) Sickness or accident disability, but in case of payments made to an employee or any of the employee’s dependents this paragraph shall exclude from the term wages only payments which are received pursuant to a workers’ compensation law; or

(b) Medical and hospitalization expenses in connection with sickness or accident disability; or

(c) Death;

(2) The amount of any payment on account of sickness or accident disability, or medical or hospitalization expenses in connection with sickness or accident disability, made by an employing unit to, or on behalf of, an individual performing services for it after the expiration of six calendar months following the last calendar month in which the individual performed services for such employing unit;

(3) The amount of any payment made by an employing unit to, or on behalf of, an individual performing services for it or his or her beneficiary:

(a) From or to a trust described in 26 U.S.C. Section 401(a) which is exempt from tax pursuant to 26 U.S.C. Section 501(a) at the time of such payment unless such payment is made to an employee of the trust as remuneration for services rendered as such an employee and not as a beneficiary of the trust; or

(b) Under or to an annuity plan which, at the time of such payments, meets the requirements of Section 404(a)(2) of the Federal Internal Revenue Code (26 U.S.C.A. Section 404);

(4) The amount of any payment made by an employing unit (without deduction from the remuneration of the individual in employment) of the tax imposed pursuant to Section 3101 of the Federal Internal Revenue Code (26 U.S.C.A. Section 3101) upon an individual with respect to remuneration paid to an employee for domestic service in a private home or for agricultural labor;

(5) Remuneration paid in any medium other than cash to an individual for services not in the course of the employing unit’s trade or business;

(6) Remuneration paid in the form of meals provided to an individual in the service of an employing unit where such remuneration is furnished on the employer’s premises and at the employer’s convenience, except that remuneration in the form of meals that is considered wages and required to be reported as wages pursuant to the Federal Unemployment Tax Act, 26 U.S.C. Section 3306 shall be reported as wages as required thereunder;

(7) For the purpose of determining wages paid for agricultural labor as defined in paragraph (b) of subdivision (1) of subsection 12 of section 288.034 and for domestic service as defined in subsection 13 of section 288.034, only cash wages paid shall be considered;

(8) Beginning on October 1, 1996, any payment to, or on behalf of, an employee or the employee’s beneficiary under a cafeteria plan, if such payment would not be treated as wages pursuant to the Federal Unemployment Tax Act.

2. The increases or decreases to the state taxable wage base for the remainder of calendar year 2004 shall be eight thousand dollars, and the state taxable wage base in calendar year 2005, and each calendar year thereafter, shall be determined by the provisions within this subsection. On January 1, 2005, the state taxable wage base for calendar year 2005, 2006, and 2007 shall be eleven thousand dollars. The taxable wage base for calendar year 2008 shall be twelve thousand dollars. The state taxable wage base for each calendar year thereafter shall be determined by the average balance of the unemployment compensation trust fund of the four preceding calendar quarters (September thirtieth, June thirtieth, March thirty-first, and December thirty-first of the preceding calendar year), less any outstanding federal Title XII advances received pursuant to section 288.330, less the principal, interest, and administrative expenses related to any credit instrument issued under section 288.030, and less the principal, interest, and administrative expenses related to any financial agreements under subdivision (17) of subsection 2 of section 288.330. When the average balance of the unemployment compensation trust fund of the four preceding quarters (September thirtieth, June thirtieth, March thirty-first, and December thirty-first of the preceding calendar year), as so determined is:

(1) Less than, or equal to, three hundred fifty million dollars, then the wage base shall increase by one thousand dollars; or

(2) Six hundred fifty million or more, then the state taxable wage base for the subsequent calendar year shall be decreased by five hundred dollars. In no event, however, shall the state taxable wage base increase beyond twelve thousand five hundred dollars, or decrease to less than seven thousand dollars. For calendar year 2009, the tax wage base shall be twelve thousand five hundred dollars. For calendar year 2010 and each calendar year thereafter, in no event shall the state taxable wage base increase beyond thirteen thousand dollars, or decrease to less than seven thousand dollars.

­­

­

(L. 1951 p. 564 § 288.030, A.L. 1957 p. 531 § 288.037, A.L. 1965 p. 420, A.L. 1972 S.B. 474, A.L. 1975 S.B. 325, A.L. 1977 H.B. 707, A.L. 1979 S.B. 477, A.L. 1984 H.B. 1251 & 1549, A.L. 1986 H.B. 1577, A.L. 1988 H.B. 1485, A.L. 1993 H.B. 502, A.L. 1994 S.B. 593, A.L. 1995 H.B. 300 & 95, A.L. 1996 H.B. 1368, A.L. 1997 H.B. 472, A.L. 2004 H.B. 1268 & 1211, A.L. 2006 H.B. 1456)

Effective 10-01-06

*Revisor's Note: This section is reprinted in accordance with section 3.066. House Bill 150 in 2015 amended this section and was vetoed by the Governor. The override of the Governor's veto of House Bill 150 was declared unconstitutional as a violation of Art. III, Sec. 32, of the Missouri Constitution (see 2016 annotation below), rendering the repeal and reenactment of this section ineffective.

(1993) Federally mandated payments made pursuant to federal Worker Adjustment and Retraining Notification Act (WARN) are not considered termination or severance pay and are fully deductible from Missouri unemployment benefits. Labor and Industrial Relations Commission v. Division of Employment Security, 856 S.W.2d 376 (Mo. App. E.D.).

(2016) Only bills returned by the Governor on or after the fifth day before the end of the regular legislative session can be taken up during September veto session, thus Senate veto session vote to override the Governor's veto of HB 150 was untimely. Pestka et al. v. State, No. SC95369 (Mo.).



Section 288.037 Indian tribes considered employers for purposes of unemployment compensation payments, when — definitions — requirements.

Effective 08 May 2003, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.037. Indian tribes considered employers for purposes of unemployment compensation payments, when — definitions — requirements. — 1. The term "employer" shall include any Indian tribe for which service in employment as defined in section 288.034 is performed.

2. The term "employment" shall include service performed in the employ of an Indian tribe, as defined in Section 3306(u) of the Federal Unemployment Tax Act (FUTA), provided such service is excluded from employment as defined in FUTA solely by reason of Section 3306(c)(7), FUTA, and is not otherwise excluded from employment under this chapter. For purposes of this section, the exclusions from employment in subsection 9 of section 288.034 shall be applicable to services performed in the employ of an Indian tribe.

3. Benefits based on service in employment defined in this section shall be payable in the same amount, on the same terms, and subject to the same conditions as benefits payable on the basis of other service subject to this chapter. The provisions of subsection 3 of section 288.040 pertaining to services performed at an educational institution while in the employ of an educational service agency shall apply to services performed in an educational institution or educational service agency wholly owned and operated by an Indian tribe or tribal unit.

4. (1) Indian tribes or tribal units, including subdivisions, subsidiaries, or business enterprises wholly owned by such Indian tribes, subject to this chapter shall pay contributions under the same terms and conditions as all other subject employers, unless they elect to pay into the state unemployment fund amounts equal to the amount of benefits attributable to service in the employ of the Indian tribe. An Indian tribe and all tribal units of such Indian tribe shall be jointly and severally liable for any and all contributions, payments in lieu of contributions, interest, penalties, and surcharges owed by the Indian tribe and all tribal units of such Indian tribe.

(2) Indian tribes electing to make payments in lieu of contributions must make such election in the same manner and under the same conditions as provided in subsection 3 of section 288.090 pertaining to state and local governments and nonprofit organizations subject to this chapter. Indian tribes will determine if reimbursement for benefits paid will be elected by the tribe as a whole, by individual tribal units, or by combinations of individual tribal units. Termination of an Indian tribe's coverage pursuant to subdivision (5) of this subsection shall terminate the election of such Indian tribe and any tribal units of such Indian tribe to make payments in lieu of contributions.

(3) Indian tribes or tribal units will be billed for the full amount of benefits attributable to service in the employ of the Indian tribe or tribal unit on the same schedule as other employing units that have elected to make payments in lieu of contributions.

(4) Any Indian tribe or tribal unit that elects to become liable for payments in lieu of contributions shall be required, prior to the effective date of its election, to post with the division a surety bond issued by a corporate surety authorized to do business in Missouri in an amount equivalent to the contributions or payments in lieu of contributions for which the Indian tribe or tribal unit was liable in the last calendar year in which it accrued contributions or payments in lieu of contributions, or one hundred thousand dollars, whichever amount is the greater, to ensure prompt payment of contributions or payments in lieu of contributions, interest, penalties, and surcharges for which the Indian tribe or tribal unit may be, or becomes, jointly and severally liable pursuant to this chapter.

(5) Failure of the Indian tribe or tribal unit to maintain the required surety bond, including the posting of an additional surety bond or a replacement surety bond within ninety days of being directed by the division, will cause services performed for such Indian tribe to not be treated as employment for purposes of subsection 2 of this section.

(6) The director may determine that any Indian tribe that loses coverage under subdivision (5) of this subsection may have services performed for such tribe again included as employment for purposes of subsection 2 of this section if all contributions, payments in lieu of contributions, penalties, surcharges, and interest have been paid. Upon reinstatement of coverage under this subdivision, an Indian tribe or any tribal unit may elect, in accordance with the provisions of this subsection, to make payments in lieu of contributions.

(7) If an Indian tribe fails to maintain the required surety bond by posting an additional surety bond or a replacement surety bond within ninety days of being directed by the division, the director will immediately notify the United States Internal Revenue Service and the United States Department of Labor.

(8) Notices of surety bond deficiency to Indian tribes or their tribal units shall include information that failure to post an additional surety bond or a replacement surety bond within the prescribed time frame:

(a) Will cause the Indian tribe to be liable for taxes under FUTA;

(b) Will cause the Indian tribe to be excepted from the definition of employer, as provided in subsection 1 of this section, and services in the employ of the Indian tribe, as provided in subsection 2 of this section, to be excepted from employment.

5. (1) Failure of the Indian tribe or tribal unit to make required payments, including assessments of interest and penalty, within ninety days of receipt of the bill will cause services performed for such Indian tribe to not be treated as employment for purposes of subsection 2 of this section.

(2) The director may determine that any Indian tribe that loses coverage under subdivision (1) of this subsection may have services performed for such tribe again included as employment for purposes of subsection 2 of this section if all contributions, payments in lieu of contributions, penalties, surcharges, and interest have been paid.

(3) If an Indian tribe fails to make payments required under this section, including assessments of interest and penalty, within ninety days of a final notice of delinquency, the director will immediately notify the United States Internal Revenue Service and the United States Department of Labor.

6. Notices of payment and reporting delinquency to Indian tribes or their tribal units shall include information that failure to make full payment within the prescribed time frame:

(1) Will cause the Indian tribe to be liable for taxes under FUTA;

(2) Will cause the Indian tribe to be excepted from the definition of employer, as provided in subsection 1 of this section, and services in the employ of the Indian tribe, as provided in subsection 2 of this section, to be excepted from employment.

7. Extended benefits paid that are attributable to service in the employ of an Indian tribe and not reimbursed by the federal government shall be financed in their entirety by such Indian tribe.

(L. 2003 S.B. 194 & 189)

Effective 5-08-03



Section 288.038 Maximum weekly benefit amount defined.

Effective 01 Oct 2006, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.038. Maximum weekly benefit amount defined. — With respect to initial claims filed during calendar years 2004 and 2005, the "maximum weekly benefit amount" means four percent of the total wages paid to an eligible insured worker during that quarter of the worker's base period in which the worker's wages were the highest, but the maximum weekly benefit amount shall not exceed two hundred fifty dollars in the calendar years 2004 and 2005. With respect to initial claims filed during calendar years 2006 and 2007 the "maximum weekly benefit amount" means four percent of the total wages paid to an eligible insured worker during that quarter of the worker's base period in which the worker's wages were the highest, but the maximum weekly benefit amount shall not exceed two hundred seventy dollars in calendar year 2006 and the maximum weekly benefit amount shall not exceed two hundred eighty dollars in calendar year 2007. With respect to initial claims filed during calendar year 2008 and each calendar year thereafter, the "maximum weekly benefit amount" means four percent of the total wages paid to an eligible insured worker during the average of the two highest quarters of the worker's base period, but the maximum weekly benefit amount shall not exceed three hundred twenty dollars. If such benefit amount is not a multiple of one dollar, such amount shall be reduced to the nearest lower full dollar amount.

(L. 1951 p. 564 § 288.030, A.L. 1957 p. 531 § 288.039, A.L. 1961 p. 430, A.L. 1965 p. 433, A.L. 1967 p. 394, A.L. 1972 H.B. 1017, A.L. 1975 S.B. 325, A.L. 1979 S.B. 477, A.L. 1984 H.B. 1251 & 1549, A.L. 1988 H.B. 1485, A.L. 1993 H.B. 502, A.L. 1994 S.B. 559, A.L. 1997 H.B. 472, A.L. 1999 H.B. 162 merged with S.B. 32, A.L. 2004 H.B. 1268 & 1211, A.L. 2006 H.B. 1456)

Effective 10-01-06



Section 288.040 Eligibility for benefits — exceptions — report, contents.

Effective 11 Jul 2013, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.040. Eligibility for benefits — exceptions — report, contents. — 1. A claimant who is unemployed and has been determined to be an insured worker shall be eligible for benefits for any week only if the deputy finds that:

(1) The claimant has registered for work at and thereafter has continued to report at an employment office in accordance with such regulations as the division may prescribe;

(2) The claimant is able to work and is available for work. No person shall be deemed available for work unless such person has been and is actively and earnestly seeking work. Upon the filing of an initial or renewed claim, and prior to the filing of each weekly claim thereafter, the deputy shall notify each claimant of the number of work search contacts required to constitute an active search for work. No person shall be considered not available for work, pursuant to this subdivision, solely because he or she is a substitute teacher or is on jury duty. A claimant shall not be determined to be ineligible pursuant to this subdivision because of not actively and earnestly seeking work if:

(a) The claimant is participating in training approved pursuant to Section 236 of the Trade Act of 1974, as amended, (19 U.S.C.A. Sec. 2296, as amended);

(b) The claimant is temporarily unemployed through no fault of his or her own and has a definite recall date within eight weeks of his or her first day of unemployment; however, upon application of the employer responsible for the claimant's unemployment, such eight-week period may be extended not to exceed a total of sixteen weeks at the discretion of the director;

(3) The claimant has reported to an office of the division as directed by the deputy, but at least once every four weeks, except that a claimant shall be exempted from the reporting requirement of this subdivision if:

(a) The claimant is claiming benefits in accordance with division regulations dealing with partial or temporary total unemployment; or

(b) The claimant is temporarily unemployed through no fault of his or her own and has a definite recall date within eight weeks of his or her first day of unemployment; or

(c) The director of the division of employment security has determined that the claimant belongs to a group or class of workers whose opportunities for reemployment will not be enhanced by reporting, or is prevented from reporting due to emergency conditions that limit access by the general public to an office that serves the area where the claimant resides, but only during the time such circumstances exist.

­­

­

(4) Prior to the first week of a period of total or partial unemployment for which the claimant claims benefits he or she has been totally or partially unemployed for a waiting period of one week. No more than one waiting week will be required in any benefit year. During calendar year 2008 and each calendar year thereafter, the one-week waiting period shall become compensable once his or her remaining balance on the claim is equal to or less than the compensable amount for the waiting period. No week shall be counted as a week of total or partial unemployment for the purposes of this subsection unless it occurs within the benefit year which includes the week with respect to which the claimant claims benefits;

(5) The claimant has made a claim for benefits within fourteen days from the last day of the week being claimed. The fourteen-day period may, for good cause, be extended to twenty-eight days;

(6) The claimant has reported to an employment office to participate in a reemployment assessment and reemployment services as directed by the deputy or designated staff of an employment office, unless the deputy determines that good cause exists for the claimant's failure to participate in such reemployment assessment and reemployment services. For purposes of this section, "reemployment services" may include, but not be limited to, the following:

(a) Providing an orientation to employment office services;

(b) Providing job search assistance; and

(c) Providing labor market statistics or analysis;

­­

­

(7) The claimant is participating in reemployment services, such as job search assistance services, as directed by the deputy if the claimant has been determined to be likely to exhaust regular benefits and to need reemployment services pursuant to a profiling system established by the division, unless the deputy determines that:

(a) The individual has completed such reemployment services; or

(b) There is justifiable cause for the claimant's failure to participate in such reemployment services.

2. A claimant shall be ineligible for waiting week credit or benefits for any week for which the deputy finds he or she is or has been suspended by his or her most recent employer for misconduct connected with his or her work. Suspensions of four weeks or more shall be treated as discharges.

3. (1) Benefits based on "service in employment", described in subsections 7 and 8 of section 288.034, shall be payable in the same amount, on the same terms and subject to the same conditions as compensation payable on the basis of other service subject to this law; except that:

(a) With respect to service performed in an instructional, research, or principal administrative capacity for an educational institution, benefits shall not be paid based on such services for any week of unemployment commencing during the period between two successive academic years or terms, or during a similar period between two regular but not successive terms, or during a period of paid sabbatical leave provided for in the individual's contract, to any individual if such individual performs such services in the first of such academic years (or terms) and if there is a contract or a reasonable assurance that such individual will perform services in any such capacity for any educational institution in the second of such academic years or terms;

(b) With respect to services performed in any capacity (other than instructional, research, or principal administrative capacity) for an educational institution, benefits shall not be paid on the basis of such services to any individual for any week which commences during a period between two successive academic years or terms if such individual performs such services in the first of such academic years or terms and there is a contract or a reasonable assurance that such individual will perform such services in the second of such academic years or terms;

(c) With respect to services described in paragraphs (a) and (b) of this subdivision, benefits shall not be paid on the basis of such services to any individual for any week which commences during an established and customary vacation period or holiday recess if such individual performed such services in the period immediately before such vacation period or holiday recess, and there is reasonable assurance that such individual will perform such services immediately following such vacation period or holiday recess;

(d) With respect to services described in paragraphs (a) and (b) of this subdivision, benefits payable on the basis of services in any such capacity shall be denied as specified in paragraphs (a), (b), and (c) of this subdivision to any individual who performed such services at an educational institution while in the employ of an educational service agency, and for this purpose the term "educational service agency" means a governmental agency or governmental entity which is established and operated exclusively for the purpose of providing such services to one or more educational institutions.

(2) If compensation is denied for any week pursuant to paragraph (b) or (d) of subdivision (1) of this subsection to any individual performing services at an educational institution in any capacity (other than instructional, research or principal administrative capacity), and such individual was not offered an opportunity to perform such services for the second of such academic years or terms, such individual shall be entitled to a retroactive payment of the compensation for each week for which the individual filed a timely claim for compensation and for which compensation was denied solely by reason of paragraph (b) or (d) of subdivision (1) of this subsection.

4. (1) A claimant shall be ineligible for waiting week credit, benefits or shared work benefits for any week for which he or she is receiving or has received remuneration exceeding his or her weekly benefit amount or shared work benefit amount in the form of:

(a) Compensation for temporary partial disability pursuant to the workers' compensation law of any state or pursuant to a similar law of the United States;

(b) A governmental or other pension, retirement or retired pay, annuity, or other similar periodic payment which is based on the previous work of such claimant to the extent that such payment is provided from funds provided by a base period or chargeable employer pursuant to a plan maintained or contributed to by such employer; but, except for such payments made pursuant to the Social Security Act or the Railroad Retirement Act of 1974 (or the corresponding provisions of prior law), the provisions of this paragraph shall not apply if the services performed for such employer by the claimant after the beginning of the base period (or remuneration for such services) do not affect eligibility for or increase the amount of such pension, retirement or retired pay, annuity or similar payment.

(2) If the remuneration referred to in this subsection is less than the benefits which would otherwise be due, the claimant shall be entitled to receive for such week, if otherwise eligible, benefits reduced by the amount of such remuneration, and, if such benefit is not a multiple of one dollar, such amount shall be lowered to the next multiple of one dollar.

(3) Notwithstanding the provisions of subdivisions (1) and (2) of this subsection, if a claimant has contributed in any way to the Social Security Act or the Railroad Retirement Act of 1974, or the corresponding provisions of prior law, no part of the payments received pursuant to such federal law shall be deductible from the amount of benefits received pursuant to this chapter.

5. A claimant shall be ineligible for waiting week credit or benefits for any week for which or a part of which he or she has received or is seeking unemployment benefits pursuant to an unemployment insurance law of another state or the United States; provided, that if it be finally determined that the claimant is not entitled to such unemployment benefits, such ineligibility shall not apply.

6. (1) A claimant shall be ineligible for waiting week credit or benefits for any week for which the deputy finds that such claimant's total or partial unemployment is due to a stoppage of work which exists because of a labor dispute in the factory, establishment or other premises in which such claimant is or was last employed. In the event the claimant secures other employment from which he or she is separated during the existence of the labor dispute, the claimant must have obtained bona fide employment as a permanent employee for at least the major part of each of two weeks in such subsequent employment to terminate his or her ineligibility. If, in any case, separate branches of work which are commonly conducted as separate businesses at separate premises are conducted in separate departments of the same premises, each such department shall for the purposes of this subsection be deemed to be a separate factory, establishment or other premises. This subsection shall not apply if it is shown to the satisfaction of the deputy that:

(a) The claimant is not participating in or financing or directly interested in the labor dispute which caused the stoppage of work; and

(b) The claimant does not belong to a grade or class of workers of which, immediately preceding the commencement of the stoppage, there were members employed at the premises at which the stoppage occurs, any of whom are participating in or financing or directly interested in the dispute.

(2) "Stoppage of work" as used in this subsection means a substantial diminution of the activities, production or services at the establishment, plant, factory or premises of the employing unit. This definition shall not apply to a strike where the employees in the bargaining unit who initiated the strike are participating in the strike. Such employees shall not be eligible for waiting week credit or benefits during the period when the strike is in effect, regardless of diminution, unless the employer has been found guilty of an unfair labor practice by the National Labor Relations Board or a federal court of law for an act or actions preceding or during the strike.

7. On or after January 1, 1978, benefits shall not be paid to any individual on the basis of any services, substantially all of which consist of participating in sports or athletic events or training or preparing to so participate, for any week which commences during the period between two successive sport seasons (or similar periods) if such individual performed such services in the first of such seasons (or similar periods) and there is a reasonable assurance that such individual will perform such services in the later of such seasons (or similar periods).

8. Benefits shall not be payable on the basis of services performed by an alien, unless such alien is an individual who was lawfully admitted for permanent residence at the time such services were performed, was lawfully present for purposes of performing such services, or was permanently residing in the United States under color of law at the time such services were performed (including an alien who was lawfully present in the United States as a result of the application of the provisions of Section 212(d)(5) of the Immigration and Nationality Act).

(1) Any data or information required of individuals applying for benefits to determine whether benefits are not payable to them because of their alien status shall be uniformly required from all applicants for benefits.

(2) In the case of an individual whose application for benefits would otherwise be approved, no determination that benefits to such individual are not payable because of such individual's alien status shall be made except upon a preponderance of the evidence.

9. A claimant shall be ineligible for waiting week credit or benefits for any week such claimant has an outstanding penalty which was assessed based upon an overpayment of benefits, as provided for in subsection 9 of section 288.380.

10. The directors of the division of employment security and the division of workforce development shall submit to the governor, the speaker of the house of representatives, and the president pro tem of the senate no later than October 15, 2006, a report outlining their recommendations for how to improve work search verification and claimant reemployment activities. The recommendations shall include, but not limited to how to best utilize "greathires.org", and how to reduce the average duration of unemployment insurance claims. Each calendar year thereafter, the directors shall submit a report containing their recommendations on these issues by December thirty-first of each year.

11. For purposes of this section, a claimant may satisfy reporting requirements provided under this section by reporting by internet communication or any other means deemed acceptable by the division of employment security.

(L. 1951 p. 564, A.L. 1957 p. 531, A.L. 1965 p. 420, A.L. 1967 p. 395, A.L. 1969 S.B. 109, A.L. 1972 S.B. 474, H.B. 1017, A.L. 1975 S.B. 358, A.L. 1977 H.B. 707, A.L. 1978 H.B. 1824, A.L. 1982 H.B. 1521, A.L. 1984 H.B. 1251 & 1549, A.L. 1987 S.B. 153, A.L. 1988 H.B. 1485, A.L. 1991 H.B. 422, et al., A.L. 1993 H.B. 502, A.L. 1995 H.B. 300 & 95, A.L. 1997 H.B. 472, A.L. 1999 H.B. 162 merged with S.B. 32, A.L. 2004 H.B. 1268 & 1211, A.L. 2006 H.B. 1456, A.L. 2008 H.B. 2041, A.L. 2011 H.B. 163, A.L. 2013 H.B. 196)

Effective 7-11-13

(1972) Where employees were available for work and their failure to work was solely because of decision of employer to annually shut down plant for maintenance, employees were available for work within the meaning of the statute at their old and customary jobs, and the fact that they intended to return to those jobs did not disqualify them from the benefits sought. Western Electric Company v. Industrial Commission (A.), 489 S.W.2d 475

(1973) Work stoppage resulting from a lockout arising from a disagreement in matters subject to collective bargaining is a labor dispute entailing disqualification from unemployment benefits. Adams v. Industrial Commission (Mo.), 490 S.W.2d 77.

(1974) For discussion of “substantial stoppage of work” see Tri-State Motor Transit Co. v. Industrial Com'n, D. of E.S. (A.), 509 S.W.2d 217.

(1975) College student who limits his availability for work to times that do not conflict with full-time college attendance is not available for work within meaning of this section. Golden v. Industrial Commission, Division of Employment Security (A.), 524 S.W.2d 34.

(1977) Where credit union business was being conducted outside of picket lines of struck company, credit union employees who did not report for work at temporary location were ineligible for unemployment benefits as not actively seeking work and were not available for work. Weber v. Labor and Industrial Relations Commission (A.), 557 S.W.2d 669.

(1981) Payment made to retired employee from profit sharing plan which vested ownership interest irrevocably in employees from year to year during course of employment and entitled employees to distribution whenever they terminated their employment for any reason was neither a pension nor a termination allowance. First Bank of Commerce v. Labor & Industrial Relations Commission (A.), 612 S.W.2d 3

(1984) Claimant, although not available for work the entire week because of the illness and death of her mother, was nevertheless “available for work” as required by this section. Mo. Division of Employment Security v. Jones (Mo. App. E.D.), 679 S.W.2d 413.

(2009) Provision of unfair labor practice statute authorizing payment of unemployment compensation benefits to striking employees does not violate federal or state equal protection rights. St. John's Mercy Health System v. Division of Employment Security, 273 S.W.3d 510 (Mo.banc).



Section 288.041 Employer to provide notice of ineligibility for unemployment benefits, when.

Effective 28 Aug 1999

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.041. Employer to provide notice of ineligibility for unemployment benefits, when. — Individuals whose services are not defined as employment pursuant to subsection 8 of section 288.034 or whose services are excluded from the term "employment" in subdivision (1) or (2) of subsection 9 of section 288.034 shall be provided a written notice by the employing unit that wages earned by the individual for services performed for this employing unit will not be used to determine insured worker status for unemployment benefits. Such notice shall be provided to each individual:

(1) At the time of initial employment, for all initial employments occurring on or after August 28, 1999;

(2) Upon the change in status of the employing unit's liability pursuant to this chapter;

(3) For all individuals employed by such employing unit as of August 28, 1999, within thirty days of August 28, 1999.

(L. 1999 H.B. 162 merged with S.B. 32)



Section 288.042 War on terror veterans, defined — eligible for benefits — time period — penalty — offer of similar wages — fund — rulemaking authority.

Effective 01 Oct 2008, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.042. War on terror veterans, defined — eligible for benefits — time period — penalty — offer of similar wages — fund — rulemaking authority. — 1. For purposes of this section, a "war on terror veteran" is a Missouri resident who serves or has served in the military and to whom the following criteria apply:

(1) The person is or was a member of the National Guard or a member of a United States Armed Forces reserves unit who was officially domiciled in the state of Missouri immediately prior to deployment;

(2) The person was deployed as part of his or her military unit at any time after September 11, 2001, and such deployment caused the person to be unable to continue working for his or her employer;

(3) The person was employed either part time or full time before deployment; and

(4) A Missouri court or United States district court located in Missouri has found that the person was discharged from or laid off from his or her nonmilitary employment during deployment or within thirty days after the completion of his or her deployment.

2. Notwithstanding any provisions of sections 288.010 to 288.500, any war on terror veteran shall be entitled to receive veterans' unemployment compensation benefits under this section. A war on terror veteran shall be entitled to a weekly benefit amount of eight percent of the wages paid to the war on terror veteran during that calendar quarter during which the war on terror veteran earned the highest amount within the five completed calendar quarters during which the war on terror veteran received wages immediately before deployment. The maximum amount of a weekly benefit amount shall be one thousand one hundred fifty-three dollars and sixty-four cents.

3. A war on terror veteran shall be entitled to a weekly benefit amount for twenty-six weeks. The division of employment security shall pursue recovery of overpaid unemployment compensation benefits against any person receiving such overpaid benefits through billing, setoffs against state tax refunds, setoffs against federal tax refunds to the extent permitted by federal law, intercepts of lottery winnings under section 313.321, and collection efforts as provided for in sections 288.160, 288.170, and 288.175.

4. Any employer who is found in any Missouri court or United States district court located in Missouri to have terminated, demoted, or taken an adverse employment action against a war on terror veteran due to his or her absence while deployed shall be subject to an administrative penalty in the amount of thirty-five thousand dollars. The director of the division of employment security shall take judicial notice of judgments in suits brought under the Uniformed Service Employment and Reemployment Rights Act (38 U.S.C. 4301). Such judgments may be considered to have a res judicata effect on the director's determination. The administrative penalty shall be collectible in the manner provided in sections 288.160 and 288.170.

5. A war on terror veteran shall be considered to have been discharged from his or her employment if he or she is not offered the same wages, benefits, and similar work schedule upon his or her return after deployment.

6. There is hereby created in the state treasury the "War on Terror Unemployment Compensation Fund", which shall consist of money collected under this section and such other state funds appropriated by the general assembly. The state treasurer shall be custodian of the fund and shall approve disbursements from the fund in accordance with sections 30.170 and 30.180. Upon appropriation, money in the fund shall be used solely for the administration, including payment of benefits and refunds, of this section. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and money earned on such investments shall be credited to the fund.

7. The division of employment security may promulgate rules to enforce this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2006, shall be invalid and void.

(L. 2006 H.B. 1456, A.L. 2007 S.B. 433, A.L. 2008 H.B. 2041)

Effective 10-01-08



Section 288.045 Misconduct connected with the claimant's work, when — controlled substance and blood alcohol content levels — notice — tests conducted, when — violation, penalty — preemployment testing — testing provision not to apply, when — specimens for testing — confirmation tests — prescriptions — section not applicable, when — implementation of testing program.

Effective 01 Oct 2006, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.045. Misconduct connected with the claimant's work, when — controlled substance and blood alcohol content levels — notice — tests conducted, when — violation, penalty — preemployment testing — testing provision not to apply, when — specimens for testing — confirmation tests — prescriptions — section not applicable, when — implementation of testing program. — 1. If a claimant is at work with a detectible amount of alcohol or a controlled substance as defined in section 195.010 in the claimant's system, in violation of the employer's alcohol and controlled substance workplace policy, the claimant shall have committed misconduct connected with the claimant's work.

2. A test conducted by a laboratory certified by the United States Department of Health and Human Services, or another certifying organization so long as the certification requirements meet the minimum standards of the United States Department of Health and Human Services, and the laboratory's trial packet shall be included in the administrative record and considered as evidence.

3. The claimant must have previously been notified of the employer's alcohol and controlled substance workplace policy by conspicuously posting the policy in the workplace, by including the policy in a written personnel policy or handbook, or by statement of such policy in a collective bargaining agreement governing employment of the employee. The policy, public posting, handbook, collective bargaining agreement or other written notice provided to the employee must state that a positive test result may result in suspension or termination of employment.

4. Test results shall be admissible if the employer's policy clearly states an employee may be subject to random, preemployment, reasonable suspicion or post-accident testing. An employer may require a preemployment test for alcohol or controlled substance use as a condition of employment, and test results shall be admissible so long as the claimant was informed of the test requirement prior to taking the test. A random, preemployment, reasonable suspicion or post-accident test result, conducted under this section, which is positive for alcohol or controlled substance use shall be considered misconduct.

5. The application of this section for alcohol and controlled substance testing, relating only to methods of testing, criteria for testing, chain of custody for samples or specimens and due process for employee notification procedures shall not apply in the event that the claimant is subject to the provisions of any applicable collective bargaining agreement, so long as said agreement contains methods for alcohol or controlled substance testing that meet or exceed the minimum standards established in this section. Nothing in this chapter is intended to authorize any employer to test any applicant or employee for alcohol or drugs in any manner inconsistent with Missouri or United States Constitution, law, statute or regulation, including those imposed by the Americans with Disabilities Act and the National Labor Relations Act.

6. All specimen collection for drugs and alcohol under this chapter shall be performed in accordance with the procedures provided for by the United States Department of Transportation rules for workplace drug and alcohol testing compiled at 49 C.F.R., Part 40. Any employer that performs drug testing or specimen collection shall use chain-of-custody procedures established by regulations of the United States Department of Transportation."Specimen" means tissue, fluid, or a product of the human body capable of revealing the presence of alcohol or drugs or their metabolites. "Chain of custody" refers to the methodology of tracking specified materials or substances for the purpose of maintaining control and accountability from initial collection to final disposition for all such materials or substances, and providing for accountability at each stage in handling, testing, and storing specimens and reporting test results.

7. The employee may request that a confirmation test on the specimen be conducted. "Confirmation test" means a second analytical procedure used to identify the presence of a specific drug or alcohol or metabolite in a specimen, which test must be different in scientific principle from that of the initial test procedure and must be capable of providing requisite specificity, sensitivity and quantitative accuracy. In the event that a confirmation test is requested, such shall be obtained from a separate, unrelated certified laboratory and shall be at the employee's expense only if said test confirms the original, positive test results. For purposes of this section, confirmation test shall be a split specimen test.

8. Use of a controlled substance as defined under section 195.010 under and in conformity with the lawful order of a healthcare practitioner, shall not be deemed to be misconduct connected with work for the purposes of this section.

9. This section shall have no effect on employers who do not avail themselves of the requirements and regulations for alcohol and controlled drug testing determinations that are required to affirm misconduct connected with work findings.

10. Any employer that initiates an alcohol and drug testing policy after January 1, 2005, shall ensure that at least sixty days elapse between a general one-time notice to all employees that an alcohol and drug testing workplace policy is being implemented and the effective date of the program.

11. Notwithstanding any provision of this chapter to the contrary, any claimant found to be in violation of this section shall be subject to the cancellation of all or part of the claimants wage credits as provided by subsection 2 of section 288.050.

(L. 2004 H.B. 1268 & 1211, A.L. 2006 H.B. 1456)

Effective 10-01-06



Section 288.046 General assembly's intent to abrogate certain case law — determining misconduct, evidence of impairment.

Effective 01 Oct 2006, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.046. General assembly's intent to abrogate certain case law — determining misconduct, evidence of impairment. — 1. In applying provisions of this chapter, it is the intent of the general assembly to reject and abrogate previous case law interpretations of "misconduct connected with work" requiring a finding of evidence of impairment of work performance, including but not limited to, the holdings contained in Baldor Electric Company v. Raylene Reasoner and Missouri Division of Employment Security, 66 S.W.3d 130 (Mo.App. E.D. 2001).

2. In determining whether misconduct connected with work has occurred, neither the state, any agency of the state, nor any court of the state of Missouri shall require a finding of evidence of impairment of work performance.

(L. 2006 H.B. 1456)

Effective 10-01-06



Section 288.050 Benefits denied unemployed workers, when — pregnancy, requirements for benefit eligibility.

Effective 28 Aug 2014

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.050. Benefits denied unemployed workers, when — pregnancy, requirements for benefit eligibility. — 1. Notwithstanding the other provisions of this law, a claimant shall be disqualified for waiting week credit or benefits until after the claimant has earned wages for work insured pursuant to the unemployment compensation laws of any state equal to ten times the claimant's weekly benefit amount if the deputy finds:

(1) That the claimant has left work voluntarily without good cause attributable to such work or to the claimant's employer. A temporary employee of a temporary help firm will be deemed to have voluntarily quit employment if the employee does not contact the temporary help firm for reassignment prior to filing for benefits. Failure to contact the temporary help firm will not be deemed a voluntary quit unless the claimant has been advised of the obligation to contact the firm upon completion of assignments and that unemployment benefits may be denied for failure to do so. "Good cause", for the purposes of this subdivision, shall include only that cause which would compel a reasonable employee to cease working or which would require separation from work due to illness or disability. The claimant shall not be disqualified:

(a) If the deputy finds the claimant quit such work for the purpose of accepting a more remunerative job which the claimant did accept and earn some wages therein;

(b) If the claimant quit temporary work to return to such claimant's regular employer; or

(c) If the deputy finds the individual quit work, which would have been determined not suitable in accordance with paragraphs (a) and (b) of subdivision (3) of this subsection, within twenty-eight calendar days of the first day worked;

(d) As to initial claims filed after December 31, 1988, if the claimant presents evidence supported by competent medical proof that she was forced to leave her work because of pregnancy, notified her employer of such necessity as soon as practical under the circumstances, and returned to that employer and offered her services to that employer as soon as she was physically able to return to work, as certified by a licensed and practicing physician, but in no event later than ninety days after the termination of the pregnancy. An employee shall have been employed for at least one year with the same employer before she may be provided benefits pursuant to the provisions of this paragraph;

(e) If the deputy finds that, due to the spouse's mandatory and permanent military change of station order, the claimant quit work to relocate with the spouse to a new residence from which it is impractical to commute to the place of employment and the claimant remained employed as long as was reasonable prior to the move. The claimant's spouse shall be a member of the U.S. Armed Forces who is on active duty, or a member of the National Guard or other reserve component of the U.S. Armed Forces who is on active National Guard or reserve duty. The provisions of this paragraph shall only apply to individuals who have been determined to be an insured worker as provided in subdivision (22) of subsection 1 of section 288.030;

(2) That the claimant has retired pursuant to the terms of a labor agreement between the claimant's employer and a union duly elected by the employees as their official representative or in accordance with an established policy of the claimant's employer; or

(3) That the claimant failed without good cause either to apply for available suitable work when so directed by a deputy of the division or designated staff of an employment office as defined in subsection 1 of section 288.030, or to accept suitable work when offered the claimant, either through the division or directly by an employer by whom the individual was formerly employed, or to return to the individual's customary self-employment, if any, when so directed by the deputy. An offer of work shall be rebuttably presumed if an employer notifies the claimant in writing of such offer by sending an acknowledgment via any form of certified mail issued by the United States Postal Service stating such offer to the claimant at the claimant's last known address. Nothing in this subdivision shall be construed to limit the means by which the deputy may establish that the claimant has or has not been sufficiently notified of available work.

(a) In determining whether or not any work is suitable for an individual, the division shall consider, among other factors and in addition to those enumerated in paragraph (b) of this subdivision, the degree of risk involved to the individual's health, safety and morals, the individual's physical fitness and prior training, the individual's experience and prior earnings, the individual's length of unemployment, the individual's prospects for securing work in the individual's customary occupation, the distance of available work from the individual's residence and the individual's prospect of obtaining local work; except that, if an individual has moved from the locality in which the individual actually resided when such individual was last employed to a place where there is less probability of the individual's employment at such individual's usual type of work and which is more distant from or otherwise less accessible to the community in which the individual was last employed, work offered by the individual's most recent employer if similar to that which such individual performed in such individual's last employment and at wages, hours, and working conditions which are substantially similar to those prevailing for similar work in such community, or any work which the individual is capable of performing at the wages prevailing for such work in the locality to which the individual has moved, if not hazardous to such individual's health, safety or morals, shall be deemed suitable for the individual.

(b) Notwithstanding any other provisions of this law, no work shall be deemed suitable and benefits shall not be denied pursuant to this law to any otherwise eligible individual for refusing to accept new work under any of the following conditions:

a. If the position offered is vacant due directly to a strike, lockout, or other labor dispute;

b. If the wages, hours, or other conditions of the work offered are substantially less favorable to the individual than those prevailing for similar work in the locality;

c. If as a condition of being employed the individual would be required to join a company union or to resign from or refrain from joining any bona fide labor organization.

2. If a deputy finds that a claimant has been discharged for misconduct connected with the claimant's work, such claimant shall be disqualified for waiting week credit and benefits, and no benefits shall be paid nor shall the cost of any benefits be charged against any employer for any period of employment within the base period until the claimant has earned wages for work insured under the unemployment laws of this state or any other state as prescribed in this section. In addition to the disqualification for benefits pursuant to this provision the division may in the more aggravated cases of misconduct cancel all or any part of the individual's wage credits, which were established through the individual's employment by the employer who discharged such individual, according to the seriousness of the misconduct. A disqualification provided for pursuant to this subsection shall not apply to any week which occurs after the claimant has earned wages for work insured pursuant to the unemployment compensation laws of any state in an amount equal to six times the claimant's weekly benefit amount. Should a claimant be disqualified on a second or subsequent occasion within the base period or subsequent to the base period the claimant shall be required to earn wages in an amount equal to or in excess of six times the claimant's weekly benefit amount for each disqualification.

3. Notwithstanding the provisions of subsection 1 of this section, a claimant may not be determined to be disqualified for benefits because the claimant is in training approved pursuant to Section 236 of the Trade Act of 1974, as amended, (19 U.S.C.A. Sec. 2296, as amended), or because the claimant left work which was not suitable employment to enter such training. For the purposes of this subsection "suitable employment" means, with respect to a worker, work of a substantially equal or higher skill level than the worker's past adversely affected employment, and wages for such work at not less than eighty percent of the worker's average weekly wage as determined for the purposes of the Trade Act of 1974.

(L. 1951 p. 564, A.L. 1957 p. 531, A.L. 1975 S.B. 325, A.L. 1979 S.B. 477, A.L. 1982 H.B. 1521, A.L. 1984 H.B. 1251 & 1549, A.L. 1988 H.B. 1485, A.L. 1996 H.B. 1368, A.L. 1997 H.B. 472, A.L. 2004 H.B. 1268 & 1211, A.L. 2006 H.B. 1456, A.L. 2011 H.B. 136, A.L. 2014 S.B. 510)

(1954) Where substantial evidence supported finding that truck driver was discharged for drinking while on duty in violation of employer's rule and union contract, his disqualification for benefits was proper. Ritch v. Industrial Comm. (A.), 271 S.W.2d 791.

(1958) Offer of employment by former employer must be communicated to claimant so that where former employee who moved to new address and so did not receive letter offering him work would not be disqualified for failing to accept such work. ACF Industries v. Industrial Comm. (A.), 309 S.W.2d 676. Overruled (Mo.), 320 S.W.2d 484 (1959) where it was held that since claimant's own neglect or voluntary action prevented communication of offer and effected a breach of his contract, he was ineligible for benefits.

(1959) Word “attributable” as used in the statute as to the cause of leaving work requires a causal connection between the leaving and the work of claimant. Bussmann Mfg. Co. v. Industrial Comm. of Mo., 327 S.W.2d 487.

(1960) Claimant who left her work with appellant solely because of pregnancy, and on being ready to return to work approximately two and one-half months after baby's birth, was told there was no work available, was not entitled to unemployment compensation as she had left work voluntarily without good cause attributable to her or to her employer. Bussmann Mfg. Co. v. Industrial Commission (A.), 335 S.W.2d 456.

(1960) Where a moving picture projectionist acted as a substitute for the regular projectionist and worked one day a week for several months and finally ceased working because the regular projectionist decided to work full time, the substitute was deemed to have voluntarily left his employment without good cause attributable to his work or employer since the employer had nothing to do with the arrangement between the regular projectionist and the substitute. Kilgore v Industrial Commission (A.), 337 S.W.2d 91.

(1964) Where claimant, who was granted year's leave of absence due to pregnancy and was at first denied permission to return to work but was later allowed to return to work prior to expiration of leave, filed claim for benefits after having made five applications for work with other employers, commission's decision disqualifying claimant was proper. Neely v. Industrial Comm. of Mo., Div. of Emp. Sec. (A.), 379 S.W.2d 201.

(1968) Held lack of cordiality of supervisor not good cause for quitting employment. Citizens Bank of Shelbyville v. Industrial Commission (A.), 428 S.W.2d 895.

(1973) Even though claimant received compensation at the approximate rate of $3.54 per hour at the time of her termination, her refusal to accept work at anything less than $3.23 per hour when offered $2.50 per hour justified the determination that she was ineligible for unemployment benefits on the grounds she was unavailable for work. Blackman v. Industrial Commission, Div. of Emp. Sec. (A.), 491 S.W.2d 18.

(1976) Termination of employee for refusal to shave beard held not termination because of misconduct connected with work so as to disqualify employee from waiting week credit or benefits as provided in this section, where evidence was that employee had been assured by his immediate supervisor that employer's rule against beards did not apply to him, that employee had worn beard without question of a rule violation for over a year while receiving satisfactory ratings and a wage increase, and that employee had not acted in wanton or willful disregard of his employer's interest. Laswell v. Industrial Com'n. of Missouri, etc. (A.),534 S.W.2d 613.

(1977) Refusal to accept transfer to another job with forty-four percent reduction in pay would not disqualify claimant for unemployment benefits. Armco Steel Corp. v. Labor and Indus. Relations Commission (A.), 553 S.W.2d 506.

(1978) Held employee who made fraudulent claims for insurance benefits on divorced wife committed action which constituted “misconduct connected with work” and disqualified him for unemployment compensation. Sain v. Labor and Industrial Relations Commission (A.), 564 S.W.2d 59.

(1984) Profane language of employer in criticizing employee did not constitute “good cause” for employee to leave his employment, particularly when employee was not called any profane names. Backer's Potato Chip v. Labor and Industrial Relations (Mo. App), 679 S.W.2d 909.

(1985) Claimant who voluntarily left her employment due to pregnancy was not entitled to unemployment compensation benefits. Wimberly v. Labor and Industrial Relations Commission (Mo. banc), 688 S.W.2d 344.

(1987) This section has been held consistent with Federal law. Wimberly v. Labor and Industrial Relations Commission of Missouri, 107 S.Ct. 821.

(1987) This statute represents a neutral policy toward the fundamental right to bear children and decision to deny unemployment compensation to women who quit job to have a child pursuant to this statute is lawful. Sokol v. Smith, 671 F.Supp. 1243 (W.D. Mo.).

(2014) Employee's disregard of standards of behavior that an employer has a right to expect, such as falsification of a doctor's return-to-work certificate, need not be "misconduct" in determining eligibility for unemployment compensation. Seck v. Department of Transportation, 434 S.W.3d 74 (Mo.banc).



Section 288.051 Temporary employees, defined, deemed to have voluntarily quit employment, when.

Effective 28 Aug 2004

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.051. Temporary employees, defined, deemed to have voluntarily quit employment, when. — 1. For the purposes of this section, "temporary help firm" means a firm that hires its own employees and assigns them to clients to support or supplement the client's workforce in work situations such as employee absences, temporary skill shortages, seasonal workloads, and special assignments and projects. "Temporary employee" means an employee assigned to work for the clients of a temporary help firm.

2. A temporary employee of a temporary help firm will be deemed to have voluntarily quit employment if the employee does not contact the temporary help firm for reassignment prior to filing for benefits. Failure to contact the temporary help firm will not be deemed a voluntary quit unless the claimant has been advised of the obligation to contact the firm upon completion of assignments and that unemployment benefits may be denied for failure to do so.

(L. 2004 S.B. 966 § 288.401)



Section 288.055 Retraining programs, eligibility to receive benefits while in program, requirements.

Effective 01 Mar 1988, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.055. Retraining programs, eligibility to receive benefits while in program, requirements. — 1. Notwithstanding any other provision of this chapter, an unemployed claimant otherwise eligible for benefits shall not become ineligible for benefits because of his enrollment in and satisfactory pursuit of a retraining course of instruction which the director has approved for the individual.

2. An unemployed individual who files a claim for benefits may apply to the division for a determination of potential eligibility for benefits during a period of retraining or with respect to a claimant who has not applied for such determination, if the director finds the circumstances under subdivision (1) of subsection 3 of this section to exist, then the director shall make a complete determination under subsection 3 of this section, and where potential eligibility is determined, the director shall require the claimant to take a retraining course of instruction to be eligible for benefit payments.

3. A determination of potential eligibility for benefits under this section and chapter shall be issued to an unemployed claimant if the director finds that:

(1) Reasonable employment opportunities for which the unemployed claimant is fitted by training and experience do not exist or have substantially diminished in the labor market area in this state in which he is claiming benefits;

(2) The retraining course of instruction relates to an occupation or skill for which there are, or are expected to be in the immediate future, reasonable employment opportunities in any labor market area in this state in which the claimant agrees to seek work;

(3) The retraining course of instruction is one prescribed by the director;

(4) The individual has the required qualifications and aptitudes to complete the course successfully and profit therefrom; and

(5) Upon completion of his retraining course of instruction the individual should be qualified to use the skills acquired under labor organization rules where applicable to such skills.

4. Notwithstanding the provisions of subdivision (2) of section 288.040, an unemployed claimant who is able to work is eligible to receive benefits under this section and chapter, with respect to any week during a period of retraining only if the director finds that:

(1) He has been determined potentially eligible under subsection 3 of this section; and

(2) He submits with each claim a written certification executed by a responsible person connected with the retraining program certifying that he was enrolled in and satisfactorily pursuing the retraining course of instruction.

5. If an individual fails to submit for any week during a period of retraining the certification required by subsection 4 of this section, he shall be ineligible to receive any benefits for that week. This subsection shall not render a claimant ineligible for benefits for any week during a period of retraining if on or before Monday of that week he notifies the division that his retraining course of instruction has been or is being discontinued or terminated prior to that week.

6. An unemployed claimant otherwise eligible for benefits under this section and chapter shall not be disqualified for refusing suitable employment offered to him, or failing to apply for suitable employment when notified by an employment office, or for leaving his most recent temporary work, accepted during his retraining, if the acceptance of or applying for suitable employment or continuing such work would require him to terminate his retraining course of instruction.

7. Notwithstanding any other provision of this section, no payment of benefits shall be made to any individual for any week or part of any week with respect to which he is entitled to receive training benefits as a result of participation by this state pursuant to the provision of any federal law providing for the payment of such benefits unless required by such federal law.

8. Words and phrases used in this section have the meanings ascribed to them in this chapter.

9. Notwithstanding any other provision of this section, the director may determine upon application of a claimant who is unemployed due to a permanent mass layoff, that such claimant is eligible for training, and such claimant shall be eligible to receive benefits under this section and chapter if he meets the requirements of subdivision (2) of subsection 4 of this section and is otherwise eligible for benefits.

(L. 1961 p. 433 §§ 1 to 8, A.L. 1975 S.B. 270, A.L. 1988 H.B. 1485)

Effective 3-01-88



Section 288.060 Benefits, how paid — wage credits — limitation on duration of benefits — benefits due decedent — benefit warrants cancelled, when — electronic funds transfer system, allowed — remote claims filing procedures required, contents, duties.

Effective 16 Oct 2015, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

*288.060. Benefits, how paid — wage credits — limitation on duration of benefits — benefits due decedent — benefit warrants cancelled, when — electronic funds transfer system, allowed — remote claims filing procedures required, contents, duties. — 1. All benefits shall be paid through employment offices in accordance with such regulations as the division may prescribe.

2. Each eligible insured worker who is totally unemployed in any week shall be paid for such week a sum equal to his or her weekly benefit amount.

3. Each eligible insured worker who is partially unemployed in any week shall be paid for such week a partial benefit. Such partial benefit shall be an amount equal to the difference between his or her weekly benefit amount and that part of his or her wages for such week in excess of twenty dollars, and, if such partial benefit amount is not a multiple of one dollar, such amount shall be reduced to the nearest lower full dollar amount. For calendar year 2007 and each year thereafter, such partial benefit shall be an amount equal to the difference between his or her weekly benefit amount and that part of his or her wages for such week in excess of twenty dollars or twenty percent of his or her weekly benefit amount, whichever is greater, and, if such partial benefit amount is not a multiple of one dollar, such amount shall be reduced to the nearest lower full dollar amount. Pay received by an eligible insured worker who is a member of the organized militia for training or duty authorized by Section 502(a)(1) of Title 32, United States Code, shall not be considered wages for the purpose of this subsection.

4. The division shall compute the wage credits for each individual by crediting him or her with the wages paid to him or her for insured work during each quarter of his or her base period or twenty-six times his or her weekly benefit amount, whichever is the lesser. In addition, if a claimant receives wages in the form of termination pay or severance pay and such payment appears in a base period established by the filing of an initial claim, the claimant may, at his or her option, choose to have such payment included in the calendar quarter in which it was paid or choose to have it prorated equally among the quarters comprising the base period of the claim. For the purpose of this section, wages shall be counted as wage credits for any benefit year, only if such benefit year begins subsequent to the date on which the employing unit by whom such wages were paid has become an employer. The wage credits of an individual earned during the period commencing with the end of a prior base period and ending on the date on which he or she filed an allowed initial claim shall not be available for benefit purposes in a subsequent benefit year unless, in addition thereto, such individual has subsequently earned either wages for insured work in an amount equal to at least five times his or her current weekly benefit amount or wages in an amount equal to at least ten times his or her current weekly benefit amount.

**5. The duration of benefits payable to any insured worker during any benefit year shall be limited to:

(1) Twenty weeks if the Missouri average unemployment rate is nine percent or higher;

(2) Nineteen weeks if the Missouri average unemployment rate is between eight and one-half percent and nine percent;

(3) Eighteen weeks if the Missouri average unemployment rate is eight percent up to and including eight and one-half percent;

(4) Seventeen weeks if the Missouri average unemployment rate is between seven and one-half percent and eight percent;

(5) Sixteen weeks if the Missouri average unemployment rate is seven percent up to and including seven and one-half percent;

(6) Fifteen weeks if the Missouri average unemployment rate is between six and one-half percent and seven percent;

(7) Fourteen weeks if the Missouri average unemployment rate is six percent up to and including six and one-half percent;

(8) Thirteen weeks if the Missouri average unemployment rate is below six percent.

­­

­

(9) The provisions of this subsection shall become effective January 1, 2016.

6. In the event that benefits are due a deceased person and no petition has been filed for the probate of the will or for the administration of the estate of such person within thirty days after his or her death, the division may by regulation provide for the payment of such benefits to such person or persons as the division finds entitled thereto and every such payment shall be a valid payment to the same extent as if made to the legal representatives of the deceased.

7. The division is authorized to cancel any benefit warrant remaining outstanding and unpaid one year after the date of its issuance and there shall be no liability for the payment of any such benefit warrant thereafter.

8. The division may establish an electronic funds transfer system to transfer directly to claimants' accounts in financial institutions benefits payable to them pursuant to this chapter. To receive benefits by electronic funds transfer, a claimant shall satisfactorily complete a direct deposit application form authorizing the division to deposit benefit payments into a designated checking or savings account. Any electronic funds transfer system created pursuant to this subsection shall be administered in accordance with regulations prescribed by the division.

9. The division may issue a benefit warrant covering more than one week of benefits.

10. Prior to January 1, 2005, the division shall institute procedures including, but not limited to, name, date of birth, and Social Security verification matches for remote claims filing via the use of telephone or the internet in accordance with such regulations as the division shall prescribe. At a minimum, the division shall verify the Social Security number and date of birth when an individual claimant initially files for unemployment insurance benefits. If verification information does not match what is on file in division databases to what the individual is stating, the division shall require the claimant to submit a division-approved form requesting an affidavit of eligibility prior to the payment of additional future benefits. The division of employment security shall cross-check unemployment compensation applicants and recipients with Social Security Administration data maintained by the federal government at least weekly. The division of employment security shall cross-check at least monthly unemployment compensation applicants and recipients with department of revenue drivers license databases.

(L. 1951 p. 564, A.L. 1957 p. 531, A.L. 1961 p. 430, A.L. 1965 p. 420, A.L. 1984 H.B. 1251 & 1549, A.L. 1988 H.B. 1485, A.L. 1992 S.B. 626, A.L. 1993 H.B. 502, A.L. 2004 H.B. 1268 & 1211, A.L. 2006 H.B. 1456, A.L. 2011 H.B. 163, A.L. 2015 H.B. 150)

*Effective 10-16-15, see § 21.250. H.B. 150 was vetoed on May 5, 2015. The veto was overridden by the House on May 12, 2015, and by the Senate on September 16, 2015.

*Revisor's Note: This section was declared unconstitutional in Pestka et al. v. State, see 2016 annotation below.

**Subsection 5 effective 1-01-16

(2016) Only bills returned by the Governor on or after the fifth day before the end of the regular legislative session can be taken up during September veto session, thus Senate veto session vote to override the Governor's veto of HB 150 was untimely. Pestka et al. v. State, No. SC95369 (Mo.).



Section 288.060 Benefits, how paid -- wage credits — benefits due decedent — benefit warrants cancelled, when — electronic funds transfer system, allowed — remote claims filing procedures required, contents, duties.

Effective 13 Apr 2011, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

*288.060. Benefits, how paid -- wage credits — benefits due decedent — benefit warrants cancelled, when — electronic funds transfer system, allowed — remote claims filing procedures required, contents, duties. — 1. All benefits shall be paid through employment offices in accordance with such regulations as the division may prescribe.

2. Each eligible insured worker who is totally unemployed in any week shall be paid for such week a sum equal to his or her weekly benefit amount.

3. Each eligible insured worker who is partially unemployed in any week shall be paid for such week a partial benefit. Such partial benefit shall be an amount equal to the difference between his or her weekly benefit amount and that part of his or her wages for such week in excess of twenty dollars, and, if such partial benefit amount is not a multiple of one dollar, such amount shall be reduced to the nearest lower full dollar amount. For calendar year 2007 and each year thereafter, such partial benefit shall be an amount equal to the difference between his or her weekly benefit amount and that part of his or her wages for such week in excess of twenty dollars or twenty percent of his or her weekly benefit amount, whichever is greater, and, if such partial benefit amount is not a multiple of one dollar, such amount shall be reduced to the nearest lower full dollar amount. Termination pay, severance pay, or pay received by an eligible insured worker who is a member of the organized militia for training or duty authorized by Section 502(a)(1) of Title 32, United States Code, shall not be considered wages for the purpose of this subsection.

4. The division shall compute the wage credits for each individual by crediting him or her with the wages paid to him or her for insured work during each quarter of his or her base period or twenty-six times his or her weekly benefit amount, whichever is the lesser. In addition, if a claimant receives wages in the form of termination pay or severance pay and such payment appears in a base period established by the filing of an initial claim, the claimant may, at his or her option, choose to have such payment included in the calendar quarter in which it was paid or choose to have it prorated equally among the quarters comprising the base period of the claim. The maximum total amount of benefits payable to any insured worker during any benefit year shall not exceed twenty times his or her weekly benefit amount, or thirty-three and one-third percent of his or her wage credits, whichever is the lesser. For the purpose of this section, wages shall be counted as wage credits for any benefit year, only if such benefit year begins subsequent to the date on which the employing unit by whom such wages were paid has become an employer. The wage credits of an individual earned during the period commencing with the end of a prior base period and ending on the date on which he or she filed an allowed initial claim shall not be available for benefit purposes in a subsequent benefit year unless, in addition thereto, such individual has subsequently earned either wages for insured work in an amount equal to at least five times his or her current weekly benefit amount or wages in an amount equal to at least ten times his or her current weekly benefit amount.

5. In the event that benefits are due a deceased person and no petition has been filed for the probate of the will or for the administration of the estate of such person within thirty days after his or her death, the division may by regulation provide for the payment of such benefits to such person or persons as the division finds entitled thereto and every such payment shall be a valid payment to the same extent as if made to the legal representatives of the deceased.

6. The division is authorized to cancel any benefit warrant remaining outstanding and unpaid one year after the date of its issuance and there shall be no liability for the payment of any such benefit warrant thereafter.

7. The division may establish an electronic funds transfer system to transfer directly to claimants’ accounts in financial institutions benefits payable to them pursuant to this chapter. To receive benefits by electronic funds transfer, a claimant shall satisfactorily complete a direct deposit application form authorizing the division to deposit benefit payments into a designated checking or savings account. Any electronic funds transfer system created pursuant to this subsection shall be administered in accordance with regulations prescribed by the division.

8. The division may issue a benefit warrant covering more than one week of benefits.

9. Prior to January 1, 2005, the division shall institute procedures including, but not limited to, name, date of birth, and Social Security verification matches for remote claims filing via the use of telephone or the internet in accordance with such regulations as the division shall prescribe. At a minimum, the division shall verify the Social Security number and date of birth when an individual claimant initially files for unemployment insurance benefits. If verification information does not match what is on file in division databases to what the individual is stating, the division shall require the claimant to submit a division-approved form requesting an affidavit of eligibility prior to the payment of additional future benefits. The division of employment security shall cross-check unemployment compensation applicants and recipients with Social Security Administration data maintained by the federal government at least weekly. The division of employment security shall cross-check at least monthly unemployment compensation applicants and recipients with department of revenue drivers license databases.

(L. 1951 p. 564, A.L. 1957 p. 531, A.L. 1961 p. 430, A.L. 1965 p. 420, A.L. 1984 H.B. 1251 & 1549, A.L. 1988 H.B. 1485, A.L. 1992 S.B. 626, A.L. 1993 H.B. 502, A.L. 2004 H.B. 1268 & 1211, A.L. 2006 H.B. 1456, A.L. 2011 H.B. 163)

Effective 4-13-11

*Revisor's Note: This section is reprinted in accordance with section 3.066. House Bill 150 in 2015 amended this section and was vetoed by the Governor. The override of the Governor's veto of House Bill 150 was declared unconstitutional as a violation of Art. III, Sec. 32, of the Missouri Constitution (see 2016 annotation below), rendering the repeal and reenactment of this section ineffective.

(2016) Only bills returned by the Governor on or after the fifth day before the end of the regular legislative session can be taken up during September veto version, thus Senate veto session vote to override the Governor's veto of HB 150 was untimely. Pestka et al. v. State, No. SC95369 (Mo.).



Section 288.062 "On" and "Off" indicators, state and national, how determined — extended benefits, defined — amount and how computed.

Effective 28 Aug 2017

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.062. "On" and "Off" indicators, state and national, how determined — extended benefits, defined — amount and how computed. — 1. As used in this section, unless the context clearly requires otherwise:

(1) “Extended benefit period” means a period which begins with the third week after a week for which there is a state “on” indicator, and ends with either of the following weeks, whichever occurs later:

(a) The third week after the first week for which there is a state “off” indicator; or

(b) The thirteenth consecutive week of such period; provided, that no extended benefit period may begin by reason of a state “on” indicator before the fourteenth week following the end of a prior extended benefit period which was in effect with respect to this state;

(2) There is a “state ‘on’ indicator” for this state for a week if the director determines, in accordance with the regulations of the United States Secretary of Labor, that for the period consisting of such week and the immediately preceding twelve weeks, the rate of insured unemployment (not seasonally adjusted) under this law:

(a) a. Equaled or exceeded one hundred twenty percent of the average of such rates for the corresponding thirteen-week period ending in each of the preceding two calendar years; and

b. Equaled or exceeded four percent for weeks beginning prior to or on September 25, 1982, or five percent for weeks beginning after September 25, 1982; except that, if the rate of insured unemployment as contemplated in this subdivision equals or exceeds five percent for weeks beginning prior to or on September 25, 1982, or six percent for weeks beginning after September 25, 1982, the determination of an “on” indicator shall be made under this subdivision as if this subdivision did not contain the provisions of subparagraph a. of paragraph (a) of this subdivision; or

(b) With respect to weeks of unemployment beginning on or after February 1, 2009, and ending on or before the week ending four weeks prior to the last week of unemployment for which one hundred percent federal sharing is available under the provisions of Public Law 111-5, Section 2005(a) or August 28, 2013, whichever should occur first:

a. The average rate of total unemployment in the state (seasonally adjusted), as determined by the United States Secretary of Labor, for the period consisting of the most recent three months for which data for all states are published before the close of such week equals or exceeds six and one-half percent; and

b. The average rate of total unemployment in the state (seasonally adjusted), as determined by the United States Secretary of Labor, for the three-month period referred to in subparagraph a. of this paragraph, equals or exceeds one hundred and ten percent of such average for either or both of the corresponding three-month periods ending in the two preceding calendar years; or

c. Effective with respect to compensation for weeks of unemployment beginning after the date of enactment of the Tax Relief, Unemployment Insurance Reauthorization, and Job Creation Act of 2010, Public Law 111-312, and ending on or before the last day allowable by the Tax Relief, Unemployment Insurance Reauthorization, and Job Creation Act of 2010, the average rate of total unemployment in the state (seasonally adjusted), as determined by the United States Secretary of Labor, for the three-month period referred to in subparagraph a. of this paragraph, equals or exceeds one hundred and ten percent of such average for any or all of the corresponding three-month periods ending in the three preceding calendar years;

(3) There is a “state ‘off’ indicator” for this state for a week if the director determines, in accordance with the regulations of the United States Secretary of Labor, that for the period consisting of such week and the immediately preceding twelve weeks, the rate of insured unemployment (not seasonally adjusted) under this law:

(a) Was less than one hundred twenty percent of the average of such rates for the corresponding thirteen-week period ending in each of the preceding two calendar years; or

(b) Was less than four percent (five percent for weeks beginning after September 25, 1982); except, there shall not be an “off” indicator for any week in which an “on” indicator as contemplated in subparagraph b. of paragraph (a) of subdivision (2) of this subsection exists;

(4) “Rate of insured unemployment”, for the purposes of subdivisions (2) and (3) of this subsection, means the percentage derived by dividing:

(a) The average weekly number of individuals filing claims for regular compensation in this state for weeks of unemployment with respect to the most recent thirteen-consecutive-week period, as determined by the director on the basis of his or her reports to the United States Secretary of Labor, by

(b) The average monthly employment covered under this law for the first four of the most recent six completed calendar quarters ending before the end of such thirteen-week period;

(5) “Regular benefits” means benefits payable to an individual under this law or under any other state law (including benefits payable to federal civilian employees and ex-servicemen pursuant to 5 U.S.C. Chapter 85) other than extended benefits;

(6) “Extended benefits” means benefits (including benefits payable to federal civilian employees and to ex-servicemen pursuant to 5 U.S.C. Chapter 85) payable to an individual under the provisions of this section for weeks of unemployment in his or her eligibility period;

(7) “Eligibility period” of an individual means the period consisting of the weeks in his or her benefit year which begin in an extended benefit period and, if his or her benefit year ends within such extended benefit period, any weeks thereafter which begin in such period;

(8) “Exhaustee” means an individual who, with respect to any week of unemployment in his or her eligibility period:

(a) Has received, prior to such week, all of the regular benefits that were available to him or her under this law or any other state law (including dependents’ allowances and benefits payable to federal civilian employees and ex-servicemen under 5 U.S.C. Chapter 85) in his or her current benefit year that includes such week; provided, that, for the purposes of this paragraph, an individual shall be deemed to have received all of the regular benefits that were available to him or her although as a result of a pending appeal with respect to wages or employment, or both, that were not considered in the original monetary determination in his or her benefit year, he may subsequently be determined to be entitled to added regular benefits; or

(b) Has received, prior to such week, all the regular compensation available to him or her in his or her current benefit year that includes such week under the unemployment compensation law of the state in which he or she files a claim for extended compensation or the unemployment compensation law of any other state after a cancellation of some or all of his or her wage credits or the partial or total reduction of his or her right to regular compensation; or

(c) His or her benefit year having expired prior to such week, he or she has insufficient wages or employment, or both, on the basis of which he or she could establish in any state a new benefit year that would include such week, or having established a new benefit year that includes such week, he or she is precluded from receiving regular compensation by reason of a state law provision which meets the requirement of Section 3304(a)(7) of the Internal Revenue Code of 1954; and

(d) a. Has no right to unemployment benefits or allowances, as the case may be, under the Railroad Unemployment Insurance Act, the Trade Expansion Act of 1962, the Automotive Products Trade Act of 1965 and such other federal laws as are specified in regulations issued by the United States Secretary of Labor; and

b. Has not received and is not seeking unemployment benefits under the unemployment compensation law of Canada; but if he or she is seeking such benefits and the appropriate agency finally determines that he or she is not entitled to benefits under such law he or she is considered an exhaustee;

(9) “State law” means the unemployment insurance law of any state, approved by the United States Secretary of Labor under Section 3304 of the Internal Revenue Code of 1954.

2. Except when the result would be inconsistent with the other provisions of this section, as provided in the regulations of the director, the provisions of this law which apply to claims for, or the payment of, regular benefits shall apply to claims for, and the payment of, extended benefits.

3. An individual shall be eligible to receive extended benefits with respect to any week of unemployment in his or her eligibility period only if the deputy finds that with respect to such week:

(1) He or she is an exhaustee as defined in subdivision (8) of subsection 1 of this section;

(2) He or she has satisfied the requirements of this law for the receipt of regular benefits that are applicable to individuals claiming extended benefits, including not being subject to a disqualification for the receipt of benefits; except that, in the case of a claim for benefits filed in another state, which is acting as an agent state under the Interstate Benefits Payment Plan as provided by regulation, which claim is based on benefit credits accumulated in this state, eligibility for extended benefits shall be limited to the first two compensable weeks unless there is an extended benefit period in effect in both this state and the agent state in which the claim was filed;

(3) The other provisions of this law notwithstanding, as to new extended benefit claims filed after September 25, 1982, an individual shall be eligible to receive extended benefits with respect to any week of unemployment in his or her eligibility period only if the deputy finds that the total wages in the base period of his or her benefit year equal at least one and one-half times the wages paid during that quarter of his or her base period in which his or her wages were highest.

4. A claimant shall not be eligible for extended benefits following any disqualification imposed under subsection 1 or 2 of section 288.050, unless subsequent to the effective date of the disqualification, the claimant has been employed during at least four weeks and has earned wages equal to at least four times his or her weekly benefit amount.

5. For the purposes of determining eligibility for extended benefits, the term “suitable work” means any work which is within such individual’s capabilities except that, if the individual furnishes satisfactory evidence that the prospects for obtaining work in his or her customary occupation within a reasonably short period are good, the determination of what constitutes suitable work shall be made in accordance with the provisions of subdivision (3) of subsection 1 of section 288.050. If a deputy finds that a person who is claiming extended benefits has refused to accept or to apply for suitable work, as defined in this subsection, or has failed to actively engage in seeking work subsequent to the effective date of his or her claim for extended benefits, that person shall be ineligible for extended benefits for the period beginning with the first day of the week in which such refusal or failure occurred. That ineligibility shall remain in effect until the person has been employed for at least four weeks after the week in which the refusal or failure occurred and has earned wages equal to at least four times his or her weekly benefit amount.

6. Extended benefits shall not be denied under subsection 5 of this section to any individual for any week by reason of a failure to accept an offer of or apply for suitable work if:

(1) The gross average weekly remuneration for such work does not exceed the individual’s weekly benefit amount plus the amount of any supplemental unemployment benefits, as defined in Section 501(c)(17)(d) of the Internal Revenue Code, payable to such individual for such week; or

(2) The position was not offered to such individual in writing or was not listed with the state employment service; or

(3) If the remuneration for the work offered is less than the minimum wage provided by Section 6(a)(1) of the Fair Labor Standards Act of 1938, as amended, without regard to any exemption or any applicable minimum wage as provided in Section 202(a)(3)(D)(iv)(II) of the Federal-State Extended Unemployment Compensation Act of 1970, whichever is the greater. Pursuant to section 290.528, a local minimum wage is not authorized under state law.

7. For the purposes of this section, an individual shall be considered as actively engaged in seeking work during any week with respect to which the individual has engaged in a systematic and sustained effort to obtain work as indicated by tangible evidence which the individual provides to the division.

8. Extended benefits shall not be denied for failure to apply for or to accept suitable work if such failure would not result in a denial of benefits under subdivision (3) of subsection 1 of section 288.050 to the extent that the provisions of subdivision (3) of subsection 1 of section 288.050 are not inconsistent with the provisions of subsections 5 and 6 of this section.

9. The division shall refer any claimant entitled to extended benefits under this law to any suitable work which meets the criteria established in subsections 5 and 6 of this section.

10. Notwithstanding other provisions of this chapter to the contrary, as to claims of extended benefits, subsections 4 to 9 of this section shall not apply to weeks of unemployment beginning after March 6, 1993, and before January 1, 1995. Entitlement to extended benefits for weeks beginning after March 6, 1993, and before January 1, 1995, shall be determined in accordance with provisions of this chapter not excluded by this subsection.

11. “Weekly extended benefit amount.” The weekly extended benefit amount payable to an individual for a week of total unemployment in his or her eligibility period shall be an amount equal to the weekly benefit amount payable to him or her during his or her applicable benefit year, reduced by a percentage equal to the percentage of the reduction in federal payments to states under Section 204 of the Federal State Extended Unemployment Compensation Act of 1970, in accord with any order issued under any law of the United States. Such weekly benefit amount, if not a multiple of one dollar, shall be reduced to the nearest lower full dollar amount.

12. (1) “Total extended benefit amount.” The total extended benefit amount payable to any eligible individual with respect to his or her applicable benefit year shall be the lesser of the following amounts:

(a) Fifty percent of the total amount of regular benefits which were payable to him or her under this law in his or her applicable benefit year;

(b) Thirteen times his or her weekly benefit amount which was payable to him or her under this law for a week of total unemployment in the applicable benefit year.

(2) Notwithstanding subdivision (1) of this subsection, during any fiscal year in which federal payments to states under Section 204 of the Federal State Extended Unemployment Compensation Act of 1970 are reduced under any order issued under any law of the United States, the total extended benefit amount payable to an individual with respect to his or her applicable benefit year shall be reduced by an amount equal to the aggregate of the reductions under subsection 11 of this section in the weekly amounts paid to the individual.

(3) Notwithstanding the other provisions of this subsection, if the benefit year of any individual ends within an extended benefit period, the remaining balance of extended benefits that such individual would, but for this subdivision, be entitled to receive in that extended benefit period, with respect to weeks of unemployment beginning after the end of the benefit year, shall be reduced, but not below zero, by the product of the number of weeks for which the individual received trade readjustment allowances under the Trade Act of 1974, as amended, within that benefit year, multiplied by the individual’s weekly benefit amount for extended benefits.

(4) (a) Effective with respect to weeks beginning in a high unemployment period, subdivision (1) of this subsection shall be applied by substituting:

a. Eighty percent for fifty percent in paragraph (a) of subdivision (1) of this subsection; and

b. Twenty times for thirteen times in paragraph (b) of subdivision (1) of this subsection.

(b) For purposes of paragraph (a) of this subdivision, the term “high unemployment period” means any period during which an extended benefit period would be in effect if subparagraph a. of paragraph (b) of subdivision (2) of subsection 1 of this section were applied by substituting eight percent for six and one-half percent.

13. (1) Whenever an extended benefit period is to become effective in this state as a result of a state “on” indicator, or an extended benefit period is to be terminated in this state as a result of a state “off” indicator, the director shall make an appropriate public announcement.

(2) Computations required by the provisions of subdivision (4) of subsection 1 of this section shall be made by the director, in accordance with regulations prescribed by the United States Secretary of Labor.

(L. 1972 S.B. 474, A.L. 1977 H.B. 707, A.L. 1982 H.B. 1521, A.L. 1984 H.B. 1251 & 1549, A.L. 1988 H.B. 1485, A.L. 1993 H.B. 492, A.L. 2009 H.B. 1075, A.L. 2010 H.B. 1544, A.L. 2011 H.B. 163, A.L. 2017 H.B. 1194 & 1193)



Section 288.070 Claims for benefits — procedure — payment pending appeal.

Effective 01 Oct 2008, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.070. Claims for benefits — procedure — payment pending appeal. — 1. All claims shall be made in accordance with such regulations as the division may prescribe; except that such regulations shall not require the filing of a claim for benefits by the claimant in person for a week of unemployment occurring immediately prior to the claimant's reemployment, but claims in such cases may be made by mail, or otherwise if authorized by regulation. Notice of each initial claim filed by an insured worker which establishes the beginning of such worker's benefit year shall be promptly mailed by the division to each base period employer of such individual, except notice of an initial claim shall not be mailed to any contributing base period employer which paid such individual gross wages in the amount of four hundred dollars or less during such individual's base period, and to the last employing unit whose name is furnished by the individual when such individual files such claim. In similar manner, a notice of each renewed claim filed by an insured worker during a benefit year after a period in such year during which the insured worker was employed shall be given to the last employing unit whose name is furnished by the individual when the individual files such renewed claim or to any other base period or subsequent employer of the worker who has requested such a notice. Any such base period employer or any employing unit, which employed the claimant since the beginning of the base period, who within ten calendar days after the mailing of notice of the initial claim or a renewed claim to the employer or employing unit's last known address files a written protest against the allowance of benefits, and any employing unit from whom the claimant was separated during a week claimed other than a week in which an initial or renewed claim is effective, shall be deemed an interested party to any determination allowing benefits during the benefit year until such time as the issue or issues raised by the protest are resolved by a determination or decision which has become final.

2. If the last employer or any base period employer files a written protest against the allowance of benefits based upon the claimant's refusal to accept suitable work when offered the claimant, either through the division or directly by such last or base period employer, and such protest is filed within ten calendar days of the claimant's refusal of work, such employer shall be deemed an interested party to any determination concerning the claimant's refusal of work until such time as the issue or issues raised by the protest are resolved by a determination or decision which has become final.

3. Any base period employer or any employing unit, which employed the claimant since the beginning of the base period, who files a written protest against the allowance of benefits based upon the claimant not being able to work or available for work shall be deemed an interested party to any determination concerning claimant's ability to work or availability for work until such time as the issue or issues raised by the protest are resolved by a determination or decision which has become final.

4. A deputy shall promptly examine each initial claim and make a determination of the claimant's status as an insured worker. Each such determination shall be based on a written statement showing the amount of wages for insured work paid to the claimant by each employer during the claimant's base period and shall include a finding as to whether such wages meet the requirements for the claimant to be an insured worker, and, if so, the first day of the claimant's benefit year, the claimant's weekly benefit amount, and the maximum total amount of benefits which may be payable to the claimant for weeks of unemployment in the claimant's benefit year. The deputy shall in respect to all claims for benefits thereafter filed by such individual in the claimant's benefit year make a written determination as to whether and in what amount the claimant is entitled to benefits for the week or weeks with respect to which the determination is made. Whenever claims involve complex questions of law or fact, the deputy, with the approval of the director, may refer such claims to the appeals tribunal, without making a determination, for a fair hearing and decision as provided in section 288.190.

5. The deputy shall, in writing, promptly notify the claimant of such deputy's determination on an initial claim, including the reason therefor, and a copy of the written statement as provided in subsection 4 of this section. The deputy shall promptly notify the claimant and all other interested parties of such deputy's determination on any claim for benefits and shall give the reason therefor; except that, where a determination on a later claim for benefits in a benefit year is the same as the determination on a preceding claim, no additional notice shall be given. A determination shall be final, when unappealed, in respect to any claim to which it applies except that an appeal from a determination on a claim for benefits shall be considered as an appeal from all later claims to which the same determination applies. The deputy may, however, not later than one year following the end of a benefit year, for good cause, reconsider any determination on any claim and shall promptly notify the claimant and other interested parties of such deputy's redetermination and the reasons therefor. Whenever the deputy shall have notified any interested employer of the denial of benefits to a claimant for any week or weeks and shall thereafter allow benefits to such claimant for a subsequent week or weeks, the deputy shall notify such interested employer of the beginning date of the allowance of benefits for such subsequent period.

6. Unless the claimant or any interested party within thirty calendar days after notice of such determination is either delivered in person or mailed to the last known address of such claimant or interested party files an appeal from such determination, it shall be final. If, pursuant to a determination or redetermination, benefits are payable in any amount or in respect to any week as to which there is no dispute, such amount of benefits shall be promptly paid regardless of any appeal.

7. Benefits shall be paid promptly in accordance with a determination or redetermination pursuant to this section, or the decision of an appeals tribunal, the labor and industrial relations commission of Missouri or a reviewing court upon the issuance of such determination, redetermination or decision (regardless of the pendency of the period to apply for reconsideration, file an appeal, or petition for judicial review as provided in this section, or section 288.190, 288.200, or 288.210, as the case may be, or the pendency of any such application, appeal, or petition) unless and until such determination, redetermination or decision has been modified or reversed by a subsequent redetermination or decision, in which event benefits shall be paid or denied for weeks of unemployment thereafter in accordance with such modified or reversed redetermination or decision.

8. Benefits paid during the pendency of the period to apply for reconsideration, file an appeal, or petition for judicial review or during the pendency of any such application, appeal, or petition shall be considered as having been due and payable regardless of any redetermination or decision unless the modifying or reversing redetermination or decision establishes that the claimant willfully failed to disclose or falsified any fact which would have disqualified the claimant or rendered the claimant ineligible for such benefits as contemplated in subsection 9 of section 288.380.

9. Benefits paid during the pendency of the period to apply for reconsideration, file an appeal, or petition for judicial review or during the pendency of any such application, appeal, or petition which would not have been payable under a redetermination or decision which becomes final shall not be chargeable to any employer. Beginning with benefits paid on and after January 1, 1998, the provisions of this subsection shall not apply to employers who have elected to make payments in lieu of contributions pursuant to subsection 3 of section 288.090.

10. The ten-day period mentioned in subsections 1 and 2 of this section and the thirty-day period mentioned in subsection 6 of this section may, for good cause, be extended.

11. Any notice of claim or notice of determination required to be mailed by the division to an employer or claimant under this section may be transmitted electronically by the division to any employer or claimant requesting such method of delivery. The date the division transmits such notice of claim or notice of determination shall be deemed the date of mailing for purposes of filing a protest to the notice of* claim or filing an appeal concerning a notice of determination.

(L. 1951 p. 564, A.L. 1957 p. 531, A.L. 1972 S.B. 473, A.L. 1974 S.B. 450, A.L. 1979 S.B. 477, A.L. 1984 H.B. 1251 & 1549, A.L. 1988 H.B. 1485, A.L. 1993 H.B. 502, A.L. 1996 H.B. 1368, A.L. 2008 H.B. 2041)

Effective 10-01-08

*Word "or" appears in original rolls.



Section 288.080 Employer, when subject to law — election of coverage — termination.

Effective 28 Aug 1977

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.080. Employer, when subject to law — election of coverage — termination. — 1. Except as provided in subsection 3, any individual, type of organization or employing unit which is or becomes an employer subject to this law within any calendar year shall be subject to this law during the whole of such calendar year.

2. Except as otherwise provided in subsection 3

(1) An employing unit which became a liable employer under any of the provisions of section 288.032 shall cease to be an employer as of the first day of January of any calendar year, if it files with the division, on or before the tenth day of February of such year, a written application for termination of coverage, and the division makes a determination that during the preceding calendar year the employing unit did not have a sufficient number of workers in employment and did not pay sufficient wages for services in employment to meet any of the conditions for establishing liability as an employer as set out in section 288.032. Notwithstanding the above set out time limit for the filing of an application, any employing unit not having knowledge of its liability as an employer subject to the law for a prior year shall cease to be an employer as of the first day of January of any later calendar year, if it files with the division within ninety days after it was notified of its liability, a written application for termination of coverage, and the division makes a determination that the employing unit meets the requirements of this subsection for the year preceding the year for which termination of coverage is requested.

3. (1) Any individual, type of organization or employing unit, not otherwise subject to this law, which files with the division its written election to become a subject employer for not less than two calendar years, shall, with the written approval of such election by the division, become an employer to the same extent as all other employers, as of the date stated in such approval.

(2) Any employing unit for which services that do not constitute employment are performed may file with the division a written election that all such services with respect to which payments are not required under an unemployment insurance law of any other state or of the federal government shall be deemed to constitute employment for all the purposes of this law for not less than two calendar years. Upon the written approval of such election by the division such services shall be deemed to constitute employment from and after the date stated in such approval. Such services shall cease to be deemed employment as of January first of any calendar year subsequent to such two calendar years only if the employing unit files with the* division on or before the tenth day of February of such year, a written application for termination of such coverage.

4. The division may at any time on its own initiative terminate the status of any individual, type of organization or employing unit as an employer subject to this law, which is an employer pursuant to an approved election, and the division may likewise terminate the status of any employing unit as an employer subject to this law when satisfied that such employer has had no individuals in employment at any time during the two preceding calendar years.

5. Any employer whose liability under this law is terminated shall notify all individuals performing services for him of such termination, shall for a period of ninety days thereafter keep notice thereof conspicuously posted, and shall for a period of five calendar quarters after such termination supply to his workers copies of any printed statements relating to claims for benefits when and as the division may by regulations prescribe.

(L. 1951 p. 564, A.L. 1957 p. 531, A.L. 1972 S.B. 474, A.L. 1977 H.B. 707)

*Word "the" does not appear.



Section 288.090 Contributions required, when — payments in lieu of contributions, procedures — common paymaster arrangements.

Effective 28 Aug 2011

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.090. Contributions required, when — payments in lieu of contributions, procedures — common paymaster arrangements. — 1. Contributions shall accrue and become payable by each employer for each calendar year in which he is subject to this law. Such contributions shall become due and be paid by each employer to the division for the fund on or before the last day of the month following each calendar quarterly period of three months except when regulation requires monthly payment. Any employer upon application, or pursuant to a general or special regulation, may be granted an extension of time, not exceeding three months, for the making of his or her quarterly contribution and wage reports or for the payment of such contributions. Payment of contributions due shall be made to the treasurer designated pursuant to section 288.290.

(1) In the payment of any contributions due, a fractional part of a cent shall be disregarded unless it amounts to one-half cent or more, in which case it shall be increased to one cent;

(2) Contributions shall not be deducted in whole or in part from the wages of individuals in employment.

2. As of June thirtieth of each year, the division shall establish an average industry contribution rate for the next succeeding calendar year for each of the industrial classification divisions listed in the industrial classification system established by the federal government. The average industry contribution rate for each standard industrial classification division shall be computed by multiplying total taxable wages paid by each employer in the industrial classification division during the twelve consecutive months ending on June thirtieth by the employer's contribution rate established for the next calendar year and dividing the aggregate product for all employers in the industrial classification division by the total of taxable wages paid by all employers in the industrial classification division during the twelve consecutive months ending on June thirtieth. Each employer will be assigned to an industrial classification code division as determined by the division in accordance with the definitions contained in the industrial classification system established by the federal government, and shall pay contributions at the average industry rate established for the preceding calendar year for the industrial classification division to which it is assigned or two and seven-tenths percent of taxable wages paid by it, whichever is the greater, unless there have been at least twelve consecutive calendar months immediately preceding the calculation date throughout which its account could have been charged with benefits. The division shall classify all employers meeting this chargeability requirement for each calendar year in accordance with their actual experience in the payment of contributions on their own behalf and with respect to benefits charged against their accounts, with a view to fixing such contribution rates as will reflect such experience. The division shall determine the contribution rate of each such employer in accordance with sections 288.113 to 288.126. Notwithstanding the provisions of this subsection, any employing unit which becomes an employer pursuant to the provisions of subsection 7 or 8 of section 288.034 shall pay contributions equal to one percent of wages paid by it until its account has been chargeable with benefits for the period of time sufficient to enable it to qualify for a computed rate on the same basis as other employers.

3. Benefits paid to employees of any governmental entity and nonprofit organizations shall be financed in accordance with the provisions of this subsection. For the purpose of this subsection, a "nonprofit organization" is an organization (or group of organizations) described in Section 501(c)(3) of the United States Internal Revenue Code which is exempt from income tax under Section 501(a) of such code.

(1) A governmental entity which, pursuant to subsection 7 of section 288.034, or nonprofit organization which, pursuant to subsection 8 of section 288.034, is, or becomes, subject to this law on or after April 27, 1972, shall pay contributions due under the provisions of subsections 1 and 2 of this section unless it elects, in accordance with this subdivision, to pay to the division for the unemployment compensation fund an amount equal to the amount of regular benefits and of one-half of the extended benefits paid, that is attributable to service in the employ of such governmental entity or nonprofit organization, to individuals for weeks of unemployment which begin during the effective period of such election; except that, with respect to benefits paid for weeks of unemployment beginning on or after January 1, 1979, any such election by a governmental entity shall be to pay to the division for the unemployment compensation fund an amount equal to the amount of all regular benefits and all extended benefits paid that is attributable to service in the employ of such governmental entity.

(a) A governmental entity or nonprofit organization which is, or becomes, subject to this law on or after April 27, 1972, may elect to become liable for payments in lieu of contributions for a period of not less than one calendar year, provided it files with the division a written notice of its election within the thirty-day period immediately following the date of the determination of such subjectivity. The provisions of paragraphs (a) through (f) of subdivision (4) of subsection 1 of section 288.100 shall not apply in the calendar year 1998 and each calendar year thereafter, in the case of an employer who has elected to become liable for payments in lieu of contributions.

(b) A governmental entity or nonprofit organization which makes an election in accordance with paragraph (a) of this subdivision will continue to be liable for payments in lieu of contributions until it files with the division a written notice terminating its election not later than thirty days prior to the beginning of the calendar year for which such termination shall first be effective.

(c) A governmental entity or any nonprofit organization which has been paying contributions under this law for a period subsequent to January 1, 1972, may change to a reimbursable basis by filing with the division not later than thirty days prior to the beginning of any calendar year a written notice of election to become liable for payments in lieu of contributions. Such election shall not be terminable by the organization for that and the next calendar year.

(d) The division, in accordance with such regulations as may be adopted, shall notify each governmental entity or nonprofit organization of any determination of its status of an employer and of the effective date of any election which it makes and of any termination of such election. Such determination shall be subject to appeal as is provided in subsection 4 of section 288.130.

(2) Payments in lieu of contributions shall be made in accordance with the provisions of paragraph (a) of this subdivision, as follows:

(a) At the end of each calendar quarter, or at the end of any other period as determined by the director, the division shall bill the governmental entity or nonprofit organization (or group of such organizations) which has elected to make payments in lieu of contributions for an amount equal to the full amount of regular benefits plus one-half of the amount of extended benefits paid during such quarter or other prescribed period that is attributable to service in the employ of such organization; except that, with respect to extended benefits paid for weeks of unemployment beginning on or after January 1, 1979, which are attributable to service in the employ of a governmental entity, the governmental entity shall be billed for the full amount of such extended benefits.

(b) Payment of any bill rendered under paragraph (a) of this subdivision shall be due and shall be made not later than thirty days after such bill was mailed to the last known address of the governmental entity or nonprofit organization or was otherwise delivered to it.

(c) Payments made by the governmental entity or nonprofit organization under the provisions of this subsection shall not be deducted or deductible, in whole or in part, from the remuneration of individuals in the employ of the organization.

(d) Past due payments of amounts in lieu of contributions shall be subject to the same interest and penalties that apply to past due contributions. Also, unpaid amounts in lieu of contributions, interest, penalties and surcharges are subject to the same assessment, civil action and compromise provisions of this law as apply to unpaid contributions. Further, the provisions of this law which provide for the adjustment or refund of contributions shall apply to the adjustment or refund of payments in lieu of contributions.

(3) If any governmental entity or nonprofit organization fails to timely file a required quarterly wage report, the division shall assess such entity or organization a penalty as provided in subsections 1 and 2 of section 288.160.

(4) Except as provided in subsection 4 of this section, each employer that is liable for payments in lieu of contributions shall pay to the division for the fund the amount of regular benefits plus the amount of one-half of extended benefits paid that are attributable to service in the employ of such employer; except that, with respect to benefits paid for weeks of unemployment beginning on or after January 1, 1979, a governmental entity that is liable for payments in lieu of contributions shall pay to the division for the fund the amount of all regular benefits and all extended benefits paid that are attributable to service in the employ of such employer. If benefits paid to an individual are based on wages paid by more than one employer in the base period of the claim, the amount chargeable to each employer shall be obtained by multiplying the benefits paid by a ratio obtained by dividing the base period wages from such employer by the total wages appearing in the base period.

(5) Two or more employers that have become liable for payments in lieu of contributions, in accordance with the provisions of subdivision (1) of this subsection, may file a joint application to the division for the establishment of a group account for the purpose of sharing the cost of benefits paid that are attributable to service in the employ of such employers. Each such application shall identify and authorize a group representative to act as the group's agent for the purposes of this subdivision. Upon approval of the application, the division shall establish a group account for such employers effective as of the beginning of the calendar quarter in which the application was received and shall notify the group's representative of the effective date of the account. Such account shall remain in effect for not less than two years and thereafter until terminated at the discretion of the director or upon application by the group. Upon establishment of the account, each member of the group shall be liable for payments in lieu of contributions with respect to each calendar quarter in the amount that bears the same ratio to the total benefits paid in such quarter that are attributable to service performed in the employ of all members of the group as the total wages paid for service in employment by such member in such quarter bears to the total wages paid during such quarter for service performed in the employ of all members of the group. The director shall prescribe such regulations as he or she deems necessary with respect to applications for establishment, maintenance and termination of group accounts that are authorized by this subdivision, for addition of new members to, and withdrawal of active members from, such accounts, and for the determination of the amounts that are payable under this subdivision by members of the group and the time and manner of such payments.

4. Any employer which elects to make payments in lieu of contributions into the unemployment compensation fund as provided in subdivision (1) of subsection 3 of this section shall not be liable to make such payments with respect to the benefits paid to any individual whose base period wages include wages for previous work not classified as insured work as defined in section 288.030 to the extent that the unemployment compensation fund is reimbursed for such benefits pursuant to Section 121 of Public Law 94-566.

5. Beginning January 1, 1998, and each calendar year thereafter, any employer which elects to make payments in lieu of contributions pursuant to subsection 3 of this section shall be liable for all benefit payments and shall not have charges relieved pursuant to the provisions of paragraphs (a) through (f) of subdivision (4) of subsection 1 of section 288.100.

6. (1) For the purposes of this chapter, a common paymaster arrangement will not exist unless approval has been obtained from the division. To receive a division-approved common paymaster arrangement, the related corporation designated to be the common paymaster for the related corporations must notify the division in writing at least thirty days prior to the beginning of the quarter in which the common paymaster reporting is to be effective. The common paymaster shall furnish the name and account number of each corporation in the related group that will be utilizing the one corporation as the common paymaster. The common paymaster shall also notify the division at least thirty days prior to any change in the related group of corporations or termination of the common paymaster arrangement. The common paymaster shall be responsible for keeping books and records for the payroll with respect to its own employees and the concurrently employed individuals of the related corporations. In order for remuneration to be eligible for the provisions applicable to a common paymaster, the individuals must be concurrently employed and the remuneration must be disbursed through the common paymaster. The common paymaster shall have the primary responsibility for remitting all required quarterly contribution and wage reports, contributions due with respect to the remuneration it disburses as the common paymaster and/or payments in lieu of contributions. The common paymaster shall compute the contributions due as though it were the sole employer of the concurrently employed individuals. If the common paymaster fails to remit the quarterly contribution and wage reports, contributions due and/or payments in lieu of contributions, in whole or in part, it shall remain liable for submitting the quarterly contribution and wage reports and the full amount of the unpaid portion of the contributions due and/or payments in lieu of contributions. In addition, each of the related corporations using the common paymaster shall be jointly and severally liable for submitting quarterly contribution and wage reports, its share of the contributions due and/or payments in lieu of contributions, penalties, interest and surcharges which are not submitted and/or paid by the common paymaster. All contributions due, payments in lieu of contributions, penalties, interest and surcharges which are not timely paid to the division under a common paymaster arrangement shall be subject to the collection provisions of this chapter.

(2) For the purposes of this subsection, "concurrent employment" means the simultaneous existence of an employment relationship between an individual and two or more related corporations for any calendar quarter in which employees are compensated through a common paymaster which is one of the related corporations, those corporations shall be considered one employing unit and be subject to the provisions of this chapter.

(3) For the purposes of this subsection, "related corporations" means that corporations shall be considered related corporations for an entire calendar quarter if they satisfy any one of the following tests at any time during the calendar quarter:

(a) The corporations are members of a controlled group of corporations. The term "controlled group of corporations" means:

a. Two or more corporations connected through stock ownership with a common parent corporation, if the parent corporation owns stock possessing at least fifty percent of the total combined voting power of all classes of stock entitled to vote or at least fifty percent of the total value of shares of all classes of stock of each of the other corporations; or

b. Two or more corporations, if five or less persons who are individuals, estates or trusts own stock possessing at least fifty percent of the total combined voting power of all classes of stock entitled to vote or at least fifty percent of the total value of shares of all classes of stock of each of the other corporations; or

(b) In the case of corporations which do not issue stock, at least fifty percent of the members of one corporation's board of directors are members of the board of directors of the other corporations; or

(c) At least fifty percent of one corporation's officers are concurrently officers of the other corporations; or

(d) At least thirty percent of one corporation's employees are concurrently employees of the other corporations.

(L. 1951 p. 564, A.L. 1965 p. 420, A.L. 1967 p. 396, A.L. 1972 S.B. 474, H.B. 1017, A.L. 1975 S.B. 275, A.L. 1977 H.B. 707, A.L. 1980 S.B. 583, A.L. 1984 H.B. 1251 & 1549, A.L. 1991 H.B. 422, et al., A.L. 1992 S.B. 626, A.L. 1993 H.B. 502, A.L. 1994 S.B. 559, A.L. 1995 H.B. 300 & 95, A.L. 1998 S.B. 922, A.L. 2004 H.B. 1268 & 1211, A.L. 2010 H.B. 1965, A.L. 2011 H.B. 136)



Section 288.100 Experience rating — employer accounts, credits and charges.

Effective 28 Aug 2011

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.100. Experience rating — employer accounts, credits and charges. — 1. (1) The division shall maintain a separate account for each employer which is paying contributions, and shall credit each employer's account with all contributions which each employer has paid. A separate account shall be maintained for each employer making payments in lieu of contributions to which shall be credited all such payments made. The account shall also show payments due as provided in section 288.090. The division may close and cancel such separate account after a period of four consecutive calendar years during which such employer has had no employment in this state subject to contributions. Nothing in this law shall be construed to grant any employer or individuals in the employer's service prior claims or rights to the amounts paid by the employer into the fund either on the employer's own behalf or on behalf of such individuals. Except as provided in subdivision (4) of this subsection, regular benefits and that portion of extended benefits not reimbursed by the federal government paid to an eligible individual shall be charged against the accounts of the individual's base period employers who are paying contributions subject to the provisions of subdivision (4) of subsection 3 of section 288.090. With respect to initial claims filed after December 31, 1984, for benefits paid to an individual based on wages paid by one or more employers in the base period of the claim, the amount chargeable to each employer shall be obtained by multiplying the benefits paid by a ratio obtained by dividing the base period wages from such employer by the total wages appearing in the base period. Except as provided in this subdivision, the maximum amount of extended benefits paid to an individual and charged against the account of any employer shall not exceed one-half of the product obtained by multiplying the benefits paid by a ratio obtained by dividing the base period wages from such employer by the total wages appearing in the base period. The provisions of this subdivision notwithstanding, with respect to weeks of unemployment beginning after December 31, 1978, the maximum amount of extended benefits paid to an individual and charged against the account of an employer which is an employer pursuant to subdivision (3) of subsection 1 of section 288.032 and which is paying contributions pursuant to subsections 1 and 2 of section 288.090 shall not exceed the calculated entitlement for the extended benefit claim based upon the wages appearing within the base period of the extended benefit claim.

(2) Beginning as of June 30, 1951, and as of June thirtieth of each year thereafter, any unassigned surplus in the unemployment compensation fund which is five hundred thousand dollars or more in excess of five-tenths of one percent of the total taxable wages paid by all employers for the preceding calendar year as shown on the division's records on such June thirtieth shall be credited on a pro rata basis to all employer accounts having a credit balance in the same ratio that the balance in each such account bears to the total of the credit balances subject to use for rate calculation purposes for the following year in all such accounts on the same date. As used in this subdivision, the term "unassigned surplus" means the amount by which the total cash balance in the unemployment compensation fund exceeds a sum equal to the total of all employer credit account balances. The amount thus prorated to each separate employer's account shall for tax rating purposes be considered the same as contributions paid by the employer and credited to the employer's account for the period preceding the calculation date except that no such amount can be credited against any contributions due or that may thereafter become due from such employer.

(3) At the conclusion of each calendar quarter the division shall, within thirty days, notify each employer by mail of the benefits paid to each claimant by week as determined by the division which have been charged to such employer's account subsequent to the last notice.

(4) (a) No benefits based on wages paid for services performed prior to the date of any act for which a claimant is disqualified pursuant to section 288.050 shall be chargeable to any employer directly involved in such disqualifying act.

(b) In the event the deputy has in due course determined pursuant to paragraph (a) of subdivision (1) of subsection 1 of section 288.050 that a claimant quit his or her work with an employer for the purpose of accepting a more remunerative job with another employer which the claimant did accept and earn some wages therein, no benefits based on wages paid prior to the date of the quit shall be chargeable to the employer the claimant quit.

(c) In the event the deputy has in due course determined pursuant to paragraph (b) of subdivision (1) of subsection 1 of section 288.050 that a claimant quit temporary work in employment with an employer to return to the claimant's regular employer, then, only for the purpose of charging base period employers, all of the wages paid by the employer who furnished the temporary employment shall be combined with the wages actually paid by the regular employer as if all such wages had been actually paid by the regular employer. Further, charges for benefits based on wages paid for part-time work shall be removed from the account of the employer furnishing such part-time work if that employer continued to employ the individual claiming such benefits on a regular recurring basis each week of the claimant's claim to at least the same extent that the employer had previously employed the claimant and so informs the division within thirty days from the date of notice of benefit charges.

(d) No charge shall be made against an employer's account in respect to benefits paid an individual if the gross amount of wages paid by such employer to such individual is four hundred dollars or less during the individual's base period on which the individual's benefit payments are based. Further, no charge shall be made against any employer's account in respect to benefits paid any individual unless such individual was in employment with respect to such employer longer than a probationary period of twenty-eight days, if such probationary period of employment has been reported to the division as required by regulation.

(e) In the event the deputy has in due course determined pursuant to paragraph (c) of subdivision (1) of subsection 1 of section 288.050 that a claimant is not disqualified, no benefits based on wages paid for work prior to the date of the quit shall be chargeable to the employer the claimant quit.

(f) In the event the deputy has in due course determined under paragraph (e) of subdivision (1) of subsection 1 of section 288.050 that a claimant is not disqualified, no benefits based on wages paid for work prior to the date of the quit shall be chargeable to the employer the claimant quit.

(g) Nothing in paragraph (b), (c), (d), (e), or (f) of this subdivision shall in any way affect the benefit amount, duration of benefits or the wage credits of the claimant.

2. The division may prescribe regulations for the establishment, maintenance, and dissolution of joint accounts by two or more employers, and shall, in accordance with such regulations and upon application by two or more employers to establish such an account, or to merge their several individual accounts in a joint account, maintain such joint account as if it constituted a single employer's account.

3. The division may by regulation provide for the compilation and publication of such data as may be necessary to show the amounts of benefits not charged to any individual employer's account classified by reason no such charge was made and to show the types and amounts of transactions affecting the unemployment compensation fund.

(L. 1951 p. 564, A.L. 1957 p. 531, A.L. 1959 S.B. 231, A.L. 1961 p. 430, A.L. 1972 H.B. 1017, A.L. 1977 H.B. 707, A.L. 1979 S.B. 477, A.L. 1980 S.B. 583, A.L. 1984 H.B. 1251 & 1549, A.L. 1988 H.B. 1485, A.L. 1994 S.B. 559, A.L. 1996 H.B. 1368, A.L. 2004 H.B. 1268 & 1211, A.L. 2011 H.B. 136)



Section 288.102 Rules, procedures.

Effective 28 Aug 1995

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.102. Rules, procedures. — No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1977 H.B. 707 § 2, A.L. 1981 S.B. 200, A.L. 1994 S.B. 559, A.L. 1995 S.B. 3)



Section 288.110 Transfer of employer accounts — successor employer liabilities — unemployment experience, how treated — penalties — definitions.

Effective 01 Jan 2006, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.110. Transfer of employer accounts — successor employer liabilities — unemployment experience, how treated — penalties — definitions. — 1. Any individual, type of organization or employing unit which has acquired substantially all of the business of an employer, excepting in any such case any assets retained by such employer incident to the liquidation of the employer's obligations, and in respect to which the division finds that immediately after such change such business of the predecessor employer is continued without interruption solely by the successor, shall stand in the position of such predecessor employer in all respects, including the predecessor's separate account, actual contribution and benefit experience, annual payrolls, and liability for current or delinquent contributions, interest and penalties. If two or more individuals, organizations, or employing units acquired at approximately the same time substantially all of the business of an employer (excepting in any such case any assets retained by such employer incident to the liquidation of his obligations) and in respect to which the division finds that immediately after such change all portions of such business of the predecessor are continued without interruption solely by such successors, each such individual, organization, or employing unit shall stand in the position of such predecessor with respect to the proportionate share of the predecessor's separate account, actual contribution and benefit experience and annual payroll as determined by the portion of the predecessor's taxable payroll applicable to the portion of the business acquired, and each such individual, organization or employing unit shall be liable for current or delinquent contributions, interest and penalties of the predecessor in the same relative proportion. Further, any successor under this section which was not an employer at the time the acquisition occurred shall pay contributions for the balance of the current rate year at the same contribution rate as the contribution rate of the predecessor whether such rate is more or less than two and seven-tenths percent, provided there was only one predecessor or there were only predecessors with identical rates. If the predecessors' rates were not identical, the division shall calculate a rate as of the date of acquisition applicable to the successor for the remainder of the rate year, which rate shall be based on the combined experience of all predecessor employers. In the event that any successor was, prior to an acquisition, an employer, and there is a difference in the contribution rate established for such calendar year applicable to any acquired or acquiring employer, the division shall make a recalculation of the contribution rate applicable to any successor employer based upon the combined experience of all predecessor and successor employers as of the date of the acquisition, unless the date of the acquisition is other than the first day of the calendar quarter. If the date of any such acquisition is other than the first day of the calendar quarter, the division shall make the recalculation of the rate on the first day of the next calendar quarter after the acquisition. When the date of the acquisition is other than the first day of a calendar quarter, the successor employer shall use its rate for the calendar quarter in which the acquisition was made. The revised contribution rate shall apply to employment after the rate recalculation. For this purpose a calculation date different from July first may be established. When the division has determined that a successor or successors stand in the position of a predecessor employer, the predecessor's liability shall be terminated as of the date of the acquisition.

2. If an employer transfers its trade or business, or a portion thereof, to another employer and at the time of the transfer there is substantially common ownership, management, or control of the two employers, then the unemployment experience attributable to the transferred trade or business shall be transferred to the employer to whom such business is so transferred. The rates and liabilities of both employers shall be recalculated and made effective under this section.

3. Whenever any individual, type of organization, or employing unit is not an employer under this chapter at the time it acquires the trade or business of an employer, the unemployment experience of the acquired business shall not be transferred to such individual, organization, or employing unit if the division finds that such individual, organization, or employing unit acquired the business solely or primarily for the purpose of obtaining a lower rate of contributions. Instead, such individual, organization, or employing unit shall be assigned the applicable new employer rate under section 288.090. In determining whether the business was acquired solely or primarily for the purpose of obtaining a lower rate of contributions, the division shall use objective factors which may include the cost of acquiring the business, whether the individual, organization, or employing unit continued the business enterprise of the acquired business, how long such business enterprise was continued, or whether a substantial number of new employees were hired for performance of duties unrelated to the business activity conducted prior to acquisition.

4. (1) If an individual, organization, or employing unit knowingly violates or attempts to violate this section or any other provision of this chapter related to determining the assignment of a contribution rate, or if an individual, organization or employing unit knowingly advises another individual, organization, or employing unit in a manner that results in a violation of such provision, the individual, organization, or employing unit shall be subject to the following penalties:

(a) If the individual, organization, or employing unit is an employer under this chapter, then for the current year and the three rate years immediately following this rate year, such employer's base rate shall be the maximum base rate applicable to such type of employer, or the employer's current base rate plus two percent, whichever is greater;

(b) If the individual, organization, or employing unit is not an employer under this chapter, such individual, organization, or employing unit shall be subject to a civil monetary penalty of not more than five thousand dollars. Any such fine shall be deposited in the special employment security fund established under section 288.310.

(2) In addition to the penalty imposed by this subsection, any violation of this section may be prosecuted under section 288.395.

5. For purposes of this section, the following terms mean:

(1) "Base rate", the employer's contribution rate as determined by section 288.090, subsection 1, 2, or 3 of section 288.120, or section 288.126, or a federal base rate assignment;

(2) "Knowingly", having actual knowledge of or acting with deliberate ignorance or reckless disregard for the prohibition involved;

(3) "Violates or attempts to violate", includes, but is not limited to, intent to invade, misrepresentation, or willful nondisclosure.

6. The division shall establish procedures to identify the transfer or acquisition of a business for purposes of this section.

7. This section shall be interpreted and applied in such a manner as to meet the minimum requirements contained in any guidance or regulations issued by the United States Department of Labor.

(L. 1951 p. 564 § 288.120, A.L. 1965 p. 420, A.L. 2004 H.B. 1268 & 1211, A.L. 2005 H.B. 500 & 533)

Effective 1-01-06

(1954) Where home furnishing company sold entire furnishing business and same was continued without interruption by purchaser, account was properly transferred notwithstanding seller retained accounts receivable of a value in excess of the value of the furniture business and continued to exist for the purpose of collecting the accounts. Union-May-Stern Co. v. Industrial Commission (A.), 273 S.W.2d 766.

(1963) Motor truck carrier acquired, within meaning of this section, substantially all business of predecessor where it took over assets and liabilities under an agreement to purchase with a temporary rental agreement, and under a temporary operating authority granted by I.C.C. and used, for a year and a half, its equipment as well as its certificate of authority and hired all its former employees, although the purchase agreement was subsequently disapproved by the I.C.C. Chief Freight Lines Co. v. Industrial Commission (A.), 366 S.W.2d 48.

(1978) Literal interpretation of statute would cause unreasonable result, thus where publishing company which transferred its radio and television facilities to wholly owned subsidiary, subsidiary could properly succeed to parent company's unemployment contribution tax rate, notwithstanding company did not “acquire” newspaper from third party as required. KSD/ KSD-TV, Inc. v. Labor Indust. Rel., Etc. (Mo.), 562 S.W.2d 346.

(1996) Section applies to both voluntary and involuntary acquisitions. Division of Employment Security v. Taney County District R-III, 922 S.W.2d 391 (Mo.banc).



Section 288.113 Employer's rate, how determined.

Effective 28 Aug 1996

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.113. Employer's rate, how determined. — Each employer's rate for the twelve months commencing January first of any calendar year shall be determined on the basis of the employer's record through the preceding June thirtieth. In the event the division has been unable to calculate the rate, or the calculation of such rate by the division has not yet become final, in time to advise such employer of such rate a reasonable time before the date any contribution payment may be due, the rate in effect for the preceding calendar year shall be paid by each employer and an adjustment of any overpayment shall be permitted or additional payment demanded in the event of an underpayment, in connection with any different rate established for such calendar year, but no interest shall accrue on any such underpayment until the expiration of thirty days from the mailing of such demand.

(L. 1951 p. 564 § 288.110, A.L. 1957 p. 531, A.L. 1965 p. 420, A.L. 1965 2d Ex. Sess. p. 927, A.L. 1967 pp. 396 and 401, subdiv. (1) of subsec. 1 of §288.120, A.L. 1994 S.B. 559, A.L. 1996 H.B. 1368)



Section 288.120 Employer's contribution rate, how determined — exception shared work plan, how computed — surcharges for employers taxed at the maximum rate — overpayments, time limit for appeal.

Effective 16 Oct 2015, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

*288.120. Employer's contribution rate, how determined — exception shared work plan, how computed — surcharges for employers taxed at the maximum rate — overpayments, time limit for appeal. — 1. On each June thirtieth, or within a reasonable time thereafter as may be fixed by regulation, the balance of an employer's experience rating account, except an employer participating in a shared work plan under section 288.500, shall determine his contribution rate for the following calendar year as determined by the following table:

­

­

2. Using the same mathematical principles used in constructing the table provided in subsection 1 of this section, the following table has been constructed. The contribution rate for the following calendar year of any employer participating in a shared work plan under section 288.500 during the current calendar year or any calendar year during a prior three-year period shall be determined from the balance in such employer's experience rating account as of the previous June thirtieth, or within a reasonable time thereafter as may be fixed by regulation, from the following table:

­

­

3. Notwithstanding the provisions of subsection 2 of section 288.090, any employer participating in a shared work plan under section 288.500 who has not had at least twelve calendar months immediately preceding the calculation date throughout which his account could have been charged with benefits shall have a contribution rate equal to the highest contribution rate in the table in subsection 2 of this section, until such time as his account has been chargeable with benefits for the period of time sufficient to enable him to qualify for a computed rate on the same basis as other employers participating in shared work plans.

4. Employers who have been taxed at the maximum rate pursuant to this section for two consecutive years shall have a surcharge of one-quarter percent added to their contribution rate calculated pursuant to this section. In the event that an employer remains at the maximum rate pursuant to this section for a third or subsequent year, an additional surcharge of one-quarter percent shall be annually assessed, but in no case shall the surcharge authorized in this subsection cumulatively exceed one percent. Additionally, if an employer continues to remain at the maximum rate pursuant to this section an additional surcharge of one-half percent shall be assessed. In no case shall the total surcharge assessed to any employer exceed one and one-half percent in any given year.

5. For a period of sixty days beginning ** October 16, 2015, an employer who reasonably believes that he or she has been assigned an erroneous experience rating as a result of the purchase of a company shall have the right to file a timely appeal for recovery of overpayments for the last five years due to such erroneous assignment.

(L. 1972 H.B. 1017, A.L. 1979 S.B. 477, A.L. 1984 H.B. 1251 & 1549, A.L. 1987 S.B. 153, A.L. 2004 H.B. 1268 & 1211, A.L. 2006 H.B. 1456, A.L. 2015 H.B. 150)

*Effective 10-16-15, see § 21.250. H.B. 150 was vetoed on May 5, 2015. The veto was overridden by the House on May 12, 2015, and by the Senate on September 16, 2015.

*Revisor's Note: This section was declared unconstitutional in Pestka et al. v. State, see 2016 annotation below.

**Word "with" appears in original rolls.

(2016) Only bills returned by the Governor on or after the fifth day before the end of the regular legislative session can be taken up during September veto session, thus Senate veto session vote to override the Governor's veto of HB 150 was untimely. Pestka et al. v. State, No. SC95369 (Mo.).



Section 288.120 Employer's contribution rate, how determined — exception shared work plan, how computed — surcharges for employers taxed at the maximum rate.

Effective 01 Oct 2006, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

*288.120. Employer's contribution rate, how determined — exception shared work plan, how computed — surcharges for employers taxed at the maximum rate. — 1. On each June thirtieth, or within a reasonable time thereafter as may be fixed by regulation, the balance of an employer’s experience rating account, except an employer participating in a shared work plan under section 288.500, shall determine his contribution rate for the following calendar year as determined by the following table:

­

­

2. Using the same mathematical principles used in constructing the table provided in subsection 1 of this section, the following table has been constructed. The contribution rate for the following calendar year of any employer participating in a shared work plan under section 288.500 during the current calendar year or any calendar year during a prior three-year period shall be determined from the balance in such employer’s experience rating account as of the previous June thirtieth, or within a reasonable time thereafter as may be fixed by regulation, from the following table:

­

­

3. Notwithstanding the provisions of subsection 2 of section 288.090, any employer participating in a shared work plan under section 288.500 who has not had at least twelve calendar months immediately preceding the calculation date throughout which his account could have been charged with benefits shall have a contribution rate equal to the highest contribution rate in the table in subsection 2 of this section, until such time as his account has been chargeable with benefits for the period of time sufficient to enable him to qualify for a computed rate on the same basis as other employers participating in shared work plans.

4. Employers who have been taxed at the maximum rate pursuant to this section for two consecutive years shall have a surcharge of one-quarter percent added to their contribution rate calculated pursuant to this section. In the event that an employer remains at the maximum rate pursuant to this section for a third or subsequent year, an additional surcharge of one-quarter percent shall be annually assessed, but in no case shall the surcharge authorized in this subsection cumulatively exceed one percent. Additionally, if an employer continues to remain at the maximum rate pursuant to this section an additional surcharge of one-half percent shall be assessed. In no case shall the total surcharge assessed to any employer exceed one and one-half percent in any given year.

(L. 1972 H.B. 1017, A.L. 1979 S.B. 477, A.L. 1984 H.B. 1251 & 1549, A.L. 1987 S.B. 153, A.L. 2004 H.B. 1268 & 1211, A.L. 2006 H.B. 1456)

Effective 10-01-06

*Revisor's Note: This section is reprinted in accordance with section 3.066. House Bill 150 in 2015 amended this section and was vetoed by the Governor. The override of the Governor's veto of House Bill 150 was declared unconstitutional as a violation of Art. III, Sec. 32, of the Missouri Constitution (see 2016 annotation below), rendering the repeal and reenactment of this section ineffective.

**This row of this table was inadvertently omitted in the 2016 reprinting of this section.

(2016) Only bills returned by the Governor on or after the fifth day before the end of the regular legislative session can be taken up during September veto version, thus Senate veto session vote to override the Governor's veto of HB 150 was untimely. Pestka et al. v. State, No. SC95369 (Mo.).



Section 288.121 Rate increased when average balance in fund is less than certain amount, how — rate calculations for certain years.

Effective 01 Oct 2006, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.121. Rate increased when average balance in fund is less than certain amount, how — rate calculations for certain years. — 1. On October first of each calendar year, if the average balance, less any federal advances, of the unemployment compensation trust fund of the four preceding quarters (September thirtieth, June thirtieth, March thirty-first and December thirty-first of the preceding calendar year) is less than four hundred fifty million dollars, then each employer's contribution rate calculated for the four calendar quarters of the succeeding calendar year shall be increased by the percentage determined from the following table:

­

­

­­

­

2. For calendar year 2007 and each year thereafter, an employer's total contribution rate shall equal the employer's contribution rate plus a temporary debt indebtedness assessment equal to the amount to be determined in subdivision (6) of subsection 2 of section 288.330 added to the contribution rate plus the increase authorized under subsection 1 of this section. Any moneys overcollected beyond the actual administrative, interest and principal repayment costs for the credit instruments used shall be deposited into the state unemployment insurance trust fund and credited to the employer's experience account.

(L. 1984 H.B. 1251 & 1549, A.L. 1988 H.B. 1485, A.L. 1992 S.B. 626, A.L. 1993 H.B. 502, A.L. 1994 S.B. 559, A.L. 2004 H.B. 1268 & 1211, A.L. 2006 H.B. 1456)

Effective 10-01-06



Section 288.122 If cash in fund exceeds certain amounts, contribution rate to decrease, amount — table.

Effective 16 Oct 2015, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

*288.122. If cash in fund exceeds certain amounts, contribution rate to decrease, amount — table. — On October first of each calendar year, if the average balance, less any federal advances, of the unemployment compensation trust fund of the four preceding quarters (September thirtieth, June thirtieth, March thirty-first and December thirty-first of the preceding calendar year) is more than seven hundred twenty million dollars, then each employer's contribution rate calculated for the four calendar quarters of the succeeding calendar year shall be decreased by the percentage determined from the following table:

­

­

­­

­

(L. 1982 H.B. 1521, A.L. 1984 H.B. 1251 & 1549, A.L. 1988 H.B. 1485, A.L. 1992 S.B. 626, A.L. 1994 S.B. 559, A.L. 2004 H.B. 1268 & 1211, A.L. 2006 H.B. 1456, A.L. 2015 H.B. 150)

*Effective 10-16-15, see § 21.250. H.B. 150 was vetoed on May 5, 2015. The veto was overridden by the House on May 12, 2015, and by the Senate on September 16, 2015.

*Revisor's Note: This section was declared unconstitutional in Pestka et al. v. State, see 2016 annotation below.

(2016) Only bills returned by the Governor on or after the fifth day before the end of the regular legislative session can be taken up during September veto session, thus Senate veto session vote to override the Governor's veto of HB 150 was untimely. Pestka et al. v. State, No. SC95369 (Mo.).



Section 288.122 If cash in fund exceeds certain amounts, contribution rate to decrease, amount — table — effective, when.

Effective 01 Oct 2006, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

*288.122. If cash in fund exceeds certain amounts, contribution rate to decrease, amount — table — effective, when. — On October first of each calendar year, if the average balance, less any federal advances, of the unemployment compensation trust fund of the four preceding quarters (September thirtieth, June thirtieth, March thirty-first and December thirty-first of the preceding calendar year) is more than six hundred million dollars, then each employer’s contribution rate calculated for the four calendar quarters of the succeeding calendar year shall be decreased by the percentage determined from the following table:

­

­

­­

­

(L. 1982 H.B. 1521, A.L. 1984 H.B. 1251 & 1549, A.L. 1988 H.B. 1485, A.L. 1992 S.B. 626, A.L. 1994 S.B. 559, A.L. 2004 H.B. 1268 & 1211, A.L. 2006 H.B. 1456)

Effective 10-01-06

*Revisor's Note: This section is reprinted in accordance with section 3.066. House Bill 150 in 2015 amended this section and was vetoed by the Governor. The override of the Governor's veto of House Bill 150 was declared unconstitutional as a violation of Art. III, Sec. 32, of the Missouri Constitution (see 2016 annotation below), rendering the repeal and reenactment of this section ineffective.

(2016) Only bills returned by the Governor on or after the fifth day before the end of the regular legislative session can be taken up during September veto version, thus Senate veto session vote to override the Governor's veto of HB 150 was untimely. Pestka et al. v. State, No. SC95369 (Mo.).



Section 288.124 Average annual payroll defined.

Effective 28 Aug 1967

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.124. Average annual payroll defined. — The term "average annual payroll" as used in sections 288.113 to 288.127 means one-third of the total amount of taxable wages paid for insured work during the thirty-six consecutive months' period immediately preceding any July first calculation date; provided, however, if an employer during any one calendar half year in such period paid no wages for insured work, whether taxable or not, such employer's average annual payroll shall be twice the total amount of taxable wages paid by him in the calendar half year of such period wherein the taxable wages paid by him were highest, and except that for an employer who has been subject to the Missouri employment security law less than thirty-six months the term shall mean the total amount of taxable wages paid by him during the twelve-month period immediately preceding any July first calculation date. If an employer during any one calendar half year in such period paid no wages for insured work, such employer's average annual payroll shall be twice the total amount of taxable wages paid by him in the calendar half year during the twenty-four consecutive months preceding the July first calculation date wherein taxable wages paid by him were highest.

(L. 1951 p. 564 § 288.110, A.L. 1957 p. 531, A.L. 1965 p. 420, A.L. 1965 2d Ex. Sess. p. 927, A.L. 1967 pp. 396 and 401, subdiv. (1) of subsec. 1 of § 288.120)



Section 288.125 Voluntary payments by employer.

Effective 28 Aug 1967

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.125. Voluntary payments by employer. — Any employer may make voluntary payments in addition to the contributions required under this law, which shall be credited to his account, in accordance with regulations established by the division. Such payments shall be included in the employer's account as of the preceding calculation date if they are made on or before the following January fifteenth. Such voluntary payments when accepted from an employer will not be refunded in whole or in part.

(L. 1951 p. 564 § 288.110, A.L. 1957 p. 531, A.L. 1965 p. 420, A.L. 1965 2d Ex. Sess. p. 927, A.L. 1967 p. 396 § 288.120.2 and p. 401)



Section 288.126 Ineligibility for rate calculation, rate used, positive and negative experience rate account balances.

Effective 28 Aug 1999

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.126. Ineligibility for rate calculation, rate used, positive and negative experience rate account balances. — 1. If an employer with a positive experience rate account balance is not eligible for a rate calculation after once becoming eligible because the employer did not have twelve consecutive calendar months immediately preceding the calculation date throughout which its account could have been charged with benefits, such employer's rate shall be no less than two and seven-tenths percent.

2. If an employer with a deficit experience rate account balance is not eligible for a rate calculation after once becoming eligible because the employer did not have twelve consecutive calendar months immediately preceding the calculation date throughout which its account could have been charged with benefits, such employer's rate shall be no less than five and four-tenths percent.

(L. 1951 p. 564 § 288.110, A.L. 1957 p. 531, A.L. 1965 p. 420, A.L. 1965 2d Ex. Sess. p. 927, A.L. 1967 p. 396 § 288.120.3 and p. 401, A.L. 1975 S.B. 276, A.L. 1984 H.B. 1251 & 1549, A.L. 1994 S.B. 561, A.L. 1998 S.B. 922, A.L. 1999 H.B. 162 merged with S.B. 32)



Section 288.128 Additional assessment for interest on federal advancements and proceeds of credit instruments, procedure — excess collections, use of — credit instrument and financing agreement repayment surcharge.

Effective 01 Oct 2006, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.128. Additional assessment for interest on federal advancements and proceeds of credit instruments, procedure — excess collections, use of — credit instrument and financing agreement repayment surcharge. — 1. If the fund is utilizing moneys advanced by the federal government under the provisions of 42 U.S.C.A., Section 1321, pursuant to section 288.330, each employer may be assessed an amount solely for the payment of interest due on such federal advancements. The rate shall be determined by dividing the interest due on federal advancements by ninety-five percent of the total taxable wages paid by all Missouri employers in the preceding calendar year. Each employer's proportionate share shall be the product obtained by multiplying such employer's total taxable wages for the preceding calendar year by the rate specified in this section. Each employer shall be notified of the amount due under this section by June thirtieth of each year and such amount shall be considered delinquent thirty days thereafter. The moneys collected from each employer for the payment of interest due on federal advances shall be deposited in the special employment security fund.

2. If on December thirty-first of any year the money collected under subsection 1 of this section exceeds the amount of interest due on federal advancements by one hundred thousand dollars or more, then each employer's experience rating account shall be credited with an amount which bears the same ratio to the excess moneys collected under this section as that employer's payment collected under this section bears to the total amount collected under this section. Further, if on December thirty-first of any year the moneys collected under this section exceed the amount of interest due on the federal advancements by less than one hundred thousand dollars, the balance shall be transferred from the special employment security fund to the Secretary of the Treasury of the United States to be credited to the account of this state in the unemployment trust fund.

3. If the fund is utilizing moneys from the proceeds of credit instruments issued under section 288.330, or from the moneys advanced under financial agreements under subdivision (17) of subsection 2 of section 288.330, or a combination of credit instrument proceeds and moneys advanced under financial agreements each employer may be assessed a credit instrument and financing agreement repayment surcharge. The total of such surcharge shall be calculated as an amount up to one hundred fifty percent of the amount required in the twelve-month period following the due date for the payment of such surcharge for the payment of the principal, interest, and administrative expenses related to such credit instruments, or in the case of financial agreements for the payment of principal, interest, and administrative expenses related to such financial agreements, or in the case of a combination of credit instruments and financial agreements for the payment of principal, interest, and administrative expenses for both. The total annual surcharge to be collected shall be calculated by the division as a percentage of the total statewide contributions collected during the previous calendar year. Each employer's proportionate share shall be the product obtained by multiplying the percentage calculated under this subsection by each employer's contributions due under this chapter for each filing period during the preceding calendar year. Each employer shall be notified by the division of the amount due under this section by April thirtieth of each year and such amount shall be considered delinquent thirty days thereafter.

(L. 1984 H.B. 1251 & 1549 § 288.129, A.L. 1994 S.B. 559, A.L. 2004 H.B. 1268 & 1211, A.L. 2006 H.B. 1456)

Effective 10-01-06



Section 288.130 Employer records — benefit information — liability determination — final when — extension of time period for cause — reconsideration, when.

Effective 01 Jan 1999, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.130. Employer records — benefit information — liability determination — final when — extension of time period for cause — reconsideration, when. — 1. Each employing unit shall keep true and accurate payroll and other related records, containing such information as the division may by regulation prescribe for a period of at least three calendar years after the record was made. Such records shall be open to inspection and be subject to being copied by authorized representatives of the division at any reasonable time and as often as may be necessary. Any authorized person engaged in administering this law may require from any employing unit any sworn or unsworn reports, with respect to individuals performing services for it, which are deemed necessary for the effective administration of this law.

2. All employers required to report W-2 copy A information on magnetic media tape to the Social Security Administration pursuant to 26 CFR Section 301.6011-2, or successor regulations, are likewise required to report quarterly wage information due pursuant to section 288.090 to the division on magnetic tape or diskette in a format prescribed by the division.

3. Each employer shall post and maintain in places readily accessible to the employer's workers printed statements concerning benefit rights, claims for benefits and such other matters related to the administration of this law as the division may by regulation prescribe. Each employer shall supply to workers copies of any printed statements relating to claims for benefits when and as the division may by regulation prescribe. Such printed statements and other materials shall be supplied by the division without cost.

4. A deputy shall make an ex parte determination after investigation but without hearing with respect to any matter pertaining to the liability of an employing unit which does not involve a claimant. The deputy shall promptly notify any interested employing units of each such determination and the reason for it. The division shall grant a hearing before an appeals tribunal to any employing unit appealing from any such ex parte determination provided an appeal is filed in writing within thirty days following the date of notification or the mailing of such determination to the party's last known address. In the absence of an appeal any such determination shall become final at the expiration of a thirty-day period. The deputy may, however, at any time within a year from the date of the deputy's determination, for good cause, reconsider the determination and shall promptly notify all interested employing units of his amended determination and the reason for it.

5. The thirty-day period provided in subsection 4 of this section may, for good cause, be extended.

(L. 1951 p. 564, A.L. 1988 H.B. 1485, A.L. 1996 H.B. 1368, A.L. 1998 S.B. 922)

Effective 1-01-99

(1955) An employment security tax for each calendar year is a separate transaction and a determination of liability as to one year is no adjudication as to another. Christian Board of Pub. v. Div. of Emp. Security (A.) 279, S.W.2d 55.



Section 288.131 Unemployment automation surcharge authorized, amount.

Effective 28 Aug 2008

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.131. Unemployment automation surcharge authorized, amount. — 1. For calendar years 2009, 2010, and 2011, each employer that is liable for contributions under this chapter, except employers with a contribution rate equal to zero, shall pay an annual unemployment automation surcharge in an amount equal to five one-hundredths of one percent of such employer's total taxable wages for the twelve-month period ending the preceding June thirtieth*. However, the division may reduce the foregoing percentage to ensure that the total amount of surcharge due from all employers under this subsection shall not exceed thirteen million dollars annually. Each employer liable to pay such surcharge shall be notified of the amount due under this subsection by March thirty-first of each year and such amount shall be considered delinquent thirty days thereafter. Delinquent unemployment automation surcharge amounts may be collected in the manner provided under sections 288.160 and 288.170. All moneys collected under this subsection shall be deposited in the unemployment automation fund established in section 288.132**.

2. For calendar years 2009, 2010, and 2011, the otherwise applicable unemployment contribution rate of each employer liable for contributions under this chapter shall be reduced by five one-hundredths of one percent, except such contribution rate shall not be less than zero.

(L. 2008 H.B. 2041)

*Word "thirteenth" appeared in original rolls.

**Section "288.312" appeared in original rolls, but was recodified as section 288.132.



Section 288.132 Unemployment automation fund created, use of moneys.

Effective 28 Aug 2008

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.132. Unemployment automation fund created, use of moneys. — 1. There is hereby created in the state treasury the "Unemployment Automation Fund", which* shall consist of money collected under subsection 1 of section 288.131, and such other state funds appropriated by the general assembly. The state treasurer shall be custodian of the fund and may approve disbursements from the fund in accordance with sections 30.170 and 30.180. Upon appropriation, money in the fund shall be used solely for the purpose of providing automated systems, and the payment of associated costs, to improve the administration of the state's unemployment insurance program. Notwithstanding the provisions of section 33.080 to the contrary, all moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and money earned on such investments shall be credited to the fund.

2. The unemployment automation fund shall not be used in whole or in part for any purpose or in any manner that would permit its substitution for, or a corresponding reduction in, federal funds that would be available in its absence to finance expenditures for the administration of this chapter, or cause the appropriate agency of the United States government to withhold any part of an administrative grant which would otherwise be made.

(L. 2008 H.B. 2041 § 288.312)

*Word "with" appears in original rolls.



Section 288.140 Contribution adjustments or refunds.

Effective 28 Aug 1996

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.140. Contribution adjustments or refunds. — If not later than three years after the date on which any contributions would have been required to be paid if due, an employing unit who has paid such contributions or interest thereon shall make application for an adjustment thereof in connection with subsequent contribution payments, or for a refund thereof because such adjustment is not practicable, and if the division shall determine that such contributions or interest or any portion thereof was erroneously collected, the division shall make an adjustment thereof, without interest, in connection with subsequent contribution payments, or if such adjustment is not practicable, the division shall refund such payment, without interest, from the fund. The division may, in its discretion, at any time and under such conditions and limitations as it may deem proper, make an adjustment or refund of contributions or interest paid thereon which the division finds has been erroneously collected, or any part thereof, if it finds there is good cause why such adjustment or refund should be made. The division shall not be required to refund any contributions based upon wages payable or paid which have been included in a determination of a claimant's benefit rights and which determination has become final.

(L. 1951 p. 564, A.L. 1996 H.B. 1368)



Section 288.150 Unpaid contributions, interest rate due, abatement during extensions — exceptions.

Effective 01 Jan 1999, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.150. Unpaid contributions, interest rate due, abatement during extensions — exceptions. — Contributions unpaid for any quarter which become due and payable after the last day of the calendar quarter in which this act became* effective (August 28, 1994) shall bear interest at the rate established by the Internal Revenue Code pursuant to Title 26, Section 6621(b), in effect on the date on which such contribution became due, provided, however, that such interest shall abate for any period of any extension of time granted by the division pursuant to the provisions of section 288.090. Such interest shall accrue for each month, or part of a month, after such date until payment is received by the division, except that:

(1) An employing unit not previously subject to this law, which becomes an employer and does not refuse to make the reports required under this law shall not be liable for such interest until thirty days after it has been notified that the division has made a determination that it is an employer subject to this law; or

(2) An employing unit previously subject to this law, which acquires substantially all of the business of an employer under section 288.110 and whose contribution rate increases after the accounts were combined and does not refuse to make the reports required under this law shall not be liable for such interest until thirty days after it has been notified that the division has made a determination that it is a successor employer under this chapter.

(L. 1951 p. 564, A.L. 1982 H.B. 1521, A.L. 1994 S.B. 559, A.L. 1998 S.B. 922)

Effective 1-01-99

*Word "becomes" appears in original rolls.



Section 288.160 Assessment of delinquent contributions — limitations — refusal to file, penalty.

Effective 01 Jan 1999, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.160. Assessment of delinquent contributions — limitations — refusal to file, penalty. — 1. If any employer neglects or refuses to make a report as required by this law the division shall make an estimate based on any information in its possession or that may come into its possession of the amount of wages paid by such employer for the period in respect to which the employer failed to make the* report, and upon the basis of such estimated amount compute and assess the contributions and interest payable by such employer, adding to such sum a penalty as set forth in subsection 2 of this section. Promptly thereafter, the division shall give to such employer written notice of such estimated contributions, interest and penalties as so assessed, the notice to be served personally or by registered mail, directed to the last known principal place of business of such employer in this state or in any state in the event the employer has none in this state.

2. If any employer neglects or refuses to file any required report by the last day of the month following the due date there shall be imposed a penalty, equal to the greater of one hundred dollars or ten percent of the contributions required to be shown on the report, for each month or fraction thereof during which such failure continues, provided, however, that the penalty shall not exceed the greater of two hundred dollars or twenty percent of the contributions in the aggregate.

3. In any case in which any contributions, interest or penalties imposed by this law are not paid when due, it shall be the duty of the division, when the amount of contributions, interest or penalties is determined, either by the report of the employer or by such investigation as the division may make, to assess the contributions, interest and penalties so determined against such employer and to certify the amount of such contributions, interest and penalties and give such employer written notice, served personally or by registered mail, directed to the last known address of such employer in this state or in any state, in the event the employer has none in this state.

4. If fraud or evasion on the part of any employer is discovered by the division, the division shall determine the amount by which the state has been defrauded, shall add to the amount so determined a penalty equal to twenty-five percent thereof, and shall assess the same against the employer. The amount so assessed shall be immediately due and payable; provided, however, that the division shall promptly thereafter give to such employer written notice of such assessment.

5. Any employer against whom an assessment is made pursuant to the provisions of subsections 1, 2, 3 and 4 of this section may petition for reassessment. The petition for such reassessment shall be filed with the division during the thirty-day period following the day of service or mailing of the notice of such assessment. In the absence of the filing of such a petition for reassessment the assessment shall become final upon the expiration of such a thirty-day period. Each such petition for reassessment shall set forth specifically and in detail the grounds upon which it is claimed the assessment is erroneous.

6. (1) In any case in which any contributions, interest or penalties imposed by law are not paid when due, the notice of the assessment of such contributions, interest and penalties shall be served upon or mailed to the employer within three years of the date upon which the payment of the contributions was due except that in any case of fraud or misrepresentation on the part of the employer, the notice of the assessment of the contributions, interest and penalties may be served upon or mailed to the employer at any time.

(2) The giving of the notice of the making of the assessment shall toll any statute of limitations on the collection of any contributions, interest and penalties assessed.

(3) In the event any employer is entitled to the advantage of the Soldiers' and Sailors' Civil Relief Act of 1940, or any amendment thereto, prior to the date any assessment becomes final, such employer shall be permitted to file a petition for reassessment at any time within ninety days following such employer's discharge from the armed services.

(4) The certificate of assessment which, pursuant to the provisions of section 288.170, may be filed with the clerk of the circuit court shall, upon such filing, thereafter be treated in all respects as a final judgment of the circuit court against the employer and the general statute of limitations applying to other judgments of courts of record shall apply.

(L. 1951 p. 564 § 288.150, A.L. 1996 H.B. 1368, A.L. 1998 S.B. 922)

Effective 1-01-99

*Word "the" does not appear in original rolls.



Section 288.170 Collection of delinquent contributions.

Effective 28 Aug 1951

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.170. Collection of delinquent contributions. — 1. In any case in which any contributions, interest or penalties imposed under this law are not paid when due and the assessment of which has become final, the division may file for record in the office of the clerk of the circuit court in the county in which the employer owing said contributions, interest or penalties resides, or has his place of business, or any other county in which he has property, or all of them, a certificate specifying the amount of the contributions, interest and penalties due and the name of the employer liable for the same and it shall be the duty of the clerk of the circuit court to file such certificate of record and enter the same in the record of the circuit court for judgments and decrees under the procedure prescribed for filing transcripts of judgments. From the time of the filing of such certificate, the amount of the contributions, interest and penalties specified therein shall have the force and effect of a judgment of the circuit court until the same is satisfied by the division through its duly authorized agents. Execution shall be issuable at the request of the division, its agent or attorney as is provided in the case of other judgments. No exemption shall be allowed from the levy of an execution issued for such contributions, interest and penalties and no indemnifying bond shall be required by the sheriff before making levy.

2. If any employer defaults in the payment of contributions, interest, or penalties the amount due shall be collected by civil action in the name of the division. Such suit shall be brought in the county wherein the employer resides or has a place of business or agent for the transaction of business in this state or where he or it may be found, and the employer adjudged in default shall pay the cost of such action. Any civil action brought under this law shall be heard by the court at the earliest possible date and shall be entitled to preference on the calendar of the court over all other civil actions except petitions for judicial review under this law and cases arising under the workmen's compensation law of this state. If any employer shall fail to resort to the remedy herein provided for reassessment of any contributions, interest or penalties within the time as provided herein, such employer shall thereafter be precluded from asserting any defense in a direct suit for the collection of the contributions.

3. The foregoing remedies shall be cumulative and no action taken shall be construed as an election on the part of the state or any of its officers to pursue any remedy or action hereunder to the exclusion of any other remedy or action for which provision is made.

(L. 1951 p. 564 § 288.150)



Section 288.175 Debtor's federal income tax refund may be intercepted — debt defined — debtor defined — use of collection agencies authorized.

Effective 01 Oct 2006, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.175. Debtor's federal income tax refund may be intercepted — debt defined — debtor defined — use of collection agencies authorized. — 1. Notwithstanding any other provisions to the contrary, the division may collect any debt by interception of the debtor's federal income tax refund, in the manner and to the extent allowed by federal law.

2. "Debt" shall mean any established overpayment or sum past due that is legally owed and enforceable under the Missouri employment security law, which has accrued through contract or operation of law and which has become final under state law and remains uncollected.

3. "Debtor" shall mean any individual, sole proprietorship, partnership, corporation, limited liability company, or other legal entity owing a debt.

4. The division may utilize collection agencies to collect any debt as defined in this section to the extent and manner allowed by federal law.

(L. 2004 H.B. 1268 & 1211, A.L. 2006 H.B. 1456)

Effective 10-01-06



Section 288.180 Compromise of delinquent contributions.

Effective 28 Aug 1951

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.180. Compromise of delinquent contributions. — In any case in which the director finds, upon consideration of a sworn financial statement and through such other investigation as is deemed necessary, that an employer or a former employer who no longer conducts an active business, has insufficient net assets to pay the full amount of all contributions, interest, or penalties that may be due, and where such employer or former employer can pay some but not all of such amount, the director may agree to accept any amount he finds reasonable under the circumstances, as consideration for the settlement of the full amount of contributions, interest or penalties due, if he is satisfied that failure to accept such amount would result in the loss of opportunity to collect any substantial portion of the contributions, interest or penalties. Wherever such an agreement is made there shall be placed in the division's files a statement of the full amount of the contributions, interest or penalties, the amount paid as consideration under the terms of the agreement, and the reason for the agreement. Any such agreement shall be final and conclusive as to the matters agreed upon except upon a showing of fraud, or malfeasance, or misrepresentation of a material fact.

(L. 1951 p. 564 § 288.150)



Section 288.190 Administrative appeals on disputed determinations — party subject to appeal decision, right to counsel.

Effective 01 Oct 2006, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.190. Administrative appeals on disputed determinations — party subject to appeal decision, right to counsel. — 1. The director shall designate an impartial referee or referees to hear and decide disputed determinations, claims referred pursuant to subsection 2 of section 288.070, and petitions for reassessment. No employee of the division shall participate on behalf of the division in any case in which the division employee is an interested party.

2. The manner in which disputed determinations, referred claims, and petitions for reassessment shall be presented and the conduct of hearings shall be in accordance with regulations prescribed by the division for determining the rights of the parties, whether or not such regulations conform to common law or statutory rules of evidence and other technical rules of procedure. When the same or substantially similar evidence is relevant and material to the matters in issue in claims by more than one individual or in claims by a single individual in respect to two or more weeks of unemployment, the same time and place for considering each such claim or claims may be fixed, hearings thereon jointly conducted, a single record of the proceedings made, and evidence introduced with respect to one proceeding considered as introduced in the others, if in the judgment of the appeals tribunal or the commission having jurisdiction of the proceeding such consolidation would not be prejudicial to any party. A full and complete record shall be kept of all proceedings in connection with a disputed determination, referred claim, or petition for reassessment. The appeals tribunal shall include in the record and consider as evidence all records of the division that are material to the issues. All testimony at any hearing shall be recorded but need not be transcribed unless the matter is further appealed.

3. Unless an appeal on a disputed determination or referred claim is withdrawn, an appeals tribunal, after affording the parties reasonable opportunity for fair hearing, shall affirm, modify, or reverse the determination of the deputy, or shall remand the matter to the deputy with directions. In addition, in any case wherein the appellant, after having been duly notified of the date, time, and place of the hearing, shall fail to appear at such hearing, the appeals tribunal may enter an order dismissing the appeal. The director may transfer to another appeals tribunal the proceedings on an appeal determination before an appeals tribunal. The parties shall be duly notified of an appeals tribunal's decision or order, together with its reason therefor, which shall be deemed to be the final decision or order of the division unless, within thirty days after the date of notification or mailing of such decision, further appeal is initiated pursuant to section 288.200; except that, within thirty days of either notification or mailing of the appeals tribunal's decision or order, the appeals tribunal, on its own motion, or on motion of any party to the case, may reconsider any decision or order when it appears that such reconsideration is essential to the accomplishment of the object and purpose of this law. The authority of the appeals tribunal to reconsider any decision or order under this section shall continue throughout the thirty-day time limit, regardless of whether any party has initiated further appeal under section 288.200 during the thirty-day period.

4. Unless a petition for reassessment is withdrawn or is allowed without a hearing, the petitioners shall be given a reasonable opportunity for a fair hearing before an appeals tribunal upon each such petition. The appeals tribunal shall promptly notify the interested parties of its decision upon such petition together with its reason therefor. In addition, in any case wherein the appellant, after having been duly notified of the date, time, and place of the hearing, shall fail to appear at such hearing, the appeals tribunal may enter an order dismissing the appeal. In the absence of the filing of an application for review of such decision, the decision, whether it results in a reassessment or otherwise, shall become final thirty days after the date of notification or mailing thereof; except that, within thirty days of either notification or mailing of the appeals tribunal's decision or order, the appeals tribunal, on its own motion, or on motion of any party to the case, may reconsider any decision or order when it appears that such reconsideration is essential to the accomplishment of the object and purposes of this law. The authority of the appeals tribunal to reconsider any decision under this section shall continue throughout the thirty-day time limit, regardless of whether any party has initiated further appeal under section 288.200 during that thirty-day period.

5. Any party subject to any decision of an appeals tribunal pursuant to this chapter has a right to counsel and shall be notified prior to a hearing conducted pursuant to this chapter that a decision of the appeals tribunal is presumptively conclusive for the purposes of this chapter as provided in section 288.200.

(L. 1951 p. 564 § 288.160, A.L. 1972 S.B. 473, A.L. 1979 S.B. 477, A.L. 1984 H.B. 1251 & 1549, A.L. 1996 H.B. 1368, A.L. 2006 H.B. 1456)

Effective 10-01-06

(1962) When it was stipulated by counsel with referee that certain evidence previously heard in some prior proceedings would be applicable to and considered in proceedings on claim for benefits, no part of which was made part of the record, neither the appeals tribunal, the commission, nor the circuit court could have rendered a decision authorized by law and the cause was remanded. Gidley v. Industrial Commission (A.), 356 S.W.2d 550.



Section 288.200 Appeals to labor and industrial relations commission.

Effective 28 Aug 1996

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.200. Appeals to labor and industrial relations commission. — 1. Any of the parties (including the division) to any decision of an appeals tribunal, may file with the commission within thirty days following the date of notification or mailing of such decision, an application to have such decision reviewed by the commission. The commission may allow or deny an application for review. If an application is allowed, the commission may affirm, modify, reverse, or set aside the decision of the appeals tribunal on the basis of the evidence previously submitted in such case or may take additional evidence or may remand the matter to the appeals tribunal with directions. Any additional hearing shall be conducted in accordance with the requirements of subsection 2 of section 288.190. The commission shall promptly notify the parties of its decision and its reasons therefor. If an application for review is denied, the decision of the appeals tribunal shall be deemed to be the decision of the commission for the purpose of judicial review and shall be subject to judicial review within the time and in the manner provided for with respect to decisions of the commission except that the time limitations shall run from the date of notice of the order of the commission denying the application for review.

2. Any decision of the commission shall become final ten days after the date of notification or mailing thereof to the parties. Any right, fact or matter in issue, directly based upon or necessarily involved in a determination or redetermination which has become final or in a decision on appeal which has become final, shall be conclusive with respect to the parties who had notice of such determination, redetermination, or decision for all the purposes of the employment security law in any other proceeding; except that, the commission may on its own motion and by a written decision reconsider any determination or redetermination or decision wherein any such right, fact or matter at issue was determined or necessarily involved when it appears that such reconsideration is essential to accomplish the object and purposes of the law. Judicial review of any decision of the commission shall be permitted only after the party claiming to be aggrieved thereby has exhausted the administrative remedies as provided by this law and the rules and regulations of the division.

(L. 1951 p. 564 § 288.170, A.L. 1984 H.B. 1251 & 1549, A.L. 1992 S.B. 626, A.L. 1996 H.B. 1368)



Section 288.210 Judicial review of decisions of industrial commission, grounds — division to be a party, when.

Effective 28 Aug 1995

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.210. Judicial review of decisions of industrial commission, grounds — division to be a party, when. — Within twenty days after a decision of the commission has become final, the director or any party aggrieved by such decision may appeal the decision to the appellate court having jurisdiction in the area where the claimant or any one of the claimants reside. In such cases involving a claimant who is not a resident of this state, and in all cases not involving a claimant, the Missouri court of appeals for the western district shall have jurisdiction of the appeal. Such appeal may be taken by filing notice of appeal with the commission, whereupon the commission shall, under its certificate, return to the court all documents and papers filed in the matter, together with a transcript of the evidence, the findings and the award, which shall become the record of the cause. The commission shall notify the division of the commencement of the appeal, and, upon receipt of such notice, the division shall be a party to any judicial action involving any such decision and may be represented by any qualified attorney who may be employed or appointed by the director and designated by the director for this purpose. Upon appeal no additional evidence shall be heard. The findings of the commission as to the facts, if supported by competent and substantial evidence and in the absence of fraud, shall be conclusive, and the jurisdiction of the appellate court shall be confined to questions of law. The court, on appeal, may modify, reverse, remand for rehearing, or set aside the decision of the commission on the following grounds and no other:

(1) That the commission acted without or in excess of its powers;

(2) That the decision was procured by fraud;

(3) That the facts found by the commission do not support the award; or

(4) That there was no sufficient competent evidence in the record to warrant the making of the award. An appeal shall not act as a supersedeas or stay unless the commission shall so order.

(L. 1951 p. 564 § 288.180, A.L. 1961 p. 435, A.L. 1978 H.B. 1634, A.L. 1985 H.B. 373, A.L. 1995 H.B. 300 & 95)

(2005) Claimant's unsigned letter to Division of Employment Security's Appeals Tribunal constitutes valid notice of appeal from the deputy's determination. Rector v. Kelly, 183 S.W.3d 256 (Mo.App.W.D.).



Section 288.215 Finding of fact, conclusion of law, judgment or order not conclusive or binding, when — use of evidence in other proceedings.

Effective 01 Mar 1988, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.215. Finding of fact, conclusion of law, judgment or order not conclusive or binding, when — use of evidence in other proceedings. — 1. Any finding of fact, conclusion of law, judgment or order made by an appeals tribunal, the labor and industrial relations commission or any person with the authority to make findings of fact or law in any proceeding under this chapter shall not be conclusive or binding in any separate or subsequent action not brought under this chapter, and shall not be used as evidence in any subsequent or separate action not brought under this chapter, before an arbitrator, commissioner, commission, administrative law judge, judge or court of this state or of the United States, regardless of whether the prior action was between the same or related parties or involved the same facts.

2. Any finding of fact, conclusion of law, judgment or order made by an arbitrator, commissioner, commission, administrative law judge, judge or any other person or body with authority to make findings of fact or law in any proceeding not brought under this chapter shall not be binding or conclusive on an appeals tribunal or the labor and industrial relations commission in any subsequent or separate proceeding brought under this chapter, regardless of whether the prior action was between the same or related parties or involved the same facts.

3. Nothing in subsection 1 of this section shall be construed to prevent the use of evidence presented in any proceeding under this chapter in any other proceeding not brought under this chapter.

(L. 1988 H.B. 1485)

Effective 3-01-88



Section 288.220 Administration of law — director — state unemployment insurance operation — rules and regulations.

Effective 28 Aug 2014

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.220. Administration of law — director — state unemployment insurance operation — rules and regulations. — 1. Subject to the supervision of the director of the department of labor and industrial relations, the division of employment security of the department of labor and industrial relations shall be under the control, management and supervision of a director who shall be appointed by the governor, by and with the advice and consent of the senate. The director shall serve at the pleasure of the governor.

2. The division shall be responsible for administering the Missouri state unemployment insurance operation and any other operations as are necessary to administer the state's employment security law.

3. The central office of the division shall be maintained in the City of Jefferson.

4. Subject to the supervision and approval of the director of the department of labor and industrial relations, it shall be the duty of the director to administer this law; and the director shall have power and authority to adopt, amend, or rescind any regulations as the director deems necessary to the efficient internal management of the division. The director shall determine the division's organization and methods of procedure. Subject to the provisions of the state merit system law, chapter 36, the director shall employ and prescribe the duties and powers of the persons as may be necessary. The director shall collaborate with the personnel director and the personnel advisory board in establishing for employees of the division salaries comparable to the salaries paid by other states of a similar size and volume of operations to employees engaged in the administration of the employment security programs of those states. The director may delegate to any such person the power and authority as the director deems reasonable and proper for the effective administration of the law, and may in the director's discretion bond any person handling moneys or signing checks. Further, the director shall have the power to make expenditures, require reports, make investigations and take other action not inconsistent with this law as he or she considers necessary to the efficient and proper administration of the law.

5. Subject to the approval of the director of the department of labor and industrial relations and the commission, the director shall adopt, amend or rescind the rules and regulations as are necessary to implement any of the provisions of this law not relating to the internal management of the division; however, the rules and regulations shall not become effective until ten days after their approval by the commission and copies thereof have been filed in the office of the secretary of state.

(L. 1951 p. 564 § 288.190, A.L. 1955 p. 595, A.L. 1961 p. 436, A.L. 1963 p. 411, A.L. 1967 p. 405, A.L. 1971 S.B. 154, A.L. 1995 H.B. 300 & 95, A.L. 2014 H.B. 1299 Revision)

CROSS REFERENCES:

Creation of division of employment security, 286.110

Rules and regulations to be filed in office of secretary of state, Chap. 536

State merit system, Chap. 36

(1975) A determination that a person is an “employer” must be reviewed by the circuit court of Cole County. Hansen v. Division of Employment Security (A.), 520 S.W.2d 150.

(1976) Held, exclusive jurisdiction of appeals from industrial commission is in circuit court of Cole County. Springfield Gen. Osteo. Hosp. v. Indus. Comm. (A.), 538 S.W.2d 364.

(1977) Claimant is disqualified from receiving unemployment benefits when reason for leaving job was her inability to find a baby-sitter. Lyell v. Labor and Industrial Relations Commission (A.), 553 S.W.2d 899.

(1985) The residence of a claimant is determined for circuit court jurisdiction at the time the aggrieved party files its original claim. Magdala Foundation v. Labor and Indus. Rel. (A.), 693 S.W.2d 193.

(1995) Statutory requirement of naming defendants is for administrative convenience and is not jurisdictional. Clay v. Labor and Industrial Relations Commission of Missouri, 908 S.W.2d 351 (Mo.banc).

(1997) Commission may not reconsider and reverse itself after the time for appeal expires. Burch Food Services v. Division of Employment Security, 945 S.W.2d 478 (Mo.App. W.D.).



Section 288.222 Resume retrieval program, division may administer, charge fees — general assembly may appropriate funds for program.

Effective 28 Aug 1991

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.222. Resume retrieval program, division may administer, charge fees — general assembly may appropriate funds for program. — The division of employment security of the department of labor and industrial relations may continue administering the resume retrieval program, formerly funded by federal grants, to the same extent as such program has been provided prior to August 28, 1991. The division of employment security may charge fees in connection with services provided by the resume retrieval program sufficient to cover costs of administration of the program. The general assembly may appropriate funds to administer the resume retrieval program.

(L. 1991 H.B. 422, et al. § 1)



Section 288.225 Group insurance for employees of division.

Effective 28 Aug 1995

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.225. Group insurance for employees of division. — 1. Subject to the approval of the director of the department of labor and industrial relations, the director of the division may formulate, adopt and administer plans to provide the employees of the division of employment security, as an incident of their employment, with group life insurance or insurance against the payment of medical and hospital expenses or any similar type of insurance. Any plan adopted shall be made pursuant to a contract entered into with one or more insurance companies authorized to do business in this state and it may require the payment of all or any part of the premium by the division or by the employees. If any plan adopted requires contributions by the employees, the director may provide for the withholding of the amount of the employees' contribution from their salaries, and may requisition the total amount withheld as well as the amount of the division's contribution from the unemployment compensation administration fund derived from grants from the United States for that purpose in the state treasury. The plan may provide for the continuation of any insurance provided on the same or on a different basis after the retirement of any employee who retires after the effective date of the plan pursuant to the Missouri state employees' retirement system. Participation by any employee of the division in any plan adopted shall be on a voluntary basis.

2. Calendar year 1995 shall be the last year in which any employees of the department of labor and industrial relations will be covered under health insurance benefit plans that have been independently negotiated by the division of employment security. For calendar year 1996, and each calendar year thereafter, the department of labor and industrial relations and the office of administration shall jointly determine the financial transactions that will be required in order to account for the federal unemployment compensation administration funds that shall be used as the employer's contribution towards benefit plans for eligible employees, retirees or dependents. Benefit plans shall be provided pursuant to the provisions of this subsection.

(1) Beginning January 1, 1996, the Missouri consolidated health care plan shall provide group health care benefits for all the employees of the department of labor and industrial relations who meet the eligibility requirements set forth for officers, employees or retirees of the state or its participating agencies as set forth in chapter 103. These employees shall be offered the same benefits plan under the same terms and conditions as other state employees. The Missouri consolidated health care plan shall not assume responsibility for any liabilities incurred by the department, or its eligible employees, retirees or dependents prior to January 1, 1996.

(2) During calendar year 1995, the department of labor and industrial relations, the office of administration and the Missouri state employees' retirement system shall determine the feasibility of transitioning employees of the department of labor and industrial relations who meet the eligibility requirements set forth for officers, employees or retirees of the state or its participating agencies, over to the group life insurance benefit plan provided by the Missouri state employees' retirement system.

(L. 1965 p. 433, A.L. 1995 H.B. 300 & 95)



Section 288.230 Power to subpoena records and witnesses — mileage and per diem for witnesses — witness's right against self-incrimination, procedure to claim, effect.

Effective 28 Aug 1951

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.230. Power to subpoena records and witnesses — mileage and per diem for witnesses — witness's right against self-incrimination, procedure to claim, effect. — 1. In the discharge of the duties imposed by this law, the director, the commission, an appeals tribunal, and any duly authorized representative of any of them shall have power to administer oaths and affirmations, take depositions, certify to official acts, and issue subpoenas to compel the attendance of witnesses and the production of books, papers, correspondence, memoranda, and other records deemed necessary as evidence in connection with a disputed determination or any other phase of the administration of this law. Witnesses subpoenaed pursuant to this subsection shall be allowed mileage and per diem at a rate fixed by the division. Such fees shall be deemed a part of the expense of administering this law.

2. No person shall be excused from attending and testifying or from producing books, papers, correspondence, memoranda and other records before the director, the commission, an appeals tribunal, or any duly authorized representative of any of them on the ground that the testimony or evidence, documentary or otherwise, required of him may tend to incriminate him or subject him to a penalty or forfeiture; but no individual shall be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which he is compelled, after having claimed his privilege against self-incrimination, to testify or produce evidence, documentary or otherwise, except that such individual so testifying shall not be exempt from prosecution and punishment for perjury committed in so testifying.

(L. 1951 p. 564 § 288.190)



Section 288.240 Papers, deemed filed, when.

Effective 28 Aug 1984

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.240. Papers, deemed filed, when. — Any notice of appeal, application or other paper required under this law to be filed with the division or the commission shall, when mailed to and received by the division or the commission, be deemed to be filed as of the date endorsed by the United States post office on the envelope or container in which such paper is received. In instances where the last day for the filing of any such paper falls on a Saturday, Sunday, or legal holiday, the filing shall be deemed timely if accomplished on the next day which is neither a Saturday, Sunday, nor a legal holiday.

(L. 1951 p. 564 § 288.190, A.L. 1957 p. 531, A.L. 1984 H.B. 1251 & 1549)



Section 288.245 Records of division constitute evidence of date of mailing.

Effective 28 Aug 1993

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.245. Records of division constitute evidence of date of mailing. — The records of the division shall constitute prima facie evidence of the date of mailing of any notice, determination or other paper mailed under this chapter.

(L. 1993 H.B. 502)



Section 288.250 Records confidential — privileged communications — violation, penalty.

Effective 01 Jan 2017, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.250. Records confidential — privileged communications — violation, penalty. — 1. Information obtained from any employing unit or individual pursuant to the administration of this law shall be held confidential and shall not be published, further disclosed, or be open to public inspection in any manner revealing the individual's or employing unit's identity, but any claimant or employing unit or their authorized representative shall be supplied with information from the division's records to the extent necessary for the proper preparation and presentation of any claim for unemployment compensation benefits or protest of employer liability. Further, upon receipt of a written request from a claimant or his or her authorized representative, the division shall supply information previously submitted to the division by the claimant, the claimant's wage history and the claimant's benefit payment history. In addition, upon receipt of a written request from an authorized representative of an employing unit, the division shall supply information previously submitted to the division by the employing unit, and information concerning the payment of benefits from the employer's account and the unemployment compensation fund, including amounts paid to specific claimants. A state or federal official or agency may receive disclosures to the extent required by federal law. In the division's discretion, any other party may receive disclosures to the extent authorized by state and federal law. Any information obtained by the division in the administration of this law shall be privileged and no individual or type of organization shall be held liable for slander or libel on account of any such information.

2. Any person who intentionally discloses or otherwise fails to protect confidential information in violation of this section shall be guilty of a class A misdemeanor. For a second or subsequent violation, the person shall be guilty of a class E felony.

(L. 1951 p. 564 § 288.190, A.L. 1979 S.B. 477, A.L. 1997 S.B. 361, A.L. 2008 H.B. 2041, A.L. 2014 S.B. 491)

Effective 1-01-17

(1980) Language referring to “a way of strict necessity” must refer to a standard determining the necessity for widening in order to give the language any meaning. Reed v. Jones (A.), 594 S.W.2d 339.



Section 288.251 Cooperation with not-for-profit agencies authorized.

Effective 28 Aug 1969

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.251. Cooperation with not-for-profit agencies authorized. — Notwithstanding the provisions of section 288.250, the division may enter into arrangements, share and exchange information pertaining to job opportunities with appropriate not-for-profit agencies engaged in programs to promote the employment and reemployment of unemployed and underemployed workers throughout the state, and to these ends to carry on investigations and research studies and publish the results thereof.

(L. 1969 S.B. 108)



Section 288.260 Annual report.

Effective 28 Aug 1995

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.260. Annual report. — The director shall prepare a report for the director of the department of labor and industrial relations and the report shall be submitted by the director of the department of labor and industrial relations to the governor and to the commission no later than the fifteenth day of December of each year. The report shall cover the administration and operation of this law during the preceding fiscal year ending June thirtieth and shall make such recommendations for amendments to this law as the director of the department of labor and industrial relations deems proper.

(L. 1951 p. 564 § 288.190, A.L. 1995 H.B. 300 & 95)



Section 288.270 (Transferred 2014; now 620.484)

Effective 28 Aug 2014

Title XVIII LABOR AND INDUSTRIAL RELATIONS



Section 288.290 Unemployment compensation fund, established — administration, deposit of funds — purposes — erroneous collection of interest or penalties.

Effective 01 Jan 2005, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.290. Unemployment compensation fund, established — administration, deposit of funds — purposes — erroneous collection of interest or penalties. — 1. There is hereby established as a special fund, separate and apart from all public moneys or funds of this state, an "Unemployment Compensation Fund", which shall be administered by the division exclusively for the purposes of this law. This fund shall consist of:

(1) All contributions and payments in lieu of contributions collected under this law;

(2) Interest earned upon any moneys in the fund;

(3) Any property or securities acquired through the use of moneys belonging to the fund;

(4) All earnings of such property or securities;

(5) All voluntary contributions permitted under the law; and

(6) All funds set aside or appropriated by the Congress of the United States or any federal agency, to be deposited to the fund. All moneys in the funds shall be mingled and undivided, except that all money credited to this state's account in the Unemployment Trust Fund pursuant to Section 903 of the Social Security Act, as amended, and which has been appropriated for expenses of administration, shall be used only for the purposes set out in subsection 5 of this section and shall not be included in the cash balance in the unemployment compensation fund for the purposes of sections 288.100 and 288.113 to 288.126.

2. The director shall designate a treasurer and custodian of the fund and he or she shall administer the fund and shall issue his or her warrants upon it in accordance with such regulations as the director shall prescribe. He or she shall maintain within the fund three separate accounts:

(1) A clearing account;

(2) An unemployment trust fund account; and

(3) A benefit account.

­­

­

3. All moneys payable to the fund, upon their receipt by the division, shall immediately be deposited in the clearing account. Refunds of contributions or payments made necessary under the provisions of sections 288.140 and 288.340 may be paid from the clearing account or the benefit account. After clearance, all moneys in the clearing account shall be immediately deposited with the Secretary of the Treasury of the United States of America to the credit of the account of this state in the Unemployment Trust Fund, established and maintained pursuant to Section 904 of the Social Security Act, as amended, any provisions of law in this state relating to the deposit, administration, release, or disbursement of state moneys in the possession or custody of the state treasurer to the contrary notwithstanding. The benefit account shall consist of all moneys requisitioned from the Missouri account in the federal Unemployment Trust Fund. Except as otherwise provided, moneys in the clearing and benefit accounts may be deposited in any bank or public depositary in which general funds of the state may be deposited, but no public deposit insurance charge or premium shall be paid out of the fund. Moneys in the clearing and benefit accounts shall not be commingled with other state funds but shall be maintained in separate accounts on the books of the depositary bank. All funds required by this law to be deposited in any state depositary shall be secured by such depositary to the same extent and in the same manner as is or may hereafter be required by section 30.270 and all the amendments thereto; provided, that the division shall do those acts directed to be done by the governor, attorney general and state treasurer, or any of them, under section 30.270, which are not inconsistent with the other provisions of this law. Collateral pledged for this purpose shall be kept separate and distinct from any collateral pledged to secure other funds of the state, or, if combined, shall be first used to satisfy and make whole the accounts herein established. The treasurer shall give a separate bond conditioned upon the faithful performance of his or her duties as custodian of the fund in an amount not to exceed twenty-five thousand dollars and in the form prescribed by law or approved by the attorney general. Premiums for such bonds shall be paid from the administration fund. All sums recovered for losses sustained by the fund shall be deposited therein.

4. Moneys shall be requisitioned from the Missouri account in the federal Unemployment Trust Fund solely for the payment of benefits or for refunds of contributions or payments in lieu of contributions in accordance with regulations prescribed by the director, except that money credited to this state's account pursuant to Section 903 of the Social Security Act, as amended, shall be used exclusively as provided in subsection 5 of this section. The director shall from time to time requisition from the federal Unemployment Trust Fund such amounts, not exceeding the amounts standing to the Missouri account therein, as he or she deems necessary for the payment of benefits and refunds for a reasonable future period. Upon its receipt the treasurer shall deposit such money in the benefit account and shall issue his or her warrants for the payment of benefits solely from such benefit account. Expenditures of such moneys in the benefit account and refunds from the clearing account shall not be subject to any provisions of law requiring specific appropriations or other formal release by state officers of moneys belonging to this state in their custody. All warrants issued by the treasurer for the payment of benefits and refunds shall bear the signature of the treasurer and the countersignature of the director or other duly authorized division representative. Any balance of moneys requisitioned from the federal Unemployment Trust Fund which remains unclaimed or unpaid in the benefit account after the expiration of the period for which such sums were requisitioned shall either be deducted from estimates for, and may be utilized for the payment of, benefits during succeeding periods, or, in the discretion of the director, shall be redeposited with the Secretary of the Treasury of the United States of America to the credit of the Missouri account in the federal Unemployment Trust Fund as provided in subsection 3 of this section.

5. (1) Money credited to the account of this state in the Unemployment Trust Fund by the Secretary of the Treasury of the United States of America pursuant to Section 903 of the Social Security Act, as amended, may be requisitioned and used for the payment of expenses incurred for the administration of this law pursuant to a specific appropriation by the legislature, provided that the expenses are incurred and the money is requisitioned as needed after the enactment of an appropriation law which:

(a) Specifies the purpose for which such money is appropriated and the amounts appropriated therefor;

(b) Limits the period within which such money may be obligated to a period ending not more than two years after the date of the enactment of the appropriation law; and

(c) Limits the amount which may be obligated during a twelve-month period beginning on July first and ending on the next June thirtieth to an amount which does not exceed the amount by which the aggregate of the amount transferred to the account of this state in the Unemployment Trust Fund pursuant to subsections (a) and (b) of Section 903 of the Social Security Act, as amended, exceeds the aggregate of the amounts used by this state pursuant to this subsection and charged against the amounts transferred to the account of this state in the Unemployment Trust Fund.

(2) The use of the money referred to in subdivision (1) of this subsection shall be accounted for in accordance with standards established by the Secretary of Labor.

(3) For purposes of subdivision (1) of this subsection, amounts used by this state for administration shall be chargeable against transferred amounts at the exact time the obligation is entered into.

(4) Money credited to the account of this state pursuant to Section 903 of the Social Security Act, as amended, may not be withdrawn or used except for the payment of benefits and for the payment of expenses for the administration of this law and of public employment offices pursuant to this subsection.

(5) Money appropriated as provided under subdivision (1) of this subsection for the payment of expenses of administration shall be requisitioned as needed for the payment of obligations incurred under such appropriation and, upon requisition, shall be deposited in the unemployment compensation administration fund from which such payments shall be made. Money so deposited shall, until expended, remain a part of the unemployment compensation fund and, if it will not be expended, shall be returned promptly to the account of this state in the Unemployment Trust Fund.

(6) Money credited to the account of the state in the federal Unemployment Trust Fund by the Secretary of the Treasury of the United States of America pursuant to Title 42, Section 903 of the Social Security Act with respect to the federal fiscal years 1999, 2000 and 2001, shall be used solely for the administration of the unemployment compensation program.

6. The provisions of subsections 1, 2, 3, 4, and 5 of this section, to the extent that they relate to the federal Unemployment Trust Fund, shall be operative only so long as such federal Unemployment Trust Fund continues to exist and so long as the Secretary of the Treasury of the United States of America continues to maintain a separate book account of all funds deposited therein by contributions from employers of this state for benefit purposes, and by money credited pursuant to Section 903 of the Social Security Act, as amended, together with a proportionate share of the earnings apportioned to the Missouri account of such federal Unemployment Trust Fund, from which no other state is permitted to make or authorize withdrawals. If and when such Unemployment Trust Fund ceases to exist, or such separate book account is no longer maintained, all moneys, properties, or securities therein belonging to the unemployment compensation fund of this state shall be transferred to the treasurer of the unemployment compensation fund, who shall hold, invest, transfer, sell, deposit, and release such moneys, properties or securities in a manner approved by the director in accordance with the provisions of this law; provided, that such moneys shall be invested in the following readily marketable classes of securities: bonds or other interest-bearing obligations of the United States of America, or securities on which the payment of principal and interest are guaranteed by the United States of America, and bonds or other interest-bearing obligations of the state of Missouri; and provided, further, that such investments shall at all times be so made that all the assets of the fund shall always be readily convertible into cash when needed for the payment of benefits. The treasurer shall dispose of securities or other properties belonging to the unemployment compensation fund only under the direction of the director.

7. Notwithstanding any other provision of this law, any interest or penalties found to have been erroneously collected and which is ordered to be refunded shall, if paid into the unemployment compensation fund, be refunded out of the unemployment compensation fund and, if paid into the special employment security fund, shall be refunded out of the special employment security fund; except that, in the event any interest and penalties paid into the unemployment compensation fund shall be transferred to the special employment security fund, the refund of any such interest and penalties shall be made from the special employment security fund.

(L. 1951 p. 564 § 288.210, A.L. 1957 p. 520, A.L. 1959 S.B. 282, A.L. 1965 p. 434, A.L. 1969 p. 399, A.L. 1971 S.B. 171, A.L. 1974 S.B. 449, A.L. 1984 H.B. 1251 & 1549, A.L. 1991 H.B. 422, et al., A.L. 1994 S.B. 559, A.L. 1998 S.B. 922, A.L. 2004 H.B. 1268 & 1211)

Effective 1-01-05



Section 288.300 Unemployment compensation administration fund, administration and disbursement.

Effective 01 Mar 1988, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.300. Unemployment compensation administration fund, administration and disbursement. — 1. There is hereby created in the state treasury a special fund to be known as the "Unemployment Compensation Administration Fund". All moneys in this fund shall be continuously available to the division for expenditure in accordance with the provisions of this law, and shall not lapse at any time or be transferred to any other fund, and shall be expended solely for the purpose of defraying the cost of the administration of this law, and for no other purpose whatsoever. The fund shall consist of all moneys appropriated by this state, and all moneys received from the United States of America, or any agency thereof, or from any other source, for such purpose, and shall also include any moneys received from any agency of the United States or any other state as compensation for services or facilities supplied to such agency, any amounts received pursuant to any surety bond or insurance policy or from other sources from losses sustained by the unemployment compensation administration fund or by reason of damages to equipment or supplies purchased from moneys in such fund and any proceeds realized from the sale or disposition from any such equipment or supplies which may no longer be necessary for the proper administration of this law. Notwithstanding any provision of this section, all money requisitioned and deposited in this fund pursuant to subdivision (3) of subsection 5 of section 288.290 shall remain part of the unemployment compensation fund and shall be used only in accordance with the conditions specified in subsection 5 of section 288.290. All moneys in this fund shall be deposited, administered and disbursed, in the same manner and under the same conditions and requirements as is provided by law, for other special funds in the state treasury. The state treasurer shall be liable on his official bond for the faithful performance of his duties in connection with the unemployment compensation administration fund.

2. Upon the request of the division, with the written consent of the director of the department of labor and industrial relations, the office of administration shall draw warrants payable to the duly appointed cashiers of the petty cash accounts of the division in an amount to be specified by the director of the division. The sum so specified shall be administered by the cashier as a revolving account to be used in the payment of incidental expenses of the area for which he has been appointed.

(L. 1951 p. 564 § 288.200, A.L. 1957 p. 520, A.L. 1988 H.B. 1485)

Effective 3-01-88



Section 288.310 Special employment security fund — use of funds — amounts transferred between funds, when.

Effective 01 Jul 2004, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.310. Special employment security fund — use of funds — amounts transferred between funds, when. — 1. There is hereby created in the state treasury a special fund to be known as the "Special Employment Security Fund". All interest and penalties collected under the provisions of this law, including moneys collected pursuant to section 288.128 for the payment of interest due on federal advances received pursuant to section 288.330, or subject to appropriation, or supplemental appropriation, by the general assembly, amounts received pursuant to the credit instrument and financing agreement repayment surcharge pursuant to section 288.128 related to the payment of principal, interest, and administrative expenses related to credit instruments issued under section 288.330, or the payment of the principal, interest, and administrative expenses related to financial agreements under subdivision (17) of subsection 2 of section 288.330, or the payment of the principal, interest, and administrative expenses related to a combination of credit instruments and financial agreements shall be paid into this fund. The moneys collected pursuant to section 288.128 shall be used for the payment of interest due on federal advances received pursuant to section 288.330. Amounts received pursuant to the credit instrument and financing agreement repayment surcharge pursuant to subsection 3 of section 288.128 shall be used, following appropriation by the general assembly and exclusively for payment of principal, interest, and administrative expenses related to credit instruments issued under that section, or the payment of principal, interest, and administrative expenses related to financial agreements under subdivision (17) of subsection 2 of section 288.330, or the payment of the principal, interest, and administrative expenses related to a combination of credit instruments and financial agreements. Such moneys, except for moneys collected pursuant to section 288.128, shall not be expended or available for expenditure in any manner which would permit their substitution for, or a corresponding reduction in, federal funds which would in the absence of such money be available to finance expenditures for the administration of the employment security law, but nothing in this section shall prevent such moneys, except for moneys collected pursuant to section 288.128, from being used as a revolving fund, to cover expenditures, necessary and proper under the law, for which federal funds have been duly requested but not yet received, subject to the charging of such expenditures against such funds when received. Subject to the approval of the director of the department of labor and industrial relations, the moneys in this fund, except for moneys collected pursuant to section 288.128, shall be used by the department of labor and industrial relations for the payment of costs of administration which are found not to have been properly and validly chargeable against federal grants or other funds received for or in the unemployment compensation administration fund. Such moneys, except for moneys collected pursuant to section 288.128, shall be available either to satisfy the obligations incurred by the department of labor and industrial relations for the division directly or by requesting the board of fund commissioners to transfer the required amount from the special employment security fund to the unemployment compensation administration fund. The board of fund commissioners shall upon receipt of a written request of the department of labor and industrial relations make any such transfer. No expenditures of this fund or transfer herein provided, except for moneys collected pursuant to section 288.128, shall be made unless and until the director of the department of labor and industrial relations finds that no other funds are available or can properly be used to finance such expenditures, except that as hereinafter authorized expenditures from such fund may be made for the purpose of acquiring lands and buildings, or for the erection of buildings on lands so acquired, which are deemed necessary by the director of the department of labor and industrial relations for the proper administration of this law. The director of the department of labor and industrial relations shall order the transfer of such funds or the payment of any such obligation and such funds shall be paid by the state treasurer on requisitions drawn by the director of the department of labor and industrial relations directing the state auditor to issue his or her warrant therefor. Any such warrant shall be drawn by the state auditor based upon bills of particulars and vouchers certified by an officer or employee designated by the director of the department of labor and industrial relations. Such certification shall among other things include a duly certified copy of the director of the department of labor and industrial relations' findings hereinbefore referred to. The moneys in this fund, except for moneys collected pursuant to section 288.128, are hereby specifically made available to replace, within a reasonable time, any moneys received by this state pursuant to section 302 of the Federal Social Security Act (42 U.S.C.A. Sec. 502), as amended, which, because of any action or contingency, have been lost or have been expended for purposes other than, or in amounts in excess of, those necessary for the proper administration of the employment security law. The moneys in this fund shall be continuously available to the director of the department of labor and industrial relations for expenditure in accordance with the provisions of this section and shall not lapse at any time or be transferred to any other fund except as herein provided.

2. The director of the department of labor and industrial relations, subject to the approval of the board of public buildings, is authorized and empowered to use all or any part of the funds in the special employment security fund, except for moneys collected pursuant to section 288.128, for the purpose of acquiring suitable office space for the division by way of purchase, lease, contract or in any other manner, including the right to use such funds or any part thereof to purchase land and erect thereon such buildings as he or she shall deem necessary or to assist in financing the construction of any building erected by the state of Missouri or any of its agencies wherein available space will be provided for the division under lease or contract between the department of labor and industrial relations and the state of Missouri or such other agency. The director of the department of labor and industrial relations may transfer from the unemployment compensation administration fund to the special employment security fund amounts not exceeding funds specifically available to the department of labor and industrial relations for that purpose, equivalent to the fair reasonable rental value of any land and buildings acquired for its use until such time as the full amount of the purchase price of such land and buildings and such cost of repair and maintenance thereof as was expended from the special employment security fund has been returned to such fund.

3. The director of the department of labor and industrial relations may also transfer from the unemployment compensation administration fund to the special employment security fund amounts not exceeding funds specifically available to the department of labor and industrial relations for that purpose, equivalent to the fair reasonable rental value of space used by the department of labor and industrial relations in any building erected by the state of Missouri or any of its agencies until such time as the department of labor and industrial relations' proportionate amount of the purchase price of such building and the department of labor and industrial relations' proportionate amount of such costs of repair and maintenance thereof as was expended from the special employment security fund has been returned to such fund.

(L. 1951 p. 564 § 288.210, A.L. 1982 H.B. 1521, A.L. 1994 S.B. 559, A.L. 1995 H.B. 300 & 95, A.L. 2004 H.B. 1268 & 1211)

Effective 7-01-04



Section 288.320 Federal funds, how used — reimbursement, when authorized.

Effective 28 Aug 1951

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.320. Federal funds, how used — reimbursement, when authorized. — 1. All moneys received pursuant to section 302 of the Federal Social Security Act (42 U.S.C.A. Sec. 502), as amended, shall be expended solely for the purposes and in the amounts necessary for the proper and efficient administration of the employment security law.

2. The state of Missouri hereby recognizes its obligation to replace in the unemployment compensation administration fund within a reasonable time, moneys received pursuant to section 302 of the Federal Social Security Act (42 U.S.C.A. Sec. 502), as amended, which have been lost or been expended for purposes other than or in amounts in excess of those found necessary by the Secretary of Labor for the proper administration of the employment security law, and that moneys received pursuant to said provision of the Social Security Act shall be expended solely for the purposes and in the amounts found necessary by the Secretary of Labor for the proper and efficient administration of the law.

3. If in the actual administration of the employment security law, a conflict develops between the provisions of this section and the provisions of section 288.340, the division is hereby directed to pursue appropriate means to test the constitutionality of section 303(a)(8) and (9) of the Federal Social Security Act (42 U.S.C.A. Sec. 503), it being the intention of this legislature that the provisions of this subsection shall be effective only so long as its provisions are in fact and law required in order that this state may continue to receive grants of funds to pay the cost of administering the employment security law.

(L. 1951 p. 564 § 288.210)



Section 288.330 State liability for benefits limited, authority for application and repayment of federal advances — board of unemployment fund financing created, duties, requirements, powers — disposition of unobligated funds.

Effective 16 Oct 2015, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

*288.330. State liability for benefits limited, authority for application and repayment of federal advances — board of unemployment fund financing created, duties, requirements, powers — disposition of unobligated funds. — 1. Benefits shall be deemed to be due and payable only to the extent that moneys are available to the credit of the unemployment compensation fund and neither the state nor the division shall be liable for any amount in excess of such sums. The governor is authorized to apply for an advance to the state unemployment fund and to accept the responsibility for the repayment of such advance in order to secure to this state and its citizens the advantages available under the provisions of federal law.

2. (1) The purpose of this subsection is to provide a method of providing funds for the payment of unemployment benefits or maintaining an adequate fund balance in the unemployment compensation fund, and as an alternative to borrowing or obtaining advances from the federal unemployment trust fund or for refinancing those loans or advances.

(2) For the purposes of this subsection, "credit instrument" means any type of borrowing obligation issued under this section, including any bonds, commercial line of credit note, tax anticipation note or similar instrument.

(3) (a) There is hereby created for the purposes of implementing the provisions of this subsection a body corporate and politic to be known as the "Board of Unemployment Fund Financing". The powers of the board shall be vested in five board members who shall be the governor, lieutenant governor, attorney general, director of the department of labor and industrial relations, and the commissioner of administration. The board shall have all powers necessary to effectuate its purposes including, without limitation, the power to provide a seal, keep records of its proceedings, and provide for professional services. The governor shall serve as chair, the lieutenant governor shall serve as vice chair, and the commissioner of administration shall serve as secretary. Staff support for the board shall be provided by the commissioner of administration.

(b) Notwithstanding the provisions of any other law to the contrary:

a. No officer or employee of this state shall be deemed to have forfeited or shall forfeit his or her office or employment by reason of his or her acceptance of an appointment as a board member or for his or her service to the board;

b. Board members shall receive no compensation for the performance of their duties under this subsection, but each commissioner shall be reimbursed from the funds of the commission for his or her actual and necessary expenses incurred in carrying out his or her official duties under this subsection.

(c) In the event that any of the board members or officers of the board whose signatures or facsimile signatures appear on any credit instrument shall cease to be board members or officers before the delivery of such credit instrument, their signatures or facsimile signatures shall be valid and sufficient for all purposes as if such board members or officers had remained in office until delivery of such credit instrument.

(d) Neither the board members executing the credit instruments of the board nor any other board members shall be subject to any personal liability or accountability by reason of the issuance of the credit instruments.

(4) The board is authorized, by offering for public negotiated sale, to issue, sell, and deliver credit instruments, bearing interest at a fixed or variable rate as shall be determined by the board, which shall mature no later than ten years after issuance, in the name of the board in an amount determined by the board. Such credit instruments may be issued, sold, and delivered for the purposes set forth in subdivision (1) of this subsection. Such credit instrument may only be issued upon the approval of a resolution authorizing such issuance by a simple majority of the members of the board, with no other proceedings required.

(5) The board shall provide for the payment of the principal of the credit instruments, any redemption premiums, the interest on the credit instruments, and the costs attributable to the credit instruments being issued or outstanding as provided in this chapter. Unless the board directs otherwise, the credit instrument shall be repaid in the same time frame and in the same amounts as would be required for loans issued pursuant to 42 U.S.C. Section 1321; however, in no case shall credit instruments be outstanding for more than ten years.

(6) The board may irrevocably pledge money received from the credit instrument and financing agreement repayment surcharge under subsection 3 of section 288.128, and other money legally available to it, which is deposited in an account authorized for credit instrument repayment in the special employment security fund, provided that the general assembly has first appropriated moneys received from such surcharge and other moneys deposited in such account for the payment of credit instruments.

(7) Credit instruments issued under this section shall not constitute debts of this state or of the board or any agency, political corporation, or political subdivision of this state and are not a pledge of the faith and credit of this state, the board or of any of those governmental entities and shall not constitute an indebtedness within the meaning of any constitutional or statutory limitation upon the incurring of indebtedness. The credit instruments are payable only from revenue provided for under this chapter. The credit instruments shall contain a statement to the effect that:

(a) Neither the state nor the board nor any agency, political corporation, or political subdivision of the state shall be obligated to pay the principal or interest on the credit instruments except as provided by this section; and

(b) Neither the full faith and credit nor the taxing power of the state nor the board nor any agency, political corporation, or political subdivision of the state is pledged to the payment of the principal, premium, if any, or interest on the credit instruments.

(8) The board pledges and agrees with the owners of any credit instruments issued under this section that the state will not limit or alter the rights vested in the board to fulfill the terms of any agreements made with the owners or in any way impair the rights and remedies of the owners until the credit instruments are fully discharged.

(9) The board may prescribe the form, details, and incidents of the credit instruments and make such covenants that in its judgment are advisable or necessary to properly secure the payment thereof. If such credit instruments shall be authenticated by the bank or trust company acting as registrar for such by the manual signature of a duly authorized officer or employee thereof, the duly authorized officers of the board executing and attesting such credit instruments may all do so by facsimile signature provided such signatures have been duly filed as provided in the uniform facsimile signature of public officials law, sections 105.273 to 105.278, when duly authorized by resolution of the board, and the provisions of section 108.175 shall not apply to such credit instruments. The board may provide for the flow of funds and the establishment and maintenance of separate accounts within the special employment security fund, including the interest and sinking account, the reserve account, and other necessary accounts, and may make additional covenants with respect to the credit instruments in the documents authorizing the issuance of credit instruments including refunding credit instruments. The resolutions authorizing the issuance of credit instruments may also prohibit the further issuance of credit instruments or other obligations payable from appropriated moneys or may reserve the right to issue additional credit instruments to be payable from appropriated moneys on a parity with or subordinate to the lien and pledge in support of the credit instruments being issued and may contain other provisions and covenants as determined by the board, provided that any terms, provisions or covenants provided in any resolution of the board shall not be inconsistent with the provisions of this section.

(10) The board may issue credit instruments to refund all or any part of the outstanding credit instruments issued under this section including matured but unpaid interest. As with other credit instruments issued under this section, such refunding credit instruments may bear interest at a fixed or variable rate as determined by the board.

(11) The credit instruments issued by the board, any transaction relating to the credit instruments, and profits made from the sale of the credit instruments are free from taxation by the state or by any municipality, court, special district, or other political subdivision of the state.

(12) As determined necessary by the board the proceeds of the credit instruments less the cost of issuance shall be placed in the state's unemployment compensation fund and may be used for the purposes for which that fund may otherwise be used. If those net proceeds are not placed immediately in the unemployment compensation fund they shall be held in the special employment security fund in an account designated for that purpose until they are transferred to the unemployment compensation fund provided that the proceeds of refunding credit instruments may be placed in an escrow account or such other account or instrument as determined necessary by the board.

(13) The board may enter into any contract or agreement deemed necessary or desirable to effectuate cost-effective financing hereunder. Such agreements may include credit enhancement, credit support, or interest rate agreements including, but not limited to, arrangements such as municipal bond insurance; surety bonds; tax anticipation notes; liquidity facilities; forward agreements; tender agreements; remarketing agreements; option agreements; interest rate swap, exchange, cap, lock or floor agreements; letters of credit; and purchase agreements. Any fees or costs associated with such agreements shall be deemed administrative expenses for the purposes of calculating the credit instrument and financing agreement repayment surcharge under subsection 3 of section 288.128. The board, with consideration of all other costs being equal, shall give preference to Missouri-headquartered financial institutions, or those out-of-state-based financial institutions with at least one hundred Missouri employees.

(14) To the extent this section conflicts with other laws the provisions of this section prevail. This section shall not be subject to the provisions of sections 23.250 to 23.298.

(15) If the United States Secretary of Labor holds that a provision of this subsection or of any provision related to the levy or use of the credit instrument and financial agreement repayment surcharge does not conform with a federal statute or would result in the loss to the state of any federal funds otherwise available to it the board, in cooperation with the department of labor and industrial relations, may administer this subsection, and other provisions related to the credit instrument and financial agreement repayment surcharge, to conform with the federal statute until the general assembly meets in its next regular session and has an opportunity to amend this subsection or other sections, as applicable.

(16) Nothing in this chapter shall be construed to prohibit the officials of the state from borrowing from the government of the United States in order to pay unemployment benefits under subsection 1 of this section or otherwise.

(17) (a) As used in this subdivision the term "lender" means any state or national bank.

(b) The board is authorized to enter financial agreements with any lender for the purposes set forth in subdivision (1) of this subsection, or to refinance other financial agreements in whole or in part, upon the approval of the simple majority of the members of the board of a resolution authorizing such financial agreements, with no other proceedings required. In no instance shall the outstanding obligation under any financial agreement continue for more than ten years. Repayment of obligations to lenders shall be made from the special employment security fund, section 288.310, subject to appropriation by the general assembly.

(c) Financial agreements entered into under this subdivision shall not constitute debts of this state or of the board or any agency, political corporation, or political subdivision of this state and are not a pledge of the faith and credit of this state, the board or of any of those governmental entities and shall not constitute an indebtedness within the meaning of any constitutional or statutory limitation upon the incurring of indebtedness. The financial agreements are payable only from revenue provided for under this chapter. The financial agreements shall contain a statement to the effect that:

a. Neither the state nor the board nor any agency, political corporation, or political subdivision of the state shall be obligated to pay the principal or interest on the financial agreements except as provided by this section; and

b. Neither the full faith and credit nor the taxing power of the state nor the board nor any agency, political corporation, or political subdivision of the state is pledged to the payment of the principal, premium, if any, or interest on the financial agreements.

(d) Neither the board members executing the financial agreements nor any other board members shall be subject to any personal liability or accountability by reason of the execution of such financial agreements.

(e) The board may prescribe the form, details and incidents of the financing agreements and make such covenants that in its judgment are advisable or necessary to properly secure the payment thereof provided that any terms, provisions or covenants provided in any such financing agreement shall not be inconsistent with the provisions of this section. If such financing agreements shall be authenticated by the bank or trust company acting as registrar for such by the manual signature of a duly authorized officer or employee thereof, the duly authorized officers of the board executing and attesting such financing agreements may all do so by facsimile signature provided such signatures have been duly filed as provided in the uniform facsimile signature of public officials law, sections 105.273 to 105.278, when duly authorized by resolution of the board and the provisions of section 108.175 shall not apply to such financing agreements.

(18) The commission may issue credit instruments to refund all or any part of the outstanding borrowing issued under this section including matured but unpaid interest.

(19) The credit instruments issued by the commission, any transaction relating to the credit instruments, and profits made from the issuance of credit are free from taxation by the state or by any municipality, court, special district, or other political subdivision of the state.

3. In event of the suspension of this law, any unobligated funds in the unemployment compensation fund, and returned by the United States Treasurer because such Federal Social Security Act is inoperative, shall be held in custody by the treasurer and under supervision of the division until the legislature shall provide for the disposition thereof. In event no disposition is made by the legislature at the next regular meeting subsequent to suspension of said law, then all unobligated funds shall be returned ratably to those who contributed thereto.

4. Notwithstanding any other law to the contrary, in the event that the amount of moneys owed by the fund for total advancements by the federal government exceeds three hundred million dollars, the board shall be required to meet to consider authorizing the issuance, sale, and delivery of credit instruments pursuant to this section for the entire amount of the debt owed.

5. If credit instruments are issued under subsection 4 of this section, the interest assessment required under section 288.128 shall continue to be paid and used to fully finance such instruments and shall be paid at the same rate applicable at the time of issuance for all subsequent years until the credit instruments are fully financed.

(L. 1951 p. 564 § 288.210, A.L. 1982 H.B. 1521, A.L. 2004 H.B. 1268 & 1211 and S.B. 966 § 1, A.L. 2006 H.B. 1456, A.L. 2009 H.B. 1075, A.L. 2015 H.B. 150)

*Effective 10-16-15, see § 21.250. H.B. 150 was vetoed on May 5, 2015. The veto was overridden by the House on May 12, 2015, and by the Senate on September 16, 2015.

*Revisor's Note: This section was declared unconstitutional in Pestka et al. v. State, see 2016 annotation below.

(2016) Only bills returned by the Governor on or after the fifth day before the end of the regular legislative session can be taken up during September veto session, thus Senate veto session vote to override the Governor's veto of HB 150 was untimely. Pestka et al. v. State, No. SC95369 (Mo.).



Section 288.330 State liability for benefits limited, authority for application and repayment of federal advances — board of unemployment fund financing created, duties, requirements, powers — disposition of unobligated funds.

Effective 12 Jun 2009, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

*288.330. State liability for benefits limited, authority for application and repayment of federal advances — board of unemployment fund financing created, duties, requirements, powers — disposition of unobligated funds. — 1. Benefits shall be deemed to be due and payable only to the extent that moneys are available to the credit of the unemployment compensation fund and neither the state nor the division shall be liable for any amount in excess of such sums. The governor is authorized to apply for an advance to the state unemployment fund and to accept the responsibility for the repayment of such advance in order to secure to this state and its citizens the advantages available under the provisions of federal law.

2. (1) The purpose of this subsection is to provide a method of providing funds for the payment of unemployment benefits or maintaining an adequate fund balance in the unemployment compensation fund, and as an alternative to borrowing or obtaining advances from the federal unemployment trust fund or for refinancing those loans or advances.

(2) For the purposes of this subsection, “credit instrument” means any type of borrowing obligation issued under this section, including any bonds, commercial line of credit note, tax anticipation note or similar instrument.

(3) (a) There is hereby created for the purposes of implementing the provisions of this subsection a body corporate and politic to be known as the “Board of Unemployment Fund Financing”. The powers of the board shall be vested in five board members who shall be the governor, lieutenant governor, attorney general, director of the department of labor and industrial relations, and the commissioner of administration. The board shall have all powers necessary to effectuate its purposes including, without limitation, the power to provide a seal, keep records of its proceedings, and provide for professional services. The governor shall serve as chair, the lieutenant governor shall serve as vice chair, and the commissioner of administration shall serve as secretary. Staff support for the board shall be provided by the commissioner of administration.

(b) Notwithstanding the provisions of any other law to the contrary:

a. No officer or employee of this state shall be deemed to have forfeited or shall forfeit his or her office or employment by reason of his or her acceptance of an appointment as a board member or for his or her service to the board;

b. Board members shall receive no compensation for the performance of their duties under this subsection, but each commissioner shall be reimbursed from the funds of the commission for his or her actual and necessary expenses incurred in carrying out his or her official duties under this subsection.

(c) In the event that any of the board members or officers of the board whose signatures or facsimile signatures appear on any credit instrument shall cease to be board members or officers before the delivery of such credit instrument, their signatures or facsimile signatures shall be valid and sufficient for all purposes as if such board members or officers had remained in office until delivery of such credit instrument.

(d) Neither the board members executing the credit instruments of the board nor any other board members shall be subject to any personal liability or accountability by reason of the issuance of the credit instruments.

(4) The board is authorized, by offering for public negotiated sale, to issue, sell, and deliver credit instruments, bearing interest at a fixed or variable rate as shall be determined by the board, which shall mature no later than ten years after issuance, in the name of the board in an amount determined by the board. Such credit instruments may be issued, sold, and delivered for the purposes set forth in subdivision (1) of this subsection. Such credit instrument may only be issued upon the approval of a resolution authorizing such issuance by a simple majority of the members of the board, with no other proceedings required.

(5) The board shall provide for the payment of the principal of the credit instruments, any redemption premiums, the interest on the credit instruments, and the costs attributable to the credit instruments being issued or outstanding as provided in this chapter. Unless the board directs otherwise, the credit instrument shall be repaid in the same time frame and in the same amounts as would be required for loans issued pursuant to 42 U.S.C. Section 1321; however, in no case shall credit instruments be outstanding for more than ten years.

(6) The board may irrevocably pledge money received from the credit instrument and financing agreement repayment surcharge under subsection 3 of section 288.128, and other money legally available to it, which is deposited in an account authorized for credit instrument repayment in the special employment security fund, provided that the general assembly has first appropriated moneys received from such surcharge and other moneys deposited in such account for the payment of credit instruments.

(7) Credit instruments issued under this section shall not constitute debts of this state or of the board or any agency, political corporation, or political subdivision of this state and are not a pledge of the faith and credit of this state, the board or of any of those governmental entities and shall not constitute an indebtedness within the meaning of any constitutional or statutory limitation upon the incurring of indebtedness. The credit instruments are payable only from revenue provided for under this chapter. The credit instruments shall contain a statement to the effect that:

(a) Neither the state nor the board nor any agency, political corporation, or political subdivision of the state shall be obligated to pay the principal or interest on the credit instruments except as provided by this section; and

(b) Neither the full faith and credit nor the taxing power of the state nor the board nor any agency, political corporation, or political subdivision of the state is pledged to the payment of the principal, premium, if any, or interest on the credit instruments.

(8) The board pledges and agrees with the owners of any credit instruments issued under this section that the state will not limit or alter the rights vested in the board to fulfill the terms of any agreements made with the owners or in any way impair the rights and remedies of the owners until the credit instruments are fully discharged.

(9) The board may prescribe the form, details, and incidents of the credit instruments and make such covenants that in its judgment are advisable or necessary to properly secure the payment thereof. If such credit instruments shall be authenticated by the bank or trust company acting as registrar for such by the manual signature of a duly authorized officer or employee thereof, the duly authorized officers of the board executing and attesting such credit instruments may all do so by facsimile signature provided such signatures have been duly filed as provided in the uniform facsimile signature of public officials law, sections 105.273 to 105.278, when duly authorized by resolution of the board, and the provisions of section 108.175 shall not apply to such credit instruments. The board may provide for the flow of funds and the establishment and maintenance of separate accounts within the special employment security fund, including the interest and sinking account, the reserve account, and other necessary accounts, and may make additional covenants with respect to the credit instruments in the documents authorizing the issuance of credit instruments including refunding credit instruments. The resolutions authorizing the issuance of credit instruments may also prohibit the further issuance of credit instruments or other obligations payable from appropriated moneys or may reserve the right to issue additional credit instruments to be payable from appropriated moneys on a parity with or subordinate to the lien and pledge in support of the credit instruments being issued and may contain other provisions and covenants as determined by the board, provided that any terms, provisions or covenants provided in any resolution of the board shall not be inconsistent with the provisions of this section.

(10) The board may issue credit instruments to refund all or any part of the outstanding credit instruments issued under this section including matured but unpaid interest. As with other credit instruments issued under this section, such refunding credit instruments may bear interest at a fixed or variable rate as determined by the board.

(11) The credit instruments issued by the board, any transaction relating to the credit instruments, and profits made from the sale of the credit instruments are free from taxation by the state or by any municipality, court, special district, or other political subdivision of the state.

(12) As determined necessary by the board the proceeds of the credit instruments less the cost of issuance shall be placed in the state’s unemployment compensation fund and may be used for the purposes for which that fund may otherwise be used. If those net proceeds are not placed immediately in the unemployment compensation fund they shall be held in the special employment security fund in an account designated for that purpose until they are transferred to the unemployment compensation fund provided that the proceeds of refunding credit instruments may be placed in an escrow account or such other account or instrument as determined necessary by the board.

(13) The board may enter into any contract or agreement deemed necessary or desirable to effectuate cost-effective financing hereunder. Such agreements may include credit enhancement, credit support, or interest rate agreements including, but not limited to, arrangements such as municipal bond insurance; surety bonds; tax anticipation notes; liquidity facilities; forward agreements; tender agreements; remarketing agreements; option agreements; interest rate swap, exchange, cap, lock or floor agreements; letters of credit; and purchase agreements. Any fees or costs associated with such agreements shall be deemed administrative expenses for the purposes of calculating the credit instrument and financing agreement repayment surcharge under subsection 3 of section 288.128. The board, with consideration of all other costs being equal, shall give preference to Missouri-headquartered financial institutions, or those out-of-state-based financial institutions with at least one hundred Missouri employees.

(14) To the extent this section conflicts with other laws the provisions of this section prevail. This section shall not be subject to the provisions of sections 23.250 to 23.298.

(15) If the United States Secretary of Labor holds that a provision of this subsection or of any provision related to the levy or use of the credit instrument and financial agreement repayment surcharge does not conform with a federal statute or would result in the loss to the state of any federal funds otherwise available to it the board, in cooperation with the department of labor and industrial relations, may administer this subsection, and other provisions related to the credit instrument and financial agreement repayment surcharge, to conform with the federal statute until the general assembly meets in its next regular session and has an opportunity to amend this subsection or other sections, as applicable.

(16) Nothing in this chapter shall be construed to prohibit the officials of the state from borrowing from the government of the United States in order to pay unemployment benefits under subsection 1 of this section or otherwise.

(17) (a) As used in this subdivision the term “lender” means any state or national bank.

(b) The board is authorized to enter financial agreements with any lender for the purposes set forth in subdivision (1) of this subsection, or to refinance other financial agreements in whole or in part, upon the approval of the simple majority of the members of the board of a resolution authorizing such financial agreements, with no other proceedings required. In no instance shall the outstanding obligation under any financial agreement continue for more than ten years. Repayment of obligations to lenders shall be made from the special employment security fund, section 288.310, subject to appropriation by the general assembly.

(c) Financial agreements entered into under this subdivision shall not constitute debts of this state or of the board or any agency, political corporation, or political subdivision of this state and are not a pledge of the faith and credit of this state, the board or of any of those governmental entities and shall not constitute an indebtedness within the meaning of any constitutional or statutory limitation upon the incurring of indebtedness. The financial agreements are payable only from revenue provided for under this chapter. The financial agreements shall contain a statement to the effect that:

a. Neither the state nor the board nor any agency, political corporation, or political subdivision of the state shall be obligated to pay the principal or interest on the financial agreements except as provided by this section; and

b. Neither the full faith and credit nor the taxing power of the state nor the board nor any agency, political corporation, or political subdivision of the state is pledged to the payment of the principal, premium, if any, or interest on the financial agreements.

(d) Neither the board members executing the financial agreements nor any other board members shall be subject to any personal liability or accountability by reason of the execution of such financial agreements.

(e) The board may prescribe the form, details and incidents of the financing agreements and make such covenants that in its judgment are advisable or necessary to properly secure the payment thereof provided that any terms, provisions or covenants provided in any such financing agreement shall not be inconsistent with the provisions of this section. If such financing agreements shall be authenticated by the bank or trust company acting as registrar for such by the manual signature of a duly authorized officer or employee thereof, the duly authorized officers of the board executing and attesting such financing agreements may all do so by facsimile signature provided such signatures have been duly filed as provided in the uniform facsimile signature of public officials law, sections 105.273 to 105.278, when duly authorized by resolution of the board and the provisions of section 108.175 shall not apply to such financing agreements.

(18) The commission may issue credit instruments to refund all or any part of the outstanding borrowing issued under this section including matured but unpaid interest.

(19) The credit instruments issued by the commission, any transaction relating to the credit instruments, and profits made from the issuance of credit are free from taxation by the state or by any municipality, court, special district, or other political subdivision of the state.

3. In event of the suspension of this law, any unobligated funds in the unemployment compensation fund, and returned by the United States Treasurer because such Federal Social Security Act is inoperative, shall be held in custody by the treasurer and under supervision of the division until the legislature shall provide for the disposition thereof. In event no disposition is made by the legislature at the next regular meeting subsequent to suspension of said law, then all unobligated funds shall be returned ratably to those who contributed thereto.

4. For purposes of this section, as contained in senate substitute no. 2 for senate committee substitute for house substitute for house committee substitute for house bill nos. 1268 and 1211, ninety-second general assembly, second regular session, the revisor of statutes shall renumber subdivision (16) of subsection 2 of such section as subdivision (17) of such subsection and renumber subdivision (17) of subsection 2 of such section as subdivision (16) of such subsection.

(L. 1951 p. 564 § 288.210, A.L. 1982 H.B. 1521, A.L. 2004 H.B. 1268 & 1211 and S.B. 966 § 1, A.L. 2006 H.B. 1456, A.L. 2009 H.B. 1075)

Effective 6-12-09

*Revisor's Note: This section is reprinted in accordance with section 3.066. House Bill 150 in 2015 amended this section and was vetoed by the Governor. The override of the Governor's veto of House Bill 150 was declared unconstitutional as a violation of Art. III, Sec. 32, of the Missouri Constitution (see 2016 annotation below), rendering the repeal and reenactment of this section ineffective.

(2016) Only bills returned by the Governor on or after the fifth day before the end of the regular legislative session can be taken up during September veto version, thus Senate veto session vote to override the Governor's veto of HB 150 was untimely. Pestka et al. v. State, No. SC95369 (Mo.).



Section 288.340 Cooperation with federal government and sister states.

Effective 20 Jan 1972, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.340. Cooperation with federal government and sister states. — 1. In the administration of this law, the division shall cooperate to the fullest extent consistent with the provisions of this law, with the United States Department of Labor; shall make such reports in such form and containing such information as the Secretary of Labor may from time to time require; and shall comply with such directives as the Secretary of Labor may from time to time find necessary to assure the correctness and verification of such reports; and shall comply with the regulations prescribed by the Secretary of Labor governing the expenditures of such sums as may be allotted and paid to this state under Title III of the Federal Social Security Act (42 U.S.C.A. Sec. 501 et seq.) for the purpose of assisting in the administration of this law. The division may make its records available to the Railroad Retirement Board, and may furnish the Railroad Retirement Board, at the expense of such board, such copies thereof as the Railroad Retirement Board deems necessary for its purposes. The division may afford reasonable cooperation with every agency of the United States charged with the administration of an unemployment insurance law.

2. The administration of this law and of other state employment security, unemployment insurance and public employment service laws will be promoted by cooperation between this state and such other states in exchanging services and making available facilities and information. The division is authorized to make such investigations, secure and transmit such information, make available such services and facilities and exercise such of the other powers provided herein with respect to the administration of this law as it deems necessary or appropriate to facilitate the administration of any such employment security, unemployment insurance or public employment law and in like manner to accept and utilize information, services and facilities made available to this state by the agency charged with the administration of any other employment security, unemployment insurance or public employment service law.

3. The division shall fully cooperate with the agencies of other states and shall make every proper effort within its means to oppose and prevent any further action which would, in its judgment, tend to effect complete or substantial federalization of the unemployment compensation fund of this state or of the states generally or of the unemployment insurance and employment security programs of this state or of the states generally or of any part of the Social Security program.

4. Upon request therefor the division shall furnish to any agency of the United States charged with the administration of public works or assistance through public employment, the name, address, ordinary occupation, and employment status of each recipient of benefits and such recipient's rights to further benefits under this law.

5. For the purpose of establishing and maintaining free public employment offices, the division is authorized to enter into agreements with any agency of the United States charged with the administration of an unemployment insurance law, with any political subdivision of this state or with any private, nonprofit organization, and as a part of any such agreement the division may accept moneys, services, or quarters as a contribution to the unemployment compensation administration fund.

6. (1) The division is hereby authorized to enter into arrangements with the appropriate agencies of other states or of the federal government:

(a) Whereby wages or services, upon the basis of which an individual may become entitled to benefits under the unemployment insurance law of another state or of the federal government, shall be deemed to be wages for insured work for the purposes of this law, provided such other state agency or agency of the federal government has agreed to reimburse the fund for such portion of benefits paid under this law upon the basis of such wages or services as the division finds will be fair and reasonable as to all affected interests; and

(b) Whereby the division will reimburse other state or federal agencies charged with the administration of unemployment insurance laws with such reasonable portion of benefits, paid under the law of any such other states or of the federal government upon the basis of employment or wages for insured work, as the division finds will be fair and reasonable to all affected interests.

(2) The division is hereby authorized to make to other state or federal agencies and receive from such other state or federal agencies, reimbursements from or to the fund, in accordance with arrangements pursuant to this section.

7. The division is further authorized to enter into reciprocal agreements with the appropriate agencies of other states or the federal government:

(1) Respecting the payment of benefits to individuals having wage credits in this state, but being located in another state and filing a claim in such state; and

(2) Adjusting the collection and payment of contributions by employers with respect to employment not localized within this state.

8. The division is hereby authorized to enter into reciprocal arrangements with appropriate and duly authorized agencies of other states or of the federal government, or both, whereby:

(1) Services performed by an individual for a single employing unit for which services are customarily performed by such individual in more than one state shall be deemed to be services performed entirely within any one of the states (i) in which any part of such individual's services are performed, or (ii) in which such individual has his residence, or (iii) in which the employing unit maintains a place of business; provided, there is in effect, as to such services an election, approved by the agency charged with the administration of such state's unemployment insurance law, pursuant to which all of the services performed by such individual for such employing unit are deemed to be performed entirely within such state;

(2) Potential rights to benefits accumulated under the unemployment insurance law of one or more states or under one or more such laws of the federal government, or both, may constitute the basis of the payment of benefits through a single appropriate agency under terms which the division finds will be fair and reasonable as to all affected interests and will not result in any substantial loss to the fund;

(3) Wages, upon the basis of which an individual may become entitled to benefits under an unemployment insurance law of another state or of the federal government, shall be deemed to be wages for insured work for the purpose of determining his right to benefits under this law and wages for insured work, on the basis of which an individual may become entitled to benefits under this law shall be deemed to be wages on the basis of which unemployment insurance under such law of another state or of the federal government is payable, but no such arrangement shall be entered into unless it contains provision for reimbursements to the fund for such of the benefits paid under this law upon the basis of such wages and provisions for reimbursements from the fund for such of the benefits paid under such other law upon the basis of wages for insured work as the division finds will be fair and reasonable to all affected interests; and

(4) Contributions due under this law with respect to wages for insured work shall, for the purposes of section 288.090, be deemed to have been paid to the fund as of the date of payment was made as contributions therefor under another state or federal unemployment insurance law, but no such arrangement shall be entered into unless it contains provisions for such reimbursements to the fund of such contributions and the actual earnings thereon, as the division finds will be fair and reasonable as to all affected interests.

9. The division is hereby authorized to enter into arrangements with the appropriate agencies of other states or the federal government whereby individuals performing services in this and other states for a single employing unit under circumstances not specifically provided for in section 288.034, or under similar provisions in the unemployment insurance laws of such other states, shall be deemed to be engaged in employment performed entirely within this state or within one of such other states and whereby potential rights to benefits accumulated under the unemployment insurance laws of several states or under such a law of the federal government, or both, may constitute the basis for the payment of benefits through a single appropriate agency under terms which the division finds will be fair and reasonable as to all affected interests and will not result in any substantial loss to the fund.

10. Reimbursements paid from the fund pursuant to subsection 6 of this section shall be deemed to be benefits for the purpose of section 288.060. To the extent that may be necessary, the division is authorized to make to other state or federal agencies and to receive from such other state or federal agencies, reimbursements from and to the fund, in accordance with arrangements entered into pursuant to the provisions of this and any other section of the employment security law.

11. On request of an agency which administers an employment security law of another state, and which has found in accordance with the provisions of such law that a claimant is liable to repay benefits received under such law by reason of having knowingly made a false statement or misrepresentation of a material fact with respect to a claim taken in this state as an agent for such agency, the division shall collect the amount of such benefits from such claimant to be refunded to such agency. In any case in which under this subsection a claimant is liable to repay any amount to the agency of another state, such amounts may be collected without interest by civil action in the name of the division acting as agent for such agency.

12. In the administration of the provisions of this law, which are enacted to conform with the requirements of the Federal Employment Security Amendments of 1970, the director shall take such action as may be necessary to ensure that the provisions are so interpreted and applied as to meet the requirements of such federal act as interpreted by the United States Department of Labor, and to secure to this state the full reimbursement of the federal share of extended benefits paid under this law that are reimbursable under the federal act.

13. The division shall participate in any arrangements for the payment of compensation on the basis of combining an individual's wages and employment covered under this law with his wages and employment covered under the unemployment compensation laws of other states which are approved by the United States Secretary of Labor in consultation with the state unemployment compensation agencies as reasonably calculated to assure the prompt and full payment of compensation in such situations and which include provisions for

(1) Applying the base period of a single state law to a claim involving the combining of an individual's wages and employment covered under two or more state unemployment compensation laws, and

(2) Avoiding the duplicate use of wages and employment by reason of such combining.

(L. 1951 p. 564 § 288.220, A.L. 1972 S.B. 474)

Effective 1-20-72



Section 288.345 Division may participate in federal comprehensive manpower programs.

Effective 28 Aug 1975

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.345. Division may participate in federal comprehensive manpower programs. — The division of employment security is authorized to participate in federal comprehensive manpower programs authorized by the United States Department of Labor and to pay allowances provided by such programs in the manner provided for payment of benefits in section 288.290.4, to execute on behalf of this state agreements or contracts with the appropriate federal agencies containing such provisions as may be necessary or desirable to enable this state to participate in such programs, to expend all funds made available for the purpose of such programs by this state or local subdivisions thereof or by the federal government, to supervise the expenditure of such funds and the conduct of such programs by other public and private agencies in this state, and to make such reports and certifications as are called for, and otherwise to cooperate with the federal government and its departments and agencies in the administration of such programs.

(L. 1965 p. 437, A.L. 1975 S.B. 274)



Section 288.350 Effect of amendments to related federal law.

Effective 28 Aug 1951

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.350. Effect of amendments to related federal law. — 1. If the federal unemployment tax act is amended to permit a maximum rate of credit against said federal tax higher than the ninety percent maximum rate of credit now permitted under section 1601(c) of the Internal Revenue Code (26 U.S.C.A. Sec. 1601), to an employer with respect to any state unemployment insurance law whose standard contribution rate on payroll under said law is more than two and seven-tenths percent, in that event the standard contribution rate as to all employers under this law shall, by division rule, be increased from two and seven-tenths percent on payroll to that percentage on payroll which corresponds to the higher maximum rate of credit thus permitted against the federal unemployment tax; and such increase shall become effective on the same date as such higher maximum rate of credit becomes permissible under such federal amendment.

2. If section 303(a)(5) of Title III of the Federal Social Security Act (42 U.S.C.A. Sec. 503) and section 1603(a)(4) of the Internal Revenue Code (26 U.S.C.A. Sec. 1603) are amended to permit a state agency to use, in financing administrative expenditures incurred in carrying out its employment security functions, some part of the moneys collected or to be collected under a state unemployment insurance law, in partial or complete substitution for grants under said Title III, in that event this law shall, by division rule, be modified in the manner and to the extent and within the limits necessary to permit such use by the division under this law; and such modifications shall become effective on the same date as such use becomes permissible under such federal amendments.

3. If the tax imposed by Title IX of the Federal Social Security Act or any amendments thereto, or any other federal tax against which contributions under this law may be credited shall, for any cause become inoperative, with the result that no portion of the contributions required under this law may be credited against such federal tax, then this law by virtue of that fact shall be suspended from operation.

(L. 1951 p. 564 § 288.230)



Section 288.360 Records of division — reproduction, destruction, copies.

Effective 28 Aug 1974

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.360. Records of division — reproduction, destruction, copies. — 1. The division may cause to be made such summaries, compilations, photographs, duplications or reproductions of any records, documents, instruments, proceedings, reports or transcripts thereof as it may deem advisable for the effective and economical preservation of the information contained therein, and such summaries, compilations, photographs, duplications or reproductions, duly authenticated or certified by the director or by an employee to whom such duty is delegated shall be admissible in any proceeding under this law or in any judicial proceeding, to the extent that the original record, document, instrument, proceeding, report or transcript thereof would have been admissible therein.

2. The division may provide by regulation for the destruction or disposition, after reasonable periods, of any records, documents, instruments, proceedings, reports or transcripts thereof or reproductions thereof or other papers in its custody, the preservation of which is no longer necessary for the establishment of the contribution liability or the benefit rights of any employing unit or individual or for any other purposes necessary for the proper administration of this law, whether or not such records, documents, instruments, proceedings, reports or transcripts thereof or other papers in its custody have been summarized, compiled, photographed, duplicated, reproduced or audited.

3. The division may prescribe by regulation the charges to be made for certified and uncertified copies of records, reports, decisions, transcripts or other papers or documents. All sums received in payment of such charges shall be promptly transmitted to and deposited in the unemployment compensation administration fund.

(L. 1951 p. 564 § 288.240, A.L. 1965 p. 420, A.L. 1974 S.B. 448)



Section 288.370 Law does not confer vested rights.

Effective 28 Aug 1951

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.370. Law does not confer vested rights. — The legislature reserves the right to amend or repeal all or any part of this law at any time; and there shall be no vested private right of any kind against such amendment or repeal. All the rights, privileges, or immunities conferred by this law or by acts done pursuant thereto shall exist subject to the power of the legislature to amend or repeal this law at any time.

(L. 1951 p. 564 § 288.250)



Section 288.375 Discharge for testifying prohibited, civil action for damages, statute of limitations.

Effective 28 Aug 1994

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.375. Discharge for testifying prohibited, civil action for damages, statute of limitations. — 1. No employer or employing unit shall discharge, discipline or penalize any employee because the employee has testified on behalf of another employee in any proceeding under this chapter.

2. Any employer or employing unit who violates the provisions of this section shall be liable in a civil action for back pay lost by an employee as a result of the violation, and an employee discharged or demoted in violation of this section shall be entitled to be reinstated to his or her former or comparable position. The burden of proof shall be on the party claiming a violation to prove a claim under this section.

3. The statute of limitations for actions under this section shall be six months from the date testimony was provided by the employee on behalf of another employee.

(L. 1994 S.B. 561)



Section 288.379 Notice given to filer of claim, taxation of benefits — deducted amounts remain in trust fund until transference — division to follow procedures — order in which amounts are deducted.

Effective 28 Aug 1996

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.379. Notice given to filer of claim, taxation of benefits — deducted amounts remain in trust fund until transference — division to follow procedures — order in which amounts are deducted. — 1. Beginning January 1, 1997, an individual filing a new or renewed unemployment compensation claim shall, at the time of filing such claim, be advised that:

(1) Unemployment compensation is subject to federal, state and local income tax;

(2) Requirements exist pertaining to estimated tax payments;

(3) The individual may elect to have federal income tax deducted and withheld from the individual's payment of unemployment compensation at the amount specified in the federal Internal Revenue Code; and

(4) The individual shall be permitted to change a previously elected withholding status.

2. Amounts deducted and withheld from unemployment compensation shall remain in the unemployment compensation trust fund until transferred to the federal, state or local taxing authority as a payment of income tax.

3. The division shall follow all procedures specified by the United States Department of Labor and the federal Internal Revenue Service pertaining to the deducting and withholding of income tax.

4. Amounts shall be deducted and withheld under this section only after amounts are deducted and withheld for any overpayments of unemployment compensation, child support obligations, food stamp overissuances or any other amounts required to be deducted and withheld under this chapter.

(L. 1996 S.B. 855)



Section 288.380 Void agreements — offenses, penalties — deductions of support obligations and uncollected overissuance of food stamps — offset for overpayment of benefits by other states, when — definitions.

Effective 28 Aug 2016

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.380. Void agreements — offenses, penalties — deductions of support obligations and uncollected overissuance of food stamps — offset for overpayment of benefits by other states, when — definitions. — 1. Any agreement by a worker to waive, release, or commute such worker’s rights to benefits or any other rights pursuant to this chapter or pursuant to an employment security law of any other state or of the federal government shall be void. Any agreement by a worker to pay all or any portion of any contributions required shall be void. No employer shall directly or indirectly make any deduction from wages to finance the employer’s contributions required from him or her, or accept any waiver of any right pursuant to this chapter by any individual in his or her employ.

2. No employing unit or any agent of an employing unit or any other person shall make a false statement or representation knowing it to be false, nor shall knowingly fail to disclose a material fact to prevent or reduce the payment of benefits to any individual, nor to avoid becoming or remaining an employer, nor to avoid or reduce any contribution or other payment required from any employing unit, nor shall willfully fail or refuse to make any contributions or payments nor to furnish any required reports nor to produce or permit the inspection or copying of required records. Each such requirement shall apply regardless of whether it is a requirement of this chapter, of an employment security law of any other state or of the federal government.

3. No person shall make a false statement or representation knowing it to be false or knowingly fail to disclose a material fact, to obtain or increase any benefit or other payment pursuant to this chapter, or under an employment security law of any other state or of the federal government either for himself or herself or for any other person.

4. No person shall without just cause fail or refuse to attend and testify or to answer any lawful inquiry or to produce books, papers, correspondence, memoranda, and other records, if it is in such person’s power so to do in obedience to a subpoena of the director, the commission, an appeals tribunal, or any duly authorized representative of any one of them.

5. No individual claiming benefits shall be charged fees of any kind in any proceeding pursuant to this chapter by the division, or by any court or any officer thereof. Any individual claiming benefits in any proceeding before the division or a court may be represented by counsel or other duly authorized agent; but no such counsel or agents shall either charge or receive for such services more than an amount approved by the division.

6. No employee of the division or any person who has obtained any list of applicants for work or of claimants for or recipients of benefits pursuant to this chapter shall use or permit the use of such lists for any political purpose.

7. Any person who shall willfully violate any provision of this chapter, or of an employment security law of any other state or of the federal government or any rule or regulation, the observance of which is required under the terms of any one of such laws, shall upon conviction be deemed guilty of a misdemeanor and shall be punished by a fine of not less than fifty dollars nor more than one thousand dollars, or by imprisonment in the county jail for not more than six months, or by both such fine and imprisonment, and each such violation or each day such violation continues shall be deemed to be a separate offense.

8. In case of contumacy by, or refusal to obey a subpoena issued to, any person, any court of this state within the jurisdiction of which the inquiry is carried on, or within the jurisdiction of which the person guilty of contumacy or refusal to obey is found or resides or transacts business, upon application by the director, the commission, an appeals tribunal, or any duly authorized representative of any one of them shall have jurisdiction to issue to such person an order requiring such person to appear before the director, the commission, an appeals tribunal or any duly authorized representative of any one of them, there to produce evidence if so ordered or there to give testimony touching the matter under investigation or in question; and any failure to obey such order of the court may be punished by the court as a contempt thereof.

9. (1) Any individual or employer who receives or denies unemployment benefits by intentionally misrepresenting, misstating, or failing to disclose any material fact has committed fraud. After the discovery of facts indicating fraud, a deputy shall make a written determination that the individual obtained or denied unemployment benefits by fraud and that the individual must promptly repay the unemployment benefits to the fund. In addition, the deputy shall assess a penalty equal to twenty-five percent of the amount fraudulently obtained or denied. If division records indicate that the individual or employer had a prior established overpayment or record of denial due to fraud, the deputy shall, on the present overpayment or determination, assess a penalty equal to one hundred percent of the amount fraudulently obtained.

(2) Unless the individual or employer within thirty calendar days after notice of such determination of overpayment by fraud is either delivered in person or mailed to the last known address of such individual or employer files an appeal from such determination, it shall be final. Proceedings on the appeal shall be conducted in accordance with section 288.190.

(3) If the individual or employer fails to repay the unemployment benefits and penalty, assessed as a result of the deputy’s determination that the individual or employer obtained or denied unemployment benefits by fraud, such sum shall be collectible in the manner provided in subsection 14 of this section for the recovery of overpaid unemployment compensation benefits. If the individual or employer fails to repay the unemployment benefits that the individual or employer denied or obtained by fraud, the division may offset from any future unemployment benefits otherwise payable the amount of the overpayment, or may take such steps as are necessary to effect payment from the individual or employer. Future benefits may not be used to offset the penalty due. Money received in repayment of fraudulently obtained or denied unemployment benefits and penalties shall first be applied to the unemployment benefits overpaid, then to the penalty amount due. Regarding and for payments made toward the penalty, an amount equal to fifteen percent of the total amount of benefits fraudulently obtained shall be immediately deposited into the state’s unemployment compensation fund upon receipt and the remaining penalty amount shall be credited to the special employment security fund.

(4) If fraud or evasion on the part of any employer is discovered by the division, the employer will be subject to the fraud provisions of subsection 4 of section 288.160.

(5) The provisions of this subsection shall become effective July 1, 2005.

10. An individual who willfully fails to disclose amounts earned during any week with respect to which benefits are claimed by him or her, willfully fails to disclose or has falsified as to any fact which would have disqualified him or her or rendered him or her ineligible for benefits during such week, or willfully fails to disclose a material fact or makes a false statement or representation in order to obtain or increase any benefit pursuant to this chapter shall forfeit all of his or her benefit rights, and all of his or her wage credits accrued prior to the date of such failure to disclose or falsification shall be cancelled, and any benefits which might otherwise have become payable to him or her subsequent to such date based upon such wage credits shall be forfeited; except that, the division may, upon good cause shown, modify such reduction of benefits and cancellation of wage credits. It shall be presumed that such failure or falsification was willful in any case in which an individual signs and certifies a claim for benefits and fails to disclose or falsifies as to any fact relative to such claim.

11. (1) Any assignment, pledge, or encumbrance of any rights to benefits which are or may become due or payable pursuant to this chapter shall be void; and such rights to benefits shall be exempt from levy, execution, attachment, or any other remedy whatsoever provided for the collection of debt; and benefits received by any individual, so long as they are not mingled with other funds of the recipient, shall be exempt from any remedy whatsoever for the collection of all debts except debts incurred for necessaries furnished to such individual or the individual’s spouse or dependents during the time such individual was unemployed. Any waiver of any exemption provided for in this subsection shall be void; except that this section shall not apply to:

(a) Support obligations, as defined pursuant to paragraph (g) of subdivision (2) of this subsection, which are being enforced by a state or local support enforcement agency against any individual claiming unemployment compensation pursuant to this chapter; or

(b) Uncollected overissuances (as defined in Section 13(c)(1) of the Food Stamp Act of 1977) of food stamp coupons.

(2) (a) An individual filing a new claim for unemployment compensation shall, at the time of filing such claim, disclose whether or not the individual owes support obligations, as defined pursuant to paragraph (g) of this subdivision or owes uncollected overissuances of food stamp coupons (as defined in Section 13(c)(1) of the Food Stamp Act of 1977). If any such individual discloses that he or she owes support obligations or uncollected overissuances of food stamp coupons, and is determined to be eligible for unemployment compensation, the division shall notify the state or local support enforcement agency enforcing the support obligation or the state food stamp agency to which the uncollected food stamp overissuance is owed that such individual has been determined to be eligible for unemployment compensation;

(b) The division shall deduct and withhold from any unemployment compensation payable to an individual who owes support obligations as defined pursuant to paragraph (g) of this subdivision or who owes uncollected food stamp overissuances:

a. The amount specified by the individual to the division to be deducted and withheld pursuant to this paragraph if neither subparagraph b. nor subparagraph c. of this paragraph is applicable; or

b. The amount, if any, determined pursuant to an agreement submitted to the division pursuant to Section 454(20)(B)(i) of the Social Security Act by the state or local support enforcement agency, unless subparagraph c. of this paragraph is applicable; or the amount (if any) determined pursuant to an agreement submitted to the state food stamp agency pursuant to Section 13(c)(3)(a) of the Food Stamp Act of 1977; or

c. Any amount otherwise required to be so deducted and withheld from such unemployment compensation pursuant to properly served legal process, as that term is defined in Section 459(i) of the Social Security Act; or any amount otherwise required to be deducted and withheld from the unemployment compensation pursuant to Section 13(c)(3)(b) of the Food Stamp Act of 1977;

(c) Any amount deducted and withheld pursuant to paragraph (b) of this subdivision shall be paid by the division to the appropriate state or local support enforcement agency or state food stamp agency;

(d) Any amount deducted and withheld pursuant to paragraph (b) of this subdivision shall, for all purposes, be treated as if it were paid to the individual as unemployment compensation and paid by such individual to the state or local support enforcement agency in satisfaction of the individual’s support obligations or to the state food stamp agency to which the uncollected overissuance is owed as repayment of the individual’s uncollected overissuance;

(e) For purposes of paragraphs (a), (b), (c), and (d) of this subdivision, the term “unemployment compensation” means any compensation payable pursuant to this chapter, including amounts payable by the division pursuant to an agreement pursuant to any federal law providing for compensation, assistance, or allowances with respect to unemployment;

(f) Deductions will be made pursuant to this section only if appropriate arrangements have been made for reimbursement by the state or local support enforcement agency, or the state food stamp agency, for the administrative costs incurred by the division pursuant to this section which are attributable to support obligations being enforced by the state or local support enforcement agency or which are attributable to uncollected overissuances of food stamp coupons;

(g) The term “support obligations” is defined for purposes of this subsection as including only obligations which are being enforced pursuant to a plan described in Section 454 of the Social Security Act which has been approved by the Secretary of Health and Human Services pursuant to Part D of Title IV of the Social Security Act;

(h) The term “state or local support enforcement agency”, as used in this subsection, means any agency of a state, or political subdivision thereof, operating pursuant to a plan described in paragraph (g) of this subdivision;

(i) The term “state food stamp agency” as used in this subsection means any agency of a state, or political subdivision thereof, operating pursuant to a plan described in the Food Stamp Act of 1977;

(j) The director may prescribe the procedures to be followed and the form and contents of any documents required in carrying out the provisions of this subsection;

(k) The division shall comply with the following priority when deducting and withholding amounts from any unemployment compensation payable to an individual:

a. Before withholding any amount for child support obligations or uncollected overissuances of food stamp coupons, the division shall first deduct and withhold from any unemployment compensation payable to an individual the amount, as determined by the division, owed pursuant to subsection 12 or 13 of this section;

b. If, after deductions are made pursuant to subparagraph a. of this paragraph, an individual has remaining unemployment compensation amounts due and owing, and the individual owes support obligations or uncollected overissuances of food stamp coupons, the division shall first deduct and withhold any remaining unemployment compensation amounts for application to child support obligations owed by the individual;

c. If, after deductions are made pursuant to subparagraphs a. and b. of this paragraph, an individual has remaining unemployment compensation amounts due and owing, and the individual owes uncollected overissuances of food stamp coupons, the division shall deduct and withhold any remaining unemployment compensation amounts for application to uncollected overissuances of food stamp coupons owed by the individual.

12. Any person who, by reason of the nondisclosure or misrepresentation by such person or by another of a material fact, has received any sum as benefits pursuant to this chapter while any conditions for the receipt of benefits imposed by this chapter were not fulfilled in such person’s case, or while he or she was disqualified from receiving benefits, shall, in the discretion of the division, either be liable to have such sums deducted from any future benefits payable to such person pursuant to this chapter or shall be liable to repay to the division for the unemployment compensation fund a sum equal to the amounts so received by him or her. The division may recover such sums in accordance with the provisions of subsection 14 of this section.

13. Any person who, by reason of any error or omission or because of a lack of knowledge of material fact on the part of the division, has received any sum of benefits pursuant to this chapter while any conditions for the receipt of benefits imposed by this chapter were not fulfilled in such person’s case, or while such person was disqualified from receiving benefits, shall after an opportunity for a fair hearing pursuant to subsection 2 of section 288.190, in the discretion of the division, either be liable to have such sums deducted from any further benefits payable to such person pursuant to this chapter, or shall be liable to repay to the division for the unemployment compensation fund a sum equal to the amounts so received by him or her. The division may recover such sums in accordance with the provisions of subsection 14 of this section. However, the division may elect not to process such possible overpayments where the amount of same is not over twenty percent of the maximum state weekly benefit amount in effect at the time the error or omission was discovered.

14. Recovering overpaid unemployment compensation benefits shall be pursued by the division against any person receiving such overpaid unemployment compensation benefits through billing, setoffs against state and federal tax refunds to the extent permitted by federal law, intercepts of lottery winnings under section 313.321, and collection efforts as provided for in sections 288.160, 288.170, and 288.175.

15. Any person who has received any sum as benefits under the laws of another state, or under any unemployment benefit program of the United States administered by another state while any conditions for the receipt of benefits imposed by the law of such other state were not fulfilled in his or her case, shall after an opportunity for a fair hearing pursuant to subsection 2 of section 288.190 have such sums deducted from any further benefits payable to such person pursuant to this chapter, but only if there exists between this state and such other state a reciprocal agreement under which such entity agrees to recover benefit overpayments, in like fashion, on behalf of this state.

(L. 1951 p. 564 § 288.260, A.L. 1957 p. 531, A.L. 1982 H.B. 1521, A.L. 1984 H.B. 1275 merged with H.B. 1251 & 1549, A.L. 1988 H.B. 1485, A.L. 1996 H.B. 1368, A.L. 1998 S.B. 922, A.L. 2004 H.B. 1268 & 1211, A.L. 2006 H.B. 1456, A.L. 2016 H.B. 1530 merged with S.B. 702)



Section 288.381 Collection of benefits paid when claimant later determined ineligible or awarded back pay — violation, damages.

Effective 28 Aug 2016

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.381. Collection of benefits paid when claimant later determined ineligible or awarded back pay — violation, damages. — 1. The provisions of subsection 8 of section 288.070 notwithstanding, benefits paid to a claimant pursuant to subsection 7 of section 288.070 to which the claimant was not entitled based on a subsequent determination, redetermination or decision which has become final, shall be collectible by the division as provided in subsections 12 and 13 of section 288.380.

2. Notwithstanding any other provision of law to the contrary, when a claimant who has been separated from his employment receives benefits under this chapter and subsequently receives a back pay award pursuant to action by a governmental agency, court of competent jurisdiction or as a result of arbitration proceedings, for a period of time during which no services were performed, the division shall establish an overpayment equal to the lesser of the amount of the back pay award or the benefits paid to the claimant which were attributable to the period covered by the back pay award. After the claimant has been provided an opportunity for a fair hearing under the provision of section 288.190, the employer shall withhold from the employee’s back pay award the amount of benefits so received and shall pay such amount to the division and separately designate such amount.

3. For the purposes of subsection 2 of this section, the division shall provide the employer with the amount of benefits paid to the claimant.

4. Any individual, company, association, corporation, partnership, bureau, agency or the agent or employee of the foregoing who interferes with, obstructs, or otherwise causes an employer to fail to comply with the provisions of subsection 2 of this section shall be liable for damages in the amount of three times the amount owed by the employer to the division. The division shall proceed to collect such damages under the provisions of sections 288.160 and 288.170.

(L. 1972 H.B. 1017, A.L. 1988 H.B. 1485, A.L. 2006 H.B. 1456, A.L. 2016 H.B. 1530 merged with S.B. 702)



Section 288.382 Uncollectible benefit overpayments, how determined.

Effective 27 Apr 1972, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.382. Uncollectible benefit overpayments, how determined. — The division may, for good cause, determine as uncollectible and purge from its records any benefit overpayment as mentioned in subsections 11 and 12 of section 288.380 which remains unpaid after the expiration of five years after the date of the determination which established such overpayment.

(L. 1972 H.B. 1017)

Effective 4-27-72



Section 288.390 State to comply with minimum standards prescribed by federal law.

Effective 28 Aug 1961

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.390. State to comply with minimum standards prescribed by federal law. — If the Federal Unemployment Tax Act, the Federal Social Security Act or other related federal laws are amended to provide minimum standards for the payment of unemployment benefits, such standards shall become a part of this law to the extent necessary to entitle employers subject to this law to claim the maximum allowable credit against the federal unemployment tax. The provisions of this section shall be implemented by regulation by the division.

(L. 1961 p. 438 § 1)



Section 288.395 Fraud or misrepresentation, penalties.

Effective 01 Jan 2017, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.395. Fraud or misrepresentation, penalties. — Any person or entity perpetrating a fraud or misrepresentation under this chapter for which a penalty has not herein been specifically provided shall be guilty of a class A misdemeanor and, in addition, shall be liable to this state for a civil penalty not to exceed the value of the fraud. Any person or entity who has previously been found guilty of perpetrating a fraud or misrepresentation under this chapter and who subsequently violated any such provisions shall be guilty of a class E felony.

(L. 2004 H.B. 1268 & 1211, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 288.398 Contracts with consumer reporting agencies authorized — information limited — privacy rules apply — written consent, contents — use of information limited, verified by consumer reporting agency — confidentiality safeguards required — noncompliance, liability — information obtained under false pretenses, penalty — disputes.

Effective 01 Jan 2005, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.398. Contracts with consumer reporting agencies authorized — information limited — privacy rules apply — written consent, contents — use of information limited, verified by consumer reporting agency — confidentiality safeguards required — noncompliance, liability — information obtained under false pretenses, penalty — disputes. — 1. The division of employment security may contract with one or more consumer reporting agencies, with preference given to those which maintain offices within the state of Missouri, to provide secure electronic access to information provided in the quarterly wage report to the division of employment security by employing units. The consumer reporting agency shall be limited to use of such information to those permitted under Section 604 of the Federal Fair Credit Reporting Act (15 U.S.C. 1681b).

2. The information provided to a consumer reporting agency shall be limited to the amount of wages reported by each employing unit, with the employing unit's name and address, for each of or up to the last eight quarters. For the purposes of this section, "consumer reporting agency" has the meaning assigned by Section 603(f) of the Fair Credit Reporting Act (15 U.S.C. 1681f).

3. The information is subject to the privacy rules of this state and the Federal Fair Credit Reporting Act in addition to this section. The consumer reporting agency shall require that any user of the information shall, prior to obtaining the wage report information, obtain a written consent from the individual to whom that wage report information pertains.

4. The written consent shall prominently contain language specifying the following:

(1) The consent to disclose is voluntary and refusal to consent to disclosure of state wage information shall not be the basis for the denial of credit;

(2) If consent is granted, the information shall be released to specified parties;

(3) Authorization by the individual is necessary for the release of wage and employment history information;

(4) The specific application or transaction for the sole purpose of which release is made;

(5) Division of employment security files containing wage and employment history information submitted by employers may be accessed; and

(6) The identity and address of parties authorized to receive the released information.

5. The consumer reporting agency shall require that the information released shall be used only to verify the accuracy of the wage or employment information previously provided by an individual in connection with a specific transaction to satisfy its user's standard underwriting requirements or those imposed upon the user, and to satisfy user's obligations, under applicable state or federal fair credit reporting laws.

6. The division of employment security shall establish minimum audit, security, net worth, and liability insurance standards, technological requirements, any other terms and conditions deemed necessary in the discretion of the division to safeguard the confidentiality of the information and to otherwise serve the public interest. The division shall not pay any costs associated with the establishment or maintenance of the access provided for by this subsection, including but not limited to the costs of any audits of the consumer reporting agency or users by the division. The division may void any contract authorized by this section if the contractor is not complying with this section. Except in cases of willful and wanton misconduct, the state and division are* immune from any liability in connection with information provided under this section, including but not limited to liability with regard to the accuracy or use of the information. Any fees received by the division of employment security from a consumer reporting agency pursuant to this section shall be deposited in the Missouri unemployment insurance trust fund and dedicated solely for benefit payments.

7. Any person or entity who willfully fails to comply with any requirement imposed under this subsection with respect to any consumer is liable in Missouri state courts to that consumer to the same extent as provided for in Section 616 of the Federal Fair Credit Reporting Act (15 U.S.C. 1681n).

8. A consumer may bring an action in a circuit court to enjoin a violation of this act**.

9. Any person who knowingly and willfully obtains information pursuant to this subsection from a consumer reporting agency under false pretenses shall be punished to the same extent as provided under Section 619 of the Federal Fair Credit Reporting Act (15 U.S.C. 1681q).

10. If the completeness or accuracy of any item of information in a consumer's file at a consumer reporting agency obtained under this subsection is disputed, the dispute resolution shall be handled according to Section 611 of the Federal Fair Credit Reporting Act (15 U.S.C. 1681l).

(L. 2004 H.B. 1268 § 1211)

Effective 1-01-05

*Word "is" appears in original rolls.

**"This act" (H.B. 1268 & 1211, 2004) contains numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 288.475 Missouri state unemployment council created, members, meetings, terms, duties — proposals submitted to division, when — access to records — outside study authorized.

Effective 28 Aug 2004

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.475. Missouri state unemployment council created, members, meetings, terms, duties — proposals submitted to division, when — access to records — outside study authorized. — 1. There is hereby created a "Missouri State Unemployment Council". The council shall consist of nine appointed voting members and two appointed nonvoting members. All appointees shall be persons whose training and experience qualify them to deal with the difficult problems of unemployment compensation, particularly legal, accounting, actuarial, economic, and social aspects of unemployment compensation.

(1) Three voting members shall be appointed to the council by the governor. One voting member shall be appointed on account of his or her vocation, employment, or affiliations being classed as representative of employers. One voting member shall be appointed on account of his or her vocation, employment, or affiliations being classed as representative of employees. One voting member shall be appointed to represent the public interest separate from employee or employer representation.

(2) Three voting members and one nonvoting member shall be appointed to the council by the speaker of the house of representatives. One voting member shall be appointed on account of his or her vocation, employment, or affiliations being classed as representative of employers that employ twenty or less employees. One voting member shall be appointed on account of his or her vocation, employment, or affiliations being classed as representative of employees. One voting member shall be appointed to represent the public interest separate from employee or employer representation. One nonvoting member shall be appointed from the house of representatives.

(3) Three voting members and one nonvoting member shall be appointed to the council by the president pro tem of the senate. One voting member shall be appointed on account of his or her vocation, employment, or affiliations being classed as representative of employers. One voting member shall be appointed on account of his or her vocation, employment, or affiliations being classed as representative of employees. One voting member shall be appointed to represent the public interest separate from employee or employer representation. One nonvoting member shall be appointed from the senate.

2. The council shall organize itself and select a chairperson or cochairpersons and other officers from the nine voting members. Six voting members shall constitute a quorum and the council shall act only upon the affirmative vote of at least five of the voting members. The council shall meet no less than four times yearly. Members of the council shall serve without compensation, but are to be reimbursed the amount of actual expenses. Actual expenses shall be paid from the special employment security fund under section 288.310.

3. The division shall provide professional and clerical assistance as needed for regularly scheduled meetings.

4. Each nonvoting member shall serve for a term of four years or until he or she is no longer a member of the general assembly whichever occurs first. A nonvoting member's term shall be a maximum of four years. Each voting member shall serve for a term of three years. For the initial appointment, the governor-appointed employer representative, the speaker of the house-appointed employee representative, and the president pro tem of the senate-appointed public interest representative shall serve an initial term of one year. For the initial appointment, the governor-appointed employee representative, the speaker of the house-appointed public interest representative, and the president pro tem of the senate-appointed employer representative shall serve an initial term of two years. At the end of a voting member's term he or she may be reappointed; however, he or she shall serve no more than two terms excluding the initial term for a maximum of eight years.

5. The council shall advise the division in carrying out the purposes of this chapter. The council shall submit annually by January fifteenth to the governor and the general assembly its recommendations regarding amendments to this chapter, the status of unemployment insurance, the projected maintenance of the solvency of unemployment insurance, and the adequacy of unemployment compensation.

6. The council shall present to the division every proposal of the council for changes in this chapter and shall seek the division's concurrence with the proposal. The division shall give careful consideration to every proposal submitted by the council for legislative or administrative action and shall review each legislative proposal for possible incorporation into department of labor and industrial relations' recommendations.

7. The council shall have access to only the records of the division that are necessary for the administration of this chapter and to the reasonable services of the employees of the division. It may request the director or any of the employees appointed by the director or any employee subject to this chapter to appear before it and to testify relative to the functioning of this chapter and to other relevant matters. The council may conduct research of its own, make and publish reports, and recommend to the division needed changes in this chapter or in the rules of the division as it considers necessary.

8. The council, unless prohibited by a concurrent resolution of the general assembly, shall be authorized to commission an outside study of the solvency, adequacy, and staffing and operational efficiency of the Missouri unemployment system. The study shall be conducted every five years, the first being conducted in fiscal year 2005. The study shall be funded subject to appropriation from the special employment security fund under section 288.310.

(L. 2004 H.B. 1268 & 1211 § 288.501 merged with S.B. 966 § 288.501)

Effective 8-28-04 (S.B. 966); 1-01-05 (H.B. 1268 & 1211)



Section 288.500 Shared work program created — definitions — plan, requirements — plan denied, submission of new plan, when — contribution by employer, how computed — benefits — severability clause.

Effective 27 Jun 2014, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.500. Shared work program created — definitions — plan, requirements — plan denied, submission of new plan, when — contribution by employer, how computed — benefits — severability clause. — 1. There is created under this section a voluntary "Shared Work Unemployment Compensation Program". In connection therewith, the division may adopt rules and establish procedures, not inconsistent with this section, which are necessary to administer this program.

2. As used in this section, the following terms mean:

(1) "Affected unit", a specified department, shift, or other unit of three or more employees which is designated by an employer to participate in a shared work plan;

(2) "Division", the division of employment security;

(3) "Fringe benefit", health insurance, a retirement benefit received under a defined benefit pension plan, as defined in Section 414(j) of the Internal Revenue Code, or contributions under a defined contribution plan, as defined in Section 414(i) of the Internal Revenue Code, a paid vacation day, a paid holiday, sick leave, and any other analogous employee benefit that is provided by an employer;

(4) "Normal weekly hours of work", as to any individual, the lesser of forty hours or the average obtained by dividing the total number of hours worked per week in the preceding twelve-week period by the number twelve;

(5) "Participating employee", an employee who works a reduced number of hours under a shared work plan;

(6) "Participating employer", an employer who has a shared work plan in effect;

(7) "Shared work benefit", an unemployment compensation benefit that is payable to an individual in an affected unit because the individual works reduced hours under an approved shared work plan;

(8) "Shared work plan", a program for reducing unemployment under which employees who are members of an affected unit share the work remaining after a reduction in their normal weekly hours of work;

(9) "Shared work unemployment compensation program", a program designed to reduce unemployment and stabilize the work force by allowing certain employees to collect unemployment compensation benefits if the employees share the work remaining after a reduction in the total number of hours of work and a corresponding reduction in wages.

3. An employer who wishes to participate in the shared work unemployment compensation program established under this section shall submit a written shared work plan in a form acceptable to the division for approval. As a condition for approval by the division, a participating employer shall agree to furnish the division with reports relating to the operation of the shared work plan as requested by the division. The employer shall monitor and evaluate the operation of the established shared work plan as requested by the division and shall report the findings to the division.

4. The division may approve a shared work plan if:

(1) The employer has filed all reports required to be filed under this chapter for all past and current periods and has paid all contributions due for all past and current periods;

(2) The shared work plan applies to and identifies a specified affected unit;

(3) The employees in the affected unit are identified by name and Social Security number;

(4) The shared work plan reduces the normal weekly hours of work for an employee in the affected unit by not less than twenty percent and not more than forty percent;

(5) The shared work plan applies to at least ten percent of the employees in the affected unit;

(6) The employer certifies that, if the participating employer provides fringe benefits, as defined in this section, to any employee in the affected unit, such benefits shall continue to be provided to employees participating in the shared work unemployment compensation program under the same terms and conditions as though the normal weekly hours of work had not been reduced or to the same extent as other employees not participating in the shared work unemployment compensation program;

(7) The employer certifies that the implementation of a shared work plan and the resulting reduction in work hours is in lieu of layoffs that would affect at least ten percent of the employees in the affected unit and that would result in an equivalent reduction in work hours;

(8) The shared work plan includes an estimate of the number of employees who would be laid off if the employer does not participate in the shared work unemployment compensation program;

(9) The shared work plan describes the manner in which employees in the affected unit will be notified of the employer's participation in the shared work unemployment compensation program. If the employer will not provide advance notice to the employees in the affected unit, the shared work plan must contain a statement explaining why it is not feasible to provide advance notice;

(10) The employer certifies that participation in the shared work plan and its implementation is consistent with the employer's obligation under applicable federal and state laws; and

(11) The shared work plan includes any other provision that the United States Secretary of Labor determines to be appropriate for the purpose of a shared work unemployment compensation program.

5. If any of the employees who participate in a shared work plan under this section are covered by a collective bargaining agreement, the shared work plan shall be approved in writing by the collective bargaining agent.

6. No shared work plan which will subsidize seasonal employers during the off-season shall be approved by the division. No shared work plan benefits will be initiated when the reduced hours coincide with holiday earnings already committed to be paid by the employer. Shared work plan benefits may not be denied in any week containing a holiday for which holiday earnings are committed to be paid by the employer unless the shared work benefits to be paid are for the same hours in the same day as the holiday earnings.

7. The division shall approve or deny a shared work plan not later than the thirtieth day after the day on which the shared work plan is received by the division. The division shall approve or deny a plan in writing. If the division denies a plan, the division shall notify the employer of the reasons for the denial. Approval or denial of a plan by the division shall be final and such determination shall be subject to review in the manner otherwise provided by law. If approval of a plan is denied by the division, the employer may submit a new plan to the division for consideration no sooner than forty-five calendar days following the date on which the division disapproved the employer's previously submitted plan.

8. The division may revoke approval of a shared work plan and terminate the plan if it determines that the shared work plan is not being executed according to the terms and intent of the shared work unemployment compensation program, or if it is determined by the division that the approval of the shared work plan was based, in whole or in part, upon information contained in the plan which was either false or substantially misleading.

9. Each shared work plan approved by the division shall become effective on the first day of the week in which it is approved by the division or on a later date as specified in the shared work plan. Each shared work plan approved by the division shall expire on the last day of the twelfth full calendar month after the effective date of such shared work plan.

10. An employer may modify a shared work plan created under this section to meet changed conditions if the modification conforms to the basic provisions of the shared work plan as originally approved by the division. The employer shall report the changes made to the plan in writing to the division at least seven days before implementing such changes. The division shall reevaluate the shared work plan and may approve the modified shared work plan if it meets the requirements for approval under subsection 4 of this section. The approval of a modified shared work plan shall not, under any circumstances, affect the expiration date originally set for the shared work plan. If modifications cause the shared work plan to fail to meet the requirements for approval, the division shall deny approval of the modifications as provided in subsection 7 of this section.

11. Notwithstanding any other provisions of this chapter, an individual is unemployed for the purposes of this section in any week in which the individual, as an employee in an affected unit, works less than his normal weekly hours of work in accordance with an approved shared work plan in effect for that week.

12. An individual who is otherwise entitled to receive regular unemployment insurance benefits under this chapter shall be eligible to receive shared work benefits with respect to any week in which the division finds that:

(1) The individual is employed as a member of an affected unit subject to a shared work plan that was approved before the week in question and is in effect for that week;

(2) Notwithstanding the provisions of subdivision (2) of subsection 1 of section 288.040, the individual is able to work and available for his or her normal hours of work with the participating employer;

(3) The individual's normal weekly hours of work have been reduced by at least twenty percent but not more than forty percent, with a corresponding reduction in wages; and

(4) The individual has served a waiting week as defined in section 288.030.

13. A waiting week served under the provisions of subdivision (3) of subsection 1 of section 288.040 shall serve to meet the requirements of subdivision (4) of subsection 12 of this section and a waiting week served under the provisions of subdivision (4) of subsection 12 of this section shall serve to meet the requirements of section 288.040. Notwithstanding any other provisions of this chapter, an individual who files a new initial claim during the pendency of the twelve-month period in which a shared work plan is in effect shall serve a waiting week whether or not the individual has served a waiting week under this subsection.

14. The division shall not deny shared work benefits for any week to an otherwise eligible individual by reason of the application of any provision of this chapter that relates to availability for work, active search for work, refusal to apply for or accept work with an employer other than the participating employer under the plan, or training that is approved by the director, as provided in section 288.055, such as employer-sponsored training or training funded under the Workforce Investment Act of 1998.

15. The division shall pay an individual who is eligible for shared work benefits under this section a weekly shared work benefit amount equal to the individual's regular weekly benefit amount for a period of total unemployment less any deductible amounts under this chapter except wages received from any employer, multiplied by the full percentage of reduction in the individual's hours as set forth in the employer's shared work plan. If the shared work benefit amount calculated under this subsection is not a multiple of one dollar, the division shall round the amount so calculated to the next lowest multiple of one dollar.

16. An individual shall not be entitled to receive shared work benefits and regular unemployment compensation benefits in an aggregate amount which exceeds the maximum total amount of benefits payable to that individual in a benefit year as provided under section 288.060. Notwithstanding any other provisions of this chapter, an individual shall not be eligible to receive shared work benefits for more than fifty-two calendar weeks during the twelve-month period of the shared work plan. No week shall be counted as a week of unemployment for the purposes of this subsection unless it occurs within the twelve-month period of the shared work plan.

17. Notwithstanding any other provision of this chapter, all benefits paid under a shared work plan which are chargeable to the participating employer or any other base period employer shall be charged to employers in the same manner as regular unemployment benefits are chargeable under this chapter.

18. An individual who has received all of the shared work benefits and regular unemployment compensation benefits available in a benefit year is an exhaustee under section 288.062 and is entitled to receive extended benefits under section 288.062 if the individual is otherwise eligible under that section.

19. If the United States Secretary of Labor determines any provision of this section to be nonconforming with federal law, the nonconforming provision shall not affect the validity of the remaining provisions of this section.

(L. 1987 S.B. 153, A.L. 1988 S.B. 455, A.L. 1989 S.B. 351, A.L. 1993 H.B. 502, A.L. 2004 H.B. 1268 & 1211, A.L. 2006 H.B. 1456, A.L. 2010 H.B. 1544, A.L. 2014 S.B. 844)

Effective 6-27-14



Section 288.501 Extension of benefits — alternate base period defined — use of federal moneys.

Effective 12 Jun 2009, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

288.501. Extension of benefits — alternate base period defined — use of federal moneys. — Notwithstanding any other provision of law to the contrary:

(1) If a claimant does not have sufficient wages in the base period to be an insured worker, as those terms are defined in section 288.030, the individual's base period shall be the four most recently completed calendar quarters preceding the first day of the individual's benefit year. Such base period shall be known as the "alternate base period". If information as to wages for the most recent quarter of the alternate base period is not available to the deputy from the regular quarterly reports of wage information, which are systematically accessible, the deputy may base the determination of eligibility for benefits on the affidavit of the claimant with respect to wages for that calendar quarter. The claimant shall furnish payroll documentation, where available, in support of the affidavit. The determination based upon the alternate base period as it relates to the claimant's benefit rights shall be amended if the quarterly report of wage information from the employer is timely received and that information causes a change in the determination. No calendar quarter in a base period or alternate base period for a claimant's current benefit year shall be used to establish a subsequent benefit year;

(2) The claimant shall not be disqualified from unemployment compensation for separating from employment if that separation is for any compelling family reason. For the purposes of this section, the term "compelling family reason" shall mean:

(a) The illness or disability of a member of the claimant's immediate family, which shall include the claimant's spouse, parent, or minor child under the age of eighteen;

(b) The need for the claimant to accompany such claimant's spouse to a location from which it is impractical for the claimant to commute and due to a change in location of the spouse's employment;

(c) Domestic violence, verified by reasonable and confidential documentation, which causes the claimant reasonably to believe that the claimant's continued employment would jeopardize the safety of the claimant or of any member of the claimant's family, as defined by the United States Secretary of Labor;

(3) A claimant who has commenced training under the Workforce Investment Act of 1998, or director-approved training under section 288.055, and has exhausted the claimant's regular unemployment benefits shall be eligible for additional unemployment benefits, not to exceed twenty-six times the claimant's weekly benefit amount. The weekly benefit amount shall be the same as the claimant's regular weekly benefit amount and shall be paid under the same terms and conditions as regular benefits. These training benefits shall be paid after any extended benefits or any similar benefits paid by a federally funded program;

(4) Priority for training funds provided under subdivision (3) of this section shall be given to claimants laid off through no fault of their own from Missouri automobile manufacturing facilities;

(5) No charges shall be made against an employer's account in respect to benefits paid to a claimant under this section;

(6) The director shall separately track payments that were made under this section. Once the amount of payments exceeds the amount of federal incentive funds made available because of the enactment of this section, the unemployment compensation fund shall be reimbursed from general revenue for all subsequent payments to the claimants;

*(7) The provisions of this section shall be subject to renewal in the second regular session of the ninety-fifth general assembly. If not renewed, the provisions of this section shall expire once the funds provided under the American Recovery and Reinvestment Act of 2009 are expended as provided in this section;

*(8) The provisions of this section shall not take effect, and no benefits paid under this section, unless first certified by the United States Secretary of Labor under 42 U.S.C. 1103, as amended by the American Recovery and Reinvestment Act of 2009.

(L. 2009 H.B. 1075)

Effective 6-12-09

*Subdivision (8) contains a contingent effective date. Subdivision (7) contains renewal and contingent expiration dates.

Revisor's Note: This section had not been certified by the United States Department of Labor as of the date of the general republication of the Revised Statutes of Missouri in 2016.






Chapter 290 Wages, Hours and Dismissal Rights

Chapter Cross References



Section 290.010 What constitutes a day's labor.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

290.010. What constitutes a day's labor. — From and after the first day of May, in the year eighteen hundred and sixty-seven, the period of eight hours shall be and constitute a legal day's work; but nothing in this section shall be so construed as to prevent parties to any contract for work, services or labor from agreeing upon a longer or shorter time. This section shall not apply to persons hired or employed by the month, nor to laborers or farm hands in the service of farmers or others engaged in agriculture.

(RSMo 1939 § 10166)

Prior revisions: 1929 § 13205; 1919 § 6766; 1909 § 7812

CROSS REFERENCE:

Election, employees allowed three hours to vote, 115.639



Section 290.020 Limitation of working hours in certain industries, exception by consent of worker.

Effective 28 Aug 1981

Title XVIII LABOR AND INDUSTRIAL RELATIONS

290.020. Limitation of working hours in certain industries, exception by consent of worker. — It is hereby declared to be unlawful for any person, company or corporation engaged in carrying on any kind of mining, mechanical, chemical manufacturing or smelting business, to work their employees in any mill or mills, or plants, while engaged in crushing rocks and mine products, containing mineral or ores, or engaged in separating the minerals or ores from rock and such combination with which the mineral or ores are mixed, or reducing or roasting, or refining or smelting minerals or ores, from and after the time such rocks, or combination of rocks and mine products, or minerals or ores are taken out of the mines, at such labor or industry, for a period of time longer than eight hours in a day of twenty-four hours, without their consent, and it is hereby declared that eight hours shall constitute a day of employment, for all laborers, or employees, engaged in the kind of labor or industry aforesaid.

(RSMo 1939 § 10167, A.L. 1981 H.B. 748)

Prior revisions: 1929 § 13206; 1919 § 6767; 1909 § 7813



Section 290.030 Penalty.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

290.030. Penalty. — Any person or persons, company or corporation who shall violate any of the provisions of section 290.020 shall, on conviction, be fined in a sum not less than twenty-five dollars nor more than five hundred dollars.

(RSMo 1939 § 10168)

Prior revisions: 1929 § 13207; 1919 § 6768; 1909 § 7814



Section 290.080 Employees paid semimonthly, exception — statement of deductions — violation, misdemeanor.

Effective 28 Aug 1955

Title XVIII LABOR AND INDUSTRIAL RELATIONS

290.080. Employees paid semimonthly, exception — statement of deductions — violation, misdemeanor. — All corporations doing business in this state, and all persons operating railroads or railroad shops in this state, shall pay the wages and salaries of their employees as often as semimonthly, within sixteen days of the close of each payroll period; provided, however, that executive, administrative and professional employees, and sales people and other employees compensated in whole or in part on a commission basis, at the option of such employers, may be paid their salaries or commissions monthly. Such corporations and persons either as a part of the check, draft or other voucher paying the wages or separately, shall furnish the employee at least once a month a statement showing the total amount of deductions for the period. Any corporation or person violating this section shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be fined in any sum not less than fifty dollars, nor more than five hundred dollars, for each offense.

(RSMo 1939 §§ 5080, 5081, 10176, A. 1949 S.B. 1105, A.L. 1955 p. 596)

Prior revisions: 1929 §§ 4608, 4609, 13215; 1919 §§ 9802, 9803, 6778; 1909 § 7820

CROSS REFERENCE:

Wages, when to be paid, interest, priority, 430.360



Section 290.090 Factory employees paid semimonthly — amount withheld — penalty.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

290.090. Factory employees paid semimonthly — amount withheld — penalty. — The employees of the operators of all manufactories, including plate glass manufactories, operated within this state shall be regularly paid in full of all wages due them at least once in every fifteen days, in lawful money, and at no pay day shall there be withheld from the earnings of any employee any sum to exceed the amount due him for his labor for five days next preceding any such pay day. Any such operator who fails and refuses to pay his employees, their agents, assigns or anyone duly authorized to collect such wages, as in this section provided, shall become immediately liable to any such employee, his agents or assigns for an amount double the sum due such employee at the time of such failure to pay the wages due, to be recovered by civil action in any court of competent jurisdiction within this state, and no employee, within the meaning of this section, shall be deemed to have waived any right accruing to him under this section by any contract he may make contrary to the provisions hereof.

(RSMo 1939 § 10175)

Prior revisions: 1929 § 13214; 1919 § 6775; 1909 § 7817



Section 290.095 Wage subsidies, bid supplements, and rebates for employment prohibited, when — violation, penalty.

Effective 28 Aug 2007

Title XVIII LABOR AND INDUSTRIAL RELATIONS

290.095. Wage subsidies, bid supplements, and rebates for employment prohibited, when — violation, penalty. — 1. No contractor or subcontractor may directly or indirectly receive a wage subsidy, bid supplement, or rebate for employment on a public works project if such wage subsidy, bid supplement, or rebate has the effect of reducing the wage rate paid by the employer on a given occupational title below the prevailing wage rate as provided in section 290.262.

2. In the event a wage subsidy, bid supplement, or rebate is lawfully provided or received under subsections 1 or 2 of this section, the entity receiving such subsidy, supplement, or rebate shall report the date and amount of such subsidy, supplement, or rebate to the public body within thirty days of receipt of payment. This disclosure report shall be a matter of public record under chapter 610.

3. Any employer in violation of this section shall owe to the public body double the dollar amount per hour that the wage subsidy, bid supplement, or rebate has reduced the wage rate paid by the employer below the prevailing wage rate as provided in section 290.262 for each hour that work was performed. It shall be the duty of the department to calculate the dollar amount owed to the public body under this section.

(L. 2007 S.B. 339)



Section 290.100 Thirty days' notice of reduction of wages, how.

Effective 28 Aug 1943

Title XVIII LABOR AND INDUSTRIAL RELATIONS

290.100. Thirty days' notice of reduction of wages, how. — Any railway, mining, express, telegraph, manufacturing or other company or corporation doing business in this state, and desiring to reduce the wages of its employees, or any of them, shall give to the employees to be affected thereby thirty days' notice thereof. Such notice may be given by posting a written or printed handbill, specifying the class of employees whose wages are to be reduced and the amount of the reduction, in a conspicuous place in or about the shops, station, office, depot or other place where said employees may be at work, or by mailing each employee a copy of said notice or handbill, and such company or corporation violating any of the provisions of this section shall forfeit and pay each party affected thereby the sum of fifty dollars, to be recovered by civil action in the name of the injured party, with costs, before any court of competent jurisdiction.

(RSMo 1939 §§ 5066, 5067, A.L. 1943 p. 410 § 75)

Prior revisions: 1929 §§ 4590, 4591; 1919 §§ 9782, 9783; 1909 §§ 3022, 3023



Section 290.110 Payment due discharged employee — exceptions — penalty for delay.

Effective 28 Aug 1972

Title XVIII LABOR AND INDUSTRIAL RELATIONS

290.110. Payment due discharged employee — exceptions — penalty for delay. — Whenever any person, firm or corporation doing business in this state shall discharge, with or without cause, or refuse to further employ any servant or employee thereof, the unpaid wages of the servant or employee then earned at the contract rate, without abatement or deduction, shall be and become due and payable on the day of the discharge or refusal to longer employ and the servant or employee may request in writing of his foreman or the keeper of his time to have the money due him, or a valid check therefor, sent to any station or office where a regular agent is kept; and if the money or a valid check therefor, does not reach the station or office within seven days from the date it is so requested, then as a penalty for such nonpayment the wages of the servant or employee shall continue from the date of the discharge or refusal to further employ, at the same rate until paid; provided, such wages shall not continue more than sixty days. This section shall not apply in the case of an employee whose remuneration for work is based primarily on commissions and whose duties include collection of accounts, care of a stock or merchandise and similar activities and where an audit is necessary or customary in order to determine the net amount due.

(RSMo 1939 § 5082, A.L. 1943 p. 410 § 76, A.L. 1963 p. 414, A.L. 1972 H.B. 1203)

Prior revisions: 1929 § 4610; 1919 § 9804



Section 290.120 Employee not entitled to benefits, when.

Effective 28 Aug 1943

Title XVIII LABOR AND INDUSTRIAL RELATIONS

290.120. Employee not entitled to benefits, when. — No such servant or employee who secretes or absents himself to avoid payment to him, or refuses to receive the same when fully tendered, shall be entitled to any benefit under sections 290.110 and 290.120 for such time as he so avoids payment.

(RSMo 1939 § 5083, A.L. 1943 p. 410 § 77)

Prior revisions: 1929 § 4611; 1919 § 9805



Section 290.130 Action by employees for breach of employment contract.

Effective 28 Aug 1943

Title XVIII LABOR AND INDUSTRIAL RELATIONS

290.130. Action by employees for breach of employment contract. — Any such servant or employee whose employment is for a definite period of time, and who is discharged without cause before the expiration of such time, may, in addition to the penalty prescribed by this law, have an action against any such employer for any damages he may have sustained by reason of such wrongful discharge, and such action may be joined with an action for unpaid wages and penalty.

(RSMo 1939 § 5084, A.L. 1943 p. 410 § 78)

Prior revisions: 1929 § 4612; 1919 § 9806



Section 290.140 Letter of dismissal, when — failure to issue, damages — punitive damages, limitations.

Effective 28 Aug 1982

Title XVIII LABOR AND INDUSTRIAL RELATIONS

290.140. Letter of dismissal, when — failure to issue, damages — punitive damages, limitations. — 1. Whenever any employee of any corporation doing business in this state and which employs seven or more employees, who shall have been in the service of said corporation for a period of at least ninety days, shall be discharged or voluntarily quit the service of such corporation and who thereafter within a reasonable period of time, but not later than one year following the date the employee was discharged or voluntarily quit, requests in writing by certified mail to the superintendent, manager or registered agent of said corporation, with specific reference to the statute, it shall be the duty of the superintendent or manager of said corporation to issue to such employee, within forty-five days after the receipt of such request, a letter, duly signed by such superintendent or manager, setting forth the nature and character of service rendered by such employee to such corporation and the duration thereof, and truly stating for what cause, if any, such employee was discharged or voluntarily quit such service.

2. Any corporation which violates the provisions of subsection 1 of this section shall be liable for compensatory but not punitive damages but in the event that the evidence establishes that the employer did not issue the requested letter, said employer may be liable for nominal and punitive damages; but no award of punitive damages under this section shall be based upon the content of any such letter.

(RSMo 1939 § 5064, A.L. 1941 p. 330, A.L. 1982 S.B. 747)

Prior revisions: 1929 § 4588; 1919 § 9780; 1909 § 3020

CROSS REFERENCE:

Employee dismissal rights, damage action, time limitation, 516.140

(1985) Actual damages in a “service letter” case are proven by showing that the plaintiff was refused employment or hindered in obtaining employment, due to the absence or inadequacy of a service letter, that the position plaintiff was refused or hindered in obtaining was actually open, and the rate of pay of that position. Gibson v. Hummel (Mo. App. E.D.), 688 S.W.2d 4.

(1985) An award of punitive damages based on the failure to provide a service letter is improper except upon a showing of actual or legal malice. Comerio v. Beatrice Foods Co., 616 F.Supp. 1423 (D.C.Mo.).

(1986) An employer which fails to issue the service letter within forty-five days of it being requested may be liable for punitive damages. Talbert v. Safeway Stores, Inc. 651 F.Supp. 1563 (W.D. Mo.).

1986) A statement that termination is due to “unsatisfactory work performance” is insufficient as a matter of law under this section. Gloria v. University of Health Sciences, 713 S.W.2d 32 (Mo. App. W.D.).

(1987) Legal malice must be proven in order to recover punitive damages pursuant to this section and such malice must be averred generally in the petition. Willett v. Slay Warehouse Co., Inc., 735 S.W.2d 60 (Mo. App. E.D.).

(1987) Legal malice or the deliberate failure to provide a service letter knowing that an individual has requested one perhaps may be shown in order to recover punitive damages by proving that this section was cited in the request for a service letter. Fink v. Revco Discount Drug Centers, Inc., 666 F.Supp. 1325 (W.D. Mo.).

(1990) Letter requesting statement of reasons for employee's discharge signed only by the employee's attorney and not by the employee is not a valid request for a service letter. Zeman v. V.F. Factory Outlet, Inc., 911 F.2d 107 (8th Cir.).

(1990) Discharged employee not entitled to actual damages for an employer's violation of service letter statute for false statements unless employee can show evidence that prospective employer saw letter and held it against employee. Employee could seek nominal damages. Prewitt v. Factory Motor Parts, Inc., 747 F.Supp. 560 (W.D. Mo.).



Section 290.145 Discrimination, refusal to hire or discharge employee for alcohol or tobacco use not during working hours, prohibited, exception — not cause for legal actions.

Effective 28 Aug 2006

Title XVIII LABOR AND INDUSTRIAL RELATIONS

290.145. Discrimination, refusal to hire or discharge employee for alcohol or tobacco use not during working hours, prohibited, exception — not cause for legal actions. — It shall be an improper employment practice for an employer to refuse to hire, or to discharge, any individual, or to otherwise disadvantage any individual, with respect to compensation, terms or conditions of employment because the individual uses lawful alcohol or tobacco products off the premises of the employer during hours such individual is not working for the employer, unless such use interferes with the duties and performance of the employee, the employee's coworkers, or the overall operation of the employer's business; except that, nothing in this section shall prohibit an employer from providing or contracting for health insurance benefits at a reduced premium rate or at a reduced deductible level for employees who do not smoke or use tobacco products. Religious organizations and church-operated institutions, and not-for-profit organizations whose principal business is health care promotion shall be exempt from the provisions of this section. The provisions of this section shall not be deemed to create a cause of action for injunctive relief, damages or other relief.

(L. 1992 S.B. 509, et al. § 6, A.L. 2005 H.B. 596, A.L. 2006 S.B. 567 & 792)



Section 290.152 Employer response to request for information about current or former employee, contents, requirements, civil immunity, when.

Effective 28 Aug 1999

Title XVIII LABOR AND INDUSTRIAL RELATIONS

290.152. Employer response to request for information about current or former employee, contents, requirements, civil immunity, when. — 1. As used in this section, the following terms shall mean:

(1) "Employer", any individual, organization, partnership, political subdivision, corporation or other legal entity which has or had in the entity's employ one or more individuals performing services for the entity within this state;

(2) "Prospective employer", any employer, as defined in this subsection, to which an individual has made application for employment, either oral or written, or forwarded a resume or other correspondence expressing an interest in employment.

2. An employer may:

(1) Respond in writing to a written request concerning a current or former employee from an entity or person which the employer reasonably believes to be a prospective employer of such employee; and

(2) Disclose the nature and character of service rendered by such employee to such employer and the duration thereof; and

(3) Truly state for what cause, if any, such employee was discharged or voluntarily quit such service. The provisions of this section shall apply regardless of whether the employee becomes employed by the prospective employer prior to receipt of the former employer's written response. The information provided pursuant to this section shall be consistent with the content of any service letter provided pursuant to section 290.140 for the same employee.

3. The employer shall send a copy of any letter provided pursuant to subsection 2 of this section to the current employee or former employee at the employee's last known address. The current or former employee may request from the employer a copy of the letter provided pursuant to subsection 2 of this section for up to one year following the date of such letter.

4. For purposes of this section, an employer shall be immune from civil liability for any response made pursuant to this section or for any consequences of such response, unless such response was false and made with knowledge that it was false or with reckless disregard for whether such response was true or false.

5. Any employer who violates the provisions of subsection 2 of this section shall be liable for compensatory damages but not punitive damages.

6. Any letter issued pursuant to this section shall not be admitted as evidence in an unemployment compensation claim.

(L. 1999 S.B. 32)



Section 290.210 Definitions.

Effective 28 Aug 2013

Title XVIII LABOR AND INDUSTRIAL RELATIONS

290.210. Definitions. — As used in sections 290.210 to 290.340, unless the context indicates otherwise:

(1) "Adjacent county", any Missouri county of the third or fourth classification having a boundary that, at any point, touches any boundary of the locality for which the wage rate is being determined;

(2) "Collective bargaining agreement" means any written agreement or understanding between an employer or employer association and a labor organization or union which is the exclusive bargaining representative of the employer's or employer association's employees pursuant to the terms of the National Labor Relations Act and which agreement or understanding or predecessor agreement or understanding has been used to determine an occupational title wage rate;

(3) "Construction" includes construction, reconstruction, improvement, enlargement, alteration, painting and decorating, or major repair;

(4) "Department" means the department of labor and industrial relations;

(5) "Labor organization" or "union" means any entity which has been designated pursuant to the terms of the National Labor Relations Act as the exclusive bargaining representative of employees of employers engaged in the construction industry, which entity or affiliated entity has ever had a collective bargaining agreement which determined an occupational title wage rate;

(6) "Locality" means the county where the physical work upon public works is performed;

(7) "Maintenance work" means the repair, but not the replacement, of existing facilities when the size, type or extent of the existing facilities is not thereby changed or increased;

(8) "Prevailing hourly rate of wages" means the wages paid generally, in the locality in which the public works is being performed, to workmen engaged in work of a similar character including the basic hourly rate of pay and the amount of the rate of contributions irrevocably made to a fund, plan or program, and the amount of the rate of costs to the contractor or subcontractor which may be reasonably anticipated in providing benefits to workmen and mechanics pursuant to an enforceable commitment to carry out a financially responsible plan or program which was communicated in writing to the workmen affected, for medical or hospital care, pensions on retirement or death, compensation for injuries or illness resulting from occupational activity, or insurance to provide any of the foregoing, for unemployment benefits, life insurance, disability and sickness insurance, accident insurance, for vacation and holiday pay, for defraying costs of apprenticeship or other similar programs, or for other bona fide fringe benefits, but only where the contractor or subcontractor is not required by other federal or state law to provide any of the benefits; provided, that the obligation of a contractor or subcontractor to make payment in accordance with the prevailing wage determinations of the department, insofar as sections 290.210 to 290.340 are concerned, may be discharged by the making of payments in cash, by the making of irrevocable contributions by the assumption of an enforceable commitment to bear the costs of a plan or program as provided herein, or any combination thereof, where the aggregate of such payments, contributions and costs is not less than the rate of pay plus the other amounts as provided herein;

(9) "Previous six annual wage order reporting periods" means the current annual wage order reporting period under consideration for wage rate determinations and the five immediately preceding annual wage order reporting periods*;

(10) "Public body" means the state of Missouri or any officer, official, authority, board or commission of the state, or other political subdivision thereof, or any institution supported in whole or in part by public funds;

(11) "Public works" means all fixed works constructed for public use or benefit or paid for wholly or in part out of public funds. It also includes any work done directly by any public utility company when performed by it pursuant to the order of the public service commission or other public authority whether or not it be done under public supervision or direction or paid for wholly or in part out of public funds when let to contract by said utility. It does not include any work done for or by any drainage or levee district;

(12) "Workmen" means laborers, workmen and mechanics.

(L. 1957 p. 574 § 1, A.L. 1965 p. 438, A.L. 1969 S.B. 142, A.L. 2013 H.B. 34)

*Word "period" appears in original rolls.

(1981) Industrial development projects are not subject to the Prevailing Wage Act unless the projects constitute “public works” and involve workmen employed by or on behalf of a public body engaged in public works. State ex rel. Ashcroft v. City of Sedalia (Mo. App. W.D.), 629 S.W.2d 578.

(1993) Statute of limitations period for claims for failure to pay prevailing wage for public works governed by section 516.110 for actions based on writing and not governed by statute of limitations for unpaid minimum wages in section 516.140. City of Kansas City v. Integon Indemnity Corp., 857 S.W.2d 233 (Mo. App. W.D.).



Section 290.220 Policy declared.

Effective 28 Aug 1957

Title XVIII LABOR AND INDUSTRIAL RELATIONS

290.220. Policy declared. — It is hereby declared to be the policy of the state of Missouri that a wage of no less than the prevailing hourly rate of wages for work of a similar character in the locality in which the work is performed shall be paid to all workmen employed by or on behalf of any public body engaged in public works exclusive of maintenance work.

(L. 1957 p. 574 § 2)

(1959) Prevailing Wage Act sustained as against attacks claiming it (1) constituted arbitrary classification; (2) unconstitutionally delegated legislative power without standards; (3) is special legislation; and (4) was violative of a city charter adopted under § 19, Art. VI of the constitution. City of Joplin v. Indust. Comm. (Mo.), 329 S.W.2d 687.

(1981) Industrial development projects are not subject to the Prevailing Wage Act unless the projects constitute “public works” and involve workmen employed by or on behalf of a public body engaged in public works. State ex rel. Ashcroft v. City of Sedalia (Mo. App. W.D.), 629 S.W.2d 578.



Section 290.230 Prevailing wage rates required on construction of public works.

Effective 28 Aug 2014

Title XVIII LABOR AND INDUSTRIAL RELATIONS

290.230. Prevailing wage rates required on construction of public works. — 1. Not less than the prevailing hourly rate of wages for work of a similar character in the locality in which the work is performed, and not less than the prevailing hourly rate of wages for legal holiday and overtime work, shall be paid to all workmen employed by or on behalf of any public body engaged in the construction of public works, exclusive of maintenance work. Only such workmen as are directly employed by contractors or subcontractors in actual construction work on the site of the building or construction job shall be deemed to be employed upon public works. Any such workman who agrees in writing to volunteer his or her labor without pay shall not be deemed to be employed upon public works, and shall not be entitled to the prevailing hourly rate of wages. For the purposes of this section, the term "workman who agrees in writing to volunteer his or her labor without pay" shall mean a workman who volunteers his or her labor without any promise of benefit or remuneration for such voluntary activity, and who is not a prisoner in any jail or prison facility and who is not performing community service pursuant to disposition of a criminal case against him, and is not otherwise employed for compensation at any time in the construction or maintenance work on the same public works for which the workman is a volunteer. Under no circumstances may an employer force, compel or otherwise intimidate an employee into performing work otherwise paid by a prevailing wage as a volunteer.

2. When the hauling of materials or equipment includes some phase of construction other than the mere transportation to the site of the construction, workmen engaged in this dual capacity shall be deemed employed directly on public works.

(L. 1957 p. 574 § 3, A.L. 2014 H.B. 1594)



Section 290.240 Department of labor and industrial relations to enforce — make regulations.

Effective 28 Aug 1969

Title XVIII LABOR AND INDUSTRIAL RELATIONS

290.240. Department of labor and industrial relations to enforce — make regulations. — 1. The department shall inquire diligently as to any violation of sections 290.210 to 290.340, shall institute actions for penalties herein prescribed, and shall enforce generally the provisions of sections 290.210 to 290.340.

2. The department may establish rules and regulations for the purpose of carrying out the provisions of sections 290.210 to 290.340.

(L. 1957 p. 574 § 6, A.L. 1969 S.B. 142)

(1997) Department is not authorized by statute to sue for back wages on behalf of workers. Department of Labor and Industrial Relations v. SKC Electric, Inc., 936 S.W.2d 802 (Mo.banc).



Section 290.250 Prevailing wage, incorporation into contracts — failure to pay, penalty — complaints of violation, public body or prime contractor to withhold payment — determination of a violation, investigation required — employer's right to dispute — enforcement proceeding permitted, when.

Effective 28 Aug 2007

Title XVIII LABOR AND INDUSTRIAL RELATIONS

290.250. Prevailing wage, incorporation into contracts — failure to pay, penalty — complaints of violation, public body or prime contractor to withhold payment — determination of a violation, investigation required — employer's right to dispute — enforcement proceeding permitted, when. — 1. Every public body authorized to contract for or construct public works before advertising for bids or undertaking such construction shall request the department to determine the prevailing rates of wages for workmen for the class or type of work called for by the public works, in the locality where the work is to be performed. The department shall determine the prevailing hourly rate of wages in the locality in which the work is to be performed for each type of workman required to execute the contemplated contract and such determination or schedule of the prevailing hourly rate of wages shall be attached to and made a part of the specifications for the work. The public body shall then specify in the resolution or ordinance and in the call for bids for the contract what is the prevailing hourly rate of wages in the locality for each type of workman needed to execute the contract and also the general prevailing rate for legal holiday and overtime work. It shall be mandatory upon the contractor to whom the contract is awarded and upon any subcontractor under him to pay not less than the specified rates to all workmen employed by them in the execution of the contract. The public body awarding the contract shall cause to be inserted in the contract a stipulation to the effect that not less than the prevailing hourly rate of wages shall be paid to all workmen performing work under the contract. The employer shall forfeit as a penalty to the state, county, city and county, city, town, district or other political subdivision on whose behalf the contract is made or awarded one hundred dollars for each workman employed, for each calendar day, or portion thereof, such workman is paid less than the said stipulated rates for any work done under said contract, by him or by any subcontractor under him, and the said public body awarding the contract shall cause to be inserted in the contract a stipulation to this effect. It shall be the duty of such public body awarding the contract, and its agents and officers, to take cognizance of all complaints of all violations of the provisions of sections 290.210 to 290.340 committed in the course of the execution of the contract, and, when making payments to the contractor becoming due under said contract, to withhold and retain therefrom all sums and amounts due and owing as a result of any violation of sections 290.210 to 290.340. It shall be lawful for any contractor to withhold from any subcontractor under him sufficient sums to cover any penalties withheld from him by the awarding body on account of said subcontractor's failure to comply with the terms of sections 290.210 to 290.340, and if payment has already been made to him, the contractor may recover from him the amount of the penalty in a suit at law.

2. In determining whether a violation of sections 290.210 to 290.340 has occurred, and whether the penalty under subsection 1 of this section shall be imposed, it shall be the duty of the department to investigate any claim of violation. Upon completing such investigation, the department shall notify the employer of its findings. If the department concludes that a violation of sections 290.210 to 290.340 has occurred and a penalty may be due, the department shall notify the employer of such finding by providing a notice of penalty to the employer. Such penalty shall not be due until forty-five days after the date of the notice of the penalty.

3. The employer shall have the right to dispute such notice of penalty in writing to the department within forty-five days of the date of the notice. Upon receipt of this written notice of dispute, the department shall notify the employer of the right to resolve such dispute through arbitration. The state and the employer shall submit to an arbitration process to be established by the department by rule, and in conformance with the guidelines and rules of the American Arbitration Association or other arbitration process mutually agreed upon by the employer and the state. If at any time prior to the department pursuing an enforcement action to enforce the monetary penalty provisions of subsection 1 of this section against the employer, the employer pays the back wages as determined by either the department or the arbitrator, the department shall be precluded from initiating any enforcement action to impose the monetary penalty provisions of subsection 1 of this section.

4. If the employer fails to pay all wages due as determined by the arbitrator within forty-five days following the conclusion of the arbitration process, or if the employer fails to exercise the right to seek arbitration, the department may then pursue an enforcement action to enforce the monetary penalty provisions of subsection 1 of this section against the employer. If the court orders payment of the penalties as prescribed in subsection 1 of this section, the department shall be entitled to recover its actual cost of enforcement from such penalty amount.

5. Nothing in this section shall be interpreted as precluding an action for enforcement filed by an aggrieved employee as otherwise provided in law.

(L. 1957 p. 574 § 4, A.L. 1969 S.B. 142, A.L. 2007 S.B. 339)



Section 290.260 Determination of hourly rate for heavy and highway construction work, when made, where filed, objections, hearing, determination.

Effective 28 Aug 2013

Title XVIII LABOR AND INDUSTRIAL RELATIONS

290.260. Determination of hourly rate for heavy and highway construction work, when made, where filed, objections, hearing, determination. — 1. The department, as it deems necessary, shall from time to time investigate and determine the prevailing hourly rate of wages for heavy and highway construction work in the localities. In doing so, the department shall accept and consider information regarding local wage rates that is submitted in either paper or electronic formats. A determination applicable to every locality to be contained in a general wage order shall be made annually on or before July first of each year for the Missouri state highways and transportation commission and shall remain in effect until superseded by a new general wage order. In determining prevailing rates, the department shall ascertain and consider the applicable wage rates established by collective bargaining agreements, if any, and the rates that are paid generally within the locality.

2. A certified copy of the determination so made shall be filed immediately with the secretary of state and with the department in Jefferson City. Copies shall be supplied by the department to all persons requesting them within ten days after the filing.

3. At any time within thirty days after the certified copies of the determinations have been filed with the secretary of state and the department, any person who is affected thereby may object in writing to the determination or the part thereof that he deems objectionable by filing a written notice with the department, stating the specific grounds of the objection.

4. Within thirty days of the receipt of the objection, the department shall set a date for a hearing on the objection. The date for the hearing shall be within sixty days of the receipt of the objection. Written notice of the time and place of the hearing shall be given to the objectors at least ten days prior to the date set for the hearing.

5. The department at its discretion may hear each written objection separately or consolidate for hearing any two or more written objections. At the hearing the department shall first introduce in evidence the investigation it instituted and the other facts which were considered at the time of the original determination which formed the basis for its determination. The department, or the objector, or any interested party, thereafter may introduce any evidence that is material to the issues.

6. Within twenty days of the conclusion of the hearing, the department must rule on the written objection and make the final determination that it believes the evidence warrants. Immediately, the department shall file a certified copy of its final determination with the secretary of state and with the department and shall serve a copy of the final determination on all parties to the proceedings by personal service or by registered mail.

7. This final decision of the department of the prevailing wages in the locality is subject to review in accordance with the provisions of chapter 536. Any person affected, whether or not the person participated in the proceedings resulting in the final determination, may have the decision of the department reviewed. The filing of the final determination with the secretary of state shall be considered a service of the final determination on persons not participating in the administrative proceedings resulting in the final determination.

8. At any time before trial any person affected by the final determination of the department may intervene in the proceedings to review under chapter 536 and be made a party to the proceedings.

9. All proceedings in any court affecting a determination of the department under the provisions of sections 290.210 to 290.340 shall have priority in hearing and determination over all other civil proceedings pending in the court, except election contests.

(L. 1957 p. 574 § 8, A.L. 1965 p. 95, A.L. 1969 S.B. 142, A.L. 2013 H.B. 34)

(1962) The function of the court in reviewing decision of industrial commission fixing hourly wage rate is to decide if the determination was authorized by law and supported by competent and substantial evidence upon the whole record. United Bro. of Carpenters, etc. v. Industrial Commission (A.), 363 S.W.2d 82.



Section 290.262 Determination of hourly rate by location and occupation title, when made, where filed — objections, hearings — final determination — notice to department by public body, when.

Effective 28 Aug 2013

Title XVIII LABOR AND INDUSTRIAL RELATIONS

290.262. Determination of hourly rate by location and occupation title, when made, where filed — objections, hearings — final determination — notice to department by public body, when. — 1. Except as otherwise provided in section 290.260, the department shall annually determine the prevailing hourly rate of wages in each locality for each separate occupational title. In doing so, the department shall accept and consider information regarding local wage rates that is submitted in either paper or electronic formats. A final determination applicable to every locality to be contained in an annual wage order shall be made annually on or before July first of each year and shall remain in effect until superseded by a new annual wage order or as otherwise provided in this section. The department shall, by March tenth of each year, make an initial determination for each occupational title within the locality.

2. The prevailing wage rate for an occupational title in a locality shall, with the exception of localities that are counties of the third and fourth classification and any county of the second classification with more than fifty-eight thousand but fewer than sixty-five thousand inhabitants, be the wage rate most commonly paid, as measured by the number of hours worked at each wage rate, for that occupational title within that locality. In determining such prevailing wage rates, the department shall ascertain and consider the applicable wage rates established by collective bargaining agreements, if any, when no wages were reported.

3. With respect only to localities that are counties of the third and fourth classification and any county of the second classification with more than fifty-eight thousand but fewer than sixty-five thousand inhabitants, the prevailing wage rate for an occupational title within such locality shall be determined in the following manner:

(1) The total number of hours worked that are not paid pursuant to a collective bargaining agreement for the time period in that occupational title in the locality and the total number of hours worked that are paid pursuant to a collective bargaining agreement for the time period in that occupational title in the locality shall be considered;

(2) If the total number of hours that are not paid pursuant to a collective bargaining agreement, in the aggregate, exceeds the total number of hours that are paid pursuant to such an agreement, in the aggregate, then the prevailing wage rate shall be the rate most commonly paid that is not paid pursuant to a collective bargaining agreement as measured by the number of hours worked at such rate for that occupational title within the locality;

(3) If the total number of hours that are paid pursuant to a collective bargaining agreement, in the aggregate, exceeds the total number of hours that are not paid pursuant to such an agreement, in the aggregate, then the prevailing wage rate shall be the rate most commonly paid that is paid pursuant to a collective bargaining agreement as measured by the number of hours worked at such rate for that occupational title within the locality;

(4) If no work within a particular occupational title has been performed in a locality at any wage rate, the prevailing wage rate for that occupational title in that locality shall be determined in the following manner:

(a) If wages were reported for an occupational title within a locality within the previous six annual wage order reporting periods and the prevailing wage rate was determined by a collective bargaining agreement by hours worked pursuant to such agreement in the most recent annual wage order reporting period where such wages were reported, then the wage rate paid pursuant to the current collective bargaining agreement shall be the prevailing rate for that occupational title within the locality;

(b) If wages were reported for an occupational title within a locality within the previous six annual wage order reporting periods and the prevailing wage rate was not determined by hours worked pursuant to a collective bargaining agreement in the most recent annual wage order reporting period where such wages were reported, then the wage rate paid in the most recent annual wage order reporting period when such wages were reported shall be the prevailing wage rate for that occupational title within the locality;

(c) If no wages were reported for an occupational title within a locality within the previous six annual wage order reporting periods, the department shall examine hours and wages reported in all adjacent Missouri counties during the same periods. The most recent reported wage rate in a given wage order period in the adjacent Missouri county with the most reported hours actually worked for that occupational title in the wage period during the previous six annual wage order reporting periods shall be used to determine the prevailing wage rate;

(d) If no wages were reported for an occupational title within any adjacent Missouri county within the previous six annual wage order reporting periods, then the rate paid pursuant to the current collective bargaining agreement shall be the prevailing wage rate for that occupational title within the locality.

4. A certified copy of the initial determinations so made shall be filed immediately with the secretary of state and with the department in Jefferson City. Copies shall be supplied by the department to all persons requesting them within ten days after the filing.

5. At any time within thirty days after the certified copies of the determinations have been filed with the secretary of state and the department, any person who is affected thereby may object in writing to a determination or a part thereof that he deems objectionable by filing a written notice with the department, stating the specific grounds of the objection. If no objection is filed, the determination is final after thirty days.

6. After the receipt of the objection, the department shall set a date for a hearing on the objection. The date for the hearing shall be within sixty days of the receipt of the objection. Written notice of the time and place of the hearing shall be given to the objectors at least ten days prior to the date set for the hearing.

7. The department at its discretion may hear each written objection separately or consolidate for hearing any two or more written objections. At the hearing the department shall first introduce in evidence the investigation it instituted and the other facts which were considered at the time of the original determination which formed the basis for its determination. The department, or the objector, or any interested party, thereafter may introduce any evidence that is material to the issues.

8. Within twenty days of the conclusion of the hearing, the department shall rule on the written objection and make the final determination that it believes the evidence warrants. Immediately, the department shall file a certified copy of its final determination with the secretary of state and with the department and shall serve a copy of the final determination on all parties to the proceedings by personal service or by registered mail.

9. This final decision of the department of the prevailing wages in the locality for each occupational title is subject to review in accordance with the provisions of chapter 536. Any person affected, whether or not the person participated in the proceedings resulting in the final determination, may have the decision of the department reviewed. The filing of the final determination with the secretary of state shall be considered a service of the final determination on persons not participating in the administrative proceedings resulting in the final determination.

10. At any time before trial any person affected by the final determination of the department may intervene in the proceedings to review under chapter 536 and be made a party to the proceedings.

11. Any annual wage order made for a particular occupational title in a locality, that is based on the number of hours worked under a collective bargaining agreement, may be altered once each year, as provided in this subsection. The prevailing wage for each such occupational title may be adjusted on the anniversary date of any collective bargaining agreement which covers all persons in that particular occupational title in the locality in accordance with any annual incremental wage increases set in the collective bargaining agreement. If the prevailing wage for an occupational title is adjusted pursuant to this subsection, the employee's representative or employer in regard to such collective bargaining agreement shall notify the department of this adjustment, including the effective date of the adjustment. The adjusted prevailing wage shall be in effect until the next final annual wage order is issued pursuant to this section. The wage rates for any particular job, contracted and commenced within sixty days of the contract date, which were set as a result of the annual or revised wage order, shall remain in effect for the duration of that particular job.

12. In addition to all other reporting requirements of sections 290.210 to 290.340, each public body which is awarding a contract for a public works project shall, prior to beginning of any work on such public works project, notify the department, on a form prescribed by the department, of the scope of the work to be done, the various types of craftsmen who will be needed on the project, and the date work will commence on the project.

(L. 1993 H.B. 638, A.L. 2013 H.B. 34)



Section 290.263 Hourly wage must equal or exceed federal minimum wage.

Effective 28 Aug 1969

Title XVIII LABOR AND INDUSTRIAL RELATIONS

290.263. Hourly wage must equal or exceed federal minimum wage. — The hourly wages to be paid as prescribed in section 290.250 to workmen upon public works shall not be less than the minimum wage specified under Section 6(a)(1) of the Fair Labor Standards Act of 1938, as amended.

(L. 1969 S.B. 142)



Section 290.265 Wage rates posted, where.

Effective 28 Aug 1969

Title XVIII LABOR AND INDUSTRIAL RELATIONS

290.265. Wage rates posted, where. — A clearly legible statement of all prevailing hourly wage rates to be paid to all workmen employed in order to execute the contract and employed on the construction of the public works shall be kept posted in a prominent and easily accessible place at the site thereof by each contractor and subcontractor engaged in the public works projects under the provisions of this law and such notice shall remain posted during the full time that any such workman shall be employed on the public works.

(L. 1969 S.B. 142)



Section 290.270 Declaration as to prevailing wages final — maximum wages and hours not limited.

Effective 28 Aug 1969

Title XVIII LABOR AND INDUSTRIAL RELATIONS

290.270. Declaration as to prevailing wages final — maximum wages and hours not limited. — The finding of the department ascertaining and declaring the prevailing hourly rate of wages shall be final for the locality, unless reviewed under the provisions of sections 290.210 to 290.340. Nothing in sections 290.210 to 290.340, however, shall be construed to prohibit the payment to any workman employed on any public work of more than the prevailing rate of wages. Nothing in sections 290.210 to 290.340 shall be construed to limit the hours of work which may be performed by any workman in any particular period of time.

(L. 1957 p. 574 § 7, A.L. 1969 S.B. 142)



Section 290.280 Administration of oaths — subpoenas — enforcement of subpoenas.

Effective 28 Aug 1961

Title XVIII LABOR AND INDUSTRIAL RELATIONS

290.280. Administration of oaths — subpoenas — enforcement of subpoenas. — The authorized representative of the department may administer oaths, take or cause to be taken the depositions of witnesses, and require by subpoena the attendance and testimony of witnesses and the production of all books, records, and other evidence relative to any matter under investigation or hearing. The subpoena shall be signed and issued by the department's authorized representative. In case of failure of any person to comply with any subpoena lawfully issued under this section, or on the refusal of any witness to produce evidence or to testify to any matter regarding which he may be lawfully interrogated, the authorized representative of the department may proceed to enforce obedience to the subpoenas in the manner provided by section 536.077 for administrative agencies. The authorized representative of the department shall have the power to certify to official acts.

(L. 1957 p. 574 § 9, A.L. 1961 p. 438)



Section 290.290 Contractor's payroll records, contents — affidavit of compliance required — signs on motor vehicles and equipment, requirements — temporary stationary sign, when — exception.

Effective 28 Aug 1993

Title XVIII LABOR AND INDUSTRIAL RELATIONS

290.290. Contractor's payroll records, contents — affidavit of compliance required — signs on motor vehicles and equipment, requirements — temporary stationary sign, when — exception. — 1. The contractor and each subcontractor engaged in any construction of public works shall keep full and accurate records clearly indicating the names, occupations and crafts of every workman employed by them in connection with the public work together with an accurate record of the number of hours worked by each workman and the actual wages paid therefor. The payroll records required to be so kept shall be open to inspection by any authorized representative of the contracting public body or of the department at any reasonable time and as often as may be necessary and such records shall not be destroyed or removed from the state for the period of one year following the completion of the public work in connection with which the records are made.

2. Each contractor and subcontractor shall file with the contracting public body upon completion of the public work and prior to final payment therefor an affidavit stating that he had fully complied with the provisions and requirements of this chapter, and no public body shall be authorized to make final payment until such affidavit is filed therewith in proper form and order.

3. Each contractor and subcontractor engaged in any construction of public works shall have its name, acceptable abbreviation or recognizable logo and the name of the city and state of the mailing address of the principal office of the company, on each motor vehicle and motorized self-propelled piece of equipment which is used in connection with such public works project during the time the contractor or subcontractor is engaged on such project. The sign shall be legible from a distance of twenty feet but the size of the lettering need not be larger than two inches. In cases where equipment is leased or where affixing a legible sign to the equipment is impractical, the contractor may place a temporary stationary sign, with the information required pursuant to this subsection, at the main entrance of the construction project in place of affixing the required information on the equipment so long as such sign is not in violation of any state or federal statute, rule or regulation. Motor vehicles which are required to have similar information affixed thereto pursuant to requirements of a regulatory agency of the state or federal government are exempt from the provisions of this subsection.

4. The provisions of subsection 3 of this section shall not apply to construction of public works for which the contract awarded is in the amount of two hundred fifty thousand dollars or less.

(L. 1957 p. 574 § 5, A.L. 1969 S.B. 142, A.L. 1993 H.B. 416 & 417)



Section 290.300 Actions for prevailing wages by workman authorized.

Effective 28 Aug 1969

Title XVIII LABOR AND INDUSTRIAL RELATIONS

290.300. Actions for prevailing wages by workman authorized. — Any workman employed by the contractor or by any subcontractor under the contractor who shall be paid for his services in a sum less than the stipulated rates for work done under the contract, shall have a right of action for double whatever difference there may be between the amount so paid and the rates provided by the contract together with a reasonable attorney's fee to be determined by the court, and an action brought to recover same shall be deemed to be a suit for wages, and any and all judgments entered therein shall have the same force and effect as other judgments for wages.

(L. 1957 p. 574 § 10, A.L. 1969 S.B. 142)



Section 290.305 Rebates by workmen prohibited, exception.

Effective 28 Aug 1969

Title XVIII LABOR AND INDUSTRIAL RELATIONS

290.305. Rebates by workmen prohibited, exception. — No person, firm or corporation shall violate the wage provisions of any contract contemplated in sections 290.210 to 290.340 or suffer or require any employee to work for less than the rate of wages so fixed, or violate any of the provisions contained in sections 290.210 to 290.340. Where workmen are employed and their rate of wages has been determined as provided in sections 290.210 to 290.340, no person, either for himself or any other person, shall request, demand or receive, either before or after such workman is engaged, that such workman pay back, return, donate, contribute, or give any part or all of said workman's wages, salary, or thing of value, to any person, upon the statement, representation, or understanding that failure to comply with such request or demand will prevent such workman from procuring or retaining employment, and no person shall, directly or indirectly, pay, request or authorize any other person to violate this section. This section does not apply to any agent or representative of a duly constituted labor organization acting in the collection of dues or assessments of such organization.

(L. 1969 S.B. 142)



Section 290.315 Deductions from wages, agreement to be written, approval of public body required.

Effective 28 Aug 1969

Title XVIII LABOR AND INDUSTRIAL RELATIONS

290.315. Deductions from wages, agreement to be written, approval of public body required. — All contractors and subcontractors required in sections 290.210 to 290.340 to pay not less than the prevailing rate of wages shall make full payment of such wages in legal tender, without any deduction for food, sleeping accommodations, transportation, use of small tools, or any other thing of any kind or description. This section does not apply where the employer and employee enter into an agreement in writing at the beginning of said term of employment covering deductions for food, sleeping accommodations, or other similar items, provided such agreement is submitted by the employer to the public body awarding the contract and the same is approved by such public body as fair and reasonable.

(L. 1969 S.B. 142)



Section 290.320 Advertising for bids before prevailing wage is determined prohibited.

Effective 28 Aug 1969

Title XVIII LABOR AND INDUSTRIAL RELATIONS

290.320. Advertising for bids before prevailing wage is determined prohibited. — No public body, officer, official, member, agent or representative authorized to contract for public works shall fail, before advertising for bids or contracting for such construction, to have the department determine the prevailing rates of wages of workmen for each class of work called for by the public works in the locality where the work is to be performed as provided in sections 290.210 to 290.340.

(L. 1969 S.B. 142)



Section 290.325 Awarding contract or payment without prevailing wage determination prohibited.

Effective 28 Aug 1969

Title XVIII LABOR AND INDUSTRIAL RELATIONS

290.325. Awarding contract or payment without prevailing wage determination prohibited. — No public body, officer, official, member, agent or representative thereof authorized to contract for public works shall award a contract for the construction of such improvement or disburse any funds on account of the construction of such public improvement, unless such public body has first had the department determine the prevailing rates of wages of workmen for the class of work called for by such public works in the locality where the work is to be performed and such determination has been made a part of the specifications and contract for such public works.

(L. 1969 S.B. 142)



Section 290.330 Convicted violators of sections 290.210 to 290.340 listed, effect of.

Effective 28 Aug 1969

Title XVIII LABOR AND INDUSTRIAL RELATIONS

290.330. Convicted violators of sections 290.210 to 290.340 listed, effect of. — The department after investigation, upon complaint or upon its own initiative, shall file with the secretary of state a list of the contractors and subcontractors who it finds have been prosecuted and convicted for violations of sections 290.210 to 290.340 and such contractor or subcontractor, or simulations thereof, shall be prohibited from contracting directly or indirectly with any public body for the construction of any public works or from performing any work on the same as a contractor or subcontractor for a period of one year from the date of the first conviction for such violation and for a period of three years from the date of each subsequent violation and conviction thereof. No public body shall award a contract for a public works to any contractor or subcontractor, or simulation thereof, during the time that its name appears on said list. The filing of the notice of conviction with the secretary of state shall be notice to all public bodies and their officers, officials, members, agents and representatives.

(L. 1969 S.B. 142)



Section 290.335 Notice of violation, failure to comply, attorney general shall sue, injunctive relief authorized.

Effective 28 Aug 1969

Title XVIII LABOR AND INDUSTRIAL RELATIONS

290.335. Notice of violation, failure to comply, attorney general shall sue, injunctive relief authorized. — If it is found that a public body, contractor or subcontractor has not complied with any of the terms of sections 290.210 to 290.340, the department shall give notice of the precise violation in writing to such public body, contractor or subcontractor. Sufficient time may be allowed for compliance therewith as the department deems necessary. After the expiration of the time prescribed in said notice, the department may in writing inform the attorney general of the fact that such notice has been given and that the public body, contractor or subcontractor or the authorized representative or agent thereof to whom it was directed has not complied with such notice. Upon receipt thereof, the attorney general shall at the earliest possible time bring suit in the name of the state in the circuit court of the county in which such public body is located or where any such contractor or subcontractor is engaged in any public works to enjoin the award of such contract for a public works, or any further work or payments thereunder if the contract has been awarded, until the requirements of such notice are fully complied with. The court may issue a temporary restraining order with due notice to the defendant in such action. The plaintiff shall in any such injunctive action post an adequate bond to be set by the circuit judge. Upon final hearing thereof, if the court is satisfied that the requirements of the notice by the department to the defendant were not unreasonable or arbitrary, it shall issue an order enjoining the awarding of such contract for a public works, or any further work or payments thereunder if the contract has been awarded, until the notice is fully complied with. Such injunction shall continue operative until the court is satisfied that the requirements of such notice have been complied with and the court shall have and exercise with respect to the enforcement of such injunctions all the power in it in other similar cases. Both the plaintiff and defendant in such action have the same rights of appeal as are provided by law in other injunction proceedings.

(L. 1969 S.B. 142)



Section 290.340 Penalty for violation.

Effective 28 Aug 1969

Title XVIII LABOR AND INDUSTRIAL RELATIONS

290.340. Penalty for violation. — Any officer, official, member, agent or representative of any public body, contractor or subcontractor who willfully violates and omits to comply with any of the provisions and requirements of sections 290.210 to 290.340 shall be punished for each violation thereof by a fine not exceeding five hundred dollars, or by imprisonment not exceeding six months, or by both such fine and imprisonment. Each day such violation or omission continues shall constitute a separate offense as contemplated by this section.

(L. 1969 S.B. 142)



Section 290.350 Request for arbitration, when, how made — board to be appointed.

Effective 28 Aug 1963

Title XVIII LABOR AND INDUSTRIAL RELATIONS

290.350. Request for arbitration, when, how made — board to be appointed. — Whenever a dispute exists concerning wages, hours of labor, or conditions of employment of members of a paid fire department of any county, city, town, fire district, or other governmental unit having a population in excess of twenty thousand or located in a county of the first class, and a request for arbitration is made by either party to the dispute, a firemen's arbitration board shall be appointed as provided in sections 290.350 to 290.380. Request for arbitration may be made by written petition signed by at least fifty-one percent of the employees of the fire department or by resolution of the county commission, council, board, or other governing body having direction and control over the fire department.

(L. 1963 p. 415 § 1)

(1968) As applied to constitutional charter cities, §§ 290.350 and 290.360 are unconstitutional and void as imposing duties upon a municipal officer. State ex rel. Burke v. Cervantes, 423 S.W.2d 791 (Mo.).



Section 290.360 Board members — selected, how — officers.

Effective 28 Aug 1963

Title XVIII LABOR AND INDUSTRIAL RELATIONS

290.360. Board members — selected, how — officers. — The board shall consist of five members, four of whom shall be appointed by the chief executive officer of the county, city, town, fire district, or other governmental unit involved, and shall be qualified voters of the county, city, town, fire district, or other governmental unit involved. Two of these appointments shall be made from a list of four or more, submitted by the employees. If the request for arbitration is initiated by petition of the employees, the petition shall be accompanied by a list of four or more persons. If the request for arbitration is initiated by the county commission, council, board or other governing body having direction and control over the fire department, the chief executive officer of the county, city, town, fire district, or other governmental unit shall mail a copy of the resolution, together with a request for the submission of a list of four or more prospective members of the firemen's arbitration board to representatives of the employees of the fire department. The four members appointed by the chief executive officer shall select the fifth member of the board, who may or may not be a registered voter of the county, city, town, fire district, or other governmental unit involved. The board shall meet and organize as soon as possible after its appointment. The board shall select from its membership a chairman and any other officers it considers necessary, and make rules of procedure governing its hearings.

(L. 1963 p. 415 § 2)

(1968) As applied to constitutional charter cities, §§ 290.350 and 290.360, RSMo, are unconstitutional and void as imposing duties upon a municipal officer. State ex rel. Burke v. Cervantes, 423 S.W.2d 791 (Mo.).



Section 290.370 Hearing and recommendations of board.

Effective 28 Aug 1963

Title XVIII LABOR AND INDUSTRIAL RELATIONS

290.370. Hearing and recommendations of board. — The board shall conduct hearings, with dispatch, for the purpose of hearing evidence relevant to the subject of the dispute, and shall, as soon as practicable, report its findings and recommendations in writing to the chief executive officer of the county, city, town, fire district, or other governmental unit involved, and to any organization of firemen involved. The report shall be concurred in by at least three members of the board. The recommendation shall be advisory only and shall not be binding upon the county, city, town, fire district, or other governmental unit, or upon the members of the fire department involved.

(L. 1963 p. 415 § 3)



Section 290.380 Expenses of board members to be paid.

Effective 28 Aug 1963

Title XVIII LABOR AND INDUSTRIAL RELATIONS

290.380. Expenses of board members to be paid. — Members of the board shall serve without compensation. All necessary expenses of any hearing conducted by the board members, certified to by all the members of the board, shall be paid by the county, city, town, fire district, or other governmental unit involved.

(L. 1963 p. 415 § 4)



Section 290.400 Definitions.

Effective 28 Aug 1963

Title XVIII LABOR AND INDUSTRIAL RELATIONS

290.400. Definitions. — As used in sections 290.400 to 290.450 the following words have the meanings indicated unless the context clearly requires otherwise:

(1) "Commission", the labor and industrial relations commission of Missouri;

(2) "Employee", every woman or man in receipt of or entitled to compensation for labor performed for any employer;

(3) "Employer", every person, firm, corporation, agent, manager, representative, contractor, subcontractor, principal or other person having control or direction of any woman or man employed at any labor, or responsible directly or indirectly for the wages of another;

(4) "Female", a woman of eighteen years or over;

(5) "Wage rates" or "wages", any compensation for labor measured by time, piece, or otherwise.

(L. 1963 p. 416 § 1)



Section 290.410 Employer not to pay female lower wage.

Effective 28 Aug 1963

Title XVIII LABOR AND INDUSTRIAL RELATIONS

290.410. Employer not to pay female lower wage. — Notwithstanding any other provisions of the law, no employer shall pay any female in his employ at wage rates less than the wage rates paid to male employees in the same establishment for the same quantity and quality of the same classification of work, provided that nothing herein shall prohibit a variation of rates of pay for male and female employees engaged in the same classification of work based upon a difference in seniority, length of service, ability, skill, difference in duties or services performed, difference in the shift or time of day worked, hours of work, or restrictions or prohibitions on lifting or moving objects in excess of specified weight, or other reasonable differentiation, or factors other than sex, when exercised in good faith.

(L. 1963 p. 416 § 2)



Section 290.420 Female may register complaint.

Effective 28 Aug 1963

Title XVIII LABOR AND INDUSTRIAL RELATIONS

290.420. Female may register complaint. — Any affected female employee may register with the commission a complaint that the wages paid to her are less than the wages to which she is entitled under sections 290.400 to 290.450.

(L. 1963 p. 416 § 4)



Section 290.430 Labor and industrial relations commission to mediate wage disputes.

Effective 28 Aug 1965

Title XVIII LABOR AND INDUSTRIAL RELATIONS

290.430. Labor and industrial relations commission to mediate wage disputes. — The commission shall take all proceedings necessary to mediate the dispute concerning the payment of any sums alleged to be due and unpaid to the female employees. The commission shall have the power to issue such regulations not inconsistent with the purpose and provisions of sections 290.400 to 290.450, as it deems necessary or appropriate for the administration thereof.

(L. 1963 p. 416 § 5, A.L. 1965 p. 95)



Section 290.440 Female may recover wages, when — burden of proof.

Effective 28 Aug 1963

Title XVIII LABOR AND INDUSTRIAL RELATIONS

290.440. Female may recover wages, when — burden of proof. — 1. Any employer who violates section 290.410 is liable to the female employee affected in the amount of the wages of which the female employee is deprived by reason of the violation.

2. Any female employee receiving less than the wage to which she is entitled under sections 290.400 to 290.450 may recover in a civil action the balance of the wages, together with the costs of suit, notwithstanding any agreement to work for a lesser wage.

3. The burden of proof shall be upon the person bringing the claim to establish that the differentiation in rate of pay is based upon the factor of sex and not upon other differences or factors.

(L. 1963 p. 416 §§ 3, 6, 8)



Section 290.450 Actions to be instituted in circuit court — limitations.

Effective 28 Aug 1963

Title XVIII LABOR AND INDUSTRIAL RELATIONS

290.450. Actions to be instituted in circuit court — limitations. — Any action based upon or arising under sections 290.400 to 290.450 shall be instituted in the circuit court within six months after the date of the alleged violation, but in no event shall any employer be liable for any pay due under sections 290.400 to 290.450 for more than thirty days prior to receipt by the employer of written notice of claim thereof from the female employee.

(L. 1963 p. 416 § 7)



Section 290.460 Powers and duties of commission.

Effective 28 Aug 1965

Title XVIII LABOR AND INDUSTRIAL RELATIONS

290.460. Powers and duties of commission. — The commission shall carry on a continuing program of education, information, study, and community organization concerning the problems of female employees in seeking, obtaining and holding employment without discrimination on account of sex. The commission's power and duties shall include but not be limited to the following:

(1) Promote in cooperation with the federal government, state, local and private agencies and organizations, programs to eliminate discrimination in employment based solely on sex;

(2) Promote research with the view to reducing barriers based solely on sex in the hire, employment and retention of female employees;

(3) Sponsor and correlate in communities of the state, information and educational programs intended to reduce or abolish discrimination in employment based solely on sex;

(4) Recommend to the governor, from time to time, any specific proposals for legislation as may be deemed necessary and proper for the elimination in employment of discrimination based solely on sex.

(L. 1965 p. 439)



Section 290.500 Definitions.

Effective 07 Dec 2006, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

290.500. Definitions. — As used in sections 290.500 to 290.530, the following words and phrases mean:

(1) "Agriculture", farming and all its branches including, but not limited to, the cultivation and tillage of the soil, dairying, the production, cultivation, growing and harvesting of any agricultural commodities, the raising of livestock, fish and other marine life, bees, fur-bearing animals or poultry and any practices performed by a farmer or on a farm as an incident to or in conjunction with farming operations, including preparation for market, delivery to storage or to market or to carriers for transportation to market;

(2) "Director", the director of the department of labor and industrial relations or his authorized representative;

(3) "Employee", any individual employed by an employer, except that the term "employee" shall not include:

(a) Any individual employed in a bona fide executive, administrative, or professional capacity;

(b) Any individual engaged in the activities of an educational, charitable, religious, or nonprofit organization where the employer-employee relationship does not, in fact, exist or where the services rendered to the organization are on a voluntary basis;

(c) Any individual standing in loco parentis to foster children in their care;

(d) Any individual employed for less than four months in any year in a resident or day camp for children or youth, or any individual employed by an educational conference center operated by an educational, charitable or not-for-profit organization;

(e) Any individual engaged in the activities of an educational organization where employment by the organization is in lieu of the requirement that the individual pay the cost of tuition, housing or other educational fees of the organization or where earnings of the individual employed by the organization are credited toward the payment of the cost of tuition, housing or other educational fees of the organization;

(f) Any individual employed on or about a private residence on an occasional basis for six hours or less on each occasion;

(g) Any handicapped person employed in a sheltered workshop, certified by the department of elementary and secondary education;

(h) Any person employed on a casual basis to provide baby-sitting services;

(i) Any individual employed by an employer subject to the provisions of part A of subtitle IV of title 49, United States Code, 49 U.S.C. §§ 10101 et seq.;

(j) Any individual employed on a casual or intermittent basis as a golf caddy, newsboy, or in a similar occupation;

(k) Any individual whose earnings are derived in whole or in part from sales commissions and whose hours and places of employment are not substantially controlled by the employer;

(l) Any individual who is employed in any government position defined in 29 U.S.C. §§ 203(e)(2)(C)(i)-(ii);

(m) Any individual employed by a retail or service business whose annual gross volume sales made or business done is less than five hundred thousand dollars;

(n) Any individual who is an offender, as defined in section 217.010, who is incarcerated in any correctional facility operated by the department of corrections, including offenders who provide labor or services on the grounds of such correctional facility pursuant to section 217.550;

(o) Any individual described by the provisions of section 29 U.S.C. 213(a) (8);

(4) "Employer", any person acting directly or indirectly in the interest of an employer in relation to an employee;

(5) "Learner and apprentice", any individual under 20 years of age who has not completed the required training for a particular job. In no event shall the individual be deemed a learner or apprentice in the occupation after three months of training except where the director finds, after investigation, that for the particular occupation a minimum of proficiency cannot be acquired in three months. In no case shall a person be declared to be a learner or apprentice after six months of training for a particular employer or job. Employees of an amusement or recreation business that meets the criteria set out in 29 U.S.C. § 213(a) (3) may be deemed a learner or apprentice for ninety working days. No individual shall be deemed a learner or apprentice solely for the purpose of evading the provisions of sections 290.500 to 290.530;

(6) "Occupation", any occupation, service, trade, business, industry, or branch or group of industries or employment or class of employment in which individuals are gainfully employed;

(7) "Wage", compensation due to an employee by reason of his employment, payable in legal tender of the United States or checks on banks convertible into cash on demand at full face value;

(8) "Person", any individual, partnership, association, corporation, business, business trust, legal representative, or any organized group of persons;

(9) "Man-day", any day during which an employee performs any agricultural labor for not less than one hour.

(L. 1990 H.B. 1881 § 1, A.L. 2006 Adopted by Initiative, Proposition B, November 7, 2006)



Section 290.502 Minimum wage rate — increase or decrease, when.

Effective 07 Dec 2006, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

290.502. Minimum wage rate — increase or decrease, when. — 1. Except as may be otherwise provided pursuant to sections 290.500 to 290.530, effective January 1, 2007, every employer shall pay to each employee wages at the rate of $6.50 per hour, or wages at the same rate or rates set under the provisions of federal law as the prevailing federal minimum wage applicable to those covered jobs in interstate commerce, whichever rate per hour is higher.

2. The minimum wage shall be increased or decreased on January 1, 2008, and on January 1 of successive years, by the increase or decrease in the cost of living. On September 30, 2007, and on each September 30 of each successive year, the director shall measure the increase or decrease in the cost of living by the percentage increase or decrease as of the preceding July over the level as of July of the immediately preceding year of the Consumer Price Index for Urban Wage Earners and Clerical Workers (CPI-W) or successor index as published by the U.S. Department of Labor or its successor agency, with the amount of the minimum wage increase or decrease rounded to the nearest five cents.

(L. 1990 H.B. 1881 § 2, A.L. 2006 Adopted by Initiative, Proposition B, November 7, 2006)



Section 290.505 Overtime compensation, applicable number of hours, exceptions.

Effective 28 Aug 2008

Title XVIII LABOR AND INDUSTRIAL RELATIONS

290.505. Overtime compensation, applicable number of hours, exceptions. — 1. No employer shall employ any of his employees for a workweek longer than forty hours unless such employee receives compensation for his employment in excess of the hours above specified at a rate not less than one and one-half times the regular rate at which he is employed.

2. Employees of an amusement or recreation business that meets the criteria set out in 29 U.S.C. 213(a)(3) must be paid one and one-half times their regular compensation for any hours worked in excess of fifty-two hours in any one-week period.

3. With the exception of employees described in subsection (2), the overtime requirements of subsection (1) shall not apply to employees who are exempt from federal minimum wage or overtime requirements including, but not limited to, the exemptions or hour calculation formulas specified in 29 U.S.C. Sections 207 and 213, and any regulations promulgated thereunder.

4. Except as may be otherwise provided under sections 290.500 to 290.530, this section shall be interpreted in accordance with the Fair Labor Standards Act, 29 U.S.C. Section 201, et seq., as amended, and the Portal to Portal Act, 29 U.S.C. Section 251, et seq., as amended, and any regulations promulgated thereunder.

(L. 1990 H.B. 1881 § 3, A.L. 2006 Adopted by Initiative, Proposition B, November 7, 2006, A.L. 2008 H.B. 1883 merged with H.B. 2041)

Effective 6-25-08 (H.B. 2041); 8-28-08 (H.B. 1883)



Section 290.507 Agriculture, law not applicable.

Effective 07 Dec 2006, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

290.507. Agriculture, law not applicable. — Sections 290.500 to 290.530 shall not apply to any employee or employer engaged in agriculture, as defined in section 290.500 (A) if such employee is employed by an employer who did not, during any calendar quarter during the preceding calendar year, use more than five hundred man-days of agriculture labor, (B) if such employee is the parent, spouse, child, or other member of his employer's immediate family, (C) if such employee (i) is employed as a hand harvest laborer and is paid on a piece rate basis in an operation which has been, and is customarily and generally recognized as having been, paid on a piece rate basis in the region of employment, (ii) commutes daily from his permanent residence to the farm on which he is so employed, and (iii) has been employed in agriculture less than thirteen weeks during the preceding calendar year, (D) if such employee (other than an employee described in clause (C) of this subsection) (i) is sixteen years of age or under and is employed as a hand harvest laborer, is paid on a piece rate basis in an operation which has been, and is customarily and generally recognized as having been, paid on a piece rate basis in the region of employment, (ii) is employed on the same farm as his parent or person standing in the place of his parent, and (iii) is paid at the same piece rate as employees over age sixteen are paid on the same farm, or (E) if such employee is principally engaged in the range production of livestock.

(L. 1990 H.B. 1881 § 4, A.L. 2006 Adopted by Initiative, Proposition B, November 7, 2006)



Section 290.510 Director may investigate to prove compliance.

Effective 07 Dec 2006, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

290.510. Director may investigate to prove compliance. — The director shall have authority to investigate and ascertain the wages of persons employed in any occupation included within the meaning of sections 290.500 to 290.530.

(L. 1990 H.B. 1881 § 5, A.L. 2006 Adopted by Initiative, Proposition B, November 7, 2006)



Section 290.512 Gratuities, goods or services as part of wages, effect on minimum wage requirements.

Effective 07 Dec 2006, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

290.512. Gratuities, goods or services as part of wages, effect on minimum wage requirements. — 1. No employer of any employee who receives and retains compensation in the form of gratuities in addition to wages is required to pay wages in excess of fifty percent of the minimum wage rate specified in sections 290.500 to 290.530, however, total compensation for such employee shall total at least the minimum wage specified in sections 290.500 to 290.530, the difference being made up by the employer.

2. If an employee receives and retains compensation in the form of goods or services as an incident of his employment and if he is not required to exercise any discretion in order to receive the goods or services, the employer is required to pay only the difference between the fair market value of the goods and services and the minimum wage otherwise required to be paid by sections 290.500 to 290.530. The fair market value of the goods and services shall be computed on a weekly basis. The director shall provide by regulation a method of valuing the goods and services received by any employee in lieu of the wages otherwise required to be paid under the provisions of sections 290.500 to 290.530. He shall also provide by regulation a method of determining those types of goods and services that are an incident of employment the receipt of which does not require any discretion on the part of the employee.

(L. 1990 H.B. 1881 § 6, A.L. 2006 Adopted by Initiative, Proposition B, November 7, 2006)



Section 290.515 Physical or mental deficiency of employee, wage rate, determined by director, how.

Effective 07 Dec 2006, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

290.515. Physical or mental deficiency of employee, wage rate, determined by director, how. — After a public hearing at which any person may be heard, the director shall provide by regulation for the employment in any occupation of individuals whose earning capacity is impaired by physical or mental deficiency at wages lower than the wage rate applicable under sections 290.500 to 290.530. The individuals shall be employed as the director finds appropriate to prevent curtailment of opportunities for employment, to avoid undue hardship, and to safeguard the wage rate applicable under sections 290.500 to 290.530, except that no individual who maintains a production level within the limits required of other employees shall be paid less than the wage rate applicable under sections 290.500 to 290.530. Employees affected or their guardians shall be given reasonable notice of this hearing.

(L. 1990 H.B. 1881 § 7, A.L. 2006 Adopted by Initiative, Proposition B, November 7, 2006)



Section 290.517 Learners and apprentices, wage rate, determined by director, how.

Effective 07 Dec 2006, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

290.517. Learners and apprentices, wage rate, determined by director, how. — After a public hearing of which individual employees affected must be given reasonable notice, the director shall provide by regulation for the employment in any occupation, at wages lower than the wage rate applicable under sections 290.500 to 290.530, of such learners and apprentices as he finds appropriate to prevent curtailment of opportunities for employment. Such wage rate for learners and apprentices shall be not less than 90 cents less than the minimum wage established by sections 290.500 to 290.530. At no time may this provision be used for the purpose of evading the spirit and meaning of sections 290.500 to 290.530.

(L. 1990 H.B. 1881 § 8, A.L. 2006 Adopted by Initiative, Proposition B, November 7, 2006)



Section 290.520 Employer to keep records — director may inspect, records to be confidential.

Effective 07 Dec 2006, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

290.520. Employer to keep records — director may inspect, records to be confidential. — Every employer subject to any provision of sections 290.500 to 290.530 or any regulation issued under sections 290.500 to 290.530 shall make and keep for a period of not less than three years on or about the premises wherein any employee is employed or at some other premises which is suitable to the employer, a record of the name, address and occupation of each of his employees, the rate of pay, the amount paid each pay period to each employee, the hours worked each day and each workweek by the employee and any goods or services provided by the employer to the employee as provided in section 290.512. The records shall be open for inspection by the director by appointment. Where the records required under this section are kept outside the state, the records shall be made available to the director upon demand. Every such employer shall furnish to the director on demand a sworn statement of time records and information upon forms prescribed or approved by the director. All the records and information obtained by the department of labor and industrial relations are confidential and shall be disclosed only on order of a court of competent jurisdiction.

(L. 1990 H.B. 1881 § 9, A.L. 2006 Adopted by Initiative, Proposition B, November 7, 2006)



Section 290.522 Summary of law and wage rate, employer to post, how.

Effective 07 Dec 2006, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

290.522. Summary of law and wage rate, employer to post, how. — Every employer subject to any provision of sections 290.500 to 290.530 or of any regulations issued under sections 290.500 to 290.530 shall keep a summary of sections 290.500 to 290.530, approved by the director, and copies of any applicable wage regulations issued under sections 290.500 to 290.530, or a summary of the wage regulations posted in a conspicuous and accessible place in or about the premises wherein any person subject thereto is employed. Employers shall be furnished copies of the summaries and regulations by the state on request without charge.

(L. 1990 H.B. 1881 § 10, A.L. 2006 Adopted by Initiative, Proposition B, November 7, 2006)



Section 290.523 Rulemaking authority.

Effective 28 Aug 2008

Title XVIII LABOR AND INDUSTRIAL RELATIONS

290.523. Rulemaking authority. — The department may, in accordance with chapter 536, promulgate such rules and regulations as are necessary for the enforcement and administration of sections 290.500 to 290.530. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul* a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2008, shall be invalid and void.

(L. 2008 H.B. 1883 merged with H.B. 2041)

*Word "annual" appears in original rolls of H.B. 1883, 2008.



Section 290.525 Violations — penalty.

Effective 07 Dec 2006, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

290.525. Violations — penalty. — Any employer who hinders the director in the performance of his duties in the enforcement of sections 290.500 to 290.530 by any of the following acts is guilty of a class C misdemeanor:

(1) Refusing to admit the director to any place of employment;

(2) Failing to make, keep and preserve any records as required under the provisions of sections 290.500 to 290.530;

(3) Falsifying any record required under the provisions of sections 290.500 to 290.530;

(4) Refusing to make any record required under the provisions of sections 290.500 to 290.530 accessible to the director;

(5) Refusing to furnish a sworn statement of any record required under the provisions of sections 290.500 to 290.530 or any other information required for the proper enforcement of sections 290.500 to 290.530 to the director upon demand;

(6) Failing to post a summary of sections 290.500 to 290.530 or a copy of any applicable regulation as required;

(7) Discharging or in any other manner discriminating against any employee who has notified the director that he has not been paid wages in accordance with the provisions of sections 290.500 to 290.530, or who has caused to be instituted any proceeding under or related to sections 290.500 to 290.530, or who has testified or is about to testify in any such proceeding;

(8) Paying or agreeing to pay wages at a rate less than the rate applicable under sections 290.500 to 290.530. Payment at such rate for any week or portion of a week constitutes a separate offense as to each employee;

(9) Otherwise violating any provisions of sections 290.500 to 290.530.

­­

­

(L. 1990 H.B. 1881 § 11, A.L. 2006 Adopted by Initiative, Proposition B, November 7, 2006)



Section 290.527 Action for underpayment of wages, employee may bring — limitation.

Effective 07 Dec 2006, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

290.527. Action for underpayment of wages, employee may bring — limitation. — Any employer who pays any employee less wages than the wages to which the employee is entitled under or by virtue of sections 290.500 to 290.530 shall be liable to the employee affected for the full amount of the wage rate and an additional equal amount as liquidated damages, less any amount actually paid to the employee by the employer and for costs and such reasonable attorney fees as may be allowed by the court or jury. The employee may bring any legal action necessary to collect the claim. Any agreement between the employee and the employer to work for less than the wage rate shall be no defense to the action. All actions for the collection of any deficiency in wages shall be commenced within two years of the accrual of the cause of action.

(L. 1990 H.B. 1881 § 12, A.L. 2006 Adopted by Initiative, Proposition B, November 7, 2006)



Section 290.528 Minimum wage and employment benefits, limitations on political subdivisions.

Effective 28 Aug 2017

Title XVIII LABOR AND INDUSTRIAL RELATIONS

290.528. Minimum wage and employment benefits, limitations on political subdivisions. — 1. As used in this section, the following terms shall mean:

(1) “Employee”, an individual employed in this state by an employer;

(2) “Employer”, any individual, sole proprietorship, partnership, limited liability company, corporation, or any other entity that is legally doing business in this state; except that, the term “employer” shall not include any public employer, as defined in section 285.525;

(3) “Employment benefits”, anything of value that an employee may receive from an employer in addition to wages and salary. The term includes, but is not limited to, health, disability, retirement, profit-sharing, and death benefits; group accidental death and dismemberment benefits; paid or unpaid days off from work for holidays, sick leave, vacation, and personal necessity; and terms of employment, attendance, or leave policies;

(4) “Political subdivision”, any municipality, special district, local governmental body, county, city, town, or village.

2. Notwithstanding any other provisions of law to the contrary, no political subdivision shall establish, mandate, or otherwise require an employer to provide to an employee:

(1) A minimum or living wage rate; or

(2) Employment benefits;

­­

­

(L. 1990 H.B. 1881 § 13, A.L. 2006 Adopted by Initiative, Proposition B, November 7, 2006, A.L. 2017 H.B. 1194 & 1193)



Section 290.530 Law not to interfere with collective bargaining rights.

Effective 07 Dec 2006, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

290.530. Law not to interfere with collective bargaining rights. — Nothing in sections 290.500 to 290.530 shall be deemed to interfere with, impede, or in any way diminish the right of employees to bargain collectively with their employers through representatives of their own choosing in order to establish wages or other conditions of work in excess of the applicable minimum under the provisions of sections 290.500 to 290.530.

(L. 1990 H.B. 1881 § 14, A.L. 2006 Adopted by Initiative, Proposition B, November 7, 2006)



Section 290.550 Definitions.

Effective 28 Aug 1993

Title XVIII LABOR AND INDUSTRIAL RELATIONS

290.550. Definitions. — As used in sections 290.550 to 290.580, the following terms mean:

(1) "Laborers from nonrestrictive states", persons who are residents of a state which has not enacted state laws restricting Missouri laborers from working on public works projects in that state, as determined by the labor and industrial relations commission;

(2) "Missouri laborer", any person who has resided in Missouri for at least thirty days and intends to become or remain a Missouri resident;

(3) "A period of excessive unemployment", any month immediately following two consecutive calendar months during which the level of unemployment in the state has exceeded five percent as measured by the United States Bureau of Labor Statistics in its monthly publication of employment and unemployment figures;

(4) "Public works", projects defined as public works pursuant to section 290.210.

(L. 1993 H.B. 416 & 417 § 1)



Section 290.555 Law to apply to certain projects.

Effective 28 Aug 1993

Title XVIII LABOR AND INDUSTRIAL RELATIONS

290.555. Law to apply to certain projects. — Sections 290.550 to 290.580 apply to all labor on public works projects or improvements, whether skilled, semiskilled or unskilled, and whether manual or nonmanual except work done directly by any public utility company and not let to contract.

(L. 1993 H.B. 416 & 417 § 2)



Section 290.560 Certain laborers to be used on public works projects, when — contract provisions — exceptions.

Effective 28 Aug 1993

Title XVIII LABOR AND INDUSTRIAL RELATIONS

290.560. Certain laborers to be used on public works projects, when — contract provisions — exceptions. — Whenever there is a period of excessive unemployment in this state, every person who is charged with the duty, either by law or contract, of constructing or building any public works project or improvement for the state or any political subdivision, municipal corporation or other governmental unit thereof shall employ only Missouri laborers and laborers from nonrestrictive states on such project or improvement, and every contract let by any such person shall contain a provision requiring that such labor be used, except that other laborers may be used when Missouri laborers or laborers from nonrestrictive states are not available, or are incapable of performing the particular type of work involved, if so certified by the contractor and approved by the contracting officer.

(L. 1993 H.B. 416 & 417 § 3)



Section 290.565 Law not to apply to certain personnel.

Effective 28 Aug 1993

Title XVIII LABOR AND INDUSTRIAL RELATIONS

290.565. Law not to apply to certain personnel. — The provisions of sections 290.550 to 290.580 shall not apply to regularly employed nonresident executive, supervisory or technical personnel.

(L. 1993 H.B. 416 & 417 § 4)



Section 290.570 Federal projects, statutes not enforced, when.

Effective 28 Aug 1993

Title XVIII LABOR AND INDUSTRIAL RELATIONS

290.570. Federal projects, statutes not enforced, when. — In all contracts involving the expenditure of federal aid funds, sections 290.550 to 290.580 shall not be enforced in such manner as to conflict with any federal statutes or rules and regulations.

(L. 1993 H.B. 416 & 417 § 5)



Section 290.575 Penalties for failure to use certain laborers, when.

Effective 28 Aug 1993

Title XVIII LABOR AND INDUSTRIAL RELATIONS

290.575. Penalties for failure to use certain laborers, when. — Any person who knowingly fails to use Missouri laborers or laborers from nonrestrictive states as required in section 290.560 shall be guilty of an infraction. Each separate case of failure to use Missouri laborers or laborers from nonrestrictive states on such public works projects or improvements shall constitute a separate offense.

(L. 1993 H.B. 416 & 417 § 6)



Section 290.580 Department to enforce law — injunctive relief, when.

Effective 28 Aug 1993

Title XVIII LABOR AND INDUSTRIAL RELATIONS

290.580. Department to enforce law — injunctive relief, when. — Sections 290.550 to 290.580 shall be enforced by the department of labor and industrial relations, which, as represented by the attorney general, is empowered to sue for injunctive relief against the awarding of any contract or the continuation of any work under any contract for public works or improvements at a time when the provisions of sections 290.550 to 290.580 are not being met.

(L. 1993 H.B. 416 & 417 § 7)



Section 290.590 Labor organization membership, dues, and fees not required as condition of employment — definitions — violations, penalty — investigation of complaints — inapplicability, when.

Effective 28 Aug 2017

Title XVIII LABOR AND INDUSTRIAL RELATIONS

*290.590. Labor organization membership, dues, and fees not required as condition of employment — definitions — violations, penalty — investigation of complaints — inapplicability, when. — 1. As used in this section, the following terms shall mean:

(1) “Employer”, any individual, organization, partnership, state agency, political subdivision, corporation, or other legal entity which employs or has employed one or more individuals performing services for the entity within this state; and

(2) “Labor organization”, any organization of any kind or agency, or employee representation committee or union which exists for the purpose in whole or in part of dealing with employers concerning wages, rates of pay, hours of work, other conditions of employment, or other forms of compensation.

2. No person shall be required as a condition or continuation of employment to:

(1) Become, remain, or refrain from becoming a member of a labor organization;

(2) Pay any dues, fees, assessments, or other similar charges however denominated of any kind or amount to a labor organization; or

(3) In lieu of the payments listed under subdivision (2) of this subsection, pay to any charity or other third party any amount equivalent to, or on a pro rata basis, any dues, fees, assessments, or other charges required of members of a labor organization.

3. Any agreement, understanding, or practice, written or oral, implied or expressed, between any labor organization and employer that violates the rights of employees as guaranteed under this section is unlawful, null and void, and of no legal effect.

4. Any person who violates or directs another to violate any provision of this section shall be guilty of a class C misdemeanor.

5. (1) Any person injured as a result of any violation or threatened violation of this section shall be entitled to injunctive relief against any and all violators or persons threatening violations.

(2) Any person injured as a result of any violation or threatened violation of this section may recover any and all damages of any character resulting from such violation or threatened violation including costs and reasonable attorney fees. Such remedies shall be independent of and in addition to the other penalties and remedies prescribed under this section.

6. The prosecuting attorney or circuit attorney with jurisdiction over the location where a violation or threatened violation of this section occurs or the attorney general of this state shall investigate complaints of violation or threatened violation of this section, prosecute any person violating this section, and use all means at their command to ensure the effective enforcement of this section.

7. This section shall not apply:

(1) To employers and employees covered by the federal Railway Labor Act;

(2) To federal employers and employees;

(3) To employers and employees on exclusive federal enclaves;

(4) Where this section conflicts with or is preempted by federal law; or

(5) To any agreement between an employer and a labor organization entered into before August 28, 2017, but shall apply to any such agreement upon its renewal, extension, amendment, or modification in any respect after August 28, 2017.

(L. 2017 S.B. 19)

*Revisor's Note: On February 21, 2017, a petition for referendum (Chapter 116, RSMo) on Senate Substitute No. 2 for Senate Bill No. 19 was received by the Secretary of State's Office. On March 28, 2017, the official ballot title was certified by the Secretary of State (Section 116.180, RSMo) and approved for circulation in accordance with Article III, Section 52(a). On August 18, 2017, the Secretary of State's Office received 163 boxes of referendum petitions for Senate Substitute No. 2 for Senate Bill No. 19. On November 22, 2017, the Secretary of State issued a certificate of sufficiency certifying the referendum petition. The referendum petition will be placed on the November 6, 2018 ballot unless a different date is designated by the General Assembly.






Chapter 291 Industrial Inspection

Section 291.010 Director of section to furnish bond.

Effective 28 Aug 1945

Title XVIII LABOR AND INDUSTRIAL RELATIONS

*291.010. Director of section to furnish bond. — Before the director of the inspection section shall enter upon the duties of his office, he shall give a good and sufficient bond to the state of Missouri in the penal sum of twenty thousand dollars, to be approved by the attorney general as to form, and by the governor as to sufficiency, conditioned upon the faithful performance of the duties of his office, and that he will render an honest and accurate accounting of all funds which may come into his hands through the performance of his official duties, and said director shall be held liable on his official bond for any defalcations of any of his deputies, agents, assistants or other employees.

(RSMo 1939 § 10143, A.L. 1945 p. 1097 § 10141)

Prior revision: 1929 § 13169

*The Reorganization Act of 1974 transferred all the powers, duties and functions of the division of industrial inspection to the inspection section, by type I transfer, which was therein created, and provides that all employees of this section are to be employed pursuant to the provisions of the merit system law, Chap. 36.

CROSS REFERENCE:

Section of industrial inspection of department of labor and industrial relations created, 286.110



Section 291.020 Location of offices — assistant directors — powers and duties.

Effective 28 Aug 1945

Title XVIII LABOR AND INDUSTRIAL RELATIONS

291.020. Location of offices — assistant directors — powers and duties. — The principal office of the section shall be kept and maintained in Jefferson City, Missouri. In addition to the principal office in Jefferson City there shall be kept and maintained one branch office in the city of St. Louis, Missouri, and one branch office in Kansas City, Missouri, located in such quarters as may be designated by the director with the approval of the secretary of the labor and industrial relations commission of Missouri. Each of such branch offices shall be in charge of an assistant director of the inspection section and each such assistant director shall be empowered to do and perform in the name of the director any act which the director himself might perform, subject however to the supervision and approval of said director of the inspection section.

(RSMo 1939 § 10144, A.L. 1945 p. 1097 § 10142)

Prior revision: 1929 § 13170



Section 291.030 Employees to be retained and employed under merit system law.

Effective 28 Aug 1972

Title XVIII LABOR AND INDUSTRIAL RELATIONS

291.030. Employees to be retained and employed under merit system law. — 1. Subject to the provisions of the merit system law, chapter 36, the director of the department of labor and industrial relations shall employ and prescribe the duties and powers of such persons as may be required and may make expenditures within the appropriation therefor as may be necessary to carry out the purposes of the law.

2. Any person employed by the inspection section more than six months prior to August 13, 1972, shall be admitted to the qualifying examination covering the position held by him and may be retained at the discretion of the director provided that he attains a passing grade in such examination. Any employee appointed within six months prior to August 13, 1972, and any employee appointed from and after August 13, 1972, shall be appointed subject to the merit system law.

(RSMo 1939 § 10147, A.L. 1945 p. 1097, A.L. 1957 p. 569, A.L. 1965 p. 440, A.L. 1967 p. 382, A.L. 1972 H.B. 1260)

Prior revision: 1929 § 13173



Section 291.040 Salaries and compensation of subordinate officials.

Effective 28 Aug 1973

Title XVIII LABOR AND INDUSTRIAL RELATIONS

291.040. Salaries and compensation of subordinate officials. — The salaries and compensation of the subordinate officials and employees provided for in section 291.030, shall be paid in like manner and from the same source as the salary of the director of the inspection section, upon vouchers approved by the director. The salaries and compensation shall be as follows: Assistant director of the inspection section, not exceeding six thousand six hundred dollars per annum each; chief clerk, not exceeding six thousand six hundred dollars per annum; administrative secretary, not exceeding four thousand eight hundred dollars per annum; three special safety inspectors, not to exceed five thousand four hundred dollars per annum each; inspectors, not to exceed five thousand four hundred dollars per annum; secretary, not exceeding four thousand two hundred dollars per annum; and stenographer, not to exceed four thousand two hundred dollars per annum, except that the two stenographers who act as office managers in the two branches shall receive a salary not to exceed four thousand five hundred dollars per annum; statistician, not to exceed six thousand six hundred dollars per annum. Such compensation shall be paid the janitor as is fixed by the director, not to exceed the sum of two hundred dollars per month for the time employed.

(RSMo 1939 § 10148, A.L. 1945 p. 1097, A.L. 1953 p. 524, A.L. 1957 p. 569, A.L. 1965 p. 440, A.L. 1967 p. 382, A.L. 1973 S.B. 253)

Prior revision: 1929 § 13174



Section 291.050 Traveling expenses to be paid.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

291.050. Traveling expenses to be paid. — The director of the inspection section, his deputies, inspectors and other assistants and appointees shall be entitled to their actual traveling expenses when traveling within the state of Missouri on necessary business of the inspection section, which said expenses shall be paid on itemized accounts, approved by the director as other sectional expenses are approved and paid.

(RSMo 1939 § 10145)

Prior revision: 1929 § 13171



Section 291.060 Power and duties of director and deputies.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

291.060. Power and duties of director and deputies. — 1. The director of the inspection section may divide the state into districts, assign one or more deputy inspectors to each district, and may, at his discretion, change or transfer them from one district to another.

2. It shall be the duty of the director, his assistants or deputy inspectors, to make not less than two inspections during each year of all factories, warehouses, office buildings, freight depots, machine shops, garages, laundries, tenement workshops, bakeshops, restaurants, bowling alleys, pool halls, theaters, concert halls, moving picture houses, or places of public amusement, and all other manufacturing, mechanical and mercantile establishments and workshops. The last inspection shall be completed on or before the first day of October of each year, and the director shall enforce all laws relating to the inspection of the establishments enumerated heretofore in this section, and prosecute all persons for violating the same. Any municipal ordinance relating to said establishments or their inspection shall be enforced by the director.

3. The director, his assistants and deputy inspectors, may administer oaths and take affidavits in matters concerning the enforcement of the various inspection laws relating to these establishments; provided, that the provisions of this section shall not apply to mercantile establishments that employ less than ten persons that are located in towns and cities that have three thousand inhabitants or less.

(RSMo 1939 § 10179)

Prior revisions: 1929 § 13218; 1919 § 6782; 1909 § 7824

CROSS REFERENCES:

Child labor laws, director to enforce, 294.090

County superintendent of welfare, may act as deputy factory inspector, 205.920

Mattresses, laws regulating manufacture and sale, department of social services to enforce, Chap. 421



Section 291.065 Rules and regulations, how made, when effective — commission to hold hearings, exceptions.

Effective 28 Aug 1972

Title XVIII LABOR AND INDUSTRIAL RELATIONS

291.065. Rules and regulations, how made, when effective — commission to hold hearings, exceptions. — The director may adopt, amend or rescind rules and regulations necessary to implement any of the provisions of this law; provided, however, that no such rule or regulation shall be adopted except after a public hearing before the labor and industrial relations commission to be held after thirty days prior notice by public advertisement of the date, time and place of the hearing and opportunity given to the public to be heard. Thereafter, subject to the provisions of chapter 536, such rules and regulations are to become effective ten days after their approval by the commission, and after copies thereof have been filed in the office of the secretary of state. The adoption, amending or rescinding of rules and regulations relating to the internal management of the section shall not require prior approval of the labor and industrial relations commission, nor public hearing to become effective.

(L. 1972 H.B. 1260)



Section 291.070 Statistics assembled.

Effective 28 Aug 1949

Title XVIII LABOR AND INDUSTRIAL RELATIONS

291.070. Statistics assembled. — The inspection section shall collect, assort and systematize statistical details and information relating to the commercial, industrial, social, educational and sanitary conditions of the laboring classes of the state and to the permanent prosperity of the productive industries of the state.

(RSMo 1939 § 10153, A. 1949 S.B. 1106)

Prior revisions: 1929 § 13179; 1919 § 6738; 1909 § 7784



Section 291.080 Information gathered — blanks furnished.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

291.080. Information gathered — blanks furnished. — The director of the inspection section is hereby directed to collect any information he may deem necessary to carry out the objects of the department as set forth in section 291.070, and is hereby authorized to furnish suitable blanks to managers of public service corporations, county, city and township officers, and to the officers of prisons, penal and reformatory institutions, and it shall be the duty of all such managers and officers to furnish such information as the director may require and which may be in their possession with the least possible delay.

(RSMo 1939 § 10158)

Prior revisions: 1929 § 13184; 1919 § 6745; 1909 § 7791



Section 291.120 Annual report to governor.

Effective 28 Aug 1945

Title XVIII LABOR AND INDUSTRIAL RELATIONS

291.120. Annual report to governor. — The labor and industrial relations commission of Missouri, with the assistance of the director of the inspection section of the department of labor and industrial relations shall, on or before the first day of February of each year, present a report in writing to the governor, which shall contain statistical details relating to the operation of the section under sections 196.270 to 196.305, and chapters 290, 292 and 421, including such information as is contemplated by section 291.070.

(RSMo 1939 § 10154, A.L. 1945 p. 1097)

Prior revisions: 1929 § 13180; 1919 § 6740; 1909 § 7786



Section 291.130 Inspection fees — refusal of inspection — penalty.

Effective 28 Aug 1965

Title XVIII LABOR AND INDUSTRIAL RELATIONS

291.130. Inspection fees — refusal of inspection — penalty. — 1. The owner, superintendent, manager or other person in charge of every establishment inspected as provided by law shall pay to the state director of revenue the following fee for each inspection made in accordance with the provisions of sections 196.270 to 196.305, and chapters 292 and 421, or elsewhere authorized or required of said inspector by law to be made:

(1) For the inspection of every building or shop in which ten or less persons are employed or found at work, no charge shall be made;

(2) For the inspection of every building or shop in which more than ten and not exceeding fifteen persons are employed, the sum of three dollars;

(3) For the inspection of every building or shop in which more than fifteen and less than twenty-five persons are employed, the sum of four dollars;

(4) For the inspection of every building or shop in which more than twenty-five persons and less than fifty persons are employed, the sum of five dollars; and

(5) In every building or shop in which more than fifty persons are employed an additional fee of one dollar shall be charged and collected for every fifty additional persons employed, or any additional fraction thereof, and the fee herein provided for shall be due immediately upon completion of the inspection.

2. The owner, superintendent, manager or other person in charge of any establishment at the time of inspection shall furnish the inspector making the inspection a true statement of the number of persons employed in the establishment at the time of inspection, and any owner, superintendent, manager or other person in charge who fails or refuses to furnish such statement, or understates the number of persons employed in the establishment at the time of inspection, is guilty of a misdemeanor, and, upon conviction thereof, shall be fined not less than twenty-five dollars nor more than one hundred dollars for each offense.

3. Any person, firm or corporation, agent or manager, superintendent or foreman of any firm or corporation, whether acting for himself or for the firm or corporation, or by himself or through subagents or foreman, superintendent or manager, who refuses or attempts to prevent the admission of any inspector authorized by this chapter, upon or within the premises or building of any establishments or place which he is required by law to inspect at any reasonable business hour, or during working hours or in any manner interferes with the performance of the official duties of the inspector, or neglects or refuses to pay the inspection fee upon the completion of the inspection, is guilty of a misdemeanor, and, upon conviction thereof, shall be fined not less than twenty-five dollars nor more than one hundred dollars for each offense; except, that the owner or manager of any establishment inspected shall not be required to pay for more than two inspections between the first day of October of one year and thirtieth day of September of the next year, unless through noncompliance with the written orders of the inspector, additional inspections are necessary.

(RSMo 1939 § 10180, A.L. 1947 V. I p. 357, A.L. 1965 p. 440)

Prior revisions: 1929 § 13219; 1919 § 6783; 1909 § 7825



Section 291.140 Director to investigate serious accidents — recommendations.

Effective 28 Aug 1965

Title XVIII LABOR AND INDUSTRIAL RELATIONS

291.140. Director to investigate serious accidents — recommendations. — The director of the inspection section shall make an investigation of all accidents serious enough to require physical rehabilitation, under the provisions of the state board of rehabilitation, and make safety recommendations to the employers of the injured employees.

(L. 1965 p. 440 § 1)



Section 291.150 Director to make annual report to governor.

Effective 28 Aug 1965

Title XVIII LABOR AND INDUSTRIAL RELATIONS

291.150. Director to make annual report to governor. — The director shall also make and submit to the governor on or before the last Monday in January in each year, a report containing a full and complete account of the investigations, together with any other suggestions and recommendations he considers to be of value to the people of the state, which shall be laid before the next succeeding general assembly.

(L. 1965 p. 440 § 2)






Chapter 292 Health and Safety of Employees

Section 292.010 Notification of occupancy of factory.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

292.010. Notification of occupancy of factory. — Within one month after the occupancy of any factory, workshop or mill, the occupant shall notify the director in writing, of such occupancy.

(RSMo 1939 § 10199)

Prior revisions: 1929 § 13239; 1919 § 6804; 1909 § 7845



Section 292.020 Equipment to be guarded.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

292.020. Equipment to be guarded. — The belting, shafting, machines, machinery, gearing and drums in all manufacturing, mechanical and other establishments in this state, when so placed as to be dangerous to persons employed therein or thereabout while engaged in their ordinary duties, shall be safely and securely guarded when possible; if not possible, then notice of its danger shall be conspicuously posted in such establishments. Whenever the director of the inspection section, or his assistant, or deputy, finds that guards have not been installed or notice of danger posted, as required by the provisions of this section, he shall at once, in writing, order the owner or owners, or the person or persons in charge of the machinery, plant, establishment, or place, to make the alterations, additions, or repairs necessary within ten days; and if the said alterations, additions or repairs be not made within ten days from the date of such order, then such failure to make such alterations shall be deemed a violation of sections 292.010 to 292.250, and in addition to the penalties herein prescribed for such violations, the director or his assistant or deputy, shall be and is hereby empowered to, and he shall seal said defective appliance or appliances in such a manner as to render the same inoperative until said order of the director has been complied with.

(RSMo 1939 § 10182)

Prior revisions: 1929 § 13222; 1919 § 6786; 1909 § 7828

(1961) In action under this section for damages for injury to plaintiff's hand caught in wood elevator while working at defendant's charcoal manufacturing plant, plaintiff failed to make a submissible case by showing it was possible to safeguard the dangerous condition, and since plaintiff was aware of the danger, failure to warn was immaterial. Schnieders v. Stegeman (A.), 344 S.W.2d 645.



Section 292.030 Safety guards.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

292.030. Safety guards. — All power-driven circular saws must be provided with safety guards which raise and lower automatically for various thicknesses of material, and must also be provided with a kickback dog to prevent the board binding on the saw and flying back. Said appliances shall be subject to the approval of the director of the inspection section, his assistants or deputies.

(RSMo 1939 § 10183)

Prior revisions: 1929 § 13223; 1919 § 6787



Section 292.040 Minor not to clean or work in certain places about machinery.

Effective 28 Aug 2007

Title XVIII LABOR AND INDUSTRIAL RELATIONS

292.040. Minor not to clean or work in certain places about machinery. — No minor shall be required to clean any part of the mill, gearing or machinery while it is in motion in such establishment, nor shall any minor under the age of sixteen years be required to work between the fixed and traversing or the traversing parts of any machine while it is in motion by the action of steam, water, electricity or other mechanical power.

(RSMo 1939 § 10184, A.L. 2007 S.B. 613 Revision)

Prior revisions: 1929 § 13224; 1919 § 6788; 1909 § 7829



Section 292.050 Openings to be guarded.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

292.050. Openings to be guarded. — The openings of all hatchways, elevators and wellholes upon every floor of every manufacturing, mechanical or mercantile or public building in this state shall be protected by good and sufficient trapdoors or self-closing hatches or safety catches, or strong guard rails at least three feet high, and all due diligence shall be used to keep such trapdoors closed at all times, except when in actual use by the occupant of the building having the use and control of the same. Whenever the director of the inspection section, or one of his assistants or deputies, finds any violations of the foregoing requirement to guard hatchways, elevators and wellholes, he shall at once, in writing, notify the owner or owners thereof, or the person or persons in charge of said appliance or appliances, to make the necessary alterations, additions or repairs within ten days; and if said alterations, additions or repairs are not made within ten days from the date of such notice, the director or his assistant or deputy, shall seal such appliance or appliances in such a manner as to render the same inoperative until there has been compliance with the order of the director.

(RSMo 1939 § 10185)

Prior revisions: 1929 § 13225; 1919 § 6789; 1909 § 7830

(1978) This statute is only for protection of employees in building where elevator is located and does not preempt the field of elevator safety for municipalities to make regulations for the health and safety of the general public. Temple Building v. Building Code Board of Appeals of the City of Kansas City (A.), 567 S.W.2d 406.



Section 292.060 Fire escapes.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

292.060. Fire escapes. — All manufacturing, mechanical, mercantile or other establishments in this state, of two or more stories in height, in which twenty or more persons are employed above the first floor thereof, shall be provided with at least one or more outside iron fire escapes. For every twenty persons employed on every floor above the second floor of such establishment, there shall be one rope or portable fire escape, and each story shall be amply supplied with means of extinguishing fire.

(RSMo 1939 § 10186)

Prior revisions: 1929 § 13226; 1919 § 6790; 1909 § 7831

CROSS REFERENCE:

Fire escapes on buildings generally, Chap. 320



Section 292.070 Doors to open outward, not to be bolted, when.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

292.070. Doors to open outward, not to be bolted, when. — In all such establishments the main doors, both inside and outside, shall open outwardly, when the director, in writing, so directs; and no outside or inside door of any building wherein labor is employed shall be so locked, bolted or otherwise fastened during the hours of labor as to prevent egress.

(RSMo 1939 § 10187)

Prior revisions: 1929 § 13227; 1919 § 6791; 1909 § 7832

CROSS REFERENCE:

Doors to certain buildings to open outwardly, 320.070



Section 292.080 Explosives not to be placed near egress.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

292.080. Explosives not to be placed near egress. — No explosive or inflammable compound shall be used in any establishment in this state where labor is employed, in such place or manner as to obstruct or render hazardous the egress of operatives in case of fire.

(RSMo 1939 § 10189)

Prior revisions: 1929 § 13229; 1919 § 6793; 1909 § 7834



Section 292.090 Scaffolding — warning to those near building.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

292.090. Scaffolding — warning to those near building. — All scaffolds or structures used in or for the erection, repairing or taking down of any kind of building shall be well and safely supported, and of sufficient width, and so secured as to insure the safety of persons working thereon, or passing under or about the same, against the falling therein, or the falling of such materials or articles as may be used, placed or deposited thereon. All persons engaged in the erection, repairing or taking down of any kind of building shall exercise due caution and care so as to prevent injury or accident to those at work or nearby.

(RSMo 1939 § 10198)

Prior revisions: 1929 § 13238; 1919 § 6802; 1909 § 7843



Section 292.110 Ventilation.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

292.110. Ventilation. — All manufacturing, mechanical, mercantile and other establishments in this state shall be so ventilated as to render harmless all impurities, as near as may be.

(RSMo 1939 § 10192)

Prior revisions: 1929 § 13232; 1919 § 6796; 1909 § 7837



Section 292.120 Prevention of dust, smoke and gas.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

292.120. Prevention of dust, smoke and gas. — Every person, firm or corporation using any polishing wheel or machine of any character which generates dust, smoke or poisonous gases in its operation, shall provide each and every such wheel or machine with a hood, which shall be connected with a blower or suction fan of sufficient power to carry off said dust, smoke and gases and prevent its inhalation by those employed about said wheel or machine; and any violation of this section is hereby declared to be a misdemeanor, and a person, firm or corporation so violating this section shall, upon conviction, be punished by a fine of not less than one hundred dollars nor more than five hundred dollars for each and every offense. It shall be the duty of the director of the inspection section and his assistants and deputies to see that this section is enforced and to prosecute any violations thereof.

(RSMo 1939 § 10194)

Prior revisions: 1929 § 13234; 1919 § 6798; 1909 § 7839



Section 292.130 Director may order fan installed.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

292.130. Director may order fan installed. — In all establishments in this state wherein labor is employed, where any process is carried on by which dust or smoke is generated, the director of the inspection section and his assistants and deputies shall have the power and the authority to order that a fan or some other contrivance be put in to prevent the inhalation of such dust or smoke by employees.

(RSMo 1939 § 10195)

Prior revisions: 1929 § 13235; 1919 § 6799; 1909 § 7840



Section 292.140 Overcrowding in factories prohibited.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

292.140. Overcrowding in factories prohibited. — Where, in the opinion of the director, any establishment wherein labor is employed is so overcrowded with employees as to endanger health or safety, the director of the inspection section, when supported in his opinion by the opinion of some reputable physician, shall be authorized and empowered to prohibit such overcrowding.

(RSMo 1939 § 10196)

Prior revisions: 1929 § 13236; 1919 § 6800; 1909 § 7841



Section 292.150 Washrooms for women.

Effective 28 Aug 2007

Title XVIII LABOR AND INDUSTRIAL RELATIONS

292.150. Washrooms for women. — In every factory, workshop or other establishment in this state where girls or women are employed, where unclean work of any kind has to be performed, suitable places shall be provided for such girls or women to wash and dress.

(RSMo 1939 § 10190, A.L. 2007 S.B. 613 Revision)

Prior revisions: 1929 § 13230; 1919 § 6794; 1909 § 7835



Section 292.160 Separate water closets.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

292.160. Separate water closets. — Separate water closets shall be provided for the use of employees of either sex in manufacturing, mechanical, mercantile and other establishments in this state where persons of both sexes are employed.

(RSMo 1939 § 10191)

Prior revisions: 1929 § 13231; 1919 § 6795; 1909 § 7836



Section 292.180 Health and safety of employees to be protected — director may seal machinery, when.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

292.180. Health and safety of employees to be protected — director may seal machinery, when. — Whenever the director of the inspection section or one of his assistants or deputies, finds that the heating, lighting, ventilation or sanitary arrangements of any establishment where labor is employed is such as to be dangerous to the health or safety of employees therein or thereat, or the means of egress, in case of fire or other disaster, are not sufficient, or that the building, or any part thereof, is unsafe, or that the belting, shafting, gearing, elevators, drums or other machinery are located so as to be dangerous to employees, and not sufficiently guarded, or that the vats, pans, ladles or structures filled with molten or hot liquid, or any furnace, be not sufficiently surrounded with proper safeguards, or the platforms, passageways and other arrangements around, in or about any railroad yard or switch be such as to probably lead to injury or accident to those employed in, around, or about any such establishment or place, shall at once, in writing, order the owner or owners, or the person or persons in charge of such establishment or place to make the alterations or additions necessary within ten days; and if such alterations or additions be not made within ten days from the date of such order, then such failure to make such alterations shall be deemed a violation of sections 292.010 to 292.250, and in addition to the penalties herein prescribed for such violations, the director, or his assistant or deputy, shall be and is hereby empowered to, and he shall seal said defective appliance or appliances in such manner as to render the same inoperative until said order of the inspector has been complied with.

(RSMo 1939 § 10197)

Prior revisions: 1929 § 13237; 1919 § 6801; 1909 § 7842

CROSS REFERENCES:

Food handling establishments, sanitation requirements, 196.190 to 196.271

Inspection of mines and safety of miners, powers and duties of mine inspectors, Chap. 293

Public service commission, powers and duties in relation to health and safety of employees and public, 386.310



Section 292.190 All accidents to be reported.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

292.190. All accidents to be reported. — All accidents in manufacturing, mechanical, mercantile or other establishments or places within this state where labor is employed which prevent the injured person or persons from returning to work within four days after the injury, or which result in death, shall be reported by the person in charge of such establishment or place to the director of the inspection section or to one of the assistant or deputy inspectors provided for by law, and also to the city or county physician, when there be such an officer, which notice may be given by mail.

(RSMo 1939 § 10181)

Prior revisions: 1929 § 13221; 1919 § 6785; 1909 § 7827



Section 292.200 Offenses.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

292.200. Offenses. — It shall be unlawful and deemed a violation of sections 292.010 to 292.250 for any person to break, remove, alter or otherwise render ineffective, or to aid or abet or cause the same to be done, any guards installed, or the seal of any inspector affixed in accordance with the provisions of sections 292.010 to 292.250.

(RSMo 1939 § 10200)

Prior revisions: 1929 § 13240; 1919 § 6805



Section 292.210 Violation a misdemeanor — fines.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

292.210. Violation a misdemeanor — fines. — Any person or persons, firm or corporation, being the owner, agent, lessee or occupant of any manufacturing, mechanical, mercantile, or other establishment, business or calling in this state to which sections 292.010 to 292.250 apply, or any employee therein or thereat, who shall violate, or aid or abet in violating, any of the provisions of sections 292.010 to 292.250, shall be deemed guilty of a misdemeanor, and, upon conviction in any court of competent jurisdiction in this state, be fined for the first offense not less than twenty-five dollars nor more than two hundred dollars, and for each subsequent offense, not less than one hundred dollars nor more than five hundred dollars, and, in default of payment of such fine and costs, shall be committed to the common jail of the county or city in which the offense was committed until such fine and costs are fully paid.

(RSMo 1939 § 10201)

Prior revisions: 1929 § 13241; 1919 § 6806; 1909 § 7846



Section 292.220 Proceedings against whom when violated by corporation.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

292.220. Proceedings against whom when violated by corporation. — When any of the provisions of sections 292.010 to 292.250 are violated by a corporation, proceedings may be had against any of the officers or agents of such corporation who in any way participated in such violation by the corporation of which they are the officers or agents, and, upon conviction, such officers or agents shall be subject to the same penalty as in case of individuals so offending.

(RSMo 1939 § 10202)

Prior revisions: 1929 § 13242; 1919 § 6807; 1909 § 7847



Section 292.230 Prosecution where violation of other laws.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

292.230. Prosecution where violation of other laws. — In case of an offense which is a violation of sections 292.010 to 292.250 and of some other law of this state, then the director or assistant director may elect under which law he will prosecute; but where an offense is in violation of some other law of this state in relation to the protection of employees, but is not covered by sections 292.010 to 292.250, then it shall be the duty of the director or assistant director to prosecute for all such offenses under the law violated.

(RSMo 1939 § 10206)

Prior revisions: 1929 § 13246; 1919 § 6811; 1909 § 7851



Section 292.240 Fines, where paid.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

292.240. Fines, where paid. — All fines collected for violation of sections 292.010 to 292.250 shall be paid into the common school fund of the county in which the offense was committed.

(RSMo 1939 § 10203)

Prior revisions: 1929 § 13243; 1919 § 6808; 1909 § 7848



Section 292.250 Duty of prosecuting attorney.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

292.250. Duty of prosecuting attorney. — It is hereby made the express duty of the prosecuting attorney of each county or city in this state to lend all possible aid in all prosecutions for violation of the provisions of sections 292.010 to 292.250.

(RSMo 1939 § 10204)

Prior revisions: 1929 § 13244; 1919 § 6809; 1909 § 7849



Section 292.280 Inspection — duty and power of director of inspection section.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

292.280. Inspection — duty and power of director of inspection section. — The director of the inspection section is hereby required to at least twice a year thoroughly inspect each foundry in this state wherein four or more men are employed, and the said director shall have the power and authority by order to require the provision of section 292.260 to be carried out.

(RSMo 1939 § 10209)

Prior revisions: 1929 § 13250; 1919 § 6815



Section 292.290 Penalty.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

292.290. Penalty. — Any corporation, company or person failing to comply with an order made by the director of the inspection section to provide the facilities enumerated in section 292.260 shall be deemed guilty of a misdemeanor.

(RSMo 1939 § 10210)

Prior revisions: 1929 § 13251; 1919 § 6816



Section 292.300 Employer to provide protection to employees from diseases.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

292.300. Employer to provide protection to employees from diseases. — That every employer of labor in this state engaged in carrying on any work, trade or process which may produce any illness or disease peculiar to the work or process carried on, or which subjects the employee to the danger of illness or disease incident to such work, trade or process, to which employees are exposed, shall for the protection of all employees engaged in such work, trade or process, adopt and provide approved and effective devices, means or methods for the prevention of such industrial or occupational diseases as are incident to such work, trade or process.

(RSMo 1939 § 10211)

Prior revisions: 1929 § 13252; 1919 § 6817



Section 292.310 Articles considered dangerous to health.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

292.310. Articles considered dangerous to health. — The carrying on of any process, or manufacture, or labor in this state in which antimony, arsenic, brass, copper, lead, mercury, phosphorus, zinc, their alloys or salts or any poisonous chemicals, minerals, acids, fumes, vapors, gases, or other substances, are generated or used, employed or handled by the employees in harmful quantities, or under harmful conditions, or come in contact with in a harmful way, are hereby declared to be especially dangerous to the health of the employees.

(RSMo 1939 § 10212)

Prior revisions: 1929 § 13253; 1919 § 6818



Section 292.320 Employees to be furnished with clothing — respirators to be used while at work.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

292.320. Employees to be furnished with clothing — respirators to be used while at work. — Every employer in this state to which sections 292.300 to 292.440 apply shall provide for and place at the disposal of the employees so engaged, and shall maintain in good condition without cost to the employees, working clothes to be kept and used exclusively by such employees while at work and all employees therein shall be required at all times while they are at work to use and wear such clothing; and in all processes of manufacture or labor referred to in this section which are productive of noxious or poisonous dusts, adequate and approved respirators shall be furnished and maintained by the employer in good condition and without cost to the employees, and such employees shall use such respirators at all times while engaged in any work productive of noxious or poisonous dusts.

(RSMo 1939 § 10213)

Prior revisions: 1929 § 13254; 1919 § 6819



Section 292.330 Employees to be examined monthly by physician.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

292.330. Employees to be examined monthly by physician. — Every employer engaged in carrying on any process or manufacture referred to in section 292.310 shall, as often as once every calendar month, cause all employees who come into direct contact with the poisonous agencies or injurious processes referred to in section 292.310, to be examined by a competent licensed and reputable physician for the purpose of ascertaining if there exists in any employee any industrial or occupational disease or illness or any disease or illness due or incident to the character of the work in which the employee is engaged.

(RSMo 1939 § 10214)

Prior revisions: 1929 § 13255; 1919 § 6820



Section 292.340 Physician to make report to department of health and senior services — penalty for failure.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

292.340. Physician to make report to department of health and senior services — penalty for failure. — It is hereby made the duty of any licensed physician who shall make a physical examination of any employee under the provisions of section 292.330, to make within twenty-four hours a triplicate report thereof to the department of health and senior services of the state of Missouri upon blanks to be furnished by said department upon request, and if any such disease or illness is found, the physician shall so report, and if any such disease is found, the report shall state the name and address and business of such employer and the nature of the disease in precise and definite terms of all the diseases or illness with which the employee is afflicted and the probable extent and duration thereof, the name and business of employer, and the last place and length of employment; provided, that the failure of any such physician to receive blanks from the department of health and senior services for making such a report shall not excuse the physician from making the report as herein required. Any physician who shall fail to make a report as required by this section shall be deemed guilty of a misdemeanor and upon conviction shall be fined not less than fifty dollars, and in each case shall stand committed until such fine and costs are paid unless otherwise discharged by due process of law.

(RSMo 1939 § 10215)

Prior revisions: 1929 § 13256; 1919 § 6821



Section 292.350 Duty of director of department of health and senior services.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

292.350. Duty of director of department of health and senior services. — The director of the department of health and senior services shall, immediately upon receipt of any report from any physician in accordance with the provisions of section 292.340, transmit a copy thereof to the director of the inspection section, and a copy to the superintendent of the factory in which the employee is supposed to have contracted his ailment.

(RSMo 1939 § 10216)

Prior revisions: 1929 § 13257; 1919 § 6822



Section 292.360 Employer to provide dressing rooms, lavatories.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

292.360. Employer to provide dressing rooms, lavatories. — Every employer engaged in carrying on any process or manufacture or labor referred to in section 292.310, shall provide, separate and apart from the workshop in which such employees are engaged, a dressing room and lavatory for the use of such employees who are exposed to poisonous or injurious dusts, fumes and gases, and such lavatory shall be kept and maintained in a hygienic and sanitary manner and provided with a sufficient number of basins or spigots with adequate washing facilities, including hot and cold water, clean individual towels and soap, and sufficient shower baths, and the dressing room shall be furnished with compartment lockers, so that the ordinary street clothes of such employees shall be kept separate and apart from their working clothes. Male and female employees shall be provided for separately.

(RSMo 1939 § 10217)

Prior revisions: 1929 § 13258; 1919 § 6823



Section 292.370 Drinking fountains, ice water, to be provided employees.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

292.370. Drinking fountains, ice water, to be provided employees. — No employee shall take or be allowed to take any food or drink of any kind into any room or apartment in which any process or manufacture or labor referred to in section 292.310 is carried on, or in which poisonous substances or injurious or noxious fumes, dusts or gases are present as the result of such work or process being carried on in such room or apartment, and the employees shall not remain in any such room or apartment during the time allowed for meals, and suitable provision shall be made and maintained by the employer for enabling the employees to take their meals elsewhere in such place of employment, and a sufficient number of sanitary drinking fountains containing wholesome drinking water, and providing ice for same, shall be provided and maintained for the use of the employees within reasonable access and without cost to them.

(RSMo 1939 § 10218)

Prior revisions: 1929 § 13259; 1919 § 6824



Section 292.380 Workrooms to be kept in sanitary condition.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

292.380. Workrooms to be kept in sanitary condition. — All employers engaged in carrying on any process or manufacture or labor referred to in section 292.310, shall provide and maintain adequate devices for carrying off all poisonous or injurious fumes from any furnaces which may be employed in any such process or manufacture or labor, and shall also provide and maintain adequate and efficient facilities for carrying off all injurious dust, and the floors in any room or apartment where such work or process is carried on shall be kept and maintained in a smooth and hard condition, and no sweeping shall be permitted during working hours except where the floor in such workshop is dampened so as to prevent the raising of dust; and all ore, slag, dross and fume shall be kept in some room or apartment separate from the workrooms occupied by the employees, and all mixing and weighing of such ore, slag, dross or fume shall be done in such separate room or apartment, and all such material shall be dampened or covered before being handled or transported by employees.

(RSMo 1939 § 10219)

Prior revisions: 1929 § 13260; 1919 § 6825



Section 292.390 Prevention of dust.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

292.390. Prevention of dust. — When any flues or other apparatus are used in any such process or manufacture or labor referred to in section 292.310, and when such flues or other apparatus are being cleaned or emptied, the employer shall in every case provide and maintain a sufficient, adequate and efficient means or device, such as canvas bags or other approved device, or by dampening the dust, or some other efficient method for catching and collecting the dust and preventing it from unreasonably fouling or polluting the air in which the employees are obliged to work, and, wherever practicable, the dust occasioned in any process or manufacture referred to in section 292.310, and in any polishing or finishing therein, shall be dampened or wet down or covered, and every reasonable precaution shall be adopted by the employer to prevent the unnecessary creation or raising of dust, and all floors shall be washed or scrubbed at least once every working day; and such parts of the work or process as are especially dangerous to the employees, on account of poisonous fumes, dusts and gases, shall, where practicable, be carried on in separate rooms and under cover of some suitable and efficient device to remove the danger to the health of such employees as far as may be reasonably consistent with the manufacturing process, and the fixtures and tools employed in any such process or manufacture or labor, shall be thoroughly washed and cleaned at reasonable intervals.

(RSMo 1939 § 10220)

Prior revisions: 1929 § 13261; 1919 § 6826



Section 292.400 Hoppers, chutes, to be provided with covering.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

292.400. Hoppers, chutes, to be provided with covering. — All hoppers or chutes or similar devices used in the course of any process or manufacture referred to in section 292.310 shall be provided with a hood or covering, and an adequate and efficient apparatus or other proper device for the purpose of drawing away from the employees, noxious, poisonous or injurious dusts, and preventing the employees from coming into unnecessary contact therewith; and all conveyances or receptacles used for the transportation about or the storage in any place where any such process or manufacture or labor referred to in section 292.310 is carried on, shall be properly covered or dampened in such a way as to protect the health of the employees, and no refuse of a dangerous character incident to the work or process carried on in any such place shall be allowed to remain accumulated on the floors thereof.

(RSMo 1939 § 10221)

Prior revisions: 1929 § 13262; 1919 § 6827



Section 292.410 Duty of director of inspection section.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

292.410. Duty of director of inspection section. — It shall be the duty of the director of the inspection section to enforce the provisions of sections 292.300 to 292.440 and to prosecute all violations of the same before any associate circuit judge or any court of competent jurisdiction in this state, and for that purpose the director of the inspection section and his assistants are empowered to and shall visit and inspect, at least once a year, and at reasonable hours, and as often as practicable, all places of employment covered by the provisions of sections 292.300 to 292.440.

(RSMo 1939 § 10222)

Prior revisions: 1929 § 13263; 1919 § 6828



Section 292.420 Notices to be posted in rooms — to contain what.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

292.420. Notices to be posted in rooms — to contain what. — For the purpose of disseminating a general knowledge of the provisions of sections 292.300 to 292.440 and of the dangers to the health of employees in any work or process covered by the provisions of sections 292.300 to 292.440, the employer shall post in a conspicuous place in every room or apartment in which any such work or process is carried on, appropriate notices of the known dangers to the health of any such employees arising from such work or process, and simple instructions as to any known means of avoiding, so far as possible, the injurious consequences thereof, and the director of the inspection section shall have prepared a notice covering the salient features of sections 292.300 to 292.440, and furnish a reasonable number of copies thereof to employers in this state affected by the provisions of sections 292.300 to 292.440, which notice shall be posted by every such employer in a conspicuous place in every room or apartment in such place of employment. The notices required by this section shall be printed on cardboard of suitable character and the type used shall be such as to make them easily legible.

(RSMo 1939 § 10223)

Prior revisions: 1929 § 13264; 1919 § 6829



Section 292.430 Penalty for violation.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

292.430. Penalty for violation. — Any person, firm or corporation who shall, personally or through any agent violate any of the provisions of sections 292.300 to 292.440, or who fails or refuses to comply with any of its requirements, or who obstructs or interferes with any examination or investigation being made by the inspection section in accordance with the provisions of sections 292.300 to 292.440, or any employee who shall violate any of the provisions of sections 292.300 to 292.440, shall be deemed guilty of a misdemeanor and, on conviction thereof, shall be punished by a fine of not less than twenty-five dollars or more than two hundred dollars and in each case shall stand committed until such fine and costs are paid, unless otherwise discharged by due process of law.

(RSMo 1939 § 10224)

Prior revisions: 1929 § 13265; 1919 § 6830



Section 292.440 Employer defined.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

292.440. Employer defined. — In sections 292.300 to 292.440, unless the context otherwise requires, "employer" includes persons, partnerships and corporations.

(RSMo 1939 § 10225)

Prior revisions: 1929 § 13266; 1919 § 6831



Section 292.450 Applicability of sections 292.450 to 292.540.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

292.450. Applicability of sections 292.450 to 292.540. — The provisions of sections 292.450 to 292.540 shall apply only to cities that now have or may hereafter have a population of fifty thousand or more inhabitants.

(RSMo 1939 § 10234)

Prior revision: 1929 § 13277



Section 292.460 Outside ladder not to be used, when.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

292.460. Outside ladder not to be used, when. — No outside ladder shall be used in connection with the construction, repairing, alteration, removal, or any work whatsoever on any building more than two stories in height, as a stairway.

(RSMo 1939 § 10227)

Prior revision: 1929 § 13270



Section 292.470 Stairways to be kept lighted when in use.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

292.470. Stairways to be kept lighted when in use. — All stairways used in connection with the construction, repairing, alteration, removal, or any work whatsoever, on any building more than two stories in height, shall be kept lighted at all times during their use and shall have a handrail running the entire length of said stairway.

(RSMo 1939 § 10228)

Prior revision: 1929 § 13271



Section 292.480 To provide protection for persons engaged in building.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

292.480. To provide protection for persons engaged in building. — That all scaffolds, hoists, stays, ladders, supports, or other mechanical contrivances, erected or constructed by any person, firm or corporation, in this state, for the use in the erection, repairing, alteration, painting, tuckpointing, removal or any work whatsoever of any house, building, bridge, viaduct, or other structure, shall be erected and constructed, in a safe, suitable and proper manner, and shall be so erected and constructed, placed and operated, as to give proper and adequate protection to the life and limb of any person or persons, employed or engaged thereof, or passing under or by the same, and in such manner as to prevent the falling of any material that may be used or deposited thereon. Scaffolding or staging, swung or suspended from an overhead support, more than twenty feet from the ground or floor, shall have where practicable a safety rail properly bolted, secured and braced rising at least thirty-four inches above the floor, or main portion of such scaffolding or staging, and extending along the entire length of the outside and ends thereof, and properly attached thereto, and such scaffolding or staging shall be so fastened as to prevent the same from swaying from the building or structure.

(RSMo 1939 § 10226)

Prior revision: 1929 § 13269



Section 292.490 Must build proper supports — when.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

292.490. Must build proper supports — when. — If in any house, building or structure in process of erection or construction in this state (except a private house, used exclusively as a private residence), the distance between the enclosing walls is more than twenty-four feet, in the clear, there shall be built, kept and maintained, proper intermediate supports for the joists, which supports shall be either brick walls, or iron or steel columns, beams, trusses, or girders, and the floors in all such houses, buildings, or structures, in process of erection and construction, shall be designed and constructed in such manner as to be capable of bearing in all their parts, in addition to the weight of the floor construction, partitions and permanent fixtures, and mechanisms that may be set upon the same, a live load of fifty pounds for every square foot of surface in such floors, and it is hereby made the duty of the owner, lessee, builder or contractor or subcontractor of such house, building or structure, or the superintendent or agent of either, to see that all the provisions of this section are complied with.

(RSMo 1939 § 10229)

Prior revision: 1929 § 13272



Section 292.500 Duty of contractors and owners.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

292.500. Duty of contractors and owners. — All contractors and owners when constructing buildings in cities, where the plans and specifications require the floors to be arched between the beams thereof or where the floors or filling in between the floors are fireproof material or brick work, shall complete the flooring or filling in as the building progresses, to not less than within three tiers or beams below that on which the iron work is being erected. If the plans and specifications of such buildings do not require filling in between the beams of floors with brick or fireproof material, all contractors for carpenter work in course of construction shall lay the under flooring thereof or a safe temporary floor on each story as the building progresses to not less than within two stories, or floors below the one to which such building has been erected. Where double floors are not to be used, such owner or contractor shall keep planks over the floor, two stories or floors below where the work is being performed. If the floor beams are of iron or steel the contractor for the iron or steel work of buildings in the course of construction or the owners of such buildings, shall thoroughly plank over the entire tier of iron or steel beams on which the structural iron or steel work is being erected, except such spaces as may be reasonably required for the proper construction of such iron or steel work and the raising and lowering of materials, to be used in the construction of such building, or such spaces as may be designated by the plans and specifications for stairways and elevator shafts.

(RSMo 1939 § 10231)

Prior revision: 1929 § 13274



Section 292.510 Shafts or openings to be enclosed — railroads excepted.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

292.510. Shafts or openings to be enclosed — railroads excepted. — If the elevating machines or hoisting apparatus are used within a building in the course of constructing for the purpose of lifting material to be used in such construction, the contractor or owner shall cause the shafts or openings on floor where material is loaded to be completely enclosed on all sides; except opening not over eight feet high and the width of the elevating machines for loading purposes. On the other floors the shafts and all other openings shall be enclosed or fenced in on all sides by a substantial barrier or railing at least three feet in height; provided, however, that nothing in sections 292.450 to 292.540 shall apply to railroad corporations or companies who are using their own employees in the construction or repairing of any structure mentioned herein.

(RSMo 1939 § 10232)

Prior revision: 1929 § 13275



Section 292.520 Director to enforce provisions.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

292.520. Director to enforce provisions. — The chief officer in any city, town or village charged with the enforcement of local building laws, and the director of the inspection section are hereby charged with enforcing the provisions of sections 292.450 to 292.540; provided, that in all cities in this state, where a local building commissioner is provided for by law, such officer shall be charged with the duty of enforcing the provisions of sections 292.450 to 292.540, and in case of his failure, neglect or refusal so to do, the director of the inspection section shall, pursuant to the terms of sections 292.450 to 292.540, enforce the provisions thereof.

(RSMo 1939 § 10233)

Prior revision: 1929 § 13276



Section 292.530 Violation — penalty.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

292.530. Violation — penalty. — Any owner, contractor, subcontractor, foreman or other person, having charge of the erection, construction, repairing, alteration, removal, or painting of any building, bridge, viaduct or other structure within the provisions of sections 292.450 to 292.540, shall comply with all the terms thereof and any such owner, contractor, subcontractor, foreman or other person violating any of the provisions of sections 292.450 to 292.540 shall upon conviction thereof be fined not less than twenty-five dollars or more than five hundred dollars or imprisoned for not less than three months or more than six months, or both fined and imprisoned in the discretion of the court.

(RSMo 1939 § 10235)

Prior revision: 1929 § 13278



Section 292.540 Director to make inspection.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

292.540. Director to make inspection. — 1. Whenever it shall come to the notice of the director of the inspection section, or the local authority in any city, town or village in this state, charged with the duty of enforcing the building laws, that the scaffolding or the slings, hangers, blocks, pulleys, stays, braces, ladders, irons or ropes of any swinging or stationary scaffolding, platforms or other similar device, used in the construction, alteration, repairing, removing, cleaning or painting of buildings, bridges or viaducts, within this state are unsafe or liable to prove dangerous to the life or limb of any person the director of the inspection section, or such local authority or authorities shall immediately cause an inspection to be made of such scaffolding, platform or device, or the slings, hangers, blocks, pulleys, stays, braces, ladders, iron or other parts connected therewith.

2. If after examination such scaffolding, platform or device or any of such parts, is found to be dangerous to the life or limb of any person, the director of the inspection section, or such local authority shall at once notify the person responsible for its erection or maintenance, of such fact, and warn him against the use, maintenance or operation thereof, and prohibit the use thereof, and require the same to be altered, and reconstructed so as to avoid such danger. Such notice may be served personally upon the person responsible for its erection or maintenance or by conspicuously affixing it to the scaffolding, platform, or other such device, or the part thereof declared to be unsafe. After such notice has been so served or affixed, the person responsible thereof shall cease using and immediately remove such scaffolding, platform or other device, or part thereof, and alter or strengthen it in such manner as to render it safe.

3. The director of the inspection section, or any of his deputies, or such local authority, whose duty it is, under the terms of sections 292.450 to 292.540, to examine or test any scaffolding, platform or other similar device, or part thereof, required to be erected and maintained by this section, shall have free access at all reasonable hours, to any building, or structures, or premises containing such scaffolding, platform or other similar device, or parts thereof, or where they may be in use.

4. All swinging and stationary scaffolding, platforms, and other devices shall be so constructed as to bear four times the maximum weight required to be depended therein, or placed thereon, when in use, and such swinging scaffolding, platform or other device, shall not be so overloaded or overcrowded as to render the same unsafe or dangerous.

(RSMo 1939 § 10230)

Prior revision: 1929 § 13273



Section 292.560 Sale of tenement-made articles prohibited.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

292.560. Sale of tenement-made articles prohibited. — No person, firm or corporation shall knowingly sell or expose for sale any of the articles mentioned herein when such articles were made in violation of sections 292.550 to 292.570; and the director of the inspection section, his deputy or any officer appointed to enforce the provisions of sections 292.550 to 292.570, who shall find any such articles made in violation of the provisions of sections 292.550 to 292.570, or who shall find that the articles herein mentioned are made under unclean or unhealthy conditions, shall conspicuously affix thereto a label containing the words "tenement made" or "made under unhealthy conditions", as the case may be, printed in plain letters on a tag not less than two inches in length, and it shall be unlawful to remove such tag except by the permission of the director of the inspection section or the officer under whose direction such label was affixed.

(RSMo 1939 § 10237)

Prior revisions: 1929 § 13280; 1919 § 6835; 1909 § 7854



Section 292.570 Penalty.

Effective 28 Aug 1939

Title XVIII LABOR AND INDUSTRIAL RELATIONS

292.570. Penalty. — Any person, firm or corporation engaged in the manufacture or sale of the articles herein mentioned who shall violate or who shall fail to comply with the provisions of sections 292.550 to 292.570, shall be deemed guilty of a misdemeanor, and on conviction, shall be punished by a fine of not less than ten nor more than fifty dollars, or by imprisonment in the county jail for a period of not more than ten days, or by both such fine and imprisonment.

(RSMo 1939 § 10238)

Prior revisions: 1929 § 13281; 1919 § 6836; 1909 § 7855



Section 292.600 Definitions.

Effective 28 Aug 1993

Title XVIII LABOR AND INDUSTRIAL RELATIONS

292.600. Definitions. — As used in sections 292.600 to 292.625, the following terms mean:

(1) "Department", the state department of public safety;

(2) "District or local emergency planning committee", a committee established by the Missouri emergency response commission and may include one or more counties or cities in Missouri;

(3) "Employer", a person engaged in business and including the state and any political subdivision thereof;

(4) "Hazardous substance", any substance which is:

(a) Listed in Title III, Emergency Planning and Community Right-to-Know, of the federal Superfund Amendments and Reauthorization Act of 1986, Public Law 99-499; or

(b) A pesticide for which a registration has been cancelled or suspended under the provisions of section 281.260 or the federal Insecticide, Fungicide and Rodenticide Act of 1972, Public Law 92-516, as amended; or

(c) An extremely hazardous substance or hazardous chemical as defined in Title III, Emergency Planning and Community Right-to-Know, as enacted under the federal Superfund Amendments and Reauthorization Act of 1986, Public Law 99-499; and which an employer stores, uses or produces, but shall not include any substance which is a food or drug as defined in the federal Food, Drug and Cosmetic Act, 21 U.S.C., Section 321, et seq.; packaged for distribution to, and used by, the general public, including any product used by an employer in the same form, approximate amount, concentration, and manner as it is sold to the consumer; present in a physical state, volume, or concentration for which there is no valid and substantial evidence that a significant risk to human health may occur from exposure; used in a laboratory for experimentation, research, development or testing by or under the direct supervision of a technically qualified individual, provided that the toxic substance or mixture is not produced in the laboratory for commercial purposes;

(5) "Person", one or more individuals, partnerships, associations, corporations, business trusts, legal representatives or any organized group of persons.

(L. 1985 H.B. 507 & 139 § 1, A.L. 1987 H.B. 655, A.L. 1988 S.B. 765, A.L. 1993 H.B. 550)



Section 292.602 Missouri emergency response commission established — members — appointment, qualifications — terms — vacancies — removal for cause — expenses, powers and duties.

Effective 28 Aug 1996

Title XVIII LABOR AND INDUSTRIAL RELATIONS

292.602. Missouri emergency response commission established — members — appointment, qualifications — terms — vacancies — removal for cause — expenses, powers and duties. — 1. The "Missouri Emergency Response Commission", herein to be known as the commission, is hereby established and is officially domiciled in the department of public safety. The commission shall be composed of the director of the department of economic development, or his designee; the director of the department of natural resources, or his designee; the director of the department of public safety, or his designee; the director of the department of health and senior services, or his designee; six members appointed by the governor with the advice and consent of the senate; one to represent transporters of hazardous materials; one to represent Missouri industry; one to represent local government; one chief fire officer from a recognized fire department or fire protection district; one police officer of the rank of captain or above from a recognized county or municipal police department; and one to represent the general public and four members of the general assembly, two of whom shall be appointed by the speaker of the house and two of whom shall be appointed by the president pro tem of the senate. All members of the commission shall represent the general interest of the public and shall, to the extent practicable, have technical expertise in the emergency response field. No more than three members appointed by the governor shall be of the same political party. The terms of office for the members appointed by the governor shall be four years and until their successors are selected and qualified, except that, of those first appointed, two shall have a term of three years, two shall have a term of two years and two will have a term of one year. There is no limitation on the number of terms an appointed member may serve. The governor may appoint a member for the remaining portion of the unexpired term created by a vacancy. The governor may remove any appointed member for cause.

2. All members of the commission shall serve without compensation for their duties, but shall be reimbursed for necessary travel and other expenses incurred in the performance of their official duties.

3. The Missouri emergency response commission in conjunction with the department shall:

(1) Carry out those responsibilities designated under sections 292.600 to 292.625 and implement sections 292.600 to 292.625 and the Emergency Planning and Community Right-to-Know Act of 1986, Public Law 99-499, as amended, and all rules and regulations promulgated pursuant thereto, herein to be known as the Federal Act;

(2) Designate local emergency planning districts to facilitate preparation and implementation of emergency plans, appoint members of a local emergency planning committee for each local emergency planning district, support and coordinate the activities of such committees, review the emergency plans submitted by local emergency planning committees, and make recommendations to the local emergency planning committees regarding those plans;

(3) Establish a single filing point for all reports and filings that are required to be submitted to the commission under the provisions of sections 292.600 to 292.625 and the Federal Act;

(4) Accept, receive and administer grants or other funds or gifts from public and private agencies, including the federal government, for the purpose of carrying out the functions and responsibilities enumerated in sections 292.600 to 292.625;

(5) Provide assistance to the local emergency planning committees for the purpose of carrying out the functions and responsibilities enumerated in sections 292.600 to 292.625 and the Federal Act by utilizing all available expertise both public and private, including, but not limited to, the departments of natural resources, public safety and health;

(6) Provide training to local emergency planning committees and other local officials to accomplish the purposes and objectives of the Federal Act and the provisions of sections 292.600 to 292.625. The department of public safety will coordinate the provisions of such training and periodically report to the commission on training activities;

(7) Enter into such agreements with other state agencies, local governments and other political subdivisions of the state, the federal government and other persons as is determined to be appropriate to implement the Federal Act and the provisions of sections 292.600 to 292.625;

(8) Allot funds as specified in section 292.604 to local emergency planning committees;

(9) Develop a data management system to store and retrieve information submitted under the provisions of sections 292.600 to 292.625 and the Federal Act. The commission and the department will provide assistance to local emergency planning committees and fire departments, fire protection districts, volunteer fire protection services and others to make this information readily available to them for planning and emergency response purposes.

(L. 1989 H.B. 77, et al., A.L. 1992 S.B. 480, A.L. 1993 H.B. 550, A.L. 1996 S.B. 740)



Section 292.604 Funding of commission — distribution of funds.

Effective 28 Aug 1992

Title XVIII LABOR AND INDUSTRIAL RELATIONS

292.604. Funding of commission — distribution of funds. — 1. The duties and the responsibilities of the commission and department under sections 292.600 to 292.625 shall be funded by the chemical emergency preparedness fund and general revenue upon appropriation.

2. Such appropriations shall be distributed as follows:

(1) Sixty-five percent of the funds collected under subsection 2 of section 292.606 shall be provided to the local emergency planning committees for their responsibilities under sections 292.600 to 292.625 and the federal act as follows:

(a) Of the sixty-five percent provided in subdivision (1) of this subsection, one-third shall be equally distributed annually to each local emergency planning committee through the governing body of each county or a city not within a county or any city with a population greater than four hundred thousand and located in more than one county;

(b) Two-thirds shall be distributed to the local emergency planning committees through the county governing body or any city not within a county or any city with a population greater than four hundred thousand and located in more than one county, based on the number of facilities identified with hazardous chemicals as defined in section 311(e) of the federal act; and on the presence of highways, railroads, pipelines and other pertinent entities as the commission and the department may determine;

(c) When a local emergency planning district has been formed the moneys distributed under paragraphs (a) and (b) of this subdivision to any county governing body or any city not within a county or any city with a population greater than four hundred thousand, located in more than one county which is a part of a district shall immediately transfer such funds to the district committee;

(d) Funds provided to local emergency planning committees under this section shall be used for purposes specified by the commission and the department for carrying out the purposes of sections 292.600 to 292.625 and the federal act. Use of such funds for purposes other than those specified can result in refusal to provide additional funds to that jurisdiction. The commission and the department may recover, by appropriate legal means, any funds spent inconsistent with the grant or contract under which such funds were provided;

(2) Twenty-five percent of the funds collected under subsection 2 of section 292.606 shall be available to carry out the responsibilities of the commission and the department under sections 292.600 to 292.625 and the federal act;

(3) Ten percent of the funds collected under subsection 2 of section 292.606 shall be distributed to the division of fire safety in the department of public safety to be used for hazardous materials training courses to carry out the provisions of sections 292.600 to 292.625. Training programs provided under this subsection shall be reviewed by the commission.

3. Fees collected by the commission under section 292.606 shall be placed in the chemical emergency preparedness fund to carry out the responsibilities of the commission and the department under sections 292.600 to 292.625 and the federal act.

4. Private donations, federal grants, contracts, interest accruing to the fund, and other funds shall be administered by the department in conjunction with the commission for purposes of chemical emergency preparedness as specified in sections 292.600 to 292.625 and the federal act.

(L. 1989 H.B. 77, et al., A.L. 1992 S.B. 480)



Section 292.605 Employer to furnish certain information, to whom, form — on-site inspections, when — updating of information, when — information made available to public, by whom, fee.

Effective 28 Aug 1992

Title XVIII LABOR AND INDUSTRIAL RELATIONS

292.605. Employer to furnish certain information, to whom, form — on-site inspections, when — updating of information, when — information made available to public, by whom, fee. — 1. Every employer shall provide information and reports regarding the properties and nature of the hazardous substances which he stores, uses or produces to the local fire protection service, the department and the local emergency planning committee. Requirements for information under this subsection may be satisfied by the employer through the submission of an annual Tier II form as defined in 40 CFR Part 370 or other alternative methods of reporting approved by the department. Submittal to the department of a Tier II form or any other alternative method of reporting approved by the department shall satisfy the reporting requirements to the Missouri emergency response commission as directed under Title III of the Superfund Amendments and Reauthorization Act of 1986.

2. In addition to the information required in subsection 1 of this section, employers shall permit on-site inspections, as required by Title III, Emergency Planning and Community Right-to-Know, of the federal Superfund Amendments of 1986, Public Law 99-499, by the local fire chief or his representative, upon request, for the purpose of planning fire protection and emergency response activities. In addition to an on-site inspection, the employer shall provide a material safety data sheet or information by written description or diagram, if requested by the local fire protection service or local emergency planning committee regarding the kind, location, approximate quantities, hazardous nature and method of containment of hazardous substances which the employer stores, uses or produces at the facility. In addition to the information required by this subsection, the employer shall provide the fire protection service or local emergency planning committee with relevant information, through on-site inspection or written description or diagram, on all other hazardous substances, as defined in section 260.500, which the employer has knowledge are present at the facility in such form and quantity as to present a potential threat to public health and safety or the environment in the event of a fire or a release of the hazardous substance at the facility. For the purposes of this subsection, relevant information required of the employer on hazardous substances shall include the kind, location, approximate quantities, properties, hazardous characteristics and such other related information as the fire protection service may require to respond effectively to an emergency at the facility. Information required of the employer by the department of natural resources on hazardous waste pursuant to sections 260.350 to 260.432 which is made available or provided to the fire protection service shall satisfy the requirements for information on such substances under this subsection. Information required by this subsection shall be available to the general public, as required by Title III, Emergency Planning and Community Right-to-Know, of the federal Superfund Amendments and Reauthorization Act of 1986, Public Law 99-499.

3. On the Tier II form every employer shall provide the department, the local emergency planning committee, and the local fire protection service in which jurisdiction the employer's facility is located with the name and current address and telephone number of at least two individuals familiar with the kind, location, nature and approximate quantities of hazardous substances present in the facility who may be contacted in the event of an emergency.

4. All information required from the employer under sections 292.600 to 292.625 shall be updated each March first or more frequently if conditions change which may affect the ability of the fire protection service to respond effectively to an emergency occurring at the facility.

5. All information provided by the employer to the fire protection service, the local emergency planning committee, and the department as required by subsection 1 of this section shall be available to the general public from the fire protection service, local emergency planning committee or the department upon request. Any request for information shall be in writing. All requests for information shall be available during normal business hours for inspection by any affected employer. The fire protection service, the department or the local emergency planning committee may charge a fee sufficient to cover the actual cost of providing any requested information.

(L. 1985 H.B. 507 & 139 § 2, A.L. 1987 H.B. 655, A.L. 1988 S.B. 765, A.L. 1992 S.B. 480)



Section 292.606 Fees, certain employers, how much, due when, late penalty — deductions — excess credited when — agencies receiving funds, duties — use of funds, commission to establish criteria.

Effective 28 Aug 2012

Title XVIII LABOR AND INDUSTRIAL RELATIONS

292.606. Fees, certain employers, how much, due when, late penalty — deductions — excess credited when — agencies receiving funds, duties — use of funds, commission to establish criteria. — 1. Fees shall be collected for a period of six years from August 28, 2012.

2. (1) Any employer required to report under subsection 1 of section 292.605, except local governments and family-owned farm operations, shall submit an annual fee to the commission of one hundred dollars along with the Tier II form. Owners or operators of petroleum retail facilities shall pay a fee of no more than fifty dollars for each such facility. Any person, firm or corporation selling, delivering or transporting petroleum or petroleum products and whose primary business deals with petroleum products or who is covered by the provisions of chapter 323, if such person, firm or corporation is paying fees under the provisions of the federal hazardous materials transportation registration and fee assessment program, shall deduct such federal fees from those fees owed to the state under the provisions of this subsection. If the federal fees exceed or are equal to what would otherwise be owed under this subsection, such employer shall not be liable for state fees under this subsection. In relation to petroleum products "primary business" shall mean that the person, firm or corporation shall earn more than fifty percent of hazardous chemical revenues from the sale, delivery or transport of petroleum products. For the purpose of calculating fees, all grades of gasoline are considered to be one product, all grades of heating oils, diesel fuels, kerosenes, naphthas, aviation turbine fuel, and all other heavy distillate products except for grades of gasoline are considered to be one product, and all varieties of motor lubricating oil are considered to be one product. For the purposes of this section "facility" shall mean all buildings, equipment, structures and other stationary items that are located on a single site or on contiguous or adjacent sites and which are owned or operated by the same person. If more than three hazardous substances or mixtures are reported on the Tier II form, the employer shall submit an additional twenty dollar fee for each hazardous substance or mixture. Fees collected under this subdivision shall be for each hazardous chemical on hand at any one time in excess of ten thousand pounds or for extremely hazardous substances on hand at any one time in excess of five hundred pounds or the threshold planning quantity, whichever is less, or for explosives or blasting agents on hand at any one time in excess of one hundred pounds. However, no employer shall pay more than ten thousand dollars per year in fees. Moneys acquired through litigation and any administrative fees paid pursuant to subsection 3 of this section shall not be applied toward this cap.

(2) Employers engaged in transporting hazardous materials by pipeline except local gas distribution companies regulated by the Missouri public service commission shall pay to the commission a fee of two hundred fifty dollars for each county in which they operate.

(3) Payment of fees is due each year by March first. A late fee of ten percent of the total owed, plus one percent per month of the total, may be assessed by the commission.

(4) If, on March first of each year, fees collected under this section and natural resources damages made available pursuant to section 640.235 exceed one million dollars, any excess over one million dollars shall be proportionately credited to fees payable in the succeeding year by each employer who was required to pay a fee and who did pay a fee in the year in which the excess occurred. The limit of one million dollars contained herein shall be reviewed by the commission concurrent with the review of fees as required in subsection 1 of this section.

3. Beginning January 1, 2013, any employer filing its Tier II form pursuant to subsection 1 of section 292.605 may request that the commission distribute that employer's Tier II report to the local emergency planning committees and fire departments listed in its Tier II report. Any employer opting to have the commission distribute its Tier II report shall pay an additional fee of ten dollars for each facility listed in the report at the time of filing to recoup the commission's distribution costs. Fees shall be deposited in the chemical emergency preparedness fund established under section 292.607. An employer who pays the additional fee and whose Tier II report includes all local emergency planning committees and fire departments required to be notified under subsection 1 of section 292.605 shall satisfy the reporting requirements of subsection 1 of section 292.605. The commission shall develop a mechanism for an employer to exercise its option to have the commission distribute its Tier II report.

4. Local emergency planning committees receiving funds under section 292.604 shall coordinate with the commission and the department in chemical emergency planning, training, preparedness, and response activities. Local emergency planning committees receiving funds under this section, section 260.394, sections 292.602, 292.604, 292.605, 292.615 and section 640.235 shall provide to the commission an annual report of expenditures and activities.

5. Fees collected by the department and all funds provided to local emergency planning committees shall be used for chemical emergency preparedness purposes as outlined in sections 292.600 to 292.625 and the federal act, including contingency planning for chemical releases; exercising, evaluating, and distributing plans, providing training related to chemical emergency preparedness and prevention of chemical accidents; identifying facilities required to report; processing the information submitted by facilities and making it available to the public; receiving and handling emergency notifications of chemical releases; operating a local emergency planning committee; and providing public notice of chemical preparedness activities. Local emergency planning committees receiving funds under this section may combine such funds with other local emergency planning committees to further the purposes of sections 292.600 to 292.625, or the federal act.

6. The commission shall establish criteria and guidance on how funds received by local emergency planning committees may be used.

(L. 1992 S.B. 480, A.L. 2001 H.B. 453, A.L. 2012 H.B. 1251 merged with H.B. 1647)



Section 292.607 Chemical emergency preparedness fund established — reversion to general revenue, prohibited.

Effective 28 Aug 1989

Title XVIII LABOR AND INDUSTRIAL RELATIONS

292.607. Chemical emergency preparedness fund established — reversion to general revenue, prohibited. — 1. The "Chemical Emergency Preparedness Fund" is hereby established. Funds appropriated under section 292.604, private donations, federal grants, contracts, and other funds provided to the commission and the department for distribution as provided in section 292.604 shall be placed in the chemical emergency preparedness fund. Notwithstanding the provisions of section 33.080 to the contrary, funds in the chemical emergency preparedness fund shall not revert to the general revenue fund. Interest accruing to the fund shall be part of the fund.

2. The chemical emergency preparedness fund shall, upon appropriation, be used to implement the provisions of sections 292.600 to 292.625.

(L. 1989 H.B. 77, et al.)



Section 292.610 Employer's trade secrets, department to protect — disclosure of by public employees and officers, penalty.

Effective 28 Aug 1988

Title XVIII LABOR AND INDUSTRIAL RELATIONS

292.610. Employer's trade secrets, department to protect — disclosure of by public employees and officers, penalty. — 1. Trade secret claims by an employer shall be made to the department and subject to the same protection as and treated in a manner similar to and authorized by Title III, Emergency Planning and Community Right-to-Know, of the federal Superfund Amendments and Reauthorization Act of 1986, Public Law 99-499.

2. No officer, employee, or agent of any state or municipal department, agency, commission members, members and employees of district and local emergency planning committees, or authority shall disclose to anyone in any manner any record or portions thereof protected pursuant to the provisions of sections 292.600 to 292.625 and Title III, Emergency Response and Community Right-to-Know, of the federal Superfund Amendments and Reauthorization Act of 1986, Public Law 99-499, which are within his custody or knowledge for as long as such record or portions thereof shall be so exempted or until a final judicial denial of such exemption is rendered. Any person who violates any provision of this section commits the crime of misuse of official information and may be punished as provided in section 576.050.

(L. 1985 H.B. 507 & 139 § 3, A.L. 1988 S.B. 765)



Section 292.613 Rules and regulations, department to promulgate — procedure.

Effective 28 Aug 1995

Title XVIII LABOR AND INDUSTRIAL RELATIONS

292.613. Rules and regulations, department to promulgate — procedure. — The department shall have the authority to promulgate, after public hearing, rules and regulations to carry out the provisions of sections 292.600 to 292.625 and to meet the reporting requirements of Title III, Emergency Planning and Community Right-to-Know, of the federal Superfund Amendments and Reauthorization Act of 1986, Public Law 99-499. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1988 S.B. 765, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 292.615 Violations, attorney general to bring action — jurisdiction, circuit court — penalties, limit, payable to general revenue — civil actions, by whom, why, commission approval — actions against local committee, by whom, why — access for investigation, procedure.

Effective 28 Aug 1992

Title XVIII LABOR AND INDUSTRIAL RELATIONS

292.615. Violations, attorney general to bring action — jurisdiction, circuit court — penalties, limit, payable to general revenue — civil actions, by whom, why, commission approval — actions against local committee, by whom, why — access for investigation, procedure. — 1. The attorney general shall bring an action in circuit court against any employer knowingly and intentionally violating the provisions of sections 292.600 to 292.625. In any such action the circuit court shall have jurisdiction to restrain violations of the provisions of sections 292.600 to 292.625 and to levy appropriate penalties, including reasonable attorney's fees and costs, of not more than five thousand dollars per violation for each day of violation. Any civil penalty assessed for the violation of any of the provisions of sections 292.600 to 292.625 shall be payable to the general revenue fund.

2. The commission, local emergency planning committees or fire protection services may, on their own initiative or on behalf of any person, commence a civil action against an employer for failure to submit the required Tier II form after thirty days of such employer being notified by the commission that such employer is not in compliance. A local emergency planning committee or fire protection service commencing a civil action shall seek commission approval in advance of such action and cooperate with the commission and the department in the legal process. Any violations of section 260.394, sections 292.602, 292.604, 292.605, 292.606, 292.615 and section 640.235 shall constitute a class C misdemeanor.

3. Any employer, the department, or the Missouri emergency response commission may commence a civil action against a local emergency planning committee for failure to use fees collected under section 292.604 for the purposes specified in sections 292.600 to 292.625 or for use of fees collected under section 292.604 for purposes other than those specified in sections 292.600 to 292.625. The department and the commission may recover, by appropriate legal means, any funds spent inconsistent with the purposes specified in sections 292.600 to 292.625.

4. The Missouri emergency response commission may commence a civil action against a local emergency planning committee that fails to provide information as required in subsection 4 of section 292.606.

5. No person shall refuse entry or access for the purpose of investigating possible violations of sections 292.600 to 292.625 or the federal act by an authorized representative of the department who presents appropriate credentials, nor obstruct or hamper the representative. A suitably restricted search warrant, upon showing of probable cause in writing and upon oath, may upon application be issued by any court of competent jurisdiction to any such representative for the purpose of enabling the representative to investigate or respond to possible violations of sections 292.600 to 292.625 or the federal act.

(L. 1985 H.B. 507 & 139 § 4, A.L. 1987 H.B. 655, A.L. 1988 S.B. 765, A.L. 1992 S.B. 480)



Section 292.617 Explosive or blasting agents, temporary storage — notification of local fire department and certain others — content of report, exceptions — visible markings on buildings, rooms and containers, requirements, exceptions — motor vehicles, rolling stock and airplanes, markings by federal government.

Effective 28 Aug 1990

Title XVIII LABOR AND INDUSTRIAL RELATIONS

292.617. Explosive or blasting agents, temporary storage — notification of local fire department and certain others — content of report, exceptions — visible markings on buildings, rooms and containers, requirements, exceptions — motor vehicles, rolling stock and airplanes, markings by federal government. — 1. Owners and operators of facilities where one hundred pounds or more of explosives or blasting agents as defined in Title 49, Code of Federal Regulations, Part 173, Subpart C are temporarily stored shall file such reports as required under section 292.605 whenever such explosive materials are stored in a particular facility for more than fifteen days and each time such explosive materials are relocated to a new site for storage of more than fifteen days duration, except that when such explosive materials are stored in any facility for less than fifteen days such reports shall not be required and the facility owner or operator shall, within twenty-four hours of the arrival of such explosive materials at the facility, notify the local fire department in the jurisdiction where the facility is located that such explosive materials are temporarily stored in that facility and shall describe the contents and amount of the explosive materials stored therein. The provisions of this subsection concerning explosive materials shall apply to owners and operators of facilities where explosives are temporarily stored prior to use at that facility or location and shall not apply to storage by manufacturers and distributors prior to sale or to such material while in transit provided that the transporter is in compliance with the United States Department of Transportation regulation.

2. All facilities required to submit reports under sections 292.600 to 292.625, except those facilities having an emergency response policy or facilities located in a fire protection district or municipality having a fire protection code, shall provide visible markings on the outside of buildings, rooms and containers where hazardous substances are present. These markings shall conform to the National Fire Protection Association Standard Number 704 or with other federal laws or regulations, or in the case of containers, may as an option comply with Safety and Health Administration Hazard Communication Rule, 29 CFR 1910.1200(f). To avoid duplication of markings, marking requirements of the United States Department of Transportation shall satisfy the requirements in regard to motor vehicles, rolling stock and aircraft.

(L. 1989 H.B. 77, et al., A.L. 1990 S.B. 719)



Section 292.623 Immunity from liability for official actions by members of commission and local emergency planning committee, exceptions.

Effective 28 Aug 1989

Title XVIII LABOR AND INDUSTRIAL RELATIONS

292.623. Immunity from liability for official actions by members of commission and local emergency planning committee, exceptions. — Members of the Missouri emergency response commission and members of local emergency planning committees appointed by the commission shall not be liable for damages incurred as a result of actions taken by them when acting in their capacities pursuant to sections 292.600 to 292.625, or the federal act. This protection from liability shall not apply for acts or omissions which result from intentional wrongdoing or gross negligence.

(L. 1989 H.B. 77, et al.)



Section 292.625 Additional duties of department.

Effective 28 Aug 1988

Title XVIII LABOR AND INDUSTRIAL RELATIONS

292.625. Additional duties of department. — The department shall:

(1) Exercise general supervision of the administration and enforcement of sections 292.600 to 292.625 and all rules and regulations adopted or issued hereunder;

(2) Retain, employ, provide for and compensate, within appropriations available therefor, such personnel as may be necessary to carry out the provisions of sections 292.600 to 292.625;

(3) Budget and receive duly appropriated moneys for expenditures to carry out the provisions of sections 292.600 to 292.625;

(4) Accept, receive and administer grants or other funds or gifts from public and private agencies, including the federal government, for the purpose of carrying out the functions and responsibilities enumerated in sections 292.600 to 292.625. Funds received by the department pursuant to this section shall be deposited with the state treasurer and held and disbursed by him in accordance with the appropriations of the general assembly;

(5) Work with local emergency planning committees to accomplish the purposes and objectives of sections 292.600 to 292.625.

(L. 1988 S.B. 765)



Section 292.630 Portable toilets required at certain construction projects.

Effective 28 Aug 1995

Title XVIII LABOR AND INDUSTRIAL RELATIONS

292.630. Portable toilets required at certain construction projects. — 1. At all construction projects at which twenty people or more are engaged in the performance of work, the primary employer or contractor at such project shall provide at least one portable toilet for each twenty people; except that, the provisions of this section shall not apply to any railroad company.

2. The provisions of this section shall be enforced by the department of labor and industrial relations through the division of labor standards. Upon a finding by a court of competent jurisdiction that a primary employer or contractor has willfully violated or omitted to comply with the requirements of this section, such person or persons shall be subject to penalty as provided by section 290.340.

(L. 1995 S.B. 96 § 2)



Section 292.650 Hepatitis B immunization for at-risk state employees — departments to determine, duties.

Effective 28 Aug 1997

Title XVIII LABOR AND INDUSTRIAL RELATIONS

292.650. Hepatitis B immunization for at-risk state employees — departments to determine, duties. — 1. In accordance with the adopted standards which are consistent with the accepted public health practices and recommendations of the United States Centers for Disease Control, the state of Missouri shall offer the hepatitis B immunization to every employee of the state of Missouri who is determined to be at risk for contracting hepatitis B, as defined by the federal Occupational Safety and Health Administration blood borne pathogens standard.

2. The department of health and senior services, in conjunction with the division of personnel in the office of administration, shall provide materials to allow each department of the state to determine if any state employees of the department are at risk for occupational exposure to hepatitis B.

3. Every department of the state shall determine which, if any, state employees of the department are at-risk employees for occupational exposure to hepatitis B. After such determination, every department shall provide the department of health and senior services with the number of employees, if any, who are determined to be at risk. The department of health and senior services shall provide materials for such at-risk employees regarding occupational exposure to hepatitis B to be distributed by any department reporting an at-risk employee.

4. Every department shall distribute the materials regarding occupational exposure to hepatitis B provided by the department of health and senior services to all identified at-risk department employees. Every department shall determine the number of at-risk employees requesting the hepatitis B vaccination.

5. Every department shall provide the hepatitis B vaccine to every identified at-risk employee requesting the hepatitis B vaccination and shall determine the procedure for administering the hepatitis B vaccine to such employees.

(L. 1997 H.B. 635 § 1, subsecs. 1 to 5)



Section 292.655 Definitions — needles used by employers in conduct of business, any commercially available may be used.

Effective 28 Aug 2012

Title XVIII LABOR AND INDUSTRIAL RELATIONS

292.655. Definitions — needles used by employers in conduct of business, any commercially available may be used. — 1. For purposes of this section, the following terms mean:

(1) "Engineered injury protection device", a mechanical device or feature to a device that renders the needle incapable of inflicting a needlestick injury either by:

(a) Destruction of the medical needle sharp metal point at the point of procedure or use; or

(b) Covering the sharp end of the needle at the time the needle is removed from the skin of the subject human or animal.

­­

­

(2) "Medical needles", hypodermic needles or other similar hollow-bore needles, syringes, or blood extraction apparatus with a primary function to penetrate the skin of a living human or animal.

2. Employers that use medical needles in the routine course of conducting business in the state may use any commercially available engineered injury protection device that can be reasonably expected to reduce the risk of accidental needlestick injuries to employees, patients, or customers.

3. This section shall not apply to needles for sewing dead animal skins or parts, fish hooks, gaffs, animal tags, or other similar sharp objects related to animals but unrelated to health care or testing of live animals. This section shall not apply to any veterinary care provided by a licensed veterinarian or veterinary care provider in or outside of a designated veterinary office, including but not limited to a ranch, farm, or private residence being provided in the scope of veterinary practices under chapter 340.

(L. 2012 H.B. 1647)



Section 292.656 Medical needles, employer use of OSHA- or FDA-approved devices permitted.

Effective 28 Aug 2012

Title XVIII LABOR AND INDUSTRIAL RELATIONS

292.656. Medical needles, employer use of OSHA- or FDA-approved devices permitted. — Notwithstanding any provision of section 292.655 to the contrary, employers that use medical needles in the routine course of conducting business in this state may use any Occupational Safety and Health Administration- or Food and Drug Administration-approved device.

(L. 2012 H.B. 1647 § 1)



Section 292.675 Definitions — on-site training required — workers to maintain documentation of completion of training — resolution or ordinance required — violations, penalty — rulemaking authority.

Effective 07 Jul 2009, see footnote

Title XVIII LABOR AND INDUSTRIAL RELATIONS

*292.675. Definitions — on-site training required — workers to maintain documentation of completion of training — resolution or ordinance required — violations, penalty — rulemaking authority. — 1. As used in this section, the following terms shall mean:

(1) "Construction", construction, reconstruction, demolition, painting and decorating, or major repair;

(2) "Contractor", any person entering into a contract with a public body for construction of public works which employs on-site employees for purposes of completion of the contract;

(3) "Department", the department of labor and industrial relations;

(4) "On-site employee", laborers, workmen, drivers, equipment operators, and craftsmen employed by contractors and subcontractors to be directly engaged in construction at the site of the public works. "Directly engaged in construction" shall mean work performed in the actual erection of the structure or completion of the improvement constituting the public works. In addition, employees working at a nearby or adjacent facility used by the contractor or subcontractor for construction of the public works shall be deemed on-site employees. Persons engaged solely in the transportation of materials, fuel, or equipment to the site of the public works shall not be deemed to be directly engaged in construction;

(5) "Person", any natural person, joint venture, partnership, corporation, or other business or legal entity;

(6) "Public body", the state of Missouri or any officer, official, authority, board or commission of the state, or other political subdivision thereof, or any institution supported in whole or in part by public funds;

(7) "Public works", all fixed works constructed for public use or benefit or paid for wholly or in part out of public funds. "Public works" includes any work done directly by any public utility company when performed by it pursuant to the order of the public service commission or other public authority whether or not it be done under public supervision or direction or paid for wholly or in part out of public funds when let to contract by said utility;

(8) "Subcontractor", any person entering into a subcontract with a contractor for construction of public works which employs on-site employees for purposes of completion of the contract.

2. Any contractor for any public body for purposes of construction of public works and any subcontractor to such contractor shall provide a ten-hour Occupational Safety and Health Administration (OSHA) construction safety program for their on-site employees which includes a course in construction safety and health approved by OSHA or a similar program approved by the department which is at least as stringent as an approved OSHA program, unless such employees have previously completed the required program. All employees who have not previously completed the program are required to complete the program within sixty days of beginning work on such construction project.

3. Any employee found on a work site subject to this section without documentation of the successful completion of the course required under subsection 2 of this section shall be afforded twenty days to produce such documentation before being subject to removal from the project.

4. The public body shall specify the requirements of this section in the resolution or ordinance and in the call for bids for the contract. The contractor to whom the contract is awarded and any subcontractor under such contractor shall require all on-site employees to complete the ten-hour training program required under subsection 2 of this section or such employees must hold documentation of prior completion of the program. The public body awarding the contract shall include this requirement in the contract. The contractor shall forfeit as a penalty to the public body on whose behalf the contract is made or awarded, two thousand five hundred dollars plus one hundred dollars for each employee employed by the contractor or subcontractor, for each calendar day, or portion thereof, such employee is employed without the required training. The penalty shall not begin to accrue until the time period in subsections 2 and 3 of this section have elapsed. The public body awarding the contract shall include notice of these penalties in the contract. The public body awarding the contract shall withhold and retain therefrom all sums and amounts due and owing as a result of any violation of this section when making payments to the contractor under the contract. The contractor may withhold from any subcontractor sufficient sums to cover any penalties the public body has withheld from the contractor resulting from the subcontractor's failure to comply with the terms of this section. If the payment has been made to the subcontractor without withholding, the contractor may recover the amount of the penalty resulting from the fault of the subcontractor in an action maintained in the circuit court in the county in which the public works project is located from the subcontractor.

5. In determining whether a violation of this section has occurred, and whether the penalty under subsection 4 of this section shall be imposed, the department shall investigate any claim of violation. Upon completing such investigation, the department shall notify the public body and any party found to be in violation of this section of its findings and whether a penalty shall be assessed. Determinations under this section may be appealed in the circuit court in the county in which the public works project is located.

6. If the contractor or subcontractor fails to pay the penalty within forty-five days following notification by the department, the department shall pursue an enforcement action to enforce the monetary penalty provisions of subsection 4 of this section against the contractor or subcontractor found to be in violation of this section. If the court orders payment of the penalties as prescribed under subsection 4 of this section, the department shall be entitled to recover its actual cost of enforcement in addition to such penalty amount.

7. The department may establish rules and regulations for the purpose of implementing the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2008, shall be invalid and void.

8. This section shall not apply to work performed by public utilities which are under the jurisdiction of the public service commission, or their contractors, or work performed at or on facilities owned or operated by said public utilities.

9. The provisions of this section shall not apply to rail grade crossing improvement projects where there exists a signed agreement between the railroad and the Missouri department of transportation or an order issued by the department of transportation ordering such construction.

10. This section shall take effect on August 28, 2009.

(L. 2008 H.B. 1549, et al., A.L. 2009 H.B. 390)

Effective 7-07-09

*This section contained an emergency clause, which makes the amendments effective upon the governor's signature on 7-07-09; however, subsection 10 mandates an effective date of 8-28-09.






Chapter 293 Mining Regulations

Chapter Cross References



Section 293.010 Definitions.

Effective 28 Aug 1959

Title XVIII LABOR AND INDUSTRIAL RELATIONS

293.010. Definitions. — Unless the context clearly requires otherwise, as used in this chapter, the following terms have the following meanings:

(1) "Adit", any practically horizontal way in or to a mineral deposit to be used for the same purposes as a shaft;

(2) "Coal mine", any strip mine or underground excavation from which coal or lignite is extracted for commercial purposes and including the mining plant and all parts of the property of such mine, on the surface or underground;

(3) "Director", the director of the division of mine inspection of the state of Missouri;

(4) "Mine inspectors", those persons employed by the division of mine inspection, including the director, who are charged with the inspection of coal and noncoal mines in this state;

(5) "Mineral", any metalliferous element or ore, coal or lignite, or any nonmetalliferous element or ore, except barite, marble, limestone, and sand and gravel;

(6) "Noncoal mine", any open pit or underground excavation from which minerals, as defined in this section, except coal are extracted for commercial purposes, including the mining plant and all parts of the property of such mine, on the surface or underground;

(7) "Operator", the person, firm, or body corporate who or which is the immediate proprietor, as owner or lessee, of the mine and, as such, responsible for the condition and management thereof;

(8) "Shaft", any vertical or near-vertical opening through the strata which is to be used for ventilation or escapement, or for the hoisting and lowering of men, ore or material in connection with the mining of minerals;

(9) "Slope", any inclined shaft or way in or to a mineral deposit to be used for the same purposes as a shaft;

(10) "Strip mine", any excavation in which the superincumbent strata are removed, exposing the mineral so that it may be extracted and loaded by hand or mechanical equipment in open working;

(11) "Working place", any room, face, crosscut, or pillar where a mineral is being mined or extracted and where one or more miners per working shift of the mine are regularly employed until the place is stopped.

(L. 1959 S.B. 188 § 1)



Section 293.020 Applicability of law.

Effective 28 Aug 1959

Title XVIII LABOR AND INDUSTRIAL RELATIONS

293.020. Applicability of law. — Unless indicated otherwise, this chapter applies to all mines in this state engaged in the mining or extraction of minerals for commercial purposes, except barite, marble, limestone, and sand and gravel, or the prospecting for or the production of petroleum or natural gas; but does apply insofar as shale is mined or extracted for the purpose of recovering oil.

(L. 1959 S.B. 188 § 2)



Section 293.030 Mine inspection fees, report, payment — records subject to inspection — state mine inspection fund created.

Effective 28 Aug 1984

Title XVIII LABOR AND INDUSTRIAL RELATIONS

293.030. Mine inspection fees, report, payment — records subject to inspection — state mine inspection fund created. — 1. Every operator engaged in this state in the mining or production of minerals for commercial purposes shall, within thirty days after the end of each quarter-annual period, file with the director and with the division of taxation and collection of the department of revenue a statement, under oath, on forms to be prescribed and furnished in triplicate by the director, showing the total amount of minerals sold, shipped or otherwise disposed of during the last preceding quarter-annual period; and shall, at the same time, pay on the primary products of his operations sold, shipped or otherwise disposed of for profit to the division of taxation and collection of the department of revenue mine inspection fees as follows:

(1) On lead concentrates or galena, three cents per ton;

(2) On zinc ore or concentrates thereof, three cents per ton;

(3) On lead carbonate or concentrates thereof, one and one-half cents per ton;

(4) On zinc carbonate or concentrates thereof, one and one-half cents per ton;

(5) On zinc silicate or calamine or concentrates thereof, one and one-half cents per ton;

(6) On all coal, two mills per ton;

(7) On all clays, two mills per ton;

(8) On shale, one mill per ton;

(9) On copper concentrates, three cents per ton;

(10) On iron ore or concentrates thereof, two mills per ton;

(11) On silica, one mill per ton;

(12) On granite, one cent per ton;

(13) On manganese, three cents per ton.

2. For each of the years beginning January 1, 1985, January 1, 1986, January 1, 1987, and January 1, 1988, the fees as provided in subsection 1 of this section shall be increased yearly by twenty-five percent. The fees for each year after 1988 shall be the same as provided for the year 1988.

3. The provisions of subsections 1 and 2 of this section to the contrary notwithstanding, every operator engaged in mining or production of minerals for commercial purpose in this state shall pay to the division of taxation and collection within thirty days after the end of each quarter-annual period a minimum mine inspection fee of ten dollars.

4. These fees shall be deposited in the state treasury and credited to the "State Mine Inspection Fund", which is hereby created.

5. The director and the division of taxation and collection of the department of revenue shall, for the purpose of verifying the statement required in this section, have access to the tonnage and footage records of production, shipments and sales records of all persons, firms and corporations subject to the provisions of this chapter, and of their respective vendees and agents of such vendees, and of carriers of the products herein enumerated.

(L. 1959 S.B. 188 § 5, A.L. 1984 H.B. 1317)



Section 293.040 Maps of mine, when made, contents.

Effective 28 Aug 1959

Title XVIII LABOR AND INDUSTRIAL RELATIONS

293.040. Maps of mine, when made, contents. — The operator of each mine in this state shall on request of the director make, or cause to be made by a competent engineer, an accurate map of the underground workings of his mine. The map shall bear the name of the mine, its location, the name of the operator, and such other information requested by the director as is necessary for the administration of this chapter.

(L. 1959 S.B. 188 § 6)



Section 293.050 Hours of work — safety rules — posting of law and rules.

Effective 28 Aug 1959

Title XVIII LABOR AND INDUSTRIAL RELATIONS

293.050. Hours of work — safety rules — posting of law and rules. — 1. It is unlawful for any operator engaged in mining or prospecting for minerals to work any employee at such labor longer than eight hours in a day of twenty-four hours, without his consent, and it is declared that eight hours constitute a day for any employee engaged in such labor.

2. It is the duty of operators and employees to comply with the provisions of this chapter and to cooperate with the division of mine inspection in carrying out its provisions. Reasonable safety rules and regulations for the protection of employees and preservation of property that are in harmony with the provisions of this chapter shall be complied with.

3. For the purpose of making known the provisions of this chapter and the rules and regulations authorized by this chapter, an abstract of the law and rules shall be furnished by the director and posted in conspicuous places at or near mines where they may be conveniently read by the persons there employed. It is unlawful to remove or deface such abstract, and so often as they become obliterated or destroyed, the operator shall cause them to be renewed.

(L. 1959 S.B. 188 § 7)



Section 293.070 Limits on visitors.

Effective 28 Aug 1959

Title XVIII LABOR AND INDUSTRIAL RELATIONS

293.070. Limits on visitors. — Strangers or visitors shall not be allowed underground in any mine, unless accompanied by the operator or his deputy.

(L. 1959 S.B. 188 § 7)



Section 293.080 Mine owner to report, when.

Effective 28 Aug 1959

Title XVIII LABOR AND INDUSTRIAL RELATIONS

293.080. Mine owner to report, when. — Every operator shall submit a report to the director during the month of January of each year, which report shall include the name of the person or firm engaged in mining, the location of the mines, the number of acres of land owned or leased, the number of shafts, adits, slopes or open pits operated, the number of men employed in and about the mines, average wages paid employees, the amount of mineral produced, the number and description of all accidents resulting in serious personal injury and the number and description of all fatal accidents.

(L. 1959 S.B. 188 § 9)



Section 293.090 Director's report, contents.

Effective 28 Aug 1959

Title XVIII LABOR AND INDUSTRIAL RELATIONS

293.090. Director's report, contents. — The director shall compile and make an annual report to the governor on the first day of May setting forth the extent of workable mining lands in the state by counties, the type and manner of mining, the number of mines in operation, the number of men employed therein, and the number and description of fatal mine accidents.

(L. 1959 S.B. 188 § 9)



Section 293.100 Washrooms, dressing rooms, first aid equipment.

Effective 28 Aug 1959

Title XVIII LABOR AND INDUSTRIAL RELATIONS

293.100. Washrooms, dressing rooms, first aid equipment. — 1. The operator of every mine employing twenty-five or more men underground, for the purpose of improving the sanitation of his mine and preserving the health of his employees, shall provide and maintain at a convenient point near the principal entrance of his mine an adequate and sanitary washroom and dressing room for the use of the employees, and such other sanitation facilities as may be required by the director.

2. Every mine shall have an adequate supply of first aid equipment to be used in case of injury to employees, and such supplies shall be located on the surface and at other strategic places within the mine. The first aid supplies shall be encased in suitable sanitary receptacles designed to be reasonably dusttight and moistureproof.

(L. 1959 S.B. 188 § 10)



Section 293.110 Working places, shafts — drinking devices.

Effective 28 Aug 1959

Title XVIII LABOR AND INDUSTRIAL RELATIONS

293.110. Working places, shafts — drinking devices. — 1. All working places shall be secured sufficiently to protect employees working at the face from falls of roof, ribs, or face. Loose top and overhanging or loose faces and ribs shall be supported adequately or taken down.

2. The bottom of every shaft shall be supplied with a traveling way, to enable men to pass from one side of the shaft to the other, and without passing under or over the cages.

3. Every owner, agent or operator of any mine in this state, employing ten or more men, shall provide sanitary drinking devices for the use of their employees.

(L. 1959 S.B. 188 § 12)



Section 293.120 Air safety requirements.

Effective 28 Aug 1959

Title XVIII LABOR AND INDUSTRIAL RELATIONS

293.120. Air safety requirements. — Air in which men work or travel in mines shall be improved when:

(1) It contains less than nineteen and five-tenths percent oxygen;

(2) It contains more than one-hundredth percent carbon monoxide;

(3) It contains more than five-tenths percent carbon dioxide;

(4) It contains more than one percent methane; or

(5) Is contaminated with dust or with noxious or poisonous gases in excess of accepted limits as established by the director of the division of mine inspection.

(L. 1959 S.B. 188 § 13)



Section 293.130 Mine railroad equipment and operating requirements — gasoline engines limited.

Effective 28 Aug 1959

Title XVIII LABOR AND INDUSTRIAL RELATIONS

293.130. Mine railroad equipment and operating requirements — gasoline engines limited. — 1. The roadbed, rails, and all other elements of the track of all haulage roads in mines shall be constructed, installed, and maintained in a manner consistent with speed and type of haulage operations being conducted to insure safe operation. Mine locomotives must be maintained so that brakes are adequate and in good order, sand riggings are operative and locomotives in safe operating condition. An audible warning device and headlights shall be provided on each locomotive and shuttle car and truck. A trip-light or reflecting signal shall be used on the rear of trips pushed or pulled by a locomotive and on the front of trips lowered into slopes. Other rolling stock must be maintained so that its condition does not entail undue hazards to transportation crews or to workmen whose duties require them to work around the haulage.

2. Gasoline engines shall not be used underground unless equipped with proper safeguards to prevent the emission of gases that cause a contamination of the air beyond the limits set forth in section 293.120.

3. Other than the motorman and trip rider, no person shall ride on a locomotive unless authorized by the mine foreman, and no person shall ride on loaded cars or between cars of any trip, except that the trip rider may ride on the last car.

4. Man trips shall not be run in excess of the speed determined by the director nor shall more men ride in any one car than the number ordered by the director.

5. Uniform haulage signals and a traffic control system shall be adopted for each mine or mines operated, and shall be complied with by all haulage crews.

(L. 1959 S.B. 188 § 14)



Section 293.140 Escapement shafts, how equipped.

Effective 28 Aug 1959

Title XVIII LABOR AND INDUSTRIAL RELATIONS

293.140. Escapement shafts, how equipped. — Any new escapement shaft constructed or opened for operation after the effective date of this chapter, shall be equipped with a substantial hoist or stairway. Such stairway shall be constructed at an angle not greater than forty-five degrees, and shall be provided with handrails and platform or landing at each turn of stairway.

(L. 1959 S.B. 188 § 15)



Section 293.150 Electrical wiring and equipment requirements.

Effective 28 Aug 1959

Title XVIII LABOR AND INDUSTRIAL RELATIONS

293.150. Electrical wiring and equipment requirements. — 1. Surface overhead high-potential power lines shall be placed at least fifteen feet above the ground and twenty feet above driveways and haulageways. The power lines shall be installed on insulators, and shall be supported and guarded to prevent contact with other circuits.

2. Surface overhead power circuits shall be protected against lightning and voltage surges, and high-potential power lines shall be protected adequately by circuit breakers, fuses, or both.

3. Electric wiring, electrical stationary machinery, and electric lights, in mines and surface buildings, shall be installed and maintained so as to present minimum fire and contact hazards.

4. Systematic, periodic examinations and reports of the conditions of all wiring and electrical equipment and apparatus shall be required by the division of mine inspection, to be made by the operator, in all mines.

(L. 1959 S.B. 188 § 16)



Section 293.160 Electrical equipment requirements.

Effective 28 Aug 1959

Title XVIII LABOR AND INDUSTRIAL RELATIONS

293.160. Electrical equipment requirements. — 1. Metal conduit and metallic coverings and armor of cables shall be grounded and shall be electrically continuous to afford a conductor path for the ground circuit.

2. Metallic frames, casings, and other electrical equipment that can become "alive" through failure of insulation by contact with energized parts shall be grounded.

3. Casings of transformers shall be grounded unless protected by isolation or freedom from contact hazard by position.

4. Mining equipment mounted on rubber tires or caterpillar treads receiving power through a trailing cable shall be grounded effectively.

5. All trolley and positive feed wires crossing places where persons or animals are required to travel shall be safely guarded or protected.

6. Dry wooden platforms, rubber mats, or other electrically nonconductive material shall be kept in place at each switchboard and power control switch, and at stationary machinery where shock hazards exist.

7. Readily accessible fuses or equivalent protective devices of the correct type and capacity shall be installed on electric equipment to protect against excessive overload. Wires or other conducting materials shall not be used as a substitute for properly designed fuses, and where circuit breakers are used, they shall be maintained in good operating condition and adjusted so that equipment cannot be overloaded.

(L. 1959 S.B. 188 § 17)



Section 293.170 Fire safety requirements.

Effective 28 Aug 1959

Title XVIII LABOR AND INDUSTRIAL RELATIONS

293.170. Fire safety requirements. — 1. Each mine shall be provided with suitable firefighting equipment, adequate for the size of the mine and the type of operations conducted.

2. Underground storage places for highly combustible material, lubricating oil and grease shall be of fireproof construction. Lubricating oil and grease kept in face regions or other working places shall be in portable, closed, metal containers.

3. Underground structures, transformer stations, battery-charging stations, substations, and permanent pumprooms shall be of fireproof construction.

(L. 1959 S.B. 188 § 17)



Section 293.180 Protective clothing and devices to be worn.

Effective 28 Aug 1959

Title XVIII LABOR AND INDUSTRIAL RELATIONS

293.180. Protective clothing and devices to be worn. — 1. All persons shall wear protective hats while underground and also while on the surface where falling objects may cause injury, except where conditions are such that the wearer would be subjected to physical hardship.

2. Protective footwear shall be worn by employees, officials, and others while on duty in and around a mine where falling objects may cause injury, except where conditions are such that the wearer would be subjected to physical hardship.

3. All employees in or around the mines shall wear approved type goggles where there is a hazard from flying particles.

4. Welders and helpers shall use proper shields or goggles to protect their eyes.

5. Men exposed for short periods to gas, dust, fumes, and mist inhalation hazards shall wear permissible respiratory equipment. When the exposure is for prolonged periods, other measures to protect workmen or to reduce the hazard shall be taken.

(L. 1959 S.B. 188 § 18)



Section 293.190 Accident reports, investigation, powers of inspector — failure to report, penalty.

Effective 28 Aug 1959

Title XVIII LABOR AND INDUSTRIAL RELATIONS

293.190. Accident reports, investigation, powers of inspector — failure to report, penalty. — Whenever loss of life or serious personal injury shall occur by reason of any explosion or of any accident whatsoever, in or about any mine, it shall be the duty of the person having charge of such mine to report the facts thereof without delay to the director or an inspector of the division of mine inspection, and if any person is killed thereby, to notify the coroner of the county also, or in his absence or inability to act, any associate circuit judge of said county; and the said director or inspector shall, if he deem it necessary from the facts reported, immediately go to the scene of said accident and make suggestions and render such assistance as he may deem necessary for the safety of the men; and the director or inspector shall investigate and ascertain the cause of such explosion or accident and make a report thereof, which he shall preserve with the other records of his office; and to enable him to make such investigation, he shall have the power to take depositions, compel the attendance of witnesses and administer oaths or affirmations to them; and the cost of such investigation shall be paid by the county commission of the county in which such accident shall have occurred, in the same manner as costs of coroners' inquests are now paid. And a failure on the part of the person having charge of any mine in which any such accident may have occurred to give notice to the director or inspector or coroner, as provided for in this section, shall subject such person to a fine of not less than one hundred nor more than three hundred dollars, to be recovered of him in the name of the state of Missouri, before any associate circuit judge of such county wherein the mine is situate and the accident occurred.

(L. 1959 S.B. 188 § 19)

CROSS REFERENCES:

Workers' compensation law, Chap. 287

Wrongful death actions, generally, 537.080 to 537.100



Section 293.200 Shaft coal mine outlets and escapement shaft requirements — penalty.

Effective 28 Aug 1959

Title XVIII LABOR AND INDUSTRIAL RELATIONS

293.200. Shaft coal mine outlets and escapement shaft requirements — penalty. — 1. It is unlawful for any owner, agent or operator of any coal mine worked by shaft to employ or permit any person to work therein unless there are to every seam of coal worked in each mine at least two separate outlets, separated by natural strata of not less than three hundred feet in breadth, by which shafts or outlets distinct means of ingress and egress are always available to the persons employed in the mine; but it is not necessary for the two outlets to belong to the same mine if the persons employed therein have safe, ready and available means of ingress and egress by not less than two openings; the communication or roadway between the two openings, or the two openings furnished by a connection between two distinct mines, shall at all times be kept clean and of such width and height as to make the same safe and available for a speedy exit in case of accident.

2. The escapement shaft shall be fitted with safe and available appliances by which the persons employed in the mine may readily escape in case an accident occurs deranging the hoisting machinery at the main outlets, and such means or appliances for escape shall always be kept in a safe condition, and in no case shall an air shaft with a ventilating furnace at the bottom be construed to be an escapement shaft within the meaning of this section. The cage or cages and other means of egress shall at all times be available for the persons employed when there is no second outlet.

3. To all other coal mines, whether slopes or drifts, two such openings or outlets must be provided within twelve months after shipments of coal have commenced from such mine, and in case such outlets are not provided as herein stipulated, it shall not be lawful for the owner, agent or operator of such slope or drift to permit more than five persons to work therein at any one time.

4. Any owner, agent or operator of a coal mine in this state violating the provisions of this section shall be deemed guilty of a misdemeanor, and for each offense, on conviction, shall be fined not less than fifty nor more than two hundred dollars, or by imprisonment in the county jail not less than three nor more than twelve months, or by both such fine and imprisonment.

(L. 1959 S.B. 188 §§ 20, 21)



Section 293.210 Shaft coal mines, ventilation requirements.

Effective 28 Aug 1959

Title XVIII LABOR AND INDUSTRIAL RELATIONS

293.210. Shaft coal mines, ventilation requirements. — 1. The owner, agent or operator of every coal mine, whether operated by shaft, slope or drift, shall provide and maintain for every such mine a good and sufficient amount of ventilation for such men as may be employed therein, the amount of air in circulation to be in no case less than one hundred cubic feet for each man per minute, measured at the foot of the downcast, and the same to be increased at the discretion of the director of the division according to the character and extent of the workings, or to the amount of powder used in blasting and said volume of air shall be forced and circulated to the face of every working place throughout the mine, so that such mine shall be free from standing powder smoke and gases of every kind.

2. All doors set on main entries for the purpose of conducting the ventilation shall be so constructed and hung as to close of themselves when opened, and shall be made sufficiently tight to effectually obstruct the air currents. In all mines employing fifty or more men a trapper shall be kept in attendance upon such doors to see that they are kept securely closed and the air currents properly controlled.

3. Whenever the director shall find men working without sufficient air, or under any unsafe conditions, he shall first give the operator a reasonable notice to rectify the same, and upon his refusal to do so, may himself order them out until said portions of said mine shall be put in proper condition.

4. The ventilation required by this section may be produced by any suitable appliances, but in case a furnace shall be used for ventilating purposes, it shall be built in such a manner as to prevent the communication of fire to any part of the works, by lining the upcast with incombustible material for a sufficient distance up from said furnace.

5. The currents of air in coal mines shall be so split as to give a separate current to at least every fifty men at work, and the director shall have discretion to order a separate current for a smaller number of men, if special conditions render it necessary.

(L. 1959 S.B. 188 §§ 22, 23)



Section 293.220 Daily examination of coal mines generating explosive gas, record.

Effective 28 Aug 1959

Title XVIII LABOR AND INDUSTRIAL RELATIONS

293.220. Daily examination of coal mines generating explosive gas, record. — All coal mines generating explosive gas in which men are employed shall be examined every morning by a practical and duly authorized agent of the proprietor, to determine whether there are any dangerous accumulations of gas, or lack of proper ventilation, or obstructions to roadways, or any other dangerous conditions and no person shall be allowed to enter the mine until the examiner shall have reported all of the conditions safe for beginning work. Such examiner shall make a daily record of the condition of the mine, in a book kept for that purpose, which shall be open at all times to the examination of the director of the division of mine inspection.

(L. 1959 S.B. 188 § 24)



Section 293.230 Experienced coal miner to handle explosives or gases.

Effective 28 Aug 1959

Title XVIII LABOR AND INDUSTRIAL RELATIONS

293.230. Experienced coal miner to handle explosives or gases. — It shall be unlawful for any operator or agent of a coal mine to employ persons underground whose duties may involve contact with inflammable gases, or the handling of explosives, who have not had experience in such duties, unless all such employees are placed under the immediate charge and control of some competent and experienced miner, so as to secure the safety of other persons employed in the same mine.

(L. 1959 S.B. 188 § 25)



Section 293.240 Blasting cartridge requirements.

Effective 28 Aug 1959

Title XVIII LABOR AND INDUSTRIAL RELATIONS

293.240. Blasting cartridge requirements. — It shall be unlawful for coal miners in any mine to charge a blasting hole with loose powder, or otherwise than with a properly constructed cartridge; and in dry and dusty mines, it shall be unlawful to load cartridges in the mines except with a powder can constructed for the purpose.

(L. 1959 S.B. 188 § 26)



Section 293.250 Violation of coal mining safety laws, penalty.

Effective 28 Aug 1959

Title XVIII LABOR AND INDUSTRIAL RELATIONS

293.250. Violation of coal mining safety laws, penalty. — Every owner, agent or operator of any coal mine in this state, employing five or more persons, violating any of the provisions of sections 293.210 to 293.240, shall be deemed guilty of a misdemeanor, and on conviction shall be fined for each offense not less than fifty nor more than two hundred dollars, or by imprisonment in the county jail not less than three nor more than twelve months, or by both such fine and imprisonment.

(L. 1959 S.B. 188 § 27)



Section 293.260 Explosive strongbox required — employment of shot firers, duties — penalty.

Effective 28 Aug 1959

Title XVIII LABOR AND INDUSTRIAL RELATIONS

293.260. Explosive strongbox required — employment of shot firers, duties — penalty. — 1. All owners, agents or operators of coal mines shall require of all miners or other persons employed in and about a mine, using gun or blasting powder or other explosives, to have and keep a strongbox in which all surplus gun and blasting powder or other explosives in the mine shall be kept, excepting so much as is necessary for immediate use. These boxes shall be kept locked and not opened unless it be to put in or take out powder. Nor must these strong (or powder) boxes be kept nearer than one hundred feet to the place of blasting.

2. And in all dry and dusty coal mines discharging light carbonated hydrogen gas, or in mines where the coal is blasted off the solid, shot firers must be employed by the operator of said mine or mines, to fire all shots after the employees and other persons have retired from the mine.

3. And all shots prepared by the miner for the extraction of coal from off the solid must be so placed, drilled and charged that the same, when fired, shall perform safely the duty required of such shots; but if the shot firers find or discover that a drill hole is gripping too much, or that it is drilled too much into what the miners term "the tight", and as may in the judgment of the shot firers prove a windy, blown-out or otherwise dangerous shot, said shot firers shall there and then condemn such shot as too dangerous to fire and pass the same without firing it.

4. It shall also be the duty of the shot firers to notify the mine foreman as soon as practicable, when a shot is condemned, who shall in turn attract the attention of the miner or miners responsible for the preparation of said condemned shot, and said miner or miners shall immediately after returning to work provide the necessary remedy to render the said condemned shot harmless.

5. Any agent, owner or operator of any coal mine in this state violating the provisions of this section shall be deemed guilty of a misdemeanor, and for each offense, on conviction, shall be fined not less than one hundred dollars nor more than two hundred and fifty dollars, or by imprisonment in the county jail not less than six months nor more than one year, or by both such fine and imprisonment, proceedings to be instituted in any court having competent jurisdiction.

(L. 1959 S.B. 188 §§ 28, 29)



Section 293.270 Storage of over daily supply of explosives in mine prohibited.

Effective 28 Aug 1959

Title XVIII LABOR AND INDUSTRIAL RELATIONS

293.270. Storage of over daily supply of explosives in mine prohibited. — No person, partnership or corporation, nor any agent of any such person, partnership or corporation, engaged in mining for coal, shall permit any blasting powder or any high explosive containing nitroglycerine, to be stored in any such mine; provided, however, that nothing in this section shall be construed to prevent the storing in any such mine of sufficient blasting powder or other high explosive to meet the estimated requirements of such mine during the succeeding twenty-four hours; and provided further, that such temporary supply shall not be kept at any place within such mine, where its accidental discharge would cut off the escape of miners working therein.

(L. 1959 S.B. 188 § 30)



Section 293.280 Location of explosive storage magazines, ventilation.

Effective 28 Aug 1959

Title XVIII LABOR AND INDUSTRIAL RELATIONS

293.280. Location of explosive storage magazines, ventilation. — All blasting powder, or other high explosive, in excess of the temporary supply required in such mine as designated in section 293.270, shall be stored in a magazine, placed not less than three hundred feet distant from any shaft, habitation, public highway, public railway, or from the boundary line of any mining property; provided, however, that in cases where the location of any mining property makes it impossible to comply with the provisions of this section, the director of the division of mine inspection may grant permission, in writing, to the operator of such mining property, or such operator's agent, to place such magazine in some other place on such mining property, if, in the opinion of such director, such location shall not be dangerous to the safety of those employed within such mine; and provided further, that every magazine, where powder or other high explosive is stored, as provided in this section, shall be ventilated.

(L. 1959 S.B. 188 § 31)



Section 293.290 Detonators or caps not kept in magazine in coal mine.

Effective 28 Aug 1959

Title XVIII LABOR AND INDUSTRIAL RELATIONS

293.290. Detonators or caps not kept in magazine in coal mine. — No detonators or explosive caps shall be kept in the same magazine in a coal mine with any blasting powder or other high explosive.

(L. 1959 S.B. 188 § 32)



Section 293.300 Explosives not to be prepared in storage magazine.

Effective 28 Aug 1959

Title XVIII LABOR AND INDUSTRIAL RELATIONS

293.300. Explosives not to be prepared in storage magazine. — No person, partnership or corporation, nor any agent of any such person, partnership or corporation engaged in mining as defined in section 293.270, shall permit any blasting powder or other high explosive to be prepared for firing or blasting in any magazine in which such blasting powder or other high explosive shall be stored.

(L. 1959 S.B. 188 § 33)



Section 293.310 Violations of law as to explosive storage, penalty.

Effective 28 Aug 1959

Title XVIII LABOR AND INDUSTRIAL RELATIONS

293.310. Violations of law as to explosive storage, penalty. — Any person, partnership or corporation, or the agent of any such person, partnership or corporation, who shall violate any of the provisions of sections 293.270 to 293.300, shall be guilty of a misdemeanor and shall, upon conviction, be fined not more than five hundred dollars and not less than one hundred dollars.

(L. 1959 S.B. 188 § 34)



Section 293.320 Bore holes required, when, where.

Effective 28 Aug 1959

Title XVIII LABOR AND INDUSTRIAL RELATIONS

293.320. Bore holes required, when, where. — The owner, agent or operator of any coal mine shall provide that bore holes shall be kept twenty feet in advance of the face of each and every working place, and, if necessary, on both sides, when driving toward an abandoned mine and part of a mine suspected to contain inflammable gases or to be inundated with water.

(L. 1959 S.B. 188 § 35)



Section 293.330 Signaling and hoisting devices in shaft, safety requirements.

Effective 28 Aug 1959

Title XVIII LABOR AND INDUSTRIAL RELATIONS

293.330. Signaling and hoisting devices in shaft, safety requirements. — The owner, agent or operator of every coal mine operated by shaft shall provide suitable means of signaling between the bottom and the top thereof, and shall also provide safe means of hoisting and lowering persons in a cage covered with boiler iron, so as to keep safe, as far as possible, persons descending into and ascending out of said shaft; and such cage shall be furnished with guides to conduct it on slides through such shaft, with a sufficient brake on every drum to prevent accident in case of the giving out or breaking of machinery; and such cage shall be furnished with spring catches, intended and provided, as far as possible, to prevent the consequences of cable breaking or the loosening or disconnecting of the machinery; and no props or rails shall be lowered in a cage while men are descending into or ascending out of said mine. The provisions of this section in relation to covering cages with boiler iron shall not apply to coal mines less than one hundred feet in depth.

(L. 1959 S.B. 188 § 36)



Section 293.340 Coal mines with twenty-five miners, signalmen required — hoisting cages furnished, when — penalty.

Effective 28 Aug 1959

Title XVIII LABOR AND INDUSTRIAL RELATIONS

293.340. Coal mines with twenty-five miners, signalmen required — hoisting cages furnished, when — penalty. — 1. The owner, agent or operator of all coal mines employing twenty-five or more men, shall cause a competent person to be stationed at the top of the shaft, and a competent person to be stationed at the bottom of the shaft, whose duties shall be to answer all signals for the lowering or hoisting of men in the shaft, and to keep watch over, and control of, such signals while men are being lowered or hoisted in the shaft; the persons so appointed to look after said signals shall be at their posts of duty at least thirty minutes before the hoisting of coal has commenced in the morning, and shall remain after the hoisting of coal has ceased in the evening at least thirty minutes. Whenever eight persons shall present themselves at the bottom of the shaft and after having finished their day's work, or otherwise having been prevented from working, an empty cage shall be furnished the same on which to ascend.

2. Any owner, agent or operator of coal mines in this state, who shall knowingly violate any provisions of this section, shall be deemed guilty of a misdemeanor, and upon conviction shall be punished by a fine of not less than one hundred dollars nor more than three hundred dollars for each offense, or by imprisonment in the county jail for not less than thirty days nor more than ninety days, or by both such fine and imprisonment.

(L. 1959 S.B. 188 § 37)



Section 293.350 Hoisting equipment, operating requirements (coal mines).

Effective 28 Aug 1959

Title XVIII LABOR AND INDUSTRIAL RELATIONS

293.350. Hoisting equipment, operating requirements (coal mines). — No owner, agent or operator of any coal mine operated by shaft or slope shall place in charge of any engine whereby men are lowered into or hoisted out of the mines any but an experienced, competent and sober person not under eighteen years of age; nor shall such engineer be permitted to operate the hoisting machinery unless he be located in such close proximity to the engine and drum as will enable him to continuously have supervision and control of both engine and drum and no person shall be permitted to ride upon a loaded cage or wagon used for hoisting purposes in any shaft or slope, and in no case shall more than twelve persons ride on any cage or car at any one time nor shall any coal be hoisted out of any mine while persons are descending into such mine, and the number of persons to ascend out of or descend into any mine on one cage shall be determined by the director; the maximum number so fixed shall not be less than four nor more than twelve, nor shall be lowered or hoisted more rapidly than five hundred feet to the minute.

(L. 1959 S.B. 188 § 38)



Section 293.360 Inspection of hoisting equipment, records — penalty (coal mines).

Effective 28 Aug 1959

Title XVIII LABOR AND INDUSTRIAL RELATIONS

293.360. Inspection of hoisting equipment, records — penalty (coal mines). — 1. Every owner or operator, or the agent of such owner or operator of any coal mine in this state, who shall employ twenty-five or more miners or mine laborers, where any mechanical device is or shall be used for the lowering or hoisting of men into or out of such mine, shall have some experienced practical person to inspect all ropes, cages, safety catches, shive wheels and drum brakes at least twice in each week while such mine shall be in operation. And every such owner or operator, or the agent of such owner or operator of such mine, is hereby required to furnish a book of suitable kind in which the results of each inspection are hereby required to be entered and recorded by the person making such inspection as soon and as often as the same shall be made, always reciting in such book also the day and date of such inspection; and such book shall be kept at such mine, and shall, on all working days, be open for the information of all employees of such mine.

2. Every owner or operator, or the agent of such owner or operator of any coal mine in this state of the kind mentioned in subsection 1, who shall fail to comply with the provisions of said subsection, shall be deemed guilty of a misdemeanor, and, upon conviction thereof, shall be punished by a fine of not less than twenty-five dollars nor more than one hundred dollars, or by imprisonment in the county jail not less than thirty days nor more than ninety days, or by both such fine and imprisonment for each and every separate offense. And every failure to have made such inspection and to have entered and recorded the results of such inspection as provided in subsection 1 on any day when the same should have been done, shall constitute a separate offense.

(L. 1959 S.B. 188 §§ 39, 41)



Section 293.370 State inspector to post statement of mine condition and hoisting rules (coal mines).

Effective 28 Aug 1959

Title XVIII LABOR AND INDUSTRIAL RELATIONS

293.370. State inspector to post statement of mine condition and hoisting rules (coal mines). — The director of the division of mine inspection shall post up in some conspicuous place at the top of each coal mine visited and inspected by him, a plain statement of the conditions of such mine, showing what in his judgment is necessary for the better protection of the lives and health of the persons employed in such mine; such statement shall give the date of inspection and be signed by the said director, and he shall also record a copy of said notice in the book required to be kept at such mine by section 293.360. He shall also post a notice at the landing used by the men, stating what number of men may be permitted to ride on the cage, car or cars, at one time, while being lowered into or hoisted out of said mine, and what rate of speed men may be hoisted or lowered on the cage, car or cars as provided for in this chapter.

(L. 1959 S.B. 188 § 40)



Section 293.380 Coal mine operated, how — abandoned workrooms sealed, penalty.

Effective 28 Aug 1959

Title XVIII LABOR AND INDUSTRIAL RELATIONS

293.380. Coal mine operated, how — abandoned workrooms sealed, penalty. — 1. The owner, agent or operator of any coal mine in this state, employing five or more persons, if said mine is worked on the room and pillar plan, shall cause the work in such mine to be prosecuted in the following manner, and none other, to wit: Two entries must be driven parallel for the ingress and egress of the air, and crosscuts must be made at intervals not to exceed fifty feet apart, and no rooms, entries or other openings shall be allowed to start inside of the last crosscut until the next one be made; and further, that it shall be unlawful for any owner, operator or agent for any person, persons, corporation or company to permit the mouth or mouths of worked-out or abandoned rooms or entries in any coal mine to remain open for a period exceeding one month from the date of abandonment of any such room, rooms, entry or entries.

2. All such abandoned work as designated must be securely sealed in such manner as will effectually prevent the escape of all gases or other impurities calculated to vitiate the ventilative current of a mine; provided, that the sealing of rooms and entries herein provided for shall only be required in such mines and places therein as the director of the division of mine inspection shall in his discretion deem necessary for insuring the health and safety of workmen therein.

3. Any owner, agent or operator in charge of any coal mine worked on the room and pillar plan failing to comply with the provisions of this section shall be deemed guilty of a misdemeanor, and upon conviction shall be punished by a fine of not less than one hundred dollars nor more than one thousand dollars, or by imprisonment in the county jail not less than six months nor more than one year, or by both such fine and imprisonment and every day that the mine is operated contrary to the provisions of this section, after the owner, agent or operator in charge thereof shall have been convicted for a first offense under this section, shall be and constitute a separate and distinct subsequent offense, and shall be punished as such.

(L. 1959 S.B. 188 §§ 42, 43)



Section 293.390 Standards for roof control — supply of materials required (coal mines).

Effective 28 Aug 1959

Title XVIII LABOR AND INDUSTRIAL RELATIONS

293.390. Standards for roof control — supply of materials required (coal mines). — 1. The operator of every coal mine shall compile or have compiled a set of minimum standards for systematic roof control suitable to the roof conditions and mining system of his mine. After written approval by the director, the minimum standards shall be placed in effect and complied with by employees and officials, and additional supports shall be installed wherever it is necessary to afford adequate protection.

2. At all coal mines, the operator shall provide an ample supply of timber and cap pieces or wedge of proper size, roof-bolting materials, or other proper devices with which to secure all places in a safe manner.

(L. 1959 S.B. 188 § 44)



Section 293.400 Coal dust controls.

Effective 28 Aug 1959

Title XVIII LABOR AND INDUSTRIAL RELATIONS

293.400. Coal dust controls. — 1. The operator of a coal mine shall not permit excessive accumulation of coal dust in any part of the mine. Where mining operations raise an excessive amount of dust, water or water with a wetting agent added to it or other effective methods shall be used to allay such dust at its source.

2. All coal mines, except those mines or those locations in a mine in which dust is too wet or too high in incombustible content to propagate an explosion, shall be rock-dusted to within forty feet of all active working faces and all open crosscuts within the forty-foot zone shall be rock-dusted. If the dust in a mine or any part of it is wet but becomes dry, the mine or any portion of the mine so affected shall be rock-dusted as soon as it becomes dry.

3. Where rock dust is applied it shall be distributed upon the top, floor and sides of all open places and maintained in such quantity that the incombustible content of the mine dust will not be less than sixty-five percent.

(L. 1959 S.B. 188 § 45)



Section 293.410 Welding and cutting operations, ventilation, rock-dusting.

Effective 28 Aug 1959

Title XVIII LABOR AND INDUSTRIAL RELATIONS

293.410. Welding and cutting operations, ventilation, rock-dusting. — In coal mines welding and cutting with electricity or flame shall be restricted to places where trolley locomotives are permitted to operate. Where it is necessary to do welding and cutting in face regions, perceptible ventilation is required, and such work shall be under the direct supervision of a mine official, who shall test for explosive gas before starting operations and frequently thereafter. In all welding and cutting operations, precautions shall be taken against starting a fire, and the area shall be rock-dusted.

(L. 1959 S.B. 188 § 46)



Section 293.420 Weighing regulations where coal miners paid by weight.

Effective 28 Aug 1959

Title XVIII LABOR AND INDUSTRIAL RELATIONS

293.420. Weighing regulations where coal miners paid by weight. — 1. In all coal mines, the miners shall be paid by weight, and the operator of every coal mine shall provide and hereafter maintain suitable and accurate scales, which scales shall be examined, tested, and kept in thorough repair by a competent person employed by the operator, at least once in every six months; a correct record shall be kept of all coal so weighed, which record shall be open at all reasonable hours to the inspection of miners employed at the mine. The operator shall keep at the mine weighhouse such standard United States test weights as may be prescribed by the director, for use in testing such scales; except that this section shall not apply to any operator who does not employ more than three men at any one time. The word "miners" as used in this section shall not be construed to include those persons who mine coal mechanically and who are paid a day rate for their services, in accordance with the terms and provisions of any collective bargaining agreement between the operator and such employees.

2. The operator of every such coal mine shall not, before weighing the coal, pass the coal over any screen or other device which shall take any part from the value thereof, or otherwise remove any of the coal; and shall duly credit the just and merchantable weight thereof to the employee sending the coal to the surface.

3. The person authorized to take such weight and keep such record shall, before entering upon his duties, satisfy the mine inspector that he understands the operations and adjustment of mine scales; and shall, before entering upon his duties take and subscribe before a person authorized to administer oaths, an affidavit that he has not, and will not have while so employed any financial interest, direct or indirect, in such mine and that he will accurately weigh and carefully keep a record of all coal so weighed. The affidavit shall be filed in the office of the clerk of the circuit court for the county, and a copy thereof kept conspicuously at the place of weighing.

4. Miners employed in any coal mine have the power, if they desire, of employing at their own expense, a check-weighmaster, who shall have the right to be present and observe the weighing of coal by the weighmaster, to examine and test the scales, to inspect the records made by the weighmaster; and to be subject to the same qualifications, oath and penalties as the weighmaster.

(L. 1959 S.B. 188 § 47)



Section 293.430 State inspectors to check scales — refusal to allow test and fraudulent weighing, penalties.

Effective 28 Aug 1959

Title XVIII LABOR AND INDUSTRIAL RELATIONS

293.430. State inspectors to check scales — refusal to allow test and fraudulent weighing, penalties. — 1. The division of mine inspection is the inspector of weights and measures at all coal mines in this state, and all inspectors thereof are authorized, empowered and directed to conduct frequent inspections of all scales, measuring instruments, cars, and containers, and to determine their condition, accuracy, correct branding, weight, use and operation, to assure the proper use thereof and the competency of any person authorized to use them.

2. If the owner, agent or operator of any coal mine in this state shall refuse to allow such inspector to properly test the scales used at such mine or mines, or shall fail or refuse to put such scales in proper adjustment and condition, so that the same shall correctly weigh the coal mined after being notified by said inspector so to do, such owner, agent or operator shall be deemed guilty of a misdemeanor, and upon conviction thereof, shall be fined not exceeding five hundred dollars, or be confined in the county jail not exceeding six months, or both, in the discretion of the court, and it shall be the duty of the prosecuting attorneys in the respective counties to prosecute any person, firm or corporation violating the provisions of this section the same as in other misdemeanor cases.

3. Any owner, agent, operator, person, or persons having or using any scales or scale for the purpose of weighing the product of the coal miners' labor, who so arranges or constructs said scale or scales, or by any contrivance therewith connected causes the fraudulent weighing of such coal or said product, or who shall knowingly resort to, permit or employ any person or means whatsoever, by reason of which said product of the mine is not correctly weighed and reported in accordance with the true weight and the provisions of section 293.420 and this section, shall be deemed guilty of a misdemeanor, and shall, upon conviction for each and every offense, be punished by a fine of not less than two hundred dollars, nor more than five hundred dollars, or by imprisonment in the county jail for a period not to exceed ninety days, or by both such fine and imprisonment; proceedings to be instituted in any court of competent jurisdiction.

(L. 1959 S.B. 188 § 47)



Section 293.440 Weighing laws apply to "loaders", when.

Effective 28 Aug 1959

Title XVIII LABOR AND INDUSTRIAL RELATIONS

293.440. Weighing laws apply to "loaders", when. — The manner of weighing, as herein provided for, shall apply to the class of workers in mines known as "loaders", engaged in mines wherein the mining is done by machinery, whenever the workmen are under contract to load coal by the bushel, ton, or any quantity the settlement of which is had by weight.

(L. 1959 S.B. 188 § 48)



Section 293.450 Coal miners to be brought to surface for lunch period of hour, penalty.

Effective 28 Aug 1959

Title XVIII LABOR AND INDUSTRIAL RELATIONS

293.450. Coal miners to be brought to surface for lunch period of hour, penalty. — 1. On and after the passage and taking effect of this section all owners, lessees and operators of any coal mine in this state, the work of which is located below the surface of the ground, entrance to which is had by any shaft, cut or tunnel, shall allow the laborers and miners in the several mines to come to the surface of the ground for the purpose of eating their noonday meal or any other meal for which, under the rules of any mine a time is set apart; and that at least one hour shall be allowed any miner or laborer for that purpose, and for rest after he reaches the surface of the ground, and before reentering into any mine where he may be engaged as laborer or miner. Also, that the owner, lessee or operator of any coal mine in this state is hereby required to run his cage or hoisting apparatus to the surface of the ground for the purpose of carrying any such miner or laborer, who may be going to or returning from any such aforementioned meal and rest, free of cost to any such miner or laborer.

2. Any owner, lessee or operator of any coal mine in this state who shall fail or refuse to carry out any of the provisions of this section shall be deemed guilty of a misdemeanor, and, upon conviction thereof, shall be fined in a sum not less than one dollar nor more than twenty-five dollars; and each failure or refusal shall constitute a separate offense.

(L. 1959 S.B. 188 §§ 49, 50)



Section 293.460 Coal miner to prove qualifications before working alone — penalty.

Effective 28 Aug 1959

Title XVIII LABOR AND INDUSTRIAL RELATIONS

293.460. Coal miner to prove qualifications before working alone — penalty. — Any person desiring to perform the work of a coal miner and for himself to conduct room, entry or other underground mining in coal mines of this state, shall, before being permitted to engage in such work, produce evidence of a satisfactory nature that he has for one year worked in coal mines with or as a practical miner; such applicant to furnish evidence of his experience and qualifications to the director of the division of mine inspection, or to the person designated by said director to pass upon the competency of such applicant, and until said applicant shall have fully satisfied the director or the party designated by the said director at the mine, wherein such employment is sought of his fitness to perform the duties as above mentioned, he shall not be permitted to mine coal unless associated with a practical miner for such length of time as will qualify said applicant to safely for himself and others perform underground work; and any owner, agent or operator of any coal mine in this state who shall knowingly violate any of the provisions of this section shall be deemed guilty of a misdemeanor, and, upon conviction, shall be punished by a fine of not less than fifty dollars nor more than two hundred dollars for each and every offense, or by imprisonment in the county jail for a period of not less than thirty days nor more than sixty days, or both such fine and imprisonment, proceedings to be instituted by any court having competent jurisdiction.

(L. 1959 S.B. 188 § 51)



Section 293.470 Division to close coal mine, when — penalty.

Effective 28 Aug 1959

Title XVIII LABOR AND INDUSTRIAL RELATIONS

293.470. Division to close coal mine, when — penalty. — The director of the division of mine inspection and his assistants shall have the power, and it is hereby made their duty, to stop the operation of and close any coal mine or part thereof where poisonous damps exist, where rotten ropes or unsafe cages are used, or where a safe escape way is not provided, for all employees. Any person or persons violating the provisions of this section, and any member or stockholder or officer of any company or corporation who shall violate the provisions of this section, shall be deemed guilty of a misdemeanor, and on conviction thereof be punished by a fine of not less than twenty-five dollars nor more than one hundred dollars, or imprisonment in the county jail thirty days nor more than ninety days, or by both such fine and imprisonment for each and every separate offense.

(L. 1959 S.B. 188 § 52)



Section 293.480 Coal miners paid wages, when — penalty.

Effective 28 Aug 1959

Title XVIII LABOR AND INDUSTRIAL RELATIONS

293.480. Coal miners paid wages, when — penalty. — 1. All persons or corporations engaged in or operating any coal mines in this state shall pay their employees once in every fifteen days in lawful money of the United States, and at no payday shall there be withheld any of the earnings due any such employee; provided, persons or corporations operating coal mines may withhold not to exceed five days of the earnings of employees.

2. Any such operator or employer failing or refusing to pay his employees, their agents or assigns or anyone duly authorized to collect such wages as in this section provided, shall become immediately liable to such employee, his agent, assigns or anyone authorized to collect such wages for an amount double the sum due such employees at the time of such failure or refusal to pay the amount due, to be recovered by civil action in any court of competent jurisdiction within this state.

(L. 1959 S.B. 188 § 53)



Section 293.490 Coal miner's lien for wages.

Effective 28 Aug 1959

Title XVIII LABOR AND INDUSTRIAL RELATIONS

293.490. Coal miner's lien for wages. — All employees of coal mines have, as security for work performed, a lien upon all property of the person owning, constructing or operating the mine, used in construction or operation, including real estate, building, machinery, and all other personal property, to satisfy in full the amount due for labor performed. The lien shall be enforced and secured upon the same general terms and after the manner of procedure in granting mechanics' liens.

(L. 1959 S.B. 188 § 54)



Section 293.500 Applicability of sections 293.200 to 293.490.

Effective 28 Aug 1959

Title XVIII LABOR AND INDUSTRIAL RELATIONS

293.500. Applicability of sections 293.200 to 293.490. — The provisions of sections 293.200 through 293.490 are applicable only to coal mines.

(L. 1959 S.B. 188 § 55)



Section 293.510 Dangerous mines to be closed by state, expenses.

Effective 28 Aug 1959

Title XVIII LABOR AND INDUSTRIAL RELATIONS

293.510. Dangerous mines to be closed by state, expenses. — When any mine except a coal mine is so operated that, in the opinion of the mine inspector, there is imminent danger to the lives, health or safety of the miners or employees, the inspector shall at once instruct the person in charge of the mine in which the dangerous condition exists to remove it immediately. The inspector also shall order the immediate evacuation of the mine or the dangerous portions thereof by all persons other than those he deems actually necessary and competent to remove or care for the dangerous conditions. On closing any mine or dangerous part of a mine under this section the inspector shall at once notify the director, and on receipt of such notification, the director shall sustain or reverse the closure action and, if he deems it necessary, order the inspector to place a competent person at the mine, who shall remain there until the dangerous condition is removed. The person so placed has the power to prevent anyone from entering the mine or the dangerous portion of the mine other than those permitted by the inspector. The expense of such competent person shall be paid by the operator; except that the operator always has the privilege to apply to the circuit court for a writ of injunction to enjoin the director from continuing to prevent operation of the mine.

(L. 1959 S.B. 188 § 56)



Section 293.520 Experience required for miners, except trainees.

Effective 28 Aug 1959

Title XVIII LABOR AND INDUSTRIAL RELATIONS

293.520. Experience required for miners, except trainees. — No person is permitted to engage in underground mining operations, except coal mining, for himself or for another unless he is to be employed by an operator as a trainee or to work under the supervision of an experienced miner for such length of time as will qualify said person to safely, for himself and others, perform underground work, or unless he offers satisfactory evidence that he has for one year worked in mines with or as a practical miner.

(L. 1959 S.B. 188 § 57)



Section 293.530 Notice of opening and abandonment of mines — abandoned mines to be sealed.

Effective 28 Aug 1959

Title XVIII LABOR AND INDUSTRIAL RELATIONS

293.530. Notice of opening and abandonment of mines — abandoned mines to be sealed. — 1. No person is permitted to open up new mines or mining property, unless he has reported his intention to the director, together with such other pertinent information as the director may require.

2. The operator shall notify the director of the permanent abandonment of any of his mines, or of the resumption of work after abandonment or a change in the name of the mine or its owner, within ten days after such abandonment, resumption, or change of name or owner.

3. Upon abandonment of any underground mine, the operator of that mine shall seal or fence the surface openings of the mine in such a manner as to afford permanent protection to all persons and animals.

(L. 1959 S.B. 188 § 57)



Section 293.540 Outlets may be required, when — location of shafts.

Effective 28 Aug 1959

Title XVIII LABOR AND INDUSTRIAL RELATIONS

293.540. Outlets may be required, when — location of shafts. — After a reasonable time has been allowed for drifting and development operations, the director may require that a noncoal mine operating through either a shaft, slope, or drift, have not less than two adequate and accessible outlets as a condition precedent to employment of any person in the mine. In mines opened after the effective date of this chapter, all vertical shafts shall be located not less than one hundred fifty feet apart.

(L. 1959 S.B. 188 § 58)



Section 293.550 Ventilation of mines.

Effective 28 Aug 1959

Title XVIII LABOR AND INDUSTRIAL RELATIONS

293.550. Ventilation of mines. — 1. The operator of every underground mine except coal mines shall provide and maintain an air current sufficient to remove smoke and noxious gases and to insure the health and safety of every employee.

2. The ventilation required by this section shall be controlled by natural or mechanical appliances; or both if the director deems it to be necessary.

(L. 1959 S.B. 188 § 59)



Section 293.560 State inspections for health safety — procedure when ventilation inadequate.

Effective 28 Aug 1959

Title XVIII LABOR AND INDUSTRIAL RELATIONS

293.560. State inspections for health safety — procedure when ventilation inadequate. — The director or state mine inspectors are hereby authorized, empowered and directed to thoroughly inspect all underground excavations in all mines other than coal, as often as the director of the division of mine inspection may deem proper, from and after the passage and approval of this chapter, and ascertain the condition of such underground excavations with respect to the health of employees engaged in working in such underground excavations; and if after such examination, the inspector shall find that the health of the employees is impaired by reason of there not being sufficient circulation of air or ventilation for such employees, it shall be the duty of such inspector to immediately notify the owner, agent or operator of such mine, in writing, specifying the underground excavations so found to be unhealthful, and direct such owner, agent or operator of such mine to, within fifteen days after receiving such written notice, commence to drill a sufficient number of air holes for such underground excavation, or to sink a shaft to connect with such underground excavation, or to make drift connection with a contiguous mine, at some point or points to be agreed to by such inspector, as may in the discretion of the inspector furnish sufficient ventilation for such mine, and to prosecute the work of correcting such defect in ventilation, as directed by the inspector, with all due diligence until completed. And the inspectors shall have the power, if they deem it for the interest of the employees engaged in working in such underground excavations, so affected by such notice to require all work and operations in such mine or mines to cease until such defect in ventilation shall have been corrected, or until further notified by such inspector.

(L. 1959 S.B. 188 § 60)



Section 293.570 State inspection for dust — waterlines to be installed, when, sprinkling.

Effective 28 Aug 1959

Title XVIII LABOR AND INDUSTRIAL RELATIONS

293.570. State inspection for dust — waterlines to be installed, when, sprinkling. — The director of the division of mine inspection and the inspectors are hereby authorized, empowered and directed to thoroughly inspect all underground excavations in all mines other than coal mines, as often as the director of the division of mine inspection may deem proper, for the purpose of ascertaining or discovering in the air in any such mine or mines the presence of dust in such quantities as shall be injurious to the health of employees engaged in working in such underground excavation; and upon finding dust in the air of any such mine in such quantities as shall tend to injure the health of the employees of such mine, such director or inspector shall immediately notify the owner, managing agent or operator of such mine, in writing, specifying the underground excavation so found to contain dust particles as aforesaid in the air thereof, and such owner, agent or operator of such mine shall within fifteen days after receiving such written notice, provide, install, equip, and thereafter at all times, maintain in such mine an independent waterline, fully equipped and in good serviceable working order and repair, leading up to the face of any and all drifts where such dust is produced, or so close to the face of said drifts so that by the use of suitable hose extension or sprinkling attachments to be supplied by the owner or owners of said mine, the mineral or earth in and adjoining the face of the drift or drifts of such mine can be sprinkled or wet by water from said pipeline, thereupon and thereafter every person drilling, squibbing or blasting in said mine shall keep the face, surface and drill holes in said drift or drifts wet or moist by the use of water from said waterline to such an extent and in such a way as shall prevent, as far as possible, any dust raising from the working of any such face or from the drilling, "blowing" or "shooting" of any hole or holes; and the ground boss in charge of the underground in any such mine, so equipped with a waterline, shall require all ground or dirt after being shot or blasted to be thoroughly wet or sprinkled to such an extent as shall prevent, as far as possible, any dust from arising therefrom while the employees are at work therein.

(L. 1959 S.B. 188 § 61)



Section 293.580 Explosives, storage, handling and use.

Effective 28 Aug 1959

Title XVIII LABOR AND INDUSTRIAL RELATIONS

293.580. Explosives, storage, handling and use. — 1. When used in or about mines other than coal mines, explosives and detonators shall be stored in separate surface magazines reasonably bulletproof and adequately constructed of incombustible material, with no metal exposed inside the magazine and equipped with doors constructed of three-eighths inch steel plate lined with a two-inch thickness of wood, or the equivalent. Such magazines shall be provided with no opening except for entrance and ventilation, shall be kept locked securely when unattended, and shall be provided with suitable warning signs. The location of permanently constructed surface magazines shall be not less than two hundred feet from any mine opening, unless effectively barricaded.

2. Underground section boxes or magazines shall be of substantial construction and placed in a crosscut or idle room neck at least twenty-five feet from roadways or trolley wires and at least two hundred feet from an active working place, and in a reasonably dry place. Explosives and detonators shall be stored underground in separate section boxes or magazines.

3. The transportation, storage or use of black blasting powder in underground mines is prohibited.

4. The operator of a noncoal mine shall determine the maximum supply of explosives that may be stored in his mine, not to exceed an amount to meet the estimated requirements of the succeeding fourteen days; except that a lesser or greater amount may be stored in the mine on approval of the director, or on order of the director.

5. No explosives shall be stored in any place in any mine where its accidental discharge would cut off or obstruct the escape of miners working therein.

6. The method of storing, keeping, moving, charging and firing, or of using explosives or detonators in a mine, except as otherwise provided in this section, shall be in accordance with rules prescribed by the director.

(L. 1959 S.B. 188 § 62)



Section 293.590 Hoisting equipment and operating regulations.

Effective 28 Aug 1967

Title XVIII LABOR AND INDUSTRIAL RELATIONS

293.590. Hoisting equipment and operating regulations. — 1. A qualified hoisting engineer shall be on duty continuously when men are underground at noncoal mines where men are transported by hoists. Hoists used for handling men shall be equipped with overspeed, overtravel and automatic stop controls and shall be equipped with brakes capable of stopping and holding the fully loaded unbalanced cage or trip at any point in the shaft or slope. An accurate and reliable indicator, showing the position of the cage or trip, shall be so placed as to be in clear view of the engineer, unless the position of the cage or trip is clearly visible to the engineer at all times.

2. Hoisting ropes on all cages or trips shall be adequate in size to handle the load and have a proper factor of safety as defined in the America Standard Association's Wire Rope Standards and shall be replaced when it shows more than six broken wires in any single pitch length or lay of rope. On conventional drum type hoists only, as distinguished from friction type hoists, the rope shall have at least three full turns on the drum when it is extended to its maximum working length and shall make at least one full turn on the drum shaft or around the spoke of the drum, in case of a free drum, and be fastened securely by means of clamps. A hoisting rope shall be fastened to its load by a zinc-filled socket or by a thimble and clamps. No spliced hoisting rope or cable shall be used.

3. Hoisting equipment shall be inspected daily by a trained inspector and a record made of such inspection. The record book shall be made open for the information of all employees at the mine.

4. Cages or similar devices used for hoisting men shall be of substantial construction with adequate steel bonnets, with enclosed sides, with gates across the ends of the cage when men are being hoisted or lowered, and with sufficient handholds or chains for all men on the cage to maintain their balance. Cage floors shall be constructed so that they will be adequate to support the load, and where only one cable is used such cage shall be furnished with spring catches or such other or different safety device approved by the director, intended and provided, as far as possible, to prevent the consequences of cable breaking or the loosening or disconnecting of the machinery.

5. The director or a mine inspector shall determine the number of men that may be lowered or hoisted at any one time and a notice of the number shall be posted by him in a conspicuous place at the top and bottom of the shaft and at all other landings. In no case shall the total weight of the cage and men, estimated at one hundred sixty pounds per man, exceed one-fifth of the minimum breaking strength of the brakes, ropes, links, and other connections bearing the cage.

6. No person other than an attendant shall be lowered or hoisted in or on any cage or trip or other hoisting apparatus carrying explosives, steel, equipment or material. All small hand tools, lunch containers and small parts shall be adequately secured to the approval of the director.

7. The director of the division of mine inspection shall determine the safe speed of the cage in a shaft or slope where men are being lowered into or hoisted out of a mine when a speed in excess of five hundred feet per minute is requested by the operator. The mine inspector shall make a thorough inspection of the equipment to be used and cause two test runs at full load to be made before any person is permitted to ride on the cage at the increased speed. When major repairs are made or new or used equipment is installed, the same test shall be made by the operator and a record of such test shall be recorded in a book kept for that purpose and such record book shall be made open for the information of all employees at the mine. In no event shall the speed of the cage where men are lowered or hoisted be in excess of one thousand five hundred feet per minute. The mine inspector shall post a notice at the top and bottom landings of the shaft and at all other landings of the safe speed of the cage on which men are permitted to ride.

8. An adequate signaling code shall be adopted, subject to the approval of a mine inspector, in every mine hoisting or lowering men underground.

9. The owner, agent or operator of all mines employing twenty-five or more men, at the beginning and end of a shift, shall cause a competent person to be stationed at the top of the shaft, and a competent person to be stationed at the bottom of the shaft, whose duties shall be to answer all signals for the lowering or hoisting of men in the shaft, and to keep watch over, and control of, such signals while men are being lowered or hoisted in the shaft.

10. The provisions of this section shall not apply to mines employing fewer than sixteen men underground.

(L. 1959 S.B. 188 § 63, A.L. 1967 p. 407)



Section 293.600 Director may require crossheads in shaft sinking operations.

Effective 28 Aug 1959

Title XVIII LABOR AND INDUSTRIAL RELATIONS

293.600. Director may require crossheads in shaft sinking operations. — When necessary in shaft sinking operations, the director of the division of mine inspection shall order crossheads attached to the rope for the purpose of guiding the descent or ascent of the bucket or cage in the shaft, provided that such crossheads shall not be required until a depth of five hundred feet has been reached. All sinking crossheads shall be provided with a safety appliance of a design approved by the director for attaching the bucket or cage to the crosshead.

(L. 1959 S.B. 188 § 64)



Section 293.610 Applicability of sections 293.510 to 293.600.

Effective 28 Aug 1959

Title XVIII LABOR AND INDUSTRIAL RELATIONS

293.610. Applicability of sections 293.510 to 293.600. — The provisions of sections 293.510 through 293.600 shall apply to all mines except coal mines.

(L. 1959 S.B. 188 § 65)



Section 293.620 Caves, inspection, to provide map — inspection fees.

Effective 28 Aug 1959

Title XVIII LABOR AND INDUSTRIAL RELATIONS

293.620. Caves, inspection, to provide map — inspection fees. — 1. The division of mine inspection, in addition to other duties provided by law, is authorized and directed to inspect at least once a year all caves in the state held open to the public, to make rules and regulations providing for the necessary precautions to secure the health and safety of the visiting public and employees in any such cave in this state, to require every cave owner, operator or agent of any cave held open to the visiting public to provide necessary safety guard rails, bridges, ladders, entrances, platforms, walkways, safety barriers, rails, paths and other safety measures, in and about any such cave before it may be opened to the public, and to file a complete and true plan map of such cave with the division of mine inspection and a copy at the office of the entrance of the cave.

2. Every cave owner, operator or agent of any cave held open to the public shall, before opening the cave to the visiting public, send written notification to the division and pay an annual inspection fee of thirty-five dollars payable to the state treasurer and to be collected by the department of revenue and deposited in the state treasury to the credit of the state mine inspection fund. When the owner, operator or agent of any cave in this state, held open to the visiting public, shall have complied with all the necessary requirements of the division of mine inspection and shall have paid the inspection fee herein mentioned, he shall be provided with a certificate of inspection furnished by the division of mine inspection showing that the cave has been duly inspected and approved and such certificate shall be conspicuously displayed at or near the main entrance to the cave.

(L. 1959 S.B. 188 § 66)



Section 293.630 Rules and regulations.

Effective 28 Aug 1959

Title XVIII LABOR AND INDUSTRIAL RELATIONS

293.630. Rules and regulations. — The director shall make and publish necessary rules and regulations which shall become effective only on approval by the labor and industrial relations commission as provided in section 286.060.

(L. 1959 S.B. 188 § 3)



Section 293.640 Inspectors and employees — appointment, salaries.

Effective 28 Aug 1971

Title XVIII LABOR AND INDUSTRIAL RELATIONS

293.640. Inspectors and employees — appointment, salaries. — 1. The director shall appoint two coal mine inspectors and four noncoal mine inspectors, each of whom shall have had at least five years' experience and one year of practical mine safety training in the type of mining for which he is appointed, but in no case shall an inspector be interested in or receive any economic favors from any interested party in any mine. Each inspector shall receive an annual salary of eight thousand four hundred dollars. The director shall classify, supervise, and direct the work of the inspectors who, at all times, shall be amenable to him.

2. The director may appoint a secretary, one clerk, and such clerical employees as may be necessary to the efficient operation of the inspection section. The director shall determine the annual salaries of the secretary and clerical employees within the limits of the appropriations for the inspection section.

3. All appointees in each classification shall be selected as nearly as practicable in equal numbers from each of the two political parties casting the highest and next highest number of votes for governor at the last preceding state election.

(L. 1959 S.B. 188 § 4, A.L. 1967 p. 383, A.L. 1971 S.B. 65)



Section 293.650 Expenses of director and inspectors.

Effective 28 Aug 1967

Title XVIII LABOR AND INDUSTRIAL RELATIONS

293.650. Expenses of director and inspectors. — The director and mine inspectors shall be allowed actual and necessary expenses including office and clerical expenses for the division which together with all salaries shall be paid out of the general revenue and the mine inspection fund.

(L. 1959 S.B. 188 § 4, A.L. 1967 p. 383)



Section 293.660 Inspection of mines, when — rights and duties of inspectors — reports.

Effective 28 Aug 1959

Title XVIII LABOR AND INDUSTRIAL RELATIONS

293.660. Inspection of mines, when — rights and duties of inspectors — reports. — 1. Each mine in this state shall be examined by a mine inspector at least twice in every calendar year, and more frequently if it is deemed necessary or desirable in order to enforce the provisions and fulfill the intent of this chapter.

2. Mine inspectors shall make examinations of all mines to determine that applicable requirements of this chapter are strictly observed and enforced. Mine inspectors may enter and inspect mines at all reasonable times, day or night, but so as not to obstruct or hinder the necessary operations of any mine. The operator of the mine is required to furnish all necessary facilities for its entry and inspection; and if the operator refuses to permit or furnish these necessary facilities, the mine inspector shall file his affidavit setting forth such refusal before the judge of the circuit court in the county in which the mine is located, and obtain an order on the operator commanding the operator to permit and furnish facilities for inspection of the mine, or to be adjudged to stand in contempt of court and punished accordingly.

3. Mine inspectors shall examine into the state of mines as to escapements, transportation, ventilation, circulation, and conditions of air, electricity, explosives, roof control, drainage, mine operations and practices, and general security; and perform such other duties as are required by the director.

4. The director shall require mine inspectors to submit to him a report of all examinations of mines, the form and content of which shall be prescribed by the director.

(L. 1959 S.B. 188 § 8)



Section 293.670 Complaints as to dangerous conditions, procedure.

Effective 28 Aug 1959

Title XVIII LABOR AND INDUSTRIAL RELATIONS

293.670. Complaints as to dangerous conditions, procedure. — 1. Whenever the inspectors of mines receive a complaint in writing, signed by one or more persons, employed in a mine, or the certified collective bargaining agent of the employees, setting forth that the mine in which he is employed is being operated contrary to law, and is dangerous in any respect to the health or lives of those employed therein, the inspector must examine such mine as soon as possible. The names of the persons making such complaint shall not, under any circumstances, be divulged to any person by said inspector except such action be necessary in the administration of justice in the courts of the state; provided, however, that such complaint shall in all cases set forth the alleged violation of law observed, the nature of the danger existing at the mine, and shall distinctly set forth whether or not any notice of such defect or danger has been given by the complainants, or anyone else, to their knowledge to the superintendent or other person in charge of the mine.

2. If, after such inspection, the inspector finds the conditions, in his opinion, dangerous to the health and lives of those employed in such mine, he shall serve a notice in writing, setting forth fully the facts upon which his opinion is based, upon the operator or any person having charge of such mine, and shall thereafter take such steps to remedy such danger and to compel compliance with the provisions of this chapter, as the inspector could take in any case arising under section 293.660.

3. It shall be the duty of the inspector to forward every such original complaint, so received, to the division of mine inspection, where it shall be indexed and filed among the official papers of the said division.

(L. 1959 S.B. 188 § 11)



Section 293.680 Judicial review of orders of director — effect of filing on order, procedure.

Effective 28 Aug 1959

Title XVIII LABOR AND INDUSTRIAL RELATIONS

293.680. Judicial review of orders of director — effect of filing on order, procedure. — 1. Any person may appeal to the circuit court of the county in which the mine is situated or to the circuit court of Cole County, at the option of appellant, from any order, rule, regulation or determination of the director of the division of mine inspection or of a mine inspector by filing with the clerk of such court a petition setting forth a copy of the order, rule, regulation or determination, if it was made in writing, or by setting forth the terms and conditions of the order, rule, regulation or determination if it was not in writing and stating the reasons or grounds of complaint against the order, rule, regulation or determination. Such petition shall be filed within thirty days after notice of the order, rule, regulation or determination has been given. The filing of the petition or appeal stays the enforcement or effectiveness of the order, rule, regulation or determination appealed. Notice of the appeal shall be given by mailing a copy of the petition to the director of the division of mine inspection or mine inspector by the clerk of said court, who shall file proof of such mailing.

2. The matter shall be tried de novo by the court, without a jury, not sooner than thirty days after the mailing of the petition, and the court shall either sustain the director of the division of mine inspection or mine inspector or shall direct him to take such action as the court may deem proper. An appeal from the circuit court in such case shall be allowed as in civil action.

(L. 1959 S.B. 188 § 67)



Section 293.690 Violations of law, penalty.

Effective 28 Aug 1959

Title XVIII LABOR AND INDUSTRIAL RELATIONS

293.690. Violations of law, penalty. — Any person violating any provision of this chapter for which a punishment is not otherwise provided shall be adjudged guilty of a misdemeanor, and each violation shall be a separate offense.

(L. 1959 S.B. 188 § 68)






Chapter 294 Child Labor

Chapter Cross References



Section 294.005 Purpose of chapter.

Effective 28 Aug 1995

Title XVIII LABOR AND INDUSTRIAL RELATIONS

294.005. Purpose of chapter. — The purpose of this chapter is to ensure that no child under sixteen years of age is employed in an occupation, or in a manner, that is hazardous or detrimental to the child's safety, health, morals, educational processes or general well-being.

(L. 1989 H.B. 461, A.L. 1995 H.B. 300 & 95 merged with H.B. 414)



Section 294.008 Administration of chapter.

Effective 28 Aug 1995

Title XVIII LABOR AND INDUSTRIAL RELATIONS

294.008. Administration of chapter. — It shall be the duty of the director of the division of labor standards within the department of labor and industrial relations to administer the laws of this chapter.

(L. 1995 H.B. 300 & 95 merged with H.B. 414)



Section 294.011 Definitions.

Effective 28 Aug 2002

Title XVIII LABOR AND INDUSTRIAL RELATIONS

294.011. Definitions. — As used in this chapter, the following terms mean:

(1) "Child", an individual under sixteen years of age, unless otherwise specified;

(2) "Commission", the labor and industrial relations commission;

(3) "Department", the department of labor and industrial relations;

(4) "Department director", the director of the department of labor and industrial relations;

(5) "Director", the director of the division of labor standards;

(6) "Division", the division of labor standards;

(7) "Employ", engage a child in gainful employment for wages or other remuneration. The term employ shall not include any child working under the direct control of the child's parent and shall not include the following services which may be performed by any child over the age of twelve:

(a) The delivery or sales of newspapers;

(b) Child care;

(c) Occasional yard or farm work, including agriculture work as defined in subdivision (1) of section 290.500, performed by a child with the knowledge and consent of the child's parent. A child may operate lawn and garden machinery as specified in subsection (1) of section 294.040, provided that, no child shall be permitted to engage in any activities prohibited by section 294.040;

(d) Participating in a youth sporting event as a referee, coach or other position necessary to the sporting event; except that, this paragraph shall not include working at a concession stand. For purposes of this paragraph, "youth sporting event" means an event where all players are under the age of eighteen and the event is sponsored and supervised by a public body or a not-for-profit entity;

(8) "Parent", a child's parent, legal custodian or guardian.

(L. 1957 p. 525 § 1, A.L. 1989 H.B. 461, A.L. 1995 H.B. 300 & 95 merged with H.B. 414, A.L. 1997 S.B. 220, A.L. 1998 H.B. 1748, A.L. 1999 S.B. 234, A.L. 2000 H.B. 1428, A.L. 2002 S.B. 923, et al.)



Section 294.021 Minors under fourteen not to be employed, exception.

Effective 28 Aug 1995

Title XVIII LABOR AND INDUSTRIAL RELATIONS

294.021. Minors under fourteen not to be employed, exception. — No child under fourteen years of age shall be employed or permitted to work at any occupation at any time; except as provided in this chapter.

(L. 1957 p. 525 § 2, A.L. 1989 H.B. 461, A.L. 1995 H.B. 300 & 95 merged with H.B. 414)



Section 294.022 Employment in entertainment industry, definitions, limitations.

Effective 28 Aug 1995

Title XVIII LABOR AND INDUSTRIAL RELATIONS

294.022. Employment in entertainment industry, definitions, limitations. — 1. For the purposes of this section, the following terms mean:

(1) "Employer", any person, firm or corporation employing or seeking to employ a child in the entertainment industry;

(2) "Entertainment industry", any person, employer, firm or corporation using the services of a child as a performer, extra or in any other performing capacity in motion picture productions, television or radio productions, theatrical productions, modeling productions, horse shows, rodeos and musical performances;

(3) "Work permit", a written certification issued by the director which specifies the terms and duration of the work permit for a child under sixteen years of age, for the purposes of employment as a performer, extra or in any other performing capacity in the entertainment industry. A work permit may be issued for a period of twelve months or more and shall be eligible for renewal at the child's next birthday. A work permit shall generally be issued for a twelve-month period of time.

2. No child may be employed in the entertainment industry without an entertainment work permit issued by the director. No permit shall be issued without the following:

(1) Proof of age by birth certificate or other documentary evidence;

(2) Written consent of the child's parent, legal custodian or guardian;

(3) Upon entering into a contractual employment agreement, a written statement from the prospective employer shall be kept on file by the prospective employer. The written statement shall set forth the nature of employment and the projected duration of the employment or project.

3. No child shall be permitted at the place of employment, unless the parent, legal custodian, guardian or designated guardian of a child is present at all times that the child is at the place of employment, and such person may accompany the child to wardrobe, makeup, hairdressing and dressing room facilities. The parent, legal custodian, guardian or designated guardian may designate an individual to accompany the child during times the child is at the place of employment, provided the designation is made in writing, signed by the parent or guardian and presented to the employer prior to the child's scheduled work. A copy of the written designation shall be kept on file by the employer at the site of the employment or project.

4. The employer shall designate one individual on each set, stage or other place of employment to coordinate all matters relating to the welfare of children and shall notify the parent, legal custodian or guardian of each child of the name of such individual.

5. All of the hours in which a child may be at the place of employment are exclusive of meal periods. Meal periods shall be at least one-half hour, but not more than one hour in duration. In no event may a child be at the place of employment for a period longer than five and one-half hours without a meal break.

6. A child shall receive a twelve-hour rest break at the end of the child's work day and prior to the commencement of the child's next day of work for the same employment. A child shall also receive a fifteen minute rest period after each two hours of continuous work.

7. The employer shall provide a suitable place to rest or play for the children at the site of employment.

8. The time spent by children in rehearsals and in learning or practicing any of the arts, such as singing or dancing, for, or under the direction of, a motion picture studio, theater or television studio shall be counted as work time under this section of law. Periods for meal breaks shall not be included in the overall work time; however, rest breaks shall be included in the overall work time.

9. No child shall be required to work in a situation which places the child in a clear and present danger to life or limb. If a child believes he or she is in such a dangerous situation, after discussing the matter with his or her parent, legal custodian, guardian or designated person and the employer, the child shall not be required to perform in such situation, regardless of the validity or reasonableness of the child's belief.

10. No child shall be required to work with an animal which a reasonable person would regard as dangerous in the same circumstances, unless an animal trainer or handler qualified by training and experience is present.

11. No child shall be required to perform a stunt without prior consultation with the child, the child's parent, legal custodian or guardian and the employer. The prior written consent of the child's parent, legal custodian or guardian shall be obtained for the performance of any unusual physical, athletic or acrobatic activity, stunts, work involving special effects or other potentially hazardous activity. When any unusual physical, athletic or acrobatic activity, stunts, special effects or other potentially hazardous activity involving a child is to be done, the employer shall have available a person qualified to administer medical assistance on an emergency basis and transportation to the nearest medical facility providing emergency services. First-aid kits shall always be available at a child's place of employment.

12. No child shall work in close proximity to explosives or the functioning parts of unguarded and dangerous moving equipment, aircraft or vessels, or of functioning blades or propellers.

13. An entertainment work permit does not authorize a child to be absent from school in violation of the requirements of state law or regulations or policies of the state board of education, the Missouri department of elementary and secondary education or the local school board.

(L. 1995 H.B. 300 & 95 merged with H.B. 414)



Section 294.024 Employment of children, work certificate required.

Effective 28 Aug 2002

Title XVIII LABOR AND INDUSTRIAL RELATIONS

294.024. Employment of children, work certificate required. — A child may not be employed during the regular school term unless the child has been issued a work certificate or a work permit pursuant to the provisions of this chapter.

(L. 1957 p. 525 § 3, A.L. 1989 H.B. 461, A.L. 1995 H.B. 300 & 95 merged with H.B. 414, A.L. 2002 S.B. 923, et al.)



Section 294.027 Work certificates permit minors to work, when.

Effective 28 Aug 1971

Title XVIII LABOR AND INDUSTRIAL RELATIONS

294.027. Work certificates permit minors to work, when. — Work certificates shall permit

(1) The employment of children between fourteen and sixteen years of age during nonschool hours during the school term; or

(2) The employment of children between fourteen and sixteen years of age who are excused from attendance at school by the provisions of chapter 167.

(L. 1957 p. 525 § 4, A.L. 1971 S.B. 171)



Section 294.030 Hours of work for minors.

Effective 28 Aug 2002

Title XVIII LABOR AND INDUSTRIAL RELATIONS

294.030. Hours of work for minors. — 1. A child shall not be employed, permitted or suffered to work at any gainful employment for more than three hours per day in any school day, more than eight hours in any nonschool day, more than six days or forty hours in any week. Normal work hours shall not begin before seven o'clock in the morning nor extend to after 9:00 p.m., except as provided in subsection 2 of this section. The provisions of this subsection may be waived by the director, in full or in part, depending upon the nature of the employment. Such waiver shall be provided in writing to the employer by the director. The waiver shall only exempt employment described in section 294.022.

2. On all evenings from Labor Day to June first, a child shall not be employed, permitted or suffered to work at any gainful employment after 7:00 p.m. nor after 9:00 p.m. from June first to Labor Day; except that a child who has passed his or her fourteenth birthday but is under sixteen years of age may be employed at a regional fair from June first to Labor Day, if such child does not work after 10:30 p.m., is supervised by an adult, parental consent is given and the provisions of this subsection are complied with. The regional fair exception shall not apply to those entities covered by the Fair Labor Standards Act. The provisions of this subsection do not apply to children who have been permanently excused from school pursuant to the provisions of chapter 167. The provisions of this subsection may be waived by the director, in full or in part, depending upon the nature of the employment. Such waiver shall be provided in writing to the employer by the director. The waiver shall only exempt employment described in section 294.022.

(RSMo 1939 § 9621, A.L. 1957 p. 525 § 5, A.L. 1971 S.B. 171, A.L. 1995 H.B. 300 & 95 merged with H.B. 414, A.L. 1998 H.B. 1748, A.L. 1999 S.B. 234, A.L. 2002 S.B. 923, et al.)

Prior revisions: 1929 § 14086; 1919 § 1108; 1909 § 1716

CROSS REFERENCE:

Attendance at part-time school to be counted as part of time minor can be employed, 178.330



Section 294.040 Minors under sixteen not to work in certain occupations.

Effective 28 Aug 1997

Title XVIII LABOR AND INDUSTRIAL RELATIONS

294.040. Minors under sixteen not to work in certain occupations. — A child under sixteen shall not be employed or permitted to work by any person, firm, or corporation in connection with:

(1) Any power driven machinery, except lawn and garden machinery used in domestic service at or around a private residence, provided that, there shall be an agreement between an occupant of the private residence and the child, and by no other person, firm or corporation, other than a parent, legal custodian or guardian of the child, for the performance of such work;

(2) The oiling, cleaning, maintenance, or washing of machinery;

(3) Any ladders, scaffolding, or their substitute;

(4) Any mine or quarry except in offices or at other nonhazardous employment;

(5) Stone cutting or polishing except those found in jewelry type business;

(6) Any plant manufacturing, processing, storing, or transporting Type A and B explosives, ammunition, or like materials, or in an establishment in which sales of Type A and B explosive materials make up fifty percent or more of gross sales;

(7) The operation of any motor vehicle;

(8) Any blast furnace, rolling mill, foundry, forging shop, or in any establishment where heating of metals is carried on or where cold rolling, stamping, shearing, punching, of metal stock is carried on;

(9) Saw mills, cooperage stock mills, or where woodworking machinery is used;

(10) The operation of freight elevators, hoisting machines or cranes, or on or about any manlifts;

(11) Occupations involving exposure to ionizing or nonionizing radiation or any radioactive substance;

(12) Any occupation involving exposure to any toxic or hazardous chemicals;

(13) Any capacity in or about a motel, resort, hotel, where sleeping accommodations are furnished except in offices or locations physically separated from the sleeping accommodations;

(14) Any place or establishment in which intoxicating alcoholic liquors or beverages are manufactured, bottled, stored, or sold for consumption on or off the premises, except in establishments where at least fifty percent of the gross sales consist of goods, merchandise, or commodities other than alcoholic beverages;

(15) Any other occupation or place of employment dangerous to the life, limb, health, or morals of children under the age of sixteen.

(RSMo 1939 § 9622, A.L. 1957 p. 525 § 6, A.L. 1989 H.B. 461, A.L. 1997 S.B. 220)

Prior revisions: 1929 § 14087; 1919 §§ 1122, 1123; 1909 § 1723



Section 294.043 Employment in street occupation prohibited, exceptions.

Effective 28 Aug 2002

Title XVIII LABOR AND INDUSTRIAL RELATIONS

294.043. Employment in street occupation prohibited, exceptions. — No child under sixteen years of age shall be employed or permitted to work in any street occupation connected with peddling, begging, door-to-door selling or any activity pursued on or about any public street or public place. This prohibition does not apply to any public school or church or charitable fund-raising activity, or distribution of literature relating to a registered political candidate.

(L. 1989 H.B. 461, A.L. 2002 S.B. 923, et al.)



Section 294.045 Superintendent of schools to issue work certificates.

Effective 28 Aug 2010

Title XVIII LABOR AND INDUSTRIAL RELATIONS

294.045. Superintendent of schools to issue work certificates. — 1. Notwithstanding any other law, any of the following individuals may issue a work certificate to a child subject to the requirements of this chapter:

(1) The superintendent of public schools of the district in which the child resides;

(2) The chief executive officer, or the equivalent position, of a charter school that the child attends;

(3) A person holding a student services certificate who is authorized by the superintendent of the school district or chief executive officer in writing;

(4) Subject to the requirements and conditions of paragraphs (a), (b), and (c) of this subdivision inclusive, the principal of a public or private school may issue, or designate another administrator of the school to issue, work certificates to children who attend the school. If the principal of a public or private school chooses not to issue work certificates under this subdivision, work certificates may be issued to children attending school under subdivision (1) or (3) of this subsection.

(a) A principal who issues a work certificate under this subdivision shall provide a self-certification that he or she understands the requirements in existing law for issuing a work certificate. The principal shall submit a copy of each work certificate he or she issues along with a copy of the application for each work certificate to the superintendent of the school district in which the school is located;

(b) The superintendent of a school district may revoke a work certificate issued by the principal of a public or private school located within the district if the superintendent becomes aware of any grounds upon which the child may be deemed ineligible for a work certificate under existing law;

(c) An individual with authority to issue a work certificate under this subdivision shall not issue a work certificate to his or her own child; except that any student solely enrolled in a course of education not otherwise prohibited under chapter 167 whose parent, legal guardian, or designated private tutor is the student's primary education provider and is also the primary individual responsible for the student's education program and schedule shall be issued a work certificate by such primary education provider.

2. If the certificated person designated to issue work certificates by the superintendent of a school district or the chief executive officer, or the equivalent position, of a charter school is not available, and delay in issuing a certificate would jeopardize the ability of a child to secure work, another person authorized by the superintendent of the school district or the chief executive officer, or the equivalent position, of a charter school may issue the work certificate.

3. If a school district or charter school does not employ or contract with a person holding a student services certificate, the superintendent of the school district or the chief executive officer, or the equivalent position, of a charter school may authorize, in writing, a person who does not hold that credential to issue work certificates during periods of time in which the superintendent is absent from the district or the chief executive officer is absent from the charter school.

4. Notwithstanding the hour limitations imposed by this chapter or any other provision of law, the hour limitations that apply to a work certificate issued by any of the individuals described in subsection 1 of this section shall be based on the school calendar of the school the child attends.

(L. 1957 p. 525 § 7, A.L. 1986 H.B. 1554 Revision, A.L. 2010 H.B. 1892)



Section 294.051 Work certificate issued, when — evidence required for issuance.

Effective 28 Aug 1989

Title XVIII LABOR AND INDUSTRIAL RELATIONS

294.051. Work certificate issued, when — evidence required for issuance. — A work certificate may be issued after the issuing officer is satisfied that the employment will serve the best interest of the child and, in the first instance, only upon application in person of the child with the written consent of his parent, legal custodian or guardian or, if deemed necessary by the issuing officer, the child shall be accompanied by his parent, guardian or custodian. The certificate may be renewed or another certificate issued on application of the child with the written parental consent but in no case shall a certificate be issued until the issuing officer has received and approved the following papers:

(1) A statement of intention to employ signed by the prospective employer setting forth the specific nature of the occupation in which he intends to employ the child and the exact hours of the day, the number of hours per day and the days per week during which the child is to be employed;

(2) Proof of the age of the child by a birth certificate or other documentary evidence of such character in such form as is prescribed by the issuing officer;

(3) A certificate of the physician of the public schools of the district in which the child resides or other licensed physician, if required by the issuing officer, showing that he has personally examined the child and has found the child in good mental and physical health and is capable of performing labor without injury to his health and mental development;

(4) A certificate of the principal of the school which the child attends or has attended giving the grades of school work completed by the child, except that for children permanently excused from attendance at school under the provisions of chapter 167, this requirement may be waived.

(L. 1957 p. 525 § 9, A.L. 1989 H.B. 461)

CROSS REFERENCES:

Part-time school attendance, 167.051

School attendance officer may investigate claims of exemption from school attendance law, 167.071

School officers authorized to administer oaths as to ages of children, 167.101



Section 294.054 Contents and form of work certificates.

Effective 28 Aug 1957

Title XVIII LABOR AND INDUSTRIAL RELATIONS

294.054. Contents and form of work certificates. — 1. The work certificate shall show

(1) The age, sex, place and date of birth and place of residence of the child;

(2) The name and place of residence of the child's parent, guardian or custodian;

(3) The name and address of the employer; and

(4) The nature of the employment for which the work certificate is issued.

2. Work certificates authorizing the employment of a child during nonschool hours shall be of a form and color distinct from those authorizing full time employment.

(L. 1957 p. 525 § 8)



Section 294.060 Work certificates or work permits transmitted to employer, return to officer, reissue, record.

Effective 28 Aug 2002

Title XVIII LABOR AND INDUSTRIAL RELATIONS

294.060. Work certificates or work permits transmitted to employer, return to officer, reissue, record. — 1. Whenever a child is granted a work certificate or work permit, the certificate or work permit shall be transmitted by the issuing officer to the employer of the child and a copy shall be transmitted to the division. The employer shall keep the work certificate or work permit on file and shall post in a conspicuous place in the employer's place of business a list of all children who are employed and under the age of sixteen.

2. On termination of the employment of the child, the child's work certificate or work permit shall be sent immediately by the employer to the officer who issued it.

3. A new certificate or work permit may be issued for a child whose certificate or work permit has been returned by the employer to the issuing officer.

4. A copy of each work certificate or work permit issued and notice of its cancellation shall be retained by the issuing officer and a copy shall be transmitted by the issuing officer to the division.

(RSMo 1939 § 9624, A.L. 1957 p. 525 § 10, A.L. 1989 H.B. 461, A.L. 1995 H.B. 300 & 95 merged with H.B. 414, A.L. 2002 S.B. 923, et al.)

Prior revisions: 1929 § 14089; 1919 § 1110; 1909 § 1718



Section 294.070 Work certificate forms furnished by state commissioner of education — no fee.

Effective 28 Aug 1995

Title XVIII LABOR AND INDUSTRIAL RELATIONS

294.070. Work certificate forms furnished by state commissioner of education — no fee. — No fee shall be charged for a work certificate or work permit issued under the provisions of this chapter. The form of the work certificate shall be prepared by the state commissioner of education. Blank work certificates shall be furnished to the superintendent of each school district by the state commissioner of education.

(RSMo 1939 § 9625, A.L. 1957 p. 525 § 11, A.L. 1986 H.B. 1554 Revision, A.L. 1995 H.B. 300 & 95 merged with H.B. 414)

Prior revision: 1929 § 14090



Section 294.080 Work certificate as evidence of age.

Effective 28 Aug 1989

Title XVIII LABOR AND INDUSTRIAL RELATIONS

294.080. Work certificate as evidence of age. — Upon the request of a child or of an employer who wishes to employ a child who represents his or her age to be sixteen years or more, the issuing officer upon the presentation of evidence of age, as provided in section 294.051 for children under sixteen years of age, shall issue a certificate showing the age of the child and this certificate shall be accepted as conclusive evidence of the age of the child.

(RSMo 1939 § 9627, A.L. 1957 p. 525 § 12, A.L. 1989 H.B. 461)

Prior revision: 1929 § 14092



Section 294.090 Director of division of labor standards to enforce — rights, duties — record keeping required — cancellation of work certificate or work permit.

Effective 28 Aug 2002

Title XVIII LABOR AND INDUSTRIAL RELATIONS

294.090. Director of division of labor standards to enforce — rights, duties — record keeping required — cancellation of work certificate or work permit. — 1. The director is charged with the enforcement of the provisions of this chapter and all other laws regulating the employment of children. The director is vested with the power and jurisdiction to exercise such supervision over every employment as may be necessary to adequately enforce and administer the provisions of this chapter, including the right to enter any place where children are employed and to inspect the premises and to require the production of work certificates or work permits and any other necessary documents specifically requested that involve the employment of children.

2. Every employer subject to any provision of sections 294.005 to 294.150 or any regulation issued pursuant to sections 294.005 to 294.150 shall make and keep for a period of not less than two years, on the premises where any child is employed, the work certificate, a record of the name, address, and age of the child, and times and hours worked by the child each day.

3. All records and information obtained by the division pertaining to minors are confidential and personal identifying information shall be disclosed only by order of a court of competent jurisdiction.

4. If it appears that a work certificate or work permit has been improperly granted or illegally used, or the child is being injured, or is likely to be injured by the employment, this fact shall be reported to the issuing officer who shall cancel the work certificate or work permit. Notice in writing of the cancellation, with reasons therefor, shall be transmitted immediately to the child and to the person employing the child, and thereafter it shall be unlawful for any such person to continue to employ the child.

(RSMo 1939 § 9626, A.L. 1957 p. 525 § 13, A.L. 1989 H.B. 461, A.L. 1995 H.B. 300 & 95 merged with H.B. 414, A.L. 2002 S.B. 923, et al.)

Prior revision: 1929 § 14091



Section 294.095 Employers to comply with section 213.055.

Effective 28 Aug 1989

Title XVIII LABOR AND INDUSTRIAL RELATIONS

294.095. Employers to comply with section 213.055. — Every person, firm or corporation employing minors shall comply with all provisions of section 213.055.

(L. 1989 H.B. 461)



Section 294.100 Presence of minor as evidence of employment.

Effective 28 Aug 1957

Title XVIII LABOR AND INDUSTRIAL RELATIONS

294.100. Presence of minor as evidence of employment. — The presence of any child under sixteen years of age in any place where labor is employed shall be presumptive evidence that said child is employed therein.

(RSMo 1939 § 9628, A.L. 1957 p. 525 § 14)

Prior revisions: 1929 § 14093; 1919 § 1120; 1909 § 1724



Section 294.110 Penalties for violations.

Effective 28 Aug 1995

Title XVIII LABOR AND INDUSTRIAL RELATIONS

294.110. Penalties for violations. — Any person, firm or corporation violating the provisions of this chapter is guilty of a class C misdemeanor.

(RSMo 1939 § 9629, A.L. 1957 p. 525 § 15, A.L. 1989 H.B. 461, A.L. 1995 H.B. 300 & 95 merged with H.B. 414)

Prior revision: 1929 § 14094



Section 294.121 Administrative penalties, civil damages, grounds, duties of director, notice, judicial review.

Effective 28 Aug 2002

Title XVIII LABOR AND INDUSTRIAL RELATIONS

294.121. Administrative penalties, civil damages, grounds, duties of director, notice, judicial review. — 1. Any person, firm or corporation who violates any provision of this chapter shall in addition to the criminal violation in section 294.110 be civilly liable for damages of not less than fifty dollars but not more than one thousand dollars for each violation. Each day a violation continues shall constitute a separate violation. Each child employed or permitted to work in violation of this chapter shall constitute a separate violation. The director may bring the civil action to enforce the provisions of this chapter. The attorney general may, on behalf of the director, bring suit pursuant to this section.

2. The director shall determine the amount of civil damages to request in the suit based on the nature and gravity of the violation. The director shall also consider the size of the business when determining the appropriate civil damages. The size of the business shall be determined by the number of people employed by that business. A request for the maximum civil damages shall be justified by the following, to be considered individually or in combination:

(1) The likelihood of injury and the seriousness of the potential injuries to which the child has been exposed;

(2) The business or employer has had multiple violations;

(3) The business or employer has had recurring violations;

(4) Employment of any child in a hazardous or detrimental occupation;

(5) Violations involving children under fourteen years of age;

(6) A substantial number of hours worked in excess of the statutory limit;

(7) Falsification or concealment of information regarding the employment of children;

(8) Failure to assure future compliance with the provisions of this chapter.

3. If the director decides to seek civil damages as provided by this section, the director shall notify, by certified mail, the person, firm or corporation charged with the violation. The notice of violation shall include the following:

(1) The nature of the violation;

(2) The date of the violation;

(3) The name of the child or children involved in the violation;

(4) The amount of civil damages the director is requesting;

(5) The terms and conditions for any settlement agreement; and

(6) The right to contest the director's decision to seek civil damages.

4. The initial violation determination from the division shall be final, unless within twenty calendar days after the division mails the violation determination or notification, the person, firm or corporation charged with the violation notifies the director in writing that the violation determination is being contested.

5. The parties named in the violation determination may contest the violation determination if a written notice appealing the violation determination is received by the director within twenty calendar days after the division mailed the violation determination. The director shall set a meeting with the parties contesting the findings in order to review the findings of the division. After review of the findings, the director may hold that the findings support the violation determination or the director may issue a revised violation determination.

6. If the parties cited in the subsequent violation determination disagree with the violation determination of the director, then the parties cited in the subsequent violation determination may contest the subsequent determination by filing a written appeal with the department director. The appeal contesting the subsequent determination shall be sent to the department director in time to be received within twenty calendar days after the division mailed the subsequent violation determination from the director. If the director does not receive the written appeal within twenty calendar days after the division mailed the subsequent violation determination then the determination of the director shall be final. If the subsequent written appeal is received within the twenty-calendar-day period, then the department director, or the department director's designee, shall set a meeting with the parties contesting the findings in order to review the findings of the division and the director. After review of the findings, the department director, or the department director's designee, may hold that the findings of the division and the director to support the violation determination or the department director, or the department director's designee, may issue a revised violation determination.

7. The determination of the department director or the department director's designee shall be the final determination pertaining to the violation determinations, unless judicial review is sought under chapter 536.

(L. 1995 H.B. 300 & 95 § 294.120 merged with H.B. 414 § 294.120, A.L. 2002 S.B. 923, et al.)



Section 294.131 Child labor enforcement fund.

Effective 28 Aug 1995

Title XVIII LABOR AND INDUSTRIAL RELATIONS

294.131. Child labor enforcement fund. — 1. There is hereby created in the state treasury a fund to be known as the "Child Labor Enforcement Fund". All moneys awarded by any court for civil damages for violations of this chapter and all moneys collected in settlements from persons who violate the provisions of this chapter shall be transmitted to the department of revenue for deposit in the child labor enforcement fund. Subject to appropriations, the money in this fund shall be used by the division of labor standards for investigations and enforcement of the provisions of this chapter.

2. Notwithstanding the provisions of section 33.080 to the contrary, money in this fund shall not be transferred and placed to the credit of general revenue until the amount in the fund at the end of the biennium exceeds two times the amount of the appropriations from the fund for the preceding fiscal year. The amount, if any, in the fund which shall lapse is that amount in the fund which exceeds the appropriate multiple of the appropriations from the fund for the preceding fiscal years.

(L. 1995 H.B. 300 & 95 § 294.130 merged with H.B. 414 § 294.130)



Section 294.141 Notice of transmissions by division.

Effective 28 Aug 2002

Title XVIII LABOR AND INDUSTRIAL RELATIONS

294.141. Notice of transmissions by division. — The records of the division shall constitute prima facie evidence of the date of transmission of any notice, determination or other paper transmission pursuant to the provisions of this chapter.

(L. 1995 H.B. 300 & 95 § 294.140 merged with H.B. 414 § 294.140, A.L. 2002 S.B. 923, et al.)



Section 294.150 Rulemaking authority, procedure.

Effective 28 Aug 1995

Title XVIII LABOR AND INDUSTRIAL RELATIONS

294.150. Rulemaking authority, procedure. — 1. Subject to the approval of the department director and the commission, the director shall have the power to adopt, amend or rescind any rules or regulations as are necessary to administer the provisions of this chapter.

2. No rule or portion of a rule promulgated under the authority of this chapter shall become effective until it has been approved by the joint committee on administrative rules in accordance with the procedures provided in this section, and the delegation of the legislative authority to enact law by the adoption of such rules is dependent upon the power of the joint committee on administrative rules to review and suspend rules pending ratification by the senate and the house of representatives as provided in this section.

3. Upon filing any proposed rule with the secretary of state, the director shall concurrently submit such proposed rule to the committee, which may hold hearings upon any proposed rule or portion thereof at any time.

4. A final order of rulemaking shall not be filed with the secretary of state until thirty days after such final order of rulemaking has been received by the committee. The committee may hold one or more hearings upon such final order of rulemaking during the thirty-day period. If the committee does not disapprove such order of rulemaking within the thirty-day period, the director may file such order of rulemaking with the secretary of state and the order of rulemaking shall be deemed approved.

5. The committee may, by majority vote of the members, suspend the order of rulemaking or portion thereof by action taken prior to the filing of the final order of rulemaking only for one or more of the following grounds:

(1) An absence of statutory authority for the proposed rule;

(2) An emergency relating to public health, safety or welfare;

(3) The proposed rule is in conflict with state law;

(4) A substantial change in circumstance since enactment of the law upon which the proposed rule is based.

6. If the committee disapproves any rule or portion thereof, the director shall not file such disapproved portion of any rule with the secretary of state and the secretary of state shall not publish in the Missouri Register any final order of rulemaking containing the disapproved portion.

7. If the committee disapproves any rule or portion thereof, the committee shall report its findings to the senate and the house of representatives. No rule or portion thereof disapproved by the committee shall take effect so long as the senate and the house of representatives ratify the act of the joint committee by resolution adopted in each house within thirty legislative days after such rule or portion thereof has been disapproved by the joint committee.

8. Upon adoption of a rule as provided in this section, any such rule or portion thereof may be suspended or revoked by the general assembly either by bill or, pursuant to Section 8, Article IV of the Constitution of Missouri, by concurrent resolution upon recommendation of the joint committee on administrative rules. The committee shall be authorized to hold hearings and make recommendations pursuant to the provisions of section 536.037. The secretary of state shall publish in the Missouri Register, as soon as practicable, notice of the suspension or revocation.

(L. 1995 H.B. 300 & 95 merged with H.B. 414)






Chapter 295 Labor Relations

Chapter Cross References



Section 295.010 Labor relations affecting public utilities — state policy.

Effective 28 Aug 1947

Title XVIII LABOR AND INDUSTRIAL RELATIONS

295.010. Labor relations affecting public utilities — state policy. — It is hereby declared to be the policy of the state that heat, light, power, sanitation, transportation, communication, and water are life essentials of the people; that the possibility of labor strife in utilities operating under governmental franchise or permit or under governmental ownership and control is a threat to the welfare and health of the people; that utilities so operating are clothed with public interest, and the state's regulation of the labor relations affecting such public utilities is necessary in the public interest.

(L. 1947 V. I p. 358 § 1)

(1951) Sections 295.090, 295.180 and 295.200 are severable from the remainder of this law (§§ 295.010 to 295.210) so that the constitutionality of such sections need not be determined in mandamus proceeding to compel payment of compensation of members of the state board of mediation. Remainder of law provides a complete, sensible and valid enactment consistent with the state and federal constitutions and federal labor legislation, and therefore capable of being carried into execution as intended by the legislature. State ex rel. State Board of Mediation v. Pigg, 362 Mo. 798, 244 S.W.2d 75.

(1958) Where, under city charter, whole matter of qualifications, tenure, compensation and working conditions in city's public utilities involves exercise of city's legislative powers so that these matters are not subject to contract, the King-Thompson Act has no application. Glidewell v. Hughey (Mo.), 314 S.W.2d 749.

(1958) Sections 295.010 to 295.080, 295.120 to 295.180 and subdivisions (1) and (6) of § 295.200 held valid against attacks based on contentions they violated various provisions of the state and federal constitutions. State v. Local No. 8-6, Oil, Chemical & Atomic Workers (Mo.), 317 S.W.2d 309.



Section 295.020 Definitions.

Effective 28 Aug 1947

Title XVIII LABOR AND INDUSTRIAL RELATIONS

295.020. Definitions. — 1. The term "board" shall mean the state board of mediation.

2. The term "collective bargaining" shall be understood to embody the philosophy of bargaining by employees through representatives of their own choosing, and shall include the right of representatives of employees' units to be consulted and to bargain upon the exceptional as well as the routine wages, hours, rules, and working conditions.

3. The term "employee" shall refer to anyone in the service of another, actually engaged in or connected with the operation of any public utility throughout the state.

4. The term "labor dispute" shall involve any controversy between employer and employees as to hours, wages, and working conditions. The fact that employees have amicable relations with their employers shall not preclude the existence of a dispute among them concerning their representative for collective bargaining purposes.

5. The term "person" means any individual, firm, copartnership, corporation, municipal corporation, company, association, or joint-stock association; and includes any trustee, receiver, assignee, or personal representative thereof.

6. The term "public utility" shall include any person engaged in the business of producing, distributing, selling or otherwise furnishing electric light or power, heat, gas, steam, water, sewer service, transportation excepting railroads, communication, or any one or more of them to the people of Missouri.

7. The term "representative" means any person or persons, labor union, organization, or corporation designated either by a utility or group of utilities or by its or their employees to act or do for them.

(L. 1947 V. I p. 358 § 2)



Section 295.030 Governor to appoint state board of mediation — members — qualifications — terms — vacancy.

Effective 28 Aug 1947

Title XVIII LABOR AND INDUSTRIAL RELATIONS

295.030. Governor to appoint state board of mediation — members — qualifications — terms — vacancy. — 1. Within thirty days after the effective date of this chapter the governor, by and with the advice and consent of the senate, shall appoint five competent persons to serve as a state board of mediation; two of whom shall be employers of labor, or selected from some association representing employers of labor, and two of whom shall be employees holding membership in some bona fide trade or labor union; the fifth shall be some person who is neither an employee nor an employer of labor and who shall be chairman of said state board of mediation.

2. Two members of said board shall be appointed for one year, two for two years, and one for three years, and all appointments thereafter shall be for three years or until their respective successors are appointed in the manner herein provided.

3. If a vacancy occurs in said board by death or otherwise, at any time, the governor shall appoint some competent person having the same qualifications as his predecessor to fill the unexpired term.

(L. 1947 V. I p. 358 § 3)



Section 295.040 Oath of members — main office — meetings.

Effective 28 Aug 1947

Title XVIII LABOR AND INDUSTRIAL RELATIONS

295.040. Oath of members — main office — meetings. — Each member of said board shall, before entering upon the duties of his office, take and subscribe an oath to support the Constitution of the United States and this state and to demean himself faithfully in his office. The main office of the state board of mediation shall be in Jefferson City, but the board may hold meetings at any time or any place in the state whenever the same shall become necessary, and three members of the board shall constitute a quorum for the transaction of business.

(L. 1947 V. I p. 358 § 4)



Section 295.050 Duties of chairman.

Effective 28 Aug 1947

Title XVIII LABOR AND INDUSTRIAL RELATIONS

295.050. Duties of chairman. — The chairman of the board shall devote his full time to his duties and shall have charge of the office of the board. He shall keep all records of the proceedings of the board, and shall supervise the work of the employees of the board, and shall have such other powers and duties as may be conferred, or imposed upon him by the board.

(L. 1947 V. I p. 358 § 5)



Section 295.060 Compensation and expenses of board members.

Effective 28 Aug 1995

Title XVIII LABOR AND INDUSTRIAL RELATIONS

295.060. Compensation and expenses of board members. — The chairman of the board shall receive a salary in an amount to be determined by the director of the department of labor and industrial relations and within the limits of the appropriations for the purpose. Each of the other members of the state board of mediation shall receive as compensation for their services an amount to be determined by the director of the department of labor and industrial relations, but not to exceed fifty dollars per day; and in addition thereto shall receive all necessary travel and other expenses incurred while actually engaged in the performance of their duties as such members.

(L. 1947 V. I p. 358 § 6, A.L. 1961 p. 439, A.L. 1980 H.B. 1266, A.L. 1995 H.B. 300 & 95)



Section 295.070 Powers and duties of board.

Effective 28 Aug 1947

Title XVIII LABOR AND INDUSTRIAL RELATIONS

295.070. Powers and duties of board. — 1. The state board of mediation shall have power to employ and fix the compensation of conciliators and other assistants and to delegate to such assistants such powers as may be necessary to carry out its duties under this chapter. The board shall by regulation prescribe the methods of procedure before it.

2. The board shall have power to issue subpoenas requiring the attendance and testimony of witnesses and the production of evidence which relates to any matter under investigation by the board. In cases of refusal to obey a subpoena issued by the board the circuit court of Cole County or of any county where the person refusing to obey such subpoena may be found, on application by the board, shall have power to issue an order requiring such person to appear before the board and to testify and produce evidence ordered touching the matter under investigation, and any failure to obey such order shall be punished by the court as a contempt thereof.

(L. 1947 V. I p. 358 § 7)



Section 295.080 Labor disputes — action by board.

Effective 28 Aug 1947

Title XVIII LABOR AND INDUSTRIAL RELATIONS

295.080. Labor disputes — action by board. — 1. Upon receipt of notice of any labor dispute between parties subject to this chapter, the board shall require such parties to keep it advised as to the progress of negotiations therein.

2. Upon application of either party to a labor dispute or upon its own motion the board may fix a time and place for a conference between the parties to the dispute and the board or its representative, upon the issues involved in the labor dispute and shall take whatever steps it deems expedient to bring about a settlement of the dispute including assisting in negotiating and drafting a settlement agreement.

3. It shall be the duty of all parties to a labor dispute to respond to the summons of the board for joint or several conferences with it or with its representatives and to continue in such conference until excused by the board or its representative.

(L. 1947 V. I p. 358 § 8)



Section 295.090 Labor agreements — renewal.

Effective 28 Aug 1947

Title XVIII LABOR AND INDUSTRIAL RELATIONS

295.090. Labor agreements — renewal. — All collective bargaining labor agreements hereafter entered into between the management of a utility and its employees or any craft or class of employees shall be reduced to writing and continue for a period of not less than one year from the date of the expiration of the previous agreement entered into between the management of the utility and its employees or if there has been no such previous agreement then for a period of not less than one year from the date of the actual execution of the agreement. Such agreement shall be presumed to continue in force and effect from year to year after the date fixed for its original termination unless either or both parties thereto inform the other, in writing, of the specific changes desired to be made therein and shall also file a copy of such demands with the state board of mediation, at least sixty days before the original termination date or sixty days before the end of any yearly renewal period, or sixty days before any termination date desired thereafter.

(L. 1947 V. I p. 358 § 10)



Section 295.100 Changes in labor agreement — notice.

Effective 28 Aug 1947

Title XVIII LABOR AND INDUSTRIAL RELATIONS

295.100. Changes in labor agreement — notice. — 1. In the case of all existing labor contracts, agreements or understandings which do not provide for at least a sixty-day notice of desired changes and which contracts, agreements or understandings terminate after seventy days following the effective date of this chapter, the parties thereto shall nevertheless inform, in writing, the other party or parties of any specific changes desired to be made in said contract, agreement or understanding and file a copy of such desired changes with the state board of mediation at least sixty days before the date fixed for the termination of said contract, agreement or understanding.

2. In the case of labor contracts, agreements or understandings terminating within seventy days after this chapter shall become effective, the parties thereto shall forthwith, or not later than ten days after the effective date of this chapter, inform the other party, in writing, of the specific changes desired to be made in said contract, agreement or understanding and promptly file a copy of such demands with the state board of mediation.

(L. 1947 V. I p. 358 § 11)



Section 295.110 Changes in employment terms in absence of labor contract.

Effective 28 Aug 1947

Title XVIII LABOR AND INDUSTRIAL RELATIONS

295.110. Changes in employment terms in absence of labor contract. — Whenever, after the effective date of this chapter, a situation exists in any utility whereby employees are rendering services under terms and conditions which were not at the time this chapter becomes effective and which have not heretofore been the subject of the contract, and said employees desire to effectuate a change in the terms of employment or a utility desires to effectuate a change in said terms of employment then and in that event, it shall be the duty of the party desiring such change, not less than sixty days prior to the desired effective date thereof, to inform the other party in writing of the specific changes so desired in the manner in which they are desired, either by written contract or otherwise and to file a copy of such terms with the state board of mediation.

(L. 1947 V. I p. 358 § 13)



Section 295.120 Public hearing panel — members — powers — hearings.

Effective 28 Aug 1947

Title XVIII LABOR AND INDUSTRIAL RELATIONS

295.120. Public hearing panel — members — powers — hearings. — 1. In the event that management of a utility and the representatives for collective bargaining purposes of any craft or group of employees of such utility shall not have reached and executed a final agreement in writing as to all conditions of employment affecting such employees on or before the termination date of any existing contract, agreement or understanding or any renewal thereof, or unless the parties shall have, before said date, agreed to submit any and all disputes between them to arbitration, the management of such utility and the representatives of such employees shall, within five days after such termination date, each designate, in writing, a person as a public hearing panel member and file such designation with the state board of mediation; the two persons so designated shall choose a third disinterested and impartial person and these three shall compose and act as a panel.

2. The panel shall promptly proceed and within fifteen days following their designation hold and complete public hearings on the specific changes so requested, to the contract, agreement or understanding. Said period of fifteen days may be extended by the mutual written consent of the parties. The panel shall give to each party full notice and opportunity to be heard, but the failure of either party to appear before the panel at the time and place fixed by it shall not deprive the panel of jurisdiction to proceed to a hearing and to make report thereon as herein provided.

(L. 1947 V. I p. 358 § 14)



Section 295.130 Appearance in person or by counsel — notice of hearing.

Effective 28 Aug 1947

Title XVIII LABOR AND INDUSTRIAL RELATIONS

295.130. Appearance in person or by counsel — notice of hearing. — Parties may be heard either in person or by counsel as they may elect, and the panel shall give due notice of all hearings to the employee or employees or their representatives and the public utility or utilities involved in the labor dispute.

(L. 1947 V. I p. 358 § 15)



Section 295.140 Selection of party representatives.

Effective 28 Aug 1947

Title XVIII LABOR AND INDUSTRIAL RELATIONS

295.140. Selection of party representatives. — Representatives for the purposes of this chapter shall be designated by the respective parties without interference, influence or coercion by either party over the designation of representatives by the other. Representatives of employees for the purpose of this chapter need not be persons in the employ of the utility.

(L. 1947 V. I p. 358 § 16)



Section 295.150 Report of hearing to governor.

Effective 28 Aug 1947

Title XVIII LABOR AND INDUSTRIAL RELATIONS

295.150. Report of hearing to governor. — Within five days after closing such hearings the panel shall file with the governor, in writing, a report setting forth a statement of the controversy, a resume of the evidence submitted to it and its recommendations based thereon.

(L. 1947 V. I p. 358 § 17)



Section 295.160 Appointment of representatives by board when not designated by parties.

Effective 28 Aug 1947

Title XVIII LABOR AND INDUSTRIAL RELATIONS

295.160. Appointment of representatives by board when not designated by parties. — 1. In the event either management of the utility involved or the representatives of the employees for collective bargaining purposes shall fail or neglect to designate, as herein provided, such a person to represent it upon the panel or the two so designated shall fail to agree upon the third member of the panel, within ten days after the date fixed for the termination of such contract, agreement or understanding or upon failure to file such designations or any of them with the state board of mediation within said ten-day period, the state board of mediation shall appoint such person or persons, selecting in each case a person qualified by previous experience or employment to represent employers, employees or the public as the case may require.

2. Should both management and the representatives of the employees fail or neglect to designate representatives upon said panel within the time herein required, then the state board of mediation shall appoint a panel of three persons, to be selected as follows: One to represent management of the utility, giving the management forty-eight hours to select its preference from a list of five persons submitted by the board to the management before designating such person; one to represent the employees involved, giving their representative forty-eight hours to select their preference from a list of five persons submitted by the board to such representative, before designating such person; and one to act as the impartial third person. Failure on the part of either party to make such selection shall not prevent the board from appointing the members of the panel from the lists submitted.

(L. 1947 V. I p. 358 § 18)



Section 295.170 Proceedings not to supersede voluntary arbitration.

Effective 28 Aug 1947

Title XVIII LABOR AND INDUSTRIAL RELATIONS

295.170. Proceedings not to supersede voluntary arbitration. — Compulsory arbitration, as provided in this chapter, shall not be effective in disputes where voluntary arbitration is a part of the contract between the disputing parties. In the event that through the voluntary arbitration disputing parties cannot agree, the state board of mediation shall then enforce the compulsory arbitration as provided.

(L. 1947 V. I p. 358 § 18a)



Section 295.180 Utility strike — power of governor.

Effective 28 Aug 1947

Title XVIII LABOR AND INDUSTRIAL RELATIONS

295.180. Utility strike — power of governor. — 1. Should either the utility or its employees refuse to accept and abide by the recommendations made pursuant to the provisions of this chapter and as a result thereof the effective operation of a public utility be threatened or interrupted, or should either party in a labor dispute between a utility and its employees, after having given sixty days' notice thereof, or failing to give such notice, engage in any strike, work stoppage or lockout which, in the opinion of the governor, will result in the failure to continue the operation of the public utility, and threatens the public interest, health and welfare, or in the event that neither side has given notice to the other of an intention to seek a change in working conditions, and there occurs a lockout, strike or work stoppage which, in the opinion of the governor, threatens to impair the operation of the utility so as to interfere with the public interest, health and welfare, then and in that case he is authorized to take immediate possession of the plant, equipment or facility for the use and operation by the state of Missouri in the public interest.

2. Such power and authority may be exercised by the governor through such department or agency of the government as he may designate and may be exercised after his investigation and proclamation that there is a threatened or actual interruption of the operation of such public utility as the result of a labor dispute, a threatened or actual strike, a lockout or other labor disturbance, and that the public interest, health and welfare are jeopardized, and that the exercise of such authority is necessary to insure the operation of such public utility; provided, that whenever such public utility, its plant, equipment or facility has been or is thereafter so taken by reason of a strike, lockout, threatened strike, threatened lockout, work stoppage or slowdown, or other cause, such utility, plant, equipment or facility shall be returned to the owners thereof as soon as practicable after the settlement of said labor dispute, and it shall thereupon be the duty of such utility to continue the operation of the plant facility, or equipment in accordance with its franchise and certificate of public convenience and necessity.

(L. 1947 V. I p. 358 § 19)

(1955) Where agent appointed by and under direction of proclamation of governor acting under this section notified utility company that he was taking over and that he desired the present management to continue, the employees of the utility did not become employees of the state and state did not incur liability to persons injured as a result of the utility's operations during its seizure. Utility in such case was the employer and as such was responsible for the tortious acts of its employees. Rider v. Julian (Mo.), 282 S.W.2d 484.

(1962) King-Thompson Act contemplates seizure and injunctive relief only in and during emergency situations where health, safety and welfare of public are threatened. Act upheld against charges that it violated provisions of United States Constitution prohibiting involuntary servitude and providing for free speech and due process, and against charge that it conflicted with National Labor Relations Act. State v. Division 1287 of Amal. Ass'n of St. El. Ry. & Motor Coach Employees (Mo.), 361 S.W.2d 33.

(1963) King-Thompson provisions empowering Governor to seize and operate utility is in direct conflict with federal legislation which guarantees the right to strike, and cannot stand under the supremacy clause of the constitution. Division 1287, Amal. Ass'n of S., E.R. & M.C.E. v. State of Missouri, 83 S.Ct. 1657.

(1963) Since this statute has been held unconstitutional by United States Supreme Court, injunction suit to restrain chairman of Missouri board of mediation from returning plants and equipment of Kansas City Transit, Inc., to owner and insistence upon continuation of seizure were without any basis in law. State ex rel. Rogers v. Kirtley (Mo.), 372 S.W.2d 86.



Section 295.190 Governor to prescribe rules and regulations.

Effective 28 Aug 1947

Title XVIII LABOR AND INDUSTRIAL RELATIONS

295.190. Governor to prescribe rules and regulations. — The governor is authorized to prescribe the necessary rules and regulations to carry out the provisions of this chapter.

(L. 1947 V. I p. 358 § 20)

CROSS REFERENCE:

Rules and regulations, where filed, effective date, Chap. 536



Section 295.200 Unlawful acts — penalties — enforcement of provisions.

Effective 28 Aug 1947

Title XVIII LABOR AND INDUSTRIAL RELATIONS

295.200. Unlawful acts — penalties — enforcement of provisions. — 1. It shall be unlawful for any person, employee, or representative as defined in this chapter to call, incite, support or participate in any strike or concerted refusal to work for any utility or for the state after any plant, equipment or facility has been taken over by the state under this chapter, as means of enforcing any demands against the utility or against the state.

2. It shall be unlawful for any public utility to employ any person or employee who has violated subsection 1 except that such person or employee may be employed only as a new employee.

3. Any labor organization or labor union which violates subsection 1 shall forfeit and pay to the state of Missouri for the use of the public school fund of the state, the sum of ten thousand dollars for each day any work stoppage resulting from any strike which it has called, incited, or supported, continues, to be recovered by civil action in the name of the state and against the labor organization or labor union in its commonly used name.

4. Any officer of any labor organization or labor union representing employees of public utilities who participates in calling, inciting or supporting any strike in violation of subsection 1 shall forfeit and pay to the state of Missouri, for the use of the public school fund of the state, the sum of one thousand dollars to be recovered by civil action in the name of the state and against such officer.

5. Any public utility that engages in a lockout which brings about a work stoppage shall forfeit and pay to the state of Missouri, for the use of the public school fund of the state, the sum of ten thousand dollars for each day of work stoppage caused by such lockout, said amount to be recovered by civil action in the name of the state and against the public utility; provided further, that if, upon any investigation, supported by competent evidence, by the state board of mediation, it shall appear that any public utility has refused to bargain collectively in good faith with its employees over the terms and conditions of employment, said state board of mediation shall certify such record and proceedings to the public service commission, and, upon consideration of the facts in such record and proceedings the public service commission shall find that the evidence justifies such action, it may revoke the certificate of convenience and necessity of such public utility, or impose such other conditions upon such public utility as may be provided by law. Any such action by said public service commission shall be subject to review in the courts of this state in the same manner as other orders or decisions of said commission.

6. The courts of this state shall have power to enforce by injunction or other legal or equitable remedies any provision of this chapter or any rule or regulation prescribed by the governor hereunder.

(L. 1947 V. I p. 358 § 21)



Section 295.210 Meaning of law.

Effective 28 Aug 1947

Title XVIII LABOR AND INDUSTRIAL RELATIONS

295.210. Meaning of law. — No employee shall be required to render labor or service without his consent; nor shall anything in this chapter be construed to making the quitting of his labor or services by an individual employee an illegal act; nor shall any court issue any process to compel the performance by an individual employee of such labor or service without his consent.

(L. 1947 V. I p. 358 § 22)









Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

Chapter 300 Model Traffic Ordinance

Section 300.010 Definitions.

Effective 28 Aug 1988

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.010. Definitions. — The following words and phrases when used in this ordinance mean:

(1) "Alley" or "alleyway", any street with a roadway of less than twenty feet in width;

(2) "All-terrain vehicle", any motorized vehicle manufactured and used exclusively for off-highway use which is fifty inches or less in width, with an unladen dry weight of six hundred pounds or less, traveling on three, four or more low pressure tires, with a seat designed to be straddled by the operator, and handlebars for steering control;

(3) "Authorized emergency vehicle", a vehicle publicly owned and operated as an ambulance, or a vehicle publicly owned and operated by the state highway patrol, police or fire department, sheriff or constable or deputy sheriff, traffic officer or any privately owned vehicle operated as an ambulance when responding to emergency calls;

(4) "Business district", the territory contiguous to and including a highway when within any six hundred feet along the highway there are buildings in use for business or industrial purposes, including but not limited to hotels, banks, or office buildings, railroad stations and public buildings which occupy at least three hundred feet of frontage on one side or three hundred feet collectively on both sides of the highway;

(5) "Central business (or traffic) district", all streets and portions of streets within the area described by city ordinance as such;

(6) "Commercial vehicle", every vehicle designed, maintained, or used primarily for the transportation of property;

(7) "Controlled access highway", every highway, street or roadway in respect to which owners or occupants of abutting lands and other persons have no legal right of access to or from the same except at such points only and in such manner as may be determined by the public authority having jurisdiction over the highway, street or roadway;

(8) "Crosswalk",

(a) That part of a roadway at an intersection included within the connections of the lateral lines of the sidewalks on opposite sides of the highway measured from the curbs, or in the absence of curbs from the edges of the traversable roadway;

(b) Any portion of a roadway at an intersection or elsewhere distinctly indicated for pedestrian crossing by lines or other markings on the surface;

(9) "Curb loading zone", a space adjacent to a curb reserved for the exclusive use of vehicles during the loading or unloading of passengers or materials;

(10) "Driver", every person who drives or is in actual physical control of a vehicle;

(11) "Freight curb loading zone", a space adjacent to a curb for the exclusive use of vehicles during the loading or unloading of freight (or passengers);

(12) "Highway", the entire width between the boundary lines of every way publicly maintained when any part thereof is open to the use of the public for purposes of vehicular travel;

(13) "Intersection",

(a) The area embraced within the prolongation or connection of the lateral curb lines, or, if none, then the lateral boundary lines of the roadways of two highways which join one another at, or approximately at, right angles, or the area within which vehicles traveling upon different highways joining at any other angle may come in conflict;

(b) Where a highway includes two roadways thirty feet or more apart, then every crossing of each roadway of such divided highway by an intersecting highway shall be regarded as a separate intersection. In the event such intersecting highway also includes two roadways thirty feet or more apart, then every crossing of two roadways of such highways shall be regarded as a separate intersection;

(14) "Laned roadway", a roadway which is divided into two or more clearly marked lanes for vehicular traffic;

(15) "Motor vehicle", any self-propelled vehicle not operated exclusively upon tracks, except farm tractors and motorized bicycles;

(16) "Motorcycle", every motor vehicle having a seat or saddle for the use of the rider and designed to travel on not more than three wheels in contact with the ground, but excluding a tractor;

(17) "Motorized bicycle", any two-wheeled or three-wheeled device having an automatic transmission and a motor with a cylinder capacity of not more than fifty cubic centimeters, which produces less than three gross brake horsepower, and is capable of propelling the device at a maximum speed of not more than thirty miles per hour on level ground;

(18) "Official time standard", whenever certain hours are named herein they shall mean standard time or daylight-saving time as may be in current use in the city;

(19) "Official traffic control devices", all signs, signals, markings and devices not inconsistent with this ordinance placed or erected by authority of a public body or official having jurisdiction, for the purpose of regulating, warning or guiding traffic;

(20) "Park" or "parking", the standing of a vehicle, whether occupied or not, otherwise than temporarily for the purpose of and while actually engaged in loading or unloading merchandise or passengers;

(21) "Passenger curb loading zone", a place adjacent to a curb reserved for the exclusive use of vehicles during the loading or unloading of passengers;

(22) "Pedestrian", any person afoot;

(23) "Person", every natural person, firm, copartnership, association or corporation;

(24) "Police officer", every officer of the municipal police department or any officer authorized to direct or regulate traffic or to make arrests for violations of traffic regulations;

(25) "Private road" or "driveway", every way or place in private ownership and used for vehicular travel by the owner and those having express or implied permission from the owner, but not by other persons;

(26) "Railroad", a carrier of persons or property upon cars, other than streetcars, operated upon stationary rails;

(27) "Railroad train", a steam engine, electric or other motor, with or without cars coupled thereto, operated upon rails, except streetcars;

(28) "Residence district", the territory contiguous to and including a highway not comprising a business district when the property on such highway for a distance of three hundred feet or more is in the main improved with residences or residences and buildings in use for business;

(29) "Right-of-way", the right of one vehicle or pedestrian to proceed in a lawful manner in preference to another vehicle or pedestrian approaching under such circumstances of direction, speed and proximity as to give rise to danger of collision unless one grants precedence to the other;

(30) "Roadway", that portion of a highway improved, designed or ordinarily used for vehicular travel, exclusive of the berm or shoulder. In the event a highway includes two or more separate roadways the term "roadway" as used herein shall refer to any such roadway separately but not to all such roadways collectively;

(31) "Safety zone", the area or space officially set apart within a roadway for the exclusive use of pedestrians and which is protected or is so marked or indicated by adequate signs as to be plainly visible at all times while set apart as a safety zone;

(32) "Sidewalk", that portion of a street between the curb lines, or the lateral lines of a roadway, and the adjacent property lines, intended for use of pedestrians;

(33) "Stand" or "standing", the halting of a vehicle, whether occupied or not, otherwise than for the purpose of and while actually engaged in receiving or discharging passengers;

(34) "Stop", when required, complete cessation from movement;

(35) "Stop" or "stopping", when prohibited, any halting even momentarily of a vehicle, whether occupied or not, except when necessary to avoid conflict with other traffic or in compliance with the directions of a police officer or traffic control sign or signal;

(36) "Street" or "highway", the entire width between the lines of every way publicly maintained when any part thereof is open to the uses of the public for purposes of vehicular travel. "State highway", a highway maintained by the state of Missouri as a part of the state highway system;

(37) "Through highway", every highway or portion thereof on which vehicular traffic is given preferential rights-of-way, and at the entrances to which vehicular traffic from intersecting highways is required by law to yield rights-of-way to vehicles on such through highway in obedience to either a stop sign or a yield sign, when such signs are erected as provided in this ordinance;

(38) "Traffic", pedestrians, ridden or herded animals, vehicles, streetcars and other conveyances either singly or together while using any highway for purposes of travel;

(39) "Traffic control signal", any device, whether manually, electrically or mechanically operated, by which traffic is alternately directed to stop and to proceed;

(40) "Traffic division", the traffic division of the police department of the city, or in the event a traffic division is not established, then said term whenever used herein shall be deemed to refer to the police department of the city;

(41) "Vehicle", any mechanical device on wheels, designed primarily for use, or used, on highways, except motorized bicycles, vehicles propelled or drawn by horses or human power, or vehicles used exclusively on fixed rails or tracks, cotton trailers or motorized wheelchairs operated by handicapped persons.

(L. 1965 p. 445 § 1, A.L. 1980 H.B. 995 & 1051, A.L. 1988 H.B. 990)

Effective 4-19-88



Section 300.015 Police administration.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.015. Police administration. — There is established in the police department of each city adopting this ordinance a traffic division to be under the control of an officer of police appointed by and directly responsible to the chief of police.

(L. 1965 p. 445 § 2)



Section 300.020 Duty of traffic division.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.020. Duty of traffic division. — The traffic division with such aid as may be rendered by other members of the police department shall enforce the street traffic regulations of the city and all of the state vehicle laws applicable to street traffic in the city, to make arrests for traffic violations, to investigate accidents and to cooperate with the city traffic engineer and other officers of the city in the administration of the traffic laws and in developing ways and means to improve traffic conditions, and to carry out those duties specially imposed upon the division by this ordinance and the traffic ordinances of the city.

(L. 1965 p. 445 § 3)



Section 300.025 Records of traffic violations.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.025. Records of traffic violations. — 1. The police department or the traffic division thereof shall keep a record of all violations of the traffic ordinances of the city or of the state vehicle laws of which any person has been charged, together with a record of the final disposition of all such alleged offenses. Such record shall be so maintained as to show all types of violations and the total of each. Said record shall accumulate during at least a five-year period and from that time on the record shall be maintained complete for at least the most recent five-year period.

2. All forms for records of violations and notices of violations shall be serially numbered. For each month and year a written record shall be kept available to the public showing the disposal of all such forms.

3. All such records and reports shall be public records.

(L. 1965 p. 445 § 4)



Section 300.030 Traffic division to investigate accidents.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.030. Traffic division to investigate accidents. — It shall be the duty of the traffic division, assisted by other police officers of the department, to investigate traffic accidents, to arrest and to assist in the prosecution of those persons charged with violations of law causing or contributing to such accidents.

(L. 1965 p. 445 § 5)



Section 300.035 Traffic accident studies.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.035. Traffic accident studies. — Whenever the accidents at any particular location become numerous, the traffic division shall cooperate with the city traffic engineer in conducting studies of such accidents and determining remedial measures.

(L. 1965 p. 445 § 6)



Section 300.040 Traffic accident reports.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.040. Traffic accident reports. — The traffic division shall maintain a suitable system of filing traffic accident reports. Accident reports or cards referring to them shall be filed alphabetically by location. Such reports shall be available for the use and information of the city traffic engineer.

(L. 1965 p. 445 § 7)



Section 300.045 Driver files to be maintained.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.045. Driver files to be maintained. — The police department or the traffic division thereof shall maintain a suitable record of all traffic accidents, warnings, arrests, convictions, and complaints reported for each driver, which shall be filed alphabetically under the name of the driver concerned.

(L. 1965 p. 445 § 8)



Section 300.050 Traffic division to submit annual traffic safety report.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.050. Traffic division to submit annual traffic safety report. — The traffic division shall annually prepare a traffic report which shall be filed with the mayor. Such report shall contain information on traffic matters in the city as follows:

(1) The number of traffic accidents, the number of persons killed, the number of persons injured, and other pertinent traffic accident data;

(2) The number of traffic accidents investigated and other pertinent data on the safety activities of the police;

(3) The plans and recommendations of the division for future traffic safety activities.

(L. 1965 p. 445 § 9)



Section 300.055 Traffic division to designate method of identifying funeral processions.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.055. Traffic division to designate method of identifying funeral processions. — The traffic division shall designate a type of pennant or other identifying insignia to be displayed upon, or other method to be employed to identify, the vehicles in funeral processions.

(L. 1965 p. 445 § 10)



Section 300.060 City traffic engineer.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.060. City traffic engineer. — 1. The office of city traffic engineer is established. The city engineer or other designated city official shall serve as city traffic engineer in addition to his other functions, and shall exercise the powers and duties with respect to traffic as provided in this ordinance.

2. The city traffic engineer shall determine the installation and proper timing and maintenance of traffic control devices, conduct engineering analyses of traffic accidents and devise remedial measures, conduct engineering investigation of traffic conditions, plan the operation of traffic on the streets and highways of the city, and cooperate with other city officials in the development of ways and means to improve traffic conditions, and carry out the additional powers and duties imposed by ordinances of the city.

(L. 1965 p. 445 § 11)



Section 300.065 Emergency and experimental regulations.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.065. Emergency and experimental regulations. — 1. The chief of police by and with the approval of the city traffic engineer is hereby empowered to make regulations necessary to make effective the provisions of the traffic ordinances of the city and to make and enforce temporary or experimental regulations to cover emergencies or special conditions. No such temporary or experimental regulation shall remain in effect for more than ninety days.

2. The city traffic engineer may test traffic control devices under actual conditions of traffic.

(L. 1965 p. 445 § 12)



Section 300.070 Traffic commission established — powers and duties.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.070. Traffic commission established — powers and duties. — 1. There is established a traffic commission to serve without compensation, consisting of the city traffic engineer, the chief of police or in his discretion as his representative the chief of the traffic division, the chairman of the city council traffic committee, and one representative each from the city engineer's office and the city attorney's office and such number of other city officers and representatives of unofficial bodies as may be determined and appointed by the mayor. The chairman of the commission shall be appointed by the mayor and may be removed by him.

2. It shall be the duty of the traffic commission, and to this end it shall have the authority within the limits of the funds at its disposal, to coordinate traffic activities, to supervise the preparation and publication of traffic reports, to receive complaints having to do with traffic matters, and to recommend to the legislative body of the city and to the city traffic engineer, the chief of the traffic division, and other city officials ways and means for improving traffic conditions and the administration and enforcement of traffic regulations.

(L. 1965 p. 445 § 13)



Section 300.075 Authority of police and fire department officials.

Effective 28 Aug 2002

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.075. Authority of police and fire department officials. — 1. It shall be the duty of the officers of the police department or such officers as are assigned by the chief of police to enforce all traffic laws of the city and all of the state vehicle laws applicable to traffic in the city.

2. Officers of the police department or such officers as are assigned by the chief of police are hereby authorized to direct all traffic by voice, hand, or signal in conformance with traffic laws; provided that, in the event of a fire or other emergency or to expedite traffic or to safeguard pedestrians, officers of the police department may direct traffic as conditions may require notwithstanding the provisions of the traffic laws.

3. Officers of the fire department, when at the scene of an incident, may direct or assist the police in directing traffic thereat or in the immediate vicinity.

(L. 1965 p. 445 § 14, A.L. 2002 H.B. 1270 and H.B. 2032)



Section 300.080 Obedience to police and fire department officials.

Effective 28 Aug 2002

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.080. Obedience to police and fire department officials. — No person shall knowingly fail or refuse to comply with any lawful order or direction of a police officer or fire department official.

(L. 1965 p. 445 § 16, A.L. 2002 H.B. 1270 and H.B. 2032)



Section 300.085 Persons propelling push carts or riding animals to obey traffic regulations.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.085. Persons propelling push carts or riding animals to obey traffic regulations. — Every person propelling any push cart or riding an animal upon a roadway, and every person driving any animal-drawn vehicle, shall be subject to the provisions of this ordinance applicable to the driver of any vehicle, except those provisions of this ordinance which by their very nature can have no application.

(L. 1965 p. 445 § 17)



Section 300.090 Use of coasters, roller skates and similar devices restricted.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.090. Use of coasters, roller skates and similar devices restricted. — No person upon roller skates, or riding in or by means of any coaster, toy vehicle, or similar device, shall go upon any roadway except while crossing a street on a crosswalk and when so crossing such person shall be granted all of the rights and shall be subject to all of the duties applicable to pedestrians. This section shall not apply upon any street while set aside as a play street as authorized by ordinance of the city.

(L. 1965 p. 445 § 18)



Section 300.095 Public employees to obey traffic regulations.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.095. Public employees to obey traffic regulations. — The provisions of this ordinance shall apply to the driver of any vehicle owned by or used in the service of the United States government, this state, county, or city, and it shall be unlawful for any said driver to violate any of the provisions of this ordinance, except as otherwise permitted in this ordinance.

(L. 1965 p. 445 § 19)



Section 300.100 Authorized emergency vehicles — permitted acts of drivers.

Effective 28 Aug 2002

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.100. Authorized emergency vehicles — permitted acts of drivers. — 1. The driver of an authorized emergency vehicle, when responding to an emergency call or when in the pursuit of an actual or suspected violator of the law or when responding to but not upon returning from a fire alarm, may exercise the privileges set forth in this section, but subject to the conditions herein stated.

2. The driver of an authorized emergency vehicle may:

(1) Park or stand, irrespective of the provisions of this ordinance;

(2) Proceed past a red or stop signal or stop sign, but only after slowing down as may be necessary for safe operation;

(3) Exceed the maximum speed limits so long as he does not endanger life or property;

(4) Disregard regulations governing direction of movement or turning in specified directions.

3. The exemptions herein granted to an authorized emergency vehicle shall apply only when the driver of any said vehicle while in motion sounds audible signal by siren or while having at least one lighted lamp exhibiting a red light visible under normal atmospheric conditions from a distance of five hundred feet to the front of such vehicle or a flashing blue light authorized by section 307.175.

4. The foregoing provisions shall not relieve the driver of an authorized emergency vehicle from the duty to drive with due regard for the safety of all persons, nor shall such provisions protect the driver from the consequences of his reckless disregard for the safety of others.

(L. 1965 p. 445 § 20, A.L. 2002 H.B. 1270 and H.B. 2032)



Section 300.105 Operation of vehicles on approach of authorized emergency vehicles.

Effective 28 Aug 2002

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.105. Operation of vehicles on approach of authorized emergency vehicles. — 1. Upon the immediate approach of an authorized emergency vehicle making use of audible and visual signals meeting the requirements of the laws of this state, or of a police vehicle properly and lawfully making use of an audible signal only the driver of every other vehicle shall yield the right-of-way and shall immediately drive to a position parallel to, and as close as possible to, the right-hand edge or curb of the roadway clear of any intersection and shall stop and remain in such position until the authorized emergency vehicle has passed, except when otherwise directed by a police officer.

2. This section shall not operate to relieve the driver of an authorized emergency vehicle from the duty to drive with due regard for the safety of all persons using the highway.

(L. 1965 p. 445 § 21, A.L. 2002 H.B. 1270 and H.B. 2032)



Section 300.110 Immediate notice of accident within city.

Effective 28 Aug 2002

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.110. Immediate notice of accident within city. — The driver of a vehicle involved in an accident within the city resulting in injury to or death of any person or total property damage to an apparent extent of five hundred dollars or more to one person shall give, or cause to be given, notice of such accident to the police department as soon as reasonably possible.

(L. 1965 p. 445 § 22, A.L. 1979 H.B. 167, A.L. 2002 H.B. 1270 and H.B. 2032)



Section 300.115 Written report of accident.

Effective 28 Aug 1979

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.115. Written report of accident. — The driver of a vehicle which is in any manner involved in an accident resulting in bodily injury to or death of any person or total property damage to an apparent extent of five hundred dollars or more to one person shall, within five days after such accident, forward a written report of such accident to the police department. The provisions of this section shall not be applicable when the accident has been investigated at the scene by a police officer while such driver was present thereat.

(L. 1965 p. 445 § 23, A.L. 1979 H.B. 167)



Section 300.120 When driver unable to report.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.120. When driver unable to report. — 1. Whenever the driver of a vehicle is physically incapable of giving immediate notice of an accident as required in section 300.110 and there was another occupant in the vehicle at the time of the accident capable of doing so, such occupant shall give, or cause to be given, the notice not given by the driver.

2. Whenever the driver is physically incapable of making a written report of an accident as required in section 300.115 and such driver is not the owner of the vehicle, then the owner of the vehicle involved in such accident shall within five days after the accident make such report not made by the driver.

(L. 1965 p. 445 § 24)



Section 300.130 Authority to install traffic control devices.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.130. Authority to install traffic control devices. — The city traffic engineer shall place and maintain traffic control signs, signals, and devices when and as required under the traffic ordinances of the city to make effective the provisions of said ordinances, and may place and maintain such additional traffic control devices as he may deem necessary to regulate traffic under the traffic ordinances of the city or under state law or to guide or warn traffic.

(L. 1965 p. 445 § 26)



Section 300.135 Manual and specifications for traffic control devices.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.135. Manual and specifications for traffic control devices. — All traffic control signs, signals and devices shall conform to the manual and specifications approved by the state highways and transportation commission or resolution adopted by the legislative body of the city. All signs or signals required hereunder for a particular purpose shall so far as practicable be uniform as to type and location throughout the city. All traffic control devices so erected and not inconsistent with the provisions of this ordinance shall be official traffic control devices.

(L. 1965 p. 445 § 27)



Section 300.140 Obedience to traffic control devices.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.140. Obedience to traffic control devices. — The driver of any vehicle shall obey the instructions of any official traffic control device applicable thereto placed in accordance with the provisions of this ordinance, unless otherwise directed by a traffic or police officer, subject to the exceptions granted the driver of an authorized emergency vehicle in this ordinance.

(L. 1965 p. 445 § 28)



Section 300.145 When official traffic control devices required for enforcement purposes.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.145. When official traffic control devices required for enforcement purposes. — No provision of this ordinance for which official traffic control devices are required shall be enforced against an alleged violator if at the time and place of the alleged violation an official device is not in proper position and sufficiently legible to be seen by an ordinarily observant person. Whenever a particular section does not state that official traffic control devices are required, such section shall be effective even though no devices are erected or in place.

(L. 1965 p. 445 § 29)



Section 300.150 Official traffic control devices — presumption of legality.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.150. Official traffic control devices — presumption of legality. — 1. Whenever official traffic control devices are placed in position approximately conforming to the requirements of this ordinance, such devices shall be presumed to have been so placed by the official act or direction of lawful authority, unless the contrary shall be established by competent evidence.

2. Any official traffic control device placed pursuant to the provisions of this ordinance and purporting to conform to the lawful requirements pertaining to such devices shall be presumed to comply with the requirements of this ordinance, unless the contrary shall be established by competent evidence.

(L. 1965 p. 445 § 30)



Section 300.155 Traffic control signal legend — right turn on red light, when.

Effective 28 Aug 1973

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.155. Traffic control signal legend — right turn on red light, when. — Whenever traffic is controlled by traffic control signals exhibiting different colored lights, or colored lighted arrows, successively one at a time or in combination, only the colors green, red and yellow shall be used, except for special pedestrian signals carrying a word legend, and said lights shall indicate and apply to drivers of vehicles and pedestrians as follows:

(1) Green indication

(a) Vehicular traffic facing a circular green signal may proceed straight through or turn right or left unless a sign at such place prohibits either such turn. But vehicular traffic, including vehicles turning right or left, shall yield the right-of-way to other vehicles and to pedestrians lawfully within the intersection or an adjacent crosswalk at the time such signal is exhibited;

(b) Vehicular traffic facing a green arrow signal, shown alone or in combination with another indication, may cautiously enter the intersection only to make the movement indicated by such arrow, or such other movement as is permitted by other indications shown at the same time. Such vehicular traffic shall yield the right-of-way to pedestrians lawfully within an adjacent crosswalk and to other traffic lawfully using the intersection;

(c) Unless otherwise directed by a pedestrian control signal as provided in section 300.160, pedestrians facing any green signal, except when the sole green signal is a turn arrow, may proceed across the roadway within any marked or unmarked crosswalk.

(2) Steady yellow indication

(a) Vehicular traffic facing a steady yellow signal is thereby warned that the related green movement is being terminated or that a red indication will be exhibited immediately thereafter when vehicular traffic shall not enter the intersection;

(b) Pedestrians facing a steady yellow signal, unless otherwise directed by a pedestrian control signal as provided in section 300.160, are thereby advised that there is insufficient time to cross the roadway before a red indication is shown and no pedestrian shall then start to cross the roadway.

(3) Steady red indication

(a) Vehicular traffic facing a steady red signal alone shall stop before entering the crosswalk on the near side of the intersection or, if none, then before entering the intersection and shall remain standing until a green indication is shown except as provided in paragraph (b) of this subdivision;

(b) The driver of a vehicle which is stopped as close as practicable at the entrance to the crosswalk on the near side of the intersection or, if none, then at the entrance to the intersection in obedience to a red signal, may cautiously enter the intersection to make a right turn but shall yield the right-of-way to pedestrians and other traffic proceeding as directed by the signal at the intersection, except that the state highways and transportation commission with reference to an intersection involving a state highway, and local authorities with reference to an intersection involving other highways under their jurisdiction, may prohibit any such right turn against a red signal at any intersection where safety conditions so require, said prohibition shall be effective when a sign is erected at such intersection giving notice thereof;

(c) Unless otherwise directed by a pedestrian control signal as provided in section 300.160, pedestrians facing a steady red signal alone shall not enter the roadway.

(4) In the event an official traffic control signal is erected and maintained at a place other than an intersection, the provisions of this section shall be applicable except as to those provisions which by their nature can have no application. Any stop required shall be made at a sign or marking on the pavement indicating where the stop shall be made, but in the absence of any such sign or marking the stop shall be made at the signal.

(L. 1965 p. 445 § 31, A.L. 1973 1st Ex. Sess. H.B. 26)

Effective 2-28-74



Section 300.160 Pedestrian control signals.

Effective 28 Aug 2002

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.160. Pedestrian control signals. — Whenever special pedestrian control signals exhibiting the words "Walk" or "Don't Walk", or appropriate symbols, are in place, such signals shall indicate as follows:

(1) "Walk", pedestrians facing such signal may proceed across the roadway in the direction of the signal and shall be given the right-of-way by the drivers of all vehicles;

(2) "Wait" or "Don't Walk", no pedestrian shall start to cross the roadway in the direction of such signal, but any pedestrian who has partially completed his crossing on the walk signal shall proceed to a sidewalk or safety zone while the wait signal is showing.

(L. 1965 p. 445 § 32, A.L. 2002 H.B. 1270 and H.B. 2032)



Section 300.165 Flashing signals.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.165. Flashing signals. — 1. Whenever an illuminated flashing red or yellow signal is used in a traffic sign or signal it shall require obedience by vehicular traffic as follows:

(1) Flashing red (stop signal), when a red lens is illuminated with rapid intermittent flashes, drivers of vehicles shall stop before entering the nearest crosswalk at an intersection or at a limit line when marked, or if none, then before entering the intersection, and the right to proceed shall be subject to the rules applicable after making a stop at a stop sign;

(2) Flashing yellow (caution signal), when a yellow lens is illuminated with rapid intermittent flashes, drivers of vehicles may proceed through the intersection or past such signal only with caution.

2. This section shall not apply at railroad grade crossings. Conduct of drivers of vehicles approaching railroad grade crossings shall be governed by the rules as set forth in section 300.295 of this ordinance.

(L. 1965 p. 445 § 33)



Section 300.170 Lane direction control signals.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.170. Lane direction control signals. — When lane direction control signals are placed over the individual lanes of a street or highway, vehicular traffic may travel in any lane over which a green signal is shown, but shall not enter or travel in any lane over which a red signal is shown.

(L. 1965 p. 445 § 34)



Section 300.175 Display of unauthorized signs, signals or markings.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.175. Display of unauthorized signs, signals or markings. — No person shall place, maintain or display upon or in view of any highway an unauthorized sign, signal, marking or device which purports to be or is an imitation of or resembles an official traffic control device or railroad sign or signal, or which attempts to direct the movement of traffic, or which hides from view or interferes with the effectiveness of any official traffic control device or any railroad sign or signal.

(L. 1965 p. 445 § 35)



Section 300.180 Interference with official traffic control devices or railroad signs or signals.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.180. Interference with official traffic control devices or railroad signs or signals. — No person shall, without lawful authority, attempt to or in fact alter, deface, injure, knock down or remove any official traffic control device or any railroad sign or signal or any inscription, shield or insignia thereon, or any other part thereof.

(L. 1965 p. 445 § 36)



Section 300.185 Authority to establish play streets.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.185. Authority to establish play streets. — The city traffic engineer shall have authority to declare any street or part thereof a play street and to place appropriate signs or devices in the roadway indicating and helping to protect the same.

(L. 1965 p. 445 § 37)



Section 300.190 Play streets.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.190. Play streets. — Whenever authorized signs are erected indicating any street or part thereof as a play street, no person shall drive a vehicle upon any such street or portion thereof except drivers of vehicles having business or whose residences are within such closed area, and then any said driver shall exercise the greatest care in driving upon any such street or portion thereof.

(L. 1965 p. 445 § 38)



Section 300.195 City traffic engineer to designate crosswalks and establish safety zones.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.195. City traffic engineer to designate crosswalks and establish safety zones. — The city traffic engineer is hereby authorized

(1) To designate and maintain, by appropriate devices, marks, or lines upon the surface of the roadway, crosswalks at intersections where in his opinion there is particular danger to pedestrians crossing the roadway, and at such other places as he may deem necessary;

(2) To establish safety zones of such kind and character and at such places as he may deem necessary for the protection of pedestrians.

(L. 1965 p. 445 § 39)



Section 300.200 Traffic lanes.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.200. Traffic lanes. — 1. The city traffic engineer is hereby authorized to mark traffic lanes upon the roadway of any street or highway where a regular alignment of traffic is necessary.

2. Where such traffic lanes have been marked, it shall be unlawful for the operator of any vehicle to fail or refuse to keep such vehicle within the boundaries of any such lane except when lawfully passing another vehicle or preparatory to making* a lawful turning movement.

(L. 1965 p. 445 § 40)

*Word "marking" appears in original rolls.



Section 300.205 State speed laws applicable.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.205. State speed laws applicable. — The state traffic laws regulating the speed of vehicles shall be applicable upon all streets within the city, except that the city may by ordinance declare and determine upon the basis of engineering and traffic investigation that certain speed regulations shall be applicable upon specified streets or in certain areas, in which event it shall be unlawful for any person to drive a vehicle at a speed in excess of any speed so declared when signs are in place giving notice thereof, but no city ordinance shall regulate the speed of vehicles upon controlled access highways of the state.

(L. 1965 p. 445 § 41)



Section 300.210 Regulation of speed by traffic signals.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.210. Regulation of speed by traffic signals. — The city traffic engineer is authorized to regulate the timing of traffic signals so as to permit the movement of traffic in an orderly and safe manner at speeds slightly at variance from the speeds otherwise applicable within the district or at intersections and shall erect appropriate signs giving notice thereof.

(L. 1965 p. 445 § 42)



Section 300.215 Required position and method of turning at intersection.

Effective 28 Aug 2002

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.215. Required position and method of turning at intersection. — The driver of a vehicle intending to turn at an intersection shall do so as follows:

(1) Right turns: Both the approach for a right turn and a right turn shall be made as close as practicable to the right-hand curb or edge of the roadway, except where multiple turn lanes have been established.

(2) Left turns on two-way roadways: At any intersection where traffic is permitted to move in both directions on each roadway entering the intersection, an approach for a left turn shall be made in that portion of the right half of the roadway nearest the center line thereof and by passing to the right of such center line where it enters the intersection and after entering the intersection the left turn shall be made so as to leave the intersection to the right of the center line of the roadway being entered. Whenever practicable the left turn shall be made in that portion of the intersection to the left of the center of the intersection.

(3) Left turns on other than two-road roadways: At any intersection where traffic is restricted to one direction on one or more of the roadways, the driver of a vehicle intending to turn left at any such intersection shall approach the intersection in the extreme left-hand lane lawfully available to traffic moving in the direction of travel of such vehicle and after entering the intersection the left turn shall be made so as to leave the intersection, as nearly as practicable, in the left-hand lane lawfully available to traffic moving in such direction upon the roadway being entered, except where multiple turn lanes have been established.

(4) Designated two-way left turn lanes: Where a special lane for making left turns by drivers proceeding in opposite directions have been indicated by official traffic control devices:

(a) A left turn shall not be made from any other lane;

(b) A vehicle shall not be driven in the lane except when preparing for or making a left turn from or into the roadway or when preparing for or making a u-turn when otherwise permitted by law;

(c) A vehicle shall not be driven in the lane for a distance more than five hundred feet.

(L. 1965 p. 445 § 43, A.L. 2002 H.B. 1270 and H.B. 2032)



Section 300.220 Authority to place and obedience to turning markers.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.220. Authority to place and obedience to turning markers. — 1. The city traffic engineer is authorized to place markers, buttons, or signs within or adjacent to intersections indicating the course to be traveled by vehicles turning at such intersections, and such course to be traveled as so indicated may conform to or be other than as prescribed by law or ordinance.

2. When authorized markers, buttons, or other indications are placed within an intersection indicating the course to be traveled by vehicles turning thereat, no driver of a vehicle shall disobey the directions of such indications.

(L. 1965 p. 445 § 44)



Section 300.225 Authority to place restricted turn signs.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.225. Authority to place restricted turn signs. — The city traffic engineer is hereby authorized to determine those intersections at which drivers of vehicles shall not make a right, left or U-turn, and shall place proper signs at such intersections. The making of such turns may be prohibited between certain hours of any day and permitted at other hours, in which event the same shall be plainly indicated on the signs or they may be removed when such turns are permitted.

(L. 1965 p. 445 § 45)



Section 300.230 Obedience to no-turn signs.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.230. Obedience to no-turn signs. — Whenever authorized signs are erected indicating that no right or left or U-turn is permitted, no driver of a vehicle shall disobey the directions of any such sign.

(L. 1965 p. 445 § 46)



Section 300.235 Limitations on turning around.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.235. Limitations on turning around. — The driver of any vehicle shall not turn such vehicle so as to proceed in the opposite direction upon any street in a business district and shall not upon any other street so turn a vehicle unless such movement can be made in safety and without interfering with other traffic.

(L. 1965 p. 445 § 47)



Section 300.240 Authority to sign one-way streets and alleys.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.240. Authority to sign one-way streets and alleys. — Whenever any ordinance of the city designates any one-way street or alley the city traffic engineer shall place and maintain signs giving notice thereof, and no such regulation shall be effective unless such signs are in place. Signs indicating the direction of lawful traffic movement shall be placed at every intersection where movement of traffic in the opposite direction is prohibited.

(L. 1965 p. 445 § 48)



Section 300.245 One-way streets and alleys.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.245. One-way streets and alleys. — Upon those streets and parts of streets and in those alleys described and designated by ordinance, vehicular traffic shall move only in the indicated direction when signs indicating the direction of traffic are erected and maintained at every intersection where movement in the opposite direction is prohibited.

(L. 1965 p. 445 § 49)



Section 300.250 Authority to restrict direction of movement on streets during certain periods.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.250. Authority to restrict direction of movement on streets during certain periods. — 1. The city traffic engineer is hereby authorized to determine and designate streets, parts of streets or specific lanes thereon upon which vehicular traffic shall proceed in one direction during one period and the opposite direction during another period of the day and shall place and maintain appropriate markings, signs, barriers or other devices to give notice thereof. The city traffic engineer may erect signs temporarily designating lanes to be used by traffic moving in a particular direction, regardless of the center line of the roadway.

2. It shall be unlawful for any person to operate any vehicle in violation of such markings, signs, barriers or other devices so placed in accordance with this section.

(L. 1965 p. 445 § 50)



Section 300.255 Through streets designated.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.255. Through streets designated. — Those streets and parts of streets described by ordinances of the city are declared to be through streets for the purposes of sections 300.255 to 300.295.

(L. 1965 p. 445 § 51)



Section 300.260 Signs required at through streets.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.260. Signs required at through streets. — Whenever any ordinance of the city designates and describes a through street it shall be the duty of the city traffic engineer to place and maintain a stop sign, or on the basis of an engineering and traffic investigation at any intersection a yield sign, on each and every street intersecting such through street unless traffic at any such intersection is controlled at all times by traffic control signals; provided, however, that at the intersection of two such through streets or at the intersection of a through street and a heavy traffic street not so designated, stop signs shall be erected at the approaches of either of said streets as may be determined by the city traffic engineer upon the basis of an engineering and traffic study.

(L. 1965 p. 445 § 52)



Section 300.265 Other intersections where stop or yield required.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.265. Other intersections where stop or yield required. — The city traffic engineer is hereby authorized to determine and designate intersections where particular hazard exists upon other than through streets and to determine whether vehicles shall stop at one or more entrances to any such intersection, in which event he shall cause to be erected a stop sign at every such place where a stop is required, or whether vehicles shall yield the right-of-way to vehicles on a different street at such intersection as prescribed in subsection 1 of section 300.280, in which event he shall cause to be erected a yield sign at every place where obedience thereto is required.

(L. 1965 p. 445 § 53)



Section 300.270 Stop and yield signs.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.270. Stop and yield signs. — 1. The driver of a vehicle approaching a yield sign if required for safety to stop shall stop before entering the crosswalk on the near side of the intersection or, in the event there is no crosswalk, at a clearly marked stop line, but if none, then at the point nearest the intersecting roadway where the driver has a view of approaching traffic on the intersecting roadway.

2. Except when directed to proceed by a police officer or traffic control signal, every driver of a vehicle approaching a stop intersection indicated by a stop sign shall stop before entering the crosswalk on the near side of the intersection or, in the event there is no crosswalk, shall stop at a clearly marked stop line, but if none, then at the point nearest the intersecting roadway where the driver has a view of approaching traffic on the intersecting roadway before entering the intersection.

(L. 1965 p. 445 § 54)



Section 300.275 Vehicle entering stop intersection.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.275. Vehicle entering stop intersection. — Except when directed to proceed by a police officer or traffic control signal, every driver of a vehicle approaching a stop intersection indicated by a stop sign shall stop as required by subsection 2 of section 300.270, and after having stopped shall yield the right-of-way to any vehicle which has entered the intersection from another highway or which is approaching so closely on said highway as to constitute an immediate hazard during the time when such driver is moving across or within the intersection.

(L. 1965 p. 445 § 55)



Section 300.280 Vehicle entering yield intersection.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.280. Vehicle entering yield intersection. — The driver of a vehicle approaching a yield sign shall in obedience to such sign slow down to a speed reasonable for the existing conditions and shall yield the right-of-way to any vehicle in the intersection or approaching on another highway so closely as to constitute an immediate hazard during the time such driver is moving across or within the intersection; provided, however, that if such a driver is involved in a collision with a vehicle in the intersection, after driving past a yield sign without stopping, such collision shall be deemed prima facie evidence of his failure to yield right-of-way.

(L. 1965 p. 445 § 56)



Section 300.285 Emerging from alley, driveway or building.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.285. Emerging from alley, driveway or building. — The driver of a vehicle within a business or residence district emerging from an alley, driveway or building shall stop such vehicle immediately prior to driving onto a sidewalk or onto the sidewalk area extending across any alleyway or driveway, and shall yield the right-of-way to any pedestrian as may be necessary to avoid collision, and upon entering the roadway shall yield the right-of-way to all vehicles approaching on said roadway.

(L. 1965 p. 445 § 58)



Section 300.290 Stop when traffic obstructed.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.290. Stop when traffic obstructed. — No driver shall enter an intersection or a marked crosswalk unless there is sufficient space on the other side of the intersection or crosswalk to accommodate the vehicle he is operating without obstructing the passage of other vehicles or pedestrians, notwithstanding any traffic control signal indication to proceed.

(L. 1965 p. 445 § 59)



Section 300.295 Obedience to signal indicating approach of train.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.295. Obedience to signal indicating approach of train. — 1. Whenever any person driving a vehicle approaches a railroad grade crossing under any of the circumstances stated in this section, the driver of such vehicle shall stop within fifty feet but not less than fifteen feet from the nearest rail of such railroad, and shall not proceed until he can do so safely. The foregoing requirements shall apply when:

(1) A clearly visible electric or mechanical signal device gives warning of the immediate approach of a railroad train;

(2) A crossing gate is lowered or when a human flagman gives or continues to give a signal of the approach or passage of a railroad train;

(3) An approaching railroad train is plainly visible and is in hazardous proximity to such crossing.

2. No person shall drive any vehicle through, around or under any crossing gate or barrier at a railroad crossing while such gate or barrier is closed or is being opened or closed.

(L. 1965 p. 445 § 60)



Section 300.300 Following emergency vehicle prohibited.

Effective 28 Aug 2002

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.300. Following emergency vehicle prohibited. — The driver of any vehicle other than one on official business shall not follow any emergency vehicle traveling in response to an emergency call closer than five hundred feet or drive into or park such vehicle within the block where fire apparatus has stopped in answer to a fire alarm.

(L. 1965 p. 445 § 61, A.L. 2002 H.B. 1270 and H.B. 2032)



Section 300.305 Crossing fire hose.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.305. Crossing fire hose. — No vehicle shall be driven over any unprotected hose of a fire department when laid down on any street, private driveway or streetcar track, to be used at any fire or alarm of fire, without the consent of the fire department official in command.

(L. 1965 p. 445 § 62)



Section 300.310 Driving through funeral or other procession.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.310. Driving through funeral or other procession. — No driver of a vehicle shall drive between the vehicles comprising a funeral or other authorized procession while they are in motion and when such vehicles are conspicuously designated as required in this ordinance. This provision shall not apply at intersections where traffic is controlled by traffic control signals or police officers.

(L. 1965 p. 445 § 63)



Section 300.315 Driving in procession.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.315. Driving in procession. — Each driver in a funeral or other procession shall drive as near to the right-hand edge of the roadway as practicable and shall follow the vehicle ahead as close as is practicable and safe.

(L. 1965 p. 445 § 64)



Section 300.325 When permits required for parades and processions.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.325. When permits required for parades and processions. — No funeral, procession or parade containing two hundred or more persons or fifty or more vehicles except the forces of the United States Army or Navy, the military forces of this state and the forces of the police and fire departments, shall occupy, march or proceed along any street except in accordance with a permit issued by the chief of police and such other regulations as are set forth herein which may apply.

(L. 1965 p. 445 § 66)



Section 300.330 Vehicle shall not be driven on a sidewalk — prohibition on obstruction of bicycle lanes — drivers to yield to bicycles in designated bicycle lanes.

Effective 28 Aug 2005

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.330. Vehicle shall not be driven on a sidewalk — prohibition on obstruction of bicycle lanes — drivers to yield to bicycles in designated bicycle lanes. — The driver of a motor vehicle shall not drive within any sidewalk area except as a permanent or temporary driveway. A designated bicycle lane shall not be obstructed by a parked or standing motor vehicle or other stationary object. A motor vehicle may be driven in a designated bicycle lane only for the purpose of a lawful maneuver to cross the lane or to provide for safe travel. In making an otherwise lawful maneuver that requires traveling in or crossing a designated bicycle lane, the driver of a motor vehicle shall yield to any bicycle in the lane. As used in this section, the term "designated bicycle lane" shall mean a portion of the roadway or highway that* has been designated by the governing body having jurisdiction over such roadway or highway by striping with signing or striping with pavement markings for the preferential or exclusive use of bicycles.

(L. 1965 p. 445 § 67, A.L. 2005 H.B. 487 merged with S.B. 372)

*Word "which" appears in original rolls of H.B. 487, 2005.



Section 300.335 Limitations on backing.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.335. Limitations on backing. — The driver of a vehicle shall not back the same unless such movement can be made with reasonable safety and without interfering with other traffic.

(L. 1965 p. 445 § 68)



Section 300.340 Opening and closing vehicle doors.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.340. Opening and closing vehicle doors. — No person shall open the door of a motor vehicle on the side available to moving traffic unless and until it is reasonably safe to do so, nor shall any person leave a door open on the side of a motor vehicle available to moving traffic for a period of time longer than necessary to load or unload passengers.

(L. 1965 p. 445 § 69)



Section 300.345 Riding on motorcycles, additional passenger, requirements.

Effective 28 Aug 1980

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.345. Riding on motorcycles, additional passenger, requirements. — 1. A person operating a motorcycle shall ride only upon the permanent and regular seat attached thereto, and such operator shall not carry any other person nor shall any other person ride on a motorcycle unless such motorcycle is designed to carry more than one person, in which event a passenger may ride upon the permanent and regular seat if designed for two persons, or upon another seat firmly attached to the rear or side of the operator.

2. The operator of a motorized bicycle shall ride only astride the permanent and regular seat attached thereto, and shall not permit more than one person to ride thereon at the same time, unless the motorized bicycle is designed to carry more than one person. Any motorized bicycle designed to carry more than one person must be equipped with a passenger seat and footrests for the use of a passenger.

(L. 1965 p. 445 § 70, A.L. 1980 H.B. 995 & 1051)

Effective 6-20-80



Section 300.347 Riding bicycle on sidewalks, limitations — motorized bicycles prohibited.

Effective 28 Aug 1980

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.347. Riding bicycle on sidewalks, limitations — motorized bicycles prohibited. — 1. No person shall ride a bicycle upon a sidewalk within a business district.

2. Whenever any person is riding a bicycle upon a sidewalk, such person shall yield the right-of-way to any pedestrian and shall give audible signal before overtaking and passing such pedestrian.

3. No person shall ride a motorized bicycle upon a sidewalk.

(L. 1965 p. 445 § 109, A.L. 1980 H.B. 995 & 1051)

Effective 6-20-80



Section 300.348 All-terrain vehicles, prohibited — exceptions, operation of all-terrain vehicles under an exception — prohibited uses — penalty.

Effective 28 Aug 2002

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.348. All-terrain vehicles, prohibited — exceptions, operation of all-terrain vehicles under an exception — prohibited uses — penalty. — 1. No person shall operate an all-terrain vehicle, as defined in section 300.010, upon the streets and highways of this city, except as follows:

(1) All-terrain vehicles owned and operated by a governmental entity for official use;

(2) All-terrain vehicles operated for agricultural purposes or industrial on-premises purposes between the official sunrise and sunset on the day of operation;

(3) All-terrain vehicles whose operators carry a special permit issued by this city pursuant to section 304.013.

2. No person shall operate an off-road vehicle, as defined in section 304.001, within any stream or river in this city, except that off-road vehicles may be operated within waterways which flow within the boundaries of land which an off-road vehicle operator owns, or for agricultural purposes within the boundaries of land which an off-road vehicle operator owns or has permission to be upon, or for the purpose of fording such stream or river of this state at such road crossings as are customary or part of the highway system. All law enforcement officials or peace officers of this state and its political subdivisions shall enforce the provisions of this subsection within the geographic area of their jurisdiction.

3. A person operating an all-terrain vehicle on a street or highway pursuant to an exception covered in this section shall have a valid license issued by a state authorizing such person to operate a motor vehicle, but shall not be required to have passed an examination for the operation of a motorcycle, and the vehicle shall be operated at speeds of less than thirty miles per hour. When operated on a street or highway, an all-terrain vehicle shall have a bicycle safety flag, which extends not less than seven feet above the ground, attached to the rear of the vehicle. The bicycle safety flag shall be triangular in shape with an area of not less than thirty square inches and shall be day-glow in color.

4. No person shall operate an all-terrain vehicle:

(1) In any careless way so as to endanger the person or property of another;

(2) While under the influence of alcohol or any controlled substance; or

(3) Without a securely fastened safety helmet on the head of an individual who operates an all-terrain vehicle or who is being towed or otherwise propelled by an all-terrain vehicle, unless the individual is at least eighteen years of age.

5. No operator of an all-terrain vehicle shall carry a passenger, except for agricultural purposes.

6. A violation of this section shall be a class C misdemeanor.

(L. 1988 H.B. 990, A.L. 1990 H.B. 1279, A.L. 2002 H.B. 1270 and H.B. 2032)



Section 300.350 Riding bicycles, sleds, roller skates, by attaching to another vehicle, prohibited — pulling a rider behind vehicle prohibited.

Effective 28 Aug 2002

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.350. Riding bicycles, sleds, roller skates, by attaching to another vehicle, prohibited — pulling a rider behind vehicle prohibited. — No person riding upon any bicycle, motorized bicycle, coaster, roller skates, sled or toy vehicle shall attach the same or himself to any vehicle upon a roadway. Neither shall the driver of a vehicle knowingly pull a rider behind a vehicle.

(L. 1965 p. 445 § 71, A.L. 1980 H.B. 995 & 1051, A.L. 2002 H.B. 1270 and H.B. 2032)



Section 300.355 Controlled access.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.355. Controlled access. — No person shall drive a vehicle onto or from any controlled access roadway except at such entrances and exits as are established by public authority.

(L. 1965 p. 445 § 72)



Section 300.360 Railroad trains not to block streets.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.360. Railroad trains not to block streets. — It shall be unlawful for the directing officer or the operator of any railroad train to direct the operation of or to operate the same in such a manner as to prevent the use of any street for purposes of travel for a period of time longer than five minutes; provided that this section shall not apply to a moving train or to one stopped because of an emergency or for repairs necessary before it can proceed safely.

(L. 1965 p. 445 § 75)



Section 300.365 Driving through safety zone prohibited.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.365. Driving through safety zone prohibited. — No vehicle shall at any time be driven through or within a safety zone.

(L. 1965 p. 445 § 79)



Section 300.370 Pedestrians subject to traffic control devices.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.370. Pedestrians subject to traffic control devices. — Pedestrians shall be subject to traffic control signals as heretofore declared in sections 300.155 and 300.160 of this ordinance, but at all other places pedestrians shall be granted those rights and be subject to the restrictions stated in sections 300.370 to 300.410.

(L. 1965 p. 445 § 81)



Section 300.375 Pedestrians' right-of-way in crosswalks.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.375. Pedestrians' right-of-way in crosswalks. — 1. When traffic control signals are not in place or not in operation the driver of a vehicle shall yield the right-of-way, slowing down or stopping if need be to so yield, to a pedestrian crossing the roadway within a crosswalk when the pedestrian is upon the half of the roadway upon which the vehicle is traveling, or when the pedestrian is approaching so closely from the opposite half of the roadway as to be in danger.

2. No pedestrian shall suddenly leave a curb or other place of safety and walk or run into the path of a vehicle which is so close that it is impossible for the driver to yield.

3. Subsection 1 shall not apply under the conditions stated in subsection 2 of section 300.390.

4. Whenever any vehicle is stopped at a marked crosswalk or at any unmarked crosswalk at an intersection to permit a pedestrian to cross the roadway, the driver of any other vehicle approaching from the rear shall not overtake and pass such stopped vehicle.

(L. 1965 p. 445 § 82)



Section 300.380 Pedestrians to use right half of crosswalks.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.380. Pedestrians to use right half of crosswalks. — Pedestrians shall move, whenever practicable, upon the right half of crosswalks.

(L. 1965 p. 445 § 83)



Section 300.385 Crossing at right angles.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.385. Crossing at right angles. — No pedestrian shall cross a roadway at any place other than by a route at right angles to the curb or by the shortest route to the opposite curb except in a crosswalk.

(L. 1965 p. 445 § 84)



Section 300.390 When pedestrian shall yield.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.390. When pedestrian shall yield. — 1. Every pedestrian crossing a roadway at any point other than within a marked crosswalk or within an unmarked crosswalk at an intersection shall yield the right-of-way to all vehicles upon the roadway.

2. Any pedestrian crossing a roadway at a point where a pedestrian tunnel or overhead pedestrian crossing has been provided shall yield the right-of-way to all vehicles upon the roadway.

3. The foregoing rules in this section have no application under the conditions stated in section 300.395 when pedestrians are prohibited from crossing at certain designated places.

(L. 1965 p. 445 § 85)



Section 300.395 Prohibited crossing.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.395. Prohibited crossing. — 1. Between adjacent intersections at which traffic control signals are in operation, pedestrians shall not cross at any place except in a crosswalk.

2. No pedestrian shall cross a roadway other than in a crosswalk in any business district.

3. No pedestrian shall cross a roadway other than in a crosswalk upon any street designated by ordinance.

4. No pedestrian shall cross a roadway intersection diagonally unless authorized by official traffic control devices; and, when authorized to cross diagonally, pedestrians shall cross only in accordance with the official traffic control devices pertaining to such crossing movements.

(L. 1965 p. 445 § 86)



Section 300.400 Obedience of pedestrians to bridge and railroad signals.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.400. Obedience of pedestrians to bridge and railroad signals. — 1. No pedestrian shall enter or remain upon any bridge or approach thereto beyond the bridge signal, gate, or barrier after a bridge operation signal indication has been given.

2. No pedestrian shall pass through, around, over, or under any crossing gate or barrier at a railroad grade crossing or bridge while such gate or barrier is closed or is being opened or closed.

(L. 1965 p. 445 § 87)



Section 300.405 Pedestrians walking along roadways.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.405. Pedestrians walking along roadways. — 1. Where sidewalks are provided it shall be unlawful for any pedestrian to walk along and upon an adjacent roadway.

2. Where sidewalks are not provided any pedestrian walking along and upon a highway shall when practicable walk only on the left side of the roadway or its shoulder facing traffic which may approach from the opposite direction.

(L. 1965 p. 445 § 88)



Section 300.410 Drivers to exercise highest degree of care.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.410. Drivers to exercise highest degree of care. — Notwithstanding the foregoing provisions of sections 300.155 to 300.410, every driver of a vehicle shall exercise the highest degree of care to avoid colliding with any pedestrian upon any roadway and shall give warning by sounding the horn when necessary and shall exercise proper precaution upon observing any child or any confused or incapacitated person upon a roadway.

(L. 1965 p. 445 § 90)



Section 300.411 Distance to be maintained when overtaking a bicycle.

Effective 28 Aug 2005

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.411. Distance to be maintained when overtaking a bicycle. — The operator of a motor vehicle overtaking a bicycle proceeding in the same direction on the roadway, as defined in section 300.010, shall leave a safe distance when passing the bicycle, and shall maintain clearance until safely past the overtaken bicycle.

(L. 2005 H.B. 487 merged with S.B. 372)



Section 300.415 Standing or parking close to curb.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.415. Standing or parking close to curb. — Except as otherwise provided in sections 300.415 to 300.435, every vehicle stopped or parked upon a roadway where there are adjacent curbs shall be so stopped or parked with the right-hand wheels of such vehicle parallel to and within eighteen inches of the right-hand curb.

(L. 1965 p. 445 § 112)



Section 300.420 Signs or markings indicating angle parking.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.420. Signs or markings indicating angle parking. — 1. The city traffic engineer shall determine upon what streets angle parking shall be permitted and shall mark or sign such streets but such angle parking shall not be indicated upon any federal-aid or state highway within the city unless the state highways and transportation commission has determined by resolution or order entered in its minutes that the roadway is of sufficient width to permit angle parking without interfering with the free movement of traffic.

2. Angle parking shall not be indicated or permitted at any place where passing traffic would thereby be caused or required to drive upon the left side of the street or upon any streetcar tracks.

(L. 1965 p. 445 § 113)



Section 300.425 Obedience to angle parking signs or markers.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.425. Obedience to angle parking signs or markers. — On those streets which have been signed or marked by the city traffic engineer for angle parking, no person shall park or stand a vehicle other than at the angle to the curb or edge of the roadway indicated by such signs or markings.

(L. 1965 p. 445 § 114)



Section 300.430 Permits for loading or unloading at an angle to the curb.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.430. Permits for loading or unloading at an angle to the curb. — 1. The city traffic engineer is authorized to issue special permits to permit the backing of a vehicle to the curb for the purpose of loading or unloading merchandise or materials subject to the terms and conditions of such permit. Such permits may be issued either to the owner or lessee of real property or to the owner of the vehicle and shall grant to such person the privilege as therein stated and authorized herein.

2. It shall be unlawful for any permittee or other person to violate any of the special terms or conditions of any such permit.

(L. 1965 p. 445 § 115)



Section 300.435 Lamps on parked vehicles.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.435. Lamps on parked vehicles. — 1. Whenever a vehicle is lawfully parked upon a street or highway during the hours between a half hour after sunset and a half hour before sunrise and in the event there is sufficient light to reveal any person or object within a distance of five hundred feet upon such street or highway no lights need be displayed upon such parked vehicle.

2. Whenever a vehicle is parked or stopped upon a roadway or shoulder adjacent thereto, whether attended or unattended, during the hours between a half hour after sunset and a half hour before sunrise and there is not sufficient light to reveal any person or object within a distance of five hundred feet upon such highway, such vehicle so parked or stopped shall be equipped with one or more lamps meeting the following requirements: At least one lamp shall display a white or amber light visible from a distance of five hundred feet to the front of the vehicle, and the same lamp or at least one other lamp shall display a red light visible from a distance of five hundred feet to the rear of the vehicle, and the location of said lamp or lamps shall always be such that at least one lamp or combination of lamps meeting the requirements of this section is installed as near as practicable to the side of the vehicle which is closer to passing traffic. The foregoing provisions shall not apply to a motor driven cycle.

3. Any lighted head lamps upon a parked vehicle shall be depressed or dimmed.

(L. 1965 p. 445 § 116)



Section 300.440 Stopping, standing or parking prohibited.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.440. Stopping, standing or parking prohibited. — 1. Except when necessary to avoid conflict with other traffic, or in compliance with law or the directions of a police officer or official traffic control device, no person shall:

(1) Stop, stand or park a vehicle:

(a) On the roadway side of any vehicle stopped or parked at the edge or curb of a street;

(b) On a sidewalk;

(c) Within an intersection;

(d) On a crosswalk;

(e) Between a safety zone and the adjacent curb or within thirty feet of points on the curb immediately opposite the ends of a safety zone, unless the (traffic authority) indicates a different length by signs or markings;

(f) Alongside or opposite any street excavation or obstruction when stopping, standing, or parking would obstruct traffic;

(g) Upon any bridge or other elevated structure upon a highway or within a highway tunnel;

(h) On any railroad tracks;

(i) At any place where official signs prohibit stopping.

(2) Stand or park a vehicle, whether occupied or not, except momentarily to pick up or discharge a passenger or passengers:

(a) In front of a public or private driveway;

(b) Within fifteen feet of a fire hydrant;

(c) Within twenty feet of a crosswalk at an intersection;

(d) Within thirty feet upon the approach to any flashing signal, stop sign, or traffic control signal located at the side of a roadway;

(e) Within twenty feet of the driveway entrance to any fire station and on the side of a street opposite the entrance to any fire station within seventy-five feet of said entrance (when properly signposted);

(f) At any place where official signs prohibit standing.

(3) Park a vehicle, whether occupied or not, except temporarily for the purpose of and while actually engaged in loading or unloading merchandise or passengers:

(a) Within fifty feet of the nearest rail of a railroad crossing;

(b) At any place where official signs prohibit parking.

2. No person shall move a vehicle not lawfully under his control into any such prohibited area or away from a curb such a distance as is unlawful.

(L. 1965 p. 445 § 117)



Section 300.445 Parking not to obstruct traffic.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.445. Parking not to obstruct traffic. — No person shall park any vehicle upon a street, other than an alley, in such a manner or under such conditions as to leave available less than ten feet of the width of the roadway for free movement of vehicular traffic.

(L. 1965 p. 445 § 118)



Section 300.450 Parking in alleys.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.450. Parking in alleys. — No person shall park a vehicle within an alley in such a manner or under such conditions as to leave available less than ten feet of the width of the roadway for the free movement of vehicular traffic, and no person shall stop, stand, or park a vehicle within an alley in such position as to block the driveway entrance to any abutting property.

(L. 1965 p. 445 § 119)



Section 300.455 Parking for certain purposes prohibited.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.455. Parking for certain purposes prohibited. — No person shall park a vehicle upon any roadway for the principal purpose of:

(1) Displaying such vehicle for sale; or

(2) Repair such vehicle except repairs necessitated by an emergency.

(L. 1965 p. 445 § 121)



Section 300.460 Parking adjacent to schools.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.460. Parking adjacent to schools. — 1. The city traffic engineer is hereby authorized to erect signs indicating no parking upon either or both sides of any street adjacent to any school property when such parking would, in his opinion, interfere with traffic or create a hazardous situation.

2. When official signs are erected indicating no parking upon either side of a street adjacent to any school property as authorized herein, no person shall park a vehicle in any such designated place.

(L. 1965 p. 445 § 122)



Section 300.465 Parking prohibited on narrow streets.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.465. Parking prohibited on narrow streets. — 1. The city traffic engineer is authorized to erect signs indicating no parking upon any street when the width of the roadway does not exceed twenty feet, or upon one side of a street as indicated by such signs when the width of the roadway does not exceed thirty feet.

2. When official signs prohibiting parking are erected upon narrow streets as authorized herein, no person shall park a vehicle upon any such street in violation of any such sign.

(L. 1965 p. 445 § 123)



Section 300.470 Standing or parking on one-way streets.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.470. Standing or parking on one-way streets. — The city traffic engineer is authorized to erect signs upon the left-hand side of any one-way street to prohibit the standing or parking of vehicles, and when such signs are in place, no person shall stand or park a vehicle upon such left-hand side in violation of any such sign.

(L. 1965 p. 445 § 124)



Section 300.475 Standing or parking on one-way roadways.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.475. Standing or parking on one-way roadways. — In the event a highway includes two or more separate roadways and traffic is restricted to one direction upon any such roadway, no person shall stand or park a vehicle upon the left-hand side of such one-way roadway unless signs are erected to permit such standing or parking. The city traffic engineer is authorized to determine when standing or parking may be permitted upon the left-hand side of any such one-way roadway and to erect signs giving notice thereof.

(L. 1965 p. 445 § 125)



Section 300.480 No stopping, standing or parking near hazardous or congested places.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.480. No stopping, standing or parking near hazardous or congested places. — 1. The city traffic engineer is hereby authorized to determine and designate by proper signs places not exceeding one hundred feet in length in which the stopping, standing, or parking of vehicles would create an especially hazardous condition or would cause unusual delay to traffic.

2. When official signs are erected at hazardous or congested places as authorized herein, no person shall stop, stand, or park a vehicle in any such designated place.

(L. 1965 p. 445 § 126)



Section 300.485 City traffic engineer to designate curb loading zones.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.485. City traffic engineer to designate curb loading zones. — The city traffic engineer is hereby authorized to determine the location of passenger and freight curb loading zones and shall place and maintain appropriate signs indicating the same and stating the hours during which the provisions of this section are applicable.

(L. 1965 p. 445 § 127)



Section 300.490 Permits for curb loading zones.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.490. Permits for curb loading zones. — The city traffic engineer shall not designate or sign any curb loading zone upon special request of any person unless such person makes application for a permit for such zone and for two signs to indicate the ends of each such zone. The city traffic engineer upon granting a permit and issuing such signs shall collect from the applicant and deposit in the city treasury a service fee of ten dollars per year or fraction thereof and may by general regulations impose conditions upon the use of such signs and for reimbursement of the city for the value thereof in the event of their loss or damage and their return in the event of misuse or upon expiration of permit. Every such permit shall expire at the end of one year.

(L. 1965 p. 445 § 128)



Section 300.495 Standing in passenger curb loading zone.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.495. Standing in passenger curb loading zone. — No person shall stop, stand, or park a vehicle for any purpose or period of time other than for the expeditious loading or unloading of passengers in any place marked as a passenger curb loading zone during hours when the regulations applicable to such curb loading zone are effective, and then only for a period not to exceed three minutes.

(L. 1965 p. 445 § 129)



Section 300.500 Standing in freight curb loading zones.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.500. Standing in freight curb loading zones. — No person shall stop, stand, or park a vehicle for any purpose or length of time other than for the expeditious unloading and delivery or pickup and loading of materials in any place marked as a freight curb loading zone during hours when the provisions applicable to such zones are in effect.

(L. 1965 p. 445 § 130)



Section 300.505 City traffic engineer to designate public carrier stops and stands.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.505. City traffic engineer to designate public carrier stops and stands. — The city traffic engineer is hereby authorized and required to establish bus stops, bus stands, taxicab stands and stands for other passenger common carrier motor vehicles on such public streets in such places and in such number as he shall determine to be of the greatest benefit and convenience to the public, and every such bus stop, bus stand, taxicab stand, or other stand shall be designated by appropriate signs.

(L. 1965 p. 445 § 131)



Section 300.510 Stopping, standing and parking of buses and taxicabs regulated.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.510. Stopping, standing and parking of buses and taxicabs regulated. — 1. The operator of a bus shall not stand or park such vehicle upon any street at any place other than a bus stand so designated as provided herein.

2. The operator of a bus shall not stop such vehicle upon any street at any place for the purpose of loading or unloading passengers or their baggage other than at a bus stop, bus stand or passenger loading zone so designated as provided herein, except in case of an emergency.

3. The operator of a bus shall enter a bus stop, bus stand or passenger loading zone on a public street in such a manner that the bus when stopped to load or unload passengers or baggage shall be in a position with the right front wheel of such vehicle not further than eighteen inches from the curb and the bus approximately parallel to the curb so as not to unduly impede the movement of other vehicular traffic.

4. The operator of a taxicab shall not stand or park such vehicle upon any street at any place other than in a taxicab stand so designated as provided herein. This provision shall not prevent the operator of a taxicab from temporarily stopping in accordance with other stopping or parking regulations at any place for the purpose of and while actually engaged in the expeditious loading or unloading of passengers.

(L. 1965 p. 445 § 132)



Section 300.515 Restricted use of bus and taxicab stands.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.515. Restricted use of bus and taxicab stands. — No person shall stop, stand, or park a vehicle other than a bus in a bus stop, or other than a taxicab in a taxicab stand when any such stop or stand has been officially designated and appropriately signed, except that the driver of a passenger vehicle may temporarily stop therein for the purpose of and while actually engaged in loading or unloading passengers when such stopping does not interfere with any bus or taxicab waiting to enter or about to enter such zone.

(L. 1965 p. 445 § 133)



Section 300.520 Application of ordinance.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.520. Application of ordinance. — The provisions of this ordinance prohibiting the standing or parking of a vehicle shall apply at all times or at those times herein specified or as indicated on official signs except when it is necessary to stop a vehicle to avoid conflict with other traffic or in compliance with the directions of a police officer or official traffic control device.

(L. 1965 p. 445 § 134)



Section 300.525 Regulations not exclusive.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.525. Regulations not exclusive. — The provisions of this ordinance imposing a time limit on parking shall not relieve any person from the duty to observe other and more restrictive provisions prohibiting or limiting the stopping, standing, or parking of vehicles in specified places or at specified times.

(L. 1965 p. 445 § 135)



Section 300.530 Parking prohibited at all times on certain streets.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.530. Parking prohibited at all times on certain streets. — When signs are erected giving notice thereof, no person shall park a vehicle at any time upon any of the streets described by ordinance.

(L. 1965 p. 445 § 136)



Section 300.535 Parking prohibited during certain hours on certain streets.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.535. Parking prohibited during certain hours on certain streets. — When signs are erected in each block giving notice thereof, no person shall park a vehicle between the hours specified by ordinance of any day except Sunday and public holidays within the district or upon any of the streets described by ordinance.

(L. 1965 p. 445 § 137)



Section 300.540 Stopping, standing or parking prohibited during certain hours on certain streets.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.540. Stopping, standing or parking prohibited during certain hours on certain streets. — When signs are erected in each block giving notice thereof, no person shall stop, stand, or park a vehicle between the hours specified by ordinance of any day except Sundays and public holidays within the district or upon any of the streets described by ordinance.

(L. 1965 p. 445 § 138)



Section 300.545 Parking signs required.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.545. Parking signs required. — Whenever by this ordinance or any ordinance of the city any parking time limit is imposed or parking is prohibited on designated streets it shall be the duty of the city traffic engineer to erect appropriate signs giving notice thereof and no such regulations shall be effective unless said signs are erected and in place at the time of any alleged offense.

(L. 1965 p. 445 § 140)



Section 300.550 Commercial vehicles prohibited from using certain streets.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.550. Commercial vehicles prohibited from using certain streets. — In cases where an equally direct and convenient alternate route is provided, an ordinance may describe and signs may be erected giving notice thereof, that no persons shall operate any commercial vehicle upon streets or parts of streets so described except those commercial vehicles making deliveries thereon.

(L. 1965 p. 445 § 141)



Section 300.555 When person charged may elect to appear at bureau.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.555. When person charged may elect to appear at bureau. — 1. Any person charged with an offense for which payment of a fine may be made to the traffic violations bureau shall have the option of paying such fine within the time specified in the notice of arrest at the traffic violations bureau upon entering a plea of guilty and upon waiving appearance in court; or may have the option of depositing required lawful bail, and upon a plea of not guilty shall be entitled to a trial as authorized by law.

2. The payment of a fine to the bureau shall be deemed an acknowledgment of conviction of the alleged offense, and the bureau, upon accepting the prescribed fine, shall issue a receipt to the violator acknowledging payment thereof.

(L. 1965 p. 445 § 144)



Section 300.560 Duties of traffic violations bureau.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.560. Duties of traffic violations bureau. — The following duties are hereby imposed upon the traffic violations bureau in reference to traffic offenses:

(1) It shall accept designated fines, issue receipts, and represent in court such violators as are permitted and desire to plead guilty, waive court appearance, and give power of attorney;

(2) It shall receive and issue receipts for cash bail from the persons who must or wish to be heard in court, enter the time of their appearance on the court docket, and notify the arresting officer and witnesses, if any, to be present.

(L. 1965 p. 445 § 145)



Section 300.565 Traffic violations bureau to keep records.

Effective 28 Aug 1978

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.565. Traffic violations bureau to keep records. — The traffic violations bureau shall keep records and submit to the judges hearing violations of municipal ordinances summarized monthly reports of all notices issued and arrests made for violations of the traffic laws and ordinances in the city and of all the fines collected by the traffic violations bureau or the court, and of the final disposition or present status of every case of violation of the provisions of said laws and ordinances. Such records shall be so maintained as to show all types of violations and the totals of each. Said records shall be public records.

(L. 1965 p. 445 § 146, A.L. 1978 H.B. 1634)

Effective 1-02-79



Section 300.570 Additional duties of traffic violations bureau.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.570. Additional duties of traffic violations bureau. — The traffic violations bureau shall follow such procedure as may be prescribed by the traffic ordinances of the city or as may be required by any laws of this state.

(L. 1965 p. 445 § 147)



Section 300.575 Forms and records of traffic citations and arrests.

Effective 28 Aug 1978

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.575. Forms and records of traffic citations and arrests. — 1. The municipality shall provide books containing uniform traffic tickets as prescribed by supreme court rule no. 37.46. Said books shall include serially numbered sets of citations in quadruplicate in the form prescribed by supreme court rule.

2. Such books shall be issued to the chief of police or his duly authorized agent, a record shall be maintained of every book so issued and a written receipt shall be required for every book. The judge or judges hearing municipal ordinance violation cases may require that a copy of such record and receipts be filed with the court.

3. The chief of police shall be responsible for the issuance of such books to individual members of the police department. The chief of police shall require a written receipt for every book so issued and shall maintain a record of every such book and each set of citations contained therein.

(L. 1965 p. 445 § 150, A.L. 1978 H.B. 1634)

Effective 1-02-79



Section 300.580 Procedure of police officers.

Effective 28 Aug 1978

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.580. Procedure of police officers. — Except when authorized or directed under state law to immediately take a person before the municipal judge for the violation of any traffic laws, a police officer who halts a person for such violation other than for the purpose of giving him a warning or warning notice and does not take such person into custody under arrest, shall issue to him a uniform traffic ticket which shall be proceeded upon in accordance with supreme court rule no. 37.

(L. 1965 p. 445 § 151, A.L. 1978 H.B. 1634)

Effective 1-02-79



Section 300.585 Uniform traffic ticket to be issued when vehicle illegally parked or stopped.

Effective 28 Aug 2002

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.585. Uniform traffic ticket to be issued when vehicle illegally parked or stopped. — Whenever any motor vehicle without driver is found parked or stopped in violation of any of the restrictions imposed by ordinance of the city or by state law, the officer finding such vehicle shall take its registration number and may take any other information displayed on the vehicle which may identify its user, and shall conspicuously affix to such vehicle a uniform traffic ticket or other citation for the driver to answer to the charge against him within seven days during the hours and at a place specified in the traffic ticket.

(L. 1965 p. 445 § 153, A.L. 2002 H.B. 1270 and H.B. 2032)



Section 300.590 Warning of arrest sent upon failure to appear.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.590. Warning of arrest sent upon failure to appear. — If a violator of the restrictions on stopping, standing or parking under the traffic laws or ordinances does not appear in response to a uniform traffic ticket affixed to such motor vehicle within a period of five days, the traffic violations bureau shall send to the owner of the motor vehicle to which the traffic ticket was affixed a letter informing him of the violation and warning him that in the event such letter is disregarded for a period of five days a warrant of arrest will be issued.

(L. 1965 p. 445 § 154)



Section 300.600 Cities may adopt ordinance by reference.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

300.600. Cities may adopt ordinance by reference. — This ordinance or any designated part thereof shall become effective in any city of the state upon the adoption thereof by the legislative body of the city by an ordinance appropriately describing this ordinance or the part thereof adopted. Upon such adoption by the city all ordinances or parts of ordinances in conflict with or inconsistent with the provisions of this ordinance are hereby repealed, except that this repeal shall not affect or prevent the prosecution or punishment of any person for any act done or committed in violation of any ordinance hereby repealed prior to the taking effect of this ordinance.

(L. 1965 p. 445 § 157)






Chapter 301 Registration and Licensing of Motor Vehicles

Chapter Cross References



Section 301.002 Rules, procedure.

Effective 28 Aug 1995

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.002. Rules, procedure. — No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1986 H.B. 1367 & 1573 § 2, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 301.003 Rules, effective, when — rules invalid and void, when.

Effective 01 Jul 1997, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.003. Rules, effective, when — rules invalid and void, when. — Any rule or portion of a rule promulgated pursuant to this bill* shall become effective only as provided pursuant to chapter 536 including but not limited to section 536.028, if applicable, after July 1, 1997. All rulemaking authority delegated prior to July 1, 1997, is of no force and effect and repealed. The provisions of this section are nonseverable and if any of the powers vested with the general assembly pursuant to section 536.028, if applicable, to review, to delay the effective date, or to disapprove and annul a rule or portion of a rule are held unconstitutional or invalid, the purported grant of rulemaking authority and any rule so proposed and contained in the order of rulemaking shall be invalid and void.

(L. 1997 H.B. 207 § 2)

Effective 7-01-97

*"This bill" (H.B. 207, 1997) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 301.010 Definitions.

Effective 28 Aug 2017

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.010. Definitions. — As used in this chapter and sections 304.010 to 304.040, 304.120 to 304.260, and sections 307.010 to 307.175, the following terms mean:

(1) “All-terrain vehicle”, any motorized vehicle manufactured and used exclusively for off-highway use which is fifty inches or less in width, with an unladen dry weight of one thousand five hundred pounds or less, traveling on three, four or more nonhighway tires;

(2) “Automobile transporter”, any vehicle combination capable of carrying cargo on the power unit and designed and used for the transport of assembled motor vehicles, including truck camper units;

(3) “Axle load”, the total load transmitted to the road by all wheels whose centers are included between two parallel transverse vertical planes forty inches apart, extending across the full width of the vehicle;

(4) “Backhaul”, the return trip of a vehicle transporting cargo or general freight, especially when carrying goods back over all or part of the same route;

(5) “Boat transporter”, any vehicle combination capable of carrying cargo on the power unit and designed and used specifically to transport assembled boats and boat hulls. Boats may be partially disassembled to facilitate transporting;

(6) “Body shop”, a business that repairs physical damage on motor vehicles that are not owned by the shop or its officers or employees by mending, straightening, replacing body parts, or painting;

(7) “Bus”, a motor vehicle primarily for the transportation of a driver and eight or more passengers but not including shuttle buses;

(8) “Commercial motor vehicle”, a motor vehicle designed or regularly used for carrying freight and merchandise, or more than eight passengers but not including vanpools or shuttle buses;

(9) “Cotton trailer”, a trailer designed and used exclusively for transporting cotton at speeds less than forty miles per hour from field to field or from field to market and return;

(10) “Dealer”, any person, firm, corporation, association, agent or subagent engaged in the sale or exchange of new, used or reconstructed motor vehicles or trailers;

(11) “Director” or “director of revenue”, the director of the department of revenue;

(12) “Driveaway operation”:

(a) The movement of a motor vehicle or trailer by any person or motor carrier other than a dealer over any public highway, under its own power singly, or in a fixed combination of two or more vehicles, for the purpose of delivery for sale or for delivery either before or after sale;

(b) The movement of any vehicle or vehicles, not owned by the transporter, constituting the commodity being transported, by a person engaged in the business of furnishing drivers and operators for the purpose of transporting vehicles in transit from one place to another by the driveaway or towaway methods; or

(c) The movement of a motor vehicle by any person who is lawfully engaged in the business of transporting or delivering vehicles that are not the person’s own and vehicles of a type otherwise required to be registered, by the driveaway or towaway methods, from a point of manufacture, assembly or distribution or from the owner of the vehicles to a dealer or sales agent of a manufacturer or to any consignee designated by the shipper or consignor;

(13) “Dromedary”, a box, deck, or plate mounted behind the cab and forward of the fifth wheel on the frame of the power unit of a truck tractor-semitrailer combination. A truck tractor equipped with a dromedary may carry part of a load when operating independently or in a combination with a semitrailer;

(14) “Farm tractor”, a tractor used exclusively for agricultural purposes;

(15) “Fleet”, any group of ten or more motor vehicles owned by the same owner;

(16) “Fleet vehicle”, a motor vehicle which is included as part of a fleet;

(17) “Fullmount”, a vehicle mounted completely on the frame of either the first or last vehicle in a saddlemount combination;

(18) “Gross weight”, the weight of vehicle and/or vehicle combination without load, plus the weight of any load thereon;

(19) “Hail-damaged vehicle”, any vehicle, the body of which has become dented as the result of the impact of hail;

(20) “Highway”, any public thoroughfare for vehicles, including state roads, county roads and public streets, avenues, boulevards, parkways or alleys in any municipality;

(21) “Improved highway”, a highway which has been paved with gravel, macadam, concrete, brick or asphalt, or surfaced in such a manner that it shall have a hard, smooth surface;

(22) “Intersecting highway”, any highway which joins another, whether or not it crosses the same;

(23) “Junk vehicle”, a vehicle which:

(a) Is incapable of operation or use upon the highways and has no resale value except as a source of parts or scrap; or

(b) Has been designated as junk or a substantially equivalent designation by this state or any other state;

(24) “Kit vehicle”, a motor vehicle assembled by a person other than a generally recognized manufacturer of motor vehicles by the use of a glider kit or replica purchased from an authorized manufacturer and accompanied by a manufacturer’s statement of origin;

(25) “Land improvement contractors’ commercial motor vehicle”, any not-for-hire commercial motor vehicle the operation of which is confined to:

(a) An area that extends not more than a radius of one hundred miles from its home base of operations when transporting its owner’s machinery, equipment, or auxiliary supplies to or from projects involving soil and water conservation, or to and from equipment dealers’ maintenance facilities for maintenance purposes; or

(b) An area that extends not more than a radius of fifty miles from its home base of operations when transporting its owner’s machinery, equipment, or auxiliary supplies to or from projects not involving soil and water conservation.

­­

­

(26) “Local commercial motor vehicle”, a commercial motor vehicle whose operations are confined to a municipality and that area extending not more than fifty miles therefrom, or a commercial motor vehicle whose property-carrying operations are confined solely to the transportation of property owned by any person who is the owner or operator of such vehicle to or from a farm owned by such person or under the person’s control by virtue of a landlord and tenant lease; provided that any such property transported to any such farm is for use in the operation of such farm;

(27) “Local log truck”, a commercial motor vehicle which is registered pursuant to this chapter to operate as a motor vehicle on the public highways of this state, used exclusively in this state, used to transport harvested forest products, operated solely at a forested site and in an area extending not more than a one hundred mile radius from such site, carries a load with dimensions not in excess of twenty-five cubic yards per two axles with dual wheels, and when operated on the national system of interstate and defense highways described in 23 U.S.C. Section 103, as amended, or outside the one hundred mile radius from such site with an extended distance local log truck permit, such vehicle shall not exceed the weight limits of section 304.180, does not have more than four axles, and does not pull a trailer which has more than two axles. Harvesting equipment which is used specifically for cutting, felling, trimming, delimbing, debarking, chipping, skidding, loading, unloading, and stacking may be transported on a local log truck. A local log truck may not exceed the limits required by law, however, if the truck does exceed such limits as determined by the inspecting officer, then notwithstanding any other provisions of law to the contrary, such truck shall be subject to the weight limits required by such sections as licensed for eighty thousand pounds;

(28) “Local log truck tractor”, a commercial motor vehicle which is registered under this chapter to operate as a motor vehicle on the public highways of this state, used exclusively in this state, used to transport harvested forest products, operated at a forested site and in an area extending not more than a one hundred mile radius from such site, operates with a weight not exceeding twenty-two thousand four hundred pounds on one axle or with a weight not exceeding forty-four thousand eight hundred pounds on any tandem axle, and when operated on the national system of interstate and defense highways described in 23 U.S.C. Section 103, as amended, or outside the one hundred mile radius from such site with an extended distance local log truck permit, such vehicle does not exceed the weight limits contained in section 304.180, and does not have more than three axles and does not pull a trailer which has more than two axles. Violations of axle weight limitations shall be subject to the load limit penalty as described for in sections 304.180 to 304.220;

(29) “Local transit bus”, a bus whose operations are confined wholly within a municipal corporation, or wholly within a municipal corporation and a commercial zone, as defined in section 390.020, adjacent thereto, forming a part of a public transportation system within such municipal corporation and such municipal corporation and adjacent commercial zone;

(30) “Log truck”, a vehicle which is not a local log truck or local log truck tractor and is used exclusively to transport harvested forest products to and from forested sites which is registered pursuant to this chapter to operate as a motor vehicle on the public highways of this state for the transportation of harvested forest products;

(31) “Major component parts”, the rear clip, cowl, frame, body, cab, front-end assembly, and front clip, as those terms are defined by the director of revenue pursuant to rules and regulations or by illustrations;

(32) “Manufacturer”, any person, firm, corporation or association engaged in the business of manufacturing or assembling motor vehicles, trailers or vessels for sale;

(33) “Motor change vehicle”, a vehicle manufactured prior to August, 1957, which receives a new, rebuilt or used engine, and which used the number stamped on the original engine as the vehicle identification number;

(34) “Motor vehicle”, any self-propelled vehicle not operated exclusively upon tracks, except farm tractors;

(35) “Motor vehicle primarily for business use”, any vehicle other than a recreational motor vehicle, motorcycle, motortricycle, or any commercial motor vehicle licensed for over twelve thousand pounds:

(a) Offered for hire or lease; or

(b) The owner of which also owns ten or more such motor vehicles;

(36) “Motorcycle”, a motor vehicle operated on two wheels;

(37) “Motorized bicycle”, any two-wheeled or three-wheeled device having an automatic transmission and a motor with a cylinder capacity of not more than fifty cubic centimeters, which produces less than three gross brake horsepower, and is capable of propelling the device at a maximum speed of not more than thirty miles per hour on level ground;

(38) “Motortricycle”, a motor vehicle operated on three wheels, including a motorcycle while operated with any conveyance, temporary or otherwise, requiring the use of a third wheel. A motortricycle shall not be included in the definition of all-terrain vehicle;

(39) “Municipality”, any city, town or village, whether incorporated or not;

(40) “Nonresident”, a resident of a state or country other than the state of Missouri;

(41) “Non-USA-std motor vehicle”, a motor vehicle not originally manufactured in compliance with United States emissions or safety standards;

(42) “Operator”, any person who operates or drives a motor vehicle;

(43) “Owner”, any person, firm, corporation or association, who holds the legal title to a vehicle or in the event a vehicle is the subject of an agreement for the conditional sale or lease thereof with the right of purchase upon performance of the conditions stated in the agreement and with an immediate right of possession vested in the conditional vendee or lessee, or in the event a mortgagor of a vehicle is entitled to possession, then such conditional vendee or lessee or mortgagor shall be deemed the owner;

(44) “Public garage”, a place of business where motor vehicles are housed, stored, repaired, reconstructed or repainted for persons other than the owners or operators of such place of business;

(45) “Rebuilder”, a business that repairs or rebuilds motor vehicles owned by the rebuilder, but does not include certificated common or contract carriers of persons or property;

(46) “Reconstructed motor vehicle”, a vehicle that is altered from its original construction by the addition or substitution of two or more new or used major component parts, excluding motor vehicles made from all new parts, and new multistage manufactured vehicles;

(47) “Recreational motor vehicle”, any motor vehicle designed, constructed or substantially modified so that it may be used and is used for the purposes of temporary housing quarters, including therein sleeping and eating facilities which are either permanently attached to the motor vehicle or attached to a unit which is securely attached to the motor vehicle. Nothing herein shall prevent any motor vehicle from being registered as a commercial motor vehicle if the motor vehicle could otherwise be so registered;

(48) “Recreational off-highway vehicle”, any motorized vehicle manufactured and used exclusively for off-highway use which is more than fifty inches but no more than sixty-seven inches in width, with an unladen dry weight of two thousand pounds or less, traveling on four or more nonhighway tires and which may have access to ATV trails;

(49) “Rollback or car carrier”, any vehicle specifically designed to transport wrecked, disabled or otherwise inoperable vehicles, when the transportation is directly connected to a wrecker or towing service;

(50) “Saddlemount combination”, a combination of vehicles in which a truck or truck tractor tows one or more trucks or truck tractors, each connected by a saddle to the frame or fifth wheel of the vehicle in front of it. The “saddle” is a mechanism that connects the front axle of the towed vehicle to the frame or fifth wheel of the vehicle in front and functions like a fifth wheel kingpin connection. When two vehicles are towed in this manner the combination is called a “double saddlemount combination”. When three vehicles are towed in this manner, the combination is called a “triple saddlemount combination”;

(51) “Salvage dealer and dismantler”, a business that dismantles used motor vehicles for the sale of the parts thereof, and buys and sells used motor vehicle parts and accessories;

(52) “Salvage vehicle”, a motor vehicle, semitrailer, or house trailer which:

(a) Was damaged during a year that is no more than six years after the manufacturer’s model year designation for such vehicle to the extent that the total cost of repairs to rebuild or reconstruct the vehicle to its condition immediately before it was damaged for legal operation on the roads or highways exceeds eighty percent of the fair market value of the vehicle immediately preceding the time it was damaged;

(b) By reason of condition or circumstance, has been declared salvage, either by its owner, or by a person, firm, corporation, or other legal entity exercising the right of security interest in it;

(c) Has been declared salvage by an insurance company as a result of settlement of a claim;

(d) Ownership of which is evidenced by a salvage title; or

(e) Is abandoned property which is titled pursuant to section 304.155 or section 304.157 and designated with the words “salvage/abandoned property”. The total cost of repairs to rebuild or reconstruct the vehicle shall not include the cost of repairing, replacing, or reinstalling inflatable safety restraints, tires, sound systems, or damage as a result of hail, or any sales tax on parts or materials to rebuild or reconstruct the vehicle. For purposes of this definition, “fair market value” means the retail value of a motor vehicle as:

a. Set forth in a current edition of any nationally recognized compilation of retail values, including automated databases, or from publications commonly used by the automotive and insurance industries to establish the values of motor vehicles;

b. Determined pursuant to a market survey of comparable vehicles with regard to condition and equipment; and

c. Determined by an insurance company using any other procedure recognized by the insurance industry, including market surveys, that is applied by the company in a uniform manner;

(53) “School bus”, any motor vehicle used solely to transport students to or from school or to transport students to or from any place for educational purposes;

(54) “Scrap processor”, a business that, through the use of fixed or mobile equipment, flattens, crushes, or otherwise accepts motor vehicles and vehicle parts for processing or transportation to a shredder or scrap metal operator for recycling;

(55) “Shuttle bus”, a motor vehicle used or maintained by any person, firm, or corporation as an incidental service to transport patrons or customers of the regular business of such person, firm, or corporation to and from the place of business of the person, firm, or corporation providing the service at no fee or charge. Shuttle buses shall not be registered as buses or as commercial motor vehicles;

(56) “Special mobile equipment”, every self-propelled vehicle not designed or used primarily for the transportation of persons or property and incidentally operated or moved over the highways, including farm equipment, implements of husbandry, road construction or maintenance machinery, ditch-digging apparatus, stone crushers, air compressors, power shovels, cranes, graders, rollers, well-drillers and wood-sawing equipment used for hire, asphalt spreaders, bituminous mixers, bucket loaders, ditchers, leveling graders, finished machines, motor graders, road rollers, scarifiers, earth-moving carryalls, scrapers, drag lines, concrete pump trucks, rock-drilling and earth-moving equipment. This enumeration shall be deemed partial and shall not operate to exclude other such vehicles which are within the general terms of this section;

(57) “Specially constructed motor vehicle”, a motor vehicle which shall not have been originally constructed under a distinctive name, make, model or type by a manufacturer of motor vehicles. The term specially constructed motor vehicle includes kit vehicles;

(58) “Stinger-steered combination”, a truck tractor-semitrailer wherein the fifth wheel is located on a drop frame located behind and below the rearmost axle of the power unit;

(59) “Tandem axle”, a group of two or more axles, arranged one behind another, the distance between the extremes of which is more than forty inches and not more than ninety-six inches apart;

(60) “Towaway trailer transporter combination”, a combination of vehicles consisting of a trailer transporter towing unit and two trailers or semitrailers, with a total weight that does not exceed twenty-six thousand pounds; and in which the trailers or semitrailers carry no property and constitute inventory property of a manufacturer, distributer, or dealer of such trailers or semitrailers;

(61) “Tractor”, “truck tractor” or “truck-tractor”, a self-propelled motor vehicle designed for drawing other vehicles, but not for the carriage of any load when operating independently. When attached to a semitrailer, it supports a part of the weight thereof;

(62) “Trailer”, any vehicle without motive power designed for carrying property or passengers on its own structure and for being drawn by a self-propelled vehicle, except those running exclusively on tracks, including a semitrailer or vehicle of the trailer type so designed and used in conjunction with a self-propelled vehicle that a considerable part of its own weight rests upon and is carried by the towing vehicle. The term trailer shall not include cotton trailers as defined in this section and shall not include manufactured homes as defined in section 700.010;

(63) “Trailer transporter towing unit”, a power unit that is not used to carry property when operating in a towaway trailer transporter combination;

(64) “Truck”, a motor vehicle designed, used, or maintained for the transportation of property;

(65) “Truck-tractor semitrailer-semitrailer”, a combination vehicle in which the two trailing units are connected with a B-train assembly which is a rigid frame extension attached to the rear frame of a first semitrailer which allows for a fifth-wheel connection point for the second semitrailer and has one less articulation point than the conventional A-dolly connected truck-tractor semitrailer-trailer combination;

(66) “Truck-trailer boat transporter combination”, a boat transporter combination consisting of a straight truck towing a trailer using typically a ball and socket connection with the trailer axle located substantially at the trailer center of gravity rather than the rear of the trailer but so as to maintain a downward force on the trailer tongue;

(67) “Used parts dealer”, a business that buys and sells used motor vehicle parts or accessories, but not including a business that sells only new, remanufactured or rebuilt parts. Business does not include isolated sales at a swap meet of less than three days;

(68) “Utility vehicle”, any motorized vehicle manufactured and used exclusively for off-highway use which is more than fifty inches but no more than sixty-seven inches in width, with an unladen dry weight of two thousand pounds or less, traveling on four or six wheels, to be used primarily for landscaping, lawn care, or maintenance purposes;

(69) “Vanpool”, any van or other motor vehicle used or maintained by any person, group, firm, corporation, association, city, county or state agency, or any member thereof, for the transportation of not less than eight nor more than forty-eight employees, per motor vehicle, to and from their place of employment; however, a vanpool shall not be included in the definition of the term bus or commercial motor vehicle as defined in this section, nor shall a vanpool driver be deemed a chauffeur as that term is defined by section 303.020; nor shall use of a vanpool vehicle for ride-sharing arrangements, recreational, personal, or maintenance uses constitute an unlicensed use of the motor vehicle, unless used for monetary profit other than for use in a ride-sharing arrangement;

(70) “Vehicle”, any mechanical device on wheels, designed primarily for use, or used, on highways, except motorized bicycles, vehicles propelled or drawn by horses or human power, or vehicles used exclusively on fixed rails or tracks, or cotton trailers or motorized wheelchairs operated by handicapped persons;

(71) “Wrecker” or “tow truck”, any emergency commercial vehicle equipped, designed and used to assist or render aid and transport or tow disabled or wrecked vehicles from a highway, road, street or highway rights-of-way to a point of storage or repair, including towing a replacement vehicle to replace a disabled or wrecked vehicle;

(72) “Wrecker or towing service”, the act of transporting, towing or recovering with a wrecker, tow truck, rollback or car carrier any vehicle not owned by the operator of the wrecker, tow truck, rollback or car carrier for which the operator directly or indirectly receives compensation or other personal gain.

(RSMo 1939 § 8367, A.L. 1945 p. 1194, A. 1949 S.B. 1110, A.L. 1951 p. 695, A.L. 1969 H.B. 436, A.L. 1974 H.B. 883, A.L. 1979 H.B. 342, S.B. 108, A.L. 1980 H.B. 995 & 1051, A.L. 1983 H.B. 539, A.L. 1983 H.B. 149, et al., A.L. 1985 S.B. 209, S.B. 152, A.L. 1986 H.B. 1367 & 1573, A.L. 1986 H.B. 1067 & 1299 merged with H.B. 1153, A.L. 1987 S.B. 3, A.L. 1988 H.B. 990, H.B. 1581, A.L. 1989 H.B. 616, Revision, A.L. 1992 H.B. 1794, A.L. 1993 S.B. 105, A.L. 1995 S.B. 70, A.L. 1996 S.B. 560, A.L. 1997 H.B. 381, A.L. 1998 H.B. 1511, A.L. 2000 H.B. 1142 merged with H.B. 1948, A.L. 2004 H.B. 996 and H.B. 1142 and H.B. 1201 and H.B. 1489 merged with H.B. 1284 merged with S.B. 757 merged with S.B. 1233, et al., A.L. 2005 H.B. 487, A.L. 2007 S.B. 82, A.L. 2008 S.B. 930 & 947, A.L. 2009 H.B. 683, A.L. 2012 H.B. 1251 merged with H.B. 1402 merged with H.B. 1647 merged with H.B. 1807, et al. merged with S.B. 470 merged with S.B. 480, A.L. 2014 H.B. 1735 & 1618, A.L. 2015 H.B. 686, A.L. 2016 H.B. 2380, A.L. 2017 S.B. 8 merged with S.B. 222 merged with S.B. 225)

Prior revisions: 1929 §§ 7759, 7761; 1919 § 7551; 1909 § 8502



Section 301.020 Application for registration of motor vehicles, contents — certain vehicles, special provisions — penalty for failure to comply — optional blindness assistance donation — donation to organ donor program permitted.

Effective 28 Aug 2014

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.020. Application for registration of motor vehicles, contents — certain vehicles, special provisions — penalty for failure to comply — optional blindness assistance donation — donation to organ donor program permitted. — 1. Every owner of a motor vehicle or trailer, which shall be operated or driven upon the highways of this state, except as herein otherwise expressly provided, shall annually file, by mail or otherwise, in the office of the director of revenue, an application for registration on a blank to be furnished by the director of revenue for that purpose containing:

(1) A brief description of the motor vehicle or trailer to be registered, including the name of the manufacturer, the vehicle identification number, the amount of motive power of the motor vehicle, stated in figures of horsepower and whether the motor vehicle is to be registered as a motor vehicle primarily for business use as defined in section 301.010;

(2) The name, the applicant's identification number and address of the owner of such motor vehicle or trailer;

(3) The gross weight of the vehicle and the desired load in pounds if the vehicle is a commercial motor vehicle or trailer.

2. If the vehicle is a motor vehicle primarily for business use as defined in section 301.010 and if such vehicle is five years of age or less, the director of revenue shall retain the odometer information provided in the vehicle inspection report, and provide for prompt access to such information, together with the vehicle identification number for the motor vehicle to which such information pertains, for a period of five years after the receipt of such information. This section shall not apply unless:

(1) The application for the vehicle's certificate of ownership was submitted after July 1, 1989; and

(2) The certificate was issued pursuant to a manufacturer's statement of origin.

3. If the vehicle is any motor vehicle other than a motor vehicle primarily for business use, a recreational motor vehicle, motorcycle, motortricycle, bus or any commercial motor vehicle licensed for over twelve thousand pounds and if such motor vehicle is five years of age or less, the director of revenue shall retain the odometer information provided in the vehicle inspection report, and provide for prompt access to such information, together with the vehicle identification number for the motor vehicle to which such information pertains, for a period of five years after the receipt of such information. This subsection shall not apply unless:

(1) The application for the vehicle's certificate of ownership was submitted after July 1, 1990; and

(2) The certificate was issued pursuant to a manufacturer's statement of origin.

4. If the vehicle qualifies as a reconstructed motor vehicle, motor change vehicle, specially constructed motor vehicle, non-USA-std motor vehicle, as defined in section 301.010, or prior salvage as referenced in section 301.573, the owner or lienholder shall surrender the certificate of ownership. The owner shall make an application for a new certificate of ownership, pay the required title fee, and obtain the vehicle examination certificate required pursuant to subsection 9 of section 301.190. If an insurance company pays a claim on a salvage vehicle as defined in section 301.010 and the owner retains the vehicle, as prior salvage, the vehicle shall only be required to meet the examination requirements under subsection 10 of section 301.190. Notarized bills of sale along with a copy of the front and back of the certificate of ownership for all major component parts installed on the vehicle and invoices for all essential parts which are not defined as major component parts shall accompany the application for a new certificate of ownership. If the vehicle is a specially constructed motor vehicle, as defined in section 301.010, two pictures of the vehicle shall be submitted with the application. If the vehicle is a kit vehicle, the applicant shall submit the invoice and the manufacturer's statement of origin on the kit. If the vehicle requires the issuance of a special number by the director of revenue or a replacement vehicle identification number, the applicant shall submit the required application and application fee. All applications required under this subsection shall be submitted with any applicable taxes which may be due on the purchase of the vehicle or parts. The director of revenue shall appropriately designate "Reconstructed Motor Vehicle", "Motor Change Vehicle", "Non-USA-Std Motor Vehicle", or "Specially Constructed Motor Vehicle" on the current and all subsequent issues of the certificate of ownership of such vehicle.

5. Every insurance company that pays a claim for repair of a motor vehicle which as the result of such repairs becomes a reconstructed motor vehicle as defined in section 301.010 or that pays a claim on a salvage vehicle as defined in section 301.010 and the owner is retaining the vehicle shall in writing notify the owner of the vehicle, and in a first party claim, the lienholder if a lien is in effect, that he is required to surrender the certificate of ownership, and the documents and fees required pursuant to subsection 4 of this section to obtain a prior salvage motor vehicle certificate of ownership or documents and fees as otherwise required by law to obtain a salvage certificate of ownership, from the director of revenue. The insurance company shall within thirty days of the payment of such claims report to the director of revenue the name and address of such owner, the year, make, model, vehicle identification number, and license plate number of the vehicle, and the date of loss and payment.

6. Anyone who fails to comply with the requirements of this section shall be guilty of a class B misdemeanor.

7. An applicant for registration may make a donation of one dollar to promote a blindness education, screening and treatment program. The director of revenue shall collect the donations and deposit all such donations in the state treasury to the credit of the blindness education, screening and treatment program fund established in section 209.015. Moneys in the blindness education, screening and treatment program fund shall be used solely for the purposes established in section 209.015; except that the department of revenue shall retain no more than one percent for its administrative costs. The donation prescribed in this subsection is voluntary and may be refused by the applicant for registration at the time of issuance or renewal. The director shall inquire of each applicant at the time the applicant presents the completed application to the director whether the applicant is interested in making the one dollar donation prescribed in this subsection.

8. An applicant for registration may make a donation of one dollar to promote an organ donor program. The director of revenue shall collect the donations and deposit all such donations in the state treasury to the credit of the organ donor program fund as established in sections 194.297 to 194.304. Moneys in the organ donor fund shall be used solely for the purposes established in sections 194.297 to 194.304, except that the department of revenue shall retain no more than one percent for its administrative costs. The donation prescribed in this subsection is voluntary and may be refused by the applicant for registration at the time of issuance or renewal. The director shall inquire of each applicant at the time the applicant presents the completed application to the director whether the applicant is interested in making the one dollar donation prescribed in this subsection.

(RSMo 1939 § 8369, A.L. 1943 p. 663, A.L. 1945 p. 1194, A. 1949 S.B. 1110, A.L. 1957 p. 637, A.L. 1969 S.B. 242, A.L. 1985 H.B. 280, et al., A.L. 1986 H.B. 1367 & 1573, A.L. 1988 H.B. 990, A.L. 1988 H.B. 1581, A.L. 1989 H.B. 211, A.L. 1997 S.B. 361, A.L. 2000 S.B. 721, A.L. 2003 S.B. 355, A.L. 2004 S.B. 1233, et al., A.L. 2005 H.B. 487 merged with S.B. 488, A.L. 2007 S.B. 82, A.L. 2014 H.B. 1299 Revision)

Prior revisions: 1929 § 7761; 1919 § 7553; 1909 § 8503

(1960) Constant and repeated violations of registration laws by foreign corporations for almost two years constituted abuse of their franchises, warranting ouster, but ouster stayed on condition of payment of $50,000 fine by each, an amount commensurable with the seriousness of the long continued violations. Registration law upheld against charge that it placed an illegal and unreasonable burden on interstate commerce. State v. Riss and Company (Mo.), 335 S.W.2d 118; Cert. den., 364 U.S. 538, 81 S.Ct. 124, 5 L.Ed.2d 99.



Section 301.025 Personal property taxes and federal heavy vehicle use tax, paid when — tax receipt forms — failure to pay personal property tax, effect of, notification requirements, reinstatement fee, appeals — rulemaking, procedure.

Effective 28 Aug 2005

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.025. Personal property taxes and federal heavy vehicle use tax, paid when — tax receipt forms — failure to pay personal property tax, effect of, notification requirements, reinstatement fee, appeals — rulemaking, procedure. — 1. No state registration license to operate any motor vehicle in this state shall be issued unless the application for license of a motor vehicle or trailer is accompanied by a tax receipt for the tax year which immediately precedes the year in which the vehicle's or trailer's registration is due and which reflects that all taxes, including delinquent taxes from prior years, have been paid, or a statement certified by the county collector or collector-treasurer of the county in which the applicant's property was assessed showing that the state and county tangible personal property taxes for such previous tax year and all delinquent taxes due have been paid by the applicant, or a statement certified by the county or township collector for such previous year that no such taxes were assessed or due and, the applicant has no unpaid taxes on the collector's tax roll for any subsequent year or, if the applicant is not a resident of this state and serving in the Armed Forces of the United States, the application is accompanied by a leave and earnings statement from such person verifying such status or, if the applicant is an organization described pursuant to subdivision (5) of section 137.100 or subsection 1 of section 137.101, the application is accompanied by a document, in a form approved by the director, verifying that the organization is registered with the department of revenue or is determined by the Internal Revenue Service to be a tax-exempt entity. If the director of the department of revenue has been notified by the assessor pursuant to subsection 2 of section 137.101, that the applicant's personal property is not tax exempt, then the organization's application shall be accompanied by a statement certified by the county collector or collector-treasurer of the county in which the organization's property was assessed showing that the state and county tangible personal property taxes for such previous tax year and all delinquent taxes due have been paid by the organization. In the event the registration is a renewal of a registration made two or three years previously, the application shall be accompanied by proof that taxes were not due or have been paid for the two or three years which immediately precede the year in which the motor vehicle's or trailer's registration is due. The county collector or collector-treasurer shall not be required to issue a receipt or certified statement that taxes were not assessed or due for the immediately preceding tax year until all personal property taxes, including all current and delinquent taxes, are paid. If the applicant was a resident of another county of this state in the applicable preceding years, he or she must submit to the collector or collector-treasurer in the county of residence proof that the personal property tax was paid in the applicable tax years. Every county collector and collector-treasurer shall give each person a tax receipt or a certified statement of tangible personal property taxes paid. The receipt issued by the county collector in any county of the first classification with a charter form of government which contains part of a city with a population of at least three hundred fifty thousand inhabitants which is located in more than one county, any county of the first classification without a charter form of government with a population of at least one hundred fifty thousand inhabitants which contains part of a city with a population of at least three hundred fifty thousand inhabitants which is located in more than one county and any county of the first classification without a charter form of government with a population of at least one hundred ten thousand but less than one hundred fifty thousand inhabitants shall be determined null and void if the person paying tangible personal property taxes issues or passes a check or other similar sight order which is returned to the collector because the account upon which the check or order was drawn was closed or did not have sufficient funds at the time of presentation for payment by the collector to meet the face amount of the check or order. The collector may assess and collect in addition to any other penalty or interest that may be owed, a penalty of ten dollars or five percent of the total amount of the returned check or order whichever amount is greater to be deposited in the county general revenue fund, but in no event shall such penalty imposed exceed one hundred dollars. The collector may refuse to accept any check or other similar sight order in payment of any tax currently owed plus penalty or interest from a person who previously attempted to pay such amount with a check or order that was returned to the collector unless the remittance is in the form of a cashier's check, certified check or money order. If a person does not comply with the provisions of this section, a tax receipt issued pursuant to this section is null and void and no state registration license shall be issued or renewed. Where no such taxes are due each such collector shall, upon request, certify such fact and transmit such statement to the person making the request. Each receipt or statement shall describe by type the total number of motor vehicles on which personal property taxes were paid, and no renewal of any state registration license shall be issued to any person for a number greater than that shown on his or her tax receipt or statement except for a vehicle which was purchased without another vehicle being traded therefor, or for a vehicle previously registered in another state, provided the application for title or other evidence shows that the date the vehicle was purchased or was first registered in this state was such that no personal property tax was owed on such vehicle as of the date of the last tax receipt or certified statement prior to the renewal. The director of revenue shall make necessary rules and regulations for the enforcement of this section, and shall design all necessary forms. If electronic data is not available, residents of counties with a township form of government and with collector-treasurers shall present personal property tax receipts which have been paid for the preceding two years when registering under this section.

2. Every county collector in counties with a population of over six hundred thousand and less than nine hundred thousand shall give priority to issuing tax receipts or certified statements pursuant to this section for any person whose motor vehicle registration expires in January. Such collector shall send tax receipts or certified statements for personal property taxes for the previous year within three days to any person who pays the person's personal property tax in person, and within twenty working days, if the payment is made by mail. Any person wishing to have priority pursuant to this subsection shall notify the collector at the time of payment of the property taxes that a motor vehicle registration expires in January. Any person purchasing a new vehicle in December and licensing such vehicle in January of the following year may use the personal property tax receipt of the prior year as proof of payment.

3. In addition to all other requirements, the director of revenue shall not register any vehicle subject to the heavy vehicle use tax imposed by Section 4481 of the Internal Revenue Code of 1954 unless the applicant presents proof of payment, or that such tax is not owing, in such form as may be prescribed by the United States Secretary of the Treasury. No proof of payment of such tax shall be required by the director until the form for proof of payment has been prescribed by the Secretary of the Treasury.

4. Beginning July 1, 2000, a county collector or collector-treasurer may notify, by ordinary mail, any owner of a motor vehicle for which personal property taxes have not been paid that if full payment is not received within thirty days the collector may notify the director of revenue to suspend the motor vehicle registration for such vehicle. Any notification returned to the collector or collector-treasurer by the post office shall not result in the notification to the director of revenue for suspension of a motor vehicle registration. Thereafter, if the owner fails to timely pay such taxes the collector or collector-treasurer may notify the director of revenue of such failure. Such notification shall be on forms designed and provided by the department of revenue and shall list the motor vehicle owner's full name, including middle initial, the owner's address, and the year, make, model and vehicle identification number of such motor vehicle. Upon receipt of this notification the director of revenue may provide notice of suspension of motor vehicle registration to the owner at the owner's last address shown on the records of the department of revenue. Any suspension imposed may remain in effect until the department of revenue receives notification from a county collector or collector-treasurer that the personal property taxes have been paid in full. Upon the owner furnishing proof of payment of such taxes and paying a twenty dollar reinstatement fee to the director of revenue the motor vehicle or vehicles registration shall be reinstated. In the event a motor vehicle registration is suspended for nonpayment of personal property tax the owner so aggrieved may appeal to the circuit court of the county of his or her residence for review of such suspension at any time within thirty days after notice of motor vehicle registration suspension. Upon such appeal the cause shall be heard de novo in the manner provided by chapter 536 for the review of administrative decisions. The circuit court may order the director to reinstate such registration, sustain the suspension of registration by the director or set aside or modify such suspension. Appeals from the judgment of the circuit court may be taken as in civil cases. The prosecuting attorney of the county where such appeal is taken shall appear in behalf of the director, and prosecute or defend, as the case may require.

5. Beginning July 1, 2005, a city not within a county or any home rule city with more than four hundred thousand inhabitants and located in more than one county may notify, by ordinary mail, any owner of a motor vehicle who is delinquent in payment of vehicle-related fees and fines that if full payment is not received within thirty days, the city not within a county or any home rule city with more than four hundred thousand inhabitants and located in more than one county may notify the director of revenue to suspend the motor vehicle registration for such vehicle. Any notification returned to the city not within a county or any home rule city with more than four hundred thousand inhabitants and located in more than one county by the post office shall not result in the notification to the director of revenue for suspension of a motor vehicle registration. If the vehicle-related fees and fines are assessed against a car that is registered in the name of a rental or leasing company and the vehicle is rented or leased to another person at the time the fees or fines are assessed, the rental or leasing company may rebut the presumption by providing the city not within a county or any home rule city with more than four hundred thousand inhabitants and located in more than one county with a copy of the rental or lease agreement in effect at the time the fees or fines were assessed. A rental or leasing company shall not be charged for fees or fines under this subsection, nor shall the registration of a vehicle be suspended, unless prior written notice of the fees or fines has been given to that rental or leasing company by ordinary mail at the address appearing on the registration and the rental or leasing company has failed to provide the rental or lease agreement copy within fifteen days of receipt of such notice. Any notification to a rental or leasing company that is returned to the city not within a county or any home rule city with more than four hundred thousand inhabitants and located in more than one county by the post office shall not result in the notification to the director of revenue for suspension of a motor vehicle registration. For the purpose of this section, "vehicle-related fees and fines" includes, but is not limited to, traffic violation fines, parking violation fines, vehicle towing, storage and immobilization fees, and any late payment penalties, other fees, and court costs associated with the adjudication or collection of those fines.

6. If after notification under subsection 5 of this section the vehicle owner fails to pay such vehicle-related fees and fines to the city not within a county or any home rule city with more than four hundred thousand inhabitants and located in more than one county within thirty days from the date of such notice, the city not within a county or any home rule city with more than four hundred thousand inhabitants and located in more than one county may notify the director of revenue of such failure. Such notification shall be on forms or in an electronic format approved by the department of revenue and shall list the vehicle owner's full name and address, and the year, make, model, and vehicle identification number of such motor vehicle and such other information as the director shall require.

7. Upon receipt of notification under subsection 5 of this section, the director of revenue may provide notice of suspension of motor vehicle registration to the owner at the owner's last address shown on the records of the department of revenue. Any suspension imposed may remain in effect until the department of revenue receives notification from a city not within a county or any home rule city with more than four hundred thousand inhabitants and located in more than one county that the vehicle-related fees or fines have been paid in full. Upon the owner furnishing proof of payment of such fees and fines and paying a twenty dollar reinstatement fee to the director of revenue the motor vehicle registration shall be reinstated. In the event a motor vehicle registration is suspended for nonpayment of vehicle-related fees or fines the owner so aggrieved may appeal to the circuit court of the county where the violation occurred for review of such suspension at any time within thirty days after notice of motor vehicle registration suspension. Upon such appeal the cause shall be heard de novo in the manner provided by chapter 536 for the review of administrative decisions. The circuit court may order the director to reinstate such registration, sustain the suspension of registration by the director or set aside or modify such suspension. Appeals from the judgment of the circuit court may be taken as in civil cases. The prosecuting attorney of the county where such appeal is taken shall appear in behalf of the director, and prosecute or defend, as the case may require.

8. The city not within a county or any home rule city with more than four hundred thousand inhabitants and located in more than one county shall reimburse the department of revenue for all administrative costs associated with the administration of subsections 5 to 8 of this section.

9. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2000, shall be invalid and void.

(L. 1951 p. 691 §§ 1, 2, A.L. 1974 H.B. 894 & 1517, A.L. 1984 H.B. 1515, A.L. 1987 S.B. 3, A.L. 1995 S.B. 70, A.L. 1997 S.B. 316, A.L. 1998 S.B. 778, A.L. 1999 S.B. 19, A.L. 2000 H.B. 1797, A.L. 2004 S.B. 1233, et al. merged with S.B. 1394, A.L. 2005 H.B. 58 merged with H.B. 487 merged with S.B. 210)



Section 301.029 Implements of husbandry, movement on highway permitted, when — definition.

Effective 28 Aug 2008

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.029. Implements of husbandry, movement on highway permitted, when — definition. — 1. Any self-propelled sprayer, floater, or other form of implement of husbandry that is used for spraying chemicals or spreading fertilizer for agricultural purposes may be moved or operated on the highways of this state without complying with the provisions of this chapter relating to titling, registration, and the display of license plates.

2. The exemption for titling, registration, and the display of license plates provided for in subsection 1 of this section shall apply whether the described vehicles are laden or unladen.

3. All other requirements of the law relating to motor vehicles, unless the context clearly provides otherwise, shall apply to the vehicles described in subsection 1 of this section when operated on the highways of this state.

4. As used in this section, the term "implement of husbandry" means all self-propelled machinery manufactured for operation at low speeds, specifically designed for, or especially adapted to be capable of, incidental over-the-road and primary off-road usage and used exclusively for the application of commercial plant food materials or agricultural chemicals.

(L. 2008 H.B. 1354)



Section 301.030 Motor vehicle registration periods — local commercial plates, requirements — proration authorized for larger commercial vehicles.

Effective 28 Aug 2007

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.030. Motor vehicle registration periods — local commercial plates, requirements — proration authorized for larger commercial vehicles. — 1. The director shall provide for the retention of license plates by the owners of motor vehicles, other than commercial motor vehicles, and shall establish a system of registration on a monthly series basis to distribute the work of registering motor vehicles as uniformly as practicable throughout the twelve months of the calendar year. For the purpose of assigning license plate numbers, each type of motor vehicle shall be considered a separate class. Commencing July 1, 1949, motor vehicles, other than commercial motor vehicles, shall be registered for a period of twelve consecutive calendar months. There are established twelve registration periods, each of which shall start on the first day of each calendar month of the year and shall end on the last date of the twelfth month from the date of beginning.

2. Motor vehicles, other than commercial motor vehicles, operated for the first time upon the public highways of this state, to and including the fifteenth day of any given month, shall be subject to registration and payment of a fee for the twelve-month period commencing the first day of the month of such operation; motor vehicles, other than commercial motor vehicles, operated for the first time on the public highways of this state after the fifteenth day of any given month shall be subject to registration and payment of a fee for the twelve-month period commencing the first day of the next following calendar month.

3. All commercial motor vehicles and trailers, except those licensed under section 301.035 and those operated under agreements as provided for in sections 301.271 to 301.279, shall be registered either on a calendar year basis or on a prorated basis as provided in this section. The fees for commercial motor vehicles, trailers, semitrailers, and driveaway vehicles, other than those to be operated under agreements as provided for in sections 301.271 to 301.279 shall be payable not later than the last day of February of each year, except when such vehicle is licensed between April first and July first the fee shall be three-fourths the annual fee, when licensed between July first and October first the fee shall be one-half the annual fee and when licensed on or after October first the fee shall be one-fourth the annual fee. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130. Local commercial motor vehicle license plates may also be so stamped, marked or designed as to indicate they are to be used only on local commercial motor vehicles and, in addition to such stamp, mark or design, the letter "F" shall also be displayed on local commercial motor vehicle license plates issued to motor vehicles used for farm or farming transportation operations as defined in section 301.010 in the manner prescribed by the advisory committee established in section 301.129*. In addition, all commercial motor vehicle license plates may be so stamped or marked with a letter, figure or other emblem as to indicate the gross weight for which issued.

4. The director shall, upon application, issue registration and license plates for nine thousand pounds gross weight for property-carrying commercial motor vehicles referred to herein, upon payment of the fees prescribed for twelve thousand pounds gross weight as provided in section 301.057.

(L. 1947 V. I p. 380 § 8369a, A.L. 1951 p. 695, A.L. 1965 p. 468, A.L. 1974 H.B. 894 & 1517, A.L. 1983 H.B. 539, A.L. 1986 H.B. 1367 & 1573, A.L. 1993 S.B. 105, A.L. 1995 S.B. 70, A.L. 1997 H.B. 459 merged with S.B. 121, A.L. 2007 S.B. 82)

*Section 301.129 was repealed by H.B. 1298 Revision, 2014.



Section 301.031 Local commercial motor vehicle hauling solid waste, extended operational limit.

Effective 28 Aug 2017

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.031. Local commercial motor vehicle hauling solid waste, extended operational limit. — Notwithstanding the twenty-five mile operations limit imposed in section 301.010 upon local commercial motor vehicles, a local commercial motor vehicle licensed for forty-eight thousand pounds gross weight and above may be used to haul solid waste as defined in section 260.200 up to sixty miles from the municipality in which its operations are otherwise confined and still be eligible to register as a local commercial motor vehicle.

(L. 1993 S.B. 105, A.L. 2017 S.B. 8 merged with S.B. 222 merged with S.B. 225)



Section 301.032 Fleet vehicle registration, director to establish system — procedures — special license plates — exempt from inspection requirements, when.

Effective 28 Aug 2012

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.032. Fleet vehicle registration, director to establish system — procedures — special license plates — exempt from inspection requirements, when. — 1. Notwithstanding the provisions of sections 301.030 and 301.035 to the contrary, the director of revenue shall establish a system of registration of all fleet vehicles owned or purchased by a fleet owner registered pursuant to this section. The director of revenue shall prescribe the forms for such fleet registration and the forms and procedures for the registration updates prescribed in this section. Any owner of ten or more motor vehicles which must be registered in accordance with this chapter may register as a fleet owner. All registered fleet owners may, at their option, register all motor vehicles included in the fleet on a calendar year or biennial basis pursuant to this section in lieu of the registration periods provided in sections 301.030, 301.035, and 301.147. The director shall issue an identification number to each registered owner of fleet vehicles.

2. All fleet vehicles included in the fleet of a registered fleet owner shall be registered during April of the corresponding year or on a prorated basis as provided in subsection 3 of this section. Fees of all vehicles in the fleet to be registered on a calendar year basis or on a biennial basis shall be payable not later than the last day of April of the corresponding year, with two years' fees due for biennially-registered vehicles. Notwithstanding the provisions of section 307.355, an application for registration of a fleet vehicle must be accompanied by a certificate of inspection and approval issued no more than one hundred twenty days prior to the date of application. The fees for vehicles added to the fleet which must be licensed at the time of registration shall be payable at the time of registration, except that when such vehicle is licensed between July first and September thirtieth the fee shall be three-fourths the annual fee, when licensed between October first and December thirty-first the fee shall be one-half the annual fee and when licensed on or after January first the fee shall be one-fourth the annual fee. When biennial registration is sought for vehicles added to a fleet, an additional year's annual fee will be added to the partial year's prorated fee.

3. At any time during the calendar year in which an owner of a fleet purchases or otherwise acquires a vehicle which is to be added to the fleet or transfers plates to a fleet vehicle, the owner shall present to the director of revenue the identification number as a fleet number and may register the vehicle for the partial year as provided in subsection 2 of this section. The fleet owner shall also be charged a transfer fee of two dollars for each vehicle so transferred pursuant to this subsection.

4. Except as specifically provided in this subsection, all fleet vehicles registered pursuant to this section shall be issued a special license plate which shall have the words "Fleet Vehicle" in place of the words "Show-Me State" in the manner prescribed by the advisory committee established in section 301.129*. Alternatively, for a one-time additional five dollar per-vehicle fee beyond the regular registration fee, a fleet owner of at least fifty fleet vehicles may apply for fleet license plates bearing a company name or logo, the size and design thereof subject to approval by the director. All fleet license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130. Fleet vehicles shall be issued multiyear license plates as provided in this section which shall not require issuance of a renewal tab. Upon payment of appropriate registration fees, the director of revenue shall issue a registration certificate or other suitable evidence of payment of the annual or biennial fee, and such evidence of payment shall be carried at all times in the vehicle for which it is issued. The director of revenue shall promulgate rules and regulations establishing the procedure for application and issuance of fleet vehicle license plates.

5. Notwithstanding the provisions of sections 307.350 to 307.390 to the contrary, a fleet vehicle registered in Missouri is exempt from the requirements of sections 307.350 to 307.390 if at the time of the annual fleet registration, such fleet vehicle is situated outside the state of Missouri.

(L. 1993 S.B. 105 § 301.032 subsecs. 1 to 6, A.L. 1995 S.B. 70, A.L. 2009 H.B. 683, A.L. 2012 H.B. 1402)

*Section 301.129 was repealed by H.B. 1298 Revision, 2014



Section 301.035 Commercial vehicles licensed for twelve thousand pounds or less, staggered registration periods — fees prorated.

Effective 28 Aug 1973

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.035. Commercial vehicles licensed for twelve thousand pounds or less, staggered registration periods — fees prorated. — 1. Notwithstanding other provisions of this chapter, commencing January 1, 1974, commercial motor vehicles to be licensed for twelve thousand pounds or less shall be registered on a monthly series basis in the manner provided for motor vehicles other than commercial motor vehicles.

2. During the time necessary to change over from the present system of annual calendar year registration to the monthly series system, all commercial motor vehicles to be licensed for twelve thousand pounds or less shall be registered for one of twelve registration periods, which shall vary in length from a minimum of six consecutive calendar months to a maximum of seventeen calendar months. In the order of the receipt of applications for registration for the vehicles by the owners thereof, the director shall allocate to each of the twelve registration periods the number of the vehicles that will in his judgment distribute as uniformly as practicable the clerical work of registering the vehicles throughout the twelve-month period in which registration shall expire and come up for renewal. Each period shall commence January 1, 1974. The first period shall expire June 30, 1974; the second, July 31, 1974; the third, August 31, 1974; the fourth, September 30, 1974; the fifth, October 31, 1974; the sixth, November 30, 1974; the seventh, December 31, 1974; the eighth, January 31, 1975; the ninth, February 28, 1975; the tenth, March 31, 1975; the eleventh, April 30, 1975; the twelfth, May 31, 1975. Upon the expiration of the initial registration period, the vehicles so registered shall thereafter be registered for twelve-month periods.

3. The fees for registrations of such vehicles may be prorated and the prorated fee shall be paid in the manner provided in section 301.030. Applications for pro rata registration shall be made at the time and in the manner prescribed by the director of revenue.

(L. 1973 H.B. 25)



Section 301.040 Notice of motor vehicle registration — applications.

Effective 28 Aug 2001

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.040. Notice of motor vehicle registration — applications. — The director of revenue shall notify each registered motor vehicle owner by mail, at the last known address, within an appropriate period prior to the beginning of the registration period to which he has been assigned, of the date for reregistration. Such notice shall include an application blank for registration and shall specify the amount of license fees due and the registration period covered by such license. Application blanks shall also be furnished all branch offices of the department of revenue and license fee offices designated by the director of revenue under the provisions of section 136.055 where they shall be made available to any person upon request. Failure of the owner to receive such notice shall not relieve the owner of the requirement to register pursuant to this chapter.

(RSMo 1939 § 8368, A.L. 1945 p. 1194, A.L. 1947 V. I p. 380, A. 1949 S.B. 1110, A.L. 1987 S.B. 3, A.L. 2001 H.B. 691)

Prior revision: 1929 § 7760



Section 301.041 Reciprocity agreement, registered commercial vehicles — procedures — failure to display plates, penalty — director may promulgate rules — validity of previously issued plates.

Effective 28 Aug 2004

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.041. Reciprocity agreement, registered commercial vehicles — procedures — failure to display plates, penalty — director may promulgate rules — validity of previously issued plates. — 1. All commercial motor vehicles and trailers registered pursuant to this section or to be operated under reciprocity agreements shall be registered annually, or in the discretion of the state highways and transportation commission, staggered in such manner as to be registered for a one-year period beginning on the first day of a quarter during such year and in such manner as the commission may determine by regulation. To facilitate the transition from an annual registration to a staggered registration, the commission shall inquire of all registrants and registrations as to which calendar quarter the registrant wishes to use as the beginning date of the registration once the transition to staggered registration is complete. If the registrant does not respond by the date selected by the commission, or if no quarter is selected, the registrant shall remain on a calendar year registration. The commission may issue prorated registrations pursuant to this section for periods of greater than or less than one year during the transition to a nonannual year registration, but no registration shall exceed eighteen months nor be less than six months. The commission may issue a prorated, by quarter, partial year registration at any time for additions to a fleet made after an initial registration of such fleet, or such other reasons as approved by the commission or its designee upon the request of the registrant.

2. An application for renewal registration pursuant to this section shall be made with all required documents on or before the first day of the month that is three calendar months immediately prior to the beginning date of the registration. Renewal applications received after the first day of the third calendar month immediately prior to the registration shall be assessed a penalty of one hundred dollars. The commission's designee may waive the penalty pursuant to this subsection for good cause.

3. Fees for commercial motor vehicles and trailers renewed pursuant to this section shall be paid no later than the first day of the month that is one calendar month immediately prior to the beginning date of the registration except for payments made on an installment basis as provided in subsection 4 of this section. Renewal application fees not paid by the first day of the month immediately prior to the registration shall be assessed a penalty of fifty dollars per vehicle, but in no case shall such penalty exceed one hundred fifty dollars per application. The commission's designee may, for good cause, waive or reduce any penalties assessed pursuant to this subsection.

4. Any owner of a commercial motor vehicle or trailer operated pursuant to this section or reciprocity agreements may elect to pay the Missouri portion of the annual registration fee in two equal installments, except that no such installment shall be less than one hundred dollars. The first installment shall be payable on or before the first day of the month immediately prior to the beginning date of the registration, and the second installment shall be payable on or before the first day of the sixth month of that registration one-year period. Every owner electing to pay on an installment basis shall file on or before the first day of the month immediately prior to the beginning date of the registration, a surety bond, certificate of deposit or irrevocable letter of credit as defined in section 400.5-103 to guarantee the payment of the second installment. The bond or certificate or letter of credit shall be in an amount equal to the payment guaranteed. The commission may require such installments to be filed at other times of the year if a nonannual registration is issued pursuant to subsection 1 of this section.

5. Any applicant who fails to timely renew his or her registration with all required documents pursuant to this section or who fails to timely pay any fees and penalties owed pursuant to this section shall not be issued a temporary registration for a motor vehicle or a trailer issued pursuant to this section or under reciprocity agreements. Nothing in this section shall prohibit the issuance of temporary registration credentials for additions to the registrant's fleet subsequent to renewal.

6. The applicant for registration pursuant to this section shall affix the registration plate issued to the front of the vehicle in accordance with the provisions of section 301.130. Any vehicle required to be registered pursuant to this section shall display the plate issued to that vehicle no later than December thirty-first of each year or the last day of the quarter preceding the quarter in which the registration begins, as applicable. Failure to display the registration plate required by this section shall constitute a class A misdemeanor.

7. The commission may prescribe rules and regulations for the effective administration of this section.

8. Any current registration or plate for which all fees have been paid for a commercial trailer previously issued pursuant to reciprocity agreements shall remain valid even if such agreements no longer require apportionment of such trailers under such agreements, and such trailers may continue to be registered pursuant to this section.

9. Notwithstanding any other law to the contrary, the commission shall have the authority pursuant to this chapter to issue permanent and temporary registrations on commercial trailers whether or not the registration is issued pursuant to reciprocity agreements. The provisions of subsection 1 of section 301.190 shall not apply to registrations issued pursuant to this subsection, provided the carrier or person to whom the registration is issued has at least one tractor as defined in section 301.010 registered with the state of Missouri pursuant to this section.

10. Commercial trailer plates issued pursuant to this section shall in all other respects conform to and have the same requirements as those issued pursuant to subsection 3 of section 301.067. Such plates may contain the legend "COMM TRL" in preference to the words "SHOW-ME STATE".

(L. 1993 S.B. 105, A.L. 1997 S.B. 131, A.L. 2001 S.B. 520, A.L. 2004 H.B. 928 and H.B. 1123 and H.B. 1280 merged with S.B. 1233, et al.)



Section 301.050 Registration fees — penalty for delinquency.

Effective 28 Aug 1984

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.050. Registration fees — penalty for delinquency. — All registration fees shall be payable to the director of revenue and shall accompany the application for registration. A penalty fee of five dollars shall be paid on all delinquent registrations. Any motor vehicle on which the annual registration fee falls due prior to September 1, 1984, and which is delinquent shall thereafter be registered by the department of revenue to renew that annual registration at the fee in effect when the annual registration was due plus the penalty provided in this section.

(L. 1947 V. I p. 380 § 8369c, A.L. 1953 p. 567, A.L. 1984 H.B. 1045)

Effective 9-01-84



Section 301.055 Annual registration fees — motor vehicles other than commercial.

Effective 28 Aug 1984

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.055. Annual registration fees — motor vehicles other than commercial. — The annual registration fee for motor vehicles other than commercial motor vehicles is:

­

­

(L. 1969 S.B. 242, A.L. 1984 H.B. 1045)

Effective 9-01-84



Section 301.057 Annual registration fee — property-carrying commercial vehicles — exemption.

Effective 28 Aug 2001

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.057. Annual registration fee — property-carrying commercial vehicles — exemption. — The annual registration fee for property-carrying commercial motor vehicles, not including property-carrying local commercial motor vehicles, or land improvement contractors' commercial motor vehicles, based on gross weight is:

­

­

(L. 1969 S.B. 242, A.L. 1979 H.B. 342, A.L. 1983 H.B. 539, A.L. 1984 H.B. 1045, A.L. 1987 S.B. 135 & 63, A.L. 1991 S.B. 292, A.L. 2001 S.B. 520)

*Word "pounds" does not appear in original rolls.



Section 301.058 Annual registration fees for local property-carrying commercial motor vehicles — exempt vehicles — improper registration, when, penalties.

Effective 28 Aug 2001

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.058. Annual registration fees for local property-carrying commercial motor vehicles — exempt vehicles — improper registration, when, penalties. — 1. The annual registration fee for property-carrying local commercial motor vehicles, other than a land improvement contractors' commercial motor vehicles, based on gross weight is:

­

­

2. Any person found to have improperly registered a motor vehicle in excess of fifty-four thousand pounds when he or she was not entitled to shall be required to purchase the proper license plates and, in addition to all other penalties provided by law, shall be subject to the annual registration fee for the full calendar year for the vehicle's gross weight as prescribed in section 301.057.

(L. 1969 S.B. 242 § 301.059, A.L. 1979 H.B. 342, A.L. 1991 S.B. 292, A.L. 1992 H.B. 1382, A.L. 2001 S.B. 520)



Section 301.059 Annual registration fees — passenger-carrying commercial motor vehicles (not including passenger-carrying local commercial motor vehicles, school buses or local transit buses).

Effective 28 Aug 1969

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.059. Annual registration fees — passenger-carrying commercial motor vehicles (not including passenger-carrying local commercial motor vehicles, school buses or local transit buses). — The annual registration fee for passenger-carrying commercial motor vehicles (not including passenger-carrying local commercial motor vehicles, school buses or local transit buses) based on seating capacity is:

­

­

(L. 1969 S.B. 242 § 301.060)



Section 301.061 Annual registration fees — passenger-carrying local commercial motor vehicles.

Effective 28 Aug 1969

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.061. Annual registration fees — passenger-carrying local commercial motor vehicles. — The annual registration fee for passenger-carrying local commercial motor vehicles based on seating capacity is:

­

­

(L. 1969 S.B. 242)



Section 301.062 Local log trucks, registration fees — extended distance log truck permit, additional fee.

Effective 28 Aug 2017

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.062. Local log trucks, registration fees — extended distance log truck permit, additional fee. — 1. The annual registration fee for a local log truck, registered pursuant to this chapter, is three hundred dollars.

2. A local log truck may receive an extended distance local log truck permit for an additional fee of three hundred dollars. A local log truck with an extended distance local log truck permit shall be allowed to transport harvested or processed forest products outside of the one hundred mile radius from the forested site at the weight limits for commercial vehicles specified in section 304.180. For the purposes of this section, “processed forest products” shall mean wood products that are produced from the initial processing of a round log and have received no additional manufacturing or packaging to prepare the material for any retail market including, but not limited to, sawdust, wood chips, bark, slabs, and green square edged lumber products.

(L. 1997 H.B. 381 § 1, A.L. 2017 S.B. 8)



Section 301.063 Annual registration fees — local transit buses.

Effective 28 Aug 1969

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.063. Annual registration fees — local transit buses. — The annual registration fee for local transit buses based on seating capacity is:

­

­

(L. 1969 S.B. 242)



Section 301.064 Land improvement contractors' commercial motor vehicles, registration, fee — license plates.

Effective 28 Aug 2011

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.064. Land improvement contractors' commercial motor vehicles, registration, fee — license plates. — 1. The annual registration fee for a land improvement contractors' commercial motor vehicle is three hundred * fifty dollars. The maximum gross weight for which such a vehicle may be registered is eighty thousand pounds. Transporting for hire by such a motor vehicle is prohibited.

2. Upon application to the director of revenue accompanied by an affidavit signed by the owner or owners stating that the motor vehicle to be licensed as a land improvement contractors' commercial motor vehicle shall not be operated in any manner other than as prescribed in section 301.010, and by the amount of the registration fee prescribed above, and otherwise complying with the laws relating to the registration and licensing of motor vehicles, the owner or owners shall be issued a set of land improvement contractors' license plates. The director of revenue shall by regulation determine the characteristic features of land improvement contractors' license plates so that they may be readily identified as such.

(L. 1979 H.B. 342, A.L. 1986 H.B. 1367 & 1573, A.L. 1995 S.B. 3 and A.L. 1995 S.B. 70, A.L. 1997 H.B. 769, A.L. 2011 H.B. 315)

*Word "and" appears here in original rolls.



Section 301.065 Annual registration fees — school buses.

Effective 28 Aug 1969

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.065. Annual registration fees — school buses. — The annual registration fee for each school bus, twenty-five dollars, fifty cents.

(L. 1969 S.B. 242)



Section 301.066 Annual registration fees for shuttle buses, recreation and vanpool motor vehicles — plates, color and design.

Effective 01 Jan 1997, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.066. Annual registration fees for shuttle buses, recreation and vanpool motor vehicles — plates, color and design. — The annual registration fee for shuttle buses, recreational motor vehicles and vanpool vehicles is thirty-two dollars. The advisory committee established in section 301.129* shall determine the characteristic features of license plates for vehicles registered under the provisions of this section so that they may be recognized as such, except that such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130.

(L. 1974 H.B. 883, A.L. 1979 S.B. 108, A.L. 1984 H.B. 1045, A.L. 1985 S.B. 209, H.B. 501, A.L. 1986 H.B. 1554 Revision, A.L. 1995 S.B. 70)

Effective 1-01-97

*Section 301.129 was repealed by H.B. 1298 Revision, 2014

CROSS REFERENCE:

Vanpool licensing requirement for ride-sharing vehicles, 285.200



Section 301.067 Trailer or semitrailer registration required, fee — optional period fee for certain trailers and semitrailers — permanent registration allowed, procedure.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.067. Trailer or semitrailer registration required, fee — optional period fee for certain trailers and semitrailers — permanent registration allowed, procedure. — 1. For each trailer or semitrailer there shall be paid an annual fee of seven dollars fifty cents, and in addition thereto such permit fee authorized by law against trailers used in combination with tractors operated under the supervision of the highways and transportation commission of the department of transportation. The fees for tractors used in any combination with trailers or semitrailers or both trailers and semitrailers (other than on passenger-carrying trailers or semitrailers) shall be computed on the total gross weight of the vehicles in the combination with load.

2. Any trailer or semitrailer may at the option of the registrant be registered for a period of three years upon payment of a registration fee of twenty-two dollars and fifty cents.

3. Any trailer as defined in section 301.010 or semitrailer may, at the option of the registrant, be registered permanently upon the payment of a registration fee of fifty-two dollars and fifty cents. The permanent plate and registration fee is vehicle specific. The plate and the registration fee paid is nontransferable and nonrefundable, except those covered under the provisions of section 301.442.

(L. 1969 S.B. 242, A.L. 1975 S.B. 315, A.L. 1987 S.B. 3, A.L. 1992 S.B. 607, A.L. 2013 S.B. 252, A.L. 2016 H.B. 2380)

CROSS REFERENCE:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008



Section 301.069 Driveaway license plates, restriction on use — annual driveaway license or choice of biennial license, fees — application, contents — violation, penalty.

Effective 28 Aug 2012

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.069. Driveaway license plates, restriction on use — annual driveaway license or choice of biennial license, fees — application, contents — violation, penalty. — 1. A driveaway license plate may not be used on a vehicle used or operated on a highway except for the purpose of transporting vehicles in transit. Driveaway license plates may not be used by tow truck operators transporting wrecked, disabled, abandoned, improperly parked, or burned vehicles. Driveaway license plates shall only be used by owners, corporate officers, or employees of the business to which the plate was issued. For each driveaway license there shall be paid an annual license fee of forty-four dollars and fifty cents for one set of plates or such insignia as the director may issue which shall be attached to the motor vehicle as prescribed in this chapter. Applicants may choose to obtain biennial driveaway licenses. The fee for biennial driveaway licenses shall be eighty-nine dollars. For single trips the fee shall be four dollars, and descriptive insignia shall be prepared and issued at the discretion of the director who shall also prescribe the type of equipment used to attach such vehicles in combinations.

2. No driveaway license plates shall be issued by the director of revenue unless the applicant therefor shall make application for such plate and shall therein include:

(1) The business name, business street address, and business telephone number of the applicant;

(2) The business owner's full name, date of birth, driver's license number or nondriver's license number, residence street address, and residence telephone number;

(3) The signature and printed name of the business owner or authorized representative of the business presenting such application; and

(4) A statement explaining what the driveaway license plate or plates will be used for.

­­

­

3. If any of the information required by this section to be reported by the applicant changes during the registration period, the applicant shall report said changes to the department of revenue within ten days of the date of the change.

4. Any violation of this section or misrepresentation contained in an application for driveaway license plate shall result in the revocation of the applicant's driveaway license plate and any subsequent application for a driveaway license plate shall be denied for two years from the date of violation. "Applicant" shall include any officer of a business or any employee or agent thereof.

5. Any person who knowingly uses a revoked driveaway license plate shall be deemed guilty of a class A misdemeanor.

(L. 1969 S.B. 242, A.L. 1984 H.B. 1045, A.L. 2003 H.B. 491, A.L. 2004 S.B. 757 merged with S.B. 1233, et al., A.L. 2012 H.B. 1402)



Section 301.070 Computation of fees.

Effective 28 Aug 1992

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.070. Computation of fees. — 1. In determining fees based on the horsepower of vehicles propelled by internal combustion engines, the horsepower shall be computed and recorded upon the following formula established by the National Automobile Chamber of Commerce: Square the bore of the cylinder in inches multiplied by the number of cylinders, divided by two and one-half.

2. The horsepower of all motor vehicles propelled by steam may be accepted as rated by the manufacturers thereof, or may be determined in accordance with regulations promulgated by the director.

3. The horsepower of all motor vehicles, except commercial motor vehicles, propelled by electric power, shall be rated as being between twelve and twenty-four horsepower.

4. Fees of commercial motor vehicles, other than passenger-carrying commercial motor vehicles, shall be based on the gross weight of the vehicle or any combination of vehicles and the maximum load to be carried at any one time during the license period, except the fee for a wrecker, tow truck, rollback or car carrier used in a towing service shall be based on the empty weight of such vehicle fully equipped for the recovery or towing of vehicles.

5. The decision of the director as to the type of motor vehicles and their classification for the purpose of registration and the computation of fees therefor shall be final and conclusive.

(RSMo 1939 § 8370, A.L. 1943 p. 663, A.L. 1951 p. 695, A.L. 1992 H.B. 1794)

Prior revisions: 1929 § 7763; 1919 § 7559



Section 301.071 Disabled veteran license plates, eligibility for.

Effective 28 Aug 1977

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.071. Disabled veteran license plates, eligibility for. — Any person who has served in the Armed Forces of the United States and who has been honorably discharged or separated therefrom and who has a service connected disability of such a nature that it would, if it had been incurred in service, have entitled him to be awarded an automobile by the United States Federal Government, or who is receiving compensation from the Veterans Administration for total service connected disability, may apply for special motor vehicle license plates as provided in this section.

(L. 1977 H.B. 61 § 1)



Section 301.072 Application for disabled veteran's plates, how made.

Effective 28 Aug 1977

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.072. Application for disabled veteran's plates, how made. — Any such person shall make application for the special license plates on a form prescribed by the director of revenue, and shall submit the application and proof of his disability in the form of a statement from the United States Veterans Administration verifying the person was awarded an automobile by the United States Federal Government because of a service incurred disability and/or the person is receiving compensation for total service connected disability.

(L. 1977 H.B. 61 § 2)



Section 301.073 Plates, how issued, form of.

Effective 01 Jan 1997, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.073. Plates, how issued, form of. — The director of revenue shall thereupon issue license plates, a registration number and the words "Disabled Veteran". The advisory committee established in section 301.129* shall determine the characteristic features of the license plate, except that such license plate shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130, and such plate shall include the international wheelchair accessibility symbol when the applicant is physically disabled as defined in section 301.142, as such symbol is placed on license plates described in section 301.142.

(L. 1977 H.B. 61 § 3, A.L. 1993 S.B. 329, A.L. 1995 S.B. 70)

Effective 1-01-97

*Section 301.129 was repealed by H.B. 1298 Revision, 2014.



Section 301.074 Duration of license period — annual proof of inspection and disability, exceptions — limitations on issuance.

Effective 28 Aug 1995

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.074. Duration of license period — annual proof of inspection and disability, exceptions — limitations on issuance. — License plates issued under sections 301.071 to 301.075 shall be valid for the duration of the veteran's disability. Each such applicant issued license plates under these provisions shall annually furnish proof of vehicle inspection and proof of disability to the director, except that an applicant whose service connected disability qualifying him for special license plates consists in whole or in part of loss of an eye or a limb or an applicant with a one hundred percent permanent disability, as established by a physician's signed statement to that effect, need only furnish proof of disability to the director when initially applying for the special license plates and not thereafter, but in such case proof that the veteran is alive shall be required annually. Each person qualifying under sections 301.071 to 301.075 may license only one motor vehicle under these provisions. No commercial motor vehicle in excess of twenty-four thousand pounds gross weight may be licensed under the provisions of sections 301.071 to 301.075.

(L. 1977 H.B. 61 § 4, A.L. 1983 H.B. 182, A.L. 1995 S.B. 70)



Section 301.075 No fee for disabled veteran plates.

Effective 28 Aug 1977

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.075. No fee for disabled veteran plates. — There shall be no fee charged for license plates issued under the provisions of this section.

(L. 1977 H.B. 61 § 5)



Section 301.080 Registration period in case of expired license, affidavit of nonoperation to be filed, when, failure to file, effect — period for new license.

Effective 28 Aug 1987

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.080. Registration period in case of expired license, affidavit of nonoperation to be filed, when, failure to file, effect — period for new license. — 1. Upon application for registration of a motor vehicle, other than a commercial motor vehicle, by an owner who holds license plates in a registration period which has expired, the director shall register said vehicle for the fraction of the twelve-month period as will enable the owner to use the license plates so held by him, and he shall be required to pay a fee computed on the basis of one-twelfth of the full year's registration fee prescribed for such vehicles, multiplied by the number of months remaining in the registration period for which he shall be required to register. When the registration renewal is subject to the delinquent renewal penalty imposed by section 301.050, the owner shall file an affidavit of nonoperation for the months during which the license plates were expired or pay the full twelve-month registration fee.

2. For new vehicles, other than commercial motor vehicles, not previously registered in this state, the fee shall be computed on the basis of one-twelfth of the full year's registration fee prescribed for such vehicles, multiplied by the number of months of the current registration year which have not fully expired on the date of application. When ownership of a nonregistered vehicle, other than a commercial motor vehicle, which has not been previously operated on the public highways during the current registration year, is transferred, the registration fee to be paid by transferee shall be computed as provided above for new vehicles, providing a satisfactory affidavit of such nonoperation is filed with the department of revenue. In the case of a new vehicle, a vehicle not previously registered in Missouri, or a vehicle which is transferred, the legal date of application for registration shall be the date on which such vehicle was first operated on the public highways after it was acquired by the applicant; provided, however, if the bill of sale is dated prior to the date the vehicle was placed in operation, the applicant must file an affidavit of nonoperation, provided the later date is fractional in the computation of the registration fee.

(L. 1947 V. I p. 380 § 8369d, A.L. 1951 p. 695, A.L. 1969 S.B. 242, A.L. 1987 S.B. 3)



Section 301.090 Registration fees — collection and deposit.

Effective 28 Aug 1957

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.090. Registration fees — collection and deposit. — All fees for the registration of motor vehicles, trailers, certificates of title and motorcycles provided for herein shall be collected by the director of revenue and deposited with the state treasurer to the credit of the state highway department fund.

(RSMo 1939 § 8402, A.L. 1945 p. 1194, A.L. 1957 p. 623)

Prior revisions: 1929 § 7784; 1919 § 7604

CROSS REFERENCE:

Source and application of highway funds, Const. Art. IV § 30(b)



Section 301.100 Registration of motor vehicles operated for first time in state.

Effective 28 Aug 1983

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.100. Registration of motor vehicles operated for first time in state. — 1. Motor vehicles not previously registered in Missouri and operated for the first time on the public highways of this state may be initially registered for less than a twelve-month period at the director's option, when in his judgment such fractional registration period shall tend to fulfill the purpose of the monthly series registration system.

2. Upon expiration of the initial fractional registration periods, motor vehicles so registered shall thereafter be registered for twelve-month periods as provided in section 301.030.

3. Application for registration of a motor vehicle not previously registered in Missouri, operated for the first time on the public highways of this state, and previously registered in another state shall be made within thirty days after the owner of such motor vehicle has become a resident of this state.

(L. 1947 V. I p. 380 § 8389b, A.L. 1951 p. 695, A.L. 1953 p. 567, A.L. 1983 H.B. 149, et al.)



Section 301.110 Director may change registration periods to equalize work.

Effective 28 Aug 1969

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.110. Director may change registration periods to equalize work. — 1. Whenever the director shall determine from an increase or decrease in the number of registrations of all types of motor vehicles in any given month that the volume of clerical work of registration of all types of motor vehicles in such month has become so disproportionate to the volume of work in the remaining registration periods as to render the system burdensome or inefficient, he is authorized and empowered to change the registration period of any number of motor vehicles, other than commercial motor vehicles, as may be necessary to increase or reduce the volume of registration in one or more periods by advancing the renewal date and shortening the registration period of such motor vehicles.

2. The shifting of registration periods shall be accomplished by notifying the registrants of the change, and giving them credit for that portion of the registration period not yet elapsed. In such instances the director shall order the registrant to surrender the license plates and registration certificate held by him and shall assign and issue, without cost to the owner, new plates and a registration certificate designating the new registration expiration date.

(L. 1947 V. I p. 380 § 8369b, A.L. 1951 p. 695, A.L. 1969 S.B. 242)



Section 301.112 Service agent obtaining certificate of ownership for owner, definition.

Effective 28 Aug 1984

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.112. Service agent obtaining certificate of ownership for owner, definition. — For the purpose of sections 301.112 to 301.119, "motor vehicle title service agent" shall be deemed to mean any person who acts as an agent for a fee in obtaining a certificate of ownership of a motor vehicle.

(L. 1984 S.B. 416 § 1)



Section 301.114 Service agent required to obtain license, form, qualifications, fee.

Effective 28 Aug 1984

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.114. Service agent required to obtain license, form, qualifications, fee. — 1. No person shall carry on or conduct a business, the purpose of which is to act as an agent for a fee in obtaining a certificate of ownership of a motor vehicle, unless licensed to do so by the department of revenue.

2. Application for license shall be submitted by July first of each year and shall be made on the form the department prescribes, containing the name of the applicant, the address where business is to be conducted, the resident's address, if the applicant is an individual, the names and residents' addresses of the partners of the applicant, if a partnership, the names and residents' addresses of the principal officers of the applicant and the state of its incorporation, if a corporation. The application shall be verified by the oath or affirmation of the applicant, or if the applicant is a partnership or a corporation, by a partner or officer of the applicant and shall be accompanied by a fee of fifty dollars.

3. The department shall file each application received by it with the required fee, and when satisfied that the applicant, if an individual, or each of the partners or principal officers of the applicant, if a partnership or a corporation, is of good moral character and that the applicant, so far as can be ascertained, has complied and will comply with the laws of this state relating to certificates of title of vehicles, shall issue to the applicant a license to carry on and conduct business at the address specified in the application until July first next following the date on which the license is issued.

(L. 1984 S.B. 416 §§ 2, 3)



Section 301.116 Records required to be kept by service agents, time period — records open for inspection.

Effective 28 Aug 1984

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.116. Records required to be kept by service agents, time period — records open for inspection. — 1. Every licensee shall maintain for three years a record of:

(1) Date of application of certificate of title of vehicles;

(2) Name and address of the owner;

(3) Name of the manufacturer;

(4) Vehicle identification number and year of manufacture;

(5) Style of vehicle;

(6) Odometer setting.

2. Any record kept pursuant to subsection 1 of this section shall be open to inspection by any authorized representative of the department, member of the Missouri highway patrol or any authorized peace officer during reasonable business hours.

(L. 1984 S.B. 416 § 5)



Section 301.117 Bond requirements for service agents — paid out, when — liability limitation.

Effective 28 Aug 1984

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.117. Bond requirements for service agents — paid out, when — liability limitation. — 1. The application for licensure shall be accompanied by a corporate surety bond in the amount of twenty-five thousand dollars and conditioned on the faithful performance of all requirements for the lawful obtaining or receiving of certificates of ownership for motor vehicles.

2. The bond shall be an indemnity for any loss sustained by reason of the acts of the person bonded when such acts constitute grounds for the suspension or revocation of his license. The bonds shall be executed in the name of Missouri for the benefit of any aggrieved party; except, that the aggregate liability to all aggrieved parties shall, in no event, exceed the amount of the bond. The proceeds of the bond shall be paid upon receipt by the director of a final judgment from a court of competent jurisdiction against the principal and in favor of an aggrieved party.

(L. 1984 S.B. 416 § 6)



Section 301.119 Revocation or suspension of license, procedure, grounds — violations, a misdemeanor.

Effective 28 Aug 1984

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.119. Revocation or suspension of license, procedure, grounds — violations, a misdemeanor. — 1. The department shall suspend or revoke a license, upon notice and reasonable opportunity to be heard, as otherwise provided by law if it finds:

(1) The license was fraudulently procured or erroneously issued; or

(2) The applicant, or any partner or principal officer of the applicant, if a partnership or corporation, has failed to comply with the laws of this state relating to certificate of title of vehicles; or

(3) The license is not prominently displayed.

2. Any person who violates any provision of sections 301.112 to 301.119 is guilty of a class A misdemeanor.

(L. 1984 S.B. 416 §§ 4, 7)



Section 301.120 License plates returned, when.

Effective 28 Aug 1971

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.120. License plates returned, when. — When the owner of a motor vehicle moves the vehicle to another state, he shall return the license plates to the director of revenue within ninety days or upon the expiration of the period of reciprocity granted by the new state of residence; or if the owner of a motor vehicle ceases to operate the vehicle in Missouri, he shall return the license plates to the director of revenue within ninety days.

(L. 1947 V. I p. 380 § 8369b, A.L. 1951 p. 690, A.L. 1971 S.B. 158)



Section 301.121 Return of plates, partial refund.

Effective 28 Aug 2001

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.121. Return of plates, partial refund. — 1. When the owner of a commercial motor vehicle registered in excess of fifty-four thousand pounds returns the license plates to the director of revenue as provided in section 301.120, but not for a license suspension or revocation, the owner shall receive a refund or credit of any pro rata amount to be determined by the calendar quarters remaining before expiration of the license plates. Such refund or credit shall be granted based upon the date the license plates are surrendered to the director of revenue. Any credit or refund may be applied toward any subsequent application for a Missouri registration only if a commercial motor vehicle. Any refunded portion of a registration fee which was distributed according to the provisions of Article IV, Section 30(b) of the Constitution of Missouri shall be refunded proportionately from state, city and county funds.

2. When the owner of a commercial motor vehicle registered in excess of fifty-four thousand pounds returns the license plate or plates to the appropriate official in the state where the license plate for the commercial motor vehicle was issued, a refund or credit shall be issued by the director of revenue as provided in subsection 1 of this section. If the refund is to come from moneys previously transferred to another state by this state as a result of a reciprocity agreement, such refund by the director of revenue may only be made upon return of such moneys from that state to the director. If such moneys are not returned by that state, such refund will not be made.

(L. 1986 H.B. 1320 § 2, A.L. 1995 S.B. 70, A.L. 2001 S.B. 520)



Section 301.125 Advisory committee established — purpose to develop uniform designs and common colors of license plates, members — dissolved, when.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.125. Advisory committee established — purpose to develop uniform designs and common colors of license plates, members — dissolved, when. — There is hereby established an advisory committee for the department of revenue, which shall exist solely to develop uniform designs and common colors for license plates issued under this chapter and to determine appropriate license plate parameters for all license plates issued under this chapter. The advisory committee shall adopt a type of design and color scheme for license plates issued under this chapter that commemorates the bicentennial of Missouri. The advisory committee may adopt more than one type of design and color scheme; however, each license plate of a distinct type shall be uniform in design and color scheme with all other license plates of that distinct type. The specifications for the fully reflective material used for the plates, as required by section 301.130, shall be determined by the committee. Such plates shall meet any specific requirements prescribed in this chapter, except such plates shall be exempt from the requirements of subsection 1 of section 301.130. The advisory committee shall consist of the director of revenue or his or her designee, the superintendent of the highway patrol, the correctional enterprises administrator, the director of the department of transportation, the executive director of the State Historical Society of Missouri, and the respective chairpersons of both the senate and house of representatives transportation committees. The committee shall meet, select a chairperson from among its members, and develop uniform design and license plate parameters for the license plates issued under this chapter not later than January 1, 2017. Prior to determining the final design of the plates, the committee shall hold at least three public meetings in different areas of the state to invite public input on the final design. Members of the committee shall be reimbursed for their actual and necessary expenses incurred in the performance of their duties under this section. The director of revenue shall have the final design of the uniform license plates, along with specific parameters for all license plates developed by the committee, available for issuance in all license fee offices in this state not later than January 1, 2019. The committee shall be dissolved upon completion of its duties under this section.

(L. 2016 H.B. 2380)



Section 301.130 License plates, required slogan and information — special plates — plates, how displayed — tabs to be used — rulemaking authority, procedure.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.130. License plates, required slogan and information — special plates — plates, how displayed — tabs to be used — rulemaking authority, procedure. — 1. The director of revenue, upon receipt of a proper application for registration, required fees and any other information which may be required by law, shall issue to the applicant a certificate of registration in such manner and form as the director of revenue may prescribe and a set of license plates, or other evidence of registration, as provided by this section. Each set of license plates shall bear the name or abbreviated name of this state, the words “SHOW-ME STATE”, the month and year in which the registration shall expire, and an arrangement of numbers or letters, or both, as shall be assigned from year to year by the director of revenue. The plates shall also contain fully reflective material with a common color scheme and design for each type of license plate issued pursuant to this chapter. The plates shall be clearly visible at night, and shall be aesthetically attractive. Special plates for qualified disabled veterans will have the “DISABLED VETERAN” wording on the license plates in preference to the words “SHOW-ME STATE” and special plates for members of the National Guard will have the “NATIONAL GUARD” wording in preference to the words “SHOW-ME STATE”.

2. The arrangement of letters and numbers of license plates shall be uniform throughout each classification of registration. The director may provide for the arrangement of the numbers in groups or otherwise, and for other distinguishing marks on the plates.

3. All property-carrying commercial motor vehicles to be registered at a gross weight in excess of twelve thousand pounds, all passenger-carrying commercial motor vehicles, local transit buses, school buses, trailers, semitrailers, motorcycles, motortricycles, motorscooters and driveaway vehicles shall be registered with the director of revenue as provided for in subsection 3 of section 301.030, or with the state highways and transportation commission as otherwise provided in this chapter, but only one license plate shall be issued for each such vehicle, except as provided in this subsection. The applicant for registration of any property-carrying commercial vehicle registered at a gross weight in excess of twelve thousand pounds may request and be issued two license plates for such vehicle, and if such plates are issued, the director of revenue shall provide for distinguishing marks on the plates indicating one plate is for the front and the other is for the rear of such vehicle. The director may assess and collect an additional charge from the applicant in an amount not to exceed the fee prescribed for personalized license plates in subsection 1 of section 301.144.

4. The plates issued to manufacturers and dealers shall bear the letters and numbers as prescribed by section 301.560, and the director may place upon the plates other letters or marks to distinguish commercial motor vehicles and trailers and other types of motor vehicles.

5. No motor vehicle or trailer shall be operated on any highway of this state unless it shall have displayed thereon the license plate or set of license plates issued by the director of revenue or the state highways and transportation commission and authorized by section 301.140. Each such plate shall be securely fastened to the motor vehicle or trailer in a manner so that all parts thereof shall be plainly visible and reasonably clean so that the reflective qualities thereof are not impaired. Each such plate may be encased in a transparent cover so long as the plate is plainly visible and its reflective qualities are not impaired. License plates shall be fastened to all motor vehicles except trucks, tractors, truck tractors or truck-tractors licensed in excess of twelve thousand pounds on the front and rear of such vehicles not less than eight nor more than forty-eight inches above the ground, with the letters and numbers thereon right side up. The license plates on trailers, motorcycles, motortricycles and motorscooters shall be displayed on the rear of such vehicles either horizontally or vertically, with the letters and numbers plainly visible. The license plate on buses, other than school buses, and on trucks, tractors, truck tractors or truck-tractors licensed in excess of twelve thousand pounds shall be displayed on the front of such vehicles not less than eight nor more than forty-eight inches above the ground, with the letters and numbers thereon right side up or if two plates are issued for the vehicle pursuant to subsection 3 of this section, displayed in the same manner on the front and rear of such vehicles. The license plate or plates authorized by section 301.140, when properly attached, shall be prima facie evidence that the required fees have been paid.

6. (1) The director of revenue shall issue annually or biennially a tab or set of tabs as provided by law as evidence of the annual payment of registration fees and the current registration of a vehicle in lieu of the set of plates. Beginning January 1, 2010, the director may prescribe any additional information recorded on the tab or tabs to ensure that the tab or tabs positively correlate with the license plate or plates issued by the department of revenue for such vehicle. Such tabs shall be produced in each license bureau office.

(2) The vehicle owner to whom a tab or set of tabs is issued shall affix and display such tab or tabs in the designated area of the license plate, no more than one per plate.

(3) A tab or set of tabs issued by the director of revenue when attached to a vehicle in the prescribed manner shall be prima facie evidence that the registration fee for such vehicle has been paid.

(4) Except as otherwise provided in this section, the director of revenue shall issue plates for a period of at least six years.

(5) For those commercial motor vehicles and trailers registered pursuant to section 301.041, the plate issued by the highways and transportation commission shall be a permanent nonexpiring license plate for which no tabs shall be issued. Nothing in this section shall relieve the owner of any vehicle permanently registered pursuant to this section from the obligation to pay the annual registration fee due for the vehicle. The permanent nonexpiring license plate shall be returned to the highways and transportation commission upon the sale or disposal of the vehicle by the owner to whom the permanent nonexpiring license plate is issued, or the plate may be transferred to a replacement commercial motor vehicle when the owner files a supplemental application with the Missouri highways and transportation commission for the registration of such replacement commercial motor vehicle. Upon payment of the annual registration fee, the highways and transportation commission shall issue a certificate of registration or other suitable evidence of payment of the annual fee, and such evidence of payment shall be carried at all times in the vehicle for which it is issued.

(6) Upon the sale or disposal of any vehicle permanently registered under this section, or upon the termination of a lease of any such vehicle, the permanent nonexpiring plate issued for such vehicle shall be returned to the highways and transportation commission and shall not be valid for operation of such vehicle, or the plate may be transferred to a replacement vehicle when the owner files a supplemental application with the Missouri highways and transportation commission for the registration of such replacement vehicle. If a vehicle which is permanently registered under this section is sold, wrecked or otherwise disposed of, or the lease terminated, the registrant shall be given credit for any unused portion of the annual registration fee when the vehicle is replaced by the purchase or lease of another vehicle during the registration year.

7. The director of revenue and the highways and transportation commission may prescribe rules and regulations for the effective administration of this section. No rule or portion of a rule promulgated under the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

8. Notwithstanding the provisions of any other law to the contrary, owners of motor vehicles other than apportioned motor vehicles or commercial motor vehicles licensed in excess of twenty-four thousand pounds gross weight may apply for special personalized license plates. Vehicles licensed for twenty-four thousand pounds that display special personalized license plates shall be subject to the provisions of subsections 1 and 2 of section 301.030. On and after August 28, 2016, owners of motor vehicles, other than apportioned motor vehicles or commercial motor vehicles licensed in excess of twenty-four thousand pounds gross weight, may apply for any preexisting or hereafter statutorily created special personalized license plates.

9. No later than January 1, 2019, the director of revenue shall commence the reissuance of new license plates of such design as approved by the advisory committee under section 301.125 consistent with the terms, conditions, and provisions of section 301.125 and this chapter. Except as otherwise provided in this section, in addition to all other fees required by law, applicants for registration of vehicles with license plates that expire during the period of reissuance, applicants for registration of trailers or semitrailers with license plates that expire during the period of reissuance and applicants for registration of vehicles that are to be issued new license plates during the period of reissuance shall pay the cost of the plates required by this subsection. The additional cost prescribed in this subsection shall not be charged to persons receiving special license plates issued under section 301.073 or 301.443. Historic motor vehicle license plates registered pursuant to section 301.131 and specialized license plates are exempt from the provisions of this subsection. Except for new, replacement, and transfer applications, permanent nonexpiring license plates issued to commercial motor vehicles and trailers registered under section 301.041 are exempt from the provisions of this subsection.

(RSMo 1939 § 8377, A.L. 1947 V. I p. 380, A. 1949 S.B. 1110, A.L. 1951 p. 695, A.L. 1969 S.B. 242, A.L. 1977 H.B. 367, et al., A.L. 1981 S.B. 200 merged with H.B. 511, A.L. 1983 H.B. 149, et al., A.L. 1986 H.B. 1067 & 1299, A.L. 1987 H.B. 605, A.L. 1993 S.B. 105, A.L. 1995 S.B. 3 merged with S.B. 156, S.B. 70, A.L. 2001 S.B. 520, A.L. 2003 H.B. 491, A.L. 2004 S.B. 1233, et al., A.L. 2005 H.B. 487, A.L. 2007 S.B. 82 merged with S.B. 384, A.L. 2008 S.B. 930 & 947, A.L. 2013 H.B. 349, A.L. 2015 S.B. 254, A.L. 2016 H.B. 2380)

Prior revisions: 1929 § 7770; 1919 §§ 7564, 7565; 1909 § 8505

CROSS REFERENCES:

Consular identification plates, 26.140

Farm tractors exempted from provisions requiring display of number plates, 304.260.

(1960) Information charging defendant with operating a motor vehicle with license plate other than one issued to him, held sufficient. State v. Cook (A.), 333 S.W.2d 337.

(1961) Landowner whose land is split by a highway has the right to cross the highway in order to get from one part of his land to the other without procuring a license for his truck. State v. Hall (A.), 351 S.W.2d 460.

(1976) Held, there is no right to a particular license number. State ex rel. Dyke v. Spradling (A.), 536 S.W.2d 839.



Section 301.131 Historic motor vehicles, permanent registration, fee — license plates — annual mileage allowed, record to be kept — penalty.

Effective 28 Aug 2009

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.131. Historic motor vehicles, permanent registration, fee — license plates — annual mileage allowed, record to be kept — penalty. — 1. Any motor vehicle over twenty-five years old which is owned solely as a collector's item and which is used and intended to be used for exhibition and educational purposes shall be permanently registered upon payment of a registration fee of twenty-five dollars. Upon the transfer of the title to any such vehicle the registration shall be cancelled and the license plates issued therefor shall be returned to the director of revenue.

2. The owner of any such vehicle shall file an application in a form prescribed by the director, if such vehicle meets the requirements of this section, and a certificate of registration shall be issued therefor. Such certificate need not specify the horsepower of the motor vehicle.

3. The director shall issue to the owner of any motor vehicle registered pursuant to this section the same number of license plates which would be issued with a regular annual registration, containing the number assigned to the registration certificate issued by the director of revenue. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130.

4. Historic vehicles may be driven to and from repair facilities one hundred miles from the vehicle's location, and in addition may be driven up to one thousand miles per year for personal use. The owner of the historic vehicle shall be responsible for keeping a log of the miles driven for personal use each calendar year. Such log must be kept in the historic vehicle when the vehicle is driven on any state road. The historic vehicle's mileage driven in an antique auto tour or event and mileage driven to and from such a tour or event shall not be considered mileage driven for the purpose of the mileage limitations in this section. Violation of this section shall be punishable under section 301.440 and in addition to any other penalties prescribed by law, upon plea or finding of guilt thereof, the director of revenue shall revoke the historic motor vehicle license plates of such violator which were issued pursuant to this section.

5. Notwithstanding any provisions of this section to the contrary, any person possessing a license plate issued by the state of Missouri that is over twenty-five years old, in which the year of the issuance of such plate is consistent with the year of the manufacture of the vehicle, the owner of the vehicle may register such plate as an historic vehicle plate as set forth in subsections 1 and 2 of this section, provided that the configuration of letters, numbers or combination of letters and numbers of such plate are not identical to the configuration of letters, numbers or combination of letters and numbers of any plates already issued to an owner by the director. Such license plate shall not be required to possess the characteristic features of reflective material and common color scheme and design as prescribed in section 301.130. The owner of the historic vehicle registered pursuant to this subsection shall keep the certificate of registration in the vehicle at all times. The certificate of registration shall be prima facie evidence that the vehicle has been properly registered with the director and that all fees have been paid.

(L. 1955 p. 620, A.L. 1984 H.B. 1045, A.L. 1986 H.B. 1153, A.L. 1989 S.B. 209, A.L. 1990 H.B. 1279, A.L. 1995 S.B. 70, A.L. 1997 H.B. 394, A.L. 2002 S.B. 957 merged with S.B. 1093, A.L. 2009 H.B. 683)

CROSS REFERENCE:

Historic motor vehicles exempt from emission inspection, 643.315



Section 301.132 Street rod and custom vehicle certificate of title — requirements — fee — safety inspection required — plates issued, content — use of blue dot tail lights.

Effective 01 Jan 2005, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.132. Street rod and custom vehicle certificate of title — requirements — fee — safety inspection required — plates issued, content — use of blue dot tail lights. — 1. For purposes of this section, "street rod" is a vehicle older than 1949 or a vehicle manufactured after 1948 to resemble a vehicle manufactured before 1949; and has been altered from the manufacturer's original design or has a body constructed from nonoriginal materials.

2. The model year and the year of manufacture that are listed on the certificate of title of a street rod vehicle shall be the model year and year of manufacture that the body of such vehicle resembles. The current and all subsequent certificates of ownership shall be designated with the word "REPLICA".

3. For each street rod, there shall be an annual fee equal to the fee charged for personalized license plates in section 301.144 in addition to the regular annual registration fees.

4. In applying for registration of a street rod pursuant to this section, the owner of the street rod shall submit with the application a certification that the vehicle for which the application is made:

(1) Will be maintained for occasional transportation, exhibitions, club activities, parades, tours, and similar uses;

(2) Will not be used for general daily transportation.

5. In addition to the certification required pursuant to subsection 4 of this section, when applying for registration of a street rod, the new owner of the street rod shall provide proof that the street rod passed a safety inspection in accordance with section 307.350 that shall be approved by the department of public safety in consultation with the street rod community in this state.

6. On registration of a vehicle pursuant to this section, the director of the department of revenue shall issue to the owner two license plates containing the number assigned to the registration certificate issued by the director of revenue, and the following words: "STREET ROD", "STATE OF MISSOURI". Such license plates shall be kept securely attached to the motor vehicle registered pursuant to this section. The director of revenue shall determine the characteristic features of such license plates for vehicles registered pursuant to the provisions of this section so that they may be recognized as such, except that such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130.

7. Unless the presence of the equipment was specifically required by a statute of this state as a condition of sale in the year listed as the year of manufacture on the certificate of title, the presence of any specific equipment is not required for the operation of a vehicle registered pursuant to this section.

8. Except as provided in subsection 5 of this section, a vehicle registered pursuant to this section is exempt from any statute of this state that requires periodic vehicle inspections and from any statute of this state that requires the use and inspection of emission controls.

9. A "custom vehicle" means any motor vehicle that:

(1) Is at least twenty-five years old and of a model year after 1948, or was manufactured to resemble a vehicle twenty-five years old or older and of a model year after 1948; and

(2) Has been altered from the manufacturer's original design, or has an entire body constructed from nonoriginal materials.

10. The model year and the year of manufacture that are listed on the certificate of title of a custom vehicle shall be the model year and year of manufacture that the body of such vehicle resembles. The current and all subsequent certificates of ownership shall be designated with the word "REPLICA".

11. For each custom vehicle, there shall be an annual fee equal to the fee charged for personalized license plates in section 301.144 in addition to the regular annual registration fees.

12. In applying for registration of a custom vehicle pursuant to this section, the owner of the custom vehicle shall submit with the application a certification that the vehicle for which the application is made:

(1) Will be maintained for occasional transportation, exhibits, club activities, parades, tours, and similar uses; and

(2) Will not be used for general daily transportation.

13. In addition to the certification required pursuant to subsection 12 of this section, when applying for registration of a custom vehicle, the new owner of the custom vehicle shall provide proof that the custom vehicle passed a safety inspection in accordance with section 307.350 that shall be approved by the department of public safety in consultation with the street rod community in this state.

14. On registration of a vehicle pursuant to this section, the director of the department of revenue shall issue to the owner two license plates containing the number assigned to the registration certificate issued by the director of revenue, and the following words: "CUSTOM VEHICLE", "STATE OF MISSOURI". Such license plates shall be kept securely attached to the motor vehicle registered hereunder. The director of revenue shall determine the characteristic features of such license plates for vehicles registered pursuant to the provisions of this section so that they may be recognized as such, except that such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130.

15. Unless the presence of the equipment was specifically required by a statute of this state as a condition of sale in the year listed as the year of manufacture on the certificate of title, the presence of any specific equipment is not required for the operation of a vehicle registered pursuant to this section.

16. Except as provided in subsection 13 of this section, a vehicle registered pursuant to this section is exempt from any statute of this state that requires periodic vehicle inspections and from any statute of this state that requires the use and inspection of emission controls.

17. For purposes of this section, "blue dot tail light" is a red lamp installed in the rear of a motor vehicle containing a blue or purple insert that is not more than one inch in diameter.

18. A street rod or custom vehicle may use blue dot tail lights for stop lamps, rear turning indicator lamps, rear hazard lamps, and rear reflectors.

(L. 1981 H.B. 511, A.L. 1995 S.B. 70, A.L. 2004 S.B. 1233, et al.)

Effective 1-01-05



Section 301.133 Special mobile equipment exempt — when permitted on highways, exception.

Effective 28 Aug 2003

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.133. Special mobile equipment exempt — when permitted on highways, exception. — 1. Special mobile equipment may be moved on the highways of this state from one job location to another or to or from places of storage, delivery or repair without complying with the provisions of the law relating to titling and registration and display of license plates but shall comply with all the other requirements of the law relating to motor vehicles, except that such equipment, other than farm equipment, shall not be operated on state maintained roads or highways on Saturdays, Sundays or legal holidays, except in emergencies.

2. Notwithstanding the provisions of subsection 1 of this section to the contrary, special mobile equipment that travels at a speed above any minimum posted speed limit and is capable of traveling at the uniform maximum speed limits as established in section 304.010, does not exceed the maximum weight limits as established in subsection 3 of section 304.180, and does not exceed the limitations on height, width, or length of section 304.170, so as to require the issuance of a special permit pursuant to section 304.200, may be operated on state maintained roads or highways at any time and on any day.

(L. 1955 p. 627 § 304.265, A.L. 1987 H.B. 531, A.L. 1995 H.B. 717 merged with S.B. 70, A.L. 2003 H.B. 247)



Section 301.134 Daughters of the American Revolution special license plates, application, fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.134. Daughters of the American Revolution special license plates, application, fee. — 1. Daughters of the American Revolution who have obtained an emblem-use authorization statement from the Missouri State Society Daughters of the American Revolution may apply for Missouri State Society Daughters of the American Revolution license plates for any motor vehicle the person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight. The Missouri State Society Daughters of the American Revolution hereby authorizes the use of its official emblem to be affixed on multiyear personalized license plates as provided in this section.

2. Upon application and payment of a one-time twenty-five dollar emblem-use contribution to the Missouri State Society Daughters of the American Revolution, the Missouri State Society Daughters of the American Revolution shall issue to the vehicle owner, without further charge, an emblem-use authorization statement, which shall be presented to the department of revenue at the time of registration of a motor vehicle.

3. Upon presentation of the statement and payment of a fifteen dollar fee in addition to the regular registration fees and presentation of other documents which may be required by law, the department of revenue shall issue a personalized license plate to the vehicle owner, which shall bear the emblem of the Missouri State Society Daughters of the American Revolution and the words “MISSOURI STATE SOCIETY DAUGHTERS OF THE AMERICAN REVOLUTION” and shall engrave the words “SHOW-ME STATE”. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130. A fee for the issuance of personalized license plates issued pursuant to section 301.144 shall not be required for plates issued pursuant to this section.

4. The director of revenue may promulgate rules and regulations for the administration of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2004, shall be invalid and void.

(L. 2004 S.B. 1233, et al., A.L. 2016 H.B. 2380)



Section 301.135 Personalized license plate — design and color — fee.

Effective 01 Jan 1997, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.135. Personalized license plate — design and color — fee. — Any motor vehicle which is eligible for permanent registration pursuant to the provisions of section 301.131 may also be licensed by the owner thereof with personalized license plates in the same manner as that otherwise provided by law. Such registration and license plates shall be made and issued only upon the payment of an annual fee equivalent to that regularly charged for personalized license plates in addition to the one-time permanent registration fee authorized by section 301.131. Such license plates may have a tab or other identifying characteristics to readily show the year for which issued.

(L. 1981 H.B. 511, A.L. 1995 S.B. 70)

Effective 1-01-97



Section 301.136 Camping or fifth-wheel trailers over 25 years old, permanent registration of — registration of historic license plates.

Effective 28 Aug 2017

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.136. Camping or fifth-wheel trailers over 25 years old, permanent registration of — registration of historic license plates. — 1. Any camping or fifth-wheel trailer, as defined in section 407.1320, that is over twenty-five years old may be permanently registered upon payment of a registration fee of fifty-two dollars and fifty cents. Upon the transfer of the title to any such trailer, the registration shall be cancelled and the license plates issued therefor shall be returned to the director of revenue.

2. The owner of any such trailer shall file an application in a form prescribed by the director and a certificate of registration shall be issued therefor.

3. Notwithstanding any provision of this section to the contrary, any person possessing license plates issued by the state of Missouri that are over twenty-five years old, in which the year of issuance of such plates is consistent with the year of the manufacture of the camping or fifth-wheel trailer, may register such plates as historic trailer plates as set forth in this section; provided that, the configuration of letters, numbers, or combination of letters and numbers of such plates is not identical to the configuration of letters, numbers, or combination of letters and numbers of any plates already issued to an owner by the director. Such license plates shall not be required to possess the characteristic features of reflective material and common color scheme and design as prescribed by section 301.130. The owner of the historic trailer registered under this section shall keep the certificate of registration in the trailer at all times. The certificate of registration shall be prima facie evidence that the trailer has been properly registered with the director and that all fees have been paid.

(L. 2017 S.B. 225)



Section 301.139 Parking cones for disabled — rulemaking procedure.

Effective 28 Aug 1999

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.139. Parking cones for disabled — rulemaking procedure. — 1. The director of the department of revenue shall, upon the request of any person who is issued special license plates or a removable windshield placard pursuant to section 301.142 and who uses a wheelchair or transports a person who uses a wheelchair, allow the person to obtain a parking cone bearing the international symbol of accessibility and the words "wheelchair parking space". Parking cones obtained pursuant to this section shall be predominantly orange, fluorescent red-orange, or fluorescent yellow-orange, not less than eighteen inches in height and shall be made of a material that can be struck without damaging vehicles on impact. Parking cones shall be purchased by any person wishing to use such cone.

2. The director of the department of revenue shall promulgate rules and regulations to administer the provisions of this section. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

(L. 1999 S.B. 19 § 14)



Section 301.140 Plates removed on transfer or sale of vehicles — use by purchaser — reregistration — use of dealer plates — temporary permits, fees — credit, when — expiration date, certain subsections — additional temporary license plate may be purchased, when — salvage vehicles, temporary permits — rulemaking authority.

Effective 28 Aug 2015

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.140. Plates removed on transfer or sale of vehicles — use by purchaser — reregistration — use of dealer plates — temporary permits, fees — credit, when — expiration date, certain subsections — additional temporary license plate may be purchased, when — salvage vehicles, temporary permits — rulemaking authority. — 1. Upon the transfer of ownership of any motor vehicle or trailer, the certificate of registration and the right to use the number plates shall expire and the number plates shall be removed by the owner at the time of the transfer of possession, and it shall be unlawful for any person other than the person to whom such number plates were originally issued to have the same in his or her possession whether in use or not, unless such possession is solely for charitable purposes; except that the buyer of a motor vehicle or trailer who trades in a motor vehicle or trailer may attach the license plates from the traded-in motor vehicle or trailer to the newly purchased motor vehicle or trailer. The operation of a motor vehicle with such transferred plates shall be lawful for no more than thirty days, or no more than ninety days if the dealer is selling the motor vehicle under the provisions of section 301.213. As used in this subsection, the term "trade-in motor vehicle or trailer" shall include any single motor vehicle or trailer sold by the buyer of the newly purchased vehicle or trailer, as long as the license plates for the trade-in motor vehicle or trailer are still valid.

2. In the case of a transfer of ownership the original owner may register another motor vehicle under the same number, upon the payment of a fee of two dollars, if the motor vehicle is of horsepower, gross weight or (in the case of a passenger-carrying commercial motor vehicle) seating capacity, not in excess of that originally registered. When such motor vehicle is of greater horsepower, gross weight or (in the case of a passenger-carrying commercial motor vehicle) seating capacity, for which a greater fee is prescribed, applicant shall pay a transfer fee of two dollars and a pro rata portion for the difference in fees. When such vehicle is of less horsepower, gross weight or (in case of a passenger-carrying commercial motor vehicle) seating capacity, for which a lesser fee is prescribed, applicant shall not be entitled to a refund.

3. License plates may be transferred from a motor vehicle which will no longer be operated to a newly purchased motor vehicle by the owner of such vehicles. The owner shall pay a transfer fee of two dollars if the newly purchased vehicle is of horsepower, gross weight or (in the case of a passenger-carrying commercial motor vehicle) seating capacity, not in excess of that of the vehicle which will no longer be operated. When the newly purchased motor vehicle is of greater horsepower, gross weight or (in the case of a passenger-carrying commercial motor vehicle) seating capacity, for which a greater fee is prescribed, the applicant shall pay a transfer fee of two dollars and a pro rata portion of the difference in fees. When the newly purchased vehicle is of less horsepower, gross weight or (in the case of a passenger-carrying commercial motor vehicle) seating capacity, for which a lesser fee is prescribed, the applicant shall not be entitled to a refund.

*4. The director of the department of revenue shall have authority to produce or allow others to produce a weather resistant, nontearing temporary permit authorizing the operation of a motor vehicle or trailer by a buyer for not more than thirty days, or no more than ninety days if issued by a dealer selling the motor vehicle under the provisions of section 301.213, from the date of purchase. The temporary permit authorized under this section may be purchased by the purchaser of a motor vehicle or trailer from the central office of the department of revenue or from an authorized agent of the department of revenue upon proof of purchase of a motor vehicle or trailer for which the buyer has no registration plate available for transfer and upon proof of financial responsibility, or from a motor vehicle dealer upon purchase of a motor vehicle or trailer for which the buyer has no registration plate available for transfer, or from a motor vehicle dealer upon purchase of a motor vehicle or trailer for which the buyer has registered and is awaiting receipt of registration plates. The director of the department of revenue or a producer authorized by the director of the department of revenue may make temporary permits available to registered dealers in this state, authorized agents of the department of revenue or the department of revenue. The price paid by a motor vehicle dealer, an authorized agent of the department of revenue or the department of revenue for a temporary permit shall not exceed five dollars for each permit. The director of the department of revenue shall direct motor vehicle dealers and authorized agents to obtain temporary permits from an authorized producer. Amounts received by the director of the department of revenue for temporary permits shall constitute state revenue; however, amounts received by an authorized producer other than the director of the department of revenue shall not constitute state revenue and any amounts received by motor vehicle dealers or authorized agents for temporary permits purchased from a producer other than the director of the department of revenue shall not constitute state revenue. In no event shall revenues from the general revenue fund or any other state fund be utilized to compensate motor vehicle dealers or other producers for their role in producing temporary permits as authorized under this section. Amounts that do not constitute state revenue under this section shall also not constitute fees for registration or certificates of title to be collected by the director of the department of revenue under section 301.190. No motor vehicle dealer, authorized agent or the department of revenue shall charge more than five dollars for each permit issued. The permit shall be valid for a period of thirty days, or no more than ninety days if issued by a dealer selling the motor vehicle under the provisions of section 301.213, from the date of purchase of a motor vehicle or trailer, or from the date of sale of the motor vehicle or trailer by a motor vehicle dealer for which the purchaser obtains a permit as set out above. No permit shall be issued for a vehicle under this section unless the buyer shows proof of financial responsibility. Each temporary permit issued shall be securely fastened to the back or rear of the motor vehicle in a manner and place on the motor vehicle consistent with registration plates so that all parts and qualities of the temporary permit thereof shall be plainly and clearly visible, reasonably clean and are not impaired in any way.

*5. The permit shall be issued on a form prescribed by the director of the department of revenue and issued only for the applicant's temporary operation of the motor vehicle or trailer purchased to enable the applicant to temporarily operate the motor vehicle while proper title and registration plates are being obtained, or while awaiting receipt of registration plates, and shall be displayed on no other motor vehicle. Temporary permits issued pursuant to this section shall not be transferable or renewable and shall not be valid upon issuance of proper registration plates for the motor vehicle or trailer. The director of the department of revenue shall determine the size, material, design, numbering configuration, construction, and color of the permit. The director of the department of revenue, at his or her discretion, shall have the authority to reissue, and thereby extend the use of, a temporary permit previously and legally issued for a motor vehicle or trailer while proper title and registration are being obtained.

*6. Every motor vehicle dealer that issues temporary permits shall keep, for inspection by proper officers, an accurate record of each permit issued by recording the permit number, the motor vehicle dealer's number, buyer's name and address, the motor vehicle's year, make, and manufacturer's vehicle identification number, and the permit's date of issuance and expiration date. Upon the issuance of a temporary permit by either the central office of the department of revenue, a motor vehicle dealer or an authorized agent of the department of revenue, the director of the department of revenue shall make the information associated with the issued temporary permit immediately available to the law enforcement community of the state of Missouri.

7. Upon the transfer of ownership of any currently registered motor vehicle wherein the owner cannot transfer the license plates due to a change of motor vehicle category, the owner may surrender the license plates issued to the motor vehicle and receive credit for any unused portion of the original registration fee against the registration fee of another motor vehicle. Such credit shall be granted based upon the date the license plates are surrendered. No refunds shall be made on the unused portion of any license plates surrendered for such credit.

8. The provisions of subsections 4, 5, and 6 of this section shall expire July 1, 2019.

9. An additional temporary license plate produced in a manner and of materials determined by the director to be the most cost-effective means of production with a configuration that matches an existing or newly issued plate may be purchased by a motor vehicle owner to be placed in the interior of the vehicle's rear window such that the driver's view out of the rear window is not obstructed and the plate configuration is clearly visible from the outside of the vehicle to serve as the visible plate when a bicycle rack or other item obstructs the view of the actual plate. Such temporary plate is only authorized for use when the matching actual plate is affixed to the vehicle in the manner prescribed in subsection 5 of section 301.130. The fee charged for the temporary plate shall be equal to the fee charged for a temporary permit issued under subsection 4 of this section. Replacement temporary plates authorized in this subsection may be issued as needed upon the payment of a fee equal to the fee charged for a temporary permit under subsection 4 of this section. The newly produced third plate may only be used on the vehicle with the matching plate, and the additional plate shall be clearly recognizable as a third plate and only used for the purpose specified in this subsection.

10. Notwithstanding the provisions of section 301.217, the director may issue a temporary permit to an individual who possesses a salvage motor vehicle which requires an inspection under subsection 9 of section 301.190. The operation of a salvage motor vehicle for which the permit has been issued shall be limited to the most direct route from the residence, maintenance, or storage facility of the individual in possession of such motor vehicle to the nearest authorized inspection facility and return to the originating location. Notwithstanding any other requirements for the issuance of a temporary permit under this section, an individual obtaining a temporary permit for the purpose of operating a motor vehicle to and from an examination facility as prescribed in this subsection shall also purchase the required motor vehicle examination form which is required to be completed for an examination under subsection 9 of section 301.190 and provide satisfactory evidence that such vehicle has passed a motor vehicle safety inspection for such vehicle as required in section 307.350.

11. The director of the department of revenue may promulgate all necessary rules and regulations for the administration of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2012, shall be invalid and void.

**12. The repeal and reenactment of this section shall become effective on the date the department of revenue or a producer authorized by the director of the department of revenue begins producing temporary permits described in subsection 4 of such section, or on July 1, 2013, whichever occurs first. If the director of revenue or a producer authorized by the director of the department of revenue begins producing temporary permits prior to July 1, 2013, the director of the department of revenue shall notify the revisor of statutes of such fact.

(RSMo 1939 § 8382, A.L. 1947 V. I p. 380, A.L. 1951 p. 695, A.L. 1978 H.B. 1275, A.L. 1979 H.B. 90, A.L. 1986 H.B. 1153, A.L. 1987 H.B. 605, A.L. 1996 H.B. 991 merged with S.B. 560, A.L. 1997 H.B. 207, A.L. 1998 H.B. 1300, A.L. 1999 S.B. 19, A.L. 2007 S.B. 82, A.L. 2009 H.B. 683, A.L. 2012 H.B. 1402 merged with S.B. 470 § 301.140 and § C merged with S.B. 568 § 301.140 and § D merged with S.B. 611 § 301.140 and § B, A.L. 2013 S.B. 148, A.L. 2015 S.B. 456)

Prior revisions: 1929 § 7774; 1919 § 7561

*Subsections 4, 5, and 6 expire 7-1-19.

**The effective date was 7-01-13, the Revisor did not receive notification prior to this date.



Section 301.141 Fraudulent procurement, use, or certification of disabled person license plates — penalty — health care practitioners, false physician's statement, penalty.

Effective 01 Jan 2005, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.141. Fraudulent procurement, use, or certification of disabled person license plates — penalty — health care practitioners, false physician's statement, penalty. — 1. Fraudulent procurement or use of disabled-person license plates or windshield placards shall be a class B misdemeanor.

2. Any physician or other health care practitioner authorized to issue a physician's statement or certificate to enable persons to obtain disabled license plates or windshield hanging placards pursuant to section 301.142 who issues, signs, or furnishes such statement or certificate to any person who does not meet one or more of the conditions set forth in subsection 1 of section 301.142, if there is no basis for the diagnosis given, or who issues, signs, or furnishes such statement for a condition, the diagnosis of which is outside the scope of such health care provider's license, is guilty of a class B misdemeanor.

(L. 1999 H.B. 343 § 3, A.L. 2004 S.B. 1233, et al.)

Effective 1-01-05

CROSS REFERENCE:

Fraudulent procurement or use of a disabled person license plate, penalty, 301.142



Section 301.142 Definitions — plates for disabled and placard for windshield, issued when — physician statements, requirements — death of disabled person, effect — lost or stolen placard, replacement of, fee — recertification and review by director, when — penalties for certain fraudulent acts.

Effective 28 Aug 2015

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.142. Definitions — plates for disabled and placard for windshield, issued when — physician statements, requirements — death of disabled person, effect — lost or stolen placard, replacement of, fee — recertification and review by director, when — penalties for certain fraudulent acts. — 1. As used in sections 301.141 to 301.143, the following terms mean:

(1) "Department", the department of revenue;

(2) "Director", the director of the department of revenue;

(3) "Other authorized health care practitioner" includes advanced practice registered nurses licensed pursuant to chapter 335, physician assistants licensed pursuant to chapter 334, chiropractors licensed pursuant to chapter 331, podiatrists licensed pursuant to chapter 330, assistant physicians, physical therapists licensed pursuant to chapter 334, and optometrists licensed pursuant to chapter 336;

(4) "Physically disabled", a natural person who is blind, as defined in section 8.700, or a natural person with medical disabilities which prohibits, limits, or severely impairs one's ability to ambulate or walk, as determined by a licensed physician or other authorized health care practitioner as follows:

(a) The person cannot ambulate or walk fifty or less feet without stopping to rest due to a severe and disabling arthritic, neurological, orthopedic condition, or other severe and disabling condition; or

(b) The person cannot ambulate or walk without the use of, or assistance from, a brace, cane, crutch, another person, prosthetic device, wheelchair, or other assistive device; or

(c) Is restricted by a respiratory or other disease to such an extent that the person's forced respiratory expiratory volume for one second, when measured by spirometry, is less than one liter, or the arterial oxygen tension is less than sixty mm/hg on room air at rest; or

(d) Uses portable oxygen; or

(e) Has a cardiac condition to the extent that the person's functional limitations are classified in severity as class III or class IV according to standards set by the American Heart Association; or

(f) A person's age, in and of itself, shall not be a factor in determining whether such person is physically disabled or is otherwise entitled to disabled license plates and/or disabled windshield hanging placards within the meaning of sections 301.141 to 301.143;

(5) "Physician", a person licensed to practice medicine pursuant to chapter 334;

(6) "Physician's statement", a statement personally signed by a duly authorized person which certifies that a person is disabled as defined in this section;

(7) "Temporarily disabled person", a disabled person as defined in this section whose disability or incapacity is expected to last no more than one hundred eighty days;

(8) "Temporary windshield placard", a placard to be issued to persons who are temporarily disabled persons as defined in this section, certification of which shall be indicated on the physician's statement;

(9) "Windshield placard", a placard to be issued to persons who are physically disabled as defined in this section, certification of which shall be indicated on the physician's statement.

2. Other authorized health care practitioners may furnish to a disabled or temporarily disabled person a physician's statement for only those physical health care conditions for which such health care practitioner is legally authorized to diagnose and treat.

3. A physician's statement shall:

(1) Be on a form prescribed by the director of revenue;

(2) Set forth the specific diagnosis and medical condition which renders the person physically disabled or temporarily disabled as defined in this section;

(3) Include the physician's or other authorized health care practitioner's license number; and

(4) Be personally signed by the issuing physician or other authorized health care practitioner.

4. If it is the professional opinion of the physician or other authorized health care practitioner issuing the statement that the physical disability of the applicant, user, or member of the applicant's household is permanent, it shall be noted on the statement. Otherwise, the physician or other authorized health care practitioner shall note on the statement the anticipated length of the disability which period may not exceed one hundred eighty days. If the physician or health care practitioner fails to record an expiration date on the physician's statement, the director shall issue a temporary windshield placard for a period of thirty days.

5. A physician or other authorized health care practitioner who issues or signs a physician's statement so that disabled plates or a disabled windshield placard may be obtained shall maintain in such disabled person's medical chart documentation that such a certificate has been issued, the date the statement was signed, the diagnosis or condition which existed that qualified the person as disabled pursuant to this section and shall contain sufficient documentation so as to objectively confirm that such condition exists.

6. The medical or other records of the physician or other authorized health care practitioner who issued a physician's statement shall be open to inspection and review by such practitioner's licensing board, in order to verify compliance with this section. Information contained within such records shall be confidential unless required for prosecution, disciplinary purposes, or otherwise required to be disclosed by law.

7. Owners of motor vehicles who are residents of the state of Missouri, and who are physically disabled, owners of motor vehicles operated at least fifty percent of the time by a physically disabled person, or owners of motor vehicles used to primarily transport physically disabled members of the owner's household may obtain disabled person license plates. Such owners, upon application, accompanied by the documents and fees provided for in this section, a current physician's statement which has been issued within ninety days proceeding the date the application is made and proof of compliance with the state motor vehicle laws relating to registration and licensing of motor vehicles, shall be issued motor vehicle license plates for vehicles, other than commercial vehicles with a gross weight in excess of twenty-four thousand pounds, upon which shall be inscribed the international wheelchair accessibility symbol and the word "DISABLED" in addition to a combination of letters and numbers. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130.

8. The director shall further issue, upon request, to such applicant one, and for good cause shown, as the director may define by rule and regulations, not more than two, removable disabled windshield hanging placards for use when the disabled person is occupying a vehicle or when a vehicle not bearing the permanent handicap plate is being used to pick up, deliver, or collect the physically disabled person issued the disabled motor vehicle license plate or disabled windshield hanging placard.

9. No additional fee shall be paid to the director for the issuance of the special license plates provided in this section, except for special personalized license plates and other license plates described in this subsection. Priority for any specific set of special license plates shall be given to the applicant who received the number in the immediately preceding license period subject to the applicant's compliance with the provisions of this section and any applicable rules or regulations issued by the director. If determined feasible by the advisory committee established in section 301.129*, any special license plate issued pursuant to this section may be adapted to also include the international wheelchair accessibility symbol and the word "DISABLED" as prescribed in this section and such plate may be issued to any applicant who meets the requirements of this section and the other appropriate provision of this chapter, subject to the requirements and fees of the appropriate provision of this chapter.

10. Any physically disabled person, or the parent or guardian of any such person, or any not-for-profit group, organization, or other entity which transports more than one physically disabled person, may apply to the director of revenue for a removable windshield placard. The placard may be used in motor vehicles which do not bear the permanent handicap symbol on the license plate. Such placards must be hung from the front, middle rearview mirror of a parked motor vehicle and may not be hung from the mirror during operation. These placards may only be used during the period of time when the vehicle is being used by a disabled person, or when the vehicle is being used to pick up, deliver, or collect a disabled person. When there is no rearview mirror, the placard shall be displayed on the dashboard on the driver's side.

11. The removable windshield placard shall conform to the specifications, in respect to size, color, and content, as set forth in federal regulations published by the Department of Transportation. The removable windshield placard shall be renewed every four years. The director may stagger the expiration dates to equalize workload. Only one removable placard may be issued to an applicant who has been issued disabled person license plates. Upon request, one additional windshield placard may be issued to an applicant who has not been issued disabled person license plates.

12. A temporary windshield placard shall be issued to any physically disabled person, or the parent or guardian of any such person who otherwise qualifies except that the physical disability, in the opinion of the physician, is not expected to exceed a period of one hundred eighty days. The temporary windshield placard shall conform to the specifications, in respect to size, color, and content, as set forth in federal regulations published by the Department of Transportation. The fee for the temporary windshield placard shall be two dollars. Upon request, and for good cause shown, one additional temporary windshield placard may be issued to an applicant. Temporary windshield placards shall be issued upon presentation of the physician's statement provided by this section and shall be displayed in the same manner as removable windshield placards. A person or entity shall be qualified to possess and display a temporary removable windshield placard for six months and the placard may be renewed once for an additional six months if a physician's statement pursuant to this section is supplied to the director of revenue at the time of renewal.

13. Application for license plates or windshield placards issued pursuant to this section shall be made to the director of revenue and shall be accompanied by a statement signed by a licensed physician or other authorized health care practitioner which certifies that the applicant, user, or member of the applicant's household is a physically disabled person as defined by this section.

14. The placard shall be renewable only by the person or entity to which the placard was originally issued. Any placard issued pursuant to this section shall only be used when the physically disabled occupant for whom the disabled plate or placard was issued is in the motor vehicle at the time of parking or when a physically disabled person is being delivered or collected. A disabled license plate and/or a removable windshield hanging placard are not transferable and may not be used by any other person whether disabled or not.

15. At the time the disabled plates or windshield hanging placards are issued, the director shall issue a registration certificate which shall include the applicant's name, address, and other identifying information as prescribed by the director, or if issued to an agency, such agency's name and address. This certificate shall further contain the disabled license plate number or, for windshield hanging placards, the registration or identifying number stamped on the placard. The validated registration receipt given to the applicant shall serve as the registration certificate.

16. The director shall, upon issuing any disabled registration certificate for license plates and/or windshield hanging placards, provide information which explains that such plates or windshield hanging placards are nontransferable, and the restrictions explaining who and when a person or vehicle which bears or has the disabled plates or windshield hanging placards may be used or be parked in a disabled reserved parking space, and the penalties prescribed for violations of the provisions of this act.

17. Every new applicant for a disabled license plate or placard shall be required to present a new physician's statement dated no more than ninety days prior to such application. Renewal applicants will be required to submit a physician's statement dated no more than ninety days prior to such application upon their first renewal occurring on or after August 1, 2005. Upon completing subsequent renewal applications, a physician's statement dated no more than ninety days prior to such application shall be required every fourth year. Such physician's statement shall state the expiration date for the temporary windshield placard. If the physician fails to record an expiration date on the physician's statement, the director shall issue the temporary windshield placard for a period of thirty days. The director may stagger the requirement of a physician's statement on all renewals for the initial implementation of a four-year period.

18. The director of revenue upon receiving a physician's statement pursuant to this subsection shall check with the state board of registration for the healing arts created in section 334.120, or the Missouri state board of nursing established in section 335.021, with respect to physician's statements signed by advanced practice registered nurses, or the Missouri state board of chiropractic examiners established in section 331.090, with respect to physician's statements signed by licensed chiropractors, or with the board of optometry established in section 336.130, with respect to physician's statements signed by licensed optometrists, or the state board of podiatric medicine created in section 330.100, with respect to physician's statements signed by physicians of the foot or podiatrists to determine whether the physician is duly licensed and registered pursuant to law. If such applicant obtaining a disabled license plate or placard presents proof of disability in the form of a statement from the United States Veterans' Administration verifying that the person is permanently disabled, the applicant shall be exempt from the four-year certification requirement of this subsection for renewal of the plate or placard. Initial applications shall be accompanied by the physician's statement required by this section. Notwithstanding the provisions of paragraph (f) of subdivision (4) of subsection 1 of this section, any person seventy-five years of age or older who provided the physician's statement with the original application shall not be required to provide a physician's statement for the purpose of renewal of disabled persons license plates or windshield placards.

19. The boards shall cooperate with the director and shall supply information requested pursuant to this subsection. The director shall, in cooperation with the boards which shall assist the director, establish a list of all Missouri physicians and other authorized health care practitioners and of any other information necessary to administer this section.

20. Where the owner's application is based on the fact that the vehicle is used at least fifty percent of the time by a physically disabled person, the applicant shall submit a statement stating this fact, in addition to the physician's statement. The statement shall be signed by both the owner of the vehicle and the physically disabled person. The applicant shall be required to submit this statement with each application for license plates. No person shall willingly or knowingly submit a false statement and any such false statement shall be considered perjury and may be punishable pursuant to section 301.420.

21. The director of revenue shall retain all physicians' statements and all other documents received in connection with a person's application for disabled license plates and/or disabled windshield placards.

22. The director of revenue shall enter into reciprocity agreements with other states or the federal government for the purpose of recognizing disabled person license plates or windshield placards issued to physically disabled persons.

23. When a person to whom disabled person license plates or a removable or temporary windshield placard or both have been issued dies, the personal representative of the decedent or such other person who may come into or otherwise take possession of the disabled license plates or disabled windshield placard shall return the same to the director of revenue under penalty of law. Failure to return such plates or placards shall constitute a class B misdemeanor.

24. The director of revenue may order any person issued disabled person license plates or windshield placards to submit to an examination by a chiropractor, osteopath, or physician, or to such other investigation as will determine whether such person qualifies for the special plates or placards.

25. If such person refuses to submit or is found to no longer qualify for special plates or placards provided for in this section, the director of revenue shall collect the special plates or placards, and shall furnish license plates to replace the ones collected as provided by this chapter.

26. In the event a removable or temporary windshield placard is lost, stolen, or mutilated, the lawful holder thereof shall, within five days, file with the director of revenue an application and an affidavit stating such fact, in order to purchase a new placard. The fee for the replacement windshield placard shall be four dollars.

27. Fraudulent application, renewal, issuance, procurement or use of disabled person license plates or windshield placards shall be a class A misdemeanor. It is a class B misdemeanor for a physician, chiropractor, podiatrist or optometrist to certify that an individual or family member is qualified for a license plate or windshield placard based on a disability, the diagnosis of which is outside their scope of practice or if there is no basis for the diagnosis.

(L. 1977 H.B. 367, et al. § 1, A.L. 1981 H.B. 511, A.L. 1982 H.B. 1489, A.L. 1983 H.B. 149, et al., A.L. 1986 H.B. 1062 & 929, A.L. 1987 H.B. 605, A.L. 1991 S.B. 177, A.L. 1995 S.B. 70, A.L. 1997 H.B. 389, A.L. 1998 H.B. 1092 merged with H.B. 1410 merged with S.B. 649, A.L. 1999 H.B. 343 merged with S.B. 19, A.L. 2001 S.B. 111, A.L. 2003 H.B. 491, A.L. 2004 S.B. 1233, et al., A.L. 2006 H.B. 1762, A.L. 2007 S.B. 82, A.L. 2010 S.B. 754, A.L. 2015 S.B. 254)

*Section 301.129 was repealed by H.B. 1298 Revision, 2014.

CROSS REFERENCE:

Designated disabled parking spaces, use of, when, 304.079

(1998) Two dollar fee for handicapped tags violated Americans With Disabilities Act, McGarry v. Director, Department of Revenue, 7 F.Supp.2d 1022 (W.D.Mo.).



Section 301.143 Parking space for physically disabled may be established by political subdivisions and others — signs, violations, enforcement, penalty — handicap and handicapped prohibited on signage, when.

Effective 28 Aug 2011

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.143. Parking space for physically disabled may be established by political subdivisions and others — signs, violations, enforcement, penalty — handicap and handicapped prohibited on signage, when. — 1. As used in this section, the term "vehicle" shall have the same meaning given it in section 301.010, and the term "physically disabled" shall have the same meaning given it in section 301.142.

2. Political subdivisions of the state may by ordinance or resolution designate parking spaces for the exclusive use of vehicles which display a distinguishing license plate or card issued pursuant to section 301.071 or 301.142. Owners of private property used for public parking shall also designate parking spaces for the exclusive use of vehicles which display a distinguishing license plate or card issued pursuant to section 301.071 or 301.142. Whenever a political subdivision or owner of private property so designates a parking space, the space shall be indicated by a sign upon which shall be inscribed the international symbol of accessibility and may also include any appropriate wording such as "Accessible Parking" to indicate that the space is reserved for the exclusive use of vehicles which display a distinguishing license plate or card. The sign described in this subsection shall also state, or an additional sign shall be posted below or adjacent to the sign stating, the following: "$50 to $300 fine.". Beginning August 28, 2011, when any political subdivision or owner of private property restripes a parking lot or constructs a new parking lot, one in every four accessible spaces, but not less than one, shall be served by an access aisle a minimum of ninety-six inches wide and shall be designated "lift van accessible only" with signs that meet the requirements of the federal Americans with Disabilities Act, as amended, and any rules or regulations established pursuant thereto.

3. Any political subdivision, by ordinance or resolution, and any person or corporation in lawful possession of a public off-street parking facility or any other owner of private property may designate reserved parking spaces for the exclusive use of vehicles which display a distinguishing license plate or card issued pursuant to section 301.071 or 301.142 as close as possible to the nearest accessible entrance. Such designation shall be made by posting immediately adjacent to, and visible from, each space, a sign upon which is inscribed the international symbol of accessibility, and may also include any appropriate wording to indicate that the space is reserved for the exclusive use of vehicles which display a distinguishing license plate or card.

4. The local police or sheriff's department may cause the removal of any vehicle not displaying a distinguishing license plate or card on which is inscribed the international symbol of accessibility and the word "disabled" issued pursuant to section 301.142 or a "disabled veteran" license plate issued pursuant to section 301.071 or a distinguishing license plate or card issued by any other state from a space designated for physically disabled persons if there is posted immediately adjacent to, and readily visible from, such space a sign on which is inscribed the international symbol of accessibility and may include any appropriate wording to indicate that the space is reserved for the exclusive use of vehicles which display a distinguishing license plate or card. Any person who parks in a space reserved for physically disabled persons and is not displaying distinguishing license plates or a card is guilty of an infraction and upon conviction thereof shall be punished by a fine of not less than fifty dollars nor more than three hundred dollars. Any vehicle which has been removed and which is not properly claimed within thirty days thereafter shall be considered to be an abandoned vehicle.

5. Spaces designated for use by vehicles displaying the distinguishing "disabled" license plate issued pursuant to section 301.142 or 301.071 shall meet the requirements of the federal Americans with Disabilities Act, as amended, and any rules or regulations established pursuant thereto. Notwithstanding the other provisions of this section, on-street parking spaces designated by political subdivisions in residential areas for the exclusive use of vehicles displaying a distinguishing license plate or card issued pursuant to section 301.071 or 301.142 shall meet the requirements of the federal Americans with Disabilities Act pursuant to this subsection and any such space shall have clearly and visibly painted upon it the international symbol of accessibility and any curb adjacent to the space shall be clearly and visibly painted blue.

6. Any person who, without authorization, uses a distinguishing license plate or card issued pursuant to section 301.071 or 301.142 to park in a parking space reserved under authority of this section shall be guilty of a class B misdemeanor.

7. Law enforcement officials may enter upon private property open to public use to enforce the provisions of this section and section 301.142, including private property designated by the owner of such property for the exclusive use of vehicles which display a distinguishing license plate or card issued pursuant to section 301.071 or 301.142.

8. Nonconforming signs or spaces otherwise required pursuant to this section which are in use prior to August 28, 2011, shall not be in violation of this section during the useful life of such signs or spaces. Under no circumstances shall the useful life of the nonconforming signs or spaces be extended by means other than those means used to maintain any sign or space on the owner's property which is not used for vehicles displaying a disabled license plate.

9. Beginning August 28, 2011, all new signs erected under this section shall not contain the words "Handicap Parking" or "Handicapped Parking".

(L. 1981 H.B. 511 § 8, A.L. 1986 H.B. 1062 & 929, A.L. 1997 H.B. 389, A.L. 1998 H.B. 1410, A.L. 2004 S.B. 1233, et al., A.L. 2011 H.B. 555)



Section 301.144 Personalized license plates, appearance, fees — new plates every three years without charge — obscene or offensive plates prohibited — amateur radio operators, plates, how marked — repossessed vehicles, placards — retired U.S. military plates, how marked.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.144. Personalized license plates, appearance, fees — new plates every three years without charge — obscene or offensive plates prohibited — amateur radio operators, plates, how marked — repossessed vehicles, placards — retired U.S. military plates, how marked. — 1. The director of revenue shall establish and issue special personalized license plates containing letters or numbers or combinations of letters and numbers. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130. Any person desiring to obtain a special personalized license plate for any motor vehicle the person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight shall apply to the director of revenue on a form provided by the director and shall pay a fee of fifteen dollars in addition to the regular registration fees. The director of revenue shall issue rules and regulations setting the standards and establishing the procedure for application for and issuance of the special personalized license plates and shall provide a deadline each year for the applications. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2001, shall be invalid and void. No two owners shall be issued identical plates. An owner shall make a new application and pay a new fee each year such owner desires to obtain or retain special personalized license plates; however, notwithstanding the provisions of subsection 8 of section 301.130 to the contrary, the director shall allow the special personalized license plates to be replaced with new plates every three years without any additional charge, above the fee established in this section, to the renewal applicant. Any person currently in possession of an approved personalized license plate shall have first priority on that particular plate for each of the following years that timely and appropriate application is made.

2. Upon application for a personalized plate by the owner of a motor vehicle for which the owner has no registration plate available for transfer as prescribed by section 301.140, the director shall issue a temporary permit authorizing the operation of the motor vehicle until the personalized plate is issued.

3. No personalized license plates shall be issued containing any letters, numbers or combination of letters and numbers which are obscene, profane, patently offensive or contemptuous of a racial or ethnic group, or offensive to good taste or decency, or would present an unreasonable danger to the health or safety of the applicant, of other users of streets and highways, or of the public in any location where the vehicle with such a plate may be found. The director may recall any personalized license plates, including those issued prior to August 28, 1992, if the director determines that the plates are obscene, profane, patently offensive or contemptuous of a racial or ethnic group, or offensive to good taste or decency, or would present an unreasonable danger to the health or safety of the applicant, of other users of streets and highways, or of the public in any location where the vehicle with such a plate may be found. Where the director recalls such plates pursuant to the provisions of this subsection, the director shall reissue personalized license plates to the owner of the motor vehicle for which they were issued at no charge, if the new plates proposed by the owner of the motor vehicle meet the standards established pursuant to this section. The director shall not apply the provisions of this statute in a way that violates the Missouri or United States Constitutions as interpreted by the courts with controlling authority in the state of Missouri. The primary purpose of motor vehicle license plates is to identify motor vehicles. Nothing in the issuance of a personalized license plate creates a designated or limited public forum. Nothing contained in this subsection shall be interpreted to prohibit the use of license plates, which are no longer valid for registration purposes, as collector’s items or for decorative purposes.

4. The director may also establish categories of special license plates from which license plates may be issued. Any such person, other than a person exempted from the additional fee pursuant to subsection 7 of this section, that desires a personalized special license plate from any such category shall pay the same additional fee and make the same kind of application as that required by subsection 1 of this section, and the director shall issue such plates in the same manner as other personalized special license plates are issued.

5. The director of revenue shall issue to residents of the state of Missouri who hold an unrevoked and unexpired official amateur radio license issued by the Federal Communications Commission, upon application and upon payment of the additional fee specified in subsection 1 of this section, except for a person exempted from the additional fee pursuant to subsection 7 of this section, personalized special license plates bearing the official amateur radio call letters assigned by the Federal Communications Commission to the applicant with the words “AMATEUR RADIO” in place of the words “SHOW-ME STATE”. The application shall be accompanied by a statement stating that the applicant has an unrevoked and unexpired amateur radio license issued by the Federal Communications Commission and the official radio call letters assigned by the Federal Communications Commission to the applicant. An owner making a new application and paying a new fee to retain an amateur radio license plate may request a replacement plate with the words “AMATEUR RADIO” in place of the words “SHOW-ME STATE”. If application is made to retain a plate that is three years old or older, the replacement plate shall be issued upon the payment of required fees.

6. Notwithstanding any other provision to the contrary, any business that repossesses motor vehicles or trailers and sells or otherwise disposes of them shall be issued a placard displaying the word “Repossessed”, provided such business pays the license fees presently required of a manufacturer, distributor, or dealer in section 301.560. Such placard shall bear a number and shall be in such form as the director of revenue shall determine, and shall be only used for demonstrations when displayed substantially as provided for number plates on the rear of the repossessed motor vehicle or trailer.

7. Notwithstanding any provision of law to the contrary, any person who has retired from any branch of the United States Armed Forces or reserves, the United States Coast Guard or reserve, the United States Merchant Marines or reserve, the National Guard, or any subdivision of any such services shall be exempt from the additional fee required for personalized license plates issued pursuant to section 301.441. As used in this subsection, “retired” means having served twenty or more years in the appropriate branch of service and having received an honorable discharge.

(L. 1977 H.B. 367, et al. § 2, A.L. 1979 S.B. 12, A.L. 1983 H.B. 149, et al., A.L. 1984 S.B. 505 & 471, A.L. 1989 S.B. 209, A.L. 1992 S.B. 607, A.L. 1993 S.B. 329, A.L. 1995 S.B. 3 and A.L. 1995 S.B. 70, A.L. 2001 S.B. 13, A.L. 2002 H.B. 2008, A.L. 2004 S.B. 1233, et al., A.L. 2007 S.B. 82, A.L. 2016 H.B. 2380)

(1990) Where statute explicitly provides that no plate shall be issued containing any profane or obscene word or phrase, department of revenue regulation purporting to prohibit inflammatory or patently offensive words or phrases or words conflicting with overriding public policy from appearing on personalized license plates went beyond authority granted by statute and regulation was void to extent it exceeded authority in statute. Carr v. Director of Revenue, 799 S.W.2d 124 (Mo. App.).

(2000) The phrase “contrary to public policy” used in subsection 2 of section 301.144 is unreasonably broad and vague and creates standardless discretion in a government official and is unconstitutional. Lewis v. Wilson, 89 F.Supp.2d 1082 (E.D.Mo.).



Section 301.145 Congressional Medal of Honor, special license plates.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.145. Congressional Medal of Honor, special license plates. — Any person who has been awarded the Congressional Medal of Honor may apply for special motor vehicle license plates for any vehicle he or she owns, either solely or jointly, other than commercial vehicles weighing over twenty-four thousand pounds, as provided in this section. Any such person shall make application for the special license plates on a form provided by the director of revenue and furnish such proof of receipt of the Congressional Medal of Honor as the director may require. The director shall then issue license plates bearing the words “CONGRESSIONAL MEDAL OF HONOR” in a form prescribed by the advisory committee established in section 301.129*, except that such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130. There shall be no limit on the number of license plates any person qualified under this section may obtain so long as each set of license plates issued under this section is issued for vehicles owned solely or jointly by such person. License plates issued under this section shall not be transferable to any other person except that any registered co-owner of the motor vehicle may operate the motor vehicle for the duration of the year licensed in the event of the death of the qualified person.

(L. 1986 H.B. 1062 & 929, A.L. 1995 S.B. 70, A.L. 2016 H.B. 2380)

*Section 301.129 was repealed by H.B. 1298 Revision, 2014.



Section 301.146 Law enforcement or public safety agency may request special licenses, granted when — confidentiality.

Effective 01 Jan 1997, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.146. Law enforcement or public safety agency may request special licenses, granted when — confidentiality. — 1. Any federal, state, county or municipal law enforcement or public safety agency may request the issuance of special license plates and drivers licenses. Upon receipt of such a request, the director of revenue shall determine whether or not the special license plates and drivers licenses are to be used for a legitimate law enforcement or public safety purpose and if he so determines then the director of revenue shall issue the special license plates and drivers licenses subject to such conditions as he shall decide, in a form prescribed by the advisory committee established in section 301.129*, except that such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130. All decisions of the director of revenue relating to the special law enforcement or public safety license plates or drivers licenses shall be final.

2. Notwithstanding any other provision of law to the contrary, records pertaining to the request for, issuance of, retention of or disposal of special license plates and drivers licenses issued for law enforcement or public safety purposes as provided for in this section shall not be subject to public disclosure and shall be held by the department of revenue in such a way as to keep these records confidential.

(L. 1986 H.B. 957 § 1, A.L. 1995 S.B. 70)

Effective 1-01-97

*Section 301.129 was repealed by H.B. 1298 Revision, 2014.



Section 301.147 Biennial registration, requirements, fee — rulemaking authority, procedure — staggering registration periods.

Effective 01 Jul 2015, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.147. Biennial registration, requirements, fee — rulemaking authority, procedure — staggering registration periods. — 1. Notwithstanding the provisions of section 301.020 to the contrary, beginning July 1, 2000, the director of revenue may provide owners of motor vehicles, other than commercial motor vehicles licensed in excess of fifty-four thousand pounds gross weight, the option of biennially registering motor vehicles. Any vehicle manufactured as an even-numbered model year vehicle shall be renewed each even-numbered calendar year and any such vehicle manufactured as an odd-numbered model year vehicle shall be renewed each odd-numbered calendar year, subject to the following requirements:

(1) The fee collected at the time of biennial registration shall include the annual registration fee plus a pro rata amount for the additional twelve months of the biennial registration;

(2) Presentation of all documentation otherwise required by law for vehicle registration including, but not limited to, a personal property tax receipt or certified statement for the preceding year that no such taxes were due as set forth in section 301.025, proof of a motor vehicle safety inspection and any applicable emission inspection conducted within sixty days prior to the date of application and proof of insurance as required by section 303.026.

2. The director of revenue may prescribe rules and regulations for the effective administration of this section. The director is authorized to adopt those rules that are reasonable and necessary to accomplish the limited duties specifically delegated within this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is promulgated pursuant to the authority delegated in this section shall become effective only if it has been promulgated pursuant to the provisions of chapter 536. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after July 1, 2000, shall be invalid and void.

3. The director of revenue shall have the authority to stagger the registration period of motor vehicles other than commercial motor vehicles licensed in excess of twelve thousand pounds gross weight. Once the owner of a motor vehicle chooses the option of biennial registration, such registration must be maintained for the full twenty-four month period.

(L. 1999 S.B. 19, A.L. 2003 S.B. 54, A.L. 2012 S.B. 470 merged with S.B. 568)

Effective 7-01-15



Section 301.149 Proof of insurance by electronic image permitted, when — mobile electronic device defined.

Effective 28 Aug 2013

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.149. Proof of insurance by electronic image permitted, when — mobile electronic device defined. — 1. Notwithstanding any law to the contrary, proof of financial responsibility required for vehicle registration under section 301.147 may be provided by displaying an electronic image of an insurance identification card on a mobile electronic device.

2. Whenever a person presents a mobile electronic device as proof of financial responsibility to any employee of the department of revenue or any agent authorized by the department of revenue under section 136.055 to register motor vehicles and trailers, the person presenting such mobile electronic device shall assume all liability for any damage that may occur to the mobile electronic device, except for damage willfully or maliciously caused by a department employee or agent.

3. When a person provides evidence of financial responsibility using a mobile electronic device pursuant to this section to any employee of the department of revenue or any agent authorized by the department of revenue under section 136.055 to register motor vehicles and trailers, such employees or agents shall only view the evidence of financial responsibility and shall not view any other content on the mobile electronic device.

4. As used in this section, the term "mobile electronic device" means any small handheld computing or communications device that has a display screen with a touch input or a miniature keyboard.

(L. 2013 H.B. 322)



Section 301.150 Sale of vehicle, procedure to follow — use of voided plates, penalty for.

Effective 28 Aug 2009

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.150. Sale of vehicle, procedure to follow — use of voided plates, penalty for. — 1. License plates issued to owners of motor vehicles registered pursuant to the monthly series system of registration as provided in section 301.030 shall be removed on the sale or transfer of ownership of such vehicles. The plates, if still current, may thereafter be retained and preserved by the person to whom issued, to be fastened to such other motor vehicles as such person shall thereafter register in the person's name.

2. If application for registration of another motor vehicle is not made to the director of revenue within one year following the sale or transfer of ownership of a motor vehicle, the license plates held by the person who sold or transferred ownership of such motor vehicle shall be declared void, and new license plates bearing the same numbers may be issued to another registrant.

3. It shall be unlawful to fasten voided plates to any motor vehicle. Violation of this section shall be punishable under section 301.440.

(L. 1947 V. I p. 380 § 8369e, A.L. 1969 S.B. 242, A.L. 1977 H.B. 367, et al., A.L. 1996 H.B. 1047, A.L. 2009 H.B. 683)



Section 301.160 License plate prima facie evidence fees paid.

Effective 28 Aug 1987

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.160. License plate prima facie evidence fees paid. — Upon approval of the application for registration of a motor vehicle or trailer and when the required fee has been paid to the department of revenue, the department shall forward or deliver to the applicant the registration receipt and the number of license plates prescribed for the vehicle or trailer by section 301.130, or renewal tabs if appropriate. The attachment to the motor vehicle or trailer specified in the application of current license plates shall be prima facie evidence that the fees have been paid for such license.

(RSMo 1939 § 8403, A.L. 1945 p. 1223, A.L. 1945 p. 1194, A.L. 1987 S.B. 3)

Prior revision: 1929 § 7785



Section 301.175 Maintenance trip permits for local commercial vehicle — definition — disposition of fees — utility emergencies, use of local commercial vehicles to restore service beyond license zone.

Effective 28 Aug 1989

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.175. Maintenance trip permits for local commercial vehicle — definition — disposition of fees — utility emergencies, use of local commercial vehicles to restore service beyond license zone. — 1. Upon the application for and payment of a fee of five dollars the director of revenue shall issue a maintenance trip permit at any office issuing motor vehicle license plates. Any holder of a local commercial motor vehicle license may apply for the maintenance trip permit by certifying on the application for such a permit that the permit will be used solely for the purpose of operating the motor vehicle and its mounted equipment, while empty, to or from a place of repair or maintenance, or place where its mounted equipment may be repaired or replaced, beyond the twenty-five mile license zone. The agent or deputy of the director who issues the permit shall enter on such permit the name of the registered owner of the vehicle, the address of the place to which the vehicle is registered, the place of origin for the trip, the destination for the trip, the number of the local commercial license issued for that vehicle, the vehicle make and year model, and the date, time and place of issuance.

2. Possession of a duly issued permit shall entitle the operator of a locally licensed commercial vehicle to operate the vehicle beyond the twenty-five mile commercial zone for which licensed for the purposes set out in subsection 1 of this section.

3. "Maintenance trip permit", as used in this section, means a trip permit issued as a supplement to a local commercial license for the sole purpose of allowing the operation of a vehicle licensed as a local commercial vehicle, while empty, to or from a place of repair or maintenance within a period of ten days from the time of issuance.

4. All fees collected by the director of revenue under the provisions of this section shall be deposited with the state treasurer to the credit of the state highways and transportation department fund.

5. Notwithstanding any other provision of law to the contrary, whenever a public utility, as defined in section 386.020, has customers without utility service due to a weather-related or other type of emergency, the public utility may use locally licensed commercial vehicles to make service restoration trips to the areas of the service outages, even if such areas are outside the twenty-five-mile commercial license zone. The vehicles may operate in the areas of service outages until service is restored, and then such vehicles may make the return trip to their local area.

(L. 1965 p. 469 § 1, A.L. 1989 S.B. 238)



Section 301.190 Certificate of registration — application, contents — special requirements, certain vehicles — fees — failure to obtain within time limit, delinquency penalty — duration of certificate — unlawful to operate without certificate — certain vehicles brought into state in a wrecked or damaged condition or after being towed, inspection — certain vehicles previously registered in other states, designation — reconstructed motor vehicles, procedure.

Effective 28 Aug 2015

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.190. Certificate of registration — application, contents — special requirements, certain vehicles — fees — failure to obtain within time limit, delinquency penalty — duration of certificate — unlawful to operate without certificate — certain vehicles brought into state in a wrecked or damaged condition or after being towed, inspection — certain vehicles previously registered in other states, designation — reconstructed motor vehicles, procedure. — 1. No certificate of registration of any motor vehicle or trailer, or number plate therefor, shall be issued by the director of revenue unless the applicant therefor shall make application for and be granted a certificate of ownership of such motor vehicle or trailer, or shall present satisfactory evidence that such certificate has been previously issued to the applicant for such motor vehicle or trailer. Application shall be made within thirty days after the applicant acquires the motor vehicle or trailer, unless the motor vehicle was acquired under section 301.213 in which case the applicant shall make application within thirty days after receiving title from the dealer, upon a blank form furnished by the director of revenue and shall contain the applicant's identification number, a full description of the motor vehicle or trailer, the vehicle identification number, and the mileage registered on the odometer at the time of transfer of ownership, as required by section 407.536, together with a statement of the applicant's source of title and of any liens or encumbrances on the motor vehicle or trailer, provided that for good cause shown the director of revenue may extend the period of time for making such application. When an owner wants to add or delete a name or names on an application for certificate of ownership of a motor vehicle or trailer that would cause it to be inconsistent with the name or names listed on the notice of lien, the owner shall provide the director with documentation evidencing the lienholder's authorization to add or delete a name or names on an application for certificate of ownership.

2. The director of revenue shall use reasonable diligence in ascertaining whether the facts stated in such application are true and shall, to the extent possible without substantially delaying processing of the application, review any odometer information pertaining to such motor vehicle that is accessible to the director of revenue. If satisfied that the applicant is the lawful owner of such motor vehicle or trailer, or otherwise entitled to have the same registered in his name, the director shall thereupon issue an appropriate certificate over his signature and sealed with the seal of his office, procured and used for such purpose. The certificate shall contain on its face a complete description, vehicle identification number, and other evidence of identification of the motor vehicle or trailer, as the director of revenue may deem necessary, together with the odometer information required to be put on the face of the certificate pursuant to section 407.536, a statement of any liens or encumbrances which the application may show to be thereon, and, if ownership of the vehicle has been transferred, the name of the state issuing the transferor's title and whether the transferor's odometer mileage statement executed pursuant to section 407.536 indicated that the true mileage is materially different from the number of miles shown on the odometer, or is unknown.

3. The director of revenue shall appropriately designate on the current and all subsequent issues of the certificate the words "Reconstructed Motor Vehicle", "Motor Change Vehicle", "Specially Constructed Motor Vehicle", or "Non-USA-Std Motor Vehicle", as defined in section 301.010. Effective July 1, 1990, on all original and all subsequent issues of the certificate for motor vehicles as referenced in subsections 2 and 3 of section 301.020, the director shall print on the face thereof the following designation: "Annual odometer updates may be available from the department of revenue.". On any duplicate certificate, the director of revenue shall reprint on the face thereof the most recent of either:

(1) The mileage information included on the face of the immediately prior certificate and the date of purchase or issuance of the immediately prior certificate; or

(2) Any other mileage information provided to the director of revenue, and the date the director obtained or recorded that information.

4. The certificate of ownership issued by the director of revenue shall be manufactured in a manner to prohibit as nearly as possible the ability to alter, counterfeit, duplicate, or forge such certificate without ready detection. In order to carry out the requirements of this subsection, the director of revenue may contract with a nonprofit scientific or educational institution specializing in the analysis of secure documents to determine the most effective methods of rendering Missouri certificates of ownership nonalterable or noncounterfeitable.

5. The fee for each original certificate so issued shall be eight dollars and fifty cents, in addition to the fee for registration of such motor vehicle or trailer. If application for the certificate is not made within thirty days after the vehicle is acquired by the applicant, or where the motor vehicle was acquired under section 301.213 and the applicant fails to make application within thirty days after receiving title from the dealer, a delinquency penalty fee of twenty-five dollars for the first thirty days of delinquency and twenty-five dollars for each thirty days of delinquency thereafter, not to exceed a total of two hundred dollars, but such penalty may be waived by the director for a good cause shown. If the director of revenue learns that any person has failed to obtain a certificate within thirty days after acquiring a motor vehicle or trailer, or where the motor vehicle was acquired under section 301.213 and the applicant fails to make application within thirty days after receiving title from the dealer, or has sold a vehicle without obtaining a certificate, he shall cancel the registration of all vehicles registered in the name of the person, either as sole owner or as a co-owner, and shall notify the person that the cancellation will remain in force until the person pays the delinquency penalty fee provided in this section, together with all fees, charges and payments which the person should have paid in connection with the certificate of ownership and registration of the vehicle. The certificate shall be good for the life of the motor vehicle or trailer so long as the same is owned or held by the original holder of the certificate and shall not have to be renewed annually.

6. Any applicant for a certificate of ownership requesting the department of revenue to process an application for a certificate of ownership in an expeditious manner requiring special handling shall pay a fee of five dollars in addition to the regular certificate of ownership fee.

7. It is unlawful for any person to operate in this state a motor vehicle or trailer required to be registered under the provisions of the law unless a certificate of ownership has been applied for as provided in this section.

8. Before an original Missouri certificate of ownership is issued, an inspection of the vehicle and a verification of vehicle identification numbers shall be made by the Missouri state highway patrol on vehicles for which there is a current title issued by another state if a Missouri salvage certificate of title has been issued for the same vehicle but no prior inspection and verification has been made in this state, except that if such vehicle has been inspected in another state by a law enforcement officer in a manner comparable to the inspection process in this state and the vehicle identification numbers have been so verified, the applicant shall not be liable for the twenty-five dollar inspection fee if such applicant submits proof of inspection and vehicle identification number verification to the director of revenue at the time of the application. The applicant, who has such a title for a vehicle on which no prior inspection and verification have been made, shall pay a fee of twenty-five dollars for such verification and inspection, payable to the director of revenue at the time of the request for the application, which shall be deposited in the state treasury to the credit of the state highways and transportation department fund.

9. Each application for an original Missouri certificate of ownership for a vehicle which is classified as a reconstructed motor vehicle, specially constructed motor vehicle, kit vehicle, motor change vehicle, non-USA-std motor vehicle, or other vehicle as required by the director of revenue shall be accompanied by a vehicle examination certificate issued by the Missouri state highway patrol, or other law enforcement agency as authorized by the director of revenue. The vehicle examination shall include a verification of vehicle identification numbers and a determination of the classification of the vehicle. The owner of a vehicle which requires a vehicle examination certificate shall present the vehicle for examination and obtain a completed vehicle examination certificate prior to submitting an application for a certificate of ownership to the director of revenue. Notwithstanding any provision of the law to the contrary, an owner presenting a motor vehicle which has been issued a salvage title and which is ten years of age or older to a vehicle examination described in this subsection in order to obtain a certificate of ownership with the designation prior salvage motor vehicle shall not be required to repair or restore the vehicle to its original appearance in order to pass or complete the vehicle examination. The fee for the vehicle examination application shall be twenty-five dollars and shall be collected by the director of revenue at the time of the request for the application and shall be deposited in the state treasury to the credit of the state highways and transportation department fund. If the vehicle is also to be registered in Missouri, the safety inspection required in chapter 307 and the emissions inspection required under chapter 643 shall be completed and the fees required by section 307.365 and section 643.315 shall be charged to the owner.

10. When an application is made for an original Missouri certificate of ownership for a motor vehicle previously registered or titled in a state other than Missouri or as required by section 301.020, it shall be accompanied by a current inspection form certified by a duly authorized official inspection station as described in chapter 307. The completed form shall certify that the manufacturer's identification number for the vehicle has been inspected, that it is correctly displayed on the vehicle and shall certify the reading shown on the odometer at the time of inspection. The inspection station shall collect the same fee as authorized in section 307.365 for making the inspection, and the fee shall be deposited in the same manner as provided in section 307.365. If the vehicle is also to be registered in Missouri, the safety inspection required in chapter 307 and the emissions inspection required under chapter 643 shall be completed and only the fees required by section 307.365 and section 643.315 shall be charged to the owner. This section shall not apply to vehicles being transferred on a manufacturer's statement of origin.

11. Motor vehicles brought into this state in a wrecked or damaged condition or after being towed as an abandoned vehicle pursuant to another state's abandoned motor vehicle procedures shall, in lieu of the inspection required by subsection 10 of this section, be inspected by the Missouri state highway patrol in accordance with subsection 9 of this section. If the inspection reveals the vehicle to be in a salvage or junk condition, the director shall so indicate on any Missouri certificate of ownership issued for such vehicle. Any salvage designation shall be carried forward on all subsequently issued certificates of title for the motor vehicle.

12. When an application is made for an original Missouri certificate of ownership for a motor vehicle previously registered or titled in a state other than Missouri, and the certificate of ownership has been appropriately designated by the issuing state as a reconstructed motor vehicle, motor change vehicle, specially constructed motor vehicle, or prior salvage vehicle, the director of revenue shall appropriately designate on the current Missouri and all subsequent issues of the certificate of ownership the name of the issuing state and such prior designation. The absence of any prior designation shall not relieve a transferor of the duty to exercise due diligence with regard to such certificate of ownership prior to the transfer of a certificate. If a transferor exercises any due diligence with regard to a certificate of ownership, the legal transfer of a certificate of ownership without any designation that is subsequently discovered to have or should have had a designation shall be a transfer free and clear of any liabilities of the transferor associated with the missing designation.

13. When an application is made for an original Missouri certificate of ownership for a motor vehicle previously registered or titled in a state other than Missouri, and the certificate of ownership has been appropriately designated by the issuing state as non-USA-std motor vehicle, the director of revenue shall appropriately designate on the current Missouri and all subsequent issues of the certificate of ownership the words "Non-USA-Std Motor Vehicle".

14. The director of revenue and the superintendent of the Missouri state highway patrol shall make and enforce rules for the administration of the inspections required by this section.

15. Each application for an original Missouri certificate of ownership for a vehicle which is classified as a reconstructed motor vehicle, manufactured forty or more years prior to the current model year, and which has a value of three thousand dollars or less shall be accompanied by:

(1) A proper affidavit submitted by the owner explaining how the motor vehicle or trailer was acquired and, if applicable, the reasons a valid certificate of ownership cannot be furnished;

(2) Photocopies of receipts, bills of sale establishing ownership, or titles, and the source of all major component parts used to rebuild the vehicle;

(3) A fee of one hundred fifty dollars in addition to the fees described in subsection 5 of this section. Such fee shall be deposited in the state treasury to the credit of the state highways and transportation department fund; and

(4) An inspection certificate, other than a motor vehicle examination certificate required under subsection 9 of this section, completed and issued by the Missouri state highway patrol, or other law enforcement agency as authorized by the director of revenue. The inspection performed by the highway patrol or other authorized local law enforcement agency shall include a check for stolen vehicles.

­­

­

(RSMo 1939 § 8382, A.L. 1947 V. I p. 380, A.L. 1965 p. 470, A.L. 1981 H.B. 511, A.L. 1983 H.B. 149, et al., A.L. 1984 H.B. 1045, A.L. 1985 H.B. 280, et al., A.L. 1986 H.B. 1367 & 1573, A.L. 1986 H.B. 1153, A.L. 1987 H.B. 605, A.L. 1988 H.B. 1581, A.L. 1989 H.B. 211, A.L. 1990 H.B. 1279, A.L. 1992 H.B. 884, A.L. 1997 S.B. 361, A.L. 1999 S.B. 19, A.L. 2003 H.B. 600, A.L. 2004 S.B. 1233, et al., A.L. 2005 H.B. 487 merged with S.B. 488, A.L. 2006 S.B. 583, A.L. 2007 S.B. 82, A.L. 2009 H.B. 269, A.L. 2012 H.B. 1150 merged with S.B. 568, A.L. 2015 S.B. 456)

CROSS REFERENCE:

Security interests in motor vehicles and trailers to be shown on certificate of title, 301.600

(1957) Where title to vehicle issued by state of Texas was duly assigned under the Texas law to Missouri resident, it transferred title to the vehicle, and transferee could maintain action for wrongful conversion of the vehicle. Garrison v. J. L. Querner Truck Lines (A.), 308 S.W.2d 315.



Section 301.191 Certificate of ownership, homemade trailers — inspection, fee — manufacturers' identifying number plate.

Effective 28 Aug 1999

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.191. Certificate of ownership, homemade trailers — inspection, fee — manufacturers' identifying number plate. — 1. When an application is made for an original Missouri certificate of ownership for a previously untitled trailer sixteen feet or more in length which is stated to be homemade, the applicant shall present a certificate of inspection as provided in this section. No certificate of ownership shall be issued for such a homemade trailer if no certificate of inspection is presented.

2. As used in this section, "homemade" means made by a person who is not a manufacturer using readily distinguishable manufacturers' identifying numbers or a statement of origin.

3. Every person constructing a homemade trailer sixteen feet or more in length shall obtain an inspection from the sheriff of his or her county of residence or from the Missouri state highway patrol prior to applying for a certificate of ownership. If the person constructing the trailer sells or transfers the trailer prior to applying for a certificate of ownership, the sheriff's or the Missouri state highway patrol's certificate of inspection shall be transferred with the trailer.

4. A fee of ten dollars shall be paid for the inspection. If the inspection is completed by the sheriff, the proceeds from the inspections shall be deposited by the sheriff within thirty days into the county law enforcement fund if one exists; otherwise into the county general revenue fund. If the inspection is completed by the Missouri state highway patrol, the applicant shall pay the ten dollar inspection fee to the director of revenue at the time of application for a certificate of ownership for the homemade trailer. The fee shall be deposited in the state treasury to the credit of the state highway fund.

5. The sheriff or Missouri state highway patrol shall inspect the trailer and certify it if the trailer appears to be homemade. The sheriff or Missouri state highway patrol may request the owner to provide any documents or other evidence showing that the trailer was homemade. When a trailer is certified by the sheriff, the sheriff may stamp a permanent identifying number in the tongue of the frame. The certificate of inspection shall be on a form designed and provided by the director of revenue.

6. Upon presentation of the certificate of inspection and all applicable documents and fees including the identification plate fee provided in section 301.380, the director of revenue shall issue a readily distinguishable manufacturers' identifying number plate. The identification number plate shall be affixed to the tongue of the trailer's frame.

7. The sheriff or Missouri state highway patrol may seize any trailer which has been stolen or has identifying numbers obliterated or removed. The sheriff or Missouri state highway patrol may hold the trailer as evidence while an investigation is conducted. The trailer shall be returned if no related criminal charges are filed within thirty days or when the charges are later dropped or dismissed or when the owner is acquitted.

(L. 1998 H.B. 1528, A.L. 1999 S.B. 19)



Section 301.192 Bonded vehicles, certificate of ownership may be issued, requirements — bond, release of, when.

Effective 28 Aug 1990

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.192. Bonded vehicles, certificate of ownership may be issued, requirements — bond, release of, when. — 1. In addition to any other requirements of section 301.190, when application is made for a certificate of ownership for a motor vehicle or trailer seven years old or older and the value of vehicle does not exceed three thousand dollars, for which no record of any prior application for a certificate of ownership exists in the records of the director of revenue or for which the records of the director of revenue reflect incomplete or conflicting documentation of ownership, the director of revenue may issue a certificate of ownership, not less than thirty days after receiving the completed application, provided it is accompanied by:

(1) An affidavit explaining how the motor vehicle or trailer was acquired and the reasons a valid certificate of ownership cannot be furnished;

(2) Presentation of all evidence of ownership in the applicant's possession;

(3) Title verification from a state in which the vehicle was previously titled or registered if known, provided the vehicle was so previously titled or registered;

(4) A notarized lien release from any lienholder of record;

(5) A vehicle examination certificate issued by the Missouri state highway patrol, or other law enforcement agency as authorized by the director of revenue. The vehicle examination shall include a verification of the vehicle's identification number and a determination that the vehicle has not been reported stolen in Missouri or any other state. The fee for the vehicle examination certificate shall be twenty-five dollars and shall be collected by the director of revenue at the time of the request for the application;

(6) A statement certifying the odometer reading of the motor vehicle if less than ten years of age; and

(7) A surety bond or a suitable financial security instrument in a form prescribed by the director of revenue and executed by the applicant and a person authorized to conduct surety business in this state. The bond shall be an amount equal to two times the value of the vehicle as determined by the Kelly Blue Book, NADA Used Car Guide or two appraisals from a licensed motor vehicle dealer. The bond shall be for a minimum of one hundred dollars and conditioned to indemnify any prior owner or lienholder and any subsequent purchaser of the vehicle or person acquiring any security interest in it, and their respective successors in interest, against any expense, loss or damage including reasonable attorneys fees, by reason of the issuance of the certificate of ownership of the vehicle or on account of any defect in or undisclosed security interest upon the right, title and interest of the applicant in and to the vehicle. Any such interested person has a right of action to recover on the bond for any breach of its conditions, but the aggregate liability of the surety to all persons shall not exceed the amount of the bond. The bond shall be returned at the end of three years, unless the department has been notified of the pendency of an action to recover on the bond.

2. Upon satisfaction with the genuineness of the application and supporting documents, the director of revenue shall issue a new certificate of ownership. The certificate of ownership shall appropriately be designated with the words "BONDED VEHICLE".

(L. 1990 H.B. 1279)

Effective 7-01-91



Section 301.193 Abandoned property, titling of, privately owned real estate, procedure — inability to obtain negotiable title, salvage or junking certificate authorized.

Effective 28 Aug 2013

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.193. Abandoned property, titling of, privately owned real estate, procedure — inability to obtain negotiable title, salvage or junking certificate authorized. — 1. Any person who purchases or is the owner of real property on which vehicles, as defined in section 301.010, vessels or watercraft, as defined in section 306.010, or outboard motors, as that term is used in section 306.530, have been abandoned, without the consent of said purchaser or owner of the real property, may apply to the department of revenue for a certificate of title. Any insurer which purchases a vehicle through the claims adjustment process for which the insurer is unable to obtain a negotiable title may make an application to the department of revenue for a salvage certificate of title pursuant to this section. Prior to making application for a certificate of title on a vehicle under this section, the insurer or owner of the real estate shall have the vehicle inspected by law enforcement pursuant to subsection 9 of section 301.190, and shall have law enforcement perform a check in the national crime information center and any appropriate statewide law enforcement computer to determine if the vehicle has been reported stolen and the name and address of the person to whom the vehicle was last titled and any lienholders of record. The insurer or owner or purchaser of the real estate shall, thirty days prior to making application for title, notify any owners or lienholders of record for the vehicle by certified mail that the owner intends to apply for a certificate of title from the director for the abandoned vehicle. The application for title shall be accompanied by:

(1) A statement explaining the circumstances by which the property came into the insurer, owner or purchaser's possession; a description of the property including the year, make, model, vehicle identification number and any decal or license plate that may be affixed to the vehicle; the current location of the property; and the retail value of the property;

(2) An inspection report of the property, if it is a vehicle, by a law enforcement agency pursuant to subsection 9 of section 301.190; and

(3) A copy of the thirty-day notice and certified mail receipt mailed to any owner and any person holding a valid security interest of record.

2. Upon receipt of the application and supporting documents, the director shall search the records of the department of revenue, or initiate an inquiry with another state, if the evidence presented indicated the property described in the application was registered or titled in another state, to verify the name and address of any owners and any lienholders. If the latest owner or lienholder was not notified the director shall inform the insurer, owner, or purchaser of the real estate of the latest owner and lienholder information so that notice may be given as required by subsection 1 of this section. Any owner or lienholder receiving notification may protest the issuance of title by, within the thirty-day notice period and may file a petition to recover the vehicle, naming the insurer or owner of the real estate and serving a copy of the petition on the director of revenue. The director shall not be a party to such petition but shall, upon receipt of the petition, suspend the processing of any further certificate of title until the rights of all parties to the vehicle are determined by the court. Once all requirements are satisfied the director shall issue one of the following:

(1) An original certificate of title if the vehicle examination certificate, as provided in section 301.190, indicates that the vehicle was not previously in a salvaged condition or rebuilt;

(2) An original certificate of title designated as prior salvage if the vehicle examination certificate as provided in section 301.190 indicates the vehicle was previously in a salvaged condition or rebuilt;

(3) A salvage certificate of title designated with the words "salvage/abandoned property" or junking certificate based on the condition of the property as stated in the inspection report. An insurer purchasing a vehicle through the claims adjustment process under this section shall only be eligible to obtain a salvage certificate of title or junking certificate.

3. Any insurer which purchases a vehicle that is currently titled in Missouri through the claims adjustment process for which the insurer is unable to obtain a negotiable title may make application to the department of revenue for a salvage certificate of title or junking certificate. Such application may be made by the insurer or its designated salvage pool on a form provided by the department and signed under penalty of perjury. The application shall include a declaration that the insurer has made at least two written attempts to obtain the certificate of title, transfer documents, or other acceptable evidence of title, and be accompanied by proof of claims payment from the insurer, evidence that letters were sent to the vehicle owner, a statement explaining the circumstances by which the property came into the insurer's possession, a description of the property including the year, make, model, vehicle identification number, and current location of the property, and the fee prescribed in subsection 5 of section 301.190. The insurer shall, thirty days prior to making application for title, notify any owners or lienholders of record for the vehicle that the insurer intends to apply for a certificate of title from the director for the vehicle. Upon receipt of the application and supporting documents, the director shall search the records of the department of revenue to verify the name and address of any owners and any lienholders. If the director identifies any additional owner or lienholder who has not been notified by the insurer, the director shall inform the insurer of such additional owner or lienholder and the insurer shall notify the additional owner or lienholder of the insurer's* intent to obtain title as prescribed in this section. If no valid lienholders have notified the department of the existence of a lien, the department shall issue a salvage certificate of title or junking certificate for the vehicle in the name of the insurer.

(L. 2002 H.B. 1075, A.L. 2004 S.B. 1233, et al., A.L. 2012 H.B. 1150 merged with S.B. 568, A.L. 2013 H.B. 428 merged with S.B. 148)

*Word "insured's" appears in original rolls of S.B. 148, 2013



Section 301.196 Transferors of interest in motor vehicles or trailers, notice to revenue, when, form — exceptions.

Effective 28 Aug 2015

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.196. Transferors of interest in motor vehicles or trailers, notice to revenue, when, form — exceptions. — 1. Beginning January 1, 2006, except as otherwise provided in this section, the transferor of an interest in a motor vehicle or trailer listed on the face of a Missouri title, excluding salvage titles and junking certificates, shall notify the department of revenue of the transfer within thirty days of the date of transfer. The notice shall be in a form determined by the department by rule and shall contain:

(1) The name of the transferor;

(2) A description of the motor vehicle or trailer sufficient to identify it;

(3) The vehicle identification number of the motor vehicle or trailer;

(4) The name and address of the transferee;

(5) The date of birth of the transferee, unless the transferee is not a natural person;

(6) The date of the transfer or sale;

(7) The purchase price of the motor vehicle or trailer, if applicable;

(8) The number of the transferee's drivers license, unless the transferee does not have a drivers license;

(9) The transferor's electronic signature if transmitted electronically or the signatures of the transferee and transferor if not submitted electronically. For the purposes of this section, "transmitted electronically" shall have the same meaning as an electronic signature as defined in section 432.205;

(10) Any other information required by the department by rule.

2. A notice of sale substantially complying with the requirements of this section is effective even though it contains minor errors which are not materially misleading.

3. For purposes of giving notice under this section, if the transfer occurs by operation of law, the personal representative, receiver, trustee, sheriff, or other representative or successor in interest of the person whose interest is transferred shall be considered the transferor. Repossession by a creditor shall not be considered a transfer of ownership requiring such notice.

4. The requirements of this section shall not apply to transfers when there is no complete change of ownership interest or upon award of ownership of a motor vehicle or trailer made by court order, or transfers of ownership of a motor vehicle or trailer to or between vehicle dealers, or transfers of ownership of a motor vehicle or trailer to an insurance company due to a theft or casualty loss, or transfers of beneficial ownership of a motor vehicle owned by a trust.

5. Notification under this section is only required for transfers of ownership that would otherwise require registration and an application for certificate of title in this state under section 301.190, and is for informational purposes only and does not constitute an assignment or release of any interest in the vehicle.

6. Retail sales made by licensed dealers including sales of new vehicles shall be reported pursuant to the provisions of section 301.280.

(L. 2004 S.B. 1233, et al., A.L. 2007 S.B. 82, A.L. 2015 H.B. 686 merged with S.B. 254)



Section 301.197 Notification of transfer of interest included in revenue records, when — application for new title, failure to apply, effect — rulemaking authority.

Effective 28 Aug 2004

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.197. Notification of transfer of interest included in revenue records, when — application for new title, failure to apply, effect — rulemaking authority. — 1. Beginning January 1, 2006, upon receipt of a notification of transfer described in section 301.196, the department shall make a notation on its records indicating that it has received notification that an interest in the motor vehicle or trailer has been transferred. The notation shall be made whether or not the form submitted to the department contains all the information required by section 301.196, so long as there is sufficient information to identify the motor vehicle or trailer and the name and address of the transferee. Thereafter, until a new title is issued, when the department is asked or is required by law to provide the name of the owner or lienholder of a motor vehicle or trailer as shown on its records, the department shall provide the name of the owner or lienholder recorded on the latest title or lien perfection of record and indicate that department records show a notification of transfer but do not show a title transfer. The department shall also provide the name of the transferee, if otherwise permitted by law, if it is shown on the form submitted by the transferor pursuant to section 301.196.

2. If the department does not receive an application for title from the person named as transferee in a form submitted pursuant to section 301.196 within sixty days of the receipt of the form, the department shall notify the transferee to apply for title. Notification shall be made as soon after the sixtieth day after receipt of the form as is convenient for the department. The provisions of this subsection shall be in addition to the requirements of section 301.190.

3. The department may adopt rules for the implementation of section 301.196 and this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2004, shall be invalid and void. Notwithstanding section 226.200 to the contrary the general assembly may appropriate state highways and transportation department funds for the requirements of sections 301.196, 301.198, and 301.280, and this section.

(L. 2004 S.B. 1233, et al.)



Section 301.198 Submitting false information about transfer of a vehicle, offense of, penalty.

Effective 28 Aug 2004

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.198. Submitting false information about transfer of a vehicle, offense of, penalty. — 1. Beginning January 1, 2006, a person commits the offense of knowingly submitting false information about transfer of a vehicle if the person submits a notice of transfer of an interest in a motor vehicle or trailer as described in section 301.196 to the department of revenue and the person knows that some or all of the information contained in the notice is false. The offense described in this section, knowingly submitting false information about transfer of a vehicle, is a class C misdemeanor.

2. Any person who fails to submit the required notice pursuant to section 301.196 shall be guilty of an infraction. If the failure to submit the required notice was done to assist the transferee to avoid applying for title, paying applicable registration fees or other fraudulent purposes, then the person shall be guilty of a class C misdemeanor.

(L. 2004 S.B. 1233, et al.)



Section 301.200 Sales by dealers.

Effective 28 Aug 2007

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.200. Sales by dealers. — 1. In the case of dealers, a certificate of ownership or proof that a dealer has applied for a certificate of ownership or that a prior lien has been satisfied by the dealer shall be required in the case of each motor vehicle in his possession, and the director of revenue shall determine the form in which application for such certificates of ownership and assignments shall be made, in case forms differing from those used for individuals are, in his judgment, reasonably required; provided, however, that no such certificates shall be required in the case of new motor vehicles or trailers sold by manufacturers to dealers.

2. Dealers shall execute and deliver manufacturer's statements of origin in accordance with forms prescribed by the director of revenue for all new cars sold by them. On the presentation of a manufacturer's statement of origin, executed in the form prescribed by the director of revenue, by a manufacturer or a dealer for a new car sold in this state, a certificate of ownership shall be issued.

3. Each certificate of ownership issued by the department of revenue shall contain space for four assignments. On all certificates of ownership containing fewer than four assignment spaces, the director shall prescribe a secure document for use in making a fourth assignment by a dealer. All secure documents for assignments which are spoiled shall be marked "void" and shall be returned by the dealer to the department of revenue at the end of each month.

(RSMo 1939 § 8382, A.L. 1947 V. I p. 380, A.L. 1984 S.B. 656, A.L. 1986 H.B. 1153, A.L. 2007 S.B. 82)

Prior revision: 1929 § 7774

(1969) Dealer's execution and delivery of a bill of sale for an automobile was not a prerequisite to the passing of title to the automobile. Galemore v. Mid-West National Fire and Casualty Ins. Co. (A.), 443 S.W.2d 194.



Section 301.210 Sale and transfer of vehicles, transfers within corporations not a sale — assignment of certificate — new certificate — notice of sale to nonresident — director of revenue to keep file — other sales void.

Effective 28 Aug 1997

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.210. Sale and transfer of vehicles, transfers within corporations not a sale — assignment of certificate — new certificate — notice of sale to nonresident — director of revenue to keep file — other sales void. — 1. In the event of a sale or transfer of ownership of a motor vehicle or trailer for which a certificate of ownership has been issued, the holder of such certificate shall endorse on the same an assignment thereof, with warranty of title in form printed thereon, and prescribed by the director of revenue, with a statement of all liens or encumbrances on such motor vehicle or trailer, and deliver the same to the buyer at the time of the delivery to him of such motor vehicle or trailer; provided that, when the transfer of a motor vehicle, trailer, boat or outboard motor occurs within a corporation which holds a license to operate as a motor vehicle or boat dealer pursuant to sections 301.550 to 301.575*, the provisions of subdivision (3) of subsection 6 of section 144.070 shall not apply.

2. The buyer shall then present such certificate, assigned as aforesaid, to the director of revenue, at the time of making application for the registration of such motor vehicle or trailer, whereupon a new certificate of ownership shall be issued to the buyer, the fee therefor being that prescribed in subsection 5 of section 301.190.

3. If such motor vehicle or trailer is sold to a resident of another state or country, or if such motor vehicle or trailer is destroyed or dismantled, the owner thereof shall immediately notify the director of revenue. Certificates when so signed and returned to the director of revenue shall be retained by the director of revenue and all certificates shall be appropriately indexed so that at all times it will be possible for him to expeditiously trace the ownership of the motor vehicle or trailer designated therein.

4. It shall be unlawful for any person to buy or sell in this state any motor vehicle or trailer registered under the laws of this state, unless, at the time of the delivery thereof, there shall pass between the parties such certificates of ownership with an assignment thereof, as provided in this section, and the sale of any motor vehicle or trailer registered under the laws of this state, without the assignment of such certificate of ownership, shall be fraudulent and void.

(RSMo 1939 § 8382, A.L. 1947 V. I p. 380, A.L. 1984 H.B. 1045, A.L. 1991 H.B. 261, A.L. 1997 S.B. 59 merged with S.B. 316)

Prior revisions: 1929 § 7774; 1919 § 7561

*Section 301.575 was repealed by S.B. 52, 1993.

(1955) This section has no application to sale of new cars to dealer and such cars may be transferred by bill of sale as prescribed by section 301.210. Mallory Motor Co. v. Overfall (A.), 279 S.W.2d 532.

(1957) Section 301.210 applies to all sales of motor vehicles made in Missouri whether the vehicles were previously registered in this state or not. Lebcowitz v. Simms (A.), 300 S.W.2d 827.

(1957) Where owner had car sold at public auction and executed and delivered certificate of title to buyer who thereupon executed chattel mortgage thereon to secure loan, mortgagee held entitled to car as against auctioneer who had retained possession, although buyer's check in payment therefor was returned because of insufficient funds. Inland Discount Co. v. St. Louis Auction Barn (A.), 303 S.W.2d 185.

(1957) This section does not apply to new car sales, and sale of new car to person who procured Indiana title therefor was valid. Stephen Burns, Inc. v. Trantham (A.), 305 S.W.2d 66.

(1957) Where title to vehicle was in name of one of two brothers, who were alleged to be co-owners thereof, insurer's denial of liability under sole ownership clause of policy could not be maintained because brother, not having title, had no insurable interest in vehicle. Kelso v. Kelso (Mo.), 306 S.W.2d 534.

(1958) Where individual and dealer traded cars and exchanged possession of the vehicles on one day but did not formally assign titles to the vehicles until the following day, the use of the car acquired by the individual prior to assignment of title was with “permission” of dealer so as to render dealer's insurer liable for damages resulting from such use. Allstate Ins. Co. v. Hartford Acc. & Indem. Co. (A.), 311 S.W.2d 41.

(1958) Where owner placed vehicle on dealer's lot with understanding that he would deliver title when he received stipulated sum, purchaser from dealer who did not receive title was not entitled to vehicle. Albright v. Uhlig (A.), 315 S.W.2d 471.

(1958) Where sale of motor vehicle and mortgage thereof for part of purchase price were both a part of the same transaction, fact that title to vehicle was not duly assigned to purchaser until a short time later did not make mortgage void as being on after-acquired property. World Inv. Co. v. Kolburt (A.), 317 S.W.2d 697.

(1959) So long as the certificate of title to a vehicle is not assigned and delivered, the buyer may repudiate his contract of purchase and may recover what he has paid if within a reasonable time he returns the vehicle in as good condition as when he received it. Matthews v. Truxton Parts, Inc. (A.), 327 S.W.2d 28.

(1960) Where buyer of new automobile waited about nine months to repudiate sale on ground contract was illegal for seller's failure to assign and deliver certificate of title, he did not act within a reasonable time and could not recover his purchase money. Hymer v. Dude Hinton Pontiac, Inc. (A.), 332 S.W.2d 467.

(1960) Tender of assigned certificate of ownership to the buyer approximately two weeks after automobile was delivered constituted compliance with provision of this section requiring delivery at the time of delivery of motor vehicle. Ashby v. National Bond Finance Company (A.), 343 S.W.2d 218.

(1961) Where comaker on note secured by chattel mortgage on motor vehicle agreed to take over the car after its repossession by mortgagee and executed new note and chattel mortgage for sum in excess of balance due and accepted possession of vehicle, there was a sale to him of the vehicle which was void because title was not assigned. The note, therefore, was void for want of consideration. Public Finance Corp. of Kansas City v. Shemwell (A.), 345 S.W.2d 494.

(1963) Where purchaser of automobile did not receive certificate of title until after he was involved in accident, purchaser was not owner of automobile at time of accident and purchaser was an insured under garage liability of policy covering seller and insurer was liable in equitable garnishment suit for satisfaction of judgment obtained against purchaser. Sabella v. American Indemnity Co. (Mo.), 372 S.W.2d 36.

(1963) Oral settlement agreement between parties to a divorce would be ineffectual to convey legal title to automobile. Nye v. James (A.), 373 S.W.2d 655.

(1964) Where no certificate of title was delivered to purported purchaser of automobile at the time the purchase money was paid, the sale was void. Galati v. New Amsterdam Casualty Co. (A.), 381 S.W.2d 5.

(1964) Purported purchaser of a motor vehicle to whom a properly-assigned certificate of ownership is not passed at the time of delivery of the vehicle not only does not become the owner thereof but also does not acquire any insurable interest therein. Moore v. State Farm Mutual Automobile Insurance Company (A.), 381 S.W.2d 161.

(1964) Purported purchaser of a motor vehicle to whom a properly-assigned certificate of ownership is not passed at the time of delivery of the vehicle not only does not become the owner thereof but also does not acquire any insurable interest therein. Moore v. State Farm Mutual Automobile Insurance Company (A.), 381 S.W.2d 161.

(1965) Failure to acknowledge assignment of automobile title certificates before a notary public in accordance with forms prescribed by director of revenue results in certificate not being sufficient to vest legal title. Commercial Credit Corp. v. Blau (Mo.), 393 S.W.2d 558.

(1969) The clear legislative intent is to outlaw and render void an agreement to sell, as well as an actual sale of a motor vehicle when made contrary to the provisions of this section. Greer v. Zurich Insurance Co. (Mo.), 441 S.W.2d 15.

(1969) The provisions of this section are mandatory and failure of seller of motor vehicle to endorse an assignment of the certificate of title, together with a statement of all liens and encumbrances, renders the sale fraudulent and void, the seller transfers no title and the buyer acquires no interest which can be insured or mortgaged. Merchants Produce Bank v. Mack Trucks, Inc. (A.), 411 F.2d 1174.

(1973) Used car dealer who failed to receive certificate of title as required in § 301.210, RSMo, had no interest to sustain recovery in replevin. Bonnell v. Mahaffey (A.), 493 S.W.2d 688.

(1974) Held that this section applies even though title in question originated in Maryland. This section applies to all sales made in Missouri. Fawley v. Bailey (A.), 512 S.W.2d 477.

(1976) The mandatory requirements of this section are intended to hamper traffic in stolen vehicles and to reduce fraud and deceit in the sale of used cars. A certificate of title is only prima facie evidence of ownership which may be rebutted. Case v. Universal Underwriters Ins. Co. (A.), 534 S.W.2d 635.

(1977) Held, failure to comply strictly with this section left good-faith purchaser without title to a vehicle and prevented his having an insurable interest in the vehicle. Horton v. State Farm Fire & Casualty Co. (A.), 550 S.W.2d 806.



Section 301.213 Dealers may purchase or accept in trade vehicles subject to existing liens, when — sale of vehicles subject to lien, when — replacement certificate, when — liability, when — violation, penalty.

Effective 28 Aug 2015

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.213. Dealers may purchase or accept in trade vehicles subject to existing liens, when — sale of vehicles subject to lien, when — replacement certificate, when — liability, when — violation, penalty. — 1. Notwithstanding the provisions of sections 301.200 and 301.210, any person licensed as a motor vehicle dealer under sections 301.550 to 301.580 that has provided to the director of revenue a surety bond or irrevocable letter of credit in an amount not less than one hundred thousand dollars in a form which complies with the requirements of section 301.560 and in lieu of the twenty-five thousand dollar bond otherwise required for licensure as a motor vehicle dealer shall be authorized to purchase or accept in trade any motor vehicle for which there has been issued a certificate of ownership, and to receive such vehicle subject to any existing liens thereon created and perfected under sections 301.600 to 301.660 provided the licensed dealer receives the following:

(1) A signed written contract between the licensed dealer and the owner of the vehicle outlining the terms of the sale or acceptance in trade of such motor vehicle without transfer of the certificate of ownership; and

(2) Physical delivery of the vehicle to the licensed dealer; and

(3) A power of attorney from the owner to the licensed dealer, in accordance with subsection 4 of section 301.300, authorizing the licensed dealer to obtain a duplicate or replacement title in the owner's name and sign any title assignments on the owner's behalf.

2. If the dealer complies with the requirements of subsection 1 of this section, the sale or trade of the vehicle to the dealer shall be considered final, subject to any existing liens created and perfected under sections 301.600 to 301.660. Once the prior owner of the motor vehicle has physically delivered the motor vehicle to the licensed dealer, the prior owners' insurable interest in such vehicle shall cease to exist.

3. If a licensed dealer complies with the requirements of subsection 1 of this section, and such dealer has provided to the director of revenue a surety bond or irrevocable letter of credit in amount not less than one hundred thousand dollars in a form which complies with the requirements of section 301.560 and in lieu of the twenty-five thousand dollar bond otherwise required for licensure as a motor vehicle dealer, such dealer may sell such vehicle prior to receiving and assigning to the purchaser the certificate of ownership, provided such dealer complies with the following:

(1) All outstanding liens created on the vehicle pursuant to sections 301.600 to 301.660 have been paid in full, and the dealer provides a copy of proof or other evidence to the purchaser; and

(2) The dealer has obtained proof or other evidence from the department of revenue confirming that no outstanding child support liens exist upon the vehicle at the time of sale and provides a copy of said proof or other evidence to the purchaser; and

(3) The dealer has obtained proof or other evidence from the department of revenue confirming that all applicable state sales tax has been satisfied on the sale of the vehicle to the previous owner and provides a copy of said proof or other evidence to the purchaser; and

(4) The dealer has signed an application for duplicate or replacement title for the vehicle under subsection 4 of section 301.300 and provides a copy of the application to the purchaser, along with a copy of the power of attorney required by subsection 1 of this section, and the dealer has prepared and delivered to the purchaser an application for title for the vehicle in the purchaser's name; and

(5) The dealer and the purchaser have entered into a written agreement for the subsequent assignment and delivery of such certificate of ownership, on a form prescribed by the director of revenue, to take place at a time, not to exceed sixty calendar days, after the time of delivery of the motor vehicle to the purchaser. Such agreement shall require the purchaser to provide to the dealer proof of financial responsibility in accordance with chapter 303 and proof of comprehensive and collision coverage on the motor vehicle. Such dealer shall maintain the original or an electronic copy of the signed agreement and deliver a copy of the signed agreement to the purchaser. Such dealer shall also complete and deliver to the director of revenue such form as the director shall prescribe demonstrating that the purchaser has purchased the vehicle without contemporaneous delivery of the title.

­­

­

4. Following a sale or other transaction in which a certificate of ownership has not been assigned from the owner to the licensed dealer, the dealer shall, within ten business days, apply for a duplicate or replacement certificate of ownership. Upon receipt of a duplicate or replacement certificate of ownership applied for under subsection 4 of section 301.300, the dealer shall assign and deliver said certificate of ownership to the purchaser of the vehicle within five business days. The dealer shall maintain proof of the assignment and delivery of the certificate of ownership to the purchaser. For purposes of this subsection, a dealer shall be deemed to have delivered the certificate of ownership to the purchaser upon either:

(1) Physical delivery of the certificate of ownership to any of the purchasers identified in the contract with such dealer; or

(2) Mailing of the certificate, postage prepaid, return receipt requested, to any of the purchasers at any of their addresses identified in the contract with such dealer.

5. If a licensed dealer fails to comply with subsection 3 of this section, and the purchaser of the vehicle is thereby damaged, then the dealer shall be liable to the purchaser of the vehicle for actual damages, plus court costs and reasonable attorney fees.

6. If a licensed dealer fails or is unable to comply with subsection 4 of this section, and the purchaser of the vehicle is thereby damaged, then the dealer shall be liable to the purchaser of the vehicle for actual damages, plus court costs and reasonable attorney fees. If the dealer cannot be found by the purchaser after making reasonable attempts, or if the dealer fails to assign and deliver the duplicate or replacement certificate of ownership to the purchaser by the date agreed upon by the dealer and the purchaser, as required by subsection 4 of this section, then the purchaser may deliver to the director a copy of the contract for sale of the vehicle, a copy of the application for duplicate title provided by the dealer to the purchaser, a copy of the secure power of attorney allowing the dealer to assign the duplicate title, and the proof or other evidence obtained by the purchaser from the dealer under subsection 3 of this section. Thereafter, the director shall mail by certified mail, return receipt requested, a notice to the dealer at the last address given to the department by that dealer. That notice shall inform the dealer that the director intends to cancel any prior certificate of title which may have been issued to the dealer on the vehicle and issue to the purchaser a certificate of title in the name of the purchaser, subject to any liens incurred by the purchaser in connection with the purchase of the vehicle, unless the dealer, within ten business days from the date of the director's notice, files with the director a written objection to the director taking such action. If the dealer does file a timely, written objection with the director, then the director shall not take any further action without an order from a court of competent jurisdiction. However, if the dealer does not file a timely, written objection with the director, then the director shall cancel the prior certificate of title issued to the dealer on the vehicle and issue a certificate of title* to the purchaser of the vehicle, subject to any liens incurred by the purchaser in connection with the purchase of the vehicle and subject to the purchaser satisfying all applicable taxes and fees associated with registering the vehicle.

7. If a seller misrepresents to a dealer that the seller is the owner of a vehicle and the dealer, the owner, any subsequent purchaser, or any prior or subsequent lienholder is thereby damaged, then the seller shall be liable to each such party for actual and punitive damages, plus court costs and reasonable attorney fees.

8. When a lienholder is damaged as a result of a licensed dealer's acts, errors, omissions, or violations of this section, then the dealer shall be liable to the lienholder for actual damages, plus court costs and reasonable attorney fees.

9. No court costs or attorney fees shall be awarded under this section unless, prior to filing any such action, the following conditions have been met:

(1) The aggrieved party seeking damages has delivered an itemized written demand of the party's actual damages to the party from whom damages are sought; and

(2) The party from whom damages are sought has not satisfied the written demand within thirty days after receipt of the written demand.

10. The department of revenue may use a dealer's repeated or intentional violation of this section as a cause to suspend, revoke, or refuse to issue or renew any license required pursuant to sections 301.550 to 301.580, in addition to the causes set forth in section 301.562. The hearing process shall be the same as that established in subsection 6 of section 301.562.

(L. 2015 S.B. 456)

*Word "tile" appears in original rolls.



Section 301.215 Certificate of title on repossession under mortgage, issuance — contents — application — notice — rulemaking authority.

Effective 28 Aug 2006

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.215. Certificate of title on repossession under mortgage, issuance — contents — application — notice — rulemaking authority. — 1. When the holder of any indebtedness secured by a security agreement or other contract for security covering a motor vehicle or trailer, who has a notice of lien on file with the director of revenue, repossesses the motor vehicle or trailer either by legal process or in accordance with the terms of a contract authorizing the repossession of the vehicle without legal process, the holder may obtain a certificate of ownership from the director of revenue upon presentation of:

(1) An application form furnished by the director of revenue that shall contain a full description of the motor vehicle or trailer and the manufacturer's or other identifying number;

(2) A notice of lien receipt or the original certificate of ownership reflecting the holder's lien; and

(3) An affidavit of the holder, certified under penalties of perjury for making a false statement to a public official, that the debtor defaulted in payment of the debt, and that the holder repossessed the motor vehicle or trailer either by legal process or in accordance with the terms of the contract, and the specific address where the vehicle or trailer is held. Such affidavit shall also state that the lienholder has the written consent from all owners or lienholders of record to repossess the vehicle or has provided all the owners or lienholders with written notice of the repossession.

2. On a motor vehicle or trailer, the lienholder shall first give:

(1) Ten days' written notice by first class United States mail postage prepaid to each of the owners and other lienholders, if any, of the motor vehicle or trailer at each of their last mailing addresses as shown by the last prior certificate of ownership, if any issued, or the most recent address on the lienholder's records, that an application for a repossessed title will be made; or

(2) The lienholder may, ten days prior to applying for a repossession title, include the information in the above notice in the appropriate uniform commercial code notice under sections 400.9-613 or 400.9-614. Such alternative notice to all owners and lienholders shall be valid and enforceable under both the uniform commercial code and this section, provided it otherwise complies with the provisions of the uniform commercial code.

3. Upon the holder's presentation of the papers required by subsection 1 of this section and the payment of a fee of ten dollars, the director of revenue, if he is satisfied with the genuineness of the papers, shall issue and deliver to the holder a certificate of ownership which shall be in its usual form except it shall be clearly captioned "Repossessed Title". Each repossessed title so issued shall, for all purposes, be treated as an original certificate of ownership and shall supersede the outstanding certificate of ownership, if any, and duplicates thereof, if any, on the motor vehicle or trailer, all of which shall become null and void.

4. In any case where there is no certificate of ownership or duplicate thereof outstanding in the name of the debtor on the repossessed motor vehicle or trailer, the director of revenue shall issue a repossessed title to the holder and shall proceed to collect all unpaid fees, taxes, charges and penalties from the debtor as provided in section 301.190.

5. The director of revenue may prescribe rules and regulations for the effective administration of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2005, shall be invalid and void.

(L. 1955 p. 618, A.L. 1965 pp. 114, 470, A.L. 1984 H.B. 1045, A.L. 1989 H.B. 211, A.L. 2005 H.B. 487, A.L. 2006 S.B. 892)

(1974) Repossession proceedings under this section held not to involve sufficient state action to authorize cause of action under federal civil rights act. Nichols v. Tower Grove Bank (CA Mo.), 497 F.2d 404.

(1976) Issuance of a repossessed title by director of revenue pursuant to section 301.215, RSMo, to secured creditor who had repossessed automobile by self help under power granted in security agreement did not constitute significant participation by state such as to come within legal definition of “state action”, thus due process was not involved and statute was not unconstitutional. Smith v. Spradling (Mo.), 532 S.W.2d 202.



Section 301.216 Department investigators deemed peace officers while acting in scope of authority, when — limitation on power to arrest.

Effective 28 Aug 2012

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.216. Department investigators deemed peace officers while acting in scope of authority, when — limitation on power to arrest. — Department investigators licensed as peace officers by the director of the department of public safety under chapter 590 shall be deemed to be peace officers within the state of Missouri while acting in an investigation to enforce the provisions of this chapter and any provisions regarding fees, licenses, or taxes administered by the director. The power of arrest of a department investigator acting as a peace officer shall be limited to offenses involving fees, licenses, taxes, or in situations of imminent danger to the investigator or another person.

(L. 2012 H.B. 1402)



Section 301.217 Definitions — salvaged motor vehicle title may be issued, when, procedure.

Effective 28 Aug 2004

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.217. Definitions — salvaged motor vehicle title may be issued, when, procedure. — 1. As used in sections 301.217 to 301.229, the following words and phrases mean:

(1) "Purchaser", the buyer of a salvage vehicle, including an insurance company for purposes of sections 301.217 to 301.229;

(2) "Salvage certificate of title", the title issued by the department of revenue as proof of ownership for a salvaged vehicle, and it shall not be acceptable for the purpose of registering a motor vehicle. The salvage title shall be negotiable with one reassignment on back by registered dealers or insurance companies only. The redeemed title shall be returned in its original form;

(3) "Salvage pool" or "salvage disposal sale", a scheduled sale at auction or by private bid of wrecked or repairable motor vehicles or trailers by insurance companies, underwriters, or dealers, either at retail or wholesale.

2. The department of revenue may issue a certificate of title for a salvaged motor vehicle at least twenty-five years old and if, in the judgment of the department of revenue it may be needed, require the applicant to file with the department of revenue a corporate surety bond in the form prescribed by the department and executed by the applicant, and executed by a person authorized to conduct a surety business in this state. The bond shall be in an amount equal to one and one-half times the value of the vehicle as determined by the department and conditioned to indemnify any prior owner and lienholder and any subsequent purchaser of the vehicle or person acquiring any security interest in it, and their respective successors in interest, against any expense, loss or damage, including reasonable attorney's fees, by reason of the issuance of the certificate of title of the vehicle or on account of any defect in or undisclosed security interest upon the right, title and interest of the applicant in and to the vehicle. Any such interested person has a right of action to recover on the bond for any breach of its conditions, but the aggregate liability of the surety to all persons shall not exceed the amount of the bond. The bond shall be returned at the end of three years or prior thereto if the vehicle is no longer registered in this state and the currently valid certificate of title is surrendered to the department, unless the department has been notified of the pendency of an action to recover on the bond.

(L. 1979 H.B. 78 § 2, A.L. 1983 H.B. 149, et al., A.L. 1986 H.B. 1367 & 1573, A.L. 1988 H.B. 1581, A.L. 2004 H.B. 1284 merged with S.B. 1233, et al.)



Section 301.218 Licenses required for certain businesses — buyers at salvage pool or salvage disposal sale, requirements — records to be kept of sales by operator.

Effective 28 Aug 2012

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.218. Licenses required for certain businesses — buyers at salvage pool or salvage disposal sale, requirements — records to be kept of sales by operator. — 1. No person shall, except as an incident to the sale, repair, rebuilding or servicing of vehicles by a licensed franchised motor vehicle dealer, carry on or conduct the following business unless licensed to do so by the department of revenue under sections 301.217 to 301.229:

(1) Selling used parts of or used accessories for vehicles as a used parts dealer, as defined in section 301.010;

(2) Salvaging, wrecking or dismantling vehicles for resale of the parts thereof as a salvage dealer or dismantler, as defined in section 301.010;

(3) Rebuilding and repairing four or more wrecked or dismantled vehicles in a calendar year as a rebuilder or body shop, as defined in section 301.010;

(4) Processing scrapped vehicles or vehicle parts as a scrap processor, as defined in section 301.010.

2. Sales at a salvage pool or a salvage disposal sale shall be open only to and made to persons actually engaged in and holding a current license under sections 301.217 to 301.221 and 301.550 to 301.573 or any person from another state or jurisdiction who is legally allowed in his or her state of domicile to purchase for resale, rebuild, dismantle, crush, or scrap either motor vehicles or salvage vehicles, and to persons who reside in a foreign country that are purchasing salvage vehicles for export outside of the United States. Operators of salvage pools or salvage disposal sales shall keep a record, for three years, of sales of salvage vehicles with the purchasers' name and address, and the year, make, and vehicle identification number for each vehicle. These records shall be open for inspection as provided in section 301.225. Such records shall be submitted to the department on a quarterly basis.

3. The operator of a salvage pool or salvage disposal sale, or subsequent purchaser, who sells a nonrepairable motor vehicle or a salvage motor vehicle to a person who is not a resident of the United States at a salvage pool or a salvage disposal sale shall:

(1) Stamp on the face of the title so as not to obscure any name, date, or mileage statement on the title the words "FOR EXPORT ONLY" in capital letters that are black; and

(2) Stamp in each unused reassignment space on the back of the title the words "FOR EXPORT ONLY" and print the number of the dealer's salvage vehicle license, name of the salvage pool, or the name of the governmental entity, as applicable.

­­

­

4. The director of revenue shall issue a separate license for each kind of business described in subsection 1 of this section, to be entitled and designated as either "used parts dealer"; "salvage dealer or dismantler"; "rebuilder or body shop"; or "scrap processor" license.

(L. 1979 H.B. 78 § 3, A.L. 1983 H.B. 149, et al., A.L. 1986 H.B. 1367 & 1573, A.L. 2007 S.B. 82, A.L. 2009 H.B. 269, A.L. 2012 H.B. 1402)



Section 301.219 Application to be submitted, contents — fee.

Effective 28 Aug 2004

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.219. Application to be submitted, contents — fee. — Application for a license shall be submitted biennially and shall be made on the form the department prescribes, containing the name of the applicant, the address where business is to be conducted, the kind of business, enumerated in section 301.218 to be conducted, the residence address of the applicant if an individual, the names and residence addresses of the partners of the applicant if a partnership, the names and residence addresses of the principal officers of the applicant and the state of its incorporation, if a corporation. The application shall be verified by the oath or affirmation of the applicant, if the applicant is a partnership or a corporation, by a partner or officer of the applicant and shall be accompanied by a fee of one hundred thirty dollars every two years for each kind of business required to be licensed under subdivision (1), (2), (3), or (4) of subsection 1 of section 301.218. If the applicant conducts business at different locations, a separate application, license and one hundred thirty dollar fee shall be required for each location. The director may stagger the expiration dates to equalize the workload.

(L. 1979 H.B. 78 § 4, A.L. 1986 H.B. 1367 & 1573, A.L. 2004 S.B. 1233, et al.)



Section 301.221 Application to be submitted, contents, requirements to obtain license — fee.

Effective 28 Aug 2007

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.221. Application to be submitted, contents, requirements to obtain license — fee. — 1. The department shall file each application received by it with the required fee, and when satisfied that the applicant, if an individual, or each of the partners or principal officers of the applicant, if a partnership or a corporation, is of good moral character and that the applicant, so far as can be ascertained, has complied and will comply with the provisions of sections 301.217 to 301.229 and the laws of this state relating to registration of and certificates of title of vehicles, shall issue to the applicant a license to carry on and conduct the kind of businesses, enumerated in section 301.218, specified in the application at the address therein specified, until the next license renewal date.

2. When the application is being made for licensure as a salvage dealer, the applicant shall obtain a certification by a uniformed member or authorized or designated employee of the Missouri state highway patrol stationed in the troop area in which the applicant's place of business is located; except, that in counties of the first classification, certification may be performed by an officer of a metropolitan police department when the applicant's established place of business of salvage is in the metropolitan area where the certifying metropolitan police officer is employed. An applicant shall have a bona fide established place of business which shall include a permanent enclosed building or structure, either owned in fee or leased and actually occupied as a place of business by the applicant for:

(1) Selling used parts of or used accessories for vehicles; or

(2) Salvaging, wrecking or dismantling vehicles for resale of the parts thereof; or

(3) Rebuilding and repairing wrecked or dismantled vehicles; or

(4) Processing scrapped vehicles or vehicle parts.

3. The applicant's place of business shall be a place wherein the public may contact the owner or operator, in person or by telephone, at any reasonable time, and wherein shall be kept and maintained the books, records, files, tools, equipment and other matters required and necessary to conduct the business.

4. The application shall include a photograph, not to exceed eight inches by ten inches, showing the building and business premises and shall accompany the initial application but will not be required for subsequent renewals unless substantial changes have been made to the building or business premises.

(L. 1979 H.B. 78 § 5, A.L. 1986 H.B. 1367 & 1573, A.L. 2004 S.B. 1233, et al., A.L. 2007 S.B. 82)



Section 301.223 Suspension or revocation of license.

Effective 28 Aug 1979

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.223. Suspension or revocation of license. — The department shall suspend or revoke a license, upon notice and reasonable opportunity to be heard, if it finds:

(1) The license was fraudulently procured or erroneously issued;

(2) The applicant, or any partner or principal officer of the applicant, if a partnership or corporation, has failed to comply with the provisions of sections 301.217 to 301.229 and the laws of this state relating to registration of and certificate of title of vehicles;

(3) The license is not displayed.

(L. 1979 H.B. 78 § 6)



Section 301.225 Licensees to maintain records — inspection of premises.

Effective 28 Aug 2007

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.225. Licensees to maintain records — inspection of premises. — Every person licensed or required to be licensed shall maintain for three years on vehicles not more than seven years old a record of:

(1) Every vehicle or used transmission, rear end, cowl, frame, body, front end assembly or engine of or for a vehicle received or acquired by him, its description and identifying number, if any, the date of its receipt or acquisition, and the name and address of the person from whom received or acquired;

(2) Every vehicle wrecked, dismantled or disposed of by him, and the date of its wrecking or dismantling and, if sold to a scrap metal operator, the operator's name and address.

­­

­

(L. 1979 H.B. 78 § 7, A.L. 1983 H.B. 149, et al., A.L. 1986 H.B. 1367 & 1573, A.L. 2007 S.B. 82)



Section 301.226 Department to provide information.

Effective 28 Aug 1979

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.226. Department to provide information. — The department shall provide the licensee with the information on the location of public identifying numbers on the parts of the vehicles for which identifying numbers are required to be kept.

(L. 1979 H.B. 78 § 8)



Section 301.227 Salvage certificate of title mandatory or optional, when — issuance, fee — junking certificate issued or rescinded, when — inoperable vehicle for ten years, scrap metal operator may purchase without title.

Effective 28 Aug 2017

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.227. Salvage certificate of title mandatory or optional, when — issuance, fee — junking certificate issued or rescinded, when — inoperable vehicle for ten years, scrap metal operator may purchase without title. — 1. Whenever a vehicle is sold for salvage, dismantling or rebuilding, the purchaser shall forward to the director of revenue within ten days the certificate of ownership or salvage certificate of title and the proper application and fee of eight dollars and fifty cents, and the director shall issue a negotiable salvage certificate of title to the purchaser of the salvaged vehicle. On vehicles purchased during a year that is no more than six years after the manufacturer’s model year designation for such vehicle, it shall be mandatory that the purchaser apply for a salvage title. On vehicles purchased during a year that is more than six years after the manufacturer’s model year designation for such vehicle, then application for a salvage title shall be optional on the part of the purchaser. Whenever a vehicle is sold for destruction and a salvage certificate of title, junking certificate, or certificate of ownership exists, the seller, if licensed under sections 301.217 to 301.221, shall forward the certificate to the director of revenue within ten days, with the notation of the date sold for destruction and the name of the purchaser clearly shown on the face of the certificate.

2. Whenever a vehicle is classified as junk, as defined in section 301.010, the purchaser may forward to the director of revenue a properly completed application for a junking certificate as well as the salvage certificate of title or certificate of ownership and the director shall issue a negotiable junking certificate to the purchaser of the vehicle. The director may also issue a junking certificate to a possessor of a vehicle manufactured twenty-six years or more prior to the current model year who has a bill of sale for said vehicle but does not possess a certificate of ownership, provided no claim of theft has been made on the vehicle and the highway patrol has by letter stated the vehicle is not listed as stolen after checking the registration number through its nationwide computer system. Such junking certificate may be granted within thirty days of the submission of a request. A junking certificate shall authorize the holder to possess, transport, or, by assignment, transfer ownership in such parts, scrap, or junk.

3. For any vehicle issued a junking certificate or such similar document or classification pursuant to the laws of another state, regardless of whether such designation has been subsequently changed by law in any other state, the department shall only issue a junking certificate, and a salvage certificate of title or original certificate of ownership shall not thereafter be issued for such vehicle. Notwithstanding the provisions of this subsection, if the vehicle has not previously been classified as a junk vehicle, the applicant making the original junking certification application shall, within ninety days, be allowed to rescind his application for a junking certificate by surrendering the junking certificate and apply for a salvage certificate of title in his name. The seller of a vehicle for which a junking certificate has been applied for or issued shall disclose such fact in writing to any prospective buyers before sale of such vehicle; otherwise the sale shall be voidable at the option of the buyer.

4. No scrap metal operator shall acquire or purchase a motor vehicle or parts thereof without, at the time of such acquisition, receiving the original certificate of ownership or salvage certificate of title or junking certificate from the seller of the vehicle or parts, unless the seller is a licensee under sections 301.219 to 301.221.

5. All titles and certificates required to be received by scrap metal operators from nonlicensees shall be forwarded by the operator to the director of revenue within ten days of the receipt of the vehicle or parts.

6. The scrap metal operator shall keep a record, for three years, of the seller’s name and address, the salvage business license number of the licensee, date of purchase, and any vehicle or parts identification numbers open for inspection as provided in section 301.225.

7. Notwithstanding any other provision of this section, a motor vehicle dealer as defined in section 301.550 and licensed under the provisions of sections 301.550 to 301.572* may negotiate one reassignment of a salvage certificate of title on the back thereof.

8. Notwithstanding the provisions of subsection 1 of this section, an insurance company which settles a claim for a stolen vehicle may apply for and shall be issued a negotiable salvage certificate of title without the payment of any fee upon proper application within thirty days after settlement of the claim for such stolen vehicle. However, if the insurance company upon recovery of a stolen vehicle determines that the stolen vehicle has not sustained damage to the extent that the vehicle would have otherwise been declared a salvage vehicle pursuant to section 301.010, then the insurance company may have the vehicle inspected by the Missouri state highway patrol, or other law enforcement agency authorized by the director of revenue, in accordance with the inspection provisions of subsection 9 of section 301.190. Upon receipt of title application, applicable fee, the completed inspection, and the return of any previously issued negotiable salvage certificate, the director shall issue an original title with no salvage or prior salvage designation. Upon the issuance of an original title the director shall remove any indication of the negotiable salvage title previously issued to the insurance company from the department’s electronic records.

9. Notwithstanding subsection 4 of this section or any other provision of the law to the contrary, if a motor vehicle is inoperable and is at least ten model years old, or the parts are from a motor vehicle that is inoperable and is at least ten model years old, a scrap metal operator may purchase or acquire such motor vehicle or parts without receiving the original certificate of ownership, salvage certificate of title, or junking certificate from the seller of the vehicle or parts, provided the scrap metal operator verifies with the department of revenue, via the department’s online record access, that the motor vehicle is not subject to any recorded security interest or lien and the scrap metal operator complies with the requirements of this subsection. In lieu of forwarding certificates of title or ownership for such motor vehicles as required by subsection 5 of this section, the scrap metal operator shall forward a copy of the seller’s state identification card along with a bill of sale to the department of revenue. The bill of sale form shall be designed by the director and such form shall include, but not be limited to, a certification that the motor vehicle is at least ten model years old, is inoperable, is not subject to any recorded security interest or lien, and a certification by the seller that the seller has the legal authority to sell or otherwise transfer the seller’s interest in the motor vehicle or parts. Upon receipt of the information required by this subsection, the department of revenue shall cancel any certificate of title or ownership and registration for the motor vehicle. If the motor vehicle is inoperable and at least twenty model years old, then the scrap metal operator shall not be required to verify with the department of revenue whether the motor vehicle is subject to any recorded security interests or liens. As used in this subsection, the term “inoperable” means a motor vehicle that is in a rusted, wrecked, discarded, worn out, extensively damaged, dismantled, and mechanically inoperative condition and the vehicle’s highest and best use is for scrap purposes. The director of the department of revenue is directed to promulgate rules and regulations to implement and administer the provisions of this section, including but not limited to, the development of a uniform bill of sale. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2012, shall be invalid and void.

(L. 1979 H.B. 78 § 9, A.L. 1983 H.B. 149, et al., A.L. 1984 S.B. 648 Revision, H.B. 1045, A.L. 1986 H.B. 1367 & 1573, A.L. 1988 H.B. 1581, A.L. 1990 H.B. 1279, A.L. 2004 S.B. 1233, et al., A.L. 2007 S.B. 82, A.L. 2012 H.B. 1150, A.L. 2015 H.B. 686, A.L. 2017 S.B. 8 merged with S.B. 222 merged with S.B. 225)

*Section 301.572 was repealed in 1997 by H.B. 207.



Section 301.229 Penalties — director of revenue to enforce provisions.

Effective 28 Aug 2007

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.229. Penalties — director of revenue to enforce provisions. — 1. Anyone who violates any provision of sections 301.217 to 301.229 is guilty of a class A misdemeanor and, upon conviction, shall be punished as provided by law.

2. The director of revenue or his or her designated representative, including members or authorized or designated employees of the Missouri highway patrol shall administer and enforce the provisions of sections 301.217 to 301.229 and may develop, prescribe and issue any forms, notices or other written documents in order to enforce such authority and to ensure that every person licensed or required to be licensed pursuant to sections 301.217 to 301.229 is in compliance with sections 301.217 to 301.229.

(L. 1979 H.B. 78 § 10, A.L. 1988 H.B. 1581, A.L. 2007 S.B. 82)



Section 301.230 Stolen cars reported to state highway patrol — reports and information.

Effective 28 Aug 1947

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.230. Stolen cars reported to state highway patrol — reports and information. — Each sheriff and police department of the state shall make an immediate report to the state highway patrol of each motor vehicle reported stolen or recovered within their jurisdiction. The state highway patrol shall keep a file and index of the reports, together with similar reports received from other states and shall furnish the director of revenue such information as is necessary for the administration of sections 301.030 to 301.050, 301.080, 301.100 to 301.150, 301.170 to 301.240, 301.300 to 301.330 and 301.360. Before issuing a certificate of title and registration on a motor vehicle previously registered in another state the director of revenue shall check the application with the motor vehicle theft records.

(L. 1947 V. I p. 380 § 8369g)



Section 301.240 Director of revenue to cooperate with other states.

Effective 28 Aug 1947

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.240. Director of revenue to cooperate with other states. — The director of revenue shall cooperate with the commissioners or the officials of other states and countries having supervision of the registration of motor vehicles and shall exchange information with them relative to the registration, ownership, sale and theft of motor vehicles, for the purpose of suppressing the stealing and unauthorized use of motor vehicles.

(RSMo 1939 § 8382, A.L. 1947 V. I p. 380)

Prior revision: 1929 § 7774



Section 301.260 State and municipally owned motor vehicles — public schools and colleges courtesy or driver training vehicles — regulations.

Effective 28 Aug 2013

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.260. State and municipally owned motor vehicles — public schools and colleges courtesy or driver training vehicles — regulations. — 1. The director of revenue shall issue certificates for all cars owned by the state of Missouri and shall assign to each of such cars two plates bearing the words: "State of Missouri, official car number ______" (with the number inserted thereon), which plates shall be displayed on such cars when they are being used on the highways. No officer or employee or other person shall use such a motor vehicle for other than official use.

2. Motor vehicles used as ambulances, patrol wagons and fire apparatus, owned by any municipality of this state, shall be exempt from all of the provisions of sections 301.010 to 301.440 while being operated within the limits of such municipality, but the municipality may regulate the speed and use of such motor vehicles owned by them; and all other motor vehicles owned by municipalities, counties and other political subdivisions of the state shall be exempt from the provisions of sections 301.010 to 301.440 requiring registration, proof of ownership and display of number plates; provided, however, that there shall be a plate, or, on each side of such motor vehicle, letters not less than three inches in height with a stroke of not less than three-eighths of an inch wide, to display the name of such municipality, county or political subdivision, the department thereof, and a distinguishing number. Provided, further, that when any motor vehicle is owned and operated exclusively by any school district and used solely for transportation of school children, the commissioner shall assign to each of such motor vehicles two plates bearing the words "School Bus, State of Missouri, car no. ______" (with the number inserted thereon), which plates shall be displayed on such motor vehicles when they are being used on the highways. No officer, or employee of the municipality, county or subdivision, or any other person shall operate such a motor vehicle unless the same is marked as herein provided, and no officer, employee or other person shall use such a motor vehicle for other than official purposes.

3. For registration purposes only, a public school or college shall be considered the temporary owner of a vehicle acquired from a motor vehicle dealer which is to be used as a courtesy vehicle or a driver training vehicle. The school or college shall present to the director of revenue a copy of a lease agreement with an option to purchase clause between the authorized motor vehicle dealer and the school or college and a photocopy of the front and back of the dealer's vehicle manufacturer's statement of origin or certificate of title, and shall make application for and be granted a nonnegotiable certificate of ownership and be issued the appropriate license plates. Registration plates are not necessary on a driver training vehicle when the motor vehicle is plainly marked as a driver training vehicle while being used for such purpose and such vehicle can also be used in conjunction with the activities of the educational institution.

4. As used in this section, the term "political subdivision" is intended to include any township, road district, sewer district, school district, municipality, town or village, sheltered workshop, as defined in section 178.900, and any interstate compact agency which operates a public mass transportation system.

(RSMo 1939 § 8374, A.L. 1941 p. 446, A.L. 1986 H.B. 1153, A.L. 1991 H.B. 39 & 41, A.L. 2001 S.B. 244, A.L. 2012 H.B. 1402 merged with H.B. 1807, et al., A.L. 2013 H.B. 428)

Prior revision: 1929 § 7767

(1951) This section and § 304.010 do not impose liability upon a city for injury caused by a municipally owned motor vehicle when engaged in a governmental function. Hayes v. City of Kansas City. 362 Mo. 368, 241 S.W.2d 888.



Section 301.265 Trip permits — fees — entry without permit, effect — prepayment not required if agreement with other states.

Effective 28 Aug 1986

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.265. Trip permits — fees — entry without permit, effect — prepayment not required if agreement with other states. — 1. The owner of any motor vehicle or, in the event the motor vehicle is legally operated by someone other than the owner, then the operator thereof, which is duly and legally registered in some other jurisdiction but which cannot legally be operated on Missouri highways under the provisions of section 301.271, or under the provisions of any applicable agreement duly entered into by the Missouri highway reciprocity commission, which is operated on the highways of this state only occasionally by such owner or operator, may in lieu of the payment of the registration fee for such vehicle, obtain a trip permit from the department of revenue authorizing the operation of such vehicle on the highways of this state for a period of not to exceed seventy-two hours. The trip permit is valid for use by any owner or operator who uses the vehicle during the seventy-two hour period. The fee for such trip permit shall be ten dollars and shall be collected by the department of revenue and deposited with the state treasurer to the credit of the state highway department fund except when an agreement has been negotiated with another jurisdiction whereby prepayment is not required. In such cases, the terms of the agreement shall prevail. When such trip permit fee has been paid on a motor vehicle, no registration or fee shall be required for a trailer or semitrailer duly and legally registered in any jurisdiction and propelled by such motor vehicle. The director of revenue shall prescribe rules and regulations to effectuate the purpose of this section. Application for such trip permits shall be made on a form prescribed by and shall contain such information as may be required by the director of revenue.

2. The requirements of Missouri law as to title of motor vehicles shall not be applicable to vehicles operated under such trip permits.

3. Any owner or operator who desires to use a trip permit for the operation of his vehicle shall secure such permit and the same must be in full force and effect before the vehicle enters or commences its trip in the state of Missouri.

4. Operators who fail to obtain such permit before the vehicle enters or commences its trip in this state are subject to arrest and must obtain such permit before proceeding. The permits shall be made available at official highway weight stations.

5. The purchase of a ten dollar trip permit shall allow such operator to haul the maximum weight allowed by statute.

6. Such permits may be sold in advance of the date of their use in such quantities as the director of revenue shall determine.

(L. 1965 p. 472 §§ 1 to 3, A.L. 1971 S.B. 171, A.L. 1975 S.B. 314, A.L. 1986 H.B. 1473)

CROSS REFERENCE:

Highway reciprocity commission abolished, duties and functions transferred to highways and transportation commission, 226.008



Section 301.266 Hunter's permit, certain commercial motor vehicles, purpose, restrictions — application, fee — director may promulgate rules.

Effective 28 Aug 1993

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.266. Hunter's permit, certain commercial motor vehicles, purpose, restrictions — application, fee — director may promulgate rules. — 1. The owner of any motor vehicle which was duly and legally proportionally registered in Missouri with the highway reciprocity commission, but which cannot legally be operated on Missouri highways because of lease cancellation, may, in lieu of the payment of other registration fee for such vehicle and upon proof of ownership, obtain a hunter's permit from the department of revenue. Such permit shall authorize the operation of the vehicle on the highways of this state and the highways of all member jurisdictions of the international registration plan for a period not to exceed thirty days. Any vehicle operated under a hunter's permit issued in accordance with this section shall only be operated while empty and shall only be operated for the purpose of securing a new lease agreement under which proper registration may be obtained. No vehicle may be operated on the highways of this state when the registration of such vehicle has been cancelled, unless the vehicle owner shall have been issued a hunter's permit for such vehicle. Operation of any vehicle without proper registration or a hunter's permit shall constitute a class A misdemeanor. No owner operating such a vehicle without proper registration or a hunter's permit shall be allowed to operate the vehicle until he has purchased a hunter's permit or otherwise obtained proper registration.

2. Application for a hunter's permit shall be made upon forms prescribed by the director. Application shall be made to the highway reciprocity commission. The applicant shall provide proof acceptable to the commission, that he has surrendered all plates, cab cards and other evidence of previous registration to the previous registrant before a permit under this section may be issued. The fee for a hunter's permit shall be twenty-five dollars and shall be collected by the department of revenue and deposited with the state treasurer to the credit of the state highway department fund. When such fee has been paid, no other registration fee shall be required for any trailer or semitrailer which is being towed by such vehicle.

3. Notwithstanding any provisions of law to the contrary, a vehicle operated on a hunter's permit shall not be subject to the laws of this state relating to motor vehicle titles during the time of operation on such permit.

4. Nothing contained in this section shall be construed to change the vehicle owner's duty to timely file any necessary fuel reports and to pay any fuel taxes owed to the state of Missouri.

5. The director of revenue may prescribe rules and regulations for the effective administration of this section.

(L. 1993 S.B. 105)

CROSS REFERENCE:

Highway reciprocity commission abolished, duties and functions transferred to highways and transportation commission, 226.008



Section 301.267 Seventy-two-hour permits — fee.

Effective 28 Aug 1986

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.267. Seventy-two-hour permits — fee. — 1. The owner of any motor vehicle, or in the event the motor vehicle is legally operated by someone other than the owner, then the operator thereof, may obtain the permits required by sections 142.422, 301.265 and 390.136 from the Missouri highway reciprocity commission. The commission shall issue a single permit authorizing the operation of such vehicle on the highways of this state for a period of not to exceed seventy-two hours. The fee for such trip permit shall be twenty-five dollars and shall be collected by the department of revenue and deposited with the state treasurer to the credit of the state highway department fund except when an agreement has been negotiated with another jurisdiction whereby prepayment is not required. In such cases, the terms of agreement shall prevail.

2. The requirements of sections 142.422, 301.265, and 390.136 concerning trip permits shall apply to the operation of the vehicle under this section.

(L. 1975 S.B. 312 §§ 2, 3, A.L. 1986 H.B. 1473)

CROSS REFERENCE:

Highway reciprocity commission abolished, duties and functions transferred to highways and transportation commission 226.008



Section 301.271 Reciprocity in registration with other states — registration of trailers.

Effective 28 Aug 1958

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.271. Reciprocity in registration with other states — registration of trailers. — 1. Unless otherwise provided by duly executed agreements entered into pursuant to sections 301.271 to 301.279, a nonresident owner, owning any motor vehicle which has been duly registered for the current year in the state, District of Columbia, territory or possession of the United States, foreign country or other place of which the owner is a resident, and which at all times when operated in this state has displayed upon it the number plate issued for the vehicle in the place of residence of such owner, may operate or permit the operation of such vehicle within this state without registering such vehicle or paying any such registration fee to this state; but the provisions of this subsection shall be operative to allow such owner to operate or permit the operation of such vehicle owned by a nonresident of this state only to the extent that under the laws of the state, District of Columbia, territory or possession of the United States, foreign country or other place of residence of the nonresident owner, substantially equivalent exemptions are granted to residents of Missouri for the operation of vehicles duly registered in Missouri.

2. Unless otherwise provided by duly executed agreements entered into pursuant to sections 301.271 to 301.279, trailers registered in any jurisdiction may be operated in combination with any motor vehicle properly registered in accordance with sections 301.271 to 301.279.

(L. 1958 2d Ex. Sess. p. 176 §§ 6, 7)

CROSS REFERENCE:

Interstate motor carriers, registration and regulation of pursuant to International Registration Plan transferred to highways and transportation commission, 226.008

(1960) Motor vehicles owned by Colorado and Illinois corporations which were not registered in those states but were registered in other states where great part of their operations occurred, were not entitled to reciprocal exemption since the word “residence” as applied to a corporate owner means the state of its incorporation. State v. Riss and Company (Mo.), 335 S.W.2d 118.

(2004) Reciprocal exemption only applies if nonresident owner timely registers vehicle elsewhere. Holm v. Director of Revenue, 148 S.W.3d 313 (Mo.banc).



Section 301.275 Commission may require reports — make investigations — regulations.

Effective 28 Aug 1958

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.275. Commission may require reports — make investigations — regulations. — The commission may require such reports from owners and operators of motor vehicles as may be useful to assist the commission in performing its duties under sections 301.271 to 301.279. Such reports shall furnish such information as may be required by the commission and shall cover such periods and be made at such time or times as the commission may direct and shall be in the form prescribed by the commission and shall be verified by the person making such report or by the president, vice president, secretary or other responsible officer or employee of a corporation or association or by a partner or a responsible employee of a partnership. The commission may make or direct the making of such investigations within or without the state, as may be necessary for the performance of its duties under sections 301.271 to 301.279. If any owner or operator of motor vehicles shall file any false report or give false information called for or required under sections 301.271 to 301.279, the commission shall have power to suspend or revoke any or all reciprocity as to such owner or operator. The commission may make and promulgate such rules and regulations as may be necessary to effectively carry out its duties under sections 301.271 to 301.279.

(L. 1958 2d Ex. Sess. p. 176 § 3)

CROSS REFERENCE:

Interstate motor carriers, registration and regulation of pursuant to International Registration Plan transferred to highways and transportation commission, 226.008



Section 301.277 Reciprocity agreements, negotiation, provisions, limits — highway reciprocity fund established — deposit of fees.

Effective 28 Aug 1981

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.277. Reciprocity agreements, negotiation, provisions, limits — highway reciprocity fund established — deposit of fees. — 1. The commission may negotiate and enter into reciprocal agreements or arrangements with other states, the District of Columbia, territories and possessions of the United States, and foreign countries as follows:

(1) To exempt, either wholly or partially, under such terms, conditions and restrictions as it deems proper, motor vehicles and trailers licensed in other states, the District of Columbia, territories and possessions of the United States, and foreign countries or political subdivisions thereof wherein the owner is a resident, from any or all registration fees, as provided by law, but any exemption afforded hereunder shall be extended to owners whose vehicles are duly licensed in the state of their residence only to the extent that substantially equivalent exemptions are extended by that state to vehicles which are duly licensed in this state.

(2) If any state permits or requires the licensing of fleets of motor vehicles and trailers or combinations thereof operated in interstate or combined interstate and intrastate commerce and payment of license taxes and other fixed fees thereon on an apportionment basis commensurate with and determined by the miles traveled on and the use made of said state's highways or any other equitable basis of apportionment, and exempts equipment registered in other states under such apportionment basis from its own registration and other fixed fees, then said Missouri highway reciprocity commission may by agreement adopt such exemptions with respect to motor vehicles and trailers, which agreement may, under such terms, conditions and restrictions as the commission deems proper, provide that owners and operators of motor vehicles and trailers operated in interstate or combined interstate and intrastate commerce in Missouri shall be required to pay registration and other fees on an apportionment basis commensurate with and determined by the miles traveled on and the use made of Missouri highways, or any other equitable basis of apportionment, and shall provide a fair and equitable formula for apportionment whereby there shall be registered in Missouri and the Missouri registration fees paid and applied to a proper proportion of said motor vehicles and trailers operated in the fleet.

(3) Such agreements may authorize the granting of reciprocal privileges to an owner for vehicles which are not licensed in the state, District of Columbia, territory or possession of the United States, foreign country, or other place of such owner's residence when such owner maintains a bona fide place of business in a state, District of Columbia, territory or possession of the United States, foreign country or other place other than his residence and such vehicle is in fact based at such a place of business and is principally operated into and out of such a place of business as a terminal of its operation and such vehicle is duly licensed in the state, District of Columbia, territory or possession of the United States, foreign country, or other place where such place of business is located. Before reciprocal privileges are granted to an owner under such agreement authorized by this subsection, the commission may, under such conditions and terms as it deems advisable, require such owner to apply for a basing point permit which, among other things, shall name the state, District of Columbia, territory or possession of the United States, foreign country, or other place in which such vehicle is to be licensed.

2. Any agreement entered into by the commission shall require that the operator of any vehicle for which reciprocal privileges are claimed must have in his possession a valid and legal registration certificate or other evidence of proper registration issued for such vehicle by the state or other jurisdiction in which it is registered.

3. Notwithstanding section 301.090, fees collected by the commission which are subject to prorating under this section shall be immediately transmitted to the treasurer of the state for deposit to the credit of the state highway department fund except that part of such fees to be paid to other states under a reciprocal agreement shall be placed in a special fund designated a "reciprocity fund." The commission shall not less frequently* than once each month direct the payment of, and the treasurer shall pay, the reciprocal fees to the appropriate state or states. All income derived from the investment of the "reciprocity fund" by the treasurer shall be credited to the highway department fund.

4. Notwithstanding any other provision of law, no reciprocity shall be granted under any statute or agreement for the operation of any commercial motor vehicle within the state of Missouri solely in intrastate commerce, but all vehicles so engaged must be duly registered and licensed in the state of Missouri.

(L. 1958 2d Ex. Sess. p. 176 §§ 4, 5, 8, A.L. 1981 H.B. 511)

*Word "frequent" appears in original rolls.

CROSS REFERENCES:

Highway reciprocity commission abolished, duties and functions transferred to highways and transportation commission, 226.008

Interstate motor carriers, registration and regulation of pursuant to International Registration Plan transferred to highways and transportation commission, 226.008



Section 301.279 Cooperation in reciprocal agreements with public service commission.

Effective 28 Aug 1958

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.279. Cooperation in reciprocal agreements with public service commission. — The commission shall cooperate with the public service commission in the matter of negotiating and entering into reciprocal agreements as provided for under sections 301.271 to 301.279 and as provided for by section 386.220, but the provisions and agreements as to reciprocity concerning motor vehicle registration shall be separate and distinct from and not governed by any provisions or agreements as to reciprocity concerning public service commission fees and charges.

(L. 1958 2d Ex. Sess. p. 176 § 9)



Section 301.280 Dealers and garage keepers, sales report required — unclaimed vehicle report required, contents — alteration of vehicle identification number, effect — false statement, penalty.

Effective 28 Aug 2015

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.280. Dealers and garage keepers, sales report required — unclaimed vehicle report required, contents — alteration of vehicle identification number, effect — false statement, penalty. — 1. Every motor vehicle dealer and boat dealer shall make a monthly report to the department of revenue, on blanks to be prescribed by the department of revenue, giving the following information: date of the sale of each motor vehicle, boat, trailer and all-terrain vehicle sold; the name and address of the buyer; the name of the manufacturer; year of manufacture; model of vehicle; vehicle identification number; style of vehicle; odometer setting; and it shall also state whether the motor vehicle, boat, trailer or all-terrain vehicle is new or secondhand. Each monthly sales report filed by a motor vehicle dealer who collects sales tax under subsection 8 of section 144.070 shall also include the amount of state and local sales tax collected for each motor vehicle sold if sales tax was due. The odometer reading is not required when reporting the sale of any motor vehicle that is ten years old or older, any motor vehicle having a gross vehicle weight rating of more than sixteen thousand pounds, new vehicles that are transferred on a manufacturer's statement of origin between one franchised motor vehicle dealer and another, or boats, all-terrain vehicles or trailers. The sale of all temporary permits shall be recorded in the appropriate space on the dealer's monthly sales report, unless the sale of the temporary permit is already recorded by electronic means as determined by the department. The monthly sales report shall be completed in full and signed by an officer, partner, or owner of the dealership, and actually received by the department of revenue on or before the fifteenth day of the month succeeding the month for which the sales are being reported. If no sales occur in any given month, a report shall be submitted for that month indicating no sales. Any vehicle dealer who fails to file a monthly report or who fails to file a timely report shall be subject to disciplinary action as prescribed in section 301.562 or a penalty assessed by the director not to exceed three hundred dollars per violation. Every motor vehicle and boat dealer shall retain copies of the monthly sales report as part of the records to be maintained at the dealership location and shall hold them available for inspection by appropriate law enforcement officials and officials of the department of revenue. Every vehicle dealer selling twenty or more vehicles a month shall file the monthly sales report with the department in an electronic format. Any dealer filing a monthly sales report in an electronic format shall be exempt from filing the notice of transfer required by section 301.196. For any dealer not filing electronically, the notice of transfer required by section 301.196 shall be submitted with the monthly sales report as prescribed by the director.

2. Every dealer and every person operating a public garage shall keep a correct record of the vehicle identification number, odometer setting, manufacturer's name of all motor vehicles or trailers accepted by him for the purpose of sale, rental, storage, repair or repainting, together with the name and address of the person delivering such motor vehicle or trailer to the dealer or public garage keeper, and the person delivering such motor vehicle or trailer shall record such information in a file kept by the dealer or garage keeper. The record shall be kept for five years and be open for inspection by law enforcement officials, members or authorized or designated employees of the Missouri highway patrol, and persons, agencies and officials designated by the director of revenue.

3. Every dealer and every person operating a public garage in which a motor vehicle remains unclaimed for a period of fifteen days shall, within five days after the expiration of that period, report the motor vehicle as unclaimed to the director of revenue. Such report shall be on a form prescribed by the director of revenue. A motor vehicle left by its owner whose name and address are known to the dealer or his employee or person operating a public garage or his employee is not considered unclaimed. Any dealer or person operating a public garage who fails to report a motor vehicle as unclaimed as herein required forfeits all claims and liens for its garaging, parking or storing.

4. The director of revenue shall maintain appropriately indexed cumulative records of unclaimed vehicles reported to the director. Such records shall be kept open to public inspection during reasonable business hours.

5. The alteration or obliteration of the vehicle identification number on any such motor vehicle shall be prima facie evidence of larceny, and the dealer or person operating such public garage shall upon the discovery of such obliteration or alteration immediately notify the highway patrol, sheriff, marshal, constable or chief of police of the municipality where the dealer or garage keeper has his place of business, and shall hold such motor vehicle or trailer for a period of forty-eight hours for the purpose of an investigation by the officer so notified.

6. Any person who knowingly makes a false statement or omission of a material fact in a monthly sales report to the department of revenue, as described in subsection 1 of this section, shall be deemed guilty of a class A misdemeanor.

(RSMo 1939 § 8381, A.L. 1974 H.B. 985, A.L. 1983 S.B. 9, A.L. 1984 S.B. 656, A.L. 1986 H.B. 1367 & 1573, A.L. 1988 H.B. 990, A.L. 1990 H.B. 1279, A.L. 1993 S.B. 35, A.L. 1997 H.B. 207, A.L. 2004 S.B. 1233, et al., A.L. 2007 S.B. 82, A.L. 2009 H.B. 683, A.L. 2012 H.B. 1402, A.L. 2015 H.B. 686)

Prior revisions: 1929 § 7773; 1919 §§ 7568, 7605



Section 301.290 Correctional enterprises to manufacture plates and highway signs — money received for manufacturing plates and signs, how deposited.

Effective 28 Aug 2009

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.290. Correctional enterprises to manufacture plates and highway signs — money received for manufacturing plates and signs, how deposited. — 1. Correctional enterprises of the department of corrections shall purchase, erect and maintain all of the machinery and equipment necessary for the manufacture of the license plates and tabs issued by the director of revenue, and of signs used by the state transportation department. Beginning on January 1, 2011, correctional enterprises shall no longer erect and maintain tabs for the department of revenue.

2. The director of revenue shall procure all plates issued by him, and the state transportation department shall procure all signs used by it from correctional enterprises, unless an emergency arises and correctional enterprises cannot furnish the plates, tabs or signs.

3. Correctional enterprises shall furnish the plates and signs at such a price as will not exceed the price at which such plates and signs may be obtained upon the open market, but in no event shall such price be less than the cost of manufacture, including labor and materials.

4. All moneys derived from the sale of the plates, tabs and signs shall be paid into the state treasury to the credit of the working capital revolving fund as provided in section 217.595.

(RSMo 1939 § 8378, A.L. 1945 p. 1194, A. 1949 S.B. 1110, A.L. 1957 p. 623, A.L. 1961 p. 463, A.L. 1977 H.B. 367, et al., A.L. 1983 H.B. 713 Revision, A.L. 1990 H.B. 974, A.L. 2004 S.B. 1233, et al., A.L. 2005 H.B. 487, A.L. 2009 H.B. 683)



Section 301.300 Replacement of lost, stolen or damaged certificates, plates, or tabs, procedure to obtain replacement or duplicates, fee — multiyear plates fee.

Effective 28 Aug 2005

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.300. Replacement of lost, stolen or damaged certificates, plates, or tabs, procedure to obtain replacement or duplicates, fee — multiyear plates fee. — 1. In event of the loss, theft, mutilation or destruction of any certificate of ownership, number plate, tab or set of tabs issued by the director of revenue, the lawful holder thereof shall, within five days, file with the director of revenue, an affidavit showing such fact, and shall, on the payment of a fee of eight dollars and fifty cents, obtain a duplicate or replacement of such plate, certificate, tab or set of tabs. Any duplicate certificate issued for any "motor vehicle primarily for business use", as defined in section 301.010, shall be issued only to the owner of record.

2. Upon filing affidavit of lost, stolen, mutilated or destroyed certificate of registration, the director of revenue shall issue to the lawful owner a duplicate or replacement thereof upon payment of a fee of eight dollars and fifty cents.

3. Vehicle owners who elect not to transfer or renew multiyear plates shall be charged a fee equal to that charged for a lost plate in addition to the registration fee prescribed by law at the time the new plate or plates are issued.

4. Notwithstanding subsection 1 of this section, a new or used motor vehicle dealer may obtain a duplicate or replacement title in the owner's name if the owner's title has been lost, stolen, mutilated, or destroyed and is not available for assignment. In order to obtain the duplicate or replacement title from the department of revenue, the licensed dealer shall procure a power of attorney from the owner authorizing the dealer to obtain a duplicate or replacement title in the owner's name and sign any title assignments on the owner's behalf. The application to the department of revenue for the duplicate or replacement title shall be accompanied by the executed power of attorney, or a copy thereof, and the application shall contain the appropriate mailing address of the dealer. The director of the department of revenue is authorized to make all necessary rules and regulations for the administration of this subsection, and shall design all necessary forms required by this subsection. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of chapter 536. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2005, shall be invalid and void.

(RSMo 1939 § 8379, A.L. 1941 p. 445, A.L. 1947 V. I p. 380, A.L. 1981 H.B. 511, A.L. 1984 H.B. 1045, A.L. 1988 H.B. 1581, A.L. 1990 H.B. 1279 merged with H.B. 1450, A.L. 2005 H.B. 487)

Prior revision: 1929 § 7771



Section 301.301 Stolen license plate tabs, replacement at no cost, when, procedure, limitation.

Effective 28 Aug 2013

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.301. Stolen license plate tabs, replacement at no cost, when, procedure, limitation. — Any person replacing a stolen license plate tab may receive at no cost up to two sets of two license plate tabs per year when the application for the replacement tab is accompanied with a notarized affidavit verifying that such license plate tab or tabs were stolen.

(L. 1995 S.B. 374 § 4, A.L. 2005 H.B. 487 merged with S.B. 378, A.L. 2007 S.B. 384, A.L. 2013 H.B. 103)



Section 301.302 Missing license plate tab, no citation issued, when.

Effective 28 Aug 2005

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.302. Missing license plate tab, no citation issued, when. — A citation shall not be issued to any person stopped by law enforcement for a missing license plate tab or tabs if such person indicates that the tab or tabs have been stolen and a check on such person's vehicle registration reveals that the vehicle is properly registered. A law enforcement officer may issue a warning under these circumstances. In the event a citation is improperly issued to a person for missing tabs when the requirements of this section are met, any court costs shall be waived.

(L. 2005 H.B. 487 merged with S.B. 378)



Section 301.310 Owner may be instructed to replace plate — cancellation of registration — waiver of cost — penalty.

Effective 28 Aug 2009

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.310. Owner may be instructed to replace plate — cancellation of registration — waiver of cost — penalty. — 1. Whenever a law enforcement officer observes a plate to be in such condition as to hinder or make difficult identification of same, he shall notify the director of revenue and instruct the owner to apply for a duplicate plate.

2. If the owner has not made application within fifteen days, the director of revenue may cancel such registration and notify the registrant and such cancellation shall remain in force until the application has been filed.

3. The director of revenue may at his discretion replace worn plates without cost to the registrant.

4. Failure to surrender a mutilated or worn plate for which duplicate has been issued shall be* punishable under section 301.440.

(RSMo 1939 § 8379, A.L. 1941 p. 445, A.L. 1947 V. I p. 380, A.L. 2009 H.B. 683)

Prior revision: 1929 § 7771

*Word "be" omitted from original rolls.



Section 301.320 Other plates prohibited.

Effective 28 Aug 1949

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.320. Other plates prohibited. — No person shall operate a motor vehicle or trailer on which there is displayed on the front or rear thereof any other plate, tag or placard bearing any number except the plate furnished by the director of revenue or the placard herein authorized, and the official license tag of any municipality of this state, nor shall there be displayed on any motor vehicle or trailer a placard, sign or tag bearing the words "license lost", "license applied for", or words of similar import, as a substitute for such number plates or such placard.

(RSMo 1939 § 8377, A.L. 1947 V. I p. 380, A. 1949 S.B. 1110)

Prior revisions: 1929 § 7770; 1919 §§ 7564, 7565

CROSS REFERENCE:

Identification plates for consular officers, 26.140



Section 301.330 Commercial vehicles licensed for 36,000 pounds or less, information displayed on exception.

Effective 28 Aug 1996

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.330. Commercial vehicles licensed for 36,000 pounds or less, information displayed on exception. — Each commercial motor vehicle except those licensed under the provisions of section 301.057 or 301.058 based on a gross weight of thirty-six thousand pounds or less and which are not regularly used for actual commercial purposes shall have displayed thereon in a conspicuous place:

(1) The name of the owner;

(2) The address from which the motor vehicle is operated;

(3) Each local commercial vehicle in addition shall have displayed in a conspicuous place the word "local".

(RSMo 1939 § 8369, A.L. 1943 p. 663, A.L. 1945 p. 1194; RSMo 1939 § 8377, A.L. 1947 V. I p. 380; A. 1949 S.B. 1110, A.L. 1951 p. 695, A.L. 1965 p. 473, A.L. 1975 H.B. 95, A.L. 1988 S.B. 686, A.L. 1996 S.B. 792)

Prior revision: 1929 §§ 7761, 7770

(1958) Information charging failure to display the required matters in language of the statute held sufficient; question of whether pickup truck was commercial motor vehicle was for jury. State v. Lasswell (A.), 311 S.W.2d 356.



Section 301.340 Municipal licenses — fees — carrier occupation taxes — election for increase in levy.

Effective 28 Aug 1993

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.340. Municipal licenses — fees — carrier occupation taxes — election for increase in levy. — 1. Municipalities, by ordinance, may levy and collect license taxes from the owners of and dealers in motor vehicles, residing in such municipalities, and may require the display of license plates or stickers. Municipal license taxes, including the cost of plates, stickers and notarial fees shall not exceed the amounts in effect on September 28, 1985, or the amounts approved by the voters of the municipality on or after September 28, 1985, whichever is greater.

2. Upon approval of the voters of any city, the amount of the motor vehicle license tax imposed by such city shall be:

(1) Uniform for all motor vehicles; or

(2) At three different rates for passenger cars, trucks, and motorcycles; or

(3) At rates which are based on the horsepower of motor vehicles other than commercial motor vehicles and the tonnage of commercial motor vehicles.

3. Other provisions of the law to the contrary notwithstanding, any motor vehicle license tax imposed by any city may, by ordinance recommended by the license collector of such city, be included as a charge on bills issued for personal property taxes and may be collected, with and in the same payment as personal property taxes, by the collector of revenue. The collector of revenue may collect delinquent receipts of such motor vehicle license taxes, and penalties thereon, in the same manner and form as provided by law for the collection of delinquent ad valorem property taxes.

4. No municipal license tax shall be collected from a resident of any municipality for motor vehicles used exclusively outside of such municipality, and that fact may be shown by an affidavit of the motor vehicle owner for the purpose of securing a state registration certificate without producing a receipt for municipal license taxes. When the owner of any motor vehicle or trailer, or chauffeur, or registered operator shall have complied with the requirements of this section, he shall not be required to pay any license tax or fee to any municipality, or to submit to any other requirement, except as authorized by this section, in any municipality of this state.

5. Municipalities may impose occupation taxes on the business of transporting passengers, freight and merchandise for hire carried on within their limits, and may measure such taxes by the number of motor vehicles engaged in such transportation.

6. At no time shall any municipality propose a percentage increase in the municipal license tax on commercial motor vehicles higher than that of other motor vehicles.

7. In lieu of the license tax prescribed pursuant to this section, the governing body of any city in which the voters of the city have approved such a license tax may submit to the qualified voters of the city a proposal to either increase the city property tax levy imposed pursuant to sections 94.010 to 94.330 or increase the city sales tax levied pursuant to sections 94.510 to 94.550 by an amount to generate approximately the same amount of revenue as the license tax prescribed by this section generates. No such proposal shall become effective unless and until the majority of the qualified voters in the city approve such proposal at a citywide election held for such purpose. Any proposal approved by the voters shall cause the property or sales tax to increase by the approved amount and shall cause the motor vehicle license tax imposed pursuant to this section to be eliminated in that city.

(RSMo 1939 § 8369, A.L. 1943 p. 663, A.L. 1945 p. 1194; RSMo 1939 § 8395, A.L. 1943 p. 659; A. 1949 S.B. 1110, A.L. 1955 p. 617, A.L. 1957 p. 628, A.L. 1985 S.B. 188, A.L. 1993 S.B. 376)

(1954) Ordinance making license tax collectible from an “operator or person having control of” an automobile is not authorized by statute and is invalid insofar as it is broader than this section. City of Fredericktown v. Hunter (A.), 273 S.W.2d 732.

(1961) Where evidence in prosecution for violation of city ordinance for failure to have city license did not show that defendant owned the motor vehicle, it was insufficient to sustain conviction. City of Frankford v. Davis (A.), 348 S.W.2d 553.



Section 301.344 Municipality not to require permits of certain wreckers, exceptions when — county permits, when.

Effective 28 Aug 1996

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.344. Municipality not to require permits of certain wreckers, exceptions when — county permits, when. — No town, city, village or municipality shall require a fee, permit or license for any reason from any wrecker or tow service business registered with the United States Department of Transportation, however, any county or a city not within a county of this state shall require such a fee, permit or license of any such business physically located in such county or city not within a county or of any such business which conducts more than fifty percent of its wrecker or tow service business activities in such county or city not within a county.

(L. 1993 S.B. 105 § 301.032 subsec. 7, A.L. 1996 S.B. 560)



Section 301.350 Books and records, motor vehicles — audit by state auditor, when.

Effective 28 Aug 1989

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.350. Books and records, motor vehicles — audit by state auditor, when. — 1. Upon receipt of an application for registration of a motor vehicle, trailer, manufacturer or dealer, as provided in this chapter, the director of revenue shall file such application and register such motor vehicle, trailer, manufacturer or dealer, together with the facts stated in the application, under a distinctive number assigned to such motor vehicle, trailer, manufacturer or dealer. Separate records shall be kept as follows:

(1) Motor vehicles registered by owners;

(2) Commercial motor vehicles;

(3) Trailers;

(4) Motorcycles and motor tricycles;

(5) Manufacturers and dealers.

2. The director of revenue may keep such other classifications and records as he may deem necessary and may enter contracts or agreements or otherwise make arrangements for computerized access to odometer and title information.

3. All of such books and records shall be kept open to public inspection during reasonable business hours.

4. The governor may cause the records of the department of revenue to be audited by the state auditor at any time.

(RSMo 1939 § 8380, A.L. 1951 p. 693, A.L. 1987 S.B. 3, A.L. 1988 H.B. 1512, A.L. 1988 H.B. 1581, A.L. 1989 H.B. 211)

Prior revisions: 1929 § 7772; 1919 § 7554

Effective 7-06-89



Section 301.351 Fee for records requested for batch/bulk customers authorized.

Effective 28 Aug 2008

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.351. Fee for records requested for batch/bulk customers authorized. — The director of the department of revenue shall collect a maximum fee of one-half of one cent per motor vehicle or driver license record for batch/bulk customer requests that meet the criteria enumerated in the Drivers Privacy and Protection Act.

(L. 2008 S.B. 711 § 1)



Section 301.360 Record established by chapter 301 to be retained or destroyed, when.

Effective 28 Aug 1987

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.360. Record established by chapter 301 to be retained or destroyed, when. — Records established pursuant to this chapter shall be retained or destroyed in accordance with the provisions of chapter 109.

(RSMo 1939 § 8368, A.L. 1945 p. 1194, A.L. 1947 V. I p. 380; L. 1945 p. 1222 § 1; A. 1949 S.B. 1110, A.L. 1987 S.B. 3)

Prior revision: 1929 § 7760



Section 301.370 Replacement of motor — procedure.

Effective 28 Aug 1961

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.370. Replacement of motor — procedure. — 1. Nothing in sections 301.010 to 301.440 shall be construed to prohibit the owner of a duly registered motor vehicle from removing the motor or engine from such vehicle and replacing it with a new or reconditioned motor or engine of the same make or manufacture.

2. The owner and the person removing and replacing such motor or engine shall join in an affidavit showing the number of the motor or engine removed, the date of removal, the reason for removal, and a description of the motor or engine replaced in the vehicle.

3. If the motor to be installed is a reconditioned motor, it shall bear the same number as the motor removed but shall be preceded by the symbol "RC". If the motor installed is a new motor, it shall bear a special number to be secured as provided in section 301.380.

4. The affidavit, together with the original certificate of title, shall be sent to the director of revenue at Jefferson City, Missouri, with a fee of one dollar for registering such change of motor or engine. The director of revenue shall file the affidavit and certificate in his office and shall issue and deliver a new certificate of title to the owner.

5. The owner of a motor vehicle that is identified on the appropriate Missouri certificate of ownership by a manufacturer's number other than the engine or motor number shall be exempt from the provisions of subsections 2, 3 and 4.

6. The director of revenue may adopt and enforce the rules and regulations, compatible with this chapter, that he deems necessary to properly administer this section.

(RSMo 1939 § 8397, A.L. 1945 p. 1194, A. 1949 S.B. 1110, A.L. 1961 p. 486)

(1961) Fact that plaintiff in action on insurance policy to recover for loss of truck by fire had switched engines in two of his trucks, covered by same policy, without complying with provisions of this section and obtaining new title certificate, did not affect his insurable interest in the truck, though policy, issued after the transfer, described the truck by the original motor number. Melugin v. Imperial Casualty & Ind. Co. of Omaha, Neb. (A.) 344 S.W.2d 144.



Section 301.380 Special numbers issued, when — fee — effect — trailers, special numbers issued, when — examination required — fee.

Effective 28 Aug 1998

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.380. Special numbers issued, when — fee — effect — trailers, special numbers issued, when — examination required — fee. — 1. Whenever the original, manufacturer's, or other distinguishing number on any motor vehicle, trailer or motor vehicle tire has been destroyed, removed, covered, altered, defaced or is otherwise nonexistent, the director of revenue, upon application, payment of a fee of seven dollars and fifty cents, and satisfactory proof of ownership by the owner, shall issue a certificate authorizing the owner to place a special number designated by the director of revenue upon the vehicle, trailer or tire.

2. In order to properly calculate the sales tax due, in the case of a trailer which is alleged to have been made by someone who is not a manufacturer using readily distinguishable manufacturers' identifying numbers or a certificate of origin, the person seeking the special number authorized by the provisions of this section shall secure a written statement from a motor vehicle inspection station that the trailer has been examined and that it is not one made by a regular manufacturer. The superintendent of the state highway patrol shall provide such forms for inspection stations, and the person, firm, or corporation seeking the examination shall pay a regular inspection fee for the examination. The proceeds of the fee shall be distributed in the same manner as regular inspection fees are distributed. This subsection shall not apply to trailers inspected under section 301.191.

3. The director of revenue shall designate the special numbers consecutively beginning with the number one preceded by the letters "DR" and followed by the letters "Mo" for each make of motor vehicle, trailer or motor vehicle tire, or if the make be unknown, the number shall also be preceded by the letter "X".

4. When such number has been placed upon the motor vehicle or motor or engine thereof, or trailer or motor vehicle tire, it shall be the lawful number of the same for the purpose of identification, registration, and all other purposes of this chapter, and the owner may sell and transfer such property under the special number. No person shall destroy, remove, cover, alter or deface any such special number.

(RSMo 1939 §§ 8396, 8397, A.L. 1945 p. 1194, A. 1949 S.B. 1110, A.L. 1984 H.B. 1045, A.L. 1998 H.B. 1528)

Prior revision: 1929 § 7781



Section 301.390 Possession and sale of vehicles and equipment with altered identification numbers prohibited, penalties — duty of officers — procedure.

Effective 01 Jan 2017, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.390. Possession and sale of vehicles and equipment with altered identification numbers prohibited, penalties — duty of officers — procedure. — 1. No person shall sell, or offer for sale, or shall knowingly have the custody or possession of a motor vehicle, vehicle part, boat, outboard motor, trailer, motor vehicle tire, piece of farm machinery, farm implement, or piece of construction equipment on which the original manufacturer's number or other distinguishing number has been destroyed, removed, covered, altered or defaced, and no person shall sell, offer for sale, or knowingly have the custody or possession of a motor vehicle or trailer having no manufacturer's number or other original number, or distinguishing number. Every motor vehicle and trailer shall have an original manufacturer's number or other distinguishing number assigned by the manufacturer.

2. Every peace officer who has probable cause to believe and has knowledge of a motor vehicle, vehicle part, boat, outboard motor, trailer, motor vehicle tire, piece of farm machinery, farm implement, or piece of construction equipment, the number of which has been removed, covered, altered, destroyed or defaced, and for which no special number has been issued, shall be authorized to immediately seize and take possession of such motor vehicle, vehicle part, boat, outboard motor, trailer, motor vehicle tire, piece of farm machinery, farm implement, or piece of construction equipment, and may arrest the supposed owner or custodian thereof and cause prosecution to be begun in a court of competent jurisdiction.

3. The law enforcement authority having seized it shall retain custody of the motor vehicle, vehicle part, boat, outboard motor, trailer, motor vehicle tire, piece of farm machinery, farm implement, or piece of construction equipment pending the prosecution of the person arrested. If the person arrested should be found guilty, such motor vehicle, vehicle part, boat, outboard motor, trailer, motor vehicle tire, piece of farm machinery, farm implement, or piece of construction equipment shall be transferred to the custody of the court until the fine and costs of prosecution are paid. No property shall be released from the custody of the court until a special number shall have been issued by the director of revenue on an application of the supposed owner, approved by the court.

4. In case such fine and costs not be paid within thirty days from the date of judgment, the court shall advertise and sell such motor vehicle, boat, outboard motor, vehicle part, trailer, motor vehicle tire, piece of farm machinery, farm implement, or piece of construction equipment in the manner provided by law for the sale of personal property under execution. The advertisement shall contain a description of the motor vehicle, vehicle part, boat, outboard motor, trailer, motor vehicle tire, piece of farm machinery, farm implement, or piece of construction equipment and a copy thereof shall be mailed to the director of revenue. The proceeds of such sale shall be applied, first, to the payment of the fine and costs of the prosecution and sale, and any sum remaining shall be paid by the court to the owner, and the motor vehicle, vehicle part, boat, outboard motor, trailer, motor vehicle tire, piece of farm machinery, farm implement, or piece of construction equipment shall not be delivered to the purchaser thereof until he shall first have secured a special number from the director of revenue, on the application of the purchaser, approved by the court.

5. If at any time while such motor vehicle, vehicle part, boat, outboard motor, trailer, motor vehicle tire, piece of farm machinery, farm implement, or piece of construction equipment remains in the custody of the court or law enforcement authority having seized it, the true owner thereof shall appear and prove to the satisfaction of the court or law enforcement authority proper ownership of and entitlement to said item, it shall be returned to the owner after he or she has obtained from the director of revenue a special number, on application made by the owner.

6. Violation of any provision of this section is a class E felony.

(RSMo 1939 § 8396, A. 1949 S.B. 1110, A.L. 1953 p. 567, A.L. 1982 H.B. 1454, et al., A.L. 1986 H.B. 1190 merged with H.B. 1153, A.L. 2004 S.B. 824, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 301.400 Removal or defacing manufacturer's numbers — penalty.

Effective 01 Jan 2017, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.400. Removal or defacing manufacturer's numbers — penalty. — Any person who removes, covers, alters or defaces, or causes to be destroyed, removed, covered, altered or defaced, the manufacturer's number, the motor number or other distinguishing number on any motor vehicle, or number or other distinguishing number on any motor vehicle tire, piece of farm machinery, farm implement, or piece of construction equipment, the property of another, for any reason, shall be deemed guilty of a class D felony.

(RSMo 1939 §§ 8396, 8404, A. 1949 S.B. 1110, A.L. 1982 H.B. 1454, et al., A.L. 2014 S.B. 491)

Prior revisions: 1929 §§ 7781, 7786; 1919 §§ 7608, 7609

Effective 1-01-17

(1967) The number on the transmission is a distinguishing manufacturer's number within the meaning of this section. State v. Friedman (Mo.), 412 S.W.2d 171.



Section 301.401 Special mobile equipment and tires, defacing serial number prohibited — penalty.

Effective 01 Jan 2017, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.401. Special mobile equipment and tires, defacing serial number prohibited — penalty. — 1. Any person who removes, covers, alters, or defaces, or causes to be destroyed, removed, covered, altered, or defaced, the manufacturer's serial number, the motor number or other distinguishing number on special mobile equipment or special mobile equipment tires, the property of another, for any reason, shall be deemed guilty of a class E felony. Further, any person who knowingly buys, sells, receives, disposes of, conceals or has in his possession special mobile equipment or special mobile equipment tires from which the manufacturer's serial number, motor number or other distinguishing number has been removed, covered, altered, defaced or destroyed shall be deemed guilty of a class E felony.

2. Every peace officer who has probable cause to believe that and has knowledge of an item of special mobile equipment on which the original manufacturer's distinguishing number has been removed, covered, altered, or defaced shall be authorized to seize immediately and to take possession of said item of special mobile equipment.

3. If at any time while such special mobile equipment remains in the custody of the law enforcement authority having seized it, the true owner thereof shall appear and prove to the satisfaction of such law enforcement authority his ownership of and entitlement to said item of special mobile equipment, it shall be returned to said owner subject to its being made available for use in any criminal prosecution under this section.

4. If, after twelve months, no person has appeared and proved he is the true owner of an item of special mobile equipment seized under this section, the court in which such prosecution was begun may advertise and sell said item of special mobile equipment under such terms as are reasonable. The proceeds of such sale shall be applied, first, to the payment of any expenses incurred in association with such sale; second, to the payment of the fine and costs of prosecution; and the balance, if any, shall be paid over to the county commission of the county in which the prosecution was begun for its application to that county's general revenues.

(L. 1980 H.B. 995 & 1051, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 301.420 Applications — false statements prohibited.

Effective 28 Aug 2009

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.420. Applications — false statements prohibited. — No person shall willfully or knowingly make a false statement in any application for the registration of a motor vehicle or trailer, or as a dealer, or in an application for or assignment of a certificate of ownership. All blanks or forms issued by the director of revenue for the purpose of making application for registration of certificate of ownership shall conspicuously bear on the face thereof the following words: "Any false statement in this application is a violation of the law and may be punished by fine or imprisonment or both". Violation of this section shall be a class C misdemeanor.

(RSMo 1939 § 8401, A. 1949 S.B. 1110, A.L. 1987 S.B. 3, A.L. 2009 H.B. 683)

Prior revisions: 1929 § 7783; 1919 § 7600



Section 301.440 Penalty for violations.

Effective 28 Aug 2009

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.440. Penalty for violations. — Any person who violates any provision of sections 301.010 to 301.440 for which no specific punishment is provided shall upon a plea or* finding of guilt thereof be guilty of an infraction punishable by a fine of not less than five dollars or more than five hundred dollars.

(RSMo 1939 § 8404, A. 1949 S.B. 1110, A.L. 1969 H.B. 670, A.L. 2009 H.B. 683)

Prior revisions: 1929 § 7786; 1919 § 7601

*Word "of" appears in original rolls.



Section 301.441 Retired members of the United States military special license plates — application — proof required — license, how marked.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.441. Retired members of the United States military special license plates — application — proof required — license, how marked. — Any person who is a retired member of the United States Army, Navy, Air Force, Marine Corps or Coast Guard may apply for retired military motor vehicle license plates for any motor vehicle the person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight. There shall be no limit on the number of license plates any person qualified pursuant to this section may obtain so long as each set of license plates issued pursuant to this section is issued for a vehicle owned solely or jointly by such person. No additional fee shall be charged for license plates issued pursuant to this section. Notwithstanding the provisions of section 301.144, no additional fee shall be charged for the personalization of license plates issued pursuant to this section. Such person shall make application for the license plates on a form provided by the director of revenue and furnish such proof of retired status from that particular branch of the United States Armed Forces as the director may require. The plates shall have a white background with a blue and red configuration at the discretion of the advisory committee established in section 301.129*. Such plates shall bear the insignia of the respective branch the applicant served in. The director shall then issue license plates bearing the words “RETIRED MILITARY” in preference to the words “SHOW-ME STATE” in a form prescribed by the advisory committee established in section 301.129*. Such license plates shall be made with fully reflective material, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130. There shall be no limit on the number of license plates any person qualified under this section may obtain as long as each set of license plates issued under this section is issued for vehicles owned solely or jointly by such person. License plates issued under this section shall not be transferable to any other person except that any registered co-owner of the motor vehicle may operate the motor vehicle for the duration of the year licensed in the event of the death of the qualified person.

(L. 1994 H.B. 1308 § 2, A.L. 1995 S.B. 70, A.L. 1999 S.B. 115, A.L. 2001 S.B. 13, A.L. 2002 H.B. 1205, et al., A.L. 2016 H.B. 2380)

*Section 301.129 was repealed by H.B. 1298 Revision, 2014.



Section 301.442 Transfer of commercial vehicle registration plates authorized in business ownership sale or transfer.

Effective 28 Aug 1981

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.442. Transfer of commercial vehicle registration plates authorized in business ownership sale or transfer. — Whenever a business is sold by the owner thereof and as part of the sale the ownership of one or more commercial motor vehicles is transferred, or whenever an individual or partnership transfers ownership of a business and commercial motor vehicles owned by him or them to a corporation substantially owned by him or them in a nontaxable transfer under the provisions of the United States Internal Revenue Code, the original owner of any such vehicles may transfer the registration plates issued for such vehicles to the new owner who, upon notification to the director of revenue of the sale or transfer of ownership of the business and transfer of the registration plates, may use those registration plates for the remainder of the current registration period as if he, they, or it had originally purchased the plates. The director may prescribe the necessary forms for use in making the notification and may require that the notification be made under oath.

(L. 1981 S.B. 138 § 1)



Section 301.443 Prisoners of war entitled to free registration and special plates — prisoner of war defined — eligibility — plate design.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.443. Prisoners of war entitled to free registration and special plates — prisoner of war defined — eligibility — plate design. — 1. Any legal resident of the state of Missouri who is a veteran of service in the Armed Forces of the United States and has been honorably discharged from such service and who is a former prisoner of war and any legal resident of the state of Missouri who is a former prisoner of war and who was a United States citizen not in the Armed Forces of the United States during such time is, upon filing an application for registration together with such information and proof in the form of a statement from the United States Veterans Administration or the Department of Defense or any other form of proof as the director may require, entitled to receive annually one certificate of registration and one set of license plates or other evidence of registration as provided in section 301.130 for a motor vehicle other than a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight. There shall be no fee charged for license plates issued under the provisions of this section.

2. Not more than one certificate of registration and one corresponding set of motor vehicle license plates or other evidence of registration as provided in section 301.130 shall be issued each year to a qualified former prisoner of war under this section.

3. Proof of ownership and vehicle inspection of the particular motor vehicle for which a registration certificate and set of license plates is requested must be shown at the time of application. Proof of status as a former prisoner of war as required in subsection 1 of this section shall only be required on the initial application.

4. As used in this section, “former prisoner of war” means any person who was taken as an enemy prisoner during World War I, World War II, the Korean Conflict, or the Vietnam Conflict.

5. The director shall furnish each former prisoner of war obtaining a set of license plates under the provisions of subsections 1 to 4 of this section special plates which shall have the words “FORMER P.O.W.” on the license plates in preference to the words “SHOW-ME STATE” as provided in section 301.130 in a form prescribed by the advisory committee established in section 301.129*. Such license plates shall be made with fully reflective material, shall have a white background with a blue and red configuration at the discretion of the advisory committee established in section 301.129*, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130.

6. Registration certificates and license plates issued under the provisions of this section shall not be transferable to any other person except that any registered co-owner of the motor vehicle will be entitled to operate the motor vehicle for the duration of the year licensed in the event of the death of the qualified former prisoner of war.

7. (1) Notwithstanding the provisions of subsection 6 of this section to the contrary, the surviving spouse of a former prisoner of war who has not remarried and who has been issued license plates described in subsection 5 of this section shall be entitled to transfer such license plates to the motor vehicle of the surviving spouse and receive annually one certificate of registration and one set of license plates or other evidence of registration as provided in section 301.130 as if a former prisoner of war until remarriage. There shall be no fee charged for the transfer of such license plates.

(2) The department of revenue shall promulgate rules for the obtaining of a set of license plates described in subsection 5 of this section by the surviving spouse of the former prisoner of war when such license plates are not issued prior to the death of the former prisoner of war. The surviving spouse shall be entitled to receive annually one certificate of registration and one set of license plates or other evidence of registration as provided in section 301.130 as if a former prisoner of war until remarriage. There shall be no fee charged for the license plates issued pursuant to this subdivision.

(L. 1983 S.B. 320 §§ 1, 2, A.L. 1989 S.B. 209, A.L. 1995 S.B. 70, A.L. 2016 H.B. 2380)

*Section 301.129 was repealed by H.B. 1298 Revision, 2014.



Section 301.444 Firefighters, special licenses for certain vehicles — fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.444. Firefighters, special licenses for certain vehicles — fee. — 1. Owners or a joint owner of motor vehicles who are residents of the state of Missouri, and who are directors of a fire protection district or who are compensated, partially compensated, or volunteer members of any fire department, fire protection district, or voluntary fire protection association in this state, upon application accompanied by affidavit as prescribed in this section, complying with the state motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of a fee as prescribed in this section, shall be issued a set of license plates for any motor vehicle such person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight. The license plates shall be inscribed with a variation of the Maltese cross that signifies the universally recognized symbol for firefighters. In addition, upon such set of license plates shall be inscribed, in lieu of the words “SHOW-ME STATE”, the word “FIREFIGHTER”. Such license plates shall be made with fully reflective material, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130.

2. Applications for license plates issued under this section shall be made to the director of revenue and shall be accompanied by an affidavit stating that the applicant is a person described in subsection 1 of this section. Any person who is lawfully in possession of such plates who resigns, is removed, or otherwise terminates or is terminated from his association with such fire department, fire protection district, or voluntary fire protection association shall return such special plates to the director within fifteen days.

3. An additional annual fee equal to that charged for personalized license plates in section 301.144 shall be paid to the director of revenue for the issuance of the license plates provided for in this section.

(L. 1984 H.B. 1045 § 2, A.L. 1986 H.B. 1067 & 1299, A.L. 1995 S.B. 70, A.L. 2004 S.B. 1233, et al., A.L. 2007 S.B. 82, A.L. 2016 H.B. 2380)



Section 301.445 Combat infantryman special license plates — application — license how marked — proof required — fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.445. Combat infantryman special license plates — application — license how marked — proof required — fee. — Any person who has been awarded the combat infantry badge may apply for special motor vehicle license plates for any vehicle such person owns, either solely or jointly, for issuance either to passenger motor vehicles subject to the registration fees provided in section 301.055, or for a nonlocal property-carrying commercial motor vehicle licensed for a gross weight not in excess of twenty-four thousand pounds as provided in section 301.057. Any such person shall make application for the special license plates on a form provided by the director of revenue and furnish such proof as a recipient of the combat infantry badge as the director may require. The director shall then issue license plates bearing the words “COMBAT INFANTRYMAN” in place of the words “SHOW-ME STATE” in a form prescribed by the director, except that such license plates shall be made with fully reflective material, shall have a white background with a blue and red configuration at the discretion of the director, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130. Such plates shall also bear an image of the combat infantry badge. There shall be an additional fee charged for each set of special combat infantry badge license plates issued equal to the fee charged for personalized license plates in section 301.144. There shall be no limit on the number of license plates any person qualified under this section may obtain so long as each set of license plates issued under this section is issued for vehicles owned solely or jointly by such person. License plates issued pursuant to the provisions of this section shall not be transferable to any other person except that any registered co-owner of the motor vehicle shall be entitled to operate the motor vehicle with such plates for the duration of the year licensed in the event of the death of the qualified person.

(L. 1994 H.B. 1308 § 1, A.L. 1995 S.B. 70, A.L. 1999 H.B. 290, A.L. 2006 H.B. 1382 & 1158, A.L. 2016 H.B. 2380)



Section 301.447 Pearl Harbor survivor license plates — how marked — application — proof required — transferable when.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.447. Pearl Harbor survivor license plates — how marked — application — proof required — transferable when. — 1. Any member of the United States Military Service who was stationed on or within three miles of the Hawaiian Island of Oahu on December 7, 1941, during the enemy attack on Pearl Harbor and other related military installations may apply for special motor vehicle license plates for one vehicle he owns, either solely or jointly, as provided in this section. Any such person shall make application for the special license plates on a form provided by the director of revenue and pay an additional fee equal to the fee charged for personalized license plates in section 301.144 for the issuance of the license plates provided for herein. Applications for license plates issued under this section shall be accompanied by such proof of eligibility as the director may require.

2. Notwithstanding the provisions of section 301.130, each such license plate shall be embossed with the words “PEARL HARBOR SURVIVOR” at the bottom of the plate in the form prescribed by the advisory committee established in section 301.129*. Such license plates shall be made with fully reflective material, shall have a white background with a blue and red configuration at the discretion of the advisory committee established in section 301.129*, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130. Such plates shall be available for issuance either to passenger motor vehicles subject to the registration fees provided in section 301.055, or to nonlocal property-carrying commercial motor vehicles licensed for a gross weight of six thousand pounds up through and including twenty-four thousand pounds as provided in section 301.057.

3. There shall be no limit on the number of license plates any person qualified under this section may obtain so long as each set of license plates issued under this section is issued for a vehicle owned solely or jointly by such person. License plates issued under the provisions of this section shall not be transferable to any other person except as provided herein. Any registered co-owner of a motor vehicle will be entitled to operate the motor vehicle for the duration of the year licensed in the event of the death of the qualified applicant. Pearl Harbor survivor plates issued under the provisions of this section shall be transferable only to a widow or widower of a Pearl Harbor survivor.

(L. 1988 H.B. 1127 § 1, A.L. 1993 S.B. 329, A.L. 1995 S.B. 70, A.L. 2006 H.B. 1382 & 1158, A.L. 2016 H.B. 2380)

*Section 301.129 was repealed by H.B. 1298 Revision, 2014.



Section 301.448 Military, military reserve and National Guard plates for certain vehicles — application, requirements — design, how made.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.448. Military, military reserve and National Guard plates for certain vehicles — application, requirements — design, how made. — Any person who has served and was honorably discharged or currently serves in any branch of the United States Armed Forces or reserves, the United States Coast Guard or reserve, the United States Merchant Marines or reserve or the Missouri National Guard, or any subdivision of any of such services or a member of the United States Marine Corps League may apply for special motor vehicle license plates, either solely or jointly, for issuance either to passenger motor vehicles subject to the registration fees provided in section 301.055, or to nonlocal property-carrying commercial motor vehicles licensed for a gross weight of six thousand pounds up through and including twenty-four thousand pounds as provided in section 301.057. Any such person shall make application for the special license plates on a form provided by the director of revenue and furnish such proof that such person is a member or former member of any such branch of service as the director may require. Upon presentation of the proof of eligibility and annual payment of the fee required for personalized license plates in section 301.144, and other fees and documents which may be required by law, the department shall issue personalized license plates which shall bear the seal, logo or emblem, along with a word or words designating the branch or subdivision of such service for which the person applies. All seals, logos, emblems or special symbols shall become an integral part of the license plate; however, no plate shall contain more than one seal, logo, emblem or special symbol and the design of such plates shall be approved by the advisory committee established in section 301.129* and by the branch or subdivision of such service or the Marine Corps League prior to issuing such plates. The plates shall have a white background with a blue and red configuration at the discretion of the advisory committee established in section 301.129*. The plates shall be clearly visible at night and shall be aesthetically attractive, as prescribed by section 301.130. The bidding process used to select a vendor for the material to manufacture the license plates authorized by this section shall consider the aesthetic appearance of the plate. The director of revenue shall make necessary rules and regulations for the enforcement of this section, and shall design all necessary forms. All license plates issued under this provision must be renewed in accordance with law. License plates issued under the provisions of this section shall not be transferable to any other person, except that any registered co-owner of the motor vehicle shall be entitled to operate the motor vehicle for the duration of the year licensed, in the event of the death of the qualified applicant.

(L. 1988 H.B. 1127 § 2, A.L. 1993 S.B. 329, A.L. 1995 S.B. 70, A.L. 2002 H.B. 1205, et al., A.L. 2016 H.B. 2380)

*Section 301.129 was repealed by H.B. 1298 Revision, 2014.



Section 301.449 Colleges and universities emblems on licenses, procedure to use — contribution to institution — fee for special license plate.

Effective 10 Jul 2013, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.449. Colleges and universities emblems on licenses, procedure to use — contribution to institution — fee for special license plate. — 1. Only a community college or four-year public or private institution of higher education, or a foundation or organization representing the college or institution, located in the state of Missouri may itself authorize or may by the director of revenue be authorized to use the school's official emblem to be affixed on multiyear personalized license plates as provided in this section.

2. Any contribution to such institution derived from this section, except reasonable administrative costs, shall be used for scholarship endowment or other academically related purposes. Any vehicle owner may annually apply to the institution for the use of the emblem. Upon annual application and payment of an emblem-use contribution to the institution, which shall be set by the governing body of the institution at an amount of at least twenty-five dollars, the institution shall issue to the vehicle owner, without further charge, an "emblem-use authorization statement", which shall be presented by the vehicle owner to the department of revenue at the time of registration. Upon presentation of the annual statement and payment of the fee required for personalized license plates in section 301.144, and other fees and documents which may be required by law, the department of revenue shall issue a personalized license plate, which shall bear the seal, emblem or logo of the institution, to the vehicle owner.

3. The license plate authorized by this section shall use the school colors of the institution, and those colors shall be constructed upon the license plate using a process to ensure that the school emblem shall be displayed upon the license plate in the clearest and most attractive manner possible. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130. The license plate authorized by this section shall be issued with a design approved by both the institution of higher education and the advisory committee established in section 301.129*.

4. A vehicle owner, who was previously issued a plate with an institutional emblem authorized by this section and does not provide an emblem-use authorization statement at a subsequent time of registration, shall be issued a new plate which does not bear the institutional emblem, as otherwise provided by law.

5. Notwithstanding the provisions of subsection 1 of this section or subsection 1 of section 301.3150, any community college or four-year public or private institution of higher education, or any foundation or organization representing the college or institution, located outside of the state of Missouri, which has authorized the use of its official emblem to be affixed on multiyear personalized license plates and has had its application for a specialty license plate approved by the joint committee on transportation oversight under section 301.3150 prior to August 28, 2012, may continue to authorize the use of its official emblem on such plates. Nothing in subsection 1 of this section shall be construed to prohibit the manufacture or renewal of multiyear personalized license plates bearing out-of-state university, college, or institution of private learning official emblems if such license plates were approved by the joint committee on transportation oversight under section 301.3150 prior to August 28, 2012.

6. The director of revenue shall make necessary rules and regulations for the enforcement of this section, and shall design all necessary forms including establishing a minimum number of license plates which can be issued with the authorized emblem of a participating institution.

(L. 1989 S.B. 209 § 1, A.L. 1995 S.B. 70, A.L. 2012 S.B. 480 merged with S.B. 563, A.L. 2013 H.B. 103)

Effective 7-10-13

*Section 301.129 was repealed by H.B. 1298 Revision, 2014.



Section 301.451 Purple Heart medal, special license plates.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.451. Purple Heart medal, special license plates. — Any person who has been awarded the purple heart medal may apply for special motor vehicle license plates for any vehicle he or she owns, either solely or jointly, other than commercial vehicles weighing over twenty-four thousand pounds. Any such person shall make application for the special license plates on a form provided by the director of revenue and furnish such proof as a recipient of the purple heart medal as the director may require. The director shall then issue license plates bearing letters or numbers or a combination thereof, with the words “PURPLE HEART” in place of the words “SHOW-ME STATE” in a form prescribed by the advisory committee established in section 301.129*. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130. There shall be no fee in addition to regular registration fees for the purple heart license plates issued to the applicant. There shall be no limit on the number of license plates any person qualified under this section may obtain so long as each set of license plates issued under this section is issued for vehicles owned solely or jointly by such person. License plates issued under the provisions of this section shall not be transferable to any other person except that any registered co-owner of the motor vehicle shall be entitled to operate the motor vehicle for the duration of the year licensed in the event of the death of the qualified person.

(L. 1991 S.B. 47 § 1, A.L. 1993 S.B. 329, A.L. 1995 S.B. 70, A.L. 1997 S.B. 69, A.L. 2006 H.B. 1382 & 1158, A.L. 2009 H.B. 427, A.L. 2015 H.B. 403, A.L. 2016 H.B. 2380)

*Section 301.129 was repealed by H.B. 1298 Revision, 2014.



Section 301.452 Rental price adjustment of motor vehicle or trailer based on amount of sale of vehicle does not create sale or security interest.

Effective 28 Aug 1991

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.452. Rental price adjustment of motor vehicle or trailer based on amount of sale of vehicle does not create sale or security interest. — In the case of motor vehicles or trailers as those terms are defined in section 301.010, notwithstanding any other law to the contrary, a transaction does not create a sale or security interest merely because it provides that the rental price is permitted or required to be adjusted under the agreement either upward or downward by reference to the amount realized upon sale or other disposition of the motor vehicle or trailer.

(L. 1991 S.B. 413 § 1)



Section 301.453 General assembly member, special license plates, application, form, fee — member of Congress, special license plates, application, form, fee — statewide elected official, special plates, application, form, fee.

Effective 28 Aug 2002

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.453. General assembly member, special license plates, application, form, fee — member of Congress, special license plates, application, form, fee — statewide elected official, special plates, application, form, fee. — 1. Any member of the general assembly of the state of Missouri while holding office, upon application and payment of the fee required for personalized license plates in section 301.144, and other fees and documents which may be required by law, may apply for special personalized license plates bearing the state seal in gold and black colors along with the words "Representative" or "Senator" in preference to the words "SHOW-ME STATE". The director of revenue shall annually set aside special personalized license plates bearing the letters and numbers S-1 to S-34 and S01 to S034, R-1 to R-163 and R01 to R0163 to be issued to a member of the general assembly of the state of Missouri while such member is holding that office, upon such member's written request. For the first set of special personalized license plates issued to a member of the general assembly, such plates shall bear the letter "S" and the number of the senator's district for a member of the state senate or the letter "R" and the number of the representative's district for a member of the house of representatives and for the second set of plates issued to a member of the general assembly, such plates shall bear the letter "S" and the number of the senator's district preceded by the numeral "0" for a member of the state senate or the letter "R" and the number of the representative's district preceded by the numeral "0" for a member of the house of representatives. Only two sets of such plates may be issued to any one member of the general assembly.

2. Any member of the United States Congress while he or she is holding that office, upon his or her written request and upon a payment of the additional fee required for personalized plates in section 301.144, may apply for special personalized license plates bearing the state seal in gold and black along with the words "Member of Congress" instead of the words "SHOW-ME STATE" and either the letters and numbers "USS-1, USS-01" and "USS-2, USS-02" for the senior and junior United States Senators from Missouri, respectively, or, in the case of members of the United States House of Representatives, bearing the letters "USC-1 to USC-9 and USC-01 to USC-09". Only two sets of such plates may be issued to any one individual congressman.

3. The director shall annually set aside special personalized license plates bearing the state seal in gold and black and the numbers 1, 2, 3, 4, 5, and 6 along with the words "Governor", "Lieutenant Governor", "Secretary of State", "State Auditor", "State Treasurer" and "Attorney General" in preference to the words "SHOW-ME STATE" to be issued to the governor, lieutenant governor, secretary of state, state auditor, state treasurer, and attorney general, respectively, upon written request and upon payment of the fee required for personalized license plates in section 301.144, and other fees and documents as may be required by law. These plates shall be held by the appropriate public official only while such person remains in that office. Upon leaving that office the public official shall surrender the personalized license plates to the director, who shall make them available as provided in this subsection to the succeeding public official.

4. All special license plates issued under this section shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130.

(L. 1993 S.B. 329 § 1, A.L. 1995 S.B. 70, A.L. 2002 S.B. 798)



Section 301.454 Helping schools emblem — procedure to use — contribution to school or nonprofit organization — fee for special license plate.

Effective 28 Aug 1995

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.454. Helping schools emblem — procedure to use — contribution to school or nonprofit organization — fee for special license plate. — Any school or nonprofit organization connected with and designated by a school located in this state may authorize the use of the "helping schools" official emblem described in this section to be affixed on multiyear personalized license plates as provided in this section. Any vehicle owner may annually apply to a participating school or designated nonprofit organization for the use of the emblem. Upon annual application and payment of a fifteen-dollar emblem-use contribution to any participating school or designated nonprofit organization, such school or nonprofit organization shall issue to the vehicle owner, without further charge, an "emblem-use authorization statement", which shall be presented by the vehicle owner to the department of revenue at the time of registration. Upon presentation of the annual statement and payment of the fee required for personalized license plates in section 301.144, and other fees and documents which may be required by law, the department of revenue shall issue a personalized license plate, which shall bear the "helping schools" emblem described in this section, to the vehicle owner. Each such license plate shall be embossed with the words "HELPING SCHOOLS" at the bottom of the plate. The license plate authorized by this section shall be made with fully reflective material with a common color scheme and design approved by both the department of elementary and secondary education and the advisory committee established in section 301.129; however, it shall include an emblem depicting books or other scholastic equipment or materials, as determined appropriate by the department of elementary and secondary education. The plates shall be clearly visible at night and shall be aesthetically attractive, as prescribed by section 301.130. A vehicle owner, who was previously issued a plate with the emblem authorized by this section who does not provide an emblem-use authorization statement at a subsequent time of registration, shall be issued a new plate which does not bear the prescribed emblem, as otherwise provided by law. The director of revenue shall make necessary rules and regulations for the enforcement of this section and shall design all necessary forms. Any contribution to a school or designated nonprofit organization derived from this section may be used for any academically related purpose deemed appropriate by the school or nonprofit organization.

(L. 1995 S.B. 70 § 1)



Section 301.455 Log trucks to be noted on registration receipts.

Effective 28 Aug 1985

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.455. Log trucks to be noted on registration receipts. — The director of revenue, upon receipt of a proper application for registration, required fees and any other information which may be necessary, shall record on the registration receipt a notation that the vehicle is a log truck as defined in section 301.010.

(L. 1985 S.B. 209 § 1)

Effective 6-26-85



Section 301.456 Silver star, special license plate — application procedure — design — fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.456. Silver star, special license plate — application procedure — design — fee. — Any person who has been awarded the military service award known as the “Silver Star” may apply for special motor vehicle license plates for any vehicle such person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight. Any such person shall make application for the special license plates on a form provided by the director of revenue and furnish such proof as a recipient of the silver star as the director may require. The director shall then issue license plates bearing letters or numbers or a combination thereof as determined by the advisory committee established in section 301.129*, with the words “SILVER STAR” in place of the words “SHOW-ME STATE”. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130. Such plates shall also bear an image of the silver star. There shall be an additional fee charged for each set of silver star license plates issued pursuant to this section equal to the fee charged for personalized license plates. There shall be no limit on the number of license plates any person qualified under this section may obtain so long as each set of license plates issued under this section is issued for vehicles owned solely or jointly by such person. License plates issued under the provisions of this section shall not be transferable to any other person except that any registered co-owner of the motor vehicle shall be entitled to operate the motor vehicle with such plates for the duration of the year licensed in the event of the death of the qualified person.

(L. 1995 S.B. 70 § 2, A.L. 2003 H.B. 75, A.L. 2006 H.B. 1382 & 1158, A.L. 2016 H.B. 2380)

*Section 301.129 was repealed by H.B. 1298 Revision, 2014.



Section 301.457 Vietnam veterans, special license plates — application procedure — fees, restrictions.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.457. Vietnam veterans, special license plates — application procedure — fees, restrictions. — Any person who served in the Vietnam Conflict and either currently serves in any branch of the United States Armed Forces or was honorably discharged from such service may apply for special motor vehicle license plates for any motor vehicle such person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight. Any such person shall make application for the special license plates on a form provided by the director of revenue and furnish such proof of service in the Vietnam Conflict and status as currently serving in a branch of the Armed Forces of the United States or as an honorably discharged veteran as the director may require. Upon presentation of the proof of eligibility and annual payment of the fee required for personalized license plates prescribed by section 301.144, and other fees and documents which may be required by law, the director shall then issue license plates bearing letters or numbers or a combination thereof as determined by the advisory committee established in section 301.129*, with the words “VIETNAM VETERAN” in place of the words “SHOW-ME STATE”. Such plates shall also bear an image of the Vietnam service medal. The plates shall be clearly visible at night and shall be aesthetically attractive, as prescribed by section 301.130. There shall be no limit on the number of license plates any person qualified under this section may obtain so long as each set of license plates issued under this section is issued for vehicles owned solely or jointly by such person. License plates issued pursuant to this section shall not be transferable to any other person except that any registered co-owner of the motor vehicle may operate the motor vehicle for the duration of the year licensed in the event of the death of the qualified person.

(L. 1995 S.B. 70 § 3, A.L. 2006 H.B. 1382 & 1158, A.L. 2016 H.B. 2380)

*Section 301.129 was repealed by H.B. 1298 Revision, 2014.



Section 301.458 Grand Lodge, Masons, special license plates — emblem authorization — application procedure, fees.

Effective 28 Aug 1995

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.458. Grand Lodge, Masons, special license plates — emblem authorization — application procedure, fees. — 1. Any member of a lodge under the jurisdiction of the Grand Lodge Ancient, Free and Accepted Masons, which shall include the Prince Hall Masons, of the state of Missouri may receive special license plates as prescribed in this section after an annual payment of an emblem use authorization fee to the Grand Lodge Ancient, Free and Accepted Masons of the state of Missouri. The grand lodge described in this section hereby authorizes the use of its official emblem to be affixed on multiyear personalized license plates as provided in this section. Any contribution to such grand lodge derived from this section, except reasonable administrative costs, shall be used solely for one or more of the grand lodge's charitable programs. Any member of a lodge under the jurisdiction of the grand lodge may annually apply to the grand lodge for the use of the emblem.

2. Upon annual application and payment of a twenty-five dollar emblem-use contribution to the grand lodge, the grand lodge shall issue to the vehicle owner, without further charge, an emblem-use authorization statement, which shall be presented by the member to the department of revenue at the time of registration of a motor vehicle. Upon presentation of the annual statement and payment of the fee required for personalized license plates in section 301.144, and other fees and documents which may be required by law, the department of revenue shall issue a personalized license plate, which shall bear the emblem of the grand lodge, to the vehicle owner.

3. The license plate authorized by this section shall be in a form prescribed by the advisory committee established in section 301.129*, except that such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130. The bidding process used to select a vendor for the material to manufacture the license plates authorized by this section shall consider the aesthetic appearance of the plate.

4. A vehicle owner, who was previously issued a plate with the grand lodge emblem authorized by this section but who does not provide an emblem-use authorization statement at a subsequent time of registration, shall be issued a new plate which does not bear the grand lodge emblem, as otherwise provided by law. The director of revenue shall make necessary rules and regulations for the enforcement of this section, and shall design all necessary forms required by this section.

(L. 1995 S.B. 70 § 4)

*Section 301.129 was repealed by H.B. 1298 Revision, 2014.



Section 301.459 Knights of Columbus, special license plates — emblem authorization — application procedure, fees.

Effective 28 Aug 1995

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.459. Knights of Columbus, special license plates — emblem authorization — application procedure, fees. — 1. Any member of the Knights of Columbus of the state of Missouri may receive special license plates as prescribed in this section after an annual payment of an emblem-use authorization fee to the Knights of Columbus. The Knights of Columbus hereby authorizes the use of its official emblem to be affixed on multiyear personalized license plates as provided in this section. Any contribution to the Knights of Columbus derived from this section, except reasonable administrative costs, shall be used solely for the educational programs or purposes of the Knights of Columbus. Any member of the Knights of Columbus may annually apply for the use of the emblem.

2. Upon annual application and payment of a twenty-five dollar emblem-use contribution to the Knights of Columbus, the Knights of Columbus shall issue to the vehicle owner, without further charge, an emblem-use authorization statement, which shall be presented by the member to the department of revenue at the time of registration of a motor vehicle. Upon presentation of the annual statement and payment of the fee required for personalized license plates in section 301.144, and other fees and documents which may be required by law, the department of revenue shall issue a personalized license plate, which shall bear the emblem of the Knights of Columbus in a form prescribed by the advisory committee established in section 301.129* to the vehicle owner. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130.

3. A vehicle owner, who was previously issued a plate with the Knights of Columbus emblem authorized by this section but who does not provide an emblem-use authorization statement at a subsequent time of registration, shall be issued a new plate which does not bear the Knights of Columbus emblem, as otherwise provided by law. The director of revenue shall make necessary rules and regulations for the enforcement of this section, and shall design all necessary forms required by this section.

(L. 1995 S.B. 70 § 5)

*Section 301.129 was repealed by H.B. 1298 Revision, 2014.



Section 301.461 Fraternal Order of the Eagles, special license plates — emblem authorization — application procedure, fees.

Effective 28 Aug 1995

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.461. Fraternal Order of the Eagles, special license plates — emblem authorization — application procedure, fees. — 1. Any member of the Fraternal Order of Eagles of the state of Missouri may receive special license plates as prescribed in this section after an annual payment of an emblem-use authorization fee to the Fraternal Order of Eagles. The Fraternal Order of Eagles hereby authorizes the use of its official emblem to be affixed on multiyear personalized license plates as provided in this section. Any contribution to the Fraternal Order of Eagles derived from this section, except reasonable administrative costs, shall be used solely for the educational programs or purposes of the Fraternal Order of Eagles. Any member of the Fraternal Order of Eagles may annually apply for the use of the emblem.

2. Upon annual application and payment of a twenty-five dollar emblem-use contribution to the Fraternal Order of Eagles, the Fraternal Order of Eagles shall issue to the vehicle owner, without further charge, an emblem-use authorization statement, which shall be presented by the member to the department of revenue at the time of registration of a motor vehicle. Upon presentation of the annual statement and payment of the fee required for personalized license plates in section 301.144, and other fees and documents which may be required by law, the department of revenue shall issue a personalized license plate, which shall bear the emblem of the Fraternal Order of Eagles in a form prescribed by the advisory committee established in section 301.129* to the vehicle owner. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130.

3. A vehicle owner, who was previously issued a plate with the Fraternal Order of Eagles emblem authorized by this section but who does not provide an emblem-use authorization statement at a subsequent time of registration, shall be issued a new plate which does not bear the Fraternal Order of Eagles** emblem, as otherwise provided by law. The director of revenue shall make necessary rules and regulations for the enforcement of this section, and shall design all necessary forms required by this section.

(L. 1995 S.B. 70 § 6)

*Section 301.129 was repealed by H.B. 1298 Revision, 2014.

**Words "Knights of Columbus" appear in original rolls.



Section 301.462 Eastern Star, special license plates — emblem authorization — application procedure, fees.

Effective 28 Aug 1995

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.462. Eastern Star, special license plates — emblem authorization — application procedure, fees. — 1. Any member of a lodge under the jurisdiction of the Grand Chapter of Missouri Order of the Eastern Star may receive special license plates as prescribed in this section after an annual payment of an emblem-use authorization fee to the Grand Chapter of Missouri Order of the Eastern Star. The grand chapter described in this section hereby authorizes the use of its official emblem to be affixed on multiyear personalized license plates as provided in this section. Any contribution to such grand chapter derived from this section, except reasonable administrative costs, shall be used solely for one or more of the grand chapter's charitable programs. Any member of a lodge under the jurisdiction of the grand chapter may annually apply to the grand chapter for the use of the emblem.

2. Upon annual application and payment of a twenty-five dollar emblem-use contribution to the grand chapter, the grand chapter shall issue to the vehicle owner, without further charge, an emblem-use authorization statement, which shall be presented by the member to the department of revenue at the time of registration of a motor vehicle. Upon presentation of the annual statement and payment of the fee required for personalized license plates in section 301.144, and other fees and documents which may be required by law, the department of revenue shall issue a personalized license plate, which shall bear the emblem of the grand chapter, to the vehicle owner.

3. The license plate authorized by this section shall be in a form prescribed by the advisory committee established in section 301.129*, except that such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130. The bidding process used to select a vendor for the material to manufacture the license plates authorized by this section shall consider the aesthetic appearance of the plate.

4. A vehicle owner, who was previously issued a plate with the grand chapter emblem authorized by this section but who does not provide an emblem-use authorization statement at a subsequent time of registration, shall be issued a new plate which does not bear the grand chapter emblem, as otherwise provided by law. The director of revenue shall make necessary rules and regulations for the enforcement of this section, and shall design all necessary forms required by this section.

(L. 1995 S.B. 70 § 7)

*Section 301.129 was repealed by H.B. 1298 Revision, 2014.



Section 301.463 Children's trust fund logo plates — annual fee for authority to use — design — deposit of fee in trust fund — sample plate display.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.463. Children's trust fund logo plates — annual fee for authority to use — design — deposit of fee in trust fund — sample plate display. — 1. The children’s trust fund board established in section 210.170 may authorize the use of their logo to be incorporated on motor vehicle license plates for any motor vehicle the person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight. The license plate shall contain an emblem designed by the board depicting two handprints of a child and the words “CHILDREN’S TRUST FUND” and the children’s trust fund logo in preference to the words “SHOW-ME STATE”. The license plates shall have a common background and shall bear as many letters and numbers as will fit on the plate without damaging the plate’s aesthetic appearance as determined by the director of revenue. Any vehicle owner may annually apply to the board or director for the use of the logo. Upon annual application and payment of a twenty-five dollar logo use contribution to the board, the board shall issue to the vehicle owner, without further charge, a logo-use authorization statement, which shall be presented by the vehicle owner to the department of revenue at the time of registration. Application for use of the logo and payment of the twenty-five dollar contribution may also be made at the time of registration to the director, who shall deposit such contribution in the state treasury to the credit of the children’s trust fund. Upon presentation of the annual statement, payment of a fifteen dollar fee in addition to the regular registration fees and presentation of documents which may be required by law, the department of revenue shall issue a license plate described in this section to the vehicle owner. Notwithstanding the provisions of section 301.144, no additional fee shall be charged for the personalization of license plates issued pursuant to this section. There shall be no limit on the number of license plates any person qualified pursuant to this section may obtain so long as each set of plates issued pursuant to this section is issued for vehicles owned solely or jointly by such person. The license plate authorized by this section shall be issued with a design approved by both the board and the director of revenue. The bidding process used to select a vendor for the material to manufacture the license plates authorized by this section shall consider the aesthetic appearance of the plate. A vehicle owner, who was previously issued a plate with a logo authorized by this section and who does not provide a logo-use authorization statement at a subsequent time of registration, shall be issued a new plate which does not bear the logo, as otherwise provided by law. Any contribution to the board derived from this section shall be deposited in the state treasury to the credit of the children’s trust fund established in section 210.173.

2. The director of revenue shall issue samples of license plates authorized pursuant to this section to all offices in this state where vehicles are registered and license plates are issued. Such sample license plates shall be prominently displayed in such offices along with literature prepared by the director or by the children’s trust fund board describing the purposes of the children’s trust fund. The general assembly may appropriate moneys annually from the children’s trust fund to the department of revenue to offset costs reasonably incurred by the director of revenue pursuant to this subsection.

(L. 1995 H.B. 617 § 1, A.L. 1997 H.B. 124, A.L. 2004 S.B. 1233, et al., A.L. 2016 H.B. 2380)



Section 301.464 Korean War veteran, special license plates.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.464. Korean War veteran, special license plates. — Any person who served in the Korean War and was honorably discharged from such service may apply for special motor vehicle license plates, either solely or jointly, for issuance for any motor vehicle the person owns, either solely or jointly, other than an apportioned motor vehicle or commercial motor vehicle licensed in excess of twenty-four thousand pounds. Any such person shall make application for the special license plates on a form provided by the director of revenue and furnish such proof of service in the Korean War and status as an honorably discharged veteran as the director may require. Upon presentation of the proof of eligibility and annual payment of the fee required for personalized license plates prescribed by section 301.144, and other fees and documents which may be required by law, the director shall then issue license plates bearing letters or numbers or a combination thereof as determined by the advisory committee established in section 301.129*, with the words “KOREAN WAR VETERAN” in place of the words “SHOW-ME STATE”. Such plates shall also bear an image of the Korean War service medal. The plates shall be clearly visible at night and shall be aesthetically attractive, as prescribed by section 301.130. There shall be no limit on the number of license plates any person qualified under this section may obtain so long as each set of license plates issued under this section is issued for vehicles owned solely or jointly by such person. License plates issued pursuant to this section shall not be transferable to any other person except that any registered co-owner of the motor vehicle may operate the motor vehicle for the duration of the year licensed in the event of the death of the qualified person.

(L. 1997 S.B. 69 § 1, A.L. 2001 S.B. 142, A.L. 2006 H.B. 1382 & 1158, A.L. 2016 H.B. 2380)

*Section 301.129 was repealed by H.B. 1298 Revision, 2014.



Section 301.465 World War II veteran, special license plates.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.465. World War II veteran, special license plates. — Any person who served in World War II and was honorably discharged from such service may apply for special motor vehicle license plates for any motor vehicle such person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight. Any such person shall make application for the special license plates on a form provided by the director of revenue and furnish such proof of service in World War II and status as an honorably discharged veteran as the director may require. Upon presentation of the proof of eligibility and annual payment of the fee required for personalized license plates prescribed by section 301.144, and other fees and documents which may be required by law, the director shall then issue license plates bearing letters or numbers or a combination thereof as determined by the advisory committee established in section 301.129*, with the words “WORLD WAR II VETERAN” in place of the words “SHOW-ME-STATE”. Such plates shall also bear an image of the World War II service medal. The plates shall be clearly visible at night and shall be aesthetically attractive, as prescribed by section 301.130. There shall be no limit on the number of license plates any person qualified under this section may obtain so long as each set of license plates issued under this section is issued for vehicles owned solely or jointly by such person. License plates issued pursuant to this section shall not be transferable to any other person except that any registered co-owner of the motor vehicle may operate the motor vehicle for the duration of the year licensed in the event of the death of the qualified person.

(L. 1997 S.B. 69 § 2, A.L. 2006 H.B. 1382 & 1158, A.L. 2016 H.B. 2380)

*Section 301.129 was repealed by H.B. 1298 Revision, 2014.



Section 301.466 Jaycees, special license plate — application, procedure, design, fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.466. Jaycees, special license plate — application, procedure, design, fee. — 1. Any person who is an active member or alumni member of any Missouri chapter of the junior chamber of commerce may apply for special motor vehicle license plates for any motor vehicle he owns, either solely or jointly, for issuance either to passenger motor vehicles subject to the registration fees provided in section 301.055, or for a nonlocal property-carrying commercial motor vehicle licensed for a gross weight of nine thousand one pounds up through and including twenty-four thousand pounds as provided in section 301.057.

2. Any such person shall make application for the special license plates on a form provided by the director of revenue and furnish such proof of membership in the junior chamber of commerce as the director may require. The director shall then issue license plates bearing the words “MISSOURI JAYCEES” in place of the words “SHOW-ME STATE” in a form prescribed by the advisory committee established in section 301.129*. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130. Such plates shall also bear the shield of the Missouri junior chamber of commerce to the left of the letters or numbers or combination thereof.

3. There shall be a fee charged for each set of Missouri junior chamber of commerce license plates issued equal to the fee charged for personalized license plates in addition to other fees required by law. No more than one set of Missouri junior chamber of commerce license plates shall be issued to a qualified applicant. License plates issued under the provisions of this section shall not be transferable to any other person except that any registered co-owner of the motor vehicle shall be entitled to operate the motor vehicle with such plates for the duration of the year licensed in the event of the death of the qualified person.

(L. 1997 S.B. 59 § 301.465, A.L. 2016 H.B. 2380)

*Section 301.129 was repealed by H.B. 1298 Revision, 2014.



Section 301.467 Emergency medical services, special license plates — emblem authorization — application procedure, fees.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.467. Emergency medical services, special license plates — emblem authorization — application procedure, fees. — 1. Any paramedic or emergency medical technician may, after an annual payment of an emblem-use authorization fee to the Missouri Emergency Medical Services Association as provided in subsection 2 of this section, apply for emergency medical services license plates for any motor vehicle such person owns, either solely or jointly, for issuance either for a passenger motor vehicle subject to the registration fees as provided in section 301.055, or for a local or nonlocal property-carrying commercial motor vehicle licensed for a gross weight not in excess of twenty-four thousand pounds as provided in section 301.057 or 301.058. The Missouri Emergency Medical Services Association hereby authorizes the use of its official emblem to be affixed on multiyear personalized license plates as provided in this section.

2. Upon annual application and payment of a fifteen dollar emblem-use contribution to the Missouri Emergency Medical Services Association, the Missouri Emergency Medical Services Association shall issue to the person, without further charge, an emblem-use authorization statement which shall be presented by the member to the department of revenue at the time of registration of a motor vehicle. Upon presentation of the annual statement and payment of the fee required for personalized license plates in section 301.144, and other fees and documents which may be required by law, the department of revenue shall issue a personalized license plate, which shall bear the emblem of the Missouri Emergency Medical Services Association and the words “PARAMEDIC” or the words “EMERGENCY MEDICAL TECHNICIAN” in place of the words “SHOW-ME STATE” to the person. The emblem, seal or logo shall be reproduced on the license plate in as a clear and defined manner as possible. If the emblem, seal or logo is unacceptable to the Missouri Emergency Medical Services Association, it shall be the Missouri Emergency Medical Services Association’s responsibility to furnish the artwork in a digitalized format. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130.

3. The director shall issue no more than one set of such license plates to a qualified applicant. License plates issued pursuant to the provisions of this section shall not be transferable to any other person, except that any registered co-owner of the motor vehicle shall be entitled to operate the motor vehicle with such plates for the duration of the year licensed in the event of the death of the qualified person.

(L. 1999 S.B. 19 § 13, A.L. 2016 H.B. 2380)



Section 301.468 Lions Club, special license plates — emblem authorization — application procedure, fees.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.468. Lions Club, special license plates — emblem authorization — application procedure, fees. — 1. Any vehicle owner who has obtained an annual emblem-use authorization statement from the Lions Club may, subject to the registration fees provided in section 301.055, apply for Lions Club license plates for any motor vehicle such person owns, other than a commercial motor vehicle licensed for a gross weight in excess of twenty-four thousand pounds. The Lions Club hereby authorizes the use of its official emblem to be affixed on multiyear license plates as provided in this section. Any vehicle owner may annually apply for the use of the emblem.

2. Upon annual application and payment of a twenty-five dollar emblem-use contribution to the Lions Club, the Lions Club shall issue to the vehicle owner, without further charge, an emblem-use authorization statement, which shall be presented by the vehicle owner to the department of revenue at the time of registration of a motor vehicle.

3. Upon presentation of the annual statement and payment of a fifteen dollar fee in addition to the regular registration fees and presentation of other documents which may be required by law, the department of revenue shall issue a license plate to the vehicle owner, which shall bear the emblem of the Lions Club in a form prescribed by the director, shall bear six letters or numbers and shall bear the words “LIONS CLUB” in place of the words “SHOW-ME STATE”. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130. A fee for the issuance of personalized license plates pursuant to section 301.144 shall not be required for plates issued pursuant to this section.

4. A vehicle owner, who was previously issued a plate with the Lions Club emblem authorized by this section but who does not provide an emblem-use authorization statement at a subsequent time of registration, shall be issued a new plate which does not bear the Lions Club emblem, as otherwise provided by law.

5. The director of revenue may promulgate rules and regulations for the administration of this section. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

(L. 1999 S.B. 19 § 8, A.L. 2016 H.B. 2380)



Section 301.469 Missouri conservation heritage foundation, special license plate — application, procedure, design, fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.469. Missouri conservation heritage foundation, special license plate — application, procedure, design, fee. — 1. Any vehicle owner may receive license plates as prescribed in this section, for any motor vehicle such person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight, after an annual payment of an emblem-use authorization fee to the Missouri conservation heritage foundation. The foundation hereby authorizes the use of its official emblems to be affixed on multiyear license plates as provided in this section. Any vehicle owner may annually apply for the use of the emblems.

2. Upon annual application and payment of a twenty-five dollar emblem-use authorization fee to the Missouri conservation heritage foundation, the foundation shall issue to the vehicle owner, without further charge, an emblem-use authorization statement, which shall be presented to the director of the department of revenue at the time of registration of a motor vehicle.

3. Upon presentation of the annual statement, payment of a fifteen dollar fee in addition to the regular registration fees and documents which may be required by law, the director of the department of revenue shall issue a license plate, which shall bear an emblem of the Missouri conservation heritage foundation in a form prescribed by the director, to the vehicle owner. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130. Notwithstanding the provisions of section 301.144, no additional fee shall be charged for the personalization of license plates pursuant to this section.

4. A vehicle owner, who was previously issued a plate with a Missouri conservation heritage foundation emblem authorized by this section but who does not provide an emblem-use authorization statement at a subsequent time of registration, shall be issued a new plate which does not bear the foundation emblem, as otherwise provided by law.

5. The director of the department of revenue may promulgate rules and regulations for the administration of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is promulgated under the authority delegated in this section shall become effective only if it has been promulgated pursuant to the provisions of chapter 536. All rulemaking authority delegated prior to August 28, 1999, is of no force and effect; however, nothing in this section shall be interpreted to repeal or affect the validity of any rule filed or adopted prior to August 28, 1999, if it fully complied with the provisions of chapter 536. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 1999, shall be invalid and void.

(L. 1999 S.B. 352 § 301.466, A.L. 2002 H.B. 1093, et al., A.L. 2004 S.B. 1233, et al., A.L. 2016 H.B. 2380)



Section 301.471 Ducks Unlimited, special license plates — emblem authorization — application procedure, fees.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.471. Ducks Unlimited, special license plates — emblem authorization — application procedure, fees. — 1. Any person may receive license plates as prescribed in this section, for issuance either to passenger motor vehicles subject to the registration fees provided in section 301.055, or for a local or nonlocal property-carrying commercial motor vehicle licensed for a gross weight not in excess of twenty-four thousand pounds as provided in section 301.057 or 301.058, after an annual payment of an emblem-use authorization fee to Ducks Unlimited. Ducks Unlimited hereby authorizes the use of its official emblem to be affixed on multiyear personalized license plates as provided in this section. Any contribution to Ducks Unlimited derived from this section, except reasonable administrative costs, shall be used solely for the purposes of Ducks Unlimited. Any member of Ducks Unlimited may annually apply for the use of the emblem.

2. Upon annual application and payment of a twenty-five dollar emblem-use contribution to Ducks Unlimited, Ducks Unlimited shall issue to the vehicle owner, without further charge, an emblem-use authorization statement, which shall be presented by the owner to the department of revenue at the time of registration of a motor vehicle. Upon presentation of the annual statement, payment of a fifteen dollar fee in addition to the registration fees and documents which may be required by law, the department of revenue shall issue to the vehicle owner a personalized license plate which shall bear the emblem of Ducks Unlimited. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130.

3. A vehicle owner, who was previously issued a plate with the Ducks Unlimited emblem authorized by this section but who does not provide an emblem-use authorization statement at a subsequent time of registration, shall be issued a new plate which does not bear the Ducks Unlimited emblem, as otherwise provided by law. The director of revenue shall make necessary rules and regulations for the administration of this section, and shall design all necessary forms required by this section. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

(L. 1999 S.B. 19 § 11, A.L. 2016 H.B. 2380)



Section 301.472 Professional sports team special license plates, emblem — teams to make agreement for use of emblem with department of revenue — procedure to use, application, form, fee — sports team to forward contributions, where, amount — rulemaking authority.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.472. Professional sports team special license plates, emblem — teams to make agreement for use of emblem with department of revenue — procedure to use, application, form, fee — sports team to forward contributions, where, amount — rulemaking authority. — 1. Any motor vehicle owner may receive special license plates for any motor vehicle the person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight as prescribed in this section after an annual payment of an emblem-use authorization fee to a professional sports team which has made an agreement pursuant to subsection 5 of this section. For the purposes of this section a “professional sports team” shall mean an organization located in this state franchised by the National Professional Soccer League, the National Football League, the National Basketball Association, the National Hockey League, the International Hockey League, or the American League or the National League of Major League Baseball or a team playing in Major League Soccer.

2. The professional sports team which has made an agreement pursuant to subsection 5 of this section and which receives the emblem-use authorization fee hereby authorizes the use of its official emblem to be affixed on multiyear personalized license plates as provided in this section. Any vehicle owner may annually apply for the use of the emblem. The director of revenue shall not authorize the manufacturer of the material to produce such license plates with the individual seal, logo, or emblem until the department of revenue receives a minimum of one hundred applications for each specific professional sports team.

3. Upon annual application and payment of a thirty-five dollar emblem-use contribution to the professional sports team such team shall issue to the vehicle owner, without further charge, an emblem-use authorization statement, which shall be presented by the owner to the director of the department of revenue at the time of registration of a motor vehicle. Upon presentation of the annual statement and payment of a fifteen dollar fee in addition to the regular registration fees, and presentation of other documents which may be required by law, the director shall issue a personalized license plate, which shall bear the official emblem of the professional sports team in a manner determined by the director. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130. A fee for the issuance of personalized license plates issued pursuant to section 301.144 shall not be required for plates issued pursuant to this section.

4. A vehicle owner, who was previously issued a plate with a professional sports team emblem authorized by this section but who does not provide an emblem-use authorization statement at a subsequent time of registration, shall be issued a new plate which does not bear the professional sports team emblem, as otherwise provided by law.

5. The director of the department of revenue is authorized to make agreements with professional sports teams on behalf of the state which allow the use of any such team’s official emblem pursuant to the provisions of this section as consideration for receiving a thirty-five dollar emblem-use contribution.

6. Except as provided in subsection 7 of this section, a professional sports team receiving a thirty-five dollar contribution shall forward such contribution, less an amount not in excess of five percent of the contribution for the costs of administration, to the Jackson County Sports Authority or the St. Louis Regional Convention and Visitors Commission. The moneys shall be administered as follows:

(1) The sports authority may retain not in excess of five percent of all funds forwarded to it pursuant to this section for the costs of administration and shall expend the remaining balance of such funds, after consultation with a professional sports team within the authority’s area, on marketing and promoting such team. The amount of money expended from the funds obtained pursuant to this section by the authority per professional sports team shall be in the same proportion to the total funds available to be expended on such team as the proportion of contributions forwarded by the team to the authority is to the total contributions received by the authority;

(2) The regional convention and visitors commission shall hold the revenues received from the professional sports teams in the St. Louis area in separate accounts for each team. Each team may submit an annual marketing plan to the commission. Expenses of a team which are in accordance with the marketing plan shall be reimbursed by the commission as long as moneys are available in the account. The commission may retain not in excess of five percent for the costs of administration. If no marketing plan is submitted by a team, the commission shall market and promote the team.

7. The Kansas City Chiefs shall forward all emblem-use fees received, less an amount not in excess of five percent of the costs of administration, to the Chiefs’ Children’s Fund, a not-for-profit fund established to benefit children in need in the Kansas City area.

8. The director of the department of revenue shall promulgate rules and regulations for the administration of this section. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

(L. 1999 S.B. 19 § 9 merged with S.B. 115 § 1, A.L. 2004 H.B. 1508, A.L. 2016 H.B. 2380)



Section 301.473 Missouri Junior Golf Foundation — Building the Future special license plate, application , fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.473. Missouri Junior Golf Foundation — Building the Future special license plate, application , fee. — 1. Notwithstanding any other provision of law, any person, after an annual payment of an emblem-use fee to the Missouri Junior Golf Foundation, may receive personalized specialty license plates for any motor vehicle owned, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight. The Missouri Junior Golf Foundation hereby authorizes the use of its official emblem to be affixed on multiyear personalized specialty license plates as provided in this section. Any contribution to the Missouri Junior Golf Foundation derived from this section, except reasonable administrative costs, shall be used solely for the purposes of the Missouri Junior Golf Foundation. Any person may annually apply for the use of the emblem.

2. Upon annual application and payment of a twenty-five dollar emblem-use contribution to the Missouri Junior Golf Foundation, the Missouri Junior Golf Foundation shall issue to the vehicle owner, without further charge, an emblem-use authorization statement, which shall be presented by the vehicle owner to the director of revenue at the time of registration. Upon presentation of the annual emblem-use authorization statement and payment of a fifteen dollar fee in addition to the regular registration fees, and presentation of any documents which may be required by law, the director of revenue shall issue to the vehicle owner a personalized specialty license plate which shall bear the emblem of the Missouri Junior Golf Foundation, and the words “MISSOURI JUNIOR GOLF FOUNDATION - BUILDING THE FUTURE” at the bottom of the plate, in a manner prescribed by the director of revenue. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, shall have a reflective white background in the area of the plate configuration, and shall be aesthetically attractive, as prescribed by section 301.130. Notwithstanding the provisions of section 301.144, no additional fee shall be charged for the personalized specialty plates issued under this section.

3. A vehicle owner who was previously issued a plate with the Missouri Junior Golf Foundation’s emblem authorized by this section, but who does not provide an emblem-use authorization statement at a subsequent time of registration, shall be issued a new plate which does not bear the Missouri Junior Golf Foundation’s emblem, as otherwise provided by law. The director of revenue shall make necessary rules and regulations for the enforcement of this section, and shall design all necessary forms required by this section.

4. Prior to the issuance of a Missouri Junior Golf Foundation specialty plate authorized under this section, the department of revenue must be in receipt of an application, as prescribed by the director, the proposed art design for the specialty license plate, and an application fee, not to exceed five thousand dollars, to defray the department’s cost for issuing, developing, and programming the implementation of the specialty plate.

5. The specialty personalized plate shall not be redesigned unless the organization pays the director in advance for all redesigned plate fees for the plate established in this section. If a person chooses to replace the specialty personalized plate for the new design, the person must pay the replacement fees prescribed in section 301.300 for the replacement of the existing specialty personalized plate. All other applicable license plate fees in accordance with this chapter shall be required.

(L. 2012 H.B. 1807, et al., A.L. 2016 H.B. 2380)



Section 301.474 Korean Defense Service Medal, special license plates, application, fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.474. Korean Defense Service Medal, special license plates, application, fee. — 1. Any person who has been awarded the military service award known as the “Korea Defense Service Medal” may apply for special motor vehicle license plates for any motor vehicle such person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight.

2. Any such person shall make application for the special license plates on a form provided by the director of revenue and furnish such proof as a recipient of the Korea Defense Service Medal as the director may require.

3. Upon presentation of such proof of eligibility, payment of a fifteen dollar fee in addition to the regular registration fees, and presentation of any documents which may be required by law the director of revenue shall issue to the vehicle owner a special personalized license plate which shall bear the words “KOREA DEFENSE SERVICE MEDAL” at the bottom of the plate in a manner prescribed by the director of revenue. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive as prescribed by section 301.130.

4. Such plates shall also bear an image of the Korea Defense Service Medal.

5. Notwithstanding the provisions of section 301.144, no additional fee shall be charged for the personalization of license plates issued under this section.

6. There shall be no limit on the number of license plates any person qualified under this section may obtain so long as each set of license plates issued under this section is issued for vehicles owned solely or jointly by such person.

7. License plates issued under the provisions of this section shall not be transferable to any other person except that any registered co-owner of the motor vehicle shall be entitled to operate the motor vehicle with such plates for the duration of the year licensed in the event of the death of the qualified person.

8. The director may consult with any organization which represents the interests of persons receiving the Korea Defense Service Medal when formulating the design for the special license plates described in this section.

9. The director shall make all necessary rules and regulations for the administration of this section and shall design all necessary forms required by this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly under chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2015, shall be invalid and void.

(L. 2015 S.B. 254, A.L. 2016 H.B. 2380)



Section 301.475 Brain Tumor Awareness Organization special license plates, procedure.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.475. Brain Tumor Awareness Organization special license plates, procedure. — 1. Notwithstanding any other provision of law to the contrary, any person, after an annual payment of an emblem-use fee to the Brain Tumor Awareness Organization, may receive special license plates for any motor vehicle the person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight. The Brain Tumor Awareness Organization hereby authorizes the use of its official emblem to be affixed on multiyear personalized license plates as provided in this section. Any contribution to the Brain Tumor Awareness Organization derived from this section, except reasonable administrative costs, shall be used solely for the purposes of the Brain Tumor Awareness Organization. Any member of the Brain Tumor Awareness Organization may annually apply for the use of the emblem.

2. Upon annual application and payment of a twenty-five dollar emblem-use contribution to the Brain Tumor Awareness Organization, the Brain Tumor Awareness Organization shall issue to the vehicle owner, without further charge, an emblem-use authorization statement, which shall be presented by the vehicle owner to the director of revenue at the time of registration. Upon presentation of the annual statement and payment of a twenty-five dollar fee in addition to the regular registration fees, and presentation of any documents which may be required by law, the director of revenue shall issue to the vehicle owner a special license plate which shall bear the emblem of the Brain Tumor Awareness Organization. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130. In addition, upon such set of license plates shall be inscribed, in lieu of the words “SHOW-ME STATE”, the words “BRAINTUMORAWARENESS.ORG”. Notwithstanding the provisions of section 301.144, no additional fee shall be charged for the personalization of license plates issued pursuant to this section.

3. A vehicle owner who was previously issued a plate with the Brain Tumor Awareness Organization’s emblem authorized by this section, but who does not provide an emblem-use authorization statement at a subsequent time of registration, shall be issued a new plate which does not bear the Brain Tumor Awareness Organization’s emblem, as otherwise provided by law. The director of revenue shall make necessary rules and regulations for the enforcement of this section, and shall design all necessary forms required by this section.

4. Prior to the issuance of a Brain Tumor Awareness Organization specialty plate authorized under this section the department of revenue must be in receipt of an application, as prescribed by the director, which shall be accompanied by a list of at least two hundred potential applicants who plan to purchase the specialty plate, the proposed art design for the specialty license plate, and an application fee, not to exceed five thousand dollars, to defray the department’s cost for issuing, developing, and programming the implementation of the specialty plate. Once the plate design is approved, the director of revenue shall not authorize the manufacture of the material to produce such specialized license plates with the individual seal, logo, or emblem until such time as the director has received two hundred applications, the twenty-five dollar specialty plate fee per authorization, and emblem-use statements, if applicable, and other required documents or fees for such plates.

(L. 2009 H.B. 683 § 301.165, A.L. 2016 H.B. 2380)



Section 301.477 Combat Action Badge special license plate authorized, fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.477. Combat Action Badge special license plate authorized, fee. — 1. Any person who has been awarded the combat action badge may apply for special personalized motor vehicle license plates for any motor vehicle the person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight.

2. Any such person shall make application for the special license plates on a form provided by the director of revenue and furnish such proof as a recipient of the combat action badge as the director may require.

3. The director shall then issue license plates bearing the words “COMBAT ACTION” in place of the words “SHOW-ME STATE” in a form prescribed by the director, except that such license plates shall be made with fully reflective material, shall have a white background with a blue and red configuration at the discretion of the director, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130. Such plates shall also bear an image of the combat action badge.

4. There shall be an additional fee of fifteen dollars charged for each set of special combat action badge license plates issued pursuant to this section. Notwithstanding the provisions of section 301.144, no additional fee shall be charged for the personalization of license plates issued pursuant to this section.

5. There shall be no limit on the number of license plates any person qualified under this section may obtain so long as each set of license plates issued under this section is issued for vehicles owned solely or jointly by such person.

6. License plates issued pursuant to the provisions of this section shall not be transferable to any other person except that any registered co-owner of the motor vehicle shall be entitled to operate the motor vehicle with such plates for the duration of the year licensed in the event of the death of the qualified person.

7. The director may consult with the Missouri National Guard or any other organization which represents the interests of persons receiving combat action badges when formulating the design for the special license plates described in this section.

8. The director shall make all necessary rules and regulations for the administration of this section, and shall design all necessary forms required by this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2011, shall be invalid and void.

(L. 2011 H.B. 307 and H.B. 812, A.L. 2016 H.B. 2380)



Section 301.481 Missouri 4-H special license plate, application, fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.481. Missouri 4-H special license plate, application, fee. — Any person who is a member or a former member or whose child is a member of the Missouri 4-H may apply for motor vehicle license plates for any motor vehicle such person owns, either solely or jointly, other than a commercial or apportioned motor vehicle licensed in excess of twenty-four thousand pounds gross weight. Any such person shall make application for the license plates on a form provided by the director of revenue and furnish such proof as a member or member’s parent of the Missouri 4-H as the director may require. Upon payment of a fifteen dollar fee, presentation of all documents and payment of all other fees required by law, the director shall issue license plates bearing letters or numbers or a combination thereof as determined by the advisory committee established in section 301.129*, with the words “MISSOURI 4-H” in place of the words “SHOW-ME STATE”. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130. Such plates shall also bear an image of the Missouri 4-H emblem. No additional fee shall be charged for personalization of plates issued pursuant to this section. There shall be no limit on the number of plates any person qualified under this section may obtain so long as each set of license plates issued under this section is issued for vehicles owned solely or jointly by such person. License plates issued under this section shall not be transferable to any other person except that any registered co-owner of the motor vehicle may operate the motor vehicle for the duration of the year licensed in the event of the death of the qualified person.

(L. 2002 H.B. 1093, et al. merged with S.B. 737, A.L. 2016 H.B. 2380)

*Section 301.129 was repealed by H.B. 1298 Revision, 2014.



Section 301.550 Definitions — classification of dealers.

Effective 28 Aug 2017

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.550. Definitions — classification of dealers. — 1. The definitions contained in section 301.010 shall apply to sections 301.550 to 301.573, and in addition as used in sections 301.550 to 301.573, the following terms mean:

(1) “Boat dealer”, any natural person, partnership, or corporation who, for a commission or with an intent to make a profit or gain of money or other thing of value, sells, barters, exchanges, leases or rents with the option to purchase, offers, attempts to sell, or negotiates the sale of any vessel or vessel trailer, whether or not the vessel or vessel trailer is owned by such person. The sale of six or more vessels or vessel trailers or both in any calendar year shall be required as evidence that such person is eligible for licensure as a boat dealer under sections 301.550 to 301.573. The boat dealer shall demonstrate eligibility for renewal of his license by selling six or more vessels or vessel trailers or both in the prior calendar year while licensed as a boat dealer pursuant to sections 301.550 to 301.573;

(2) “Boat manufacturer”, any person engaged in the manufacturing, assembling or modification of new vessels or vessel trailers as a regular business, including a person, partnership or corporation which acts for and is under the control of a manufacturer or assembly in connection with the distribution of vessels or vessel trailers;

(3) “Department”, the Missouri department of revenue;

(4) “Director”, the director of the Missouri department of revenue;

(5) “Emergency vehicles”, motor vehicles used as ambulances, law enforcement vehicles, and fire fighting and assistance vehicles;

(6) “Manufacturer”, any person engaged in the manufacturing, assembling or modification of new motor vehicles or trailers as a regular business, including a person, partnership or corporation which acts for and is under the control of a manufacturer or assembly in connection with the distribution of motor vehicles or accessories for motor vehicles;

(7) “Motor vehicle broker”, a person who holds himself out through solicitation, advertisement, or otherwise as one who offers to arrange a transaction involving the retail sale of a motor vehicle, and who is not:

(a) A dealer, or any agent, or any employee of a dealer when acting on behalf of a dealer;

(b) A manufacturer, or any agent, or employee of a manufacturer when acting on behalf of a manufacturer;

(c) The owner of the vehicle involved in the transaction; or

(d) A public motor vehicle auction or wholesale motor vehicle auction where buyers are licensed dealers in this or any other jurisdiction;

(8) “Motor vehicle dealer” or “dealer”, any person who, for commission or with an intent to make a profit or gain of money or other thing of value, sells, barters, exchanges, leases or rents with the option to purchase, or who offers or attempts to sell or negotiates the sale of motor vehicles or trailers whether or not the motor vehicles or trailers are owned by such person; provided, however, an individual auctioneer or auction conducted by an auctioneer licensed pursuant to chapter 343 shall not be included within the definition of a motor vehicle dealer. The sale of six or more motor vehicles or trailers in any calendar year shall be required as evidence that such person is engaged in the motor vehicle business and is eligible for licensure as a motor vehicle dealer under sections 301.550 to 301.573. Any motor vehicle dealer licensed before August 28, 2007, shall be required to meet the minimum calendar year sales of six or more motor vehicles provided the dealer can prove the business achieved, cumulatively, six or more sales per year for the preceding twenty-four months in business; or if the dealer has not been in business for twenty-four months, the cumulative equivalent of one sale every two months for the months the dealer has been in business before August 28, 2007. Any licensed motor vehicle dealer failing to meet the minimum vehicle sales requirements as referenced in this subsection shall not be qualified to renew his or her license for one year. Applicants who reapply after the one-year period shall meet the requirement of six sales per year;

(9) “New motor vehicle”, any motor vehicle being transferred for the first time from a manufacturer, distributor or new vehicle dealer which has not been registered or titled in this state or any other state and which is offered for sale, barter or exchange by a dealer who is franchised to sell, barter or exchange that particular make of motor vehicle. The term “new motor vehicle” shall not include manufactured homes, as defined in section 700.010;

(10) “New motor vehicle franchise dealer”, any motor vehicle dealer who has been franchised to deal in a certain make of motor vehicle by the manufacturer or distributor of that make and motor vehicle and who may, in line with conducting his business as a franchise dealer, sell, barter or exchange used motor vehicles;

(11) “Person” includes an individual, a partnership, corporation, an unincorporated society or association, joint venture or any other entity;

(12) “Powersport dealer”, any motor vehicle dealer who sells, either pursuant to a franchise agreement or otherwise, primarily motor vehicles including but not limited to motorcycles, all-terrain vehicles, and personal watercraft, as those terms are defined in this chapter and chapter 306;

(13) “Public motor vehicle auction”, any person, firm or corporation who takes possession of a motor vehicle whether by consignment, bailment or any other arrangement, except by title, for the purpose of selling motor vehicles at a public auction by a licensed auctioneer;

(14) “Recreational motor vehicle dealer”, a dealer of new or used motor vehicles designed, constructed or substantially modified for use as temporary housing quarters, including sleeping and eating facilities which are either permanently attached to the motor vehicle or attached to a unit which is securely attached to the motor vehicle;

(15) “Storage lot”, an area within the same city or county where a dealer may store excess vehicle inventory;

(16) “Trailer dealer”, any person selling, either exclusively or otherwise, trailers as defined in section 301.010. A trailer dealer may acquire a motor vehicle for resale only as a trade-in for a trailer. Notwithstanding the provisions of section 301.010 and section 301.069, trailer dealers may purchase one driveaway license plate to display such motor vehicle for demonstration purposes. The sale of six or more trailers in any calendar year shall be required as evidence that such person is engaged in the trailer business and is eligible for licensure as a trailer dealer under sections 301.550 to 301.573. Any trailer dealer licensed before August 28, 2007, shall be required to meet the minimum calendar year sales of six or more trailers provided the dealer can prove the business achieved, cumulatively, six or more sales per year for the preceding twenty-four months in business; or if the dealer has not been in business for twenty-four months, the cumulative equivalent of one sale every two months for the months the dealer has been in business before August 28, 2007. Any licensed trailer dealer failing to meet the minimum trailer and vehicle sales requirements as referenced in this subsection shall not be qualified to renew his or her license for one year. Applicants who reapply after the one-year period shall meet the requirement of six sales per year;

(17) “Used motor vehicle”, any motor vehicle which is not a new motor vehicle, as defined in sections 301.550 to 301.573, and which has been sold, bartered, exchanged or given away or which may have had a title issued in this state or any other state, or a motor vehicle so used as to be what is commonly known as a secondhand motor vehicle. In the event of an assignment of the statement of origin from an original franchise dealer to any individual or other motor vehicle dealer other than a new motor vehicle franchise dealer of the same make, the vehicle so assigned shall be deemed to be a used motor vehicle and a certificate of ownership shall be obtained in the assignee’s name. The term “used motor vehicle” shall not include manufactured homes, as defined in section 700.010;

(18) “Used motor vehicle dealer”, any motor vehicle dealer who is not a new motor vehicle franchise dealer;

(19) “Vessel”, every boat and watercraft defined as a vessel in section 306.010;

(20) “Vessel trailer”, any trailer, as defined by section 301.010 which is designed and manufactured for the purposes of transporting vessels;

(21) “Wholesale motor vehicle auction”, any person, firm or corporation in the business of providing auction services solely in wholesale transactions at its established place of business in which the purchasers are motor vehicle dealers licensed by this or any other jurisdiction, and which neither buys, sells nor owns the motor vehicles it auctions in the ordinary course of its business. Except as required by law with regard to the auction sale of a government-owned motor vehicle, a wholesale motor vehicle auction shall not provide auction services in connection with the retail sale of a motor vehicle;

(22) “Wholesale motor vehicle dealer”, a motor vehicle dealer who sells motor vehicles only to other new motor vehicle franchise dealers or used motor vehicle dealers or via auctions limited to other dealers of any class.

2. For purposes of sections 301.550 to 301.573, neither the term motor vehicle nor the term trailer shall include manufactured homes, as defined in section 700.010.

3. Dealers shall be divided into classes as follows:

(1) Boat dealers;

(2) Franchised new motor vehicle dealers;

(3) Used motor vehicle dealers;

(4) Wholesale motor vehicle dealers;

(5) Recreational motor vehicle dealers;

(6) Historic motor vehicle dealers;

(7) Classic motor vehicle dealers;

(8) Powersport dealers; and

(9) Trailer dealers.

(L. 1988 H.B. 1512 § 1, A.L. 1993 S.B. 35, A.L. 1997 H.B. 207, A.L. 2002 H.B. 2008, A.L. 2007 S.B. 82 merged with S.B. 91, A.L. 2017 S.B. 8 merged with S.B. 222 merged with S.B. 225)



Section 301.553 Department of revenue responsible for licensing dealers and manufacturers — transfer of commission powers and duties to department of revenue — official seal — rules and regulations, promulgation of, procedure.

Effective 01 Jul 1997, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.553. Department of revenue responsible for licensing dealers and manufacturers — transfer of commission powers and duties to department of revenue — official seal — rules and regulations, promulgation of, procedure. — 1. The department of revenue shall be responsible for the licensing of all manufacturers, motor vehicle dealers, boat dealers, wholesale motor vehicle auctions, public motor vehicle auctions and wholesale motor vehicle dealers pursuant to the provisions of sections 301.550 to 301.573 and the rules and regulations which it may adopt.

2. All the powers, duties and functions of the Missouri motor vehicle commission, sections 301.550 to 301.573, in effect immediately prior to July 1, 1997, are transferred by type I transfer, as provided in the Omnibus State Reorganization Act of 1974, to the department of revenue. The rules and regulations adopted by the commission which were adopted pursuant to this section prior to July 1, 1997, shall continue in effect after July 1, 1997.

3. All orders or decisions of the department shall be in writing, signed by the* director and the official seal affixed thereto.

4. The department shall have the authority to promulgate those rules and regulations necessary to perform the provisions of sections 301.550 to 301.573 and is vested with those powers and duties necessary and proper to enable it to fully and effectively carry out the provisions of sections 301.550 to 301.573. No rule or portion of a rule promulgated under the authority of sections 301.550 to 301.573 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1988 H.B. 1512 § 2, A.L. 1989 H.B. 211, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 1997 H.B. 207)

Effective 7-01-97

*Word "the" does not appear in original rolls.

CROSS REFERENCE:

Rulemaking authority, effective when, null and void, when, 301.003



Section 301.555 Civil liability, department officials and employees immune from, when.

Effective 01 Jul 1997, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.555. Civil liability, department officials and employees immune from, when. — Every official and employee of the department and each person who provides information to or otherwise participates in the operation of the department shall be immune from civil liability for such acts so long as the acts were performed in good faith, without malice, and were reasonably related to the scope of inquiry of the department.

(L. 1988 H.B. 1512 § 3, A.L. 1997 H.B. 207)

Effective 7-01-97



Section 301.557 Duties of director of revenue in regulating dealers and manufacturers — contents, confidentiality.

Effective 01 Jul 1997, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.557. Duties of director of revenue in regulating dealers and manufacturers — contents, confidentiality. — 1. The duties of the director shall include, but not be limited to:

(1) The supervision and direction of the activities of the department's employees;

(2) Keeping custody of the department's official seal and affixing of this seal to all licenses and orders issued by the department pursuant to sections 301.550 to 301.573;

(3) The receipt and prompt disposition of all correspondence or inquiries directed to the department;

(4) Maintaining a record of total number of annual new motor vehicle sales by individual franchise dealers and a separate record of total annual used motor vehicle sales by individual motor vehicle dealers from the director of revenue. These records will be available for public inspection;

(5) Being the custodian of the files and records of the department;

(6) The performance of any other duty required in the enforcement of sections 301.550 to 301.573.

2. The director shall receive complaints concerning its licensee's business or professional practices. The complaints shall be logged into record, the record shall include at a minimum, the licensee's name, the name of the complaining party, if given, the date of the complaint and a brief statement of the complaint and its ultimate disposition. Notwithstanding any provisions of law to the contrary, such complaint shall be kept in confidence by the director until such time as formal proceedings are filed with the director, or the director disposes of the complaint in accordance with section 301.562; provided that upon inquiry from a licensee against whom a complaint has been received, the director shall acknowledge to the licensee that a complaint has been made. The licensee shall have access to all complaints and information contained therein.

(L. 1988 H.B. 1512 § 4, A.L. 1993 S.B. 35, A.L. 1997 H.B. 207)

Effective 7-01-97



Section 301.558 Dealer may fill in blanks on standardized forms, when — fee authorized — preliminary worksheet on computation of sale price, requirements.

Effective 28 Aug 2009

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.558. Dealer may fill in blanks on standardized forms, when — fee authorized — preliminary worksheet on computation of sale price, requirements. — 1. A motor vehicle dealer, boat dealer, or powersport dealer may fill in the blanks on standardized forms in connection with the sale or lease of a new or used motor vehicle, vessel, or vessel trailer if the motor vehicle dealer, boat dealer, or powersport dealer does not charge for the services of filling in the blanks or otherwise charge for preparing documents.

2. A motor vehicle dealer, boat dealer, or powersport dealer may charge an administrative fee in connection with the sale or lease of a new or used motor vehicle, vessel, or vessel trailer for the storage of documents or any other administrative or clerical services not prohibited by this section. A portion of the administrative fee may result in profit to the motor vehicle dealer, boat dealer, or powersport dealer.

3. No motor vehicle dealer, boat dealer, or powersport dealer that sells or leases new or used motor vehicles, vessels, or vessel trailers and imposes an administrative fee of less than two hundred dollars in connection with the sale or lease of a new or used vehicle, vessel, or vessel trailer for the storage of documents or any other administrative or clerical services shall be deemed to be engaging in the unauthorized practice of law.

4. If an administrative fee is charged under this section, the administrative fee shall be charged to all retail customers and disclosed on the retail buyer's order form as a separate itemized charge.

5. A preliminary worksheet on which a sale price is computed and that is shown to the purchaser, a retail buyer's order form from the purchaser, or a retail installment contract shall include, in reasonable proximity to the place on the document where the administrative fee authorized by this section is disclosed, the amount of the administrative fee and the following notice in type that is boldfaced*, capitalized, underlined, or otherwise conspicuously set out from the surrounding written material:

"AN ADMINISTRATIVE FEE IS NOT AN OFFICIAL FEE AND IS NOT REQUIRED BY LAW BUT MAY BE CHARGED BY A DEALER. THIS ADMINISTRATIVE FEE MAY RESULT IN A PROFIT TO DEALER. NO PORTION OF THIS ADMINISTRATIVE FEE IS FOR THE DRAFTING, PREPARATION, OR COMPLETION OF DOCUMENTS OR THE PROVIDING OF LEGAL ADVICE. THIS NOTICE IS REQUIRED BY LAW.".

6. The general assembly believes that an administrative fee charged in compliance with this section is not the unauthorized practice of law or the unauthorized business of law so long as the activity or service for which the fee is charged is in compliance with the provisions of this section and does not result in the waiver of any rights or remedies. Recognizing, however, that the judiciary is the sole arbitrator of what constitutes the practice of law, in the event that a court determines that an administrative fee charged in compliance with this section, and that does not waive any rights or remedies of the buyer, is the unauthorized practice of law or the unauthorized business of law, then no person who paid that administrative fee may recover said fee or treble damages, as permitted under section 484.020, and no person who charged that fee shall be guilty of a misdemeanor, as provided under section 484.020.

(L. 2009 S.B. 355)

*Word "bold-faced" appears in original rolls.



Section 301.559 Licenses required for dealer, manufacturer or auction, penalty, expiration of--issuance, application--license not required, when.

Effective 01 Jan 2017, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.559. Licenses required for dealer, manufacturer or auction, penalty, expiration of--issuance, application--license not required, when. — 1. It shall be unlawful for any person to engage in business as or act as a motor vehicle dealer, boat dealer, manufacturer, boat manufacturer, public motor vehicle auction, wholesale motor vehicle auction or wholesale motor vehicle dealer without first obtaining a license from the department as required in sections 301.550 to 301.573. Any person who maintains or operates any business wherein a license is required pursuant to the provisions of sections 301.550 to 301.573, without such license, is guilty of a class A misdemeanor. Any person committing a second violation of sections 301.550 to 301.573 shall be guilty of a class E felony.

2. All dealer licenses shall expire on December thirty-first of the designated license period. The department shall notify each person licensed under sections 301.550 to 301.573 of the date of license expiration and the amount of the fee required for renewal. The notice shall be mailed at least ninety days before the date of license expiration to the licensee’s last known business address. The director shall have the authority to issue licenses valid for a period of up to two years and to stagger the license periods for administrative efficiency and equalization of workload, at the sole discretion of the director.

3. Every manufacturer, boat manufacturer, motor vehicle dealer, wholesale motor vehicle dealer, wholesale motor vehicle auction, boat dealer or public motor vehicle auction shall make application to the department for issuance of a license. The application shall be on forms prescribed by the department and shall be issued under the terms and provisions of sections 301.550 to 301.573 and require all applicants, as a condition precedent to the issuance of a license, to provide such information as the department may deem necessary to determine that the applicant is bona fide and of good moral character, except that every application for a license shall contain, in addition to such information as the department may require, a statement to the following facts:

(1) The name and business address, not a post office box, of the applicant and the fictitious name, if any, under which he intends to conduct his business; and if the applicant be a partnership, the name and residence address of each partner, an indication of whether the partner is a limited or general partner and the name under which the partnership business is to be conducted. In the event that the applicant is a corporation, the application shall list the names of the principal officers of the corporation and the state in which it is incorporated. Each application shall be verified by the oath or affirmation of the applicant, if an individual, or in the event an applicant is a partnership or corporation, then by a partner or officer;

(2) Whether the application is being made for registration as a manufacturer, boat manufacturer, new motor vehicle franchise dealer, used motor vehicle dealer, wholesale motor vehicle dealer, boat dealer, wholesale motor vehicle auction or a public motor vehicle auction;

(3) When the application is for a new motor vehicle franchise dealer, the application shall be accompanied by a copy of the franchise agreement in the registered name of the dealership setting out the appointment of the applicant as a franchise holder and it shall be signed by the manufacturer, or his authorized agent, or the distributor, or his authorized agent, and shall include a description of the make of all motor vehicles covered by the franchise. The department shall not require a copy of the franchise agreement to be submitted with each renewal application unless the applicant is now the holder of a franchise from a different manufacturer or distributor from that previously filed, or unless a new term of agreement has been entered into;

(4) When the application is for a public motor vehicle auction, that the public motor vehicle auction has met the requirements of section 301.561.

4. No insurance company, finance company, credit union, savings and loan association, bank or trust company shall be required to obtain a license from the department in order to sell any motor vehicle, trailer or vessel repossessed or purchased by the company on the basis of total destruction or theft thereof when the sale of the motor vehicle, trailer or vessel is in conformance with applicable title and registration laws of this state.

5. No person shall be issued a license to conduct a public motor vehicle auction or wholesale motor vehicle auction if such person has a violation of sections 301.550 to 301.573 or other violations of chapter 301, sections 407.511 to 407.556, or section 578.120 which resulted in a felony conviction or finding of guilt or a violation of any federal motor vehicle laws which resulted in a felony conviction or finding of guilt.

(L. 1988 H.B. 1512 § 5, A.L. 1993 S.B. 35, A.L. 1997 H.B. 207, A.L. 2012 H.B. 1402, A.L. 2016 H.B. 2332)

Effective 1-01-17



Section 301.560 Application requirements, additional — bonds, fees, signs required — license number, certificate of numbers — duplicate dealer plates, issues, fees — test driving motor vehicles and vessels, use of plates — proof of educational seminar required, exceptions, contents of seminar.

Effective 28 Aug 2012

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.560. Application requirements, additional — bonds, fees, signs required — license number, certificate of numbers — duplicate dealer plates, issues, fees — test driving motor vehicles and vessels, use of plates — proof of educational seminar required, exceptions, contents of seminar. — 1. In addition to the application forms prescribed by the department, each applicant shall submit the following to the department:

(1) Every application other than a renewal application for a motor vehicle franchise dealer shall include a certification that the applicant has a bona fide established place of business. Such application shall include an annual certification that the applicant has a bona fide established place of business for the first three years and only for every other year thereafter. The certification shall be performed by a uniformed member of the Missouri state highway patrol or authorized or designated employee stationed in the troop area in which the applicant's place of business is located; except that in counties of the first classification, certification may be performed by an officer of a metropolitan police department when the applicant's established place of business of distributing or selling motor vehicles or trailers is in the metropolitan area where the certifying metropolitan police officer is employed. When the application is being made for licensure as a boat manufacturer or boat dealer, certification shall be performed by a uniformed member of the Missouri state water patrol* stationed in the district area in which the applicant's place of business is located or by a uniformed member of the Missouri state highway patrol stationed in the troop area in which the applicant's place of business is located or, if the applicant's place of business is located within the jurisdiction of a metropolitan police department in a first class county, by an officer of such metropolitan police department. A bona fide established place of business for any new motor vehicle franchise dealer, used motor vehicle dealer, boat dealer, powersport dealer, wholesale motor vehicle dealer, trailer dealer, or wholesale or public auction shall be a permanent enclosed building or structure, either owned in fee or leased and actually occupied as a place of business by the applicant for the selling, bartering, trading, servicing, or exchanging of motor vehicles, boats, personal watercraft, or trailers and wherein the public may contact the owner or operator at any reasonable time, and wherein shall be kept and maintained the books, records, files and other matters required and necessary to conduct the business. The applicant's place of business shall contain a working telephone which shall be maintained during the entire registration year. In order to qualify as a bona fide established place of business for all applicants licensed pursuant to this section there shall be an exterior sign displayed carrying the name of the business set forth in letters at least six inches in height and clearly visible to the public and there shall be an area or lot which shall not be a public street on which multiple vehicles, boats, personal watercraft, or trailers may be displayed. The sign shall contain the name of the dealership by which it is known to the public through advertising or otherwise, which need not be identical to the name appearing on the dealership's license so long as such name is registered as a fictitious name with the secretary of state, has been approved by its line-make manufacturer in writing in the case of a new motor vehicle franchise dealer and a copy of such fictitious name registration has been provided to the department. Dealers who sell only emergency vehicles as defined in section 301.550 are exempt from maintaining a bona fide place of business, including the related law enforcement certification requirements, and from meeting the minimum yearly sales;

(2) The initial application for licensure shall include a photograph, not to exceed eight inches by ten inches but no less than five inches by seven inches, showing the business building, lot, and sign. A new motor vehicle franchise dealer applicant who has purchased a currently licensed new motor vehicle franchised dealership shall be allowed to submit a photograph of the existing dealership building, lot and sign but shall be required to submit a new photograph upon the installation of the new dealership sign as required by sections 301.550 to 301.573. Applicants shall not be required to submit a photograph annually unless the business has moved from its previously licensed location, or unless the name of the business or address has changed, or unless the class of business has changed;

(3) Every applicant as a new motor vehicle franchise dealer, a used motor vehicle dealer, a powersport dealer, a wholesale motor vehicle dealer, trailer dealer, or boat dealer shall furnish with the application a corporate surety bond or an irrevocable letter of credit as defined in section 400.5-102, issued by any state or federal financial institution in the penal sum of twenty-five thousand dollars on a form approved by the department. The bond or irrevocable letter of credit shall be conditioned upon the dealer complying with the provisions of the statutes applicable to new motor vehicle franchise dealers, used motor vehicle dealers, powersport dealers, wholesale motor vehicle dealers, trailer dealers, and boat dealers, and the bond shall be an indemnity for any loss sustained by reason of the acts of the person bonded when such acts constitute grounds for the suspension or revocation of the dealer's license. The bond shall be executed in the name of the state of Missouri for the benefit of all aggrieved parties or the irrevocable letter of credit shall name the state of Missouri as the beneficiary; except, that the aggregate liability of the surety or financial institution to the aggrieved parties shall, in no event, exceed the amount of the bond or irrevocable letter of credit. The proceeds of the bond or irrevocable letter of credit shall be paid upon receipt by the department of a final judgment from a Missouri court of competent jurisdiction against the principal and in favor of an aggrieved party. Additionally, every applicant as a new motor vehicle franchise dealer, a used motor vehicle dealer, a powersport dealer, a wholesale motor vehicle dealer, or boat dealer shall furnish with the application a copy of a current dealer garage policy bearing the policy number and name of the insurer and the insured;

(4) Payment of all necessary license fees as established by the department. In establishing the amount of the annual license fees, the department shall, as near as possible, produce sufficient total income to offset operational expenses of the department relating to the administration of sections 301.550 to 301.580. All fees payable pursuant to the provisions of sections 301.550 to 301.580, other than those fees collected for the issuance of dealer plates or certificates of number collected pursuant to subsection 6 of this section, shall be collected by the department for deposit in the state treasury to the credit of the "Motor Vehicle Commission Fund", which is hereby created. The motor vehicle commission fund shall be administered by the Missouri department of revenue. The provisions of section 33.080 to the contrary notwithstanding, money in such fund shall not be transferred and placed to the credit of the general revenue fund until the amount in the motor vehicle commission fund at the end of the biennium exceeds two times the amount of the appropriation from such fund for the preceding fiscal year or, if the department requires permit renewal less frequently than yearly, then three times the appropriation from such fund for the preceding fiscal year. The amount, if any, in the fund which shall lapse is that amount in the fund which exceeds the multiple of the appropriation from such fund for the preceding fiscal year.

2. In the event a new vehicle manufacturer, boat manufacturer, motor vehicle dealer, wholesale motor vehicle dealer, boat dealer, powersport dealer, wholesale motor vehicle auction, trailer dealer, or a public motor vehicle auction submits an application for a license for a new business and the applicant has complied with all the provisions of this section, the department shall make a decision to grant or deny the license to the applicant within eight working hours after receipt of the dealer's application, notwithstanding any rule of the department.

3. Upon the initial issuance of a license by the department, the department shall assign a distinctive dealer license number or certificate of number to the applicant and the department shall issue one number plate or certificate bearing the distinctive dealer license number or certificate of number and two additional number plates or certificates of number within eight working hours after presentment of the application. Upon renewal, the department shall issue the distinctive dealer license number or certificate of number as quickly as possible. The issuance of such distinctive dealer license number or certificate of number shall be in lieu of registering each motor vehicle, trailer, vessel or vessel trailer dealt with by a boat dealer, boat manufacturer, manufacturer, public motor vehicle auction, wholesale motor vehicle dealer, wholesale motor vehicle auction or new or used motor vehicle dealer.

**4. Notwithstanding any other provision of the law to the contrary, the department shall assign the following distinctive dealer license numbers to:

­

­

­­

­

5. Upon the sale of a currently licensed new motor vehicle franchise dealership the department shall, upon request, authorize the new approved dealer applicant to retain the selling dealer's license number and shall cause the new dealer's records to indicate such transfer.

6. In the case of new motor vehicle manufacturers, motor vehicle dealers, powersport dealers, recreational motor vehicle dealers, and trailer dealers, the department shall issue one number plate bearing the distinctive dealer license number and may issue two additional number plates to the applicant upon payment by the manufacturer or dealer of a fifty dollar fee for the number plate bearing the distinctive dealer license number and ten dollars and fifty cents for each additional number plate. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130. Boat dealers and boat manufacturers shall be entitled to one certificate of number bearing such number upon the payment of a fifty dollar fee. Additional number plates and as many additional certificates of number may be obtained upon payment of a fee of ten dollars and fifty cents for each additional plate or certificate. New motor vehicle manufacturers shall not be issued or possess more than three hundred forty-seven additional number plates or certificates of number annually. New and used motor vehicle dealers, powersport dealers, wholesale motor vehicle dealers, boat dealers, and trailer dealers are limited to one additional plate or certificate of number per ten-unit qualified transactions annually. New and used recreational motor vehicle dealers are limited to two additional plates or certificate of number per ten-unit qualified transactions annually for their first fifty transactions and one additional plate or certificate of number per ten-unit qualified transactions thereafter. An applicant seeking the issuance of an initial license shall indicate on his or her initial application the applicant's proposed annual number of sales in order for the director to issue the appropriate number of additional plates or certificates of number. A motor vehicle dealer, trailer dealer, boat dealer, powersport dealer, recreational motor vehicle dealer, motor vehicle manufacturer, boat manufacturer, or wholesale motor vehicle dealer obtaining a distinctive dealer license plate or certificate of number or additional license plate or additional certificate of number, throughout the calendar year, shall be required to pay a fee for such license plates or certificates of number computed on the basis of one-twelfth of the full fee prescribed for the original and duplicate number plates or certificates of number for such dealers' licenses, multiplied by the number of months remaining in the licensing period for which the dealer or manufacturers shall be required to be licensed. In the event of a renewing dealer, the fee due at the time of renewal shall not be prorated. Wholesale and public auctions shall be issued a certificate of dealer registration in lieu of a dealer number plate. In order for dealers to obtain number plates or certificates under this section, dealers shall submit to the department of revenue on August first of each year a statement certifying, under penalty of perjury, the dealer's number of sales during the reporting period of July first of the immediately preceding year to June thirtieth of the present year.

7. The plates issued pursuant to subsection 3 or 6 of this section may be displayed on any motor vehicle owned by a new motor vehicle manufacturer. The plates issued pursuant to subsection 3 or 6 of this section may be displayed on any motor vehicle or trailer owned and held for resale by a motor vehicle dealer for use by a customer who is test driving the motor vehicle, for use and display purposes during, but not limited to, parades, private events, charitable events, or for use by an employee or officer, but shall not be displayed on any motor vehicle or trailer hired or loaned to others or upon any regularly used service or wrecker vehicle. Motor vehicle dealers may display their dealer plates on a tractor, truck or trailer to demonstrate a vehicle under a loaded condition. Trailer dealers may display their dealer license plates in like manner, except such plates may only be displayed on trailers owned and held for resale by the trailer dealer.

8. The certificates of number issued pursuant to subsection 3 or 6 of this section may be displayed on any vessel or vessel trailer owned and held for resale by a boat manufacturer or a boat dealer, and used by a customer who is test driving the vessel or vessel trailer, or is used by an employee or officer on a vessel or vessel trailer only, but shall not be displayed on any motor vehicle owned by a boat manufacturer, boat dealer, or trailer dealer, or vessel or vessel trailer hired or loaned to others or upon any regularly used service vessel or vessel trailer. Boat dealers and boat manufacturers may display their certificate of number on a vessel or vessel trailer when transporting a vessel or vessels to an exhibit or show.

9. If any law enforcement officer has probable cause to believe that any license plate or certificate of number issued under subsection 3 or 6 of this section is being misused in violation of subsection 7 or 8 of this section, the license plate or certificate of number may be seized and surrendered to the department.

10. (1) Every application for the issuance of a used motor vehicle dealer's license shall be accompanied by proof that the applicant, within the last twelve months, has completed an educational seminar course approved by the department as prescribed by subdivision (2) of this subsection. Wholesale and public auto auctions and applicants currently holding a new or used license for a separate dealership shall be exempt from the requirements of this subsection. The provisions of this subsection shall not apply to current new motor vehicle franchise dealers or motor vehicle leasing agencies or applicants for a new motor vehicle franchise or a motor vehicle leasing agency. The provisions of this subsection shall not apply to used motor vehicle dealers who were licensed prior to August 28, 2006.

(2) The educational seminar shall include, but is not limited to, the dealer requirements of sections 301.550 to 301.573, the rules promulgated to implement, enforce, and administer sections 301.550 to 301.570, and any other rules and regulations promulgated by the department.

(L. 1988 H.B. 1512 § 6, A.L. 1989 H.B. 211, A.L. 1993 S.B. 35, A.L. 1995 S.B. 70, A.L. 1997 H.B. 207, A.L. 2002 H.B. 1838 merged with H.B. 2008 merged with H.B. 2009 merged with S.B. 895. A.L. 2006 S.B. 747, A.L. 2007 S.B. 82 merged with S.B. 91, A.L. 2010 S.B. 583, A.L. 2012 H.B. 1402)

*"Missouri state water patrol" changed to "water patrol division" by 306.010, 2010.

**Subsection 4 became effective 12-01-08, because director of revenue did not provide notification of earlier date.



Section 301.561 Sign required at public motor vehicle auction.

Effective 01 Jul 1997, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.561. Sign required at public motor vehicle auction. — Any person or corporation holding a public motor vehicle auction shall display in a conspicuous manner two signs each of which shall bear the following warning in letters at least six inches high: "Attention Buyers: Vehicles sold at this auction may not have had a safety inspection." The dimensions of each sign shall be at least two feet by two feet.

(L. 1997 H.B. 207)

Effective 7-01-97



Section 301.562 License suspension, revocation, refusal to renew — procedure — grounds — complaint may be filed, when — clear and present danger, what constitutes, revocation or suspension authorized, procedure — agreement permitted, when.

Effective 28 Aug 2015

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.562. License suspension, revocation, refusal to renew — procedure — grounds — complaint may be filed, when — clear and present danger, what constitutes, revocation or suspension authorized, procedure — agreement permitted, when. — 1. The department may refuse to issue or renew any license required pursuant to sections 301.550 to 301.580 for any one or any combination of causes stated in subsection 2 of this section. The department shall notify the applicant or licensee in writing at his or her last known address of the reasons for the refusal to issue or renew the license and shall advise the applicant or licensee of his or her right to file a complaint with the administrative hearing commission as provided by chapter 621.

2. The department may cause a complaint to be filed with the administrative hearing commission as provided by chapter 621 against any holder of any license issued under sections 301.550 to 301.580 for any one or any combination of the following causes:

(1) The applicant or license holder was previously the holder of a license issued under sections 301.550 to 301.580, which license was revoked for cause and never reissued by the department, or which license was suspended for cause and the terms of suspension have not been fulfilled;

(2) The applicant or license holder was previously a partner, stockholder, director or officer controlling or managing a partnership or corporation whose license issued under sections 301.550 to 301.580 was revoked for cause and never reissued or was suspended for cause and the terms of suspension have not been fulfilled;

(3) The applicant or license holder has, within ten years prior to the date of the application, been finally adjudicated and found guilty, or entered a plea of guilty or nolo contendere, in a prosecution under the laws of any state or of the United States, for any offense reasonably related to the qualifications, functions, or duties of any business licensed under sections 301.550 to 301.580; for any offense, an essential element of which is fraud, dishonesty, or an act of violence; or for any offense involving moral turpitude, whether or not sentence is imposed;

(4) Use of fraud, deception, misrepresentation, or bribery in securing any license issued pursuant to sections 301.550 to 301.580;

(5) Obtaining or attempting to obtain any money, commission, fee, barter, exchange, or other compensation by fraud, deception, or misrepresentation;

(6) Violation of, or assisting or enabling any person to violate any provisions of this chapter and chapters 143, 144, 306, 307, 407, 578, and 643 or of any lawful rule or regulation adopted pursuant to this chapter and chapters 143, 144, 306, 307, 407, 578, and 643;

(7) The applicant or license holder has filed an application for a license which, as of its effective date, was incomplete in any material respect or contained any statement which was, in light of the circumstances under which it was made, false or misleading with respect to any material fact;

(8) The applicant or license holder has failed to pay the proper application or license fee or other fees required pursuant to this chapter or chapter 306 or fails to establish or maintain a bona fide place of business;

(9) Uses or permits the use of any special license or license plate assigned to the license holder for any purpose other than those permitted by law;

(10) The applicant or license holder is finally adjudged insane or incompetent by a court of competent jurisdiction;

(11) Use of any advertisement or solicitation which is false;

(12) Violations of sections 407.511 to 407.556, section 578.120, which resulted in a conviction or finding of guilt or violation of any federal motor vehicle laws which result in a conviction or finding of guilt.

3. Any such complaint shall be filed within one year of the date upon which the department receives notice of an alleged violation of an applicable statute or regulation. After the filing of such complaint, the proceedings shall, except for the matters set forth in subsection 5 of this section, be conducted in accordance with the provisions of chapter 621. Upon a finding by the administrative hearing commission that the grounds, provided in subsection 2 of this section, for disciplinary action are met, the department may, singly or in combination, refuse to issue the person a license, issue a license for a period of less than two years, issue a private reprimand, place the person on probation on such terms and conditions as the department deems appropriate for a period of one day to five years, suspend the person's license from one day to six days, or revoke the person's license for such period as the department deems appropriate. The applicant or licensee shall have the right to appeal the decision of the administrative hearing commission and department in the manner provided in chapter 536.

4. Upon the suspension or revocation of any person's license issued under sections 301.550 to 301.580, the department shall recall any distinctive number plates that were issued to that licensee. If any licensee who has been suspended or revoked shall neglect or refuse to surrender his or her license or distinctive number license plates issued under sections 301.550 to 301.580, the director shall direct any agent or employee of the department or any law enforcement officer, to secure possession thereof and return such items to the director. For purposes of this subsection, a "law enforcement officer" means any member of the highway patrol, any sheriff or deputy sheriff, or any peace officer certified under chapter 590 acting in his or her official capacity. Failure of the licensee to surrender his or her license or distinctive number license plates upon demand by the director, any agent or employee of the department, or any law enforcement officer shall be a class A misdemeanor.

5. Notwithstanding the foregoing provisions of this section, the following events or acts by the holder of any license issued under sections 301.550 to 301.580 are deemed to present a clear and present danger to the public welfare and shall be considered cause for suspension or revocation of such license under the procedure set forth in subsection 6 of this section, at the discretion of the director:

(1) The expiration or revocation of any corporate surety bond or irrevocable letter of credit, as required by section 301.560, without submission of a replacement bond or letter of credit which provides coverage for the entire period of licensure;

(2) The failure to maintain a bona fide established place of business as required by section 301.560;

(3) Criminal convictions as set forth in subdivision (3) of subsection 2 of this section; or

(4) Three or more occurrences of violations which have been established following proceedings before the administrative hearing commission under subsection 3 of this section, or which have been established following proceedings before the director under subsection 6 of this section, of this chapter and chapters 143, 144, 306, 307, 578, and 643 or of any lawful rule or regulation adopted under this chapter and chapters 143, 144, 306, 307, 578, and 643, not previously set forth herein.

6. (1) Any license issued under sections 301.550 to 301.580 shall be suspended or revoked, following an evidentiary hearing before the director or his or her designated hearing officer, if affidavits or sworn testimony by an authorized agent of the department alleges the occurrence of any of the events or acts described in subsection 5 of this section.

(2) For any license which the department believes may be subject to suspension or revocation under this subsection, the director shall immediately issue a notice of hearing to the licensee of record. The director's notice of hearing:

(a) Shall be served upon the licensee personally or by first class mail to the dealer's last known address, as registered with the director;

(b) Shall be based on affidavits or sworn testimony presented to the director, and shall notify the licensee that such information presented therein constitutes cause to suspend or revoke the licensee's license;

(c) Shall provide the licensee with a minimum of ten days' notice prior to hearing;

(d) Shall specify the events or acts which may provide cause for suspension or revocation of the license, and shall include with the notice a copy of all affidavits, sworn testimony or other information presented to the director which support discipline of the license; and

(e) Shall inform the licensee that he or she has the right to attend the hearing and present any evidence in his or her defense, including evidence to show that the event or act which may result in suspension or revocation has been corrected to the director's satisfaction, and that he or she may be represented by counsel at the hearing.

(3) At any hearing before the director conducted under this subsection, the director or his or her designated hearing officer shall consider all evidence relevant to the issue of whether the license should be suspended or revoked due to the occurrence of any of the acts set forth in subsection 5 herein. Within twenty business days after such hearing, the director or his or her designated hearing officer shall issue a written order, with findings of fact and conclusions of law, which either grants or denies the issuance of an order of suspension or revocation. The suspension or revocation shall be effective ten days after the date of the order. The written order of the director or his or her hearing officer shall be the final decision of the director and shall be subject to judicial review under the provisions of chapter 536.

(4) Notwithstanding the provisions of this chapter or chapter 610 or 621 to the contrary, the proceedings under this section shall be closed and no order shall be made public until it is final, for purposes of appeal.

7. In lieu of acting under subsection 2 or 6 of this section, the department of revenue may enter into an agreement with the holder of the license to ensure future compliance with sections 301.210, 301.213, 307.380, sections 301.217 to 301.229, and sections 301.550 to 301.580. Such agreement may include an assessment fee not to exceed five hundred dollars per violation or five thousand dollars in the aggregate unless otherwise permitted by law, probation terms and conditions, and other requirements as may be deemed appropriate by the department of revenue and the holder of the license. Any fees collected by the department of revenue under this subsection shall be deposited into the motor vehicle commission fund created in section 301.560.

(L. 1988 H.B. 1512 § 7, A.L. 1993 S.B. 35, A.L. 1997 H.B. 207, A.L. 2004 H.B. 1259 merged with S.B. 1233, et al., A.L. 2009 H.B. 683, A.L. 2012 H.B. 1402, A.L. 2015 S.B. 456)



Section 301.563 Subpoenas, issuance of process, department's authority — witnesses, costs — failure to obey process, penalty, continuing violations.

Effective 01 Jul 1997, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.563. Subpoenas, issuance of process, department's authority — witnesses, costs — failure to obey process, penalty, continuing violations. — 1. The department or its designated representative may issue process, subpoena witnesses, administer oaths, examine books and papers, and require the production thereof, and cause the deposition of any witness to be taken and the costs thereof paid as other costs under sections 301.550 to 301.573. Any party may process to compel the attendance of witnesses and the production of books and papers, and at his own cost to take and use depositions in like manner as in civil cases in the circuit court. The subpoena shall extend to all parts of the state, and may be served as in civil actions in the circuit court, but the costs of the service shall be as in other civil actions. Each witness shall receive the fees and mileage prescribed by law in civil cases, but the same shall not be allowed as costs to the party in whose behalf the witness was summoned unless the person who conducts the hearing certifies that the testimony of the witness was necessary. All costs under this section shall be approved by the department and paid out of the Missouri motor vehicle commission fund established in section 301.560, except that if the department determines that any proceedings are brought, prosecuted or defended without reasonable ground, it may assess the whole cost of the proceedings upon the party who brought, prosecuted or defended the proceedings.

2. If any person subpoenaed to appear at any hearing or proceeding fails to obey the command of such subpoena without reasonable cause or if any person attending a hearing or proceeding shall, without reasonable cause, refuse to be sworn or to be examined or to answer a question or to produce a book or paper or to subscribe or swear to his deposition, such person is guilty of a class B misdemeanor and on conviction thereof shall be punished by a fine of not more than five hundred dollars, or by imprisonment in the county jail for not more than one year, or by both such fine and imprisonment, and in the case of a continuing violation, each day's continuance thereof shall be a separate and distinct offense.

(L. 1993 S.B. 35, A.L. 1997 H.B. 207)

Effective 7-01-97



Section 301.564 Inspection of certain documents and odometer readings in possession of dealers, manufacturers and auctions — law enforcement official, defined.

Effective 01 Jul 1997, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.564. Inspection of certain documents and odometer readings in possession of dealers, manufacturers and auctions — law enforcement official, defined. — 1. Any person or his agent licensed or registered as a manufacturer, motor vehicle dealer, wholesale motor vehicle dealer, boat dealer, wholesale motor vehicle auction or a public motor vehicle auction pursuant to the provisions of sections 301.550 to 301.573, shall permit an employee of the department of revenue or any law enforcement official to inspect, during normal business hours, any of the following documents which are in his possession or under his custody or control:

(1) Any title to any motor vehicle or vessel;

(2) Any application for title to any motor vehicle or vessel;

(3) Any affidavit provided pursuant to sections 301.550 to 301.573 or chapter 407;

(4) Any assignment of title to any motor vehicle or vessel;

(5) Any disclosure statement or other document relating to mileage or odometer readings required by the laws of the United States or any other state;

(6) Any inventory and related documentation.

2. For purposes of this section, the term "law enforcement official" shall mean any of the following:

(1) Attorney general, or any person designated by him to make such an inspection;

(2) Any prosecuting attorney or any person designated by a prosecuting attorney to make such an inspection;

(3) Any member of the highway patrol or water patrol;

(4) Any sheriff or deputy sheriff;

(5) Any peace officer certified pursuant to chapter 590 acting in his official capacity.

(L. 1988 H.B. 1512 § 8, A.L. 1993 S.B. 35, A.L. 1997 H.B. 207)

Effective 7-01-97



Section 301.565 Injunction may issue, grounds — remedy not exclusive.

Effective 01 Jul 1997, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.565. Injunction may issue, grounds — remedy not exclusive. — 1. Upon application by the department, and the necessary burden having been met, a court of general jurisdiction may grant an injunction, restraining order or other order as may be appropriate to enjoin a person from:

(1) Offering to engage or engaging in the performance of any acts or practices for which a license is required under the provisions of this chapter, upon a showing that such acts or practices were performed or offered to be performed without a license; or

(2) Violating any provision of this chapter, any rule promulgated by the department pursuant to this chapter, subsection 1 of section 307.350, sections 407.511 to 407.556, or section 578.120.

2. Any action brought under this section shall be in addition to and not in lieu of any remedy provided by this chapter and may be brought concurrently with other actions to enforce this chapter.

(L. 1993 S.B. 35, A.L. 1997 H.B. 207)

Effective 7-01-97

CROSS REFERENCE:

Rulemaking authority, effective when, null and void, when, 301.003



Section 301.566 Motor vehicle sales or shows held away from licensed place of business, allowed, when — off-site retail sale of vehicles, when — recreational vehicle dealer participation in recreational vehicle shows and vehicle exhibitions — out-of-state participants — violation, penalty.

Effective 28 Aug 2007

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.566. Motor vehicle sales or shows held away from licensed place of business, allowed, when — off-site retail sale of vehicles, when — recreational vehicle dealer participation in recreational vehicle shows and vehicle exhibitions — out-of-state participants — violation, penalty. — 1. A motor vehicle dealer may participate in no more than two motor vehicle shows or sales annually and conduct sales of motor vehicles away from the dealer's usual, licensed place of business if either the requirements of subsection 2 or 3 of this section are met or the event is conducted for not more than five consecutive days, the event does not require any motor vehicle dealer participant to pay an unreasonably prohibitive participation fee, and if a majority of the motor vehicle dealers within a class of dealers described pursuant to subsection 3 of section 301.550 in a city or town participate or are invited and have the opportunity to participate in the event, except that a recreational motor vehicle dealer classified in subdivision (5) of subsection 3 of section 301.550 may participate in such a show or sale even if a majority of recreational motor vehicle dealers in a city or town do not participate in the event. If any show or sale includes a class of dealer or franchised new vehicle line-make, that is also represented by a same class dealer or dealer representing the same line-make outside of the boundary lines of the city or town and is within ten miles of where the show or sale is to take place, the dealer outside of the boundary lines of the city or town shall be invited to participate in the show or sale. The department shall consider such events to be proper in all respects and as if each dealer participant was conducting business at the dealer's usual business location. Nothing contained in this section shall be construed as applying to the sale of motor vehicles or trailers through either a wholesale motor vehicle auction or public motor vehicle auction.

2. Any person, partnership, corporation or association disposing of vehicles used and titled solely in its ordinary course of business as provided in section 301.570 may sell at retail such vehicles away from that person's bona fide established place of business, thus constituting an off-site sale, by adhering to each of the following conditions with regard to each and every off-site sale conducted:

(1) Have in effect a valid license, pursuant to sections 301.550 to 301.575*, from the department for the sale of used motor vehicles;

(2) No off-site sale may exceed five days in duration, and only one sale may be held per year, per county;

(3) Pay to the motor vehicle commission fund, pursuant to section 301.560, a permit fee of five hundred fifty dollars for each off-site sale event;

(4) Advise the department, at least ten days prior to the sale, of the date, location and duration of each off-site sale;

(5) The sale of vehicles at off-site sales shall be limited to sales by a seller of vehicles used and titled solely in its ordinary course of business, and such sales shall be held in conjunction with a credit union and limited to members of the credit union, thus constituting a private sale to be advertised to members only;

(6) Off-site sales by a seller of vehicles used and titled solely in its ordinary course of business may also be held in conjunction with other financial institutions provided that any such sale event shall be held on the premises of the financial institution, and sales shall be limited to persons who were customers of the financial institution prior to the date of the sale event. Off-site sales held with such other financial institutions shall be limited to one sale per year per institution;

(7) The sale of motor vehicles which have the designation of the current model year, except discontinued models, is prohibited at off-site sales until subsequent model year designated vehicles of the same manufacture and model are offered for sale to the public.

3. A recreational vehicle dealer, as that term is defined in section 700.010, who is licensed in another state may participate in recreational vehicle shows or exhibits with recreational vehicles within this state in which less than fifty dealers participate as exhibitors with permission of the dealer's licensed manufacturer if all of the following conditions exist:

(1) The show or exhibition has a minimum of ten recreational vehicle dealers licensed as motor vehicle dealers in this state;

(2) More than fifty percent of the participating recreational vehicle dealers are licensed motor vehicle dealers in this state; and

(3) The state in which the recreational vehicle is licensed is a state contiguous to Missouri and the state permits recreational vehicle dealers licensed in Missouri to participate in recreational vehicle shows in such state pursuant to conditions substantially equivalent to the conditions which are imposed on dealers from such state who participate in recreational vehicle shows in Missouri.

4. A recreational vehicle dealer licensed in another state may participate in a vehicle show or exhibition in Missouri which has, when it opens to the public, at least fifty dealers displaying recreational vehicles if the show or exhibition is trade-oriented and is predominantly funded by recreational vehicle manufacturers. All of the participating dealers who are not licensed in Missouri shall be licensed as recreational vehicle dealers by the state of their residence.

5. A recreational vehicle dealer licensed in another state who intends to participate in a vehicle show or exhibition in this state shall send written notification of such intended participation to the department of revenue at least thirty days prior to the vehicle show or exhibition. Upon receipt of such written notification, the department of revenue shall make a determination regarding compliance with the provisions of this section. If such recreational vehicle dealer would be unable to participate in the vehicle show or exhibition in this state pursuant to this section, the department of revenue shall notify the recreational vehicle dealer at least fifteen days prior to the vehicle show or exhibition of the inability to participate in the vehicle show or exhibition in this state.

6. The department of revenue may assess a fine of up to one thousand dollars for any violation of this section.

(L. 1988 H.B. 1512 § 9, A.L. 1993 S.B. 35, A.L. 1996 S.B. 560, A.L. 1997 H.B. 207, A.L. 2004 H.B. 1288 and S.B. 1233, et al., A.L. 2007 S.B. 82)

*Section 301.575 was repealed by S.B. 52 in 1993.



Section 301.567 Advertising standards, violation of, when.

Effective 28 Aug 2012

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.567. Advertising standards, violation of, when. — 1. For purposes of this section, a violation of any of the following advertising standards shall be deemed an attempt by the advertising dealer to obtain a fee or other compensation by fraud, deception or misrepresentation in violation of section 301.562:

(1) A motor vehicle shall not be advertised as new, either by express terms or implication, unless it is a new motor vehicle as defined in section 301.550;

(2) When advertising any motor vehicle which is not a new motor vehicle, such advertisement must expressly identify that the motor vehicle is a used motor vehicle by express use of the term "used", or by such other term as is commonly understood to mean that the vehicle is used;

(3) Any terms, conditions, and disclaimers relating to the advertised motor vehicle's price or financing options shall be stated clearly and conspicuously. An asterisk or other reference symbol may be used to point to a disclaimer or other information, but not be used as a means of contradicting or changing the meaning of an advertised statement;

(4) The expiration date, if any, of an advertised sale or vehicle price shall be clearly and conspicuously disclosed. In the absence of such disclosure, the advertised sale or vehicle price shall be deemed effective so long as such vehicles remain in the advertising dealership's inventory;

(5) The terms "list price", "sticker price", or "suggested retail price" shall be used only in reference to the manufacturer's suggested retail price for new motor vehicles, and, if used, shall be accompanied by a clear and conspicuous disclosure that such terms represent the manufacturer's suggested retail price of the advertised vehicle;

(6) Terms such as "at cost", "$______ above cost", "invoice price", and "$______ below/over invoice" shall not be used in advertisements because of the difficulty in determining a dealer's actual net cost at the time of the sale;

(7) When the price or financing terms of a motor vehicle are advertised, the vehicle shall be fully identified as to year, make, and model. In addition, in advertisements placed by individual dealers and not line-make marketing groups, the advertised price or credit terms shall include all charges which the buyer must pay to the dealer, except buyer-selected options and state and local taxes. If a processing fee or freight or destination charges are not included in the advertised price, the amount of any such processing fee and freight or destination charge must be clearly and conspicuously disclosed within the advertisement;

(8) Advertisements of dealer rebates shall not be used, however, this shall not be deemed to prohibit the advertising of manufacturer rebates, so long as all material terms of such rebates are clearly and conspicuously disclosed;

(9) "Free" or "at no cost" shall not be used if any purchase is required to qualify for the free item, merchandise, or service;

(10) Bait advertising, in which an advertiser may have no intention to sell at the prices or terms advertised, shall not be used. Bait advertising shall include, but not be limited to, the following examples:

(a) Not having available for sale the advertised motor vehicles at the advertised prices. If a specific vehicle is advertised, the dealer shall be in possession of a reasonable supply of such vehicles, and they shall be available at the advertised price. If the advertised vehicle is available only in limited numbers or only by order, such limitations shall be stated in the advertisement;

(b) Advertising a motor vehicle at a specified price, including such terms as "as low as $______", but having available for sale only vehicles equipped with dealer-added cost options which increase the selling price above the advertised price;

(11) Any reference to monthly payments, down payments, or other reference to financing or leasing information shall be accompanied by a clear and conspicuous disclosure of the following:

(a) Whether the payment or other information relates to a financing or a lease transaction;

(b) If the payment or other information relates to a financing transaction, the minimum down payment, annual percentage interest rate, and number of payments necessary to obtain the advertised payment amount must be disclosed, in addition to any special qualifications required for obtaining the advertised terms including, but not limited to, first-time buyer discounts, college graduate discounts, and a statement concerning whether the advertised terms are subject to credit approval;

(c) If the payment or other information relates to a lease transaction, the total amount due from the purchaser at signing with such costs broken down and identified by category, lease term expressed in number of months, whether the lease is closed-end or open-end, and total cost to the lessee over the lease term in dollars;

(12) Any advertisement which states or implies that the advertising dealer has a special arrangement or relationship with the distributor or manufacturer, as compared to similarly situated dealers, shall not be used;

(13) Any advertisement which, in the circumstances under which it is made or applied, is false, deceptive, or misleading shall not be used;

(14) No abbreviations for industry words or phrases shall be used in any advertisement unless such abbreviations are accompanied by the fully spelled or spoken words or phrases.

2. The requirements of this section shall apply regardless of whether a dealer advertises by means of print, broadcast, or electronic media, or direct mail. If the advertisement is by means of a broadcast or print media, a dealer may provide the disclaimers and disclosures required under subdivision (3) of subsection 1 of this section by reference to an internet web page or toll-free telephone number containing the information required to be disclosed.

3. Dealers shall clearly and conspicuously identify themselves in each advertisement by use of a dealership name which complies with subsection 6 of section 301.560.

(L. 2002 H.B. 2008, A.L. 2005 H.B. 487, A.L. 2007 S.B. 82, A.L. 2012 H.B. 1402)



Section 301.568 Exchange of motor vehicles between dealers, registration not required, when.

Effective 28 Aug 1988

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.568. Exchange of motor vehicles between dealers, registration not required, when. — New motor vehicles may be exchanged for resale from one new motor vehicle franchised dealer to another who is franchised to sell the same make of new motor vehicles by assignment of the manufacturer's statement of origin. Such exchange shall not be deemed to be a sale and shall not require the motor vehicle dealer to register and make application for a certificate of ownership as set out in this chapter. However, when an exchange by assignment of the manufacturer's statement of origin is between a new motor vehicle franchised dealer and another motor vehicle dealer who has a franchise for a different make of motor vehicle or a motor vehicle dealer who is not a new motor vehicle franchised dealer, the transaction shall be deemed a sale and shall void the resale of that motor vehicle as a new motor vehicle, and it shall be unlawful for any motor vehicle dealer to hold forth, offer for sale, advertise or sell such motor vehicle as a new motor vehicle. A motor vehicle dealer shall not assign ownership on any vehicle in a retail sale by the assignment of a manufacturer's statement of origin unless he is enfranchised by the manufacturer to sell that particular make of vehicle; however, this provision shall not take effect if the motor vehicle dealer and the manufacturer are in the process of negotiating a new franchise agreement, or the motor vehicle dealer has filed a timely protest to the manufacturer or appealed under section 407.825 of the motor vehicle franchise practices act. The provisions of this section shall not apply to mobile homes or trailers.

(L. 1988 H.B. 1512 § 10)

Effective 1-01-89



Section 301.569 Recreational vehicle shows and exhibits by out-of-state promoters permitted, when.

Effective 28 Aug 2007

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.569. Recreational vehicle shows and exhibits by out-of-state promoters permitted, when. — 1. An out-of-state show promoter of recreational vehicles, as that term is defined in section 700.010, may hold recreational vehicle shows or exhibits with recreational vehicles within this state if the following conditions exist:

(1) The show or exhibition has a minimum of ten recreational vehicle dealers licensed as motor vehicle dealers in this state; and

(2) More than fifty percent of the participating recreational vehicle dealers are licensed motor vehicle dealers in this state.

2. A violation of subsection 1 of this section shall result in a five thousand dollar fine.

(L. 2007 S.B. 82)



Section 301.570 Sale of six or more motor vehicles in a year without license, prohibited — prosecuting attorney, duties — penalty, exceptions.

Effective 01 Jan 2017, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.570. Sale of six or more motor vehicles in a year without license, prohibited — prosecuting attorney, duties — penalty, exceptions. — 1. It shall be unlawful for any person, partnership, corporation, company or association, unless the seller is a financial institution, or is selling repossessed motor vehicles or is disposing of vehicles used and titled solely in its ordinary course of business or is a collector of antique motor vehicles, to sell or display with an intent to sell six or more motor vehicles in a calendar year, except when such motor vehicles are registered in the name of the seller, unless such person, partnership, corporation, company or association is:

(1) Licensed as a motor vehicle dealer by the department under the provisions of sections 301.550 to 301.573;

(2) Exempt from licensure as a motor vehicle dealer pursuant to subsection 4 of section 301.559;

(3) Selling commercial motor vehicles with a gross weight of at least nineteen thousand five hundred pounds, but only with respect to such commercial motor vehicles;

(4) An auctioneer, acting at the request of the owner at an auction, when such auction is not a public motor vehicle auction.

2. Any person, partnership, corporation, company or association that has reason to believe that the provisions of this section are being violated shall file a complaint with the prosecuting attorney in the county in which the violation occurred. The prosecuting attorney shall investigate the complaint and take appropriate action.

3. For the purposes of sections 301.550 to 301.573, the sale, barter, exchange, lease or rental with option to purchase of six or more motor vehicles in a calendar year by any person, partnership, corporation, company or association, whether or not the motor vehicles are owned by them, shall be prima facie evidence of intent to make a profit or gain of money and such person, partnership, corporation, company or association shall be deemed to be acting as a motor vehicle dealer without a license.

4. Any person, partnership, corporation, company or association who violates subsection 1 of this section is guilty of a class A misdemeanor. A second or subsequent conviction shall be deemed a class E felony.

5. The provisions of this section shall not apply to liquidation of an estate.

(L. 1988 H.B. 1512 § 11, A.L. 1993 S.B. 35, A.L. 1995 S.B. 152, A.L. 1997 H.B. 207, A.L. 2007 S.B. 82, A.L. 2012 H.B. 1402, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 301.571 Mobility motor vehicle dealers, definitions, authority.

Effective 28 Aug 2009

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.571. Mobility motor vehicle dealers, definitions, authority. — 1. For purposes of this section, the following terms mean:

(1) "Mobility motor vehicle", a motor vehicle that is designed and equipped to transport a person with a disability and:

(a) Contains a lowered floor or lowered frame, or a raised roof and/or raised door;

(b) Contains an electronic or mechanical wheelchair, scooter, or platform lift that enables a person to enter or exit the vehicle while occupying a wheelchair or scooter; an electronic or mechanical wheelchair ramp; or a system to secure a wheelchair or scooter to allow for a person to be safely transported while occupying the wheelchair or scooter; and

(c) Is installed as an integral part or permanent attachment to the motor vehicle chassis;

(2) "Mobility motor vehicle dealer", a dealer who is licensed as a new or used motor vehicle dealer under this chapter who is engaged in the business of buying, selling, or exchanging mobility motor vehicles and servicing or repairing mobility motor vehicles at an established and permanent place of business.

2. Notwithstanding any other law, a mobility motor vehicle dealer may:

(1) Purchase or otherwise acquire a new motor vehicle from a franchised dealer to fit or equip the motor vehicle for retail sale as a mobility motor vehicle from a franchised dealer wherever located;

(2) Display a new motor vehicle to a person with a disability to fit or equip the vehicle as a mobility motor vehicle for the person; or

(3) Sell a new motor vehicle that has been fitted or equipped as a new mobility motor vehicle with the resale occurring through or by a franchised dealer.

3. A mobility motor vehicle dealer who purchased or acquired a new motor vehicle from a franchised dealer to equip the vehicle as a mobility vehicle shall not advertise the vehicle for resale until the vehicle is fitted or equipped as a mobility motor vehicle.

4. A mobility motor vehicle dealer shall not, except as permitted by subdivision (2) of subsection 2 of this section, display or offer to display a new motor vehicle that is not a mobility motor vehicle to the public.

(L. 2009 H.B. 683)



Section 301.573 Title designations may be reviewed by department of revenue.

Effective 01 Jul 1997, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.573. Title designations may be reviewed by department of revenue. — The department may review all title designations. Any designation described in section 301.190 or 301.227, placed on a certificate of ownership or certificate of title issued pursuant to section 301.190 or 301.227, shall remain on the certificate of ownership or title, and any and all subsequent certificates of ownership or title issued for that vehicle shall carry such designation on the face of such certificates of ownership or title.

(L. 1993 S.B. 35 § 1, A.L. 1997 H.B. 207)

Effective 7-01-97

(1994) Statute giving administrative agency the specific duty to review title designations and to place historical information regarding vehicle title on subsequent titles is not so imprecise and uncertain a duty as to render the statute void for vagueness. Baugust v. Director of Revenue, 878 S.W.2d 39 (Mo. en banc).



Section 301.580 Special event motor vehicle auction license, requirements, fee — corporate surety bond required — rulemaking authority.

Effective 28 Aug 2012

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.580. Special event motor vehicle auction license, requirements, fee — corporate surety bond required — rulemaking authority. — 1. The department of revenue may issue special event motor vehicle auction licenses under the provisions of this section. For purposes of this section, a "special event motor vehicle auction" is a motor vehicle auction which:

(1) Ninety percent of the vehicles being auctioned are at least ten years old or older;

(2) The licensee shall auction no more than three percent of the total number of vehicles presented for auction which are owned and titled in the name of the licensee or its owners; and

(3) The duration is no more than three consecutive calendar days and is held no more than three times in a calendar year by a licensee.

2. A special event motor vehicle auction shall be considered a public motor vehicle auction for purposes of sections 301.559 and 301.564.

3. Special event motor vehicle auction licensees shall be exempt from the requirements of section 301.560, with the exception of subdivision (4) of subsection 1 of section 301.560.

4. An application for a special event motor vehicle auction license must be received by the department at least ninety days prior to the beginning of the special event auction.

5. Applicants for a special motor vehicle auction are limited to no more than three special event auctions in any calendar year. A separate application is required for each special event motor vehicle auction.

6. At least ninety percent of the vehicles being auctioned at a special event motor vehicle auction shall be ten years old or older. The licensee shall, within ten days of the conclusion of a special event motor vehicle auction, submit a report in the form approved by the director to the department that includes the make, model, year, and vehicle identification number of each vehicle included in the auction. Every vehicle included in the special event auction shall be listed, including those vehicles that were auctioned and sold and those vehicles that were auctioned but did not sell. Violation of this subsection is a class A misdemeanor.

7. The applicant for the special event motor vehicle auction shall be responsible for ensuring that a sales tax license or special event sales tax license is obtained for the event if one is required.

8. The fee for a special event motor vehicle auction license shall be one thousand dollars. For every vehicle auctioned in violation of subsection 6 of this section, an administrative fee of five hundred dollars shall be paid to the department. Such fees shall be deposited in like manner as other license fees of this section.

9. In addition to the causes set forth in section 301.562, the department may promulgate rules that establish additional causes to refuse to issue or to revoke a special event license.

10. A special motor vehicle auction shall last no more than three consecutive days.

11. The applicant for a special event motor vehicle auction shall be registered to conduct business in this state.

12. Every applicant for a special event motor vehicle auction license shall furnish with the application a corporate surety bond or an irrevocable letter of credit as defined in section 400.5-102 issued by any state or federal financial institution in the penal sum of one hundred thousand dollars on a form approved by the department. The bond or irrevocable letter of credit shall be conditioned upon the applicant complying with the provisions of the statutes applicable to a special event auction license holder and the bond shall be an indemnity for any loss sustained by reason of the acts of the person bonded when such acts constitute grounds for the revocation or denial of a special event auction license. The bond shall be executed in the name of the state of Missouri for the benefit of all aggrieved parties or the irrevocable letter of credit shall name the state of Missouri as the beneficiary. The aggregate liability of the surety or financial institution to the aggrieved parties shall not exceed the amount of the bond or irrevocable letter of credit. The proceeds of the bond or irrevocable letter of credit shall be paid upon receipt by the department of a final judgment from a Missouri court of competent jurisdiction against the principal and in favor of an aggrieved party.

13. No dealer, driveaway, auction, or wholesale plates, or temporary permit booklets, shall be issued in conjunction with a special event motor vehicle auction license.

14. Any person or entity who sells a vehicle at a special event motor vehicle auction shall provide, to the buyer, current contact information including, but not limited to, name, address, and telephone number.

15. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2012, shall be invalid and void.

(L. 2012 H.B. 1402 and S.B. 470, A.L. 2014 H.B. 1245)



Section 301.600 Liens and encumbrances, how perfected — effect of on vehicles and trailers brought into state — security procedures for verifying electronic notices.

Effective 28 Aug 2012

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.600. Liens and encumbrances, how perfected — effect of on vehicles and trailers brought into state — security procedures for verifying electronic notices. — 1. Unless excepted by section 301.650, a lien or encumbrance on a motor vehicle or trailer, as defined by section 301.010, is not valid against subsequent transferees or lienholders of the motor vehicle or trailer who took without knowledge of the lien or encumbrance unless the lien or encumbrance is perfected as provided in sections 301.600 to 301.660.

2. Subject to the provisions of section 301.620, a lien or encumbrance on a motor vehicle or trailer is perfected by the delivery to the director of revenue of a notice of a lien in a format as prescribed by the director of revenue. The notice of lien is perfected as of the time of its creation if the delivery of such notice to the director of revenue is completed within thirty days thereafter, otherwise as of the time of the delivery. A notice of lien shall contain the name and address of the owner of the motor vehicle or trailer and the secured party, a description of the motor vehicle or trailer, including the vehicle identification number, and such other information as the department of revenue may prescribe. A notice of lien substantially complying with the requirements of this section is effective even though it contains minor errors which are not seriously misleading. Provided the lienholder submits complete and legible documents, the director of revenue shall mail confirmation or electronically confirm receipt of such notice of lien to the lienholder as soon as possible, but no later than fifteen business days after the filing of the notice of lien.

3. Notwithstanding the provisions of section 301.620, on a refinance by a different lender of a prior loan secured by a motor vehicle or trailer a lien is perfected by the delivery to the director of revenue of a notice of lien completed by the refinancing lender in a format prescribed by the director of revenue.

4. To perfect a subordinate lien, the notice of lien must be accompanied by the documents required to be delivered to the director pursuant to subdivision (3) of section 301.620.

5. Liens may secure future advances. The future advances may be evidenced by one or more notes or other documents evidencing indebtedness and shall not be required to be executed or delivered prior to the date of the future advance lien securing them. The fact that a lien may secure future advances shall be clearly stated on the security agreement and noted as "subject to future advances" on the notice of lien and noted on the certificate of ownership if the motor vehicle or trailer is subject to only one notice of lien. To secure future advances when an existing lien on a motor vehicle or trailer does not secure future advances, the lienholder shall file a notice of lien reflecting the lien to secure future advances. A lien to secure future advances is perfected in the same time and manner as any other lien, except as follows: proof of the lien for future advances is maintained by the department of revenue; however, there shall be additional proof of such lien when the notice of lien reflects such lien for future advances, is receipted for by the department of revenue, and returned to the lienholder.

6. If a motor vehicle or trailer is subject to a lien or encumbrance when brought into this state, the validity and effect of the lien or encumbrance is determined by the law of the jurisdiction where the motor vehicle or trailer was when the lien or encumbrance attached, subject to the following:

(1) If the parties understood at the time the lien or encumbrance attached that the motor vehicle or trailer would be kept in this state and it was brought into this state within thirty days thereafter for purposes other than transportation through this state, the validity and effect of the lien or encumbrance in this state is determined by the law of this state;

(2) If the lien or encumbrance was perfected pursuant to the law of the jurisdiction where the motor vehicle or trailer was when the lien or encumbrance attached, the following rules apply:

(a) If the name of the lienholder is shown on an existing certificate of title or ownership issued by that jurisdiction, the lien or encumbrance continues perfected in this state;

(b) If the name of the lienholder is not shown on an existing certificate of title or ownership issued by that jurisdiction, the lien or encumbrance continues perfected in this state three months after a first certificate of ownership of the motor vehicle or trailer is issued in this state, and also thereafter if, within the three-month period, it is perfected in this state.

­­

­

(3) If the lien or encumbrance was not perfected pursuant to the law of the jurisdiction where the motor vehicle or trailer was when the lien or encumbrance attached, it may be perfected in this state; in that case perfection dates from the time of perfection in this state;

(4) A lien or encumbrance may be perfected pursuant to paragraph (b) of subdivision (2) or subdivision (3) of this subsection either as provided in subsection 2 or 4 of this section or by the lienholder delivering to the director of revenue a notice of lien or encumbrance in the form the director of revenue prescribes and the required fee.

7. By rules and regulations, the director of revenue shall establish a security procedure for the purpose of verifying that an electronic notice of lien or notice of satisfaction of a lien on a motor vehicle or trailer given as permitted in sections 301.600 to 301.640 is that of the lienholder, verifying that an electronic notice of confirmation of ownership and perfection of a lien given as required in section 301.610 is that of the director of revenue, and detecting error in the transmission or the content of any such notice. A security procedure may require the use of algorithms or other codes, identifying words or numbers, encryption, callback procedures or similar security devices. Comparison of a signature on a communication with an authorized specimen signature shall not by itself be a security procedure.

(L. 1965 p. 474 § 1, A.L. 1989 H.B. 211, A.L. 1999 H.B. 795, A.L. 2000 S.B. 896, A.L. 2001 H.B. 738 merged with S.B. 186, A.L. 2002 H.B. 2008 merged with S.B. 895, A.L. 2011 H.B. 550, A.L. 2012 H.B. 1150 merged with H.B. 1402 merged with S.B. 485)

(1967) This section is not ambiguous and does not require construction to determine the intent of the lawmakers. Delivery of executed lien perfection copy of Missouri form perfected lien even upon failure of delivery of other copies of form and even though the vehicle was not registered for licensing purposes. Zuke v. Mercantile Trust Company National Association (A.), 385 F.2d 775.

(1974) Repossession proceedings under this section held not to involve sufficient state action to authorize cause of action under federal civil rights act. Nichols v. Tower Grove Bank (C.A. Mo.), 497 F.2d 404.



Section 301.610 Certificate of ownership, delivery to whom, when — electronic certificate of ownership, defined, maintained by director, when.

Effective 28 Aug 2002

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.610. Certificate of ownership, delivery to whom, when — electronic certificate of ownership, defined, maintained by director, when. — 1. A certificate of ownership of a motor vehicle or trailer when issued by the director of revenue shall be mailed to the owner shown on the face of the title of such motor vehicle or trailer. If the certificate of ownership is being held electronically by the director of revenue at the election of a lienholder, then confirmation of such ownership shall be electronically transmitted or mailed to the first lienholder named in such certificate.

2. A lienholder may elect that the director of revenue retain possession of an electronic certificate of ownership, and the director shall issue regulations to cover the procedure by which such election is made. Each such certificate of ownership shall require a separate election, unless the director provides otherwise by regulation. A subordinate lienholder shall be bound by the election of the superior lienholder with respect to the certificate involved.

3. "Electronic certificate of ownership" means any electronic record of ownership, including a lien or liens that may be recorded.

(L. 1965 p. 474 § 2, A.L. 1990 H.B. 1279, A.L. 1992 H.B. 884, A.L. 1999 H.B. 795, A.L. 2002 H.B. 2008 merged with S.B. 895)

Effective 8-28-02 (H.B. 2008); 7-01-03 (S.B. 895)



Section 301.620 Duties of parties upon creation of lien or encumbrance, violation, penalty.

Effective 28 Aug 2002

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.620. Duties of parties upon creation of lien or encumbrance, violation, penalty. — If an owner creates a lien or encumbrance on a motor vehicle or trailer:

(1) The owner shall immediately execute the application, in the space provided therefor on the certificate of ownership or on a separate form the director of revenue prescribes, to name the lienholder on the certificate, showing the name and address of the lienholder and the date of the lienholder's security agreement, and cause the certificate, application and the required fee to be delivered to the director of revenue;

(2) The lienholder or an authorized agent licensed pursuant to sections 301.112 to 301.119 shall deliver to the director of revenue a notice of lien as prescribed by the director accompanied by all other necessary documentation to perfect a lien as provided in section 301.600;

(3) To perfect a lien for a subordinate lienholder when a transfer of ownership occurs, the subordinate lienholder shall either mail or deliver, or cause to be mailed or delivered, a completed notice of lien to the department of revenue, accompanied by authorization from the first lienholder. The owner shall ensure the subordinate lienholder is recorded on the application for title at the time the application is made to the department of revenue. To perfect a lien for a subordinate lienholder when there is no transfer of ownership, the owner or lienholder in possession of the certificate shall either mail or deliver, or cause to be mailed or delivered, the owner's application for title, certificate, notice of lien, authorization from the first lienholder and title fee to the department of revenue. The delivery of the certificate and executing a notice of authorization to add a subordinate lien does not affect the rights of the first lienholder under the security agreement;

(4) Upon receipt of the documents and fee required in subdivision (3) of this section, the director of revenue shall issue a new certificate of ownership containing the name and address of the new lienholder, and shall mail the certificate as prescribed in section 301.610 or if a lienholder who has elected for the director of revenue to retain possession of an electronic certificate of ownership the lienholder shall either mail or deliver to the director a notice of authorization for the director to add a subordinate lienholder to the existing certificate. Upon receipt of such authorization, a notice of lien and required documents and title fee, if applicable, from a subordinate lienholder, the director shall add the subordinate lienholder to the certificate of ownership being electronically retained by the director and provide confirmation of the addition to both lienholders;

(5) Failure of the owner to name the lienholder in the application for title, as provided in this section, is a class A misdemeanor.

(L. 1965 p. 474 § 3, A.L. 1990 H.B. 1279, A.L. 1992 H.B. 884, A.L. 1999 H.B. 795, A.L. 2002 H.B. 2008 merged with S.B. 895)

Effective 8-28-02 (H.B. 2008); 7-01-03 (S.B. 895)



Section 301.630 Lien or encumbrance, assignment, procedure, effect of — perfection of assignment, how, fee — form for notice of electronic certificate.

Effective 28 Aug 2002

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.630. Lien or encumbrance, assignment, procedure, effect of — perfection of assignment, how, fee — form for notice of electronic certificate. — 1. A lienholder may assign, absolutely or otherwise, his or her lien or encumbrance in the motor vehicle or trailer to a person other than the owner without affecting the interest of the owner or the validity or effect of the lien or encumbrance, but any person without notice of the assignment is protected in dealing with the lienholder as the holder of the lien or encumbrance and the lienholder remains liable for any obligations as lienholder until the assignee is named as lienholder on the certificate.

2. The assignee may, but need not, to perfect the assignment, have the certificate of ownership endorsed or issued with the assignee named as lienholder, upon delivering to the director of revenue the certificate and an assignment by the lienholder named in the certificate in the form the director of revenue prescribes the application and the required fee.

3. If the certificate of ownership is being electronically retained by the director of revenue, the original lienholder may mail or deliver a notice of assignment of a lien to the director in a form prescribed by the director. Upon receipt of notice of assignment the director shall update the electronic certificate of ownership to reflect the assignment of the lien and lienholder.

(L. 1965 p. 474 § 4, A.L. 1990 H.B. 1279, A.L. 1992 H.B. 884, A.L. 1999 H.B. 795, A.L. 2002 H.B. 2008 and A.L. 2002 S.B. 895, A.L. 2011 H.B. 315)



Section 301.640 Release of lienholders' rights upon satisfaction of lien or encumbrance, procedure — issuance of new certificate of ownership — certain liens deemed satisfied, when — penalty — rulemaking authority.

Effective 01 Jan 2017, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.640. Release of lienholders' rights upon satisfaction of lien or encumbrance, procedure — issuance of new certificate of ownership — certain liens deemed satisfied, when — penalty — rulemaking authority. — 1. Within five business days after the satisfaction of any lien or encumbrance of a motor vehicle or trailer, the lienholder shall release the lien or encumbrance on the certificate, on a separate document, or electronically under section 32.096 and any rules and regulations adopted thereunder, and mail or deliver the certificate or a separate document to the owner or any person who delivers to the lienholder an authorization from the owner to receive the certificate or such documentation. The release on the certificate or separate document shall be notarized. Each perfected subordinate lienholder, if any, shall release such lien or encumbrance as provided in this section for the first lienholder. The owner may cause the certificate to be mailed or delivered to the director of revenue, who shall issue a new certificate of ownership upon application and payment of the required fee. A lien or encumbrance shall be satisfied for the purposes of this section when a lienholder receives payment in full in the form of certified funds, as defined in section 381.410, or when the lienholder receives payment in full electronically or by way of electronic funds transfer, whichever first occurs.

2. If the electronic certificate of ownership is in the possession of the director of revenue, the lienholder shall notify the director within five business days after any release of a lien and provide the director with the most current address of the owner or any person who delivers to the lienholder an authorization from the owner to receive the certificate or such documentation. The director shall note such release on the electronic certificate and if no other lien exists the director shall mail or deliver the certificate free of any lien to the owner or any person who has delivered to the lienholder an authorization from the owner to receive the certificate or such documentation from the director.

3. If the purchase price of a motor vehicle or trailer did not exceed six thousand dollars at the time of purchase, a lien or encumbrance which was not perfected by a motor vehicle financing corporation whose net worth exceeds one hundred million dollars, or a depository institution, shall be considered satisfied within six years from the date the lien or encumbrance was originally perfected unless a new lien or encumbrance has been perfected as provided in section 301.600. This subsection does not apply to motor vehicles or trailers for which the certificate of ownership has recorded in the second lienholder portion the words "subject to future advances".

4. Any lienholder who fails to timely comply with subsection 1 or 2 of this section shall pay to the person or persons satisfying the lien or encumbrance liquidated damages up to a maximum of two thousand five hundred dollars for each lien. Liquidated damages shall be five hundred dollars if the lienholder does not comply within five business days after satisfaction of the lien or encumbrance. Liquidated damages shall be one thousand dollars if the lienholder does not comply within ten business days after satisfaction of the lien or encumbrance. Liquidated damages shall be two thousand dollars if the lienholder does not comply within fifteen business days after satisfaction of the lien or encumbrance. Liquidated damages shall be two thousand five hundred dollars if the lienholder does not comply within twenty business days after satisfaction of the lien or encumbrance. If delivery of the certificate or other lien release is made by mail, the delivery date is the date of the postmark for purposes of this subsection. In computing any period of time prescribed or allowed by this section, the day of the act or event after which the designated period of time begins to run is not to be counted. However, the last day of the period so computed is to be included, unless it is a Saturday, Sunday, or a legal holiday, in which event the period runs until the end of the next day that is not a Saturday, Sunday, or legal holiday.

5. Any person who knowingly and intentionally sends in a separate document releasing a lien of another without authority to do so shall be guilty of a class D felony.

(L. 1965 p. 474 § 5, A.L. 1990 H.B. 1279 merged with S.B. 495, A.L. 1992 H.B. 884, A.L. 1998 S.B. 852 & 913, A.L. 1999 H.B. 795, A.L. 2002 H.B. 2008 merged with S.B. 895, A.L. 2007 S.B. 82, A.L. 2014 S.B. 491, A.L. 2015 H.B. 524)

Effective 1-01-17



Section 301.642 Purchase of motor vehicles and trailers through claims adjustment process by insurers, procedure, requirements.

Effective 28 Aug 2013

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.642. Purchase of motor vehicles and trailers through claims adjustment process by insurers, procedure, requirements. — Any insurer which purchases a motor vehicle or trailer through the claims adjustment process for which there is a valid lien or encumbrance perfected under sections 301.600 to 301.640 may, as an alternative to obtaining a lien release under section 301.640, apply for a salvage certificate of title or junking certificate on such motor vehicle or trailer by following the procedures in this section. The insurer may request a letter of guarantee from the lienholder containing a description of the motor vehicle or trailer, including the vehicle identification number, and indicating the amount payable by the insurer to the lienholder in order to release the lien. Upon receipt from the lienholder of such letter of guarantee, the insurer may, within ten days of such receipt, remit payment to the lienholder in accordance with the letter of guarantee and, if such payment satisfies the lien amount indicated in the letter of guarantee to release the lien, the lienholder shall provide proof of satisfaction to the insurer. This procedure shall be followed for each lienholder indicated on the certificate of ownership for the motor vehicle or trailer. Such letter of guarantee and corresponding proof of payment need not be notarized and may be immediately transmitted electronically. The insurer may then submit proof of such payments, a copy of each letter of guarantee, and the title for such motor vehicle or trailer to the department of revenue. The department shall accept such documents in lieu of a lien release and process the insurer's application.

(L. 2013 H.B. 428 merged with S.B. 148)



Section 301.644 Electronic signature permitted, when.

Effective 28 Aug 2015

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.644. Electronic signature permitted, when. — 1. In cases where an insurance company has paid or is paying a total loss claim on a motor vehicle or trailer, the registered owner or owners of a motor vehicle or trailer may use an electronic signature in a similar form as that prescribed in sections 432.200 to 432.295 on a limited power of attorney, affidavit, or other documents to authorize the insurance company to assign ownership of such motor vehicle or trailer. A power of attorney, affidavit, or other similar document executed with an electronic signature for the authority to execute the assignment of a certificate of ownership by an insurance company under the authority of this section shall not require notarization.

2. The director of the department of revenue may promulgate rules and regulations to implement and administer the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly under chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2015, shall be invalid and void.

(L. 2015 S.B. 456)



Section 301.650 Scope of law — method of perfecting liens or encumbrances is exclusive.

Effective 28 Aug 1986

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.650. Scope of law — method of perfecting liens or encumbrances is exclusive. — 1. Sections 301.600 to 301.660 do not apply to or affect:

(1) A lien given by statute or rule of law to a supplier of services or materials for the motor vehicle or trailer;

(2) A lien given by statute to the United States, this state or any political subdivision of this state;

(3) A lien or encumbrance on a motor vehicle or trailer created by a manufacturer or dealer who holds the motor vehicle or trailer for sale;

(4) A lien or encumbrance on any manufactured home, as defined in section 700.010;

(5) A lien for delinquent child support or spousal support given by section 454.516.

2. The method provided in sections 301.600 to 301.660 of perfecting and giving notice of liens or encumbrances subject to sections 301.600 to 301.660 is exclusive.

(L. 1965 p. 474 § 6, A.L. 1985 S.B. 152, A.L. 1986 H.B. 1479)



Section 301.660 Law not to affect existing rights, duties and interests.

Effective 28 Aug 2002

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.660. Law not to affect existing rights, duties and interests. — All transactions involving liens or encumbrances on motor vehicles or trailers entered into before July 1, 2003, and the rights, duties and interests flowing from them remain valid thereafter and may be terminated, completed, consummated or enforced as required or permitted by any statute or other law amended or repealed by sections 301.600 to 301.660 as though the repeal or amendment had not occurred.

(L. 1965 p. 474 § 7, A.L. 1990 H.B. 1279, A.L. 2002 H.B. 2008 merged with S.B. 895)

Effective 8-28-02 (H.B. 2008); 7-01-03 (S.B. 895)



Section 301.675 Certificate of ownership for motor vehicles or trailers in names of two or more persons, presumptions — exceptions.

Effective 28 Aug 1987

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.675. Certificate of ownership for motor vehicles or trailers in names of two or more persons, presumptions — exceptions. — When the director of revenue issues a certificate of ownership for a motor vehicle or trailer in the names of two or more persons, it shall be presumed that ownership of the motor vehicle or trailer is held by the persons shown on the certificate as joint tenants with right of survivorship or as tenants by the entirety if the owners are husband and wife, unless at the time the application for a certificate of ownership is filed with the director of revenue, the application states that ownership of the motor vehicle or trailer is held as tenants in common.

(L. 1987 H.B. 605 § 1)



Section 301.677 Certificate of ownership in one person's name may be surrendered — new certificate issued for one or more other persons — fee.

Effective 28 Aug 1987

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.677. Certificate of ownership in one person's name may be surrendered — new certificate issued for one or more other persons — fee. — A certificate of ownership for a motor vehicle or trailer issued in the name of only one person, on application of that person and payment of the fee required for an original certificate of ownership, may be surrendered to and a new certificate issued by the director of revenue in the name of that person and one or more other persons; and the current valid certificate of number shall be so transferred into the names of the owners shown on the new certificate.

(L. 1987 H.B. 605 § 2)



Section 301.679 Certificate of ownership, two or more persons, not held as tenants in common, death of one tenant, transfer to surviving owners, procedure, fee — tenants in common, death of one tenant, procedure to transfer, fee.

Effective 28 Aug 1987

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.679. Certificate of ownership, two or more persons, not held as tenants in common, death of one tenant, transfer to surviving owners, procedure, fee — tenants in common, death of one tenant, procedure to transfer, fee. — 1. A certificate of ownership for a motor vehicle or trailer issued in the names of two or more persons that does not show on the face of the certificate that the persons hold their interest in the motor vehicle or trailer as tenants in common, on death of one of the named persons, may be transferred to the surviving owner or owners. On proof of death of one of the persons in whose names the certificate was issued, surrender of the outstanding certificate of ownership, and on application and payment of the fee for an original certificate of ownership, the director of revenue shall issue a new certificate of ownership for the motor vehicle or trailer to the surviving owner or owners; and the current valid certificate of number shall be so transferred.

2. A certificate of ownership for a motor vehicle or trailer, issued in the names of two or more persons that shows on its face that the persons hold their interest in the motor vehicle or trailer as tenants in common, on death of one of the named persons, may be transferred by the director of revenue on application by the surviving owners and the personal representative or successors of the deceased owner. Upon being presented proof of death of one of the persons in whose names the certificate of ownership was issued, surrender of the outstanding certificate of ownership, and on application and payment of the fee for an original certificate of ownership, the director of revenue shall issue a new certificate of ownership for the motor vehicle or trailer to the surviving owners and personal representative or successors of the deceased owner; and the current valid certificate of number shall be so transferred.

(L. 1987 H.B. 605 § 3)



Section 301.681 Certificate of ownership in beneficiary form — multiple beneficiaries allowed — reassignment permitted — procedure to issue, content, fee — consent not required for transactions, revocation — interest subject to certain claims — transfer not deemed testamentary.

Effective 28 Aug 2004

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.681. Certificate of ownership in beneficiary form — multiple beneficiaries allowed — reassignment permitted — procedure to issue, content, fee — consent not required for transactions, revocation — interest subject to certain claims — transfer not deemed testamentary. — 1. A sole owner of a motor vehicle or trailer, and multiple owners of a motor vehicle or trailer who hold their interest as joint tenants with right of survivorship or as tenants by the entirety, on application and payment of the fee required for an original certificate of ownership, may request the director of revenue to issue a certificate of ownership for the motor vehicle or trailer in beneficiary form which includes a directive to the director of revenue to transfer the certificate of ownership on death of the sole owner or on death of all multiple owners to one beneficiary or to two or more beneficiaries as joint tenants with right of survivorship or as tenants by the entirety named on the face of the certificate. The directive to the director of revenue also shall permit the beneficiary or beneficiaries to make one reassignment of the original certificate of ownership upon the death of the owner to another owner without transferring the certificate to the beneficiary or beneficiaries' name.

2. A certificate of ownership in beneficiary form may not be issued to persons who hold their interest in a motor vehicle or trailer as tenants in common.

3. A certificate of ownership issued in beneficiary form shall include after the name of the owner, or after the names of multiple owners, the words "transfer on death to" or the abbreviation "TOD" followed by the name of the beneficiary or beneficiaries.

4. (1) During the lifetime of a sole owner or prior to the death of the last surviving multiple owner, the signature or consent of the beneficiary or beneficiaries shall not be required for any transaction relating to the motor vehicle or trailer for which a certificate of ownership in beneficiary form has been issued.

(2) A certificate of ownership in beneficiary form may be revoked or the beneficiary or beneficiaries changed at any time before the death of a sole owner or the last surviving multiple owner only by the following methods:

(a) By a sale of the motor vehicle or trailer with proper assignment and delivery of the certificate of ownership to another person; or

(b) By filing an application to reissue the certificate of ownership with no designation of a beneficiary or with the designation of a different beneficiary or beneficiaries with the director of revenue in proper form and accompanied by the payment of the fee for an original certificate of ownership.

(3) The beneficiary's or beneficiaries' interest in the motor vehicle or trailer at death of the owner or surviving owner shall be subject to any contract of sale, assignment of ownership or security interest to which the owner or owners of the motor vehicle or trailer were subject during their lifetime.

(4) The designation of a beneficiary or beneficiaries in a certificate of ownership issued in beneficiary form may not be changed or revoked by a will, any other instrument, or a change in circumstances, or otherwise be changed or revoked except as provided by subdivision (2) of this subsection.

5. (1) On proof of death of one of the owners of two or more multiple owners, or of a sole owner, surrender of the outstanding certificate of ownership, and on application and payment of the fee for an original certificate of ownership, the director of revenue shall issue a new certificate of ownership for the motor vehicle or trailer to the surviving owner or owners or, if none, to the surviving beneficiary or beneficiaries, subject to any outstanding security interest; and the current valid certificate of number shall be so transferred. If the surviving beneficiary or beneficiaries make a request of the director of revenue, the director may allow the beneficiary or beneficiaries to make one assignment of title.

(2) The director of revenue may rely on a death certificate or record or report that constitutes prima facie proof or evidence of death under subdivisions (1) and (2) of section 472.290.

(3) The transfer of a motor vehicle or trailer at death pursuant to this section is effective by reason of sections 301.675 to 301.682 and sections 306.455 to 306.465 and is not to be considered as testamentary, or to be subject to the requirements of section 473.087 or section 474.320.

(L. 1987 H.B. 605 § 4, A.L. 1993 H.B. 509, A.L. 2004 H.B. 1511 merged with S.B. 1233, et al.)



Section 301.682 Death of owner and no surviving owner or beneficiary, director of revenue may transfer and issue new certificate, when, procedure to obtain.

Effective 28 Aug 1987

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.682. Death of owner and no surviving owner or beneficiary, director of revenue may transfer and issue new certificate, when, procedure to obtain. — If an owner dies and no surviving owner or surviving beneficiary exists, on proof of death of all persons shown on the certificate of ownership, surrender of the outstanding certificate of ownership, and on application and payment of the fee for an original certificate of ownership, the director of revenue may rely on, transfer and issue a new certificate of ownership in accordance with one of the following:

(1) A certified copy of a court order approving the transfer, refusing to issue letters of administration, terminating administration or authorizing distribution of the deceased owner's estate;

(2) A small estate affidavit with the certificate of the clerk of the probate division of the circuit court as provided in section 473.097;

(3) A verified application of the owner's surviving spouse or, if none, the owner's unmarried minor children or someone acting in their behalf, that claims the property as exempt property of the deceased under section 474.250; or

(4) A notarized application for transfer from a personal representative of the deceased owner accompanied by a copy of the personal representative's letters of administration or letters testamentary together with a court order approving the transfer or a statement that the personal representative has authority under section 473.457 or subdivision (16) of section 473.810 to make the transfer without court order.

(L. 1987 H.B. 605 § 5)



Section 301.684 Transfers not subject to sales and use tax.

Effective 28 Aug 1987

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.684. Transfers not subject to sales and use tax. — Transfers authorized by sections 301.675 to 301.682 and sections 306.455 to 306.465 shall not be subject to any tax imposed under the provisions of chapter 144.

(L. 1987 H.B. 605 § 12)



Section 301.700 Titling, transfer of all-terrain vehicle, how — fees, deposited in general revenue fund.

Effective 28 Aug 2014

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.700. Titling, transfer of all-terrain vehicle, how — fees, deposited in general revenue fund. — All-terrain vehicles shall be treated in the same manner as motor vehicles, pursuant to this chapter, for the purposes of transfer, titling, perfection of liens and encumbrances, and the collection of all taxes, fees and other charges. Funds collected by the department of revenue pursuant to sections 301.700 to 301.714 shall be deposited by the director in the state treasury to the credit of the general revenue fund. An applicant that purchases a used all-terrain vehicle after August 28, 2014, that was defined as a utility or recreational* off-highway vehicle prior to August 28, 2014, may present a notarized bill of sale as evidence of lawful ownership when a certificate of title has not been issued for such all-terrain vehicle.

(L. 1988 H.B. 990 § 1, A.L. 2014 H.B. 1735 & 1618)

*The word "recreation" appears in original rolls of H.B. 1735 & 1618.



Section 301.703 Unlawful to operate without certificate of ownership, when.

Effective 28 Aug 1988

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.703. Unlawful to operate without certificate of ownership, when. — It shall be unlawful for any person to own an all-terrain vehicle in this state unless a certificate of ownership has been issued as herein provided. Application for a certificate of ownership shall be made within thirty days after the applicant acquires the all-terrain vehicle, or within one hundred twenty days after April 19, 1988, whichever is later.

(L. 1988 H.B. 990 § 2)

Effective 4-19-88



Section 301.705 Operation, where allowed — sovereign immunity, when — persons under sixteen may not operate without supervision, exception.

Effective 28 Aug 1988

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.705. Operation, where allowed — sovereign immunity, when — persons under sixteen may not operate without supervision, exception. — 1. No person shall operate an all-terrain vehicle on private property without the consent of the owner of or lessor thereof. Any person operating an all-terrain vehicle upon lands of another shall stop and identify himself upon the request of the landowner or his duly authorized representatives and, if requested to do so by the landowner, shall promptly remove the all-terrain vehicle from the premises.

2. The state may, in its discretion, determine whether or not a road or area shall be closed to vehicular traffic. Adequate notices of such designation and determination shall be displayed in such areas or by such roads.

3. Sections 537.600 to 537.650, establishing the doctrine of sovereign immunity for governmental entities, and exceptions thereto, shall apply to any death, personal injury or property damage caused in whole or in part, directly or indirectly, by activity involving the use of an all-terrain vehicle on lands in which any such governmental entity has an ownership, leasehold, or other possessory interest or an easement.

4. No person under the age of sixteen shall operate an all-terrain vehicle in this state unless such person is accompanied by and under the direct supervision of a parent or guardian or is accompanied by and under the direct supervision of an adult who is authorized by the operator's parent or guardian to supervise the operator. This subsection shall not apply on private property owned by the parent or guardian of such person operating the all-terrain vehicle.

(L. 1988 H.B. 990 § 3)

Effective 4-19-88



Section 301.707 Registration required, exceptions.

Effective 28 Aug 1988

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.707. Registration required, exceptions. — 1. No person shall operate an all-terrain vehicle within the state unless the all-terrain vehicle has been registered with the department of revenue.

2. A registration is not required for the following:

(1) All-terrain vehicles owned and operated by the United States, another state, or a political subdivision thereof;

(2) All-terrain vehicles owned and operated by this state or by any municipality or political subdivision thereof;

(3) All-terrain vehicles covered by a valid registration of another state or country that have not been within this state for more than thirty days.

3. No person under sixteen years of age shall be allowed to register an all-terrain vehicle.

(L. 1988 H.B. 990 § 5)

Effective 1-01-89



Section 301.709 Application, contents.

Effective 28 Aug 1988

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.709. Application, contents. — Application for registration shall be made to the department of revenue on a form as the director shall prescribe, which shall contain a complete description of the all-terrain vehicle, including the manufacturer's identification number and the name and address of the owner of the all-terrain vehicle.

(L. 1988 H.B. 990 § 6)

Effective 1-01-89



Section 301.711 Decal issued, placement of decal — fees — duplicate decals — fees deposited in general revenue fund.

Effective 28 Aug 1988

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.711. Decal issued, placement of decal — fees — duplicate decals — fees deposited in general revenue fund. — 1. Upon receipt of the application for registration and the appropriate fee, the department of revenue shall issue a decal showing the registration number and expiration date. The decal shall be displayed at all times and be affixed to the right front fork or frame of the all-terrain vehicle where it is clearly visible.

2. The fee for registration of an all-terrain vehicle shall be ten dollars. The registration of an all-terrain vehicle shall be valid for a period of three years. The penalty fee of five dollars shall be paid on all delinquent registrations at the time the owner makes application for registration.

3. In the event of the loss, mutilation or destruction of any certificate of registration or decal issued by the director of revenue, the lawful holder thereof shall, within five days, file with the director of revenue an application and an affidavit stating such fact, and shall on the payment of seven dollars and fifty cents, obtain a duplicate of such certificate of registration or decal.

4. The director of revenue shall deposit all fees collected pursuant to sections 301.707 to 301.714 in the state treasury to the credit of the general revenue fund.

(L. 1988 H.B. 990 § 7)

Effective 1-01-89



Section 301.714 Transfer of all-terrain vehicle, new owner to register.

Effective 28 Aug 1988

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.714. Transfer of all-terrain vehicle, new owner to register. — Upon the transfer of ownership of any currently registered all-terrain vehicle, the certificate of registration and decal shall expire and it shall be unlawful for any person other than the person to whom such certificate of registration and decal were originally issued to have such certificate of registration or decal in his possession, unless such person has made application to the department of revenue in his name and paid the registration fee.

(L. 1988 H.B. 990 § 8)

Effective 1-01-89



Section 301.716 Special enforcement procedures.

Effective 28 Aug 2010

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.716. Special enforcement procedures. — 1. Any violation of the provisions of sections 301.700 to 301.714 shall be an infraction. An arrest or service of summons for violations of the provisions of sections 301.700 to 301.714 and section 577.065*, or the provisions of this chapter, chapter 304 or 307, as such provisions relate to all-terrain vehicles may be made by the duly authorized law enforcement officer of any political subdivision of the state and** the highway patrol.

2. Violations of sections 301.700 to 301.714 and section 577.065*, or the provisions of this chapter, chapter 304 or 307, as such provisions relate to all-terrain vehicles or any rule or order hereunder may be referred to the proper prosecuting attorney or circuit attorney who may, with or without such reference, institute appropriate proceedings.

3. Nothing in sections 301.700 to 301.714 and section 577.065*, or the provisions of this chapter, chapter 304 or 307, as such provisions relate to all-terrain vehicles limits the power of the state to punish any person for any conduct which constitutes a crime by statute or at common law.

(L. 1988 H.B. 990 § 9, A.L. 2009 H.B. 683, A.L. 2010 H.B. 1868)

*Section 577.065 was repealed by S.B. 491, 2014, effective 1-01-17.

**Word "and" does not appear in original rolls.



Section 301.800 Registration of solar-powered vehicle — application — license plate — fees — inspections, operation.

Effective 01 Sep 2007, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.800. Registration of solar-powered vehicle — application — license plate — fees — inspections, operation. — 1. Any motor vehicle assembled by a two- or four-year institution of higher education exclusively utilizing solar power and built to compete in a national competition organized to foster interest in solar energy shall be registered and titled by the director of revenue, other laws regulating licensing of motor vehicles to the contrary notwithstanding.

2. Such institution shall file an application in a form prescribed by the director, verified by affidavit, that such vehicle meets the requirements of subsection 1 of this section.

3. The plate issued by the director shall be the collegiate plate of the institution and shall display the term "solar" in a manner prescribed by the director.

4. The institution shall pay the applicable fees as determined by the director.

5. Such motor vehicle shall be exempt from the inspections required by section 307.350 and section 643.315 and shall only be operated on the streets and highways with the approval of the institution of higher education.

(L. 1997 H.B. 773 § 1, A.L. 2006 S.B. 583)

Effective 9-01-07



Section 301.2998 Special license plates, issuance of not required, when.

Effective 28 Aug 2007

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.2998. Special license plates, issuance of not required, when. — Notwithstanding any other provisions of this chapter, which establishes the issuance of a specialty plate, if no applications for such plate have been received within five years from the effective date of the section authorizing the plate, then the department of revenue no longer will be required to accept applications and issue such plate.

(L. 2007 S.B. 82)



Section 301.2999 Limitation on special license plates, organization authorizing use of its emblem for a fee.

Effective 28 Aug 2004

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.2999. Limitation on special license plates, organization authorizing use of its emblem for a fee. — 1. No specialized license plate shall be issued after January 1, 2002, by the director of revenue which proposes to raise revenue or funds for an organization which authorizes the use of its emblem for a fee unless such organization:

(1) Is a governmental entity; or

(2) Is an organization registered pursuant to Section 501(c) of the 1986 Internal Revenue Code, as amended, or an equivalent law which applies to such not-for-profit entity.

2. Any organization which raises revenues or funds through the sponsorship of specialized license plates issued pursuant to the provisions of this chapter enacted prior to January 1, 2002, shall have until January 1, 2004, to comply with the provisions of this section. The director shall verify that all organizations that are paid fees for the use of their emblems for specialized license plates are complying with the provisions of this section. The director shall require all organizations which receive revenues for or funds for the use of their emblems to verify their status as a governmental entity or a qualified not-for-profit organization as provided in subsection 1 of this section, in a format prescribed by the director. Any specialized license plates issued prior to January 1, 2004, shall remain valid for the period in which they were registered, regardless of the status of the sponsoring organization.

3. Any moneys received by an organization authorizing the use of its emblem or insignia for a specialized license plate shall only be used by such organization to carry out the organization's charitable mission. Such moneys shall not be used for salaries or any administrative costs of the organization. No individual member of any organization authorizing the use of its emblem or insignia for a specialized license plate shall derive any personal pecuniary gain from any fees the organization collects.

4. The director of revenue shall not authorize the manufacture of the material to produce such specialized license plates with the individual seal, logo, or emblem until such time as the director has received two hundred applications for such plates and the organization deposits with the department of revenue a fee of up to five thousand dollars to defray the cost for issuing, developing, and programming the implementation of the specialty plate.

5. The provisions of this section shall not apply to any special license plates which bear the emblem or insignia of a branch of the U.S. military or a military organization.

(L. 2002 H.B. 1093, et al. merged with S.B. 1241, et al., A.L. 2004 H.B. 928 and H.B. 1123 and H.B. 1280 merged with S.B. 1233, et al.)



Section 301.3030 No limit on certain special license plates for qualified persons.

Effective 28 Aug 2006

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3030. No limit on certain special license plates for qualified persons. — Any special license plates involving military actions or personnel that are authorized after August 28, 2006, shall not limit the number of license plates any person qualified for such special license plate may obtain so long as each set of license plates issued is issued for vehicles owned solely or jointly by the qualified applicant.

(L. 2006 H.B. 1382 & 1158)



Section 301.3031 Director to notify military special license plate applicants of opportunity to donate to World War II memorial trust fund — use of fund proceeds, creation of fund.

Effective 28 Aug 2013

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3031. Director to notify military special license plate applicants of opportunity to donate to World War II memorial trust fund — use of fund proceeds, creation of fund. — 1. Whenever a vehicle owner pursuant to this chapter makes an application for a military license plate, the director of revenue shall notify the applicant that the applicant may make a voluntary contribution of ten dollars to the World War II memorial trust fund established pursuant to this section. The director shall transfer all contributions collected to the state treasurer for credit to and deposit in the trust fund. Beginning August 28, 2013, the director of revenue shall no longer collect the contribution authorized by this section.

2. There is established in the state treasury the "World War II Memorial Trust Fund". The state treasurer shall credit to and deposit in the World War II memorial trust fund all amounts received pursuant to this section, and any other amounts which may be received from grants, gifts, bequests, the federal government, or other sources granted or given for purposes of this section.

3. The Missouri veterans' commission shall administer the trust fund. The trust fund shall be used to participate in the funding of the National World War II Memorial to be located at a site dedicated on November 11, 1995, on the National Mall in Washington, D.C.

4. The state treasurer shall invest moneys in the trust fund in the same manner as surplus state funds are invested pursuant to section 30.260. All earnings resulting from the investment of moneys in the trust fund shall be credited to the trust fund. The general assembly may appropriate moneys annually from the trust fund to the department of revenue to offset costs incurred for collecting and transferring contributions pursuant to subsection 1 of this section. The provisions of section 33.080 requiring all unexpended balances remaining in various state funds to be transferred and placed to the credit of the ordinary revenue fund of this state at the end of each biennium shall not apply to the trust fund.

(L. 2000 H.B. 1797, A.L. 2013 S.B. 252)



Section 301.3032 March of Dimes special license plates, application, fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3032. March of Dimes special license plates, application, fee. — 1. Any person, after an annual payment of an emblem-use authorization fee to a Missouri chapter of the March of Dimes, may receive special license plates for any motor vehicle the member owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight. The March of Dimes hereby authorizes the use of its official emblem to be affixed on multiyear personalized license plates within the plate area prescribed by the director of revenue and as provided in this section. Any contribution to a Missouri chapter of the March of Dimes derived from this section, except reasonable administrative costs, shall be used solely for the purposes of the March of Dimes. Any person may annually apply for the use of the emblem.

2. Upon annual application and payment of a twenty-five dollar emblem-use contribution to a Missouri chapter of the March of Dimes, the March of Dimes shall issue to the vehicle owner, without further charge, an emblem-use authorization statement, which shall be presented by the vehicle owner to the director of revenue at the time of registration. Upon presentation of the annual statement and payment of a fifteen dollar fee in addition to the regular registration fees, and presentation of any documents which may be required by law, the director of revenue shall issue to the vehicle owner a special license plate which shall bear the emblem of the March of Dimes and the words “MARCH OF DIMES” in place of the words “SHOW-ME STATE”. Such license plates shall be made with fully reflective material with a common color scheme and design of the standard license plate, shall be clearly visible at night, shall have a reflective white background in the area of the plate configuration, and shall be aesthetically attractive, as prescribed by section 301.130. Notwithstanding the provisions of section 301.144, no additional fee shall be charged for the personalization of license plates pursuant to this section.

3. A vehicle owner who was previously issued a plate with the March of Dimes emblem authorized by this section, but who does not provide an emblem-use authorization statement at a subsequent time of registration, shall be issued a new plate which does not bear the March of Dimes emblem, as otherwise provided by law. The director of revenue shall make necessary rules and regulations for the enforcement of this section, and shall design all necessary forms required by this section.

(L. 2004 S.B. 1233, et al., A.L. 2016 H.B. 2380)



Section 301.3033 Military license plate application, voluntary contribution to World War I memorial trust fund — fund established.

Effective 28 Aug 2013

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3033. Military license plate application, voluntary contribution to World War I memorial trust fund — fund established. — 1. Whenever a vehicle owner pursuant to this chapter makes an application for a military license plate, the director of revenue shall notify the applicant that the applicant may make a voluntary contribution of ten dollars to the World War I memorial trust fund established pursuant to this section. Whenever a vehicle owner pursuant to this chapter makes an application for a license plate, other than a military license plate previously described, the director of revenue shall notify the applicant that the applicant may make a voluntary contribution of one dollar to the World War I memorial trust fund established pursuant to this section. The director shall transfer all contributions collected to the state treasurer for credit to and deposit in the trust fund.

2. There is established in the state treasury the "World War I Memorial Trust Fund". The state treasurer shall credit to and deposit in the World War I memorial trust fund all amounts received pursuant to subsection 1 of this section and any other amounts which may be received from grants, gifts, bequests, the federal government, or other sources granted or given for purposes of this section.

3. The Missouri veterans' commission shall administer the trust fund established pursuant to this section. The trust fund shall be used for the sole purpose of restoration, renovation, and maintenance of a memorial or museum or both dedicated to World War I in any home rule city with more than four hundred thousand inhabitants and located in more than one county.

4. The state treasurer shall invest moneys in the trust fund in the same manner as surplus state funds are invested pursuant to section 30.260. All earnings resulting from the investment of moneys in the trust fund shall be credited to the trust fund. The general assembly may appropriate moneys annually from the trust fund to the department of revenue to offset costs incurred for collecting and transferring contributions pursuant to subsection 1 of this section. The provisions of section 33.080 requiring all unexpended balances remaining in various state funds to be transferred and placed to the credit of the general revenue fund of this state at the end of each biennium shall not apply to the trust fund.

(L. 2013 S.B. 252)



Section 301.3040 Armed Forces Expeditionary Medal special license plate, procedure.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3040. Armed Forces Expeditionary Medal special license plate, procedure. — 1. Any person who has been awarded the military service award known as the “Armed Forces Expeditionary Medal” may apply for Armed Forces Expeditionary Medal motor vehicle license plates for any motor vehicle such person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight.

2. Any such person shall make application for Armed Forces Expeditionary Medal license plates on a form provided by the director of revenue and furnish such proof as a recipient of the Armed Forces Expeditionary Medal as the director may require. The director shall then issue license plates bearing letters or numbers or a combination thereof as determined by the director with the words “ARMED FORCES EXPEDITIONARY MEDAL” in place of the words “SHOW-ME STATE”. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130. Such plates shall also be inscribed with the words “expeditionary service” and bear a reproduction of the Armed Forces expeditionary service ribbon.

3. There shall be a fifteen dollar fee in addition to the regular registration fees charged for each set of Armed Forces Expeditionary Medal license plates issued under this section. A fee for the issuance of personalized license plates under and pursuant to section 301.144 shall not be required for plates issued under this section. There shall be no limit on the number of license plates any person qualified under and pursuant to this section may obtain so long as each set of license plates issued under and pursuant to this section is issued for vehicles owned solely or jointly by such person. License plates issued under and pursuant to the provisions of this section shall not be transferable to any other person except that any registered co-owner of the motor vehicle shall be entitled to operate the motor vehicle with such plates for the duration of the year licensed in the event of the death of the qualified person.

(L. 2009 H.B. 427 § 301.3157 merged with H.B. 683 § 301.3155, A.L. 2016 H.B. 2380)



Section 301.3041 Wilson's Creek National Battlefield Foundation, special license plates — emblem authorization — application procedure, fees, design.

Effective 28 Aug 2000

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3041. Wilson's Creek National Battlefield Foundation, special license plates — emblem authorization — application procedure, fees, design. — 1. The Wilson's Creek National Battlefield Foundation may authorize the use of its official emblem to be applied on multiyear personalized license plates as provided in this section.

2. Any contribution to the Wilson's Creek National Battlefield Foundation derived from this section, except reasonable administrative costs, shall be used for the purpose of promoting and supporting the objectives of the Wilson's Creek National Battlefield Park. Any vehicle owner may annually apply to the foundation for use of the emblem. Upon annual application and payment of a twenty-five dollar emblem-use contribution to the foundation, the foundation shall issue to the vehicle owner, without further charge, an "emblem-use authorization statement", which shall be presented by the vehicle owner to the department of revenue at the time of registration.

3. Upon presentation of the annual statement and payment of the fee required for personalized license plates in section 301.144, and other fees and documents which may be required by law, the department of revenue shall issue a personalized license plate, which shall bear the seal, emblem or logo of the foundation, to the vehicle owner. The license plate authorized by this section shall use a process to ensure that the emblem shall be displayed upon the license plate in the clearest and most attractive manner possible. The license plate authorized by this section shall be issued with a design approved by both the foundation and the director of revenue. Such license plates shall be made with fully reflective material with a common color scheme and design and shall be aesthetically attractive, as prescribed by section 301.130.

4. A vehicle owner who was previously issued a plate with an institutional emblem authorized by this section and who does not provide an emblem use authorization statement at a subsequent time of registration, shall be issued a new plate which does not bear the emblem, as otherwise provided by law.

(L. 2000 H.B. 1797)



Section 301.3043 Missouri Botanical Garden special license plate, application, fees.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3043. Missouri Botanical Garden special license plate, application, fees. — 1. Any member of the Missouri Botanical Garden, after an annual payment of an emblem-use authorization fee to the Missouri Botanical Garden, may receive special license plates for any motor vehicle the member owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight. The Missouri Botanical Garden hereby authorizes the use of its official emblem to be affixed on multiyear personalized license plates as provided in this section. Any contribution to the Missouri Botanical Garden derived from this section, except reasonable administrative costs, shall be used solely for the purposes of the Missouri Botanical Garden. Any member of the Missouri Botanical Garden may annually apply for the use of the emblem.

2. Upon annual application and payment of a thirty-five dollar emblem-use contribution to the Missouri Botanical Garden, the Missouri Botanical Garden shall issue to the vehicle owner, without further charge, an emblem-use authorization statement, which shall be presented by the vehicle owner to the director of revenue at the time of registration. Upon presentation of the annual statement and payment of a fifteen dollar fee in addition to the regular registration fees, and presentation of any documents which may be required by law, the director of revenue shall issue to the vehicle owner a special license plate which shall bear the emblem of the Missouri Botanical Garden. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130. Notwithstanding the provisions of section 301.144, no additional fee shall be charged for the personalization of license plates pursuant to this section.

3. A vehicle owner who was previously issued a plate with the Missouri Botanical Garden’s emblem authorized by this section, but who does not provide an emblem-use authorization statement at a subsequent time of registration, shall be issued a new plate which does not bear the Missouri Botanical Garden’s emblem, as otherwise provided by law. The director of revenue shall make necessary rules and regulations for the enforcement of this section, and shall design all necessary forms required by this section.

(L. 2001 S.B. 407 § 301.3035, A.L. 2016 H.B. 2380)



Section 301.3045 St. Louis Zoo special license plate, application, fees.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3045. St. Louis Zoo special license plate, application, fees. — 1. Any member of the Saint Louis Zoo, after an annual payment of an emblem-use authorization fee to the Saint Louis Zoo, may receive special license plates for any motor vehicle the member owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight. The Saint Louis Zoo hereby authorizes the use of its official emblem to be affixed on multiyear personalized license plates as provided in this section. Any contribution to the Saint Louis Zoo derived from this section, except reasonable administrative costs, shall be used solely for the purposes of the Saint Louis Zoo. Any member of the Saint Louis Zoo may annually apply for the use of the emblem.

2. Upon annual application and payment of a thirty-five dollar emblem-use contribution to the Saint Louis Zoo, the Saint Louis Zoo shall issue to the vehicle owner, without further charge, an emblem-use authorization statement, which shall be presented by the vehicle owner to the director of revenue at the time of registration. Upon presentation of the annual statement and payment of a fifteen dollar fee in addition to the regular registration fees, and presentation of any documents which may be required by law, the director of revenue shall issue to the vehicle owner a special license plate which shall bear the emblem of the Saint Louis Zoo. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130. Notwithstanding the provisions of section 301.144, no additional fee shall be charged for the personalization of license plates issued pursuant to this section.

3. A vehicle owner who was previously issued a plate with the Saint Louis Zoo’s emblem authorized by this section, but who does not provide an emblem-use authorization statement at a subsequent time of registration, shall be issued a new plate which does not bear the Saint Louis Zoo’s emblem, as otherwise provided by law. The director of revenue shall make necessary rules and regulations for the enforcement of this section, and shall design all necessary forms required by this section.

(L. 2001 S.B. 407 § 301.3039, A.L. 2016 H.B. 2380)



Section 301.3047 Kansas City Zoo special license plate, application, fees.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3047. Kansas City Zoo special license plate, application, fees. — 1. Any member of the Kansas City Zoo, after an annual payment of an emblem-use authorization fee to the Kansas City Zoo, may receive special license plates for any motor vehicle the member owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight. The Kansas City Zoo hereby authorizes the use of its official emblem to be affixed on multiyear personalized license plates as provided in this section. Any contribution to the Kansas City Zoo derived from this section, except reasonable administrative costs, shall be used solely for the purposes of the Kansas City Zoo. Any member of the Kansas City Zoo may annually apply for the use of the emblem.

2. Upon annual application and payment of a thirty-five dollar emblem-use contribution to the Kansas City Zoo, the Kansas City Zoo shall issue to the vehicle owner, without further charge, an emblem-use authorization statement, which shall be presented by the vehicle owner to the director of revenue at the time of registration. Upon presentation of the annual statement and payment of a fifteen dollar fee in addition to the regular registration fees and presentation of documents which may be required by law, the director of revenue shall issue to the vehicle owner a special license plate which shall bear the emblem of the Kansas City Zoo. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130. Notwithstanding the provisions of section 301.144, no additional fee shall be charged for the personalization of license plates issued pursuant to this section.

3. A vehicle owner who was previously issued a plate with the Kansas City Zoo’s emblem authorized by this section, but who does not provide an emblem-use authorization statement at a subsequent time of registration, shall be issued a new plate which does not bear the Kansas City Zoo’s emblem, as otherwise provided by law. The director of revenue shall make necessary rules and regulations for the enforcement of this section, and shall design all necessary forms required by this section.

(L. 2001 S.B. 407 § 301.3057, A.L. 2016 H.B. 2380)



Section 301.3049 Springfield Zoo special license plate, application, fees.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3049. Springfield Zoo special license plate, application, fees. — 1. Any member of the Springfield Zoo, after an annual payment of an emblem-use authorization fee to the Springfield Zoo, may receive special license plates for any motor vehicle the person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight. The Springfield Zoo hereby authorizes the use of its official emblem to be affixed on multiyear personalized license plates as provided in this section. Any contribution to the Springfield Zoo derived from this section, except reasonable administrative costs, shall be used solely for the purposes of the Springfield Zoo. Any member of the Springfield Zoo may annually apply for the use of the emblem.

2. Upon annual application and payment of a thirty-five dollar emblem-use contribution to the Springfield Zoo, the Springfield Zoo shall issue to the vehicle owner, without further charge, an emblem-use authorization statement, which shall be presented by the vehicle owner to the director of revenue at the time of registration. Upon presentation of the annual statement and payment of a fifteen dollar fee in addition to the regular registration fees and presentation of documents which may be required by law, the director of revenue shall issue to the vehicle owner a special license plate which shall bear the emblem of the Springfield Zoo. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130. Notwithstanding the provisions of section 301.144, no additional fee shall be charged for the personalization of license plates issued pursuant to this section.

3. A vehicle owner who was previously issued a plate with the Springfield Zoo’s emblem authorized by this section, but who does not provide an emblem-use authorization statement at a subsequent time of registration, shall be issued a new plate which does not bear the Springfield Zoo’s emblem, as otherwise provided by law. The director of revenue shall make necessary rules and regulations for the enforcement of this section, and shall design all necessary forms required by this section.

(L. 2001 S.B. 407 § 301.3059, A.L. 2016 H.B. 2380)



Section 301.3050 Safari Club International specialized license plate, issuance, fees.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3050. Safari Club International specialized license plate, issuance, fees. — 1. Any person may receive license plates as prescribed in this section, for issuance either to motor vehicles, passenger motor vehicles subject to the registration fees provided in section 301.055, or for a local or nonlocal property-carrying commercial motor vehicle licensed for a gross weight not in excess of twenty-four thousand pounds as provided in section 301.057 or 301.058, after an annual payment of an emblem-use authorization fee to Safari Club International. Safari Club International hereby authorizes the use of its official emblem to be affixed on multiyear personalized license plates as provided in this section. Any contribution to Safari Club International derived from this section, except reasonable administrative costs, shall be used solely for the purposes of Safari Club International. Any member of Safari Club International may annually apply for the use of the emblem.

2. Upon annual application and payment of a twenty-five dollar emblem-use contribution to Safari Club International, Safari Club International shall issue to the vehicle owner, without further charge, an emblem-use authorization statement, which shall be presented by the owner to the department of revenue at the time of registration of a motor vehicle. Upon presentation of the annual statement, payment of a fifteen dollar fee in addition to the registration fees and documents which may be required by law, the department of revenue shall issue to the vehicle owner a personalized license plate which shall bear the emblem of Safari Club International. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130.

3. A vehicle owner, who was previously issued a plate with the Safari Club International emblem authorized by this section but who does not provide an emblem-use authorization statement at a subsequent time of registration, shall be issued a new plate which does not bear the Safari Club International emblem, as otherwise provided by law. The director of revenue shall make necessary rules and regulations for the administration of this section, and shall design all necessary forms required by this section. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

(L. 2001 S.B. 442 § 301.3081, A.L. 2016 H.B. 2380)



Section 301.3051 Shrine temple, special license plates — emblem authorization, application procedure, fees, design.

Effective 28 Aug 2000

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3051. Shrine temple, special license plates — emblem authorization, application procedure, fees, design. — 1. Any member of the Ancient Arabic Order, Nobles of the Mystic Shrine of North America (Shriners) or any person living within the state of Missouri and who has a motor vehicle which complies with the provisions of section 303.025 may receive special license plates as prescribed in this section after an annual payment of an emblem-use authorization fee to the Shrine temple to which the person is a member in good standing. The Shrine temple described in this section shall authorize the use of its official emblem to be affixed on multiyear personalized license plates as provided in this section. Any contribution to such Shrine temple derived from this section, except reasonable administrative costs, shall be contributed to the Shriners Hospitals for Crippled and Burned Children. Any member of such Shrine temple may annually apply to the temple for the use of the emblem.

2. Upon annual application and payment of a twenty-five-dollar emblem-use contribution to the Shrine temple, the temple shall issue to the vehicle owner, without further charge, an emblem-use authorization statement, which shall be presented by the member to the department of revenue at the time of registration of a motor vehicle. Upon presentation of the annual statement, payment of a fifteen-dollar fee in addition to the registration fees and documents which may be required by law, the department of revenue shall issue a personalized license plate, which shall bear the emblem of the Shrine, to the vehicle owner.

3. The license plate authorized by this section shall be in a form as prescribed in section 301.129*, except that such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130.

4. A vehicle owner, who was previously issued a plate with the Shrine emblem authorized by this section but who does not provide an emblem-use authorization statement at a subsequent time of registration, shall be issued a new plate which does not bear the Shrine emblem, as otherwise provided by law. The director of revenue shall make necessary rules and regulations for the enforcement of this section, and shall design all necessary forms required by this section.

(L. 2000 H.B. 1797)

*Section 301.129 was repealed by H.B. 1298 Revision, 2014.



Section 301.3052 Navy Cross special license plate, application, fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3052. Navy Cross special license plate, application, fee. — 1. Any person who has been awarded the military service award or medal known as the “Navy Cross” pursuant to 10 U.S.C. Section 6242 may apply for Navy Cross motor vehicle license plates for any motor vehicle such person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight.

2. Any such person shall make application for the Navy Cross license plates on a form provided by the director of revenue and furnish such proof as a recipient of the Navy Cross as the director may require.

3. Upon presentation of such proof as a recipient of the Navy Cross and payment of a fifteen dollar fee in addition to regular registration fees, and presentation of any documents which may be required by law, the director of revenue shall issue to the vehicle owner a special personalized license plate which shall bear an image of the Navy Cross medal and the words “NAVY CROSS” at the bottom of the plate, in a manner prescribed by the director of revenue. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130.

4. There shall be a fifteen dollar fee in addition to the regular registration fees charged for each set of Navy Cross license plates issued pursuant to this section. Notwithstanding the provisions of section 301.144, no additional fee shall be charged for the personalization of license plates issued pursuant to this section.

5. There shall be no limit on the number of license plates any person qualified under this section may obtain so long as each set of license plates issued pursuant to this section is issued for vehicles owned solely or jointly by such person.

6. License plates issued pursuant to the provisions of this section shall not be transferable to any other person except that any registered co-owner of the motor vehicle shall be entitled to operate the motor vehicle with such plates for the duration of the year licensed in the event of the death of the qualified person.

7. The director may consult with any organization which represents the interests of persons receiving the Navy Cross when formulating the design for the special license plates described in this section.

8. The director of revenue shall make necessary rules and regulations for the enforcement of this section, and shall design all necessary forms required by this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2012, shall be invalid and void.

(L. 2012 H.B. 1807, et al., A.L. 2016 H.B. 2380)



Section 301.3053 Distinguished Flying Cross military service award, special license plates — application procedure, fees — no additional personalization fee — design.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3053. Distinguished Flying Cross military service award, special license plates — application procedure, fees — no additional personalization fee — design. — 1. Any person who has been awarded the military service award known as the “Distinguished Flying Cross” may apply for Distinguished Flying Cross motor vehicle license plates for any motor vehicle such person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight.

2. Any such person shall make application for the Distinguished Flying Cross license plates on a form provided by the director of revenue and furnish such proof as a recipient of the Distinguished Flying Cross as the director may require. The director shall then issue license plates bearing letters or numbers or a combination thereof as determined by the director with the words “DISTINGUISHED FLYING CROSS” in place of the words “SHOW-ME STATE”. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130. Such plates shall also bear an image of the Distinguished Flying Cross.

3. There shall be a fifteen dollar fee in addition to the regular registration fees charged for each set of Distinguished Flying Cross license plates issued pursuant to this section. A fee for the issuance of personalized license plates pursuant to section 301.144 shall not be required for plates issued pursuant to this section. There shall be no limit on the number of license plates any person qualified pursuant to this section may obtain so long as each set of license plates issued pursuant to this section is issued for vehicles owned solely or jointly by such person. License plates issued pursuant to the provisions of this section shall not be transferable to any other person except that any registered co-owner of the motor vehicle shall be entitled to operate the motor vehicle with such plates for the duration of the year licensed in the event of the death of the qualified person.

(L. 2000 H.B. 1797, A.L. 2016 H.B. 2380)



Section 301.3054 Honorable discharge from the military special license plates, application, fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3054. Honorable discharge from the military special license plates, application, fee. — 1. Any person who served in the active military service in a branch of the armed services of the United States and was honorably discharged from such service may apply for special personalized license plates for any motor vehicle other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight. Any such person shall make application for the special license plates on a form provided by the director of revenue and furnish such proof of service and status as an honorably discharged veteran as the director may require.

2. Upon presentation of proof of eligibility and payment of a fifteen dollar fee in addition to the regular registration fees, and presentation of any documents which may be required by law, the director shall issue to the vehicle owner special personalized license plates with the words “U.S. VET” in place of the words “SHOW-ME STATE”. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, shall have a reflective white background with a blue and red configuration in the area of the plate configuration, and shall be aesthetically attractive, as prescribed by section 301.130. Notwithstanding the provisions of section 301.144, no additional fee shall be charged for the personalization of license plates pursuant to this section.

3. There shall be no limit on the number of license plates any person qualified under this section may obtain so long as each set of license plates issued under this section is issued for vehicles owned solely or jointly by such person. License plates issued pursuant to this section shall not be transferable to any other person except that any registered co-owner of the vehicle may operate the vehicle for the duration of the registration in the event of the death of the qualified person. The director of revenue shall make necessary rules and regulations for the enforcement of this section, and shall design all necessary forms required by this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2004, shall be invalid and void.

(L. 2004 S.B. 1233, et al. § 301.3999, A.L. 2006 H.B. 1382 & 1158, A.L. 2016 H.B. 2380)



Section 301.3055 Missouri Remembers, special license plates commemorating prisoners of war and persons missing in action — application procedure, fees — no additional personalization fee — design.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3055. Missouri Remembers, special license plates commemorating prisoners of war and persons missing in action — application procedure, fees — no additional personalization fee — design. — 1. Any person who wishes to pay tribute to those persons who were prisoners of war or those now listed as missing in action may apply for specialized motor vehicle license plates for any motor vehicle the person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight.

2. Upon presentation of the annual statement, payment of a fifteen dollar fee in addition to other registration fees and documents which may be required by law, the director of revenue shall issue a specialized license plate which shall have the words “MISSOURI REMEMBERS” on the license plates in preference to the words “SHOW-ME STATE”. Notwithstanding the provisions of section 301.144, no additional fee shall be charged for the personalization of license plates issued pursuant to this section. Such license plate shall also bear the POW/MIA insignia. The license plate authorized by this section shall be made with a fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130.

(L. 2000 H.B. 1797, A.L. 2016 H.B. 2380)



Section 301.3060 Civil Air Patrol special license plate, application, fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3060. Civil Air Patrol special license plate, application, fee. — 1. Any person who is a member of the Civil Air Patrol may, after an annual payment of an emblem-use authorization fee to the Civil Air Patrol as provided in subsection 2 of this section, apply for Civil Air Patrol license plates for any motor vehicle such person owns, either solely or jointly, for issuance either for a passenger motor vehicle subject to the registration fees as provided in section 301.055 or for a local or nonlocal property-carrying commercial motor vehicle licensed for a gross weight not in excess of twenty-four thousand pounds as provided in section 301.057 or 301.058. The Civil Air Patrol hereby authorizes the use of its official emblem to be affixed on multiyear personalized license plates as provided in this section.

2. Upon annual application and payment of a fifteen dollar emblem-use contribution to the Civil Air Patrol, the Civil Air Patrol shall issue to the person, without further charge, an emblem-use authorization statement which shall be presented by the member to the department of revenue at the time of registration of a motor vehicle. Upon presentation of the annual statement and payment of the fee required for personalized license plates in section 301.144 and other fees and documents which may be required by law, the department of revenue shall issue a personalized license plate, which shall bear the emblem of the Civil Air Patrol in the left hand section of such license plate and the words “CIVIL AIR PATROL” in place of the words “SHOW-ME STATE” to the person. The emblem, seal or logo shall be reproduced on the license plate in as a clear and defined manner as possible. If the emblem, seal or logo is unacceptable to the Civil Air Patrol, it shall be the Civil Air Patrol’s responsibility to furnish the artwork in a digitalized format. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130.

3. A fee for the issuance of personalized license plates pursuant to section 301.144 shall not be required for plates issued pursuant to this section. There shall be no limit on the number of license plates any person qualified pursuant to this section may obtain so long as each set of plates issued pursuant to this section is issued for vehicles owned solely or jointly by such person. License plates issued pursuant to this section shall not be transferable to any other person except that any registered co-owner of the motor vehicle may operate the motor vehicle for the duration of the year licensed in the event of the death of the qualified person.

(L. 2002 H.B. 1205, et al., A.L. 2016 H.B. 2380)



Section 301.3061 Disabled American Veterans special license plate — design, fee — pickup truck plates — rulemaking authority.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3061. Disabled American Veterans special license plate — design, fee — pickup truck plates — rulemaking authority. — 1. Any person eligible for membership in the Disabled American Veterans and who possesses a valid membership card issued by the Disabled American Veterans may apply for Missouri Disabled American Veterans license plates for any motor vehicle the person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight. The Missouri Disabled American Veterans hereby authorizes the use of its official emblem to be affixed on multiyear personalized license plates as provided in this section.

2. Upon presentation of a current photo identification, the person’s valid membership card issued by the Disabled American Veterans, and payment of a fifteen dollar fee in addition to the regular registration fees and presentation of other documents which may be required by law, the department of revenue shall issue a personalized license plate to the vehicle owner, which shall bear the emblem of the Disabled American Veterans, an emblem consisting exclusively of a red letter “D”, followed by a white letter “A” and a blue letter “V” in modified block letters, with each letter having a black shaded edging, and shall engrave the words “WARTIME DISABLED” in red letters centered near the bottom of the plate. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130. A fee for the issuance of personalized license plates issued under section 301.144 shall not be required for plates issued under this section.

3. Any person who applies for a Disabled American Veterans license plate under this section to be used on a vehicle commonly known and referred to as a pickup truck may be issued a Disabled American Veterans license plate with the designation “beyond local” indicated in the upper right corner of the plate.

4. There shall be no limit on the number of license plates any person qualified under this section may obtain so long as each set of license plates issued under this section is issued for vehicles owned solely or jointly by such person. License plates issued under this section shall not be transferable to any other person except that any registered co-owner of the motor vehicle may operate the motor vehicle for the duration of the year licensed in the event of the death of the qualified person.

5. The director shall promulgate rules to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2006, shall be invalid and void.

(L. 2006 H.B. 1382 & 1158, A.L. 2016 H.B. 2380)



Section 301.3062 American Legion, special license plates — emblem authorization, application procedure, fees, design.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3062. American Legion, special license plates — emblem authorization, application procedure, fees, design. — 1. Any vehicle owner who is a member of and has obtained an annual emblem-use authorization statement from the American Legion may apply for American Legion license plates for any motor vehicle the person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight. The American Legion hereby authorizes the use of their official emblem to be affixed on multiyear personalized license plates as provided in this section. Any vehicle owner may annually apply for the use of the emblem.

2. Upon annual application and payment of a twenty-five dollar emblem-use contribution to the American Legion, the American Legion shall issue to the vehicle owner, without further charge, an emblem-use authorization statement, which shall be presented to the department of revenue at the time of registration of a motor vehicle.

3. Upon presentation of the annual statement and payment of a fifteen dollar fee in addition to the regular registration fees and presentation of other documents which may be required by law, the department of revenue shall issue a personalized license plate to the vehicle owner, which shall bear the emblem of the American Legion in a form prescribed by the director. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130. A fee for the issuance of personalized license plates issued pursuant to section 301.144 shall not be required for plates issued pursuant to this section.

4. A vehicle owner, who was previously issued a plate with the American Legion emblem authorized by this section but who does not provide an emblem-use authorization statement at a subsequent time of registration, shall be issued a new plate which does not bear the American Legion emblem, as otherwise provided by law.

5. The director of revenue may promulgate rules and regulations for the administration of this section. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

(L. 2000 H.B. 1797, A.L. 2016 H.B. 2380)



Section 301.3065 MO-AG Businesses special license plate, application, fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3065. MO-AG Businesses special license plate, application, fee. — 1. Any motor vehicle owner who has obtained an annual emblem-use authorization statement from the MO-AG Businesses may apply for MO-AG Businesses license plates for any motor vehicle the person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight. MO-AG Businesses hereby authorize the use of their official emblem to be affixed on multiyear personalized license plates as provided in this section. Any motor vehicle owner may annually apply for the use of the emblem.

2. Upon annual application and payment of a twenty-five dollar emblem-use contribution to MO-AG Businesses, MO-AG Businesses shall issue to the vehicle owner, without further charge, an emblem-use authorization statement, which shall be presented to the department of revenue at the time of registration of a motor vehicle.

3. Upon presentation of the annual statement and payment of a fifteen dollar fee in addition to the regular registration fees and presentation of other documents which may be required by law, the department of revenue shall issue a personalized license plate to the vehicle owner, which shall bear the emblem of the MO-AG Businesses in a form prescribed by the director. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130. A fee for the issuance of personalized license plates issued pursuant to section 301.144 shall not be required for plates issued pursuant to this section.

4. A vehicle owner, who was previously issued a plate with the MO-AG Businesses authorized by this section but who does not provide an emblem-use authorization statement at a subsequent time of registration, shall be issued a new plate which does not bear the MO-AG Businesses emblem, as otherwise provided by law.

5. The director of revenue may promulgate rules and regulations for the administration of this section. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

(L. 2002 H.B. 1093, et al., A.L. 2016 H.B. 2380)



Section 301.3074 NAACP special license plates, application, fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3074. NAACP special license plates, application, fee. — 1. Any member of the National Association for the Advancement of Colored People, after an annual payment of an emblem-use authorization fee to any branch office of the National Association for the Advancement of Colored People located within Missouri, may receive special license plates for any motor vehicle the member owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight. The National Association for the Advancement of Colored People hereby authorizes the use of its official emblem to be affixed on multiyear personalized license plates within the plate area prescribed by the director of revenue and as provided in this section. Any contribution to the National Association for the Advancement of Colored People derived from this section, except reasonable administrative costs, shall be used solely for the purposes of the National Association for the Advancement of Colored People. Any member of the National Association for the Advancement of Colored People may annually apply for the use of the emblem.

2. Upon annual application and payment of a twenty-five dollar emblem-use contribution to any branch office of the National Association for the Advancement of Colored People located within Missouri, the National Association for the Advancement of Colored People shall issue to the vehicle owner, without further charge, an emblem-use authorization statement, which shall be presented by the vehicle owner to the director of revenue at the time of registration. Upon presentation of the annual statement and payment of a fifteen dollar fee in addition to the regular registration fees, and presentation of any documents which may be required by law, the director of revenue shall issue to the vehicle owner a special license plate which shall bear the emblem of the National Association for the Advancement of Colored People and the letters “NAACP” in place of the words “SHOW-ME STATE”. Such license plates shall be made with fully reflective material with a common color scheme and design of the standard license plate, shall be clearly visible at night, shall have a reflective white background in the area of the plate configuration, and shall be aesthetically attractive, as prescribed by section 301.130. Notwithstanding the provisions of section 301.144, no additional fee shall be charged for the personalization of license plates pursuant to this section.

3. A vehicle owner who was previously issued a plate with the National Association for the Advancement of Colored People emblem authorized by this section, but who does not provide an emblem-use authorization statement at a subsequent time of registration, shall be issued a new plate which does not bear the National Association for the Advancement of Colored People emblem, as otherwise provided by law. The director of revenue shall make necessary rules and regulations for the enforcement of this section, and shall design all necessary forms required by this section.

(L. 2004 S.B. 1233, et al., A.L. 2016 H.B. 2380)



Section 301.3075 Bronze Star military service award, special license plates — application procedure, fees — no additional personalization fee — design.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3075. Bronze Star military service award, special license plates — application procedure, fees — no additional personalization fee — design. — 1. Any person who has been awarded the military service award known as the “bronze star” may apply for bronze star motor vehicle license plates for any motor vehicle such person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight.

2. Any such person shall make application for the bronze star license plates on a form provided by the director of revenue and furnish such proof as a recipient of the bronze star as the director may require. The director shall then issue license plates bearing letters or numbers or a combination thereof as determined by the director with the words “BRONZE STAR” in place of the words “SHOW-ME STATE”. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130. Such plates shall also bear an image of the bronze star.

3. If the person has been awarded a bronze star with a “V” for valor device on the medal, then the director of revenue shall issue plates bearing the letter “V” in addition to the words and images required by this section. Such letter “V” shall be placed on the plate in a conspicuous manner as determined by the director.

4. There shall be a fifteen dollar fee in addition to the regular registration fees charged for each set of bronze star license plates issued pursuant to this section. Notwithstanding the provisions of section 301.144, no additional fee shall be charged for the personalization of license plates issued pursuant to this section. There shall be no limit on the number of license plates any person qualified pursuant to this section may obtain so long as each set of license plates issued pursuant to this section is issued for vehicles owned solely or jointly by such person. License plates issued pursuant to the provisions of this section shall not be transferable to any other person except that any registered co-owner of the motor vehicle shall be entitled to operate the motor vehicle with such plates for the duration of the year licensed in the event of the death of the qualified person.

(L. 2000 H.B. 1797 § 301.474, A.L. 2016 H.B. 2380)



Section 301.3076 Combat medic badge, special license plates — application procedure, fees — no additional personalization fee — design.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3076. Combat medic badge, special license plates — application procedure, fees — no additional personalization fee — design. — Any person who has been awarded the combat medic badge may apply for combat medic motor vehicle license plates for any motor vehicle the person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight. Any such person shall make application for the license plates on a form provided by the director of revenue and furnish such proof as a recipient of the combat medic badge as the director may require. Upon presentation of proof of eligibility, the director shall then issue license plates bearing the words “COMBAT MEDIC” in place of the words “SHOW-ME STATE”, except that such license plates shall be made with fully reflective material, shall be clearly visible at night, and shall be aesthetically attractive. Such plates shall also bear an image of the combat medic badge. There shall be a fee of fifteen dollars in addition to the regular registration fees charged for plates issued pursuant to this section. Notwithstanding the provisions of section 301.144, no additional fee shall be charged for the personalization of license plates issued pursuant to this section. There shall be no limit on the number of license plates any person qualified pursuant to this section may obtain so long as each set of license plates issued pursuant to this section is issued for vehicles owned solely or jointly by such person. License plates issued pursuant to the provisions of this section shall not be transferable to any other person except that any registered co-owner of the motor vehicle shall be entitled to operate the motor vehicle with such plates for the duration of the year licensed in the event of the death of the qualified person.

(L. 2000 H.B. 1797 § 301.475, A.L. 2016 H.B. 2380)



Section 301.3077 Desert Storm and Desert Shield, special license plates for Gulf War veterans — application procedure, fees — no additional personalization fee — design.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3077. Desert Storm and Desert Shield, special license plates for Gulf War veterans — application procedure, fees — no additional personalization fee — design. — Any person who served in the military operation known as Desert Storm or Desert Shield and either currently serves in any branch of the United States Armed Forces or was honorably discharged from such service may apply for Desert Storm or Desert Shield motor vehicle license plates, for any motor vehicle the person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight. Any such person shall make application for the license plates authorized by this section on a form provided by the director of revenue and furnish such proof of service in Desert Storm or Desert Shield and status as currently serving in a branch of the Armed Forces of the United States or as an honorably discharged veteran as the director may require. Upon presentation of the proof of eligibility, payment of a fifteen dollar fee in addition to the regular registration fees and presentation of documents which may be required by law, the director shall then issue license plates bearing letters or numbers or a combination thereof as determined by the director, with the words “GULF WAR VETERAN” in place of the words “SHOW-ME STATE”. Notwithstanding the provisions of section 301.144, no additional fee shall be charged for the personalization of license plates issued pursuant to this section. Such plates shall also bear an image of the southwest Asia service medal awarded for service in Desert Storm or Desert Shield. The plates shall be clearly visible at night and shall be aesthetically attractive, as prescribed by section 301.130. There shall be no limit on the number of license plates any person qualified pursuant to this section may obtain so long as each set of license plates issued pursuant to this section is issued for vehicles owned solely or jointly by such person. License plates issued pursuant to this section shall not be transferable to any other person except that any registered co-owner of the motor vehicle may operate the motor vehicle for the duration of the year licensed in the event of the death of the qualified person.

(L. 2000 H.B. 1797 § 301.476, A.L. 2016 H.B. 2380)



Section 301.3078 Operation Iraqi Freedom special license plate, application, fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3078. Operation Iraqi Freedom special license plate, application, fee. — Any person who served in the military operation known as Operation Iraqi Freedom and either currently serves in any branch of the United States Armed Forces or was honorably discharged from such service may apply for Operation Iraqi Freedom motor vehicle license plates, for any motor vehicle the person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight. Any such person shall make application for the license plates authorized by this section on a form provided by the director of revenue and furnish such proof of service in Operation Iraqi Freedom and status as currently serving in a branch of the Armed Forces of the United States or as an honorably discharged veteran as the director may require. Upon presentation of the proof of eligibility, payment of a fifteen dollar fee in addition to the regular registration fees and presentation of documents which may be required by law, the director shall then issue license plates bearing letters or numbers or a combination thereof as determined by the director, with the words “OPERATION IRAQI FREEDOM VETERAN” in place of the words “SHOW-ME STATE”. Notwithstanding the provisions of section 301.144, no additional fee shall be charged for the personalization of license plates issued pursuant to this section. The plates shall be clearly visible at night and shall be aesthetically attractive, as prescribed by section 301.130. There shall be no limit on the number of license plates any person qualified pursuant to this section may obtain so long as each set of license plates issued pursuant to this section is issued for vehicles owned solely or jointly by such person. License plates issued pursuant to this section shall not be transferable to any other person except that any registered co-owner of the motor vehicle may operate the motor vehicle for the duration of the year licensed in the event of the death of the qualified person.

(L. 2004 H.B. 1449, A.L. 2016 H.B. 2380)



Section 301.3079 Missouri agriculture special license plates, application, fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3079. Missouri agriculture special license plates, application, fee. — 1. Any person, after an annual payment of an emblem-use authorization fee to the Missouri Farm Bureau, may receive special license plates for any motor vehicle the member owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight. The Missouri Farm Bureau hereby authorizes the use of the Missouri “Agriculture in the Classroom” official emblem to be affixed on multiyear personalized license plates within the plate area prescribed by the director of revenue and as provided in this section. All moneys received by the Missouri Farm Bureau pursuant to this section shall be used solely to fund Missouri’s agriculture in the classroom program and to further the mission of such program. Any person may annually apply for the use of the emblem.

2. Upon annual application and payment of a twenty-five dollar emblem-use contribution to Missouri Farm Bureau, the Missouri Farm Bureau shall issue to the vehicle owner, without further charge, an emblem-use authorization statement, which shall be presented by the vehicle owner to the director of revenue at the time of registration. Upon presentation of the annual statement and payment of a fifteen dollar fee in addition to the regular registration fees, and presentation of any documents which may be required by law, the director of revenue shall issue to the vehicle owner a special license plate which shall bear the emblem of the Missouri agriculture in the classroom program and the words “MISSOURI AGRICULTURE” in place of the words “SHOW-ME STATE”. Such license plates shall be made with fully reflective material with a common color scheme and design of the standard license plate, shall be clearly visible at night, shall have a reflective white background in the area of the plate configuration, and shall be aesthetically attractive, as prescribed by section 301.130. Notwithstanding the provisions of section 301.144, no additional fee shall be charged for the personalization of license plates pursuant to this section.

3. A vehicle owner who was previously issued a plate with an emblem authorized by this section, but who does not provide an emblem-use authorization statement at a subsequent time of registration, shall be issued a new plate which does not bear such emblem, as otherwise provided by law. The director of revenue shall make necessary rules and regulations for the enforcement of this section, and shall design all necessary forms required by this section.

(L. 2004 S.B. 1233, et al., A.L. 2016 H.B. 2380)



Section 301.3080 Rotary International special license plate, application, fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3080. Rotary International special license plate, application, fee. — 1. Any member of Rotary International may receive special license plates as prescribed by this section for any motor vehicle such person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight, after an annual payment of an emblem-use authorization fee to Rotary International of which the person is a member. Rotary International hereby authorizes the use of its official emblem to be affixed on multiyear personalized license plates as provided in this section. Any contribution to Rotary International derived from this section, except reasonable administrative costs, shall be used solely for the purposes of Rotary International. Any member of Rotary International may annually apply for the use of the emblem.

2. Upon annual application and payment of a twenty-five dollar emblem-use contribution to Rotary International, the organization shall issue to the vehicle owner, without further charge, an emblem-use authorization statement, which shall be presented by the owner to the department of revenue at the time of registration of a motor vehicle. Upon presentation of the annual statement, payment of a fifteen dollar fee in addition to the registration fee and documents which may be required by law, the department of revenue shall issue to the vehicle owner a personalized license plate which shall bear the emblem of Rotary International. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130.

3. A vehicle owner, who was previously issued a plate with the Rotary International emblem authorized by this section but who does not provide an emblem-use authorization statement at a subsequent time of registration, shall be issued a new plate which does not bear the Rotary International emblem, as otherwise provided by law. The director of revenue shall make necessary rules and regulations for the administration of this section, and shall design all necessary forms required by this section. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

(L. 2002 H.B. 1093, et al., A.L. 2016 H.B. 2380)



Section 301.3082 Hearing Impaired Kids Endowment Fund, Inc., special license plate, application, fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3082. Hearing Impaired Kids Endowment Fund, Inc., special license plate, application, fee. — 1. Any person may receive special license plates as prescribed by this section for any motor vehicle such person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight, after an annual payment of an emblem-use authorization fee to the Hearing Impaired Kids Endowment Fund, Inc. The Hearing Impaired Kids Endowment Fund, Inc., hereby authorizes the use of its official emblem to be affixed on multiyear personalized license plates as provided in this section. Any contribution to the Hearing Impaired Kids Endowment Fund, Inc., derived from this section, except reasonable administrative costs, shall be used solely for the benefit of children who are residents of Missouri.

2. Upon annual application and payment of a twenty-five dollar emblem-use authorization fee to the Hearing Impaired Kids Endowment Fund, Inc., that organization shall issue to the vehicle owner, without further charge, an emblem-use authorization statement, which shall be presented by the owner to the department of revenue at the time of registration of a motor vehicle. Upon presentation of the annual statement, payment of a fifteen dollar fee in addition to the registration fee and documents which may be required by law, the department of revenue shall issue to the vehicle owner a personalized license plate which shall bear the emblem of the Hearing Impaired Kids Endowment Fund, Inc. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130.

3. A vehicle owner, who was previously issued a plate with the Hearing Impaired Kids Endowment Fund, Inc., emblem authorized by this section but who does not provide an emblem-use authorization statement at a subsequent time of registration, shall be issued a new plate which does not bear the Hearing Impaired Kids Endowment Fund, Inc., emblem, as otherwise provided by law. The director of revenue shall make necessary rules and regulations for the administration of this section, and shall design all necessary forms required by this section. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

(L. 2002 H.B. 1093, et al., A.L. 2016 H.B. 2380)



Section 301.3084 Breast Cancer Awareness special license plate, application, fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3084. Breast Cancer Awareness special license plate, application, fee. — 1. Any person may receive special license plates as prescribed by this section, for any motor vehicle such person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight. Upon making a twenty-five dollar annual contribution to support breast cancer awareness activities conducted by the department of health and senior services, the vehicle owner may apply for a breast cancer awareness license plate. If the contribution is made directly to the state treasurer, the state treasurer shall issue the individual making the contribution a receipt verifying the contribution that may be used to apply for the breast cancer awareness license plate. If the contribution is made directly to the director of revenue, the director shall note the contribution and the owner may then apply for the breast cancer awareness plate. The applicant for such plate must pay a fifteen dollar fee in addition to the regular registration fees and present any other documentation required by law for each set of breast cancer awareness plates issued pursuant to this section. The state treasurer or the director of revenue shall deposit the twenty-five dollar annual contribution in the Missouri public health services fund. Funds in such account shall be used to support breast cancer awareness activities conducted by the department of health and senior services.

2. Upon presentation of the annual statement or a twenty-five dollar annual contribution, as applicable, and payment of a fifteen dollar fee in addition to the registration fee and documents which may be required by law, the department of revenue shall issue to the vehicle owner a personalized license plate which shall bear a graphic design depicting the breast cancer awareness pink ribbon symbol and the words “Breast Cancer Awareness” at the bottom of the plate, in a manner prescribed by the director of revenue. Such license plates shall be made with fully reflective material with a common color scheme and design of the standard license plate, shall be clearly visible at night, shall have a reflective white background in the area of the plate configuration, and shall be aesthetically attractive, as prescribed by section 301.130. Notwithstanding the provisions of section 301.144, no additional fee shall be charged for the personalization of license plates pursuant to this section.

3. A vehicle owner, who was previously issued a plate with a breast cancer awareness emblem authorized by this section but who does not provide an emblem-use authorization statement at a subsequent time of registration, shall be issued a new plate which does not bear the emblem, as otherwise provided by law. The director of revenue shall make necessary rules and regulations for the administration of this section, and shall design all necessary forms required by this section. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

(L. 2002 H.B. 1093, et al., A.L. 2012 H.B. 1807, et al., A.L. 2016 H.B. 2380)



Section 301.3085 United States Marine Corps, active duty combat, special license plate authorized.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3085. United States Marine Corps, active duty combat, special license plate authorized. — Any person who has participated in active duty combat action while serving in the United States Marine Corps or the United States Navy may apply for special motor vehicle license plates for any motor vehicle such person owns, either solely or jointly, other than an apportioned motor vehicle licensed in excess of twenty-four thousand pounds gross weight. Any such person shall make application for the special license plates on a form provided by the director of revenue and furnish such proof as a recipient of the combat infantry badge as the director may require. The director shall then issue license plates bearing the words “COMBAT ACTION RIBBON” in place of the words “SHOW-ME STATE” in a form prescribed by the director, except that such license plates shall be made with fully reflective material, shall have a white background with a blue and red configuration at the discretion of the director, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130. Such plates shall also bear an image of a blue, yellow, and red ribbon. There shall be an additional fee charged for each set of special combat action ribbon license plates issued equal to the fee charged for personalized license plates in section 301.144. There shall be no limit on the number of license plates any person qualified under this section may obtain so long as each set of license plates issued under this section is issued for vehicles owned solely or jointly by such person. License plates issued pursuant to the provisions of this section shall not be transferable to any other person except that any registered co-owner of the motor vehicle shall be entitled to operate the motor vehicle with such plates for the duration of the year licensed in the event of the death of the qualified person.

(L. 2002 H.B. 1205, et al. merged with S.B. 745, A.L. 2006 H.B. 1382 & 1158, A.L. 2016 H.B. 2380)



Section 301.3086 Delta Sigma Theta and Omega Psi Phi special license plates, application, fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3086. Delta Sigma Theta and Omega Psi Phi special license plates, application, fee. — 1. Any current member or alumnus of the Delta Sigma Theta or Omega Psi Phi Greek organizations at any college or university within this state may apply for special motor vehicle license plates for any motor vehicle such person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight, after an annual payment of an emblem-use authorization fee to the appropriate organization. Delta Sigma Theta and Omega Psi Phi hereby authorize the use of their official emblem to be affixed on multiyear personalized license plates as provided in this section. Any contribution to Delta Sigma Theta or Omega Psi Phi derived from this section, except reasonable administrative costs, shall be used solely for the purposes of those organizations. Any member of Delta Sigma Theta or Omega Psi Phi may annually apply for the use of the organization’s emblem.

2. Upon annual application and payment of a twenty-five dollar emblem-use contribution to Delta Sigma Theta or Omega Psi Phi, the organization shall issue to the vehicle owner, without further charge, an emblem-use authorization statement, which shall be presented by the owner to the department of revenue at the time of registration of a motor vehicle. Upon presentation of the annual statement, payment of a fifteen dollar fee in addition to the registration fee and documents which may be required by law, the department of revenue shall issue to the vehicle owner a personalized license plate which shall bear the emblem of Delta Sigma Theta or Omega Psi Phi. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130. Notwithstanding the provisions of section 301.144, no additional fee shall be charged for the personalization of license plates pursuant to this section.

3. A vehicle owner, who was previously issued a plate with the Delta Sigma Theta or Omega Psi Phi emblem authorized by this section but who does not provide an emblem-use authorization statement at a subsequent time of registration, shall be issued a new plate which does not bear the Delta Sigma Theta or Omega Psi Phi emblem, as otherwise provided by law. The director of revenue shall make necessary rules and regulations for the administration of this section, and shall design all necessary forms required by this section. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

(L. 2002 H.B. 1093, et al. merged with S.B. 1241, et al., A.L. 2016 H.B. 2380)



Section 301.3087 Missouri State Humane Association special license plate, application, fee — Missouri pet spay/neuter fund created.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3087. Missouri State Humane Association special license plate, application, fee — Missouri pet spay/neuter fund created. — 1. Any person may receive special license plates as prescribed by this section, for any motor vehicle such person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight, after an annual payment of an emblem-use authorization fee to the Missouri State Humane Association. The Missouri State Humane Association hereby authorizes the use of its official emblem to be affixed on multiyear personalized license plates as provided in this section. All emblem-use authorization fees, except reasonable administrative costs, shall be placed into a special fund as described in subsection 4 of this section and shall be used exclusively for the purpose of spaying and neutering dogs and cats in the state of Missouri.

2. Upon annual application and payment of a twenty-five dollar emblem-use contribution to the Missouri State Humane Association, the Missouri State Humane Association shall issue to the vehicle owner, without further charge, an emblem-use authorization statement, which shall be presented by the owner to the department of revenue at the time of registration of a motor vehicle. Upon presentation of the annual statement, payment of a fifteen dollar fee in addition to the registration fee and documents which may be required by law, the department of revenue shall issue to the vehicle owner a personalized license plate which shall bear the emblem of the Missouri State Humane Association and shall have the words “I’M PET FRIENDLY” on the license plates in place of the words “SHOW-ME STATE”. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130. Notwithstanding the provisions of section 301.144, no additional fee shall be charged for the personalization of license plates pursuant to this section.

3. A vehicle owner, who was previously issued a plate with the Missouri State Humane Association emblem authorized by this section but who does not provide an emblem-use authorization statement at a subsequent time of registration, shall be issued a new plate which does not bear the Missouri State Humane Association emblem, as otherwise provided by law. The director of revenue shall make necessary rules and regulations for the administration of this section, and shall design all necessary forms required by this section. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

4. The “Missouri Pet Spay/Neuter Fund” is hereby created as a special fund in the state treasury and shall be administered by the department of agriculture. This fund shall consist of moneys collected pursuant to this section. All moneys deposited in the Missouri pet spay/neuter fund, except reasonable administrative costs, shall be paid as grants to humane societies, local municipal animal shelters regulated by sections 273.400 to 273.405, and organizations exempt from federal income taxation under Section 501(c)(3) of the Internal Revenue Code to be used solely for the spaying and neutering of dogs and cats in the state of Missouri. For purposes of approving grants under this section, the governor shall appoint a volunteer board that shall consist of three Missouri residents, of which two shall be administrators of local municipal animal shelters regulated by sections 273.400 to 273.405 and one shall be an administrator of a humane society. Each of the three members shall be from separate congressional districts. Members of this board shall be appointed for three-year terms and shall meet at least twice a year to review grant applications. All moneys deposited in the Missouri pet spay/neuter fund, except reasonable administrative costs, shall be spent by the end of each fiscal year. Notwithstanding the provisions of section 33.080 to the contrary, if any moneys remain in the fund at the end of the biennium, said moneys shall not revert to the credit of the general revenue fund.

(L. 2002 S.B. 960, A.L. 2016 H.B. 2380)



Section 301.3088 Prevent Disasters in Missouri, September 11, 2001, special license plate, application, fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3088. Prevent Disasters in Missouri, September 11, 2001, special license plate, application, fee. — 1. Any person who wishes to pay tribute to the disaster relief efforts made in the aftermath of the events of September 11, 2001, may apply for special license plates as prescribed by this section for any motor vehicle such person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight, after payment of an annual contribution to the American Red Cross. Any contribution to the American Red Cross derived from this section, except reasonable administrative costs, shall be deposited in and used solely for the purposes of the Missouri state service delivery area single family disaster fund. Any person may annually apply for such special license plates.

2. Upon annual application and payment of a twenty-five dollar contribution to the American Red Cross disaster relief fund, the organization shall issue to the vehicle owner, without further charge, an annual contribution statement, which shall be presented by the owner to the department of revenue at the time of registration of a motor vehicle. Upon presentation of the annual contribution statement, payment of a fifteen dollar fee in addition to the registration fee and documents which may be required by law, the department of revenue shall issue to the vehicle owner a personalized license plate herein described. Such license plates shall have the words “PREVENT DISASTERS IN MISSOURI” in lieu of the words “SHOW-ME STATE” and shall have a white background with a blue and red configuration at the discretion of the advisory committee established in section 301.129*. The license plates shall be inscribed with the image of an American flag, and further shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130. Notwithstanding the provisions of section 301.144, no additional fee shall be charged for the personalization of license plates pursuant to this section.

3. A vehicle owner, who was previously issued a special license plate pursuant to this section but who does not provide an annual contribution statement at a subsequent time of registration, shall be issued a new plate which does not bear the design as described in subsection 2 of this section, as otherwise provided by law. The director of revenue shall make necessary rules and regulations for the administration of this section, and shall design all necessary forms required by this section. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

(L. 2002 H.B. 1093, et al., A.L. 2016 H.B. 2380)

*Section 301.129 was repealed by H.B. 1298 Revision, 2014.



Section 301.3089 Missouri Coroners' and Medical Examiners' Association special license plate, application, fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3089. Missouri Coroners' and Medical Examiners' Association special license plate, application, fee. — 1. Any person who is a member in good standing of the Missouri Coroners’ and Medical Examiners’ Association, after payment of an emblem-use authorization fee to the Missouri Coroners’ and Medical Examiners’ Association, may apply for coroners’ office license plates for any motor vehicle the person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight. The Missouri Coroners’ and Medical Examiners’ Association hereby authorizes the use of its official emblem to be affixed on multiyear license plates as provided in this section.

2. Upon annual application and payment of a twenty-five dollar emblem-use contribution to the Missouri Coroners’ and Medical Examiners’ Association, the Missouri Coroners’ and Medical Examiners’ Association shall issue to a member, without further charge, an emblem-use authorization statement which shall be presented by the member to the department of revenue at the time of registration of a motor vehicle. Any contribution to the Missouri Coroners’ and Medical Examiners’ Association derived from this section, except reasonable administrative costs, shall be used for the purpose of promoting and supporting the objectives of the Missouri Coroners’ and Medical Examiners’ Association.

3. Upon presentation of the annual statement, payment of a fifteen dollar fee in addition to the regular registration fees and presentation of documents required by law, the department of revenue shall issue a license plate to the member, which shall bear the emblem of the Missouri Coroners’ and Medical Examiners’ Association, the six-point star which is the universally recognized symbol for law enforcement, and the words “CORONERS’ OFFICE” in place of the words “SHOW-ME STATE”. The director of revenue shall annually set aside personalized license plates bearing each member’s designated number to be issued to each member of the Missouri Coroners’ and Medical Examiners’ Association who meets all requirements established by this section. Notwithstanding the provisions of section 301.144, no additional fee shall be charged for the personalization of license plates issued pursuant to this section. The license plate authorized by this section shall use a process to ensure that the emblem shall be displayed upon the license plate in the clearest and most attractive manner possible. Such license plates shall be made with fully reflective material with a common color scheme and design and shall be aesthetically attractive, as prescribed by section 301.130.

4. License plates issued pursuant to this section shall be held by the appropriate member of the Missouri Coroners’ and Medical Examiners’ Association only while such person remains a member in good standing of the Missouri Coroners’ and Medical Examiners’ Association. Within fifteen days of the loss of member-in-good-standing status, the member shall surrender the license plates issued pursuant to this section to the director of revenue, who shall make them available to the succeeding member of the Missouri Coroners’ and Medical Examiners’ Association.

(L. 2002 H.B. 1093, et al., A.L. 2016 H.B. 2380)



Section 301.3090 Operation Enduring Freedom special license plates, application, fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3090. Operation Enduring Freedom special license plates, application, fee. — Any person who is serving on active duty or has served in any branch of the United States military, including the reserves or National Guard, during any part of Operation Enduring Freedom and has not been dishonorably discharged may receive special motor vehicle license plates for any motor vehicle such person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight. Any such person shall make application for the special license plates on a form provided by the director of revenue and furnish such proof of service during Operation Enduring Freedom or proof of status as an honorably discharged veteran as the director may require. Upon presentation of the proof of eligibility and annual payment of the fee required for personalized license plates prescribed by section 301.144, and other fees and documents which may be required by law, the director shall then issue license plates bearing letters or numbers or a combination thereof as determined by the advisory committee established in section 301.129*, with the words “OPERATION ENDURING FREEDOM” in place of the words “SHOW-ME STATE”. Such plates shall also bear an image of the American flag. The plates shall be clearly visible at night and shall be aesthetically attractive, as prescribed by section 301.130. There shall be no limit on the number of license plates any person qualified under this section may obtain so long as each set of license plates issued under this section is issued for vehicles owned solely or jointly by such person. License plates issued pursuant to this section shall not be transferable to any other person except that any registered co-owner of the motor vehicle may operate the motor vehicle for the duration of the year licensed in the event of the death of the qualified person.

(L. 2002 H.B. 1205, et al. merged with S.B. 957, A.L. 2006 H.B. 1382 & 1158, A.L. 2016 H.B. 2380)

*Section 301.129 was repealed by H.B. 1298 Revision, 2014.



Section 301.3092 Friends of Arrow Rock special license plate, application, fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3092. Friends of Arrow Rock special license plate, application, fee. — 1. Any member of the organization known as Friends of Arrow Rock may receive special license plates as prescribed by this section, for any motor vehicle such person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight, after an annual payment of an emblem-use authorization fee to Friends of Arrow Rock of which the person is a member. Friends of Arrow Rock hereby authorizes the use of its official emblem to be affixed on multiyear personalized license plates as provided in this section. Any contribution to Friends of Arrow Rock derived from this section, except reasonable administrative costs, shall be used solely for the purposes of Friends of Arrow Rock. Any member of Friends of Arrow Rock may annually apply for the use of the emblem.

2. Upon annual application and payment of a twenty-five dollar emblem-use contribution to Friends of Arrow Rock, the organization shall issue to the vehicle owner, without further charge, an emblem-use authorization statement, which shall be presented by the owner to the department of revenue at the time of registration of a motor vehicle. Upon presentation of the annual statement, payment of a fifteen dollar fee in addition to the registration fee and documents which may be required by law, the department of revenue shall issue to the vehicle owner a personalized license plate which shall bear the emblem of Friends of Arrow Rock. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130.

3. A vehicle owner, who was previously issued a plate with the Friends of Arrow Rock emblem authorized by this section but who does not provide an emblem-use authorization statement at a subsequent time of registration, shall be issued a new plate which does not bear the Friends of Arrow Rock emblem, as otherwise provided by law. The director of revenue shall make necessary rules and regulations for the administration of this section, and shall design all necessary forms required by this section. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

(L. 2002 H.B. 1093, et al., A.L. 2016 H.B. 2380)



Section 301.3093 Eagle Scout special license plate, application, fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3093. Eagle Scout special license plate, application, fee. — 1. Any Eagle Scout or parents of an Eagle Scout may receive special license plates as prescribed by this section, for any motor vehicle such person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight, after an annual payment of an emblem-use authorization fee to the Boy Scouts of America Council of which the person is a member or the parent of a member. The Boy Scouts of America hereby authorizes the use of its official Eagle Scout emblem to be affixed on multiyear personalized license plates as provided in this section. Any contribution to the Boy Scouts of America derived from this section, except reasonable administrative costs, shall be used solely for the purposes of the Boy Scouts of America. Any Eagle Scout or parent of an Eagle Scout may annually apply for the use of the emblem. An Eagle Scout or parent of an Eagle Scout may apply for the use of the emblem and pay the twenty-five dollar emblem-use authorization fee at any local district council in the state.

2. Upon annual application and payment of a twenty-five dollar emblem-use contribution to the Boy Scouts of America, the organization shall issue to the vehicle owner, without further charge, an emblem-use authorization statement, which shall be presented by the owner to the department of revenue at the time of registration of a motor vehicle. Upon presentation of the annual statement, payment of a fifteen dollar fee in addition to the registration fee and documents which may be required by law, the department of revenue shall issue to the vehicle owner a personalized license plate which shall bear the Eagle Scout emblem. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130.

3. A vehicle owner, who was previously issued a plate with the Eagle Scout emblem authorized by this section but who does not provide an emblem-use authorization statement at a subsequent time of registration, shall be issued a new plate which does not bear the Eagle Scout emblem, as otherwise provided by law. The director of revenue shall make necessary rules and regulations for the administration of this section, and shall design all necessary forms required by this section. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

(L. 2002 H.B. 1093, et al., A.L. 2016 H.B. 2380)



Section 301.3094 Tribe of Mic-O-Say special license plate, application, fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3094. Tribe of Mic-O-Say special license plate, application, fee. — 1. Any member of the Tribe of Mic-O-Say may receive special license plates as prescribed by this section, for any motor vehicle such person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight, after an annual payment of an emblem-use authorization fee to the Tribe of Mic-O-Say of which the person is a member. The Tribe of Mic-O-Say hereby authorizes the use of its official emblem to be affixed on multiyear personalized license plates as provided in this section. Any contribution to the Tribe of Mic-O-Say derived from this section, except reasonable administrative costs, shall be used solely for the purposes of the Tribe of Mic-O-Say. Any member of the Tribe of Mic-O-Say may annually apply for the use of the emblem.

2. Upon annual application and payment of a twenty-five dollar emblem-use contribution to the Tribe of Mic-O-Say, the organization shall issue to the vehicle owner, without further charge, an emblem-use authorization statement, which shall be presented by the owner to the department of revenue at the time of registration of a motor vehicle. Upon presentation of the annual statement, payment of a fifteen dollar fee in addition to the registration fee and documents which may be required by law, the department of revenue shall issue to the vehicle owner a personalized license plate which shall bear the emblem of the Tribe of Mic-O-Say. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130.

3. A vehicle owner, who was previously issued a plate with the Tribe of Mic-O-Say emblem authorized by this section but who does not provide an emblem-use authorization statement at a subsequent time of registration, shall be issued a new plate which does not bear the Tribe of Mic-O-Say emblem, as otherwise provided by law. The director of revenue shall make necessary rules and regulations for the administration of this section, and shall design all necessary forms required by this section. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

(L. 2002 H.B. 1093, et al., A.L. 2016 H.B. 2380)



Section 301.3095 Order of the Arrow special license plate, application, fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3095. Order of the Arrow special license plate, application, fee. — 1. Any member of the Order of the Arrow may receive special license plates as prescribed by this section, for any motor vehicle such person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight, after an annual payment of an emblem-use authorization fee to the Order of the Arrow of which the person is a member. The Order of the Arrow hereby authorizes the use of its official emblem to be affixed on multiyear personalized license plates as provided in this section. Any contribution to the Order of the Arrow derived from this section, except reasonable administrative costs, shall be used solely for the purposes of the Order of the Arrow. Any member of the Order of the Arrow may annually apply for the use of the emblem.

2. Upon annual application and payment of a twenty-five dollar emblem-use contribution to the Order of the Arrow, the organization shall issue to the vehicle owner, without further charge, an emblem-use authorization statement, which shall be presented by the owner to the department of revenue at the time of registration of a motor vehicle. Upon presentation of the annual statement, payment of a fifteen dollar fee in addition to the registration fee and documents which may be required by law, the department of revenue shall issue to the vehicle owner a personalized license plate which shall bear the emblem of the Order of the Arrow. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130.

3. A vehicle owner, who was previously issued a plate with the Order of the Arrow emblem authorized by this section but who does not provide an emblem-use authorization statement at a subsequent time of registration, shall be issued a new plate which does not bear the Order of the Arrow emblem, as otherwise provided by law. The director of revenue shall make necessary rules and regulations for the administration of this section, and shall design all necessary forms required by this section. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

(L. 2002 H.B. 1093, et al., A.L. 2016 H.B. 2380)



Section 301.3096 Missouri Federation of Square and Round Dance Clubs special license plate, application, fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3096. Missouri Federation of Square and Round Dance Clubs special license plate, application, fee. — 1. Any member of the Missouri Federation of Square and Round Dance Clubs may receive special license plates as prescribed by this section for any motor vehicle such person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight, after an annual payment of an emblem-use authorization fee to the Missouri Federation of Square and Round Dance Clubs of which the person is a member. The Missouri Federation of Square and Round Dance Clubs hereby authorizes the use of its official emblem to be affixed on multiyear personalized license plates as provided in this section. Any contribution to the Missouri Federation of Square and Round Dance Clubs derived from this section, except reasonable administrative costs, shall be used solely for the purposes of the Missouri Federation of Square and Round Dance Clubs. Any member of the Missouri Federation of Square and Round Dance Clubs may annually apply for the use of the emblem.

2. Upon annual application and payment of a twenty-five dollar emblem-use contribution to the Missouri Federation of Square and Round Dance Clubs, the organization shall issue to the vehicle owner, without further charge, an emblem-use authorization statement, which shall be presented by the owner to the department of revenue at the time of registration of a motor vehicle. Upon presentation of the annual statement, payment of a fifteen dollar fee in addition to the registration fee and documents which may be required by law, the department of revenue shall issue to the vehicle owner a personalized license plate which shall bear the emblem of the Missouri Federation of Square and Round Dance Clubs. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130.

3. A vehicle owner, who was previously issued a plate with the Missouri Federation of Square and Round Dance Clubs emblem authorized by this section but who does not provide an emblem-use authorization statement at a subsequent time of registration, shall be issued a new plate which does not bear the Missouri Federation of Square and Round Dance Clubs emblem, as otherwise provided by law. The director of revenue shall make necessary rules and regulations for the administration of this section, and shall design all necessary forms required by this section. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

(L. 2002 H.B. 1093, et al., A.L. 2016 H.B. 2380)



Section 301.3097 God Bless America special license plate, application, fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3097. God Bless America special license plate, application, fee. — 1. Any vehicle owner may apply for “God Bless America” license plates for any motor vehicle the person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight. Upon making a ten dollar contribution to the World War I memorial trust fund the vehicle owner may apply for the “God Bless America” plate. If the contribution is made directly to the Missouri veterans’ commission they shall issue the individual making the contribution a receipt, verifying the contribution, that may be used to apply for the “God Bless America” license plate. If the contribution is made directly to the director of revenue pursuant to section 301.3031, the director shall note the contribution and the owner may then apply for the “God Bless America” plate. The applicant for such plate must pay a fifteen dollar fee in addition to the regular registration fees and present any other documentation required by law for each set of “God Bless America” plates issued pursuant to this section. Notwithstanding the provisions of section 301.144, no additional fee shall be charged for the personalization of license plates issued pursuant to this section. The “God Bless America” plate shall bear the emblem of the American flag in a form prescribed by the director of revenue and shall have the words “GOD BLESS AMERICA” in place of the words “SHOW-ME-STATE”. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130.

2. The director of revenue may promulgate rules and regulations for the administration of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2002, shall be invalid and void.

(L. 2002 H.B. 1093, et al. merged with S.B. 960, A.L. 2015 S.B. 254, A.L. 2016 H.B. 2380)



Section 301.3098 Kingdom of Calontir special license plate, application, fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3098. Kingdom of Calontir special license plate, application, fee. — 1. Any member of the Kingdom of Calontir may receive special license plates as prescribed by this section, for any motor vehicle such person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight, after an annual payment of an emblem-use authorization fee to the Kingdom of Calontir, a subdivision of the Society for Creative Anachronism, of which the person is a member. The Kingdom of Calontir hereby authorizes the use of its official emblem to be affixed on multiyear personalized license plates as provided in this section. Any contribution to the Kingdom of Calontir derived from this section, except reasonable administrative costs, shall be used solely for the purposes of the Kingdom of Calontir. Any member of the Kingdom of Calontir may annually apply for the use of the emblem.

2. Upon annual application and payment of a twenty-five dollar emblem-use contribution to the Kingdom of Calontir, the organization shall issue to the vehicle owner, without further charge, an emblem-use authorization statement, which shall be presented by the owner to the department of revenue at the time of registration of a motor vehicle. Upon presentation of the annual statement, payment of a fifteen dollar fee in addition to the registration fee and documents which may be required by law, the department of revenue shall issue to the vehicle owner a personalized license plate which shall bear the emblem of the Kingdom of Calontir and shall bear the words “KINGDOM OF CALONTIR” in place of the words “SHOW-ME STATE”. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130. Notwithstanding the provisions of section 301.144, no additional fee shall be charged for the personalization of license plates pursuant to this section.

3. A vehicle owner, who was previously issued a plate with the Society for Creative Anachronism emblem authorized by this section but who does not provide an emblem-use authorization statement at a subsequent time of registration, shall be issued a new plate which does not bear the Society for Creative Anachronism emblem, as otherwise provided by law. The director of revenue shall make necessary rules and regulations for the administration of this section, and shall design all necessary forms required by this section. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

(L. 2002 H.B. 1093, et al. merged with S.B. 1241, et al., A.L. 2004 S.B. 1233, et al., A.L. 2016 H.B. 2380)



Section 301.3099 Missouri Civil War Reenactors Association special license plate, application, fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3099. Missouri Civil War Reenactors Association special license plate, application, fee. — 1. Any member of the Missouri Civil War Reenactors Association may receive special license plates as prescribed by this section, for any motor vehicle such person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight, after an annual payment of an emblem-use authorization fee to the Missouri Civil War Reenactors Association of which the person is a member. The Missouri Civil War Reenactors Association hereby authorizes the use of its official emblem to be affixed on multiyear personalized license plates as provided in this section. Any contribution to the Missouri Civil War Reenactors Association derived from this section, except reasonable administrative costs, shall be used solely for the purposes of the Missouri Civil War Reenactors Association. Any member of the Missouri Civil War Reenactors Association may annually apply for the use of the emblem.

2. Upon annual application and payment of a twenty-five dollar emblem-use contribution to the Missouri Civil War Reenactors Association, the organization shall issue to the vehicle owner, without further charge, an emblem-use authorization statement, which shall be presented by the owner to the department of revenue at the time of registration of a motor vehicle. Upon presentation of the annual statement, payment of a fifteen dollar fee in addition to the registration fee and documents which may be required by law, the department of revenue shall issue to the vehicle owner a personalized license plate which shall bear the emblem of the Missouri Civil War Reenactors Association. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130. Notwithstanding the provisions of section 301.144, no additional fee shall be charged for the personalization of license plates pursuant to this section.

3. A vehicle owner, who was previously issued a plate with the Missouri Civil War Reenactors Association emblem authorized by this section but who does not provide an emblem-use authorization statement at a subsequent time of registration, shall be issued a new plate which does not bear the Missouri Civil War Reenactors Association emblem, as otherwise provided by law. The director of revenue shall make necessary rules and regulations for the administration of this section, and shall design all necessary forms required by this section. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

(L. 2002 H.B. 1093, et al. merged with S.B. 1241, et al., A.L. 2016 H.B. 2380)



Section 301.3101 Missouri-Kansas-Nebraska Conference of Teamsters special license plate, application, fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3101. Missouri-Kansas-Nebraska Conference of Teamsters special license plate, application, fee. — 1. Any member of the Missouri-Kansas-Nebraska Conference of Teamsters may receive special license plates as prescribed by this section, for any motor vehicle such person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight, after an annual payment of an emblem-use authorization fee to the Missouri-Kansas-Nebraska Conference of Teamsters of which the person is a member. The Missouri-Kansas-Nebraska Conference of Teamsters hereby authorizes the use of its official emblem to be affixed on multiyear personalized license plates as provided in this section. Any contribution to the Missouri-Kansas-Nebraska Conference of Teamsters derived from this section, except reasonable administrative costs, shall be used solely for the purposes of the Missouri-Kansas-Nebraska Conference of Teamsters. Any member of the Missouri-Kansas-Nebraska Conference of Teamsters may annually apply for the use of the emblem.

2. Upon annual application and payment of a twenty-five dollar emblem-use contribution to the Missouri-Kansas-Nebraska Conference of Teamsters, the organization shall issue to the vehicle owner, without further charge, an emblem-use authorization statement, which shall be presented by the owner to the department of revenue at the time of registration of a motor vehicle. Upon presentation of the annual statement, payment of a fifteen dollar fee in addition to the registration fee and documents which may be required by law, the department of revenue shall issue to the vehicle owner a personalized license plate which shall bear the emblem of the Missouri-Kansas-Nebraska Conference of Teamsters and the words “MKN Conference of Teamsters” in place of the words “SHOW-ME STATE”. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130. Notwithstanding the provisions of section 301.144, no additional fee shall be charged for the personalization of license plates pursuant to this section.

3. A vehicle owner, who was previously issued a plate with the Missouri-Kansas-Nebraska Conference of Teamsters emblem authorized by this section but who does not provide an emblem-use authorization statement at a subsequent time of registration, shall be issued a new plate which does not bear the Missouri-Kansas-Nebraska Conference of Teamsters emblem, as otherwise provided by law. The director of revenue shall make necessary rules and regulations for the administration of this section, and shall design all necessary forms required by this section. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

(L. 2002 H.B. 1093, et al., A.L. 2016 H.B. 2380)



Section 301.3102 St. Louis College of Pharmacy special license plate, application, fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3102. St. Louis College of Pharmacy special license plate, application, fee. — 1. Any vehicle owner who has obtained an annual emblem-use authorization statement from the St. Louis College of Pharmacy may, subject to the registration fees provided in section 301.055, apply for St. Louis College of Pharmacy license plates for any motor vehicle such person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight. The St. Louis College of Pharmacy hereby authorizes the use of its official emblem to be affixed on multiyear license plates as provided in this section. Any vehicle owner may annually apply for the use of the emblem. Any contribution to the St. Louis College of Pharmacy derived from this section, except reasonable administrative costs, shall be used solely for the purposes of the St. Louis College of Pharmacy.

2. Upon annual application and payment of a twenty-five dollar emblem-use contribution to the St. Louis College of Pharmacy, the St. Louis College of Pharmacy shall issue to the vehicle owner, without further charge, an emblem-use authorization statement, which shall be presented by the vehicle owner to the department of revenue at the time of registration of a motor vehicle. Upon presentation of the annual statement and payment of a fifteen dollar fee in addition to the regular registration fees and presentation of other documents which may be required by law, the department of revenue shall issue a license plate to the vehicle owner, which shall bear the emblem of the St. Louis College of Pharmacy in a form prescribed by the director, shall bear six letters or numbers and shall bear the words “ST. LOUIS COLLEGE OF PHARMACY” in place of the words “SHOW-ME STATE”. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130. Notwithstanding the provisions of section 301.144, no additional fee shall be charged for the personalization of license plates pursuant to this section. A fee for the issuance of personalized license plates pursuant to section 301.144 shall not be required for plates issued pursuant to this section.

3. A vehicle owner, who was previously issued a plate with the St. Louis College of Pharmacy emblem authorized by this section but who does not provide an emblem-use authorization statement at a subsequent time of registration, shall be issued a new plate which does not bear the St. Louis College of Pharmacy emblem, as otherwise provided by law. The director of revenue may promulgate rules and regulations for the administration of this section. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

(L. 2002 H.B. 1093, et al. merged with S.B. 966 § 301.3042, A.L. 2016 H.B. 2380)



Section 301.3103 Fraternal Order of Police special license plate, application, fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3103. Fraternal Order of Police special license plate, application, fee. — 1. Any member of the fraternal order of police of the state of Missouri may receive special license plates as prescribed by this section for any motor vehicle such person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight, after an annual payment of an emblem-use authorization fee to the fraternal order of police of the state of Missouri. The fraternal order of police of the state of Missouri hereby authorizes the use of its official emblem to be affixed on multiyear personalized license plates as provided in this section. Any contribution to the fraternal order of police of the state of Missouri derived from this section, except reasonable administrative costs, shall be used solely for the purposes of the fraternal order of police of the state of Missouri. Any member of the fraternal order of police of the state of Missouri may annually apply for the use of the emblem.

2. Upon annual application and payment of a twenty-five dollar emblem-use contribution to the fraternal order of police of the state of Missouri, the fraternal order of police of the state of Missouri shall issue to the vehicle owner, without further charge, an emblem-use authorization statement, which shall be presented by the owner to the department of revenue at the time of registration of a motor vehicle. Upon presentation of the annual statement, payment of a fifteen dollar fee in addition to the registration fee and documents which may be required by law, the department of revenue shall issue to the vehicle owner a personalized license plate which shall bear the emblem of the fraternal order of police of the state of Missouri. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130. Notwithstanding the provisions of section 301.144, no additional fee shall be charged for the personalization of license plates pursuant to this section.

3. A vehicle owner who was previously issued a plate with the fraternal order of police of the state of Missouri emblem authorized by this section but who does not provide an emblem-use authorization statement at a subsequent time of registration shall be issued a new plate which does not bear the fraternal order of police of the state of Missouri emblem, as otherwise provided by law. The director of revenue shall make necessary rules and regulations for the administration of this section, and shall design all necessary forms required by this section. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

(L. 2002 H.B. 1093, et al., A.L. 2016 H.B. 2380)



Section 301.3105 Veterans of Foreign Wars special license plates, application, fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3105. Veterans of Foreign Wars special license plates, application, fee. — 1. Any member of the Veterans of Foreign Wars may receive special license plates as prescribed by this section, for any motor vehicle such person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight, after an annual payment of an emblem-use authorization fee to the Department of Missouri, Veterans of Foreign Wars of which the person is a member. The Veterans of Foreign Wars hereby authorizes the use of its official emblem to be affixed on multiyear personalized license plates as provided in this section. Any contribution to the Veterans of Foreign Wars derived from this section, except reasonable administrative costs, shall be used solely for the purposes of the Department of Missouri, Veterans of Foreign Wars. Any member of the Veterans of Foreign Wars may annually apply for the use of the emblem.

2. Upon annual application and payment of a twenty-five dollar emblem-use contribution to the Department of Missouri, Veterans of Foreign Wars, the organization shall issue to the vehicle owner, without further charge, an emblem-use authorization statement, which shall be presented by the owner to the department of revenue at the time of registration of a motor vehicle. Upon presentation of the annual statement, payment of a fifteen dollar fee in addition to the registration fee and documents which may be required by law, the department of revenue shall issue to the vehicle owner a personalized license plate which shall bear the emblem of the Veterans of Foreign Wars. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130. Notwithstanding the provisions of section 301.144, no additional fee shall be charged for the personalization of license plates pursuant to this section.

3. A vehicle owner, who was previously issued a plate with the Veterans of Foreign Wars emblem authorized by this section but who does not provide an emblem-use authorization statement at a subsequent time of registration, shall be issued a new plate which does not bear the Veterans of Foreign Wars emblem, as otherwise provided by law. The director of revenue shall make necessary rules and regulations for the administration of this section, and shall design all necessary forms required by this section. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

(L. 2002 H.B. 1205, et al., A.L. 2016 H.B. 2380)



Section 301.3106 Former Missouri legislator special license plate, application, fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3106. Former Missouri legislator special license plate, application, fee. — 1. Any individual who is a former legislator of the Missouri general assembly may receive special license plates as prescribed by this section, for any motor vehicle such person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight. Any individual who is a former legislator of the Missouri general assembly may annually apply for such license plates.

2. Upon presentation of the appropriate proof of eligibility as determined by the director and annual payment of a fifteen dollar fee in addition to the registration fee, and other documents which may be required by law, the department of revenue shall issue to the vehicle owner a personalized license plate which shall bear an appropriate emblem to be determined by the director, with the words “FORMER MISSOURI LEGISLATOR” in place of the words “SHOW-ME STATE”. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130. Notwithstanding the provisions of section 301.144, no additional fee shall be charged for the personalization of license plates pursuant to this section.

3. No more than two sets of license plates shall be issued pursuant to this section to a qualified applicant. License plates issued pursuant to this section shall not be transferable to any other person except that any registered co-owner of the motor vehicle shall be entitled to operate the motor vehicle with such plates for the duration of the year licensed in the event of the death of the qualified person. The director of revenue shall make necessary rules and regulations for the administration of this section, and shall design all necessary forms required by this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2004, shall be invalid and void.

(L. 2004 S.B. 1233, et al., A.L. 2016 H.B. 2380)



Section 301.3107 Missouri Task Force One special license plate, application, fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3107. Missouri Task Force One special license plate, application, fee. — 1. Any member of Missouri Task Force One may receive special license plates as prescribed by this section for any motor vehicle such person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight. Any member of Missouri Task Force One may annually apply for such license plates.

2. Upon presentation of the appropriate proof of eligibility as determined by the director and annual payment of a fifteen dollar fee in addition to the registration fee, and other documents which may be required by law, the department of revenue shall issue to the vehicle owner a personalized license plate which shall bear an appropriate configuration to be determined by the director, with the words “MISSOURI TASK FORCE ONE” in place of the words “SHOW-ME STATE”. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130. Notwithstanding the provisions of section 301.144, no additional fee shall be charged for the personalization of license plates pursuant to this section.

3. No more than one set of license plates shall be issued pursuant to this section to a qualified applicant. License plates issued pursuant to this section shall not be transferable to any other person except that any registered co-owner of the motor vehicle shall be entitled to operate the motor vehicle with such plates for the duration of the year licensed in the event of the death of the qualified person. The director of revenue shall make necessary rules and regulations for the administration of this section, and shall design all necessary forms required by this section. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

(L. 2002 H.B. 1205, et al., A.L. 2016 H.B. 2380)



Section 301.3109 Certain Greek organizations special license plates, application, fee (Kappa Alpha Psi, Iota Phi Theta, Sigma Gamma Rho, Alpha Phi Alpha, Alpha Kappa Alpha, Zeta Phi Beta, Phi Beta Sigma).

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3109. Certain Greek organizations special license plates, application, fee (Kappa Alpha Psi, Iota Phi Theta, Sigma Gamma Rho, Alpha Phi Alpha, Alpha Kappa Alpha, Zeta Phi Beta, Phi Beta Sigma). — 1. Any current member or alumnus of the Kappa Alpha Psi, Iota Phi Theta, Sigma Gamma Rho, Alpha Phi Alpha, Alpha Kappa Alpha, Zeta Phi Beta, and Phi Beta Sigma Greek organizations at any college or university within this state may apply for special motor vehicle license plates for any motor vehicle such person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight, after an annual payment of an emblem-use authorization fee to the appropriate organization. Kappa Alpha Psi, Iota Phi Theta, Sigma Gamma Rho, Alpha Phi Alpha, Alpha Kappa Alpha, Zeta Phi Beta, and Phi Beta Sigma hereby authorize the use of their official emblem to be affixed on multiyear personalized license plates as provided in this section. Any contribution to Kappa Alpha Psi, Iota Phi Theta, Sigma Gamma Rho, Alpha Phi Alpha, Alpha Kappa Alpha, Zeta Phi Beta, or Phi Beta Sigma derived from this section, except reasonable administrative costs, shall be used solely for the purposes of those organizations. Any member of Kappa Alpha Psi, Iota Phi Theta, Sigma Gamma Rho, Alpha Phi Alpha, Alpha Kappa Alpha, Zeta Phi Beta, and Phi Beta Sigma may annually apply for the use of the organization’s emblem.

2. Upon annual application and payment of a twenty-five dollar emblem-use contribution to Kappa Alpha Psi, Iota Phi Theta, Sigma Gamma Rho, Alpha Phi Alpha, Alpha Kappa Alpha, Zeta Phi Beta, or Phi Beta Sigma the organization shall issue to the vehicle owner, without further charge, an emblem-use authorization statement, which shall be presented by the owner to the department of revenue at the time of registration of a motor vehicle. Upon presentation of the annual statement, payment of a fifteen dollar fee in addition to the registration fee and documents which may be required by law, the department of revenue shall issue to the vehicle owner a personalized license plate which shall bear the emblem of Kappa Alpha Psi, Iota Phi Theta, Sigma Gamma Rho, Alpha Phi Alpha, Alpha Kappa Alpha, Zeta Phi Beta, or Phi Beta Sigma. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130. Notwithstanding the provisions of section 301.144, no additional fee shall be charged for the personalization of license plates pursuant to this section.

3. A vehicle owner, who was previously issued a plate with the Kappa Alpha Psi, Iota Phi Theta, Sigma Gamma Rho, Alpha Phi Alpha, Alpha Kappa Alpha, Zeta Phi Beta, or Phi Beta Sigma emblem authorized by this section but who does not provide an emblem-use authorization statement at a subsequent time of registration, shall be issued a new plate which does not bear the Kappa Alpha Psi, Iota Phi Theta, Sigma Gamma Rho, Alpha Phi Alpha, Alpha Kappa Alpha, Zeta Phi Beta, or Phi Beta Sigma emblem, as otherwise provided by law. The director of revenue shall make necessary rules and regulations for the administration of this section, and shall design all necessary forms required by this section. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

(L. 2002 H.B. 1093, et al., A.L. 2016 H.B. 2380)



Section 301.3115 Air medal award special license plate, application, fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3115. Air medal award special license plate, application, fee. — 1. Any person who has been awarded the military service award known as the “Air Medal” may apply for Air Medal motor vehicle license plates for any motor vehicle such person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight.

2. Any such person shall make application for the Air Medal license plates on a form provided by the director of revenue and furnish such proof as a recipient of the Air Medal as the director may require. The director shall then issue license plates bearing letters or numbers or a combination thereof as determined by the director with the words “AIR MEDAL” in place of the words “SHOW-ME STATE”. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130. Such plates shall also bear an image of the Air Medal.

3. There shall be a fifteen dollar fee in addition to the regular registration fees charged for each set of Air Medal license plates issued pursuant to this section. A fee for the issuance of personalized license plates pursuant to section 301.144 shall not be required for plates issued pursuant to this section. There shall be no limit on the number of license plates any person qualified pursuant to this section may obtain so long as each set of license plates issued pursuant to this section is issued for vehicles owned solely or jointly by such person. License plates issued pursuant to the provisions of this section shall not be transferable to any other person except that any registered co-owner of the motor vehicle shall be entitled to operate the motor vehicle with such plates for the duration of the year licensed in the event of the death of the qualified person.

(L. 2002 S.B. 960, A.L. 2016 H.B. 2380)



Section 301.3116 Operation Noble Eagle special license plate, application, fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3116. Operation Noble Eagle special license plate, application, fee. — Any person who is serving or has served in any branch of the United States military, including the reserves or National Guard, during any part of Operation Noble Eagle and has not been dishonorably discharged may receive special motor vehicle license plates for any motor vehicle such person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight. Any such person shall make application for the special license plates on a form provided by the director of revenue and furnish such proof of service during Operation Noble Eagle or proof of status as an honorably discharged veteran as the director may require. Upon presentation of the proof of eligibility and annual payment of the fee required for personalized license plates prescribed by section 301.144, and other fees and documents which may be required by law, the director shall then issue license plates bearing letters or numbers or a combination thereof as determined by the advisory committee established in section 301.129*, with the words “OPERATION NOBLE EAGLE” in place of the words “SHOW-ME STATE”. Such plates shall also bear an image of the American flag. The plates shall be clearly visible at night and shall be aesthetically attractive, as prescribed by section 301.130. There shall be no limit on the number of license plates any person qualified under this section may obtain so long as each set of license plates issued under this section is issued for vehicles owned solely or jointly by such person. License plates issued pursuant to this section shall not be transferable to any other person except that any registered co-owner of the motor vehicle may operate the motor vehicle for the duration of the year licensed in the event of the death of the qualified person.

(L. 2002 H.B. 1205, et al. merged with S.B. 957, A.L. 2006 H.B. 1382 & 1158, A.L. 2016 H.B. 2380)

*Section 301.129 was repealed by H.B. 1298 Revision, 2014.



Section 301.3117 Jefferson National Parks Association special license plate, application, fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3117. Jefferson National Parks Association special license plate, application, fee. — 1. Any member of Jefferson National Parks Association may receive special license plates as prescribed by this section for any motor vehicle such person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight, after an annual payment of an emblem-use authorization fee to Jefferson National Parks Association of which the person is a member. Jefferson National Parks Association hereby authorizes the use of its official emblem to be affixed on multiyear personalized license plates as provided in this section. Any contribution to Jefferson National Parks Association derived from this section, except reasonable administrative costs, shall be used solely for the purposes of Jefferson National Parks Association. Any member of Jefferson National Parks Association may annually apply for the use of the emblem.

2. Upon annual application and payment of a twenty-five dollar emblem-use contribution to Jefferson National Parks Association, the organization shall issue to the vehicle owner, without further charge, an emblem-use authorization statement, which shall be presented by the owner to the department of revenue at the time of registration of a motor vehicle. Upon presentation of the annual statement, payment of a fifteen dollar fee in addition to the registration fee, and documents which may be required by law, the department of revenue shall issue to the vehicle owner a personalized license plate which shall bear the emblem of the Jefferson National Parks Association and shall have the words “JEFFERSON NATIONAL PARKS ASSOCIATION” in place of the words “SHOW-ME STATE”. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130. Notwithstanding the provisions of section 301.144, no additional fee shall be charged for the personalization of license plates pursuant to this section.

3. A vehicle owner, who was previously issued a plate with the Jefferson National Parks Association emblem authorized by this section but who does not provide an emblem-use authorization statement at a subsequent time of registration, shall be issued a new plate which does not bear the Jefferson National Parks Association emblem, as otherwise provided by law. The director of revenue shall make necessary rules and regulations for the administration of this section, and shall design all necessary forms required by this section. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

(L. 2002 H.B. 1093, et al., A.L. 2016 H.B. 2380)



Section 301.3118 Missouri Elks Association special license plate, application, fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3118. Missouri Elks Association special license plate, application, fee. — 1. Any member of Missouri Elks Association may receive special license plates as prescribed by this section, for any motor vehicle such person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight, after an annual payment of an emblem-use authorization fee to Missouri Elks Association of which the person is a member. Missouri Elks Association hereby authorizes the use of its official emblem to be affixed on multiyear personalized license plates as provided in this section. Any contribution to Missouri Elks Association derived from this section, except reasonable administrative costs, shall be used solely for the purposes of Missouri Elks Association. Any member of Missouri Elks Association may annually apply for the use of the emblem.

2. Upon annual application and payment of a fifteen dollar emblem-use contribution to Missouri Elks Association, the organization shall issue to the vehicle owner, without further charge, an emblem-use authorization statement, which shall be presented by the owner to the department of revenue at the time of registration of a motor vehicle. Upon presentation of the annual statement, payment of a fifteen dollar fee in addition to the registration fee and documents which may be required by law, the department of revenue shall issue to the vehicle owner a personalized license plate which shall bear the emblem of Missouri Elks Association. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130.

3. A vehicle owner, who was previously issued a plate with the Missouri Elks Association emblem authorized by this section but who does not provide an emblem-use authorization statement at a subsequent time of registration, shall be issued a new plate which does not bear the Missouri Elks Association emblem, as otherwise provided by law. The director of revenue shall make necessary rules and regulations for the administration of this section, and shall design all necessary forms required by this section. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

(L. 2002 H.B. 1093, et al., A.L. 2016 H.B. 2380)



Section 301.3119 Missouri Travel Council special license plate, application, fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3119. Missouri Travel Council special license plate, application, fee. — 1. Any individual may receive special license plates as prescribed by this section, for any motor vehicle such person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight, after an annual payment of an emblem-use authorization fee to Missouri Travel Council. Missouri Travel Council hereby authorizes the use of its official emblem to be affixed on multiyear personalized license plates as provided in this section. Any contribution to Missouri Travel Council derived from this section, except reasonable administrative costs, shall be used solely for the purposes of Missouri Travel Council. Any member of Missouri Travel Council may annually apply for the use of the emblem.

2. Upon annual application and payment of a twenty-five dollar emblem-use contribution to Missouri Travel Council, the organization shall issue to the vehicle owner, without further charge, an emblem-use authorization statement, which shall be presented by the owner to the department of revenue at the time of registration of a motor vehicle. Upon presentation of the annual statement, payment of a fifteen dollar fee in addition to the registration fee and documents which may be required by law, the department of revenue shall issue to the vehicle owner a personalized license plate which shall bear the emblem of Missouri Travel Council. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130. Notwithstanding the provisions of section 301.144, no additional fee shall be charged for the personalization of license plates pursuant to this section.

3. A vehicle owner, who was previously issued a plate with the Missouri Travel Council emblem authorized by this section but who does not provide an emblem-use authorization statement at a subsequent time of registration, shall be issued a new plate which does not bear the Missouri Travel Council emblem, as otherwise provided by law. The director of revenue shall make necessary rules and regulations for the administration of this section, and shall design all necessary forms required by this section. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

(L. 2002 H.B. 1093, et al., A.L. 2016 H.B. 2380)



Section 301.3121 Spouse of military members may be issued special license plates, procedure.

Effective 28 Aug 2002

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3121. Spouse of military members may be issued special license plates, procedure. — 1. Notwithstanding the provisions of any other section to the contrary, any surviving spouse who was married to an individual who would have been eligible to own any of the various special military license plates provided for in section 301.448, and who has not remarried, shall be allowed to obtain such special license plates. The surviving spouse shall make application, provide necessary documentation of the individual's military service, and pay such fees as are otherwise required by section 301.448, for issuance of the special military plates. Such plates must be renewed as otherwise required by law. The surviving spouse may renew such plates unless such spouse remarries. License plates issued pursuant to this section shall not be transferable to any other person.

2. The director of the department of revenue shall have the authority to promulgate any rules and regulations necessary for the administration of this section. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to chapter 536.

(L. 2002 H.B. 1205, et al. § 301.450)



Section 301.3122 Friends of Kids with Cancer special license plates, application, fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3122. Friends of Kids with Cancer special license plates, application, fee. — 1. Any person may receive special license plates as prescribed by this section, for any motor vehicle such person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight, after an annual contribution of an emblem-use authorization fee to the Friends of Kids with Cancer. The Friends of Kids with Cancer hereby authorizes the use of its official emblem to be affixed on multiyear personalized license plates as provided in this section. Any person may annually apply for the use of the emblem.

2. Upon annual application and payment of a twenty-five dollar emblem-use contribution to the Friends of Kids with Cancer, the organization shall issue to the vehicle owner, without further charge, an emblem-use authorization statement, which shall be presented by the owner to the department of revenue at the time of registration of a motor vehicle. Upon presentation of the annual statement, payment of a fifteen dollar fee in addition to the registration fee and documents which may be required by law, the department of revenue shall issue to the vehicle owner a personalized license plate which shall bear the emblem of the Friends of Kids with Cancer and shall bear the words “FRIENDS OF KIDS WITH CANCER” in place of the words “SHOW-ME STATE”. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130. Notwithstanding the provisions of section 301.144, no additional fee shall be charged for the personalization of license plates pursuant to this section.

3. A vehicle owner, who was previously issued a plate with the Friends of Kids with Cancer emblem authorized by this section but who does not provide an emblem-use authorization statement at a subsequent time of registration, shall be issued a new plate which does not bear the Friends of Kids with Cancer emblem, as otherwise provided by law.

4. The director of revenue shall make necessary rules and regulations for the administration of this section, and shall design all necessary forms required by this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2004, shall be invalid and void.

(L. 2004 S.B. 1233, et al., A.L. 2016 H.B. 2380)



Section 301.3123 Fight Terrorism special license plates, application, contribution requirement — fee — rules authorized.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3123. Fight Terrorism special license plates, application, contribution requirement — fee — rules authorized. — 1. Any vehicle owner may apply for “FIGHT TERRORISM” license plates for any motor vehicle the person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight. Upon making an annual twenty-five dollar contribution to the antiterrorism fund established pursuant to section 41.033, the vehicle owner may apply for the “FIGHT TERRORISM” plate. If the contribution is made directly to the Missouri office of homeland security it shall issue the individual making the contribution a receipt, verifying the contribution, that may be used to apply for the “FIGHT TERRORISM” license plate. If the contribution is made directly to the director of revenue pursuant to section 301.3031, the director shall note the contribution and the owner may then apply for the “FIGHT TERRORISM” plate. The applicant for such plate must pay a fifteen dollar fee in addition to the regular registration fees and present any other documentation required by law for each set of “FIGHT TERRORISM” plates issued pursuant to this section. Notwithstanding the provisions of section 301.144, no additional fee shall be charged for the personalization of license plates issued pursuant to this section. The “FIGHT TERRORISM” plate shall bear an emblem prescribed by the director of revenue and shall have the words “FIGHT TERRORISM” in place of the words “SHOW-ME STATE”. The insignia shall be affixed on multiyear personalized license plates within the plate area prescribed by the director of revenue. Such license plates shall be made with fully reflective material with a common color scheme and design of the standard license plate, shall be clearly visible at night, shall have a reflective white background in the area of the plate configuration, and shall be aesthetically attractive, as prescribed by section 301.130.

2. A vehicle owner, who was previously issued a “FIGHT TERRORISM” license plate authorized by this section but who does not provide proof of the annual contribution at a subsequent time of registration, shall be issued a new plate which does not bear the emblem or motto “FIGHT TERRORISM”, as otherwise provided by law.

3. The director of revenue may promulgate rules and regulations for the administration of this section, and shall design all necessary forms required by this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2003, shall be invalid and void.

(L. 2003 S.B. 4, A.L. 2016 H.B. 2380)



Section 301.3124 Special Olympics Missouri special license plates, application, fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3124. Special Olympics Missouri special license plates, application, fee. — 1. Any person may receive special license plates as prescribed by this section for any motor vehicle such person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight, after an annual payment of an emblem-use authorization fee to Special Olympics Missouri. Special Olympics Missouri hereby authorizes the use of its official emblem to be affixed on multiyear personalized license plates as provided in this section.

2. Upon annual application and payment of a twenty-five dollar emblem-use authorization fee to Special Olympics Missouri, that organization shall issue to the vehicle owner, without further charge, an emblem-use authorization statement, which shall be presented by the owner to the department of revenue at the time of registration of a motor vehicle. Upon presentation of the annual statement, payment of a fifteen dollar fee in addition to the registration fee and documents which may be required by law, the department of revenue shall issue to the vehicle owner a personalized license plate which shall bear an emblem approved by Special Olympics Missouri and the director of the department of revenue and shall have the words “SPECIAL OLYMPICS MISSOURI” in place of the words “SHOW-ME STATE”. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130. Notwithstanding the provisions of section 301.144, no additional fee shall be charged for the personalization of license plates issued pursuant to this section.

3. A vehicle owner, who was previously issued a plate with the Special Olympics Missouri emblem authorized by this section but who does not provide an emblem-use authorization statement at a subsequent time of registration, shall be issued a new plate which does not bear the Special Olympics Missouri emblem, as otherwise provided by law. The director of revenue shall make necessary rules and regulations for the administration of this section, and shall design all necessary forms required by this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2004, shall be invalid and void.

(L. 2004 S.B. 1233, et al., A.L. 2016 H.B. 2380)



Section 301.3125 Be An Organ Donor special license plates, application, fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3125. Be An Organ Donor special license plates, application, fee. — 1. Any vehicle owner may apply for “Be An Organ Donor” special personalized license plates for any motor vehicle the person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight. Upon making a twenty-five dollar annual contribution to the organ donor program fund, established pursuant to section 194.297, the vehicle owner may apply for the “Be An Organ Donor” plate. If the contribution is made directly to the state treasurer, the state treasurer shall issue the individual making the contribution a receipt, verifying the contribution, that may be used to apply for the “Be An Organ Donor” license plate. If the contribution is made directly to the director of revenue, the director shall note the contribution and the owner may then apply for the “Be An Organ Donor” plate. The applicant for such plate must pay a fifteen dollar fee in addition to the regular registration fees and present any other documentation required by law for each set of “Be An Organ Donor” plates issued pursuant to this section. Notwithstanding the provisions of section 301.144, no additional fee shall be charged for the personalization of license plates issued pursuant to this section.

2. The “Be An Organ Donor” plate shall have the words “BE AN ORGAN DONOR” in place of the words “SHOW-ME STATE”. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130.

3. These plates shall be designed by the director, in consultation with the organ donation advisory committee, established pursuant to section 194.300, to educate the public about the urgent need for organ donation and the life saving benefits of organ transplants.

4. A vehicle owner, who was previously issued a plate with the words “BE AN ORGAN DONOR” authorized by this section but who does not present a contribution receipt or make a contribution to the organ donor program fund at a subsequent time of registration, shall be issued a new plate which does not bear the words “BE AN ORGAN DONOR”, as otherwise provided by law.

5. The director of revenue may promulgate rules and regulations for the administration of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2004, shall be invalid and void.

(L. 2004 S.B. 1233, et al., A.L. 2016 H.B. 2380)



Section 301.3126 Fox trotter — state horse special license plates, application, fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3126. Fox trotter — state horse special license plates, application, fee. — 1. Any member of the Missouri Fox Trotting Horse Breed Association may receive special license plates as prescribed by this section, for any motor vehicle such person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight, after an annual payment of an emblem-use authorization fee to the Missouri Fox Trotting Horse Breed Association of which the person is a member. The Missouri Fox Trotting Horse Breed Association hereby authorizes the use of its official emblem to be affixed on multiyear personalized license plates as provided in this section. Any contribution to the Missouri Fox Trotting Horse Breed Association derived from this section, except reasonable administrative costs, shall be used solely for the purposes of the Missouri Fox Trotting Horse Breed Association. Any member of the Missouri Fox Trotting Horse Breed Association may annually apply for the use of the emblem.

2. Upon annual application and payment of a twenty-five dollar emblem-use contribution to the Missouri Fox Trotting Horse Breed Association, the organization shall issue to the vehicle owner, without further charge, an emblem-use authorization statement, which shall be presented by the owner to the department of revenue at the time of registration of a motor vehicle. Upon presentation of the annual statement, payment of a fifteen dollar fee in addition to the registration fee and documents which may be required by law, the department of revenue shall issue to the vehicle owner a personalized license plate which shall bear the emblem of the Missouri Fox Trotting Horse Breed Association and shall bear the words “FOX TROTTER - STATE HORSE” in place of the words “SHOW-ME STATE”. Notwithstanding the provisions of section 301.144, no additional fee shall be charged for the personalization of license plates pursuant to this section. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130.

3. A vehicle owner, who was previously issued a plate with the Missouri Fox Trotting Horse Breed Association emblem authorized by this section but who does not provide an emblem-use authorization statement at a subsequent time of registration, shall be issued a new plate which does not bear the Missouri Fox Trotting Horse Breed Association emblem, as otherwise provided by law. The director of revenue shall make necessary rules and regulations for the administration of this section, and shall design all necessary forms required by this section. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of chapter 536. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2004, shall be invalid and void.

(L. 2004 H.B. 1167 merged with S.B. 1233, et al., A.L. 2016 H.B. 2380)



Section 301.3128 To Protect and Serve special license plates, application, fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3128. To Protect and Serve special license plates, application, fee. — 1. Any person, as defined by subsection 3 of this section, may apply for special license plates for any motor vehicle such person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight. Any person desiring a special license plate as provided by this section shall make an application for the special license plates on a form provided by the director of revenue and furnish proof of eligibility as the director may require.

2. Upon payment of a fifteen dollar fee in addition to the registration fee and other documents which may be required by law, the department of revenue shall issue to the vehicle owner a personalized license plate which shall bear an insignia depicting a yellow rose superimposed over the outline of a badge and shall bear the words “TO PROTECT AND SERVE” in the place of the words “SHOW-ME STATE”. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130. Notwithstanding the provisions of section 301.144, no additional fee shall be charged for the personalization of license plates pursuant to this section.

3. As used in this section the term “person” shall mean:

(1) A person wounded in the line of duty as a peace officer; or

(2) A surviving spouse, parent, brother, sister, or adult child, including an adopted child or stepchild, of a person killed in the line of duty as a peace officer.

4. As used in this section, the term peace officer has the same meaning assigned by section 590.010.

5. The director may consult with any organization which represents the interests of any person, as defined in subsection 3 of this section when formulating the design for the special license plate described in this section.

6. The director of revenue shall make necessary rules and regulations for the administration of this section, and shall design all necessary forms required by this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2004, shall be invalid and void.

(L. 2004 H.B. 1114 merged with S.B. 1233, et al., A.L. 2016 H.B. 2380)



Section 301.3129 Firefighters, special license plates — fee, appearance of plate, application procedure — definition of person eligible for plate — rulemaking authority.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3129. Firefighters, special license plates — fee, appearance of plate, application procedure — definition of person eligible for plate — rulemaking authority. — 1. Any person, as defined by subsection 3 of this section, may apply for special license plates for any motor vehicle such person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight. Any person desiring a special license plate as provided by this section shall make an application for the special license plates on a form provided by the director of revenue and furnish proof of eligibility as the director may require.

2. Upon payment of a fifteen dollar fee in addition to the registration fee and other documents which may be required by law, the department of revenue shall issue to the vehicle owner a personalized license plate which shall bear an insignia designed by the director or the director’s designee and shall bear the words “FIREFIGHTERS MEMORIAL” in place of the words “SHOW-ME STATE”. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130. Notwithstanding the provisions of section 301.144, no additional fee shall be charged for the personalization of license plates pursuant to this section.

3. As used in this section the term “person” shall mean:

(1) A person wounded in the line of duty as a firefighter; or

(2) A surviving spouse, parent, brother, sister, or adult child, including an adopted child or stepchild, of a person killed in the line of duty as a firefighter.

4. The director of revenue shall make necessary rules and regulations for the administration of this section, and shall design all necessary forms required by this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2004, shall be invalid and void.

(L. 2004 H.B. 1114, A.L. 2016 H.B. 2380)



Section 301.3130 Missouri Association of State Troopers Emergency Relief Society, special license plate — emblem authorization — use of contributions, fee, application procedure — rulemaking authority.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3130. Missouri Association of State Troopers Emergency Relief Society, special license plate — emblem authorization — use of contributions, fee, application procedure — rulemaking authority. — 1. Any member of the Missouri Association of State Troopers Emergency Relief Society, after an annual payment of an emblem-use authorization fee to the Missouri Association of State Troopers Emergency Relief Society, may receive special license plates for any motor vehicle the member owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight. The Missouri Association of State Troopers Emergency Relief Society hereby authorizes the use of its official emblem to be affixed on multiyear personalized license plates within the plate area prescribed by the director of revenue as provided in this section. Any contribution to the Missouri Association of State Troopers Emergency Relief Society derived from this section, except reasonable administrative costs, shall be used solely for the purposes of the Missouri Association of State Troopers Emergency Relief Society. Any member of the Missouri Association of State Troopers Emergency Relief Society may annually apply for the use of the emblem.

2. Upon annual application and payment of a twenty-five dollar emblem-use contribution to the Missouri Association of State Troopers Emergency Relief Society, the Missouri Association of State Troopers Emergency Relief Society shall issue to the vehicle owner, without further charge, an emblem-use authorization statement, which shall be presented by the vehicle owner to the director of revenue at the time of registration. Upon presentation of the annual statement and payment of a fifteen dollar fee in addition to the regular registration fees, and presentation of any documents which may be required by law, the director of revenue shall issue to the vehicle owner a special license plate which shall bear the emblem of the Missouri Association of State Troopers Emergency Relief Society and the words “The MASTERS” in place of the words “SHOW-ME STATE”. Such license plates shall be made with fully reflective material with a common color scheme and design of the standard license plate, shall be clearly visible at night, shall have a reflective white background in the area of the plate configuration, and shall be aesthetically attractive, as prescribed by section 301.130. Notwithstanding the provisions of section 301.144, no additional fee shall be charged for the personalization of license plates pursuant to this section.

3. A vehicle owner who was previously issued a plate with the Missouri Association of State Troopers Emergency Relief Society emblem authorized by this section, but who does not provide an emblem-use authorization statement at a subsequent time of registration, shall be issued a new plate which does not bear the Missouri Association of State Troopers Emergency Relief Society emblem, as otherwise provided by law.

4. The director of revenue shall make necessary rules and regulations for the enforcement of this section, and shall design all necessary forms required by this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2004, shall be invalid and void.

(L. 2004 H.B. 1405 merged with S.B. 1233, et al., A.L. 2016 H.B. 2380)



Section 301.3131 Optimist International special license plates, application, fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3131. Optimist International special license plates, application, fee. — 1. Any member of Optimist International may receive special license plates as prescribed by this section, for any motor vehicle such person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight, after an annual payment of an emblem-use authorization fee to Optimist International of which the person is a member. Optimist International hereby authorizes the use of its official emblem to be affixed on multiyear personalized license plates as provided in this section. Any contribution to Optimist International derived from this section, except reasonable administrative costs, shall be used solely for the purposes of Optimist International. Any member of Optimist International may annually apply for the use of the emblem.

2. Upon annual application and payment of a twenty-five dollar emblem-use contribution to Optimist International, the organization shall issue to the vehicle owner, without further charge, an emblem-use authorization statement, which shall be presented by the owner to the department of revenue at the time of registration of a motor vehicle. Upon presentation of the annual statement, payment of a fifteen dollar fee in addition to the registration fee and documents which may be required by law, the department of revenue shall issue to the vehicle owner a personalized license plate which shall bear the emblem of Optimist International and shall have the words “FRIEND OF YOUTH” in place of the words “SHOW-ME STATE”. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130. Notwithstanding the provisions of section 301.144, no additional fee shall be charged for the personalization of license plates pursuant to this section.

3. A vehicle owner, who was previously issued a plate with the Optimist International emblem authorized by this section but who does not provide an emblem-use authorization statement at a subsequent time of registration, shall be issued a new plate which does not bear the Optimist International emblem, as otherwise provided by law. The director of revenue shall make necessary rules and regulations for the administration of this section, and shall design all necessary forms required by this section. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

(L. 2004 S.B. 1233, et al., A.L. 2016 H.B. 2380)



Section 301.3132 Missouri Society of Professional Engineers special license plates, application, fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3132. Missouri Society of Professional Engineers special license plates, application, fee. — 1. Any member of or designated by the Missouri Society of Professional Engineers may receive special license plates as prescribed by this section, for any motor vehicle such person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight, after an annual payment of an emblem-use authorization fee to the Missouri Society of Professional Engineers Educational Foundation. The Missouri Society of Professional Engineers hereby authorizes the use of its official emblem to be affixed on multiyear personalized license plates as provided in this section. Any contribution to the Missouri Society of Professional Engineers Educational Foundation derived from this section, except reasonable administrative costs, shall be used solely for the purposes of the Missouri Society of Professional Engineers Educational Foundation and shall be deposited into the society’s educational fund. Any member of or person designated by the Missouri Society of Professional Engineers may annually apply for the use of the emblem.

2. Upon annual application and annual payment of a twenty-five dollar emblem-use contribution to the Missouri Society of Professional Engineers Educational Foundation, the organization shall issue to the vehicle owner, without further charge, an emblem-use authorization statement, which shall be presented by the owner to the department of revenue at the time of registration of a motor vehicle. Upon presentation of the annual statement, payment of a fifteen dollar fee in addition to the registration fee and documents which may be required by law, the department of revenue shall issue to the vehicle owner a personalized license plate which shall bear the emblem of the Missouri Society of Professional Engineers and the words “MISSOURI SOCIETY OF PROFESSIONAL ENGINEERS” in place of the words “SHOW-ME STATE”. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130. Notwithstanding the provisions of section 301.144, no additional fee shall be added or charged for the personalization of license plates issued pursuant to this section.

3. A vehicle owner, who was previously issued a plate with the Missouri Society of Professional Engineers’ emblem authorized by this section but who does not provide an emblem-use authorization statement at the subsequent time of registration, shall be issued a new plate which does not bear the Missouri Society of Professional Engineers’ emblem, as otherwise provided by law.

4. The director of the department of revenue shall make necessary rules and regulations for the administration of this section, and shall design all necessary forms required by this section. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of chapter 536. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2004, shall be invalid and void.

(L. 2004 H.B. 1449 merged with S.B. 1233, et al., A.L. 2016 H.B. 2380)



Section 301.3133 Lewis and Clark expedition anniversary special license plates, application, fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3133. Lewis and Clark expedition anniversary special license plates, application, fee. — 1. Any vehicle owner, after an annual contribution to the Missouri Travel Council, may receive special license plates commemorating the bicentennial anniversary of the Lewis and Clark expedition for any motor vehicle the member owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight. The Missouri Travel Council, in conjunction with the department of revenue, shall design the Lewis and Clark bicentennial special license plate. The background of the plate shall depict a full-color image, covering the entire plate, and lightened across two-thirds of the area so as not to hinder the readability of the license plate registration number. Such license plates shall be made with fully reflective material, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130.

2. Upon making a twenty-five dollar contribution to the Missouri Travel Council, the motor vehicle owner may apply for the special license plate commemorating the bicentennial anniversary of the Lewis and Clark expedition. If the contribution is made directly to the Missouri Travel Council, the Missouri Travel Council shall issue the individual making the contribution a receipt, verifying the contribution, that may be used to apply for the Lewis and Clark special license plate. If the contribution is made directly to the director of revenue, the director shall note the contribution and the owner may then apply for the Lewis and Clark plate. The applicant for such special license plate must pay a fifteen dollar fee in addition to the regular registration fees and present any other documentation required by law for each set of Lewis and Clark plates issued pursuant to this section. Notwithstanding the provisions of section 301.144, no additional fee shall be charged for the personalization of license plates issued pursuant to this section.

3. The director of revenue may promulgate rules and regulations for the administration of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable, and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2004, shall be invalid and void.

4. A vehicle owner who was previously issued a Lewis and Clark special license plate pursuant to this section, but does not provide a receipt evidencing a contribution to the Missouri Travel Council or make a contribution directly to the department of revenue at a subsequent time of registration, shall be issued a new license plate which does not commemorate the bicentennial anniversary of the Lewis and Clark expedition. The director of revenue shall make necessary rules and regulations for the enforcement of this section, and shall design all necessary forms required by this section.

(L. 2004 S.B. 1233, et al., A.L. 2016 H.B. 2380)



Section 301.3137 Alpha Phi Omega special license plates, application, fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3137. Alpha Phi Omega special license plates, application, fee. — 1. Any current member or alumnus of the Alpha Phi Omega organizations at any college or university within this state may apply for special motor vehicle license plates for any motor vehicle such person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight, after an annual payment of an emblem-use authorization fee to Alpha Phi Omega. Alpha Phi Omega hereby authorizes the use of their official emblem to be affixed on multiyear personalized license plates as provided in this section. Any contribution to Alpha Phi Omega derived from this section, except reasonable administrative costs, shall be used solely for the purposes of that organization. Any member or alumnus of Alpha Phi Omega may annually apply for the use of the organization’s emblem.

2. Upon annual application and payment of a twenty-five dollar emblem-use contribution to Alpha Phi Omega, the organization shall issue to the vehicle owner, without further charge, an emblem-use authorization statement, which shall be presented by the owner to the department of revenue at the time of registration of a motor vehicle. Upon presentation of the annual statement, payment of a fifteen dollar fee in addition to the registration fee and documents which may be required by law, the department of revenue shall issue to the vehicle owner a personalized license plate which shall bear the emblem of Alpha Phi Omega and the words “ALPHA PHI OMEGA” shall replace the words “SHOW-ME STATE”. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130. Notwithstanding the provisions of section 301.144, no additional fee shall be charged for the personalization of license plates pursuant to this section.

3. A vehicle owner, who was previously issued a plate with the Alpha Phi Omega emblem authorized by this section but who does not provide an emblem-use authorization statement at a subsequent time of registration, shall be issued a new plate which does not bear the Alpha Phi Omega emblem, as otherwise provided by law. The director of revenue shall make necessary rules and regulations for the administration of this section, and shall design all necessary forms required by this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2004, shall be invalid and void.

(L. 2004 S.B. 1233, et al., A.L. 2016 H.B. 2380)



Section 301.3139 Boy Scouts of America special license plates, application, fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3139. Boy Scouts of America special license plates, application, fee. — 1. Any Boy Scout of appropriate age as prescribed by law or parent of a Boy Scout may receive special license plates as prescribed by this section, for any motor vehicle such person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight, after an annual payment of an emblem-use authorization fee to the Boy Scouts of America Council of which the person is a member or the parent of a member. The Boy Scouts of America hereby authorizes the use of its official emblem to be affixed on multiyear personalized license plates as provided in this section. Any contribution to the Boy Scouts of America derived from this section, except reasonable administrative costs, shall be used solely for the purposes of the Boy Scouts of America. Any Boy Scout or parent of a Boy Scout may annually apply for the use of the emblem and pay the twenty-five dollar emblem-use authorization fee at any local district council in the state.

2. Upon annual application and payment of a twenty-five dollar emblem-use contribution to the Boy Scouts of America, the organization shall issue to the vehicle owner, without further charge, an emblem-use authorization statement, which shall be presented by the owner to the department of revenue at the time of registration of a motor vehicle. Upon presentation of the annual statement, payment of a fifteen dollar fee in addition to the registration fee and documents which may be required by law, the department of revenue shall issue to the vehicle owner a personalized license plate which shall bear the emblem of the Boy Scouts of America and the words “BOY SCOUTS OF AMERICA” in place of the words “SHOW-ME STATE”. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130. Notwithstanding the provisions of section 301.144, no additional fee shall be charged for the personalization of license plates pursuant to this section.

3. A vehicle owner, who was previously issued a plate with the Boy Scouts of America emblem authorized by this section but who does not provide an emblem-use authorization statement at a subsequent time of registration, shall be issued a new plate which does not bear the Boy Scouts of America emblem, as otherwise provided by law. The director of revenue shall make necessary rules and regulations for the administration of this section, and shall design all necessary forms required by this section. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of chapter 536. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2004, shall be invalid and void.

(L. 2004 H.B. 1317 merged with S.B. 1233, et al., A.L. 2016 H.B. 2380)



Section 301.3141 Some Gave All special license plate — contribution — fee, design — rulemaking authority — exception.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3141. Some Gave All special license plate — contribution — fee, design — rulemaking authority — exception. — 1. Any parent or sibling who has had a member of his or her immediate family die in the line of duty while serving in the U.S. Armed Forces, after making an annual payment described in subsection 2 of this section to the Veterans of Foreign Wars Department of Missouri and paying all applicable registration fees, may receive special license plates for any motor vehicle the person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight. The Veterans of Foreign Wars Department of Missouri, in conjunction with the director of the department of revenue, shall design the special license plate. Any immediate family member of a fallen soldier may apply annually for the use of the emblem.

2. Upon making a twenty-five dollar contribution to the Veterans of Foreign Wars Department of Missouri, the motor vehicle owner may apply for the special license plate described in this section. If the contribution is made directly to the Veterans of Foreign Wars Department of Missouri, the Veterans of Foreign Wars Department of Missouri shall issue the individual making the contribution a receipt, verifying the contribution, that may be used to apply for the special license plate. If the contribution is made directly to the director of revenue, the director shall note the contribution, and the owner then may apply for the special license plate. All contribution fees shall be remitted to the Veterans of Foreign Wars Department of Missouri.

3. Upon presentation of the receipt described in subsection 2 of this section or payment of the twenty-five dollar contribution directly to the department of revenue, payment of a fifteen dollar fee in addition to the regular registration fees, presentation of any documents that may be required by law, and any proof that the applicant’s family member died in the line of duty while serving in the United States Armed Forces as the director may require, the director of revenue shall issue to the vehicle owner a special license plate that shall bear the emblem of a five-pointed star and the words “SOME GAVE ALL” in place of the words “SHOW-ME STATE”. Such license plates shall be made with fully reflective material with a common color scheme and design of the standard license plate, shall be clearly visible at night, shall have a reflective white background in the area of the plate configuration, and shall be aesthetically attractive, as prescribed by section 301.130. Notwithstanding the provisions of section 301.144, no additional fee shall be charged for the personalization of license plates under this section.

4. A vehicle owner who previously was issued a special license plate authorized by this section, but who does not provide a receipt as described under subsection 2 of this section at a subsequent time of registration, shall be issued a new plate that does not bear the emblem described in this section, as otherwise provided by law. The director of revenue shall make necessary rules and regulations for the enforcement of this section and shall design all necessary forms required by this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2006, shall be invalid and void.

5. The provisions of section 301.3150 shall not apply to the specialized license plate created under this section.

(L. 2006 H.B. 1382 & 1158, A.L. 2016 H.B. 2380)



Section 301.3142 Military killed in line of duty special license plates, application by immediate family members, fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3142. Military killed in line of duty special license plates, application by immediate family members, fee. — 1. Any immediate family member, including stepsiblings or stepchildren, who wishes to pay tribute to a member of the United States military who was a resident of this state and who was killed in the line of duty may receive special personalized license plates as prescribed by this section, for any motor vehicle such person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight.

2. Any such person shall make application for the special license plates on a form provided by the director of revenue and furnish such proof of eligibility as the director may require.

3. Upon presentation of such proof of eligibility and payment of the regular registration fees, and presentation of any documents which may be required by law, the director of revenue shall issue to the vehicle owner a special personalized license plate which shall bear the initials of the member of the United States military killed while in the line of duty, a gold star on the left side of the plates, followed by a three-letter description of the relative’s relation to the veteran, provided such license plate configuration is not currently in use, and the words “WE SHALL NOT FORGET” at the bottom of the plate, in a manner prescribed by the director of revenue. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130.

4. Notwithstanding the provisions of section 301.144, no additional fee shall be charged for the personalization of license plates pursuant to this section.

5. There shall be no limit on the number of license plates any person qualified under this section may obtain so long as each set of license plates issued under this section is issued for vehicles owned solely or jointly by such person.

6. License plates issued pursuant to the provisions of this section shall not be transferable to any other person except that any registered co-owner of the motor vehicle shall be entitled to operate the motor vehicle with such plates for the duration of the year licensed in the event of the death of the qualified person.

7. The director shall make all necessary rules and regulations for the administration of this section, and shall design all necessary forms required by this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2004, shall be invalid and void.

(L. 2004 S.B. 1233, et al., A.L. 2014 S.B. 600, A.L. 2016 H.B. 2380)



Section 301.3143 Delta Tau Delta special license plates, application, fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3143. Delta Tau Delta special license plates, application, fee. — 1. Any current member or alumnus of the Delta Tau Delta organization at any college or university within this state may apply for special motor vehicle license plates for any motor vehicle such person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight, after an annual payment of an emblem-use authorization fee to the appropriate organization. Delta Tau Delta hereby authorizes the use of their official emblem to be affixed on multiyear personalized license plates as provided in this section. Any contribution to Delta Tau Delta derived from this section, except reasonable administrative costs, shall be used solely for the purposes of the organization. Any member of Delta Tau Delta may annually apply for the use of the organization’s emblem.

2. Upon annual application and payment of a twenty-five dollar emblem-use contribution to Delta Tau Delta, the organization shall issue to the vehicle owner, without further charge, an emblem-use authorization statement, which shall be presented by the owner to the department of revenue at the time of registration of a motor vehicle. Upon presentation of the annual statement, payment of a fifteen dollar fee in addition to the registration fee, and documents which may be required by law, the department of revenue shall issue to the vehicle owner a personalized license plate which shall bear the emblem of Delta Tau Delta and shall bear the words “DELTA TAU DELTA” in place of the words “SHOW-ME STATE”. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130. Notwithstanding the provisions of section 301.144, no additional fee shall be charged for the personalization of license plates pursuant to this section.

3. A vehicle owner, who was previously issued a plate with the Delta Tau Delta emblem authorized by this section but who does not provide an emblem-use authorization statement at a subsequent time of registration, shall be issued a new plate which does not bear the Delta Tau Delta emblem, as otherwise provided by law. The director of revenue shall make necessary rules and regulations for the administration of this section, and shall design all necessary forms required by this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2004, shall be invalid and void.

(L. 2004 S.B. 1233, et al., A.L. 2016 H.B. 2380)



Section 301.3144 Camp Quality special license plates, application, fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3144. Camp Quality special license plates, application, fee. — 1. Any person may receive special license plates as prescribed by this section, for any motor vehicle such person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight, after an annual contribution of an emblem-use authorization fee to Camp Quality of Missouri. Any contribution given pursuant to this section shall be designated for the sole use of providing scholarships to children with cancer who are residents of the state of Missouri for attendance at any summer camp conducted by Camp Quality in the state of Missouri. Camp Quality of Missouri hereby authorizes the use of its official emblem to be affixed on single-year or multiyear personalized license plates as provided in this section. Any person may annually or biennially apply for the use of the emblem.

2. Upon annual application and payment of a twenty-five dollar emblem-use contribution to Camp Quality of Missouri, that organization shall issue to the vehicle owner, without further charge, an emblem-use authorization statement, which shall be presented by the owner to the department of revenue at the time of registration of a motor vehicle. Upon presentation of the annual or biennial statement, payment of a fifteen dollar fee, in addition to the registration fees, and presentation of other documents which may be required by law, the department of revenue shall issue to the vehicle owner a personalized license plate which shall bear the emblem of Camp Quality of Missouri and shall bear the words “CAMP QUALITY-FUN FOR KIDS WITH CANCER” in the place of the words “SHOW-ME STATE”. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130. Notwithstanding the provisions of section 301.144, no additional fee shall be charged for the personalization of license plates pursuant to this section.

3. A vehicle owner, who was previously issued a plate with the Camp Quality of Missouri emblem authorized by this section but who does not provide an emblem-use authorization statement at a subsequent time of registration, shall be issued a new plate which does not bear the Camp Quality of Missouri emblem, as otherwise provided by law.

4. The director of the department of revenue shall make necessary rules and regulations for the administration of this section, and shall design all necessary forms required by this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2004, shall be invalid and void.

(L. 2004 S.B. 1233, et al., A.L. 2016 H.B. 2380)



Section 301.3145 American Heart Association special license plates, application, fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3145. American Heart Association special license plates, application, fee. — 1. Any supporter of the American Heart Association of appropriate age as prescribed by law may receive special license plates as prescribed by this section, for any motor vehicle such person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight, after an annual payment of an emblem-use authorization fee to the American Heart Association of which the person is a supporter. The American Heart Association hereby authorizes the use of its official emblem red dress icon to be affixed on multiyear personalized license plates as provided in this section. Any contribution to the American Heart Association derived from this section, except reasonable administrative costs, shall be used solely for the purposes of the American Heart Association. Any supporter of the American Heart Association may annually apply for the use of the emblem and pay the twenty-five dollar emblem-use authorization fee at any local district council in the state.

2. Upon annual application and payment of a twenty-five dollar emblem-use contribution to the American Heart Association, the organization shall issue to the vehicle owner, without further charge, an emblem-use authorization statement, which shall be presented by the owner to the department of revenue at the time of registration of a motor vehicle. Upon presentation of the annual statement, payment of a fifteen dollar fee in addition to the registration fee and documents which may be required by law, the department of revenue shall issue to the vehicle owner a personalized license plate which shall bear the emblem of the red dress icon on the left side of the plate and the words “WINNING WOMEN” shall replace the words “SHOW-ME STATE”. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130. Notwithstanding the provisions of section 301.144, no additional fee shall be charged for the personalization of license plates pursuant to this section.

3. A vehicle owner, who was previously issued a plate with the red dress icon emblem authorized by this section but who does not provide an emblem-use authorization statement at a subsequent time of registration, shall be issued a new plate which does not bear the red dress icon emblem, as otherwise provided by law. The director of revenue shall make necessary rules and regulations for the administration of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2004, shall be invalid and void.

(L. 2004 S.B. 1233, et al. § 301.3155, A.L. 2016 H.B. 2380)



Section 301.3146 Search and Rescue special license plates, application, fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3146. Search and Rescue special license plates, application, fee. — 1. Any member of the search and rescue council of Missouri, after an annual payment of an emblem-use authorization fee to the search and rescue council of Missouri, may receive special license plates for any motor vehicle the member owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight. The search and rescue council of Missouri hereby authorizes the use of its official emblem to be affixed on multiyear personalized license plates within the plate area prescribed by the director of revenue and as provided in this section. Any contribution to the search and rescue council of Missouri derived from this section, except reasonable administrative costs, shall be used solely for the purposes of the search and rescue council of Missouri. Any member of the search and rescue council of Missouri may annually apply for the use of the emblem.

2. Upon annual application and payment of a twenty-five dollar emblem-use contribution to the search and rescue council of Missouri, the search and rescue council of Missouri shall issue to the vehicle owner, without further charge, an emblem-use authorization statement, which shall be presented by the vehicle owner to the director of revenue at the time of registration. Upon presentation of the annual statement and payment of a fifteen dollar fee in addition to the regular registration fees, and presentation of any documents which may be required by law, the director of revenue shall issue to the vehicle owner a special license plate which shall bear the emblem of the search and rescue council of Missouri and the words “SEARCH AND RESCUE” in place of the words “SHOW-ME-STATE”. Such license plates shall be made with fully reflective material with a common color scheme and design of the standard license plate, shall be clearly visible at night, shall have a reflective white background in the area of the plate configuration, and shall be aesthetically attractive, as prescribed by section 301.130. Notwithstanding the provisions of section 301.144, no additional fee shall be charged for the personalization of license plates pursuant to this section.

3. A vehicle owner who was previously issued a plate with the search and rescue council of Missouri emblem authorized by this section, but who does not provide an emblem-use authorization statement at a subsequent time of registration, shall be issued a new plate which does not bear the search and rescue council of Missouri emblem, as otherwise provided by law. The director of revenue shall make necessary rules and regulations for the enforcement of this section, and shall design all necessary forms required by this section.

(L. 2004 S.B. 1233, et al., A.L. 2016 H.B. 2380)



Section 301.3147 Theta Chi special license plates, application, fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3147. Theta Chi special license plates, application, fee. — 1. Any current undergraduate or alumnus member of any chapter of Theta Chi Fraternity may apply for special motor vehicle license plates for any motor vehicle such person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight, after an annual contribution of at least twenty-five dollars to the Foundation Chapter of Theta Chi Fraternity, Inc. Theta Chi Fraternity, Inc., hereby authorizes the use of their official emblem to be affixed on multiyear personalized license plates as provided in this section. Any contribution to Theta Chi Fraternity, Inc., derived from this section, except reasonable administrative costs, shall be used solely for the purposes of that organization. Any undergraduate or alumnus member of Theta Chi Fraternity, Inc., may annually apply for the use of the organization’s emblem.

2. Upon annual application and payment of twenty-five dollars to the Foundation Chapter of Theta Chi Fraternity, Inc., the organization shall issue to the vehicle owner, without further charge, an emblem-use authorization statement, which shall be presented by the owner to the department of revenue at the time of registration of a motor vehicle. Upon presentation of the annual statement, payment of a fifteen dollar fee in addition to the registration fee and documents which may be required by law, the department of revenue shall issue to the vehicle owner a personalized license plate which shall bear the emblem of Theta Chi Fraternity, Inc., and shall bear the words “THETA CHI FRATERNITY” in the place of the words “SHOW-ME STATE”. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130. Notwithstanding the provisions of section 301.144, no additional fee shall be charged for personalization of license plates pursuant to this section.

3. A vehicle owner, who was previously issued a plate with the Theta Chi Fraternity, Inc., emblem authorized by this section but who does not provide an emblem-use authorization statement at a subsequent time of registration, shall be issued a new plate which does not bear the Theta Chi Fraternity, Inc., emblem, as otherwise provided by law. The director of revenue shall make necessary rules and regulations for the administration of this section, and shall design all necessary forms required by this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2004, shall be invalid and void.

(L. 2004 S.B. 1233, et al., A.L. 2016 H.B. 2380)



Section 301.3148 Missouri DeMolay, special license plates — emblem authorization — use of contributions, fee, application procedure — new plates issued, when.

Effective 28 Aug 2004

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3148. Missouri DeMolay, special license plates — emblem authorization — use of contributions, fee, application procedure — new plates issued, when. — 1. Any member of Missouri DeMolay may receive special license plates as prescribed in this section after an annual payment of an emblem-use authorization fee to Missouri DeMolay. Missouri DeMolay hereby authorizes the use of its official emblem to be affixed on multiyear personalized license plates as provided in this section. Any contribution to Missouri DeMolay derived from this section, except reasonable administrative costs, shall be used solely for Missouri DeMolay scholarships and other charitable programs. Any member of Missouri DeMolay may annually apply to Missouri DeMolay for the use of the emblem.

2. Upon annual application and payment of a twenty-five dollar emblem-use contribution to Missouri DeMolay, the organization shall issue to the vehicle owner, without further charge, an emblem-use authorization statement, which shall be presented by the member to the department of revenue at the time of registration of a motor vehicle. Upon presentation of the annual statement and payment of the fee required for personalized license plates in section 301.144, and other fees and documents which may be required by law, the department of revenue shall issue a personalized license plate, which shall bear the emblem of the Missouri DeMolay, to the vehicle owner.

3. The license plate authorized by this section shall be in a form prescribed by the advisory committee established in section 301.129*, except that such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130. The bidding process used to select a vendor for the material to manufacture the license plates authorized by this section shall consider the aesthetic appearance of the plate.

4. A vehicle owner, who was previously issued a plate with the Missouri DeMolay emblem authorized by this section but who does not provide an emblem-use authorization statement at a subsequent time of registration, shall be issued a new plate which does not bear the Missouri DeMolay emblem, as otherwise provided by law. The director of revenue shall make necessary rules and regulations for the enforcement of this section, and shall design all necessary forms required by this section.

(L. 2004 H.B. 1405)

*Section 301.129 was repealed by H.B. 1298 Revision, 2014.



Section 301.3158 Legion of merit medal special license plate, procedure.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3158. Legion of merit medal special license plate, procedure. — Any person who has been awarded the military service award known as the legion of merit medal may apply for special motor vehicle license plates for any motor vehicle such person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight. Any such person shall make application for the special license plates on a form provided by the director of revenue and furnish such proof as a recipient of the legion of merit medal as the director may require. The director shall then issue license plates bearing letters or numbers or a combination thereof as determined by the advisory committee established in section 301.129*, with the words “LEGION OF MERIT” in place of the words “SHOW-ME STATE”. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130. Such plates shall also bear an image of the legion of merit medal. There shall be an additional fee charged for each set of legion of merit license plates issued under this section equal to the fee charged for personalized license plates. There shall be no limit on the number of license plates any person qualified under this section may obtain so long as each set of license plates issued under this section is issued for vehicles owned solely or jointly by such person. License plates issued under the provisions of this section shall not be transferable to any other person except that any registered co-owner of the motor vehicle shall be entitled to operate the motor vehicle with such plates for the duration of the year licensed in the event of the death of the qualified person.

(L. 2010 H.B. 1524 & 2260, A.L. 2016 H.B. 2380)

*Section 301.129 was repealed by H.B. 1298 Revision, 2014.



Section 301.3161 Cass County — The Burnt District special license plate authorized, fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3161. Cass County — The Burnt District special license plate authorized, fee. — 1. Notwithstanding any other provision of law to the contrary, any person may apply for special motor vehicle license plates for any motor vehicle such person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight, after an annual contribution of twenty-five dollars to the Cass County collector of revenue. Any contribution derived from this section, except reasonable administrative costs, shall be distributed within the county as follows:

(1) Seventy percent to public safety;

(2) Fifteen percent to the Cass County Historical Society; and

(3) Fifteen percent to the Cass County parks and recreation department.

2. Upon annual application and payment of twenty-five dollars to the Cass County collector of revenue, the county shall issue to the vehicle owner, without further charge, an emblem-use authorization statement, which shall be presented by the owner to the director of revenue at the time of registration of a motor vehicle. Upon presentation of the annual statement, payment of a fifteen dollar fee in addition to the registration fee and documents which may be required by law, the department of revenue shall issue to the vehicle owner a specialty personalized license plate which shall bear the words “CASS COUNTY — THE BURNT DISTRICT” at the bottom of the plate in a manner prescribed by the director of revenue. Such license plates shall be yellow beginning at the top with the color fading into orange at the bottom and shall have a black decorative scroll on the left and right side of the plate configuration. The scrolls shall not be more than one inch in width or three and one-half inches in height. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130. Notwithstanding the provisions of section 301.144, no additional fee shall be charged for personalization of license plates under this section.

3. A vehicle owner who was previously issued a plate with the emblem authorized by this section, but who does not provide an emblem-use authorization statement at a subsequent time of registration, shall be issued a new plate which does not bear the Cass County Burnt District emblem, as otherwise provided by law. The director of revenue shall make necessary rules and regulations for the enforcement of this section, and shall design all necessary forms required by this section.

4. Prior to the issuance of a specialty personalized plate authorized under this section, the department of revenue must be in receipt of an application, as prescribed by the director, which shall be accompanied by a list of at least two hundred potential applicants who plan to purchase the specialty personalized plate, the proposed art design for the specialty license plate, and an application fee, not to exceed five thousand dollars, to defray the department’s cost for issuing, developing, and programming the implementation of the specialty plate. Once the plate design is approved, the director of revenue shall not authorize the manufacture of the material to produce such specialized license plates with the individual seal, logo, or emblem until such time as the director has received two hundred applications, the fifteen dollar specialty plate fee per application, and emblem-use statements, if applicable, and other required documents or fees for such plates.

5. The specialty personalized plate shall not be redesigned unless the organization pays the director in advance for all redesigned plate fees for the plate established in this section. If a member chooses to replace the specialty personalized plate for the new design the member must pay the replacement fees prescribed in section 301.300 for the replacement of the existing specialty personalized plate. All other applicable license plate fees in accordance with this chapter shall be required.

(L. 2011 H.B. 307 and H.B. 812, A.L. 2012 H.B. 1807, et al. merged with S.B. 480, A.L. 2016 H.B. 2380)



Section 301.3162 Nixa Education Foundation special license plate authorized, fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3162. Nixa Education Foundation special license plate authorized, fee. — 1. Notwithstanding any other provision of law, any person, after an annual payment of an emblem-use fee to the Nixa Education Foundation, may receive personalized speciality license plates for any motor vehicle owned, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight. The Nixa Education Foundation hereby authorizes the use of its official emblem to be affixed on multi-year personalized speciality license plates as provided in this section. Any contribution to the Nixa Education Foundation derived from this section, except reasonable administrative costs, shall be used solely for the purposes of the Nixa Education Foundation. Any person may annually apply for the use of the emblem.

2. Upon annual application and payment of a fifteen dollar emblem-use contribution to the Nixa Education Foundation, the Nixa Education Foundation shall issue to the vehicle owner, without further charge, an emblem-use authorization statement, which shall be presented by the vehicle owner to the director of revenue at the time of registration. Upon presentation of the annual emblem-use authorization statement and payment of a fifteen dollar fee in addition to the regular registration fees, and presentation of any documents which may be required by law, the director of revenue shall issue to the vehicle owner a personalized speciality license plate which shall bear the emblem of the Nixa Education Foundation. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130. In addition, upon each set of license plates shall be inscribed, in lieu of the words “SHOW-ME STATE”, the words “NIXA EDUCATION FOUNDATION”. Notwithstanding the provisions of section 301.144, no additional fee shall be charged for the personalized specialty plates issued under this section.

3. A vehicle owner who was previously issued a plate with the Nixa Education Foundation’s emblem authorized by this section, but who does not provide an emblem-use authorization statement at a subsequent time of registration, shall be issued a new plate which does not bear the Nixa Education Foundation’s emblem, as otherwise provided by law. The director of revenue shall make necessary rules and regulations for the enforcement of this section, and shall design all necessary forms required by this section.

4. Prior to the issuance of a Nixa Education Foundation speciality plate authorized under this section, the department of revenue must be in receipt of an application, as prescribed by the director, which shall be accompanied by a list of at least two hundred potential applicants who plan to purchase the speciality plate, the proposed art design for the specialty license plate, and an application fee, not to exceed five thousand dollars, to defray the department’s cost for issuing, developing, and programming the implementation of the specialty plate. Once the plate design is approved, the director of revenue shall not authorize the manufacture of the material to produce such personalized specialty license plates with the individual seal, logo, or emblem until such time as the director has received two hundred applications, the fifteen dollar specialty plate fee per application, and emblem-use statements, if applicable, and other required documents or fees for such plates.

(L. 2011 H.B. 307 and H.B. 812 § 301.4006, A.L. 2016 H.B. 2380)



Section 301.3163 Don't Tread on Me specialty personalized license plate authorized.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3163. Don't Tread on Me specialty personalized license plate authorized. — Any person may apply for specialty personalized “Don’t Tread on Me” motor vehicle license plates for any motor vehicle such person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight. Such person shall make application for the specialty personalized license plates on a form provided by the director of revenue. The director shall then issue specialty personalized license plates bearing letters or numbers or a combination thereof as determined by the director, with the words “DON’T TREAD ON ME” centered on the bottom one-fourth of the plate, in bold, all capital letters, and with lettering identical to the lettering used for the word “MISSOURI” on the regular state license plate. Such words shall be no smaller than forty-eight point type. Such plates shall be tiger yellow beginning at the top and bottom, with the color fading into white in the center. All numbers and letters shall be black. The left side shall contain a reproduction of the “Gadsden Snake” in black and white, with the snake to be three inches in height and two inches wide, and sitting on green grass that is two and one-quarter inches wide. Upon payment of a fifteen dollar fee in addition to the regular registration fees, and presentation of any documents which may be required by law, the director of revenue shall issue to the vehicle owner a specialty personalized plate. Notwithstanding the provisions of section 301.144, no additional fee shall be charged for the personalization of license plates issued under this section. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130.

(L. 2011 H.B. 307 and H.B. 812 § 301.4035, A.L. 2012 H.B. 1141 merged with H.B. 1807, et al., A.L. 2016 H.B. 2380)



Section 301.3165 DARE TO DREAM special license plate, application, fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3165. DARE TO DREAM special license plate, application, fee. — 1. Any vehicle owner may apply for special “DARE TO DREAM” motor vehicle license plates as prescribed by this section for any motor vehicle such person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight, after making an annual contribution of twenty-five dollars to the Martin Luther King, Jr. state celebration commission fund. If the contribution is made directly to the Martin Luther King, Jr. state celebration commission, the commission shall issue the individual making a contribution a receipt, verifying the contribution, that may be used to apply for the “DARE TO DREAM” license plate described in this section. If the contribution is made directly to the director of revenue, the director shall note the contribution and the owner may then apply for the “DARE TO DREAM” license plate. All contributions shall be credited to the Martin Luther King, Jr. state celebration commission fund as established in subsection 4 of this section and shall be used for the sole purpose of funding appropriate activities for the recognition and celebration of Martin Luther King, Jr. Day in Missouri.

2. Upon payment of a twenty-five dollar contribution to the Martin Luther King, Jr. state celebration commission fund as described in subsection 1 of this section, the payment of a fifteen dollar fee in addition to regular registration fees, and the presentment of other documents which may be required by law, the director shall issue to the vehicle owner a specialty personalized license plate which shall bear the emblem of the Martin Luther King, Jr. state celebration commission and the words “DARE TO DREAM” at the bottom of the plate in a manner prescribed by the director of revenue. Such license plates shall be made with fully reflective material with a common color scheme and design of the standard license plate, shall be clearly visible at night, shall have a reflective white background in the area of the plate configuration, and shall be aesthetically attractive, as prescribed by section 301.130. Notwithstanding the provisions of section 301.144, no additional fee shall be charged for the personalization of license plates issued pursuant to this section.

3. A vehicle owner who was previously issued a plate with words “DARE TO DREAM” as authorized by this section but who does not present proof of payment of an annual twenty-five dollar contribution to the Martin Luther King, Jr. state celebration commission fund at a subsequent time of registration shall be issued a new plate which does not bear the words “DARE TO DREAM”, as otherwise provided by law.

4. There is established in the state treasury the “Martin Luther King, Jr. State Celebration Commission Fund”. The state treasurer shall credit to and deposit in the fund all amounts received pursuant to this section, and any other amounts which may be received from grants, gifts, bequests, the federal government, or other sources granted or given for purposes of this section. The state treasurer shall be custodian of the fund. The fund shall be a dedicated fund and, upon appropriation, moneys in the fund shall be used solely for the sole purpose of funding appropriate activities for the recognition and celebration of Martin Luther King, Jr. Day in Missouri. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

5. The director shall consult with the Martin Luther King, Jr. state celebration commission and the office of administration when formulating the design for the special license plate described in this section. The director of revenue shall make necessary rules and regulations for the enforcement of this section, and shall design all necessary forms required by this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2012, shall be invalid and void.

(L. 2012 H.B. 1807, et al., A.L. 2015 S.B. 166, A.L. 2016 H.B. 2380)



Section 301.3166 National Wild Turkey Federation special license plate, application, fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3166. National Wild Turkey Federation special license plate, application, fee. — 1. Notwithstanding any other provision of law to the contrary, any member of the National Wild Turkey Federation, after an annual payment of an emblem-use fee to the National Wild Turkey Federation, may receive specialty personalized license plates for any motor vehicle the member owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight. The National Wild Turkey Federation hereby authorizes the use of its official emblem to be affixed on specialty personalized license plates within the plate area prescribed by the director of revenue and as provided in this section. Any contribution to the National Wild Turkey Federation derived from this section, except reasonable administrative costs, shall be used solely for the purposes of the National Wild Turkey Federation. Any member of the National Wild Turkey Federation may annually apply for the use of the emblem.

2. Upon annual application and payment of a twenty-five dollar emblem-use contribution to the National Wild Turkey Federation, the National Wild Turkey Federation shall issue to the vehicle owner, without further charge, an emblem-use authorization statement, which shall be presented by the vehicle owner to the director of revenue at the time of registration. Upon presentation of the annual statement and payment of a fifteen dollar fee in addition to the regular registration fees, and presentation of any documents which may be required by law, the director of revenue shall issue to the vehicle owner a specialty personalized license plate which shall bear the emblem of the National Wild Turkey Federation, and the words “National Wild Turkey Federation” at the bottom of the plate, in a manner prescribed by the director of revenue. Such license plates shall be made with fully reflective material with a common color scheme and design of the standard license plate, shall be clearly visible at night, shall have a reflective white background in the area of the plate configuration, and shall be aesthetically attractive, as prescribed by section 301.130. Notwithstanding the provisions of section 301.144, no additional fee shall be charged for the personalization of license plates issued pursuant to this section.

3. A vehicle owner who was previously issued a plate with the National Wild Turkey Federation’s emblem authorized by this section, but who does not provide an emblem-use authorization statement at a subsequent time of registration, shall be issued a new plate which does not bear the National Wild Turkey Federation’s emblem, as otherwise provided by law. The director of revenue shall make necessary rules and regulations for the enforcement of this section, and shall design all necessary forms required by this section.

4. Prior to the issuance of a National Wild Turkey Federation specialty personalized plate authorized under this section the department of revenue must be in receipt of an application, as prescribed by the director, which shall be accompanied by a list of at least two hundred potential applicants who plan to purchase the specialty personalized plate, the proposed art design for the specialty license plate, and an application fee, not to exceed five thousand dollars, to defray the department’s cost for issuing, developing, and programming the implementation of the specialty plate. Once the plate design is approved, the director of revenue shall not authorize the manufacture of the material to produce such specialized license plates with the individual seal, logo, or emblem until such time as the director has received two hundred applications, the fifteen dollar specialty plate fee per application, and emblem use statements, if applicable, and other required documents or fees for such plates.

5. The specialty personalized plate shall not be redesigned unless the organization pays the director in advance for all redesigned plate fees for the plate established in this section. If a member chooses to replace the specialty personalized plate for the new design the member must pay the replacement fees prescribed in section 301.300 for the replacement of the existing specialty personalized plate. All other applicable license plates fees in accordance with this chapter shall be required.

(L. 2012 H.B. 1807, et al. § 301.4044 and S.B. 480 § 301.4036, A.L. 2014 H.B. 1245, A.L. 2016 H.B. 2380)



Section 301.3167 GO TEAM USA special license plate, application, fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3167. GO TEAM USA special license plate, application, fee. — 1. Notwithstanding any other provision of law to the contrary, any person, after an annual payment of an emblem-use fee to the United States Olympic Committee, may receive specialty personalized license plates for any motor vehicle the member owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight. The United States Olympic Committee hereby authorizes the use of its official emblem to be affixed on specialty license plates within the plate area prescribed by the director of revenue and as provided in this section. The twenty-five dollar emblem use contribution shall be split fifty percent to the Springfield Olympic community development program and fifty percent to the United States Olympic Committee. Any contribution to the United States Olympic Committee or the Springfield Olympic community development program derived from this section, except reasonable administrative costs, shall be used solely for the purposes of the United States Olympic Committee or the Springfield Olympic community development program. Any person may annually apply for the use of the emblem.

2. Upon annual application and payment of a twenty-five dollar emblem-use contribution to the United States Olympic Committee, the United States Olympic Committee shall issue to the vehicle owner, without further charge, an emblem-use authorization statement, which shall be presented by the vehicle owner to the director of revenue at the time of registration. Upon presentation of the annual emblem-use authorization statement and payment of a fifteen dollar fee in addition to the regular registration fees, and presentation of any documents which may be required by law, the director of revenue shall issue to the vehicle owner a specialty personalized license plate which shall bear the emblem of the United States Olympic Committee, and the words “GO TEAM USA” at the bottom of the plate, in a manner prescribed by the director of revenue. Such license plates shall be made with fully reflective material with a common color scheme and design of the standard license plate, shall be clearly visible at night, shall have a reflective white background in the area of the plate configuration, and shall be aesthetically attractive, as prescribed by section 301.130. Notwithstanding the provisions of section 301.144, no additional fee shall be charged for the personalization of license plates issued under this section.

3. A vehicle owner who was previously issued a plate with the United States Olympic Committee’s emblem authorized by this section, but who does not provide an emblem-use authorization statement at a subsequent time of registration, shall be issued a new plate which does not bear the United States Olympic Committee’s emblem, as otherwise provided by law. The director of revenue shall make necessary rules and regulations for the enforcement of this section, and shall design all necessary forms required by this section.

4. Prior to the issuance of a United States Olympic Committee specialty personalized plate authorized under this section, the department of revenue must be in receipt of an application, as prescribed by the director, which shall be accompanied by a list of at least two hundred potential applicants who plan to purchase the specialty personalized plate, the proposed art design for the specialty license plate, and an application fee, not to exceed five thousand dollars, to defray the department’s cost for issuing, developing, and programming the implementation of the specialty plate. Once the plate design is approved, the director of revenue shall not authorize the manufacture of the material to produce such specialized license plates with the individual seal, logo, or emblem until such time as the director has received two hundred applications, the fifteen dollar specialty plate fee per application, and emblem-use statements, if applicable, and other required documents or fees for such plates.

5. The specialty personalized plate shall not be redesigned unless the organization pays the director in advance for all redesigned plate fees for the plate established in this section. If a member chooses to replace the specialty personalized plate for the new design the member must pay the replacement fees prescribed in section 301.300 for the replacement of the existing specialty personalized plate. All other applicable license plate fees in accordance with this chapter shall be required.

(L. 2012 H.B. 1807, et al. § 301.4039, A.L. 2016 H.B. 2380)



Section 301.3168 PROUD SUPPORTER (American Red Cross) special license plate, application, fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3168. PROUD SUPPORTER (American Red Cross) special license plate, application, fee. — 1. Notwithstanding any other provision of law to the contrary, any person after an annual payment of an emblem-use fee to the American Red Cross trust fund may receive specialty personalized license plates for any motor vehicle the member owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight. The Missouri Chapter of the American Red Cross hereby authorizes the use of its official emblem to be affixed on specialty license plates within the plate area prescribed by the director of revenue and as provided in this section. Any contribution to the American Red Cross derived from this section, except reasonable administrative costs, shall be used solely for the purposes of the American Red Cross. Any person may annually apply for the use of the emblem.

2. Upon annual application and payment of a twenty-five dollar emblem-use contribution to the American Red Cross trust fund, the Missouri Chapter of the American Red Cross shall issue to the vehicle owner, without further charge, an emblem-use authorization statement, which shall be presented by the vehicle owner to the director of revenue at the time of registration. Upon presentation of the annual emblem-use authorization statement and payment of a fifteen dollar fee in addition to the regular registration fees, and presentation of any documents which may be required by law, the director of revenue shall issue to the vehicle owner a specialty personalized license plate which shall bear the emblem of the Missouri Chapter of the American Red Cross, and the words “PROUD SUPPORTER” at the bottom of the plate, in a manner prescribed by the director of revenue. Such license plates shall be made with fully reflective material with a common color scheme and design of the standard license plate, shall be clearly visible at night, shall have a reflective white background in the area of the plate configuration, and shall be aesthetically attractive, as prescribed by section 301.130. Notwithstanding the provisions of section 301.144, no additional fee shall be charged for the personalization of license plates issued under this section.

3. A vehicle owner who was previously issued a plate with the Missouri Chapter of the American Red Cross’ emblem authorized by this section, but who does not provide an emblem-use authorization statement at a subsequent time of registration, shall be issued a new plate which does not bear the Missouri Chapter of the American Red Cross’ emblem, as otherwise provided by law. The director of revenue shall make necessary rules and regulations for the enforcement of this section, and shall design all necessary forms required by this section.

4. Prior to the issuance of a Missouri Chapter of the American Red Cross specialty personalized plate authorized under this section, the department of revenue must be in receipt of an application, as prescribed by the director, which shall be accompanied by a list of at least two hundred potential applicants who plan to purchase the specialty personalized plate, the proposed art design for the specialty license plate, and an application fee, not to exceed five thousand dollars, to defray the department’s cost for issuing, developing, and programming the implementation of the specialty plate. Once the plate design is approved, the director of revenue shall not authorize the manufacture of the material to produce such specialized license plates with the individual seal, logo, or emblem until such time as the director has received two hundred applications, the fifteen dollar specialty plate fee per application, and emblem-use statements, if applicable, and other required documents or fees for such plates.

5. The specialty personalized plate shall not be redesigned unless the organization pays the director in advance for all redesigned plate fees for the plate established in this section. If a member chooses to replace the specialty personalized plate for the new design the member must pay the replacement fees prescribed in section 301.300 for the replacement of the existing specialty personalized plate. All other applicable license plate fees in accordance with this chapter shall be required.

(L. 2012 H.B. 1807, et al. § 301.4040 and S.B. 480 § 301.4040, A.L. 2014 H.B. 1245, A.L. 2016 H.B. 2380)



Section 301.3169 Pony Express special license plate, application, fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3169. Pony Express special license plate, application, fee. — 1. Notwithstanding any other provision of law to the contrary, any person, after an annual payment of an emblem-use fee to the Pony Express Museum in St. Joseph, may receive specialty personalized license plates for any motor vehicle the member owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight. The Pony Express Museum will provide a logo to be affixed on specialty license plates within the plate area prescribed by the director of revenue and as provided in this section. Any contribution to the Pony Express Museum derived from this section, except reasonable administrative costs, shall be used solely for the purposes of the Pony Express Museum. Any person may annually apply for the use of the emblem.

2. Upon annual application and payment of a twenty-five dollar emblem-use contribution to the Pony Express Museum, the museum shall issue to the vehicle owner, without further charge, an emblem-use authorization statement, which shall be presented by the vehicle owner to the director of revenue at the time of registration. Upon presentation of the annual emblem-use authorization statement and payment of a fifteen dollar fee in addition to the regular registration fees, and presentation of any documents which may be required by law, the director of revenue shall issue to the vehicle owner a specialty personalized license plate which shall bear the rider on horseback emblem, and the words “Pony Express” at the bottom of the plate, in a manner prescribed by the director of revenue. Such license plates shall be made with fully reflective material with a common color scheme and design of the standard license plate, shall be clearly visible at night, shall have a reflective white background in the area of the plate configuration, and shall be aesthetically attractive, as prescribed by section 301.130. Notwithstanding the provisions of section 301.144, no additional fee shall be charged for the personalization of license plates issued under this section.

3. A vehicle owner who was previously issued a plate with the Pony Express Museum’s emblem authorized by this section, but who does not provide an emblem-use authorization statement at a subsequent time of registration, shall be issued a new plate which does not bear the Pony Express Museum’s emblem, as otherwise provided by law. The director of revenue shall make necessary rules and regulations for the enforcement of this section, and shall design all necessary forms required by this section.

4. Prior to the issuance of a Pony Express specialty personalized plate authorized under this section, the department of revenue must be in receipt of an application, as prescribed by the director, which shall be accompanied by a list of at least two hundred potential applicants who plan to purchase the specialty personalized plate, the proposed art design for the specialty license plate, and an application fee, not to exceed five thousand dollars, to defray the department’s cost for issuing, developing, and programming the implementation of the specialty plate. Once the plate design is approved, the director of revenue shall not authorize the manufacture of the material to produce such specialized license plates with the individual seal, logo, or emblem until such time as the director has received two hundred applications, the fifteen dollar specialty plate fee per application, and emblem-use statements, if applicable, and other required documents or fees for such plates.

5. The specialty personalized plate shall not be redesigned unless the organization pays the director in advance for all redesigned plate fees for the plate established in this section. If a member chooses to replace the specialty personalized plate for the new design the member must pay the replacement fees prescribed in section 301.300 for the replacement of the existing specialty personalized plate. All other applicable license plate fees in accordance with this chapter shall be required.

(L. 2012 H.B. 1807, et al. § 301.4042, A.L. 2016 H.B. 2380)



Section 301.3170 National Rifle Association special license plate, application, fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3170. National Rifle Association special license plate, application, fee. — 1. Notwithstanding any other provision of law to the contrary, any member of the National Rifle Association, after an annual payment of an emblem-use fee to the National Rifle Association, may receive specialty personalized license plates for any motor vehicle the member owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight. The National Rifle Association hereby authorizes the use of its official emblem to be affixed on specialty personalized license plates within the plate area prescribed by the director of revenue and as provided in this section. Any contribution to the National Rifle Association derived from this section, except reasonable administrative costs, shall be used solely for the purposes of the National Rifle Association. Any member of the National Rifle Association may annually apply for the use of the emblem.

2. Upon annual application and payment of a twenty-five dollar emblem-use contribution to the National Rifle Association, the National Rifle Association shall issue to the vehicle owner, without further charge, an emblem-use authorization statement, which shall be presented by the vehicle owner to the director of revenue at the time of registration. Upon presentation of the annual statement and payment of a fifteen dollar fee in addition to the regular registration fees, and presentation of any documents which may be required by law, the director of revenue shall issue to the vehicle owner a specialty personalized license plate which shall bear the emblem of the National Rifle Association, and the words National Rifle Association at the bottom of the plate, in a manner prescribed by the director of revenue. Such license plates shall be made with fully reflective material with a common color scheme and design of the standard license plate, shall be clearly visible at night, shall have a reflective white background in the area of the plate configuration, and shall be aesthetically attractive, as prescribed by section 301.130. Notwithstanding the provisions of section 301.144, no additional fee shall be charged for the personalization of license plates issued pursuant to this section.

3. A vehicle owner who was previously issued a plate with the National Rifle Association’s emblem authorized by this section, but who does not provide an emblem-use authorization statement at a subsequent time of registration, shall be issued a new plate which does not bear the National Rifle Association’s emblem, as otherwise provided by law. The director of revenue shall make necessary rules and regulations for the enforcement of this section, and shall design all necessary forms required by this section.

4. Prior to the issuance of a National Rifle Association specialty personalized plate authorized under this section the department of revenue must be in receipt of an application, as prescribed by the director, which shall be accompanied by a list of at least two hundred potential applicants who plan to purchase the specialty personalized plate, the proposed art design for the specialty license plate, and an application fee, not to exceed five thousand dollars, to defray the department’s cost for issuing, developing, and programming the implementation of the specialty plate. Once the plate design is approved, the director of revenue shall not authorize the manufacture of the material to produce such specialized license plates with the individual seal, logo, or emblem until such time as the director has received two hundred applications, the fifteen dollar specialty plate fee per application, and emblem use statements, if applicable, and other required documents or fees for such plates.

5. The specialty personalized plate shall not be redesigned unless the organization pays the director in advance for all redesigned plate fees for the plate established in this section. If a member chooses to replace the specialty personalized plate for the new design the member must pay the replacement fees prescribed in section 301.300 for the replacement of the existing specialty personalized plate. All other applicable license plates fees in accordance with this chapter shall be required.

(L. 2012 H.B. 1807, et al. § 301.4045 and S.B. 480 § 1, A.L. 2014 H.B. 1245, A.L. 2016 H.B. 2380)



Section 301.3172 Woman Veteran special license plate, application fee.

Effective 28 Aug 2014

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3172. Woman Veteran special license plate, application fee. — 1. Any woman who currently serves in any branch of the United States Armed Forces or who was honorably discharged from such service may apply for special personalized motor vehicle license plates for any vehicle she owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of eighteen thousand pounds gross weight.

2. Any such woman shall apply for the special personalized license plates on a form provided by the director of revenue and furnish such proof of military service as the director may require.

3. Upon presentation of such proof of military service, payment of a fee of fifteen dollars in addition to the regular registration fees, and presentation of any documents which may be required by law the director of revenue shall issue to the vehicle owner special personalized license plates which shall bear the words "WOMAN VETERAN" at the bottom of the plates in a manner prescribed by the director of revenue. Such license plates shall be made with fully reflective material with a common color scheme and design, shall be clearly visible at night, and shall be aesthetically attractive, as prescribed by section 301.130.

4. Notwithstanding the provisions of section 301.144, no additional fee shall be charged for the personalization of license plates issued under this section.

5. There shall be no limit on the number of license plates any person qualified under this section may obtain so long as each set of license plates issued under this section is issued for a vehicle owned solely or jointly by such person.

6. License plates issued under the provisions of this section shall not be transferable to any other person except any registered co-owner of the motor vehicle shall be entitled to operate the motor vehicle with such plates for the duration of the year licensed in the event of the death of the qualified person.

7. The director shall consult with the Missouri Veterans Commission when determining or designing the image which shall be placed on the plates authorized under this section.

8. The director shall make all necessary rules and regulations for the administration of this section and shall design all necessary forms required by this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly under chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2014, shall be invalid and void.

(L. 2014 S.B. 600)



Section 301.3173 Missouri Boys State and Missouri Girls State special license plate, application, fee.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3173. Missouri Boys State and Missouri Girls State special license plate, application, fee. — 1. Notwithstanding any other provision of law to the contrary, anyone who participated in the American Legion’s Missouri Boys State Program or the American Legion’s Missouri Girls State Program, after an annual payment of an emblem-use fee to Missouri Boys State or Missouri Girls State, may receive specialty personalized license plates for any vehicle such person owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight. The American Legion Missouri Boys State and the American Legion Missouri Girls State hereby authorizes the use of its official emblem to be affixed on specialty personalized license plates within the plate area prescribed by the director of revenue and as provided in this section. Any contribution to Missouri Boys State or Missouri Girls State derived from this section, except reasonable administrative costs, shall be used solely for the purposes of the Missouri Boys State Program or the Missouri Girls State Program.

2. Upon annual application and payment of a twenty-five dollar emblem-use contribution to Missouri Boys State or Missouri Girls State, Missouri Boys State or Missouri Girls State shall issue to the vehicle owner, without further charge, an emblem-use authorization statement, which shall be presented by the vehicle owner to the director of revenue at the time of registration. Upon presentation of the annual statement and payment of a fifteen dollar fee in addition to the regular registration fees, and presentation of any documents which may be required by law, the director of revenue shall issue to the vehicle owner a specialty personalized license plate which shall bear the emblem of Missouri Boys State and the words Missouri Boys State at the bottom of the plate, or Missouri Girls State and the words Missouri Girls State at the bottom of the plate, in a manner prescribed by the director of revenue. Such license plates shall be made with fully reflective material with a common color scheme and design of the standard license plate, shall be clearly visible at night, shall have a reflective white background in the area of the plate configuration, and shall be aesthetically attractive, as prescribed by section 301.130. Notwithstanding the provisions of section 301.144, no additional fee shall be charged for the personalization of license plates issued pursuant to this section.

3. A vehicle owner who was previously issued a plate with Missouri Boys State’s emblem or the Missouri Girls State’s emblem authorized by this section, but who does not provide an emblem-use authorization statement at a subsequent time of registration, shall be issued a new plate which does not bear the Missouri Boys State’s emblem or the Missouri Girls State’s emblem, as otherwise provided by law. The director of revenue shall make necessary rules and regulations for the enforcement of this section, and shall design all necessary forms required by this section.

4. Prior to the issuance of a Missouri Boys State or Missouri Girls State specialty personalized plate authorized under this section the department of revenue shall be in receipt of an application, as prescribed by the director, which shall be accompanied by a list of at least two hundred potential applicants who plan to purchase the specialty personalized plate, the proposed art design for the specialty license plate, and an application fee, not to exceed five thousand dollars, to defray the department’s cost for issuing, developing, and programming the implementation of the specialty plate. Once the plate design is approved, the director of revenue shall not authorize the manufacture of the material to produce such specialized license plates with the individual seal, logo, or emblem until such time as the director has received two hundred applications, the fifteen dollar specialty plate fee per application, and emblem use statements, if applicable, and other required documents or fees for such plates.

5. The specialty personalized plate shall not be redesigned unless either organization pays the director in advance for all redesigned plate fees for the plate established in this section. If a member chooses to replace the specialty personalized plate for the new design, the member shall pay the replacement fees prescribed in section 301.300 for the replacement of the existing specialty personalized plate. All other applicable license plates fees in accordance with this chapter shall be required.

(L. 2016 H.B. 2380)



Section 301.3150 Procedure for approval, exceptions — transfer of moneys collected.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3150. Procedure for approval, exceptions — transfer of moneys collected. — 1. An organization, other than an organization seeking a special military license plate or a collegiate or university plate, that seeks authorization to establish a new specialty license plate shall initially petition the department of revenue by submitting the following:

(1) An application in a form prescribed by the director for the particular specialty license plate being sought, describing the proposed specialty license plate in general terms and have a sponsor of at least one current member of the general assembly in the same legislative session in which the application is reviewed pursuant to subsection 5 of section 21.795. The application may contain written testimony for support of this specialty plate;

(2) Each application submitted pursuant to this section shall be accompanied by a list of at least two hundred potential applicants who plan to purchase the specialty plate if the specialty plate is approved pursuant to this section;

(3) An application fee, not to exceed five thousand dollars, to defray the department’s cost for issuing, developing and programming the implementation of the specialty plate, if authorized; and

(4) All moneys received by the department of revenue, for the reviewing and development of specialty plates shall be deposited in the state treasury to the credit of the “Department of Revenue Specialty Plate Fund” which is hereby created. The state treasurer shall be custodian of the fund and shall make disbursements from the fund requested by the Missouri director of revenue for personal services, expenses, and equipment required to prepare, review, develop, and disseminate a new specialty plate and process the two hundred applications to be submitted once the plate is approved and to refund deposits for the application of such specialty plate, if the application is not approved by the joint committee on transportation oversight and for no other purpose.

2. At the end of each state fiscal year, the director of revenue shall:

(1) Determine the amount of all moneys deposited into the department of revenue specialty plate fund;

(2) Determine the amount of disbursements from the department of revenue specialty plate fund which were made to produce the specialty plate and process the two hundred applications; and

(3) Subtract the amount of disbursements from the income figure referred to in subdivision (1) of this subsection and deliver this figure to the state treasurer.

3. The state treasurer shall transfer an amount of money equal to the figure provided by the director of revenue from the department of revenue specialty plate fund to the state highway department fund. An unexpended balance in the department of revenue specialty plate fund at the end of the biennium not exceeding twenty-five thousand dollars shall be exempt from the provisions of section 33.080 relating to transfer of unexpended balances to the general revenue fund.

4. The documents and fees required pursuant to this section shall be submitted to the department of revenue by July first prior to the next regular session of the general assembly to be approved or denied by the joint committee on transportation oversight during that legislative session.

5. The department of revenue shall give notice of any proposed specialty plate in a manner reasonably calculated to advise the public of such proposal. Reasonable notice shall include posting the proposal for the specialty plate on the department’s official public website, and making available copies of the specialty plate application to any representative of the news media or public upon request and posting the application on a bulletin board or other prominent public place which is easily accessible to the public and clearly designated for that purpose at the principal office.

6. Adequate notice conforming with all the requirements of subsection 5 of this section shall be given not less than four weeks, exclusive of weekends and holidays when the facility is closed, after the submission of the application by the organization to the department of revenue. Written or electronic testimony in support or opposition of the proposed specialty plate shall be submitted to the department of revenue by November thirtieth of the year of filing of the original proposal. All written testimony shall contain the printed name, signature, address, phone number, and email address, if applicable, of the individual giving the testimony.

7. The department of revenue shall submit for approval all applications for the development of specialty plates to the joint committee on transportation oversight during a regular session of the general assembly for approval.

8. If the specialty license plate requested by an organization is approved by the joint committee on transportation oversight, the organization shall submit the proposed art design for the specialty license plate to the department as soon as practicable, but no later than sixty days after the approval of the specialty license plate. If the specialty license plate requested by the organization is not approved by the joint committee on transportation oversight, ninety-seven percent of the application fee shall be refunded to the requesting organization.

9. An emblem-use authorization fee may be charged by the organization prior to the issuance of an approved specialty plate. The organization’s specialty plate proposal approved by the joint committee on transportation oversight shall state what fee is required to obtain such statement and if such fee is required annually or biennially, if the applicant has a two-year registration. An organization applying for specialty plates shall authorize the use of its official emblem to be affixed on multiyear personalized license plates within the plate area prescribed by the director of revenue and as provided in this section. Any contribution to the organization derived from the emblem-use contribution, except reasonable administrative costs, shall be used solely for the purposes of the organization. Any member of the organization or nonmember, if applicable, may annually apply for the use of the emblem, if applicable.

10. The department shall begin production and distribution of each new specialty license plate within one year after approval of the specialty license plate by the joint committee on transportation oversight.

11. The department shall issue a specialty license plate to the owner who meets the requirements for issuance of the specialty plate for any motor vehicle such owner owns, either solely or jointly, other than an apportioned motor vehicle or a commercial motor vehicle licensed in excess of twenty-four thousand pounds gross weight.

12. Each new or renewed application for an approved specialty license plate shall be made to the department of revenue, accompanied by an additional fee of fifteen dollars and the appropriate emblem-use authorization statement.

13. The appropriate registration fees, fifteen dollar specialty plate fee, processing fees and documents otherwise required for the issuance of registration of the motor vehicle as set forth by law must be submitted at the time the specialty plates are actually issued and renewed or as otherwise provided by law. However, no additional fee for the personalization of this plate shall be charged.

14. Once a specialty plate design is approved, a request for such plate may be made any time during a registration period. If a request is made for a specialty license plate to replace a current valid license plate, all documentation, credits, and fees provided for in this chapter when replacing a current license plate shall apply.

15. A vehicle owner who was previously issued a plate with an organization emblem authorized by this section, but who does not provide an emblem-use authorization statement at a subsequent time of registration if required, shall be issued a new plate which does not bear the organization’s emblem, as otherwise provided by law.

16. Specialty license plates shall bear a design approved by the organization submitting the original application for approval by the joint committee on transportation oversight. The design shall be within the plate area prescribed by the director of revenue, and the designated organization’s name or slogan shall be in place of the words “SHOW-ME STATE”. Such license plates shall be made with fully reflective material with a common color scheme, shall be clearly visible at night, shall have a reflective white background in the area of the plate configuration, and shall be aesthetically attractive, as prescribed by section 301.130 and as provided in this section. In addition to a design, the specialty license plates shall be in accordance with criteria and plate design set forth in this chapter.

17. The department is authorized to discontinue the issuance and renewal of a specialty license plate if the organization has stopped providing services and emblem-use authorization statements are no longer being issued by the organization. Such organizations shall notify the department immediately to discontinue the issuance of a specialty plate.

18. The organization that requested the specialty license plate shall not redesign the specialty personalized license plate unless such organization pays the director in advance all redesigned plate fees. All plate holders of such plates must pay the replacement fees prescribed in section 301.300 for the replacement of the existing specialty plate. All other applicable license plate fees in accordance with this chapter shall be required.

(L. 2004 S.B. 1233, et al., A.L. 2012 S.B. 480 merged with S.B. 563, A.L. 2016 H.B. 2380)



Section 301.3152 Appeal procedure for denial.

Effective 01 Jan 2005, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3152. Appeal procedure for denial. — Any person or organization who has received a notice of denial of application for development of a specialty plate may make a request to the joint committee on transportation oversight within fifteen days of receipt of the notice for a review of the committee's determination at a hearing before the committee at a time deemed appropriate.

(L. 2004 S.B. 1233, et al.)

Effective 1-01-05



Section 301.3154 Fee, amount — exemptions.

Effective 01 Jan 2005, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.3154. Fee, amount — exemptions. — Beginning January 1, 2005, the fee for any special license plate approved under section 21.795, sections 301.3150 and 301.3152, and this section shall be fifteen dollars for an annual registration and thirty dollars for a biennial registration in addition to registration fees. The provisions of this section shall not apply to special military license plates. The fees for special military license plates shall be assessed as provided for by the statute creating such license plate except that no additional fee shall be charged for personalized military plates.

(L. 2004 S.B. 1233, et al.)

Effective 1-01-05



Section 301.4000 Military service special license plates for motorcycles, application, fees.

Effective 28 Aug 2006

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

301.4000. Military service special license plates for motorcycles, application, fees. — Any person who served in the active military service in a branch of the Armed Forces of the United States and was honorably discharged from such service may apply for special motorcycle license plates, either solely or jointly, for issuance for any motorcycle subject to the registration fees provided in section 301.055. Any such person shall make application for the special license plates on a form provided by the director of revenue and furnish such proof of service and status as an honorably discharged veteran as the director may require. Upon presentation of the proof of eligibility and payment of a fifteen dollar fee in addition to the regulation registration fees, and presentation of other documents which may be required by law, the director shall then issue license plates bearing letters or numbers or a combination thereof as determined by the director, with the words "U.S. VET" in place of the words "SHOW-ME STATE". The plates shall be clearly visible at night and shall be aesthetically attractive, as prescribed by section 301.130. There shall be no limit on the number of license plates any person qualified under this section may obtain so long as each set of license plates issued under this section is issued for vehicles owned solely or jointly by such person. License plates issued pursuant to this section shall not be transferable to any other person except that any registered co-owner of the motorcycle may operate the motorcycle for the duration of the year licensed in the event of the death of the qualified person.

(L. 2002 H.B. 1205, et al. merged with S.B. 644, A.L. 2003 H.B. 187, A.L. 2006 H.B. 1382 & 1158)






Chapter 302 Drivers' and Commercial Drivers' Licenses

Chapter Cross References



Section 302.010 Definitions.

Effective 01 Jan 2017, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.010. Definitions. — Except where otherwise provided, when used in this chapter, the following words and phrases mean:

(1) "Circuit court", each circuit court in the state;

(2) "Commercial motor vehicle", a motor vehicle designed or regularly used for carrying freight and merchandise, or more than fifteen passengers;

(3) "Conviction", any final conviction; also a forfeiture of bail or collateral deposited to secure a defendant's appearance in court, which forfeiture has not been vacated, shall be equivalent to a conviction, except that when any conviction as a result of which points are assessed pursuant to section 302.302 is appealed, the term "conviction" means the original judgment of conviction for the purpose of determining the assessment of points, and the date of final judgment affirming the conviction shall be the date determining the beginning of any license suspension or revocation pursuant to section 302.304;

(4) "Criminal history check", a search of criminal records, including criminal history record information as defined in section 43.500, maintained by the Missouri state highway patrol in the Missouri criminal records repository or by the Federal Bureau of Investigation as part of its criminal history records, including, but not limited to, any record of conviction, plea of guilty or nolo contendre, or finding of guilty in any state for any offense related to alcohol, controlled substances, or drugs;

(5) "Director", the director of revenue acting directly or through the director's authorized officers and agents;

(6) "Farm tractor", every motor vehicle designed and used primarily as a farm implement for drawing plows, mowing machines and other implements of husbandry;

(7) "Highway", any public thoroughfare for vehicles, including state roads, county roads and public streets, avenues, boulevards, parkways, or alleys in any municipality;

(8) "Incompetent to drive a motor vehicle", a person who has become physically incapable of meeting the prescribed requirements of an examination for an operator's license, or who has been adjudged by a probate division of the circuit court in a capacity hearing of being incapacitated;

(9) "License", a license issued by a state to a person which authorizes a person to operate a motor vehicle;

(10) "Motor vehicle", any self-propelled vehicle not operated exclusively upon tracks except motorized bicycles, as defined in section 307.180;

(11) "Motorcycle", a motor vehicle operated on two wheels; however, this definition shall not include motorized bicycles as defined in section 301.010;

(12) "Motortricycle", a motor vehicle operated on three wheels, including a motorcycle operated with any conveyance, temporary or otherwise, requiring the use of a third wheel;

(13) "Moving violation", that character of traffic violation where at the time of violation the motor vehicle involved is in motion, except that the term does not include the driving of a motor vehicle without a valid motor vehicle registration license, or violations of sections 304.170 to 304.240, inclusive, relating to sizes and weights of vehicles;

(14) "Municipal court", every division of the circuit court having original jurisdiction to try persons for violations of city ordinances;

(15) "Nonresident", every person who is not a resident of this state;

(16) "Operator", every person who is in actual physical control of a motor vehicle upon a highway;

(17) "Owner", a person who holds the legal title of a vehicle or in the event a vehicle is the subject of an agreement for the conditional sale or lease thereof with the right of purchase upon performance of the conditions stated in the agreement and with an immediate right of possession vested in the conditional vendee or lessee, or in the event a mortgagor of a vehicle is entitled to possession, then such conditional vendee or lessee or mortgagor shall be deemed the owner for the purpose of sections 302.010 to 302.540;

(18) "Record" includes, but is not limited to, papers, documents, facsimile information, microphotographic process, electronically generated or electronically recorded information, digitized images, deposited or filed with the department of revenue;

(19) "Residence address", "residence", or "resident address" shall be the location at which a person has been physically present, and that the person regards as home. A residence address is a person's true, fixed, principal, and permanent home, to which a person intends to return and remain, even though currently residing elsewhere;

(20) "Restricted driving privilege", a sixty-day driving privilege issued by the director of revenue following a suspension of driving privileges for the limited purpose of driving in connection with the driver's business, occupation, employment, formal program of secondary, postsecondary or higher education, or for an alcohol education or treatment program or certified ignition interlock provider, or a ninety-day interlock restricted privilege issued by the director of revenue for the limited purpose of driving in connection with the driver's business, occupation, employment, seeking medical treatment for such driver or a dependent family member, attending school or other institution of higher education, attending alcohol- or drug-treatment programs, seeking the required services of a certified ignition interlock provider, fulfilling court obligations, including required appearances and probation and parole obligations, religious services, the care of a child or children, including scheduled visitation or custodial obligations pursuant to a court order, fueling requirements for any vehicle utilized, and seeking basic nutritional requirements;

(21) "School bus", when used in sections 302.010 to 302.540, means any motor vehicle, either publicly or privately owned, used to transport students to and from school, or to transport pupils properly chaperoned to and from any place within the state for educational purposes. The term "school bus" shall not include a bus operated by a public utility, municipal corporation or common carrier authorized to conduct local or interstate transportation of passengers when such bus is not traveling a specific school bus route but is:

(a) On a regularly scheduled route for the transportation of fare-paying passengers; or

(b) Furnishing charter service for the transportation of persons enrolled as students on field trips or other special trips or in connection with other special events;

(22) "School bus operator", an operator who operates a school bus as defined in subdivision (21) of this section in the transportation of any schoolchildren and who receives compensation for such service. The term "school bus operator" shall not include any person who transports schoolchildren as an incident to employment with a school or school district, such as a teacher, coach, administrator, secretary, school nurse, or janitor unless such person is under contract with or employed by a school or school district as a school bus operator;

(23) "Signature", any method determined by the director of revenue for the signing, subscribing or verifying of a record, report, application, driver's license, or other related document that shall have the same validity and consequences as the actual signing by the person providing the record, report, application, driver's license or related document;

(24) "Substance abuse traffic offender program", a program certified by the division of alcohol and drug abuse of the department of mental health to provide education or rehabilitation services pursuant to a professional assessment screening to identify the individual needs of the person who has been referred to the program as the result of an alcohol- or drug-related traffic offense. Successful completion of such a program includes participation in any education or rehabilitation program required to meet the needs identified in the assessment screening. The assignment recommendations based upon such assessment shall be subject to judicial review as provided in subsection 14 of section 302.304 and subsections 1 and 5 of section 302.540;

(25) "Vehicle", any mechanical device on wheels, designed primarily for use, or used on highways, except motorized bicycles, vehicles propelled or drawn by horses or human power, or vehicles used exclusively on fixed rails or tracks, or cotton trailers or motorized wheelchairs operated by handicapped persons.

(RSMo 1939 § 8443, A. 1949 S.B. 1111, A.L. 1951 p. 678, A.L. 1955 p. 621, A.L. 1961 p. 487, A.L. 1978 H.B. 1634, A.L. 1980 H.B. 995 & 1051, A.L. 1983 S.B. 44 & 45, A.L. 1984 H.B. 1575 Revision, A.L. 1986 S.B. 707, A.L. 1987 S.B. 114 merged with H.B. 384 Revision, A.L. 1988 H.B. 990, A.L. 1989 1st Ex. Sess. H.B. 3, A.L. 1991 H.B. 251, A.L. 1995 H.B. 717 merged with S.B. 24, A.L. 1996 H.B. 1169 & 1271 merged with S.B. 722, A.L. 2002 H.B. 2062, A.L. 2007 S.B. 22, A.L. 2008 S.B. 930 & 947, A.L. 2012 H.B. 1402, A.L. 2015 S.B. 254)

Effective 1-01-17

(1952) Where street running north began at north side of highway, there was an intersection within the meaning of this section. Burmback v. Simpson (Mo.), 247 S.W.2d 635.

(1960) An alley in a city is a highway or public thoroughfare within the meaning of state traffic regulations. Timmons V. Kilpatrick (Mo.), 332 S.W.2d 918.



Section 302.011 Lawfully present defined.

Effective 28 Aug 2004

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.011. Lawfully present defined. — For the purposes of sections 302.130, 302.171, 302.177, 302.181, 302.720, and 302.735, United States citizens shall be considered "lawfully present" regardless of their physical location at any given time.

(L. 2004 S.B. 1233, et al. § 2)



Section 302.015 License classification system, director to establish — categories.

Effective 01 Jan 2017, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.015. License classification system, director to establish — categories. — Notwithstanding the provisions of the Commercial Motor Vehicle Safety Act of 1986 (Title XII of Pub. Law 99-570), the director shall have the authority to establish a license classification system, and shall not be limited to classification of the following:

(1) Any person, other than one subject to sections 302.700 to 302.780, who operates a motor vehicle in the transportation of persons or property, and who receives compensation for such services in wages, salary, commission or fare; or who as an owner or employee operates a motor vehicle carrying passengers or property for hire; or who regularly operates a commercial motor vehicle of another person in the course of or as an incident to his or her employment, but whose principal occupation is not the operating of such motor vehicle, except that a school bus operator who obtains a school bus permit as provided in section 302.272 shall not be considered in this class;

(2) Any person, other than such person defined in subdivision (1) of this section who is in actual physical control of a motor vehicle;

(3) Any person, other than such person defined in subdivisions (1) and (2) of this section who is in actual physical control of a motorcycle or motortricycle.

(L. 1989 1st Ex. Sess. H.B. 3, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 302.020 Operation of motor vehicle without proper license prohibited, penalty — motorcycles — special license — protective headgear, failure to wear, fine, amount — no points to be assessed.

Effective 01 Jan 2017, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.020. Operation of motor vehicle without proper license prohibited, penalty — motorcycles — special license — protective headgear, failure to wear, fine, amount — no points to be assessed. — 1. Unless otherwise provided for by law, it shall be unlawful for any person, except those expressly exempted by section 302.080, to:

(1) Operate any vehicle upon any highway in this state unless the person has a valid license;

(2) Operate a motorcycle or motortricycle upon any highway of this state unless such person has a valid license that shows the person has successfully passed an examination for the operation of a motorcycle or motortricycle as prescribed by the director. The director may indicate such upon a valid license issued to such person, or shall issue a license restricting the applicant to the operation of a motorcycle or motortricycle if the actual demonstration, required by section 302.173, is conducted on such vehicle;

(3) Authorize or knowingly permit a motorcycle or motortricycle owned by such person or under such person's control to be driven upon any highway by any person whose license does not indicate that the person has passed the examination for the operation of a motorcycle or motortricycle or has been issued an instruction permit therefor;

(4) Operate a motor vehicle with an instruction permit or license issued to another person.

2. Every person operating or riding as a passenger on any motorcycle or motortricycle, as defined in section 301.010, upon any highway of this state shall wear protective headgear at all times the vehicle is in motion. The protective headgear shall meet reasonable standards and specifications established by the director.

3. Notwithstanding the provisions of section 302.340 any person convicted of violating subdivision (1) or (2) of subsection 1 of this section is guilty of a misdemeanor. A first violation of subdivision (1) or (2) of subsection 1 of this section shall be punishable as a class D misdemeanor. A second violation of subdivision (1) or (2) of subsection 1 of this section shall be punishable as a class A misdemeanor. Any person convicted a third or subsequent time of violating subdivision (1) or (2) of subsection 1 of this section is guilty of a class E felony. Notwithstanding the provisions of section 302.340, violation of subdivisions (3) and (4) of subsection 1 of this section is a misdemeanor, the first violation punishable as a class D misdemeanor, a second or subsequent violation of this section punishable as a class C misdemeanor, and the penalty for failure to wear protective headgear as required by subsection 2 of this section is an infraction for which a fine not to exceed twenty-five dollars may be imposed. Notwithstanding all other provisions of law and court rules to the contrary, no court costs shall be imposed upon any person due to such violation. No points shall be assessed pursuant to section 302.302 for a failure to wear such protective headgear. Prior pleas of guilty and prior findings of guilty shall be pleaded and proven in the same manner as required by section 558.021.

(RSMo 1939 § 8444, A.L. 1951 p. 678, A.L. 1967 p. 409, A.L. 1984 H.B. 1045, A.L. 1988 H.B. 990, A.L. 1989 1st Ex. Sess. H.B. 3, A.L. 1995 H.B. 717, A.L. 1996 H.B. 1047, A.L. 1999 S.B. 19, A.L. 2011 H.B. 111, A.L. 2014 S.B. 491)

Effective 1-01-17

(1967) Person who did not qualify for driver's license because he was under age was not barred by licensing statute from maintaining action for injuries sustained by him in an accident involving his operation of a motor vehicle. Siess v. Layton (Mo.), 417 S.W.2d 6.

(1969) This section is within the police power of the state and is not unconstitutional. State v. Darrah (Mo.), 446 S.W.2d 745.

(1970) This section merely leaves details of implementation to director of revenue and is not an unconstitutional delegation of legislative powers and does not deprive motorcyclists of due process. State v. Cushmen (Mo.), 451 S.W.2d 17.

(1970) This section does not violate the fourteenth amendment to the U.S. Constitution. State v. Elliott (A.), 459 S.W.2d 526.



Section 302.041 License by municipality not required.

Effective 28 Aug 1989

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.041. License by municipality not required. — Any person licensed to operate a vehicle may exercise the privilege thereby granted upon all highways in this state and shall not be required by any municipality or other political subdivision having authority to adopt local police regulations to obtain any other license in order to exercise such privilege, except that this section shall not be construed as depriving municipalities of the right to license, tax and regulate taxicab drivers.

(L. 1951 p. 678 § 302.040, A.L. 1989 1st Ex. Sess. H.B. 3)

Effective 7-27-89



Section 302.051 Government-owned vehicles, who may operate.

Effective 28 Aug 1989

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.051. Government-owned vehicles, who may operate. — Unless required by the Commercial Motor Vehicle Safety Act of 1986 (Title XII of Pub. Law 99-570) or section 302.272, any person holding a valid license, other than one limited to the operation of a motorcycle or motortricycle, may operate for official use any motor vehicle owned by the United States, the state of Missouri, or any municipality or political subdivision of this state.

(L. 1951 p. 678 § 302.050, A.L. 1955 p. 617, A.L. 1986 S.B. 707, A.L. 1987 S.B. 114 merged with H.B. 384 Revision, A.L. 1989 1st Ex. Sess. H.B. 3)

Effective 7-27-89



Section 302.060 License not to be issued to whom, exceptions — reinstatement requirements.

Effective 01 Jan 2017, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.060. License not to be issued to whom, exceptions — reinstatement requirements. — 1. The director shall not issue any license and shall immediately deny any driving privilege:

(1) To any person who is under the age of eighteen years, if such person operates a motor vehicle in the transportation of persons or property as classified in section 302.015;

(2) To any person who is under the age of sixteen years, except as hereinafter provided;

(3) To any person whose license has been suspended, during such suspension, or to any person whose license has been revoked, until the expiration of one year after such license was revoked;

(4) To any person who is an habitual drunkard or is addicted to the use of narcotic drugs;

(5) To any person who has previously been adjudged to be incapacitated and who at the time of application has not been restored to partial capacity;

(6) To any person who, when required by this law to take an examination, has failed to pass such examination;

(7) To any person who has an unsatisfied judgment against such person, as defined in chapter 303, until such judgment has been satisfied or the financial responsibility of such person, as described in section 303.120, has been established;

(8) To any person whose application shows that the person has been convicted within one year prior to such application of violating the laws of this state relating to failure to stop after an accident and to disclose the person's identity or driving a motor vehicle without the owner's consent;

(9) To any person who has been convicted more than twice of violating state law, or a county or municipal ordinance where the defendant was represented by or waived the right to an attorney in writing, relating to driving while intoxicated; except that, after the expiration of ten years from the date of conviction of the last offense of violating such law or ordinance relating to driving while intoxicated, a person who was so convicted may petition the circuit court of the county in which such last conviction was rendered and the court shall review the person's habits and conduct since such conviction, including the results of a criminal history check as defined in section 302.010. If the court finds that the petitioner has not been found guilty of, and has no pending charges for any offense related to alcohol, controlled substances or drugs and has no other alcohol-related enforcement contacts as defined in section 302.525 during the preceding ten years and that the petitioner's habits and conduct show such petitioner to no longer pose a threat to the public safety of this state, the court shall order the director to issue a license to the petitioner if the petitioner is otherwise qualified pursuant to the provisions of sections 302.010 to 302.540. No person may obtain a license pursuant to the provisions of this subdivision through court action more than one time;

(10) To any person who has been found guilty of acting with criminal negligence while driving while intoxicated to cause the death of another person, or to any person who has been convicted twice within a five-year period of violating state law, county or municipal ordinance of driving while intoxicated, or any other intoxication-related traffic offense as defined in section 577.001, except that, after the expiration of five years from the date of conviction of the last offense of violating such law or ordinance, a person who was so convicted may petition the circuit court of the county in which such last conviction was rendered and the court shall review the person's habits and conduct since such conviction, including the results of a criminal history check as defined in section 302.010. If the court finds that the petitioner has not been found guilty of, and has no pending charges for any offense related to alcohol, controlled substances, or drugs and has no other alcohol-related enforcement contacts as defined in section 302.525 during the preceding five years, and that the petitioner's habits and conduct show such petitioner to no longer pose a threat to the public safety of this state, the court shall order the director to issue a license to the petitioner if the petitioner is otherwise qualified pursuant to the provisions of sections 302.010 to 302.540;

(11) To any person who is otherwise disqualified pursuant to the provisions of this chapter, chapter 303, or section 544.046;

(12) To any person who is under the age of eighteen years, if such person's parents or legal guardians file a certified document with the department of revenue stating that the director shall not issue such person a driver's license. Each document filed by the person's parents or legal guardians shall be made upon a form furnished by the director and shall include identifying information of the person for whom the parents or legal guardians are denying the driver's license. The document shall also contain identifying information of the person's parents or legal guardians. The document shall be certified by the parents or legal guardians to be true and correct. This provision shall not apply to any person who is legally emancipated. The parents or legal guardians may later file an additional document with the department of revenue which reinstates the person's ability to receive a driver's license.

2. Any person whose license is reinstated under the provisions of subdivision (9) or (10) of subsection 1 of this section shall be required to file proof with the director of revenue that any motor vehicle operated by the person is equipped with a functioning, certified ignition interlock device as a required condition of reinstatement. The ignition interlock device required for reinstatement under this subsection and for obtaining a limited driving privilege under paragraph (a) or (b) of subdivision (8) of subsection 3 of section 302.309 shall have a photo identification technology feature, and a court may require a global positioning system feature for such device. The ignition interlock device shall further be required to be maintained on all motor vehicles operated by the person for a period of not less than six months immediately following the date of reinstatement. If the monthly monitoring reports show that the ignition interlock device has registered any confirmed blood alcohol concentration readings above the alcohol setpoint established by the department of transportation or that the person has tampered with or circumvented the ignition interlock device within the last three months of the six-month period of required installation of the ignition interlock device, then the period for which the person must maintain the ignition interlock device following the date of reinstatement shall be extended until the person has completed three consecutive months with no violations as described in this section. If the person fails to maintain such proof with the director, the license shall be suspended until proof as required by this section is filed with the director.

3. Any person who petitions the court for reinstatement of his or her license pursuant to subdivision (9) or (10) of subsection 1 of this section shall make application with the Missouri state highway patrol as provided in section 43.540, and shall submit two sets of fingerprints collected pursuant to standards as determined by the highway patrol. One set of fingerprints shall be used by the highway patrol to search the criminal history repository and the second set shall be forwarded to the Federal Bureau of Investigation for searching the federal criminal history files. At the time of application, the applicant shall supply to the highway patrol the court name and case number for the court where he or she has filed his or her petition for reinstatement. The applicant shall pay the fee for the state criminal history check pursuant to section 43.530 and pay the appropriate fee determined by the Federal Bureau of Investigation for the federal criminal history record. The Missouri highway patrol, upon receipt of the results of the criminal history check, shall forward a copy of the results to the circuit court designated by the applicant and to the department. Notwithstanding the provisions of section 610.120, all records related to any criminal history check shall be accessible and available to the director and the court.

(RSMo 1939 § 8446, A.L. 1951 p. 678, A.L. 1961 p. 487, A.L. 1982 S.B. 513, A.L. 1983 S.B. 44 & 45, A.L. 1984 H.B. 1575 Revision, A.L. 1987 S.B. 230, A.L. 1989 1st Ex. Sess. H.B. 3, A.L. 1991 S.B. 125 & 341, A.L. 1996 H.B. 1169 & 1271 merged with S.B. 722, A.L. 1999 S.B. 19, A.L. 2005 S.B. 37, et al., A.L. 2008 S.B. 930 & 947, A.L. 2009 H.B. 62, A.L. 2012 H.B. 1402 merged with S.B. 480, A.L. 2013 S.B. 23, A.L. 2014 S.B. 491, A.L. 2015 S.B. 254)

Effective 1-01-17

(1980) Two convictions for driving while intoxicated must have occurred within five-year period prior to application for license not to be issued. Breeze v. Goldberg (A.), 595 S.W.2d 381.

(1984) A second conviction for driving while intoxicated must have occurred within a five-year period relative to the grant or denial of both a new application for a license and/or an application for limited driving privileges. Smith v. State (Mo.App.), 677 S.W.2d 920.

(2010) Multiple convictions arising from a single incident cannot be considered one conviction under section. Akins v. Director of Revenue, 303 S.W.3d 563 (Mo.banc).



Section 302.063 No issuance of a driver's license to illegal aliens or persons who cannot prove lawful presence.

Effective 28 Aug 2008

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.063. No issuance of a driver's license to illegal aliens or persons who cannot prove lawful presence. — The department of revenue shall not issue any driver's license to an illegal alien nor to any person who cannot prove his or her lawful presence pursuant to the provisions of this chapter and the regulations promulgated thereunder. A driver's license issued to an illegal alien in another state shall not be honored by the state of Missouri and the department of revenue for any purpose. The state of Missouri hereby declares that granting driver's licenses to illegal aliens is repugnant to the public policy of Missouri and therefore Missouri shall not extend full faith and credit to out-of-state driver's licenses issued to illegal aliens. As used in this section, the term "illegal alien" shall mean an alien who is not lawfully present in the United States, according to the terms of 8 U.S.C. Section 1101, et seq.

(L. 2008 H.B. 1549, et al.)



Section 302.067 Lawful presence or citizenship, proof of to be presented once — exceptions.

Effective 28 Aug 2014

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.067. Lawful presence or citizenship, proof of to be presented once — exceptions. — Any original or certified copy, if applicable, of a document presented by an applicant under this chapter and its accompanying regulations as proof of lawful presence or citizenship to the department of revenue to apply for a driver's license, nondriver's license or instruction permit shall not be required to be presented by the applicant for any subsequent new, renewal, or duplicate application, except:

(1) Documents demonstrating lawful presence of any applicant who is not a citizen of the United States, including documents demonstrating duration of the person's lawful presence in the United States, may be required to be presented upon each subsequent application;

(2) The department may require the documents to be presented if it is reasonably believed by the department that the prior driver's license or nondriver's license was issued as a result of a fraudulent act of the applicant;

(3) Applicants applying for or renewing a commercial driver's license or commercial driver's instruction permit; or

(4) The department may require an applicant to present such documents demonstrating lawful presence or citizenship specified in this section in order to correct any known or presumed error on the driver's license, nondriver's license, or instruction permit.

(L. 2014 H.B. 1231)



Section 302.080 Exemptions from license law.

Effective 28 Aug 1990

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.080. Exemptions from license law. — The following persons are exempt from license hereunder:

(1) Any person while operating any farm tractor or implement of husbandry temporarily operated or moved on a highway;

(2) A nonresident who is at least sixteen years of age and who has in his immediate possession a valid license issued to him in his home state or country;

(3) A nonresident who is at least eighteen years of age and who has in his immediate possession a valid license issued to him in his home state or country which allows such person to operate a motor vehicle in the transportation of persons or property as classified in section 302.015;

(4) Convicted offenders of the department of corrections who have not been convicted of a motor vehicle felony as follows driving while intoxicated, failing to stop after an accident and disclosing his or her identity, or driving a motor vehicle without the owner's consent may operate state-owned trucks for the benefit of the correctional facilities, provided that such offender shall be accompanied by a correctional officer or other staff person in such truck.

(RSMo 1939 § 8445, A.L. 1943 p. 662, A.L. 1965 p. 477, A.L. 1989 1st Ex. Sess. H.B. 3, A.L. 1990 H.B. 974)



Section 302.110 List of licensed drivers.

Effective 28 Aug 1989

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.110. List of licensed drivers. — The director of revenue shall keep a list of all persons who have been licensed to drive a motor vehicle, under sections 302.010 to 302.780, which shall, among other things, contain the date of issue of such license, a description of the licensee and giving his address.

(RSMo 1939 § 8454, A.L. 1961 p. 487, A.L. 1989 1st Ex. Sess. H.B. 3)

Effective 7-27-89



Section 302.120 Applications for license, accident reports and court convictions to be filed, how.

Effective 28 Aug 1989

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.120. Applications for license, accident reports and court convictions to be filed, how. — 1. The director of revenue shall file every application for a license received by him and shall maintain suitable indices containing, in alphabetical order:

(1) All applications denied and on each thereof note the reasons for such denial;

(2) All applications granted; and

(3) The name of every licensee whose license has been suspended, revoked or disqualified by the director of revenue and after each such name note the reasons for such action.

2. The director of revenue shall also file all accident reports and abstracts of court records of convictions, as defined in sections 302.010 and 302.700, received by him under the laws of this state and in connection therewith maintain convenient records or make suitable notations in order that an individual record of each licensee showing the convictions of such licensee and the traffic accidents in which he has been involved shall be readily ascertainable and available for the consideration of the director upon any application for renewal of license and at other suitable times.

(RSMo 1939 § 8456, A.L. 1989 1st Ex. Sess. H.B. 3)

Effective 7-27-89



Section 302.130 Issuance of temporary instruction permit, when — requirements — duration — permit driver sticker or sign issued, when — rulemaking authority.

Effective 28 Aug 2012

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.130. Issuance of temporary instruction permit, when — requirements — duration — permit driver sticker or sign issued, when — rulemaking authority. — 1. Any person at least fifteen years of age who, except for age or lack of instruction in operating a motor vehicle, would otherwise be qualified to obtain a license pursuant to sections 302.010 to 302.340 may apply for and the director shall issue a temporary instruction permit entitling the applicant, while having such permit in the applicant's immediate possession, to drive a motor vehicle of the appropriate class upon the highways for a period of twelve months, but any such person, except when operating a motorcycle or motortricycle, must be accompanied by a licensed operator for the type of motor vehicle being operated who is actually occupying a seat beside the driver for the purpose of giving instruction in driving the motor vehicle, who is at least twenty-one years of age, and in the case of any driver under sixteen years of age, the licensed operator occupying the seat beside the driver shall be a grandparent, parent, guardian, a person who is at least twenty-five years of age who has been licensed for a minimum of three years and has received written permission from the parent or legal guardian to escort or accompany the driver, a driver training instructor holding a valid driver education endorsement on a teaching certificate issued by the department of elementary and secondary education or a qualified instructor of a private drivers' education program who has a valid driver's license. An applicant for a temporary instruction permit shall successfully complete a vision test and a test of the applicant's ability to understand highway signs which regulate, warn or direct traffic and practical knowledge of the traffic laws of this state, pursuant to section 302.173. In addition, beginning January 1, 2007, no permit shall be granted pursuant to this subsection unless a parent or legal guardian gives written permission by signing the application and in so signing, state they, or their designee as set forth in subsection 2 of this section, will provide a minimum of forty hours of behind-the-wheel driving instruction, including a minimum of ten hours of behind-the-wheel driving instruction that occurs during the nighttime hours falling between sunset and sunrise. The forty hours of behind-the-wheel driving instruction that is completed pursuant to this subsection may include any time that the holder of an instruction permit has spent operating a motor vehicle in a driver training program taught by a driver training instructor holding a valid driver education endorsement on a teaching certificate issued by the department of elementary and secondary education or by a qualified instructor of a private drivers' education program. If the applicant for a permit is enrolled in a federal residential job training program, the instructor, as defined in subsection 5 of this section, is authorized to sign the application stating that the applicant will receive the behind-the-wheel driving instruction required by this section.

2. In the event the parent, grandparent or guardian of the person under sixteen years of age has a physical disability which prohibits or disqualifies said parent, grandparent or guardian from being a qualified licensed operator pursuant to this section, said parent, grandparent or guardian may designate a maximum of two individuals authorized to accompany the applicant for the purpose of giving instruction in driving the motor vehicle. An authorized designee must be a licensed operator for the type of motor vehicle being operated and have attained twenty-one years of age. At least one of the designees must occupy the seat beside the applicant while giving instruction in driving the motor vehicle. The name of the authorized designees must be provided to the department of revenue by the parent, grandparent or guardian at the time of application for the temporary instruction permit. The name of each authorized designee shall be printed on the temporary instruction permit, however, the director may delay the time at which permits are printed bearing such names until the inventories of blank permits and related forms existing on August 28, 1998, are exhausted.

3. The director, upon proper application on a form prescribed by the director, in his or her discretion, may issue a restricted instruction permit effective for a school year or more restricted period to an applicant who is enrolled in a high school driver training program taught by a driver training instructor holding a valid driver education endorsement on a teaching certificate issued by the state department of elementary and secondary education even though the applicant has not reached the age of sixteen years but has passed the age of fifteen years. Such instruction permit shall entitle the applicant, when the applicant has such permit in his or her immediate possession, to operate a motor vehicle on the highways, but only when a driver training instructor holding a valid driver education endorsement on a teaching certificate issued by the state department of elementary and secondary education is occupying a seat beside the driver.

4. The director, in his or her discretion, may issue a temporary driver's permit to an applicant who is otherwise qualified for a license permitting the applicant to operate a motor vehicle while the director is completing the director's investigation and determination of all facts relative to such applicant's rights to receive a license. Such permit must be in the applicant's immediate possession while operating a motor vehicle, and it shall be invalid when the applicant's license has been issued or for good cause has been refused.

5. In the event that the applicant for a temporary instruction permit described in subsection 1 of this section is a participant in a federal residential job training program, the permittee may operate a motor vehicle accompanied by a driver training instructor who holds a valid driver education endorsement issued by the department of elementary and secondary education and a valid driver's license.

6. A person at least fifteen years of age may operate a motor vehicle as part of a driver training program taught by a driver training instructor holding a valid driver education endorsement on a teaching certificate issued by the department of elementary and secondary education or a qualified instructor of a private drivers' education program.

7. Beginning January 1, 2003, the director shall issue with every temporary instruction permit issued pursuant to subsection 1 of this section a sticker or sign bearing the words "PERMIT DRIVER". The design and size of such sticker or sign shall be determined by the director by regulation. Every applicant issued a temporary instruction permit and sticker on or after January 1, 2003, may display or affix the sticker or sign on the rear window of the motor vehicle. Such sticker or sign may be displayed on the rear window of the motor vehicle whenever the holder of the instruction permit operates a motor vehicle during his or her temporary permit licensure period.

8. Beginning July 1, 2005, the director shall verify that an applicant for an instruction permit issued under this section is lawfully present in the United States before accepting the application. The director shall not issue an instruction permit for a period that exceeds an applicant's lawful presence in the United States. The director may establish procedures to verify the lawful presence of the applicant and establish the duration of any permit issued under this section.

9. The director may adopt rules and regulations necessary to carry out the provisions of this section.

(RSMo 1939 § 8448, A.L. 1951 p. 678, A.L. 1989 1st Ex. Sess. H.B. 3, A.L. 1991 H.B. 202 & 364, A.L. 1995 H.B. 155, A.L. 1997 H.B. 123, A.L. 1998 H.B. 1730, A.L. 1999 S.B. 19, A.L. 2001 H.B. 648, et al., A.L. 2002 H.B. 1270 and H.B. 2032, A.L. 2004 S.B. 1233, et al., A.L. 2006 S.B. 1001, et al., A.L. 2012 H.B. 1402)



Section 302.132 Minimum age and requirements to apply for temporary motorcycle instruction permit, restrictions.

Effective 28 Aug 1995

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.132. Minimum age and requirements to apply for temporary motorcycle instruction permit, restrictions. — 1. Any person at least fifteen and one-half years of age who, except for age or lack of instruction in operating a motor vehicle, would otherwise be qualified to obtain a motorcycle or motortricycle license or endorsement pursuant to sections 302.010 to 302.340 may apply, with the written consent of the parent or guardian of such person, for a temporary motorcycle instruction permit to operate a motorcycle or motortricycle.

2. The director shall issue a temporary motorcycle instruction permit under this section if the applicant has completed a motorcycle rider training course approved under sections 302.133 to 302.138 and is otherwise eligible for the temporary permit.

3. A person receiving a temporary motorcycle permit and having it in his immediate possession shall be entitled to operate a motorcycle or motortricycle for a period of six months upon the highways of the state, and persons under the age of sixteen shall be subject to the following restrictions:

(1) The motorcycle or motortricycle may not have an engine with a displacement of greater than two hundred fifty cubic centimeters;

(2) The operator shall not travel at any time from a half-hour after sunset to a half-hour before sunrise;

(3) The operator shall not carry any passengers; and

(4) The operator shall not travel over fifty miles from the operator's home address.

(L. 1995 H.B. 717)



Section 302.133 Definitions.

Effective 28 Aug 2014

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.133. Definitions. — As used in sections 302.133 to 302.138, the following terms mean:

(1) "Commission", the state highways and transportation commission;

(2) "Department", the department of transportation;

(3) "Director", the director of the department of transportation;

(4) "Instructor", a licensed motorcycle operator who meets the standards established by the commission to teach the motorcycle rider training course;

(5) "Motorcycle", a motorcycle or motortricycle as those terms are defined by section 301.010;

(6) "Motorcycle rider training course", a motorcycle rider education curriculum and delivery system approved by the commission as meeting standards designed to develop and instill the knowledge, attitudes, habits, and skills necessary for the safe operation of a motorcycle.

(L. 1995 H.B. 717, A.L. 2014 H.B. 1299 Revision)



Section 302.134 Motorcycle safety education program, commission to establish and set standards, program to include certain subjects — authority to adopt rules, procedure to adopt, suspend and revoke.

Effective 28 Aug 2014

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.134. Motorcycle safety education program, commission to establish and set standards, program to include certain subjects — authority to adopt rules, procedure to adopt, suspend and revoke. — 1. The commission shall establish standards for and shall administer the motorcycle safety education program. The program shall include, but is not limited to, motorcycle rider training and instructor training courses. The commission may expand the program to include components relating to the effect of alcohol and drugs on motorcycle operation, public awareness of motorcycles on the highways, driver improvement for motorcyclists, motorcycle operator licensing improvement, program promotion, and other motorcycle safety efforts.

2. Standards adopted by the commission for the motorcycle safety education program, including standards for instructor qualification and standards for the motorcycle rider training and instructor training courses, shall, at a minimum, comply with the applicable standards of the Motorcycle Safety Foundation.

3. The commission shall promulgate rules and regulations necessary to administer the provisions of sections 302.133 to 302.138.

4. No rule or portion of a rule promulgated under the authority of this chapter shall become effective until it has been approved by the joint committee on administrative rules in accordance with the procedures provided in this section, and the delegation of the legislative authority to enact law by the adoption of such rules is dependent upon the power of the joint committee on administrative rules to review and suspend rules pending ratification by the senate and the house of representatives as provided in this section.

5. Upon filing any proposed rule with the secretary of state, the commission shall concurrently submit such proposed rule to the committee, which may hold hearings upon any proposed rule or portion thereof at any time.

6. A final order of rulemaking shall not be filed with the secretary of state until thirty days after such final order of rulemaking has been received by the committee. The committee may hold one or more hearings upon such final order of rulemaking during the thirty-day period. If the committee does not disapprove such order of rulemaking within the thirty-day period, the commission may file such order of rulemaking with the secretary of state and the order of rulemaking shall be deemed approved.

7. The committee may, by majority vote of the members, suspend the order of rulemaking or portion thereof by action taken prior to the filing of the final order of rulemaking only for one or more of the following grounds:

(1) An absence of statutory authority for the proposed rule;

(2) An emergency relating to public health, safety or welfare;

(3) The proposed rule is in conflict with state law;

(4) A substantial change in circumstance since enactment of the law upon which the proposed rule is based.

8. If the committee disapproves any rule or portion thereof, the commission shall not file such disapproved portion of any rule with the secretary of state and the secretary of state shall not publish in the Missouri Register any final order of rulemaking containing the disapproved portion.

9. If the committee disapproves any rule or portion thereof, the committee shall report its findings to the senate and the house of representatives. No rule or portion thereof disapproved by the committee shall take effect so long as the senate and the house of representatives ratify the act of the joint committee by resolution adopted in each house within thirty legislative days after such rule or portion thereof has been disapproved by the joint committee.

10. Upon adoption of a rule as provided in this section, any such rule or portion thereof may be suspended or revoked by the general assembly either by bill or, pursuant to Section 8, Article IV of the Constitution of Missouri, by concurrent resolution upon recommendation of the joint committee on administrative rules. The committee shall be authorized to hold hearings and make recommendations pursuant to the provisions of section 536.037. The secretary of state shall publish in the Missouri Register, as soon as practicable, notice of the suspension or revocation.

(L. 1995 H.B. 717, A.L. 2014 H.B. 1299 Revision)



Section 302.135 Private or public institutions may also conduct motorcycle training courses, tuition fee may be charged — certificate to be issued — sticker on driver's license as evidence of completed course.

Effective 28 Aug 2014

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.135. Private or public institutions may also conduct motorcycle training courses, tuition fee may be charged — certificate to be issued — sticker on driver's license as evidence of completed course. — 1. The commission may enter into contracts with public or private institutions or organizations for technical assistance in conducting motorcycle rider training courses and instructor training courses if they are administered and taught in accordance with standards established by the commission.

2. The department or a contracting institution or organization conducting a course may charge a reasonable tuition fee as determined by the commission.

3. The director shall issue certificates of completion in the manner and form prescribed by the commission to persons who satisfactorily complete the requirements of the state-approved course. Completion of the course shall be indicated upon the person's driver's license. A sticker or other evidence of completion shall be issued for the license until the license is subsequently renewed.

(L. 1995 H.B. 717, A.L. 2014 H.B. 1299 Revision)



Section 302.137 Motorcycle safety trust fund established, purpose — operators of motorcycles or motortricycles in violation of laws or ordinances to be assessed surcharge, collection, distribution.

Effective 28 Aug 2014

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.137. Motorcycle safety trust fund established, purpose — operators of motorcycles or motortricycles in violation of laws or ordinances to be assessed surcharge, collection, distribution. — 1. There is hereby created in the state treasury for use by the commission a fund to be known as the "Motorcycle Safety Trust Fund". All judgments collected pursuant to this section, appropriations of the general assembly, federal grants, private donations and any other moneys designated for the motorcycle safety education program established pursuant to sections 302.133 to 302.138 shall be deposited in the fund. Moneys deposited in the fund shall, upon appropriation by the general assembly to the*, be received and expended by the commission of public safety for the purpose of funding the motorcycle safety education program established under sections 302.133 to 302.138. Notwithstanding the provisions of section 33.080 to the contrary, any unexpended balance in the motorcycle safety trust fund at the end of any biennium shall not be transferred to the general revenue fund.

2. In all criminal cases, including violations of any county ordinance or any violation of criminal or traffic laws of this state, including an infraction, there shall be assessed as costs a surcharge in the amount of one dollar. No such surcharge shall be collected in any proceeding involving a violation of an ordinance or state law when the proceeding or defendant has been dismissed by the court or when costs are to be paid by the state, county or municipality.

3. Such surcharge shall be collected and distributed by the clerk of the court as provided in sections 488.010 to 488.020. The surcharge collected pursuant to this section shall be paid to the state treasury to the credit of the motorcycle safety trust fund established in this section.

(L. 1995 H.B. 717, A.L. 1996 S.B. 869, A.L. 2002 H.B. 1270 and H.B. 2032, A.L. 2014 H.B. 1299 Revision)

*Words "department of public safety" were deleted in original rolls.



Section 302.140 Instruction permit, fee.

Effective 28 Aug 1995

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.140. Instruction permit, fee. — 1. Every application for an instruction permit shall be made upon a form furnished by the director, which application shall be certified by the applicant to be true and correct, and every such application shall be accompanied by a fee of one dollar.

2. In addition to the fee prescribed in subsection 1 of this section, applicants for a motorcycle instruction permit under section 302.132 shall pay a special motorcycle safety education fee of two dollars and seventy-five cents.

(RSMo 1939 § 8449, A.L. 1951 p. 678, A.L. 1984 H.B. 1045, A.L. 1986 H.B. 1153, A.L. 1995 H.B. 717)



Section 302.150 Driving privilege of nonresident subject to suspension, revocation or disqualification — conviction records sent to other states.

Effective 28 Aug 1989

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.150. Driving privilege of nonresident subject to suspension, revocation or disqualification — conviction records sent to other states. — 1. The privilege of driving a motor vehicle on the highways of this state given to a nonresident hereunder shall be subject to suspension, revocation or disqualification by the director of revenue in like manner and for like cause as a license issued hereunder may be suspended, revoked or disqualified.

2. The director of revenue is further authorized, upon receiving a record of the conviction in this state of a nonresident driver of a motor vehicle of any offense under the motor vehicle laws of this state, to forward a certified copy of such record to the motor vehicle administrator in the state wherein the person so convicted is a resident.

(RSMo 1939 § 8457, A.L. 1989 1st Ex. Sess. H.B. 3)

Effective 7-27-89



Section 302.160 Assessment of points and suspension or revocation of license, notice of conviction outside Missouri.

Effective 28 Aug 2000

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.160. Assessment of points and suspension or revocation of license, notice of conviction outside Missouri. — When the director of revenue receives notice of a conviction in another state or from a federal court, which, if committed in this state, would result in the assessment of points, the director is authorized to assess the points and suspend or revoke the operating privilege when the accumulated points so require as provided in section 302.304.

(RSMo 1939 § 8458, A.L. 1965 p. 477, A.L. 1982 S.B. 513, A.L. 1985 H.B. 288, et al., A.L. 1986 H.B. 1531, A.L. 1989 1st Ex. Sess. H.B. 3, A.L. 2000 H.B. 1797)



Section 302.169 Selective Service System registration at time of application for driver's license, procedure.

Effective 01 Jul 2003, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.169. Selective Service System registration at time of application for driver's license, procedure. — 1. Any male applicant who applies for a driver's license instruction permit or license or renewal of any such permit or license and who is at least eighteen years of age but less than twenty-six years of age shall also be allowed to register in compliance with the requirements of Section 3 of the Military Selective Service Act, 50 U.S.C. App. Section 453, as amended. The application shall provide appropriate space for completion by the applicant to indicate his desire to register with the Selective Service.

2. If the applicant indicates his desire to register with the Selective Service by completing the appropriate section of the application as described in subsection 1 of this section, the department of revenue shall forward in an electronic format the necessary personal information of such applicants to the Selective Service system. The applicant's signature on the application and completion of the appropriate section of the application shall serve as an indication that the applicant is authorizing the department to forward to the Selective Service system the necessary information for such registration. The department shall notify the applicant at the time of application that the applicant's signature constitutes consent to registration with the Selective Service system, if the applicant is not already registered.

3. The provisions of this section shall become effective July 1, 2003.

(L. 2002 H.B. 1265)

Effective 7-01-03



Section 302.170 Federal REAL ID Act, compliance with — definitions — retention of documents — inapplicability, when — issuance of compliant licenses and ID cards, procedure — biometric data restrictions — privacy — violations, civil damages and criminal penalties — data retention — expiration date.

Effective 28 Aug 2017

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.170. Federal REAL ID Act, compliance with — definitions — retention of documents — inapplicability, when — issuance of compliant licenses and ID cards, procedure — biometric data restrictions — privacy — violations, civil damages and criminal penalties — data retention — expiration date. — 1. As used in this section, the following terms shall mean:

(1) “Biometric data”, shall include, but not be limited to, the following:

(a) Facial feature pattern characteristics;

(b) Voice data used for comparing live speech with a previously created speech model of a person’s voice;

(c) Iris recognition data containing color or texture patterns or codes;

(d) Retinal scans, reading through the pupil to measure blood vessels lining the retina;

(e) Fingerprint, palm prints, hand geometry, measure of any and all characteristics of biometric information, including shape and length of fingertips, or recording ridge pattern or fingertip characteristics;

(f) Eye spacing;

(g) Characteristic gait or walk;

(h) DNA;

(i) Keystroke dynamic, measuring pressure applied to key pads or other digital receiving devices;

(2) “Commercial purposes”, shall not include data used or compiled solely to be used for, or obtained or compiled solely for purposes expressly allowed under Missouri law or the federal Drivers Privacy Protection Act;

(3) “Source documents”, original or certified copies, where applicable, of documents presented by an applicant as required under 6 CFR Part 37 to the department of revenue to apply for a driver’s license or nondriver’s license. Source documents shall also include any documents required for the issuance of driver’s licenses or nondriver’s licenses by the department of revenue under the provisions of this chapter or accompanying regulations.

2. Except as provided in subsection 3 of this section and as required to carry out the provisions of subsection 4 of this section, the department of revenue shall not retain copies, in any format, of source documents presented by individuals applying for or holding driver’s licenses or nondriver’s licenses or use technology to capture digital images of source documents so that the images are capable of being retained in electronic storage in a transferable format. Documents retained as provided or required by subsections 3 and 4 of this section shall be stored solely on a system not connected to the internet nor to a wide area network that connects to the internet. Once stored on such system, the documents and data shall be purged from any systems on which they were previously stored so as to make them irretrievable.

3. The provisions of this section shall not apply to:

(1) Original application forms, which may be retained but not scanned except as provided in this section;

(2) Test score documents issued by state highway patrol driver examiners;

(3) Documents demonstrating lawful presence of any applicant who is not a citizen of the United States, including documents demonstrating duration of the person’s lawful presence in the United States;

(4) Any document required to be retained under federal motor carrier regulations in Title 49, Code of Federal Regulations, including but not limited to documents required by federal law for the issuance of a commercial driver’s license and a commercial driver instruction permit; and

(5) Any other document at the request of and for the convenience of the applicant where the applicant requests the department of revenue review alternative documents as proof required for issuance of a driver’s license, nondriver’s license, or instruction permit.

4. (1) To the extent not prohibited under subsection 13 of this section, the department of revenue shall amend procedures for applying for a driver’s license or identification card in order to comply with the goals or standards of the federal REAL ID Act of 2005, any rules or regulations promulgated under the authority granted in such Act, or any requirements adopted by the American Association of Motor Vehicle Administrators for furtherance of the Act, unless such action conflicts with Missouri law.

(2) The department of revenue shall issue driver’s licenses or identification cards that are compliant with the federal REAL ID Act of 2005, as amended, to all applicants for driver’s licenses or identification cards unless an applicant requests a driver’s license or identification card that is not REAL ID compliant. Except as provided in subsection 3 of this section and as required to carry out the provisions of this subsection, the department of revenue shall not retain the source documents of individuals applying for driver’s licenses or identification cards not compliant with REAL ID. Upon initial application for a driver’s license or identification card, the department shall inform applicants of the option of being issued a REAL ID compliant driver’s license or identification card or a driver’s license or identification card that is not compliant with REAL ID. The department shall inform all applicants:

(a) With regard to the REAL ID compliant driver’s license or identification card:

a. Such card is valid for official state purposes and for official federal purposes as outlined in the federal REAL ID Act of 2005, as amended, such as domestic air travel and seeking access to military bases and most federal facilities;

b. Electronic copies of source documents will be retained by the department and destroyed after the minimum time required for retention by the federal REAL ID Act of 2005, as amended;

c. The facial image capture will only be retained by the department if the application is finished and submitted to the department; and

d. Any other information the department deems necessary to inform the applicant about the REAL ID compliant driver’s license or identification card under the federal REAL ID Act;

(b) With regard to a driver’s license or identification card that is not compliant with the federal REAL ID Act:

a. Such card is valid for official state purposes, but it is not valid for official federal purposes as outlined in the federal REAL ID Act of 2005, as amended, such as domestic air travel and seeking access to military bases and most federal facilities;

b. Source documents will be verified but no copies of such documents will be retained by the department unless permitted under subsection 3 of this section, except as necessary to process a request by a license or card holder or applicant;

c. Any other information the department deems necessary to inform the applicant about the driver’s license or identification card.

5. The department of revenue shall not use, collect, obtain, share, or retain biometric data nor shall the department use biometric technology to produce a driver’s license or nondriver’s license or to uniquely identify licensees or license applicants. This subsection shall not apply to digital images nor licensee signatures required for the issuance of driver’s licenses and nondriver’s licenses or to biometric data collected from employees of the department of revenue, employees of the office of administration who provide information technology support to the department of revenue, contracted license offices, and contracted manufacturers engaged in the production, processing, or manufacture of driver’s licenses or identification cards in positions which require a background check in order to be compliant with the federal REAL ID Act or any rules or regulations promulgated under the authority of such Act. Except as otherwise provided by law, applicants’ source documents and Social Security numbers shall not be stored in any database accessible by any other state or the federal government. Such database shall contain only the data fields included on driver’s licenses and nondriver identification cards compliant with the federal REAL ID Act, and the driving records of the individuals holding such driver’s licenses and nondriver identification cards.

6. Notwithstanding any provision of this chapter that requires an applicant to provide reasonable proof of lawful presence for issuance or renewal of a noncommercial driver’s license, noncommercial instruction permit, or a nondriver’s license, an applicant shall not have his or her privacy rights violated in order to obtain or renew a Missouri noncommercial driver’s license, noncommercial instruction permit, or a nondriver’s license.

7. No citizen of this state shall have his or her privacy compromised by the state or agents of the state. The state shall within reason protect the sovereignty of the citizens the state is entrusted to protect. Any data derived from a person’s application shall not be sold for commercial purposes to any other organization or any other state without the express permission of the applicant without a court order; except such information may be shared with a law enforcement agency, judge, prosecuting attorney, or officer of the court, or with another state for the limited purposes set out in section 302.600, or for the purposes set forth in section 32.091, or for conducting driver history checks in compliance with the Motor Carrier Safety Improvement Act, 49 U.S.C. Section 31309. The state of Missouri shall protect the privacy of its citizens when handling any written, digital, or electronic data, and shall not participate in any standardized identification system using driver’s and nondriver’s license records except as provided in this section.

8. Other than to process a request by a license or card holder or applicant, no person shall access, distribute, or allow access to or distribution of any written, digital, or electronic data collected or retained under this section without the express permission of the applicant or a court order, except that such information may be shared with a law enforcement agency, judge, prosecuting attorney, or officer of the court, or with another state for the limited purposes set out in section 302.600 or for conducting driver history checks in compliance with the Motor Carrier Safety Improvement Act, 49 U.S.C. Section 31309. A first violation of this subsection shall be a class A misdemeanor. A second violation of this subsection shall be a class E felony. A third or subsequent violation of this subsection shall be a class D felony.

9. Any person harmed or damaged by any violation of this section may bring a civil action for damages, including noneconomic and punitive damages, as well as injunctive relief, in the circuit court where that person resided at the time of the violation or in the circuit court of Cole County to recover such damages from the department of revenue and any persons participating in such violation. Sovereign immunity shall not be available as a defense for the department of revenue in such an action. In the event the plaintiff prevails on any count of his or her claim, the plaintiff shall be entitled to recover reasonable attorney fees from the defendants.

10. The department of revenue may promulgate rules necessary to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2017, shall be invalid and void.

11. Biometric data, digital images, source documents, and licensee signatures, or any copies of the same, required to be collected or retained to comply with the requirements of the federal REAL ID Act of 2005 shall be retained for no longer than the minimum duration required to maintain compliance, and immediately thereafter shall be securely destroyed so as to make them irretrievable.

12. No agency, department, or official of this state or of any political subdivision thereof shall use, collect, obtain, share, or retain radio frequency identification data from a REAL ID compliant driver’s license or identification card issued by a state, nor use the same to uniquely identify any individual.

13. Notwithstanding any provision of law to the contrary, the department of revenue shall not amend procedures for applying for a driver’s license or identification card, nor promulgate any rule or regulation, for purposes of complying with modifications made to the federal REAL ID Act of 2005 after August 28, 2017, imposing additional requirements on applications, document retention, or issuance of compliant licenses or cards, including any rules or regulations promulgated under the authority granted under the federal REAL ID Act of 2005, as amended, or any requirements adopted by the American Association of Motor Vehicle Administrators for furtherance thereof.

14. If the federal REAL ID Act of 2005 is modified or repealed such that driver’s licenses and identification cards issued by this state that are not compliant with the federal REAL ID Act of 2005 are once again sufficient for federal identification purposes, the department shall not issue a driver’s license or identification card that complies with the federal REAL ID Act of 2005 and shall securely destroy, within thirty days, any source documents retained by the department for the purpose of compliance with such Act.

15. The provisions of this section shall expire five years after August 28, 2017.

(L. 2017 H.B. 151)

Expires 8-28-22



Section 302.171 Application for license — form — content — educational materials to be provided to applicants under twenty-one — voluntary contribution to organ donation program — information to be included in registry — voluntary contribution to blindness assistance — exemption from requirement to provide proof of residency — one-year renewal, requirements.

Effective 28 Aug 2014

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.171. Application for license — form — content — educational materials to be provided to applicants under twenty-one — voluntary contribution to organ donation program — information to be included in registry — voluntary contribution to blindness assistance — exemption from requirement to provide proof of residency — one-year renewal, requirements. — 1. The director shall verify that an applicant for a driver's license is a Missouri resident or national of the United States or a noncitizen with a lawful immigration status, and a Missouri resident before accepting the application. The director shall not issue a driver's license for a period that exceeds the duration of an applicant's lawful immigration status in the United States. The director may establish procedures to verify the Missouri residency or United States naturalization or lawful immigration status and Missouri residency of the applicant and establish the duration of any driver's license issued under this section. An application for a license shall be made upon an approved form furnished by the director. Every application shall state the full name, Social Security number, age, height, weight, color of eyes, sex, residence, mailing address of the applicant, and the classification for which the applicant has been licensed, and, if so, when and by what state, and whether or not such license has ever been suspended, revoked, or disqualified, and, if revoked, suspended or disqualified, the date and reason for such suspension, revocation or disqualification and whether the applicant is making a one dollar donation to promote an organ donation program as prescribed in subsection 2 of this section. A driver's license, nondriver's license, or instruction permit issued under this chapter shall contain the applicant's legal name as it appears on a birth certificate or as legally changed through marriage or court order. No name change by common usage based on common law shall be permitted. The application shall also contain such information as the director may require to enable the director to determine the applicant's qualification for driving a motor vehicle; and shall state whether or not the applicant has been convicted in this or any other state for violating the laws of this or any other state or any ordinance of any municipality, relating to driving without a license, careless driving, or driving while intoxicated, or failing to stop after an accident and disclosing the applicant's identity, or driving a motor vehicle without the owner's consent. The application shall contain a certification by the applicant as to the truth of the facts stated therein. Every person who applies for a license to operate a motor vehicle who is less than twenty-one years of age shall be provided with educational materials relating to the hazards of driving while intoxicated, including information on penalties imposed by law for violation of the intoxication-related offenses of the state. Beginning January 1, 2001, if the applicant is less than eighteen years of age, the applicant must comply with all requirements for the issuance of an intermediate driver's license pursuant to section 302.178. For persons mobilized and deployed with the United States Armed Forces, an application under this subsection shall be considered satisfactory by the department of revenue if it is signed by a person who holds general power of attorney executed by the person deployed, provided the applicant meets all other requirements set by the director.

2. An applicant for a license may make a donation of one dollar to promote an organ donor program. The director of revenue shall collect the donations and deposit all such donations in the state treasury to the credit of the organ donor program fund established in sections 194.297 to 194.304. Moneys in the organ donor program fund shall be used solely for the purposes established in sections 194.297 to 194.304 except that the department of revenue shall retain no more than one percent for its administrative costs. The donation prescribed in this subsection is voluntary and may be refused by the applicant for the license at the time of issuance or renewal of the license. The director shall make available an informational booklet or other informational sources on the importance of organ and tissue donations to applicants for licensure as designed by the organ donation advisory committee established in sections 194.297 to 194.304. The director shall inquire of each applicant at the time the licensee presents the completed application to the director whether the applicant is interested in making the one dollar donation prescribed in this subsection and whether the applicant is interested in inclusion in the organ donor registry and shall also specifically inform the licensee of the ability to consent to organ donation by completing the form on the reverse of the license that the applicant will receive in the manner prescribed by subdivision (1) of subsection 1 of section 194.225. A symbol shall be placed on the front of the document indicating the applicant's desire to be listed in the registry. The director shall notify the department of health and senior services of information obtained from applicants who indicate to the director that they are interested in registry participation, and the department of health and senior services shall enter the complete name, address, date of birth, race, gender and a unique personal identifier in the registry established in subsection 1 of section 194.304.

3. An applicant for a license may make a donation of one dollar to promote a blindness education, screening and treatment program. The director of revenue shall collect the donations and deposit all such donations in the state treasury to the credit of the blindness education, screening and treatment program fund established in section 209.015. Moneys in the blindness education, screening and treatment program fund shall be used solely for the purposes established in section 209.015; except that the department of revenue shall retain no more than one percent for its administrative costs. The donation prescribed in this subsection is voluntary and may be refused by the applicant for the license at the time of issuance or renewal of the license. The director shall inquire of each applicant at the time the licensee presents the completed application to the director whether the applicant is interested in making the one dollar donation prescribed in this subsection.

4. Beginning July 1, 2005, the director shall deny the driving privilege of any person who commits fraud or deception during the examination process or who makes application for an instruction permit, driver's license, or nondriver's license which contains or is substantiated with false or fraudulent information or documentation, or who knowingly conceals a material fact or otherwise commits a fraud in any such application. The period of denial shall be one year from the effective date of the denial notice sent by the director. The denial shall become effective ten days after the date the denial notice is mailed to the person. The notice shall be mailed to the person at the last known address shown on the person's driving record. The notice shall be deemed received three days after mailing unless returned by the postal authorities. No such individual shall reapply for a driver's examination, instruction permit, driver's license, or nondriver's license until the period of denial is completed. No individual who is denied the driving privilege under this section shall be eligible for a limited driving privilege issued under section 302.309.

5. All appeals of denials under this section shall be made as required by section 302.311.

6. The period of limitation for criminal prosecution under this section shall be extended under subdivision (1) of subsection 3 of section 556.036.

7. The director may promulgate rules and regulations necessary to administer and enforce this section. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to chapter 536.

8. Notwithstanding any provision of this chapter that requires an applicant to provide proof of Missouri residency for renewal of a noncommercial driver's license, noncommercial instruction permit, or nondriver's license, an applicant who is sixty-five years and older and who was previously issued a Missouri noncommercial driver's license, noncommercial instruction permit, or Missouri nondriver's license is exempt from showing proof of Missouri residency.

9. Notwithstanding any provision of this chapter, for the renewal of a noncommercial driver's license, noncommercial instruction permit, or nondriver's license, a photocopy of an applicant's United States birth certificate along with another form of identification approved by the department of revenue, including, but not limited to, United States military identification or United States military discharge papers, shall constitute sufficient proof of Missouri citizenship.

10. Notwithstanding any other provision of this chapter, if an applicant does not meet the requirements of subsection 8 of this section and does not have the required documents to prove Missouri residency, United States naturalization, or lawful immigration status, the department may issue a one-year driver's license renewal. This one-time renewal shall only be issued to an applicant who previously has held a Missouri noncommercial driver's license, noncommercial instruction permit, or nondriver's license for a period of fifteen years or more and who does not have the required documents to prove Missouri residency, United States naturalization, or lawful immigration status. After the expiration of the one-year period, no further renewal shall be provided without the applicant producing proof of Missouri residency, United States naturalization, or lawful immigration status.

(L. 1951 p. 678 § 302.170, A.L. 1955 p. 621, A.L. 1984 H.B. 1611 Revision, A.L. 1989 1st Ex. Sess. H.B. 3, A.L. 1991 H.B. 202 & 364, A.L. 1995 H.B. 178, A.L. 1996 H.B. 1169 & 1271 merged with S.B. 722, A.L. 1997 H.B. 783, A.L. 1999 S.B. 19, A.L. 2000 S.B. 721, A.L. 2003 S.B. 356, A.L. 2004 S.B. 1233, et al., A.L. 2006 S.B. 1001, et al., A.L. 2007 S.B. 82, A.L. 2008 S.B. 1139, A.L. 2009 H.B. 361, A.L. 2014 H.B. 1299 Revision)



Section 302.172 Exchange of drivers' licenses, foreign countries, reciprocal agreements, content.

Effective 28 Aug 2001

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.172. Exchange of drivers' licenses, foreign countries, reciprocal agreements, content. — 1. The director of revenue is hereby authorized to negotiate and enter into reciprocal agreements or arrangements with foreign countries in order to facilitate the exchange of drivers' licenses.

2. Such agreements or arrangements shall authorize the department of revenue to allow individuals who possess drivers' licenses from foreign countries to obtain a Missouri drivers' license without requiring such persons to complete the examination as provided in section 302.173 other than a vision test and a test of the applicant's ability to understand highway signs regulating, warning or directing traffic.

(L. 2001 S.B. 406)



Section 302.173 Driver's examination required, when — exceptions — procedure — military motorcycle rider training, no further driving test required.

Effective 28 Aug 2012

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.173. Driver's examination required, when — exceptions — procedure — military motorcycle rider training, no further driving test required. — 1. Any applicant for a license, who does not possess a valid license issued pursuant to the laws of this state, another state, or a country which has a reciprocal agreement with the state of Missouri regarding the exchange of licenses pursuant to section 302.172 shall be examined as herein provided. Any person who has failed to renew such person's license on or before the date of its expiration or within six months thereafter must take the complete examination. Any active member of the Armed Forces, their adult dependents or any active member of the Peace Corps may apply for a renewal license without examination of any kind, unless otherwise required by sections 302.700 to 302.780, provided the renewal application shows that the previous license had not been suspended or revoked. Any person honorably discharged from the Armed Forces of the United States who held a valid license prior to being inducted may apply for a renewal license within sixty days after such person's honorable discharge without submitting to any examination of such person's ability to safely operate a motor vehicle over the highways of this state unless otherwise required by sections 302.700 to 302.780, other than the vision test provided in section 302.175, unless the facts set out in the renewal application or record of convictions on the expiring license, or the records of the director show that there is good cause to authorize the director to require the applicant to submit to the complete examination. No applicant for a renewal license shall be required to submit to any examination of his or her ability to safely operate a motor vehicle over the highways of this state unless otherwise required by sections 302.700 to 302.780 or regulations promulgated thereunder, other than a test of the applicant's ability to understand highway signs regulating, warning or directing traffic and the vision test provided in section 302.175, unless the facts set out in the renewal application or record of convictions on the expiring license, or the records of the director show that there is good cause to authorize the director to require the applicant to submit to the complete examination. The examination shall be made available in each county. Reasonable notice of the time and place of the examination shall be given the applicant by the person or officer designated to conduct it. The complete examination shall include a test of the applicant's natural or corrected vision as prescribed in section 302.175, the applicant's ability to understand highway signs regulating, warning or directing traffic, the applicant's practical knowledge of the traffic laws of this state, and an actual demonstration of ability to exercise due care in the operation of a motor vehicle of the classification for which the license is sought. When an applicant for a license has a license from a state which has requirements for issuance of a license comparable to the Missouri requirements or a license from a country which has a reciprocal agreement with the state of Missouri regarding the exchange of licenses pursuant to section 302.172 and such license has not expired more than six months prior to the date of application for the Missouri license, the director may waive the test of the applicant's practical knowledge of the traffic laws of this state, and the requirement of actual demonstration of ability to exercise due care in the operation of a motor vehicle. If the director has reasonable grounds to believe that an applicant is suffering from some known physical or mental ailment which ordinarily would interfere with the applicant's fitness to operate a motor vehicle safely upon the highways, the director may require that the examination include a physical or mental examination by a licensed physician of the applicant's choice, at the applicant's expense, to determine the fact. The director shall prescribe regulations to ensure uniformity in the examinations and in the grading thereof and shall prescribe and furnish all forms to the members of the highway patrol and to other persons authorized to conduct examinations as may be necessary to enable the officer or person to properly conduct the examination. The records of the examination shall be forwarded to the director who shall not issue any license hereunder if in the director's opinion the applicant is not qualified to operate a motor vehicle safely upon the highways of this state.

2. Beginning July 1, 2005, when the examiner has reasonable grounds to believe that an individual has committed fraud or deception during the examination process, the license examiner shall immediately forward to the director all information relevant to any fraud or deception, including, but not limited to, a statement of the examiner's grounds for belief that the person committed or attempted to commit fraud or deception in the written, skills, or vision examination.

3. The director of revenue shall delegate the power to conduct the examinations required for a license or permit to any member of the highway patrol or any person employed by the highway patrol. The powers delegated to any examiner may be revoked at any time by the director of revenue upon notice.

4. Notwithstanding the requirements of subsections 1 and 3 of this section, the successful completion of a motorcycle rider training course approved pursuant to sections 302.133 to 302.137 shall constitute an actual demonstration of the person's ability to exercise due care in the operation of a motorcycle or motortricycle, and no further driving test shall be required to obtain a motorcycle or motortricycle license or endorsement.

5. Notwithstanding the requirements of subsections 1 and 3 of this section, the successful completion of a military motorcycle rider training course that meets or exceeds the Motorcycle Safety Foundation curriculum standards by an applicant who is an active member of the U.S. Armed Forces, shall constitute an actual demonstration of the person's ability to exercise due care in the operation of a motorcycle or motortricycle, and no further driving test shall be required to obtain a motorcycle or motortricycle license or endorsement. The director of revenue is authorized to promulgate rules and regulations for the administration and implementation of this subsection including rules governing the presentment of motorcycle training course completion cards from a military motorcycle rider training course or other documentation showing that the applicant has successfully completed a course in basic motorcycle safety instruction that meets or exceeds curriculum standards established by the Motorcycle Safety Foundation or other national organization whose purpose is to improve the safety of motorcyclists on the nation's streets and highways. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2012, shall be invalid and void.

(L. 1951 p. 678, A.L. 1965 p. 479, A.L. 1971 H.B. 264, A.L. 1983 H.B. 723, A.L. 1987 S.B. 283, A.L. 1989 1st Ex. Sess. H.B. 3, A.L. 1995 H.B. 717, A.L. 1999 S.B. 19, A.L. 2001 S.B. 244 merged with S.B. 406, A.L. 2004 S.B. 1233, et al., A.L. 2012 S.B. 719)



Section 302.174 Hearing impaired, driver's license special notation, definitions — rulemaking authority.

Effective 28 Aug 2001

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.174. Hearing impaired, driver's license special notation, definitions — rulemaking authority. — 1. As used in this section, the following terms mean:

(1) "Deaf person", any person who, because of hearing loss, is not able to discriminate speech when spoken in a normal conversation tone regardless of the use of amplification devices;

(2) "Hearing-impaired person", any person who, because of hearing loss, has a diminished capacity to discriminate speech when spoken in a normal conversational tone;

(3) "J88", a notation on a driver's license that indicates the person is a deaf or hearing-impaired person who uses alternative communication.

2. Any resident of this state who is a deaf or hearing-impaired person may apply to the department of revenue to have the notation "J88" placed on the person's driver's license. The department of revenue, by rule, may establish the cost and criteria for placement of the "J88" notation, such as requiring an applicant to submit certain medical proof of deafness or hearing impairment.

3. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2001, shall be invalid and void.

(L. 2001 S.B. 275)



Section 302.175 Vision requirements — examination — license may be issued with conditions, limitations, restrictions.

Effective 28 Aug 1989

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.175. Vision requirements — examination — license may be issued with conditions, limitations, restrictions. — 1. The director shall not issue or renew a license to any applicant whose vision is not twenty-forty or better with either eye according to the test for vision provided in this section. Any person whose naked vision is less than twenty-forty with either or both eyes but whose vision in one eye has been corrected to twenty-forty or better by the use of corrective lenses may be issued a conditional license, conditioned that the person may operate a motor vehicle only when wearing corrective lenses which will correct his vision to meet the requirements of this section, which condition shall be noted on the license of the person and it is unlawful for the person to operate a motor vehicle upon any public highway of this state unless he is at the time complying with the condition. If a person whose naked vision is less than twenty-forty is unable to accomplish the correction of this condition by corrective lenses and produces a statement from a registered optometrist or physician to that effect, the director may conduct an examination to determine the person's ability to operate a motor vehicle upon the public highways of this state with safety in spite of his infirmity. If the director is satisfied that the person can operate a motor vehicle upon the public highways of this state with safety in spite of his vision infirmity, the director may issue him a license containing the conditions, limitations and restrictions as to points of operation and time of operation, or any other conditions, limitations or restrictions that the director deems advisable.

2. The vision examination shall be conducted with the use of the "Snellan Vision Chart" or other vision determining device of the same standard by any person to whom the director has delegated the duties without cost to the applicant, or, at the applicant's discretion, by a registered optometrist or physician at the applicant's expense and shall further include peripheral screening in accordance with standards presented by the director. All vision tests shall be made with not less than thirty foot candle illumination.

(L. 1965 p. 479, A.L. 1987 S.B. 283, A.L. 1989 1st Ex. Sess. H.B. 3)

Effective 7-27-89



Section 302.176 Information on dangers of operating a motor vehicle in intoxicated or drugged state, all first-time licensees to receive.

Effective 28 Aug 2002

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.176. Information on dangers of operating a motor vehicle in intoxicated or drugged state, all first-time licensees to receive. — Upon successful completion of the requirements of this chapter to obtain a driver's license, all first-time licensees in this state shall receive information from the department of revenue relating to the dangers of operating a motor vehicle while in an intoxicated or drugged condition.

(L. 2002 S.B. 1109)



Section 302.177 Licenses, issuance and renewal, duration, fees.

Effective 28 Aug 2008

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.177. Licenses, issuance and renewal, duration, fees. — 1. To all applicants for a license or renewal to transport persons or property classified in section 302.015 who are at least twenty-one years of age and under the age of seventy, and who submit a satisfactory application and meet the requirements of sections 302.010 to 302.605, the director shall issue or renew such license; except that no license shall be issued if an applicant's license is currently suspended, cancelled, revoked, disqualified, or deposited in lieu of bail. Such license shall expire on the applicant's birthday in the sixth year of issuance, unless the license must be issued for a shorter period due to other requirements of law or for transition or staggering of work as determined by the director. The license must be renewed on or before the date of expiration, which date shall be shown on the license.

2. To all applicants for a license or renewal to transport persons or property classified in section 302.015 who are less than twenty-one years of age or greater than sixty-nine years of age, and who submit a satisfactory application and meet the requirements of sections 302.010 to 302.605, the director shall issue or renew such license; except that no license shall be issued if an applicant's license is currently suspended, cancelled, revoked, disqualified, or deposited in lieu of bail. Such license shall expire on the applicant's birthday in the third year of issuance, unless the license must be issued for a shorter period due to other requirements of law or for transition or staggering of work as determined by the director. The license must be renewed on or before the date of expiration, which date shall be shown on the license. A license issued under this section to an applicant who is over the age of sixty-nine and contains a school bus endorsement shall not be issued for a period that exceeds one year.

3. To all other applicants for a license or renewal of a license who are at least twenty-one years of age and under the age of seventy, and who submit a satisfactory application and meet the requirements of sections 302.010 to 302.605, the director shall issue or renew such license; except that no license shall be issued if an applicant's license is currently suspended, cancelled, revoked, disqualified, or deposited in lieu of bail. Such license shall expire on the applicant's birthday in the sixth year of issuance, unless the license must be issued for a shorter period due to other requirements of law or for transition or staggering of work as determined by the director. The license must be renewed on or before the date of expiration, which date shall be shown on the license.

4. To all other applicants for a license or renewal of a license who are less than twenty-one years of age or greater than sixty-nine years of age, and who submit a satisfactory application and meet the requirements of sections 302.010 to 302.605, the director shall issue or renew such license; except that no license shall be issued if an applicant's license is currently suspended, cancelled, revoked, disqualified, or deposited in lieu of bail. Such license shall expire on the applicant's birthday in the third year of issuance, unless the license must be issued for a shorter period due to other requirements of law or for transition or staggering of work as determined by the director. The license must be renewed on or before the date of expiration, which date shall be shown on the license.

5. The fee for a license issued for a period which exceeds three years under subsection 1 of this section shall be thirty dollars.

6. The fee for a license issued for a period of three years or less under subsection 2 of this section shall be fifteen dollars, except that the fee for a license issued for one year or less which contains a school bus endorsement shall be five dollars, except renewal fees shall be waived for applicants seventy years of age or older seeking school bus endorsements.

7. The fee for a license issued for a period which exceeds three years under subsection 3 of this section shall be fifteen dollars.

8. The fee for a license issued for a period of three years or less under subsection 4 of this section shall be seven dollars and fifty cents.

9. Beginning July 1, 2005, the director shall not issue a driver's license for a period that exceeds an applicant's lawful presence in the United States. The director may establish procedures to verify the lawful presence of the applicant and establish the duration of any driver's license issued under this section.

10. The director of revenue may adopt any rules and regulations necessary to carry out the provisions of this section. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

(L. 1951 p. 678, A.L. 1955 p. 621, A.L. 1965 p. 479, A.L. 1971 H.B. 365, A.L. 1984 H.B. 1045, A.L. 1989 1st Ex. Sess. H.B. 3, A.L. 1999 S.B. 19, A.L. 2001 S.B. 436, A.L. 2004 S.B. 1233, et al., A.L. 2005 H.B. 487, A.L. 2008 S.B. 930 & 947)



Section 302.178 Intermediate driver's license, issued to whom, requirements, limitations, fee, duration, point assessment — penalty, application for full driving privileges, requirements — exceptions — penalty — rulemaking authority, procedure.

Effective 28 Aug 2014

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.178. Intermediate driver's license, issued to whom, requirements, limitations, fee, duration, point assessment — penalty, application for full driving privileges, requirements — exceptions — penalty — rulemaking authority, procedure. — 1. Any person between the ages of sixteen and eighteen years who is qualified to obtain a license pursuant to sections 302.010 to 302.340 may apply for, and the director shall issue, an intermediate driver's license entitling the applicant, while having such license in his or her possession, to operate a motor vehicle of the appropriate class upon the highways of this state in conjunction with the requirements of this section. An intermediate driver's license shall be readily distinguishable from a license issued to those over the age of eighteen. All applicants for an intermediate driver's license shall:

(1) Successfully complete the examination required by section 302.173;

(2) Pay the fee required by subsection 4 of this section;

(3) Have had a temporary instruction permit issued pursuant to subsection 1 of section 302.130 for at least a six-month period or a valid license from another state; and

(4) Have a parent, grandparent, legal guardian, or, if the applicant is a participant in a federal residential job training program, a driving instructor employed by a federal residential job training program, sign the application stating that the applicant has completed at least forty hours of supervised driving experience under a temporary instruction permit issued pursuant to subsection 1 of section 302.130, or, if the applicant is an emancipated minor, the person over twenty-one years of age who supervised such driving. For purposes of this section, the term "emancipated minor" means a person who is at least sixteen years of age, but less than eighteen years of age, who:

(a) Marries with the consent of the legal custodial parent or legal guardian pursuant to section 451.080;

(b) Has been declared emancipated by a court of competent jurisdiction;

(c) Enters active duty in the Armed Forces;

(d) Has written consent to the emancipation from the custodial parent or legal guardian; or

(e) Through employment or other means provides for such person's own food, shelter and other cost-of-living expenses;

(5) Have had no alcohol-related enforcement contacts as defined in section 302.525 during the preceding twelve months; and

(6) Have no nonalcoholic traffic convictions for which points are assessed pursuant to section 302.302, within the preceding six months.

2. An intermediate driver's license grants the licensee the same privileges to operate that classification of motor vehicle as a license issued pursuant to section 302.177, except that no person shall operate a motor vehicle on the highways of this state under such an intermediate driver's license between the hours of 1:00 a.m. and 5:00 a.m. unless accompanied by a person described in subsection 1 of section 302.130; except the licensee may operate a motor vehicle without being accompanied if the travel is to or from a school or educational program or activity, a regular place of employment or in emergency situations as defined by the director by regulation.

3. Each intermediate driver's license shall be restricted by requiring that the driver and all passengers in the licensee's vehicle wear safety belts at all times. This safety belt restriction shall not apply to a person operating a motorcycle. For the first six months after issuance of the intermediate driver's license, the holder of the license shall not operate a motor vehicle with more than one passenger who is under the age of nineteen who is not a member of the holder's immediate family. As used in this subsection, an intermediate driver's license holder's immediate family shall include brothers, sisters, stepbrothers or stepsisters of the driver, including adopted or foster children residing in the same household of the intermediate driver's license holder. After the expiration of the first six months, the holder of an intermediate driver's license shall not operate a motor vehicle with more than three passengers who are under nineteen years of age and who are not members of the holder's immediate family. The passenger restrictions of this subsection shall not be applicable to any intermediate driver's license holder who is operating a motor vehicle being used in agricultural work-related activities.

4. Notwithstanding the provisions of section 302.177 to the contrary, the fee for an intermediate driver's license shall be five dollars and such license shall be valid for a period of two years.

5. Any intermediate driver's licensee accumulating six or more points in a twelve-month period may be required to participate in and successfully complete a driver-improvement program approved by the state highways and transportation commission. The driver-improvement program ordered by the director of revenue shall not be used in lieu of point assessment.

6. (1) An intermediate driver's licensee who has, for the preceding twelve-month period, had no alcohol-related enforcement contacts, as defined in section 302.525 and no traffic convictions for which points are assessed, upon reaching the age of eighteen years or within the thirty days immediately preceding their eighteenth birthday may apply for and receive without further examination, other than a vision test as prescribed by section 302.173, a license issued pursuant to this chapter granting full driving privileges. Such person shall pay the required fee for such license as prescribed in section 302.177.

(2) If an intermediate driver's license expires on a Saturday, Sunday, or legal holiday, such license shall remain valid for the five business days immediately following the expiration date. In no case shall a licensee whose intermediate driver's license expires on a Saturday, Sunday, or legal holiday be guilty of an offense of driving with an expired or invalid driver's license if such offense occurred within five business days immediately following an expiration date that occurs on a Saturday, Sunday, or legal holiday.

(3) The director of revenue shall deny an application for a full driver's license until the person has had no traffic convictions for which points are assessed for a period of twelve months prior to the date of application for license or until the person is eligible to apply for a six-year driver's license as provided for in section 302.177, provided the applicant is otherwise eligible for full driving privileges. An intermediate driver's license shall expire when the licensee is eligible and receives a full driver's license as prescribed in subdivision (1) of this section.

7. No person upon reaching the age of eighteen years whose intermediate driver's license and driving privilege is denied, suspended, cancelled or revoked in this state or any other state for any reason may apply for a full driver's license until such license or driving privilege is fully reinstated. Any such person whose intermediate driver's license has been revoked pursuant to the provisions of sections 302.010 to 302.540 shall, upon receipt of reinstatement of the revocation from the director, pass the complete driver examination, apply for a new license, and pay the proper fee before again operating a motor vehicle upon the highways of this state.

8. A person shall be exempt from the intermediate licensing requirements if the person has reached the age of eighteen years and meets all other licensing requirements.

9. Any person who violates any of the provisions of this section relating to intermediate drivers' licenses or the provisions of section 302.130 relating to temporary instruction permits is guilty of an infraction, and no points shall be assessed to his or her driving record for any such violation.

10. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2000, shall be invalid and void.

(L. 1999 S.B. 19, A.L. 2000 H.B. 1797, A.L. 2001 H.B. 648, et al., A.L. 2004 H.B. 928 and H.B. 1123 and H.B. 1280, A.L. 2006 S.B. 1001, et al., A.L. 2014 H.B. 1299 Revision)



Section 302.179 Notice of expiration of license.

Effective 28 Aug 1989

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.179. Notice of expiration of license. — The director of revenue shall cause a notice of expiration of license to be mailed to each holder of a current Missouri license, addressed to the licensee at the address shown on his record. The notice shall be mailed not less than fifteen days prior to the expiration date of the license.

(L. 1961 p. 492 § 1, A.L. 1989 1st Ex. Sess. H.B. 3)

Effective 7-27-89



Section 302.180 Photo identification for election purpose, nondriver identification card not compliant with federal REAL ID Act to be issued.

Effective 28 Aug 2017

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.180. Photo identification for election purpose, nondriver identification card not compliant with federal REAL ID Act to be issued. — In the event the state is required to provide a citizen with photo identification acceptable for election purposes, such identification shall be a nondriver identification card that is not compliant with the federal REAL ID Act of 2005.

(L. 2017 H.B. 151 § 1)



Section 302.181 Form of license — information shown, exception — photograph not shown, when — temporary license — nondriver's license, fee, duration — exception — rules, adoption, suspension and revocation procedure.

Effective 28 Aug 2013

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

*302.181. Form of license — information shown, exception — photograph not shown, when — temporary license — nondriver's license, fee, duration — exception — rules, adoption, suspension and revocation procedure. — 1. The license issued pursuant to the provisions of sections 302.010 to 302.340 shall be in such form as the director shall prescribe, but the license shall be a card made of plastic or other comparable material. All licenses shall be manufactured of materials and processes that will prohibit, as nearly as possible, the ability to reproduce, alter, counterfeit, forge, or duplicate any license without ready detection. All licenses shall bear the licensee's Social Security number, if the licensee has one, and if not, a notarized affidavit must be signed by the licensee stating that the licensee does not possess a Social Security number, or, if applicable, a certified statement must be submitted as provided in subsection 4 of this section. The license shall also bear the expiration date of the license, the classification of the license, the name, date of birth, residence address including the county of residence or a code number corresponding to such county established by the department, and brief description and colored photograph or digitized image of the licensee, and a facsimile of the signature of the licensee. The director shall provide by administrative rule the procedure and format for a licensee to indicate on the back of the license together with the designation for an anatomical gift as provided in section 194.240 the name and address of the person designated pursuant to sections 404.800 to 404.865 as the licensee's attorney in fact for the purposes of a durable power of attorney for health care decisions. No license shall be valid until it has been so signed by the licensee. If any portion of the license is prepared by a private firm, any contract with such firm shall be made in accordance with the competitive purchasing procedures as established by the state director of the division of purchasing. For all licenses issued or renewed after March 1, 1992, the applicant's Social Security number shall serve as the applicant's license number. Where the licensee has no Social Security number, or where the licensee is issued a license without a Social Security number in accordance with subsection 4 of this section, the director shall issue a license number for the licensee and such number shall also include an indicator showing that the number is not a Social Security number.

2. All film involved in the production of photographs for licenses shall become the property of the department of revenue.

3. The license issued shall be carried at all times by the holder thereof while driving a motor vehicle, and shall be displayed upon demand of any officer of the highway patrol, or any police officer or peace officer, or any other duly authorized person, for inspection when demand is made therefor. Failure of any operator of a motor vehicle to exhibit his or her license to any duly authorized officer shall be presumptive evidence that such person is not a duly licensed operator.

4. The director of revenue shall issue a commercial or noncommercial driver's license without a Social Security number to an applicant therefor, who is otherwise qualified to be licensed, upon presentation to the director of a certified statement that the applicant objects to the display of the Social Security number on the license. The director shall assign an identification number, that is not based on a Social Security number, to the applicant which shall be displayed on the license in lieu of the Social Security number.

5. The director of revenue shall not issue a license without a facial photograph or digital image of the license applicant, except as provided pursuant to subsection 8 of this section. A photograph or digital image of the applicant's full facial features shall be taken in a manner prescribed by the director. No photograph or digital image will be taken wearing anything which cloaks the facial features of the individual.

6. The department of revenue may issue a temporary license or a full license without the photograph or with the last photograph or digital image in the department's records to members of the Armed Forces, except that where such temporary license is issued it shall be valid only until the applicant shall have had time to appear and have his or her picture taken and a license with his or her photograph issued.

7. The department of revenue shall issue upon request a nondriver's license card containing essentially the same information and photograph or digital image, except as provided pursuant to subsection 8 of this section, as the driver's license upon payment of six dollars. All nondriver's licenses shall expire on the applicant's birthday in the sixth year after issuance. A person who has passed his or her seventieth birthday shall upon application be issued a nonexpiring nondriver's license card. Notwithstanding any other provision of this chapter, a nondriver's license containing a concealed carry endorsement shall expire three years from the date the certificate of qualification was issued pursuant to section 571.101, as section 571.101 existed prior to August 28, 2013. The fee for nondriver's licenses issued for a period exceeding three years is six dollars or three dollars for nondriver's licenses issued for a period of three years or less. The nondriver's license card shall be used for identification purposes only and shall not be valid as a license.

8. If otherwise eligible, an applicant may receive a driver's license or nondriver's license without a photograph or digital image of the applicant's full facial features except that such applicant's photograph or digital image shall be taken and maintained by the director and not printed on such license. In order to qualify for a license without a photograph or digital image pursuant to this section the applicant must:

(1) Present a form provided by the department of revenue requesting the applicant's photograph be omitted from the license or nondriver's license due to religious affiliations. The form shall be signed by the applicant and another member of the religious tenant verifying the photograph or digital image exemption on the license or nondriver's license is required as part of their religious affiliation. The required signatures on the prescribed form shall be properly notarized;

(2) Provide satisfactory proof to the director that the applicant has been a United States citizen for at least five years and a resident of this state for at least one year, except that an applicant moving to this state possessing a valid driver's license from another state without a photograph shall be exempt from the one-year state residency requirement. The director may establish rules necessary to determine satisfactory proof of citizenship and residency pursuant to this section;

(3) Applications for a driver's license or nondriver's license without a photograph or digital image must be made in person at a license office determined by the director. The director is authorized to limit the number of offices that may issue a driver's or nondriver's license without a photograph or digital image pursuant to this section.

9. The department of revenue shall make available, at one or more locations within the state, an opportunity for individuals to have their full facial photograph taken by an employee of the department of revenue, or their designee, who is of the same sex as the individual being photographed, in a segregated location.

10. Beginning July 1, 2005, the director shall not issue a driver's license or a nondriver's license for a period that exceeds an applicant's lawful presence in the United States. The director may, by rule or regulation, establish procedures to verify the lawful presence of the applicant and establish the duration of any driver's license or nondriver's license issued under this section.

11. No rule or portion of a rule promulgated pursuant to the authority of this chapter shall become effective unless it is promulgated pursuant to the provisions of chapter 536.

(RSMo 1939 §§ 8372, 8452, A.L. 1951 p. 678 § 302.180, A.L. 1961 p. 487, A.L. 1971 H.B. 365, A.L. 1973 H.B. 278, A.L. 1979 S.B. 160, A.L. 1984 H.B. 1045, A.L. 1986 S.B. 523, A.L. 1989 1st Ex. Sess. H.B. 3, A.L. 1991 H.B. 202 & 364, A.L. 1992 H.B. 958, A.L. 1995 S.B. 24, A.L. 1996 H.B. 1315, A.L. 1999 S.B. 19, A.L. 2004 S.B. 1233, et al., A.L. 2011 H.B. 294, et al., A.L. 2013 S.B. 75)

Prior revision: 1929 § 7765

*Revisor's note: Notification was received by the Revisor of Statutes on July 22, 2011, under section 571.102 (Repealed S.B. 75, 2013) that the Department of Revenue would begin issuing nondriver licenses meeting the requirements of section 571.102 (Repealed S.B. 75, 2013) on August 29, 2011.



Section 302.182 Permanent disability notation on driver's and nondriver's licenses — rulemaking authority.

Effective 01 Jul 2010, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.182. Permanent disability notation on driver's and nondriver's licenses — rulemaking authority. — 1. Any resident of this state who is permanently disabled may apply to the department of revenue to have a notation indicating such status on the person's driver's license or nondriver's license. The department of revenue, by rule, may establish the cost and criteria for placement of the notation, such as requiring an applicant to submit certain medical proof of permanent disability.

2. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2009, shall be invalid and void.

(L. 2009 H.B. 683)

Effective 7-01-10



Section 302.184 Boater identification card, notation for compliance with boating safety requirements — rulemaking authority.

Effective 01 Jul 2010, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.184. Boater identification card, notation for compliance with boating safety requirements — rulemaking authority. — Any resident of this state who possesses a boater identification card issued by the Missouri state water patrol* under section 306.127 may apply to the department of revenue to have a notation placed on the person's driver's license or nondriver's license indicating that such person has complied with the provisions of section 306.127. The department of revenue, by rule, may establish the cost and criteria for placement of the notation. Any driver's license or nondriver's license bearing such a notation may be used for identification in lieu of a boater identification card issued under section 306.127. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2009, shall be invalid and void.

(L. 2009 H.B. 683)

Effective 7-01-10

*"Missouri state water patrol" changed to "water patrol division" by 306.010, 2010.



Section 302.185 Duplicate license, REAL ID compliant license — how obtained — fee.

Effective 28 Aug 2017

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.185. Duplicate license, REAL ID compliant license — how obtained — fee. — In the event that a license issued under sections 302.010 to 302.780 shall be lost or destroyed or when a veteran seeks a veteran designation under section 302.188 prior to the expiration of a license or when a person who has a license or identification card issued prior to August 28, 2017, applies for a REAL ID compliant driver’s license or identification card because noncompliant driver’s licenses or identification cards issued by this state are no longer accepted as sufficient identification for domestic air travel, but not where a license has been suspended, taken up, revoked, disqualified, or deposited in lieu of bail, hereinafter provided, the person to whom the license as was issued may obtain a duplicate license upon furnishing proper identification and satisfactory proof to the director or his authorized license agents that the license has been lost or destroyed, and upon payment of a fee of fifteen dollars for a duplicate license if the person transports persons or property as classified in section 302.015, and a fee of seven dollars and fifty cents for all other duplicate classifications of license. The department of revenue shall not collect a duplicate license fee for issuance of a REAL ID compliant driver’s license or identification card to a person not previously issued a REAL ID compliant driver’s license or identification card.

(RSMo 1939 § 8453, A.L. 1951 p. 678, A.L. 1961 p. 487, A.L. 1972 S.B. 651, A.L. 1984 H.B. 1045, A.L. 1989 1st Ex. Sess. H.B. 3, A.L. 2012 S.B. 470, A.L. 2017 H.B. 151)



Section 302.186 Active military duty, expiration of driver's license during, renewal without examination, when — rulemaking authority.

Effective 28 Aug 2011

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.186. Active military duty, expiration of driver's license during, renewal without examination, when — rulemaking authority. — 1. Notwithstanding any other law, if the driver's license of any person expires while such person is on active duty in the Armed Forces of the United States, the license of such person shall be renewable, without examination, at any time prior to the end of the sixth month following the discharge of such person from the Armed Forces, or within ninety days after reestablished residence within the state, whichever time is sooner. Missouri residents on active duty in the Armed Forces of the United States or any dependent thereof age twenty-one or older residing outside the state of Missouri or the United States may renew their driver's license by mail.

2. The department of revenue may promulgate rules necessary to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2011, shall be invalid and void.

(L. 2011 H.B. 204)



Section 302.187 Municipalities and counties to pay replacement costs of driver's license, when.

Effective 28 Aug 1999

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.187. Municipalities and counties to pay replacement costs of driver's license, when. — Any municipality or county that, after having taken the motor vehicle driver's license of a person, loses such license shall replace such license and pay all costs of replacement. For purposes of this section, such license shall be deemed lost if, after thirty days from the date of taking such license, such municipality or county has no legal reason for retaining such license and cannot locate such license.

(L. 1999 H.B. 300 § 1)



Section 302.188 Veteran designation on driver's licensed or ID card, requirements — rulemaking authority.

Effective 28 Aug 2017

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.188. Veteran designation on driver's licensed or ID card, requirements — rulemaking authority. — 1. A person may apply to the department of revenue to obtain a veteran designation on a driver’s license or identification card issued under this chapter by providing:

(1) A United States Department of Defense discharge document, otherwise known as a DD Form 214, that shows a discharge status of “honorable” or “general under honorable conditions” that establishes the person’s service in the Armed Forces of the United States; or

(2) A United States Uniformed Services Identification Card, otherwise known as a DD Form 2, that includes a discharge status of “retired” or “reserve retired” establishing the person’s service in the Armed Forces of the United States; or

(3) A United States Department of Veterans Affairs photo identification card; or

(4) A discharge document WD AGO 53, WD AGO 55, WD AGO 53-55, NAVPERS 553, NAVMC 78 PD, NAVCG 553, or DD 215 form that shows a discharge status of “honorable” or “general under honorable conditions”; and

(5) Payment of the fee for the driver’s license or identification card authorized under this chapter.

2. If the person is seeking a duplicate driver’s license with the veteran designation and his or her driver’s license has not expired, the fee shall be as provided under section 302.185.

3. The department of revenue may determine the appropriate placement of the veteran designation on the driver’s licenses and identification cards authorized under this section and may promulgate the necessary rules for administration of this section.

4. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2012, shall be invalid and void.

(L. 2012 S.B. 470, A.L. 2015 H.B. 179, A.L. 2017 H.B. 151 merged with S.B. 279)



Section 302.190 Duration of suspension of license — new license, when.

Effective 28 Aug 1939

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.190. Duration of suspension of license — new license, when. — The director of revenue shall not suspend a license for a period of more than one year and upon revoking a license shall not in any event grant application for a new license until the expiration of one year after such revocation.

(RSMo 1939 § 8461)

CROSS REFERENCE:

Duration of suspension under financial responsibility law, 303.110



Section 302.200 Effect of revocation — penalty.

Effective 28 Aug 1989

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.200. Effect of revocation — penalty. — Any resident or nonresident whose license, right or privilege to operate a motor vehicle in this state has been suspended or revoked as provided in sections 302.010 to 302.540 shall not operate a motor vehicle in this state under a license, permit or registration certificate issued by any other jurisdiction or otherwise during such suspension or after such revocation until a new license is obtained when and as permitted under sections 302.010 to 302.540. Violation of any provision of this section is a misdemeanor and on conviction therefor a person shall be punished as prescribed by section 302.321.

(RSMo 1939 § 8462, A.L. 1961 p. 493, A.L. 1989 1st Ex. Sess. H.B. 3)

Effective 7-27-89



Section 302.220 Prohibited uses of license.

Effective 28 Aug 1989

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.220. Prohibited uses of license. — It shall be unlawful for any person to display or to permit to be displayed, or to have in his possession, any license knowing the same to be fictitious or to have been cancelled, suspended, revoked, disqualified or altered; to lend to or knowingly permit the use of by another any license issued to the person so lending or permitting the use thereof; to display or to represent as one's own any license not issued to the person so displaying the same, or fail or refuse to surrender to the clerk of any division of the circuit court or the director, any license which has been suspended, cancelled, disqualified or revoked, as provided by law; to use a false or fictitious name or give a false or fictitious address on any application for a license, or any renewal or duplicate thereof, or knowingly to make a false statement, or knowingly to conceal a material fact, or otherwise commit a fraud in any such application; to authorize or consent to any motor vehicle owned by him or under his control to be driven by any person, when he has knowledge that such person has no legal right to do so, or for any person to drive any motor vehicle in violation of any of the provisions of sections 302.010 to 302.780; to employ a person to operate a motor vehicle in the transportation of persons or property, with knowledge that such person has not complied with the provisions of sections 302.010 to 302.780, or whose license has been revoked, suspended, cancelled or disqualified; or who fails to produce his or her license upon demand of any person or persons authorized to make such demand.

(RSMo 1939 § 8455, A.L. 1951 p. 678, A.L. 1978 H.B. 1634, A.L. 1989 1st Ex. Sess. H.B. 3)

Effective 7-27-89



Section 302.225 Surrender of license — record of convictions, kept where, by whom — revocation by city officials prohibited.

Effective 30 Sep 2005, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.225. Surrender of license — record of convictions, kept where, by whom — revocation by city officials prohibited. — 1. Every court having jurisdiction over offenses committed under sections 302.010 to 302.780, or any other law of this state, or county or municipal ordinance, regulating the operation of vehicles on highways or any other offense in which the commission of such offense involves the use of a motor vehicle, including felony convictions, shall, within seven days thereafter, forward to the department of revenue, in a manner approved by the director of the department of public safety a record of any plea or finding of guilty of any person in the court for a violation of sections 302.010 to 302.780 or for any moving traffic violation under the laws of this state or county or municipal ordinances. The record related to offenses involving alcohol, controlled substances, or drugs shall be entered in the Missouri uniform law enforcement system records. The director of revenue shall enter the conviction information into the appropriate computer systems and transmit the conviction information as required in 49 CFR Part 384, or as amended by the Secretary of the United States Department of Transportation. The record of all convictions involving the assessment of points as provided in section 302.302 and convictions involving a commercial motor vehicle as defined in section 302.700 furnished by a court to the department of revenue shall be forwarded by the department of revenue within fifteen days of receipt to the Missouri state highway patrol. The record related to offenses involving alcohol, controlled substances, or drugs, or in which the Missouri state highway patrol was the arresting agency shall be entered into the Missouri uniform law enforcement system records.

2. Whenever any person is convicted of any offense or series of offenses for which sections 302.010 to 302.340 makes mandatory the suspension or revocation of the license of such person by the director of revenue, the circuit court in which such conviction is had shall require the surrender to it of all licenses, then held by the person so convicted, and the court shall within seven days thereafter forward the same, together with a record of the conviction, to the director of revenue.

3. No municipal judge or municipal official shall have power to revoke any license.

(RSMo 1939 § 8459, A.L. 1951 p. 678, A.L. 1961 p. 487, A.L. 1978 H.B. 1634, A.L. 1982 S.B. 513, A.L. 1989 1st Ex. Sess. H.B. 3, A.L. 1997 S.B. 248, A.L. 2004 S.B. 1233, et al.)

Effective 9-30-05



Section 302.228 Fees, how deposited.

Effective 28 Aug 1961

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.228. Fees, how deposited. — On and after July 1, 1961, all fees payable under this law shall be collected by the department of revenue and deposited in the state treasury to the credit of the state highway department fund.

(L. 1961 p. 494 § 1)



Section 302.230 Penalty for false statement or affidavit.

Effective 09 Jul 2004, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.230. Penalty for false statement or affidavit. — Any person who makes a false unsworn statement or affidavit or knowingly swears or affirms falsely as to any matter or thing required by sections 302.010 to 302.540 shall be deemed guilty of a class A misdemeanor. No person who pleads guilty or nolo contendere, or is found guilty of making a false statement or affidavit shall be licensed to operate a motor vehicle for a period of one year after such plea, finding or conviction.

(RSMo 1939 § 8464, A.L. 1951 p. 678, A.L. 1955 p. 621, A.L. 1989 1st Ex. Sess. H.B. 3, A.L. 2004 S.B. 1233, et al.)

Effective 7-09-04



Section 302.233 Fraud in obtaining a license or permit, penalty.

Effective 09 Jul 2004, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.233. Fraud in obtaining a license or permit, penalty. — 1. Notwithstanding any other provision of law, any person who commits or assists another individual in committing fraud or deception during any examination process required by sections 302.010 to 302.782, or who knowingly conceals a material fact or provides information which contains or is substantiated with false or fraudulent information or documentation, or otherwise commits a fraud in an application for an instruction permit, driver's license, nondriver's license, or commercial driver's license or permit is guilty of a class A misdemeanor.

2. An applicant who pleads guilty or nolo contendere to or is found guilty of a violation of this section shall not be licensed to operate a motor vehicle or commercial motor vehicle for a period of one year after such plea, finding, or conviction.

3. Any person assisting an applicant who pleads guilty or nolo contendere to or is found guilty of a violation of this section shall have his or her existing motor vehicle or commercial motor vehicle license revoked and lose all driving privileges for a period of one year after such plea, finding, or conviction.

(L. 2004 S.B. 1233, et al.)

Effective 7-09-04



Section 302.250 Children forbidden to operate motor vehicle.

Effective 28 Aug 1939

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.250. Children forbidden to operate motor vehicle. — No person shall cause or knowingly permit his child or ward under the age of sixteen years to drive a motor vehicle upon any highway when such minor is not authorized hereunder or in violation of any of the provisions of sections 302.010 to 302.260.

(RSMo 1939 § 8466)



Section 302.260 Unlicensed person operating motor vehicle prohibited.

Effective 28 Aug 1939

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.260. Unlicensed person operating motor vehicle prohibited. — No person shall authorize or knowingly permit a motor vehicle owned by him or under his control to be driven upon any highway by any person who is not authorized hereunder or in violation of any of the provisions of sections 302.010 to 302.260.

(RSMo 1939 § 8467)

(1958) In action by mother for death of decedent in one-car accident charging owner of automobile with wanton, willful and reckless conduct in permitting decedent, just under sixteen years of age, to drive, court held that submissible case had not been made since evidence would not justify finding that the owner knew, or circumstances were so strong as to charge him as reasonable man with anticipating, that serious injury would probably result. Thomasson v. Winsett (A.), 310 S.W.2d 33.

(1958) Person who “knowingly permits” driving by person under the age of sixteen is negligent as a matter of law. Thomasson v. Winsett (A.), 310 S.W.2d 33.



Section 302.272 School bus endorsement, qualifications — grounds for refusal to issue or renew endorsement — rulemaking authority — reciprocity.

Effective 06 Jul 2005, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.272. School bus endorsement, qualifications — grounds for refusal to issue or renew endorsement — rulemaking authority — reciprocity. — 1. No person shall operate any school bus owned by or under contract with a public school or the state board of education unless such driver has qualified for a school bus endorsement under this section and complied with the pertinent rules and regulations of the department of revenue and any final rule issued by the secretary of the United States Department of Transportation or has a valid school bus endorsement on a valid commercial driver's license issued by another state. A school bus endorsement shall be issued to any applicant who meets the following qualifications:

(1) The applicant has a valid state license issued under this chapter;

(2) The applicant is at least twenty-one years of age; and

(3) The applicant has successfully passed an examination for the operation of a school bus as prescribed by the director of revenue. The examination shall include any examinations prescribed by the secretary of the United States Department of Transportation, and a driving test in the type of vehicle to be operated. The test shall be completed in the appropriate class of vehicle to be driven. For purposes of this section classes of school buses shall comply with the Commercial Motor Vehicle Safety Act of 1986 (Title XII of Pub. Law 99-570). For drivers who are at least seventy years of age, such examination shall be completed annually.

2. The director of revenue, to the best of the director's knowledge, shall not issue or renew a school bus endorsement to any applicant whose driving record shows that such applicant's privilege to operate a motor vehicle has been suspended, revoked or disqualified or whose driving record shows a history of moving vehicle violations.

3. The director may adopt any rules and regulations necessary to carry out the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2004, shall be invalid and void.

4. Notwithstanding the requirements of this section, an applicant who resides in another state and possesses a valid driver's license from his or her state of residence with a valid school bus endorsement for the type of vehicle being operated shall not be required to obtain a Missouri driver's license with a school bus endorsement.

(L. 1986 S.B. 707 § 302.270, A.L. 1987 H.B. 384 Revision merged with S.B. 3, A.L. 1989 1st Ex. Sess. H.B. 3, A.L. 1996 H.B. 1301 & 1298 merged with H.B. 1441, A.L. 2004 H.B. 1453 merged with S.B. 968 and S.B. 969 merged with S.B. 1233, et al., A.L. 2005 H.B. 487)

Effective 7-06-05



Section 302.273 Federal rule compliance for bus drivers.

Effective 30 Sep 2005, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.273. Federal rule compliance for bus drivers. — 1. Notwithstanding any provisions of section 302.272, any individual who operates a school bus as that term is defined in 49 CFR Part 383, Section 383.5, shall meet the requirements for and be issued a school bus endorsement as required by the Secretary pursuant to 49 CFR, Part 383, Section 383.123.

2. The director is authorized to promulgate any rules and regulations necessary to carry out the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2004, shall be invalid and void.

(L. 2004 S.B. 1233, et al.)

Effective 9-30-05



Section 302.274 Central depository concerning certain bus drivers, to be maintained by director of revenue.

Effective 28 Aug 1997

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.274. Central depository concerning certain bus drivers, to be maintained by director of revenue. — The director of the department of revenue shall establish a central depository system which shall maintain and store notifications received pursuant to section 302.275 concerning certain bus drivers. The notification shall consist of the names of bus drivers reported pursuant to section 302.275 and any other information the director finds necessary to properly maintain a central depository or administer sections 302.274 to 302.276.

(L. 1997 H.B. 566 § 1)



Section 302.275 Notification by employer of school bus driver to director of revenue, when, penalty for noncompliance, by an employer.

Effective 28 Aug 1997

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.275. Notification by employer of school bus driver to director of revenue, when, penalty for noncompliance, by an employer. — Any employer of a person licensed pursuant to section 302.272 to operate a school bus, as that term is defined in section 301.010, shall notify the director of the department of revenue within ten days of discovering that the person has failed to pass any drug, alcohol or chemical test administered pursuant to the requirements of any federal or state law, rule or regulation regarding the operation of a school bus. The notification shall consist of the person's name and any other relevant information required by the director. The director shall determine the manner in which the notification is made. Any employer, or any officer of an employer, who knowingly fails to comply with the notification requirement of this section or who knowingly provides a false notification shall be guilty of an infraction.

(L. 1997 H.B. 566 § 2)



Section 302.276 Suspension of school bus permit, when, penalty for noncompliance by driver with suspended permit.

Effective 28 Aug 1997

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.276. Suspension of school bus permit, when, penalty for noncompliance by driver with suspended permit. — If the director of the department of revenue receives notification of a failed drug, alcohol or chemical test pursuant to section 302.275 and the director makes a determination that such test was failed, then the director shall suspend the school bus permit, issued pursuant to section 302.272 of such person for a period of one year from the date the determination is made. Any person who operates a school bus, as defined in section 301.010, after having the person's permit suspended pursuant to this section shall be punished in accordance with section 302.321.

(L. 1997 H.B. 566 § 3)



Section 302.281 Suspension for unsatisfied judgment.

Effective 28 Aug 1989

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.281. Suspension for unsatisfied judgment. — The director shall suspend the license of an operator upon a showing by the records of the director or any public records that such operator has an unsatisfied judgment against him, as defined in chapter 303, until such judgment has been satisfied or the financial responsibility of such person, as defined in section 303.120, has been established.

(L. 1951 p. 678 § 302.280, A.L. 1955 p. 621, A.L. 1961 p. 487, A.L. 1989 1st Ex. Sess. H.B. 3)

Effective 7-27-89

CROSS REFERENCE:

Duration of suspension under financial responsibility law, 303.110



Section 302.286 Theft of motor fuel punishable by suspension of driver's license — reinstatement fee required.

Effective 28 Aug 2001

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.286. Theft of motor fuel punishable by suspension of driver's license — reinstatement fee required. — 1. No person shall drive a motor vehicle so as to cause it to leave the premises of an establishment at which motor fuel offered for retail sale was dispensed into the fuel tank of such motor vehicle unless payment or authorized charge for motor fuel dispensed has been made. A person found guilty or pleading guilty to stealing pursuant to section 570.030 for the theft of motor fuel as described in this section shall have his or her driver's license suspended by the court, beginning on the date of the court's order of conviction.

2. The person shall submit all of his or her operator's and chauffeur's licenses to the court upon conviction and the court shall forward all such driver's licenses and the order of suspension of driving privileges to the department of revenue for administration of such order.

3. Suspension of a driver's license pursuant to this section shall be made as follows:

(1) For the first offense, suspension shall be for sixty days, provided that persons may apply for hardship licenses pursuant to section 302.309 at any time following the first thirty days of such suspension;

(2) For the second offense, suspension shall be for ninety days, provided that persons may apply for hardship licenses pursuant to section 302.309 at any time following the first sixty days of such suspension; and

(3) For the third or any subsequent offense, suspension shall be for one hundred eighty days, provided that persons may apply for hardship licenses pursuant to section 302.309 at any time following the first ninety days of such suspension.

4. At the expiration of the suspension period, and upon payment of a reinstatement fee of twenty-five dollars, the director shall terminate the suspension and shall return the person's driver's license. The reinstatement fee shall be in addition to any other fees required by law, and shall be deposited in the state treasury to the credit of the state highway department fund, pursuant to section 302.228.

(L. 2001 S.B. 244)



Section 302.291 Incompetent or unqualified operators, director may require examination, when — report permitted, when, by whom, contents, immunity from liability — confidentiality, penalty — rules — appeal — reinstatement.

Effective 28 Aug 2013

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.291. Incompetent or unqualified operators, director may require examination, when — report permitted, when, by whom, contents, immunity from liability — confidentiality, penalty — rules — appeal — reinstatement. — 1. The director, having good cause to believe that an operator is incompetent or unqualified to retain his or her license, after giving ten days' notice in writing by certified mail directed to such person's present known address, may require the person to submit to an examination as prescribed by the director. Upon conclusion of the examination, the director may allow the person to retain his or her license, may suspend, deny or revoke the person's license, or may issue the person a license subject to restrictions as provided in section 302.301. If an examination indicates a condition that potentially impairs safe driving, the director, in addition to action with respect to the license, may require the person to submit to further periodic examinations. The refusal or neglect of the person to submit to an examination within thirty days after the date of such notice shall be grounds for suspension, denial or revocation of the person's license by the director, an associate circuit or circuit court. Notice of any suspension, denial, revocation or other restriction shall be provided by certified mail. As used in this section, the term "denial" means the act of not licensing a person who is currently suspended, revoked or otherwise not licensed to operate a motor vehicle. Denial may also include the act of withdrawing a previously issued license.

2. The examination provided for in subsection 1 of this section may include, but is not limited to, a written test and tests of driving skills, vision, highway sign recognition and, if appropriate, a physical and/or mental examination as provided in section 302.173.

3. The director shall have good cause to believe that an operator is incompetent or unqualified to retain such person's license on the basis of, but not limited to, a report by:

(1) Any certified peace officer;

(2) Any physician, physical therapist or occupational therapist licensed pursuant to chapter 334; any chiropractic physician licensed pursuant to chapter 331; any registered nurse licensed pursuant to chapter 335; any psychologist, social worker or professional counselor licensed pursuant to chapter 337; any optometrist licensed pursuant to chapter 336; any emergency medical technician licensed pursuant to chapter 190; or

(3) Any member of the operator's family within three degrees of consanguinity, or the operator's spouse, who has reached the age of eighteen, except that no person may report the same family member pursuant to this section more than one time during a twelve-month period.

­­

­

4. Any physician, physical therapist or occupational therapist licensed pursuant to chapter 334, any chiropractor licensed pursuant to chapter 331, any registered nurse licensed pursuant to chapter 335, any psychologist, social worker or professional counselor licensed pursuant to chapter 337, or any optometrist licensed pursuant to chapter 336, or any emergency medical technician licensed pursuant to chapter 190 may report to the department any patient diagnosed or assessed as having a disorder or condition that may prevent such person from safely operating a motor vehicle. Such report shall state the diagnosis or assessment and whether the condition is permanent or temporary. The existence of a physician-patient relationship shall not prevent the making of a report by such medical professionals.

5. Any person who makes a report in good faith pursuant to this section shall be immune from any civil liability that otherwise might result from making the report. Notwithstanding the provisions of chapter 610 to the contrary, all reports made and all medical records reviewed and maintained by the department of revenue pursuant to this section shall be kept confidential except upon order of a court of competent jurisdiction or in a review of the director's action pursuant to section 302.311.

6. The department of revenue shall keep records and statistics of reports made and actions taken against driver's licenses pursuant to this section.

7. The department of revenue shall, in consultation with the medical advisory board established by section 302.292, develop a standardized form and provide guidelines for the reporting of cases and for the examination of drivers pursuant to this section. The guidelines shall be published and adopted as required for rules and regulations pursuant to chapter 536. The department of revenue shall also adopt rules and regulations as necessary to carry out the other provisions of this section. The director of revenue shall provide health care professionals and law enforcement officers with information about the procedures authorized in this section. The guidelines and regulations implementing this section shall be in compliance with the federal Americans with Disabilities Act of 1990.

8. Any person who knowingly violates a confidentiality provision of this section or who knowingly permits or encourages the unauthorized use of a report or reporting person's name in violation of this section shall be guilty of a class A misdemeanor and shall be liable for damages which proximately result.

9. Any person who intentionally files a false report pursuant to this section shall be guilty of a class A misdemeanor and shall be liable for damages which proximately result.

10. All appeals of license revocations, suspensions, denials and restrictions shall be made as required pursuant to section 302.311 within thirty days after the receipt of the notice of revocation, suspension, denial or restriction.

11. Any individual whose condition is temporary in nature as reported pursuant to the provisions of subsection 4 of this section shall have the right to petition the director of the department of revenue for total or partial reinstatement of his or her license. Such request shall be made on a form prescribed by the department of revenue and accompanied by a statement from a health care provider with the same or similar license as the health care provider who made the initial report resulting in the limitation or loss of the driver's license. Such petition shall be decided by the director of the department of revenue within thirty days of receipt of the petition. Such decision by the director is appealable pursuant to subsection 10 of this section.

(L. 1951 p. 678 § 302.290, A.L. 1989 1st Ex. Sess. H.B. 3, A.L. 1998 H.B. 1536, A.L. 1999 H.B. 185, A.L. 2011 H.B. 499, A.L. 2013 S.B. 282)

1963) There was good cause for order on 82-year-old woman to appear for examination based upon official report of the highway patrol, actual observation of defective driving, complaints from others, and woman's age, and therefore revocation of her license, after she failed to appear for examination, and dismissal of her petition for review of revocation was not abuse of discretion. Wilson v. Morris (Mo.), 369 S.W.2d 402.

(1975) Statement of opinion by highway patrolman not containing any facts on which such opinion was based is not sufficient to require examination under this section. Haynes v. Williams (A.), 522 S.W.2d 623.



Section 302.292 Medical/vision advisory board established, qualifications, appointment, terms, vacancy, how filled — expenses — meetings — no liability for board, when.

Effective 01 Jan 1999, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.292. Medical/vision advisory board established, qualifications, appointment, terms, vacancy, how filled — expenses — meetings — no liability for board, when. — 1. In order to advise the director of revenue on medical criteria for the reporting and examination of drivers with medical impairments, a "Medical/Vision Advisory Board" is hereby established within the department of revenue. The board shall be composed of three members appointed by the director of the department of revenue. The members of the board shall be licensed physicians and residents of this state. Of the original appointees, one shall serve for a term of two years and two shall serve for terms of four years. Subsequent appointees shall each serve for a term of four years or until their successors are appointed and approved. Any vacancy shall be filled in the same manner as the original appointment for the remainder of the term. The members of the board shall receive no compensation for their services and shall not hire any staff personnel but shall be reimbursed for their actual and necessary expenses incurred in the performance of their official duties. After the first full year of operation of the advisory board, the board shall meet no more than four times per year.

2. No civil or criminal action shall lie against any member of the medical/vision advisory board of the department of revenue who acts in good faith in advising the department under the provisions of this chapter. Good faith shall be presumed on the part of members of the medical/vision advisory board in the absence of a showing of fraud or malice.

(L. 1987 S.B. 283, A.L. 1998 H.B. 1536)

Effective 1-01-99



Section 302.301 Restricted licenses.

Effective 28 Aug 1996

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.301. Restricted licenses. — 1. In addition to other restrictions imposed by this chapter, upon issuance of a license, the director shall have authority, when good cause appears, to impose restrictions suitable to the applicant's driving ability and pertaining to the type or special mechanical control devices required on a motor vehicle which the applicant may operate, or such other restrictions applicable to the applicant as the director may determine to be appropriate to assure the safe operation of a motor vehicle by the applicant.

2. The director may issue either a special restricted license or may set forth the restrictions upon the usual license form. Upon receiving satisfactory evidence of any violation of the restrictions imposed pursuant to this chapter, the director may suspend or revoke the license, but the operator shall be entitled to an appeal as provided in section 302.311.

3. Any person who operates a motor vehicle in any manner in violation of the restrictions imposed in a restricted license issued to the person shall be deemed guilty of a class C misdemeanor.

(L. 1951 p. 678 § 302.300, A.L. 1989 1st Ex. Sess. H.B. 3, A.L. 1996 H.B. 1047)



Section 302.302 Point system — assessment for violation — assessment of points stayed, when, procedure.

Effective 03 Mar 2014, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

*302.302. Point system — assessment for violation — assessment of points stayed, when, procedure. — 1. The director of revenue shall put into effect a point system for the suspension and revocation of licenses. Points shall be assessed only after a conviction or forfeiture of collateral. The initial point value is as follows:

­

­

2. The director shall, as provided in subdivision (5) of subsection 1 of this section, assess an operator points for a conviction pursuant to subdivision (1) or (2) of subsection 1 of section 302.020, when the director issues such operator a license or permit pursuant to the provisions of sections 302.010 to 302.340.

3. An additional two points shall be assessed when personal injury or property damage results from any violation listed in subdivisions (1) to (13) of subsection 1 of this section and if found to be warranted and certified by the reporting court.

4. When any of the acts listed in subdivision (2), (3), (4) or (8) of subsection 1 of this section constitutes both a violation of a state law and a violation of a county or municipal ordinance, points may be assessed for either violation but not for both. Notwithstanding that an offense arising out of the same occurrence could be construed to be a violation of subdivisions (8), (9) and (10) of subsection 1 of this section, no person shall be tried or convicted for more than one offense pursuant to subdivisions (8), (9) and (10) of subsection 1 of this section for offenses arising out of the same occurrence.

5. The director of revenue shall put into effect a system for staying the assessment of points against an operator. The system shall provide that the satisfactory completion of a driver-improvement program or, in the case of violations committed while operating a motorcycle, a motorcycle-rider training course approved by the state highways and transportation commission, by an operator, when so ordered and verified by any court having jurisdiction over any law of this state or county or municipal ordinance, regulating motor vehicles, other than a violation committed in a commercial motor vehicle as defined in section 302.700 or a violation committed by an individual who has been issued a commercial driver's license or is required to obtain a commercial driver's license in this state or any other state, shall be accepted by the director in lieu of the assessment of points for a violation pursuant to subdivision (1), (2) or (4) of subsection 1 of this section or pursuant to subsection 3 of this section. *The operator shall be given the option to complete the driver-improvement program through an online or in-person course.* A court using a centralized violation bureau established under section 476.385 may elect to have the bureau order and verify completion of a driver-improvement program or motorcycle-rider training course as prescribed by order of the court. For the purposes of this subsection, the driver-improvement program shall meet or exceed the standards of the National Safety Council's eight-hour "Defensive Driving Course" or, in the case of a violation which occurred during the operation of a motorcycle, the program shall meet the standards established by the state highways and transportation commission pursuant to sections 302.133 to 302.137. The completion of a driver-improvement program or a motorcycle-rider training course shall not be accepted in lieu of points more than one time in any thirty-six-month period and shall be completed within sixty days of the date of conviction in order to be accepted in lieu of the assessment of points. Every court having jurisdiction pursuant to the provisions of this subsection shall, within fifteen days after completion of the driver-improvement program or motorcycle-rider training course by an operator, forward a record of the completion to the director, all other provisions of the law to the contrary notwithstanding. The director shall establish procedures for record keeping and the administration of this subsection.

(L. 1961 p. 487, A.L. 1965 p. 477, A.L. 1975 S.B. 32, A.L. 1981 H.B. 335 Revision, A.L. 1982 S.B. 513, A.L. 1989 1st Ex. Sess. H.B. 3, A.L. 1995 H.B. 717, A.L. 1996 H.B. 1169 & 1271 merged with S.B. 722, A.L. 1997 H.B. 389, A.L. 1999 S.B. 19, A.L. 2000 H.B. 1797, A.L. 2001 H.B. 302 & 38, A.L. 2004 S.B. 1233, et al., A.L. 2006 S.B. 872, et al., A.L. 2007 S.B. 82, A.L. 2009 H.B. 683, A.L. 2013 H.B. 103 merged with S.B. 23 merged with S.B. 282)

Effective 8-28-13 (H.B. 103, S.B. 282); 3-03-14 (S.B. 23)

*....* Sentence appearing within *...* was contained in S.B. 23 but not H.B. 103 and S.B. 282. This sentence effective 3-03-14.

CROSS REFERENCE:

Highway construction zones, moving violations, fine not to enhance court costs or points, 304.582



Section 302.303 Conviction for failure to maintain financial responsibility or court-ordered supervision, court to forward to revenue, failure to appear in court — procedure — revenue to maintain records of court reports.

Effective 01 Jan 2000, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.303. Conviction for failure to maintain financial responsibility or court-ordered supervision, court to forward to revenue, failure to appear in court — procedure — revenue to maintain records of court reports. — 1. Whenever a court convicts a person of a violation of section 303.025 or enters an order of court-ordered supervision, the clerk of the court shall within ten days forward a report of the conviction or order of supervision to the director of revenue in a form prescribed by the department of revenue. In any case where the person charged with the violation fails to appear in court, the procedures provided in section 302.341 shall apply. For the purposes of this section, the term "court-ordered supervision" is used to indicate where a court of record may, upon a plea or finding of guilt, defer further proceedings of a sentence, and enter an order for supervision of the defendant, if the defendant is charged with a violation, in which case no points shall be assessed.

2. The department of revenue shall keep records of such reports. However, reports of court-ordered supervision shall not be released to any outside source, except the affected operator and those entities provided for in subsection 4 of section 32.091, and shall be used only to inform the director and the courts that such operator has previously been assigned court supervision.

(L. 1999 S.B. 19)

Effective 1-01-00



Section 302.304 Notice of points — suspension or revocation of license, when, duration — reinstatement, condition, point reduction, fee — failure to maintain proof of financial responsibility, effect — point reduction prior to conviction, effect — surrender of license — reinstatement of license when drugs or alcohol involved, assignment recommendation, judicial review — fees for program — supplemental fees.

Effective 01 Jan 2017, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.304. Notice of points — suspension or revocation of license, when, duration — reinstatement, condition, point reduction, fee — failure to maintain proof of financial responsibility, effect — point reduction prior to conviction, effect — surrender of license — reinstatement of license when drugs or alcohol involved, assignment recommendation, judicial review — fees for program — supplemental fees. — 1. The director shall notify by ordinary mail any operator of the point value charged against the operator's record when the record shows four or more points have been accumulated in a twelve-month period.

2. In an action to suspend or revoke a license or driving privilege under this section points shall be accumulated on the date of conviction. No case file of any conviction for a driving violation for which points may be assessed pursuant to section 302.302 may be closed until such time as a copy of the record of such conviction is forwarded to the department of revenue.

3. The director shall suspend the license and driving privileges of any person whose driving record shows the driver has accumulated eight points in eighteen months.

4. The license and driving privilege of any person whose license and driving privilege have been suspended under the provisions of sections 302.010 to 302.540 except those persons whose license and driving privilege have been suspended under the provisions of subdivision (8) of subsection 1 of section 302.302 or has accumulated sufficient points together with a conviction under subdivision (10) of subsection 1 of section 302.302 and who has filed proof of financial responsibility with the department of revenue, in accordance with chapter 303, and is otherwise eligible, shall be reinstated as follows:

(1) In the case of an initial suspension, thirty days after the effective date of the suspension;

(2) In the case of a second suspension, sixty days after the effective date of the suspension;

(3) In the case of the third and subsequent suspensions, ninety days after the effective date of the suspension.

­­

­

5. The period of suspension of the driver's license and driving privilege of any person under the provisions of subdivision (8) of subsection 1 of section 302.302 or who has accumulated sufficient points together with a conviction under subdivision (10) of subsection 1 of section 302.302 shall be thirty days, followed by a sixty-day period of restricted driving privilege as defined in section 302.010. Upon completion of such period of restricted driving privilege, upon compliance with other requirements of law and upon filing of proof of financial responsibility with the department of revenue, in accordance with chapter 303, the license and driving privilege shall be reinstated. If a person, otherwise subject to the provisions of this subsection, files proof of installation with the department of revenue that any vehicle operated by such person is equipped with a functioning, certified ignition interlock device, there shall be no period of suspension. However, in lieu of a suspension the person shall instead complete a ninety-day period of restricted driving privilege. If the person fails to maintain such proof of the device with the director of revenue as required, the restricted driving privilege shall be terminated. Upon completion of such ninety-day period of restricted driving privilege, upon compliance with other requirements of law, and upon filing of proof of financial responsibility with the department of revenue, in accordance with chapter 303, the license and driving privilege shall be reinstated. However, if the monthly monitoring reports during such ninety-day period indicate that the ignition interlock device has registered a confirmed blood alcohol concentration level above the alcohol setpoint established by the department of transportation or such reports indicate that the ignition interlock device has been tampered with or circumvented, then the license and driving privilege of such person shall not be reinstated until the person completes an additional thirty-day period of restricted driving privilege.

6. If the person fails to maintain proof of financial responsibility in accordance with chapter 303, or, if applicable, if the person fails to maintain proof that any vehicle operated is equipped with a functioning, certified ignition interlock device installed pursuant to subsection 5 of this section, the person's driving privilege and license shall be resuspended.

7. The director shall revoke the license and driving privilege of any person when the person's driving record shows such person has accumulated twelve points in twelve months or eighteen points in twenty-four months or twenty-four points in thirty-six months. The revocation period of any person whose license and driving privilege have been revoked under the provisions of sections 302.010 to 302.540 and who has filed proof of financial responsibility with the department of revenue in accordance with chapter 303 and is otherwise eligible, shall be terminated by a notice from the director of revenue after one year from the effective date of the revocation. Unless proof of financial responsibility is filed with the department of revenue, except as provided in subsection 2 of section 302.541, the revocation shall remain in effect for a period of two years from its effective date. If the person fails to maintain proof of financial responsibility in accordance with chapter 303, the person's license and driving privilege shall be rerevoked. Any person whose license and driving privilege have been revoked under the provisions of sections 302.010 to 302.540 shall, upon receipt of the notice of termination of the revocation from the director, pass the complete driver examination and apply for a new license before again operating a motor vehicle upon the highways of this state.

8. If, prior to conviction for an offense that would require suspension or revocation of a person's license under the provisions of this section, the person's total points accumulated are reduced, pursuant to the provisions of section 302.306, below the number of points required for suspension or revocation pursuant to the provisions of this section, then the person's license shall not be suspended or revoked until the necessary points are again obtained and accumulated.

9. If any person shall neglect or refuse to surrender the person's license, as provided herein, the director shall direct the state highway patrol or any peace or police officer to secure possession thereof and return it to the director.

10. Upon the issuance of a reinstatement or termination notice after a suspension or revocation of any person's license and driving privilege under the provisions of sections 302.010 to 302.540, the accumulated point value shall be reduced to four points, except that the points of any person serving as a member of the Armed Forces of the United States outside the limits of the United States during a period of suspension or revocation shall be reduced to zero upon the date of the reinstatement or termination of notice. It shall be the responsibility of such member of the Armed Forces to submit copies of official orders to the director of revenue to substantiate such overseas service. Any other provision of sections 302.010 to 302.540 to the contrary notwithstanding, the effective date of the four points remaining on the record upon reinstatement or termination shall be the date of the reinstatement or termination notice.

11. No credit toward reduction of points shall be given during periods of suspension or revocation or any period of driving under a limited driving privilege granted by a court or the director of revenue.

12. Any person or nonresident whose license or privilege to operate a motor vehicle in this state has been suspended or revoked under this or any other law shall, before having the license or privilege to operate a motor vehicle reinstated, pay to the director a reinstatement fee of twenty dollars which shall be in addition to all other fees provided by law.

13. Notwithstanding any other provision of law to the contrary, if after two years from the effective date of any suspension or revocation issued under this chapter, except any suspension or revocation issued under section 302.410, 302.462, or 302.574, the person or nonresident has not paid the reinstatement fee of twenty dollars, the director shall reinstate such license or privilege to operate a motor vehicle in this state. Any person who has had his or her license suspended or revoked under section 302.410, 302.462, or 302.574, shall be required to pay the reinstatement fee.

14. No person who has had a license to operate a motor vehicle suspended or revoked as a result of an assessment of points for a violation under subdivision (8), (9) or (10) of subsection 1 of section 302.302 shall have that license reinstated until such person has participated in and successfully completed a substance abuse traffic offender program defined in section 302.010, or a program determined to be comparable by the department of mental health. Assignment recommendations, based upon the needs assessment as described in subdivision (24) of section 302.010, shall be delivered in writing to the person with written notice that the person is entitled to have such assignment recommendations reviewed by the court if the person objects to the recommendations. The person may file a motion in the associate division of the circuit court of the county in which such assignment was given, on a printed form provided by the state courts administrator, to have the court hear and determine such motion pursuant to the provisions of chapter 517. The motion shall name the person or entity making the needs assessment as the respondent and a copy of the motion shall be served upon the respondent in any manner allowed by law. Upon hearing the motion, the court may modify or waive any assignment recommendation that the court determines to be unwarranted based upon a review of the needs assessment, the person's driving record, the circumstances surrounding the offense, and the likelihood of the person committing a like offense in the future, except that the court may modify but may not waive the assignment to an education or rehabilitation program of a person determined to be a prior or persistent offender as defined in section 577.001 or of a person determined to have operated a motor vehicle with fifteen-hundredths of one percent or more by weight in such person's blood. Compliance with the court determination of the motion shall satisfy the provisions of this section for the purpose of reinstating such person's license to operate a motor vehicle. The respondent's personal appearance at any hearing conducted pursuant to this subsection shall not be necessary unless directed by the court.

15. The fees for the program authorized in subsection 14 of this section, or a portion thereof to be determined by the department of mental health, shall be paid by the person enrolled in the program. Any person who is enrolled in the program shall pay, in addition to any fee charged for the program, a supplemental fee in an amount to be determined by the department of mental health for the purposes of funding the substance abuse traffic offender program defined in section 302.010 or a program determined to be comparable by the department of mental health. The administrator of the program shall remit to the division of alcohol and drug abuse of the department of mental health on or before the fifteenth day of each month the supplemental fee for all persons enrolled in the program, less two percent for administrative costs. Interest shall be charged on any unpaid balance of the supplemental fees due the division of alcohol and drug abuse pursuant to this section and shall accrue at a rate not to exceed the annual rate established pursuant to the provisions of section 32.065, plus three percentage points. The supplemental fees and any interest received by the department of mental health pursuant to this section shall be deposited in the mental health earnings fund which is created in section 630.053.

16. Any administrator who fails to remit to the division of alcohol and drug abuse of the department of mental health the supplemental fees and interest for all persons enrolled in the program pursuant to this section shall be subject to a penalty equal to the amount of interest accrued on the supplemental fees due the division pursuant to this section. If the supplemental fees, interest, and penalties are not remitted to the division of alcohol and drug abuse of the department of mental health within six months of the due date, the attorney general of the state of Missouri shall initiate appropriate action of the collection of said fees and interest accrued. The court shall assess attorney fees and court costs against any delinquent program.

17. Any person who has had a license to operate a motor vehicle suspended or revoked as a result of an assessment of points for a conviction for an intoxication-related traffic offense as defined under section 577.001, and who has a prior alcohol-related enforcement contact as defined under section 302.525, shall be required to file proof with the director of revenue that any motor vehicle operated by the person is equipped with a functioning, certified ignition interlock device as a required condition of reinstatement of the license. The ignition interlock device shall further be required to be maintained on all motor vehicles operated by the person for a period of not less than six months immediately following the date of reinstatement. If the monthly monitoring reports show that the ignition interlock device has registered any confirmed blood alcohol concentration readings above the alcohol setpoint established by the department of transportation or that the person has tampered with or circumvented the ignition interlock device within the last three months of the six-month period of required installation of the ignition interlock device, then the period for which the person must maintain the ignition interlock device following the date of reinstatement shall be extended until the person has completed three consecutive months with no violations as described in this section. If the person fails to maintain such proof with the director, the license shall be resuspended or revoked and the person shall be guilty of a class A misdemeanor.

(L. 1961 p. 487, A.L. 1972 S.B. 651, A.L. 1973 S.B. 257, A.L. 1979 S.B. 484, A.L. 1983 S.B. 318 & 135, A.L. 1984 H.B. 1575 Revision, A.L. 1989 1st Ex. Sess. H.B. 3, A.L. 1991 S.B. 125 & 341 merged with H.B. 202 & 364, A.L. 1996 H.B. 773 merged with H.B. 1169 & 1271 merged with S.B. 722, A.L. 1999 S.B. 19, A.L. 2001 H.B. 302 & 38, A.L. 2002 H.B. 2062, A.L. 2003 H.B. 600, A.L. 2008 S.B. 930 & 947, A.L. 2012 S.B. 480, A.L. 2013 S.B. 23, A.L. 2014 S.B. 491, A.L. 2015 S.B. 254)

Effective 1-01-17

(1971) Provisions for reduction of point value to six points upon reinstating a license applies to both suspended and revoked licenses and means that six of the points acquired prior to suspension or revocation are carried forward and reassessed against driver. The points to be treated as dating from the date the suspension or revocation is withdrawn. Bryan v. Schaffner (Mo.), 470 S.W.2d 545.

(1974) Held that when license was reinstated prior to effective date of amendatory act providing for elimination of points on reinstatement the act could not be applied retroactively. Bitter v. Schaffner (A.), 504 S.W.2d 207.

(1989) It is not a denial of equal protection when statute requires director of revenue to revoke driver's license for accumulation of points without a showing that all similarly situated drivers were not treated equally. (Mo.App.) Brown v. Director of Revenue, 772 S.W.2d 398.

(1990) Statute requires director to revoke driver's driving privileges upon conviction of vehicular manslaughter. Because director has no discretion, reviewing court has no discretion to reinstate driving privileges. Kersting v. Director of Revenue, 792 S.W.2d 651 (Mo.App.).



Section 302.306 Reduction of point value charged after period of safe driving.

Effective 28 Aug 1989

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.306. Reduction of point value charged after period of safe driving. — 1. For the first full year of operation without conviction for a moving violation, the total accumulated point value charged against an operator shall be reduced by one-third.

2. For the second consecutive full year of operation without conviction of a moving violation, the remaining total accumulated point value charged against an operator shall be reduced by one-half.

3. For the third consecutive full year of operation without conviction for a moving violation, the remaining accumulated point value charged against an operator shall be withdrawn.

(L. 1961 p. 487, A.L. 1989 1st Ex. Sess. H.B. 3)

Effective 7-27-89



Section 302.308 Effect of conviction prior to enactment.

Effective 28 Aug 1989

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.308. Effect of conviction prior to enactment. — The director in warning an operator of his conviction record or in issuing an order suspending or revoking his driving privileges shall not convert to points or use as a basis of suspension or revocation any conviction which occurred more than six months prior to the effective date of sections 302.302 to 302.309, provided, however, that such accumulation of points resulting from convictions prior to the effective date of sections 302.302 to 302.309, shall not cause a suspension or revocation of any driving privileges, not suspendable or revocable under the law existing prior to such effective date*, until there has been further violation or violations under the provisions of sections 302.302 to 302.309.

(L. 1961 p. 487, A.L. 1989 1st Ex. Sess. H.B. 3)

Effective 7-27-89

*The original effective date of this section was 10-31-61.



Section 302.309 Return of license, when — limited driving privilege, when granted, application, when denied — judicial review of denial by director of revenue — rulemaking.

Effective 01 Jan 2017, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.309. Return of license, when — limited driving privilege, when granted, application, when denied — judicial review of denial by director of revenue — rulemaking. — 1. Whenever any license is suspended pursuant to sections 302.302 to 302.309, the director of revenue shall return the license to the operator immediately upon the termination of the period of suspension and upon compliance with the requirements of chapter 303.

2. Any operator whose license is revoked pursuant to these sections, upon the termination of the period of revocation, shall apply for a new license in the manner prescribed by law.

3. (1) All circuit courts, the director of revenue, or a commissioner operating under section 478.007 shall have jurisdiction to hear applications and make eligibility determinations granting limited driving privileges, except as provided under subdivision (8) of this subsection. Any application may be made in writing to the director of revenue and the person's reasons for requesting the limited driving privilege shall be made therein.

(2) When any court of record having jurisdiction or the director of revenue finds that an operator is required to operate a motor vehicle in connection with any of the following:

(a) A business, occupation, or employment;

(b) Seeking medical treatment for such operator;

(c) Attending school or other institution of higher education;

(d) Attending alcohol- or drug-treatment programs;

(e) Seeking the required services of a certified ignition interlock device provider; or

(f) Any other circumstance the court or director finds would create an undue hardship on the operator,

­­

­

(3) An operator may make application to the proper court in the county in which such operator resides or in the county in which is located the operator's principal place of business or employment. Any application for a limited driving privilege made to a circuit court shall name the director as a party defendant and shall be served upon the director prior to the grant of any limited privilege, and shall be accompanied by a copy of the applicant's driving record as certified by the director. Any applicant for a limited driving privilege shall have on file with the department of revenue proof of financial responsibility as required by chapter 303. Any application by a person who transports persons or property as classified in section 302.015 may be accompanied by proof of financial responsibility as required by chapter 303, but if proof of financial responsibility does not accompany the application, or if the applicant does not have on file with the department of revenue proof of financial responsibility, the court or the director has discretion to grant the limited driving privilege to the person solely for the purpose of operating a vehicle whose owner has complied with chapter 303 for that vehicle, and the limited driving privilege must state such restriction. When operating such vehicle under such restriction the person shall carry proof that the owner has complied with chapter 303 for that vehicle.

(4) No limited driving privilege shall be issued to any person otherwise eligible under the provisions of subdivision (6) of this subsection if such person has a license denial under paragraph (a) or (b) of subdivision (8) of this subsection or on a license revocation resulting from a conviction under subdivision (9) of subsection 1 of section 302.302, or a license revocation under subdivision (2) of subsection 2 of section 302.525, or section 302.574 or 577.041, until the applicant has filed proof with the department of revenue that any motor vehicle operated by the person is equipped with a functioning, certified ignition interlock device as a required condition of limited driving privilege. The ignition interlock device required for obtaining a limited driving privilege under paragraph (a) or (b) of subdivision (8) of this subsection shall have a photo identification technology feature, and a court may require a global positioning system feature for such device.

(5) The court order or the director's grant of the limited or restricted driving privilege shall indicate the termination date of the privilege, which shall be not later than the end of the period of suspension or revocation. The court order or the director's grant of the limited or restricted driving privilege shall also indicate whether a functioning, certified ignition interlock device is required as a condition of operating a motor vehicle with the limited driving privilege. A copy of any court order shall be sent by the clerk of the court to the director, and a copy shall be given to the driver which shall be carried by the driver whenever such driver operates a motor vehicle. The director of revenue upon granting a limited driving privilege shall give a copy of the limited driving privilege to the applicant. The applicant shall carry a copy of the limited driving privilege while operating a motor vehicle. A conviction which results in the assessment of points pursuant to section 302.302, other than a violation of a municipal stop sign ordinance where no accident is involved, against a driver who is operating a vehicle pursuant to a limited driving privilege terminates the privilege, as of the date the points are assessed to the person's driving record. If the date of arrest is prior to the issuance of the limited driving privilege, the privilege shall not be terminated. Failure of the driver to maintain proof of financial responsibility, as required by chapter 303, or to maintain proof of installation of a functioning, certified ignition interlock device, as applicable, shall terminate the privilege. The director shall notify by ordinary mail the driver whose privilege is so terminated.

(6) Except as provided in subdivision (8) of this subsection, no person is eligible to receive a limited driving privilege whose license at the time of application has been suspended or revoked for the following reasons:

(a) A conviction of any felony in the commission of which a motor vehicle was used and such conviction occurred within the five-year period prior to the date of application. However, any felony conviction for leaving the scene of an accident under section 577.060 shall not render the applicant ineligible for a limited driving privilege under this section;

(b) Ineligibility for a license because of the provisions of subdivision (1), (2), (4), (5), (6), (7), (8), (9), or (10) of subsection 1 of section 302.060; or

(c) Due to a suspension pursuant to subdivision (8) or (10) of subsection 1 of section 302.302 or subsection 2 of section 302.525.

(7) No person who possesses a commercial driver's license shall receive a limited driving privilege issued for the purpose of operating a commercial motor vehicle if such person's driving privilege is suspended, revoked, cancelled, denied, or disqualified. Nothing in this section shall prohibit the issuance of a limited driving privilege for the purpose of operating a noncommercial motor vehicle provided that pursuant to the provisions of this section, the applicant is not otherwise ineligible for a limited driving privilege.

(8) (a) Provided that pursuant to the provisions of this section, the applicant is not otherwise ineligible for a limited driving privilege, a circuit court or the director may, in the manner prescribed in this subsection, allow a person who has had such person's license to operate a motor vehicle revoked where that person cannot obtain a new license for a period of ten years, as prescribed in subdivision (9) of subsection 1 of section 302.060, to apply for a limited driving privilege pursuant to this subsection. Such person shall present evidence satisfactory to the court or the director that such person's habits and conduct show that the person no longer poses a threat to the public safety of this state. A circuit court shall grant a limited driving privilege to any individual who otherwise is eligible to receive a limited driving privilege, has filed proof of installation of a certified ignition interlock device, and has had no alcohol-related enforcement contacts since the alcohol-related enforcement contact that resulted in the person's license denial.

(b) Provided that pursuant to the provisions of this section, the applicant is not otherwise ineligible for a limited driving privilege or convicted of acting with criminal negligence while driving while intoxicated to cause the death of another person, a circuit court or the director may, in the manner prescribed in this subsection, allow a person who has had such person's license to operate a motor vehicle revoked where that person cannot obtain a new license for a period of five years because of two convictions of driving while intoxicated, as prescribed in subdivision (10) of subsection 1 of section 302.060, to apply for a limited driving privilege pursuant to this subsection. Such person shall present evidence satisfactory to the court or the director that such person's habits and conduct show that the person no longer poses a threat to the public safety of this state. Any person who is denied a license permanently in this state because of an alcohol-related conviction subsequent to a restoration of such person's driving privileges pursuant to subdivision (9) of section 302.060 shall not be eligible for limited driving privilege pursuant to the provisions of this subdivision. A circuit court shall grant a limited driving privilege to any individual who otherwise is eligible to receive a limited driving privilege, has filed proof of installation of a certified ignition interlock device, and has had no alcohol-related enforcement contacts since the alcohol-related enforcement contact that resulted in the person's license denial.

(9) A DWI docket or court established under section 478.007 may grant a limited driving privilege to a participant in or graduate of the program who would otherwise be ineligible for such privilege under another provision of law.

4. Any person who has received notice of denial of a request of limited driving privilege by the director of revenue may make a request for a review of the director's determination in the circuit court of the county in which the person resides or the county in which is located the person's principal place of business or employment within thirty days of the date of mailing of the notice of denial. Such review shall be based upon the records of the department of revenue and other competent evidence and shall be limited to a review of whether the applicant was statutorily entitled to the limited driving privilege.

5. The director of revenue shall promulgate rules and regulations necessary to carry out the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2001, shall be invalid and void.

(L. 1961 p. 487, A.L. 1965 p. 477, A.L. 1967 p. 410, A.L. 1977 S.B. 478, A.L. 1978 H.B. 1634, A.L. 1983 H.B. 713 Revision, A.L. 1984 S.B. 608 & 681, A.L. 1987 S.B. 230, A.L. 1989 1st Ex. Sess. H.B. 3, A.L. 1990 S.B. 567, A.L. 1991 S.B. 125 & 341, A.L. 1993 S.B. 167, A.L. 1996 H.B. 1169 & 1271 merged with S.B. 722, A.L. 1999 S.B. 19, A.L. 2001 H.B. 302 & 38, A.L. 2004 S.B. 1233, et al., A.L. 2008 S.B. 930 & 947, A.L. 2010 H.B. 1695, et al., A.L. 2012 H.B. 1402 and A.L. 2012 S.B. 480, A.L. 2013 S.B. 23, A.L. 2014 S.B. 491, A.L. 2015 S.B. 254)

Effective 1-01-17

1972) Provision that hardship driving privilege may be granted following the first conviction for operating an automobile while intoxicated but not following a second conviction is neither arbitrary nor unreasonable. Williams v. Schaffner (Mo.), 477 S.W.2d 55.

(1984) A second conviction for driving while intoxicated must have occurred within a five-year period relative to the grant or denial of both a new application for a license and/or an application for limited driving privileges. Smith v. State (Mo.App.), 677 S.W.2d 920.

(1988) Person convicted of driving while intoxicated twice within five-year period not eligible to receive hardship driving privilege. Hardwick v. Director of Revenue, 760 S.W.2d 615 (Mo.App.).

(1993) A driver's license is not vested right, but merely privilege and granting of limited hardship privilege is not substantive in nature; therefore, where statute bars limited driving privileges in certain instances, it can be applied retrospectively. Taylor v. Director of Revenue, 861 S.W.2d 134 (Mo. App. E.D.).

(1998) A felony conviction involving the use of a motor vehicle precludes eligibility for hardship driving privileges without time limit. Hagan v. Director of Revenue, 968 S.W.2d 704 (Mo.banc).

(2014) Provision allowing DWI court graduates and participants to obtain limited driving privileges while denying same opportunity to non-participants does not violate equal protection because it is rationally related to legitimate state interest in protecting public from drunk drivers. Amick v. Director of Revenue, 428 S.W.3d 638 (Mo.banc).



Section 302.311 Suspension or revocation — appeals from — procedure.

Effective 28 Aug 1951

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.311. Suspension or revocation — appeals from — procedure. — In the event an application for a license is denied or withheld, or in the event that a license is suspended or revoked by the director, the applicant or licensee so aggrieved may appeal to the circuit court of the county of his residence in the manner provided by chapter 536 for the review of administrative decisions at any time within thirty days after notice that a license is denied or withheld or that a license is suspended or revoked. Upon such appeal the cause shall be heard de novo and the circuit court may order the director to grant such license, sustain the suspension or revocation by the director, set aside or modify the same, or revoke such license. Appeals from the judgment of the circuit court may be taken as in civil cases. The prosecuting attorney of the county where such appeal is taken, shall appear in behalf of the director, and prosecute or defend, as the case may require.

(L. 1951 p. 678 § 302.310)

(1964) The director of revenue is a necessary party to any appeal authorized by section 302.311 taken from a driver's or chauffeur's license suspension or revocation order of the director of revenue and his absence in such an action is jurisdictional to such an extent that it must be considered by an appellate court though not ruled on by trial court. Shepherd v. Dept. of Revenue (A.), 377 S.W.2d 525.

(1972) Failure to appeal to circuit court within thirty days after notice of revocation deprived trial court of jurisdiction. Randles v. Schaffner (Mo.), 485 S.W.2d 1.

(1998) Thirty-day period referred to in this statute begins to run on date of mailing of administrative decision. Gilbert v. Director of Revenue, 974 S.W.2d 655 (E.D.Mo.).



Section 302.312 Department of revenue and department of health and senior services, bureau of vital statistics, records, admissible in evidence, when — computer terminal printout of individual driving record admissible as evidence, printout available to driver, when, fee.

Effective 28 Aug 1996

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.312. Department of revenue and department of health and senior services, bureau of vital statistics, records, admissible in evidence, when — computer terminal printout of individual driving record admissible as evidence, printout available to driver, when, fee. — 1. Copies of all papers, documents, and records lawfully deposited or filed in the offices of the department of revenue or the bureau of vital records of the department of health and senior services and copies of any records, properly certified by the appropriate custodian or the director, shall be admissible as evidence in all courts of this state and in all administrative proceedings.

2. A computer terminal printout of an individual driving record through the Missouri uniform law enforcement system from the department of revenue database, certified by an officer of the local law enforcement agency, shall be admissible in evidence in all courts of this state. A local law enforcement agency equipped with a computer terminal shall provide a motor vehicle driver with a copy of such printout relating to the license of such motor vehicle driver upon the execution of a written request. The local law enforcement agency may charge an administrative fee not to exceed five dollars per copy.

(L. 1972 S.B. 651, A.L. 1987 S.B. 230, A.L. 1995 H.B. 717 merged with S.B. 24 merged with S.B. 374, A.L. 1996 H.B. 1169 & 1271 merged with S.B. 722)

CROSS REFERENCE:

Vital statistics records, prima facie evidence, 193.255

1998) Copies of documents from the department of revenue are admissible so long as properly certified. Mills v. Director of Revenue, 964 S.W.2d 873 (Mo.App. E.D.).

(1998) 1996 amendment to statute governing the admissibility as evidence of copies of records filed with the department of revenue removed the requirement that copies of such records be served on the opposing party at least seven days before trial to be admissible. State v. Anders, 975 S.W.2d 462 (W.D.Mo.).

(2013) Admission of certified copies of records without testimony of records' creators did not violate motorists' due process right to confront and cross-examine witnesses. Doughty v. Director of Revenue, 387 S.W.3d 383 (Mo.banc).



Section 302.321 Driving while license or driving privilege is cancelled, suspended or revoked, penalty — enhanced penalty for repeat offenders — imprisonment, mandatory, exception.

Effective 01 Jan 2017, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.321. Driving while license or driving privilege is cancelled, suspended or revoked, penalty — enhanced penalty for repeat offenders — imprisonment, mandatory, exception. — 1. A person commits the offense of driving while revoked if such person operates a motor vehicle on a highway when such person's license or driving privilege has been cancelled, suspended, or revoked under the laws of this state or any other state and acts with criminal negligence with respect to knowledge of the fact that such person's driving privilege has been cancelled, suspended, or revoked.

2. Any person convicted of driving while revoked is guilty of a misdemeanor. A first violation of this section shall be punishable as a class D misdemeanor. A second or third violation of this section shall be punishable as a class A misdemeanor. Any person with no prior alcohol-related enforcement contacts as defined in section 302.525, convicted a fourth or subsequent time of driving while revoked or a county or municipal ordinance of driving while suspended or revoked where the defendant was represented by or waived the right to an attorney in writing, and where the prior three driving-while-revoked offenses occurred within ten years of the date of occurrence of the present offense; and any person with a prior alcohol-related enforcement contact as defined in section 302.525, convicted a third or subsequent time of driving while revoked or a county or municipal ordinance of driving while suspended or revoked where the defendant was represented by or waived the right to an attorney in writing, and where the prior two driving-while-revoked offenses occurred within ten years of the date of occurrence of the present offense and where the person received and served a sentence of ten days or more on such previous offenses is guilty of a class E felony. Except upon conviction as a first offense, no court shall suspend the imposition of sentence as to such a person nor sentence such person to pay a fine in lieu of a term of imprisonment, nor shall such person be eligible for parole or probation until such person has served a minimum of forty-eight consecutive hours of imprisonment, unless as a condition of such parole or probation, such person performs at least ten days involving at least forty hours of community service under the supervision of the court in those jurisdictions which have a recognized program for community service. Driving while revoked is a class E felony on the second or subsequent conviction pursuant to section 577.010 or a fourth or subsequent conviction for any other offense. Prior pleas of guilty and prior findings of guilty shall be pleaded and proven in the same manner as required by section 558.021.

(RSMo 1939 § 8465, A.L. 1951 p. 678 § 302.320, A.L. 1961 p. 493, A.L. 1972 S.B. 651, A.L. 1983 S.B. 318 & 135, A.L. 1984 H.B. 1575 Revision, A.L. 1989 1st Ex. Sess. H.B. 3, A.L. 1995 H.B. 717, A.L. 1999 S.B. 19, A.L. 2002 H.B. 1270 and H.B. 2032, A.L. 2005 H.B. 353 merged with S.B. 37, et al., A.L. 2011 H.B. 111, A.L. 2014 S.B. 491)

Effective 1-01-17

(1968) Information charging defendant with driving while “his license privilege” was under revocation was not defective because it failed to refer specifically to “driver's license” or because it did not state under which statute it had been revoked. State v. Cipolla (A.), 435 S.W.2d 52.

(1975) Definition of “motor vehicle” in chapter 301 is not relevant or controlling in prosecution under this section. Vehicle that was part foreign car, part motorcycle and part homemade and had no hitch and a gear ratio not compatible with use as a tractor would not fall under this exemption. State v. Gardner (A.), 518 S.W.2d 670.

(1987) Knowledge of the revocation is an element of an offense under this section. State v. Horst, 729 S.W.2d 30 (Mo. App.).



Section 302.340 Penalty for violations.

Effective 28 Aug 1989

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.340. Penalty for violations. — Whenever in sections 302.010 to 302.540 the doing of anything is required or is prohibited or is declared to be unlawful, any person who shall be convicted of a violation thereof shall be deemed guilty of a class A misdemeanor. Each day's violation of or failure, refusal or neglect to comply with any provision of sections 302.010 to 302.540 shall constitute a separate and distinct offense.

(RSMo 1939 § 8404, A.L. 1951 p. 678, A.L. 1989 1st Ex. Sess. H.B. 3)

Effective 7-27-89



Section 302.341 Moving traffic violation, failure to prepay fine or appear in court, license suspended, procedure.

Effective 28 Aug 2015

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.341. Moving traffic violation, failure to prepay fine or appear in court, license suspended, procedure. — 1. If a Missouri resident charged with a moving traffic violation of this state or any county or municipality of this state fails to dispose of the charges of which the resident is accused through authorized prepayment of fine and court costs and fails to appear on the return date or at any subsequent date to which the case has been continued, or without good cause fails to pay any fine or court costs assessed against the resident for any such violation within the period of time specified or in such installments as approved by the court or as otherwise provided by law, any court having jurisdiction over the charges shall within ten days of the failure to comply inform the defendant by ordinary mail at the last address shown on the court records that the court will order the director of revenue to suspend the defendant's driving privileges if the charges are not disposed of and fully paid within thirty days from the date of mailing. Thereafter, if the defendant fails to timely act to dispose of the charges and fully pay any applicable fines and court costs, the court shall notify the director of revenue of such failure and of the pending charges against the defendant. Upon receipt of this notification, the director shall suspend the license of the driver, effective immediately, and provide notice of the suspension to the driver at the last address for the driver shown on the records of the department of revenue. Such suspension shall remain in effect until the court with the subject pending charge requests setting aside the noncompliance suspension pending final disposition, or satisfactory evidence of disposition of pending charges and payment of fine and court costs, if applicable, is furnished to the director by the individual. The filing of financial responsibility with the bureau of safety responsibility, department of revenue, shall not be required as a condition of reinstatement of a driver's license suspended solely under the provisions of this section.

2. The provisions of subsection 1 of this section shall not apply to minor traffic violations as defined in section 479.350.

(L. 1990 S.B. 567 § 1, A.L. 1993 S.B. 167, A.L. 1995 H.B. 118 merged with S.B. 70, A.L. 1999 S.B. 19, A.L. 2008 S.B. 930 & 947, A.L. 2009 H.B. 683, A.L. 2012 H.B. 1402 merged with S.B. 470 merged with S.B. 480 merged with S.B. 568, A.L. 2013 H.B. 103 merged with S.B. 23 merged with S.B. 282, A.L. 2015 S.B. 5)



Section 302.342 Suspended or revoked license, person changing state of residence, cleared of requirements.

Effective 28 Aug 1991

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.342. Suspended or revoked license, person changing state of residence, cleared of requirements. — Any person who has his license to operate a motor vehicle suspended or revoked under chapter 302 or 303 and who has completed the period of such suspension or revocation but who has not filed proof of financial responsibility as required by law, or completed an alcohol-related traffic offender's program, and who becomes a resident of another state, and is otherwise eligible and has applied for a driver's license in such state, shall be cleared of either or both of these requirements, provided evidence satisfactory to the director is presented to show that such person has changed residency.

(L. 1991 H.B. 202 & 364)



Section 302.345 Diversion program participation prohibited, when.

Effective 30 Sep 2005, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.345. Diversion program participation prohibited, when. — Notwithstanding any other provision of law, no federal, state, county, municipal, or local court shall defer imposition of judgment, suspend imposition of sentence, or allow an individual who possesses a commercial driver's license or is required to possess a commercial driver's license issued pursuant to this chapter or the laws of another state to enter into a diversion program that would prevent a conviction for any violation, in any type of motor vehicle, of a federal, state, county, municipal, or local traffic control law from appearing on the driver's record maintained by the director of revenue.

(L. 2004 S.B. 1233, et al.)

Effective 9-30-05



Section 302.347 Federal record-keeping rule to be adopted.

Effective 30 Sep 2005, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.347. Federal record-keeping rule to be adopted. — The director of revenue shall adopt the materials incorporated by reference and record-keeping requirements as prescribed in 49 CFR Part 384, or as amended by the Secretary.

(L. 2004 S.B. 1233, et al.)

Effective 9-30-05



Section 302.400 Suspension or revocation of driving privileges, persons under twenty-one years of age — violation of certain laws — surrender of licenses — court to forward to director of revenue — period of suspension.

Effective 01 Jan 2017, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.400. Suspension or revocation of driving privileges, persons under twenty-one years of age — violation of certain laws — surrender of licenses — court to forward to director of revenue — period of suspension. — 1. A court of competent jurisdiction shall, upon a finding of guilt, or, if the court is a juvenile court, upon a finding of fact that the offense was committed by a juvenile, enter an order suspending or revoking the driving privileges of any person determined to have committed one of the following offenses and who, at the time said offense was committed, was under twenty-one years of age:

(1) Any alcohol-related traffic offense in violation of state law or a county or municipal ordinance, where the defendant was represented by an attorney or waived the right to an attorney in writing;

(2) Any offense in violation of state law or a county or municipal ordinance, where the defendant was represented by an attorney or waived the right to an attorney in writing, involving the possession or use of alcohol, committed while operating a motor vehicle;

(3) Any offense involving the possession or use of a controlled substance as defined in chapter 195 in violation of state law or a county or municipal ordinance, where the defendant was represented by an attorney or waived the right to an attorney in writing;

(4) Any offense involving the alteration, modification, or misrepresentation of a license to operate a motor vehicle in violation of section 311.328;

(5) Any subsequent offense in violation of state law or a county or municipal ordinance, where the defendant was represented by, or waived in writing the right to, an attorney, involving the possession or use of alcohol; except that a determination of guilt or its equivalent shall have been made for the first offense and both offenses shall have been committed by the person when the person was under eighteen years of age.

2. A court of competent jurisdiction shall, upon a finding of guilt, or, if the court is a juvenile court, upon a finding of fact that the offense was committed by a juvenile, enter an order suspending or revoking the driving privileges of any person determined to have committed a violation of section 311.325 and who, at the time said violation was committed, was more than fifteen years of age and under twenty-one years of age.

3. The court shall require the person against whom a court has entered an order suspending or revoking driving privileges under subsections 1 and 2 of this section to surrender any license to operate a motor vehicle, temporary instruction permit, intermediate driver's license, or any other driving privilege then held by such person.

4. The court, if other than a juvenile court, shall forward to the director of revenue the order of suspension or revocation of driving privileges and any licenses, temporary instruction permits, intermediate driver's licenses, or any other driving privilege acquired under subsection 3 of this section.

5. (1) Notwithstanding chapter 211 to the contrary, the court, if a juvenile court, shall forward to the director of revenue the order of suspension or revocation of driving privileges and any licenses, temporary instruction permits, intermediate driver's licenses, or any other driving privilege acquired under subsection 3 of this section for any person sixteen years of age or older.

(2) Notwithstanding chapter 211 to the contrary, the court, if a juvenile court, shall hold the order of suspension or revocation of driving privileges for any person less than sixteen years of age until thirty days before the person's sixteenth birthday, at which time the juvenile court shall forward to the director of revenue the order of suspension or revocation of driving privileges.

6. The period of suspension for a first offense under subsection 1 of this section shall be ninety days. Any second or subsequent offense under subsection 1 of this section shall result in revocation of the offender's driving privileges for one year. The period of suspension for a first offense under subsection 2 of this section shall be thirty days. The period of suspension for a second offense under subsection 2 of this section shall be ninety days. Any third or subsequent offense under subsection 2 of this section shall result in revocation of the offender's driving privileges for one year.

(L. 1987 S.B. 230 § 1, A.L. 1991 S.B. 125 & 341, A.L. 2005 H.B. 353 merged with S.B. 37, et al. merged with S.B. 402, A.L. 2014 S.B. 491)

Transferred 2014; formerly 577.500; Effective 1-01-17



Section 302.405 Revocation of driving privileges, persons over twenty-one years of age — possession or use of drug in motor vehicle — surrender of licenses — court shall forward order to department of revenue.

Effective 01 Jan 2017, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.405. Revocation of driving privileges, persons over twenty-one years of age — possession or use of drug in motor vehicle — surrender of licenses — court shall forward order to department of revenue. — A court of competent jurisdiction shall enter an order revoking the driving privileges of any person determined to have violated any state, county, or municipal law involving the possession or use of a controlled substance, as defined in chapter 195, while operating a motor vehicle and who, at the time said offense was committed, was twenty-one years of age or older. The court shall require the person to surrender to the court all operator's and chauffeur's licenses then held by such person. The court shall forward to the director of revenue the order of revocation of driving privileges and any licenses surrendered.

(L. 1987 S.B. 230 § 2, A.L. 2014 S.B. 491)

Transferred 2014; formerly 577.505; Effective 1-01-17



Section 302.410 Director of revenue to suspend or revoke license, when — hardship driving privileges may be granted, procedure — temporary instruction permits allowed, when.

Effective 01 Jan 2017, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.410. Director of revenue to suspend or revoke license, when — hardship driving privileges may be granted, procedure — temporary instruction permits allowed, when. — 1. Upon receipt of a court order suspending or revoking the driving privileges of a person under sections 302.400 and 302.405, the director of revenue shall suspend the driving privileges for ninety days or revoke the driving privileges of such person for a period of one year, provided however, that in the case of a person who at the time of the offense was less than sixteen years of age, the period of suspension or revocation shall commence on that person's sixteenth birthday. The provisions of this chapter to the contrary notwithstanding, the suspension or revocation shall be imposed without further hearing. Any person whose driving privileges have been suspended or revoked under sections 302.400 and 302.405 may petition the circuit court for a hardship driving privilege and said application shall be determined and administered in the same manner as allowed in section 302.309.

2. The director of revenue shall permit the issuance of a temporary instruction permit in the same manner as allowed in subsection 3 of section 302.130 to persons fifteen years of age and under seventeen years of age denied driving privileges by court order pursuant to section 302.400. This exception only applies to instruction permits that entitle a person to operate a motor vehicle on the highways in the presence of an authorized instructor.

(L. 1987 S.B. 230 § 3, A.L. 1991 S.B. 125 & 341, A.L. 2014 S.B. 491)

Transferred 2014; formerly 577.510; Effective 1-01-17



Section 302.415 Failure to surrender licenses, certain law enforcement officer may seize.

Effective 01 Jan 2017, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.415. Failure to surrender licenses, certain law enforcement officer may seize. — If a person shall neglect or refuse to surrender all operator's and chauffeur's licenses, as provided for in sections 302.400 and 302.405, the director shall direct the state highway patrol or any peace or police officer to secure possession thereof and return such license or licenses to the director.

(L. 1987 S.B. 230 § 4, A.L. 2014 S.B. 491)

Transferred 2014; formerly 577.515; Effective 1-01-17



Section 302.420 License reinstatement, substance abuse traffic offender program — professional assessment — supplemental fee, disposition, failure to remit, penalty.

Effective 01 Jan 2017, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.420. License reinstatement, substance abuse traffic offender program — professional assessment — supplemental fee, disposition, failure to remit, penalty. — 1. No person who has had his or her license suspended or revoked under the provisions of sections 302.400 and 302.405 shall have that license reinstated until he or she has paid a twenty-dollar reinstatement fee and has successfully completed a substance abuse traffic offender program as defined in section 302.010.

2. The fees for the substance abuse traffic offender program, or a portion thereof to be determined by the division of alcohol and drug abuse of the department of mental health, shall be paid by the person enrolled in the program. Any person who is enrolled in the program shall pay, in addition to any fee charged for the program, a supplemental fee to be determined by the department of mental health for the purposes of funding the substance abuse traffic offender program defined in section 302.010, or a program determined to be comparable by the department of mental health. The administrator of the program shall remit to the division of alcohol and drug abuse of the department of mental health on or before the fifteenth of each month the supplemental fees for all persons enrolled in the program, less two percent for administrative costs. Interest shall be charged on any unpaid balance of the supplemental fees due the division of alcohol and drug abuse pursuant to this section and shall accrue at a rate not to exceed the annual rates established pursuant to the provisions of section 32.065 plus three percentage points. The supplemental fees and any interest received by the department of mental health pursuant to this section shall be deposited in the mental health earnings fund which is created in section 630.053.

3. Any administrator who fails to remit to the division of alcohol and drug abuse of the department of mental health the supplemental fees and interest for all persons enrolled in the program pursuant to this section shall be subject to a penalty equal to the amount of interest accrued on the supplemental fees due the division pursuant to this section. If the supplemental fees, interest, and penalties are not remitted to the division of alcohol and drug abuse of the department of mental health within six months of the due date, the attorney general of the state of Missouri shall initiate appropriate action to collect said fees and any accrued interest. The court shall assess attorney fees and court costs against any delinquent program.

(L. 1987 S.B. 230 § 5, A.L. 1991 S.B. 125 & 341, A.L. 1993 S.B. 167, A.L. 1996 H.B. 1169 & 1271 merged with S.B. 722, A.L. 2003 H.B. 600, A.L. 2014 S.B. 491)

Transferred 2014; formerly 577.520; Effective 1-01-17



Section 302.425 Completion of substance abuse traffic offender program, persons under twenty-one years of age, required, when, standards by department of mental health.

Effective 01 Jan 2017, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.425. Completion of substance abuse traffic offender program, persons under twenty-one years of age, required, when, standards by department of mental health. — Any court which has jurisdiction over violations of state, county or municipal laws shall enter an order, in addition to other orders authorized by law, requiring the completion of a substance abuse traffic offender program as defined in section 302.010, as a part of the judgment entered in the case, for any person determined to have violated a state, county, or municipal law involving the possession or use of alcohol and who at the time of said offense was under twenty-one years of age when the court, if a juvenile court, finds that the offense was committed by such person or, if a city, county, or state court, when the person pleads guilty, or is found guilty of such offense by the court.

(L. 1987 S.B. 230 § 6, A.L. 1991 S.B. 125 & 341, A.L. 1996 H.B. 1169 & 1271 merged with S.B. 722, A.L. 2014 S.B. 491)

Transferred 2014; formerly 577.525; Effective 1-01-17



Section 302.426 Department of revenue — rules and regulations.

Effective 01 Jan 2017, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.426. Department of revenue — rules and regulations. — The director of revenue shall have authority to make such rules and regulations as he or she deems necessary for the administration of sections 302.400 to 302.425. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly under chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after January 1, 2017, shall be invalid and void.

(L. 1987 S.B. 230 § 7, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 2014 S.B. 491)

Transferred 2014; formerly 577.530; Effective 1-01-17



Section 302.440 Devices, use of, when.

Effective 01 Jan 2017, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.440. Devices, use of, when. — In addition to any other provisions of law, a court may require that any person who is found guilty of a first intoxication-related traffic offense, as defined in section 577.001, and a court shall require that any person who is found guilty of a second or subsequent intoxication-related traffic offense, as defined in section 577.001, shall not operate any motor vehicle unless that vehicle is equipped with a functioning, certified ignition interlock device for a period of not less than six months from the date of reinstatement of the person’s driver’s license. In addition, any court authorized to grant a limited driving privilege under section 302.309 to any person who is found guilty of a second or subsequent intoxication-related traffic offense shall require the use of an ignition interlock device on all vehicles operated by the person as a required condition of the limited driving privilege, except as provided in section 302.441. These requirements shall be in addition to any other provisions of this chapter or chapter 577 requiring installation and maintenance of an ignition interlock device. Any person required to use an ignition interlock device shall comply with such requirement subject to the penalties provided by section 577.599.

(L. 2014 S.B. 491, A.L. 2016 S.B. 657)

Effective 1-01-17



Section 302.441 Employment exemption variance, permitted when — restrictions.

Effective 28 Aug 2017

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.441. Employment exemption variance, permitted when — restrictions. — 1. If a person is required to have an ignition interlock device installed on such person(s vehicle, he or she may apply to the court for an employment exemption variance to allow him or her to drive an employer-owned vehicle not equipped with an ignition interlock device for employment purposes only. Such exemption shall not be granted to a person who is self-employed or who wholly or partially owns or controls an entity that owns an employer-owned vehicle.

2. A person who is granted an employment exemption variance under subsection 1 of this section shall not drive, operate, or be in physical control of an employer-owned vehicle used for transporting children under eighteen years of age or vulnerable persons, as defined in section 630.005, or an employer-owned vehicle for personal use.

(L. 2016 S.B. 657, A.L. 2017 H.B. 115 merged with S.B. 225)



Section 302.442 Cost of interlock device may reduce amount of fine — vehicles affected — proof of compliance, when, report — maintenance cost — calibration checks.

Effective 01 Jan 2017, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.442. Cost of interlock device may reduce amount of fine — vehicles affected — proof of compliance, when, report — maintenance cost — calibration checks. — 1. If a court imposes a fine and requires the use of an ignition interlock device for the same offense, the amount of the fine may be reduced by the cost of the ignition interlock device.

2. If the court requires the use of an ignition interlock device, it shall order the installation of the device on any vehicle which the offender operates during the period of probation or limited driving privilege.

3. If the court imposes the use of an ignition interlock device on a person having full or limited driving privileges, the court shall require the person to provide proof of compliance with the order to the court or the probation officer within thirty days of this court's order or sooner, as required by the court, in addition to any proof required to be filed with the director of revenue under the provisions of this chapter or chapter 577. If the person fails to provide proof of installation within that period, absent a finding by the court of good cause for that failure which is entered in the court record, the court shall revoke or terminate the person's probation or limited driving privilege.

4. Nothing in sections 302.440 to 302.462 shall be construed to authorize a person to operate a motor vehicle whose driving privileges have been suspended or revoked, unless the person has obtained a limited driving privilege or restricted driving privilege under other provisions of law.

5. The person whose driving privilege is restricted pursuant to section 302.440 shall report to the court or the probation officer at least once annually, or more frequently as the court may order, on the operation of each ignition interlock device in the person's vehicle or vehicles. Such person shall be responsible for the cost and maintenance of the ignition interlock device. If such device is broken, destroyed or stolen, such person shall also be liable for the cost of replacement of the device.

6. The court may require a person whose driving privilege is restricted under section 302.440 to report to any officer appointed by the court in lieu of a probation officer.

7. The court shall require periodic calibration checks that are needed for the proper operation of the ignition interlock device.

(L. 1995 S.B. 102 § 2, A.L. 2001 H.B. 302 & 38, A.L. 2008 S.B. 930 & 947, A.L. 2014 S.B. 491)

Transferred 2014; formerly 577.602; Effective 1-01-17



Section 302.454 Use of device shall be required, when.

Effective 01 Jan 2017, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.454. Use of device shall be required, when. — The court shall require the use of a certified ignition interlock device during the period of probation if the person is permitted to operate a motor vehicle, whether the privilege to operate a motor vehicle is restricted or not, as determined by the court.

(L. 1995 S.B. 102 § 3, A.L. 2014 S.B. 491)

Transferred 2014; formerly 577.604; Effective 1-01-17



Section 302.456 Court shall send order to department of revenue — record keeping required.

Effective 01 Jan 2017, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.456. Court shall send order to department of revenue — record keeping required. — The court shall send the order to the department of revenue in all cases where the driving privilege of a person is restricted pursuant to section 302.440. The order shall contain the requirement for, and the period of, the use of a certified ignition interlock device under sections 302.440 to 302.462. The records of the department of revenue shall contain a record reflecting mandatory use of the device.

(L. 1995 S.B. 102 § 4, A.L. 2014 S.B. 491)

Transferred 2014; formerly 577.606; Effective 1-01-17



Section 302.458 Commission to certify devices, adopt guidelines — certification information, standards — consultation before certification.

Effective 01 Jan 2017, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.458. Commission to certify devices, adopt guidelines — certification information, standards — consultation before certification. — 1. The state highways and transportation commission shall certify or cause to be certified ignition interlock devices required by sections 302.440 to 302.462 and publish a list of approved devices.

2. The commission shall adopt guidelines for the proper use of the ignition interlock devices in full compliance with sections 302.440 to 302.462.

3. The commission shall use information from an independent agency to certify ignition interlock devices on or off the premises of the manufacturer in accordance with the guidelines. The cost of certification shall be borne by the manufacturers of interlock ignition devices. In certifying the devices, those which do not impede the safe operation of the vehicle and which have the fewest opportunities to be bypassed so as to render the provisions of sections 302.440 to 302.462 ineffective shall be certified.

4. No model of ignition interlock device shall be certified unless it meets the accuracy requirements specified by the guidelines of the commission.

5. Before certifying any device, the commission shall consult with the National Highway Traffic Safety Administration regarding the use of ignition interlock devices.

(L. 1995 S.B. 102 § 5, A.L. 2014 H.B. 1299 Revision merged with S.B. 491)

Transferred 2014; formerly 577.608; Effective 1-01-17



Section 302.460 Manufacturer warning required.

Effective 01 Jan 2017, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.460. Manufacturer warning required. — The manufacturer shall affix to each ignition interlock device a label which shall contain a warning that any person tampering, circumventing or otherwise misusing the device is guilty of a class A misdemeanor.

(L. 1995 S.B. 102 § 6, A.L. 2014 S.B. 491)

Transferred 2014; formerly 577.610; Effective 1-01-17



Section 302.462 Revocation, automatic, period — notification to department — reinstatement fee — limitation.

Effective 01 Jan 2017, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.462. Revocation, automatic, period — notification to department — reinstatement fee — limitation. — 1. In addition to any other provisions of law, upon a finding of guilt to a violation of section 577.599, the department of revenue shall revoke the person's driving privilege for one year from the date of conviction.

2. In addition to any other provision of law, if a person is found guilty of a second violation of section 577.599 during the same period of required use of an approved ignition interlock device, the department of revenue shall revoke the person's driving privilege for five years from the date of conviction.

3. The court shall notify the department of revenue of all guilty findings under section 577.599.

4. The department of revenue shall charge a reinstatement fee as required by section 302.304 prior to the reinstatement of any driving privilege suspended or revoked pursuant to this section.

5. No restricted or limited driving privilege shall be issued for any person whose license is revoked pursuant to this section.

(L. 1995 S.B. 102 § 8, A.L. 1996 H.B. 1169 & 1271 merged with S.B. 722, A.L. 2014 S.B. 491)

Transferred 2014; formerly 577.614; Effective 1-01-17



Section 302.500 Definitions.

Effective 01 Jan 2017, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.500. Definitions. — As used in sections 302.500 to 302.540, the following terms mean:

(1) "Alcohol concentration", the amount of alcohol in a person's blood at the time of the act alleged as shown by chemical analysis of the person's blood, breath, saliva or urine;

(2) "Department", the department of revenue of the state of Missouri;

(3) "Director", the director of the department of revenue or his or her authorized representative;

(4) "Driver's license" or "license", a license, permit, or privilege to drive a motor vehicle issued under or granted by the laws of this state. The term includes any temporary license or instruction permit, any nonresident operating privilege, and the privilege of any person to drive a motor vehicle whether or not the person holds a valid license;

(5) "Revocation", the termination by formal action of the department of a person's license. A revoked license is not subject to renewal or restoration except that an application for a new license may be presented and acted upon by the department after the expiration of the revocation period;

(6) "State", a state, territory, or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any province of Canada;

(7) "Suspension", the temporary withdrawal by formal action of the department of a person's license. The suspension shall be for a period specifically designated by the department pursuant to the provisions of sections 302.500 to 302.540.

(L. 1983 S.B. 318 & 135 § 2, A.L. 1989 1st Ex. Sess. H.B. 3, A.L. 2014 S.B. 491)

Effective 1-01-17

(1992) For purposes of determining whether record was clear of alcohol related offenses for ten years, an alcohol related enforcement contact occurs when the formal action to withdraw a person's license is taken by the department and not at the future date when the suspension actually takes effect. Fowler v. Director of Revenue, State, 823 S.W.2d 134 (Mo. App.).

(1996) It is not double jeopardy to be guilty of DWI in violation of section 577.010 and to suspend driving privileges pursuant to sections 302.500, et seq. State v. Mayo, 915 S.W.2d 758 (Mo.banc).



Section 302.505 Determination by department to suspend or revoke license, when made, basis — final, when.

Effective 29 Sep 2001, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.505. Determination by department to suspend or revoke license, when made, basis — final, when. — 1. The department shall suspend or revoke the license of any person upon its determination that the person was arrested upon probable cause to believe such person was driving a motor vehicle while the alcohol concentration in the person's blood, breath, or urine was eight-hundredths of one percent or more by weight, based on the definition of alcohol concentration in section 302.500, or where such person was less than twenty-one years of age when stopped and was stopped upon probable cause to believe such person was driving while intoxicated in violation of section 577.010, or driving with excessive blood alcohol content in violation of section 577.012, or upon probable cause to believe such person violated a state, county or municipal traffic offense and such person was driving with a blood alcohol content of two-hundredths of one percent or more by weight.

2. The department shall make a determination of these facts on the basis of the report of a law enforcement officer required in section 302.510, and this determination shall be final unless a hearing is requested and held. If a hearing is held, the department shall review the matter and make a final determination on the basis of evidence received at the hearing.

3. The determination of these facts by the department is independent of the determination of the same or similar facts in the adjudication of any criminal charges arising out of the same occurrence. The disposition of those criminal charges shall not affect any suspension or revocation under this section.

(L. 1983 S.B. 318 & 135 § 3, A.L. 1984 S.B. 608 & 681, A.L. 1991 S.B. 125 & 341, A.L. 1996 H.B. 1169 & 1271 merged with S.B. 722, A.L. 2001 H.B. 302 & 38)

Effective 9-29-01

(1985) Held that the provisions of this section are not impermissibly vague or violative of the equal protection clause. Vetter v. King (Mo. banc), 691 S.W.2d 255.

(1986) Probable cause that a person has been “driving” under this section was found even though the machine stands motionless, where such person is found unconscious behind the wheel with the motor running and the transmission in “drive”. Dalton v. McNeill, 713 S.W.2d 26 (Mo. App.).

(1997) Where a driver was behind the wheel and had turned on the ignition of a vehicle parked in a driveway at the time of his arrest for driving while intoxicated, the driver was sufficiently in control of the vehicle to support an administrative suspension of his license. Lasley v. Director of Revenue, 954 S.W.2d 327 (Mo.banc).

(2001) Motorist who was under age 21 and had a blood alcohol content of .133% when stopped was subject to license suspension; special safeguard provision requiring probable cause for the initial stop was not applicable. Baldwin v. Director of Revenue, 38 S.W.3d 401 (Mo.banc).

(2001) License suspension and revocation proceeding is a civil proceeding and thus the Sixth Amendment's Confrontation Clause does not apply. Krieg v. Director of Revenue, 39 S.W.3d 574 (Mo.App.E.D.).

(2003) Person sitting in driver's seat of vehicle, either asleep or unconscious and with key in ignition and engine running, is operating the vehicle within meaning of section. Cox v. Director of Revenue, 98 S.W.3d 548 (Mo.banc).



Section 302.510 Arresting officer, duties — certain arrests not to be basis for administrative suspension or revocation.

Effective 28 Aug 2005

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.510. Arresting officer, duties — certain arrests not to be basis for administrative suspension or revocation. — 1. Except as provided in subsection 3 of this section, a law enforcement officer who arrests any person for a violation of any state statute related to driving while intoxicated or for a violation of a county or municipal ordinance prohibiting driving while intoxicated or a county or municipal alcohol-related traffic offense, and in which the alcohol concentration in the person's blood, breath, or urine was eight-hundredths of one percent or more by weight or two-hundredths of one percent or more by weight for anyone less than twenty-one years of age, shall forward to the department a certified report of all information relevant to the enforcement action, including information which adequately identifies the arrested person, a statement of the officer's grounds for belief that the person violated any state statute related to driving while intoxicated or was less than twenty-one years of age and was driving with two-hundredths of one percent or more by weight of alcohol in the person's blood, or a county or municipal ordinance prohibiting driving while intoxicated or a county or municipal alcohol-related traffic offense, a report of the results of any chemical tests which were conducted, and a copy of the citation and complaint filed with the court.

2. The report required by this section shall be certified under penalties of perjury for making a false statement to a public official and made on forms supplied by the department or in a manner specified by regulations of the department.

3. A county or municipal ordinance prohibiting driving while intoxicated or a county or municipal alcohol-related traffic offense may not be the basis for suspension or revocation of a driver's license pursuant to sections 302.500 to 302.540, unless the arresting law enforcement officer, other than an elected peace officer or official, has been licensed by the director of the department of public safety pursuant to the provisions of chapter 590.

(L. 1983 S.B. 318 & 135 § 4, A.L. 1984 S.B. 608 & 681, A.L. 1991 S.B. 125 & 341, A.L. 1996 H.B. 1169 & 1271 merged with S.B. 722, A.L. 2001 H.B. 302 & 38, A.L. 2005 H.B. 487)



Section 302.515 Notice of suspension or revocation by department — deemed received, when — contents.

Effective 28 Aug 1984

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.515. Notice of suspension or revocation by department — deemed received, when — contents. — 1. Upon receipt of the report of the law enforcement officer, the department shall make the determination described in section 302.505. If the department determines that the person is subject to license suspension or revocation, and if notice of suspension or revocation has not already been served upon the person by the enforcement officer as required in section 302.520, the department shall issue a notice of suspension or revocation.

2. The notice of suspension or revocation shall be mailed to the person at the last known address shown on the department's records, and to the address provided by the enforcement officer's report if that address differs from the address of record. The notice is deemed received three days after mailing, unless returned by postal authorities.

3. The notice of suspension or revocation shall clearly specify the reason and statutory grounds for the suspension or revocation, the effective date of the suspension or revocation, the right of the person to request a hearing, the procedure for requesting a hearing, and the date by which that request for a hearing must be made.

(L. 1983 S.B. 318 & 135 § 5, A.L. 1984 S.B. 608 & 681)



Section 302.520 Arresting officer to serve notice of suspension or revocation, when — to possess license, issue temporary permit, give written notice of driver's rights and responsibilities — application for hearing.

Effective 29 Sep 2001, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.520. Arresting officer to serve notice of suspension or revocation, when — to possess license, issue temporary permit, give written notice of driver's rights and responsibilities — application for hearing. — 1. Whenever the chemical test results are available to the law enforcement officer while the arrested person is still in custody, and where the results show an alcohol concentration of eight-hundredths of one percent or more by weight of alcohol in such person's blood or where such person is less than twenty-one years of age and the results show that there is two-hundredths of one percent or more of alcohol in the person's blood, the officer, acting on behalf of the department, shall serve the notice of suspension or revocation personally on the arrested person.

2. When the law enforcement officer serves the notice of suspension or revocation, the officer shall take possession of any driver's license issued by this state which is held by the person. When the officer takes possession of a valid driver's license issued by this state, the officer, acting on behalf of the department, shall issue a temporary permit which is valid for fifteen days after its date of issuance and shall also give the person arrested a notice which shall inform the person of all rights and responsibilities pursuant to sections 302.500 to 302.540. The notice shall be in such form so that the arrested person may sign the original as evidence of receipt thereof. The notice shall also contain a detachable form permitting the arrested person to request a hearing. Signing the hearing request form and mailing such request to the department shall constitute a formal application for a hearing.

3. A copy of the completed notice of suspension or revocation form, a copy of any completed temporary permit form, a copy of the notice of rights and responsibilities given to the arrested person, including any request for hearing, and any driver's license taken into possession pursuant to this section shall be forwarded to the department by the officer along with the report required in section 302.510.

4. The department shall provide forms for notice of suspension or revocation, for notice of rights and responsibilities, for request for a hearing and for temporary permits to law enforcement agencies.

(L. 1983 S.B. 318 & 135 § 6, A.L. 1984 S.B. 608 & 681, A.L. 1991 S.B. 125 & 341, A.L. 1996 H.B. 1169 & 1271 merged with S.B. 722, A.L. 2001 H.B. 302 & 38)

Effective 9-29-01



Section 302.525 Suspension or revocation, when effective, duration — restricted driving privilege — effect of suspension or revocation by court on charges arising out of same occurrence — revocation due to alcohol-related offenses, requirements.

Effective 01 Jan 2017, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.525. Suspension or revocation, when effective, duration — restricted driving privilege — effect of suspension or revocation by court on charges arising out of same occurrence — revocation due to alcohol-related offenses, requirements. — 1. The license suspension or revocation shall become effective fifteen days after the subject person has received the notice of suspension or revocation as provided in section 302.520, or is deemed to have received the notice of suspension or revocation by mail as provided in section 302.515. If a request for a hearing is received by or postmarked to the department within that fifteen-day period, the effective date of the suspension or revocation shall be stayed until a final order is issued following the hearing; provided, that any delay in the hearing which is caused or requested by the subject person or counsel representing that person without good cause shown shall not result in a stay of the suspension or revocation during the period of delay.

2. The period of license suspension or revocation under this section shall be as follows:

(1) If the person's driving record shows no prior alcohol-related enforcement contacts during the immediately preceding five years, the period of suspension shall be thirty days after the effective date of suspension, followed by a sixty-day period of restricted driving privilege as defined in section 302.010 and issued by the director of revenue. The restricted driving privilege shall not be issued until he or she has filed proof of financial responsibility with the department of revenue, in accordance with chapter 303, and is otherwise eligible. The restricted driving privilege shall indicate whether a functioning, certified ignition interlock device is required as a condition of operating a motor vehicle. A copy of the restricted driving privilege shall be given to the person and such person shall carry a copy of the restricted driving privilege while operating a motor vehicle. In no case shall restricted driving privileges be issued pursuant to this section or section 302.535 until the person has completed the first thirty days of a suspension under this section. If a person otherwise subject to the provisions of this subdivision files proof of installation with the department of revenue that any vehicle that he or she operates is equipped with a functioning, certified ignition interlock device, there shall be no period of suspension. However, in lieu of a suspension the person shall instead complete a ninety-day period of restricted driving privilege. Upon completion of such ninety-day period of restricted driving privilege, compliance with other requirements of law, and filing of proof of financial responsibility with the department of revenue, in accordance with chapter 303, the license and driving privilege shall be reinstated. However, if the monthly monitoring reports during such ninety-day period indicate that the ignition interlock device has registered a confirmed blood alcohol concentration level above the alcohol setpoint established by the department of transportation or such reports indicate that the ignition interlock device has been tampered with or circumvented, then the license and driving privilege of such person shall not be reinstated until the person completes an additional thirty-day period of restricted driving privilege. If the person fails to maintain such proof of the device with the director of revenue as required, the restricted driving privilege shall be terminated;

(2) The period of revocation shall be one year if the person's driving record shows one or more prior alcohol-related enforcement contacts during the immediately preceding five years;

(3) In no case shall restricted driving privileges be issued under this section to any person whose driving record shows one or more prior alcohol-related enforcement contacts until the person has filed proof with the department of revenue that any motor vehicle operated by the person is equipped with a functioning, certified ignition interlock device as a required condition of the restricted driving privilege. If the person fails to maintain such proof the restricted driving privilege shall be terminated.

3. For purposes of this section, "alcohol-related enforcement contacts" shall include any suspension or revocation under sections 302.500 to 302.540, any suspension or revocation entered in this or any other state for a refusal to submit to chemical testing under an implied consent law, and any conviction in this or any other state for a violation which involves driving while intoxicated, driving while under the influence of drugs or alcohol, or driving a vehicle while having an unlawful alcohol concentration.

4. Where a license is suspended or revoked under this section and the person is also convicted on charges arising out of the same occurrence for a violation of section 577.010 or 577.012 or for a violation of any county or municipal ordinance prohibiting driving while intoxicated or alcohol-related traffic offense, both the suspension or revocation under this section and any other suspension or revocation arising from such convictions shall be imposed, but the period of suspension or revocation under sections 302.500 to 302.540 shall be credited against any other suspension or revocation arising from such convictions, and the total period of suspension or revocation shall not exceed the longer of the two suspension or revocation periods.

5. Any person who has had a license to operate a motor vehicle revoked under this section or suspended under this section with one or more prior alcohol-related enforcement contacts showing on their driver record shall be required to file proof with the director of revenue that any motor vehicle operated by that person is equipped with a functioning, certified ignition interlock device as a required condition of reinstatement. The ignition interlock device shall further be required to be maintained on all motor vehicles operated by the person for a period of not less than six months immediately following the date of reinstatement. If the monthly monitoring reports show that the ignition interlock device has registered any confirmed blood alcohol concentration readings above the alcohol setpoint established by the department of transportation or that the person has tampered with or circumvented the ignition interlock device within the last three months of the six-month period of required installation of the ignition interlock device, then the period for which the person must maintain the ignition interlock device following the date of reinstatement shall be extended until the person has completed three consecutive months with no violations as described in this section. If the person fails to maintain such proof with the director, the license shall be suspended or revoked, until proof as required by this section is filed with the director, and the person shall be guilty of a class A misdemeanor.

(L. 1983 S.B. 318 & 135 § 7, A.L. 1984 S.B. 608 & 681, A.L. 1991 S.B. 125 & 341, A.L. 2002 H.B. 2062, A.L. 2008 S.B. 930 & 947, A.L. 2012 S.B. 480, A.L. 2013 S.B. 23, A.L. 2015 S.B. 254)

Effective 1-01-17



Section 302.530 Request for administrative review, when made — temporary permit, duration — telephone hearings permitted, when — hearing, venue, conduct — decision, notice, final when — appeal for judicial review — rulemaking authority.

Effective 28 Aug 2012

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.530. Request for administrative review, when made — temporary permit, duration — telephone hearings permitted, when — hearing, venue, conduct — decision, notice, final when — appeal for judicial review — rulemaking authority. — 1. Any person who has received a notice of suspension or revocation may make a request within fifteen days of receipt of the notice for a review of the department's determination at a hearing. If the person's driver's license has not been previously surrendered, it may be surrendered at the time the request for a hearing is made.

2. At the time the request for a hearing is made, if it appears from the record that the person is the holder of a valid driver's license issued by this state, and that the driver's license has been surrendered, the department shall issue a temporary permit which shall be valid until the scheduled date for the hearing. The department may later issue an additional temporary permit or permits in order to stay the effective date of the suspension or revocation until the final order is issued following the hearing, as required by section 302.520.

3. The hearing may be held by telephone, or if requested by the person, such person's attorney or representative, at a regional location as designated by the director. The hearing shall be conducted by examiners who are licensed to practice law in the state of Missouri and who are employed by the department on a part-time or full-time basis as the department may determine.

4. The sole issue at the hearing shall be whether by a preponderance of the evidence the person was driving a vehicle pursuant to the circumstances set out in section 302.505. The burden of proof shall be on the state to adduce such evidence. If the department finds the affirmative of this issue, the suspension or revocation order shall be sustained. If the department finds the negative of the issue, the suspension or revocation order shall be rescinded.

5. The procedure at such hearing shall be conducted in accordance with chapter 536, with sections 302.500 to 302.540. A report certified under subsection 2 of section 302.510 shall be admissible in a like manner as a verified report as evidence of the facts stated therein and any provision of chapter 536 to the contrary shall not apply.

6. The department shall promptly notify the person of its decision including the reasons for that decision. Such notification shall include a notice advising the person that the department's decision shall be final within fifteen days from the date such notice was mailed unless the person challenges the department's decision within that time period by filing an appeal in the circuit court in the county where the arrest occurred.

7. Unless the person, within fifteen days after being notified of the department's decision, files an appeal for judicial review pursuant to section 302.535, the decision of the department shall be final.

8. The director may adopt any rules and regulations necessary to carry out the provisions of this section.

(L. 1983 S.B. 318 & 135 § 8, A.L. 1984 S.B. 608 & 681, A.L. 1996 H.B. 1169 & 1271 merged with S.B. 722, A.L. 2005 H.B. 487, A.L. 2012 H.B. 1402)

(1985) Statute abrogates the power of a circuit court judge to issue an order staying the revocation of petitioner's license upon application of petitioner. State ex rel. King v. Kinder (Mo. banc), 690 S.W.2d 408.

(2002) Subsection 4 provision does not deprive agency or court of subject matter jurisdiction to hear challenge to notice of suspension. Whitelaw v. Director of Revenue, 73 S.W.3d 731 (Mo.App.E.D.).



Section 302.535 Trial de novo, conduct, venue, what judge may hear, when — restricted driving privilege, when, duration of.

Effective 28 Aug 2002

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.535. Trial de novo, conduct, venue, what judge may hear, when — restricted driving privilege, when, duration of. — 1. Any person aggrieved by a decision of the department may file a petition for trial de novo by the circuit court. The burden of proof shall be on the state to adduce the evidence. Such trial shall be conducted pursuant to the Missouri rules of civil procedure and not as an appeal of an administrative decision pursuant to chapter 536. The petition shall be filed in the circuit court of the county where the arrest occurred. The case shall be decided by the judge sitting without a jury. Until January 1, 2002, the presiding judge of the circuit court may assign a traffic judge, pursuant to section 479.500, RSMo 1994, a circuit judge or an associate circuit judge to hear such petition. After January 1, 2002, pursuant to local court rule pursuant to Article V, Section 15 of the Missouri Constitution, the case may be assigned to a circuit judge or an associate circuit judge, or to a traffic judge pursuant to section 479.500.

2. The filing of a petition for trial de novo shall not result in a stay of the suspension or revocation order. A restricted driving privilege as defined in section 302.010 shall be issued in accordance with subsection 2 of section 302.525, if the person's driving record shows no prior alcohol-related enforcement contact during the immediately preceding five years. Such restricted driving privilege shall terminate on the date of the disposition of the petition for trial de novo.

3. In addition to the restricted driving privilege as permitted in subsection 2 of this section, the department may upon the filing of a petition for trial de novo issue a restricted driving privilege as defined in section 302.010. In determining whether to issue such a restrictive driving privilege, the department shall consider the number and the seriousness of prior convictions and the entire driving record of the driver.

4. Such time of restricted driving privilege pending disposition of trial de novo shall be counted toward any time of restricted driving privilege imposed pursuant to section 302.525. Nothing in this subsection shall be construed to prevent a person from maintaining his restricted driving privilege for an additional sixty days in order to meet the conditions imposed by section 302.540 for reinstating a person's driver's license.

(L. 1983 S.B. 318 & 135 § 9, A.L. 1984 S.B. 608 & 681, A.L. 1996 H.B. 1169 & 1271 merged with S.B. 722, A.L. 2001 H.B. 302 & 38, A.L. 2002 H.B. 2062)

(2010) On petition for judicial review of an administrative suspension by the Director of Revenue of a motorist's license to drive, based on blood alcohol content violation, Director has burden of production and burden of persuasion; rules of civil procedure govern the trial de novo. White v. Director of Revenue, 321 S.W.3d 298 (Mo.banc).



Section 302.536 Department to pay court costs and attorney fees, when.

Effective 28 Aug 1996

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.536. Department to pay court costs and attorney fees, when. — If the judge upholds the department's ruling to suspend or revoke a person's license after a hearing conducted pursuant to subsection 1 of section 302.535, and the person appeals such ruling, the department shall pay any court costs and attorney fees the person incurs pursuant to such appeal if the court reverses the department's ruling to suspend or revoke such person's license.

(L. 1996 H.B. 1169 & 1271 merged with S.B. 722)



Section 302.540 Reinstatement of license — completion of substance abuse traffic offender program a condition — individual assessment, judicial review — fees and cost, distribution of — treatment demonstration project may be created.

Effective 01 Jan 2017, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.540. Reinstatement of license — completion of substance abuse traffic offender program a condition — individual assessment, judicial review — fees and cost, distribution of — treatment demonstration project may be created. — 1. No person who has had a license to operate a motor vehicle suspended or revoked under the provisions of sections 302.500 to 302.540 shall have that license reinstated until such person has participated in and successfully completed a substance abuse traffic offender program defined in section 302.010, or a program determined to be comparable by the department of mental health. Assignment recommendations, based upon the needs assessment as described in subdivision (24) of section 302.010, shall be delivered in writing to the person with written notice that the person is entitled to have such assignment recommendations reviewed by the court if the person objects to the recommendations. The person may file a motion in the associate division of the circuit court of the county in which such assignment was given, on a printed form provided by the state courts administrator, to have the court hear and determine such motion pursuant to the provisions of chapter 517. The motion shall name the person or entity making the needs assessment as the respondent and a copy of the motion shall be served upon the respondent in any manner allowed by law. Upon hearing the motion, the court may modify or waive any assignment recommendation that the court determines to be unwarranted based upon a review of the needs assessment, the person's driving record, the circumstances surrounding the offense, and the likelihood of the person committing a like offense in the future, except that the court may modify but may not waive the assignment to an education or rehabilitation program of a person determined to be a prior or persistent offender as defined in section 577.001 or of a person determined to have operated a motor vehicle with fifteen-hundredths of one percent or more by weight in such person's blood. Compliance with the court determination of the motion shall satisfy the provisions of this section for the purpose of reinstating such person's license to operate a motor vehicle. The respondent's personal appearance at any hearing conducted pursuant to this subsection shall not be necessary unless directed by the court.

2. The fees for the program authorized in subsection 1 of this section, or a portion thereof to be determined by the division of alcohol and drug abuse of the department of mental health, shall be paid by the person enrolled in the program. Any person who is enrolled in the program shall pay, in addition to any fee charged for the program, a supplemental fee to be determined by the department of mental health for the purposes of funding the substance abuse traffic offender program defined in section 302.010 or a program determined to be comparable by the department of mental health. The administrator of the program shall remit to the division of alcohol and drug abuse of the department of mental health on or before the fifteenth day of each month the supplemental fee for all persons enrolled in the program, less two percent for administrative costs. Interest shall be charged on any unpaid balance of the supplemental fees due the division of alcohol and drug abuse pursuant to this section and shall accrue at a rate not to exceed the annual rate established pursuant to the provision of section 32.065 plus three percentage points. The supplemental fees and any interest received by the department of mental health pursuant to this section shall be deposited in the mental health earnings fund which is created in section 630.053.

3. Any administrator who fails to remit to the division of alcohol and drug abuse of the department of mental health the supplemental fees and interest for all persons enrolled in the program pursuant to this section shall be subject to a penalty equal to the amount of interest accrued on the supplemental fees due the division pursuant to this section. If the supplemental fees, interest, and penalties are not remitted to the division of alcohol and drug abuse of the department of mental health within six months of the due date, the attorney general of the state of Missouri shall initiate appropriate action of the collection of said fees and interest accrued. The court shall assess attorney fees and court costs against any delinquent program.

4. Court-ordered participation in a substance abuse traffic offender program, pursuant to section 302.580, shall satisfy the requirements of this section if the court action arose out of the same occurrence that resulted in a person's license being administratively suspended or revoked.

5. The division of alcohol and drug abuse of the department of mental health may create a treatment demonstration project within existing appropriations and shall develop and certify a program to provide education or rehabilitation services for individuals determined by the division to be serious or repeat offenders. The program shall qualify as a substance abuse traffic offender program. As used in this subsection, a "serious or repeat offender" is one who was determined to have a blood alcohol content of fifteen-hundredths of one percent or more by weight while operating a motor vehicle or a prior or persistent offender as defined in section 577.001.

(L. 1983 S.B. 318 & 135 § 10, A.L. 1984 S.B. 608 & 681, A.L. 1993 S.B. 167, A.L. 1996 H.B. 1169 & 1271 merged with S.B. 722, A.L. 2001 H.B. 302 & 38, A.L. 2002 H.B. 2062, A.L. 2003 H.B. 600, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 302.541 Additional reinstatement fee, license to operate motor vehicle, when — proof of financial responsibility, not required, when.

Effective 01 Jan 2017, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.541. Additional reinstatement fee, license to operate motor vehicle, when — proof of financial responsibility, not required, when. — 1. In addition to other fees required by law, any person who has had a license to operate a motor vehicle suspended or revoked following a determination, pursuant to section 302.505, or section 302.410, 302.574, 577.010, or 577.012, or any county or municipal ordinance, where the defendant was represented by or waived the right to an attorney, that such person was driving while intoxicated or with a blood alcohol content of eight-hundredths of one percent or more by weight or, where such person was at the time of the arrest less than twenty-one years of age and was driving with a blood alcohol content of two-hundredths of one percent or more by weight, shall pay an additional fee of twenty-five dollars prior to the reinstatement or reissuance of the license.

2. Any person less than twenty-one years of age whose driving privilege has been suspended or revoked solely for a first determination pursuant to sections 302.500 to 302.540 that such person was driving a motor vehicle with two-hundredths of one percent or more blood alcohol content is exempt from filing proof of financial responsibility with the department of revenue in accordance with chapter 303 as a prerequisite for reinstatement of driving privileges or obtaining a restricted driving privilege as provided by section 302.525.

(L. 1991 S.B. 125 & 341 § 2, A.L. 1996 H.B. 1169 & 1271 merged with S.B. 722, A.L. 2001 H.B. 302 & 38, A.L. 2005 H.B. 353 merged with S.B. 37, et al., A.L. 2014 S.B. 491)

Effective 1-01-17



Section 302.545 Expungement of records, when.

Effective 28 Aug 2009

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.545. Expungement of records, when. — 1. Any person who is less than twenty-one years of age and whose driving privilege has been suspended or revoked, for a first determination under sections 302.500 to 302.540, that such person was driving with two-hundredths of one percent of blood alcohol content, shall have all official records and all recordations maintained by the department of revenue of such suspension or revocation expunged two years after the date of such suspension or revocation, or when such person attains the age of twenty-one, whichever date first occurs. Such expungement shall be performed by the department of revenue without need of a court order. No records shall be expunged if the person was found guilty or pled guilty to operating a commercial motor vehicle, as defined in section 302.700, or if the person was holding a commercial driver's license at the time of the offense, with a blood alcohol content of at least four-hundredths of one percent.

2. The provisions of this section shall not apply to any person whose license is suspended or revoked for a second or subsequent time pursuant to subsection 1 of this section or who is convicted of any alcohol-related driving offense before the age of twenty-one including, but not limited to:

(1) Driving while intoxicated pursuant to section 577.010; or

(2) Driving with excessive blood alcohol content pursuant to section 577.012.

(L. 1996 H.B. 1169 & 1271 § 1 merged with S.B. 722 § 1, A.L. 2009 H.B. 683)

(2001) Expungement of records allowed for twenty-year-old motorist who had a blood alcohol content of .133% when stopped. Baldwin v. Director of Revenue, 38 S.W.3d 401 (Mo.banc).



Section 302.574 Temporary permit issued by officer, when — report required, contents — revocation of license, procedure — reinstatement, when — fees — proof of interlock device, when — violations, penalty.

Effective 01 Jan 2017, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.574. Temporary permit issued by officer, when — report required, contents — revocation of license, procedure — reinstatement, when — fees — proof of interlock device, when — violations, penalty. — 1. If a person who was operating a vehicle refuses upon the request of the officer to submit to any chemical test under section 577.041, the officer shall, on behalf of the director of revenue, serve the notice of license revocation personally upon the person and shall take possession of any license to operate a vehicle issued by this state which is held by that person. The officer shall issue a temporary permit, on behalf of the director of revenue, which is valid for fifteen days and shall also give the person notice of his or her right to file a petition for review to contest the license revocation.

2. Such officer shall make a certified report under penalties of perjury for making a false statement to a public official. The report shall be forwarded to the director of revenue and shall include the following:

(1) That the officer has:

(a) Reasonable grounds to believe that the arrested person was driving a motor vehicle while in an intoxicated condition; or

(b) Reasonable grounds to believe that the person stopped, being under the age of twenty-one years, was driving a motor vehicle with a blood alcohol content of two-hundredths of one percent or more by weight; or

(c) Reasonable grounds to believe that the person stopped, being under the age of twenty-one years, was committing a violation of the traffic laws of the state, or political subdivision of the state, and such officer has reasonable grounds to believe, after making such stop, that the person had a blood alcohol content of two-hundredths of one percent or greater;

(2) That the person refused to submit to a chemical test;

(3) Whether the officer secured the license to operate a motor vehicle of the person;

(4) Whether the officer issued a fifteen-day temporary permit;

(5) Copies of the notice of revocation, the fifteen-day temporary permit, and the notice of the right to file a petition for review. The notices and permit may be combined in one document; and

(6) Any license, which the officer has taken into possession, to operate a motor vehicle.

3. Upon receipt of the officer's report, the director shall revoke the license of the person refusing to take the test for a period of one year; or if the person is a nonresident, such person's operating permit or privilege shall be revoked for one year; or if the person is a resident without a license or permit to operate a motor vehicle in this state, an order shall be issued denying the person the issuance of a license or permit for a period of one year.

4. If a person's license has been revoked because of the person's refusal to submit to a chemical test, such person may petition for a hearing before a circuit division or associate division of the court in the county in which the arrest or stop occurred. The person may request such court to issue an order staying the revocation until such time as the petition for review can be heard. If the court, in its discretion, grants such stay, it shall enter the order upon a form prescribed by the director of revenue and shall send a copy of such order to the director. Such order shall serve as proof of the privilege to operate a motor vehicle in this state and the director shall maintain possession of the person's license to operate a motor vehicle until termination of any revocation under this section. Upon the person's request, the clerk of the court shall notify the prosecuting attorney of the county and the prosecutor shall appear at the hearing on behalf of the director of revenue. At the hearing, the court shall determine only:

(1) Whether the person was arrested or stopped;

(2) Whether the officer had:

(a) Reasonable grounds to believe that the person was driving a motor vehicle while in an intoxicated or drugged condition; or

(b) Reasonable grounds to believe that the person stopped, being under the age of twenty-one years, was driving a motor vehicle with a blood alcohol content of two-hundredths of one percent or more by weight; or

(c) Reasonable grounds to believe that the person stopped, being under the age of twenty-one years, was committing a violation of the traffic laws of the state, or political subdivision of the state, and such officer had reasonable grounds to believe, after making such stop, that the person had a blood alcohol content of two-hundredths of one percent or greater; and

(3) Whether the person refused to submit to the test.

5. If the court determines any issue not to be in the affirmative, the court shall order the director to reinstate the license or permit to drive.

6. Requests for review as provided in this section shall go to the head of the docket of the court wherein filed.

7. No person who has had a license to operate a motor vehicle suspended or revoked under the provisions of this section shall have that license reinstated until such person has participated in and successfully completed a substance abuse traffic offender program defined in section 302.010, or a program determined to be comparable by the department of mental health. Assignment recommendations, based upon the needs assessment as described in subdivision (24) of section 302.010, shall be delivered in writing to the person with written notice that the person is entitled to have such assignment recommendations reviewed by the court if the person objects to the recommendations. The person may file a motion in the associate division of the circuit court of the county in which such assignment was given, on a printed form provided by the state courts administrator, to have the court hear and determine such motion under the provisions of chapter 517. The motion shall name the person or entity making the needs assessment as the respondent and a copy of the motion shall be served upon the respondent in any manner allowed by law. Upon hearing the motion, the court may modify or waive any assignment recommendation that the court determines to be unwarranted based upon a review of the needs assessment, the person's driving record, the circumstances surrounding the offense, and the likelihood of the person committing a similar offense in the future, except that the court may modify but may not waive the assignment to an education or rehabilitation program of a person determined to be a prior or persistent offender as defined in section 577.001, or of a person determined to have operated a motor vehicle with a blood alcohol content of fifteen-hundredths of one percent or more by weight. Compliance with the court determination of the motion shall satisfy the provisions of this section for the purpose of reinstating such person's license to operate a motor vehicle. The respondent's personal appearance at any hearing conducted under this subsection shall not be necessary unless directed by the court.

8. The fees for the substance abuse traffic offender program, or a portion thereof, to be determined by the division of alcohol and drug abuse of the department of mental health, shall be paid by the person enrolled in the program. Any person who is enrolled in the program shall pay, in addition to any fee charged for the program, a supplemental fee to be determined by the department of mental health for the purposes of funding the substance abuse traffic offender program defined in section 302.010. The administrator of the program shall remit to the division of alcohol and drug abuse of the department of mental health on or before the fifteenth day of each month the supplemental fee for all persons enrolled in the program, less two percent for administrative costs. Interest shall be charged on any unpaid balance of the supplemental fees due to the division of alcohol and drug abuse under this section, and shall accrue at a rate not to exceed the annual rates established under the provisions of section 32.065, plus three percentage points. The supplemental fees and any interest received by the department of mental health under this section shall be deposited in the mental health earnings fund, which is created in section 630.053.

9. Any administrator who fails to remit to the division of alcohol and drug abuse of the department of mental health the supplemental fees and interest for all persons enrolled in the program under this section shall be subject to a penalty equal to the amount of interest accrued on the supplemental fees due to the division under this section. If the supplemental fees, interest, and penalties are not remitted to the division of alcohol and drug abuse of the department of mental health within six months of the due date, the attorney general of the state of Missouri shall initiate appropriate action for the collection of said fees and accrued interest. The court shall assess attorneys' fees and court costs against any delinquent program.

10. Any person who has had a license to operate a motor vehicle revoked under this section and who has a prior alcohol-related enforcement contact, as defined in section 302.525, shall be required to file proof with the director of revenue that any motor vehicle operated by the person is equipped with a functioning, certified ignition interlock device as a required condition of license reinstatement. Such ignition interlock device shall further be required to be maintained on all motor vehicles operated by the person for a period of not less than six months immediately following the date of reinstatement. If the monthly monitoring reports show that the ignition interlock device has registered any confirmed blood alcohol concentration readings above the alcohol setpoint established by the department of transportation or that the person has tampered with or circumvented the ignition interlock device within the last three months of the six-month period of required installation of the ignition interlock device, then the period for which the person must maintain the ignition interlock device following the date of reinstatement shall be extended until the person has completed three consecutive months with no violations as described in this section. If the person fails to maintain such proof with the director as required by this section, the license shall be rerevoked until proof as required by this section is filed with the director, and the person shall be guilty of a class A misdemeanor.

11. The revocation period of any person whose license and driving privilege has been revoked under this section and who has filed proof of financial responsibility with the department of revenue in accordance with chapter 303 and is otherwise eligible shall be terminated by a notice from the director of revenue after one year from the effective date of the revocation. Unless proof of financial responsibility is filed with the department of revenue, the revocation shall remain in effect for a period of two years from its effective date. If the person fails to maintain proof of financial responsibility in accordance with chapter 303, the person's license and driving privilege shall be rerevoked.

12. A person commits the offense of failure to maintain proof with the Missouri department of revenue if, when required to do so, he or she fails to file proof with the director of revenue that any vehicle operated by the person is equipped with a functioning, certified ignition interlock device or fails to file proof of financial responsibility with the department of revenue in accordance with chapter 303. The offense of failure to maintain proof with the Missouri department of revenue is a class A misdemeanor.

(L. 2014 S.B. 491, A.L. 2015 S.B. 254)

Effective 1-01-17



Section 302.580 Substance abuse traffic offender program, court may order participation in, when — professional assessment — supplemental fees, deposition — failure to remit, penalty.

Effective 01 Jan 2017, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.580. Substance abuse traffic offender program, court may order participation in, when — professional assessment — supplemental fees, deposition — failure to remit, penalty. — 1. Upon a finding of guilt for an offense of violating the provisions of section 577.010 or 577.012 or violations of county or municipal ordinances involving alcohol- or drug-related traffic offenses, the court shall order the person to participate in and successfully complete a substance abuse traffic offender program defined in section 302.010.

2. The fees for the substance abuse traffic offender program, or a portion thereof, to be determined by the division of alcohol and drug abuse of the department of mental health, shall be paid by the person enrolling in the program. Any person who is enrolled in the program shall pay, in addition to any fee charged for the program, a supplemental fee to be determined by the department of mental health for the purposes of funding the substance abuse traffic offender program defined in section 302.010. The administrator of the program shall remit to the division of alcohol and drug abuse of the department of mental health on or before the fifteenth day of each month the supplemental fees for all persons enrolled in the program, less two percent for administrative costs. Interest shall be charged on any unpaid balance of the supplemental fees due to the division of alcohol and drug abuse pursuant to this section and shall accrue at a rate not to exceed the annual rates established pursuant to the provisions of section 32.065, plus three percentage points. The supplemental fees and any interest received by the department of mental health pursuant to this section shall be deposited in the mental health earnings fund, which is created in section 630.053.

3. Any administrator who fails to remit to the division of alcohol and drug abuse of the department of mental health the supplemental fees and interest for all persons enrolled in the program pursuant to this section shall be subject to a penalty equal to the amount of interest accrued on the supplemental fees due to the division pursuant to this section. If the supplemental fees, interest, and penalties are not remitted to the division of alcohol and drug abuse of the department of mental health within six months of the due date, the attorney general of the state of Missouri shall initiate appropriate action of the collection of said fees and accrued interest. The court shall assess attorney fees and court costs against any delinquent program.

(L. 1982 S.B. 513, A.L. 1993 S.B. 167, A.L. 1996 H.B. 1169 & 1271 merged with S.B. 722, A.L. 2003 H.B. 600, A.L. 2014 S.B. 491)

Transferred 2014; formerly 577.049; Effective 1-01-17



Section 302.584 Rules, effective, when — rules invalid and void, when.

Effective 01 Jan 2017, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.584. Rules, effective, when — rules invalid and void, when. — Any rule or portion of a rule promulgated pursuant to this act shall become effective only as provided pursuant to chapter 536 including, but not limited to, section 536.028, if applicable, after August 28, 1997. All rulemaking authority delegated prior to August 28, 1997, is of no force and effect and repealed. The provisions of this section are nonseverable and if any of the powers vested with the general assembly pursuant to section 536.028, if applicable, to review, to delay the effective date, or to disapprove and annul a rule or portion of a rule are held unconstitutional or invalid, the purported grant of rulemaking authority and any rule so proposed and contained in the order of rulemaking shall be invalid and void.

(L. 1997 S.B. 248 § 1, A.L. 2014 S.B. 491)

Transferred 2014; formerly 577.052; Effective 1-01-17



Section 302.592 Missouri uniform law enforcement system records, information entered by highway patrol, when, made available, to whom — failure to furnish records to patrol, penalty.

Effective 01 Jan 2017, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.592. Missouri uniform law enforcement system records, information entered by highway patrol, when, made available, to whom — failure to furnish records to patrol, penalty. — 1. A record of the disposition in any court proceeding involving any criminal offense, infraction, or ordinance violation related to the operation of a vehicle while intoxicated or with an excessive blood alcohol content shall be forwarded to the department of revenue, within seven days by the clerk of the court in which the proceeding was held. The records shall be forwarded by the department of revenue, within fifteen days of receipt, to the Missouri state highway patrol and shall be entered by the highway patrol in the Missouri uniform law enforcement system records. Dispositions that shall be reported are guilty pleas, findings of guilt, suspended imposition of sentence, suspended execution of sentence, probation, conditional sentences, sentences of confinement, and any other such dispositions that may be required under state or federal regulations. The record forwarded by the clerk shall clearly state the name of the court, the court case number, the name, address, and motor vehicle operator's or chauffeur's license number of the person who is the subject of the proceeding, the code or number identifying the particular arrest, and any court action or requirements pertaining thereto.

2. All records received by the Missouri state highway patrol or the department of revenue under the provisions of this section shall be entered in the Missouri uniform law enforcement system records and maintained by the Missouri state highway patrol. Records placed in the Missouri uniform law enforcement system under the provisions of this section shall be made available to any law enforcement officer in this state, any prosecuting or circuit attorney in this state, or to any judge of a municipal or state court upon request.

3. A person commits the offense of refusal to furnish records of disposition if he or she is required to furnish records to the Missouri state highway patrol or department of revenue under this section and purposely refuses to furnish such records. The offense of refusal to furnish records of disposition is a class D misdemeanor.

(L. 1982 S.B. 513, A.L. 1995 S.B. 3, A.L. 1997 S.B. 248, A.L. 2003 H.B. 613 merged with S.B. 468, A.L. 2007 H.B. 574, A.L. 2014 S.B. 491)

Transferred 2014; formerly 577.051; Effective 1-01-17



Section 302.600 Driver license compact.

Effective 28 Aug 1985

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.600. Driver license compact. — The "Driver License Compact" is hereby enacted into law and entered into by this state with all other states legally joining therein, in the form substantially as follows:

DRIVER LICENSE COMPACT

ARTICLE I

Findings and Declaration of Policy

(a) The party states find that:

(1) The safety of their streets and highways is materially affected by the degree of compliance with state and local ordinances relating to the operation of motor vehicles.

(2) Violation of such a law or ordinance is evidence that the violator engages in conduct which is likely to endanger the safety of persons and property.

(3) The continuance in force of a license to drive is predicated upon compliance with laws and ordinances relating to the operation of motor vehicles, in whichever jurisdiction the vehicle is operated.

(b) It is the policy of each of the party states to:

(1) Promote compliance with the laws, ordinances, and administrative rules and regulations relating to the operation of motor vehicles by their operators in each of the jurisdictions where such operators drive motor vehicles.

(2) Make the reciprocal recognition of licenses to drive and eligibility therefor more just and equitable by considering the overall compliance with motor vehicle laws, ordinances and administrative rules and regulations as a condition precedent to the continuance or issuance of any license by reason of which the licensee is authorized or permitted to operate a motor vehicle in any of the party states.

ARTICLE II

Definitions

As used in this compact:

(a) "State" means a state, territory or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

(b) "Home state" means the state which has issued and has the power to suspend or revoke the use of the license or permit to operate a motor vehicle.

(c) "Conviction" means a conviction of any offense related to the use or operation of a motor vehicle which is prohibited by state law, municipal ordinance or administrative rule or regulation, or a forfeiture of bail, bond or other security deposited to secure appearance by a person charged with having committed any such offense, and which conviction or forfeiture is required to be reported to the licensing authority.

ARTICLE III

Reports of Conviction

The licensing authority of a party state shall report each conviction of a person from another party state occurring within its jurisdiction to the licensing authority of the home state of the licensee. Such report shall clearly identify the person convicted; describe the violation specifying the section of the statute, code or ordinance violated; identify the court in which action was taken; indicate whether a plea of guilty or not guilty was entered, or whether the conviction was a result of the forfeiture of bail, bond or other security; and shall include any special findings made in connection therewith.

ARTICLE IV

Effect of Conviction

(a) The licensing authority in the home state, for the purposes of suspension, revocation or limitation of the license to operate a motor vehicle, shall give the same effect to the conduct reported, pursuant to Article III of this compact, as it would if such conduct had occurred in the home state, in the case of conviction for:

(1) Manslaughter or negligent homicide resulting from the operation of a motor vehicle;

(2) Driving a motor vehicle while under the influence of intoxicating liquor or narcotic drug, or under the influence of any other drug to a degree which renders the driver incapable of safely driving a motor vehicle;

(3) Any felony in the commission of which a motor vehicle is used;

(4) Failure to stop and render aid in the event of a motor vehicle accident resulting in the death or personal injury of another.

(b) As to other convictions, reported pursuant to Article III, the licensing authority in the home state shall give such effect to the conduct as is provided by the laws of the home state.

(c) If the laws of a party state do not provide for offenses or violations denominated or described in precisely the words employed in subdivision (a) of this Article, such party state shall construe the denomination and description appearing in subdivision (a) hereof as being applicable to and identifying those offenses or violations of a substantially similar nature and the laws of such party state shall contain such provisions as may be necessary to ensure that full force and effect is given to this Article.

ARTICLE V

Application for New Licenses

Upon application for a license to drive, the licensing authority in a party state shall ascertain whether the applicant has ever held, or is the holder of a license to drive issued by any other party state. The licensing authority in the state where application is made shall not issue a license to drive to the applicant if:

(1) The applicant has held such a license, but the same has been suspended by reason, in whole or in part, of a violation and if such suspension period has not terminated.

(2) The applicant has held such a license, but the same has been revoked by reason, in whole or in part, of a violation and if such revocation has not terminated, except that after the expiration of one year from the date the license was revoked, such person may make application for a new license if permitted by law. The licensing authority may refuse to issue a license to any such applicant if, after investigation, the licensing authority determines that it will not be safe to grant to such person the privilege of driving a motor vehicle on the public highways.

(3) The applicant is the holder of a license to drive issued by another party state and currently in force unless the applicant surrenders such license.

ARTICLE VI

Applicability of Other Laws

Except as expressly required by provisions of this compact, nothing contained herein shall be construed to affect the right of any party state to apply any of its other laws relating to licenses to drive to any person or circumstance, nor to invalidate or prevent any driver license agreement or other cooperative arrangement between a party state and a nonparty state.

ARTICLE VII

Compact Administrator and Interchange of Information

(a) The head of the licensing authority of each party state shall be the administrator of this compact for his state. The administrators, acting jointly, shall have the power to formulate all necessary and proper procedures for the exchange of information under this compact.

(b) The administrator of each party state shall furnish to the administrator of each other party state any information or documents reasonably necessary to facilitate the administration of this compact.

ARTICLE VIII

Entry Into Force and Withdrawal

(a) This compact shall enter into force and become effective as to any state when it has enacted the same into law.

(b) Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until six months after the executive head of the withdrawing state has given notice of the withdrawal to the executive heads of all other party states. No withdrawal shall affect the validity or applicability by the licensing authorities of states remaining party to the compact of any report of conviction occurring prior to the withdrawal.

ARTICLE IX

Construction and Severability

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

(L. 1985 H.B. 285 § 1)

(2001) Use of word "shall" in Article III list of conviction reports without prescribing results that would follow from failure to provide all information makes section discretionary, not mandatory. Rundquist v. Director of Revenue, 62 S.W.3d 643 (Mo.App.E.D.).



Section 302.605 Driver license compact — definitions — applicability of — reports to director of revenue, when, by whom.

Effective 01 Jan 2017, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.605. Driver license compact — definitions — applicability of — reports to director of revenue, when, by whom. — 1. As used in the compact contained in section 302.600, the term "executive head" shall mean the governor of this state.

2. As used in the compact contained in section 302.600, the term "licensing authority" shall mean the department of revenue of this state. The director of revenue shall furnish to the appropriate authorities of any other party state any information or documents reasonably necessary to facilitate the administration of Articles III, IV and V of the compact contained in section 302.600.

3. The director of the department of revenue, as compact administrator provided for in Article VII of the compact contained in section 302.600, shall not be entitled to any additional compensation on account of his or her service as such administrator. However, he or she shall be entitled to expenses incurred in connection with his or her duties and responsibilities as such administrator, in the same manner as for expenses incurred in connection with any other duties or responsibilities of his office or employment.

4. Any court or other agency of this state, or any subdivision thereof, which has jurisdiction to take any action suspending, revoking or otherwise limiting a license to drive or operate a motor vehicle, shall report any such action and the adjudication upon which it is based to the director of the department of revenue in the manner and within the time prescribed by the director of the department by rule.

5. Article IV of the compact contained in section 302.600 shall apply to those offenses for which a license to drive or operate a motor vehicle may be suspended or revoked under the laws of this state, and any suspension or revocation therefor shall be governed by the provisions of law applicable to such suspension or revocation.

(L. 1985 H.B. 285 § 2, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 302.700 Citation of law — definitions.

Effective 01 Jan 2017, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.700. Citation of law — definitions. — 1. Sections 302.700 to 302.780 may be cited as the "Uniform Commercial Driver's License Act".

2. When used in sections 302.700 to 302.780, the following words and phrases mean:

(1) "Alcohol", any substance containing any form of alcohol, including, but not limited to, ethanol, methanol, propanol and isopropanol;

(2) "Alcohol concentration", the number of grams of alcohol per one hundred milliliters of blood or the number of grams of alcohol per two hundred ten liters of breath or the number of grams of alcohol per sixty-seven milliliters of urine;

(3) "CDL driver", a person holding or required to hold a commercial driver's license (CDL);

(4) "CDLIS driver record", the electronic record of the individual commercial driver's status and history stored by the state of record as part of the Commercial Driver's License Information System (CDLIS) established under 49 U.S.C. Section 31309, et seq.;

(5) "CDLIS motor vehicle record (CDLIS MVR)", a report generated from the CDLIS driver record which meets the requirements for access to CDLIS information and is provided by states to users authorized in 49 CFR 384, subject to the provisions of the Driver Privacy Protection Act, 18 U.S.C. Sections 2721 to 2725, et seq.;

(6) "Commercial driver's instruction permit", a commercial learner's permit issued to an individual by a state or other jurisdiction of domicile in accordance with the standards contained in 49 CFR 383, which, when carried with a valid driver's license issued by the same state or jurisdiction, authorizes the individual to operate a class of commercial motor vehicle when accompanied by a holder of a valid commercial driver's license for purposes of behind-the-wheel training. When issued to a commercial driver's license holder, a commercial learner's permit serves as authorization for accompanied behind-the-wheel training in a commercial motor vehicle for which the holder's current commercial driver's license is not valid;

(7) "Commercial driver's license (CDL)", a license issued by this state or other jurisdiction of domicile in accordance with 49 CFR 383 which authorizes the individual to operate a class of commercial motor vehicle;

(8) "Commercial driver's license downgrade", occurs when:

(a) A driver changes the self-certification to interstate, but operates exclusively in transportation or operation excepted from 49 CFR 391, as provided in 49 CFR 390.3(f), 391.2, 391.68, or 398.3;

(b) A driver changes the self-certification to intrastate only, if the driver qualifies under the state's physical qualification requirements for intrastate only;

(c) A driver changes the self-certification to intrastate, but operating exclusively in transportation or operations excepted from all or part of the state driver qualification requirements; or

(d) The state removes the commercial driver's license privilege from the driver's license;

(9) "Commercial driver's license information system (CDLIS)", the information system established pursuant to the Commercial Motor Vehicle Safety Act of 1986 (Title XII of Pub. Law 99-570) to serve as a clearinghouse for locating information related to the licensing and identification of commercial motor vehicle drivers;

(10) "Commercial motor vehicle", a motor vehicle or combination of motor vehicles used in commerce to transport passengers or property:

(a) If the vehicle has a gross combination weight rating or gross combination weight of twenty-six thousand one or more pounds inclusive of a towed unit which has a gross vehicle weight rating or gross vehicle weight of more than ten thousand one pounds or more, whichever is greater;

(b) If the vehicle has a gross vehicle weight rating or gross vehicle weight of twenty-six thousand one or more pounds, whichever is greater;

(c) If the vehicle is designed to transport sixteen or more passengers, including the driver; or

(d) If the vehicle is transporting hazardous materials and is required to be placarded under the Hazardous Materials Transportation Act (46 U.S.C. Section 1801, et seq.);

(11) "Controlled substance", any substance so classified under Section 102(6) of the Controlled Substances Act (21 U.S.C. Section 802(6)), and includes all substances listed in Schedules I through V of 21 CFR 1308, as they may be revised from time to time;

(12) "Conviction", an unvacated adjudication of guilt, including pleas of guilt and nolo contendere, or a determination that a person has violated or failed to comply with the law in a court of original jurisdiction or an authorized administrative proceeding, an unvacated forfeiture of bail or collateral deposited to secure the person's appearance in court, the payment of a fine or court cost, or violation of a condition of release without bail, regardless of whether the penalty is rebated, suspended or prorated, including an offense for failure to appear or pay;

(13) "Director", the director of revenue or his authorized representative;

(14) "Disqualification", any of the following three actions:

(a) The suspension, revocation, or cancellation of a commercial driver's license or commercial driver's instruction permit;

(b) Any withdrawal of a person's privileges to drive a commercial motor vehicle by a state, Canada, or Mexico as the result of a violation of federal, state, county, municipal, or local law relating to motor vehicle traffic control or violations committed through the operation of motor vehicles, other than parking, vehicle weight, or vehicle defect violations;

(c) A determination by the Federal Motor Carrier Safety Administration that a person is not qualified to operate a commercial motor vehicle under 49 CFR 383.52 or 391;

(15) "Drive", to drive, operate or be in physical control of a commercial motor vehicle;

(16) "Driver", any person who drives, operates, or is in physical control of a motor vehicle, or who is required to hold a commercial driver's license;

(17) "Driver applicant", an individual who applies to obtain, transfer, upgrade, or renew a commercial driver's license or commercial driver's instruction permit in this state;

(18) "Driving under the influence of alcohol", the commission of any one or more of the following acts:

(a) Driving a commercial motor vehicle with the alcohol concentration of four one-hundredths of a percent or more as prescribed by the Secretary or such other alcohol concentration as may be later determined by the Secretary by regulation;

(b) Driving a commercial or noncommercial motor vehicle while intoxicated in violation of any federal or state law, or in violation of a county or municipal ordinance;

(c) Driving a commercial or noncommercial motor vehicle with excessive blood alcohol content in violation of any federal or state law, or in violation of a county or municipal ordinance;

(d) Refusing to submit to a chemical test in violation of section 302.574, section 302.750, any federal or state law, or a county or municipal ordinance; or

(e) Having any state, county or municipal alcohol-related enforcement contact, as defined in subsection 3 of section 302.525; provided that any suspension or revocation pursuant to section 302.505, committed in a noncommercial motor vehicle by an individual twenty-one years of age or older shall have been committed by the person with an alcohol concentration of at least eight-hundredths of one percent or more, or in the case of an individual who is less than twenty-one years of age, shall have been committed by the person with an alcohol concentration of at least two-hundredths of one percent or more, and if committed in a commercial motor vehicle, a concentration of four-hundredths of one percent or more;

(19) "Driving under the influence of a controlled substance", the commission of any one or more of the following acts in a commercial or noncommercial motor vehicle:

(a) Driving a commercial or noncommercial motor vehicle while under the influence of any substance so classified under Section 102(6) of the Controlled Substances Act (21 U.S.C. Section 802(6)), including any substance listed in Schedules I through V of 21 CFR 1308, as they may be revised from time to time;

(b) Driving a commercial or noncommercial motor vehicle while in a drugged condition in violation of any federal or state law or in violation of a county or municipal ordinance; or

(c) Refusing to submit to a chemical test in violation of section 302.574, section 302.750, any federal or state law, or a county or municipal ordinance;

(20) "Electronic device", includes but is not limited to a cellular telephone, personal digital assistant, pager, computer, or any other device used to input, write, send, receive, or read text;

(21) "Employer", any person, including the United States, a state, or a political subdivision of a state, who owns or leases a commercial motor vehicle or assigns a driver to operate such a vehicle;

(22) "Endorsement", an authorization on an individual's commercial driver's license or commercial learner's permit required to permit the individual to operate certain types of commercial motor vehicles;

(23) "Farm vehicle", a commercial motor vehicle controlled and operated by a farmer used exclusively for the transportation of agricultural products, farm machinery, farm supplies, or a combination of these, within one hundred fifty miles of the farm, other than one which requires placarding for hazardous materials as defined in this section, or used in the operation of a common or contract motor carrier, except that a farm vehicle shall not be a commercial motor vehicle when the total combined gross weight rating does not exceed twenty-six thousand one pounds when transporting fertilizers as defined in subdivision (29) of this subsection;

(24) "Fatality", the death of a person as a result of a motor vehicle accident;

(25) "Felony", any offense under state or federal law that is punishable by death or imprisonment for a term exceeding one year;

(26) "Foreign", outside the fifty states of the United States and the District of Columbia;

(27) "Gross combination weight rating" or "GCWR", the value specified by the manufacturer as the loaded weight of a combination (articulated) vehicle. In the absence of a value specified by the manufacturer, GCWR will be determined by adding the GVWR of the power unit and the total weight of the towed unit and any load thereon;

(28) "Gross vehicle weight rating" or "GVWR", the value specified by the manufacturer as the loaded weight of a single vehicle;

(29) "Hazardous materials", any material that has been designated as hazardous under 49 U.S.C. Section 5103 and is required to be placarded under subpart F of CFR 172 or any quantity of a material listed as a select agent or toxin in 42 CFR 73. Fertilizers, including but not limited to ammonium nitrate, phosphate, nitrogen, anhydrous ammonia, lime, potash, motor fuel or special fuel, shall not be considered hazardous materials when transported by a farm vehicle provided all other provisions of this definition are followed;

(30) "Imminent hazard", the existence of a condition that presents a substantial likelihood that death, serious illness, severe personal injury, or a substantial endangerment to health, property, or the environment may occur before the reasonably foreseeable completion date of a formal proceeding begins to lessen the risk of that death, illness, injury, or endangerment;

(31) "Issuance", the initial licensure, license transfers, license renewals, and license upgrades;

(32) "Manual transmission" (also known as a stick shift, stick, straight drive or standard transmission), a transmission utilizing a driver-operated clutch that is activated by a pedal or lever and a gear-shift mechanism operated either by hand or foot. All other transmissions, whether semiautomatic or automatic, will be considered automatic for the purposes of the standardized restriction code;

(33) "Medical examiner", a person who is licensed, certified, or registered, in accordance with applicable state laws and regulations, to perform physical examinations. The term includes, but is not limited to, doctors of medicine, doctors of osteopathy, physician assistants, advanced practice nurses, and doctors of chiropractic;

(34) "Medical variance", when a driver has received one of the following that allows the driver to be issued a medical certificate:

(a) An exemption letter permitting operation of a commercial motor vehicle under 49 CFR 381, Subpart C or 49 CFR 391.64;

(b) A skill performance evaluation certificate permitting operation of a commercial motor vehicle under 49 CFR 391.49;

(35) "Mobile telephone", a mobile communication device that is classified as or uses any commercial mobile radio service, as defined in the regulations of the Federal Communications Commission, 47 CFR 20.3, but does not include two-way or citizens band radio services;

(36) "Motor vehicle", any self-propelled vehicle not operated exclusively upon tracks;

(37) "Noncommercial motor vehicle", a motor vehicle or combination of motor vehicles not defined by the term commercial motor vehicle in this section;

(38) "Out of service", a temporary prohibition against the operation of a commercial motor vehicle by a particular driver, or the operation of a particular commercial motor vehicle, or the operation of a particular motor carrier;

(39) "Out-of-service order", a declaration by an authorized enforcement officer of a federal, state, Canadian, Mexican or any local jurisdiction, that a driver, or a commercial motor vehicle, or a motor carrier operation, is out of service under 49 CFR 386.72, 392.5, 392.9a, 395.13, or 396.9, or comparable laws, or the North American Standard Out-of-Service Criteria;

(40) "School bus", a commercial motor vehicle used to transport preprimary, primary, or secondary school students from home to school, from school to home, or to and from school-sponsored events. School bus does not include a bus used as a common carrier as defined by the Secretary;

(41) "Secretary", the Secretary of Transportation of the United States;

(42) "Serious traffic violation", driving a commercial motor vehicle in such a manner that the driver receives a conviction for the following offenses or driving a noncommercial motor vehicle when the driver receives a conviction for the following offenses and the conviction results in the suspension or revocation of the driver's license or noncommercial motor vehicle driving privilege:

(a) Excessive speeding, as defined by the Secretary by regulation;

(b) Careless, reckless or imprudent driving which includes, but shall not be limited to, any violation of section 304.016, any violation of section 304.010, or any other violation of federal or state law, or any county or municipal ordinance while driving a commercial motor vehicle in a willful or wanton disregard for the safety of persons or property, or improper or erratic traffic lane changes, or following the vehicle ahead too closely, but shall not include careless and imprudent driving by excessive speed;

(c) A violation of any federal or state law or county or municipal ordinance regulating the operation of motor vehicles arising out of an accident or collision which resulted in death to any person, other than a parking violation;

(d) Driving a commercial motor vehicle without obtaining a commercial driver's license in violation of any federal or state or county or municipal ordinance;

(e) Driving a commercial motor vehicle without a commercial driver's license in the driver's possession in violation of any federal or state or county or municipal ordinance. Any individual who provides proof to the court which has jurisdiction over the issued citation that the individual held a valid commercial driver's license on the date that the citation was issued shall not be guilty of this offense;

(f) Driving a commercial motor vehicle without the proper commercial driver's license class or endorsement for the specific vehicle group being operated or for the passengers or type of cargo being transported in violation of any federal or state law or county or municipal ordinance;

(g) Violating a state or local law or ordinance on motor vehicle traffic control prohibiting texting while driving a commercial motor vehicle;

(h) Violating a state or local law or ordinance on motor vehicle traffic control restricting or prohibiting the use of a hand-held mobile telephone while driving a commercial motor vehicle; or

(i) Any other violation of a federal or state law or county or municipal ordinance regulating the operation of motor vehicles, other than a parking violation, as prescribed by the Secretary by regulation;

(43) "State", a state of the United States, including the District of Columbia;

(44) "Tank vehicle", any commercial motor vehicle that is designed to transport any liquid or gaseous materials within a tank or tanks having an individual rated capacity of more than one hundred nineteen gallons and an aggregate rated capacity of one thousand gallons or more that is either permanently or temporarily attached to the vehicle or the chassis. A commercial motor vehicle transporting an empty storage container tank, not designed for transportation, with a rated capacity of one thousand gallons or more, that is temporarily attached to a flatbed trailer is not considered a tank vehicle;

(45) "Texting", manually entering alphanumeric text into, or reading text from, an electronic device. This action includes but is not limited to short message service, emailing, instant messaging, commanding or requesting access to a website, pressing more than a single button to initiate or terminate a voice communication using a mobile telephone, or engaging in any other form of electronic text retrieval or entry, for present or future communication. Texting does not include:

(a) Inputting, selecting, or reading information on a global positioning system or navigation system;

(b) Pressing a single button to initiate or terminate a voice communication using a mobile telephone; or

(c) Using a device capable of performing multiple functions (e.g., fleet management systems, dispatching devices, smart phones, citizens band radios, music players) for a purpose that is not otherwise prohibited in this part;

(46) "United States", the fifty states and the District of Columbia.

(L. 1989 1st Ex. Sess. H.B. 3, A.L. 1991 H.B. 251, A.L. 1995 H.B. 717, A.L. 2003 H.B. 371, A.L. 2004 S.B. 1233, et al., A.L. 2009 H.B. 683, A.L. 2012 H.B. 1402 merged with S.B. 470 merged with S.B. 480 merged with S.B. 568, A.L. 2013 H.B. 103, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 302.705 Commercial motor vehicle operator, only one license — age requirements — notice to employer and director upon conviction for motor vehicle violation, when.

Effective 01 Jan 2017, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.705. Commercial motor vehicle operator, only one license — age requirements — notice to employer and director upon conviction for motor vehicle violation, when. — 1. No person who drives a commercial motor vehicle shall have more than one driver's license.

2. No person is eligible for a commercial driver's license who is under eighteen years of age, except any person transporting a hazardous material must be at least twenty-one years of age.

3. Any driver of a commercial motor vehicle holding a commercial driver's license issued by this state, and who is convicted of violating any state law or county or municipal ordinance regulating the operation of motor vehicles in any other state, other than parking violations, shall notify the director in writing on a form prescribed by the director within thirty days of the date of conviction. Upon notification of such conviction the director may apply the conviction information to the driver's record. If such conviction would result in disqualification of the license under sections 302.700 to 302.780, the director shall disqualify the license in accordance with sections 302.700 to 302.780.

4. Any driver of a commercial motor vehicle holding a commercial driver's license issued by this state, and who is convicted of violating any state law or county or municipal ordinance regulating the operation of motor vehicles in this or any other state, other than parking violations, shall notify his or her employer in writing of the conviction within thirty days of the date of conviction.

(L. 1989 1st Ex. Sess. H.B. 3, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 302.710 Suspension, revocation or cancellation of license, notice to employer, when.

Effective 01 Jan 2017, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.710. Suspension, revocation or cancellation of license, notice to employer, when. — A driver whose commercial driver's license is suspended, revoked, or cancelled by any state, or who loses the privilege to drive a commercial motor vehicle in any state for any period, including being disqualified from driving a commercial motor vehicle, or who is subject to an out of service order, shall notify his or her employer of that fact before the end of the business day following the day the driver received notice of that fact.

(L. 1989 1st Ex. Sess. H.B. 3, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 302.720 Operation without license prohibited, exceptions — instruction permit, use, duration, fee — license, test required, contents, fee — director to promulgate rules and regulations for certification of third-party testers — certain persons prohibited from obtaining license, exceptions — third-party testers, when.

Effective 28 Aug 2013

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.720. Operation without license prohibited, exceptions — instruction permit, use, duration, fee — license, test required, contents, fee — director to promulgate rules and regulations for certification of third-party testers — certain persons prohibited from obtaining license, exceptions — third-party testers, when. — 1. Except when operating under an instruction permit as described in this section, no person may drive a commercial motor vehicle unless the person has been issued a commercial driver's license with applicable endorsements valid for the type of vehicle being operated as specified in sections 302.700 to 302.780. A commercial driver's instruction permit shall allow the holder of a valid license to operate a commercial motor vehicle when accompanied by the holder of a commercial driver's license valid for the vehicle being operated and who occupies a seat beside the individual, or reasonably near the individual in the case of buses, for the purpose of giving instruction in driving the commercial motor vehicle. No person may be issued a commercial driver's instruction permit until he or she has passed written tests which comply with the minimum federal standards. A commercial driver's instruction permit shall be valid for the vehicle being operated for a period of not more than six months, and shall not be issued until the permit holder has met all other requirements of sections 302.700 to 302.780, except for the driving test. A permit holder, unless otherwise disqualified, may be granted one six-month renewal within a one-year period. The fee for such permit or renewal shall be five dollars. In the alternative, a commercial driver's instruction permit shall be issued for a thirty-day period to allow the holder of a valid driver's license to operate a commercial motor vehicle if the applicant has completed all other requirements except the driving test. The permit may be renewed for one additional thirty-day period and the fee for the permit and for renewal shall be five dollars.

2. No person may be issued a commercial driver's license until he has passed written and driving tests for the operation of a commercial motor vehicle which complies with the minimum federal standards established by the Secretary and has satisfied all other requirements of the Commercial Motor Vehicle Safety Act of 1986 (Title XII of Pub. Law 99-570), as well as any other requirements imposed by state law. All applicants for a commercial driver's license shall have maintained the appropriate class of commercial driver's instruction permit issued by this state or any other state for a minimum of fourteen calendar days prior to the date of taking the skills test. Applicants for a hazardous materials endorsement must also meet the requirements of the U.S. Patriot Act of 2001 (Title X of Public Law 107-56) as specified and required by regulations promulgated by the Secretary. Nothing contained in this subsection shall be construed as prohibiting the director from establishing alternate testing formats for those who are functionally illiterate; provided, however, that any such alternate test must comply with the minimum requirements of the Commercial Motor Vehicle Safety Act of 1986 (Title XII of Pub. Law 99-570) as established by the Secretary.

(1) The written and driving tests shall be held at such times and in such places as the superintendent may designate. A twenty-five dollar examination fee shall be paid by the applicant upon completion of any written or driving test, except the examination fee shall be waived for applicants seventy years of age or older renewing a license with a school bus endorsement. The director shall delegate the power to conduct the examinations required under sections 302.700 to 302.780 to any member of the highway patrol or any person employed by the highway patrol qualified to give driving examinations. The written test shall only be administered in the English language. No translators shall be allowed for applicants taking the test.

(2) The director shall adopt and promulgate rules and regulations governing the certification of third-party testers by the department of revenue. Such rules and regulations shall substantially comply with the requirements of 49 CFR 383, Section 383.75. A certification to conduct third-party testing shall be valid for one year, and the department shall charge a fee of one hundred dollars to issue or renew the certification of any third-party tester.

(3) Beginning August 28, 2006, the director shall only issue or renew third-party tester certification to community colleges established under chapter 178 or to private companies who own, lease, or maintain their own fleet and administer in-house testing to their employees, or to school districts and their agents that administer in-house testing to the school district's or agent's employees. Any third-party tester who violates any of the rules and regulations adopted and promulgated pursuant to this section shall be subject to having his certification revoked by the department. The department shall provide written notice and an opportunity for the third-party tester to be heard in substantially the same manner as provided in chapter 536. If any applicant submits evidence that he has successfully completed a test administered by a third-party tester, the actual driving test for a commercial driver's license may then be waived.

(4) Every applicant for renewal of a commercial driver's license shall provide such certifications and information as required by the Secretary and if such person transports a hazardous material must also meet the requirements of the U.S. Patriot Act of 2001 (Title X of Public Law 107-56) as specified and required by regulations promulgated by the Secretary. Such person shall be required to take the written test for such endorsement. A twenty-five dollar examination fee shall be paid upon completion of such tests.

(5) The director shall have the authority to waive the driving skills test for any qualified military applicant for a commercial driver's license who is currently licensed at the time of application for a commercial driver's license. The director shall impose conditions and limitations to restrict the applicants from whom the department may accept alternative requirements for the skills test described in federal regulation 49 CFR 383.77. An applicant must certify that, during the two-year period immediately preceding application for a commercial driver's license, all of the following apply:

(a) The applicant has not had more than one license;

(b) The applicant has not had any license suspended, revoked, or cancelled;

(c) The applicant has not had any convictions for any type of motor vehicle for the disqualifying offenses contained in this chapter or federal rule 49 CFR 383.51(b);

(d) The applicant has not had more than one conviction for any type of motor vehicle for serious traffic violations;

(e) The applicant has not had any conviction for a violation of state or local law relating to motor vehicle traffic control, but not including any parking violation, arising in connection with any traffic accident, and has no record of an accident in which he or she was at fault;

(f) The applicant has been regularly employed within the last ninety days in a military position requiring operation of a commercial motor vehicle and has operated the vehicle for at least sixty days during the two years immediately preceding application for a commercial driver's license. The vehicle must be representative of the commercial motor vehicle the driver applicant operates or expects to operate;

(g) The applicant, if on active duty, must provide a notarized affidavit signed by a commanding officer as proof of driving experience as indicated in paragraph (f) of this subdivision;

(h) The applicant, if honorably discharged from military service, must provide a form-DD214 or other proof of military occupational specialty;

(i) The applicant must meet all federal and state qualifications to operate a commercial vehicle; and

(j) The applicant will be required to complete all applicable knowledge tests.

3. A commercial driver's license or commercial driver's instruction permit may not be issued to a person while the person is disqualified from driving a commercial motor vehicle, when a disqualification is pending in any state or while the person's driver's license is suspended, revoked, or cancelled in any state; nor may a commercial driver's license be issued unless the person first surrenders in a manner prescribed by the director any commercial driver's license issued by another state, which license shall be returned to the issuing state for cancellation.

4. Beginning July 1, 2005, the director shall not issue an instruction permit under this section unless the director verifies that the applicant is lawfully present in the United States before accepting the application. The director may, by rule or regulation, establish procedures to verify the lawful presence of the applicant under this section. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to chapter 536.

5. Notwithstanding the provisions of this section or any other law to the contrary, beginning August 28, 2008, the director of the department of revenue shall certify as a third-party tester any municipality that owns, leases, or maintains its own fleet that requires certain employees as a condition of employment to hold a valid commercial driver's license; and that administered in-house testing to such employees prior to August 28, 2006.

(L. 1989 1st Ex. Sess. H.B. 3, A.L. 1995 H.B. 717, A.L. 2002 H.B. 1270 and H.B. 2032, A.L. 2004 S.B. 1233, et al., A.L. 2006 S.B. 1001, et al., A.L. 2007 S.B. 82, A.L. 2008 H.B. 1549, et al. merged with S.B. 930 & 947, A.L. 2013 H.B. 103)



Section 302.721 Third-party commercial driver license examination program created, purpose, funding — rules.

Effective 28 Aug 2002

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.721. Third-party commercial driver license examination program created, purpose, funding — rules. — 1. There shall be created a "Third-Party Commercial Driver License Examination Program" within the department of revenue. The purpose of this program is to certify third-party commercial driver license examination programs and administer compliance requirements of third-party commercial driver license examination programs in the state of Missouri.

2. Funds may be appropriated from the state highways and transportation department fund for department of revenue administrative costs associated with initial certification and subsequent renewal certification requirements associated with third-party commercial driver license examination programs and determining compliance of all regulations that are required to be adhered to by third-party commercial driver license examination programs in the state of Missouri. Funds may also be appropriated from the state highways and transportation department fund for the highway patrol for functions related to the testing, auditing, retesting, and compliance of commercial driver license third-party examination programs, and the administration of the state CDL testing program.

(1) The director of revenue shall promulgate rules and regulations necessary to administer the certification and compliance programs established pursuant to this section. Any rule promulgated regarding commercial driver license third-party examination certification or compliance shall be promulgated in coordination with the superintendent of the highway patrol.

(2) Any rule promulgated by the director of revenue and the superintendent of the highway patrol regarding compliance requirements for third-party commercial driver license examination programs shall require the superintendent to reexamine a minimum of ten percent of those drivers who have passed the CDL skills examination administered by a certified third-party commercial driver license examination program in the state of Missouri.

3. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2002, shall be invalid and void.

(L. 2002 H.B. 1270 and H.B. 2032)



Section 302.725 Driving without commercial driver's license, penalty.

Effective 30 Sep 2005, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.725. Driving without commercial driver's license, penalty. — Any person who drives a commercial motor vehicle without the proper class of license or applicable endorsements valid for the type of vehicle being operated, or a commercial driver's instruction permit, or a receipt which indicates the driver is qualified to drive a commercial motor vehicle, or who violates license restrictions in any state, or driving a commercial motor vehicle without a commercial driver's license in his or her possession shall be guilty of a class A misdemeanor. Any individual who provides proof to the court which has jurisdiction over the issued citation by the date the individual must appear in court or pay any fine for such a violation that the individual held a valid commercial driver's license on the date the citation was issued shall not be guilty of this offense. No court shall suspend the imposition of sentence as to such person nor sentence such person to a fine in lieu of a term of imprisonment, nor shall such person be eligible for parole or probation until he has served a minimum of forty-eight consecutive hours of imprisonment, unless as a condition of such parole or probation, such person performs at least ten days involving at least forty hours of community service under the supervision of the court in those jurisdictions which have a recognized program for community service. Upon receipt of such conviction the director shall disqualify such person's privilege to drive a commercial motor vehicle pursuant to section 302.755.

(L. 1989 1st Ex. Sess. H.B. 3, A.L. 1995 H.B. 717, A.L. 2004 S.B. 1233, et al.)

Effective 9-30-05



Section 302.727 Driving a commercial motor vehicle while revoked, crime of, penalty.

Effective 01 Jan 2017, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.727. Driving a commercial motor vehicle while revoked, crime of, penalty. — 1. A person commits the offense of driving a commercial motor vehicle while revoked if such person operates a commercial motor vehicle when, as a result of prior violations committed operating a commercial motor vehicle, the driver's commercial driver license is revoked, suspended, or cancelled, or the driver is disqualified from operating a commercial motor vehicle.

2. Any person convicted of driving a commercial motor vehicle while revoked is guilty of a class A misdemeanor. Any person with no prior alcohol-related enforcement contacts as defined in section 302.525, convicted a fourth or subsequent time of driving a commercial motor vehicle while revoked or a county or municipal ordinance of driving a commercial motor vehicle while suspended or revoked where the judge in such case was an attorney and the defendant was represented by or waived the right to an attorney in writing, and where the prior three driving a commercial motor vehicle while revoked offenses occurred within ten years of the date of occurrence of the present offense and where the person received and served a sentence of ten days or more on such previous offenses; and any person with a prior alcohol-related enforcement contact as defined in section 302.525, convicted a third or subsequent time of driving a commercial motor vehicle while revoked or a county or municipal ordinance of driving a commercial motor vehicle while suspended or revoked where the judge in such case was an attorney and the defendant was represented by or waived the right to an attorney in writing, and where the prior two driving a commercial motor vehicle while revoked offenses occurred within ten years of the date of occurrence of the present offense and where the person received and served a sentence of ten days or more on such previous offenses is guilty of a class E felony. No court shall suspend the imposition of sentence as to such a person nor sentence such person to pay a fine in lieu of a term of imprisonment, nor shall such person be eligible for parole or probation until he or she has served a minimum of forty-eight consecutive hours of imprisonment, unless as a condition of such parole or probation, such person performs at least ten days involving at least forty hours of community service under the supervision of the court in those jurisdictions which have a recognized program for community service. Driving a commercial motor vehicle while revoked is a class E felony on the second or subsequent conviction pursuant to section 577.010 or a fourth or subsequent conviction for any other offense.

(L. 2004 S.B. 1233, et al., A.L. 2014 S.B. 491)

Effective 1-01-17



Section 302.730 Nonresident may operate commercial motor vehicles, when.

Effective 28 Aug 1989

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.730. Nonresident may operate commercial motor vehicles, when. — 1. Notwithstanding any provision of law to the contrary, a nonresident may drive a commercial motor vehicle if the person has a commercial driver's license or a commercial driver's instruction permit issued by any state in accordance with the minimum federal standards established by the secretary and the Commercial Motor Vehicle Safety Act of 1986 (Title XII of Pub. Law 99-570), which license is not suspended, revoked, or cancelled, and who is not otherwise disqualified from operating a commercial motor vehicle or subject to an out of service order in any state.

2. Any commercial motor vehicle driver who has been licensed in another state in accordance with the Commercial Motor Vehicle Safety Act of 1986 (Title XII of Pub. Law 99-570), and has moved into this state before July 1, 1990, or such other effective date as stated in section 307.782, shall apply for a license in this state, which license shall not be issued before July 27, 1989, and such person shall be allowed to operate a commercial motor vehicle with the license issued by such other state until the director requires the person to obtain a commercial driver's license issued by this state.

(L. 1989 1st Ex. Sess. H.B. 3)

Effective 7-27-89



Section 302.735 Application for commercial license, contents, expiration, duration, fees — new resident, application dates — falsification of information, ineligibility for license, when — nondomiciled commercial license issued, when.

Effective 28 Aug 2013

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.735. Application for commercial license, contents, expiration, duration, fees — new resident, application dates — falsification of information, ineligibility for license, when — nondomiciled commercial license issued, when. — 1. An application shall not be taken from a nonresident after September 30, 2005. The application for a commercial driver's license shall include, but not be limited to, the applicant's legal name, mailing and residence address, if different, a physical description of the person, including sex, height, weight and eye color, the person's Social Security number, date of birth and any other information deemed appropriate by the director. The application shall also require, beginning September 30, 2005, the applicant to provide the names of all states where the applicant has been previously licensed to drive any type of motor vehicle during the preceding ten years.

2. A commercial driver's license shall expire on the applicant's birthday in the sixth year after issuance, unless the license must be issued for a shorter period due to other requirements of law or for transition or staggering of work as determined by the director, and must be renewed on or before the date of expiration. When a person changes such person's name an application for a duplicate license shall be made to the director of revenue. When a person changes such person's mailing address or residence the applicant shall notify the director of revenue of said change, however, no application for a duplicate license is required. A commercial license issued pursuant to this section to an applicant less than twenty-one years of age and seventy years of age and older shall expire on the applicant's birthday in the third year after issuance, unless the license must be issued for a shorter period as determined by the director.

3. A commercial driver's license containing a hazardous materials endorsement issued to an applicant who is between the age of twenty-one and sixty-nine shall not be issued for a period exceeding five years from the approval date of the security threat assessment as determined by the Transportation Security Administration.

4. The director shall issue an annual commercial driver's license containing a school bus endorsement to an applicant who is seventy years of age or older. The fee for such license shall be seven dollars and fifty cents.

5. A commercial driver's license containing a hazardous materials endorsement issued to an applicant who is seventy years of age or older shall not be issued for a period exceeding three years. The director shall not require such drivers to obtain a security threat assessment more frequently than such assessment is required by the Transportation Security Administration under the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT ACT) of 2001.

(1) The state shall immediately revoke a hazardous materials endorsement upon receipt of an initial determination of threat assessment and immediate revocation from the Transportation Security Administration as defined by 49 CFR 1572.13(a).

(2) The state shall revoke or deny a hazardous materials endorsement within fifteen days of receipt of a final determination of threat assessment from the Transportation Security Administration as required by CFR 1572.13(a).

6. The fee for a commercial driver's license or renewal commercial driver's license issued for a period greater than three years shall be forty dollars.

7. The fee for a commercial driver's license or renewal commercial driver's license issued for a period of three years or less shall be twenty dollars.

8. The fee for a duplicate commercial driver's license shall be twenty dollars.

9. In order for the director to properly transition driver's license requirements under the Motor Carrier Safety Improvement Act of 1999 and the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT ACT) of 2001, the director is authorized to stagger expiration dates and make adjustments for any fees, including driver examination fees that are incurred by the driver as a result of the initial issuance of a transitional license required to comply with such acts.

10. Within thirty days after moving to this state, the holder of a commercial driver's license shall apply for a commercial driver's license in this state. The applicant shall meet all other requirements of sections 302.700 to 302.780, except that the director may waive the driving test for a commercial driver's license as required in section 302.720 if the applicant for a commercial driver's license has a valid commercial driver's license from a state which has requirements for issuance of such license comparable to those in this state.

11. Any person who falsifies any information in an application or test for a commercial driver's license shall not be licensed to operate a commercial motor vehicle, or the person's commercial driver's license shall be cancelled, for a period of one year after the director discovers such falsification.

12. Beginning July 1, 2005, the director shall not issue a commercial driver's license under this section unless the director verifies that the applicant is lawfully present in the United States before accepting the application. If lawful presence is granted for a temporary period, no commercial driver's license shall be issued. The director may, by rule or regulation, establish procedures to verify the lawful presence of the applicant and establish the duration of any commercial driver's license issued under this section. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to chapter 536.

13. (1) Effective December 19, 2005, notwithstanding any provisions of subsections 1 and 5 of this section to the contrary, the director may issue a nondomiciled commercial driver's license or commercial driver's instruction permit to a resident of a foreign jurisdiction if the United States Secretary of Transportation has determined that the commercial motor vehicle testing and licensing standards in the foreign jurisdiction do not meet the testing standards established in 49 CFR 383.

(2) Any applicant for a nondomiciled commercial driver's license or commercial driver's instruction permit must present evidence satisfactory to the director that the applicant currently has employment with an employer in this state. The nondomiciled applicant must meet the same testing, driver record requirements, conditions, and is subject to the same disqualification and conviction reporting requirements applicable to resident commercial drivers.

(3) The nondomiciled commercial driver's license will expire on the same date that the documents establishing lawful presence for employment expire. The word "nondomiciled" shall appear on the face of the nondomiciled commercial driver's license. Any applicant for a Missouri nondomiciled commercial driver's license or commercial driver's instruction permit must first surrender any nondomiciled commercial driver's license issued by another state.

(4) The nondomiciled commercial driver's license applicant must pay the same fees as required for the issuance of a resident commercial driver's license or commercial driver's instruction permit.

14. Foreign jurisdiction for purposes of issuing a nondomiciled commercial driver's license or commercial driver's instruction permit under this section shall not include any of the fifty states of the United States or Canada or Mexico.

(L. 1989 1st Ex. Sess. H.B. 3, A.L. 1999 S.B. 19, A.L. 2001 S.B. 436, A.L. 2004 S.B. 1233, et al., A.L. 2005 H.B. 487, A.L. 2008 S.B. 930 & 947, A.L. 2009 H.B. 683, A.L. 2013 H.B. 103)



Section 302.740 License, manufacture of, requirements — driving information to be obtained prior to issue of license, notice to commercial driver license information system, when.

Effective 28 Aug 2013

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.740. License, manufacture of, requirements — driving information to be obtained prior to issue of license, notice to commercial driver license information system, when. — 1. The commercial driver's license shall be manufactured of materials and processes that will prohibit as nearly as possible the ability to reproduce, alter, counterfeit, forge, or duplicate any license without ready detection. Such license shall include, but not be limited to, the following information: a colored photograph of the person, the legal name and address of the person, a physical description of the person, including sex, height, weight and eye color, the person's driver's license number or such other number or identifier deemed appropriate by the director or the Secretary, the date of birth, class or type of commercial motor vehicle or vehicles which the person is authorized to drive, the name of this state, and the words "COMMERCIAL DRIVER'S LICENSE" or "CDL", the dates of issuance and expiration, the person's signature and such other information as the director prescribes.

2. Before issuing a commercial driver's license, the director shall obtain driving record information from sources including, but not limited to, the national driver's register, the commercial driver's license information system, and any state driver's licensing system in which the person has been licensed; except that the director shall only be required to obtain the complete driving record from each state the person has ever been licensed in when such person is issued an initial commercial driver's license or renews his or her commercial driver's license for the first time. The director shall maintain a notation in the driving record system of the date when he or she has obtained the driving records from all other states which the person has been licensed.

3. Within ten days after issuing a commercial driver's license, the director shall notify the commercial driver's license information system of such fact, providing all information required to ensure identification of the person. For the purpose of this subsection, the date of issuance shall be the date the commercial driver's license is mailed to the applicant.

4. The commercial driver's license shall indicate the class of vehicle the person may drive and any applicable endorsements or restrictions. Commercial driver's license classifications, endorsements and restrictions shall be in compliance with the Commercial Motor Vehicle Safety Act of 1986 (Title XII of Pub. Law 99-570) and those prescribed by the director. The commercial driver's license driving record shall contain a complete history of the driver, including information and convictions from previous states of licensure.

5. The commercial driver's instruction permit shall include but not be limited to the same data elements as a commercial driver's license and the words "CDL PERMIT" or "COMMERCIAL LEARNER PERMIT" and such other information as the director or Secretary prescribes.

(L. 1989 1st Ex. Sess. H.B. 3, A.L. 2004 S.B. 1233, et al., A.L. 2013 H.B. 103)



Section 302.745 Chemical tests, requirements — implied consent given, limits — use as evidence, test results.

Effective 01 Jan 2017, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.745. Chemical tests, requirements — implied consent given, limits — use as evidence, test results. — 1. All chemical tests required herein for the enforcement of sections 302.700 to 302.780 shall be conducted using the same procedures, methods, waivers of liability, persons and facilities as those described in chapter 577 except as provided in sections 302.700 to 302.780. Nothing contained in chapter 577 shall be construed to require a person to be placed under arrest prior to his or her being requested to submit to a chemical test under this section.

2. A person who drives a commercial motor vehicle within this state is deemed to have given consent, subject to the provisions of this section, to a chemical test or tests of his or her breath, blood, saliva or urine for the purpose of determining his alcohol concentration, or the presence of controlled substances in his or her system.

3. A test or tests may be administered for the purposes of enforcing sections 302.700 to 302.780, at the direction of a law enforcement officer, who has reason to believe that the driver was driving a commercial motor vehicle while having any amount of alcohol or controlled substances in his or her system.

4. The implied consent to submit to the chemical tests listed in subsection 2 of this section shall be limited to not more than two such tests arising from the same arrest, stop, incident, or charge.

5. Upon the request of a person who is tested, full information concerning the test shall be made available to him or her.

6. Upon the trial of any person for violation of this section or upon the trial of any criminal action or violations of county or municipal ordinances arising out of acts alleged to have been committed by any person while driving a commercial motor vehicle under the influence of alcohol or controlled substances, the amount of alcohol or controlled substance in the person's blood at the time of the act alleged as shown by chemical analysis of the person's blood, breath, saliva or urine is admissible in evidence and the provisions of subdivision (5) of section 491.060 shall not prevent the admissibility or introduction of such evidence, if otherwise admissible. Nothing contained in this section shall be construed as limiting the introduction of any other competent evidence bearing upon the question whether the person was operating a commercial motor vehicle while under the influence of alcohol or controlled substances.

(L. 1989 1st Ex. Sess. H.B. 3, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 302.750 Refusal to consent to test, effect — procedures — hearing allowed, when.

Effective 01 Jan 2017, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.750. Refusal to consent to test, effect — procedures — hearing allowed, when. — 1. If a person refuses, upon the request of a law enforcement officer pursuant to section 302.745, to submit to any test allowed under that section, evidence of the refusal shall be admissible in any proceeding to determine whether a person was operating a commercial motor vehicle while under the influence of alcohol or controlled substances. In this event, the officer shall make a sworn report to the director that he or she requested a test pursuant to section 302.745 and that the person refused to submit to such testing.

2. A person requested to submit to a test as provided by section 302.745 shall be warned by the law enforcement officer requesting the test that a refusal to submit to the test will result in that person being immediately placed out of service for a period of twenty-four hours and being disqualified from operating a commercial motor vehicle for a period of not less than one year if for a first refusal to submit to the test and for life if for a second or subsequent refusal to submit to the test. The director may issue rules and regulations, in accordance with guidelines established by the secretary, under which a disqualification for life under this section may be reduced to a period of not less than ten years.

3. Upon receipt of the sworn report of a law enforcement officer submitted under subsection 1 of this section, the director shall disqualify the driver from operating a commercial motor vehicle.

4. If a person has been disqualified from operating a commercial motor vehicle because of his refusal to submit to a chemical test, he or she may request a hearing before a court of record in the county in which the request was made. Upon his or her request, the clerk of the court shall notify the prosecuting attorney of the county and the prosecutor shall appear at the hearing on behalf of the officer. At the hearing the judge shall determine only:

(1) Whether or not the law enforcement officer had reasonable grounds to believe that the person was driving a commercial motor vehicle with any amount of alcohol in his or her system;

(2) Whether or not the person refused to submit to the test.

5. If the judge determines any issues not to be in the affirmative, he or she shall order the director to reinstate the privilege to operate a commercial motor vehicle.

6. Requests for review as herein provided shall go to the head of the docket of the court wherein filed.

(L. 1989 1st Ex. Sess. H.B. 3, A.L. 2010 H.B. 1695, et al., A.L. 2014 S.B. 491)

Effective 1-01-17



Section 302.755 Violations, disqualification from driving, duration, penalties — reapplication procedure.

Effective 01 Jan 2017, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.755. Violations, disqualification from driving, duration, penalties — reapplication procedure. — 1. A person is disqualified from driving a commercial motor vehicle for a period of not less than one year if convicted of a first violation of:

(1) Driving a motor vehicle under the influence of alcohol or a controlled substance, or of an alcohol-related enforcement contact as defined in subsection 3 of section 302.525;

(2) Driving a commercial motor vehicle which causes a fatality through the negligent operation of the commercial motor vehicle, including but not limited to the offenses of vehicular manslaughter, homicide by motor vehicle, and negligent homicide;

(3) Driving a commercial motor vehicle while revoked pursuant to section 302.727;

(4) Leaving the scene of an accident involving a commercial or noncommercial motor vehicle operated by the person;

(5) Using a commercial or noncommercial motor vehicle in the commission of any felony, as defined in section 302.700, except a felony as provided in subsection 4 of this section.

2. If any of the violations described in subsection 1 of this section occur while transporting a hazardous material the person is disqualified for a period of not less than three years.

3. Any person is disqualified from operating a commercial motor vehicle for life if convicted of two or more violations of any of the offenses specified in subsection 1 of this section, or any combination of those offenses, arising from two or more separate incidents. The director may issue rules and regulations, in accordance with guidelines established by the Secretary, under which a disqualification for life under this section may be reduced to a period of not less than ten years.

4. Any person is disqualified from driving a commercial motor vehicle for life who uses a commercial or noncommercial motor vehicle in the commission of any felony involving the manufacture, distribution, or dispensing of a controlled substance, or possession with intent to manufacture, distribute, or dispense a controlled substance.

5. Any person is disqualified from operating a commercial motor vehicle for a period of not less than sixty days if convicted of two serious traffic violations or one hundred twenty days if convicted of three serious traffic violations, arising from separate incidents occurring within a three-year period.

6. Any person found to be operating a commercial motor vehicle while having any measurable alcohol concentration shall immediately be issued a continuous twenty-four-hour out-of-service order by a law enforcement officer in this state.

7. Any person who is convicted of operating a commercial motor vehicle beginning at the time of issuance of the out-of-service order until its expiration is guilty of a class A misdemeanor.

8. Any person convicted for the first time of driving while out of service shall be disqualified from driving a commercial motor vehicle in the manner prescribed in 49 CFR 383, or as amended by the Secretary.

9. Any person convicted of driving while out of service on a second occasion during any ten-year period, involving separate incidents, shall be disqualified in the manner prescribed in 49 CFR 383, or as amended by the Secretary.

10. Any person convicted of driving while out of service on a third or subsequent occasion during any ten-year period, involving separate incidents, shall be disqualified for a period of three years.

11. Any person convicted of a first violation of an out-of-service order while transporting hazardous materials or while operating a motor vehicle designed to transport sixteen or more passengers, including the driver, is disqualified for a period of one hundred eighty days.

12. Any person convicted of any subsequent violation of an out-of-service order in a separate incident within ten years after a previous violation, while transporting hazardous materials or while operating a motor vehicle designed to transport fifteen passengers, including the driver, is disqualified for a period of three years.

13. Any person convicted of any other offense as specified by regulations promulgated by the Secretary of Transportation shall be disqualified in accordance with such regulations.

14. After suspending, revoking, cancelling, or disqualifying a driver, the director shall update records to reflect such action and notify a nonresident's licensing authority and the commercial driver's license information system within ten days in the manner prescribed in 49 CFR 384, or as amended by the Secretary.

15. Any person disqualified from operating a commercial motor vehicle pursuant to subsection 1, 2, 3 or 4 of this section shall have such commercial driver's license cancelled, and upon conclusion of the period of disqualification shall take the written and driving tests and meet all other requirements of sections 302.700 to 302.780. Such disqualification and cancellation shall not be withdrawn by the director until such person reapplies for a commercial driver's license in this or any other state after meeting all requirements of sections 302.700 to 302.780.

16. The director shall disqualify a driver upon receipt of notification that the Secretary has determined a driver to be an imminent hazard pursuant to 49 CFR 383.52. Due process of a disqualification determined by the Secretary pursuant to this section shall be held in accordance with regulations promulgated by the Secretary. The period of disqualification determined by the Secretary pursuant to this section shall be served concurrently to any other period of disqualification which may be imposed by the director pursuant to this section. Both disqualifications shall appear on the driving record of the driver.

17. The director shall disqualify a commercial license holder or operator of a commercial motor vehicle from operation of any commercial motor vehicle upon receipt of a conviction for an offense of failure to appear or pay, and such disqualification shall remain in effect until the director receives notice that the person has complied with the requirement to appear or pay.

18. The disqualification period must be in addition to any other previous periods of disqualification in the manner prescribed in 49 CFR 383, or as amended by the Secretary, except when the major or serious violations are a result of the same incident.

(L. 1989 1st Ex. Sess. H.B. 3, A.L. 1995 H.B. 717, A.L. 2004 S.B. 1233, et al., A.L. 2009 H.B. 683, A.L. 2013 H.B. 103, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 302.756 Violation of out-of-service order by driver or employer knowing driver is in violation, civil penalties.

Effective 30 Sep 2005, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.756. Violation of out-of-service order by driver or employer knowing driver is in violation, civil penalties. — 1. Notwithstanding any other provision of law to the contrary, any driver who violates or fails to comply with an out-of-service order is subject to a civil penalty not to exceed an amount as determined by the Secretary pursuant to 49 CFR Part 383, or as amended by the Secretary, in addition to disqualification as provided by law. Any civil penalty established in this section shall not become effective and enforced until October 1, 1996.

2. Any employer who violates an out-of-service order, or who knowingly requires or permits or authorizes a driver to violate or fail to comply with an out-of-service order or to commit a railroad crossing violation, is subject to a civil penalty not to exceed an amount as determined by the Secretary pursuant to 49 CFR Part 383, or as amended by the Secretary.

3. The chief counsel to the state highways and transportation commission shall bring an action in accordance with the procedures under section 390.156 to recover a civil penalty under this section against a driver who violates or fails to comply with an out-of-service order, or against an employer who violates an out-of-service order or knowingly requires or permits a driver to violate or fail to comply with an out-of-service order, or both.

4. In addition to any other remedies under this section, actions under this section may be brought against a driver or employer who violates or fails to comply with an out-of-service order with reference to a motor vehicle or combination of motor vehicles used in intrastate commerce which has a capacity of more than five passengers, excluding the driver.

(L. 1995 H.B. 717, A.L. 2004 S.B. 1233, et al.)

Effective 9-30-05



Section 302.760 Nonresidents, action against license, notice to licensing state, when.

Effective 30 Sep 2005, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.760. Nonresidents, action against license, notice to licensing state, when. — Within ten days after conviction, suspension, revocation, cancellation or disqualification of any nonresident holder of a commercial driver's license or any nonresident who is required to possess a commercial driver's license for any violation committed in a vehicle of state law or any county or municipal ordinance regulating the operation of motor vehicles, other than parking violations, the director shall notify the driver's licensing authority in the licensing state of such action in the manner prescribed in 49 CFR Part 384, or as amended by the Secretary.

(L. 1989 1st Ex. Sess. H.B. 3, A.L. 2004 S.B. 1233, et al.)

Effective 9-30-05



Section 302.765 Rules and regulations, promulgation of, procedure — driving instruction programs of state colleges and universities to be approved.

Effective 28 Aug 1995

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.765. Rules and regulations, promulgation of, procedure — driving instruction programs of state colleges and universities to be approved. — 1. The director may adopt any rules and regulations necessary to carry out the provisions of sections 302.700 to 302.780. No rule or portion of a rule promulgated under the authority of sections 302.700 to 302.780 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

2. The director shall adopt a rule approving driving instruction programs presently provided by a Missouri state college, a Missouri state university or a Missouri state community college.

(L. 1989 1st Ex. Sess. H.B. 3, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 302.768 Compliance with federal law, certification required — application requirements, procedure.

Effective 01 May 2013, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.768. Compliance with federal law, certification required — application requirements, procedure. — 1. Any applicant for a commercial driver's license or commercial driver's instruction permit shall comply with the Federal Motor Carrier Safety Administration application requirements of 49 CFR Part 383.71 by certifying to one of the following applicable statements relating to federal and state driver qualification rules:

(1) Nonexcepted interstate: certifies the applicant is a driver operating or expecting to operate in interstate or foreign commerce, or is otherwise subject to and meets requirements of 49 CFR Part 391 and is required to obtain a medical examiner's certificate as defined in 49 CFR Part 391.45;

(2) Excepted interstate: certifies the applicant is a driver operating or expecting to operate entirely in interstate commerce that is not subject to Part 391 and is subject to Missouri driver qualifications and not required to obtain a medical examiner's certificate;

(3) Nonexcepted intrastate: certifies the applicant is a driver operating only in intrastate commerce and is subject to Missouri driver qualifications;

(4) Excepted intrastate: certifies the applicant operates or expects to operate only in intrastate commerce, and engaging only in operations excepted from all parts of the Missouri driver qualification requirements.

2. Any applicant who cannot meet certification requirements under one of the categories defined in subsection 1 of this section shall be denied issuance of a commercial driver's license or commercial driver's instruction permit.

3. An applicant certifying to operation in nonexcepted interstate or nonexcepted intrastate commerce shall provide the state with an original or copy of a current medical examiner's certificate or a medical examiner's certificate accompanied by a medical variance or waiver. The state shall retain the original or copy of the documentation of physical qualification for a minimum of three years beyond the date the certificate was issued.

4. Applicants certifying to operation in nonexcepted interstate commerce or nonexcepted intrastate commerce shall provide an updated medical certificate or variance documents to maintain a certified status during the term of the commercial driver's license or commercial driver's instruction permit in order to retain commercial privileges.

5. The director shall post the medical examiner's certificate of information, medical variance if applicable, the applicant's self-certification and certification status to the Missouri driver record within ten calendar days and such information will become part of the CDLIS driver record.

6. Applicants certifying to operation in nonexcepted interstate commerce or nonexcepted intrastate commerce who fail to provide or maintain a current medical examiner's certificate, or if the state has received notice of a medical variance or waiver expiring or being rescinded, the state shall, within ten calendar days, update the driver's medical certification status to "not certified". The state shall notify the driver of the change in certification status and require the driver to annually comply with requirements for a commercial driver's license downgrade within sixty days of the expiration of the applicant certification.

7. The department of revenue may, by rule, establish the cost and criteria for submission of updated medical certification status information as required under this section.

8. Any person who falsifies any information in an application for or update of medical certification status information for a commercial driver's license shall not be licensed to operate a commercial motor vehicle, or the person's commercial driver's license shall be cancelled for a period of one year after the director discovers such falsification.

9. The director may promulgate rules and regulations necessary to administer and enforce this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2012*, shall be invalid and void.

(L. 2012 H.B. 1402 merged with S.B. 470 merged with S.B. 480 merged with S.B. 568)

Effective 5-01-13, see § 302.769

*Year "2011" appears in original rolls of S.B. 480, 2012.



Section 302.769 Contingent effective date.

Effective 28 Aug 2012

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.769. Contingent effective date. — The repeal and reenactment of section 302.700 and the enactment of section 302.768 of this act* shall become effective on the date the director of the department of revenue begins accepting commercial driver license medical certifications under sections 302.700 and 302.768, or on May 1, 2013, whichever occurs first. If the director of revenue begins accepting commercial driver license medical certifications under sections 302.700 and 302.768 prior to May 1, 2013, the director of the department of revenue shall notify the revisor of statutes of such fact**.

(L. 2012 H.B. 1402 § C merged with S.B. 470 § B merged with S.B. 480 § B merged with S.B. 568 § C)

*"This act" (H.B. 1402 merged with S.B. 470 merged with S.B. 480 merged with S.B. 568, 2012) contained numerous sections. Consult Disposition of Sections table for a definitive listing.

**Revisor's Note: The Revisor of Statutes did not receive notification from the Department of Revenue prior to May 1, 2013.



Section 302.770 Cooperation with other jurisdictions.

Effective 28 Aug 1995

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.770. Cooperation with other jurisdictions. — The director may execute or make agreements, arrangements, or declarations to carry out the provisions of sections 302.700 to 302.780 with the licensing authorities of other states, a territory or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, Mexico, and the provinces or territories of Canada.

(L. 1989 1st Ex. Sess. H.B. 3, A.L. 1995 H.B. 717)



Section 302.775 Provisions of law not applicable, when.

Effective 28 Aug 2009

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.775. Provisions of law not applicable, when. — The provisions of sections 302.700 to 302.780 shall not apply to:

(1) Any person driving a farm vehicle as defined in section 302.700 which is:

(a) Controlled and operated by a farmer, including operation by employees or family members;

(b) Used to transport agricultural products, farm machinery, farm supplies, or both, to or from a farm;

(c) Not used in the operations of a common or contract motor carrier; and

(d) Used within two hundred forty-one kilometers or one hundred fifty miles of the farmer's farm;

(2) Any active duty military personnel, members of the reserves and National Guard on active duty, including personnel on full-time National Guard duty, personnel on part-time training and National Guard military technicians, while driving vehicles for military purposes;

(3) Any person who drives emergency or fire equipment necessary to the preservation of life or property or the execution of emergency governmental functions under emergency conditions;

(4) Any person qualified to operate the equipment under subdivision (3) of this section when operating such equipment in other functions such as parades, special events, repair, service or other authorized movements;

(5) Any person driving or pulling a recreational vehicle, as defined in sections 301.010 and 700.010, for personal use; and

(6) Any other class of persons exempted by rule or regulation of the director, which rule or regulation is in compliance with the Commercial Motor Vehicle Safety Act of 1986 and any amendments or regulations drafted to that act.

(L. 1989 1st Ex. Sess. H.B. 3, A.L. 2004 S.B. 757 merged with S.B. 788, A.L. 2009 H.B. 683)



Section 302.780 Unlawful acts, penalty.

Effective 01 Jan 2017, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

302.780. Unlawful acts, penalty. — 1. It shall be unlawful for a person to:

(1) Drive a commercial motor vehicle in a willful or wanton disregard for the safety of persons or property; or

(2) Drive a commercial motor vehicle while under the influence of any substance so classified under section 102(6) of the Controlled Substances Act (21 U.S.C. Section 802(6)), including any substance listed in schedules I through V of 21 CFR part 1308, as they may be revised from time to time.

2. Except as otherwise provided for in sections 302.700 to 302.780, whenever the doing of anything is required or is prohibited or is declared to be unlawful, any person who shall be convicted of a violation thereof shall be guilty of a class B misdemeanor.

(L. 1989 1st Ex. Sess. H.B. 3, A.L. 2014 S.B. 491)

Effective 1-01-17






Chapter 303 Motor Vehicle Financial Responsibility Law

Chapter Cross References



Section 303.010 Title of law.

Effective 28 Aug 1986

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

303.010. Title of law. — This chapter may be cited as "The Motor Vehicle Financial Responsibility Law".

(L. 1953 p. 569, A.L. 1986 S.B. 424)

Effective 7-01-87

(1980) Uninsured motorist statute has no application in cases where tort-feasor did have automobile liability policy which complied with requirements of Motor Vehicle Safety Responsibility Law. Harrison v. MFA Mutual Insurance Co. (Mo.), 607 S.W.2d 137.

(1987) This chapter prior to the effective date of section 303.025 has no effect on increasing liability limits of automobile insurance policy according to provision in policy that coverage would be increased beyond limits set in policy where such limits were less than the minimum required to meet a state's financial responsibility laws since this chapter before the enactment of section 303.025 was not compulsory but allowed motorists to avoid financial responsibility until after one accident. Protective Cas. Ins. Co. v. Cook, 734 S.W.2d 898 (Mo.App.E.D.).



Section 303.020 Definitions.

Effective 28 Aug 1987

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

303.020. Definitions. — As used in this chapter the following words and phrases shall mean:

(1) "Chauffeur", a person who is employed for the principal purpose of operating a motor vehicle or any person who drives a motor vehicle while in use as a public or common carrier of persons or property for hire;

(2) "Director", director of revenue of the state of Missouri, acting directly or through his authorized officers and agents;

(3) "Judgment", a final judgment by a court of competent jurisdiction of any state or of the United States, upon a claim for relief for damages, including damages for care and loss of services, because of bodily injury to or death of any person, or for damages because of injury to or destruction of property, including the loss of use thereof, or upon a claim for relief on any agreement or settlement for such damages arising out of the ownership, maintenance or use of any motor vehicle;

(4) "License", an operator's or driver's license, temporary instruction permit, chauffeur's or registered operator's license issued under the laws of this state;

(5) "Motor vehicle", a self-propelled vehicle which is designed for use upon a highway, except trailers designed for use with such vehicles, traction engines, road rollers, farm tractors, tractor cranes, power shovels, well drillers and motorized bicycles, as defined in section 307.180, and every vehicle which is propelled by electric power obtained from overhead wires but not operated upon rails;

(6) "Nonresident", a person not a resident of the state of Missouri;

(7) "Nonresident's operating privilege", the privilege conferred upon a nonresident by the laws of this state pertaining to the operation by him of a motor vehicle, or the use of a motor vehicle owned by him in this state;

(8) "Operator", a person who is in actual physical control of a motor vehicle;

(9) "Owner", a person who holds the legal title to a motor vehicle; or in the event a motor vehicle is the subject of an agreement for the conditional sale or lease thereof with the right of purchase upon performance of the conditions stated in the agreement and with an immediate right of possession vested in the conditional vendee or lessee, or in the event a mortgagor of a motor vehicle is entitled to possession thereof, then such conditional vendee or lessee or mortgagor;

(10) "Proof of financial responsibility", proof of ability to respond in damages for liability, on account of accidents occurring subsequent to the effective date of said proof, arising out of the ownership, maintenance or use of a motor vehicle, in the amount of twenty-five thousand dollars because of bodily injury to or death of one person in any one accident, and, subject to said limit for one person, in the amount of fifty thousand dollars because of bodily injury to or death of two or more persons in any one accident, and in the amount of ten thousand dollars because of injury to or destruction of property of others in any one accident;

(11) "Registration", registration certificate or certificates and registration plates issued under the laws of this state pertaining to the registration of motor vehicles;

(12) "State", any state, territory or possession of the United States, the District of Columbia, or any province of the Dominion of Canada;

(13) "Street" or "highway", the entire width between property lines of every way or place of whatever nature when any part thereof is open to the use of the public, as a matter of right, for purposes of vehicular traffic.

(L. 1953 p. 569 § 303.010, A.L. 1965 p. 481, A.L. 1980 H.B. 995 & 1051, A.L. 1981 S.B. 201, A.L. 1986 S.B. 424, A.L. 1987 S.B. 114)

Effective 6-19-87

(2004) Horse-drawn buggy is not a "motor vehicle" as defined in section and thus is not an uninsured motor vehicle within provision of automobile insurance policy. Ferguson v. Gateway Insurance Co., 151 S.W.3d 911 (Mo.App.W.D.).



Section 303.024 Insurance identification cards issued by insurer, contents — identification cards for self-insured issued by director, contents — exhibition of card to peace officers or commercial vehicle enforcement officers — failure to exhibit, violation of section 303.025.

Effective 01 Jan 2017, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

303.024. Insurance identification cards issued by insurer, contents — identification cards for self-insured issued by director, contents — exhibition of card to peace officers or commercial vehicle enforcement officers — failure to exhibit, violation of section 303.025. — 1. Each insurer issuing motor vehicle liability policies in this state, or an agent of the insurer, shall furnish an insurance identification card to the named insured for each motor vehicle insured by a motor vehicle liability policy that complies with the requirements of sections 303.010 to 303.050, 303.060, 303.140, 303.220, 303.290, 303.330 and 303.370. Such insurance identification card may be produced in either paper or electronic format. Acceptable electronic forms include display of electronic images on a cellular phone or any other type of portable electronic device.

2. The insurance identification card shall include all of the following information:

(1) The name and address of the insurer;

(2) The name of the named insured;

(3) The policy number;

(4) The effective dates of the policy, including month, day and year;

(5) A description of the insured motor vehicle, including year and make or at least five digits of the vehicle identification number or the word Fleet if the insurance policy covers five or more motor vehicles; and

(6) The statement "THIS CARD MUST BE CARRIED IN THE INSURED MOTOR VEHICLE FOR PRODUCTION UPON DEMAND" prominently displayed on the card.

3. A new insurance identification card shall be issued when the insured motor vehicle is changed, when an additional motor vehicle is insured, and when a new policy number is assigned. A replacement insurance identification card shall be issued at the request of the insured in the event of loss of the original insurance identification card.

4. The director shall furnish each self-insurer, as provided for in section 303.220, an insurance identification card for each motor vehicle so insured. The insurance identification card shall include all of the following information:

(1) Name of the self-insurer;

(2) The word self-insured; and

(3) The statement "THIS CARD MUST BE CARRIED IN THE SELF-INSURED MOTOR VEHICLE FOR PRODUCTION UPON DEMAND" prominently displayed on the card.

5. An insurance identification card shall be carried in the insured motor vehicle at all times. The operator of an insured motor vehicle shall exhibit the insurance identification card on the demand of any peace officer, commercial vehicle enforcement officer or commercial vehicle inspector who lawfully stops such operator or investigates an accident while that officer or inspector is engaged in the performance of the officer's or inspector's duties. If the operator fails to exhibit an insurance identification card, the officer or inspector shall issue a citation to the operator for a violation of section 303.025. A motor vehicle liability insurance policy, a motor vehicle liability insurance binder, receipt, or a photocopy or an image displayed on a mobile electronic device which contains the policy information required in subsection 2 of this section shall be satisfactory evidence of insurance in lieu of an insurance identification card. The display of an image of the insurance card on a mobile electronic device shall not serve as consent for such officer, inspector, or other person to access other contents of the mobile electronic device in any manner other than to verify the image of the insurance card. As used in this section, the term "mobile electronic device" means any small handheld computing or communications device that has a display screen with a touch input or a miniature keyboard. Whenever a person presents a mobile electronic device as proof of financial responsibility to any peace officer, commercial vehicle enforcement officer, or commercial vehicle inspector pursuant to this section, that person shall assume all liability for any damage to the mobile electronic device, except for damage willfully or maliciously caused by a peace officer, commercial vehicle enforcement officer, or commercial vehicle inspector.

6. Any person who knowingly or intentionally produces, manufactures, sells, or otherwise distributes a fraudulent document, photocopy, or image displayed on a mobile electronic device intended to serve as an insurance identification card is guilty of a class E felony. Any person who knowingly or intentionally possesses a fraudulent document or photocopy intended to serve as an insurance identification card or knowingly or intentionally uses a fraudulent image displayed on a mobile electronic device is guilty of a class B misdemeanor.

(L. 1986 S.B. 424, A.L. 1992 H.B. 1574, A.L. 1997 H.B. 207, A.L. 1998 H.B. 1802, A.L. 1999 S.B. 19, A.L. 2009 H.B. 62 merged with H.B. 577, A.L. 2013 H.B. 322, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 303.025 Duty to maintain financial responsibility, residents and nonresidents, misdemeanor penalty for failure to maintain — exception, methods — court to notify department of revenue, additional punishment, right of appeal.

Effective 01 Jan 2017, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

303.025. Duty to maintain financial responsibility, residents and nonresidents, misdemeanor penalty for failure to maintain — exception, methods — court to notify department of revenue, additional punishment, right of appeal. — 1. No owner of a motor vehicle registered in this state, or required to be registered in this state, shall operate, register or maintain registration of a motor vehicle, or permit another person to operate such vehicle, unless the owner maintains the financial responsibility which conforms to the requirements of the laws of this state. No nonresident shall operate or permit another person to operate in this state a motor vehicle registered to such nonresident unless the nonresident maintains the financial responsibility which conforms to the requirements of the laws of the nonresident's state of residence. Furthermore, no person shall operate a motor vehicle owned by another with the knowledge that the owner has not maintained financial responsibility unless such person has financial responsibility which covers the person's operation of the other's vehicle; however, no owner or nonresident shall be in violation of this subsection if he or she fails to maintain financial responsibility on a motor vehicle which is inoperable or being stored and not in operation. The director may prescribe rules and regulations for the implementation of this section.

2. A motor vehicle owner shall maintain the owner's financial responsibility in a manner provided for in section 303.160, or with a motor vehicle liability policy which conforms to the requirements of the laws of this state. A nonresident motor vehicle owner shall maintain the owner's financial responsibility which conforms to the requirements of the laws of the nonresident's state of residence.

3. Any person who violates this section is guilty of a misdemeanor. A first violation of this section shall be punishable as a class D misdemeanor. A second or subsequent violation of this section shall be punishable by imprisonment in the county jail for a term not to exceed fifteen days and/or a fine not to exceed five hundred dollars. Prior pleas of guilty and prior findings of guilty shall be pleaded and proven in the same manner as required by section 558.021. However, no person shall be found guilty of violating this section if the operator demonstrates to the court that he or she met the financial responsibility requirements of this section at the time the peace officer, commercial vehicle enforcement officer or commercial vehicle inspector wrote the citation. In addition to any other authorized punishment, the court shall notify the director of revenue of any person convicted pursuant to this section and shall do one of the following:

(1) Enter an order suspending the driving privilege as of the date of the court order. If the court orders the suspension of the driving privilege, the court shall require the defendant to surrender to it any driver's license then held by such person. The length of the suspension shall be as prescribed in subsection 2 of section 303.042. The court shall forward to the director of revenue the order of suspension of driving privilege and any license surrendered within ten days;

(2) Forward the record of the conviction for an assessment of four points;

(3) In lieu of an assessment of points, render an order of supervision as provided in section 302.303. An order of supervision shall not be used in lieu of points more than one time in any thirty-six-month period. Every court having jurisdiction pursuant to the provisions of this section shall forward a record of conviction to the Missouri state highway patrol, or at the written direction of the Missouri state highway patrol, to the department of revenue, in a manner approved by the director of the department of public safety. The director shall establish procedures for the record keeping and administration of this section; or

(4) For a nonresident, suspend the nonresident's driving privileges in this state in accordance with section 303.030 and notify the official in charge of the issuance of licenses and registration certificates in the state in which such nonresident resides in accordance with section 303.080.

4. Nothing in sections 303.010 to 303.050, 303.060, 303.140, 303.220, 303.290, 303.330 and 303.370 shall be construed as prohibiting the department of insurance, financial institutions and professional registration from approving or authorizing those exclusions and limitations which are contained in automobile liability insurance policies and the uninsured motorist provisions of automobile liability insurance policies.

5. If a court enters an order of suspension, the offender may appeal such order directly pursuant to chapter 512 and the provisions of section 302.311 shall not apply.

(L. 1986 S.B. 424, A.L. 1997 H.B. 207, A.L. 1999 S.B. 19, A.L. 2000 H.B. 1797 merged with H.B. 1948, A.L. 2001 S.B. 267, A.L. 2010 S.B. 583, A.L. 2011 H.B. 111, A.L. 2014 S.B. 491)

Effective 1-01-17

(1993) Where parents' son, while operating motorcycle, was killed in collision with motor vehicle and parents of motor vehicle operator had obtained liability insurance on vehicle in son's name but failed to insure parents' ownership interest in motor vehicle, parents of motorcyclist could bring action under uninsured motorist protection of insurance policy on motorcycle. Although section does not require person to insure an ownership interest in motor vehicle from negligent entrustment claim, person's failure to do so places claim for negligent entrustment within victim's uninsured motorist protection. Whitehead v. Weir, 862 S.W.2d 507 (Mo. App. W.D.).



Section 303.026 Director to notify owners who register vehicles, contents — affidavit certifying financial responsibility required for registration — director may use sampling techniques to verify — verification by owner, time — insurers required to submit policy information to director, format, use, disclosure — violations by insurer, penalty.

Effective 28 Aug 2010

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

303.026. Director to notify owners who register vehicles, contents — affidavit certifying financial responsibility required for registration — director may use sampling techniques to verify — verification by owner, time — insurers required to submit policy information to director, format, use, disclosure — violations by insurer, penalty. — 1. The director shall inform each owner who registers a motor vehicle of the following:

(1) The existence of the requirement that every motor vehicle owner in the state must maintain his financial responsibility;

(2) The requirement that every motor vehicle owner show an insurance identification card, or a copy thereof, or other proof of financial responsibility at the time of vehicle registration; this notice shall be given at least thirty days prior to the month for renewal and shall be shown in bold, colored print;

(3) The penalties which apply to violations of the requirement to maintain financial responsibility;

(4) The benefits of maintaining coverages in excess of those which are required;

(5) The director's authority to conduct samples of Missouri motor vehicle owners to ensure compliance.

2. No motor vehicle owner shall be issued registration for a vehicle unless the owner, or his authorized agent, signs an affidavit provided by the director of revenue at the time of registration of the vehicle certifying that such owner has and will maintain, during the period of registration, financial responsibility with respect to each motor vehicle that is owned, licensed or operated on the streets or highways. The affidavit need not be notarized, but it shall be acknowledged by the person processing the form. The affidavit shall state clearly and in bold print the following: "Any false affidavit is a crime under section 575.050 of Missouri law.". In addition, every motor vehicle owner shall show proof of such financial responsibility by presenting his or her insurance identification card, as described in section 303.024, or a copy thereof, or some other proof of financial responsibility in the form prescribed by the director of revenue at the time of registration unless such owner registers his vehicle in conjunction with a reciprocity agreement entered into by the Missouri highway reciprocity commission pursuant to sections 301.271 to 301.279 or unless the owner insures the vehicle according to the requirements of the division of motor carrier and railroad safety pursuant to section 390.126.

3. To ensure compliance with this chapter, the director may utilize a variety of sampling techniques including but not limited to random samples of registrations subject to this section, uniform traffic tickets, insurance information provided to the director at the time of motor vehicle registration, and persons who during the preceding year have received a disposition of court-ordered supervision or suspension. The director may verify the financial responsibility of any person sampled or reported.

(1) Beginning January 1, 2001, the director may require such information, as in his or her discretion is necessary to enforce the requirements of subdivision (1) of subsection 1 of this section, to be submitted from the person's insurer or insurance company. When requested by the director of revenue, all licensed insurance companies in this state which sell private passenger (noncommercial) motor vehicle insurance policies shall report information regarding the issuance, nonrenewal and cancellation of such policies to the director, excluding policies issued to owners of fleet or rental vehicles or issued on vehicles that are insured pursuant to a commercial line policy. Such information shall be reported electronically in a format as prescribed by the director of the department of revenue by rule except that such rule shall provide for an exemption from electronic reporting for insurers with a statistically insignificant number of policies in force.

(2) When required by the director of revenue, each insurance company shall provide to the department a record of each policy issued, cancelled, terminated or revoked during the period since the previous report. Nothing in this section shall prohibit insurance companies from reporting more frequently than once per month.

(3) The director may use reports described in subdivision (1) of this subsection for sampling purposes as provided in this section.

4. Information provided to the department by an insurance company for use in accordance with this section is the property of the insurer and is not subject to disclosure pursuant to chapter 610. Such information may be utilized by the department for enforcement of this chapter but may not be disclosed except that the department shall disclose whether an individual is maintaining the required insurance coverage upon request of the following individuals and agencies only:

(1) The individual;

(2) The parent or legal guardian of an individual if the individual is an unemancipated minor;

(3) The legal guardian of the individual if the individual is legally incapacitated;

(4) Any person who has power of attorney from the individual;

(5) Any person who submits a notarized release from the individual that is dated no more than ninety days before the request is made;

(6) Any person claiming loss or injury in a motor vehicle accident in which the individual is involved;

(7) The office of the state auditor, for the purpose of conducting any audit authorized by law.

5. The director may adopt any rules and regulations necessary to carry out the provisions of subdivisions (1) through (3) of subsection 3 of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2000, shall be invalid and void.

6. Any person or agency who knowingly discloses information received from insurance companies pursuant to this section for any purpose, or to a person, other than those authorized in this section is guilty of a class A misdemeanor. No insurer shall be liable to any person for performing its duties pursuant to this section unless and to the extent the insurer commits a willful and wanton act of omission.

7. The department of revenue shall notify the department of insurance, financial institutions and professional registration of any insurer who violates any provisions of this section. The department of insurance, financial institutions and professional registration may, against any insurer who knowingly fails to comply with this section, assess an administrative penalty up to five hundred dollars per day of noncompliance. The department of insurance, financial institutions and professional registration may excuse the administrative penalty if an assessed insurer provides acceptable proof that such insurer's noncompliance was inadvertent, accidental or the result of excusable neglect. The penalty provisions of this section shall become effective six months after the rule issued pursuant to subsections 3 and 5 of this section is published in the code of state regulations.

8. To verify that financial responsibility is being maintained, the director shall notify the owner or operator of the need to provide, within fifteen days, proof of the existence of the required financial responsibility. The request shall require the owner or the operator to state whether or not the motor vehicle was insured on the verification date stated in the director's request. The request may include but not be limited to a statement of the names and addresses of insurers, policy numbers and expiration date of insurance coverage. Failure to provide such information shall result in the suspension of the registration of the owner's motor vehicle, and where applicable, the owner's or the operator's driving privilege, for failing to meet such requirements, as is provided in this chapter.

(L. 1986 S.B. 424, A.L. 1997 H.B. 207, A.L. 1999 S.B. 19, A.L. 2000 H.B. 1797, A.L. 2010 H.B. 1965)

CROSS REFERENCES:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008

Highway reciprocity commission abolished, duties and functions transferred to highways and transportation commission, 226.008



Section 303.030 Operator's license suspended on failure to give security for payment of damages after accident, burden of proof for challenging determination — exceptions — insurance accepted.

Effective 01 Jan 1998, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

303.030. Operator's license suspended on failure to give security for payment of damages after accident, burden of proof for challenging determination — exceptions — insurance accepted. — 1. If within twenty days after the receipt of a report of a motor vehicle accident within this state which has resulted in bodily injury or death, or damage to the property of any one person in excess of five hundred dollars, the director does not have on file evidence satisfactory to him that the person who would otherwise be required to file security under subsection 2 of this section has been released from liability, or has been finally adjudicated not to be liable, or has executed a duly acknowledged written agreement providing for the payment of an agreed amount in installments with respect to all claims for injuries or damages resulting from the accident, the director shall determine the amount of security which shall be sufficient in his judgment to satisfy any judgment for damages resulting from such accident as may be recovered against each operator or owner. Any person challenging the director's determination shall have the burden of proving he or she was not at fault.

2. The director shall, within ninety days after the receipt of such report of a motor vehicle accident, suspend the license of each operator, and all registrations of each owner of a motor vehicle, in any manner involved in such accident, and if such operator is a nonresident the privilege of operating a motor vehicle within this state, and if such owner is a nonresident the privilege of the use within this state of any motor vehicle owned by him, unless such operator or owner or both shall deposit security in the sum so determined by the director; provided notice of such suspension shall be sent by the director to such operator and owner not less than ten days prior to the effective date of such suspension and shall state the amount required as security; provided, however, that the period of suspension provided for in this section shall be in addition to any period of suspension imposed under sections 303.041 and 303.042.

3. Where erroneous information is given the director with respect to the matters set forth in subdivision (1), (2) or (3) of subsection 4 of this section, he shall take appropriate action as hereinbefore provided, within forty-five days after receipt by him of correct information with respect to said matters.

4. This section shall not apply under the conditions stated in section 303.070, nor:

(1) To such operator or owner if such owner had in effect at the time of such accident an automobile liability policy with respect to the motor vehicle involved in such accident;

(2) To such operator, if not the owner of such motor vehicle, if there was in effect at the time of such accident an automobile liability policy or bond with respect to his operation of motor vehicles not owned by him;

(3) To such operator or owner if the liability of such operator or owner for damages resulting from such accident is, in the judgment of the director, covered by any other form of liability insurance policy or bond; nor

(4) To any person qualifying as a self-insurer under section 303.220, nor to any person operating a motor vehicle for such self-insurer.

5. No such policy or bond shall be effective under this section unless issued by an insurance company or surety company authorized to do business in this state, except that if such motor vehicle was not registered in this state, or was a motor vehicle which was registered elsewhere than in this state at the effective date of the policy or bond, or the most recent renewal thereof, such policy or bond shall not be effective under this section unless the insurance company or surety company, if not authorized to do business in this state, shall execute a power of attorney authorizing the director to accept service on its behalf of notice or process in any action upon such policy or bond arising out of such accident; provided, however, every such policy or bond is subject, if the accident has resulted in bodily injury or death, to a limit, exclusive of interest and costs, of not less than twenty-five thousand dollars because of bodily injury to or death of one person in any one accident and, subject to said limit for one person, to a limit of not less than fifty thousand dollars because of bodily injury to or death of two or more persons in any one accident, and, if the accident has resulted in injury to or destruction of property, to a limit of not less than ten thousand dollars because of injury to or destruction of property of others in any one accident.

(L. 1953 p. 569 § 303.050, A.L. 1965 p. 481, A.L. 1969 3d Ex. Sess. H.B. 30, A.L. 1981 S.B. 201, A.L. 1986 S.B. 424, A.L. 1997 H.B. 207)

Effective 1-01-98

(1986) The term “uninsured motorist” as used in section 379.203, RSMo, includes a motorist who is underinsured by the standards of section 303.030, RSMo. Cook v. Pedigo, 714 S.W.2d 949 (Mo.App.E.D.).

(1997) Uninsured motorist policy may allow setoff and is allowed only up to statutory minimum. Tatum v. Van Liner Ins. Co. of Fenton, MO, 104 F.3d 223 (8th Cir.).



Section 303.040 All motor vehicle accidents to be reported — director to notify all other parties, contents — parties to furnish information — nonresident requirements.

Effective 28 Aug 2010

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

303.040. All motor vehicle accidents to be reported — director to notify all other parties, contents — parties to furnish information — nonresident requirements. — 1. The operator or owner of every motor vehicle which is involved in an accident within this state, including a nonresident operator or owner of a motor vehicle, or the owner of a legally or illegally parked car which is in any manner involved in an accident within this state, with an uninsured motorist, upon the streets or highways thereof, or on any publicly or privately owned parking lot or parking facility generally open for use by the public, in which any person is killed or injured or in which damage to property of any one person, including himself, in excess of five hundred dollars is sustained, and the owner or operator of every motor vehicle which is involved in an accident within this state if such owner or operator does not carry motor vehicle liability insurance shall, within thirty days after such accident, report the matter in writing to the director. Such report, the form of which shall be prescribed by the director, shall provide the operator with notice of the following:

(1) That it is the responsibility of the operator, not the state, to bring an action at law on the claim of the operator arising out of the accident;

(2) That the security deposited shall only be applied to the payment of a judgment against the person or persons on whose behalf the deposit was made;

(3) That the department of revenue shall return the deposit to the depositor after the expiration of one year from the date of the accident, or as otherwise provided in section 303.060. In addition, the report shall contain such information as will enable the director to determine whether the requirements for the deposit of security under section 303.030 are inapplicable by reason of the existence of insurance or other exceptions specified in this chapter, or whether the required financial responsibility has been met by the owner or operator of the motor vehicle as required by section 303.025. The director may rely upon the accuracy of such information unless and until he has reason to believe that the information is erroneous. If such operator be physically incapable of making such report, the owner of the motor vehicle involved in such accident shall, within thirty days after learning of the accident, make such report. If the operator is also the owner and is incapable of filing such report as is required by this section, then the report will be filed as soon as the operator-owner is so capable. If the report is late by reason of incapability, a doctor's certificate must accompany the report certifying same. The operator or the owner shall furnish such additional relevant information as the director shall require.

2. If any party involved in an accident files a report under this section, the director shall notify, within ten days after receipt of the report, all other parties involved in the accident as specified in the report that a report has been filed and such other parties shall then furnish, within ten days, the director with such information as the director may request.

3. If any party involved in an accident in this state is a nonresident uninsured motorist, the nonresident uninsured operator or owner of the motor vehicle and any law enforcement agency responding to such accident shall report the involvement of an uninsured nonresident motorist in an accident occurring in this state to the director, and any resident operator or owner of a motor vehicle involved in an accident with an uninsured nonresident motorist may report such accident to the director in accordance with the provisions of subsections 1 and 2 of this section.

(L. 1953 p. 569, A.L. 1976 H.B. 1392, A.L. 1979 H.B. 167, A.L. 1986 S.B. 424, A.L. 2010 S.B. 583)



Section 303.041 Failure to maintain financial responsibility — notice, procedure, contents — suspension of license and registration — request for hearing, right, effect — subsequent acquisition of financial responsibility, effect — duration of suspension, fee.

Effective 28 Aug 2001

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

303.041. Failure to maintain financial responsibility — notice, procedure, contents — suspension of license and registration — request for hearing, right, effect — subsequent acquisition of financial responsibility, effect — duration of suspension, fee. — 1. If the director determines that as a result of a verification sample or accident report that the owner of a motor vehicle has not maintained financial responsibility, or if the director determines as a result of an order of supervision that the operator of a motor vehicle has not maintained the financial responsibility as required in this chapter, the director shall thirty-three days after mailing notice, suspend the driving privilege of the owner or operator and/or the registration of the vehicle failing to meet such requirement. The notice of suspension shall be mailed to the person at the last known address shown on the department's records. The notice of suspension is deemed received three days after mailing. The notice of suspension shall clearly specify the reason and statutory grounds for the suspension and the effective date of the suspension, the right of the person to request a hearing, the procedure for requesting a hearing, and the date by which that request for a hearing must be made. If the request for a hearing is received by the department prior to the effective date of the suspension, the effective date of the suspension will be stayed until a final order is issued following the hearing.

2. Neither the fact that subsequent to the date of verification or conviction, the owner acquired the required liability insurance policy nor the fact that the owner terminated ownership of the motor vehicle, shall have any bearing upon the director's decision to suspend. Until it is terminated, the suspension shall remain in force after the registration is renewed or a new registration is acquired for the motor vehicle. The suspension also shall apply to any motor vehicle to which the owner transfers the registration. Effective January 1, 2000, the department shall not extend any suspension for failure to pay a delinquent late surrender fee pursuant to this subsection.

(L. 1986 S.B. 424, A.L. 1999 S.B. 19, A.L. 2000 H.B. 1797, A.L. 2001 S.B. 267)



Section 303.042 Suspension, effective when — length of suspension, factors considered — false submission of proof of insurance, suspension, duration, fee.

Effective 01 Mar 2001, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

303.042. Suspension, effective when — length of suspension, factors considered — false submission of proof of insurance, suspension, duration, fee. — 1. The suspension shall become effective thirty days after the subject person is deemed to have received the notice of suspension by ordinary mail as provided in section 303.041.

2. The period of suspension under this section shall be as follows:

(1) If the person's record shows no prior violation, the director shall terminate the suspension upon payment of a reinstatement fee of twenty dollars and submission of proof of insurance as prescribed in section 303.026 or some other form of proof of insurance as prescribed by the director;

(2) If the person's record shows one prior violation within the immediately preceding two years, the director shall terminate the suspension ninety days after its effective date upon payment of a reinstatement fee of two hundred dollars and submission of proof of insurance as prescribed in section 303.026 or some other form of proof of insurance as prescribed by the director;

(3) If the person's record shows two or more prior violations, the period of suspension shall terminate one year after its effective date upon payment of a reinstatement fee of four hundred dollars and submission of proof of insurance as prescribed in section 303.026 or some other form of proof of insurance as prescribed by the director.

3. In the event that proof of insurance required by this section has not been filed with the department of revenue in accordance with this chapter prior to the end of the period of suspension provided in this section, such period of suspension shall be extended until such proof of insurance as prescribed by the director has been filed. In no event shall filing proof of insurance as prescribed by the director reduce any period of suspension.

4. If the director determines that the proof of insurance submitted by a motor vehicle owner or operator pursuant to this chapter is false, the director shall suspend the owner's vehicle registration and operator's driving privilege. The director shall terminate the suspension one year after the effective date upon payment by the owner or operator of a reinstatement fee of one hundred fifty dollars and submission of proof of insurance as prescribed in section 303.026 or some other form of proof of insurance as prescribed by the director.

5. In all cases involving a suspension as provided in this section, the director shall not require an individual to file a certificate of insurance as provided in section 303.170 or section 303.180 or some other form of high-risk insurance in order to terminate the suspension, excluding cases involving a motor vehicle accident where one or more parties involved in the accident were uninsured.

(L. 1986 S.B. 424, A.L. 1999 S.B. 19, A.L. 2000 H.B. 1797)

Effective 3-01-01

(2007) Legislature did not intend for there to be a knowledge element regarding submission of a false insurance card; liability for such submission is strict liability. Hudson v. Director of Revenue, State of Missouri, 216 S.W.3d 216 (Mo.App.W.D.).



Section 303.044 Proof of financial responsibility required for reregistration.

Effective 01 Mar 2001, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

303.044. Proof of financial responsibility required for reregistration. — After the period of suspension provided in section 303.042 has elapsed, the owner or operator, or both, whose license or registration has been suspended must file proof of insurance as prescribed in section 303.026 or some other proof of insurance as prescribed by the director for a period of three years thereafter with respect to all motor vehicles registered to him. If proof of insurance is not maintained during the three-year period to the satisfaction of the director, he shall again suspend the license and all registrations until the owner or operator shall thereafter maintain proof of insurance as set out herein. In no case shall the director require the person whose license or registration has been suspended pursuant to this section to file a certificate of insurance as prescribed by section 303.170 or section 303.180 or some other form of high-risk insurance, excluding cases involving a motor vehicle accident where one or more parties involved in the accident were uninsured.

(L. 1986 S.B. 424, A.L. 2000 H.B. 1797)

Effective 3-01-01



Section 303.045 Records, where kept — destroyed, when.

Effective 28 Aug 1961

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

303.045. Records, where kept — destroyed, when. — The director of revenue shall keep all records filed under the provisions of sections 303.040, 303.100, and 303.150, in his custody at the City of Jefferson. All records and files pertaining to reports of accidents, unsatisfied judgments, and suspensions or revocations of license as the result of convictions may be destroyed, provided they have been finally closed by the director for a period of one year.

(L. 1957 p. 627 § 303.041, A.L. 1961 p. 494)



Section 303.050 Security, form and amount — reduced, when.

Effective 28 Aug 1986

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

303.050. Security, form and amount — reduced, when. — 1. The security required under this chapter shall be in such form and in such amount as the director may require but in no case in excess of the limits specified in section 303.030 in reference to the acceptable limits of a policy or bond. The person depositing security shall specify in writing the person or persons on whose behalf the deposit is made and, at any time while such deposit is in the custody of the director or state treasurer, the person depositing it may, in writing, amend the specification of the person or persons on whose behalf the deposit is made to include an additional person or persons; provided, however, that a single deposit of security shall be applicable only on behalf of persons required to furnish security because of the same accident.

2. The director may reduce the amount of security ordered in any case within one year after the date security was first required if, in his judgment, the amount ordered is excessive. In case the security originally ordered has been deposited, the excess deposited over the reduced amount ordered shall be returned to the depositor or his personal representative forthwith, notwithstanding the provisions of section 303.060.

(L. 1953 p. 569 § 303.090, A.L. 1986 S.B. 424)

Effective 7-01-87



Section 303.051 Judgment-creditor entitled to notice of security held.

Effective 28 Aug 1957

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

303.051. Judgment-creditor entitled to notice of security held. — When a judgment is rendered and is secured as provided by this chapter, the director shall provide the judgment-creditor with information describing the form and amount of the security the judgment-debtor has deposited with the director.

(L. 1957 p. 634)



Section 303.060 Security deposited with director of revenue — used to pay judgment — return.

Effective 28 Aug 1986

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

303.060. Security deposited with director of revenue — used to pay judgment — return. — 1. Security deposited in compliance with the requirements of this chapter shall be deposited with the director of revenue, and shall be applicable only to the payment of a judgment or judgments rendered against the person or persons on whose behalf the deposit was made, for damages arising out of the accident in question in an action at law, begun not later than one year after the date of such accident, or within one year after the date of deposit of any security under subdivision (3) of section 303.140, or to the payment in settlement, agreed to by the depositor, of a claim or claims arising out of such accident.

2. The deposit or balance thereof shall be returned to the depositor, his personal representative, or an assignee when evidence satisfactory to the director has been filed with him that there has been a release from liability, or a final adjudication of nonliability, or a duly acknowledged agreement, in accordance with subdivision (3) of section 303.070, or whenever, after the expiration of one year from the date of the accident, or from the date of any security required under subdivision (3) of section 303.140, the director shall be given reasonable evidence that there is no such action pending and no judgment rendered in such action left unpaid.

(L. 1953 p. 569 § 303.100, A.L. 1957 p. 634, A.L. 1986 S.B. 424)

Effective 7-01-87



Section 303.070 Operator not subject to security and suspension provisions, when.

Effective 28 Aug 1976

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

303.070. Operator not subject to security and suspension provisions, when. — The requirements as to security and suspension in section 303.030 shall not apply:

(1) To the operator or the owner of a motor vehicle involved in an accident wherein no injury or damage was caused to the person or property of anyone other than such operator or owner;

(2) To the owner of a motor vehicle if at the time of the accident the vehicle was being operated without his permission, express or implied, or was parked by a person who had been operating such motor vehicle without such permission; nor

(3) If, prior to the date that the director would otherwise suspend the license and registration or nonresident's operating privilege under section 303.030, there shall be filed with the director evidence satisfactory to him that the person who would otherwise be required to file security has been released from liability or been finally adjudicated not to be liable or has executed a duly acknowledged written agreement providing for the payment of an agreed amount in installments, with respect to all claims for injuries or damages resulting from the accident.

(L. 1953 p. 569 § 303.060, A.L. 1976 H.B. 1392)

(1963) Plaintiff in this action was driving a state-owned car and had no liability insurance coverage. In order to avoid loss of his operator's license under this section he obtained a release on the form provided by the department of revenue from defendants in this action. Held that under certain circumstances a person obtaining a release from the other party is estopped to assert a cause of action against that party. Eberting v. Skinner (A.), 364 S.W.2d 829.

(1963) Release estopped from suing releasor for damages arising out of motor vehicle collision. Farmer v. Arnold (Mo.), 371 S.W.2d 265.



Section 303.080 Where operator has no license or is nonresident, procedure.

Effective 28 Aug 1953

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

303.080. Where operator has no license or is nonresident, procedure. — 1. In case the operator or the owner of a motor vehicle involved in an accident within this state has no license or registration, or is a nonresident, he shall not be allowed a license or registration until he has complied with the requirements of this chapter to the same extent that would be necessary if, at the time of the accident, he had held a license and registration.

2. When a nonresident's operating privilege is suspended pursuant to section 303.030 or section 303.140, the director shall transmit a certified copy of the record of such action to the official in charge of the issuance of licenses and registration certificates in the state in which such nonresident resides, if the law of such other state provides for action in relation thereto similar to that provided for in subsection 3 of this section.

3. Upon receipt of such certification that the operating privilege of a resident of this state has been suspended or revoked in any such other state pursuant to a law providing for its suspension or revocation for failure to deposit security for the payment of judgments arising out of a motor vehicle accident, under circumstances which would require the director to suspend a nonresident's operating privilege had the accident occurred in this state, the director shall suspend the license of such resident if he was the operator, and all of his registrations if he was the owner of a motor vehicle involved in such accident. Such suspension shall continue until such resident furnishes evidence of his compliance with the law of such other state relating to the deposit of such security.

(L. 1953 p. 569)



Section 303.090 Report of failure to satisfy judgment — procedure as to nonresident.

Effective 28 Aug 1953

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

303.090. Report of failure to satisfy judgment — procedure as to nonresident. — 1. Whenever any person fails within sixty days to satisfy any final judgment in amounts and upon a cause of action as herein stated, it shall be the duty of the clerk of the court, or of the judge of a court which has no clerk, in which any such judgment is rendered within this state, to forward to the director immediately after the expiration of said sixty days, a certified copy of such judgment.

2. If the defendant named in any certified copy of a judgment reported to the director is a nonresident, the director shall immediately transmit a certified copy of the judgment to the official in charge of the issuance of licenses and registration certificates of the state of which the defendant is a resident.

(L. 1953 p. 569 § 303.120)



Section 303.100 License suspended on receipt of judgment — creditor may consent to allowance of license.

Effective 28 Aug 1953

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

303.100. License suspended on receipt of judgment — creditor may consent to allowance of license. — 1. The director, upon the receipt of a certified copy of a judgment, shall forthwith suspend the license and registration and any nonresident's operating privilege of any person against whom such judgment was rendered, except as hereinafter otherwise provided in this section and in section 303.130.

2. If the judgment-creditor consents in writing, in such form as the director may prescribe, that the judgment-debtor be allowed license and registration or nonresident's operating privilege, the same may be allowed by the director, in his discretion, for six months from the date of such consent and thereafter until such consent is revoked in writing notwithstanding default in the payment of such judgment, or of any installments thereof prescribed in section 303.130 provided the judgment-debtor furnishes proof of financial responsibility.

(L. 1953 p. 569 § 303.130)



Section 303.110 Suspension not lifted or license renewed, when — effect of bankruptcy.

Effective 28 Aug 1953

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

303.110. Suspension not lifted or license renewed, when — effect of bankruptcy. — Such license, registration and nonresident's operating privilege shall remain so suspended and shall not be renewed, nor shall any such license or registration be thereafter issued in the name of such person, including any such person not previously licensed, unless and until every such final judgment is stayed, satisfied in full or to the extent hereinafter provided and until the said person gives proof of financial responsibility subject to the exemptions stated in sections 303.100 and 303.130. A discharge in bankruptcy following the rendering of any such judgment shall not relieve the judgment-debtor from any of the requirements of this chapter.

(L. 1953 p. 569 § 303.140)



Section 303.120 Judgments deemed satisfied, when.

Effective 28 Aug 1981

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

303.120. Judgments deemed satisfied, when. — 1. Judgments herein referred to shall, for the purpose of this chapter only, be deemed satisfied:

(1) When twenty-five thousand dollars has been credited upon any judgment or judgments rendered in excess of that amount because of bodily injury to or death of one person as the result of any one accident; or

(2) When, subject to such limit of twenty-five thousand dollars because of bodily injury to or death of one person, the sum of fifty thousand dollars has been credited upon any judgment or judgments rendered in excess of that amount because of bodily injury to or death of two or more persons as the result of any one accident; or

(3) When ten thousand dollars has been credited upon any judgment or judgments rendered in excess of that amount because of injury to or destruction of property of others as a result of any one accident.

2. Payments made in settlement of any claims because of bodily injury, death or property damage arising from a motor vehicle accident shall be credited in reduction of the amounts provided for in this section.

(L. 1953 p. 569 § 303.150, A.L. 1965 p. 481, A.L. 1981 S.B. 201)



Section 303.130 License continued on order allowing installment payment of judgment, when.

Effective 28 Aug 1953

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

303.130. License continued on order allowing installment payment of judgment, when. — 1. A judgment-debtor upon due notice to the judgment-creditor may apply to the court in which such judgment was rendered for the privilege of paying such judgment in installments and the court, in its discretion and without prejudice to any other legal remedies which the judgment-creditor may have, may so order and fix the amounts and times of payment of the installments.

2. The director shall not suspend a license, registration or a nonresident's operating privilege, and shall restore any license, registration or nonresident's operating privilege suspended following nonpayment of a judgment, when the judgment-debtor gives proof of financial responsibility and obtains such an order permitting the payment of such judgment in installments, and while the payment of any said installment is not in default.

3. In the event the judgment-debtor fails to pay any installment as specified by such order, then upon notice of such default, the director shall forthwith suspend the license, registration or nonresident's operating privilege of the judgment-debtor until such judgment is satisfied, as provided in this chapter.

(L. 1953 p. 569 § 303.160)



Section 303.140 License suspension lifted, when.

Effective 28 Aug 1986

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

303.140. License suspension lifted, when. — The license and registration and nonresident's operating privilege suspended as provided in section 303.030 shall remain suspended and shall not be renewed nor shall a license or registration be issued to the person until:

(1) The person deposits, or there is deposited on his behalf, the security required under section 303.030; or

(2) One year has elapsed following the date of the suspension, and no claimant has filed notice, supported by a copy of the petition bearing the court file number, that he has commenced an action in a court of record, begun not later than one year after the date of such accident, arising out of the accident on which the suspension is based; or

(3) Evidence satisfactory to the director is filed with him of a release from liability, or a final adjudication of nonliability, or a duly acknowledged written agreement, in accordance with subdivision (3) of section 303.070; but if there is any default in the payment of any installment under any duly acknowledged written agreement, then, upon notice of the default, the director shall forthwith suspend the license and registration or nonresident's operating privilege of the person defaulting which shall not be restored unless and until:

(a) The person deposits and thereafter maintains security as required under section 303.030 in the amount that the director then determines; or

(b) One year has elapsed following the date when the security was required and during that period no action upon the agreement has been instituted in a court of this state.

(L. 1953 p. 569 § 303.070, A.L. 1961 p. 494, A.L. 1965 p. 95, A.L. 1986 S.B. 424)

Effective 7-01-87



Section 303.150 Vehicle registration suspended on suspension of license for conviction or bail forfeiture — proof required for reregistration.

Effective 28 Aug 1953

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

303.150. Vehicle registration suspended on suspension of license for conviction or bail forfeiture — proof required for reregistration. — 1. Whenever the director, under any law of this state, suspends or revokes the license of any person upon receiving record of a conviction or a forfeiture of bail, the director shall also suspend the registration for all motor vehicles registered in the name of such person, except that he shall not suspend such registration, unless otherwise required by law, if such person has previously given or shall immediately give and thereafter maintain proof of financial responsibility with respect to all motor vehicles registered by such person.

2. Such license and registration shall remain suspended or revoked and shall not at any time thereafter be renewed, nor shall any license be thereafter issued to such person, nor shall any motor vehicle be thereafter registered in the name of such person, until permitted under the motor vehicle laws of this state, and not then unless and until he shall give and thereafter maintain proof of financial responsibility.

3. If a person is not licensed, but by final order or judgment is convicted of or forfeits any bail or collateral deposited to secure an appearance for trial for any offense requiring the suspension or revocation of license, or for operating a motor vehicle upon the highways without being licensed to do so, or for operating an unregistered motor vehicle upon the highways, no license shall be thereafter issued to such person and no motor vehicle shall continue to be registered or thereafter be registered in the name of such person, until he shall give and thereafter maintain proof of financial responsibility.

4. Whenever the director suspends or revokes a nonresident's operating privilege by reason of a conviction or forfeiture of bail, such privilege shall remain so suspended or revoked unless such person shall have previously given or shall immediately give and thereafter maintain proof of financial responsibility.

(L. 1953 p. 569 § 303.170)



Section 303.160 Proof of financial responsibility, how given.

Effective 28 Aug 1961

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

303.160. Proof of financial responsibility, how given. — 1. Proof of financial responsibility when required under this chapter with respect to a motor vehicle or with respect to a person who is not the owner of a motor vehicle may be given by filing:

(1) A certificate of insurance as provided in section 303.170 or section 303.180; or

(2) A bond as provided in section 303.230; or

(3) A certificate of deposit of money or securities as provided in section 303.240; or

(4) A certificate of self-insurance, as provided in section 303.220, supplemented by an agreement by the self-insurer that, with respect to accidents occurring while the certificate is in force, he will pay the same judgments and in the same amounts that an insurer would have been obligated to pay under an owner's motor vehicle liability policy if it had issued such a policy to said self-insurer.

2. No motor vehicle shall be or continue to be registered in the name of any person required to file proof of financial responsibility unless such proof shall be furnished for such motor vehicle.

(L. 1953 p. 569 § 303.180, A.L. 1961 p. 463)

(1974) A certificate of self-insurance is not a policy of insurance so as to make holder liable in the same manner as “other valid and collectible insurance”. American Family Ins. Co. v. Missouri Power and Light Co. (Mo.), 517 S.W.2d 110.



Section 303.170 Proof of responsibility by insurance certificate.

Effective 28 Aug 1953

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

303.170. Proof of responsibility by insurance certificate. — 1. Proof of financial responsibility may be furnished by filing with the director the written certificate of any insurance carrier duly authorized to do business in this state certifying that there is in effect a motor vehicle liability policy for the benefit of the person required to furnish proof of financial responsibility. Such certificate shall give the effective date of such motor vehicle liability policy, which date shall be the same as the effective date of the certificate, and shall designate by explicit description or by appropriate reference all motor vehicles covered thereby, unless the policy is issued to a person who is not the owner of a motor vehicle.

2. No motor vehicle shall be or continue to be registered in the name of any person required to file proof of financial responsibility unless such motor vehicle is so designated in such a certificate.

(L. 1953 p. 569 § 303.190)



Section 303.175 Motor vehicle liability policy, minimum term, exceptions.

Effective 01 Jan 2000, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

303.175. Motor vehicle liability policy, minimum term, exceptions. — Every private passenger motor vehicle liability policy issued to meet the requirements of this chapter shall have a minimum term of three months. Each policy payment collected by the insurer shall be sufficient to pay for at least one month's coverage under the policy, except that this restriction shall not apply to payments on policies made by way of payroll deductions. This section shall not be construed to interfere with the cancellation and renewal provisions of sections 379.110 to 379.120 nor shall it apply to any fleet, rental, group or commercial motor vehicle policy.

(L. 1999 S.B. 19)

Effective 1-01-00



Section 303.178 Display of false evidence of insurance, penalty, confiscation of false evidence, misdemeanor.

Effective 01 Jan 2000, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

303.178. Display of false evidence of insurance, penalty, confiscation of false evidence, misdemeanor. — No person shall display evidence of insurance to a law enforcement officer knowing there is no valid liability insurance in effect on the motor vehicle as required pursuant to this chapter, or knowing the evidence of insurance is illegally altered, counterfeit or otherwise invalid as evidence of insurance. If the law enforcement officer issues a citation to a motor vehicle operator for displaying invalid evidence of insurance, the officer shall confiscate the evidence for presentation in court. Any person convicted of violating this section is guilty of a class A misdemeanor.

(L. 1999 S.B. 19)

Effective 1-01-00



Section 303.179 Alteration, production or sale of invalid insurance card, misdemeanor.

Effective 01 Jan 2000, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

303.179. Alteration, production or sale of invalid insurance card, misdemeanor. — No person shall alter an invalid insurance card to make it appear valid. No person knowingly shall make, sell or otherwise make available an invalid or counterfeit insurance card. Any person who violates this section is guilty of a class A misdemeanor.

(L. 1999 S.B. 19)

Effective 1-01-00



Section 303.180 Proof of responsibility by nonresident by insurance certificate, accepted when.

Effective 28 Aug 1953

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

303.180. Proof of responsibility by nonresident by insurance certificate, accepted when. — 1. The nonresident owner of a motor vehicle not registered in this state may give proof of financial responsibility by filing with the director a written certificate or certificates of an insurance carrier authorized to transact business in the state in which the motor vehicle or motor vehicle described in such certificate is registered, or if such nonresident does not own a motor vehicle, then in the state in which the insured resides, provided such certificate otherwise conforms to the provisions of this chapter, and the director shall accept the same upon condition that said insurance carrier complies with the following provisions with respect to the policies so certified:

(1) Said insurance carrier shall execute a power of attorney authorizing the director to accept service on its behalf of notice or process in any action arising out of a motor vehicle accident in this state; and

(2) Said insurance carrier shall agree in writing that such policies shall be deemed to conform with the laws of this state relating to the terms of motor vehicle liability policies issued herein.

2. If any insurance carrier not authorized to transact business in this state, which has qualified to furnish proof of financial responsibility, defaults in any said undertakings or agreements, the director shall not thereafter accept as proof any certificate of said carrier whether theretofore filed or thereafter tendered as proof, so long as such default continues.

(L. 1953 p. 569 § 303.200)



Section 303.190 Motor vehicle liability policy, contents.

Effective 28 Aug 1999

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

303.190. Motor vehicle liability policy, contents. — 1. A "motor vehicle liability policy" as said term is used in this chapter shall mean an owner's or an operator's policy of liability insurance, certified as provided in section 303.170 or section 303.180 as proof of financial responsibility, and issued, except as otherwise provided in section 303.180 by an insurance carrier duly authorized to transact business in this state, to or for the benefit of the person named therein as insured.

2. Such owner's policy of liability insurance:

(1) Shall designate by explicit description or by appropriate reference all motor vehicles with respect to which coverage is thereby to be granted;

(2) Shall insure the person named therein and any other person, as insured, using any such motor vehicle or motor vehicles with the express or implied permission of such named insured, against loss from the liability imposed by law for damages arising out of the ownership, maintenance or use of such motor vehicle or motor vehicles within the United States of America or the Dominion of Canada, subject to limits, exclusive of interest and costs, with respect to each such motor vehicle, as follows: twenty-five thousand dollars because of bodily injury to or death of one person in any one accident and, subject to said limit for one person, fifty thousand dollars because of bodily injury to or death of two or more persons in any one accident, and ten thousand dollars because of injury to or destruction of property of others in any one accident; and

(3) May exclude coverage against loss from liability imposed by law for damages arising out of the use of such motor vehicles by a member of the named insured's household who is a specifically excluded driver in the policy.

3. Such operator's policy of liability insurance shall insure the person named as insured therein against loss from the liability imposed upon him or her by law for damages arising out of the use by him or her of any motor vehicle not owned by him or her, within the said territorial limits and subject to the same limits of liability as are set forth above with respect to any owner's policy of liability insurance.

4. Such motor vehicle liability policy shall state the name and address of the named insured, the coverage afforded by the policy, the premium charged therefor, the policy period and the limits of liability, and shall contain an agreement or be endorsed that insurance is provided thereunder in accordance with the coverage defined in this chapter as respects bodily injury and death or property damage, or both, and is subject to all the provisions of this chapter.

5. Such motor vehicle liability policy need not insure any liability pursuant to any workers' compensation law nor any liability on account of bodily injury to or death of an employee of the insured while engaged in the employment, other than domestic, of the insured, or while engaged in the operation, maintenance or repair of any such motor vehicle nor any liability for damage to property owned by, rented to, in charge of or transported by the insured.

6. Every motor vehicle liability policy shall be subject to the following provisions which need not be contained therein:

(1) The liability of the insurance carrier with respect to the insurance required by this chapter shall become absolute whenever injury or damage covered by said motor vehicle liability policy occurs; said policy may not be cancelled or annulled as to such liability by any agreement between the insurance carrier and the insured after the occurrence of the injury or damage; no statement made by the insured or on his or her behalf and no violation of said policy shall defeat or void said policy;

(2) The satisfaction by the insured of a judgment for such injury or damage shall not be a condition precedent to the right or duty of the insurance carrier to make payment on account of such injury or damage;

(3) The insurance carrier shall have the right to settle any claim covered by the policy, and if such settlement is made in good faith, the amount thereof shall be deductible from the limits of liability specified in subdivision (2) of subsection 2 of this section;

(4) The policy, the written application thereof, if any, and any rider or endorsement which does not conflict with the provisions of this chapter shall constitute the entire contract between the parties.

7. Any policy which grants the coverage required for a motor vehicle liability policy may also grant any lawful coverage in excess of or in addition to the coverage specified for a motor vehicle liability policy and such excess or additional coverage shall not be subject to the provisions of this chapter. With respect to a policy which grants such excess or additional coverage the term "motor vehicle liability policy" shall apply only to that part of the coverage which is required by this section.

8. Any motor vehicle liability policy may provide that the insured shall reimburse the insurance carrier for any payment the insurance carrier would not have been obligated to make under the terms of the policy except for the provisions of this chapter.

9. Any motor vehicle liability policy may provide for the prorating of the insurance thereunder with other valid and collectible insurance.

10. The requirements of a motor vehicle liability policy may be fulfilled by the policies of one or more insurance carriers which policies together meet such requirements.

11. Any binder issued pending the issuance of a motor vehicle liability policy shall be deemed to fulfill the requirement for such a policy.

(L. 1953 p. 569 § 303.210, A.L. 1965 p. 481, A.L. 1981 S.B. 201, A.L. 1999 S.B. 19)

CROSS REFERENCE:

Uninsured motorist liability insurance, 379.201, 379.203

(1991) Where motorist's policy did not contain language that purports to meet the requirements of the financial responsibility law, it was motorist's responsibility to purchase coverage in compliance with the law. Because an insured can meet the requirements of the financial responsibility law by combining the policies of several different insurers, no insurer can be held liable for a deficiency of coverage unless its policy states that it alone meets the requirements of the law. Dairyland Insurance Co. v. Morse, 771 F.Supp. (E.D. Mo.).

(1991) Section expresses the public policy of Missouri. A clause which excludes coverage for member of immediate family in automobile insurance policy denies coverage for liability which the law recognizes; therefore, family exclusion clause is void as against the public policy of Missouri. State Farm Mutual Automobile Insurance Co. v. Monday, 847 S.W.2d 468 (Mo. App. W.D.)

(2000) When multiple liability policies are in place and each contains a household exclusion clause, section does not restrict minimum liability payments to single policy. American Standard Insurance Company v. Hargrave, 34 S.W.3d 88 (Mo.banc).



Section 303.200 Approval of plan for apportionment of substandard insurance risks.

Effective 28 Aug 2013

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

303.200. Approval of plan for apportionment of substandard insurance risks. — 1. After consultation with insurance companies authorized to issue automobile liability policies in this state, the director of the department of insurance, financial institutions and professional registration shall approve a reasonable plan or plans for the equitable apportionment among such companies of applicants for such policies and for personal automobile and commercial motor vehicle liability policies who are in good faith entitled to but are unable to procure such policies through ordinary methods. When any such plan has been approved, all such insurance companies shall subscribe thereto and participate therein. The plan manager, on the plan's behalf, shall contract with an entity or entities to accept and service applicants and policies for any company that does not elect to accept and service applicants and policies. By October first of each year any company that elects to accept and service applicants and policies for the next calendar year for any such plan shall so notify the plan. Except as provided in subsection 2 of this section, any company that does not so notify a plan established for handling coverage for personal automobile risks shall be excused from accepting and servicing applicants and policies for the next calendar year for such plan and shall pay a fee to the plan or servicing entity for providing such services. The fee shall be based on the company's market share as determined by the company's writings of personal automobile risks in the voluntary market. Any applicant for any such policy, any person insured under any such plan, and any insurance company affected may appeal to the director from any ruling or decision of the manager or committee designated to operate such plan. Any person aggrieved hereunder by any order or act of the director may, within ten days after notice thereof, file a petition in the circuit court of the county of Cole for a review thereof. The court shall summarily hear the petition and may make any appropriate order or decree. As used in this section, the term "personal automobile" means a private passenger nonfleet vehicle, motorcycle, camper and travel trailer, antique auto, amphibious auto, motor home, named nonowner applicant, or a low-speed vehicle subject to chapter 304 which is not primarily used for business or nonprofit interests and which is generally used for personal, family, or household purposes.

2. If the total premium volume for any one plan established for handling coverage for personal automobile risks exceeds ten million dollars in a calendar year, a company with more than five percent market share of such risks in Missouri shall not be excused from accepting and servicing applicants and policies of such plan under subsection 1 of this section for the next calendar year, unless the governing body of the plan votes to allow any company with such market share the option to be excused.

(L. 1953 p. 569 § 303.350, A.L. 2012 H.B. 1402 merged with S.B. 470 merged with S.B. 480, A.L. 2013 H.B. 322)



Section 303.210 Notice of cancellation of insurance to be given director.

Effective 28 Aug 1953

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

303.210. Notice of cancellation of insurance to be given director. — When an insurance carrier has certified a motor vehicle liability policy under section 303.170 or a policy under section 303.180, the insurance so certified shall not be cancelled or terminated until at least ten days after a notice of cancellation or termination of the insurance so certified shall be filed in the office of the director of revenue, except that such policy subsequently procured and certified shall, on the effective date of its certification, terminate the insurance previously certified with respect to any motor vehicle designated in both certificates.

(L. 1953 p. 569 § 303.220)



Section 303.220 Certificate of self-insurance — cancelled, when.

Effective 28 Aug 1986

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

303.220. Certificate of self-insurance — cancelled, when. — 1. Any religious denomination which has more than twenty-five members with motor vehicles and prohibits its members from purchasing insurance, of any form, as being contrary to its religious tenets, may qualify as a self-insurer by obtaining a self-insurance certificate issued by the director as provided in subsection 3 of this section.

2. Any person in whose name more than twenty-five motor vehicles are registered may qualify as a self-insurer by obtaining a certificate of self-insurance issued by the director as provided in subsection 3 of this section.

3. The director may, in his discretion, upon the application of any religious denomination or person described in subsection 1 or 2 of this section, issue a certificate of self-insurance when he is satisfied that such religious denomination or person is possessed and will continue to be possessed of the ability to pay judgments obtained against such religious denomination or person.

4. Upon not less than ten days' notice and a hearing pursuant to such notice, the director may, upon reasonable grounds, cancel a certificate of self-insurance. Failure to pay any judgment within thirty days after such judgment shall have become final shall constitute a reasonable ground for the cancellation of a certificate of self-insurance.

(L. 1953 p. 569 § 303.340, A.L. 1986 S.B. 424)

Effective 7-01-87



Section 303.230 Surety bond as proof of responsibility.

Effective 28 Aug 1953

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

303.230. Surety bond as proof of responsibility. — 1. Proof of financial responsibility may be furnished by filing with the director the bond of a surety company duly authorized to transact business in this state, or a bond with at least two individual sureties each owning real estate within this state, and together having equities equal in value to at least twice the amount of such bond, which real estate shall be scheduled in the bond approved by the judge of the circuit court of the county or city in which such real estate is situate. Such bond shall be conditioned for payments in amounts and under the same circumstances as would be required in a motor vehicle liability policy, and shall not be cancelled except after ten days' written notice to the director.

2. If such judgment, rendered against the principal on such bond, shall not be satisfied within sixty days after it has become final, the judgment creditor may, for his own use and benefit and at his sole expense, bring an action or actions in the name of the state against the company or persons executing such bond.

(L. 1953 p. 569 § 303.240)



Section 303.240 Cash deposit as proof of responsibility.

Effective 28 Aug 1981

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

303.240. Cash deposit as proof of responsibility. — 1. Proof of financial responsibility may be evidenced by the certificate of the state treasurer that the person named therein has deposited with him sixty thousand dollars in cash, or securities such as may legally be purchased by savings banks or for trust funds of a market value of sixty thousand dollars. The state treasurer shall not accept any such deposit and issue a certificate therefor and the director shall not accept such certificate unless accompanied by evidence that there are no unsatisfied judgments of any character against the depositor in the county where the depositor resides.

2. Such deposit shall be held by the state treasurer to satisfy, in accordance with the provisions of this chapter, any execution on a judgment issued against such person making the deposit, for damages, including damages for care and loss of services because of bodily injury to or death of any person, or for damages because of injury to or destruction of property, including the loss of use thereof, resulting from the ownership, maintenance, use or operation of a motor vehicle after such deposit was made. Money or securities so deposited shall not be subject to attachment or execution unless such attachment or execution shall arise out of a suit for damages as aforesaid.

(L. 1953 p. 569 § 303.250, A.L. 1965 p. 481, A.L. 1981 S.B. 201)



Section 303.250 Owner may give proof for employees or family members.

Effective 28 Aug 1953

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

303.250. Owner may give proof for employees or family members. — Whenever any person required to give proof of financial responsibility hereunder is or later becomes an operator in the employ of any owner, or is or later becomes a member of the immediate family or household of the owner, the director shall accept proof given by such owner in lieu of proof by such other person to permit such other person to operate a motor vehicle for which the owner has given proof as herein provided. The director shall designate the restrictions imposed by this section on the face of such person's license.

(L. 1953 p. 569 § 303.260)



Section 303.260 Substitution of one proof of responsibility for another.

Effective 28 Aug 1953

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

303.260. Substitution of one proof of responsibility for another. — The director shall consent to the cancellation of any bond or certificate of insurance or the director shall direct and the state treasurer shall return any money or securities to the person entitled thereto upon the substitution and acceptance of other adequate proof of financial responsibility pursuant to this chapter.

(L. 1953 p. 569 § 303.270)



Section 303.270 Director may require different proof, when.

Effective 28 Aug 1953

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

303.270. Director may require different proof, when. — Whenever any proof of financial responsibility filed under the provisions of this chapter no longer fulfills the purposes for which required, the director shall, for the purpose of this chapter, require other proof as required by this chapter and shall suspend the license and registration or the nonresident's operating privilege pending the filing of such other proof.

(L. 1953 p. 569 § 303.280)



Section 303.280 Release of proof and waiver of proof, when.

Effective 28 Aug 1973

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

303.280. Release of proof and waiver of proof, when. — 1. The director shall upon request consent to the immediate cancellation of any bond or certificate of insurance, or the director shall direct and the state treasurer shall return to the person entitled thereto, any money or securities deposited pursuant to this chapter as proof of financial responsibility, or the director shall waive the requirement of filing proof, in any of the following events:

(1) At any time after two years from the date such proof was required when, during the two-year period preceding the request, the director has not received record of a conviction or a forfeiture of bail which would require or permit the suspension or revocation of the license, registration or nonresident's operating privilege of the person by or for whom such proof was furnished; or

(2) In the event of the death of the person on whose behalf such proof was filed or the permanent incapacity of such person to operate a motor vehicle; or

(3) In the event the person who has given proof surrenders his license and registration to the director.

2. The director shall not consent to the cancellation of any bond or the return of any money or securities in the event any action for damages upon a liability covered by such proof is then pending or any judgment upon any such liability is then unsatisfied or in the event the person who has filed such bond or deposited such money or securities has, within one year immediately preceding such request been involved as an operator or owner in any motor vehicle accident resulting in injury or damage to the person or property of others. An affidavit of the applicant as to the nonexistence of such facts, or that he has been released from all of his liability, or has been finally adjudicated not to be liable, for such injury or damage, shall be sufficient evidence thereof in the absence of evidence to the contrary in the records of the director.

3. Whenever any person whose proof has been cancelled or returned under subdivision (3) of subsection 1 of this section applies for a license or registration within a period of two years from the date proof was originally required, any such application shall be refused unless the applicant shall reestablish such proof for the remainder of such two-year period.

(L. 1953 p. 569 § 303.290, A.L. 1972 S.B. 651, A.L. 1973 S.B. 251)



Section 303.290 Director's duties — regulations — judicial review.

Effective 28 Aug 1986

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

303.290. Director's duties — regulations — judicial review. — 1. The director of revenue shall administer and enforce the provisions of this chapter and may make rules and regulations necessary for its administration and shall provide for hearings upon request of persons aggrieved by orders or acts of the director under the provisions of this chapter. Upon receipt of a request for an administrative hearing the director of revenue shall reach a final decision including findings of fact and conclusions of law within ninety days.

2. Any decision, finding or order of the director, under the provisions of this chapter shall be subject to review by appeal to the circuit court of the county of the residence of the licensee, at the instance of any party in interest, in the manner provided by chapter 536, at any time within thirty days after notice is given the licensee of such decision, finding or order. Upon such appeal the cause shall be heard de novo and the circuit court may determine the reasonableness of the director's decision, finding or order, and in disposing of the issues before it may modify, affirm, or reverse the decision, finding or order in whole or in part. Appeals from the judgment of the circuit court may be taken as in civil cases. The prosecuting attorney of the county where such appeal is taken shall appear in behalf of the director, and prosecute or defend as the case may require.

(L. 1953 p. 569 § 303.020, A.L. 1957 p. 622, A.L. 1986 S.B. 424)

Effective 7-01-87

(1998) Thirty-day period referred to in this statute begins to run on date of mailing of administrative decision. Gilbert v. Director of Revenue, 974 S.W.2d 655 (E.D.Mo.App.).



Section 303.300 Driver's records available upon request.

Effective 28 Aug 1953

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

303.300. Driver's records available upon request. — The director shall upon request furnish any person a certified abstract of the operating record of any person subject to the provisions of this chapter, which abstract shall also fully designate the motor vehicles, if any, registered in the name of such person, and, if there shall be no record of any conviction of such person of violating any law relating to the operation of a motor vehicle or of any injury or damage caused by such person, the director shall so certify.

(L. 1953 p. 569 § 303.030)



Section 303.310 Report and decision to be no evidence of negligence — may be evidence, when.

Effective 28 Aug 1976

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

303.310. Report and decision to be no evidence of negligence — may be evidence, when. — Neither the report required by section 303.040, the action taken by the director pursuant to this chapter, the findings, if any, of the director upon which such action is based, nor the security filed as provided in this chapter shall be referred to in any way, nor be any evidence of the negligence or due care of either party, at the trial of any action at law to recover damages; however, the report required by section 303.040 may be subpoenaed and may be introduced into evidence solely for the purpose of establishing the existence or lack of insurance coverage where such issue is material and relevant to the action being tried. A copy of the report certified by the director as a correct copy shall be received in any of the courts of this state as evidence of the contents of the original report.

(L. 1953 p. 569 § 303.110, A.L. 1976 H.B. 1392)

(1963) In action by releasee against releasor for damages arising from motor vehicle collision, release which was filed with safety responsibility unit was admissible as evidence over objection that it was confidential and inadmissible under this section. Farmer v. Arnold (Mo.), 371 S.W.2d 265.



Section 303.315 Copies of suspension orders, constitute evidence.

Effective 28 Aug 1955

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

303.315. Copies of suspension orders, constitute evidence. — Copies of suspension orders entered pursuant to this chapter duly certified by the director of revenue shall be evidence in all courts of this state in actions arising under this chapter.

(L. 1955 p. 627 § 303.365)



Section 303.320 Vehicle not registered until bona fide transfer.

Effective 28 Aug 1953

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

303.320. Vehicle not registered until bona fide transfer. — If any owner's registration has been suspended hereunder, such registration shall not be transferred nor the motor vehicle in respect of which such registration was issued registered in any other name until the director is satisfied that such transfer of registration is proposed in good faith and not for the purpose or with the effect of defeating the purposes of this chapter. Nothing in this section shall in any wise affect the rights of any conditional vendor, chattel mortgagee or lessor of a motor vehicle registered in the name of another as owner who becomes subject to the provisions of this section.

(L. 1953 p. 569 § 303.300)



Section 303.330 License and registration returned to director, when.

Effective 28 Aug 1986

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

303.330. License and registration returned to director, when. — Any person whose license or registration shall have been suspended as herein provided, or whose policy of insurance or bond, when required under this chapter, shall have been cancelled or terminated, or who shall neglect to furnish other proof upon request of the director shall immediately return his license and registration to the director. If any person shall fail to return to the director the license or registration as provided herein or in any other chapter, the director may forthwith direct the Missouri state highway patrol or any peace or police officer to secure possession thereof and return the same to the director.

(L. 1953 p. 569 § 303.310, A.L. 1986 S.B. 424)

Effective 7-01-87



Section 303.340 Law not to apply to certain automobile insurance policies.

Effective 28 Aug 1953

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

303.340. Law not to apply to certain automobile insurance policies. — 1. This chapter shall not be held to apply to or affect policies of automobile insurance against liability which may now or hereafter be required by any other law of this state, and such policies, if they contain an agreement or are endorsed to conform to the requirements of this chapter, may be certified as proof of financial responsibility under this chapter.

2. This chapter shall not be held to apply to or affect policies insuring solely the insured named in the policy against liability resulting from the maintenance or use by persons in the insured's employ or on his behalf of motor vehicles not owned by the insured.

(L. 1953 p. 569 § 303.230)



Section 303.350 Chapter not applicable to government or common carriers.

Effective 28 Aug 1953

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

303.350. Chapter not applicable to government or common carriers. — Notwithstanding anything else herein contained, this chapter shall not apply with respect to any motor vehicle owned by the United States, the state of Missouri, or any political subdivision of this state, or any municipality therein, nor shall this chapter apply to any common carrier or contract carrier whose operations are subject to the jurisdiction of and are regulated by the interstate commerce commission or the public service commission of Missouri, or by regulatory ordinances of the municipalities served by such common or contract carrier, and which shall have satisfied any applicable requirements concerning bond, insurance or proof of financial responsibility imposed by the regulatory authority having jurisdiction over the carrier's operations.

(L. 1953 p. 569 § 303.330)

(1961) Motor vehicle safety responsibility law held applicable to municipal employees. City of St. Louis v. Carpenter (Mo.), 341 S.W.2d 786.



Section 303.360 Not to operate retrospectively.

Effective 28 Aug 1953

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

303.360. Not to operate retrospectively. — Sections 303.010 to 303.370 shall not be construed so as to deprive any person of any rights which may have accrued before the effective date of this law, or as conferring any rights upon any person whose claim for relief arose prior to the effective date of this law, nor as preventing the plaintiff in any civil action from relying for relief upon other process provided by law.

(L. 1953 p. 569)



Section 303.370 Offenses, penalties.

Effective 28 Aug 1986

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

303.370. Offenses, penalties. — 1. Failure to report an accident as required in section 303.040 shall be punished by a fine not in excess of five hundred dollars, and in the event of injury or damage to the person or property of another in such accident, the director shall suspend the license of the person failing to make such report, or the nonresident's operating privilege of such person, until such report has been filed or for no more than one year, provided all other requirements for reinstatement have been met and for such further period not to exceed thirty days as the director may fix.

2. Any person who gives information required in report or otherwise as provided for in section 303.040 knowing or having reason to believe that it is forged or signed without authority, shall be fined not more than one thousand dollars or imprisoned for not more than one year, or both.

3. Any person whose license or registration or nonresident's operating privilege has been suspended or revoked under this chapter and who, during such suspension or revocation drives any motor vehicle upon any highway or knowingly permits any motor vehicle owned by such person to be operated by another upon any highway, except as permitted under this chapter, shall be fined not more than five hundred dollars or imprisoned not exceeding six months, or both.

4. Any person willfully failing to return his license or registration as required in section 303.330 shall be fined not more than five hundred dollars or imprisoned not to exceed thirty days, or both.

5. Any person who shall violate any provision of this chapter for which no penalty is otherwise provided shall be fined not more than five hundred dollars or imprisoned not more than ninety days, or both.

(L. 1953 p. 569 § 303.320, A.L. 1986 S.B. 424)

Effective 7-01-87



Section 303.390 Uninsured motorist, waiver of ability to collect noneconomic damages, when — inapplicability, when.

Effective 11 Oct 2013, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

*303.390. Uninsured motorist, waiver of ability to collect noneconomic damages, when — inapplicability, when. — 1. An uninsured motorist shall waive the ability to have a cause of action or otherwise collect for noneconomic loss against a person who is in compliance with the financial responsibility laws of this chapter due to a motor vehicle accident in which the insured driver is alleged to be at fault. For purposes of this section, the term "uninsured motorist" shall include:

(1) An uninsured driver who is the owner of the vehicle;

(2) An uninsured permissive driver of the vehicle; and

(3) Any uninsured nonpermissive driver.

­­

­

2. The provisions of this section shall not apply to an uninsured motorist whose immediately previous insurance policy meeting the requirements of section 303.190 was terminated or nonrenewed for failure to pay the premium, unless notice of termination or nonrenewal for failure to pay such premium was provided by such insurer at least six months prior to the time of the accident.

3. In an action against a person who is in compliance with the financial responsibility laws prescribed by this chapter by a person deemed to have waived recovery under subsection 1 of this section:

(1) Any award in favor of such person shall be reduced by an amount equal to the portion of the award representing compensation for noneconomic losses;

(2) The trier of fact shall not be informed, directly or indirectly, of such waiver or of its effect on the total amount of such person's recovery.

4. Nothing in this section shall be construed to preclude recovery against an alleged tort-feasor of benefits provided or economic loss coverage.

5. Passengers in the uninsured motor vehicle are not subject to such recovery limitation.

(L. 2013 H.B. 339)

*Effective 10-11-13, see § 21.250. H.B. 339 was vetoed July 3, 2013. The veto was overridden on September 11, 2013.

**Section 565.060 was amended and transferred to section 565.052 by S.B. 491, 2014, effective 1-01-17. Section 565.052 does not contain the language which previously appeared in subdivision (4) of subsection 1 of section 565.060.



Section 303.400 Title.

Effective 01 Jan 2001, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

303.400. Title. — The provisions of sections 303.400 to 303.415 shall be known as the "Motorist Insurance Identification Database Act".

(L. 1999 S.B. 19 § 1)

Effective7-01-02

Expires 6-30-07



Section 303.403 Definitions.

Effective 01 Jan 2001, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

303.403. Definitions. — As used in sections 303.400 to 303.415, the following terms mean:

(1) "Database", the motorist insurance identification database;

(2) "Department", the department of revenue;

(3) "Designated agent", the party with which the department contracts to implement the motorist insurance identification database;

(4) "Program", the motorist insurance identification database program.

(L. 1999 S.B. 19 § 2)

Effective 7-01-02

Expires 6-30-07



Section 303.406 Database and fund created, purpose, administration — disclosure, when, violations, penalties — review and report to general assembly.

Effective 01 Jul 2002, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

303.406. Database and fund created, purpose, administration — disclosure, when, violations, penalties — review and report to general assembly. — 1. The "Motorist Insurance Identification Database" is hereby created for the purpose of establishing a database to use to verify compliance with the motor vehicle financial responsibility requirements of this chapter. The program shall be administered by the department and shall receive funding from the "Motorist Insurance Identification Database Fund", which is hereby created in the state treasury. Effective July 1, 2002, the state treasurer shall credit to and deposit in the motorist insurance identification database fund six percent of the net general revenue portion received from collections of the insurance premiums tax levied and collected pursuant to sections 148.310 to 148.461.

2. To implement the program, the department may by July 1, 2002, contract with a designated agent which shall monitor compliance with the motor vehicle financial responsibility requirements of this chapter, except that the program shall not be implemented to notify owners of registered motor vehicles until the department certifies that the accuracy rate of the program exceeds ninety-five percent in correctly identifying owners of registered motor vehicles as having maintained or failed to maintain financial responsibility. After the department has entered into a contract with a designated agent, the department shall convene a working group for the purpose of facilitating the implementation of the program.

3. The designated agent, using its own computer network, shall, no later than December 31, 2002, develop, deliver and maintain a computer database with information provided by:

(1) Insurers, pursuant to sections 303.400 to 303.415; except that, any person who qualifies as self-insured pursuant to this chapter, or provides proof of insurance to the director pursuant to the provisions of section 303.160, shall not be required to provide information to the designated agent, but the state shall supply these records to the designated agent for inclusion in the database; and

(2) The department, which shall provide the designated agent with the name, date of birth and address of all persons in its computer database, and the make, year and vehicle identification number of all registered motor vehicles.

4. The department shall establish guidelines for the designated agent's development of the computer database so the database can be easily accessed by state and local law enforcement agencies within procedures already established, and shall not require additional computer keystrokes or other additional procedures by dispatch or law enforcement personnel. Once the database is operational, the designated agent shall, at least monthly, update the database with information provided by insurers and the department, and compare then-current motor vehicle registrations against the database.

5. Information provided to the designated agent by insurers and the department for inclusion in the database established pursuant to this section is the property of the insurer or the department, as the case may be, and is not subject to disclosure pursuant to chapter 610. Such information may not be disclosed except as follows:

(1) The designated agent shall verify a person's insurance coverage upon request by any state or local government agency investigating, litigating or enforcing such person's compliance with the motor vehicle financial responsibility requirements of this chapter;

(2) The department shall disclose whether an individual is maintaining the required insurance coverage upon request of the following individuals and agencies only:

(a) The individual;

(b) The parent or legal guardian of an individual if the individual is an unemancipated minor;

(c) The legal guardian of the individual if the individual is legally incapacitated;

(d) Any person who has power of attorney from the individual;

(e) Any person who submits a notarized release from the individual that is dated no more than ninety days before the request is made;

(f) Any person claiming loss or injury in a motor vehicle accident in which the individual is involved;

(g) The office of the state auditor, for the purpose of conducting any audit authorized by law.

6. Any person or agency who knowingly discloses information from the database for any purpose, or to a person, other than those authorized in this section is guilty of a class A misdemeanor. The state shall not be liable to any person for gathering, managing or using information in the database pursuant to this section. The designated agent shall not be liable to any person for performing its duties pursuant to this section unless and to the extent such agent commits a willful and wanton act or omission or is negligent. The designated agent shall be liable to any insurer damaged by the designated agent's negligent failure to protect the confidentiality of the information and data disclosed by the insurer to the designated agent. The designated agent shall provide to this state an errors and omissions insurance policy covering such agent in an appropriate amount. No insurer shall be liable to any person for performing its duties pursuant to this section unless and to the extent the insurer commits a willful and wanton act of omission.

7. The department shall review the operation and performance of the motorist insurance identification database program to determine whether the number of uninsured motorists has* declined during the first three years following implementation and shall submit a report of its findings to the general assembly no later than January fifteenth of the year following the third complete year of implementation. The department shall make copies of its report available to each member of the general assembly.

8. This section shall not supersede other actions or penalties that may be taken or imposed for violation of the motor vehicle financial responsibility requirements of this chapter.

9. The working group as provided for in subsection 2 of this section shall consist of representatives from the insurance industry, department of insurance, financial institutions and professional registration, department of public safety and the department of revenue. The director of revenue, after consultation with the working group, shall promulgate any rules and regulations necessary to administer and enforce this section. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

(L. 1999 S.B. 19 § 3, A.L. 2000 H.B. 1797)

Effective 7-01-02

Expires 6-30-07

*Word "have" appears in original rolls.



Section 303.409 Failure to maintain financial responsibility, notice, right to hearing — suspension, duration, factors, extension for failure to file proof of insurance, maintenance of proof — exception for inoperable or stored motor vehicles.

Effective 01 Jul 2002, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

303.409. Failure to maintain financial responsibility, notice, right to hearing — suspension, duration, factors, extension for failure to file proof of insurance, maintenance of proof — exception for inoperable or stored motor vehicles. — 1. If the motorist insurance identification database indicates the owner of a registered motor vehicle has, regardless of the owner's operation of such motor vehicle, failed to maintain the financial responsibility required in section 303.025 for two consecutive months, the designated agent shall on behalf of the director inform the owner that the director will suspend the owner's vehicle registration if the owner does not present proof of insurance as prescribed by the director within thirty days from the date of mailing. The designated agent shall not select owners of fleet or rental vehicles or vehicles that are insured pursuant to a commercial line policy for notification to determine motor vehicle liability coverage. The director may prescribe rules and regulations necessary for the implementation of this subsection. The notice issued to the vehicle owner by the designated agent shall be sent to the last known address shown on the department's records. The notice is deemed received three days after mailing. The notice of suspension shall clearly specify the reason and statutory grounds for the suspension and the effective date of the suspension, the right of the person to request a hearing, the procedure for requesting a hearing and the date by which that request for a hearing must be made. The suspension shall become effective thirty days after the subject person is deemed to have received the notice of suspension by first class mail as provided in section 303.041. If the request for a hearing is received prior to the effective date of the suspension, the effective date of the suspension will be stayed until a final order is issued following the hearing; however, any delay in the hearing which is caused or requested by the subject person or counsel representing that person without good cause shown shall not result in a stay of the suspension during the period of delay.

2. Neither the fact that, subsequent to the date of verification, the owner acquired the required liability insurance policy nor the fact that the owner terminated ownership of the motor vehicle shall have any bearing upon the director's decision to suspend. The suspension shall remain in force until termination despite the renewal of registration or acquisition of a new registration for the motor vehicle. The suspension shall also apply to any motor vehicle to which the owner transfers the registration.

3. Upon receipt of notification from the designated agent, the director shall suspend the owner's vehicle registration effective immediately. The suspension period shall be as follows:

(1) If the person's record shows no prior violation, the director shall terminate the suspension upon payment of a reinstatement fee of twenty dollars and submission of proof of insurance, as prescribed by the director;

(2) If the person's record shows one prior violation for failure to maintain financial responsibility within the immediately preceding two years, the director shall terminate the suspension ninety days after its effective date upon payment of a reinstatement fee of two hundred dollars and submission of proof of insurance, as prescribed by the director;

(3) If the person's record shows two or more prior violations for failure to maintain financial responsibility, the period of suspension shall terminate one year after its effective date upon payment of a reinstatement fee of four hundred dollars and submission of proof of insurance, as prescribed by the director.

4. In the event that proof of insurance as prescribed by the director has not been filed with the department of revenue in accordance with this chapter prior to the end of the period of suspension provided in this section, such period of suspension shall be extended until such proof of insurance has been filed. In no event shall filing proof of insurance reduce any period of suspension. If proof of insurance is not maintained during the three-year period following the reinstatement or termination of the suspension, the director shall again suspend the license and motor vehicle registration until proof of insurance is filed or the three-year period has elapsed. In no event shall filing proof of insurance reduce any period of suspension.

5. Notwithstanding the provisions of subsection 1 of this section, the director shall not suspend the registration or registrations of any owner who establishes to the satisfaction of the director that the owner's motor vehicle was inoperable or being stored and not operated on the date proof of financial responsibility is required by the director.

(L. 1999 S.B. 19 § 4, A.L. 2000 H.B. 1797 merged with H.B. 1948)

Effective 8-28-00 (H.B. 1948); 7-01-02 (H.B. 1797)

Expires 6-30-07



Section 303.412 Reporting by insurance companies, frequency, required information — revenue to notify department of violation, penalty, exceptions.

Effective 01 Jul 2002, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

303.412. Reporting by insurance companies, frequency, required information — revenue to notify department of violation, penalty, exceptions. — 1. Beginning March 1, 2003, before the seventh working date of each calendar month, all licensed insurance companies in this state shall provide to the designated agent a record of all policies in effect on the last day of the preceding month. This subsection shall not prohibit more frequent reporting.

2. The record pursuant to subsection 1 of this section shall include the following:

(1) The name, date of birth, driver's license number and address of each insured;

(2) The make, year and vehicle identification number of each insured motor vehicle;

(3) The policy number and effective date of the policy.

3. The department of revenue shall notify the department of insurance, financial institutions and professional registration of any insurer who violates any provisions of this act. The department of insurance, financial institutions and professional registration may, against any insurer who fails to comply with this section, assess a fine not greater than one thousand dollars per day of noncompliance. The department of revenue may assess a fine not greater than one thousand dollars per day against the designated agent for failure to complete the project by the dates designated in sections 303.400 to 303.415 unless the delay is deemed beyond the control of the designated agent or the designated agent provides acceptable proof that such a noncompliance was inadvertent, accidental or the result of excusable neglect. The department of insurance, financial institutions and professional registration shall excuse the fine against any insurer if an assessed insurer provides acceptable proof that such insurer's noncompliance was inadvertent, accidental or the result of excusable neglect.

(L. 1999 S.B. 19 § 5, A.L. 2000 H.B. 1797)

Effective 7-01-02

Expires 6-30-07



Section 303.415 Effective and expiration dates.

Effective 01 Jul 2002, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

303.415. Effective and expiration dates. — 1. Sections 303.400 and 303.403 shall become effective on July 1, 2002, and shall expire on June 30, 2007.

2. The enactment of section 303.025, and the repeal and reenactment of sections 303.406, 303.409, 303.412 and 303.415 shall become effective July 1, 2002 and sections 303.406, 303.409 and 303.412 shall expire on June 30, 2007.

(L. 1999 S.B. 19 §§ 6, D, A.L. 2000 H.B. 1797)

Effective 7-01-02






Chapter 304 Traffic Regulations

Chapter Cross References



Section 304.001 Definitions for chapter 304 and chapter 307.

Effective 28 Aug 2002

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.001. Definitions for chapter 304 and chapter 307. — As used in this chapter and chapter 307, the following terms shall mean:

(1) "Abandoned property", any unattended motor vehicle, trailer, all-terrain vehicle, outboard motor or vessel removed or subject to removal from public or private property as provided in sections 304.155 and 304.157, whether or not operational. For any vehicle towed from the scene of an accident at the request of law enforcement and not retrieved by the vehicle's owner within five days of the accident, the agency requesting the tow shall be required to write an abandoned property report or a crime inquiry and inspection report;

(2) "Commercial vehicle enforcement officers", employees of the Missouri state highway patrol who are not members of the patrol but who are appointed by the superintendent of the highway patrol to enforce the laws, rules, and regulations pertaining to commercial vehicles, trailers, special mobile equipment and drivers of such vehicles;

(3) "Commercial vehicle inspectors", employees of the Missouri state highway patrol who are not members of the patrol but who are appointed by the superintendent of the highway patrol to supervise or operate permanent or portable weigh stations in the enforcement of commercial vehicle laws;

(4) "Commission", the state highways and transportation commission;

(5) "Department", the state transportation department;

(6) "Freeway", a divided state highway with four or more lanes, with no access to the throughways except the established interchanges and with no at-grade crossings;

(7) "Interstate highway", a state highway included in the national system of interstate highways located within the boundaries of Missouri, as officially designated or as may be hereafter designated by the state highways and transportation commission with the approval of the Secretary of Transportation, pursuant to Title 23, U.S.C., as amended;

(8) "Members of the patrol", the superintendent, lieutenant colonel, majors, captains, director of radio, lieutenants, sergeants, corporals and patrolmen of the Missouri state highway patrol;

(9) "Off-road vehicle", any vehicle designed for or capable of cross-country travel on or immediately over land, water, ice, snow, marsh, swampland, or other natural terrain without benefit of a road or trail:

(a) Including, without limitation, the following:

a. Jeeps;

b. All-terrain vehicles;

c. Dune buggies;

d. Multiwheel drive or low-pressure tire vehicles;

e. Vehicle using an endless belt, or tread or treads, or a combination of tread and low-pressure tires;

f. Motorcycles, trail bikes, minibikes and related vehicles;

g. Any other means of transportation deriving power from any source other than muscle or wind; and

(b) Excluding the following:

a. Registered motorboats;

b. Aircraft;

c. Any military, fire or law enforcement vehicle;

d. Farm-type tractors and other self-propelled equipment for harvesting and transporting farm or forest products;

e. Any vehicle being used for farm purposes, earth moving, or construction while being used for such purposes on the work site;

f. Self-propelled lawnmowers, or lawn or garden tractors, or golf carts, while being used exclusively for their designed purpose; and

g. Any vehicle being used for the purpose of transporting a handicapped person;

(10) "Person", any natural person, corporation, or other legal entity;

(11) "Right-of-way", the entire width of land between the boundary lines of a state highway, including any roadway;

(12) "Roadway", that portion of a state highway ordinarily used for vehicular travel, exclusive of the berm or shoulder;

(13) "State highway", a highway constructed or maintained by the state highways and transportation commission with the aid of state funds or United States government funds, or any highway included by authority of law in the state highway system, including all right-of-way;

(14) "Towing company", any person or entity which tows, removes or stores abandoned property;

(15) "Urbanized area", an area with a population of fifty thousand or more designated by the Bureau of the Census, within boundaries to be fixed by the state highways and transportation commission and local officials in cooperation with each other and approved by the Secretary of Transportation. The boundary of an urbanized area shall, at a minimum, encompass the entire urbanized area as designed by the Bureau of the Census.

(L. 1983 H.B. 539, A.L. 1988 H.B. 990, A.L. 1994 S.B. 475, A.L. 1996 S.B. 560, A.L. 2002 H.B. 1270 and H.B. 2032)



Section 304.005 Autocycle—defined—protective headgear not required, when—valid driver's license required to operate.

Effective 28 Aug 2017

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.005. Autocycle—defined—protective headgear not required, when—valid driver's license required to operate. — 1. As used in this section, the term “autocycle” means a three-wheeled motor vehicle which the drivers and passengers ride in a partially or completely enclosed nonstraddle seating area, that is designed to be controlled with a steering wheel and pedals, and that has met applicable Department of Transportation National Highway Traffic Safety Administration requirements or Federal Motorcycle Safety Standards.

2. Notwithstanding subsection 2 of section 302.020, a person operating or riding in an autocycle shall not be required to wear protective headgear if the vehicle is equipped with a roof that meets or exceeds the standards established for protective headgear.

3. No person shall operate an autocycle on any highway or street in this state unless the person has a valid driver’s license. The operator of an autocycle, however, shall not be required to obtain a motorcycle or motortricycle license or endorsement pursuant to sections 302.010 to 302.340.

(L. 2016 H.B. 1976, A.L. 2017 S.B. 8 merged with S.B. 222 merged with S.B. 225)



Section 304.009 Speed limit — violation, penalty.

Effective 13 Mar 1996, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.009. Speed limit — violation, penalty. — 1. Notwithstanding the provisions of section 304.010, a speeding violation of section 304.010 which is over the posted speed limit by five miles per hour or less is an infraction. The court costs assessed for a violation of this section shall be the same as the costs assessed pursuant to section 304.010.

2. No points shall be assessed pursuant to section 302.302 for any speeding violation which is over the posted speed limit by five miles per hour or less.

3. Notwithstanding any provisions of law to the contrary, a court may issue a warrant for failure to appear for any violation which is classified as an infraction.

(L. 1973 1st Ex. Sess. H.B. 1 § 1, A.L. 1975 H.B. 616 § 1, A.L. 1977 H.B. 375, A.L. 1979 H.B. 325, A.L. 1981 H.B. 474, A.L. 1987 S.B. 83, A.L. 1995 H.B. 717, A.L. 1996 H.B. 1047)

Effective 3-13-96

(1984) Director of Revenue may not assess points for speeding violations on state limited access highways within city limits, if the city ordinance violates, duplicates, or concurs with, the state set limits. Knierim v. James (Mo. banc), 677 S.W.2d 322.



Section 304.010 Definitions — maximum speed limits — cities, towns, villages, certain counties, may set speed limit, how set — slower speeds set, when — violations, penalty.

Effective 28 Aug 2004

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.010. Definitions — maximum speed limits — cities, towns, villages, certain counties, may set speed limit, how set — slower speeds set, when — violations, penalty. — 1. As used in this section, the following terms mean:

(1) "Expressway", a divided highway of at least ten miles in length with four or more lanes which is not part of the federal interstate system of highways which has crossovers or accesses from streets, roads or other highways at the same grade level as such divided highway;

(2) "Freeway", a limited access divided highway of at least ten miles in length with four or more lanes which is not part of the federal interstate system of highways which does not have any crossovers or accesses from streets, roads or other highways at the same grade level as such divided highway within such ten miles of divided highway;

(3) "Rural interstate", that part of the federal interstate highway system that is not located in an urban area;

(4) "Urbanized area", an area of fifty thousand population at a density at or greater than one thousand persons per square mile.

2. Except as otherwise provided in this section, the uniform maximum speed limits are and no vehicle shall be operated in excess of the speed limits established pursuant to this section:

(1) Upon the rural interstates and freeways of this state, seventy miles per hour;

(2) Upon the rural expressways of this state, sixty-five miles per hour;

(3) Upon the interstate highways, freeways or expressways within the urbanized areas of this state, sixty miles per hour;

(4) All other roads and highways in this state not located in an urbanized area and not provided for in subdivisions (1) to (3) of this subsection, sixty miles per hour;

(5) All other roads provided for in subdivision (4) of this subsection shall not include any state two-lane road which is identified by letter. Such lettered roads shall not exceed fifty-five miles per hour unless set at a higher speed as established by the department of transportation, except that no speed limit shall be set higher than sixty miles per hour;

(6) For the purposes of enforcing the speed limit laws of this state, it is a rebuttable presumption that the posted speed limit is the legal speed limit.

3. On any state road or highway where the speed limit is not set pursuant to a local ordinance, the highways and transportation commission may set a speed limit higher or lower than the uniform maximum speed limit provided in subsection 2 of this section, if a higher or lower speed limit is recommended by the department of transportation. The department of public safety, where it believes for safety reasons, or to expedite the flow of traffic a higher or lower speed limit is warranted, may request the department of transportation to raise or lower such speed limit, except that no speed limit shall be set higher than seventy miles per hour.

4. Notwithstanding the provisions of section 304.120 or any other provision of law to the contrary, cities, towns and villages may regulate the speed of vehicles on state roads and highways within such cities', towns' or villages' corporate limits by ordinance with the approval of the state highways and transportation commission. Any reduction of speed in cities, towns or villages shall be designed to expedite the flow of traffic on such state roads and highways to the extent consistent with public safety. The commission may declare any ordinance void if it finds that such ordinance is:

(1) Not primarily designed to expedite traffic flow; and

(2) Primarily designed to produce revenue for the city, town or village which enacted such ordinance.

­­

­

5. The county commission of any county of the second, third or fourth classification may set the speed limit or the weight limit or both the speed limit and the weight limit on roads or bridges on any county, township or road district road in the county and, with the approval of the state highways and transportation commission, on any state road or highway not within the limits of any incorporated city, town or village, lower than the uniform maximum speed limit as provided in subsection 2 of this section where the condition of the road or the nature of the area requires a lower speed. The maximum speed limit set by the county commission of any county of the second, third, or fourth classification for any road under the commission's jurisdiction shall not exceed fifty-five miles per hour if such road is properly marked by signs indicating such speed limit. If the county commission does not mark the roads with signs indicating the speed limit, the speed limit shall be fifty miles per hour. The commission shall send copies of any order establishing a speed limit or weight limit on roads and bridges on a county, township or road district road in the county to the chief engineer of the state department of transportation, the superintendent of the state highway patrol and to any township or road district maintaining roads in the county. After the roads have been properly marked by signs indicating the speed limits and weight limits set by the county commission, the speed limits and weight limits shall be of the same effect as the speed limits provided for in subsection 1 of this section and shall be enforced by the state highway patrol and the county sheriff as if such speed limits and weight limits were established by state law.

6. The county commission of any county of the second, third, or fourth classification may by ordinance set a countywide speed limit on roads within unincorporated areas of any county, township, or road district in the county and may establish reasonable speed regulations for motor vehicles within the limit of such county. No person who is not a resident of such county and who has not been within the limits thereof for a continuous period of more than forty-eight hours shall be convicted of a violation of such ordinances, unless it is shown by competent evidence that there was posted at the place where the boundary of such county road enters the county a sign displaying in black letters not less than four inches high and one inch wide on a white background the speed fixed by such county so that such signs may be clearly seen by operators and drivers from their vehicles upon entering such county. The commission shall send copies of any order establishing a countywide speed limit on a county, township, or road district road in the county to the chief engineer of the Missouri department of transportation, the superintendent of the state highway patrol, and to any township or road district maintaining roads in the county. After the boundaries of the county roads entering the county have been properly marked by signs indicating the speed limits set by the county commission, the speed limits shall be of the same effect as the speed limits provided for in subsection 1 of this section and shall be enforced by the state highway patrol and the county sheriff as if such speed limits were established by state law.

7. All road signs indicating speed limits or weight limits shall be uniform in size, shape, lettering and coloring and shall conform to standards established by the department of transportation.

8. The provisions of this section shall not be construed to alter any speed limit set below fifty-five miles per hour by any ordinance of any county, city, town or village of the state adopted before March 13, 1996.

9. The speed limits established pursuant to this section shall not apply to the operation of any emergency vehicle as defined in section 304.022.

10. A violation of the provisions of this section shall not be construed to relieve the parties in any civil action on any claim or counterclaim from the burden of proving negligence or contributory negligence as the proximate cause of any accident or as the defense to a negligence action.

11. Any person violating the provisions of this section is guilty of a class C misdemeanor, unless such person was exceeding the posted speed limit by twenty miles per hour or more then it is a class B misdemeanor.

(RSMo 1939 § 8383, A.L. 1957 p. 631, A.L. 1965 pp. 95, 594, A.L. 1969 H.B. 46 & 483, A.L. 1972 H.B. 1297, A.L. 1979 S.B. 44, A.L. 1985 H.B. 288, et al. merged with S.B. 408, A.L. 1987 S.B. 83, A.L. 1991 H.B. 25, A.L. 1995 H.B. 717, A.L. 1996 H.B. 1047, A.L. 2004 H.B. 795, et al.)

(1960) A railroad track itself is a warning of danger and a highway traveler must exercise the highest degree of care in crossing the track. A motorist approaching a railroad crossing with which he is familiar who fails to look or to see that which is plainly visible if he performs his duty to look, is contributorily negligent. Pipes v. Mo. Pacific Railroad Co. (Mo.), 338 S.W.2d 30.

(1960) Where information used some of the language of the statute in charging careless and reckless driving and went on to particularized saying that the vehicle was operated at a high rate of speed, weaving back and forth across the road and running through city stop signs, while not recommended for future use, held sufficient as an information. State v. Tevis (A.), 340 S.W.2d 415.

(1961) Operator of motor vehicle about to drive across railroad tracks on which a train is approaching is required to exercise the highest degree of care for his own safety. Reedy v. Missouri -Kansas-Texas Ry. Co. (Mo.), 347 S.W.2d 111.

(1961) Every operator of a motor vehicle has a duty to exercise the highest degree of care and such care includes the warning of other motorists on the highway while the vehicle is stopped on the paved portion of the road after the vehicle had stalled and ceased to run. Phillips v. Stockman (A.), 351 S.W.2d 464.

(1961) On trial for violating speed regulations under this section evidence as to prior conviction of offense committed subsequent to the offense for which the accused was on trial held admissible in evidence. State v. Hunt (A.), 352 S.W.2d 57.

(1962) Wife, seated in right front seat of car her husband left parked with the motor running, who in moving over to make room for another occupant accidentally stepped on accelerator causing car to lunge forward and crash through store, injuring plaintiff, became operator of the car within meaning of statute. Hay v. Ham (A.), 364 S.W.2d 118.

(1965) This section is designed to prevent danger and it is unnecessary for the state to show that any specific person was actually put in danger in order to sustain a conviction. State v. McNail (A.), 389 S.W.2d 214.

(1965) Information failing to state that offense occurred on a highway did not charge a crime. State v. Bartlett (A.), 394 S.W.2d 434.

(1966) Duty of a motorist to use the highest degree of care is not limited to the paved portion of a highway, but extends to the shoulder of the highway. Ely v. Parsons (A.), 399 S.W.2d 613.

(1966) To fulfill his statutory duty to exercise the highest degree of care at all times and to keep a careful and vigilant lookout for other persons and vehicles on the highway, a motorist is required to look in such an observant manner as to enable him to see that which a person in the exercise of the highest degree of care would be expected to see under similar circumstances, and he must be held to have seen what looking would have revealed. Weathers v. Falstaff Brewing Corp. (A.), 403 S.W.2d 663.

(1968) Failure to yield the right-of-way is specifically denounced as an offense, but an information charging careless and imprudent driving by failure to yield the right-of-way at a place where required by statute to do so, includes the offense as descriptive of what happened and in what manner defendant drove imprudently. State v. Richards (A.), 429 S.W.2d 351.

(1971) Information failing to state that offense occurred on a highway did not charge a crime. State v. Rollins (A.), 469 S.W.2d 46.

(1972) To constitute careless and imprudent driving there must be conduct which shows under all the existing circumstances and conditions that the property of another or the life or limb of any person is endangered; therefore, evidence that defendant spun his car around two or three times in intersection, making tires squeal and throwing rocks, was insufficient to support conviction of the offense. State v. Todd (A.), 477 S.W.2d 725.

(1977) This section does not impose a duty to exercise the highest degree of care to save all persons from harm proximately resulting from operation of motor vehicles. Ford v. Monroe (A.), 559 S.W.2d 759.

(1984) Offense of careless and imprudent driving is not the “same offense” for double jeopardy purposes as a manslaughter charge. State v. Noerper (Mo. App.E.D.), 674 S.W.2d 100.

(1984) Director of revenue may not assess points for speeding violations on state limited access highways within city limits, if the city ordinance violates, duplicates or concurs with the state set limits. Knierim v. James (Mo. banc), 677 S.W.2d 322.

(1990) Motorist stopped on roadway to repair an automobile is considered to be “operating” an automobile within the provision requiring the highest degree of care. Phillips v. United States, 743 F.Supp. 681 (E.D.Mo.).

(1993) Where high speed chase by law enforcement officers resulted in one civilian death and substantial property damage and personal injury to others, statute that provides some regulations for operation of emergency vehicles does not create duty to particular individuals as distinguished from general public; therefore duty created is to public and not to individuals. Boyle v. City of Liberty, Mo., 833 F.Supp. 1436 (W.D. Mo.).



Section 304.011 Slow speed, regulation of — agricultural implements, slower speeds, when, special permits required — penalties.

Effective 13 Mar 1996, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.011. Slow speed, regulation of — agricultural implements, slower speeds, when, special permits required — penalties. — 1. No person shall drive a motor vehicle at such a slow speed as to impede or block the normal and reasonable movement of traffic, except when reduced speed is necessary for safe operation or in compliance with law. Peace officers may enforce the provisions of this section by directions to drivers, and in the event of apparent willful disobedience to this provision and refusal to comply with direction of an officer in accordance herewith, the continued slow operation by a driver is a misdemeanor.

2. No vehicle shall be operated at a speed of less than forty miles per hour on any highway which is part of the interstate system of highways, unless:

(1) A slower speed is required for the safe operation of the vehicle because of weather or other special conditions; or

(2) Agricultural implements, self-propelled hay-hauling equipment, implements of husbandry and vehicles transporting such vehicles or equipment may be operated occasionally on interstate highways for short distances at a speed of less than forty miles per hour if such vehicle or equipment is operated pursuant to a special permit issued by the chief engineer of the state department of transportation pursuant to section 304.200 and the regulations established pursuant to such section.

3. Any person who violates subsection 2 of this section is guilty of a class C misdemeanor.

(L. 1957 p. 631, A.L. 1996 H.B. 1047)

Effective 3-13-96



Section 304.012 Motorists to exercise highest degree of care — violation, penalty.

Effective 13 Mar 1996, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.012. Motorists to exercise highest degree of care — violation, penalty. — 1. Every person operating a motor vehicle on the roads and highways of this state shall drive the vehicle in a careful and prudent manner and at a rate of speed so as not to endanger the property of another or the life or limb of any person and shall exercise the highest degree of care.

2. Any person who violates the provisions of this section is guilty of a class B misdemeanor, unless an accident is involved then it shall be a class A misdemeanor.

(L. 1996 H.B. 1047)

Effective 3-13-96

(2002) Riding lawn mower is considered a motor vehicle under section. Stonger ex rel. Stonger v. Riggs, 85 S.W.3d 703 (Mo.App.W.D.).



Section 304.013 All-terrain vehicles, prohibited on highways, rivers or streams of this state, exceptions, operational requirements — special permits — prohibited uses — penalty.

Effective 28 Aug 2013

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.013. All-terrain vehicles, prohibited on highways, rivers or streams of this state, exceptions, operational requirements — special permits — prohibited uses — penalty. — 1. No person shall operate an all-terrain vehicle, as defined in section 301.010, upon the highways of this state, except as follows:

(1) All-terrain vehicles owned and operated by a governmental entity for official use;

(2) All-terrain vehicles operated for agricultural purposes or industrial on-premises purposes between the official sunrise and sunset on the day of operation;

(3) All-terrain vehicles operated by handicapped persons for short distances occasionally only on the state's secondary roads when operated between the hours of sunrise and sunset;

(4) Governing bodies of cities may issue special permits to licensed drivers for special uses of all-terrain vehicles on highways within the city limits. Fees of fifteen dollars may be collected and retained by cities for such permits;

(5) Governing bodies of counties may issue special permits to licensed drivers for special uses of all-terrain vehicles on county roads within the county. Fees of fifteen dollars may be collected and retained by the counties for such permits;

(6) Municipalities may by resolution or ordinance allow all-terrain vehicle operation on streets or highways under the governing body's jurisdiction. Any person operating an all-terrain vehicle pursuant to a municipal resolution or ordinance shall maintain proof of financial responsibility in accordance with section 303.160 or maintain any other insurance policy providing equivalent liability coverage for an all-terrain vehicle.

2. No person shall operate an off-road vehicle within any stream or river in this state, except that off-road vehicles may be operated within waterways which flow within the boundaries of land which an off-road vehicle operator owns, or for agricultural purposes within the boundaries of land which an off-road vehicle operator owns or has permission to be upon, or for the purpose of fording such stream or river of this state at such road crossings as are customary or part of the highway system. All law enforcement officials or peace officers of this state and its political subdivisions or department of conservation agents or department of natural resources park rangers shall enforce the provisions of this subsection within the geographic area of their jurisdiction.

3. A person operating an all-terrain vehicle on a highway pursuant to an exception covered in this section shall have a valid operator's or chauffeur's license, except that a handicapped person operating such vehicle pursuant to subdivision (3) of subsection 1 of this section, but shall not be required to have passed an examination for the operation of a motorcycle, and the vehicle shall be operated at speeds of less than thirty miles per hour. When operated on a highway, an all-terrain vehicle shall have a bicycle safety flag, which extends not less than seven feet above the ground, attached to the rear of the vehicle. The bicycle safety flag shall be triangular in shape with an area of not less than thirty square inches and shall be day-glow in color.

4. No persons shall operate an all-terrain vehicle:

(1) In any careless way so as to endanger the person or property of another;

(2) While under the influence of alcohol or any controlled substance;

(3) Without a securely fastened safety helmet on the head of an individual who operates an all-terrain vehicle or who is being towed or otherwise propelled by an all-terrain vehicle, unless the individual is at least eighteen years of age.

5. No operator of an all-terrain vehicle shall carry a passenger, except for agricultural purposes. The provisions of this subsection shall not apply to any all-terrain vehicle in which the seat of such vehicle is designed to carry more than one person.

6. A violation of this section shall be a class C misdemeanor. In addition to other legal remedies, the attorney general or county prosecuting attorney may institute a civil action in a court of competent jurisdiction for injunctive relief to prevent such violation or future violations and for the assessment of a civil penalty not to exceed one thousand dollars per day of violation.

(L. 1988 H.B. 990, A.L. 1990 H.B. 1279, A.L. 1997 H.B. 389, A.L. 2004 H.B. 996 and H.B. 1142 and H.B. 1201 and H.B. 1489 merged with S.B. 1233, et al., A.L. 2013 H.B. 103)



Section 304.014 Rules of the road to be observed.

Effective 28 Aug 1953

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.014. Rules of the road to be observed. — Every person operating or driving a vehicle upon the highways of this state shall observe and comply with the following rules of the road.

(L. 1953 p. 587 § 304.020)

(1951) Instruction authorizing recovery on finding defendant negligently failed to stop his vehicle at intersection held erroneous because it does not require finding that defendant had reason to apprehend danger of collision. Lillard v. Bradford, 241 (A.), 243 S.W.2d 359.

(1952) Where vehicle was operated on icy pavement in the lane adjacent to center line of six lane street and collided with vehicle making left turn in front of it from extreme right-hand lane, negligence of operator was for jury. Wines v. Goodyear Tire & Rubber Co. (A.), 246 S.W.2d 525.

(1952) Requirement to operate vehicles as close to the right-hand side of the highway as practicable does not receive literal construction, but has reference to the attending circumstances and to the usable or passable way. Moss v. Stevens (Mo.), 247 S.W.2d 782.

(1953) Where, on conflicting evidence, court found that plaintiff began passing operation and reasonably expected to complete it before reaching intersection, it was not error to refuse instruction requiring finding for defendant on theory plaintiff was attempting to pass at intersection in violation of this section. Cockrill v. Buchanan (A.), 259 S.W.2d 696.

(1953) Where there was pile of loose chat on black top highway at intersection, question of negligence where driver, in making left turn, failed to “run beyond the center of the intersection ..... before turning .....” as required by subsection 6 of § 304.020 (prior to its repeal in 1953) held for jury. Lix v. Gastian (A.), 261 S.W.2d 497.

(1954) Fact that plaintiff drove his car in the one lane usable part of county road does not convict him of negligence as a matter of law, because he was not on right side of highway at time of collision at intersection. Hadley v. Smith (A.), 268 S.W.2d 444.



Section 304.015 Drive on right of highway — traffic lanes — signs — violations, penalties.

Effective 28 Aug 2010

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.015. Drive on right of highway — traffic lanes — signs — violations, penalties. — 1. All vehicles not in motion shall be placed with their right side as near the right-hand side of the highway as practicable, except on streets of municipalities where vehicles are obliged to move in one direction only or parking of motor vehicles is regulated by ordinance.

2. Upon all public roads or highways of sufficient width a vehicle shall be driven upon the right half of the roadway, except as follows:

(1) When overtaking and passing another vehicle proceeding in the same direction pursuant to the rules governing such movement;

(2) When placing a vehicle in position for and when such vehicle is lawfully making a left turn in compliance with the provisions of sections 304.014 to 304.025 or traffic regulations thereunder or of municipalities;

(3) When the right half of a roadway is closed to traffic while under construction or repair;

(4) Upon a roadway designated by local ordinance as a one-way street and marked or signed for one-way traffic.

3. It is unlawful to drive any vehicle upon any highway or road which has been divided into two or more roadways by means of a physical barrier or by means of a dividing section or delineated by curbs, lines or other markings on the roadway, except to the right of such barrier or dividing section, or to make any left turn or semicircular or U-turn on any such divided highway, except at an intersection or interchange or at any signed location designated by the state highways and transportation commission or the department of transportation. The provisions of this subsection shall not apply to emergency vehicles, law enforcement vehicles or to vehicles owned by the commission or the department.

4. The authorities in charge of any highway or the state highway patrol may erect signs temporarily designating lanes to be used by traffic moving in a particular direction, regardless of the center line of the highway, and all members of the Missouri highway patrol and other peace officers may direct traffic in conformance with such signs. When authorized signs have been erected designating off-center traffic lanes, no person shall disobey the instructions given by such signs.

5. Whenever any roadway has been divided into three or more clearly marked lanes for traffic, the following rules in addition to all others consistent herewith shall apply:

(1) A vehicle shall be driven as nearly as practicable entirely within a single lane and shall not be moved from such lane until the driver has first ascertained that such movement can be made with safety;

(2) Upon a roadway which is divided into three lanes a vehicle shall not be driven in the center lane, except when overtaking and passing another vehicle where the roadway ahead is clearly visible and such center lane is clear of traffic within a safe distance, or in preparation for a left turn or where such center lane is at the time allocated exclusively to traffic moving in the direction the vehicle is proceeding and is sign-posted to give notice of such allocation;

(3) Upon all highways any vehicle proceeding at less than the normal speed of traffic thereon shall be driven in the right-hand lane for traffic or as close as practicable to the right-hand edge or curb, except as otherwise provided in sections 304.014 to 304.025;

(4) Official signs may be erected by the highways and transportation commission or the highway patrol may place temporary signs directing slow-moving traffic to use a designated lane or allocating specified lanes to traffic moving in the same direction and drivers of vehicles shall obey the directions of every such sign;

(5) Drivers of vehicles proceeding in opposite directions shall pass each other to the right, and except when a roadway has been divided into traffic lanes, each driver shall give to the other at least one-half of the main traveled portion of the roadway whenever possible.

6. All vehicles in motion upon a highway having two or more lanes of traffic proceeding in the same direction shall be driven in the right-hand lane except when overtaking and passing another vehicle or when preparing to make a proper left turn or when otherwise directed by traffic markings, signs or signals.

7. All trucks registered for a gross weight of more than forty-eight thousand pounds shall not be driven in the far left-hand lane upon all interstate highways, freeways, or expressways within urbanized areas of the state having three or more lanes of traffic proceeding in the same direction. This restriction shall not apply when:

(1) It is necessary for the operator of the truck to follow traffic control devices that direct use of a lane other than the right lane; or

(2) The right half of a roadway is closed to traffic while under construction or repair.

8. As used in subsection 7 of this section, "truck" means any vehicle, machine, tractor, trailer, or semitrailer, or any combination thereof, propelled or drawn by mechanical power and designed for or used in the transportation of property upon the highways. The term "truck" also includes a commercial motor vehicle as defined in section 301.010.

9. Violation of this section shall be deemed a class C misdemeanor unless such violation causes an immediate threat of an accident, in which case such violation shall be deemed a class B misdemeanor, or unless an accident results from such violation, in which case such violation shall be deemed a class A misdemeanor.

(L. 1953 p. 587 § 304.020, A.L. 1971 H.B. 110, A.L. 1996 H.B. 1047, A.L. 2001 S.B. 244, A.L. 2008 S.B. 930 & 947, A.L. 2010 H.B. 1540)

(1960) Under the 1953 statute a motorist is not required to operate his automobile “as close to the right hand side of the highway as is practicable”. Lewis v. Nelson, 277 F.2d 207.

(1961) Where motor vehicle skidded on icy pavement and stopped blocking part of highway on grade below crest of hill, operator properly engaged in moving the vehicle rather than going to top of hill to warn other motorists since her car could be seen for a distance of 325 feet. Eastman v. Brackman (Mo.), 347 S.W.2d 126.

(1965) Unexplained skidding of a vehicle into left half of roadway is not ipso facto negligence. It leaves open the question of negligence. Wray v. King (A.), 385 S.W.2d 831.

(1965) This section does not require vehicle to make use of part of road which is in fact impassable and unavailable for travel, and motorist may be excused from statutory violation where he deviates from prescribed course of travel in order to avoid a dangerous obstruction. Tiner v. Hill (A.), 394 S.W.2d 425.

(1967) Purpose of this section is to change common law rule that one had the right to use either side of highway if way was unobstructed. This section does not create a motorist's duty to a pedestrian to avoid driving to the right of the right half of the roadway. Skiles v. Schlake (Mo.), 421 S.W.2d 244.

(1973) Backing road grader in southerly direction on northbound lane of highway held not to constitute driving on wrong side of road. Bounds v. Scott Construction Co. (Mo.), 498 S.W.2d 765.



Section 304.016 Passing regulations — violations, penalties.

Effective 28 Aug 1996

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.016. Passing regulations — violations, penalties. — 1. The following rules shall govern the overtaking and passing of vehicles proceeding in the same direction, subject to the limitations and exceptions hereinafter stated:

(1) The driver of a vehicle overtaking another vehicle proceeding in the same direction shall pass to the left thereof at a safe distance and shall not again drive to the right side of the roadway until safely clear of the overtaken vehicle; and

(2) Except when overtaking and passing on the right is permitted, the driver of an overtaken vehicle shall give way to the right in favor of the overtaking vehicle and shall not increase the speed of such driver's vehicle until completely passed by the overtaking vehicle.

2. The driver of a motor vehicle may overtake and pass to the right of another vehicle only under the following conditions:

(1) When the vehicle overtaken is making or about to make a left turn;

(2) Upon a city street with unobstructed pavement of sufficient width for two or more lines of vehicles in each direction;

(3) Upon a one-way street;

(4) Upon any highway outside of a city with unobstructed pavement of sufficient width and clearly marked for four or more lines of traffic. The driver of a motor vehicle may overtake and pass another vehicle upon the right only under the foregoing conditions when such movement may be made in safety. In no event shall such movement be made by driving off the paved or main traveled portion of the roadway. The provisions of this subsection shall not relieve the driver of a slow-moving vehicle from the duty to drive as closely as practicable to the right-hand edge of the roadway.

3. Except when a roadway has been divided into three traffic lanes, no vehicle shall be driven to the left side of the center line of a highway or public road in overtaking and passing another vehicle proceeding in the same direction unless such left side is clearly visible and is free of oncoming traffic for a sufficient distance ahead to permit such overtaking and passing to be completely made without interfering with the safe operation of any vehicle approaching from the opposite direction or any vehicle overtaken.

4. No vehicle shall at any time be driven to the left side of the roadway under the following conditions:

(1) When approaching the crest of a grade or upon a curve of the highway where the driver's view is obstructed within such distance as to create a hazard in the event another vehicle might approach from the opposite direction;

(2) When the view is obstructed upon approaching within one hundred feet of any bridge, viaduct, tunnel or when approaching within one hundred feet of or at any intersection or railroad grade crossing.

5. Violation of this section shall be deemed a class C misdemeanor.

(L. 1953 p. 587 § 304.020, A.L. 1992 H.B. 958, A.L. 1996 H.B. 1047)

(1962) The statute does not relieve the operator of a vehicle in an intersection area of the duty to keep a lookout for another vehicle violating this section. Myers v. Searcy (Mo.), 356 S.W.2d 59.

(1962) Defendant who attempted to pass on right an automobile stopped on pavement with turn signals flashing for left turn, turned off pavement onto shoulder where his automobile skidded and hit culvert which threw it back on road and into collision with stopped automobile, was negligent as a matter of law. Sisk v. Driggers (A.), 364 S.W.2d 76.

(1963) Defendant motorist on snow covered road approaching a curve in the tracks on his left or wrong side of road was required to anticipate that another vehicle might approach on its rightful side of the road and was required to use care commensurate with circumstances, and jury could find he was required to sound horn to warn of hazard he was creating. Bunch v. Crader (A.), 369 S.W.2d 768.

(1963) Motorist was not contributorily negligent as a matter of law because he was attempting to pass another automobile within 100 feet of an intersecting gravel road. Robb v. Wallace (Mo.), 371 S.W.2d 232.

(1963) Evidence sufficient to sustain conviction of careless and reckless driving by driving automobile at night on left side of roadway while approaching crest of hill at point where view was obstructed for such distance as to create hazard to oncoming traffic. State v. Gish (A.), 371 S.W.2d 654.

(1966) Driver being passed was under no duty to change his speed by either speeding up or slowing down while vehicles traveled abreast of each other, and was not negligent. Lawson v. Commercial Carriers, Inc. (A.), 399 S.W.2d 236.

(1966) This section is for the benefit of a person entering a highway from an intersecting or side street as well as for the benefit of vehicles proceeding on the thoroughfare in the same or opposite directions. Roach v. Lacho (Mo.), 402 S.W.2d 344.

(1966) Subsection 4 of this section, providing the condition under which a vehicle shall not be driven on the left side of the roadway, is not limited by its terms to vehicles overtaking and passing other vehicles. Roach v. Lacho (Mo.), 402 S.W.2d 344.

(1966) The preposition “to” as used in subsection 4 of this section is synonymous with “on” or “upon”. Roach v. Lacho (Mo.), 402 S.W.2d 344.

(1976) Held, proper time for warning to be given is question for jury. Warning must be given to vehicle in front in reasonable time for him to recognize danger and avoid injury. Hubbard v. Lathrop (A.), 545 S.W.2d 361.



Section 304.017 Distance at which vehicle must follow, penalty.

Effective 28 Aug 1996

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.017. Distance at which vehicle must follow, penalty. — 1. The driver of a vehicle shall not follow another vehicle more closely than is reasonably safe and prudent, having due regard for the speed of such vehicle and the traffic upon and the condition of the roadway. Vehicles being driven upon any roadway outside of a business or residence district in a caravan or motorcade, whether or not towing other vehicles, shall be so operated, except in a funeral procession or in a duly authorized parade, so as to allow sufficient space between each such vehicle or combination of vehicles as to enable any other vehicle to overtake or pass such vehicles in safety. This section shall in no manner affect section 304.044 relating to distance between trucks traveling on the highway.

2. Violation of this section shall be deemed a class C misdemeanor.

(L. 1953 p. 587 § 304.020, A.L. 1980 H.B. 1368, A.L. 1996 H.B. 1047)

(1959) This section does not apply to trucks or buses governed by § 303.044 so that if safe and prudent following distance rule is applicable to the operation of trucks it is by virtue of a common law duty and not by this section. Thebeau v. Thebeau (Mo.), 324 S.W.2d 674.

(1960) Plaintiff struck by car while replacing damaged tire in truck parked on right edge of four-lane highway while tire was being replaced held entitled to allege and submit question as to whether vehicle which struck him was following another vehicle more closely than was reasonably safe and prudent. Binion v. Armentrout (Mo.), 333 S.W.2d 87.

(1965) Where plaintiff had testified that he had been stopped behind school bus for about five seconds before being struck from behind, his testimony does not preclude submission of case on defendant's violation of this section. Sundermeyer v. Lentz (Mo.), 386 S.W.2d 16.



Section 304.019 Hand and mechanical signals, violations, penalty.

Effective 28 Aug 1996

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.019. Hand and mechanical signals, violations, penalty. — 1. No person shall stop or suddenly decrease the speed of or turn a vehicle from a direct course or move right or left upon a roadway unless and until such movement can be made with reasonable safety and then only after the giving of an appropriate signal in the manner provided herein.

(1) An operator or driver when stopping, or when checking the speed of the operator's vehicle, if the movement of other vehicles may reasonably be affected by such checking of speed, shall extend such operator's arm at an angle below horizontal so that the same may be seen in the rear of the vehicle;

(2) An operator or driver intending to turn the operator's vehicle to the right shall extend such operator's arm at an angle above horizontal so that the same may be seen in front of and in the rear of the vehicle, and shall slow down and approach the intersecting highway as near as practicable to the right side of the highway along which such operator is proceeding before turning;

(3) An operator or driver intending to turn the operator's vehicle to the left shall extend such operator's arm in a horizontal position so that the same may be seen in the rear of the vehicle, and shall slow down and approach the intersecting highway so that the left side of the vehicle shall be as near as practicable to the center line of the highway along which the operator is proceeding before turning;

(4) The signals herein required shall be given either by means of the hand and arm or by a signal light or signal device in good mechanical condition of a type approved by the state highway patrol; however, when a vehicle is so constructed or loaded that a hand and arm signal would not be visible both to the front and rear of such vehicle then such signals shall be given by such light or device. A vehicle shall be considered as so constructed or loaded that a hand and arm signal would not be visible both to the front and rear when the distance from the center of the top of the steering post to the left outside limit of the body, cab or load exceeds twenty-four inches, or when the distance from the center of the top of the steering post to the rear limit of the body or load thereon exceeds fourteen feet, which limit of fourteen feet shall apply to single vehicles or combinations of vehicles. The provisions of this subdivision shall not apply to any trailer which does not interfere with a clear view of the hand signals of the operator or of the signaling device upon the vehicle pulling such trailer; provided further that the provisions of this section as far as mechanical devices on vehicles so constructed that a hand and arm signal would not be visible both to the front and rear of such vehicle as above provided shall only be applicable to new vehicles registered within this state after the first day of January, 1954.

2. Violation of this section shall be deemed a class C misdemeanor.

(L. 1953 p. 587 § 304.020, A.L. 1996 H.B. 1047)

(1954) Where plaintiff admittedly did not give hand signal of his intention to stop, and other evidence was to the effect that no electric stop signal was seen, question of contributory negligence in failing to give warning of stop held for jury even though car was equipped with adequate electrical signaling devices. White v. Rohrer (Mo.), 267 S.W.2d 31.

(1958) Under the circumstances of the case, whether defendant was guilty of negligence in failing to give signal of intention to turn right at driveway was question for jury. Ilgenfritz v. Quinn (Mo.), 318 S.W.2d 186.

(1959) Where driver gave timely and adequate signal of intention to stop by means of a stop light on left rear of vehicle operated off of the brake, he was not required to give hand signal. Pilkenton v. Fegley (Mo.), 321 S.W.2d 435.

(1961) Section 304.019 is not limited to cases where there is a sudden checking of speed but the degree of abruptness would have a decided bearing upon whether it would reasonably affect the movement of a following vehicle. Lafferty v. Wattle (A.), 349 S.W.2d 519.

(1964) A motorist who intends to turn left may not assume that other vehicles will not be on the highway in violation of rules of the road and must make proper observation to rear to see that another vehicle is not coming into such close proximity that a left turn cannot be made with reasonable safety and must give appropriate signal of intent to turn left. Reed v. Shelly (A.), 378 S.W.2d 291.

(2004) Signal requirement does not apply to vehicles moving from stopped position and entering traffic; probable cause did not therefore exist for police officer to stop vehicle after defendant pulled vehicle onto street from parked position without signaling. State v. Johnson, 148 S.W.3d 338 (Mo.App.W.D.).



Section 304.022 Emergency and stationary vehicles — use of lights and sirens — right-of-way — procedure — penalty.

Effective 28 Aug 2017

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.022. Emergency and stationary vehicles — use of lights and sirens — right-of-way — procedure — penalty. — 1. Upon the immediate approach of an emergency vehicle giving audible signal by siren or while having at least one lighted lamp exhibiting red light visible under normal atmospheric conditions from a distance of five hundred feet to the front of such vehicle or a flashing blue light authorized by section 307.175, the driver of every other vehicle shall yield the right-of-way and shall immediately drive to a position parallel to, and as far as possible to the right of, the traveled portion of the highway and thereupon stop and remain in such position until such emergency vehicle has passed, except when otherwise directed by a police or traffic officer.

2. Upon approaching a stationary vehicle displaying lighted red or red and blue lights, or a stationary vehicle displaying lighted amber or amber and white lights, the driver of every motor vehicle shall:

(1) Proceed with caution and yield the right-of-way, if possible with due regard to safety and traffic conditions, by making a lane change into a lane not adjacent to that of the stationary vehicle, if on a roadway having at least four lanes with not less than two lanes proceeding in the same direction as the approaching vehicle; or

(2) Proceed with due caution and reduce the speed of the vehicle, maintaining a safe speed for road conditions, if changing lanes would be unsafe or impossible.

3. The motorman of every streetcar shall immediately stop such car clear of any intersection and keep it in such position until the emergency vehicle has passed, except as otherwise directed by a police or traffic officer.

4. An “emergency vehicle” is a vehicle of any of the following types:

(1) A vehicle operated by the state highway patrol, the state water patrol, the Missouri capitol police, a conservation agent, or a state park ranger, those vehicles operated by enforcement personnel of the state highways and transportation commission, police or fire department, sheriff, constable or deputy sheriff, federal law enforcement officer authorized to carry firearms and to make arrests for violations of the laws of the United States, traffic officer or coroner or by a privately owned emergency vehicle company;

(2) A vehicle operated as an ambulance or operated commercially for the purpose of transporting emergency medical supplies or organs;

(3) Any vehicle qualifying as an emergency vehicle pursuant to section 307.175;

(4) Any wrecker, or tow truck or a vehicle owned and operated by a public utility or public service corporation while performing emergency service;

(5) Any vehicle transporting equipment designed to extricate human beings from the wreckage of a motor vehicle;

(6) Any vehicle designated to perform emergency functions for a civil defense or emergency management agency established pursuant to the provisions of chapter 44;

(7) Any vehicle operated by an authorized employee of the department of corrections who, as part of the employee’s official duties, is responding to a riot, disturbance, hostage incident, escape or other critical situation where there is the threat of serious physical injury or death, responding to mutual aid call from another criminal justice agency, or in accompanying an ambulance which is transporting an offender to a medical facility;

(8) Any vehicle designated to perform hazardous substance emergency functions established pursuant to the provisions of sections 260.500 to 260.550;

(9) Any vehicle owned by the state highways and transportation commission and operated by an authorized employee of the department of transportation that is marked as a department of transportation emergency response or motorist assistance vehicle; or

(10) Any vehicle owned and operated by the civil support team of the Missouri National Guard while in response to or during operations involving chemical, biological, or radioactive materials or in support of official requests from the state of Missouri involving unknown substances, hazardous materials, or as may be requested by the appropriate state agency acting on behalf of the governor.

5. (1) The driver of any vehicle referred to in subsection 4 of this section shall not sound the siren thereon or have the front red lights or blue lights on except when such vehicle is responding to an emergency call or when in pursuit of an actual or suspected law violator, or when responding to, but not upon returning from, a fire.

(2) The driver of an emergency vehicle may:

(a) Park or stand irrespective of the provisions of sections 304.014 to 304.025;

(b) Proceed past a red or stop signal or stop sign, but only after slowing down as may be necessary for safe operation;

(c) Exceed the prima facie speed limit so long as the driver does not endanger life or property;

(d) Disregard regulations governing direction of movement or turning in specified directions.

(3) The exemptions granted to an emergency vehicle pursuant to subdivision (2) of this subsection shall apply only when the driver of any such vehicle while in motion sounds audible signal by bell, siren, or exhaust whistle as may be reasonably necessary, and when the vehicle is equipped with at least one lighted lamp displaying a red light or blue light visible under normal atmospheric conditions from a distance of five hundred feet to the front of such vehicle.

6. No person shall purchase an emergency light as described in this section without furnishing the seller of such light an affidavit stating that the light will be used exclusively for emergency vehicle purposes.

7. Violation of this section shall be deemed a class A misdemeanor.

(L. 1953 p. 587 § 304.020, A.L. 1969 p. 418, A.L. 1971 H.B. 113, A.L. 1981 H.B. 183, A.L. 1986 S.B. 523 merged with H.B. 1428, A.L. 1991 S.B. 265, A.L. 1995 H.B. 424, A.L. 1996 H.B. 1047 merged with H.B. 1369, A.L. 1997 H.B. 244, A.L. 2002 H.B. 1270 and H.B. 2032, A.L. 2004 S.B. 757 merged with S.B. 788, A.L. 2005 H.B. 353 merged with H.B. 487 merged with H.B. 618, A.L. 2006 S.B. 872, et al., A.L. 2007 S.B. 82 merged with S.B. 352, A.L. 2012 S.B. 470 merged with S.B. 568 merged with S.B. 611, A.L. 2016 S.B. 732, A.L. 2017 S.B. 8 merged with S.B. 222 merged with S.B. 225)

Effective 6-28-17 (S.B. 8); 8-28-17 (S.B. 222); 8-28-17 (S.B. 225)

(2006) Section does not abolish, abrogate, provide, or in any way modify common law doctrine of official immunity. Davis v. Lambert-St. Louis Int'l Airport, 193 S.W.3d 760 (Mo.banc).



Section 304.023 Passing stopped streetcars, penalty.

Effective 28 Aug 1996

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.023. Passing stopped streetcars, penalty. — 1. An operator or driver of a motor vehicle shall stop same not less than eight feet from the rear of any streetcar going in the same direction which has stopped for the purpose of taking on or discharging passengers, and shall remain standing until such car has taken on or discharged such passengers; provided, however, said driver or operator may pass such car where a safety zone is established by the proper authorities, providing, however, that in passing such streetcar the operator shall proceed at a speed not faster than is reasonable and with due caution for the safety of pedestrians under the circumstances then and there existing.

2. Violation of this section is a class C misdemeanor.

(L. 1953 p. 587 § 304.020, A.L. 1996 H.B. 1047)



Section 304.024 Crosswalks and parking regulations established — signs — violation, an infraction.

Effective 28 Aug 1996

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.024. Crosswalks and parking regulations established — signs — violation, an infraction. — 1. The state highways and transportation commission with respect to highways under its jurisdiction may erect or place signs establishing crossovers or crosswalks or prohibiting or restricting the stopping, standing or parking of vehicles on any highway where in its opinion such stopping, standing, or parking is dangerous to those using the highway or where the stopping, standing or parking of vehicles would unduly interfere with the free movement of traffic thereon. Such signs shall be official signs and no person shall stop, stand, or park any vehicle in violation of the restrictions stated on such signs.

2. Violation of this section shall be deemed an infraction.

(L. 1953 p. 587 § 304.020, A.L. 1996 H.B. 1047)



Section 304.025 Highway and vehicle defined.

Effective 28 Aug 1953

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.025. Highway and vehicle defined. — 1. The word "highway" whenever used in sections 304.014 to 304.026 shall mean any public road or thoroughfare for vehicles, including state roads, county roads and public streets, avenues, boulevards, parkways or alleys in any municipality.

2. The word "vehicle" whenever used in sections 304.014 to 304.026 shall mean any device operated on highways, except those used exclusively on rails or tracks.

(L. 1953 p. 587 § 304.020)



Section 304.027 Spinal cord injury fund created, uses — surcharge imposed, when.

Effective 28 Aug 2002

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.027. Spinal cord injury fund created, uses — surcharge imposed, when. — 1. There is hereby created in the state treasury for use by the board of curators of the University of Missouri a fund to be known as the "Spinal Cord Injury Fund". All judgments collected pursuant to this section, appropriations of the general assembly, federal grants, private donations and any other moneys designated for the spinal cord injury fund established pursuant to this section, shall be deposited in the fund. Moneys deposited in the fund shall, upon appropriation by the general assembly to the board of curators, be received and expended by the board for the purpose of funding research projects that promote an advancement of knowledge in the area of spinal cord injury. Notwithstanding the provisions of section 33.080 to the contrary, any unexpended balance in the spinal cord injury fund at the end of any biennium shall not be transferred to the general revenue fund.

2. In all criminal cases including violations of any county ordinance or any violation of criminal or traffic laws of this state, including an infraction, there shall be assessed as costs a surcharge in the amount of two dollars. No such surcharge shall be collected in any proceeding involving a violation of an ordinance or state law when the proceeding or defendant has been dismissed by the court or when costs are to be paid by the state, county or municipality. Such surcharge shall be collected and disbursed by the clerk of the court as provided by sections 488.010 to 488.020. The surcharge collected pursuant to this section shall be paid into the state treasury to the credit of the spinal cord injury fund created in this section.

(L. 2001 H.B. 302 & 38, A.L. 2002 H.B. 1270 and H.B. 2032 merged with S.B. 1048)



Section 304.028 Brain injury fund created, moneys in fund, uses — surcharge imposed, when.

Effective 28 Aug 2011

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.028. Brain injury fund created, moneys in fund, uses — surcharge imposed, when. — 1. There is hereby created in the state treasury for use by the department of health and senior services a fund to be known as the "Brain Injury Fund". All judgments collected pursuant to this section, federal grants, private donations and any other moneys designated for the brain injury fund shall be deposited in the fund. Moneys deposited in the fund shall, upon appropriation by the general assembly to the department of health and senior services, be received and expended by the department for the purpose of transition and integration of medical, social and educational services or activities for purposes of outreach and supports to enable individuals with traumatic brain injury and their families to live in the community. Notwithstanding the provisions of section 33.080 to the contrary, any unexpended balance in the brain injury fund at the end of any biennium shall not be transferred to the general revenue fund.

2. In all criminal cases including violations of any county ordinance or any violation of criminal or traffic laws of this state, including an infraction, there shall be assessed as costs a surcharge in the amount of two dollars. No such surcharge shall be collected in any proceeding involving a violation of an ordinance or state law when the proceeding or defendant has been dismissed by the court or when costs are to be paid by the state, county or municipality.

3. Such surcharge shall be collected and distributed by the clerk of the court as provided in sections 488.010 to 488.020. The surcharge collected pursuant to this section shall be paid to the state treasury to the credit of the brain injury fund established in this section.

(L. 2002 H.B. 1270 and H.B. 2032, A.L. 2011 H.B. 464)



Section 304.029 Operation of low-speed vehicles on highway, permitted when — exemptions.

Effective 28 Aug 2004

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.029. Operation of low-speed vehicles on highway, permitted when — exemptions. — 1. Notwithstanding any other law to the contrary, a low-speed vehicle may be operated upon a highway in the state if it meets the requirements of this section. Every person operating a low-speed vehicle shall be granted all the rights and shall be subject to all the duties applicable to the driver of any other motor vehicle except as to the special regulations in this section and except as to those provisions which by their nature can have no application.

2. The operator of a low-speed vehicle shall observe all traffic laws and local ordinances regarding the rules of the road. A low-speed vehicle shall not be operated on a street or a highway with a posted speed limit greater than thirty-five miles per hour. The provisions of this subsection shall not prohibit a low-speed vehicle from crossing a street or highway with a posted speed limit greater than thirty-five miles per hour.

3. A low-speed vehicle shall be exempt from the requirements of sections 307.350 to 307.402 for purposes of titling and registration. Low-speed vehicles shall comply with the standards in 49 CFR 571.500, as amended.

4. Every operator of a low-speed vehicle shall maintain financial responsibility on such low-speed vehicle as required by chapter 303 if the low-speed vehicle is to be operated upon the highways of this state.

5. Each person operating a low-speed vehicle on a highway in this state shall possess a valid driver's license issued pursuant to chapter 302.

6. For purposes of this section a "low-speed vehicle" shall have the meaning ascribed to it in 49 CFR, section 571.3, as amended.

7. All low-speed vehicles shall be manufactured in compliance with the National Highway Traffic Safety Administration standards for low-speed vehicles in 49 CFR 571.500, as amended.

8. Nothing in this section shall prevent county or municipal governments from adopting more stringent local ordinances governing low-speed vehicle operation if the governing body of the county or municipality determines that such ordinances are necessary in the interest of public safety. The department of transportation may prohibit the operation of low-speed vehicles on any highway under its jurisdiction if it determines that the prohibition is necessary in the interest of public safety.

(L. 2004 H.B. 996 and H.B. 1142 and H.B. 1201 and H.B. 1489 merged with S.B. 1233, et al.)



Section 304.030 Certain buses and trucks to stop at railroad crossing, when — exception, requirements.

Effective 28 Aug 1988

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.030. Certain buses and trucks to stop at railroad crossing, when — exception, requirements. — Every motor vehicle transporting passengers, for hire, every school bus, and every motor vehicle transporting high explosives, or poisonous or compressed inflammable gases, and every motor vehicle used for the transportation of inflammable or corrosive liquids in bulk, whether loaded or empty, shall, upon approaching any railroad grade crossing, other than a crossing that is specifically exempted from the stopping requirement by order of the division of motor carrier and railroad safety of the department of economic development, be brought to a full stop within fifty feet, but not less than fifteen feet, from the nearest rail of such railroad grade crossing, and shall not proceed until due caution has been taken to ascertain that the course is clear, except that such full stop shall not be required at a streetcar crossing within a business or residence district, nor at a railroad grade crossing protected by a watchman or traffic officer on duty or by a traffic control signal (not railroad flashing signal) giving positive indication to approaching vehicles to proceed, nor when the division of motor carrier and railroad safety has ordered the placement of an exempt sign at the crossing.

(RSMo 1939 § 8399, A.L. 1988 S.B. 676)

CROSS REFERENCE:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008



Section 304.031 Traffic signal preemption system, use of, permitted when — violations, penalty.

Effective 28 Aug 2004

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.031. Traffic signal preemption system, use of, permitted when — violations, penalty. — 1. As used in this section, "Traffic Signal Preemption System (TSPS)" shall mean a traffic-control system designated for use by emergency vehicles, as defined in this section, to improve traffic movement by temporarily controlling signalized intersections.

2. The owner of a traffic control signal may authorize use of a TSPS by the following persons for the following purposes:

(1) An authorized operator in an authorized emergency vehicle, or an authorized person who is an employee or member of an agency or entity which operates emergency vehicles, who may activate a TSPS from a station where the entity's emergency vehicles are based to control a traffic signal near that station, in order to improve the safety and efficiency of emergency response operations;

(2) An authorized operator in a bus, in order to interrupt the cycle of the traffic control signal in such a way as to keep the green light showing for longer than it otherwise would;

(3) An authorized operator in a traffic signal maintenance vehicle, in order to facilitate traffic signal maintenance activities.

3. A TSPS used by an authorized person in an emergency vehicle or at a station where emergency vehicles are stationed shall preempt and override a device operated by any other person.

4. A traffic control signal operating device used as authorized under this section must operate in such a way that the device does not continue to control the signal once the vehicle containing the device has arrived at the intersection, regardless of whether the vehicle remains at the intersection. No motor vehicle driver shall be convicted of any traffic violation if there is evidence that TSPS has been used by a government official to improperly change the sequence of the traffic signals.

5. It shall be unlawful for any person not approved herein to use a TSPS to control traffic.

6. Violation of this section shall be deemed a class B misdemeanor.

(L. 2004 S.B. 1233, et al.)



Section 304.032 Utility vehicles, operation on highway and in streams or rivers prohibited — exceptions — passengers prohibited — violations, penalty.

Effective 28 Aug 2013

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.032. Utility vehicles, operation on highway and in streams or rivers prohibited — exceptions — passengers prohibited — violations, penalty. — 1. No person shall operate a utility vehicle, as defined in section 301.010, upon the highways of this state, except as follows:

(1) Utility vehicles owned and operated by a governmental entity for official use;

(2) Utility vehicles operated for agricultural purposes or industrial on-premises purposes between the official sunrise and sunset on the day of operation, unless equipped with proper lighting;

(3) Utility vehicles operated by handicapped persons for short distances occasionally only on the state's secondary roads when operated between the hours of sunrise and sunset;

(4) Governing bodies of cities may issue special permits for utility vehicles to be used on highways within the city limits by licensed drivers. Fees of fifteen dollars may be collected and retained by cities for such permits;

(5) Governing bodies of counties may issue special permits for utility vehicles to be used on county roads within the county by licensed drivers. Fees of fifteen dollars may be collected and retained by the counties for such permits;

(6) Municipalities may by resolution or ordinance allow utility vehicle operation on streets or highways under the governing body's jurisdiction. Any person operating a utility vehicle pursuant to a municipal resolution or ordinance shall maintain proof of financial responsibility in accordance with section 303.160 or maintain any other insurance policy providing equivalent liability coverage for a utility vehicle.

2. No person shall operate a utility vehicle within any stream or river in this state, except that utility vehicles may be operated within waterways which flow within the boundaries of land which a utility vehicle operator owns, or for agricultural purposes within the boundaries of land which a utility vehicle operator owns or has permission to be upon, or for the purpose of fording such stream or river of this state at such road crossings as are customary or part of the highway system. All law enforcement officials or peace officers of this state and its political subdivisions or department of conservation agents or department of natural resources park rangers shall enforce the provisions of this subsection within the geographic area of their jurisdiction.

3. A person operating a utility vehicle on a highway pursuant to an exception covered in this section shall have a valid operator's or chauffeur's license, except that a handicapped person operating such vehicle under subdivision (3) of subsection 1 of this section, but shall not be required to have passed an examination for the operation of a motorcycle, and the vehicle shall be operated at speeds of less than forty-five miles per hour.

4. No persons shall operate a utility vehicle:

(1) In any careless way so as to endanger the person or property of another; or

(2) While under the influence of alcohol or any controlled substance.

5. No operator of a utility vehicle shall carry a passenger, except for agricultural purposes. The provisions of this subsection shall not apply to any utility vehicle in which the seat of such vehicle is designed to carry more than one person.

6. A violation of this section shall be a class C misdemeanor. In addition to other legal remedies, the attorney general or county prosecuting attorney may institute a civil action in a court of competent jurisdiction for injunctive relief to prevent such violation or future violations and for the assessment of a civil penalty not to exceed one thousand dollars per day of violation.

(L. 2008 S.B. 930 & 947, A.L. 2013 H.B. 103)



Section 304.033 Recreational off-highway vehicles, operation on highways prohibited, exceptions — operation within streams and rivers prohibited, exceptions — license required for operation, exception.

Effective 28 Aug 2012

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.033. Recreational off-highway vehicles, operation on highways prohibited, exceptions — operation within streams and rivers prohibited, exceptions — license required for operation, exception. — 1. No person shall operate a recreational off-highway vehicle, as defined in section 301.010, upon the highways of this state, except as follows:

(1) Recreational off-highway vehicles owned and operated by a governmental entity for official use;

(2) Recreational off-highway vehicles operated for agricultural purposes or industrial on-premises purposes;

(3) Recreational off-highway vehicles operated within three miles of the operator's primary residence. The provisions of this subdivision shall not authorize the operation of a recreational off-highway vehicle in a municipality unless such operation is authorized by such municipality as provided for in subdivision (5) of this subsection;

(4) Recreational off-highway vehicles operated by handicapped persons for short distances occasionally only on the state's secondary roads;

(5) Governing bodies of cities may issue special permits to licensed drivers for special uses of recreational off-highway vehicles on highways within the city limits. Fees of fifteen dollars may be collected and retained by cities for such permits;

(6) Governing bodies of counties may issue special permits to licensed drivers for special uses of recreational off-highway vehicles on county roads within the county. Fees of fifteen dollars may be collected and retained by the counties for such permits.

2. No person shall operate a recreational off-highway vehicle within any stream or river in this state, except that recreational off-highway vehicles may be operated within waterways which flow within the boundaries of land which a recreational off-highway vehicle operator owns, or for agricultural purposes within the boundaries of land which a recreational off-highway vehicle operator owns or has permission to be upon, or for the purpose of fording such stream or river of this state at such road crossings as are customary or part of the highway system. All law enforcement officials or peace officers of this state and its political subdivisions or department of conservation agents or department of natural resources park rangers shall enforce the provisions of this subsection within the geographic area of their jurisdiction.

3. A person operating a recreational off-highway vehicle on a highway pursuant to an exception covered in this section shall have a valid operator's or chauffeur's license, except that a handicapped person operating such vehicle pursuant to subdivision (4) of subsection 1 of this section, but shall not be required to have passed an examination for the operation of a motorcycle. An individual shall not operate a recreational off-highway vehicle upon * a highway in this state without displaying a lighted headlamp and a lighted tail lamp. A person may not operate a recreational off-highway vehicle upon a highway of this state unless such person wears a seat belt. When operated on a highway, a recreational off-highway vehicle shall be equipped with a roll bar or roll cage construction to reduce the risk of injury to an occupant of the vehicle in case of the vehicle's rollover.

(L. 2012 H.B. 1251 merged with H.B. 1402 merged with H.B. 1647 merged with H.B. 1807, et al. merged with S.B. 470 merged with S.B. 480)

*Words "upon on" appear here in original rolls of H.B. 1807, et al., 2012.



Section 304.034 Municipalities may regulate golf cart and motorized wheelchair usage on streets and highways.

Effective 28 Aug 2009

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.034. Municipalities may regulate golf cart and motorized wheelchair usage on streets and highways. — 1. Notwithstanding any other law to the contrary, the governing body of any municipality may by resolution or ordinance allow persons to operate golf carts or motorized wheelchairs upon any street or highway under the governing body's jurisdiction. A golf cart or motorized wheelchair shall not be operated at any time on any state or federal highway, but may be operated upon such highway in order to cross a portion of the state highway system which intersects a municipal street. No golf cart or motorized wheelchair shall cross any highway at an intersection where the highway being crossed has a posted speed limit of more than forty-five miles per hour.

2. Golf carts operated on city streets shall be equipped with adequate brakes and shall meet any other safety requirements imposed by the governing body. Golf carts are not subject to the registration provisions of chapter 301.

3. As used in this section, a "golf cart" means a motor vehicle that is designed and manufactured for operation on a golf course for sporting or recreational purposes and that is not capable of exceeding speeds of twenty miles per hour.

(L. 2009 H.B. 683)



Section 304.035 Stop required at railroad grade crossing, when — commercial motor vehicles, speed at crossings — penalty.

Effective 28 Aug 2004

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.035. Stop required at railroad grade crossing, when — commercial motor vehicles, speed at crossings — penalty. — 1. When any person driving a vehicle approaches a railroad grade crossing, the driver of the vehicle shall operate the vehicle in a manner so he will be able to stop, and he shall stop the vehicle not less than fifteen feet and not more than fifty feet from the nearest rail of the railroad track and shall not proceed until he can safely do so if:

(1) A clearly visible electric or mechanical signal device warns of the approach of a railroad train; or

(2) A crossing gate is lowered or when a human flagman gives or continues to give a signal or warning of the approach or passage of a railroad train; or

(3) An approaching railroad train is visible and is in hazardous proximity to such crossing; or

(4) Any other traffic sign, device or any other act, rule, regulation or statute requires a vehicle to stop at a railroad grade crossing.

2. No person shall drive any vehicle through, around or under any crossing gate or barrier at a railroad crossing when a train is approaching while such gate or barrier is closed or is being opened or closed.

3. No person shall drive a vehicle through a railroad crossing when there is not sufficient space to drive completely through the crossing.

4. No person shall drive a vehicle through a railroad crossing unless such vehicle has sufficient undercarriage clearance necessary to prevent the undercarriage of the vehicle from contacting the railroad crossing.

5. Every commercial motor vehicle as defined in section 302.700 shall, upon approaching a railroad grade crossing, be driven at a rate of speed which will permit said commercial motor vehicle to be stopped before reaching the nearest rail of such crossing and shall not be driven upon or over such crossing until due caution has been taken to ascertain that the course is clear. This section does not apply to vehicles which are required to stop at railroad crossings pursuant to section 304.030.

6. Any person violating the provisions of this section is guilty of a class C misdemeanor.

(L. 1977 H.B. 220 § 1, A.L. 1988 S.B. 676, A.L. 1992 S.B. 765, A.L. 2001 S.B. 244, A.L. 2004 S.B. 1233, et al.)



Section 304.040 Failure to stop, penalty.

Effective 28 Aug 1939

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.040. Failure to stop, penalty. — Any person violating the provisions of section 304.030 shall be deemed guilty of a misdemeanor.

(RSMo 1939 § 8400)



Section 304.044 Buses and trucks not to follow within three hundred feet — penalty.

Effective 28 Aug 1996

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.044. Buses and trucks not to follow within three hundred feet — penalty. — 1. The following terms as used in this section shall mean:

(1) "Bus", any vehicle or motor car designed and used for the purpose of carrying more than seven persons;

(2) "Truck", any vehicle, machine, tractor, trailer or semitrailer, or any combination thereof, propelled or drawn by mechanical power and designed or used in the transportation of property upon the highways.

2. The driver of any truck or bus, when traveling upon a public highway of this state outside of a business or residential district, shall not follow within three hundred feet of another such vehicle; provided, the provisions of this section shall not be construed to prevent the overtaking and passing, by any such truck or bus, of another similar vehicle.

3. Any person who shall violate the provisions of this section shall be deemed guilty of a class C misdemeanor, and upon conviction thereof shall be punished accordingly.

(L. 1951 p. 694 §§ 1 to 3, A.L. 1996 H.B. 1047)

(1959) The purpose of § 304.044 is not only to provide sufficient space between vehicles to permit lighter vehicles to pass but it is also intended for the protection of forward trucks and those following as well as the drivers and passengers therein. Thus violations of the statute under the circumstances was the negligent proximate cause of an accident. Thebeau v. Thebeau (Mo.), 324 S.W.2d 674.



Section 304.050 School buses, drivers to stop for, when — signs required on buses — crossing control arm — bus driver responsibilities — driver identity rebuttable presumption, when (Jessica's Law).

Effective 01 Jul 1998, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.050. School buses, drivers to stop for, when — signs required on buses — crossing control arm — bus driver responsibilities — driver identity rebuttable presumption, when (Jessica's Law). — 1. The driver of a vehicle upon a highway upon meeting or overtaking from either direction any school bus which has stopped on the highway for the purpose of receiving or discharging any school children and whose driver has in the manner prescribed by law given the signal to stop, shall stop the vehicle before reaching such school bus and shall not proceed until such school bus resumes motion, or until signaled by its driver to proceed.

2. Every bus used for the transportation of school children shall bear upon the front and rear thereon a plainly visible sign containing the words "school bus" in letters not less than eight inches in height. Each bus shall have lettered on the rear in plain and distinct type the following: "State Law: Stop while bus is loading and unloading". Each school bus subject to the provisions of sections 304.050 to 304.070 shall be equipped with a mechanical and electrical signaling device approved by the state board of education, which will display a signal plainly visible from the front and rear and indicating intention to stop.

3. Every school bus operated to transport students in the public school system which has a gross vehicle weight rating of more than ten thousand pounds, which has the engine mounted entirely in front of the windshield and the entrance door behind the front wheels, and which is used for the transportation of school children shall be equipped no later than August 1, 1998, with a crossing control arm. The crossing control arm, when activated, shall extend a minimum of five feet six inches from the face of the front bumper. The crossing control arm shall be attached on the right side of the front bumper and shall be activated by the same controls which activate the mechanical and electrical signaling devices described in subsection 2 of this section. This subsection may be cited as "Jessica's Law" in commemoration of Jessica Leicht and all other Missouri schoolchildren who have been injured or killed during the operation of a school bus.

4. Except as otherwise provided in this section, the driver of a school bus in the process of loading or unloading students upon a street or highway shall activate the mechanical and electrical signaling devices, in the manner prescribed by the state board of education, to communicate to drivers of other vehicles that students are loading or unloading. A public school district shall have the authority pursuant to this section to adopt a policy which provides that the driver of a school bus in the process of loading or unloading students upon a divided highway of four or more lanes may pull off of the main roadway and load or unload students without activating the mechanical and electrical signaling devices in a manner which gives the signal for other drivers to stop and may use the amber signaling devices to alert motorists that the school bus is slowing to a stop; provided that the passengers are not required to cross any traffic lanes and also provided that the emergency flashing signal lights are activated in a manner which indicates that drivers should proceed with caution, and in such case, the driver of a vehicle may proceed past the school bus with due caution. No driver of a school bus shall take on or discharge passengers at any location upon a highway consisting of four or more lanes of traffic, whether or not divided by a median or barrier, in such manner as to require the passengers to cross more than two lanes of traffic; nor shall any passengers be taken on or discharged while the vehicle is upon the road or highway proper unless the vehicle so stopped is plainly visible for at least five hundred feet in each direction to drivers of other vehicles in the case of a highway with no shoulder and a speed limit greater than sixty miles per hour and at least three hundred feet in each direction to drivers of other vehicles upon other highways, and on all highways, only for such time as is actually necessary to take on and discharge passengers.

5. The driver of a vehicle upon a highway with separate roadways need not stop upon meeting or overtaking a school bus which is on a different roadway, or which is proceeding in the opposite direction on a highway containing four or more lanes of traffic, or which is stopped in a loading zone constituting a part of, or adjacent to, a limited or controlled access highway at a point where pedestrians are not permitted to cross the roadway.

6. The driver of any school bus driving upon the highways of this state after loading or unloading school children, shall remain stopped if the bus is followed by three or more vehicles, until such vehicles have been permitted to pass the school bus, if the conditions prevailing make it safe to do so.

7. If any vehicle is witnessed by a peace officer or the driver of a school bus to have violated the provisions of this section and the identity of the operator is not otherwise apparent, it shall be a rebuttable presumption that the person in whose name such vehicle is registered committed the violation. In the event that charges are filed against multiple owners of a motor vehicle, only one of the owners may be convicted and court costs may be assessed against only one of the owners. If the vehicle which is involved in the violation is registered in the name of a rental or leasing company and the vehicle is rented or leased to another person at the time of the violation, the rental or leasing company may rebut the presumption by providing the peace officer or prosecuting authority with a copy of the rental or lease agreement in effect at the time of the violation. No prosecuting authority may bring any legal proceedings against a rental or leasing company under this section unless prior written notice of the violation has been given to that rental or leasing company by registered mail at the address appearing on the registration and the rental or leasing company has failed to provide the rental or lease agreement copy within fifteen days of receipt of such notice.

8. Notwithstanding the provisions in section 301.130, every school bus shall be required to have two license plates.

(L. 1949 p. 329 § 1, A.L. 1958 2d Ex. Sess. p. 175, A.L. 1965 p. 486, A.L. 1985 H.B. 288, et al., A.L. 1986 H.B. 1405, A.L. 1997 S.B. 315)

Effective 7-01-98

CROSS REFERENCE:

Penalty provisions for certain violations of this section, 304.070

(2004) Section is not unconstitutionally vague under due process clause as to whether it only applies to four-lane highways, and term "plainly visible" is not vague where evidence confirmed the absence of any visibility. State v. Dunn, 147 S.W.3d 75 (Mo.banc).



Section 304.060 School buses and other district vehicles, use to be regulated by board — field trips in common carriers, regulation authorized — violation by employee, effect — design of school buses, regulated by board — St. Louis County buses may use word "special".

Effective 28 Aug 1992

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.060. School buses and other district vehicles, use to be regulated by board — field trips in common carriers, regulation authorized — violation by employee, effect — design of school buses, regulated by board — St. Louis County buses may use word "special". — 1. The state board of education shall adopt and enforce regulations not inconsistent with law to cover the design and operation of all school buses used for the transportation of school children when owned and operated by any school district or privately owned and operated under contract with any school district in this state, and such regulations shall by reference be made a part of any such contract with a school district. The state board of education may adopt rules and regulations governing the use of other vehicles owned by a district or operated under contract with any school district in this state and used for the purpose of transporting school children. The operator of such vehicle shall be licensed in accordance with section 302.272, and such vehicle shall transport no more children than the manufacturer suggests as appropriate for such vehicle. The state board of education may also adopt rules and regulations governing the use of authorized common carriers for the transportation of students on field trips or other special trips for educational purposes. Every school district, its officers and employees, and every person employed under contract by a school district shall be subject to such regulations. The state board of education shall cooperate with the state transportation department and the state highway patrol in placing suitable warning signs at intervals on the highways of the state.

2. Any officer or employee of any school district who violates any of the regulations or fails to include obligation to comply with such regulations in any contract executed by him on behalf of a school district shall be guilty of misconduct and subject to removal from office or employment. Any person operating a school bus under contract with a school district who fails to comply with any such regulations shall be guilty of breach of contract and such contract shall be cancelled after notice and hearing by the responsible officers of such school district.

3. Any other provision of the law to the contrary notwithstanding, in any county of the first class with a charter form of government adjoining a city not within a county, school buses may bear the word "special".

(L. 1949 p. 329 § 2, A.L. 1977 H.B. 130, A.L. 1987 S.B. 114, A.L. 1992 H.B. 1794)



Section 304.070 Violation of section 304.050, penalty.

Effective 01 Jan 2017, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.070. Violation of section 304.050, penalty. — 1. Any person who violates any of the provisions of subsections 1, 3, and 6 of section 304.050 is guilty of a class A misdemeanor. In addition, the court may suspend the driver's license of any person who violates the provision of subsection 1 of section 304.050. If ordered by the court, the director shall suspend the driver's license for ninety days for a first offense of subsection 1 of section 304.050, and one hundred twenty days for a second or subsequent offense of subsection 1 of section 304.050. Any person who violates subsection 1 of section 304.050 where such violation results in the injury of any child shall be guilty of a class E felony. Any person who violates subsection 1 of section 304.050 where such violation causes the death of any child shall be guilty of a class D felony.

2. Any appeal of a suspension imposed under subsection 1 of this section shall be a direct appeal of the court order and subject to review by the presiding judge of the circuit court or another judge within the circuit other than the judge who issued the original order to suspend the driver's license. The director of revenue's entry of the court-ordered suspension on the driving record is not a decision subject to review pursuant to section 302.311. Any suspension of the driver's license ordered by the court under this section shall be in addition to any other suspension that may occur as a result of the conviction pursuant to other provisions of law.

(L. 1949 p. 329 § 3, A.L. 1965 p. 486, A.L. 1985 H.B. 288, et al., A.L. 2004 S.B. 1233, et al., A.L. 2006 S.B. 872, et al., A.L. 2014 S.B. 491)

Effective 1-01-17



Section 304.075 School bus signs to be removed, when — misdemeanor.

Effective 28 Aug 1996

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.075. School bus signs to be removed, when — misdemeanor. — 1. Any motor vehicle which is not regularly being operated by a school district or under contract with a school district or by private schools for the transportation of school children shall not bear signs indicating that it is a school bus. When any person operating a school bus under contract with a school district uses it for purposes other than for the transportation of school children, the person shall cover the signs thereon in such manner that it will not appear on the highways as a school bus.

2. Any person violating this section is guilty of a class C misdemeanor.

(L. 1955 p. 625 § 1, A.L. 1996 H.B. 1047)



Section 304.076 Head Start buses to bear signs.

Effective 28 Aug 1996

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.076. Head Start buses to bear signs. — Notwithstanding anything in subsection 1 of section 304.075 to the contrary, effective August 28, 1996, any new bus to be used to transport children to or from a federal Head Start program shall bear signs indicating that it is a Head Start school bus. Any bus that was used to transport children to or from a Head Start program prior to August 28, 1996, that continues to transport children to or from a Head Start program after such date may bear signs indicating that it is a Head Start school bus.

(L. 1996 H.B. 1301 & 1298)



Section 304.079 Use of designated disabled parking spaces, when.

Effective 01 Jan 2005, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.079. Use of designated disabled parking spaces, when. — 1. Designated disabled parking spaces may only be used when a disabled person, who has been issued disabled license plates or windshield hanging placards pursuant to the provisions of section 301.142 or by those states with which the director has entered into reciprocity agreements as provided in section 301.142, is then, or immediately preceding being parked, was an occupant of the motor vehicle bearing the disabled license plate or windshield hanging placard or in cases where the motor vehicle bearing the disabled license plate or windshield hanging placard is then being used to deliver or collect one or more of the disabled persons for whom the disabled license plate or windshield hanging placard was issued.

2. The driver, or any occupant, of a motor vehicle bearing disabled license plates or a windshield hanging placard which is parked or has been observed to have been parking in a duly designated disabled parking space shall, upon request from any law enforcement officer or other duly constituted peace officer upon identification as such, produce the disabled registration certificate issued to the disabled person or entity as provided for in section 301.142 or such other authorization to show that the driver or any occupant of the vehicle is lawfully entitled to use a designated disabled parking space. The driver or any occupant of the motor vehicle shall, in addition to the certificate, produce other identification with a photograph of the disabled person for whom the disabled plates or windshield hanging placard was issued.

3. If the driver, or an occupant, of a motor vehicle which is parked or has been observed to have parked in a designated disabled parking space is unable to, or cannot, produce the certificate as provided for in section 301.142 or other proper authorization showing that the vehicle is being used, or has been lawfully parking in a disabled parking space, the operator is guilty of a class A misdemeanor. However, no person shall be found guilty of violating this section if the operator produces such a certificate to the court that was valid at the time of the citation for a person who was using the vehicle.

4. The windshield hanging placard shall only be used when the vehicle is parked in a disabled parking space. It shall be unlawful for any person to operate or drive a motor vehicle with a windshield hanging placard hanging from the inside rearview mirror.

(L. 2004 S.B. 1233, et al. § 304.601)

Effective 1-01-05



Section 304.080 Handicapped persons with white cane or dog, driver to take all necessary precautions — cane or dog not required to enforce rights, when.

Effective 28 Aug 1996

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.080. Handicapped persons with white cane or dog, driver to take all necessary precautions — cane or dog not required to enforce rights, when. — The driver of a vehicle approaching a person with a visual, aural or physical disability who is carrying a cane predominantly white or metallic in color, with or without a red tip, or using a guide dog, hearing dog or service dog shall yield to such pedestrian, and any driver who fails to take such precautions shall be liable in damages for any injury caused such pedestrian and any injury caused to the pedestrian's guide dog, hearing dog or service dog; provided that such a pedestrian not carrying such cane or using a guide dog, hearing dog or service dog in any of the places, accommodations or conveyances listed in section 209.150 shall have all of the rights and privileges conferred by law upon other persons.

(L. 1949 p. 250 § 1, A.L. 1977 S.B. 12, A.L. 1988 H.B. 1163, A.L. 1996 S.B. 582)



Section 304.110 Violation of sections 304.080 to 304.110, penalty.

Effective 28 Aug 1949

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.110. Violation of sections 304.080 to 304.110, penalty. — Any person who violates any provision of sections 304.080 to 304.110, shall be guilty of a misdemeanor and upon conviction thereof be fined not exceeding twenty-five dollars and costs of prosecution, and in default of payment thereof, shall undergo imprisonment not exceeding ten days.

(L. 1949 p. 250 § 4)



Section 304.120 Municipal regulations — owner or lessor not liable for violations, when.

Effective 28 Aug 2017

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.120. Municipal regulations — owner or lessor not liable for violations, when. — 1. Municipalities, by ordinance, may establish reasonable speed regulations for motor vehicles within the limits of such municipalities. No person who is not a resident of such municipality and who has not been within the limits thereof for a continuous period of more than forty-eight hours shall be convicted of a violation of such ordinances, unless it is shown by competent evidence that there was posted at the place where the boundary of such municipality joins or crosses any highway a sign displaying in black letters not less than four inches high and one inch wide on a white background the speed fixed by such municipality so that such sign may be clearly seen by operators and drivers from their vehicles upon entering such municipality.

2. Municipalities, by ordinance, may:

(1) Make additional rules of the road or traffic regulations to meet their needs and traffic conditions;

(2) Establish one-way streets and provide for the regulation of vehicles thereon;

(3) Require vehicles to stop before crossing certain designated streets and boulevards;

(4) Limit the use of certain designated streets and boulevards to passenger vehicles, except that each municipality shall allow at least one route, with lawful traffic movement and access from both directions, to be available for use by commercial motor vehicles to access any roads in the state highway system. Under no circumstances shall the provisions of this subdivision be construed to authorize a municipality to limit the use of all routes in the municipality. The use by commercial motor vehicles of a municipality-designated route for such vehicles in compliance with any ordinances of the designating municipality shall not be deemed a nuisance or evidence of a nuisance. Nothing contained in this subdivision is intended to modify or limit recovery for any claim that is independent of a nuisance claim;

(5) Prohibit the use of certain designated streets to vehicles with metal tires, or solid rubber tires;

(6) Regulate the parking of vehicles on streets by the installation of parking meters for limiting the time of parking and exacting a fee therefor or by the adoption of any other regulatory method that is reasonable and practical, and prohibit or control left-hand turns of vehicles;

(7) Require the use of signaling devices on all motor vehicles; and

(8) Prohibit sound-producing warning devices, except horns directed forward.

3. No ordinance shall be valid which contains provisions contrary to or in conflict with this chapter, except as herein provided.

4. No ordinance shall impose liability on the owner-lessor of a motor vehicle when the vehicle is being permissively used by a lessee and is illegally parked or operated if the registered owner-lessor of such vehicle furnishes the name, address and operator’s license number of the person renting or leasing the vehicle at the time the violation occurred to the proper municipal authority within three working days from the time of receipt of written request for such information. Any registered owner-lessor who fails or refuses to provide such information within the period required by this subsection shall be liable for the imposition of any fine established by municipal ordinance for the violation. Provided, however, if a leased motor vehicle is illegally parked due to a defect in such vehicle, which renders it inoperable, not caused by the fault or neglect of the lessee, then the lessor shall be liable on any violation for illegal parking of such vehicle.

5. No ordinance shall deny the use of commercial motor vehicles on all routes within the municipality. For purposes of this section, the term “route” shall mean any state road, county road, or public street, avenue, boulevard, or parkway.

6. No ordinance shall prohibit the operator of a motor vehicle from being in an intersection while a red signal is being displayed if the operator of the motor vehicle entered the intersection during a yellow signal interval. The provisions of this subsection shall supercede any local laws, ordinances, orders, rules, or regulations enacted by a county, municipality, or other political subdivision that are to the contrary.

(RSMo 1939 § 8395, A.L. 1943 p. 659, A. 1949 S.B. 1113, A.L. 1975 H.B. 83, A.L. 2012 H.B. 1251 merged with H.B. 1402 merged with S.B. 470 merged with S.B. 480, A.L. 2013 H.B. 103, A.L. 2017 S.B. 8 merged with S.B. 283)

Prior revisions: 1929 § 7780; 1919 § 7596



Section 304.125 Traffic violation citation quota prohibited--exception.

Effective 28 Aug 2016

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.125. Traffic violation citation quota prohibited--exception. — No political subdivision or law enforcement agency shall have a policy requiring or encouraging an employee to issue a certain number of citations for traffic violations on a daily, weekly, monthly, quarterly, yearly, or other quota basis. This section shall not apply to the issuance of warning citations.

(L. 2016 S.B. 765)



Section 304.130 Regulation of vehicular traffic — notice, hearings — approval — publication of notice (first class counties).

Effective 28 Aug 2008

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.130. Regulation of vehicular traffic — notice, hearings — approval — publication of notice (first class counties). — 1. For the purpose of promoting the public safety, health and general welfare and to protect life and property, the county commission in all counties of the first class is empowered to adopt, by order or ordinance, regulations to control vehicular traffic upon the public roads and highways in the unincorporated territory of such counties and to establish reasonable speed regulations in congested areas upon such public roads and highways in the unincorporated territory of such counties. Such regulations shall not be inconsistent with the provisions of the general motor vehicle laws of this state.

2. Except as provided in subsection 3 of this section, before the adoption of such regulations, the county commission shall hold at least three public hearings thereon, fifteen days' notice of the time and place of which shall be published in at least two newspapers having a general circulation within the county, and notice of such hearing shall also be posted at least fifteen days in advance thereof in four conspicuous places in the county; provided, however, that any regulations respecting stop signs, signal lights and speed limits on state or federal highways shall be approved by the state highways and transportation commission before the same shall become effective.

3. Regulations relating solely to increasing speed limits shall be exempt from the procedural requirements of subsection 2 of this section and shall take effect immediately upon approval of the county commission.

4. The regulations adopted shall be codified, printed and distributed for public use; provided, however, that adequate signs displaying the speed limit must be posted along the highways at the points along such highways where such speed limits begin and end.

(L. 1947 V. I p. 451 § 1, A.L. 2008 S.B. 930 & 947)



Section 304.140 Penalty for violations.

Effective 28 Aug 1996

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.140. Penalty for violations. — Any person violating any order or regulation adopted under section 304.130 shall upon conviction be adjudged guilty of an infraction.

(L. 1947 V. I p. 451 § 2, A.L. 1996 H.B. 1047)



Section 304.151 Driver's responsibility not to obstruct traffic — written warning, infraction, effective date.

Effective 28 Aug 1996

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.151. Driver's responsibility not to obstruct traffic — written warning, infraction, effective date. — 1. Except in the case of an accident resulting in the injury or death of any person, the driver of a vehicle which for any reason obstructs the regular flow of traffic on the roadway of any state highway shall make every reasonable effort to move the vehicle or have it moved so as not to block the regular flow of traffic.

2. Prior to January 1, 1999, any person who fails to comply with the requirements of this section shall be issued a written warning of the violation in order to inform such persons of the requirements of this section. Beginning January 1, 1999, any person who fails to comply with the requirements of this section is guilty of an infraction and, upon conviction thereof, shall be punished by a fine of not less than ten dollars nor more than fifty dollars.

(L. 1996 S.B. 560)



Section 304.152 Roadside checkpoints and roadblock patterns based on vehicle type prohibited.

Effective 28 Aug 2013

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.152. Roadside checkpoints and roadblock patterns based on vehicle type prohibited. — 1. Notwithstanding any provision of the law to the contrary, no law enforcement agency may establish a roadside checkpoint or roadblock pattern based upon a particular vehicle type, including the establishment of motorcycle-only checkpoints.

2. Notwithstanding subsection 1 of this section, a law enforcement agency may establish a roadside checkpoint pattern that only stops and checks commercial motor vehicles, as defined in section 301.010.

3. The provisions of this section shall not be construed to restrict any other type of checkpoint or roadblock which is lawful and is established and operated in accordance with the provisions of the United States Constitution and the Constitution of Missouri.

(L. 2013 S.B. 282)



Section 304.153 Tow companies or tow lists, utilization of by law enforcement and state transportation employees—definitions—requirements—unauthorized towing, penalty—inapplicability.

Effective 14 Oct 2016, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

*304.153. Tow companies or tow lists, utilization of by law enforcement and state transportation employees—definitions—requirements—unauthorized towing, penalty—inapplicability. — 1. As used in this section, the following terms shall mean:

(1) “Law enforcement officer”, any public servant, other than a patrol officer, who is defined as a law enforcement officer under section 556.061;

(2) “Motor club”, an organization which motor vehicle drivers and owners may join that provide certain benefits relating to driving a motor vehicle;

(3) “Patrol officer”, a Missouri state highway patrol officer;

(4) “Tow list”, a list of approved towing companies compiled, maintained, and utilized by the Missouri state highway patrol or its designee;

(5) “Tow management company”, any sole proprietorship, partnership, corporation, fiduciary, association, or other business entity that manages towing logistics for government agencies or motor clubs;

(6) “Tow truck”, a rollback or car carrier, wrecker, or tow truck as defined under section 301.010;

(7) “Towing”, moving or removing, or the preparation therefor, of a vehicle by another vehicle for which a service charge is made, either directly or indirectly, including any dues or other charges of clubs or associations which provide towing services;

(8) “Towing company”, any person, partnership, corporation, fiduciary, association, or other entity that operates a wrecker or towing service as defined under section 301.010.

2. In authorizing a towing company to perform services, any patrol officer or law enforcement officer within the officer’s jurisdiction, or Missouri department of transportation employee, may utilize the services of a tow management company or tow list, provided:

(1) The Missouri state highway patrol is under no obligation to include or retain the services of any towing company in any contract or agreement with a tow management company or any tow list established pursuant to this section. A towing company is subject to removal from a tow list at any time;

(2) Notwithstanding any other provision of law or any regulation established pursuant to this section, an owner or operator’s request for a specific towing company shall be honored by the Missouri state highway patrol unless:

(a) The requested towing company cannot or does not respond in a reasonable time, as determined by a law enforcement officer; or

(b) The vehicle to be towed poses an immediate traffic hazard, as determined by a law enforcement officer.

3. A patrol officer shall not use a towing company located outside of Missouri under this section except under the following circumstances:

(1) A state or federal emergency has been declared; or

(2) The driver or owner of the vehicle, or a motor club of which the driver or owner is a member, requests a specific out-of-state towing company.

4. A towing company shall not tow a vehicle to a location outside of Missouri without the consent of the driver or owner of the motor vehicle, or without the consent of a motor club of which the driver or owner of the motor vehicle is a member.

5. Any towing company or tow truck arriving at the scene of an accident that has not been called by a patrol officer, a law enforcement officer, a Missouri department of transportation employee, the driver or owner of the motor vehicle or his or her authorized agent, including a motor club of which the driver or owner is a member, shall be prohibited from towing the vehicle from the scene of the accident, unless the towing company or tow truck operator is rendering emergency aid in the interest of public safety, or is operating during a declared state of emergency under section 44.100.

6. A tow truck operator that stops and tows a vehicle from the scene of an accident in violation of subsection 5 of this section shall be guilty of a class D misdemeanor upon conviction or pleading guilty for the first violation, and such tow truck shall be subject to impounding. The penalty for a second violation shall be a class A misdemeanor, and the penalty for any third or subsequent violation shall be a class D felony. A violation of this section shall not preclude the tow truck operator from being charged with tampering under chapter 569.

7. The provisions of this section shall also apply to motor vehicles towed under section 304.155 or 304.157.

8. The provisions of this section shall not apply to counties of the third or fourth classification.

(L. 2016 H.B. 1976)

*Effective 10-14-16, see § 21.250. H.B. 1976 was vetoed July 1, 2016. The veto was overridden on September 14, 2016.



Section 304.154 Towing truck company requirements—access to towed vehicles by insurance adjusters—notice to vehicle owner of transfer from storage lot or facility—display of tow company address, when.

Effective 14 Oct 2016, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

*304.154. Towing truck company requirements—access to towed vehicles by insurance adjusters—notice to vehicle owner of transfer from storage lot or facility—display of tow company address, when. — 1. A towing company operating a tow truck pursuant to the authority granted in section 304.153, 304.155, or 304.157 shall:

(1) Have and occupy a verifiable business address and display such address in a location visible from the street or road;

(2) Have a fenced, secure, and lighted storage lot or an enclosed, secure building for the storage of motor vehicles;

(3) Be open or available to a customer to make arrangements for a minimum of ten hours per day, Monday through Friday, for fifty-two weeks per year, excluding any federal holidays, for a customer or his or her authorized agent or an insurance adjuster, as defined in section 324.1100, to view or retrieve items from a vehicle with no additional fees charged, or to retrieve the vehicle at the posted rate, during these regular business hours. A towing company shall not assess any storage fee on a day which the towing company is not open for business during such regular business hours;

(4) Notify the owner of a motor vehicle of the location of such motor vehicle within twenty-four hours after being contacted by such owner;

(5) Be available twenty-four hours a day, seven days a week. “Availability” shall mean that an employee of the towing company or an answering service answered by a person is able to respond to a tow request;

(6) Have and maintain an operational telephone with the telephone number published or available through directory assistance;

(7) Maintain a valid insurance policy issued by an insurer authorized to do business in this state, or a bond or other acceptable surety providing coverage for the death of, or injury to, persons and damage to property for each accident or occurrence in the amount of at least five hundred thousand dollars per incident;

(8) Provide workers’ compensation insurance for all employees of the towing company if required by chapter 287;

(9) Maintain current motor vehicle registrations on all tow trucks currently operated within the towing company fleet; and

(10) Post at its place of business and make available upon request to consumers a rate sheet listing all current rates applicable to towing services provided under this chapter.

2. The initial tow performed under section 304.153, 304.155, or 304.157 shall remain in the state of Missouri unless authorized by the vehicle owner, or his or her authorized agent including a motor club to which the owner of the motor vehicle is a member.

3. Counties may adopt ordinances with respect to towing company standards in addition to the minimum standards contained in this section. A towing company located in a county of the second, third, or fourth classification is exempt from the provisions of this section.

4. Notwithstanding any provision of law to the contrary, unless notified by a law enforcement agency that a motor vehicle is being preserved as evidence, a storage lot facility or towing company shall allow insurance adjusters access to and allow inspection of a motor vehicle, without charge, at any time during the towing company’s or storage lot facility’s normal business hours.

5. When a motor vehicle has been transferred to a towing company storage lot or a vehicle storage facility, such vehicle shall not be transferred from the towing company storage lot or vehicle storage facility without providing the owner of such vehicle twenty-four-hour advance notice of the planned transfer. The notification shall include the address of where the vehicle is being transferred to, and all costs associated with moving the vehicle to a different storage lot or vehicle storage facility.

6. The provisions of subdivisions (3), (4), (6), and (10) of subsection 1 of this section, subsections 2, 4, and 5 of this section, and a provision in subdivision (1) of subsection 1 of this section requiring towing companies to display an address in a location visible from the street or road shall not apply to counties of the third or fourth classification.

(L. 2004 S.B. 1233, et al., A.L. 2016 H.B. 1976)

*Effective 10-14-16, see § 21.250. H.B. 1976 was vetoed July 1, 2016. The veto was overridden on September 14, 2016.



Section 304.155 Abandoned motor vehicles on public property, removal — hazards on land and water, removal, limited liability, when — towing of property report to highway or water patrol or crime inquiry and inspection report when, owner liable for costs — check for stolen vehicles procedure — reclaiming vehicle — lien for charges — record maintenance by towing companies — lienholder repossession, procedure.

Effective 28 Aug 2009

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.155. Abandoned motor vehicles on public property, removal — hazards on land and water, removal, limited liability, when — towing of property report to highway or water patrol or crime inquiry and inspection report when, owner liable for costs — check for stolen vehicles procedure — reclaiming vehicle — lien for charges — record maintenance by towing companies — lienholder repossession, procedure. — 1. Any law enforcement officer within the officer's jurisdiction, or an officer of a government agency where that agency's real property is concerned, may authorize a towing company to remove to a place of safety:

(1) Any abandoned property on the right-of-way of:

(a) Any interstate highway or freeway in an urbanized area, left unattended for ten hours, or immediately if a law enforcement officer determines that the abandoned property is a serious hazard to other motorists, provided that commercial motor vehicles not hauling materials designated as hazardous under 49 U.S.C. 5103(a) may only be removed under this subdivision to a place of safety until the owner or owner's representative has had a reasonable opportunity to contact a towing company of choice;

(b) Any interstate highway or freeway outside of an urbanized area, left unattended for twenty-four hours, or after four hours if a law enforcement officer determines that the abandoned property is a serious hazard to other motorists, provided that commercial motor vehicles not hauling materials designated as hazardous under 49 U.S.C. 5103(a) may only be removed under this subdivision to a place of safety until the owner or owner's representative has had a reasonable opportunity to contact a towing company of choice;

(c) Any state highway other than an interstate highway or freeway in an urbanized area, left unattended for more than ten hours; or

(d) Any state highway other than an interstate highway or freeway outside of an urbanized area, left unattended for more than twenty-four hours; provided that commercial motor vehicles not hauling waste designated as hazardous under 49 U.S.C. 5103(a) may only be removed under this subdivision to a place of safety until the owner or owner's representative has had a reasonable opportunity to contact a towing company of choice;

(2) Any unattended abandoned property illegally left standing upon any highway or bridge if the abandoned property is left in a position or under such circumstances as to obstruct the normal movement of traffic where there is no reasonable indication that the person in control of the property is arranging for its immediate control or removal;

(3) Any abandoned property which has been abandoned under section 577.080;

(4) Any abandoned property which has been reported as stolen or taken without consent of the owner;

(5) Any abandoned property for which the person operating such property is arrested for an alleged offense for which the officer takes the person into custody and where such person is unable to arrange for the property's timely removal;

(6) Any abandoned property which due to any other state law or local ordinance is subject to towing because of the owner's outstanding traffic or parking violations;

(7) Any abandoned property left unattended in violation of a state law or local ordinance where signs have been posted giving notice of the law or where the violation causes a safety hazard;

(8) Any abandoned property illegally left standing on the waters of this state as defined in section 306.010 where the abandoned property is obstructing the normal movement of traffic, or where the abandoned property has been unattended for more than ten hours or is floating loose on the water; or

(9) Any abandoned property for which the person operating such property or vehicle eludes arrest for an alleged offense for which the officer would have taken the offender into custody.

2. The department of transportation or any law enforcement officer within the officer's jurisdiction may immediately remove any abandoned, unattended, wrecked, burned or partially dismantled property, spilled cargo or other personal property from the right-of-way of any interstate highway, freeway, or state highway if the abandoned property, cargo or personal property is creating a traffic hazard because of its position in relation to the interstate highway, freeway, or state highway. In the event the property creating a traffic hazard is a commercial motor vehicle, as defined in section 302.700, the department's authority under this subsection shall be limited to authorizing a towing company to remove the commercial motor vehicle to a place of safety, except that the owner of the commercial motor vehicle or the owner's designated representative shall have a reasonable opportunity to contact a towing company of choice. The provisions of this subsection shall not apply to vehicles transporting any material which has been designated as hazardous under Section 5103(a) of Title 49, U.S.C.

3. Any law enforcement agency authorizing a tow pursuant to this section in which the abandoned property is moved from the immediate vicinity shall complete a crime inquiry and inspection report. Any state or federal government agency other than a law enforcement agency authorizing a tow pursuant to this section in which the abandoned property is moved away from the immediate vicinity in which it was abandoned shall report the towing to the state highway patrol or water patrol within two hours of the tow along with a crime inquiry and inspection report as required in this section. Any local government agency, other than a law enforcement agency, authorizing a tow pursuant to this section where property is towed away from the immediate vicinity shall report the tow to the local law enforcement agency within two hours along with a crime inquiry and inspection report.

4. Neither the law enforcement officer, government agency official nor anyone having custody of abandoned property under his direction shall be liable for any damage to such abandoned property occasioned by a removal authorized by this section or by ordinance of a county or municipality licensing and regulating the sale of abandoned property by the municipality, other than damages occasioned by negligence or by willful or wanton acts or omissions.

5. The owner of abandoned property removed as provided in this section or in section 304.157 shall be responsible for payment of all reasonable charges for towing and storage of such abandoned property as provided in section 304.158.

6. Upon the towing of any abandoned property pursuant to this section or under authority of a law enforcement officer or local government agency pursuant to section 304.157, the law enforcement agency that authorized such towing or was properly notified by another government agency of such towing shall promptly make an inquiry with the national crime information center and any statewide Missouri law enforcement computer system to determine if the abandoned property has been reported as stolen and shall enter the information pertaining to the towed property into the statewide law enforcement computer system. If the abandoned property is not claimed within ten working days of the towing, the tower who has online access to the department of revenue's records shall make an inquiry to determine the abandoned property owner and lienholder, if any, of record. In the event that the records of the department of revenue fail to disclose the name of the owner or any lienholder of record, the tower shall comply with the requirements of subsection 3 of section 304.156. If the tower does not have online access, the law enforcement agency shall submit a crime inquiry and inspection report to the director of revenue. A towing company that does not have online access to the department's records and that is in possession of abandoned property after ten working days shall report such fact to the law enforcement agency with which the crime inquiry and inspection report was filed. The crime inquiry and inspection report shall be designed by the director of revenue and shall include the following:

(1) The year, model, make and property identification number of the property and the owner and any lienholders, if known;

(2) A description of any damage to the property noted by the officer authorizing the tow;

(3) The license plate or registration number and the state of issuance, if available;

(4) The storage location of the towed property;

(5) The name, telephone number and address of the towing company;

(6) The date, place and reason for the towing of the abandoned property;

(7) The date of the inquiry of the national crime information center, any statewide Missouri law enforcement computer system and any other similar system which has titling and registration information to determine if the abandoned property had been stolen. This information shall be entered only by the law enforcement agency making the inquiry;

(8) The signature and printed name of the officer authorizing the tow;

(9) The name of the towing company, the signature and printed name of the towing operator, and an indicator disclosing whether the tower has online access to the department's records; and

(10) Any additional information the director of revenue deems appropriate.

7. One copy of the crime inquiry and inspection report shall remain with the agency which authorized the tow. One copy shall be provided to and retained by the storage facility and one copy shall be retained by the towing facility in an accessible format in the business records for a period of three years from the date of the tow or removal.

8. The owner of such abandoned property, or the holder of a valid security interest of record, may reclaim it from the towing company upon proof of ownership or valid security interest of record and payment of all reasonable charges for the towing and storage of the abandoned property.

9. Any person who removes abandoned property at the direction of a law enforcement officer or an officer of a government agency where that agency's real property is concerned as provided in this section shall have a lien for all reasonable charges for the towing and storage of the abandoned property until possession of the abandoned property is voluntarily relinquished to the owner of the abandoned property or to the holder of a valid security interest of record. Any personal property within the abandoned property need not be released to the owner thereof until the reasonable or agreed charges for such recovery, transportation or safekeeping have been paid or satisfactory arrangements for payment have been made, except that any medication prescribed by a physician shall be released to the owner thereof upon request. The company holding or storing the abandoned property shall either release the personal property to the owner of the abandoned property or allow the owner to inspect the property and provide an itemized receipt for the contents. The company holding or storing the property shall be strictly liable for the condition and safe return of the personal property. Such lien shall be enforced in the manner provided under section 304.156.

10. Towing companies shall keep a record for three years on any abandoned property towed and not reclaimed by the owner of the abandoned property. Such record shall contain information regarding the authorization to tow, copies of all correspondence with the department of revenue concerning the abandoned property, including copies of any online records of the towing company accessed and information concerning the final disposition of the possession of the abandoned property.

11. If a lienholder repossesses any motor vehicle, trailer, all-terrain vehicle, outboard motor or vessel without the knowledge or cooperation of the owner, then the repossessor shall notify the local law enforcement agency where the repossession occurred within two hours of the repossession and shall further provide the local law enforcement agency with any additional information the agency deems appropriate. The local law enforcement agency shall make an inquiry with the national crime information center and the Missouri statewide law enforcement computer system and shall enter the repossessed vehicle into the statewide law enforcement computer system.

12. Notwithstanding the provisions of section 301.227, any towing company who has complied with the notification provisions in section 304.156 including notice that any property remaining unredeemed after thirty days may be sold as scrap property may then dispose of such property as provided in this subsection. Such sale shall only occur if at least thirty days has passed since the date of such notification, the abandoned property remains unredeemed with no satisfactory arrangements made with the towing company for continued storage, and the owner or holder of a security agreement has not requested a hearing as provided in section 304.156. The towing company may dispose of such abandoned property by selling the property on a bill of sale as prescribed by the director of revenue to a scrap metal operator or licensed salvage dealer for destruction purposes only. The towing company shall forward a copy of the bill of sale provided by the scrap metal operator or licensed salvage dealer to the director of revenue within two weeks of the date of such sale. The towing company shall keep a record of each such vehicle sold for destruction for three years that shall be available for inspection by law enforcement and authorized department of revenue officials. The record shall contain the year, make, identification number of the property, date of sale, and name of the purchasing scrap metal operator or licensed salvage dealer and copies of all notifications issued by the towing company as required in this chapter. Scrap metal operators or licensed salvage dealers shall keep a record of the purchase of such property as provided in section 301.227. Scrap metal operators and licensed salvage dealers may obtain a junk certificate as provided in section 301.227 on vehicles purchased on a bill of sale pursuant to this section.

(L. 1965 p. 487 §§ 1 to 3, A.L. 1982 S.B. 665, A.L. 1985 H.B. 288, et al., A.L. 1987 S.B. 290, A.L. 1988 H.B. 1581, A.L. 1992 H.B. 1794, A.L. 1996 S.B. 560, A.L. 1997 H.B. 257, A.L. 1999 S.B. 19, A.L. 2004 S.B. 1233, et al., A.L. 2005 H.B. 487, A.L. 2009 H.B. 683)

CROSS REFERENCE:

Removal of abandoned motor vehicles from roadways pursuant to section 304.155 moved to shoulder or berm, limitations on department employees, 226.1115



Section 304.156 Notice to towing company, owner or lienholder, when — storage charges, when authorized — search of vehicle for ownership documents — petition, determination of wrongful taking — possessory lien, new title, how issued — sale of abandoned property by municipality or county — towing company, new title when.

Effective 01 Jan 2005, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.156. Notice to towing company, owner or lienholder, when — storage charges, when authorized — search of vehicle for ownership documents — petition, determination of wrongful taking — possessory lien, new title, how issued — sale of abandoned property by municipality or county — towing company, new title when. — 1. Within five working days of receipt of the crime inquiry and inspection report under section 304.155 or the abandoned property report under section 304.157, the director of revenue shall search the records of the department of revenue, or initiate an inquiry with another state, if the evidence presented indicated the abandoned property was registered or titled in another state, to determine the name and address of the owner and lienholder, if any. After ascertaining the name and address of the owner and lienholder, if any, the department shall, within fifteen working days, notify the towing company. Any towing company which comes into possession of abandoned property pursuant to section 304.155 or 304.157 and who claims a lien for recovering, towing or storing abandoned property shall give notice to the title owner and to all persons claiming a lien thereon, as disclosed by the records of the department of revenue or of a corresponding agency in any other state. The towing company shall notify the owner and any lienholder within ten business days of the date of mailing indicated on the notice sent by the department of revenue, by certified mail, return receipt requested. The notice shall contain the following:

(1) The name, address and telephone number of the storage facility;

(2) The date, reason and place from which the abandoned property was removed;

(3) A statement that the amount of the accrued towing, storage and administrative costs are the responsibility of the owner, and that storage and/or administrative costs will continue to accrue as a legal liability of the owner until the abandoned property is redeemed;

(4) A statement that the storage firm claims a possessory lien for all such charges;

(5) A statement that the owner or holder of a valid security interest of record may retake possession of the abandoned property at any time during business hours by proving ownership or rights to a secured interest and paying all towing and storage charges;

(6) A statement that, should the owner consider that the towing or removal was improper or not legally justified, the owner has a right to request a hearing as provided in this section to contest the propriety of such towing or removal;

(7) A statement that if the abandoned property remains unclaimed for thirty days from the date of mailing the notice, title to the abandoned property will be transferred to the person or firm in possession of the abandoned property free of all prior liens; and

(8) A statement that any charges in excess of the value of the abandoned property at the time of such transfer shall remain a liability of the owner.

2. A towing company may only assess reasonable storage charges for abandoned property towed without the consent of the owner. Reasonable storage charges shall not exceed the charges for vehicles which have been towed with the consent of the owner on a negotiated basis. Storage charges may be assessed only for the time in which the towing company complies with the procedural requirements of sections 304.155 to 304.158.

3. In the event that the records of the department of revenue fail to disclose the name of the owner or any lienholder of record, the department shall notify the towing company which shall attempt to locate documents or other evidence of ownership on or within the abandoned property itself. The towing company must certify that a physical search of the abandoned property disclosed that no ownership documents were found and a good faith effort has been made. For purposes of this section, "good faith effort" means that the following checks have been performed by the company to establish the prior state of registration and title:

(1) Check of the abandoned property for any type of license plates, license plate record, temporary permit, inspection sticker, decal or other evidence which may indicate a state of possible registration and title;

(2) Check the law enforcement report for a license plate number or registration number if the abandoned property was towed at the request of a law enforcement agency;

(3) Check the tow ticket/report of the tow truck operator to see if a license plate was on the abandoned property at the beginning of the tow, if a private tow; and

(4) If there is no address of the owner on the impound report, check the law enforcement report to see if an out-of-state address is indicated on the driver license information.

4. If no ownership information is discovered, the director of revenue shall be notified in writing and title obtained in accordance with subsection 7 of this section.

5. (1) The owner of the abandoned property removed pursuant to the provisions of section 304.155 or 304.157 or any person claiming a lien, other than the towing company, within ten days after the receipt of notification from the towing company pursuant to subsection 1 of this section may file a petition in the associate circuit court in the county where the abandoned property is stored to determine if the abandoned property was wrongfully taken or withheld from the owner. The petition shall name the towing company among the defendants. The petition may also name the agency ordering the tow or the owner, lessee or agent of the real property from which the abandoned property was removed. The director of revenue shall not be a party to such petition but a copy of the petition shall be served on the director of revenue who shall not issue title to such abandoned property pursuant to this section until the petition is finally decided.

(2) Upon filing of a petition in the associate circuit court, the owner or lienholder may have the abandoned property released upon posting with the court a cash or surety bond or other adequate security equal to the amount of the charges for towing and storage to ensure the payment of such charges in the event he does not prevail. Upon the posting of the bond and the payment of the applicable fees, the court shall issue an order notifying the towing company of the posting of the bond and directing the towing company to release the abandoned property. At the time of such release, after reasonable inspection, the owner or lienholder shall give a receipt to the towing company reciting any claims for loss or damage to the abandoned property or the contents thereof.

(3) Upon determining the respective rights of the parties, the final order of the court shall provide for immediate payment in full of recovery, towing, and storage fees by the abandoned property owner or lienholder or the owner, lessee, or agent thereof of the real property from which the abandoned property was removed.

6. A towing and storage lien shall be enforced as provided in subsection 7 of this section.

7. Thirty days after the notification form has been mailed to the abandoned property owner and holder of a security agreement and the property is unredeemed and no satisfactory arrangement has been made with the lienholder in possession for continued storage, and the owner or holder of a security agreement has not requested a hearing as provided in subsection 5 of this section, the lienholder in possession may apply to the director of revenue for a certificate. The application for title shall be accompanied by:

(1) An affidavit from the lienholder in possession that he has been in possession of the abandoned property for at least thirty days and the owner of the abandoned property or holder of a security agreement has not made arrangements for payment of towing and storage charges;

(2) An affidavit that the lienholder in possession has not been notified of any application for hearing as provided in this section;

(3) A copy of the abandoned property report or crime inquiry and inspection report;

(4) A copy of the thirty-day notice given by certified mail to any owner and person holding a valid security interest and a copy of the certified mail receipt indicating that the owner and lienholder of record was sent a notice as required in this section; and

(5) A copy of the envelope or mailing container showing the address and postal markings indicating that the notice was "not forwardable" or "address unknown".

8. If notice to the owner and holder of a security agreement has been returned marked "not forwardable" or "addressee unknown", the lienholder in possession shall comply with subsection 3 of this section.

9. Any municipality or county may adopt an ordinance regulating the removal and sale of abandoned property provided such ordinance is consistent with sections 304.155 to 304.158, and, for a home rule city with more than four hundred thousand inhabitants and located in more than one county, includes the following provisions:

(1) That the department of revenue records must be searched to determine the registered owner or lienholder of the abandoned property;

(2) That if a registered owner or lienholder is disclosed in the records, that the owner and lienholder or owner or lienholder are mailed a notice by the local governmental agency, by U.S. mail, advising of the towing and impoundment;

(3) That if the vehicle is older than six years and more than fifty percent damaged by collision, fire, or decay, and has a fair market value of less than two hundred dollars as determined by using any nationally recognized appraisal book or method, it must be held no less than ten days after the notice is sent pursuant to this section before being sold to a licensed salvage or scrap business; provided however where a title is required under this chapter an affidavit from a certified appraiser attesting that the value of the vehicle is less than two hundred dollars;

(4) That all other vehicles must be held no less than thirty days after the notice is sent pursuant to this subsection before they may be sold.

10. Any municipality or county which has physical possession of the abandoned property and which sells abandoned property in accordance with a local ordinance may transfer ownership by means of a bill of sale signed by the municipal or county clerk or deputy and sealed with the official municipal or county seal. Such bill of sale shall contain the make and model of the abandoned property, the complete abandoned property identification number and the odometer reading of the abandoned property if available and shall be lawful proof of ownership for any dealer registered under the provisions of section 301.218, or section 301.560, or for any other person. Any dealer or other person purchasing such property from a municipality or county shall apply within thirty days of purchase for a certificate. Anyone convicted of a violation of this section shall be guilty of an infraction.

11. Any persons who have towed abandoned property prior to August 28, 1996, may, until January 1, 2000, apply to the department of revenue for a certificate. The application shall be accompanied by:

(1) A notarized affidavit explaining the circumstances by which the abandoned property came into their possession, including the name of the owner or possessor of real property from which the abandoned property was removed;

(2) The date of the removal;

(3) The current location of the abandoned property;

(4) An inspection of the abandoned property as prescribed by the director; and

(5) A copy of the thirty-day notice given by certified mail to any owner and person holding a valid security interest of record and a copy of the certified mail receipt.

12. If the director is satisfied with the genuineness of the application and supporting documents submitted pursuant to this section, the director shall issue one of the following:

(1) An original certificate of title if the vehicle owner has obtained a vehicle examination certificate as provided in section 301.190 which indicates that the vehicle was not previously in a salvaged condition or rebuilt;

(2) An original certificate of title designated as prior salvage if the vehicle examination certificate as provided in section 301.190 indicates the vehicle was previously in a salvage condition or rebuilt;

(3) A salvage certificate of title designated with the words "salvage/abandoned property" or junking certificate based on the condition of the abandoned property as stated in the abandoned property report or crime inquiry and inspection report;

(4) Notwithstanding the provisions of section 301.573 to the contrary, if satisfied with the genuineness of the application and supporting documents, the director shall issue an original title to abandoned property previously issued a salvage title as provided in this section, if the vehicle examination certificate as provided in section 301.190 does not indicate the abandoned property was previously in a salvage condition or rebuilt.

13. If abandoned property is insured and the insurer of property regards the property as a total loss and the insurer satisfies a claim by the owner for the property, then the insurer or lienholder shall claim and remove the property from the storage facility or make arrangements to transfer the title, and such transfer of title subject to agreement shall be in complete satisfaction of all claims for towing and storage, to the towing company or storage facility. The owner of the abandoned vehicle, lienholder or insurer, to the extent the vehicle owner's insurance policy covers towing and storage charges, shall pay reasonable fees assessed by the towing company and storage facility. The property shall be claimed and removed or title transferred to the towing company or storage facility within thirty days of the date that the insurer paid a claim for the total loss of the property or is notified as to the location of the abandoned property, whichever is the later event. Upon request, the insurer of the property shall supply the towing company and storage facility with the name, address and phone number of the insurance company and of the insured and with a statement regarding which party is responsible for the payment of towing and storage charges under the insurance policy.

(L. 1996 S.B. 560, A.L. 1999 S.B. 19, A.L. 2004 H.B. 996 and H.B. 1142 and H.B. 1201 and H.B. 1489 and A.L. 2004 S.B. 1233, et al., A.L. 2011 H.B. 315)



Section 304.157 Vehicles left unattended or improperly parked on private property of another, procedure for removal and disposition — violation of certain required procedure, penalty.

Effective 28 Aug 2008

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.157. Vehicles left unattended or improperly parked on private property of another, procedure for removal and disposition — violation of certain required procedure, penalty. — 1. If a person abandons property, as defined in section 304.001, on any real property owned by another without the consent of the owner or person in possession of the property, at the request of the person in possession of the real property, any member of the state highway patrol, state water patrol*, sheriff, or other law enforcement officer within his jurisdiction may authorize a towing company to remove such abandoned property from the property in the following circumstances:

(1) The abandoned property is left unattended for more than forty-eight hours; or

(2) In the judgment of a law enforcement officer, the abandoned property constitutes a safety hazard or unreasonably interferes with the use of the real property by the person in possession.

2. A local government agency may also provide for the towing of motor vehicles or vessels from real property under the authority of any local ordinance providing for the towing of vehicles or vessels which are derelict, junk, scrapped, disassembled or otherwise harmful to the public health under the terms of the ordinance. Any local government agency authorizing a tow under this subsection shall report the tow to the local law enforcement agency within two hours with a crime inquiry and inspection report pursuant to section 304.155.

3. Neither the law enforcement officer, local government agency nor anyone having custody of abandoned property under his or her direction shall be liable for any damage to such abandoned property occasioned by a removal authorized by this section other than damages occasioned by negligence or by willful or wanton acts or omissions.

4. The owner of real property or lessee in lawful possession of the real property or the property or security manager of the real property may authorize a towing company to remove abandoned property or property parked in a restricted or assigned area without authorization by a law enforcement officer only when the owner, lessee or property or security manager of the real property is present. A property or security manager must be a full-time employee of a business entity. An authorization to tow pursuant to this subsection may be made only under any of the following circumstances:

(1) There is displayed, in plain view at all entrances to the property, a sign not less than seventeen by twenty-two inches in size, with lettering not less than one inch in height, prohibiting public parking and indicating that unauthorized abandoned property or property parked in a restricted or assigned area will be removed at the owner's expense, disclosing the maximum fee for all charges related to towing and storage, and containing the telephone number of the local traffic law enforcement agency where information can be obtained or a twenty-four-hour staffed emergency information telephone number by which the owner of the abandoned property or property parked in a restricted or assigned area may call to receive information regarding the location of such owner's property;

(2) The abandoned property is left unattended on owner-occupied residential property with four residential units or less, and the owner, lessee or agent of the real property in lawful possession has notified the appropriate law enforcement agency, and ten hours have elapsed since that notification; or

(3) The abandoned property is left unattended on private property, and the owner, lessee or agent of the real property in lawful possession of real property has notified the appropriate law enforcement agency, and ninety-six hours have elapsed since that notification.

5. Pursuant to this section, any owner or lessee in lawful possession of real property that requests a towing company to tow abandoned property without authorization from a law enforcement officer shall at that time complete an abandoned property report which shall be considered a legal declaration subject to criminal penalty pursuant to section 575.060. The report shall be in the form designed, printed and distributed by the director of revenue and shall contain the following:

(1) The year, model, make and abandoned property identification number of the property and the owner and any lienholders, if known;

(2) A description of any damage to the abandoned property noted by owner, lessee or property or security manager in possession of the real property;

(3) The license plate or registration number and the state of issuance, if available;

(4) The physical location of the property and the reason for requesting the property to be towed;

(5) The date the report is completed;

(6) The printed name, address and phone number of the owner, lessee or property or security manager in possession of the real property;

(7) The towing company's name and address;

(8) The signature of the towing operator;

(9) The signature of the owner, lessee or property or security manager attesting to the facts that the property has been abandoned for the time required by this section and that all statements on the report are true and correct to the best of the person's knowledge and belief and that the person is subject to the penalties for making false statements;

(10) Space for the name of the law enforcement agency notified of the towing of the abandoned property and for the signature of the law enforcement official receiving the report; and

(11) Any additional information the director of revenue deems appropriate.

6. Any towing company which tows abandoned property without authorization from a law enforcement officer pursuant to subsection 4 of this section shall deliver a copy of the abandoned property report to the local law enforcement agency having jurisdiction over the location from which the abandoned property was towed. The copy may be produced and sent by facsimile machine or other device which produces a near exact likeness of the print and signatures required, but only if the law enforcement agency receiving the report has the technological capability of receiving such copy and has registered the towing company for such purpose. The registration requirements shall not apply to law enforcement agencies located in counties of the third or fourth classification. The report shall be delivered within two hours if the tow was made from a signed location pursuant to subdivision (1) of subsection 4 of this section, otherwise the report shall be delivered within twenty-four hours.

7. The law enforcement agency receiving such abandoned property report must record the date on which the abandoned property report is filed with such agency and shall promptly make an inquiry into the national crime information center and any statewide Missouri law enforcement computer system to determine if the abandoned property has been reported as stolen. The law enforcement agency shall enter the information pertaining to the towed property into the statewide law enforcement computer system, and an officer shall sign the abandoned property report and provide the towing company with a signed copy. The department of revenue may design and sell to towing companies informational brochures outlining owner or lessee of real property obligations pursuant to this section.

8. The law enforcement agency receiving notification that abandoned property has been towed by a towing company shall search the records of the department of revenue and provide the towing company with the latest owner and lienholder information, if available, on the abandoned property, and if the tower has online access to the department of revenue's records, the tower shall comply with the requirements of section 301.155**. If the abandoned property is not claimed within ten working days, the towing company shall send a copy of the abandoned property report signed by a law enforcement officer to the department of revenue.

9. If any owner or lessee of real property knowingly authorizes the removal of abandoned property in violation of this section, then the owner or lessee shall be deemed guilty of a class C misdemeanor.

(L. 1982 S.B. 665, A.L. 1985 H.B. 288, et al., A.L. 1992 H.B. 1794, A.L. 1996 S.B. 560, A.L. 1999 S.B. 17 and S.B. 19, A.L. 2003 S.B. 314, A.L. 2004 S.B. 1233, et al., A.L. 2008 H.B. 1715)

*"State water patrol" changed to "water patrol division" by 306.010, 2010.

**Section 301.155 does not exist.



Section 304.158 Notice to owner of abandoned property — duty of real property owner — liability of towing company — recovery for damages to real property, when — liability of real property owner for towing charges, when — information to be displayed on wrecker — towing charges — storage facility charges, method of payment — authorization of real property owner to tow, violation, penalty — ordinances specifying charges — violations of towing laws, penalties.

Effective 28 Aug 1999

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.158. Notice to owner of abandoned property — duty of real property owner — liability of towing company — recovery for damages to real property, when — liability of real property owner for towing charges, when — information to be displayed on wrecker — towing charges — storage facility charges, method of payment — authorization of real property owner to tow, violation, penalty — ordinances specifying charges — violations of towing laws, penalties. — 1. Notice as to the removal of any abandoned property pursuant to section 304.155 or 304.157 shall be made in writing within five working days to the registered owner and any lienholder of the fact of the removal, the grounds for the removal, and the place to which the property has been removed by either:

(1) The public agency authorizing the removal; or

(2) The towing company, where authorization was made by an owner or lessee of real property.

­­

­

2. Any owner of any private real property causing the removal of abandoned property from that real property shall state the grounds for the removal of the abandoned property if requested by the registered owner of that abandoned property. Any towing company that lawfully removes abandoned property from private property with the written authorization of the property owner or the property owner's agent who is present at the time of removal shall not be held responsible in any situation relating to the validity of the removal. Any towing company that removes abandoned property at the direction of the landowner shall be responsible for:

(1) Any damage caused by the towing company to the property in the transit and subsequent storage of the property; and

(2) The removal of property other than the property specified by the owner of the private property from which the abandoned property was removed.

3. The owner of abandoned property removed from private property may recover for any damage to the property resulting from any act of any person causing the removal of, or removing, the abandoned property.

4. Any owner of any private property causing the removal of abandoned property parked on that property is liable to the owner of the abandoned property for double the storage or towing charges whenever there has been a failure to comply with the requirements of this section or section 304.157.

5. Any towing company which tows abandoned property for hire shall have the towing company's name, city and state clearly printed in letters at least three inches in height on the sides of the truck, wrecker or other vehicle used in the towing.

6. A towing company may impose a charge of not more than one-half of the regular towing charge for the towing of abandoned property at the request of the owner of private property or that owner's agent pursuant to this section if the owner of the abandoned property or the owner's agent returns to the abandoned property before it is removed from the private property. The regular towing charge may only be imposed after the abandoned property has been removed from the property and is in transit.

7. Persons operating or in charge of any storage facility where the abandoned property is stored pursuant to this section shall accept cash for payment of towing and storage by a registered owner or the owner's agent claiming the abandoned property. In addition, persons operating or in charge of the storage facility shall have sufficient moneys on the premises to accommodate, and make change in, a reasonable monetary transaction.

8. Except for the removal of abandoned property authorized by a law enforcement agency pursuant to section 304.157, a towing company shall not remove or commence the removal of abandoned property from private property without first obtaining written authorization from the property owner. All written authorizations shall be maintained for at least one year by the towing company. General authorization to remove or commence removal of abandoned property at the towing company's discretion shall not be delegated to a towing company or its affiliates except in the case of abandoned property unlawfully parked within fifteen feet of a fire hydrant or in a fire lane designated by a fire department or the state fire marshal.

9. Any towing company, or any affiliate of a towing company, which removes, or commences removal of, abandoned property from private property without first obtaining written authorization from the property owner or lessee, or an employee or agent thereof, who is present at the time of removal or commencement of the removal, except as permitted in subsection 8 of this section, is liable to the owner of the property for four times the amount of the towing and storage charges, in addition to any applicable criminal penalty, for a violation of this section.

10. Any county, city, town or village may enact ordinances or orders which are consistent with sections 304.155 to 304.158 and which may specify maximum reasonable towing, storage and other charges which can be imposed by towing and storage companies operating within the governmental entity's jurisdiction.

11. Any person who knowingly violates any provision of sections 304.155 to 304.158 shall be guilty of a class A misdemeanor. Any violation of the provisions of this section shall constitute a violation of the provisions of section 407.020. In any proceeding brought by the attorney general for a violation of the provisions of this section, the court may, in addition to imposing the penalties provided for in this section order the revocation or suspension of the registration or license of the towing company.

(L. 1996 S.B. 560, A.L. 1999 S.B. 19)



Section 304.159 Municipality may prohibit storage of certain vehicles, exceptions.

Effective 28 Aug 1999

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.159. Municipality may prohibit storage of certain vehicles, exceptions. — Any city, town or village within this state may prohibit, by ordinance, the storage of inoperable vehicles or other vehicles deemed by such city, town or village to constitute a public safety hazard. Nothing in this section shall apply to a vehicle which is completely enclosed within a locked building or locked fenced area and not visible from adjacent public or private property, nor to any vehicle upon the property of a business licensed as salvage, swap, junk dealer, towing or storage facility so long as the business is operated in compliance with its business license and the property is in compliance with applicable zoning ordinances.

(L. 1999 S.B. 19)



Section 304.160 Glass, tacks, injurious substances, duty to remove from highway, when — penalty.

Effective 28 Aug 1996

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.160. Glass, tacks, injurious substances, duty to remove from highway, when — penalty. — 1. Any person who has purposely, accidentally, or by reason of an accident, dropped any tacks, nails, wire, scrap metal, glass, crockery, sharp stones, or other substances injurious to the feet of persons or animals, or to the tires or wheels of vehicles, including motor vehicles, upon any highway shall immediately make all reasonable efforts to clear the highway of the substances.

2. Violation of this section shall be deemed a class C misdemeanor.

(RSMo 1939 § 8401, A. 1949 S.B. 1113, A.L. 1961 p. 496, A.L. 1996 H.B. 1047)

Prior revision: 1929 § 7783



Section 304.170 Regulations as to width, height and length of vehicles — tractor parades permitted.

Effective 28 Aug 2017

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.170. Regulations as to width, height and length of vehicles — tractor parades permitted. — 1. No vehicle operated upon the highways of this state shall have a width, including load, in excess of one hundred two inches, except clearance lights, rearview mirrors or other accessories required by federal, state or city law or regulation. Provided however, a recreational vehicle as defined in section 700.010 may exceed the foregoing width limits if the appurtenances on such recreational vehicle extend no further than the rearview mirrors. Such mirrors may only extend the distance necessary to provide the required field of view before the appurtenances were attached.

2. No vehicle operated upon the interstate highway system or upon any route designated by the state highways and transportation commission shall have a height, including load, in excess of fourteen feet. On all other highways, no vehicle shall have a height, including load, in excess of thirteen and one-half feet, except that any vehicle or combination of vehicles transporting automobiles or other motor vehicles may have a height, including load, of not more than fourteen feet.

3. No single motor vehicle operated upon the highways of this state shall have a length, including load, in excess of forty-five feet, except as otherwise provided in this section.

4. No bus, recreational motor vehicle or trackless trolley coach operated upon the highways of this state shall have a length in excess of forty-five feet, except that such vehicles may exceed the forty-five feet length when such excess length is caused by the projection of a front safety bumper or a rear safety bumper or both. Such safety bumper shall not cause the length of the bus or recreational motor vehicle to exceed the forty-five feet length limit by more than one foot in the front and one foot in the rear. Notwithstanding any provision of this section to the contrary, an articulated bus, comprised of two or more sections connected by a flexible joint or other mechanism, may be up to sixty feet in length, not including safety bumpers which may extend one foot in front and one foot in the rear, and not including bicycle storage racks which may extend over the safety bumper by up to five feet when in the down position transporting a bicycle. The term “safety bumper” means any device which may be fitted on an existing bumper or which replaces the bumper and is so constructed, treated, or manufactured that it absorbs energy upon impact.

5. No combination of truck-tractor and semitrailer or truck-tractor equipped with dromedary and semitrailer operated upon the highways of this state shall have a length, including load, in excess of sixty feet; except that in order to comply with the provisions of P.L. 97-424 codified in Title 23 of the United States Code, 23 U.S.C. Section 101, et al., as amended, no combination of truck-tractor and semitrailer or truck-tractor equipped with dromedary and semitrailer operated upon the interstate highway system of this state shall have an overall length, including load, in excess of the length of the truck-tractor plus the semitrailer or truck-tractor equipped with dromedary and semitrailer. The length of such semitrailer shall not exceed fifty-three feet.

6. In order to comply with the provisions of P.L. 97-424 codified in Title 23 of the United States Code, 23 U.S.C. Section 101, et al., as amended, no combination of truck-tractor, semitrailer and trailer operated upon the interstate highway system of this state shall have an overall length, including load, in excess of the length of the truck-tractor plus the semitrailer and trailer, neither of which semitrailer or trailer shall exceed twenty-eight feet in length, except that any existing semitrailer or trailer up to twenty-eight and one-half feet in length actually and lawfully operated on December 1, 1982, within a sixty-five foot overall length limit in any state, may continue to be operated upon the interstate highways of this state. On those primary highways not designated by the state highways and transportation commission as provided in subsection 11 of this section, no combination of truck-tractor, semitrailer and trailer shall have an overall length, including load, in excess of sixty-five feet; provided, however, the commission may designate additional routes for such sixty-five foot combinations.

7. (1) Automobile transporters, boat transporters, truck-trailer boat transporter combinations, and stinger-steered combination boat transporters having a length not in excess of seventy-five feet may be operated on the interstate highways of this state and such other highways as may be designated by the commission for the operation of such vehicles plus a distance not to exceed ten miles from such interstate or designated highway. All length provisions regarding automobile or boat transporters, truck-trailer boat transporter combinations and stinger-steered combination boat transporters shall include a semitrailer length not to exceed fifty-three feet and are exclusive of front and rear overhang, which shall be no greater than a three-foot front overhang and no greater than a four-foot rear overhang.

(2) Stinger-steered combination automobile transporters having a length not in excess of eighty feet may be operated on the interstate highways of this state and such other highways as may be designated by the commission for the operation of such vehicles plus a distance not to exceed ten miles from such interstate or designated highway. All length provisions regarding stinger-steered automobile combination transporters are exclusive of front and rear overhang, which shall be no greater than a four-foot front overhang and no greater than a six-foot rear overhang.

(3) Automobile transporters may transport cargo or general freight on a backhaul, as long as in compliance with weight limitations for a truck-tractor and semitrailer combination as outlined in section 304.180.

8. Driveaway saddlemount combinations having a length not in excess of ninety-seven feet may be operated on the interstate highways of this state and such other highways as may be designated by the commission for the operation of such vehicles plus a distance not to exceed ten miles from such interstate or designated highway. Saddlemount combinations must comply with the safety requirements of Section 393.71 of Title 49 of the Code of Federal Regulations and may contain no more than three saddlemounted vehicles and one fullmount.

9. No truck-tractor semitrailer-semitrailer combination vehicles operated upon the interstate and designated primary highway system of this state shall have a semitrailer length in excess of twenty-eight feet or twenty-eight and one-half feet if the semitrailer was in actual and lawful operation in any state on December 1, 1982, operating in a truck-tractor semitrailer-semitrailer combination. The B-train assembly is excluded from the measurement of semitrailer length when used between the first and second semitrailer of a truck-tractor semitrailer-semitrailer combination, except that when there is no semitrailer mounted to the B-train assembly, it shall be included in the length measurement of the semitrailer.

10. No towaway trailer transporter combination vehicles operated upon the interstate and designated primary highway system of this state shall have an overall length of more than eighty-two feet.

11. The commission is authorized to designate routes on the state highway system other than the interstate system over which those combinations of vehicles of the lengths specified in subsections 5, 6, 7, 8, 9, and 10 of this section may be operated. Combinations of vehicles operated under the provisions of subsections 5, 6, 7, 8, 9, and 10 of this section may be operated at a distance not to exceed ten miles from the interstate system and such routes as designated under the provisions of this subsection.

12. Except as provided in subsections 5, 6, 7, 8, 9, 10, and 11 of this section, no other combination of vehicles operated upon the primary or interstate highways of this state plus a distance of ten miles from a primary or interstate highway shall have an overall length, unladen or with load, in excess of sixty-five feet or in excess of fifty-five feet on any other highway.

13. (1) Except as hereinafter provided, these restrictions shall not apply to agricultural implements operating occasionally on the highways for short distances including tractor parades for fund-raising activities or special events, provided the tractors are driven by licensed drivers during daylight hours only and with the approval of the superintendent of the Missouri state highway patrol; or to self-propelled hay-hauling equipment or to implements of husbandry, or to the movement of farm products as defined in section 400.9-102 or to vehicles temporarily transporting agricultural implements or implements of husbandry or road-making machinery, or road materials or towing for repair purposes vehicles that have become disabled upon the highways; or to implement dealers delivering or moving farm machinery for repairs on any state highway other than the interstate system.

(2) Implements of husbandry and vehicles transporting such machinery or equipment and the movement of farm products as defined in section 400.9-102 may be operated occasionally for short distances on state highways when operated between the hours of sunrise and sunset by a driver licensed as an operator or chauffeur.

(3) Notwithstanding any other provision of law to the contrary, agricultural machinery and implements may be operated on state highways between the hours of sunset and sunrise for agricultural purposes provided such vehicles are equipped with lighting meeting the requirements of section 307.115.

14. As used in this chapter the term “implements of husbandry” means all self-propelled machinery operated at speeds of less than thirty miles per hour, specifically designed for, or especially adapted to be capable of, incidental over-the-road and primary offroad usage and used exclusively for the application of commercial plant food materials or agricultural chemicals, and not specifically designed or intended for transportation of such chemicals and materials.

15. Sludge disposal units may be operated on all state highways other than the interstate system. Such units shall not exceed one hundred thirty-eight inches in width and may be equipped with over-width tires. Such units shall observe all axle weight limits. The commission shall issue special permits for the movement of such disposal units and may by such permits restrict the movements to specified routes, days and hours.

(RSMo 1939 § 8405, A.L. 1943 p. 663, A. 1949 S.B. 1113, A.L. 1953 p. 568, A.L. 1957 p. 624, A.L. 1965 p. 488, A.L. 1967 p. 412, A.L. 1971 S.B. 317, A.L. 1972 H.B. 1112, A.L. 1974 S.B. 552, A.L. 1979 S.B. 44, A.L. 1980 S.B. 508, A.L. 1983 H.B. 539, A.L. 1985 S.B. 416, A.L. 1986 S.B. 784, A.L. 1988 S.B. 686, A.L. 1992 H.B. 1794, A.L. 1999 S.B. 17 merged with S.B. 19, A.L. 2000 H.B. 1142 merged with H.B. 1948, A.L. 2004 S.B. 1233, et al., A.L. 2007 S.B. 82, A.L. 2009 H.B. 93 & 216 merged with H.B. 683, A.L. 2017 S.B. 8 merged with S.B. 222 merged with S.B. 225)

Prior revision: 1929 § 7787



Section 304.172 Fire-fighting equipment exempt from size restrictions.

Effective 28 Aug 1995

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.172. Fire-fighting equipment exempt from size restrictions. — The provisions of sections 304.170 to 304.240 relating to height, width, weight, length and load restrictions for motor vehicles shall not apply to any motor vehicle and its attached apparatus which is designed for use and used by a fire department, fire protection district or volunteer fire protection association or when being operated by a fire apparatus manufacturer or sales organization for the purpose of sale, demonstration, exhibit, or delivery to a fire department, fire protection district or volunteer fire protection association.

(L. 1989 S.B. 55, A.L. 1995 S.B. 70)



Section 304.174 Size and load restrictions not applicable to wreckers, tow trucks, rollbacks and car carriers, when.

Effective 28 Aug 1992

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.174. Size and load restrictions not applicable to wreckers, tow trucks, rollbacks and car carriers, when. — The provisions of sections 304.170 to 304.240 relating to height, width, weight, length and load restrictions for motor vehicles shall not apply to any wrecker or tow truck performing a wrecker or towing service, as defined in section 301.010. If a disabled or wrecked vehicle cannot be moved by a wrecker or tow truck, a rollback or car carrier, as defined in section 301.010, may be used without regard to such height, width, weight, length and load restrictions, if it is a bona fide wrecker operator or owner.

(L. 1992 H.B. 1794)



Section 304.180 Regulations as to weight — axle load, tandem axle defined — idle reduction technology, increase in maximum gross weight permitted, amount — hauling livestock, milk, or grain, total gross weight permitted — requirements during disasters — emergency vehicles, maximum gross weight — natural gas fueled vehicles, increase in maximum gross weight, when.

Effective 28 Aug 2017

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.180. Regulations as to weight — axle load, tandem axle defined — idle reduction technology, increase in maximum gross weight permitted, amount — hauling livestock, milk, or grain, total gross weight permitted — requirements during disasters — emergency vehicles, maximum gross weight — natural gas fueled vehicles, increase in maximum gross weight, when. — 1. No vehicle or combination of vehicles shall be moved or operated on any highway in this state having a greater weight than twenty thousand pounds on one axle, no combination of vehicles operated by transporters of general freight over regular routes as defined in section 390.020 shall be moved or operated on any highway of this state having a greater weight than the vehicle manufacturer’s rating on a steering axle with the maximum weight not to exceed twelve thousand pounds on a steering axle, and no vehicle shall be moved or operated on any state highway of this state having a greater weight than thirty-four thousand pounds on any tandem axle; the term “tandem axle” shall mean a group of two or more axles, arranged one behind another, the distance between the extremes of which is more than forty inches and not more than ninety-six inches apart.

2. An “axle load” is defined as the total load transmitted to the road by all wheels whose centers are included between two parallel transverse vertical planes forty inches apart, extending across the full width of the vehicle.

3. Subject to the limit upon the weight imposed upon a highway of this state through any one axle or on any tandem axle, the total gross weight with load imposed by any group of two or more consecutive axles of any vehicle or combination of vehicles shall not exceed the maximum load in pounds as set forth in the following table:

­

­

­­

­

4. Whenever the state highways and transportation commission finds that any state highway bridge in the state is in such a condition that use of such bridge by vehicles of the weights specified in subsection 3 of this section will endanger the bridge, or the users of the bridge, the commission may establish maximum weight limits and speed limits for vehicles using such bridge. The governing body of any city or county may grant authority by act or ordinance to the commission to enact the limitations established in this section on those roadways within the purview of such city or county. Notice of the weight limits and speed limits established by the commission shall be given by posting signs at a conspicuous place at each end of any such bridge.

5. Nothing in this section shall be construed as permitting lawful axle loads, tandem axle loads or gross loads in excess of those permitted under the provisions of P.L. 97-424 codified in Title 23 of the United States Code (23 U.S.C. Section 101, et al.), as amended.

6. Notwithstanding the weight limitations contained in this section, any vehicle or combination of vehicles operating on highways other than the interstate highway system may exceed single axle, tandem axle and gross weight limitations in an amount not to exceed two thousand pounds. However, total gross weight shall not exceed eighty thousand pounds, except as provided in subsections 9, 10, 12, and 13 of this section.

7. Notwithstanding any provision of this section to the contrary, the commission shall issue a single-use special permit, or upon request of the owner of the truck or equipment, shall issue an annual permit, for the transporting of any concrete pump truck or well-drillers’ equipment. The commission shall set fees for the issuance of permits pursuant to this subsection. Notwithstanding the provisions of section 301.133, concrete pump trucks or well-drillers’ equipment may be operated on state-maintained roads and highways at any time on any day.

8. Notwithstanding the provision of this section to the contrary, the maximum gross vehicle limit and axle weight limit for any vehicle or combination of vehicles equipped with an idle reduction technology may be increased by a quantity necessary to compensate for the additional weight of the idle reduction system as provided for in 23 U.S.C. Section 127, as amended. In no case shall the additional weight increase allowed by this subsection be greater than five hundred fifty pounds. Upon request by an appropriate law enforcement officer, the vehicle operator shall provide proof that the idle reduction technology is fully functional at all times and that the gross weight increase is not used for any purpose other than for the use of idle reduction technology.

9. Notwithstanding any provision of this section or any other law to the contrary, the total gross weight of any vehicle or combination of vehicles hauling milk, from a farm to a processing facility or livestock may be as much as, but shall not exceed, eighty-five thousand five hundred pounds while operating on highways other than the interstate highway system. The provisions of this subsection shall not apply to vehicles operated and operating on the Dwight D. Eisenhower System of Interstate and Defense Highways.

10. Notwithstanding any provision of this section or any other law to the contrary, any vehicle or combination of vehicles hauling grain or grain coproducts during times of harvest may be as much as, but not exceeding, ten percent over the maximum weight limitation allowable under subsection 3 of this section while operating on highways other than the interstate highway system. The provisions of this subsection shall not apply to vehicles operated and operating on the Dwight D. Eisenhower System of Interstate and Defense Highways.

11. Notwithstanding any provision of this section or any other law to the contrary, the commission shall issue emergency utility response permits for the transporting of utility wires or cables, poles, and equipment needed for repair work immediately following a disaster where utility service has been disrupted. Under exigent circumstances, verbal approval of such operation may be made either by the department of transportation motor carrier compliance supervisor or other designated motor carrier services representative. Utility vehicles and equipment used to assist utility companies granted special permits under this subsection may be operated and transported on state-maintained roads and highways at any time on any day. The commission shall promulgate all necessary rules and regulations for the administration of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2014, shall be invalid and void.

12. Notwithstanding any provision of this section to the contrary*, emergency vehicles designed to be used under emergency conditions to transport personnel and equipment and to mitigate hazardous situations may have a maximum gross vehicle weight of eighty-six thousand pounds inclusive of twenty-four thousand pounds on a single steering axle; thirty-three thousand five hundred pounds on a single drive axle; sixty-two thousand pounds on a tandem axle; or fifty-two thousand pounds on a tandem rear-drive steer axle.

13. Notwithstanding any provision of this section to the contrary*, a vehicle operated by an engine fueled primarily by natural gas may operate upon the public highways of this state in excess of the vehicle weight limits set forth in this section by an amount that is equal to the difference between the weight of the vehicle attributable to the natural gas tank and fueling system carried by that vehicle and the weight of a comparable diesel tank and fueling system. In no event shall the maximum gross vehicle weight of the vehicle operating with a natural gas engine exceed eighty-two thousand pounds.

(RSMo 1939 § 8406, A.L. 1943 p. 663, A. 1949 S.B. 1113, A.L. 1951 p. 695, A.L. 1957 p. 624, A.L. 1963 p. 417, A.L. 1965 p. 489, A.L. 1967 p. 412, A.L. 1983 H.B. 539, A.L. 1985 H.B. 157 merged with H.B. 330, A.L. 2000 H.B. 1948, A.L. 2001 S.B. 244, A.L. 2008 S.B. 930 & 947, A.L. 2012 S.B. 470 merged with S.B. 568 merged with S.B. 631, A.L. 2013 H.B. 103, A.L. 2014 H.B. 1190, A.L. 2015 S.B. 12, A.L. 2017 S.B. 8 merged with S.B. 222 merged with S.B. 225)

Prior revision: 1929 § 7787

*Words "to the contrary" do not appear in original rolls of S.B. 222, 2017.

(1971) The single axle, tandem axle and gross weight limits specified in § 304.180 are cumulative and each must be complied with. The state is not required to establish either intent to violate the limits or guilty knowledge of such violation to make a case. State v. Boze (A.), 472 S.W.2d 35.



Section 304.181 Buses, axle weight limits.

Effective 28 Aug 1977

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.181. Buses, axle weight limits. — The limitations on weight on axles established in section 304.180, do not apply to buses. No bus having a greater weight than twenty thousand pounds on one axle or thirty-four thousand pounds on any tandem axle shall be moved on or operated on any highway in this state. The terms "axle" and "tandem axle" as used in this section shall have the same meaning as is provided in section 304.180, for other vehicles.

(L. 1977 S.B. 164 § 1)



Section 304.184 Transportation of solid waste, weight restrictions for trucks and tractor-trailers.

Effective 28 Aug 2005

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.184. Transportation of solid waste, weight restrictions for trucks and tractor-trailers. — Notwithstanding any other provision of law to the contrary, any truck, tractor-trailer or other combination engaged in transporting solid waste, as defined by section 260.200, between any city and a solid waste disposal area or solid waste processing facility approved by the department of natural resources or department of health and senior services, may operate with a weight not to exceed twenty-two thousand four hundred pounds on one axle or a weight not to exceed forty-four thousand eight hundred pounds on any tandem axle; but nothing in this section shall be construed to permit the operation of any motor vehicle on the interstate highway system in excess of the weight limits imposed by federal statute; and no such truck, tractor-trailer or other combination shall exceed the width and length limitations provided in section 304.190.

(L. 2005 H.B. 487 merged with S.B. 225)



Section 304.190 Height and weight regulations (cities of 75,000 or more) — commercial zone defined.

Effective 28 Aug 2017

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.190. Height and weight regulations (cities of 75,000 or more) — commercial zone defined. — 1. No motor vehicle, unladen or with load, operating exclusively within the corporate limits of cities containing seventy-five thousand inhabitants or more or within two miles of the corporate limits of the city or within the commercial zone of the city shall exceed fifteen feet in height.

2. No motor vehicle operating exclusively within any said area shall have a greater weight than twenty-two thousand four hundred pounds on one axle.

3. The “commercial zone” of the city is defined to mean that area within the city together with the territory extending one mile beyond the corporate limits of the city and one mile additional for each fifty thousand population or portion thereof provided, however:

(1) The commercial zone surrounding a city not within a county shall extend twenty-five miles beyond the corporate limits of any such city not located within a county and shall also extend throughout any county with a charter form of government which adjoins that city and throughout any county with a charter form of government and with more than two hundred fifty thousand but fewer than three hundred fifty thousand inhabitants that is adjacent to such county adjoining such city;

(2) The commercial zone of a city with a population of at least four hundred thousand inhabitants but not more than four hundred fifty thousand inhabitants shall extend twelve miles beyond the corporate limits of any such city; except that this zone shall extend from the southern border of such city’s limits, beginning with the western-most freeway, following said freeway south to the first intersection with a multilane undivided highway, where the zone shall extend south along said freeway to include a city of the fourth classification with more than eight thousand nine hundred but less than nine thousand inhabitants, and shall extend north from the intersection of said freeway and multilane undivided highway along the multilane undivided highway to the city limits of a city with a population of at least four hundred thousand inhabitants but not more than four hundred fifty thousand inhabitants, and shall extend east from the city limits of a special charter city with more than two hundred seventy-five but fewer than three hundred seventy-five inhabitants along State Route 210 and northwest from the intersection of State Route 210 and State Route 10 to include the boundaries of any city of the third classification with more than ten thousand eight hundred but fewer than ten thousand nine hundred inhabitants and located in more than one county. The commercial zone shall continue east along State Route 10 from the intersection of State Route 10 and State Route 210 to the eastern city limit of a city of the fourth classification with more than five hundred fifty but fewer than six hundred twenty-five inhabitants and located in any county of the third classification without a township form of government and with more than twenty-three thousand but fewer than twenty-six thousand inhabitants and with a city of the third classification with more than five thousand but fewer than six thousand inhabitants as the county seat. The commercial zone described in this subdivision shall be extended to also include the stretch of State Route 45 from its intersection with Interstate 29 extending northwest to the city limits of any village with more than forty but fewer than fifty inhabitants and located in any county of the first classification with more than eighty-three thousand but fewer than ninety-two thousand inhabitants and with a city of the fourth classification with more than four thousand five hundred but fewer than five thousand inhabitants as the county seat. The commercial zone described in this subdivision shall be extended east from the intersection of State Route 7 and U.S. Highway 50 to include the city limits of a city of the fourth classification with more than one thousand fifty but fewer than one thousand two hundred inhabitants and located in any county with a charter form of government and with more than six hundred thousand but fewer than seven hundred thousand inhabitants, and from the eastern limits of said city east along U.S. Highway 50 up to and including the intersection of U.S. Highway 50 and State Route AA, then south along State Route AA up to and including the intersection of State Route AA and State Route 58, then west along State Route 58 to include the city limits of a city of the fourth classification with more than one hundred forty but fewer than one hundred sixty inhabitants and located in any county of the first classification with more than ninety-two thousand but fewer than one hundred one thousand inhabitants, and from the western limits of said city along State Route 58 to where State Route 58 intersects with State Route 7;

(3) The commercial zone of a city of the third classification with more than nine thousand six hundred fifty but fewer than nine thousand eight hundred inhabitants shall extend south from the city limits along U.S. Highway 61 to the intersection of State Route OO in a county of the third classification without a township form of government and with more than seventeen thousand eight hundred but fewer than seventeen thousand nine hundred inhabitants;

(4) The commercial zone of a home rule city with more than one hundred eight thousand but fewer than one hundred sixteen thousand inhabitants and located in a county of the first classification with more than one hundred fifty thousand but fewer than two hundred thousand inhabitants shall extend north from the city limits along U.S. Highway 63, a state highway, to the intersection of State Route NN, and shall continue west and south along State Route NN to the intersection of State Route 124, and shall extend east from the intersection along State Route 124 to U.S. Highway 63. The commercial zone described in this subdivision shall also extend east from the city limits along State Route WW to the intersection of State Route J and continue south on State Route J for four miles.

4. In no case shall the commercial zone of a city be reduced due to a loss of population. The provisions of this section shall not apply to motor vehicles operating on the interstate highways in the area beyond two miles of a corporate limit of the city unless the United States Department of Transportation increases the allowable weight limits on the interstate highway system within commercial zones. In such case, the mileage limits established in this section shall be automatically increased only in the commercial zones to conform with those authorized by the United States Department of Transportation.

5. Nothing in this section shall prevent a city, county, or municipality, by ordinance, from designating the routes over which such vehicles may be operated.

6. No motor vehicle engaged in interstate commerce, whether unladen or with load, whose operations in the state of Missouri are limited exclusively to the commercial zone of a first class home rule municipality located in a county with a population between eighty thousand and ninety-five thousand inhabitants which has a portion of its corporate limits contiguous with a portion of the boundary between the states of Missouri and Kansas, shall have a greater weight than twenty-two thousand four hundred pounds on one axle, nor shall exceed fifteen feet in height.

(RSMo 1939 § 8384, 8409, A. 1949 S.B. 1113, A.L. 1951 p. 695, A.L. 1957 p. 624, A.L. 1965 p. 492, A.L. 1967 p. 415, A.L. 1971 S.B. 317, A.L. 1983 H.B. 539, A.L. 1988 S.B. 663, A.L. 2004 S.B. 1233, et al., A.L. 2007 S.B. 322, A.L. 2012 H.B. 1402 merged with S.B. 470 merged with S.B. 568, A.L. 2014 H.B. 2163 merged with S.B. 672, A.L. 2015 S.B. 272, A.L. 2017 S.B. 225)

Prior revision: 1929 §§ 7776, 7791



Section 304.200 Special permits for oversize or overweight loads — rules for issuing — when valid.

Effective 28 Aug 2002

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.200. Special permits for oversize or overweight loads — rules for issuing — when valid. — 1. The chief engineer of the state department of transportation, for good cause shown and when the public safety or public interest so justifies, shall issue special permits for vehicles or equipment exceeding the limitations on width, length, height and weight herein specified, or which are unable to maintain minimum speed limits. Such permits shall be issued only for a single trip or for a definite period, not beyond the date of expiration of the vehicle registration, and shall designate the highways and bridges which may be used pursuant to the authority of such permit.

2. The chief engineer of the state department of transportation shall upon proper application and at no charge issue a special permit to any person allowing the movement on state and federal highways of farm products between sunset and sunrise not in excess of fourteen feet in width. Special permits allowing movement of oversize loads of farm products shall allow for movement between sunset and sunrise, subject to appropriate requirements for safety lighting on the load, appropriate limits on load dimensions and appropriate consideration of high traffic density between sunset and sunrise on the route to be traveled. The chief engineer may also issue upon proper application a special permit to any person allowing the movement on the state and federal highways of concrete pump trucks or well-drillers equipment. For the purposes of this section, "farm products" shall have the same meaning as provided in section 400.9-109.

3. Rules and regulations for the issuance of special permits shall be prescribed by the state highways and transportation commission and filed with the secretary of state. No rule or portion of a rule promulgated pursuant to the authority of section 304.010 and this section shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

4. The officer in charge of the maintenance of the streets of any municipality may issue such permits for the use of the streets by such vehicles within the limits of such municipalities.

5. In order to transport manufactured homes, as defined in section 700.010, on the roads, highways, bridges and other thoroughfares within this state, only the applicable permits required by this section shall be obtained.

(RSMo 1939 §§ 8384, 8405, 8406, A.L. 1943 p. 663, A. 1949 S.B. 1113, A.L. 1972 S.B. 546, A.L. 1979 S.B. 44, A.L. 1983 H.B. 539, A.L. 1985 S.B. 221 merged with S.B. 152, A.L. 1988 S.B. 686, A.L. 1989 S.B. 278, A.L. 1995 S.B. 3, A.L. 1996 S.B. 677, A.L. 2000 H.B. 1142 merged with H.B. 1948, A.L. 2002 H.B. 1270 and H.B. 2032 merged with S.B. 974)

Prior revision: 1929 §§ 7776, 7787, 7788

CROSS REFERENCE:

Over-dimension and overweight motor vehicles or loads, authority of highways and transportation commission, 226.008



Section 304.210 Reduction of maximum weight by highways and transportation commission — notice.

Effective 28 Aug 1939

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.210. Reduction of maximum weight by highways and transportation commission — notice. — Whenever by reason of thawing of frost, or rains, or due to new construction the roads are in a soft condition, the maximum weights on all vehicles mentioned in section 304.180, including trucks, tractors, trailers and semitrailers and other vehicles therein mentioned may be limited by the state highways and transportation commission to such an amount and in such manner as will preserve the road under such conditions; and said commission shall give due notice thereof by posting notices at convenient and public places along said road or roads or parts thereof which are subject to said regulations and reduction of weights.

(RSMo 1939 § 8407)

Prior revision: 1929 § 7789



Section 304.220 Weight limits on county roads and bridges reduced, when — penalty for violation.

Effective 28 Aug 1996

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.220. Weight limits on county roads and bridges reduced, when — penalty for violation. — 1. Whenever the county highway engineer of any county, or in any county in which there shall be no highway engineer, such other officer as the county commission may designate, shall find that any county road or bridge of such county is in such a condition that use thereof by vehicles of the weights specified in section 304.180, will endanger the road or bridge, or the users thereof, the county highway engineer may with the approval of the division engineer of the state transportation department whose division includes the area in question establish maximum weight limits for vehicles using such road or bridge in such amounts as will preserve the road or bridge and provide a reasonable margin of safety to the users thereof. Notice of any such weight limit established shall be given by posting signs at convenient and public places along any such road, and in conspicuous places at each end of any such bridge.

2. It shall be unlawful for any person to operate a vehicle of a weight in excess of the maximum limit established pursuant to the provisions of this section on or over any road or bridge upon which such maximum weight limits have been established unless the person shall have the express permission of the officer empowered to establish such limit.

3. Any person who shall violate the provisions of this section shall be guilty of a class C misdemeanor, and shall be liable in a civil action for any damages to the road or bridge.

(L. 1943 p. 659 § 8407A, A.L. 1953 p. 595, A.L. 1996 H.B. 1047)



Section 304.230 Enforcement of load laws — commercial vehicle inspectors, powers.

Effective 28 Aug 2008

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.230. Enforcement of load laws — commercial vehicle inspectors, powers. — 1. It shall be the duty of the sheriff of each county or city to see that the provisions of sections 304.170 to 304.230 are enforced, and any peace officer or police officer of any county or city or any highway patrol officer shall have the power to arrest on sight or upon a warrant any person found violating or having violated the provisions of such sections. Beginning January 1, 2009, only law enforcement officers that have been approved by the Missouri state highway patrol under section 304.232, members of the Missouri state highway patrol, commercial vehicle enforcement officers, and commercial vehicle inspectors appointed under subsection 4 of this section shall have the authority to conduct random roadside examinations or inspections to determine compliance with sections 304.170 to 304.230, and only such officers shall have the authority, with or without probable cause to believe that the size or weight is in excess of that permitted by sections 304.170 to 304.230, to require the driver, operator, owner, lessee, or bailee, to stop, drive, or otherwise move to a location to determine compliance with sections 304.170 to 304.230. Notwithstanding the provisions of this subsection, a law enforcement officer not certified under section 304.232 may stop a vehicle that has a visible external safety defect relating to the enforcement of the provisions of sections 304.170 to 304.230 that could cause immediate harm to the traveling public. Nothing in this section shall be construed as preventing a law enforcement officer not certified under section 304.232 from stopping and detaining a commercial motor vehicle when such officer has probable cause to believe that the commercial motor vehicle is being used to conduct illegal or criminal activities unrelated to violations of sections 304.170 to 304.230. In the course of a stop, the law enforcement officer shall identify to the driver the defect that caused the stop. If the vehicle passes a comprehensive roadside inspection, the law enforcement officer, state highway patrolman, or other authorized person shall issue such vehicle a commercial vehicle safety alliance inspection decal to be affixed to the vehicle in a manner prescribed by the commercial vehicle safety alliance. The superintendent of the Missouri state highway patrol shall promulgate rules and regulations relating to the implementation of the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2008, shall be invalid and void.

2. Any peace officer approved under section 304.232 or any highway patrol officer is hereby given the power to stop any such conveyance or vehicle as above described upon the public highway for the purpose of determining whether such vehicle is loaded in excess of the provisions of sections 304.170 to 304.230, and if he or she finds such vehicle loaded in violation of the provisions thereof he or she shall have a right at that time and place to cause the excess load to be removed from such vehicle; and provided further, that any regularly employed maintenance man of the department of transportation shall have the right and authority in any part of this state to stop any such conveyance or vehicle upon the public highway for the purpose of determining whether such vehicle is loaded in excess of the provisions of sections 304.170 to 304.230, and if he or she finds such vehicle loaded in violation of the provisions thereof, he or she shall have the right at that time and place to cause the excess load to be removed from such vehicle. When only an axle or a tandem axle group of a vehicle is overloaded, the operator shall be permitted to shift the load, if this will not overload some other axle or axles, without being charged with a violation; provided, however, the privilege of shifting the weight without being charged with a violation shall not extend to or include vehicles while traveling on the federal interstate system of highways. When only an axle or tandem axle group of the vehicle traveling on the federal interstate system of highways is overloaded and a court authorized to enforce the provisions of sections 304.170 to 304.230 finds that the overloading was due to the inadvertent shifting of the load changing axle weights in transit through no fault of the operator of the vehicle and that the load thereafter had been shifted so that no axle had been overloaded, then the court may find that no violation has been committed. The operator of any vehicle shall be permitted to back up and reweigh, or to turn around and weigh from the opposite direction. Any operator whose vehicle is weighed and found to be within five percent of any legal limit may request and receive a weight ticket, memorandum or statement showing the weight or weights on each axle or any combinations of axles. Once a vehicle is found to be within the limits of section 304.180 after having been weighed on any state scale and there is no evidence that any cargo or fuel has been added, no violation shall occur, but a presumption shall exist that cargo or fuel has been added if upon reweighing on another state scale the total gross weight exceeds the applicable limits of section 304.180 or 304.190. The highways and transportation commission of this state may deputize and appoint any number of their regularly employed maintenance men to enforce the provisions of such sections, and the maintenance men delegated and appointed in this section shall report to the proper officers any violations of sections 304.170 to 304.230 for prosecution by such proper officers.

3. The superintendent of the Missouri state highway patrol may assign qualified persons who are not highway patrol officers to supervise or operate permanent or portable weigh stations used in the enforcement of commercial vehicle laws. These persons shall be designated as commercial vehicle inspectors and have limited police powers:

(1) To issue uniform traffic tickets at a permanent or portable weigh station for violations of rules and regulations of the division of motor carrier services of the highway and transportation commission and department of public safety, and laws, rules, and regulations pertaining to commercial motor vehicles and trailers and related to size, weight, fuel tax, registration, equipment, driver requirements, transportation of hazardous materials and operators' or chauffeurs' licenses, and the provisions of sections 303.024 and 303.025;

(2) To require the operator of any commercial vehicle to stop and submit to a vehicle and driver inspection to determine compliance with commercial vehicle laws, rules, and regulations, the provisions of sections 303.024 and 303.025, and to submit to a cargo inspection when reasonable grounds exist to cause belief that a vehicle is transporting hazardous materials as defined by Title 49 of the Code of Federal Regulations;

(3) To make arrests for violation of subdivisions (1) and (2) of this subsection. Commercial vehicle inspectors shall not have the authority to exercise the powers granted in subdivisions (1), (2) and (3) of this subsection until they have successfully completed training approved by the superintendent of the Missouri state highway patrol; nor shall they have the right as peace officers to bear arms.

4. The superintendent of the Missouri state highway patrol may appoint qualified persons, who are not members of the highway patrol, designated as commercial vehicle enforcement officers, with the powers:

(1) To issue uniform traffic tickets for violations of laws, rules and regulations pertaining to commercial vehicles, trailers, special mobile equipment and drivers of such vehicles, and the provisions of sections 303.024 and 303.025;

(2) To require the operator of any commercial vehicle to stop and submit to a vehicle and driver inspection to determine compliance with commercial vehicle laws, rules, and regulations, compliance with the provisions of sections 303.024 and 303.025, and to submit to a cargo inspection when reasonable grounds exist to cause belief that a vehicle is transporting hazardous materials as defined by Title 49 of the Code of Federal Regulations;

(3) To make arrests upon warrants and for violations of subdivisions (1) and (2) of this subsection. Commercial vehicle officers selected and designated as peace officers by the superintendent of the Missouri state highway patrol are hereby declared to be peace officers of the state of Missouri, with full power and authority to make arrests solely for violations under the powers granted in subdivisions (1) to (3) of this subsection. Commercial vehicle enforcement officers shall not have the authority to exercise the powers granted in subdivisions (1), (2) and (3) of this subsection until they have successfully completed training approved by the superintendent of the Missouri state highway patrol and have completed the mandatory standards for the basic training and licensure of peace officers established by the peace officers standards and training commission under subsection 1 of section 590.030. Commercial vehicle officers who are employed and performing their duties on August 28, 2008, shall have until July 1, 2012, to comply with the mandatory standards regarding police officer basic training and licensure. Commercial vehicle enforcement officers shall have the right as peace officers to bear arms.

5. Any additional employees needed for the implementation of this section shall be hired in conformity with the provisions of the federal fair employment and antidiscrimination acts.

6. Any part of this section which shall be construed to be in conflict with the axle or tandem axle load limits permitted by the Federal-Aid Highway Act, Section 127 of Title 23 of the United States Code (Public Law 85-767, 85th Congress) shall be null, void and of no effect.

7. The superintendent may also appoint members of the patrol who are certified under the commercial vehicle safety alliance with the power to conduct commercial motor vehicle and driver inspections and to require the operator of any commercial vehicle to stop and submit to said inspections to determine compliance with commercial vehicle laws, rules, and regulations, compliance with the provisions of sections 303.024 and 303.025, and to submit to a cargo inspection when reasonable grounds exist to cause belief that a vehicle is transporting hazardous materials as defined by Title 49 of the Code of Federal Regulations.

(RSMo 1939 § 8408, A.L. 1963 p. 422, A.L. 1965 p. 492, A.L. 1979 H.B. 454, A.L. 1985 H.B. 157 merged with H.B. 368, A.L. 1994 S.B. 475, A.L. 1998 H.B. 1802, A.L. 2008 S.B. 930 & 947)

Prior revision: 1929 § 7790

CROSS REFERENCE:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008

(1994) Search of commercial motor vehicle pursuant to section was objectively authorized and legally permitted as state had legitimate governmental interest in stopping, weighing and inspecting vehicles for safety of persons traveling on state's highways and did not violate Fourth Amendment of the United States Constitution prohibiting unreasonable search and seizures. State v. Rodriguez, 877 S.W.2d 106 (Mo.banc).

(1996) Commercial vehicle inspector's ticketing powers are limited to weigh stations, which must be stationary. State v. Ruch, 926 S.W.2d 937 (Mo.App. W.D.).



Section 304.232 Municipal law enforcement officers, state highway patrol to approve certification procedures — fees — requirements — random roadside inspections prohibited, when — rulemaking authority.

Effective 28 Aug 2008

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.232. Municipal law enforcement officers, state highway patrol to approve certification procedures — fees — requirements — random roadside inspections prohibited, when — rulemaking authority. — 1. The Missouri state highway patrol shall approve procedures for the certification of municipal police officers, sheriffs, deputy sheriffs, and other law enforcement officials that enforce sections 304.170 to 304.230.

2. The certification procedures shall meet the requirements of the memorandum of understanding between the state of Missouri and the commercial vehicle safety alliance or any successor organization, as periodically adopted or amended.

3. Commercial motor vehicle safety data collection, management, and distribution by law enforcement officials shall be compatible with the information systems of the Missouri state highway patrol.

4. The Missouri state highway patrol shall establish reasonable fees sufficient to recover the cost of training, recurring training, data collection and management, certifying, and additional administrative functions for law enforcement officials approved under this section.

5. The agencies for which law enforcement officials approved under this section shall adhere to the Motor Carrier Safety Assistance Program requirements under 49 Code of Federal Regulations Part 350 of the Federal Motor Carrier Safety Regulations.

6. The agencies for which law enforcement officials approved under this section shall be subject to periodic program reviews and be required to submit a commercial vehicle safety plan that is consistent with and incorporated into the statewide enforcement plan.

7. Beginning January 1, 2009, no local law enforcement officer may conduct a random commercial motor vehicle roadside inspection to determine compliance with the provisions of sections 304.170 to 304.230 unless the law enforcement officer has satisfactorily completed, as a part of his or her training, the basic course of instruction developed by the commercial vehicle safety alliance and has been approved by the Missouri state highway patrol under this section. Law enforcement officers authorized to enforce the provisions of sections 304.170 to 304.230 shall annually receive in-service training related to commercial motor vehicle operations, including but not limited to training in current federal motor carrier safety regulations, safety inspection procedures, and out-of-service criteria. The annual training requirements shall be approved by the superintendent of the state highway patrol.

8. Law enforcement officers who have received commercial vehicle safety alliance certification prior to January 1, 2009, shall be exempt from the provisions of this section and such officers shall be qualified to conduct random roadside inspections described under this section and section 304.230.

9. The superintendent of the state highway patrol shall promulgate rules and regulations necessary to administer the certification procedures and any other provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2008, shall be invalid and void.

(L. 2008 S.B. 930 & 947)



Section 304.235 Commercial vehicles licensed for eighteen thousand pounds or less not to stop at weigh station or be otherwise identified — confidentiality rules do not apply to commercial vehicle enforcement officers, when — penalty for evading weigh station.

Effective 28 Aug 1999

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.235. Commercial vehicles licensed for eighteen thousand pounds or less not to stop at weigh station or be otherwise identified — confidentiality rules do not apply to commercial vehicle enforcement officers, when — penalty for evading weigh station. — All commercial motor vehicles shall be required to stop at an official weigh station, or to be identified through automated means approved by this state and determined to be in compliance without the necessity of stopping, except those licensed for a gross weight of not more than eighteen thousand pounds shall not be required to stop or to be identified unless so directed by a peace officer or a commercial motor vehicle enforcement officer or inspector. The provisions of sections 32.057 and 32.091 which govern confidentiality and prohibit the release of information shall not apply to commercial motor vehicle enforcement officers or their licensees in the performance of their duties at weigh stations. Any person who does not stop at a weigh station or who otherwise improperly evades stopping at the weight station and who is later determined not to be in compliance with the provisions of this chapter governing weigh limits may be punished pursuant to section 304.570.

(L. 1973 H.B. 327 § 1, A.L. 1977 H.B. 186, A.L. 1999 H.B. 646 merged with S.B. 19)



Section 304.240 Violation of load law a misdemeanor — penalty.

Effective 28 Aug 1967

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.240. Violation of load law a misdemeanor — penalty. — Any person, firm, corporation, partnership or association violating any of the provisions of sections 304.170 to 304.230 shall be deemed guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not less than five dollars or by confinement in a county jail for not more than twelve months, or by both the fine and confinement; provided, however, that where load limits as defined in sections 304.180 to 304.220 have been violated, the fine shall be two cents for each pound of excess weight up to and including five hundred, and five cents for each pound of excess weight above five hundred and not exceeding one thousand, and ten cents for each pound in excess weight above one thousand; provided that, when any vehicle is being operated under a special permit as provided in section 304.200, the term "excess weight" means only weight in excess of the amount permitted in the permit as issued. The court may, in its discretion, cause to be impounded the motor vehicle operated by any person violating the provisions of this section until such time as the fine and cost assessed by the court under this section is paid.

(RSMo 1939 § 8410, A.L. 1951 p. 706, A.L. 1967 p. 416)

Prior revision: 1929 § 7792

(1967) Weighing of trailer truck not a search so as to be inadmissible as fruit of illegal search. State v. Anderson (A.), 418 S.W.2d 207.



Section 304.250 Restriction on use of metal-tired vehicles — penalty.

Effective 28 Aug 1996

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.250. Restriction on use of metal-tired vehicles — penalty. — 1. No metal-tired vehicle shall be operated over any of the improved highways of this state, except over highways constructed of gravel or claybound gravel, if such vehicle has on the periphery of any of the road wheels any lug, flange, cleat, ridge, bolt or any projection of metal or wood which projects radially beyond the tread or traffic surface of the tire, unless the highway is protected by putting down solid planks or other suitable material, or by attachments to the wheels so as to prevent such vehicles from damaging the highway, except that this prohibition shall not apply to tractors or traction engines equipped with what is known as caterpillar treads, when such caterpillar does not contain any projection of any kind likely to injure the surface of the road. Tractors, traction engines and similar vehicles may be operated which have upon their road wheels "V" shaped, diagonal or other cleats arranged in such manner as to be continuously in contact with the road surface if the gross weight on the wheels per inch of width of such cleats or road surface, when measured in the direction of the axle of the vehicle, does not exceed eight hundred pounds.

2. No tractor, tractor engine, or other metal-tired vehicle weighing more than four tons, including the weight of the vehicle and its load, shall drive onto, upon or over the edge of any improved highway without protecting such edge by putting down solid planks or other suitable material to prevent such vehicle from breaking off the edges of the pavement.

3. Violation of this section shall be deemed an infraction and any person violating this section, whether operating pursuant to a permit or not, or who shall willfully or negligently damage a highway, shall be liable for the amount of such damage caused to any highway, bridge, culvert or sewer, and any vehicle causing such damage shall be subject to a lien for the full amount of such damage, which lien shall not be superior to any duly recorded or filed chattel mortgage or other lien previously attached to such vehicle; the amount of such damage may be recovered in any action in any court of competent jurisdiction, in the name of the state, by the municipality, county or other civil subdivision or interested party.

(RSMo 1939 § 8384, A. 1949 S.B. 1113, A.L. 1996 H.B. 1047)

Prior revision: 1929 § 7776



Section 304.260 Tractors exempt — designation of truck routes by commission.

Effective 29 May 2009, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.260. Tractors exempt — designation of truck routes by commission. — Farm tractors when using the highways in traveling from one field or farm to another, or to or from places of delivery or repair, or when participating in activities or events permitted under subsection 13* of section 304.170 are exempt from the provisions of the law relating to registration and display of number plates, but shall comply with all the other provisions hereof. The state highways and transportation commission shall have the power and authority to prescribe the type of road upon which such tractors may be used and may exclude the use of such tractors or the use of trucks of any particular weight from the use of certain designated roads or types of roads, by the posting of signs along or upon such roads or any part thereof.

(RSMo 1939 § 8384, A. 1949 S.B. 1113, A.L. 2009 H.B. 93 & 216 merged with H.B. 683)

Prior revision: 1929 § 7776

Effective 5-29-09 (H.B. 93 & 216); 7-01-09 (H.B. 683)

*Republished in 2017 due to statutory reference to subsection 12 changed to subsection 13 in accordance with section 3.060.



Section 304.271 Observance of traffic-control devices — presumptions — penalty.

Effective 28 Aug 1996

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.271. Observance of traffic-control devices — presumptions — penalty. — 1. The driver of any vehicle shall obey the instructions of any official traffic-control device applicable thereto placed in accordance with the provisions of the law, unless otherwise directed by a traffic or police officer, subject to the exceptions granted the driver of an authorized emergency vehicle in the law.

2. No provision of the law for which official traffic-control devices are required shall be enforced against an alleged violator if at the time and place of the alleged violation an official device is not in proper position and sufficiently legible to be seen by an ordinarily observant person. Whenever a particular section does not state that official traffic-control devices are required, such section shall be effective even though no devices are erected or in place.

3. Whenever official traffic-control devices are placed in position approximately conforming to the requirements of the law, such devices shall be presumed to have been so placed by the official act or direction of lawful authority, unless the contrary shall be established by competent evidence.

4. Any official traffic-control device placed pursuant to the provisions of the law and purporting to conform to the lawful requirements pertaining to such devices shall be presumed to comply with the requirements of this chapter, unless the contrary shall be established by competent evidence.

5. Notwithstanding the provisions of section 304.361, violation of this section is a class C misdemeanor.

(L. 1969 S.B. 180 § 1, A.L. 1996 H.B. 1047)



Section 304.281 Rules for traffic where controlled by light signals — right turn on red light, when — violations, penalty.

Effective 28 Aug 1996

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.281. Rules for traffic where controlled by light signals — right turn on red light, when — violations, penalty. — 1. Whenever traffic is controlled by traffic control signals exhibiting different colored lights, or colored lighted arrows, successively one at a time or in combination, only the colors green, red and yellow shall be used, except for special pedestrian signals carrying a word legend, and said lights shall indicate and apply to drivers of vehicles and pedestrians as follows:

(1) Green indication

(a) Vehicular traffic facing a circular green signal may proceed straight through or turn right or left unless a sign at such place prohibits either such turn. But vehicular traffic, including vehicles turning right or left, shall yield the right-of-way to other vehicles and to pedestrians lawfully within the intersection or an adjacent crosswalk at the time such signal is exhibited;

(b) Vehicular traffic facing a green arrow signal, shown alone or in combination with another indication, may cautiously enter the intersection only to make the movement indicated by such arrow, or such other movement as is permitted by other indications shown at the same time. Such vehicular traffic shall yield the right-of-way to pedestrians lawfully within an adjacent crosswalk and to other traffic lawfully using the intersection;

(c) Unless otherwise directed by a pedestrian control signal, as provided in section 304.291, pedestrians facing any green signal, except when the sole green signal is a turn arrow, may proceed across the roadway within any marked or unmarked crosswalk.

(2) Steady yellow indication

(a) Vehicular traffic facing a steady yellow signal is thereby warned that the related green movement is being terminated or that a red indication will be exhibited immediately thereafter when vehicular traffic shall not enter the intersection;

(b) Pedestrians facing a steady yellow signal, unless otherwise directed by a pedestrian control signal as provided in section 304.291, are thereby advised that there is insufficient time to cross the roadway before a red indication is shown and no pedestrian shall then start to cross the roadway.

(3) Steady red indication

(a) Vehicular traffic facing a steady red signal alone shall stop before entering the crosswalk on the near side of the intersection at a clearly marked stop line but, if none, then before entering the intersection and shall remain standing until an indication to proceed is shown except as provided in paragraph (b);

(b) The driver of a vehicle which is stopped as close as practicable at the entrance to the crosswalk on the near side of the intersection or, if none, then at the entrance to the intersection in obedience to a red signal, may cautiously enter the intersection to make a right turn but shall yield the right-of-way to pedestrians and other traffic proceeding as directed by the signal at the intersection, except that the state highways and transportation commission with reference to an intersection involving a state highway, and local authorities with reference to an intersection involving other highways under their jurisdiction, may prohibit any such right turn against a red signal at any intersection where safety conditions so require, said prohibition shall be effective when a sign is erected at such intersection giving notice thereof;

(c) Unless otherwise directed by a pedestrian control signal as provided in section 304.291, pedestrians facing a steady red signal alone shall not enter the roadway.

(4) In the event an official traffic control signal is erected and maintained at a place other than an intersection, the provision of this section shall be applicable except as to those provisions which by their nature can have no application. Any stop required shall be made at a sign or marking on the pavement indicating where the stop shall be made, but in the absence of any such sign or marking the stop shall be made at the signal.

2. Notwithstanding the provisions of section 304.361, violation of this section is a class C misdemeanor.

(L. 1969 S.B. 180 § 2, A.L. 1973 1st Ex. Sess. H.B. 26, A.L. 1996 H.B. 1047)



Section 304.285 Red light violations by motorcycles or bicycles, affirmative defense, when.

Effective 28 Aug 2009

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.285. Red light violations by motorcycles or bicycles, affirmative defense, when. — Any person operating a motorcycle or bicycle who violates the provisions of section 304.281 or section 304.301 by entering or crossing an intersection controlled by a traffic control signal against a red light shall have an affirmative defense to that charge if the person establishes all of the following conditions:

(1) The motorcycle or bicycle has been brought to a complete stop;

(2) The traffic control signal continues to show a red light for an unreasonable time;

(3) The traffic control is apparently malfunctioning or, if programmed or engineered to change to a green light only after detecting the approach of a motor vehicle, the signal has apparently failed to detect the arrival of the motorcycle; and

(4) No motor vehicle or person is approaching on the street or highway to be crossed or entered or is so far away from the intersection that it does not constitute an immediate hazard.

­­

­

(L. 2009 H.B. 683 merged with S.B. 368)



Section 304.289 Timing of signals, minimum interval times to be established.

Effective 28 Aug 2012

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.289. Timing of signals, minimum interval times to be established. — The timing of any traffic-control signal shall conform to regulations promulgated by the Department of Transportation. The department of transportation shall establish minimal yellow light change interval times for traffic-control devices. The minimal yellow light change interval time shall be established in accordance with nationally recognized engineering standards set forth in the Manual on Uniform Traffic Control Devices, and any such established time shall not be less than the recognized national standard.

(L. 2012 H.B. 1402 merged with S.B. 611)



Section 304.291 Rules for pedestrians controlled by special signs.

Effective 28 Aug 1969

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.291. Rules for pedestrians controlled by special signs. — Whenever special pedestrian-control signals exhibiting the words "Walk" or "Don't Walk" are in place such signals shall indicate as follows:

(1) Walk. Pedestrians facing such signal may proceed across the roadway in the direction of the signal and shall be given the right-of-way by the drivers of all vehicles.

(2) Don't Walk. No pedestrian shall start to cross the roadway in the direction of such signal, but any pedestrian who has partially completed his crossing on the "walk" signal shall proceed to a sidewalk or safety island while the "don't walk" signal is showing.

(L. 1969 S.B. 180 § 3)



Section 304.301 Rules for vehicular traffic controlled by flashing signals — violation, penalty.

Effective 28 Aug 1996

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.301. Rules for vehicular traffic controlled by flashing signals — violation, penalty. — 1. Whenever an illuminated flashing red or yellow signal is used in a traffic sign or signal it shall require obedience by vehicular traffic as follows:

(1) Flashing red (stop signal). When a red lens is illuminated with rapid intermittent flashes, drivers of vehicles shall stop at a clearly marked stop line, but if none, before entering the crosswalk on the near side of the intersection, or if none, then at the point nearest the intersecting roadway where the driver has a view of approaching traffic on the intersecting roadway before entering the intersection, and the right to proceed shall be subject to the rules applicable after making a stop at a stop sign;

(2) Flashing yellow (caution signal). When a yellow lens is illuminated with rapid intermittent flashes, drivers of vehicles may proceed through the intersection or pass such signal only with caution.

2. Notwithstanding the provisions of section 304.361, any person who violates subdivision (1) of subsection 1 of this section is guilty of a class C misdemeanor and any person who violates subdivision (2) of subsection 1 of this section is guilty of an infraction.

(L. 1969 S.B. 180 § 4, A.L. 1996 H.B. 1047)



Section 304.311 Observance of lane — direction — control signals.

Effective 28 Aug 1969

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.311. Observance of lane — direction — control signals. — When lane-direction-control signals are placed over the individual lanes of a street or highway, vehicular traffic may travel in any lane over which a green signal is shown, but shall not enter or travel in any lane over which a red signal is shown.

(L. 1969 S.B. 180 § 5)



Section 304.321 Unauthorized signal devices prohibited — trafficway not to be used for signs — nuisances declared.

Effective 28 Aug 1969

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.321. Unauthorized signal devices prohibited — trafficway not to be used for signs — nuisances declared. — 1. No person shall place, maintain or display upon or in view of any highway any unauthorized sign, signal, marking or device which purports to be or is an imitation of or resembles an official traffic-control device or railroad sign or signal, or which attempts to direct the movement of traffic, or which hides from view or interferes with the effectiveness of an official traffic-control device or any railroad sign or signal.

2. No person shall place or maintain nor shall any public authority permit upon any highway any traffic sign or signal bearing thereon any commercial advertising unless authorized by the Missouri highways and transportation commission.

3. This section shall not be deemed to prohibit the erection upon private property adjacent to highways of signs giving useful directional information and of a type that cannot be mistaken for official signs.

4. Every such prohibited sign, signal or marking is hereby declared to be a public nuisance.

(L. 1969 S.B. 180 § 6)



Section 304.331 Alteration or removal of traffic-control devices prohibited.

Effective 28 Aug 1969

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.331. Alteration or removal of traffic-control devices prohibited. — No person shall, without lawful authority, attempt to or in fact alter, deface, injure, knock down or remove any official traffic-control device or any railroad sign or signal or any inscription, shield or insignia thereon, or any other part thereof.

(L. 1969 S.B. 180 § 7)



Section 304.341 Turns at intersection — violation, penalty.

Effective 28 Aug 1996

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.341. Turns at intersection — violation, penalty. — 1. The driver of a vehicle intending to turn at an intersection shall do so as follows:

(1) Right turns. — Both the approach for a right turn and a right turn shall be made as close as practicable to the right-hand curb or edge of the roadway.

(2) Left turns. — The driver of a vehicle intending to turn left at any intersection shall approach the intersection in the extreme left-hand lane lawfully available to the traffic moving in the direction of travel of such vehicle and, after entering the intersection, the left turn shall be made so as to leave the intersection in a lane lawfully available to traffic moving in such direction upon the roadway being entered.

(3) The highways and transportation commission or local authorities in their respective jurisdictions may cause official traffic-control devices to be placed within or adjacent to intersections and thereby require and direct that a different course from that specified in this section be traveled by vehicles turning at an intersection, and when such devices are so placed no driver of a vehicle shall turn a vehicle at any intersection other than as directed and required by such devices.

2. It shall be unlawful for the driver of any vehicle to turn such vehicle so as to proceed in the opposite direction at any intersection controlled by a traffic signal or police officer; nor shall such turn be made at any place unless the movement can be made in safety and without interfering with other traffic. The driver of a vehicle shall not turn such vehicle around so as to proceed in the opposite direction upon any curve or upon the approach to or near the crest of a grade, or at any place upon a roadway where such vehicle cannot be seen by the driver of any other vehicle approaching from either direction along the roadway within a distance of three hundred feet, or where the same may create a traffic hazard.

3. No vehicle in a residence district shall be turned left across the roadway or so as to proceed in the opposite direction when any other vehicle is approaching from either direction where the same may create a traffic hazard.

4. Notwithstanding the provisions of section 304.361, violation of this section is a class C misdemeanor.

(L. 1969 S.B. 180 § 8.304.018, A.L. 1996 H.B. 1047)



Section 304.351 Right-of-way at intersection — signs at intersections — violation, penalty — additional penalties — definitions — order of suspension, contents, appeal.

Effective 01 Jan 2007, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.351. Right-of-way at intersection — signs at intersections — violation, penalty — additional penalties — definitions — order of suspension, contents, appeal. — 1. The driver of a vehicle approaching an intersection shall yield the right-of-way to a vehicle which has entered the intersection from a different highway, provided, however, there is no form of traffic control at such intersection.

2. When two vehicles enter an intersection from different highways at approximately the same time, the driver of the vehicle on the left shall yield the right-of-way to the driver of the vehicle on the right. This subsection shall not apply to vehicles approaching each other from opposite directions when the driver of one of such vehicles is attempting to or is making a left turn.

3. The driver of a vehicle within an intersection intending to turn to the left shall yield the right-of-way to any vehicle approaching from the opposite direction which is within the intersection or so close thereto as to constitute an immediate hazard.

4. (1) The state highways and transportation commission with reference to state highways and local authorities with reference to other highways under their jurisdiction may designate through highways and erect stop signs or yield signs at specified entrances thereto, or may designate any intersection as a stop intersection or as a yield intersection and erect stop signs or yield signs at one or more entrances to such intersection.

(2) Preferential right-of-way at an intersection may be indicated by stop signs or yield signs as authorized in this section:

(a) Except when directed to proceed by a police officer or traffic-control signal, every driver of a vehicle approaching a stop intersection, indicated by a stop sign, shall stop at a clearly marked stop line, but if none, before entering the crosswalk on the near side of the intersection, or if none, then at the point nearest the intersecting roadway where the driver has a view of approaching traffic in the intersecting roadway before entering the intersection. After having stopped, the driver shall yield the right-of-way to any vehicle which has entered the intersection from another highway or which is approaching so closely on the highway as to constitute an immediate hazard during the time when such driver is moving across or within the intersection.

(b) The driver of a vehicle approaching a yield sign shall in obedience to the sign slow down to a speed reasonable to the existing conditions and, if required for safety to stop, shall stop at a clearly marked stop line, but if none, then at the point nearest the intersecting roadway where the driver has a view of approaching traffic on the intersecting roadway. After slowing or stopping the driver shall yield the right-of-way to any vehicle in the intersection or approaching on another highway so closely as to constitute an immediate hazard during the time such traffic is moving across or within the intersection.

5. The driver of a vehicle about to enter or cross a highway from an alley, building or any private road or driveway shall yield the right-of-way to all vehicles approaching on the highway to be entered.

6. The driver of a vehicle intending to make a left turn into an alley, private road or driveway shall yield the right-of-way to any vehicle approaching from the opposite direction when the making of such left turn would create a traffic hazard.

7. The state highways and transportation commission or local authorities with respect to roads under their respective jurisdictions, on any section where construction or major maintenance operations are being effected, may fix a speed limit in such areas by posting of appropriate signs, and the operation of a motor vehicle in excess of such speed limit in the area so posted shall be deemed prima facie evidence of careless and imprudent driving and a violation of section 304.010.

8. Notwithstanding the provisions of section 304.361, violation of this section shall be deemed a class C misdemeanor.

9. In addition to the penalty specified in subsection 8 of this section, any person who pleads guilty to or is found guilty of a violation of this section in which the offender is found to have caused physical injury, there shall be assessed a penalty of up to two hundred dollars. The court may issue an order of suspension of such person's driving privilege for a period of thirty days.

10. In addition to the penalty specified in subsection 8 of this section, any person who pleads guilty to or is found guilty of a violation of this section in which the offender is found to have caused serious physical injury, there shall be assessed a penalty of up to five hundred dollars. The court may issue an order of suspension of such person's driving privilege for a period of ninety days.

11. In addition to the penalty specified in subsection 8 of this section, any person who pleads guilty to or is found guilty of a violation of this section in which the offender is found to have caused a fatality, there shall be assessed a penalty of up to one thousand dollars. The court may issue an order of suspension of such person's driving privilege for a period of six months.

12. As used in subsections 9 and 10 of this section, the terms "physical injury" and "serious physical injury" shall have the meanings ascribed to them in section 556.061.

13. For any court-ordered suspension under subsection 9, 10, or 11 of this section, the director of the department shall impose such suspension as set forth in the court order. The order of suspension shall include the name of the offender, the offender's driver's license number, Social Security number, and the effective date of the suspension. Any appeal of a suspension imposed under subsection 9, 10, or 11 of this section shall be a direct appeal of the court order and subject to review by the presiding judge of the circuit court or another judge within the circuit other than the judge who issued the original order to suspend the driver's license. The director of revenue's entry of the court-ordered suspension on the driving record is not a decision subject to review under section 302.311. Any suspension of the driver's license ordered by the court under this section shall be in addition to any other suspension that may occur as a result of the conviction under other provisions of law.

(L. 1969 S.B. 180 § 9.304.021, A.L. 1996 H.B. 1047, A.L. 2006 S.B. 872, et al.)

Effective 1-01-07

(1968) Failure to yield the right-of-way is specifically denounced as an offense, but an information charging careless and imprudent driving by failure to yield the right-of-way at a place where required by statute to do so, includes the offense as descriptive of what happened and in what manner defendant drove imprudently. State v. Richards (A.), 429 S.W.2d 351.

(1972) Information charging that defendant “failed to yield the right-of-way to vehicle approaching intersection so closely as to constitute an immediate hazard” held insufficient as failing to inform defendant of offense of which he was charged. State v. Miles, 488 S.W.2d 219.

(1976) Notwithstanding the literal language of subsection 5 of this section, a driver about to enter or cross a highway from a private road or driveway must yield the right-of-way to all vehicles on the highway approaching so close as to constitute an immediate hazard rather than to all vehicles approaching on the highway to be entered. Cope v. Thompson (A.), 534 S.W.2d 641.



Section 304.361 Penalty for violation of sections 304.271 to 304.351.

Effective 28 Aug 1969

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.361. Penalty for violation of sections 304.271 to 304.351. — Any person who violates any of the provisions of sections 304.271 to 304.351 is guilty of a misdemeanor and shall be punished by a fine of not less than five dollars nor more than five hundred dollars or by imprisonment in the county jail not exceeding one year or by both such fine and imprisonment.

(L. 1969 S.B. 180 § 10)



Section 304.373 Hazardous materials, requirements for transportation — violations, penalties.

Effective 28 Aug 2002

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.373. Hazardous materials, requirements for transportation — violations, penalties. — 1. For the purpose of this section, "hazardous materials" shall be as defined pursuant to Part 397, Title 49, Code of Federal Regulations, as adopted and amended.

2. No person shall transport hazardous materials in or through any highway tunnel in this state. For purposes of this section, a tunnel shall be defined as a horizontal subterranean passageway through or under an obstruction of a length of one hundred yards or more.

3. No person shall park a vehicle containing hazardous materials within three hundred feet of any highway tunnel in this state except as provided pursuant to Part 397, Title 49, Code of Federal Regulations, as adopted and as such regulations have been and may periodically be amended.

4. Any person who is found or pleads guilty to a violation of this section shall be guilty of a class B misdemeanor. Any person who is found or pleads guilty to a second or subsequent violation of this section shall be guilty of a class A misdemeanor. Violations of this section shall be enforced pursuant to section 390.201.

(L. 2002 H.B. 1270 and H.B. 2032 § 304.370 merged with S.B. 712 § 304.370)



Section 304.570 Penalty for violations.

Effective 28 Aug 1961

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.570. Penalty for violations. — Any person who violates any of the provisions of this chapter or of sections 307.020 to 307.295, for which no specific punishment is provided, upon conviction thereof, shall be punished by a fine of not less than five dollars nor more than five hundred dollars or by imprisonment in the county jail for a term not exceeding one year, or by both such fine and imprisonment.

(RSMo 1939 § 8404, A. 1949 S.B. 1113, A.L. 1961 p. 496)

Prior revisions: 1929 § 7786; 1919 § 7601

(1955) Information charging that defendant operated automobile in careless, reckless and imprudent manner so as to endanger life, etc., held insufficient as failing to inform defendant of offense of which he was charged. State v. Reynolds (A.), 274 S.W.2d 514.



Section 304.580 Definitions.

Effective 28 Aug 2006

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.580. Definitions. — As used in sections 304.582 and 304.585, the term "construction zone" or "work zone" means any area upon or around any highway as defined in section 302.010 which is visibly marked by the department of transportation or a contractor or subcontractor performing work for the department of transportation as an area where construction, maintenance, incident removal, or other work is temporarily occurring. The term "work zone" or "construction zone" also includes the lanes of highway leading up to the area upon which an activity described in this subsection is being performed, beginning at the point where appropriate signs or traffic control devices are posted or placed. The terms "worker" or "highway worker" as used in sections 304.582 and 304.585 shall mean any person that is working in a construction zone or work zone, or any employee of the department of transportation that is performing duties under the department's motorist assist program on a state highway or the right-of-way of a state highway.

(L. 1994 H.B. 1430 § 1, A.L. 2001 S.B. 244, A.L. 2006 S.B. 872, et al.)



Section 304.582 Fines for moving violations — fines for violations in work or construction zones — signs required for assessing fines — penalty for passing in work or construction zones — not applicable to court costs.

Effective 28 Aug 2006

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.582. Fines for moving violations — fines for violations in work or construction zones — signs required for assessing fines — penalty for passing in work or construction zones — not applicable to court costs. — 1. Upon the first conviction or plea of guilty by any person for a moving violation as defined in section 302.010, or any offense listed in section 302.302, the court shall assess a fine of thirty-five dollars in addition to any other fine authorized to be imposed by law, if the offense occurred within a construction zone or a work zone. Upon a second or subsequent such conviction or plea of guilty, the court shall assess a fine of seventy-five dollars in addition to any other fine authorized to be imposed by law.

2. Upon the first conviction or plea of guilty by any person for a speeding violation under either section 304.009 or 304.010, or a passing violation under subsection 4 of this section, the court shall assess a fine of two hundred fifty dollars in addition to any other fine authorized by law if the offense occurred within a construction zone or a work zone and at the time the speeding or passing violation occurred there was any highway worker in such zone. Upon a second or subsequent such conviction or plea of guilty, the court shall assess a fine of three hundred dollars in addition to any other fine authorized by law. However, no person assessed an additional fine under this subsection shall also be assessed an additional fine under subsection 1 of this section, and no person shall be assessed an additional fine under this subsection if no signs have been posted under subsection 3 of this section.

3. The penalty authorized by subsection 2 of this section shall only be assessed by the court if the department of transportation or a contractor or subcontractor performing work for the department of transportation has erected signs upon or around a construction zone or work zone which are clearly visible from the highway and which state substantially the following message: "Warning: Minimum $250 fine for speeding or passing in this work zone when workers are present.".

4. The driver of a motor vehicle may not overtake or pass another motor vehicle within a work zone or construction zone as provided in this subsection. Violation of this subsection is a class C misdemeanor.

(1) This subsection applies to a construction zone or work zone located upon a highway divided into two or more marked lanes for traffic moving in the same direction and for which motor vehicles are instructed to merge from one lane into another lane and not pass by appropriate signs or traffic control devices erected by the department of transportation or a contractor or subcontractor performing work for the department of transportation.

(2) This subsection also prohibits the operator of a motor vehicle from passing or attempting to pass another motor vehicle in a work zone or construction zone located upon a two-lane highway when highway workers or equipment are working and when appropriate signs or traffic control devices have been erected by the department of transportation or a contractor or subcontractor performing work for the department of transportation.

5. The additional fines imposed by this section shall not be construed to enhance the assessment of court costs or the assessment of points under section 302.302.

(L. 2006 S.B. 872, et al.)



Section 304.585 Endangerment of a highway worker defined — fine, points assessed — aggravated endangerment of a highway worker, fine, points assessed — offense not applicable in absence of workers in zone — no citation or conviction, when.

Effective 28 Aug 2006

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.585. Endangerment of a highway worker defined — fine, points assessed — aggravated endangerment of a highway worker, fine, points assessed — offense not applicable in absence of workers in zone — no citation or conviction, when. — 1. A person shall be deemed to commit the offense of "endangerment of a highway worker" upon conviction for any of the following when the offense occurs within a construction zone or work zone, as defined in section 304.580:

(1) Exceeding the posted speed limit by fifteen miles per hour or more;

(2) Passing in violation of subsection 4 of section 304.582;

(3) Failure to stop for a work zone flagman or failure to obey traffic control devices erected in the construction zone or work zone for purposes of controlling the flow of motor vehicles through the zone;

(4) Driving through or around a work zone by any lane not clearly designated to motorists for the flow of traffic through or around the work zone;

(5) Physically assaulting, or attempting to assault, or threatening to assault a highway worker in a construction zone or work zone, with a motor vehicle or other instrument;

(6) Intentionally striking, moving, or altering barrels, barriers, signs, or other devices erected to control the flow of traffic to protect workers and motorists in the work zone for a reason other than avoidance of an obstacle, an emergency, or to protect the health and safety of an occupant of the motor vehicle or of another person; or

(7) Committing any of the following offenses for which points may be assessed under section 302.302:

(a) Leaving the scene of an accident in violation of section 577.060;

(b) Careless and imprudent driving in violation of subsection 4 of section 304.016;

(c) Operating without a valid license in violation of subdivision (1) or (2) of subsection 1 of section 302.020;

(d) Operating with a suspended or revoked license;

(e) Driving while in an intoxicated condition or under the influence of controlled substances or drugs or driving with an excessive blood alcohol content;

(f) Any felony involving the use of a motor vehicle.

2. Upon conviction or a plea of guilty for committing the offense of endangerment of a highway worker under subsection 1 of this section if no injury or death to a highway worker resulted from the offense, in addition to any other penalty authorized by law, the person shall be subject to a fine of not more than one thousand dollars and shall have four points assessed to his or her driver's license under section 302.302.

3. A person shall be deemed to commit the offense of "aggravated endangerment of a highway worker" upon conviction or a plea of guilty for any offense under subsection 1 of this section when such offense occurs in a construction zone or work zone as defined in section 304.580 and results in the injury or death of a highway worker. Upon conviction or a plea of guilty for committing the offense of aggravated endangerment of a highway worker, in addition to any other penalty authorized by law, the person shall be subject to a fine of not more than five thousand dollars if the offense resulted in injury to a highway worker and ten thousand dollars if the offense resulted in death to a highway worker. In addition, such person shall have twelve points assessed to their driver's license under section 302.302 and shall be subject to the provisions of section 302.304 regarding the revocation of the person's license and driving privileges.

4. Except for the offense established under subdivision (6) of subsection 1 of this section, no person shall be deemed to commit the offense of endangerment of a highway worker except when the act or omission constituting the offense occurred when one or more highway workers were in the construction zone or work zone.

5. No person shall be cited or convicted for endangerment of a highway worker or aggravated endangerment of a highway worker, for any act or omission otherwise constituting an offense under subsection 1 of this section, if such act or omission resulted in whole or in part from mechanical failure of the person's vehicle or from the negligence of another person or a highway worker.

(L. 2006 S.B. 872, et al.)



Section 304.590 Travel safe zone defined — doubling of fine for violation in — signage required.

Effective 28 Aug 2008

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.590. Travel safe zone defined — doubling of fine for violation in — signage required. — 1. As used in this section, the term "travel safe zone" means any area upon or around any highway, as defined in section 302.010, which is visibly marked by the department of transportation; and when a highway safety analysis demonstrates fatal or disabling motor vehicle crashes exceed a predicted safety performance level for comparable roadways as determined by the department of transportation.

2. Upon a conviction or a plea of guilty by any person for a moving violation as defined in section 302.010 or any offense listed in section 302.302, the court shall double the amount of fine authorized to be imposed by law, if the moving violation or offense occurred within a travel safe zone.

3. Upon a conviction or plea of guilty by any person for a speeding violation under section 304.009 or 304.010, the court shall double the amount of fine authorized by law, if the violation occurred within a travel safe zone.

4. The penalty authorized under subsections 1 and 3 of this section shall only be assessed by the court if the department of transportation has erected signs upon or around a travel safe zone which are clearly visible from the highway and which state substantially the following message: "Travel Safe Zone — Fines Doubled".

5. This section shall not be construed to enhance the assessment of court costs or the assessment of points under section 302.302.

(L. 2008 S.B. 930 & 947)



Section 304.665 Riding in open bed of truck prohibited, when, exceptions, penalty.

Effective 28 Aug 1997

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.665. Riding in open bed of truck prohibited, when, exceptions, penalty. — 1. No person shall operate any truck, as defined in section 301.010, with a licensed gross weight of less than twelve thousand pounds on any highway which is part of the state or federal highway system or when such truck is operated within the corporate limits of any city when any person under eighteen years of age is riding in the unenclosed bed of such truck. No person under eighteen years of age shall ride in the unenclosed bed of such truck when the truck is in operation. Any person who operates a truck with a licensed gross weight of less than twelve thousand pounds in violation of this section is guilty of a class C misdemeanor.

2. The provisions of this section shall only apply when a truck described in subsection 1 of this section is operated on a highway which is part of the state or federal highway system or when such truck is operated within the corporate limits of any city. The provisions of this section shall not apply to:

(1) An employee engaged in the necessary discharge of the employee's duties where it is necessary to ride in the unenclosed bed of the truck;

(2) Any person while engaged in agricultural activities where it is necessary to ride in the unenclosed bed of the truck;

(3) Any person riding in the unenclosed bed of a truck while such truck is being operated in a parade, caravan or exhibition which is authorized by law;

(4) Any person riding in the unenclosed bed of a truck if such truck has installed a means of preventing such person from being discharged or such person is secured to the truck in a manner which will prevent the person from being thrown, falling or jumping from the truck;

(5) Any person riding in the unenclosed bed of a truck if such truck is being operated solely for the purposes of participating in a special event and it is necessary that the person ride in such unenclosed bed due to a lack of available seating. "Special event", for the purposes of this section, is a specific social activity of a definable duration which is participated in by the person riding in the unenclosed bed;

(6) Any person riding in the unenclosed bed of a truck if such truck is being operated solely for the purposes of providing assistance to, or ensuring the safety of, other persons engaged in a recreational activity; or

(7) Any person riding in the unenclosed bed of a truck if such truck is the only legally titled, licensed and insured vehicle owned by the family of the person riding in the unenclosed bed and there is insufficient room in the passenger cab of the truck to accommodate all passengers in such truck. For the purposes of this subdivision the term "family" shall mean any persons related within the first degree of consanguinity.

(L. 1997 S.B. 121 § 1)



Section 304.670 Collection and maintenance of certain information regarding traffic law enforcement, analyses to be conducted.

Effective 28 Aug 1999

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.670. Collection and maintenance of certain information regarding traffic law enforcement, analyses to be conducted. — 1. The highway patrol and any local law enforcement agency may collect, correlate and maintain the following information regarding traffic law enforcement:

(1) The number of drivers stopped for routine traffic enforcement and whether or not a citation or warning was issued;

(2) Identifying characteristics of the drivers stopped, including race, ethnicity, age and gender;

(3) The alleged violation that led to the stop;

(4) Whether a search was instituted as a result of the stop;

(5) Whether the vehicle, personal effects, driver or passengers were searched, and the race, ethnicity, age and gender of any person searched;

(6) Whether the search was conducted pursuant to consent, probable cause or reasonable suspicion to suspect a crime, including the basis for the request for consent, or the circumstances establishing probable cause or reasonable suspicion;

(7) Whether any contraband was found and the type and amount of any contraband;

(8) Whether an arrest was made;

(9) Whether any property was seized and a description of such property;

(10) Whether the officers making the stop encountered any physical resistance from the driver or passengers;

(11) Whether the officers making the stop engaged in the use of force against the driver or any passengers;

(12) Whether the circumstances surrounding the stop were the subject of any investigation, and the results of such investigation.

2. The information to be collected pursuant to subsection 1 of this section need not be collected in connection with roadblocks, vehicle checks or checkpoints, except when such stops result in a* warning, search, seizure or arrest.

3. The highway patrol shall conduct analyses of the information collected pursuant to this section to determine whether law enforcement officers are using profiles in law enforcement activities.

(L. 1999 S.B. 19 § 12)

*Word "an" appears in original rolls.



Section 304.678 Distance to be maintained when overtaking a bicycle — violation, penalty.

Effective 28 Aug 2005

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.678. Distance to be maintained when overtaking a bicycle — violation, penalty. — 1. The operator of a motor vehicle overtaking a bicycle proceeding in the same direction on the roadway, as defined in section 300.010, shall leave a safe distance, when passing the bicycle, and shall maintain clearance until safely past the overtaken bicycle.

2. Any person who violates the provisions of this section is guilty of an infraction unless an accident is involved in which case it shall be a class C misdemeanor.

(L. 2005 H.B. 487 and L. 2005 S.B. 372, A.L. 2011 H.B. 315)



Section 304.705 Certain trucks not to drive in far left lane of certain interstate highways (St. Charles and Jefferson counties).

Effective 28 Aug 2007

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.705. Certain trucks not to drive in far left lane of certain interstate highways (St. Charles and Jefferson counties). — 1. In any county with a population of more than one hundred eighty thousand inhabitants that adjoins a county with a charter form of government with a population of more than nine hundred thousand inhabitants, all trucks registered for a gross weight of more than twenty-four thousand pounds, as of January 1, 2008, shall not be driven in the far left lane upon an interstate highway having at least three lanes proceeding in the same direction, within three miles of where an interstate highway and a three-digit numbered Missouri route intersects with an average daily traffic count on the interstate highway of at least one hundred thirty thousand vehicles at such point. The Missouri department of transportation shall design, manufacture, and install any informational and directional signs at the appropriate locations. Such restriction shall not apply when:

(1) It is reasonably necessary for the operation of the truck to respond to emergency conditions; or

(2) The right or a center lane of a roadway is closed to traffic while under construction, maintenance, or repair.

2. As used in this section, "truck" means any vehicle, machine, tractor trailer, or semitrailer, or any combination thereof, propelled or drawn by mechanical power and designed for or used in the transportation of property upon the highways.

3. A violation of this section is an infraction unless such violation causes an immediate threat of an accident, in which case such violation shall be deemed a class C misdemeanor, or unless an accident results from such violation, in which case such violation is a class A misdemeanor.

(L. 2007 S.B. 22 § 2)



Section 304.725 Veterans displaying special license plates or certain military medal recipients may park without charge in metered parking — windshield placard for veterans and certain military medal recipients — exceptions.

Effective 28 Aug 2017

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.725. Veterans displaying special license plates or certain military medal recipients may park without charge in metered parking — windshield placard for veterans and certain military medal recipients — exceptions. — 1. A veteran displaying special license plates issued under section 301.145, 301.443, 301.451, 301.456, 301.3052, 301.3053, or 301.3075, or a Distinguished Service Cross recipient, Air Force Cross recipient, or Coast Guard Cross recipient who displays a placard issued under subsection 2 of this section may park his or her motor vehicle, weighing not more than six thousand pounds gross weight, without charge, in a metered parking space or in a parking lot or garage on any public college or university in the state of Missouri, except during a special event where a separate parking fee may apply.

2. A veteran who has been awarded the Distinguished Service Cross, Air Force Cross, Coast Guard Cross, or a veteran who qualifies for a special license plate under subsection 1 of this section may apply to the director of revenue for a removable windshield placard at no cost to the veteran. Upon application, such veteran shall present proof to the director of his or her receipt of such award. Such placard shall be hung from the front, middle rearview mirror of a parked motor vehicle and may not be hung from the mirror during operation. When there is no rearview mirror, the placard shall be displayed on the dashboard on the driver’s side.

3. A local authority’s compliance with this section is solely contingent upon the approval of its governing body.

4. This section does not exempt a vehicle displaying special license plates under section 301.145, 301.443, 301.451, 301.456, 301.3052, 301.3053, or 301.3075, or displaying a placard as provided in subsection 2 of this section, from compliance with any other state law or ordinance, including, but not limited to, vehicle height restrictions, zones that prohibit stopping, parking, or standing of all vehicles, parking time limitations, street sweeping, restrictions of the parking space to a particular type of vehicle, or the parking of a vehicle that is involved in the operation of a street vending business.

5. This section does not authorize a vehicle displaying special license plates under section 301.145, 301.443, 301.451, 301.456, 301.3052, 301.3053, or 301.3075, or displaying a placard as provided in subsection 2 of this section, to park in a state parking facility that is designated only for state employees.

6. This section does not authorize a vehicle displaying special license plates under section 301.145, 301.443, 301.451, 301.456, 301.3052, 301.3053, or 301.3075, or displaying a placard as provided in subsection 2 of this section, to park during time periods other than the normal business hours of, or the maximum time allotted by, a state or local authority parking facility.

7. This section does not require the state or a local authority to designate specific parking spaces for vehicles displaying special license plates under section 301.145, 301.443, 301.451, 301.456, 301.3052, 301.3053, or 301.3075, or displaying a placard as provided in subsection 2 of this section.

(L. 2009 H.B. 400 § 304.840 merged with H.B. 427 § 304.840, A.L. 2017 S.B. 225)



Section 304.820 Text messaging and using a hand-held mobile device while operating a motor vehicle prohibited, when — exceptions — definitions — violation, penalty.

Effective 28 Aug 2013

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.820. Text messaging and using a hand-held mobile device while operating a motor vehicle prohibited, when — exceptions — definitions — violation, penalty. — 1. Except as otherwise provided in this section, no person twenty-one years of age or younger operating a moving motor vehicle upon the highways of this state shall, by means of a hand-held electronic wireless communications device, send, read, or write a text message or electronic message.

2. Except as otherwise provided in this section, no person shall operate a commercial motor vehicle while using a hand-held mobile telephone.

3. Except as otherwise provided in this section, no person shall operate a commercial motor vehicle while using a wireless communications device to send, read, or write a text message or electronic message.

4. The provisions of subsection 1 through subsection 3 of this section shall not apply to a person operating:

(1) An authorized emergency vehicle; or

(2) A moving motor vehicle while using a hand-held electronic wireless communications device to:

(a) Report illegal activity;

(b) Summon medical or other emergency help;

(c) Prevent injury to a person or property; or

(d) Relay information between a transit or for-hire operator and that operator's dispatcher, in which the device is permanently affixed to the vehicle.

5. Nothing in this section shall be construed or interpreted as prohibiting a person from making or taking part in a telephone call, by means of a hand-held electronic wireless communications device, while operating a noncommercial motor vehicle upon the highways of this state.

6. As used in this section, "electronic message" means a self-contained piece of digital communication that is designed or intended to be transmitted between hand-held electronic wireless communication devices. "Electronic message" includes, but is not limited to, electronic mail, a text message, an instant message, or a command or request to access an internet site.

7. As used in this section, "hand-held electronic wireless communications device" includes any hand-held cellular phone, palm pilot, blackberry, or other mobile electronic device used to communicate verbally or by text or electronic messaging, but shall not apply to any device that is permanently embedded into the architecture and design of the motor vehicle.

8. As used in this section, "making or taking part in a telephone call" means listening to or engaging in verbal communication through a hand-held electronic wireless communication device.

9. As used in this section, "send, read, or write a text message or electronic message" means using a hand-held electronic wireless telecommunications device to manually communicate with any person by using an electronic message. Sending, reading, or writing a text message or electronic message does not include reading, selecting, or entering a phone number or name into a hand-held electronic wireless communications device for the purpose of making a telephone call.

10. A violation of this section shall be deemed an infraction and shall be deemed a moving violation for purposes of point assessment under section 302.302.

11. The state preempts the field of regulating the use of hand-held electronic wireless communications devices in motor vehicles, and the provisions of this section shall supercede any local laws, ordinances, orders, rules, or regulations enacted by a county, municipality, or other political subdivision to regulate the use of hand-held electronic wireless communication devices by the operator of a motor vehicle.

12. The provisions of this section shall not apply to:

(1) The operator of a vehicle that is lawfully parked or stopped;

(2) Any of the following while in the performance of their official duties: a law enforcement officer; a member of a fire department; or the operator of a public or private ambulance;

(3) The use of factory-installed or aftermarket global positioning systems (GPS) or wireless communications devices used to transmit or receive data as part of a digital dispatch system;

(4) The use of voice-operated technology;

(5) The use of two-way radio transmitters or receivers by a licensee of the Federal Communications Commission in the Amateur Radio Service.

(L. 2009 H.B. 62, A.L. 2013 H.B. 103)



Section 304.890 Definitions.

Effective 28 Aug 2013

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.890. Definitions. — As used in sections 304.890 to 304.894, the following terms shall mean:

(1) "Active emergency", any incident occurring on a highway, as the term highway is defined in section 302.010, that requires emergency services from any emergency responder;

(2) "Active emergency zone", any area upon or around any highway, which is visibly marked by emergency responders performing work for the purpose of emergency response, and where an active emergency, or incident removal, is temporarily occurring. This area includes the lanes of highway leading up to an active emergency or incident removal, beginning within three hundred feet of visual sighting of:

(a) Appropriate signs or traffic control devices posted or placed by emergency responders; or

(b) An emergency vehicle displaying active emergency lights or signals;

(3) "Emergency responder", any law enforcement officer, paid or volunteer firefighter, first responder, emergency medical worker, tow truck operator, or other emergency personnel responding to an emergency on a highway.

(L. 2013 H.B. 103 merged with S.B. 282)



Section 304.892 Violations, penalties.

Effective 28 Aug 2013

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.892. Violations, penalties. — 1. Upon the first conviction, finding of guilt, or plea of guilty by any person for a moving violation, as the term moving violation is defined in section 302.010, or any offense listed in section 302.302, other than a violation described in subsection 2 of this section, when the violation or offense occurs within an active emergency zone, the court shall assess a fine of thirty-five dollars in addition to any other fine authorized by law. Upon a second or subsequent conviction, finding of guilt, or plea of guilty, the court shall assess a fine of seventy-five dollars in addition to any other fine authorized by law.

2. Upon the first conviction, finding of guilt, or plea of guilty by any person for a speeding violation under either section 304.009 or 304.010, or a passing violation under subsection 3 of this section, when the violation or offense occurs within an active emergency zone and emergency responders were present in such zone at the time of the offense or violation, the court shall assess a fine of two hundred fifty dollars in addition to any other fine authorized by law. Upon a second or subsequent conviction, finding of guilt, or plea of guilty, the court shall assess a fine of three hundred dollars in addition to any other fine authorized by law. However, no person assessed an additional fine under this subsection shall also be assessed an additional fine under subsection 1 of this section.

3. The driver of a motor vehicle shall not overtake or pass another motor vehicle within an active emergency zone. Violation of this subsection is a class C misdemeanor.

4. The additional fines imposed by this section shall not be construed to enhance the assessment of court costs or the assessment of points under section 302.302.

(L. 2013 H.B. 103 merged with S.B. 282



Section 304.894 Offense of endangerment of an emergency responder, elements — penalties.

Effective 28 Aug 2013

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

304.894. Offense of endangerment of an emergency responder, elements — penalties. — 1. A person commits the offense of endangerment of an emergency responder for any of the following offenses when the offense occurs within an active emergency zone:

(1) Exceeding the posted speed limit by fifteen miles per hour or more;

(2) Passing in violation of subsection 3 of section 304.892;

(3) Failure to stop for an active emergency zone flagman or emergency responder, or failure to obey traffic control devices erected, or personnel posted, in the active emergency zone for purposes of controlling the flow of motor vehicles through the zone;

(4) Driving through or around an active emergency zone via any lane not clearly designated for motorists to control the flow of traffic through or around the active emergency zone;

(5) Physically assaulting, attempting to assault, or threatening to assault an emergency responder with a motor vehicle or other instrument; or

(6) Intentionally striking, moving, or altering barrels, barriers, signs, or other devices erected to control the flow of traffic to protect emergency responders and motorists unless the action was necessary to avoid an obstacle, an emergency, or to protect the health and safety of an occupant of the motor vehicle or of another person.

2. Upon a finding of guilt or a plea of guilty for committing the offense of endangerment of an emergency responder under subsection 1 of this section, if no injury or death to an emergency responder resulted from the offense, the court shall assess a fine of not more than one thousand dollars, and four points shall be assessed to the operator's license pursuant to section 302.302 upon conviction.

3. A person commits the offense of aggravated endangerment of an emergency responder upon a finding of guilt or a plea of guilty for any offense under subsection 1 of this section when such offense results in the injury or death of an emergency responder. Upon a finding of guilt or a plea of guilty for committing the offense of aggravated endangerment of an emergency responder, in addition to any other penalty authorized by law, the court shall assess a fine of not more than five thousand dollars if the offense resulted in injury to an emergency responder, and ten thousand dollars if the offense resulted in the death of an emergency responder. In addition, twelve points shall be assessed to the operator's license pursuant to section 302.302 upon conviction.

4. Except for the offense established under subdivision (6) of subsection 1 of this section, no person shall be deemed to have committed the offense of endangerment of an emergency responder except when the act or omission constituting the offense occurred when one or more emergency responders were responding to an active emergency.

5. No person shall be cited for, or found guilty of, endangerment of an emergency responder or aggravated endangerment of an emergency responder, for any act or omission otherwise constituting an offense under subsection 1 of this section, if such act or omission resulted in whole or in part from mechanical failure of the person's vehicle, or from the negligence of another person or emergency responder.

(L. 2013 H.B. 103 merged with S.B. 282)






Chapter 305 Aircraft and Airports

Chapter Cross References



Section 305.010 Definitions.

Effective 28 Aug 1939

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.010. Definitions. — 1. In sections 305.010 to 305.110 "aircraft" includes balloon, airplane, hydroplane, and every other vehicle used for navigation through the air.

2. A hydroplane while at rest on water and while being operated on or immediately above water shall be governed by the rules regarding water navigation; while being operated through the air otherwise than immediately above water it shall be treated as an aircraft.

3. "Aeronaut" includes aviator, pilot, balloonist, and every other person having any part in the operation of aircraft while in flight.

4. "Passenger" includes any person riding in aircraft but having no part in its operation.

(RSMo 1939 § 15106)

Prior revision: 1929 § 13905



Section 305.020 Ownership of space.

Effective 28 Aug 1939

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.020. Ownership of space. — The ownership of the space above the lands and waters of this state is declared to be vested in the several owners of the surface beneath, subject to the right of flight described in section 305.030.

(RSMo 1939 § 15107)

Prior revision: 1929 § 13906



Section 305.030 Lawful flight — unlawful landing.

Effective 28 Aug 1939

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.030. Lawful flight — unlawful landing. — Flight in aircraft over the lands and waters of this state is lawful, unless at such a low altitude as to interfere with the then existing use to which the land or water, or the space over the land or water, is put by the owner, or unless so conducted as to be imminently dangerous to persons or property lawfully on the land or water beneath. The landing of an aircraft on the lands or waters of another, without his consent, is unlawful, except in the case of a forced landing.

(RSMo 1939 § 15108)

Prior revision: 1929 § 13907



Section 305.040 Liability of aircraft owner determined by tort law.

Effective 28 Aug 1939

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.040. Liability of aircraft owner determined by tort law. — The liability of the owner of one aircraft, to the owner of another aircraft, or to aeronauts or passengers on either aircraft, for damage caused by collision on land or in the air shall be determined by the rules of law applicable to torts on land.

(RSMo 1939 § 15109)

Prior revision: 1929 § 13908

(1959) The usual rules applicable to torts apply to aviation accidents, and there is no mandatory requirement that the standard of care be established by expert testimony. Arrow Aviation Inc. v. Moore, 266 F.2d 488.



Section 305.050 Laws of state to govern.

Effective 28 Aug 1939

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.050. Laws of state to govern. — All crimes, torts and other wrongs committed by or against an aeronaut or passenger while in flight over this state shall be governed by the laws of this state; and the question whether damage occasioned by or to an aircraft while in flight over this state constitutes a tort, crime or other wrong by or against the owner of such aircraft shall be determined by the laws of this state.

(RSMo 1939 § 15110)

Prior revision: 1929 § 13909



Section 305.060 Contractual and other relations entered while in flight, effect of.

Effective 28 Aug 1939

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.060. Contractual and other relations entered while in flight, effect of. — All contractual and other legal relations entered into by aeronauts or passengers while in flight over this state shall have the same effect as if entered into on the land or water beneath.

(RSMo 1939 § 15111)

Prior revision: 1929 § 13910



Section 305.070 Uniform construction and interpretation of law.

Effective 28 Aug 1939

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.070. Uniform construction and interpretation of law. — Sections 305.010 to 305.110 shall be so interpreted and construed as to effectuate its general purpose and to make uniform the law of those states which enact it and to harmonize, as far as possible, with federal laws and regulations on the subject of aeronautics.

(RSMo 1939 § 15116)

Prior revision: 1929 § 13915

(1957) Air traffic rules of Federal Civil Aeronautics Board held properly considered in determining negligence but violation thereof is not negligence as matter of law. Court indicated judicial notice might be taken of such rules and that trial court had discretion to permit reading same in evidence. Hough v. Rapidair Inc. (Mo.), 298 S.W.2d 378.



Section 305.080 Certain acts a misdemeanor.

Effective 28 Aug 1939

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.080. Certain acts a misdemeanor. — Any aeronaut or passenger who, while in flight over a thickly inhabited area or over a public gathering within this state, shall engage in trick or acrobatic flying, or in any acrobatic feat, or shall, except while in landing or taking off, fly at such low level as to endanger the persons on the surface beneath, or drop any object except water or loose sand ballast, shall be deemed guilty of a misdemeanor.

(RSMo 1939 § 15112)

Prior revision: 1929 § 13911



Section 305.090 Tampering with aircraft — penalty.

Effective 28 Aug 1959

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.090. Tampering with aircraft — penalty. — Any person who shall tamper with any aircraft, or put into motion the engine of such aircraft without the permission of the owner shall be punished by imprisonment in the penitentiary for a period not to exceed five years or by imprisonment in a county jail for a period not to exceed one year or by a fine not to exceed one thousand dollars, or by both such fine and imprisonment.

(RSMo 1939 § 15113, A.L. 1959 H.B. 152)

Prior revision: 1929 § 13912



Section 305.100 Tampering with airport a misdemeanor.

Effective 28 Aug 1939

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.100. Tampering with airport a misdemeanor. — Any person who shall interfere or tamper with any airdrome, flying field or airway, or the lights, markers or other equipment thereof, shall be deemed guilty of a misdemeanor.

(RSMo 1939 § 15114)

Prior revision: 1929 § 13913



Section 305.110 Leaving aircraft running — penalty.

Effective 28 Aug 1939

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.110. Leaving aircraft running — penalty. — Any person who shall leave any aircraft with its engine running, and unoccupied by a person able to control the same, and without blocking the same in such manner as to prevent such aircraft from moving, shall be deemed guilty of a misdemeanor.

(RSMo 1939 § 15115)

Prior revision: 1929 § 13914



Section 305.120 Definitions.

Effective 28 Aug 2002

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.120. Definitions. — As used in sections 305.120 to 305.270, the following terms mean:

(1) "Aeronautics" includes the art and science of flight; aviation; the construction, operation, navigation of aircraft and all component parts thereof; air navigation aids, such as markings, lighting, electric and electronic devices that transmit or receive visual, audible or electronic signals, sounds or displays; navigation and piloting; and also includes airports and the planning, design, construction, repair, improvement, or maintenance thereto or any part thereof; and the dissemination of information and instruction pertaining to all of the foregoing;

(2) "Aircraft", any device now known or hereafter invented, used or designed for navigation of or flight through the air;

(3) "Airman", a person, including the person in command of an aircraft or a pilot, mechanic, or member of the crew, who engages in the navigation of an aircraft while under way;

(4) "Airman certificate", a certificate issued to an airman pursuant to 49 U.S.C. 44702;

(5) "Airport", an area on land or water that is used or intended to be used for the landing and takeoff of aircraft including buildings, equipment, facilities, rights-of-way, property and appurtenant areas;

(6) "Airport authority", an entity established in accordance with state law which may plan for, acquire, construct, operate, and maintain an airport or airports as a political subdivision within this state;

(7) "Pilot", any person licensed to operate aircraft;

(8) "Political subdivision", any county, city, town, village or other political entity having the authority to tax and to exercise the power of eminent domain;

(9) "Runway", a defined rectangular area on a land airport prepared specifically for the landing and takeoff of aircraft.

(RSMo 1939 § 15117, A.L. 1991 S.B. 6, A.L. 2002 S.B. 701)

Prior revision: 1929 § 13916



Section 305.125 Refusal to submit to test, effect, penalties.

Effective 01 Jan 2017, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.125. Refusal to submit to test, effect, penalties. — If a person refuses upon the request of the officer to submit to a chemical test under section 577.041, then no test shall be given. Any refusal to submit to a test shall be an infraction which may be punished by a fine of up to one thousand dollars. The officer shall inform the person that his or her failure to submit to the test may result in a fine and administrative penalties by the Federal Aviation Administration.

(L. 1993 H.B. 562 § 10 subsec. 1, A.L. 2014 S.B. 491)

Transferred 2014; formerly 577.217; Effective 1-01-17



Section 305.126 Positive test results, test refusals and convictions of violations to be reported to the Federal Aviation Administration.

Effective 01 Jan 2017, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.126. Positive test results, test refusals and convictions of violations to be reported to the Federal Aviation Administration. — Whenever a person operating an aircraft or acting as a flight crew member of any aircraft has a positive chemical test under chapter 577 or refuses a chemical test under section 577.041, the test result and refusal shall be reported by law enforcement agencies to the Federal Aviation Administration. If a person pleads guilty to or is found guilty of a violation of sections 577.015 and 577.016, a report of the conviction shall be forwarded by the court in which the conviction occurred to the Federal Aviation Administration.

(L. 1993 H.B. 562 § 10 subsec. 2, A.L. 2014 S.B. 491)

Transferred 2014; formerly 577.221; Effective 1-01-17



Section 305.130 Unlawful to operate without an airman certificate and certificate of airworthiness.

Effective 28 Aug 2002

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.130. Unlawful to operate without an airman certificate and certificate of airworthiness. — It shall be unlawful for any person to operate any aircraft within this state in carrying a passenger or passengers, or any property, or in the prosecution of a business or commercial enterprise, or for instruction in the art of flying, without an* airman certificate for such purposes issued by the Federal Aviation Administration, and without a valid certificate of airworthiness for such aircraft issued by the Federal Aviation Administration.

(RSMo 1939 § 15118, A.L. 2002 S.B. 701)

Prior revision: 1929 § 13917

*Word "a" appears in original rolls.



Section 305.140 Airman certificate to be kept in personal possession.

Effective 28 Aug 2002

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.140. Airman certificate to be kept in personal possession. — The airman certificate and certificate of airworthiness required by sections 305.120 to 305.160 shall be kept in the personal possession of the licensee when operating aircraft within this state, and must be presented for inspection upon the demand of any passenger, or any peace officer, or any official, manager or person in charge of any airport, or landing field in this state upon which he shall land.

(RSMo 1939 § 15119, A.L. 2002 S.B. 701)

Prior revision: 1929 § 13918



Section 305.150 Exceptions to license requirements.

Effective 28 Aug 1939

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.150. Exceptions to license requirements. — The provisions of sections 305.120 to 305.160 shall not apply to public aircraft owned by, or to pilots in the service of, the government of the United States, or the state of Missouri.

(RSMo 1939 § 15121)

Prior revision: 1929 § 13920



Section 305.160 Violation of law a misdemeanor.

Effective 28 Aug 1939

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.160. Violation of law a misdemeanor. — Any person who violates any provision of sections 305.120 to 305.160 shall be guilty of a misdemeanor.

(RSMo 1939 § 15120)

Prior revision: 1929 § 13919



Section 305.170 Operation of airports by cities.

Effective 28 Aug 1939

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.170. Operation of airports by cities. — The local legislative body of any city, including cities under special charter, village or town in this state is hereby authorized to acquire, by purchase or gift, establish, construct, own, control, lease, equip, improve, maintain, operate, and regulate, in whole or in part, alone or jointly or concurrently with others, airports or landing fields for the use of airplanes and other aircraft either within or without the limits of such cities, villages, or towns, and may use for such purpose or purposes any property suitable therefor that is now or may at any time hereafter be owned or controlled by such city, village, or town.

(RSMo 1939 § 15122)

Prior revision: 1929 § 13921



Section 305.180 Operation of airports by counties.

Effective 28 Aug 1939

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.180. Operation of airports by counties. — The county commission of any county in this state is hereby authorized after a hearing to acquire, by purchase or gift, establish, construct, own, control, lease, equip, improve, maintain, operate, and regulate, in whole or in part, alone or jointly or concurrently with others, airports or landing fields for the use of airplanes and other aircraft within the limits of such counties, and may use for such purpose or purposes any property suitable therefor, that is now or may at any time hereafter be owned or controlled by such county.

(RSMo 1939 § 15123)

Prior revision: 1929 § 13922



Section 305.190 Declaration of acquisition of land a public necessity.

Effective 28 Aug 1939

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.190. Declaration of acquisition of land a public necessity. — Any lands acquired, owned, controlled or occupied by such cities, villages, towns or counties for the purposes enumerated in sections 305.170 and 305.180 hereof shall and are hereby declared to be acquired, owned, controlled, and occupied for a public purpose and as a matter of public necessity, and such cities, villages, towns, or counties shall have the right to acquire property for such purpose or purposes under the power of eminent domain as and for a public necessity.

(RSMo 1939 § 15124)

Prior revision: 1929 § 13923



Section 305.200 Acquisition of property — definition — issuance of bonds.

Effective 28 Aug 1943

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.200. Acquisition of property — definition — issuance of bonds. — 1. Any county, city or city under special charter shall have the power to acquire by purchase, property for an airport or landing field or addition thereto, and if unable to agree with the owners on the terms thereof, may acquire such property by condemnation in the manner provided by law under which such county or city is authorized to acquire real property for public purposes, or if there be no such law, then in the same manner as is now provided by law for the condemnation of property by any railroad corporation.

2. The term "property" as used in this section shall mean and include any real and personal property whether privately or publicly owned or any easement or use therein, including, but not by way of limitation, property owned by school districts, water districts, fire districts, road districts, sewer districts, drainage districts, levee districts, railroads, and property both real and personal owned by any other corporation and shall include churches, graveyards, graveyard associations, parks, private roads, bridges, culverts, pipelines, waterlines, water reservoirs or storage tanks, canals, ditches, and levees, railroads or other rights-of-way, streetcar or traction lines and tracks, telegraph, telephone and power lines, poles and conduits and including state roads or roads under the jurisdiction of the state highways and transportation commission.

3. The purchase price or the award of compensation or damages for the taking of any real or personal property or any easement or use therein acquired for an airport or a landing field or any addition thereto may be paid for wholly or in part from the proceeds of the sale of bonds of such county, city or city under special charter as the governmental or legislative body of such county, city or city under special charter shall determine, subject, however, to the adoption of a proposition therefor at any election to be held in such county, city or city under special charter for such purpose; also to permit said municipality or municipalities mentioned in this section to issue revenue bonds for said above mentioned purpose on authority of the governing body of said municipality; provided, that no airport or landing field shall be established or located in any county, city or city under special charter in violation of any plan or master airport plan or zoning regulation restricting the location of an airport or landing field adopted by the planning commission of any such county, city or city under special charter.

(RSMo 1939 § 15125, A.L. 1943 p. 326)

Prior revision: 1929 § 13924

(2000) Adding of additional runways to existing airport, and expansion of existing facilities of such airport, is not deemed an establishment of new landing field or of new airport. City of Bridgeton v. City of St. Louis, 18 S.W.3d 107 (Mo.App.E.D.).



Section 305.205 Revenue bonds authorized, first class counties.

Effective 28 Aug 1981

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.205. Revenue bonds authorized, first class counties. — The governing body of any county of the first class is authorized to pay the purchase price or the award of compensation or damages, as provided for in section 305.200, by the issuance of revenue bonds for the taking of any real or personal property or any easement or use thereof for an airport or a landing field or an addition thereto or for any improvement or improvements on the airport, landing field, or any addition thereto.

(L. 1981 S.B. 39)



Section 305.210 Manner of operating airports — fees.

Effective 28 Aug 1939

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.210. Manner of operating airports — fees. — The local legislative body of a city, including cities under special charter, village, town or county which has established an airport or landing field and acquired, leased, or set apart real property for such purpose may construct, improve, equip, maintain, and operate the same, or may vest jurisdiction for the construction, improvement, equipment, maintenance, and operation thereof, in any suitable officer, board or body of such city, village, town or county, or may by franchise or contract authorize others, in whole or in part, to construct, equip, maintain, and operate the same. The expense of such construction, improvement, equipment, maintenance and operation shall be a city, village, town or county charge, in whole or in part, as the case may be. The local legislative body of a city, village, town, or county may adopt regulations and establish fees for charges for the use of such airport or landing field.

(RSMo 1939 § 15126)

Prior revision: 1929 § 13925



Section 305.220 Authority to appropriate money.

Effective 28 Aug 1939

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.220. Authority to appropriate money. — The local authorities of a city, including cities under special charter, village, town or county to which sections 305.170 to 305.220 are applicable having power to appropriate money therein may annually appropriate a sum sufficient to carry out the provisions of sections 305.170 to 305.220.

(RSMo 1939 § 15127)

Prior revision: 1929 § 13926



Section 305.230 Aeronautics program, highways and transportation commission to administer — purposes — aviation trust fund, administration, uses — appropriation — immediate availability of funds in the event of a disaster.

Effective 01 Jan 2016, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.230. Aeronautics program, highways and transportation commission to administer — purposes — aviation trust fund, administration, uses — appropriation — immediate availability of funds in the event of a disaster. — 1. The state highways and transportation commission shall administer an aeronautics program within this state. The commission shall encourage, foster and participate with the political subdivisions of this state in the promotion and development of aeronautics. The commission may provide financial assistance in the form of grants from funds appropriated for such purpose to any political subdivision or instrumentality of this state acting independently or jointly or to the owner or owners of any privately owned airport designated as a reliever by the Federal Aviation Administration for the planning, acquisition, construction, improvement or maintenance of airports, or for other aeronautical purposes.

2. Any political subdivision or instrumentality of this state or the owner or owners of any privately owned airport designated as a reliever by the Federal Aviation Administration receiving state funds for the purchase, construction, or improvement, except maintenance, of an airport shall agree before any funds are paid to it to control by ownership or lease the airport for a period equal to the useful life of the project as determined by the commission following the last payment of state or federal funds to it. In the event an airport authority ceases to exist for any reason, this obligation shall be carried out by the governing body which created the authority.

3. Unless otherwise provided, grants to political subdivisions, instrumentalities or to the owner or owners of any privately owned airport designated as a reliever by the Federal Aviation Administration shall be made from the aviation trust fund. In making grants, the commission shall consider whether the local community has given financial support to the airport in the past. Priority shall be given to airports with local funding for the past five years with no reduction in such funding. The aviation trust fund is a revolving trust fund exempt from the provisions of section 33.080 relating to the transfer of funds to the general revenue funds of the state by the state treasurer. All interest earned upon the balance in the aviation trust fund shall be deposited to the credit of the same fund.

4. The moneys in the aviation trust fund shall be administered by the commission and, when appropriated, shall be used for the following purposes:

(1) As matching funds on an up to ninety percent state/ten percent local basis, except in the case where federal funds are being matched, when the ratio of state and local funds used to match the federal funds shall be fifty percent state/fifty percent local:

(a) For preventive maintenance of runways, taxiways and aircraft parking areas, and for emergency repairs of the same;

(b) For the acquisition of land for the development and improvement of airports;

(c) For the earthwork and drainage necessary for the construction, reconstruction or repair of runways, taxiways, and aircraft parking areas;

(d) For the construction, or restoration of runways, taxiways, or aircraft parking areas;

(e) For the acquisition of land or easements necessary to satisfy Federal Aviation Administration safety requirements;

(f) For the identification, marking or removal of natural or manmade obstructions to airport control zone surfaces and safety areas;

(g) For the installation of runway, taxiway, boundary, ramp, or obstruction lights, together with any work directly related to the electrical equipment;

(h) For the erection of fencing on or around the perimeter of an airport;

(i) For purchase, installation or repair of air navigational and landing aid facilities and communication equipment;

(j) For engineering related to a project funded under the provisions of this section and technical studies or consultation related to aeronautics;

(k) For airport planning projects including master plans and site selection for development of new airports, for updating or establishing master plans, airport layout plans, airport business plans, and strategic plans at existing airports;

(l) For the purchase, installation, or repair of safety equipment and such other capital improvements and equipment as may be required for the safe and efficient operation of the airport;

(m) If at least four million five hundred thousand dollars is deposited into the aviation trust fund in the previous calendar year, funds may be spent for the study or promotion of expanded domestic or international scheduled commercial service, the study or promotion of intrastate scheduled commercial service, the promotion of aviation in the state, or to assist airport sponsors participating in a federally funded air service program supporting intrastate scheduled commercial service, subject to the following provisions:

a. No more than two million dollars may be spent from the aviation trust fund for the purposes provided in this paragraph in any calendar year; and

b. The commission shall be required to expend at least four million dollars of the annual, calendar year deposits into the aviation trust fund for purposes other than the purposes described in this paragraph;

(2) As total funds, with no local match:

(a) For providing air markers, windsocks, and other items determined to be in the interest of the safety of the general flying public;

(b) For the printing and distribution of state aeronautical charts and state airport directories on an annual basis, and a newsletter on a quarterly basis or the publishing and distribution of any public interest information deemed necessary by the commission;

(c) For the conducting of aviation safety workshops;

(d) For the promotion of aerospace education;

(3) As total funds with no local match, up to five hundred thousand dollars per year may be used for the cost of operating existing air traffic control towers that do not receive funding from the Federal Aviation Administration or the United States Department of Defense, except no more than one hundred sixty-seven thousand dollars per year may be used for any individual control tower;

(4) As total funds with a local match, up to five hundred thousand dollars per year may be used for air traffic control towers partially funded by the federal government under a cost-share program. Any expenditures under this program require a nonfederal match, comprised of a ratio of fifty percent state and fifty percent local funds. No more than one hundred thousand dollars per year may be expended for any individual control tower.

5. In the event of a natural or manmade disaster which closes any runway or renders inoperative any electronic or visual landing aid at an airport, any funds appropriated for the purpose of capital improvements or maintenance of airports may be made immediately available for necessary repairs once they are approved by the commission. For projects designated as emergencies by the commission, all requirements relating to normal procurement of engineering and construction services are waived.

6. As used in this section, the term "instrumentality of the state" shall mean any state educational institution as defined in section 176.010 or any state agency which owned or operated an airport on January 1, 1997, and continues to own or operate such airport.

(L. 1945 p. 1315 § 1, A.L. 1965 p. 501, A.L. 1971 S.B. 351, A.L. 1978 H.B. 1116 & 1117, A.L. 1985 S.B. 145 & 166, A.L. 1986 S.B. 550, A.L. 1991 S.B. 6, A.L. 1998 S.B. 619, A.L. 2002 H.B. 1196, A.L. 2005 S.B. 396, A.L. 2008 S.B. 930 & 947, A.L. 2014 H.B. 2141 merged with S.B. 818)

Effective 8-28-14 (S.B. 818); 1-01-16 (H.B. 2141)

CROSS REFERENCE:

Aviation trust fund, created, 155.090



Section 305.233 Technical advice, who shall give — approved airport design maintained.

Effective 28 Aug 1971

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.233. Technical advice, who shall give — approved airport design maintained. — 1. The department of transportation may provide free technical advice in planning, constructing, and operating a public airport to any city, town or* county operating or proposing to operate an airport. In order to insure compatibility with and maximum participation in federal programs for the operation and improvement of airports, the department shall provide technical representation, promotion, planning and engineering advice to the cities, towns or* counties for the advancement of an aviation program, and in order to insure effective and efficient use of state funds to aid the cities, towns and counties in the operation, construction and improvement of airports shall develop and maintain a state airport plan.

2. The department shall also develop and maintain an "approved airport design" using standard design criteria to assure the safety and well-being of the airport user and the best uses of state and local funds.

(L. 1971 S.B. 351)

*Word "or" does not appear in original rolls.



Section 305.234 Department of transportation to provide assistance, when.

Effective 28 Aug 1978

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.234. Department of transportation to provide assistance, when. — Pursuant to the stated intent of section 305.233, any city, town or county individually or jointly with any other city, town or county planning to build, develop, improve or expand a public airport shall channel such request through the state department of transportation. Provided further, that land airports serving Civil Aeronautics Board certificated air carriers and so certificated under CFR14 Part 139 are exempt from the requirements of channelization supra; but may request the state department of transportation to provide such service. The department of transportation is authorized to cooperate with the government of the United States and any agency or department thereof, in the acquisition, construction, improvement, maintenance and operation of airports and other navigation facilities in this state and to comply with the provisions of the laws of the United States and any regulations made thereunder for the expenditure of federal money upon such airports and other navigation facilities.

(L. 1978 H.B. 1116 & 1117)



Section 305.237 Transportation department to accept federal and other moneys for air facilities.

Effective 28 Aug 1989

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.237. Transportation department to accept federal and other moneys for air facilities. — The department of transportation is authorized to accept and receive federal moneys, and other moneys, either public or private, for or on behalf of the state, or the political subdivisions of the state at the request of such political subdivisions, for the acquisition, construction, development, improvement, operation and maintenance of airports or other air navigation facilities in the state upon such terms and conditions as are or may be prescribed by the laws of the United States.

(L. 1989 S.B. 448 § 1)



Section 305.238 Political subdivision funding air facilities with federal grants may request department to act as agent — laws and rules governing.

Effective 28 Aug 1989

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.238. Political subdivision funding air facilities with federal grants may request department to act as agent — laws and rules governing. — 1. The department of transportation is authorized to act as agent of any political subdivision of the state upon the request of such political subdivision in accepting and receiving federal grant moneys for airports or other air navigation purposes, and in contracting for the acquisition, construction, development, improvement, operation and maintenance of airports or other air navigation facilities in this state, financed either in whole or in part by federal moneys.

2. The governing body of any political subdivision is authorized to designate the department as its agent for such purposes and to enter into an agreement with it prescribing the terms and conditions of such agency in accordance with federal laws, rules and regulations and with sections 305.170 to 305.270.

3. Moneys paid over by the United States government shall be retained by the state or paid over to such political subdivisions under such terms and conditions as may be imposed by the United States government in making such grants.

(L. 1989 S.B. 448 § 2)



Section 305.239 Contracts for air facilities with federal funding, laws and rules governing.

Effective 28 Aug 1989

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.239. Contracts for air facilities with federal funding, laws and rules governing. — All contracts for the acquisition, construction, development, improvement, operation and maintenance of airports, or other air navigation facilities, made by the department of transportation, either as the agent of the state or the agent of any political subdivision, shall be made pursuant to the laws of the state governing the making of such contracts, except that, where the acquisition, construction, development, improvement, operation and maintenance of any airport or other air navigation facility is financed wholly or partially with federal money, the department, as agent of the state or any political subdivision thereof, may let contracts in the manner prescribed by federal authorities, acting under the laws, rules or regulations of the United States, and in the manner prescribed by the charters of the charter cities of the state, notwithstanding any provision of state law to the contrary.

(L. 1989 S.B. 448 § 3)



Section 305.240 Establishment of air facilities in adjoining state.

Effective 28 Aug 1947

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.240. Establishment of air facilities in adjoining state. — This state or the governing body of any political subdivision of this state is hereby authorized to acquire, establish, construct, own, control, lease, equip, improve, maintain, and operate airports, or restricted landing areas, or other air navigation facilities in an adjoining state whose laws permit, subject to the laws of such state, but subject to the laws of this state in all matters relating to financing such projects.

(L. 1947 V. II p. 334 § 1)



Section 305.250 Adjoining state may establish air facilities.

Effective 28 Aug 1947

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.250. Adjoining state may establish air facilities. — An adjoining state or political subdivision thereof, if the laws of such state permit, is hereby authorized to acquire, establish, construct, own, control, lease, equip, improve, maintain, and operate airports, or restricted landing areas, or other air navigation facilities in this state, subject to all laws, rules and regulations of this state applicable to such aeronautical facilities, but subject to the laws of its own state in all matters relating to financing such projects.

(L. 1947 V. II p. 334 § 2)



Section 305.260 Rights and privileges of adjoining state.

Effective 28 Aug 1947

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.260. Rights and privileges of adjoining state. — Such adjoining state or political subdivision thereof shall have all the rights, privileges, and duties of like political subdivisions of this state, except the right to exercise eminent domain.

(L. 1947 V. II p. 334 § 3)



Section 305.270 Dependent upon reciprocity by adjoining state.

Effective 28 Aug 1947

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.270. Dependent upon reciprocity by adjoining state. — Sections 305.240 to 305.270 shall not apply unless the laws of such adjoining state shall permit this state and its political subdivisions to acquire, establish, construct, own, control, lease, equip, improve, maintain, and operate airports, or restricted landing areas, or other air navigation facilities therein, with all privileges, rights and duties applicable to such aeronautical projects in such adjoining state.

(L. 1947 V. II p. 334 § 4)



Section 305.295 Establishment of an airport authority by an eligible entity, jurisdiction.

Effective 28 Aug 2012

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.295. Establishment of an airport authority by an eligible entity, jurisdiction. — Whenever the fiscal body of one or more eligible entities, acting individually or jointly, adopts an ordinance or a resolution in favor of the establishment of an airport authority under this chapter*, there is established an airport authority. The authority has jurisdiction over a district with boundaries conterminous with the jurisdictional boundaries of the entity or entities adopting the ordinance or resolution. The authority must have a name including the words "airport authority".

(L. 2012 S.B. 628 § 1)

*Original rolls of SB 628 numbered this section as "Section 1". This section was assigned to Chapter 305 by the Revisor under section 3.060.



Section 305.300 County airport authority, procedure to establish.

Effective 28 Aug 1985

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.300. County airport authority, procedure to establish. — The governing body of any county may create an airport authority to build or acquire and operate one or more airports within the boundaries of the county or an adjoining county. The authority shall be created by resolution of the governing body not sooner then ten days after public notice is posted at the courthouse announcing the intention of forming such a body.

(L. 1985 S.B. 145 & 166 § 2 subsec. 1)



Section 305.304 Boards of directors — number of members, terms — election — election not required when — certain exceptions, St. Charles County — expenses — meetings — officers, terms.

Effective 28 Aug 1989

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.304. Boards of directors — number of members, terms — election — election not required when — certain exceptions, St. Charles County — expenses — meetings — officers, terms. — 1. (1) The authority shall be governed by an elected seven-member board of directors, except as provided in subdivision (2) of this subsection. The seven directors shall be elected at large by the qualified voters of the county at the first municipal election following the creation of the authority, provided that, the authority is created at a time prior to such election sufficient to allow the notice requirement of section 115.125 to be met. Otherwise, the directors shall be elected at the following municipal election. The two directors receiving the highest total number of votes shall serve terms of six years. From among the remaining directors, the three receiving the next highest total number of votes shall be elected for terms of four years. The remaining directors shall be elected for terms of two years. Thereafter, all directors shall serve terms of four years. All directors shall serve until their successors are elected and qualified. None shall hold any other public office. Notwithstanding any other provision of law to the contrary, if the number of candidates is no greater than the number of directors to be elected, no election shall be held, and the candidate or candidates shall assume the responsibilities of their offices at the same time and in the same manner as if they had been elected.

(2) In any first class county which does not have a charter form of government and which adjoins a first class county having a charter form of government and not containing all or part of a city with a population of more than three hundred thousand, and not more than one second class county, the authority shall be governed by a five-member board of directors. Such directors shall be elected as provided in subdivision (1) of this subsection, except that, the two directors receiving the highest total number of votes shall serve terms of six years. From among the remaining directors, the two receiving the highest total number of votes shall be elected for terms of four years and the remaining director shall serve a term of two years. Thereafter, all directors shall serve terms of four years. All directors shall serve until their successors are elected and qualified. None shall hold any other public office.

2. Directors shall not be compensated for services, but shall be reimbursed for actual and necessary expenses incurred in the performance of their duties from funds of the authority.

3. The board of directors shall meet and organize within sixty days after the election, and shall select one member to be chairman and another to be vice chairman, which officers shall be selected every two years.

4. In any county which has adopted the provisions of sections 305.300 to 305.333 prior to May 6, 1986, an election of directors shall be conducted as provided in this section. All directors appointed under prior law shall serve until their successors are elected and qualified.

(L. 1985 S.B. 145 & 166 § 2 subsecs. 2 to 4, A.L. 1986 S.B. 550, A.L. 1989 S.B. 193)

Effective 2-01-89



Section 305.307 Powers of board — condemnation authorized.

Effective 28 Aug 1986

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.307. Powers of board — condemnation authorized. — 1. The authority shall be a body corporate and a political subdivision of the county wherein established. It may sue and be sued, and its actions are declared to be for a public purpose.

2. The authority may exercise any of the following governmental powers, including the power of eminent domain within the county which created the authority, and all other powers necessary, incidental, convenient or desirable to carry out and effectuate the express powers. The power of eminent domain may be exercised only in the acquisition of lands adjacent to the existing airport. It may:

(1) Acquire by purchase, lease or otherwise, for the purpose of establishing and constructing one or more airports, any land or water lying anywhere within its designated area;

(2) Acquire by purchase, lease or otherwise any airport or airports located within its designated area, and may assume and pay, or guarantee the payment of, the principal and interest of any bonds secured by any such airport, provided that:

(a) The rentals payable on any lease of any such airport shall be payable only from any part or all of the income and revenues derived from the airport, any other authority airport or airports, any related facilities of any such airport, or any other property owned by the authority or from any two or more of such sources, and the payment of such rentals may be secured by a pledge of any part or all of any such income or revenues;

(b) Any such assumption or guaranty of the principal and interest of any bonds secured by any such airport, the related facilities thereof, any other authority airport or airports and their respective related facilities, any other authority property, or from the proceeds derived from the sale of bonds authorized to be issued by the authority pursuant to section 305.315 which are issued for the purpose of refunding any such bonds so assumed or guaranteed or any two or more of the foregoing sources; and

(c) Any such lease, assumption or guaranty shall state on its face that it does not constitute a debt of the authority or the state of Missouri within the meaning of the constitution and the statutes of the state of Missouri;

(3) Plan for, establish, acquire by purchase, lease or otherwise, construct, reconstruct, expand, improve and maintain related facilities for any authority airport;

(4) Acquire by purchase, lease or otherwise, any land or water lying within its designated area, and within one mile of the boundaries of any proposed or existing authority airport, and may plan for, establish, construct, reconstruct, expand, improve and maintain related facilities which the authority deems necessary or appropriate;

(5) Enter into leases or agreements for the operation by the authority of any airport or airports located in its designated area and any part or all of the related facilities thereof;

(6) Require the removal or relocation of all buildings, railroads, mains, pipes, conduits, wires, poles and other structures, facilities and equipment which may interfere with the location, operation, expansion or improvement of any proposed or existing authority airport or with the safe approach to or takeoff from any such airport by aircraft; but if the authority shall determine that it is necessary that any such facilities be relocated or removed entirely from any present or proposed authority airport, the person owning or operating such facilities shall relocate or remove the same in accordance with the order of the authority and all costs and expenses of such relocation or removal, including the cost of installing such facilities in a new location or locations, and the cost of any land or lands, or interest in land, or any other rights acquired to accomplish such relocation or removal shall be ascertained and paid by the authority as a part of the cost of any such present or proposed authority airport; and further, there shall be no rent, fee or other charge of any kind imposed upon the person owning or operating any facilities ordered relocated on the properties of the authority and the authority shall grant to the person owning or operating the facilities and his successors and assigns the right to operate the same in the new location or locations for as long a period and upon the same terms and conditions as he had the right to maintain and operate such facilities in their former location or locations;

(7) Receive and expend any funds from the state of Missouri, or any political subdivision thereof, which may be appropriated to further airport purposes.

(L. 1985 S.B. 145 & 166 § 3, A.L. 1986 S.B. 550)

Effective 5-06-86



Section 305.310 Additional powers, competitive bids required, when — approval by authority of all transactions.

Effective 28 Aug 1985

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.310. Additional powers, competitive bids required, when — approval by authority of all transactions. — 1. The authority may operate any authority airport and may charge and collect rents, rates or other compensation for any use thereof or for any service rendered by the authority in the operation thereof pursuant to such contracts for such terms, not exceeding forty years, as the authority shall determine, which terms may begin in futuro, provided that, subject to the capacity thereof, the landing field, landing strips, and services of any authority airport shall be available to any person without unjust or unreasonable discrimination as to services and charges for landing and takeoff by any aircraft.

2. The authority may grant to any person concessions or privileges in any part of any authority airport, other than the landing field and landing strips, and any related facilities for the control and safe operation of aircraft, the sheltering, servicing or repair of aircraft, the receiving, discharging, sheltering, feeding and supplemental transportation of passengers, the parking of motor vehicles, and the receipt, transfer, storage and discharge of any cargo or for any purpose reasonably incident to any of the foregoing, provided that any leases and any grants of concessions or privileges may be for such terms, not exceeding twenty years, as the authority shall determine, and any such term may begin in futuro.

3. The authority may regulate, to the extent not regulated by federal law or regulations, the navigation of aircraft over any authority airport and the perimeter area of such airport, the approach of aircraft to and their takeoff from any authority airport, and the use of any airport or related facilities so as to be consistent with the safe and efficient operation of the airport.

4. No city, town, county, or other political subdivision, located within the authority boundaries which owns an airport, may sell, give title or interest in, franchise, lease, contract for operation or maintenance, or otherwise convey, its airport to or with any other state, authority or political subdivision without the prior approval of the county airport authority.

5. All purchases, rentals, or leases of all goods, supplies, insurance, services, bonds, wares, commodities, or other items, tangible or intangible, by or for the authority, shall be based on competitive bids. The authority shall advertise for bids in at least one newspaper of general circulation in the area served by the authority at least five days before bids for the purchases, rentals, or leases are to be opened. All bids shall be mailed or delivered to the office of the authority so as to reach it before the time set for opening bids. The purchase shall be let to the lowest and best bidders. The authority may reject the bids and advertise for new bids. Purchases where the estimated expenditure is less than one thousand dollars may be made without the securing of bids.

(L. 1985 S.B. 145 & 166 § 4)



Section 305.312 Additional powers of authority.

Effective 28 Aug 1985

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.312. Additional powers of authority. — 1. The authority may also:

(1) Enter into contracts regarding any matter connected with any purpose within the objects and purposes of sections 305.300 to 305.333;

(2) Employ agents and employees necessary to carry out the duties and purposes of the authority;

(3) Adopt all necessary bylaws, rules and regulations for the conduct of the business and affairs of the authority, and for the management and use of facilities and sites acquired under the powers granted by sections 305.300 to 305.333;

(4) Have and use a common seal and alter the same at pleasure;

(5) Secure grants or loans, or both, from the United States government, or any agency thereof, for financing the establishment and construction of any airport, related facility, or any part of any of the foregoing authorized by sections 305.300 to 305.333. For such purposes the authority may issue and sell or pledge to the United States government, or any agency thereof, all or any part of the revenue bonds authorized under sections 305.315, 305.317 and 305.320, and may execute contracts and documents and do all things that may be required by the United States government, or any agency thereof, provided that such contract and documents do not conflict with the provisions of any resolution authorizing and securing the payment of outstanding bonds of the authority theretofore issued that are payable from the revenues derived from the operation of any authority airport, and related facility.

2. Nothing in this section or in any other provision of sections 305.300 to 305.333 shall be construed to authorize the authority to establish or enforce any regulation or rule in respect to the operations or maintenance of its airports and related facilities within its jurisdiction which is in conflict with any federal or state law or regulation applicable to the same subject matter.

(L. 1985 S.B. 145 & 166 § 8)



Section 305.315 Bond issues authorized — interest rate — price of bonds — required provisions — refunding bonds, requirements.

Effective 28 Aug 1985

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.315. Bond issues authorized — interest rate — price of bonds — required provisions — refunding bonds, requirements. — 1. The authority may from time to time issue bonds in anticipation of its income and revenues from any one or more authority airports and related facilities to accomplish any of the purposes of sections 305.300 to 305.333, and to refund such bonds, or any bonds assumed or guaranteed pursuant to the provisions of sections 305.300 to 305.333. Such bonds shall be authorized by resolution and may be issued in one or more series, may bear such dates, mature at such time or times, bear interest at such rates, not exceeding the maximum amount allowed by law, payable semiannually, be in such form, be executed in such manner, including the use of facsimile signatures and seals, be payable in such medium of payment, at such places, be subject to such terms of redemption, with or without premium, and may be made registrable as to principal or as to both principal and interest, as the authority by resolution may provide. Any bonds issued hereunder may be issued in denominations of five thousand dollars or any multiple thereof. The bonds shall have all the qualities of negotiable paper within the meaning of such term as used in the laws of this state. The bonds shall be sold at a price, so that the interest cost of the proceeds thereof shall not exceed the maximum allowed by law, payable semiannually, computed to maturity according to standard tables of bond values, and shall be sold in such manner and at such time as the authority shall determine at a public sale. Pending the preparation or execution of definitive bonds, temporary receipts, certificates or bonds may be delivered to the purchasers or pledgees of these bonds. No holder of any bond issued under this section shall ever have the right to compel any exercise of the taxing power of the state of Missouri or any political subdivision thereof to pay the bond or the interest thereon. Each bond issued under this section shall recite in substance that the bond, including the interest thereon, is payable solely from the revenue pledged to the payment thereof or from any bonds issued for the purpose of refunding such bond, and that the bond does not constitute a debt of the authority or of the state of Missouri within any statutory or constitutional limitation of the state of Missouri.

2. Such bonds shall be executed by such officers of the authority as shall be designated by the authority. Any bonds bearing the signature of officers in office at the date of signing thereof shall be valid and binding for all purposes, notwithstanding that before delivery thereof any or all such persons whose signatures appear thereon shall have ceased to be such officers.

3. The authority may provide for the issuance of refunding bonds if the bonds to be refunded are due or callable or redeemable by their terms on or prior to the date that the refunding bonds are issued, or will become due, callable or redeemable by their terms within twelve months after the date of issue of the refunding bonds, or if the bonds to be refunded even though not becoming due, callable, or redeemable within such period are voluntarily surrendered by the holders thereof for cancellation at the time of the issuance of the refunding bonds. All or part of any issue may be so refunded and all parts of several issues may be refunded into a single issue of refunding bonds. Provision may be made for including with the refunding bonds, as part of a single issue, bonds of the authority for any other purpose or purposes for which bonds are herein authorized to be issued. Refunding bonds may be exchanged for not less than a like principal amount of the bonds authorized to be refunded, and may be sold or may be exchanged in part and sold in part.

(L. 1985 S.B. 145 & 166 § 5)



Section 305.317 Bond issues, procedure to authorize — limitations — resolution contents — duties.

Effective 28 Aug 1985

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.317. Bond issues, procedure to authorize — limitations — resolution contents — duties. — The authority, if it desires to issue bonds pursuant to section 305.315, shall adopt a resolution describing in a general way the airport or airports and the related facility or facilities to be acquired, established, constructed, reconstructed, expanded, or improved and refer to the plans and specifications therefor prepared for that purpose, or if refunding bonds, describing the bonds or other obligations to be refunded, or both. Any such resolution shall set out the estimated cost therefor, or in the case of refunding bonds, the amount of the bonds to be refunded, and shall fix the maximum amount of revenue bonds proposed to be issued therefor. This amount shall not exceed the estimated cost thereof, including engineering, legal, and other expenses together with interest cost to a date six months subsequent to the estimated date of completion, or, in the case of refunding bonds, the principal amount of the bonds to be refunded and legal and other expenses, and such other sums as in the discretion of the authority may be desirable to create a reserve fund sufficient to pay the maximum amount of principal and interest estimated to fall due on the bonds in any future twelve-month period. Such resolution may contain such covenants, which shall be part of the contract between the authority and the holder of the bonds and the trustee, if any, for such bondholders having such rights and duties as may be provided therein for the enforcement and protection of such covenants, as may be deemed necessary or advisable as to:

(1) The issuance of additional bonds that may thereafter be issued payable from the income and revenues derived from the operation of any such airport or airports, and related facility or facilities, and for the payment of the principal and interest upon such bonds;

(2) The regulations as to the use of any such airport or airports, and related facility or facilities, to assure the maximum use or occupancy thereof;

(3) The kind and amount of insurance to be carried, including use and occupancy insurance, the cost of which shall be payable only from the income and revenues derived from such airport or airports, and related facility or facilities;

(4) The operation, maintenance, management, accounting and auditing, employment of airport engineers and consultants and the keeping of records, reports and audits of any such airport or airports, and related facility or facilities;

(5) The obligation of the authority to maintain the airport or airports, and related facility or facilities, in good condition and to operate the same in an economical and efficient manner;

(6) Provide for setting aside of sinking funds, reserve funds, depreciation funds and such other special funds as may be found needful and the regulation and disposition thereof;

(7) Provide for the setting aside of a sinking fund, into which shall be payable from the income and revenues of such airport or airports, and related facility or facilities, from month to month, as such income and revenues are collected, such sums as will be sufficient to pay the accruing interest and retire the bonds at maturity;

(8) Fix and collect rents, rates of toll and other charges for the use of such airport or airports, and related facility or facilities, sufficient, together with other available money, to produce income and revenues adequate to pay the bonds at maturity and accruing interest and reserves therefor and sufficient to pay cost of maintenance, operation and depreciation thereof in such order of priority as shall be provided by the resolution authorizing the bonds;

(9) Fix procedures by which the terms of any contract with the holders of the bonds may be amended, the amount of bonds involved, the holders of which must consent;

(10) Provide the procedure for refunding such bonds;

(11) Provide whether and to what extent and upon what terms and conditions, if any, the holder of bonds or coupons issued under such resolution or the trustee, if any, therefor may, either in law or in equity, by suit, action, mandamus or other proceeding, enforce or compel the performance of all duties required by this section and section 305.315, including the fixing, maintaining and collecting of such rents, rates or other charges for the use of such airport or airports, and related facility or facilities, or for any service rendered by the authority in the operation thereof as will be sufficient, together with other available money, to pay the principal or interest upon those revenue bonds as the same become due and reserves therefor and sufficient to pay the cost of maintenance, operation and depreciation of the airport or airports, and related facility or facilities, in the order of priority as provided in the resolution authorizing the bonds, and the application of the income and revenues thereof;

(12) Such other covenants as may be deemed necessary or desirable to assure a successful and profitable operation of the airport or airports, and related facility or facilities, and prompt payment of the principal and interest upon the bonds so authorized.

(L. 1985 S.B. 145 & 166 § 6)



Section 305.320 Security for bonds deposited in separate fund — purpose — subsequent resolutions, effect — surplus funds, authorized disbursement.

Effective 28 Aug 1985

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.320. Security for bonds deposited in separate fund — purpose — subsequent resolutions, effect — surplus funds, authorized disbursement. — Wherever revenue bonds are issued and outstanding under sections 305.315 and 305.317 inclusive, all of the income and revenues received from the operation of the airport or airports, and related facility or facilities, pledged to secure the payment of the interest and principal of such bonds shall be deposited in a separate fund which shall be used only in paying the principal and interest of these revenue bonds and reserves therefor and the cost of rental, maintenance, operation and depreciation of such airport or airports, and related facility or facilities, to such extent and in such order of priority as shall be provided by the respective resolutions authorizing revenue bonds; provided, however, no priority accorded by such a resolution may be impaired by a subsequent resolution authorizing revenue bonds unless specifically so permitted by a covenant of the kind authorized to be included in a resolution by section 305.317. Such income and revenues in excess of requirements for payment of principal of and interest upon these bonds and reserves therefor and for payment of cost of maintenance, operation and depreciation of the airport or airports, and related facility or facilities, may be used for rehabilitation, reconstruction and expansion of existing airports and related facilities, or for the retirement of any outstanding bonds issued for airport purposes. After all such bonds have been paid, such income and revenues may be transferred to the general corporate fund of the authority and be used for maintenance, operation, repair and development of such airport or airports, and related facility or facilities, or for any other corporate purpose.

(L. 1985 S.B. 145 & 166 § 7)



Section 305.325 Debts and obligations of authority not debts of state.

Effective 28 Aug 1985

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.325. Debts and obligations of authority not debts of state. — Nothing in sections 305.300 to 305.333 shall be construed to authorize the authority to create a debt, liability or obligation of the state of Missouri or of any of its political subdivisions, and all bonds issued by the authority shall be paid solely from the revenues and other funds provided therefor by the provisions of sections 305.300 to 305.333.

(L. 1985 S.B. 145 & 166 § 9)



Section 305.330 Property of authority exempt from state taxes.

Effective 28 Aug 1985

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.330. Property of authority exempt from state taxes. — All property, real, personal or mixed, owned by the authority, which is located in the state of Missouri, is exempt from taxation under the laws of the state of Missouri.

(L. 1985 S.B. 145 & 166 § 10)



Section 305.333 Tax levy — rate — procedure to adopt — election, when — ballot form — use of revenue.

Effective 28 Aug 1985

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.333. Tax levy — rate — procedure to adopt — election, when — ballot form — use of revenue. — 1. The board of directors of any county airport authority may levy, if a majority of the voters voting thereon approve, in addition to all other taxes heretofore approved, a tax of not more than twenty-five cents per one hundred dollars of assessed valuation to be used for the support of the authority.

2. The proposition to levy the tax authorized by subsection 1 of this section may be submitted by the board of directors at the next regular municipal or school election conducted by the county clerk in such county or at a special election called for the purpose, or upon petition of two hundred registered voters of the county. A separate ballot containing the question shall read as follows:

­

­

­­

­

3. Funds derived from the tax which may be levied pursuant to this section may be used to pay the principal and interest of any revenue bonds which may have been issued by the authority, or for any other purpose within the powers of the authority.

(L. 1985 S.B. 145 & 166 § 11)



Section 305.400 Definitions (Greene County).

Effective 28 Aug 1979

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.400. Definitions (Greene County). — For purposes of sections 305.400 to 305.410 the following words or phrases shall mean the following:

(1) "Airport zone" is each area located wholly or in part outside a municipality in a county which is located within the following description:

Beginning at a point on the end of any runway and on the centerline of the runway; thence to the right a distance of five hundred feet on a course perpendicular to said centerline to a point; thence to a point two thousand feet to the right of and perpendicular to the centerline extended which point is directly opposite a point ten thousand feet from the end of the runway on the said centerline extended away from the runway; thence to a point two thousand feet to the left of and perpendicular to the centerline extended which point is directly opposite a point ten thousand feet from the end of the runway on the said centerline extended away from the runway; thence to a point five hundred feet to the left of the point of beginning and perpendicular to the said centerline; thence to the point of beginning.

(2) "County" is county of the first class having a population of more than one hundred and fifty thousand persons but less than six hundred thousand persons.

(3) "Dwelling" is a building or portion thereof, including mobile homes, designed for residential use and occupancy including one-family, two-family, multiple-family dwellings, boarding houses, or rooming houses.

(4) "Municipality" is a municipal corporation with a population of more than one hundred fifteen thousand but less than three hundred thousand persons.

(5) "Runway" is a surface used for landing or taking off of aircraft which is shown on a duly adopted airport master plan of the municipality and includes all such runways shown thereon, whether existing or proposed, including extension of such runways.

(L. 1979 H.B. 957 § 1)



Section 305.405 Zoning regulations (Greene County).

Effective 28 Aug 1979

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.405. Zoning regulations (Greene County). — Notwithstanding any other provision of the law to the contrary, a county in which there is located a municipality which owns an airport served by commercial airlines certificated by the Civil Aeronautics Board of the United States of America shall adopt zoning orders and regulations as set forth in this section, pursuant to procedures in chapter 64, and the following provisions shall be deemed to be included in the county zoning order and regulations:

(1) No dwellings shall be permitted to be constructed in an airport zone other than single-family dwellings each of which is on a lot or parcel of land of ten acres or more;

(2) No hospitals, health institutions, clinics, sanitariums, nursing homes, convalescent homes, institutional homes, or other similar facilities shall be permitted to be constructed in an airport zone;

(3) No public or private schools, libraries, sports arena, day care centers, churches or other places of worship, auditoriums or buildings for public assembly or use, theaters or any other similar facility shall be permitted to be constructed in an airport zone;

(4) No building or structure shall be constructed nor shall any growth be maintained which exceeds fifty feet in height in an airport zone; no building or structure shall be constructed nor any growth maintained which is more than one hundred feet in height within any area located outside of an airport zone but located otherwise within an area two thousand feet parallel to and on each side of the centerline of any runway extended ten thousand feet from the end of and away from the runway;

(5) No use or activity shall be conducted in an airport zone which emits radio signals, electronic emissions or interference of any kind with any navigational signal or radio communication between the airport or aircraft; nor anything which makes it difficult for pilots to distinguish airport lights or results in significant reflection of light or glare which impairs pilot visibility or otherwise creates a hazard for aircraft.

(L. 1979 H.B. 957 § 2)



Section 305.410 Annexation of land within airport zone prohibited, exceptions — enforcement authority — board of adjustment authorized (Greene County).

Effective 28 Aug 2008

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.410. Annexation of land within airport zone prohibited, exceptions — enforcement authority — board of adjustment authorized (Greene County). — 1. Notwithstanding any other law to the contrary, annexation of land located within an airport zone by any city, town or village other than the municipality which owns the airport is prohibited, nor shall any areas be incorporated in such airport zones.

2. Notwithstanding the provisions of subsection 1 of this section, a city, town, or village may annex land located within an airport zone if the city, town, or village has entered into an agreement under section 70.220 with the municipality that owns the airport. Under the agreement, the city, town, or village shall adopt the airport zoning ordinance of the municipality owning the airport and shall agree to enforce and administer the terms of such airport zoning ordinance. Any city, town, or village, including its officers or employees, that has agreed to enforce and administer the airport zoning ordinance of the municipality that owns the airport who fails to enforce or administer the airport zoning ordinance or the terms of an agreement for enforcement and administration shall be subject to injunction, quo warranto, mandamus, or the remedies set forth in the agreement. If the city, town, or village fails to enforce the municipality's airport zoning law, the municipality owning the airport shall, in addition to all other remedies provided for in this section, have the right to enforce the zoning law against the violator by injunction or declaratory judgment.

3. Notwithstanding any other law to the contrary, the powers of the board of adjustment under section 89.080 may be vested in a new board of adjustment consisting of members of the board of adjustment of the municipality that own the airport and the members of the board of adjustment of the city, town, or village that annexes land within the airport zone in accordance with an agreement to enforce and administer the zoning regulations set forth in section 305.405 and the airport zoning ordinance of the municipality that owns the airport. Notwithstanding the provisions of section 89.090 or any other law to the contrary, the concurring vote of eight members of the new board shall be necessary to reverse any order, requirement, decision, or determination of any such administrative official, or to decide in favor of the applicant on any matter upon which it is required to pass under any such ordinance or to effect any variation in such ordinance.

(L. 1979 H.B. 957 § 3, A.L. 2008 H.B. 1888)



Section 305.500 Short title.

Effective 28 Aug 1972

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.500. Short title. — Sections 305.500 to 305.585 shall be known and may be referred to as "The Missouri-St. Louis Metropolitan Airport Authority Law".

(L. 1972 H.B. 1341 § 1)

Effective 2-04-72



Section 305.505 Definitions.

Effective 28 Aug 1972

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.505. Definitions. — As used in sections 305.500 to 305.585, unless the context requires otherwise, the following words and terms mean:

(1) "Airport", an area of land or water, the boundaries of which shall be as designated by the authority for future airports, and as existing for present airports, which is intended for the landing and takeoff of aircraft, which provides facilities for the shelter, supply or care of aircraft, or for receiving or discharging passengers or cargo, and all appurtenant areas used or suitable for airport buildings or other related facilities, and all appurtenant rights-of-way, whether heretofore or hereafter established, or for any purpose reasonably incident to any of the foregoing;

(2) "Airport hazard", any structure, tree, or use of land which obstructs the airspace required for, or is otherwise hazardous to, or interferes with the flight of, aircraft in landing or taking off at the airport;

(3) "Authority", The Missouri-St. Louis metropolitan airport authority;

(4) "Authority airport", any airport or airports acquired, constructed, reconstructed, expanded, improved or leased by the authority and within the Missouri-St. Louis metropolitan area;

(5) "Governor", the governor of the state of Missouri;

(6) "Greater St. Louis metropolitan area", The Missouri-St. Louis metropolitan area and the counties of Madison, Monroe and St. Clair in the state of Illinois;

(7) "Instrument airport", an airport which has one or more runways equipped or to be equipped with precision electronic navigation aids or landing aids or other air navigation facilities suitable to permit the landing of aircraft by an instrumental approach under restricted visibility conditions by instrument flight rules;

(8) "Major airport", an airport serving air passengers, air cargo, and air freight by accommodating certified scheduled air carriers;

(9) "Missouri-St. Louis metropolitan area", the city of St. Louis and the counties of St. Louis, St. Charles, Franklin and Jefferson in the state of Missouri;

(10) "Noninstrument airport", an airport, other than an instrument airport, with no precision navigation or landing aids and suitable to permit the landing of aircraft by visual flight rules;

(11) "Person", any individual, partnership, firm, company, corporation, association, trust or estate or his or its legal representative or agent;

(12) "Related facilities", any buildings, structures, or other facilities necessary or appropriate for the control and safe operation of aircraft, the sheltering, servicing, or repair of aircraft, the receiving, discharging, sheltering, feeding, and supplemental transportation of passengers, the parking of motor vehicles, and the receipt, transfer, storage and discharge of cargo, or for any purpose reasonably incident thereto, and together with such residential, commercial, and industrial buildings, structures and facilities and public parks, recreation areas and conservation areas as shall be compatible with the operation of the authority airport and which may produce incidental income available for the expenses of any authority airport or public benefit, located or to be located on an authority airport and any aids to navigation necessary for the operation of any authority airport wherever located, and any land on which any aids are located;

(13) "Structure", an object constructed or installed by man, including, but not limited to, buildings, towers, smokestacks, light towers, and overhead transmission lines; and

(14) "Tree", any object of natural growth.

(L. 1972 H.B. 1341 § 2)

Effective 2-04-72



Section 305.510 Authority established — state aid to terminate June 30, 1983.

Effective 28 Aug 1982

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.510. Authority established — state aid to terminate June 30, 1983. — 1. "The Missouri-St. Louis Metropolitan Airport Authority" is hereby established. The authority is a body corporate and a political subdivision of the state and shall be known as "The Missouri-St. Louis Metropolitan Airport Authority", and in that name may sue and be sued. Actions of the authority are declared to be in the public interest and for a public purpose, and the authority may exercise the powers herein granted or necessarily implied for the purpose of promoting the general welfare and to provide safe and convenient air travel and transportation to and from the greater St. Louis metropolitan area.

2. After June 30, 1983, the general assembly shall not appropriate or expend any state moneys for the implementation and continuation of this section or the Missouri-St. Louis metropolitan airport authority.

(L. 1972 H.B. 1341 § 3, A.L. 1974 S.B. 398, A.L. 1976 S.B. 517, A.L. 1978 S.B. 581, A.L. 1980 H.B. 1289, A.L. 1982 S.B. 521)



Section 305.515 Members of authority, how appointed, terms, qualifications, compensation, oath, bond.

Effective 28 Aug 1972

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.515. Members of authority, how appointed, terms, qualifications, compensation, oath, bond. — 1. The governor, with the advice and consent of the senate, shall appoint four members of the authority; and two of the members shall be appointed for a term of two years, and two for a term of three years. The governor shall designate one of the authority members as chairman for the first two years. Thereafter, the authority membership shall elect a member to serve as chairman. The mayor of the city of St. Louis and the supervisor of St. Louis County, with the advice and consent of their respective governing bodies, shall each appoint three members of the authority and of the three, one shall be appointed for a term of two years, one for a term of three years, and one for a term of four years. The county commissions of Jefferson, Franklin and St. Charles counties shall each appoint one member of the authority, each such member to serve a term of four years. Thereafter, all appointments shall be for a term of four years. Any fraction of a year shall be considered a full year and each member's term of office shall expire on the appropriate fifteenth day of January, but he shall continue to hold office until his successor is appointed and qualified. One more than one-half of the members of the authority shall constitute a quorum. Vacancies occurring in the membership shall be filled by appointment by the person making the original appointment for the unexpired remainder of the term.

2. No person shall be appointed to the authority who is an elected official of the state of Missouri or any political subdivision thereof. No person shall be appointed to the authority who is actively engaged or employed in commercial aeronautics.

3. The members of the authority shall receive as compensation for their services twenty-five dollars per day for the time spent in the performance of their official duties, and also their necessary traveling and other expenses incurred while actually engaged in the discharge of their official duties.

4. Each member shall, before entering upon the duties of his office, take and subscribe the constitutional oath of office. At such time as federal funds are received or revenue bonds are issued, each member shall give bond in the penal sum of one hundred thousand dollars conditioned upon the faithful performance of his duties and the bond shall be filed in the office of the Missouri secretary of state. The cost of the bond shall be paid by the authority.

(L. 1972 H.B. 1341 § 4)

Effective 2-04-72



Section 305.520 General powers of authority.

Effective 28 Aug 1972

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.520. General powers of authority. — 1. The authority may exercise any of the following governmental powers, and all other powers necessary, incidental, convenient or desirable to carry out and effectuate the express powers. It may:

(1) Acquire by purchase, lease or otherwise, for the purpose of establishing and constructing one or more airports, any land or water lying anywhere within the Missouri-St. Louis metropolitan area;

(2) Acquire by purchase, lease or otherwise any airport or airports located within the Missouri-St. Louis metropolitan area, and may assume and pay, or guarantee the payment of, the principal and interest of any bonds secured by any such airport, provided that

(a) The rentals payable on any lease of any such airport shall be payable only from any part or all of the income and revenues derived from the airport, any other authority airport or airports, any related facilities of any such airport, or any other property owned by the authority or from any two or more of such sources, and the payment of such rentals may be secured by a pledge of any part or all of any such income or revenues;

(b) Any such assumption or guaranty of the principal and interest of any bonds secured by any such airport, the related facilities thereof, any other authority airport or airports and their respective related facilities, any other authority property, or from the proceeds derived from the sale of bonds authorized to be issued by the authority pursuant to section 305.530 which are issued for the purpose of refunding any such bonds so assumed or guaranteed or any two or more of the foregoing sources; and

(c) Any such lease, assumption or guaranty shall state on its face that it does not constitute a debt of the authority or the state of Missouri within the meaning of the constitution and the statutes of the state of Missouri;

(3) Plan for, establish, acquire by purchase, lease or otherwise, construct, reconstruct, expand, improve and maintain related facilities for any authority airport;

(4) Acquire by purchase, lease or otherwise, any land or water lying within the Missouri-St. Louis metropolitan area, within one mile of the boundaries of any proposed or existing authority airport, and may plan for, establish, construct, reconstruct, expand, improve and maintain related facilities which the authority deems necessary or appropriate;

(5) Enter into leases or agreements for the operation by the authority of any airport or airports located in the Missouri-St. Louis metropolitan area and any part or all of the related facilities thereof;

(6) Require the removal or relocation of all buildings, railroads, mains, pipes, conduits, wires, poles and other structures, facilities and equipment which may interfere with the location, operation, expansion or improvement of any proposed or existing authority airport or with the safe approach to or takeoff from any such airport by aircraft; but if the authority shall determine that it is necessary that any such facilities be relocated or removed entirely from any present or proposed authority airport, the person owning or operating such facilities shall relocate or remove the same in accordance with the order of the authority and all costs and expenses of such relocation or removal, including the cost of installing such facilities in a new location or locations, and the cost of any land or lands, or interest in land, or any other rights acquired to accomplish such relocation or removal shall be ascertained and paid by the authority as a part of the cost of any such present or proposed authority airport; and further, there shall be no rent, fee or other charge of any kind imposed upon the person owning or operating any facilities ordered relocated on the properties of the authority and the authority shall grant to the person owning or operating the facilities and his successors and assigns the right to operate the same in the new location or locations for as long a period and upon the same terms and conditions as he had the right to maintain and operate such facilities in their former location or locations;

(7) Exercise the power of eminent domain over public or private property in the manner prescribed by chapter 523;

(8) Receive and expend any funds from the state of Missouri, or any political subdivision thereof, which may be appropriated to further the purposes of sections 305.500 to 305.585.

2. Any acquisition made pursuant to subdivisions (1), (2), (3), (4) and (6) of this section of any property, real, personal or mixed, location within the state of Missouri whether private property, public property or property devoted to public use, including any rights thereto, may be acquired by exercise of the power of condemnation in accordance with the provisions of chapter 523.

(L. 1972 H.B. 1341 § 5)

Effective 2-04-72



Section 305.525 Contractual and regulatory powers of authority.

Effective 28 Aug 1972

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.525. Contractual and regulatory powers of authority. — 1. The authority may operate any authority airport and may charge and collect rents, rates or other compensation for any use thereof or for any service rendered by the authority in the operation thereof pursuant to such contracts for such terms, not exceeding forty years, as the authority shall determine, which terms may begin in futuro, provided that, subject to the capacity thereof, the landing field, landing strips, and services of any authority airport shall be available to any person without unjust or unreasonable discrimination as to services and charges for landing and takeoff by any aircraft.

2. The authority may grant to any person concessions or privileges in any part of any authority airport, other than the landing field and landing strips, and any related facilities for the control and safe operation of aircraft, the sheltering, servicing or repair of aircraft, the receiving, discharging, sheltering, feeding and supplemental transportation of passengers, the parking of motor vehicles, and the receipt, transfer, storage and discharge of any cargo or for any purpose reasonably incident to any of the foregoing, provided that any leases and any grants of concessions or privileges may be for such terms, not exceeding twenty years, as the authority shall determine and any such term may begin in futuro.

3. The authority may regulate, to the extent not regulated by federal law or regulations, the navigation of aircraft over any authority airport and the perimeter area of such airport, the approach of aircraft to and their takeoff from any authority airport, and the use of any airport or related facilities so as to be consistent with the safe and efficient operation of the airport.

4. No city, town, county, or other political subdivision, located within the authority boundaries which owns an airport, may sell, give title or interest in, franchise, lease, contract for operation or maintenance, or otherwise convey, its airport to or with any other state, authority or political subdivision without the prior approval of the Missouri-St. Louis metropolitan airport authority.

5. All purchases, rentals, or leases of all goods, supplies, insurance, services, bonds, wares, commodities, or other items, tangible or intangible, by or for the authority, shall be based on competitive bids. The authority shall advertise for bids in at least two newspapers of general circulation in the area served by the authority at least five days before bids for the purchases, rentals, or leases are to be opened. All bids shall be mailed or delivered to the office of the authority so as to reach it before the time set for opening bids. The purchase shall be let to the lowest and best bidders. The authority may reject the bids and advertise for new bids. Purchases where the estimated expenditure is less than one thousand dollars may be made without the securing of bids.

(L. 1972 H.B. 1341 § 6)

Effective 2-04-72



Section 305.530 Bonds, issue authorized, denominations, sale — refunding bonds.

Effective 28 Aug 1972

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.530. Bonds, issue authorized, denominations, sale — refunding bonds. — 1. The authority may from time to time issue bonds in anticipation of its income and revenues from any one or more authority airports and related facilities to accomplish any of the purposes of sections 305.500 to 305.585, and to refund such bonds, or any bonds assumed or guaranteed pursuant to the provisions of sections 305.500 to 305.585. Such bonds shall be authorized by resolution and may be issued in one or more series, may bear such dates, mature at such time or times, bear interest at such rates, not exceeding the maximum amount allowed by law, payable semiannually, be in such form, be executed in such manner, including the use of facsimile signatures and seals, be payable in such medium of* payment, at such places, be subject to such terms of redemption, with or without premium, and may be made registrable as to principal or as to both principal and interest, as the authority by resolution may provide. Any bonds issued hereunder may be issued in denominations of five thousand dollars or any multiple thereof. The bonds shall have all the qualities of negotiable paper within the meaning of such term as used in the laws of this state. The bonds shall be sold at a price, so that the interest cost of the proceeds thereof shall not exceed the maximum allowed by law, payable semiannually, computed to maturity according to standard tables of bond values, and shall be sold in such manner and at such time as the authority shall determine at a public sale. Pending the preparation or execution of definitive bonds, temporary receipts, certificates or bonds may be delivered to the purchasers or pledgees of these bonds. No holder of any bond issued under this section shall ever have the right to compel any exercise of the taxing power of the state of Missouri or any political subdivision thereof to pay the bond or the interest thereon. Each bond issued under this section shall recite in substance that the bond, including the interest thereon, is payable solely from the revenue pledged to the payment thereof or from any bonds issued for the purpose of refunding such bond, and that the bond does not constitute a debt of the authority or of the state of Missouri within any statutory or constitutional limitation of the state of Missouri.

2. Such bonds shall be executed by such officers of the authority as shall be designated by the authority. Any bonds bearing the signature of officers in office at the date of signing thereof shall be valid and binding for all purposes, notwithstanding that before delivery thereof any or all such persons whose signatures appear thereon, shall have ceased to be such officers.

3. The authority may provide for the issuance of refunding bonds if the bonds to be refunded are due or callable or redeemable by their terms on or prior to the date that the refunding bonds are issued, or will become due, callable or redeemable by their terms within twelve months after the date of issue of the refunding bonds, or if the bonds to be refunded even though not becoming due, callable, or redeemable within such period are voluntarily surrendered by the holders thereof for cancellation at the time of the issuance of the refunding bonds. All or part of any issue may be so refunded and all parts of several issues may be refunded into a single issue of refunding bonds. Provision may be made for including with the refunding bonds, as part of a single issue, bonds of the authority for any other purpose or purposes for which bonds are herein authorized to be issued. Refunding bonds may be exchanged for not less than a like principal amount of the bonds authorized to be refunded, and may be sold or may be exchanged in part and sold in part.

(L. 1972 H.B. 1341 § 7)

Effective 2-4-72

*Word "or" appears in original rolls.



Section 305.535 Bonds, issue procedure — resolution to issue may contain.

Effective 28 Aug 1972

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.535. Bonds, issue procedure — resolution to issue may contain. — The authority, if it desires to issue bonds pursuant to section 305.530, shall adopt a resolution describing in a general way the airport or airports and the related facility or facilities to be acquired, established, constructed, reconstructed, expanded, or improved and refer to the plans and specifications therefor prepared for that purpose, or if refunding bonds, describing the bonds or other obligations to be refunded, or both. Any such resolution shall set out the estimated cost therefor, or in the case of refunding bonds, the amount of the bonds to be refunded, and shall fix the maximum amount of revenue bonds proposed to be issued therefor. This amount shall not exceed the estimated cost thereof, including engineering, legal, and other expenses together with interest cost to a date six months subsequent to the estimated date of completion, or, in the case of refunding bonds, the principal amount of the bonds to be refunded and legal and other expenses, and such other sums as in the discretion of the authority may be desirable to create a reserve fund sufficient to pay the maximum amount of principal and interest estimated to fall due on the bonds in any future twelve month period. Such resolution may contain such covenants, which shall be part of the contract between the authority and the holder of the bonds and the trustee, if any, for such bondholders having such rights and duties as may be provided therein for the enforcement and protection of such covenants, as may be deemed necessary or advisable as to:

(1) The issuance of additional bonds that may thereafter be issued payable from the income and revenues derived from the operation of any such airport or airports, and related facility or facilities, and for the payment of the principal and interest upon such bonds;

(2) The regulations as to the use of any such airport or airports, and related facility or facilities, to assure the maximum use or occupancy thereof;

(3) The kind and amount of insurance to be carried, including use and occupancy insurance, the cost of which shall be payable only from the income and revenues derived from such airport or airports, and related facility or facilities;

(4) The operation, maintenance, management, accounting and auditing, employment of airport engineers and consultants and the keeping of records, reports and audits of any such airport or airports, and related facility or facilities;

(5) The obligation of the authority to maintain the airport or airports, and related facility or facilities, in good condition and to operate the same in an economical and efficient manner;

(6) Provide for setting aside of sinking funds, reserve funds, depreciation funds and such other special funds as may be found needful and the regulation and disposition thereof;

(7) Provide for the setting aside of a sinking fund, into which shall be payable from the income and revenues of such airport or airports, and related facility or facilities, from month to month, as such income and revenues are collected, such sums as will be sufficient to pay the accruing interest and retire the bonds at maturity;

(8) Fix and collect rents, rates of toll and other charges for the use of such airport or airports, and related facility or facilities, sufficient, together with other available money, to produce income and revenues adequate to pay the bonds at maturity and accruing interest and reserves therefor and sufficient to pay cost of maintenance, operation and depreciation thereof in such order of priority as shall be provided by the resolution authorizing the bonds;

(9) Fix procedures by which the terms of any contract with the holders of the bonds may be amended, the amount of bonds involved, the holders of which must consent;

(10) Provide the procedure for refunding such bonds;

(11) Provide whether and to what extent and upon what terms and conditions, if any, the holder of bonds or coupons issued under such resolution or the trustee, if any, therefor may, either in law or in equity, by suit, action, mandamus or other proceeding, enforce or compel the performance of all duties required by this section and section 305.530, including the fixing, maintaining and collecting of such rents, rates or other charges for the use of such airport or airports, and related facility or facilities, or for any service rendered by the authority in the operation thereof as will be sufficient, together with other available money, to pay the principal or interest upon those revenue bonds as the same become due and reserves therefor and sufficient to pay the cost of maintenance, operation and depreciation of the airport or airports, and related facility or facilities, in the order of priority as provided in the resolution authorizing the bonds, and the application of the income and revenues thereof;

(12) Such other covenants as may be deemed necessary or desirable to assure a successful and profitable operation of the airport or airports, and related facility or facilities, and prompt payment of the principal and interest upon the bonds so authorized.

(L. 1972 H.B. 1341 § 8)

Effective 2-04-72



Section 305.540 Excess revenue, how used.

Effective 28 Aug 1972

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.540. Excess revenue, how used. — Wherever revenue bonds are issued and outstanding under sections 305.530 and 305.535 inclusive, all of the income and revenues received from the operation of the airport or airports, and related facility or facilities, pledged to secure the payment of the interest and principal of such bonds shall be deposited in a separate fund which shall be used only in paying the principal and interest of these revenue bonds and reserves therefor and the cost of rental, maintenance, operation and depreciation of such airport or airports, and related facility or facilities, to such extent and in such order of priority as shall be provided by the respective resolutions authorizing revenue bonds; provided, however, no priority accorded by such a resolution may be impaired by a subsequent resolution authorizing revenue bonds unless specifically so permitted by a covenant of the kind authorized to be included in a resolution by section 305.535. Such income and revenues in excess of requirements for payment of principal of and interest upon these bonds and reserves therefor and for payment of cost of maintenance, operation and depreciation of the airport or airports, and related facility or facilities, may be used for rehabilitation, reconstruction and expansion of existing airports and related facilities, or for the retirement of any outstanding bonds issued for airport purposes. After all such bonds have been paid, such income and revenues may be transferred to the general corporate fund of the authority and be used for maintenance, operation, repair and development of such airport or airports, and related facility or facilities, or for any other corporate purpose.

(L. 1972 H.B. 1341 § 9)

Effective 2-04-72



Section 305.545 Authority may expand — certain Illinois counties may be included, when — effect of.

Effective 28 Aug 1972

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.545. Authority may expand — certain Illinois counties may be included, when — effect of. — 1. The Missouri-St. Louis metropolitan airport authority may expand the boundaries to include all or part of Madison, Monroe, and St. Clair counties in the state of Illinois provided that:

(1) The state of Illinois shall dissolve and terminate, in the same manner as created, any authorities, or districts, acting in the same, or similar, manner as the Missouri-St. Louis metropolitan airport authority;

(2) The state of Illinois has provided for such counties to become a part of the authority and to be subject to all the provisions, duties and powers as provided in sections 305.500 to 305.585.

2. The presiding officer of each county within the state of Illinois which is added to the authority shall appoint one member of the authority in the same manner as provided for counties and the city of St. Louis in the state of Missouri.

3. Expansion of the boundaries of the Missouri-St. Louis metropolitan airport authority by inclusion of additional counties shall not change the name of the authority, except the inclusion, or addition, of a county or counties in the state of Illinois shall change the name of the authority by deleting the word "Missouri", and such deletion will not change or alter the purposes of sections 305.500 to 305.585.

(L. 1972 H.B. 1341 § 10)

Effective 2-04-72



Section 305.550 Additional powers of authority.

Effective 28 Aug 1972

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.550. Additional powers of authority. — 1. The authority may also:

(1) Enter into contracts regarding any matter connected with any purpose within the objects and purposes of sections 305.500 to 305.585;

(2) Employ agents and employees necessary to carry out the duties and purposes of the authority;

(3) Adopt all necessary bylaws, rules and regulations for the conduct of the business and affairs of the authority, and for the management and use of facilities and sites acquired under the powers granted by sections 305.500 to 305.585;

(4) Have and use a common seal and alter the same at pleasure;

(5) Secure grants or loans, or both, from the United States government, or any agency thereof, for financing the establishment and construction of any airport, related facility, or any part of any of the foregoing authorized by sections 305.500 to 305.585. For such purposes the authority may issue and sell or pledge to the United States government, or any agency thereof, all or any part of the revenue bonds authorized under sections 305.530, 305.535 and 305.540, and may execute contracts and documents and do all things that may be required by the United States government, or any agency thereof, provided that such contract and documents do not conflict with the provisions of any resolution authorizing and securing the payment of outstanding bonds of the authority theretofore issued that are payable from the revenues derived from the operation of any authority airport, and related facility.

2. Nothing in this section or in any other provision of sections 305.500 to 305.585 shall be construed to authorize the authority to establish or enforce any regulation or rule in respect to the operation or maintenance of its airports and related facilities within its jurisdiction which is in conflict with any federal or state law or regulation applicable to the same subject matter.

(L. 1972 H.B. 1341 § 11)

Effective 2-04-72



Section 305.555 Authority property exempt from tax.

Effective 28 Aug 1972

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.555. Authority property exempt from tax. — All property, real, personal or mixed, owned by the authority, which is located in the state of Missouri, is exempt from taxation under the laws of the state of Missouri.

(L. 1972 H.B. 1341 § 12)

Effective 2-04-72



Section 305.560 Authority not authorized to obligate state or political subdivision.

Effective 28 Aug 1972

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.560. Authority not authorized to obligate state or political subdivision. — Nothing in sections 305.500 to 305.585 shall be construed to authorize the authority to create a debt, liability or obligation of the state of Missouri or of any of its political subdivisions, and all bonds issued by the authority shall be paid solely from the revenues and other funds provided therefor by the provisions of sections 305.500 to 305.585.

(L. 1972 H.B. 1341 § 13)

Effective 2-04-72



Section 305.565 Bonds, who may invest in.

Effective 28 Aug 1972

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.565. Bonds, who may invest in. — Counties, cities, villages, incorporated towns, and other municipal corporations, political subdivisions and public bodies, and public officers of any thereof, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, insurance companies and associations, and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, moneys, or other funds belonging to them or within their control, in any bonds issued by the authority pursuant to the provisions of sections 305.500 to 305.585.

(L. 1972 H.B. 1341 § 14)

Effective 2-04-72



Section 305.570 Authority airports to be individually considered.

Effective 28 Aug 1972

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.570. Authority airports to be individually considered. — The authority is subject to the provisions of this chapter, but each authority airport shall be individually considered the same as a city, town or county airport.

(L. 1972 H.B. 1341 § 15)

Effective 2-04-72



Section 305.575 Airport hazards, zoning — zoning committee — regulations, variances — penalty.

Effective 28 Aug 1972

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.575. Airport hazards, zoning — zoning committee — regulations, variances — penalty. — 1. It is hereby found that an airport hazard endangers the lives and property of users of the airport and of occupants of land in its vicinity and impairs the utility of the airport and the public investment therein. Accordingly, it is hereby declared that the creation or establishment of an airport hazard is a public nuisance and an injury to the community served by the airport and it is therefore necessary in the interest of the public health, safety and general welfare that the creation or establishment of airport hazards be prevented to the extent legally possible. The authority may for airspace clearance and navigational purposes provide for the zoning of all territory within two miles of the boundaries of an instrument authority airport and within one mile of the boundaries of a noninstrument authority airport for the purpose and intent of preventing or eliminating hazards on the ground and in the air which obstruct or interfere with the use of an authority airport, such as natural and man-made obstructions, lights, smoke and electronic interferences.

2. No such zoning regulation shall limit any existing use or require the reduction in height of any existing structure without the owner's consent or the payment of compensation for damages or loss resulting therefrom.

3. It is further declared that both the prevention of the creation or establishment of airport hazards and the elimination, removal, alteration, mitigation, abatement, or marking, lighting or shielding of existing airport hazards are public purposes for which the authority may expend funds and acquire land or property rights therein.

4. The chairman shall establish an airport zoning committee consisting of five members of the authority, not more than one of which shall be representatives of the same area within the boundaries of the authority. Each member so appointed shall serve as a member of the committee during his term as member of the authority. The committee shall recommend the adoption of zoning regulations and* hear appeals for the zoning of authority airports.

5. Before any zoning regulations are made or changed, except permissible variances, the committee shall hold at least one public hearing at which any interested person may appear in person or by counsel to present his views. The public hearings shall be held only after notice thereof has been given by publication in a newspaper having general circulation within the area subject to the zoning regulations once each week for four consecutive weeks next preceding the time set for the hearing and by posting the same notice in ten conspicuous places within the area, and all costs of the publication shall be paid for by the authority.

6. Zoning regulations of the authority shall be adopted, decided, revised or altered, only upon the affirmative vote of a majority of those members of the committee present at the public hearing or at some meeting within thirty days thereafter at which at the time of voting a majority of the entire committee is present. In the event of conflict between any airport zoning regulations adopted pursuant to the provisions of this section and some other permissible zoning regulation, the more stringent limitation or requirement shall govern and prevail.

7. All airport zoning regulations adopted by the authority under sections 305.500 to 305.585 shall be enforced by the city or county agency in which the zoning is applicable and which has the duty of enforcing zoning and building regulations within their area. The authority shall provide each city and county zoning agency with maps, charts, and visual displays as necessary and convenient for a coordinated, efficient and effective enforcement. The authority shall provide each city and county zoning agency technical advice and representation when so requested for the purposes of sections 305.500 to 305.585.

8. Any person, firm or corporation desiring to erect any structure or to change any existing structure or to permit any natural growth in variance of zoning regulations made pursuant to the provisions of this section shall apply for permission to make such variance with the authority. Such variances shall be allowed if a literal application or enforcement of the regulations would result in practical difficulty or unnecessary hardship and the relief granted would not be contrary to the public interest but would do substantial justice and be in accordance with the spirit of the regulations and the provisions of sections 305.500 to 305.585, but any variance shall be subject to such reasonable conditions as the airport zoning board may deem necessary to effectuate the purpose of this section. In granting any variance, the authority shall require, and the person, firm, or corporation seeking the variance shall install, operate and maintain thereon, at the expense of said person, firm, or corporation seeking the variance, such markers, lights and shielding as may be necessary to indicate to flyers the presence of any hazard, obstruction and interference which may result from the variance.

9. Any person, firm or corporation or any political subdivision which believes it has been aggrieved by any decision regarding zoning regulations made by the airport authority may appeal to the circuit court of the county in which the zoning regulations applies for judicial review of the regulation and the method in which it was adopted. The action must be begun within thirty days after the regulation becomes effective, and the court shall hear the issues and make its determination in the same manner as judicial review may be had for any other administrative decision.

10. Any person, firm or corporation violating any of the provisions of sections 305.500 to 305.585 or acting contrary to any zoning regulation which may be adopted pursuant to the provisions of sections 305.500 to 305.585 is guilty of a misdemeanor, and upon conviction thereof shall be punished as provided by law, and each day of violation of any such zoning regulation constitutes a separate offense.

11. No such zoning regulation shall limit any existing use without the owner's consent or the payment of compensation for damages or loss resulting therefrom in the manner prescribed by chapter 523.

(L. 1972 H.B. 1341 § 16)

Effective 2-04-72

*Word "to" appears here in original rolls.



Section 305.580 Noise zoning — major airport land use zoning committee — regulation, variances, procedures.

Effective 28 Aug 1972

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.580. Noise zoning — major airport land use zoning committee — regulation, variances, procedures. — 1. It is hereby found that the location of a new major airport will increase the value and rate of development of the land adjacent to the site; that the control of such development will be of benefit to the entire community; that the assessed value of taxable property and the tax resources will be significantly greater; and that the protection of inhabitants and the natural resources of the area is necessary to the enhancement of the community and to encourage the compatible existence of the airport and the community. Accordingly it is recognized that large aircraft generate noise which is objectionable to certain types of development and land use but is necessary for the safe and efficient flight of the aircraft and its service to the airport. Therefore, to encourage the successful coexistence of the community and the airport, to enhance the environment, and the general welfare of the community, and provide for the orderly development generated by a major airport, the authority, to minimize the adverse effects of aircraft noise, and in addition to zoning powers given in section 305.575, may provide for the land use zoning of all territory, for noise compatibility, included in a rectangle extending seven miles from each end of a runway and one and one-half miles each side of a runway centerline for each proposed and planned future runway for a major airport site.

2. No such zoning regulation shall limit any existing use without the owner's consent or the payment of compensation for damages or loss resulting therefrom in the manner prescribed by chapter 523.

3. Within one hundred and twenty days after the selection and approval of a site for a new major airport, the authority shall determine the probable levels of noise which will result from the operation of aircraft using the site and establish aircraft noise zones based thereon applicable to the property affected by such noise. As aircraft noise characteristics change with improved technology, the authority may make changes in the aircraft noise zones. No property shall be used, and no buildings or other structure shall be constructed or improved, within any aircraft noise zone, so that persons using the property and buildings are subjected to a level of noise in excess of the acceptable level established by the authority for that land use.

4. It is further declared that both the control and establishment of compatible land use are public purposes for which the authority may expend funds and acquire land or property rights therein. The authority may retain any property acquired pursuant to this section and use it for a lawful purpose, or it may provide for the sale or other disposition.

5. The chairman of the authority shall establish a five member major airport land use zoning committee consisting of three members of the authority, one of which shall be a representative of the same county in which the major airport is to be located, and two of which shall be citizens residing in the county in which the major airport is to be located. Each member of the major airport land use zoning committee shall serve as a member of the committee during his term as member of the authority and a citizen member shall serve a term of two years. The committee shall recommend the adoption of zoning regulations and hear appeals for the land use zoning.

6. Zoning regulations made or changed pursuant to the provisions of this section shall be made in the same manner as that provided in section 305.575, including the provisions for notice, and any person, firm or corporation or any political subdivision which believes it has been aggrieved by any decision regarding zoning regulations made by the airport authority pursuant to the provisions of this section may appeal that decision in the same manner as that provided in section 305.575.

7. Any person, firm or corporation desiring to erect any structure or to change any existing structure or to permit any noncompliance use in variance of zoning regulations made pursuant to the provisions of this section shall apply for permission to make such variance with the authority. Such variances shall be allowed if a literal application or enforcement of the regulations would result in practical difficulty or unnecessary hardship and the relief granted would not be contrary to the public interest but would do substantial justice and be in accordance with the spirit of the regulations and the provisions of sections 305.500 to 305.585, but any variance shall be subject to such reasonable conditions as the airport land use zoning board may deem necessary to effectuate the purposes of this section. In granting any variance, the authority shall require, and the person, firm, or corporation seeking the variance shall install, operate and maintain thereon, at the expense of said person, firm, or corporation seeking the variance, such soundproofing, lights and protection as may be necessary to protect people and the use of the land from objectionable and adverse aircraft noise which may result from the variance.

(L. 1972 H.B. 1341 § 17)

Effective 2-04-72



Section 305.585 Authority to repay state for state general revenue funds used.

Effective 28 Aug 1972

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.585. Authority to repay state for state general revenue funds used. — Any and all funds appropriated from the general revenue of the state of Missouri to carry out the provisions of sections 305.500 to 305.585 shall be repaid to the state of Missouri from revenues, if any, generated by the authority's operations.

(L. 1972 H.B. 1341 § 18)

Effective 2-04-72



Section 305.600 Displacing agencies defined — compliance with federal regulations.

Effective 28 Aug 1990

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.600. Displacing agencies defined — compliance with federal regulations. — 1. Sections 305.600 to 305.630 may be cited as the "Airport Relocation Assistance Act".

2. Except as otherwise provided in sections 305.600 to 305.630, displacing agencies shall comply with federal regulations promulgated by the department of transportation under the Federal Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970, as amended.

3. "Displacing agencies" as used in sections 305.600 to 305.630 shall mean those state, local and private entities which are using the power of eminent domain to relocate persons from residential, business, farm or other property for the construction or expansion of airports located within a first class charter county and operated by a city not within a county.

(L. 1990 H.B. 1510 § 1)

Effective 6-14-90



Section 305.603 Certain aid for displaced persons.

Effective 28 Aug 1990

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.603. Certain aid for displaced persons. — 1. Whenever a program or project to be undertaken by a displacing agency will result in the displacement of any person from a residence or business, the head of the displacing agency shall provide for the following aid for the displaced person in addition to the compensation required for the real estate:

(1) Actual reasonable expenses in moving himself, his family, business, farm operation, or other personal property;

(2) Actual direct losses of tangible personal property as a result of moving or discontinuing a business or farm operation, but not to exceed an amount equal to the reasonable expenses that would have been required to relocate such property;

(3) Actual reasonable expenses in searching for a replacement business or farm; and

(4) Actual reasonable expenses necessary to reestablish a displaced farm, nonprofit organization, or small business at its new site, but not to exceed ten thousand dollars.

2. Any displaced person eligible for payments under subsection 1 of this section may elect to receive an expense and dislocation allowance under this subsection in lieu of the payments available under subsection 1 of this section. The expense and dislocation allowance shall be determined according to criteria and a schedule established by the United States Department of Transportation.

3. The displacing agency may provide additional relocation payments to utility facilities which incur extraordinary costs in connection with a relocation as determined by federal law and regulations of the department of transportation.

(L. 1990 H.B. 1510 § 2)

Effective 6-14-90



Section 305.606 Acquisition costs for dwelling — interest and debt service costs — title, closing costs — eligibility — mortgage.

Effective 28 Aug 1990

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.606. Acquisition costs for dwelling — interest and debt service costs — title, closing costs — eligibility — mortgage. — 1. In addition to payments otherwise authorized or required by sections 305.600 to 305.630, the head of the displacing agency shall make an additional payment not in excess of twenty-two thousand five hundred dollars to any displaced person who is displaced from a dwelling actually owned and occupied by such displaced person for not less than one hundred eighty days prior to the initiation of negotiations for the acquisition of the property. Such additional payment shall include the following elements:

(1) The amount, if any, which when added to the acquisition cost of the dwelling acquired by the displacing agency, equals the reasonable cost of a comparable replacement dwelling;

(2) The amount, if any, which will compensate such displaced person for any increased interest costs and other debt service costs which such person is required to pay for financing the acquisition of any such comparable replacement dwelling. Such amount shall be paid only if the dwelling acquired by the displacing agency was encumbered by a bona fide mortgage which was a valid lien on such dwelling for not less than one hundred eighty days immediately prior to the initiation of negotiations for the acquisition of such dwelling;

(3) Reasonable expenses incurred by such displaced person for evidence of title, recording fees, and other closing costs incident to the purchase of the replacement dwelling, but not including prepaid expenses.

2. The additional payment authorized by this section shall be made only to a displaced person who purchases and occupies a decent, safe and sanitary replacement dwelling within one year after the* date on which such person receives final payment from the displacing agency for the acquired dwelling or the date on which the displacing agency's obligation under section 305.609 is met, whichever is later, except that the displacing agency may extend such period for good cause. If such period is extended, the payment under this section shall be based on the costs of relocating the person to a comparable replacement dwelling within one year of such date.

3. The head of any state agency may, upon application by a mortgagee, insure any mortgage (including advances during construction) on a comparable replacement dwelling executed by a displaced person under this section, which mortgage is eligible for insurance under any state law administered by such agency notwithstanding any requirements under such law relating to age, physical condition, or other personal characteristics of eligible mortgagors, and may make commitments for the insurance of such mortgage prior to the date of execution of the mortgage.

(L. 1990 H.B. 1510 § 3)

Effective 6-14-90

*Word "this" appears in original rolls.



Section 305.609 Dwelling costs — eligibility — payment amount.

Effective 28 Aug 1990

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.609. Dwelling costs — eligibility — payment amount. — 1. In addition to amounts otherwise authorized by sections 305.600 to 305.630, the head of a displacing agency shall make a payment to or for any displaced person displaced from any dwelling not eligible to receive a payment under section 305.606 which dwelling was actually and lawfully occupied by such displaced person for not less than ninety days immediately prior to:

(1) The initiation of negotiations for acquisition of such dwelling; or

(2) In any case in which displacement is not a direct result of acquisition, such other event as the head of the United States Department of Transportation shall prescribe. Such payment shall consist of the amount necessary to enable such person to lease or rent for a period not to exceed forty-two months, a comparable replacement dwelling, but not to exceed five thousand two hundred fifty dollars. At the discretion of the head of the displacing agency, a payment under this subsection may be made in periodic installments. Computation of a payment under this subdivision to a low-income displaced person for a comparable replacement dwelling shall take into account such person's income.

2. Any person eligible for a payment under subsection 1 of this section may elect to apply such payment to a down payment on, and other incidental expenses pursuant to, the purchase of a decent, safe and sanitary replacement dwelling. Any such person may, at the discretion of the head of the displacing agency, be eligible under this subsection for the maximum payment allowed under subsection 1 of this section, except that, in the case of a displaced homeowner who has owned and occupied the displacement dwelling for at least ninety days but not more than one hundred eighty days immediately prior to the initiation of negotiations for the acquisition of such dwelling, such payment shall not exceed the payment such person would otherwise have received under section 305.606 had the person owned and occupied the displacement dwelling one hundred eighty days immediately prior to the initiation of such negotiations.

(L. 1990 H.B. 1510 § 4)

Effective 6-14-90



Section 305.612 Programs undertaken by displacing agency — relocation assistance advisory services — eligibility.

Effective 28 Aug 1990

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.612. Programs undertaken by displacing agency — relocation assistance advisory services — eligibility. — 1. Programs or projects undertaken by a displacing agency shall be planned in a manner that:

(1) Recognizes, at an early stage in the planning of such programs or projects and before the commencement of any actions which will cause displacements, the problems associated with the displacement of individuals, families, businesses and farm operations; and

(2) Provides for the resolution of such problems in order to minimize adverse impacts in displaced persons and to expedite program or project advancement and completion.

2. The head of any displacing agency shall ensure that the relocation assistance advisory services described in subsection 3 of this section are made available to all persons displaced by such agency. If such agency head determines that any person occupying property immediately adjacent to the property where the displacing activity occurs has caused substantial economic injury as a result thereof, the agency head may make available to such person such advisory services.

3. Each relocation assistance advisory program required by subsection 2 of this section shall include such measures, facilities or services as may be necessary or appropriate in order to:

(1) Determine, and make timely recommendations on, the needs and preferences, if any, of displaced persons for relocation assistance;

(2) Provide current and continuing information on the availability, sales prices and rental charges of comparable replacement dwellings for displaced homeowners and tenants and suitable locations for businesses and farm operations;

(3) Assure that a person shall not be required to move from a dwelling unless the person has had a reasonable opportunity to relocate to a comparable replacement dwelling.

4. The head of a displacing agency shall coordinate the relocation activities performed by such agency with other federal, state or local governmental actions in the community which could affect the efficient and effective delivery of relocation assistance and related services.

5. In any case in which a displacing agency acquires property for a program or project, any person who occupies such property on a rental basis for a short term or a period subject to termination when the property is needed for the program or project shall be eligible for advisory services to the extent determined by the displacing agency.

(L. 1990 H.B. 1510 § 5)

Effective 6-14-90



Section 305.615 Head of displacing agency may provide dwellings — comparable replacement housing.

Effective 28 Aug 1990

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.615. Head of displacing agency may provide dwellings — comparable replacement housing. — 1. If a program or project undertaken by a displacing agency cannot proceed on a timely basis because comparable replacement dwellings are not available, and the head of the displacing agency determines that such dwelling cannot otherwise be made available, the head of the displacing agency may take such action as is necessary or* appropriate to provide such dwellings by use of funds authorized for such project. The head of the displacing agency may use this section to exceed the maximum amounts which may be paid under section 305.606 on a case-by-case basis for good cause as determined in accordance with such regulations as the head of the lead agency shall issue.

2. No person shall be required to move from his dwelling on account of any program or project undertaken by a federal agency or with federal financial assistance, unless the head of the displacing agency is satisfied that comparable replacement housing is available to such person.

(L. 1990 H.B. 1510 § 6)

Effective 6-14-90

*Word "to" appears in original rolls.



Section 305.618 Administrative appeals — written process.

Effective 28 Aug 1990

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.618. Administrative appeals — written process. — Each displacing agency must provide a written process for administrative appeals of decisions made by that agency.

(L. 1990 H.B. 1510 § 7)

Effective 6-14-90



Section 305.621 Benefits not additional.

Effective 28 Aug 1990

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.621. Benefits not additional. — The benefits provided by sections 305.603 to 305.615 shall not be given in addition to similar benefits provided under federal law.

(L. 1990 H.B. 1510 § 8)

Effective 6-14-90



Section 305.624 Financial and emotional costs — search for new housing.

Effective 28 Aug 1990

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.624. Financial and emotional costs — search for new housing. — To ensure adequate compensation for the negative financial and emotional effects of a program or project undertaken by the displacing agency, such displacing agency shall make an additional payment to a displaced property owner who is eligible for payment under section 305.606 in an amount not to exceed one thousand dollars per parcel of property over and above other compensation provided under state and federal law. This additional payment shall be compensation for the time expended by the displaced person in search of new housing. The expenditure shall be paid by the displacing agency separate from and in addition to other relocation assistance.

(L. 1990 H.B. 1510 § 9)

Effective 6-14-90



Section 305.627 Clearing, seeding, and mowing of acquired property.

Effective 28 Aug 1990

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.627. Clearing, seeding, and mowing of acquired property. — 1. A displacing agency shall clear every piece of residential property which it acquires for relocation as soon as possible and not later than ninety days following physical possession and the notification from the utility companies of services disconnection.

2. The displacing agency shall grade the property it has acquired and shall keep it in good condition by seeding and mowing the property.

(L. 1990 H.B. 1510 § 10)

Effective 6-14-90



Section 305.630 Noise mitigation — requirements — roads, relocation of highways — effect of plan on floodplain.

Effective 28 Aug 1993

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

305.630. Noise mitigation — requirements — roads, relocation of highways — effect of plan on floodplain. — 1. Any area surrounding an airport as defined in section 305.600 which is to be expanded, and which has a noise level rating of seventy-five LDN or greater shall be purchased by the airport authority or owner of such airport for purposes of noise mitigation within a reasonable period of time after the determination of such noise level. Noise level monitors shall be placed in locations surrounding the airport in such a manner as to ensure that an accurate noise level reading may be made in any given area, and such noise level monitors shall be maintained in proper working condition. Upon the request of at least ten percent of the residents of a neighborhood, the airport authority or other owner of the airport shall install noise level monitors in such neighborhood and maintain them in proper working condition, if any portion of such neighborhood is located within three miles of the airport.

2. Whenever property is purchased or otherwise taken for airport use, as required by subsection 1 of this section, or pursuant to any powers authorized by law, a plan shall be prepared to establish a perimeter zone of not less than one thousand feet distance from the proposed airport boundary. Any area within one thousand feet from the proposed airport boundary in which the noise level rating is less than sixty-five LDN may be exempted or excluded from the perimeter zone required by this subsection. Residences within this area shall be purchased by the airport authority provided the majority of property owners agree to such a purchase plan. Nothing in this subsection shall be deemed to prohibit any airport buy out program that is agreed to by the residents of any area involved in such a program or to prohibit any resident from requesting the airport to purchase such resident's property for conditions other than noise abatement. Whenever a perimeter zone of not less than one thousand feet distance from the proposed airport boundary is established, the owner of the airport shall landscape such buffer to provide a visual barrier to air traffic activities and airport operation.

3. Any airport expansion which affects roads to any neighborhood shall also provide for the relocation of such access roads, rather than simply providing for the elimination of such access roads. Any airport expansion which affects any highway which is maintained or regulated by the state transportation department shall provide that the highway is to be relocated and the costs of such relocation shall be the responsibility of the airport authority or other owner of the airport, except that the cost of an expansion of such highway may be shared by the transportation department. Any such relocation shall be under the supervision of the transportation department.

4. In any airport expansion performed pursuant to any powers authorized by law, any land which is purchased for noise mitigation purposes shall be developed so that existing structures no longer used for their original purpose are demolished and the land is cleared of debris and allowed to return to its natural condition within six months after such property is vacated.

5. The airport authority or other owner of the airport shall file a plan of its proposed expansion with the department of natural resources. The department shall approve the proposed expansion plan if such plan will not adversely affect the floodplain of any areas in the vicinity of the airport to such a degree as to cause significant risk of damage from floodwaters to any such area.

(L. 1990 H.B. 1510 § 11, A.L. 1993 H.B. 710)






Chapter 306 Watercraft Regulation and Licensing — Water Patrol Division

Chapter Cross References



Section 306.010 Definitions.

Effective 28 Aug 2010

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.010. Definitions. — As used in this chapter the following terms mean:

(1) "Motorboat", any vessel propelled by machinery, whether or not such machinery is a principal source of propulsion;

(2) "Operate", to navigate or otherwise use a motorboat or a vessel;

(3) "Operator", the person who operates or has charge of the navigation or use of a vessel;

(4) "Owner", a person other than a lienholder, having the property in or title to a motorboat. The term includes a person entitled to the use or possession of a motorboat subject to an interest of another person, reserved or created by agreement and securing payment or performance of an obligation, but the term excludes a lessee under a lease not intended as security;

(5) "Parasailing", the towing of any person equipped with a parachute or kite equipment by any watercraft operating on the waters of this state;

(6) "Personal watercraft", a class of vessel, which is less than sixteen feet in length, propelled by machinery which is designed to be operated by a person sitting, standing or kneeling on the vessel, rather than being operated by a person sitting or standing inside the vessel;

(7) "Skiing", any activity that involves a person or persons being towed by a vessel, including but not limited to waterskiing, wake boarding, wake surfing, knee boarding, and tubing;

(8) "Vessel", every motorboat and every description of motorized watercraft, and any watercraft more than twelve feet in length which is powered by sail alone or by a combination of sail and machinery, used or capable of being used as a means of transportation on water, but not any watercraft having as the only means of propulsion a paddle or oars;

(9) "Water patrol division of the state highway patrol" or "water patrol division", the division responsible for enforcing the provisions of this chapter on the waters of this state. The revisor of statutes is instructed to replace the terms "Missouri state water patrol" or "state water patrol" wherever those terms exist in this chapter with the term "water patrol division";

(10) "Watercraft", any boat or craft, including a vessel, used or capable of being used as a means of transport on waters;

(11) "Waters of this state", any waters within the territorial limits of this state and lakes constructed or maintained by the United States Army Corps of Engineers except bodies of water owned by a person, corporation, association, partnership, municipality or other political subdivision, public water supply impoundments, and except drainage ditches constructed by a drainage district, but the term does include any body of water which has been leased to or owned by the state department of conservation.

(L. 1959 S.B. 142 § 1, A.L. 1969 S.B. 194, A.L. 1972 H.B. 1374, A.L. 1975 S.B. 264, A.L. 1979 S.B. 123, A.L. 1989 S.B. 135, A.L. 1995 H.B. 217, A.L. 2008 H.B. 1715, A.L. 2010 H.B. 1868)



Section 306.015 Vessels, registration, procedure, fee — delinquent application, penalty fee — failure to obtain certificate of title, effect of.

Effective 28 Aug 2008

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.015. Vessels, registration, procedure, fee — delinquent application, penalty fee — failure to obtain certificate of title, effect of. — 1. The owner of a vessel kept within this state shall cause it to be registered in the office of the director of revenue who shall issue a certificate of title for the same.

2. The owner of any vessel acquired or brought into the state shall file his application for title within sixty days after it is acquired or brought into this state. The director of revenue may grant extensions of time for titling to any person in deserving cases.

3. The fee for the certificate of title shall be seven dollars fifty cents and shall be paid to the director of revenue at the time of making application. If application for certificate of title is not made within sixty days after the vessel is acquired or brought into the state, a delinquency penalty fee of ten dollars for each thirty days of delinquency, not to exceed a total of thirty dollars, shall be imposed. If the director of revenue learns that any person has failed to make application for certificate of title within sixty days after acquiring or bringing into the state a vessel or has sold a vessel without obtaining a certificate of title, he shall cancel the registration of all motorboats, vessels, and watercraft registered in the name of the person, either as sole owner or as co-owner, and shall notify the person that the cancellation will remain in force until the person pays the delinquency penalty fee provided in this section together with all fees, charges, and payments which he should have paid in connection with the certificate of title of the vessel.

4. In the event of a sale or transfer of ownership of a vessel or outboard motor for which a certificate of ownership or manufacturer's statement of origin has been issued, the holder of such certificate shall endorse on the same an assignment thereof, with warranty of title in form printed thereon, and prescribed by the director of revenue, with a statement of all liens or encumbrances on such vessel or outboard motor, and deliver the same to the buyer at the time of delivery to the buyer of such vessel or outboard motor; provided that, when the transfer of a vessel or outboard motor occurs within a corporation which holds a license to operate as a motor vehicle or boat dealer under sections 301.550 to 301.573 and this section, the provisions of subdivision (3) of subsection 6 of section 144.070 shall not apply.

(L. 1985 H.B. 280, et al., A.L. 2008 H.B. 1715)



Section 306.016 United States Coast Guard documented vessels, certificate of registration, requirements — fees and taxes — duration — temporary registration — termination — availability for inspection.

Effective 01 Jul 2003, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.016. United States Coast Guard documented vessels, certificate of registration, requirements — fees and taxes — duration — temporary registration — termination — availability for inspection. — 1. By January 1, 1995, the owner of any vessel documented by the United States Coast Guard on August 28, 1994, and the new owner of any vessel purchased after August 28, 1994, who upon the sale or transfer of the vessel desires to document the vessel with the United States Coast Guard, shall apply for a vessel certificate of registration and pay a certification fee of seven dollars and fifty cents, an initial registration fee in an amount equal to the amount required for a certificate of number under section 306.030 and all applicable state and local or in lieu watercraft taxes as provided by law in effect on the date the vessel was documented or submit proof that all applicable registration fees have been paid to the department of revenue and all applicable taxes or in lieu watercraft taxes have been paid in this or another state. Such application shall include the county in which such vessel will be normally maintained by the new owner. A certificate of registration and a set of registration decals in a form the director shall prescribe shall be issued for a documented vessel. A Missouri resident shall make application for a vessel certificate of registration within thirty days of acquiring or bringing the vessel into this state. A nonresident shall make application for a vessel certificate of registration within sixty days after acquiring a vessel in this state or bringing a vessel into this state if the vessel will be kept in this state for a period in excess of sixty consecutive days. A delinquency penalty fee of ten dollars shall be imposed for each thirty days of delinquency, not to exceed a total of thirty dollars. If the director of revenue learns that any person has failed to make application for a vessel certificate of registration in accordance with this section or has sold a vessel documented by the United States Coast Guard without obtaining a certificate of registration as provided in this section, the director shall cancel the registration of all vessels and outboard motors registered in the name of the person, either as sole owner or a co-owner, and shall notify the person that the cancellation will remain in force until the person pays the delinquency penalty fee together with all fees, charges, and payments which the person should have paid in connection with the vessel certificate of registration.

2. A boat or vessel documented by the United States Coast Guard or other agency of the federal government and operated on the waters of this state shall not be liable for the payment of any state or local sales or use tax on the purchase, but shall be liable for the payment of an in-lieu watercraft tax, which is hereby imposed. The fee in lieu of tax imposed pursuant to this section shall not apply to United States Coast Guard registered vessels purchased for purposes of marine construction including, but not limited to, barges, dredges, marine cranes, and other marine equipment utilized for construction or dredging of waterways. The in-lieu watercraft tax shall be collected by the director of revenue and deposited in the state treasury to the credit of general revenue and shall be appropriated for use by the water patrol division. Watercraft dealers in this state shall report to the director of revenue on forms furnished by the director the sale of each watercraft sold to a resident of this state. If the watercraft is registered and licensed pursuant to the provisions of this chapter and all applicable sales taxes have been paid, the director shall not collect the in-lieu tax imposed by this subsection. If the watercraft is registered with the United States Coast Guard or other agency of the federal government and not under the provisions of this chapter the director shall bill the purchaser of the watercraft for the in-lieu tax imposed by this subsection. Any person who fails to pay the in-lieu tax due under this section, within thirty days after receipt of the bill from the director of revenue, shall be liable to the same penalties imposed by law for failure to pay sales and use taxes due the state. The in-lieu tax shall be determined as follows:

­

­

3. The registration decals for any vessel documented by the United States Coast Guard shall be in force and effect for a period of three years so long as the vessel is owned or held by the original holder of the certificate of registration and shall be renewed upon application and payment of a registration renewal fee equal to the amount required for a certificate of number under section 306.030. The owner shall attach the registration decals to both sides of the forward half of the bow of the documented vessel in a place that is fully visible.

4. The department of revenue may issue a temporary vessel certificate of registration authorizing the operation of a vessel to be documented by the United States Coast Guard for not more than sixty days. The temporary registration shall be made available by the department of revenue and may be purchased from the department of revenue or from a dealer upon proof of purchase of a vessel. The department shall make temporary certificates of registration available to registered dealers in this state in sets of ten. The fee for the temporary certificates of registration shall be five dollars each. No dealer shall charge more than five dollars for each temporary certificate of registration issued. The temporary registration shall be valid for a period of sixty days from the date of issuance by the department of revenue to the purchaser of the vessel or from the date of sale of the vessel by a dealer from which the purchaser obtains a certificate of registration. The temporary certificate of registration shall be issued on a form prescribed by the department of revenue and issued only for the purchaser's use in the operation of the vessel purchased to enable the purchaser to legally operate the vessel while a certificate of registration is being obtained, and shall be displayed on no other vessel. Temporary certificates of registration issued under this section shall not be transferable or renewable and shall not be valid upon issuance of a proper certificate of registration. The dealer or authorized agent shall insert the date of issuance and expiration date, year, make and the manufacturer's identification number of the vessel on the temporary registration when issued to the purchaser. The dealer shall complete the information on the temporary registration in full. Every dealer that issues a temporary certificate of registration shall keep, for inspection by authorized officers, a correct record of each temporary certificate of registration issued by the dealer by recording the registration number, purchaser's name and address, year, make and manufacturer's identification number of the vessel on which the temporary certificate of registration is to be used and the date of issuance.

5. Upon the sale or transfer of any vessel documented by the United States Coast Guard for which a certificate of registration has been issued, the registration shall be terminated. If the new owner elects to have the vessel documented by the United States Coast Guard, the new owner shall submit, in addition to the properly assigned certificate of registration, proof of release from the documentation provided by the United States Coast Guard and shall comply with the provisions of this section. If the new owner elects not to document the vessel with the United States Coast Guard, the owner shall comply with the applicable provisions of this chapter.

6. The certificate of registration shall be available at all times for inspection on the vessel for which it is issued, whenever the vessel is in operation.

(L. 1994 S.B. 477, et al., A.L. 1995 H.B. 217, A.L. 2003 H.B. 600)

Effective 7-01-03



Section 306.020 Vessels to be numbered — number, where displayed.

Effective 28 Aug 1975

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.020. Vessels to be numbered — number, where displayed. — Every vessel on the waters of this state shall be numbered. No person shall operate or give permission for the operation of any vessel on the waters of this state unless the vessel is numbered in accordance with this chapter, or in accordance with applicable federal law, or in accordance with a federally approved numbering system of another state, and unless the certificate of number awarded to the vessel is in full force and effect, and unless the identifying number set forth in the certificate of number is displayed on each side of the bow of the vessel.

(L. 1959 S.B. 142 § 2, A.L. 1975 S.B. 264)



Section 306.030 Certificate of number, application, procedure, contents, fee — numbers, how attached — numbers from federal or other state governments, reciprocity — renewal of certificate, when, how — personal property tax statement and proof of payment required — deposit and use of fees.

Effective 28 Aug 2008

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.030. Certificate of number, application, procedure, contents, fee — numbers, how attached — numbers from federal or other state governments, reciprocity — renewal of certificate, when, how — personal property tax statement and proof of payment required — deposit and use of fees. — 1. The owner of each vessel requiring numbering by this state shall file an application for number with the department of revenue on forms provided by it. The application shall contain a full description of the vessel, factory number or serial number, together with a statement of the applicant's source of title and of any liens or encumbrances on the vessel. For good cause shown the director of revenue may extend the period of time for making such application. The director of revenue shall use reasonable diligence in ascertaining whether the facts stated in such application are true, and, if satisfied that the applicant is the lawful owner of such vessel, or otherwise entitled to have the same registered in his or her name, shall thereupon issue an appropriate certificate of title over the director's signature and sealed with the seal of the director's office, procured and used for such purpose, and a certificate of number stating the number awarded to the vessel. The application shall include a provision stating that the applicant will consent to any inspection necessary to determine compliance with the provisions of this chapter and shall be signed by the owner of the vessel and shall be accompanied by the fee specified in subsection 10 of this section. The owner shall paint on or attach to each side of the bow of the vessel the identification number in a manner as may be prescribed by rules and regulations of the division of water safety in order that it may be clearly visible. The number shall be maintained in legible condition. The certificate of number shall be pocket size and shall be available at all times for inspection on the vessel for which issued, whenever the vessel is in operation. The operator of a vessel in which such certificate of number is not available for inspection by the water patrol division or, if the operator cannot be determined, the person who is the registered owner of the vessel shall be subject to the penalties provided in section 306.210. Vessels owned by the state or a political subdivision shall be registered but no fee shall be assessed for such registration.

2. Each new vessel sold in this state after January 1, 1970, shall have die stamped on or within three feet of the transom or stern a factory number or serial number.

3. The owner of any vessel already covered by a number in full force and effect which has been awarded to it pursuant to then operative federal law or a federally approved numbering system of another state shall record the number prior to operating the vessel on the waters of this state in excess of the sixty-day reciprocity period provided for in section 306.080. The recordation and payment of registration fee shall be in the manner and pursuant to the procedure required for the award of a number under subsection 1 of this section. No additional or substitute number shall be issued unless the number is a duplicate of an existing Missouri number.

4. In the event that an agency of the United States government shall have in force an overall system of identification numbering for vessels within the United States, the numbering system employed pursuant to this chapter by the department of revenue shall be in conformity therewith.

5. All records of the department of revenue made and kept pursuant to this section shall be public records.

6. Every certificate of number awarded pursuant to this chapter shall continue in force and effect for a period of three years unless sooner terminated or discontinued in accordance with the provisions of this chapter. Certificates of number may be renewed by the owner in the same manner provided for in the initial securing of the same or in accordance with the provisions of sections 306.010 to 306.030.

7. The department of revenue shall fix the days and months of the year on which certificates of number due to expire during the calendar year shall lapse and no longer be of any force and effect unless renewed pursuant to this chapter and may stagger such dates in order to distribute the workload.

8. When applying for or renewing a vessel's certificate of number, the owner shall submit a paid personal property tax receipt for the tax year which immediately precedes the year in which the application is made or the year in which the renewal is due and which reflects that the vessel being renewed is listed as personal property and that all personal property taxes, including delinquent taxes from prior years, have been paid, or a statement certified by the county or township in which the owner's property was assessed showing that the state and county tangible personal property taxes for such previous tax year and all delinquent taxes due have been paid by the applicant or that no such taxes were due.

9. When applying for or renewing a certificate of registration for a vessel documented with the United States Coast Guard under section 306.016, owners of vessels shall submit a paid personal property tax receipt for the tax year which immediately precedes the year in which the application is made or the renewal is due and which reflects that the vessel is listed as personal property and that all personal property taxes, including delinquent taxes from prior years, have been paid, or a statement certified by the county or township in which the owner's property was assessed showing that the state and county tangible personal property taxes for such previous tax year and all delinquent taxes due have been paid by the applicant or that no such taxes were due.

10. The fee to accompany each application for a certificate of number is:

­

­

11. The certificate of title and certificate of number issued by the director of revenue shall be manufactured in a manner to prohibit as nearly as possible the ability to alter, counterfeit, duplicate, or forge such certificate without ready detection.

12. The first two million dollars collected annually under the provisions of this section shall be deposited into the state general revenue fund. All fees collected under the provisions of this section in excess of two million dollars annually shall be deposited in the water patrol division fund and shall be used exclusively for the water patrol division.

13. Notwithstanding the provisions of subsection 10 of this section, vessels at least sixteen feet in length but less than twenty-eight feet in length, that are homemade, constructed out of wood, and have a beam of five feet or less, shall pay a fee of fifty-five dollars which shall accompany each application for a certification number.

(L. 1959 S.B. 142 § 3, A.L. 1969 S.B. 194, A.L. 1975 S.B. 264, A.L. 1985 H.B. 280, et al., A.L. 1995 H.B. 217, A.L. 2006 S.B. 778, A.L. 2008 H.B. 1715)

CROSS REFERENCES:

Penalty provisions for violations of this section, 306.210

Use tax must be paid to register, 144.613



Section 306.031 New or replacement identification number of motor or vessel — securing of number — penalty.

Effective 24 Jun 1997, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.031. New or replacement identification number of motor or vessel — securing of number — penalty. — 1. If an original, manufacturer's, or other distinguishing number on any outboard motor or vessel has been destroyed, removed, covered, altered, defaced or is otherwise nonexistent, the director of revenue, upon application, payment of seven dollars and fifty cents, proper inspection, and satisfactory proof of ownership by the owner, shall issue a new or replacement identification number plate to be affixed to the outboard motor or vessel. The number plate shall be in the form prescribed by the director of revenue.

2. The owner or the owner's designee shall securely fasten the identification number plate immediately to the outside of the outboard motor or vessel close to the area where the original or manufacturer's identification number plate would typically be. After the identification number plate has been secured to the outboard motor or vessel as required, such number shall be the lawful number of the outboard motor or vessel for the purpose of identification and registration. No person shall destroy, remove, cover, alter or deface such number. Any person who violates the provisions of this subsection is guilty of a class B misdemeanor.

(L. 1995 H.B. 217 § 2, A.L. 1997 H.B. 379)

Effective 6-24-97



Section 306.035 Certificate of title, form of.

Effective 28 Aug 1969

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.035. Certificate of title, form of. — The form of the certificate of title prescribed by section 306.030 shall be set by the director of revenue, and the certificate of title shall be issued as nearly as practicable as certificates of title for outboard motors are issued under the provisions of sections 306.530 to 306.575.

(L. 1969 S.B. 194)



Section 306.040 Certified number only on boat.

Effective 28 Aug 1959

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.040. Certified number only on boat. — No number other than the number awarded to a motorboat or granted reciprocity pursuant to this chapter shall be painted, attached, or otherwise displayed on either side of the bow of the motorboat.

(L. 1959 S.B. 142 § 3)



Section 306.050 Notice of change of address of certificate holder — procedure.

Effective 28 Aug 1959

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.050. Notice of change of address of certificate holder — procedure. — Any holder of a certificate of number shall notify the department of revenue within fifteen days, if his address no longer conforms to the address appearing on the certificate and shall, as a part of the notification, furnish the department of revenue with his new address. The department of revenue may provide in its rules and regulations for the surrender of the certificate bearing the former address and its replacement with a certificate bearing the new address or for the alteration of an outstanding certificate to show the new address of the holder.

(L. 1959 S.B. 142 § 3)



Section 306.060 Transfer of ownership of boat, application, fee — temporary certificate of number, fee — contents — dealer issue, record required, contents, penalty.

Effective 24 Jun 1997, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.060. Transfer of ownership of boat, application, fee — temporary certificate of number, fee — contents — dealer issue, record required, contents, penalty. — 1. If the ownership of a vessel changes, the new owner shall file a new application form with the required fee with the department of revenue and a new certificate of number may be awarded in the same manner as provided in section 306.030 for an original award of number.

2. The department of revenue may issue a one-time temporary certificate of number authorizing the operation of a vessel by the purchaser for not more than thirty days. A temporary permit issued under this section is not renewable. The department of revenue shall provide the temporary certificates of number. A person may purchase a temporary certificate from the department of revenue with proof of purchase of a vessel or from the dealer when the vessel is purchased. The department shall provide temporary certificates of number to registered dealers in this state in sets of ten certificates. The fee for a temporary certificate of number shall be five dollars for each temporary certificate of number issued. A dealer may not charge more than five dollars for each temporary certificate of number issued by the dealer. The department of revenue shall prescribe the form for a temporary certificate of number. A temporary certificate of number is valid for the legal operation of a vessel only by the purchaser of the vessel from the date the certificate is issued for either thirty days or until proper title and registration have been obtained, whichever first occurs. A temporary certificate may not be transferred or displayed on any vessel other than the vessel for which it was issued. The department of revenue shall determine the size, number configuration, construction and color of the temporary certificates of number.

3. The department of revenue or the dealer or the dealer's authorized agent shall insert the date of issuance and expiration date, year, make and the manufacturer's identification number of the vessel on the temporary certificate of number when issued to the purchaser. The dealer shall also insert the dealer's number on the temporary certificate of number. Every dealer that issues a temporary certificate of number shall keep, for inspection by authorized officers, an accurate record of each temporary certificate of number issued by the dealer by recording the certificate of number, purchaser's name and address, year, make and manufacturer's identification number of the vessel on which the temporary certificate of number is to be used and the date of issuance.

(L. 1959 S.B. 142 § 3, A.L. 1995 H.B. 217, A.L. 1997 H.B. 379)

Effective 6-24-97

CROSS REFERENCE:

Penalty provisions for violations of this section, 306.210



Section 306.075 Motorized amphibious vehicle, defined — treated as a vessel, not a motor vehicle, exceptions — license required.

Effective 28 Aug 1989

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.075. Motorized amphibious vehicle, defined — treated as a vessel, not a motor vehicle, exceptions — license required. — A "motorized amphibious vehicle" is a self-propelled vehicle designed or used for transporting property or eight or more persons on the highways and waters of this state. A motorized amphibious vehicle shall not be considered a motor vehicle for the purpose of titling and registration as defined in chapter 301 and shall not be considered a commercial motor vehicle as defined in section 302.700. A motorized amphibious vehicle shall be treated as a vessel as defined in this chapter for the purposes of titling and registration and shall be subject to all provisions of this chapter. Such vehicles are to be treated as a motor vehicle only for the purposes of complying with the provisions of sections* 302.010 to 302.605 and chapters 303, 304, 307 and 577 while the vehicle is being operated on the highways of this state. Every operator of a motorized amphibious vehicle shall hold a valid license to operate a motor vehicle when operating the vehicle on the highways of this state and is subject to any licensing requirements of the United States Coast Guard and the provisions of this chapter when operating such vehicle on the waters of this state.

(L. 1989 1st Ex. Sess. H.B. 3 § 1)

Effective 7-27-89

*Word "chapters" appears in original rolls.



Section 306.080 Vessels exempt from numbering requirements.

Effective 28 Aug 1995

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.080. Vessels exempt from numbering requirements. — A vessel shall not be required to be numbered under this chapter if it is:

(1) Already covered by a number in full force and effect which has been awarded to it pursuant to federal law or a federally approved numbering system of another state; except that the boat shall not have been within this state for a period in excess of sixty consecutive days;

(2) A vessel from a country other than the United States using the waters of this state for not more than sixty consecutive days;

(3) A vessel whose owner is the United States;

(4) A ship's lifeboat which is used solely for lifesaving purposes;

(5) A vessel documented by the United States Coast Guard or any federal successor thereto; or

(6) A motorboat designed and intended solely for racing while competing in any race previously approved by the water patrol division in accordance with section 306.130. This exemption shall include operation within a twenty-four-hour period prior to such approved race in order to test or tune up the motorboat.

(L. 1959 S.B. 142 § 5, A.L. 1969 S.B. 194, A.L. 1985 H.B. 280, et al., A.L. 1993 H.B. 218, A.L. 1994 S.B. 477, et al., A.L. 1995 H.B. 217)



Section 306.090 Maximum sound levels for recreational motorboats — exceptions.

Effective 28 Aug 1977

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.090. Maximum sound levels for recreational motorboats — exceptions. — 1. It is unlawful for any person to operate a recreational motorboat upon the waters of this state in any manner under any condition so that the recreational motorboat emits sound at a level exceeding eighty-six decibels on an A-weighted scale when measured from a distance of fifty or more feet from the recreational motorboat.

2. This section shall not be construed so as to prohibit use of any exhaust system or device, including but not limited to those not discharging water with exhaust gases as long as the device or system emits sound at a level in compliance with subsection 1 of this section.

3. The provisions of this section do not apply to motorboats operated under permit pursuant to section 306.130, nor to trial runs for a period not exceeding the twenty-four hours immediately preceding a regatta or race, nor to official trials in competition for speed records for a period not exceeding the twenty-four hours immediately preceding a regatta or race.

(L. 1959 S.B. 142 § 7, A.L. 1977 S.B. 151)

CROSS REFERENCE:

Peace disturbance, 574.010



Section 306.100 Classification of vessels — equipment requirements.

Effective 28 Aug 2015

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.100. Classification of vessels — equipment requirements. — 1. For the purpose of this section, vessels shall be divided into four classes as follows:

(1) Class A, less than sixteen feet in length;

(2) Class 1, at least sixteen and less than twenty-six feet in length;

(3) Class 2, at least twenty-six and less than forty feet in length;

(4) Class 3, forty feet and over.

2. All vessels shall display from sunset to sunrise the following lights when under way, and during such time no other lights, continuous spotlights or docking lights, or other nonprescribed lights shall be exhibited:

(1) Vessels of classes A and 1:

(a) A bright white light aft to show all around the horizon;

(b) A combined light in the forepart of the vessel and lower than the white light aft, showing green to starboard and red to port, so fixed as to throw the light from right ahead to two points (22 1/2 degrees) abaft the beam on their respective sides;

(2) Vessels of classes 2 and 3:

(a) A bright white light in the forepart of the vessel as near the stem as practicable, so constructed as to show the unbroken light over an arc of the horizon of twenty points (225 degrees) of the compass, so fixed as to throw the light ten points (112 1/2 degrees) on each side of the vessel; namely, from right ahead to two points (22 1/2 degrees) abaft the beam on either side;

(b) A bright white light aft to show all around the horizon and higher than the white light forward;

(c) On the starboard side a green light so constructed as to show an unbroken light over an arc of the horizon of ten points (112 1/2 degrees) of the compass, so fixed as to throw the light from right ahead to two points (22 1/2 degrees) abaft the beam on the starboard side; on the port side a red light so constructed as to show an unbroken light over an arc of the horizon of ten points (112 1/2 degrees) of the compass, so fixed as to throw the light from right ahead to two points (22 1/2 degrees) abaft the beam on the portside. The side lights shall be fitted with inboard screens so set as to prevent these lights from being seen across the bow;

(3) Vessels of classes A and 1 when propelled by sail alone shall exhibit the combined light prescribed by this section and a twelve point (135 degree) white light aft. Vessels of classes 2 and 3, when so propelled, shall exhibit the colored side lights, suitably screened, prescribed by this section and a twelve point (135 degree) white light aft;

(4) All vessels between the hours of sunset and sunrise that are not under way, moored at permanent dockage or attached to an immovable object on shore so that they do not extend more than fifty feet from the shore shall display one three-hundred-sixty-degree white light visible three hundred sixty degrees around the horizon;

(5) Every white light prescribed by this section shall be of such character as to be visible at a distance of at least two miles. Every colored light prescribed by this section shall be of such character as to be visible at a distance of at least one mile. The word "visible" in this subsection, when applied to lights, shall mean visible on a dark night with clear atmosphere;

(6) When propelled by sail and machinery every vessel shall carry the lights required by this section for a motorboat propelled by machinery only.

3. Any watercraft not defined as a vessel shall, from sunset to sunrise, carry, ready at hand, a lantern or flashlight showing a white light which shall be exhibited in sufficient time to avert collision.

4. Any vessel may carry and exhibit the lights required by the federal regulations for preventing collisions at sea, in lieu of the lights required by subsection 2 of this section.

5. All other watercraft over sixty-five feet in length and those propelled solely by wind effect on the sail shall display lights prescribed by federal regulations.

6. Any watercraft used by a person engaged in the act of sport fishing is not required to display any lights required by this section if no other vessel is within the immediate vicinity of the first vessel, the vessel is using an electric trolling motor and the vessel is within fifty feet of the shore.

7. Every vessel, except those in class A, shall have on board at least one wearable personal flotation device of type I, II or III for each person on board and each person being towed who is not wearing one. Every such vessel shall also have on board at least one type IV throwable personal flotation device.

8. All class A motorboats and all watercraft traveling on the waters of this state shall have on board at least one type I, II, III or IV personal flotation device for each person on board and each person being towed who is not wearing one.

9. All lifesaving devices required by subsections 7 and 8 of this section shall be United States Coast Guard approved, in serviceable condition and so placed as to be readily accessible.

10. Every vessel which is carrying or using flammable or toxic fluid in any enclosure for any purpose, and which is not an entirely open vessel, shall have an efficient natural or mechanical ventilation system which must be capable of removing resulting gases prior to and during the time the vessel is occupied by any person.

11. Motorboats shall carry on board at least the following United States Coast Guard approved fire extinguishers:

(1) Every class A and every class 1 motorboat carrying or using gasoline or any other flammable or toxic fluid, one B1 type fire extinguisher;

(2) Every class 2 motorboat:

(a) Two B1 type fire extinguishers; or

(b) One B2 type fire extinguisher; or

(c) A fixed fire extinguishing system and one B1 type fire extinguisher; and

(3) Every class 3 motorboat:

(a) Three B1 type fire extinguishers; or

(b) One B2 type and one B1 type fire extinguisher; or

(c) A fixed fire extinguishing system and one B2 type fire extinguisher; or

(d) A fixed fire extinguishing system and two B1 type fire extinguishers.

12. All class 1 and 2 motorboats and vessels shall have a sounding device. All class 3 motorboats and vessels shall have at least a sounding device and one bell.

13. No person shall operate any watercraft which is not equipped as required by this section.

14. A water patrol division officer may direct the operator of any watercraft being operated without sufficient personal flotation devices, fire-fighting devices or in an overloaded or other unsafe condition or manner to take whatever immediate and reasonable steps are necessary for the safety of those aboard when, in the judgment of the officer, such operation creates a hazardous condition. The officer may direct the operator to return the watercraft to the nearest safe mooring and to remain there until the situation creating the hazardous condition is corrected.

15. A water patrol division officer may remove any unmanned or unattended watercraft from the water when, in the judgment of the officer, the watercraft creates a hazardous condition.

16. Nothing in this section shall prohibit the use of additional specialized lighting used in the act of sport fishing.

(L. 1959 S.B. 142 § 4, A.L. 1969 S.B. 194, A.L. 1977 H.B. 176, A.L. 1985 H.B. 280, et al., A.L. 1989 S.B. 135, A.L. 2008 H.B. 1715, A.L. 2015 H.B. 269 merged with S.B. 231)



Section 306.109 Alcoholic drinking devices and containers prohibited on rivers — violation, penalty.

Effective 28 Aug 2011

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.109. Alcoholic drinking devices and containers prohibited on rivers — violation, penalty. — 1. No person shall possess or use beer bongs or other drinking devices used to consume similar amounts of alcohol on the rivers of this state. As used in this section, the term "beer bong" includes any device that is intended and designed for the rapid consumption or intake of an alcoholic beverage, including but not limited to funnels, tubes, hoses, and modified containers with additional vents.

2. No person shall possess or use any large volume alcohol containers that hold more than four gallons of an alcoholic beverage on the rivers of this state.

3. Any person who violates the provisions of this section is guilty of a class A misdemeanor.

4. The provisions of this section shall not apply to persons on the Mississippi River, Missouri River, or Osage River.

(L. 2009 H.B. 62, A.L. 2011 S.B. 135)



Section 306.110 (Transferred 2014; now 577.024)

Effective 01 Jan 2017

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

Effective 1-01-17



Section 306.111 (Transferred 2014; now 577.025)

Effective 01 Jan 2017

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

Effective 1-01-17



Section 306.113 Operate defined — probable cause required.

Effective 30 Jun 1993, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.113. Operate defined — probable cause required. — 1. For purposes of sections 306.111 to 306.119*, the term "operate" means to physically control the movement of a vessel in motion under mechanical or sail power in water.

2. No arrest shall be made under sections 306.111 to 306.119* unless probable cause exists for that arrest.

(L. 1993 S.B. 167)

Effective 6-30-93

*Section 306.111 was transferred to section 577.025 and the following sections were repealed by S.B. 491, 2014, effective 1-01-17:

­

­



Section 306.115 Parasailing, requirements, prohibited, when.

Effective 28 Aug 1989

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.115. Parasailing, requirements, prohibited, when. — 1. No person shall engage in the activity of parasailing unless there is in the watercraft a person of at least twelve years of age, in addition to the operator, in a position to observe the progress of the person or persons being towed.

2. No person shall engage in the activity of parasailing during the time between sunset and sunrise.

(L. 1989 S.B. 135)

Effective 5-25-89



Section 306.120 Towing persons on skis or surfboard, regulations.

Effective 28 Aug 1969

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.120. Towing persons on skis or surfboard, regulations. — 1. No person shall operate a vessel on any waters of this state for towing a person or persons on water skis, or a surfboard, or similar device unless there is in the vessel a person, in addition to the operator, in a position to observe the progress of the person or persons being towed, unless such vessel is equipped with a ski mirror as approved by the division of water safety.

2. No person shall operate a vessel on any waters of this state towing a person or persons on water skis, a surfboard, or similar device, nor shall any person engage in water skiing, surfboarding, or similar activity during the time between sunset and sunrise.

3. The provisions of subsections 1 and 2 of this section do not apply to a performer engaged in a professional exhibition or a person or persons engaged in an activity authorized under section 306.130.

4. No person shall operate or manipulate any vessel, tow rope or other device by which the direction or location of water skis, a surfboard, or similar device may be affected or controlled in a way to cause the water skis, surfboard, or similar device, or any person thereon to collide with or strike against any object or person.

(L. 1959 S.B. 142 § 12, A.L. 1969 S.B. 194)



Section 306.122 Motorboat or vessel operator, minimum age, exceptions, penalty.

Effective 24 Jun 1997, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.122. Motorboat or vessel operator, minimum age, exceptions, penalty. — No person under fourteen years of age shall operate any motorboat or vessel upon the waters of this state unless such person is under the direct on-board supervision of a parent, guardian or other person sixteen years of age or older, or unless the motorboat is moored. No person shall authorize or knowingly permit a motorboat owned by such person or under the person's control to be operated on the waters of this state in violation of this section, nor shall a parent or guardian authorize or knowingly permit such a child, under fourteen years of age, to operate a motorboat in violation of this section.

(L. 1969 S.B. 194 § 2, A.L. 1995 H.B. 217, A.L. 1997 H.B. 379)

Effective 6-24-97

CROSS REFERENCE:

Penalty provisions for violations of this section, 306.210



Section 306.124 Aids to navigation and regulatory markers defined — water patrol may mark waters, hearing, notice — markings, effect of — disaster, closing of certain waters — violation, penalty.

Effective 28 Aug 2008

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.124. Aids to navigation and regulatory markers defined — water patrol may mark waters, hearing, notice — markings, effect of — disaster, closing of certain waters — violation, penalty. — 1. (1) "Aids to navigation" means buoys, beacons or other fixed objects in the water which are used to mark obstructions to navigation or to direct navigation through safe channels.

(2) "Regulatory markers" means any anchored or fixed markers in or on the water or signs on the shore or on bridges over the water other than aids to navigation and shall include but not be limited to bathing markers, speed zone markers, information markers, danger zone markers, boat keep-out areas, and mooring buoys.

2. The water patrol division after a public hearing pursuant to notice thereof published not less than ten days prior thereto in each county to be affected may provide for the uniform marking of the water areas in this state through the placement of aids to navigation and regulatory markers. The water patrol division shall establish a marking system compatible with the system of aids to navigation prescribed by the United States Coast Guard. No city, county, or person shall mark or obstruct the water of this state in any manner so as to endanger the operation of watercraft or conflict with the marking system prescribed by the water patrol division.

3. Whenever, due to any actual or imminent man-made or natural disaster, the navigation or use of any waters of this state presents an unreasonable danger to persons or property, the water patrol division may, with the consent of the director of the department of public safety, close such waters.

4. The operation of any watercraft within prohibited areas that are marked shall be prima facie evidence of negligent operation.

5. It shall be unlawful for any person to operate a watercraft on the waters of this state in a manner other than that prescribed or permitted by regulatory markers.

6. No person shall moor or fasten a watercraft to or willfully damage, tamper, remove, obstruct, or interfere with any aid to navigation or regulatory marker established pursuant to sections 306.010 to 306.126.

(L. 1969 S.B. 194 § 3, A.L. 1985 H.B. 280, et al., A.L. 1989 S.B. 135, A.L. 2002 S.B. 712, A.L. 2008 H.B. 1715)



Section 306.125 Operation of watercraft, how — restricted areas, certain vessels, speed allowed — exceptions — penalty.

Effective 28 Aug 2008

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.125. Operation of watercraft, how — restricted areas, certain vessels, speed allowed — exceptions — penalty. — 1. Every person shall operate a motorboat, vessel or watercraft in a careful and prudent manner and at a rate of speed so as not to endanger the property of another or the life or limb of any person and shall exercise the highest degree of care.

2. No person shall operate a motorboat, vessel or watercraft at any time from a half-hour after sunset until an hour before sunrise the following day at a speed exceeding thirty miles per hour.

3. Vessels shall not be operated within one hundred feet of any dock, pier, occupied anchored boat or buoyed restricted area on any lake at a speed in excess of slow-no wake speed.

4. Subsection 1 of this section shall not apply to a motorboat or other boat race authorized under section 306.130.

(L. 1989 S.B. 135, A.L. 1995 H.B. 217, A.L. 1997 H.B. 379, A.L. 2008 H.B. 1715)

CROSS REFERENCE:

Penalty provisions for violations of this section, 306.210



Section 306.126 Motorboats, regulations as to passenger seating while under way — person in water, flag required, when — slow speed required, when — penalty.

Effective 24 Jun 1997, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.126. Motorboats, regulations as to passenger seating while under way — person in water, flag required, when — slow speed required, when — penalty. — 1. The operator of a motorboat shall not allow any person to ride or sit on the gunwales, decking over the bow, railing, top of seat back or decking over the back of the motorboat while under way, unless such person is inboard of adequate guards or railing provided on the motorboat to prevent a passenger from being lost overboard. As used in this section, the term "adequate guards or railing" means guards or railings having a height parameter of at least six inches but not more than eighteen inches. Nothing in this section shall be construed to mean that passengers or other persons aboard a motorboat cannot occupy the decking over the bow of the boat to moor it to a mooring buoy or to cast off from such a buoy, or for any other necessary purpose. The provisions of this section shall not apply to vessels propelled by sail.

2. Whenever any person leaves any watercraft, other than a personal watercraft, on the waters of the Mississippi River, the waters of the Missouri River or the lakes of this state and enters the water between the hours of 11:00 a.m. and sunset, the operator of such watercraft shall display on the watercraft a red or orange flag measuring not less than twelve inches by twelve inches. The provisions of this subsection shall not apply to watercraft that is moored or anchored. The flag required by this subsection shall be visible for three hundred sixty degrees around the horizon when displayed and shall be displayed only when an occupant of the watercraft has left the confines of the watercraft and entered the water. The flag required by this subsection shall not be displayed when the watercraft is engaged in towing any person, but shall be displayed when such person has ceased being towed and has reentered the water.

3. No operator shall knowingly operate any watercraft within fifty yards of a flag required by subsection 2 of this section at a speed in excess of a slow-no wake speed.

(L. 1969 S.B. 194 § 4, A.L. 1989 S.B. 135, A.L. 1995 H.B. 217, A.L. 1997 H.B. 379)

Effective 6-24-97

CROSS REFERENCE:

Penalty provisions for violations of this section, 306.210



Section 306.127 Boating safety identification card required, when, requirements, fee — inapplicable, when — temporary boater safety identification card issued, when, rules, fee authorized, expiration date.

Effective 28 Aug 2014

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.127. Boating safety identification card required, when, requirements, fee — inapplicable, when — temporary boater safety identification card issued, when, rules, fee authorized, expiration date. — 1. Beginning January 1, 2005, every person born after January 1, 1984, or as required pursuant to section 306.128, who operates a vessel on the lakes of this state shall possess, on the vessel, a boating safety identification card issued by the water patrol division or its agent which shows that he or she has:

(1) Successfully completed a boating safety course approved by the National Association of State Boating Law Administrators and certified by the water patrol division. The boating safety course may include a course sponsored by the United States Coast Guard Auxiliary or the United States Power Squadron. The water patrol division may appoint agents to administer a boater education course or course equivalency examination and issue boater identification cards under guidelines established by the water patrol. The water patrol division shall maintain a list of approved courses; or

(2) Successfully passed an equivalency examination prepared by the water patrol division and administered by the water patrol division or its agent. The equivalency examination shall have a degree of difficulty equal to, or greater than, that of the examinations given at the conclusion of an approved boating safety course; or

(3) A valid master's, mate's, or operator's license issued by the United States Coast Guard.

2. The water patrol division or its agent shall issue a permanent boating safety identification card to each person who complies with the requirements of this section which is valid for life unless invalidated pursuant to law.

3. The water patrol division may charge a fee for such card or any replacement card that does not substantially exceed the costs of administrating this section. The water patrol division or its designated agent shall collect such fees. These funds shall be forwarded to general revenue.

4. The provisions of this section shall not apply to any person who:

(1) Is licensed by the United States Coast Guard to serve as master of a vessel;

(2) Operates a vessel only on a private lake or pond that is not classified as waters of the state;

(3) Until January 1, 2006, is a nonresident who is visiting the state for sixty days or less;

(4) Is participating in an event or regatta approved by the water patrol;

(5) Is a nonresident who has proof of a valid boating certificate or license issued by another state if the boating course is approved by the National Association of State Boating Law Administrators (NASBLA);

(6) Is exempted by rule of the water patrol;

(7) Is currently serving in any branch of the United States Armed Forces, reserves, or Missouri National Guard, or any spouse of a person currently in such service; or

(8) Has previously successfully completed a boating safety education course approved by the National Association of State Boating Law Administrators (NASBLA).

5. The water patrol division shall inform other states of the requirements of this section.

6. No individual shall be detained or stopped strictly for the purpose of checking whether the individual possesses a boating safety identification card or a temporary boater education permit.

*7. Any person or company that rents or sells vessels may issue a temporary boating safety identification card to an individual to operate a rented vessel or a vessel being considered for sale, for a period of up to seven days, provided that the individual meets the minimum age requirements for operating a vessel in this state. In order to qualify for the temporary boating safety identification card, the applicant shall provide a valid driver's license and shall sign an affidavit that he or she has reviewed the Missouri state highway patrol handbook of Missouri boating laws and responsibilities. Any individual holding a valid temporary boating safety identification card shall be deemed in compliance with the requirements of this section. The Missouri state highway patrol shall charge a fee of nine dollars for such temporary boating safety identification card. Individuals shall not be eligible for more than one temporary boating safety identification card. No person or company may issue a temporary boating safety identification card to an individual under the provisions of this subsection unless such person or company is capable of submitting the applicant's temporary boating safety identification card information and payment in an electronic format as prescribed by the Missouri state highway patrol. The business entity issuing a temporary boating safety identification card to an individual under the provisions of this subsection shall transmit the applicant's temporary boating safety identification card information electronically to the Missouri state highway patrol, in a manner and format prescribed by the superintendent, using an electronic online registration process developed and provided by the Missouri state highway patrol. The electronic online process developed and provided by the Missouri state highway patrol shall allow the applicant to pay the temporary boating safety identification card fee by credit card or debit card. Notwithstanding any provision in section 306.185 to the contrary, all fees collected under the authority of this subsection shall be deposited in the water patrol division fund. The Missouri state highway patrol shall promulgate rules for developing the temporary boating safety identification card and any requirements necessary to the issuance, processing, and payment of the temporary boating safety identification card. The Missouri state highway patrol shall, by rule, develop a boating safety checklist for each applicant seeking a temporary boating safety identification card. Nothing in this subsection shall allow a holder of a temporary boating safety identification card to receive a notation on the person's driver's license or nondriver identification under section 302.184. The provisions of this subsection shall expire on December 31, 2022.

(L. 2003 S.B. 1, A.L. 2004 S.B. 1259, A.L. 2012 H.B. 1402 merged with S.B. 568 merged with S.B. 719, A.L. 2014 S.B. 785)

*Subsection 7 expires 12-31-22



Section 306.128 Boating offenses, offender requirements.

Effective 28 Aug 2003

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.128. Boating offenses, offender requirements. — Beginning January 1, 2005, any person convicted of an offense pursuant to section 577.024*, 577.025*, 306.112**, 306.127, 306.132, or 306.141** shall:

(1) Enroll in and successfully complete, at his or her own expense, a boating safety education course that meets minimum standards established by the water patrol by rule;

(2) File with the court proof of successful completion of such course and submit a certified copy to the water patrol; and

(3) Not operate a vessel until such filing.

(L. 2003 S.B. 1)

*Section 306.110 was transferred to section 577.024 and section 306.111 was transferred to section 577.025 by S.B. 491, 2014, effective 1-01-17.

**Sections 306.112 and 306.141 were repealed by S.B. 491, 2014, effective 1-01-17.



Section 306.129 Rulemaking authority.

Effective 28 Aug 2003

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.129. Rulemaking authority. — 1. The water patrol division is authorized to promulgate such rules as are necessary to effectuate the provisions of sections 306.127 and 306.128.

2. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2003, shall be invalid and void.

(L. 2003 S.B. 1)



Section 306.130 Regattas, races and other activities, authorization, regulation of.

Effective 28 Aug 1989

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.130. Regattas, races and other activities, authorization, regulation of. — 1. The water patrol division shall authorize the holding of regattas, motorboat or other watercraft races, marine parades, tournaments, parasail operations or exhibitions on any waters of this state when it has determined that said event will not create conditions of excessive danger for the participants, observers or operators of other watercraft nor unduly disrupt navigation. It shall adopt and may, from time to time, amend regulations concerning the safety of motorboats and other watercraft and persons thereon, either observers or participants. Whenever a regatta, motorboat or other watercraft race, marine parade, tournament, parasail operation or exhibition is proposed to be held, the person in charge thereof shall, at least fifteen days prior thereto, file an application with the water patrol division for permission to hold the regatta, motorboat or other watercraft race, marine parade, tournament, parasail operation or exhibition, and it shall not be conducted without authorization of the water patrol division in writing.

2. The provisions of this section shall not exempt any person from compliance with applicable federal law or regulation, but nothing contained herein shall be construed to require the securing of a state permit pursuant to this section if a permit therefor has been obtained from an authorized agency of the United States.

(L. 1959 S.B. 142 § 13, A.L. 1985 H.B. 280, et al., A.L. 1989 S.B. 135)

Effective 5-25-89



Section 306.132 Watercraft to stop on signal of water patrol or emergency watercraft, when — authorized speed near emergency watercraft — penalty.

Effective 28 Aug 2008

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.132. Watercraft to stop on signal of water patrol or emergency watercraft, when — authorized speed near emergency watercraft — penalty. — 1. Any person operating a watercraft on the waters of this state shall stop such watercraft upon a signal of any member of the water patrol division and obey any other reasonable signal or direction of such member of the water patrol division given in directing the movement of traffic on the waters of this state.

2. Any person operating a watercraft upon the waters of this state shall immediately stop or position such watercraft in such a way as to give the right-of-way on the water to any emergency watercraft, as established by the water patrol division, when such emergency watercraft gives an audible signal by siren or gives a visible signal by having at least one lighted lamp exhibiting a red or blue light visible under normal atmospheric conditions from a distance of five hundred feet to the front of such emergency watercraft.

3. Vessels shall not be operated at a speed in excess of slow no-wake speed within one hundred feet of any emergency vessel that has red or blue lighting displayed.

4. Any person who violates the provisions of this section is guilty of a class C misdemeanor.

(L. 1989 S.B. 135, A.L. 2008 H.B. 1715)



Section 306.140 Accident or collision, duties of operator — report required, when.

Effective 28 Aug 2005

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.140. Accident or collision, duties of operator — report required, when. — 1. It shall be the duty of the operator of a watercraft involved in a collision, accident, or other casualty, so far as the operator can do so without serious danger to the operator's watercraft, crew and passengers, to render to other persons affected by the collision, accident, or other casualty assistance as may be practicable and as may be necessary in order to save them from or minimize any danger caused by the collision, accident, or other casualty, and also to give his or her name, address, and identification of his or her watercraft in writing to any person injured and to the owner of any property damaged in the collision, accident, or other casualty.

2. In the case of collision, accident, or other casualty involving a watercraft, the operator thereof, if the collision, accident, or other casualty results in death or injury to a person or damage to property in excess of five hundred dollars, shall file with the water patrol division a full description of the collision, accident, or other casualty, including such information as the patrol may, by regulation, require.

(L. 1959 S.B. 142 § 10, A.L. 1985 H.B. 280, et al., A.L. 1989 S.B. 135, A.L. 2005 H.B. 353)



Section 306.142 Personal watercraft, regulations — personal flotation devices — age restriction — reasonable and prudent operation — exceptions.

Effective 24 Jun 1997, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.142. Personal watercraft, regulations — personal flotation devices — age restriction — reasonable and prudent operation — exceptions. — 1. No person shall operate a personal watercraft unless each person aboard is wearing a type I, type II, type III or type V personal flotation device approved by the United States Coast Guard.

2. A person operating a personal watercraft equipped by the manufacturer with a lanyard-type engine cutoff switch shall attach such lanyard to the person's body, clothing, or personal flotation device as appropriate for the specific vessel.

3. No person under fourteen years of age shall operate a personal watercraft on the waters of this state, except that a person under fourteen years of age may operate a personal watercraft if a person at least sixteen years of age is aboard the personal watercraft.

4. Every personal watercraft shall at all times be operated in a reasonable and prudent manner. Maneuvers which unreasonably or unnecessarily endanger life, limb or property, including, but not limited to, weaving through congested vessel traffic, jumping the wake of another vessel when visibility around such vessel is obstructed, becoming airborne or completely leaving the water while crossing the wake of another vessel within one hundred feet of the vessel creating the wake, operating at a speed in excess of a slow-no wake speed within fifty feet of any vessel or any person in or on the water, and operating at such a speed and proximity to another vessel so as to require the operator to swerve to avoid collision, shall constitute unsafe or reckless operation of a personal watercraft. No person shall operate a personal watercraft on any waters of this state for towing a person or persons on water skis, or a surfboard, or similar device unless there is a person on the personal watercraft, in addition to the operator, or an approved ski mirror attached to the personal watercraft, in a position to observe the progress of the person or persons being towed.

5. No person who owns a personal watercraft or who has charge over or control of a personal watercraft shall authorize or knowingly permit the personal watercraft to be operated in violation of this section, nor shall a parent or guardian authorize or knowingly permit a child of such parent or guardian to operate a personal watercraft in violation of this section.

6. The provisions of this section shall not apply to a person participating in a regatta, race, marine parade, tournament, or exhibition for which a permit has been issued by the water patrol division.

(L. 1995 H.B. 217, A.L. 1997 H.B. 379)

Effective 6-24-97

CROSS REFERENCE:

Penalty provisions for violations of this section, 306.210



Section 306.147 Muffler, defined — noise level regulation, muffler system required, certification of manufacturer — exceptions — on-site test to measure noise levels, penalty — application of section.

Effective 28 Aug 2008

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.147. Muffler, defined — noise level regulation, muffler system required, certification of manufacturer — exceptions — on-site test to measure noise levels, penalty — application of section. — 1. As used in this section, the term "muffler" means a sound suppression device or system designed and installed to abate the sound of exhaust gases emitted from an internal combustion engine and which prevents excessive or unusual noise.

2. Effective January 1, 1996, a person shall not manufacture, sell or offer for sale or operate in this state any motorboat manufactured after that date that exceeds the noise level of 90dB(A) when subjected to a stationary sound level test as prescribed by SAE J2005. All motorboats manufactured prior to January 1, 1996, shall not exceed eighty-six decibels on an A-weighted scale when subjected to a sound level test as prescribed by SAE J34 when measured from a distance of fifty or more feet from the motorboat.

3. No person shall remove, alter or otherwise modify in any way a muffler or muffler system in a manner which will prevent it from being operated in accordance with this section. Nothing in this section shall preclude a person from removing, altering or modifying a muffler or muffler system so long as the muffler or muffler system continues to comply with subsection 2 of this section. This section shall not be construed so as to prohibit the use of any exhaust system or device, including but not limited to those not discharging water with exhaust gases, so long as the device or system is in compliance with subsection 2 of this section.

4. No motorboat shall be equipped with any electrical or mechanical device or switch that when manipulated in any manner would allow the muffler or exhaust system to emit a noise level that exceeds the maximums in subsection 2 of this section.

5. Effective January 1, 1996, a person shall not manufacture, nor shall any person sell or offer for sale any motorboat which is manufactured after January 1, 1996, which is equipped with a muffler or muffler system which does not comply with this section. The subsection shall not apply to power vessels designed, manufactured and sold for the sole purpose of competing in racing events and for no other purpose. Any such exemption or exception shall be documented in every sale agreement and shall be formally acknowledged by signature on the part of both the buyer and the seller. Copies of such agreement shall be maintained by both parties. A copy of such agreement shall be kept on board whenever the motorboat is operated. Any motorboat sold under this exemption may only be operated on the waters of this state in accordance with subsection 7 of this section.

6. As of January 1, 1996, every manufacturer which delivers a new motorboat for sale in this state shall certify, if the purchaser or dealer makes a request in writing, that the decibel level of the motorboat engine, muffler and exhaust system, as delivered to any licensed dealer in this state, does not exceed the noise level of 90dB(A) when subjected to a stationary sound level test as prescribed by SAE J2005. Such certificate of decibel level from the manufacturer shall be given by the dealer to the purchaser of the new motorboat if the motorboat is sold for use upon the waters of this state. The purchaser shall sign a statement acknowledging receipt of the certificate of decibel level which shall be supplied by the dealer. The dealer shall represent by affidavit whether or not the engine or muffler system of the new motorboat being sold has been altered or modified in any way.

7. The provisions of this section shall not apply to motorboats registered and actually participating in a racing event or tune-up periods for such racing events or to a motorboat being operated by a boat or engine manufacturer for the purpose of testing or development. The operator of any motorboat operated upon the waters of this state for the purpose of a tune-up for a sanctioned race or for testing or development by a boat or engine manufacturer shall at all times have in such operator's possession and produce on demand by a law enforcement officer a test permit issued by the water patrol division. For the purpose of races or racing events, such race shall only be sanctioned when conducted in accordance with and approved by the United States Coast Guard or this state.

8. Any officer authorized to enforce the provisions of this section who has probable cause to believe that a motorboat is not in compliance with the noise levels established in this section may direct the operator of such motorboat to submit the motorboat to an on-site test to measure noise levels, with the officer on board if such officer chooses, and the operator shall comply with such request. The owner of any motorboat which violates any provision of this section shall have sixty days from the date of the violation to bring the motorboat into compliance with the provisions of this section. Thereafter, it shall be the owner's responsibility to have the motorboat tested by the water patrol division. If the motorboat fails the water patrol division test, the owner shall immediately moor the motorboat and shall keep the motorboat moored until the water patrol division certifies that the motorboat is in compliance with the provisions of this section. Any person who fails to comply with a request or direction of an officer made pursuant to this subsection is guilty of a class C misdemeanor. Nothing in this subsection shall be construed to limit the officer's ability to enforce this section and to issue citations to the owner or operator of any motorboat during the sixty-day compliance period.

9. Any officer who conducts motorboat sound level tests as provided in this section shall be qualified in motorboat noise testing by the department of public safety. Such qualifications shall include but may not be limited to the selection of the measurement site, and the calibration and use of noise testing equipment in accordance with the testing procedure prescribed by SAE J2005 and SAE J34.

10. Unless otherwise indicated, any person who knowingly violates this section is guilty of an infraction for a first offense with a penalty not to exceed one hundred dollars, is guilty of an infraction for a second offense with a penalty not to exceed two hundred dollars, and is guilty of an infraction for a third or subsequent offense with a penalty not to exceed three hundred dollars.

11. This section shall not apply to motorboats not intended for use in this state.

(L. 1995 H.B. 217, A.L. 1997 H.B. 379, A.L. 2005 H.B. 353, A.L. 2008 H.B. 1715)



Section 306.150 Watercraft livery — records — equipment to be furnished.

Effective 28 Aug 1995

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.150. Watercraft livery — records — equipment to be furnished. — 1. The owner or operator of a watercraft livery shall cause a record to be kept of the name and address of the person or persons hiring any watercraft which is designed or permitted by the owner to be operated as a watercraft, the identification number of vessels hired, the departure date and time, and the expected time of return. The record shall be preserved for at least six months and shall be available for inspection upon request by any law enforcement officer of this state.

2. Neither the owner of a watercraft livery, nor the owner's agent or employee shall permit any watercraft to depart from the owner's premises unless the watercraft has been equipped, either by the owner or the renter, with the equipment required pursuant to section 306.100 or any rules or regulations made pursuant to such section.

(L. 1959 S.B. 142 § 6, A.L. 1985 H.B. 280, et al., A.L. 1995 H.B. 217)

CROSS REFERENCE:

Penalty provisions for violations of this section, 306.210



Section 306.165 Water patrol officer, powers, duties and jurisdiction of.

Effective 28 Aug 2010

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.165. Water patrol officer, powers, duties and jurisdiction of. — Each patrol officer assigned to the water patrol division by the superintendent of the highway patrol as provided in section 43.390 shall possess all the powers of a peace officer to enforce all laws of this state, upon all of the following:

(1) The waterways of this state bordering the lands set forth in subdivisions (2), (3), (4), and (5) of this section;

(2) All federal land, where not prohibited by federal law or regulation, and state land adjoining the waterways of this state;

(3) All land within three hundred feet of the areas in subdivision (2) of this section;

(4) All land adjoining and within six hundred feet of any waters impounded in areas not covered in subdivision (2) with a shoreline in excess of four miles;

(5) All land adjoining and within six hundred feet of the rivers and streams of this state;

(6) Any other jurisdictional area, pursuant to the provisions of section 306.167;

(7) All premises leased or owned or under control of the Missouri state highway patrol.

­­

­

(L. 1963 p. 424 §1, A.L. 1971 S.B. 2, A.L. 1977 S.B. 194, A.L. 1985 H.B. 280, et al., A.L. 1989 S.B. 135, A.L. 2001 H.B. 732 merged with S.B. 443, A.L. 2004 S.B. 920, A.L. 2010 H.B. 1868)

CROSS REFERENCE:

Scholarships or grants for disabled personnel injured or survivors of personnel killed in the line of duty, 173.260



Section 306.167 Powers of peace officer when working in cooperation with other law enforcement agency.

Effective 28 Aug 2010

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.167. Powers of peace officer when working in cooperation with other law enforcement agency. — The uniformed members of the water patrol division, with the exception of radio personnel, shall have full power and authority as now or hereafter vested by law in peace officers when working with and at the special request of the sheriff of any county, the chief park ranger of any first class county not having a charter form of government and containing a portion of a city with a population exceeding four hundred thousand inhabitants, the chief of police of any city, or the superintendent of the state highway patrol; provided, however, that such power and authority shall be exercised only upon the prior notification of the chief law enforcement officer of each jurisdiction.

(L. 1989 S.B. 135, A.L. 2004 S.B. 920, A.L. 2010 H.B. 1868)



Section 306.168 Search warrants, water patrol division may request application for and serve, when.

Effective 28 Aug 2010

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.168. Search warrants, water patrol division may request application for and serve, when. — In the investigation of an accident or crime that was originally committed within such patrol officer's jurisdiction, as set forth in section 306.165, the members of the water patrol division may request that the prosecuting or circuit attorney apply for, and members of the water patrol division may serve, search warrants anywhere within the state of Missouri, provided the sheriff of the county in which the warrant is to be served, or his designee, shall be notified upon application by the applicant of the search warrant. The sheriff or his designee shall participate in serving the search warrant except for offenses pertaining to boating while intoxicated and the investigation of vessel accidents. Any designee of the sheriff shall be a deputy sheriff or other person certified as a peace officer under chapter 590. The sheriff shall always have a designee available.

(L. 2004 S.B. 920 § 306.169, A.L. 2010 H.B. 1868)



Section 306.170 Accident reports to United States on request.

Effective 28 Aug 1989

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.170. Accident reports to United States on request. — In accordance with any request duly made by an authorized official or agency of the United States, any information compiled or otherwise available to the water patrol division pursuant to subsection 2 of section 306.140 shall be transmitted to said official or agency of the United States.

(L. 1959 S.B. 142 § 11, A.L. 1989 S.B. 135)

Effective 5-25-89



Section 306.180 Motorboat fund in state treasury, source and use.

Effective 28 Aug 1989

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.180. Motorboat fund in state treasury, source and use. — All moneys collected and received by the department of revenue pursuant to this chapter shall be paid into the state treasury and shall, by the state treasurer, be placed in a separate fund to be known as the "Motorboat Fund", which is hereby established. No money shall be paid out of this fund except by appropriation of the general assembly for the purposes of the construction and maintenance of boating facilities, education and instruction in boating safety, the enforcement of this chapter, and to reimburse the counties for expenditures made in the enforcement of this chapter, upon the recommendation of the water patrol division.

(L. 1959 S.B. 142 § 15, A.L. 1989 S.B. 135)

Effective 5-25-89



Section 306.185 Water patrol division fund created, use of proceeds.

Effective 28 Aug 2010

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.185. Water patrol division fund created, use of proceeds. — 1. There is hereby created in the state treasury the "Water Patrol Division Fund", which shall consist of money collected under section 306.030. The state treasurer shall be custodian of the fund and shall approve disbursements from the fund in accordance with sections 30.170 and 30.180. Upon appropriation, money in the fund shall be used solely for the expenses of the Missouri state highway patrol, water patrol division, including but not limited to personnel expense, training expense, and equipment expense for the purpose of enforcing the laws of this chapter.

2. Notwithstanding the provisions of section 33.080, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund.

3. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

(L. 2006 S.B. 778, A.L. 2010 H.B. 1868)



Section 306.190 Applicability of regulations — local regulations — special local rules prohibited.

Effective 28 Aug 2008

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.190. Applicability of regulations — local regulations — special local rules prohibited. — 1. The provisions of this chapter and of other applicable laws of this state shall govern the operation, equipment, numbering and all other matters relating thereto whenever any watercraft shall be operated on the waters of this state, or when any activity regulated by this chapter shall take place thereon; but nothing in this chapter shall be construed to prevent the adoption of any ordinance or local law relating to operation and equipment of watercraft the provisions of which are identical to the provisions of this chapter, amendments thereto or regulations issued thereunder; except that the ordinances or local laws shall be operative only so long as and to the extent that they continue to be identical to provisions of this chapter, amendments thereto or regulations issued thereunder.

2. Any city or subdivision of this state may adopt special rules and regulations with reference to the operation of watercraft on any waters owned by the city or political subdivision.

3. The provisions of this chapter shall not apply to farm ponds not commercially operated for boating purposes.

4. No city or political subdivision of this state shall adopt special rules and regulations with reference to restricting the operation of personal watercraft on waters of this state.

(L. 1959 S.B. 142 § 14, A.L. 1985 H.B. 280, et al., A.L. 2008 H.B. 1715)



Section 306.200 Peace officers to enforce.

Effective 28 Aug 1959

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.200. Peace officers to enforce. — Any peace officer of this state and its subdivisions shall and any agent of the conservation commission may enforce the provisions of this chapter and arrest violators thereof.

(L. 1959 S.B. 142 § 16)



Section 306.210 Penalties for violations.

Effective 28 Aug 1995

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.210. Penalties for violations. — Any person who violates any of the provisions of sections 306.015 to 306.060 and 306.090 to 306.150 for which no other penalty is provided is guilty of a class B misdemeanor.

(L. 1959 S.B. 142 § 17, A.L. 1995 H.B. 217)



Section 306.215 Inspections of boats, refusal of or interference with — penalty.

Effective 28 Aug 1985

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.215. Inspections of boats, refusal of or interference with — penalty. — Any person who refuses or interferes with the inspection of any boat or vessel located upon the waters of this state, when such inspection is conducted for the purpose of determining compliance with the provisions of this chapter, shall be guilty of a class B misdemeanor.

(L. 1985 H.B. 280, et al. § 1)

Effective 4-01-86



Section 306.217 Scuba diver's marker, flag required — flag described — boats to avoid — penalty.

Effective 28 Aug 1989

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.217. Scuba diver's marker, flag required — flag described — boats to avoid — penalty. — 1. Persons engaged in the aquatic sports known as skin or scuba diving shall mark their general location within or under the water with a red flag with a diagonal white bar to be displayed on the water or from a boat or raft in the vicinity of the diver's location. All diving shall be within a fifty-yard radius of said flag. No warning flag shall be placed as to impede the normal flow of motorboat traffic.

2. No boat operator shall knowingly operate within fifty yards of such flag.

3. The water patrol division shall prescribe and define the size and method of locating the warning flag mentioned in subsection 1 of this section.

4. Any person who violates subsection 1 or 2 of this section is guilty of a misdemeanor and, upon conviction, shall be punished as provided by law.

(L. 1972 S.B. 494 §§ 1 to 4, A.L. 1989 S.B. 135)

Effective 5-25-89



Section 306.220 Personal flotation device, who must wear, when, exception, penalty.

Effective 28 Aug 1989

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.220. Personal flotation device, who must wear, when, exception, penalty. — Each person under the age of seven who is on board any watercraft which is on the waters of this state shall wear a personal flotation device which is approved by the United States Coast Guard. Any person who allows a person under the age of seven to be on board any watercraft which is on the waters of this state without wearing a personal flotation device shall be deemed guilty of a class C misdemeanor. This section does not apply when the person under the age of seven is in a part of a watercraft which is fully enclosed, where such enclosure will prevent such person from falling out of or being thrown from the watercraft.

(L. 1989 S.B. 135)

Effective 5-25-89



Section 306.221 Position of vessel or person may not obstruct or impede traffic — penalty.

Effective 28 Aug 2008

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.221. Position of vessel or person may not obstruct or impede traffic — penalty. — 1. No person shall operate or otherwise position a vessel or other object or any person in such manner as to obstruct or impede the normal flow of traffic on the waters of this state.

2. Any person who violates subsection 1 of this section is guilty upon the first conviction of a class C misdemeanor and upon the second and any subsequent conviction of a class B misdemeanor.

(L. 1995 H.B. 217 § 3, A.L. 1997 H.B. 379, A.L. 2008 H.B. 1715)



Section 306.225 Certain counties may regulate size and operation of watercraft on lakes, when (Clay and Jackson counties).

Effective 28 Aug 1989

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.225. Certain counties may regulate size and operation of watercraft on lakes, when (Clay and Jackson counties). — Notwithstanding the provisions of section 306.190, to the contrary, any first class county containing all or part of a city with a population of at least four hundred thousand inhabitants may adopt orders or ordinances regulating the size and operation of watercraft upon lakes constructed or maintained by the United States Army Corps of Engineers within such county. Such orders or ordinances may be more, but shall not be less, stringent than the provisions of this chapter. Any law enforcement officer of such county may enforce the orders or ordinances adopted by the county pursuant to this section.

(L. 1989 S.B. 135 § 1)

Effective 5-25-89



Section 306.250 Definitions.

Effective 28 Aug 1963

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.250. Definitions. — As used in sections 306.250 to 306.290 the following words mean:

(1) "Boats", any vessel or watercraft moved by oars, paddles, sails, or other power mechanism, inboard or outboard, or any other vessel or structure floating upon the water whether or not capable of self-locomotion, including but not limited to houseboats, barges and similar floating objects;

(2) "Marine toilets", any toilet on or within any boat.

(L. 1963 p. 424 § 1)



Section 306.260 Boats not to discharge sewage, exception.

Effective 28 Aug 1971

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.260. Boats not to discharge sewage, exception. — All marine toilets on any boat, operated upon waters of the state, shall be so constructed and operated as to contain all sewage aboard the boat and not to discharge any sewage into the waters directly or indirectly. No boat shall be equipped to permit discharge from or through any marine toilet, or in any other manner, any sewage at any time into waters of the state, and all sewage when removed from any boat shall immediately be placed in an approved septic tank, sanitary lagoon or sewage treatment system. The provisions of sections 306.250 to 306.290 shall not apply to boats engaged in interstate commerce on the Missouri and Mississippi rivers.

(L. 1963 p. 424 § 2, A.L. 1971 S.B. 123)

Effective 1-01-73



Section 306.270 Marine toilets shall have suitable treatment device.

Effective 28 Aug 1963

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.270. Marine toilets shall have suitable treatment device. — Any marine toilet located on or within any boat operated on waters of the state shall have securely affixed to the interior discharge opening of the toilet a suitable treatment device in operating condition, constructed and fastened in accordance with regulations of the water pollution board or some other treatment facility or method authorized by regulation of the water pollution board. All sewage passing into or through the marine toilets shall pass solely through the devices.

(L. 1963 p. 424 § 3)



Section 306.280 Inspection of boats.

Effective 28 Aug 1989

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.280. Inspection of boats. — All boats located upon waters of this state are subject to inspection by the clean water commission or by a water patrolman during daylight hours for the purpose of determining compliance with the provisions of sections 306.250 to 306.290.

(L. 1963 p. 424 § 4, A.L. 1971 S.B. 2, A.L. 1989 S.B. 135)

Effective 5-25-89



Section 306.290 Penalties for violations.

Effective 28 Aug 1963

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.290. Penalties for violations. — Any person guilty of violating any of the provisions of sections 306.250 to 306.290 shall be guilty of a misdemeanor.

(L. 1963 p. 424 § 5)



Section 306.300 Definitions — marine sanitation device required — limitations — civil penalty.

Effective 09 Jun 1998, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.300. Definitions — marine sanitation device required — limitations — civil penalty. — 1. As used in this section, the following terms shall mean:

(1) "Marine sanitation device", any equipment on board a vessel which is designed to receive, retain, treat or discharge sewage, and any process to treat sewage on board. Marine sanitation device includes:

(a) Type I marine sanitation device, which produces an effluent having a fecal coliform bacteria count of not greater than one thousand per one hundred milliliters and no visible floating solids;

(b) Type II marine sanitation device, which produces an effluent having a fecal coliform bacteria count not greater than two hundred per one hundred milliliters and suspended solids not greater than one hundred fifty milligrams per liter; and

(c) Type III marine sanitation device, which is certified to a no-discharge standard, including recirculating and incinerating marine sanitation devices and holding tanks;

(2) "Sewage", human body wastes, and the wastes from toilets and other receptacles intended to retain body waste;

(3) "Vessel", every description of watercraft, other than a seaplane on the water, used or capable of being used as a means of transportation on water;

(4) "Y valve", a device capable of diverting the flow of marine sewage so that a vessel's marine sanitation device is bypassed and raw sewage is discharged directly into the water.

2. The following vessels equipped with an installed toilet shall be equipped with an operable marine sanitation device:

(1) A vessel sixty-five feet in length and under shall have a type I, II or III marine sanitation device; or

(2) A vessel over sixty-five feet in length shall have a type II or III marine sanitation device.

3. (1) A type I or II marine sanitation device shall have a certification label affixed that at a minimum shows:

(a) The name of the manufacturer;

(b) The name and model number of the device;

(c) The month and year of manufacture;

(d) The marine sanitation device type;

(e) A certification number; and

(f) A certification statement;

(2) A type III marine sanitation device is automatically certified and requires no label, provided it stores sewage and flushwater only at ambient air temperature and pressure.

4. While a vessel with an installed toilet is on Missouri waters, the operator shall ensure that:

(1) All pathways for overboard discharge of vessel sewage from any vessel with a type III marine sanitation device are blocked or secured in such a way as to prevent any accidental or intentional vessel sewage discharge, by disconnecting or physically blocking the onboard sewage lines or hull fittings which would allow for overboard vessel sewage discharge; and

(2) Any installed in-line Y valve shall be secured to prevent the overboard discharge of sewage from any vessel utilizing a type III marine sanitation device, by bypassing, locking, securing or disabling the valve using a padlock or nonreusable wire tie wrap, or by removal of the valve handle, or by any other method in accordance with federal regulations and standards or as approved or required by the water patrol division.

5. The chosen compliance method pursuant to subdivision (2) of subsection 4 of this section shall totally eliminate the possibility of overboard vessel sewage discharge while in waters of the state. The method chosen shall present a physical barrier to the use of the Y valve, whether accidental or intentional, so that use of the valve cannot occur without the knowledge of the operator of the vessel.

6. For any vessel offered as a noncaptained charter, the leasing entity shall:

(1) Ensure that the vessel complies with this section when presented to the lessor; and

(2) Include the lease agreement, signed by the leasing party, a paragraph outlining the operator's responsibilities pursuant to this section.

7. The provisions of this section shall not apply to any vessel operated upon the Mississippi River or the Missouri River.

8. A person who violates the provisions of this section is subject to a civil penalty not to exceed two thousand dollars.

(L. 1998 H.B. 1161 § 1)

Effective 6-09-98



Section 306.325 Vessels on navigable waterways, restrictions on transporting of foodstuffs and beverages — violation, penalty.

Effective 28 Aug 2004

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.325. Vessels on navigable waterways, restrictions on transporting of foodstuffs and beverages — violation, penalty. — 1. As used in this section, the following terms mean:

(1) "Navigable waterway", any navigable river, lake, or other body of water located wholly or partly within this state and used by any vessel;

(2) "Vessel", any canoe, kayak, or other watercraft which is easily susceptible to swamping, tipping, or rolling, but does not include any houseboat, party barge, runabout, ski boat, bass boat, excursion gambling boat as defined in section 313.800, or similar watercraft not easily susceptible to swamping, tipping, or rolling.

2. Any person entering, traveling upon, or otherwise using navigable or nonnavigable waterways by vessel or innertube and transporting foodstuffs or beverages shall:

(1) Use a cooler, icebox, or similar nonglass container, and shall not use, other than containers for substances prescribed by a licensed physician, any glass container for beverages on a vessel within the banks of navigable waterways;

(2) Use a cooler, icebox, or similar nonglass container sealed in a way which prevents the contents from spilling into the water;

(3) Carry and affix to the vessel a container or bag suitable for containing refuse, waste, and trash materials and which is capable of being securely closed;

(4) Transport all refuse, waste, and trash materials to a place in which such materials may be safely and lawfully disposed; and

(5) Shall safely secure any glass containers to protect them from breakage or discharge into any stream.

3. Any person who violates the provisions of this section is guilty of a class C misdemeanor.

(L. 2004 H.B. 841)



Section 306.400 Liens and encumbrances — valid, perfected, when, how, future advances — boats and motors subject to, when, how determined — revenue to establish security procedure, electronic notices, rulemaking authority.

Effective 28 Aug 2012

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.400. Liens and encumbrances — valid, perfected, when, how, future advances — boats and motors subject to, when, how determined — revenue to establish security procedure, electronic notices, rulemaking authority. — 1. As used in sections 306.400 to 306.440, the terms motorboat, vessel, and watercraft shall have the same meanings given them in section 306.010, and the term outboard motor shall include outboard motors governed by section 306.530.

2. Unless excepted by section 306.425, a lien or encumbrance on an outboard motor, motorboat, vessel, or watercraft shall not be valid against subsequent transferees or lienholders of the outboard motor, motorboat, vessel or watercraft, who took without knowledge of the lien or encumbrance unless the lien or encumbrance is perfected as provided in sections 306.400 to 306.430.

3. A lien or encumbrance on an outboard motor, motorboat, vessel or watercraft is perfected by the delivery to the director of revenue of a notice of lien in a format as prescribed by the director. Such lien or encumbrance shall be perfected as of the time of its creation if the delivery of the items required in this subsection to the director of revenue is completed within thirty days thereafter, otherwise such lien or encumbrance shall be perfected as of the time of the delivery. A notice of lien shall contain the name and address of the owner of the outboard motor, motorboat, vessel or watercraft and the secured party, a description of the outboard motor, motorboat, vessel or watercraft motor, including any identification number, and such other information as the department of revenue may prescribe. A notice of lien substantially complying with the requirements of this section is effective even though it contains minor errors which are not seriously misleading. Provided the lienholder submits complete and legible documents, the director of revenue shall mail confirmation or electronically confirm receipt of each notice of lien to the lienholder as soon as possible, but no later than fifteen business days after the filing of the notice of lien.

4. Notwithstanding the provisions of section 306.410, on a refinance by a different lender of a prior loan secured by an outboard motor, motorboat, vessel or watercraft, a lien is perfected by the delivery to the director of revenue of a notice of lien completed by the refinancing lender in a format prescribed by the director of revenue.

5. Liens may secure future advances. The future advances may be evidenced by one or more notes or other documents evidencing indebtedness and shall not be required to be executed or delivered prior to the date of the future advance lien securing them. The fact that a lien may secure future advances shall be clearly stated on the security agreement and noted as "subject to future advances" in the second lienholder's portion of the notice of lien. To secure future advances when an existing lien on an outboard motor, motorboat, vessel or watercraft does not secure future advances, the lienholder shall file a notice of lien reflecting the lien to secure future advances. A lien to secure future advances is perfected in the same time and manner as any other lien, except as follows. Proof of the lien for future advances is maintained by the department of revenue; however, there shall be additional proof of such lien when the notice of lien reflects such lien for future advances, is receipted for by the department of revenue, and returned to the lienholder.

6. Whether an outboard motor, motorboat, vessel, or watercraft is subject to a lien or encumbrance shall be determined by the laws of the jurisdiction where the outboard motor, motorboat, vessel, or watercraft was when the lien or encumbrance attached, subject to the following:

(1) If the parties understood at the time the lien or encumbrances attached that the outboard motor, motorboat, vessel, or watercraft would be kept in this state and it is brought into this state within thirty days thereafter for purposes other than transportation through this state, the validity and effect of the lien or encumbrance in this state shall be determined by the laws of this state;

(2) If the lien or encumbrance was perfected pursuant to the laws of the jurisdiction where the outboard motor, motorboat, vessel, or watercraft was when the lien or encumbrance attached, the following rules apply:

(a) If the name of the lienholder is shown on an existing certificate of title or ownership issued by that jurisdiction, his or her lien or encumbrance continues perfected in this state;

(b) If the name of the lienholder is not shown on an existing certificate of title or ownership issued by the jurisdiction, the lien or encumbrance continues perfected in this state for three months after the first certificate of title of the outboard motor, motorboat, vessel, or watercraft is issued in this state, and also thereafter if, within the three-month period, it is perfected in this state. The lien or encumbrance may also be perfected in this state after the expiration of the three-month period, in which case perfection dates from the time of perfection in this state;

(3) If the lien or encumbrance was not perfected pursuant to the laws of the jurisdiction where the outboard motor, motorboat, vessel, or watercraft was when the lien or encumbrance attached, it may be perfected in this state, in which case perfection dates from the time of perfection in this state;

(4) A lien or encumbrance may be perfected pursuant to paragraph (b) of subdivision (2) or subdivision (3) of this subsection in the same manner as provided in subsection 3 of this section.

7. The director of revenue shall by rules and regulations establish a security procedure to verify that an electronic notice or lien or notice of satisfaction of a lien on an outboard motor, motorboat, vessel or watercraft given pursuant to sections 306.400 to 306.440 is that of the lienholder, to verify that an electronic notice of confirmation of ownership and perfection of a lien given pursuant to section 306.410 is that of the director of revenue and to detect error in the transmission or the content of any such notice. Such a security procedure may require the use of algorithms or other codes, identifying words or numbers, encryption, callback procedures or similar security devices. Comparison of a signature on a communication with an authorized specimen signature shall not by itself constitute a security procedure.

(L. 1985 H.B. 280, et al. § 301.700, A.L. 1999 S.B. 19, A.L. 2000 S.B. 896, A.L. 2002 H.B. 2008 merged with S.B. 895, A.L. 2011 H.B. 550, A.L. 2012 H.B. 1150 merged with H.B. 1402 merged with S.B. 485)



Section 306.405 Certificates of title, delivery of, how, to whom — lienholder may elect to have revenue retain electronic title.

Effective 28 Aug 2002

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.405. Certificates of title, delivery of, how, to whom — lienholder may elect to have revenue retain electronic title. — 1. All certificates of title of an outboard motor, motorboat, vessel, or watercraft issued by the director of revenue shall be mailed to the owner named therein. If the certificate of ownership is being held electronically by the director of revenue at the election of a lienholder, then confirmation of such ownership shall be electronically transmitted or mailed to the first lienholder named in such certificate.

2. A lienholder may elect to have the director of revenue retain possession of an electronic certificate of title and the director shall issue regulations to govern the procedure for making such an election. Each such certificate of title shall require a separate election unless the director provides otherwise by regulation. A subordinate lienholder shall be bound by the election of the superior lienholder with respect to the certificate involved.

3. "Electronic certificate of title" means any electronic record of ownership, including liens that may be recorded.

(L. 1985 H.B. 280, et al. § 301.705, A.L. 1999 S.B. 19, A.L. 2002 H.B. 2008 merged with S.B. 895)

Effective 8-28-02 (H.B. 2008); 7-01-03 (S.B. 895)



Section 306.410 Duties of parties upon creation of lien or encumbrance — failure of owner to perform certain duties, penalty — name change, authorization to director required.

Effective 28 Aug 2009

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.410. Duties of parties upon creation of lien or encumbrance — failure of owner to perform certain duties, penalty — name change, authorization to director required. — 1. If an owner creates a lien or encumbrance on an outboard motor, motorboat, vessel, or watercraft:

(1) The owner shall immediately execute the application, either in the space provided therefor on the certificate of title or on a separate form the director of revenue prescribes, to name the lienholder on the certificate of title, showing the name and address of the lienholder and the date of his or her security agreement, and shall cause the certificate of title, the application and the required fee to be mailed or delivered to the director of revenue. Failure of the owner to do so is a class A misdemeanor;

(2) The lienholder or an authorized agent licensed pursuant to sections 301.112 to 301.119 shall deliver to the director of revenue a notice of lien as prescribed by the director accompanied by all other necessary documentation to perfect a lien pursuant to section 306.400;

(3) To perfect a lien for a subordinate lienholder when a transfer of ownership occurs, the subordinate lienholder shall either mail or deliver, or cause to be mailed or delivered, a completed notice of lien to the department of revenue, accompanied by authorization from the first lienholder. The owner shall ensure the subordinate lienholder is recorded on the application for title at the time the application is made to the department of revenue. To perfect a lien for a subordinate lienholder when there is no transfer of ownership, the owner or lienholder in possession of the certificate shall either mail or deliver, or cause to be mailed or delivered, the owner's application for title, certificate, notice of lien, authorization from the first lienholder and title fee to the department of revenue. The delivery of the certificate and executing a notice of authorization to add a subordinate lien does not affect the rights of the first lienholder under the security agreement;

(4) Upon receipt of the documents and fee required in subdivision (3) of this section, the director of revenue shall issue a new certificate of title containing the name and address of the new lienholder, and mail the certificate of title to the owner named in it or if a lienholder has elected to have the director of revenue retain possession of an electronic certificate of title, the lienholder shall either mail or deliver to the director a notice of authorization for the director to add a subordinate lienholder to the existing certificate as prescribed in section 306.405. Upon receipt of such authorization and a notice of lien from a subordinate lienholder, the director shall add the subordinate lienholder to the certificate of title being electronically retained by the director and provide confirmation of the addition to both lienholders.

2. When an owner wants to add or delete a name or names on an application for certificates of title of an outboard motor, motorboat, vessel, or watercraft that would cause it to be inconsistent with the name or names listed on the notice of lien, the owner shall provide the director with documentation evidencing the lienholder's authorization to add or delete a name or names on an application for certificate of title.

(L. 1985 H.B. 280, et al. § 301.710, A.L. 1999 S.B. 19, A.L. 2000 S.B. 896, A.L. 2002 H.B. 2008 merged with S.B. 895, A.L. 2003 H.B. 221 merged with S.B. 346, A.L. 2009 H.B. 269)



Section 306.415 Assignment of lien or encumbrance by lienholder, rights and obligations — perfection by assignee, how.

Effective 28 Aug 1999

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.415. Assignment of lien or encumbrance by lienholder, rights and obligations — perfection by assignee, how. — 1. A lienholder may assign, absolutely or otherwise, his or her lien or encumbrance on the outboard motor, motorboat, vessel, or watercraft to a person other than the owner without affecting the interest of the owner or the validity or effect of the lien or encumbrance, but any person without notice of the assignment is protected in dealing with the lienholder as the holder of the lien or encumbrance and the lienholder shall remain liable for any obligations as lienholder until the assignee is named as lienholder on the certificate of title.

2. An assignee pursuant to subsection 1 of this section may, but need not to perfect the assignment, have the certificate of title issued with the assignee named as lienholder, upon delivering to the director of revenue the certificate of title, an assignment by the lienholder named in the certificate of title, and the required fee in the form the director of revenue prescribes.

3. If the certificate of title is being electronically retained by the director of revenue, the original lienholder may mail or deliver a notice of assignment of lien to the director in a form prescribed by the director. Upon receipt of notice of assignment, the director shall update the electronic certificate of title to reflect the assignment of lien and lienholder.

(L. 1985 H.B. 280, et al. § 301.715, A.L. 1999 S.B. 19)



Section 306.420 Satisfaction of lien or encumbrance, release of, procedure — duties of lienholder and director of revenue — penalty for unauthorized release of a lien.

Effective 01 Jan 2017, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.420. Satisfaction of lien or encumbrance, release of, procedure — duties of lienholder and director of revenue — penalty for unauthorized release of a lien. — 1. Upon the satisfaction of a lien or encumbrance on an outboard motor, motorboat, vessel, or watercraft, the lienholder shall within ten days execute a release of his or her lien or encumbrance on the certificate, on a separate document, or electronically under section 32.096 and any rules and regulations adopted thereunder, and mail or deliver the certificate or separate document to the owner or any person who delivers to the lienholder an authorization from the owner to receive the documentation. The release on the certificate or separate document shall be notarized. Each perfected subordinate lienholder, if any, shall release such lien or encumbrance as provided in this section for the first lienholder. The owner may cause the certificate of title, the release, and the required fee to be mailed or delivered to the director of revenue, who shall release the lienholder's rights on the certificate and issue a new certificate of title.

2. If the electronic certificate of title is in the possession of the director of revenue, the lienholder shall notify the director within ten business days of any release of lien and provide the director with the most current address of the owner. The director shall note such release on the electronic certificate and if no other lien exists, the director shall mail or deliver the certificate free of any lien to the owner.

3. Any person who knowingly and intentionally sends in a separate document releasing a lien of another without authority to do so shall be guilty of a class D felony.

(L. 1985 H.B. 280, et al. § 301.720, A.L. 1999 S.B. 19, A.L. 2000 S.B. 896, A.L. 2002 H.B. 2008 merged with S.B. 895, A.L. 2014 S.B. 491, A.L. 2015 H.B. 524)

Effective 1-01-17



Section 306.425 Provisions of 306.400 to 306.430 exclusive — exceptions.

Effective 28 Aug 1985

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.425. Provisions of 306.400 to 306.430 exclusive — exceptions. — 1. Sections 306.400 to 306.430 shall not apply to or affect:

(1) A lien given by statute or rule of law to a supplier of services or materials for the outboard motor, motorboat, vessel, or watercraft;

(2) A lien given by statute to the United States, this state or any political subdivision of this state;

(3) A lien or encumbrance on an outboard motor, motorboat, vessel, or watercraft created by a manufacturer or dealer who holds the outboard motor, motorboat, vessel, or watercraft for sale.

2. The method provided in sections 306.400 to 306.430 of perfecting and giving notice of liens or encumbrances subject to sections 306.400 to 306.430 is exclusive.

(L. 1985 H.B. 280, et al. § 301.725)

Effective 4-01-86



Section 306.430 Liens and encumbrances incurred before July 1, 2003 — how terminated, completed and enforced.

Effective 28 Aug 2002

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.430. Liens and encumbrances incurred before July 1, 2003 — how terminated, completed and enforced. — All transactions involving liens or encumbrances on outboard motors, motorboats, vessels, or watercraft entered into before July 1, 2003, and the rights, duties, and interests flowing from such transactions shall remain valid after July 1, 2003, and may be terminated, completed, consummated, or enforced as required or permitted by any statute or other law amended or repealed by sections 306.400 to 306.430 as though such repeal or amendment had not occurred.

(L. 1985 H.B. 280, et al. § 301.730, A.L. 2002 H.B. 2008 merged with S.B. 895)

Effective 8-28-02 (H.B. 2008); 7-01-03 (S.B. 895)



Section 306.435 Repossessed vessels, motorboats and outboard motors, certificate of title — application, procedure, fee, form of — notice — issued, when — director of revenue, duties, rulemaking authority.

Effective 28 Aug 2006

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.435. Repossessed vessels, motorboats and outboard motors, certificate of title — application, procedure, fee, form of — notice — issued, when — director of revenue, duties, rulemaking authority. — 1. When the holder of any indebtedness secured by a security agreement or other contract for security covering an outboard motor, motorboat, vessel, or watercraft who has a notice of lien on file with the director of revenue repossesses the outboard motor, motorboat, vessel, or watercraft either by legal process or in accordance with the terms of a contract authorizing the repossession of the outboard motor, motorboat, vessel, or watercraft without legal process, the holder may obtain a certificate of ownership from the director of revenue upon presentation of:

(1) An application form furnished by the director of revenue which shall contain a full description of the outboard motor, motorboat, vessel, or watercraft and the manufacturer's or other identifying number;

(2) A notice of lien receipt or the original certificate of ownership reflecting the holder's lien; and

(3) An affidavit of the holder, certified under penalties of perjury for making a false statement to a public official, that the debtor defaulted in payment of the debt, and that the holder repossessed the outboard motor, motorboat, vessel, or watercraft either by legal process or in accordance with the terms of the contract, and the specific address where the outboard motor, motorboat, vessel, or watercraft is held. Such affidavit shall also state that the lienholder has the written consent from all owners or lienholders of record to repossess the outboard motor, motorboat, vessel, or watercraft or has provided all the owners or lienholders with written notice of the repossession.

2. On an outboard motor, motorboat, vessel, or watercraft, the lienholder shall first give:

(1) Ten days' written notice by first class United States mail, postage prepaid, to each of the owners and other lienholders, if any, of the outboard motor, motorboat, vessel, or watercraft at each of their last mailing addresses as shown by the last prior certificate of ownership, if any issued, or the most recent address on the lienholder's records, that an application for a repossessed title will be made; or

(2) The lienholder may, ten days prior to applying for a repossession title, include the information in the above notice in the appropriate uniform commercial code notice under sections 400.9-613 or 400.9-614. Such alternative notice to all owners and lienholders shall be valid and enforceable under both the uniform commercial code and this section, provided it otherwise complies with the provisions of the uniform commercial code.

3. Upon the holder's presentation of the papers required by subsection 1 of this section and the payment of a fee of ten dollars, the director of revenue, if he is satisfied with the genuineness of the papers, shall issue and deliver to the holder a certificate of title which shall be in its usual form except it shall be clearly captioned "Repossessed Title". Each repossessed title so issued shall, for all purposes, be treated as an original certificate of ownership and shall supersede the outstanding certificate of ownership, if any, and duplicates thereof, if any, on the outboard motor, motorboat, vessel, or watercraft, all of which shall become null and void.

4. In any case where there is no certificate of ownership, or duplicate thereof, outstanding in the name of the debtor on the repossessed outboard motor, motorboat, vessel, or watercraft, the director of revenue shall issue a repossessed title to the holder and shall proceed to collect all unpaid fees, taxes, charges and penalties from the debtor as provided in sections 306.015, 306.030, 306.530 and 306.535, in addition to the fee specified in subsection 3 of this section.

5. The director of revenue may prescribe rules and regulations for the effective administration of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2006, shall be invalid and void.

(L. 1985 H.B. 280, et al. § 301.735, A.L. 2006 S.B. 892)



Section 306.440 Owner's failure to indicate lienholder on title application, penalty.

Effective 28 Aug 2002

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.440. Owner's failure to indicate lienholder on title application, penalty. — Failure by the owner to indicate the lienholder of a lien or encumbrance attached to the outboard motor, motorboat, vessel, or watercraft at time of making application for title is a class A misdemeanor.

(L. 1985 H.B. 280, et al. § 301.740, A.L. 2002 H.B. 2008)



Section 306.455 Certificate of title for outboard motors and vessels in names of two or more persons, presumptions — exception.

Effective 28 Aug 1987

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.455. Certificate of title for outboard motors and vessels in names of two or more persons, presumptions — exception. — When the director of revenue issues a certificate of title for an outboard motor or vessel in the names of two or more persons, it shall be presumed that ownership of the outboard motor or vessel is held by the persons shown on the title as joint tenants with right of survivorship or as tenants by the entirety if the owners are husband and wife, unless at the time the application for a certificate of title is filed with the director of revenue, the application states that ownership of the outboard motor or vessel is held as tenants in common.

(L. 1987 H.B. 605 § 6)



Section 306.456 Certificate of title for outboard motors and vessels in one person's name, may be surrendered, new certificate issued for one or more other persons — fee.

Effective 28 Aug 1987

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.456. Certificate of title for outboard motors and vessels in one person's name, may be surrendered, new certificate issued for one or more other persons — fee. — A certificate of title for an outboard motor or vessel issued in the name of only one person, on application of that person and payment of the fee required for an original certificate of title, may be surrendered to and a new certificate issued by the director of revenue in the name of that person and one or more other persons; and the current valid certificate of number shall be so transferred into the names of the owners shown on the new certificate.

(L. 1987 H.B. 605 § 7)



Section 306.458 Certificate of title, two or more persons, not held as tenants in common, death of one tenant, transfer to surviving owners, procedure, fee — tenants in common, death of one tenant, procedure to transfer, fee.

Effective 28 Aug 2004

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.458. Certificate of title, two or more persons, not held as tenants in common, death of one tenant, transfer to surviving owners, procedure, fee — tenants in common, death of one tenant, procedure to transfer, fee. — 1. A certificate of title for an outboard motor or vessel issued in the names of two or more persons that does not show on the face of the certificate that the persons hold their interest in the outboard motor or vessel as tenants in common, on death of one of the named persons, may be transferred to the surviving owner or owners. On proof of death of one of the persons in whose names the certificate was issued, surrender of the outstanding certificate of title, and on application and payment of the fee for an original certificate of title, the director of revenue shall issue a new certificate for the outboard motor or vessel to the surviving owner or owners; and the current valid certificate of number shall be so transferred. The directive to the director of revenue also shall permit the beneficiary or beneficiaries to make one reassignment of the original certificate of ownership upon the death of the owner to another owner without transferring the certificate to the beneficiary or beneficiaries name.

2. A certificate of title for an outboard motor or vessel, issued in the names of two or more persons that shows on its face that the persons hold their interest in the outboard motor or vessel as tenants in common, on death of one of the named persons, may be transferred by the director of revenue on application by the surviving owners and the personal representative or successors of the deceased owner. Upon being presented proof of death of one of the persons in whose names the certificate of title was issued; surrender of the outstanding certificate of title, and on application and payment of the fee for an original certificate of title, the director of revenue shall issue a new certificate of title for the outboard motor or vessel to the surviving owners and personal representative or successors of the deceased owner; and the current valid certificate of number shall be transferred.

(L. 1987 H.B. 605 § 8, A.L. 2004 H.B. 1511)



Section 306.461 Certificate of title in beneficiary form — multiple beneficiaries allowed — procedure to issue, content, fee — consent not required for transactions, revocation — interest subject to certain claims — transfer not deemed testamentary.

Effective 28 Aug 2004

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.461. Certificate of title in beneficiary form — multiple beneficiaries allowed — procedure to issue, content, fee — consent not required for transactions, revocation — interest subject to certain claims — transfer not deemed testamentary. — 1. A sole owner of an outboard motor or vessel, and multiple owners of an outboard motor or vessel who hold their interest as joint tenants with right of survivorship or as tenants by the entirety, on application and payment of the fee required for an original certificate of title, may request the director of revenue to issue a certificate of title for the outboard motor or vessel in beneficiary form which includes a directive to the director of revenue to transfer the certificate of title on death of the sole owner or on death of all multiple owners to one beneficiary or to two or more beneficiaries as joint tenants with right of survivorship or as tenants by the entirety named on the face of the certificate.

2. A certificate of title in beneficiary form may not be issued to persons who hold their interest in an outboard motor or vessel as tenants in common.

3. A certificate of title issued in beneficiary form shall include after the name of the owner, or after the names of multiple owners, the words "transfer on death to" or the abbreviation "TOD" followed by the name of the beneficiary or beneficiaries.

4. (1) During the lifetime of a sole owner or prior to the death of the last surviving multiple owner, the signature or consent of the beneficiary or beneficiaries shall not be required for any transaction relating to the outboard motor or vessel for which a certificate of title in beneficiary form has been issued.

(2) A certificate of title in beneficiary form may be revoked or the beneficiary or beneficiaries changed at any time before the death of the sole owner or the last surviving multiple owner only by the following methods:

(a) By a sale of the outboard motor or vessel with proper assignment and delivery of the certificate of title to another person; or

(b) By surrender of the outstanding certificate of title and filing an application to reissue the certificate of title with no designation of a beneficiary or with the designation of a different beneficiary or beneficiaries with the director of revenue in proper form and accompanied by the payment of the fee for an original certificate of title.

(3) The beneficiary's or beneficiaries' interest in the outboard motor or vessel at death of the owner or surviving owner shall be subject to any contract of sale, assignment of ownership or security interest to which the owner or owners of the outboard motor or vessel were subject during their lifetime.

(4) The designation of a beneficiary or beneficiaries in a certificate of title issued in beneficiary form may not be changed or revoked by a will, any other instrument, or a change in circumstances, or otherwise be changed or revoked except as provided by subdivision (2) of this subsection.

5. (1) On proof of death of one of the owners of two or more multiple owners, or of a sole owner, surrender of the outstanding certificate of title, and on application and payment of the fee for an original certificate of title, the director of revenue shall issue a new certificate of title for the outboard motor or vessel to the surviving owner or owners or, if none, to the surviving beneficiary or beneficiaries, subject to any outstanding security interest; and the current valid certificate of number shall be so transferred. If the surviving beneficiary or beneficiaries make a request of the director of revenue, the director may allow the beneficiary or beneficiaries to make one assignment of title.

(2) The director of revenue may rely on a death certificate or record or report that constitutes prima facie proof or evidence of death under subdivisions (1) and (2) of section 472.290.

(3) The transfer of an outboard motor or vessel at death pursuant to this section is effective by reason of sections 301.675 to 301.682 and sections 306.455 to 306.465, and is not to be considered testamentary, or to be subject to the requirements of section 473.087 or section 474.320.

(L. 1987 H.B. 605 § 9, A.L. 1993 H.B. 509, A.L. 2004 H.B. 1511 merged with S.B. 1233, et al.)



Section 306.463 Death of owner and no surviving owner or beneficiary, director of revenue may transfer and issue new certificate, when, procedure to obtain.

Effective 28 Aug 1987

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.463. Death of owner and no surviving owner or beneficiary, director of revenue may transfer and issue new certificate, when, procedure to obtain. — If an owner dies and no surviving owner or surviving beneficiary exists, on proof of death of all persons shown on the certificate of title, surrender of the outstanding certificate of title, and on application and payment of the fee for an original certificate of title, the director of revenue may rely on, transfer and issue a new certificate of title in accordance with one of the following:

(1) A certified copy of a court order approving the transfer, refusing to issue letters of administration, terminating administration or authorizing distribution of the deceased owner's estate;

(2) A small estate affidavit with the certificate of the clerk of the probate division of the circuit court, as provided in section 473.097; or

(3) A notarized application for transfer from a personal representative of the deceased owner accompanied by a copy of the personal representative's letters of administration or letters testamentary together with a court order approving the transfer or a statement that the personal representative has authority under section 473.457 or subdivision (16) of section 473.810 to make the transfer without court order.

(L. 1987 H.B. 605 § 10)



Section 306.465 Rules and regulations, authority to promulgate, procedure.

Effective 28 Aug 1995

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.465. Rules and regulations, authority to promulgate, procedure. — The director of revenue may promulgate rules to implement sections 301.675 to 301.682 and sections 306.455 to 306.465. No rule or portion of a rule promulgated under the authority of sections 301.675 to 301.682 and sections 306.455 to 306.465 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1987 H.B. 605 § 11, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 306.530 Registration of outboard motors.

Effective 28 Aug 2004

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.530. Registration of outboard motors. — 1. The owner of an outboard motor kept within this state shall cause it to be registered in the office of the director of revenue who shall issue a certificate of title for the same.

2. The owner of any outboard motor acquired or brought into the state shall file his application for registration and pay the fee within sixty days after it is acquired or brought into this state. The director of revenue may grant extensions of time for registration to any person in deserving cases.

3. Any make of outboard motor older than 1960 which is owned solely as a collector's item and which is used and intended to be used for exhibition and educational purposes only and will not be used on the waterways of this state will be exempt from titling and registration pursuant to this chapter.

(L. 1945 p. 1191 §§ 1, 3, A. 1949 S.B. 1110, A.L. 1985 H.B. 280, et al., A.L. 2004 S.B. 1233, et al.)



Section 306.532 Certificate of title to designate year of manufacture

Effective 28 Aug 2012

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.532. Certificate of title to designate year of manufacture — Effective August 28, 2012, the certificate of title for a new outboard motor shall designate the year the outboard motor was manufactured as the "Year Manufactured" and shall further designate the year the dealer received the new outboard motor from the manufacturer as the "Model Year-NEW". Any outboard motor manufactured on or after July first of any year shall be labeled with the "Year Manufactured" with the calendar year immediately following the year manufactured, unless the manufacturer indicates a specific model or program year.

(L. 2010 H.B. 1692, et al., A.L. 2012 S.B. 480 merged with S.B. 568 merged with S.B. 719)



Section 306.535 Applications, contents, fee — not made within certain period, delinquency fee.

Effective 28 Aug 1985

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.535. Applications, contents, fee — not made within certain period, delinquency fee. — 1. Applications shall be made on forms prescribed and furnished to the applicant, upon demand, by the director of revenue.

2. The application shall contain a brief description of the outboard motor to be registered, the name of manufacturer, the factory number or serial number, the type and color of the outboard motor, the amount of motive power stated in figures of horsepower, and the name and address, including county, of the owner; and a declaration and affidavit of ownership, showing the date and from whom purchased.

3. The fee for registering and issuing a license shall be two dollars, and the fee for a certificate of title shall be five dollars, both of which fees shall be paid to the director of revenue at the time of making the application.

4. If application for the certificate of title is not made within sixty days after the outboard motor is acquired or brought into the state by the applicant, a delinquency penalty fee of ten dollars for each thirty days of delinquency, not to exceed a total of thirty dollars, shall be imposed. If the director of revenue learns that any person has failed to make application for a certificate of title within sixty days after acquiring or bringing into the state an outboard motor or has sold an outboard motor without obtaining a certificate of title, he shall cancel the registration of all outboard motors registered in the name of the person, either as sole owner or as a co-owner, and shall notify the person that the cancellation shall remain in force until the person pays the delinquency penalty fee provided in this subsection together with all fees, charges and payments which he should have paid in connection with the certificate of title and registration of the outboard motor.

(L. 1945 p. 1191 §§ 2, 3, A. 1949 S.B. 1110, A.L. 1985 H.B. 280, et al.)

Effective 4-01-86



Section 306.540 Registration by director of revenue, when.

Effective 28 Aug 1945

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.540. Registration by director of revenue, when. — Upon receipt of an application for registration of an outboard motor the director of revenue shall file the application in his office and register the described outboard motor, with the name, residence and business address of the owner, together with the essential facts stated in the application, in a book or books to be kept by him for the purpose, under the registration number to be assigned by him to the described outboard motor, which book, or books shall be open to public inspection during reasonable business hours.

(L. 1945 p. 1191 § 4)



Section 306.545 Registration number — placement.

Effective 28 Aug 1995

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.545. Registration number — placement. — 1. Upon the payment of the registration fee and the approval of the application, the director of revenue shall assign a registration number to the described outboard motor by which it may be identified during the current registration period; and shall issue and deliver to the applicant a certificate of registration containing the manufacturer's identification number or serial number, name and address of the owner, and other particulars shown in the application, together with one decal which shall contain the outboard motor registration number. The decal shall be in a form as the director shall prescribe.

2. The owner shall secure the registration decal to the outside of the outboard motor in a conspicuous place. Unless otherwise provided by law, no person shall operate, use or keep any outboard motor in this state unless a registration decal is affixed.

(L. 1945 p. 1191 § 5, A. 1949 S.B. 1110, A.L. 1995 H.B. 217)



Section 306.550 Certificate forms — duties of seller and purchaser — temporary registration number, issuance, contents.

Effective 24 Jun 1997, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.550. Certificate forms — duties of seller and purchaser — temporary registration number, issuance, contents. — 1. When the certificate forms are printed, the director of revenue shall cause to be printed on the reverse side, a form for transfer of title to be used by the owner if the owner sells the registered outboard motor; to be completed and signed by the owner and delivered to the purchaser or transferee, as evidence of title.

2. When an outboard motor is transferred, the seller shall remove the registration number decal from the outboard motor. The purchaser shall within thirty days thereafter file an application for registration of the outboard motor in the purchaser's name, accompanied by the transfer of title duly executed, and accompanied by the registration fee which shall be the same as though no former registration had been made.

3. The department of revenue may issue a one-time temporary registration number authorizing the operation of an outboard motor by a purchaser for not more than thirty days. A temporary registration issued under this section is not renewable. The department of revenue shall provide the temporary registration numbers. A person may purchase a temporary registration number from the department of revenue with proof of purchase of an outboard motor, or from the dealer, when the outboard motor is purchased. The department shall provide temporary registration numbers to registered dealers in this state in sets of ten registration numbers. The fee for the temporary registration number shall be two dollars for each registration number issued. A dealer may not charge more than two dollars for each registration number issued by the dealer. A registration number is valid for the legal operation of an outboard motor only by the purchaser of the outboard motor from the date the certificate is issued for either thirty days or until proper registration has been obtained, whichever first occurs. A registration number may not be transferred or displayed on any outboard motor other than the outboard motor for which it was issued. The department of revenue shall determine the size and numbering configuration, construction, and color of the temporary registration number.

4. The department of revenue or the dealer or the dealer's authorized agent shall insert the date of issuance and expiration, year, make and manufacturer's identification number of the outboard motor on the temporary registration number when issued to the buyer. The dealer shall also insert the dealer's number on the temporary registration number. Every dealer that issues a temporary registration number shall keep, for inspection by authorized officers, an accurate record of each temporary registration number issued by the dealer by recording the registration number, buyer's name and address, year, make and manufacturer's identification number of the outboard motor on which the registration number is to be used, and the date of issuance.

(L. 1945 p. 1191 § 6, A.L. 1995 H.B. 217, A.L. 1997 H.B. 379)

Effective 6-24-97



Section 306.555 Inspection of outboard motors.

Effective 28 Aug 1945

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.555. Inspection of outboard motors. — For the purposes of reasonable and proper administration and enforcement of the provisions of sections 306.530 to 306.575 all outboard motors within this state shall be subject to inspection by peace officers.

(L. 1945 p. 1191 § 7)



Section 306.560 Outboard motor registration not required for manufacturers, visitors in state, and motors used solely for racing.

Effective 28 Aug 1993

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.560. Outboard motor registration not required for manufacturers, visitors in state, and motors used solely for racing. — The provisions of sections 306.530 to 306.575 requiring registration of outboard motors in the office of the director of revenue of this state shall not apply to manufacturers or dealers in new unregistered outboard motors; nor shall it apply to nonresident persons who may be visiting or vacationing in this state for not more than sixty consecutive days at one time, or to outboard motors used on motorboats designed and intended solely for racing while competing in any race previously approved by the water patrol division in accordance with section 306.130, including operation within a twenty-four-hour period prior to such approved race in order to test or tune up the outboard motor.

(L. 1945 p. 1191 § 8, A.L. 1993 H.B. 218)



Section 306.565 Fees — disposition.

Effective 28 Aug 1949

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.565. Fees — disposition. — All registration fees and other fees and money received by the director of revenue, pursuant to this law for registration of outboard motors, shall be paid into the state treasury to the credit of the general revenue fund.

(L. 1945 p. 1191 § 9, A. 1949 S.B. 1110)



Section 306.570 Destruction of records.

Effective 28 Aug 1945

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.570. Destruction of records. — The director of revenue is authorized, at his discretion, to destroy by burning with fire, any letters, correspondence, papers and documents, remaining in the files, pertaining to the registration of outboard motors, after four years from their date.

(L. 1945 p. 1191 § 11)



Section 306.575 Penalty for violation.

Effective 28 Aug 1945

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.575. Penalty for violation. — Any person, firm, partner, organization, association or corporation, or any agent or officer thereof, required by sections 306.530 to 306.575 to register an outboard motor and to pay the registration fee, who fails to do so in the time and manner prescribed, and any person who shall remove or obliterate the factory number or the serial number from any registered outboard motor or cause the same to be done without the written consent of the director of revenue, shall upon conviction be deemed guilty of a misdemeanor, and be punished as provided by law.

(L. 1945 p. 1191 § 10)



Section 306.900 Direct molding process — use of to duplicate hulls prohibited, when — damages and injunctive relief, when.

Effective 28 Aug 1985

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.900. Direct molding process — use of to duplicate hulls prohibited, when — damages and injunctive relief, when. — 1. As used in this section, the following terms mean:

(1) "Direct molding process", any direct molding process in which the original manufactured vessel hull or component part of a vessel is itself used as a plug for the making of the mold, which is then used to manufacture a duplicate item;

(2) "Mold", a matrix or form in which a substance or material is shaped;

(3) "Person", any individual, partnership, corporation, firm or association;

(4) "Plug", a device or model used to make a mold for the purpose of exact duplication.

2. (1) No person shall use the direct molding process to duplicate for the purpose of sale any manufactured vessel hull or component part of a vessel made by another person without the written permission of that other person.

(2) No person shall knowingly sell a vessel hull or component part of a vessel duplicated in violation of subdivision (1) of this subsection.

3. (1) Any person injured in his business by virtue of any violation of subsection 2 may sue and shall recover threefold the damages incurred by virtue of such violation and the costs of suit and reasonable attorney's fees.

(2) Any person injured in his business by virtue of any violation of subsection 2 may sue for injunctive relief and injunctive relief may be granted regardless of the failure of the plaintiff to show irreparable injury.

(L. 1985 H.B. 280, et al. § 3)

Effective 4-01-86



Section 306.903 Abandonment of boat dock, penalty — retrieval and disposal — identifying information on dock required, when, penalty.

Effective 28 Aug 2009

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.903. Abandonment of boat dock, penalty — retrieval and disposal — identifying information on dock required, when, penalty. — 1. Any person who abandons a boat dock and permits it to float freely without being moored upon lakes having at least nine hundred fifty miles of aggregate shoreline is guilty of an infraction, the penalty for which shall be a fine of not less than twenty-five dollars or more than one hundred dollars.

2. Any person who abandons a boat dock shall be responsible for the retrieval and disposal of such boat dock. Any person who violates subsection 1 of this section and who does not properly retrieve and dispose of such abandoned boat dock shall, upon a plea of guilty or a finding of guilt for such an offense, be ordered to reimburse the appropriate law enforcement agency, including the water patrol division, for the costs associated with the retrieval and disposal of the abandoned boat dock. The law enforcement agency may establish a schedule of such costs. However, the court may reduce the costs if it determines that the costs are excessive.

3. The water patrol division may accept gifts, grants, in-kind services and appropriations, and may enter into contracts with private or public entities for the enforcement and administration of this section.

4. Beginning January 1, 2010, any person owning a boat dock on lakes having at least nine hundred fifty miles of shoreline and lakes constructed or maintained by the United States Army Corps of Engineers except bodies of water owned by a person, corporation, association, partnership, municipality or other political subdivision, public water supply impoundments, and except drainage ditches construction by a drainage district, but not to include any body of water which has been leased to or owned by the state department of conservation shall display identifying information on the dock, including but not limited to, a permit number issued to the owner by an entity having authority to issue such identification or permit number and the appropriate 911 address or in the absence of a 911 system, the physical address nearest to the dock by land. Any person owning a boat dock on lakes having at least nine hundred fifty miles of aggregate shoreline who violates this subsection may be guilty of an infraction, the penalty for which shall not exceed twenty-five dollars.

(L. 1995 H.B. 217, A.L. 1997 H.B. 379, A.L. 2009 H.B. 103)



Section 306.910 Recreational water use — definitions — brochure, distribution, limitation on cost of.

Effective 28 Aug 2015

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

306.910. Recreational water use — definitions — brochure, distribution, limitation on cost of. — 1. For purposes of this section, the following terms shall mean:

(1) "Outfitter", any individual, group, corporation, or other business entity which is a registered member of the Missouri Canoe and Floaters Association;

(2) "Water patrol division", the water patrol division of the state highway patrol;

(3) "Watercraft", any canoe, kayak, raft, innertube, or other flotation device propelled by the use of paddles, oars, or other nonmotorized means of propulsion.

2. By January 1, 2016, the water patrol division shall develop an informational brochure regarding the laws, regulations, and associated penalties relating to recreational water use as they pertain to individuals participating in the recreational use of the state's streams or rivers.

3. The water patrol division shall distribute the informational brochures developed under this section to all campgrounds and outfitters that rent or provide watercraft for use on a stream or river.

4. No more than one hundred thousand dollars shall be expended on the development and printing of the informational brochure under this section.

5. The water patrol division shall distribute the informational brochures developed under this section to all county commissioners in this state.

(L. 2015 S.B. 231)






Chapter 307 Vehicle Equipment Regulations

Chapter Cross References



Section 307.005 Light-emitting diodes deemed operating properly, when.

Effective 28 Aug 2017

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.005. Light-emitting diodes deemed operating properly, when. — For purposes of this chapter, a lamp, light, or other piece of lighting equipment consisting of multiple light-emitting diodes shall be deemed to be operating properly so long as not less than seventy-five percent of the light-emitting diodes are operating properly.

(L. 2017 S.B. 8 merged with S.B. 222)



Section 307.010 Loads which might become dislodged to be secured — failure, penalty.

Effective 28 Aug 2010

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.010. Loads which might become dislodged to be secured — failure, penalty. — 1. All motor vehicles, and every trailer and semitrailer operating upon the public highways of this state and carrying goods or material or farm products which may reasonably be expected to become dislodged and fall from the vehicle, trailer or semitrailer as a result of wind pressure or air pressure and/or by the movement of the vehicle, trailer or semitrailer shall have a protective cover or be sufficiently secured so that no portion of such goods or material can become dislodged and fall from the vehicle, trailer or semitrailer while being transported or carried.

2. Operation of a motor vehicle, trailer or semitrailer in violation of this section shall be a class C misdemeanor, and any person convicted thereof shall be punished as provided by law.

(L. 1967 p. 417 §§ 1, 2, A.L. 1996 H.B. 1047, A.L. 2009 H.B. 683, A.L. 2010 H.B. 1540)



Section 307.015 Certain motor vehicles, mud flaps required — violation, penalty.

Effective 28 Aug 2009

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.015. Certain motor vehicles, mud flaps required — violation, penalty. — 1. Trucks, semitrailers, and trailers, except utility trailers, without rear fenders, attached to a commercial motor vehicle registered for over twenty-four thousand pounds shall be equipped with mud flaps for the rear wheels when operated on the public highways of this state. If mud flaps are used, they shall be wide enough to cover the full tread width of the tire or tires being protected; shall be so installed that they extend from the underside of the vehicle body in a vertical plane behind the rear wheels to within eight inches of the ground; and shall be constructed of a rigid material or a flexible material which is of a sufficiently rigid character to provide adequate protection when the vehicle is in motion. No provisions of this section shall apply to a motor vehicle in transit and in process of delivery equipped with temporary mud flaps, to farm implements, or to any vehicle which is not required to be registered.

2. Any person who violates this section is guilty of an infraction and, upon plea or finding of guilt, shall be punished as provided by law.

(L. 1967 p. 417 §§ 1, 2, A.L. 1991 S.B. 292, A.L. 2009 H.B. 683)



Section 307.020 Definitions.

Effective 28 Aug 2004

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.020. Definitions. — As used in sections 307.020 to 307.120, unless the context requires another or different construction:

(1) "Approved" means approved by the director of revenue and when applied to lamps and other illuminating devices means that such lamps and devices must be in good working order;

(2) "Auxiliary lamp" means an additional lighting device on a motor vehicle used primarily to supplement the headlamps in providing general illumination ahead of a vehicle;

(3) "Headlamp" means a major lighting device capable of providing general illumination ahead of a vehicle;

(4) "Mounting height" means the distance from the center of the lamp to the surface on which the vehicle stands;

(5) "Multiple-beam headlamps" means headlamps or similar devices arranged so as to permit the driver of the vehicle to use one of two or more distributions of light on the road;

(6) "Reflector" means an approved device designed and used to give an indication by reflected light;

(7) "Single-beam headlamps" means headlamps or similar devices arranged so as to permit the driver of the vehicle to use but one distribution of light on the road;

(8) "Vehicle" means every device in, upon or by which a person or property is or may be transported upon a highway, excepting devices moved by human power or used exclusively upon stationary rails or tracks;

(9) "When lighted lamps are required" means at any time from a half-hour after sunset to a half-hour before sunrise and at any other time when there is not sufficient light to render clearly discernible persons and vehicles on the highway at a distance of five hundred feet ahead. Lighted lamps shall also be required any time the weather conditions require usage of the motor vehicle's windshield wipers to operate the vehicle in a careful and prudent manner as defined in section 304.012. The provisions of this section shall be interpreted to require lighted lamps during periods of fog even if usage of the windshield wipers is not necessary to operate the vehicle in a careful and prudent manner.

(L. 1941 p. 438 § 8386c, A.L. 2004 S.B. 1233, et al.)

(1953) Instruction submitting issue as to unlighted vehicle on highway held proper in case where motor vehicle collided with rear of unlighted truck. Arky v. Kessels (A.), 262 S.W.2d 357.

(1957) Court took judicial notice of fact that sun sets before 8:00 p.m. on May 17. State v. Powell (Mo.), 306 S.W.2d 531.

(1958) Permitting car to remain on roadway without lights at time lights were required by law held negligence per se. Glenn v. Offutt (A.), 309 S.W.2d 366.

(1976) Motorized wheelchair is a “vehicle” and subject to highway regulations. Vanasse v. Plautz (A.), 538 S.W.2d 928.



Section 307.025 Exemptions.

Effective 28 Aug 1980

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.025. Exemptions. — The subsequent provisions of this chapter with respect to equipment and lights on vehicles shall not apply to agricultural machinery and implements, road machinery, road rollers, traction engines, motorized bicycles or farm tractors except as in this chapter made applicable.

(L. 1941 p. 438 § 8386b, A.L. 1980 H.B. 995 & 1051)

Effective 6-20-80



Section 307.030 Approval of lighting equipment — rules and regulations — fee — revocation or suspension of certificate, rulemaking procedure.

Effective 28 Aug 1995

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.030. Approval of lighting equipment — rules and regulations — fee — revocation or suspension of certificate, rulemaking procedure. — 1. The director of the department of public safety is hereby given authority to pass upon the lighting equipment of any vehicle, motor vehicle, or motor-drawn vehicle with a view to its safety for use on a street or highway.

2. The director of the department of public safety is hereby authorized to promulgate rules and regulations not inconsistent with this chapter, and publish same. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

3. The director of the department of public safety may require the approval of any lighting equipment or lighting device, and charge a fee therefor of fifty dollars for each device or each single lighting device submitted for approval, and may set up the procedure which may be followed when any lighting equipment or lighting device is submitted for approval.

4. The director of the department of public safety may revoke or suspend for cause, after hearing, any certificate of approval that may be issued covering any lighting equipment or lighting device under this chapter.

(L. 1941 p. 438 § 8386, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 307.035 Director's decisions final, when — appeal to board — hearing and decisions.

Effective 28 Aug 1949

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.035. Director's decisions final, when — appeal to board — hearing and decisions. — 1. The decisions of the director of the department of public safety under the provisions of sections 307.020 to 307.120, shall be final unless appealed as herein provided and shall be sent by registered mail to the applicant.

2. Within thirty days of the receipt of the decision, the applicant may appeal to a board of review composed of the lieutenant governor, and the members of the state highways and transportation commission, by filing with the lieutenant governor, a written notice of his intention to appeal and setting forth the grounds thereof.

3. Within thirty days after receiving such notice the board shall hear the appeal by hearing such evidence as the applicant or the director of the department of public safety shall present and making such investigations and tests as the board deems necessary. In the case of a tie vote of the board on such appeal, the board shall call upon the chief engineer of the state transportation department to hear the evidence, make such investigations and tests as he may deem necessary and cast the deciding vote.

4. The board shall certify to the applicant its findings, which shall be final, except that the same may be reviewed in the proper court by certiorari.

(L. 1941 p. 438 § 8386t, A. 1949 S.B. 1113)

CROSS REFERENCE:

Administrative procedure and review, generally, Chap. 536



Section 307.040 When lights required — violation, penalty.

Effective 28 Aug 2004

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.040. When lights required — violation, penalty. — 1. No person shall drive, move, park or be in custody of any vehicle or combination of vehicles on any street or highway during the times when lighted lamps are required unless such vehicle or combination of vehicles displays lighted lamps and illuminating devices as hereinafter in this chapter required. No person shall use on any vehicle any approved electric lamp or similar device unless the light source of such lamp or device complies with the conditions of approval as to focus and rated candlepower.

2. Notwithstanding the provisions of section 307.120, or any other provision of law, violation of this section shall be deemed an infraction and any person who violates this section as it relates to violations of the usage of lighted lamps required due to weather conditions or fog shall only be fined ten dollars and no court costs shall be assessed.

(L. 1941 p. 438 § 8386d, A.L. 1996 H.B. 1047, A.L. 2004 S.B. 1233, et al.)

(1967) Subject to the exception stated in the first paragraph of section 304.450, RSMo, the lighting requirements imposed by sections 304.310 and 304.380, RSMo, are applicable to a vehicle parked at the curb on a city street. Walker v. Massey (A.), 417 S.W.2d 14.

(1973) Bicycles are exempt by statutory definition of “vehicles” to which light regulations are applicable. Burt v. Becker (Mo.), 497 S.W.2d 411.



Section 307.045 Headlamp on motor vehicles — violations, penalty.

Effective 28 Aug 1996

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.045. Headlamp on motor vehicles — violations, penalty. — 1. Except as in this chapter provided, every motor vehicle other than a motor-drawn vehicle and other than a motorcycle shall be equipped with at least two approved headlamps mounted at the same level with at least one on each side of the front of the vehicle. Every motorcycle shall be equipped with at least one and not more than two approved headlamps. Every motorcycle equipped with a sidecar or other attachment shall be equipped with a lamp on the outside limit of such attachment capable of displaying a white light to the front.

2. Notwithstanding the provisions of section 307.120, violation of this section shall be deemed an infraction.

(L. 1941 p. 438 § 8386e, A.L. 1996 H.B. 1047)



Section 307.050 Headlamps — permissible substitutes, speed limit.

Effective 28 Aug 1941

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.050. Headlamps — permissible substitutes, speed limit. — Any motor vehicle need not be equipped with approved headlamps provided that every such vehicle during the times when lighted lamps are required is equipped with two lighted lamps on the front thereof displaying white or yellow lights without glare capable of revealing persons and objects seventy-five feet ahead; provided, however, that no such motor vehicle shall be operated at a speed in excess of twenty miles per hour during the times when lighted lamps are required.

(L. 1941 p. 438 § 8386k)



Section 307.055 Single-beam headlamps — intensity, adjustment — violation, penalty.

Effective 28 Aug 1996

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.055. Single-beam headlamps — intensity, adjustment — violation, penalty. — 1. Approved single-beam headlamps shall be so aimed that when the vehicle is not loaded none of the high-intensity portion of the light shall at a distance of twenty-five feet ahead project higher than a level of five inches below the level of the center of the lamp from which it comes, and in no case higher than forty-two inches above the level on which the vehicle stands at a distance of seventy-five feet ahead. The intensity shall be sufficient to reveal persons and vehicles at a distance of at least two hundred feet.

2. Notwithstanding the provisions of section 307.120, violation of this section shall be deemed an infraction.

(L. 1941 p. 438 § 8386m, A.L. 1996 H.B. 1047)



Section 307.060 Multiple-beam headlamps — arrangement — violation, penalty.

Effective 28 Aug 1996

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.060. Multiple-beam headlamps — arrangement — violation, penalty. — 1. Except as hereinafter provided, the headlamps or the auxiliary driving lamp or the auxiliary passing lamp or combination thereof on motor vehicles other than motorcycles or motor driven cycles shall be so arranged that the driver may select at will between distributions of light projected to different elevations and such lamps may, in addition, be so arranged that such selection can be made automatically, subject to the following limitations:

(1) There shall be an uppermost distribution of light, or composite beam, so aimed and of such intensity as to reveal persons and vehicles at a distance of at least three hundred and fifty feet ahead for all conditions of loading.

(2) There shall be a lowermost distribution of light, or composite beam so aimed and of sufficient intensity to reveal persons and vehicles at a distance of at least one hundred feet ahead; and on a straight level road under any condition of loading none of the high-intensity portion of the beam shall be directed to strike the eyes of an approaching driver.

2. Notwithstanding the provisions of section 307.120, violation of this section shall be deemed an infraction.

(L. 1941 p. 438 § 8386n, A.L. 1955 p. 626, A.L. 1996 H.B. 1047)



Section 307.065 New vehicles shall have beam indicator — violation, penalty.

Effective 28 Aug 1996

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.065. New vehicles shall have beam indicator — violation, penalty. — 1. Every new motor vehicle registered in this state after January 1, 1942, which has multiple-beam road lighting equipment shall be equipped with a beam indicator, which shall be lighted whenever the uppermost distribution of lights from the headlamps is in use, and shall not otherwise be lighted. Said indicator shall be so designed and located that when lighted it will be readily visible without glare to the driver of the vehicle so equipped.

2. Notwithstanding the provisions of section 307.120, violation of this section shall be deemed an infraction.

(L. 1941 p. 438 § 8386o, A.L. 1996 H.B. 1047)



Section 307.070 Dimming of lights, when — violation, penalty.

Effective 28 Aug 1996

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.070. Dimming of lights, when — violation, penalty. — 1. Every person driving a motor vehicle equipped with multiple-beam road lighting equipment, during the times when lighted lamps are required, shall use a distribution of light, or composite beam, directed high enough and of sufficient intensity to reveal persons and vehicles at a safe distance in advance of the vehicle, subject to the following requirements and limitations: Whenever the driver of a vehicle approaches an oncoming vehicle within five hundred feet, or is within three hundred feet to the rear of another vehicle traveling in the same direction, the driver shall use a distribution of light or composite beam so aimed that the glaring rays are not projected into the eyes of the other driver, and in no case shall the high-intensity portion which is projected to the left of the prolongation of the extreme left side of the vehicle be aimed higher than the center of the lamp from which it comes at a distance of twenty-five feet ahead, and in no case higher than a level of forty-two inches above the level upon which the vehicle stands at a distance of seventy-five feet ahead.

2. Notwithstanding the provisions of section 307.120, violation of this section is an infraction.

(L. 1941 p. 438 § 8386p, A.L. 1965 p. 493, A.L. 1996 H.B. 1047)

(1955) Instruction submitting issue as to failure to dim lights as proximate cause of collision approved. Fuller v. Baxter (A.), 284 S.W.2d 66.



Section 307.075 Taillamps, reflectors — violations, penalty.

Effective 28 Aug 2013

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.075. Taillamps, reflectors — violations, penalty. — 1. Every motor vehicle and every motor-drawn vehicle shall be equipped with at least two rear lamps, not less than fifteen inches or more than seventy-two inches above the ground upon which the vehicle stands, which when lighted will exhibit a red light plainly visible from a distance of five hundred feet to the rear. Either such rear lamp or a separate lamp shall be so constructed and placed as to illuminate with a white light the rear registration marker and render it clearly legible from a distance of fifty feet to the rear. When the rear registration marker is illuminated by an electric lamp other than the required rear lamps, all such lamps shall be turned on or off only by the same control switch at all times.

2. Every motorcycle registered in this state, when operated on a highway, shall also carry at the rear, either as part of the rear lamp or separately, at least one approved red reflector, which shall be of such size and characteristics and so maintained as to be visible during the times when lighted lamps are required from all distances within three hundred feet to fifty feet from such vehicle when directly in front of a motor vehicle displaying lawful undimmed headlamps. A motorcycle may be equipped with a means of varying the brightness of the vehicle's brake light for a duration of not more than five seconds upon application of the vehicle's brakes.

3. Every new passenger car, new commercial motor vehicle, motor-drawn vehicle and omnibus with a capacity of more than six passengers registered in this state after January 1, 1966, when operated on a highway, shall also carry at the rear at least two approved red reflectors, at least one at each side, so designed, mounted on the vehicle and maintained as to be visible during the times when lighted lamps are required from all distances within five hundred to fifty feet from such vehicle when directly in front of a motor vehicle displaying lawful undimmed headlamps. Every such reflector shall meet the requirements of this chapter and shall be mounted upon the vehicle at a height not to exceed sixty inches nor less than fifteen inches above the surface upon which the vehicle stands.

4. Any person who knowingly operates a motor vehicle without the lamps required in this section in operable condition is guilty of an infraction.

(L. 1941 p. 438 § 8386q, A.L. 1965 p. 494, A.L. 1976 H.B. 1514, A.L. 1996 H.B. 1047, A.L. 2013 H.B. 715 merged with S.B. 282)

(1967) Subject to the exception stated in the first paragraph of section 304.450, RSMo, the lighting requirements imposed by sections 304.310 and 304.380, RSMo, are applicable to a vehicle parked at the curb on a city street. Walker v. Massey (A.), 417 S.W.2d 14.



Section 307.080 Auxiliary lamps — number — location — violation, penalty.

Effective 28 Aug 1996

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.080. Auxiliary lamps — number — location — violation, penalty. — 1. Any motor vehicle may be equipped with not to exceed three auxiliary lamps mounted on the front at a height not less than twelve inches nor more than forty-two inches above the level surface upon which the vehicle stands.

2. Notwithstanding the provisions of section 307.120, violation of this section is an infraction.

(L. 1941 p. 438 § 8386g, A.L. 1996 H.B. 1047)



Section 307.085 Cowl, fender, running board and backup lamps — violation, penalty.

Effective 28 Aug 1996

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.085. Cowl, fender, running board and backup lamps — violation, penalty. — 1. Any motor vehicle may be equipped with not more than two side cowl or fender lamps which shall emit a white or yellow light without glare. Any motor vehicle may be equipped with not more than one running board courtesy lamp on each side thereof which shall emit a white or yellow light without glare. Any motor vehicle may be equipped with a backup lamp either separately or in combination with another lamp; except that no such backup lamp shall be continuously lighted when the motor vehicle is in forward motion.

2. Notwithstanding the provisions of section 307.120, violation of this section is an infraction.

(L. 1941 p. 438 § 8386h, A.L. 1996 H.B. 1047)



Section 307.090 Spotlamps — restrictions, penalty.

Effective 28 Aug 2010

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.090. Spotlamps — restrictions, penalty. — 1. Any motor vehicle may be equipped with not to exceed one spotlamp but every lighted spotlamp shall be so aimed and used so as not to be dazzling or glaring to any person.

2. Notwithstanding the provisions of section 307.120, violation of this section is a class C misdemeanor.

(L. 1941 p. 438 § 8386i, A.L. 1996 H.B. 1047, A.L. 2009 H.B. 683, A.L. 2010 H.B. 1540)



Section 307.095 Colors of various lamps — restriction of red lights, penalty.

Effective 28 Aug 1996

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.095. Colors of various lamps — restriction of red lights, penalty. — 1. Headlamps, when lighted, shall exhibit lights substantially white in color; auxiliary lamps, cowllamps and spotlamps, when lighted, shall exhibit lights substantially white, yellow or amber in color. No person shall drive or move any vehicle or equipment, except a school bus when used for school purposes or an emergency vehicle upon any street or highway with any lamp or device thereon displaying a red light visible from directly in front thereof.

2. Notwithstanding the provisions of section 307.120, violation of this section is an infraction.

(L. 1941 p. 438 § 8386f, A.L. 1955 p. 625, A.L. 1996 H.B. 1047)



Section 307.100 Limitations on lamps other than headlamps — flashing signals prohibited except on specified vehicles — penalty.

Effective 28 Aug 2004

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.100. Limitations on lamps other than headlamps — flashing signals prohibited except on specified vehicles — penalty. — 1. Any lighted lamp or illuminating device upon a motor vehicle other than headlamps, spotlamps, front direction signals or auxiliary lamps which projects a beam of light of an intensity greater than three hundred candlepower shall be so directed that no part of the beam will strike the level of the roadway on which the vehicle stands at a distance of more than seventy-five feet from the vehicle. Alternately flashing warning signals may be used on school buses when used for school purposes and on motor vehicles when used to transport United States mail from post offices to boxes of addressees thereof and on emergency vehicles as defined in section 304.022, on buses owned or operated by churches, mosques, synagogues, temples or other houses of worship, and on commercial passenger transport vehicles or railroad passenger cars that are stopped to load or unload passengers, but are prohibited on other motor vehicles, motorcycles and motor-drawn vehicles except as a means for indicating a right or left turn.

2. Notwithstanding the provisions of section 307.120, violation of this section is an infraction.

(L. 1941 p. 438 § 8386j, A.L. 1955 p. 625, A.L. 1957 p. 633, A.L. 1996 H.B. 1047, A.L. 2001 H.B. 458, A.L. 2004 S.B. 732 merged with S.B. 1233, et al.)

(1955) Where truck was stopped with rear in ditch and front across highway about two or three feet from center, verdict directing instruction which authorized recovery unless truck was displaying red light visible for 500 feet and directed toward direction from which plaintiff was coming, held erroneous. Bunch v. Wagner (A.), 275 S.W.2d 753.

(1957) Permitting a damaged vehicle to remain on the highway without lights as required by § 304.450 is negligence per se. Leek v. Dillard (A.), 304 S.W.2d 60.

(1958) Evidence did not require finding that plaintiff was guilty of contributory negligence as matter of law in colliding at night with truck defendant had parked without lights partially upon paved portion of road. Beaver v. Wilhelm (A.), 321 S.W.2d 1.

(1962) Wording of instruction on contributory negligence based on failure to display a “lighted red lamp” held sufficient to properly instruct under the statute. Wiber v. Mana (Mo.), 356 S.W.2d 88.

(1967) Subject to the exception stated in the first paragraph of section 304.450, RSMo, the lighting requirements imposed by sections 304.310 and 304.380, RSMo, are applicable to a vehicle parked at the curb on a city street. Walker v. Massey (A.), 417 S.W.2d 14.



Section 307.105 Limitation on total of lamps lighted at one time — violation, penalty.

Effective 28 Aug 1996

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.105. Limitation on total of lamps lighted at one time — violation, penalty. — 1. At the times when lighted lamps are required, at least two lighted lamps shall be displayed, one on each side of the front of every motor vehicle except a motorcycle and except a motor-drawn vehicle except when such vehicle is parked subject to the provisions governing lights on parked vehicles. Whenever a motor vehicle equipped with headlamps as in this chapter required is also equipped with any auxiliary lamps or a spotlamp or any other lamp on the front thereof projecting a beam of an intensity greater than three hundred candlepower, not more than a total of four of any such lamps on the front of a vehicle shall be lighted at any one time when upon a highway.

2. Notwithstanding the provisions of section 307.120, violation of this section is an infraction.

(L. 1941 p. 438 § 8386l, A.L. 1996 H.B. 1047)



Section 307.110 Parked vehicles — how lighted — exception — violation, penalty.

Effective 28 Aug 1996

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.110. Parked vehicles — how lighted — exception — violation, penalty. — 1. Whenever a vehicle is lawfully parked upon a street or highway during the hours between a half hour after sunset and a half hour before sunrise and in the event there is sufficient light to reveal any person or object within a distance of five hundred feet upon such street or highway no lights need be displayed upon such parked vehicle.

2. Whenever a vehicle is parked or stopped upon a highway or shoulder adjacent thereto, whether attended or unattended, during the hours between a half hour after sunset and a half hour before sunrise and there is not sufficient light to reveal any person or object within a distance of five hundred feet upon the highway, a vehicle so parked or stopped shall be equipped with one or more lamps meeting the following requirements: At least one lamp shall display a white or amber light visible from a distance of five hundred feet to the front of the vehicle, and the same lamp or at least one other lamp shall display a red light visible from a distance of five hundred feet to the rear of the vehicle, and the location of the lamps shall always be such that at least one lamp or combination of lamps meeting the requirements of this section is installed as near as practicable to the side of the vehicle which is closest to passing traffic. This section does not apply to a motor-driven cycle. Any lighted headlamp upon a parked vehicle shall be depressed or dimmed.

3. Notwithstanding the provisions of section 307.120, violation of this section is an infraction.

(L. 1941 p. 438 § 8386r, A.L. 1961 p. 497, A.L. 1996 H.B. 1047)



Section 307.115 Other vehicles — how lighted — violation, penalty.

Effective 28 Aug 1996

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.115. Other vehicles — how lighted — violation, penalty. — 1. All vehicles, including agricultural machinery or implements, road machinery, road rollers, traction engines and farm tractors not in this chapter specifically required to be equipped with lamps, shall be equipped during the times when lighted lamps are required with at least one lighted lamp or lantern exhibiting a white light visible from a distance of five hundred feet to the front of such vehicle and with a lamp or lantern exhibiting a red light visible from a distance of five hundred feet to the rear, and such lamps and lanterns shall exhibit lights to the sides of such vehicle.

2. Notwithstanding the provisions of section 307.120, violation of this section shall be deemed an infraction.

(L. 1941 p. 438 § 8386s, A.L. 1996 H.B. 1047)



Section 307.120 Penalty for violations.

Effective 28 Aug 2010

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.120. Penalty for violations. — Any person violating any of the provisions of sections 307.020 to 307.120 shall, upon conviction thereof, be deemed guilty of a misdemeanor. The term "person" as used in sections 307.020 to 307.120 shall mean and include any individual, association, joint stock company, copartnership or corporation.

(L. 1941 p. 438 § 8386a, A.L. 2009 H.B. 683, A.L. 2010 H.B. 1540)



Section 307.122 Electronic message devices, prohibited on vehicle, exceptions — penalty.

Effective 28 Aug 1996

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.122. Electronic message devices, prohibited on vehicle, exceptions — penalty. — No motor vehicle or trailer shall be operated on a public highway of this state while equipped with any device which emits an electronic message directed to the front, side or rear of the exterior of the vehicle or trailer. For the purposes of this section, the term "message" shall include words, phrases, sentences, numbers and other symbols or combinations thereof. This section shall not prohibit the lawful use of a lamp which illuminates the rear registration marker, as authorized pursuant to section 307.075, or the use of a route indicator on a bus or other public transportation vehicle, or messages that display proper names of firms or corporations. Violations of this section shall be a class C misdemeanor.

(L. 1992 S.B. 607 § l, A.L. 1996 H.B. 1047)



Section 307.125 Animal-driven vehicles, lighting requirements — penalty — rulemaking authority.

Effective 28 Aug 2009

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.125. Animal-driven vehicles, lighting requirements — penalty — rulemaking authority. — 1. Any person who shall place or drive or cause to be placed or driven upon or along any state or supplementary state highway of this state any animal-driven vehicle whatsoever, whether in motion or at rest, shall after sunset to one-half hour before sunrise have attached to every such vehicle at the rear thereof a red taillight or a red reflecting device of not less than three inches in diameter of effective area or its equivalent in area. When such device shall consist of reflecting buttons there shall be no less than seven of such buttons covering an area equal to a circle with a three-inch diameter. The total subtended effective angle of reflection of every such device shall be no less than sixty degrees and the spread and efficiency of the reflected light shall be sufficient for the reflected light to be visible to the driver of any motor vehicle approaching such animal-drawn vehicle from the rear of a distance of not less than five hundred feet.

2. In addition, any person who operates any such animal-driven vehicle during the hours between sunset and one-half hour before sunrise shall have at least one light flashing at all times the vehicle is on any highway of this state. Such light or lights shall be amber in the front and red in the back and shall be placed on the left side of the vehicle at a height of no more than six feet from the ground and shall be visible from the front and the back of the vehicle at a distance of at least five hundred feet. Any person violating the provisions of this section shall be guilty of an infraction.

3. Any person operating an animal-driven vehicle during the hours between sunset and one-half hour before sunrise may, in lieu of the requirements of subsection 2 of this section, use lamps or lanterns complying with the rules promulgated by the director of the department of public safety.

4. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2004, shall be invalid and void.

(RSMo 1939 § 8388, A.L. 1988 S.B. 686, A.L. 1996 H.B. 1047, A.L. 2004 S.B. 956, A.L. 2009 H.B. 683)



Section 307.127 Slow-moving equipment, emblem required on, when — emblem described — violation, penalty — alternative display, reflective material.

Effective 28 Aug 2004

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.127. Slow-moving equipment, emblem required on, when — emblem described — violation, penalty — alternative display, reflective material. — 1. No person shall operate on any public highway of this state any slow-moving vehicle or equipment after sunset to one-half hour before sunrise, any animal-drawn vehicle, or any other machinery, designed for use or normally operated at speeds less than twenty-five miles per hour, including all road construction or maintenance machinery except when engaged in actual construction or maintenance work either guarded by a flagman or clearly visible warning signs, which normally travels or is normally used at a speed of less than twenty-five miles per hour unless there is displayed on the rear thereof an emblem as described in, and displayed as provided in subsection 2 in this section. The requirement of such emblem shall be in addition to any lighting devices required by section 307.115.

2. The emblem required by subsection 1 of this section shall be of substantial construction, and shall be a basedown equilateral triangle of fluorescent yellow-orange film or equivalent quality paint with a base of not less than fourteen inches and an altitude of not less than twelve inches. Such triangle shall be bordered with reflective red strips having a minimum width of one and three-fourths inches, with the vertices of the overall triangle truncated such that the remaining altitude shall be a minimum of fourteen inches. Such emblem shall be mounted on the rear of such vehicle near the horizontal geometric center of the rearmost vehicle at a height of not less than four feet above the roadway, and shall be maintained in a clean, reflective condition. The provisions of this section shall not apply to any vehicle or equipment being operated on a gravel or dirt-surfaced public highway.

3. Any person who shall violate the provisions of this section shall be guilty of an infraction.

4. No emblem shall be required on machinery or equipment pulled or attached to a farm tractor providing the machinery or equipment does not extend more than twelve feet to the rear of the tractor and permits a clear view of the emblem on the tractor by vehicles approaching from the rear.

5. Any person operating an animal-drawn vehicle on any public highway of this state may, in lieu of displaying the emblem required by subsections 1 and 2 of this section, equip the animal-drawn vehicle with reflective material complying with rules and regulations promulgated by the director of the department of public safety. The reflective material shall be visible from a distance of not less than five hundred feet to the rear when illuminated by the lower beams of vehicle headlights. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2004, shall be invalid and void.

(L. 1971 S.B. 99 § 1, A.L. 1996 H.B. 1047, A.L. 2004 S.B. 956)



Section 307.128 Motorcycle headlamp modulation permitted, when — labeling requirements — auxiliary lighting.

Effective 28 Aug 2015

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.128. Motorcycle headlamp modulation permitted, when — labeling requirements — auxiliary lighting. — 1. A headlamp on a motorcycle may be wired to modulate either the upper beam or the lower beam from its maximum intensity to a lesser intensity provided that:

(1) The rate of modulation shall be two hundred forty plus or minus forty cycles per minute;

(2) The headlamp shall be operated at a maximum power for fifty to seventy percent of each cycle;

(3) The lowest intensity at any test point shall not be less than seventeen percent of the maximum intensity measured at the same point;

(4) The modulator switch shall be wired in the power lead of the beam filament being modulated and not in the ground side of the circuit;

(5) Means shall be provided so that both the lower beam and the upper beam remain operable in the event of a modulation failure;

(6) The system shall include a sensor mounted with the axis of its sensing element perpendicular to a horizontal plane. Headlamp modulation shall cease whenever the level of light emitted by a tungsten filament operating at three thousand degrees kelvin is either less than two hundred seventy lux of direct light for upward pointing sensors or less than sixty lux of reflected light for downward pointing sensors. The light is measured by a silicon cell type light meter that is located at the sensor and pointing in the same direction as the sensor. A photo gray card is placed at ground level to simulate the road surface in testing downward pointing sensors;

(7) Means shall be provided so that both the lower and upper beam function at design voltage when the headlamp control switch is in either the lower or upper beam position when the modulator is off.

2. Each motorcycle headlamp modulator not intended as original equipment, or its container, shall be labeled with the maximum wattage, and the minimum wattage appropriate for its use. Additionally, each such modulator shall comply with the provisions of subdivisions (1) to (7) of subsection 1 of this section when connected to a headlamp of the maximum-rated power and headlamp of the minimum-rated power, and shall provide means so that the modulated beam functions at design voltage when the modulator is off. Instructions, with a diagram, shall be provided for mounting the light sensor including location on the motorcycle, distance above the road surface, and orientation with respect to the light.

3. Notwithstanding any other provision of law, subject to the requirements of subsection 4 of this section, a motorcycle may be equipped with, and an operator of a motorcycle may use, the following auxiliary lighting:

(1) Amber and white illumination;

(2) Standard bulb running lights; or

(3) Light-emitting diode pods and strips.

4. Lighting under subsection 3 of this section shall be:

(1) Nonblinking;

(2) Nonflashing;

(3) Nonoscillating; and

(4) Directed toward the engine and the drive train of the motorcycle to prevent interference with the driver's operation of the vehicle.

(L. 2009 H.B. 253, A.L. 2015 H.B. 650)



Section 307.130 Safety glass defined.

Effective 28 Aug 1939

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.130. Safety glass defined. — The term "safety glass", as used in sections 307.130 to 307.160, shall be construed as meaning glass so treated or combined with other materials as to reduce, in comparison with ordinary sheet glass or plate glass, the likelihood of injury to persons by objects from external sources or by glass when the glass is cracked or broken.

(RSMo 1939 § 8391)



Section 307.135 Director not to license vehicle without safety glass.

Effective 28 Aug 1945

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.135. Director not to license vehicle without safety glass. — It shall be the duty of the director of revenue to refuse to issue a license for any motor vehicle manufactured or assembled after January 1, 1936, unless such motor vehicle is equipped as provided in sections 307.130 to 307.160, with such types of safety glass as have been heretofore approved by the secretary of state or may hereafter be approved by the state highway patrol.

(L. 1945 p. 1194 § 8392b)



Section 307.140 Safety glass on vehicles for hire and school buses.

Effective 28 Aug 1939

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.140. Safety glass on vehicles for hire and school buses. — It shall be unlawful after January 1, 1936, to operate on any public highway or street, in this state, a motor vehicle registered in the state of Missouri, manufactured or assembled after said date, designed or used for the purpose of carrying passengers for hire, or designed or used for the purpose of carrying school children, unless such vehicle be equipped in all doors, windows and windshields with safety glass.

(RSMo 1939 § 8389)



Section 307.145 Sale of vehicles without safety glass prohibited.

Effective 28 Aug 1939

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.145. Sale of vehicles without safety glass prohibited. — It shall be unlawful after January 1, 1936, to sell in the state of Missouri, any motor vehicle, manufactured or assembled after said date, and designed for the purpose of carrying passengers, unless such vehicle be equipped in all doors, windows, rear windows and windshields with safety glass.

(RSMo 1939 § 8390)



Section 307.150 List of approved glass.

Effective 28 Aug 1945

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.150. List of approved glass. — The state highway patrol shall maintain a list of approved types of glass which conform to the requirement of section 307.130 and shall furnish a copy of such list to the director of revenue and thereafter shall keep the director of revenue informed as to any changes in or additions to such list.

(RSMo 1939 § 8392, A.L. 1945 p. 1194)



Section 307.155 Violation a misdemeanor.

Effective 28 Aug 2010

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.155. Violation a misdemeanor. — Any person violating any of the provisions of sections 307.130 to 307.160 shall be deemed guilty of a class C misdemeanor and shall be punished by a fine of not to exceed fifty dollars for each offense.

(RSMo 1939 § 8393, A.L. 1996 H.B. 1047, A.L. 2009 H.B. 683, A.L. 2010 H.B. 1540)



Section 307.160 Revocation of permit by public service commission.

Effective 28 Aug 1939

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.160. Revocation of permit by public service commission. — In addition to the penalty provided by section 307.155 in case of the violation of sections 307.130 to 307.160 by any common carrier or person operating under a permit or a certificate of public convenience or necessity issued by the Missouri public service commission, or other authorized body or person, said permit shall be revoked, or, in the discretion of the commission, suspended until the provisions of sections 307.130 to 307.160 are satisfactorily complied with.

(RSMo 1939 § 8394)



Section 307.165 Seat safety belts standard equipment, when — penalty.

Effective 28 Aug 1963

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.165. Seat safety belts standard equipment, when — penalty. — 1. No four-wheeled passenger motor vehicle other than motorbuses manufactured or assembled after June 30, 1964, and designated as a 1965 or later year model, shall be sold or registered in this state unless it is equipped with at least two sets of seat safety belts for the front seat of the motor vehicle. As used in this section the term "set of seat safety belts" means a combination of belts, buckle and brackets meeting SAE J-4 or higher standards. The state highway patrol shall maintain a list of seat safety belts which meet SAE J-4 or higher standards and shall furnish a copy of the list to the director of revenue and keep the director informed as to any changes or additions to the list.

2. Violation of this section shall be a misdemeanor and be punished as provided by law.

(L. 1963 p. 423 § 304.555)



Section 307.170 Other equipment of motor vehicles — violations, penalty.

Effective 28 Aug 1996

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.170. Other equipment of motor vehicles — violations, penalty. — 1. Signaling devices: Every motor vehicle shall be equipped with a horn, directed forward, or whistle in good working order, capable of emitting a sound adequate in quantity and volume to give warning of the approach of such vehicle to other users of the highway and to pedestrians. Such signaling device shall be used for warning purposes only and shall not be used for making any unnecessary noise, and no other sound-producing signaling device shall be used at any time.

2. Muffler cutouts: Muffler cutouts shall not be used and no vehicle shall be driven in such manner or condition that excessive and unnecessary noises shall be made by its machinery, motor, signaling device, or other parts, or by any improperly loaded cargo. The motors of all motor vehicles shall be fitted with properly attached mufflers of such capacity or construction as to quiet the maximum possible exhaust noise as completely as is done in modern gas engine passenger motor vehicles. Any cutout or opening in the exhaust pipe between the motor and the muffler on any motor vehicle shall be completely closed and disconnected from its operating lever, and shall be so arranged that it cannot automatically open, or be opened or operated while such vehicle is in motion.

3. Brakes: All motor vehicles, except motorcycles, shall be provided at all times with two sets of adequate brakes, kept in good working order, and motorcycles shall be provided with one set of adequate brakes kept in good working order.

4. Mirrors: All motor vehicles which are so constructed or loaded that the operator cannot see the road behind such vehicle by looking back or around the side of such vehicle shall be equipped with a mirror so adjusted as to reveal the road behind and be visible from the operator's seat.

5. Projections on vehicles: All vehicles carrying poles or other objects, which project more than five feet from the rear of such vehicle, shall, during the period when lights are required by this chapter, carry a red light at or near the rear end of the pole or other object so projecting. At other times a red flag or cloth, not less than sixteen inches square, shall be displayed at the end of such projection.

6. Towlines: When one vehicle is towing another, the connecting device shall not exceed fifteen feet. During the time that lights are required by sections 307.020 to 307.120, the required lights shall be displayed by both vehicles. Every towed vehicle shall be coupled to the towing vehicle by means of a safety chain, cable, or equivalent device in addition to the primary coupling device, except that such secondary coupling device shall not be necessary if the connecting device is connected to the towing vehicle by a center-locking ball located over or nearly over the rear axle and not supported by the rear bumper of the towing vehicle. Such secondary safety connecting devices shall be of sufficient strength to control the towed vehicle in the event of failure of the primary coupling device. The provisions of this subsection shall not apply to wreckers towing vehicles or to vehicles secured to the towing vehicle by a fifth-wheel type connection.

7. The provisions of subsection 6 of this section shall not apply to farm implements, or to any vehicle which is not required to be registered.

8. Commercial motor vehicles and trailers: When being operated on any highway of this state shall be equipped with adequate and proper brakes, lighting equipment, signaling devices, steering mechanisms, horns, mirrors, windshield wipers, tires, wheels, exhaust system, glazing, air pollution control devices, fuel tank, and any other safety equipment required by the state in such condition so as to obtain a certificate of inspection and approval as required by the provisions of section 307.360.

9. Devices attached to or towed by motor vehicles for the purpose of transporting hay shall have the protruding parts raised or retracted when not in use to a position which will not cause injury or damage to persons or property in the vicinity of such device when on the highways of this state.

10. Violation of this section shall be deemed an infraction.

(RSMo 1939 § 8387, A.L. 1983 H.B. 539, A.L. 1991 S.B. 292, A.L. 1996 H.B. 1047)

Prior revisions: 1929 § 7779; 1919 §§ 7583, 7584; 1909 § 8515

CROSS REFERENCE:

For penalty for violation of this section, 304.570

(1951) Common carrier who leased truck and engaged independent contractor to operate same would be liable for negligence in failing to maintain brakes on such truck as required by this section. Virgil v. Riss & Co. (A.), 241 S.W.2d 96.

(1956) Where evidence was sufficient to justify finding that defendant's automobile was not equipped with two sets of brakes as required, defendant could offer proof of legal excuse such as that occurrence without his fault made compliance impossible. Wilson v. Shumate (Mo.), 296 S.W.2d 72.

(1958) Where owner employed mechanic to check brakes on truck and told him of defective foot brakes, and mechanic was injured driving the truck, the owner's failure to maintain two sets of brakes was “excusable” or “justifiable”. Rice v. Allen (Mo.), 309 S.W.2d 629.

(1958) Instruction to the effect that under the evidence the defendants were guilty of negligence as matter of law in failing to equip and maintain two sets of adequate brakes and that if jury found that plaintiff's injuries and damages were direct and proximate result of collision then verdict should be for plaintiff was error as whether brakes were adequate and whether violation of statute was proximate cause of collision were questions of fact for the jury. Beezley v. Spiva (Mo.), 313 S.W.2d 691.

(1960) Where the record failed to show that the person operating vehicle did not have sufficient time and sufficient distance between it and the car with which it collided to have used properly working brakes to any saving advantage, the proof of the fact that the car had inadequate brakes was held not sufficient to create negligence per se in damage suit. O'Neill v. Claypool (Mo.), 341 S.W.2d 129.

(1960) Owner or operator of a motor vehicle, who has satisfied a legal obligation to a third person injured as the result of defective brakes in the vehicle, held entitled to recover indemnity from the person responsible for furnishing the defective vehicle. Allied Mutual Casualty Corp. v. General Motors Corp., 279 F.2d 455.

(1973) Held that the operator of a vehicle must bear responsibility for its defective brakes. Baker v. Ford Motor Co. (Mo.), 501 S.W.2d 11.



Section 307.171 Studded tires, prohibited when — penalty.

Effective 28 Aug 1996

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.171. Studded tires, prohibited when — penalty. — 1. No person shall operate any motor vehicle upon any road or highway of this state between the first day of April and the first day of November while the motor vehicle is equipped with tires containing metal or carbide studs.

2. Any person violating the provisions of this section is guilty of an infraction.

(L. 1976 S.B. 515 § 1, A.L. 1996 H.B. 1047)



Section 307.172 Altering passenger motor vehicle by raising front or rear of vehicle prohibited, when — bumpers front and rear required, when, exemptions — violations not to pass inspection — penalty.

Effective 28 Aug 2010

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.172. Altering passenger motor vehicle by raising front or rear of vehicle prohibited, when — bumpers front and rear required, when, exemptions — violations not to pass inspection — penalty. — 1. No person shall operate any passenger motor vehicle upon the public streets or highways of this state, the body of which has been altered in such a manner that the front or rear of the vehicle is raised at such an angle as to obstruct the vision of the operator of the street or highway in front or to the rear of the vehicle.

2. Every motor vehicle which is licensed in this state and operated upon the public streets or highways of this state shall be equipped with front and rear bumpers if such vehicle was equipped with bumpers as standard equipment. This subsection shall not apply to motor vehicles designed or modified primarily for off-highway purposes while such vehicles are in tow or to motorcycles or motor-driven cycles, or to motor vehicles registered as historic motor vehicles when the original design of such vehicles did not include bumpers nor shall the provisions of this subsection prohibit the use of drop bumpers. The superintendent of the Missouri state highway patrol shall adopt rules and regulations relating to bumper standards. Maximum bumper heights of both the front and rear bumpers of motor vehicles shall be determined by weight category of gross vehicle weight rating (GVWR) measured from a level surface to the highest point of the bottom of the bumper when the vehicle is unloaded and the tires are inflated to the manufacturer's recommended pressure. Maximum bumper heights are as follows:

­

­

3. A motor vehicle in violation of this section shall not be approved during any motor vehicle safety inspection required pursuant to sections 307.350 to 307.390.

4. Any person knowingly violating the provisions of this section is guilty of a class C misdemeanor.

(L. 1973 H.B. 140 § 1, A.L. 1986 H.B. 867, A.L. 1987 H.B. 78, A.L. 2004 H.B. 996 and H.B. 1142 and H.B. 1201 and H.B. 1489, A.L. 2009 H.B. 683, A.L. 2010 H.B. 1540)



Section 307.173 Specifications for sun-screening device applied to windshield or windows — permit required, when — exceptions — rules, procedure — violations, penalty.

Effective 28 Aug 2010

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.173. Specifications for sun-screening device applied to windshield or windows — permit required, when — exceptions — rules, procedure — violations, penalty. — 1. Any person may operate a motor vehicle with front sidewing vents or windows located immediately to the left and right of the driver that have a sun-screening device, in conjunction with safety glazing material, that has a light transmission of thirty-five percent or more plus or minus three percent and a luminous reflectance of thirty-five percent or less plus or minus three percent. Except as provided in subsection 5 of this section, any sun-screening device applied to front sidewing vents or windows located immediately to the left and right of the driver in excess of the requirements of this section shall be prohibited without a permit pursuant to a physician's prescription as described below. A permit to operate a motor vehicle with front sidewing vents or windows located immediately to the left and right of the driver that have a sun-screening device, in conjunction with safety glazing material, which permits less light transmission and luminous reflectance than allowed under the requirements of this subsection, may be issued by the department of public safety to a person having a serious medical condition which requires the use of a sun-screening device if the permittee's physician prescribes its use. The director of the department of public safety shall promulgate rules and regulations for the issuance of the permit. The permit shall allow operation of the vehicle by any titleholder or relative within the second degree by consanguinity or affinity, which shall mean a spouse, each grandparent, parent, brother, sister, niece, nephew, aunt, uncle, child, and grandchild of a person, who resides in the household. Except as provided in subsection 2 of this section, all sun-screening devices applied to the windshield of a motor vehicle are prohibited.

2. This section shall not prohibit labels, stickers, decalcomania, or informational signs on motor vehicles or the application of tinted or solar screening material to recreational vehicles as defined in section 700.010, provided that such material does not interfere with the driver's normal view of the road. This section shall not prohibit factory-installed tinted glass, the equivalent replacement thereof or tinting material applied to the upper portion of the motor vehicle's windshield which is normally tinted by the manufacturer of motor vehicle safety glass.

3. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2001, shall be invalid and void.

4. Any person who violates the provisions of this section is guilty of a class C misdemeanor.

5. Any vehicle licensed with a historical license plate shall be exempt from the requirements of this section.

(L. 1985 H.B. 501 § 1, A.L. 1987 H.B. 78, A.L. 1993 S.B. 52, A.L. 1994 S.B. 475, A.L. 1995 S.B. 3, A.L. 1997 S.B. 121, A.L. 2001 S.B. 244, A.L. 2002 H.B. 1386 & 1038 merged with S.B. 727 & 703, A.L. 2009 H.B. 683, A.L. 2010 H.B. 1540)



Section 307.175 Sirens and flashing lights, use of, when — permits — violation, penalty.

Effective 28 Jun 2017, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.175. Sirens and flashing lights, use of, when — permits — violation, penalty. — 1. Motor vehicles and equipment which are operated by any member of an organized fire department, ambulance association, or rescue squad, whether paid or volunteer, may be operated on streets and highways in this state as an emergency vehicle under the provisions of section 304.022 while responding to a fire call or ambulance call or at the scene of a fire call or ambulance call and while using or sounding a warning siren and using or displaying thereon fixed, flashing or rotating blue lights, but sirens and blue lights shall be used only in bona fide emergencies.

2. (1) Notwithstanding subsection 1 of this section, the following vehicles may use or display fixed, flashing, or rotating red or red and blue lights:

(a) Emergency vehicles, as defined in section 304.022, when responding to an emergency;

(b) Vehicles operated as described in subsection 1 of this section;

(c) Vehicles owned by a contractor or subcontractor performing work for the department of transportation, except that the red or red and blue lights shall be displayed on vehicles described in this paragraph only between dusk and dawn, when such vehicles are stationary, such vehicles are located in a work zone as defined in section 304.580, highway workers as defined in section 304.580 are present, and such work zone is designated by a sign or signs.

(2) The following vehicles may use or display fixed, flashing, or rotating amber or amber and white lights:

(a) Vehicles owned or leased by the state highways and transportation commission and operated by an authorized employee of the department of transportation;

(b) Vehicles owned by a contractor or subcontractor performing work for the department of transportation, except that the amber or amber and white lights shall be displayed on vehicles described in this paragraph only when such vehicles are stationary;

(c) Vehicles operated by a utility worker performing work for the utility, except that the amber or amber and white lights shall be displayed on vehicles described in this paragraph only when such vehicles are stationary. As used in this paragraph, the term “utility worker” means any employee while in performance of his or her job duties, including any person employed under contract of a utility that provides gas, heat, electricity, water, steam, telecommunications or cable services, or sewer services, whether privately, municipally, or cooperatively owned.

3. Permits for the operation of such vehicles equipped with sirens or blue lights shall be in writing and shall be issued and may be revoked by the chief of an organized fire department, organized ambulance association, rescue squad, or the state highways and transportation commission and no person shall use or display a siren or blue lights on a motor vehicle, fire, ambulance, or rescue equipment without a valid permit authorizing the use. A permit to use a siren or lights as heretofore set out does not relieve the operator of the vehicle so equipped with complying with all other traffic laws and regulations. Violation of this section constitutes a class A misdemeanor.

(L. 1957 p. 623 § 1, A.L. 1971 H.B. 113, A.L. 1981 H.B. 183, A.L. 2004 S.B. 757 merged with S.B. 788, A.L. 2016 S.B. 732, A.L. 2017 S.B. 8 merged with S.B. 222)

Effective 6-28-17 (S.B. 8); 8-28-17 (S.B. 222)



Section 307.177 Transporting hazardous materials, equipment required — federal physical requirements not applicable, when — violations, penalty.

Effective 28 Aug 2003

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.177. Transporting hazardous materials, equipment required — federal physical requirements not applicable, when — violations, penalty. — 1. It is unlawful for any person to operate any bus, truck, truck-tractor and trailer combination, or other commercial motor vehicle and trailer upon any highway of this state, whether intrastate transportation or interstate transportation, unless such transportation is conducted in accordance with the hazardous material regulations established by the United States Department of Transportation pursuant to Title 49, Code of Federal Regulations, as such regulations have been and may periodically be amended.

2. Notwithstanding the provisions of subsection 1 of this section to the contrary, Part 391, Subpart E, Title 49, Code of Federal Regulations, relating to the physical requirements of drivers shall not be applicable to drivers in intrastate commerce, provided such drivers were licensed by this state as chauffeurs to operate commercial motor vehicles on May 13, 1988.

3. Failure to comply with the requirements of this section may result in the commercial motor vehicle and trailer and driver of such vehicle and trailer being placed out of service. Criteria used for placing drivers and vehicles out of service are the North American Uniform Out-of-Service Criteria adopted by the Commercial Vehicle Safety Alliance and the United States Department of Transportation, as such criteria have been and may periodically be amended.

4. Violation of this section shall be deemed a class A misdemeanor.

(L. 1983 H.B. 539 § 307.171, A.L. 1988 S.B. 423, A.L. 1991 H.B. 251, A.L. 2002 S.B. 712, A.L. 2003 H.B. 371)



Section 307.178 Seat belts required for passenger cars — passenger cars defined — exceptions — failure to comply, effect on evidence and damages — penalty — passengers in car exceeding number of seat belts not violation for failure to use.

Effective 28 Aug 2006

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.178. Seat belts required for passenger cars — passenger cars defined — exceptions — failure to comply, effect on evidence and damages — penalty — passengers in car exceeding number of seat belts not violation for failure to use. — 1. As used in this section, the term "passenger car" means every motor vehicle designed for carrying ten persons or less and used for the transportation of persons; except that, the term "passenger car" shall not include motorcycles, motorized bicycles, motor tricycles, and trucks with a licensed gross weight of twelve thousand pounds or more.

2. Each driver, except persons employed by the United States Postal Service while performing duties for that federal agency which require the operator to service postal boxes from their vehicles, or which require frequent entry into and exit from their vehicles, and front seat passenger of a passenger car manufactured after January 1, 1968, operated on a street or highway in this state, and persons less than eighteen years of age operating or riding in a truck, as defined in section 301.010, on a street or highway of this state shall wear a properly adjusted and fastened safety belt that meets federal National Highway, Transportation and Safety Act requirements. No person shall be stopped, inspected, or detained solely to determine compliance with this subsection. The provisions of this section and section 307.179 shall not be applicable to persons who have a medical reason for failing to have a seat belt fastened about their body, nor shall the provisions of this section be applicable to persons while operating or riding a motor vehicle being used in agricultural work-related activities. Noncompliance with this subsection shall not constitute probable cause for violation of any other provision of law. The provisions of this subsection shall not apply to the transporting of children under sixteen years of age, as provided in section 307.179.

3. Each driver of a motor vehicle transporting a child less than sixteen years of age shall secure the child in a properly adjusted and fastened restraint under section 307.179.

4. In any action to recover damages arising out of the ownership, common maintenance or operation of a motor vehicle, failure to wear a safety belt in violation of this section shall not be considered evidence of comparative negligence. Failure to wear a safety belt in violation of this section may be admitted to mitigate damages, but only under the following circumstances:

(1) Parties seeking to introduce evidence of the failure to wear a safety belt in violation of this section must first introduce expert evidence proving that a failure to wear a safety belt contributed to the injuries claimed by plaintiff;

(2) If the evidence supports such a finding, the trier of fact may find that the plaintiff's failure to wear a safety belt in violation of this section contributed to the plaintiff's claimed injuries, and may reduce the amount of the plaintiff's recovery by an amount not to exceed one percent of the damages awarded after any reductions for comparative negligence.

5. Except as otherwise provided for in section 307.179, each person who violates the provisions of subsection 2 of this section is guilty of an infraction for which a fine not to exceed ten dollars may be imposed. All other provisions of law and court rules to the contrary notwithstanding, no court costs shall be imposed on any person due to a violation of this section. In no case shall points be assessed against any person, pursuant to section 302.302, for a violation of this section.

6. The state highways and transportation commission shall initiate and develop a program of public information to develop understanding of, and ensure compliance with, the provisions of this section. The commission shall evaluate the effectiveness of this section and shall include a report of its findings in the annual evaluation report on its highway safety plan that it submits to NHTSA and FHWA pursuant to 23 U.S.C. 402.

7. If there are more persons than there are seat belts in the enclosed area of a motor vehicle, then the passengers who are unable to wear seat belts shall sit in the area behind the front seat of the motor vehicle unless the motor vehicle is designed only for a front-seated area. The passenger or passengers occupying a seat location referred to in this subsection is not in violation of this section. This subsection shall not apply to passengers who are accompanying a driver of a motor vehicle who is licensed under section 302.178.

(L. 1985 S.B. 43 § 1, A.L. 1988 H.B. 1512, A.L. 1997 S.B. 121, A.L. 2006 S.B. 872, et al.)



Section 307.179 Definitions — transporting children under sixteen years of age, restraint systems — penalty — exceptions — program of public information.

Effective 28 Aug 2006

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.179. Definitions — transporting children under sixteen years of age, restraint systems — penalty — exceptions — program of public information. — 1. As used in this section, the following terms shall mean:

(1) "Child booster seat", a seating system which meets the Federal Motor Vehicle Safety Standards set forth in 49 C.F.R. 571.213, as amended, that is designed to elevate a child to properly sit in a federally approved safety belt system;

(2) "Child passenger restraint system", a seating system which meets the Federal Motor Vehicle Safety Standards set forth in 49 C.F.R. 571.213, as amended, and which is either permanently affixed to a motor vehicle or is affixed to such vehicle by a safety belt or a universal attachment system;

(3) "Driver", a person who is in actual physical control of a motor vehicle.

2. Every driver transporting a child under the age of sixteen years shall be responsible, when transporting such child in a motor vehicle operated by that driver on the streets or highways of this state, for providing for the protection of such child as follows:

(1) Children less than four years of age, regardless of weight, shall be secured in a child passenger restraint system appropriate for that child;

(2) Children weighing less than forty pounds, regardless of age, shall be secured in a child passenger restraint system appropriate for that child;

(3) Children at least four years of age but less than eight years of age, who also weigh at least forty pounds but less than eighty pounds, and who are also less than four feet, nine inches tall, shall be secured in a child passenger restraint system or booster seat appropriate for that child;

(4) Children at least eighty pounds or children more than four feet, nine inches in height shall be secured by a vehicle safety belt or booster seat appropriate for that child;

(5) A child who otherwise would be required to be secured in a booster seat may be transported in the back seat of a motor vehicle while wearing only a lap belt if the back seat of the motor vehicle is not equipped with a combination lap and shoulder belt for booster seat installation;

(6) When transporting children in the immediate family when there are more children than there are seating positions in the enclosed area of a motor vehicle, the children who are not able to be restrained by a child safety restraint device appropriate for the child shall sit in the area behind the front seat of the motor vehicle unless the motor vehicle is designed only for a front seat area. The driver transporting children referred to in this subsection is not in violation of this section.

­­

­

3. Any driver who violates subdivision (1), (2), or (3) of subsection 2 of this section is guilty of an infraction and, upon conviction, may be punished by a fine of not more than fifty dollars and court costs. Any driver who violates subdivision (4) of subsection 2 of this section shall be subject to the penalty in subsection 5 of section 307.178. If a driver receives a citation for violating subdivision (1), (2), or (3) of subsection 2 of this section, the charges shall be dismissed or withdrawn if the driver prior to or at his or her hearing provides evidence of acquisition of a child passenger restraint system or child booster seat which is satisfactory to the court or the party responsible for prosecuting the driver's citation.

4. The provisions of this section shall not apply to any public carrier for hire. The provisions of this section shall not apply to students four years of age or older who are passengers on a school bus designed for carrying eleven passengers or more and which is manufactured or equipped pursuant to Missouri Minimum Standards for School Buses as school buses are defined in section 301.010.

5. The highways and transportation commission shall initiate and develop a program of public information to develop understanding of, and ensure compliance with, the provisions of this section.

(L. 2006 S.B. 872, et al. § 307.182)



Section 307.180 Bicycle and motorized bicycle, defined.

Effective 28 Aug 2005

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.180. Bicycle and motorized bicycle, defined. — As used in sections 307.180 to 307.193:

(1) The word "bicycle" shall mean every vehicle propelled solely by human power upon which any person may ride, having two tandem wheels, or two parallel wheels and one or two forward or rear wheels, all of which are more than fourteen inches in diameter, except scooters and similar devices;

(2) The term "motorized bicycle" shall mean any two- or three-wheeled device having an automatic transmission and a motor with a cylinder capacity of not more than fifty cubic centimeters, which produces less than three gross brake horsepower, and is capable of propelling the device at a maximum speed of not more than thirty miles per hour on level ground. A motorized bicycle shall be considered a motor vehicle for purposes of any homeowners' or renters' insurance policy.

(L. 1977 H.B. 79 § 1, A.L. 1980 H.B. 995 & 1051, A.L. 1988 H.B. 990, A.L. 2005 H.B. 487 merged with S.B. 372)



Section 307.183 Brakes required.

Effective 28 Aug 1980

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.183. Brakes required. — Every bicycle and motorized bicycle shall be equipped with a brake or brakes which will enable its driver to stop the bicycle or motorized bicycle within twenty-five feet from a speed of ten miles per hour on dry, level, clean pavement.

(L. 1977 H.B. 79 § 2, A.L. 1980 H.B. 995 & 1051)

Effective 6-20-80



Section 307.185 Lights and reflectors, when required — standards to be met.

Effective 28 Aug 1995

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.185. Lights and reflectors, when required — standards to be met. — Every bicycle and motorized bicycle when in use on a street or highway during the period from one-half hour after sunset to one-half hour before sunrise shall be equipped with the following:

(1) A front-facing lamp on the front or carried by the rider which shall emit a white light visible at night under normal atmospheric conditions on a straight, level, unlighted roadway at five hundred feet;

(2) A rear-facing red reflector, at least two square inches in reflective surface area, or a rear-facing red lamp, on the rear which shall be visible at night under normal atmospheric conditions on a straight, level, unlighted roadway when viewed by a vehicle driver under the lower beams of vehicle headlights at six hundred feet;

(3) Reflective material and/or lights on any part of the bicyclist's pedals, crank arms, shoes or lower leg, visible from the front and the rear at night under normal atmospheric conditions on a straight, level, unlighted roadway when viewed by a vehicle driver under the lawful lower beams of vehicle headlights at two hundred feet; and

(4) Reflective material and/or lights visible on each side of the bicycle or bicyclist and visible at night under normal atmospheric conditions on a straight, level, unlighted roadway when viewed by a vehicle driver under the lawful lower beams of vehicle headlights at three hundred feet. The provisions of this subdivision shall not apply to motorized bicycles which comply with National Highway Traffic and Safety Administration regulations relating to reflectors on motorized bicycles.

(L. 1977 H.B. 79 § 3, A.L. 1980 H.B. 995 & 1051, A.L. 1995 S.B. 471)



Section 307.188 Rights and duties of bicycle and motorized bicycle riders.

Effective 28 Aug 1980

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.188. Rights and duties of bicycle and motorized bicycle riders. — Every person riding a bicycle or motorized bicycle upon a street or highway shall be granted all of the rights and shall be subject to all of the duties applicable to the driver of a vehicle as provided by chapter 304, except as to special regulations in sections 307.180 to 307.193 and except as to those provisions of chapter 304 which by their nature can have no application.

(L. 1977 H.B. 79 § 4, A.L. 1980 H.B. 995 & 1051)

Effective 6-20-80



Section 307.190 Riding to right, required for bicycles and motorized bicycles.

Effective 28 Aug 1995

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.190. Riding to right, required for bicycles and motorized bicycles. — Every person operating a bicycle or motorized bicycle at less than the posted speed or slower than the flow of traffic upon a street or highway shall ride as near to the right side of the roadway as safe, exercising due care when passing a standing vehicle or one proceeding in the same direction, except when making a left turn, when avoiding hazardous conditions, when the lane is too narrow to share with another vehicle, or when on a one-way street. Bicyclists may ride abreast when not impeding other vehicles.

(L. 1977 H.B. 79 § 5, A.L. 1980 H.B. 995 & 1051, A.L. 1995 S.B. 471)



Section 307.191 Bicycle to operate on the shoulder adjacent to roadway, when — roadway defined.

Effective 28 Aug 2005

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.191. Bicycle to operate on the shoulder adjacent to roadway, when — roadway defined. — 1. A person operating a bicycle at less than the posted speed or slower than the flow of traffic upon a street or highway may operate as described in section 307.190 or may operate on the shoulder adjacent to the roadway.

2. A bicycle operated on a roadway, or on the shoulder adjacent to a roadway, shall be operated in the same direction as vehicles are required to be driven upon the roadway.

3. For purposes of this section and section 307.190, "roadway" is defined as and means that portion of a street or highway ordinarily used for vehicular travel, exclusive of the berm or shoulder.

(L. 2005 H.B. 487 merged with S.B. 372)



Section 307.192 Bicycle required to give hand or mechanical signals.

Effective 28 Aug 2005

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.192. Bicycle required to give hand or mechanical signals. — The operator of a bicycle shall signal as required in section 304.019, except that a signal by the hand and arm need not be given continuously if the hand is needed in the control or operation of or to control or operate the bicycle. An operator of a bicycle intending to turn the bicycle to the right shall signal as indicated in section 304.019 or by extending such operator's right arm in a horizontal position so that the same may be seen in front of and in the rear of the bicycle.

(L. 2005 H.B. 487 merged with S.B. 372)



Section 307.193 Penalty for violation.

Effective 28 Aug 1980

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.193. Penalty for violation. — Any person seventeen years of age or older who violates any provision of sections 307.180 to 307.193 is guilty of an infraction and, upon conviction thereof, shall be punished by a fine of not less than five dollars nor more than twenty-five dollars. Such an infraction does not constitute a crime and conviction shall not give rise to any disability or legal disadvantage based on conviction of a criminal offense. If any person under seventeen years of age violates any provision of sections 307.180 to 307.193 in the presence of a peace officer possessing the duty and power of arrest for violation of the general criminal laws of the state or for violation of ordinances of counties or municipalities of the state, said officer may impound the bicycle or motorized bicycle involved for a period not to exceed five days upon issuance of a receipt to the child riding it or to its owner.

(L. 1977 H.B. 79 § 6, A.L. 1980 H.B. 995 & 1051)

Effective 6-20-80



Section 307.195 License required — operation on interstate highway prohibited — violation, penalty.

Effective 28 Aug 2010

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.195. License required — operation on interstate highway prohibited — violation, penalty. — 1. No person shall operate a motorized bicycle on any highway or street in this state unless the person has a valid license to operate a motor vehicle.

2. No motorized bicycle may be operated on any public thoroughfare located within this state which has been designated as part of the federal interstate highway system.

3. Violation of this section shall be deemed a class C misdemeanor.

(L. 1980 H.B. 995 & 1051 §§ 2, 3, A.L. 1989 1st Ex. Sess. H.B. 3, A.L. 1996 H.B. 1047, A.L. 2009 H.B. 683, A.L. 2010 H.B. 1540)



Section 307.196 Equipment required.

Effective 28 Aug 1980

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.196. Equipment required. — No person shall operate a motorized bicycle on any street or highway in this state unless it is equipped in accordance with the minimum requirements for construction and equipment of MOPEDS, Regulation VESC-17, approved July, 1977, as promulgated by the Vehicle Equipment Safety Commission, this state being a party thereto as provided in section 307.250, and the regulation is hereby approved as provided in section 307.260, and the regulation shall be published in the code of state regulations.

(L. 1980 H.B. 995 & 1051 § 4)

Effective 6-20-80



Section 307.198 All-terrain vehicles, equipment required — penalty.

Effective 28 Aug 2009

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.198. All-terrain vehicles, equipment required — penalty. — 1. Every all-terrain vehicle, except those used in competitive events, shall have the following equipment:

(1) A lighted headlamp and tail lamp which shall be in operation at any time in which an all-terrain vehicle is being used on any street or highway in this state pursuant to section 304.013;

(2) An equilateral triangular emblem, to be mounted on the rear of such vehicle at least two feet above the roadway when such vehicle is operated upon any street or highway pursuant to section 300.348 or 304.013. The emblem shall be constructed of substantial material with a fluorescent yellow-orange finish and a reflective, red border at least one inch in width. Each side of the emblem shall measure at least ten inches;

(3) A braking system maintained in good operating condition;

(4) An adequate muffler system in good working condition, and a United States Forest Service qualified spark arrester.

2. A violation of this section shall be an infraction.

(L. 1988 H.B. 990, A.L. 2009 H.B. 683)



Section 307.205 Defined — requirements for operation.

Effective 28 Aug 2002

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.205. Defined — requirements for operation. — 1. For the purposes of sections 307.205 to 307.211, "electric personal assistive mobility device" (EPAMD) shall mean a self-balancing, two nontandem wheeled device, designed to transport only one person, with an electric propulsion system with an average power of seven hundred fifty watts (one horsepower), whose maximum speed on a paved level surface, when powered solely by such a propulsion system while ridden by an operator who weighs one hundred seventy pounds, is less than twenty miles per hour.

2. An electric personal assistive mobility device may be operated upon a street, highway, sidewalk, and bicycle path. Every person operating such a device shall be granted all of the rights and be subject to all of the duties applicable to a pedestrian pursuant to chapter 304.

3. Persons under sixteen years of age shall not operate an electric personal assistive mobility device, except for an operator with a mobility-related disability.

4. An electric personal assistive mobility device shall be operated only on roadways with a speed limit of forty-five miles per hour or less. This shall not prohibit the use of such device when crossing roadways with speed limits in excess of forty-five miles per hour.

5. A city or town shall have the authority to impose additional regulations on the operation of an electric personal assistive mobility device within its city or town limits.

(L. 2002 H.B. 1270 and H.B. 2032)



Section 307.207 Equipment required.

Effective 28 Aug 2002

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.207. Equipment required. — Every electric personal assistive mobility device (EPAMD) when in use on a roadway during the period from one-half hour after sunset to one-half hour before sunrise shall be equipped with the following:

(1) A front-facing lamp on the front or carried by the rider which shall emit a white light visible at night under normal atmospheric conditions on a straight, level, unlighted roadway at five hundred feet;

(2) A rear-facing red reflector, at least two square inches in reflective surface area, or a rear-facing red lamp, on the rear which shall be visible at night under normal atmospheric conditions on a straight, level, unlighted roadway when viewed by a vehicle driver under the lower beams of vehicle headlights at six hundred feet.

(L. 2002 H.B. 1270 and H.B. 2032)



Section 307.209 Roadway operation, requirements.

Effective 28 Aug 2002

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.209. Roadway operation, requirements. — Every person operating an electric personal assistive mobility device (EPAMD) at less than the posted speed or slower than the flow of traffic upon a street or highway shall ride as near to the right side of the roadway as safe, exercising due care when passing a standing vehicle or one proceeding in the same direction, except when making a left turn, when avoiding hazardous conditions, when the lane is too narrow to share with another vehicle, or when on a one-way street.

(L. 2002 H.B. 1270 and H.B. 2032)



Section 307.211 Violations, penalties.

Effective 28 Aug 2002

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.211. Violations, penalties. — Any person seventeen years of age or older who violates any provision of sections 307.205 to 307.211 is guilty of an infraction and, upon conviction thereof, shall be punished by a fine of not less than five dollars nor more than twenty-five dollars. Such an infraction does not constitute a crime and conviction shall not give rise to any disability or legal disadvantage based on conviction of a criminal offense. If any person under seventeen years of age violates any provision of sections 307.205 to 307.211 in the presence of a peace officer possessing the duty and power of arrest for violation of the general criminal laws of the state or for violation of ordinances of counties or municipalities of the state, said officer may impound the electric personal assistive mobility device (EPAMD) involved for a period not to exceed five days upon issuance of a receipt to the child riding it or to its owner.

(L. 2002 H.B. 1270 and H.B. 2032)



Section 307.250 Compact — entered into.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.250. Compact — entered into. — The "Vehicle Equipment Safety Compact" is hereby enacted into law and entered into with all other jurisdictions legally joining therein in the form substantially as follows:

ARTICLE I

(a) The party states find that:

(1) Accidents and deaths on their streets and highways present a very serious human and economic problem with a major deleterious effect on the public welfare.

(2) There is a vital need for the development of greater interjurisdictional cooperation to achieve the necessary uniformity in the laws, rules, regulations and codes relating to vehicle equipment, and to accomplish this by such means as will minimize the time between the development of demonstrably and scientifically sound safety features and their incorporation into vehicles.

(b) The purposes of this compact are to:

(1) Promote uniformity in regulation of and standards for equipment.

(2) Secure uniformity of law and administrative practice in vehicular regulation and related safety standards to permit incorporation of desirable equipment changes in vehicles in the interest of greater traffic safety.

(3) To provide means for the encouragement and utilization of research which will facilitate the achievement of the foregoing purposes, with due regard for the findings set forth in subdivision (a) of this Article.

(c) It is the intent of this compact to emphasize performance requirements and not to determine the specific detail of engineering in the manufacture of vehicles or equipment except to the extent necessary for the meeting of such performance requirements.

ARTICLE II

As used in this compact:

(a) "Vehicle" means every device in, upon or by which any person or property is or may be transported or drawn upon a highway, excepting devices moved by human power or used exclusively upon stationary rails or tracks.

(b) "State" means a state, territory or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

(c) "Equipment" means any part of a vehicle or any accessory for use thereon which affects the safety of operation of such vehicle or the safety of the occupants.

ARTICLE III

(a) There is hereby created an agency of the party states to be known as the "Vehicle Equipment Safety Commission" hereinafter called the Commission. The Commission shall be composed of one commissioner from each party state who shall be appointed, serve and be subject to removal in accordance with the laws of the state which he represents. If authorized by the laws of his party state, a commissioner may provide for the discharge of his duties and the performance of his functions on the Commission, either for the duration of his membership or for any lesser period of time, by an alternate. No such alternate shall be entitled to serve unless notification of his identity and appointment shall have been given to the Commission in such form as the Commission may require. Each commissioner, and each alternate, when serving in the place and stead of a commissioner, shall be entitled to be reimbursed by the Commission for expenses actually incurred in attending Commission meetings or while engaged in the business of the Commission.

(b) The commissioners shall be entitled to one vote each on the Commission. No action of the Commission shall be binding unless taken at a meeting at which a majority of the total number of votes on the Commission are cast in favor thereof. Action of the Commission shall be only at a meeting at which a majority of the commissioners, or their alternates, are present.

(c) The Commission shall have a seal.

(d) The Commission shall elect annually, from among its members, a chairman, a vice chairman and a treasurer. The Commission may appoint an Executive Director and fix his duties and compensation. Such Executive Director shall serve at the pleasure of the Commission, and together with the Treasurer shall be bonded in such amount as the Commission shall determine. The Executive Director also shall serve as secretary. If there be no Executive Director, the Commission shall elect a Secretary in addition to the other officers provided by this subdivision.

(e) Irrespective of the civil service, personnel or other merit system laws of any of the party states, the Executive Director with the approval of the Commission, or the Commission if there be no Executive Director, shall appoint, remove or discharge such personnel as may be necessary for the performance of the Commission's functions, and shall fix the duties and compensation of such personnel.

(f) The Commission may establish and maintain independently or in conjunction with any one or more of the party states, a suitable retirement system for its full time employees. Employees of the Commission shall be eligible for Social Security coverage in respect of old age and survivor's insurance provided that the Commission takes such steps as may be necessary pursuant to the laws of the United States, to participate in such program of insurance as the governmental agency or unit. The Commission may establish and maintain or participate in such additional programs of employee benefits as may be appropriate.

(g) The Commission may borrow, accept or contract for the services of personnel from any party state, the United States, or any subdivision or agency of the aforementioned governments, or from any agency of two or more of the party states or their subdivisions.

(h) The Commission may accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials, and services, conditional or otherwise, from any state, the United States, or any other governmental agency and may receive, utilize and dispose of the same.

(i) The Commission may establish and maintain such facilities as may be necessary for the transacting of its business. The Commission may acquire, hold, and convey real and personal property and any interest therein.

(j) The Commission shall adopt bylaws for the conduct of its business and shall have the power to amend and rescind these bylaws. The Commission shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendment thereto, with the appropriate agency or officer in each of the party states. The bylaws shall provide for appropriate notice to the commissioners of all Commission meetings and hearings and the business to be transacted at such meetings or hearings. Such notice shall also be given to such agencies or officers of each party state as the laws of such party state may provide.

(k) The Commission annually shall make to the governor and legislature of each party state a report covering the activities of the Commission for the preceding year, and embodying such recommendations as may have been issued by the Commission. The Commission may make such additional reports as it may deem desirable.

ARTICLE IV

The Commission shall have power to:

(a) Collect, correlate, analyze and evaluate information resulting or derivable from research and testing activities in equipment and related fields.

(b) Recommend and encourage the undertaking of research and testing in any aspect of equipment or related matters when, in its judgment, appropriate or sufficient research or testing has not been undertaken.

(c) Contract for such equipment research and testing as one or more governmental agencies may agree to have contracted for by the Commission, provided that such governmental agency or agencies shall make available the funds necessary for such research and testing.

(d) Recommend to the party states changes in law or policy with emphasis on uniformity of laws and administrative rules, regulations or codes which would promote effective governmental action or coordination in the prevention of equipment-related highway accidents or the mitigation of equipment-related highway safety problems.

ARTICLE V

(a) In the interest of vehicular and public safety, the Commission may study the need for or desirability of the establishment of or changes in performance requirements or restrictions for any item of equipment. As a result of such study, the Commission may publish a report relating to any item or items of equipment, and the issuance of such a report shall be a condition precedent to any proceedings or other action provided or authorized by this Article. No less than sixty days after the publication of a report containing the results of such study, the Commission upon due notice shall hold a hearing or hearings at such place or places as it may determine.

(b) Following the hearing or hearings provided for in subdivision (a) of this Article, and with due regard for standards recommended by appropriate professional and technical associations and agencies, the Commission may issue rules, regulations or codes embodying performance requirements or restrictions for any item or items of equipment covered in the report, which in the opinion of the Commission will be fair and equitable and effectuate the purposes of this compact.

(c) Each party state obligates itself to give due consideration to any and all rules, regulations and codes issued by the Commission and hereby declares its policy and intent to be the promotion of uniformity in the laws of the several party states relating to equipment.

(d) The Commission shall send prompt notice of its action in issuing any rule, regulation or code pursuant to this Article to the appropriate motor vehicle agency of each party state and such notice shall contain the complete text of the rule, regulation or code.

(e) If the constitution of a party state requires, or if its statutes provide, the approval of the legislature by appropriate resolution or act may be made a condition precedent to the taking effect in such party state of any rule, regulation or code. In such event, the commissioner of such party state shall submit any Commission rule, regulation or code to the legislature as promptly as may be in lieu of administrative acceptance or rejection thereof by the party state.

(f) Except as otherwise specifically provided in or pursuant to subdivisions (e) and (g) of this Article, the appropriate motor vehicle agency of a party state shall in accordance with its constitution or procedural laws adopt the rule, regulation or code within six months of the sending of the notice, and, upon such adoption, the rule, regulation or code shall have the force and effect of law therein.

(g) The appropriate motor vehicle agency of a party state may decline to adopt a rule, regulation or code issued by the Commission pursuant to this Article if such agency specifically finds, after public hearing on due notice, that a variation from the Commission's rule, regulation or code is necessary to the public safety, and incorporate in such finding the reasons upon which it is based. Any such finding shall be subject to review by such procedure for review of administrative determinations as may be applicable pursuant to the laws of the party state. Upon request, the Commission shall be furnished with a copy of the transcript of any hearings held pursuant to this subdivision.

ARTICLE VI

(a) The Commission shall submit to the executive head or designated officer or officers of each party state a budget of its estimated expenditures for such period as may be required by the laws of that party state for presentation to the legislature thereof.

(b) Each of the Commission's budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states. The total amount of appropriations under any such budget shall be apportioned among the party states as follows: one-third in equal shares; and the remainder in proportion to the number of motor vehicles registered in each party state. In determining the number of such registrations, the Commission may employ such source or sources of information as, in its judgment present the most equitable and accurate comparisons among the party states. Each of the Commission's budgets of estimated expenditures and requests for appropriations shall indicate the source or sources used in obtaining information concerning vehicular registrations.

(c) The Commission shall not pledge the credit of any party state. The Commission may meet any of its obligations in whole or in part with funds available to it under Article III(h) of this compact, provided that the Commission takes specific action setting aside such funds prior to incurring any obligation to be met in whole or in part in such manner. Except where the Commission makes use of funds available to it under Article III(h) hereof, the Commission shall not incur any obligation prior to the allotment of funds by the party states adequate to meet the same.

(d) The Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Commission shall be subject to the audit and accounting procedures established under its rules. However, all receipts and disbursements of funds handled by the Commission shall be audited yearly by a qualified public accountant and the report of the audit shall be included in and become part of the annual reports of the Commission.

(e) The accounts of the Commission shall be open at any reasonable time for inspection by duly constituted officers of the party states and by any persons authorized by the Commission.

(f) Nothing contained herein shall be construed to prevent Commission compliance with laws relating to audit or inspection of accounts by or on behalf of any government contributing to the support of the Commission.

ARTICLE VII

(a) The Commission shall adopt rules and regulations with respect to conflict of interest for the commissioners of the party states, and their alternates, if any, and for the staff of the Commission and contractors with the Commission to the end that no member or employee or contractor shall have a pecuniary or other incompatible interest in the manufacture, sale or distribution of motor vehicles or vehicular equipment or in any facility or enterprise employed by the Commission or on its behalf for testing, conduct of investigations or research. In addition to any penalty for violation of such rules and regulations as may be applicable under the laws of the violator's jurisdiction of residence, employment or business, any violation of a Commission rule or regulation adopted pursuant to this Article shall require the immediate discharge of any violating employee and the immediate vacating of membership, or relinquishing of status as a member on the Commission by any commissioner or alternate. In the case of a contractor, any violation of any such rule or regulation shall make any contract of the violator with the Commission subject to cancellation by the Commission.

(b) Nothing contained in this Article shall be deemed to prevent a contractor for the Commission from using any facilities subject to his control in the performance of the contract even though such facilities are not devoted solely to work of or done on behalf of the Commission; nor to prevent such a contractor from receiving remuneration or profit from the use of such facilities.

ARTICLE VIII

The Commission may establish such advisory and technical committees as it may deem necessary, membership on which may include private citizens and public officials, and may cooperate with and use the services of any such committees and the organizations which the members represent in furthering any of its activities.

ARTICLE IX

(a) This compact shall enter into force when enacted into law by any six or more states. Thereafter, this compact shall become effective as to any other state upon its enactment thereof.

(b) Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after the executive head of the withdrawing state has given notice in writing of the withdrawal to the executive heads of all other party states. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

ARTICLE X

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the Constitution of any state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstances shall not be affected thereby. If this compact shall be held contrary to the Constitution of any state participating herein, the compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the state affected as to all severable matters.

(L. 1965 p. 495 § 1)



Section 307.255 Legislative findings.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.255. Legislative findings. — The general assembly finds that:

(1) The public safety necessitates the continuous development, modernization and implementation of standards and requirements of law relating to vehicle equipment, in accordance with expert knowledge and opinion;

(2) The public safety further requires that such standards and requirements be uniform from jurisdiction to jurisdiction, except to the extent that specific and compelling evidence supports variation;

(3) The director of revenue, acting upon recommendation of the vehicle equipment safety commission and pursuant to the vehicle equipment safety compact provides a just, equitable and orderly means of promoting the public safety in the manner and within the scope contemplated by sections 307.250 to 307.295.

(L. 1965 p. 495 § 2)



Section 307.260 Rules not effective until approved by legislature.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.260. Rules not effective until approved by legislature. — Pursuant to article V(e) of the vehicle equipment safety compact, it is the intention of this state and it is hereby provided that no rule, regulation or code issued by the vehicle equipment safety commission in accordance with article V of the compact shall take effect until approved by an act of the legislature.

(L. 1965 p. 495 § 3)



Section 307.265 Director of revenue to be state's commissioner.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.265. Director of revenue to be state's commissioner. — The commissioner of this state on the vehicle equipment safety commission shall be the director of revenue who shall serve during his continuance as such officer. The commissioner of this state appointed pursuant to this section may designate an alternate from among the officers and employees of his agency to serve in his place and stead on the vehicle equipment safety commission. Subject to the provisions of the compact and bylaws of the vehicle equipment safety commission, the authority and responsibilities of such alternate shall be as determined by the commissioner designating such alternate.

(L. 1965 p. 495 § 4)



Section 307.270 State employees retirement system may agree with commission on coverage of employees.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.270. State employees retirement system may agree with commission on coverage of employees. — The Missouri state employees retirement system may make an agreement with the vehicle equipment safety commission for the coverage of said commission's employees pursuant to article III(f) of the compact. Any such agreement, as nearly as may be, shall provide for arrangements similar to those available to the employees of this state and shall be subject to amendment or termination in accordance with its terms.

(L. 1965 p. 495 § 5)



Section 307.275 State agencies to cooperate with commission.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.275. State agencies to cooperate with commission. — Within appropriations available therefor, the departments, agencies and officers of the government of this state may cooperate with and assist the vehicle equipment safety commission within the scope contemplated by article III(h) of the compact. The departments, agencies and officers of the government of this state are authorized generally to cooperate with said commission.

(L. 1965 p. 495 § 6)



Section 307.280 Documents to be filed with secretary of state.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.280. Documents to be filed with secretary of state. — Filing of documents as required by article III(j) of the compact shall be with the secretary of state. Any and all notices required by commission bylaws to be given pursuant to article III(j) of the compact shall be given to the commissioner of this state and his alternate, if any.

(L. 1965 p. 495 § 7)



Section 307.285 Commission to submit budget to commissioner of administration.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.285. Commission to submit budget to commissioner of administration. — Pursuant to article VI(a) of the compact, the vehicle equipment safety commission shall submit its budgets to the commissioner of administration.

(L. 1965 p. 495 § 8)



Section 307.290 State auditor may inspect commission's accounts.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.290. State auditor may inspect commission's accounts. — Pursuant to article VI(e) of the compact, the state auditor is hereby empowered and authorized to inspect the accounts of the vehicle equipment safety commission.

(L. 1965 p. 495 § 9)



Section 307.295 Executive head defined.

Effective 28 Aug 1965

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.295. Executive head defined. — The term "executive head" as used in article IX(b) of the compact shall, with reference to this state, mean the governor.

(L. 1965 p. 495 § 10)

CROSS REFERENCE:

Penalties for violations of sections 307.020 to 307.295, exceptions, 304.570



Section 307.350 Motor vehicles, biennial inspection required, exceptions — authorization to operate inspection station for inspection authorized — violation, penalty.

Effective 01 Jan 2010, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.350. Motor vehicles, biennial inspection required, exceptions — authorization to operate inspection station for inspection authorized — violation, penalty. — 1. The owner of every motor vehicle as defined in section 301.010 which is required to be registered in this state, except:

(1) Motor vehicles, for the five-year period following their model year of manufacture, excluding prior salvage vehicles immediately following a rebuilding process and vehicles subject to the provisions of section 307.380;

(2) Those motor vehicles which are engaged in interstate commerce and are proportionately registered in this state with the Missouri highway reciprocity commission, although the owner may request that such vehicle be inspected by an official inspection station, and a peace officer may stop and inspect such vehicles to determine whether the mechanical condition is in compliance with the safety regulations established by the United States Department of Transportation; and

(3) Historic motor vehicles registered pursuant to section 301.131;

(4) Vehicles registered in excess of twenty-four thousand pounds for a period of less than twelve months;

­­

­

2. For the purpose of obtaining an inspection only, it shall be lawful to operate a vehicle over the most direct route between the owner's usual place of residence and an inspection station of such owner's choice, notwithstanding the fact that the vehicle does not have a current state registration license. It shall also be lawful to operate such a vehicle from an inspection station to another place where repairs may be made and to return the vehicle to the inspection station notwithstanding the absence of a current state registration license.

3. No person whose motor vehicle was duly inspected and approved as provided in this section shall be required to have the same motor vehicle again inspected and approved for the sole reason that such person wishes to obtain a set of any special personalized license plates available pursuant to section 301.144 or a set of any license plates available pursuant to section 301.142, prior to the expiration date of such motor vehicle's current registration.

4. Notwithstanding the provisions of section 307.390, violation of this section shall be deemed an infraction.

(L. 1967 p. 418 § 1, A.L. 1971 S.B. 110, A.L. 1975 S.B. 313, A.L. 1984 S.B. 505 & 471, A.L. 1992 S.B. 465, A.L. 1996 H.B. 1047, A.L. 1999 S.B. 19, A.L. 2009 H.B. 683)

Effective 1-01-10



Section 307.353 No safety inspection required during registration period which exceeds two years.

Effective 01 Jul 2000, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.353. No safety inspection required during registration period which exceeds two years. — Other provisions of law notwithstanding, no person shall be required to have a biennial vehicle inspection during a registration period which exceeds two years. The inspection required at the beginning of the registration period shall be valid for the entire registration period.

(L. 1974 H.B. 1526, A.L. 1999 S.B. 19)

Effective 7-01-00



Section 307.355 Current inspection required for registration or transfer, exception — inspection valid, how long.

Effective 01 Jul 2000, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.355. Current inspection required for registration or transfer, exception — inspection valid, how long. — 1. No state registration license to operate the type of vehicle required to be inspected by section 307.350 may be transferred or issued during a biennial registration year in which the vehicle is required to be inspected unless the application is accompanied by a certificate of inspection and approval issued no more than sixty days prior to the date of application, or in the case of school buses, which will be required to be inspected annually as provided in section 307.375, except:

(1) The director of revenue may transfer or issue a state registration license to the type of vehicle required to be inspected by section 307.350 without a certificate of inspection and approval accompanying the application if the director has satisfactory evidence that the vehicle was not in the state of Missouri at any time during the sixty days prior to the date of application; however, the owner of every such vehicle must submit the vehicle for inspection and obtain a certificate of inspection and approval within ten days after the vehicle is first returned to the state of Missouri;

(2) The director of revenue shall renew a vehicle's registration license without a certificate of inspection and approval accompanying the application if satisfactory documentary evidence is presented at the time of application that the license being renewed was properly transferred within a six-month period prior to the expiration of the license being renewed or that the vehicle for which the registration is being issued was issued a registration for a period of less than one year for the registration period just expiring.

2. If due to interstate operation a commercial motor vehicle as defined in section 301.010 or a trailer of the type required to be inspected is required to obtain full fee registration in this and any other state during the same calendar year, no Missouri certificate of inspection and approval is required if the vehicle bears evidence that a current valid inspection sticker or decal was issued by such other state in which the vehicle is registered; provided that the sticker or decal issued by such other state is valid for the registration period in this state.

3. After a commercial motor vehicle as defined in section 301.010 has been registered for the current year, no certificate of inspection and approval is required when a local commercial motor vehicle license is changed to a beyond-local commercial motor vehicle license or when the licensed gross weight is changed during the licensed period.

(L. 1967 p. 418 § 2, A.L. 1971 S.B. 110, A.L. 1974 H.B. 1526, A.L. 1999 S.B. 19)

Effective 7-01-00



Section 307.360 Permits and instructions furnished by superintendent — items to be inspected — inspection stations, permit fee, permit renewal — application contents — mechanic's examination — revocation of permits, hearing on.

Effective 01 Jul 2000, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.360. Permits and instructions furnished by superintendent — items to be inspected — inspection stations, permit fee, permit renewal — application contents — mechanic's examination — revocation of permits, hearing on. — 1. The superintendent of the Missouri state highway patrol shall issue permits and written instructions to official inspection stations and shall furnish forms and certificates for the inspection of brakes, lighting equipment, signaling devices, steering mechanisms, horns, mirrors, windshield wipers, tires, wheels, exhaust system, glazing, air pollution control devices, fuel system, and any other safety equipment required by the state. In no instance will road testing of a vehicle be considered a part of the inspection procedure.

2. The superintendent of the Missouri state highway patrol shall prescribe the standards and equipment necessary for an official inspection station and the qualifications for persons who conduct the inspections, and no applicant may be approved to operate an official inspection station until the applicant meets the standards and has the required equipment and qualified inspectors as prescribed. The superintendent of the Missouri state highway patrol shall establish standards and procedures to be followed in the making of inspections required by sections 307.350 to 307.390 and shall prescribe rules and regulations for the operation of the stations.

3. (1) The application for permit as an official inspection station shall be made to the superintendent of the Missouri state highway patrol on a form furnished by the superintendent. The fee for a permit to operate an official inspection station shall be ten dollars per year and each permit shall be renewed annually on the date of issue. All fees shall be payable to the director of revenue and shall be deposited by him in the state treasury to the credit of the state highway fund.

(2) The application shall set forth the name under which applicant transacts or intends to transact business, the location of the applicant's place of business and such other information as the superintendent of the Missouri state highway patrol may require. If the applicant has or intends to have more than one place of business within the state, a separate application shall be made for each place of business. If the applicant is a partnership, the application shall set forth the names of the partners; if a corporation, the names of the officers shall be shown. The application shall be signed and verified by oath or affirmation of the owner or an authorized officer or partner.

(3) Each location which fulfills the superintendent of the Missouri state highway patrol's requirements and whose owners, proprietors and employees comply with the superintendent's regulations and qualifications shall be designated as an official inspection station and the applicant issued a certificate. The superintendent of the Missouri state highway patrol shall investigate all applicants for inspection station permits to determine whether or not the premises, equipment and personnel meet the requirements prescribed by him.

(4) Any automobile mechanic who has had at least one year of practical experience as an automotive mechanic or any person who has successfully completed a course of vocational instruction in automotive mechanics from a generally recognized educational institution, either public or private, and who has demonstrated the knowledge and ability to conduct an inspection in compliance with the regulations established by the superintendent of the Missouri state highway patrol may be issued a permit to conduct inspections at any official inspection station. No person without a valid permit shall conduct any part of an inspection, except a person without a valid permit may assist in the inspection of a vehicle by operating the vehicle's lighting equipment and signaling devices. The superintendent of the Missouri state highway patrol may require a mechanic to be reexamined at any time to determine the mechanic's knowledge and ability to conduct an inspection. If the mechanic fails the reexamination or refuses to be reexamined, the permit issued to the mechanic shall be suspended until the mechanic passes the examination but under no circumstances can the mechanic again be tested until a period of thirty days has elapsed. No fee shall be charged for the permit and the permit shall remain valid for a period of three years from the date of issue or until suspended or revoked by the superintendent of the Missouri state highway patrol.

(5) The superintendent of the Missouri state highway patrol may issue a private official inspection station permit to any association, person, partnership, corporation and/or subsidiary corporation, and governmental entity having registered or titled in his, her or its name in this state one or more vehicles of the type required to be inspected by section 307.350, or who maintains such vehicles under a written maintenance agreement of at least one year's duration and who maintains approved inspection facilities and has qualified personnel; but separate permits must be obtained for separate facilities of the same association, person, partnership, corporation and/or subsidiary corporation, or governmental entity. Such private stations shall inspect only vehicles registered or to be registered, titled or to be titled or maintained in the name of the person or organization described on the application for permit. No fee shall be charged for a permit issued to a governmental entity.

4. (1) The superintendent of the Missouri state highway patrol shall supervise and cause inspections to be made of the official inspection stations and inspecting personnel and if the superintendent finds that the provisions of sections 307.350 to 307.390 or the regulations issued pursuant to sections 307.350 to 307.390 are not being complied with, or that the business of an official inspection station, in connection with corrections, adjustments, repairs or inspection of vehicles is being improperly conducted, the superintendent shall suspend or revoke the permit of the station for a period of not less than thirty days or more than one year and require the immediate surrender and return of the permit, together with all official forms and certificates of inspection and approval. If the superintendent finds that an inspector has violated any of the provisions of sections 307.350 to 307.390 or the regulations issued pursuant to sections 307.350 to 307.390, the superintendent shall suspend or revoke the inspector's permit for a period of not less than thirty days nor more than one year. If a station operator or if an inspector violates any of the provisions of sections 307.350 to 307.390, he or she is subject to prosecution as provided in section 307.390.

(2) The suspension or revocation of a station permit or of an inspector's permit shall be in writing to the operator, inspector, or the person in charge of the station. Before suspending or revoking either of the permits, the superintendent shall serve notice in writing by certified mail or by personal service to the permittee at the permittee's address of record giving the permittee the opportunity to appear in the office of the superintendent on a stated date, not less than ten nor more than thirty days after the mailing or service of the notice, for a hearing to show cause why the permittee's permit should not be suspended or revoked. An inspection station owner or an inspector may appear in person or by counsel in the office of the superintendent to show cause why the proposed suspension or revocation is in error, or to present any other facts or testimony that would bear on the final decision of the superintendent. If the permittee or the permittee's agent does not appear on the stated day after receipt of notice, it shall be presumed that the permittee admits the allegations of fact contained in the hearing notification letter. The decision of the superintendent may in such case be based upon the written reports submitted by the superintendent's officers. The order of the superintendent, specifying his findings of fact and conclusions of law, shall be considered final immediately after receipt of notice thereof by the permittee.

(3) Any person whose permit is suspended or revoked or whose application for a permit is denied may within ten days appeal the action as provided in chapter 536.

(L. 1967 p. 418 § 3, A.L. 1971 S.B. 110, A.L. 1973 S.B. 131, A.L. 1979 S.B. 20, A.L. 1999 S.B. 19)

Effective 7-01-00



Section 307.365 Inspection station permit not transferable — approval to be on official form — report to superintendent — defects, correction of, who may make — inspection fee — sticker fee — inspection fund, created, purpose — discontinuation of station, procedures.

Effective 28 Aug 2012

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.365. Inspection station permit not transferable — approval to be on official form — report to superintendent — defects, correction of, who may make — inspection fee — sticker fee — inspection fund, created, purpose — discontinuation of station, procedures. — 1. No permit for an official inspection station shall be assigned or transferred or used at any location other than therein designated and every permit shall be posted in a conspicuous place at the location designated. The superintendent of the Missouri state highway patrol shall design and furnish each official inspection station, at no cost, one official sign made of metal or other durable material to be displayed in a conspicuous location to designate the station as an official inspection station. Additional signs may be obtained by an official inspection station for a fee equal to the cost to the state. Each inspection station shall also be supplied with one or more posters which must be displayed in a conspicuous location at the place of inspection and which informs the public that required repairs or corrections need not be made at the inspection station.

2. No person operating an official inspection station pursuant to the provisions of sections 307.350 to 307.390 may issue a certificate of inspection and approval for any vehicle except upon an official form furnished by the superintendent of the Missouri state highway patrol for that purpose and only after inspecting the vehicle and determining that its brakes, lighting equipment, signaling devices, steering mechanisms, horns, mirrors, windshield wipers, tires, wheels, exhaust system, glazing, air pollution control devices, fuel system and any other safety equipment as required by the state are in proper condition and adjustment to be operated upon the public highways of this state with safety to the driver or operator, other occupants therein, as well as other persons and property upon the highways, as provided by sections 307.350 to 307.390 and the regulations prescribed by the superintendent of the Missouri state highway patrol. Brakes may be inspected for safety by means of visual inspection or computerized brake testing. No person operating an official inspection station shall furnish, loan, give or sell a certificate of inspection and approval to any other person except those entitled to receive it under provisions of sections 307.350 to 307.390. No person shall have in such person's possession any certificate of inspection and approval and/or inspection sticker with knowledge that the certificate and/or inspection sticker has been illegally purchased, stolen or counterfeited.

3. The superintendent of the Missouri state highway patrol may require officially designated stations to furnish reports upon forms furnished by the superintendent for that purpose as the superintendent considers reasonably necessary for the proper and efficient administration of sections 307.350 to 307.390.

4. If, upon inspection, defects or unsafe conditions are found, the owner may correct them or shall have them corrected at any place the owner chooses within twenty days after the defect or unsafe condition is found, and shall have the right to remove the vehicle to such place for correction, but before the vehicle is operated thereafter upon the public highways of this state, a certificate of inspection and approval must be obtained. The inspecting personnel of the official inspection station must inform the owner that the corrections need not be made at the inspection station.

5. A fee, not to exceed twelve dollars, as determined by each official inspection station, may be charged by an official inspection station for each official inspection including the issuance of the certificate of inspection and approval, sticker, seal or other device and a total fee, not to exceed ten dollars, as determined by each official inspection station, may be charged for an official inspection of a trailer or motorcycle, which shall include the issuance of the certificate of inspection and approval, sticker, seal or other device. Such fee shall be conspicuously posted on the premises of each such official inspection station. No owner shall be charged an additional inspection fee upon having corrected defects or unsafe conditions found in an inspection completed within the previous twenty consecutive days, excluding Saturdays, Sundays and holidays, if such follow-up inspection is made by the station making the initial inspection. Every inspection for which a fee is charged shall be a complete inspection, and upon completion of the inspection, if any defects are found the owner of the vehicle shall be furnished a list of the defects and a receipt for the fee paid for the inspection. If the owner of a vehicle decides to have any necessary repairs or corrections made at the official inspection station, the owner shall be furnished a written estimate of the cost of such repairs before such repairs or corrections are made by the official inspection station. The written estimate shall have plainly written upon it that the owner understands that the corrections need not be made by the official inspection station and shall have a signature line for the owner. The owner must sign below the statement on the signature line before any repairs are made.

6. Certificates of inspection and approval, sticker, seal or other device shall be purchased by the official inspection stations from the superintendent of the Missouri state highway patrol. The superintendent of the Missouri state highway patrol shall collect a fee of one dollar and fifty cents for each certificate of inspection, sticker, seal or other device issued to the official inspection stations, except that no charge shall be made for certificates of inspection, sticker, seal or other device issued to official inspection stations operated by governmental entities. All fees collected shall be deposited in the state treasury with one dollar of each fee collected credited to the state highway fund and, for the purpose of administering and enforcing the state motor vehicle laws and traffic regulations, fifty cents credited to the "Highway Patrol Inspection Fund" which is hereby created. The moneys collected and deposited in the highway patrol inspection fund shall be expended subject to appropriations by the general assembly for the administration and enforcement of sections 307.350 to 307.390 by the Missouri state highway patrol. The unexpended balance in the fund at the end of each biennium exceeding the amount of the appropriations from the fund for the first two fiscal years shall be transferred to the state road fund, and the provisions of section 33.080, relating to the transfer of funds to the general revenue fund at the end of the biennium, shall not apply to the fund.

7. The owner or operator of any inspection station who discontinues operation during the period that a station permit is valid or whose station permit is suspended or revoked shall return all official signs and posters and any current unused inspection stickers, seals or other devices to the superintendent of the Missouri state highway patrol and shall receive a full refund on request except for official signs and posters, provided the request is made during the calendar year or within sixty days thereafter in the manner prescribed by the superintendent of the Missouri state highway patrol. Stations which have a valid permit shall exchange unused previous year issue inspection stickers and/or decals for an identical number of current year issue, provided the unused stickers and/or decals are submitted for exchange not later than April thirtieth of the current calendar year, in the manner prescribed by the superintendent of the Missouri state highway patrol.

8. Notwithstanding the provisions of section 307.390 to the contrary, a violation of this section shall be a class C misdemeanor.

9. The owner or operator of any inspection station shall maintain liability insurance at all times to cover possible damage to vehicles during the inspection process.

(L. 1967 p. 418 § 4, A.L. 1971 S.B. 110, A.L. 1973 H.B. 207, A.L. 1979 S.B. 20, A.L. 1983 S.B. 315, A.L. 1992 S.B. 465, A.L. 1999 S.B. 19, A.L. 2009 H.B. 683, A.L. 2012 H.B. 1402)



Section 307.370 Prohibited acts.

Effective 28 Aug 1971

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.370. Prohibited acts. — 1. No person shall represent in any manner any place as an official inspection station unless the station is operated under a valid permit issued by the superintendent of the Missouri state highway patrol.

2. No person unless then holding a valid permit shall issue a certificate of inspection and approval, sticker, seal or other device.

3. No person shall make, issue or knowingly use any imitation or counterfeit of an official certificate of inspection, sticker, seal or other device.

4. No person shall display or cause or permit to be displayed upon any vehicle any certificate of inspection and approval, sticker, seal or other device knowing the same to be fictitious or issued for another vehicle or issued without an inspection having been made.

(L. 1967 p. 418 § 5, A.L. 1971 S.B. 110)



Section 307.375 Inspection of school buses — items covered — violations, when corrected, notice to patrol — spot checks authorized.

Effective 28 Aug 2009

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.375. Inspection of school buses — items covered — violations, when corrected, notice to patrol — spot checks authorized. — 1. The owner of every bus used to transport children to or from school in addition to any other inspection required by law shall submit the vehicle to an official inspection station, and obtain a certificate of inspection, sticker, seal or other device annually, but the inspection of the vehicle shall not be made more than sixty days prior to operating the vehicle during the school year. The inspection shall, in addition to the inspection of the mechanism and equipment required for all motor vehicles under the provisions of sections 307.350 to 307.390, include an inspection to ascertain that the following items are correctly fitted, adjusted, and in good working condition:

(1) All mirrors, including crossview, inside, and outside;

(2) The front and rear warning flashers;

(3) The stop signal arm;

(4) The crossing control arm on public school buses required to have them pursuant to section 304.050;

(5) The rear bumper to determine that it is flush with the bus so that hitching of rides cannot occur;

(6) The exhaust tailpipe shall be flush with or may extend not more than two inches beyond the perimeter of the body or bumper;

(7) The emergency doors and exits to determine them to be unlocked and easily opened as required;

(8) The lettering and signing on the front, side and rear of the bus;

(9) The service door;

(10) The step treads;

(11) The aisle mats or aisle runners;

(12) The emergency equipment which shall include as a minimum a first aid kit, flares or fuses, and a fire extinguisher;

(13) The seats, including a determination that they are securely fastened to the floor;

(14) The emergency door buzzer;

(15) All hand hold grips;

(16) The interior glazing of the bus.

2. In addition to the inspection required by subsection 1 of this section, the Missouri state highway patrol shall conduct an inspection after February first of each school year of all vehicles required to be marked as school buses under section 304.050. This inspection shall be conducted by the Missouri highway patrol in cooperation with the department of elementary and secondary education and shall include, as a minimum, items in subsection 1 of this section and the following:

(1) The driver seat belts;

(2) The heating and defrosting systems;

(3) The reflectors;

(4) The bus steps;

(5) The aisles;

(6) The frame.

3. If, upon inspection, conditions which violate the standards in subsection 2 of this section are found, the owner or operator shall have them corrected in ten days and notify the superintendent of the Missouri state highway patrol or those persons authorized by the superintendent. If the defects or unsafe conditions found constitute an immediate danger, the bus shall not be used until corrections are made and the superintendent of the Missouri state highway patrol or those persons authorized by the superintendent are notified.

4. The Missouri highway patrol may inspect any school bus at any time and if such inspection reveals a deficiency affecting the safe operation of the bus, the provisions of subsection 3 of this section shall be applicable.

5. Notwithstanding the provisions of section 307.390 to the contrary, a violation of this section shall be a class C misdemeanor.

(L. 1967 p. 418 § 6, A.L. 1971 S.B. 110, A.L. 1975 H.B. 123, A.L. 1976 S.B. 725, A.L. 1997 S.B. 315, A.L. 1999 H.B. 603, et al. merged with S.B. 19, A.L. 2001 S.B. 244, A.L. 2004 H.B. 996 and H.B. 1142 and H.B. 1201 and H.B. 1489 merged with S.B. 899, A.L. 2009 H.B. 683)



Section 307.380 Accidents, reinspection required when — certain sales exempt from inspection requirement — violation, penalty.

Effective 28 Aug 1996

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.380. Accidents, reinspection required when — certain sales exempt from inspection requirement — violation, penalty. — 1. Every vehicle of the type required to be inspected upon having been involved in an accident and when so directed by a police officer must be inspected and an official certificate of inspection and approval, sticker, seal or other device be obtained for such vehicle before it is again operated on the highways of this state. At the seller's expense every vehicle of the type required to be inspected by section 307.350, whether new or used, shall immediately prior to sale be fully inspected regardless of any current certificate of inspection and approval, and an appropriate new certificate of inspection and approval, sticker, seal or other device shall be obtained.

2. Nothing contained in the provisions of this section shall be construed to prohibit a dealer or any other person from selling a vehicle without a certificate of inspection and approval if the vehicle is sold for junk, salvage, or for rebuilding, or for vehicles sold at public auction or from dealer to dealer. The purchaser of any vehicle which is purchased for junk, salvage, or for rebuilding, shall give to the seller an affidavit, on a form prescribed by the superintendent of the Missouri state highway patrol, stating that the vehicle is being purchased for one of the reasons stated herein. No vehicle of the type required to be inspected by section 307.350 which is purchased as junk, salvage, or for rebuilding shall again be registered in this state until the owner has submitted the vehicle for inspection and obtained an official certificate of inspection and approval, sticker, seal or other device for such vehicle.

3. Notwithstanding the provisions of section 307.390, violation of this section shall be deemed an infraction.

(L. 1967 p. 418 § 8, A.L. 1971 S.B. 110, A.L. 1992 S.B. 465, A.L. 1993 S.B. 105, A.L. 1996 H.B. 1047)

(1990) Missouri safety inspection cannot be disclaimed unless the vehicle is sold for junk, salvage or rebuilding. Selling a vehicle “as is” does not alleviate the seller's need to comply with the safety inspection statutes. (Mo.App.) Viene v. Concours Auto Sales, Inc., 787 S.W.2d 814.



Section 307.385 Director of revenue to suspend registration of unapproved vehicle on written notice of superintendent.

Effective 28 Aug 1971

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.385. Director of revenue to suspend registration of unapproved vehicle on written notice of superintendent. — The superintendent of the Missouri state highway patrol may notify the director of revenue and the director of revenue shall suspend the registration of any vehicle which the superintendent of the Missouri state highway patrol determines, after a written notice, is not equipped as required by law or for which a certificate required by sections 307.350 to 307.390 has not been obtained.

(L. 1967 p. 418 § 9, A.L. 1971 S.B. 110)



Section 307.390 Penalty for violation — superintendent of highway patrol may assign persons to enforce inspections laws.

Effective 28 Aug 2010

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.390. Penalty for violation — superintendent of highway patrol may assign persons to enforce inspections laws. — 1. Any person who violates any provision of sections 307.350 to 307.390 is guilty of a misdemeanor and upon conviction shall be punished as provided by law.

2. The superintendent of the Missouri state highway patrol may assign qualified persons who are not highway patrol officers to investigate and enforce motor vehicle safety inspection laws and regulations pursuant to sections 307.350 to 307.390 and sections 643.300 to 643.355. A person assigned by the superintendent pursuant to the authority granted by this subsection shall be designated a motor vehicle inspector and shall have limited powers to issue a uniform complaint and summons for a violation of the motor vehicle inspection laws and regulations. A motor vehicle inspector shall not have authority to exercise the power granted in this subsection until such inspector successfully completes training provided by, and to the satisfaction of, the superintendent.

(L. 1967 p. 418 § 10, A.L. 1999 H.B. 603, et al. merged with S.B. 19, A.L. 2009 H.B. 683, A.L. 2010 H.B. 1540)

CROSS REFERENCE:

General penalty for violation of §§ 307.020 to 307.295, 304.570



Section 307.400 Commercial vehicles, equipment and operation, regulations, exceptions — violations, penalty — rulemaking authority.

Effective 28 Aug 2013

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.400. Commercial vehicles, equipment and operation, regulations, exceptions — violations, penalty — rulemaking authority. — 1. It is unlawful for any person to operate any commercial motor vehicle as defined in Title 49, Code of Federal Regulations, Part 390.5, either singly or in combination with a trailer, as both vehicles are defined in Title 49, Code of Federal Regulations, Part 390.5, unless such vehicles are equipped and operated as required by Parts 390 through 397, Title 49, Code of Federal Regulations, as such regulations have been and may periodically be amended, whether intrastate transportation or interstate transportation. Members of the Missouri state highway patrol are authorized to enter the cargo area of a commercial motor vehicle or trailer to inspect the contents when reasonable grounds exist to cause belief that the vehicle is transporting hazardous materials as defined by Title 49 of the Code of Federal Regulations. The director of the department of public safety is hereby authorized to further regulate the safety of commercial motor vehicles and trailers as he deems necessary to govern and control their operation on the public highways of this state by promulgating and publishing rules and regulations consistent with this chapter. Any such rules shall, in addition to any other provisions deemed necessary by the director, require:

(1) Every commercial motor vehicle and trailer and all parts thereof to be maintained in a safe condition at all times;

(2) Accidents arising from or in connection with the operation of commercial motor vehicles and trailers to be reported to the department of public safety in such detail and in such manner as the director may require.

­­

­

2. Notwithstanding the provisions of subsection 1 of this section to the contrary, Part 391, Subpart E, Title 49, Code of Federal Regulations, relating to the physical requirements of drivers shall not be applicable to drivers in intrastate commerce, provided such drivers were licensed by this state as chauffeurs to operate commercial motor vehicles on May 13, 1988. Persons who are otherwise qualified and licensed to operate a commercial motor vehicle in this state may operate such vehicle intrastate at the age of eighteen years or older, except that any person transporting hazardous material must be at least twenty-one years of age.

3. Commercial motor vehicles and drivers of such vehicles may be placed out of service if the vehicles are not equipped and operated according to the requirements of this section. Criteria used for placing vehicles and drivers out of service are the North American Uniform Out-of-Service Criteria adopted by the Commercial Vehicle Safety Alliance and the United States Department of Transportation, as such criteria have been and may periodically be amended.

4. Notwithstanding the provisions of subsection 1 of this section to the contrary, Part 395, Title 49, Code of Federal Regulations, relating to the hours of drivers, shall not apply to any vehicle owned or operated by any public utility, rural electric cooperative or other public service organization, or to the driver of such vehicle, while providing restoration of essential utility services during emergencies and operating intrastate. For the purposes of this subsection, the term "essential utility services" means electric, gas, water, telephone and sewer services.

5. Notwithstanding the provisions of subsection 1 of this section to the contrary, Parts 390 through 397, Title 49, Code of Federal Regulations shall not apply to commercial motor vehicles operated in intrastate commerce to transport property, which have a gross vehicle weight rating or gross combination weight rating of twenty-six thousand pounds or less. The exception provided by this subsection shall not apply to:

(1) Vehicles transporting hazardous materials and which are not covered farm vehicles as provided in subdivision (3) of this subsection;

(2) Vehicles designed to transport sixteen or more passengers including the driver as defined by Title 49 of the Code of Federal Regulations; or

(3) Vehicles which are defined as covered farm vehicles pursuant to federal laws and regulations and are transporting hazardous materials that require a placard as required by 49 CFR 100-180.

­­

­

6. Violation of any provision of this section or any rule promulgated as authorized therein is a class B misdemeanor.

7. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2009, shall be invalid and void.

(L. 1984 H.B. 1410 §§ 307.400, 307.401, A.L. 1986 H.B. 1428, H.B. 1572, A.L. 1988 S.B. 423, A.L. 1991 H.B. 251, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 1999 S.B. 19, A.L. 2003 H.B. 371, A.L. 2004 S.B. 1233, et al., A.L. 2009 H.B. 683, A.L. 2010 H.B. 1540, A.L. 2013 H.B. 103)



Section 307.402 Inspection of state-owned vehicles, responsibility for.

Effective 11 Jul 2002, see footnote

Title XIX MOTOR VEHICLES, WATERCRAFT AND AVIATION

307.402. Inspection of state-owned vehicles, responsibility for. — All state agencies owning motor vehicles shall be responsible for obtaining an inspection of each of their vehicle's mechanism and equipment in accordance with the provisions of sections 307.350 to 307.402 and obtaining a certificate of inspection and approval and a sticker, seal or other device from a duly authorized official inspection station.

(L. 2002 H.B. 1270 and H.B. 2032)

Effective 7-11-02









Title XX ALCOHOLIC BEVERAGES

Chapter 311 Liquor Control Law

Chapter Cross References



Section 311.010 Title of law.

Effective 28 Aug 1939

Title XX ALCOHOLIC BEVERAGES

311.010. Title of law. — This law may be cited as the "Liquor Control Law".

(RSMo 1939 § 4874)

(1941) Right to traffic in intoxicating liquor is not a “natural right”, such business not being lawful except as authorized by law. Therefore it may be fully regulated by law and such regulation does not violate natural rights of citizens. State ex rel. Klein v. Balsiger (A.), 151 S.W.2d 521.



Section 311.015 Purpose clause.

Effective 28 Aug 2007

Title XX ALCOHOLIC BEVERAGES

311.015. Purpose clause. — Alcohol is, by law, an age-restricted product that is regulated differently than other products. The provisions of this chapter establish vital state regulation of the sale and distribution of alcohol beverages in order to promote responsible consumption, combat illegal underage drinking, and achieve other important state policy goals such as maintaining an orderly marketplace composed of state-licensed alcohol producers, importers, distributors, and retailers.

(L. 2007 S.B. 299 & S.B. 616)



Section 311.020 Definition of intoxicating liquor.

Effective 28 Aug 2009

Title XX ALCOHOLIC BEVERAGES

311.020. Definition of intoxicating liquor. — The term "intoxicating liquor" as used in this chapter shall mean and include alcohol for beverage purposes, alcoholic, spirituous, vinous, fermented, malt, or other liquors, or combination of liquors, a part of which is spirituous, vinous, or fermented, and all preparations or mixtures for beverage purposes, containing in excess of one-half of one percent by volume. All beverages having an alcoholic content of less than one-half of one percent by volume shall be exempt from the provisions of this chapter, but subject to inspection as provided by sections 196.365 to 196.445*.

(RSMo 1939 § 4894, A.L. 1990 H.B. 1180, A.L. 2009 H.B. 132)

*Sections 196.365 to 196.445 were repealed in 2003 by H.B. 600 merged with S.B. 175.



Section 311.030 Definition of person.

Effective 28 Aug 1939

Title XX ALCOHOLIC BEVERAGES

311.030. Definition of person. — The term "person" as used in this chapter shall mean and include any individual, association, joint stock company, syndicate, copartnership, corporation, receiver, trustee, conservator, or other officer appointed by any state or federal court.

(RSMo 1939 § 4934)



Section 311.040 Application of law.

Effective 28 Aug 1939

Title XX ALCOHOLIC BEVERAGES

311.040. Application of law. — The provisions of this law shall be in force in and apply to every incorporated city, town or village in this state, whether same be organized under the general law relating to cities, towns and villages, or by special charter under the state constitution, any ordinance or charter provision of any city, town or village to the contrary notwithstanding.

(RSMo 1939 § 4908)

(1957) City ordinance prohibiting sales by any wholesaler to retailers who are delinquent in payment of accounts to any wholesaler held valid and not in conflict with either the liquor control law or the nonintoxicating beer law. Passler v. Johnson (Mo.), 304 S.W.2d 903.



Section 311.050 License required.

Effective 28 Aug 1939

Title XX ALCOHOLIC BEVERAGES

311.050. License required. — It shall be unlawful for any person, firm, partnership or corporation to manufacture, sell or expose for sale in this state intoxicating liquor, as defined in section 311.020, in any quantity, without taking out a license.

(RSMo 1939 § 4895)

(1943) Objection to use of word “spirituous” in information charging sale of “spirituous intoxicating liquor” held without merit. State v. Varnon (Mo.), 174 S.W.2d 146.

(1955) Where evidence showed that whiskey purchased was poured from “shot” glass into Coca-Cola bottle, that such bottle may have contained some other liquid, it was not error to admit it in evidence, in prosecution for sale without license, even though alcoholic content of liquor therein was less than that in bottle from which testimony showed it was poured. State v. Krout (Mo.), 282 S.W.2d 529.



Section 311.055 License to manufacture not required, personal or family use — limitation — removal from premises permitted, when — inapplicability, when.

Effective 28 Aug 2014

Title XX ALCOHOLIC BEVERAGES

311.055. License to manufacture not required, personal or family use — limitation — removal from premises permitted, when — inapplicability, when. — 1. No person at least twenty-one years of age shall be required to obtain a license to manufacture intoxicating liquor, as defined in section 311.020, for personal or family use. The aggregate amount of intoxicating liquor manufactured per household shall not exceed two hundred gallons per calendar year if there are two or more persons over the age of twenty-one years in such household, or one hundred gallons per calendar year if there is only one person over the age of twenty-one years in such household. Any intoxicating liquor manufactured under this section shall not be sold or offered for sale.

2. Beer brewed under this section may be removed from the premises where brewed for personal or family use, including use at organized events, exhibitions, or competitions, such as home brewer contests, tastings, or judging. The use may occur off licensed retail premises, on any premises under a temporary retail license issued under section* 311.218, 311.482, 311.485, 311.486, or 311.487, or on any tax exempt organization's licensed premises as described in section 311.090.

3. Any beer brewed under this section used at an organized event where an admission fee is paid for entry, at which the beer is available without a separate charge, shall not be deemed a sale of beer, provided that the person who brewed the beer receives none of the proceeds from the admission fee and all consumption is conducted off licensed retail premises, under the premises of a temporary retail license issued under section 311.218, 311.482, 311.485, 311.486, or 311.487, or on any tax exempt organization's licensed premises as described in section 311.090.

(L. 1995 S.B. 468, A.L. 2009 H.B. 132, A.L. 2013 S.B. 121, A.L. 2014 H.B. 1304)

*Word "sections" appears in original rolls.



Section 311.060 Qualifications for licenses--resident corporation and financial interest defined--revocation, effect of, new license, when.

Effective 14 Oct 2016, see footnote

Title XX ALCOHOLIC BEVERAGES

*311.060. Qualifications for licenses--resident corporation and financial interest defined--revocation, effect of, new license, when. — 1. No person shall be granted a license hereunder unless such person is of good moral character and a qualified legal voter and a taxpaying citizen of the county, town, city or village, nor shall any corporation be granted a license hereunder unless the managing officer of such corporation is of good moral character and a qualified legal voter and taxpaying citizen of the county, town, city or village; and, except as otherwise provided under subsection 7 of this section, no person shall be granted a license or permit hereunder whose license as such dealer has been revoked, or who has been convicted, since the ratification of the twenty-first amendment to the Constitution of the United States, of a violation of the provisions of any law applicable to the manufacture or sale of intoxicating liquor, or who employs in his or her business as such dealer any person whose license has been revoked unless five years have passed since the revocation as provided under subsection 6 of this section, or who has been convicted of violating such law since the date aforesaid; provided, that nothing in this section contained shall prevent the issuance of licenses to nonresidents of Missouri or foreign corporations for the privilege of selling to duly licensed wholesalers and soliciting orders for the sale of intoxicating liquors to, by or through a duly licensed wholesaler, within this state.

2. (1) No person, partnership or corporation shall be qualified for a license under this law if such person, any member of such partnership, or such corporation, or any officer, director, or any stockholder owning, legally or beneficially, directly or indirectly, ten percent or more of the stock of such corporation, or other financial interest therein, or ten percent or more of the interest in the business for which the person, partnership or corporation is licensed, or any person employed in the business licensed under this law shall have had a license revoked under this law except as otherwise provided under subsections 6 and 7 of this section, or shall have been convicted of violating the provisions of any law applicable to the manufacture or sale of intoxicating liquor since the ratification of the twenty-first amendment to the Constitution of the United States, or shall not be a person of good moral character.

(2) No license issued under this chapter shall be denied, suspended, revoked or otherwise affected based solely on the fact that an employee of the licensee has been convicted of a felony unrelated to the manufacture or sale of intoxicating liquor. Each employer shall report the identity of any employee convicted of a felony to the division of liquor control. The division of liquor control shall promulgate rules to enforce the provisions of this subdivision.

(3) No wholesaler license shall be issued to a corporation for the sale of intoxicating liquor containing alcohol in excess of five percent by weight, except to a resident corporation as defined in this section.

3. A “resident corporation” is defined to be a corporation incorporated under the laws of this state, all the officers and directors of which, and all the stockholders, who legally and beneficially own or control sixty percent or more of the stock in amount and in voting rights, shall be qualified legal voters and taxpaying citizens of the county and municipality in which they reside and who shall have been bona fide residents of the state for a period of three years continuously immediately prior to the date of filing of application for a license, provided that a stockholder need not be a voter or a taxpayer, and all the resident stockholders of which shall own, legally and beneficially, at least sixty percent of all the financial interest in the business to be licensed under this law; provided, that no corporation, licensed under the provisions of this law on January 1, 1947, nor any corporation succeeding to the business of a corporation licensed on January 1, 1947, as a result of a tax-free reorganization coming within the provisions of Section 112, United States Internal Revenue Code, shall be disqualified by reason of the new requirements herein, except corporations engaged in the manufacture of alcoholic beverages containing alcohol in excess of five percent by weight, or owned or controlled, directly or indirectly, by nonresident persons, partnerships or corporations engaged in the manufacture of alcoholic beverages containing alcohol in excess of five percent by weight.

4. The term “financial interest” as used in this chapter is defined to mean all interest, legal or beneficial, direct or indirect, in the capital devoted to the licensed enterprise and all such interest in the net profits of the enterprise, after the payment of reasonable and necessary operating business expenses and taxes, including interest in dividends, preferred dividends, interest and profits, directly or indirectly paid as compensation for, or in consideration of interest in, or for use of, the capital devoted to the enterprise, or for property or money advanced, loaned or otherwise made available to the enterprise, except by way of ordinary commercial credit or bona fide bank credit not in excess of credit customarily granted by banking institutions, whether paid as dividends, interest or profits, or in the guise of royalties, commissions, salaries, or any other form whatsoever.

5. The supervisor shall by regulation require all applicants for licenses to file written statements, under oath, containing the information reasonably required to administer this section. Statements by applicants for licenses as wholesalers and retailers shall set out, with other information required, full information concerning the residence of all persons financially interested in the business to be licensed as required by regulation. All material changes in the information filed shall be promptly reported to the supervisor.

6. Any person whose license or permit issued under this chapter has been revoked shall be automatically eligible to work as an employee of an establishment holding a license or permit under this chapter five years after the date of the revocation.

7. Any person whose license or permit issued under this chapter has been revoked shall be eligible to apply and be qualified for a new license or permit five years after the date of the revocation. The person may be issued a new license or permit at the discretion of the division of alcohol and tobacco control. If the division denies the request for a new permit or license, the person may not submit a new application for five years from the date of the denial. If the application is approved, the person shall pay all fees required by law for the license or permit. Any person whose request for a new license or permit is denied may seek a determination by the administrative hearing commission as provided under section 311.691.

(RSMo 1939 § 4906, A.L. 1947 V. I p. 370, A.L. 1987 H.B. 520 merged with H.B. 62 & 70, A.L. 2009 H.B. 132, A.L. 2016 S.B. 994)

*Effective 10-14-16, see § 21.250. S.B. 994 was vetoed July 1, 2016. The veto was overridden on September 14, 2016.

(1972) Eligibility for employee's liquor permit, lost following applicant's conviction of violation of federal tax laws involving sale and manufacture of intoxicating liquors, was reinstated by Presidential Pardon received after service in armed forces. Damiano v. Burge (A.), 481 S.W.2d 562.

(1973) Conviction on misdemeanor charge of possessing obscene literature by 100% stockholder held sufficient grounds for refusal of liquor by the drink license. Peppermint Lounge Inc. v. Wright (Mo.), 498 S.W.2d 749.

(1975) Held governor's power to pardon is limited to criminal prosecutions and does not extend to administrative revocation of license. The court also held that the governor has no authority to “order” an action by the director of liquor control when the statute places such duty on the director. Theodoro v. Department of Liquor Control (Mo.), 527 S.W.2d 350.



Section 311.061 Stock ownership not deemed financial interest, when.

Effective 28 Aug 1994

Title XX ALCOHOLIC BEVERAGES

311.061. Stock ownership not deemed financial interest, when. — Notwithstanding the definition of "financial interest" contained in section 311.060, service as a member of the board of directors of a corporation, the stock of which is traded on the New York or American Stock Exchange or NASDAQ, or ownership of less than ten percent of the outstanding shares in such corporation, shall not constitute a financial interest in such corporation or a subsidiary thereof.

(L. 1985 H.B. 166, A.L. 1994 S.B. 474)



Section 311.070 Financial interest in retail businesses by certain licensees prohibited, exceptions — penalties — definitions — activities permitted between wholesalers and licensees — certain contracts unenforceable — installation of dispensing accessories — contributions to certain organizations permitted, when — sale of Missouri wines only, license issued, when.

Effective 28 Aug 2017

Title XX ALCOHOLIC BEVERAGES

311.070. Financial interest in retail businesses by certain licensees prohibited, exceptions — penalties — definitions — activities permitted between wholesalers and licensees — certain contracts unenforceable — installation of dispensing accessories — contributions to certain organizations permitted, when — sale of Missouri wines only, license issued, when. — 1. Distillers, wholesalers, winemakers, brewers or their employees, officers or agents shall not, except as provided in this section, directly or indirectly, have any financial interest in the retail business for sale of intoxicating liquors, and shall not, except as provided in this section, directly or indirectly, loan, give away or furnish equipment, money, credit or property of any kind, except ordinary commercial credit for liquors sold to such retail dealers. However, notwithstanding any other provision of this chapter to the contrary, for the purpose of the promotion of tourism, a distiller whose manufacturing establishment is located within this state may apply for and the supervisor of liquor control may issue a license to sell intoxicating liquor, as in this chapter defined, by the drink at retail for consumption on the premises where sold; and provided further that the premises so licensed shall be in close proximity to the distillery and may remain open between the hours of 6:00 a.m. and 1:30 a.m., Monday through Saturday and between the hours of 9:00 a.m. and midnight, Sunday. The authority for the collection of fees by cities and counties as provided in section 311.220, and all other laws and regulations relating to the sale of liquor by the drink for consumption on the premises where sold, shall apply to the holder of a license issued under the provisions of this section in the same manner as they apply to establishments licensed under the provisions of section 311.085, 311.090, or 311.095.

2. Any distiller, wholesaler, winemaker or brewer who shall violate the provisions of subsection 1 of this section, or permit his employees, officers or agents to do so, shall be guilty of a misdemeanor, and upon conviction thereof shall be punished as follows:

(1) For the first offense, by a fine of one thousand dollars;

(2) For a second offense, by a fine of five thousand dollars; and

(3) For a third or subsequent offense, by a fine of ten thousand dollars or the license of such person shall be revoked.

3. As used in this section, the following terms mean:

(1) “Consumer advertising specialties”, advertising items that are designed to be carried away by the consumer, such items include, but are not limited to: trading stamps, nonalcoholic mixers, pouring racks, ash trays, bottle or can openers, cork screws, shopping bags, matches, printed recipes, pamphlets, cards, leaflets, blotters, postcards, pencils, shirts, caps and visors;

(2) “Equipment and supplies”, glassware (or similar containers made of other material), dispensing accessories, carbon dioxide (and other gasses used in dispensing equipment) or ice. “Dispensing accessories” include standards, faucets, cold plates, rods, vents, taps, tap standards, hoses, washers, couplings, gas gauges, vent tongues, shanks, and check valves;

(3) “Permanent point-of-sale advertising materials”, advertising items designed to be used within a retail business establishment for an extended period of time to attract consumer attention to the products of a distiller, wholesaler, winemaker or brewer. Such materials shall only include inside signs (electric, mechanical or otherwise), mirrors, and sweepstakes/contest prizes displayed on the licensed premises;

(4) “Product display”, wine racks, bins, barrels, casks, shelving or similar items the primary function of which is to hold and display consumer products;

(5) “Promotion”, an advertising and publicity campaign to further the acceptance and sale of the merchandise or products of a distiller, wholesaler, winemaker or brewer;

(6) “Temporary point-of-sale advertising materials”, advertising items designed to be used for short periods of time. Such materials include, but are not limited to: banners, decorations reflecting a particular season or a limited-time promotion, or paper napkins, coasters, cups, or menus.

4. Notwithstanding other provisions contained herein, the distiller, wholesaler, winemaker or brewer, or their employees, officers or agents may engage in the following activities with a retail licensee licensed pursuant to this chapter:

(1) The distiller, wholesaler, winemaker or brewer may give or sell product displays to a retail business if all of the following requirements are met:

(a) The total value of all product displays given or sold to a retail business shall not exceed three hundred dollars per brand at any one time in any one retail outlet. There shall be no combining or pooling of the three hundred dollar limits to provide a retail business a product display in excess of three hundred dollars per brand. The value of a product display is the actual cost to the distiller, wholesaler, winemaker or brewer who initially purchased such product display. Transportation and installation costs shall be excluded;

(b) All product displays shall bear in a conspicuous manner substantial advertising matter on the product or the name of the distiller, wholesaler, winemaker or brewer. The name and address of the retail business may appear on the product displays; and

(c) The giving or selling of product displays may be conditioned on the purchase of intoxicating beverages advertised on the displays by the retail business in a quantity necessary for the initial completion of the product display. No other condition shall be imposed by the distiller, wholesaler, winemaker or brewer on the retail business in order for such retail business to obtain the product display;

(2) Notwithstanding any provision of law to the contrary, the distiller, wholesaler, winemaker or brewer may provide, give or sell any permanent point-of-sale advertising materials, temporary point-of-sale advertising materials, and consumer advertising specialties to a retail business if all the following requirements are met:

(a) The total value of all permanent point-of-sale advertising materials provided to a retail business by a distiller, wholesaler, winemaker, or brewer shall not exceed five hundred dollars per calendar year, per brand, per retail outlet. The value of permanent point-of-sale advertising materials is the actual cost to the distiller, wholesaler, winemaker or brewer who initially purchased such item. Transportation and installation costs shall be excluded. All permanent point-of-sale advertising materials provided to a retailer shall be recorded, and records shall be maintained for a period of three years;

(b) The provider of permanent point-of-sale advertising materials shall own and otherwise control the use of permanent point-of-sale advertising materials that are provided by any distiller, wholesaler, winemaker, or brewer;

(c) All permanent point-of-sale advertising materials, temporary point-of-sale advertising materials, and consumer advertising specialties shall bear in a conspicuous manner substantial advertising matter about the product or the name of the distiller, wholesaler, winemaker or brewer. The name, address and logos of the retail business may appear on the permanent point-of-sale advertising materials, temporary point-of-sale advertising materials, or the consumer advertising specialties; and

(d) The distiller, wholesaler, winemaker or brewer shall not directly or indirectly pay or credit the retail business for using or distributing the permanent point-of-sale advertising materials, temporary point-of-sale advertising materials, or consumer advertising specialties or for any incidental expenses arising from their use or distribution;

(3) A distiller, wholesaler, winemaker, or brewer may give a gift not to exceed a value of one thousand dollars per year to a holder of a temporary permit as defined in section 311.482;

(4) The distiller, wholesaler, winemaker or brewer may sell equipment or supplies to a retail business if all the following requirements are met:

(a) The equipment and supplies shall be sold at a price not less than the cost to the distiller, wholesaler, winemaker or brewer who initially purchased such equipment and supplies; and

(b) The price charged for the equipment and supplies shall be collected in accordance with credit regulations as established in the code of state regulations;

(5) The distiller, wholesaler, winemaker or brewer may install dispensing accessories at the retail business establishment, which shall include for the purposes of beer equipment to properly preserve and serve draught beer only and to facilitate the delivery to the retailer the brewers and wholesalers may lend, give, rent or sell and they may install or repair any of the following items or render to retail licensees any of the following services: beer coils and coil cleaning, sleeves and wrappings, box couplings and draft arms, beer faucets and tap markers, beer and air hose, taps, vents and washers, gauges and regulators, beer and air distributors, beer line insulation, coil flush hose, couplings and bucket pumps; portable coil boxes, air pumps, blankets or other coverings for temporary wrappings of barrels, coil box overflow pipes, tilting platforms, bumper boards, skids, cellar ladders and ramps, angle irons, ice box grates, floor runways; and damage caused by any beer delivery excluding normal wear and tear and a complete record of equipment furnished and installed and repairs and service made or rendered must be kept by the brewer or wholesalers furnishing, making or rendering same for a period of not less than one year;

(6) The distiller, wholesaler, winemaker or brewer may furnish, give or sell coil cleaning service to a retailer of distilled spirits, wine or malt beverages;

(7) A wholesaler of intoxicating liquor may furnish or give and a retailer may accept a sample of distilled spirits or wine as long as the retailer has not previously purchased the brand from that wholesaler, if all the following requirements are met:

(a) The wholesaler may furnish or give not more than seven hundred fifty milliliters of any brand of distilled spirits and not more than seven hundred fifty milliliters of any brand of wine; if a particular product is not available in a size within the quantity limitations of this subsection, a wholesaler may furnish or give to a retailer the next larger size;

(b) The wholesaler shall keep a record of the name of the retailer and the quantity of each brand furnished or given to such retailer;

(c) For the purposes of this subsection, no samples of intoxicating liquor provided to retailers shall be consumed on the premises nor shall any sample of intoxicating liquor be opened on the premises of the retailer except as provided by the retail license;

(d) For the purpose of this subsection, the word “brand” refers to differences in brand name of product or differences in nature of product; examples of different brands would be products having a difference in: brand name; class, type or kind designation; appellation of origin (wine); viticulture area (wine); vintage date (wine); age (distilled spirits); or proof (distilled spirits); differences in packaging such a different style, type, size of container, or differences in color or design of a label are not considered different brands;

(8) The distiller, wholesaler, winemaker or brewer may package and distribute intoxicating beverages in combination with other nonalcoholic items as originally packaged by the supplier for sale ultimately to consumers; notwithstanding any provision of law to the contrary, for the purpose of this subsection, intoxicating liquor and wine wholesalers are not required to charge for nonalcoholic items any more than the actual cost of purchasing such nonalcoholic items from the supplier;

(9) The distiller, wholesaler, winemaker or brewer may sell or give the retail business newspaper cuts, mats or engraved blocks for use in the advertisements of the retail business;

(10) The distiller, wholesaler, winemaker or brewer may in an advertisement list the names and addresses of two or more unaffiliated retail businesses selling its product if all of the following requirements are met:

(a) The advertisement shall not contain the retail price of the product;

(b) The listing of the retail businesses shall be the only reference to such retail businesses in the advertisement;

(c) The listing of the retail businesses shall be relatively inconspicuous in relation to the advertisement as a whole; and

(d) The advertisement shall not refer only to one retail business or only to a retail business controlled directly or indirectly by the same retail business;

(11) Distillers, winemakers, wholesalers, brewers or retailers may conduct a local or national sweepstakes/contest upon a licensed retail premise. The sweepstakes/contest prize dollar amount shall not be limited and can be displayed in a photo, banner, or other temporary point-of-sale advertising materials on a licensed premises, if the following requirements are met:

(a) No money or something of value is given to the retailer for the privilege or opportunity of conducting the sweepstakes or contest; and

(b) The actual sweepstakes/contest prize is not displayed on the licensed premises if the prize value exceeds the permanent point-of-sale advertising materials dollar limit provided in this section;

(12) The distiller, wholesaler, winemaker or brewer may stock, rotate, rearrange or reset the products sold by such distiller, wholesaler, winemaker or brewer at the establishment of the retail business so long as the products of any other distiller, wholesaler, winemaker or brewer are not altered or disturbed;

(13) The distiller, wholesaler, winemaker or brewer may provide a recommended shelf plan or shelf schematic for distilled spirits, wine or malt beverages;

(14) The distiller, wholesaler, winemaker or brewer participating in the activities of a retail business association may do any of the following:

(a) Display, serve, or donate its products at or to a convention or trade show;

(b) Rent display booth space if the rental fee is the same paid by all others renting similar space at the association activity;

(c) Provide its own hospitality which is independent from the association activity;

(d) Purchase tickets to functions and pay registration or sponsorship fees if such purchase or payment is the same as that paid by all attendees, participants or exhibitors at the association activity;

(e) Make payments for advertisements in programs or brochures issued by retail business associations if the total payments made for all such advertisements are fair and reasonable;

(f) Pay dues to the retail business association if such dues or payments are fair and reasonable;

(g) Make payments or donations for retail employee training on preventive sales to minors and intoxicated persons, checking identifications, age verification devices, and the liquor control laws;

(h) Make contributions not to exceed one thousand dollars per calendar year for transportation services that shall be used to assist patrons from retail establishments to his or her residence or overnight accommodations;

(i) Donate or serve up to five hundred dollars per event of alcoholic products at retail business association activities; and

(j) Any retail business association that receives payments or donations shall, upon written request, provide the division of alcohol and tobacco control with copies of relevant financial records and documents to ensure compliance with this subsection;

(15) The distiller, wholesaler, winemaker or brewer may sell or give a permanent outside sign to a retail business if the following requirements are met:

(a) The sign, which shall be constructed of metal, glass, wood, plastic, or other durable, rigid material, with or without illumination, or painted or otherwise printed onto a rigid material or structure, shall bear in a conspicuous manner substantial advertising matter about the product or the name of the distiller, wholesaler, winemaker or brewer;

(b) The retail business shall not be compensated, directly or indirectly, for displaying the permanent sign or a temporary banner;

(c) The cost of the permanent sign shall not exceed five hundred dollars; and

(d) Temporary banners of a seasonal nature or promoting a specific event shall not be constructed to be permanent outdoor signs and may be provided to retailers. The total cost of temporary outdoor banners provided to a retailer in use at any one time shall not exceed five hundred dollars per brand;

(16) A wholesaler may, but shall not be required to, exchange for an equal quantity of identical product or allow credit against outstanding indebtedness for intoxicating liquor with alcohol content of less than five percent by weight that was delivered in a damaged condition or damaged while in the possession of the retailer;

(17) To assure and control product quality, wholesalers at the time of a regular delivery may, but shall not be required to, withdraw, with the permission of the retailer, a quantity of intoxicating liquor with alcohol content of less than five percent by weight in its undamaged original carton from the retailer’s stock, if the wholesaler replaces the product with an equal quantity of identical product;

(18) In addition to withdrawals authorized pursuant to subdivision (17) of this subsection, to assure and control product quality, wholesalers at the time of a regular delivery may, but shall not be required to, withdraw, with the permission of the retailer, a quantity of intoxicating liquor with alcohol content of less than five percent by weight in its undamaged original carton from the retailer’s stock and give the retailer credit against outstanding indebtedness for the product if:

(a) The product is withdrawn at least thirty days after initial delivery and within twenty-one days of the date considered by the manufacturer of the product to be the date the product becomes inappropriate for sale to a consumer; and

(b) The quantity of product withdrawn does not exceed the equivalent of twenty-five cases of twenty-four twelve-ounce containers; and

(c) To assure and control product quality, a wholesaler may, but not be required to, give a retailer credit for intoxicating liquor with an alcohol content of less than five percent by weight, in a container with a capacity of four gallons or more, delivered but not used, if the wholesaler removes the product within seven days of the initial delivery; and

(19) Nothing in this section authorizes consignment sales.

5. (1) A distiller, wholesaler, winemaker, or brewer that is also in business as a bona fide producer or vendor of nonalcoholic beverages shall not condition the sale of its alcoholic beverages on the sale of its nonalcoholic beverages nor combine the sale of its alcoholic beverages with the sale of its nonalcoholic beverages, except as provided in subdivision (8) of subsection 4 of this section. The distiller, wholesaler, winemaker, or brewer that is also in business as a bona fide producer or vendor of nonalcoholic beverages may sell, credit, market, and promote nonalcoholic beverages in the same manner in which the nonalcoholic products are sold, credited, marketed, or promoted by a manufacturer or wholesaler not licensed by the supervisor of alcohol and tobacco control.

(2) Any fixtures, equipment, or furnishings provided by any distiller, wholesaler, winemaker, or brewer in furtherance of the sale of nonalcoholic products shall not be used by the retail licensee to store, service, display, advertise, furnish, or sell, or aid in the sale of alcoholic products regulated by the supervisor of alcohol and tobacco control. All such fixtures, equipment, or furnishings shall be identified by the retail licensee as being furnished by a licensed distiller, wholesaler, winemaker, or brewer.

6. Distillers, wholesalers, brewers and winemakers, or their officers or directors shall not require, by agreement or otherwise, that any retailer purchase any intoxicating liquor from such distillers, wholesalers, brewers or winemakers to the exclusion in whole or in part of intoxicating liquor sold or offered for sale by other distillers, wholesalers, brewers, or winemakers.

7. Notwithstanding any other provisions of this chapter to the contrary, a distiller or wholesaler may install dispensing accessories at the retail business establishment, which shall include for the purposes of distilled spirits equipment to properly preserve and serve premixed distilled spirit beverages only. To facilitate delivery to the retailer, the distiller or wholesaler may lend, give, rent or sell and the distiller or wholesaler may install or repair any of the following items or render to retail licensees any of the following services: coils and coil cleaning, draft arms, faucets and tap markers, taps, tap standards, tapping heads, hoses, valves and other minor tapping equipment components, and damage caused by any delivery excluding normal wear and tear. A complete record of equipment furnished and installed and repairs or service made or rendered shall be kept by the distiller or wholesaler furnishing, making or rendering the same for a period of not less than one year.

8. Distillers, wholesalers, winemakers, brewers or their employees or officers shall be permitted to make contributions of money or merchandise to a licensed retail liquor dealer that is a charitable, fraternal, civic, service, veterans’, or religious organization as defined in section 313.005, or an educational institution if such contributions are unrelated to such organization’s retail operations.

9. Distillers, brewers, wholesalers, and winemakers may make payments for advertisements in programs or brochures of tax-exempt organizations licensed under section 311.090 if the total payments made for all such advertisements are the same as those paid by other vendors.

10. A brewer or manufacturer, its employees, officers or agents may have a financial interest in the retail business for sale of intoxicating liquors at entertainment facilities owned, in whole or in part, by the brewer or manufacturer, its subsidiaries or affiliates including, but not limited to, arenas and stadiums used primarily for concerts, shows and sporting events of all kinds.

11. For the purpose of the promotion of tourism, a wine manufacturer, its employees, officers or agents located within this state may apply for and the supervisor of liquor control may issue a license to sell intoxicating liquor, as defined in this chapter, by the drink at retail for consumption on the premises where sold, if the premises so licensed is in close proximity to the winery. Such premises shall be closed during the hours specified under section 311.290 and may remain open between the hours of 9:00 a.m. and midnight on Sunday.

12. For the purpose of the promotion of tourism, a person may apply for and the supervisor of liquor control may issue a license to sell intoxicating liquor by the drink at retail for consumption on the premises where sold, but seventy-five percent or more of the intoxicating liquor sold by such licensed person shall be Missouri-produced wines received from manufacturers licensed under section 311.190. Such premises may remain open between the hours of 6:00 a.m. and midnight, Monday through Saturday, and between the hours of 11:00 a.m. and 9:00 p.m. on Sundays.

(RSMo 1939 § 4879, A.L. 1984 S.B. 441, A.L. 1986 S.B. 444, A.L. 1987 H.B. 62 & 70, A.L. 1995 S.B. 43, A.L. 1996 S.B. 933, A.L. 2000 H.B. 1631, A.L. 2002 S.B. 834, A.L. 2005 S.B. 262, A.L. 2007 S.B. 299 & S.B. 616, A.L. 2009 H.B. 132, A.L. 2017 H.B. 115)



Section 311.071 Special events, not-for-profit organizations, contributions of money permitted, when.

Effective 28 Aug 2013

Title XX ALCOHOLIC BEVERAGES

311.071. Special events, not-for-profit organizations, contributions of money permitted, when. — 1. Distillers, wholesalers, winemakers, brewers, or their employees or officers may make contributions of money for special events where alcohol is sold at retail to a not-for-profit organization that:

(1) Does not hold a liquor license;

(2) Less than forty percent of the members and officers are liquor licensees;

(3) Is registered with the secretary of state as a not-for-profit organization; and

(4) Of which no part of the net earnings or contributions inures to the benefit of any private shareholder or any retail licensee member of such organization.

­­

­

2. Distillers, wholesalers, winemakers, brewers, retailers, or their employees or officers may make contributions of money for festivals as defined in section 316.150 where alcohol is sold at retail to a not-for-profit organization that:

(1) Is registered with the secretary of state as a not-for-profit organization;

(2) Of which no part of the net earnings or contributions, directly or indirectly, inures to the benefit of any private shareholder or any retail licensee member of such organization; and

(3) Uses the contributions from distillers, wholesalers, winemakers, brewers, retailers, or their employees or officers only to pay special event infrastructure expenses unrelated to any retail alcohol sales, which include, but are not limited to, security, sanitation, fencing, advertising and transportation.

3. Any not-for-profit organization that receives contributions under this section shall allow the division of alcohol and tobacco control full access to the organization's records for audit purposes.

(L. 2007 S.B. 299 & S.B. 616, A.L. 2013 S.B. 121)



Section 311.075 Financial interests in distillery in close proximity to a recreational resort.

Effective 28 Aug 2017

Title XX ALCOHOLIC BEVERAGES

311.075. Financial interests in distillery in close proximity to a recreational resort. — 1. Notwithstanding any other provisions of this chapter to the contrary, for the purpose of the promotion of tourism, a retailer, its employees, officers, shareholders, and agents may have a financial interest in a distillery for the manufacturing of intoxicating liquors located in close proximity to the grounds of a recreational resort owned, in whole or in part, by the retailer, its subsidiaries, or affiliates. As used in this section, the term “recreational resort” shall mean any grounds used to entertain guests that are owned and operated as part of a facility by the retailer, its subsidiaries, or affiliates, which shall have a restaurant, at least thirty rooms for overnight accommodations, and outdoor activities that include fishing or golf. The distillery shall be in close proximity to the grounds of the recreational resort.

2. A retailer who is a holder of a license to sell intoxicating liquor by the drink at retail for consumption on the recreational resort’s grounds shall be exempt from the provisions of section 311.280, for such intoxicating liquor that is manufactured in close proximity to the grounds of the recreational resort in accordance with the provisions of this chapter. All other intoxicating liquor sold by the drink at retail for consumption on the recreational resort’s grounds shall be obtained in accordance with section 311.280.

3. The holder of a recreational resort distillery license* pursuant to this section may also sell intoxicating liquor produced on the distillery premises to duly licensed wholesalers, and all such sales to wholesalers shall be subject to the provisions of sections 311.275 and 311.540. However, holders of a recreational resort distillery license shall not, under any circumstances, directly or indirectly, have any financial interest in any Missouri wholesaler’s business.

(L. 2017 H.B. 115)

*Word "licensed" appears in original rolls.



Section 311.080 Sale of liquor prohibited near schools and churches, exceptions.

Effective 28 Aug 2005

Title XX ALCOHOLIC BEVERAGES

311.080. Sale of liquor prohibited near schools and churches, exceptions. — 1. No license shall be granted for the sale of intoxicating liquor, as defined in this chapter, within one hundred feet of any school, church or other building regularly used as a place of religious worship, unless the applicant for the license shall first obtain the consent in writing of the board of alderman, city council, or other proper authorities of any incorporated city, town, or village, except that when a school, church or place of worship shall hereafter be established within one hundred feet of any place of business licensed to sell intoxicating liquor, the license shall not be denied for this reason. Such consent shall not be granted until at least ten days' written notice has been provided to all owners of property within one hundred feet of the proposed licensed premises.

2. The board of aldermen, city council or other proper authorities of any incorporated city, town or village may by ordinance prohibit the granting of a license for the sale of intoxicating liquor within a distance as great as three hundred feet of any school, church, or other building regularly used as a place of religious worship. In such cases, and where the ordinance has been lawfully enacted, no license of any character shall be issued in conflict with the ordinance while it is in effect; except, that when a school, church or place of worship is established within the prohibited distance from any place of business licensed to sell intoxicating liquor, the license shall not be denied for this reason.

3. Subsection 1 of this section shall not apply to a license issued by the supervisor of alcohol and tobacco control for the sale of intoxicating liquor pursuant to section 311.218 or to a license issued to any church, school, civic, service, fraternal, veteran, political, or charitable club or organization which has obtained an exemption from the payment of federal taxes.

4. Subsection 1 of this section shall not apply to any premises holding a license issued before January 1, 2004, by the supervisor of alcohol and tobacco control for the sale of intoxicating liquor. To retain a license under this subsection, the licensed premises shall not change license type, amend the legal description, or be without a liquor license for more than ninety days.

(RSMo 1939 § 4948, A.L. 1959 H.B. 139, A.L. 2003 S.B. 298, A.L. 2005 S.B. 262)



Section 311.082 Labeling of kegs sold at retail for off-premise consumption, procedures.

Effective 28 Aug 2005

Title XX ALCOHOLIC BEVERAGES

311.082. Labeling of kegs sold at retail for off-premise consumption, procedures. — 1. As used in this section, the following terms shall mean:

(1) "Keg", any container capable of holding four gallons or more of beer, wine, or intoxicating liquor and which is designed to dispense beer, wine, or intoxicating liquor directly from the container for purposes of consumption. Any nonreturnable container with a capacity of less than six gallons shall not be considered a keg under this section;

(2) "Supervisor of alcohol and tobacco control", the person appointed pursuant to section 311.610.

2. Each keg sold at retail for off-premise consumption shall be labeled with a numbered identification tag. The division of alcohol and tobacco control may prescribe the numbered identification tags to be used for this purpose. The recyclable numbered identification tag shall be affixed to the handle on the top chime of the keg. The recyclable numbered identification tag shall be supplied by the division of alcohol and tobacco control without fee and securely affixed to the keg by the licensee making the sale.

3. Each retail licensee shall require each keg purchaser to present valid identification and a minimum deposit of fifty dollars per keg at the time of purchase. On the identification form provided by the division of alcohol and tobacco control the licensee shall record for each keg sale the date of sale, the size of keg, keg tag identification number, the amount of container deposit, the name, address, and date of birth of the purchaser, and the form of identification presented by such purchaser. The purchaser shall sign a statement at the time of purchase attesting to the accuracy of the purchaser's name and address and acknowledging that misuse of the keg or its contents may result in civil liability, criminal prosecution, or both. The licensee shall retain the identification form for a minimum of three months following the sale of the keg.

4. The licensee shall not refund a deposit for a keg that is returned without the numbered identification tag intact and legible. The licensee shall record the date of return of the keg and the condition of the numbered identification tag on the identification form required pursuant to subsection 3 of this section. The licensee may retain any deposit not refunded for this reason. Upon the return of a properly tagged keg from a consumer, the licensee shall remove the tag from the keg and retain such tag with the identification form as required pursuant to subsection 3 of this section.

5. The supervisor shall promulgate rules and regulations for the administration of this section and shall design all necessary forms. No rule, regulation, or portion of a rule or regulation promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to chapter 536.

6. The provisions of this section shall become effective on July 1, 2004.

7. This section shall fully preempt and supersede any ordinances, rules, or regulations made by any city, county, or other political subdivision of the state of Missouri which regulate the selling, labeling, or registering of kegs. This section shall not impose any new or additional civil or criminal liability upon the retail licensee.

(L. 2003 S.B. 298 § 1, A.L. 2005 S.B. 262)



Section 311.085 License for sale of intoxicating liquor by the drink in unincorporated areas of county — sale of malt liquor and light wines by drink and in package, annual fee (first class charter counties).

Effective 28 Aug 1995

Title XX ALCOHOLIC BEVERAGES

311.085. License for sale of intoxicating liquor by the drink in unincorporated areas of county — sale of malt liquor and light wines by drink and in package, annual fee (first class charter counties). — Any person possessing the qualifications and meeting the requirements of this chapter and the ordinances, rules and regulations of the first class county having a charter form of government in which such licensee proposes to operate his business may apply for, and the supervisor of liquor control may issue, a license for the sale by the drink of intoxicating liquor on the premises described in the application. This license shall be valid only for premises located wholly within the unincorporated areas of such a county.

(L. 1967 p. 423, A.L. 1981 S.B. 126, A.L. 1994 S.B. 474 merged with S.B. 710, A.L. 1995 S.B. 43)



Section 311.086 Portable bars, entertainment district special license — definitions — issuance, procedure (Kansas City).

Effective 28 Aug 2005

Title XX ALCOHOLIC BEVERAGES

311.086. Portable bars, entertainment district special license — definitions — issuance, procedure (Kansas City). — 1. As used in this section, the following terms mean:

(1) "Common area", any area designated as a common area in a development plan for the entertainment district approved by the governing body of the city, any area of a public right-of-way that is adjacent to or within the entertainment district when it is closed to vehicular traffic and any other area identified in the development plan where a physical barrier precludes motor vehicle traffic and limits pedestrian accessibility;

(2) "Entertainment district", any area located in a home rule city with more than four hundred thousand inhabitants and located in more than one county with a population of at least four thousand inhabitants that:

(a) Is located in the city's central business district which is the historic core locally known as the city's downtown area;

(b) Contains a combination of entertainment venues, bars, nightclubs, and restaurants; and

(c) Is designated as a redevelopment area by the governing body of the city under and pursuant to the Missouri downtown and rural economic stimulus act, sections 99.915 to 99.1060;

(3) "Portable bar", any bar, table, kiosk, cart, or stand that is not a permanent fixture and can be moved from place to place;

(4) "Promotional association", an association, incorporated in the state of Missouri, which is organized or authorized by one or more property owners located within the entertainment district, who own or otherwise control not less than one hundred thousand square feet of premises designed, constructed, and available for lease for bars, nightclubs, restaurants, and other entertainment venues, for the purpose of organizing and promoting activities within the entertainment district. For purposes of determining ownership or control as set forth in this subdivision, the square footage of premises used for residential, office or retail uses, (other than bars, nightclubs, restaurants, and other entertainment venues), parking facilities, and hotels within the entertainment district shall not be used in the calculation of square footage.

2. Notwithstanding any other provisions of this chapter to the contrary, any person acting on behalf of or designated by a promotional association, who possesses the qualifications required by this chapter, and who meets the requirements of and complies with the provisions of this chapter, may apply for, and the supervisor of alcohol and tobacco control may issue, an entertainment district special license to sell intoxicating liquor by the drink for retail for consumption dispensed from one or more portable bars within the common areas of the entertainment district until 3:00 a.m. on Mondays through Saturdays and from 9:00 a.m. until 12:00 midnight on Sundays.

3. An applicant granted an entertainment district special license under this section shall pay a license fee of three hundred dollars per year.

4. Notwithstanding any other provision of this chapter to the contrary, on such days and at such times designated by the promotional association, in its sole discretion, provided such times are during the hours a license is allowed under this chapter to sell alcoholic beverages, the promotional association may allow persons to leave licensed establishments, located in portions of the entertainment district designated by the promotional association, with an alcoholic beverage and enter upon and consume the alcoholic beverage within other licensed establishments and common areas located in portions of the entertainment district designated by the promotional association. No person shall take any alcoholic beverage or alcoholic beverages outside the boundaries of the entertainment district or portions of the entertainment district as designated by the promotional association, in its sole discretion. At times when a person is allowed to consume alcoholic beverages dispensed from portable bars and in common areas of all or any portion of the entertainment district designated by the promotional association, the promotional association must and shall ensure that minors can be easily distinguished from persons of legal age buying alcoholic beverages.

5. Every licensee within the entertainment district must and shall serve alcoholic beverages in containers that display and contain the licensee's trade name or logo or some other mark that is unique to that license and licensee.

6. The holder of an entertainment district special license is solely responsible for alcohol violations occurring at its portable bar and in any common area.

(L. 2005 H.B. 58 § 311.087 merged with S.B. 262)



Section 311.088 Special permit for sale of intoxicating liquor by the drink from 6 a.m. to 3 a.m. the following day — limit on number of permits per year — fee (Kansas City).

Effective 28 Aug 2011

Title XX ALCOHOLIC BEVERAGES

311.088. Special permit for sale of intoxicating liquor by the drink from 6 a.m. to 3 a.m. the following day — limit on number of permits per year — fee (Kansas City). — Any person possessing the qualifications and meeting the requirements of this chapter who is licensed to sell intoxicating liquor by the drink at retail for consumption on the premises in a home rule city with more than four hundred thousand inhabitants and located in more than one county may be issued a special permit by the state and such city. Notwithstanding the provisions of section 311.089 to the contrary, the special permit issued under this section shall allow the licensed premises to sell intoxicating liquor from 6:00 a.m. until 3:00 a.m. on the morning of the following day within one twenty-four hour period. Any person granted a special permit under this section shall only be authorized to receive up to six such special permits from the city in a calendar year. For every special permit issued under the provisions of this section, the permittee shall pay to the director of the department of revenue the sum of fifty dollars.

(L. 2011 H.B. 101)



Section 311.089 Sunday liquor sales by the drink, permitted when (St. Louis City, Kansas City).

Effective 28 Aug 2012

Title XX ALCOHOLIC BEVERAGES

311.089. Sunday liquor sales by the drink, permitted when (St. Louis City, Kansas City). — Any establishment possessing or qualifying for a license to sell intoxicating liquor by the drink at retail in any city not within a county, any home rule city with more than four hundred thousand inhabitants and located in more than one county and if such establishment is also located in a resort area, convention trade area, or enterprise zone area, the establishment may apply for a Sunday by-the-drink license between the hours of 9:00 a.m. and midnight on Sunday. The license fee for such Sunday by-the-drink license shall be six hundred dollars per year. The license fee shall be prorated for the period of the license based on the cost of the annual license for the establishment.

(L. 2003 S.B. 298 § 2, A.L. 2012 H.B. 1498)



Section 311.090 Sale of liquor by the drink, cities, requirements.

Effective 28 Aug 2016

Title XX ALCOHOLIC BEVERAGES

311.090. Sale of liquor by the drink, cities, requirements. — 1. Any person who possesses the qualifications required by this chapter, and who meets the requirements of and complies with the provisions of this chapter, and the ordinances, rules and regulations of the incorporated city in which such licensee proposes to operate his business, may apply for, and the supervisor of alcohol and tobacco control may issue, a license to sell intoxicating liquor, as defined in this chapter, by the drink at retail for consumption on the premises described in the application; provided, that no license shall be issued for the sale of intoxicating liquor, other than malt liquor as defined in section 311.490, and light wines containing not in excess of fourteen percent of alcohol by weight made exclusively from grapes, berries and other fruits and vegetables, by the drink at retail for consumption on the premises where sold to any person other than a charitable, fraternal, religious, service or veterans’ organization which has obtained an exemption from the payment of federal income taxes as provided in Section 501(c)(3), 501(c)(4), 501(c)(5), 501(c)(7), 501(c)(8), 501(c)(10), 501(c)(19), or 501(d) of the United States Internal Revenue Code of 1954, as amended, in any incorporated city having a population of less than nineteen thousand five hundred inhabitants, until the sale of such intoxicating liquor, by the drink at retail for consumption on the premises where sold, shall have been authorized by a vote of the majority of the qualified voters of the city. Such authority shall be determined by an election to be held in those cities having a population of less than nineteen thousand five hundred inhabitants as determined by the last preceding federal decennial census, under the provisions and methods set out in this chapter. Once such licenses are issued in a city with a population of at least nineteen thousand five hundred inhabitants, any subsequent loss of population shall not require the qualified voters of such a city to approve the sale of such intoxicating liquor prior to the issuance or renewal of such licenses. No license shall be issued for the sale of intoxicating liquor, other than malt liquor as defined in section 311.490, and light wines containing not in excess of fourteen percent of alcohol by weight made exclusively from grapes, berries and other fruits and vegetables, by the drink at retail for consumption on the premises where sold, outside the limits of such incorporated cities unless the licensee is a charitable, fraternal, religious, service or veterans’ organization which has obtained an exemption from the payment of federal income taxes as provided in Section 501(c)(3), 501(c)(4), 501(c)(5), 501(c)(7), 501(c)(8), 501(c)(10), 501(c)(19), or 501(d) of the United States Internal Revenue Code of 1954, as amended.

2. If any charitable, fraternal, religious, service, or veterans’ organization has a license to sell intoxicating liquor on its premises pursuant to this section and such premises includes two or more buildings in close proximity, such permit shall be valid for the sale of intoxicating liquor at any such building.

(RSMo 1939 § 4890, A.L. 1981 S.B. 126, A.L. 1983 H.B. 85, et al., A.L. 1984 S.B. 441, A.L. 1990 H.B. 1180, A.L. 1993 S.B. 76, A.L. 1994 S.B. 474, A.L. 1995 S.B. 43, A.L. 2009 H.B. 132, A.L. 2012 H.B. 1498, A.L. 2016 S.B. 919)



Section 311.091 Boat or vessel, liquor sale by drink, requirements, fee.

Effective 14 Oct 2016, see footnote

Title XX ALCOHOLIC BEVERAGES

*311.091. Boat or vessel, liquor sale by drink, requirements, fee. — 1. Except as provided under subsection 2 of this section and notwithstanding any other provisions of this chapter to the contrary, any person who possesses the qualifications required by this chapter and who meets the requirements of and complies with the provisions of this chapter may apply for and the supervisor of alcohol and tobacco control may issue a license to sell intoxicating liquor, as defined in this chapter, by the drink at retail for consumption on the premises of any boat, or other vessel licensed by the United States Coast Guard to carry thirty or more passengers for hire on navigable waters in or adjacent to this state, which has a regular place of mooring in a location in this state or within two hundred yards of a location which would otherwise be licensable under this chapter. The license shall be valid even though the boat, or other vessel, leaves its regular place of mooring during the course of its operation.

2. For every license for sale of liquor by the drink at retail for consumption on the premises of any boat or other vessel issued under the provisions of this section, the licensee shall pay to the director of revenue the sum of three hundred dollars per year.

(L. 1981 S.B. 126 § 5, A.L. 2013 S.B. 121, A.L. 2016 S.B. 994)

*Effective 10-14-16, see § 21.250. S.B. 994 was vetoed July 1, 2016. The veto was overridden on September 14, 2016.



Section 311.092 Liquor by the drink on vessels regularly moored in city of St. Louis.

Effective 28 Aug 1974

Title XX ALCOHOLIC BEVERAGES

311.092. Liquor by the drink on vessels regularly moored in city of St. Louis. — Notwithstanding any other provisions of this chapter to the contrary, any person who possesses the qualifications required by this chapter, and who meets the requirements of and complies with the provisions of this chapter, may apply for and the supervisor of liquor control may issue a license to sell intoxicating liquor, as in this chapter defined, by the drink at retail for consumption on the premises of any boat, or other vessel which travels on water, which has a regular place of mooring within the limits of a city not within a county with a population of more than six hundred thousand inhabitants. The license shall be valid even though the boat, or other vessel, leaves the corporate limits of the city during the course of its operation.

(L. 1974 S.B. 394)



Section 311.095 Resorts, seasonal resort restaurants, restaurants, sale of liquor by the drink, resort defined — temporary license, new businesses, when.

Effective 28 Aug 1995

Title XX ALCOHOLIC BEVERAGES

311.095. Resorts, seasonal resort restaurants, restaurants, sale of liquor by the drink, resort defined — temporary license, new businesses, when. — 1. Notwithstanding any other provisions of this chapter to the contrary, any person who possesses the qualifications required by this chapter, and who now or hereafter meets the requirements of and complies with the provisions of this chapter, may apply for, and the supervisor of liquor control may issue, a license to sell intoxicating liquor, as defined in this chapter, by the drink at retail for consumption on the premises of any resort as described in the application. As used in this section the term "resort" means any establishment having at least thirty rooms for the overnight accommodation of transient guests, having a restaurant or similar facility on the premises at least sixty percent of the gross income of which is derived from the sale of prepared meals or food, or means a restaurant provided with special space and accommodations where, in consideration of payment, food, without lodging, is habitually furnished to travelers and customers, and which restaurant establishment's annual gross receipts immediately preceding its application for a license shall not have been less than seventy-five thousand dollars per year with at least fifty thousand dollars of such gross receipts from nonalcoholic sales, or means a seasonal resort restaurant with food sales as determined in subsection 2 of this section. Any facility which is owned and operated as a part of the resort may be used to sell intoxicating liquor by the drink for consumption on the premises of such facility and, for the purpose of meeting the annual gross receipts requirements of this subsection, if any facility which is a part of the resort meets such requirement, such requirement shall be deemed met for any other facility which is a part of the resort.

2. A seasonal resort restaurant is a restaurant which is not a new restaurant establishment and which is open for business eight or fewer consecutive months in any calendar year. Fifty percent of all gross sales of such restaurant shall be sales of prepared meals. Any new seasonal resort restaurant establishment having been in operation for less than twelve weeks may be issued a temporary license to sell intoxicating liquor by the drink at retail for consumption on the premises for a period not to exceed ninety days if the seasonal resort restaurant establishment can show a projection for annualized gross sales of which fifty percent shall be sales of prepared meals. The temporary license fee and the annual license fee shall be prorated to reflect the period of operation of the seasonal resort restaurant. The license shall be valid only during the period for which application was made and for which the fee was paid. Any seasonal resort restaurant upon resuming business for its season of operation shall not be considered a new establishment for purposes of issuing a temporary license. Nothing in this subsection shall prohibit a seasonal resort restaurant from becoming a resort restaurant upon application, payment of fees, and compliance with the requirements of this chapter.

3. The times for opening and closing the establishments as fixed in section 311.290, the authority for the collection of fees by counties as provided in section 311.220, and all other laws and regulations of the state relating to the sale of liquor by the drink for consumption on the premises where sold shall apply to resorts in the same manner as they apply to establishments licensed under section 311.090.

4. Any new resort or restaurant establishment having been in operation for less than ninety days may be issued a temporary license to sell intoxicating liquor by the drink at retail for consumption on the premises for a period not to exceed ninety days if the resort or restaurant establishment can show a projection of an annual gross receipts of not less than seventy-five thousand dollars per year with at least fifty thousand dollars of such gross receipts from nonalcoholic sales. The license fee shall be prorated for the period of the temporary license based on the cost of the annual license for the establishment.

(L. 1967 p. 423, A.L. 1974 S.B. 348, A.L. 1981 S.B. 126, A.L. 1987 S.B. 150, A.L. 1993 H.B. 63, A.L. 1994 S.B. 474, A.L. 1995 S.B. 43)



Section 311.096 Common eating and drinking area, defined — licenses for sale of liquor by the drink not for consumption on premises — fees — extended hours for convention trade areas.

Effective 28 Aug 1994

Title XX ALCOHOLIC BEVERAGES

311.096. Common eating and drinking area, defined — licenses for sale of liquor by the drink not for consumption on premises — fees — extended hours for convention trade areas. — 1. As used in this section, the term "common eating and drinking area" means an area or areas within a building or group of buildings designated for the eating of food and drinking of liquor sold at retail by establishments which do not provide areas within their premises for the consumption of food and liquor; where the costs of maintaining such area or areas are shared by the payment of common area maintenance charges, as provided in the respective leases permitting the use of such areas, or otherwise; and where the annual gross income from the sale of prepared meals or food consumed in such common eating and drinking area is, or is projected to be, at least two hundred seventy-five thousand dollars.

2. Notwithstanding any other provisions of this chapter to the contrary, any person who possesses the qualifications required by this chapter, or who now or hereafter meets the requirements of and complies with the provisions of this chapter, may apply for, and the supervisor of liquor control may issue, a license to sell intoxicating liquor, as defined in this chapter, by the drink at retail not for consumption on the premises where sold but for consumption in a common eating and drinking area, as described in the application for such license. In addition to all other fees required by law, each establishment in a common eating and drinking area licensed under this subsection shall pay to the director of revenue the sum of three hundred dollars per year. The times for selling intoxicating liquor as fixed in section 311.290, the authority for the collection of fees by counties and cities as provided in section 311.220, and all other laws and regulations of this state relating to the sale of intoxicating liquor by the drink shall apply to each establishment licensed under this subsection in the same manner as they apply to establishments licensed under sections 311.085 and 311.090.

3. Notwithstanding any other provisions of this chapter to the contrary, any person who possesses the qualifications required by this chapter, and who now or hereafter meets the requirements of and complies with the provisions of this chapter, may apply for, and the supervisor of liquor control may issue, a license to sell intoxicating liquor, as defined in this chapter, between the hours of 11:00 a.m. on Sunday and 12:00 midnight on Sunday by the drink at retail not for consumption on the premises where sold but for consumption in a common eating and drinking area, as described in the application for such license. In addition to all other fees required by law, each establishment in a common eating and drinking area licensed under this subsection shall pay an additional fee of two hundred dollars a year payable at the same time and in the same manner as its other license fees.

4. Any person possessing the qualifications and meeting the requirements of this chapter, who is licensed to sell intoxicating liquor by the drink at retail not for consumption on the premises where sold but for consumption in a common eating and drinking area, may apply to the supervisor of liquor control for a special permit to remain open on all days of the week except Sunday between the hours of 1:30 a.m. to 3:00 a.m. The provisions of subsection 3 of this section shall apply to the sale of intoxicating liquor by the drink at retail not for consumption on the premises where sold but for consumption in a common eating and drinking area on Sunday. To qualify for such a permit, the premises of such an applicant must be located in an area which has been designated as a convention trade area by the governing body of the county or city. An applicant granted a special permit under this section shall pay, in addition to all other fees required by this chapter, an additional fee of three hundred dollars a year payable at the time and in the same manner as its other license fees.

(L. 1986 S.B. 444, A.L. 1994 S.B. 474)



Section 311.099 Controlled access liquor cabinet system for qualified establishments — definitions — license — employees, requirements — temporary license, when — sales to establishment, requirements.

Effective 07 Jun 1993, see footnote

Title XX ALCOHOLIC BEVERAGES

311.099. Controlled access liquor cabinet system for qualified establishments — definitions — license — employees, requirements — temporary license, when — sales to establishment, requirements. — 1. As used in this section, the following terms mean:

(1) "Controlled access liquor cabinet", a closed container, either refrigerated in whole or in part or nonrefrigerated, access to the interior of which is restricted by means of a locking device which requires the use of a key, access by means of a locking device as hereinabove described;

(2) "Controlled access liquor cabinet system", a system for the sale of intoxicating liquor in qualified packages or containers in the rooms provided for the overnight accommodation of transient guests in a qualified establishment by means of a controlled access liquor cabinet, and such system shall permit the licensee to maintain in the rooms provided for the overnight accommodation of transient guests a controlled access liquor cabinet in which such licensee may maintain for sale intoxicating liquor in qualified packages or containers, together with, if desired, other beverages or food, and such system shall permit the adult registered guests of the room in which such controlled access liquor cabinet is located to use the key, magnetic card or other similar device to gain access to such controlled access liquor cabinet to obtain the intoxicating liquor or other beverages or food for consumption;

(3) "Qualified establishment", any establishment having at least forty rooms for the overnight accommodation of transient guests and having a restaurant or similar facility on the premises at least sixty percent of the gross income of which is derived from the sale of prepared meals or food, which restaurant's annual gross food sales for the past two years immediately preceding its application for a license shall not have been less than one hundred thousand dollars per year or, if such restaurant has been in operation for less than two years, such restaurant has been in operation for at least ninety days preceding the application for license for sale of intoxicating liquor by means of controlled access liquor cabinets and has a projected experience based upon its sale of food during the preceding ninety days which would exceed one hundred thousand dollars per year;

(4) "Qualified packages or containers", packages or containers for intoxicating liquor, other than beer or other malt liquor, which hold not less than fifty milliliters and not more than two hundred milliliters, and any packages or containers for beer or other malt liquor;

(5) "Registered guest", each person who signs his name to the guest register of the qualified establishment or takes some other equivalent action for the purpose of registering as a guest of such qualified establishment;

(6) "Room", a room in a qualified establishment which is intended to be used as, and which is provided for, the overnight accommodation of transient guests.

2. Notwithstanding any other provision of this chapter to the contrary, any person who possesses the qualifications required by this chapter, and who now or hereafter meets the requirements of and complies with the provisions of this chapter, and who operates a qualified establishment and who is licensed to sell liquor by the drink at retail with respect to such qualified establishment, may apply for, and the supervisor of liquor control shall issue, a license to sell intoxicating liquor in the rooms of such qualified establishment by means of a controlled access liquor cabinet system on and subject to the following terms and conditions:

(1) The key, magnetic card or other similar device required to attain access to the controlled access liquor cabinet in a particular room may be provided only to each adult registered guest who is registered to stay in such room;

(2) Prior to providing a key, magnetic card or other similar device required to attain access to the controlled access liquor cabinet in a particular room to the registered guest, the licensee shall verify that each such registered guest to whom such key, magnetic card or similar device is to be provided is not a minor, as defined by section 311.310;

(3) All employees handling the intoxicating liquor to be placed in the controlled access liquor cabinet, including without limitation any employee who inventories and/or restocks and replenishes the intoxicating liquor in the controlled access liquor cabinet, shall be at least eighteen years of age and shall obtain such employee permits as the city, county or other local governmental entity in which the qualified establishment is located requires to be obtained by employees of the restaurant operated at such qualified establishment; provided, however, that no such employee permits shall be required of any employee who handles the intoxicating liquor in the original case and who does not open such original case;

(4) Registered guests may use the key, magnetic card or other similar device required to attain access to the controlled access liquor cabinet in such registered guest's room at any time; provided, however, that no controlled access liquor cabinet may be restocked or replenished with intoxicating liquor, nor shall any intoxicating liquor be delivered to a room in order to restock or replenish the supply of intoxicating liquor in the controlled access liquor cabinet, at any time when the restaurant operated at the qualified establishment is not permitted to sell liquor by the drink at retail pursuant to the provisions of this chapter;

(5) Upon request from the registered guest at any time, the qualified establishment shall cause all intoxicating liquor to be removed from the controlled access liquor cabinet in the room of such registered guest as soon as reasonably practicable; and

(6) The qualified establishment shall have the right to collect payment for the intoxicating liquor or other beverages or food taken from the controlled access liquor cabinet in the room of a registered guest in such manner as it shall determine to be appropriate, including without limitation the inclusion of such charges together with the charges made to such registered guest for the use of the room or for purchase of meals at the restaurant operated at such qualified establishment.

3. Any new qualified establishment having been in operation for less than ninety days may be issued a temporary license to sell intoxicating liquor in the rooms of such qualified establishment by means of a controlled access liquor cabinet system for a period not to exceed ninety days if such establishment can show a projection of an annual business from prepared meals or food which would exceed not less than one hundred thousand dollars per year.

4. In addition to any right to sell granted pursuant to any other provision of this chapter, a duly licensed wholesaler shall be permitted to sell intoxicating liquor to a qualified establishment in any size of qualified packages or containers for use in a controlled access liquor cabinet system; provided, however, that as to any size of qualified packages or containers which could not be legally sold to the qualified establishment except for the provisions of this section, any such size of qualified packages or containers shall be sold by the qualified establishment only by means of the controlled access liquor cabinet system.

(L. 1984 S.B. 441, A.L. 1993 H.B. 63)

Effective 6-7-93



Section 311.100 Sale by drink defined.

Effective 28 Aug 1984

Title XX ALCOHOLIC BEVERAGES

311.100. Sale by drink defined. — The sale of any intoxicating liquor except malt liquor, in the original package, in any quantity less than fifty milliliters shall be deemed "sale by the drink", and may be made only by a holder of a retail liquor dealer's license and when so made, the container in every case shall be emptied and the contents thereof served as other intoxicating liquors sold by the drink are served.

(RSMo 1939 § 4915, A.L. 1980 S.B. 511, A.L. 1984 S.B. 441)



Section 311.101 Unfinished bottles of wine may be carried out of a restaurant bar, when — transportation permitted — wineries, unfinished bottles of wine may be removed, when — transportation permitted — definition of winery.

Effective 28 Aug 2005

Title XX ALCOHOLIC BEVERAGES

311.101. Unfinished bottles of wine may be carried out of a restaurant bar, when — transportation permitted — wineries, unfinished bottles of wine may be removed, when — transportation permitted — definition of winery. — 1. Notwithstanding any other provision of law, it shall not be unlawful for the owner, operator, or employees of a restaurant bar, as defined in section 311.097*, to allow patrons to carry out one or more bottles of unfinished wine, nor shall it be unlawful for patrons of such restaurant bar to carry out one or more bottles of unfinished wine under the following conditions:

(1) The patron must have ordered a meal;

(2) The bottle or bottles of wine must have been at least partially consumed during the meal;

(3) The restaurant bar must provide a dated receipt for the unfinished bottle or bottles of wine; and

(4) The restaurant bar must securely reseal the bottle or bottles of wine and place them in one or more one-time-use, tamperproof, transparent bags and securely seal the bags.

2. Notwithstanding any other provision of law, no person who transports one or more bottles of unfinished wine which came from a restaurant bar under the circumstances described in subsection 1 of this section, in a vehicle, shall be considered to have violated any state law or local ordinance regarding open containers in vehicles so long as such person has in his or her possession the dated receipt from the restaurant bar and the bottle or bottles of wine remain in the restaurant bar-furnished, one-time-use, tamperproof, transparent bags with the seals intact.

3. Notwithstanding any other provision of law, it shall be lawful for the owner, operator, or employees of a winery to allow patrons to carry out one or more bottles of unfinished wine and it shall be lawful for patrons of such winery to carry out one or more bottles of unfinished wine under the following conditions:

(1) The bottle or bottles of wine must have been at least partially consumed at the winery;

(2) The winery must provide a dated receipt for the unfinished bottle or bottles of wine; and

(3) The winery must securely reseal the bottle or bottles of wine and place them in one or more one-time-use, tamperproof, transparent bags and securely seal the bags.

4. Notwithstanding any other provision of law, no person who transports one or more bottles of unfinished wine which came from a winery under the circumstances described under subsection 3 of this section shall be considered to have violated any state law or local ordinance regarding open containers in vehicles so long as such person has in his or her possession the dated receipt from the winery and the bottle or bottles of wine remain in the winery-furnished, one-time-use, tamperproof, transparent bags with the seals intact.

5. As used in this section "winery" means any establishment at which wine is made.

(L. 2005 S.B. 262)

*Section 311.097 was repealed by H.B. 1498, 2012



Section 311.110 Election to determine whether liquor may be sold by drink — procedure.

Effective 28 Aug 1978

Title XX ALCOHOLIC BEVERAGES

311.110. Election to determine whether liquor may be sold by drink — procedure. — Upon application by petition signed by one-fifth of the voters of any incorporated city, who are qualified to vote for members of the legislature in such incorporated city of this state, the board of aldermen, city council or other proper officials of such incorporated city shall submit the question to the voters of the incorporated city, to determine whether or not intoxicating liquor, as defined in this chapter, other than malt liquor containing not to exceed five percent of alcohol by weight, shall be sold, furnished or given away within the corporate limits of such incorporated city; and the result thereof shall be entered upon the records of such board of aldermen, city council or other proper officials, provided further, that the board of aldermen, city council or other proper officials shall determine the sufficiency of the petition presented by the poll books of the last previous city election.

(RSMo 1939 § 4935, A.L. 1978 H.B. 971)



Section 311.130 Form of ballot.

Effective 28 Aug 1978

Title XX ALCOHOLIC BEVERAGES

311.130. Form of ballot. — The question shall be submitted in substantially the following form: Shall intoxicating liquor, containing alcohol in excess of five percent (5%) by weight, be sold by the drink at retail for consumption on the premises where sold?

(RSMo 1939 § 4937, A.L. 1965 p. 502, A.L. 1978 H.B. 971)



Section 311.140 Result of election — favorable vote.

Effective 28 Aug 1978

Title XX ALCOHOLIC BEVERAGES

311.140. Result of election — favorable vote. — If a majority of the votes cast on the question be for the sale of intoxicating liquor, containing alcohol in excess of five percent by weight, by the drink at retail for consumption on the premises where sold, such intoxicating liquors may be sold under the provisions of existing laws regulating the sale thereof and the procuring of a license for that purpose; and if a majority of the votes cast on the question be against the sale of intoxicating liquor, containing alcohol in excess of five percent by weight, by the drink at retail for consumption on the premises where sold, the board of aldermen, city council or other proper authorities of such incorporated city submitting the question shall publish the result once a week for four consecutive weeks in the same newspaper in which the notice of submission of the question was published, and the provisions of this chapter shall take effect and be in force from and after the date of the last insertion of the publication last above referred to; and provided further, that no license to sell intoxicating liquor, by the drink at retail for consumption on the premises where sold, other than malt liquor containing not to exceed five percent of alcohol by weight, shall be granted during the time of publication last above mentioned; provided further, that this law shall not be construed to interfere with any license issued before the date of the filing of the petition for the submission of the question, but such license may run until the date of its expiration and shall not be renewed. The election in this chapter provided for, and the result thereof, may be contested in the same manner as is now provided for by law for the contest of elections of county officers in this state, by any voter of such incorporated city in which said election shall be held, by an action to contest, and which shall be brought against the city holding such election.

(RSMo 1939 § 4938, A.L. 1978 H.B. 971)



Section 311.150 Result of election — unfavorable vote.

Effective 28 Aug 1978

Title XX ALCOHOLIC BEVERAGES

311.150. Result of election — unfavorable vote. — If a majority of the votes cast on the question held under the provisions of this chapter shall be against the sale of intoxicating liquor containing alcohol in excess of five percent by weight, by the drink at retail for consumption on the premises where sold, it shall not be lawful for any person within the limits of such incorporated city to, directly or indirectly, sell, give away or barter in any manner whatever intoxicating liquor, by the drink at retail for consumption on the premises where sold, except malt liquor, containing alcohol not to exceed five percent by weight, under proper license, in any quantity whatever, under the penalties prescribed in this chapter.

(RSMo 1939 § 4939, A.L. 1978 H.B. 971)



Section 311.160 Question may be resubmitted, when — manner.

Effective 28 Aug 1978

Title XX ALCOHOLIC BEVERAGES

311.160. Question may be resubmitted, when — manner. — Whenever the question submitted in this chapter provided for has been decided for or against the sale of intoxicating liquor containing alcohol in excess of five percent by weight, by the drink at retail for consumption on the premises where sold, then the question shall not be again submitted within four years next thereafter in the same incorporated city, and then only on a petition and in every respect conforming to the provisions of this law.

(RSMo 1939 § 4940, A.L. 1978 H.B. 971)



Section 311.170 Local option provisions applicable only to sales for consumption on premises.

Effective 28 Aug 1939

Title XX ALCOHOLIC BEVERAGES

311.170. Local option provisions applicable only to sales for consumption on premises. — The provisions made by this chapter for local option shall be held to be applicable only to sales for consumption on the premises where sold, and shall not be construed to prevent the sale of intoxicating liquor in the original package and not to be opened or consumed on the premises where sold, nor to prevent the sale, at retail by the drink for consumption on the premises where sold, of malt liquor containing not to exceed five percent of alcohol by weight, under license issued in accordance with the provisions of this chapter.

(RSMo 1939 § 4941)



Section 311.174 Convention trade area, Kansas City, North Kansas City, Jackson County, liquor sale by drink, extended hours for business, requirements, fee.

Effective 28 Aug 2012

Title XX ALCOHOLIC BEVERAGES

311.174. Convention trade area, Kansas City, North Kansas City, Jackson County, liquor sale by drink, extended hours for business, requirements, fee. — 1. Any person possessing the qualifications and meeting the requirements of this chapter who is licensed to sell intoxicating liquor by the drink at retail for consumption on the premises in a city with a population of at least four thousand inhabitants which borders the Missouri River and also borders a city with a population of over three hundred thousand inhabitants located in at least three counties, in a city with a population of over three hundred thousand which is located in whole or in part within a first class county having a charter form of government or in a first class county having a charter form of government which contains all or part of a city with a population of over three hundred thousand inhabitants, may apply to the supervisor of alcohol and tobacco control for a special permit to remain open on each day of the week until 3:00 a.m. of the morning of the following day; except that, an entity exempt from federal income taxes under Section 501(c)(7) of the Internal Revenue Code of 1986, as amended, and located in a building designated as a National Historic Landmark by the United States Department of the Interior may apply for a license to remain open until 6:00 a.m. of the following day. The time of opening on Sunday may be 9:00 a.m. The provisions of this section and not those of section 311.097* regarding the time of closing shall apply to the sale of intoxicating liquor by the drink at retail for consumption on the premises on Sunday. When the premises of such an applicant is located in a city as defined in this section, then the premises must be located in an area which has been designated as a convention trade area by the governing body of the city. When the premises of such an applicant is located in a county as defined in this section, then the premises must be located in an area which has been designated as a convention trade area by the governing body of the county.

2. An applicant granted a special permit under this section shall in addition to all other fees required by this chapter pay an additional fee of three hundred dollars a year payable at the time and in the same manner as its other license fees.

3. The provisions of this section allowing for extended hours of business shall not apply in any incorporated area wholly located in any first class county having a charter form of government which contains all or part of a city with a population of over three hundred thousand inhabitants until the governing body of such incorporated area shall have by ordinance or order adopted the extended hours authorized by this section.

(L. 1981 S.B. 126 § 4, A.L. 1986 S.B. 500, A.L. 1995 S.B. 43, A.L. 2007 S.B. 299 & S.B. 616, A.L. 2012 H.B. 1498)

*Section 311.097 was repealed by H.B. 1498, 2012.



Section 311.176 Convention trade area, St. Louis City, liquor sale by drink, extended hours for business, requirements, fee — resort defined.

Effective 28 Aug 2012

Title XX ALCOHOLIC BEVERAGES

311.176. Convention trade area, St. Louis City, liquor sale by drink, extended hours for business, requirements, fee — resort defined. — 1. Any person possessing the qualifications and meeting the requirements of this chapter who is licensed to sell intoxicating liquor by the drink at retail for consumption on the premises in a city not located within a county, may apply to the supervisor of alcohol and tobacco control for a special permit to remain open on each day of the week until 3:00 a.m. of the morning of the following day. The time of opening on Sunday may be 9:00 a.m. The provisions of this section and not those of section 311.097* regarding the time of closing shall apply to the sale of intoxicating liquor by the drink at retail for consumption on the premises on Sunday. To qualify for such a permit, the premises of such an applicant must be located in an area which has been designated as a convention trade area by the governing body of the city and the applicant must meet at least one of the following conditions:

(1) The business establishment's annual gross sales for the year immediately preceding the application for extended hours equals one hundred fifty thousand dollars or more; or

(2) The business is a resort. For purposes of this section, a "resort" is defined as any establishment having at least sixty rooms for the overnight accommodation of transient guests and having a restaurant located on the premises.

2. An applicant granted a special permit pursuant to this section shall, in addition to all other fees required by this chapter, pay an additional fee of three hundred dollars a year payable at the time and in the same manner as its other license fees.

(L. 1981 S.B. 126 § 3, A.L. 1986 S.B. 500, A.L. 1996 S.B. 933, A.L. 2012 H.B. 1498)

*Section 311.097 was repealed by H.B. 1498, 2012.



Section 311.178 Convention trade area, St. Louis County, liquor sale by drink, extended hours for business, requirements, fee — resort defined — special permit for liquor sale by drink (Miller, Morgan, and Camden counties).

Effective 28 Aug 2012

Title XX ALCOHOLIC BEVERAGES

311.178. Convention trade area, St. Louis County, liquor sale by drink, extended hours for business, requirements, fee — resort defined — special permit for liquor sale by drink (Miller, Morgan, and Camden counties). — 1. Any person possessing the qualifications and meeting the requirements of this chapter who is licensed to sell intoxicating liquor by the drink at retail for consumption on the premises in a county of the first classification having a charter form of government and not containing all or part of a city with a population of over three hundred thousand may apply to the supervisor of alcohol and tobacco control for a special permit to remain open on each day of the week until 3:00 a.m. of the morning of the following day. The time of opening on Sunday may be 9:00 a.m. The provisions of this section and not those of section 311.097* regarding the time of closing shall apply to the sale of intoxicating liquor by the drink at retail for consumption on the premises on Sunday. The premises of such an applicant shall be located in an area which has been designated as a convention trade area by the governing body of the county and the applicant shall meet at least one of the following conditions:

(1) The business establishment's annual gross sales for the year immediately preceding the application for extended hours equals one hundred fifty thousand dollars or more; or

(2) The business is a resort. For purposes of this subsection, a "resort" is defined as any establishment having at least sixty rooms for the overnight accommodation of transient guests and having a restaurant located on the premises.

2. Any person possessing the qualifications and meeting the requirements of this chapter who is licensed to sell intoxicating liquor by the drink at retail for consumption on the premises in a county of the third classification without a township form of government having a population of more than twenty-three thousand five hundred but less than twenty-three thousand six hundred inhabitants, a county of the third classification without a township form of government having a population of more than nineteen thousand three hundred but less than nineteen thousand four hundred inhabitants or a county of the first classification without a charter form of government with a population of at least thirty-seven thousand inhabitants but not more than thirty-seven thousand one hundred inhabitants may apply to the supervisor of alcohol and tobacco control for a special permit to remain open on each day of the week until 3:00 a.m. of the morning of the following day. The time of opening on Sunday may be 9:00 a.m. The provisions of this section and not those of section 311.097* regarding the time of closing shall apply to the sale of intoxicating liquor by the drink at retail for consumption on the premises on Sunday. The applicant shall meet all of the following conditions:

(1) The business establishment's annual gross sales for the year immediately preceding the application for extended hours equals one hundred thousand dollars or more;

(2) The business is a resort. For purposes of this subsection, a "resort" is defined as any establishment having at least seventy-five rooms for the overnight accommodation of transient guests, having at least three thousand square feet of meeting space and having a restaurant located on the premises; and

(3) The applicant shall develop, and if granted a special permit shall implement, a plan ensuring that between the hours of 1:30 a.m. and 3:00 a.m. no sale of intoxicating liquor shall be made except to guests with overnight accommodations at the licensee's resort. The plan shall be subject to approval by the supervisor of alcohol and tobacco control and shall provide a practical method for the division of alcohol and tobacco control and other law enforcement agencies to enforce the provisions of subsection 3 of this section.

3. While open between the hours of 1:30 a.m. and 3:00 a.m. under a special permit issued pursuant to subsection 2 of this section, it shall be unlawful for a licensee or any employee of a licensee to sell intoxicating liquor to or permit the consumption of intoxicating liquor by any person except a guest with overnight accommodations at the licensee's resort.

4. An applicant granted a special permit pursuant to this section shall, in addition to all other fees required by this chapter, pay an additional fee of three hundred dollars a year payable at the time and in the same manner as its other license fees.

5. The provisions of this section allowing for extended hours of business shall not apply in any incorporated area wholly located in any county of the first classification having a charter form of government which does not contain all or part of a city with a population of over three hundred thousand inhabitants until the governing body of such incorporated area shall have by ordinance or order adopted the extended hours authorized by this section.

(L. 1981 S.B. 126 § 2, A.L. 1986 S.B. 500, A.L. 2002 S.B. 834, A.L. 2007 S.B. 299 & S.B. 616 merged with S.B. 613 Revision, A.L. 2012 H.B. 1498)

*Section 311.097 was repealed by H.B. 1498, 2012.



Section 311.179 St. Louis Lambert International Airport and Kansas City International Airport, special permit, fee

Effective 28 Aug 2017

Title XX ALCOHOLIC BEVERAGES

311.179. St. Louis Lambert International Airport and Kansas City International Airport, special permit, fee — 1. Any person possessing the qualifications and meeting the requirements of this chapter who is licensed to sell intoxicating liquor by the drink at retail in an international airport located in a county with a charter form of government and with more than nine hundred fifty thousand inhabitants or in a county of the first classification with more than eighty-three thousand but fewer than ninety-two thousand inhabitants and with a city of the fourth classification with more than four thousand five hundred but fewer than five thousand inhabitants as the county seat may apply to the supervisor of alcohol and tobacco control for a special permit which:

(1) Allows the premises located in the international airport in such county to open at 4 a.m. and sell intoxicating liquor by the drink at retail for consumption. The provisions of this section and not those of section 311.097* regarding the time of opening shall apply to the sale of intoxicating liquor by the drink at retail for consumption on Sunday;

(2) Allows persons to leave licensed establishments with an alcoholic beverage and enter other airport designated areas located within such airport. No person shall take any alcoholic beverage or beverages outside such designated areas, including onto any airplane; and

(3) Requires every licensee within such international airport to serve alcoholic beverages in containers that display and contain the licensee’s trade name or logo or some other mark that is unique to that license and licensee.

2. An applicant granted a special permit pursuant to this section shall, in addition to all other fees required by this chapter, pay an additional fee of three hundred dollars a year payable at the time and in the same manner as its other license fees.

(L. 2012 H.B. 1498, A.L. 2017 H.B. 115)

*Section 311.097 was repealed by H.B. 1498, 2012.



Section 311.180 Manufacturers, wholesalers, solicitors — license fees — wholesalers, sale to gaming commission licensees, allowed.

Effective 28 Aug 2007

Title XX ALCOHOLIC BEVERAGES

311.180. Manufacturers, wholesalers, solicitors — license fees — wholesalers, sale to gaming commission licensees, allowed. — 1. No person, partnership, association of persons or corporation shall manufacture, distill, blend, sell or offer for sale intoxicating liquor within this state at wholesale or retail, or solicit orders for the sale of intoxicating liquor within this state without procuring a license from the supervisor of alcohol and tobacco control authorizing them so to do. For such license there shall be paid to and collected by the director of revenue annual charges as follows:

(1) For the privilege of manufacturing and brewing in this state malt liquor containing not in excess of five percent of alcohol by weight and the privilege of selling to duly licensed wholesalers and soliciting orders for the sale of malt liquors containing not in excess of five percent of alcohol by weight, to, by or through a duly licensed wholesaler within this state, the sum of two hundred fifty dollars;

(2) For the privilege of manufacturing in this state intoxicating liquor containing not in excess of twenty-two percent of alcohol by weight and the privilege of selling to duly licensed wholesalers and soliciting orders for the sale of intoxicating liquor containing not in excess of twenty-two percent of alcohol by weight, to, by or through a duly licensed wholesaler within this state, the sum of two hundred dollars;

(3) For the privilege of manufacturing, distilling or blending intoxicating liquor of all kinds within this state and the privilege of selling to duly licensed wholesalers and soliciting orders for the sale of intoxicating liquor of all kinds, to, by or through a duly licensed wholesaler within this state, the sum of four hundred and fifty dollars;

(4) For the privilege of selling to duly licensed wholesalers and soliciting orders for the sale of malt liquor containing not in excess of five percent of alcohol by weight, to, by or through a duly licensed wholesaler within this state, the sum of fifty dollars;

(5) For the privilege of selling to duly licensed wholesalers and soliciting orders for the sale of intoxicating liquor containing not in excess of twenty-two percent of alcohol by weight, to, by or through a duly licensed wholesaler within this state, the sum of one hundred dollars;

(6) For the privilege of selling to duly licensed wholesalers and soliciting orders for the sale of intoxicating liquor of all kinds, to, by or through a duly licensed wholesaler within this state, the sum of two hundred and fifty dollars;

(7) For the privilege of selling intoxicating liquor containing not in excess of five percent of alcohol by weight by a wholesaler to a person duly licensed to sell such malt liquor at retail and the privilege of selling to duly licensed wholesalers and soliciting orders for the sale of malt liquor containing not in excess of five percent of alcohol by weight, to, by or through a duly licensed wholesaler within this state, the sum of one hundred dollars;

(8) For the privilege of selling intoxicating liquor containing not in excess of twenty-two percent of alcohol by weight by a wholesaler to a person duly licensed to sell such intoxicating liquor at retail and the privilege of selling to duly licensed wholesalers and soliciting orders for the sale of intoxicating liquor containing not in excess of twenty-two percent of alcohol by weight, to, by or through a duly licensed wholesaler within this state, the sum of two hundred dollars;

(9) For the privilege of selling intoxicating liquor of all kinds by a wholesaler to a person duly licensed to sell such intoxicating liquor at retail and the privilege of selling to duly licensed wholesalers and soliciting orders for the sale of intoxicating liquor of all kinds, to, by or through a duly licensed wholesaler within this state, the sum of five hundred dollars, except that a license authorizing the holder to sell to duly licensed wholesalers and to solicit orders for sale of intoxicating liquor, to, by or through a duly licensed wholesaler, shall not entitle the holder thereof to sell within the state of Missouri, direct to retailers;

(10) For the privilege of selling to duly licensed wholesalers and soliciting orders for the sale of vintage wine as defined in section 311.191, to, by, or through a duly licensed wholesaler within this state, the sum of five hundred dollars.

2. Solicitors, manufacturers and blenders of intoxicating liquor shall not be required to take out a merchant's license for the sale of their products at the place of manufacture or in quantities of not less than one gallon.

3. The provisions of this section relating to the privilege of selling malt liquor are subject to and limited by the provisions of sections 311.181 and 311.182.

4. The licenses prescribed in this section for the privilege of selling intoxicating liquor by a wholesaler to a person duly licensed to sell such intoxicating liquor at retail shall allow such wholesaler to sell intoxicating liquor to licensees licensed by the gaming commission to sell beer or alcoholic beverages pursuant to section 313.840.

(RSMo 1939 § 4898, A.L. 1945 p. 1043, A.L. 1985 H.B. 369, A.L. 1994 S.B. 651, A.L. 1995 S.B. 43, A.L. 2007 S.B. 299 & S.B. 616)



Section 311.181 Wholesaler's license to sell malt liquor, geographical area limitation — exception — requirements.

Effective 28 Aug 2009

Title XX ALCOHOLIC BEVERAGES

311.181. Wholesaler's license to sell malt liquor, geographical area limitation — exception — requirements. — 1. In addition to any other information or documents required by law, an applicant for a license which grants alone or with other privileges the privilege of selling intoxicating liquor containing not in excess of five percent of alcohol by weight by a wholesaler to a person duly licensed to sell such malt liquor at retail shall submit to the supervisor of liquor control a statement under oath designating clearly the geographical area within which the applicant has been authorized by the brewer to sell such malt liquor, the brand or brands he proposes to sell, and the brewer or brewers who manufacture the brands, and affirming that the applicant will maintain a warehouse and delivery facilities within the designated geographical area. Each such wholesaler applicant shall enter into a written agreement with the brewer of the brand or brands which the applicant proposes to sell, which agreement must specifically designate a geographic area within which such wholesaler applicant is authorized to sell such brand or brands. A copy of such written agreement shall be filed with the supervisor of liquor control as a part of such application. It shall be unlawful for any such wholesaler applicant, who is granted a license hereunder, to sell any brand or brands of malt liquor in the state of Missouri except in the designated geographic area described in said agreement. Provided, however, that when such an applicant is prevented from servicing the designated geographic area due to fire, flood, or other causes beyond his reasonable control, another licensed wholesaler not within the designated geographic area may sell the specified brands of malt liquor in that designated geographic area, if the applicant wholesaler who is prevented from servicing the area consents thereto and approval is obtained from the applicable brewer and the supervisor of liquor control.

2. A specified geographic area designation in any agreement required by this section shall be changed only upon a written agreement between the wholesaler and the brewer, and shall be filed pursuant to this section and the supervisor shall require the brewer and wholesaler to verify that the level of service within the designated geographic area will not be affected by such change.

3. No provision of any written agreement required by this section shall expressly or by implication or in its operation establish or maintain the resale price of any brand or brands of beer by the licensed wholesaler.

4. The provisions of section 311.720 shall not apply to this section.

(L. 1985 H.B. 369, A.L. 2009 H.B. 132)



Section 311.182 Exclusive areas for wholesales — violation of area limitations by wholesalers or brewers, penalties.

Effective 28 Aug 2009

Title XX ALCOHOLIC BEVERAGES

311.182. Exclusive areas for wholesales — violation of area limitations by wholesalers or brewers, penalties. — 1. No brewer or manufacturer of malt liquor, who designates a specific geographic area for which a wholesaler shall be responsible, shall enter into any agreement with any other person for the purpose of establishing an additional wholesaler for the same brands of malt liquor in such designated area. Provided, however, that section 311.181 and this section shall not prevent a brewer, manufacturer or wholesaler of malt liquor from exercising or enforcing any rights or obligations established by or contained within any written agreement required by section 311.181.

2. Any wholesaler or brewer who shall violate the provisions of section 311.181 or this section, or permit his employees, officers or agents to do so, shall be guilty of a misdemeanor, and upon conviction thereof shall be punished only as follows:

(1) For the first offense, by a fine of one thousand dollars;

(2) For a second offense, by a fine of five thousand dollars; and

(3) For a third offense, by a fine of twenty-five thousand dollars.

3. The provisions of section 311.720 shall not apply to this section.

(L. 1985 H.B. 369, A.L. 2009 H.B. 132)



Section 311.185 Shipments of alcohol to residents permitted, when.

Effective 28 Aug 2007

Title XX ALCOHOLIC BEVERAGES

311.185. Shipments of alcohol to residents permitted, when. — 1. Notwithstanding any rule, law, or regulation to the contrary, any person currently licensed in this state or any other state as a wine manufacturer may apply for and the supervisor of alcohol and tobacco control may issue a wine direct shipper license, as provided in this section, which allows a wine manufacturer to ship up to two cases of wine per month directly to a resident of this state who is at least twenty-one years of age for such resident's personal use and not for resale. Before sending any shipment to a resident of this state, the wine manufacturer shall first obtain a wine direct shipper license as follows:

(1) File an application with the division of alcohol and tobacco control; and

(2) Provide to the division of alcohol and tobacco control a true copy of its current alcoholic beverage license issued in this state or any other state, as well as a copy of the winery license from the Alcohol and Tobacco Tax and Trade Bureau.

2. All wine direct shipper licensees shall:

(1) Not ship more than two cases of wine per month to any person for his or her personal use and not for resale;

(2) Not use any carrier for shipping of wine that is not licensed under this section;

(3) Only ship wine that is properly registered with the Alcohol and Tobacco Tax and Trade Bureau;

(4) Only ship wine manufactured on the winery premises;

(5) Ensure that all containers of wine delivered directly to a resident of this state are conspicuously labeled with the words "CONTAINS ALCOHOL: SIGNATURE OF PERSON AGE 21 OR OLDER REQUIRED FOR DELIVERY" or are conspicuously labeled with wording preapproved by the division of alcohol and tobacco control;

(6) If the winery is located outside of this state, by January thirty-first, make a report under oath to the supervisor of alcohol and tobacco control setting out the total amount of wine shipped into the state the preceding year;

(7) If the winery is located outside of this state, pay the division of alcohol and tobacco control all excise taxes due on the amount to be calculated as if the sale were in this state at the location where the delivery is made;

(8) If the winery is located within this state, provide the division of alcohol and tobacco control any additional information deemed necessary beyond that already required for retail sales from the winery tasting room to ensure compliance with this section;

(9) Permit the division of alcohol and tobacco control to perform an audit of the wine direct shipper licensees' records upon request; and

(10) Be deemed to have consented to the jurisdiction of the division of alcohol and tobacco control or any other state agency and the Missouri courts concerning enforcement of this section and any related laws, rules, or regulations.

3. The wine direct shipper licensee may annually renew its license with the division of alcohol and tobacco control by providing the division of alcohol and tobacco control all required items provided in subsection 1 of this section.

4. Notwithstanding any law, rule, or regulation to the contrary, any carrier may apply for and the supervisor of alcohol and tobacco control may issue an alcohol carrier license, as provided in this section, which allows the carrier to transport and deliver shipments of wine directly to a resident of this state who is at least twenty-one years of age or older. Before transporting any shipment of wine to a resident of this state, the carrier shall first obtain an alcohol carrier license by filing an application with the division of alcohol and tobacco control.

5. All alcohol carrier licensees shall:

(1) Not deliver to any person under twenty-one years of age, or to any intoxicated person, or any person appearing to be in a state of intoxication;

(2) Require valid proof of identity and age;

(3) Obtain the signature of an adult as a condition of delivery; and

(4) Keep records of wine shipped which include the license number and name of the winery or retailer, quantity of wine shipped, recipient's name and address, and an electronic or paper form of signature from the recipient of the wine.

6. The division of alcohol and tobacco control may promulgate rules to effectuate the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2007, shall be invalid and void.

(L. 2007 S.B. 299 & S.B. 616)



Section 311.190 Wine or brandy manufacturer's license, fee — use of materials produced outside state, limitation, exception — what sales may be made, when.

Effective 28 Aug 2007

Title XX ALCOHOLIC BEVERAGES

311.190. Wine or brandy manufacturer's license, fee — use of materials produced outside state, limitation, exception — what sales may be made, when. — 1. For the privilege of manufacturing wine or brandy, which manufacturing shall be in accordance with all provisions of federal law applicable thereto except as may otherwise be specified in this section, in quantities not to exceed five hundred thousand gallons, not in excess of eighteen percent of alcohol by weight for wine, or not in excess of thirty-four percent of alcohol by weight for brandy, from grapes, berries, other fruits, fruit products, honey, and vegetables produced or grown in the state of Missouri, exclusive of sugar, water and spirits, there shall be paid to and collected by the director of revenue, in lieu of the charges provided in section 311.180, a license fee of five dollars for each five hundred gallons or fraction thereof of wine or brandy produced up to a maximum license fee of three hundred dollars.

2. Notwithstanding the provisions of subsection 1 of this section, a manufacturer licensed under this section may use in any calendar year such wine- and brandy-making material produced or grown outside the state of Missouri in a quantity not exceeding fifteen percent of the manufacturer's wine entered into fermentation in the prior calendar year.

3. In any year when a natural disaster causes substantial loss to the Missouri crop of grapes, berries, other fruits, fruit products, honey or vegetables from which wines are made, the director of the department of agriculture shall determine the percent of loss and allow a certain additional percent, based on the prior calendar year's production of such products, to be purchased outside the state of Missouri to be used and offered for sale by Missouri wineries.

4. A manufacturer licensed under this section may purchase and sell bulk or packaged wines or brandies received from other manufacturers licensed under this section and may also purchase in bulk, bottle and sell to duly licensed wineries, wholesalers and retail dealers on any day except Sunday, and a manufacturer licensed under this section may offer samples of wine, may sell wine and brandy in its original package directly to consumers at the winery, and may open wine so purchased by customers so that it may be consumed on the winery premises on Monday through Saturday between 6:00 a.m. and midnight and on Sunday between 9:00 a.m. and 10:00 p.m.

(L. 1943 p. 620 § 4898a, A.L. 1945 p. 1056, A.L. 1969 H.B. 237, A.L. 1979 H.B. 701, A.L. 1982 H.B. 1323, A.L. 1993 H.B. 63, A.L. 1994 S.B. 474, A.L. 1999 S.B. 391, A.L. 2007 S.B. 299 & S.B. 616)



Section 311.191 Vintage wine, definition — sale of vintage wine through auction, authorized sellers — licenses to auction — auction conducted, where, no consumption, issuance period, fee — shipment out of state — tastings — auctioneer subject to regulations — penalty.

Effective 28 Aug 2005

Title XX ALCOHOLIC BEVERAGES

311.191. Vintage wine, definition — sale of vintage wine through auction, authorized sellers — licenses to auction — auction conducted, where, no consumption, issuance period, fee — shipment out of state — tastings — auctioneer subject to regulations — penalty. — 1. As used herein, the term "vintage wine" means bottled domestic white, rose or sparkling wine which is not less than five years old, domestic red wine which is not less than ten years old, or imported white, rose, red, sparkling or port wine which is not less than three years old.

2. Notwithstanding any other provisions of this chapter, any municipality or person legally owning, controlling or possessing a private collection of vintage wines in their original packages, including an executor, administrator, personal representative, guardian or conservator of an estate, sheriff, trustee in bankruptcy, or person appointed or authorized by a court to act upon or execute a court order or writ of execution with regard to the disposition of that vintage wine, is authorized to sell that vintage wine at auction on consignment through an auctioneer licensed herein. The auctioneer involved in such sale shall ensure that each bottle of vintage wine sold from a private collection has a permanently fixed label stating that the bottle was acquired from a private collection.

3. The supervisor of liquor control is hereby authorized to issue a license to conduct auctions of vintage wine to any person licensed as an auctioneer pursuant to chapter 343 and regularly conducting business as an auctioneer at a fixed location in this state within a city in a county of the first classification with a charter form of government; provided, however, that no such license to auction vintage wine may be issued to any person, or any entity controlled in whole or in part by a person, who:

(1) Has been convicted of a felony or of any offense under this chapter;

(2) Either possesses a current license to sell intoxicating liquor at wholesale or retail, or previously possessed such a license which was revoked for cause; or

(3) Has not been continuously in business in this state as an auctioneer for a period of ten years prior to making application for such license to auction vintage wine. The license to auction vintage wine shall be in addition to any license or permit requirements imposed by ordinance within the county or municipal jurisdictions in which the auctioneer conducts such business.

4. No auction of vintage wine may be conducted off the business premises of the auctioneer. No vintage wine sold at auction shall be consumed on the premises of the auctioneer, nor shall any original package of vintage wine be opened on such premises in the course of any such auction, except as provided herein. A license to conduct auctions of vintage wine shall be issued for a period of one year and shall authorize the auctioneer to conduct not more than six auctions of vintage wine during such year. The license shall be issued in such form and upon the completion of such application as may be required by the supervisor of liquor control. The fee for such license shall be five hundred dollars per year.

5. A municipality or person legally owning, controlling or possessing a private collection of vintage wines in their original packages may ship the vintage wine in such packages from any location within the state of Missouri to an auctioneer licensed pursuant to this act. Upon receipt of the vintage wine the auctioneer shall be responsible for the storage and warehousing thereof, for the labeling thereof pursuant to the requirements of subsection 2 of this section, for the delivery of the vintage wine to the purchasers at auction, and for the payment and transfer of any applicable state and local taxes in connection with the auction sale.

6. An auctioneer licensed to sell vintage wine pursuant to this section may hold vintage wine tastings on the premises where an auction of such vintage wine is to be conducted within the period of twenty-four hours immediately preceding the commencement of the auction.

7. An auctioneer licensed pursuant to this section shall be subject to all restrictions, regulations and provisions of this chapter governing the acquisition, storage and sale of intoxicating liquor for off-premises consumption which are not inconsistent with the provisions of this section.

8. An auctioneer who affixes a label to any bottle of vintage wine, as provided in subsection 2 of this section, without having determined through the exercise of reasonable diligence that the wine was acquired from a bona fide private collection, shall be guilty of a class C misdemeanor and, upon a finding of or plea of guilty with regard to any such misdemeanor, shall be subject to cancellation of the license issued pursuant to subsection 3 of this section.

(L. 1996 S.B. 933, A.L. 2005 S.B. 262)



Section 311.192 Wine manufacturer defined.

Effective 28 Aug 2009

Title XX ALCOHOLIC BEVERAGES

311.192. Wine manufacturer defined. — The term "wine manufacturer" as used in this chapter shall mean any person, partnership, association of persons, or corporation who has procured a license under subdivision (2) of subsection 1 of section 311.180 or section 311.190, and who manufactures in excess of two hundred gallons of wine per calendar year.

(L. 2009 H.B. 132)



Section 311.193 Vintage wine, municipalities may sell by sealed bids — issuance of license, restrictions — consumption on premises prohibited, when — shipping — wine tastings — violations, penalty.

Effective 28 Aug 2005

Title XX ALCOHOLIC BEVERAGES

311.193. Vintage wine, municipalities may sell by sealed bids — issuance of license, restrictions — consumption on premises prohibited, when — shipping — wine tastings — violations, penalty. — 1. As used in this section, the term "vintage wine" means bottled domestic white, rose, or sparkling wine which is not less than five years old, domestic red wine which is not less than ten years old, or imported white, rose, red, sparkling, or port wine which is not less than three years old.

2. Notwithstanding any other provisions of this chapter, any municipality legally owning, controlling or possessing a private collection of vintage wines in their original packages is authorized to sell such vintage wine through a sealed bid process. The municipality may set a minimum bid and may reserve the right to reject all bids. The municipality shall designate a municipal employee to sell vintage wine through a sealed bid process who shall ensure that each bottle of vintage wine sold from a private collection has a permanently fixed label stating that the bottle was acquired from a private collection.

3. The supervisor of liquor control is hereby authorized to issue a license to a designated municipal employee provided that no such license to sell vintage wine through a sealed bid process may be issued to any person, who:

(1) Has been convicted of a felony or of any offense under this chapter;

(2) Either possesses a current license to sell intoxicating liquor at wholesale or retail, or previously possessed such a license which was revoked for cause.

4. The license to sell vintage wine through a sealed bid process shall be in addition to any license or permit requirements imposed by ordinance within the county or municipality.

5. No vintage wine sold through the sealed bid process shall be consumed on the premises of the municipality, nor shall any original package of vintage wine be opened on such premises, except as provided herein. A license to sell vintage wine through a sealed bid process shall be issued for a period of one year and shall authorize the designated municipal employee to sell such wine not more than six different times during that year. The license shall be issued in such form and upon completion of such application as may be required by the supervisor of liquor control. The fee for such license shall be fifty dollars per year which shall be paid by the municipality.

6. The municipality legally owning, controlling, or possessing a private collection of vintage wines in their original packages may ship the vintage wine in such packages from any location within the state of Missouri to the designated municipal employee licensed pursuant to this section. Upon receipt of the vintage wine the designated municipal employee shall be responsible for the storage and warehousing thereof, for the labeling thereof pursuant to the requirements of subsection 2 of this section, for the delivery of the vintage wine to the purchasers, and for the payment and transfer of any applicable state and local taxes in connection with the sale.

7. The designated municipal employee licensed to sell vintage wine pursuant to this section may hold vintage wine tastings on the premises where the vintage wine is stored within the period of twenty-four hours immediately preceding the first date on which sealed bids will be accepted.

8. The designated municipal employee licensed pursuant to this section shall be subject to all restrictions, regulations, and provisions of this chapter governing the acquisition, storage, and sale of intoxicating liquor for off-premises consumption which are not inconsistent with the provisions of this section.

9. A municipal employee designated by the municipality to sell vintage wine through a sealed bid process who affixes a label to any bottle of wine, as provided in subsection 2 of this section, without having determined through the exercise of reasonable diligence that the wine was acquired from a bona fide private collection, shall be guilty of a class C misdemeanor and, upon a finding of or plea of guilty with regard to any such misdemeanor, shall be subject to a cancellation of the license issued pursuant to subsection 3 of this section.

(L. 2005 S.B. 262)



Section 311.195 Microbrewery, defined — license, fee — retail license allowed, procedure — sale to wholesalers allowed, when — certain exemptions, when.

Effective 28 Aug 2016

Title XX ALCOHOLIC BEVERAGES

311.195. Microbrewery, defined — license, fee — retail license allowed, procedure — sale to wholesalers allowed, when — certain exemptions, when. — 1. As used in this section, the term “microbrewery” means a business whose primary activity is the brewing and selling of beer, with an annual production of ten thousand barrels or less.

2. A microbrewer’s license shall authorize the licensee to manufacture beer and malt liquor in quantities not to exceed ten thousand barrels per annum. In lieu of the charges provided in section 311.180, a license fee of five dollars for each one hundred barrels or fraction thereof, up to a maximum license fee of two hundred fifty dollars, shall be paid to and collected by the director of revenue.

3. Notwithstanding any other provision of this chapter to the contrary, the holder of a microbrewer’s license may apply for, and the supervisor of alcohol and tobacco control may issue, a license to sell all kinds of intoxicating liquor, as defined in this chapter, by the drink at retail for consumption on the premises of the microbrewery or in close proximity to the microbrewery. No holder of a microbrewer’s license, or any employee, officer, agent, subsidiary, or affiliate thereof, shall have more than ten licenses to sell intoxicating liquor by the drink at retail for consumption on the premises.

4. The holder of a microbrewer’s license may also sell beer and malt liquor produced on the brewery premises to duly licensed wholesalers. However, holders of a microbrewer’s license shall not, under any circumstances, directly or indirectly, have any financial interest in any wholesaler’s business, and all such sales to wholesalers shall be subject to the restrictions of sections 311.181 and 311.182.

5. A microbrewer who is a holder of a license to sell intoxicating liquor by the drink at retail for consumption on the premises shall be exempt from the provisions of section 311.280, for such intoxicating liquor that is produced on the premises in accordance with the provisions of this chapter. For all other intoxicating liquor sold by the drink at retail for consumption on the premises that the microbrewer possesses a license for must be obtained in accordance with section 311.280.

(L. 1990 H.B. 1180, A.L. 1993 H.B. 63, A.L. 2003 S.B. 298 merged with S.B. 540, A.L. 2009 H.B. 132, A.L. 2016 S.B. 919)



Section 311.196 Consumption off the premises, sale of beer permitted for restaurant bar without an on-site brewery, when.

Effective 28 Aug 2012

Title XX ALCOHOLIC BEVERAGES

311.196. Consumption off the premises, sale of beer permitted for restaurant bar without an on-site brewery, when. — Notwithstanding any other provision of law to the contrary, any restaurant bar without an on-site brewery that serves twenty or more different types of draft beer may sell thirty-two fluid ounces or more of such beer to customers for consumption off the premises of such bar or tavern. As used in this section, the term "restaurant bar" means any establishment having a restaurant or similar facility on the premises at least fifty percent of the gross income of which is derived from the sale of prepared meals or food consumed on such premises.

(L. 2009 H.B. 132, A.L. 2012 H.B. 1498)



Section 311.197 Samples, furnishing and acceptance of, when.

Effective 28 Aug 2013

Title XX ALCOHOLIC BEVERAGES

311.197. Samples, furnishing and acceptance of, when. — 1. A wholesaler of malt liquor may furnish or give, and a retailer may accept, a sample of malt liquor as long as the retailer has not previously purchased the brand of malt liquor from that wholesaler if all of the following requirements are met:

(1) The sample shall not be more than seventy-two fluid ounces; except if a particular product is not available in a size of seventy-two fluid ounces or less, a wholesaler may furnish or give the next larger size to the retailer;

(2) The wholesaler shall keep a record of the name of the retailer and the quantity of each brand furnished or given to such retailer; and

(3) No samples of malt liquor provided shall be consumed or opened on the premises of the retailer except as provided by the retail license.

2. For purposes of this section, brands shall be differentiated by differences in the brand names of the products or the nature of the products, including products that differ in the designation of class, type, or kind. Differences in packaging, such as differences in the style, type, or size of the product container or the color or design of a label shall not be considered different brands.

(L. 2013 S.B. 121)



Section 311.198 Portable refrigeration units, lease to retail licensee, when — requirements — duration of lease — rulemaking authority — expiration date.

Effective 01 Jan 2017, see footnote

Title XX ALCOHOLIC BEVERAGES

311.198. Portable refrigeration units, lease to retail licensee, when — requirements — duration of lease — rulemaking authority — expiration date. — 1. Notwithstanding any other provision of law, rule, or regulation to the contrary, a brewer may lease to the retail licensee and the retail licensee may accept portable refrigeration units at a total lease value equal to the cost of the unit to the brewer plus two percent of the total lease value as of the execution of the lease. Such portable refrigeration units shall remain the property of the brewer. The brewer may also enter into lease agreements with wholesalers, who may enter into sublease agreements with retail licensees in which the value contained in the sublease is equal to the unit cost to the brewer plus two percent of the total lease value as of the execution of the lease. If the lease agreement is with a wholesaler, the portable refrigeration units shall become the property of the wholesaler at the end of the lease period, which is to be defined between the brewer and the wholesaler. A wholesaler may not directly or indirectly fund the cost or maintenance of the portable refrigeration units. Brewers shall be responsible for maintaining adequate records of retailer payments to be able to verify fulfillment of lease agreements. No portable refrigeration unit may exceed forty cubic feet in storage space. A brewer may lease, or wholesaler may sublease, not more than one portable refrigeration unit per retail location. Such portable refrigeration unit may bear in a conspicuous manner substantial advertising matter about a product or products of the brewer and shall be visible to consumers inside the retail outlet. Notwithstanding any other provision of law, rule, regulation, or lease to the contrary, the retail licensee is hereby authorized to stock, display, and sell any product in and from the portable refrigeration units. No dispensing equipment shall be attached to a leased portable refrigeration unit, and no beer, wine, or intoxicating liquor shall be dispensed directly from a leased portable refrigeration unit. Any brewer or wholesaler that provides portable refrigeration units shall within thirty days thereafter notify the division of alcohol and tobacco control on forms designated by the division of the location, lease terms, and total cubic storage space of the units. The division is hereby given authority, including rulemaking authority, to enforce this section and to ensure compliance by having access to and copies of lease, payment, and portable refrigeration unit records and information.

2. Any lease or sublease executed under this section shall not exceed five years in duration and shall not contain any provision allowing for or requiring the automatic renewal of the lease or sublease.

3. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after January 1, 2017, shall be invalid and void.

4. This section shall expire on January 1, 2020. Any lease or sublease executed under this section prior to January 1, 2020, shall remain in effect until the expiration of such lease or sublease.

(L. 2016 S.B. 919)

Effective 1-01-17

Expires 1-01-20



Section 311.200 Licenses — retail liquor dealers — fees — applications.

Effective 28 Aug 2016

Title XX ALCOHOLIC BEVERAGES

311.200. Licenses — retail liquor dealers — fees — applications. — 1. No license shall be issued for the sale of intoxicating liquor in the original package, not to be consumed upon the premises where sold, except to a person engaged in, and to be used in connection with, the operation of one or more of the following businesses: a drug store, a cigar and tobacco store, a grocery store, a general merchandise store, a confectionery or delicatessen store, nor to any such person who does not have and keep in his store a stock of goods having a value according to invoices of at least one thousand dollars, exclusive of fixtures and intoxicating liquors. Under such license, no intoxicating liquor shall be consumed on the premises where sold nor shall any original package be opened on the premises of the vendor except as otherwise provided in this law. For every license for sale at retail in the original package, the licensee shall pay to the director of revenue the sum of one hundred dollars per year.

2. For a permit authorizing the sale of malt liquor, as defined in section 311.490, by grocers and other merchants and dealers in the original package direct to consumers but not for resale, a fee of fifty dollars per year payable to the director of the department of revenue shall be required. The phrase “original package” shall be construed and held to refer to any package containing one or more standard bottles, cans, or pouches of beer. Notwithstanding the provisions of section 311.290, any person licensed pursuant to this subsection may also sell malt liquor at retail between the hours of 9:00 a.m. and midnight on Sunday.

3. For every license issued for the sale of malt liquor, as defined in section 311.490, at retail by drink for consumption on the premises where sold, the licensee shall pay to the director of revenue the sum of fifty dollars per year. Notwithstanding the provisions of section 311.290, any person licensed pursuant to this subsection may also sell malt liquor at retail between the hours of 9:00 a.m. and midnight on Sunday.

4. For every license issued for the sale of malt liquor, as defined in section 311.490, and light wines containing not in excess of fourteen percent of alcohol by weight made exclusively from grapes, berries and other fruits and vegetables, at retail by the drink for consumption on the premises where sold, the licensee shall pay to the director of revenue the sum of fifty dollars per year.

5. For every license issued for the sale of all kinds of intoxicating liquor, at retail by the drink for consumption on premises of the licensee, the licensee shall pay to the director of revenue the sum of three hundred dollars per year, which shall include the sale of intoxicating liquor in the original package.

6. For every license issued to any railroad company, railway sleeping car company operated in this state, for sale of all kinds of intoxicating liquor, as defined in this chapter, at retail for consumption on its dining cars, buffet cars and observation cars, the sum of one hundred dollars per year. A duplicate of such license shall be posted in every car where such beverage is sold or served, for which the licensee shall pay a fee of one dollar for each duplicate license.

7. All applications for licenses shall be made upon such forms and in such manner as the supervisor of alcohol and tobacco control shall prescribe. No license shall be issued until the sum prescribed by this section for such license shall be paid to the director of revenue.

(RSMo 1939 § 4901, A.L. 1945 p. 1043, A.L. 1945 p. 1061, A. 1949 S.B. 1114, A.L. 1981 S.B. 126, A.L. 1983 H.B. 85, et al., A.L. 1995 S.B. 43, A.L. 2003 S.B. 298, A.L. 2009 H.B. 132, A.L. 2013 S.B. 121, A.L. 2014 S.B. 653, A.L. 2014 H.B. 1304 merged with S.B. 689, A.L. 2016 S.B. 919)

(1954) Operator of drug store which was located within zoning district in city in which the sale of intoxicating liquors was not authorized, held not entitled to a license from the city for sale of such liquor in original packages. State ex rel. Barnett v. Sappington (A.), 266 S.W.2d 774.



Section 311.201 Draft beer, sale of 32 to 128 fluid ounces dispensed on premises for consumption off premises — requirements.

Effective 28 Aug 2016

Title XX ALCOHOLIC BEVERAGES

311.201. Draft beer, sale of 32 to 128 fluid ounces dispensed on premises for consumption off premises — requirements. — 1. Any person who is licensed to sell intoxicating liquor in the original package at retail as provided in subsection 1 of section 311.200 may sell from thirty-two to one hundred twenty-eight fluid ounces of draft beer to customers in containers filled by any employee of the retailer on the premises for consumption off such premises. Any employee of the licensee shall be at least twenty-one years of age to fill containers with draft beer.

2. No provision of law, rule, or regulation of the supervisor of alcohol and tobacco control shall be interpreted to allow any wholesaler, distributor, or manufacturer of intoxicating liquor to furnish dispensing or cooling equipment, or containers that are filled or refilled under subsection 1 of this section, to any person who is licensed to sell intoxicating liquor in the original package at retail as provided in subsection 1 of section 311.200.

3. (1) Containers that are filled or refilled under subsection 1 of this section shall be affixed with a label or a tag that shall contain the following information in type not smaller than three millimeters in height and not more than twelve characters per inch:

(a) Brand name of the product dispensed;

(b) Name of brewer or bottler;

(c) Class of product, such as beer, ale, lager, bock, stout, or other brewed or fermented beverage;

(d) Net contents;

(e) Name and address of the business that filled or refilled the container;

(f) Date of fill or refill;

(g) The following statement: “This product may be unfiltered and unpasteurized. Keep refrigerated at all times.”.

(2) Containers that are filled or refilled under subsection 1 of this section shall be affixed with the alcoholic beverage health warning statement as required by the Federal Alcohol Administration Act, 27 CFR Sections 16.20 to 16.22.

4. (1) The filling and refilling of containers shall only occur on demand by a customer and containers shall not be prefilled by the retailer or its employee.

(2) Containers shall only be filled or refilled by an employee of the retailer.

(3) Containers shall be filled or refilled as follows:

(a) Containers shall be filled or refilled with a tube as described in subdivision (4) of this subsection and:

a. Food grade sanitizer shall be used in accordance with the Environmental Protection Agency registered label use instructions;

b. A container of liquid food-grade sanitizer shall be maintained for no more than ten malt beverage taps that will be used for filling and refilling containers;

c. Each container shall contain no less than five tubes that will be used only for filling and refilling containers;

d. The container shall be inspected visually for contamination;

e. After each filling or refilling of a container, the tube shall be immersed in the container with the liquid food-grade sanitizer; and

f. A different tube from the container shall be used for each filling or refilling of a container; or

(b) Containers shall be filled or refilled with a contamination-free process and:

a. The container shall be inspected visually for contamination;

b. The container shall only be filled or refilled by the retailer’s employee; and

c. The filling or refilling shall be in compliance with the Food and Drug Administration Code 2009, Section 3-304.17(c).

(4) Containers shall be filled or refilled from the bottom of the container to the top with a tube that is attached to the malt beverage faucet and extends to the bottom of the container or with a commercial filling machine.

(5) When not in use, tubes to fill or refill shall be immersed and stored in a container with liquid food-grade sanitizer.

(6) After filling or refilling a container, the container shall be sealed as set forth in subsection 1 of this section.

(L. 2016 S.B. 919)



Section 311.205 Self-dispensing of beer permitted, when.

Effective 28 Aug 2016

Title XX ALCOHOLIC BEVERAGES

*311.205. Self-dispensing of beer permitted, when. — 1. Any person licensed to sell liquor at retail by the drink for consumption on the premises where sold may use a self-dispensing system, which is monitored and controlled by the licensee and allows patrons of the licensee to self-dispense beer or wine. Before a patron may dispense beer or wine, an employee of the licensee must first authorize an amount of beer or wine, not to exceed thirty-two ounces of beer or sixteen ounces of wine per patron per authorization, to be dispensed by the self-dispensing system.

2. No provision of law or rule or regulation of the supervisor shall be interpreted to allow any wholesaler, distributor, or manufacturer of intoxicating liquor to furnish self-dispensing or cooling equipment or provide services for the maintenance, sanitation, or repair of self-dispensing systems.

(L. 2012 H.B. 1498, A.L. 2016 S.B. 919 merged with S.B. 994)

Effective 8-28-16 (S.B. 919); *10-14-16 (S.B. 994), see § 21.250

*S.B. 994 was vetoed July 1, 2016. The veto was overridden on September 14, 2016.



Section 311.210 Application — remittance, made to whom, powers of supervisor.

Effective 28 Aug 1945

Title XX ALCOHOLIC BEVERAGES

311.210. Application — remittance, made to whom, powers of supervisor. — 1. All applications for all licenses mentioned in this chapter shall be made to the supervisor of liquor control and shall be accompanied by a proper remittance made payable to the director of revenue.

2. The supervisor of liquor control shall have the power and duty to determine whether each application for such license shall be approved or disapproved. Upon disapproval of any application for a license, the supervisor of liquor control shall so notify the applicant in writing, setting forth therein the grounds and reasons for disapproval, and shall return therewith the applicant's remittance. Upon approval of any application for a license, the supervisor of liquor control shall issue to the applicant the appropriate license and contemporaneously with such issuance shall file a notice of the issuance of such license together with the applicant's remittance in payment of the same with the director of revenue. The director of revenue shall immediately issue a receipt in duplicate for such payment, one copy of which shall be filed with the supervisor of liquor control and one copy retained by the director of revenue.

(RSMo 1939 § 4888, A.L. 1945 p. 1043)



Section 311.211 Fishing skills contest, ticket sales to participants on premises not ground to deny license.

Effective 28 Aug 2009

Title XX ALCOHOLIC BEVERAGES

311.211. Fishing skills contest, ticket sales to participants on premises not ground to deny license. — Sales of tickets for participation in fishing contests wherein the skill of the participant is an element shall not be construed as gambling or participation in gambling activities for the purpose of administering the provisions of this chapter or rules and regulations made pursuant thereto. The division of liquor control shall not deny, suspend or revoke any license issued under those chapters because of the sale of such tickets on the licensed premises.

(L. 1989 S.B. 419 § 1, A.L. 2009 H.B. 132)



Section 311.212 Licenses, suspension or revocation of, violations occurring more than three years prior, not valid grounds.

Effective 28 Aug 2009

Title XX ALCOHOLIC BEVERAGES

311.212. Licenses, suspension or revocation of, violations occurring more than three years prior, not valid grounds. — The division of liquor control shall not suspend, revoke, refuse to renew or refuse to grant a license issued under the provisions of this chapter based on a violation of any provision of this chapter or of any rule or regulation promulgated by the supervisor of liquor control, when such violation occurred more than three years prior to the division's decision to suspend, revoke, refuse to renew or refuse to grant such license.

(L. 1987 S.B. 150 § 2, A.L. 2009 H.B. 132)



Section 311.218 Fourth of July celebrations, temporary permits for wine and malt liquor for certain organizations, fee.

Effective 28 Aug 2009

Title XX ALCOHOLIC BEVERAGES

311.218. Fourth of July celebrations, temporary permits for wine and malt liquor for certain organizations, fee. — 1. Other provisions of this chapter to the contrary notwithstanding, a permit for the sale of wine and malt liquor for consumption on the premises where sold may be issued to any church, school, civic, service, fraternal, veteran, political, or charitable club or organization for sale of such wine and malt liquor at any picnic, bazaar, fair, festival or similar gathering or event held to commemorate the annual anniversary of the signing of the Declaration of Independence of the United States. Such permit shall be issued only during the period from June fifteenth to July fifteenth annually and only for the day or days named therein and it shall not authorize the sale of wine and malt liquor except between the hours of 10:00 a.m. and midnight and for not more than seven days by any such organization. The permit may be issued to cover more than one place of sale within the general confines of the place where the gathering or event is held; provided, however, no permit shall be issued to any organization which selects or restricts the membership thereof on the basis of race, religion, color, creed, or place of national origin. For the permit, the holder thereof shall pay to the director of revenue the sum of one hundred dollars. No provision of law or rule or regulation of the supervisor shall prevent any wholesaler or distributor from providing customary storage, cooling or dispensing equipment for use by the holder of the permit at such gathering or event.

2. As used in this section the term "wine" means a beverage containing not in excess of fourteen percent of alcohol by weight.

(L. 1983 H.B. 460, A.L. 2009 H.B. 132)



Section 311.220 Counties and cities may charge for licenses — amount — display of license.

Effective 28 Aug 2016

Title XX ALCOHOLIC BEVERAGES

311.220. Counties and cities may charge for licenses — amount — display of license. — 1. In addition to the permit fees and license fees and inspection fees by this law required to be paid into the state treasury, every holder of a permit or license authorized by this law shall pay into the county treasury of the county wherein the premises described and covered by such permit or license are located, or in case such premises are located in the City of St. Louis, to the collector of revenue of said city, a fee in such sum not in excess of the amount by this law required to be paid into the state treasury for such state permit or license, as the county commission, or the corresponding authority in the City of St. Louis, as the case may be, shall by order of record determine, and shall pay into the treasury of the municipal corporation, wherein said premises are located, a license fee in such sum, not exceeding one and one-half times the amount by this law required to be paid into the state treasury for such state permit or license, as the lawmaking body of such municipality, including the City of St. Louis may by ordinance determine.

2. The board of aldermen, city council or other proper authorities of incorporated cities may charge for licenses issued to manufacturers, distillers, brewers, wholesalers and retailers of all intoxicating liquor, located within their limits, fix the amount to be charged for such license, subject to the limitations of this law, and provide for the collection thereof, make and enforce ordinances for the regulation and control of the sale of all intoxicating liquors within their limits, provide for penalties for the violation of such ordinances, where not inconsistent with the provisions of this law.

3. Every licensee shall keep displayed prominently at all times on their licensed premises any city or county license designating their premises as a place licensed by the city or county to sell intoxicating liquors. Nonetheless, no application shall be disapproved by the supervisor of alcohol and tobacco control for failure to possess a city or county license when making application for a license. Within ten days from the issuance of said city or county license, the licensee shall file with the supervisor of alcohol and tobacco control a copy of such city or county license.

(RSMo 1939 § 4904, A.L. 2016 S.B. 919)

(1954) In certiorari proceeding to review denial of liquor license by city liquor control director, court could only quash its writ or quash the decision of the director of liquor control. State ex rel. Bruno v. Johnson (A.), 270 S.W.2d 99.

(1956) Evidence that applicant for city liquor license was sole owner of business rather than partner of her husband held sufficient to require issuance of such license. State ex rel. Sirna v. Johnson (A.), 287 S.W.2d 114.

(1957) City ordinance prohibiting sales by any wholesaler to retailers who are delinquent in payment of accounts to any wholesaler held valid and not in conflict with either the liquor control law or the nonintoxicating beer law. Passler v. Johnson (Mo.), 304 S.W.2d 903.

(1968) Evidence sufficient to support petition for writ of mandamus to compel city council to issue liquor license. State v. City of St. Robert (A.), 424 S.W.2d 73.

(1969) No provision is made for notice and hearing in case of municipal authority to grant or deny liquor license and court will not imply requirement of notice. Kopper Kettle Restaurants, Inc. v. City of St. Robert (A.), 439 S.W.2d 1.



Section 311.230 Application for license to manufacture or sell made to supervisor.

Effective 28 Aug 1967

Title XX ALCOHOLIC BEVERAGES

311.230. Application for license to manufacture or sell made to supervisor. — Application for license to manufacture or sell intoxicating liquor, under the provisions of this law, shall be made to the supervisor of liquor control.

(RSMo 1939 § 4896, A.L. 1967 p. 424)



Section 311.240 Period of license — federal license required — contents of license — renewals.

Effective 28 Aug 2007

Title XX ALCOHOLIC BEVERAGES

311.240. Period of license — federal license required — contents of license — renewals. — 1. On approval of the application and payment of the license tax provided in this chapter, the supervisor of liquor control shall grant the applicant a license to conduct business in the state for a term to expire with the thirtieth day of June next succeeding the date of such license. A separate license shall be required for each place of business. Of the license tax to be paid for any such license, the applicant shall pay as many twelfths as there are months (part of a month counted as a month) remaining from the date of the license to the next succeeding July first.

2. No such license shall be effective, and no right granted thereby shall be exercised by the licensee, unless and until the licensee shall have obtained and securely affixed to the license in the space provided therefor an original stamp or other form of receipt issued by the duly authorized representative of the federal government, evidencing the payment by the licensee to the federal government of whatever excise or occupational tax is by any law of the United States then in effect required to be paid by a dealer engaged in the occupation designated in said license. Within ten days from the issuance of said federal stamp or receipt, the licensee shall file with the supervisor of liquor control a photostat copy thereof, or such duplicate or indented and numbered stub therefrom as the federal government may have issued to the taxpayer with the original.

3. Every license issued under the provisions of this chapter shall particularly describe the premises at which intoxicating liquor may be sold thereunder, and such license shall not be deemed to authorize or permit the sale of intoxicating liquor at any place other than that described therein.

4. Applications for renewal of licenses must be filed on or before the first day of May of each calendar year.

5. In case of failure to submit the completed renewal application required under subsection 4 of this section on or before the first day of May, there shall be added to the amount of the renewal fee a late charge of one hundred dollars from the second day of May to the last day of May; a late charge of two hundred dollars if the renewal application is submitted on the first day of June to the last day of June; or a late charge of three hundred dollars if the renewal application is submitted after the last day of June.

(RSMo 1939 § 4897, A.L. 2007 S.B. 299 & S.B. 616)



Section 311.250 Licenses nontransferable — exceptions.

Effective 28 Aug 1947

Title XX ALCOHOLIC BEVERAGES

311.250. Licenses nontransferable — exceptions. — 1. No license issued under this chapter shall be transferable or assignable except as herein provided. In the event of the death of the licensee, the widow or widower or the next of kin of such deceased licensee, who shall meet the other requirements of this law may make application and the supervisor of liquor control may transfer such license to permit the operation of the business of the deceased for the remainder of the period for which a license fee has been paid by the deceased.

2. Whenever one or more members of a partnership withdraws from the partnership the supervisor of liquor control, upon being requested, shall permit the remaining partner, or partners, originally licensed, to continue to operate for the remainder of the period for which the license fee has been paid, without obtaining a new license.

(RSMo 1939 § 4893, A.L. 1947 V. I p. 372)



Section 311.260 More than five licenses by any one person prohibited, exception.

Effective 28 Aug 2009

Title XX ALCOHOLIC BEVERAGES

311.260. More than five licenses by any one person prohibited, exception. — 1. No person, corporation, employee, officer, agent, subsidiary, or affiliate thereof, shall:

(1) Have more than five licenses; or

(2) Be directly or indirectly interested in any business of any other person, corporation, or employee, officer, agent, subsidiary, or affiliate thereof, who sells intoxicating liquor at retail by the drink for consumption on the premises described in any license; or

(3) Sell intoxicating liquor at retail by the drink for consumption at the place of sale at more than five places in this state.

2. Notwithstanding any other provision of this chapter or municipal ordinance to the contrary, for the purpose of determining whether a person, corporation, employee, officer, agent, subsidiary, or affiliate thereof has a disqualifying interest in more than five licenses pursuant to subsection 1 of this section, there shall not be counted any license to sell intoxicating liquor at retail by the drink for consumption on the following premises:

(1) Restaurants where at least fifty percent of the gross income of which is derived from the sale of prepared meals or food consumed on the premises where sold; or

(2) Establishments which have an annual gross income of at least two hundred thousand dollars from the sale of prepared meals or food consumed on the premises where sold; or

(3) Facilities designed for the performance of live entertainment and where the receipts for admission to such performances exceed one hundred thousand dollars per calendar year; or

(4) Any establishment having at least forty rooms for the overnight accommodation of transient guests.

(RSMo 1939 § 4907, A.L. 1971 S.B. 18, A.L. 1990 H.B. 1180, A.L. 1995 S.B. 43, A.L. 2003 S.B. 298, A.L. 2009 H.B. 132)



Section 311.265 Retailer going out of business in debt to wholesaler, procedure — new license prohibited.

Effective 28 Aug 2009

Title XX ALCOHOLIC BEVERAGES

311.265. Retailer going out of business in debt to wholesaler, procedure — new license prohibited. — When a retailer licensed under this chapter is delinquent beyond the permissible ordinary commercial credit period, the wholesaler shall notify the supervisor of liquor control in writing of the debt and no new or renewal license shall be issued to the retailer until the reported debt is satisfied. The wholesaler shall immediately notify the supervisor of liquor control in writing when the debt is satisfied. As used in this section, the term "retailer" shall include an individual, corporation, partnership or limited liability company, all officers and directors of such person or entity and all stockholders owning, legally or beneficially, directly or indirectly, ten percent or more of the stock of such person or entity.

(L. 1985 H.B. 166, A.L. 1995 S.B. 43, A.L. 2009 H.B. 132)



Section 311.270 License for sale of malt liquor only — certain restrictions — penalty for violation.

Effective 28 Aug 1949

Title XX ALCOHOLIC BEVERAGES

311.270. License for sale of malt liquor only — certain restrictions — penalty for violation. — 1. It shall be unlawful for any person, holding a license for the sale of malt liquor only, to possess, consume, store, sell or offer for sale, give away or otherwise dispose of, upon or about the premises mentioned in said license, or, upon or about said premises, to suffer or permit any person to possess, consume, store, sell or offer for sale, give away or otherwise dispose of, any intoxicating liquor of any kind whatsoever other than malt liquor brewed or manufactured by the method, in the manner, and of the ingredients, required by the laws of this state. Whosoever shall violate any provision of this section shall be guilty of a misdemeanor, and upon conviction thereof by any court of competent jurisdiction shall be punished as in this chapter provided as to misdemeanors. Upon such conviction becoming final, the license of the person so convicted shall forthwith, and without other or further action, order or proceeding, be deemed to have been revoked, and shall by the licensee be forthwith surrendered to the supervisor and cancelled.

2. No license for the sale of malt liquor only shall be issued to any person having in his possession or on the premises to be licensed a federal excise or occupational tax stamp or receipt, designating such person or premises as the person or place for dealing in intoxicating liquor other than malt liquors, or evidencing the payment of a tax for being a dealer in liquors other than malt liquors. If any person having a license for the sale of malt liquors only shall have in his possession or on the licensed premises a federal excise or occupational tax stamp or special tax receipt, designating such person or premises as the person or place for dealing in intoxicating liquors, except malt liquors, or evidencing the payment of a tax for being a dealer in liquor other than malt liquors, the license of such person shall be revoked by the supervisor. In any prosecution for the violation of this section, evidence that the defendant has in his possession or upon the premises in question a federal excise or occupational tax stamp or special tax receipt, designating such person or premises as the person or place for dealing in intoxicating liquors other than malt liquors, or evidencing the payment of a tax for being a dealer in liquors, other than malt liquors, shall be deemed prima facie evidence of a violation of the provisions of this section.

3. Any person holding a license for the sale of malt liquor only, who shall have in his possession or upon the licensed premises a federal excise or occupational tax stamp or receipt, designating such person or premises as the person or place for dealing in intoxicating liquors, except malt liquors, or evidencing the payment of a tax for being a dealer in liquor other than malt liquors, or for a term to expire after the expiration of his permit, shall be deemed guilty of a misdemeanor and upon conviction shall be punished by imprisonment in the county jail for a term of not less than three months, nor more than one year, or by a fine of not less than one hundred dollars, nor more than one thousand dollars, or by both such fine and imprisonment.

(RSMo 1939 § 4914, A. 1949 S.B. 1114)



Section 311.275 Wholesale-solicitors registration required — primary American source of supply, defined — vintage wine registration — approval of application, when.

Effective 28 Aug 2017

Title XX ALCOHOLIC BEVERAGES

311.275. Wholesale-solicitors registration required — primary American source of supply, defined — vintage wine registration — approval of application, when. — 1. For purposes of tax revenue control, beginning January 1, 1980, no holder of a license to solicit orders for the sale of intoxicating liquor, as defined in this chapter, within this state, other than a wholesale-solicitor, shall solicit, accept, or fill any order for any intoxicating liquor from a holder of a wholesaler’s license issued under this chapter, unless the holder of such solicitor’s license has registered with the division of alcohol and tobacco control as the primary American source of supply for the brand of intoxicating liquor sold or sought to be sold. The supervisor of alcohol and tobacco control shall provide forms for annual registration as the primary American source of supply, and shall prescribe the procedures for such registration.

2. Beginning January 1, 1980, no holder of a wholesaler’s license issued under this chapter shall order, purchase or receive any intoxicating liquor from any solicitor, other than a wholesale-solicitor, unless the solicitor has registered with the division of alcohol and tobacco control as the primary American source of supply for the brand of intoxicating liquor ordered, purchased or received.

3. The term “primary American source of supply” as used herein shall mean the distiller, producer, the owner of the commodity at the time it became a marketable product, the bottler, or the exclusive agent of any such distiller, producer, bottler or owner, the basic requirement being that the nonresident seller be the first source closest to the manufacturer in the channel of commerce from whom the product can be secured by American wholesalers.

4. Any vintage wine solicitor licensed under section 311.180 may register as the primary American source of supply for vintage wine with the division of alcohol and tobacco control, provided that another solicitor is not registered as the primary American source of supply for the vintage wine and the vintage wine has been approved for sale by the federal Alcohol and Tobacco Tax and Trade Bureau.

5. The supervisor of alcohol and tobacco control shall approve or deny any application for primary American source of supply for any intoxicating liquor product within five working days following the receipt of a properly completed application. Any such application for an intoxicating liquor product received by the supervisor of alcohol and tobacco control that is not approved or denied within five working days shall be considered conditionally approved and such intoxicating liquor product may be solicited, sold, shipped, ordered, purchased, and received in this state. All such applications submitted by applicants located in the state, and exclusively doing business in the state, shall be approved or denied before any such applications originating from other states are approved or denied.

(L. 1979 H.B. 701, A.L. 2007 S.B. 299 & S.B. 616, A.L. 2017 H.B. 115)



Section 311.280 Unlawful for licensed retailer to purchase from other than licensed wholesaler — prohibited acts.

Effective 28 Aug 2009

Title XX ALCOHOLIC BEVERAGES

311.280. Unlawful for licensed retailer to purchase from other than licensed wholesaler — prohibited acts. — 1. It shall be unlawful for any person in this state holding a retail liquor license to purchase any intoxicating liquor except from, by or through a duly licensed wholesale liquor dealer in this state. It shall be unlawful for such retail liquor dealer to sell or offer for sale any intoxicating liquor purchased in violation of the provisions of this section. Any person violating any provision of this section shall be deemed guilty of a misdemeanor.

2. Any retailer licensed pursuant to this chapter shall not:

(1) Sell intoxicating liquor with an alcohol content of less than five percent by weight to the consumer in an original carton received from the wholesaler that has been mutilated, torn apart, or cut apart; or

(2) Repackage intoxicating liquor with an alcohol content of less than five percent by weight in a manner misleading to the consumer or that results in required labeling being omitted or obscured.

(RSMo 1939 § 4913, A.L. 2003 S.B. 298, A.L. 2009 H.B. 132)



Section 311.290 Time fixed for opening and closing premises — closed place defined — penalty.

Effective 28 Aug 2013

Title XX ALCOHOLIC BEVERAGES

311.290. Time fixed for opening and closing premises — closed place defined — penalty. — No person having a license issued pursuant to this chapter, nor any employee of such person, shall sell, give away, or permit the consumption of any intoxicating liquor in any quantity between the hours of 1:30 a.m. and 6:00 a.m. on weekdays and between the hours of 1:30 a.m. Sunday and 6:00 a.m. Monday, upon or about his or her premises. If the person has a license to sell intoxicating liquor by the drink, his premises shall be and remain a closed place as defined in this section between the hours of 1:30 a.m. and 6:00 a.m. on weekdays and between the hours of 1:30 a.m. Sunday and 6:00 a.m. Monday. Where such licenses authorizing the sale of intoxicating liquor by the drink are held by clubs, hotels, or bowling alleys, this section shall apply only to the room or rooms in which intoxicating liquor is dispensed; and where such licenses are held by restaurants or bowling alleys whose business is conducted in one room only, then the licensee shall keep securely locked during the hours and on the days specified in this section all refrigerators, cabinets, cases, boxes, and taps from which intoxicating liquor is dispensed. A "closed place" is defined to mean a place where all doors are locked and where no patrons are in the place or about the premises. Any person violating any provision of this section shall be deemed guilty of a class A misdemeanor. Nothing in this section shall be construed to prohibit the sale or delivery of any intoxicating liquor during any of the hours or on any of the days specified in this section by a wholesaler licensed under the provisions of section 311.180 to a person licensed to sell the intoxicating liquor at retail.

(RSMo 1939 § 4891, A.L. 1941 p. 412, A.L. 1951 p. 16, A.L. 1957 p. 27, A.L. 1967 p. 424, A.L. 1979 S.B. 192, A.L. 1981 S.B. 128, A.L. 1987 S.B. 150, A.L. 2003 S.B. 298, A.L. 2009 H.B. 132, A.L. 2013 S.B. 59, A.L. 2013 S.B. 121)

(1954) Where customer placed groceries and illegally purchased whiskey in his car which was parked on driveway of grocery store, a search of his care cannot be objected to by store owner on prosecution for illegal sale of liquor. State v. Egan (A.), 272 S.W.2d 719.

(1968) The opening and closing hours of liquor establishments under this section are fixed according to the system or method generally used by the people of Missouri, its business and commerce, its public agencies, and its political subdivisions, at the time when the method of computation or the meaning of the statute is brought into question. Playboy Club, Inc. v. Myers (Mo.), 431 S.W.2d 221.



Section 311.293 Sunday sales, package liquor licensee allowed, hours, fee — city or county may also charge fee, limitations — exception.

Effective 28 Aug 2012

Title XX ALCOHOLIC BEVERAGES

311.293. Sunday sales, package liquor licensee allowed, hours, fee — city or county may also charge fee, limitations — exception. — 1. Except for any establishment that may apply for a license under section 311.089, any person possessing the qualifications and meeting the requirements of this chapter, who is licensed to sell intoxicating liquor at retail, may apply to the supervisor of alcohol and tobacco control for a special license to sell intoxicating liquor at retail between the hours of 9:00 a.m. and midnight on Sundays. A licensee under this section shall pay to the director of revenue an additional fee of two hundred dollars a year payable at the same time and in the same manner as its other license fees.

2. In addition to any fee collected pursuant to section 311.220, a city or county may charge and collect an additional fee not to exceed three hundred dollars from any licensee under this section for the privilege of selling intoxicating liquor at retail between the hours of 9:00 a.m. and midnight on Sundays in such city or county; however the additional fee shall not exceed the fee charged by that city or county for a special license issued pursuant to any provision of this chapter which allows a licensee to sell intoxicating liquor by the drink for consumption on the premises of the licensee on Sundays.

3. The provisions of this section regarding the time of closing shall not apply to any person who possesses a special permit issued under section 311.174, 311.176, or 311.178.

(L. 1993 H.B. 63, A.L. 1994 S.B. 474, A.L. 2003 S.B. 298, A.L. 2012 H.B. 1498)

(2002) Section specifies only the time when liquor can be sold, and not the type of liquor which can be sold. Ozark Wholesale Beverage Company v. Supervisor of Liquor Control, 80 S.W.3d 491 (Mo.App.W.D.).



Section 311.294 Wine and malt beverages, permit to allow tasting on premises — limitations.

Effective 28 Aug 1995

Title XX ALCOHOLIC BEVERAGES

311.294. Wine and malt beverages, permit to allow tasting on premises — limitations. — 1. Notwithstanding any other provisions of this chapter to the contrary, any person possessing the qualifications and meeting the requirements of this chapter, who is licensed to sell intoxicating liquor in the original package at retail under sections 311.200 and 311.293, may apply to the supervisor of liquor control for a special permit to conduct wine, malt beverage and distilled spirit tastings on the licensed premises. A licensee under this section shall pay to the director of revenue an additional twenty-five dollars a year payable at the same time and manner as other license fees.

2. Nothing in this section shall be construed to permit the licensee to sell wine, malt beverages or distilled spirits for on-premises consumption.

(L. 1994 S.B. 474 § 311.295, A.L. 1995 S.B. 43)



Section 311.297 Alcohol samples for tasting on and off licensed retail premises, when.

Effective 28 Aug 2011

Title XX ALCOHOLIC BEVERAGES

311.297. Alcohol samples for tasting on and off licensed retail premises, when. — 1. Any winery, distiller, manufacturer, wholesaler, or brewer or designated employee may provide and pour distilled spirits, wine, or malt beverage samples off a licensed retail premises for tasting purposes provided no sales transactions take place. For purposes of this section, a "sales transaction" shall mean an actual and immediate exchange of monetary consideration for the immediate delivery of goods at the tasting site.

2. Notwithstanding any other provisions of this chapter to the contrary, any winery, distiller, manufacturer, wholesaler, or brewer or designated employee may provide, furnish, or pour distilled spirits, wine, or malt beverage samples for customer tasting purposes on any temporary licensed retail premises as described in section 311.218, 311.482, 311.485, 311.486, or 311.487, or on any tax exempt organization's licensed premises as described in section 311.090.

3. (1) Notwithstanding any other provisions of this chapter to the contrary, any winery, distiller, manufacturer, wholesaler, or brewer or designated employee may provide or furnish distilled spirits, wine, or malt beverage samples on a licensed retail premises for customer tasting purposes so long as the winery, distiller, manufacturer, wholesaler, or brewer or designated employee has permission from the person holding the retail license. The retail licensed premises where such product tasting is provided shall maintain a special permit in accordance with section 311.294 or hold a by-the-drink-for-consumption-on-the-premises-where-sold retail license. No money or anything of value shall be given to the retailers for the privilege or opportunity of conducting the on-the-premises product tasting.

(2) Distilled spirits, wine, or malt beverage samples may be dispensed by an employee of the retailer, winery, distiller, manufacturer, or brewer or by a sampling service retained by the retailer, winery, distiller, manufacturer, or brewer. All sampling service employees that provide and pour intoxicating liquor samples on a licensed retail premises shall be required to complete a server training program approved by the division of alcohol and tobacco control.

(3) Any distilled spirits, wine, or malt beverage sample provided by the retailer, winery, distiller, manufacturer, wholesaler, or brewer remaining after the tasting shall be returned to the retailer, winery, distiller, manufacturer, wholesaler, or brewer.

(L. 2007 S.B. 299 & S.B. 616, A.L. 2011 H.B. 101)



Section 311.298 Certain holidays, sale by the drink on Sunday allowed.

Effective 28 Aug 1994

Title XX ALCOHOLIC BEVERAGES

311.298. Certain holidays, sale by the drink on Sunday allowed. — When January first, March seventeenth, July fourth, or December thirty-first falls on Sunday, and on the Sundays prior to Memorial Day and Labor Day and on the Sunday on which the national championship game of the national football league is played, commonly known as "Super Bowl Sunday", any person having a license to sell intoxicating liquor by the drink may be open for business and sell intoxicating liquor by the drink under the provisions of his license on that day from the time and until the time which would be lawful on another day of the week, notwithstanding any provisions of section 311.290 or any other provision of law to the contrary.

(L. 1967 p. 425 § 1, A.L. 1969 H.B. 665, A.L. 1993 H.B. 63, A.L. 1994 S.B. 474)



Section 311.299 Warning sign displayed, liquor licenses — violations.

Effective 28 Aug 2001

Title XX ALCOHOLIC BEVERAGES

311.299. Warning sign displayed, liquor licenses — violations. — 1. Any person who is licensed pursuant to this chapter to sell or serve alcoholic beverages at any establishment shall place on the premises of such establishment a warning sign as described in this section. Such sign shall be at least eleven inches by fourteen inches and shall read "WARNING: Drinking alcoholic beverages during pregnancy may cause birth defects.". The licensee shall display such sign in a conspicuous place on the licensed premises.

2. Any employee of the supervisor of liquor control may report a violation of this section to the supervisor, and the supervisor shall issue a warning to the licensee of the violation.

3. Notwithstanding the provisions of section 311.880 to the contrary, no person who violates the provisions of this section shall be guilty of a crime.

(L. 2001 S.B. 130)



Section 311.300 Persons eighteen years of age or older may sell or handle intoxicating liquor, when.

Effective 28 Aug 2009

Title XX ALCOHOLIC BEVERAGES

311.300. Persons eighteen years of age or older may sell or handle intoxicating liquor, when. — 1. Except as provided in subsections 2, 3 and 4 of this section, no person under the age of twenty-one years shall sell or assist in the sale or dispensing of intoxicating liquor.

2. In any place of business licensed in accordance with section 311.200, persons at least eighteen years of age may stock, arrange displays, operate the cash register or scanner connected to a cash register and accept payment for, and sack for carryout, intoxicating liquor. Delivery of intoxicating liquor away from the licensed business premises cannot be performed by anyone under the age of twenty-one years. Any licensee who employs any person under the age of twenty-one years, as authorized by this subsection, shall, when at least fifty percent of the licensee's gross sales does not consist of nonalcoholic sales, have an employee twenty-one years of age or older on the licensed premises during all hours of operation.

3. In any distillery, warehouse, wholesale distributorship, or similar place of business which stores or distributes intoxicating liquor but which does not sell intoxicating liquor at retail, persons at least eighteen years of age may be employed and their duties may include the handling of intoxicating liquor for all purposes except consumption, sale at retail, or dispensing for consumption or sale at retail. Any wholesaler licensed pursuant to this chapter may employ persons of at least eighteen years of age to rotate, stock and arrange displays at retail establishments licensed to sell intoxicating liquor.

4. Persons eighteen years of age or older may, when acting in the capacity of a waiter or waitress, accept payment for or serve intoxicating liquor in places of business which sell food for consumption on the premises if at least fifty percent of all sales in those places consists of food; provided that nothing in this section shall authorize persons under twenty-one years of age to mix or serve across the bar intoxicating beverages.

(RSMo 1939 § 4885, A. 1949 S.B. 1114, A.L. 1969 S.B. 37, A.L. 1971 H.B. 173, A.L. 1976 S.B. 487, H.B. 1367, A.L. 1981 S.B. 128, A.L. 1996 S.B. 933, A.L. 1997 H.B. 63, A.L. 2009 H.B. 132)



Section 311.310 Sale to minor — certain other persons, misdemeanor — exceptions — permitting drinking or possession by a minor, penalty, exception — defenses.

Effective 15 Sep 2005, see footnote

Title XX ALCOHOLIC BEVERAGES

311.310. Sale to minor — certain other persons, misdemeanor — exceptions — permitting drinking or possession by a minor, penalty, exception — defenses. — 1. Any licensee under this chapter, or his employee, who shall sell, vend, give away or otherwise supply any intoxicating liquor in any quantity whatsoever to any person under the age of twenty-one years, or to any person intoxicated or appearing to be in a state of intoxication, or to a habitual drunkard, and any person whomsoever except his parent or guardian who shall procure for, sell, give away or otherwise supply intoxicating liquor to any person under the age of twenty-one years, or to any intoxicated person or any person appearing to be in a state of intoxication, or to a habitual drunkard, shall be deemed guilty of a misdemeanor, except that this section shall not apply to the supplying of intoxicating liquor to a person under the age of twenty-one years for medical purposes only, or to the administering of such intoxicating liquor to any person by a duly licensed physician. No person shall be denied a license or renewal of a license issued under this chapter solely due to a conviction for unlawful sale or supply to a minor when serving in the capacity as an employee of a licensed establishment.

2. Any owner, occupant, or other person or legal entity with a lawful right to the exclusive use and enjoyment of any property who knowingly allows a person under the age of twenty-one to drink or possess intoxicating liquor or knowingly fails to stop a person under the age of twenty-one from drinking or possessing intoxicating liquor on such property, unless such person allowing the person under the age of twenty-one to drink or possess intoxicating liquor is his or her parent or guardian, is guilty of a class B misdemeanor. Any second or subsequent violation of this subsection is a class A misdemeanor.

3. It shall be a defense to prosecution under this section if:

(1) The defendant is a licensed retailer, club, drinking establishment, or caterer or holds a temporary permit, or an employee thereof;

(2) The defendant sold the intoxicating liquor to the minor with reasonable cause to believe that the minor was twenty-one or more years of age; and

(3) To purchase the intoxicating liquor, the person exhibited to the defendant a driver's license, Missouri nondriver's identification card, or other official or apparently official document, containing a photograph of the minor and purporting to establish that such minor was twenty-one years of age and of the legal age for consumption of intoxicating liquor.

(L. 1947 V. I p. 373 § 4885a, A.L. 1990 H.B. 1180, A.L. 2005 H.B. 972 merged with S.B. 37, et al. and S.B. 402, A.L. 2005 1st Ex. Sess. H.B. 2)

Effective 9-15-05

CROSS REFERENCE:

Action for personal injuries or death when sale is proximate cause and party is convicted under 311.310, 537.053

(1964) Evidence was sufficient for superintendent to find that licensee had sold intoxicating liquor to minor and it was not necessary that licensee's guilt be determined by court or jury or that supervisor overcome any presumption of innocence of licensee in order for superintendent to suspend licensee's license. Crooms v. Ketchum (Mo.), 379 S.W.2d 580.

(1976) Held that it is not a defense to regulatory action under this section to assert that minor was acting as an agent for an adult. May Dept. Stores v. Supervisor of Liquor Control (A.), 530 S.W.2d 460.

(1980) Civil cause of action can arise in favor of a minor who suffers injury as result of becoming intoxicated on liquor illegally sold to him in a drinking establishment. Sampson v. W. F. Enterprises, Inc. (A.), 611 S.W.2d 333.

(1985) This statute does not impose civil liability upon a social host for serving alcohol to an intoxicated guest who subsequently injures a third party. Harriman v. Smith (A.), 697 S.W.2d 219.

(1987) Neither the local chapter nor the national parent of a fraternity have any civil duty to refrain from serving alcohol to any person under this section. Andres v. Alpha Kappa Lambda Fraternity, 730 S.W.2d 547 (Mo. banc).

(1989) Civil liability cause of action under statute limited to tavern owners who dispense alcoholic beverages by the drink. Passenger injured in accident while riding in automobile operated by allegedly intoxicated underage driver did not have cause of action against another passenger who had given intoxicating beverages to driver nor did he have cause of action against the operator of package liquor store who allegedly sold the alcoholic beverages. (Mo.App. W.D.) Leimkuehler v. Myers, 780 S.W.2d 653.

(2012) Amendment to section in 2005 adding to list of possible offenders the owners and occupiers of land did not create a new civil duty and cause of action against landowners as social hosts. Otte v. Edwards, 370 S.W.3d 898 (Mo.App.E.D.).



Section 311.315 Manufacturing a false identification, offense of — penalty.

Effective 01 Jan 2017, see footnote

Title XX ALCOHOLIC BEVERAGES

311.315. Manufacturing a false identification, offense of — penalty. — 1. A person commits the offense of manufacturing a false identification if he or she possesses any means of identification for the purpose of manufacturing and providing or selling a false identification card to a person under the age of twenty-one for the purpose of purchasing or obtaining alcohol.

2. The offense of manufacturing a false identification is a class A misdemeanor.

(L. 2014 S.B. 491)

Effective 1-01-17



Section 311.320 Misrepresentation of age by minor to obtain liquor — use of altered driver's license, passport or I.D. cards, penalties.

Effective 07 Jun 1993, see footnote

Title XX ALCOHOLIC BEVERAGES

311.320. Misrepresentation of age by minor to obtain liquor — use of altered driver's license, passport or I.D. cards, penalties. — 1. Any person of the age of seventeen years and under the age of twenty-one years who shall represent that he has attained the age of twenty-one years for the purpose of purchasing, asking for or in any way receiving any intoxicating liquor, except in cases authorized by law, shall upon conviction be deemed guilty of a misdemeanor. Any person under the age of seventeen years who shall represent that he has attained the age of twenty-one years for the purpose of purchasing, asking for or in any way receiving any intoxicating liquor, except in cases authorized by law, may be considered a delinquent child and may be dealt with in accordance with the provisions of chapter 211.

2. In addition to any other penalties established in subsection 1 of this section and established in sections 302.400 to 302.426*, any person who is less than twenty-one years of age who uses a reproduced, modified or altered chauffeur's license, motor vehicle operator's license, identification card issued by any uniformed service of the United States, passport or identification card established in section 302.181 for the purpose of purchasing, asking for or in any way receiving any intoxicating liquor, shall be guilty of a misdemeanor and shall be subject to a fine of five hundred dollars for each separate offense.

(L. 1947 V. I p. 373 § 4885b, A.L. 1989 H.B. 397, A.L. 1992 H.B. 1316, A.L. 1993 H.B. 63)

Effective 6-07-93

*Sections 577.500 to 577.530 were transferred to sections 302.400 to 302.426 by S.B. 491, 2014, effective 1-01-17.



Section 311.325 Purchase or possession by minor, penalty — container need not be opened and contents verified, when — consent to chemical testing deemed given, when — burden of proof on violator to prove not intoxicating liquor — section not applicable to certain students, requirements.

Effective 01 Jan 2017, see footnote

Title XX ALCOHOLIC BEVERAGES

311.325. Purchase or possession by minor, penalty — container need not be opened and contents verified, when — consent to chemical testing deemed given, when — burden of proof on violator to prove not intoxicating liquor — section not applicable to certain students, requirements. — 1. Any person under the age of twenty-one years, who purchases or attempts to purchase, or has in his or her possession, any intoxicating liquor as defined in section 311.020 or who is visibly in an intoxicated condition as defined in section 577.001, or has a detectable blood alcohol content of more than two-hundredths of one percent or more by weight of alcohol in such person's blood is guilty of a misdemeanor. A first violation of this section shall be punishable as a class D misdemeanor. A second or subsequent violation of this section shall be punishable as a class A misdemeanor. Prior findings of guilt shall be pleaded and proven in the same manner as required by section 558.021. For purposes of prosecution under this section or any other provision of this chapter involving an alleged illegal sale or transfer of intoxicating liquor to a person under twenty-one years of age, a manufacturer-sealed container describing that there is intoxicating liquor therein need not be opened or the contents therein tested to verify that there is intoxicating liquor in such container. The alleged violator may allege that there was not intoxicating liquor in such container, but the burden of proof of such allegation is on such person, as it shall be presumed that such a sealed container describing that there is intoxicating liquor therein contains intoxicating liquor.

2. For purposes of determining violations of any provision of this chapter, or of any rule or regulation of the supervisor of alcohol and tobacco control, a manufacturer-sealed container describing that there is intoxicating liquor therein need not be opened or the contents therein tested to verify that there is intoxicating liquor in such container. The alleged violator may allege that there was not intoxicating liquor in such container, but the burden of proof of such allegation is on such person, as it shall be presumed that such a sealed container describing that there is intoxicating liquor therein contains intoxicating liquor.

3. Any person under the age of twenty-one years who purchases or attempts to purchase, or has in his or her possession, any intoxicating liquor, or who is visibly in an intoxicated condition as defined in section 577.001, shall be deemed to have given consent to a chemical test or tests of the person's breath, blood, saliva, or urine for the purpose of determining the alcohol or drug content of the person's blood. The implied consent to submit to the chemical tests listed in this subsection shall be limited to not more than two such tests arising from the same arrest, incident, or charge. Chemical analysis of the person's breath, blood, saliva, or urine shall be performed according to methods approved by the state department of health and senior services by licensed medical personnel or by a person possessing a valid permit issued by the state department of health and senior services for this purpose. The state department of health and senior services shall approve satisfactory techniques, devices, equipment, or methods to be considered valid and shall establish standards to ascertain the qualifications and competence of individuals to conduct analyses and to issue permits which shall be subject to termination or revocation by the state department of health and senior services. The person tested may have a physician, or a qualified technician, chemist, registered nurse, or other qualified person at the choosing and expense of the person to be tested, administer a test in addition to any administered at the direction of a law enforcement officer. The failure or inability to obtain an additional test by a person shall not preclude the admission of evidence relating to the test taken at the direction of a law enforcement officer. Upon the request of the person who is tested, full information concerning the test shall be made available to such person. Full information is limited to the following:

(1) The type of test administered and the procedures followed;

(2) The time of the collection of the blood or breath sample or urine analyzed;

(3) The numerical results of the test indicating the alcohol content of the blood and breath and urine;

(4) The type and status of any permit which was held by the person who performed the test;

(5) If the test was administered by means of a breath-testing instrument, the date of performance of the most recent required maintenance of such instrument.

­­

­

4. The provisions of this section shall not apply to a student who:

(1) Is eighteen years of age or older;

(2) Is enrolled in an accredited college or university and is a student in a culinary course;

(3) Is required to taste, but not consume or imbibe, any beer, ale, porter, wine, or other similar malt or fermented beverage as part of the required curriculum; and

(4) Tastes a beverage under subdivision (3) of this subsection only for instructional purposes during classes that are part of the curriculum of the accredited college or university. The beverage must at all times remain in the possession and control of an authorized instructor of the college or university, who must be twenty-one years of age or older. Nothing in this subsection may be construed to allow a student under the age of twenty-one to receive any beer, ale, porter, wine, or other similar malt or fermented beverage unless the beverage is delivered as part of the student's required curriculum and the beverage is used only for instructional purposes during classes conducted as part of the curriculum.

(L. 1959 H.B. 248 § 1, A.L. 1994 S.B. 693, A.L. 2003 S.B. 298, A.L. 2005 S.B. 402, A.L. 2006 S.B. 725, A.L. 2009 H.B. 62, A.L. 2011 H.B. 111, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 311.326 Expungement of record permitted, when.

Effective 28 Aug 2009

Title XX ALCOHOLIC BEVERAGES

311.326. Expungement of record permitted, when. — After a period of not less than one year after reaching the age of twenty-one a person who has pleaded guilty to or has been found guilty of violating section 311.325 for the first time, and who since such conviction has not been convicted of any other alcohol-related offense, may apply to the court in which he or she was sentenced for an order to expunge all official records of his or her arrest, plea, trial and conviction. No records shall be expunged if the person who has pleaded* guilty to or has been found guilty of violating section 311.325 is licensed as a commercial motor vehicle driver or was operating a commercial motor vehicle as defined in section 302.700 at the time of the violation. If the court determines, upon review, that such person has not been convicted of any other alcohol-related offense at the time of the application for expungement, and the person has had no other alcohol-related enforcement contacts, as defined in section 302.525, the court shall enter an order of expungement. The effect of such an order shall be to restore such person to the status he or she occupied prior to such arrest, plea or conviction, as if such event had never happened. No person as to whom such order has been entered shall be held thereafter under any provision of any law to be guilty of perjury or otherwise giving a false statement by reason of his or her failure to recite or acknowledge such arrest, plea, trial, conviction or expungement in response to any inquiry made of him or her for any purpose whatsoever. A person shall be entitled to only one expungement pursuant to this section. Nothing contained in this section shall prevent courts or other state officials from maintaining such records as are necessary to ensure that an individual receives only one expungement pursuant to this section.

(L. 2005 S.B. 402, A.L. 2009 H.B. 62 merged with H.B. 683, A.L. 2009 H.B. 62 merged with H.B. 683)

*Word "plead" appears in original rolls.



Section 311.328 Identification, acceptable forms.

Effective 28 Aug 2016

Title XX ALCOHOLIC BEVERAGES

311.328. Identification, acceptable forms. — 1. A valid and unexpired operator’s or chauffeur’s license issued under the provisions of section 302.177, or a valid and unexpired operator’s or chauffeur’s license issued under the laws of any state or territory of the United States to residents of those states or territories, or a valid and unexpired identification card or nondriver’s license as provided for under section 302.181, or a valid and unexpired nondriver’s license issued under the laws of any state or territory of the United States to residents of those states or territories, or a valid and unexpired identification card issued by any uniformed service of the United States, or a valid and unexpired passport shall be presented by the holder thereof upon request of any agent of the division of alcohol and tobacco control or any licensee or the servant, agent or employee thereof for the purpose of aiding the licensee or the servant, agent or employee to determine whether or not the person is at least twenty-one years of age when such person desires to purchase or consume alcoholic beverages procured from a licensee. Upon such presentation the licensee or the servant, agent or employee thereof shall compare the photograph and physical characteristics noted on the license, identification card or passport with the physical characteristics of the person presenting the license, identification card or passport.

2. Upon proof by the licensee of full compliance with the provisions of this section, no penalty shall be imposed if the supervisor of the division of alcohol and tobacco control or the courts are satisfied that the licensee acted in good faith.

3. Any person who shall, without authorization from the department of revenue, reproduce, alter, modify, or misrepresent any chauffeur’s license, motor vehicle operator’s license or identification card shall be deemed guilty of a misdemeanor and upon conviction shall be subject to a fine of not more than one thousand dollars, and confinement for not more than one year, or by both such fine and imprisonment.

(L. 1965 p. 503 §§ 1 to 5, A.L. 1971 H.B. 365, A.L. 1972 S.B. 462, A.L. 1982 H.B. 986, A.L. 1987 S.B. 230, A.L. 1992 H.B. 1316, A.L. 1993 H.B. 63, A.L. 2003 S.B. 298, A.L. 2016 S.B. 919)



Section 311.329 Reproduction or alteration of identification card, penalty.

Effective 28 Aug 1993

Title XX ALCOHOLIC BEVERAGES

311.329. Reproduction or alteration of identification card, penalty. — Any person who has in his possession a reproduced, modified or altered motor vehicle driver's license, nondriver's license issued by any uniformed service of the United States, or identification card established in section 302.181, or any other such identification card which indicates that the person represented on the card is over twenty-one years of age, is guilty of a class A misdemeanor.

(L. 1993 S.B. 180 § 10)



Section 311.330 Unauthorized liquors prohibited on premises licensed for sale by drink, exceptions.

Effective 28 Aug 1996

Title XX ALCOHOLIC BEVERAGES

311.330. Unauthorized liquors prohibited on premises licensed for sale by drink, exceptions. — It shall be unlawful for the holder of any license authorized by this chapter, for the sale of any intoxicating liquor at retail by the drink for consumption on the premises where sold, to keep or secrete, or to allow any other person to keep or secrete in or upon the premises described in such license, any intoxicating liquor, other than the kind of liquor expressly authorized to be sold by such license, or any kind of liquor used exclusively as an ingredient in any foods being prepared and sold on the premises.

(RSMo 1939 § 4899, A.L. 1980 H.B. 1234, A.L. 1996 S.B. 933)



Section 311.332 Wholesale price regulation, discrimination prohibited — delivery to certain organizations for nonresale purposes, allowed when — donation permitted, when.

Effective 28 Aug 2009

Title XX ALCOHOLIC BEVERAGES

311.332. Wholesale price regulation, discrimination prohibited — delivery to certain organizations for nonresale purposes, allowed when — donation permitted, when. — 1. It shall be unlawful for any wholesaler licensed to sell intoxicating liquor and wine containing alcohol in excess of five percent by weight to persons duly licensed to sell such intoxicating liquor and wine at retail, to discriminate between retailers or in favor of or against any retailer or group of retailers, directly or indirectly, in price, in discounts for time of payment, or in discounts on quantity of merchandise sold, or to grant directly or indirectly any discount, rebate, free goods, allowance or other inducement, excepting a discount not in excess of one percent for quantity of liquor and wine, and a discount not in excess of one percent for payment on or before a certain date. The delivery of manufacturer rebate coupons by wholesalers to retailers shall not be a violation of this subsection.

2. Manufacturers or wholesalers shall be permitted to donate or deliver or cause to be delivered beer, wine, or brandy for nonresale purposes to any unlicensed person or any licensed retail dealer who is a charitable or religious organization as defined in section 313.005 or educational institution, at any location or licensed premises, provided, such beer, wine, or brandy is unrelated to the organization's or institution's licensed retail operation. A charge for admission to an event or activity at which beer, wine, or brandy is available without separate charge shall not constitute resale for the purposes of this subsection. Wine used in religious ceremonies may be sold by wholesalers to a religious organization as defined in section 313.005. Any manufacturer or wholesaler providing nonresale items shall keep a record of any deliveries made pursuant to this subsection.

3. Manufacturers, wholesalers, retailers and unlicensed persons may donate wine in the original package to a charitable or religious organization as defined in section 313.005 or educational institution for the sole purpose of being auctioned by the organization or institution for fund-raising purposes, provided the auction takes place on a retail-licensed premises and all proceeds from the sale go into a fund of an organization or institution that is unrelated to any licensed retail operation.

(L. 1955 p. 40 § 311.331, A.L. 1985 H.B. 166, A.L. 1986 S.B. 444, A.L. 1987 H.B. 62 & 70, A.L. 1995 S.B. 43, A.L. 1997 H.B. 63, A.L. 2005 S.B. 262, A.L. 2009 H.B. 132)

(1966) This section does not make it unlawful for a wholesaler to refuse to sell its products to any particular retailer; it makes it unlawful only for a wholesaler to discriminate between retailers, (1) in price; (2) in discounts for time payments, and (3) in discounts for quantity of merchandise sold. It also makes it unlawful for a wholesaler to grant any rebate, free goods, allowances or other inducements, except as specifically authorized. Giloti v. Hamm-Singer Corp. (Mo.), 396 S.W.2d 711.



Section 311.333 Wholesalers, returns of alcoholic beverages to, supervisor to regulate — wholesaler pricing to be made available to retailers, when.

Effective 28 Aug 2009

Title XX ALCOHOLIC BEVERAGES

311.333. Wholesalers, returns of alcoholic beverages to, supervisor to regulate — wholesaler pricing to be made available to retailers, when. — 1. Any wholesaler licensed under this chapter to sell intoxicating liquors and wines may accept the return of any intoxicating liquor containing alcohol in excess of five percent by weight and wines as provided by rules and regulations promulgated by the supervisor of liquor control, pursuant to chapter 536.

2. Any wholesaler licensed to sell intoxicating liquor or wine containing alcohol in excess of five percent by weight to persons duly licensed to sell such intoxicating liquor and wine at retail shall make available to all such retailers, not later than five days prior to the first day of the month in which the pricing is to be effective, information regarding all products which shall be available for sale in the next month. Such information shall include the brand or trade name, capacity of individual packages, nature of contents, age and proof, the per-bottle and per-case price which shall be offered equally to all retailers, the number of bottles contained in each case, and the size thereof. The price provided to retailers under this section shall become effective on the first day of the next month and remain in effect until the last day of that month. Supplemental pricing information may be provided to retailers by wholesalers for items that were unintentionally left off a regular monthly item information listing or for new items after approval for sale in Missouri by the Missouri division of alcohol and tobacco control. A wholesaler shall be allowed to sell such items to retailers immediately upon production of such supplemental information.

(L. 1987 S.B. 150 § 1, A.L. 2009 H.B. 132)



Section 311.335 Liquor sales by wholesalers, delivery price — delayed shipment — sale of close-out merchandise permitted, when.

Effective 28 Aug 2009

Title XX ALCOHOLIC BEVERAGES

311.335. Liquor sales by wholesalers, delivery price — delayed shipment — sale of close-out merchandise permitted, when. — 1. Any wholesaler licensed to sell intoxicating liquor and wine containing alcohol in excess of five percent by weight shall deliver such intoxicating liquor and wine to a retailer at the price in effect for that calendar month in which the delivery occurs.

2. Such wholesaler licensed to sell intoxicating liquor and wine containing alcohol in excess of five percent by weight shall not take an order for delivery in a month subsequent to the month in which the order is taken, provided that during the last five business days of each month, orders may be taken for delivery in the following month at the price in effect for that following month and provided, further, that for any order received within the last five business days of a month, the wholesaler may, with the consent of the retailer placing such order, deliver such order to the retailer within the first five business days of the month following the month in which the order was received by such wholesaler at the price in effect for the month in which the order was placed. Such order received within the last five business days of a month and delivered within the first five business days of the subsequent month shall be known as a "delayed shipment". A delayed shipment shall be deemed delivered on the last business day of the month in which the order was received for purposes of implementing and enforcing rules and regulations of the supervisor of alcohol and tobacco control relating to invoicing, discounts and ordinary commercial credit terms.

3. Any wholesaler licensed to sell intoxicating liquors and wines containing alcohol in excess of five percent by weight shall be allowed to offer for sale intoxicating liquors or wines containing alcohol in excess of five percent by weight to persons duly licensed to sell intoxicating liquors and wines at retail at prices which are below the wholesaler's cost only if such intoxicating liquors and wines are designated to be close-out merchandise. Wholesalers shall designate intoxicating liquors and wines containing alcohol in excess of five percent by weight to be close-out merchandise by identifying them such as close-out items when providing monthly pricing information to retailers as required in section 311.333. A wholesaler shall not purchase any intoxicating liquor or wine containing alcohol in excess of five percent by weight while such intoxicating liquor or wine is designated as close-out merchandise. Intoxicating liquors or wines containing alcohol in excess of five percent by weight that are designated as close-out merchandise shall be designated as close-out merchandise for not less than six consecutive months. After such time, a wholesaler may remove items from close-out designation by no longer identifying them as close-out items when providing monthly pricing information to retailers as required in section 311.333.

(L. 1998 H.B. 1705 § 1, A.L. 2009 H.B. 132)



Section 311.338 Violation of wholesale price regulations, misdemeanor — suspension of license.

Effective 28 Aug 2009

Title XX ALCOHOLIC BEVERAGES

311.338. Violation of wholesale price regulations, misdemeanor — suspension of license. — Alleged violations of sections 311.332, 311.333, and 311.335 shall be reported to the supervisor of alcohol and tobacco control. Any person violating any provisions of sections 311.332 , 311.333, and 311.335 shall be deemed guilty of a misdemeanor, and it shall be the duty of the supervisor of alcohol and tobacco control to suspend or revoke the license of any wholesaler violating any of the provisions of sections 311.332 , 311.333, and 311.335.

(L. 1955 p. 40 § 311.334, A.L. 1985 H.B. 166, A.L. 2009 H.B. 132)



Section 311.340 Mixing liquor with drugs prohibited.

Effective 28 Aug 1939

Title XX ALCOHOLIC BEVERAGES

311.340. Mixing liquor with drugs prohibited. — No holder of a license under this chapter, or any other person, shall for any purpose whatsoever mix or permit or cause to be mixed with any intoxicating liquor kept for sale, sold or supplied by him as a beverage, any drug or form of methyl alcohol or impure form of alcohol.

(RSMo 1939 § 4882)



Section 311.355 Manufacturer rebate coupons by wholesalers, regulation of.

Effective 28 Aug 1995

Title XX ALCOHOLIC BEVERAGES

311.355. Manufacturer rebate coupons by wholesalers, regulation of. — 1. Manufacturers of intoxicating liquor other than beer or wine shall be permitted to offer consumer cash rebate coupons as provided in this subsection:

(1) Consumer cash rebate coupons may be published or advertised by manufacturers in newspapers, magazines and other mass media;

(2) Coupon advertisements may list the amount of the cash rebate, but not the retail price of the intoxicating liquor after the rebate;

(3) Applications for cash rebates must be made directly from the consumer to the manufacturer, and not through retailers or wholesalers;

(4) Cash rebates must be made directly to consumers by manufacturers;

(5) Wholesalers and manufacturers may deliver cash rebate coupons to retailers, either for distribution at the point of sale or in connection with packaging.

2. Manufacturers of intoxicating liquor including beer and wine may offer coupons redeemable for nonalcoholic merchandise, except that such redeemable coupons must be made available without a purchase requirement to consumers at the point of sale, or by request through the mail, or at the retailer's cash register. Redeemable coupons may be published or advertised by manufacturers in newspapers, magazines and other mass media. Advertisements must state that no purchase is required to obtain the nonalcoholic merchandise and provide information on the procedure to obtain such merchandise. The retail value of the nonalcoholic merchandise shall not be stated in the advertisement or on the product. Wholesalers and manufacturers may deliver these redeemable coupons at the point of sale or in connection with packaging.

(L. 1986 S.B. 444 § 1, A.L. 1995 S.B. 43)



Section 311.360 Misrepresentation of brand of liquor unlawful, penalty — exceptions.

Effective 28 Aug 2009

Title XX ALCOHOLIC BEVERAGES

311.360. Misrepresentation of brand of liquor unlawful, penalty — exceptions. — 1. No person holding a license or permit shall sell malt liquor, or any other intoxicating liquor in this state, or shall offer for sale any such malt liquor, or other intoxicating liquor whatsoever, brewed, manufactured or distilled by one manufacturer, in substitution for, or with the representation that any such malt liquor or other intoxicating liquor, is the product of any other brewer, manufacturer or distiller. Whosoever shall violate the provisions of this section shall be deemed guilty of a misdemeanor.

2. Notwithstanding the provisions of subsection 1 of this section, no person holding a license or permit shall be deemed guilty of a misdemeanor for offering for sale, or for the sale of, wine or brandy so long as the manufacturer of the brandy or the wine manufacturer has provided the supervisor of alcohol and tobacco control with a copy of the certificate of label approval issued by the Alcohol and Tobacco Tax and Trade Bureau and, if necessary, has properly registered such label or name with the appropriate state agency.

(RSMo 1939 § 4911, A.L. 1996 S.B. 933, A.L. 2003 S.B. 298, A.L. 2009 H.B. 132)

(1998) Statute violates the commerce clause by discriminating against out-of-state producers and is unconstitutional. Pete's Brewing Co. v. Whitehead, 19 F.Supp.2d 1004 (W.D.Mo.).



Section 311.370 Liquor in storage — report to supervisor, when — contents of report.

Effective 28 Aug 1939

Title XX ALCOHOLIC BEVERAGES

311.370. Liquor in storage — report to supervisor, when — contents of report. — Every person, firm, partnership or corporation who shall keep or store any intoxicating liquor in any warehouse, or other storage place in this state, shall at the time such liquor is received and stored, notify the supervisor of liquor control and furnish to him a list of the kind and quantity of such intoxicating liquor, and the name and address of the owner thereof, and upon the withdrawal of said intoxicating liquor, or any part thereof, shall notify said supervisor and furnish to him the name and address of the person to whom such intoxicating liquor shall be delivered, the kind, quantity and amount thereof. A violation of any of the provisions of this section shall constitute a misdemeanor.

(RSMo 1939 § 4947)



Section 311.373 Beer required to be in possession of licensed wholesaler prior to sale at retail.

Effective 05 May 1993, see footnote

Title XX ALCOHOLIC BEVERAGES

311.373. Beer required to be in possession of licensed wholesaler prior to sale at retail. — All malt beverages purchased for resale in this state prior to being resold at retail shall physically come into the possession of a licensed wholesaler and be unloaded in and distributed from the licensed wholesaler's warehouse in this state.

(L. 1993 S.B. 76)

Effective 5-05-93



Section 311.380 Warehouse receipts — unlawful to sell or give away — penalty.

Effective 28 Aug 1939

Title XX ALCOHOLIC BEVERAGES

311.380. Warehouse receipts — unlawful to sell or give away — penalty. — It shall be unlawful to sell, offer for sale, or give away any warehouse receipt, or receipts, of intoxicating liquor without first securing permission, written or printed, of the supervisor of liquor control so to do. Any person violating any provision of this section shall be deemed guilty of a misdemeanor.

(RSMo 1939 § 4912)



Section 311.390 Duty of carriers to furnish certain information — penalty for failure — proceedings.

Effective 28 Aug 1945

Title XX ALCOHOLIC BEVERAGES

311.390. Duty of carriers to furnish certain information — penalty for failure — proceedings. — 1. Every railroad, express or transportation company, or other common carrier or contract hauler, shall, when requested, furnish to the supervisor of liquor control a duplicate bill of lading or receipt, showing the name of the consignor and consignee, date, place received, destination and quantity of intoxicating liquors, received by them for shipment to any point within this state. Upon failure to comply with the provisions herein, said railroad, express or transportation company, or other common carrier or contract hauler, shall forfeit and pay to the state of Missouri the sum of fifty dollars for each and every failure, to be recovered in any court of competent jurisdiction.

2. The supervisor of liquor control and the director of revenue are each hereby authorized and empowered to call upon the prosecuting attorneys of the respective counties or the circuit attorneys or the attorney general to bring any proceeding hereunder on the relation of the supervisor of liquor control or the director of revenue, as the case may be, to the use of the state of Missouri. The penalties collected shall be disposed of as provided by Section 7, Article IX, of the Constitution of Missouri, and section 171.010.

(RSMo 1939 § 4931, A.L. 1945 p. 1043)



Section 311.400 Unclaimed shipments of liquor may be sold.

Effective 28 Aug 1939

Title XX ALCOHOLIC BEVERAGES

311.400. Unclaimed shipments of liquor may be sold. — Any railroad or express company doing business in this state shall have the right to sell unclaimed or refused shipments of intoxicating liquor in the same manner that such railroad or express company is or may be hereafter authorized to sell other unclaimed or refused property under the laws of this state, and no license or permit shall be required of such railroad or express company for such sale of such unclaimed or refused intoxicating liquor.

(RSMo 1939 § 4919)



Section 311.401 Repossessed liquor, sale by lending institution, when — no license required.

Effective 28 Aug 2003

Title XX ALCOHOLIC BEVERAGES

311.401. Repossessed liquor, sale by lending institution, when — no license required. — Any lending institution doing business with any distiller, wholesaler, winemaker, brewer, or retailer in Missouri duly licensed under this chapter shall have the right to sell intoxicating liquor which such lending institution has repossessed to a retailer duly licensed under this chapter, with the approval of the supervisor of alcohol and tobacco control, provided such liquor was originally taken as collateral for a business loan. No license or permit shall be required for such sale, and such sale shall be limited to cases, kegs, or barrels of such liquor, and any leftover unopened containers. Such transaction shall be subject to the provisions of chapter 400. As used in this section, the term "lending institution" means any bank or trust company incorporated under the laws of this state or of the United States.

(L. 1983 S.B. 6, A.L. 2003 S.B. 298)



Section 311.410 Transportation of intoxicating liquor into or through state, when permitted.

Effective 28 Aug 1949

Title XX ALCOHOLIC BEVERAGES

311.410. Transportation of intoxicating liquor into or through state, when permitted. — No person shall transport intoxicating liquor in, into or through the state of Missouri which has not been lawfully manufactured. No person shall transport intoxicating liquor in any quantity exceeding five gallons in or into the state of Missouri for delivery or use therein, unless the required inspection, labeling or gauging fee or license has been paid thereon and unless the bottle or other container in which the liquor is immediately contained has upon it stamps of the director of revenue of the state of Missouri evidencing payment of such fee; provided, however, that persons licensed by the supervisor of liquor control as manufacturers, blenders, or distillers of intoxicating liquor may import intoxicating liquor into and transport it into and within this state in bulk without having paid the fees above referred to and without first affixing the stamps to the containers of such liquor when it is to be used only in manufacturing, blending, or distilling intoxicating liquor, and subject to such regulations as the supervisor of liquor control may prescribe to safeguard the fees due the state of Missouri; and provided further, that persons licensed as manufacturers, blenders, distillers, and wholesalers whose licensed premises are within the state of Missouri may import into United States government bonded warehouses located in this state intoxicating liquors which have been bottled in United States government bond without first paying said fees and without first affixing the stamps to the containers of such liquor, subject to such regulations as the supervisor of liquor control may prescribe to safeguard the fees due this state when such liquor is withdrawn from said warehouse for sale or storage in this state outside of a United States internal revenue bonded warehouse; and provided further, that wholesalers licensed by the supervisor of liquor control whose licensed premises are within the state of Missouri may import into and transport into United States customs bonded warehouses in this state intoxicating liquors from foreign countries and from other United States customs bonded warehouses, located in any state of the United States, without first paying the fees above referred to and without first affixing the stamps to the containers of said liquor subject to such regulations as have been or may be prescribed by the supervisor of liquor control to safeguard the fees due the state of Missouri when such liquor is withdrawn from such United States customs bonded warehouse for sale or storage in this state outside of a United States customs bonded warehouse.

(RSMo 1939 § 4932, A.L. 1949 p. 320)



Section 311.420 Transporter's license — fee — bond — qualifications — certain carriers exempt.

Effective 28 Aug 2007

Title XX ALCOHOLIC BEVERAGES

311.420. Transporter's license — fee — bond — qualifications — certain carriers exempt. — 1. No person, except carriers regulated by the motor carrier and railroad safety division of the department of economic development under chapters 387, 389 and 390, shall transport into, within, or through the state of Missouri any intoxicating liquors in quantities larger than five gallons unless such person holds a valid license or permit from the supervisor of alcohol and tobacco control of the state of Missouri to do so. For such license, there shall be paid to the director of revenue the sum of ten dollars per annum. Application for such license shall be made to the supervisor of alcohol and tobacco control of the state of Missouri and each applicant shall submit with his application a bond in the penal sum of one thousand dollars with sufficient surety to be approved by the supervisor of alcohol and tobacco control, conditioned that he will not violate any provisions of the liquor control laws of this state or any regulation promulgated under such liquor control laws, and any violation of such condition shall work a forfeiture of such bond to the state of Missouri. The license year shall end on June thirtieth, and the applicant shall pay as many twelfths as there are months, with each part of a month being counted as a month, remaining from the date of the license to the next succeeding July first. The supervisor of alcohol and tobacco control may issue single transaction licenses, for which there shall be paid to the director of revenue the sum of five dollars, and, if the value of the liquor to be transported exceeds one hundred dollars, the permit shall not be issued until the bond provided for above in this section is given to the state. No such transporter's license shall be required of any person licensed by the supervisor of alcohol and tobacco control whose licensed premises are located in the state of Missouri, nor shall it be necessary to procure a license to transport liquor purchased from a retail liquor dealer duly licensed by the supervisor of alcohol and tobacco control of the state of Missouri. No license or permit shall be required to transport industrial alcohol.

2. The qualifications prescribed for the issuance of other licenses by the provisions of the liquor control law shall not apply to licenses issued under this section, but no license shall be issued to any person who is not of good moral character or who has been convicted since the ratification of the twenty-first amendment to the Constitution of the United States of the violation of any law applicable to the manufacture or sale of intoxicating liquor, nor to any person who has had a license from the supervisor of alcohol and tobacco control revoked. If applicant is a corporation, the managing officer thereof must possess the qualifications prescribed in this section.

3. Carriers licensed under this section or carriers exempt from holding a permit under this section shall not deliver wine to a resident of this state without obtaining an alcohol carrier license under section 311.185.

(L. 1949 p. 320 § 4932, A.L. 1985 H.B. 157, A.L. 2007 S.B. 299 & S.B. 616)

CROSS REFERENCE:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008

(1951) Provisions of § 311.820 constitute a condition to the granting of a license hereunder and application and acceptance of a license under this section requires consent to the inspection of cargo by enforcement officers. Constitutional rights against search therefor are waived by licensee. State v. Ward, 361 Mo. 1236, 239 S.W.2d 313.



Section 311.430 Revocation of transporter's license.

Effective 28 Aug 1949

Title XX ALCOHOLIC BEVERAGES

311.430. Revocation of transporter's license. — The supervisor of liquor control may revoke any transportation permit or license granted by him for failure of the licensee or permittee to comply with the conditions or requirements set forth in sections 311.410 to 313.450 and for violation of any section of the liquor control law of the state of Missouri.

(L. 1949 p. 320 § 4932)



Section 311.440 Transporter's license to be exhibited to officers, when.

Effective 28 Aug 1949

Title XX ALCOHOLIC BEVERAGES

311.440. Transporter's license to be exhibited to officers, when. — Every person transporting liquor within, into, or through the state of Missouri shall, upon demand, supply the supervisor of liquor control and any of his agents or any peace officer of the state of Missouri with evidence that a liquor transporter's license has been issued to him by the supervisor of liquor control of the state of Missouri.

(L. 1949 p. 320 § 4932)



Section 311.450 Bill of lading to accompany transported alcoholic liquors — contents — inspection.

Effective 28 Aug 1987

Title XX ALCOHOLIC BEVERAGES

311.450. Bill of lading to accompany transported alcoholic liquors — contents — inspection. — Any alcoholic liquors in excess of one hundred gallons being transported into, within, or through the state of Missouri shall be accompanied at all times during transportation by a bill of lading or other memorandum of shipment, showing an exact description of the alcoholic liquors being transported, the name and address of the consignor, the name and address of the consignee, the route to be traveled by such vehicle while in Missouri, and the vehicle transporting such liquors shall not vary from such route. Such bill of lading or memorandum shall be shown to the supervisor of liquor control or any peace officer of this state upon demand. The name of the consignor on any such bill of lading or other memorandum of shipment shall be the name of the true consignor of the alcoholic beverages being transported and such consignor shall only be a person who has the legal right to make such shipment. The name of the consignee on such bill of lading or memorandum of shipment shall be the true consignee of the alcoholic beverages being transported and who has previously authorized in writing the shipment of the alcoholic beverages being transported and who has a legal right to receive such beverages at the point of destination shown on the bill of lading or other memorandum of shipment.

(L. 1949 p. 320 § 4932, A.L. 1987 S.B. 150)



Section 311.460 Violation of sections 311.410 to 311.450, penalty.

Effective 28 Aug 1949

Title XX ALCOHOLIC BEVERAGES

311.460. Violation of sections 311.410 to 311.450, penalty. — Any person knowingly and willfully violating any provisions of sections 311.410 to 311.450 shall be deemed guilty of a felony and shall be punished upon conviction by imprisonment in the penitentiary not exceeding two years or by imprisonment in the county jail not exceeding one year or by a fine not exceeding one thousand dollars.

(L. 1949 p. 320 § 4932)



Section 311.480 Eating places, drinking of intoxicating liquor on premises, license required, when, hours — regulations — penalties — exceptions.

Effective 28 Aug 2009

Title XX ALCOHOLIC BEVERAGES

311.480. Eating places, drinking of intoxicating liquor on premises, license required, when, hours — regulations — penalties — exceptions. — 1. It shall be unlawful for any person operating any premises where food, beverages or entertainment are sold or provided for compensation, who does not possess a license for the sale of intoxicating liquor, to permit the drinking or consumption of intoxicating liquor in the premises, without having a license as in this section provided.

2. Application for such license shall be made to the supervisor of alcohol and tobacco control on forms to be prescribed by him, describing the premises to be licensed and giving all other reasonable information required by the form. The license shall be issued upon the payment of the fee required in this section. A license shall be required for each separate premises and shall expire on the thirtieth day of June next succeeding the date of such license. The license fee shall be sixty dollars per year and the applicant shall pay five dollars for each month or part thereof remaining from the date of the license to the next succeeding first of July. Applications for renewals of licenses shall be filed on or before the first of May of each year.

3. The drinking or consumption of intoxicating liquor shall not be permitted in or upon the licensed premises by any person under twenty-one years of age, or by any other person between the hours of 1:30 a.m. and 6:00 a.m. on any weekday, and between the hours of 1:30 a.m. Sunday and 6:00 a.m. Monday. Licenses issued hereunder shall be conditioned upon the observance of the provisions of this section and the regulations promulgated thereunder governing the conduct of premises licensed for the sale of intoxicating liquor by the drink. The provision of this section regulating the drinking or consumption of intoxicating liquor between certain hours and on Sunday shall apply also to premises licensed under this chapter to sell intoxicating liquor by the drink. In any incorporated city having a population of more than twenty thousand inhabitants, the board of aldermen, city council, or other proper authorities of incorporated cities may, in addition to the license fee required in this section, require a license fee not exceeding three hundred dollars per annum, payable to the incorporated cities, and provide for the collection thereof; make and enforce ordinances regulating the hours of consumption of intoxicating liquors on premises licensed hereunder, not inconsistent with the other provisions of this law, and provide penalties for the violation thereof. No person shall be granted a license hereunder unless such person is of good moral character and a qualified legal voter and a taxpaying citizen of the county, town, city or village, nor shall any corporation be granted a license hereunder unless the managing officer of such corporation is of good moral character and a qualified legal voter and taxpaying citizen of the county, town, city or village.

4. Any premises operated in violation of the provisions of this section, or where intoxicating liquor is consumed in violation of this section, is hereby declared to be a public and common nuisance, and it shall be the duty of the supervisor of alcohol and tobacco control and of the prosecuting or circuit attorney of the city of St. Louis, and the prosecuting attorney of the county in which the premises are located, to enjoin such nuisance.

5. Any person operating any premises, or any employee, agent, representative, partner, or associate of such person, who shall knowingly violate any of the provisions of this section, or any of the laws or regulations herein made applicable to the conduct of such premises, is guilty of a class A misdemeanor.

6. The supervisor of alcohol and tobacco control is hereby empowered to promulgate regulations necessary or reasonably designed to enforce or construe the provisions of this section, and is empowered to revoke or suspend any license issued hereunder, as provided in this chapter, for violation of this section or any of the laws or regulations herein made applicable to the conduct of premises licensed hereunder.

7. Nothing in this section shall be construed to prohibit the sale or delivery of any intoxicating liquor during any of the hours or on any of the days specified in this section by a wholesaler licensed under the provisions of section 311.180 to a person licensed to sell the intoxicating liquor at retail.

8. No intoxicating liquor may be served or sold on any premises used as a polling place on election day.

(L. 1945 p. 1032 § 4895a, A.L. 1978 H.B. 1634, A.L. 1979 S.B. 192, A.L. 1981 S.B. 126, A.L. 1987 S.B. 150, A.L. 2003 S.B. 298, A.L. 2009 H.B. 132)



Section 311.482 Temporary permit for sale by drink may be issued to certain organizations, when, duration — collection of sales taxes, notice to director of revenue.

Effective 28 Aug 2011

Title XX ALCOHOLIC BEVERAGES

311.482. Temporary permit for sale by drink may be issued to certain organizations, when, duration — collection of sales taxes, notice to director of revenue. — 1. Notwithstanding any other provision of this chapter, a permit for the sale of all kinds of intoxicating liquor, including intoxicating liquor in the original package, at retail by the drink for consumption on the premises of the licensee may be issued to any church, school, civic, service, fraternal, veteran, political, or charitable club or organization for the sale of such intoxicating liquor at a picnic, bazaar, fair, or similar gathering. The permit shall be issued only for the day or days named therein and it shall not authorize the sale of intoxicating liquor for more than seven days by any such club or organization.

2. To secure the permit, the applicant shall complete a form provided by the supervisor, but no applicant shall be required to furnish a personal photograph as part of the application. The applicant shall pay a fee of twenty-five dollars for such permit.

3. If the event will be held on a Sunday, the permit shall authorize the sale of intoxicating liquor on that day beginning at 11:00 a.m.

4. At the same time that an applicant applies for a permit under the provisions of this section, the applicant shall notify the director of revenue of the holding of the event and by such notification, by certified mail, shall accept responsibility for the collection and payment of any applicable sales tax. Any sales tax due shall be paid to the director of revenue within fifteen days after the close of the event, and failure to do so shall result in a liability of triple the amount of the tax due plus payment of the tax, and denial of any other permit for a period of three years. Under no circumstances shall a bond be required from the applicant.

5. No provision of law or rule or regulation of the supervisor shall be interpreted as preventing any wholesaler or distributor from providing customary storage, cooling or dispensing equipment for use by the permit holder at such picnic, bazaar, fair or similar gathering.

(L. 1987 S.B. 150 § 3, A.L. 1995 S.B. 43, A.L. 2009 H.B. 132, A.L. 2011 H.B. 101)



Section 311.483 Festivals, temporary permit to sell liquor by the drink, procedure.

Effective 28 Aug 2013

Title XX ALCOHOLIC BEVERAGES

311.483. Festivals, temporary permit to sell liquor by the drink, procedure. — 1. The supervisor of liquor control may issue a temporary permit to persons holding licenses to sell intoxicating liquor by the drink at retail for consumption on the premises pursuant to the provisions of this chapter who furnish provisions and service for use at a festival as defined in chapter 316. An application for a permit under this section shall be made at least five business days prior to the festival. The temporary permit shall be effective for a period not to exceed one hundred sixty-eight consecutive hours, and shall authorize the service of alcoholic beverages at such festival during the hours at which alcoholic beverages may lawfully be sold or served upon premises licensed to sell alcoholic beverages for on-premises consumption. For every permit issued pursuant to the provisions of this section, the permittee shall pay to the director of revenue the sum of ten dollars for each calendar day, or fraction thereof, for which the permit is issued.

2. All provisions of the liquor control law and the ordinances, rules, and regulations of the incorporated city, or the unincorporated area of any county, in which is located the premises in which such function, occasion, or event is held shall extend to such premises and shall be in force and enforceable during all the time that the permittee, its agents, servants, employees, or stock are in such premises. This temporary permit shall allow the sale of intoxicating liquor in the original package.

3. To assure and control product quality, wholesalers may, but shall not be required to, give a retailer credit for intoxicating liquor delivered and invoiced under the permit number, but not used, if the wholesaler removes the product within seventy-two hours of the expiration of the permit issued pursuant to this section.

4. No provision of law or rule or regulation of the supervisor shall be interpreted as preventing any wholesaler, retailers, or distributor from providing customary storage, cooling, or dispensing equipment for use at a festival.

(L. 2013 S.B. 121)



Section 311.485 Temporary location for liquor by the drink, caterers — permit and fee required — other laws applicable.

Effective 28 Aug 2012

Title XX ALCOHOLIC BEVERAGES

311.485. Temporary location for liquor by the drink, caterers — permit and fee required — other laws applicable. — 1. The supervisor of liquor control may issue a temporary permit to caterers and other persons holding licenses to sell intoxicating liquor by the drink at retail for consumption on the premises pursuant to the provisions of this chapter who furnish provisions and service for use at a particular function, occasion or event at a particular location other than the licensed premises, but not including a festival as defined in chapter 316. The temporary permit shall be effective for a period not to exceed one hundred sixty-eight consecutive hours, and shall authorize the service of alcoholic beverages at such function, occasion or event during the hours at which alcoholic beverages may lawfully be sold or served upon premises licensed to sell alcoholic beverages for on-premises consumption. For every permit issued pursuant to the provisions of this section, the permittee shall pay to the director of revenue the sum of ten dollars for each calendar day, or fraction thereof, for which the permit is issued.

2. Except as provided in subsection 3 of this section, all provisions of the liquor control law and the ordinances, rules and regulations of the incorporated city, or the unincorporated area of any county, in which is located the premises in which such function, occasion or event is held shall extend to such premises and shall be in force and enforceable during all the time that the permittee, its agents, servants, employees, or stock are in such premises. This temporary permit shall allow the sale of intoxicating liquor in the original package.

3. Notwithstanding any other law to the contrary, any caterer who possesses a valid state and valid local liquor license may deliver alcoholic beverages in the course of his or her catering business. A caterer who possesses a valid state and valid local liquor license need not obtain a separate license for each city the caterer delivers in, so long as such city permits any caterer to deliver alcoholic beverages within the city.

4. To assure and control product quality, wholesalers may, but shall not be required to, give a retailer credit for intoxicating liquor with an alcohol content of less than five percent by weight delivered and invoiced under the catering permit number, but not used, if the wholesaler removes the product within seventy-two hours of the expiration of the catering permit issued pursuant to this section.

(L. 1978 H.B. 978, A.L. 1987 S.B. 150, A.L. 1994 S.B. 474, A.L. 1995 S.B. 43, A.L. 1999 S.B. 81, A.L. 2000 H.B. 1631, A.L. 2005 S.B. 262, A.L. 2009 H.B. 132, A.L. 2011 H.B. 101, A.L. 2012 H.B. 1498)



Section 311.486 Special license, drink at retail for consumption on the premises, when — duration of license — fees.

Effective 28 Aug 2012

Title XX ALCOHOLIC BEVERAGES

311.486. Special license, drink at retail for consumption on the premises, when — duration of license — fees. — 1. The supervisor of alcohol and tobacco control may issue a special license to caterers and other persons holding licenses to sell intoxicating liquor by the drink at retail for consumption on the premises pursuant to the provisions of this chapter who furnish provisions and service for use at a particular function, occasion, or event at a particular location other than the licensed premises, but not including a festival as defined in chapter 316. The special license shall be effective for a maximum of fifty days during any year, and shall authorize the service of alcoholic beverages at such function, occasion, or event during the hours at which alcoholic beverages may lawfully be sold or served upon premises licensed to sell alcoholic beverages for on-premises consumption. For every special license issued pursuant to the provisions of this subsection, the licensee shall pay to the director of revenue the sum of five hundred dollars a year payable at the same time and in the same manner as its other license fees.

2. The supervisor of alcohol and tobacco control may issue a special license to caterers and other persons holding licenses to sell intoxicating liquor by the drink at retail for consumption on the premises pursuant to the provisions of this chapter who furnish provisions and service for use at a particular function, occasion, or event at a particular location other than the licensed premises, but not including a festival as defined in chapter 316. The special license shall be effective for an unlimited number of functions during the year, and shall authorize the service of alcoholic beverages at such function, occasion, or event during the hours at which alcoholic beverages may lawfully be sold or served upon premises licensed to sell alcoholic beverages for on-premises consumption. For every special license issued pursuant to the provisions of this subsection, the licensee shall pay to the director of revenue the sum of one thousand dollars a year payable at the same time and in the same manner as its other license fees.

3. Caterers issued a special license pursuant to subsections 1 and 2 of this section shall report to the supervisor of alcohol and tobacco control the location of each function three business days in advance. The report of each function shall include permission from the property owner and city, description of the premises, and the date or dates the function will be held.

4. Except as provided in subsection 5 of this section, all provisions of the liquor control law and the ordinances, rules and regulations of the incorporated city, or the unincorporated area of any county, in which is located the premises in which such function, occasion, or event is held shall extend to such premises and shall be in force and enforceable during all the time that the licensee, its agents, servants, employees, or stock are in such premises. Any special license issued under this section shall allow the sale of intoxicating liquor in the original package.

5. Notwithstanding any other law to the contrary, any caterer who possesses a valid state and valid local liquor license may deliver alcoholic beverages, in the course of his or her catering business. A caterer who possesses a valid state and valid local liquor license need not obtain a separate license for each city the caterer delivers in, so long as such city permits any caterer to deliver alcoholic beverages within the city.

6. To assure and control product quality, wholesalers may, but shall not be required to, give a retailer credit for intoxicating liquor with an alcohol content of less than five percent by weight delivered and invoiced under the catering license number, but not used, if the wholesaler removes the product within seventy-two hours of the expiration of the catering function.

(L. 2004 S.B. 1062, A.L. 2009 H.B. 132, A.L. 2011 H.B. 101, A.L. 2012 H.B. 1498)



Section 311.487 Annual license for beer and wine sales at state fair, issued when, fee — subject to laws of municipality.

Effective 28 Aug 2009

Title XX ALCOHOLIC BEVERAGES

311.487. Annual license for beer and wine sales at state fair, issued when, fee — subject to laws of municipality. — 1. The supervisor of liquor control may issue to any person holding a concessionaire's contract, issued by the Missouri state fair, an annual license effective for the fourteen-day period when the fair is held and for any additional periods of time approved by the director of the fair which shall authorize the sale of malt liquor and Missouri-produced wines, for consumption on the premises where sold, on the Missouri state fairgrounds and, in the case of Missouri-produced wines, in the original package, on each day of the week within any period which has been approved by the director of the fair and during the hours at which such malt liquor or wine may lawfully be sold or served upon premises licensed to sell malt liquor or wine for on-premises consumption in the incorporated city in which the Missouri state fair is located. For every permit issued pursuant to the provisions of this section, the permittee shall pay to the director of revenue the sum of one hundred dollars for such license, except that for licenses issued to the concessionaire of the premises on the fairgrounds known as the grandstand and to the concessionaire of the premises on the fairgrounds known as the exhibition center, there shall be paid to the director of revenue the sum of three hundred dollars for such licenses.

2. All provisions of the liquor control law and the ordinances, rules and regulations of the incorporated city in which is located the Missouri state fair shall extend to such premises and shall be in force and enforceable during all the time that the permittee, its agents, servants, employees or stock are on such premises.

(L. 1993 S.B. 76, A.L. 1994 S.B. 474, A.L. 2009 H.B. 132)



Section 311.490 Ingredients of beer — intoxicating malt liquor.

Effective 28 Aug 2009

Title XX ALCOHOLIC BEVERAGES

311.490. Ingredients of beer — intoxicating malt liquor. — No person, partnership or corporation engaged in the brewing, manufacture or sale of beer as defined, in this chapter, or other intoxicating malt liquor, shall use in the manufacture or brewing thereof, or shall sell any such beer or other intoxicating malt liquor which contains ingredients not in compliance with the following standards:

(1) Beer shall be brewed from malt or a malt substitute, which only includes rice, grain of any kind, bean, glucose, sugar, and molasses. Honey, fruit, fruit juices, fruit concentrate, herbs, spices, and other food materials may be used as adjuncts in fermenting beer;

(2) Flavor and other nonbeverage ingredients containing alcohol may be used in producing beer, but may contribute to no more than forty-nine percent of the overall alcohol content of the finished beer. In the case of beer with an alcohol content of more than six percent by volume, no more than one and one-half percent of the volume of the beer may consist of alcohol derived from added flavors and other nonbeverage ingredients containing alcohol; and

(3) Beer, intoxicating malt liquor, and malt beverages, as defined in this section, shall not be subject to the requirements of subsection 1 of section 311.332 and sections 311.335 and 311.338.

(RSMo 1939 § 4921, A.L. 2006 S.B. 725, A.L. 2009 H.B. 132)



Section 311.500 Inspection of breweries — by whom.

Effective 28 Aug 1939

Title XX ALCOHOLIC BEVERAGES

311.500. Inspection of breweries — by whom. — Every person, partnership, or corporation who shall erect or keep a brewery for the manufacture or brewing of beer, or other malt products within this state, for the purpose of offering the same for sale, shall cause the same to be inspected by the said supervisor of liquor control or his agents.

(RSMo 1939 § 4920)



Section 311.510 Inspection of malt liquors — duty of supervisor — product samples not required for approval.

Effective 28 Aug 2017

Title XX ALCOHOLIC BEVERAGES

311.510. Inspection of malt liquors — duty of supervisor — product samples not required for approval. — 1. It shall be the duty of the supervisor of liquor control, or his or her designee, to cause to be inspected all beer, as defined in this chapter, or other intoxicating malt liquors, brewed, manufactured or sold in this state, and he or she shall determine whether such beer or other intoxicating malt liquor has been made from pure hops or the pure extract of hops, or of pure barley malt or other wholesome grains or cereals, or wholesome yeast, and pure water, and whether the package containing such beer or intoxicating malt liquor has been correctly labeled to show that the same has been made from wholesome ingredients.

2. Notwithstanding the provisions of subsection 1 of this section, the supervisor of liquor control, or his or her designee, shall not require product samples and shall not require the testing of product samples to determine alcohol content prior to granting approval for the sale of any such beer or other intoxicating malt liquor product in the state of Missouri if the supervisor of liquor control is provided with a copy of a certificate of label approval issued by the Alcohol and Tobacco Tax and Trade Bureau*.

3. Notwithstanding the provisions of subsection 1 of this section, the supervisor of liquor control shall not require product samples prior to granting approval for the sale of any beer or other intoxicating malt liquors brewed, manufactured, and sold exclusively in this state if the supervisor of liquor control is provided a label. The supervisor of liquor control shall have sole authority to approve all labels for keg collars, bottles, and cans of such beer or other intoxicating malt liquor and any inspections to determine labeling compliance for such products shall be under the sole authority of the supervisor of liquor control, with no approval or inspection by the Alcohol and Tobacco Tax and Trade Bureau required.

(RSMo 1939 § 4922, A.L. 1945 p. 1043, A.L. 2000 H.B. 1631, A.L. 2017 H.B. 115)

*Words "Alcohol and Tobacco Trade Bureau" appear in original rolls.



Section 311.520 Fee for inspecting and gauging malt liquors.

Effective 28 Aug 2009

Title XX ALCOHOLIC BEVERAGES

311.520. Fee for inspecting and gauging malt liquors. — As a charge for the inspection and gauging of all malt liquors, the director of revenue shall collect the sum of one dollar and eighty-six cents per barrel.

(RSMo 1939 § 4925, A.L. 1945 p. 1043, A.L. 1961 p. 43, A.L. 1969 4th Ex. Sess. S.B. 2, A.L. 2009 H.B. 132)



Section 311.530 Inspection of beer — exported out of state.

Effective 28 Aug 1939

Title XX ALCOHOLIC BEVERAGES

311.530. Inspection of beer — exported out of state. — All beer as defined in this chapter, or other intoxicating malt liquors manufactured in the state and exported outside of the state for sale, shall be inspected as other liquors designated in this chapter, but said inspection shall be free of cost to the manufacturer.

(RSMo 1939 § 4927)



Section 311.540 Liquor inspection, labeling and gauging — requirements.

Effective 28 Aug 2017

Title XX ALCOHOLIC BEVERAGES

311.540. Liquor inspection, labeling and gauging — requirements. — 1. Every person, persons or corporation who shall manufacture or distill spirituous liquors, including brandy, rum, whiskey, and gin, and other spirituous liquors, within this state, and wholesale or retail dealers or any other person who shall import such intoxicating liquors into this state, for the purpose of sale or offering the same for sale in this state, shall, before offering the same for sale, cause the same to be inspected and gauged by the supervisor of liquor control, or his or her designee. It shall be the duty of the supervisor of liquor control, or his or her designee, to inspect and gauge such character of intoxicating liquor referred to in this section and to ascertain whether the same is correctly labeled.

2. Notwithstanding the provisions of subsection 1 of this section, the supervisor of liquor control, or his or her designee, shall not require product samples and shall not require the testing of product samples to determine alcohol content prior to granting approval for the sale of any such spirituous liquors product in the state if the supervisor of liquor control, or his or her designee, is provided with a copy of a certificate of label approval issued by the Federal Bureau of Alcohol, Tobacco and Firearms which verifies the alcohol content of the product.

(RSMo 1939 § 4902, A.L. 1945 p. 1043, A.L. 2000 H.B. 1631, A.L. 2017 H.B. 115)



Section 311.550 Additional revenue charges — fines and penalties.

Effective 28 Aug 2010

Title XX ALCOHOLIC BEVERAGES

311.550. Additional revenue charges — fines and penalties. — 1. In addition to all other licenses and charges, there shall be paid to and collected by the director of revenue charges as follows:

(1) For the privilege of selling in the state of Missouri spirituous liquors, including brandy, rum, whiskey, and gin, and other spirituous liquors and alcohol for beverage purposes, there shall be paid, and the director of revenue shall be entitled to receive, the sum of two dollars per gallon or fraction thereof;

(2) For the privilege of selling wines, the sum of thirty cents per gallon to the credit of the agriculture protection fund created under section 261.200 to be used solely for agricultural business development and marketing-related functions of the department of agriculture.

2. The person who shall first sell such liquor to any person in this state shall be liable for the payment, except that no refund of any tax collected and remitted to the director of revenue by a retail seller upon gross receipts from a sale of beer, liquor or wine subject to the charges contained in sections 311.520, 311.550 and 311.554 shall be claimed for refund under chapter 144 for any amount illegally or erroneously overcharged or overcollected as a result of imposition of sales tax by the retail seller upon amounts representing the charges imposed under this chapter.

3. Any person who sells to any person within this state any intoxicating liquors mentioned in subdivision (1) of subsection 1, unless the charge hereby imposed is paid, is guilty of a felony and shall be punished by imprisonment by the state department of corrections for a term of not less than two years nor more than five years, or by imprisonment in the county jail for a term of not less than one month nor more than one year, or by a fine of not less than fifty dollars nor more than one thousand dollars, or by both such fine and imprisonment.

4. It shall be unlawful for any person to remove the contents of any container containing any of the intoxicating liquors mentioned in subdivision (1) of subsection 1 without destroying such container, or to refill any such container, in whole or in part, with any of the liquors mentioned in subdivision (1) of subsection 1. Any person violating the provisions of this subsection shall be guilty of a misdemeanor.

5. Every manufacturer, out-state solicitor and wholesale dealer licensed under this chapter shall make a true duplicate invoice of the same, showing the date, amount and value of each class of such liquors shipped or delivered, and retain a duplicate thereof, subject to the use and inspection of the supervisor of liquor control and his representatives for two years.

6. Any person who shall sell in this state any intoxicating liquor without first having procured a license from the supervisor of liquor control authorizing him to sell such intoxicating liquor is guilty of a felony and upon conviction shall be punished by imprisonment by the state department of corrections for a term of not less than two years nor more than five years, or by imprisonment in the county jail for a term of not less than three months nor more than one year, or by a fine of not less than one hundred dollars nor more than one thousand dollars, or by both such fine and imprisonment.

(RSMo 1939 § 4900, A.L. 1945 p. 1043, A.L. 1961 p. 43, A.L. 1969 4th Ex. Sess. S.B. 2, A.L. 1994 S.B. 477, et al., A.L. 2010 S.B. 795)



Section 311.553 Monthly returns and payment of additional charges required — failure to pay, penalty.

Effective 28 Aug 1990

Title XX ALCOHOLIC BEVERAGES

311.553. Monthly returns and payment of additional charges required — failure to pay, penalty. — 1. Payment of the charges provided by section 311.550 shall be made by the manufacturer, including one who blends or bottles intoxicating liquors, as to all intoxicating liquor produced or imported by the manufacturer for sale or use for beverage purposes within this state, by the out-state solicitor who imports into this state intoxicating liquor manufactured or produced outside of this state for sale or use for beverage purposes within this state and by the wholesale dealer who imports or receives intoxicating liquor manufactured or produced without the United States for sale or use for beverage purposes within this state. Each manufacturer, out-state solicitor and wholesale dealer on or before the fifteenth day of each calendar month shall file with the supervisor of liquor control, on forms prescribed and furnished by the supervisor, a written report in duplicate, under oath, in such form as is required by the supervisor to enable him to compute, and assure the accuracy of, the charges due on all sales and importations of intoxicating liquor occurring during the preceding month. Payment of the charges in the amount disclosed by the report by bank draft, money order, certified check or cashier's check payable to the department of revenue shall accompany the report to the supervisor of liquor control.

2. If the supervisor of liquor control deems it necessary in order to ensure the payment of the charges imposed by this law, he may require returns to be made more frequently than and covering periods of less than a month. The return shall contain such further information as the supervisor of liquor control may reasonably require. Each such manufacturer, out-state solicitor or wholesale dealer shall pay to the director of revenue, with the filing of such return, the tax imposed by this law, as so reported during the period covered by such return.

3. In case of failure to pay any charges as required under sections 311.520 and 311.550 on or before the date prescribed therefor, there shall be added to the amount of charge an amount equal to one percent per business day of the deficiency, not to exceed twenty-five percent of the deficiency, and in addition interest on the deficient charge and penalty at the rate of one percent a month or fraction of a month from the date the deficient charge became due until paid.

(L. 1961 p. 43, A.L. 1989 S.B. 429, A.L. 1990 H.B. 1180)



Section 311.554 Privilege of selling wine, additional revenue charges — purpose — Missouri wine and grape fund created — limitation on use of revenue.

Effective 28 Aug 2005

Title XX ALCOHOLIC BEVERAGES

311.554. Privilege of selling wine, additional revenue charges — purpose — Missouri wine and grape fund created — limitation on use of revenue. — 1. In addition to the charges imposed by section 311.550, there shall be paid to and collected by the director of revenue for the privilege of selling wine, an additional charge of six cents per gallon or fraction thereof. The additional charge shall be paid and collected in the same manner and at the same time that the charges imposed by section 311.550 are paid and collected.

2. Until June 30, 2006, the revenue derived from the additional charge imposed by subsection 1 shall be deposited by the state treasurer to the credit of a separate account in the marketing development fund created by section 261.035. Beginning July 1, 2006, the revenue derived from such additional charge shall be deposited by the state treasurer in the Missouri wine and grape fund created by this section. Moneys to the credit of both the marketing development fund and the Missouri wine and grape fund shall be used only for market development in developing programs for growing, selling, and marketing of grapes and grape products grown in Missouri, including all necessary funding for the employment of experts in the fields of viticulture and enology as deemed necessary, and programs aimed at improving marketing of all varieties of grapes grown in Missouri; and shall be appropriated and used for no other purpose.

3. There is hereby created in the state treasury the "Missouri Wine and Grape Fund", which shall consist of money collected under this section. The state treasurer shall be custodian of the fund and shall approve disbursements from the fund to the department of agriculture for use solely by the Missouri wine and grape board created under section 262.820 in accordance with sections 30.170 and 30.180. Upon appropriation, money in the fund shall be used solely for the administration of this section. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

4. In addition to the charges imposed by subsection 1 of this section and section 311.550, there shall be paid to and collected by the director of revenue for the privilege of selling wine an additional charge of six cents per gallon or fraction thereof. Until June 30, 2006, this additional six cents per gallon shall be deposited by the state treasurer to the credit of a separate account in the marketing development fund created by section 261.035. Beginning July 1, 2006, the revenue derived from such additional charge shall be deposited by the state treasurer in the Missouri wine and grape fund created in this section.

(L. 1983 S.B. 6 §§ 311.554, 2, A.L. 1989 S.B. 340, A.L. 1998 H.B. 1240, A.L. 2002 H.B. 1348, A.L. 2005 S.B. 355)



Section 311.555 Bond — failure to file — forfeiture.

Effective 28 Aug 1967

Title XX ALCOHOLIC BEVERAGES

311.555. Bond — failure to file — forfeiture. — Every manufacturer, including one who blends or bottles intoxicating liquors, as to all intoxicating liquor produced or imported by the manufacturer for sale or use for beverage purposes within this state, and the out-state solicitor who imports into this state intoxicating liquor manufactured or produced outside of this state for sale or use for beverage purposes within this state, and the wholesale dealer who imports or receives intoxicating liquor manufactured or produced without the United States for sale or use for beverage purposes within this state and, therefore, shall be liable for payment for charges as provided by section 311.553, shall also file with the supervisor of liquor control a bond in an amount not less than one thousand dollars and not to exceed one hundred thousand dollars on a form to be approved by, and with a surety satisfactory to, the supervisor of liquor control. Such bond shall be conditioned upon the manufacturer, out-state solicitor or wholesale dealer paying to the director of revenue all moneys becoming due from such manufacturer, out-state solicitor or wholesale dealer under this law. The supervisor of liquor control shall fix the penalty of the bond in each case, taking into consideration the amount of intoxicating liquor expected to be sold and used by such manufacturer, out-state solicitor or wholesale dealer, and the penalty fixed by the supervisor shall be sufficient in the supervisor's opinion, to protect the state of Missouri against failure to pay any amount due under this law, but the amount of the penalty fixed by the supervisor shall not exceed twice the amount of tax liability of a monthly return. In no event shall the amount of such penalty be less than one thousand dollars. Failure by any licensed manufacturer, out-state solicitor or wholesale dealer to keep a satisfactory bond in effect with the supervisor or to furnish additional bond to the supervisor when required hereunder by the supervisor to do so shall be grounds for the revocation or suspension of such manufacturer's, out-state solicitor's or wholesale dealer's license by the supervisor. If a manufacturer, out-state solicitor or wholesale dealer fails to pay any amount due under this law, his bond with the supervisor shall be deemed forfeited, and the department of revenue may institute a suit in its own name on such bond.

(L. 1961 p. 43 § 311.553, A.L. 1967 p. 426)



Section 311.557 License, revocation.

Effective 28 Aug 1961

Title XX ALCOHOLIC BEVERAGES

311.557. License, revocation. — After notice and opportunity for a hearing, the supervisor may revoke or suspend the license of any manufacturer, out-state solicitor or wholesale dealer who fails to comply with the provisions of sections 311.553 and 311.555. No new or renewal license shall be granted to a person who fails to comply with sections 311.553 and 311.555.

(L. 1961 p. 43 § 311.553)



Section 311.561 Charges, how paid and collected.

Effective 28 Aug 1961

Title XX ALCOHOLIC BEVERAGES

311.561. Charges, how paid and collected. — Notwithstanding any provision in this chapter, all charges imposed by this chapter shall be paid and collected as provided in sections 311.520 and 311.553, and the affixing of stamps to the containers of intoxicating liquor shall not be required or sufficient to show the payment of the charges.

(L. 1961 p. 43)



Section 311.580 Possession of illegal or untaxed liquor prohibited — manufacturers, blenders and wholesalers excepted, when.

Effective 28 Aug 1961

Title XX ALCOHOLIC BEVERAGES

311.580. Possession of illegal or untaxed liquor prohibited — manufacturers, blenders and wholesalers excepted, when. — 1. No person shall possess intoxicating liquor in any quantity for any purpose in the state of Missouri which has not been lawfully manufactured.

2. No person shall possess intoxicating liquor within the state of Missouri for sale in any quantity, or for any other purpose in any quantity, in excess of five gallons, unless the required inspection, labeling or gauging fee or license has been paid thereon, except that persons licensed by the supervisor of liquor control as manufacturers, blenders, or distillers of intoxicating liquor may possess intoxicating liquor in this state in bulk without having paid the fees above referred to when it is to be used only in manufacturing, blending, or distilling intoxicating liquor, and subject to such regulations as the supervisor of liquor control may prescribe to safeguard the fees due the state of Missouri. Persons licensed as manufacturers, blenders, distillers, and wholesalers whose licensed premises are within the state of Missouri may possess in United States government bonded warehouses located in this state intoxicating liquors which have been bottled in United States government bond without first paying the fees subject to such regulations as the supervisor of liquor control may prescribe to safeguard the fees due this state when the liquor is withdrawn from said warehouse for sale or storage in this state outside of a United States internal revenue bonded warehouse. Wholesalers licensed by the supervisor of liquor control whose licensed premises are within the state of Missouri may possess in United States customs bonded warehouses in this state intoxicating liquors without first paying the fees above referred to subject to regulations prescribed by the supervisor of liquor control to safeguard the fees due the state of Missouri when the liquor is withdrawn from a United States customs bonded warehouse for sale or storage in this state outside of a United States customs bonded warehouse.

(RSMo 1939 § 4884, A.L. 1945 p. 1043, A.L. 1949 p. 320, A.L. 1961 p. 43)



Section 311.600 Unlawful to sell unlabeled liquor — penalty.

Effective 28 Aug 1961

Title XX ALCOHOLIC BEVERAGES

311.600. Unlawful to sell unlabeled liquor — penalty. — Any person who shall sell any intoxicating liquors, as defined in this chapter, within this state, which have not been inspected and labeled according to the provisions of this law, shall be deemed guilty of a misdemeanor, and in addition thereto shall have his license or other authority, giving him the right to manufacture or sell said liquors in this state, revoked, and shall not again receive any such license or other authority for a period of two years thereafter.

(RSMo 1939 § 4928, A.L. 1945 p. 1043, A.L. 1961 p. 43)



Section 311.610 Supervisor of liquor control — appointment, bond, duties, assistants — minimum compensation provided.

Effective 28 Aug 2009

Title XX ALCOHOLIC BEVERAGES

311.610. Supervisor of liquor control — appointment, bond, duties, assistants — minimum compensation provided. — 1. For the purpose of carrying out the provisions of this chapter and the liquor control law, the governor, by and with the advice and consent of the senate, shall appoint some suitable person of good moral character over the age of thirty years, who has been a qualified elector in the state of Missouri for at least five years next before the date of his appointment, as supervisor of liquor control. The supervisor of liquor control shall serve at the pleasure and under the supervision and direction of the governor.

2. The supervisor of liquor control shall devote his entire time to the duties of his office and, with the approval of the governor, appoint and employ all agents, assistants, deputies, inspectors and employees necessary for the proper enforcement and administration of the provisions of the liquor control law whose salaries shall be fixed by the governor, but no salary shall be greater than that paid to employees in other state departments for similar work, except that no salary of an agent directly engaged in the enforcement of the liquor control law shall be less than eight thousand dollars a year. In addition to his salary, the supervisor of liquor control and each of the agents, assistants, deputies, inspectors and employees shall be reimbursed for all expenses necessarily incurred in the discharge of their duties. No expenses shall be allowed for sustenance to any supervisor, agent, assistant, deputy, inspector or employee while in the city or town of his residence.

3. Before entering upon the discharge of his duties, the supervisor of liquor control shall take and subscribe to an oath to support the Constitution of the United States and of this state, and faithfully demean himself in office, and shall also execute bond to the state of Missouri in the penal sum of ten thousand dollars, conditioned for the faithful performance of the duties of his office, which bond shall be approved by the governor and deposited with the secretary of state and kept in his office; the premiums of the bond shall be paid by the state out of funds appropriated for that purpose.

4. The supervisor of liquor control shall issue licenses for the manufacture and sale of ardent spirits, malt, vinous, fermented and every class of liquors used as beverages. The supervisor of liquor control shall keep a record of all intoxicating liquor manufactured, brewed or sold in this state by every brewery, distiller, manufacturer, distributor or wholesaler, and make a complete report of the same to the governor at the end of each calendar year, or as soon thereafter as possible.

(RSMo 1939 § 4875, A.L. 1945 p. 1043, A.L. 1959 H.B. 104, A.L. 1972 H.B. 649, A.L. 2009 H.B. 132)

CROSS REFERENCES:

Appointment, nomination by director of department of public safety, 650.005

Supervisor of alcohol and tobacco control, position created, 311.615



Section 311.615 Division of liquor control established, duties.

Effective 28 Aug 2005

Title XX ALCOHOLIC BEVERAGES

311.615. Division of liquor control established, duties. — There shall be a division within the department of public safety known as the "Division of Alcohol and Tobacco Control", which shall have as its chief executive officer the supervisor of alcohol and tobacco control appointed pursuant to section 311.610. All references to the division of liquor control and the supervisor of liquor control in the statutes shall mean the division of alcohol and tobacco control and the supervisor of alcohol and tobacco control.

(L. 2003 S.B. 298, A.L. 2005 S.B. 262)



Section 311.620 Qualification and requirements of agent, assistant, deputy, or inspector.

Effective 28 Aug 1995

Title XX ALCOHOLIC BEVERAGES

311.620. Qualification and requirements of agent, assistant, deputy, or inspector. — 1. No person shall be appointed as agent, assistant, deputy or inspector under the provisions of the liquor control law who shall have been convicted of or against whom any indictment may be pending for any offense; nor shall any person be appointed as such agent, assistant, deputy or inspector who is not of good character or who is not a citizen of the United States, and who is not or has not been a resident taxpaying citizen of the state for a period of three years previous to his appointment; or who is not able to read and write the English language or who does not possess ordinary physical strength and who is not able to pass such physical and mental examination as the majority of a board, consisting of the governor, lieutenant governor, attorney general, and the supervisor of liquor control may prescribe.

2. No agent, assistant, deputy or inspector so appointed shall hold any other commission or office, elective or appointive or accept any other employment compensation while he is an employee of the department of liquor control, except with the written permission of the supervisor of liquor control. No agent, assistant, deputy or inspector of the department of liquor control shall accept any reward or gift other than his regular salary and expenses as provided in this chapter. No agent, assistant, deputy or inspector of the department of liquor control shall perform any police duty connected with the conduct of any election, nor at any time or in any manner electioneer for or against any party ticket, or any candidate for nomination or office on any party ticket, nor for or against any proposition of any kind or nature to be voted upon at any election.

3. The agents, assistants, deputies and inspectors appointed under the provisions of section 311.610 shall before entering upon the discharge of their duties, each take and subscribe an oath to support the Constitution and laws of the United States and the State of Missouri and to faithfully demean themselves in office in the form prescribed by Section 11, Article VII of the Constitution of this State, and they shall each give bond to be approved by the supervisor of liquor control for faithful performance of the duties of their respective offices and to safely keep and account for all moneys and property received by them. This bond shall be in the sum of five thousand dollars, and the cost of furnishing all such bonds shall be paid by the state.

4. Any agent, assistant, deputy or inspector of the department of liquor control who shall violate the provisions of this chapter shall be immediately discharged.

(L. 1941 p. 409 § 4875a, A.L. 1945 p. 1040, A.L. 1995 S.B. 43)



Section 311.630 Peace officers — authorized to make arrests for certain violations — method of selection — duty of supervisor.

Effective 28 Aug 2009

Title XX ALCOHOLIC BEVERAGES

311.630. Peace officers — authorized to make arrests for certain violations — method of selection — duty of supervisor. — 1. The supervisor of alcohol and tobacco control and employees to be selected and designated as peace officers by the supervisor of alcohol and tobacco control are hereby declared to be peace officers of the state of Missouri, with full power and authority to make arrests and searches and seizures only for violations of the provisions of this chapter relating to intoxicating liquors, and sections 407.924 to 407.934 relating to tobacco products, and to serve any process connected with the enforcement of such laws. The peace officers so designated shall have been previously appointed and qualified under the provisions of section 311.620 and shall be required to hold a valid peace officer license pursuant to chapter 590.

2. The supervisor of alcohol and tobacco control shall furnish such peace officers with credentials showing their authority and a special badge, which they shall carry on their person at all times while on duty. The names of the peace officers so designated shall be made a matter of public record in the office of the supervisor of alcohol and tobacco control.

3. All fees for the arrest and transportation of persons arrested and for the service of writs and process shall be the same as provided by law in criminal proceedings and shall be taxed as costs.

(L. 1943 p. 621 § 4876a, A.L. 1945 p. 1042, A.L. 1990 H.B. 1180, A.L. 1995 S.B. 43, A.L. 2003 S.B. 298, A.L. 2009 H.B. 132)



Section 311.640 Supervisor — employees not permitted to have interest in liquor business.

Effective 28 Aug 1939

Title XX ALCOHOLIC BEVERAGES

311.640. Supervisor — employees not permitted to have interest in liquor business. — Neither the supervisor of liquor control nor any of his employees, shall have any interest, directly or indirectly, either proprietary or by means of any loan, mortgage or other lien, either for his own benefit or in a fiduciary capacity, or in any other manner in or on any premises where intoxicating liquor is distilled, brewed, manufactured or sold; nor shall he or they have any interest, directly or indirectly in any business, wholly or partially devoted to the distilling, brewing, manufacture or sale of intoxicating liquor; nor shall he or they, directly or indirectly, engage in dealing in or distilling, brewing, manufacturing or selling intoxicating liquor, either as owner, part owner, partner, member of a syndicate, shareholder of a corporation, agent or employee, either for his or their benefit or in a fiduciary capacity.

(RSMo 1939 § 4883)



Section 311.650 Offices of supervisor.

Effective 28 Aug 2014

Title XX ALCOHOLIC BEVERAGES

311.650. Offices of supervisor. — The principal office of the supervisor of liquor control shall be at the seat of government at Jefferson City, and the director of the division of facilities management, design and construction at the capitol shall provide offices for the liquor control department.

(RSMo 1939 § 4887, A.L. 2014 H.B. 1299 Revision)



Section 311.660 Powers of supervisor — regulations — subpoenas.

Effective 28 Aug 1989

Title XX ALCOHOLIC BEVERAGES

311.660. Powers of supervisor — regulations — subpoenas. — The supervisor of liquor control shall have the authority to suspend or revoke for cause all such licenses; and to make the following regulations, without limiting the generality of provisions empowering the supervisor of liquor control as in this chapter set forth as to the following matters, acts and things:

(1) Fix and determine the nature, form and capacity of all packages used for containing intoxicating liquor of any kind, to be kept or sold under this law;

(2) Prescribe an official seal and label and determine the manner in which such seal or label shall be attached to every package of intoxicating liquor so sold under this law; this includes prescribing different official seals or different labels for the different classes, varieties or brands of intoxicating liquor;

(3) Prescribe all forms, applications and licenses and such other forms as are necessary to carry out the provisions of this chapter, except that when a licensee substantially complies with all requirements for the renewal of a license by the date on which the application for renewal is due, such licensee shall be permitted at least an additional ten days from the date notice is sent that the application is deficient, in which to complete the application;

(4) Prescribe the terms and conditions of the licenses issued and granted under this law;

(5) Prescribe the nature of the proof to be furnished and conditions to be observed in the issuance of duplicate licenses, in lieu of those lost or destroyed;

(6) Establish rules and regulations for the conduct of the business carried on by each specific licensee under the license, and such rules and regulations if not obeyed by every licensee shall be grounds for the revocation or suspension of the license;

(7) The right to examine books, records and papers of each licensee and to hear and determine complaints against any licensee;

(8) To issue subpoenas and all necessary processes and require the production of papers, to administer oaths and to take testimony;

(9) Prescribe all forms of labels to be affixed to all packages containing intoxicating liquor of any kind; and

(10) To make such other rules and regulations as are necessary and feasible for carrying out the provisions of this chapter, as are not inconsistent with this law.

(RSMo 1939 § 4889, A.L. 1989 S.B. 429)

CROSS REFERENCE:

Regulations to be filed in office of secretary of state, Const. Art. V § 22

(1964) This section and regulation of supervisor pursuant thereto forbidding any advertisement of intoxicating liquor which contains offer of coupon, premium, prize or rebate as inducement to purchase intoxicating liquor held valid. Milgram Food Stores, Inc. v. Ketchum (Mo.), 384 S.W.2d 510.

(1975) For discussion of “reasonable rule regulation” as applied to this section, see Brown-Foreman Distillers Corporation v. Stewart (Mo.), 520 S.W.2d 1.



Section 311.665 Sales and use tax must be paid to renew license — statement required.

Effective 28 Aug 2016

Title XX ALCOHOLIC BEVERAGES

311.665. Sales and use tax must be paid to renew license — statement required. — 1. Before any license is renewed under the provisions of this chapter, the supervisor of liquor control shall require a statement from the director of revenue that the applicant has paid all sales and use taxes due, including all penalties and interest or does not owe any sales or use tax.

2. Within ten days from the issuance of a sales and use tax statement by the director of revenue, the licensee shall file with the supervisor of alcohol and tobacco control a copy of such sales and use tax statement.

(L. 1984 H.B. 1533, et al. § 2, A.L. 2009 H.B. 132, A.L. 2016 S.B. 919)



Section 311.670 Failure of supervisor and employees to perform duties.

Effective 28 Aug 1939

Title XX ALCOHOLIC BEVERAGES

311.670. Failure of supervisor and employees to perform duties. — If the supervisor of liquor control or any of his employees or agents shall fail to perform any of the duties imposed upon them by this chapter, or shall in any manner violate any of the provisions thereof, he or they shall be deemed guilty of a misdemeanor and, if the supervisor of liquor control or any of his employees or agents shall fail to faithfully perform the duties enjoined upon them by this chapter, they may be removed from office by the governor.

(RSMo 1939 § 4929)



Section 311.680 Disorderly place, warning, probation, suspension or revocation of license, when, notice — civil penalties — meet and confer opportunity, when.

Effective 28 Aug 2009

Title XX ALCOHOLIC BEVERAGES

311.680. Disorderly place, warning, probation, suspension or revocation of license, when, notice — civil penalties — meet and confer opportunity, when. — 1. Whenever it shall be shown, or whenever the supervisor of liquor control has knowledge, that a person licensed hereunder has not at all times kept an orderly place or house, or has violated any of the provisions of this chapter, the supervisor of liquor control may warn, place on probation on such terms and conditions as the supervisor of liquor control deems appropriate for a period not to exceed twelve months, suspend or revoke the license of that person, but the person shall have ten days' notice of the application to warn, place on probation, suspend or revoke the person's license prior to the order of warning, probation, revocation or suspension issuing.

2. Any wholesaler licensed pursuant to this chapter in lieu of, or in addition to, the warning, probation, suspension or revocation authorized in subsection 1 of this section, may be assessed a civil penalty by the supervisor of liquor control of not less than one hundred dollars or more than twenty-five hundred dollars for each violation.

3. Any solicitor licensed pursuant to this chapter in lieu of the suspension or revocation authorized in subsection 1 of this section may be assessed a civil penalty or fine by the supervisor of liquor control of not less than one hundred dollars nor more than five thousand dollars for each violation.

4. Any retailer with less than five thousand occupant capacity licensed pursuant to this chapter in lieu of the suspension or revocation authorized by subsection 1 of this section may be assessed a civil penalty or fine by the supervisor of liquor control of not less than fifty dollars nor more than one thousand dollars for each violation.

5. Any retailer with five thousand or more occupant capacity licensed pursuant to this chapter in lieu of the suspension or revocation authorized by subsection 1 of this section, may be assessed a civil penalty or fine by the supervisor of liquor control of not less than fifty dollars nor more than five thousand dollars for each violation.

6. Any aggrieved person may appeal to the administrative hearing commission in accordance with section 311.691.

7. In order to encourage the early resolution of disputes between the supervisor of liquor control and licensees, the supervisor of liquor control, prior to issuing an order of warning, probation, revocation, suspension, or fine, shall provide the licensee with the opportunity to meet or to confer with the supervisor of liquor control, or his or her designee, concerning the alleged violations. At least ten days prior to such meeting or conference, the supervisor shall provide the licensee with notice of the time and place of such meeting or conference, and the supervisor of liquor control shall also provide the licensee with a written description of the specific conduct for which discipline is sought, a citation of the law or rules allegedly violated, and, upon request, copies of any violation report or any other documents which are the basis for such action. Any order of warning, probation, revocation, suspension, or fine shall be effective no sooner than thirty days from the date of such order.

(RSMo 1939 § 4905, A.L. 1978 S.B. 661, A.L. 1996 S.B. 933, A.L. 2002 S.B. 834, A.L. 2009 H.B. 132)

(1964) Evidence was sufficient for superintendent to find that licensee had sold intoxicating liquor to minor and it was not necessary that licensee's guilt be determined by court or jury or that supervisor overcome any presumption of innocence of licensee in order for superintendent to suspend licensee's license. Crooms v. Ketchum (Mo.), 379 S.W.2d 580.



Section 311.685 Civil actions permitted, when.

Effective 28 Aug 2009

Title XX ALCOHOLIC BEVERAGES

311.685. Civil actions permitted, when. — 1. Any retail licensee selling intoxicating liquor under this chapter and aggrieved by official action of the supervisor affecting the licensee may bring a civil action against any person who is the proximate cause of such official action by the supervisor, if the violation occurred on or about the premises of the retail licensee. If a judgment is entered in favor of the licensee, the court shall award the retail licensee civil damages up to an amount of five thousand dollars and shall award reasonable court costs and attorney fees.

2. No civil action shall be brought under this section against any employee of the supervisor of alcohol and tobacco control or any law enforcement officer.

(L. 2007 S.B. 299 & S.B. 616, A.L. 2009 H.B. 132)



Section 311.691 Review by administrative hearing commission.

Effective 28 Aug 1996

Title XX ALCOHOLIC BEVERAGES

311.691. Review by administrative hearing commission. — Any person aggrieved by official action of the supervisor of liquor control affecting the licensed status of a person subject to the jurisdiction of the supervisor of liquor control, including the refusal to grant, the grant, the revocation, the suspension, the warning, the probation, the imposition of a civil penalty or the failure to renew a license, may seek a determination thereon by the administrative hearing commission pursuant to the provisions of section 621.045, and it shall not be a condition to such determination that the person aggrieved seek a reconsideration, a rehearing, or exhaust any other procedure within the office of the supervisor of liquor control.

(L. 1978 S.B. 661, A.L. 1996 S.B. 933)



Section 311.710 Additional complaints — by whom made — procedure.

Effective 28 Aug 1943

Title XX ALCOHOLIC BEVERAGES

311.710. Additional complaints — by whom made — procedure. — 1. In addition to the penalties and proceedings for suspension or revocation of licenses provided for in this chapter, and without limiting them, proceedings for the suspension or revocation of any license authorizing the sale of intoxicating liquor at retail may be brought in the circuit court of any county in this state, or in the city of St. Louis, in which the licensed premises are located and such proceedings may be brought by the sheriff or any peace officer of that county or by any eight or more persons who are taxpaying citizens of the county or city for any of the following offenses:

(1) Selling, giving or otherwise supplying intoxicating liquor to a habitual drunkard or to any person who is under or apparently under the influence of intoxicating liquor;

(2) Knowingly permitting any prostitute, degenerate, or dissolute person to frequent the licensed premises;

(3) Permitting on the licensed premises any disorderly conduct, breach of the peace, or any lewd, immoral or improper entertainment, conduct or practices;

(4) Selling, offering for sale, possessing or knowingly permitting the consumption on the licensed premises of any kind of intoxicating liquors, the sale, possession or consumption of which is not authorized under his license;

(5) Selling, giving, or otherwise supplying intoxicating liquor to any person under the age of twenty-one years;

(6) Selling, giving or otherwise supplying intoxicating liquors between the hours of 12:00 midnight Saturday night and 12:00 midnight Sunday night.

2. Provided, that said taxpaying citizen shall submit in writing, under oath, by registered United States mail to the supervisor of liquor control a joint complaint, stating the name of the licensee, the name under which the licensee's business is conducted and the address of the licensed premises, setting out in general the character and nature of the offense or offenses charged, together with the names and addresses of the witnesses by whom proof thereof is expected to be made; and provided, that after a period of thirty days after the mailing of such complaint to the supervisor of liquor control the person therein complained of shall not have been cited by the supervisor to appear and show cause why his license should not be suspended or revoked then they shall file with the circuit clerk of the county or city in which the premises are located a copy of the complaint on file with the supervisor of liquor control.

3. If, pursuant to the receipt of such complaint by the supervisor of liquor control, the licensee appears and shows cause why his license should not be suspended or revoked at a hearing held for that purpose by the supervisor and either the complainants or the licensee consider themselves aggrieved with the order of the supervisor then, after a request in writing by either the complainants or the licensee, the supervisor shall certify to the circuit clerk of the county or city in which the licensed premises are located a copy of the original complaint filed with him, together with a copy of the transcript of the evidence adduced at the hearing held by him. Such certification by the supervisor shall not act as a supersedeas of any order made by him.

4. Upon receipt of such complaint, whether from the complainant directly or from the supervisor of liquor control, the court shall set a date for an early hearing thereon and it shall be the duty of the circuit clerk to cause to be delivered by registered United States mail to the prosecuting attorney of the county or to the circuit attorney of the city of St. Louis and to the licensee copies of the complaint and he shall, at the same time, give notice of the time and place of the hearing. Such notice shall be delivered to the prosecuting attorney or to the circuit attorney and to the licensee at least fifteen days prior to the date of the hearing.

5. The complaint shall be heard by the court without a jury and if there has been a prior hearing thereon by the supervisor of liquor control then the case shall be heard de novo and both the complainants and the licensee may produce new and additional evidence material to the issues.

6. If the court shall find upon the hearing that the offense or offenses charged in the complaint have been established by the evidence, the court shall order the suspension or revocation of the license but, in so doing, shall take into consideration whatever order, if any, may have been made in the premises by the supervisor of liquor control. If the court finds that to revoke the license would be unduly severe, then the court may suspend the license for such period of time as the court deems proper.

7. The judgment of the court in no event shall be superseded or stayed during pendency of any appeal therefrom.

8. It shall be the duty of the prosecuting attorney or circuit attorney to prosecute diligently and without delay any such complaints coming to him by virtue of this section.

9. The jurisdiction herein conferred upon the circuit courts to hear and determine complaints for the suspension or revocation of licenses in the manner provided in this section shall not be exclusive and any authority conferred upon the supervisor of liquor control to revoke or suspend licenses shall remain in full force and effect, and the suspension or revocation of a license as provided in this section shall be in addition to and not in lieu of any other revocation or suspension provided by this chapter.

10. Costs accruing because of such hearings in the circuit court shall be taxed in the same manner as criminal costs.

(L. 1943 p. 617 § 4946a)



Section 311.720 License automatically revoked upon conviction — exceptions.

Effective 28 Aug 1998

Title XX ALCOHOLIC BEVERAGES

311.720. License automatically revoked upon conviction — exceptions. — Conviction in any court of any violation of this chapter, or any felony violation of chapter 195, in the course of business, shall have the effect of automatically revoking the license of the person convicted, and such revocation shall continue operative until said case is finally disposed of, and if the defendant is finally acquitted, he may apply for and receive a license hereunder, upon paying the regular license charge therefor, in the same manner as though he had never had a license hereunder; provided, however, that the provisions of this section shall not apply to violations of section 311.070, and violations of said section shall be punished only as therein provided.

(RSMo 1939 § 4909, A.L. 1941 p. 410, A.L. 1998 H.B. 1147, et al.)



Section 311.722 Alcohol and tobacco control, minors not to be used in enforcement, exceptions — standards — minors immune from liability, when.

Effective 28 Aug 2009

Title XX ALCOHOLIC BEVERAGES

311.722. Alcohol and tobacco control, minors not to be used in enforcement, exceptions — standards — minors immune from liability, when. — 1. The supervisor of alcohol and tobacco control shall not use minors to enforce the laws of this chapter unless the supervisor promulgates rules and regulations that establish standards for the use of minors. The standards shall include those in subsection 2 of this section.

2. The supervisor shall establish, by July 1, 2006, permissive standards for the use of minors in investigations by any state, county, municipal or other local law enforcement authority, and which shall, at a minimum, provide for the following:

(1) The minor shall be eighteen or nineteen years of age;

(2) The minor shall have a youthful appearance and the minor, if a male, shall not have facial hair or a receding hairline;

(3) The minor shall carry his or her own identification showing the minor's correct date of birth and shall, upon request, produce such identification to the seller of the intoxicating liquor at the licensed establishment;

(4) The minor shall answer truthfully any questions about his or her age and shall not remain silent when asked questions regarding his or her age, nor misrepresent anything in order to induce a sale of intoxicating liquor.

3. The supervisor of alcohol and tobacco control shall not participate with any state, county, municipal, or other local law enforcement agency, nor discipline any licensed establishment when any state, county, municipal, or other law enforcement agency chooses not to follow the supervisor's permissive standards.

4. Any minors used in investigations under this section shall be exempt from any violations under this chapter during the time they are under direct control of the state, county, municipal, or other law enforcement authorities.

(L. 2005 S.B. 402, A.L. 2009 H.B. 132)



Section 311.730 Fees paid into general revenue fund and division of alcohol and tobacco control fund.

Effective 28 Aug 2015

Title XX ALCOHOLIC BEVERAGES

311.730. Fees paid into general revenue fund and division of alcohol and tobacco control fund. — 1. Except as otherwise provided under subsection 2 of this section, all fees collected by the director of revenue as provided for in this chapter, including licenses, inspection and gauging fees, shall be paid into the state treasury, to the credit of the ordinary state revenue fund.

2. Seventy percent of all fees for licenses and permits collected under this chapter shall be paid to the credit of the division of alcohol and tobacco control fund established under section 311.735.

(RSMo 1939 § 4930, A.L. 1945 p. 1043, A.L. 2015 S.B. 373)



Section 311.735 Division of alcohol and tobacco control fund created, use of moneys.

Effective 28 Aug 2015

Title XX ALCOHOLIC BEVERAGES

311.735. Division of alcohol and tobacco control fund created, use of moneys. — 1. There is hereby created in the state treasury the "Division of Alcohol and Tobacco Control Fund". The state treasurer shall be custodian of the fund. In accordance with sections 30.170 and 30.180, the state treasurer may approve disbursements. The fund shall be a dedicated fund and, upon appropriation, money in the fund shall be used solely by the division of alcohol and tobacco control for the administration of this chapter and sections 407.925 to 407.934, and any duties under such chapter and sections relating to licensing, training, technical assistance, and regulations.

2. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund.

3. Appropriation of funds by the general assembly from the fund shall be used to support the division of alcohol and tobacco control for the purposes provided under subsection 1 of this section.

(L. 2015 S.B. 373)



Section 311.740 Maintaining public nuisance — penalty.

Effective 28 Aug 1939

Title XX ALCOHOLIC BEVERAGES

311.740. Maintaining public nuisance — penalty. — 1. Any room, house, building, boat, vehicle, structure or place of any kind where intoxicating liquor is sold, manufactured, kept for sale or bartered, in violation of this law and all intoxicating liquors and all property kept and used in maintaining such a place and any still, doubler, worm, worm tub, mash tub, fermenting tub, vessel, fixture or other property of any kind or character used or fit for use in the production or manufacture of intoxicating liquor is hereby declared to be a public and common nuisance, and any person who maintains or assists in maintaining such public and common nuisance shall be guilty of a misdemeanor and upon conviction thereof shall be fined not less than one hundred dollars nor more than one thousand dollars or by imprisonment for not less than thirty days nor more than one year or both.

2. If a person has knowledge or reason to believe that his property, real or personal, vehicle, boat or structure is occupied or used for the manufacture, sale, storing, keeping or bartering of intoxicating liquor in violation of the provisions of this law and suffers the same to be so used, or maintains or keeps therein any still, doubler, worm, worm tub, mash tub, fermenting tub or fixture used or fit for use in the production or manufacture of intoxicating liquor illegally, after such knowledge or reason to believe, such property shall be subject to a lien for and may be sold to pay all fines and costs assessed against the occupant of such building or property for any violation of this law occurring after the passage thereof which said lien shall attach from the time of filing of notice of commencement of the suit in the office where the records of the transfer of real estate are kept and any such lien may be established and enforced by legal action instituted for that purpose in any court having jurisdiction.

3. Such lien shall be released upon final judgment assessing no fines or costs or by paying the final judgment assessing fine and cost.

(RSMo 1939 § 4943)

(1954) Place where intoxicating liquor was sold and in which immoral men congregated and engaged in such cursing, fighting and quarreling as to disturb others was properly padlocked and its use enjoined. State ex rel. Davenport v. Henry (A.), 270 S.W.2d 88.



Section 311.750 Action to enjoin nuisance — procedure.

Effective 28 Aug 1939

Title XX ALCOHOLIC BEVERAGES

311.750. Action to enjoin nuisance — procedure. — 1. That an action to enjoin any nuisance defined in this chapter may be brought in the name of the state of Missouri by the attorney general of the state of Missouri, or by any prosecuting attorney or circuit attorney of any county or city of the state of Missouri. Such action shall be brought and tried as an action in equity and may be brought in any court having jurisdiction to hear and determine equity cases. If it is made to appear by affidavit, or otherwise to the satisfaction of the court, or judge in vacation, that such nuisance exists, a temporary writ of injunction shall forthwith issue restraining the defendant from conducting or maintaining any such nuisance until the conclusion of the trial. Where a temporary injunction is prayed for, the court may issue an order restraining the defendant and all other persons from removing or in any way interfering with the liquor or fixtures, or other things used in connection with the violation of this chapter constituting such nuisance. No bond shall be required in instituting such proceedings.

2. It shall not be necessary for the court to find the property involved was being lawfully used as aforesaid at the time of the hearing, but on finding that the material allegations of the petition are true, the court shall order that no liquors shall be manufactured, sold, bartered, stored or kept in any such room, house, building, boat, vehicle, structure or place, or any part thereof. And upon such judgment of the court ordering said nuisance to be abated, the court may order that the room, house, building, boat, vehicle, structure or place, shall not be occupied or used for such period as the court may determine, not to exceed the period of one year; provided, however, that the court may find that the owner of such property, real or personal, or boat, vehicle, room or other structure or place knew or should have known or had reason to believe that the said property, boat, vehicle, room or structure was used for the purpose of the violation of this law.

(RSMo 1939 § 4944)

(1942) Where evidence showed defendants sold intoxicating liquors in amusement resort and restaurant without license in violation of the law, court properly enjoined such violation, but that part of judgment which enjoined wife as one of owners by entirety from managing or working about premises was reversed. State ex rel. Wallach v. Oehler (A.), 159 S.W.2d 313.



Section 311.760 Penalty for violation of terms of injunction.

Effective 28 Aug 1939

Title XX ALCOHOLIC BEVERAGES

311.760. Penalty for violation of terms of injunction. — Any person violating the terms of the injunction as provided for in this chapter, shall be punished for contempt by fine of not less than one hundred dollars, nor more than one thousand dollars, or by imprisonment in the county jail for not less than thirty days or more than one year; or by both such fine and imprisonment and the court shall have the power to enforce such injunction by such measures and means as in the judgment of the court may be necessary.

(RSMo 1939 § 4945)



Section 311.770 Duty of prosecuting attorney — failure to perform.

Effective 28 Aug 1939

Title XX ALCOHOLIC BEVERAGES

311.770. Duty of prosecuting attorney — failure to perform. — 1. In case the existence of any place where intoxicating liquors are manufactured or sold in violation of law is disclosed in any criminal proceedings, it shall be the duty of the prosecuting attorney to proceed promptly to enforce the provisions of this law against such place as a nuisance.

2. In any affidavit, information or indictment for the violation of this law, separate offenses may be united in separate counts and the defendant may be tried on all of the separate offenses at one trial and the cumulative penalty for each offense may be imposed by the courts. It shall not be necessary in any affidavit, information or indictment to give the name of the purchaser or to include any defensive negative averments, but it shall be sufficient to state that the act complained of was then and there prohibited and unlawful.

3. Whenever any prosecuting attorney shall be unable or shall neglect, fail or refuse to enforce any of the provisions of this chapter, or for any reason whatsoever, the provisions of this chapter shall not be enforced in any county in this state, it shall be the duty of the attorney general of the state to enforce the same in such county, and for that purpose, he may appoint as many assistants as he shall deem necessary, and he and his assistants shall be authorized to sign, verify and file, all such complaints, affidavits, petitions, informations, indictments and papers as the prosecuting attorney is authorized to sign, verify or file, and to do and perform any act that the prosecuting attorney might lawfully do or perform.

(RSMo 1939 § 4946)



Section 311.780 List of complaints, revocations, suspensions to prosecuting attorneys — attorney general, when.

Effective 02 Jan 1979, see footnote

Title XX ALCOHOLIC BEVERAGES

311.780. List of complaints, revocations, suspensions to prosecuting attorneys — attorney general, when. — 1. The supervisor of liquor control shall, at least once each month, transmit a list of all complaints made to or by him against licensees for alleged violations of the liquor control law to the circuit attorney of the city of St. Louis and to the prosecuting attorney of every county in which said violations are alleged to have occurred, together with a list showing all revocations and suspensions of licenses within such county ordered by said supervisor of liquor control, together with a brief statement of the facts pertaining to each case, and it shall be the duty of the supervisor of liquor control at the time of transmitting each such list and statement to transmit to the attorney general a duplicate thereof for the information of the attorney general in carrying out and enforcing the provisions of the liquor control law.

2. It shall be the duty of the circuit attorney of the city of St. Louis and the prosecuting attorney of every county to transmit to the supervisor of liquor control, at least once in every three months, a written report of the action, if any, taken by such circuit or prosecuting attorney on each complaint contained on the lists so transmitted to him.

(RSMo 1939 § 4878, A.L. 1978 H.B. 1634)

Effective 1-02-79



Section 311.790 Prosecution of violations, by whom — fees and expenses.

Effective 28 Aug 1945

Title XX ALCOHOLIC BEVERAGES

311.790. Prosecution of violations, by whom — fees and expenses. — 1. For the purpose of enforcing the provisions of this chapter and acts amendatory thereto, the prosecuting attorneys of the respective counties or the circuit attorneys, or at the request of the governor, the attorney general shall investigate and prosecute all violations of any provision of this law; and shall represent the supervisor of liquor control in any and all legal matters arising under this chapter. When requested by the governor, the attorney general, or his assistants shall in the enforcement of this law, have the power to sign indictments or informations and conduct prosecutions in any county or city within this state.

2. Whenever any tax, fee or other charge, as authorized by this chapter shall be due, suit may be instituted in any court of competent jurisdiction by the prosecuting attorney of the county, or at the request of the director of revenue, by the attorney general, in the name of the state at the relation of the director of revenue, to recover such tax, fee or other charge, and in any such suit all persons, associations or corporations interested may be made parties and service may be had on both residents and nonresidents in the same manner as provided by law in civil actions.

(RSMo 1939 § 4876, A.L. 1945 p. 1043)



Section 311.800 Attorney general may direct prosecuting attorneys to conduct prosecutions.

Effective 28 Aug 1939

Title XX ALCOHOLIC BEVERAGES

311.800. Attorney general may direct prosecuting attorneys to conduct prosecutions. — Whenever requested to carry out any of the duties as required by this chapter, the attorney general may, in his discretion, direct the prosecuting attorney of the county to conduct prosecutions and institute suits as required by this chapter.

(RSMo 1939 § 4877)



Section 311.810 Search warrants, how issued — search and seizure — procedure — arrests — disposition of perishable products.

Effective 28 Aug 1987

Title XX ALCOHOLIC BEVERAGES

311.810. Search warrants, how issued — search and seizure — procedure — arrests — disposition of perishable products. — 1. The attorney general of the state of Missouri at the direction of the governor, or the prosecuting attorney of any county, or the supervisor of liquor control, or any assistant deputy or inspector appointed by the supervisor of liquor control, is hereby empowered to file in the circuit court an application for a search warrant, which application shall be presented to a circuit or associate circuit judge and shall be by petition setting forth substantially the facts upon which the same is based, describing the place to be searched and the thing or things to be seized as nearly as may be, which petition shall be verified by the oath of the officer filing the same.

2. If it shall appear to the satisfaction of the court in which said petition is filed, either from the facts set forth in such petition, if supported by the affidavit of a competent witness to the facts set forth therein, or from evidence heard thereon, that there is probable cause to believe that intoxicating liquor is being unlawfully manufactured, sold, stored or kept in any building, structure, motor vehicle or other conveyance, or at any place described in such petition, within such county or transported, as by the law of this state defined, contrary to the provisions of any such law, or that thereat or therein is being used or kept any still, doubler, worm, worm tub, mash, mash tub, fermenting tub, vessel, fixture or equipment, or any part or parts thereof used or fit for use in the unlawful manufacture or production of intoxicating liquor, it shall be the duty of such court to issue or cause to be issued a search warrant thereon, directed to the sheriff or other officer authorized by law to serve such process in this state, which search warrant shall substantially recite the facts set forth in such petition, and it shall thereupon be the duty of the officer executing such search warrant forthwith to enter any such building, structure, place, motor vehicle or other conveyance, either in the daytime or nighttime, by force if necessary, and to remove therefrom any intoxicating liquor, malt, mash and all grain, grain products, fruit or fruit products found therein or thereat which have reached such a stage of fermentation as to be unfit for any use save in the unlawful manufacture of intoxicating liquor; and to seize and remove therefrom any intoxicating liquor, still, doubler, worm, worm tub, mash, mash tub, fermenting tub, vessel, fixture or equipment, or any part or parts thereof, used or fit for use in the unlawful manufacture of intoxicating liquor, and all grain, grain products, sugar syrup, hops, raisins and other fruit or fruit products used or fit for use in the unlawful manufacture of intoxicating liquor, which have not so fermented as to be useless for any other purpose than in the manufacture or production of intoxicating liquor, and to hold such property until all prosecutions arising out of such search and seizure shall be ended and determined. All intoxicating liquor unlawfully manufactured, stored, kept, sold, transported or otherwise disposed of, and the containers thereof and all equipment used or fit for use in the manufacture or production of the same, including all grain or other materials used, in the unlawful manufacture of intoxicating liquor, and which are found at or about any still or outfit for the unlawful making or manufacture of intoxicating liquor, are hereby declared contraband, and no right of property shall be or exist in any person or persons, firm, or corporation owning, furnishing or possessing any such property, liquor, material or equipment; but all such intoxicating liquors, property, articles and things, shall be sold upon an order of the court and in the manner provided in this chapter and the proceeds thereof shall be applied on the payment of any fine and costs lawfully assessed against any person or persons convicted of the unlawful manufacture, production, transportation, sale, gift, storing, or possession of intoxicating liquor, or for any other unlawful disposition thereof in any such building, structure, motor vehicle or other conveyance, at any such place or on the premises thereof, or applied on the payment of any fine or costs of any person so convicted of keeping therein or thereat any still, doubler, worm, worm tub, mash, mash tub, fermenting tub, vessel, fixture or equipment, or any part or parts thereof used or fit for use in the unlawful manufacture or production of intoxicating liquor, contrary to the provisions of this chapter, and all such property shall likewise be liable for the costs of making any search and seizure in case no person or persons shall be found in charge or control of any such property or claiming the same; provided, that all persons engaged in the work of unlawfully manufacturing intoxicating liquors in any building, structure, motor vehicle or other conveyance, or at any place as defined in this chapter, or of keeping, storing or selling intoxicating liquor in violation of this law or of any of the laws of this state, or assisting in any way in such unlawful manufacture, production, keeping, storing, selling or transporting same, and all persons in possession or control, whether owners or not, of any still, doubler, worm, worm tub, mash, mash tub, fermenting tub, vessel, fixture or equipment used or fit for use in the unlawful manufacture or production of intoxicating liquor, or in possession or control of any grain, grain products, syrup, sugar, hops, raisins, or other fruit or fruit products, being used in the unlawful manufacture or unlawful production of intoxicating liquor, shall be deemed equally guilty of a violation of this law; provided further, that nothing in this chapter shall be so construed as to prevent any officer whose duty it is to make arrests from arresting, with or without warrant, any person or persons found violating any of the provisions of this law or from seizing or holding, as the case may be, any of the intoxicating liquor so found, including any liquor in process of fermentation or distillation, or any of the equipment, articles or materials, being in use or fit for use, in the process of unlawfully manufacturing intoxicating liquor as herein specified; however, in the case of a misdemeanor or a violation of a municipal or county ordinance, no physical arrest shall be made of any licensee who was not on the licensed premises at the time the violation occurred but a summons for later appearance may be issued. It is hereby expressly made the duty of the sheriffs and their deputies within their respective counties, and of marshals, chiefs of police and policemen in cities, towns and villages, and of all other officials whose duty it is or shall be to make arrests, to diligently suppress any violation of this law, and to this end such officers are hereby authorized and directed to arrest, with or without a warrant, any person or persons found violating any such provisions; and, if arrested without a warrant, then such officer shall immediately report the same to the prosecuting attorney of the county, and file the necessary complaint thereon. It shall be equally the duty of any officer to seize and hold without first obtaining a search warrant, any intoxicating liquor, still, doubler, worm, worm tub, mash, mash tub, fermenting tub, vessel, fixture or equipment, or any part or parts thereof, which he may find in use or fit for use in the unlawful manufacture of intoxicating liquor and to report same immediately to the prosecuting attorney of the county in which such liquor, articles and equipment may be found; provided further, that any officer executing a search warrant as provided in this chapter shall forthwith make his return thereon to the court issuing said search warrant of the manner and date of his execution thereof, showing what, if anything, was seized and held by such search, together with the name of the owner or owners, if known, of the things seized, and if not known, then the name or names of the person or persons appearing to be in charge or control thereof, and shall attach to said return as a part thereof an accurate list or inventory of the article and things so seized and in case of the seizure of any such articles, things or equipment, or intoxicating liquor which said officer may have found in use or fit for use without the aid of a search warrant as herein provided, he shall immediately file a list of the things so seized with the prosecuting attorney of the county in which the same were found, and shall hold the things so seized for disposition in accordance with the provisions of this law; and provided further, that all such articles, products and things declared in this section to be contraband, and which shall be seized by any officer and which shall be of such perishable nature as not to be susceptible of preservation until the determination of any prosecution arising out of seizure, shall be sold or otherwise disposed of as provided in this chapter by an order of the court issuing such search warrant, and the proceeds of such sale shall be held and applied as in this law providing.

(RSMo 1939 § 4916, A.L. 1945 p. 1043, A.L. 1978 H.B. 1634, A.L. 1987 H.B. 520)



Section 311.820 Search of vehicles for contraband liquor — use of evidence found.

Effective 28 Aug 1949

Title XX ALCOHOLIC BEVERAGES

311.820. Search of vehicles for contraband liquor — use of evidence found. — The supervisor of liquor control of the state of Missouri and his agents and inspectors, members of the Missouri state highway patrol, and every sheriff and deputy sheriff in the state of Missouri may inspect and search any vehicle, with or without a search warrant, which he has probable cause to believe is being used in violation of the terms of this statute; provided, however, that any evidence found by any such officer while inspecting or searching any vehicle pursuant to the provisions of sections 311.410 to 311.460 may be used in any prosecution for the violation of sections 311.410 to 311.460; in any proceeding seeking to have any property seized in such search declared contraband under the provisions of sections 311.410 to 311.460, 311.580 and 311.820 to 311.850, but any such evidence shall not be used in any other proceeding whatsoever, civil or criminal.

(L. 1949 p. 320 § 4932)

(1951) The provisions of this section constitute a condition to the granting of a license under § 311.420 and consequently, objections to search on constitutional grounds are waived by application for and acceptance of license. State v. Ward, 361 Mo. 1236, 239 S.W.2d 313.

(1953) If party to action for forfeiture does not establish that he is the owner of or has an interest in the whiskey he cannot question the legality of the search and seizure. State v. Rodgers, 364 Mo. 247, 260 S.W.2d 736.



Section 311.830 Transported liquor and vehicle to be seized as contraband, when.

Effective 28 Aug 1949

Title XX ALCOHOLIC BEVERAGES

311.830. Transported liquor and vehicle to be seized as contraband, when. — Any intoxicating liquor being transported into, within, or through the state of Missouri in knowing and willful violation of the provisions of sections 311.410 to 311.460, 311.580 and 311.820 to 311.850, and the conveyance in which it is being transported shall be deemed contraband and shall be forfeited to the state of Missouri, and the supervisor of liquor control, or any of his agents and inspectors, and any peace officer of the state of Missouri shall seize any such liquor and the conveyance in which it is being transported as contraband.

(L. 1949 p. 320 § 4932)



Section 311.840 Action to forfeit seized liquor as contraband — notice — intervention — judgment — appeal — sale of forfeited liquor — liability of officers — prosecutor's duties.

Effective 02 Jan 1979, see footnote

Title XX ALCOHOLIC BEVERAGES

311.840. Action to forfeit seized liquor as contraband — notice — intervention — judgment — appeal — sale of forfeited liquor — liability of officers — prosecutor's duties. — 1. Whenever any intoxicating liquor or other property having a value of more than fifty dollars is seized as contraband under any section of the liquor control law, the officer seizing such property, or the supervisor of liquor control, if the seizure is made by one of his agents, shall commence an action in the circuit court of the county in which such property is seized by filing a petition in the office of the clerk of said court in the name of the state of Missouri as plaintiff against the person from whom the property was seized as defendant, and there shall be a rebuttable presumption that said property is the property of the defendant from whom it was seized. Said petition shall describe the property seized and the circumstances of the seizure and shall pray the court to make an order, declaring said liquor or other property to be contraband and directing said seizing officer or the supervisor of liquor control, if the seizure was made by the supervisor or one of his agents, to sell said property at public or private sale, subject to the approval of the said circuit court. A summons shall be issued and process served on the defendant as in other civil suits. The defendant shall file his answer within thirty days after service of process upon him, whether such service is personal service, service by mail, or service by publication. After defendant's time for filing answer has expired, the court shall fix a day for hearing and said action shall be heard by the court without a jury and shall be conducted, except as otherwise in this chapter provided, as other cases under the code of civil procedure of the state of Missouri.

2. However, in addition to any other process provided by the civil code, the clerk of the circuit court shall cause to be published one time in some newspaper having a general circulation in the county where the action is pending, or if there be no newspaper of general circulation in the county, then in some newspaper of an adjoining county, a notice to all persons whom it may concern that said petition has been filed in said court, briefly describing the property seized, the time and circumstances of the seizure, the person from whom seized, and stating that any person claiming any interest in the property may, upon his own request, be made a party to the action and assert any claim he may have thereto within thirty days after the publication of said notice.

3. Any person claiming any interest in said property may intervene in said action within thirty days after the publication of said notice, setting forth any claim he may have to said property.

4. The court shall render such judgment as to it shall seem meet and just, and if it shall appear that any person who has made claim to said property is the owner thereof and was ignorant of the illegal use thereof and such illegal use was without his connivance or consent, express or implied, or if the court shall find that said property was not being illegally used at the time of seizure, the court shall relieve said property from forfeiture and restore it to the rightful owner, or if it shall appear that the claimant is the holder of a bona fide lien against the property, and that he was ignorant of the illegal use thereof and that such use was without his connivance or consent, express or implied, the court shall, first, if the lien so established is equal to or more than the value of the property, order said property to be delivered to the lienor. Or, if the property is valued at more than the established lien and all costs of proceedings and sale, an order shall be made for the sale of said property by the seizing officer or by the supervisor of liquor control, if the seizure was made by him or one of his agents, at public or private sale, subject to the approval of the court, and out of the proceeds of such sale shall be paid: Storage, if any, the lien, the cost of the proceedings, and the residue, if any, shall be paid into the general revenue fund of the state of Missouri. If it shall be determined that no person, other than the defendant, has any interest in said property or that the person or persons having any interest in said property knew of or connived or gave consent, express or implied, to the illegal use thereof, and if it shall be found by the court that said property was, at the time it was seized, being illegally used and was contraband, as declared by any section of the liquor control law of the state of Missouri, the said property shall be declared to be forfeited to the state of Missouri, and the court shall order the officer who seized said property or the supervisor of liquor control, if the property was seized by one of his agents, to sell said property at public or private sale, subject to the approval of the court, and out of the proceeds of said sale shall be paid: The cost of storage, if any, cost of the proceedings of the case and the balance thereof shall be paid into the general revenue fund of the state of Missouri.

5. Appeals shall be allowed from the judgment of the circuit court as in other civil actions.

6. Whenever any liquor is sold under the provisions of this section, the officer selling it shall procure the proper excise stamps from the director of revenue and attach them to the container thereof, unless such liquor is already properly stamped, and he shall be reimbursed for the cost of said stamps out of the proceeds of the sale.

7. Under no circumstances shall the officer commencing said action on behalf of the state be liable for any costs or storage.

8. The supervisor of liquor control and his agents and any other officer authorized to make seizures of contraband under the liquor control law are each hereby authorized and empowered to call upon the prosecuting attorneys of the respective counties and the circuit attorney of the city of St. Louis and the attorney general of the state of Missouri to represent them in any proceeding hereunder, and thereafter it shall be the duty of such prosecuting or circuit attorney or the attorney general to proceed on behalf of the officer making such call according to the provisions of this chapter.

(L. 1949 p. 320 § 4917, A.L. 1978 H.B. 1634)

Effective 1-02-79



Section 311.850 Action to replevin seized liquor, limitations, procedure — damages — appeals — sale of seized liquor — duties of prosecuting officials.

Effective 28 Aug 1949

Title XX ALCOHOLIC BEVERAGES

311.850. Action to replevin seized liquor, limitations, procedure — damages — appeals — sale of seized liquor — duties of prosecuting officials. — 1. Whenever any intoxicating liquor or other property of the value of fifty dollars or less is seized as contraband under any provision of the liquor control law by any officer, he shall give to the person from whom it is seized a receipt for said property. Any person claiming title to said property as owner or otherwise may at any time within sixty days of such seizure file a suit in replevin against the officer seizing said property. Said suit shall be heard by the court without a jury and conducted as any other suit in replevin is conducted except as otherwise provided in this chapter, but if the court shall adjudge the return of the property to the defendant or to some third party, the officer making the seizure shall not be liable for any costs or damages, unless the court shall find that said seizure was made maliciously and that said officer did not have probable cause to believe said property was contraband. If the court shall find that said seized property is contraband, he shall order it turned over to the supervisor of liquor control to be sold by him and the proceeds to be paid into the general revenue fund of the state.

2. Appeals shall be allowed from the judgment of the court as in other civil actions.

3. If no suit is filed within sixty days after the seizure of such property, the officer seizing said property shall turn it over to the supervisor of liquor control to be sold by him and the proceeds of the sale shall be paid into the general revenue fund of the state of Missouri. Whenever any liquor is sold by any officer which does not bear proper stamps of the director of revenue upon the containers, he shall, before selling it, obtain the proper excise stamps from the director of revenue and affix them to the containers of such liquor, and the cost thereof shall be returned to the officer out of the proceeds of the sale.

4. The supervisor of liquor control and his agents and any other officer authorized to make seizures of contraband property under the liquor control act are each hereby authorized and empowered to call upon the prosecuting attorneys of the respective counties and the circuit attorney of the city of St. Louis and the attorney general of the state of Missouri to represent them in any proceeding hereunder, and thereafter it shall be the duty of such prosecuting or circuit attorney or the attorney general to proceed on behalf of the officer making such call according to the provisions of this chapter.

(L. 1949 p. 320 § 4917a)



Section 311.860 Fees and mileage of officers executing search warrants.

Effective 28 Aug 1939

Title XX ALCOHOLIC BEVERAGES

311.860. Fees and mileage of officers executing search warrants. — All officers whose duty it is to issue or execute search warrants as provided for in this chapter, shall be entitled to the same fees and mileage as such officers are now or may hereafter be entitled to for similar services in the issuance and execution of criminal processes, the same to be taxed and collected as other criminal costs are taxed and collected.

(RSMo 1939 § 4918)



Section 311.868 Fines for violations by manufacturers and distillers to supersede other penalties.

Effective 28 Aug 1984

Title XX ALCOHOLIC BEVERAGES

311.868. Fines for violations by manufacturers and distillers to supersede other penalties. — 1. Notwithstanding the provisions of section 311.070, 311.550, or 311.600, or any other provision within this chapter containing a penalty provision, any person who shall manufacture or distill intoxicating liquor in this state shall be subject only to the penalty provision of subsection 2 of this section with regard only to its manufacturer's or distiller's license rather than the general or specific penalty provisions of the other provisions within this chapter, or any rule or regulation promulgated pursuant thereto. Such manufacturer or distiller shall not be subject to any other form of punishment with regard to its manufacturer's or distiller's license.

2. Any person as defined by subsection 1 of this section violating a provision of law contained in this chapter, or any rule or regulation promulgated pursuant thereto, shall be fined for the first offense, ten thousand dollars; for the second offense, twenty-five thousand dollars; and for the third and subsequent offenses, fifty thousand dollars.

(L. 1984 S.B. 619 § 1, A.L. 1984 S.B. 441 § 1)



Section 311.870 Execution on default by corporation in payment of fine.

Effective 28 Aug 1945

Title XX ALCOHOLIC BEVERAGES

311.870. Execution on default by corporation in payment of fine. — Whenever any corporation is convicted of any offense under this chapter, and a pecuniary penalty is imposed or an order under this chapter requires payment of a sum of money by a corporation, the court, judge or magistrate, upon its conviction or order, after adjudging payment of such penalties with costs, may order and adjudge that in default of payment of such penalty forthwith such penalty or sum of money shall be levied by execution and sale of the goods and chattels of such corporation.

(RSMo 1939 § 4886, A.L. 1945 p. 1043)



Section 311.880 Violation a misdemeanor — penalty.

Effective 28 Aug 1939

Title XX ALCOHOLIC BEVERAGES

311.880. Violation a misdemeanor — penalty. — Any person violating any of the provisions of this chapter, except where some penalty is otherwise provided, shall upon conviction thereof be adjudged guilty of a misdemeanor and punished by a fine of not less than fifty dollars, nor more than one thousand dollars, or by imprisonment in the county jail for a term not exceeding one year, or by both such fine and jail sentence.

(RSMo 1939 § 4933)



Section 311.915 Special permit for festivals — limit on shipment in state — excise taxes — duration of permit.

Effective 28 Aug 2016

Title XX ALCOHOLIC BEVERAGES

311.915. Special permit for festivals — limit on shipment in state — excise taxes — duration of permit. — A special permit shall be issued to an out-of-state manufacturer of intoxicating liquor who is not licensed in the state of Missouri for participation in festivals, bazaars, or similar events. Registration requirements under section 311.275 shall be waived for such event. The amount of intoxicating liquor shipped in the state under this permit shall not exceed two hundred gallons. Excise taxes shall be paid by the licensed manufacturer that holds a retail license organizing the event in the same manner as if it were produced or purchased by the manufacturer. A permit issued under this section by the division of alcohol and tobacco control shall be valid for no more than seventy-two hours. An applicant shall complete a form provided by the supervisor of alcohol and tobacco control and pay a fee of twenty-five dollars before a special permit shall be issued.

(L. 2016 S.B. 919)



Section 311.950 Entertainment facilities, purchase through mobile applications — identification required — rulemaking authority.

Effective 14 Oct 2016, see footnote

Title XX ALCOHOLIC BEVERAGES

*311.950. Entertainment facilities, purchase through mobile applications — identification required — rulemaking authority. — 1. Notwithstanding any provision of law to the contrary, entertainment facilities including, but not limited to, arenas and stadiums used primarily for concerts, shows, and sporting events of any kind and entities selling concessions at such facilities that possess all necessary and valid licenses and permits to allow for the sale of alcoholic beverages shall not be prohibited from selling and delivering alcoholic beverages purchased through the use of mobile applications to individuals attending events on the premises of such facilities if the facilities are in compliance with all applicable state laws and regulations regarding the sale of alcoholic beverages.

2. For purposes of this section, the term “mobile application” shall mean a computer program or software designed to be used on hand-held mobile devices such as cellular phones and tablet computers.

3. Any employee of a facility or entity selling concessions at a facility who delivers an alcoholic beverage purchased through a mobile application to an individual shall require the individual to show a valid, government-issued identification document that includes the photograph and birth date of the individual, such as a driver’s license, and shall verify that the individual is twenty-one years of age or older before the individual is allowed possession of the alcoholic beverage.

4. The division of alcohol and tobacco control may promulgate rules to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2016, shall be invalid and void.

(L. 2016 S.B. 994)

*Effective 10-14-16, see § 21.250. S.B. 994 was vetoed July 1, 2016. The veto was overridden on September 14, 2016.









Title XXI PUBLIC SAFETY AND MORALS

Chapter 313 Licensed Gaming Activities

Chapter Cross References



Section 313.004 Gaming commission, established, members, appointment — meetings — powers, duties — assigned to department of public safety — compensation, expenses — restricted activities — contracts, permissible — criminal records of applicants open to commission.

Effective 20 May 1994, see footnote

Title XXI PUBLIC SAFETY AND MORALS

313.004. Gaming commission, established, members, appointment — meetings — powers, duties — assigned to department of public safety — compensation, expenses — restricted activities — contracts, permissible — criminal records of applicants open to commission. — 1. There is hereby created the "Missouri Gaming Commission" consisting of five members appointed by the governor, with the advice and consent of the senate. Each member of the Missouri gaming commission shall be a resident of this state. No member shall have pled guilty to or shall have been convicted of a felony or gambling-related offense. Not more than three members shall be affiliated with the same political party. No member of the commission shall be an elected official. The overall membership of the commission shall reflect experience in law enforcement, civil and criminal investigation and financial principles.

2. The initial members of the commission shall be appointed within thirty days of April 29, 1993. Of the members first appointed, one shall be appointed for a one-year term, two shall be appointed for a two-year term and two shall be appointed for a three-year term. Thereafter, all members appointed shall serve for a three-year term. No person shall serve as a member more than six years. The governor shall designate one of the members as the chair. The governor may remove any member of the commission from office for malfeasance or neglect of duty in office. The governor may also replace any member of the commission, with the advice and consent of the senate, when any responsibility concerning the state lottery, pari-mutuel wagering or any other form of gaming is placed under the jurisdiction of the commission.

3. The commission shall meet at least quarterly in accordance with its rules. In addition, special meetings may be called by the chair or any two members of the commission upon twenty-four-hour written notice to each member. No action of the commission shall be binding unless taken at a meeting at which at least three of the five members are present and shall vote in favor thereof.

4. The commission shall perform all duties and have all the powers and responsibilities conferred and imposed upon it relating to excursion gambling boats and, after June 30, 1994, the lawful operation of the game of bingo under this chapter. Within the commission, there shall be established a division of gambling and after June 30, 1994, the division of bingo. Subject to appropriations, the commission may hire an executive director and any employees as it may deem necessary to carry out the commission's duties. The commission shall have authority to require investigations of any employee or applicant for employment as deemed necessary and use such information or any other information in the determination of employment. The commission shall promulgate rules and regulations establishing a code of ethics for its employees which shall include, but not be limited to, restrictions on which employees shall be prohibited from participating in or wagering on any game or gaming operation subject to the jurisdiction of the commission. The commission shall determine if any other employees of the commission or any licensee of the commission shall participate or wager in any operation under the jurisdiction of the commission.

5. On April 29, 1993, all the authority, powers, duties, functions, records, personnel, property, matters pending and all other pertinent vestiges of the state tourism commission relating to the regulation of excursion gambling boats and, after June 30, 1994, of the department of revenue relating to the regulation of the game of bingo shall be transferred to the Missouri gaming commission.

6. The commission shall be assigned to the department of public safety as a type III division, but the director of the department of public safety has no supervision, authority or control over the actions or decisions of the commission.

7. Members of the Missouri gaming commission shall receive as compensation, the amount of one hundred dollars for every day in which the commission holds a meeting, when such meeting is subject to the recording of minutes as provided in chapter 610, and shall be reimbursed for reasonable expenses incurred in the performance of their duties. The chair shall receive as additional compensation one hundred dollars for each month such person serves on the commission in that capacity.

8. No member or employee of the commission shall be appointed or continue to be a member or employee who is licensed by the commission as an excursion gambling boat operator or supplier and no member or employee of the commission shall be appointed or continue to be a member or employee who is related to any person within the second degree of consanguinity or affinity who is licensed by the commission as an excursion gambling boat operator or supplier. The commission shall determine by rule and regulation appropriate restrictions on the relationship of members and employees of the commission to persons holding or applying for occupational licenses from the commission or to employees of any licensee of the commission. No peace officer, as defined by section 590.010, who is designated to have direct regulator authority related to excursion gambling boats shall be employed by any excursion gambling boat or supplier licensed by the commission while employed as a peace officer. No member or employee of the commission or any employee of the state attorney general's office or the state highway patrol who has direct authority over the regulation or investigation of any applicant or licensee of the commission or any peace officer of any city or county which has approved excursion boat gambling shall accept any gift or gratuity from an applicant or licensee while serving as a member or while under such employment. Any person knowingly in violation of the provisions of this subsection is guilty of a class A misdemeanor. Any such member, officer or employee who personally or whose prohibited relative knowingly violates the provisions of this subsection, in addition to the foregoing penalty, shall, upon conviction, immediately and thereupon forfeit his office or employment.

9. The commission may enter into agreements with the Federal Bureau of Investigation, the Federal Internal Revenue Service, the state attorney general or any state, federal or local agency the commission deems necessary to carry out the duties of the commission. No state agency shall count employees used in any agreements entered into with the commission against any personnel cap authorized by any statute. Any consideration paid by the commission for the purpose of entering into, or to carry out, any agreement shall be considered an administrative expense of the commission. When such agreements are entered into for responsibilities relating to excursion gambling boats, the commission shall require excursion gambling boat licensees to pay for such services under rules and regulations of the commission. The commission may provide by rules and regulations for the offset of any prize or winnings won by any person making a wager subject to the jurisdiction of the commission, when practical, when such person has an outstanding debt owed the state of Missouri.

10. No person who has served as a member or employee of the commission, as a member of the general assembly, as an elected or appointed official of the state or of any city or county of this state in which the licensing of excursion gambling boats has been approved in either the city or county or both or any employee of the state highway patrol designated by the superintendent of the highway patrol or any employee of the state attorney general's office designated by the state attorney general to have direct regulatory authority related to excursion gambling boats shall, while in such office or during such employment and during the first two years after termination of his office or position, obtain direct ownership interest in or be employed by any excursion gambling boat licensed by the commission or which has applied for a license to the commission or enter into a contractual relationship related to direct gaming activity. A "direct ownership interest" shall be defined as any financial interest, equitable interest, beneficial interest, or ownership control held by the public official or employee, or such person's family member related within the second degree of consanguinity or affinity, in any excursion gambling boat operation or any parent or subsidiary company which owns or operates an excursion gambling boat or as a supplier to any excursion gambling boat which has applied for or been granted a license by the commission, provided that a direct ownership interest shall not include any equity interest purchased at fair market value or equity interest received as consideration for goods and services provided at fair market value of less than one percent of the total outstanding shares of stock of any publicly traded corporation or certificates of partnership of any limited partnership which is listed on a regulated stock exchange or automated quotation system. Any person who knowingly violates the provisions of this subsection is guilty of a class E felony. Any such member, officer or employee who personally and knowingly violates the provisions of this subsection, in addition to the foregoing penalty, shall, upon conviction, immediately and thereupon forfeit his office or employment. For purposes of this subsection, "appointed official" shall mean any official of this state or of any city or county authorized under subsection 10 of section 313.812 appointed to a position which has discretionary powers over the operations of any licensee or applicant for licensure by the commission. This shall only apply if the appointed official has a direct ownership interest in an excursion gambling boat licensed by the commission or which has applied for a license to the commission to be docked within the jurisdiction of his or her appointment. No elected or appointed official, his or her spouse or dependent child shall, while in such office or within two years after termination of his or her office or position, be employed by an applicant for an excursion gambling boat license or an excursion gambling boat licensed by the commission. Any other person related to an elected or appointed official within the second degree of consanguinity or affinity employed by an applicant for an excursion gambling boat license or excursion gambling boat licensed by the commission shall disclose this relationship to the commission. Such disclosure shall be in writing and shall include who is employing such individual, that person's relationship to the elected or appointed official, and a job description for which the person is being employed. The commission may require additional information as it may determine necessary.

11. The commission may enter into contracts with any private entity the commission deems necessary to carry out the duties of the commission, other than criminal law enforcement, provision of legal counsel before the courts and other agencies of this state, and the enforcement of liquor laws. The commission may require provisions for special auditing requirements, investigations and restrictions on the employees of any private entity with which a contract is entered into by the commission.

12. Notwithstanding the provisions of chapter 610 to the contrary, all criminal justice records shall be available to any agency or commission responsible for licensing or investigating applicants or licensees applying to any gaming commission of this state.

(L. 1993 S.B. 10 & 11, A.L. 1994 S.B. 740, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 313.005 Definitions.

Effective 28 Aug 2010

Title XXI PUBLIC SAFETY AND MORALS

313.005. Definitions. — As used in sections 313.005 to 313.080, the following terms shall mean:

(1) "Bingo", a game in which each participant receives one or more cards, including, but not limited to, pull-tab cards, marked off into twenty-five squares arranged on five horizontal rows of five squares each; or, one or more cards marked off into twenty-five squares arranged on five horizontal rows of five squares each which are not pull-tab cards and, in addition thereto, one or more pull-tab cards. Each square is designated by number, letter or by a combination of numbers and letters, except that the center square on the card shall be designated with the word "free". No two cards shall be identical. As the announcer of the game announces a number, letter or a combination of numbers and letters, each player covers the square corresponding to the announced number, letter or combination by marking such card in ink. The numbers, letters or combination of numbers and letters which are announced shall appear on an object selected by chance, either manually or mechanically, from a receptacle containing the objects bearing numbers, letters or combinations of numbers and letters. The winner of each game shall be the player or players who are first to properly cover a predetermined and announced pattern of squares upon the card or cards used by such player or players. A prize or prizes may be awarded to the winner or winners of a game;

(2) "Bingo card", an individual game face marked off into twenty-five squares arranged on five horizontal rows of five squares each, one or more of which may be contained on a bingo sheet;

(3) "Bingo card monitoring device", a technology aid which allows a bingo player to enter bingo numbers as they are announced at a bingo occasion and which marks or otherwise conceals those numbers on bingo cards which are electronically stored in and displayed on the device. A bingo card monitoring device shall not include any device into which currency, coin, tokens, or electronic funds transfer may be inserted or from which currency, coin, tokens, or any receipt for monetary value can be dispensed or which, once provided to a bingo player, is capable of communicating with any other bingo card monitoring device or any other form of electronic device or computer. A bingo card monitoring device shall only be permitted to monitor bingo games and not used for any games or themes;

(4) "Bingo equipment", all paraphernalia used to conduct a bingo game including selection equipment, number display boards, and bingo cards and faces and other such related equipment as may be defined by the rules and regulations of the commission. This definition does not include audio or video equipment which plays no part in the conduct of the game other than communicating the progress of the game or items used to mark numbers on the cards;

(5) "Bingo sheet", a disposable piece of paper containing one or more bingo cards;

(6) "Charitable organization", any organization which is organized and operated for the relief of poverty, distress, or other condition of public concern within this state or organized for financially supporting the activities of a charitable organization as hereinbefore defined. In order to qualify as a charitable organization, no part of the net earnings of the organization may inure to the benefit of any private shareholder or individual member of the organization. Charitable organizations must have obtained an exemption from the payment of federal income taxes as provided in Section 501(c)(3) of the Internal Revenue Code of 1954, as amended;

(7) "Commission", the Missouri gaming commission;

(8) "Director", the director or other person in charge of the regulation of the game of bingo, as designated by the Missouri gaming commission;

(9) "Fraternal organization", any organization within this state operating under the lodge system which exists for the common benefit, brotherhood or other interest of its members except college fraternities and sororities and of which no part of the net earnings inures to the benefit of any private shareholder or any individual member of such organization and which has been exempted from the payment of federal income tax as provided in Section 501(c)(5), 501(c)(8), or 501(c)(10) Internal Revenue Code of 1954, as amended;

(10) "Hall provider", a person or business entity which leases premises in which bingo games are conducted;

(11) "Pull-tab card", any disposable card or ticket which accords a person an opportunity to win something of value by opening, pulling, detaching, or otherwise removing tabs from the card or ticket to reveal a set of numbers, letters, symbols, or configurations, or any combination thereof. The term "pull-tab card" shall include any card known as a pickle ticket, pickle, break-open, or pull-tab card;

(12) "Religious organization", any organization, church, body of communicants, or group, gathered in common membership for mutual support and edification in piety, worship and religious observances. Such an organization may be a society of individuals united for religious purposes at a definite place. In order to qualify as a religious organization, no part of the net earnings of the organization may inure to the benefit of any private shareholder or any individual member of such organization. Religious organizations shall maintain an established place of worship within this state and shall have a regular schedule of services or meetings at least on a weekly basis. Religious organizations must have obtained an exemption from the payment of federal income taxes as provided by Section 501(c)(3) or Section 501(d) of the Internal Revenue Code of 1954, as amended;

(13) "Service organization", any organization commonly known as a civic club or county fair or other organization if such organization is a religious, charitable, fraternal, veteran or service organization as described in Article III, Section 39(a) of the Missouri Constitution and of which no part of the net earnings inures to the benefit of any private shareholder or individual member of such organization. Service organizations must have obtained an exemption from the payment of federal income taxes as provided in Section 501(c)(4), 501(c)(5) or 501(c)(7) of the Internal Revenue Code of 1954, as amended;

(14) "Supplier", a person or business entity that sells, markets or otherwise provides bingo equipment or supplies to any bona fide religious, charitable, fraternal, veteran or service organization;

(15) "Veterans' organization", a post or organization of veterans, or an auxiliary unit or society of, or a trust or foundation for, any such post or organization:

(a) Organized in the United States or any of its possessions;

(b) In which at least seventy-five percent of the members of which are war veterans and substantially all of the other members of which are individuals who are veterans (but not war veterans) or are cadets, or are spouses, widows or widowers of war veterans of such individuals; and

(c) In which no part of the net earnings of which inures to the benefit of any private shareholder or individual and which has been exempted from payment of federal income taxes as provided by Section 501(c)(19) of the Internal Revenue Code of 1954, as amended.

(L. 1981 H.B. 322 § 1, A.L. 1982 H.B. 1503, A.L. 1984 S.B. 720, A.L. 1986 S.B. 461, A.L. 1993 S.B. 10 & 11, A.L. 1994 S.B. 427, A.L. 2010 S.B. 940)



Section 313.007 Bingo proceeds for education fund, established, purpose.

Effective 28 Jun 1994, see footnote

Title XXI PUBLIC SAFETY AND MORALS

313.007. Bingo proceeds for education fund, established, purpose. — 1. Notwithstanding any other provisions of law to the contrary, all net proceeds derived from the state taxes contained in this chapter relating to bingo shall be deposited in the "Bingo Proceeds for Education Fund", which is hereby created in the state treasury. Moneys in this fund shall be considered state funds pursuant to Article IV, Section 15 of the Missouri Constitution. All interest received on bingo proceeds for education fund shall be credited to the bingo proceeds for education fund. Appropriations of the moneys deposited in the bingo proceeds for education fund shall be pursuant to state law. The provisions of section 33.080 requiring all unexpended balances remaining in various state funds to be transferred and placed to the credit of the ordinary revenue fund of this state at the end of each biennium shall not apply to the bingo proceeds for education fund. All net tax receipts collected pursuant to subsection 10 of section 313.057 shall be paid over immediately to the state treasurer to be deposited to the credit of the bingo proceeds for education fund.

2. This section shall become effective July 1, 1993*.

(L. 1993 S.B. 10 & 11, A.L. 1994 S.B. 427)

Effective 6-28-94

*This section was amended by S.B. 427, 1994, with an emergency clause, and was signed by the governor June 28, 1994.



Section 313.008 Gaming commission bingo fund abolished and transferred to gaming commission fund when, used for certain purposes.

Effective 28 Aug 2010

Title XXI PUBLIC SAFETY AND MORALS

313.008. Gaming commission bingo fund abolished and transferred to gaming commission fund when, used for certain purposes. — All revenue received by the commission from license fees, penalties, and administrative fees authorized under the provisions of sections 313.005 to 313.085 shall be deposited in the state treasury to the credit of the "Gaming Commission Fund", and upon appropriation may be used for the purposes specified in section 313.835.

(L. 1994 S.B. 427, A.L. 2000 S.B. 902, A.L. 2010 H.B. 1965)



Section 313.010 Bingo, who may conduct game — joint license, procedure — abbreviated licenses, fees limitations, exemptions.

Effective 28 Aug 2010

Title XXI PUBLIC SAFETY AND MORALS

313.010. Bingo, who may conduct game — joint license, procedure — abbreviated licenses, fees limitations, exemptions. — 1. Any bona fide religious, charitable, fraternal, veteran or service organization, which has been in existence for at least five years immediately prior to making an application for a license and which, during that period, has had twenty bona fide members, may conduct the game of bingo upon receiving a license from the commission. Any combination of unlicensed but eligible organizations, not to exceed five, may join in making an application and may receive a single license to conduct the game of bingo. Any information or report required by sections 313.005 to 313.080 from an organization shall contain the required information regarding all of the organizations joined in the license and all requirements under sections 313.005 to 313.080 shall apply with respect to all joined organizations and the membership thereof.

2. Notwithstanding any other provisions to the contrary, the commission shall require only an abbreviated license, pursuant to the provisions of section 313.020, and an abbreviated licensing fee of ten dollars per event, for any bona fide religious, charitable, fraternal, veteran or service organization which conducts a bingo game on not more than fifteen occasions annually at which only pull-tab cards may be used. The organization shall have been in existence for at least five years immediately prior to the first occasion on which such organization conducts a bingo pull-tab game and during this period shall have had twenty bona fide members. For the purposes of this subsection, "occasion" means an event having a duration of less than twenty-four hours. An organization that has been granted an abbreviated license shall be exempt from the provisions of subdivisions (11) and (14) of section 313.040.

(L. 1981 H.B. 322 § 2, A.L. 1983 H.B. 95 & 223, A.L. 1993 S.B. 10 & 11, A.L. 1996 H.B. 1159, A.L. 2010 S.B. 940)



Section 313.013 Progressive bingo games, permitted, defined.

Effective 28 Aug 1996

Title XXI PUBLIC SAFETY AND MORALS

313.013. Progressive bingo games, permitted, defined. — Any organization licensed to conduct bingo games pursuant to sections 313.005 to 313.085 may also conduct progressive bingo games as defined by this section. A progressive bingo game may include, but shall not be limited to, any coverall or blackout game or other game where a stated quantity of numbers are called and, if no winner occurs, prizes are added to the next session's occasion conducted by that charity.

(L. 1996 H.B. 1159 § 1)



Section 313.015 License — fee — expiration — special license, fairs, celebrations, requirements, fee, annual report, when.

Effective 28 Aug 2010

Title XXI PUBLIC SAFETY AND MORALS

313.015. License — fee — expiration — special license, fairs, celebrations, requirements, fee, annual report, when. — 1. The commission shall issue a license for the conducting of bingo to any bona fide religious, charitable, fraternal, veteran or service organization or to any combination of eligible organizations, not to exceed five, which submits an application on a form prescribed by the director and which satisfies the director that such organization meets all of the requirements of sections 313.005 to 313.080. The burden of proof is at all times on the applicant to demonstrate by clear and convincing evidence its suitability to be licensed. Each license so issued shall expire at midnight one year from its date of issuance. The commission, in its sole discretion, may reopen licensure hearings for any licensee at any time.

2. An applicant may hold only one license and that license may not be transferred or assigned to any other organization other than the organization named in the license. Each licensed organization shall pay to the director an annual, nonrefundable license fee of fifty dollars to be paid into the state treasury to the credit of the gaming commission fund. The director may, upon application made by a county fair organization or by any organization qualified to receive a regular license, issue a special license authorizing such organization to conduct bingo for the period of any fair, picnic, festival or celebration conducted by such qualified organization not exceeding one week and which is held not more than once annually, and a special licensee shall be exempt from the provisions of subdivisions (7), (11), and (14) of section 313.040. Each organization receiving a special license shall pay to the director a fee of twenty-five dollars, to be paid into the state treasury to the credit of the gaming commission fund.

3. Any organization that obtains more than three special bingo licenses during any calendar year shall be required to file an annual report as required in section 313.045.

(L. 1981 H.B. 322 § 3, A.L. 1983 H.B. 95 & 223, A.L. 1993 S.B. 10 & 11, A.L. 1994 S.B. 427, A.L. 1996 H.B. 1159, A.L. 2010 S.B. 940)



Section 313.020 Application for license, contents — false statement on application, penalty — renewal, information required — abbreviated license, application contents.

Effective 28 Aug 1996

Title XXI PUBLIC SAFETY AND MORALS

313.020. Application for license, contents — false statement on application, penalty — renewal, information required — abbreviated license, application contents. — 1. The application form for licensure under sections 313.005 to 313.080 shall be prescribed by the commission and shall contain the following information:

(1) The name and address of the organization;

(2) A copy of the document from the United States Internal Revenue Service which grants the applicant tax-exempt status and the federal identification number;

(3) A statement that the organization has been in continuing existence in this state for five years immediately preceding the making of the application and that it has had during that period a bona fide membership of at least twenty persons;

(4) A statement as to whether the organization has had any previous application refused, revoked or suspended;

(5) A statement of the purpose for which the bingo proceeds will be used;

(6) A copy of the articles of incorporation and certificate of incorporation of the organization, if applicable;

(7) A sworn statement signed by the chief officer and the secretary of the organization verifying that the statements contained in the application are true;

(8) The name and address of a person authorized to receive service of process on behalf of the organization;

(9) Such other information deemed necessary by the commission.

2. The commission shall issue an abbreviated license for conducting bingo pull-tab card games to any organization which submits an application on a form prescribed by the director and which satisfies the director that such organization meets the requirements for an abbreviated license pursuant to the provisions of section 313.010. The application for an abbreviated license shall contain only the following information:

(1) The name and address of the organization;

(2) A statement that the organization satisfies the requirements established by section 313.010, for an abbreviated license, and all other applicable requirements for conducting bingo games pursuant to the provisions of sections 313.005 to 313.085;

(3) The location where the bingo pull-tab game will occur;

(4) The approximate date when the bingo pull-tab game will occur;

(5) The signature of the chief officer or secretary of the organization verifying that the statements contained in the application are true.

3. A person who knowingly makes a false statement on an application is guilty of a class A misdemeanor and shall not ever again be considered for application by the commission, nor shall such person ever again assist in any manner with the management, conduct or operation of any game.

4. A renewal application shall only include any changes in the information required to be submitted with the initial application.

(L. 1981 H.B. 322 § 4, A.L. 1993 S.B. 10 & 11, A.L. 1994 S.B. 427, A.L. 1996 H.B. 1159)



Section 313.025 Leases, approval by commission — percentage of gross receipts as rent prohibited — lessors and suppliers may not operate games.

Effective 01 Jul 1994, see footnote

Title XXI PUBLIC SAFETY AND MORALS

313.025. Leases, approval by commission — percentage of gross receipts as rent prohibited — lessors and suppliers may not operate games. — 1. If any applicant for licensure or organization licensed under sections 313.005 to 313.080 proposes to conduct bingo on leased premises or use leased equipment, the terms of the lease shall be reduced to writing and a copy of the lease shall be submitted to the commission. The commission may approve or disapprove any such lease. No lease which has been approved by the commission shall be amended, modified or renewed in any manner until such amendments, modifications or renewals have been approved by the commission. No lease providing for a rental arrangement for premises or equipment for use in the game shall provide for payment in excess of the reasonable market rental rate for such premises or equipment and in no case shall any payment be based on a percentage of gross receipts or proceeds. The reasonable market rental rate shall be determined by the commission.

2. If any applicant for licensure or any organization licensed under the provisions of sections 313.005 to 313.080 proposes to purchase or lease bingo supplies, bingo equipment, or bingo services or premises in which bingo will be conducted, the applicant or licensee may be required at the discretion of the commission to submit in writing a detailed listing of the supplies to be purchased or leased together with the quoted price therefor and a copy of the lease, if such supplies are to be leased. No purchase or lease of bingo supplies shall provide for payment in excess of the reasonable market purchase price or reasonable market rental rate for such equipment and in no case shall any payment be based on a percentage of gross receipts or proceeds. The reasonable market purchase price or reasonable market rental rate shall be determined by the commission.

3. Persons who lease premises, sell or lease supplies or equipment, or furnish commodities or services to sponsoring organizations to conduct bingo games shall take no part in operating such bingo games.

(L. 1981 H.B. 322 § 5, A.L. 1984 S.B. 720, A.L. 1993 S.B. 10 & 11)

Effective 7-01-94



Section 313.030 Change in officers to be reported to commission — license to be displayed.

Effective 01 Jul 1994, see footnote

Title XXI PUBLIC SAFETY AND MORALS

313.030. Change in officers to be reported to commission — license to be displayed. — Any organization licensed to play bingo which changes any of its officers, directors or officials during the term of the bingo license shall immediately report the names and addresses of such individuals to the director, along with a sworn statement of each such individual as required on forms furnished by the director. Each licensee shall display the license in a prominent place in the area where it is to conduct bingo. The license issued by the commission shall authorize the licensee to conduct only the game commonly known as bingo.

(L. 1981 H.B. 322 § 6, A.L. 1993 S.B. 10 & 11)

Effective 7-01-94



Section 313.035 Ineligible persons and organizations — revocation, eligibility for relicensure.

Effective 28 Jun 1994, see footnote

Title XXI PUBLIC SAFETY AND MORALS

313.035. Ineligible persons and organizations — revocation, eligibility for relicensure. — 1. The following persons and organizations are not eligible for any license under the provisions of sections 313.005 to 313.080 and shall not participate in the management, conduct or operation of any game:

(1) Any person who has been convicted of a felony;

(2) Any person who is or has been a professional gambler or gambling promoter;

(3) Any person who has ever purchased a tax stamp for wagering or gambling activity;

(4) Any person who has been convicted of or pleaded nolo contendere to any illegal gambling activity or forfeited bond for not appearing while charged with any illegal gambling activity;

(5) Any person the commission has determined, based on the person's prior activities or criminal record, if any, poses a threat to the public interest or to the effective regulation and control of bingo, or creates or enhances the dangers of unsuitable, unfair, or illegal practices, methods, and activities in the conduct of bingo or the carrying on of the business and financial arrangements incidental to the conduct of bingo;

(6) Any firm, organization or corporation in which a person defined in subdivision (5) of this subsection is an officer, director or employee, whether compensated or not;

(7) Any firm, organization or corporation in which a person defined in subdivision (5) of this subsection is to participate in the management or operations of a bingo game;

(8) Any person who, at the time of the application for renewal of a bingo license, would not be eligible for such license upon first application.

2. Any bona fide religious, charitable, fraternal, veteran or service organization whose license has been revoked under sections 313.005 to 313.085 shall not be eligible for any license under sections 313.005 to 313.085 until such organization has demonstrated to the commission, through clear and convincing evidence, that the person or persons who were directly involved in the event or events which led to the revocation or had knowledge of the event or events which led to the revocation and failed to report such event or events to the commission, have been dismissed from any involvement, directly or indirectly, with the conducting of a bingo game for that organization or, if the organization owns the premises where bingo is conducted, that person or persons may not participate in the management, conduct or operation of any bingo game at that premises.

(L. 1981 H.B. 322 § 7, A.L. 1989 S.B. 153, A.L. 1994 S.B. 427)

Effective 6-28-94



Section 313.040 Restrictions, penalties.

Effective 01 Jan 2017, see footnote

Title XXI PUBLIC SAFETY AND MORALS

313.040. Restrictions, penalties. — The conducting of bingo is subject to the following restrictions:

(1) (a) The entire net receipts over and above the actual cost of conducting the game shall be exclusively devoted to the lawful, charitable, religious or philanthropic purposes of the organization permitted to conduct that game and no receipts shall be used to compensate in any manner any person who works for or is in any way affiliated with the licensed organization. Any person who violates the provisions of this paragraph shall be guilty of a class E felony;

(b) Proceeds from the game of bingo may not be loaned to any person, except that this provision shall not prohibit the investment of the proceeds in any licensed banking or savings institution, instrument of the United States, Missouri, or any political subdivision thereof. Any person who violates the provisions of this paragraph shall be guilty of a class C misdemeanor; and

(c) The actual cost of conducting the game shall only include the following:

a. The cost of the prizes;

b. The purchasing of the bingo cards from a licensed supplier;

c. The purchasing or leasing of the equipment used in conducting the game;

d. The lease rental on the premises in which the game is conducted to include an allocation of utility costs, if applicable, costs of providing security, including the employment of a reasonable number of security personnel at a compensation level which complies with rules and regulations promulgated by the commission and such personnel is actually present and engaged in security duties, and bookkeeping and accounting expenses;

e. The actual cost of providing reasonable janitorial services. The cost of such services shall not be above the fair market rate charged for similar services in the community where the bingo game is being conducted;

f. Subject to constitutional restrictions, if any, the fair market cost of advertising each bingo occasion. Such advertising shall be procured in accordance with the rules and regulations of the commission;

(2) No person shall participate in conducting or managing the game of bingo except a person who has been a bona fide member of the licensed organization for at least two years immediately preceding such participation, who is not a paid staff person of the licensed organization employed and compensated specifically for conducting or managing the game of bingo and who volunteers the time and service necessary to conduct the game. Subject to constitutional restrictions, if any, no person shall participate in the actual operation of the game of bingo under the direction of a person conducting or managing the game of bingo, except a person who has been a bona fide member of the licensed organization for at least one year immediately preceding such participation, who is not a paid staff person of the licensed organization employed and compensated specifically for operating the game of bingo and who volunteers the time and service necessary to operate the game. If any post or organization, by its national charter, has established an auxiliary organization for spouses, then members of the auxiliary organization shall be considered bona fide members of the licensed organization and members of the post or organization shall be considered bona fide members of the auxiliary organization for the purposes of this subdivision. Any person who is a duly ordained member of the clergy and any person who is a full-time employee or staff member of the licensed organization employed for at least two years by that organization in a capacity not directly related to the conducting or managing of the game of bingo, who has specific assigned duties under a definite job description with the licensed organization, and who volunteers time and assistance to the organization without compensation for such time and assistance in the conducting and managing of the game of bingo by the organization shall not be considered a paid staff person for the purposes of this subdivision. No full-time employee or staff member shall volunteer such time and assistance to more than one organization nor more than one day in any week. The commission shall establish guidelines for the determination of whether a person is a paid staff person within the meaning of this subdivision and shall specifically approve any full-time employee or staff member of the organization before such employee or staff member may volunteer time and assistance in the conducting and managing of bingo games for any organization. The commission may suspend the approval of any employee or staff member;

(3) No person, firm, partnership or corporation shall receive any remuneration, profit or gift for participating in the management, conduct or operation of the game, including the granting or use of bingo cards without charge or at a reduced charge from the licensed organization or from any other source;

(4) The aggregate retail value of all prizes or merchandise awarded, except prizes or merchandise awarded by pull-tab cards and progressive bingo games, in any single day of bingo may not exceed the amount set by the commission per regulation;

(5) The number of games may not exceed sixty-two in any one day, including regular and special games. For purposes of this subdivision, the use of a pull-tab card and progressive bingo games shall not count as one of the sixty-two games per day, as limited by this subdivision, but no pull-tab card may be used except in conjunction with one of such sixty-two games;

(6) The price paid for a single bingo card under the license may not exceed one dollar. The commission may establish by rule or regulation the number of bingo cards which may be placed on a single bingo sheet. The price for a single pull-tab card may not exceed one dollar. A licensee may not require a player to purchase more than a standard pack in order to participate in the bingo occasion;

(7) The number of bingo days conducted by a licensee under the provisions of sections 313.005 to 313.080 shall be limited to two days per week;

(8) Any person, officer or director of any firm or corporation, and any partner of any partnership renting or leasing to a licensed organization equipment or premises for use in a game shall meet all the qualifications set forth in subdivisions (1) to (5) and (8) of subsection 1 of section 313.035 and shall not be a paid staff person of the licensee. Proof of compliance with this subdivision shall be submitted to the commission by the licensee in the manner required by the commission;

(9) Subject to constitutional restrictions, if any, an organization licensed to conduct bingo in the state of Missouri may advertise a bingo occasion or special event bingo if expenditures for advertisement do not exceed ten percent of the total amount expended from receipts of bingo conducted by the licensed organization for charitable, religious or philanthropic purposes;

(10) No person under the age of sixteen years may play or participate in the conducting of bingo. Any person under the age of sixteen years may be within the area where bingo is being played only when accompanied by his parent or guardian;

(11) No licensee shall lease premises in which it conducts bingo games from someone who is not a hall provider licensed by the commission;

(12) No licensee shall pay any consulting fees to any person for any service performed in relation to the bingo game;

(13) No licensee shall pay concession fees to any person who provides refreshments to the participants in the bingo game;

(14) No licensee shall conduct a bingo session at any time during the period between 1:00 a.m. and 7:00 a.m.;

(15) No licensee, while a bingo game is being conducted, shall knowingly permit entry to any part of the licensed premises to any person of notorious or unsavory reputation or who has an extensive police record or who has been convicted of a felony;

(16) No vending machine or any mechanized coin-operated machine may be used to sell pull-tab cards or to pay prize money, merchandise gifts or any other form of a prize;

(17) No rented or reusable bingo cards may be used to conduct any game. All games must be conducted with disposable paper bingo cards that are marked by permanent ink as prescribed by the rules and regulations of the commission, or by electronic bingo card monitoring device as approved by the commission;

(18) No licensee shall purchase or use any bingo supplies from a person who is not licensed by the state of Missouri as a bingo supplier.

(L. 1981 H.B. 322 § 8, A.L. 1983 H.B. 95 & 223, A.L. 1984 H.B. 1356 merged with S.B. 720, A.L. 1986 S.B. 461, A.L. 1987 S.B. 55, A.L. 1993 S.B. 10 & 11, A.L. 1994 S.B. 427, A.L. 1996 H.B. 1159, A.L. 2010 S.B. 940, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 313.045 Annual reports by certain licensees — contents.

Effective 28 Aug 2010

Title XXI PUBLIC SAFETY AND MORALS

313.045. Annual reports by certain licensees — contents. — Each regular bingo licensee and any special bingo licensee which conducts games on more than three occasions in any calendar year shall report quarterly to the commission on forms prescribed by the commission the following information:

(1) The number of games it has conducted during the reporting year;

(2) The location at which and the days it conducted games;

(3) The gross receipts it received from each game;

(4) An itemization of the cost of conducting each game, other than for prizes, and the name of the person to whom said expenses were paid;

(5) The purposes for which the net proceeds of the game were used and the amounts so used;

(6) Any other information that the director may require by rule or regulation.

(L. 1981 H.B. 322 § 9, A.L. 1984 S.B. 720, A.L. 1993 S.B. 10 & 11, A.L. 2010 S.B. 940)



Section 313.050 Records to be kept — retention period.

Effective 28 Aug 2010

Title XXI PUBLIC SAFETY AND MORALS

313.050. Records to be kept — retention period. — Each licensee shall keep a complete record of bingo games conducted within the previous two years, except for the records stipulated as one-year retention by regulation. Such records shall be open to inspection by the commission.

(L. 1981 H.B. 322 § 10, A.L. 1993 S.B. 10 & 11, A.L. 2010 S.B. 940)



Section 313.052 Grounds for disciplinary action against licensee.

Effective 28 Jun 1994, see footnote

Title XXI PUBLIC SAFETY AND MORALS

313.052. Grounds for disciplinary action against licensee. — A holder of any license shall be subject to imposition of penalties, suspension or revocation of such license, or other action for any act or failure to act by himself or his agents or employees, that is injurious to the public health, safety, good order and general welfare of the people of the state of Missouri, or that would discredit or tend to discredit charitable bingo operations in Missouri or the state of Missouri unless the licensee proves by clear and convincing evidence that he is* not guilty of such action. The commission shall take appropriate action against any licensee who violates the law or the rules and regulations of the commission. Without limiting other provisions of sections 313.005 to 313.085, the following acts or omissions may be grounds for such discipline:

(1) Failing to comply with or make provision for compliance with the provisions of sections 313.005 to 313.085, the rules and regulations of the commission or any federal, state or local law or regulation;

(2) Failing to comply with any rule, order or ruling of the commission or its agents pertaining to bingo;

(3) Receiving or purchasing goods or services from a person or business entity who does not hold a supplier's or manufacturer's license issued pursuant to sections 313.005 to 313.085, but who is required to hold such license by the provisions of sections 313.005 to 313.085 or the rules and regulations of the commission;

(4) Associating with, either socially or in business affairs, or employing persons of notorious or unsavory reputation or who have extensive police records, or who have failed to cooperate with any officially constituted investigatory or administrative body and would adversely affect public confidence and trust in gaming;

(5) Employing in any bingo operation any person known to have been found guilty of cheating or using any improper device in connection with any bingo game;

(6) Use of fraud, deception, misrepresentation or bribery in securing any permit or license issued pursuant to the provisions of sections 313.005 to 313.085;

(7) Obtaining or attempting to obtain any fee, charge, or other compensation by fraud, deception, or misrepresentation;

(8) Incompetence, misconduct, gross negligence, fraud, misrepresentation or dishonesty in the performance of the functions or duties regulated by the provisions of sections 313.005 to 313.085.

(L. 1994 S.B. 427)

Effective 6-28-94

*Words "they are" appear in original rolls.



Section 313.055 Tax on organizations making certain prize awards — rate paid, when — delinquent, penalty.

Effective 28 Aug 2007

Title XXI PUBLIC SAFETY AND MORALS

313.055. Tax on organizations making certain prize awards — rate paid, when — delinquent, penalty. — 1. A tax is hereby imposed on each organization conducting the game of bingo which awards to winners of bingo games prizes or merchandise having an aggregate retail value of more than five thousand dollars annually and more than one hundred dollars in any single day. The tax shall be in the amount of two-tenths of one cent upon each bingo card and progressive bingo game card sold in Missouri to be paid by the supplier. The taxes, less two percent of the total amount paid which may be retained by the supplier, shall be paid on a monthly basis to the commission, by each supplier of bingo supplies and shall be due on the last day of the month following the month in which the bingo card was sold, with the date of sale being the date on the invoice evidencing the sale, along with such reports as may be required by the commission. The taxes shall be deposited in the state treasury, credited to the bingo proceeds for education fund.

2. All taxes not paid to the commission by the person or licensee required to remit the same on the date when the same becomes due and payable to the commission under the provisions of sections 313.005 to 313.085 shall bear interest at the rate to be set by the commission not to exceed two percent per calendar month, or fraction thereof, from and after such date until paid. In addition, the commission may impose a penalty not to exceed three times the amount of taxes due for failure to submit the reports required by this section and pay the taxes due.

(L. 1981 H.B. 322 § 11, A.L. 1984 S.B. 720, A.L. 1993 S.B. 10 & 11, A.L. 1994 S.B. 427, A.L. 1996 H.B. 1159, A.L. 2007 S.B. 613 Revision)



Section 313.057 Suppliers license required, background checks required, exceptions to licensure, qualifications, fee — records — pull-tab cards, tax on — restrictions on use — failure to pay tax, penalty.

Effective 28 Aug 2010

Title XXI PUBLIC SAFETY AND MORALS

313.057. Suppliers license required, background checks required, exceptions to licensure, qualifications, fee — records — pull-tab cards, tax on — restrictions on use — failure to pay tax, penalty. — 1. It is unlawful for any person, either as an owner, lessee or employee, to operate, carry on, conduct or maintain any form of manufacturing, selling, leasing or distribution of any bingo equipment or supplies without having first procured and maintained a Missouri bingo equipment and supplies manufacturer or supplier license.

2. The commission shall submit two sets of fingerprints for each key person, as defined in commission rules and regulations, of an entity or organization seeking issuance or renewal of a Missouri bingo equipment and supplies manufacturer or supplier license, for the purpose of checking the person's prior criminal history when the commission determines a nationwide check is warranted. The fingerprint cards and any required fees shall be sent to the Missouri state highway patrol's criminal records division. The first set of fingerprints shall be used for searching the state repository of criminal history information. The second set of fingerprints shall be forwarded to the Federal Bureau of Investigation, Identification Division, for the searching of the federal criminal history files. The patrol shall notify the commission of any criminal history information or lack of criminal history information discovered on the individual. Notwithstanding the provisions of section 610.120, all records related to any criminal history information discovered shall be accessible and available to the commission.

3. The holder of a state bingo license may, within two years of cessation of conducting bingo or upon specific approval by the commission, dispose of by sale in a manner approved by the commission, any or all of his bingo equipment and supplies, without a supplier's license. In case of foreclosure of a lien by a bank or other person holding a security interest for which bingo equipment is security in whole or in part for the lien, the commission may authorize the disposition of the bingo equipment without requiring a supplier's license.

4. Any person whom the commission determines to be a suitable person to receive a license pursuant to the provisions of this section may be issued a manufacturer's or supplier's license. The commission may require suppliers to post a bond with the commission in an amount and in the manner prescribed by the commission. The burden of proving his qualification to receive or hold a license pursuant to this section is at all times on the applicant or licensee.

5. The commission shall charge and collect from each applicant for a supplier's license a one-time application fee set by the commission, not to exceed five thousand dollars. The commission shall charge and collect an annual renewal fee for each supplier licensee not to exceed one thousand dollars. The applicant shall be responsible for the total cost of the criminal history investigation. If the cost of the investigation exceeds the total amount of fees filed by the applicant in this subsection, the commission may assess additional fees as it deems appropriate.

6. The commission shall charge and collect from each applicant for a manufacturer's license a one-time application fee set by the commission, not to exceed five thousand dollars. The commission shall charge and collect an annual renewal fee for each manufacturer licensee not to exceed one thousand dollars. The applicant shall be responsible for the total cost of the criminal history investigation. If the cost of the investigation exceeds the total amount of fees filed by the applicant in this subsection, the commission may assess additional fees as it deems appropriate.

7. The commission shall charge and collect from each applicant for a hall provider's license a one-time application fee set by the commission, not to exceed seven hundred fifty dollars. The commission shall charge and collect an annual renewal fee for each hall provider licensee not to exceed five hundred dollars.

8. All licenses issued pursuant to this section shall be issued for the calendar year and shall expire on December thirty-first of each year. Regardless of the date of application or issuance of the license, the fee to be charged and collected pursuant to this section shall be the full annual fee.

9. All license fees collected pursuant to this section shall be paid over immediately to the state treasurer to be deposited to the credit of the gaming commission fund.

10. All licensees pursuant to this section shall maintain for a period of not less than three years full and complete records of all business carried on in this state and shall make same available for inspection to any duly authorized representative of the commission. If a supplier does not receive payment in full from an organization within thirty days of the delivery of bingo supplies, the supplier shall notify the commission in writing, or in a manner specified by the commission in its rules and regulations, of the delinquency. Upon receipt of the notice of delinquency, the commission shall notify all suppliers that until further notice from the commission, all sales of bingo supplies to the delinquent organizations shall be on a cash-only basis. Upon receipt of the notice from the commission, no supplier may extend credit to the delinquent organization until such time as the commission approves credit sales. If a manufacturer does not receive payment in full from a supplier within ninety days of the delivery of bingo supplies, the manufacturer shall notify the commission in writing, or in a manner specified by the commission in its rules and regulations, of the delinquency. Upon receipt of the notice of delinquency, the commission shall notify all manufacturers that until further notice from the commission, all sales of bingo supplies to the delinquent supplier shall be on a cash-only basis. Upon receipt of the notice from the commission, no manufacturer may extend credit to the delinquent supplier until such time as the commission approves credit sales.

11. Until January 1, 1995, all suppliers shall pay a tax on all pull-tab cards distributed by them in the amount of ten dollars per box when sold by any organization licensed to conduct bingo pursuant to the provisions of sections 313.005 to 313.080. No box sold shall contain more than twenty-four hundred pull-tab cards. Beginning January 1, 1995, a tax is hereby imposed in the amount of two percent of the gross receipts of the retail sales value charged for each pull-tab card sold in Missouri to be paid by the supplier. The taxes, less two percent of the total amount paid which may be retained by the supplier, if timely filed and paid, shall be paid on a monthly basis to the commission by each supplier of pull-tabs and shall be due on the last day of each month following the month in which the pull-tabs were sold. The taxes shall be deposited in the state treasury, credited to the bingo proceeds for education fund. All pull-tab cards sold by suppliers in this state shall bear on the face thereof the amount for which such pull-tab cards will be sold. Each unit container shall contain cards printed in such a manner as to ensure that at least sixty percent of the gross revenues generated by the ultimate sale of such cards shall be returned to the final purchasers of such cards. Any supplier who fails to pay the tax imposed pursuant to this subsection shall have his license issued pursuant to this section revoked and shall be guilty of a class A misdemeanor.

(L. 1984 S.B. 720, A.L. 1986 S.B. 461, A.L. 1993 S.B. 10 & 11, A.L. 1994 S.B. 427, A.L. 1996 H.B. 1159, A.L. 2003 H.B. 523 merged with S.B. 294, A.L. 2010 S.B. 940)



Section 313.060 Veterans' hospitals, exempt from frequency provisions — net receipts to be given to hospital.

Effective 28 Aug 1981

Title XXI PUBLIC SAFETY AND MORALS

313.060. Veterans' hospitals, exempt from frequency provisions — net receipts to be given to hospital. — Veterans' organizations may conduct the game of bingo on a daily basis, for patients only, in federally designated veterans' hospitals. Such bingo games shall be exempt from the frequency provisions of subdivision* (7) of section 313.040. All net receipts over and above the actual cost of conducting the game as set by law shall be given to the hospital where the bingo game is conducted.

(L. 1981 H.B. 322 § 12)

*Word "subsection" is in original rolls



Section 313.065 Rules and regulations, promulgation.

Effective 28 Aug 1995

Title XXI PUBLIC SAFETY AND MORALS

313.065. Rules and regulations, promulgation. — The administration of sections 313.005 to 313.080 shall be vested in the commission which shall have power to adopt and enforce rules and regulations to regulate and license the management, operation and conduct of games of bingo and participants therein and to properly administer and enforce the provisions of sections 313.005 to 313.080. No rule or portion of a rule promulgated under the authority of sections 313.005 to 313.080 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1981 H.B. 322 § 13, A.L. 1993 S.B. 10 & 11, A.L. 1995 S.B. 3)



Section 313.070 Licenses, suspension or revocation, when.

Effective 01 Jul 1994, see footnote

Title XXI PUBLIC SAFETY AND MORALS

313.070. Licenses, suspension or revocation, when. — Any license issued under sections 313.005 to 313.080 shall be suspended or revoked by the commission if it is found that the licensee or any person connected therewith has violated any provision of sections 313.005 to 313.080 or any rule or regulation of the commission adopted pursuant to sections 313.005 to 313.080.

(L. 1981 H.B. 322 § 14, A.L. 1984 S.B. 720, A.L. 1993 S.B. 10 & 11)

Effective 7-01-94



Section 313.075 Bingo not deemed gambling — licensed sales or consumption of beer and alcoholic beverages not prohibited.

Effective 28 Aug 2009

Title XXI PUBLIC SAFETY AND MORALS

313.075. Bingo not deemed gambling — licensed sales or consumption of beer and alcoholic beverages not prohibited. — The conduct or playing games of bingo under the provisions of sections 313.005 to 313.080 does not constitute gambling or gambling activities and the power of the division of liquor control to prohibit the licensing of any premises on which gambling or gambling activities are conducted or played, or to prohibit the sale or consumption of beer or alcoholic beverage on any premises on which gambling or gambling activities are conducted or played, shall not apply where the only activity is the conduct or playing of games of bingo under the provisions of sections 313.005 to 313.080. Any licensee under sections 313.005 to 313.080 may, if such licensee meets all other requirements of the liquor licensing laws of this state, be licensed by the division of liquor control as provided in chapter 311, and the conduct or playing of games of bingo under the provisions of sections 313.005 to 313.080 shall not, by itself, be a reason for refusal to license or for suspension or revocation of a license under the provisions of chapter 311.

(L. 1981 H.B. 322 § 15, A.L. 2009 H.B. 132)



Section 313.080 Violations, penalty.

Effective 28 Aug 1981

Title XXI PUBLIC SAFETY AND MORALS

313.080. Violations, penalty. — Any person who violates any provision of sections 313.005 to 313.080 shall be guilty of a class A misdemeanor.

(L. 1981 H.B. 322 § 16)



Section 313.085 Sales of bingo supplies exempt from certain taxes.

Effective 28 Jun 1994, see footnote

Title XXI PUBLIC SAFETY AND MORALS

313.085. Sales of bingo supplies exempt from certain taxes. — In addition to the exemptions granted under the provisions of section 144.030, there is hereby specifically exempted from the provisions of sections 144.010 to 144.525 and 144.600 to 144.745, section 238.235, and any local sales tax law, as defined in section 32.085, and from the computation of the tax levied, assessed or payable under sections 144.010 to 144.525 and 144.600 to 144.745, section 238.235, and any local sales tax law, as defined in section 32.085, all sales of bingo supplies, equipment or cards, including pull-tab cards, to any organization duly licensed to conduct bingo pursuant to sections 313.005 to 313.085.

(L. 1986 S.B. 461 § 1, A.L. 1993 H.B. 112, A.L. 1994 S.B. 427 merged with S.B. 740)

Effective 5-20-94 (S.B. 740); 6-28-94 (S.B. 427)



Section 313.200 Citation of law.

Effective 11 Jun 1985, see footnote

Title XXI PUBLIC SAFETY AND MORALS

313.200. Citation of law. — Sections 313.200 to 313.350 shall be known and may be cited as the "State Lottery Law".

(L. 1985 S.B. 44 § 1)

Effective 6-11-85



Section 313.205 Definitions.

Effective 11 Jun 1985, see footnote

Title XXI PUBLIC SAFETY AND MORALS

313.205. Definitions. — As used in sections 313.200 to 313.350, the following words and terms shall have the meanings ascribed to them in this section unless the context clearly requires otherwise:

(1) "Commission" or "lottery commission", the three-member body appointed by the governor to manage and oversee the lottery and to appoint a director;

(2) "Commissioner", one of the members of the lottery commission appointed by the governor pursuant to the provisions of sections 313.200 to 313.350;

(3) "Director", the director of the state lottery appointed by the commission as the chief administrator of the state lottery;

(4) "Division", the division of the state lottery authorized by sections 313.200 to 313.350;

(5) "Lottery" or "state lottery", the state lottery established and operated pursuant to the provisions of sections 313.200 to 313.350;

(6) "Lottery contractor" or "lottery vendor", a person with whom the division has contracted to provide goods or services for the state lottery;

(7) "Lottery game" or "game", any procedure authorized by written rule of the commission whereby prizes are distributed among persons who have paid, or have unconditionally agreed to pay, for tickets or shares which provide the opportunity to win such prizes;

(8) "Lottery game retailer", any person with whom the lottery commission has contracted to sell tickets or shares in lottery games to the public;

(9) "Person", any natural person, firm, corporation, or other legal entity possessing a department of revenue retail sales license, as provided by law.

(L. 1985 S.B. 44 § 2)

Effective 6-11-85



Section 313.210 Commission established — offices — assignment to department.

Effective 28 Aug 2014

Title XXI PUBLIC SAFETY AND MORALS

313.210. Commission established — offices — assignment to department. — The "State Lottery Commission" is hereby created. The commission shall control and manage the state lottery. The principal office of the commission shall be located in Jefferson City in quarters provided by the division of facilities management, design and construction. That division shall also arrange for other needed office space for the commission or its staff. The commission shall be assigned to the department of revenue as a type III division, but the director of the department of revenue has no supervision, authority or control over the actions or decisions of the lottery commission or the director of the state lottery.

(L. 1985 S.B. 44 § 3, A.L. 2014 H.B. 1299 Revision)



Section 313.215 Commission members — terms, qualifications — expense reimbursement.

Effective 01 Sep 1988, see footnote

Title XXI PUBLIC SAFETY AND MORALS

313.215. Commission members — terms, qualifications — expense reimbursement. — The commission shall consist of five members appointed by the governor with advice and consent of the senate, no more than three of whom shall be of the same political party. Members shall be appointed for terms of three years except for the initial members, two of whom shall be appointed for a term of one year, two for a term of two years, and one for a term of three years. No person shall be appointed as a commissioner who has been convicted of a felony or gambling related offense. The commission shall elect one of its members as chairman of the commission. All appointments shall be made within thirty days after expiration of a term. Vacancies shall be filled within thirty days by the governor for the unexpired portion of the term. The governor may remove any commissioner for cause following a hearing. Commissioners shall not be compensated for their services, but shall be reimbursed for actual and necessary expenses incurred in the performance of their duties from the state lottery fund. Each member of the commission at the time of his appointment and qualification shall have been a resident of this state for at least five years next preceding his appointment and qualification and shall also be a registered voter and at least thirty years of age.

(L. 1985 S.B. 44 § 4, A.L. 1988 S.B. 643)

Effective 9-01-88



Section 313.220 Rules and regulations — procedure generally, this chapter — background checks may be required, when.

Effective 28 Aug 2003

Title XXI PUBLIC SAFETY AND MORALS

313.220. Rules and regulations — procedure generally, this chapter — background checks may be required, when. — 1. The commission shall promulgate such rules and regulations governing the establishment and operation of a state lottery as it deems necessary and desirable to fully implement the mandate of the people expressed in the approval of the lottery amendment to Article III of the Missouri Constitution. Such rules and regulations shall be designed so that a lottery may be initiated at the earliest feasible and practicable time. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

2. The commission shall have the authority to require a fingerprint background check on any person seeking employment or employed by the commission, any person seeking contract with or contracted to the commission and any person seeking license from or licensed by the commission. The background check shall include a check of the Missouri criminal records repository and when the commission deems it necessary to perform a nationwide criminal history check, a check of the Federal Bureau of Investigation's criminal records file. Fingerprints shall be submitted to the Missouri criminal records repository as required. Notwithstanding the provisions of section 610.120, the commission shall have access to closed criminal history information when fingerprints are submitted.

(L. 1985 S.B. 44 § 5, A.L. 1988 S.B. 643, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 2003 S.B. 294)



Section 313.225 Commission meetings — quorum.

Effective 01 Sep 1988, see footnote

Title XXI PUBLIC SAFETY AND MORALS

313.225. Commission meetings — quorum. — The commission shall meet at least quarterly in accordance with its rules therefor. No action of the commission shall be binding unless taken at a meeting at which at least three of the five members are present and shall vote in favor thereof.

(L. 1985 S.B. 44 § 6, A.L. 1988 S.B. 643)

Effective 9-01-88



Section 313.230 Duties of commission — nepotism prohibited for employees of lottery and commission.

Effective 28 Aug 1993

Title XXI PUBLIC SAFETY AND MORALS

313.230. Duties of commission — nepotism prohibited for employees of lottery and commission. — The commission shall:

(1) Issue rules and regulations concerning the operation of the Missouri state lottery. The rules and regulations shall include, but shall not be limited to, the following:

(a) The type of lottery to be conducted, except no lottery may use any coin- or token-operated amusement device and no lottery game shall be based in any form on the outcome of sporting events. However, it shall be legal to use clerk- or player-activated terminals, which are coin- or currency-operated, to dispense lottery tickets;

(b) The price, or prices, of tickets or shares in the lottery;

(c) The numbers and sizes of the prizes on the winning tickets or shares;

(d) The manner of selecting the winning tickets or shares;

(e) The manner of payment of prizes to the holders of winning tickets or shares;

(f) The frequency of the drawings or selections of winning tickets or shares, without limitation;

(g) The types or numbers of locations at which tickets or shares may be sold and the method to be used in selling tickets or shares;

(h) The method to be used in selling tickets or shares;

(i) The licensing of lottery game retailers to sell tickets or shares;

(j) The manner and amount of compensation, including commissions, ticket discounts, incentives and any other remuneration, to be paid to or retained by lottery game retailers;

(k) The apportionment of the total revenues accruing from the sale of lottery tickets or shares and from all other sources among:

a. The payment of prizes to the holders of winning tickets or shares;

b. The payment of costs incurred in the operation and administration of the lottery, including the expenses of the commission and the costs resulting from any contract or contracts entered into for promotional, advertising or operational services or for the purchase or lease of lottery equipment and materials;

c. For the repayment to the general revenue fund of any amount appropriated for initial start-up of the lottery; and

d. For timely transfer to the state lottery fund as provided by law;

(l) Such other matters necessary or desirable for the efficient and economical operation and administration of the lottery and for the convenience of the purchasers of tickets or shares and the holders of winning tickets or shares. The commission may disburse money for payment of lottery prizes;

(2) Amend, repeal, or supplement any such rules and regulations from time to time as it deems necessary or desirable;

(3) Advise and make recommendations to the director regarding the operation and administration of the lottery;

(4) Report quarterly to the governor and the general assembly the total lottery revenues, prize disbursements and other expenses for the preceding quarter, and to make an annual report, which shall include a full and complete statement of lottery revenues, prize disbursements and other expenses, to the governor and the general assembly, and including such recommendations for changes in sections 313.200 to 313.350 as it deems necessary or desirable;

(5) Report to the governor and general assembly any matters which shall require immediate changes in the laws of this state in order to prevent abuses and evasions of sections 313.200 to 313.350 or rules and regulations promulgated thereunder or to rectify undesirable conditions in connection with the administration or operation of the lottery;

(6) Carry on a continuous study and investigation of the lottery throughout the state and to make a continuous study and investigation of the operation and the administration of similar laws which may be in effect in other states or countries, any literature on the subject which from time to time may be published or available, any federal laws which may affect the operation of the lottery, and the reaction of Missouri citizens to existing and potential features of the lottery with a view to recommending or effecting changes that will tend to serve the purposes of sections 313.200 to 313.350;

(7) Ensure that all employees of the state lottery commission hired after July 12, 1990, shall not be related to any member of the state lottery commission or any employee of the state lottery commission within the third degree of consanguinity or affinity.

(L. 1985 S.B. 44 § 7, A.L. 1988 S.B. 643, A.L. 1990 S.B. 504, A.L. 1993 S.B. 215)



Section 313.235 Director — appointment, qualifications, compensation.

Effective 11 Jun 1985, see footnote

Title XXI PUBLIC SAFETY AND MORALS

313.235. Director — appointment, qualifications, compensation. — The commission shall appoint a director. The director shall perform his duties subject to the direction of the commission. He may be removed by the commission for good cause shown after notice and an opportunity to be heard. He shall be qualified to direct the operations of a state-operated lottery. No person shall be appointed as lottery director who has been convicted of a felony or any gambling-related offense. The director shall receive a salary as set by the commission and subject to appropriation. He shall devote his entire time and attention to the duties of his office, and he shall not engage in any other profession or occupation.

(L. 1985 S.B. 44 § 8)

Effective 6-11-85



Section 313.240 Duties of director.

Effective 11 Jun 1985, see footnote

Title XXI PUBLIC SAFETY AND MORALS

313.240. Duties of director. — The director shall, subject to the approval of the commission, perform all duties, exercise all powers, and assume and discharge all responsibilities to carry out the purpose of sections 313.200 to 313.350. The director shall act as secretary of the commission and keep all books, records, files and documents of the commission. The director shall supervise and administer the operation of the lottery in accordance with the provisions of sections 313.200 to 313.350 and the rules and regulations promulgated by the commission.

(L. 1985 S.B. 44 § 9)

Effective 6-11-85



Section 313.245 Personnel — employment, qualifications, compensation.

Effective 11 Jun 1985, see footnote

Title XXI PUBLIC SAFETY AND MORALS

313.245. Personnel — employment, qualifications, compensation. — The director shall employ such professional, clerical, technical and administrative personnel as may be necessary to carry out the provisions of sections 313.200 to 313.350. No person shall be employed by the lottery who has been convicted of a felony. Any person employed by the lottery in a management or policy-making position shall be a resident of this state or become a Missouri resident within six months of his appointment. Personnel shall be employed without regard to any political affiliation. Personnel shall receive a salary comparable to the salaries received by other state employees doing comparable duties.

(L. 1985 S.B. 44 § 10)

Effective 6-11-85



Section 313.250 Budget preparation.

Effective 11 Jun 1985, see footnote

Title XXI PUBLIC SAFETY AND MORALS

313.250. Budget preparation. — The director shall annually prepare and submit to the commission, for its approval, a proposed budget for the ensuing fiscal year, which budget shall present a complete financial plan setting forth all proposed expenditures and anticipated revenues of the state lottery.

(L. 1985 S.B. 44 § 11)

Effective 6-11-85



Section 313.255 Licenses — issuance, suspension, revocation — allocation — qualifications of licensees — commission may sell tickets, when — bond.

Effective 01 Sep 1988, see footnote

Title XXI PUBLIC SAFETY AND MORALS

313.255. Licenses — issuance, suspension, revocation — allocation — qualifications of licensees — commission may sell tickets, when — bond. — 1. The director shall issue, suspend, revoke, and renew licenses for lottery game retailers pursuant to rules and regulations adopted by the commission. Such rules shall specify that at least ten percent of all licenses awarded to lottery game retailers in constitutional charter cities not within a county and constitutional charter cities with a population of at least four hundred fifty thousand not located wholly within a county of the first class with a charter form of government shall be awarded to minority-owned and -controlled business enterprises. Licensing rules and regulations shall include requirements relating to the financial responsibility of the licensee, the accessibility of the licensee's place of business or activity to the public, the sufficiency of existing licenses to serve the public interest, the volume of expected sales, the security and efficient operation of the lottery, and other matters necessary to protect the public interest and trust in the lottery and to further the sales of lottery tickets or shares. Lottery game retailers shall be selected without regard to political affiliation.

2. The commission may sell lottery tickets at its office and at special events.

3. The commission shall require every retailer to post a bond, a bonding fee or a letter of credit in such amount as may be required by the commission, and upon licensure shall prominently display his license, or a copy thereof, as provided in the rules and regulations of the commission.

4. All licenses for lottery game retailers shall specify the place such sales shall take place.

5. A lottery game retailer license shall not be assignable or transferable.

6. A license shall be revoked upon a finding that the licensee:

(1) Has knowingly provided false or misleading information to the commission or its employees;

(2) Has been convicted of any felony; or

(3) Has endangered the security of the lottery.

7. A license may be suspended, revoked, or not renewed for any of the following causes:

(1) A change of business location;

(2) An insufficient sales volume;

(3) A delinquency in remitting money owed to the lottery; or

(4) Any violation of any rule or regulation adopted pursuant to this section by the commission.

(L. 1985 S.B. 44 § 12, A.L. 1988 S.B. 643)

Effective 9-01-88



Section 313.260 Restrictions for licensees.

Effective 11 Jun 1985, see footnote

Title XXI PUBLIC SAFETY AND MORALS

313.260. Restrictions for licensees. — 1. No license shall be issued to any person to engage in business primarily as a lottery game retailer.

2. No person shall be licensed as a lottery game retailer who:

(1) Has been convicted of a felony;

(2) Is or has been a professional gambler or gambling promoter;

(3) Has been convicted of bookmaking or any other form of illegal gambling;

(4) Has been convicted of a crime involving fraud or misrepresentation;

(5) Has purchased a federal tax stamp for wagering or gambling activity;

(6) Has been convicted of or pleaded nolo contendere to any illegal gambling activity;

(7) Has had his ticket retailer's license revoked by the commission;

(8) Is a lottery contractor or lottery vendor;

(9) Is an employee of the commission or any spouse, child, brother, sister, or parent of an employee of the commission; or

(10) Is under the age of twenty-one;

(11) Is a firm, corporation or organization in which a person defined in subdivision (1), (2), (3), or (4) of this subsection is to participate in the management or sales of lottery tickets or shares.

(L. 1985 S.B. 44 § 13)

Effective 6-11-85



Section 313.265 Denial of license, grounds — cause to be cited.

Effective 11 Jun 1985, see footnote

Title XXI PUBLIC SAFETY AND MORALS

313.265. Denial of license, grounds — cause to be cited. — No person otherwise qualified under the provisions of sections 313.200 to 313.350 shall be denied a license as a lottery game retailer except for cause or for refusal to acquire such equipment and materials or meet such minimum sales requirements as the commission may deem necessary for a person to conduct a lottery game on his business premises. The reason for denial of a license shall be specified in writing by the commission.

(L. 1985 S.B. 44 § 14)

Effective 6-11-85



Section 313.270 Purchase of goods and services — minority contracts, expiration date — investigation costs — bond — termination of vendor's contract.

Effective 28 Aug 2000

Title XXI PUBLIC SAFETY AND MORALS

313.270. Purchase of goods and services — minority contracts, expiration date — investigation costs — bond — termination of vendor's contract. — 1. The director, pursuant to rules and regulations issued by the commission, may directly purchase or lease such goods or services as are necessary for effectuating the purposes of sections 313.200 to 313.350, including procurements which integrate functions such as lottery game design, supply of goods and services, and advertising. The lottery commission by approved rule may purchase goods made in the United States and sold by a Missouri business to be given away as prizes within the provisions of section 313.321. Contracts shall be awarded to lottery contractors or lottery vendors on the basis of lowest and best bid on an evaluated basis in order to maximize revenues to the lottery fund. The director may also utilize state purchasing procedures. The director shall award at least ten percent of the aggregate dollar amount of all contracts to provide goods and services to the lottery to minority business enterprises as defined by the office of administration and shall award at least five percent of the aggregate dollar amount of all contracts to provide goods and services to the lottery to women business enterprises as defined by the office of administration. No contract awarded or entered into by the director may be assigned by the holder thereof except by specific approval of the commission.

2. Any contract awarded to any lottery contractor or vendor shall provide that such contractor or vendor shall award a minimum of ten percent of his subcontracted business to minority business enterprises as defined by the office of administration and shall award a minimum of five percent of his subcontracted business to women business enterprises as defined by the office of administration. This section shall not apply to multistate lottery.

3. Any lottery vendor which enters into a contract to supply lottery materials, services or equipment for use in the operation of the state lottery shall first disclose such information as the commission may require, by rule and regulation, concerning the selection of lottery vendors.

4. The costs of any investigation into the background of the applicant seeking a contract shall be assessed against the applicant and shall be paid by the applicant at the time of billing by the state.

5. Performance bonds shall be posted by each contractor with the commission with a surety acceptable to the commission in an amount as may be required by the commission, but not to exceed the expected total value of the contract. The contract of any lottery contractor who does not comply with such requirements may be terminated by the commission. The commission may terminate the contract of any lottery vendor who:

(1) Is convicted of any felony;

(2) Is convicted of any gambling-related offense;

(3) Is convicted of any crime involving fraud or misrepresentation;

(4) Fails to comply with the rules and regulations of the commission existing at the time the contract was entered into; or

(5) Fails to periodically update any disclosure requirements.

6. The provisions in this section requiring that certain percentages of lottery contracts and subcontracts be awarded to businesses owned and controlled by women or ethnic and racial minorities shall expire on January 1, 2005.

(L. 1985 S.B. 44 § 15, A.L. 1988 S.B. 643, A.L. 2000 S.B. 902)

Expiration date: 1-01-05 for certain contracts



Section 313.275 Financial interests and gifts prohibited.

Effective 11 Jun 1985, see footnote

Title XXI PUBLIC SAFETY AND MORALS

313.275. Financial interests and gifts prohibited. — 1. No member of the commission or employee of the commission, including the director, and no member of their immediate families, shall have any personal pecuniary interest in any lottery or in the sale of any lottery tickets or shares or in any corporation, association, or firm contracting with the state to supply gaming equipment or materials for use in the operation of the lottery or in any corporation, association, or firm licensed as a lottery game retailer.

2. No member of the commission or employee of the commission, including the director, and no member of their immediate families, shall receive any gift, gratuity, or other thing of value from any person, corporation, association, or firm contracting with the state to supply gaming equipment or materials for use in the operation of the lottery or from any person, corporation, association, or firm licensed as a lottery game retailer.

3. No member of the commission or employee of the commission, including the director, and no member of their immediate families, shall be eligible to receive any prize awarded in such a lottery.

4. No person, firm, association, or corporation contracting to supply gaming equipment or materials to the state for use in the operation of the state lottery shall be directly connected with any person, firm, association, or corporation licensed as a lottery game retailer or a member of the commission, the director or its employees.

(L. 1985 S.B. 44 § 16)

Effective 6-11-85



Section 313.280 Sale of tickets to minors.

Effective 11 Jun 1985, see footnote

Title XXI PUBLIC SAFETY AND MORALS

313.280. Sale of tickets to minors. — No ticket or share shall be sold to any person under the age of eighteen, but this shall not be deemed to prohibit the purchase of a ticket or share for the purpose of making a gift by a person eighteen years of age or older to a person less than that age. The license of any licensee who knowingly sells or offers to sell a lottery ticket or share to any person under the age of eighteen shall be suspended or forfeited as prescribed by the rules adopted by the commission.

(L. 1985 S.B. 44 § 17)

Effective 6-11-85



Section 313.285 Prizes not assignable except to revokable living trusts or personal custodian, requirements — death of prize winner, how prize is paid.

Effective 28 Aug 1993

Title XXI PUBLIC SAFETY AND MORALS

313.285. Prizes not assignable except to revokable living trusts or personal custodian, requirements — death of prize winner, how prize is paid. — 1. No prize, nor any portion of a prize, nor any right of any person to a prize awarded shall be assignable, except that a prize may be paid for the use and benefit of the prize winner to the trustee of a revocable living trust established by the prize winner or a personal custodian appointed by the prize winner under the Missouri personal custodian law, chapter 404. The prize winner's request to the director that payment be made to a trustee or personal custodian shall be submitted in a notarized letter together with a copy of the trust or written agreement with the personal custodian.

2. Any prize or portion thereof remaining unpaid at the death of a prize winner shall be paid as follows:

(1) To the estate of the deceased prize winner;

(2) To the trustee under a revocable living trust established by the deceased prize winner as settlor, provided that a copy of the trust has been filed with the director along with a notarized letter of direction from the settlor and no written notice of revocation has been received by the director prior to the settlor's death; or

(3) To the surviving beneficiaries shown in a written beneficiary designation that has been executed by the prize winner and submitted to the director before the prize winner's death. If a trustee is named a beneficiary, a copy of the will or instrument creating the trust shall be filed with the director before payment is made to the trustee.

3. Notwithstanding any other provision of this section, any person pursuant to an appropriate judicial order may be paid the prize to which the winner is entitled. The commission and the director shall be discharged of all further liability upon payment of a prize pursuant to this section. Any ticket or share may be purchased by two or more persons and any prize payable therefor shall be made in accordance with the ownership percentages of such ticket or share.

4. A beneficiary designation submitted by a prize winner is revocable by the beneficiary during lifetime and is governed by the nonprobate transfers law, chapter 461. The rules provided in section 461.062 shall apply in addition to any rules adopted by the director and approved by the commission that are made a part of the beneficiary designation.

5. Persons who begin to receive payment of the prize after the prize winner's death shall be treated as the prize winner for the purpose of this section and may provide for disposition of any portion of the prize remaining unpaid at their death by will, trust or beneficiary designation.

(L. 1985 S.B. 44 § 18, A.L. 1990 S.B. 504, A.L. 1993 S.B. 215)

(2015) Section's prohibition against assignment of any lottery prize was repealed by implication through subsequent passage of Uniform Commercial Code provision rendering ineffective any statute which restricted assignment or transfer of such an account. Clark v. Missouri Lottery Commission, 463 S.W.3d 843 (Mo.App.W.D.).



Section 313.290 Ticket or share prices fixed — counterfeiting prohibited — penalty.

Effective 01 Jan 2017, see footnote

Title XXI PUBLIC SAFETY AND MORALS

313.290. Ticket or share prices fixed — counterfeiting prohibited — penalty. — 1. No person shall sell a ticket or share at a price other than that fixed by rule or regulation of the commission. No person other than a licensed lottery game retailer shall sell lottery tickets or shares, but nothing in this section shall be construed to prevent any person from giving lottery tickets or shares to another as a gift. Any violation of this section is a class A misdemeanor.

2. Any person who falsely or fraudulently makes, forges, alters or counterfeits, or causes or procures to be made, forged, altered or counterfeited, any state lottery ticket, or any part thereof, or who knowingly and willfully utters, publishes, passes or tenders as true, any forged, altered or counterfeited state lottery ticket is guilty of a class D felony. Any person who with intent to defraud secures, manufactures, or causes to be secured or manufactured, or has in his possession any counterfeit state lottery ticket or device, is guilty of a class E felony.

(L. 1985 S.B. 44 § 19, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 313.295 Payment of prizes to minors and disabled adults under personal custodian law.

Effective 28 Aug 1993

Title XXI PUBLIC SAFETY AND MORALS

313.295. Payment of prizes to minors and disabled adults under personal custodian law. — 1. If the person entitled to a prize, or payment of the prize after the prize winner's death, is* under the age of eighteen years or is a disabled adult person, the payment of the prize shall be made by delivery of a check or draft payable to the order of the minor's or disabled adult person's conservator, if any.

2. If the minor or disabled adult person does not have a conservator, payments not over ten thousand dollars may be made to a guardian, an adult member of the person's family or a financial institution as custodian for the minor under the Missouri transfers to minors law, or as custodian for the disabled adult person under the Missouri personal custodian law. If the payment is over ten thousand dollars and is not paid to a conservator, trustee or personal custodian designated by the prize winner, or a financial institution, the approval of the probate division of the circuit court shall first be obtained for any payment to a custodian, under subsection 3 of section 404.031, for minors and subsection 2 of section 404.490 for disabled adult persons, and payment shall be made in accordance with the court's order.

3. The commission and the director shall be discharged of all further liability upon payment of a prize to a minor or disabled adult person pursuant to this section.

(L. 1985 S.B. 44 § 20, A.L. 1993 S.B. 215)

*Word "if" appears in original rolls, an apparent typographical error.



Section 313.300 Unclaimed prizes — moneys to revert to state lottery fund.

Effective 28 Aug 2007

Title XXI PUBLIC SAFETY AND MORALS

313.300. Unclaimed prizes — moneys to revert to state lottery fund. — Unclaimed prize money shall be retained by the commission for the person entitled thereto for one hundred eighty days after the time at which the prize was awarded. If no claim is made for the prize within one hundred eighty days, the prize money shall be reverted to the state lottery fund.

(L. 1985 S.B. 44 § 21, A.L. 1988 S.B. 643, A.L. 2002 S.B. 1248, A.L. 2007 S.B. 613 Revision)



Section 313.310 Duties of attorney general and highway patrol.

Effective 01 Sep 1988, see footnote

Title XXI PUBLIC SAFETY AND MORALS

313.310. Duties of attorney general and highway patrol. — 1. The attorney general shall provide legal services for the commission. The attorney general shall make reasonable efforts to ensure that there is continuity in the legal services provided, and that the attorneys providing legal services to the commission have expertise in such field. No counsel outside the attorney general's office shall be employed to provide legal services for the commission or director without the expressed approval of the attorney general. The attorney general may hire any expert counsel necessary to protect the state's interest.

2. The commission or director may request that the attorney general make investigations, on behalf of and in the name of the commission, and bring suits or institute proceedings for any of the purposes necessary and proper for carrying out the functions of the division.

3. The Missouri state highway patrol, including the division of drug and crime control, shall have authority to make investigations relative to the operation and administration of Missouri gaming operations as authorized by law and to report suspected violations of state law or federal law to the proper prosecuting authorities. In the event that a violation of state law is reported to the proper prosecuting authority and no prosecution is commenced within thirty days for alleged violations, the attorney general shall have authority to commence prosecution for alleged violations of the state lottery law or other criminal statutes alleged to have been violated. The cost of personnel and related expenses in the Missouri state highway patrol, including the division of drug and crime control, to accomplish the purposes of this section shall be paid within the limits of appropriations from general revenue, or from such other funding as may be authorized by the general assembly.

(L. 1985 S.B. 44 § 23, A.L. 1988 S.B. 643)

Effective 9-01-88



Section 313.315 Duties of state auditor — other audits — reports to be filed.

Effective 11 Jun 1985, see footnote

Title XXI PUBLIC SAFETY AND MORALS

313.315. Duties of state auditor — other audits — reports to be filed. — 1. The state auditor shall conduct a biennial audit of all accounts and transactions of the state lottery pursuant to section 29.200 and such other special audits as he may deem necessary. The auditor or his agents conducting an audit shall have access and authority to examine any and all records of the commission, its distributing agencies, lottery vendors or lottery ticket sales agents that relate to the operation, administration, or promotion of the lottery.

2. The commission shall employ an independent firm of accountants to conduct an annual audit of all accounts and transactions of the lottery. Expenses for conducting an audit pursuant to this subsection shall be paid from the state lottery fund.

3. All audit reports shall be presented to the general assembly pursuant to section 181.100 and to the commission, the governor, the commissioner of administration, the state treasurer, attorney general, and the state auditor.

(L. 1985 S.B. 44 § 24)

Effective 6-11-85



Section 313.321 State lottery fund, established — distribution of funds — imprest prize fund, created, uses — collection, investment, use of lottery funds — taxation, set-off of prizes, when — restrictions for licensees.

Effective 28 Aug 2013

Title XXI PUBLIC SAFETY AND MORALS

313.321. State lottery fund, established — distribution of funds — imprest prize fund, created, uses — collection, investment, use of lottery funds — taxation, set-off of prizes, when — restrictions for licensees. — 1. The money received by the Missouri state lottery commission from the sale of Missouri lottery tickets and from all other sources shall be deposited in the "State Lottery Fund", which is hereby created in the state treasury. At least forty-five percent, in the aggregate, of the money received from the sale of Missouri lottery tickets shall be appropriated to the Missouri state lottery commission and shall be used to fund prizes to lottery players. Amounts in the state lottery fund may be appropriated to the Missouri state lottery commission for administration, advertising, promotion, and retailer compensation. The general assembly shall appropriate remaining moneys not previously allocated from the state lottery fund by transferring such moneys to the general revenue fund. The lottery commission shall make monthly transfers of moneys not previously allocated from the state lottery fund to the general revenue fund as provided by appropriation.

2. The commission may also purchase and hold title to any securities issued by the United States government or its agencies and instrumentalities thereof that mature within the term of the prize for funding multiyear payout prizes.

3. The "Missouri State Lottery Imprest Prize Fund" is hereby created. This fund is to be established by the state treasurer and funded by warrants drawn by the office of administration from the state lottery fund in amounts specified by the commission. The commission may write checks and disburse moneys from this fund for the payment of lottery prizes only and for no other purpose. All expenditures shall be made in accordance with rules and regulations established by the office of administration. Prize payments may also be made from the state lottery fund. Prize payouts made pursuant to this section shall be subject to the provisions of section 143.781. Prize payouts made pursuant to this section shall be subject to set off for:

(1) Delinquent child support payments as assessed by a court of competent jurisdiction or pursuant to section 454.410;

(2) Unpaid health care services provided by hospitals and health care providers under the procedure established in section 143.790; and

(3) Unpaid debts to a county jail as provided under section 221.070 and pursuant to the procedure established in section 488.5028.

4. Funds of the state lottery commission not currently needed for prize money, administration costs, commissions and promotion costs shall be invested by the state treasurer in interest-bearing investments in accordance with the investment powers of the state treasurer contained in chapter 30. All interest earned by funds in the state lottery fund shall accrue to the credit of that fund.

5. No state or local sales tax shall be imposed upon the sale of lottery tickets or shares of the state lottery or on any prize awarded by the state lottery. No state income tax or local earnings tax shall be imposed upon any lottery game prizes which accumulate to an amount of less than six hundred dollars during a prize winner's tax year. The state of Missouri shall withhold for state income tax purposes from a lottery game prize or periodic payment of six hundred dollars or more an amount equal to four percent of the prize.

6. The director of revenue is authorized to enter into agreements with the lottery commission, in conjunction with the various state agencies pursuant to sections 143.782 to 143.788, in an effort to satisfy outstanding debts to the state from the lottery winning of any person entitled to receive lottery payments which are subject to federal withholding. The director of revenue is also authorized to enter into agreements with the lottery commission in conjunction with the department of health and senior services pursuant to section 143.790 in an effort to satisfy outstanding debts owed to hospitals and health care providers for unpaid health care services of any person entitled to receive lottery payments which are subject to federal withholding.

7. In addition to the restrictions provided in section 313.260, no person, firm, or corporation whose primary source of income is derived from the sale or rental of sexually oriented publications or sexually oriented materials or property shall be licensed as a lottery game retailer and any lottery game retailer license held by any such person, firm, or corporation shall be revoked.

(L. 1986 H.B. 1652, A.L. 1988 S.B. 643, A.L. 2007 H.B.818, A.L. 2013 S.B. 42)



Section 313.322 Commission may contract operation of lottery to private organization, how.

Effective 01 Sep 1988, see footnote

Title XXI PUBLIC SAFETY AND MORALS

313.322. Commission may contract operation of lottery to private organization, how. — Notwithstanding the provisions of sections 313.200 to 313.350, the lottery commission may contract the operation of the state lottery and any multistate lottery to a private organization on the basis of public bids, the best bid being to the organization which, under bond, can guarantee the state the highest return to the general revenue fund or public expenditure funds as may be designated in sections 313.200 to 313.350.

(L. 1988 S.B. 643)

Effective 9-01-88



Section 313.325 Commission may subpoena records and witnesses — failure to obey.

Effective 11 Jun 1985, see footnote

Title XXI PUBLIC SAFETY AND MORALS

313.325. Commission may subpoena records and witnesses — failure to obey. — The commission may issue subpoenas to compel the attendance of witnesses and the production of documents, papers, books, records and other evidence before it in any matter over which it has jurisdiction, control or supervision. The commission may administer oaths and affirmations to persons whose testimony is required. If a person subpoenaed to attend in any such proceeding or hearing fails to obey the command of the subpoena without reasonable cause, or if a person in attendance in any such proceeding or hearing refuses, without lawful cause, to be examined or to answer a legal or pertinent question or to exhibit any book, account, record or other document when ordered so to do by the commission, the commission may apply to any judge of the circuit court, upon proof by affidavit of the facts, for an order returnable in not more than ten days, or as the court shall prescribe, directing such person to show cause before the court why he should not comply with such subpoena or such order. Upon return of the order, the court before whom the matter shall come on for hearing shall examine such person under oath, and if the court shall determine, after giving such person an opportunity to be heard, that he refused without legal excuse to comply with such subpoena or such order of the director, the court may order such person to comply therewith forthwith and any failure to obey the order of the court may be punished as a contempt of the court.

(L. 1985 S.B. 44 § 26)

Effective 6-11-85



Section 313.340 Constitutional prohibition construed — no denial of liquor license.

Effective 28 Aug 2009

Title XXI PUBLIC SAFETY AND MORALS

313.340. Constitutional prohibition construed — no denial of liquor license. — 1. Notwithstanding any other provision of law to the contrary, participation by a person, firm, corporation or organization in any aspect of the state lottery in accordance with sections 313.200 to 313.350 shall not be construed to be a lottery or gift enterprise in violation of Article III, Section 39 of the Constitution of Missouri.

2. The sale of lottery tickets or shares in accordance with sections 313.200 to 313.350 shall not constitute a valid reason to refuse to issue or renew or to revoke or suspend any license or permit issued under the provisions of chapter 311.

(L. 1985 S.B. 44 § 29, A.L. 2009 H.B. 132)



Section 313.345 Licenses and contracts may be denied to persons owing debt to state.

Effective 11 Jun 1985, see footnote

Title XXI PUBLIC SAFETY AND MORALS

313.345. Licenses and contracts may be denied to persons owing debt to state. — No license or contract shall be granted to any person in default in the payment of any obligation or debt due the state, provided no applicant shall be deemed in default in the payment of any obligation or debt due to the state as long as there is pending a hearing of any kind relevant to such matter.

(L. 1985 S.B. 44 § 30)

Effective 6-11-85



Section 313.350 Venue for civil actions — advancement on docket.

Effective 11 Jun 1985, see footnote

Title XXI PUBLIC SAFETY AND MORALS

313.350. Venue for civil actions — advancement on docket. — Any civil action brought on any question in connection with the lottery shall be filed in the circuit court of Cole County, and all such suits shall be given priority and advanced on the court docket and shall be heard and decided by the court as quickly as possible.

(L. 1985 S.B. 44 § 31)

Effective 6-11-85



Section 313.351 Lottery commission to submit plan, how approved.

Effective 28 Aug 1999

Title XXI PUBLIC SAFETY AND MORALS

313.351. Lottery commission to submit plan, how approved. — Prior to implementing any plan to allow state lottery prize winners who are currently receiving annuity payments to receive a single cash payment in lieu of remaining annuity payments, the state lottery commission shall submit to the president pro tempore of the senate, the speaker of the house of representatives, and the commissioner of the office of administration the details of the plan and its estimated effect on the level of total state revenues as defined in Article X, Section 17 of the Missouri Constitution as well as the benefits of allowing financial institutions which are FDIC insured to participate in such plan. No such plan which permits the option of receiving a single cash payment in lieu of remaining annuity payments shall be implemented unless approved by the general assembly by concurrent resolution and submitted to the governor in accordance with the provisions of Article IV, Section 8 of the Missouri Constitution.

(L. 1999 S.B. 386 § 3)

CROSS REFERENCE:

Commission may allow pre-October 22, 1998, lottery winners receiving annual payments to elect to receive a single cash payment, expiration date.



Section 313.500 Definitions.

Effective 28 Aug 1995

Title XXI PUBLIC SAFETY AND MORALS

313.500. Definitions. — As used in sections 313.500 to 313.710, unless the context clearly indicates that a different meaning is intended, the following terms mean:

(1) "Breakage", the odd cents by which the amount payable on each dollar wagered exceeds a multiple of ten cents;

(2) "Commission", the Missouri gaming commission, created in section 313.004, or its designate;

(3) "County", any county in the state of Missouri or the city of St. Louis;

(4) "Horse", any equine, ass, mule, pony, or hybrid thereof;

(5) "Organization", any individual, political subdivision, state agency, partnership, unincorporated association, firm, or corporation licensed by the commission to conduct a horse racing meeting;

(6) "Pari-mutuel wagering", a form of wagering on the outcome of horse races in which those who wager purchase tickets of various denominations on a horse or horses in one or more races, all wagers are pooled, and when the outcome of the race has been declared official, the total wagers comprising each pool, less such amounts provided herein or which are provided by law or rule, will be distributed to holders of winning tickets on the winning horse or horses;

(7) "Public official", any elected member of the executive branch of state government and any director of a state department, any judge other than a judge of the municipal division of a circuit court, and any elected member of the legislative branch of state government;

(8) "Race meet" or "race meeting", the whole period of time, whether consecutive dates or those instances where nonconsecutive dates are granted, for which a race track license to race has been granted to any one organization by the commission;

(9) "Racing", any type of horse racing.

(L. 1986 S.B. 572, A.L. 1995 H.B. 574)



Section 313.510 Horse racing commission established.

Effective 28 Aug 1995

Title XXI PUBLIC SAFETY AND MORALS

313.510. Horse racing commission established. — There is hereby created the "Missouri Horse Racing Commission", which shall consist of five members appointed by the governor with the advice and consent of the senate. The commission shall oversee the development and administration of the pari-mutuel horse racing industry in Missouri. The commission shall be assigned to the Missouri gaming commission.

(L. 1986 S.B. 572, A.L. 1995 H.B. 574)



Section 313.520 Employees — executive director of gaming commission, duties.

Effective 28 Aug 1995

Title XXI PUBLIC SAFETY AND MORALS

313.520. Employees — executive director of gaming commission, duties. — 1. The horse racing commission shall not hire any person to be an employee of the commission.

2. The duties of the executive director of the gaming commission, in addition to all other duties prescribed by law, shall include the following:

(1) Taking and preserving records of all proceedings before the commission, maintaining its books, documents, and records, and making them available for public inspection;

(2) If so designated by the commission, acting as a hearing officer in hearings;

(3) Acting as the commission's chief personnel officer and supervising the employment, conduct, duties, and discipline of commission employees; and

(4) Performing other duties as directed by the commission.

3. Except as provided in subdivision (7) of section 313.560, the officials at any race meeting, as this term is customarily understood in racing, including by way of enumeration only and not in limitation, placing judges, patrol judges, clerks of the scales, starters and assistants, handicapper, timer, paddock judge, veterinarians, racing secretary and clerk of the course shall be paid by the race track licensee.

(L. 1986 S.B. 572, A.L. 1995 H.B. 574)



Section 313.530 Revenues from horse racing — horse racing fund, established.

Effective 09 Jun 1987, see footnote

Title XXI PUBLIC SAFETY AND MORALS

313.530. Revenues from horse racing — horse racing fund, established. — Except as provided in section 313.620, all revenues derived or generated from the licensing of race tracks and authorization of races under sections 313.500 to 313.710 and all moneys received by the state, the commission or the director of revenue from pari-mutuel wagering pools shall be deposited by the director of revenue in the state treasury to be held in a special account to be known as the "Missouri Horse Racing Fund". Interest earned on the Missouri horse racing fund shall be credited to that fund. The money in the Missouri horse racing fund shall be deposited in the state treasury and invested by the state treasurer, subject to appropriation as provided by the constitution and laws enacted pursuant thereto.

(L. 1986 S.B. 572, A.L. 1987 S.B. 384)

Effective 6-09-87



Section 313.540 Commission, powers — rules and regulations — stewards, delegation of authority to — appeals from stewards' decisions.

Effective 06 May 1986, see footnote

Title XXI PUBLIC SAFETY AND MORALS

313.540. Commission, powers — rules and regulations — stewards, delegation of authority to — appeals from stewards' decisions. — The commission shall have powers to prescribe and enforce rules and regulations governing horse races and race meetings. Such rules and regulations shall contain criteria to be used by the commission for decisions on approving and revoking race track licenses and setting racing dates. The commission may delegate to the stewards such of the commission's powers and duties as may be necessary to carry out and effectuate the purposes of sections 313.500 to 313.710. Any decision or action of such stewards may be appealed to the commission or may be reviewed by the commission on its own initiative.

(L. 1986 S.B. 572)

Effective 5-06-86



Section 313.550 Subpoenas, penalty for refusal to testify or produce records — penalty for false testimony.

Effective 01 Jan 2017, see footnote

Title XXI PUBLIC SAFETY AND MORALS

313.550. Subpoenas, penalty for refusal to testify or produce records — penalty for false testimony. — 1. The commission may issue subpoenas for the attendance of witnesses or the production of any records, books, memoranda, documents, or other papers or things, to enable any of them to effectually discharge its or his duties, and may administer oaths or affirmations as necessary in connection therewith. In addition, the commission shall have the authority to issue subpoenas under section 536.077 in contested cases.

2. Any person subpoenaed who fails to appear at the time and place specified in answer to the subpoena and to bring any papers or things specified in the subpoena, or who upon such appearance, refuses to testify or produce such records or things, upon conviction, is guilty of a class A misdemeanor.

3. Any person who testifies falsely under oath in any proceeding before, or any investigation by, the commission, its secretary, or the stewards, upon conviction, shall be guilty of a class E felony.

(L. 1986 S.B. 572, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 313.560 Commission, powers.

Effective 09 Jun 1987, see footnote

Title XXI PUBLIC SAFETY AND MORALS

313.560. Commission, powers. — The commission shall have all powers necessary and proper to fully and effectively execute the provisions of sections 313.500 to 313.710 including, but not limited to, the following:

(1) The provisions of chapter 34 to the contrary notwithstanding, the executive director, pursuant to rules and regulations issued by the commission, may directly purchase or lease such goods or services as are necessary for effectuating the purposes of sections 313.500 to 313.710, provided however, that the board of public buildings shall provide the principal office space for the commission's staff. Contracts shall be awarded on the basis of lowest and best bid. The executive director shall use state purchasing procedures except for professional services or emergency purchases necessary for the race meet authorized pursuant to section 34.100. No contract awarded or entered into by the executive director may be assigned by the holder thereof except with specific approval of the commission;

(2) The commission is vested with the power to enter without a search warrant the office, horse race track, facilities, other places of business, residences, tack rooms, vehicles and any other premises under the control of any licensee on the grounds of a licensed association at all reasonable hours to determine whether there has been compliance with the provisions of sections 313.500 to 313.710 and rules and regulations promulgated thereunder, and to discover any contraband as described in chapter 195 or in rules promulgated pursuant to sections 313.500 to 313.710;

(3) The commission is vested with the authority to investigate alleged violations of the provisions of sections 313.500 to 313.710, its reasonable rules and regulations, orders and final decisions; the commission shall take appropriate disciplinary action, including suspension or revocation of the license, against any race track licensee or occupation licensee for violation thereof or institute appropriate legal action for the enforcement thereof pursuant to subdivision (10) of this section;

(4) The commission may eject or exclude from any race meeting or licensee grounds or any part thereof, any occupation licensee or any other individual whose conduct or reputation is such that his presence on licensee grounds may, in the opinion of the commission, call into question the honesty and integrity of horse racing or interfere with the orderly conduct of horse racing; provided, however, that no person shall be excluded or ejected from licensee grounds on the grounds of race, color, creed, national origin, ancestry, or sex. The commission shall by rule provide for an expedited hearing for any occupation licensee excluded pursuant to this subsection;

(5) The commission is vested with the power to acquire, establish, maintain and operate, or provide by contract testing laboratories and related facilities, for the purpose of conducting saliva, blood, urine and other tests on the horses run or to be run in any race meeting and to lease or purchase all equipment and supplies deemed necessary or desirable in connection with any such testing laboratories and related facilities and all such tests. The commission shall explore the feasibility of establishing such a testing facility at and in conjunction with the University of Missouri, College of Veterinary Medicine. The race track licensee shall on a per sample basis pay a fee as determined by the commission for such laboratory testing services;

(6) The commission may require that the records, including financial or other statements of any race track licensee under sections 313.500 to 313.710, shall be kept in such manner as prescribed by the commission and that any race track licensee submit to the commission on or before March fifteenth of each year, for the preceding fiscal year of the licensee an annual audited balance sheet and profit and loss statement and any other information the commission deems necessary in order to effectively administer sections 313.500 to 313.710 and all rules, regulations, orders and final decisions promulgated under sections 313.500 to 313.710. The fiscal year for any licensee shall be the calendar year;

(7) The commission shall require that there shall be three stewards at each horse race meeting, who shall be appointed by the commission. They shall be paid for by the state and shall be considered state employees for all purposes. Stewards appointed by the commission, while performing duties required by sections 313.500 to 313.710 or by the commission, shall be entitled to the same rights and immunities as granted to commission members and employees under section 313.570;

(8) The commission is vested with the power to impose civil penalties of up to five thousand dollars against individuals and up to ten thousand dollars against organizations for each violation of any provision of sections 313.500 to 313.710, any rules adopted by the commission, any lawful order of the commission or any other action which, in the commission's discretion, is found to be a detriment or impediment to horse racing. Such penalties, when recovered, shall be paid into the Missouri horse racing fund. Any civil penalties so imposed shall be sued for by the attorney general in the name of the state;

(9) The commission may request that the attorney general make investigations, on behalf of and in the name of the commission, and bring suits or institute proceedings for any of the purposes necessary and proper for carrying out the functions of the commission;

(10) The commission may request that the Missouri state highway patrol investigate or participate in such matters as it deems necessary. The Missouri state highway patrol shall have authority to investigate the commission relative to the operation and administration of sections 262.260 to 262.270 and 313.500 to 313.710, and to report suspected violations of state law or federal law by the commission to the proper prosecuting authorities. In the event that a violation of state law is reported to the proper prosecuting authority and no prosecution is commenced within thirty days for alleged violations, the attorney general shall have authority to commence prosecution for alleged violations of sections 262.260 to 262.270 and 313.500 to 313.710 or other criminal statutes alleged to have been violated. The cost of personnel and related expenses in the Missouri state highway patrol, including the division of drug and crime control, to accomplish the purposes of this section shall be paid within the limits of appropriations from general revenue, or from such other funding as may be authorized by the general assembly.

(L. 1986 S.B. 572, A.L. 1987 S.B. 384)

Effective 6-09-87



Section 313.570 Members or employees subject to civil action, attorney general to represent.

Effective 28 Aug 1995

Title XXI PUBLIC SAFETY AND MORALS

313.570. Members or employees subject to civil action, attorney general to represent. — Any commission member or employee who is subject to any civil action arising from any act executed, pursuant to sections 313.500 to 313.710, by him while serving in his official capacity as a commission member or employee shall be represented by the attorney general. All costs of defending such suits and satisfaction of any judgment rendered shall be paid as provided in section 105.711.

(L. 1986 S.B. 572, A.L. 1995 H.B. 574)



Section 313.580 Track license required — grounds for refusal to issue, qualifications.

Effective 06 May 1986, see footnote

Title XXI PUBLIC SAFETY AND MORALS

313.580. Track license required — grounds for refusal to issue, qualifications. — 1. Pari-mutuel wagering shall only be conducted within the grounds or enclosure of a race track licensed by the commission and shall only be conducted with respect to horse races and race meetings which have been authorized by the commission at such licensed race track. No organization shall conduct pari-mutuel wagering on horse racing without a valid race track license issued by the commission with respect to the conduct of horse racing and race meets authorized by the commission. Any organization desiring to conduct pari-mutuel wagering on horse racing shall apply to the commission for a race track license and shall provide the information required by the commission before a license may be issued.

2. The commission shall not issue any race track license to any individual or organization:

(1) Who has or which has an officer, director, or stockholder who has been convicted of a felony;

(2) Who has or which has an officer, director, or stockholder who has been convicted of or pleaded nolo contendere to any illegal gambling activity; or

(3) Who is or which has an officer, director, or stockholder who is not of good moral character.

­­

­

3. The commission shall not issue any license for a race track unless the commission has first determined:

(1) That the applicant would be a suitable licensee;

(2) That a licensed race track at the proposed location would be in the public interest;

(3) That the proposed race track operation is economically feasible;

(4) That the proposed race track's establishment would not be detrimental to the development of a sound horse racing program for Missouri;

(5) That any financing of applicant's proposed operations is adequate and comes from a source that is not detrimental to the public interest; and

(6) That the applicant has complied with all requisite provisions of law and of rules and regulations promulgated by the commission.

4. If any organization is ineligible to be granted a race track license because of any of the matters set forth in this section, any other affiliated organization or person that is either controlled, directly or indirectly, by such ineligible organization or person shall also be ineligible.

5. The commission shall only license the number of race tracks and authorize the number of races which it determines to be in the public interest and economically feasible.

(L. 1986 S.B. 572)

Effective 5-06-86



Section 313.590 Track license — bond required, purpose.

Effective 06 May 1986, see footnote

Title XXI PUBLIC SAFETY AND MORALS

313.590. Track license — bond required, purpose. — A race track licensed under section 313.580 shall post a bond payable to the state of Missouri, before the license is issued, in an amount set by the commission, with sureties to be approved by the commission. The bond shall be used to guarantee that the licensee faithfully makes the payments, keeps its books and records and makes reports, and conducts its racing activity in conformity with sections 313.500 to 313.710 and the rules adopted by the commission. The bond shall not be cancelled or assigned by a surety on less than thirty days' notice in writing to the commission. If a bond is cancelled and the licensee fails to file a new bond with the commission in the required amount on or before the effective date of cancellation, the licensee's license shall be revoked. The total and aggregate liability of the surety on the bond is limited to the amount specified in the bond.

(L. 1986 S.B. 572)

Effective 5-06-86



Section 313.600 Track license — restrictions on transfer of ownership, record keeping requirements — disclosure requirements.

Effective 06 May 1986, see footnote

Title XXI PUBLIC SAFETY AND MORALS

313.600. Track license — restrictions on transfer of ownership, record keeping requirements — disclosure requirements. — 1. Whenever any organization has been granted a race track license to conduct a horse race meeting, no officer or director of such organization, or person who will thereby become the owner or holder, directly or indirectly, of five percent or more of the shares of stock or certificates or other evidence of ownership in such organization, may become the owner or holder, directly or indirectly, of any such shares of stock or certificates or other evidence of ownership without first having obtained the approval of the commission. The commission may, after hearing, revoke or suspend a race track license granted to any organization which shall register on its books in the name of any such officer, director or person its share of stock or certificate or other evidence of ownership of any interest in the organization without the prior approval of the commission or which shall knowingly permit any such officer, director or person to be directly or indirectly interested in its share of stock or certificates or other evidences of ownership of any interest in the organization without reporting the same to the commission or which violates any rules or regulations of the commission.

2. Whenever the commission shall give to any officer or director of any organization, or person who will thereby become the owner or holder, directly or indirectly, of five percent or more of the shares of stock or certificates or other evidences of ownership of any interest in an organization, its approval to own or hold the shares of stock or certificates or other evidences of ownership of any interest in any such organization, it shall, by registered mail, notify the organization of such approval. Under no circumstances shall the commission give such approval to any such officer, director or person who has been convicted of or is under an indictment for a crime involving moral turpitude or has violated any provisions of the racing law of any state or any rules or regulations of the commission of any state.

3. The commission shall require all licensees, including any officers and stockholders thereof, to disclose fully to the commission all financial interests that they may have in horse racing.

4. The commission shall require each licensee under this section to maintain records of owners of stock of the licensee so that the names of all persons, including corporations, trusts, estates, and partnerships, who are the beneficial owners of the stock are disclosed, regardless of the manner in which, or whether, the ownership interest is stated or registered on the stock of the licensee. Beneficial ownership includes, but is not limited to record ownership and:

(1) Stock or other ownership in one or more entities in a chain of parent and subsidiary or affiliated entities, any one of which participates in the capital or profits of a licensee, regardless of the percentage of ownership involved; or

(2) Any interest which entitles a person to benefits substantially equivalent to ownership by reason of any contract, understanding, relationship, agreement or other arrangement even though the person is not the record owner. Unless there are special circumstances, securities held by an individual's spouse or relatives, including children, living in the home, are beneficially owned by the individual.

5. In addition to any other action which is necessary to obtain disclosure of beneficial ownership of stock, the commission shall require each licensee, at least once every calendar year, to obtain, pursuant to written notice to the record owners of all stock of the licensee, an affidavit from each record owner owning two percent or more, sworn to under the penalty of perjury, stating to the best of the affiant's knowledge, information and belief:

(1) Whether any person other than the affiant has any right of beneficial ownership of any kind in the stock held in the name of the affiant;

(2) The name and address of the other person; and

(3) The amount and nature of the ownership.

6. If the licensee receives information indicating that a person other than the record owner has a beneficial ownership interest in stock of the licensee, the licensee shall request promptly by written notice to the other person, that this person submit to the licensee within sixty days from the date of the notice an affidavit, sworn to under the penalty of perjury, stating to the best of the affiant's knowledge, information and belief:

(1) Whether the affiant has any right of ownership in stock of the licensee attributed to the affiant in the notice and the amount and nature of the ownership;

(2) Whether any person other than the affiant and the record owner has any right of ownership of any kind in stock of the licensee attributed to the affiant by the notice to the affiant; and

(3) The amount and nature of the ownership of any other person.

7. Notwithstanding the affidavit requirements of this subsection, the commission may limit the ownership that must be reported in an affidavit to two percent or more of the beneficial ownership of the licensee.

8. Each licensee shall submit the ownership records and affidavits required by this section to the commission annually and at the other times required by the commission. Any change in the record ownership or beneficial ownership of stock of any licensee shall be reported promptly to the commission. Upon the failure of any licensee to maintain and report records of ownership of stock, as required by this subsection, or the failure of any licensee to make a reasonable effort to obtain the affidavits required by this subsection, the commission shall suspend or revoke the license of the track for a period determined by the commission.

9. All statements required to be filed with the commission shall be filed under oath and shall be signed by the officers of the corporation, or, if unincorporated, by the owner or all the partners, general and limited, of the licensee.

(L. 1986 S.B. 572)

Effective 5-06-86



Section 313.605 Track license — financial interest by public officials prohibited, grounds for suspension or revocation.

Effective 06 May 1986, see footnote

Title XXI PUBLIC SAFETY AND MORALS

313.605. Track license — financial interest by public officials prohibited, grounds for suspension or revocation. — 1. In addition to the provisions of subsection 1 of this section, no organization shall be granted a race track license to hold a race meeting in this state and the commission may revoke or suspend a race track license if any public official of the state or his or her spouse, children or parents hold any financial interest, directly or indirectly, in the shares of stock or certificates or other evidences of ownership in the organization.

2. No organization which has been granted a race track license to hold a race meeting shall give to any public official or his or her spouse, children or parents, directly or indirectly, for or without consideration any interest in shares of stock or certificates or other evidences of ownership in the organization. The commission shall, after hearing, revoke the race track license granted to an organization which has violated this subsection.

(L. 1986 S.B. 572)

Effective 5-06-86



Section 313.610 Track license — failure to secure, penalty.

Effective 06 May 1986, see footnote

Title XXI PUBLIC SAFETY AND MORALS

313.610. Track license — failure to secure, penalty. — Any organization conducting a horse race or race meeting at which pari-mutuel wagering is conducted without a valid license issued pursuant to sections 262.260 to 262.270 and 313.500 to 313.710 shall upon conviction be guilty of a class B felony.

(L. 1986 S.B. 572)

Effective 5-06-86



Section 313.620 Fees.

Effective 06 May 1986, see footnote

Title XXI PUBLIC SAFETY AND MORALS

313.620. Fees. — 1. The commission shall prescribe by rule the amount and frequency of application fees and per day licensing fees for race tracks where pari-mutuel wagering is permitted.

2. The commission may prescribe by rule license fees for race meets with respect to which pari-mutuel wagering is conducted.

3. All funds received from application fees, per day licensing fees and other licensing fees shall be deposited in the state treasury to the credit of the general revenue fund, and shall not be transferred except by appropriation as provided by the constitution and laws enacted pursuant thereto.

(L. 1986 S.B. 572)

Effective 5-06-86



Section 313.630 Admissions tax — state aid to municipalities and counties for certain services and facilities, source, amount available.

Effective 28 Aug 1995

Title XXI PUBLIC SAFETY AND MORALS

313.630. Admissions tax — state aid to municipalities and counties for certain services and facilities, source, amount available. — In lieu of any state or local sales tax on the gross receipts from admissions paid by persons attending the races and in lieu of any state or local amusement or entertainment tax, there is hereby imposed on each organization licensed to conduct horse races under the provisions of sections 313.510 to 313.710 a tax equal to ten percent of all moneys received each day from admissions paid by persons attending the races for deposit in the state treasury to the credit of the general revenue fund. The general assembly shall appropriate money from general revenue, up to one-half of the amount credited annually pursuant to this section, to municipalities and counties in the area in which races are conducted to assist the funding of services and facilities required by the conduct of racing in such municipality or county. Any county or municipal racing authority shall be subject to the rules and regulations of the commission.

(L. 1986 S.B. 572, A.L. 1995 H.B. 574)



Section 313.631 Track licensee — record keeping requirements, accounting to commission.

Effective 06 May 1986, see footnote

Title XXI PUBLIC SAFETY AND MORALS

313.631. Track licensee — record keeping requirements, accounting to commission. — Every organization licensed to conduct horse races under the provisions of sections 262.260 to 262.270 and 313.500 to 313.710 shall so keep its books and records as to clearly show the true number of admissions, the total amount of money contributed to each pari-mutuel pool on each race separately, and the amount of money received daily from admission fees and within thirty days after the conclusion of every race meeting, shall submit to the commission a complete accounting of all such receipts and admissions.

(L. 1986 S.B. 572)

Effective 5-06-86



Section 313.632 Approval by commission, required, when.

Effective 06 May 1986, see footnote

Title XXI PUBLIC SAFETY AND MORALS

313.632. Approval by commission, required, when. — All contracts and agreements for the payment of money and all salaries, fees and compensation paid by any organization licensed as hereinbefore provided, and all proposed extensions, additions, or improvements to the buildings, stables, improvements or tracks upon property owned or leased by such licensee shall be subject to the approval of the commission.

(L. 1986 S.B. 572)

Effective 5-06-86



Section 313.640 Occupational licenses, required, exceptions — application forms, information required, fees — grounds for refusal — grounds for suspension or revocation — affirmative action plan.

Effective 09 Jun 1987, see footnote

Title XXI PUBLIC SAFETY AND MORALS

313.640. Occupational licenses, required, exceptions — application forms, information required, fees — grounds for refusal — grounds for suspension or revocation — affirmative action plan. — 1. Every individual participating in horse racing, whether as a race track licensee, holder of any interest in a race track license, association employee, concessionaire contract holder, and owner or general manager of same, concessionaire employee, or racing official, and all other individuals whose duties require them to be present on association premises during racing hours, or to regularly visit such premises during racing hours, are required to have an occupation license from the commission authorizing them to be employed on the licensed premises and to practice their business, profession or skill. The following individuals are not required to obtain an occupation license:

(1) Public officers and public employees engaged in the performance of their official duties; and

(2) Individuals exempted by the commission.

­­

­

2. Each application for an occupation license shall be on forms prescribed by the commission. Such occupation license, when issued, shall be for a period up to one year, except that the commission in its discretion may grant up to three-year licenses. The application shall be accompanied by a license fee which shall be set by the commission. Each applicant shall set forth in the application his full name and address, and if he has been issued prior occupation licenses or has been licensed in any other state under any other name, such name, his age, whether a permit or license issued to him in any other state has been suspended or revoked and if so whether such suspension or revocation is in effect at the time of the application, and such other information as the commission may require. The commission shall also determine fees for registration of stable names. Fees collected for registration of stable names shall be deposited in the state treasury to the credit of general revenue and subject to appropriation as provided by law.

3. The commission may in its discretion refuse an occupation license to any individual:

(1) Who has been convicted of a crime;

(2) Who is unqualified to perform the duties required of such applicant;

(3) Who fails to disclose or states falsely any information called for in the application;

(4) Who has been found guilty of a violation of sections 313.500 to 313.710 or of the rules and regulations of the commission;

(5) Whose occupation license or permit has been suspended, revoked or denied for just cause in any state;

(6) Who is a past or present member or participant in organized crime as such membership or participant may be found or determined by the commission;

(7) Who is an illegal alien;

(8) Who is an employee of the commission or any spouse, child, brother, sister, or parent of an employee or member of the commission; or

(9) For any other just cause.

4. The commission may suspend or revoke any occupation license:

(1) For violation of any of the provisions of sections 313.500 to 313.710; or

(2) For violation of any of the rules or regulations of the commission; or

(3) For any cause which, if known to the commission, would have justified the commission in refusing to issue such occupation license; or

(4) For any other just cause.

5. At least eighty percent of all individuals employed directly at each and every race meeting by an organization licensed to conduct horse racing under sections 313.500 to 313.710 shall be residents of the state of Missouri for a period of ninety days next preceding the date of employment and during the course of employment.

6. In acting on applications for organization licenses, the commission shall require all applicants to implement a good faith affirmative action effort to recruit, train and upgrade minorities in all classifications of employment by the applicant. The applicant shall furnish the commission with a description of plans for compliance with all laws pertaining to discrimination, equal employment, and affirmative action; policies regarding recruitment, use, and advancement of minorities; policies with respect to minority contracting; a copy of Equal Employment Opportunity Statement and Policy of the applicant dated and signed by the chief executive officer; and a copy of Affirmative Action Policy and Procedures dated and signed; and identification of the affirmative action officer, including name, title, address, and telephone number.

(L. 1986 S.B. 572, A.L. 1987 S.B. 384)

Effective 6-09-87



Section 313.650 Refusal, revocation or suspension of occupation license — procedure — appeal, standard of review.

Effective 06 May 1986, see footnote

Title XXI PUBLIC SAFETY AND MORALS

313.650. Refusal, revocation or suspension of occupation license — procedure — appeal, standard of review. — 1. In the event the commission, for violation of the provisions of sections 313.500 to 313.710 or the rules and regulations of the commission or other just cause, refuses, revokes or suspends an occupation license, or the stewards at any race meeting suspends an occupation license, then the occupation license of the person shall be suspended pending a hearing of the commission.

2. The commission's hearings practice and procedure are as provided in the commission's rules.

3. All decisions, orders, or findings issued by any steward may be appealed to the commission. The provisions of chapter 536, except those provisions in conflict with sections 313.500 to 313.710, any rule promulgated by the commission, or any civil rule hereafter adopted which supercedes an applicable provision of chapter 536 shall apply to and govern the proceedings of the commission.

4. Final decisions of the commission shall be subject to judicial review pursuant to a petition filed in the circuit court in the county in which the hearing is held, and by delivery of copies of the petition to each party of record, within thirty days after the mailing or delivery of the final decision and notice thereof in such a case. Review under this section shall be exclusive, and decisions of the commission reviewable under this section shall not be reviewable in any other proceeding, and no other official or court shall have power to review any such decision by an action in the nature of mandamus or otherwise except under the provisions of this section or on appeal. The party seeking review shall be responsible for the filing of the transcript and record of all proceedings before the commission with the appropriate appellate court. The final decision of the commission shall be affirmed, unless there is no substantial evidence to support it, it is against the weight of the evidence, it erroneously declares the law, or it erroneously applies the law.

(L. 1986 S.B. 572)

Effective 5-06-86



Section 313.652 Pari-mutuel wagering — deductions from pool, definitions — payment of tax, amount due — permitted use of breakage and unclaimed winnings — breed incentive moneys not to lapse into general revenue.

Effective 28 Aug 1995

Title XXI PUBLIC SAFETY AND MORALS

313.652. Pari-mutuel wagering — deductions from pool, definitions — payment of tax, amount due — permitted use of breakage and unclaimed winnings — breed incentive moneys not to lapse into general revenue. — 1. Any organization licensed by the commission to conduct a horse race meeting may provide places in the race meeting grounds or enclosure and may conduct and supervise therein the pari-mutuel system of wagering by patrons of the horse races conducted by such organization licensee at such meeting.

2. No other place or method of betting, pool making, wagering or gambling shall be used or permitted by the race track licensee. Each race track licensee shall deduct the following amounts on all races conducted by it: eighteen percent of the regular mutuel pool, twenty percent of the multiple mutuel pool involving two horses, and twenty-five percent of the multiple mutuel pool involving three or more horses. "Regular mutuel pool" means a separate wagering pool in which an interest is represented by a single ticket evidencing a single wager on one horse. "Multiple mutuel pool" means a separate wagering pool in which an interest is represented by a single wager on two or more horses. For the first one hundred million dollars of the total pari-mutuel pool for the licensed race meeting, each race track licensee shall apply the amounts deducted as follows:

(1) One percent of the regular mutuel pools, one and one-quarter percent of the multiple mutuel pools involving two horses, and one and one-half percent of the multiple mutuel pools involving three or more horses shall be paid to the commission;

(2) Eight percent of the regular mutuel pools, eight and three-quarters percent of the multiple mutuel pools involving two horses, and eleven percent of the multiple mutuel pools involving three or more horses shall be allocated for purse money. The formula for distribution of the purse money shall be determined by an agreement between an organization representing the horsemen and the tracks, the agreement to be subject to the approval of the commission;

(3) One-half of one percent of the regular mutuel pools, three-quarters of one percent of the multiple mutuel pools involving two horses, and one percent of the multiple mutuel pools involving three or more horses shall be used for breeder incentives. The method of payment and distribution of breeder incentives shall be set forth by the commission in rules;

(4) Eight and one-half percent of the regular mutuel pools, nine and one-quarter percent of the multiple mutuel pools involving two horses, and eleven and one-half percent of the multiple mutuel pools involving three or more horses shall be retained by the licensee.

3. For the next fifty million dollars of the total pari-mutuel pool for the licensed race meeting, each race track licensee shall apply the amount deducted as follows:

(1) Two percent of the regular mutuel pools, two percent of the multiple mutuel pools involving two horses, and two percent of the multiple mutuel pools involving three or more horses shall be paid to the commission;

(2) Seven and one-half percent of the regular mutuel pools, eight and one-half percent of the multiple mutuel pools involving two horses, and ten and one-half percent of the multiple mutuel pools involving three or more horses shall be allocated for purse money. The formula for distribution of the purse money shall be determined by an agreement between an organization representing the horsemen and the tracks, the agreement to be subject to the approval of the commission;

(3) One-half of one percent of the regular mutuel pools, three-quarters of one percent of the multiple mutuel pools involving two horses, and one percent of the multiple mutuel pools involving three or more horses shall be used for breeder incentives. The method of payment and distribution of breeder incentives shall be set forth by the commission in rules;

(4) Eight percent of the regular mutuel pools, eight and three-quarters percent of the multiple mutuel pools involving two horses, and eleven and one-half percent of the multiple mutuel pools involving three or more horses shall be retained by the licensee.

4. For all amounts of the total pari-mutuel pool for the licensed race meeting in excess of one hundred fifty million dollars, each race track licensee shall apply the amount deducted as follows:

(1) Four percent of the regular mutuel pools, four percent of the multiple mutuel pools involving two horses, and four percent of the multiple mutuel pools involving three or more horses shall be paid to the commission;

(2) Six and one-half percent of the regular mutuel pools, seven and one-quarter percent of the multiple mutuel pools involving two horses, and nine and one-half percent of the multiple mutuel pools involving three or more horses shall be allocated for purse money. The formula for distribution of the purse money shall be determined by an agreement between an organization representing the horsemen and the tracks, the agreement to be subject to the approval of the commission;

(3) One-half of one percent of the regular mutuel pools, three-quarters of one percent of the multiple mutuel pools involving two horses, and one percent of the multiple mutuel pools involving three or more horses shall be used for breeder incentives. The method of payment and distribution of breeder incentives shall be set forth by the commission in rules;

(4) Seven percent of the regular mutuel pools, eight percent of the multiple mutuel pools involving two horses, and ten and one-half percent of the multiple mutuel pools involving three or more horses shall be retained by the licensee.

5. Each race track licensee shall pay to the commission, within three days after each day of racing, a tax at the rate specified in this section on the total amount of money wagered on all races that day. The payment of the tax shall be accompanied by a statement of the race track licensee, or his duly authorized agent under oath, showing the amount of money wagered that day.

6. Breakage paid in the Missouri horse racing fund shall not be specially allocated for purse money for special races, for breeder and owner awards and for horse racing development; however, breakage may be used for these purposes.

7. Unclaimed winnings paid into the Missouri horse racing fund shall not be specially allocated for purse money for special races, for breeder and owner awards and for horse racing development; however, unclaimed winnings may be used for these purposes.

8. All moneys provided for breeder incentives shall not lapse and interest earned on such moneys shall be credited the account. The provisions of section 33.080 to the contrary notwithstanding, these funds shall not be transferred and placed to the credit of the general revenue fund at the end of each biennium.

(L. 1986 S.B. 521 § 313.800, A.L. 1987 S.B. 384, A.L. 1995 H.B. 574)



Section 313.655 Simulcast races, pari-mutuel wagering.

Effective 28 Aug 1995

Title XXI PUBLIC SAFETY AND MORALS

313.655. Simulcast races, pari-mutuel wagering. — 1. An organization licensed to conduct racing in this state, with the approval of the commission, may contract to conduct pari-mutuel wagering on a simulcast of horse races held at race tracks in this state or other states or countries where the conduct of racing and wagering is permitted by law.

2. Any wagering made under this section shall take place within the confines of the licensee's race track pursuant to rules promulgated by the commission. The licensed race track may simulcast up to, but not more than the number of days in which it conducts live racing.

3. Computation of the total takeout and breakage for wagering made under this section shall be the same as that normally applicable to racing conducted by the licensee.

4. After deducting from the takeout the applicable tax of this state on the entire pari-mutuel pool, the amount to be paid under the terms of the contract to the race track from which the race or races will be simulcast, and the cost of transmission, the remainder shall be allocated in the same proportions as normally applicable to racing conducted by the licensee.

5. The terms and conditions of any contract with a race track made under this section are subject to the approval of the respective groups which represent a majority of the horsemen racing at the track licensed by the commission and a majority of the applicable breeders in this state.

6. The provisions of the Federal Interstate Horseracing Act of 1978, Title 15, Sections 3001 through 3007, U.S. Code, shall be instructive regarding the intent of this section.

(L. 1986 S.B. 572, A.L. 1987 S.B. 384, A.L. 1995 H.B. 574)



Section 313.660 Off-track wagering prohibited, penalty.

Effective 01 Jan 2017, see footnote

Title XXI PUBLIC SAFETY AND MORALS

313.660. Off-track wagering prohibited, penalty. — 1. No individual shall for a fee, directly or indirectly, accept anything of value to be wagered or to be transmitted or delivered for wager in any pari-mutuel system of wagering on horse racing or for a fee deliver anything of value which has been received outside of the enclosure of a race track holding a horse race licensed under sections 313.500 to 313.710 to be placed as wagers in the pari-mutuel pool within such enclosure.

2. Any individual violating the provisions of this section shall upon conviction be guilty of a class D felony.

(L. 1986 S.B. 572, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 313.665 Pari-mutuel wagering or prizes given by charities not deemed gambling, when — not grounds for denial of liquor or beer licenses.

Effective 28 Aug 2009

Title XXI PUBLIC SAFETY AND MORALS

313.665. Pari-mutuel wagering or prizes given by charities not deemed gambling, when — not grounds for denial of liquor or beer licenses. — 1. Notwithstanding any other provision of law to the contrary, pari-mutuel wagering on horses at licensed tracks shall not be considered to be "gambling" as that term is used in any law or regulation.

2. Pari-mutuel wagering conducted in accordance with the provisions of sections 313.500 to 313.710 shall not constitute a valid reason to refuse to issue or renew or to revoke or suspend any license or permit issued under the provisions of chapter 311.

3. The giving of door prizes or other gifts by lot or chance after payment of a price by members or guests of a charitable organization which has obtained an exemption from payment of federal income taxes as provided in section 501(c)(3) of the Internal Revenue Code of 1954, as amended, shall not constitute a valid reason to refuse to issue or renew or to revoke or suspend any license or permit issued under the provisions of chapter 311.

(L. 1987 S.B. 384, A.L. 2009 H.B. 132)



Section 313.670 Minors — prohibited from betting — presence prohibited, exceptions.

Effective 06 May 1986, see footnote

Title XXI PUBLIC SAFETY AND MORALS

313.670. Minors — prohibited from betting — presence prohibited, exceptions. — 1. No race track licensee shall knowingly permit any individual under the age of eighteen years unless accompanied by a parent or guardian over the age of eighteen to be admitted to any pari-mutuel wagering area during a race meeting, nor shall any race track licensee knowingly permit any person under the age of eighteen years to wager on any horse race conducted by the organization licensee.

2. No individual under the age of eighteen years shall knowingly make or attempt to make any wager on any horse race subject to the provisions of sections 262.260 to 262.270 and 313.500 to 313.710.

3. Any individual who violates this section shall upon conviction be guilty of a class A misdemeanor.

(L. 1986 S.B. 572)

Effective 5-06-86



Section 313.680 Names of horses — registered name required to be used, penalty.

Effective 06 May 1986, see footnote

Title XXI PUBLIC SAFETY AND MORALS

313.680. Names of horses — registered name required to be used, penalty. — 1. No individual shall knowingly enter or cause to be entered for competition any horse under any other name than its registered name, or out of its proper class, for any purse, prize, premium, stake, or sweepstakes offered to the winner of a contest of speed at any race meeting held by a race track licensee.

2. The name of any horse, for the purpose of entry for competition in any contest of speed, shall be the name under which the horse has been registered and has publicly performed.

3. Any individual convicted of violating the provisions of this section shall be guilty of a class B felony.

(L. 1986 S.B. 572)

Effective 5-06-86



Section 313.690 Bribery of track officials prohibited — passing of altered or fraudulent betting tickets prohibited — unauthorized sale of admission tickets prohibited — penalties.

Effective 06 May 1986, see footnote

Title XXI PUBLIC SAFETY AND MORALS

313.690. Bribery of track officials prohibited — passing of altered or fraudulent betting tickets prohibited — unauthorized sale of admission tickets prohibited — penalties. — 1. No person shall, directly or indirectly, accept anything of value to be wagered, or willfully or knowingly alter or attempt to alter the outcome of any horse race or engage or conspire with or aid, assist, or abet any other person in the commission of any corrupt act or practice, including but not limited to:

(1) The giving or offering or promising to directly or indirectly give a bribe in any form to, or the extorting of any promise from any person having official duties in relation to any race or race horse or to any trainer, jockey, or agent or to any other person having charge of, or access to, any race horse; or

(2) The passing or attempting to pass or the cashing or attempting to cash any altered or fraudulent pari-mutuel ticket; or

(3) The unauthorized sale or the attempt to make an unauthorized sale of any race track admission ticket.

2. Any person who violates the provisions of this section shall upon conviction be guilty of a class B felony.

3. The commission shall suspend or revoke the license of any organization convicted of violating the provisions of this section.

(L. 1986 S.B. 572)

Effective 5-06-86



Section 313.700 Drugs or medications, unauthorized use prohibited, penalty.

Effective 06 May 1986, see footnote

Title XXI PUBLIC SAFETY AND MORALS

313.700. Drugs or medications, unauthorized use prohibited, penalty. — No drug or medication shall be administered to any horse entered for competition in any horse race unless that specific drug or medication has been individually approved by the commission for use at times permitted by rule or rules promulgated by the commission. Any individual found guilty of administering a foreign substance to a horse entered to race, with the intent to affect the result of the race in which the horse is entered, shall be guilty of a class B felony.

(L. 1986 S.B. 572)

Effective 5-06-86



Section 313.710 Missouri-bred horses, program to encourage.

Effective 06 May 1986, see footnote

Title XXI PUBLIC SAFETY AND MORALS

313.710. Missouri-bred horses, program to encourage. — A program to encourage and award the owners and breeders of Missouri-bred horses that win horse races in this state may be established by rules and regulations promulgated by the commission.

(L. 1986 S.B. 572)

Effective 5-06-86



Section 313.720 Missouri breeders fund, created — administration — costs — audit — rules — fund not to lapse into general revenue fund.

Effective 28 Aug 1995

Title XXI PUBLIC SAFETY AND MORALS

313.720. Missouri breeders fund, created — administration — costs — audit — rules — fund not to lapse into general revenue fund. — 1. There is hereby created a "Missouri Breeders Fund", which shall not represent revenue collected and moneys received by the state.

2. The fund shall consist of those funds set aside for breeder incentives as provided in section 313.710, such registration fees for the owners and breeders of Missouri bred horses as the commission may provide by rule, such gifts, or bequests as the fund may from time to time receive and such funds as the general assembly may provide. Any gift or bequest shall be credited to such account as the donor or devisee may provide. If no specific account is provided by the donor or designee, such gift or bequest shall be divided equally among the three accounts.

3. The Missouri breeders fund shall be administered by the commission, with the advice and assistance of advisory committees designated for that purpose by the rules of the commission. The commission shall, at least biennially, carry out such audits as provided by rule. The costs of administration shall be borne by the fund. The commission shall have authority to promulgate such rules as may be necessary or desirable for the efficient operation of the Missouri breeders fund and to provide incentives for breeders and owners of Missouri bred horses.

4. The Missouri breeders fund shall not lapse and the interest earned on such fund shall be credited to the fund. The provisions of section 33.080 to the contrary notwithstanding, funds in the Missouri breeders fund shall not be transferred and placed to the credit of the general revenue fund at the end of each biennium.

(L. 1987 S.B. 384, A.L. 1995 H.B. 574)



Section 313.780 Licensing of additional excursion gambling boats restricted, when.

Effective 04 Nov 2008, see footnote

Title XXI PUBLIC SAFETY AND MORALS

313.780. Licensing of additional excursion gambling boats restricted, when. — The Missouri gaming commission shall not authorize additional excursion gambling boat licenses after November 4, 2008, that exceed the number of licenses which have been approved for excursion gambling boats already built and those under construction. For purposes of this section, "under construction" means an excursion gambling boat that has a license application approved by the commission for priority investigation and is under construction at the approved site prior to November 4, 2008. If one or more excursion gambling boat licenses issued under chapter 313 is forfeited, surrendered, revoked, not renewed, or expires then the commission may issue a new license to replace the license that was forfeited, surrendered, revoked, not renewed, or expired.

(L. 2008 Adopted by Initiative, Proposition A, § 3, November 4, 2008)



Section 313.800 Definitions — additional games of skill, commission approval, procedures.

Effective 28 Aug 2016

Title XXI PUBLIC SAFETY AND MORALS

313.800. Definitions — additional games of skill, commission approval, procedures. — 1. As used in sections 313.800 to 313.850, unless the context clearly requires otherwise, the following terms mean:

(1) “Adjusted gross receipts”, the gross receipts from licensed gambling games and devices less winnings paid to wagerers;

(2) “Applicant”, any person applying for a license authorized under the provisions of sections 313.800 to 313.850;

(3) “Bank”, the elevations of ground which confine the waters of the Mississippi or Missouri Rivers at the ordinary high water mark as defined by common law;

(4) “Capital, cultural, and special law enforcement purpose expenditures” shall include any disbursement, including disbursements for principal, interest, and costs of issuance and trustee administration related to any indebtedness, for the acquisition of land, land improvements, buildings and building improvements, vehicles, machinery, equipment, works of art, intersections, signing, signalization, parking lot, bus stop, station, garage, terminal, hanger, shelter, dock, wharf, rest area, river port, airport, light rail, railroad, other mass transit, pedestrian shopping malls and plazas, parks, lawns, trees, and other landscape, convention center, roads, traffic control devices, sidewalks, alleys, ramps, tunnels, overpasses and underpasses, utilities, streetscape, lighting, trash receptacles, marquees, paintings, murals, fountains, sculptures, water and sewer systems, dams, drainage systems, creek bank restoration, any asset with a useful life greater than one year, cultural events, and any expenditure related to a law enforcement officer deployed as horse-mounted patrol, school resource or drug awareness resistance education (D.A.R.E) officer;

(5) “Cheat”, to alter the selection of criteria which determine the result of a gambling game or the amount or frequency of payment in a gambling game;

(6) “Commission”, the Missouri gaming commission;

(7) “Credit instrument”, a written check, negotiable instrument, automatic bank draft or other authorization from a qualified person to an excursion gambling boat licensee or any of its affiliated companies licensed by the commission authorizing the licensee to withdraw the amount of credit extended by the licensee to such person from the qualified person’s banking account in an amount determined under section 313.817 on or after a date certain of not more than thirty days from the date the credit was extended, and includes any such writing taken in consolidation, redemption or payment of a previous credit instrument, but does not include any interest-bearing installment loan or other extension of credit secured by collateral;

(8) “Dock”, the location in a city or county authorized under subsection 10 of section 313.812 which contains any natural or artificial space, inlet, hollow, or basin, in or adjacent to a bank of the Mississippi or Missouri Rivers, next to a wharf or landing devoted to the embarking of passengers on and disembarking of passengers from a gambling excursion but shall not include any artificial space created after May 20, 1994, and is located more than one thousand feet from the closest edge of the main channel of the river as established by the United States Army Corps of Engineers;

(9) “Excursion gambling boat”, a boat, ferry or other floating facility licensed by the commission on which gambling games are allowed;

(10) “Fiscal year” shall for the purposes of subsections 3 and 4 of section 313.820 mean the fiscal year of a home dock city or county;

(11) “Floating facility”, any facility built or originally built as a boat, ferry or barge licensed by the commission on which gambling games are allowed;

(12) “Gambling excursion”, the time during which gambling games may be operated on an excursion gambling boat whether docked or during a cruise;

(13) “Gambling game” includes, but is not limited to, games of skill or games of chance on an excursion gambling boat but does not include gambling on sporting events; provided such games of chance are approved by amendment to the Missouri Constitution;

(14) “Games of chance”, any gambling game in which the player’s expected return is not favorably increased by his or her reason, foresight, dexterity, sagacity, design, information or strategy;

(15) “Games of skill”, any gambling game in which there is an opportunity for the player to use his or her reason, foresight, dexterity, sagacity, design, information or strategy to favorably increase the player’s expected return; including, but not limited to, the gambling games known as “poker”, “blackjack” (twenty-one), “craps”, “Caribbean stud”, “pai gow poker”, “Texas hold’em”, “double down stud”, and any video representation of such games;

(16) “Gross receipts”, the total sums wagered by patrons of licensed gambling games;

(17) “Holder of occupational license”, a person licensed by the commission to perform an occupation within excursion gambling boat operations which the commission has identified as requiring a license;

(18) “Licensee”, any person licensed under sections 313.800 to 313.850;

(19) “Mississippi River” and “Missouri River”, the water, bed and banks of those rivers, including any space filled by the water of those rivers for docking purposes in a manner approved by the commission but shall not include any artificial space created after May 20, 1994, and is located more than one thousand feet from the closest edge of the main channel of the river as established by the United States Army Corps of Engineers;

(20) “Supplier”, a person who sells or leases gambling equipment and gambling supplies to any licensee.

2. In addition to the games of skill defined in this section, the commission may approve other games of skill upon receiving a petition requesting approval of a gambling game from any applicant or licensee. The commission may set the matter for hearing by serving the applicant or licensee with written notice of the time and place of the hearing not less than five days prior to the date of the hearing and posting a public notice at each commission office. The commission shall require the applicant or licensee to pay the cost of placing a notice in a newspaper of general circulation in the applicant’s or licensee’s home dock city or county. The burden of proof that the gambling game is a game of skill is at all times on the petitioner. The petitioner shall have the affirmative responsibility of establishing his or her case by a preponderance of evidence including:

(1) Is it in the best interest of gaming to allow the game; and

(2) Is the gambling game a game of chance or a game of skill?

­­

­

(L. 1991 H.B. 149 § 1 Adopted by Referendum, Proposition A, November 3, 1992, A.L. 1993 S.B. 10 & 11 § 1, A.L. 1994 S.B. 740, A.L. 2005 H.B. 58 merged with H.B. 186 merged with S.B. 272, A.L. 2014 S.B. 741, A.L. 2016 S.B. 833)

(1994) Bingo, keno, numbers tickets, pull tabs, jar tickets, push cards and punch-boards either fall within definition of lottery or have no element of skill as demonstrated by their similarity to lottery games and are lotteries within meaning of Art. III, Sec. 39 (9), Mo. Const. Twenty-one and poker are not lotteries within the meaning of constitution. Case is remanded for determination whether slot machines, video slot machines, baccarat, craps, roulette wheel, klondike table, faro layout and video games of chance are games of pure chance or if there is an element of skill in game. Harris v. Missouri Gaming Commission, 869 S.W.2d 58 (Mo. en banc).



Section 313.802 Law not applicable to lottery, bingo or pari-mutuel wagering.

Effective 03 Nov 1992, see footnote

Title XXI PUBLIC SAFETY AND MORALS

313.802. Law not applicable to lottery, bingo or pari-mutuel wagering. — Sections 313.800 to 313.840 do not apply to the state lottery, bingo, or to the pari-mutuel system of wagering used or intended to be used pursuant to this chapter.

(L. 1991 H.B. 149 § 2 Adopted by Referendum, Proposition A, November 3, 1992)



Section 313.803 Two thousand feet artificial space may be created, certain licensees.

Effective 28 Aug 1994

Title XXI PUBLIC SAFETY AND MORALS

313.803. Two thousand feet artificial space may be created, certain licensees. — Notwithstanding the provisions of section 313.800, any person or business entity who has filed for an excursion gambling license with the Missouri gaming commission prior to May 10, 1994, shall be allowed to create an artificial space up to two thousand feet from the closest edge of the main channel of the river as established by the United States Army Corps of Engineers.

(L. 1982 H.B. 1713, et al. § 8, A.L. 1983 H.B. 559, A.L. 1986 S.B. 727, A.L. 1991 H.B. 294 & 405, A.L. 1992 S.B. 661 & 620, A.L. 1994 H.B. 1248 & 1048 § 135.230 subsec. 2)



Section 313.805 Powers of commission — boats to cruise, exceptions.

Effective 28 Aug 2010

Title XXI PUBLIC SAFETY AND MORALS

313.805. Powers of commission — boats to cruise, exceptions. — The commission shall have full jurisdiction over and shall supervise all gambling operations governed by sections 313.800 to 313.850. The commission shall have the following powers and shall promulgate rules and regulations to implement sections 313.800 to 313.850:

(1) To investigate applicants and determine the priority and eligibility of applicants for a license and to select among competing applicants for a license the applicant which best serves the interests of the citizens of Missouri;

(2) To license the operators of excursion gambling boats and operators of gambling games within such boats, to identify occupations within the excursion gambling boat operations which require licensing, and adopt standards for licensing the occupations including establishing fees for the occupational licenses and to license suppliers;

(3) To adopt standards under which all excursion gambling boat operations shall be held and standards for the facilities within which the gambling operations are to be held. Notwithstanding the provisions of chapter 311 to the contrary, the commission may authorize the operation of gambling games on an excursion gambling boat which is also licensed to sell or serve alcoholic beverages, wine, or beer. The commission shall regulate the wagering structure for gambling excursions, provided that the commission shall not establish any regulations or policies that limit the amount of wagers, losses, or buy-in amounts;

(4) To enter the premises of excursion gambling boats, facilities, or other places of business of a licensee within this state to determine compliance with sections 313.800 to 313.850;

(5) To investigate alleged violations of sections 313.800 to 313.850 or the commission rules, orders, or final decisions;

(6) To assess any appropriate administrative penalty against a licensee, including, but not limited to, suspension, revocation, and penalties of an amount as determined by the commission up to three times the highest daily amount of gross receipts derived from wagering on the gambling games, whether unauthorized or authorized, conducted during the previous twelve months as well as confiscation and forfeiture of all gambling game equipment used in the conduct of unauthorized gambling games. Forfeitures pursuant to this section shall be enforced as provided in sections 513.600 to 513.645;

(7) To require a licensee, an employee of a licensee or holder of an occupational license to remove a person violating a provision of sections 313.800 to 313.850 or the commission rules, orders, or final orders, or other person deemed to be undesirable from the excursion gambling boat or adjacent facilities;

(8) To require the removal from the premises of a licensee, an employee of a licensee, or a holder of an occupational license for a violation of sections 313.800 to 313.850 or a commission rule or engaging in a fraudulent practice;

(9) To require all licensees to file all financial reports required by rules and regulations of the commission;

(10) To issue subpoenas for the attendance of witnesses and subpoenas duces tecum for the production of books, records, and other pertinent documents, and to administer oaths and affirmations to the witnesses, when, in the judgment of the commission, it is necessary to enforce sections 313.800 to 313.850 or the commission rules;

(11) To keep accurate and complete records of its proceedings and to certify the records as may be appropriate;

(12) To ensure that the gambling games are conducted fairly. No gambling device shall be set to pay out less than eighty percent of all wagers;

(13) To require all licensees of gambling game operations to use a cashless wagering system whereby all players' money is converted to physical or electronic tokens, electronic cards, or chips which only can be used on the excursion gambling boat;

(14) To require excursion gambling boat licensees to develop a system, approved by the commission, that allows patrons the option to prohibit the excursion gambling boat licensee from using identifying information for marketing purposes. The provisions of this subdivision shall apply only to patrons giving identifying information for the first time. Such system shall be submitted to the commission by October 1, 2000, and approved by the commission by January 1, 2001. The excursion gambling boat licensee shall use identifying information obtained from patrons who have elected to have marketing blocked under the provisions of this section only for the purposes of enforcing the requirements contained in sections 313.800 to 313.850. This section shall not prohibit the commission from accessing identifying information for the purposes of enforcing section 313.004 and sections 313.800 to 313.850;

(15) To determine which of the authorized gambling games will be permitted on any licensed excursion gambling boat;

(16) Excursion gambling boats shall cruise, unless the commission finds that the best interest of Missouri and the safety of the public indicate the need for continuous docking of the excursion gambling boat in any city or county authorized pursuant to subsection 10 of section 313.812. The commission shall base its decision to allow continuously docked excursion gambling boats on any of the following criteria: the docking location or the excursion cruise could cause danger to the boat's passengers, violate federal law or the law of another state, or cause disruption of interstate commerce or possible interference with railway or barge transportation. In addition, the commission shall consider economic feasibility or impact that would benefit land-based development and permanent job creation. The commission shall not discriminate among applicants for continuous-docking excursion gambling that are similarly situated with respect to the criteria set forth in this section;

(17) The commission shall render a finding concerning the possibility of continuous docking, as described in subdivision (15) of this section, within thirty days after a hearing on any request from an applicant or licensee. Such hearing may be held prior to any final action on licensing to assist an applicant and any city or county in the finalizing of their economic development plan;

(18) To require any applicant for a license or renewal of a license to operate an excursion gambling boat to provide an affirmative action plan which has as its goal the use of best efforts to achieve maximum employment of African-Americans and other minorities and maximum participation in the procurement of contractual purchases of goods and services. This provision shall be administered in accordance with all federal and state employment laws, including Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights Act of 1991. At license renewal, the licensee will report on the effectiveness of the plan. The commission shall include the licensee's reported information in its annual report to the joint committee on gaming and wagering;

(19) To take any other action as may be reasonable or appropriate to enforce sections 313.800 to 313.850 and the commission rules.

(L. 1991 H.B. 149 § 3 Adopted by Referendum, Proposition A, November 3, 1992, A.L. 1993 S.B. 10 & 11 § 3, A.L. 1994 S.B. 740, A.L. 2000 S.B. 902, A.L. 2008 Adopted by Initiative, Proposition A, November 4, 2008, A.L. 2010 S.B. 984)

(1994) Bill enacted by general assembly, which provides for licensing of excursion gambling boats, designates area for licensing continuously docked vessel by geographic location and by precise size and type of boat. Immutable characteristics describe one area and violates prohibition against special laws. Harris v. Missouri Gaming Commission, 869 S.W.2d 58 (Mo. en banc).



Section 313.807 Excursion gambling boat license, application, fee — occupational license, application, fee — supplier license, application, fee — limited license, allowed, when.

Effective 28 Aug 2012

Title XXI PUBLIC SAFETY AND MORALS

313.807. Excursion gambling boat license, application, fee — occupational license, application, fee — supplier license, application, fee — limited license, allowed, when. — 1. A person may apply to the commission for a license to conduct gambling games on an excursion gambling boat or to operate an excursion gambling boat as provided in sections 313.800 to 313.850. The application for such licenses shall be filed with the commission and shall identify the excursion gambling boat upon which gambling games will be authorized, shall specify the exact location where the excursion gambling boat will be docked, shall specify the extent of the land-based economic development or impact and an affirmative action plan for ownership, contracting and recruiting, training and hiring of minorities and women in all employment classifications for that area, a lease with a home dock city or county, or in lieu thereof a resolution adopted by a city or county supporting or opposing the docking and land-based economic development or impact plan of the operator, and shall be in a form and contain information as the commission prescribes. If a city or county fails to pass a resolution, such action shall not adversely affect the application which shall be deemed complete. The applicant for such license shall file with the application a nonrefundable fee of fifty thousand dollars or fifteen thousand dollars for each person to be investigated, whichever amount is greater. The applicant shall be responsible for the total cost of the investigation. If the cost of the investigation exceeds the total amount of fees filed by the applicant in this subsection, the commission may assess additional fees as it deems appropriate; however, if the applicant is denied a license, the applicant shall be entitled to a refund of the difference between the application fee and the actual cost of the investigation. The initial license and first subsequent license renewal of an excursion gambling boat operator shall be for a period of one year. Thereafter, license renewal periods shall be four years. However, the commission may reopen licensing hearings at any time. The annual fee for anyone licensed pursuant to this subsection shall be set by the commission at a minimum of twenty-five thousand dollars.

2. A person may apply to the commission for a license to conduct an occupation within excursion gambling boat operations which the commission has identified as requiring a license. The commission shall establish and charge holders of occupational licenses an annual license fee for each occupation in amounts determined appropriate by the commission and shall be charged each year the license is in effect. The commission shall set a nonrefundable filing fee to cover the cost of any investigation. Each applicant for a license pursuant to this subsection shall biennially file for a license.

3. A supplier shall biennially apply for a license. The application fee shall be a nonrefundable amount set by the commission to cover the cost of any investigation. The annual fee for such license shall be set by the commission. The commission shall set all standards for equipment and supplies.

4. A licensee licensed to conduct gambling games shall acquire all gambling games or implements of gambling from a licensed supplier or from a person or entity approved by the commission. A licensee shall not sell or give gambling games or implements of gambling to another licensee without the commission's prior written approval. Any licensed supplier shall have a registered agent within this state.

5. The commission may issue a limited license to operate an excursion gambling boat as defined pursuant to subdivision (7) of section 313.800 at a dock other than its home dock, if such city or county where such dock is located has approved gambling games on excursion gambling boats pursuant to subsection 10 of section 313.812.

6. Prior to granting a license for an excursion gambling boat, the commission shall ensure that the applicant complies with all local zoning laws, provided that such laws were not changed to the detriment of the applicant having an ownership interest, including without limitation, an option to purchase, a contingent purchase agreement, leasehold interest or contingent leasehold interest, that is the subject of the zoning law change when such law is enacted subsequent to the filing of such application. Nothing in this section shall be construed to prohibit a change in local law in favor of the applicant having the ownership interest in the property.

(L. 1991 H.B. 149 § 4 Adopted by Referendum, Proposition A, November 3, 1992, A.L. 1993 S.B. 10 & 11 § 4, A.L. 2000 S.B. 902, A.L. 2012 H.B. 1644)



Section 313.810 Application, contents, fingerprints submission — investigation, commission may conduct — false information on application, penalty.

Effective 28 Aug 2003

Title XXI PUBLIC SAFETY AND MORALS

313.810. Application, contents, fingerprints submission — investigation, commission may conduct — false information on application, penalty. — 1. A person shall not be issued a license to conduct gambling games on an excursion gambling boat or a license to operate an excursion gambling boat, an occupational license, or a supplier license unless the person has completed and signed an application on the form prescribed and published by the commission. The application shall include the full name, residence, date of birth and other personal identifying information as the commission deems necessary, including but not limited to, the information specified in section 313.847. The application shall also indicate whether the applicant has any of the following:

(1) A record of conviction of a felony; or

(2) A current addiction to a controlled substance.

2. The commission shall submit two sets of fingerprints for any person seeking employment with the commission or any person who is seeking the issuance or renewal of a license issued by the commission, for the purpose of checking the person's prior criminal history when the commission determines a nationwide check is warranted. The fingerprint cards and any required fees shall be sent to the Missouri state highway patrol's central repository. The first set of fingerprints shall be used for searching the state repository of criminal history information. The second set of fingerprints shall be forwarded to the Federal Bureau of Investigation, Identification Division, for the searching of the federal criminal history files. The patrol shall notify the commission of any criminal history information or lack of criminal history information discovered on the individual. Notwithstanding the provisions of section 610.120, all records related to any criminal history information discovered shall be accessible and available to the commission.

3. It is the burden of the applicant to show by clear and convincing evidence his suitability as to character, experience and other factors as may be deemed appropriate by the commission.

4. Before a license is granted, the commission shall conduct a thorough investigation of the applicant for a license to operate a gambling game operation on an excursion gambling boat. The applicant shall provide information on a form as required by the commission.

5. A person who knowingly makes a false statement on an application is guilty of a class A misdemeanor and shall not ever again be considered for application by the commission.

6. The licensee shall permit the commission or commission employees designated to inspect the licensee or holder's person, personal property, excursion gambling boat and effects at any time.

(L. 1991 H.B. 149 § 5 Adopted by Referendum, Proposition A, November 3, 1992, A.L. 1993 S.B. 10 & 11 § 5, A.L. 2003 H.B. 523 merged with S.B. 294)



Section 313.812 Number of licenses granted in city or county, commission to determine, limits — city or county may submit plan, recommendations — conditions of operator license — boats, requirements — ineligibility for license — local option, boats may only be locked after voter approval, ballot, prior election, effect of — licensees may be disciplined, when.

Effective 28 Aug 2014

Title XXI PUBLIC SAFETY AND MORALS

313.812. Number of licenses granted in city or county, commission to determine, limits — city or county may submit plan, recommendations — conditions of operator license — boats, requirements — ineligibility for license — local option, boats may only be locked after voter approval, ballot, prior election, effect of — licensees may be disciplined, when. — 1. The commission may issue licenses pursuant to subsection 1 of section 313.807 when it is satisfied that the applicant has complied with all rules and regulations, including an update of all information provided to the commission in the licensee's initial application. The commission shall decide the number, location and type of excursion gambling boat in a city or county under subsection 10 of this section. The license shall set forth the name of the licensee, the type of license granted, the place where the excursion gambling boat will operate and dock, including the docking of an excursion gambling boat which is continuously docked, and other information the commission deems appropriate. The commission shall have the ultimate responsibility of deciding the number, location, and type of excursion gambling boats licensed in a city or county; however, any city or county which has complied with the provisions of subsection 10 of this section shall submit to the commission a plan outlining the following:

(1) The recommended number of licensed excursion gambling boats operating in such city or county;

(2) The recommended licensee or licensees operating in such city or county;

(3) The community's economic development or impact and affirmative action plan concerning minorities' and women's ownership, contracting and employment for the waterfront development;

(4) The city or county proposed sharing of revenue with any other municipality;

(5) Any other information such city or county deems necessary; and

(6) Any other information the commission may determine is necessary.

­­

­

2. A license to operate an excursion gambling boat shall only be granted to an applicant upon the express conditions that:

(1) The applicant shall not, by a lease, contract, understanding, or arrangement of any kind, grant, assign, or turn over to a person the operation of an excursion gambling boat licensed under this section or of the system of wagering described in section 313.817. This section does not prohibit a management contract with a person licensed by the commission; and

(2) The applicant shall not in any manner permit a person other than the licensee and the management licensee to have a share, percentage, or proportion of the money received for admissions to the excursion gambling boat.

3. The commission shall require, as a condition of granting a license, that an applicant operate an excursion gambling boat which, as nearly as practicable, resembles or is a part of Missouri's or the home dock city's or county's riverboat history.

4. The commission shall encourage through its rules and regulations the use of Missouri resources, goods and services in the operation of any excursion gambling boat.

5. The excursion gambling boat shall provide for nongaming areas, food service and a Missouri theme gift shop. The amount of space used for gaming shall be determined in accordance with all rules and regulations of the commission and the United States Coast Guard safety regulations.

6. A license to operate gambling games or to operate an excursion gambling boat shall not be granted unless the applicant has, through clear and convincing evidence, demonstrated financial responsibility sufficient to meet adequately the requirements of the proposed enterprise.

7. Each applicant shall establish by clear and convincing evidence its fitness to be licensed. Without limitation, the commission may deny a license based solely on the fact that there is evidence that any of the following apply:

(1) The applicant has been suspended from operating an excursion gambling boat or a game of chance or gambling operation in another jurisdiction by a board or commission of that jurisdiction;

(2) The applicant is not the true owner of the enterprise proposed;

(3) The applicant is not the sole owner, and other persons have ownership in the enterprise, which fact has not been disclosed;

(4) The applicant is a corporation that is not publicly traded and ten percent or more of the stock of the corporation is subject to a contract or option to purchase at any time during the period for which the license is to be issued unless the contract or option was disclosed to the commission and the commission approved the sale or transfer during the period of the license;

(5) The applicant has knowingly made a false statement of a material fact to the commission; or

(6) The applicant has failed to meet a valid, bona fide monetary obligation in connection with an excursion gambling boat.

8. A license shall not be granted if the applicant has not established the applicant's good repute and moral character or if the applicant has pled guilty to, or has been convicted of, a felony. No licensee shall employ or contract with any person who has pled guilty to, or has been convicted of, a felony to perform any duties directly connected with the licensee's privileges under a license granted pursuant to this section, except that employees performing nongaming related occupations as determined by the commission shall be exempt from the requirements of this subsection.

9. Except as provided in section 313.817, a licensee shall not lend to any person money or any other thing of value for the purpose of permitting that person to wager on any gambling game authorized by law. This does not prohibit credit card or debit card transactions or cashing of checks. Any check cashed, other than a credit instrument, must be deposited within twenty-four hours. Except for any credit instrument, the commission may require licensees to verify a sufficient account balance exists before cashing any check. Any licensee who violates the provisions of this subsection shall be subject to an administrative penalty of five thousand dollars for each violation. Such administrative penalties shall be assessed and collected by the commission.

10. Gambling excursions including the operation of gambling games on an excursion gambling boat which is not continuously docked shall be allowed only on the Mississippi River and the Missouri River. No license to conduct gambling games on an excursion gambling boat in a city or county shall be issued unless and until the qualified voters of the city or county approve such activities pursuant to this subsection. The question shall be submitted to the qualified voters of the city or county at a general, primary or special election upon the motion of the governing body of the city or county or upon the petition of fifteen percent of the qualified voters of the city or county determined on the basis of the number of votes cast for governor in the city or county at the last election held prior to the filing of the petition. The question shall be submitted in substantially the following form:

­

­

­­

­

11. If a docking fee is charged by a city or a county, a licensee operating an excursion gambling boat shall pay the docking fee prior to the start of the excursion season.

12. Any licensee shall not be delinquent in the payment of property taxes or other taxes or fees or in the payment of any other contractual obligation or debt due or owed to the state or a political subdivision of the state.

13. An excursion gambling boat licensed by the state shall meet all of the requirements of chapter 306 and is subject to an inspection of its sanitary facilities to protect the environment and water quality by the commission or its designee before a license to operate an excursion gambling boat is issued by the commission. Licensed excursion gambling boats shall also be subject to such inspections during the period of the license as may be deemed necessary by the commission. The cost of such inspections shall be paid by the licensee.

14. A holder of any license shall be subject to imposition of penalties, suspension or revocation of such license, or if the person is an applicant for licensure, the denial of the application, for any act or failure to act by himself or his agents or employees, that is injurious to the public health, safety, morals, good order and general welfare of the people of the state of Missouri, or that would discredit or tend to discredit the Missouri gaming industry or the state of Missouri unless the licensee proves by clear and convincing evidence that it is not guilty of such action. The commission shall take appropriate action against any licensee who violates the law or the rules and regulations of the commission. Without limiting other provisions of this subsection, the following acts or omissions may be grounds for such discipline:

(1) Failing to comply with or make provision for compliance with sections 313.800 to 313.850, the rules and regulations of the commission or any federal, state or local law or regulation;

(2) Failing to comply with any rule, order or ruling of the commission or its agents pertaining to gaming;

(3) Receiving goods or services from a person or business entity who does not hold a supplier's license but who is required to hold such license by the provisions of sections 313.800 to 313.850 or the rules and regulations of the commission;

(4) Being suspended or ruled ineligible or having a license revoked or suspended in any state of gaming jurisdiction;

(5) Associating with, either socially or in business affairs, or employing persons of notorious or unsavory reputation or who have extensive police records, or who have failed to cooperate with any officially constituted investigatory or administrative body and would adversely affect public confidence and trust in gaming;

(6) Employing in any gambling games' operation or any excursion gambling boat operation, any person known to have been found guilty of cheating or using any improper device in connection with any gambling game;

(7) Use of fraud, deception, misrepresentation or bribery in securing any permit or license issued pursuant to sections 313.800 to 313.850;

(8) Obtaining or attempting to obtain any fee, charge, or other compensation by fraud, deception, or misrepresentation;

(9) Incompetence, misconduct, gross negligence, fraud, misrepresentation or dishonesty in the performance of the functions or duties regulated by sections 313.800 to 313.850.

(L. 1991 H.B. 149 § 6 Adopted by Referendum, Proposition A, November 3, 1992, A.L. 1993 S.B. 10 & 11 § 6, A.L. 1994 S.B. 740, A.L. 2000 S.B. 902, A.L. 2014 S.B. 741)

(1995) Section does not expressly or implicitly prohibit a second local option election on riverboat gambling after a prior affirmative election, therefore, section does not preclude a subsequent local option election after a prior affirmative election. Craighead v. City of Jefferson, 898 S.W.2d 543 (Mo. en banc).

(1998) Statute permits the commission to impose sanctions for failure of the license holder to comply with any state law. Riverside Joint Venture v. Missouri Gaming Commission, 969 S.W.2d 218 (Mo.banc).



Section 313.813 Commission authorized to promulgate rules allowing problem gambler to self-exclude — violation of self-exclusion, penalty.

Effective 28 Aug 2000

Title XXI PUBLIC SAFETY AND MORALS

313.813. Commission authorized to promulgate rules allowing problem gambler to self-exclude — violation of self-exclusion, penalty. — The commission may promulgate rules allowing a person that is a problem gambler to voluntarily exclude him/herself from an excursion gambling boat. Any person that has been self-excluded is guilty of trespassing in the first degree pursuant to section 569.140 if such person enters an excursion gambling boat.

(L. 2000 S.B. 902 § 313.833)



Section 313.815 Bond, or other surety, licensee to post, when, may be used for expansion or modification — limitations.

Effective 28 Aug 2000

Title XXI PUBLIC SAFETY AND MORALS

313.815. Bond, or other surety, licensee to post, when, may be used for expansion or modification — limitations. — A licensee licensed to operate gambling games under sections 313.800 to 313.850 shall post a bond or other form of surety from a firm licensed to conduct a surety business in this state, as approved by the commission, to the state of Missouri before the license is issued in a sum as the commission shall fix, with sureties approved by the commission. The bond or other form of surety approved by the commission shall be used to guarantee that the licensee faithfully makes the payments, keeps its books and records and makes reports, and conducts its gambling games in conformity with sections 313.800 to 313.850 and the rules adopted by the commission. The bond or other form of surety may be used to guarantee the completion of any expansion or modification of a gaming facility in a time period which shall be determined by the commission or three years from August 28, 2000, whichever is later. Failure to complete an approved expansion or modification of a gaming facility within such time period as aforesaid may be considered sufficient grounds for not renewing the license for that gaming facility. The bond or other form of surety approved by the commission shall not be cancelled by a surety on less than thirty days' notice in writing to the commission. If a bond or other form of surety approved by the commission is cancelled and the licensee fails to file a new bond or other form of surety approved by the commission with the commission in the required amount on or before the effective date of cancellation, the licensee's license shall be revoked. The total and aggregate liability of the surety on the bond or other form of surety approved by the commission is limited to the amount specified in the bond or other form of surety approved by the commission.

(L. 1991 H.B. 149 § 7 Adopted by Referendum, Proposition A, November 3, l992, A.L. 1993 S.B. 10 & 11 § 7, A.L. 2000 S.B. 902)



Section 313.817 Wagering, conduct of, requirements — persons under twenty-one years of age not allowed to wager or be employed as a dealer — invasion of privacy protections — presentation of false identification a misdemeanor — credit instruments, use of, requirements.

Effective 28 Aug 2016

Title XXI PUBLIC SAFETY AND MORALS

313.817. Wagering, conduct of, requirements — persons under twenty-one years of age not allowed to wager or be employed as a dealer — invasion of privacy protections — presentation of false identification a misdemeanor — credit instruments, use of, requirements. — 1. Except as permitted in this section, the licensee licensed to operate gambling games shall permit no form of wagering on gambling games.

2. The licensee may receive wagers only from a person present on a licensed excursion gambling boat.

3. Wagering shall not be conducted with money or other negotiable currency. The licensee shall exchange the money or credit instrument of each wagerer for electronic or physical tokens, chips, or other forms of credit to be wagered on the gambling games. The licensee shall exchange the tokens, chips, or other forms of wagering credit for money at the request of the wagerer.

4. A person under twenty-one years of age shall not make a wager on an excursion gambling boat and shall not be allowed in the area of the excursion boat where gambling is being conducted; provided that employees of the licensed operator of the excursion gambling boat who have attained eighteen years of age shall be permitted in the area in which gambling is being conducted when performing employment-related duties, except that no one under twenty-one years of age may be employed as a dealer or accept a wager on an excursion gambling boat. The governing body of a home dock city or county may restrict the age of entrance onto an excursion gambling boat by passage of a local ordinance.

5. In order to help protect patrons from invasion of privacy and the possibility of identity theft, patrons shall not be required to provide fingerprints, retinal scans, biometric forms of identification, any type of patron-tracking cards, or other types of identification prior to being permitted to enter the area where gambling is being conducted on an excursion gambling boat or to make a wager, except that, for purposes of establishing that a patron is at least twenty-one years of age as provided in subsection 4 above, a licensee operating an excursion gambling boat shall be authorized to request such patron to provide a valid state or federal photo identification or a valid passport. This section shall not prohibit enforcement of identification requirements that are required by federal law. This section shall not prohibit enforcement of any Missouri statute requiring identification of patrons for reasons other than being permitted to enter the area of an excursion gambling boat where gambling is being conducted or to make a wager.

6. A licensee shall only allow wagering and conduct gambling games at the times allowed by the commission.

7. It shall be unlawful for a person to present false identification to a licensee or a gaming agent in order to gain entrance to an excursion gambling boat, cash a check or verify that such person is legally entitled to be present on the excursion gambling boat. Any person who violates the provisions of this subsection shall be guilty of a class B misdemeanor for the first offense and a class A misdemeanor for second and subsequent offenses.

8. Credit instruments executed on or after August 28, 2016, are valid contracts creating debt that is enforceable by legal process. A licensee may accept credit instruments from a qualified person in exchange for currency, chips, tokens, or electronic tokens that can be wagered on gambling games at the licensee’s excursion gambling boat. For the purposes of this subsection, “qualified person” means a person who has completed a credit application provided by the licensee and who is determined by the licensee, after performing a credit check and applying usual standards to establish creditworthiness, to qualify for a line of credit and in an amount to be determined by the licensee under the restrictions in subsection 9 of this section based on such person’s demand deposit account or accounts, including any checking account and savings account. Once the licensee makes the determination that a person is a qualified person, additional credit checks are not required. Approval to accept a credit instrument from a qualified person shall be made by the holder of an occupational license. If a new credit instrument is issued to consolidate or replace an existing credit instrument or instruments, the new credit instrument shall use the oldest date of the credit instrument or instruments being replaced. A lost or destroyed credit instrument shall remain valid and enforceable if the party seeking enforcement can prove its existence and terms. Any person who violates this subsection is subject only to the penalties provided in section 313.812. The commission shall have no authority to determine the validity or enforceability of a credit instrument or the enforceability of the debt that the credit instrument represents. Failure to comply with any regulation promulgated by the commission shall not impact the validity or enforceability of the credit instrument or the debt that the credit instrument represents.

9. In addition to the other creditor protections contained in this section, a licensee shall not lend anything of value or extend credit to any person for the purpose of permitting that person to wager on any gambling game except through the use of a credit instrument. Credit* instruments of ten thousand dollars or less may be accepted only if the licensee determines the qualified person’s creditworthiness to be at least twice the amount of the credit instrument or ten thousand dollars, whichever is less. Credit* instruments of more than ten thousand dollars may be accepted only if the licensee determines the qualified person’s creditworthiness to be equal or in excess of the amount of the credit instrument. No** credit instrument shall be secured by any individual’s house or other real property, tangible personal property, investments, IRAs, a 401(k), pensions or other retirement accounts, any college savings plans, or any assets whatsoever other than a demand deposit account or accounts. All credit instruments shall provide that any credit extended shall be due no later than thirty days from the date credit is extended. Credit instruments shall be considered an unsecured loan and shall not bear interest.

10. No credit shall be extended to a person who is intoxicated.

(L. 1991 H.B. 149 § 8 Adopted by Referendum, Proposition A, November 3, 1992, A.L. 1993 S.B. 10 & 11 § 8, A.L. 2000 S.B. 902, A.L. 2008 Adopted by Initiative, Proposition A, November 4, 2008, A.L. 2014 S.B. 741, A.L. 2016 S.B. 833)

*Word "; credit" appears in original rolls.

**Words "; and no" appear in original rolls.



Section 313.820 Admission fee, amount, division of — licensees subject to all other taxes, collection of nongaming taxes by department of revenue.

Effective 28 Aug 2008

Title XXI PUBLIC SAFETY AND MORALS

313.820. Admission fee, amount, division of — licensees subject to all other taxes, collection of nongaming taxes by department of revenue. — 1. An excursion boat licensee shall pay to the commission an admission fee of two dollars for each person embarking on an excursion gambling boat with a ticket of admission. One dollar of such fee shall be deposited to the credit of the gaming commission fund as authorized pursuant to section 313.835, and one dollar of such fee shall not be considered state funds and shall be paid to the home dock city or county. Subject to appropriation, one cent of such fee deposited to the credit of the gaming commission fund may be deposited to the credit of the compulsive gamblers fund created pursuant to the provisions of section 313.842. Nothing in this section shall preclude any licensee from charging any amount deemed necessary for a ticket of admission to any person embarking on an excursion gambling boat. If tickets are issued which are good for more than one excursion, the admission fee shall be paid to the commission for each person using the ticket on each excursion that the ticket is used. If free passes or complimentary admission tickets are issued, the excursion boat licensee shall pay to the commission the same fee upon these passes or complimentary tickets as if they were sold at the regular and usual admission rate; however, the excursion boat licensee may issue fee-free passes to actual and necessary officials and employees of the licensee or other persons actually working on the excursion gambling boat. The issuance of fee-free passes is subject to the rules of the commission, and a list of all persons to whom the fee-free passes are issued shall be filed with the commission.

2. All licensees are subject to all income taxes, sales taxes, earnings taxes, use taxes, property taxes or any other tax or fee now or hereafter lawfully levied by any political subdivision; however, no other license tax, permit tax, occupation tax, excursion fee, or taxes or fees shall be imposed, levied or assessed exclusively upon licensees by a political subdivision. All state taxes not connected directly to gambling games shall be collected by the department of revenue. Notwithstanding the provisions of section 32.057 to the contrary, the department of revenue may furnish and the commission may receive tax information to determine if applicants or licensees are complying with the tax laws of this state; however, any tax information acquired by the commission shall not become public record and shall be used exclusively for commission business.

(L. 1991 H.B. 149 § 9 Adopted by Referendum, Proposition A, November 3, 1992, A.L. 1993 S.B. 10 & 11 § 9, A.L. 2000 S.B. 902, A.L. 2005 H.B. 58 merged with H.B. 186 merged with S.B. 272, A.L. 2006 S.B. 561, A.L. 2008 H.B. 1804)

(2000) Imposition of admission fees does not violate either the commerce clause or takings clause. President Riverboat Casino-Missouri, Inc. v. Missouri Gaming Commission, 13 S.W.3d 635 (Mo.banc).



Section 313.821 Sales tax exemption, state or local admission fee — additional admission fee imposed by licensee not exempt.

Effective 20 May 1994, see footnote

Title XXI PUBLIC SAFETY AND MORALS

313.821. Sales tax exemption, state or local admission fee — additional admission fee imposed by licensee not exempt. — 1. In addition to the exemptions granted under the provisions of section 144.030, there shall also be specifically exempted from the provisions of sections 66.600 to 66.635, sections 67.500 to 67.545, 67.547, 67.581, 67.582, 67.671 to 67.685, 67.700 to 67.729, 67.730 to 67.739, and 67.782, sections 92.400 to 92.420, sections 94.500 to 94.570, 94.600 to 94.655, and 94.700 to 94.755, and sections 144.010 to 144.510 and 144.600 to 144.745, and from the computation of the tax levied, assessed or payable under sections 66.600 to 66.635, sections 67.500 to 67.545, 67.547, 67.581, 67.582, 67.671 to 67.685, 67.700 to 67.729, 67.730 to 67.739, and 67.782, sections 92.400 to 92.420, sections 94.500 to 94.570, 94.600 to 94.655, and 94.700 to 94.755, and sections 144.010 to 144.510 and 144.600 to 144.745, any state or local admission fees imposed upon excursion gambling boat operators to be collected from each passenger boarding such excursion gambling boats.

2. Nothing in this section shall exempt from the taxes referenced in subsection 1 of this section any fees of admission voluntarily charged by excursion boat gambling operators to passengers boarding such excursion gambling boats.

(L. 1994 S.B. 740 § 1)

Effective 5-20-94



Section 313.822 Adjusted gross receipts, tax on, rate, collection procedures — portion to home dock city or county, procedure — gaming proceeds for education fund, created, purpose — audit of certain education funds.

Effective 13 Jul 2009, see footnote

Title XXI PUBLIC SAFETY AND MORALS

313.822. Adjusted gross receipts, tax on, rate, collection procedures — portion to home dock city or county, procedure — gaming proceeds for education fund, created, purpose — audit of certain education funds. — A tax is imposed on the adjusted gross receipts received from gambling games authorized pursuant to sections 313.800 to 313.850 at the rate of twenty-one percent. The taxes imposed by this section shall be returned to the commission in accordance with the commission's rules and regulations who shall transfer such taxes to the director of revenue. All checks and drafts remitted for payment of these taxes and fees shall be made payable to the director of revenue. If the commission is not satisfied with the return or payment made by any licensee, it is hereby authorized and empowered to make an assessment of the amount due based upon any information within its possession or that shall come into its possession. Any licensee against whom an assessment is made by the commission may petition for a reassessment. The request for reassessment shall be made within twenty days from the date the assessment was mailed or delivered to the licensee, whichever is earlier. Whereupon the commission shall give notice of a hearing for reassessment and fix the date upon which the hearing shall be held. The assessment shall become final if a request for reassessment is not received by the commission within the twenty days. Except as provided in this section, on and after April 29, 1993, all functions incident to the administration, collection, enforcement, and operation of the tax imposed by sections 144.010 to 144.525 shall be applicable to the taxes and fees imposed by this section.

(1) Each excursion gambling boat shall designate a city or county as its home dock. The home dock city or county may enter into agreements with other cities or counties authorized pursuant to subsection 10 of section 313.812 to share revenue obtained pursuant to this section. The home dock city or county shall receive ten percent of the adjusted gross receipts tax collections, as levied pursuant to this section, for use in providing services necessary for the safety of the public visiting an excursion gambling boat. Such home dock city or county shall annually submit to the commission a shared revenue agreement with any other city or county. All moneys owed the home dock city or county shall be deposited and distributed to such city or county in accordance with rules and regulations of the commission. All revenues provided for in this section to be transferred to the governing body of any city not within a county and any city with a population of over three hundred fifty thousand inhabitants shall not be considered state funds and shall be deposited in such city's general revenue fund to be expended as provided for in this section.

(2) The remaining amount of the adjusted gross receipts tax shall be deposited in the state treasury to the credit of the "Gaming Proceeds for Education Fund" which is hereby created in the state treasury. Moneys deposited in this fund shall be kept separate from the general revenue fund as well as any other funds or accounts in the state treasury, shall be used solely for education pursuant to the Missouri Constitution and shall be considered the proceeds of excursion boat gambling and state funds pursuant to Article IV, Section 15 of the Missouri Constitution. All interest received on the gaming proceeds for education fund shall be credited to the gaming proceeds for education fund. Appropriation of the moneys deposited into the gaming proceeds for education fund shall be pursuant to state law.

(3) The state auditor shall perform an annual audit of the gaming proceeds for education fund, which shall include the evaluation of whether appropriations for elementary and secondary education have increased and are being used as intended. The state auditor shall make copies of each audit available to the public and to the general assembly.

(L. 1991 H.B. 149 § 10 Adopted by Referendum, Proposition A, November 3, 1992, A.L. 1993 S.B. 10 & 11 § 10, A.L. 2000 S.B. 902, A.L. 2008 Adopted by Initiative, Proposition A, November 4, 2008, A.L. 2009 S.B. 291)

Effective 7-13-09



Section 313.824 Boat and game operator licensees to furnish reports to commission — commission security staff to be on boat, costs paid by boat licensee.

Effective 29 Apr 1993, see footnote

Title XXI PUBLIC SAFETY AND MORALS

313.824. Boat and game operator licensees to furnish reports to commission — commission security staff to be on boat, costs paid by boat licensee. — Gambling excursion boat and gambling game operator licensees shall furnish to the commission reports and information as the commission may require with respect to its activities. The commission shall establish by rules and regulations the amount of staff necessary to protect the public on any excursion gambling boat. The excursion gambling boat licensee shall reimburse the commission for the full cost of such staff.

(L. 1991 H.B. 149 § 11 Adopted by Referendum, Proposition A, November 3, 1992, A.L. 1993 S.B. 10 & 11 § 11)

Effective 4-29-93



Section 313.825 Audit of licensee, contents, procedure.

Effective 28 Aug 2000

Title XXI PUBLIC SAFETY AND MORALS

313.825. Audit of licensee, contents, procedure. — In accordance with the rules established by the commission, after the end of each calendar quarter, the licensee shall transmit to the commission an audit of compliance and of the financial transactions and condition of the licensee's total operations for the calendar quarter. Any audits shall be conducted by certified public accountants registered or licensed in the state of Missouri under chapter 326 and approved by the commission. The compensation for each certified public accountant shall be paid directly by the licensee to the certified public accountant.

(L. 1991 H.B. 149 § 12 Adopted by Referendum, Proposition A, November 3, 1992, A.L. 1993 S.B. 10 & 11 § 12, A.L. 2000 S.B. 902)



Section 313.826 Tax withholdings, electronic gaming device jackpots and table game jackpots in excess of certain amount, percentage.

Effective 01 Jul 2003, see footnote

Title XXI PUBLIC SAFETY AND MORALS

313.826. Tax withholdings, electronic gaming device jackpots and table game jackpots in excess of certain amount, percentage. — Each excursion gambling boat licensed by the commission shall withhold for state income tax purposes from electronic gaming device jackpots or table game jackpots of twelve hundred dollars or more an amount equal to four percent of the prize. Withholdings made pursuant to this section shall be subject to the withholding tax provisions pursuant to sections 143.191 to 143.261, including section 143.261.

(L. 2003 H.B. 600)

Effective 7-01-03



Section 313.830 Prohibited acts, penalties — commission to refer violations to attorney general and prosecuting attorney — venue for actions.

Effective 01 Jan 2017, see footnote

Title XXI PUBLIC SAFETY AND MORALS

313.830. Prohibited acts, penalties — commission to refer violations to attorney general and prosecuting attorney — venue for actions. — 1. A person is guilty of a class E felony for any of the following:

(1) Operating a gambling excursion where wagering is used or to be used without a license issued by the commission;

(2) Operating a gambling excursion where wagering is permitted other than in the manner specified by section 313.817; or

(3) Acting, or employing a person to act, as a shill or decoy to encourage participation in a gambling game.

2. A person is guilty of a class B misdemeanor for the first offense and a class A misdemeanor for the second and subsequent offenses for any of the following:

(1) Permitting a person under the age of twenty-one to make a wager while on an excursion gambling boat;

(2) Making or attempting to make a wager while on an excursion gambling boat when such person is under the age of twenty-one years; or

(3) Aiding a person who is under the age of twenty-one in entering an excursion gambling boat or in making or attempting to make a wager while on an excursion gambling boat.

3. A person wagering or accepting a wager at any location outside the excursion gambling boat is in violation of section 572.040.

4. A person commits a class E felony and, in addition, shall be barred for life from excursion gambling boats under the jurisdiction of the commission, if the person:

(1) Offers, promises, or gives anything of value or benefit to a person who is connected with an excursion gambling boat operator including, but not limited to, an officer or employee of a licensee or holder of an occupational license pursuant to an agreement or arrangement or with the intent that the promise or thing of value or benefit will influence the actions of the person to whom the offer, promise, or gift was made in order to affect or attempt to affect the outcome of a gambling game, or to influence official action of a member of the commission;

(2) Solicits or knowingly accepts or receives a promise of anything of value or benefit while the person is connected with an excursion gambling boat including, but not limited to, an officer or employee of a licensee, or holder of an occupational license, pursuant to an understanding or arrangement or with the intent that the promise or thing of value or benefit will influence the actions of the person to affect or attempt to affect the outcome of a gambling game, or to influence official action of a member of the commission;

(3) Uses a device to assist in any of the following:

(a) In projecting the outcome of the game;

(b) In keeping track of the cards played;

(c) In analyzing the probability of the occurrence of an event relating to the gambling game; or

(d) In analyzing the strategy for playing or betting to be used in the game, except as permitted by the commission;

(4) Cheats at a gambling game;

(5) Manufactures, sells, or distributes any cards, chips, dice, game or device which is intended to be used to violate any provision of sections 313.800 to 313.850;

(6) Instructs a person in cheating or in the use of a device for that purpose with the knowledge or intent that the information or use conveyed may be employed to violate any provision of sections 313.800 to 313.850;

(7) Alters or misrepresents the outcome of a gambling game on which wagers have been made after the outcome is made sure but before it is revealed to the players;

(8) Places a bet after acquiring knowledge, not available to all players, of the outcome of the gambling game which is the subject of the bet or to aid a person in acquiring the knowledge for the purpose of placing a bet contingent on that outcome;

(9) Claims, collects, or takes, or attempts to claim, collect, or take, money or anything of value in or from the gambling games, with intent to defraud, without having made a wager contingent on winning a gambling game, or claims, collects, or takes an amount of money or thing of value of greater value than the amount won;

(10) Knowingly entices or induces a person to go to any place where a gambling game is being conducted or operated in violation of the provisions of sections 313.800 to 313.850 with the intent that the other person plays or participates in that gambling game;

(11) Uses counterfeit chips or tokens in a gambling game;

(12) Knowingly uses, other than chips, tokens, coin, of other methods of credit approved by the commission, legal tender of the United States of America, or to use coin not of the denomination as the coin intended to be used in the gambling games;

(13) Has in the person's possession any device intended to be used to violate a provision of sections 313.800 to 313.850;

(14) Has in the person's possession, except a gambling licensee or employee of a gambling licensee acting in furtherance of the employee's employment, any key or device designed for the purpose of opening, entering, or affecting the operation of a gambling game, drop box, or an electronic or mechanical device connected with the gambling game or for removing coins, tokens, chips or other contents of the gambling game; or

(15) Knowingly makes a false statement of any material fact to the commission, its agents or employees.

5. The possession of one or more of the devices described in subdivision (3), (5), (13) or (14) of subsection 4 of this section permits a rebuttable inference that the possessor intended to use the devices for cheating.

6. Except for wagers on gambling games or exchanges for money or a credit instrument as provided in section 313.817, or as payment for food or beverages on the excursion gambling boat, a licensee who exchanges tokens, chips, or other forms of credit to be used on gambling games for anything of value commits a class B misdemeanor.

7. If the commission determines that reasonable grounds to believe that a violation of sections 313.800 to 313.850 has occurred or is occurring which is a criminal offense, the commission shall refer such matter to both the state attorney general and the prosecuting attorney or circuit attorney having jurisdiction. The state attorney general and the prosecuting attorney or circuit attorney with such jurisdiction shall have concurrent jurisdiction to commence actions for violations of sections 313.800 to 313.850 where such violations have occurred.

8. Venue for all crimes committed on an excursion gambling boat shall be the jurisdiction of the home dock city or county or such county where a home dock city is located.

(L. 1991 H.B. 149 § 14 Adopted by Referendum, Proposition A, November 3, 1992, A.L. 1993 S.B. 10 & 11 § 14, A.L. 2000 S.B. 902, A.L. 2010 S.B. 984, A.L. 2014 S.B. 491 merged with S.B. 741)

Effective 1-01-17



Section 313.832 Forfeitures for illegal activities, enforcement procedures.

Effective 03 Nov 1992, see footnote

Title XXI PUBLIC SAFETY AND MORALS

313.832. Forfeitures for illegal activities, enforcement procedures. — 1. Anything of value, including all traceable proceeds including but not limited to real and personal property, moneys, negotiable instruments, securities, and conveyances, is subject to forfeiture if the item was used for any of the following:

(1) In exchange for a bribe intended to affect the outcome of a gambling game; or

(2) In exchange for or to facilitate a violation of sections 313.800 to 313.840.

2. All moneys, coin, and currency found in close proximity of wagers, or of records of wagers are presumed forfeited. The burden of proof is upon the claimant of the property to rebut this presumption.

3. Subsections 1 and 2 of this section do not apply if the act or omission which would give rise to the forfeiture was committed or omitted without the owner's knowledge or consent.

4. Forfeitures under this section shall be enforced as provided under sections 513.600 to 513.645.

(L. 1991 H.B. 149 § 15 Adopted by Referendum, Proposition A, November 3, 1992)



Section 313.835 Gaming commission fund created, purpose, expenditures — disposition of proceeds of gaming commission fund.

Effective 30 May 2012, see footnote

Title XXI PUBLIC SAFETY AND MORALS

313.835. Gaming commission fund created, purpose, expenditures — disposition of proceeds of gaming commission fund. — All revenue received by the commission from license fees, penalties, administrative fees, reimbursement by any excursion gambling boat operators for services provided by the commission and admission fees authorized pursuant to the provisions of sections 313.800 to 313.850, except that portion of the admission fee, not to exceed one cent, that may be appropriated to the compulsive gamblers fund as provided in section 313.820, shall be deposited in the state treasury to the credit of the "Gaming Commission Fund" which is hereby created for the sole purpose of funding the administrative costs of the commission, subject to appropriation. Moneys deposited into this fund shall not be considered proceeds of gambling operations. Moneys deposited into the gaming commission fund shall be considered state funds pursuant to Article IV, Section 15 of the Missouri Constitution. All interest received on the gaming commission fund shall be credited to the gaming commission fund. In each fiscal year, total revenues to the gaming commission fund for the preceding fiscal year shall be compared to total expenditures and transfers from the gaming commission fund for the preceding fiscal year. The remaining net proceeds in the gaming commission fund shall be distributed in the following manner:

(1) The first five hundred thousand dollars shall be appropriated on a per capita basis to cities and counties that match the state portion and have demonstrated a need for funding community neighborhood organization programs for the homeless and to deter gang-related violence and crimes;

(2) The remaining net proceeds in the gaming commission fund for fiscal year 2013 and each fiscal year thereafter shall be distributed as follows:

(a) The first five million dollar portion shall be transferred to the access Missouri financial assistance fund, established pursuant to the provisions of sections 173.1101 to 173.1107, and additional moneys as annually appropriated by the general assembly shall be appropriated to such fund;

(b) The second three million dollar portion shall be transferred to the veterans' commission capital improvement trust fund created in section 42.300;

(c) The third four million dollar portion shall be transferred to the Missouri National Guard trust fund created in section 41.214, and additional moneys as appropriated by the general assembly may be appropriated to such fund, up to one million five hundred thousand dollars annually;

(d) Subject to appropriations, one hundred percent of remaining net proceeds in the gaming commission fund, after the appropriations are made pursuant to the provisions of paragraphs (a), (b), and (c) of this subdivision, shall be transferred to the veterans' commission capital improvement trust fund created in section 42.300.

(L. 1991 H.B. 149 § 16 Adopted by Referendum, Proposition A, November 3, 1992, A.L. 1993 S.B. 10 & 11 § 16, A.L. 1994 S.B. 427 merged with S.B. 740, A.L. 1996 H.B. 832, A.L. 1998 H.B. 1519 & 1165, A.L. 2000 S.B. 902, A.L. 2001 H.B. 207, A.L. 2003 H.B. 444 merged with S.B. 219, A.L. 2007 H.B. 654 & 938 merged with S.B. 389, A.L. 2010 H.B. 1893 merged with H.B. 1965, A.L. 2012 H.B. 1731)

Effective 5-30-12

CROSS REFERENCES:

Nonseverability clause, 313.836

Revenue received by the gaming commission from license fees, penalties and administrative fees pursuant to bingo statutes to be deposited in the gaming commission fund, 313.008

(1997) Any penalties, forfeitures or fines collected pursuant to subdivision (6) of section 313.805 must be distributed as required by article IX, section 7 of the Missouri Constitution. Missouri Gaming Commission v. Missouri Veterans' Commission, 951 S.W.2d 611 (Mo.banc).



Section 313.836 Nonseverability clause — veteran's commission capital improvement trust fund and early childhood education funding.

Effective 30 May 2012, see footnote

Title XXI PUBLIC SAFETY AND MORALS

313.836. Nonseverability clause — veteran's commission capital improvement trust fund and early childhood education funding. — Notwithstanding the provisions of section 1.140 to the contrary, the provisions of this act* shall be nonseverable, and if any provision is for any reason held to be invalid, such decision shall invalidate all of the remaining provisions of this act*.

(L. 2012 H.B. 1731 § 1)

Effective 5-30-12

*"This act" (H.B. 1731, 2012) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 313.837 Report to general assembly, when, contents.

Effective 28 Aug 2000

Title XXI PUBLIC SAFETY AND MORALS

313.837. Report to general assembly, when, contents. — The commission shall report to the general assembly every October first, the number of excursion gambling boat licenses which the commission has issued, the status of the competitiveness of Missouri excursion gambling boats when compared to the gaming tax rate of adjoining states and the effects of loss of limits imposed by subdivision (3) of section 313.805 on the competitiveness of the gaming industry in Missouri. The report shall contain any recommendations for changes in the adjusted gross receipts tax rate as provided in section 313.822, an account of the commission's actions, its financial position and results of operation and any recommendations for legislation which the commission deems advisable.

(L. 1991 H.B. 149 § 17 Adopted by Referendum, Proposition A, November 3, 1992, A.L. 1993 S.B. 10 & 11 § 17, A.L. 2000 S.B. 902)



Section 313.840 Liquor licenses on boats and premises, commission to authorize — microbrewer's license issued, when — judicial review of all commission decisions, appeal.

Effective 28 Aug 2009

Title XXI PUBLIC SAFETY AND MORALS

313.840. Liquor licenses on boats and premises, commission to authorize — microbrewer's license issued, when — judicial review of all commission decisions, appeal. — 1. The conduct of or playing of any games on any licensed excursion gambling boat does not constitute gambling or gambling activities and the power of the division of liquor control to prohibit the licensing of any premises on which gambling or gambling activities are conducted or played, or to prohibit the consumption or sale of beer or alcoholic beverage on any premises, shall not apply where the premises is duly licensed by the commission. Notwithstanding the provisions of chapter 311, the commission shall be the sole liquor licensing authority for liquor service aboard any excursion gambling boat and any facility neighboring an excursion gambling boat which is owned and operated by an excursion gambling boat licensee. The division of liquor control may issue a microbrewer's license pursuant to section 311.195 for manufacturing on the premises of such boat or neighboring facility. The commission shall establish rules and regulations for the service of liquor on any premises licensed for the service of liquor by the commission, except that no rule or regulation adopted by the commission shall allow any person under the age of twenty-one to consume alcoholic beverages on any premises licensed for the service of liquor by the commission. All criminal provisions of chapter 311 shall be applicable to liquor service aboard any premises licensed for the service of liquor by the commission.

2. Judicial review of all commission decisions relating to excursion gambling boat operations shall be directly to the state court of appeals for the western district of Missouri and shall not be subject to the provisions of chapter 621.

(L. 1991 H.B. 149 § 19 Adopted by Referendum, Proposition A, November 3, 1992, A.L. 1993 S.B. 10 & 11 § 19, A.L. 1994 S.B. 651, A.L. 2001 S.B. 556, A.L. 2009 H.B. 132)



Section 313.842 Compulsive gamblers fund, created, purpose — programs may be established — department of mental health to administer — fund not to lapse into general revenue.

Effective 28 Aug 2000

Title XXI PUBLIC SAFETY AND MORALS

313.842. Compulsive gamblers fund, created, purpose — programs may be established — department of mental health to administer — fund not to lapse into general revenue. — There may be established programs which shall provide treatment, prevention and education services for compulsive gambling. As used in this section, "compulsive gambling" means a condition suffered by a person who is chronically and progressively preoccupied with gambling and the urge to gamble. Subject to appropriation, such programs shall be funded from the one-cent admission fee authorized pursuant to section 313.820, and in addition, may be funded from the taxes collected and distributed to any city or county under section 313.822. Such moneys shall be submitted to the state and credited to the "Compulsive Gamblers Fund", which is hereby established within the department of mental health. Notwithstanding the provisions of section 33.080 to the contrary, moneys in the fund at the end of any biennium shall not be transferred to the credit of the general revenue fund. The department of mental health shall administer programs, either directly or by contract, for compulsive gamblers. The commission may administer programs to educate the public about problem gambling and promote treatment programs offered by the department of mental health. In addition, the commission shall administer the voluntary exclusion program for problem gamblers authorized by section 313.833.

(L. 1991 H.B. 149 § 20 Adopted by Referendum, Proposition A, November 3, 1992, A.L. 1996 H.B. 1081 merged with H.B. 1159, A.L. 2000 S.B. 902)



Section 313.843 Excursion gambling boat may offer child-care services, restrictions — licensure, space, times and days.

Effective 28 Aug 2000

Title XXI PUBLIC SAFETY AND MORALS

313.843. Excursion gambling boat may offer child-care services, restrictions — licensure, space, times and days. — Any excursion gambling boat, as defined in section 313.800, may offer child-care services for its employees if licensed by the department of health and senior services pursuant to sections 210.201 to 210.259. Child-care services may only be offered for children of excursion gambling boat patrons if such child-care services:

(1) Are licensed by the department of health and senior services pursuant to sections 210.201 to 210.259;

(2) The area where such child-care services are offered is a minimum of eight thousand square feet; and

(3) Are not offered after eleven o'clock p.m. on days which immediately precede days which public elementary and secondary schools in the county in which the licensee is located are scheduled to be in session, and are not offered after one o'clock a.m. on other days.

(L. 2000 S.B. 902)



Section 313.845 Rules, procedure.

Effective 28 Aug 1995

Title XXI PUBLIC SAFETY AND MORALS

313.845. Rules, procedure. — No rule or portion of a rule promulgated under the authority of sections 313.800 to 313.850 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1991 H.B. 149 § 21 Adopted by Referendum, Proposition A, November 3, 1992, A.L. 1993 S.B. 10 & 11 § 21, A.L. 1994 S.B. 740, A.L. 1995 S.B. 3)



Section 313.847 Public information on licensees, commission to provide on request, exceptions, limitations — costs.

Effective 20 May 1994, see footnote

Title XXI PUBLIC SAFETY AND MORALS

313.847. Public information on licensees, commission to provide on request, exceptions, limitations — costs. — 1. Notwithstanding any applicable statutory provision to the contrary, all investigatory, proprietary or application records, information and summaries in the possession of the commission or its agents may be treated by the commission as closed records not to be disclosed to the public; except that the commission shall, on written request from any person, provide such person with the following information furnished by an applicant or licensee:

(1) The name, business address and business telephone number of any applicant or licensee;

(2) An identification of any applicant or licensee, including, if an applicant or licensee is not an individual, the state of incorporation or registration, the corporate officers, and the identity of all shareholders or participants. If an applicant or licensee has a pending registration statement filed with the Securities and Exchange Commission, the names of those persons or entities holding interest must be provided;

(3) An identification of any business, including, if applicable, the state of incorporation or registration in which an applicant or licensee or an applicant's or licensee's spouse or children have an equity interest. If an applicant or licensee is a corporation, partnership or other business entity, the applicant or licensee shall identify any other corporation, partnership or business entity in which it has an equity interest, including, if applicable, the state of incorporation or registration. This information need not be provided by a corporation, partnership or other business entity that has a pending registration statement filed with the Federal Securities and Exchange Commission;

(4) Whether an applicant or licensee has been indicted, convicted, pleaded guilty or nolo contendere, or forfeited bail concerning any criminal offense under the laws of any jurisdiction, either felony or misdemeanor, except for traffic violations, including the date, the name and location of the court, arresting agency and prosecuting agency, the case number, the offense, the disposition and the location and length of incarceration;

(5) Whether an applicant or licensee has had any license or certificate issued by a licensing authority in this state or any jurisdiction denied, restricted, suspended, revoked or not renewed and a statement describing the facts and circumstances concerning the denial, restriction, suspension, revocation or nonrenewal, including the licensing authority, the date each such action was taken, and the reason for each such action;

(6) Whether an applicant or licensee has ever filed or had filed against it a proceeding in bankruptcy or has ever been involved in any formal process to adjust, defer, suspend or otherwise work out the payment of any debt, including the date of filing, the name and location of the court, the case and number of the disposition;

(7) Whether an applicant or licensee has filed, or been served with a complaint or other notice filed with any public body, regarding the delinquency in the payment of, or a dispute over the filings concerning the payment of, any tax required under federal, state or local law, including the amount, type of tax, the taxing agency and time periods involved;

(8) A statement listing the names and titles of all public officials or officers of any unit of government, and relatives of such public officials or officers who, directly or indirectly, own any financial interest in, have any beneficial interest in, are the creditors of or hold any debt instrument issued by, or hold or have any interest in any contractual or service relationship with, an applicant or licensee;

(9) Whether an applicant or licensee has made, directly or indirectly, any political contribution, or any loans, donations or other payments of one hundred dollars or more, to any candidate or office holder, within five years from the date of filing the application, including the amount and the method of payment;

(10) The name and business telephone number of the counsel representing an applicant or licensee in matters before the commission;

(11) A description of any proposed or approved riverboat gaming operation, including the type of boat, home dock location, expected economic benefit to the community, anticipated or actual number of employees, any statement from an applicant or licensee regarding compliance with federal and state affirmative action guidelines, projected or actual admissions and projected or actual adjusted gross gaming receipts; and

(12) A description of the product or service to be supplied by an applicant for a supplier's license.

2. Notwithstanding any applicable statutory provision to the contrary, the commission shall, on written request from any person, also provide the following information:

(1) The amount of the adjusted gross receipts tax and admission tax paid daily to the state by the holder of an excursion gambling boat license;

(2) Whenever the commission finds an applicant for an excursion gambling boat license unsuitable for licensing, a copy of the written letter outlining the reasons for the denial; and

(3) Whenever the commission has refused to grant leave for an applicant to withdraw his application, a copy of the letter outlining the reasons for the refusal.

3. Subject to the provisions of subsections 1 and 2 of this section, the commission shall not disclose any information which would be barred by:

(1) Chapter 610; or

(2) The statutes, rules, regulations or intergovernmental agreements of any jurisdiction.

4. The commission may assess fees for the copying of information in accordance with chapter 610.

(L. 1993 S.B. 10 & 11 § 22, A.L. 1994 S.B. 740)

Effective 5-20-94



Section 313.848 Regulation of excursion gambling boats exempt from certain provisions of administrative procedures law.

Effective 28 Jun 1994, see footnote

Title XXI PUBLIC SAFETY AND MORALS

313.848. Regulation of excursion gambling boats exempt from certain provisions of administrative procedures law. — The proceedings and activities under sections 313.800 to 313.850 are exempt from the provisions of sections 536.063 to 536.077, and the commission shall not be required to use procedures prescribed by sections 536.063 to 536.077 with respect to its administration of sections 313.800 to 313.850.

(L. 1994 S.B. 427)

Effective 6-28-94



Section 313.850 Severability clause.

Effective 29 Apr 1993, see footnote

Title XXI PUBLIC SAFETY AND MORALS

313.850. Severability clause. — The provisions of sections 313.800 to 313.850 are severable. If any provision of sections 313.800 to 313.850 is found by a court of competent jurisdiction to be unconstitutional, the remaining provisions are valid except to the extent that the court finds that the valid provisions, standing alone, are incomplete and are incapable of being executed in accordance with the legislative intent. The provisions of this section shall be operative notwithstanding the provisions of section 1.140 to the contrary.

(L. 1993 S.B. 10 & 11 § 23)

Effective 4-29-93



Section 313.900 Citation of law.

Effective 28 Aug 2016

Title XXI PUBLIC SAFETY AND MORALS

313.900. Citation of law. — Sections 313.900 to 313.955 shall be known and may be cited as the “Missouri Fantasy Sports Consumer Protection Act”.

(L. 2016 H.B. 1941)



Section 313.905 Definitions.

Effective 28 Aug 2016

Title XXI PUBLIC SAFETY AND MORALS

313.905. Definitions. — As used in sections 313.900 to 313.955, the following terms shall mean:

(1) “Authorized internet website”, an internet website or any platform operated by a licensed operator;

(2) “Commission”, the Missouri gaming commission;

(3) “Entry fee”, anything of value including, but not limited to, cash or a cash equivalent that a fantasy sports contest operator collects in order to participate in a fantasy sports contest;

(4) “Fantasy sports contest”, any fantasy or simulated game or contest with an entry fee, conducted on an internet website or any platform, in which:

(a) The value of all prizes and awards offered to the winning participants is established and made known in advance of the contest;

(b) All winning outcomes reflect in part the relative knowledge and skill of the participants and are determined predominantly by the accumulated statistical results of the performance of individuals, including athletes in the case of sports events; and

(c) No winnings outcomes are based on the score, point spread, or any performance of any single actual team or combination of teams or solely on any single performance of an individual athlete or player in any single actual event;

(5) “Fantasy sports contest operator”, any person or entity that offers fantasy sports contests for a prize;

(6) “Highly experienced player”, a person who has either:

(a) Entered more than one thousand contests offered by a single fantasy sports contest operator; or

(b) Won more than three fantasy sports prizes of one thousand dollars or more;

(7) “Licensed operator”, a fantasy sports contest operator licensed pursuant to section 313.910 to offer fantasy sports contests for play on an authorized internet website in Missouri;

(8) “Minor”, any person less than eighteen years of age;

(9) “Net revenue”, for all fantasy sports contests, the amount equal to the total entry fees collected from all participants entering such fantasy sports contests less winnings paid to participants in the contests, multiplied by the resident percentage;

(10) “Player”, a person who participates in a fantasy sports contest offered by a fantasy sports contest operator;

(11) “Prize”, anything of value including, but not limited to, cash or a cash equivalent, contest credits, merchandise, or admission to another contest in which a prize may be awarded;

(12) “Registered player”, a person registered pursuant to section 313.920 to participate in a fantasy sports contest on an authorized internet website;

(13) “Resident percentage”, for all fantasy sports contests, the percentage, rounded to nearest one-tenth of one percent, of the total entry fees collected from Missouri residents divided by the total entry fees collected from all players, regardless of the players' location, of the fantasy sports contests; and

(14) “Script”, a list of commands that a fantasy-sports-related computer program can execute to automate processes on a fantasy sports contest platform.

(L. 2016 H.B. 1941 § 313.910)



Section 313.910 Fantasy sports contests not gambling — license required, procedure — contests on excursion gambling boats permitted.

Effective 28 Aug 2016

Title XXI PUBLIC SAFETY AND MORALS

313.910. Fantasy sports contests not gambling — license required, procedure — contests on excursion gambling boats permitted. — 1. A fantasy sports contest conducted under this chapter is exempt from chapter 572, and does not constitute gambling for any purpose.

2. A fantasy sports contest operator shall apply for and receive a license from the commission prior to offering fantasy sports contests for play in Missouri.

3. The commission shall provide forms, to be completed by applicants and made available on the commission's website, on which the applicant shall demonstrate experience, reputation, competence, and financial responsibility consistent with the best interest of the Missouri fantasy sports industry and in compliance with the laws of the state.

4. The commission may, in its sole discretion, refuse to license any applicant or revoke or suspend the license of any applicant or licensee if the applicant or licensee, or an employee of the applicant or licensee:

(1) Has knowingly made a false statement of material fact or has deliberately failed to disclose any information requested;

(2) Is or has pled guilty or been convicted of any illegal, corrupt, or fraudulent act, practice, or conduct in connection with any fantasy sports contest in this or any other state or has pled guilty or been convicted of a felony, a crime of moral turpitude, or any criminal offense involving dishonesty or breach of trust within the ten years prior to the date of application for registration;

(3) Has at any time knowingly failed to comply with the provisions of this chapter or of any requirements of the commission;

(4) Has had a registration or permit to hold or conduct fantasy sports contests denied for just cause, suspended, or revoked in any other state or country;

(5) Has legally defaulted in the payment of any obligation or debt owed to the state of Missouri; or

(6) Is not qualified to do business in the state of Missouri or is not subject to the jurisdiction of the courts of the state of Missouri.

5. Fantasy sports contests, as defined in section 313.905, are authorized and may be conducted on an excursion gambling boat or adjacent property to the excursion gambling boat operated by entities licensed under this section and section 313.807. A person under twenty-one years of age shall not participate in fantasy sports contests on an excursion gambling boat.

(L. 2016 H.B. 1941 § 313.920)



Section 313.915 Licensed operator to be identified on authorized website — operator requirements.

Effective 28 Aug 2016

Title XXI PUBLIC SAFETY AND MORALS

313.915. Licensed operator to be identified on authorized website — operator requirements. — 1. In order to ensure the protection of registered players, an authorized internet website shall identify the person or entity that is the licensed operator.

2. A licensed operator shall ensure that fantasy sports contests on its authorized internet website comply with all of the following:

(1) All winning outcomes are determined by accumulated statistical results of fully completed contests or events, and not merely any portion thereof, except that fantasy participants may be credited for statistical results accumulated in a suspended or shortened contest or event which has been called on account of weather or other natural or unforeseen event;

(2) A licensed operator shall not allow registered players to select athletes through an autodraft that does not involve any input or control by a registered player, or to choose preselected teams of athletes;

(3) A licensed operator shall not offer or award a prize to the winner of, or athletes in, the underlying competition itself; and

(4) A licensed operator shall not offer fantasy sports contests based on the performances of participants in collegiate, high school, or youth athletics.

3. A licensed operator shall have procedures approved by the commission before operating in Missouri that:

(1) Prevents unauthorized withdrawals from a registered player's account by the licensed operator or others;

(2) Makes clear that funds in a registered player's account are not the property of the licensed operator and are not available to the licensed operator's creditors;

(3) Segregate player funds from operational funds;

(4) Maintain a reserve in the form of cash or cash equivalents in the amount of the deposits made to the accounts of fantasy sports contest players for the benefit and protection of the funds held in such accounts;

(5) Ensures any prize won by a registered player from participating in a fantasy sports contest is deposited into the registered player's account within forty-eight hours of winning the prize;

(6) Ensures registered players can withdraw the funds maintained in their individual accounts, whether such accounts are open or closed, within five business days of the request being made, unless the licensed operator believes in good faith that the registered player engaged in either fraudulent conduct or other conduct that would put the licensed operator in violation of sections 313.900 to 313.955, in which case the licensed operator may decline to honor the request for withdrawal for a reasonable investigatory period until its investigation is resolved if it provides notice of the nature of the investigation to the registered player. For the purposes of this provision, a request for withdrawal will be considered honored if it is processed by the licensed operator but delayed by a payment processor, credit card issuer or by the custodian of a financial account;

(7) Allows a registered player to permanently close their account at any time for any reason; and

(8) Offers registered players access to their play history and account details.

4. A licensed operator shall establish procedures for a registered player to report complaints to the licensed operator regarding whether his or her account has been misallocated, compromised, or otherwise mishandled, and a procedure for the licensed operator to respond to those complaints.

5. A registered player who believes his or her account has been misallocated, compromised, or otherwise mishandled should notify the commission. Upon notification, the commission may investigate the claim and may take any action the commission deems appropriate under subdivision (4) of section 313.950.

6. A licensed operator shall not issue credit to a registered player.

7. A licensed operator shall not allow a registered player to establish more than one account or user name on its authorized internet website.

(L. 2016 H.B. 1941 § 313.930)



Section 313.920 Participant registration with licensed operator required — security standards — online self-exclusion form — certain advertising prohibited — parental control procedures — use of scripts, monitoring — highly experienced players identified by symbol.

Effective 28 Aug 2016

Title XXI PUBLIC SAFETY AND MORALS

313.920. Participant registration with licensed operator required — security standards — online self-exclusion form — certain advertising prohibited — parental control procedures — use of scripts, monitoring — highly experienced players identified by symbol. — 1. A person shall register with a licensed operator prior to participating in fantasy sports contests on an authorized internet website.

2. A licensed operator shall implement appropriate security standards to prevent access to fantasy sports contests by a person whose location and age have not been verified in accordance with this section.

3. A licensed operator shall ensure that all individuals register before participating in a fantasy sports contest on an authorized internet website and provide their age and state of residence.

4. A licensed operator shall ensure that an individual is of legal age before participating in fantasy sports contest on an authorized internet website. In Missouri, the legal age to participate shall be eighteen years of age.

5. (1) The licensed operator shall develop an online self-exclusion form and a process to exclude from play any person who has filled out the form.

(2) A licensed operator shall retain each online self-exclusion form submitted to it in order to identify persons who want to be excluded from play. A licensed operator shall exclude those persons.

(3) A licensed operator shall provide a link on its authorized internet website to a compulsive behavior website and the online self-exclusion form described in subdivision (1) of this subsection.

6. A licensed operator shall not advertise fantasy sports contests in publications or other media that are aimed exclusively or primarily at persons less than eighteen years of age. A licensed operator's advertisement shall not depict persons under eighteen years of age, students, or settings involving a school or college. However, incidental depiction of nonfeatured minors shall not be a violation of this subsection.

7. A licensed operator shall not advertise fantasy sports contests to an individual by phone, email, or any other form of individually targeted advertisement or marketing material if the individual has self-excluded himself or herself pursuant to this section or if the individual is otherwise barred from participating in fantasy sports contests. A licensed operator shall also take reasonable steps to ensure that individuals on the involuntary exclusion list or disassociated persons list maintained by the commission are not subject to any form of individually targeted advertising or marketing.

8. A licensed operator shall not misrepresent the frequency or extent of winning in any fantasy sports contest advertisement.

9. A licensed operator shall clearly and conspicuously publish and facilitate parental control procedures to allow parents or guardians to exclude minors from access to any fantasy sports contest. Licensed operators shall take commercially reasonable steps to confirm that an individual opening an account is not a minor.

10. Licensed operators shall prohibit the use of scripts in fantasy sports contests that give players an unfair advantage over other players.

11. Licensed operators shall monitor fantasy sports contests to detect the use of unauthorized scripts and restrict players found to have used such scripts from further fantasy sports contests.

12. Licensed operators shall make all authorized scripts readily available to all fantasy sports players; provided, that a licensed operator shall clearly and conspicuously publish its rules on what types of scripts may be authorized in the fantasy sports contest.

13. Licensed operators shall clearly and conspicuously identify highly experienced players in fantasy sports contests by a symbol attached to a player's username, or by other easily visible means, on the licensed operator's authorized internet website.

14. Licensed operators shall offer some fantasy sports contests open only to beginner players and that exclude highly experienced players.

(L. 2016 H.B. 1941 § 313.940)



Section 313.925 Participation prohibited for certain persons — confidentiality of proprietary information.

Effective 28 Aug 2016

Title XXI PUBLIC SAFETY AND MORALS

313.925. Participation prohibited for certain persons — confidentiality of proprietary information. — 1. This section applies to all of the following persons:

(1) An officer of a licensed operator;

(2) A director of a licensed operator;

(3) A principal of a licensed operator;

(4) An employee of a licensed operator; and

(5) A contractor of a licensed operator with proprietary or nonpublic information.

2. A person listed in subsection 1 of this section shall not play any fantasy sports contest outside of private fantasy sports contests offered by the licensed operator exclusively for those listed.

3. A person listed in subsection 1 of this section shall not disclose proprietary or nonpublic information that may affect the play of fantasy sports contests to any individual authorized to play fantasy sports contests.

4. A licensed operator shall make the prohibitions in this section known to all affected individuals and corporate entities.

(L. 2016 H.B. 1941 § 313.950)



Section 313.930 Compliance with all federal, state, and local laws and regulations.

Effective 28 Aug 2016

Title XXI PUBLIC SAFETY AND MORALS

313.930. Compliance with all federal, state, and local laws and regulations. — Each licensed operator shall comply with all applicable federal, state, and* local laws and regulations, including without limitation laws and regulations applicable to tax withholdings and laws and regulations applicable to providing information about winnings and the withholding to taxing authorities.

(L. 2016 H.B. 1941 § 313.960)

*Word "and" does not appear in original rolls.



Section 313.935 License required — application, fee — investigation permitted — operation fee — grandfather provision — fee upon cessation.

Effective 28 Aug 2016

Title XXI PUBLIC SAFETY AND MORALS

313.935. License required — application, fee — investigation permitted — operation fee — grandfather provision — fee upon cessation. — 1. No fantasy sports contest operator shall offer any fantasy sports contest in Missouri without first being licensed by the commission. A fantasy sports contest operator wishing to offer fantasy sports contests in this state shall annually apply to the commission for a license and shall remit to the commission an annual application fee of ten thousand dollars or ten percent of the applicant's net revenue from the previous calendar year, whichever is lower.

2. As part of the commission's investigation and licensing process, the commission may conduct an investigation of the fantasy sports contest operator's employees, officers, directors, trustees, and principal salaried executive staff officers. The applicant shall be responsible for the total cost of the investigation. If the cost of the investigation exceeds the application fee, the applicant shall remit to the commission the total cost of the investigation prior to any license being issued. The total cost of the investigation, paid by the applicant, shall not exceed fifty thousand dollars. All revenue received under this section shall be placed into the gaming commission fund created under section 313.835.

3. In addition to the application fee, a licensed operator shall also pay an annual operation fee, on April fifteenth of each year, in a sum equal to eleven and one-half percent of the licensed operator's net revenue from the previous calendar year. All revenue collected under this subsection shall be placed in the gaming proceeds for education fund created under section 313.822. If a licensed operator fails to pay the annual operation fee by April fifteenth, the licensed operator shall have its license immediately suspended by the commission until such payment is made.

4. Any fantasy sports contest operator already operating in the state prior to April 1, 2016, may operate until they have received or have been denied a license. Such fantasy sports contest operators shall apply for a license prior to October 1, 2016. Any fantasy sports contest operator operating under this subsection after August 28, 2016, shall pay the annual operation fee of eleven and one-half percent of its net revenue from August 28, 2016, until action is taken on its application. If a fantasy sports contest operator fails to pay its operation fee by April 15, 2017, the fantasy sports contest operator shall have its license immediately suspended by the commission, or if the fantasy sports contest operator has a pending application, its application shall be denied immediately.

5. If a fantasy sports contest operator ceases to offer fantasy sports contests in Missouri, the operator shall pay an operation fee equal to eleven and one-half percent of its net revenue for the period of the calendar year in which it offered fantasy sports contests in Missouri. Such payment shall be made within sixty days of the last day the fantasy sports contest operator offered fantasy sports contests in Missouri. After the expiration of sixty days, a penalty of five hundred dollars per day shall be assessed against the fantasy sports contest operator until the operation fee and any penalty is paid in full.

(L. 2016 H.B. 1941 § 313.970)



Section 313.940 Annual financial audit required, operator to pay cost of audit.

Effective 28 Aug 2016

Title XXI PUBLIC SAFETY AND MORALS

313.940. Annual financial audit required, operator to pay cost of audit. — A licensed operator shall contract annually with a certified public accountant to perform a financial audit of the licensed operator and the authorized internet website to ensure compliance with sections 313.900 to 313.955 and any rule governing sections 313.900 to 313.955. The licensed operator shall pay for the audit and submit, by March first of each year, the results of the audit to the commission.

(L. 2016 H.B. 1941 § 313.990)



Section 313.945 Confidentiality of records, exceptions.

Effective 28 Aug 2016

Title XXI PUBLIC SAFETY AND MORALS

313.945. Confidentiality of records, exceptions. — 1. Notwithstanding any applicable statutory provision to the contrary, all investigatory, proprietary, or application records, information, and summaries in the possession of the commission or its agents may be treated by the commission as closed records not to be disclosed to the public; except that the commission shall, on written request from any person, provide such person with the following information furnished by an applicant or licensee:

(1) The name, business address, and business telephone number of any applicant or licensee;

(2) An identification of any applicant or licensee, including, if an applicant or licensee is not an individual, the state of incorporation or registration, the corporate officers, and the identity of all shareholders or participants. If an applicant or licensee has a pending registration statement filed with the federal Securities and Exchange Division, the names of those persons or entities holding interest shall be provided;

(3) An identification of any business, including, if applicable, the state of incorporation or registration in which an applicant or licensee or an applicant's or licensee's spouse or children have an equity interest. If an applicant or licensee is a corporation, partnership, or other business entity, the applicant or licensee shall identify any other corporation, partnership, or business entity in which it has an equity interest, including, if applicable, the state of incorporation or registration. This information need not be provided by a corporation, partnership, or other business entity that has a pending registration statement filed with the federal Securities and Exchange Division;

(4) Whether an applicant or licensee has been indicted, convicted, pleaded guilty or nolo contendere, or forfeited bail concerning any criminal offense under the laws of any jurisdiction, either felony or misdemeanor, except for traffic violations, including the date, the name and location of the court, arresting agency and prosecuting agency, the case number, the offense, the disposition, and the location and length of incarceration;

(5) Whether an applicant or licensee has had any license or certificate issued by a licensing authority in this state or any jurisdiction denied, restricted, suspended, revoked, or not renewed and a statement describing the facts and circumstances concerning the denial, restriction, suspension, revocation, or nonrenewal, including the licensing authority, the date each such action was taken, and the reason for each such action;

(6) Whether an applicant or licensee has ever filed or had filed against it a proceeding in bankruptcy or has ever been involved in any formal process to adjust, defer, suspend, or otherwise work out the payment of any debt, including the date of filing, the name and location of the court, and the case and number of the disposition;

(7) Whether an applicant or licensee has filed or been served with a complaint or other notice filed with any public body regarding the delinquency in the payment of, or a dispute over, the filings concerning the payment of any tax required under federal, state, or local law, including the amount, type of tax, the taxing agency, and time periods involved;

(8) A statement listing the names and titles of all public officials or officers of any unit of government, and relatives of such public officials or officers who, directly or indirectly, own any financial interest in, have any beneficial interest in, are the creditors of or hold any debt instrument issued by, or hold or have any interest in any contractual or service relationship with, an applicant or licensee;

(9) The name and business telephone number of the attorney representing an applicant or licensee in matters before the commission.

2. Notwithstanding any applicable statutory provision to the contrary, the commission shall, on written request from any person, also provide the following information:

(1) The amount of the tax receipts paid to the state by the holder of a license;

(2) Whenever the commission finds an applicant for a license unsuitable for licensing, a copy of the written letter outlining the reasons for the denial; and

(3) Whenever the commission has refused to grant leave for an applicant to withdraw his application, a copy of the letter outlining the reasons for the refusal.

(L. 2016 H.B. 1941 § 313.1000)



Section 313.950 Commission to supervise operators, licensees, and websites — powers and duties.

Effective 28 Aug 2016

Title XXI PUBLIC SAFETY AND MORALS

313.950. Commission to supervise operators, licensees, and websites — powers and duties. — The commission shall have full jurisdiction over and shall supervise all licensed operators, other licensees, and authorized internet websites governed by sections 313.900 to 313.955. The commission shall have the following powers to implement sections 313.900 to 313.955:

(1) To investigate applicants;

(2) To license fantasy sports contest operators and adopt standards for licensing;

(3) To investigate alleged violations of sections 313.900 to 313.955 or the commission's rules, orders, or final decisions;

(4) To assess an appropriate administrative penalty of not more than ten thousand dollars per violation, not to exceed one hundred thousand dollars for violations arising out of the same transaction or occurrence, and take action including, but not limited to, the suspension or revocation of a license for violations of sections 313.900 to 313.955 or the commission's rules, orders, or final decisions;

(5) To issue subpoenas for the attendance of witnesses and subpoenas duces tecum for the production of books, records, and other pertinent documents, and to administer oaths and affirmations to the witnesses, when, in the judgment of the commission, it is necessary to enforce sections 313.900 to 313.955 or the commission rules;

(6) To take any other action as may be reasonable or appropriate to enforce sections 313.900 to 313.955 and the commission rules.

(L. 2016 H.B. 1941 § 313.1010)



Section 313.955 Rulemaking authority.

Effective 28 Aug 2016

Title XXI PUBLIC SAFETY AND MORALS

313.955. Rulemaking authority. — 1. The commission shall have power to adopt and enforce rules and regulations:

(1) To regulate and license the management, operation, and conduct of fantasy sports contests and participants therein;

(2) To adopt responsible play protections for registered players; and

(3) To properly administer and enforce the provisions of sections 313.900 to 313.955.

2. The commission shall not adopt rules or regulations limiting or regulating the rules or administration of an individual fantasy sports contest, the statistical makeup of a fantasy sports contest, or the digital platform of a fantasy sports contest operator.

3. No rule or portion of a rule promulgated under the authority of sections 313.900 to 313.955 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 2016 H.B. 1941 § 313.1020)






Chapter 314 Discriminatory Practices

Chapter Cross References



Section 314.100 Denial of credit based on sex or marital status of applicant prohibited.

Effective 28 Aug 1974

Title XXI PUBLIC SAFETY AND MORALS

314.100. Denial of credit based on sex or marital status of applicant prohibited. — No person, upon proper application, shall be denied credit solely on account of sex or marital status, except as may be required to comply with section 408.200, and except that any creditor may require the signature of both husband and wife on the credit instrument.

(L. 1974 S.B. 427 § 2)



Section 314.105 Damages authorized.

Effective 28 Aug 1974

Title XXI PUBLIC SAFETY AND MORALS

314.105. Damages authorized. — Any person injured by reason of a violation of sections 314.100 to 314.115 and section 408.250 may institute an action to recover compensatory damages and if the violation is willful, punitive damages not to exceed one thousand dollars in the aggregate.

(L. 1974 S.B. 427 § 3)



Section 314.110 Notice a prerequisite to suit.

Effective 28 Aug 1974

Title XXI PUBLIC SAFETY AND MORALS

314.110. Notice a prerequisite to suit. — Before institution of any action for the recovery of damages under the provisions of sections 314.100 to 314.115 and section 408.250, the party allegedly injured by reason of a violation of sections 314.100 to 314.115 and section 408.250 shall give notice in writing to the creditor who allegedly caused the damages at least thirty days prior to the institution of the action stating the nature of the damages and requesting appropriate action. No action for the recovery of damages shall lie against a creditor or potential creditor if credit is extended to the party allegedly denied credit within thirty days after notice has been received as provided in this section.

(L. 1974 S.B. 427 § 4)



Section 314.115 Limitation on action.

Effective 28 Aug 1974

Title XXI PUBLIC SAFETY AND MORALS

314.115. Limitation on action. — No action for the recovery of damages under the provisions of sections 314.100 to 314.115 and section 408.250 shall be commenced after one year from the date credit was denied as herein provided. The limitation on the commencement of action provided in this section shall be tolled for the same reasons and in the same manner as other limitations on the bringing of actions under the provisions of chapter 516.

(L. 1974 S.B. 427 § 5)



Section 314.200 Denial of license for criminal conviction, prohibited when, effect.

Effective 28 Aug 1981

Title XXI PUBLIC SAFETY AND MORALS

314.200. Denial of license for criminal conviction, prohibited when, effect. — No board or other agency created pursuant to laws of the state of Missouri, or by any city, county or other political subdivision of the state, for the purpose of licensing applicants for occupations and professions may deny a license to an applicant primarily upon the basis that a felony or misdemeanor conviction of the applicant precludes the applicant from demonstrating good moral character, where the conviction resulted in the applicant's incarceration and the applicant has been released by pardon, parole or otherwise from such incarceration, or resulted in the applicant being placed on probation and there is no evidence the applicant has violated the conditions of his probation. The board or other agency may consider the conviction as some evidence of an absence of good moral character, but shall also consider the nature of the crime committed in relation to the license which the applicant seeks, the date of the conviction, the conduct of the applicant since the date of the conviction and other evidence as to the applicant's character.

(L. 1981 S.B. 125 § 1)






Chapter 315 Hotel, Motel and Resort Regulations

Chapter Cross References



Section 315.005 Definitions.

Effective 09 Aug 1985, see footnote

Title XXI PUBLIC SAFETY AND MORALS

315.005. Definitions. — As used in sections 315.005 to 315.065, unless the context clearly indicates otherwise, the following terms mean:

(1) "Code", the standards relating to fire safety, sanitation, electrical wiring, fuel-burning appliances, plumbing, swimming pools and spas, sewage and waste treatment and disposal as adopted by the department. The department in its discretion, may incorporate, in whole or in part, the standards or codes promulgated by the National Fire Protection Association, Building Officials and Code Administration International, Inc., Great Lakes Upper Mississippi River Board of State Sanitary Engineers, and American Society of Sanitary Engineers;

(2) "Department", the director of the department of health and senior services or an agent of the director of the department of health and senior services;

(3) "Guest room", any room or unit where sleeping accommodations are regularly furnished to the public;

(4) "Lodging establishment", any building, group of buildings, structure, facility, place, or places of business where five or more guest rooms are provided, which is owned, maintained, or operated by any person and which is kept, used, maintained, advertised or held out to the public for hire which can be construed to be a hotel, motel, motor hotel, apartment hotel, tourist court, resort, cabins, tourist home, bunkhouse, dormitory, or other similar place by whatever name called, and includes all such accommodations operated for hire as lodging establishments for either transient guests, permanent guests, or for both transient and permanent guests;

(5) "Owner", the person responsible for obtaining a license from the department for operating the lodging establishment;

(6) "Permanent guest", any person who rents and occupies a guest room in a lodging establishment for a period of thirty-one days or more;

(7) "Person", any individual, partnership, corporation, association, organization, firm, or federal, state, county, city, village, or municipal association or corporation;

(8) "Transient guest", any person who rents and occupies a guest room in a lodging establishment for a period of less than thirty-one days.

(L. 1985 S.B. 279 § 1)

Effective 8-09-85



Section 315.007 Department to enforce law — keep records for public use, contents.

Effective 09 Aug 1985, see footnote

Title XXI PUBLIC SAFETY AND MORALS

315.007. Department to enforce law — keep records for public use, contents. — 1. The department shall administer the provisions of sections 315.005 to 315.065.

2. The department shall keep a complete set of records for public use and inspection showing the condition of each lodging establishment inspected, together with the name of the owner thereof, and whether the lodging establishment is currently licensed.

(L. 1985 S.B. 279 § 2)

Effective 8-09-85



Section 315.011 License required, may be transferred.

Effective 09 Aug 1985, see footnote

Title XXI PUBLIC SAFETY AND MORALS

315.011. License required, may be transferred. — 1. No person shall operate a lodging establishment who does not possess a license from the department to operate such establishment. Only a person who complies with the provisions of sections 315.005 to 315.065 shall be entitled to receive and retain such a license.

2. A valid license shall be transferred to a new owner upon notification to the department.

3. Lodging establishments constructed prior to 1965 which provide thirty units or less and possessing a valid license may continue operation, provided major public health needs such as water supply, sewage disposal, venting, and fire safety are in compliance.

(L. 1985 S.B. 279 § 3)

Effective 8-09-85



Section 315.015 License fees — where deposited — notice of fee, issued when — license to be issued, when, displayed, where — revocation, grounds — expiration, when.

Effective 25 Jun 2004, see footnote

Title XXI PUBLIC SAFETY AND MORALS

315.015. License fees — where deposited — notice of fee, issued when — license to be issued, when, displayed, where — revocation, grounds — expiration, when. — 1. The license fee shall be fifty dollars for each lodging establishment, plus two dollars per guest room for each guest room above ten and through twenty, plus one dollar per guest room for each guest room above twenty.

2. After the lodging establishment has been inspected by the department and approved for licensing, notice of the license fee shall be issued to the owner. Upon subsequent payment of such fee, the director of the department of health and senior services shall issue a license which shall be kept properly framed and in a conspicuous place at the lodging establishment. The department director may revoke the license as prescribed in subsection 1 of section 315.041, when the law or applicable code is not held in compliance.

3. Each license shall expire on the thirtieth day of September next following its issuance. All fees collected under the provisions of sections 315.005 to 315.065 shall be paid to the director of revenue and deposited by him in the state treasury to the credit of the general revenue fund.

(L. 1985 S.B. 279 § 4, A.L. 2004 S.B. 842)

Effective 6-25-04



Section 315.019 Safety and sanitation standards — city or county ordinances in lieu of department standards, when.

Effective 09 Aug 1985, see footnote

Title XXI PUBLIC SAFETY AND MORALS

315.019. Safety and sanitation standards — city or county ordinances in lieu of department standards, when. — 1. Fire safety of lodging establishments shall be in accordance with the applicable code.

2. Electrical wiring shall be properly installed and maintained in accordance with the applicable code.

3. Fuel-burning appliances shall be properly vented in accordance with the applicable code.

4. Plumbing shall be properly installed and maintained in accordance with the applicable code. At no time shall plumbing be arranged in a manner that may allow pollution or contamination of potable water supplies.

5. Swimming pools, spas, and similar facilities shall be installed and maintained in accordance with the applicable code.

6. Lodging establishments which are located within the jurisdiction of city or county ordinances or regulations, and which are erected and maintained in compliance with such local city or county ordinances or regulations, will be accepted as complying in lieu of subsections 1 to 5 of this section.

7. Lodging establishments shall be kept in a clean and sanitary condition, in good repair, and shall be maintained and operated with strict regard to health and safety of the transient or permanent guest.

(L. 1985 S.B. 279 § 5)

Effective 8-09-85



Section 315.024 Drinking water to be approved, when, by whom.

Effective 09 Aug 1985, see footnote

Title XXI PUBLIC SAFETY AND MORALS

315.024. Drinking water to be approved, when, by whom. — An adequate, accessible supply of potable drinking water approved by the department of natural resources or the department of health and senior services shall be provided at all lodging establishments. Water from a source other than a public water supply shall not be used until it has been approved by the department of health and senior services.

(L. 1985 S.B. 279 § 6)

Effective 8-09-85



Section 315.028 Sewage and wastewater treatment.

Effective 09 Aug 1985, see footnote

Title XXI PUBLIC SAFETY AND MORALS

315.028. Sewage and wastewater treatment. — 1. Sewage and wastewater treatment and disposal shall be accomplished in a manner so as to not create a health hazard, pollute or contaminate groundwater, or create a nuisance.

2. Sewage and wastewater treatment systems with a discharge shall be installed and maintained in compliance with the laws and/or regulations of the department of natural resources.

(L. 1985 S.B. 279 § 7)

Effective 8-09-85



Section 315.033 Compliance with local codes required, when.

Effective 09 Aug 1985, see footnote

Title XXI PUBLIC SAFETY AND MORALS

315.033. Compliance with local codes required, when. — Sections 315.005 to 315.065 shall not relieve any lodging establishment from compliance with local ordinances, regulations, or codes having requirements not contained or greater than those found in sections 315.005 to 315.065.

(L. 1985 S.B. 279 § 8)

Effective 8-09-85



Section 315.037 Inspections by department, when — right of entry.

Effective 28 Aug 1998

Title XXI PUBLIC SAFETY AND MORALS

315.037. Inspections by department, when — right of entry. — The department director shall inspect or cause to be inspected as often as shall be deemed necessary but at least annually every lodging establishment in the state to implement the provisions of sections 315.005 to 315.065. Seasonal resorts located in counties of the third classification shall be inspected by August first of each year. For this purpose, the department shall have the right to entry and access thereto at all reasonable times and no order of court shall be necessary therefor.

(L. 1985 S.B. 279 § 9 subdiv. (1), A.L. 1998 S.B. 526)



Section 315.041 License refused or revoked, when — notice, how served — extension of time to comply with standards granted when — hearing, request when, held when — rights of licensee.

Effective 09 Aug 1985, see footnote

Title XXI PUBLIC SAFETY AND MORALS

315.041. License refused or revoked, when — notice, how served — extension of time to comply with standards granted when — hearing, request when, held when — rights of licensee. — 1. The department director may refuse the issuance of a license, or may revoke a license as provided for herein, at any time the director determines that such lodging establishment is not in compliance with sections 315.005 to 315.065. If at any time the department director determines that a lodging establishment is not in compliance with sections 315.005 to 315.065, the department director shall notify the owner of the lodging establishment of such alterations or changes as may be deemed necessary to be in compliance therewith. Upon receipt of any such notice of noncompliance, an owner may request a hearing before the department director upon filing a written request within ten days after receipt of such notice. The owner shall be allowed a reasonable period of time following receipt of the notice, or the hearing before the department director, in order to comply with the department standards. At the expiration of the period of time allowed by the department director, the department director shall review the progress of the owner's attempts to be in compliance with the department standards and may grant additional reasonable periods of time for compliance. Upon expiration of the time to comply with such department standards, and any extensions thereof, the department director is authorized to revoke or not renew the license to operate the lodging establishment as provided for in sections 315.005 to 315.065. Before revoking or not renewing the license, the department director shall give written notice to the licensee setting forth the reasons for the proposed action and fixing the date of a hearing, not less than thirty days from the date of mailing or delivering of such notice, before the department director. The licensee is entitled to appear with an attorney and will call witnesses as may be desired. Any decision of the department director shall be subject to the provisions of chapter 536. An establishment may remain in operation during a judicial review unless the department director determines that an imminent health or safety hazard exists.

2. All notices served by the department shall be in writing and shall be either delivered in person by the department or by registered or certified mail to the owner.

(L. 1985 S.B. 279 § 9 subdivs. (2), (3))

Effective 8-09-85



Section 315.045 Violation of licensing provision, penalty.

Effective 09 Aug 1985, see footnote

Title XXI PUBLIC SAFETY AND MORALS

315.045. Violation of licensing provision, penalty. — Any person establishing, conducting, managing, or operating any lodging establishment without a license is guilty of a class B misdemeanor.

(L. 1985 S.B. 279 § 10)

Effective 8-09-85



Section 315.055 Advertising restrictions.

Effective 09 Aug 1985, see footnote

Title XXI PUBLIC SAFETY AND MORALS

315.055. Advertising restrictions. — No person who operates a lodging establishment as defined in sections 315.005 to 315.065 shall advertise by any means that his establishment is a lodging establishment unless such establishment complies with all the provisions of sections 315.005 to 315.065.

(L. 1985 S.B. 279 § 11)

Effective 8-09-85



Section 315.065 Exemptions to provisions of sections 315.005 to 315.065.

Effective 09 Aug 1985, see footnote

Title XXI PUBLIC SAFETY AND MORALS

315.065. Exemptions to provisions of sections 315.005 to 315.065. — The provisions of sections 315.005 to 315.065 shall not apply to dormitories and other living or sleeping facilities owned or maintained by public or private schools, colleges, universities, or churches unless made available to the general public and not used exclusively for students and faculty, school-sponsored events, baseball camps, conferences, dance camps, equitation camps, football camps, learned professional society meetings, music camps, retreats, seminars, soccer camps, swimming camps, track camps, youth leadership conferences, or church-sponsored events.

(L. 1985 S.B. 279 § 12)

Effective 8-09-85



Section 315.067 Hotel operator may refuse accommodations, when.

Effective 28 Aug 1998

Title XXI PUBLIC SAFETY AND MORALS

315.067. Hotel operator may refuse accommodations, when. — 1. For purposes of sections 315.067 to 315.079, "hotel" shall have the same meaning as "lodging establishment" as defined in section 315.005.

2. A person operating a hotel, including all lodging establishments defined in section 315.005, may refuse or deny the use of a room, accommodations, facilities or other privileges of the hotel to any of the following:

(1) An individual who is unwilling or unable to pay for the room, accommodations, facilities, or other privileges of the hotel;

(2) An individual who is visibly intoxicated, under the influence of alcohol or other drug, and is disorderly so as to create a public nuisance;

(3) An individual who the hotel operator reasonably believes is seeking to use a room, accommodations, facilities or other privileges of the hotel for an unlawful purpose;

(4) An individual who the hotel operator reasonably believes is bringing in anything which may create an unreasonable danger or risk to other persons, including but not limited to explosives or the unlawful use of firearms;

(5) An individual whose use of the room, accommodations, facilities or other privileges of the hotel would result in a violation of the maximum capacity of such hotel.

3. A hotel operator who reasonably refuses or denies the use of a room, accommodations, facilities or other privileges of the hotel pursuant to this section shall not be subject to any civil or criminal action or any fine or other penalty.

(L. 1998 S.B. 526)



Section 315.069 Hotel operator may make certain requirements for providing accommodations.

Effective 28 Aug 1998

Title XXI PUBLIC SAFETY AND MORALS

315.069. Hotel operator may make certain requirements for providing accommodations. — The hotel operator may require a person seeking the use of a room, accommodations, facilities or other privileges of the hotel to demonstrate his or her ability to pay for such use by cash, credit card or approved check. The hotel operator may require the parent or guardian of a person under the age of eighteen to:

(1) Accept in writing the liability for the cost of the room, accommodations, facilities or other privileges of the hotel used by the person, and the cost of any damages to the room, furnishings in the room or other facilities of the hotel caused by the person while using the room, accommodations, facilities or other privileges of the hotel;

(2) Provide the hotel operator with one of the following:

(a) The authority to charge the amount due for the cost of the room, accommodations, facilities or other privileges of the hotel used by the person, and the cost of any damages to the room, furnishings in the room or other facilities of the hotel caused by the person while using the room, accommodations, facilities or other privileges of the hotel to a credit card used by a person under the age of eighteen. The granting of such authority shall be deemed a waiver of any defense based upon the age of such person which may be raised by the minor or the person authorizing the use of the credit card; or

(b) An advance cash payment sufficient to cover the cost of the room, accommodations, facilities or other privileges of the hotel used by the person, and a reasonable amount as a deposit toward the cost of any damages to the room, furnishings in the room or other facilities of the hotel caused by the person while using the room, accommodations, facilities or other privileges of the hotel. A cash deposit for any damages required by the hotel operator shall be promptly refunded to the extent not used to cover the cost of any such damages as determined by the hotel operator following an inspection of the room, accommodations or facilities of the hotel used by the person at the end of his or her stay.

(L. 1998 S.B. 526)



Section 315.075 Hotel operator may eject person, when.

Effective 28 Aug 1998

Title XXI PUBLIC SAFETY AND MORALS

315.075. Hotel operator may eject person, when. — An owner or operator of a hotel may eject a person from the hotel and notify the appropriate local law enforcement authorities for any of the following reasons:

(1) Nonpayment of charges incurred by the individual renting or leasing a room, accommodations or facilities of the hotel when the charges are due and owing;

(2) The individual renting or leasing a room, accommodations or facilities of the hotel is visibly intoxicated, under the influence of alcohol or other drug and is disorderly so as to create a public nuisance;

(3) The owner or operator reasonably believes that the individual is using the premises for an unlawful purpose;

(4) The owner or operator reasonably believes that the individual has brought something into the hotel which may create an unreasonable danger or risk to other persons, including but not limited to unlawful use of firearms or explosives; and

(5) The individual is in violation of any federal, state or local laws or regulations relating to the hotel.

(L. 1998 S.B. 526)



Section 315.077 Laws to be posted, where.

Effective 28 Aug 1998

Title XXI PUBLIC SAFETY AND MORALS

315.077. Laws to be posted, where. — An owner or operator of a hotel shall post a copy of sections 315.067 to 315.079, in addition to any rules established by the owner or operator of the hotel, in a conspicuous place at or near the guest registration desk and in each room of the hotel.

(L. 1998 S.B. 526)



Section 315.079 Registration required — guest registry — persons under eighteen, special requirement.

Effective 28 Aug 1998

Title XXI PUBLIC SAFETY AND MORALS

315.079. Registration required — guest registry — persons under eighteen, special requirement. — 1. Each individual renting or leasing a room, accommodations or facilities of the hotel shall register and may be required by the owner or operator of the hotel to show proof of identity by producing a valid driver's license, other identification issued by the state or other identification satisfactory to the owner or operator. If the individual is under the age of eighteen, the owner or operator may also require a parent or guardian of the person to register.

2. The guest registry may be kept and maintained by recording, copying or reproducing the registry by any photographic, photostatic, microfilm, microcard, miniature photographic, electronic imaging, electronic data processing or other process which accurately reproduces or forms a durable medium for accurately and legibly reproducing an unaltered image or reproduction of the original.

(L. 1998 S.B. 526)






Chapter 316 Shows, Circuses, Amusement Buildings and Festivals

Section 316.010 County commissions may tax public shows, how.

Effective 28 Aug 1939

Title XXI PUBLIC SAFETY AND MORALS

316.010. County commissions may tax public shows, how. — The county commissions of the several counties in this state are hereby authorized to impose from time to time, by an order or orders entered of record, such tax as they may deem proper and reasonable upon all public theatrical and minstrel performances, shows and circuses, or any other public exhibition in said several counties; provided, that nothing in this section shall be so construed as to apply to any educational, religious or charitable exhibition.

(RSMo 1939 § 15447)

Prior revisions: 1929 § 14323; 1919 § 11650; 1909 § 11220



Section 316.020 Order levying tax as execution — sheriff to collect.

Effective 28 Aug 1949

Title XXI PUBLIC SAFETY AND MORALS

316.020. Order levying tax as execution — sheriff to collect. — It shall be the duty of the clerks of said commissions to make out and deliver a copy of said order to the sheriff of the county. Such copy, duly certified, shall have the force and effect of an execution against the property so exhibited or persons so exhibiting, and said sheriff shall be liable on his official bond for any default or neglect in collecting the same.

(RSMo 1939 § 15448, A. 1949 S.B. 1116)

Prior revisions: 1929 § 14324; 1919 § 11651; 1909 § 11221



Section 316.030 Proceeds to go into school fund.

Effective 28 Aug 1939

Title XXI PUBLIC SAFETY AND MORALS

316.030. Proceeds to go into school fund. — The money collected shall be paid into the county treasury, and shall go to and form a part of the school fund of the county. The treasurer of the county to whom such money is paid shall give the sheriff who pays it duplicate receipts, one of which shall be deposited with the clerk of the county commission, and shall discharge the sheriff, and the same shall be charged to the treasurer as other county school funds.

(RSMo 1939 § 15449)

Prior revisions: 1929 § 14325; 1919 § 11652; 1909 § 11222



Section 316.040 License for shows required, tax imposed.

Effective 28 Aug 1979

Title XXI PUBLIC SAFETY AND MORALS

316.040. License for shows required, tax imposed. — The county commission of all counties shall, not later than the month of November in each year, impose by order entered of record a license tax such as the commission may deem proper and reasonable, to become effective on the succeeding first day of January of each year, upon all theatrical or minstrel performances, exhibitions, shows, circuses, menageries, skating rinks, professional athletic exhibitions, dance halls, penny or picture arcade, theater or motion picture theater, drive-in theaters, cabaret or floor show, amusement hall or parlor, music hall or room or other commercial amusement place, miniature golf courses, pony rides, pinball machines, marble machines, music vending machines and any other device operated by the insertion of a coin, disc or other insertion piece, whether or not also manipulated by the operator, and which operates for the amusement of the operator, whether or not by registering a score, except machines or devices used bona fide and solely for the vending of service, food, confections or merchandise; any other kind of public exhibitions, or scenic or gravity railways, cane racks, shooting galleries, baby racks, or other kind of avocations set up in connection therewith; and it shall be unlawful for any person, association, company, corporation or partnership of persons, except if the same be for religious, educational or charitable purposes, then it shall be exempt from such license tax, to give, perform or present, exhibit or set up any theatrical or minstrel performances, exhibits, shows, circuses, menageries, skating rinks, professional athletic exhibitions, dance halls, penny or picture arcade, theater or motion picture theater, drive-in theaters, cabaret or floor show, amusement hall or parlor, music hall or room or other commercial amusement place, miniature golf courses, pony rides, pinball machines, marble machines, music vending machines and any other device operated by the insertion of a coin, disc or other insertion piece, whether or not also manipulated by the operator, and which operates for the amusement of the operator, whether or not by registering a score, except machines or devices used bona fide and solely for the vending of service, food, confections or merchandise; any other kind of public exhibitions, or scenic or gravity railways, cane racks, shooting galleries, baby racks, or other kind of avocations set up in connection therewith, without first taking out a license therefor from the county clerk and paying the license tax imposed by the county commission as aforesaid, which shall be paid into the county treasury for the use of the general fund of the county; provided, that in any such county having a county license inspector it shall be his duty to diligently see that all such licenses are taken out and that such license taxes are paid, and he shall make such reports and perform his duties under such regulations as may be prescribed by the county commission.

(RSMo 1939 § 15451, A.L. 1945 p. 1729, A. 1949 S.B. 1116, A.L. 1957 p. 718, A.L. 1979 H.B. 148)

Prior revisions: 1929 § 14327; 1919 § 11654; 1909 § 11224



Section 316.045 Penalty for delinquent payment of license tax.

Effective 28 Aug 1957

Title XXI PUBLIC SAFETY AND MORALS

316.045. Penalty for delinquent payment of license tax. — The county commissions of all counties of class one, in addition to other penalties imposed, are empowered in addition to the license tax imposed by section 316.040, to levy a penalty of one percent per month upon any person, firm or corporation who fails to pay the license tax imposed by section 316.040 by the first day of February of each year.

(L. 1957 p. 718 § 316.041)



Section 316.050 Penalty.

Effective 28 Aug 1939

Title XXI PUBLIC SAFETY AND MORALS

316.050. Penalty. — Any person, association, company, corporation or copartnership of persons who shall violate any provisions of section 316.040 shall, on conviction thereof, be adjudged guilty of a misdemeanor, and punished by a fine not exceeding one hundred dollars or less than twenty-five dollars, or by imprisonment in the county jail for a term not less than ten days nor more than six months, or by both such fine and imprisonment.

(RSMo 1939 § 15452)

Prior revisions: 1929 § 14328; 1919 § 11655; 1909 § 11225



Section 316.060 Places of public amusement — construction — exit defined.

Effective 28 Aug 1949

Title XXI PUBLIC SAFETY AND MORALS

316.060. Places of public amusement — construction — exit defined. — 1. In every building used as a place of assembly for public amusement in which seats in rows are provided individual seats shall be provided for all persons congregating therein. The width of seats or chairs shall not be less than eighteen inches measured from center to center. Seats in rows, whether fixed or movable, except in boxes or loges not exceeding sixty square feet in area and in existing balconies of concrete construction having fixed seats, shall not be less than twenty-eight inches apart from back to back. The number of seats in any row, extending from one longitudinal aisle to another, shall not exceed eighteen, so that no seat shall have more than eight seats intervening between it and an aisle, and the number of seats extending from a wall to a longitudinal aisle shall not exceed nine; provided, however, that if the seats are fixed chairs with self-raising seats, so spaced that when the seats are raised there is an unobstructed space of not less than eighteen inches horizontal projection between the rows of seats, and if doorways leading directly to exit corridors are provided not more than five feet apart along the sides of the auditorium, the number of seats in a row may be not more than twenty-five. In buildings regularly used as places of assembly for theatrical, operatic or similar performances or for the display of motion pictures, the seats, except in boxes or loges not exceeding sixty square feet in area, shall be fixed and shall be separated by arms. In boxes or loges, not exceeding sixty square feet in area, and in other locations where loose chairs are permitted, not more than one chair shall be provided for each six square feet of floor space.

2. Every aisle shall lead to an exit door or to a cross aisle; that is, an aisle running parallel with the seat rows and leading to an exit door. No main floor longitudinal aisle of expanding width shall be less than twenty-seven inches wide at any point and where such means of exit accommodates more than one hundred and eighty persons the width thereof shall be increased. Main floor longitudinal aisles increasing gradually in width in the direction of exit travel shall be of such width that the number of persons to be accommodated at any point does not exceed one hundred and twenty persons per eighteen inches of width. If main floor aisles are of a constant width, in theaters having a capacity of four hundred and fifty seats or less on the main floor, the width of the aisles shall be not less than thirty-two inches; in theaters having a capacity of more than four hundred and fifty seats but less than seven hundred and fifty seats on the main floor, the width of the aisle shall be not less than thirty-six inches; and in theaters having a capacity of more than seven hundred and fifty seats on the main floor, the width of the aisle shall be not less than forty-two inches. Main floor aisles having seats on one side only shall be not less than twenty-eight inches wide in theaters having a capacity of four hundred and fifty seats or less on the main floor; not less than thirty inches in theaters having a capacity of more than four hundred and fifty seats and less than seven hundred and fifty seats on the main floor; not less than thirty-two inches in theaters having a capacity of more than seven hundred and fifty seats on the main floor. Main floor cross aisles shall not be less in width than the widest aisle with which they connect. Every auxiliary floor longitudinal aisle shall be at least twenty-eight inches wide. Steps shall not be placed in aisles unless the gradient would exceed one-foot rise in each ten-feet run. Steps, when necessary, shall be grouped, and, so far as practicable, isolated steps shall be avoided. Such steps shall extend across the full width of the aisles. No riser shall be more than eight inches in height, and no tread shall be less than nine inches in width, and whenever the riser of seat platforms is four inches or less, the floor of the aisles shall be made as a gradient. All aisles shall be illuminated. Aisles shall be used only for passage to and from seats and shall be kept unobstructed at all times.

3. "Exit" or "exit way" means the exit doorway or doorways, or such doorways together with connecting hallways, passageways, or stairways, to which persons may pass safely from a room or space to a street or to any open space which provides safe access to a street. Exits or exit ways from any room may lead through other rooms of the same or other tenancies. There shall be a minimum of two exits on the main floor of every such building, one being located at the front and the other being located at the rear of the building. Side exits easily accessible may be installed in place of rear exits. Such exits shall have a minimum width of thirty-six inches and shall have a combined or aggregate width of not less than twenty-two inches for each one hundred seats or major fraction thereof up to and including one thousand seats with one foot additional width for each additional one hundred seats or major fraction thereof, up to and including two thousand seats, and an additional six inches for each additional one hundred seats or major fraction thereof over two thousand seats. All exit doors shall be arranged to swing outward and be so constructed that they can be readily opened from the inside with pressure, and shall never be locked or fastened when the room is open to the public. All such exit doors shall be open upon a well-lighted street, alley, or private passageway having unobstructed access to a street or another alley. Each exit door must have a light above each doorway with "EXIT" in letters large enough to be read from any part of the room, and, where electricity is used for the illumination of these signs, the current shall be on a circuit separate from general house lights. Balconies, galleries, tiers, or other spaces having a capacity of more than two hundred persons each, shall have at least two exit ways and, where the capacity is more than six hundred persons, at least three exit ways, and, where the capacity is more than one thousand persons, at least four exit ways. Such required exit ways may use communicating hallways, corridors, or passageways.

4. All scenery and curtains shall be made as secure against becoming inflamed as reasonably practicable, and also all reasonably practicable arrangements shall be made for the constant supply of water or other means for the extinguishment of fires, and they shall be kept constantly effective during the presence of an audience; provided, however, that any building or structure coming under the provisions of sections 316.060 to 316.100 that has, or may be required to have under the provisions of this section, only one center aisle, such aisle shall be of constant width, and that width shall not be less than the widest minimum width of such aisle provided in this section; and provided further, that any provision of this section relating to the type of seats required shall not apply to any building or structure to which sections 316.060 to 316.100 are applicable where the seating capacity is less than one hundred and eighty persons.

(RSMo 1939 § 14958, A.L. 1949 p. 564)

Prior revisions: 1929 § 13765; 1919 § 10969; 1909 § 10674

CROSS REFERENCES:

Doors to public buildings to open outward, 320.070

Public buildings, fire escapes required, how constructed, number, Chap. 320

Wheelchair accessibility signs, display of required, when, 8.655



Section 316.070 Exempted structures.

Effective 28 Aug 1949

Title XXI PUBLIC SAFETY AND MORALS

316.070. Exempted structures. — The provisions of sections 316.060 to 316.100 shall not apply or be applicable to any church, school, baseball parks, tent show or building used at infrequent intervals as a place of assembly of public amusement.

(L. 1949 p. 564 § 14958A)



Section 316.080 Building requirements.

Effective 28 Aug 1949

Title XXI PUBLIC SAFETY AND MORALS

316.080. Building requirements. — Every building now existing or hereafter constructed for public amusement shall be made to conform to the requirements of section 316.060.

(RSMo 1939 § 14959, A.L. 1949 p. 564)

Prior revisions: 1929 § 13766; 1919 § 10970; 1909 § 10675



Section 316.090 Licenses not granted, when.

Effective 28 Aug 1949

Title XXI PUBLIC SAFETY AND MORALS

316.090. Licenses not granted, when. — No license shall be given for any public amusement or entertainment in any place not constructed or arranged as in this chapter required.

(RSMo 1939 § 14960, A.L. 1949 p. 564)

Prior revisions: 1929 § 13767; 1919 § 10971; 1909 § 10676



Section 316.100 Penalty for violations.

Effective 28 Aug 1949

Title XXI PUBLIC SAFETY AND MORALS

316.100. Penalty for violations. — Any person who shall give any public amusement, entertainment or exhibition in any building not constructed and arranged as required in this chapter, or who shall violate or permit the violation of any of its requirements shall be deemed guilty of a misdemeanor. In addition thereto the prosecuting attorney of any county or the circuit attorney of the city of St. Louis shall have the right to apply for injunctive relief to enjoin, restrain, and prohibit the operation of any building of assembly of persons for theatrical performances and for buildings of public amusement and entertainment not complying with the provisions of sections 316.060 to 316.100.

(RSMo 1939 § 14961, A.L. 1949 p. 564)

Prior revisions: 1929 § 13768; 1919 § 10972; 1909 § 10677



Section 316.150 Definitions.

Effective 28 Aug 2013

Title XXI PUBLIC SAFETY AND MORALS

316.150. Definitions. — As used in sections 316.150 to 316.185, the following terms mean:

(1) "County", any county of this state except a county having a charter form of government and having a population of nine hundred thousand inhabitants or more and no city not within a county which exercises county functions;

(2) "County clerk", the clerk of the county commission or governing body of a county;

(3) "Festival", any music festival, dance festival, rock festival or similar musical activity likely to attract five thousand or more people at such an activity which will continue for a period of twelve hours or more, at which music is provided by paid or amateur performers or by prerecorded means, and which is held at any place within this state, and to which members of the public are invited or admitted for a charge. It shall not include a county fair or youth fair approved by the Missouri department of agriculture, or any activity conducted by any current or future ongoing licensed business in a permanent location;

(4) "Sheriff", the sheriff of any county in this state.

(L. 1975 S.B. 323 § 1, A.L. 1991 S.B. 34, A.L. 2013 S.B. 121)



Section 316.155 Festival license required — exception.

Effective 28 Aug 1991

Title XXI PUBLIC SAFETY AND MORALS

316.155. Festival license required — exception. — No person shall operate, maintain, conduct, advertise, or sell or furnish tickets for a festival in any county in this state unless he first obtains a license from that county to operate, maintain or conduct the festival. This provision shall not apply to counties of the first class having a charter form of government and having a population of nine hundred thousand inhabitants or more and no city not within a county which exercises county functions.

(L. 1975 S.B. 323 § 2, A.L. 1991 S.B. 34)



Section 316.160 Application for license — fee — contents of application.

Effective 16 Jul 1975, see footnote

Title XXI PUBLIC SAFETY AND MORALS

316.160. Application for license — fee — contents of application. — Application for a license to operate, maintain or conduct a festival shall be made in writing to the county clerk at least sixty days prior to the time indicated for the commencement of the planned festival and shall be accompanied by a nonrefundable application fee established by the governing body of the county but not more than one hundred dollars. The application, at the discretion of the governing body of the county, shall contain the following information:

(1) The name, age, residence and mailing address of the person making the application. If the application is made by a partnership, the names and addresses of the partners must appear. Where the applicant is a corporation the application must be signed by the president, vice president and secretary of the corporation and must contain their addresses, and a certified copy of the articles of incorporation shall be submitted with the application;

(2) Proof of financial worth of the individuals or corporation. The proof of indemnity against injury or loss to persons or property and said amount and form of the indemnity shall be prescribed by the governing body of the county;

(3) A written statement of the kind, character, or type of festival which the applicant proposes to operate, maintain or conduct;

(4) The address or legal description of the place where the proposed festival is to be operated, maintained or conducted. Additionally, the applicant must submit proof of ownership of the place where the festival is to be operated, maintained or conducted, or a statement signed by the owner of the premises indicating his consent that the site be used for the proposed festival;

(5) The dates and hours during which the festival is to be operated, maintained or conducted;

(6) An estimate of the number of customers, spectators, participants and other persons expected to attend the festival for each day it is operated, maintained or conducted;

(7) The name and address of anyone contributing, investing or having a financial interest greater than five hundred dollars in producing the festival;

(8) A detailed written explanation of the applicant's plans to provide security and fire protection, water supply and facilities, food supply and facilities, sanitation facilities, medical facilities and services, vehicle parking space, vehicle access and onsite traffic control, and, if it is proposed or expected that spectators or participants will remain at night or overnight, the arrangements for illuminating the premises and for camping or similar facilities. The applicant's plans shall include what provisions shall be made for numbers of spectators in excess of the estimate, and what provisions shall be made for cleanup of the premises and removal of rubbish after the festival has concluded;

(9) A plot plan showing arrangement of the facilities including those for parking, egress and ingress.

(L. 1975 S.B. 323 § 3)

Effective 7-16-75



Section 316.165 Public hearing on application, when held.

Effective 16 Jul 1975, see footnote

Title XXI PUBLIC SAFETY AND MORALS

316.165. Public hearing on application, when held. — Upon receipt of a complete application and the application fee, the county clerk shall set the application for public hearing at a regular meeting of the governing body of the county, not less than fifteen days nor more than thirty days thereafter, and shall give not less than ten days written notice thereof to the applicant. The clerk shall promptly give notice of the hearing and copies of the application to the state department of public safety, sheriff, the state division of health and the state fire marshal who shall investigate the application and report in writing to the governing body of the county not later than the hearing, with appropriate recommendations related to their official functions as to granting a license and the conditions for granting a license.

(L. 1975 S.B. 323 § 4)

Effective 7-16-75



Section 316.170 License to issue, when.

Effective 16 Jul 1975, see footnote

Title XXI PUBLIC SAFETY AND MORALS

316.170. License to issue, when. — Based upon the testimony of the witnesses and evidence presented at the hearing, including the report of the officials specified in section 316.165, the governing body of the county shall grant the license, deny the license, or set conditions which must be met, or security given that they will be met before a license may be granted. If conditions are imposed by the governing body, the applicant shall furnish or cause to be furnished to the county clerk proof that all conditions have been met before the license may be issued by the county clerk.

(L. 1975 S.B. 323 § 5)

Effective 7-16-75



Section 316.175 Grounds for denial of license.

Effective 16 Jul 1975, see footnote

Title XXI PUBLIC SAFETY AND MORALS

316.175. Grounds for denial of license. — After holding the required public hearing, in addition to the requirements and conditions set forth in sections 316.155, 316.160, 316.165 and 316.170, the governing body of the county may deny issuance of a license if it finds any of the following:

(1) That the proposed festival will be conducted in a manner or on a location not meeting the health, zoning, fire or building and safety standards established by applicable city or county ordinances or state laws;

(2) That the applicant has knowingly made a false, misleading or fraudulent statement of material fact in the application for license, or in any other document required pursuant to sections 316.150 to 316.185;

(3) That the applicant, his employee, agent, or any person connected or associated with the applicant as partner, director, officer, stockholder, owning more than ten percent interest in the corporation, associate, or manager has previously conducted the type of festival being applied for which resulted in the creation of a public or private nuisance;

(4) That the applicant, his employee, agent or any person connected or associated with the applicant as partner, director, officer, stockholder, owning more than ten percent interest in the corporation, associate, or manager has been convicted in a court of competent jurisdiction, by final judgment of a felony.

(L. 1975 S.B. 323 § 6)

Effective 7-16-75



Section 316.180 Penalty for violation.

Effective 16 Jul 1975, see footnote

Title XXI PUBLIC SAFETY AND MORALS

316.180. Penalty for violation. — Any person who violates the provisions of sections 316.150 to 316.185 is guilty of a misdemeanor and shall, upon conviction, be punished as provided by law. Any violation of sections 316.150 to 316.185 shall be grounds for an injunction against the festival which may be applied for by either the state of Missouri or the county.

(L. 1975 S.B. 323 § 7)

Effective 7-16-75



Section 316.185 Reasonable conditions authorized — notice of conditions, mailed when.

Effective 16 Jul 1975, see footnote

Title XXI PUBLIC SAFETY AND MORALS

316.185. Reasonable conditions authorized — notice of conditions, mailed when. — At the hearing required by section 316.165, the governing body of the county or municipality may establish reasonable conditions which are necessary to protect the health, safety, or property of local residents and persons attending the festival which must be met prior to the issuance of any license under sections 316.150 to 316.185. The governing body may take a matter under submission before determining which conditions shall be imposed. When the governing body takes a matter under submission, written notice of any conditions imposed as prerequisite to the issuance of a license shall be mailed to the applicant within fifteen days of the original hearing.

(L. 1975 S.B. 323 § 8)

Effective 7-16-75



Section 316.200 Rules, effective when.

Effective 28 Aug 1997

Title XXI PUBLIC SAFETY AND MORALS

316.200. Rules, effective when. — No rule or portion of a rule promulgated pursuant to sections 316.203 to 316.233 shall become effective unless it has been promulgated in accordance with the provisions of chapter 536.

(L. 1997 H.B. 276 § 1)



Section 316.203 Definitions.

Effective 01 Jan 2005, see footnote

Title XXI PUBLIC SAFETY AND MORALS

316.203. Definitions. — As used in sections 316.203 to 316.233, the following terms mean:

(1) "Amusement ride", any of the following, which is primarily for the purpose of giving its patrons amusement, pleasure, thrills, or excitement, and which is open to the general public excluding skill teaching, exercise, and team building:

(a) Any mechanical device that carries or conveys passengers along, around or over a fixed or restricted route or course or within a defined area;

(b) Any dry slide over twenty feet in height excluding water slides;

(c) Any tram, open car, or combination of open cars or wagons pulled by a tractor or other motorized device, except hayrack rides, those used solely for transporting patrons to and from parking areas, or those used for guided or educational tours, but does not necessarily follow a fixed or restricted course;

(d) Any bungee cord attraction or similar elastic device;

(e) Any climbing wall over ten feet in height except for not-for-profit entities that follow the YMCA Services Corporation's Climbing Walls Safety Guidelines or the Boy Scouts of America Guidelines;

(2) "Board", the amusement ride safety board established in section 316.204;

(3) "Department", the department of public safety;

(4) "Director", the director of the department of public safety;

(5) "Operator", a person or the agent of a person who owns or controls, or has the duty to control, the operation of an amusement ride or related electrical equipment;

(6) "Owner", a person who owns, leases, controls or manages the operations of an amusement ride and may include the state or any political subdivision of the state;

(7) "Qualified inspector", any person who is:

(a) Found by the director to possess the requisite training and experience in respect of amusement rides to perform competently the inspections required by sections 316.203 to 316.233; or

(b) Certified by the National Association of Amusement Ride Safety Officials (NAARSO) to have and maintain at least a level one certification; or

(c) Is a member of the Amusement Industry Manufacturing and Suppliers (AIMS) and meets such qualifications as are established by the board;

(8) "Related electrical equipment", any electrical apparatus or wiring used in connection with amusement rides;

(9) "Safety rules", the rules and regulations governing rider conduct on an amusement ride, provided such rules and regulations are prominently displayed at or near the entrance to, or loading platform for, the amusement ride;

(10) "Serious physical injury", a patron personal injury immediately reported to the owner or operator as occurring on an amusement ride and which results in death, dismemberment, significant disfigurement or other significant injury that requires immediate in-patient admission and twenty-four-hour hospitalization under the care of a licensed physician for other than medical observation; and

(11) "Serious incident", any single incident where three or more persons are immediately transported to a licensed off-site medical care facility for treatment of an injury as a result of being on or the operation of the amusement ride.

(L. 1997 H.B. 276 § 2, A.L. 2000 H.B. 1434, A.L. 2004 H.B. 1403)

Effective 1-01-05



Section 316.204 Amusement ride safety board established — members — meetings, when.

Effective 01 Jan 2005, see footnote

Title XXI PUBLIC SAFETY AND MORALS

316.204. Amusement ride safety board established — members — meetings, when. — 1. There is hereby established an "Amusement Ride Safety Board" to be composed of nine members, one of whom shall be the state fire marshal or the marshal's designee. The remaining eight members of the board shall be appointed by the governor with the advice and consent of the senate. Each member appointed by the governor shall be appointed for a staggered term of five years or until a successor is appointed. The governor shall fill any vacancy on the board for the remainder of the unexpired term with a representative of the same interest as that of the member whose term is vacant. No more than four members of the board, who are not employees of state or local government, shall be members of the same political party.

2. Three members of the board shall represent the interests of small amusement ride businesses that operate in this state. Three members of the board shall represent the interests of the fixed amusement ride parks. One member of the board shall be a resident of this state. One member of the board shall be a mechanical engineer knowledgeable of amusement rides.

3. The state fire marshal shall call the first meeting of the board within sixty days after all members have been appointed and qualified. The members from among their membership shall elect a chairperson. After the initial meeting the members shall meet at the call of the chairperson, but shall meet at least three times per year. Five members of the board shall constitute a quorum.

4. The members of the board shall receive no compensation for their services, and shall be reimbursed for their actual and necessary expenses incurred in the performance of their official duties.

(L. 2000 H.B. 1434, A.L. 2004 H.B. 1403)

Effective 1-01-05



Section 316.205 Amusement ride safety board — powers and duties — rulemaking.

Effective 01 Jan 2001, see footnote

Title XXI PUBLIC SAFETY AND MORALS

316.205. Amusement ride safety board — powers and duties — rulemaking. — 1. The amusement ride safety board shall have the following powers:

(1) To consult with engineering authorities and organizations who are studying and developing amusement ride safety standards;

(2) To adopt a code of rules and regulations governing maintenance, testing, operation, and inspection of amusement rides. The board shall have the power to adopt a safety code only for those types of amusement rides defined in the statutes. In promulgating the amusement ride safety code the board may consider any existing or future American Society for Testing and Materials (ASTM) safety standards affecting amusement rides as defined in sections 316.203 to 316.233, or any other nationally acceptable standard;

(3) To make recommendations to the state fire marshal concerning the board's findings on safety issues related to amusement rides.

2. No rule or portion of a rule promulgated pursuant to this section shall take effect unless such rule has been promulgated pursuant to chapter 536.

(L. 2000 H.B. 1434)

Effective 1-01-01



Section 316.206 Rulemaking authority.

Effective 28 Aug 1997

Title XXI PUBLIC SAFETY AND MORALS

316.206. Rulemaking authority. — The director shall promulgate rules necessary to administer the provisions of sections 316.203 to 316.233 including rules for the reporting of any fatalities or serious physical injuries incurred from the operation of amusement rides, or specifically related electrical equipment, and the subsequent inspection of such amusement rides and related electrical equipment, provided that no rule or portion of a rule promulgated under the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1997 H.B. 276 § 3)



Section 316.209 Operation of ride to cease, when — notification of serious incident to fire marshal — inspection, costs.

Effective 01 Jan 2001, see footnote

Title XXI PUBLIC SAFETY AND MORALS

316.209. Operation of ride to cease, when — notification of serious incident to fire marshal — inspection, costs. — The operator of an amusement ride shall immediately cease to operate any ride upon which a fatality, serious physical injury or serious incident has occurred. The owner of such amusement ride shall immediately notify the office of the state fire marshal of such accident. The cessation shall remain in force until the department has performed an inspection of any such amusement ride or equipment and has determined that the ride or related equipment is safe for public use. The department shall cause such inspection to be initiated within twenty-four hours of receipt of the report of a fatality, serious physical injury or serious incident caused by the operation of an amusement ride and shall perform the inspection in a manner that proceeds with all practicable speed and minimizes the disruption of the amusement facility at which the amusement ride is located, as well as unrelated commercial activities. Such inspection shall be performed by a qualified inspector employed by the department either directly or through contract. The cost of any such inspection shall be paid for by the owner of the amusement ride. Such inspections may be completed immediately following the reasonable determination by the qualified inspector or by the director's designee that a principal cause of the serious physical injury was the victim's failure to comply with the posted safety rules or with verbal instructions.

(L. 1997 H.B. 276 § 4, A.L. 2000 H.B. 1434)

Effective 1-01-01



Section 316.210 Amusement ride operation, qualifications — inspection, insurance, bond, permit.

Effective 01 Jan 2005, see footnote

Title XXI PUBLIC SAFETY AND MORALS

316.210. Amusement ride operation, qualifications — inspection, insurance, bond, permit. — 1. A person shall not operate an amusement ride unless the owner:

(1) Has the amusement ride inspected at least once annually by a qualified inspector, whom the owner or an insurer has provided to perform such inspection, and obtains from such qualified inspector written documentation that the inspection has been made and that the amusement ride meets nationally recognized inspection standards and is covered by the insurance required by subdivision (2) of this subsection;

(2) Has:

(a) An insurance policy currently in force written by an insurance company authorized to do business in this state in an amount of not less than one million dollars per occurrence; or

(b) A bond in the same amount as such person's policy from paragraph (a) of this subdivision, provided that the aggregate liability of the surety under such bond shall not exceed the face amount of the bond; or

(c) Cash or other surety acceptable to the department;

(3) Files with the department the inspection report and certificate of insurance verifying the policy required by this section or a photocopy of such documentation or certificate; and

(4) Has been issued a state operating permit by the department and affixed such permit to the designated amusement ride. Such permit fee shall not exceed actual administrative costs.

2. The inspection required pursuant to subdivision (1) of subsection 1 of this section shall be conducted at a minimum to meet the manufacturer's or engineer's specifications and to follow the applicable national standards.

3. The department or designee may conduct a spot inspection of any amusement ride without notice at any time while such amusement ride is operating or will be operating in this state. The department may order temporary suspension of an operating permit if it has been determined after a spot inspection to be hazardous or unsafe. Operation of such amusement ride shall not resume until the hazardous or unsafe condition has been corrected and subjected to reinspection by the department for an inspection fee established by rule.

4. All fees collected pursuant to this section shall be deposited to the credit of the elevator safety fund created pursuant to section 701.377.

(L. 2000 H.B. 1434, A.L. 2004 H.B. 1403)

Effective 1-01-05



Section 316.212 Maintenance, inspection and accident records to be retained.

Effective 28 Aug 1997

Title XXI PUBLIC SAFETY AND MORALS

316.212. Maintenance, inspection and accident records to be retained. — Each owner or operator shall retain on the premises or with a traveling amusement ride for at least three years all maintenance, inspection and accident records for each amusement ride. The owner shall make such records for the ride under inspection for failure or malfunction available to the director or the director's designee upon request.

(L. 1997 H.B. 276 § 5)



Section 316.213 Portable amusement rides, itinerary to be filed, contents.

Effective 01 Jan 2005, see footnote

Title XXI PUBLIC SAFETY AND MORALS

316.213. Portable amusement rides, itinerary to be filed, contents. — The owner or operator of portable amusement rides shall file an itinerary with the department on a department form no less than fifteen days before the operation of an amusement ride for use by the public. The itinerary shall include the following:

(1) The name of the amusement ride owner;

(2) The carnival, fair, or activity sponsor;

(3) The address and telephone number of the site;

(4) The dates open to the public; and

(5) The name of the contact person on site.

(L. 2004 H.B. 1403)

Effective 1-01-05



Section 316.215 Director may enjoin operation of ride.

Effective 28 Aug 1997

Title XXI PUBLIC SAFETY AND MORALS

316.215. Director may enjoin operation of ride. — In addition to any and all other remedies, if an owner, operator or person in charge of any amusement ride covered by sections 316.203 to 316.233 continues to operate any amusement ride covered by sections 316.203 to 316.233, during the pendency of a cessation pursuant to section 316.209, then the director may petition the circuit court, in an action brought in the name of the state, for a writ of injunction to restrain the use of the alleged defective amusement ride.

(L. 1997 H.B. 276 § 6)



Section 316.218 Penalty.

Effective 01 Jan 2005, see footnote

Title XXI PUBLIC SAFETY AND MORALS

316.218. Penalty. — 1. Any person who knowingly operates, causes to be operated or directs someone to operate an amusement ride in violation of sections 316.203 to 316.233 is guilty of a class A misdemeanor.

2. Any person who knowingly makes a false statement, representation, or certification in an application, record, report, or other document filed or required to be maintained under sections 316.200 to 316.237 shall be guilty of a misdemeanor punishable under section 575.060.

(L. 1997 H.B. 276 § 7, A.L. 2004 H.B. 1403)

Effective 1-01-05



Section 316.221 Exemptions.

Effective 28 Aug 1997

Title XXI PUBLIC SAFETY AND MORALS

316.221. Exemptions. — Nonmotorized playground equipment, including but not limited to, swings, seesaws, stationary spring-mounted animal features, rider-propelled merry-go-rounds, climbers, slides, waterslides operated by a municipal or county park and recreation department, trampolines or swinging gates, whether or not located on a playground, are exempt from the provisions of sections 316.203 to 316.233.

(L. 1997 H.B. 276 § 8)



Section 316.224 Political subdivisions may license and regulate.

Effective 28 Aug 1997

Title XXI PUBLIC SAFETY AND MORALS

316.224. Political subdivisions may license and regulate. — Nothing contained in sections 316.203 to 316.233 shall prevent any political subdivision of this state from licensing or regulating any amusement ride, electrical equipment, carnival or circus as otherwise provided by law.

(L. 1997 H.B. 276 § 9)



Section 316.227 Liability of owner and state.

Effective 28 Aug 1997

Title XXI PUBLIC SAFETY AND MORALS

316.227. Liability of owner and state. — Sections 316.203 to 316.233 shall not be construed to alter the duty of care or the liability of an owner of an amusement ride for injuries or death to any person or damage to any property arising out of an accident involving an amusement ride. Sections 316.203 to 316.233 shall not be construed to alter the duty of care of a passenger of an amusement ride or parent or guardian of such passenger for injuries or death to any person or damage to any property arising out of an accident involving an amusement ride. The state and its officers and employees shall not be construed to assume liability arising out of an accident involving an amusement ride by reason of administration of sections 316.203 to 316.233.

(L. 1997 H.B. 276 § 10)



Section 316.230 Passenger to obey rules — prohibited acts — penalty.

Effective 01 Jan 2005, see footnote

Title XXI PUBLIC SAFETY AND MORALS

316.230. Passenger to obey rules — prohibited acts — penalty. — 1. A passenger on an amusement ride shall, at a minimum:

(1) Obey the reasonable safety rules posted in accordance with sections 316.203 to 316.233 and oral instructions for an amusement ride issued by the amusement owner or such owner's employee or agent, unless:

(a) The safety rules are contrary to sections 316.203 to 316.233; or

(b) The oral instructions are contrary to sections 316.203 to 316.233 or the safety rules; and

(2) Refrain from acting in any manner that may cause or contribute to injuring such passenger or others, including:

(a) Interfering with safe operation of the amusement ride;

(b) Not engaging any safety devices that are provided;

(c) Disconnecting or disabling a safety device except at the express instruction of the operator;

(d) Altering or enhancing the intended speed, course or direction of an amusement ride;

(e) Extending arms and legs beyond the carrier or seating area except at the express direction of the ride or attraction operator;

(f) Throwing, dropping or expelling an object from or toward an amusement ride;

(g) Getting on or off an amusement ride except at the designated time and area, if any, at the direction of the ride operator, or in an emergency; and

(h) Unreasonably controlling the speed or direction of such passenger or an amusement ride that requires the passenger to control or direct himself or herself or a device.

2. Any person who violates the provisions of this section shall be guilty of a class A misdemeanor.

(L. 1997 H.B. 276 § 11, A.L. 2004 H.B. 1403)

Effective 1-01-05



Section 316.233 Passenger may not ride, when.

Effective 01 Jan 2005, see footnote

Title XXI PUBLIC SAFETY AND MORALS

316.233. Passenger may not ride, when. — An amusement ride passenger shall not get on, enter, or attempt to get on an amusement ride unless the passenger reasonably determines that, at a minimum, he or she:

(1) Has sufficient knowledge to use, get on, enter, or get off the amusement ride safely without instruction or has requested and received before getting on the ride sufficient information to get on, use, enter, or get off safely;

(2) Has located, reviewed and understood any signs in the vicinity of the ride and has satisfied any posted height, medical or other restrictions and abided by all rules, regulations and restrictions;

(3) Is not under the influence of alcohol or any drug that affects his or her ability to safely use the amusement ride or obey the posted rules or oral instructions; and

(4) Is authorized by the amusement owner or such owner's authorized servant, agent or employee to get on the amusement ride.

(L. 1997 H.B. 276 § 12, A.L. 2004 H.B. 1403)

Effective 1-01-05



Section 316.237 Rules, effective, when — invalid and void, when.

Effective 28 Aug 1997

Title XXI PUBLIC SAFETY AND MORALS

316.237. Rules, effective, when — invalid and void, when. — Any rule or portion of a rule promulgated pursuant to sections 316.200 to 316.237 shall become effective only as provided pursuant to chapter 536 including but not limited to section 536.028, if applicable, after August 28, 1997. All rulemaking authority delegated prior to August 28, 1997, is of no force and effect and repealed. The provisions of this section are nonseverable and if any of the powers vested with the general assembly pursuant to section 536.028, if applicable, to review, to delay the effective date, or to disapprove and annul a rule or portion of a rule are held unconstitutional or invalid, the purported grant of rulemaking authority and any rule so proposed and contained in the order of rulemaking shall be invalid and void.

(L. 1997 H.B. 276 § 14)



Section 316.238 Rock climbing walls, subject to amusement ride regulations, when.

Effective 01 Jan 2005, see footnote

Title XXI PUBLIC SAFETY AND MORALS

316.238. Rock climbing walls, subject to amusement ride regulations, when. — All rock climbing walls over ten feet tall operated in this state, except as provided in paragraphs (d) and (e) of subdivision (1) of section 316.203, shall be subject to the same rules and regulations as amusement rides pursuant to sections 316.200 to 316.238.

(L. 2004 H.B. 1403)

Effective 1-01-05



Section 316.250 Ethan's Law — maintenance of adequate insurance required, when — definitions — violations, penalty.

Effective 06 Jun 2008, see footnote

Title XXI PUBLIC SAFETY AND MORALS

316.250. Ethan's Law — maintenance of adequate insurance required, when — definitions — violations, penalty. — 1. This section shall be known and may be cited as "Ethan's Law".

2. Every owner of a for-profit private swimming pool or facility shall maintain adequate insurance coverage in an amount of not less than one million dollars per occurrence for any liability incurred in the event of injury or death of a patron to such swimming pool or facility, including any liability incurred under paragraph (b) of subdivision (3) of section 537.348. Such owners shall be required to register with the department of public safety and provide proof of such insurance coverage at the time of registration and when requested by any state or local governmental agency responsible for the enforcement of this section.

3. As used in this section, the following terms shall mean:

(1) "Owner", the owner of the land, including but not limited to a lessee, tenant, mortgagee in possession and the person in charge of the land on which a swimming pool is located;

(2) "Swimming pool or facility", any for-profit privately owned tank or body of water with a capacity of less than five hundred patrons which charges a fee per admission and is used and maintained for swimming or bathing purposes which has a maximum depth of greater than twenty-four inches. "Swimming pool or facility" shall include, but not be limited to, a swimming pool on lands in connection with the operation of any type of for-profit privately owned amusement or recreational park. "Swimming pool or facility" does not include a swimming pool or facility owned by a hotel, motel, public or governmental body, agency, or authority, a naturally occurring body of water or stream, or a body of water established by a person or persons and used for watering livestock, irrigation, or storm water management.

4. Any owner who violates the provisions of this section shall not be permitted to remain in operation until such owner meets the requirements of this section. Any such owner who allows operation of a swimming pool or facility in violation of this section shall be subject to a civil penalty of two hundred fifty dollars per day for each day of continued violation up to a maximum of ten thousand dollars and may be subject to liability for the costs incurred by the state or a political subdivision for enforcing the provisions of this section. In a separate court action, the attorney general may seek reimbursement on behalf of the state and a political subdivision may seek reimbursement on behalf of the political subdivision for costs incurred as a result of enforcing the provisions of this section. For purposes of this section, "each day of the violation" means each day that the swimming pool is operational and open for business and remains in violation of this section. It shall not include days that the swimming pool is not operational and open for business.

5. In addition, any owner who intentionally violates the provisions of this section is guilty of a class A misdemeanor. It shall be the duty of each prosecuting attorney and circuit attorney in their respective jurisdictions to commence any criminal actions under this section, and the attorney general shall have concurrent original jurisdiction to commence such criminal actions throughout the state where such violations have occurred.

6. The department of public safety shall implement and, with the assistance of local law enforcement agencies, enforce the provisions of this section.

7. An insurance company providing insurance coverage under this section shall notify the department of public safety if any owner of a swimming pool or facility as defined in this section terminates, cancels, or fails to renew such coverage. The department may utilize local law enforcement agencies to enforce the provisions of this section.

(L. 2008 H.B. 1341)

Effective 6-06-08



Section 316.265 Hairstyling, employees engaged in at public venues not subject to Chapter 329, when.

Effective 28 Aug 2014

Title XXI PUBLIC SAFETY AND MORALS

316.265. Hairstyling, employees engaged in at public venues not subject to Chapter 329, when. — No employee or employer primarily engaged in the practice of combing, braiding, or curling hair without the use of potentially harmful chemicals shall be subject to the provisions of chapter 329 while working in conjunction with any licensee for any public amusement or entertainment venue as defined in this chapter.

(L. 2014 S.B. 808)






Chapter 317 Boxing and Wrestling

Chapter Cross References



Section 317.001 Definitions.

Effective 01 Jul 2008, see footnote

Title XXI PUBLIC SAFETY AND MORALS

317.001. Definitions. — As used in sections 317.001 to 317.021, the following words and terms mean:

(1) "Amateur", a person who competes in a boxing, wrestling, kickboxing, or full-contact karate event who has not competed as a contestant for valuable consideration in any event in which similar boxing, wrestling, kickboxing, or full-contact karate skills were used or allowed;

(2) "Bout", one match involving professional boxing, sparring, professional wrestling, professional kickboxing, or professional full-contact karate, including professional mixed martial arts;

(3) "Boxing", the sport of attack and defense where contestants are allowed to only use the fist to attack or strike in competition;

(4) "Combative fighting", a bout or contest, with or without gloves or protective headgear, whereby any part of the contestant's body may be used as a weapon or any other means of fighting may be used with the specific purpose of intentionally injuring the other contestants in such a manner that they may not defend themselves and in which there is no referee;

(5) "Contest", a bout or a group of bouts involving licensed contestants competing in professional boxing, sparring, professional wrestling, professional kickboxing, or professional full-contact karate;

(6) "Contestant", a person who competes in any boxing, wrestling, kickboxing, or full-contact karate event;

(7) "Director", the director of the division of professional registration;

(8) "Division", the division of professional registration;

(9) "Exhibition", a boxing, wrestling, kickboxing, or full-contact karate engagement in which persons are participating to show or display their boxing, wrestling, kickboxing, or full-contact karate skill and in which no decision is rendered;

(10) "Full-contact karate", any form of full-contact martial arts including, but not limited to, full-contact kungfu, full-contact tae kwon do, or any form of martial arts, mixed martial arts, combat or self-defense conducted on a full-contact basis in a match where contestants are allowed to deliver blows or strikes;

(11) "Fund", the athletic fund established pursuant to sections 317.001 to 317.021;

(12) "Kickboxing", any match in which contestants are allowed to use any form of boxing and are also allowed to use any part of the fist, foot, or leg, with or without shin guards or protective gear, or any combination thereof to deliver strikes above the waist and which does not constitute mixed martial arts as defined by this section;

(13) "Mixed martial arts", any match in which any form of martial arts or self-defense is conducted on a full-contact basis and where other combative techniques or tactics are allowed in competition including, but not limited to, kicking, striking, chokeholds, boxing, wrestling, kickboxing, grappling, or joint manipulation. Professional mixed martial arts is a form of full-contact karate;

(14) "Office", the division of professional registration, office of athletics;

(15) "Professional", a wrestling, boxing, kickboxing, or full-contact karate bout or contest where the participants compete for any valuable consideration or a person who competes in any wrestling, boxing, kickboxing, or full-contact karate bout or contest for any such consideration;

(16) "Sparring", any boxing, wrestling, kickboxing, or full-contact karate conducted for practice and for which admission or other similar consideration, in any form, is charged to any member of the public;

(17) "Wrestling", any performance of wrestling skills and techniques by two or more individuals. Participating wrestlers may perform without being required to use their best efforts in order to win and the winner may have been selected before the performance commences.

(L. 1983 H.B. 635 § 1, A.L. 1996 S.B. 524, A.L. 2007 H.B. 780 merged with S.B. 308)

Effective 7-01-08



Section 317.006 Director to supervise professional boxing, sparring, wrestling and karate contests — powers — duties — fees, how set — telecasts — athletic fund.

Effective 01 Jul 2008, see footnote

Title XXI PUBLIC SAFETY AND MORALS

317.006. Director to supervise professional boxing, sparring, wrestling and karate contests — powers — duties — fees, how set — telecasts — athletic fund. — 1. The division shall have general charge and supervision of all professional boxing, sparring, professional wrestling, professional kickboxing and professional full-contact karate contests held in the state of Missouri, and it shall have the power, and it shall be its duty:

(1) To make and publish rules governing in every particular professional boxing, sparring, professional wrestling, professional kickboxing and professional full-contact karate contests;

(2) To make and publish rules governing the approval of amateur sanctioning bodies;

(3) To accept applications for and issue licenses to contestants in professional boxing, sparring, professional wrestling, professional kickboxing and professional full-contact karate contests held in the state of Missouri, and referees, judges, matchmakers, managers, promoters, seconds, announcers, timekeepers and physicians involved in professional boxing, sparring, professional wrestling, professional kickboxing and professional full-contact karate contests held in the state of Missouri, as authorized herein. Such licenses shall be issued in accordance with rules duly adopted by the division;

(4) To charge fees to be determined by the director and established by rule for every license issued and to assess a tax of five percent of the gross receipts of any person, organization, corporation, partnership, limited liability company, or association holding a promoter's license and permit under sections 317.001 to 317.021, derived from admission charges connected with or as an incident to the holding of any professional boxing, sparring, professional wrestling, professional kickboxing or professional full-contact karate contest in the state of Missouri. Such funds shall be paid to the division of professional registration which shall pay said funds into the Missouri state treasury to be set apart into a fund to be known as the "Athletic Fund" which is hereby established;

(5) To assess a tax of five percent of the gross receipts of any person, organization, corporation, partnership, limited liability company or association holding a promoter's license under sections 317.001 to 317.021 derived from the sale, lease or other exploitation in this state of broadcasting, television, pay-per-view, closed-circuit telecast, and motion picture rights for any professional boxing, sparring, professional wrestling, professional kickboxing or professional full-contact karate contest. Such funds shall be paid to the division which shall pay said funds into the Missouri state treasury to be set apart into a fund to be known as the "Athletic Fund";

(6) Each cable television system operator whose pay-per-view or closed-circuit facilities are utilized to telecast a bout or contest shall, within thirty calendar days following the date of the telecast, file a report with the office stating the number of orders sold and the price per order.

2. All fees established pursuant to sections 317.001 to 317.021 shall be determined by the director by rule in such amount as to produce sufficient revenue to fund the necessary expenses and operating costs incurred in the administration of the provisions of sections 317.001 to 317.021. All expenses shall be paid as otherwise provided by law.

(L. 1983 H.B. 635 §§ 2, 4, A.L. 1996 S.B. 524, A.L. 2007 H.B. 780 merged with S.B. 308)

Effective 7-01-08



Section 317.011 Athletic fund, created, source of funds — director only to license certain contests, exceptions — law not applicable to amateur matches.

Effective 01 Jul 2008, see footnote

Title XXI PUBLIC SAFETY AND MORALS

317.011. Athletic fund, created, source of funds — director only to license certain contests, exceptions — law not applicable to amateur matches. — 1. The division shall have the power, and it shall be its duty, to accept application for and issue permits to hold professional boxing, sparring, professional wrestling, professional kickboxing or professional full-contact karate contests in the state of Missouri, and to charge a fee for the issuance of same in an amount established by rule; such funds to be paid to the division which shall pay such funds into the Missouri state treasury to be set apart into the athletic fund.

2. The provisions of section 33.080 to the contrary notwithstanding, money in this fund shall not be transferred and placed to the credit of general revenue until the amount in the fund at the end of the biennium exceeds two times the amount of the appropriation from the fund for the preceding fiscal year or, if the division requires by rule renewal less frequently than yearly then three times the appropriation from the fund for the preceding fiscal year. The amount, if any, in the fund which shall lapse is that amount in the fund which exceeds the appropriate multiple of the appropriations from the fund for the preceding fiscal year.

3. The division shall not grant any permit to hold professional boxing, sparring, professional wrestling, professional kickboxing or professional full-contact karate contests in the state of Missouri except:

(1) Where such professional boxing, sparring, professional wrestling, professional kickboxing or professional full-contact karate contest is to be held under the auspices of a promoter duly licensed by the division; and

(2) Where a fee has been paid for such permit, in an amount established by rule.

4. In such contests a decision shall be rendered by three judges licensed by the division.

5. Specifically exempted from the provisions of this chapter are contests or exhibitions for amateur boxing, amateur kickboxing, amateur wrestling and amateur full-contact karate. However, all amateur boxing, amateur kickboxing, amateur wrestling and amateur full-contact karate must be sanctioned by a nationally recognized amateur sanctioning body approved by the office.

(L. 1983 H.B. 635 § 3, A.L. 1985 S.B. 99, A.L. 1996 S.B. 524, A.L. 2004 S.B. 1122, A.L. 2007 H.B. 780 merged with S.B. 308)

Effective 7-01-08



Section 317.012 Licenses not issued for "ultimate fighting", definition.

Effective 28 Aug 1996

Title XXI PUBLIC SAFETY AND MORALS

317.012. Licenses not issued for "ultimate fighting", definition. — No license or permit will be issued for any contests known as "ultimate fighting" or any activities similar in nature. For purposes of this chapter, "ultimate fighting" shall mean a contest or bout whereby any part of the contestant's body may be used as a weapon or any means of fighting may be used with the specific purpose to intentionally injure the other contestants in such a manner that they may not defend themselves and in which there is no referee. No person, partnership, organization, corporation, limited liability company or association shall conduct, compete or otherwise participate in any contest or bout as defined in this section.

(L. 1996 S.B. 524)



Section 317.013 Mandatory medical suspensions, determination — medically retired persons.

Effective 01 Jul 2008, see footnote

Title XXI PUBLIC SAFETY AND MORALS

317.013. Mandatory medical suspensions, determination — medically retired persons. — 1. In order to protect the health and welfare of the contestants, there shall be a mandatory medical suspension of any contestant, not to exceed one hundred eighty days, who loses consciousness or who has been injured as a result of blows received to the head or body during a professional boxing, professional wrestling, professional kickboxing, or professional full-contact karate contest. The determination of consciousness is to be made only by a physician licensed by the board of healing arts and the division. Medical suspensions issued in accordance with this section shall not be reviewable by any tribunal.

2. No license shall be issued to any person who has been injured in such a manner that they may not continue to participate in boxing, wrestling, kickboxing, or full-contact karate contests in the future. Such a person shall be deemed medically retired. No person with a status of medically retired shall compete in any events governed by this chapter. Medical retirements issued in accordance with this section shall not be reviewable by any tribunal.

(L. 1996 S.B. 524, A.L. 2007 H.B. 780 merged with S.B. 308)

Effective 7-01-08



Section 317.014 Injunction, who may apply, when — activities subject to injunction — action brought, where — action in addition to penalty.

Effective 28 Aug 1996

Title XXI PUBLIC SAFETY AND MORALS

317.014. Injunction, who may apply, when — activities subject to injunction — action brought, where — action in addition to penalty. — 1. Upon proper application by the director, or the director of the office, a court of competent jurisdiction may grant an injunction, restraining order or any other order as may be appropriate to enjoin a person, partnership, organization, corporation, limited liability company or association from:

(1) Promoting or offering to promote any professional boxing, sparring, professional wrestling, professional kickboxing and professional full-contact karate contests in Missouri;

(2) Advertising or offering to advertise any professional boxing, sparring, professional wrestling, professional kickboxing and professional full-contact karate contests in Missouri;

(3) Conducting or offering to conduct any professional boxing, sparring, professional wrestling, professional kickboxing and professional full-contact karate contests in Missouri; or

(4) Competing or offering to compete in any professional boxing, sparring, professional wrestling, professional kickboxing and professional full-contact karate contests in Missouri.

2. Any such actions shall be commenced either in the county in which such conduct occurred or in the county in which the defendant resides.

3. Any action brought under this section shall be in addition to, and not in lieu of, any penalty provided by law and may be brought concurrently with other actions to enforce this chapter.

(L. 1996 S.B. 524)



Section 317.015 Complaints against licensees, filed with administrative hearing commission — refusal to issue license, notification, appeal — sanctions on license permitted, when.

Effective 01 Jul 2008, see footnote

Title XXI PUBLIC SAFETY AND MORALS

317.015. Complaints against licensees, filed with administrative hearing commission — refusal to issue license, notification, appeal — sanctions on license permitted, when. — 1. Any person wishing to make a complaint against a licensee under sections 317.001 to 317.014 shall file the written complaint with the division setting forth supporting details. If the division determines that the charges warrant a hearing to ascertain whether the licensee shall be disciplined, it shall file a complaint with the administrative hearing commission as provided in chapter 621. Any person holding more than one license issued by the division and disciplined under one license will automatically be disciplined under all licenses.

2. (1) The division may refuse to issue any permit or license pursuant to this chapter for one or any combination of reasons stated in paragraphs (a) through (m) of subdivision (2) of this subsection. The division shall notify the applicant in writing of the reasons for the refusal and shall advise the applicant of their rights to file a complaint or an appeal with the administrative hearing commission as provided in chapter 621.

(2) The division may file a complaint with the administrative hearing commission, as provided in chapter 621, against any holder of any permit or license issued pursuant to this chapter, or against any person who has failed to renew or has surrendered their permit or license, for any one or more of the following reasons:

(a) Use of an alcoholic beverage or any controlled substance, as defined in chapter 195, before or during a bout;

(b) The person has been found guilty or has entered a plea of guilty or nolo contendere in a criminal prosecution under any state or federal law for any offense reasonably related to the qualifications, functions or duties of any profession licensed or regulated under this chapter, for any offense an essential element of which is fraud, dishonesty or an act of violence, or for any offense involving moral turpitude, whether or not a sentence is imposed;

(c) Use of fraud, deception, misrepresentation or bribery in securing any permit or license issued pursuant to this chapter;

(d) Providing false information on applications or medical forms;

(e) Incompetency, misconduct, gross negligence, fraud, misrepresentation or dishonesty in the performing of the functions or duties of any profession licensed or regulated by this chapter;

(f) Violating or enabling any person to violate any provision of this chapter or any rule adopted pursuant to this chapter;

(g) Impersonating any permit or license holder or allowing any person to use their permit or license;

(h) Contestants failing to put forth their best effort during a bout;

(i) Disciplinary action against the holder of a license or other right to practice any profession regulated by this chapter and issued by another state, territory, federal agency or country upon grounds for which revocation or suspension is authorized in this state;

(j) A person adjudged mentally incompetent by a court of competent jurisdiction;

(k) Use of any advertisement or solicitation which is false, misleading or deceptive to the general public or persons to whom the advertisement or solicitation is primarily directed;

(l) Use of foul or abusive language or mannerisms or threats of physical harm by any person associated with any bout or contest licensed pursuant to this chapter; or

(m) Issuance of a permit or license based upon a mistake of fact.

(3) After the complaint is filed, the proceeding shall be conducted in accordance with the provisions of chapter 621. If the administrative hearing commission finds that a person has violated one or more of the grounds as provided in paragraphs (a) through (m) of subdivision (2) of this subsection, the division may censure or place the person named in the compliant on probation on appropriate terms and conditions for a period not to exceed five years, may suspend the person's license for a period not to exceed three years, or may revoke the person's license.

3. Upon a finding that the grounds provided in subsection 2 of this section for disciplinary action are met, the office may, singly or in combination, censure or place on probation on such terms and conditions as the office deems appropriate for a period not to exceed five years, or may suspend for a period not to exceed three years or revoke the certificate, license, or permit. In any order of revocation, the office may provide that the person shall not apply for a new license for a maximum of three years and one day following the date of the order of revocation. All stay orders shall toll the disciplinary time periods allotted herein. In lieu of or in addition to any remedy specifically provided in subsection 1 of this section, the office may require of a licensee:

(1) Satisfactory completion of medical testing and/or rehabilitation programs as the office may specify; and/or

(2) A review conducted as the office may specify and satisfactory completion of medical testing and/or rehabilitation programs as the office may specify.

(L. 1996 S.B. 524, A.L. 2007 H.B. 780 merged with S.B. 308)

Effective 7-01-08



Section 317.016 Director to appoint necessary administrative personnel — compensation and expenses of, how set.

Effective 28 Aug 1983

Title XXI PUBLIC SAFETY AND MORALS

317.016. Director to appoint necessary administrative personnel — compensation and expenses of, how set. — The division of professional registration shall appoint an administrator, inspectors and such other appointees and clerical assistants as the director shall deem necessary to administer the provisions of sections 317.001 to 317.021. The compensation of the administrator, inspectors, and other necessary employees shall be within the limits of the amount appropriated by the general assembly. In addition, the administrator, inspectors, and other employees may be reimbursed for all actual and necessary expenses incurred in the administration of the provisions of sections 317.001 to 317.021.

(L. 1983 H.B. 635 § 5)



Section 317.018 Combative fighting prohibited — promotion or participation in combative fighting, felony — medical personnel — exceptions.

Effective 01 Jan 2017, see footnote

Title XXI PUBLIC SAFETY AND MORALS

317.018. Combative fighting prohibited — promotion or participation in combative fighting, felony — medical personnel — exceptions. — 1. Combative fighting is prohibited in the state of Missouri.

2. Anyone who promotes or participates in combative fighting, or anyone who serves as an agent, principal partner, publicist, vendor, producer, referee, or contractor of or for combative fighting is guilty of a class E felony.

3. Any medical personnel who administers to, treats or assists any participants of combative fighting shall not be subject to the provisions of this section.

4. Nothing in section 317.001 or this section is intended to regulate, or interfere with or make illegal, traditional, sanctioned amateur or scholastic boxing, amateur or scholastic wrestling, amateur or scholastic kickboxing, or amateur or scholastic full-contact karate or amateur or scholastic mixed martial arts.

(L. 1996 S.B. 524, A.L. 2007 H.B. 780 merged with S.B. 308, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 317.019 Bout contracts required, when — contents, changes — payment of event official's fees.

Effective 01 Jul 2008, see footnote

Title XXI PUBLIC SAFETY AND MORALS

317.019. Bout contracts required, when — contents, changes — payment of event official's fees. — 1. The promoter of a professional boxing, professional kickboxing, and professional full-contact karate contest shall sign written bout contracts with each professional contestant. Original bout contracts shall be filed with the division prior to the event as required by the rules of the office. The bout contract shall be on a form supplied by the division and contain at least the following:

(1) The weight required of the contestant at weigh-in;

(2) The amount of the purse to be paid for the contest;

(3) The date and location of the contest;

(4) The glove size allotted for each contestant;

(5) Any other payment or consideration provided to the contestant;

(6) List of all fees, charges, and expenses including training expenses that will be assessed to the contestant or deducted from the contestant's purse;

(7) Any advances paid to the contestant before the bout;

(8) The amount of any compensation or consideration that a promoter has contracted to receive in connection with the bout or contest;

(9) The signature of the promoter and contestant;

(10) The date signed by both the promoter and the contestant; and

(11) Any information required by the office.

2. If the bout contract between a contestant and promoter is changed, the promoter shall provide the division with the amended contract containing all contract changes at least two hours prior to the event's scheduled start time. The amended contract shall comply with all requirements for original bout contracts and shall contain the signature of the promoter and contestant.

3. A promoter of an event shall not be a manager for a contestant who is contracted for ten rounds or more at the event.

4. The promoter of an event shall provide payments for the event official's fees to the office prior to the start of the event. The form of payment shall be at the discretion of the office provided that payments remitted by check or money order shall be made payable directly to the applicable official.

(L. 2007 H.B. 780 merged with S.B. 308)

Effective 7-01-08



Section 317.021 Violation of law, misdemeanor.

Effective 28 Aug 1983

Title XXI PUBLIC SAFETY AND MORALS

317.021. Violation of law, misdemeanor. — Any person who violates any of the provisions of sections 317.001 to 317.021 shall be deemed guilty of a class A misdemeanor.

(L. 1983 H.B. 635 § 6)






Chapter 319 General Safety Requirements

Chapter Cross References



Section 319.010 Short title.

Effective 28 Aug 1976

Title XXI PUBLIC SAFETY AND MORALS

319.010. Short title. — Sections 319.010 through 319.050 shall be known as the "Underground Facility Safety and Damage Prevention Act".

(L. 1976 S.B. 583 § 1)



Section 319.015 Definitions.

Effective 01 Jan 2015, see footnote

Title XXI PUBLIC SAFETY AND MORALS

319.015. Definitions. — For the purposes of sections 319.010 to 319.050, the following terms mean:

(1) "Approximate location", a strip of land not wider than the width of the underground facility plus two feet on either side thereof. In situations where reinforced concrete, multiplicity of adjacent facilities or other unusual specified conditions interfere with location attempts, the owner or operator shall designate to the best of his or her ability an approximate location of greater width;

(2) "Design request", a request from any person for facility location information for design purposes only;

(3) "Emergency", a sudden, unexpected occurrence, presenting a clear and imminent danger demanding immediate action to prevent or mitigate loss or damage to life, health, property, or essential public services. "Unexpected occurrence" includes, but is not limited to, thunderstorms, high winds, ice or snow storms, fires, floods, earthquakes, or other soil or geologic movements, riots, accidents, water or wastewater pipe breaks, vandalism, or sabotage;

(4) "Excavation", any operation in which earth, rock or other material in or on the ground is moved, removed or otherwise displaced by means of any tools, equipment or explosives and includes, without limitation, backfilling, grading, trenching, digging, ditching, pulling material from a ditch but not including routine road maintenance, drilling, well-drilling, augering, boring, tunneling, scraping, cable or pipe plowing, plowing-in, pulling-in, ripping, driving, and demolition of structures, except that, the use of mechanized tools and equipment to break and remove pavement and masonry down only to the depth of such pavement or masonry on roads dedicated to the public use for vehicular traffic, the tilling of soil for agricultural purposes when such excavation does not exceed sixteen inches in depth, the installation of marking flags and stakes and the use of pressurized air to disintegrate and suction to remove earth, rock, or other materials for the location of underground facilities shall not be deemed excavation. Backfilling or moving earth on the ground in connection with other excavation operations at the same site shall not be deemed separate instances of excavation. For railroads regulated by the Federal Railroad Administration, "excavation" shall not include any excavating done by a railroad when such excavating is done entirely on land that the railroad owns or on which the railroad operates, or in the event of an emergency, excavating done by a railroad on adjacent land;

(5) "Excavator", any person making one or more excavations who is required to make notices of excavation under the requirements of sections 319.010 to 319.050;

(6) "Locate status", the underground facility owner's designation of the status of the locate request to the notification center which then makes that information available to the person making the locate request through electronic or other means;

(7) "Marking", the use of paint, flags, stakes, or other clearly identifiable materials to show the field location of underground facilities, or the area of proposed excavation, in accordance with the marking standards for underground facilities as designated by the Common Ground Alliance Best Practices Version 10.0 except that "approximate location" shall comply with the requirements as set forth in subdivision (1) of this section;

(8) "Notification center", a statewide organization operating twenty-four hours a day, three hundred sixty-five days a year on a not-for-profit basis, supported by a majority of the underground facility owners in the state of Missouri;

(9) "Notification center participant", an underground facility owner who is a member and participant in the notification center;

(10) "Permitted project", a project for which a permit for the work to be performed is required to be issued by a local, state or federal agency and, as a prerequisite to receiving such permit, the applicant is required to notify all underground facility owners in the area of the work for purposes of identifying the location of existing underground facilities;

(11) "Person", any individual, firm, joint venture, partnership, corporation, association, cooperative, municipality, political subdivision, governmental unit, department or agency and shall include a notification center and any trustee, receiver, assignee or personal representative thereof;

(12) "Pipeline facility" includes all parts of a facility through which a hazardous liquid or gas moves in transportation including, but not limited to, pipe, valves and other appurtenances connected to pipe, pumping units, fabricated assemblies associated with pumping units, metering and delivery stations and fabricated assemblies therein, and breakout tanks;

(13) "State plane coordinates", a system of locating a point on a flat plane developed by the National Oceanic and Atmospheric Administration and utilized by state agencies, local governments, and other persons to designate the site of a construction project;

(14) "Trenchless excavation", horizontal excavation parallel to the surface of the earth which does not use trenching or vertical digging as the primary means of excavation, including but not limited to directional boring, tunneling, or augering;

(15) "Underground facility", any item of personal property which shall be buried or placed below ground for use in connection with the storage or conveyance of water, storm drainage, sewage, telecommunications service, cable television service, electricity, oil, gas, hazardous liquids or other substances, and shall include but not be limited to pipes, sewers, conduits, cables, valves, vaults, lines, wires, manholes, attachments, or appurtenances, and those portions of pylons or other supports below ground that are within any public or private street, road or alley, right-of-way dedicated to the public use or utility easement of record, or prescriptive easement. If gas distribution lines or electric lines, telecommunications facilities, cable television facilities, water service lines, water system, storm drainage or sewer system lines, other than those used for vehicular traffic control, lighting of streets and highways and communications for emergency response, are located on private property and are owned solely by the owner or owners of such private property, such lines or facilities receiving service shall not be considered underground facilities for purposes of this chapter, except at locations where they cross or lie within an easement or right-of-way dedicated to public use or owned by a person other than the owner of the private property. Water and sanitary sewer lines providing service to private property that are owned solely by the owner of such property shall not be considered underground facilities at any location. A structure that transports only storm water drainage under roadways, driveways, or railways shall not be considered an underground facility;

(16) "Underground facility owner", any person who owns or operates underground facilities;

(17) "Working day", every day, except Saturday, Sunday or a legally declared state or federal holiday.

(L. 1976 S.B. 583 § 2, A.L. 1991 S.B. 214 & 264, A.L. 2001 H.B. 425, A.L. 2008 H.B. 1779, A.L. 2014 H.B. 1867)

Effective 1-01-15



Section 319.022 Notification centers, participation requirements and eligibility — names of owners and operators made available, when.

Effective 01 Jan 2015, see footnote

Title XXI PUBLIC SAFETY AND MORALS

319.022. Notification centers, participation requirements and eligibility — names of owners and operators made available, when. — 1. Any person, except a railroad regulated by the Federal Railroad Administration, who installs or otherwise owns or operates an underground facility shall become a participant in a notification center upon first acquiring or owning or operating such underground facility. All underground facility owners within the state shall maintain participation in a notification center for the duration of owning and operating such underground facility. Such notification center shall be governed by a board of directors elected by the membership and composed of representatives from the general membership group.

2. The notification center shall maintain in its offices and make available to any notification center participant or excavator upon request a current list of the names and addresses of each notification center participant, including the county or counties wherein each participant has underground facilities. The notification center may charge a reasonable fee to notification center participants or excavators requesting such list as is necessary to recover the actual costs of printing and mailing.

3. Excavators shall be informed of the availability of the list of notification center participants.

4. An annual audit or review of the notification center shall be performed by a certified public accountant and a report of the findings submitted to the speaker of the house of representatives and the president pro tem of the senate.

(L. 1991 S.B. 214 & 264, A.L. 2001 H.B. 425, A.L. 2007 S.B. 613 Revision, A.L. 2008 H.B. 1779, A.L. 2014 H.B. 1867)

Effective 1-01-15



Section 319.024 Public notice of excavations, duties of owner and operator.

Effective 01 Jan 2015, see footnote

Title XXI PUBLIC SAFETY AND MORALS

319.024. Public notice of excavations, duties of owner and operator. — 1. Every person owning or operating an underground facility shall assist excavators and the general public in determining the location of underground facilities before excavation activities are begun or as may be required by subsection 6 of section 319.026 or subsection 1 of section 319.030 after an excavation has commenced. Methods of informing the public and excavators of the means of obtaining such information may, but need not, include advertising, including advertising in periodicals of general circulation or trade publications, information provided to professional or trade associations which routinely provide information to excavators or design professionals, or sponsoring meetings of excavators and design professionals for such purposes. Information provided by the notification center on behalf of persons owning or operating an underground facility shall be deemed in compliance with this section by such persons.

2. Every person owning or operating underground pipeline facilities shall, in addition to the requirements of subsection 1 of this section:

(1) Identify on a current basis persons who normally engage in excavation activities in the area in which the pipeline is located. Every such person who is a participant in a notification center shall be deemed to comply with this subdivision if such notification center maintains and updates a list of the names and addresses of all excavators who have given notice of intent to excavate to such notification center during the previous year and provided the notification center shall, not less frequently than annually, provide public notification and actual notification to all excavators on such list of the existence and purpose of the notification center, and procedures for obtaining information from the notification center;

(2) Either directly or through the notification center, notify excavators and the public in the vicinity of his or her underground pipeline facility of the availability of the notification center by including the information set out in subsection 1 of section 319.025 in notifications required by the safety rules of the Missouri public service commission relating to its damage prevention program;

(3) Notify excavators annually who give notice of their intent to excavate of the type of marking to be provided and how to identify the markings.

(L. 1991 S.B. 214 & 264, A.L. 2001 H.B. 425, A.L. 2008 H.B. 1779, A.L. 2014 H.B. 1867)

Effective 1-01-15



Section 319.025 Excavator must give notice and obtain information, when, how — notice to notification center, when — clarification of markings, response — permit for highway excavation required.

Effective 01 Jan 2015, see footnote

Title XXI PUBLIC SAFETY AND MORALS

319.025. Excavator must give notice and obtain information, when, how — notice to notification center, when — clarification of markings, response — permit for highway excavation required. — 1. Except as provided in subsection 4 of section 319.030 and in section 319.050, a person shall not make or begin any excavation in any public street, road or alley, right-of-way dedicated to the public use or utility easement of record or within any private street or private property without first giving notice to the notification center and obtaining information concerning the possible location of any underground facilities which may be affected by said excavation from underground facility owners whose names appear on the current list of participants in the notification center and who were communicated to the excavator as notification center participants who would be informed of the excavation notice. Notice to the notification center of proposed excavation shall be deemed notice to all owners and operators of underground facilities. The notice referred to in this section shall comply with the provisions of section 319.026.

2. An excavator's notice to owners and operators of underground facilities participating in the notification center pursuant to section 319.022 is ineffective for purposes of subsection 1 of this section unless given to such notification center.

3. Notification center participants shall be relieved of the responsibility to respond to a notice of intent to excavate received directly from the person intending to commence an excavation, except for requests for clarification of markings through on-site meetings as provided in subsection 1 of section 319.030 and requests for locations at the time of an emergency as provided by section 319.050.

4. Notwithstanding the provisions of this section to the contrary, a person shall not make or begin any excavation in any state highway, or on the right-of-way of any state highway, without first obtaining a permit from the state highways and transportation commission pursuant to section 227.240, provided however, the provisions of this subsection shall not apply to railroad right-of-way owned or operated by a railroad.

(L. 1976 S.B. 583 § 4, A.L. 1991 S.B. 214 & 264, A.L. 2001 H.B. 425, A.L. 2008 H.B. 1779, A.L. 2011 S.B. 173, A.L. 2014 H.B. 1867)

Effective 1-01-15



Section 319.026 Notice of excavator, form of — written record maintained — incorrect location of facility, duty of excavator — visible markings necessary to continue work — damage, dislocation, or disturbance, notification and reporting requirements — annual report of damages required, by whom.

Effective 01 Jan 2015, see footnote

Title XXI PUBLIC SAFETY AND MORALS

319.026. Notice of excavator, form of — written record maintained — incorrect location of facility, duty of excavator — visible markings necessary to continue work — damage, dislocation, or disturbance, notification and reporting requirements — annual report of damages required, by whom. — 1. An excavator shall serve notice of intent to excavate to the notification center by toll-free telephone number operated on a twenty-four hour per-day, seven day per-week basis or by facsimile or by completing notice via the internet at least two working days, but not more than ten working days, before the expected date of commencing the excavation activity. The notification center receiving such notice shall inform the excavator of all notification center participants to whom such notice will be transmitted and shall promptly transmit all details of such notice provided under subsection 2 of this section to every notification center participant in the area of excavation.

2. Notices of intent to excavate given pursuant to this section shall contain the following information:

(1) The name and telephone number of the person filing the notice of excavation, if the telephone number is different than that of the excavator, and the name, address, telephone number of the excavator and whether the excavator's telephone is equipped with a recording device;

(2) The date the excavation activity is expected to commence, the depth of planned excavation and, if applicable, that the use of explosives is anticipated on the excavation site, and the type of excavation being planned, including whether the excavation involves trenchless excavation;

(3) The facsimile number, email address, and cellular telephone number of the excavator, if any;

(4) The name of the person primarily responsible for conducting the excavation or managing the excavation process, and if any of the information stated in subdivision (1) or (3) of this subsection is different for the person primarily responsible for the excavation, the notice shall also state the same information for that person;

(5) A detailed description accepted by the notification center sufficient for the location of the excavation by any one or more of the following means: by reference to a specific street address, or by description of location in relation to the nearest numbered, lettered, or named state or county road or city street for which a road sign is posted, or by latitude and longitude including the appropriate description in degrees, minutes, and seconds, or by state plane coordinates;

(6) A description of the site of excavation by approximate distance and direction from the nearest state or county road or city street or intersection of such roads or streets unless previously provided under subdivision (5) of this subsection, and the proximity of the site to any prominent landmarks;

(7) A description of the location or locations of the excavation at the site described by direction and approximate distance in relation to prominent features of the site, such as existing buildings or roadways;

(8) Directions as to how to reach the site of the excavation from the nearest such road, if the excavation is not on or near a posted numbered, lettered, or named state or county road or city street.

3. The notification center receiving such notice shall solicit all information required by subsection 2 of this section and shall require the excavator to provide all such information before notice by the excavator is deemed to be completed pursuant to sections 319.015 to 319.050. The notification center shall transmit all details of such notice as required by this section.

4. A record of each notice of intent to excavate shall be maintained by the notification center for a period of five years. The record shall include the date the notice was received and all information required by subsection 2 of this section which was provided by the excavator and a record of the underground facility owners notified by the notification center. If the notification center creates a record of the notice by telephonic recording, such record of the original notice shall be maintained for one year from the date of receipt. Records of notices to excavate maintained by the notification center in electronic form shall be deemed to be records under this subsection. Persons holding records of notices of intent to excavate and records of information provided to the excavator by the notification center or owner or operator of the facility shall make copies of such records available for a reasonable copying fee upon the request of the owner or operator of the underground facilities or the excavator filing the notice.

5. If in the course of excavation the person responsible for the excavation operations discovers that the owner or operator of the underground facility who is a participant in a notification center has incorrectly located the underground facility, he or she shall notify the notification center which shall inform the underground facility owner. The underground facility owner shall respond to the incorrect locate notification within two hours of receipt of the notification by contacting the person responsible for the excavation or by correctly locating their underground facility. The person responsible for maintaining records of the location of underground facilities for the notification center participant shall correct such records to show the actual location of such facilities, if current records are incorrect.

6. When markings have been provided in response to a notice of intent to excavate, excavators may commence or continue to work within the area described in the notice for so long as the markings are visible. If an excavator is unable to begin the excavation within ten working days as described in the request, the excavator shall make a relocate request before beginning the excavation. If markings become unusable due to weather, construction or other cause, the excavator shall contact the notification center to request remarking. Such notice shall be given in the same manner as original notice of intent to excavate, and the owner or operator shall remark the site in the same manner, within the same time, as required in response to an original notice of intent to excavate. Each excavator shall exercise reasonable care not to unnecessarily disturb or obliterate markings provided for location of underground facilities. If remarking is required due to the excavator's failure to exercise reasonable care, or if repeated unnecessary requests for remarking are made by an excavator even though the markings are visible and usable, the excavator may be liable to the owner or operator for the reasonable cost of such remarking. Nothing in this section shall allow any person other than the facility owner or their representative to mark or relocate any underground facility.

7. Before commencing excavation, the excavator shall determine best practices for confirming the horizontal and vertical location of facilities at the site of excavation considering conditions at the site including geology, access to the site, and the presence of paved surfaces. Hand digging or soft digging shall be used as a best practice when possible.

8. In the event of any damage, dislocation, or disturbance of any underground facility in connection with any excavation, the person responsible for the excavation operations shall notify the notification center. This subsection shall be deemed to require reporting of any damage, dislocation, or disturbance to trace wires, encasements, cathode protection, permanent above-ground stakes, or other such items utilized for protection of the underground facility. The excavator shall immediately contact 911 when any damage or contact with a pipeline results in a release from the pipeline of hazardous liquid or gas to occur.

9. In the event of any damage, dislocation, or disturbance to any underground facility or any protective devices required to be reported by the excavator under subsection 8 of this section in advance of or during the excavation work, the person responsible for the excavation operations shall not conceal or attempt to conceal such damage, dislocation, or disturbance, nor shall that person attempt to make repairs to the facility unless authorized by the underground facility owner. In the case of sewer lines or facilities, emergency temporary repairs may be made by the excavator after notification without the owners' or operators' authorization to prevent further damage to the facilities. Such emergency repairs shall not relieve the excavator of responsibility to make notification as required by subsection 8 of this section.

10. No later than April 1, 2015, and each year thereafter, each underground facility owner who owns or operates electric, gas, or pipeline facilities shall submit to a central repository designated by the notification center a report of damages experienced by its facilities for the prior calendar year. The notification center shall determine the minimum information to be reported. All data submitted shall be aggregated and anonymous. Information provided by the underground facility owner specific to damage data submitted shall be accessible only to the underground facility owner unless otherwise designated by the underground facility owner.

(L. 1991 S.B. 214 & 264, A.L. 2001 H.B. 425, A.L. 2008 H.B. 1779, A.L. 2014 H.B. 1867)

Effective 1-01-15



Section 319.027 Design requests, how made — marking location required.

Effective 01 Jan 2015, see footnote

Title XXI PUBLIC SAFETY AND MORALS

319.027. Design requests, how made — marking location required. — 1. Any person may make design requests by contacting the notification center. Such design requests shall include all information deemed necessary by the notification center to complete the notice, including the identification of the person and a description of the location of the project being designed and other information similar to that required of excavators under section 319.026.

2. Design requests shall be made to the notification center at least five working days, but not more than ten working days, before the date the person has requested receiving the information from the underground facility owner. Upon receipt of a design request, the notification center shall inform the person of the name of all notification center participants to whom the notice will be transmitted and shall promptly transmit such notice to the appropriate underground facility owners.

3. Every underground facility owner who receives a design request shall mark the location of the facility, or contact the person making the request, within five working days after the date the notice was received from the notification center. If the person making the request was contacted as an alternative to marking location, the person and the underground facility owner shall mutually agree on a schedule and method for providing the information, provided that the facility shall be marked within five working days if the facility owner and the person making the request are unable to agree.

4. No excavation may be commenced based upon information received through a design request. Obtaining information through a design request shall not excuse any person commencing an excavation from making notice and obtaining information under sections 319.025 and 319.026 concerning the possible location of any underground facilities which may be affected.

(L. 2008 H.B. 1779, A.L. 2014 H.B. 1867)

Effective 1-01-15



Section 319.030 Notification of location of underground facility, when, how — failure to provide notice of location, effect.

Effective 01 Jan 2015, see footnote

Title XXI PUBLIC SAFETY AND MORALS

319.030. Notification of location of underground facility, when, how — failure to provide notice of location, effect. — 1. Every person owning or operating an underground facility to whom notice of intent to excavate is required to be given shall, upon receipt of such notice as provided in this section from a person intending to commence an excavation, inform the excavator as promptly as practical, but not in excess of two working days, unless the excavator agrees to extend the start date and time provided in the locate request through methods established by the notification center, of the approximate location of underground facilities in or near the area of the excavation so as to enable the person engaged in the excavation work to locate the facilities in advance of and during the excavation work, provided that no excavation shall begin earlier than the scheduled excavation date provided on the locate request unless the excavator has confirmed that all underground facilities have been located. The two working days provided for notice in this subsection and subsection 1 of section 319.026 shall begin at 12:00 a.m. following the receipt of the request by the notification center. Each underground facility owner receiving notifications from the notification center by use of the internet shall, after December 31, 2014, use the locate status system provided by the notification center. Those underground facility owners that do not receive notifications by use of the internet shall, no later than January 1, 2016, provide locate status to the notification center by an alternate method provided by the notification center. If the excavator states in the notice of intent to excavate that the excavation will involve trenchless technology, the owner or operator shall inform the excavator of the depth, to the best of his or her knowledge or ability, of the facility according to the records of the owner or operator. The owner or operator shall provide the approximate location of underground facilities by use of markings as designated in section 319.015. Persons representing the excavator and the owner or operator shall meet on the site of excavation within two working days of a request by either person for such meeting for the purpose of clarifying markings, or upon agreement of the excavator and owner or operator, such meeting may be an alternate means of providing the location of facilities by originally marking the approximate location of the facility at the time of the meeting. If upon receipt of a notice of intent to excavate, an owner or operator determines that he or she neither owns or operates underground facilities in or near the area of excavation, the owner or operator shall within two working days after receipt of the notice, inform the excavator that the owner or operator has no facilities located in the area of the proposed excavation. The owner or operator of the underground facility shall make notice to the excavator that no facilities are located in the area of excavation by contacting the excavator by any of the following methods:

(1) By calling the primary number of the excavator or by calling the telephone number of the responsible person as provided by the excavator under subdivision (4) of subsection 2 of section 319.026;

(2) By leaving a message on the recording device for such numbers;

(3) By calling the cellular telephone number of the excavator or responsible person;

(4) By notifying the excavator by facsimile or electronic mail at numbers or addresses stated by the excavator in the notice of excavation made under subsection 2 of section 319.026;

(5) By marking "clear" or "OK" at the site of excavation;

(6) By verbally informing the excavator in person.

­­

­

(7) By use of a locate status system.

2. A record of the date and means of informing the excavator that no facilities were located by the owner or operator shall be included in the written records of the underground facility owner regarding each specific notice of excavation and shall be retained for a period of five years.

3. If the owner or operator notifies the excavator that the area of excavation cannot be determined from the description provided by the excavator through the notice required by this section, the excavator shall provide clarification of the area of excavation by marking the area with white flags or white paint, or by providing project plans to the owner or operator, or by meeting on the site of the excavation with representatives of the owner or operator as provided for in this section.

4. In the event that a person owning or operating an underground facility fails to comply with the provisions of subsection 1 of this section after notice given by an excavator in compliance with section 319.026, the excavator, prior to commencing the excavation, shall give a second notice to the notification center as required by section 319.026 stating that there has been no response to the original notice given under section 319.026. After the receipt of the notice stating there has been "no response", the owner or operator of an underground facility shall, within two hours of the receipt of such notice, mark its facilities or contact and inform the excavator of when the facilities will be marked; provided, however, that for "no response" notices made to the notification center by 2:00 p.m., the markings shall be completed on the working day the notice is made to the notification center, and provided that for "no response" notices made to the notification center after 2:00 p.m., the markings shall be completed no later than 10:00 a.m. on the next working day. If an underground facility owner fails to mark its facilities or contact the excavator as required by this subsection, the excavator may commence the excavation. Nothing in this subsection shall excuse the excavator from exercising the degree of care in making the excavation as is otherwise required by law.

5. For purposes of this section, a period of two working days begins at 12:00 a.m. following when the request is made.

(L. 1976 S.B. 583 § 5, A.L. 1991 S.B. 214 & 264, A.L. 2001 H.B. 425, A.L. 2008 H.B. 1779, A.L. 2014 H.B. 1867)

Effective 1-01-15



Section 319.031 Sewer system owner duties upon notification of intent to excavate.

Effective 01 Jan 2015, see footnote

Title XXI PUBLIC SAFETY AND MORALS

319.031. Sewer system owner duties upon notification of intent to excavate. — 1. In addition to the other requirements of section 319.030, the response to a notice of intent to excavate received by a sewer system owner, when such owner has underground facilities located in the area of excavation identified in the notice and when the notice indicates that trenchless excavation methods will be used, shall include a determination of whether sewer service connections exist in the area of the excavation.

2. If the sewer system owner determines that sewer service connections exist in the area of the excavation identified in a notice of intent to excavate, the owner shall provide his or her best available information, or notice that the information does not exist, regarding the location of such connections to the excavator by any of the following methods:

(1) Placing a triangular green mark at the approximate location of the sewer service connection pointing in the direction of the customer structure serviced;

(2) Providing electronic copies of the information to the excavator;

(3) Delivering copies of the information to the excavator by facsimile or by other agreed upon means; or

(4) Arranging to meet the excavator at the site of the excavation to provide the information.

3. Providing the best available information, or notice that the information does not exist, regarding the location of sewer service connections that exist in the area of excavation identified in a notice of intent to excavate shall constitute full compliance with this section, and a sewer system owner shall not be liable to any party for damages or injuries resulting from an excavation if they are in compliance with this section.

4. Providing the best available information regarding the location of sewer service connections that exist in the area of excavation identified in a notice of intent to excavate shall not in and of itself constitute ownership, operation, control, or management of sewer service lines by a sewer system owner.

(L. 2014 H.B. 1867)

Effective 1-01-15



Section 319.033 Public right-of-way, installation within, requirements.

Effective 01 Jan 2015, see footnote

Title XXI PUBLIC SAFETY AND MORALS

319.033. Public right-of-way, installation within, requirements. — By January 1, 2016, if new lateral sewer pipes or water service lines are installed and connected to an underground facility within the public right-of-way, as defined in section 319.015, or if such infrastructure is fully replaced by excavation within the public right-of-way, the facility owner shall be required to place tracer wire or other utility location technology and an access point within a protective enclosure over water lines and cleanouts for gravity sewer laterals. For sewer laterals operating under pressure or vacuum, the facility owner shall be required to place an access point within a protective enclosure and shall not be required to place a cleanout. All protective enclosures and cleanouts shall be extended to grade and installed so that it is easily accessible. For water service lines and sewer laterals operating under pressure or vacuum, tracer wire, or other utility location technology, shall be placed within the protective enclosure to provide approximate location of the underground facilities in these areas that are located within a public right-of-way. An underground facility owner shall not be liable to any party for damages or injuries resulting from an excavation if they are in compliance with this section. This section shall apply to all installations of water service lines and sewer laterals without regard to their status as underground facilities under section 319.015. Nothing in this section shall require any owner of underground facilities who is not otherwise required under sections 319.010 to 319.050 to become a notification center participant.

(L. 2014 H.B. 1867)

Effective 1-01-15



Section 319.035 Compliance with law still requires excavation to be made in careful and prudent manner — failure to give notice or mark facilities, rebuttable presumption of negligence.

Effective 01 Jan 2015, see footnote

Title XXI PUBLIC SAFETY AND MORALS

319.035. Compliance with law still requires excavation to be made in careful and prudent manner — failure to give notice or mark facilities, rebuttable presumption of negligence. — 1. Obtaining information as required by sections 319.010 to 319.050 does not excuse any person making any excavation from doing so in a careful and prudent manner.

2. Nothing in sections 319.010 to 319.050 shall relieve an excavator from the obligation to excavate in a safe and prudent manner, nor shall it absolve an excavator from liability for damage to underground facilities.

3. The failure of any excavator to give notice of proposed excavation activities as required by this chapter shall be a rebuttable presumption of negligence on his or her part in the event that such failure shall cause injury, loss, or damage. In addition to any penalties provided herein, liability under common law may apply.

4. The failure of an underground facility owner to mark his or her facilities that are located in an area of excavation described in a notice of intent to excavate received by the underground facility owner, as required by section 319.030, or the failure of an underground facility owner to be a notification center participant, consistent with the provisions of section 319.022, shall be a rebuttable presumption of negligence on the part of such owner in the event that such failure shall cause injury, loss, or damage. In addition to any penalties provided herein, liability under common law may apply.

(L. 1976 S.B. 583 § 6, A.L. 1991 S.B. 214 & 264, A.L. 2014 H.B. 1867)

Effective 1-01-15



Section 319.037 Excavation sites included in requirements — equipment prohibited at such sites.

Effective 01 Jan 2009, see footnote

Title XXI PUBLIC SAFETY AND MORALS

319.037. Excavation sites included in requirements — equipment prohibited at such sites. — 1. Notwithstanding any other provision of law to the contrary, the procedures and requirements set forth in this section shall apply on the site of any excavation involving trenchless excavation, including directional drilling, where the approximate location of underground facilities has been marked in compliance with section 319.030 and where any part of the walls of the intended bore are within the marked approximate location of the underground facility.

2. The excavator shall not use power-driven equipment for trenchless excavation, including directional drilling, within the marked approximate location of such underground facilities until the excavator has made careful and prudent efforts to confirm the horizontal and vertical location thereof in the vicinity of the proposed excavation through methods appropriate to the geologic and weather conditions, and the nature of the facility, such as the use of electronic locating devices, hand digging, pot holing when practical, soft digging, vacuum methods, use of pressurized air or water, pneumatic hand tools or other noninvasive methods as such methods are developed. Such methods of confirming location shall not violate established safety practices. Nothing in this subsection shall authorize any person other than the owner or operator of a facility to attach an electronic locating device to any underground facility. For excavations paralleling the underground facility, such efforts to confirm the location of the facility shall be made at careful and prudent intervals. The excavator shall also make careful and prudent efforts by such means as are appropriate to the geologic and weather conditions and the nature of the facility, to confirm the horizontal and vertical location of the boring device during boring operations. Notwithstanding the foregoing, the excavator shall not be required to confirm the horizontal or vertical location of the underground facilities if the excavator, using the methods described in this section, excavates a hole over the underground facilities to a depth two feet or more below the planned boring path and then carefully and prudently monitors the horizontal and vertical location of the boring device in a manner calculated to enable the device to be visually observed by the excavator as it crosses the entire width of the marked approximate location of the underground facilities.

(L. 2001 H.B. 425, A.L. 2008 H.B. 1779)

Effective 1-01-09



Section 319.042 No abrogation of contractual obligations with railroads.

Effective 01 Jan 2009, see footnote

Title XXI PUBLIC SAFETY AND MORALS

319.042. No abrogation of contractual obligations with railroads. — Notwithstanding any provision of law to the contrary, nothing in this chapter shall abrogate any contractual provisions entered into between any railroad and any other party owning or operating an underground facility within the railroad's right-of-way. For railroads regulated by the Federal Railroad Administration, sections 319.015 to 319.050 shall not include any underground facility owned or operated by a railroad on land which the railroad owns or any excavation done by a railroad when such excavation is done entirely on land which the railroad owns.

(L. 2008 H.B. 1779)

Effective 1-01-09



Section 319.045 Civil penalties — attorney general may bring action and shall make public number of enforcement actions.

Effective 01 Jan 2015, see footnote

Title XXI PUBLIC SAFETY AND MORALS

319.045. Civil penalties — attorney general may bring action and shall make public number of enforcement actions. — 1. Any person who violates in any material respect the provisions of section 319.022, 319.025, 319.026, 319.030, 319.037, or this section or who willfully damages an underground facility shall be liable to the state of Missouri for a civil penalty of up to ten thousand dollars for each violation for each day such violation persists, except that the maximum penalty for violation of the provisions of sections 319.010 to 319.050 shall not exceed five hundred thousand dollars for any related series of violations. An action to recover such civil penalty may be brought by the attorney general or a prosecuting attorney on behalf of the state of Missouri in any appropriate circuit court of this state. Trial thereof shall be before the court, which shall consider the nature, circumstances and gravity of the violation, and with respect to the person found to have committed the violation, the degree of culpability, the absence or existence of prior violations, whether the violation was a willful act, the effect on ability to continue to do business, any good faith in attempting to achieve compliance, ability to pay the penalty, and such other matters as justice may require in determining the amount of penalty imposed.

2. The attorney general may bring an action in any appropriate circuit court of this state for equitable relief to redress or restrain a violation by any person of any provision of sections 319.010 to 319.050. The court may grant such relief as is necessary or appropriate, including mandatory or prohibitive injunctive relief, temporary or permanent.

3. The attorney general shall make public the aggregate number of enforcement actions for the previously completed calendar year prior to March thirty-first of the current year.

(L. 1976 S.B. 583 § 8, A.L. 1991 S.B. 214 & 264, A.L. 2001 H.B. 425, A.L. 2008 H.B. 1779, A.L. 2014 H.B. 1867)

Effective 1-01-15



Section 319.046 Arbitration of disputes, when.

Effective 01 Jan 2015, see footnote

Title XXI PUBLIC SAFETY AND MORALS

319.046. Arbitration of disputes, when. — Parties with a dispute related to the provisions of sections 319.015 to 319.050 may request arbitration for disputes of less than five thousand dollars.

(L. 2014 H.B. 1867)

Effective 1-01-15



Section 319.050 Exemptions from requirement to obtain information.

Effective 01 Jan 2015, see footnote

Title XXI PUBLIC SAFETY AND MORALS

319.050. Exemptions from requirement to obtain information. — 1. The provisions of sections 319.025 and 319.026 shall not apply to any excavation when necessary due to an emergency as defined in section 319.015. An excavation may proceed regarding such emergency, provided all reasonable precautions have been taken to protect the underground facilities. In any such case, the excavator shall give notification, substantially in compliance with section 319.026, as soon as practical, and upon being notified that an emergency exists, each underground facility owner in the area shall, within two hours after receiving such notice, provide markings or contact the excavator with any information immediately available to assist the excavator and shall inform the excavator if not able to mark within the two hours of when the underground facility will be marked at the site of the emergency.

2. For a request submitted as an emergency request that does not meet the definition of an emergency as defined in section 319.015, the facility owner shall notify the excavator within two hours that the request does not meet the requirements of an emergency, and the locate request will be marked within two working days under subsection 1 of section 319.030.

3. The excavator may be liable to the owner or operator for costs directly associated with the locating of any such underground facility relating to a notification of an emergency that does not meet the definition of emergency as stated in section 319.015.

(L. 1976 S.B. 583 § 9, A.L. 1991 S.B. 214 & 264, A.L. 2001 H.B. 425, A.L. 2008 H.B. 1779, A.L. 2014 H.B. 1867)

Effective 1-01-15



Section 319.075 Citation of law.

Effective 28 Aug 1991

Title XXI PUBLIC SAFETY AND MORALS

319.075. Citation of law. — Sections 319.075 to 319.090 may be cited and shall be known as the "Overhead Power Line Safety Act".

(L. 1991 S.B. 214 & 264 § 1)

(2005) Act does not affect or create an exception to an employer's immunity under the Worker's Compensation Act. Crow v. Kansas City Power and Light Co., 174 S.W.3d 523 (Mo.App.W.D.).



Section 319.078 Definitions.

Effective 28 Aug 1991

Title XXI PUBLIC SAFETY AND MORALS

319.078. Definitions. — As used in sections 319.075 to 319.090, the following terms mean:

(1) "Authorized person":

(a) An employee of a public utility or an employee of a contractor which has been authorized by a public utility to perform construction, operation or maintenance on or near the poles or structures of such utility;

(b) An employee of a cable television or communication services company or an employee of a contractor authorized to make cable television or communication service attachments; or

(c) An employee of the state or a county or municipality which has authorized circuit construction, operation or maintenance on or near the poles or structures of a public utility;

(2) "High voltage", electric potential in excess of six hundred volts measured between conductors or between a conductor and the ground;

(3) "Overhead lines", all electrical conductors installed above ground;

(4) "Person", an individual, firm, joint venture, partnership, corporation, association, municipality, or governmental unit which performs or contracts to perform any function or activity upon any land, building, highway or other premises in proximity to an overhead line;

(5) "Public utility" includes those entities defined as such in section 386.020 as well as municipally owned electrical systems and electric cooperatives provided for in chapters 91 and 394.

(L. 1991 S.B. 214 & 264 § 2)



Section 319.080 Activities within ten feet of power lines prohibited, exceptions.

Effective 28 Aug 1991

Title XXI PUBLIC SAFETY AND MORALS

319.080. Activities within ten feet of power lines prohibited, exceptions. — Unless danger against contact with high voltage overhead lines has been guarded against as provided by section 319.083, no person, individually or through an agent or employee, shall store, operate, erect, maintain, move or transport any tools, machinery, equipment, supplies or materials or any other device that conducts electricity, within ten feet of any high voltage overhead line, or perform or require any other person to perform any function or activity upon any land, building, highway or other premises, if at any time during the performance thereof it could reasonably be expected that the person performing the function or activity could move or be placed within ten feet of any high voltage overhead line.

(L. 1991 S.B. 214 & 264 § 3)



Section 319.083 Special devices and precautions required — costs.

Effective 28 Aug 1991

Title XXI PUBLIC SAFETY AND MORALS

319.083. Special devices and precautions required — costs. — 1. When any person desires to temporarily carry out any function or activity in closer proximity to any high voltage overhead line than is permitted by sections 319.075 to 319.090, the person or persons responsible for the function or activity shall notify the public utility which owns or operates the high voltage overhead line of the function or activity, and shall make appropriate arrangements with the public utility for temporary mechanical barriers, temporary deenergization and grounding of the conductors, temporary rerouting of electric current or temporary relocating of the conductors, before proceeding with any function or activity which would impair the clearances required by sections 319.075 to 319.090.

2. A person requesting a public utility to provide temporary clearances or other safety precautions shall be responsible for payment of those costs incurred by such utility in the temporary rerouting of electric current or the temporary relocating of the conductors. Upon request, a public utility shall provide a written cost estimate for the work needed to provide temporary clearances or other safety precautions. A public utility is not required to provide such clearances or other safety precautions until payment of the estimated amount has been made. Unless otherwise agreed to, a public utility shall commence work on such clearances or other safety precautions within seven working days after payment has been made.

(L. 1991 S.B. 214 & 264 § 4)



Section 319.085 Presumption of negligence, when, rebuttable.

Effective 28 Aug 1991

Title XXI PUBLIC SAFETY AND MORALS

319.085. Presumption of negligence, when, rebuttable. — If a violation of any of the provisions of sections 319.075 to 319.090 results in physical or electrical contact with any high voltage overhead line such violation shall be a rebuttable presumption of negligence on the part of the violator in the event such violation shall cause injury, loss or damage, and, notwithstanding any other law to the contrary, the public utility shall have the right of contribution against any such violator. In addition to any penalties provided herein, liability under common law may apply.

(L. 1991 S.B. 214 & 264 § 5)



Section 319.088 Exemptions from law.

Effective 28 Aug 1991

Title XXI PUBLIC SAFETY AND MORALS

319.088. Exemptions from law. — Sections 319.075 to 319.090 shall not apply to:

(1) Construction, operation or maintenance of power lines and telecommunications lines or authorized attachments thereto by an authorized person as defined in section 319.078; or

(2) Governmental entities responding to an emergency situation.

(L. 1991 S.B. 214 & 264 § 6)



Section 319.090 Violations, penalty.

Effective 28 Aug 1991

Title XXI PUBLIC SAFETY AND MORALS

319.090. Violations, penalty. — Any person who violates any of the provisions of sections 319.075 to 319.088 is guilty of a class B misdemeanor.

(L. 1991 S.B. 214 & 264 § 7)



Section 319.100 Definitions.

Effective 01 Jan 1999, see footnote

Title XXI PUBLIC SAFETY AND MORALS

319.100. Definitions. — As used in sections 319.100 to 319.137, the following terms mean:

(1) "Aboveground storage tank", any one or a combination of tanks, including pipes connected thereto, used to contain an accumulation of petroleum and the volume of which, including the volume of the aboveground pipes connected thereto, is ninety percent or more above the surface of the ground, and is utilized for the sale of products regulated by chapter 414. The term does not include those tanks described in paragraphs (a) to (k) of subdivision (16) of this section or aboveground storage tanks at petroleum pipeline terminals;

(2) "Board", the board of trustees of the petroleum storage tank insurance fund;

(3) "Conference, conciliation and persuasion", a process of verbal or written communications consisting of meetings, reports, correspondence or telephone conferences between authorized representatives of the department and the alleged violator. The process shall, at a minimum, consist of one offer to meet with the alleged violator tendered by the department. During any such meeting, the department and the alleged violator shall negotiate in good faith to eliminate the alleged violation and shall attempt to agree upon a plan to achieve compliance;

(4) "Department", the department of natural resources;

(5) "Fund", the petroleum storage tank insurance fund established pursuant to section 319.129;

(6) "Guarantor", any person, other than the owner or the operator, who provides evidence of financial responsibility;

(7) "Minor violation", a violation which possesses a small potential to harm the environment or human health or cause pollution, was not knowingly committed, and is not defined by the United States Environmental Protection Agency as other than minor;

(8) "Operator", any person in control of, or having responsibility for, the daily operation of the tank;

(9) "Owner", shall include any person who owned an underground storage tank immediately before the discontinuation of its use if not in use on August 28, 1989, or any person who owns an underground storage tank in use on or after August 28, 1989, and any person who owned an aboveground storage tank that was utilized for the sale of products regulated by chapter 414 immediately before the discontinuation of its use if not in use on August 28, 1996, and any person who owns an aboveground storage tank utilized for the sale of products regulated by chapter 414 in use on or after August 28, 1996. The term does not include any person who, without participating in the management of an aboveground storage tank or underground storage tank or both types of tanks, and otherwise not primarily engaged in petroleum production, refining, and marketing, holds indicia of ownership primarily to protect a security interest in or lien on the tank or the property where the tank is located;

(10) "Participating in management" does not include monitoring the operator's business, acquiring title in lieu of a foreclosure or other agreement in settlement of the operator's or property owner's debt;

(11) "Person", any individual, trust, firm, joint stock company, corporation, including a government corporation, partnership, association, the state and its political subdivisions, or any interstate body. "Person" also includes any consortium, joint venture, commercial entity, and the government of the United States;

(12) "Petroleum" shall mean gasoline, kerosene, diesel, lubricants and fuel oil;

(13) "Petroleum storage tank", an aboveground storage tank or an underground storage tank used to contain an accumulation of petroleum. The term does not include those tanks described in paragraphs (a) to (k) of subdivision (16) of this section;

(14) "Regulated substance" includes:

(a) Any substance defined in Section 101(14) of the federal Comprehensive Environmental Response, Compensation, and Liability Act (P.L. 96-510), as amended, but not including any substance regulated as a hazardous waste under Subtitle C of the federal Resource Conservation and Recovery Act of 1976 (P.L. 94-580), as amended; and

(b) Petroleum, including crude oil or any fraction thereof, which is liquid at standard conditions of temperature and pressure, sixty degrees Fahrenheit and fourteen and seven-tenths pounds per square inch absolute, respectively; and

(c) Any substance adopted by rule in accordance with federal laws referenced by Section 101(14) of the federal Comprehensive Environmental Response, Compensation, and Liability Act (P.L. 96-510);

(15) "Release" includes, but is not limited to, any spilling, leaking, emitting, discharging, escaping, leaching, or disposing from a petroleum storage tank into groundwater, surface water, or subsurface soils;

(16) "Underground storage tank", any one or combination of tanks, including pipes connected thereto, used to contain an accumulation of regulated substances, and the volume of which, including the volume of the underground pipes connected thereto, is ten percent or more beneath the surface of the ground. The department shall adopt, delete or modify exemptions established in this subdivision to any modifications, additions or deletions made by the Environmental Protection Agency. Exemptions from this definition and regulations promulgated under the provisions of sections 319.100 to 319.137 include:

(a) Farm or residential tank of eleven hundred gallons or less used for storing motor fuel for noncommercial purposes;

(b) Tanks used for storing heating oil for consumptive use on the premises where stored;

(c) Septic tanks;

(d) Pipeline facilities, including gathering lines, regulated under:

a. The federal Natural Gas Pipeline Safety Act of 1968 (P.L. 90-481), as amended; or

b. The federal Hazardous Liquid Pipeline Act of 1979 (P.L. 96-129), as amended;

(e) Pipeline facilities regulated under state laws comparable to the provisions of law referred to in paragraph (d) of this subdivision;

(f) Surface impoundments, pits, ponds, or lagoons;

(g) Storm water or wastewater collection systems;

(h) Flow-through process tanks;

(i) Liquid traps or associated gathering lines directly related to oil or gas production and gathering operations; and

(j) Storage tanks situated in an underground area, such as a basement, cellar, mineworking, drift, shaft, or tunnel, if the storage tank is situated upon or above the surface of the floor; and

(k) Transformers, circuit breakers or other electrical equipment.

(L. 1989 H.B. 77, et al. § 1, A.L. 1991 S.B. 204, A.L. 1993 S.B. 80, et al., A.L. 1996 S.B. 708, A.L. 1998 S.B. 852 & 913)

Effective 1-01-99



Section 319.103 Tank owners to register with department of natural resources, information required — exceptions — forms — out of service tanks permanently or temporarily, required information and registration — sale of tanks, seller to inform purchaser of registration duties.

Effective 28 Aug 1989

Title XXI PUBLIC SAFETY AND MORALS

319.103. Tank owners to register with department of natural resources, information required — exceptions — forms — out of service tanks permanently or temporarily, required information and registration — sale of tanks, seller to inform purchaser of registration duties. — 1. Within ninety days after August 28, 1989, each owner of an existing underground storage tank currently in operation, including any tank which is temporarily out of service, who has not previously provided notification, shall register such tank with the department and specify the age, size, type, location, and uses of such tank.

2. Within ninety days after August 28, 1989, the owner of an existing underground storage tank taken out of operation between January 1, 1974, and August 28, 1989, shall register such tank with the department and specify the age, size, type, location, and uses of such tank.

3. Any owner who brings an underground storage tank into use after August 28, 1989, shall register such tank with the department within thirty days after the tank is brought into use and specify the age, size, type, location and uses of such tank.

4. The requirements of subsections 1 to 3 of this section shall not apply to tanks for which notice was given pursuant to section 103(c) of the federal Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (P.L. 96-510).

5. Registration required by subsections 1 to 3 of this section shall be made on approved forms made available by the department.

6. The owner of any tank identified in subsections 1 to 3 of this section, or for which notice was given pursuant to either section 103(c) of the federal Comprehensive Environmental Response, Compensation, and Liability Act (P.L. 96-510), as amended, or section 9002(a) of subtitle I of the federal Resource Conservation and Recovery Act of 1976 (P.L. 94-580), as amended, that is permanently closed pursuant to section 319.111, shall notify the department in writing within thirty days prior to closure. Notice shall include the following information:

(1) The date on or after the tank would be taken out of operation;

(2) The age of the tank on the date taken out of operation;

(3) Any identification number for the tank as provided pursuant to subsections 1 to 3 of this section;

(4) The size, type, and location of the tank; and

(5) The type of substance or substances which the tank was used to store.

7. Any owner who has provided the department with underground storage tank inventory information in compliance with the notification requirements of section 9002(a) of subtitle I of the federal Resource Conservation and Recovery Act of 1976 (P.L. 94-580), as amended, shall be deemed to be in compliance with subsections 1 to 3 of this section.

8. Any person who deposits a regulated substance in an underground storage tank shall, following August 28, 1989, upon the first two deposits, notify the owner or operator in writing of his obligations under sections 319.103 to 319.137.

9. Any person who sells a tank intended to be used as an underground storage tank shall notify the purchaser of the tank in writing of the owner's notification requirements pursuant to this section.

(L. 1989 H.B. 77, et al. § 2)



Section 319.105 Standards to be developed by department for all new tanks and for upgrading existing tanks — no tanks to be installed until standards established, exceptions.

Effective 28 Aug 1989

Title XXI PUBLIC SAFETY AND MORALS

319.105. Standards to be developed by department for all new tanks and for upgrading existing tanks — no tanks to be installed until standards established, exceptions. — 1. The department shall issue performance standards for underground storage tanks brought into use after August 28, 1989, and for upgrading existing underground storage tanks. The performance standards shall include, but shall not be limited to, design, construction, installation, piping, release detection, operation, and compatibility standards.

2. Until the standards promulgated by the department in subsection 1 of this section become effective, no person may install an underground storage tank for the purpose of storing or dispensing regulated substances unless:

(1) The tank will prevent releases of the stored regulated substances due to corrosion or structural failure for the operational life of the tank;

(2) The tank is cathodically protected against corrosion, constructed of noncorrosive material, steel clad with a noncorrosive material, or designed in a manner to prevent the release or threatened release of the stored regulated substance; and

(3) The tank has a* primary system of containment. The department may specify by rule the specific conditions and circumstances under which a secondary containment system may be required.

3. The operator shall ensure that the material used in the construction or lining of the tank is compatible with the substance to be stored.

(L. 1989 H.B. 77, et al. § 3)

*Word "a" does not appear in original rolls.



Section 319.107 Leak detection system and inventory control system, standards of performance and records, department to establish — owner to be reimbursed for testing and monitoring costs from storage tank insurance fund.

Effective 28 Aug 1994

Title XXI PUBLIC SAFETY AND MORALS

319.107. Leak detection system and inventory control system, standards of performance and records, department to establish — owner to be reimbursed for testing and monitoring costs from storage tank insurance fund. — The department shall establish standards of performance for maintaining a leak detection system, an inventory control system together with tank testing, or a comparable system or method designed to identify releases in a manner consistent with the protection of human health and the environment. The department shall establish requirements for maintaining records of any such monitoring, leak detection, inventory control, or tank testing system. An owner or operator of an underground storage tank, including an out-of-service or nonoperational tank, not found to be the source of a release for which the department has ordered nonroutine testing, who cooperates with the department, shall be reimbursed for all reasonable direct costs, as determined by the director, related to the testing and monitoring costs associated with the detection of the alleged release incurred by such owner or operator, out of the underground storage tank insurance fund.

(L. 1989 H.B. 77, et al. § 4, A.L. 1994 H.B. 1156)



Section 319.109 Releases and corrective actions to be reported, standards — rules authorized.

Effective 28 Aug 2008

Title XXI PUBLIC SAFETY AND MORALS

319.109. Releases and corrective actions to be reported, standards — rules authorized. — The department shall establish requirements for the reporting of any releases and corrective action taken in response to a release from an underground storage tank, including the specific quantity of a regulated substance, which if released, requires reporting and corrective action. In so doing, the department shall use risk-based corrective standards which take into account the level of risk to public health and the environment associated with site-specific conditions and future land usage. The hazardous waste management commission is authorized to promulgate rules to implement this section, in accordance with section 319.137. By February 13, 2009, the hazardous waste management commission shall propose rules to implement the provisions of this section. To the extent there is a conflict between this section and section 644.143 or 644.026, this section shall prevail.

(L. 1989 H.B. 77, et al. § 5, A.L. 1995 H.B. 251, A.L. 2004 S.B. 901, A.L. 2008 S.B. 907)



Section 319.111 Closure of tanks, requirements — notice — department to establish.

Effective 28 Aug 1989

Title XXI PUBLIC SAFETY AND MORALS

319.111. Closure of tanks, requirements — notice — department to establish. — The department shall establish requirements for the closure of tanks, including notice prior to closure, to prevent future releases of regulated substances to the environment.

(L. 1989 H.B. 77, et al. § 6)



Section 319.114 Evidence of financial responsibility required to cover certain damages — rules to be established by department.

Effective 28 Aug 2016

Title XXI PUBLIC SAFETY AND MORALS

319.114. Evidence of financial responsibility required to cover certain damages — rules to be established by department. — 1. The department shall establish rules requiring the owner or operator to maintain evidence of financial responsibility in an amount and form sufficient for taking corrective action and compensating third parties for bodily injury and property damage caused by sudden and nonsudden accidental releases arising from the operation of an underground storage tank.

2. The form of the evidence of financial responsibility required by this section may be by any one, or any combination, of the following methods: cash trust fund, guarantee, insurance, surety or performance bond, letter of credit, qualification as a self-insurer, or any other method satisfactory to the department. In adopting requirements under this section, the department may specify policy or other contractual terms, conditions, or defenses which are necessary or are unacceptable in establishing the evidence of financial responsibility.

3. The amount of financial responsibility required shall not exceed the amount required for compliance with Section 9003 of Subtitle I of the federal Resource Conservation and Recovery Act of 1976 (P.L. 94-580), as amended.

4. The total liability of a guarantor shall be limited to the aggregate amount which the guarantor has provided as evidence of financial responsibility to the owner or operator under this section. Nothing in this subsection shall be construed to limit any other state or federal statutory, contractual, or common law liability of a guarantor to its owner or operator, including, but not limited to, the liability of such guarantor for bad faith either in negotiating or in failing to negotiate the settlement of any claim. Nothing in this subsection shall be construed to diminish the liability of any person under Section 107 or 111 of the Comprehensive Environmental Response, Compensation and Liability Act of 1980 (P.L. 96-510), as amended, or other applicable law.

5. Except in cases of fraud or misrepresentation on the application for coverage, no owner or operator shall be denied benefits by the petroleum storage tank insurance fund or other provider of financial responsibility required by this section solely because the owner or operator’s claim arises from a release of a regulated petroleum substance deemed incompatible with the underground storage tank system.

(L. 1989 H.B. 77, et al. § 7, A.L. 2016 S.B. 657)



Section 319.117 Information and records to be available to department for inspection, monitoring and testing — certain information to be confidential and not available to the public — department of agriculture to conduct inspections.

Effective 28 Aug 1989

Title XXI PUBLIC SAFETY AND MORALS

319.117. Information and records to be available to department for inspection, monitoring and testing — certain information to be confidential and not available to the public — department of agriculture to conduct inspections. — 1. For the purposes of developing or assisting in the development of any regulation, conducting any study, or enforcing the provisions of sections 319.100 to 319.137, any owner or operator of an underground storage tank shall, upon the request of any duly authorized officer, employee or representative of the department, furnish information relating to such tanks, including tank equipment and contents, conduct monitoring or testing, and permit the designated officer at all reasonable times to have access to, and to copy, all records relating to such tanks. For the purposes of developing or assisting in the development of any regulation, conducting any study, enforcing the provisions of this section, or conducting any corrective action authorized in sections 319.100 to 319.137, such officers, employees, or representatives may:

(1) Enter at reasonable times any establishment or place where an underground storage tank is located or where records pertaining to underground storage tanks are located;

(2) Inspect and obtain samples from any person of any regulated substances contained in such tank; and

(3) Conduct monitoring or testing of the tanks, associated equipment, contents, or surrounding soils, air, surface water, or ground water. Each inspection shall be commenced and completed with reasonable promptness.

2. Any records, reports, or information obtained from any persons under this section shall be available to the public except as provided in this subsection. Upon a showing satisfactory to the department that public disclosure of records, reports, or information, or a particular part thereof, to which the department officer, employee, or representative has access under this section would divulge commercial or financial information entitled to protection under state law, the department shall consider such information or a particular portion thereof to be confidential. However, the document or information may be disclosed to officers, employees, or authorized representatives of the state or of the United States, who have been charged with carrying out this act or subtitle I of the federal Resource Conservation and Recovery Act of 1976 (P.L. 94-580), as amended, or when relevant in any proceeding under sections 319.100 to 319.137.

3. The department shall, subject to appropriations, enter into an interagency agreement with the department of agriculture to authorize inspectors from the department of agriculture to conduct inspections under sections 319.100 to 319.137 in conjunction with those required under chapter 414.

(L. 1989 H.B. 77, et al. § 8)



Section 319.120 Certificate of registration required — issued when — term of certificate — application, forms — owner may operate prior to certification until issue or denial.

Effective 28 Aug 1989

Title XXI PUBLIC SAFETY AND MORALS

319.120. Certificate of registration required — issued when — term of certificate — application, forms — owner may operate prior to certification until issue or denial. — 1. Except as provided for in sections 319.100 to 319.137, no person shall own or operate an underground storage tank unless a certificate of registration for its operation has been issued by the department. A certificate of registration shall be issued by the department when the applicant demonstrates compliance with the provisions of sections 319.100 to 319.137.

2. The department shall issue an initial certificate of registration for each underground storage tank the term for which shall not exceed five years. Certificate renewals shall be issued for a fixed term of five years.

3. Applications for certificates of registration and certificate renewals shall be made on forms prescribed and made available by the department.

4. Within one hundred twenty days after August 28, 1989, the department shall provide owners with a copy of information submitted pursuant to the notification requirements of section 319.103, and shall specify any additional information required to comply with section 319.103.

5. Owners may apply for certificates of registration either through the submission of information required by the department in accordance with subsection 4 of this section, or through submission of information submitted pursuant to section 319.103. Until the department issues or denies a certificate of registration, owners who have applied for a certificate in accordance with the requirements of this section may operate the tank for which the application for certification has been made, provided that the owner and the operation of the tank are in compliance with sections 319.100 to 319.137.

(L. 1989 H.B. 77, et al. § 9 subsecs. 1 to 5)



Section 319.123 Fee for certification, amount, deposit — underground storage tank regulation program fund established, purpose.

Effective 28 Aug 1989

Title XXI PUBLIC SAFETY AND MORALS

319.123. Fee for certification, amount, deposit — underground storage tank regulation program fund established, purpose. — Application for a certificate of registration shall be accompanied by a fee. The fee shall be fifteen dollars per tank per year assessed on a rotating basis during a five-year period. All fees collected under this subsection shall be placed in the "Underground Storage Tank Regulation Program Fund" which is hereby established in the state treasury. All moneys in the fund shall be used solely for expenses related to the administration of sections 319.100 to 319.137.

(L. 1989 H.B. 77, et al. § 9 subsec. 6)



Section 319.125 Certificate denied or invalidated by department, procedure, grounds.

Effective 28 Aug 2004

Title XXI PUBLIC SAFETY AND MORALS

319.125. Certificate denied or invalidated by department, procedure, grounds. — 1. The department may deny or invalidate a certificate of registration issued under sections 319.120 and 319.123 if the department finds, after notice and a hearing pursuant to chapter 260, that the owner has:

(1) Fraudulently or deceptively registered or attempted to register a tank; or

(2) Failed at any time to comply with any provision or requirement of sections 319.100 to 319.137 or any rules and regulations adopted by the department in accordance with the provisions of sections 319.100 to 319.137.

2. Upon the action of the department to invalidate or refuse to issue a certificate, the department shall advise the applicant of his right to have a hearing before the hazardous waste management commission. The hearing shall be conducted in accordance with the procedures established in chapter 260.

3. When the department finds that a release from an underground storage tank presents, or is likely to present, an immediate threat to public health or safety or to the environment, it shall order correction of the problem, order cleanup or institute clean-up operations pursuant to the provisions of sections 260.500 to 260.550.

4. If the owner or operator fails to perform or improperly performs any action required by the department to abate or eliminate an immediate threat to public health or safety or to the environment, the department or an authorized agent of the department may take any and all necessary action to abate or eliminate such threat. In addition to any other remedy or penalty provided by sections 319.100 to 319.137 or any other law, the owner or operator shall be held strictly liable for the reasonable costs incurred by the department in taking any such action.

5. The denial of reregistration or the revocation of registration of any person participating in the underground storage tank insurance fund shall, upon completion of any appeal, terminate participation in the fund.

(L. 1989 H.B. 77, et al. § 10, A.L. 2004 S.B. 901)



Section 319.127 Violations, procedure — penalty, disposition.

Effective 28 Aug 2004

Title XXI PUBLIC SAFETY AND MORALS

319.127. Violations, procedure — penalty, disposition. — 1. It is unlawful for any owner or operator to cause or permit any violations of sections 319.100 to 319.137, or any standard, rule or regulation, order or permit term or condition adopted or issued hereunder. Except as provided in this section, whenever on the basis of any information, the department determines that any person is in such violation, the department may issue an order requiring compliance within a reasonable specified time period, pursuant to chapter 260, or the department may commence a civil action in a court of competent jurisdiction in which the violation occurred for appropriate relief, including a temporary or permanent injunction.

2. If an owner or operator fails to comply with an order under this section within the time specified, the department may commence a civil action in a court of competent jurisdiction for injunctive relief to prevent any such violation or further violation or for the assessment of a civil penalty not to exceed ten thousand dollars for each day, or part thereof, the violation occurred or continues to occur, or both, as the court deems proper. A civil monetary penalty under this section shall not be assessed for a violation where an administrative penalty was assessed under section 319.139. The department may request either the attorney general or a prosecuting attorney to bring any action authorized in this section in the name of the people of the state of Missouri. Any offer of settlement to resolve a civil penalty under this section shall be in writing, shall state that an action for imposition of a civil penalty may be initiated by the attorney general or a prosecuting attorney representing the department under authority of this section, and shall identify any dollar amount as an offer of settlement which shall be negotiated in good faith through conference, conciliation and persuasion.

3. Any penalty recovered pursuant to the provisions of this section shall be handled in accordance with Section 7 of Article IX of the State Constitution.

4. If the department alleges a violation of law or regulation of sections 319.100 to 319.139, and mandates compliance with such law or regulation by a person or entity, the department shall provide the person or entity responsible for compliance with such law or regulation with written criteria detailing exactly what action is necessary for such person or entity to comply with the law or regulation. The criteria shall include any time restrictions imposed by the department and shall be prima facie evidence of the action necessary for compliance with the law or regulation. Any person or entity meeting the criteria shall be deemed to be in full compliance with the requests of the department and evidence of compliance shall constitute an affirmative defense in any action brought by or on behalf of the department under the law or regulation. The criteria may not be amended by the department once issued to the person or entity responsible for compliance with such law or department regulation for three years from the date of issuance unless mandated by a change in state or federal law.

(L. 1989 H.B. 77, et al. § 11, A.L. 1992 H.B. 1745, A.L. 1993 S.B. 80, et al., A.L. 2004 S.B. 901)



Section 319.129 Petroleum storage tank insurance fund created — lapse into general revenue prohibited — fee paid by all owners per tank to board — state treasurer may deposit funds where, interest credited to fund — administration of fund — board of trustees created, members, meetings — expires when — continuation after expiration, when.

Effective 28 Aug 2008

Title XXI PUBLIC SAFETY AND MORALS

319.129. Petroleum storage tank insurance fund created — lapse into general revenue prohibited — fee paid by all owners per tank to board — state treasurer may deposit funds where, interest credited to fund — administration of fund — board of trustees created, members, meetings — expires when — continuation after expiration, when. — 1. There is hereby created a special trust fund to be known as the "Petroleum Storage Tank Insurance Fund" within the state treasury which shall be the successor to the underground storage tank insurance fund. Moneys in such special trust fund shall not be deemed to be state funds. Notwithstanding the provisions of section 33.080 to the contrary, moneys in the fund shall not be transferred to general revenue at the end of each biennium.

2. The owner or operator of any underground storage tank, including the state of Missouri and its political subdivisions and public transportation systems, in service on August 28, 1989, shall submit to the department a fee of one hundred dollars per tank on or before December 31, 1989. The owner or operator of any underground storage tank who seeks to participate in the petroleum storage tank insurance fund, including the state of Missouri and its political subdivisions and public transportation systems, and whose underground storage tank is brought into service after August 28, 1998, shall transmit one hundred dollars per tank to the board with his or her initial application. Such amount shall be a one-time payment, and shall be in addition to the payment required by section 319.133. The owner or operator of any aboveground storage tank regulated by this chapter, including the state of Missouri and its political subdivisions and public transportation systems, who seeks to participate in the petroleum storage tank insurance fund, shall transmit one hundred dollars per tank to the board with his or her initial application. Such amount shall be a one-time payment and shall be in addition to the payment required by section 319.133. Moneys received pursuant to this section shall be transmitted to the director of revenue for deposit in the petroleum storage tank insurance fund.

3. The state treasurer may deposit moneys in the fund in any of the qualified depositories of the state. All such deposits shall be secured in a manner and upon the terms as are provided by law relative to state deposits. Interest earned shall be credited to the petroleum storage tank insurance fund.

4. The general administration of the fund and the responsibility for the proper operation of the fund, including all decisions relating to payments from the fund, are hereby vested in a board of trustees. The board of trustees shall consist of the commissioner of administration or the commissioner's designee, the director of the department of natural resources or the director's designee, the director of the department of agriculture or the director's designee, and eight citizens appointed by the governor with the advice and consent of the senate. Three of the appointed members shall be owners or operators of retail petroleum storage tanks, including one tank owner or operator of greater than one hundred tanks; one tank owner or operator of less than one hundred tanks; and one aboveground storage tank owner or operator. One appointed trustee shall represent a financial lending institution, and one appointed trustee shall represent the insurance underwriting industry. One appointed trustee shall represent industrial or commercial users of petroleum. The two remaining appointed citizens shall have no petroleum-related business interest, and shall represent the nonregulated public at large. The members appointed by the governor shall serve four-year terms except that the governor shall designate two of the original appointees to be appointed for one year, two to be appointed for two years, two to be appointed for three years and two to be appointed for four years. Any vacancies occurring on the board shall be filled in the same manner as provided in this section.

5. The board shall meet in Jefferson City, Missouri, within thirty days following August 28, 1996. Thereafter, the board shall meet upon the written call of the chairman of the board or by the agreement of any six members of the board. Notice of each meeting shall be delivered to all other trustees in person or by registered mail not less than six days prior to the date fixed for the meeting. The board may meet at any time by unanimous mutual consent. There shall be at least one meeting in each quarter.

6. Six trustees shall constitute a quorum for the transaction of business, and any official action of the board shall be based on a majority vote of the trustees present.

7. The trustees shall serve without compensation but shall receive from the fund their actual and necessary expenses incurred in the performance of their duties for the board.

8. The board of trustees shall be a type III agency and shall appoint an executive director and other employees as needed, who shall be state employees and be eligible for all corresponding benefits. The executive director shall have charge of the offices, operations, records, and other employees of the board, subject to the direction of the board. Employees of the board shall receive such salaries and necessary expenses as shall be fixed by the board.

9. Staff resources for the Missouri petroleum storage tank insurance fund may be provided by the department of natural resources or another state agency as otherwise specifically determined by the board. The fund shall compensate the department of natural resources or other state agency for all costs of providing staff required by this subsection. Such compensation shall be made pursuant to contracts negotiated between the board and the department of natural resources or other state agency.

10. In order to carry out the fiduciary management of the fund, the board may select and employ, or may contract with, persons experienced in insurance underwriting, accounting, the servicing of claims and rate making, and legal counsel to defend third-party claims, who shall serve at the board's pleasure. Invoices for such services shall be presented to the board in sufficient detail to allow a thorough review of the costs of such services.

11. At the first meeting of the board, the board shall elect one of its members as chairman. The chairman shall preside over meetings of the board and perform such other duties as shall be required by action of the board.

12. The board shall elect one of its members as vice chairman, and the vice chairman shall perform the duties of the chairman in the absence of the latter or upon the chairman's inability or refusal to act.

13. The board shall determine and prescribe all rules and regulations as they relate to fiduciary management of the fund, pursuant to the purposes of sections 319.100 to 319.137. In no case shall the board have oversight regarding environmental cleanup standards for petroleum storage tanks.

14. No trustee or staff member of the fund shall receive any gain or profit from any moneys or transactions of the fund. This shall not preclude any eligible trustee from making a claim or receiving benefits from the petroleum storage tank insurance fund as provided by sections 319.100 to 319.137.

15. The board may reinsure all or a portion of the fund's liability. Any insurer who sells environmental liability insurance in this state may, at the option of the board, reinsure some portion of the fund's liability.

16. The petroleum storage tank insurance fund shall expire on December 31, 2020, unless extended by action of the general assembly. After December 31, 2020, the board of trustees may continue to function for the sole purpose of completing payment of claims made prior to December 31, 2020.

17. The board shall annually commission an independent financial audit of the petroleum storage tank insurance fund. The board shall biennially commission an actuarial analysis of the petroleum storage tank insurance fund. The results of the financial audit and the actuarial analysis shall be made available to the public. The board may contract with third parties to carry out the requirements of this subsection.

(L. 1989 H.B. 77, et al. § 12 subsecs. 1 to 4, A.L. 1991 S.B. 91 & 317, A.L. 1996 S.B. 708, A.L. 1998 H.B. 1148, A.L. 2001 H.B. 453, A.L. 2008 S.B. 907)



Section 319.130 Public hearings required, when — training program requirements — record keeping — rulemaking authority.

Effective 28 Aug 2011

Title XXI PUBLIC SAFETY AND MORALS

319.130. Public hearings required, when — training program requirements — record keeping — rulemaking authority. — 1. On or before April 1, 2012, the board of trustees of the petroleum storage tank insurance fund shall hold one or more public hearings to determine whether to create and fund an underground storage tank operator training program. The board shall consider at a minimum:

(1) Input from the department of natural resources, the department of agriculture, the board's advisory committee, and affected portions of the private sector;

(2) Relevant deadlines, time frames, costs, and benefits, including federal funding consequences for the state's underground storage tank regulatory program if such a training program is not implemented;

(3) Training programs already in existence in other states;

(4) Training programs already being used by tank owners and operators; and

(5) Such other factors as the board deems necessary and prudent.

2. If after completing the requirements of subsection 1 of this section, the board decides by majority vote to create and fund an underground storage tank operator training program, the training program shall at a minimum:

(1) Satisfy the federal requirements for such a program;

(2) Be developed in collaboration with the department of natural resources, the department of agriculture, the board's advisory committee, and affected portions of the private sector;

(3) Be offered at no cost to those who are required to participate;

(4) Specify standards, reporting, and documentation requirements; and

(5) Be established by rule.

3. The board may contract with one or more third parties to carry out the requirements of this section.

4. At any time after the board creates and funds the underground storage tank operator training program under subsection 2 of this section, the board may, by rule, modify or eliminate the program.

5. Any records created or maintained by the board as part of the underground storage tank operator training program created herein shall be public records under chapter 610 and shall be made readily available to the department of natural resources.

6. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly under chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2011, shall be invalid and void.

(L. 2011 S.B. 135)



Section 319.131 Owners of tanks containing petroleum products may elect to participate — advisory committee, members, duties, applications, content, standards and tests — financial responsibility — deductible — fund not liability of state — ineligible sites — tanks owned by certain school districts — damages covered, limitation — defense of third-party claims.

Effective 28 Aug 2008

Title XXI PUBLIC SAFETY AND MORALS

319.131. Owners of tanks containing petroleum products may elect to participate — advisory committee, members, duties, applications, content, standards and tests — financial responsibility — deductible — fund not liability of state — ineligible sites — tanks owned by certain school districts — damages covered, limitation — defense of third-party claims. — 1. Any owner or operator of one or more petroleum storage tanks may elect to participate in the petroleum storage tank insurance fund to meet the financial responsibility requirements of sections 319.114 and 414.036. Subject to regulations of the board of trustees, owners or operators may elect to continue their participation in the fund subsequent to the transfer of their property to another party. Current or former refinery sites or petroleum pipeline or marine terminals are not eligible for participation in the fund.

2. The board shall establish an advisory committee which shall be composed of insurers, owners and operators of petroleum storage tanks, and other interested parties. The advisory committee established pursuant to this subsection shall report to the board. The committee shall monitor the fund and recommend statutory and administrative changes as may be necessary to assure efficient operation of the fund. The committee, in consultation with the board and the department of insurance, financial institutions and professional registration, shall report every two years to the general assembly on the availability and affordability of the private insurance market as a viable method of meeting the financial responsibilities required by state and federal law in lieu of the petroleum storage tank insurance fund.

3. (1) Except as otherwise provided by this section, any person seeking to participate in the insurance fund shall submit an application to the board of trustees and shall certify that the petroleum tanks meet or exceed and are in compliance with all technical standards established by the United States Environmental Protection Agency, except those standards and regulations pertaining to spill prevention control and counter-measure plans, and rules established by the Missouri department of natural resources and the Missouri department of agriculture. The applicant shall submit proof that the applicant has a reasonable assurance of the tank's integrity. Proof of tank integrity may include but not be limited to any one of the following: tank tightness test, electronic leak detection, monitoring wells, daily inventory reconciliation, vapor test or any other test that may be approved by the director of the department of natural resources or the director of the department of agriculture. The applicant shall submit evidence that the applicant can meet all applicable financial responsibility requirements of this section.

(2) A creditor, specifically a person who, without participating in and not otherwise primarily engaged in petroleum production, refining, and marketing, holds indicia of ownership primarily for the purpose of, or in connection with, securing payment or performance of a loan or to protect a security interest in or lien on the tank or the property where the tank is located, or serves as trustee or fiduciary upon transfer or receipt of the property, may be a successor in interest to a debtor pursuant to this section, provided that the creditor gives notice of the interest to the insurance fund by certified mail, return receipt requested. Part of such notice shall include a copy of the lien, including but not limited to a security agreement or a deed of trust as appropriate to the property. The term "successor in interest" as provided in this section means a creditor to the debtor who had qualified real property in the insurance fund prior to the transfer of title to the creditor, and the term is limited to access to the insurance fund. The creditor may cure any of the debtor's defaults in payments required by the insurance fund, provided the specific real property originally qualified pursuant to this section. The creditor, or the creditor's subsidiary or affiliate, who forecloses or otherwise obtains legal title to such specific real property held as collateral for loans, guarantees or other credit, and which includes the debtor's aboveground storage tanks or underground storage tanks, or both such tanks shall provide notice to the fund of any transfer of creditor to subsidiary or affiliate. Liability pursuant to sections 319.100 to 319.137 shall be confined to such creditor or such creditor's subsidiary or affiliate. A creditor shall apply for a transfer of coverage and shall present evidence indicating a lien, contractual right, or operation of law permitting such transfer, and may utilize the creditor's affiliate or subsidiary to hold legal title to the specific real property taken in satisfaction of debts. Creditors may be listed as insured or additional insured on the insurance fund, and not merely as mortgagees, and may assign or otherwise transfer the debtor's rights in the insurance fund to the creditor's affiliate or subsidiary, notwithstanding any limitations in the insurance fund on assignments or transfer of the debtor's rights.

(3) Any person participating in the fund shall annually submit an amount established pursuant to subsection 1 of section 319.133 which shall be deposited to the credit of the petroleum storage tank insurance fund.

4. Any person making a claim pursuant to this section and sections 319.129 and 319.133 shall be liable for the first ten thousand dollars of the cost of cleanup associated with a release from a petroleum storage tank without reimbursement from the fund. The petroleum storage tank insurance fund shall assume all costs, except as provided in subsection 5 of this section, which are greater than ten thousand dollars but less than one million dollars per occurrence or two million dollars aggregate per year. The liability of the petroleum storage tank insurance fund is not the liability of the state of Missouri. The provisions of sections 319.100 to 319.137 shall not be construed to broaden the liability of the state of Missouri beyond the provisions of sections 537.600 to 537.610 nor to abolish or waive any defense which might otherwise be available to the state or to any person. The presence of existing contamination at a site where a person is seeking insurance in accordance with this section shall not affect that person's ability to participate in this program, provided the person meets all other requirements of this section. Any person who qualifies pursuant to sections 319.100 to 319.137 and who has requested approval of a project for remediation from the fund, which request has not yet been decided upon shall annually be sent a status report including an estimate of when the project may expect to be funded and other pertinent information regarding the request.

5. The fund shall provide coverage for third-party claims involving property damage or bodily injury caused by leaking petroleum storage tanks whose owner or operator is participating in the fund at the time the release occurs or is discovered. Coverage for third-party property damage or bodily injury shall be in addition to the coverage described in subsection 4 of this section but the total liability of the petroleum storage tank insurance fund for all cleanup costs, property damage, and bodily injury shall not exceed one million dollars per occurrence or two million dollars aggregate per year. The fund shall not compensate an owner or operator for repair of damages to property beyond that required to contain and clean up a release of a regulated substance or compensate an owner or operator or any third party for loss or damage to other property owned or belonging to the owner or operator, or for any loss or damage of an intangible nature, including, but not limited to, loss or interruption of business, pain and suffering of any person, lost income, mental distress, loss of use of any benefit, or punitive damages.

6. The fund shall, within limits specified in this section, assume costs of third-party claims and cleanup of contamination caused by releases from petroleum storage tanks. The fund shall provide the defense of eligible third-party claims including the negotiations of any settlement.

7. Nothing contained in sections 319.100 to 319.137 shall be construed to abrogate or limit any right, remedy, causes of action, or claim by any person sustaining personal injury or property damage as a result of any release from any type of petroleum storage tank, nor shall anything contained in sections 319.100 to 319.137 be construed to abrogate or limit any liability of any person in any way responsible for any release from a petroleum storage tank or any damages for personal injury or property damages caused by such a release.

8. (1) The fund shall provide moneys for cleanup of contamination caused by releases from petroleum storage tanks, the owner or operator of which is participating in the fund or the owner or operator of which has made application for participation in the fund by December 31, 1997, regardless of when such release occurred, provided that those persons who have made application are ultimately accepted into the fund. Applicants shall not be eligible for fund benefits until they are accepted into the fund. This section shall not preclude the owner or operator of petroleum storage tanks coming into service after December 31, 1997, from making application to and participating in the petroleum storage tank insurance fund.

(2) Notwithstanding the provisions of section 319.100 and the provisions of subdivision (1) of this section, the fund shall provide moneys for cleanup of contamination caused by releases from petroleum storage tanks owned by school districts all or part of which are located in a county of the third classification without a township form of government and having a population of more than ten thousand seven hundred but less than eleven thousand inhabitants, and which make application for participation in the fund by August 28, 1999, regardless of when such release occurred. Applicants shall not be eligible for fund benefits until they are accepted into the fund, and costs incurred prior to that date shall not be eligible expenses.

9. (1) The fund shall provide moneys for cleanup of contamination caused by releases from underground storage tanks which contained petroleum and which have been taken out of use prior to December 31, 1997, provided such sites have been documented by or reported to the department of natural resources prior to December 31, 1997, and provided further that the fund shall make no reimbursements for expenses incurred prior to August 28, 1995. The fund shall also provide moneys for cleanup of contamination caused by releases from underground storage tanks which contained petroleum and which have been taken out of use prior to December 31, 1985, if the current owner of the real property where the tanks are located purchased such property before December 31, 1985, provided such sites are reported to the fund on or before June 30, 2000. The fund shall make no payment for expenses incurred at such sites prior to August 28, 1999. Nothing in sections 319.100 to 319.137 shall affect the validity of any underground storage tank fund insurance policy in effect on August 28, 1996.

(2) An owner or operator who submits a request as provided in this subsection is not required to bid the costs and expenses associated with professional environmental engineering services. The board may disapprove all or part of the costs and expenses associated with the environmental engineering services if the costs are excessive based upon comparable service costs or current market value of similar services. The owner or operator shall solicit bids for actual remediation and cleanup work as provided by rules of the board.

(3) After December 31, 2017, the current legal owner of the site shall be the responsible party for corrective action, pursuant to section 319.109, of any releases from underground storage tanks described in this subsection, provided the creditor, who is a successor in interest as provided in subdivision (2) of subsection 3 of this section, is subject to no greater or lesser responsibility for corrective action than such successor in interest would have on or before December 31, 2017. Nothing in this subdivision shall in any way be construed to alter, alleviate, or modify in any manner any liabilities that the fund has to pay for in cleaning up the site.

10. (1) The fund shall provide moneys for cleanup of contamination caused by releases from aboveground storage tanks utilized for the sale of products regulated by chapter 414 which have been taken out of use prior to December 31, 1997, provided such sites have been documented by or reported to the department of natural resources prior to December 31, 1997, and provided further that the fund shall make no reimbursements for expenses incurred prior to July 1, 1997.

(2) After December 31, 2017, the current legal owner of the site shall be the responsible party for corrective action of any releases from aboveground storage tanks described in this subsection, provided the creditor, who is a successor in interest as provided in subdivision (2) of subsection 3 of this section, is subject to no greater or lesser responsibility for corrective action than such successor in interest would have on or before December 31, 2017. Nothing in this subdivision shall in any way be construed to alter, alleviate, or modify in any manner any liabilities that the fund has to pay for in cleaning up the site.

(L. 1989 H.B. 77, et al. § 12 subsecs. 5 to 9, A.L. 1991 S.B. 91 & 317, A.L. 1994 H.B. 1156, A.L. 1995 H.B. 251, A.L. 1996 S.B. 708, A.L. 1998 H.B. 1148 merged with S.B. 852 & 913, A.L. 1999 H.B. 603, et al., A.L. 2001 H.B. 453, A.L. 2008 S.B. 907)



Section 319.132 Board of trustees to assess surcharge on petroleum products per transport load, exceptions, deposit in fund, refund procedure — rate of surcharge — suspension of fees, when.

Effective 28 Aug 2011

Title XXI PUBLIC SAFETY AND MORALS

319.132. Board of trustees to assess surcharge on petroleum products per transport load, exceptions, deposit in fund, refund procedure — rate of surcharge — suspension of fees, when. — 1. The board shall assess a surcharge on all petroleum products within this state which are enumerated by section 414.032. Except as specified by this section, such surcharge shall be administered pursuant to the provisions of subsections 1 to 5 of section 414.102 and subsections 1 and 2 of section 414.152. Such surcharge shall be imposed upon such petroleum products within this state and shall be assessed on each transport load, or the equivalent of an average transport load if moved by other means. All revenue generated by the assessment of such surcharges shall be deposited to the credit of the special trust fund known as the petroleum storage tank insurance fund.

2. Any person who claims to have paid the surcharge in error may file a claim for a refund with the board within three years of the payment. The claim shall be in writing and signed by the person or the person's legal representative. The board's decision on the claim shall be in writing and may be delivered to the person by first class mail. Any person aggrieved by the board's decision may seek judicial review by bringing an action against the board in the circuit court of Cole County pursuant to section 536.150 no later than sixty days following the date the board's decision was mailed. The department of revenue shall not be a party to such proceeding.

3. The board shall assess and annually reassess the financial soundness of the petroleum storage tank insurance fund.

4. (1) The board shall set, in a public meeting with an opportunity for public comment, the rate of the surcharge that is to be assessed on each such transport load or equivalent but such rate shall be no more than sixty dollars per transport load or an equivalent thereof. A transport load shall be deemed to be eight thousand gallons.

(2) The board may increase or decrease the surcharge, up to a maximum of sixty dollars, only after giving at least sixty days' notice of its intention to alter the surcharge; provided however, the board shall not increase the surcharge by more than fifteen dollars in any year. The board must coordinate its actions with the department of revenue to allow adequate time for implementation of the surcharge change.

(3) If the fund's cash balance on the first day of any month exceeds the sum of its liabilities, plus ten percent, the transport load fee shall automatically revert to twenty-five dollars per transport load on the first day of the second month following this event.

(4) Moneys generated by this surcharge shall not be used for any purposes other than those outlined in sections 319.129 through 319.133 and section 319.138. Nothing in this subdivision shall limit the board's authority to contract with the department of natural resources pursuant to section 319.129 to carry out the purposes of the fund as determined by the board.

5. The board shall ensure that the fund retain a balance of at least twelve million dollars but not more than one hundred million dollars. If, at the end of any quarter, the fund balance is above one hundred million dollars, the treasurer shall notify the board thereof. The board shall suspend the collection of fees pursuant to this section beginning on the first day of the first quarter following the receipt of notice. If, at the end of any quarter, the fund balance is below twenty million dollars, the treasurer shall notify the board thereof. The board shall reinstate the collection of fees pursuant to this section beginning on the first day of the first quarter following the receipt of notice.

6. Railroad corporations as defined in section 388.010 and airline companies as defined in section 155.010 shall not be subject to the load fee described in this chapter nor permitted to participate in or make claims against the petroleum storage tank insurance fund created in section 319.129.

(L. 1991 S.B. 91 & 317, A.L. 1995 H.B. 251, A.L. 1996 S.B. 708, A.L. 1998 S.B. 619, A.L. 2001 H.B. 453, A.L. 2011 S.B. 135)

(1995) Where an underground storage tank insurance fund is financed by fees imposed upon “persons” who first receive petroleum products within Missouri and not to “persons” who operate underground storage tanks, the application of section's surcharge violates the commerce clause of the United States Constitution. Surcharge is a fee and not a tax. Reidy Terminal, Inc. v. Director of Revenue, 898 S.W.2d 540 (Mo. en banc).



Section 319.133 Annual payments by owners, amount established by rule, limitation — change of ownership, no new fee required — installment payments authorized, when — applicable rules — site assessment required, when.

Effective 28 Aug 2008

Title XXI PUBLIC SAFETY AND MORALS

319.133. Annual payments by owners, amount established by rule, limitation — change of ownership, no new fee required — installment payments authorized, when — applicable rules — site assessment required, when. — 1. The board shall, in consultation with the advisory committee established pursuant to subsection 2 of section 319.131, establish, by rule, the amount which each owner or operator who participates in the fund shall pay annually into the fund, but such amount shall not exceed the limits established in this section.

2. Each participant shall annually pay an amount which shall be at least one hundred dollars per year but not more than five hundred dollars per year for any tank, as established by the board by rule.

3. No new registration fee is required for a change of ownership of a petroleum storage tank.

4. The board shall establish procedures where persons owning fifty or more petroleum storage tanks may pay any fee established pursuant to subsection 1 of this section in installments.

5. All rules applicable to the former underground storage tank insurance fund not inconsistent with the provisions of sections 319.100 to 319.137 shall apply to the petroleum storage tank insurance fund as of August 28, 1996.

6. The board may require any new applicant, who has not previously held private insurance or other form of financial responsibility for the petroleum storage tank for which application to the fund is made, to conduct a site assessment before participating in the fund. The board also may require such new applicants to pay a surcharge per year per tank from the date the tank was eligible for coverage under the fund, provided that each year's surcharge shall not exceed the surcharge that was actually in effect for that particular year.

7. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2008, shall be invalid and void.

(L. 1989 H.B. 77, et al. § 12 subsecs. 10, 11, A.L. 1991 S.B. 91 & 317, A.L. 1996 S.B. 708, A.L. 1998 H.B. 1148, A.L. 2001 H.B. 453, A.L. 2008 S.B. 907)



Section 319.135 No liability for release of petroleum at direction of coordinator, exception.

Effective 28 Aug 1989

Title XXI PUBLIC SAFETY AND MORALS

319.135. No liability for release of petroleum at direction of coordinator, exception. — No person shall be liable under sections 319.100 to 319.137 for damages as a result of actions taken or omitted in the course of rendering care, assistance or advice at the direction of a coordinator appointed by the department, with respect to an incident creating a danger to the public health or welfare or the environment as a result of any release of petroleum substances or the threat thereof. This section shall not preclude liability for damages as the result of gross negligence or intentional misconduct on the part of such person or for reckless, willful, or wanton misconduct.

(L. 1989 H.B. 77, et al. § 13)



Section 319.136 Tank ineligible for delivery, deposit, or acceptance, when — violation, procedure — red tag to be affixed, when.

Effective 28 Aug 2008

Title XXI PUBLIC SAFETY AND MORALS

319.136. Tank ineligible for delivery, deposit, or acceptance, when — violation, procedure — red tag to be affixed, when. — 1. An underground storage tank shall be ineligible for delivery, deposit, or acceptance of petroleum if the underground storage tank meets one or more of the following conditions:

(1) Required spill prevention equipment is not installed;

(2) Required overfill protection equipment is not installed;

(3) Required leak detection equipment is not installed; or

(4) Required corrosion protection equipment is not installed. This subdivision shall not apply to a buried metal flexible connector.

2. Upon the discovery of a violation of this section, the department shall, within fourteen days, notify the owner or operator in writing of such violation and affix a red violation tag stating the underground storage tank is in violation and is ineligible to receive petroleum to the fill pipe of the noncompliant underground storage tank using a tamper-resistant strap or straps, fill pipe bag, or any combination thereof so the tag is visible to any person attempting to deliver petroleum to the underground storage tank.

3. Notwithstanding the provisions of subsection 1 of this section to the contrary, the department may authorize delivery, deposit, or acceptance of petroleum to an ineligible underground storage tank in the following circumstances:

(1) In an emergency situation; or

(2) If such activity is necessary to test or calibrate the underground storage tank or dispenser system.

­­

­

4. A violation of this section causes the individual tank in violation to become ineligible to receive petroleum, but shall not cause other tanks at such facility to become ineligible to receive petroleum.

5. The owner or operator shall not allow petroleum to be deposited into an underground storage tank that has a red violation tag affixed to its fill pipe.

6. No person shall deface, alter, or otherwise tamper with a red violation tag so that the information contained on the tag is not legible. Removal of a red violation tag shall only be allowed pursuant to subsection 7 of this section.

7. Upon notification by the owner or operator to the department documenting that the violation has been corrected, the department shall immediately, unless an inspection is required, provide authorization to the owner or operator to remove the red violation tag. If the department requires an inspection to determine the violation has been corrected, such inspection shall be conducted within twenty-four hours after receiving notification from the owner or operator. If the department does not conduct the inspection within twenty-four hours after receiving notification from the owner or operator, the owner or operator may remove the red violation tag and immediately place the system and underground storage tank back into operation pending the inspection. A red violation tag that has been removed by the owner or operator shall be returned to the department within five business days in a postage-paid envelope provided by the department.

8. Notwithstanding the provisions of section 621.250 to the contrary, when the department has affixed a red violation tag to make a noncompliant underground storage tank ineligible to receive petroleum, the owner or operator of that tank may, in addition to all administrative appeals and remedies, appeal the department's action to the circuit court in the county where the tank is located within ten business days of the department's action.

(L. 2008 S.B. 907)



Section 319.137 Rules, authority to adopt federal rules or to provide more stringent rules, when — procedure to promulgate.

Effective 28 Aug 2004

Title XXI PUBLIC SAFETY AND MORALS

319.137. Rules, authority to adopt federal rules or to provide more stringent rules, when — procedure to promulgate. — 1. Rules and regulations promulgated by the United States Environmental Protection Agency under subtitle I of the federal Resource Conservation Recovery Act of 1976 (P.L. 94-580), as amended, may be adopted by the department by reference. The department may adopt rules and regulations that are more stringent than those issued by the United States Environmental Protection Agency if such rules or regulations are necessary to protect human health or the environment. Rules and regulations promulgated under sections 319.100 to 319.139 shall be submitted to and reviewed by the advisory committee established by subsection 2 of section 319.131 prior to publication. Any such rule, except those promulgated by the petroleum storage tank insurance fund board of trustees, shall be adopted only after due notice and public hearing in accordance with the provisions of this section, chapter 260, and chapter 536.

2. No rule or portion of a rule promulgated under the authority of sections 319.100 to 319.139 shall become effective until it has been approved by the joint committee on administrative rules in accordance with the procedures provided herein, and the delegation of the legislative authority to enact law by the adoption of such rules is dependent upon the power of the joint committee on administrative rules to review and suspend rules pending ratification by the senate and the house of representatives as provided herein.

3. Upon filing any proposed rule with the secretary of state, the filing agency shall concurrently submit such proposed rule to the committee, which may hold hearings upon any proposed rule or portion thereof at any time.

4. A final order of rulemaking shall not be filed with the secretary of state until thirty days after such final order of rulemaking has been received by the committee. The committee may hold one or more hearings upon such final order of rulemaking during the thirty-day period. If the committee does not disapprove such order of rulemaking within the thirty-day period, the filing agency may file such order of rulemaking with the secretary of state and the order of rulemaking shall be deemed approved.

5. The committee may, by majority vote of the members, suspend the order of rulemaking or portion thereof by action taken prior to the filing of the final order of rulemaking only for one or more of the following grounds:

(1) An absence of statutory authority for the proposed rule;

(2) An emergency relating to public health, safety or welfare;

(3) The proposed rule is in conflict with state law;

(4) A substantial change in circumstance since enactment of the law upon which the proposed rule is based;

(5) That the rule is arbitrary and capricious.

6. If the committee disapproves any rule or portion thereof, the filing agency shall not file such disapproved portion of any rule with the secretary of state and the secretary of state shall not publish in the Missouri Register any final order of rulemaking containing the disapproved portion.

7. If the committee disapproves any rule or portion thereof, the committee shall report its findings to the senate and the house of representatives. No rule or portion thereof disapproved by the committee shall take effect so long as the senate and the house of representatives ratify the act of the joint committee by resolution adopted in each house within thirty legislative days after such rule or portion thereof has been disapproved by the joint committee.

8. Upon adoption of a rule as provided herein, any such rule or portion thereof may be suspended or revoked by the general assembly either by bill or, pursuant to Section 8, Article IV of the Constitution, by concurrent resolution upon recommendation of the joint committee on administrative rules. The committee shall be authorized to hold hearings and make recommendations pursuant to the provisions of section 536.037. The secretary of state shall publish in the Missouri Register, as soon as practicable, notice of the suspension or revocation.

(L. 1989 H.B. 77, et al. § 14, A.L. 1993 S.B. 52, A.L. 1995 H.B. 251 and S.B. 3, A.L. 2004 S.B. 901)



Section 319.138 Fund shall provide moneys for cleanup of petroleum storage tank contamination, when.

Effective 28 Aug 1999

Title XXI PUBLIC SAFETY AND MORALS

319.138. Fund shall provide moneys for cleanup of petroleum storage tank contamination, when. — Notwithstanding the provisions of section 319.100 and subdivision (1) of subsection 3 of section 319.131, the fund shall provide moneys for cleanup of contamination caused by the releases from piping or related equipment of a petroleum storage tank with a capacity of five thousand gallons or less when such retailer is the sole provider of retail fuels within a five-mile area. The costs of the cleanup must be incurred after April 1, 1999, and prior to April 1, 2000. The retailer must make application for participation in the fund by August 28, 1999.

(L. 1999 H.B. 603, et al. § 3)



Section 319.139 Administrative penalties, assessment, procedure — rules — payment, appeal — collection.

Effective 28 Aug 2004

Title XXI PUBLIC SAFETY AND MORALS

319.139. Administrative penalties, assessment, procedure — rules — payment, appeal — collection. — 1. In addition to any other remedy provided by law, upon a determination by the director that a provision of sections 319.100 to 319.137 or a standard, limitation, order, rule or regulation promulgated pursuant thereto, or a term or condition of any permit has been violated, the director may issue an order assessing an administrative penalty upon the violator under this section. An administrative penalty shall not be imposed until the director has sought to resolve the violation through conference, conciliation or persuasion and shall not be imposed for minor violations of sections 319.100 to 319.137 or minor violations of any standard, limitation, order, rule or regulation promulgated pursuant to sections 319.100 to 319.137 or minor violations of any term or condition of a permit issued pursuant to sections 319.100 to 319.137. If the violation is resolved through conference, conciliation and persuasion, no administrative penalty shall be assessed unless the violation has caused, or has the potential to cause, a risk to human health or to the environment, or has caused or has potential to cause pollution, or was knowingly committed, or is defined by the United States Environmental Protection Agency as other than minor. Any order assessing an administrative penalty shall state that an administrative penalty is being assessed under this section and that the person subject to the penalty may appeal as provided by this section. Any such order that fails to state the statute under which the penalty is being sought, the manner of collection or rights of appeal shall result in the state's waiving any right to collection of the penalty.

2. The hazardous waste management commission shall promulgate rules and regulations for the assessment of administrative penalties. The amount of the administrative penalty assessed per day of violation for each violation under this section shall not exceed the amount of the civil penalty specified in section 319.127. Such rules shall reflect the criteria used for the administrative penalty matrix as provided for in the Resource Conservation and Recovery Act, 42 U.S.C. 6928(a), Section 3008(a), and the harm or potential harm which the violation causes, or may cause, the violator's previous compliance record, and any other factors which the hazardous waste management commission may reasonably deem relevant. An administrative penalty shall be paid within sixty days from the date of issuance of the order assessing the penalty. Any person subject to an administrative penalty may appeal to the commission as provided in section 260.400. An appeal will stay the due date of such administrative penalty until the appeal is resolved. Any person who fails to pay an administrative penalty by the final due date shall be liable to the state for a surcharge of fifteen percent of the penalty plus ten percent per annum on any amounts owed. Any administrative penalty paid pursuant to this section shall be handled in accordance with Section 7 of Article IX of the State Constitution. An action may be brought in the appropriate circuit court to collect any unpaid administrative penalty, and for attorney's fees and costs incurred directly in the collection thereof.

3. An administrative penalty shall not be increased in those instances where department action, or failure to act, has caused a continuation of the violation that was a basis for the penalty. Any administrative penalty must be assessed within two years following the department's initial discovery of such alleged violation, or from the date the department in the exercise of ordinary diligence should have discovered such alleged violation.

4. Any final order imposing an administrative penalty is subject to judicial review upon the filing of a petition pursuant to section 536.100 by any person subject to the administrative penalty.

5. The state may elect to assess an administrative penalty, or, in lieu thereof, to request that the attorney general or prosecutor file an appropriate legal action seeking a civil penalty in the appropriate circuit court.

(L. 1991 S.B. 45, A.L. 1993 S.B. 80, et al., A.L. 2004 S.B. 901)



Section 319.200 Notice to cities and counties subject to earthquake to adopt seismic construction and renovation ordinances, when — standards.

Effective 28 Aug 1996

Title XXI PUBLIC SAFETY AND MORALS

319.200. Notice to cities and counties subject to earthquake to adopt seismic construction and renovation ordinances, when — standards. — 1. Notwithstanding other provisions of law to the contrary, the state geologist and the U. S. Geological Survey shall notify the state emergency management agency of each city, town, village or county of this state which can be expected to experience an intensity of ground shaking equivalent to a Modified Mercalli of VII or above from an earthquake occurring along the New Madrid Fault with a potential magnitude of 7.6 on the Richter Scale, shall adopt an ordinance or order requiring that new construction, additions and alterations, as such term is defined by either the uniform building code or building officials and code administrators code, to existing buildings and structures within the city, town, village or county comply with the standards for seismic design and construction of the building officials and code administrators code or of the uniform building code. Each city, town, village or county required to adopt seismic design and construction provisions pursuant to this subsection shall adopt an ordinance or order requiring that new construction, additions and alterations, as such term is defined by either the uniform building code or building officials and code administrators code, comply with the standards for seismic design and construction of the 1990 or later edition of either the uniform building code or the building officials and code administrators code.

2. In no event shall sections 319.200 to 319.207 nor any ordinances or orders adopted by any city, town, village or county of this state be construed to mandate that existing buildings, by reason of any proposed addition or alteration, be further modified or reconstructed so as to comply with the current code relevant to seismic considerations. Seismic design criteria as to additions and alterations apply only to structural components constituting the addition or alteration and shall not be applied to require reconstruction or fortification of existing structures proposed to be altered. If any addition or alteration adversely affects portions of existing facilities which are not being altered, then those parts thus affected may require evaluation and possible reinforcement such that the additions or alterations will result in a structure that is at least as safe as it was prior to the additions or alterations.

(L. 1990 S.B. 539 § 1 subsecs. 1, 6, A.L. 1991 S.B. 347, A.L. 1992 H.B. 1434 & 1490, H.B. 1574, A.L. 1996 S.B. 826)



Section 319.203 Ordinance to apply to certain buildings, structures and state leases.

Effective 28 Aug 1991

Title XXI PUBLIC SAFETY AND MORALS

319.203. Ordinance to apply to certain buildings, structures and state leases. — 1. The provisions of sections 319.200 to 319.207 shall apply to:

(1) All buildings upon which construction was begun after January 1, 1994, for which leases are executed by political subdivisions of this state;

(2) All buildings upon which construction was begun after January 1, 1994, for which leases are executed by the state or any institution of higher education, except that, this subdivision shall apply only to twenty-five percent of such leases executed between August 28, 1991, and January 1, 1996, and fifty percent of such leases executed between January 1, 1996, and January 1, 1998, and seventy-five percent of such leases executed between January 1, 1998, and January 1, 2000, and after January 1, 2000, this subdivision shall apply to all such leases. The commissioner of administration shall determine which leases shall be subject to the percentages established by this subdivision.

2. The provisions of sections 319.200 to 319.207 shall not apply to:

(1) Any building owned by the state, any institution of higher education, or any political subdivision upon which construction was begun or finished before August 28, 1991;

(2) Any private structure with less than ten thousand square feet in total area, except that this subdivision shall not operate to prevent a city, town, village or county from adopting an ordinance or order requiring that private structures with less than ten thousand square feet in total area comply with seismic design and construction standards of either the uniform building code or the building officials* and code administrators code; and

(3) Any single-family or duplex residence.

3. A city, town, village or county shall be deemed in compliance with the requirements of sections 319.200 to 319.207 when such town, city, village or county passes an ordinance or order requiring compliance with sections 319.200 to 319.207. Nothing in sections 319.200 to 319.207 requires the political subdivision to establish an inspection program.

(L. 1990 S.B. 539 § 1 subsecs. 2, 3, 4, A.L. 1991 S.B. 347)

*Word "officials" does not appear in original rolls.



Section 319.205 Notice to cities and counties required to adopt ordinance, contents.

Effective 28 Aug 1990

Title XXI PUBLIC SAFETY AND MORALS

319.205. Notice to cities and counties required to adopt ordinance, contents. — The commissioner of administration shall notify each city, town, village or county required under sections 319.200 to 319.207 to adopt an ordinance or order of its obligations under sections 319.200 to 319.207.

(L. 1990 S.B. 539 § 1 subsec. 7)



Section 319.207 Noncompliance to affect eligibility for state aid, loans, grants — attorney general to bring action to recover.

Effective 28 Aug 1990

Title XXI PUBLIC SAFETY AND MORALS

319.207. Noncompliance to affect eligibility for state aid, loans, grants — attorney general to bring action to recover. — Beginning January 1, 1991, any city, town, village or county which can be expected to experience an intensity of ground shaking equivalent to a Modified Mercalli of VII or above from an earthquake occurring along the New Madrid Fault with a potential magnitude of 7.6 on the Richter Scale, and which does not comply with the requirements of sections 319.200 to 319.207 shall not be eligible to receive any state aid, assistance, grant, loan or reimbursement until compliance has been proven to the satisfaction of the commissioner of administration. The commissioner of administration shall notify the state treasurer and the attorney general of any city, town, village or county which, within ninety days after notice of noncompliance, does not comply with the requirements of sections 319.200 to 319.207. Upon receipt of notice of noncompliance by any city, town, village or county from the commissioner of administration, the state treasurer shall withhold any state aid, assistance, grant, loan or reimbursement otherwise due the city, town, village or county until that city, town, village or county has established compliance with sections 319.200 to 319.207 to the satisfaction of the commissioner of administration. The attorney general shall bring any action necessary to recover state aid, assistance, grant, loan or reimbursement received by a city, town, village or county not in compliance with the provisions of this act.

(L. 1990 S.B. 539 § 1 subsec. 5)



Section 319.300 Citation of law — purpose statement.

Effective 28 Aug 2007

Title XXI PUBLIC SAFETY AND MORALS

319.300. Citation of law — purpose statement. — Sections 319.300 to 319.345 shall be known as the "Missouri Blasting Safety Act". The purpose of sections 319.300 to 319.345 shall be to foster the safe use of explosives in mining and construction by establishing and enforcing consistent statewide industry standards for licensing of blasters and persons using explosives. The provisions of sections 319.300 to 319.345 or any rules or regulations promulgated thereunder shall not be construed to amend, supersede, or conflict with any requirement of federal law or regulation governing the manufacturing, transporting, or storage of explosives.

(L. 2007 H.B. 298)



Section 319.303 Definitions.

Effective 28 Aug 2007

Title XXI PUBLIC SAFETY AND MORALS

319.303. Definitions. — As used in sections 319.300 to 319.345, the following terms shall mean:

(1) "Blast", detonation of explosives;

(2) "Blast site", the area where explosives are handled during loading of a bore hole, including fifty feet in all directions from the perimeter formed by loaded holes. A minimum of thirty feet may replace the fifty feet requirement if the perimeter of loaded holes is marked and separated from nonblast site areas by a barrier. The fifty feet or thirty feet distance requirements, as applicable, shall apply in all directions along the full depth of the bore hole;

(3) "Blaster", a person qualified to be in charge of and responsible for the loading and firing of an explosive or explosive material;

(4) "Blasting", the use of explosives in mining or construction;

(5) "Board", the state blasting safety board created in section 319.324;

(6) "Bore hole", a hole made with a drill, auger, or other tool in which explosives are placed in preparation for detonation;

(7) "Burden", the distance from an explosive charge to the nearest free or open face at the time of detonation;

(8) "Business day", any day of the week except Saturday, Sunday, or a federal or state holiday;

(9) "Deck", charge of explosives separated from other charges by stemming;

(10) "Delay period", the time delay provided by blasting caps which permits firing of bore holes in sequence;

(11) "Detonation", the action of converting the chemicals in an explosive charge to gases at a high pressure by means of a self-propagating shock wave passing through the charge;

(12) "Detonator", any device containing initiating or primary explosive that is used for initiating detonation of another explosive material. A detonator may not contain more than ten grams of total explosives by weight, excluding ignition or delay charges. The term includes, but is not limited to, electric blasting caps of instantaneous and delay types, blasting caps for use with safety fuse, detonating cord delay connectors, and nonelectric instantaneous and delay blasting caps which use detonating cord, nonelectric shock tube, or any other replacement for electric leg wires;

(13) "Explosives", any chemical compound, mixture, or device, the primary or common purpose of which is to function by explosion, including, but not limited to, dynamite, black powder, pellet powder, initiating explosives, detonators, millisecond connectors, safety fuses, squibs, detonating cord, igniter cord, and igniters; includes explosive materials such as any blasting agent, emulsion explosive, water gel, or detonator. Explosive materials determined to be within the coverage of sections 319.300 to 319.345 shall include all such materials listed in Chapter 40 of Title 18 of the United States Code, as amended, as issued at least annually by the Department of Justice, Bureau of Alcohol, Tobacco, Firearms and Explosives;

(14) "Fire protection official", an authorized representative of a municipal fire department, fire protection district, or volunteer fire protection association for the area where blasting occurs;

(15) "Firing", causing explosives to be detonated by the use of a fuse, electric detonator, or nonelectric shock tube;

(16) "Fugitive from justice", any person who has fled from the jurisdiction of any court of record to avoid prosecution for any crime or to avoid giving testimony in any criminal proceeding. The term shall also include any person who has been convicted of any crime and has fled to avoid case disposition;

(17) "Initiation system", components of an explosive charge that cause the charge to detonate, such as primers, electric detonators, and detonating charge;

(18) "Loading", placing of explosives in a hole in preparation for detonation;

(19) "Local government", a city, county, fire protection district, volunteer fire protection association, or other political subdivision of the state;

(20) "Person using explosives", any individual, proprietorship, partnership, firm, corporation, company, or joint venture that is required to hold authority to receive or use explosives under statutes or regulations administered by the U.S. Department of Justice, Bureau of Alcohol, Tobacco, Firearms and Explosives and who employs licensed blasters;

(21) "Scaled distance", a value determined by dividing the linear distance, in feet, from the blast to a specified location, by the square root of the maximum weight of explosives, in pounds, to be detonated in any eight millisecond period;

(22) "Seismograph", an instrument that measures ground vibration and acoustic effects;

(23) "Spacing", the distance between adjacent bore holes;

(24) "Stemming", inert material that is placed above explosives that have been placed in a blast hole in preparation for detonation or vertically between columnar decks of explosives that have been placed in a hole in preparation for detonation;

(25) "Uncontrolled structure", any dwelling, public building, school, church, commercial building, or institutional building that is not owned or leased by the person using explosives, or otherwise under the direct contractual responsibility of the person using explosives.

(L. 2007 H.B. 298)



Section 319.306 Blaster's license required, when — application, contents — fee — qualifications — expiration — documentation required — training required — rulemaking authority.

Effective 28 Aug 2010

Title XXI PUBLIC SAFETY AND MORALS

319.306. Blaster's license required, when — application, contents — fee — qualifications — expiration — documentation required — training required — rulemaking authority. — 1. Any individual who uses explosives in Missouri shall obtain a blaster's license, except those exempted in subsection 18 of this section. A person using explosives shall not be required to hold a blaster's license, but all blasting on behalf of a person using explosives shall be performed only by licensed blasters. Applications for a blaster's license or renewal of a blaster's license shall be on a form designated by the Missouri division of fire safety, and shall contain the following:

(1) The applicant's full name;

(2) The applicant's home address;

(3) The applicant's date of birth;

(4) The applicant's sex;

(5) The applicant's physical description;

(6) The applicant's driver's license number;

(7) The applicant's current place of employment;

(8) A listing of any other blasting license or certification held by the applicant, to include the name, address, and phone number of the regulatory authority that issued the license or certification;

(9) Any other information required to fulfill the obligations of sections 319.300 to 319.345.

2. Any individual who has met the qualifications set forth in subsection 4 of this section may apply for a blaster's license.

3. An applicant for a blaster's license shall submit an application fee and two copies of the applicant's photograph with the application submitted to the division of fire safety. The amount of such fee shall be established by rule promulgated by the division of fire safety. The fee established by rule shall be no greater than the cost of administering this section, but shall not exceed one hundred dollars.

4. An applicant for a blaster's license shall:

(1) Be at least twenty-one years of age;

(2) Not have willfully violated any provisions of sections 319.300 to 319.345;

(3) Not have knowingly withheld information or have made any false or fictitious statement intended or likely to deceive in connection with the application;

(4) Have familiarity and understanding of relevant federal and state laws relating to explosives materials;

(5) Not have been convicted in any court of, or pled guilty to, a felony;

(6) Not be a fugitive from justice;

(7) Not be an unlawful user of any controlled substance in violation of chapter 195;

(8) Except as provided in subsections 11 and 13 of this section, have completed an approved blaster's training course that meets the requirements of subsection 14 of this section and have successfully passed the licensing examination under the provisions of subdivisions (1) to (5) of subsection 15 of this section;

(9) Have accumulated at least one thousand hours of experience directly relating to the use of explosives within two years immediately prior to applying for a blaster's license and shall provide signed documentation from an employer, supervisor, or other responsible party verifying the applicant's experience;

(10) Not have been adjudicated as mentally defective; and

(11) Not advocate or knowingly belong to any organization or group that advocates violent action against any federal, state, or local government, or against any person.

5. Any individual holding a blaster's license under the provisions of this section shall promptly notify the division of fire safety if he or she has had any change of material fact relating to any qualification for holding a blaster's license.

6. If the division of fire safety finds that the requirements for a blaster's license have been satisfied, a license shall be issued to the applicant.

7. A blaster's license shall expire three years from the date of issuance. To qualify for a renewal of a blaster's license, an individual will be required to provide documentation of completing eight hours of training in an explosives-related course of instruction that is approved by the division of fire safety, at least half of which shall have been completed within the year prior to renewal. The remainder of such training for renewal of the license may be acquired at any time during the three-year period that a license is valid. Additional training beyond an accumulated eight hours during any three-year period is not valid for more than one subsequent renewal of the license.

8. Each license issued under the provisions of this section shall provide documentation to the license holder in the form of a letter or letter-sized certificate and a card that is approximately two inches by three inches in size. Each shall specify a unique license number, the name of the individual, his or her driver's license number, the individual's photograph, the blaster's license's effective date and its expiration date, and any other record-keeping information needed by the division of fire safety. In addition, the card form of the license shall contain a photographic image of the license holder.

9. Each individual required to have a blaster's license shall keep at least one form of license documentation on his or her person or at the site of blasting and shall provide documentation that he or she has a currently valid license to a representative of the division of fire safety upon a written or verbal request. No enforcement action shall be taken against any individual that cannot comply with such a request so long as the division of fire safety's records provide documentation that the individual has a valid blaster's license.

10. (1) A blaster's license issued under the provisions of this section may be suspended or revoked by the division of fire safety upon substantial proof that the individual holding the license has:

(a) Knowingly failed to monitor the use of explosives as provided in section 319.309;

(b) Negligently or habitually exceeded the limits established under section 319.312;

(c) Knowingly or habitually failed to create a record of blasts as required by section 319.315;

(d) Had a change in material fact relating to their qualifications for holding a blaster's license as described in subsection 4 of this section;

(e) Failed to advise the division of fire safety of any change of material fact relating to his or her qualifications for holding a blaster's license; or

(f) Knowingly made a material misrepresentation of any information by any means of false pretense, deception, fraud, misrepresentation, or cheating for the purpose of obtaining training or otherwise meeting the qualifications of obtaining a license.

(2) The division of fire safety shall provide any notice of suspension or revocation, as provided in subdivision (1) of this subsection, in writing, sent by certified mail to the last known address of the holder of the license. The notice may also be verbal, but this does not eliminate the requirement for written notice. Upon receipt of a verbal or written notice of suspension or revocation from the division of fire safety, the individual holding the license shall immediately surrender all copies of the license to a representative of the division of fire safety and shall immediately cease all blasting activity.

(3) The individual holding the license may appeal any suspension or revocation to the state blasting safety board established under section 319.324 within forty-five days of the date written notice was received. The division of fire safety shall immediately notify the chairman of the board that an appeal has been received and a hearing before the board shall be held. The board shall consider and make a decision on any appeal received by the division of fire safety within thirty days of the date the appeal is received by the division of fire safety. The board shall make a decision on the appeal by majority vote of the board and shall immediately notify the licensee of its decision in writing. The written statement of the board's decision shall be prepared by the division of fire safety or its designee and shall be approved by the chairman of the board. The approved statement of the board's decision shall be sent by certified mail to the last known address of the holder of the license.

11. Any individual whose license has been expired for a period of three years or less shall be required to successfully pass the examination as provided in subdivisions (1) to (5) of subsection 15 of this section and attend the eight hours of training required for renewal of a license as minimum qualifications for submitting an application for reinstatement of the license. Any individual whose license has been expired for a period of more than three years shall meet the qualifications set forth in subsection 4 of this section, including completing twenty hours of training and passing the examination, prior to applying for a blaster's license.

12. A license may be granted to applicants who within the last three years have held a valid license or certification from any other source if all of the qualifications for obtaining the license or certification meet or exceed the provisions of this section. It is the duty of the division of fire safety to investigate the qualifications required for obtaining a license or certification from any other source. Licenses or certification held prior to the effective date of the rule required by subsection 19 of this section shall be deemed to meet requirements for this subsection, provided that they meet requirements of the rule.

13. A license may be granted upon the application of an individual employed as a blaster on or before December 31, 2000, who has accumulated one thousand hours of training or education pertaining to blasting and experience working for a specific person using explosives within two years immediately prior to applying for a license. The application shall include a statement of hours of experience in the form of an affidavit signed by the person using explosives who has employed or contracted with the blaster for the preceding two years. Such applicant also shall meet the requirement of subdivisions (1), (2), (3), (4), (5), (6), (7), (10), and (11) of subsection 4 of this section. Any individual granted a license under this subsection shall be limited to blasting performed for the person using explosives submitting the affidavit required by this subsection. Such licensee shall meet the requirements for continuing training required by subsection 7 of this section.

14. (1) The division of fire safety or its authorized agent shall offer annually at least two courses of instruction that fulfill the training requirement to qualify for a blaster's license and two courses that fulfill the training requirement for renewal of a blaster's license. In addition, any person may apply to the division of fire safety for approval of a course of instruction that meets the training requirement of obtaining a blaster's license or renewal of a blaster's license. The application shall include a description of the qualifications of the instructor, a description of instructional materials to be used in the course, and an outline of the subject matter to be taught, including minimum hours of instruction on each topic. The division of fire safety shall review the application regarding the knowledge and experience of proposed instructors, the total hours of training and the adequacy of proposed training in subject matter with regard to the provisions of sections 319.300 to 319.345. If the division of fire safety determines that training proposed by the applicant is adequate, a letter of approval shall be issued to the applicant. The letter of approval shall be effective for a period of three years. If at any time the division of fire safety determines that an approved training course no longer meets the standards of this section, the letter of approval may be revoked with written notice. The division of fire safety or any person providing a course of instruction may charge an appropriate fee to recover the cost of conducting such instruction.

(2) To be approved by the division of fire safety, a blaster's training course shall contain at least twenty hours of instruction to prepare attendees for obtaining a blaster's license the first time, or eight hours of instruction to prepare attendees for obtaining a license renewal.

(3) Any person providing training in a course of instruction approved by the division of fire safety shall submit a list of individuals that attended any such course to the division of fire safety within ten business days after completion of the course.

(4) The division of fire safety shall maintain a current list of persons who provide approved training and shall make this list available by any reasonable means to professional and trade associations, labor organizations, universities, vocational schools, and others upon request.

15. (1) The division of fire safety shall approve a standard examination or examinations for the purpose of qualifying an individual to obtain a blaster's license. Each individual taking the examination shall pay a fee to the division of fire safety, or the division's agent, that is established by rule. Testing fees shall be no greater than what is required to administer the testing provisions of this section and shall not exceed fifty dollars per test.

(2) Except as provided in subsection 11 of this section, no individual shall be allowed to take an examination for purposes of obtaining a blaster's license unless that individual has completed a training course approved by the division of fire safety. The individual must have completed an approved course of instruction as provided in subdivision (1) of subsection 14 of this section no longer than two years prior to taking the examination. The examination may be administered by any person approved to provide a course of instruction, as provided in subdivision (1) of subsection 14 of this section, at the site of instruction, provided that any such examination may, at the discretion of the state fire marshal, be conducted under the supervision of the division of fire safety. The division of fire safety may also administer such examinations at other times and locations.

(3) Standards for passing the examination shall be set by the division of fire safety by rule.

(4) The division of fire safety or its authorized agent shall provide a written statement within thirty days to the individual taking the examination as to whether that individual passed or failed.

(5) Any individual failing to pass the examination may retake the examination within six months without having to complete an additional approved course of instruction. If the individual fails the second examination, the person must complete another course of instruction as required in subdivision (1) of subsection 14 of this section before taking the examination again. No limit will be placed on how many times any individual may take the examination, subject to the provisions of this subdivision.

(6) Individuals having previously taken an approved blaster's training course, and having passed an approved examination, and having taken an approved blaster's renewal training course, or that have obtained a blaster's license as provided in subsections 12 and 13 of this section are eligible for renewal of a blaster's license after meeting the requirements of subsection 7 of this section. The fee for renewal of a license shall be the same as the fee specified in subsection 3 of this section.

16. No individual shall load or fire explosives or direct, order, or otherwise cause any individual to load or fire explosives in this state unless that individual has a valid blaster's license or is under the direct supervision and responsibility of an individual having a valid blaster's license. For purposes of this section, "direct supervision" means the supervisor is physically present on the same job site as the individual who is loading or firing explosives. An individual without a blaster's license who is loading or firing explosives while under the direct supervision and responsibility of someone having a blaster's license shall not be in violation of sections 319.300 to 319.345.

17. A person found guilty of loading or firing explosives, or directing, ordering, or otherwise causing any individual to load or fire explosives in this state without having a valid blaster's license, or that loads and fires explosives without being under the direct supervision and responsibility of an individual holding a blaster's license as provided in sections 319.300 to 319.345, is guilty of a class B misdemeanor for the first offense or a class A misdemeanor for a second or subsequent offense. Any individual convicted of a class A misdemeanor under the provisions of sections 319.300 to 319.345 shall be permanently prohibited from obtaining a blaster's license in this state.

18. The requirement for obtaining a blaster's license shall not apply to:

(1) Individuals employed by universities, colleges, or trade schools when the use of explosives is confined to instruction or research;

(2) Individuals using explosive materials in the forms prescribed by the official U.S. Pharmacopoeia or the National Formulary and used in medicines and medicinal agents;

(3) Individuals conducting training or emergency operations of any federal, state, or local government including all departments, agencies, and divisions thereof, provided they are acting in their official capacity and in the proper performance of their duties or functions;

(4) Individuals that are members of the Armed Forces or any military unit of Missouri or the United States who are using explosives while on official training exercises or who are on active duty;

(5) Individuals using pyrotechnics, commonly known as fireworks, including signaling devices such as flares, fuses, and torpedoes;

(6) Individuals using small arms ammunition and components thereof which are subject to the Gun Control Act of 1968, 18 U.S.C., Section 44, and regulations promulgated thereunder;

(7) Any individual performing duties in underground mines regulated by 30 CFR Part 48, Subpart A, 30 CFR Part 57, or performing duties in coal mining regulated by 30 CFR Part 75, and 30 CFR Part 77 of the Code of Federal Regulations, as amended, or using explosives within an industrial furnace;

(8) Any individual having a valid blaster's license or certificate issued under the provisions of any requirement of the U.S. government in which the requirements for obtaining the license or certificate meet or exceed the requirements of sections 319.300 to 319.345;

(9) Individuals using agricultural fertilizers when used for agricultural or horticultural purposes;

(10) Individuals handling explosives while in the act of transporting them from one location to another;

(11) Individuals assisting or training under the direct supervision of a licensed blaster;

(12) Individuals handling explosives while engaged in the process of explosives manufacturing;

(13) Employees, agents, or contractors of rural electric cooperatives organized or operating under chapter 394;

(14) Individuals discharging historic firearms and cannon or reproductions of historic firearms and cannon; and

(15) Individuals using explosive materials along with a well screen cleaning device for the purpose of unblocking clogged screens of agricultural irrigation wells located within the southeast Missouri regional water district as created in section 256.643.

19. The division of fire safety shall promulgate rules under this section to become effective no later than July 1, 2008. Any individual loading or firing explosives after the effective date of such rule shall obtain a license within one hundred eighty days of the effective date of such rule. Any experience or training prior to the effective date of such rule that meets the standards established by the rule shall be deemed to comply with this section.

(L. 2007 H.B. 298, A.L. 2010 S.B. 795)



Section 319.309 Explosives, use of, calculation of scaled distance to nearest uncontrolled structure required.

Effective 28 Aug 2007

Title XXI PUBLIC SAFETY AND MORALS

319.309. Explosives, use of, calculation of scaled distance to nearest uncontrolled structure required. — 1. Any person using explosives in the state of Missouri shall calculate the scaled distance to the nearest uncontrolled structure. If more than one uncontrolled structure is the same approximate distance from the blast site, then the person using explosives may select one representative structure for calculation of scaled distance.

2. For the purposes of this section, the term "uncontrolled structure" shall not apply to the following:

(1) Buildings in a state of disrepair or neglect which are not being used as a permanent residence;

(2) Noncommercial storage sheds;

(3) Temporary structures;

(4) Any unoccupied mobile recreational vehicle, trailer, or camper;

(5) Agricultural barns, storage sheds, and animal shelters;

(6) Any building on mine property that is owned by the mine operator or contained on property leased by the mine operator.

3. In any instance when the scaled distance value is fifty-five or less, any person using explosives, except as provided in section 319.321, shall use at least one seismograph calibrated to the manufacturer's standard for use to record the ground vibration and acoustic levels that occur from the use of such explosives or explosive materials. When measuring ground vibration and acoustic levels, the seismograph shall be placed in the proximity of the nearest uncontrolled structure or, at the option of the person using explosives, closer to the blast site. If more than one uncontrolled structure is the same approximate distance from the blast site, then the person using explosives may select one representative structure for placement of the seismograph.

4. Any person using explosives who is voluntarily using a seismograph calibrated to the manufacturer's standard for use for all blasting is exempt from the requirements of this section.

(L. 2007 H.B. 298)



Section 319.312 Ground vibration limits to be followed, when — alternative compliance method — limit on acoustic values from blasting.

Effective 28 Aug 2007

Title XXI PUBLIC SAFETY AND MORALS

319.312. Ground vibration limits to be followed, when — alternative compliance method — limit on acoustic values from blasting. — 1. (1) Any person using explosives in the state of Missouri in which monitoring with a seismograph is required, as provided in section 319.309, shall comply with ground vibration limits based on the U.S. Bureau of Mines Report of Investigations 8507, Appendix B.

(2) In lieu of the ground vibration limit established in subdivision (1) of this subsection, the person using explosives may submit a written request to the division of fire safety to use an alternate compliance method. Such written request shall be supported by sufficient technical information, which may include but not be limited to documented approval of such method by other federal, state, or local political subdivisions which regulate the use of explosives. Upon submittal by the person using explosives of a request to use an alternate compliance method, the state blasting safety board shall issue a written determination as to whether the technical information submitted provides sufficient justification for the alternate method to be used as a method of demonstrating compliance with the provisions of this section.

2. Any person using explosives in the state of Missouri in which monitoring with a seismograph is required, as provided in section 319.309, shall limit acoustic values from blasting to one hundred thirty-three decibels using a two hertz flat response measuring system based on the Office of Surface Mining Regulation 816.67(b)(1)(i).

(L. 2007 H.B. 298)



Section 319.315 Retention of seismographic recordings, how long — records to include certain information.

Effective 28 Aug 2007

Title XXI PUBLIC SAFETY AND MORALS

319.315. Retention of seismographic recordings, how long — records to include certain information. — 1. Seismograph recordings of the ground vibration and acoustic levels created by the use of explosives, when required by section 319.309, shall be retained for at least three years. Such recordings shall be made available to the division of fire safety within twenty-four hours of a request by any representative of the division of fire safety. Each seismograph recording and the accompanying records shall include the:

(1) Maximum ground vibration and acoustics levels recorded;

(2) Specific location of the seismograph equipment, its distance from the detonation of the explosives, the date of the recording, and the time of the recording;

(3) Name of the individual responsible for operation of the seismograph equipment and performing an analysis of each recording; and

(4) Type of seismograph instrument, its sensitivity and calibration signal or certification date of the last calibration.

2. When seismograph recordings of the use of explosives are required by section 319.309, a record of each such use of explosives shall be made and retained for at least three years. The record shall be completed by the end of the business day following the day in which the explosives were detonated. Such records shall be made available to the division of fire safety, upon request, within twenty-four hours of the request. Each record shall include the:

(1) Name of the person using the explosives;

(2) Location, date, and time of the detonation;

(3) Name of the licensed blaster responsible for use of the explosives;

(4) Type of material blasted;

(5) Number of bore holes, burden, and spacing;

(6) Diameter and depth of bore holes;

(7) Type of explosives used;

(8) Weight of explosives used per bore hole and total weight of explosives used;

(9) Maximum weight of explosives detonated within any eight millisecond period;

(10) Maximum number of bore holes or decks detonated within any eight millisecond period;

(11) Initiation system, including number of circuits and the timer interval, if a sequential timer is used;

(12) Type and length of stemming;

(13) Type of detonator and delay periods used, in milliseconds;

(14) Sketch of delay pattern, including decking;

(15) Distance and scaled distance, if required under the provisions of 319.309, to the nearest uncontrolled structure;

(16) Location of the nearest uncontrolled structure, using the best available information.

3. If the type of blasting being recorded by a seismograph does not involve bore holes, then the record required in subsection 2 of this section shall contain the:

(1) Name of the person using the explosives;

(2) Location, date, and time of the detonation;

(3) Name of the licensed blaster responsible for use of the explosives;

(4) Type of material blasted;

(5) Type of explosives used;

(6) Weight of explosives used per shot and total weight of explosives used;

(7) Maximum weight of explosives detonated within any eight millisecond period;

(8) Initiation system, including number of circuits and the timer interval, if a sequential timer is used;

(9) Type of detonator and delay periods used, in milliseconds;

(10) Sketch of delay pattern;

(11) Distance and scaled distance, if required under the provisions of section 319.309, to the nearest uncontrolled structure;

(12) Location of the nearest uncontrolled structure, using the best available information.

4. It shall be the duty of each licensed blaster and each person using explosives to assure that the requirements of this section are met. Any person using explosives shall provide properly calibrated seismographic equipment at the closest practical proximity to the nearest uncontrolled structure, or at the option of the person using explosives the seismograph equipment may be located nearer to the blast site on an approximate line between the nearest uncontrolled structure and the blast site. Licensed blasters shall create the record required in subsections 2 and 3 of this section and provide such record to the person using explosives, who shall be responsible for maintaining records required in this section.

(L. 2007 H.B. 298)



Section 319.318 Compliance with state and federal law — registration with division of fire safety required — annual report required — audit of records — violations, penalty.

Effective 28 Aug 2007

Title XXI PUBLIC SAFETY AND MORALS

319.318. Compliance with state and federal law — registration with division of fire safety required — annual report required — audit of records — violations, penalty. — 1. Any person using explosives shall comply with the provisions of this section.

2. Provisions of federal law and regulation regarding the manufacturing, transportation, distribution, and storage of explosives shall be enforced by the appropriate federal agency and shall not be subject to enforcement under sections 319.300 to 319.345.

3. Within sixty days after August 28, 2007, each person using explosives or intending to use explosives in Missouri shall register with the division of fire safety. Any person using explosives who is not required to register on the effective date, who subsequently uses explosives in Missouri shall register with the division of fire safety prior to first using explosives in Missouri. The initial registration shall state the name of the person, address, telephone number, facsimile number, email address, and name of the principal individual having responsibility for supervision of the use of explosives. A fee of two hundred dollars shall be submitted with the initial registration.

4. Each person using explosives that is required to register under subsection 3 of this section shall by January thirty-first of each year after registering file an annual report with the division of fire safety for the preceding calendar year:

(1) The initial annual report shall only include that portion of the preceding calendar year after the date the person became subject to the requirement to register under subsection 3 of this section;

(2) The report shall include:

(a) Any change or addition to the information required in subsection 3 of this section;

(b) The name and address of the distributors from which explosives were purchased;

(c) The total number of pounds of explosives purchased for use in Missouri and the total number of pounds actually used in Missouri during the period covered by the report. Persons required to report annually shall maintain records sufficient to prove the accuracy of the information reported;

(3) The person using explosives shall submit with the annual report a fee per ton, as established under this section, based on the amount of explosives used in Missouri. If the report of total pounds used results in a portion of a ton, the cumulative total of the fee shall be rounded to the nearest ton. The fee shall be five hundred dollars plus one dollar and fifteen cents per ton of explosives used. The fee per ton authorized under this subdivision may be adjusted by rule provided the fee shall not exceed two dollars per ton. The state blasting safety board shall review the fee schedule on a biennial basis and approve or disapprove adjustments in fees by rule.

5. (1) The division of fire safety may audit the records of any person using explosives required to report annually under subsection 4 of this section to determine the accuracy of the number of pounds of explosives reported. In connection with such audit, the division of fire safety may also require any distributor of explosives to provide a statement of sales during the year to persons required to report under subsection 4 of this section.

(2) It shall be a violation of sections 319.300 to 319.345 to fail to register or report as required by subsection 3 of this section or knowingly report false information in the reports required under subsections 3 and 4 of this section. The state fire marshal may issue a notice of violation under section 319.333 for failure to register or report or for knowingly reporting false information in the reports required by subsections 3 and 4 of this section. The notice of violation shall be subject to the same procedures and rights of appeal as established in sections 319.324, 319.327, and 319.333.

(3) Any person who fails to register or report or who knowingly reports false information in the reports required under subsections 3 and 4 of this section shall be subject to a civil penalty not exceeding two thousand dollars for the first offense or a penalty not exceeding five thousand dollars for a second or subsequent offense. Fees for use of explosives not reported shall also be paid.

6. It shall be a violation of sections 319.300 to 319.345 for any person using explosives to:

(1) Engage in blasting other than by a licensed blaster or an individual working under the direct supervision of a licensed blaster;

(2) Fail to calculate the scaled distance, conduct monitoring of vibration and noise levels, and conduct record keeping as required by sections 319.300 to 319.345;

(3) Fail to carry a minimum of one million dollars in commercial general liability insurance.

7. The state fire marshal may issue a notice of violation for any violation of subsection 6 of this section which shall be subject to the same procedures and rights of appeal as established in sections 319.324, 319.327, and 319.333.

8. A violation of subsection 6 of this section shall be subject to a civil penalty not exceeding two thousand dollars for the first offense or a penalty not exceeding five thousand dollars for a second or subsequent offense.

(L. 2007 H.B. 298)



Section 319.321 Inapplicability of law, when.

Effective 28 Aug 2010

Title XXI PUBLIC SAFETY AND MORALS

319.321. Inapplicability of law, when. — Sections 319.309, 319.312, 319.315, and 319.318 shall not apply to:

(1) Universities, colleges, or trade schools when confined to the purpose of instruction or research;

(2) The use of explosive materials in the forms prescribed by the official U.S. Pharmacopoeia or the National Formulary and used in medicines and medicinal agents;

(3) The training or emergency operations of any federal, state, or local government including all departments, agencies, and divisions thereof, provided they are acting in their official capacity and in the proper performance of their duties or functions;

(4) The use of explosives by the military or any agency of the United States;

(5) The use of pyrotechnics, commonly known as fireworks, including signaling devices such as flares, fuses, and torpedoes;

(6) The use of small arms ammunition and components thereof which are subject to the Gun Control Act of 1968, 18 U.S.C. Section 44, and regulations promulgated thereunder. Any small arms ammunition and components thereof exempted by the Gun Control Act of 1968 and regulations promulgated thereunder are also exempted from the provisions of sections 319.300 to 319.345;

(7) Any person performing duties using explosives within an industrial furnace;

(8) The use of agricultural fertilizers when used for agricultural or horticultural purposes;

(9) The use of explosives for lawful demolition of structures;

(10) The use of explosives by employees, agents, or contractors of rural electric cooperatives organized or operating under chapter 394;

(11) Individuals discharging historic firearms and cannon or reproductions of historic firearms and cannon; and

(12) Any person using explosive materials along with a well screen cleaning device for the purpose of unblocking clogged screens of agricultural irrigation wells located within the southeast Missouri regional water district as created in section 256.643.

(L. 2007 H.B. 298, A.L. 2010 S.B. 795)



Section 319.324 State blasting safety board created, members, terms, officers, meetings, duties.

Effective 28 Aug 2007

Title XXI PUBLIC SAFETY AND MORALS

319.324. State blasting safety board created, members, terms, officers, meetings, duties. — 1. The "State Blasting Safety Board" is hereby created and assigned to the division of fire safety under the state fire marshal. There shall be seven members of this board, as appointed by the governor, with the advice and consent of the senate, to be comprised of:

(1) One representative of a municipality or county governed by sections 319.300 to 319.345 who serves in the capacity of director of public works or a similar position;

(2) One representative of a person using explosives that is engaged in mining that is subject to the requirements of section 319.300 to 319.345;

(3) One representative of a person using explosives that is engaged in construction;

(4) One person who is in the business of providing contract blast monitoring services;

(5) Two persons who manufacture or distribute explosives; and

(6) The state fire marshal or his or her designee.

2. Each board member shall serve for a term of six years, except for the members initially appointed one term shall be for one year, one term shall be for two years, one term shall be for three years, one term shall be for four years, one term shall be for five years, and one term shall be for six years. Members appointed and serving shall serve until their successor is named and shall be eligible for reappointment. The state fire marshal or his or her designee shall be a standing member of the board and shall have the power to vote.

3. Members of the board shall serve without compensation but may be reimbursed by the division of fire safety for reasonable and necessary expenses. Meetings of the board shall be held in facilities arranged by the division of fire safety. Hearings of the board may be held at a location in Missouri agreed upon by the state fire marshal and the chairman of the board.

Upon agreement by the licensee, the state fire marshal, and the chairman of the state blasting safety board, hearings may be conducted by conference call.

4. The board shall annually by January thirty-first elect a chairman from one of the members other than the state fire marshal or his or her designee. The chairman shall be elected by majority vote of the board and shall preside over all meetings and hearings and perform any specific duties set out in sections 319.300 to 319.345.

5. The state fire marshal or his or her designee shall perform the duties of secretary of the board.

6. The board shall meet as needed at the call of the chairman or upon written notice by the state fire marshal. The board shall meet at least once each calendar year.

7. It shall be the duty of the board to:

(1) Advise the state fire marshal in the development of application and registration forms, training and examinations, and setting fees for the filing of required applications, registrations, and reports;

(2) Approve or disapprove any examination for licensing of blasters;

(3) Hold hearings and make decisions by majority vote upon appeals under subsection 10 of section 319.306 and upon notices of violation under subsection 7 of section 319.318 or section 319.333;

(4) Approve or disapprove any rule proposed by the division of fire safety for the administration of sections 319.300 to 319.345;

(5) Advise or assist the division of fire safety in any other matter regarding administration or enforcement within the scope and requirements of sections 319.300 to 319.345.

8. For any matter upon which a hearing is held under subdivision (3) of subsection 7 of this section, any referral of a notice of violation or request for criminal or civil enforcement action or injunctive relief shall be made by the state fire marshal to the attorney general or a prosecuting attorney, only upon a majority vote by the board.

(L. 2007 H.B. 298)



Section 319.327 Duties of the division — enforcement.

Effective 28 Aug 2007

Title XXI PUBLIC SAFETY AND MORALS

319.327. Duties of the division — enforcement. — 1. It shall be the duty of the division of fire safety to:

(1) Develop and distribute all forms, certificates, and printed material necessary for carrying out duties relating to applications, registrations, training, testing, and licensing required by sections 319.300 to 319.345;

(2) Publish, distribute, and administer an examination that tests the knowledge of applicants for a blaster's license in the safe and proper use of explosives. The examination may be given to applicants by representatives of the division of fire safety, by persons approved by the division of fire safety to provide training under section 319.306, or by other persons designated by the division of fire safety;

(3) Upon approval by majority vote of the state blasting safety board, promulgate any rule necessary for carrying out the purposes of sections 319.300 to 319.345. No rule promulgated by the state fire marshal shall duplicate, amend, supersede, or conflict with the provisions of any statute, regulation, or policy established by:

(a) The U.S. Department of Justice, Bureau of Alcohol, Tobacco, Firearms and Explosives;

(b) Chapter 40 of Title 18 of the United States Code, as amended;

(c) The U.S. Department of Transportation;

(d) The federal Mine Safety and Health Administration; or

(e) The federal Occupational Safety and Health Administration;

(4) Investigate possible violations of sections 319.300 to 319.345 upon the complaint of any citizen that believes explosives are being used in such a way to endanger the public's safety or property, or upon any cause for the state fire marshal to believe that a violation is occurring. To conduct such investigations, the state fire marshal shall assign adequately trained personnel within the division of fire safety to inspect blasting sites, examine records and seismograph recordings, inspect blaster's licenses, inspect registration and reporting records required by section 319.315, or determine if any other provision of sections 319.300 to 319.345 has been violated. Such inspectors shall be employees of the division of fire safety and may act on a full-time or part-time basis. Any such inspector shall meet the requirements of section 319.306 for being licensed as a blaster in the state of Missouri;

(5) Receive and provide information and assistance, in cooperation with local governments, federal agencies, and agencies of other states, in administration and enforcement of sections 319.300 to 319.345 and similar laws, regulations, and requirements in other jurisdictions.

2. The division of fire safety may enforce any provision of sections 319.300 to 319.345 by referral of violations to the attorney general or a prosecuting attorney and may seek criminal penalties, civil penalties, and may seek injunctive relief as authorized by sections 319.300 to 319.345. Any violation of sections 319.300 to 319.345, other than loading or firing explosives in violation of subsection 16 of section 319.306 which shall be subject to penalties under such section, shall be subject to a civil penalty not exceeding two thousand dollars for the first offense or a penalty not exceeding five thousand dollars for a second or subsequent offense. For any matter upon which a hearing is held under subdivision (3) of subsection 7 of section 319.324, any referral of a notice of violation or request for enforcement action shall be made by the state fire marshal to the attorney general or a prosecuting attorney, only upon a majority vote by the board.

(L. 2007 H.B. 298)



Section 319.330 Missouri explosives safety act administration fund created, use of moneys.

Effective 28 Aug 2007

Title XXI PUBLIC SAFETY AND MORALS

319.330. Missouri explosives safety act administration fund created, use of moneys. — There is hereby created in the state treasury the "Missouri Explosives Safety Act Administration Fund", which shall consist of all fees collected under sections 319.300 to 319.345, appropriations of the general assembly, federal grants, and private donations. The state treasurer shall be custodian of the fund. In accordance with sections 30.170 and 30.180, the state treasurer may approve disbursements. Upon appropriation, money in the fund shall be used solely for the administration of sections 319.300 to 319.345. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund except that, at the end of each biennium and after all statutorily or constitutionally required transfer of funds have been made, the state treasurer shall transfer the balance in the fund, except for gifts, donations, bequests, or money received from a federal source, created in this section in excess of two hundred percent of the fund's previous fiscal year's expenditures into the state general revenue fund. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund. The state fire marshal shall submit a report to the state blasting safety board and the public each year that describes the revenue created by fees established under the provisions of sections 319.300 to 319.345 and how the revenue was expended to enforce the provisions of sections 319.300 to 319.345, including the number of employees used and activities performed.

(L. 2007 H.B. 298)



Section 319.333 Notice of violation, procedure.

Effective 28 Aug 2007

Title XXI PUBLIC SAFETY AND MORALS

319.333. Notice of violation, procedure. — Any individual or person using explosives who the state fire marshal or his or her representative determines, upon substantial evidence, to be in violation of sections 319.300 to 319.345 may be issued a notice of violation by the division of fire safety. Any hearings regarding suspension or revocation of a blaster's license shall be conducted under the provisions of subsection 10 of section 319.306, rather than the provisions of this section. Any notice of violation of any provision of sections 319.300 to 319.345 shall be in writing and shall state the section or sections violated and the circumstance of the violation, including date, place, person involved, and the act or omission constituting the violation. The notice shall also inform the person receiving the notice of the right to request a hearing before the state blasting safety board for any violation, except for the violation of failure to hold a blasting license as required by section 319.306 for which no appeal may be made. The recipient may request a hearing within forty-five days of the date the notice was received. If a hearing is requested, the state fire marshal shall immediately inform the chairman of the board. The person receiving the notice, the state fire marshal, and the chairman of the board shall establish a mutually acceptable date and place for the hearing, which in no case shall be more than thirty days after the hearing was requested. The hearing shall be conducted as an uncontested case, although the person or the state fire marshal may be represented by an attorney. Within fifteen days of such hearing, the board shall notify the person of its decision on the appeal, which may include upholding, modifying, or disapproving the notice of violation. The board's action upon the appeal shall be decided by majority vote. If the notice of violation is upheld by the board, in whole or part, upon a separate majority vote of the board, the person may be referred for enforcement action as provided in section 319.327.

(L. 2007 H.B. 298)



Section 319.336 Grievance procedure.

Effective 28 Aug 2007

Title XXI PUBLIC SAFETY AND MORALS

319.336. Grievance procedure. — Any individual aggrieved by any official action of the state blasting safety board or the division of fire safety affecting their license status, including revocation, suspension, failure to renew, or refusal to grant a license may seek a determination thereon by the administrative hearing commission under the provisions of section 621.045.

(L. 2007 H.B. 298)



Section 319.339 Notification of division prior to use of explosives required — exception.

Effective 28 Aug 2007

Title XXI PUBLIC SAFETY AND MORALS

319.339. Notification of division prior to use of explosives required — exception. — 1. Any person using explosives within Missouri shall notify the division of fire safety in writing or by telephone at least two business days in advance of first using explosives at a site where blasting has not been previously conducted. If blasting will be conducted at an ongoing project, such as a long-term construction project, or at a permanent site, such as a mine, the person shall only be required to make one notice to the division of fire safety in advance of the first use of explosives.

2. The notice required by this section shall state the name, address, and telephone number of the person using explosives, the name of the individual responsible for supervision of blasting, the date or approximate period over which blasting will be conducted, the location of blasting by street address, route, or other description, and the nature of the project or reason for blasting.

3. This section shall not apply to any blasting required by a contract with any agency of the state of Missouri, any federal agency, or any political subdivision.

(L. 2007 H.B. 298)



Section 319.342 Municipalities to be notified of use of explosives, when, procedure — certain owners and businesses to be notified — ordinances authorized.

Effective 28 Aug 2007

Title XXI PUBLIC SAFETY AND MORALS

319.342. Municipalities to be notified of use of explosives, when, procedure — certain owners and businesses to be notified — ordinances authorized. — 1. Any person using explosives that will conduct blasting within the jurisdiction of a municipality shall notify the appropriate representative of the municipality in writing or by telephone at least two business days in advance of blasting at that location. An appropriate representative shall be deemed to be the city's public works department, code enforcement official, or an official at the main office maintained by the municipality. In any area where blasting will be conducted, whether in a municipality or in an unincorporated area, the person using explosives also shall notify the appropriate fire protection official for the jurisdiction where blasting will occur, which may be a city fire department, fire protection district, or volunteer fire protection association. The notice required by this section shall state the name, address, and telephone number of the person using explosives, the name of the individual responsible for supervision of blasting, the date or approximate period over which blasting will be conducted, the location of blasting by street address, route, or other description, and the nature of the project or reason for blasting. If blasting will be conducted at an ongoing project, such as a long-term construction project, or at a permanent site, such as a surface mine, the person shall only be required to make one notice to the municipality or appropriate fire protection official in advance of the first use of explosives. Any such ongoing projects or permanent sites in existence at the time of August 28, 2007, shall not be required to provide notice as described in this subsection.

2. Any person using explosives which will conduct blasting within the jurisdiction of a municipality shall notify the owner or occupant of any residence or business located within a scaled distance of fifty-five from the site of blasting prior to the start of blasting at any new location. One notification by mail, telephone, printed notification posted prominently on the premises or the property of the owner or occupant of the residence or business, or delivered in person to any such owner or occupant meets the requirements of this subsection. A municipality may provide the name, last known address, and telephone number of the owners or occupants of any residence or business that may be located within the scaled distance of fifty-five from the site of blasting to the person using explosives upon request.

3. Any municipality or county may by ordinance or order:

(1) Require that a permit be obtained in addition to the notice required by subsection 1 of this section, with such application for permit being due no more than ten days prior to the first use of explosives;

(2) Require that the application for the permit contain specific information about the type of explosives to be used and their storage location at the site where used;

(3) Require the applicant to demonstrate an acceptable plan for signage or other means of informing the public of blasting in proximity to public streets or highways and any request for temporary closing of streets or routing of traffic;

(4) Specify the times of day blasting may be conducted, which shall not be less than eight consecutive hours on any day of the week except the ordinance or order may prohibit blasting on Sunday unless approved by the municipality or county upon application by the person using explosives;

(5) Require that the applicant submit proof that the person using explosives is registered with the division of fire safety and that blasting will be conducted by a licensed blaster;

(6) Require that the applicant submit proof of commercial general liability insurance in an acceptable amount, which shall be no less than one million dollars and no more than five million dollars;

(7) Require that the applicant make at least three documented attempts to contact the owner of any uncontrolled structures within a scaled distance of thirty-five from the blast site in order to conduct a preblast survey of such structures. A preblast survey is not required if the owner of any such structure does not give permission for a survey to be conducted;

(8) Enact any other provision necessary to carry out the provisions of the ordinance or order, including the conditions under which the permit may be suspended or revoked or appropriate fines may be imposed for failure to obtain a permit or violations of the permit.

4. A permit for blasting under a municipal or county ordinance or order authorized by subsection 3 of this section shall be granted by the municipality or county upon satisfying the requirements of the ordinance or order and upon the applicant's payment of a reasonable fee to cover the administration of the permit system.

5. Any authorized representative of a municipality, county or an appropriate fire protection official may:

(1) Require any person using explosives to show proof that he or she is registered with the division of fire safety and blasting is being conducted by an individual that is licensed under the provisions of section 319.306;

(2) Request and be allowed access to the site of blasting by the person using explosives and shall be allowed to observe blasting from a safe location as designated by the blaster;

(3) Examine records of blasting required to be maintained by sections 319.309 and 319.315. However, no municipality, county, or fire protection official shall require a person using explosives or a blaster to surrender such records or a copy of such records to the municipality or fire protection official except as necessary under an investigation of the blaster's violation of a municipal or county permit;

(4) Report suspected violations of section 319.300 to 319.345 to the division of fire safety.

6. Except for any ordinance or order of any county with a charter form of government and with more than one million inhabitants, no provision of a municipal ordinance or county ordinance or order in effect on August 28, 2007, or which may be adopted at a future date by a city or county may preempt, amend, exceed, or conflict with the provisions of sections 319.300 to 319.342 nor any rule promulgated by the state fire marshal under section 319.327. Neither shall any existing or future municipal ordinance or county ordinance or order preempt, amend, exceed, or conflict with the provisions of any statute, regulation, or policy established by:

(1) The United States Department of Justice, Bureau of Alcohol, Tobacco, Firearms and Explosives;

(2) Chapter 40 of Title 18 of the United States Code, as amended;

(3) The United States Department of Transportation;

(4) The federal Mine Safety and Health Administration; or

(5) The federal Occupational Safety and Health Administration.

7. Subsections 1, 2, and 3 of this section shall not apply to any blasting required by a construction contract with any agency of the state of Missouri, any federal agency, or any political subdivision.

8. Nothing in this section shall preempt the rights and remedies afforded by the general assembly or common law to persons damaged by blasting.

(L. 2007 H.B. 298)



Section 319.343 Inapplicability of prohibition on local preemption, when.

Effective 28 Aug 2007

Title XXI PUBLIC SAFETY AND MORALS

319.343. Inapplicability of prohibition on local preemption, when. — The provisions of subsection 6 of section 319.342 in regard to the provisions of sections 319.300 to 319.342 or any rule promulgated by the state fire marshal thereunder shall not apply to an ordinance, order, permit, or regulation in effect as of January 1, 2007, which regulates the use of explosives at the site of a quarry in any county with a charter form of government and with more than two hundred fifty thousand but fewer than three hundred fifty thousand inhabitants. For purposes of this section, quarry shall include any place where rock, ore, stone, or similar materials are excavated for sale or off-premises use. A quarry shall not include the removal or relocation of rock, stone, or earth incidental to the construction of residential, commercial, or industrial buildings. Nothing in this section shall be construed to exempt any person loading or firing explosives in any county governed by this section from meeting the licensing requirements of section 319.306 and paying licensing fees under that section. Neither shall this section be construed to exempt any person using explosives in any county defined by this section from registering with and reporting to the division of fire safety under section 319.318 and paying all registration and reporting fees under that section.

(L. 2007 H.B. 298)



Section 319.345 Rulemaking authority.

Effective 28 Aug 2007

Title XXI PUBLIC SAFETY AND MORALS

319.345. Rulemaking authority. — Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in sections 319.300 to 319.345 shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove or annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2007, shall be invalid and void.

(L. 2007 H.B. 298)



Section 319.500 Pipelines transporting hazardous liquids to submit periodic reports to department of natural resources — content.

Effective 28 Aug 1991

Title XXI PUBLIC SAFETY AND MORALS

319.500. Pipelines transporting hazardous liquids to submit periodic reports to department of natural resources — content. — 1. Any owner or operator of pipelines transporting hazardous liquids, as defined in the federal Hazardous Liquid Pipeline Safety Act of 1979, 49 U.S.C. 2001, et seq., shall submit periodic reports to the department of natural resources as required by the director of the department of natural resources under this section.

2. The director may require any owner or operator, as specified in subsection 1 of this section, to periodically report any of the following information:

(1) The business name, address, and telephone number, including an operations emergency telephone number, of the operator;

(2) An accurate map or maps, along with any appropriate supplementary geographic description, showing the location of pipeline facilities of such operator in the state;

(3) A description of the characteristics of the operator's pipelines within the state;

(4) A description of all products transported through the operator's pipelines within the state;

(5) The manual which governs operations and maintenance of the pipeline facilities located in the state;

(6) An emergency response plan describing the operator's procedures for responding to and containing releases, including:

(a) An identification of specific actions which will be taken by the operator on discovery of a release;

(b) Liaison procedures with state and local government agencies for emergency response; and

(c) Communication and alert procedures for immediate notification of state and local officials at the time of any release;

(7) A report setting forth the most recent pipeline tests made and a summary of the results thereof;

(8) Any other information the director considers useful and necessary to inform the state regarding pipeline facilities and operations.

(L. 1991 S.B. 45 § 1)



Section 319.503 Emergencies created by hazardous liquids being transported — powers of director — civil actions, penalties, deposit — no liability for owners, when.

Effective 28 Aug 1991

Title XXI PUBLIC SAFETY AND MORALS

319.503. Emergencies created by hazardous liquids being transported — powers of director — civil actions, penalties, deposit — no liability for owners, when. — 1. If the director of the department of natural resources determines that the owner or operator of a pipeline which transports hazardous liquids as defined in the federal Liquid Pipeline Safety Act of 1979, 49 U.S.C. 2001, et seq., is responsible for a hazardous substance emergency, he may cause to have instituted a civil action in any court of competent jurisdiction for injunctive relief to prevent any continuation of the hazardous substance emergency or for the assessment of a civil penalty up to ten thousand dollars per day for each day or part thereof that the hazardous substance emergency occurred and continues to occur. The director may also seek up to twenty-five hundred dollars for each subsequent day the effect of the emergency causes noncompliance with water quality standards promulgated by the clean water commission pursuant to chapter 644. The total amount of any civil penalty imposed for violation of water quality standards shall not exceed five hundred thousand dollars. In determining the amount of civil penalty for noncompliance with water quality standards under this section, the court shall consider the seriousness of the violation, the degree of culpability involved, any other penalty imposed for the same incident, the nature, extent and degree of success of any efforts of the violator to minimize or mitigate the effects of the discharge, and any other matters as justice may require. The director may request either the attorney general or a prosecuting attorney to bring any action authorized in this section in the name of the people of the state of Missouri. Suit may be brought in any county where the defendant's principal place of business is located or where the hazardous substance emergency is located or was located at the time the emergency occurred. Moneys received pursuant to this section which are not required by Article IX, Section 7 of the Constitution of Missouri to be distributed to schools shall be deposited in an appropriate subaccount of the natural resources protection fund created in section 640.220.

2. Commencement of an action to assess a civil penalty under this section shall preclude the assessment of an administrative penalty for the same violation except that this limitation shall not apply to persons whom the department has determined to have habitually violated the requirements of the Missouri clean water law, the clean water laws of other states or federal laws pertaining to clean water. The commission shall promulgate rules and regulations to provide further clarification of a habitual violator under this subsection.

3. Any person otherwise liable under the provisions of section 319.500 and this section is not liable if he demonstrates that the hazardous substance emergency occurred as the result of an act of God, an act of war, an act of the state of Missouri or the United States, or solely by the act of a third party.

(L. 1991 S.B. 45 § 2)






Chapter 320 Fire Protection

Chapter Cross References



Section 320.010 Proprietors of public buildings required to erect fire escapes — how constructed.

Effective 28 Aug 2006

Title XXI PUBLIC SAFETY AND MORALS

320.010. Proprietors of public buildings required to erect fire escapes — how constructed. — It shall be the duty of the owner, proprietor, lessee, trustee, or keeper of every hotel, boarding and lodging house, tenement house, schoolhouse, opera house, theater, music hall, factory, office building, except fireproof office buildings in which all structural parts are wholly of brick, stone, tile, concrete, reinforced concrete, iron, steel, or incombustible material, and which are not used for lodging purposes in the state of Missouri, and every building therein where people congregate or which is used for a business place or for public or private assemblages, which has a height of three or more stories, to provide said structure with iron or steel stair or tubular fire escapes attached to the exterior of said building and by staircases located in the interior of said building. The fire escapes shall extend from the upper story to the ground, pavement or sidewalk with iron or steel ladder from the upper story to the roof; provided, however, that such fire escapes, if not continued to the ground, pavement or sidewalk, shall be equipped with a counter-balance device attachment, appliance or apparatus which shall extend from the floor level of the second story to the ground, pavement or sidewalk. School buildings, opera houses, theaters and church buildings, also hospitals, blind and mental health facilities and seminaries, shall each have a stair or tubular fire escape built solid to the ground. In no case shall a fire escape run past a window where it is practicable to avoid it. All fire escapes required by this chapter, except as herein provided, must be of the kind known as stationary fire escapes. All buildings heretofore erected shall be made to conform to the provisions of this chapter.

(RSMo 1939 § 14950, A.L. 1961 p. 548, A.L. 2006 S.B. 648)

Prior revisions: 1929 § 13757; 1919 § 10961; 1909 § 10666

CROSS REFERENCES:

Fire escapes in buildings where twenty persons are employed above first floor, 292.060

Places of amusement, how constructed, 316.060

(1955) Where tenant of third floor apartment was injured when he jumped from window to escape from intentionally set fire, landlord's failure to provide fire escape was negligence per se and rendered him liable. Gaines v. Property Servicing Co. (Mo.), 276 S.W.2d 169.

(1955) Burns v. Property Servicing Co. (Mo.), 276 S.W.2d 177.



Section 320.020 How erected and enclosed.

Effective 28 Aug 1961

Title XXI PUBLIC SAFETY AND MORALS

320.020. How erected and enclosed. — When fire escapes are to be attached to buildings within a city, they shall be constructed under the supervision of and subject to the approval of the commissioner or superintendent of public buildings within such city, and if there be no such office within such city, they shall be subject to the approval of the chief of the fire department of such city. Whenever a fire escape attached to any building located within a city shall, upon inspection by the commissioner or superintendent of public buildings, or chief of the fire department of such city, be found in an unsafe and dangerous condition, the owner, lessee, proprietor or keeper of said building shall forthwith rebuild or repair same or replace same in safe condition, upon written notice of such commissioner or superintendent. When fire escapes are to be attached to buildings not within the limits of any city, they shall be subject to the approval of the sheriff of the county in which such building is located. And should such fire escape, through age or otherwise, be or become unsafe or dangerous, the same shall be repaired and placed in safe condition, upon written notice by said sheriff to the person in charge of such building. All stair fire escapes shall have proper and safe balconies for each story thereof, surrounded on the sides with wire bank and pipe rail not less than three feet in height, with openings from the building to said balconies. Whenever a stair fire escape is to be constructed, the stairway shall, where practicable, be of an angle of not more than fifty-five degrees and constructed so as to be placed on a blank wall. The stair fire escape shall be provided with one or more landings in each story, and enclosed on the sides with wire bank and pipe rail not less than three feet in height and running on the same angle as the stairs.

(RSMo 1939 § 14951, A.L. 1961 p. 548)

Prior revisions: 1929 § 13758; 1919 § 10962; 1909 § 10667



Section 320.030 Number to each building.

Effective 28 Aug 1939

Title XXI PUBLIC SAFETY AND MORALS

320.030. Number to each building. — The number of fire escapes to be attached to any one building, as required in this chapter, shall, when the building is located within a city, be determined by the commissioner or superintendent of public buildings within such city, and if there be no such officer in such city, then by the chief of the fire department of such city; provided, however, that all buildings of nonfireproof construction three or more stories in height, used for manufacturing purposes, hotels, dormitories, schools, seminaries, hospitals or asylums, shall have not less than one fire escape for every fifty persons or fraction thereof, for whom working, sleeping or living accommodations are provided above the second story, and all public halls which provide seating room above the first or ground story, shall have such number of fire escapes as shall not be less than one fire escape for every one hundred persons, calculated on the seating capacity of the hall, unless a different number is authorized in writing by the commissioner, or superintendent of buildings, or the chief of the fire department, or the sheriff of the county, as the case may be.

(RSMo 1939 § 14952)

Prior revisions: 1929 § 13759; 1919 § 10963; 1909 § 10668



Section 320.040 Buildings to be equipped with fire escapes.

Effective 28 Aug 1961

Title XXI PUBLIC SAFETY AND MORALS

320.040. Buildings to be equipped with fire escapes. — All buildings of three and not exceeding four stories in height hereafter erected or altered, in this state, which are used, or intended to be used for any of the purposes mentioned in sections 320.010 to 320.060, shall be provided with exterior stationary stair or tubular fire escapes, or at the option of the owner may be provided with interior fireproof fire escapes, and all such buildings, exceeding four stories in height shall be provided with interior fireproof fire escapes. All interior fire escapes shall be installed in fireproof shafts constructed of brick or concrete, and shall extend from the ground to the top of the building, with an exterior entrance thereto at each story and shall have no openings of any kind leading to or from the interior of the building. The doors on the ground floor of every such shaft shall open directly into a street, alley, yard, or outer court or directly into an enclosed fireproof corridor or passageway, constructed of brick or concrete, and leading directly to and opening into a street, alley, yard or outer court. All buildings coming within the provisions of this section, and not exceeding four stories in height, shall be provided with such a number of exterior stationary stair or tubular fire escapes as are required by section 320.030; provided, that number are so located that no part of the floor area of any floor above the first story will be more than one hundred feet distant from a fire escape, or if such building be provided with interior fire escapes, there shall be one for every two hundred persons or fractional part thereof for whom working, sleeping or living accommodations are provided for above the second story. There shall be a sufficient number of fire escapes so located that no part of any floor space above the first story will be more than one hundred feet from a fire escape, whether they are interior or exterior fire escapes.

(RSMo 1939 § 14953, A.L. 1961 p. 548)

Prior revisions: 1929 § 13760; 1919 § 10964; 1909 § 10669



Section 320.050 Penalties.

Effective 28 Aug 1939

Title XXI PUBLIC SAFETY AND MORALS

320.050. Penalties. — The owner, proprietor, lessee or manager of a building which, under the terms of sections 320.010 to 320.060, is required to have one or more fire escapes, who shall neglect or refuse for the period of sixty days after sections 320.010 to 320.060 take effect to comply with its provisions, shall be deemed guilty of a misdemeanor, and on conviction shall be fined not less than fifty nor more than two hundred dollars, or by imprisonment in the county or city jail not more than three months, or by both fine and imprisonment, and each day shall be deemed a separate offense.

(RSMo 1939 § 14954)

Prior revisions: 1929 § 13761; 1919 § 10965; 1909 § 10670



Section 320.060 Duty of officers.

Effective 28 Aug 1939

Title XXI PUBLIC SAFETY AND MORALS

320.060. Duty of officers. — It is made the duty of all prosecuting attorneys in this state to institute and prosecute infractions of sections 320.010 to 320.060. Whenever it shall come to the knowledge of the chief of the fire department or commissioner of public buildings in any city, or the sheriff in any county, that any violation of sections 320.010 to 320.060 has occurred, it shall be his duty to report the fact to the prosecuting attorney.

(RSMo 1939 § 14955)

Prior revisions: 1929 § 13762; 1919 § 10966; 1909 § 10671



Section 320.070 Doors to certain buildings to be hung, how.

Effective 28 Aug 1939

Title XXI PUBLIC SAFETY AND MORALS

320.070. Doors to certain buildings to be hung, how. — All the doors for ingress and egress to and from all public schoolhouses and all other public buildings, and also of all theaters, assembly rooms, halls, churches, factories with more than twenty employees, and of all other buildings or places of public resort whatever, where people are wont to assemble, excepting schoolhouses and churches of one room and on the ground floor, which shall hereafter be erected, together with all those heretofore erected and which are still in use as such public buildings or places of resort, shall be so hung as to open outwardly from the audience rooms, halls or workshops of such buildings or places; provided, that said doors may be hung on double-jointed hinges so as to open with equal ease outwardly and inwardly.

(RSMo 1939 § 14962)

Prior revisions: 1929 § 13769; 1919 § 10973; 1909 § 10678



Section 320.080 Penalty.

Effective 28 Aug 1939

Title XXI PUBLIC SAFETY AND MORALS

320.080. Penalty. — Any architect, superintendent or other person or persons or body corporate, who may have charge of the erection, or may have the control or custody of any of the said buildings or places of resort mentioned in section 320.070 who shall refuse or fail to comply with the provisions of said section within six months from the passage of this law, in case of said buildings or places aforesaid which have been heretofore erected, and before the completion or occupation for said purposes of any of said buildings or places now in process of erection, shall, on proof of such refusal or failure before any court of competent jurisdiction, be adjudged to be guilty of a misdemeanor, and be punished by a fine of not less than one hundred nor more than one thousand dollars, which said fine shall be collected as is now provided by law for the collection of fines in such cases, and when collected shall be paid into and become a part of the public school fund of the county, city or incorporated town in which said misdemeanor was committed.

(RSMo 1939 § 14963)

Prior revisions: 1929 § 13770; 1919 § 10974; 1909 § 10679



Section 320.081 Fire insurance company records to be furnished law enforcement officials, when.

Effective 28 Aug 1983

Title XXI PUBLIC SAFETY AND MORALS

320.081. Fire insurance company records to be furnished law enforcement officials, when. — The state fire marshal, prosecuting or circuit attorney, police chief, sheriff, fire chief, or other law enforcement agency having jurisdiction over the act and having probable cause to believe the crime of arson may have been committed, may, in writing, request of an officer, attorney or claims management personnel of any insurance company doing the business of fire insurance in this state the production of any records of the insurance company concerning any fire loss reported to the insurance company. Upon receipt of such a written request such insurance company shall immediately produce and turn over such records to the person requesting same. Such insurance company shall disclose all facts and information in possession or knowledge of such officer, attorney, or claims management personnel of the company concerning any fire loss which the company is investigating or has investigated or has become knowledgeable of through any agency with, or employment for, such insurance company.

(L. 1983 H.B. 337)



Section 320.082 Fire insurance companies to report suspected arson to prosecuting or circuit attorney — prosecutor to report to other authorized persons.

Effective 28 Aug 2008

Title XXI PUBLIC SAFETY AND MORALS

320.082. Fire insurance companies to report suspected arson to prosecuting or circuit attorney — prosecutor to report to other authorized persons. — Every insurance company doing the business of fire insurance within this state which shall have reason to believe that any fire loss reported to it is the result of arson or incendiarism shall forthwith report the same along with all relevant facts thereof to the prosecuting or circuit attorney of the city or county in which said fire loss occurred and the prosecuting or circuit attorney shall acknowledge receipt. The prosecuting or circuit attorney shall give notification of receipt and shall provide such report, upon request, to the state fire marshal, the department of insurance, financial institutions and professional registration and the law enforcement agency having jurisdiction over the fire loss.

(L. 1983 H.B. 337, A.L. 2008 S.B. 788)



Section 320.083 Law enforcement officials to furnish fire insurance companies with information regarding fire losses, when.

Effective 28 Aug 1983

Title XXI PUBLIC SAFETY AND MORALS

320.083. Law enforcement officials to furnish fire insurance companies with information regarding fire losses, when. — The state fire marshal, prosecuting or circuit attorney, police chief, sheriff, fire chief, or other law enforcement agency having jurisdiction over the act, upon receipt of a written request from an officer, attorney or claims management personnel of any insurance company shall disclose to the insurance company and its officer, attorney or claims management personnel, all facts, documents and information in possession or knowledge of that agency or its employees concerning any fire loss reported under sections 320.081 to 320.086 which at the time of the request is the subject of a pending claim against said company; unless such disclosure would jeopardize a pending prosecution. No police chief, sheriff, fire chief, or other law enforcement agency shall disclose any facts, documents, or information under this section unless the request for such facts, documents, or information has been approved by the prosecuting or circuit attorney having jurisdiction over the act.

(L. 1983 H.B. 337)



Section 320.085 Immunity from civil or criminal actions for furnishing fire loss information in good faith — presumption — closed records.

Effective 28 Aug 1983

Title XXI PUBLIC SAFETY AND MORALS

320.085. Immunity from civil or criminal actions for furnishing fire loss information in good faith — presumption — closed records. — 1. No civil or criminal action shall lie against any agency or company identified herein and the officer, attorney, agent or employee of either, which shall act in good faith under the provisions of sections 320.081 to 320.086. Any information or records produced in compliance with sections 320.081 to 320.086 shall be a closed meeting or a closed record as these terms are used in subdivision (1) of section 610.010 and shall remain same until necessary for the prosecution or defense of a civil or criminal action.

2. Good faith shall be presumed on the part of any agency or company identified herein and the officer, attorney, agent or employee of either, which shall act in the absence of fraud or malice pursuant to sections 320.081 to 320.086. Nothing in sections 320.081 to 320.086 shall relieve any person, official, or insurance company from the provisions of sections 375.420 and 375.930 to 375.948.

(L. 1983 H.B. 337)



Section 320.086 Access to closed arrest records not authorized — attorney-client privilege not restricted or waived.

Effective 28 Aug 1983

Title XXI PUBLIC SAFETY AND MORALS

320.086. Access to closed arrest records not authorized — attorney-client privilege not restricted or waived. — 1. Nothing contained in sections 320.081 to 320.086 shall allow access to records otherwise closed under sections 610.100 to 610.105, RSMo Supp. 1982.

2. Nothing contained in sections 320.081 to 320.086 shall restrict or waive the attorney-client privilege.

(L. 1983 H.B. 337 §§ 320.086, 320.087)



Section 320.088 Personal protective equipment, standards for purchasing.

Effective 28 Aug 1987

Title XXI PUBLIC SAFETY AND MORALS

320.088. Personal protective equipment, standards for purchasing. — 1. No fire protection district, volunteer fire protection association or any fire department of any political subdivision shall purchase any new personal protection equipment for structural firefighters unless such equipment meets the standards established in this section. The state fire marshal shall not purchase any equipment covered under this section unless such standards are met.

2. The mandatory minimum standards for all new purchases of personal protective equipment for structural firefighters shall meet those standards adopted by the National Fire Protection Association (NFPA). Where no standards exist, the Occupational Safety and Health Administration (OSHA) fire brigades standards, 29 CFR 1910.156, shall apply until an NFPA standard is adopted.

3. Nothing contained in this section shall be construed to require any fire protection district, volunteer fire protection association or any fire department of any political subdivision to purchase new equipment of any kind or type.

(L. 1987 H.B. 57 § 1)



Section 320.089 Labeling requirement for personal protective equipment, violation, penalty.

Effective 01 Jan 2017, see footnote

Title XXI PUBLIC SAFETY AND MORALS

320.089. Labeling requirement for personal protective equipment, violation, penalty. — 1. No person or other legal entity shall label personal protective equipment as meeting the standards set forth in subsection 2 of section 320.088 unless such equipment does in fact meet such standards.

2. Any person who violates the provisions of subsection 1 of this section is guilty of a class E felony.

(L. 1987 H.B. 57 § 2, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 320.090 Emergency services, contracts for mutual aid operative in disasters — requirements.

Effective 28 Aug 1996

Title XXI PUBLIC SAFETY AND MORALS

320.090. Emergency services, contracts for mutual aid operative in disasters — requirements. — 1. Any municipal fire department, fire protection district or volunteer fire protection association, as defined by section 320.300, may enter into contracts providing for mutual aid regarding emergency services provided by such fire department, fire protection district or volunteer fire protection association. The contracts that are agreed upon may provide for compensation from the parties and other terms that are agreeable to the parties and may be for an indefinite period as long as they include a sixty-day cancellation notice by either party. The contracts agreed upon may not be entered into for the purpose of reduction of manpower by either party.

2. Any municipal fire department, fire protection district or volunteer fire protection association may provide assistance to any other municipal fire department, fire protection district or volunteer fire protection association in the state, or any bordering state, at the time of a significant emergency such as a fire, earthquake, flood, tornado, hazardous material incident or other such disaster. The chief or highest ranking fire officer may render aid to any requesting fire department, fire protection district or volunteer fire protection association as long as he is acting in accordance with the policies and procedures set forth by the governing board of that governmental entity or association.

3. When responding on mutual aid or emergency aid requests, the fire department, fire protection district, or volunteer fire association shall be subject to all provisions of law as if it were providing service within its own jurisdiction.

(L. 1990 H.B. 1395 & 1448 § 1 subsecs. 1, 2, 3, A.L. 1994 H.B. 1668, A.L. 1996 S.B. 740)



Section 320.091 Donation of used personal protection equipment and clothing, immunity from liability, when, conditions.

Effective 28 Aug 2001

Title XXI PUBLIC SAFETY AND MORALS

320.091. Donation of used personal protection equipment and clothing, immunity from liability, when, conditions. — There shall be no cause of action against any fire protection district, volunteer fire protection association, or any fire department of any political subdivision which donates equipment used to suppress fire or fire protection clothing to another department, association or district if the following conditions are met:

(1) Such equipment is approved by the state fire marshal or the state fire marshal's designee;

(2) Motor vehicles so donated must pass a safety inspection by the Missouri state highway patrol;

(3) The receiving agency demonstrates to the state fire marshal's office that the equipment received works properly; and

(4) The donor agency informs the receiving agency in writing of any defects in the equipment about which it knows.

­­

­

(L. 1990 H.B. 1395 & 1448 § 3, A.L. 2001 S.B. 197)



Section 320.092 Creates annual reporting requirements for certain tax credits.

Effective 28 Aug 2015

Title XXI PUBLIC SAFETY AND MORALS

320.092. Creates annual reporting requirements for certain tax credits. — 1. Tax credits issued pursuant to sections 135.400, 135.750 and 320.093 shall be subject to oversight provisions. Effective January 1, 2000, notwithstanding the provisions of section 32.057, the board, department or authority issuing tax credits shall annually report to the office of administration, president pro tem of the senate, and the speaker of the house of representatives regarding the tax credits issued pursuant to sections 135.400, 135.750 and 320.093 which were issued in the previous fiscal year. The report shall contain, but not be limited to, the aggregate number and dollar amount of tax credits issued by the board, department or authority, the number and dollar amount of tax credits claimed by taxpayers, and the number and dollar amount of tax credits unclaimed by taxpayers as well as the number of years allowed for claims to be made. This report shall be delivered no later than November of each year.

2. The reporting requirements established pursuant to subsection 1 of this section shall also apply to the department of economic development and the Missouri development finance board established pursuant to section 100.265. The department and the Missouri development finance board shall report on the tax credit programs which they respectively administer that are authorized under the provisions of chapters 32, 100, 135, 178, 253, 348, 447 and 620.

(L. 1999 H.B. 701 § 2, A.L. 2015 S.B. 58)



Section 320.093 Income tax credit for purchase of a dry fire hydrant or provision of water storage for dry hydrants, requirements, limitations and expiration date.

Effective 28 Aug 2007

Title XXI PUBLIC SAFETY AND MORALS

320.093. Income tax credit for purchase of a dry fire hydrant or provision of water storage for dry hydrants, requirements, limitations and expiration date. — 1. Any person, firm or corporation who purchases a dry fire hydrant, as defined in section 320.273, or provides an acceptable means of water storage for such dry fire hydrant including a pond, tank or other storage facility with the primary purpose of fire protection within the state of Missouri, shall be eligible for a credit on income taxes otherwise due pursuant to chapter 143, except sections 143.191 to 143.261, as an incentive to implement safe and efficient fire protection controls. The tax credit, not to exceed five thousand dollars, shall be equal to fifty percent of the cost in actual expenditure for any new water storage construction, equipment, development and installation of the dry hydrant, including pipes, valves, hydrants and labor for each such installation of a dry hydrant or new water storage facility. The amount of the tax credit claimed for in-kind contributions shall not exceed twenty-five percent of the total amount of the contribution for which the tax credit is claimed.

2. Any amount of credit which exceeds the tax due shall not be refunded but may be carried over to any subsequent taxable year, not to exceed seven years. The person, firm or corporation may elect to assign to a third party the approved tax credit. The certificate of assignment and other appropriate forms shall be filed with the Missouri department of revenue and the department of economic development.

3. The person, firm or corporation shall make application for the credit to the department of economic development after receiving approval of the state fire marshal. The fire marshal shall establish by rule promulgated pursuant to chapter 536 the requirements to be met based on the National Resources Conservation Service's Dry Hydrant Standard. The state fire marshal or designated local representative shall review and authorize the construction and installation of any dry fire hydrant site. Only approved dry fire hydrant sites shall be eligible for tax credits as indicated in this section. Under no circumstance shall such authority deny any entity the ability to provide a dry fire hydrant site when tax credits are not requested.

4. The department of public safety shall certify to the department of revenue that the dry hydrant system meets the requirements to obtain a tax credit as specified in subsection 5 of this section.

5. In order to qualify for a tax credit under this section, a dry hydrant or new water storage facility shall meet the following minimum requirements:

(1) Each body of water or water storage structure shall be able to provide two hundred fifty gallons per minute for a continuous two-hour period during a fifty-year drought or freeze at a vertical lift of eighteen feet;

(2) Each dry hydrant shall be located within twenty-five feet of an all-weather roadway and shall be accessible to fire protection equipment;

(3) Dry hydrants shall be located a reasonable distance from other dry or pressurized hydrants; and

(4) The site shall provide a measurable economic improvement potential for rural development.

6. New credits shall not be awarded under this section after August 28, 2010. The total amount of all tax credits allowed pursuant to this section is five hundred thousand dollars in any one fiscal year as approved by the director of the department of economic development.

7. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2007, shall be invalid and void.

(L. 1999 H.B. 701, A.L. 2007 S.B. 30)

CROSS REFERENCE:

Tax Credit Accountability Act of 2004, additional requirements, 135.800 to 135.830



Section 320.094 Fire education fund created, annual transfers — treasurer to administer fund — transfer from general revenue — fire education trust fund established, administration — appropriation to division of fire safety — fire education/advisory commission established, members, terms, compensation, meetings, duties.

Effective 28 Aug 2011

Title XXI PUBLIC SAFETY AND MORALS

320.094. Fire education fund created, annual transfers — treasurer to administer fund — transfer from general revenue — fire education trust fund established, administration — appropriation to division of fire safety — fire education/advisory commission established, members, terms, compensation, meetings, duties. — 1. The state treasurer shall annually transfer an amount prescribed in subsection 2 of this section out of the state revenues derived from premium taxes levied on insurance companies pursuant to sections 148.310 to 148.461 which are deposited by the director of revenue in the general revenue fund pursuant to section 148.330 in a fund hereby created in the state treasury, to be known as the "Fire Education Fund". Any interest earned from investment of moneys in the fund, and all moneys received from gifts, grants, or other moneys appropriated by the general assembly, shall be credited to the fund. The state treasurer shall administer the fund, and the moneys in such fund shall be used solely as prescribed in this section. Notwithstanding the provisions of section 33.080 to the contrary, moneys in the fire education fund at the end of any biennium shall not be transferred to the credit of the general revenue fund.

2. Beginning July 1, 1998, three percent of the amount of premium taxes collected in the immediately preceding fiscal year pursuant to sections 148.310 to 148.461 which are deposited in the general revenue fund that exceeds the amount of premium taxes which were deposited in the general revenue fund in the 1997 fiscal year shall be transferred from the general revenue fund to the credit of the fire education fund. At the end of each fiscal year, the commissioner of administration shall determine the amount transferred to the credit of the fire education fund in each fiscal year by computing the premium taxes deposited in the general revenue fund in the prior fiscal year and comparing such amount to the amount of premium taxes deposited in the general revenue fund in the 1997 fiscal year. An amount equal to three percent of the increase computed pursuant to this section shall be transferred by the state treasurer to the credit of the fire education fund; however, such transfer in any fiscal year shall not exceed one million five hundred thousand dollars.

3. There is hereby established a special trust fund, to be known as the "Missouri Fire Education Trust Fund", which shall consist of all moneys collected per subsection 2 of this section transferred to the fund from the fire education fund pursuant to this subsection, any earnings resulting from the investment of moneys in the fund, and all moneys received from gifts, grants, or other moneys appropriated by the general assembly. Each fiscal year, an amount equal to forty percent of the moneys transferred to the fire education fund collected pursuant to subsection 2 of this section shall be transferred by the state treasurer to the credit of the Missouri fire education trust fund. The fund shall be administered by the Missouri fire safety education/advisory commission. Subject to appropriations, moneys in the fund shall be used solely for the purposes described in this section. Moneys shall accumulate in the trust fund until the earnings from investment of moneys in the fund can adequately support the activities described in this section, as determined by the commission. Notwithstanding the provisions of section 33.080 to the contrary, moneys in the Missouri fire education trust fund at the end of any biennium shall not be transferred to the credit of the general revenue fund.

4. The moneys in the fire education fund shall be appropriated to the division of fire safety to coordinate education needs in cooperation with community colleges, colleges, regional training facilities, fire and emergency services training entities and universities of this state and shall provide training and continuing education to firefighters in this state relating to fire department operations and the personal safety of firefighters while performing fire department activities. Programs and activities funded under this subsection shall be approved by the Missouri fire safety education/advisory commission established in subsection 5 of this section. These funds shall primarily be used to provide field education throughout the state, with not more than two percent of funds under this subsection expended on administrative costs.

5. There is established the "Missouri Fire Safety Education/Advisory Commission", to be domiciled in the division of fire safety within the department of public safety. The commission shall be composed of nine members appointed by the governor with the advice and consent of the senate, consisting of two firefighters, with one serving as a volunteer of a recognized fire department and one serving as a full-time firefighter employed by a recognized fire department, two members shall be fire service training officers, one member shall be a person with expertise in fire investigation, one member shall be an insurer licensed to provide insurance coverage for losses due to fire, one member who provides fire safety appliances or equipment, one member who is serving as the chief of a recognized volunteer fire department, and one member serving as the full-time chief of a recognized paid fire department. No more than five members appointed by the governor shall be of the same political party. The terms of office for the members appointed by the governor shall be four years and until their successors are selected and qualified, except that, of those first appointed, two shall have a term of four years, two shall have a term of three years and one shall have a term of two years. There is no limitation on the number of terms an appointed member may serve. The governor may appoint a member for the remaining portion of the unexpired term created by a vacancy. The governor may remove any appointed member for cause. The members shall at their initial meeting select a chair. All members of the commission shall serve without compensation for their duties, but shall be reimbursed for necessary travel and other expenses incurred in the performance of their official duties. The commission shall meet at least quarterly at the call of the chair and shall review and determine appropriate programs and activities for which funds may be expended under subsection 4 of this section.

(L. 1995 H.B. 452, et al. § 2, A.L. 1996 S.B. 874, A.L. 1998 H.B. 1588 merged with S.B. 898, A.L. 2003 H.B. 521, A.L. 2004 S.B. 1196, A.L. 2011 H.B. 464)



Section 320.095 Water supply, access during emergencies for fire protection services, requirements — liability for damages.

Effective 28 Aug 2003

Title XXI PUBLIC SAFETY AND MORALS

320.095. Water supply, access during emergencies for fire protection services, requirements — liability for damages. — 1. Notwithstanding any other provision of law to the contrary, any water corporation, municipality, or public water supply district established pursuant to chapter 247 shall allow access to its supply of water for filling mobile equipment during an emergency involving the protection of life or property to a fire protection district, city fire department, or any other entity providing fire protection services, regardless of any nonpayment of fees to the water corporation, municipality, or public water supply district.

2. Nothing in this section shall authorize the connection of pumping equipment to water lines without authorization from the governing body of the affected water supply.

3. In no circumstance shall a hard suction connection be utilized in obtaining water from a water source.

4. A fire protection service shall notify any source of water utilized pursuant to this section of the estimated amount of water utilized during such emergency, on or before the fifteenth day of the following month for purposes of accountability of unaccounted for water.

5. Under no circumstance shall any entity be authorized to deplete a water supply to a pressure less than the minimum pounds per square inch as required by law or regulation.

6. Any entity which contemplates using water for emergency services pursuant to this section shall provide its personnel with adequate training on the basics of water system supply and proper maintenance and operation of valves and hydrants.

7. The entity providing fire protection shall be liable for any damages caused by it to any part of the water supply system from which water is taken.

(L. 2003 S.B. 202)



Section 320.097 Residency requirements prohibited, when.

Effective 28 Aug 2010

Title XXI PUBLIC SAFETY AND MORALS

320.097. Residency requirements prohibited, when. — 1. As used in this section, "fire department" means any agency or organization that provides fire suppression and related activities, including but not limited to fire prevention, rescue, emergency medical services, hazardous material response, dispatching, or special operations to a population within a fixed and legally recorded geographical area.

2. No employee of a fire department who has worked for seven years for such department shall, as a condition of employment, be required to reside within a fixed and legally recorded geographical area of the fire department if the only public school district available to the employee within such fire department's geographical area is a public school district that is or has been unaccredited or provisionally accredited in the last five years of such employee's employment. Employees who have satisfied the seven-year requirement in this subsection and who choose to reside outside the geographical boundaries of the department shall reside within a one-hour response time. No charter school shall be deemed a public school for purposes of this section.

3. No employee of a fire department who has not resided in such fire department's fixed and legally recorded geographical area, or who has changed such employee's residency because of conditions described in subsection 2 of this section, shall as a condition of employment be required to reside within the fixed and legally recorded geographical area of the fire department if such school district subsequently becomes fully accredited.

(L. 2007 S.B. 22, A.L. 2010 S.B. 739)

(2012) Exemption from residency restriction for certain veteran firefighters is not an infringement on the constitutional charter city's authority, does not violate equal protection, and is not a special law. City of St. Louis v. State, 382 S.W.3d 905 (Mo.banc).



Section 320.106 Definitions.

Effective 11 Jun 2012, see footnote

Title XXI PUBLIC SAFETY AND MORALS

320.106. Definitions. — As used in sections 320.106 to 320.161, unless clearly indicated otherwise, the following terms mean:

(1) "American Pyrotechnics Association (APA), Standard 87-1", or subsequent standard which may amend or supersede this standard for manufacturers, importers and distributors of fireworks;

(2) "Chemical composition", all pyrotechnic and explosive composition contained in fireworks devices as defined in American Pyrotechnics Association (APA), Standard 87-1;

(3) "Consumer fireworks", explosive devices designed primarily to produce visible or audible effects by combustion and includes aerial devices and ground devices, all of which are classified as fireworks, UNO336, within 49 CFR Part 172;

(4) "Discharge site", the area immediately surrounding the fireworks mortars used for an outdoor fireworks display;

(5) "Dispenser", a device designed for the measurement and delivery of liquids as fuel;

(6) "Display fireworks", explosive devices designed primarily to produce visible or audible effects by combustion, deflagration or detonation. This term includes devices containing more than two grains (130 mg) of explosive composition intended for public display. These devices are classified as fireworks, UN0333 or UN0334 or UNO335, within 49 CFR Part 172;

(7) "Display site", the immediate area where a fireworks display is conducted, including the discharge site, the fallout area, and the required separation distance from mortars to spectator viewing areas, but not spectator viewing areas or vehicle parking areas;

(8) "Distributor", any person engaged in the business of selling fireworks to wholesalers, jobbers, seasonal retailers, other persons, or governmental bodies that possess the necessary permits as specified in sections 320.106 to 320.161, including any person that imports any fireworks of any kind in any manner into the state of Missouri;

(9) "Fireworks", any composition or device for producing a visible, audible, or both visible and audible effect by combustion, deflagration, or detonation and that meets the definition of consumer, proximate, or display fireworks as set forth by 49 CFR Part 171 to end, United States Department of Transportation hazardous materials regulations;

(10) "Fireworks season", the period beginning on the twentieth day of June and continuing through the tenth day of July of the same year and the period beginning on the twentieth day of December and continuing through the second day of January of the next year, which shall be the only periods of time that seasonal retailers may be permitted to sell consumer fireworks;

(11) "Jobber", any person engaged in the business of making sales of consumer fireworks at wholesale or retail within the state of Missouri to nonlicensed buyers for use and distribution outside the state of Missouri during a calendar year from the first day of January through the thirty-first day of December;

(12) "Licensed operator", any person who supervises, manages, or directs the discharge of outdoor display fireworks, either by manual or electrical means; who has met additional requirements established by promulgated rule and has successfully completed a display fireworks training course recognized and approved by the state fire marshal;

(13) "Manufacturer", any person engaged in the making, manufacture, assembly or construction of fireworks of any kind within the state of Missouri;

(14) "NFPA", National Fire Protection Association, an international codes and standards organization;

(15) "Permanent structure", buildings and structures with permanent foundations other than tents, mobile homes, and trailers;

(16) "Permit", the written authority of the state fire marshal issued pursuant to sections 320.106 to 320.161 to sell, possess, manufacture, discharge, or distribute fireworks;

(17) "Person", any corporation, association, partnership or individual or group thereof;

(18) "Proximate fireworks", a chemical mixture used in the entertainment industry to produce visible or audible effects by combustion, deflagration, or detonation, as classified within 49 CFR Part 172 as UN0431 or UN0432;

(19) "Pyrotechnic operator" or "special effects operator", an individual who has responsibility for pyrotechnic safety and who controls, initiates, or otherwise creates special effects for proximate fireworks and who has met additional requirements established by promulgated rules and has successfully completed a proximate fireworks training course recognized and approved by the state fire marshal;

(20) "Sale", an exchange of articles of fireworks for money, including barter, exchange, gift or offer thereof, and each such transaction made by any person, whether as a principal proprietor, salesman, agent, association, copartnership or one or more individuals;

(21) "Seasonal retailer", any person within the state of Missouri engaged in the business of making sales of consumer fireworks in Missouri only during a fireworks season as defined by subdivision (10) of this section;

(22) "Wholesaler", any person engaged in the business of making sales of consumer fireworks to any other person engaged in the business of making sales of consumer fireworks at retail within the state of Missouri.

(L. 1985 S.B. 76 § 1, A.L. 1987 H.B. 416, A.L. 1999 H.B. 343, A.L. 2004 S.B. 1196, A.L. 2007 S.B. 22, A.L. 2012 H.B. 1647 merged with S.B. 835)

Effective 6-11-12 (S.B. 835); 7-10-12 (H.B. 1647)



Section 320.111 Manufacture, distribution and sale, permit required — issuance, display of, duration — powers and duties of state fire marshal, inspections — fees — rights and obligations of permit holders — rules, procedure — penalty for violation.

Effective 28 Aug 2004

Title XXI PUBLIC SAFETY AND MORALS

320.111. Manufacture, distribution and sale, permit required — issuance, display of, duration — powers and duties of state fire marshal, inspections — fees — rights and obligations of permit holders — rules, procedure — penalty for violation. — 1. It is unlawful for any person to manufacture, sell, offer for sale, ship or cause to be shipped into or within the state of Missouri except as herein provided any item of fireworks, without first having secured the required applicable permit as a manufacturer, distributor, wholesaler, jobber or seasonal retailer from the state fire marshal and applicable federal permit or license. Possession of said permit is a condition precedent to manufacturing, selling or offering for sale, shipping or causing to be shipped any fireworks into the state of Missouri, except as herein provided. This provision applies to nonresidents as well as residents of the state of Missouri.

2. The state fire marshal has the authority and is authorized and directed to issue permits for the sale of fireworks. No permit shall be issued to a person under the age of eighteen years. All permits except for seasonal retailers shall be for the calendar year or any fraction thereof and shall expire on the thirty-first day of December of each year.

3. Permits issued must be displayed in the permit holder's place of business. No permit provided for herein shall be transferable nor shall a person operate under a permit issued to another person or under a permit issued for another location. Manufacturer, wholesaler, jobber, and distributor permit holders operating out of multiple locations shall obtain a permit for each location.

4. Failure to make application for a permit by May thirty-first of the calendar year may result in the fire marshal's refusal to issue a license to the licensee or applicant for such calendar year.

5. Any false statement or declaration made on a permit application may result in the state fire marshal's refusal to issue such permit to the requesting person for a period of time not to exceed three years.

6. The state fire marshal is authorized and directed to charge the following fees for permits:

(1) Manufacturer, a fee of seven hundred seventy-five dollars per calendar year;

(2) Distributor, a fee of seven hundred seventy-five dollars per calendar year;

(3) Wholesaler, a fee of two hundred seventy-five dollars per calendar year;

(4) Jobber, a fee of five hundred twenty-five dollars per calendar year per sales location;

(5) Seasonal retailer, a fee of fifty dollars per calendar year per sales location;

(6) Display fireworks, a fee of one hundred dollars per calendar year per location;

(7) Proximate fireworks display permit, a fee of one hundred dollars per calendar year per location;

(8) Licensed operator, a fee of one hundred dollars for a three-year license;

(9) Pyrotechnic operator, a fee of one hundred dollars for a three-year license.

7. A holder of a manufacturer's permit shall not be required to have any additional permits in order to sell to distributors, wholesalers, jobbers or seasonal retailers, or to sell display, or proximate fireworks.

8. A holder of a distributor's permit shall not be required to have any additional permits in order to sell to wholesalers, jobbers, seasonal retailers or to sell display, or proximate fireworks.

9. A holder of a jobber's permit shall not be required to have any additional permit in order to sell consumer fireworks at retail during the fireworks season from such jobber's permanent structure.

10. All fees collected for permits issued pursuant to this section shall be deposited to the credit of the fire education fund created pursuant to section 320.094. Any person engaged in more than one permit classification shall pay one permit fee based upon the permit classification yielding the highest amount of revenue.

11. The state fire marshal is charged with the enforcement of the provisions of sections 320.106 to 320.161 and may call upon any state, county or city peace officer for assistance in the enforcement of the provisions of sections 320.106 to 320.161. The state fire marshal may promulgate rules pursuant to the requirements of this section and chapter 536 necessary to carry out his or her responsibilities under this act* including rules requiring training, examination, and licensing of licensed operators and pyrotechnic operators engaging in or responsible for the handling and use of display and proximate fireworks. The test shall incorporate the rules of the state fire marshal, which shall be based upon nationally recognized standards. No rule or portion of a rule promulgated pursuant to this chapter shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

12. The state fire marshal, upon notification by the department of revenue, may withhold permits from applicants upon evidence that all state sales taxes for the preceding year or years have not been paid; except, this subsection shall not apply if an applicant is pursuing any proper remedy at law challenging the amount, collection, or assessment of any sales tax.

13. A holder of a distributor, wholesaler, or jobber's permit shall be required to operate out of a permanent structure in compliance with all applicable building and fire regulations in the city or county in which said person is operating a fireworks business. Seasonal retail permit locations shall be in compliance with all applicable building and fire regulations. The applicant may be subject to a fire safety inspection by the state fire marshal based upon promulgated rules and regulations adopted by the state fire marshal.

14. It is unlawful for any manufacturer, distributor, wholesaler, or jobber to sell consumer fireworks to a seasonal retailer who has not acquired an appropriate permit from the state fire marshal for the current permit period. A seasonal retailer shall acquire and present the appropriate permit from the state fire marshal before any manufacturer, distributor, wholesaler or jobber is allowed to sell consumer fireworks to such seasonal retailer, provided that such seasonal retailer is purchasing the consumer fireworks for resale in this state.

15. The state fire marshal and the marshal's deputies may conduct inspections of any premises and all portions of buildings where fireworks are stored, manufactured, kept or being offered for sale. All persons selling, offering for sale, barter, gift, exchange, or offer thereof any fireworks shall cooperate fully with the state fire marshal and the marshal's deputies during any such inspection. This inspection shall be performed during normal business hours.

16. In addition to any other penalty, any person who manufactures, sells, offers for sale, ships or causes to be shipped into or caused to be shipped into the state of Missouri, for use in Missouri, any items of fireworks without first having the required applicable permit shall be assessed a civil penalty of up to a one thousand dollar fine for each day of operation up to a maximum of ten thousand dollars.

(L. 1985 S.B. 76 § 2, A.L. 1987 H.B. 416, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 1999 H.B. 343, A.L. 2004 S.B. 1196)

*"This act" (S.B. 1196, 2004) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 320.116 Revocation and refusal of permits, when — illegal fireworks seized as contraband, return of, procedure, costs — review of action by state fire marshal, how.

Effective 28 Aug 2004

Title XXI PUBLIC SAFETY AND MORALS

320.116. Revocation and refusal of permits, when — illegal fireworks seized as contraband, return of, procedure, costs — review of action by state fire marshal, how. — 1. The state fire marshal may revoke any permit issued pursuant to sections 320.106 to 320.161 upon evidence that the holder has violated any of the provisions of sections 320.106 to 320.161.

2. The state fire marshal, in his or her discretion, may refuse to issue a permit, for a period not to exceed three years, to a person whose permit has been revoked for the possession or sale of illegal fireworks, as referred to in section 320.136.

3. The state fire marshal, the marshal's deputies, the marshal's designees or any authorized police or peace officer shall seize as contraband any illegal fireworks as defined pursuant to sections 320.106 to 320.161. Such illegal fireworks seized in the enforcement of sections 320.106 to 320.161 shall be held in custody of the state fire marshal in proper storage facilities. The person surrendering the fireworks may bring an in rem proceeding in the circuit court of the county where the fireworks were seized. Upon hearing, the circuit court may authorize the return of all or part of the confiscated fireworks or the court may authorize and direct that such contraband fireworks be destroyed. If a proceeding is not brought within thirty days, the fireworks shall be destroyed by the state fire marshal. The state fire marshal shall seize, take, remove or cause to be removed, at the expense of the owner, all stocks of fireworks offered or exposed for sale, stored or held in violation of the provisions of sections 320.106 to 320.161. All costs, including any expenses incurred with the seizure, shall be the responsibility of the adjudicated party if case disposition is in the favor of the state fire marshal.

4. Any person aggrieved by any official action of the state fire marshal affecting their permit status including revocation, suspension, failure to renew a permit, or refusal to grant a permit may seek a determination thereon by the administrative hearing commission pursuant to the provisions of section 621.045.

(L. 1985 S.B. 76 § 3, A.L. 1987 H.B. 416, A.L. 1999 H.B. 343, A.L. 2004 S.B. 1196)



Section 320.121 Powers of cities and certain counties to regulate or prohibit fireworks.

Effective 28 Aug 2005

Title XXI PUBLIC SAFETY AND MORALS

320.121. Powers of cities and certain counties to regulate or prohibit fireworks. — 1. The provisions of sections 320.106 to 320.161 shall not be construed to abrogate or in any way affect the powers of the following political subdivisions to regulate or prohibit fireworks within its corporate limits:

(1) Any city, town, or village in this state; or

(2) Any county operating under a charter form of government.

2. It is unlawful for any manufacturer, distributor, wholesaler, jobber or seasonal retailer to sell or ship by common carrier fireworks to consumers within the corporate limits of the following political subdivisions which prohibit the sale or possession of fireworks:

(1) Any city, town, or village in this state; or

(2) Any county operating under a charter form of government.

(L. 1985 S.B. 76 § 4, A.L. 1987 H.B. 416, A.L. 1994 S.B. 567, A.L. 2005 H.B. 58)



Section 320.122 Supremacy clause — regulation of fireworks (St. Louis County).

Effective 28 Aug 1998

Title XXI PUBLIC SAFETY AND MORALS

320.122. Supremacy clause — regulation of fireworks (St. Louis County). — Where regulations or prohibitions of the sale of fireworks are adopted by any first class county operating under a charter form of government and which contains a population in excess of nine hundred thousand inhabitants, such regulations or prohibitions shall supersede, as to those matters to which this section relates, all municipal ordinances, rules and regulations within the boundaries of such first class chartered county, but only to the extent such regulations or prohibitions are more restrictive than those adopted by a municipality located within such county.

(L. 1998 H.B. 1352 § 1)



Section 320.126 Special fireworks — possession and sale of limited, how, to whom — displays, financial responsibility, proof of — inspection of certain venues.

Effective 28 Aug 2004

Title XXI PUBLIC SAFETY AND MORALS

320.126. Special fireworks — possession and sale of limited, how, to whom — displays, financial responsibility, proof of — inspection of certain venues. — 1. Any person, entity, partnership, corporation, or association transporting display or proximate fireworks or display and proximate fireworks into the state of Missouri for the purpose of resale or to conduct a display shall be permitted by the state fire marshal as a distributor or manufacturer and have obtained applicable federal license or permit.

2. Sale of display or proximate fireworks shall be limited to a holder of a federal license or permit and a distributor or manufacturer permit issued by the state fire marshal.

3. Possession of display or proximate fireworks for resale to holders of a permit for display or proximate fireworks shall be confined to holders of a state manufacturer or distributor permit and applicable federal license or permit.

4. Permits for display or proximate fireworks may be granted to municipalities, fair associations, amusement parks, organizations, persons, firms or corporations. Such permits may be granted upon application and approval by the state fire marshal or local fire service authorities of the community where the display is proposed to be held. All applications submitted for display or proximate fireworks permits must be submitted to the office of the state fire marshal a minimum of ten working days prior to the date of the event. The application shall be made on a form provided or approved by the state fire marshal. Every such display shall be supervised, managed, or directed by a Missouri licensed operator, or pyrotechnic operator on site pursuant to subdivisions* (11) and (18) of section 320.106 and shall be located, discharged, or fired so as in the opinion of the permitting authority, after proper inspection based on the most current edition of the National Fire Protection Association standards, NFPA 1123, 1124, and 1126, to not be hazardous to any person or property. After a permit has been granted, the sale, possession, use and distribution of fireworks for such display shall be lawful for that purpose only. A copy of all permits issued for display or proximate fireworks shall be forwarded by the permit holder to the state fire marshal's office. No permit granted hereunder shall be transferable and shall apply to only one location. No holder of a manufacturer or distributor permit shall sell, barter, or transfer display or proximate fireworks to anyone not possessing an applicable permit or license.

5. Possession of display or proximate fireworks shall be limited to a holder of a display or proximate fireworks permit issued by the authority having jurisdiction where the display or proximate fireworks is proposed to be held or the state fire marshal or holder of a state manufacturer or distributor permit and applicable federal license or permit.

6. Before issuing any permit for a display or proximate fireworks, the municipality, fair association, amusement park, organization, firm, persons, or corporation making application therefor shall furnish proof of financial responsibility in an amount established by promulgated rule to the permitting authority in order to satisfy claims for damages to property or personal injuries arising out of any act or omission on the part of such person, firm or corporation or any agent or employee thereof.

7. Any establishment where proximate fireworks are to be discharged shall be inspected by the state fire marshal or local fire department having jurisdiction for compliance with NFPA 101 Life Safety Code or equivalent nationally recognized code in relation to means of egress, occupancy load, and automatic sprinkler and fire alarm systems. All permits issued will be forwarded to the state fire marshal by the permit holder. Permits will be issued in the same manner as those required in this section.

(L. 1985 S.B. 76 § 5, A.L. 1987 H.B. 416, A.L. 1999 H.B. 343, A.L. 2004 S.B. 1196)

*Word "subsections" appears in original rolls.



Section 320.131 Possession, sale and use of certain fireworks prohibited — restrictions — label required — items not regulated.

Effective 11 Jun 2012, see footnote

Title XXI PUBLIC SAFETY AND MORALS

320.131. Possession, sale and use of certain fireworks prohibited — restrictions — label required — items not regulated. — 1. It is unlawful for any person to possess, sell or use within the state of Missouri, or ship into the state of Missouri, except as provided in section 320.126, any pyrotechnics commonly known as "fireworks" and defined as consumer fireworks in subdivision (3) of section 320.106 other than items now or hereafter classified as fireworks UNO336, 1.4G by the United States Department of Transportation that comply with the construction, chemical composition, labeling and other regulations relative to consumer fireworks regulations promulgated by the United States Consumer Product Safety Commission and permitted for use by the general public pursuant to such commission's regulations.

2. No wholesaler, jobber, or seasonal retailer, or any other person shall sell, offer for sale, store, display, or have in their possession any consumer fireworks that have not been approved as fireworks UNO336, 1.4G by the United States Department of Transportation.

3. No jobber, wholesaler, manufacturer, or distributor shall sell to seasonal retailer dealers, or any other person, in this state for the purpose of resale, or use, in this state, any consumer fireworks which do not have the numbers and letter "1.4G" printed within an orange, diamond-shaped label printed on or attached to the fireworks shipping carton.

4. This section does not prohibit a manufacturer, distributor or any other person possessing the proper permits as specified by state and federal law from storing, selling, shipping or otherwise transporting display or proximate fireworks.

5. Matches, toy pistols, toy canes, toy guns, party poppers, or other devices in which paper caps containing twenty-five hundredths grains or less of explosive compound, provided that they are so constructed that the hand cannot come into contact with the cap when in place for use, and toy pistol paper caps which contain less than twenty-five hundredths grains of explosive mixture shall be permitted for sale and use at all times and shall not be regulated by the provisions of sections 320.106 to 320.161.

(L. 1985 S.B. 76 § 6, A.L. 1987 H.B. 416, A.L. 1999 H.B. 343, A.L. 2004 S.B. 1196, A.L. 2012 H.B. 1647 merged with S.B. 835)

Effective 6-11-12 (S.B. 835); 7-10-12 (H.B. 1647)



Section 320.136 Ground salutes, special type, prohibited.

Effective 11 Jun 2012, see footnote

Title XXI PUBLIC SAFETY AND MORALS

320.136. Ground salutes, special type, prohibited. — Ground salutes commonly known as "cherry bombs", "M-80's", "M-100's", "M-1000's", and any other tubular salutes or any items described as prohibited chemical components or forbidden devices as listed in the American Pyrotechnics Association Standard 87-1 or which exceed the limits set for consumer fireworks, display fireworks, or proximate fireworks for explosive composition are expressly prohibited from shipment into, manufacture, possession, sale, or use within the state of Missouri for consumer use. Possession, sale, manufacture, or transport of this type of illegal explosive shall be punished as provided by the provisions of section 571.020.

(L. 1985 S.B. 76 § 7, A.L. 1987 H.B. 416, A.L. 1999 H.B. 343, A.L. 2004 S.B. 1196, A.L. 2012 H.B. 1647 merged with S.B. 835)

Effective 6-11-12 (S.B. 835); 7-10-12 (H.B. 1647)



Section 320.141 Permissible items of consumer fireworks, how sold, when.

Effective 28 Aug 1999

Title XXI PUBLIC SAFETY AND MORALS

320.141. Permissible items of consumer fireworks, how sold, when. — Permissible items of consumer fireworks defined in section 320.131 may be sold at wholesale or retail by holders of a jobber's permit to nonlicensed buyers from outside the state of Missouri during a calendar year from the first day of January until the thirty-first day of December. Permissible items of consumer fireworks defined in section 320.131 may be sold at retail by holders of a seasonal retail permit during the selling periods of the twentieth day of June through the tenth day of July and the twentieth day of December through the second day of January.

(L. 1985 S.B. 76 § 8, A.L. 1999 H.B. 343)



Section 320.146 Display and storage of fireworks, restrictions on.

Effective 28 Aug 2007

Title XXI PUBLIC SAFETY AND MORALS

320.146. Display and storage of fireworks, restrictions on. — 1. It shall be unlawful to expose fireworks to direct sunlight through glass to the merchandise displayed, except where the fireworks are in the original package. All fireworks which the public may examine shall be kept for sale in original packages, except where an attendant is on duty at all times where fireworks are offered for sale. Fireworks shall be kept in showcases out of the reach of the public when an attendant is not on duty. One or more signs reading, "FIREWORKS—NO SMOKING" shall be displayed at all places where fireworks are stored or sold in letters not less than four inches in height.

2. Fireworks shall not be manufactured, stored, kept or sold within fifty feet of any motor vehicle fuel dispensing station dispenser, retail propane dispensing station dispenser, compressed natural gas dispensing station dispenser, gasoline or propane bulk station, or any building in which gasoline or volatile liquids are sold in quantities in excess of one gallon. The provisions of this subsection shall not apply to stores where cleaners, paints, and oils are sold in the original containers to consumers.

3. It shall be unlawful to permit the presence of lighted cigars, cigarettes, pipes, or any other open flame within twenty-five feet of where fireworks are manufactured, stored, kept, or offered for sale.

(L. 1985 S.B. 76 § 9, A.L. 1999 H.B. 343, A.L. 2004 S.B. 1196, A.L. 2007 S.B. 22)



Section 320.151 Sales to children, sales by children, unlawful, exceptions — exploding fireworks near gasoline pumps, certain buildings or from or at motor vehicles, prohibited — certain restrictions — demonstrating and testing allowed, requirements.

Effective 28 Aug 2004

Title XXI PUBLIC SAFETY AND MORALS

320.151. Sales to children, sales by children, unlawful, exceptions — exploding fireworks near gasoline pumps, certain buildings or from or at motor vehicles, prohibited — certain restrictions — demonstrating and testing allowed, requirements. — 1. It is unlawful to attempt to sell or to sell at retail any fireworks to children under the age of fourteen years except when such child is in the presence of a parent or guardian.

2. It is unlawful for any person under the age of sixteen to sell fireworks or work in a facility where fireworks are stored, sold, or offered for sale unless supervised by an adult.

3. It is unlawful to explode or ignite consumer fireworks within six hundred feet of any church, hospital, mental health facility, school, or within one hundred feet of any location where fireworks are stored, sold, or offered for sale.

4. No person shall ignite or discharge any permissible articles of consumer fireworks within or throw the same from a motorized vehicle including watercraft or any other means of transportation, except where display permit has been issued for a floating vessel or floating platform, nor shall any person place or throw any ignited article of fireworks into or at a motorized vehicle including watercraft or any other means of transportation, or at or near any person or group of people.

5. No person shall ignite or discharge consumer fireworks within three hundred feet of any permanent storage of ignitable liquid, gases, gasoline pump, gasoline filling station, or any nonpermanent structure where fireworks are stored, sold or offered for sale.

6. No items of explosive or pyrotechnic composition other than fireworks as defined by subdivisions* (3), (5), and (17) of section 320.106 shall be displayed, sold, or offered for sale within the applicable permit location as identified on such permit granted by the state fire marshal.

7. Proximate fireworks shall not be allowed to be stored with consumer fireworks.

8. All storage and transportation of fireworks shall be in accordance with all federal and state rules and regulations.

9. Nothing in sections 320.106 to 320.161 shall be construed to prevent permittees from demonstrating or testing fireworks. Any such demonstration or test shall require the notification and approval of the local fire service or the state fire marshal.

(L. 1985 S.B. 76 § 10, A.L. 1987 H.B. 416, A.L. 1998 S.B. 536, A.L. 1999 H.B. 343, A.L. 2004 S.B. 1196)

*Word "subsections" appears in original rolls.



Section 320.156 Items and activities not subject to provisions of sections 320.106 to 320.161.

Effective 28 Aug 1985

Title XXI PUBLIC SAFETY AND MORALS

320.156. Items and activities not subject to provisions of sections 320.106 to 320.161. — Nothing in sections 320.106 to 320.161 shall be construed as applying to the manufacture, storage, sale or use of signals necessary for the safe operation of railroads or other classes of public or private transportation or of illuminating devices for photographic use, nor as applying to the military or naval forces of the United States, or of this state or to peace officers, nor as prohibiting the sale or use of blank cartridges for ceremonial, theatrical, or athletic events, nor as applying to the transportation, sale or use of fireworks solely for agricultural purposes, provided* the items sold for agricultural purposes shall be limited to those items that are legal for retail sale and use within the state of Missouri.

(L. 1985 S.B. 76 § 11)

*Word "providing" appears in original rolls.



Section 320.161 Penalty provisions.

Effective 01 Jan 2017, see footnote

Title XXI PUBLIC SAFETY AND MORALS

320.161. Penalty provisions. — Any person violating any provision of sections 320.106 to 320.161 is guilty of a class A misdemeanor, except that a person violating section 320.136 is guilty of a class D felony.

(L. 1985 S.B. 76 § 12, A.L. 1987 H.B. 416, A.L. 2004 S.B. 1196, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 320.200 Definitions.

Effective 28 Aug 2007

Title XXI PUBLIC SAFETY AND MORALS

320.200. Definitions. — As used in sections 320.200 to 320.271, unless the context requires otherwise, the following terms mean:

(1) "Division", the division of fire safety created in section 320.202;

(2) "Dwelling unit", one or more rooms arranged for the use of one or more individuals living together as a single housekeeping unit, with cooking, living, sanitary, and sleeping facilities;

(3) "Fire department", an agency or organization that provides fire suppression and related activities, including but not limited to fire prevention, rescue, emergency medical services, hazardous material response, or special operation to a population within a fixed and legally recorded geographical area. The term fire department shall include any municipal fire department or any fire protection district as defined in section 321.010, or voluntary fire protection association as defined in section 320.300, engaging in this type of activity;

(4) "Fire loss", loss of or damage to property, or the loss of life or of personal injury, by fire, lightning, or explosion;

(5) "Investigator", the supervising investigators and investigators appointed under sections 320.200 to 320.270;

(6) "Owner", any person who owns, occupies, or has charge of any property;

(7) "Privately occupied dwelling", a building occupied exclusively for residential purposes and having not more than two dwelling units;

(8) "Property", property of all types, both real and personal, movable and immovable;

(9) "State fire marshal", the state fire marshal selected under the provisions of sections 320.200 to 320.270.

(L. 1972 S.B. 487 § 1, A.L. 1985 H.B. 230, A.L. 2007 S.B. 22 merged with S.B. 47)



Section 320.202 Division of fire safety, created — duties of division and fire marshal — rulemaking authority.

Effective 28 Aug 2007

Title XXI PUBLIC SAFETY AND MORALS

320.202. Division of fire safety, created — duties of division and fire marshal — rulemaking authority. — 1. There is hereby established within the department of public safety a "Division of Fire Safety", which shall have as its chief executive officer the fire marshal appointed under section 320.205. The fire marshal and the division shall be responsible for:

(1) The voluntary training of firefighters, investigators, inspectors, and public or private employees or volunteers in the field of emergency response, rescue, fire prevention or preparedness;

(2) Establishing and maintaining a statewide reporting system, which shall, as a minimum, include the records required by section 320.235 and a record of all fires occurring in Missouri showing:

(a) The name of all owners of personal and real property affected by the fire;

(b) The name of each occupant of each building in which a fire occurred;

(c) The total amount of insurance carried by, the total amount of insurance collected by, and the total amount of loss to each owner of property affected by the fire; and

(d) All the facts, statistics and circumstances, including, but not limited to, the origin of the fire, which are or may be determined by any investigation conducted by the division or any local firefighting agency under the laws of this state. All records maintained under this subdivision shall be open to public inspections during all normal business hours of the division;

(3) Conducting all investigations of fires mandated by sections 320.200 to 320.270*;

(4) Conducting all fire inspections required of any private premises in order for any license relating to such private premises to be issued under any licensing law of this state, except those organizations and institutions licensed pursuant to chapter 197;

(5) Establishing and maintaining a voluntary training and certification program based upon nationally recognized standards. A certification testing fee and recertification fee shall be established by promulgated rules and regulations by the state fire marshal under the provisions of section 536.024. Fees collected shall be deposited into the general revenue fund.

2. The state fire marshal shall exercise and perform all powers and duties necessary to carry out the responsibilities imposed by subsection 1 of this section, including, but not limited to, the power to contract with any person, firm, corporation, state agency, or political subdivision for services necessary to accomplish any of the responsibilities imposed by subsection 1 of this section.

3. The state fire marshal shall have the authority to promulgate rules and regulations under the provisions of section 536.024 to carry out the provisions of this section.

(L. 1985 H.B. 230, A.L. 2006 H.B. 1509, A.L. 2007 H.B. 952 & 674)

*Section 320.270 was repealed by H.B. 57, 1987.



Section 320.205 Fire marshal, appointment, qualifications.

Effective 28 Aug 2011

Title XXI PUBLIC SAFETY AND MORALS

320.205. Fire marshal, appointment, qualifications. — The governor, with the advice and consent of the senate, shall appoint a full-time state fire marshal, who shall be the head of the division of fire safety. The state fire marshal shall administer and enforce the provisions of sections 320.200 to 320.270. The state fire marshal shall be a citizen of the United States, shall be a person of good moral character, and a resident taxpayer of Missouri at the time of his appointment. The state fire marshal must have had a minimum of ten years' experience in some phase of fire protection, fire prevention, or fire investigation, which may include experience with any state, municipal, military, or industrial fire protection agency. The state fire marshal shall possess administrative ability and experience, be able to obtain facts in connection with the duties of the office by field investigations, and be able to accurately report findings.

(L. 1972 S.B. 487 § 2, A.L. 1985 H.B. 230, A.L. 1993 H.B. 550, A.L. 2011 H.B. 464)



Section 320.210 Employees, how appointed, qualifications.

Effective 28 Aug 1985

Title XXI PUBLIC SAFETY AND MORALS

320.210. Employees, how appointed, qualifications. — The state fire marshal shall appoint one assistant director and such other investigators and employees as the needs of the office require within the limits of the appropriation made for such purpose. Supervising investigators shall be at least twenty-five years of age and shall have either a minimum of five years' experience in fire risk inspection, prevention, or investigation work, or a degree in fire protection engineering from a recognized college or university of engineering. No person shall be appointed as an investigator or other employee who has been convicted of a felony or other crime involving moral turpitude. Any person appointed as an investigator shall be of good character, shall be a citizen of the United States, shall have been a taxpaying resident of this state for at least three years immediately preceding his appointment, and shall be a graduate of an accredited four-year high school or, in lieu thereof, shall have obtained a certificate of equivalency from the state department of elementary and secondary education, and shall possess ordinary physical strength and be able to pass such physical and mental examinations as the state fire marshal may prescribe. An investigator or employee shall not hold any other commission or office, elective or appointive, or accept any other employment while he is an investigator or employee. An investigator or employee shall not accept any compensation, reward, or gift other than his regular salary and expenses for the performance of his official duties.

(L. 1972 S.B. 487 § 3, A.L. 1985 H 230)



Section 320.215 Reimbursement of employees, expenses and equipment, state to furnish.

Effective 28 Aug 1972

Title XXI PUBLIC SAFETY AND MORALS

320.215. Reimbursement of employees, expenses and equipment, state to furnish. — Employees shall be reimbursed for actual traveling and other expenses necessary to the performance of their official duties. Investigators shall, at the expense of the state, be furnished with such vehicles, equipment, supplies, and insignia of office as the state fire marshal deems necessary, within the appropriation made therefor all of which shall remain the property of the state and be strictly accounted for by each investigator.

(L. 1972 S.B. 487 § 4)



Section 320.220 Special deputy, who eligible.

Effective 28 Aug 1972

Title XXI PUBLIC SAFETY AND MORALS

320.220. Special deputy, who eligible. — The chief of the fire department or other appropriate official of any city or other governmental unit or political subdivision may be designated by the state fire marshal as a special deputy for his city, governmental unit, or political subdivision to serve without pay from the state. The special deputy investigator shall immediately investigate the origin and circumstances of any fire designated by the marshal and determine the cause of the fire so far as is practicable. If it appears to any special deputy that the fire is of culpable or suspicious origin he shall immediately notify the state fire marshal.

(L. 1972 S.B. 487 § 5)



Section 320.225 Investigator to have same powers as fire marshal, when.

Effective 28 Aug 1972

Title XXI PUBLIC SAFETY AND MORALS

320.225. Investigator to have same powers as fire marshal, when. — Any power, duty, or function vested in the state fire marshal by sections 320.200 to 320.270 may be exercised, discharged or performed by an investigator acting in the name of the state fire marshal if, and when, authorized to do so by the marshal.

(L. 1972 S.B. 487 § 6)



Section 320.230 Investigations conducted — cooperation with local officials required — may act as peace officers, when, qualifications.

Effective 28 Aug 1999

Title XXI PUBLIC SAFETY AND MORALS

320.230. Investigations conducted — cooperation with local officials required — may act as peace officers, when, qualifications. — 1. The state fire marshal shall conduct investigations and may conduct hearings into the cause, origin, or circumstances of fire losses and shall cooperate with the appropriate fire or police officials of this state or its political subdivisions in investigations of the cause, origin or circumstances of fires, explosions or related occurrences involving the possibility of arson or related offenses.

2. The state fire marshal and the marshal's paid investigators who have attained proper certification as peace officers pursuant to chapter 590 as approved by the director of the department of public safety shall be deemed to be peace officers and shall notify the local law enforcement agency of the existence of the investigators and shall have the power of arrest for all offenses incident to the investigation of the cause, origin or circumstances of fires, explosions or like occurrences involving the possibility of arson, or related offenses, and in connection with any offenses when aiding and assisting the sheriff of any county or the chief of police of any municipality, or their designated representatives, at their request.

(L. 1972 S.B. 487 § 7, A.L. 1977 S.B. 272, A.L. 1999 H.B. 792)



Section 320.235 Reports and records required — open to public, exceptions.

Effective 28 Aug 1972

Title XXI PUBLIC SAFETY AND MORALS

320.235. Reports and records required — open to public, exceptions. — From the reports made to him, the state fire marshal shall keep a record of fire losses occurring in this state and of facts concerning them. He shall make the compilations, investigations and statistical summaries he deems proper, all of which shall be kept as permanent records in his office. All records shall be public, except that the state fire marshal may, in his discretion, withhold from the public, statements and testimony taken in an investigation or examination, correspondence relating to an investigation or examination, confidential reports of private persons and agents, and reports of investigations of fire losses, but any records withheld as herein provided shall be available to the prosecutor of the county in which the fire loss occurred.

(L. 1972 S.B. 487 § 8)



Section 320.240 Property may be entered for investigation, when.

Effective 28 Aug 1972

Title XXI PUBLIC SAFETY AND MORALS

320.240. Property may be entered for investigation, when. — The state fire marshal or investigator may at all reasonable hours enter in or upon any property to make an investigation of a fire loss or for determining the origin of any fire, but this section shall apply to the interior of a privately occupied dwelling only when a fire has occurred therein.

(L. 1972 S.B. 487 § 9)



Section 320.245 Subpoena powers — hearing, where conducted — fees for service of process and depositions.

Effective 28 Aug 1972

Title XXI PUBLIC SAFETY AND MORALS

320.245. Subpoena powers — hearing, where conducted — fees for service of process and depositions. — 1. The state fire marshal or supervising investigator may subpoena witnesses, administer oaths, require the production of books, papers, accounts, documents, and other records or material of any evidentiary nature, and may examine witnesses in any investigation or proceeding authorized under sections 320.200 to 320.270. However, any hearing concerning a fire loss shall be conducted only in the county in which it occurred.

2. The same fees shall be paid for the service of process and the taking of depositions as is provided for like services in circuit court.

(L. 1972 S.B. 487 § 10)



Section 320.250 Powers of political subdivisions not affected.

Effective 28 Aug 1972

Title XXI PUBLIC SAFETY AND MORALS

320.250. Powers of political subdivisions not affected. — Sections 320.200 to 320.270 shall not deprive the authorities of any county, city, or other political subdivision of any power or jurisdiction over property or fire regulations.

(L. 1972 S.B. 487 § 11)



Section 320.255 Salaries, expenses and costs, how paid.

Effective 28 Aug 1985

Title XXI PUBLIC SAFETY AND MORALS

320.255. Salaries, expenses and costs, how paid. — All salaries, expenses, and other costs necessary in enforcing sections 320.200 to 320.270 and any other laws in which the state fire marshal is designated as the enforcing officer or agent shall be paid for out of funds appropriated from the general revenue fund for that purpose.

(L. 1972 S.B. 487 § 12, A.L. 1985 H.B. 230)



Section 320.260 Office space to be provided.

Effective 28 Aug 2014

Title XXI PUBLIC SAFETY AND MORALS

320.260. Office space to be provided. — The division of facilities management, design and construction shall provide office space for the state fire marshal and his or her employees.

(L. 1972 S.B. 487 § 13, A.L. 2014 H.B. 1299 Revision)



Section 320.265 Appeals, how taken.

Effective 28 Aug 1985

Title XXI PUBLIC SAFETY AND MORALS

320.265. Appeals, how taken. — Any person aggrieved by any order or finding of the fire marshal may have an appeal under chapter 536.

(L. 1972 S.B. 487 § 14, A.L. 1985 H.B. 230)



Section 320.271 Information to be filed with fire marshal, by certain fire protection organizations — when — identification numbers.

Effective 28 Aug 2007

Title XXI PUBLIC SAFETY AND MORALS

320.271. Information to be filed with fire marshal, by certain fire protection organizations — when — identification numbers. — All fire protection districts, fire departments, and all volunteer fire protection associations as defined in section 320.300 shall complete and file with the state fire marshal within sixty days after January 1, 2008, and annually thereafter, a fire department registration form provided by the state fire marshal. The state fire marshal may issue a fire department identification number to each registered fire protection district, fire department, or volunteer fire protection association based upon such registration. The state fire marshal may conduct periodic reviews of the information provided on each fire department registration form, and may deny or revoke a fire department identification number based upon the information provided.

(L. 1988 S.B. 725 § 1, A.L. 2007 S.B. 22 merged with S.B. 47)



Section 320.273 Dry hydrant technical assistance program to be established — dry hydrant defined — purposes and goals of program.

Effective 28 Aug 1994

Title XXI PUBLIC SAFETY AND MORALS

320.273. Dry hydrant technical assistance program to be established — dry hydrant defined — purposes and goals of program. — 1. The state fire marshal in cooperation with the department of conservation shall establish a standardized dry hydrant technical assistance program to identify rural areas with priority fire control needs and to study the feasibility of the use of dry hydrants in such rural areas of the state by certain fire departments and fire protection districts and to educate such fire departments and fire protection districts in the use of dry hydrants.

2. "Dry hydrants" are nonpressurized pipes permanently installed in lakes, farm ponds, and streams that provide a ready means of drawing water for rural fire departments. A well designed dry hydrant water delivery system can improve fire fighting capabilities, save fuel, and reduce homeowner insurance premiums. Dry hydrant systems provide easier access to vast amounts of water needed by county road maintenance crews when they improve and repair rural gravel roads. Dry hydrants make unprocessed water available for fire fighting and road maintenance which gives small towns the opportunity to make better use of the town's limited supply of drinking water.

3. The goals and objectives of the dry hydrant assistance program established in subsection 1 of this section is to:

(1) Improve rural fire protection, potentially saving lives and property;

(2) Ensure a better quality of life for the citizens of economically depressed rural areas;

(3) Provide an economic stimulus of underdeveloped rural areas, thereby creating jobs;

(4) Decrease local government operating costs and save energy with more efficient use of fuel;

(5) Reduce property insurance rates for rural homeowners;

(6) Improve road maintenance; and

(7) Augment the use of gravity systems which may be damaged by natural disasters such as earthquakes.

(L. 1994 S.B. 678)



Section 320.300 Volunteer fire protection association, definition.

Effective 28 Aug 2006

Title XXI PUBLIC SAFETY AND MORALS

320.300. Volunteer fire protection association, definition. — As used in sections 320.300 to 320.310, the phrase "volunteer fire protection association" means any fire department, including a municipal fire department, which is staffed by volunteers and organized for the purpose of combating fires in a specified area. The provisions of sections 320.300 to 320.310 shall apply only to volunteer fire protection associations either partially or wholly funded by membership or subscriber fees and shall not apply to fire protection districts supported by local tax revenues, or which have contracted with a political subdivision to respond to fires within the area of an association's boundaries.

(L. 1986 H.B. 1418 § 1, A.L. 1987 H.B. 57, A.L. 1998 S.B. 898, A.L. 2006 S.B. 863)



Section 320.302 Nonmembers, association may respond to any emergency, exception — liabilities — fees.

Effective 28 Aug 1998

Title XXI PUBLIC SAFETY AND MORALS

320.302. Nonmembers, association may respond to any emergency, exception — liabilities — fees. — 1. Volunteer fire protection associations may respond to any emergency within its area regardless of whether the property owner or individual is a member of or subscriber to the association.

2. In responding to emergencies of nonmembers or nonsubscribers of the association, the association and its firefighters shall be subject to the same liabilities for claims for death or injury to persons or property as those subjected to when responding to emergencies of members or subscribers.

3. In responding to emergencies of nonmembers or nonsubscribers, the volunteer fire protection association may charge up to the following fees:

(1) One hundred dollars for responding to an emergency;

(2) Five hundred dollars for each hour or a proportional sum for each quarter hour spent in providing emergency services; plus

(3) An amount equal to one year's subscription or membership fees. No property owner or individual shall be liable for fees or charges under this subsection if said property owner or individual notifies the volunteer fire protection association in writing, prior to the occurrence of an emergency, not to respond to an emergency on or involving his property.

4. Upon payment of the charges and fees set forth in subsection 3 of this section, the property owner or individual shall be deemed to be a member or subscriber in good standing until membership or subscriber payments are again due as prescribed by association rules and regulations.

(L. 1986 H.B. 1418 § 2, A.L. 1998 S.B. 898)



Section 320.305 Claim of loss, payment of claims to association, nonmember — violations, penalties.

Effective 28 Aug 1998

Title XXI PUBLIC SAFETY AND MORALS

320.305. Claim of loss, payment of claims to association, nonmember — violations, penalties. — 1. When making a claim for a loss to property, each owner of an insured property, who is not a member or subscriber of an association but who received services from a volunteer fire protection association, shall notify his property or casualty insurance company of the name, address and billing statement from the volunteer fire protection association which responded to a call for emergency assistance at such property.

2. Failure to comply with the provisions of subsection 1 of this section is a class A misdemeanor.

3. In paying a claim to an insured who received the services of a volunteer fire protection association any property or casualty insurance company shall make checks payable to the order of both the insured and the volunteer fire protection association, and the property owner or individual shall make full payment to the association within thirty days after receipt of a loss settlement check from an insurance carrier.

4. Failure to comply with the provisions of subsection 3 of this section shall be deemed to be a class A misdemeanor.

(L. 1986 H.B. 1418 § 3, A.L. 1998 S.B. 898)



Section 320.307 Nonpayment of claim, association has cause of action, amount.

Effective 28 Aug 1998

Title XXI PUBLIC SAFETY AND MORALS

320.307. Nonpayment of claim, association has cause of action, amount. — If payment is not made pursuant to section 320.305, a volunteer fire protection association shall have a cause of action against the property owner or individual for full payment and for additional damages not to exceed ten thousand dollars.

(L. 1986 H.B. 1418 § 4, A.L. 1998 S.B. 898)



Section 320.310 Boundaries, filing with county — sole providers, when.

Effective 28 Aug 2007

Title XXI PUBLIC SAFETY AND MORALS

320.310. Boundaries, filing with county — sole providers, when. — 1. All volunteer fire protection associations as defined in section 320.300 shall identify the association's boundaries and file the same with the county administrative body.

2. Except as provided in section 320.090 and section 44.090, and except for state agencies that engage in fire suppression and related activities, those fire protection districts, municipal fire departments, and volunteer fire protection associations, as defined in section 320.300, shall be the sole provider of fire suppression and related activities. For the purposes of this subsection, the term "related activities" shall mean only fire prevention, rescue, hazardous material response, or special operation within their legally defined boundaries.

3. Only upon approval by the governing body of a municipal fire department, fire protection district, or volunteer fire association registered with the office of the state fire marshal, as required by section 320.271, shall any other association, organization, group, or political subdivision be authorized to provide the fire suppression response and related activities referenced in subsection 2 of this section within the legally defined boundaries of any municipal fire department, fire protection district, or volunteer fire association.

4. Any such association, group, or political subdivision denied approval to operate within the established boundaries of a fire department or volunteer fire association may appeal that decision within thirty days of the decision to the circuit court having jurisdiction for a trial de novo.

5. Notwithstanding the provisions of subsections 2 and 3 of this section, ambulance services and districts which are or will be licensed, formed, or operated under chapter 190 may provide emergency medical services and nonemergency medical transport within the geographic boundaries of a fire department. Nothing in this section shall supersede the provisions set forth in section 67.300, chapter 190, or chapter 321.

(L. 1986 H.B. 1418 § 5, A.L. 2007 S.B. 22 merged with S.B. 47)



Section 320.320 Volunteer firefighters serving without wages, salary or certain other benefits, declared to be public safety officers of state — volunteer firefighters may receive certain benefits.

Effective 28 Aug 1999

Title XXI PUBLIC SAFETY AND MORALS

320.320. Volunteer firefighters serving without wages, salary or certain other benefits, declared to be public safety officers of state — volunteer firefighters may receive certain benefits. — 1. A volunteer firefighter serving a rural, volunteer or subscription fire department or organization is serving the state of Missouri in an official capacity as a fire protection volunteer and is hereby declared to be a public safety officer of the state of Missouri serving without wages, salary or certain other employee-type fringe benefits described in subsection 3 of this section.

2. The designation of a volunteer firefighter as a public safety officer of the state of Missouri in subsection 1 of this section does not entitle a volunteer firefighter to any rights, privileges or benefits provided to an employee or official of the state of Missouri, including retirement benefits and participation in the state legal defense fund, except as provided in subsection 3 of this section.

3. Notwithstanding the provisions of subsection 2 of this section, any rural, volunteer or subscription fire department or organization, or volunteer fire protection association as defined in section 320.300, may provide life insurance, accident, sickness, health, disability, annuity, length of service, retirement, pension and other employee-type fringe benefits, subject to the provisions of section 70.615, for volunteer firefighters who are members of any such department, organization or association and such other benefits for their spouses and eligible unemancipated children as the governing board deems appropriate, either through a contributory or noncontributory plan, or both. For purposes of this section, "eligible unemancipated child" means a natural or adopted child of an insured, or a stepchild of an insured who is domiciled with the insured, who is less than twenty-three years of age, who is not married, not employed on a full-time basis, not maintaining a separate residence except for full-time students in an accredited school or institution of higher learning, and who is dependent on parents or guardians for at least fifty percent of his or her support. The type and extent of such benefits shall be determined by the governing board of the department, organization or association, whichever is applicable. The provision and receipt of such benefits shall not make the recipient an employee of the district, association or organization. Directors or board members who are also volunteer firefighters may receive such benefits while serving as a director or board member of the district, association or organization.

(L. 1992 H.B. 1379 § 1, A.L. 1999 S.B. 436)



Section 320.330 Citation of law.

Effective 28 Aug 2007

Title XXI PUBLIC SAFETY AND MORALS

320.330. Citation of law. — Sections 320.330 to 320.339 shall be known and may be cited as the "Volunteer Firefighter Job Protection Act".

(L. 2007 S.B. 47)



Section 320.333 Definitions.

Effective 28 Aug 2007

Title XXI PUBLIC SAFETY AND MORALS

320.333. Definitions. — 1. As used in sections 320.330 to 320.339, the phrase "volunteer firefighter" means any firefighter in the service of any fire department or fire protection district, including but not limited to any municipal, volunteer, rural, or subscription fire department or organization, or volunteer fire protection association, who receives no monetary compensation for his or her services.

2. The term "monetary compensation" includes any economic return for services and shall not include:

(1) Life insurance, sickness, health, disability, annuity, length of service, retirement, pension, and other employee-type fringe benefits;

(2) De minimis compensation to pay for fuel, minor costs related to transportation, and other minor operation costs.

(L. 2007 S.B. 47)



Section 320.336 Termination from employment prohibited, when — loss of pay permitted, when — written verification of service permitted — employer notification requirements.

Effective 28 Aug 2008

Title XXI PUBLIC SAFETY AND MORALS

320.336. Termination from employment prohibited, when — loss of pay permitted, when — written verification of service permitted — employer notification requirements. — 1. No public or private employer shall terminate an employee for joining any fire department or fire protection district, including but not limited to any municipal, volunteer, rural, or subscription fire department or organization or any volunteer fire protection association, as a volunteer firefighter, or the Missouri-1 Disaster Medical Assistance Team, Missouri Task Force One, or Urban Search and Rescue Team, or being activated to a national disaster response by the Federal Emergency Management Agency (FEMA).

2. No public or private employer shall terminate an employee who is a volunteer firefighter, a member of Missouri-1 Disaster Medical Assistance Team, Missouri Task Force One, or Urban Search and Rescue Team because the employee, when acting as a volunteer firefighter, or as a member of Missouri-1 Disaster Medical Assistance Team, Missouri Task Force One, Urban Search and Rescue Team, or FEMA is absent from or late to his or her employment in order to respond to an emergency before the time the employee is to report to his or her place of employment.

3. An employer may charge against the employee's regular pay any employment time lost by an employee who is a volunteer firefighter, or a member of Missouri-1 Disaster Medical Assistance Team, Missouri Task Force One, Urban Search and Rescue Team, or FEMA because of the employee's response to an emergency in the course of performing his or her duties as a volunteer firefighter, or a member of Missouri-1 Disaster Medical Assistance Team, Missouri Task Force One, Urban Search and Rescue Team, or FEMA.

4. In the case of an employee who is a volunteer firefighter, or a member of Missouri-1 Disaster Medical Assistance Team, Missouri Task Force One, Urban Search and Rescue Team, or FEMA and who loses time from his or her employment in order to respond to an emergency in the course of performing his or her duties as a volunteer firefighter, or a member of Missouri-1 Disaster Medical Assistance Team, Missouri Task Force One, Urban Search and Rescue Team, or FEMA, the employer has the right to request the employee to provide the employer with a written statement from the supervisor or acting supervisor of the volunteer fire department or the commander of Missouri-1 Disaster Medical Assistance Team or the FEMA supervisor stating that the employee responded to an emergency and stating the time and date of the emergency.

5. An employee who is a volunteer firefighter, or a member of Missouri-1 Disaster Medical Assistance Team, Missouri Task Force One, Urban Search and Rescue Team, or FEMA and who may be absent from or late to his or her employment in order to respond to an emergency in the course of performing his or her duties as a volunteer firefighter, or a member of Missouri-1 Disaster Medical Assistance Team, Missouri Task Force One, Urban Search and Rescue Team, or FEMA shall make a reasonable effort to notify his or her employer that he or she may be absent or late.

(L. 2007 S.B. 47, A.L. 2008 H.B. 1883)



Section 320.339 Wrongful termination, cause of action permitted.

Effective 28 Aug 2007

Title XXI PUBLIC SAFETY AND MORALS

320.339. Wrongful termination, cause of action permitted. — An employee who is terminated in violation of sections 320.330 to 320.339 may bring a civil action against his or her employer who violated sections 320.330 to 320.339. The employee may seek reinstatement to his or her former position, payment of back wages, reinstatement of fringe benefits, and, where seniority rights are granted, reinstatement of seniority rights. If the employee prevails in such an action, the employee shall be entitled to an award of reasonable attorney's fees and the costs of the action. The employee shall commence such an action within one year after the date of the employee's termination.

(L. 2007 S.B. 47)



Section 320.350 Title of law — definitions.

Effective 01 Jan 2011, see footnote

Title XXI PUBLIC SAFETY AND MORALS

320.350. Title of law — definitions. — 1. Sections 320.350 to 320.374 shall be known and may be cited as the "Fire Safety Standard and Firefighter Protection Act".

2. As used in sections 320.350 to 320.374, the following terms shall mean:

(1) "Cigarette", an item manufactured of tobacco or any substitute therefor, wrapped in paper or any substitute therefor, weighing not to exceed three pounds per one thousand cigarettes and which is commonly classified, labeled or advertised as a cigarette;

(2) "Department", the department of revenue;

(3) "Manufacturer", any person engaged in the manufacture or production of cigarettes;

(4) "Quality control and quality assurance program", the laboratory procedures implemented to ensure that operator bias, systematic and nonsystematic methodological errors, and equipment-related problems do not affect the results of the testing. Such a program shall ensure that the testing repeatability remains within the required repeatability values stated in subdivision (6) of subsection 1 of section 320.353 for all test trials used to certify cigarettes in accordance with sections 320.350 to 320.374;

(5) "Repeatability", the range of values within which the repeat results of cigarette test trials from a single laboratory will fall ninety-five percent of the time;

(6) "Retailer", any person who sells to a consumer or to any person for any purpose other than resale;

(7) "Sale", in this instance is defined to be and declared to include sales, barters, exchanges and every other manner, method and form of transferring the ownership of personal property from one person to another;

(8) "Sell", to sell, or offer or agree to do the same;

(9) "Wholesaler", any person, firm, or corporation organized and existing, or doing business, primarily to sell cigarettes or tobacco products to, and render service to, retailers in the territory the person, firm, or corporation chooses to serve; that purchases cigarettes or tobacco products directly from the manufacturer; that carries at all times at his or its principal place of business a representative stock of cigarettes or tobacco products for sale; and that comes into the possession of cigarettes or tobacco products for the purpose of selling them to retailers or to persons outside or within the state who might resell or retail the cigarettes or tobacco products to consumers. This shall include any manufacturer, jobber, broker, agent, or other person, whether or not enumerated in this chapter, who so sells or so distributes cigarettes or tobacco products.

(L. 2009 H.B. 205)

Effective 1-01-11

Contingent termination date, see section 320.374



Section 320.353 Cigarettes, testing requirements, standards — manufacturers to maintain copies of testing reports — state fire marshal may adopt subsequent standards, report required.

Effective 01 Jan 2011, see footnote

Title XXI PUBLIC SAFETY AND MORALS

320.353. Cigarettes, testing requirements, standards — manufacturers to maintain copies of testing reports — state fire marshal may adopt subsequent standards, report required. — 1. Except as provided in subsection 7 of this section, no cigarettes shall be sold or offered for sale in this state or offered for sale or sold to persons located in this state unless the cigarettes have been tested in accordance with the test method and meet the performance standard specified in this section, a written certification has been filed by the manufacturer with the state fire marshal in accordance with section 320.356, and the cigarettes have been marked in accordance with section 320.359. The following shall apply to such testing:

(1) Testing of cigarettes shall be conducted in accordance with the American Society of Testing and Materials (ASTM) standard E2187-04, "Standard Test Method for Measuring the Ignition Strength of Cigarettes";

(2) Testing shall be conducted on ten layers of filter paper;

(3) No more than twenty-five percent of the cigarettes tested in a test trial in accordance with this section shall exhibit full-length burns. Forty replicate tests shall comprise a complete test trial for each cigarette tested;

(4) The performance standard required by this section shall only be applied to a complete test trial;

(5) Written certifications shall be based upon testing conducted by a laboratory that has been accredited under standard ISO/IEC 17025 of the International Organization for Standardization (ISO), or other comparable accreditation standard required by the state fire marshal;

(6) Laboratories conducting testing in accordance with this section shall implement a quality control and quality assurance program that includes a procedure that will determine the repeatability of the testing results. The repeatability value shall be no greater than nineteen one-hundredths;

(7) Nothing in this section shall be construed as requiring additional testing if cigarettes are tested consistent with sections 320.350 to 320.374 for any other purpose;

(8) Testing performed or sponsored by the state fire marshal to determine a cigarette's compliance with the performance standard required shall be conducted in accordance with this section.

2. Each cigarette listed in a certification submitted under section 320.356 that uses lowered permeability bands in the cigarette paper to achieve compliance with the performance standard set forth in this section shall have at least two nominally identical bands on the paper surrounding the tobacco column. At least one complete band shall be located at least fifteen millimeters from the lighting end of the cigarette. For cigarettes on which the bands are positioned by design, there shall be at least two bands fully located at least fifteen millimeters from the lighting end and ten millimeters from the filter end of the tobacco column, or ten millimeters from the labeled end of the tobacco column for nonfiltered cigarettes.

3. A manufacturer of a cigarette that the state fire marshal determines cannot be tested in accordance with the test method described in subdivision (1) of subsection 1 of this section shall propose a test method and performance standard for the cigarette to the state fire marshal. Upon approval of the proposed test method and a determination by the state fire marshal that the performance standard proposed by the manufacturer is equivalent to the performance standard prescribed in subdivision (3) of subsection 1 of this section, the manufacturer may employ such test method and performance standard to certify such cigarette under section 320.356. If the state fire marshal determines that another state has enacted reduced cigarette ignition propensity standards that include a test method and performance standard that are the same as those contained in sections 320.350 to 320.374, and the state fire marshal finds that the officials responsible for implementing such requirements have approved the proposed alternative test method and performance standard for a particular cigarette proposed by a manufacturer as meeting the fire safety standards of that state's law or regulation under a legal provision comparable to this section, the state fire marshal shall authorize such manufacturer to employ the alternative test method and performance standard to certify that cigarette for sale in this state, unless the state fire marshal demonstrates a reasonable basis why the alternative test should not be accepted under sections 320.350 to 320.374. All other applicable requirements of this section shall apply to the manufacturer.

4. Each manufacturer shall maintain copies of the reports of all tests conducted on all cigarettes offered for sale for a period of three years, and shall make copies of such reports available to the state fire marshal and the state attorney general upon written request. Any manufacturer who fails to make copies of such reports available within sixty days of receiving a written request shall be subject to a civil penalty not to exceed ten thousand dollars for each day after the sixtieth day that the manufacturer does not make such copies available.

5. The state fire marshal may adopt a subsequent ASTM Standard Test Method for Measuring the Ignition Strength of Cigarettes upon a finding that such subsequent method does not result in a change in the percentage of full-length burns exhibited by any tested cigarette when compared to the percentage of full-length burns the same cigarette would exhibit when tested in accordance with ASTM Standard E2187-04 and the performance standard in subdivision (3) of subsection 1 of this section.

6. The state fire marshal shall review the effectiveness of this section and report every three years to the general assembly the state fire marshal's findings and, if appropriate, recommendations for legislation to improve the effectiveness of sections 320.350 to 320.374. The report and legislative recommendations shall be submitted by June thirtieth following the conclusion of each three-year period.

7. The requirements of this section shall not prohibit:

(1) Wholesalers or retailers from selling their existing inventory of cigarettes on or after January 1, 2011, if the wholesaler or retailer can establish that state tax stamps were affixed to the cigarettes prior to January 1, 2011, and the wholesaler or retailer can establish that the inventory was purchased prior to January 1, 2011; or

(2) The sale of cigarettes solely for the purpose of consumer testing. For purposes of this subdivision, "consumer testing" means an assessment of cigarettes that is conducted by a manufacturer, or under the control and direction of a manufacturer, for the purpose of evaluating consumer acceptance of such cigarettes, utilizing only the quantity of cigarettes that is reasonably necessary for such assessment.

8. The cigarette testing, performance standard, and packaging provisions in sections 320.350 to 320.374 shall be implemented in a manner to obtain uniformity with the laws of those states that have enacted reduced cigarette ignition propensity standards as of January 1, 2011.

(L. 2009 H.B. 205)

Effective 1-01-11

Contingent termination date, see section 320.374



Section 320.356 Testing verification reports, content — state fire marshal certification — fee — retesting required, when.

Effective 01 Jan 2011, see footnote

Title XXI PUBLIC SAFETY AND MORALS

320.356. Testing verification reports, content — state fire marshal certification — fee — retesting required, when. — 1. Each manufacturer shall submit to the state fire marshal a written certification attesting that each cigarette listed in the certification has been tested in accordance with and meets the performance standard set forth in section 320.353.

2. Each cigarette listed in the certification shall be described with the following information:

(1) Brand or trade name on the package;

(2) Style, such as light or ultra light;

(3) Length in millimeters;

(4) Circumference in millimeters;

(5) Flavor, such as menthol or chocolate, if applicable;

(6) Filter or nonfilter;

(7) Package description, such as soft pack or box;

(8) Marking under section 320.359;

(9) The name, address, and telephone number of the laboratory, if different than the manufacturer that conducted the test; and

(10) The date that the testing occurred.

3. The state fire marshal shall make the certifications available to the state attorney general and the department for purposes consistent with sections 320.350 to 320.374. Not later than January 31, 2011, the department shall develop, maintain, and update in a timely manner a directory listing all cigarette manufacturers and brand styles for which a certificate required under this section has been filed with the state fire marshal. The directory shall be for informational purposes only and shall be continuously and conspicuously posted on the department's website for public inspection. Wholesalers and retailers may lawfully purchase and sell any and all brand styles listed on the directory, including inventory of said brand styles. Notwithstanding the other provisions of this subsection, unless enjoined by a court of competent jurisdiction under subsection 6 of section 320.362 or subject to sequestration under subsection 5 of section 320.362, any and all brand styles that satisfy the requirements of section 320.353 may be lawfully sold in the state.

4. Each cigarette certified under this section shall be recertified every three years.

5. For each brand family of cigarettes listed for certification, a manufacturer shall pay a fee of one thousand dollars to the state fire marshal. The fee paid shall apply to all cigarettes within the brand family certified and shall include any new cigarette certified within the brand family during the three-year certification period.

6. If a manufacturer has certified a cigarette under this section and thereafter makes any change to such cigarette that is likely to alter its compliance with the reduced cigarette ignition propensity standards required by sections 320.350 to 320.374, such cigarette shall not be sold or offered for sale in this state until the manufacturer retests the cigarette in accordance with the testing standards and maintains records of such retesting as required by section 320.353. Any altered cigarette which does not meet the performance standard set forth in section 320.353 shall not be sold in this state.

(L. 2009 H.B. 205)

Effective 1-01-11

Contingent termination date, see section 320.374



Section 320.359 Compliance marking required, method of marking permitted — copy of certification to be provided to wholesalers, when.

Effective 01 Jan 2011, see footnote

Title XXI PUBLIC SAFETY AND MORALS

320.359. Compliance marking required, method of marking permitted — copy of certification to be provided to wholesalers, when. — 1. Cigarettes that are certified by a manufacturer in accordance with section 320.356 shall be marked to indicate compliance with the requirements of section 320.353. The marking shall be in eight-point type or larger and consist of the letters FSC, which signifies fire standard compliant, permanently printed, stamped, engraved, or embossed on the package at or near the UPC code.

2. A manufacturer shall use only one marking and shall apply such marking uniformly for all packages, including but not limited to packs, cartons, and cases, and brands marketed by such manufacturer.

3. Manufacturers certifying cigarettes in accordance with section 320.356 shall provide a copy of the certifications to all wholesalers to which they sell cigarettes. Wholesalers and retailers shall permit the department and the state attorney general, and their employees, to inspect markings of cigarette packaging marked in accordance with this section.

(L. 2009 H.B. 205)

Effective 1-01-11

Contingent termination date, see section 320.374



Section 320.362 Violations, penalties.

Effective 01 Jan 2011, see footnote

Title XXI PUBLIC SAFETY AND MORALS

320.362. Violations, penalties. — 1. A manufacturer, wholesaler, or other person or entity who knowingly sells or offers for sale cigarettes, other than through retail sale, in violation of section 320.353 shall be subject to a civil penalty not to exceed one hundred dollars for each pack of such cigarettes sold or offered for sale; provided that, in no case shall the penalty against any such person or entity exceed one hundred thousand dollars during any thirty-day period.

2. A retailer who knowingly sells or offers for sale cigarettes in violation of section 320.353 shall be subject to a civil penalty not to exceed one hundred dollars for each pack of such cigarettes sold or offered for sale; provided that, in no case shall the penalty against any retailer exceed twenty-five thousand dollars for sales or offers for sale during any thirty-day period.

3. In addition to any other penalty prescribed by law, any corporation, partnership, sole proprietorship, limited partnership, or association engaged in the manufacture of cigarettes that knowingly makes a false certification under section 320.356 shall be subject to a civil penalty of at least seventy-five thousand dollars and not to exceed two hundred fifty thousand dollars for each such false certification.

4. Any person who violates any other provision of sections 320.350 to 320.374 shall be subject to a civil penalty for a first offense not to exceed one thousand dollars and for any subsequent offense a civil penalty not to exceed five thousand dollars for each such violation.

5. Whenever the state attorney general or the department discovers any cigarettes for which no certification has been filed as required by section 320.356 or that have not been marked in the manner required by section 320.359, such cigarettes shall be sequestered by the owner and not sold or transferred for fourteen days, wherein the state attorney general may file an action in a court of competent jurisdiction petitioning for injunctive relief to enjoin the sale or offer for sale of such cigarettes. If the state attorney general does not file an action within fourteen days, the owner may lawfully sell the sequestered cigarettes.

6. In addition to any other remedy provided by law, the state attorney general may file an action in a court of competent jurisdiction for a violation of sections 320.350 to 320.374, including petitioning:

(1) For injunctive relief against any manufacturer, importer, wholesaler, retailer, or any other person or entity to enjoin such entity from selling, offering for sale, or affixing tax stamps to any cigarette that does not comply with the requirements of sections 320.350 to 320.374; or

(2) To recover any costs or damages incurred by the state as a result of such violation, including enforcement costs relating to the specific violation and attorney's fees.

­­

­

(L. 2009 H.B. 205)

Effective 1-01-11

Contingent termination date, see section 320.374



Section 320.365 Rulemaking authority — department of revenue may inspect cigarettes for markings.

Effective 01 Jan 2011, see footnote

Title XXI PUBLIC SAFETY AND MORALS

320.365. Rulemaking authority — department of revenue may inspect cigarettes for markings. — 1. The department of revenue may promulgate rules to implement the provisions of sections 320.350 to 320.374. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in sections 320.350 to 320.374 shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. Sections 320.350 to 320.374 and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after January 1, 2011, shall be invalid and void.

2. The department, in the regular course of conducting inspections of wholesalers and retailers as authorized under section 149.041, may inspect such cigarettes to determine if the cigarettes are marked as required by section 320.359. If the cigarettes are not marked as required, the department shall notify the state attorney general.

(L. 2009 H.B. 205)

Effective 1-01-11

Contingent termination date, see section 320.374



Section 320.368 Enforcement procedures — authorization to examine records.

Effective 01 Jan 2011, see footnote

Title XXI PUBLIC SAFETY AND MORALS

320.368. Enforcement procedures — authorization to examine records. — To enforce the provisions of sections 320.350 to 320.374, the state attorney general and the department are authorized to examine only the books, papers, invoices, and other business records pertaining to the sale and receipt of any type of cigarettes suspected of failing to conform to the fire safety requirements of sections 320.350 to 320.374 of any person in possession or control of any premises where such cigarettes are placed, stored, sold, or offered for sale, as well as the stock of such cigarettes on the premises. Every person in the possession or control of any premises where cigarettes are placed, sold, or offered for sale is directed and required to give the state attorney general and the department the opportunity for the examinations authorized by this section.

(L. 2009 H.B. 205)

Effective 1-01-11

Contingent termination date, see section 320.374



Section 320.371 Fund created, use of moneys.

Effective 01 Jan 2011, see footnote

Title XXI PUBLIC SAFETY AND MORALS

320.371. Fund created, use of moneys. — 1. There is hereby created in the state treasury the "Cigarette Fire Safety Standard and Firefighter Protection Act Fund" which shall consist of moneys collected under sections 320.350 to 320.374. The fund shall be administered by the state fire marshal. Upon appropriation, moneys in the fund shall be made available to the state fire marshal to support fire safety and prevention programs.

2. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund.

3. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

(L. 2009 H.B. 205)

Effective 1-01-11

Contingent termination date, see section 320.374



Section 320.374 Sale of cigarettes outside state or United States, requirements not to apply — termination of requirements, when — state preemption.

Effective 01 Jan 2011, see footnote

Title XXI PUBLIC SAFETY AND MORALS

320.374. Sale of cigarettes outside state or United States, requirements not to apply — termination of requirements, when — state preemption. — 1. Nothing in sections 320.350 to 320.374 shall be construed to prohibit any person or entity from manufacturing or selling cigarettes that do not meet the requirements of section 320.353 if the cigarettes are or will be stamped for sale in another state or are packaged for sale outside the United States and such person or entity has taken reasonable steps to ensure that such cigarettes will not be sold or offered for sale to persons located in this state.

*2. Sections 320.350 to 320.374 shall terminate if a federal cigarette ignition propensity standard is enacted.

3. Sections 320.350 to 320.374 preempt any local law, ordinance, or regulation that conflicts with any provision of sections 320.350 to 320.374 or any policy of the state implemented in accordance with sections 320.350 to 320.374. Notwithstanding any other provision of law, the local governmental units of this state may neither enact nor enforce any ordinance or other local law or regulation conflicting with, or preempted by, any provision of sections 320.350 to 320.374 or with any policy of this state expressed by sections 320.350 to 320.374 whether that policy is expressed by inclusion of a provision in such sections or by exclusion of that subject from such sections.

(L. 2009 H.B. 205)

Effective 1-01-11

*Contingent termination date

*Revisor's Note: No federal cigarette ignition propensity standard had been enacted as of the date of the general republication of the Revised Statutes of Missouri in 2016.



Section 320.380 Compliance with applicable laws required.

Effective 28 Aug 2009

Title XXI PUBLIC SAFETY AND MORALS

320.380. Compliance with applicable laws required. — Nothing in sections 320.350 to 320.374 shall be interpreted or applied to permit noncompliance with other applicable statutes and case law.

(L. 2009 H.B. 481 § 4)






Chapter 321 Fire Protection Districts

Chapter Cross References



Section 321.010 Definitions — election procedure.

Effective 15 Jun 1979, see footnote

Title XXI PUBLIC SAFETY AND MORALS

321.010. Definitions — election procedure. — 1. A "fire protection district" is a political subdivision which is organized and empowered to supply protection by any available means to persons and property against injuries and damage from fire and from hazards which do or may cause fire, and which is also empowered to render first aid for the purpose of saving lives, and to give assistance in the event of an accident or emergency of any kind. The district must consist of contiguous tracts or parcels of property containing all or parts of one or more counties, and may include within its boundaries, or may be contiguous with, any city, town or village.

2. The word "board" as used in this chapter shall mean the board of directors of a fire protection district.

3. Except as otherwise provided in this chapter, all elections herein provided for shall be held and conducted and the returns thereof made, examined, and cast up in the same manner and in all respects as in elections for state and county officers.

(L. 1947 V. I p. 432 § 2, A.L. 1965 p. 509, A.L. 1969 H.B. 322, A.L. 1978 H.B. 971, S.B. 628, A.L. 1979 S.B. 236)

Effective 6-15-79



Section 321.015 District director not to hold other lucrative employment — exemptions certain counties and employment — lucrative office or employment, defined.

Effective 28 Aug 2013

Title XXI PUBLIC SAFETY AND MORALS

321.015. District director not to hold other lucrative employment — exemptions certain counties and employment — lucrative office or employment, defined. — 1. No person holding any lucrative office or employment under this state, or any political subdivision thereof as defined in section 70.120, shall hold the office of fire protection district director under this chapter. When any fire protection district director accepts any office or employment under this state or any political subdivision thereof, his office shall thereby be vacated and he shall thereafter perform no duty and receive no salary or expenses as fire protection district director.

2. This section shall not apply to:

(1) Members of the organized militia, of the reserve corps, public school employees and notaries public;

(2) Fire protection districts located wholly within counties of the second, third or fourth classification;

(3) Fire protection districts in counties of the first classification with less than eighty-five thousand inhabitants;

(4) Fire protection districts located within counties of the first classification not adjoining any other county of the first classification;

(5) Fire protection districts located within any county of the first or second classification not having more than nine hundred thousand inhabitants which borders any three counties of the first classification;

(6) Fire protection districts located within any county of the first classification which adjoins both a county with a charter form of government with more than nine hundred fifty thousand inhabitants, and adjoins at least four other counties;

(7) Fire protection districts located within any county of the first classification with more than one hundred fifty thousand but fewer than two hundred thousand inhabitants.

3. For the purposes of this section, the term "lucrative office or employment" does not include receiving retirement benefits, compensation for expenses, or a stipend or per diem, in an amount not to exceed seventy-five dollars for each day of service, for service rendered to a fire protection district, the state or any political subdivision thereof.

(L. 1978 S.B. 628, A.L. 1984 H.B. 924, A.L. 1990 H.B. 1149, A.L. 1991 H.B. 116, A.L. 2013 H.B. 307 merged with H.B. 336)



Section 321.017 Employee of fire protection district or ambulance district not to be member of board, exception — former board members ineligible for employment by the board for twelve months.

Effective 28 Aug 2016

Title XXI PUBLIC SAFETY AND MORALS

321.017. Employee of fire protection district or ambulance district not to be member of board, exception — former board members ineligible for employment by the board for twelve months. — 1. Notwithstanding the provisions of section 321.015, no employee of any fire protection district or ambulance district shall serve as a member of any fire district or ambulance district board while such person is employed by any fire district or ambulance district, except that an employee of a fire protection district or an ambulance district may serve as a member of a voluntary fire protection district board or a voluntary ambulance district board.

2. Notwithstanding any other provision of law to the contrary, individual board members shall not be eligible for employment by the board within twelve months of termination of service as a member of the board unless such employment is on a volunteer basis or without compensation.

(L. 1991 S.B. 262 § 11, A.L. 1993 H.B. 196, A.L. 2016 S.B. 732)



Section 321.020 Circuit court may establish districts.

Effective 15 Jun 1979, see footnote

Title XXI PUBLIC SAFETY AND MORALS

321.020. Circuit court may establish districts. — The circuit court sitting in and for any county of this state, containing all or part of a proposed district, may, as provided in this chapter, establish fire protection districts.

(L. 1947 V. I p. 432 § 3, A.L. 1969 H.B. 322, A.L. 1978 H.B. 1634, S.B. 628, A.L. 1979 S.B. 236)

Effective 6-15-79



Section 321.030 Petition required for organization of fire district — who to sign.

Effective 28 Aug 1978

Title XXI PUBLIC SAFETY AND MORALS

321.030. Petition required for organization of fire district — who to sign. — The organization of a district shall be initiated by a petition filed in the office of the clerk of the circuit court vested with jurisdiction in any county in which all or part of the real property in the proposed district is situated. The petition shall be signed by one hundred voters or more of the district.

(L. 1947 V. I p. 432 § 4, A.L. 1978 H.B. 971, S.B. 628)



Section 321.040 Contents of petition.

Effective 28 Aug 1947

Title XXI PUBLIC SAFETY AND MORALS

321.040. Contents of petition. — The petition shall set forth:

(1) The name of the proposed district consisting of a chosen name preceding the words "fire protection district";

(2) An estimate of the number of inhabitants and of the assessed valuation of the taxable tangible property of the district, and of the yield from the intangible personal property located in the district;

(3) The estimated cost of the proposed improvements;

(4) A general description of the boundaries of the district or the territory to be included therein, with such certainty as to enable a property owner to determine whether or not his property is within the district, and a plat of the proposed district;

(5) Such other data and information as may be useful to the court in determining the necessity for the organization of the district;

(6) A prayer for the organization of the district.

(L. 1947 V. I p. 432 § 5)



Section 321.050 Amendment of petition — similar petitions or duplicates.

Effective 28 Aug 1947

Title XXI PUBLIC SAFETY AND MORALS

321.050. Amendment of petition — similar petitions or duplicates. — No petition with the requisite signatures shall be declared null and void on account of alleged defects, but the court may at any time permit the petition to be amended to conform with the facts, by correcting any errors in the description of the territory, or in any other particular, except that the boundaries of the district may not be enlarged by taking in additional territory, without notice to the owners of the property thus affected, which notice may be made by publication or service of such pleadings and orders on the owners so affected. Similar petitions or duplicate copies of the same petition for the organization of the same district, revising the boundaries of the proposed district, or recommending another chosen name for the district, may be filed at any time before a hearing is had on the petition, and shall, together with the first petition, be regarded as one petition, and shall be considered by the court the same as though filed with the first petition placed on file.

(L. 1947 V. I p. 432 § 6)



Section 321.060 Filing fee.

Effective 28 Aug 1947

Title XXI PUBLIC SAFETY AND MORALS

321.060. Filing fee. — There shall be filed with the petition, or petitions, a filing fee in the amount of one hundred dollars to cover the payment of court costs.

(L. 1947 V. I p. 432 § 7)



Section 321.070 Publication of notice of hearing — fixing time and place.

Effective 28 Aug 1978

Title XXI PUBLIC SAFETY AND MORALS

321.070. Publication of notice of hearing — fixing time and place. — Immediately after the filing of such petition or any amended petition changing the boundaries, the court wherein such petition is filed or the judge thereof in vacation shall, by order, fix a time and place not less than thirty days nor more than sixty days after the petition is filed for a hearing thereon, and thereupon the circuit clerk shall cause notice by publication to be made of the filing of the petition and the pendency of the action and of the time and place of the hearing thereon. The circuit clerk shall also forthwith cause a copy of the notice to be mailed by United States registered mail to the governing body of each municipality having territory within the proposed boundaries of the proposed district, and to the county commission of each county in which the proposed district lies.

(L. 1947 V. I p. 432 § 8, A.L. 1978 S.B. 628)



Section 321.080 Jurisdiction of proceedings — judge owning property not disqualified.

Effective 28 Aug 1969

Title XXI PUBLIC SAFETY AND MORALS

321.080. Jurisdiction of proceedings — judge owning property not disqualified. — The circuit court in and for the county in which the petition for the organization of a district has been filed shall thereafter for all purposes of this chapter, except as otherwise provided, maintain and have original and exclusive jurisdiction over all matters connected with or affected by said district. No judge of the circuit court wherein such petition is filed shall be disqualified to perform any duty imposed by this chapter by reason of ownership of property within the proposed district.

(L. 1947 V. I p. 432 § 9, A.L. 1969 H.B. 322)



Section 321.090 Protesting petition may be filed — who to sign — contents.

Effective 28 Aug 1978

Title XXI PUBLIC SAFETY AND MORALS

321.090. Protesting petition may be filed — who to sign — contents. — Any time after the filing of a petition for the organization of a district and before the day fixed for the hearing thereon, a petition may be filed in the office of the circuit clerk, wherein the petition for the organization of such district is pending, protesting against the creation of the proposed district. Such protesting petition shall be signed and filed by or on behalf of one or more voters of the district, and shall recite wherein the incorporation of the district will not promote the purposes as set forth in the petition, or wherein sufficient facts have not been related to justify the incorporation of such district, and any other facts which may be useful to the court in determining whether or not such original petition shall be allowed.

(L. 1947 V. I p. 432 § 10, A.L. 1978 H.B. 971)



Section 321.100 Hearing — adjudication — corporate powers.

Effective 28 Aug 1969

Title XXI PUBLIC SAFETY AND MORALS

321.100. Hearing — adjudication — corporate powers. — Upon the hearing if it shall appear that a petition for the organization of a district has been signed and presented pursuant to the provisions of this chapter, and that the allegations of the petition are true and that no protesting petition has been filed, or if one has been filed, that the facts adduced in behalf thereof at the hearing are insufficient to sustain the protesting petition, the court shall, by order duly entered of record, adjudicate all questions of jurisdiction, declare the district organized, define the boundaries thereof, and give it a corporate name by which in all proceedings it shall thereafter be known, and thereupon the district, subject to the election herein provided, shall be a political subdivision of the state of Missouri and a body corporate with all the powers of like or similar corporations.

(L. 1947 V. I p. 432 § 11, A.L. 1969 H.B. 322)



Section 321.110 Dismissal of proceedings — costs — review.

Effective 28 Aug 1969

Title XXI PUBLIC SAFETY AND MORALS

321.110. Dismissal of proceedings — costs — review. — Upon the hearing if the court finds that the petition has not been signed, filed and presented pursuant to the provisions of this chapter, or that the material facts are not as set forth in the petition filed, or that sufficient facts have not been presented to justify the incorporation of the district, it shall dismiss the proceedings and adjudge the costs against the signers of the petition, or petitions, in such proportion as it deems just and equitable. No appeal or writ of error shall lie from an order dismissing the proceeding; but nothing herein shall be construed to prevent the filing of a subsequent petition, or petitions, for similar improvements or for a similar district, and the right so to renew such proceeding is hereby expressly granted and authorized.

(L. 1947 V. I p. 432 § 14, A.L. 1969 H.B. 322)



Section 321.120 Election before decree becomes conclusive — decree to determine number of directors — ballot form — successor directors, terms — may increase number of directors, exception — ballot, form — terms.

Effective 28 Aug 2011

Title XXI PUBLIC SAFETY AND MORALS

321.120. Election before decree becomes conclusive — decree to determine number of directors — ballot form — successor directors, terms — may increase number of directors, exception — ballot, form — terms. — 1. The decree of incorporation shall not become final and conclusive until it has been submitted to an election of the voters residing within the boundaries described in such decree, and until it has been assented to by a majority vote of the voters of the district voting on the question. The decree shall also provide for the holding of the election to vote on the proposition of incorporating the district, and to select three or five persons to act as the first board of directors, and shall fix the date for holding the election.

2. The question shall be submitted in substantially the following form:

­

­

3. The proposition of electing the first board of directors or the election of subsequent directors may be submitted on a separate ballot or on the same ballot which contains any other proposition of the fire protection district. The ballot to be used for the election of a director or directors shall be substantially in the following form:

­

­

4. If a majority of the voters voting on the proposition or propositions voted in favor of the proposition to incorporate the district, then the court shall enter its further order declaring the decree of incorporation to be final and conclusive. In the event, however, that the court finds that a majority of the voters voting thereon voted against the proposition to incorporate the district, then the court shall enter its further order declaring the decree of incorporation to be void and of no effect. If the court enters an order declaring the decree of incorporation to be final and conclusive, it shall at the same time designate the first board of directors of the district who have been elected by the voters voting thereon. If a board of three members is elected, the person receiving the third highest number of votes shall hold office for a term of two years, the person receiving the second highest number of votes shall hold office for a term of four years, and the person receiving the highest number of votes shall hold office for a term of six years from the date of the election of the first board of directors and until their successors are duly elected and qualified. If a board of five members is elected, the person who received the highest number of votes shall hold office for a term of six years, the persons who received the second and third highest numbers of votes shall hold office for terms of four years and the persons who received the fourth and fifth highest numbers of votes shall hold office for terms of two years and until their successors are duly elected and qualified. Thereafter, members of the board shall be elected to serve terms of six years and until their successors are duly elected and qualified. The court shall at the same time enter an order of record declaring the result of the election on the proposition, if any, to incur bonded indebtedness.

5. Notwithstanding the provisions of subsections 1 to 4 of this section to the contrary, upon a motion by the board of directors in districts where there are three-member boards, and upon approval by the voters in the district, the number of directors may be increased to five, except that in any county of the first classification with a population of more than nine hundred thousand inhabitants such increase in the number of directors shall apply only in the event of a consolidation of existing districts. The ballot to be used for the approval of the voters to increase the number of members on the board of directors of the fire protection district shall be substantially in the following form:

­

­

­­

­

6. Members of the board of directors in office on the date of an election pursuant to subsection 5 of this section to elect additional members to the board of directors shall serve the term to which they were elected or appointed and until their successors are elected and qualified.

(L. 1947 V. I p. 432 § 12, A.L. 1969 H.B. 322, A.L. 1977 H.B. 216, A.L. 1978 H.B. 971, S.B. 628, A.L. 1981 S.B. 166, A.L. 1990 H.B. 1395 & 1448, S.B. 862, A.L. 1993 H.B. 373, A.L. 1995 H.B. 452, et al., A.L. 2003 H.B. 511, A.L. 2005 H.B. 58 merged with S.B. 210, A.L. 2011 S.B. 226)



Section 321.130 Directors, qualifications — candidate filing fee, oath.

Effective 28 Aug 2016

Title XXI PUBLIC SAFETY AND MORALS

321.130. Directors, qualifications — candidate filing fee, oath. — A person, to be qualified to serve as a director, shall be a resident and voter of the district for at least one year before the election or appointment and be over the age of twenty-four years. In the event the person is no longer a resident of the district, the person’s office shall be vacated, and the vacancy shall be filled as provided in section 321.200. Nominations and declarations of candidacy shall be filed at the headquarters of the fire protection district by paying a filing fee equal to the amount of a candidate for county office as set forth under section 115.357, and filing a statement under oath that such person possesses the required qualifications. Thereafter, such candidate shall have the candidate’s name placed on the ballot as a candidate for director.

(L. 1947 V. I p. 432 § 13, A.L. 1969 H.B. 322, A.L. 1978 H.B. 971, A.L. 1981 S.B. 166, A.L. 1990 H.B. 1395 & 1448, A.L. 1993 H.B. 177 merged with S.B. 31 merged with S.B. 346, A.L. 1995 H.B. 484, et al., A.L. 2002 S.B. 1107, A.L. 2005 S.B. 210, A.L. 2007 S.B. 22, A.L. 2016 S.B. 732)



Section 321.140 Final order establishing district deemed conclusive — quo warranto — collateral attack.

Effective 28 Aug 1947

Title XXI PUBLIC SAFETY AND MORALS

321.140. Final order establishing district deemed conclusive — quo warranto — collateral attack. — If a final order be entered establishing the district, such order shall be deemed final and conclusive, and no appeal or writ of error shall lie therefrom, and the entry of such order shall finally and conclusively establish the regular organization of said district against all persons except the state of Missouri, in an action in the nature of a writ of quo warranto, commenced by the attorney general within thirty days after said decree declaring such district finally organized as herein provided and not otherwise. The organization of such district shall not be directly or collaterally questioned in any suit, action or proceeding except as herein expressly authorized.

(L. 1947 V. I p. 432 § 15)



Section 321.150 Filing of copies of findings and decrees incorporating district.

Effective 28 Aug 1978

Title XXI PUBLIC SAFETY AND MORALS

321.150. Filing of copies of findings and decrees incorporating district. — Within thirty days after the final order of the circuit court of the county in which the district has been declared a public corporation, the circuit clerk of that court shall transmit to the county clerk and to the recorder of deeds in each county in which the district is located copies of the findings and decrees of the court incorporating the district. The same shall be filed in the same manner as articles of incorporation are required to be filed under the general laws concerning corporations, and each recorder and clerk shall receive a fee of one dollar for filing and preserving the same.

(L. 1947 V. I p. 432 § 16, A.L. 1978 S.B. 628)



Section 321.160 Board members to file oaths of office — surety bonds.

Effective 28 Aug 1947

Title XXI PUBLIC SAFETY AND MORALS

321.160. Board members to file oaths of office — surety bonds. — Whenever a district has been declared duly and finally organized, the members of the board shall thereafter qualify within fifteen days by filing with the circuit clerk their oaths of office, which shall be in the form prescribed by the constitution, and such board members shall also file with the circuit clerk corporate surety bonds to be furnished at the expense of the district in an amount not to exceed one thousand dollars each, the form and amount thereof to be fixed and approved by the circuit court having jurisdiction, and said bonds to be conditioned for the faithful performance of their duties as directors.

(L. 1947 V. I p. 432 § 17)



Section 321.162 Educational training required for board of directors.

Effective 28 Aug 2007

Title XXI PUBLIC SAFETY AND MORALS

321.162. Educational training required for board of directors. — 1. All members of the board of directors of a fire protection district first elected on or after January 1, 2008, shall attend and complete an educational seminar or conference or other suitable training on the role and duties of a board member of a fire protection district. The training required under this section shall be conducted by an entity approved by the office of the state fire marshal. The office of the state fire marshal shall determine the content of the training to fulfill the requirements of this section. Such training shall include, at a minimum:

(1) Information relating to the roles and duties of a fire protection district director;

(2) A review of all state statutes and regulations relevant to fire protection districts;

(3) State ethics laws;

(4) State sunshine laws, chapter 610;

(5) Financial and fiduciary responsibility;

(6) State laws relating to the setting of tax rates; and

(7) State laws relating to revenue limitations.

2. If any fire protection district board member fails to attend a training session within twelve months after taking office, the board member shall not be compensated for attendance at meetings thereafter until the board member has completed such training session.

(L. 2007 S.B. 22)



Section 321.170 Board to select officers — seal — records.

Effective 28 Aug 1947

Title XXI PUBLIC SAFETY AND MORALS

321.170. Board to select officers — seal — records. — After taking their oaths and filing their bonds, the board shall choose one of its members as chairman of the board and president of the district, and shall elect a secretary and a treasurer of the board and of the district, who may or may not be members of the board. The secretary and the treasurer may be one person. Such board shall adopt a seal, and the secretary shall keep in a well-bound book a record of all its proceedings, minutes of all meetings, certificates, contracts, bonds given by employees and a record of corporate acts, which shall be open to inspection of all owners of property in the district, as well as to all other interested parties.

(L. 1947 V. I p. 432 § 18)



Section 321.180 Treasurer's duties — file bond — make annual financial statement.

Effective 28 Aug 2002

Title XXI PUBLIC SAFETY AND MORALS

321.180. Treasurer's duties — file bond — make annual financial statement. — The treasurer shall keep strict and accurate accounts of all money received by and disbursed for and on behalf of the district in permanent records. He shall file with the clerk of the court, at the expense of the district, a corporate fidelity bond in an amount to be determined by the board for not less than five thousand dollars, conditioned on the faithful performance of the duties of his office. He shall file in the office of the county clerk of each county in which all or part of the district lies a detailed financial statement for the preceding fiscal year of the district on behalf of the board, on or before April first of the following year.

(L. 1947 V. I p. 432 § 19, A.L. 1965 p. 509, A.L. 1978 H.B. 1115, S.B. 628, A.L. 2002 S.B. 1107)



Section 321.190 Attendance fees authorized — reimbursement for expenses — secretary and treasurer, additional compensation, how set, limitation.

Effective 28 Aug 2005

Title XXI PUBLIC SAFETY AND MORALS

321.190. Attendance fees authorized — reimbursement for expenses — secretary and treasurer, additional compensation, how set, limitation. — Each member of the board may receive an attendance fee not to exceed one hundred dollars for attending each regularly called board meeting, or special meeting, but shall not be paid for attending more than two in any calendar month, except that in a county of the first class having a charter form of government, he shall not be paid for attending more than four in any calendar month. However, no board member shall be paid more than one attendance fee if such member attends more than one board meeting in a calendar week. In addition, the chairman of the board of directors may receive fifty dollars for attending each regularly or specially called board meeting, but shall not be paid the additional fee for attending more than two meetings in any calendar month. Each member of the board shall be reimbursed for his or her actual expenditures in the performance of his or her duties on behalf of the district. The secretary and the treasurer, if members of the board of directors, may each receive such additional compensation for the performance of their respective duties as secretary and treasurer as the board shall deem reasonable and necessary, not to exceed one thousand dollars per year. The circuit court having jurisdiction over the district shall have power to remove directors or any of them for good cause shown upon a petition, notice and hearing.

(L. 1947 V. I p. 432 § 20, A.L. 1965 p. 509, A.L. 1971 H.B. 316, A.L. 1979 S.B. 224, A.L. 1990 H.B. 1395 & 1448, A.L. 2005 H.B. 58 merged with H.B.127 merged with S.B. 210)



Section 321.200 Board meetings, quorum, vacancy — employment, suspension, discharge of employees — deployment of Missouri Task Force One or Urban Search and Rescue Task Force, emergency board meeting.

Effective 28 Aug 2014

Title XXI PUBLIC SAFETY AND MORALS

321.200. Board meetings, quorum, vacancy — employment, suspension, discharge of employees — deployment of Missouri Task Force One or Urban Search and Rescue Task Force, emergency board meeting. — 1. Except as otherwise provided in subsection 3, the board shall meet regularly, not less than once each month, at a time and at some building in the district to be designated by the board. Notice of the time and place of future regular meetings shall be posted continuously at the firehouse or firehouses of the district. Additional meetings may be held, when the needs of the district so require, at a place regular meetings are held, and notice of the time and place shall be given to each member of the board. Meetings of the board shall be held and conducted in the manner required by the provisions of chapter 610. All minutes of meetings of the board and all other records of the fire protection district shall be available for public inspection at the main firehouse within the district by appointment with the secretary of the board within one week after a written request is made between the hours of 8:00 a.m. and 5:00 p.m. every day except Sunday. A majority of the members of the board shall constitute a quorum at any meeting and no business shall be transacted unless a quorum is present. The board, acting as a board, shall exercise all powers of the board, without delegation thereof to any other governmental or other body or entity or association, and without delegation thereof to less than a quorum of the board. Agents, employees, engineers, auditors, attorneys, firemen and any other member of the staff of the district may be employed or discharged only by a board which includes at least two directors; but any board of directors may suspend from duty any such person or staff member who willfully and deliberately neglects or refuses to perform his or her regular functions.

2. Any vacancy on the board shall be filled by the remaining elected members of the board, except when less than two elected members remain on the board any vacancy shall be filled by the circuit court of the county in which all or a majority of the district lies. The appointee or appointees shall act until the next biennial election at which a director or directors are elected to serve the remainder of the unexpired term.

3. Notwithstanding any provision of sections 610.015 and 610.020 to the contrary, when Missouri Task Force One or any Urban Search and Rescue Task Force is activated for deployment by the federal emergency management agency, state emergency management agency, or statewide mutual aid, a quorum of the board of directors of the affiliated fire protection district may meet in person, via telephone, facsimile, internet, or any other voice or electronic means, without public notice, in order to authorize by roll call vote the disbursement of funds necessary for the deployment.

4. In the event action is necessary under subsection 3 of this section, the board of directors of the affiliated fire protection district shall keep minutes of the emergency meeting and disclose during the next regularly scheduled meeting of the board that the emergency meeting was held, the action that precipitated calling the emergency meeting without notice, and that the minutes of the emergency meeting are available as a public record of the board.

(L. 1947 V. I p. 432 § 21, A.L. 1981 S.B. 166, A.L. 1982 S.B. 649, A.L. 1990 H.B. 1395 & 1448, A.L. 2014 H.B. 1300)



Section 321.210 Election and terms of directors — filing fee.

Effective 28 Aug 2016

Title XXI PUBLIC SAFETY AND MORALS

321.210. Election and terms of directors — filing fee. — On the first Tuesday in April after the expiration of at least two full calendar years from the date of the election of the first board of directors, and on the first Tuesday in April every two years thereafter, an election for members of the board of directors shall be held in the district. Nominations shall be filed at the headquarters of the fire protection district in which a majority of the district is located by paying a filing fee equal to the amount of a candidate for county office as set forth under section 115.357 and filing a statement under oath that the candidate possesses the required qualifications. The candidate receiving the most votes shall be elected. Any new member of the board shall qualify in the same manner as the members of the first board qualify.

(L. 1947 V. I p. 432 § 22, A.L. 1969 H.B. 322, A.L. 1975 H.B. 332, A.L. 1978 H.B. 971, A.L. 1981 S.B. 166, A.L. 1995 H.B. 452, et al., A.L. 2013 H.B. 307 merged with H.B. 336, A.L. 2016 S.B. 732)



Section 321.220 Powers of board — employee benefits plan.

Effective 28 Aug 2005

Title XXI PUBLIC SAFETY AND MORALS

321.220. Powers of board — employee benefits plan. — For the purpose of providing fire protection to the property within the district, the district and, on its behalf, the board shall have the following powers, authority and privileges:

(1) To have perpetual existence;

(2) To have and use a corporate seal;

(3) To sue and be sued, and be a party to suits, actions and proceedings;

(4) To enter into contracts, franchises and agreements with any person, partnership, association or corporation, public or private, affecting the affairs of the district, including contracts with any municipality, district or state, or the United States of America, and any of their agencies, political subdivisions or instrumentalities, for the planning, development, construction, acquisition or operation of any public improvement or facility, or for a common service relating to the control or prevention of fires, including the installation, operation and maintenance of water supply distribution, fire hydrant and fire alarm systems; provided, that a notice shall be published for bids on all construction or purchase contracts for work or material or both, outside the authority contained in subdivision (9) of this section, involving an expense of ten thousand dollars or more;

(5) Upon approval of the voters as herein provided, to borrow money and incur indebtedness and evidence the same by certificates, notes or debentures, and to issue bonds, in accordance with the provisions of this chapter;

(6) To acquire, construct, purchase, maintain, dispose of and encumber real and personal property, fire stations, fire protection and fire-fighting apparatus and auxiliary equipment therefor, and any interest therein, including leases and easements;

(7) To refund any bonded indebtedness of the district without an election. The terms and conditions of refunding bonds shall be substantially the same as those of the original issue of bonds, and the board shall provide for the payment of interest, at not to exceed the legal rate, and the principal of such refunding bonds in the same manner as is provided for the payment of interest and principal of bonds refunded;

(8) To have the management, control and supervision of all the business and affairs of the district, and the construction, installation, operation and maintenance of district improvements therein;

(9) To hire and retain agents, employees, engineers and attorneys, including part-time or volunteer firemen;

(10) To have and exercise the power of eminent domain and in the manner provided by law for the condemnation of private property for public use to take any property within the district necessary to the exercise of the powers herein granted;

(11) To receive and accept by bequest, gift or donation any kind of property. Notwithstanding any other provision of law to the contrary, any property received by the fire protection district as a gift or any property purchased by the fire protection district at a price below the actual market value of the property may be returned to the donor or resold to the seller if such property is not used for the specific purpose for which it was acquired;

(12) To adopt and amend bylaws, fire protection and fire prevention ordinances, and any other rules and regulations not in conflict with the constitution and laws of this state, necessary for the carrying on of the business, objects and affairs of the board and of the district, and refer to the proper authorities for prosecution any infraction thereof detrimental to the district. Any person violating any such ordinance is hereby declared to be guilty of a misdemeanor, and upon conviction thereof shall be punished as is provided by law therefor. The prosecuting attorney for the county in which the violation occurs shall prosecute such violations in the circuit court of that county. The legal officer or attorney for the fire district may be appointed by the prosecuting attorney as special assistant prosecuting attorney for the prosecution of any such violation. The enactments of the fire district in delegating administrative authority to officials of the district may provide standards of action for the administrative officials, which standards are declared as industrial codes adopted by nationally organized and recognized trade bodies. The board shall have the power to adopt an ordinance, rule, or regulation allowing the district to charge individuals who reside outside of the district, but who receive emergency services within the boundaries of the district, for the actual and reasonable cost of such services. However, such actual and reasonable costs shall not exceed one hundred dollars for responding to each fire call or alarm and two hundred fifty dollars for each hour or a proportional sum for each quarter hour spent in combating a fire or emergency;

(13) To pay all court costs and expenses connected with the first election or any subsequent election in the district;

(14) To have and exercise all rights and powers necessary or incidental to or implied from the specific powers granted herein. Such specific powers shall not be considered as a limitation upon any power necessary or appropriate to carry out the purposes and intent of this chapter;

(15) To provide for health, accident, disability and pension benefits for the salaried members of its organized fire department of the district and such other benefits for their spouses and eligible unemancipated children, through either or both a contributory or noncontributory plan. For purposes of this section, "eligible unemancipated child" means a natural or adopted child of an insured, or a stepchild of an insured who is domiciled with the insured, who is less than twenty-three years of age, who is not married, not employed on a full-time basis, not maintaining a separate residence except for full-time students in an accredited school or institution of higher learning, and who is dependent on parents or guardians for at least fifty percent of his or her support. The type and amount of such benefits shall be determined by the board of directors of the fire protection district within the level of available revenues of the pension program and other available revenues of the district. If an employee contributory plan is adopted, then at least one voting member of the board of trustees shall be a member of the fire district elected by the contributing members, which shall not be the same as the board of directors;

(16) To contract with any municipality that is contiguous to a fire protection district for the fire protection district to provide fire protection to the municipality for a fee as hereinafter provided;

(17) To provide for life insurance, accident, sickness, health, disability, annuity, length of service, pension, retirement and other employee-type fringe benefits, subject to the provisions of section 70.615, for the volunteer members of any organized fire department of the district and such other benefits for their spouses and eligible unemancipated children, through either a contributory or noncontributory plan, or both. For purposes of this section, "eligible unemancipated child" means a natural or adopted child of an insured, or a stepchild of an insured who is domiciled with the insured, who is less than twenty-three years of age, who is not married, not employed on a full-time basis, not maintaining a separate residence except for full-time students in an accredited school or institution of higher learning, and who is dependent on parents or guardians for at least fifty percent of his or her support. The type and amount of such benefits shall be determined by the board of directors of the fire protection district within available revenues of the district, including the pension program of the district. The provision and receipt of such benefits shall not make the recipient an employee of the district. Directors who are also volunteer members may receive such benefits while serving as a director of the district;

(18) To contract for services with any rural, volunteer or subscription fire department or organization, or volunteer fire protection association, as defined in section 320.300, for the purpose of providing the benefits described in subdivision (17) of this section.

(L. 1947 V. I p. 432 § 23, A.L. 1961 p. 550, A.L. 1965 p. 509, A.L. 1969 H.B. 322, A.L. 1977 S.B. 62, A.L. 1978 H.B. 971, S.B. 628, A.L. 1981 S.B. 166, A.L. 1982 H.B. 1096, A.L. 1989 H.B. 487, A.L. 1990 H.B. 1395 & 1448 merged with H.B. 1675, A.L. 1992 S.B. 649, A.L. 1993 H.B. 373, A.L. 1995 H.B. 452, et al., A.L. 1999 S.B. 436, A.L. 2005 H.B. 58)

(1955) Fire district organized under chapter 321 RSMo has authority to regulate by ordinance and inspect the erection, alteration, repair and removal of buildings within the district for the purpose of preventing fire and such powers supersede those of a city of the third class within the district with respect to the same subject. Wellston Fire Protection Dist. V. State Bank & Trust Co. (A.), 282 S.W.2d 171.

(2015) Section does not grant voters of a fire protection district the power to exclude property from the boundaries of the district through referendum. Manz v. Prairie Tp. Fire Protection Bd., 463 S.W.3d 831 (Mo.App.W.D.).



Section 321.221 Municipality purchasing fire protection, annual payments, how computed.

Effective 28 Aug 1982

Title XXI PUBLIC SAFETY AND MORALS

321.221. Municipality purchasing fire protection, annual payments, how computed. — The amount to be paid annually by the municipality to the fire district pursuant to subdivision (16) of section 321.220 shall be the annual assessed value of all property subject to tax in the municipality determined from the tax assessment ledgers, and including public utilities and intangible property within such area, multiplied by the annual tax rate as certified by the fire protection district to the municipality (but not including any portion of the tax rate for ambulance service provided by the district) per one hundred dollars of assessed value in such area. The tax rate so computed shall include any tax on bonded indebtedness incurred by the district prior to entering into such contract, but shall not include any of the tax rate for bonded indebtedness incurred during the term that the contract is in force.

(L. 1982 H.B. 1096)



Section 321.222 Residential construction — definitions — regulatory system of city or county supersedes fire protection district regulations (Jefferson County).

Effective 28 Aug 2005

Title XXI PUBLIC SAFETY AND MORALS

321.222. Residential construction — definitions — regulatory system of city or county supersedes fire protection district regulations (Jefferson County). — 1. As used in this section, the term "residential construction" shall mean new construction and erection of detached single-family or two-family dwellings, the alteration, enlargement, replacement, or repair of detached single-family or two-family dwellings.

2. As used in this section, the term "residential construction regulatory system" means any bylaw, ordinance, order, rule, or regulation pertaining to residential construction, the implementation or enforcement of any permitting system or program relative to residential construction, including the use or occupancy by the initial occupant thereof, or the implementation or enforcement of any system or program for the inspection of residential construction.

3. Notwithstanding the provisions of any other law to the contrary, in the event a city, town, village, or county adopts or has adopted, implements or has implemented, or enforces a residential construction regulatory system or any portion thereof applicable to residential construction within its jurisdiction, neither fire protection districts nor their boards shall have the power, authority, or privilege to adopt, enforce, or implement a residential construction regulatory system or any portion thereof applicable to or pertaining to residential construction within the jurisdiction of such city, town, village, or county.

4. Any residential construction regulatory system or any portion thereof adopted or previously adopted, implemented or previously implemented, or enforced by a fire protection district or its board as to residential construction within the jurisdiction of a city, town, village, or county shall be null and void as of the date on which such city, town, village, or county adopts, implements, or enforces its own residential construction regulatory system as to residential construction within its jurisdiction whether or not the residential construction regulatory system or any portion thereof adopted, implemented, or enforced by such city, town, village, or county specifically addresses matters addressed in substance or manner by the residential construction regulatory system or any portion thereof adopted, implemented, or enforced by the applicable fire protection district or its board.

5. In no event shall a fire protection district or its board enact, adopt, or implement any bylaws, ordinances, orders, rules, or regulations that pertain, in any manner, to either the subdivision of land for the purpose of residential construction or to the construction, installation, and erection of any improvements, infrastructure, and utility facilities related to or for the purpose of serving residential construction.

6. Any residential construction regulatory system or any portion thereof adopted or previously adopted, implemented or previously implemented, or enforced by the applicable fire protection district or board that is in conflict with this section shall be void.

7. This section shall only apply to any fire protection district located wholly within any county of the first classification with more than one hundred ninety-eight thousand but fewer than one hundred ninety-nine thousand two hundred inhabitants.

8. Notwithstanding any provision in this section to the contrary, a fire protection district may enter into a contract with a county, city, town, or village to assist in the implementation of the residential construction regulatory system of such county, city, town, or village as it relates to fire protection issues as long as the county, city, town, or village retains jurisdiction over the implementation and enforcement of such system.

(L. 2005 S.B. 210)

(2006) Section applying only to fire protection districts wholly within counties within a very narrow population range was a special law in violation of article III, section 40(30) without substantial justification for the classification. Jefferson County Fire Protection Districts Association v. Blunt, 205 S.W.3d 866 (Mo.banc).



Section 321.223 Fire protection districts may contract to provide fire protection to municipalities not in the district, certain counties (including St. Louis County) — may also provide ambulance service, when.

Effective 27 Jun 2000, see footnote

Title XXI PUBLIC SAFETY AND MORALS

321.223. Fire protection districts may contract to provide fire protection to municipalities not in the district, certain counties (including St. Louis County) — may also provide ambulance service, when. — 1. Notwithstanding any other provision of law to the contrary, any fire protection district within a county of the first classification with a charter form of government with a population of at least nine hundred thousand may contract with any municipality or village that does not operate its* own fire department to provide fire protection services for a fee to any area of the municipality or village that does not belong to the fire protection district. In such event, the municipality and the fire protection district shall, by ordinance duly enacted by the governing board of each, agree upon the terms by** which such fire protection shall be furnished. The agreement may provide for the payment of a stated sum per year upon any method of compensation for such fire protection that is agreed upon by the fire district and the municipality entering into such contract; provided that any contract for a period longer than five years shall have no binding force until ratified by a majority of the voters in the fire district and the municipality entering into such a contract.

2. If the fire protection district is authorized to provide ambulance service within its district, the fire protection district may also provide ambulance service to the municipality, upon such terms as the fire district and the municipality may agree, which are not inconsistent with any requirement of subsection 1 of this section.

(L. 2000 H.B. 1967)

Effective 6-27-00

*Word "their" appears in original rolls.

**Word "by" does not appear in original rolls.



Section 321.225 Emergency ambulance and medical services, may provide — election — tax levy — defeat of levy, old levy to remain in effect — emergency, defined.

Effective 28 Aug 1992

Title XXI PUBLIC SAFETY AND MORALS

321.225. Emergency ambulance and medical services, may provide — election — tax levy — defeat of levy, old levy to remain in effect — emergency, defined. — 1. A fire protection district may, in addition to its other powers and duties, provide emergency ambulance service within its district if a majority of the voters voting thereon approve a proposition to furnish such service and to levy a tax not to exceed thirty cents on the one hundred dollars assessed valuation to be used exclusively to supply funds for the operation of an emergency ambulance service. The district shall exercise the same powers and duties in operating an emergency ambulance service as it does in operating its fire protection service.

2. The proposition to furnish emergency ambulance service may be submitted by the board of directors at any municipal general, primary or general election or at any election of the members of the board.

3. The question shall be submitted in substantially the following form:

Shall the board of directors of ______ Fire Protection District be authorized to provide emergency ambulance service within the district and be authorized to levy a tax not to exceed thirty cents on the one hundred dollars assessed valuation to provide funds for such service?

4. If a majority of the voters casting votes thereon be in favor of emergency ambulance service and the levy, the district shall forthwith commence such service.

5. As used in this section "emergency" means a situation resulting from a sudden or unforeseen situation or occurrence that requires immediate action to save life or prevent suffering or disability.

6. In addition to all other taxes authorized on or before September 1, 1990, the board of directors of any fire protection district may, if a majority of the voters of the district voting thereon approve, levy an additional tax of not more than forty cents per one hundred dollars of assessed valuation to be used for the support of the ambulance service or partial or complete support of an emergency medical technician defibrillator program or partial or complete support of an emergency medical technician paramedic first responder program. The proposition to levy the tax authorized by this subsection may be submitted by the board of directors at the next annual election of the members of the board or at any regular municipal or school election conducted by the county clerk or board of election commissioners in such district or at a special election called for the purpose, or upon petition of five hundred registered voters of the district. A separate ballot containing the question shall read as follows:

­

­

­­

­

(L. 1969 H.B. 322, A.L. 1977 H.B. 216, A.L. 1978 H.B. 971, A.L. 1984 H.B. 924, A.L. 1988 S.B. 725, A.L. 1990 H.B. 1395 & 1448, A.L. 1992 S.B. 630)



Section 321.226 Emergency ambulance service outside district — fee for services for all districts — emergency defined.

Effective 28 Aug 1985

Title XXI PUBLIC SAFETY AND MORALS

321.226. Emergency ambulance service outside district — fee for services for all districts — emergency defined. — 1. Any fire protection district which is authorized to provide emergency ambulance service within its district may provide such emergency ambulance service outside its district. When providing emergency ambulance service for a person who does or does not reside within the district, a fire protection district may assess and collect from such person a usual and customary fee for such service.

2. As used in this section "emergency" means a situation resulting from a sudden or unforeseen situation or occurrence that requires immediate action to save life or prevent suffering or disability.

(L. 1979 S.B. 237 § 1, A.L. 1985 H.B. 167, et al.)



Section 321.228 Residential construction regulatory system, preemption of law by local governmental body over fire protection district, when, exceptions.

Effective 28 Aug 2012

Title XXI PUBLIC SAFETY AND MORALS

321.228. Residential construction regulatory system, preemption of law by local governmental body over fire protection district, when, exceptions. — 1. As used in this section, the following terms shall mean:

(1) "Residential construction", new construction and erection of detached single-family or two-family dwellings or the development of land to be used for detached single-family or two-family dwellings;

(2) "Residential construction regulatory system", any bylaw, ordinance, order, rule, or regulation adopted, implemented, or enforced by any city, town, village, or county that pertains to residential construction, to any permitting system, or program relating to residential construction, including but not limited to the use or occupancy by the initial occupant thereof, or to any system or program for the inspection of residential construction. Residential construction regulatory system also includes the whole or any part of a nationally recognized model* code, with or without amendments specific to such city, town, village, or county.

2. Notwithstanding the provisions of any other law to the contrary, if a city, town, village, or county adopts or has adopted, implements, and enforces a residential construction regulatory system applicable to residential construction within its jurisdiction, any fire protection districts wholly or partly located within such city, town, village, or county shall be without power, authority, or privilege to enforce or implement a residential construction regulatory system purporting to be applicable to any residential construction within such city, town, village, or county. Any such residential construction regulatory system adopted by a fire protection district or its board shall be treated as advisory only and shall not be enforced by such fire protection district or its board.

3. Notwithstanding the provisions of any other law to the contrary, fire protection districts:

(1) Shall have final regulatory authority regarding the location and specifications of fire hydrants, fire hydrant flow rates, and fire lanes, all as it relates to residential construction. Nothing in this subdivision shall be construed to require the political subdivision supplying water to incur any costs to modify its water supply infrastructure; and

(2) May inspect the alteration, enlargement, replacement or repair of a detached single-family or two-family dwelling; and

(3) Shall not collect a fee for the services described in subdivisions (1) and (2) of this subsection.

(L. 2012 H.B. 1647 merged with S.B. 769)

*Word "mode" appears in original rolls of S.B. 769, 2012.



Section 321.230 Power to levy and collect ad valorem taxes.

Effective 28 Aug 1947

Title XXI PUBLIC SAFETY AND MORALS

321.230. Power to levy and collect ad valorem taxes. — For the purpose of providing revenue for such districts, the board shall have the power and authority to order the levy and collection of ad valorem taxes on and against all taxable tangible property within the district, and to make timely demand and to sue for and collect any and all other taxes, contributions or allocations to which the district may be entitled.

(L. 1947 V. I p. 432 § 24)



Section 321.240 Tax levy, election, when — form of ballot.

Effective 28 Aug 1979

Title XXI PUBLIC SAFETY AND MORALS

321.240. Tax levy, election, when — form of ballot. — To levy and collect taxes as herein provided, the board shall in each year determine the amount of money necessary to be raised by taxation, and shall fix a rate of levy which, when levied upon every dollar of the taxable tangible property within the district as shown by the last completed assessment, and with other revenues, will raise the amount required by the district annually to supply funds for paying the expenses of organization and operation and the costs of acquiring, supplying and maintaining the property, works and equipment of the district, and maintain the necessary personnel, which rate of levy shall not exceed thirty cents on the one hundred dollars valuation; may fix an additional rate, not to exceed ten cents on the hundred dollars valuation, the revenues from which shall be deposited in a special fund and used only for the pension program of the district, by submitting the following question to the voters:

Shall the board of directors of ______ Fire Protection District be authorized to increase the annual tax rate from ______ cents to ______ cents per one hundred dollars valuation, the revenues from which shall be deposited in a special fund and used only for the pension program of the district?

­­

­

Shall the board of directors of ______ Fire Protection District be authorized to increase the annual tax rate from ______ cents to ______ cents on the hundred dollars assessed valuation?

­­

­

(L. 1947 V. I p. 432 § 25, A.L. 1953 p. 665, A.L. 1965 pp. 513, 514, A.L. 1969 H.B. 322, A.L. 1977 H.B. 216, A.L. 1978 H.B. 971, A.L. 1979 H.B. 322)



Section 321.241 Additional tax levy, when — form of ballot.

Effective 28 Aug 1995

Title XXI PUBLIC SAFETY AND MORALS

321.241. Additional tax levy, when — form of ballot. — 1. The board of directors of any fire protection district may levy, if a majority of the voters of the district voting thereon approve, in addition to all other taxes heretofore approved, an additional tax of not more than twenty-five cents per one hundred dollars of assessed valuation to be used for the support of the district. The proposition to levy the tax authorized by this subsection may be submitted by the board of directors at the next annual election of the members of the board or at any regular municipal or school election conducted by the county clerk or board of election commissioners in such district or at a special election called for the purpose, or upon petition of five hundred registered voters of the district. A separate ballot containing the question shall read as follows:

­

­

­­

­

2. After August 13, 1982, the board of directors of any fire protection district may levy, if a majority of the voters of the district voting thereon approve, in addition to all other taxes heretofore approved, an additional tax of not more than ten cents per one hundred dollars of assessed valuation to be used for the support of the district. The proposition to levy the tax authorized by this subsection may be submitted by the board of directors at the next annual election of the members of the board or at any regular municipal or school election conducted by the county clerk or board of election commissioners in such district or at a special election called for the purpose, or upon petition of five hundred registered voters of the district. A separate ballot containing the question shall read as follows:

­

­

­­

­

3. In addition to all other taxes authorized on or before September 28, 1985, the board of directors of any fire protection district may, if a majority of the voters of the district voting thereon approve, levy an additional tax of not more than twenty-five cents per one hundred dollars of assessed valuation to be used for the support of the district. The proposition to levy the tax authorized by this subsection may be submitted by the board of directors at the next annual election of the members of the board or at any regular municipal or school election conducted by the county clerk or board of election commissioners in such district or at a special election called for the purpose, or upon petition of five hundred registered voters of the district. A separate ballot containing the question shall read as follows:

­

­

­­

­

4. The board of directors of any fire protection district may levy, if a majority of the voters of the district voting thereon approve, in addition to all other taxes heretofore approved, an additional tax of not more than fifty cents per one hundred dollars of assessed valuation to be used for the support of the district. The proposition to levy the tax authorized by this subsection may be submitted by the board of directors at the next annual election of the members of the board or at any regular municipal or school election conducted by the county clerk or board of election commissioners in such district or at a special election called for that purpose, or upon petition of five hundred registered voters of the district. A separate ballot containing the question shall read as follows:

­

­

­­

­

(L. 1977 H.B. 216, A.L. 1982 S.B. 649, A.L. 1985 H.B. 167, et al., A.L. 1995 H.B. 452, et al.)



Section 321.242 Additional sales tax, certain cities — ballot, form — fire protection sales tax trust fund, deposit of funds — abolition of tax, procedure — dissolution of district, effect.

Effective 28 Aug 2017

Title XXI PUBLIC SAFETY AND MORALS

321.242. Additional sales tax, certain cities — ballot, form — fire protection sales tax trust fund, deposit of funds — abolition of tax, procedure — dissolution of district, effect. — 1. The governing body of any fire protection district which operates within and has boundaries identical to a city with a population of at least thirty thousand but not more than thirty-five thousand inhabitants which is located in a county of the first classification, excluding a county of the first classification having a population in excess of nine hundred thousand, or the governing body of any municipality having a municipal fire department may impose a sales tax in an amount of up to one-fourth of one percent on all retail sales made in such fire protection district or municipality which are subject to taxation pursuant to the provisions of sections 144.010 to 144.525. The tax authorized by this section shall be in addition to any and all other sales taxes allowed by law, except that no sales tax imposed pursuant to the provisions of this section shall be effective unless the governing body of the fire protection district or municipality submits to the voters of such fire protection district or municipality, at a county or state general, primary or special election, a proposal to authorize the governing body of the fire protection district or municipality to impose a tax.

2. The ballot of submission shall contain, but need not be limited to, the following language:

­

­

­­

­

3. All revenue received by a fire protection district or municipality from the tax authorized pursuant to the provisions of this section shall be deposited in a special trust fund and shall be used solely for the operation of the fire protection district or the municipal fire department.

4. All sales taxes collected by the director of revenue pursuant to this section or section 321.246 on behalf of any fire protection district or municipality, less one percent for cost of collection which shall be deposited in the state’s general revenue fund after payment of premiums for surety bonds as provided in section 32.087, shall be deposited in a special trust fund, which is hereby created, to be known as the “Fire Protection Sales Tax Trust Fund”. Any moneys in the fire protection district sales tax trust fund created prior to August 28, 1999, shall be transferred to the fire protection sales tax trust fund. The moneys in the fire protection sales tax trust fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money in the trust fund and of the amounts which were collected in each fire protection district or municipality imposing a sales tax pursuant to this section, and the records shall be open to the inspection of officers of the fire protection district or municipality and the public. Not later than the tenth day of each month, the director of revenue shall distribute all moneys deposited in the trust fund during the preceding month to the fire protection district or municipality which levied the tax. Such funds shall be deposited with the treasurer of each such fire protection district or municipality, and all expenditures of funds arising from the fire protection sales tax trust fund shall be for the operation of the fire protection district or the municipal fire department and for no other purpose.

5. The director of revenue may make refunds from the amounts in the trust fund and credited to any fire protection district or municipality for erroneous payments and overpayments made and may redeem dishonored checks and drafts deposited to the credit of such fire protection districts or municipalities. If any fire protection district or municipality abolishes the tax, the fire protection district or municipality shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such fire protection district or municipality, the director of revenue shall remit the balance in the account to the fire protection district or municipality and close the account of that fire protection district or municipality. The director of revenue shall notify each fire protection district or municipality of each instance of any amount refunded or any check redeemed from receipts due the fire protection district or municipality. In the event a tax within a fire protection district is approved pursuant to this section, and such fire protection district is dissolved, if the boundaries of the fire protection district are identical to that of the city, the tax shall continue and proceeds shall be distributed to the governing body of the city formerly containing the fire protection district and the proceeds of the tax shall be used for fire protection services within such city.

6. Except as modified in this section, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed pursuant to this section.

(L. 1995 H.B. 452, et al. § 1, A.L. 1999 S.B. 436, A.L. 2017 S.B. 112)



Section 321.243 Tax authorized for dispatching center and equipment and services in a certain county — requirements — funds, payment from — board of directors, members, qualifications — St. Charles County, special board, powers — Jefferson County, tax authorized.

Effective 28 Aug 2010

Title XXI PUBLIC SAFETY AND MORALS

321.243. Tax authorized for dispatching center and equipment and services in a certain county — requirements — funds, payment from — board of directors, members, qualifications — St. Charles County, special board, powers — Jefferson County, tax authorized. — 1. Notwithstanding any other provision of law to the contrary, an additional tax of not to exceed three cents per one hundred dollars of assessed valuation may be levied and collected by any city, town, village, county, or fire protection district, or a central fire and emergency services board established in subsection 4 of this section. All the funds derived from such tax, including any existing surplus funds, shall be used for the purpose of establishing and providing a joint central fire and emergency dispatching service and for expenditures for equipment and services, except for salaries, wages, and benefits, by cities, towns, villages, counties, or fire protection districts which contract with such joint central fire and emergency dispatching service.

2. The additional tax prescribed by this section shall be levied only when the governing body of the city, town, village, county, fire protection district, or central fire and emergency services board determines that a central fire and emergency dispatching center will meet the minimum requirements set by section 321.245, and, except where a central fire and emergency services board is established in accordance with subsection 4 of this section, when the governing body has entered into a contract with the center for fire and emergency dispatching services. The funds from the tax shall be kept separate and apart from all other funds of the city, town, village, county, fire protection district, or central fire and emergency services board and shall be paid out only on order of the governing body. Except as provided in subsection 4 of this section, all funds received by such center, and all operations of such center shall be governed and controlled by a board of directors consisting of one member from each such agency using the joint central fire and emergency dispatching service. Except as otherwise provided in subsection 4 of this section, in any county, city, town, or village, where a tax-supported fire protection district is provided emergency dispatching services by any form of joint communication organization or emergency dispatching center, receiving directly or indirectly any funds so levied and collected as provided in this section including any funds or tariffs paid by telephone subscribers for 911 emergency service, such joint communication organization, however organized, shall be governed by a board of directors, and the board of directors shall consist in part of one member appointed by each county, city, town, village or tax-supported fire protection district so served. The members shall be an elected official of a fire protection district, ambulance district or city council appointed by each such agency to serve for a one-year term or until a successor is duly appointed.

3. In addition to the tax prescribed by subsections 1 and 2 of this section, an additional tax of not to exceed two cents per one hundred dollars of assessed valuation which has been approved by the voters may be levied and collected by any city, town, village, county, or fire protection district, or a central fire and emergency services board established in subsection 4 of this section of a county of the first classification with a charter form of government which has a population between two hundred thousand and five hundred thousand inhabitants, but all of the funds derived from such tax shall be used solely for the purpose of establishing and providing a joint central fire and emergency dispatching service.

4. A central fire and emergency services board shall be established in any county of the first classification with a charter form of government which has a population between two hundred thousand and five hundred thousand inhabitants in the manner prescribed in this subsection. The board shall have all powers and duties prescribed in this section and section 321.245 to establish and provide a joint central fire and emergency dispatching service. The initial board shall be established at the April, 1996, election. The election authority shall be ordered to conduct such election, which shall be conducted as a nonpartisan election. The board shall consist of one member elected from each county council district. All board members shall serve for four-year terms, except that of the initial members elected, the members elected from odd-numbered county council districts shall serve for terms of two years and the members elected from even-numbered county council districts shall serve for terms of four years. Each member shall be a resident of the county council district from which the member is elected. No person who is a paid employee of any fire protection district, ambulance district, joint central fire and emergency dispatch board, or a paid employee of a fire or ambulance department of a municipality shall be elected to the joint central fire and emergency dispatch board. At such election, the election authority of the county shall submit to the qualified voters of the county a proposal for the board to levy and collect the taxes prescribed in this section, and such tax shall be conditioned on the replacement of the tax levied in such county by the county under this section with the new tax levied by the board. A portion of the funds derived from the tax levied pursuant to this subsection shall be used to reimburse the county for the cost of the election held in April, 1996, and any subsequent elections that are necessary for the operation of the board and the board's duties. In addition, if such a tax is approved, any funds remaining in the separate fund kept by the county, as required by subsection 2 of this section, and any property and equipment purchased with moneys in such separate fund held by the county shall be transferred to the fund maintained by the board for the same purpose. The board shall abide by section 50.660 in the letting of contracts. The board shall be audited by the state auditor pursuant to section 29.230. Except as otherwise provided in this subsection, the board shall meet as established in the bylaws. Any other meeting may be called by four of the seven members voting in favor of having an additional meeting.

5. Any fire protection district in any county with a charter form of government and with more than one hundred ninety-eight thousand but fewer than one hundred ninety-nine thousand two hundred inhabitants that has levied any tax under this section and has levied and imposed any communications tax for central fire and emergency dispatching services may submit a proposal to the voters of the fire protection district to use the revenue derived from the tax imposed under this section for general revenue purposes. No revenues derived from any such tax imposed under this section shall be used for any purpose other than the stated purpose unless and until such proposal to use the revenue for general revenue purposes has been submitted to and approved by the voters of the fire protection district in the same manner as other proposals are submitted to and approved by the voters of the fire protection district.

(L. 1969 S.B. 382 § 1, A.L. 1977 H.B. 216, A.L. 1981 S.B. 166, A.L. 1988 S.B. 725, A.L. 1993 H.B. 550 merged with H.B. 910 merged with S.B. 346, A.L. 1994 H.B. 1668, A.L. 1995 H.B. 452, et al. and H.B. 484, et al., A.L. 2006 S.B. 893, A.L. 2010 H.B. 2070)



Section 321.244 Reduced tax levy may be increased to maximum limits, by elections, ballot form.

Effective 07 Jul 1997, see footnote

Title XXI PUBLIC SAFETY AND MORALS

321.244. Reduced tax levy may be increased to maximum limits, by elections, ballot form. — 1. Any fire protection district which has revised or reduced any levy which it has been authorized to impose under the provisions of section 321.225, 321.240, 321.241, 321.243, 321.246, 321.610, or 321.620, under any provision of the constitution or laws of this state, may increase each such revised or reduced levy up to, but not in excess of, the maximum limits allowed under the section authorizing the rate of levy sought to be increased by submitting the following proposition to the voters of the district at any primary, general or special election:

­

­

2. If any of the propositions submitted under subsection 1 of this section is approved by a majority of the voters of the district voting thereon, the board of directors may increase the levy which was the subject of such proposition to the amount authorized by such proposition.

(L. 1986 H.B. 877, A.L. 1997 S.B. 21)

Effective 7-07-97



Section 321.245 Personnel and equipment required for dispatching center.

Effective 28 Aug 1993

Title XXI PUBLIC SAFETY AND MORALS

321.245. Personnel and equipment required for dispatching center. — 1. No central fire and emergency dispatching center shall qualify to receive any funds collected pursuant to section 321.243 and this section unless it meets or will meet, upon the acquisition or retention of equipment, real and personal property, and personnel, at least the following minimum equipment and personnel requirements:

(1) Two separate transmitters and receivers capable of operating on all working fire and emergency radio frequencies included in the area to be covered, together with monitor receivers for police frequencies, point-to-point police or local police dispatchers operating on a twenty-four-hour basis, plus an emergency power source capable of operating all equipment and lights necessary for dispatching for an indefinite period of time;

(2) Duo-multichannel recording equipment for all radio frequencies and telephone trunk "hot lines", complete with automatic transfer on failure of logging recorder and automatic time inserted on recorder and with instant playback on any channel at dispatcher's position without interruption of regular log recorder;

(3) A minimum of three trunk telephone lines designated as "hot lines" in reserve for "fire or emergency" calls only, plus such other lines as may be necessary to conduct the normal business of the center, which may also be used for fire or emergency purposes;

(4) A chief dispatcher to be in charge of operations, who shall be directly responsible to the management of the dispatching service;

(5) Sufficient senior dispatchers to provide twenty-four-hour attendance at the center;

(6) Such assistant dispatchers as may be necessary to provide two-person switchboard operation during certain hours as prescribed in section 321.243 and this section;

(7) Alarm circuits to engine houses from dispatching center shall be two of the following type systems: wired circuit or by telephone line; radio circuit or by tone signaling; or microwave radio circuit; or such other communications systems as may be developed in the future which provide reliable and accurate communications and which are not experimental in nature, so that upon failure of either circuit the other will operate independently, and both circuits must be capable of sounding alarm at any agency facility using the joint, central fire and emergency dispatching service;

(8) Radio alarm equipment at each agency facility using the joint, central fire and emergency dispatching service capable of operating without local utility power for a period of at least eight hours; and paging equipment for fire and emergency personnel; and

(9) Radio equipment, both mobile and portable, on all fire and emergency vehicles which answer alarms which will provide two-way voice communication between the equipment and the dispatching center.

2. A minimum of two dispatchers shall be on duty at all times in any central dispatching center between the hours of 7:00 a.m. and 11:00 p.m. If only one dispatcher is on duty at other times, a twenty-minute watchman's check shall be maintained.

3. All dispatchers shall be at least eighteen years of age. Each dispatcher must be capable of operating all equipment used in the dispatching center.

4. Each dispatching center shall employ sufficient personnel to ensure that no person will be required to be on duty without at least twelve hours between shifts.

5. A central fire and emergency dispatching center meeting the requirements of this section shall qualify to receive any funds collected pursuant to section 321.243 and this section and to use such funds for the acquisition, use and maintenance of any property, both real and personal, and for such other uses or purposes as may be determined by the body governing the operations of the central fire and emergency dispatching center, and which are* necessary or advisable for the establishment, maintenance or operation of the central fire and emergency dispatch center.

(L. 1969 S.B. 382 § 2, A.L. 1976 S.B. 489, A.L. 1979 H.B. 322, A.L. 1981 S.B. 166, A.L. 1987 H.B. 57, A.L. 1993 H.B. 550 merged with H.B. 910 merged with S.B. 346)

*Word "is" appears in original rolls.



Section 321.246 Fire protection districts, sales tax authorized for districts within certain counties and cities — ballot contents — trust fund — collection by director of revenue — refunds.

Effective 28 Aug 2017

Title XXI PUBLIC SAFETY AND MORALS

321.246. Fire protection districts, sales tax authorized for districts within certain counties and cities — ballot contents — trust fund — collection by director of revenue — refunds. — 1. The governing body of any fire protection district which operates within both a county of the first classification with a charter form of government and with a population greater than six hundred thousand but less than nine hundred thousand and a county of the fourth classification with a population greater than thirty thousand but less than thirty-five thousand and that adjoins a county of the first classification with a charter form of government, the governing body of any fire protection district which contains a city of the fourth classification having a population greater than two thousand four hundred when the city is located in a county of the first classification without a charter form of government having a population greater than one hundred fifty thousand and the county contains a portion of a city with a population greater than three hundred fifty thousand, or the governing body of any fire protection district that operates in a county of the third classification with a population greater than fourteen thousand but less than fifteen thousand may impose a sales tax in an amount of up to one-half of one percent on all retail sales made in such fire protection district which are subject to taxation pursuant to the provisions of sections 144.010 to 144.525. The tax authorized by this section shall be in addition to any and all other sales taxes allowed by law, except that no sales tax imposed pursuant to the provisions of this section shall be effective unless the governing body of the fire protection district submits to the voters of the fire protection district, at a county or state general, primary or special election, a proposal to authorize the governing body of the fire protection district to impose a tax.

2. The ballot of submission shall contain, but need not be limited to, the following language:

­

­

­­

­

3. All revenue received by a fire protection district from the tax authorized pursuant to the provisions of this section shall be deposited in a special trust fund and shall be used solely for the operation of the fire protection district.

4. All sales taxes collected by the director of revenue pursuant to this section on behalf of any fire protection district, less one percent for cost of collection which shall be deposited in the state’s general revenue fund after payment of premiums for surety bonds as provided in section 32.087, shall be deposited in the fire protection district sales tax trust fund established pursuant to section 321.242. The moneys in the fire protection district sales tax trust fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money in the trust and which was collected in each fire protection district imposing a sales tax pursuant to this section, and the records shall be open to the inspection of officers of the fire protection district and the public. Not later than the tenth day of each month, the director of revenue shall distribute all moneys deposited in the trust fund during the preceding month to the fire protection district which levied the tax. Such funds shall be deposited with the treasurer of each such fire protection district, and all expenditures of funds arising from the fire protection district sales tax trust fund shall be for the operation of the fire protection district and for no other purpose.

5. The director of revenue may make refunds from the amounts in the trust fund and credited to any fire protection district for erroneous payments and overpayments made and may redeem dishonored checks and drafts deposited to the credit of such fire protection districts. If any fire protection district abolishes the tax, the fire protection district shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such fire protection district, the director of revenue shall remit the balance in the account to the fire protection district and close the account of that fire protection district. The director of revenue shall notify each fire protection district of each instance of any amount refunded or any check redeemed from receipts due the fire protection district. In the event a tax within a fire protection district is approved under this section, and such fire protection district is dissolved, the tax shall lapse on the date that the fire protection district is dissolved and the proceeds from the last collection of such tax shall be distributed to the governing bodies of the counties formerly containing the fire protection district and the proceeds of the tax shall be used for fire protection services within such counties.

6. Except as modified in this section, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed pursuant to this section.

(L. 1997 S.B. 21, A.L. 2017 S.B. 112)



Section 321.250 Board to certify rate of levy to county commission.

Effective 28 Aug 2010

Title XXI PUBLIC SAFETY AND MORALS

321.250. Board to certify rate of levy to county commission. — On or before the applicable date required under section 67.110 of each year, the board shall certify to the county commission of each county within which the district is located a rate of levy so fixed by the board as provided by law, with directions that at the time and in the manner required by law for levy of taxes for county purposes such county commissions shall levy a tax at the rate so fixed and determined upon the assessed valuation of all the taxable tangible property within the district, in addition to such other taxes as may be levied by such county commissions.

(L. 1947 V. I p. 432 § 26, A.L. 1978 S.B. 628, A.L. 1982 S.B. 649 & H.B. 1096, A.L. 2010 H.B. 1392)



Section 321.260 Matters considered when certifying annual levies — additional levies.

Effective 28 Aug 1947

Title XXI PUBLIC SAFETY AND MORALS

321.260. Matters considered when certifying annual levies — additional levies. — The board in certifying annual levies as herein provided shall take into account, in addition to the amounts necessary for general purposes as herein provided, the maturing indebtedness for the ensuing year as provided in its bonds and the interest on bonds, and deficiencies and defaults of prior years and any contractual obligation and shall make ample provision for the payment thereof. In case the moneys produced from such levies, together with other revenues of the district are not sufficient to pay punctually the annual installments on its bonds and the interest thereon, and to pay any defaults and deficiencies on any such bonds or contracts duly approved by the voters of the district, then the board shall provide for such additional levying of taxes as may be necessary to pay for all such, and notwithstanding any limitations, such taxes shall be continued to be levied until the indebtedness of the district shall be fully and currently paid.

(L. 1947 V. I p. 432 § 27)



Section 321.270 Duty to levy and collect taxes — delinquent taxes constitute a lien.

Effective 28 Aug 1978

Title XXI PUBLIC SAFETY AND MORALS

321.270. Duty to levy and collect taxes — delinquent taxes constitute a lien. — 1. The body having authority to levy taxes within each county in which all or part of a district lies shall levy the taxes provided in this chapter, and all officials charged with the duty of collecting taxes in each such county shall collect such taxes at the time and in the manner and with like interest and penalties as other taxes are collected. When collected such taxes shall be paid to the district ordering the levy and collection, or entitled to the same, and the payment of such collections shall be made monthly to the treasurer of the district and paid into the depositary thereof to the credit of the district. All funds received by the district shall be deposited in a depositary and secured in the manner provided by law for the deposit of county funds.

2. All taxes levied under the provisions of this chapter, together with interest thereon and penalties for default in payment thereof, and all costs of collecting the same, shall, until paid, constitute a lien on and against the property taxed, and such lien shall be on a parity with the tax lien of general taxes, and no sale of such property to enforce any general tax or other lien shall extinguish the lien of district taxes.

(L. 1947 V. I p. 432 § 28, A.L. 1955 p. 756, A.L. 1969 H.B. 322, A.L. 1978 S.B. 628)



Section 321.280 Property may be sold for nonpayment of taxes.

Effective 28 Aug 1947

Title XXI PUBLIC SAFETY AND MORALS

321.280. Property may be sold for nonpayment of taxes. — If the taxes levied are not paid as herein provided, then the delinquent real property shall be sold at the regular tax sale for the payment of said taxes, interest and penalties, in the manner provided by the statutes of the state of Missouri for selling property for the nonpayment of general taxes. If there are no bids at said tax sale for the property so offered, said property shall be struck off to the county or other agency provided by law, and the county or agency shall account to the district in the same manner as provided by law for accounting for school, town and city taxes. Delinquent personal property shall be distrained and sold as provided by general law.

(L. 1947 V. I p. 432 § 29)



Section 321.290 Reserve fund, taxes for.

Effective 28 Aug 1947

Title XXI PUBLIC SAFETY AND MORALS

321.290. Reserve fund, taxes for. — Whenever any bonded or contractual indebtedness has been incurred by a district, it shall be lawful for the board to levy taxes and collect revenue for the purpose of creating a reserve fund in such amount as the board may determine, to be used to meet the obligations of the district.

(L. 1947 V. I p. 432 § 30)



Section 321.300 Boundaries of districts may be changed, procedure, certain counties — additional training not required, when.

Effective 07 Jul 1997, see footnote

Title XXI PUBLIC SAFETY AND MORALS

321.300. Boundaries of districts may be changed, procedure, certain counties — additional training not required, when. — 1. The boundaries of any district organized pursuant to the provisions of this chapter may be changed in the manner prescribed in this section; but any change of boundaries of the district shall not impair or affect its organization or its rights in or to property, or any of its rights or privileges whatsoever; nor shall it affect or impair or discharge any contract, obligation, lien or charge for or upon which it might be liable or chargeable had any change of boundaries not been made.

2. The boundaries may be changed as follows:

(1) Twenty-five percent of the number of voters who voted in the most recent gubernatorial election in the area to be annexed may file with the board a petition in writing praying that such real property be included within the district; provided that in the case of a municipality having less than twenty percent of its total population in one fire protection district, the entire remaining portion may be included in another district so that none of the city is outside of a fire protection district at the time. The petition shall describe the property to be included in the district and shall describe the property owned by the petitioners and shall be deemed to give assent of the petitioners to the inclusion in the district of the property described in the petition; and such petition shall be in substantially the form set forth in section 321.495 dealing with referendums and verified in like manner; provided, however, that in the event that there are more than twenty-five property owners or taxpaying electors signing the petition, it shall be deemed sufficient description of their property in the petition as required in this section to list the addresses of such property; or

(2) All of the owners of any territory or tract of land near or adjacent to a fire protection district who own all of the real estate in such territory or tract of land may file a petition with the board praying that such real property be included in the district. The petition shall describe the property owned by the petitioners and shall be deemed to give assent of the petitioners to the inclusion in the district of the property described in the petition;

(3) Notwithstanding any provision of law to the contrary, in any fire protection district which is partly or wholly located in a noncharter county of the first classification with a population of less than one hundred thousand which adjoins any county of the first classification with a charter form of government with a population of nine hundred thousand or more inhabitants, if such fire protection district serves any portion of a city which is located in both such counties, the boundaries of the district may be expanded so as to include the entire city within the fire protection district, but the boundaries of the district shall not be expanded beyond the city limits of such city, as the boundaries of such city existed on January 1, 1993. Such change in the boundaries of the district shall be accomplished only if twenty-five percent of the number of voters who voted in the most recent gubernatorial election in the area to be annexed file with the board a petition in writing praying that such real property be included within the district. The petition shall describe the property to be included in the district and shall describe the property owned by the petitioners and shall be deemed to give assent of the petitioners to the inclusion in the district of the property described in the petition; and such petition shall be in substantially the form set forth in section 321.495 dealing with referendums and verified in like manner.

3. The secretary of the board shall cause notice of the filing of any petition filed pursuant to this section to be given and published in the county in which the property is located, which notice shall recite the filing of such petition, the number of petitioners, a general description of the boundaries of the area proposed to be included and the prayer of the petitioners; giving notice to all persons interested to appear at the office of the board at the time named in the notice and show cause in writing, if any they have, why the petition should not be granted. The board shall at the time and place mentioned, or at such time or times to which the hearing may be adjourned, proceed to hear the petition and all objections thereto presented in writing by any person showing cause why the petition should not be granted. The failure of any person interested to show cause in writing why such petition shall not be granted shall be deemed as an assent on his part to the inclusion of such lands in the district as prayed for in the petition.

4. If the board deems it for the best interest of the district, it shall grant the petition, but if the board determines that some portion of the property mentioned in the petition cannot as a practical matter be served by the district, or if it deems it for the best interest of the district that some portion of the property in the petition not be included in the district, then the board shall grant the petition in part only. If the petition is granted, the board shall make an order to that effect and file the same with the circuit clerk; and upon the order of the court having jurisdiction over the district, the property shall be included in the district. If the petition contains the signatures of all the owners of the property pursuant to the provisions of subdivision (2) of subsection 2 of this section, the property shall be included in the district upon the order of the court. If the petition contains the signatures of twenty-five percent of the number of voters who voted in the most recent gubernatorial election in the area to be annexed pursuant to subdivision (1) or subdivision (3) of subsection 2 of this section, the property shall be included in the district subject to the election provided in section 321.301. The circuit court having jurisdiction over the district shall proceed to make any such order including such additional property within the district as is provided in the order of the board, unless the court shall find that such order of the board was not authorized by law or that such order of the board was not supported by competent and substantial evidence.

5. Any person aggrieved by any decision of the board made pursuant to the provisions of this section may appeal that decision to the circuit court of the county in which the property is located within thirty days of the decision by the board.

6. No fire protection district, or employee thereof, in which territory is annexed pursuant to this section shall be required to comply with any prescribed firefighter training program or regimen which would not otherwise apply to the district or its employees, but for the requirements applicable to the annexed territory.

(L. 1947 V. I p. 432 § 31, A.L. 1953 p. 664, A.L. 1969 H.B. 322, A.L. 1982 H.B. 1096, A.L. 1990 S.B. 862, A.L. 1993 S.B. 256, A.L. 1997 S.B. 21)

Effective 7-07-97

(2000) Section does not expressly or impliedly repeal common law doctrine of prior jurisdiction. Tipton Rural Fire Protection District v. Objectors, 34 S.W.3d 404 (Mo.App.W.D.).



Section 321.301 Extension of boundaries if petition does not include all required signatures, effect — election, ballot form.

Effective 28 Aug 1990

Title XXI PUBLIC SAFETY AND MORALS

321.301. Extension of boundaries if petition does not include all required signatures, effect — election, ballot form. — 1. If the petition to add any territory or tract of land to the district contained fewer than all of the signatures required pursuant to subdivision (2) of subsection 2 of section 321.300, the decree of extension of boundaries shall not become final and conclusive until it has been submitted to an election of the voters residing within the boundaries described in such decree and until it has been assented to by a majority vote of the voters in the newly included area voting on the question. The decree shall also provide for the holding of the election to vote on the proposition of extending the boundaries of the district, and shall fix the date for holding the election.

2. The question shall be submitted in substantially the following form:

­

­

3. If a majority of the voters voting on the proposition vote in favor of the extension of the boundaries of the district, then the court shall enter its further order declaring the decree of extension of the boundaries to be final and conclusive. In the event, however, that the court finds that a majority of the voters voting thereon voted against the proposition to extend the boundaries of the district, then the court shall enter its further order declaring the decree of extension of boundaries to be void and of no effect.

(L. 1982 H.B. 1096, A.L. 1989 H.B. 731, A.L. 1990 S.B. 862)



Section 321.302 Recording of boundary extension, duties — fees.

Effective 28 Aug 1982

Title XXI PUBLIC SAFETY AND MORALS

321.302. Recording of boundary extension, duties — fees. — Within thirty days after the final order of the circuit court extending the boundaries of the district, the circuit clerk of that court shall transmit to the county clerk and to the recorder of deeds in each county in which the district is located copies of the findings and decrees of the court extending the boundaries of the district. The same shall be filed in the same manner as articles of incorporation are required to be filed under the general laws concerning corporations, and each recorder and clerk shall receive a fee of one dollar for filing and preserving the same.

(L. 1982 H.B. 1096)



Section 321.310 Exclusion of property from district on petition of property owners.

Effective 28 Aug 1990

Title XXI PUBLIC SAFETY AND MORALS

321.310. Exclusion of property from district on petition of property owners. — 1. Any owner of any real or personal property contained within the boundaries of the district may file with the board a petition praying that such property be excluded and taken from the district. Such petition shall describe the property which the petitioner desires to have excluded, and must be acknowledged in the same manner and form as required in case of a conveyance of land, and be accompanied by a deposit of money sufficient to pay all costs of the exclusion proceedings. The secretary of the board shall cause a notice of filing of such petition to be published in the county in which the property is located. The notice shall state the filing of such petition, the name of the petitioner, description of the property mentioned sought to be excluded and the prayer of the petitioner; and it shall notify all persons interested to appear at the office of the board at the time named in the notice, showing cause in writing, if any they have, why the petition should not be granted. The board at the time and place mentioned in the notice, or at the time or times at which the hearing of the petition may be adjourned, shall proceed to hear the petition and all objections thereto presented in writing by any person showing cause as aforesaid, why the prayer of the petition should not be granted. The filing of such petition shall be deemed and assent by the petitioner to the exclusion from the district of the property mentioned in the petition, or any part thereof.

2. The board, if it deems it not for the best interests of the district that the property mentioned in the petition, or any portion thereof, shall be excluded from the district, shall order that the petition be denied; but if it determines that the property mentioned in the petition, or any portion thereof, cannot as a practical matter be served by the district or if it deems it for the best interest of the district that the property mentioned in the petition, or some portion thereof, be excluded from the district, then the board may order the property mentioned in the petition, or some portion thereof, excluded from the district. Upon allowance of such petition, the board shall file a certified copy of the order of the board making such change with the circuit clerk. Upon order of the court, the property shall be excluded from the district, and a copy of the order of the board and the order of the court shall be filed with the county clerk in each county in which the district lies. The circuit court having jurisdiction over the district shall make any such order excluding property from the district as provided in the order of the board, unless the court shall find that such order of the board was not authorized by law, or that such order of the board was not supported by competent and substantial evidence. Any person aggrieved by any decision of the board made pursuant to the provisions of this section may appeal that decision to the circuit court within thirty days of the decision for a trial de novo.

(L. 1947 V. I p. 432 § 32, A.L. 1975 H.B. 332, A.L. 1978 S.B. 628, A.L. 1990 S.B. 862)



Section 321.320 Property in city of 40,000 inhabitants not wholly within district, to be excluded.

Effective 28 Aug 1969

Title XXI PUBLIC SAFETY AND MORALS

321.320. Property in city of 40,000 inhabitants not wholly within district, to be excluded. — If any property, located within the boundaries of a fire protection district, is included within a city having a population of forty thousand inhabitants or more, which city is not wholly within the fire protection district, and which city maintains a city fire department, the property is excluded from the fire protection district.

(L. 1949 p. 540 § 32a, A.L. 1957 p. 723, A.L. 1961 p. 553, A.L. 1969 H.B. 322)



Section 321.322 Cities with population of 2,500 to 65,000 with fire department, annexing property in a fire protection district — rights and duties, procedure — exception.

Effective 28 Aug 2014

Title XXI PUBLIC SAFETY AND MORALS

321.322. Cities with population of 2,500 to 65,000 with fire department, annexing property in a fire protection district — rights and duties, procedure — exception. — 1. If any property located within the boundaries of a fire protection district shall be included within a city having a population of at least two thousand five hundred but not more than sixty-five thousand which is not wholly within the fire protection district and which maintains a city fire department, then upon the date of actual inclusion of the property within the city, as determined by the annexation process, the city shall within sixty days assume by contract with the fire protection district all responsibility for payment in a lump sum or in installments an amount mutually agreed upon by the fire protection district and the city for the city to cover all obligations of the fire protection district to the area included within the city, and thereupon the fire protection district shall convey to the city the title, free and clear of all liens or encumbrances of any kind or nature, any such tangible real and personal property of the fire protection district as may be agreed upon, which is located within the part of the fire protection district located within the corporate limits of the city with full power in the city to use and dispose of such tangible real and personal property as the city deems best in the public interest, and the fire protection district shall no longer levy and collect any tax upon the property included within the corporate limits of the city; except that, if the city and the fire protection district cannot mutually agree to such an arrangement, then the city shall assume responsibility for fire protection in the annexed area on or before January first of the third calendar year following the actual inclusion of the property within the city, as determined by the annexation process, and furthermore the fire protection district shall not levy and collect any tax upon that property included within the corporate limits of the city after the date of inclusion of that property:

(1) On or before January first of the second calendar year occurring after the date on which the property was included within the city, the city shall pay to the fire protection district a fee equal to the amount of revenue which would have been generated during the previous calendar year by the fire protection district tax on the property in the area annexed which was formerly a part of the fire protection district;

(2) On or before January first of the third calendar year occurring after the date on which the property was included within the city, the city shall pay to the fire protection district a fee equal to four-fifths of the amount of revenue which would have been generated during the previous calendar year by the fire protection district tax on the property in the area annexed which was formerly a part of the fire protection district;

(3) On or before January first of the fourth calendar year occurring after the date on which the property was included within the city, the city shall pay to the fire protection district a fee equal to three-fifths of the amount of revenue which would have been generated during the previous calendar year by the fire protection district tax on the property in the area annexed which was formerly a part of the fire protection district;

(4) On or before January first of the fifth calendar year occurring after the date on which the property was included within the city, the city shall pay to the fire protection district a fee equal to two-fifths of the amount of revenue which would have been generated during the previous calendar year by the fire protection district tax on the property in the area annexed which was formerly a part of the fire protection district; and

(5) On or before January first of the sixth calendar year occurring after the date on which the property was included within the city, the city shall pay to the fire protection district a fee equal to one-fifth of the amount of revenue which would have been generated during the previous calendar year by the fire protection district tax on the property in the area annexed which was formerly a part of the fire protection district.

­­

­

2. Any property excluded from a fire protection district by reason of subsection 1 of this section shall be subject to the provisions of section 321.330.

3. The provisions of this section shall not apply in any county of the first class having a charter form of government and having a population of over nine hundred thousand inhabitants.

4. The provisions of this section shall not apply where the annexing city or town operates a city fire department, is any city of the third classification with more than six thousand but fewer than seven thousand inhabitants and located in any county with a charter form of government and with more than two hundred thousand but fewer than three hundred fifty thousand inhabitants, and is entirely surrounded by a single fire protection district. In such cases, the provision of fire and emergency medical services following annexation shall be governed by subsections 2 and 3 of section 72.418.

(L. 1985 H.B. 167, et al. § 2, A.L. 1986 H.B. 861, A.L. 1988 S.B. 725, A.L. 1990 H.B. 1395 & 1448, A.L. 1991 S.B. 34, A.L. 1999 S.B. 160 & 82, A.L. 2005 H.B. 58 merged with S.B. 210, A.L. 2013 H.B. 307 merged with H.B. 336, A.L. 2014 S.B. 672)

(2016) Combination of six listed criteria in description contained in subsection 4 of section targets a specific political subdivision and thus constitutes a special law in violation of article III, section 40; no substantial justification for its enactment was provided. City of DeSoto v. Nixon, 476 S.W.3d 282 (Mo.).



Section 321.330 Property not to be subject to taxes, when.

Effective 28 Aug 1947

Title XXI PUBLIC SAFETY AND MORALS

321.330. Property not to be subject to taxes, when. — All real property included within, or excluded from, a district shall thereafter be subject to the levy of taxes for the payment of any indebtedness of the district outstanding at the time of inclusion or exclusion; provided, however, that after any real property shall have been excluded from a district, as herein provided, any buildings and improvements thereafter erected or constructed on said excluded real property, and all machinery and equipment thereafter installed or placed therein or thereon, and all tangible personal property not in said district at the time of the exclusion of said real property from said district which shall thereafter be situate on or used in connection with said real property, shall not be subject to any taxes levied by said district.

(L. 1947 V. I p. 432 § 33)



Section 321.340 Bonds of district.

Effective 28 Aug 1947

Title XXI PUBLIC SAFETY AND MORALS

321.340. Bonds of district. — To carry out the purposes of this chapter, the board is hereby authorized to issue negotiable coupon bonds of the district as herein provided. Bonds shall bear interest at a rate not exceeding six percent per annum, payable semiannually, and shall be due and payable serially, either annually or semiannually, commencing not later than three years and extending not more than twenty years from their date. The form and terms of said bonds, including provisions for their payment and redemption, shall be determined by the board. If the board so determines, such bonds may be redeemable prior to maturity upon payment of a premium, not exceeding three percent of the principal thereof. Said bonds shall be executed in the name of and on behalf of the district and signed by the chairman of the board, with the seal of the district affixed thereto and attested by the secretary of the board. Said bonds shall be in such denominations as the board shall determine and the bonds and coupons thereto attached shall be payable to bearer. Interest coupons shall bear the original or facsimile signature of the chairman of the board.

(L. 1947 V. I p. 432 § 34)



Section 321.350 Election to vote on issuing bonds or creating indebtedness.

Effective 28 Aug 1978

Title XXI PUBLIC SAFETY AND MORALS

321.350. Election to vote on issuing bonds or creating indebtedness. — Whenever any board shall, by resolution, determine that the interest of said district and the public interest or necessity demand the acquisition, construction, installation or completion of any works or other improvements or facilities, or the making of any contract with the United States or other persons or corporations, to carry out the objects or purposes of said district, requiring the creation of an indebtedness in an amount exceeding in any year the income and revenue provided for such year plus any unencumbered balances from previous years, said board shall order the submission of the proposition of issuing such obligations or bonds, or creating other indebtedness, to the voters of the election. The declaration of public interest or necessity herein required and the provision for holding of such election may be included within one and the same resolution, which resolution, in addition to such declaration of public interest or necessity, shall recite the objects and purposes for which the indebtedness is proposed to be incurred, the estimated cost of the works or improvements, as the case may be, the amount of principal of the indebtedness to be incurred therefor, and the maximum rate of interest to be paid on such indebtedness. Such resolution shall also fix the date upon which such election shall be held.

(L. 1947 V. I p. 432 § 35, A.L. 1969 H.B. 322, A.L. 1978 H.B. 971)



Section 321.360 Form of ballot.

Effective 28 Aug 1978

Title XXI PUBLIC SAFETY AND MORALS

321.360. Form of ballot. — 1. The question shall be submitted in substantially the following form:

Shall ______ (Insert name of district.) ______ Fire Protection District ______ (Here state the proposition to be submitted.) ______?

2. The proposition so submitted, if relating to bonds, shall set out the amount of the issue and the purpose.

(L. 1947 V. I p. 432 § 36, A.L. 1969 H.B. 322, A.L. 1978 H.B. 971, S.B. 628)



Section 321.370 Results of election to be announced.

Effective 28 Aug 1978

Title XXI PUBLIC SAFETY AND MORALS

321.370. Results of election to be announced. — At any regular or special meeting of the board held within five days following the date of such election, the board shall declare the results.

(L. 1947 V. I p. 432 § 37, A.L. 1969 H.B. 322, A.L. 1978 H.B. 971)



Section 321.380 Percentage necessary to create indebtedness — subsequent submission.

Effective 28 Aug 1990

Title XXI PUBLIC SAFETY AND MORALS

321.380. Percentage necessary to create indebtedness — subsequent submission. — In the event that it shall appear from the returns that the constitutionally required percentage of the voters of the district who shall have voted on any such proposition submitted hereunder at such election voted in favor of such proposition, the district shall thereupon be authorized to incur such indebtedness or obligations, enter into such contract or issue and sell such bonds of the district, as the case may be, all for the purpose or purposes and object or objects provided for in the proposition or propositions submitted hereunder and in the resolution therefor, and in the amount so provided and at a rate of interest not exceeding the rate of interest recited in such resolution. Submission of the proposition of incurring such obligation or bonded or other indebtedness at such an election shall not prevent or prohibit submission of the same or other propositions at a subsequent election.

(L. 1947 V. I p. 432 § 38, A.L. 1978 H.B. 971, A.L. 1990 H.B. 1621)



Section 321.390 Petition for dissolution of district — submission of question.

Effective 28 Aug 1978

Title XXI PUBLIC SAFETY AND MORALS

321.390. Petition for dissolution of district — submission of question. — Whenever a petition signed by not less than one hundred voters in any district organized under the provisions of this chapter is filed with the circuit court having jurisdiction over the district, setting forth all the relevant facts pertaining to the district, and alleging that the further operation of the district is inimicable to the best interests of the inhabitants of the district, and that the district should, in the interest of the public welfare and safety, be dissolved, the circuit court shall have authority, after hearing evidence submitted on the aforesaid question, to order a submission of the question, after having caused publication of notice of a hearing on said petition, in substantially the following form:

Shall ______ (Insert the name of the fire district.) ______ Fire Protection District be dissolved?

(L. 1947 V. I p. 432 § 39, A.L. 1969 H.B. 322, A.L. 1978 H.B. 971, S.B. 628)

(1974) Proceeding to dissolve district must be conducted as provided by statute. Board of directors has no inherent power to order dissolution. State ex rel. Crites v. West (A.), 509 S.W.2d 482.



Section 321.400 Circuit court may call for an election to determine dissolution of district.

Effective 28 Aug 1978

Title XXI PUBLIC SAFETY AND MORALS

321.400. Circuit court may call for an election to determine dissolution of district. — If the court shall find that it is to the best interest of the inhabitants of said district that such district be dissolved, it shall make an order reciting the same and providing for the submission of the proposition to dissolve such district to a vote of the voters of the district, setting forth such further details in its order as may be necessary to an orderly conduct of such election. Such election shall be held at the municipal election. Returns of said election shall be certified to the court. If the court finds that two-thirds of the voters voting thereon shall have voted in favor of the proposition to dissolve said district, the court shall make a final order dissolving said district, and the decree shall contain a proviso that said district shall continue in full force for the purpose of paying all outstanding and lawful obligations and disposing of property of the district; but no additional costs or obligations shall be created except such as are necessary to pay such costs, obligations and liabilities theretofore incurred, or necessary to the winding up of the district. If the court shall find that two-thirds of the voters of the district voting thereon shall not have voted favorably on the proposition to dissolve such district, then the court shall make a final order declaring such result dismissing the petition praying for the dissolution of said district; and the said district shall continue to operate in the same manner as though said petition asking for such dissolution has not been filed.

(L. 1947 V. I p. 432 § 40, A.L. 1978 H.B. 971)



Section 321.410 Effect of dissolution — appointment of trustee.

Effective 28 Aug 1969

Title XXI PUBLIC SAFETY AND MORALS

321.410. Effect of dissolution — appointment of trustee. — The dissolution of a fire protection district shall not invalidate or affect any right accruing to such fire district, or to any person, or invalidate or affect any contract or indebtedness entered into or imposed upon such fire protection district or person; and whenever the circuit court shall, under the provisions of section 321.400, dissolve a fire protection district, the said court shall appoint some competent person to act as trustee for the fire protection district so dissolved and such trustee before entering upon the discharge of his duties shall take and subscribe an oath that he will faithfully discharge the duties of his office, and shall give bond with sufficient security, to be approved by the court to the use of such dissolved fire protection district, for the faithful discharge of his duties, and shall proceed to liquidate the district under orders of the court, including the levying of any taxes provided for in this chapter.

(L. 1947 V. I p. 432 § 41, A.L. 1969 H.B. 322)



Section 321.430 Prior obligations remain valid.

Effective 28 Aug 1969

Title XXI PUBLIC SAFETY AND MORALS

321.430. Prior obligations remain valid. — Any and all taxable tangible property located within any such district already organized on September 10, 1947, shall continue to be subject to the levy of taxes for general purposes and for the payment of any indebtedness previously created, all as provided herein. The repeal of any acts herein shall not be held to affect or invalidate any claims, demands, acts, debts, contracts, obligations or indebtedness of any district created under the provisions of any such act.

(L. 1947 V. I p. 432 § 43, A.L. 1969 H.B. 322)



Section 321.440 When notice not given as required, procedure of court.

Effective 28 Aug 1969

Title XXI PUBLIC SAFETY AND MORALS

321.440. When notice not given as required, procedure of court. — In any and every case where a notice is provided for in this chapter, if the court finds for any reason that due notice was not given, the court shall not thereby lose jurisdiction, and the proceeding in question shall not thereby be void or be abated, but the court shall in that case order due notice to be given, and shall continue the hearing until such time as notice shall be properly given, and thereupon shall proceed as though notice had been properly given in the first instance.

(L. 1947 V. I p. 432 § 44, A.L. 1969 H.B. 322)



Section 321.450 Cases arising under this chapter to be advanced on docket — courts always open.

Effective 28 Aug 1969

Title XXI PUBLIC SAFETY AND MORALS

321.450. Cases arising under this chapter to be advanced on docket — courts always open. — All cases in which there may arise a question of the validity of the organization of a district, or a question of the validity of any proceeding under the provisions of this chapter, shall be advanced on the docket as a matter of immediate public interest and concern, and heard at the earliest practicable moment. The courts shall be open at all times for the purposes of this chapter.

(L. 1947 V. I p. 432 § 45, A.L. 1969 H.B. 322)



Section 321.460 Consolidation of districts, procedure — may also provide ambulance service — election, ballot form.

Effective 28 Aug 2012

Title XXI PUBLIC SAFETY AND MORALS

321.460. Consolidation of districts, procedure — may also provide ambulance service — election, ballot form. — 1. Two or more fire protection districts may consolidate with each other in the manner hereinafter provided, and only if the districts have one or more common boundaries, in whole or in part, or are located within the same county, in whole or in part, as to any respective two of the districts which are so consolidating.

2. By a majority vote of each board of directors of each fire protection district included within the proposed consolidation, a consolidation plan may be adopted. The consolidation plan shall include the name of the proposed consolidated district, the legal description of the boundaries of each district to be consolidated, and a legal description of the boundaries of the consolidated district, the amount of outstanding bonds, if any, of each district proposed to be consolidated, a listing of the firehouses within each district, and the names of the districts to be consolidated.

3. Each board of the districts approving the plan for proposed consolidation shall duly certify and file in the office of the clerk of the circuit court of the county in which the district is located a copy of the plan of consolidation, bearing the signatures of those directors who vote in favor thereof, together with a petition for consolidation. The petition may be made jointly by all of the districts within the respective plan of consolidation. A filing fee of fifty dollars shall be deposited with the clerk, on the filing of the petition, against the costs of court.

4. The circuit court sitting in and for any county to which the petition is presented is hereby vested with jurisdiction, power and authority to hear the same, and to approve the consolidation and order such districts consolidated, after holding an election, as hereinafter provided.

5. If the circuit court finds the plan for consolidation to have been duly approved by the respective boards of directors of the fire protection districts proposed to be consolidated, then the circuit court shall enter its order of record, directing the submission of the question.

6. The order shall direct publication of notice of election, and shall fix the date thereof. The order shall direct that the elections shall be held to vote on the proposition of consolidating the districts and to elect three persons, having the qualifications declared in section 321.130 and being among the then directors of the districts proposed to be consolidated, to become directors of the consolidated district.

7. The question shall be submitted in substantially the following form:

Shall the ______ Fire Protection Districts and the ______ Fire Protection District be consolidated into one fire protection district to be known as the ______ Fire Protection District, with tax levies not in excess of the following amounts: maintenance fund ______ cents per one hundred dollars assessed valuation; ambulance service ______ cents per one hundred dollars assessed valuation; pension fund ______ cents per one hundred dollars assessed valuation; and dispatching fund ______ cents per one hundred dollars assessed valuation?

8. If, upon the canvass and declaration, it is found and determined that a majority of the voters of the districts voting on the proposition or propositions have voted in favor of the proposition to incorporate the consolidated district, then the court shall then further, in its order, designate the first board of directors of the consolidated district, who have been elected by the voters voting thereon, the one receiving the third highest number of votes to hold office until the first Tuesday in April which is more than one year after the date of election, the one receiving the second highest number of votes to hold office until two years after the first Tuesday aforesaid, and the one receiving the highest number of votes until four years after the first Tuesday in April as aforesaid. If any other propositions are also submitted at the election, the court, in its order, shall also declare the results of the votes thereon. If the court shall find and determine, upon the canvass and declaration, that a majority of the voters of the consolidated district have not voted in favor of the proposition to incorporate the consolidated district, then the court shall enter its order declaring the proceedings void and of no effect, and shall dismiss the same at the cost of petitioners.

(L. 1961 p. 553 § 1, A.L. 1969 H.B. 322, A.L. 1978 H.B. 971, A.L. 1985 H.B. 167, et al., A.L. 2012 H.B. 1647)



Section 321.465 Consolidated district, status — transfer of assets and liabilities.

Effective 28 Aug 1969

Title XXI PUBLIC SAFETY AND MORALS

321.465. Consolidated district, status — transfer of assets and liabilities. — If the vote prescribed by section 321.460 is in favor of the consolidation, then, upon the order of the court declaring the same, the consolidated district thereupon shall be a political subdivision of the state of Missouri and a body corporate, with all the powers of like or similar corporations, and with all the powers of fire protection districts under section 321.220, whose affairs shall be conducted as provided in this chapter, with all the powers, privileges and duties therein conferred and provided upon fire protection districts in the county. All properties, rights, assets, and liabilities of the several fire protection districts which are so consolidated, including outstanding bonds thereof if any, shall become forthwith and without any further procedure the properties, rights, assets, and liabilities of the consolidated fire protection district. The provisions of section 321.140 shall also apply to the election and order establishing the consolidated fire protection district.

(L. 1961 p. 553 § 2, A.L. 1969 H.B. 322)



Section 321.470 Recording of order of consolidation — fee (constitutional charter counties).

Effective 28 Aug 1978

Title XXI PUBLIC SAFETY AND MORALS

321.470. Recording of order of consolidation — fee (constitutional charter counties). — The order of the circuit court having jurisdiction, as well as finding and determining the votes of the election, shall direct the clerk of the court to transmit to the county clerk and to the recorder of deeds of each county in which the consolidated district is located a certified copy of such order, to be filed in the same manner as articles of incorporation are required to be filed under the general laws concerning corporations, and each recorder and each clerk shall each receive, for such filing, a fee of one dollar, to be charged as costs in the proceeding.

(L. 1961 p. 553 § 3, A.L. 1978 S.B. 628)



Section 321.490 Initiative and referendum authorized.

Effective 28 Aug 1978

Title XXI PUBLIC SAFETY AND MORALS

321.490. Initiative and referendum authorized. — All powers which may be exercised by the board of directors of a fire protection district may be exercised by the voters of that district by initiative or referendum.

(L. 1969 H.B. 322, A.L. 1978 H.B. 971)



Section 321.495 Form of petition.

Effective 28 Aug 1978

Title XXI PUBLIC SAFETY AND MORALS

321.495. Form of petition. — 1. A petition for a referendum shall be in substantially the following form:

­

­

2. Every sheet for petitioners' signatures shall be attached to a full and correct copy of the title and text of the measure proposed by the initiative petition. Referendum petitions shall be attached to a full and correct copy of the measure on which the referendum is demanded.

3. Each sheet of every petition containing signatures shall be verified in substantially the following form by the person who circulated the sheet, by his affidavit thereon:

­

­

(L. 1969 H.B. 322, A.L. 1978 H.B. 971)



Section 321.500 Signatures required for referendum or initiative petition — submission of question — vote required.

Effective 28 Aug 1978

Title XXI PUBLIC SAFETY AND MORALS

321.500. Signatures required for referendum or initiative petition — submission of question — vote required. — 1. If an initiative or referendum petition is presented to the secretary of the board of directors, which petition carries the names of voters of the district, equal in number of votes of the district who voted in the last regular district election, the board of directors shall submit the question pursuant to the order or demand of the petition.

2. The measure called for in the petition is adopted if it receives an affirmative majority vote of the voters voting at the district election.

(L. 1969 H.B. 322, A.L. 1978 H.B. 971)



Section 321.506 Fire district may contract with private provider — ballot.

Effective 28 Aug 1996

Title XXI PUBLIC SAFETY AND MORALS

321.506. Fire district may contract with private provider — ballot. — 1. Fire districts in the state of Missouri may contract to a private company to provide fire service only if a majority of voters of the political subdivision authorize such a proposal at a public election.

2. The ballot shall be in the following form:

­

­

­­

­

(L. 1996 S.B. 735 § 2)

CROSS REFERENCE:

Municipal fire departments may contract with private providers for fire protection, vote required, 85.012



Section 321.552 Sales tax authorized in certain counties (all except Greene, Platte, Clay, St. Louis, and St. Charles counties) for ambulance and fire protection — ballot language — special trust fund established — refunds authorized.

Effective 28 Aug 2003

Title XXI PUBLIC SAFETY AND MORALS

321.552. Sales tax authorized in certain counties (all except Greene, Platte, Clay, St. Louis, and St. Charles counties) for ambulance and fire protection — ballot language — special trust fund established — refunds authorized. — 1. Except in any county of the first classification with over two hundred thousand inhabitants, or any county of the first classification without a charter form of government and with more than seventy-three thousand seven hundred but less than seventy-three thousand eight hundred inhabitants; or any county of the first classification without a charter form of government and with more than one hundred eighty-four thousand but less than one hundred eighty-eight thousand inhabitants; or any county with a charter form of government with over one million inhabitants; or any county with a charter form of government with over two hundred eighty thousand inhabitants but less than three hundred thousand inhabitants, the governing body of any ambulance or fire protection district may impose a sales tax in an amount up to one-half of one percent on all retail sales made in such ambulance or fire protection district which are subject to taxation pursuant to the provisions of sections 144.010 to 144.525 provided that such sales tax shall be accompanied by a reduction in the district's tax rate as defined in section 137.073. The tax authorized by this section shall be in addition to any and all other sales taxes allowed by law, except that no sales tax imposed pursuant to the provisions of this section shall be effective unless the governing body of the ambulance or fire protection district submits to the voters of such ambulance or fire protection district, at a municipal or state general, primary or special election, a proposal to authorize the governing body of the ambulance or fire protection district to impose a tax pursuant to this section.

2. The ballot of submission shall contain, but need not be limited to, the following language:

­

­

3. If a majority of the votes cast on the proposal by the qualified voters voting thereon are in favor of the proposal, then the sales tax authorized in this section shall be in effect and the governing body of the ambulance or fire protection district shall lower the level of its tax rate by an amount which reduces property tax revenues by an amount equal to fifty percent of the amount of sales tax collected in the preceding year. If a majority of the votes cast by the qualified voters voting are opposed to the proposal, then the governing body of the ambulance or fire protection district shall not impose the sales tax authorized in this section unless and until the governing body of such ambulance or fire protection district resubmits a proposal to authorize the governing body of the ambulance or fire protection district to impose the sales tax authorized by this section and such proposal is approved by a majority of the qualified voters voting thereon.

4. All revenue received by a district from the tax authorized pursuant to this section shall be deposited in a special trust fund, and be used solely for the purposes specified in the proposal submitted pursuant to this section for so long as the tax shall remain in effect.

5. All sales taxes collected by the director of revenue pursuant to this section, less one percent for cost of collection which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087, shall be deposited in a special trust fund, which is hereby created, to be known as the "Ambulance or Fire Protection District Sales Tax Trust Fund". The moneys in the ambulance or fire protection district sales tax trust fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money in the trust and the amount collected in each district imposing a sales tax pursuant to this section, and the records shall be open to inspection by officers of the county and to the public. Not later than the tenth day of each month the director of revenue shall distribute all moneys deposited in the trust fund during the preceding month to the governing body of the district which levied the tax; such funds shall be deposited with the board treasurer of each such district.

6. The director of revenue may make refunds from the amounts in the trust fund and credit any district for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such district. If any district abolishes the tax, the district shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such district, the director of revenue shall remit the balance in the account to the district and close the account of that district. The director of revenue shall notify each district of each instance of any amount refunded or any check redeemed from receipts due the district.

7. Except as modified in this section, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed pursuant to this section.

(L. 2002 S.B. 1107, A.L. 2003 S.B. 68)



Section 321.554 Adjustment in total operating levy of district based on sales tax revenue, exceptions — general reassessment, effect of.

Effective 28 Aug 2006

Title XXI PUBLIC SAFETY AND MORALS

321.554. Adjustment in total operating levy of district based on sales tax revenue, exceptions — general reassessment, effect of. — 1. Except in any county of the first classification with more than two hundred forty thousand three hundred but less than two hundred forty thousand four hundred inhabitants, or any county of the first classification with more than seventy-three thousand seven hundred but less than seventy-three thousand eight hundred inhabitants, or any county of the first classification with more than one hundred eighty-four thousand but less than one hundred eighty-eight thousand inhabitants, or any county with a charter form of government and with more than one million inhabitants, or any county with a charter form of government and with more than two hundred fifty thousand but less than three hundred fifty thousand inhabitants, when the revenue from the ambulance or fire protection district sales tax is collected for distribution pursuant to section 321.552, the board of the ambulance or fire protection district, after determining its budget for the year pursuant to section 67.010 and the rate of levy needed to produce the required revenue and after making any other adjustments to the levy that may be required by any other law, shall reduce the total operating levy of the district in an amount sufficient to decrease the revenue it would have received therefrom by an amount equal to fifty percent of the previous fiscal year's sales tax receipts. Loss of revenue due to a decrease in the assessed valuation of real property located within the ambulance or fire protection district as a result of general reassessment and from state-assessed railroad and utility distributable property based upon the previous fiscal year's receipts shall be considered in lowering the rate of levy to comply with this section in the year of general reassessment and in each subsequent year. In the event that in the immediately preceding year the ambulance or fire protection district actually received more or less sales tax revenue than estimated, the ambulance or fire protection district board may adjust its operating levy for the current year to reflect such increase or decrease. The director of revenue shall certify the amount payable from the ambulance or fire protection district sales tax trust fund to the general revenue fund to the state treasurer.

2. Except that, in the first year in which any sales tax is collected pursuant to section 321.552, any taxing authority subject to this section shall not reduce the tax rate as defined in section 137.073.

3. In a year of general reassessment, as defined by section 137.073, or assessment maintenance as defined by section 137.115 in which an ambulance or fire protection district in reliance upon the information then available to it relating to the total assessed valuation of such ambulance or fire protection district revises its property tax levy pursuant to section 137.073 or 137.115, and it is subsequently determined by decisions of the state tax commission or a court pursuant to sections 138.430 to 138.433 or due to clerical errors or corrections in the calculation or recordation of assessed valuations that the assessed valuation of such ambulance or fire protection district has been changed, and but for such change the ambulance or fire protection district would have adopted a different levy on the date of its original action, then the ambulance or fire protection district may adjust its levy to an amount to reflect such change in assessed valuation, including, if necessary, a change in the levy reduction required by this section to the amount it would have levied had the correct assessed valuation been known to it on the date of its original action, provided:

(1) The ambulance or fire protection district first levies the maximum levy allowed without a vote of the people by Article X, Section 11(b) of the Constitution; and

(2) The ambulance or fire protection district first adopts the tax rate ceiling otherwise authorized by other laws of this state; and

(3) The levy adjustment or reduction may include a one-time correction to recoup lost revenues the ambulance or fire protection district was entitled to receive during the prior year.

(L. 2002 S.B. 1107, A.L. 2004 H.B. 795, et al., A.L. 2006 S.B. 893)



Section 321.556 Repeal of sales tax, procedure, exceptions — ballot language.

Effective 28 Aug 2004

Title XXI PUBLIC SAFETY AND MORALS

321.556. Repeal of sales tax, procedure, exceptions — ballot language. — 1. Except in any county of the first classification with more than two hundred forty thousand three hundred but less than two hundred forty thousand four hundred inhabitants, or any county of the first classification with more than seventy-three thousand seven hundred but less than seventy-three thousand eight hundred inhabitants, or any county of the first classification with more than one hundred eighty-four thousand but less than one hundred eighty-eight thousand inhabitants, or any county with a charter form of government and with more than one million inhabitants, or any county with a charter form of government and with more than two hundred fifty thousand but less than three hundred fifty thousand inhabitants, the governing body of any ambulance or fire protection district, when presented with a petition signed by at least twenty percent of the registered voters in the ambulance or fire protection district that voted in the last gubernatorial election, calling for an election to repeal the tax pursuant to section 321.552, shall submit the question to the voters using the same procedure by which the imposition of the tax was voted. The ballot of submission shall be in substantially the following form:

­

­

2. If a majority of the votes cast on the proposal by the qualified voters of the district voting thereon are in favor of repeal, that repeal shall become effective December thirty-first of the calendar year in which such repeal was approved.

(L. 2002 S.B. 1107, A.L. 2004 H.B. 795, et al.)



Section 321.600 Powers of board in providing fire protection — employee benefits plan (first class counties).

Effective 28 Aug 1999

Title XXI PUBLIC SAFETY AND MORALS

321.600. Powers of board in providing fire protection — employee benefits plan (first class counties). — For the purpose of providing fire protection to the property within the district, the district and, on its behalf, the board shall have the following powers, authority and privileges:

(1) To have perpetual existence;

(2) To have and use a corporate seal;

(3) To sue and be sued, and be a party to suits, actions and proceedings;

(4) To enter into contracts, franchises and agreements with any person, partnership, association or corporation, public or private, affecting the affairs of the district, including contracts with any municipality, district or state, or the United States of America, and any of their agencies, political subdivisions or instrumentalities, for the planning, development, construction, acquisition or operation of any public improvement or facility, or for a common service relating to the control or prevention of fires, including the installation, operation and maintenance of water supply distribution, fire hydrant and fire alarm systems; provided, that a notice shall be published for bids on all construction or purchase contracts for work or material or both, outside the authority contained in subdivision (9) of this section, involving an expense of ten thousand dollars or more;

(5) Upon approval of the voters, as herein provided, to borrow money and incur indebtedness and evidence the same by certificates, notes or debentures, and to issue bonds, in accordance with the provisions of sections 321.010 to 321.450;

(6) To acquire, construct, purchase, maintain, dispose of and encumber real and personal property, fire stations, fire protection and fire-fighting apparatus and auxiliary equipment therefor, and any interest therein, including leases and easements;

(7) To refund any bonded indebtedness of the district without an election. The terms and conditions of refunding bonds shall be substantially the same as those of the original issue of bonds, and the board shall provide for the payment of interest, at not to exceed the legal rate, and the principal of such refunding bonds in the same manner as is provided for the payment of interest and principal of bonds refunded;

(8) To have the management, control and supervision of all the business and affairs of the district, and the construction, installation, operation and maintenance of district improvements therein;

(9) To hire and retain agents, employees, engineers and attorneys, including part-time or volunteer firemen;

(10) To have and exercise the power of eminent domain and in the manner provided by law for the condemnation of private property for public use to take any property within the district necessary to the exercise of the powers herein granted;

(11) To receive and accept by bequest, gift or donation any kind of property. Notwithstanding any other provision of law to the contrary, any property received by the fire protection district as a gift or any property purchased by the fire protection district at a price below the actual market value of the property may be returned to the donor or resold to the seller if such property is not used for the specific purpose for which it was acquired;

(12) To adopt and amend bylaws, fire protection and fire prevention ordinances, and any other rules and regulations not in conflict with the constitution and laws of this state, necessary for the carrying on of the business, objects and affairs of the board and of the district, and refer to the proper authorities for prosecution any violation thereof detrimental to the district. Any person violating any such ordinance is hereby declared to be guilty of a class B misdemeanor, and upon conviction thereof shall be punished as is provided herein:

(a) The prosecuting attorney for the county in which the violation occurs shall prosecute such violations in the circuit court of that county. The legal officer or attorney for the fire district may be appointed by the prosecuting attorney as special assistant prosecuting attorney for the prosecution of any such violation; or

(b) The board may adopt a specific ordinance to impose a fine or a series of fines for specific offenses of not more than five hundred dollars. The accused person may either appear in court at a set date or make payment to the officer appointed by the board, either in person or through the United States mail, with the moneys handled as are all other moneys of the district. If the fine is not paid by the deadline imposed, the violation and the failure to pay the fine or appear in court at the set date may be further prosecuted as provided in paragraph (a) of this subdivision. The enactments of the fire district in delegating administrative authority to officials of the district may provide standards of action for the administrative officials, which standards are declared as industrial codes adopted by nationally organized and recognized trade bodies;

(13) To pay all court costs and expenses connected with the first election or any subsequent election in the district;

(14) To have and exercise all rights and powers necessary or incidental to or implied from the specific powers granted herein. Such specific powers shall not be considered as a limitation upon any power necessary or appropriate to carry out the purposes and intent of sections 321.010 to 321.450;

(15) To provide for health, accident, disability, and pension benefits, through either or both a contributory or noncontributory plan, of the salaried members and such other benefits for their spouses and eligible unemancipated children of its organized fire department of the district. For purposes of this section, "eligible unemancipated child" means a natural or adopted child of an insured, or a stepchild of an insured who is domiciled with the insured, who is less than twenty-three years of age, who is not married, not employed on a full-time basis, not maintaining a separate residence except for full-time students in an accredited school or institution of higher learning, and who is dependent on parents or guardians for at least fifty percent of his or her support. Such benefits shall be determined by the board of directors of the fire protection district within the level of available revenues of the pension program and other available revenues of the district. If an employee contributory plan is adopted, then at least one voting member of the board of trustees shall be a member of the fire district elected by the contributing members, which shall not be the same as the board of directors;

(16) To provide for life insurance, accident, sickness, health, disability, annuity, uniform, length of service, pension, retirement and other employee-type fringe benefits, subject to the provisions of section 70.615, through either a contributory or noncontributory plan or both, for the volunteer members and such other benefits for their spouses and minor children of any organized fire department of the district. The type and amount of such benefits shall be determined by the board of directors of the fire protection district within available revenues of the district, including the pension program of the district. The provision and receipt of such benefits shall not make the recipient an employee of the district. Directors who are also volunteer members may receive such benefits while serving as a director of the district;

(17) To contract for services with any rural, volunteer or subscription fire department or organization, or volunteer fire protection association, as defined in section 320.300, for the purpose of providing the benefits described in subdivision (16) of this section.

(L. 1947 V. I p. 432 § 23, A.L. 1961 p. 550, A.L. 1965 p. 509, A.L. 1969 H.B. 334 § 321.220, A.L. 1978 H.B. 971, S.B. 628, A.L. 1982 S.B. 649, A.L. 1989 H.B. 487, A.L. 1990 H.B. 1395 & 1448 merged with H.B. 1675, A.L. 1992 S.B. 649, A.L. 1993 H.B. 373, A.L. 1995 H.B. 452, et al., A.L. 1999 S.B. 436)



Section 321.603 Attendance fees permitted, fire district board members (first classification charter counties).

Effective 28 Aug 2005

Title XXI PUBLIC SAFETY AND MORALS

321.603. Attendance fees permitted, fire district board members (first classification charter counties). — In addition to the compensation provided pursuant to section 321.190 for fire protection districts located in a county of the first classification with a charter form of government, each member of any such fire protection district board may receive an attendance fee not to exceed one hundred dollars for attending a board meeting conducted pursuant to chapter 610, but such board member shall not be paid for attending more than four such meetings in any calendar month. However, no board member shall be paid more than one attendance fee if such member attends more than one meeting conducted under chapter 610 in a calendar week.

(L. 1999 S.B. 436 § 1, A.L. 2005 H.B. 58 merged with H.B. 127 merged with S.B. 210)



Section 321.610 Rate of levy — limit — additional levies by vote of people — elections held when — form of ballot (counties, first class).

Effective 28 Aug 1996

Title XXI PUBLIC SAFETY AND MORALS

321.610. Rate of levy — limit — additional levies by vote of people — elections held when — form of ballot (counties, first class). — 1. In addition to all other limits set forth in this chapter, the board in counties of the first classification shall in each year determine the amount of money necessary to be raised by taxation, and shall fix a rate of levy which, when levied upon every dollar of the taxable tangible property within the district as shown by the last completed assessment, and with other revenues, will raise the amount required by the district annually to supply funds for paying the expenses of organization and operation and the costs of acquiring, supplying and maintaining the property, works and equipment of the district, and maintain the necessary personnel, which rate of levy shall not exceed forty cents on the one hundred dollars valuation. The board in any county of the first classification having a population in excess of nine hundred thousand may fix an additional rate not to exceed twenty-five cents on the hundred dollars valuation and the board in all other first classification counties may fix an additional rate, not to exceed fifteen cents on the hundred dollars valuation, the revenues from which shall be deposited in a special fund and used only for the pension program of the district, by submitting the following question to the voters at the municipal general, primary or general election in such district or at any election at which a member of the board of directors is to be elected:

Shall the board of directors of ______ Fire Protection District be authorized to levy an annual tax rate of ______ cents per one hundred dollars valuation, the revenues from which shall be deposited in a special fund and used only for the pension program of the district?

2. Any district approving a tax levy rate pursuant to the provisions of subsection 1 of this section shall transfer all revenue collected plus interest monthly for deposit in the district retirement fund. The board of directors for the fire protection district shall comply with the prudent investor standard for investment fiduciaries as provided in section 105.688 when investing the assets of the pension program.

3. Any district may impose a tax not to exceed ten cents on the one hundred dollars valuation, in addition to the rate which the board may levy pursuant to this section, by submitting the following question to the voters at any election in such district held on the first Tuesday in April of any year:

Shall the board of directors of ______ Fire District be authorized to increase the annual tax rate from ______ cents to ______ cents on the hundred dollars assessed valuation?

­­

­

(L. 1947 V. I p. 432 § 25, A.L. 1953 p. 665, A.L. 1965 pp. 513, 514, A.L. 1969 H.B. 334 § 321.240, A.L. 1978 H.B. 971, A.L. 1979 H.B. 322, A.L. 1987 H.B. 57, A.L. 1988 S.B. 725, A.L. 1995 H.B. 260, et al. merged with H.B. 416 merged with H.B. 452, et al., A.L. 1996 H.B. 1093)



Section 321.620 Ambulance and emergency medical services may be provided — emergency, defined — election held when, procedure to call — additional tax levy, amount — if tax levy fails, old levy to remain in effect.

Effective 28 Aug 1992

Title XXI PUBLIC SAFETY AND MORALS

321.620. Ambulance and emergency medical services may be provided — emergency, defined — election held when, procedure to call — additional tax levy, amount — if tax levy fails, old levy to remain in effect. — 1. Fire protection districts in first class counties may, in addition to their other powers and duties, provide ambulance service within their district if a majority of the voters voting thereon approve a proposition to furnish such service and to levy a tax not to exceed thirty cents on the one hundred dollars assessed valuation to be used exclusively to supply funds for the operation of an emergency ambulance service. The district shall exercise the same powers and duties in operating an ambulance service as it does in operating its fire protection service. As used in this section "emergency" means a situation resulting from a sudden or unforeseen situation or occurrence that requires immediate action to save life or prevent suffering or disability.

2. The proposition to furnish ambulance service may be submitted by the board of directors at any municipal general, primary or general election or at any election of the members of the board or upon petition by five hundred voters of such district.

3. The question shall be submitted in substantially the following form:

Shall the board of directors of ______ Fire Protection* District be authorized to provide ambulance service within the district and be authorized to levy a tax not to exceed thirty cents on the one hundred dollars assessed valuation to provide funds for such service?

4. If a majority of the voters casting votes thereon be in favor of ambulance service and the levy, the district shall forthwith commence such service.

5. In addition to all other taxes authorized on or before September 1, 1990, the board of directors of any fire protection district may, if a majority of the voters of the district voting thereon approve, levy an additional tax of not more than forty cents per one hundred dollars of assessed valuation to be used for the support of the ambulance service, or partial or complete support of an emergency medical technician defibrillator program or partial or complete support of an emergency medical technician paramedic first responder program. The proposition to levy the tax authorized by this subsection may be submitted by the board of directors at the next annual election of the members of the board or at any regular municipal or school election conducted by the county clerk or board of election commissioners in such district or at a special election called for the purpose, or upon petition of five hundred registered voters of the district. A separate ballot containing the question shall read as follows:

­

­

­­

­

(L. 1969 S.B. 152 § 321.225, A.L. 1977 H.B. 216, A.L. 1978 H.B. 971, A.L. 1984 H.B. 924, A.L. 1988 S.B. 725, A.L. 1990 H.B. 1395 & 1448, A.L. 1992 S.B. 630)

*Word "Protection" does not appear in original rolls.



Section 321.622 Responding to fires or emergencies beyond corporate boundaries, exception — liabilities for claims, death or injuries — charges for responding.

Effective 28 Aug 1990

Title XXI PUBLIC SAFETY AND MORALS

321.622. Responding to fires or emergencies beyond corporate boundaries, exception — liabilities for claims, death or injuries — charges for responding. — 1. Fire protection districts, when asked to respond to fires or other emergencies beyond its corporate boundaries may charge for those services rendered.

2. When formal mutual aid agreements are in place with adjoining areas and departments, this provision is not applicable except by formal agreement and contract with the adjoining department.

3. In responding to fires or other emergencies outside the corporate boundaries of a fire protection district, the fire protection district responding and its firefighters shall be subject to the same liabilities for claims for death or injury to persons or property as those subjected to when responding to fires or emergencies within their respective fire protection district.

4. In responding to fires or emergencies outside the corporate boundaries of the fire protection district, the fire protection district responding may charge up to the following fees:

(1) One hundred dollars for responding to each fire call or alarm;

(2) Five hundred dollars for each hour or a proportional sum for each quarter hour spent in combating a fire or emergency.

5. No property owner shall be liable for fees or charges under this section if the property owner has previously entered into an agreement with the fire protection district in writing, prior to the occurrence of the fire or emergency.

(L. 1990 H.B. 1395 & 1448 § 2)



Section 321.687 Consolidation of two or more fire districts, procedure — board of directors, terms (St. Louis County).

Effective 28 Aug 1993

Title XXI PUBLIC SAFETY AND MORALS

321.687. Consolidation of two or more fire districts, procedure — board of directors, terms (St. Louis County). — In any county of the first class with a charter form of government containing a population of nine hundred thousand or more, if two or more fire districts consolidate as prescribed by sections 321.460 to 321.470, the new board of directors will consist of five members. If, upon canvass and declaration, it is found and determined that a majority of the voters of the districts voting on the propositions have voted in favor of the proposition to incorporate the consolidated district, then the court shall then further, in its order, designate the first board of directors of the consolidated district, who have been elected by the voters voting thereon as follows: The one receiving the fifth highest number of votes to hold office for a term of at least one year, the one receiving the fourth highest number of votes to hold office for a term of at least two years, the one receiving the third highest number of votes to hold office for a term of at least three years and the two receiving the second and first highest number of votes to hold office for a term of at least four years from the date of the election of the board of directors and until their successors are duly elected and qualified. Thereafter, members of the board shall be elected to serve terms of four years and until their successors are duly elected and qualified.

(L. 1993 H.B. 177)



Section 321.688 Consolidation of districts — ballot language — effect of.

Effective 28 Aug 2007

Title XXI PUBLIC SAFETY AND MORALS

321.688. Consolidation of districts — ballot language — effect of. — 1. The board of directors of any fire protection districts located wholly within any county of the first classification may consolidate with each other upon the passage of a joint resolution by each board desiring to consolidate. The joint resolution shall not become effective unless each board submits to the voters residing within the fire protection districts at a state general, primary, or special election a proposal to authorize the consolidation under this section.

2. The ballot of submission for the consolidation authorized in this section shall be in substantially the following form:

­

­

­­

­

3. The board of directors of any consolidated fire protection district created under this section shall consist of the existing board members of the fire protection districts that were consolidated. Upon the occurrence of a vacancy in the membership of the board, the number of members on the board may be reduced upon approval by a majority of the remaining board members, but the number of seats shall not be reduced to fewer than five. The terms of office for board members shall be identical to the terms of office the board members were originally elected to serve before the consolidation.

4. Upon the approval of consolidation under this section, the consolidated district shall be a political subdivision of this state and a body corporate, with all the powers of like or similar corporations, and with all the powers, privileges, and duties of fire protection districts under this chapter. All properties, rights, assets, and liabilities of the fire protection districts which are consolidated, including outstanding bonds thereof if any, shall become the properties, rights, assets, and liabilities of the consolidated fire protection district.

5. The consolidated fire protection district shall levy the same taxes as levied in the fire protection district with the lowest tax levy before the consolidation unless a tax levy is specifically set forth in the ballot language approved by the voters of the consolidating districts, except that the tax levy of the consolidated district shall not exceed the highest tax levy of the consolidating districts.

(L. 2007 S.B. 22)



Section 321.690 Audits to be performed, when — rules established by state auditor (Christian County fire protection districts exempt from audits).

Effective 28 Aug 1998

Title XXI PUBLIC SAFETY AND MORALS

321.690. Audits to be performed, when — rules established by state auditor (Christian County fire protection districts exempt from audits). — 1. In counties of the first classification having a charter form of government and having more than nine hundred thousand inhabitants and in counties of the first classification which contain a city with a population of one hundred thousand or more inhabitants which adjoins no other county of the first classification, the governing body of each fire protection district shall cause an audit to be performed consistent with rules and regulations promulgated by the state auditor.

2. (1) All such districts shall cause an audit to be performed biennially. Each such audit shall cover the period of the two previous fiscal years.

(2) Any fire protection district with less than fifty thousand dollars in annual revenues may, with the approval of the state auditor, be exempted from the audit requirement of this section if it files appropriate reports on its affairs with the state auditor within five months after the close of each fiscal year and if these reports comply with the provisions of section 105.145. These reports shall be reviewed, approved and signed by a majority of the members of the governing body of the fire protection district seeking exemption.

3. Copies of each audit report must be completed and submitted to the fire protection district and the state auditor within six months after the close of the audit period. One copy of the audit report and accompanying comments shall be maintained by the governing body of the fire protection district for public inspection at reasonable times in the principal office of the district. The state auditor shall also maintain a copy of the audit report and comment. If any audit report fails to comply with the rules promulgated by the state auditor, that official shall notify the fire protection district and specify the defects. If the defects specified are not corrected within ninety days from the date of the state auditor's notice to the district, or if a copy of the required audit report and accompanying comments have not been received by the state auditor within six months after the end of the audit period, the state auditor shall make, or cause to be made, the required audit at the expense of the fire protection district.

4. The provisions of this section shall not apply to any fire protection district based and substantially located in a county of the third classification with a population of at least thirty-one thousand five hundred but not greater than thirty-three thousand.

(L. 1977 H.B. 216, A.L. 1981 S.B. 200, A.L. 1986 H.B. 877, A.L. 1991 S.B. 34, A.L. 1993 H.B. 177 merged with S.B. 346, A.L. 1998 H.B. 1847)



Section 321.700 Dissolution of district, funds distributed to city, when.

Effective 28 Aug 1995

Title XXI PUBLIC SAFETY AND MORALS

321.700. Dissolution of district, funds distributed to city, when. — If a property tax has been approved and is being collected for the purpose of supporting a fire protection district and such fire protection district is dissolved, such tax shall continue to be collected and the proceeds of such tax shall be distributed to the governing body of the city formerly containing the dissolved fire protection district, provided that the boundaries of the fire protection district are the same as the city and the tax is used only for providing fire protection services within such city.

(L. 1995 H.B. 452, et al.)



Section 321.701 Members of board subject to recall — exceptions.

Effective 28 Aug 1995

Title XXI PUBLIC SAFETY AND MORALS

321.701. Members of board subject to recall — exceptions. — 1. Each member of a fire protection district board shall be subject to recall from office by the registered voters of the district from which he was elected. Proceedings may be commenced for the recall of any fire protection district board member by the filing of a notice of intention to circulate a recall petition pursuant to sections 321.701 to 321.716.

2. Proceedings may not be commenced against any member if, at the time of commencement, that member:

(1) Has not held office during his current term for a period of more than one hundred eighty days; or

(2) Has one hundred eighty days or less remaining in his term; or

(3) Has had a recall election determined in his favor within the current term of office.

(L. 1995 H.B. 452, et al. and L. 1995 H.B. 484, et al., A.L. 2011 H.B. 315)



Section 321.703 Notice of intent to circulate recall petition, service, contents — answer — purpose.

Effective 28 Aug 1995

Title XXI PUBLIC SAFETY AND MORALS

321.703. Notice of intent to circulate recall petition, service, contents — answer — purpose. — 1. The notice of intention to circulate a recall petition shall be served personally, or by certified mail, on the board member sought to be recalled. A copy thereof shall be filed, along with an affidavit of the time and manner of service, with the election authority, as defined in chapter 115. A separate notice shall be filed for each board member sought to be recalled and shall contain all of the following:

(1) The name of the board member sought to be recalled;

(2) A statement, not exceeding two hundred words in length, of the reasons for the proposed recall;

(3) The name(s) and business or residence address(es) of at least one, and not more than five, proponent(s) of the recall.

2. Within seven days after the filing of the notice of intention, the board member may file with the election authority a statement, not exceeding two hundred words in length, in answer to the statement of the proponents. If an answer is filed, the board member shall also serve a copy of it, personally or by certified mail, on one of the proponents named in the notice of intention.

3. The statement and answer are intended solely for the information of the voters. No insufficiency in form or substance thereof shall affect the validity of the election proceedings.

(L. 1995 H.B. 452, et al. merged with H.B. 484, et al.)



Section 321.707 Petition for recall, content.

Effective 28 Aug 1995

Title XXI PUBLIC SAFETY AND MORALS

321.707. Petition for recall, content. — Before any signature may be affixed to a recall petition, the petition must bear all of the following:

(1) A request that an election be called to elect a successor to the board member;

(2) A copy of the notice of intention, including the statement of grounds for recall;

(3) The answer of the board member sought to be recalled, if any. If the board member has not answered, the petition shall so state;

(4) A place for each signer to affix his or her signature, printed name and residence address including city or unincorporated community.

(L. 1995 H.B. 452, et al. merged with H.B. 484, et al.)



Section 321.709 Affidavit to be attached to each section of the petition — content.

Effective 28 Aug 1995

Title XXI PUBLIC SAFETY AND MORALS

321.709. Affidavit to be attached to each section of the petition — content. — Each section of the petition, when submitted to the election authority, shall have attached to it an affidavit signed by the circulator of that section, setting forth all of the following:

(1) The printed name of the affiant;

(2) The residence address of the affiant;

(3) That the affiant circulated that section and saw the appended signatures be written;

(4) That according to the best information and belief of the affiant, each signature is the genuine signature of the person whose name it purports to be;

(5) That the affiant is a registered voter of the fire protection district of the board member sought to be recalled; and

(6) The dates between which all the signatures to the petition were obtained.

(L. 1995 H.B. 452, et al. merged with H.B. 484, et al.)



Section 321.711 Recall petition, number of signatures required, time limitation — petition found insufficient, supplemental petition may be filed, when — supplemental petition insufficient, effect.

Effective 28 Aug 1995

Title XXI PUBLIC SAFETY AND MORALS

321.711. Recall petition, number of signatures required, time limitation — petition found insufficient, supplemental petition may be filed, when — supplemental petition insufficient, effect. — 1. A recall petition shall be filed with the election authority not more than one hundred eighty days after the filing of the notice of intention.

2. The number of qualified signatures required in order to recall an officer shall be equal in number to at least twenty-five percent of the number of voters who voted in the most recent gubernatorial election in that district.

3. Within twenty days from the filing of the recall petition the election authority shall determine whether or not the petition was signed by the required number of qualified signatures. The election authority shall file with the petition a certificate showing the results of the examination. The authority shall give the proponents a copy of the certificate upon their request.

4. If the election authority certifies the petition to be insufficient, it may be supplemented within ten days of the date of certificate by filing additional petition sections containing all of the information required by section 321.709 and this section. Within ten days after the supplemental copies are filed, the election authority shall file with it a certificate stating whether or not the petition as supplemented is sufficient.

5. If the certificate shows that the petition as supplemented is insufficient, no action shall be taken on it; however, the petition shall remain on file.

(L. 1995 H.B. 452, et al. merged with H.B. 484, et al.)



Section 321.714 Certification of petition by election authority, content, election to be held — candidacy nomination filed — resignation by board member, recall to be removed from ballot — resigned board member may not fill vacancy.

Effective 28 Aug 1995

Title XXI PUBLIC SAFETY AND MORALS

321.714. Certification of petition by election authority, content, election to be held — candidacy nomination filed — resignation by board member, recall to be removed from ballot — resigned board member may not fill vacancy. — 1. If the election authority finds the signatures on the petition, together with the supplementary petition sections if any, to be sufficient, it shall submit its certificate as to the sufficiency of the petition to the fire protection district board prior to its next meeting. The certificate shall contain:

(1) The name of the member whose recall is sought;

(2) The number of signatures required by law;

(3) The total number of signatures on the petition;

(4) The number of valid signatures on the petition.

2. Following the fire protection board's receipt of the certificate, the county election authority shall order an election to be held on one of the election days specified in section 115.123. The election shall be held not less than forty-five days nor more than one hundred twenty days after the fire protection district board receives the petition. Nominations hereunder shall be made by filing a statement of candidacy with the election authority.

3. At any time prior to forty-two days before the election, the member sought to be recalled may offer his resignation. If his resignation is offered, the recall question shall be removed from the ballot and the office declared vacant. The member who resigned may not fill the vacancy which shall be filled as provided by law.

(L. 1995 H.B. 452, et al. and L. 1995 H.B. 484, et al., A.L. 2011 H.B. 315)



Section 321.716 Laws governing recall election, costs, how paid.

Effective 28 Aug 1995

Title XXI PUBLIC SAFETY AND MORALS

321.716. Laws governing recall election, costs, how paid. — The provisions of chapter 115 governing the conduct of elections shall apply, where appropriate, to recall elections held under sections 321.701 to 321.716. The costs of the election shall be paid as provided in chapter 115.

(L. 1995 H.B. 452, et al. merged with H.B. 484, et al.)



Section 321.800 Retirement plan, board may establish.

Effective 28 Aug 2007

Title XXI PUBLIC SAFETY AND MORALS

321.800. Retirement plan, board may establish. — Notwithstanding any other law to the contrary, any board of directors established under the provisions of this chapter administering its own retirement or other benefits-related plan shall administer such plan by a separate five-member pension board of trustees. Pension plan participants shall elect three such participants to be submitted to the board of directors. The board of directors shall select two of the three participants to serve on the five-member pension board of trustees. The board of directors shall be the other three members of the five-member pension board of trustees.

(L. 2007 S.B. 406)






Chapter 322 Protection Against Rabies

Section 322.010 Definitions.

Effective 28 Aug 2001

Title XXI PUBLIC SAFETY AND MORALS

322.010. Definitions. — For the purpose of sections 322.010 to 322.145, the following words and following phrases shall be considered and held to mean the following:

(1) "Affected with rabies", infected with the rabies virus as determined by standard laboratory testing;

(2) "Exposed to rabies", when bitten by, or fought with, or has come in close contact with a dog or other animal shown to be infected with the rabies virus as determined by standard laboratory testing;

(3) "Immunized", immunized against rabies at the expense of the owner or custodian by the administration of antirabic virus by a licensed veterinarian;

(4) "Rabies", hydrophobia; and

(5) "Zoonotic disease", a dangerous disease communicable from animals to humans as determined by the department of health and senior services.

(RSMo 1939 § 14539, repealed L. 1953 p. 662 § A, again enacted L. 1955 p. 754, A.L. 2001 S.B. 462)

Prior revision: 1929 § 12865



Section 322.020 Dogs prohibited from running at large, when.

Effective 28 Aug 1955

Title XXI PUBLIC SAFETY AND MORALS

322.020. Dogs prohibited from running at large, when. — No dogs affected with rabies, commonly called mad dogs, nor dogs exposed to rabies, shall be allowed to run at large in any city, town, village, township or school district within this state.

(RSMo 1939 § 14538, repealed L. 1953 p. 662 § A, again enacted L. 1955 p. 754)

Prior revision: 1929 § 12864



Section 322.030 Duty of owner or person in charge to kill dog or have immunized.

Effective 28 Aug 1955

Title XXI PUBLIC SAFETY AND MORALS

322.030. Duty of owner or person in charge to kill dog or have immunized. — Whenever any dog has been bitten by, fought with, or has been substantially exposed to any dog affected with rabies, it shall be the duty of the owner, or person in charge thereof, forthwith to kill such exposed dog or have it immunized against rabies at the owner's or custodian's expense, by the administration of antirabic virus by a licensed veterinarian.

(RSMo 1939 § 14540, repealed L. 1953 p. 662 § A, again enacted L. 1955 p. 754)

Prior revision: 1929 § 12866



Section 322.040 Quarantine order to be issued by mayor — to be published and posted.

Effective 28 Aug 1955

Title XXI PUBLIC SAFETY AND MORALS

322.040. Quarantine order to be issued by mayor — to be published and posted. — Whenever rabies becomes prevalent in any city, town or village in this state, the mayor of such city, town or village shall, according to the necessity of the case, issue a quarantine order, requiring every owner or person in charge of any dog or dogs within the limits of such city, town or village, to either kill or impound his dog or dogs, or to have such dog or dogs immunized. Said order shall be published once in the paper officially publishing the business of such city or town; and in the absence of such paper, shall be posted as in case of sales of personal property. The mayor of such city, town or village is authorized by proclamation, to terminate any such quarantine whenever, in his judgment, the necessity for it no longer exists.

(RSMo 1939 § 14541, repealed L. 1953 p. 662 § A, again enacted L. 1955 p. 754)

Prior revision: 1929 § 12867



Section 322.050 County commission or presiding commissioner empowered to act.

Effective 28 Aug 1955

Title XXI PUBLIC SAFETY AND MORALS

322.050. County commission or presiding commissioner empowered to act. — Whenever rabies becomes prevalent in any county, township, or school district in this state, outside of any city, town or village in such county, it shall be the duty of the county commission or, when the commission is not in session, the presiding commissioner of the commission, to take cognizance thereof. The county commission, or when the commission is not in session the presiding commissioner thereof, is empowered and ordered to issue a quarantine order on any county, township, or school district, according to the necessity of the case, that each and every owner or person in charge of any dog or dogs, in the territory affected, shall either kill or impound every dog owned, or for the time possessed by him, or have such dog or dogs immunized. Said order shall be published as provided in section 322.040. Such county commission or presiding commissioner thereof is authorized by order to terminate any such quarantine whenever, in the judgment of the commission or presiding commissioner, the necessity for it no longer exists.

(RSMo 1939 § 14542, repealed L. 1953 p. 662 § A, again enacted L. 1955 p. 754)

Prior revision: 1929 § 12868



Section 322.060 Duty of officials to kill dogs — exceptions.

Effective 28 Aug 1955

Title XXI PUBLIC SAFETY AND MORALS

322.060. Duty of officials to kill dogs — exceptions. — Whenever any quarantine order is issued as provided in section 322.040 or section 322.050 it shall be the duty of all police officers, and town marshals and constables, in their respective jurisdictions, and within the jurisdiction of such quarantine, to kill all dogs found running at large, except those which have been immunized.

(RSMo 1939 § 14543, repealed L. 1953 p. 662 § A, again enacted L. 1955 p. 754)

Prior revision: 1929 § 12869



Section 322.070 Expenses to be paid, how — fees.

Effective 28 Aug 1955

Title XXI PUBLIC SAFETY AND MORALS

322.070. Expenses to be paid, how — fees. — All expenses of such quarantine shall be paid out of the treasury of such city, town or village, or of the county, township or school district, as the case may be, and for the performance of their respective duties, the police officers, town marshals and constables, respectively, shall receive such fees and mileage as is provided by law for the performance of their other like duties.

(RSMo 1939 § 14544, repealed L. 1953 p. 662 § A, again enacted L. 1955 p. 754)

Prior revision: 1929 § 12870



Section 322.080 Violation of law a misdemeanor — penalty.

Effective 28 Aug 1955

Title XXI PUBLIC SAFETY AND MORALS

322.080. Violation of law a misdemeanor — penalty. — Any person, firm or corporation owning or having in his or their charge, any dog or dogs which have had any substantial exposure to rabies, shall upon failure to kill such dog or dogs, or to keep such dog or dogs impounded, or to have such dog or dogs immunized, be guilty of a misdemeanor; and, upon conviction thereof, shall be fined not less than one hundred dollars nor more than five hundred dollars, and such owner or person in charge of such exposed dogs shall be liable for all damages that may result from the actions of any such exposed dogs.

(RSMo 1939 § 14545, repealed L. 1953 p. 662 § A, again enacted L. 1955 p. 754)

Prior revision: 1929 § 12871



Section 322.090 County commission empowered to adopt rules and regulations.

Effective 28 Aug 1943

Title XXI PUBLIC SAFETY AND MORALS

322.090. County commission empowered to adopt rules and regulations. — For the purpose of promoting the public health and safety and to prevent the transmission of rabies and to control rabies and to carry into effect the purposes and provisions of sections 322.090 to 322.130, the county commission is hereby empowered to adopt by order, rules and regulations which shall include provisions for licensing, catching, impounding, confinement, redemption and isolation and destruction of dogs; impounding, isolation and destruction of other domestic animals exposed to or infected with rabies; reporting of animals affected with, or suspected of having rabies, or suspected of having been exposed to rabies, or known or suspected of having bitten or attacked a person; confinement, impounding and destruction of dogs displaying vicious propensities; declaration of a quarantine and terms of the quarantine for any portion of such county affected by a rabies epidemic, pursuant to the recommendation of the county health commissioner; the establishment of a schedule of fees and the method for the collection thereof from the licensing, redemption, isolation or confinement and destruction of dogs and other special services for the control of rabies. The county commission shall establish, maintain and operate a county dog pound and shall provide the necessary personnel and facilities to operate the same and shall provide appropriate motor conveyances for the capture of stray or rabid dogs and provide all the facilities necessary to carry into effect the regulations adopted under the provisions of sections 322.090 to 322.130 and shall be authorized to expend county funds for the purposes aforesaid; and shall have authority to contract with any city, town or village within any such county for any of the services, facilities or functions created and established under sections 322.090 to 322.130.

(L. 1943 p. 327 § 2)



Section 322.100 County health commissioner shall prepare regulations and hold hearing.

Effective 28 Aug 1943

Title XXI PUBLIC SAFETY AND MORALS

322.100. County health commissioner shall prepare regulations and hold hearing. — The county health commissioner shall prepare the regulations authorized to be adopted under the provisions of sections 322.090 to 322.130 and shall, before submitting the same to the county commission for adoption, hold at least one public hearing thereon, fifteen days' notice of the time and place of which shall be published in at least one newspaper having general circulation within the county and notice of such hearing shall also be posted at least fifteen days in advance thereof in four conspicuous places in the county.

(L. 1943 p. 327 § 3)



Section 322.110 Law not applicable to municipalities, when.

Effective 28 Aug 1943

Title XXI PUBLIC SAFETY AND MORALS

322.110. Law not applicable to municipalities, when. — The provisions of sections 322.090 to 322.130 and the regulations adopted thereunder shall not be applicable within the limits of any municipality which has adopted or which shall hereafter adopt by ordinance a system of rabies control conforming to and not in conflict with the regulations adopted hereunder; provided, however, that any municipality located in any county subject to sections 322.090 to 322.130 shall have the power to contract for the use of the rabies control facilities maintained by the county.

(L. 1943 p. 327 § 4)



Section 322.120 Applicability of law (Cass, Clay, Cole, Franklin, Lincoln, and St. Francois counties).

Effective 28 Aug 1988

Title XXI PUBLIC SAFETY AND MORALS

322.120. Applicability of law (Cass, Clay, Cole, Franklin, Lincoln, and St. Francois counties). — Except as otherwise provided by law, the provisions of sections 322.090 to 322.130 shall be applicable to all counties of class one and counties of class two which adjoin a county of the first class having a charter form of government or which are south of the Missouri River and border another second class county with a population of one hundred thousand or more inhabitants.

(L. 1943 p. 327 § 1, A.L. 1945 p. 106, A.L. 1965 p. 515, A.L. 1971 H.B. 254, A.L. 1988 H.B. 1111)



Section 322.125 Control of dogs in certain counties, how adopted.

Effective 28 Aug 1971

Title XXI PUBLIC SAFETY AND MORALS

322.125. Control of dogs in certain counties, how adopted. — 1. The county commission of any county of the second class containing all or part of a city having a population of four hundred fifty thousand or more, and the county commission of any such county which becomes a county of the first class without a charter form of government after September 28, 1971, may, in order to promote public health and safety, adopt by order rules and regulations for the licensing, catching, impounding, confinement, redemption, quarantine, isolation and destruction of dogs in areas within the county outside of incorporated municipalities. Such rules and regulations shall be administered by the county board of health center trustees and the county board of health center trustees is specifically empowered to carry out the provisions of sections 322.120 and 322.125.

2. The commission shall adopt a schedule of fees and a method of collecting them if licensing is required. The county board of health center trustees may maintain and operate a dog pound and may provide for the employment of necessary personnel and the purchase of necessary equipment to operate the pound. The commission may provide that owners of dogs impounded by the county board of health center trustees shall be responsible for the costs of keeping those animals.

(L. 1971 H.B. 254)



Section 322.130 Penalty for violation.

Effective 28 Aug 1943

Title XXI PUBLIC SAFETY AND MORALS

322.130. Penalty for violation. — Any person who shall violate any of the regulations adopted under the provisions of sections 322.090 to 322.130 shall be deemed guilty of a misdemeanor and upon conviction shall be punished by a fine of not less than ten dollars nor more than five hundred dollars.

(L. 1943 p. 327 § 5)



Section 322.140 Animal bite, report to county health department in absence of county rules — investigation of report — responsibility of owner — rulemaking authority.

Effective 28 Aug 2001

Title XXI PUBLIC SAFETY AND MORALS

322.140. Animal bite, report to county health department in absence of county rules — investigation of report — responsibility of owner — rulemaking authority. — 1. If a county does not adopt rules and regulations pursuant to sections 322.090 to 322.130, whenever an animal bites or otherwise possibly transmits rabies or any zoonotic disease, the incident shall be immediately reported to the county health department. The county health department shall immediately report the incident to the department of health and senior services and shall cooperate fully with the department of health and senior services in its investigation.

2. Upon receipt of an incident report where an animal bites or otherwise possibly transmits rabies or any zoonotic disease, the department of health and senior services shall investigate the incident and shall have discretion to order the animal quarantined, isolated, impounded, tested, immunized or disposed of to prevent and control rabies or zoonotic disease.

3. With regard to exposure to rabies or zoonotic disease the department of health and senior services shall, in its investigation and issuance of its order, consider the following:

(1) Prior vaccinations for rabies or zoonotic disease;

(2) The degree of exposure to rabies or zoonotic disease;

(3) The history and prior behavior of the animal prior to exposure;

(4) The availability and effectiveness of human postexposure immunization for rabies or zoonotic disease;

(5) The willingness of the individual so exposed to submit to postexposure immunization for rabies or zoonotic disease; and

(6) Any other relevant information.

4. It shall be unlawful for the owner of an animal that bites or otherwise possibly transmits rabies or any zoonotic disease to knowingly fail or refuse to comply with a lawful order of the department of health and senior services declaring a quarantine, isolation, impounding, testing, immunization or disposal of an animal. It shall also be unlawful for an owner of an animal that bites or otherwise possibly transmits rabies or any zoonotic disease to sell, give away, transfer, transport to another area or otherwise dispose of an animal until the animal has been released by the department of health and senior services. A violation of this subsection shall be a class A misdemeanor.

5. The owner of an animal that bites or otherwise possibly transmits rabies or any zoonotic disease shall be responsible for all costs associated with the incident, including:

(1) The cost to test the animal for rabies or zoonotic disease;

(2) The cost to test the exposed person for rabies or zoonotic disease; and

(3) The cost to treat the person exposed to rabies or zoonotic disease.

6. The department of health and senior services shall have authority to promulgate rules and regulations concerning the classification of disease as a zoonotic disease. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2001, shall be invalid and void.

(L. 2001 S.B. 462)



Section 322.145 Liability of owner for animal bite.

Effective 28 Aug 2001

Title XXI PUBLIC SAFETY AND MORALS

322.145. Liability of owner for animal bite. — The owner of an animal that bites or otherwise possibly transmitted rabies or any zoonotic disease shall be liable to an injured party for all damages done by the animal.

(L. 2001 S.B. 462)






Chapter 323 Liquefied Petroleum Gases

Chapter Cross References



Section 323.005 Citation of law.

Effective 28 Aug 2007

Title XXI PUBLIC SAFETY AND MORALS

323.005. Citation of law. — This chapter may be cited as the "Missouri Propane Safety Act".

(L. 2007 H.B. 426)



Section 323.010 Definitions.

Effective 01 Jan 2016, see footnote

Title XXI PUBLIC SAFETY AND MORALS

323.010. Definitions. — For the purposes of this chapter, the following words and phrases shall mean:

(1) "Affiliated industry", any person or firm engaged in the manufacturing, assembling, and marketing of appliances, containers, and products used in the propane industry, the interstate or intrastate transportation or storage of propane, the installation or design of propane piping systems, or other such affiliation with the commercial, residential, or agricultural use of propane by consumers in Missouri;

(2) "Autogas", propane used solely as the primary motor fuel for internal combustion engines for vehicles in highway use;

(3) "Commission", the Missouri propane safety commission;

(4) "Compressed natural gas" (CNG), a mixture of hydrocarbon gases and vapors, consisting principally of methane in gaseous form that has been compressed for use as a vehicular fuel;

(5) "Dispensing station", a system of compressors, safety devices, cylinders, piping, fittings, valves, regulators, gauges, relief devices, vents, installation fixtures and other compressed natural gas equipment intended for use in conjunction with motor vehicle fueling by compressed natural gas but does not include a natural gas pipeline located upstream of the inlet of the compressor;

(6) "Liquefied petroleum gas", any material which is composed predominantly of any of the following hydrocarbons, or mixtures of the same: propane, propylene, butanes (normal butane or isobutane), and butylenes;

(7) "Motor vehicle", all vehicles except those operated on rails which are propelled by internal combustion engines and are used or designed for use in the transportation of a person or persons or property;

(8) "Person", any individual, group of individuals, partnership, association, cooperative, corporation, or any other entity;

(9) "Producer", the owner of the propane at the time it is recovered at a manufacturing facility, irrespective of the state where production occurs;

(10) "Propane", propane, butane, mixtures of propane and butane, and liquefied petroleum gas, as defined by the National Fire Protection Association Standard 58 for the storage and handling of liquefied petroleum gases;

(11) "Public member", a member of the commission who is a resident of Missouri, is a user of odorized propane, and is not related by the third degree of consanguinity to any retailer or wholesale distributor of propane;

(12) "Retail marketer", a business engaged primarily in selling propane gas, its appliances, and equipment to the ultimate consumer or to retail propane dispensers;

(13) "Wholesaler" or "reseller", a seller of propane who is not a producer and who does not sell propane to the ultimate consumer.

(L. 1947 V. II p. 252 § 1, A.L. 1994 S.B. 782, A.L. 2007 H.B. 426, A.L. 2014 H.B. 2141)

Effective 1-01-16



Section 323.020 Commission to promulgate standards, rulemaking procedure — conformity with national standards.

Effective 28 Aug 2007

Title XXI PUBLIC SAFETY AND MORALS

323.020. Commission to promulgate standards, rulemaking procedure — conformity with national standards. — 1. The commission shall make, promulgate and enforce regulations setting forth general standards covering the design, construction, location, installation and operation of equipment for storing, handling, transporting by tank truck, tank trailer, and utilizing liquefied petroleum gases and specifying the odorization of such gases and the degree thereof. The regulations shall be such as are reasonably necessary for the protection of the health, welfare and safety of the public and persons using such materials, and shall be in substantial conformity with the generally accepted standards of safety concerning the same subject matter. Such regulations shall be adopted by the commission pursuant to chapter 536. Any rule or portion of a rule, as that term is defined in section 536.010, that is promulgated under the authority of this chapter, shall become effective only if the authority has fully complied with all of the requirements of chapter 536 including but not limited to section 536.028 if applicable, after January 1, 1999. All rulemaking authority delegated prior to January 1, 1999, is of no force and effect and repealed as of January 1, 1999, however nothing in this act shall be interpreted to repeal or affect the validity of any rule adopted and promulgated prior to January 1, 1999. If the provisions of section 536.028 apply, the provisions of this section are nonseverable and if any of the powers vested with the general assembly pursuant to section 536.028 to review, to delay the effective date, or to disapprove and annul a rule or portion of a rule are held unconstitutional or invalid, the purported grant of rulemaking authority and any rule so proposed and contained in the order of rulemaking shall be invalid and void, except that nothing in this act shall affect the validity of any rule adopted and promulgated prior to January 1, 1999.

2. Except as specifically provided in subsection 1 of section 323.060, regulations in substantial conformity with the published standards of the National Board of Fire Underwriters for the design, installation and construction of containers and pertinent equipment for the storage and handling of liquefied petroleum gases as recommended by the National Fire Protection Association shall be deemed to be in substantial conformity with the generally accepted standards of safety concerning the same subject matter.

(L. 1947 V. II p. 252 § 2, A.L. 1994 S.B. 782, A.L. 1998 S.B. 619, A.L. 2005 S.B. 182, A.L. 2007 H.B. 426)



Section 323.025 Missouri propane gas commission created, powers and duties, members, terms, meetings — executive director — secretary to keep records — surety bond for members — annual report.

Effective 01 Jan 2016, see footnote

Title XXI PUBLIC SAFETY AND MORALS

323.025. Missouri propane gas commission created, powers and duties, members, terms, meetings — executive director — secretary to keep records — surety bond for members — annual report. — 1. There is hereby created within the department of agriculture the "Missouri Propane Safety Commission", which shall constitute a body corporate and politic, an independent instrumentality exercising essential public functions. The commission shall ensure the administration and enforcement of this chapter and all rules and regulations and orders promulgated thereunder. The powers of the commission shall be vested in nine commissioners, who shall be residents of this state, to be appointed by the governor, by and with the advice and consent of the senate. The commission shall consist of one member representing multistate retail marketers of propane, one member representing wholesalers or resellers of propane, one member from a county of the third classification representing retail marketers of propane, one member who is affiliated with the Mechanical Contractors Association in Missouri, one member affiliated with the Plumbing Industry Council, one member representing an affiliated industry, one member representing the department of agriculture, the Missouri state fire marshal or his or her designee, and one public member. The commissioners annually shall elect from among their number a chairperson and a vice chairperson, and such other officers as they may deem necessary.

2. The commissioners shall serve five-year terms, with each term beginning July first and ending on June thirtieth. However, of the commissioners first appointed, two shall be appointed for a term of two years, two shall be appointed for a term of three years, two shall be appointed for a term of four years, and three shall be appointed for a term of five years. Each commissioner appointed thereafter shall be appointed for a term ending five years from the date of expiration of the term for which his or her predecessor was appointed. A person appointed to fill a vacancy prior to the expiration of such a term shall be appointed for the remainder of the term. No commissioner appointed by the governor under this section shall serve more than one full term. For those commissioners first appointed, if such commissioner serves a term less than five years, each shall be eligible to serve one full five-year term. Each commissioner shall hold office for the term of such appointment and until such successor has been appointed and qualified.

3. Other than the public member, commission members shall be full-time employees or owners of businesses in the industry or the agency they represent.

4. Notwithstanding the provisions of any other law to the contrary:

(1) No officer or employee of this state shall be deemed to have forfeited or shall forfeit such office or employment by reason of his acceptance of membership on the commission or such service to the commission;

(2) It shall not constitute a conflict of interest for an employee of any company selling propane at retail or wholesale, or engaged in the manufacture, sale, installation, or distribution of propane-use equipment, the contracting of propane piping systems, or in the transportation, storage, or marketing of propane, or any other firm, person, or corporation, to serve as a member of the commission, provided such trustee, director, officer, or employee shall abstain from deliberation, action, and vote by the commission in each instance where the business affiliation or public office association of any such trustee, director, officer, or employee is involved.

5. Commissioners shall receive no compensation for the performance of their duties under this section, but each commissioner shall be reimbursed from the funds of the commission for his or her actual and necessary expenses incurred in carrying out his or her official duties.

6. Meetings shall be held at the call of the chairperson or whenever two commissioners so request. Five commissioners of the commission shall constitute a quorum, and any action taken by the commission under the provisions of this chapter may be authorized by resolution approved by a majority, but not less than four of the commissioners present at any regular or special meeting. No vacancy in the membership of the commission shall impair the right of a quorum to exercise all the rights and perform all the duties of the commission.

7. The commissioners shall employ an executive director. The executive director also shall serve as the secretary for the commission and shall administer, manage, and direct the affairs and business of the commission, subject to the policies, control, and direction of the commissioners. The commission may employ technical experts and such other officers, agents, and employees as deemed necessary, and may fix their qualifications, duties, and compensation.

8. The secretary shall keep a record of the proceedings of the commission and shall be custodian of all books, documents, and papers filed with the commission and of its minute book and seal. The secretary shall have the authority to cause to be made copies of all minutes and other records and documents of the commission and to give certificates, under the seal of the commission, to the effect that such copies are true copies, and all persons dealing with the commission may rely upon such certificates. Resolutions of the persons dealing with the commission need not be published or posted unless the commission shall so direct.

9. Before entering into his or her duties, each commissioner of the commission shall execute a surety bond for fifty thousand dollars, and the executive director shall execute a surety bond for one hundred thousand dollars or, in lieu thereof, the chairperson of the commission shall execute a blanket bond covering all members, the executive director, and the employees or other officers of the commission. Each surety bond shall be conditioned on the faithful performance of the duties of the office or offices covered, shall be executed by a surety company authorized to transact business in this state as surety, shall be approved by the attorney general, and shall be filed in the office of the secretary of state. The cost of each such bond shall be paid by the commission.

10. At the beginning of each fiscal year, the commission shall prepare and submit for public comment a budget plan, including the probable costs of all programs, projects, and contracts and a recommended rate of assessment as may be necessary to cover such costs. Publication of the proposed budget in the Missouri Register for at least thirty days shall constitute appropriate public notice. The commission shall approve or modify the budget following the public comment period.

11. The commission shall, following the close of each fiscal year, submit an annual report of its activities for the preceding year to the department of agriculture, the governor, and the general assembly. Each report shall set forth a complete operating and financial statement for the commission during the fiscal year it covers. At least once in each year, an independent certified public accountant shall audit the books and accounts of the commission.

12. The commission shall have the power necessary to:

(1) Sue and be sued in its own name;

(2) Have an official seal and alter the same at pleasure;

(3) Have perpetual succession;

(4) Maintain an office at such place or places within this state as the commission may designate;

(5) Conduct hearings and mediate disputes arising from the enforcement of this chapter;

(6) Disperse funds for its lawful activities and fix salaries and wages of its employees; and

(7) Exercise all powers necessary or convenient to accomplish its purposes.

13. The commission shall have the following duties:

(1) Develop comprehensive plans and programs for the prevention, control and abatement of propane-related accidents in Missouri;

(2) Mandate a comprehensive certification training program based on the department of agriculture's existing liquified petroleum gas certification and training program;

(3) Promulgate by rule by August 28, 2010, a statewide code for the installation of propane-related equipment;

(4) Advise, consult, and cooperate with other agencies of the state, the federal government, other states, and interstate agencies, as well as with affected groups, political subdivisions, and industries in furtherance of the purposes of this chapter;

(5) Accept gifts, contributions, donations, loans and grants from the federal government and from other sources, public or private, for carrying out any of its functions. Such funds shall not be expended for other than the purposes for which provided;

(6) Exercise general supervision of the administration and enforcement of this chapter and all rules, regulations, and orders promulgated hereunder;

(7) Suspend any registration filed under this chapter granted to persons or companies doing business under the requirements of this chapter, if such registrant is in violation of any provision of this chapter;

(8) Represent the state of Missouri in all matters pertaining to this chapter, including negotiation of interstate compact agreements;

(9) To do any act necessary or convenient to the exercise of the powers granted by or reasonably implied from the provisions of this chapter.

14. The director may make such investigations as the director deems necessary to carry out effectively the director's responsibilities under this chapter or to determine whether a person has engaged or is engaging in acts or practices that constitute a violation of any provision of this chapter or of any regulation or plan issued under this chapter. For the purpose of any investigation, the administrator is empowered to administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence, and require the production of books, papers, and documents which are relevant to the inquiry. Such attendance of witnesses and the production of any such records may be required from any place in this state. In case of contumacy by or refusal to obey a subpoena issued to any person, the director may seek enforcement thereof in the circuit court of proper venue.

15. The Missouri propane safety commission is hereby authorized to regulate the inspection of and provide specifications for propane as provided in this section.

16. A commissioner shall be removed from office by the governor for misfeasance, malfeasance, or willful neglect of duty or other cause after notice and public hearing, unless such notice or hearing shall be expressly waived in writing.

17. The director or any designated employee shall have free access, during reasonable hours, to any premises in the state where an installation covered by this chapter is being constructed, or is being installed, for the purpose of ascertaining whether said installation is being constructed and installed in accordance with the applicable provisions.

(L. 2007 H.B. 426, A.L. 2014 H.B. 2141)

Effective 1-01-16



Section 323.030 Liquefied petroleum gas container, who may refill.

Effective 28 Aug 1947

Title XXI PUBLIC SAFETY AND MORALS

323.030. Liquefied petroleum gas container, who may refill. — No person, firm or corporation, other than the owner and those authorized by the owner so to do, shall sell, fill, refill, deliver or permit to be delivered, or use in any manner any liquefied petroleum gas container or receptacle for any gas, compound, or for any other purpose whatsoever.

(L. 1947 V. II p. 252 § 3)



Section 323.050 Municipal ordinances in conflict with this chapter prohibited.

Effective 01 Jan 2016, see footnote

Title XXI PUBLIC SAFETY AND MORALS

323.050. Municipal ordinances in conflict with this chapter prohibited. — No city, town, village, fire district, county, or other political subdivision shall adopt or enforce any ordinance or regulation in conflict with the provisions of this chapter, or with the regulations promulgated under section 323.020. Nothing in this section shall prohibit any political subdivision from establishing a licensing requirement for persons relating to the installation, repair, replacement, or maintenance of liquefied petroleum gas and all other fuel gas piping systems.

(L. 1947 V. II p. 252 § 5, A.L. 2007 H.B. 426, A.L. 2014 H.B. 2141)

Effective 1-01-16



Section 323.060 Retail distributors to be registered — nonresidents to comply — immunity from liability, when — exemptions.

Effective 28 Aug 2007

Title XXI PUBLIC SAFETY AND MORALS

323.060. Retail distributors to be registered — nonresidents to comply — immunity from liability, when — exemptions. — 1. No person or company shall engage in this state in the business of selling at retail of liquefied petroleum gas or in the business of handling or transportation of liquefied petroleum gas over the highways of this state without having first registered with the commission. Registration must be in the appropriate class as determined by the director.

2. No person or company shall engage in this state in the business of installing, modifying, repairing, or servicing equipment and appliances for use with liquefied petroleum gas without having first registered with the commission. Registration must be in the appropriate classes as determined by the director.

3. Nonresidents of the state of Missouri desiring to engage in the business of distribution of liquefied petroleum gases at retail, or the business of installing, repairing or servicing equipment and appliances for use of liquefied petroleum gases, shall comply with sections 323.005 to 323.110 and rules and regulations promulgated hereunder.

4. No person registered pursuant to this section and engaged in this state in the business of selling at retail of liquefied petroleum gas or in the business of handling or transportation of liquefied petroleum gas over the highways of this state shall be liable for actual or punitive civil damages for injury to persons or property that result from any occurrence caused by the installation, modification, repair, or servicing of equipment and appliances for use with liquefied petroleum gas by any other person unless such registered person had received written notification or had other actual knowledge of such installation, modification, repair, or servicing of equipment and appliances and failed to inspect such installation, modification, repair, or servicing of equipment and appliances within thirty days after receipt of such notice or actual knowledge.

5. Nothing in this section is intended to limit the liability of any person for any damages that arise directly from the gross negligence or willful or wanton acts of such person.

6. All utility operations of public utility companies subject to the safety jurisdiction of the public service commission are exempt from the provisions of this section.

7. Persons who only sell liquefied petroleum gas in containers having a capacity of fifty pounds or less that have been filled by another person registered under this chapter are exempt from the provisions of this chapter.

(L. 1963 p. 427, A.L. 1994 S.B. 782, A.L. 1998 S.B. 619, A.L. 1999 S.B. 479, A.L. 2002 S.B. 984 & 985, A.L. 2005 S.B. 182, A.L. 2007 H.B. 426)



Section 323.070 Safety standards for equipment — rules.

Effective 28 Aug 1963

Title XXI PUBLIC SAFETY AND MORALS

323.070. Safety standards for equipment — rules. — All equipment shall be installed and maintained in compliance with the safety standards and in conformity with the rules and regulations adopted under this chapter.

(L. 1963 p. 427)



Section 323.075 Third-party compensation, financial responsibility to be demonstrated for registration, methods — rulemaking authority.

Effective 28 Aug 2007

Title XXI PUBLIC SAFETY AND MORALS

323.075. Third-party compensation, financial responsibility to be demonstrated for registration, methods — rulemaking authority. — 1. Every person required to be registered under subsection 1 of section 323.060 shall demonstrate financial responsibility for compensating third parties for bodily injury and property damage caused by the release of liquefied petroleum gas. The minimum amount of financial responsibility shall be one million dollars per occurrence with an annual aggregate of two million dollars.

2. A person may demonstrate financial responsibility required in subsection 1 of this section either by self insurance or by being insured in the manner set forth in this section.

3. A registrant may demonstrate financial responsibility by obtaining liability insurance in the required amounts as an endorsement to an existing policy or as a separate policy issued by an insurance company authorized by the department of insurance, financial institutions and professional registration to transact the business of insurance in the state of Missouri. The endorsement or policy shall include a requirement that the insurance company deliver a copy of any final notice of cancellation to the commission at the same time such a notice is provided to the insured. A copy of the certificate of insurance evidencing such coverage shall accompany any original application. The original insurance policy, any relevant endorsements, and the certificate of insurance must be made available upon request for examination and copying by the commission.

4. The commission may promulgate regulations governing acceptable forms of self insurance.

5. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2005, shall be invalid and void.

(L. 2005 S.B. 182, A.L. 2007 H.B. 426)



Section 323.080 Registration suspended, grounds — notice — hearing.

Effective 28 Aug 2007

Title XXI PUBLIC SAFETY AND MORALS

323.080. Registration suspended, grounds — notice — hearing. — 1. The commission may suspend any registration filed hereunder if the registrant violates or fails to comply with any provision of this chapter or the rules and regulations promulgated hereunder until the violation or failure is corrected. It is unlawful to perform any of the acts for which registration is required while a suspension is in effect.

2. Before suspension of any registration, written notice shall be given to the registrant setting forth the action contemplated and the reasons therefor. The notice shall state the time and place for a hearing on the contemplated action and shall be sent by registered mail to the registrant at least ten days before the hearing. At the hearing the registrant may present evidence as he deems fit. Upon suspension of a registration, notice shall be sent by registered mail to the last known address of the registrant.

(L. 1963 p. 427, A.L. 1994 S.B. 782, A.L. 2007 H.B. 426)



Section 323.090 Suspension order may be appealed to circuit court.

Effective 28 Aug 2007

Title XXI PUBLIC SAFETY AND MORALS

323.090. Suspension order may be appealed to circuit court. — Any person who is aggrieved by a suspension order of the commission may appeal from the suspension order within ten days after the mailing of the notice of suspension. The appeal shall be to the circuit court of the county in which such person resides or has his principal place of business. The circuit court shall review the record, permit the presentation of any additional evidence as the parties thereto may desire, determine whether the evidence supports the order of suspension and enter a judgment sustaining or overruling the suspension order.

(L. 1963 p. 427, A.L. 1994 S.B. 782, A.L. 2007 H.B. 426)



Section 323.100 Inspection of liquid meters — inaccurate meters condemned — fee — report — fee schedule to be published.

Effective 28 Aug 2013

Title XXI PUBLIC SAFETY AND MORALS

323.100. Inspection of liquid meters — inaccurate meters condemned — fee — report — fee schedule to be published. — 1. The director of the department of agriculture shall annually inspect and test all liquid meters used for the measurement and retail sale of liquefied petroleum gas and shall condemn all meters which are found to be inaccurate. All meters shall meet the tolerances and specifications of the National Institute of Standards and Technology Handbook 44, 1994 edition and supplements thereto. It is unlawful to use a meter for retail measurement and sale which has been condemned. All condemned meters shall be conspicuously marked "inaccurate", and the mark shall not be removed or defaced except upon authorization of the director of the department of agriculture or his authorized representative. It is the duty of each person owning or in possession of a meter to pay to the director of the department of agriculture at the time of each test a testing fee of ten dollars. On January 1, 2014, the testing fee shall be twenty-five dollars. On January 1, 2015, the testing fee shall be set at fifty dollars. On January 1, 2016, and annually thereafter, the director shall ascertain the total expenses for administering this section and shall set the testing fee at a rate to cover the expenses for the ensuing year but not to exceed seventy-five dollars.

2. On the first day of October, 2014, and each year thereafter, the director of the department of agriculture shall submit a report to the general assembly that states the current testing fee, the expenses for administering this section for the previous calendar year, any proposed change to the testing fee, and estimated expenses for administering this section during the ensuing year. The proposed change to the testing fee shall not yield revenue greater than the total cost of administering this section during the ensuing year.

3. Beginning August 28, 2013, and each year thereafter, the director of the department of agriculture shall publish the testing fee schedule on the departmental website. The website shall be updated within thirty days of a change in the testing fee schedule set forth in this section.

(L. 1963 p. 427, A.L. 1994 S.B. 782, A.L. 2013 H.B. 542)



Section 323.105 Fee for odorized propane, amount — payment of assessment, when — fund created, use of moneys.

Effective 28 Aug 2007

Title XXI PUBLIC SAFETY AND MORALS

323.105. Fee for odorized propane, amount — payment of assessment, when — fund created, use of moneys. — 1. The commission shall set a fee for odorized propane in the state and shall set the initial assessment at no greater than one-tenth of one cent per gallon. Thereafter, annual assessments shall be sufficient to cover the costs of the plans and programs of the commission. The assessment shall not be greater than twenty-five hundredths of one cent per gallon of odorized propane. The assessment may not be raised by more than one-tenth of one cent per gallon annually.

2. The owner of propane immediately prior to odorization in this state or the owner of odorized propane at the time of import into this state shall be responsible for the payment of the assessment on the volume of propane at the time of import or odorization, whichever is later. Assessments shall be remitted to the commission on a monthly basis by the twenty-fifth of the month following the month of collection. Nonodorized propane shall not be subject to assessment until odorized. For purposes of collection, all propane either odorized at terminal locations in Missouri for delivery to either in-state storage locations or propane odorized at terminal locations outside Missouri and delivered to Missouri as identified on a bill of lading shall be considered as assessable.

3. The commission may, by rule, establish an alternative means to collect the assessment if another means is found to be more efficient and effective. The commission may by rule establish a late payment charge and rate of interest to be imposed on any person who fails to remit any amount due under this chapter.

4. The commission shall set fees for permits, licenses, and certificates required by this chapter. Fees shall be determined by the commission to provide sufficient funds for the operation of the commission and its programs and shall be set by rule promulgated in accordance with the provisions of section 323.020. The commission may alter the fee schedule once every two years. Any funds collected under this section shall be deposited in the propane inspection fund.

5. There is hereby created the "Propane Inspection Fund", which shall consist of all funds collected under this section. The fund shall be used solely by the commission for the administration and enforcement of this chapter. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund. Any interest and moneys earned on investments of moneys in the fund shall be credited to the fund.

6. No funds collected by the commission shall be used in any manner for influencing legislation or for campaign contributions, except that the commission may recommend to the director changes in this act* or other statutes that would further the purpose of the commission.

(L. 2007 H.B. 426)

*"This act" (H.B. 426, 2007) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 323.110 Penalty for violation — attorney general may bring action — administrative hearing, cease and desist order, penalty, appeal.

Effective 28 Aug 2007

Title XXI PUBLIC SAFETY AND MORALS

323.110. Penalty for violation — attorney general may bring action — administrative hearing, cease and desist order, penalty, appeal. — 1. Any person found in violation of any provision of sections 323.005 to 323.210 shall be deemed guilty of a class A misdemeanor. The prosecutor of each county in which a violation occurs may bring an action hereunder. But if a prosecutor declines to bring such action, then the attorney general may bring an action instead, and in so doing shall have all the powers and jurisdiction of such prosecutor.

2. Any person who is found, upon investigation by the commission, to be in possible violation of sections 323.005 to 323.210 shall be notified by certified mail of the facts constituting such violation, and shall be afforded an opportunity by the commission to explain such facts at an informal hearing to be conducted within fourteen days of such notification. In the event that such person fails to timely respond to such notification or upon unsuccessful resolution of any issues relating to an alleged violation, such person may be summoned to a formal administrative hearing before the commission. Said hearing shall be conducted in conformance with chapter 536. If any person is found to have committed one or more violations of sections 323.005 to 323.210, such person may be ordered to cease and desist from such violation, and the order shall be enforceable in any circuit court of competent jurisdiction, and, in addition, the person may be required to pay a penalty of not more than five hundred dollars per violation and five hundred dollars for each day such violation continues. Any party to such hearing aggrieved by a determination of a hearing officer may, in accordance with chapter 536, appeal to the circuit court of the county in which such party resides, or if the party is the state, in Cole County.

(L. 1963 p. 427, A.L. 1994 S.B. 782, A.L. 2007 H.B. 426)



Section 323.115 Violations to be referred to the attorney general — civil penalties authorized.

Effective 28 Aug 2007

Title XXI PUBLIC SAFETY AND MORALS

323.115. Violations to be referred to the attorney general — civil penalties authorized. — 1. Violations of this chapter may be referred to the attorney general for appropriate action, except that nothing shall be construed as requiring the commission to refer to the attorney general violations of this chapter whenever the commission believes that the administration and enforcement of the regulations would be served adequately by administrative action under subsection 2 of this section or suitable written notice or warning to any person committing the violations.

2. Any person who fails or refuses to pay, collect, or remit any assessment or fee required of the person by this chapter may be assessed a civil penalty by the commission of not less than five hundred dollars nor more than five thousand dollars for each violation. Each violation shall be a separate offense. In addition, or in lieu of such civil penalty, the commission may issue an order requiring the person to cease-and-desist from continuing the violation. No penalty shall be assessed nor a cease-and-desist order issued unless the person is given notice and opportunity for a hearing before the commission with respect to the violation. The order of the commission assessing a penalty or imposing a cease-and-desist order shall be final and conclusive unless the person affected by the order files a petition for review under chapter 536. Any person who fails to obey a cease-and-desist order after it has become final shall be subject to a civil penalty assessed by the commission, after an opportunity for hearing before the commission, of not more than five hundred dollars for each offense. Each day that the failure continues shall be deemed a separate offense. If any person fails to pay an assessment of a civil penalty after it has become a final order, the commission shall refer the matter to the attorney general for recovery of the amount assessed in any appropriate circuit court of the state. In such action, the validity and appropriateness of the final order imposing the civil penalty shall not be subject to review.

(L. 2007 H.B. 426)



Section 323.210 Minimum general safety standards for motor vehicle fuel systems — registration required.

Effective 28 Aug 1994

Title XXI PUBLIC SAFETY AND MORALS

323.210. Minimum general safety standards for motor vehicle fuel systems — registration required. — 1. The director of the department of agriculture shall make, promulgate and enforce regulations setting forth minimum general safety standards covering the design, construction, location, installation and operation of compressed natural gas (CNG) motor vehicle fuel systems and dispensing stations. The director shall also make, promulgate and enforce regulations setting forth registration, training and examination requirements for persons applying for or holding registration to ensure the safety of life and property.

2. No person shall engage in the business of installing or servicing compressed natural gas motor fuel equipment or components or compressed natural gas dispensing stations or components without first having registered with the director of the department of agriculture.

(L. 1994 S.B. 782)









Title XXII OCCUPATIONS AND PROFESSIONS

Chapter 324 Occupations and Professions General Provisions

Section 324.001 Division of professional registration established, duties — boards and commissions assigned to — reference to division in statutes — workforce data analysis, requirements.

Effective 28 Aug 2016

Title XXII OCCUPATIONS AND PROFESSIONS

324.001. Division of professional registration established, duties — boards and commissions assigned to — reference to division in statutes — workforce data analysis, requirements. — 1. For the purposes of this section, the following terms mean:

(1) “Department”, the department of insurance, financial institutions and professional registration;

(2) “Director”, the director of the division of professional registration; and

(3) “Division”, the division of professional registration.

2. There is hereby established a “Division of Professional Registration” assigned to the department of insurance, financial institutions and professional registration as a type III transfer, headed by a director appointed by the governor with the advice and consent of the senate. All of the general provisions, definitions and powers enumerated in section 1 of the Omnibus State Reorganization Act of 1974 and Executive Order 06-04 shall apply to this department and its divisions, agencies, and personnel.

3. The director of the division of professional registration shall promulgate rules and regulations which designate for each board or commission assigned to the division the renewal date for licenses or certificates. After the initial establishment of renewal dates, no director of the division shall promulgate a rule or regulation which would change the renewal date for licenses or certificates if such change in renewal date would occur prior to the date on which the renewal date in effect at the time such new renewal date is specified next occurs. Each board or commission shall by rule or regulation establish licensing periods of one, two, or three years. Registration fees set by a board or commission shall be effective for the entire licensing period involved, and shall not be increased during any current licensing period. Persons who are required to pay their first registration fees shall be allowed to pay the pro rata share of such fees for the remainder of the period remaining at the time the fees are paid. Each board or commission shall provide the necessary forms for initial registration, and thereafter the director may prescribe standard forms for renewal of licenses and certificates. Each board or commission shall by rule and regulation require each applicant to provide the information which is required to keep the board’s records current. Each board or commission shall have the authority to collect and analyze information required to support workforce planning and policy development. Such information shall not be publicly disclosed so as to identify a specific health care provider, as defined in section 376.1350. Each board or commission shall issue the original license or certificate.

4. The division shall provide clerical and other staff services relating to the issuance and renewal of licenses for all the professional licensing and regulating boards and commissions assigned to the division. The division shall perform the financial management and clerical functions as they each relate to issuance and renewal of licenses and certificates. “Issuance and renewal of licenses and certificates” means the ministerial function of preparing and delivering licenses or certificates, and obtaining material and information for the board or commission in connection with the renewal thereof. It does not include any discretionary authority with regard to the original review of an applicant’s qualifications for licensure or certification, or the subsequent review of licensee’s or certificate holder’s qualifications, or any disciplinary action contemplated against the licensee or certificate holder. The division may develop and implement microfilming systems and automated or manual management information systems.

5. The director of the division shall maintain a system of accounting and budgeting, in cooperation with the director of the department, the office of administration, and the state auditor’s office, to ensure proper charges are made to the various boards for services rendered to them. The general assembly shall appropriate to the division and other state agencies from each board’s funds moneys sufficient to reimburse the division and other state agencies for all services rendered and all facilities and supplies furnished to that board.

6. For accounting purposes, the appropriation to the division and to the office of administration for the payment of rent for quarters provided for the division shall be made from the “Professional Registration Fees Fund”, which is hereby created, and is to be used solely for the purpose defined in subsection 5 of this section. The fund shall consist of moneys deposited into it from each board’s fund. Each board shall contribute a prorated amount necessary to fund the division for services rendered and rent based upon the system of accounting and budgeting established by the director of the division as provided in subsection 5 of this section. Transfers of funds to the professional registration fees fund shall be made by each board on July first of each year; provided, however, that the director of the division may establish an alternative date or dates of transfers at the request of any board. Such transfers shall be made until they equal the prorated amount for services rendered and rent by the division. The provisions of section 33.080 to the contrary notwithstanding, money in this fund shall not be transferred and placed to the credit of general revenue.

7. The director of the division shall be responsible for collecting and accounting for all moneys received by the division or its component agencies. Any money received by a board or commission shall be promptly given, identified by type and source, to the director. The director shall keep a record by board and state accounting system classification of the amount of revenue the director receives. The director shall promptly transmit all receipts to the department of revenue for deposit in the state treasury to the credit of the appropriate fund. The director shall provide each board with all relevant financial information in a timely fashion. Each board shall cooperate with the director by providing necessary information.

8. All educational transcripts, test scores, complaints, investigatory reports, and information pertaining to any person who is an applicant or licensee of any agency assigned to the division of professional registration by statute or by the department are confidential and may not be disclosed to the public or any member of the public, except with the written consent of the person whose records are involved. The agency which possesses the records or information shall disclose the records or information if the person whose records or information is involved has consented to the disclosure. Each agency is entitled to the attorney-client privilege and work-product privilege to the same extent as any other person. Provided, however, that any board may disclose confidential information without the consent of the person involved in the course of voluntary interstate exchange of information, or in the course of any litigation concerning that person, or pursuant to a lawful request, or to other administrative or law enforcement agencies acting within the scope of their statutory authority. Information regarding identity, including names and addresses, registration, and currency of the license of the persons possessing licenses to engage in a professional occupation and the names and addresses of applicants for such licenses is not confidential information.

9. Any deliberations conducted and votes taken in rendering a final decision after a hearing before an agency assigned to the division shall be closed to the parties and the public. Once a final decision is rendered, that decision shall be made available to the parties and the public.

10. A compelling governmental interest shall be deemed to exist for the purposes of section 536.025 for licensure fees to be reduced by emergency rule, if the projected fund balance of any agency assigned to the division of professional registration is reasonably expected to exceed an amount that would require transfer from that fund to general revenue.

11. (1) The following boards and commissions are assigned by specific type transfers to the division of professional registration: Missouri state board of accountancy, chapter 326; board of cosmetology and barber examiners, chapters 328 and 329; Missouri board for architects, professional engineers, professional land surveyors and landscape architects, chapter 327; Missouri state board of chiropractic examiners, chapter 331; state board of registration for the healing arts, chapter 334; Missouri dental board, chapter 332; state board of embalmers and funeral directors, chapter 333; state board of optometry, chapter 336; Missouri state board of nursing, chapter 335; board of pharmacy, chapter 338; state board of podiatric medicine, chapter 330; Missouri real estate appraisers commission, chapter 339; and Missouri veterinary medical board, chapter 340. The governor shall appoint members of these boards by and with the advice and consent of the senate.

(2) The boards and commissions assigned to the division shall exercise all their respective statutory duties and powers, except those clerical and other staff services involving collecting and accounting for moneys and financial management relating to the issuance and renewal of licenses, which services shall be provided by the division, within the appropriation therefor. Nothing herein shall prohibit employment of professional examining or testing services from professional associations or others as required by the boards or commissions on contract. Nothing herein shall be construed to affect the power of a board or commission to expend its funds as appropriated. However, the division shall review the expense vouchers of each board. The results of such review shall be submitted to the board reviewed and to the house and senate appropriations committees annually.

(3) Notwithstanding any other provisions of law, the director of the division shall exercise only those management functions of the boards and commissions specifically provided in the Reorganization Act of 1974, and those relating to the allocation and assignment of space, personnel other than board personnel, and equipment.

(4) “Board personnel”, as used in this section or chapters 317, 326, 327, 328, 329, 330, 331, 332, 333, 334, 335, 336, 337, 338, 339, 340, and 345, shall mean personnel whose functions and responsibilities are in areas not related to the clerical duties involving the issuance and renewal of licenses, to the collecting and accounting for moneys, or to financial management relating to issuance and renewal of licenses; specifically included are executive secretaries (or comparable positions), consultants, inspectors, investigators, counsel, and secretarial support staff for these positions; and such other positions as are established and authorized by statute for a particular board or commission. Boards and commissions may employ legal counsel, if authorized by law, and temporary personnel if the board is unable to meet its responsibilities with the employees authorized above. Any board or commission which hires temporary employees shall annually provide the division director and the appropriation committees of the general assembly with a complete list of all persons employed in the previous year, the length of their employment, the amount of their remuneration, and a description of their responsibilities.

(5) Board personnel for each board or commission shall be employed by and serve at the pleasure of the board or commission, shall be supervised as the board or commission designates, and shall have their duties and compensation prescribed by the board or commission, within appropriations for that purpose, except that compensation for board personnel shall not exceed that established for comparable positions as determined by the board or commission pursuant to the job and pay plan of the department of insurance, financial institutions and professional registration. Nothing herein shall be construed to permit salaries for any board personnel to be lowered except by board action.

12. All the powers, duties, and functions of the division of athletics, chapter 317, and others, are assigned by type I transfer to the division of professional registration.

13. Wherever the laws, rules, or regulations of this state make reference to the division of professional registration of the department of economic development, such references shall be deemed to refer to the division of professional registration.

14. (1) The state board of nursing, board of pharmacy, Missouri dental board, state committee of psychologists, state board of chiropractic examiners, state board of optometry, Missouri board of occupational therapy, or state board of registration for the healing arts may individually or collectively enter into a contractual agreement with the department of health and senior services, a public institution of higher education, or a nonprofit entity for the purpose of collecting and analyzing workforce data from its licensees, registrants, or permit holders for future workforce planning and to assess the accessibility and availability of qualified health care services and practitioners in Missouri. The boards shall work collaboratively with other state governmental entities to ensure coordination and avoid duplication of efforts.

(2) The boards may expend appropriated funds necessary for operational expenses of the program formed under this subsection. Each board is authorized to accept grants to fund the collection or analysis authorized in this subsection. Any such funds shall be deposited in the respective board’s fund.

(3) Data collection shall be controlled and approved by the applicable state board conducting or requesting the collection. Notwithstanding the provisions of sections 324.010 and 334.001, the boards may release identifying data to the contractor to facilitate data analysis of the health care workforce including, but not limited to, geographic, demographic, and practice or professional characteristics of licensees. The state board shall not request or be authorized to collect income or other financial earnings data.

(4) Data collected under this subsection shall be deemed the property of the state board requesting the data. Data shall be maintained by the state board in accordance with chapter 610, provided that any information deemed closed or confidential under subsection 8 of this section or any other provision of state law shall not be disclosed without consent of the applicable licensee or entity or as otherwise authorized by law. Data shall only be released in an aggregate form by geography, profession or professional specialization, or population characteristic in a manner that cannot be used to identify a specific individual or entity. Data suppression standards shall be addressed and established in the contractual agreement.

(5) Contractors shall maintain the security and confidentiality of data received or collected under this subsection and shall not use, disclose, or release any data without approval of the applicable state board. The contractual agreement between the applicable state board and contractor shall establish a data release and research review policy to include legal and institutional review board, or agency-equivalent, approval.

(6) Each board may promulgate rules subject to the provisions of this subsection and chapter 536 to effectuate and implement the workforce data collection and analysis authorized by this subsection. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly under chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2016, shall be invalid and void.

(L. 2008 S.B. 788, A.L. 2009 S.B. 296, A.L. 2016 H.B. 1816 merged with S.B. 635)



Section 324.002 Complaint procedure to be established by boards and commissions.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

324.002. Complaint procedure to be established by boards and commissions. — Each board or commission shall receive complaints concerning its licensees' business or professional practices. Each board or commission shall establish by rule a procedure for the handling of such complaints prior to the filing of formal complaints before the administrative hearing commission. The rule shall provide, at a minimum, for the logging of each complaint received, the recording of the licensee's name, the name of the complaining party, the date of the complaint, and a brief statement of the complaint and its ultimate disposition. The rule shall provide for informing the complaining party of the progress of the investigation, the dismissal of the charges or the filing of a complaint before the administrative hearing commission.

(L. 2008 S.B. 788)



Section 324.003 Payment of fees, method — electronic application and renewal of licensure — written or electronic communications to licensing board, when.

Effective 28 Aug 2017

Title XXII OCCUPATIONS AND PROFESSIONS

324.003. Payment of fees, method — electronic application and renewal of licensure — written or electronic communications to licensing board, when. — Notwithstanding any other provision of law or administrative rule to the contrary, the division of professional registration and its component boards, committees, offices, and commissions shall permit:

(1) Any licensee to submit payment for fees so established in the form of personal check, money order, cashier’s check, credit card, or electronic check as defined by section 407.432;

(2) Any applicant or licensee to apply for licensure or renew their license in writing or electronically; and

(3) Any licensee to make requests of their license-granting board or commission for extensions of time to complete continuing education, notify their license-granting board or commission of changes to name, business name, home address, or work address, and provide any other items required as part of licensure to their licensure board in writing or electronically.

(L. 2017 S.B. 501)



Section 324.007 Military education, training, and service to be accepted toward qualifications for licensure — rulemaking authority.

Effective 28 Aug 2013

Title XXII OCCUPATIONS AND PROFESSIONS

324.007. Military education, training, and service to be accepted toward qualifications for licensure — rulemaking authority. — 1. By no later than January 1, 2014, every professional licensing board or commission in this state shall, upon presentation of satisfactory evidence by an applicant for certification or licensure, accept education, training, or service completed by an individual who is a member of the United States Armed Forces or Reserves, the National Guard of any state, the military reserves of any state, or the naval militia of any state toward the qualifications to receive the license or certification.

2. Every examination and professional licensing board in this state shall adopt necessary procedures to implement the provisions of this section.

3. The division of professional registration within the department of insurance, financial institutions and professional registration shall promulgate rules to implement this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2013, shall be invalid and void.

(L. 2013 S.B. 106)



Section 324.008 Nonresident military spouse, temporary courtesy license to be issued upon transfer of active duty military spouse, when — rulemaking authority.

Effective 28 Aug 2011

Title XXII OCCUPATIONS AND PROFESSIONS

324.008. Nonresident military spouse, temporary courtesy license to be issued upon transfer of active duty military spouse, when — rulemaking authority. — 1. As used in this section, "nonresident military spouse" means a nonresident spouse of an active duty member of the Armed Forces of the United States who has been transferred or is scheduled to be transferred to the state of Missouri, is domiciled in the state of Missouri, or has moved to the state of Missouri on a permanent change-of-station basis.

2. Except as provided in subsection 6 of this section and notwithstanding any other provision of law, any agency of this state or board established under state law for the regulation of occupations and professions in this state shall, with respect to such occupation or profession that it regulates, by rule establish criteria for the issuance of a temporary courtesy license to a nonresident spouse of an active duty member of the military who is transferred to this state in the course of the member's military duty, so that, on a temporary basis, the nonresident military spouse may lawfully practice his or her occupation or profession in this state.

3. Notwithstanding provisions to the contrary, a nonresident military spouse shall receive a temporary courtesy license under subsection 2 of this section if, at the time of application, the nonresident military spouse:

(1) Holds a current license or certificate in another state, district, or territory of the United States with licensure requirements that the appropriate regulatory board or agency determines are equivalent to those established under Missouri law for that occupation or profession;

(2) Was engaged in the active practice of the occupation or profession for which the nonresident military spouse seeks a temporary license or certificate in a state, district, or territory of the United States for at least two of the five years immediately preceding the date of application under this section;

(3) Has not committed an act in any jurisdiction that would have constituted grounds for the refusal, suspension, or revocation of a license or certificate to practice that occupation or profession under Missouri law at the time the act was committed;

(4) Has not been disciplined by a licensing or credentialing entity in another jurisdiction and is not the subject of an unresolved complaint, review procedure, or disciplinary proceeding conducted by a licensing or credentialing entity in another jurisdiction;

(5) Authorizes the appropriate board or agency to conduct a criminal background check and pay for any costs associated with such background check;

(6) Pays any fees required by the appropriate board or agency for that occupation or profession; and

(7) Complies with other requirements as provided by the board.

4. Relevant full-time experience in the discharge of official duties in the military service or an agency of the federal government shall be credited in the counting of years of practice under subdivision (2) of subsection 3 of this section.

5. A temporary courtesy license or certificate issued under this section is valid for one hundred eighty days and may be extended at the discretion of the applicable regulatory board or agency for another one hundred eighty days on application of the holder of the temporary courtesy license or certificate.

6. This section shall not apply to the practice of law or the regulation of attorneys.

7. The appropriate board or agency shall promulgate rules to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly under chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2011, shall be invalid and void.

(L. 2011 H.B. 136)



Section 324.010 No delinquent taxes, condition for renewal of certain professional licenses.

Effective 28 Aug 2004

Title XXII OCCUPATIONS AND PROFESSIONS

324.010. No delinquent taxes, condition for renewal of certain professional licenses. — All governmental entities issuing professional licenses, certificates, registrations, or permits pursuant to sections 209.319 to 209.339, sections 214.270 to 214.516, sections 256.010 to 256.453, section 375.014, sections 436.005 to 436.071, and chapter 317 and chapters 324 to 346 shall provide the director of revenue with the name and Social Security number of each applicant for licensure with or licensee of such entities within one month of the date the application is filed or at least one month prior to the anticipated renewal of a licensee's license. If such licensee is delinquent on any state taxes or has failed to file state income tax returns in the last three years, the director shall then send notice to each such entity and licensee. In the case of such delinquency or failure to file, the licensee's license shall be suspended within ninety days after notice of such delinquency or failure to file, unless the director of revenue verifies that such delinquency or failure has been remedied or arrangements have been made to achieve such remedy. The director of revenue shall, within ten business days of notification to the governmental entity issuing the professional license that the delinquency has been remedied or arrangements have been made to remedy such delinquency, send written notification to the licensee that the delinquency has been remedied. Tax liability paid in protest or reasonably founded disputes with such liability shall be considered paid for the purposes of this section.

(L. 2003 H.B. 600 § 2, A.L. 2004 H.B. 978)

(2006) Section authorizing revocation of a professional license for failure to pay state taxes or file state tax returns does not violate equal protection, is not unconstitutionally vague, and was not unconstitutionally applied retroactively. Crum v. Missouri Director of Revenue, 455 F.Supp.2d 978 (W.D.Mo.).



Section 324.014 License status, change in to be reported to current employer by licensing body.

Effective 28 Aug 2011

Title XXII OCCUPATIONS AND PROFESSIONS

324.014. License status, change in to be reported to current employer by licensing body. — Any board, commission, committee, council, or office within the division of professional registration shall notify any known current employer of a change in a licensee's license and discipline status. An employer may provide a list of current licensed employees and make a request in writing to the board, commission, committee, council, or office within the division of professional registration responsible for the licensee's license, to be notified upon a change in the licensing status of any such licensed employee. Nothing in this section shall be construed as requiring the board, commission, committee, council, or office within the division of professional registration to determine the current employer of any person whose license is sanctioned.

(L. 2011 H.B. 265 merged with S.B. 325)



Section 324.016 Contingent effective date for statutory requirements of the division — borrowing of funds permitted, when.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

324.016. Contingent effective date for statutory requirements of the division — borrowing of funds permitted, when. — No new licensing activity or other statutory requirements assigned to the division of professional registration shall become effective until expenditures or personnel are specifically appropriated for the purpose of conducting the business as required and the initial rules filed, if appropriate, have become effective*. The director of the division of professional registration shall have the authority to borrow funds from any agency within the division to commence operations upon appropriation for such purpose. This authority shall cease at such time that a sufficient fund has been established by the agency to fund its operations and repay the amount borrowed.

(L. 2008 S.B. 788)

*Revisor's Note: The appropriations specified in this section have been made to the Division of Professional Registration in accordance with this section.



Section 324.017 Disclosure of complaints, requirements.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

324.017. Disclosure of complaints, requirements. — 1. Contrary provisions of the law notwithstanding, no complaint, investigatory report, or information received from any source must be disclosed prior to its review by the appropriate agency.

2. At its discretion an agency may disclose complaints, completed investigatory reports, and information obtained from state administrative and law enforcement agencies to a licensee or license applicant in order to further an investigation or to facilitate settlement negotiations.

3. Information obtained from a federal administrative or law enforcement agency shall be disclosed only after the agency has obtained written consent to the disclosure from the federal administrative or law enforcement agency.

4. At its discretion an agency may disclose complaints and investigatory reports in the course of a voluntary interstate exchange of information, or in the course of any litigation concerning a licensee or license applicant, or pursuant to a lawful request, or to other state or federal administrative or law enforcement agencies.

5. Except as disclosure is specifically provided above and in section 610.021, deliberations, votes, or minutes of closed proceedings of agencies shall not be subject to disclosure or discovery.

(L. 2008 S.B. 788)



Section 324.021 Appointments to boards, affirmative action required.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

324.021. Appointments to boards, affirmative action required. — When making appointments to the boards governed by sections 209.285 to 209.339, sections 256.010 to 256.453, this chapter, and chapters 326, 327, 328, 329, 330, 331, 332, 333, 334, 335, 336, 337, 338, 339, 340, 345, and 346, the governor shall take affirmative action to appoint women and members of minority groups. In addition, the governor shall not discriminate against or in favor of any person on the basis of race, sex, religion, national origin, ethnic background, or language.

(L. 2008 S.B. 788)



Section 324.022 Rulemaking authority.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

324.022. Rulemaking authority. — No rule or portion of a rule promulgated under the authority of sections 209.285 to 209.339, sections 214.270 to 214.516, sections 256.010 to 256.453, this chapter, and chapters 317, 326, 327, 328, 329, 330, 331, 332, 333, 334, 335, 336, 337, 338, 339, 340, 345, and 346 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 2008 S.B. 788)



Section 324.023 Issuance of opinions on qualifications, functions, or duties of licensed professions by regulatory boards or commissions.

Effective 28 Aug 2015

Title XXII OCCUPATIONS AND PROFESSIONS

324.023. Issuance of opinions on qualifications, functions, or duties of licensed professions by regulatory boards or commissions. — 1. Notwithstanding any law to the contrary, any board or commission established under chapters 330, 331, 332, 334, 335, 336, 337, 338, 340, and 345 may, at its discretion, issue oral or written opinions addressing topics relating to the qualifications, functions, or duties of any profession licensed by the specific board or commission issuing such guidance. Any such opinion is for educational purposes only, is in no way binding on the licensees of the respective board or commission, and cannot be used as the basis for any discipline against any licensee under chapters 330, 331, 332, 334, 335, 336, 337, 338, 340, and 345. No board or commission may address topics relating to the qualifications, functions, or duties of any profession licensed by a different board or commission.

2. The recipient of an opinion given under this section shall be informed that the opinion is for educational purposes only, is in no way binding on the licensees of the board, and cannot be used as the basis for any discipline against any licensee under chapters 330, 331, 332, 334, 335, 336, 337, 338, 340, and 345.

L. 2015 H.B. 709 merged with S.B. 107)



Section 324.024 Applications to contain Social Security numbers, exceptions.

Effective 28 Aug 2014

Title XXII OCCUPATIONS AND PROFESSIONS

324.024. Applications to contain Social Security numbers, exceptions. — 1. Notwithstanding any provision of law to the contrary, every application for a license, certificate, registration, or permit issued in this state shall contain the Social Security number of the applicant. This provision shall not apply to an original application for a license, certificate, registration, or permit submitted by a citizen of a foreign country who has never been issued a Social Security number and who previously has not been licensed by any other state, United States territory, or federal agency. A citizen of a foreign country applying for licensure with the division of professional registration shall be required to submit his or her visa or passport identification number in lieu of the Social Security number.

2. Notwithstanding any provision of law to the contrary, every application for a renewal of a license, certificate, registration, or permit which did not originally contain the Social Security number of the applicant shall contain the Social Security number of the applicant at the first renewal of the license, certificate, registration, or permit.

3. Following initial application for licensure, certificate, registration, or permit as described in subsection 1 of this section or first renewal application for licensure, certificate, registration, or permit as described in subsection 2 of this section, all subsequent applications shall not contain the Social Security number of the licensee, certificate holder, registrant, or permit holder. All Social Security numbers collected for registered professionals may be maintained on file by the agency in compliance with federal law.

(L. 2008 S.B. 788, A.L. 2014 S.B. 808)



Section 324.026 Orientation program for appointees required, purpose.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

324.026. Orientation program for appointees required, purpose. — An orientation program for appointees to all boards or commissions in the division of professional registration shall be prepared under the direction of the director of the division, which shall acquaint new appointees with their duties and provide available information on subject matters of concern to the board or commission to which each public member has been appointed.

(L. 2008 S.B. 788)



Section 324.028 Forfeiture of membership on board or council for missing meetings.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

324.028. Forfeiture of membership on board or council for missing meetings. — Any member authorized under the provisions of sections 256.459, 324.063, 324.177, 324.203, 324.243, 324.406, 324.478, 326.259, 327.031, 328.030, 329.190, 330.110, 331.090, 332.021, 333.151, 334.120, 334.430, 334.625, 334.717, 334.736, 334.830, 335.021, 336.130, 337.050, 338.110, 339.120, 340.210, 345.080, and 346.120 who misses three consecutive regularly scheduled meetings of the board or council on which he serves shall forfeit his membership on that board or council. A new member shall be appointed to the respective board or council by the governor with the advice and consent of the senate.

(L. 2008 S.B. 788)



Section 324.029 Felony conviction not a bar to licensure, when.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

324.029. Felony conviction not a bar to licensure, when. — Except as otherwise specifically provided by law, no license for any occupation or profession shall be denied solely on the grounds that an applicant has been previously convicted of a felony.

(L. 2008 S.B. 788)



Section 324.031 Collection and deposit of fees, requirements.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

324.031. Collection and deposit of fees, requirements. — 1. All fees charged by each board assigned to the division of professional registration shall be collected by that division and promptly transmitted to the department of revenue for deposit in the state treasury, credited to the proper account as provided by law.

2. The division and its component agencies shall permit any licensee to submit payment for fees established by rule in the form of personal check, money order, or cashier's check. All checks or money orders shall be made payable to the appropriate board. Any check or financial instrument which is returned to the division or one of its agencies due to insufficient funds, a closed account, or for other circumstances in which the check or financial instrument is not honored may subject an individual to additional costs, substantial penalties, or other actions by the division or one of its agencies. In such cases involving renewal of licenses, the renewal license may be withheld, and if issued, is not valid until the appropriate fee and any additional costs are collected. The division may require the payment of collection costs or other expenses. The affected board may establish penalty fees by rule and may suspend or revoke a license if such behavior is repetitive or the licensee fails to pay required penalty fees.

3. License renewal fees are generally nonrefundable. Overpayments or other incorrect fees may be refundable. The division shall establish a refund reserve through the appropriation to the professional registration fees fund.

4. Notwithstanding any other provision of law to the contrary, no board, commission, or any other registration, licensing, or certifying agency of the division of professional registration shall be required to collect or distribute any fee which is required for administering any test to qualify for a license, registration, or certificate, if any portion of the fee is to be remitted to a private testing service.

(L. 2008 S.B. 788)



Section 324.032 Registry of licenses, permits, and certificates issued, contents — copying of registry information.

Effective 28 Aug 2014

Title XXII OCCUPATIONS AND PROFESSIONS

324.032. Registry of licenses, permits, and certificates issued, contents — copying of registry information. — The division of professional registration shall maintain, for each board in the division, a registry of each person holding a current license, permit, or certificate issued by that board. The registry shall contain the name, Social Security number, and address of each person licensed or registered together with other relevant information as determined by the board. The registry for each board shall at all times be available to the board and copies shall be supplied to the board on request. Copies of the registry, except for the registrant's Social Security number, shall be available from the division or the board to any individual who pays the reasonable copying cost. Any individual may copy the registry during regular business hours. The information in the registry shall be furnished upon request to the family support division. Questions concerning the currency of license of any individual shall be answered, without charge, by the appropriate board. Each year each board may publish, or cause to be published, a directory containing the name and address of each person licensed or registered for the current year together with any other information the board deems necessary. Any expense incurred by the state relating to such publication shall be charged to the board. An official copy of any such publication shall be filed with the director.

(L. 2008 S.B. 788, A.L. 2014 H.B. 1299 Revision)



Section 324.034 Destruction of records permitted, when — reproductions may be used as originals, when — records and documents defined.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

324.034. Destruction of records permitted, when — reproductions may be used as originals, when — records and documents defined. — 1. Notwithstanding other provisions of law, the director of the division of professional registration may destroy records and documents of the division or the boards in the division at any time if such records and documents have been photographed, microphotographed, imaged, electronically generated, electronically recorded, photostatted, reproduced on film, or other process capable of producing a clear, accurate, and permanent copy of the original. Such film or reproducing material shall be of durable material and the device used to reproduce the records, reports, returns, and other related documents on film or material shall be such as to accurately reproduce and perpetuate the original records and documents in all details.

2. The reproductions so made may be used as permanent records of the original. When microfilm, electronic image, or a similar reproduction is used as a permanent record by the director of revenue, one copy shall be stored in a fireproof vault and other copies may be made for use by any person entitled thereto. All reproductions shall retain the same confidentiality as is provided in the law regarding the original record.

3. Such photostatic copy, photograph, microphotograph, image, electronically generated, electronically recorded, or other process copy shall be deemed to be an original record for all purposes, and shall be admissible in evidence in all courts or administrative agencies. A transcript, exemplification, or certified copy of any records or documents made from such photostatic copy, photograph, microphotograph, electronically generated, electronically recorded, or other process copy shall for all purposes be deemed to be a transcript, exemplification, or certified copy of the original and shall be admissible in evidence in all courts or administrative agencies. No document shall be admissible pursuant to this section unless the offeror shall comply with section 490.692 when applicable.

4. "Records and documents" include, but are not limited to, papers, documents, facsimile information, microphotographic process, electronically generated or electronically recorded image or information, deposited or filed with the division of professional registration or any of the boards in the division.

(L. 2008 S.B. 788)



Section 324.036 Fee collection, accounting, and deposit, division may contract for services.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

324.036. Fee collection, accounting, and deposit, division may contract for services. — Notwithstanding any other law to the contrary, the director of the division of professional registration is authorized to contract with third parties to collect, account for, and deposit fees on behalf of the division and licensing agencies within the division.

(L. 2008 S.B. 788)



Section 324.038 Issuance of license subject to probation permitted, when, procedure.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

324.038. Issuance of license subject to probation permitted, when, procedure. — 1. Whenever a board within or assigned to the division of professional registration, including the division itself when so empowered, may refuse to issue a license for reasons which also serve as a basis for filing a complaint with the administrative hearing commission seeking disciplinary action against a holder of a license, the board, as an alternative to refusing to issue a license, may, at its discretion, issue to an applicant a license subject to probation.

2. The board shall notify the applicant in writing of the terms of the probation imposed, the basis therefor, and the date such action shall become effective. The notice shall also advise the applicant of the right to a hearing before the administrative hearing commission, if the applicant files a complaint with the administrative hearing commission within thirty days of the date of delivery or mailing by certified mail of written notice of the probation. If the board issues a probated license, the applicant may file, within thirty days of the date of delivery or mailing by certified mail of written notice of the probation, a written complaint with the administrative hearing commission seeking review of the board's determination. Such complaint shall set forth that the applicant or licensee is qualified for nonprobated licensure pursuant to the laws and administrative regulations relating to his or her profession. Upon receipt of such complaint the administrative hearing commission shall cause a copy of such complaint to be served upon the board by certified mail or by delivery of such copy to the office of the board, together with a notice of the place of and the date upon which the hearing on such complaint will be held. Hearings shall be held pursuant to chapter 621. The burden shall be on the board to demonstrate the existence of the basis for imposing probation on the licensee. If no written request for a hearing is received by the administrative hearing commission within the thirty-day period, the right to seek review of the board's decision shall be considered waived.

3. If the probation imposed includes restrictions or limitations on the scope of practice, the license issued shall plainly state such restriction or limitation. When such restriction or limitation is removed, a new license shall be issued.

(L. 2008 S.B. 788)



Section 324.039 Classification created for licensees removing themselves from licensing system.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

324.039. Classification created for licensees removing themselves from licensing system. — There shall be established in each board within the division of professional registration, including the division itself when empowered with licensing authority, which was on August 28, 1998, required or authorized to revoke a license for failure to submit an application for renewal, failure to provide information required for renewal or nonpayment of the required renewal fee, a classification for a licensee who desires to remove himself or herself from participating in the licensing system of the board or division. This classification shall be distinguished from revocation of a license and from surrender of a license pursuant to an agreement between the board or division and the licensee filed with and approved by the administrative hearing commission. This classification shall not be available to a licensee during the time there is an investigation of the licensee or the licensee's practices or during the pendency of a disciplinary complaint filed with the administrative hearing commission. Each board within the division or the division when empowered with licensing authority shall establish by rule qualifications for such classification and procedures for a licensee to request an inactive license as provided in this section. Notwithstanding any other law to the contrary, no board within the division or the division shall be required to revoke a license when the licensee qualifies for the classification authorized by this section, as provided by rule. An inactive license authorized by this section shall be subject to the same requirements for reinstatement or restoration as a lapsed, expired, or revoked license due to failure to renew the license. This section shall not affect those boards which are otherwise authorized to classify a license as inactive.

(L. 2008 S.B. 788)



Section 324.041 Testing positive for a controlled substance, presumption of illegal possession.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

324.041. Testing positive for a controlled substance, presumption of illegal possession. — For the purpose of determining whether cause for discipline or denial exists under the statutes of any board, commission, or committee within the division of professional registration, any licensee, registrant, permittee, or applicant that tests* positive for a controlled substance, as defined in chapter 195, is presumed to have unlawfully possessed the controlled substance in violation of the drug laws or rules and regulations of this state, any other state, or the federal government unless he or she has a valid prescription for the controlled substance. The burden of proof that the controlled substance was not unlawfully possessed in violation of the drug laws or rules and regulations of this state, any other state, or the federal government is upon the licensee, registrant, permittee, or applicant.

(L. 2008 S.B. 788)

*Word "test" appears in original rolls.



Section 324.042 Additional discipline permitted, when.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

324.042. Additional discipline permitted, when. — Any board, commission, or committee within the division of professional registration may impose additional discipline when it finds after hearing that a licensee, registrant, or permittee has violated any disciplinary terms previously imposed or agreed to pursuant to settlement. The board, commission, or committee may impose as additional discipline any discipline it would be authorized to impose in an initial disciplinary hearing.

(L. 2008 S.B. 788)



Section 324.043 Statute of limitations for disciplinary proceedings — notice requirements — tolling, when.

Effective 28 Aug 2011

Title XXII OCCUPATIONS AND PROFESSIONS

324.043. Statute of limitations for disciplinary proceedings — notice requirements — tolling, when. — 1. Except as provided in this section, no disciplinary proceeding against any person or entity licensed, registered, or certified to practice a profession within the division of professional registration shall be initiated unless such action is commenced within three years of the date upon which the licensing, registering, or certifying agency received notice of an alleged violation of an applicable statute or regulation.

2. For the purpose of this section, notice shall be limited to:

(1) A written complaint;

(2) Notice of final disposition of a malpractice claim, including exhaustion of all extraordinary remedies and appeals;

(3) Notice of exhaustion of all extraordinary remedies and appeals of a conviction based upon a criminal statute of this state, any other state, or the federal government;

(4) Notice of exhaustion of all extraordinary remedies and appeals in a disciplinary action by a hospital, state licensing, registering or certifying agency, or an agency of the federal government.

3. For the purposes of this section, an action is commenced when a complaint is filed by the agency with the administrative hearing commission, any other appropriate agency, or in a court; or when a complaint is filed by the agency's legal counsel with the agency in respect to an automatic revocation or a probation violation.

4. Disciplinary proceedings based upon repeated negligence shall be exempt from all limitations set forth in this section.

5. Disciplinary proceedings based upon a complaint involving sexual misconduct shall be exempt from all limitations set forth in this section.

6. Any time limitation provided in this section shall be tolled:

(1) During any time the accused licensee, registrant, or certificant is practicing exclusively outside the state of Missouri or residing outside the state of Missouri and not practicing in Missouri;

(2) As to an individual complainant, during the time when such complainant is less than eighteen years of age;

(3) During any time the accused licensee, registrant, or certificant maintains legal action against the agency; or

(4) When a settlement agreement is offered to the accused licensee, registrant, or certificant, in an attempt to settle such disciplinary matter without formal proceeding pursuant to section 621.045 until the accused licensee, registrant, or certificant rejects or accepts the settlement agreement.

7. The licensing agency may, in its discretion, toll any time limitation when the accused applicant, licensee, registrant, or certificant enters into and participates in a treatment program for chemical dependency or mental impairment.

(L. 2008 S.B. 788, A.L. 2011 H.B. 265)



Section 324.045 Default decision entered, when — set aside, when — good cause defined.

Effective 28 Aug 2011

Title XXII OCCUPATIONS AND PROFESSIONS

324.045. Default decision entered, when — set aside, when — good cause defined. — 1. Notwithstanding any provision of chapter 536, in any proceeding initiated by the division of professional registration or any board, committee, commission, or office within the division of professional registration to determine the appropriate level of discipline or additional discipline, if any, against a licensee of the board, committee, commission, or office within the division, if the licensee against whom the proceeding has been initiated upon a properly pled writing filed to initiate the contested case and upon proper notice fails to plead or otherwise defend against the proceeding, the board, commission, committee, or office within the division shall enter a default decision against the licensee without further proceedings. The terms of the default decision shall not exceed the terms of discipline authorized by law for the division, board, commission, or committee. The division, office, board, commission, or committee shall provide the licensee notice of the default decision in writing.

2. Upon motion stating facts constituting a meritorious defense and for good cause shown, a default decision may be set aside. The motion shall be made within a reasonable time, not to exceed thirty days after entry of the default decision. "Good cause" includes a mistake or conduct that is not intentionally or recklessly designed to impede the administrative process.

(L. 2011 H.B. 265)



Section 324.048 Citation — licensure based on skill and academic competence — prohibited conditions for licensure.

Effective 28 Aug 2016

Title XXII OCCUPATIONS AND PROFESSIONS

324.048. Citation — licensure based on skill and academic competence — prohibited conditions for licensure. — 1. This section shall be known and may be cited as the “Medical Practice Freedom Act”.

2. State licensure requirements for physicians, chiropractors, optometrists, and dentists in this state shall be granted based on demonstrated skill and academic competence. Licensure approval for physicians, chiropractors, optometrists, and dentists in this state shall not be conditioned upon or related to participation in any public or private health insurance plan, public health care system, public service initiative, or emergency room coverage.

3. State licensure for physicians, chiropractors, optometrists, and dentists shall be conducted exclusively under chapters 334, 331, 336, and 332, respectively.

4. State licensure for physicians and optometrists shall not be conditioned upon or related to compliance with the meaningful use of electronic health records as set forth in 45 CFR 170.

(L. 2016 H.B. 1682)



Section 324.050 Occupational therapy practice act — definitions.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

324.050. Occupational therapy practice act — definitions. — 1. Sections 324.050 to 324.089 shall be known and may be cited as the "Occupational Therapy Practice Act".

2. For the purposes of sections 324.050 to 324.089, the following terms mean:

(1) "Board", the Missouri board of occupational therapy;

(2) "Certifying entity", the nongovernmental agency or association which certifies or registers individuals who have completed academic and training requirements;

(3) "Director", the director of the division of professional registration;

(4) "Division", the division of professional registration;

(5) "Occupational therapist", a person licensed to practice occupational therapy as defined in this section and whose license issued pursuant to sections 324.050 to 324.089;

(6) "Occupational therapy", the use of purposeful activity or interventions designed to achieve functional outcomes which promote health, prevent injury or disability and which develop, improve, sustain or restore the highest possible level of independence of any individual who has an injury, illness, cognitive impairment, psychosocial dysfunction, mental illness, developmental or learning disability, physical disability or other disorder or condition. It shall include assessment by means of skill observation or evaluation through the administration and interpretation of standardized or nonstandardized tests and measurements. Occupational therapy services include, but are not limited to:

(a) The assessment and provision of treatment in consultation with the individual, family or other appropriate persons;

(b) Interventions directed toward developing, improving, sustaining or restoring daily living skills, including self-care skills and activities that involve interactions with others and the environment, work readiness or work performance, play skills or leisure capacities or enhancing educational performances skills;

(c) Developing, improving, sustaining or restoring sensorimotor, oral-motor, perceptual or neuromuscular functioning; or emotional, motivational, cognitive or psychosocial components of performance; and

(d) Education of the individual, family or other appropriate persons in carrying out appropriate interventions.

­­

­

(7) "Occupational therapy aide", a person who assists in the practice of occupational therapy under the direct supervision of an occupational therapist or occupational therapy assistant at all times and whose activities require an understanding of occupational therapy but do not require training in the basic anatomical, biological, psychological and social sciences involved in the practice of occupational therapy;

(8) "Occupational therapy assistant", a person who is licensed as an occupational therapy assistant by the division, in collaboration with the board. The function of an occupational therapy assistant is to assist an occupational therapist in the delivery of occupational therapy services in compliance with federal regulations and rules promulgated by the division, in collaboration with the Missouri board of occupational therapy.

(L. 1997 S.B. 141 §§ 1, 2, A.L. 1999 H.B. 343, A.L. 2008 S.B. 788)



Section 324.056 License to practice required, when — supervision of occupational therapy assistants.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

324.056. License to practice required, when — supervision of occupational therapy assistants. — 1. No person shall practice occupational therapy or hold himself or herself out as an occupational therapist or occupational therapy assistant or as being able to practice occupational therapy, or to render occupational therapy services in this state unless such person is licensed or holds a valid permit pursuant to sections 324.050 to 324.089.

2. A licensed occupational therapy assistant shall be directly supervised by a licensed occupational therapist. The licensed occupational therapist shall have the responsibility of supervising the occupational therapy treatment program. No licensed occupational therapist shall have under his or her direct supervision more than four occupational therapy assistants.

(L. 1997 S.B. 141 § 3, A.L. 1999 H.B. 343)



Section 324.059 Exceptions to licensing requirements.

Effective 28 Aug 1997

Title XXII OCCUPATIONS AND PROFESSIONS

324.059. Exceptions to licensing requirements. — If a person does not represent or hold himself or herself out as an occupational therapist or occupational therapy assistant as defined in section 324.050, nothing in sections 324.050 to 324.089 shall be construed to limit, preclude or otherwise interfere with:

(1) The practice, service or activities of any person licensed in this state pursuant to any other law from engaging in the profession or occupation for which the person is licensed;

(2) Employed as an occupational therapist or occupational therapy assistant by the government of the United States or any agency of it, if such person provides occupational therapy solely under the direction or control of the organization by which the person is employed;

(3) Pursuing a supervised course of study leading to a degree or certificate in occupational therapy at an accredited or approved educational program, if such person is designated by a title which clearly indicates the person's status as a student or trainee.

(L. 1997 S.B. 141 § 4)



Section 324.063 Missouri board of occupational therapy, members, terms, removal.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

324.063. Missouri board of occupational therapy, members, terms, removal. — 1. There is hereby created within the division of professional registration a board to be known as the "Missouri Board of Occupational Therapy". The board shall consist of six members, all of whom shall be citizens of the United States and registered voters of the state of Missouri. The governor shall appoint the members of the board with the advice and consent of the senate for terms of three years; except as provided in subsection 3 of this section. Nonpublic members shall have been engaged in rendering occupational therapy services, in teaching or in research in occupational therapy for at least five years immediately preceding the person's appointment to the board. Three board members shall be occupational therapists. One member shall be an occupational therapy assistant. Such members shall at all times be holders of licenses for the practice of occupational therapy in this state; except for the members of the first board who shall be registered pursuant to section 334.838 on August 28, 1997, and shall meet the requirements for licensure pursuant to sections 324.050 to 324.089. The remaining two members shall be members of the public. All members shall be chosen from lists submitted by the director of the division of professional registration.

2. No member of the board shall serve more than two consecutive three-year terms. A vacancy in the office of any member shall only be filled for the unexpired term.

3. The initial appointments to the board shall be two members for terms of one year, two members for terms of two years and two members for terms of three years.

4. The public members of the board shall not be and never have been members of any profession regulated by the provisions of sections 324.050 to 324.089, or the spouse of any such person; and persons who do not have and never have had a material financial interest in either the providing of the professional services regulated by the provisions of sections 324.050 to 324.089 or an activity or organization directly related to the profession regulated pursuant to sections 324.050 to 324.089.

5. Any member of the board may be removed from the board by the governor for neglect of duty required by law, for incompetency or for unethical or dishonest conduct. Upon the death, resignation, disqualification or removal of any member of the board, the governor shall appoint a successor.

(L. 1997 S.B. 141 § 5, A.L. 1999 H.B. 343)



Section 324.065 Board duties, meetings, compensation — rules, procedure.

Effective 28 Aug 2009

Title XXII OCCUPATIONS AND PROFESSIONS

324.065. Board duties, meetings, compensation — rules, procedure. — 1. The board shall elect annually a chairperson and a vice chairperson from their number.

2. (1) The board shall adopt, implement, rescind, amend and administer such rules and regulations as may be necessary to carry out the provisions of sections 324.050 to 324.089. The board may promulgate necessary rules compatible with sections 324.050 to 324.089, including, but not limited to, rules relating to professional conduct, continuing competency requirements for renewal of licenses, approval of continuing competency programs and to the establishment of ethical standards of practice for persons holding a license or permit to practice occupational therapy in this state.

(2) The board shall establish all applicable fees and set an amount which shall not substantially exceed the cost of administering sections 324.050 to 324.089.

(3) The board shall approve or disapprove certifying entities for the profession of occupational therapy included in the scope of sections 324.050 to 324.089.

(4) The board may terminate recognition of any certifying entity included in the scope of sections 324.050 to 324.089 following a subsequent review of the certification of registration procedures of a certifying entity.

3. The board shall convene at the request of the director or as the board shall determine. The board shall hold regular meetings at least four times per year.

4. Each member of the board shall receive as compensation, an amount set by the division not to exceed fifty dollars per day, for each day devoted to the affairs of the board and may be reimbursed for actual and necessary expenses incurred in the performance of the member's official duties.

5. No rule or portion of a rule promulgated pursuant to the authority of sections 324.050 to 324.089 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1997 S.B. 141 § 6, A.L. 2009 S.B. 296)



Section 324.068 Division of professional registration duties.

Effective 28 Aug 2009

Title XXII OCCUPATIONS AND PROFESSIONS

324.068. Division of professional registration duties. — For the purpose of sections 324.050 to 324.089, the division shall:

(1) Employ, within the limits of the appropriations for that purpose, employees as are necessary to carry out the provisions of sections 324.050 to 324.089;

(2) Exercise all administrative functions; and

(3) Deposit all fees collected pursuant to sections 324.050 to 324.089, by transmitting such funds to the department of revenue for deposit to the state treasury to the credit of the Missouri board of occupational therapy fund.

(L. 1997 S.B. 141 § 7, A.L. 2009 S.B. 296)



Section 324.071 Application for a license — certification, when.

Effective 28 Aug 2009

Title XXII OCCUPATIONS AND PROFESSIONS

324.071. Application for a license — certification, when. — 1. The applicant applying for a license to practice occupational therapy shall provide evidence of being initially certified by a certifying entity and has completed an application for licensure and all applicable fees have been paid.

2. The certification requirement shall be waived for those persons who hold a current registration by the board as an occupational therapist or occupational therapy assistant on August 28, 1997, provided that this application is made on or before October 31, 1997, and all applicable fees have been paid. All other requirements of sections 324.050 to 324.089 must be satisfied.

3. The person shall have no violations, suspensions, revocation or pending complaints for violation of regulations from a certifying entity or any governmental regulatory agency in the past five years.

4. The board may negotiate reciprocal contracts with other states, the District of Columbia, or territories of the United States which require standards for licensure, registration or certification considered to be equivalent or more stringent than the requirements for licensure pursuant to sections 324.050 to 324.089.

(L. 1997 S.B. 141 § 8, A.L. 1999 H.B. 343, A.L. 2009 S.B. 296)



Section 324.074 Missouri board of occupational therapy fund created.

Effective 28 Aug 1997

Title XXII OCCUPATIONS AND PROFESSIONS

324.074. Missouri board of occupational therapy fund created. — All money held in the health care providers fund shall be transferred to the "Missouri Board of Occupational Therapy Fund" which is hereby created. The provisions of section 33.080 to the contrary notwithstanding, money in the Missouri board of occupational therapy fund shall not be transferred and placed to the credit of general revenue until the amount in the fund at the end of the biennium exceeds three times the amount of appropriation from the fund for the preceding fiscal year. All fees shall be set at an amount which shall not substantially exceed the cost of administering sections 324.050 to 324.089.

(L. 1997 S.B. 141 § 9)



Section 324.077 Limited permit issued, when.

Effective 28 Aug 2009

Title XXII OCCUPATIONS AND PROFESSIONS

324.077. Limited permit issued, when. — The board may issue a limited permit, upon the payment of applicable fees and completion of the required application, to a person who sufficiently provides proof of eligibility to set for the first available examination upon completion of all other necessary requirements for certification by the certifying entity. The limited permit shall allow the person to practice occupational therapy under the supervision of a person currently licensed pursuant to sections 324.050 to 324.089. A limited permit shall only be effective up to but not to exceed the time the results of the second available examination are received by the board unless the person successfully passes the examination in which instance the limited permit shall remain valid for an additional sixty days.

(L. 1997 S.B. 141 § 10, A.L. 2009 S.B. 296)



Section 324.080 Renewal notice sent, when — inactive status granted, when.

Effective 28 Aug 2009

Title XXII OCCUPATIONS AND PROFESSIONS

324.080. Renewal notice sent, when — inactive status granted, when. — 1. The division shall mail a renewal notice to the last known address of each licensee prior to the renewal date. Failure to provide the division with the information required for renewal or to pay the required fee after such notice shall result in the license being declared inactive and the licensee shall not practice occupational therapy until he or she applies for reinstatement and pays the required fees. The license shall be restored if the application is received within two years of the renewal date.

2. Upon request, the division, in collaboration with the board, may grant inactive status to a licensee, if the person:

(1) Does not practice occupational therapy in the state of Missouri;

(2) Does not hold himself or herself out as an occupational therapist or an occupational therapy assistant in the state of Missouri;

(3) Maintains any continuing competency requirements established by the board; and

(4) Remits any fee that may be required.

(L. 1997 S.B. 141 § 11, A.L. 2009 S.B. 296)



Section 324.086 Refusal to issue license, when — notification of applicant — complaint procedure.

Effective 28 Aug 2009

Title XXII OCCUPATIONS AND PROFESSIONS

324.086. Refusal to issue license, when — notification of applicant — complaint procedure. — 1. The board may refuse to issue or renew any certificate of registration or authority, permit or license required pursuant to sections 324.050 to 324.089 for one or any combination of causes stated in subsection 2 of this section. The board shall notify the applicant in writing of the reasons for the refusal and shall advise the applicant of his or her right to file a complaint with the administrative hearing commission as provided by chapter 621.

2. The board may cause a complaint to be filed with the administrative hearing commission as provided by chapter 621 against any holder of any certificate of registration or authority, permit or license required by sections 324.050 to 324.089 or any person who has failed to renew or has surrendered his or her certificate of registration or authority, permit or license for any one or any combination of the following causes:

(1) Use or unlawful possession of any controlled substance, as defined in chapter 195, or alcoholic beverage to an extent that such use impairs a person's ability to perform the work of an occupational therapist or occupational therapy assistant;

(2) The person has been finally adjudicated and found guilty, or entered a plea of guilty or nolo contendere, in a criminal prosecution under the laws of any state or of the United States, for any offense reasonably related to the qualifications, functions or duties of any profession licensed or regulated by sections 324.050 to 324.089, for any offense an essential element of which is fraud, dishonesty or an act of violence, or for any offense involving moral turpitude, whether or not sentence is imposed;

(3) Use of fraud, deception, misrepresentation or bribery in securing any certificate of registration or authority, permit or license issued pursuant to sections 324.050 to 324.089 or in obtaining permission to take any examination given or required pursuant to sections 324.050 to 324.089;

(4) Obtaining or attempting to obtain any fee, charge, tuition or other compensation by fraud, deception or misrepresentation;

(5) Incompetency, misconduct, gross negligence, fraud, misrepresentation or dishonesty in the performance of the functions and duties of any profession licensed or regulated by sections 324.050 to 324.089;

(6) Violation of, or assisting or enabling any person to violate, any provision of sections 324.050 to 324.089 or any lawful rule or regulation adopted pursuant to sections 324.050 to 324.089;

(7) Impersonation of any person holding a certificate of registration or authority, permit or license or allowing any person to use his or her certificate of registration or authority, permit, license or diploma from any school;

(8) Disciplinary action against the holder of a license or other right to practice any profession regulated by sections 324.050 to 324.089 granted by another state, territory, federal agency or country upon grounds for which revocation or suspension is authorized in this state;

(9) A person is finally adjudged insane or incompetent by a court of competent jurisdiction;

(10) Assisting or enabling any person to practice or offer to practice any profession licensed or regulated by sections 324.050 to 324.089 who is not registered and currently eligible to practice pursuant to sections 324.050 to 324.089;

(11) Issuance of a certificate of registration or authority, permit or license based upon a material mistake of fact;

(12) Violation of any professional trust or confidence;

(13) Use of any advertisement or solicitation which is false, misleading or deceptive to the general public or persons to whom the advertisement or solicitation is primarily directed;

(14) Unethical conduct as defined in the ethical standards for occupational therapists and occupational therapy assistants adopted by the board and filed with the secretary of state;

(15) Violation of the drug laws or rules and regulations of this state, any other state or federal government.

3. After the filing of such complaint, the proceedings shall be conducted in accordance with the provisions of chapter 621. Upon a finding by the administrative hearing commission that the grounds provided in subsection 2 of this section for disciplinary action are met, the board may, singly or in combination, censure or place the person named in the complaint on probation with such terms and conditions as the board deems appropriate for a period not to exceed five years, or may suspend, for a period not to exceed three years, or may revoke the license, certificate or permit.

4. An individual whose license has been revoked shall wait at least one year from the date of revocation to apply for relicensure. Relicensure shall be at the discretion of the board after compliance with all requirements of sections 324.050 to 324.089 relative to the licensing of the applicant for the first time.

(L. 1997 S.B. 141 § 11, A.L. 2009 S.B. 296)



Section 324.089 Violations of sections 324.050 to 324.089.

Effective 28 Aug 2009

Title XXII OCCUPATIONS AND PROFESSIONS

324.089. Violations of sections 324.050 to 324.089. — 1. Any person or corporation who knowingly violates any provision of sections 324.050 to 324.089 is guilty of a class B misdemeanor.

2. Any officer or agent of a corporation or member or agent of a partnership or association, who knowingly and personally participates in, or is an accessory to, any violation of sections 324.050 to 324.089 is guilty of a class B misdemeanor.

3. The provisions of this section shall not be construed to release any person from civil liability or criminal prosecution pursuant to any other law of this state.

4. The board may cause a complaint to be filed for any violation of sections 324.050 to 324.089 in any court of competent jurisdiction and perform such other acts as may be necessary to enforce the provisions of sections 324.050 to 324.089.

(L. 1997 S.B. 141 § 14, A.L. 2009 S.B. 296)



Section 324.125 Clinical perfusionist licensure act.

Effective 28 Aug 1997

Title XXII OCCUPATIONS AND PROFESSIONS

324.125. Clinical perfusionist licensure act. — Sections 324.125 to 324.183 shall be known and may be cited as the "Clinical Perfusionist Licensure Act".

(L. 1997 S.B. 141 § 15)



Section 324.128 Definitions.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

324.128. Definitions. — As used in sections 324.125 to 324.183, the following terms mean:

(1) "Board", the state board of registration for the healing arts;

(2) "Division", the division of professional registration;

(3) "Extracorporeal circulation", the diversion of a patient's blood through a heart-lung machine or a similar device that assumes the functions of the patient's heart, lungs, kidney, liver or other organs;

(4) "Licensed clinical perfusionist", a person licensed pursuant to sections 324.125 to 324.183;

(5) "Perfusion", the functions necessary for the support, treatment, measurement or supplementation of the cardiovascular, circulatory, respiratory systems or other organs, or a combination of such activities, and to ensure the safe management of physiologic functions by monitoring and analyzing the parameters of the systems under an order and under the supervision of a licensed physician, including:

(a) The use of extracorporeal circulation, long-term cardiopulmonary support techniques including extracorporeal carbon-dioxide removal and extracorporeal membrane oxygenation and associated therapeutic and diagnostic technologies;

(b) Counterpulsation, ventricular assistance, autotransfusion, blood conservation techniques, myocardial and organ preservation, extracorporeal life support and isolated limb perfusion;

(c) The use of techniques involving blood management, advanced life support and other related functions; and

(d) In the performance of the acts described in this subdivision:

a. The administration of:

(i) Pharmacological and therapeutic agents;

(ii) Blood products or anesthetic agents through the extracorporeal circuit or through an intravenous line as ordered by a physician;

b. The performance and use of:

(i) Anticoagulation monitoring and analysis;

(ii) Physiologic monitoring and analysis;

(iii) Blood gas and chemistry monitoring and analysis;

(iv) Hematologic monitoring and analysis;

(v) Hypothermia and hyperthermia;

(vi) Hemoconcentration and hemodilution;

(vii) Hemodialysis;

c. The observation of signs and symptoms related to perfusion services, the determination of whether the signs and symptoms exhibit abnormal characteristics and the implementation of appropriate reporting, clinical perfusion protocols or changes in, or the initiation of, emergency procedures;

(6) "Perfusion protocols", perfusion-related policies and protocols developed or approved by a licensed health care facility or a physician through collaboration with administrators, licensed clinical perfusionists and other health care professionals;

(7) "Provisional clinical licensed perfusionist", a person provisionally licensed pursuant to sections 324.125 to 324.183.

(L. 1997 S.B. 141 § 16, A.L. 1999 H.B. 343, A.L. 2008 S.B. 788)



Section 324.130 Application eligibility, when.

Effective 28 Aug 2000

Title XXII OCCUPATIONS AND PROFESSIONS

324.130. Application eligibility, when. — Notwithstanding the provisions of sections 324.125 to 324.183, prior to but not beyond January 1, 2001, a person is eligible to make application to the board and receive a license, if the person is actively engaged in the practice of perfusion consistent with sections 324.125 to 324.183 and if the person meets one of the following requirements:

(1) The person, on August 28, 1997, was operating cardiopulmonary bypass systems during cardiac surgical cases in a licensed health care facility as the person's primary function and had been operating the systems for at least the immediately preceding eight years; or

(2) The person has at least six years experience, within the last eight years, operating cardiopulmonary bypass systems during cardiac surgical cases in a licensed health care facility as the person's primary function.

(L. 1997 S.B. 141 § 17, A.L. 2000 H.B. 1848)



Section 324.133 License by examination.

Effective 28 Aug 1997

Title XXII OCCUPATIONS AND PROFESSIONS

324.133. License by examination. — The board shall license by examination, or otherwise as provided in sections 324.125 to 324.183, all licensed clinical perfusionists in this state, who meet the requirements of sections 324.125 to 324.183.

(L. 1997 S.B. 141 § 18)



Section 324.136 Application procedure, fees, qualifications.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

324.136. Application procedure, fees, qualifications. — 1. A candidate for a license to practice as a licensed clinical perfusionist shall submit a sworn application accompanied by the required fees. The board shall prescribe the form of the application and by rule may establish dates by which applications and fees must be received.

2. To qualify for the licensing examination, the applicant shall have successfully completed a perfusion education program approved by the board. In approving perfusion education programs necessary for qualification for licensing examination, the board shall approve only a program that has education standards established by the Accreditation Committee for Perfusion Education and approved by the Commission on Accreditation of Allied Health Education Programs or its successor.

3. All fees payable pursuant to sections 324.125 to 324.183 shall be collected by the division of professional registration and transmitted to the department of revenue for deposit in the state treasury to the credit of the board of registration for the healing arts fund established in section 334.050. The licensed perfusionists fund is hereby abolished. Any funds remaining in the licensed perfusionists fund on August 28, 1999, shall be transferred to the board of registration for the healing arts fund.

(L. 1997 S.B. 141 § 19, A.L. 1999 H.B. 343)



Section 324.139 Competency examination, notification of results.

Effective 28 Aug 2009

Title XXII OCCUPATIONS AND PROFESSIONS

324.139. Competency examination, notification of results. — 1. To qualify for a license, an applicant shall pass a competency examination given by the American Board of Cardiovascular Perfusion or its successor organization.

2. Not later than forty-five days after the date on which a licensing examination is administered pursuant to sections 324.125 to 324.183, the board shall notify each examinee of the results of the examination.

3. The board by rule shall establish:

(1) A limit on the number of times an applicant who fails an examination may retake the examination; and

(2) The requirements for reexamination and the amount of any reexamination fee.

(L. 1997 S.B. 141 § 20, A.L. 2009 S.B. 296)



Section 324.141 License displayed prominently at location of practice.

Effective 28 Aug 2009

Title XXII OCCUPATIONS AND PROFESSIONS

324.141. License displayed prominently at location of practice. — A person licensed pursuant to the provisions of sections 324.125 to 324.183 shall display the license certificate issued pursuant to sections 324.125 to 324.183 in a prominent place at the site, location or office from which such person practices such person's profession or such license holder shall maintain on file at all times during which the license holder provides services in a health care facility a true and correct copy of the license certificate in the appropriate records of the facility. A license holder shall inform the board of any change of address for the license holder. A license certificate issued by the board is the property of the board and shall be surrendered upon demand.

(L. 1997 S.B. 141 § 21, A.L. 2009 S.B. 296)



Section 324.144 Expiration of a license — board may establish by rule — renewal of a license, when.

Effective 28 Aug 1997

Title XXII OCCUPATIONS AND PROFESSIONS

324.144. Expiration of a license — board may establish by rule — renewal of a license, when. — 1. The board may establish by administrative rule a system which provides that licenses expire on various dates. A person may renew an unexpired license by submitting proof satisfactory to the board of compliance with the continuing professional education requirements prescribed by the board and paying the required renewal fee to the board before the expiration date of the license.

2. If a person's license has been expired for not more than two years, the person may renew the license by submitting proof, satisfactory to the board, of compliance with the continuing professional education requirements prescribed by the board and any penalty fee prescribed by the board.

3. If a person's license has been expired two years or more, the person may not renew the license. The person may obtain a new license by submitting to reexamination and complying with the current requirements and procedures for obtaining a license.

4. The board may renew without reexamination an expired license of a person who was licensed in this state, moved to another state or states, and is currently appropriately licensed or certified and has been in practice in another state or states for two years immediately preceding the person's application to renew a license. The person shall be required to pay the required fee as established by the board.

5. The board shall notify each license holder in writing of the license expiration date before the thirteenth day before such date by notice to the license holder at the license holder's last known address according* to the records of the board.

(L. 1997 S.B. 141 § 22)

*Word "accordingly" appears in original rolls.



Section 324.147 Issuance of a license by the board, when — provisional license, when.

Effective 28 Aug 2002

Title XXII OCCUPATIONS AND PROFESSIONS

324.147. Issuance of a license by the board, when — provisional license, when. — 1. A license as a provisional licensed clinical perfusionist may be issued by the board to a person who has successfully completed an approved perfusion education program and upon the filing of an application, payment of an application fee and the submission of evidence satisfactory to the board of the successful completion of the education requirements as provided in section 324.136.

2. A license as a provisional licensed clinical perfusionist may also be issued by the board to a person who has held a certificate as a certified clinical perfusionist issued by the American Board of Cardiovascular Perfusion, or its successor, if the person's certificate lapsed for reasons other than disciplinary action by the American Board of Cardiovascular Perfusion. The board shall adopt rules to ensure that the person is actively seeking to obtain a current certification by the American Board of Cardiovascular Perfusion as a means of obtaining a license as a clinical perfusionist pursuant to subdivision (2) of section 324.150.

3. A provisional licensed clinical perfusionist shall be under supervision and direction of a licensed clinical perfusionist at all times during which the provisional licensed clinical perfusionist performs perfusion. The board may adopt rules governing such supervision and direction which do not require the immediate physical presence of the supervising licensed clinical perfusionist.

4. A provisional license shall be valid for one year from the date it is issued and may be renewed, subject to rules adopted by the board, by the same procedures established for the renewal of licenses pursuant to section 324.144, if the application for renewal is signed by a supervising licensed clinical perfusionist.

5. If a provisional licensed clinical perfusionist who obtains a provisional license pursuant to subsection 1 of this section fails any portion of the licensure examination, such person shall surrender the person's provisional license to the board.

(L. 1997 S.B. 141 § 23, A.L. 2002 H.B. 1937)



Section 324.150 Waiver of examination and education requirements by the board, when.

Effective 28 Aug 2002

Title XXII OCCUPATIONS AND PROFESSIONS

324.150. Waiver of examination and education requirements by the board, when. — On receipt of an application and application fee, the board may waive the examination and educational requirements for an applicant who at the time of application:

(1) Is appropriately licensed or certified by another state, territory or possession of the United States, if the requirements of such state, territory or possession for the license or certificate are substantially equivalent to the requirements of sections 324.125 to 324.183 as determined by the board; or

(2) Holds a current certificate as a certified clinical perfusionist initially issued by the American Board of Cardiovascular Perfusion, or its successor, prior to August 28, 1997.

(L. 1997 S.B. 141 § 24, A.L. 2002 H.B. 1937)



Section 324.153 Compensation for and use of the title of licensed clinical perfusionist, when — penalty.

Effective 28 Aug 1997

Title XXII OCCUPATIONS AND PROFESSIONS

324.153. Compensation for and use of the title of licensed clinical perfusionist, when — penalty. — 1. A person may not engage or offer to engage in perfusion, as defined in sections 324.125 to 324.183, for compensation or use the title or represent or imply that the person has the title of "licensed clinical perfusionist" or "provisional licensed clinical perfusionist" or use the letters "LCP" or "PLCP" and may not use any facsimile of such titles in any manner to indicate or imply that the person is a licensed perfusionist or provisional licensed perfusionist unless the person holds an appropriate license issued pursuant to sections 324.125 to 324.183.

2. A person may not use the title or represent or imply that such person has the title of "certified clinical perfusionist" or use the letters "CCP" and may not use any facsimile of such title in any manner to indicate or imply that such person is a certified clinical perfusionist by the American Board of Cardiovascular Perfusion unless the person holds a certificate as a certified clinical perfusionist issued by the American Board of Cardiovascular Perfusion.

3. Any person who violates the provisions of subsection 1 or 2 of this section is guilty of a class B misdemeanor.

(L. 1997 S.B. 141 § 25)



Section 324.156 Exceptions to requirements of sections 324.125 to 324.183.

Effective 28 Aug 1997

Title XXII OCCUPATIONS AND PROFESSIONS

324.156. Exceptions to requirements of sections 324.125 to 324.183. — The provisions of sections 324.125 to 324.183 shall not apply to:

(1) A person licensed as a health care professional pursuant to the revised statutes of Missouri, if:

(a) The person does not represent to the public, directly or indirectly, that the person is licensed pursuant to sections 324.125 to 324.183, and does not use any name, title or designation indicating that the person is licensed pursuant to sections 324.125 to 324.183; and

(b) The person limits the person's acts or practice to the scope of practice authorized by the appropriate licensing agency;

(2) A student enrolled in an accredited perfusion education program, if perfusion services performed by the student:

(a) Are an integral part of the student's course of study; and

(b) Are performed under the direct supervision of a licensed clinical perfusionist assigned to supervise the student and who is on duty and immediately available in the assigned patient care area;

(3) The practice of any legally qualified perfusionist employed by the United States government while in the discharge of the person's official duties.

(L. 1997 S.B. 141 § 26)



Section 324.159 Board duties.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

324.159. Board duties. — The board shall:

(1) Adopt and publish a code of ethics;

(2) Establish the qualifications and fitness of applicants of licenses, renewal of licenses and reciprocal licenses;

(3) Revoke, suspend or deny a license, suspend a license or reprimand a license holder for a violation of sections 324.125 to 324.183, the code of ethics or the rules adopted by the board;

(4) Provide for the expenditure of funds necessary for the proper administration of its assigned duties;

(5) Establish reasonable and necessary fees for the administration and implementation of sections 324.125 to 324.183. Fees shall be established at a rate that does not significantly exceed the cost of administering the provisions of sections 324.125 to 324.183;

(6) Establish continuing professional education requirements for licensed clinical perfusionists and provisional licensed clinical perfusionists, the standards of which shall be at least as stringent as those of the American Board of Cardiovascular Perfusion or its successor agency;

(7) Within the limits of its appropriation, employ and remove board personnel, as defined in subdivision (4) of subsection 10 of section 324.001 as may be necessary for the efficient operation of the board;

(8) Adopt the training and clinical competency requirements established by the department of health and senior services through hospital licensing regulations promulgated pursuant to chapter 197. The provisions of sections 324.125 to 324.183 to the contrary notwithstanding, the board shall not regulate a perfusionist's training, education or fitness to practice except as specifically provided by the hospital licensing regulations of the department of health and senior services. In promulgating such regulations, the department of health and senior services shall adopt the standards of the American Board of Cardiovascular Perfusion, or its successor organization, or comparable standards for training and experience. The department shall by rule and regulation provide that individuals providing perfusion services who do meet such standards may continue their employment in accordance with section 324.130. The department shall also establish standards for provisional licensed clinical perfusionists pursuant to section 324.147.

(L. 1997 S.B. 141 § 27, A.L. 2008 S.B. 788)



Section 324.162 Complaints filed with the board, information file kept, contents.

Effective 28 Aug 1997

Title XXII OCCUPATIONS AND PROFESSIONS

324.162. Complaints filed with the board, information file kept, contents. — 1. The board shall keep an information file about each complaint filed with the board. The board's information file shall be kept current and contain a record for each complaint of:

(1) All persons contacted in relation to the complaint;

(2) A summary of findings made at each step of the complaint process;

(3) An explanation of the legal basis and reason for a complaint that is dismissed; and

(4) Other relevant information.

2. If a written complaint is filed with the board that the board has authority to resolve, the board, at least as frequently as quarterly and until final disposition of the complaint, shall notify the parties to the complaint of the status of the complaint unless the notice would jeopardize an ongoing investigation.

3. The board shall adopt by rule a form to standardize information concerning complaints made to the board. The board shall prescribe by rule information to be provided to a person when the person files a complaint with the board.

4. The board shall provide reasonable assistance to a person who wishes to file a complaint with the board.

(L. 1997 S.B. 141 § 28)



Section 324.165 Board, rules adopted, when — disposition of complaints, procedure.

Effective 28 Aug 1997

Title XXII OCCUPATIONS AND PROFESSIONS

324.165. Board, rules adopted, when — disposition of complaints, procedure. — 1. The board shall adopt rules concerning the investigation of a complaint filed with the board. The rules adopted pursuant to this subsection shall:

(1) Distinguish between categories of complaints;

(2) Ensure that complaints are not dismissed without appropriate consideration;

(3) Require that the board be advised of a complaint that is dismissed and that a letter be sent to the person who filed the complaint explaining the action taken on the dismissed complaint;

(4) Ensure that the person who filed the complaint has an opportunity to explain the allegations made in the complaint; and

(5) Prescribe guidelines concerning the categories of complaints that require the use of a private investigator and the procedures for the board to obtain the services of a private investigator.

2. The board shall dispose of all complaints in a timely manner. The board shall establish a schedule for conducting each phase of a complaint that is under the control of the board not later than the tenth day after the date the complaint is received by the board. The schedule shall be kept in the information file for the complaint and all parties shall be notified of the projected time requirements for pursuing the complaint. A change in the schedule shall be noted in the complaint information file and all parties to the complaint shall be notified not later than five days after the date the change is made.

3. The executive director of the board shall notify the board of a complaint that extends beyond the time prescribed by the board for resolving the complaint so that the board may take necessary action on the complaint.

(L. 1997 S.B. 141 § 29)



Section 324.168 Compliance with licensing requirements, rules by the board.

Effective 28 Aug 1997

Title XXII OCCUPATIONS AND PROFESSIONS

324.168. Compliance with licensing requirements, rules by the board. — The board shall develop by rule a system for monitoring a license holder's compliance with the requirements of sections 324.125 to 324.183. Rules adopted pursuant to this section shall include procedures for monitoring a license holder who is ordered by the board to perform certain acts to ascertain that the license holder performs the required acts and to identify and monitor license holders who represent a risk to the public.

(L. 1997 S.B. 141 § 30)



Section 324.171 Refusal to issue a certificate of registration or authority, permit, or license, when.

Effective 28 Aug 2002

Title XXII OCCUPATIONS AND PROFESSIONS

324.171. Refusal to issue a certificate of registration or authority, permit, or license, when. — 1. The board may refuse to issue any certificate of registration or authority, permit, or license required by sections 324.125 to 324.183 for one or any combination of causes listed in subsection 2 of this section. The board shall notify the applicant in writing of the reasons for the refusal and shall advise the applicant of the applicant's right to file a complaint with the administrative hearing commission as provided in chapter 621.

2. The board may cause a complaint to be filed with the administrative hearing commission as provided in chapter 621 against any holder of any certificate of registration or authority, permit, or license required by sections 324.125 to 324.183 or any person who has failed to renew or has surrendered his or her certificate of registration or authority, permit, or license for any one or combination of the following causes:

(1) Any violation of sections 324.125 to 324.183;

(2) Any violation of a rule or code of ethics adopted by the board; or

(3) Unprofessional conduct, which includes, but is not limited to, the following:

(a) Incompetence or gross negligence in carrying out usual perfusion functions;

(b) A conviction of practicing perfusion without a license or a provisional license;

(c) The use of advertising relating to perfusion in a way that violates state law;

(d) Procuring a license or provisional license by fraud, misrepresentation or mistake;

(e) Making or giving any false statement or information in connection with the application for a license or provisional license;

(f) Conviction of a felony or of any offense substantially related to the qualifications, functions and duties of a perfusionist, in which event the record of the conviction shall be conclusive evidence of such offense; or

(g) Impersonating an applicant or acting as proxy for an applicant in any examination required pursuant to sections 324.125 to 324.183 for the issuance of a license.

3. After the filing of such complaint, the proceedings shall be conducted in accordance with chapter 621. Upon a finding by the administrative hearing commission that the grounds in subsection 2 of this section for disciplinary action are met, the board may, singly or in combination:

(1) Reprimand or place the person on probation on such terms and conditions as the board deems appropriate for a period not to exceed ten years; or

(2) Suspend the person's license, certificate, or permit for a period not to exceed three years; or

(3) Revoke the person's license, certificate, or permit.

(L. 1997 S.B. 141 § 31, A.L. 2002 H.B. 1937)



Section 324.174 Board duties — request for assistance, registry of licensed perfusionists — violations, penalty.

Effective 28 Aug 1997

Title XXII OCCUPATIONS AND PROFESSIONS

324.174. Board duties — request for assistance, registry of licensed perfusionists — violations, penalty. — For the purposes of sections 324.125 to 324.183, the board:

(1) Shall request and receive necessary assistance from state educational institutions or other state agencies;

(2) Shall prepare a registry of licensed clinical perfusionists and provisional licensed clinical perfusionists and make this information available to the general public, license holders and appropriate state agencies;

(3) May request the attorney general or an appropriate prosecuting attorney to institute a suit to enjoin a violation of sections 324.125 to 324.183 in addition to any other action, proceeding or remedy authorized by law.

(L. 1997 S.B. 141 § 32)



Section 324.177 Advisory commission for clinical perfusionists established, duties, members, expenses, compensation, removal.

Effective 28 Aug 2001

Title XXII OCCUPATIONS AND PROFESSIONS

324.177. Advisory commission for clinical perfusionists established, duties, members, expenses, compensation, removal. — 1. There is hereby established an "Advisory Commission for Clinical Perfusionists" which shall guide, advise and make recommendations to the board. The commission shall approve the examination required by section 324.133 and shall assist the board in carrying out the provisions of sections 324.125 to 324.183.

2. The advisory commission shall consist of five perfusionist members and two public members which shall be appointed by the governor with the advice and consent of the senate. The members of the commission shall be appointed for terms of six years; except those first appointed, of which one shall be appointed for a term of one year, one shall be appointed for a term of two years, one shall be appointed for a term of three years, one shall be appointed for a term of four years, one shall be appointed for a term of five years and one shall be appointed for a term of six years. The nonpublic commission members shall be residents of the state of Missouri for at least one year, shall be United States citizens and shall meet all the requirements for licensing provided in sections 324.125 to 324.183, shall be licensed pursuant to sections 324.125 to 324.183, except the members of the first commission, who shall be licensed within six months of their appointment and are actively engaged in the practice of perfusion. If a member of the commission shall, during the member's term as a commission member, remove the member's domicile from the state of Missouri, then the commission shall immediately notify the governor and the seat of that commission member shall be declared vacant. All such vacancies shall be filled by appointment as in the same manner as the preceding appointment. The public members shall be at the time of the members' appointment citizens of the United States; residents of the state for a period of at least one year and registered voters; persons who are not and never were members of any profession licensed or regulated pursuant to sections 324.125 to 324.183 or the spouse of such person; persons who do not have and never have had a material, financial interest in either the provision of the professional services regulated by sections 324.125 to 324.183, or an activity or organization directly related to any profession licensed or regulated by sections 324.125 to 324.183.

3. Notwithstanding any other provision of law to the contrary, any appointed member of the commission shall receive as compensation an amount established by the director of the division of professional registration not to exceed seventy dollars per day for commission business plus actual and necessary expenses. The director of the division of professional registration shall establish by rule guidelines for payment. All staff for the commission shall be provided by the division of professional registration.

4. A member of the commission may be removed if the member:

(1) Does not have, at the time of appointment, the qualifications required for appointment to the commission;

(2) Does not maintain during service on the commission the qualifications required for appointment to the commission;

(3) Violates any provision of sections 324.125 to 324.183;

(4) Cannot discharge the member's duties for a substantial part of the term for which the member is appointed because of illness or disability; or

(5) Is absent from more than half of the regularly scheduled commission meetings that the member is eligible to attend during a calendar year, unless the absence is excused by a majority vote of the commission.

(L. 1997 S.B. 141 § 33, A.L. 2001 H.B. 567)



Section 324.180 Commission meetings, when — quorum.

Effective 28 Aug 1997

Title XXII OCCUPATIONS AND PROFESSIONS

324.180. Commission meetings, when — quorum. — Not later than thirty days after the governor appoints the initial members of the commission and annually thereafter, the commission shall meet and elect one of its members as chairperson and one of its members as vice chairperson. The commission shall meet at least quarterly or at any other time if called by the chairperson or a majority of the commission. A majority of the members of the commission shall constitute a quorum.

(L. 1997 S.B. 141 § 34)



Section 324.183 Promulgation of rules by the board, limitations.

Effective 28 Aug 1997

Title XXII OCCUPATIONS AND PROFESSIONS

324.183. Promulgation of rules by the board, limitations. — The board may promulgate administrative rules not inconsistent with sections 324.125 to 324.183 necessary to administer the provisions of sections 324.125 to 324.183 as provided in chapter 536. No rule or portion of a rule promulgated pursuant to the authority of sections 324.125 to 324.183 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1997 S.B. 141 § 35)



Section 324.200 Dietitian practice act — definitions.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

324.200. Dietitian practice act — definitions. — 1. Sections 324.200 to 324.225 shall be known and may be cited as the "Dietitian Practice Act".

2. As used in sections 324.200 to 324.225, the following terms shall mean:

(1) "Commission on Accreditation for Dietetics Education (CADE)", the American Dietetic Association's accrediting agency for education programs preparing students for professions as registered dietitians;

(2) "Committee", the state committee of dietitians established in section 324.203;

(3) "Dietetics practice", the application of principles derived from integrating knowledge of food, nutrition, biochemistry, physiology, management, and behavioral and social science to achieve and maintain the health of people by providing nutrition assessment and nutrition care services. The primary function of dietetic practice is the provision of nutrition care services that shall include, but not be limited to:

(a) Assessing the nutrition needs of individuals and groups and determining resources and constraints in the practice setting;

(b) Establishing priorities, goals, and objectives that meet nutrition needs and are consistent with available resources and constraints;

(c) Providing nutrition counseling or education in health and disease;

(d) Developing, implementing, and managing nutrition care systems;

(e) Evaluating, making changes in, and maintaining appropriate standards of quality and safety in food and in nutrition services;

(f) Engaged in medical nutritional therapy as defined in subdivision (8) of this section;

(4) "Dietitian", one engaged in dietetic practice as defined in subdivision (3) of this section;

(5) "Director", the director of the division of professional registration;

(6) "Division", the division of professional registration;

(7) "Licensed dietitian", a person who is licensed pursuant to the provisions of sections 324.200 to 324.225 to engage in the practice of dietetics or medical nutrition therapy;

(8) "Medical nutrition therapy", nutritional diagnostic, therapy, and counseling services which are furnished by a registered dietitian;

(9) "Registered dietitian", a person who:

(a) Has completed a minimum of a baccalaureate degree granted by a United States regionally accredited college or university or foreign equivalent;

(b) Completed the academic requirements of a didactic program in dietetics, as approved by CADE;

(c) Successfully completed the registration examination for dietitians; and

(d) Accrued seventy-five hours of approved continuing professional units every five years; as determined by the committee on dietetic registration.

(L. 1998 H.B. 1601, et al. merged with S.B. 650, A.L. 2004 S.B. 1122, A.L. 2008 S.B. 788)



Section 324.203 State committee of dietitians established, membership, terms, removal, qualifications, compensation, meetings, quorum, powers and duties.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

324.203. State committee of dietitians established, membership, terms, removal, qualifications, compensation, meetings, quorum, powers and duties. — 1. There is hereby created within the division of professional registration, a committee to be known as the "State Committee of Dietitians". The committee shall assist the division in administering and enforcing the provisions of sections 324.200 to 324.225, adopt, publish, and enforce such rules and regulations within the scope and purview of the provisions of sections 324.200 to 324.225 as may be considered to be necessary or proper for the effective administration and interpretation of the provisions of sections 324.200 to 324.225, and for the conduct of its business and management of its internal affairs.

2. The committee shall approve the examination required by section 324.210.

3. The committee shall consist of six members including one public member, appointed by the governor with the advice and consent of the senate. Each member of the committee shall be a citizen of the United States and a resident of this state, and, except as provided in this section and except for the first members appointed, shall be licensed as a dietitian by this state. Beginning with the first appointments made after August 28, 1998, two members shall be appointed for four years, two members shall be appointed for three years and two members shall be appointed for two years. Thereafter, all members shall be appointed to serve four-year terms. No person shall be eligible for reappointment who has served as a member of the committee for a total of eight years. The membership of the committee shall reflect the differences in levels of education and work experience with consideration being given to race, gender, and ethnic origins. No more than three members shall be from the same political party. The membership shall be representative of the various geographic regions of the state.

4. A vacancy in the office of a member shall be filled by appointment by the governor for the remainder of the unexpired term.

5. Each member of the committee shall receive as compensation an amount set by the division not to exceed fifty dollars, and shall be reimbursed for necessary and actual expenses incurred in the performance of the member's official duties. The director of the division of professional registration shall establish by rule guidelines for payment. All staff for the committee shall be provided by the division.

6. The committee shall hold an annual meeting at which it shall elect from its membership a chairperson and secretary. The committee may hold such additional meetings as may be required in the performance of its duties, provided that notice of every meeting shall be given to each member at least three days prior to the date of the meeting. A quorum of the committee shall consist of a majority of its members.

7. The governor may remove a committee member for misconduct, incompetency, neglect of the member's official duties, or for cause.

8. The public member shall be at the time of the person's appointment a citizen of the United States; a resident of this state for a period of one year and a registered voter; a person who is not and never was a member of any profession licensed or regulated by sections 324.200 to 324.225, or the spouse of such a person; and a person who does not have and never has had a material financial interest in either the providing of the professional services regulated by sections 324.200 to 324.225, or an activity or organization directly related to any profession licensed or regulated by sections 324.200 to 324.225. The duties of the public member shall not include the determination of the technical requirements to be met for licensure or whether any person meets such technical requirements or of the technical competence or technical judgment of a licensee or a candidate for licensure.

(L. 1998 H.B. 1601, et al. merged with S.B. 650, A.L. 1999 H.B. 343, A.L. 2004 S.B. 1122, A.L. 2008 S.B. 788)



Section 324.205 Title of licensed dietitian, use permitted, when — penalty.

Effective 28 Aug 2004

Title XXII OCCUPATIONS AND PROFESSIONS

324.205. Title of licensed dietitian, use permitted, when — penalty. — 1. Any person who holds a license to practice dietetics in this state may use the title "Dietitian" or the abbreviation "L.D.". No other person may use the title "Dietitian" or the abbreviation "L.D.". No other person shall assume any title or use any title or use any abbreviation or any other words, letters, signs, or devices to indicate that the person using the same is a licensed dietitian.

2. No person shall practice or offer to practice dietetics in this state for compensation or use any title, sign, abbreviation, card, or device to indicate that such person is practicing dietetics unless he or she has been duly licensed pursuant to the provisions of sections 324.200 to 324.225.

3. Any person who violates the provisions of subsection 1 of this section is guilty of a class A misdemeanor.

(L. 1998 H.B. 1601, et al. merged with S.B. 650, A.L. 1999 H.B. 343, A.L. 2004 S.B. 1122)



Section 324.206 Permitted acts by persons not holding themselves out as dietitians.

Effective 28 Aug 2004

Title XXII OCCUPATIONS AND PROFESSIONS

324.206. Permitted acts by persons not holding themselves out as dietitians. — As long as the person involved does not represent or hold himself or herself out as a dietitian as defined by subdivision (4) of subsection 2 of section 324.200, nothing in sections 324.200 to 324.225 is intended to limit, preclude, or otherwise interfere with:

(1) Self-care by a person or gratuitous care by a friend or family member;

(2) Persons in the military services or working in federal facilities from performing any activities described in sections 324.200 to 324.225 during the course of their assigned duties in the military service or a federal facility;

(3) A licensed health care provider performing any activities described in sections 324.200 to 324.225 that are within the scope of practice of the licensee;

(4) A person pursuing an approved educational program leading to a degree or certificate in dietetics at an accredited or approved educational program as long as such person does not provide dietetic services outside the educational program. Such person shall be designated by a title that clearly indicates the person's status as a student;

(5) Individuals who do not hold themselves out as dietitians marketing or distributing food products including dietary supplements as defined by the Food and Drug Administration or engaging in the explanation and education of customers regarding the use of such products;

(6) Any person furnishing general nutrition information as to the use of food, food materials, or dietary supplements, nor prevent in any way the free dissemination of literature; provided, however, no such individual may call himself or herself a dietitian unless he or she is licensed under this chapter.

(L. 2004 S.B. 1122)



Section 324.207 Practice of medicine prohibited, when.

Effective 28 Aug 1998

Title XXII OCCUPATIONS AND PROFESSIONS

324.207. Practice of medicine prohibited, when. — Nothing in sections 324.200 to 324.225 shall be construed to authorize any person licensed pursuant to sections 324.200 to 324.225 as a licensed dietitian to engage in any manner of the practice of medicine as defined by the laws of this state.

(L. 1998 H.B. 1601, et al. merged with S.B. 650)



Section 324.210 Qualifications of applicant for licensure — examination required, exception.

Effective 28 Aug 2009

Title XXII OCCUPATIONS AND PROFESSIONS

324.210. Qualifications of applicant for licensure — examination required, exception. — 1. An applicant for licensure as a dietitian shall be at least twenty-one years of age.

2. Each applicant shall furnish evidence to the committee that:

(1) The applicant has completed a didactic program in dietetics which is approved or accredited by the commission on accreditation for dietetics education and a minimum of a baccalaureate degree from an acceptable educational institution accredited by a regional accrediting body or accredited by an accrediting body which has been approved by the United States Department of Education. Applicants who have obtained their education outside of the United States and its territories must have their academic degrees validated as equivalent to the baccalaureate or master's degree conferred by a regionally accredited college or university in the United States. Validation of a foreign degree does not eliminate the need for a verification statement of completion of a didactic program in dietetics;

(2) The applicant has completed a supervised practice requirement from an institution that is certified by a nationally recognized professional organization as having a dietetics specialty or who meets criteria for dietetics education established by the committee. The committee may specify those professional organization certifications which are to be recognized and may set standards for education training and experience required for those without such specialty certification to become dietitians.

3. The applicant shall successfully pass an examination as determined by the committee and possess a current registration with the Commission on Dietetic Registration. The committee may waive the examination requirement and grant licensure to an applicant for a license as a dietitian who presents satisfactory evidence to the committee of current registration as a dietitian with the commission on dietetic registration.

4. Prior to July 1, 2000, a person may apply for licensure without examination and shall be exempt from the academic requirements of this section if the committee is satisfied that the applicant has a bachelor's degree in a program approved by the committee and has work experience approved by the committee.

5. The committee may determine the type of documentation needed to verify that an applicant meets the qualifications provided in subsection 3 of this section.

(L. 1998 H.B. 1601, et al. merged with S.B. 650, A.L. 1999 H.B. 343, A.L. 2004 S.B. 1122, A.L. 2009 H.B. 811)



Section 324.212 Applications for licensure, fees — renewal notices — dietitian fund established.

Effective 28 Aug 2009

Title XXII OCCUPATIONS AND PROFESSIONS

324.212. Applications for licensure, fees — renewal notices — dietitian fund established. — 1. Applications for licensure as a dietitian shall be in writing, submitted to the committee on forms prescribed by the committee and furnished to the applicant. The application shall contain the applicant's statements showing the applicant's education, experience and such other information as the committee may require. Each application shall contain a statement that it is made under oath or affirmation and that the information contained therein is true and correct to the best knowledge and belief of the applicant, subject to the penalties provided for the making of a false affidavit or declaration. Each application shall be accompanied by the fees required by the committee.

2. The division shall mail a renewal notice to the last known address of each licensee prior to the renewal date. Failure to provide the committee with the information required for renewal, or to pay the renewal fee after such notice shall effect a noncurrent license. The license shall be reinstated if, within two years of the renewal date, the applicant submits the required documentation and pays the applicable fees as approved by the committee.

3. A new license to replace any license lost, destroyed or mutilated may be issued subject to the rules of the committee upon payment of a fee.

4. The committee shall set by rule the appropriate amount of fees authorized herein. The fees shall be set at a level to produce revenue which shall not exceed the cost and expense of administering the provisions of sections 324.200 to 324.225. All fees provided for in sections 324.200 to 324.225 shall be collected by the director who shall transmit the funds to the director of revenue to be deposited in the state treasury to the credit of the "Dietitian Fund" which is hereby created.

5. The provisions of section 33.080 to the contrary notwithstanding, money in this fund shall not be transferred and placed to the credit of general revenue until the amount in the fund at the end of the biennium exceeds three times the amount of the appropriation from the dietitian fund for the preceding fiscal year. The amount, if any, in the fund which shall lapse is that amount in the fund which exceeds the appropriate multiple of the appropriations from the dietitian fund for the preceding fiscal year.

(L. 1998 H.B. 1601, et al. merged with S.B. 650, A.L. 1999 H.B. 343, A.L. 2001 H.B. 567 merged with S.B. 384, A.L. 2009 S.B. 296)



Section 324.215 Issuance of license, when — reciprocity — reexamination, limitations.

Effective 28 Aug 2004

Title XXII OCCUPATIONS AND PROFESSIONS

324.215. Issuance of license, when — reciprocity — reexamination, limitations. — 1. The committee shall issue a license to each candidate who files an application and pays the fee as required by the provisions of sections 324.200 to 324.225 and who furnishes evidence satisfactory to the committee that the candidate has complied with the provisions of section 324.210 or with the provisions of subsection 2 of this section.

2. The committee may issue a license to any dietitian who has a valid current license to practice dietetics or medical nutrition therapy in any jurisdiction, provided that such person is licensed in a jurisdiction whose requirements for licensure are substantially equal to, or greater than, the requirements for licensure of dietitians in Missouri at the time the applicant applies for licensure.

3. The committee may not allow any person to sit for the examination for licensure as a dietitian in this state who has failed the examination as approved by the committee three times, until the applicant submits evidence of satisfactory completion of additional course work or experience and has been approved by the committee for reexamination.

(L. 1998 H.B. 1601, et al. merged with S.B. 650, A.L. 1999 H.B. 343, A.L. 2004 S.B. 1122)



Section 324.216 Inactive licensure status permitted — practice not permitted while on inactive status.

Effective 28 Aug 2004

Title XXII OCCUPATIONS AND PROFESSIONS

324.216. Inactive licensure status permitted — practice not permitted while on inactive status. — 1. A licensed dietitian may choose not to renew his or her license and thereby allow such license to lapse, or may ask to be put on inactive status, provided such person does not practice dietetics during such period that the license is lapsed or the practitioner is on inactive status. If a person with a lapsed license desires to resume the practice of dietetics, the person shall apply for licensure pursuant to the licensing requirements in effect at the time the person applies to resume the practice of dietetics and pay the required fee as established by the committee. If the person desires to maintain such license on an inactive status and in order to avoid lapsing of such license, the person shall pay the required fee as established by the committee for maintaining an inactive license. An inactive license shall be renewed biennially. An inactive license may be reactivated by the committee as provided by rule.

2. Any person who practices as a dietitian during the time his or her license is inactive or lapsed shall be considered an illegal practitioner and shall be subject to the penalties for violation of the dietitian practice act.

(L. 2004 S.B. 1122)



Section 324.217 Refusal to issue or renew license, when — complaint filed against licensee, when — hearing procedures — maintenance of complaints filed — recommendation for prosecution.

Effective 28 Aug 2001

Title XXII OCCUPATIONS AND PROFESSIONS

324.217. Refusal to issue or renew license, when — complaint filed against licensee, when — hearing procedures — maintenance of complaints filed — recommendation for prosecution. — 1. The committee may refuse to issue any license or renew any license required by the provisions of sections 324.200 to 324.225 for one or any combination of reasons stated in subsection 2 of this section. The committee shall notify the applicant in writing of the reasons for the refusal and shall advise the applicant of the right to file a complaint with the administrative hearing commission as provided in chapter 621.

2. The committee may cause a complaint to be filed with the administrative hearing commission as provided in chapter 621 against the holder of any license required by sections 324.200 to 324.225 or any person who has failed to renew or has surrendered the person's license for any one or any combination of the following causes:

(1) Use of fraud, deception, misrepresentation or bribery in securing a license issued pursuant to the provisions of sections 324.200 to 324.225 or in obtaining permission to take the examination required pursuant to sections 324.200 to 324.225;

(2) Impersonation of any person holding a license or allowing any person to use his or her license or diploma from any school;

(3) Disciplinary action against the holder of a license or other right to practice medical nutrition therapy by another state, territory, federal agency or country upon grounds for which revocation or suspension is authorized in this state;

(4) Issuance of a license based upon a material mistake of fact;

(5) The person has been finally adjudicated and found guilty, or entered a plea of guilty or nolo contendere, in a criminal prosecution pursuant to the laws of any state or the United States, for any offense reasonably related to the qualifications, functions, or duties of the professional who is regulated pursuant to sections 324.200 to 324.225, for any offense an essential element of which is fraud, dishonesty or act of violence, or for any offense involving moral turpitude, regardless of whether or not sentence is imposed;

(6) Incompetence, misconduct, gross negligence, fraud, misrepresentation or dishonesty in the performance of the functions or duties of the profession that is regulated by sections 324.200 to 324.225;

(7) Violation of, or assisting or enabling any person to violate, any provision of sections 324.200 to 324.225, or any lawful rule or regulation adopted pursuant to such sections;

(8) A person is finally adjudged insane or incompetent by a court of competent jurisdiction;

(9) Use of any advertisement or solicitation that is false, misleading or deceptive to the general public or persons to whom the advertisement or solicitation is primarily directed;

(10) Obtaining or attempting to obtain any fee, charge, tuition or other compensation by fraud, deception or misrepresentation;

(11) Use or unlawful possession of any controlled substance, as defined in chapter 195, or alcoholic beverage to an extent that such use impairs a person's ability to perform the work of any profession that is licensed or regulated by sections 324.200 to 324.225;

(12) Violation of the drug laws or rules and regulations of this state, any other state or the federal government; or

(13) Violation of any professional trust or confidence.

3. Any person, organization, association or corporation who reports or provides information to the committee pursuant to the provisions of sections 324.200 to 324.225 and who does so in good faith shall not be subject to an action for civil damages as a result thereof.

4. After the filing of a complaint pursuant to subsection 2 of this section, the proceedings shall be conducted in accordance with the provisions of chapter 621. Upon a finding by the administrative hearing commission that the grounds, provided in subsection 2 of this section, for disciplinary action are met, the committee may, singly or in combination, censure or place the person named in the complaint on probation on such terms and conditions as the committee deems appropriate for a period not to exceed five years, or may suspend, for a period not to exceed three years, or revoke the license of the person. An individual whose license has been revoked shall wait one year from the date of revocation to apply for relicensure. Relicensure shall be at the discretion of the committee after compliance with all requirements of sections 324.200 to 324.225 relative to the licensing of an applicant for the first time.

5. The committee shall maintain an information file containing each complaint filed with the committee relating to a holder of a license.

6. The committee shall recommend for prosecution violations of sections 324.200 to 324.225 to an appropriate prosecuting or circuit attorney.

(L. 1998 H.B. 1601, et al. merged with S.B. 650, A.L. 1999 H.B. 343, A.L. 2001 H.B. 567 merged with S.B. 384)



Section 324.220 Authority of division.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

324.220. Authority of division. — The division shall:

(1) Employ, within the funds appropriated, such employees as are necessary to carry out the provisions of sections 324.200 to 324.225; and

(2) Exercise all budgeting, purchasing, reporting and other related management functions.

(L. 1998 H.B. 1601, et al. merged with S.B. 650, A.L. 1999 H.B. 343)



Section 324.225 Insurance reimbursement for services not mandated.

Effective 28 Aug 1998

Title XXII OCCUPATIONS AND PROFESSIONS

324.225. Insurance reimbursement for services not mandated. — 1. No provision of sections 324.200 to 324.225 shall be construed to mandate benefits or third-party reimbursement for services of dietitians in the policies or contract of any insurance company, health services corporation or other third-party payer.

2. No provision of sections 324.200 to 324.225 shall be construed to affect procedures for filing for dietitian services provided by agencies, corporations or organizations that employ licensed dietitians.

(L. 1998 H.B. 1601, et al. merged with S.B. 650)



Section 324.228 Rulemaking authority — nonseverability, when.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

324.228. Rulemaking authority — nonseverability, when. — Any rule or portion of a rule, as that term is defined in section 536.010, that is promulgated by the division of professional registration to administer and enforce sections 324.200 to 324.225, shall become effective only if the agency has fully complied with all of the requirements of chapter 536, including but not limited to, section 536.028, if applicable, after August 28, 1998. If the provisions of section 536.028 apply, the provisions of this section are nonseverable and if any of the powers vested with the general assembly pursuant to section 536.028 to review, to delay the effective date, or to disapprove and annul a rule or portion of a rule are held unconstitutional or invalid, the purported grant of rulemaking authority and any rule so proposed and contained in the order of rulemaking shall be invalid and void, except that nothing in this section shall affect the validity of any rule adopted and promulgated prior to August 28, 1998.

(L. 1998 H.B. 1601, et al., A.L. 1999 H.B. 343)



Section 324.240 Definitions.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

324.240. Definitions. — As used in sections 324.240 to 324.275, the following terms shall mean:

(1) "Board", the board of therapeutic massage;

(2) "Certified mentor", a practitioner who is qualified for license in this state pursuant to sections 324.240 to 324.275 and who has practiced professionally for five years, with an average of four hundred fifty hours per year of teaching and massage hours and who has been approved by the board as a massage therapy instructor;

(3) "Director", the director of the division of professional registration;

(4) "Division", the division of professional registration;

(5) "Massage business", any place of business in which massage therapy is practiced;

(6) "Massage therapist", a health care practitioner who provides or offers to provide massage therapy, as provided in sections 324.240 to 324.275, to any person at no cost or for a fee, monetary or otherwise, implying that the massage therapist is trained, experienced and licensed in massage therapy, and who holds a current, valid license to practice massage therapy;

(7) "Massage therapy", a health care profession which involves the treatment of the body's tonus system through the scientific or skillful touching, rubbing, pressing or other movements of the soft tissues of the body with the hands, forearms, elbows, or feet, or with the aid of mechanical apparatus, for relaxation, therapeutic, remedial or health maintenance purposes to enhance the mental and physical well-being of the client, but does not include the prescription of medication, spinal or joint manipulation, the diagnosis of illness or disease, or any service or procedure for which a license to practice medicine, chiropractic, physical therapy, or podiatry is required by law, or to those occupations defined in chapter 329;

(8) "Massage therapy instructor", an individual who possesses teaching credentials satisfactory to the board for the purpose of teaching massage therapy;

(9) "Person", an individual, corporation, association or other legal entity.

(L. 1998 H.B. 1601, et al., A.L. 1999 H.B. 343 merged with S.B. 362, A.L. 2008 S.B. 788)



Section 324.243 Board of therapeutic massage, members, terms, meetings, removal, compensation.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

324.243. Board of therapeutic massage, members, terms, meetings, removal, compensation. — 1. There is hereby established in the division of professional registration the "Board of Therapeutic Massage" which shall guide, advise and make recommendations to the division and fulfill other responsibilities designated by sections 324.240 to 324.275. The board shall approve the examination required by section 324.265 and shall assist the division in carrying out the provisions of sections 324.240 to 324.275.

2. The board shall consist of seven voting members, including one public member, and one nonvoting member, appointed by the governor with the advice and consent of the senate. Each member of the board shall be a citizen of the United States and a resident of this state and, except for the members first appointed, shall be licensed as a massage therapist by this state. The nonvoting member shall be a member of the massage education community in the state and shall serve a four-year term. Beginning with the appointments made after August 28, 1998, three voting members shall be appointed for four years, two voting members shall be appointed for three years and two voting members shall be appointed for two years. Thereafter, all voting members shall be appointed to serve four-year terms. No person shall be eligible for reappointment who has served as a member of the board for a total of eight years. The membership of the board shall reflect the differences in work experience and the professional affiliations of therapists with consideration being given to race, gender and ethnic origins.

3. A vacancy in the office of a member shall be filled by appointment by the governor for the remainder of the unexpired term.

4. The board shall hold an annual meeting at which it shall elect from its membership a chairperson, vice chairperson and secretary. The board may hold such additional meetings as may be required in the performance of its duties, provided that notice of every meeting shall be given to each member at least three days prior to the date of the meeting. A quorum of the board shall consist of a majority of its voting members.

5. The governor may remove a board member for misconduct, incompetence or neglect of official duties after giving the board member written notice of the charges and allowing the board member an opportunity to be heard.

6. The public member shall be, at the time of appointment, a citizen of the United States; a resident of this state for a period of one year and a registered voter; but may not have been a member of any profession licensed or regulated pursuant to sections 324.240 to 324.275 or an immediate family member of such a person; and may not have had a material, financial interest in either the providing of massage therapy as defined in sections 324.240 to 324.275 or in an activity or organization directly related to any profession licensed or regulated pursuant to sections 324.240 to 324.275. The duties of the public member shall not include any determination of the technical requirements to be met for licensure, whether a candidate for licensure meets such technical requirements, or of the technical competence or technical judgment of a licensee or a candidate for licensure.

7. The professional members shall not be officers in a professional massage organization, nor may they be the owners or managers of any massage educational entity.

8. Notwithstanding any other provision of law to the contrary, any appointed member of the board shall receive as compensation an amount established by the director of the division of professional registration not to exceed seventy dollars per day for commission business plus actual and necessary expenses. The director of the division of professional registration shall establish by rule guidelines for payment. All staff for the board shall be provided by the division.

(L. 1998 H.B. 1601, et al., A.L. 1999 H.B. 343 merged with S.B. 362, A.L. 2001 H.B. 567, A.L. 2008 S.B. 788)



Section 324.245 Authority of board — rulemaking — massage therapy fund.

Effective 28 Aug 2006

Title XXII OCCUPATIONS AND PROFESSIONS

324.245. Authority of board — rulemaking — massage therapy fund. — 1. The board is authorized to promulgate rules and regulations regarding:

(1) The content of license applications and the procedures for filing an application for an initial or renewal license in this state;

(2) The content, conduct and administration of the licensing examination required by section 324.265;

(3) Educational requirements for licensure, including, but not limited to, provisions that allow clock hours of supervised instruction at a vocational-technical school;

(4) The standards and methods to be used in assessing competency as a massage therapist;

(5) All applicable fees, set at an amount which shall not substantially exceed the cost and expense of administering sections 324.240 to 324.275;

(6) Establishment of procedures for granting reciprocity with other states, including states which do not have massage therapy licensing laws or states whose licensing laws are not substantially the same as those of this state; and

(7) Establishment of requirements for granting a license, as defined by rule, to a person who has completed an approved massage therapy program in another state that is less than five hundred hours.

2. All funds received by the board pursuant to the provisions of sections 324.240 to 324.275 shall be collected by the director who shall transmit the funds to the department of revenue for deposit in the state treasury to the credit of the "Massage Therapy Fund" which is hereby created. Notwithstanding the provisions of section 33.080 to the contrary, money in this fund shall not be transferred and placed to the credit of general revenue until the amount in the fund at the end of the biennium exceeds three times the amount of the appropriation from the fund for the preceding fiscal year.

3. Any rule or portion of a rule, as that term is defined in section 536.010, that is promulgated to administer and enforce sections 324.240 to 324.275, shall become effective only if the agency has fully complied with all of the requirements of chapter 536, including but not limited to, section 536.028, if applicable, after August 28, 1998. If the provisions of section 536.028 apply, the provisions of this section are nonseverable and if any of the powers vested with the general assembly pursuant to section 536.028 to review, to delay the effective date, or to disapprove and annul a rule or portion of a rule are held unconstitutional or invalid, the purported grant of rulemaking authority and any rule so proposed and contained in the order of rulemaking shall be invalid and void, except that nothing in this section shall affect the validity of any rule adopted and promulgated prior to August 28, 1998.

(L. 1998 H.B. 1601, et al., A.L. 1999 H.B. 343 merged with S.B. 362, A.L. 2003 S.B. 686, A.L. 2006 S.B. 756)



Section 324.247 Massage business, license required, application, fee, discipline for failure to obtain.

Effective 28 Aug 2009

Title XXII OCCUPATIONS AND PROFESSIONS

324.247. Massage business, license required, application, fee, discipline for failure to obtain. — A person desiring to receive a license to operate a massage business in the state of Missouri shall file a written application with the board on a form prescribed by the board and pay the appropriate required fee. It shall be unlawful for a business to employ or contract with any person in this state to provide massage therapy as defined in subdivision (7) of section 324.240 unless such person has obtained a license as provided by this chapter. Failure to comply with the provisions of this section shall be cause to discipline the licensee.

(L. 1998 H.B. 1601, et al., A.L. 1999 H.B. 343 merged with S.B. 362, A.L. 2006 S.B. 756, A.L. 2009 S.B. 296)



Section 324.250 Massage business, issuance of licenses, when — renewal — posting required.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

324.250. Massage business, issuance of licenses, when — renewal — posting required. — 1. The board shall review the applications and shall issue a license to applicants who have complied with the requirements of sections 324.240 to 324.275 and have received approval of the board after a survey inspection.

2. A license shall be renewed every two years upon approval of the board when the following conditions have been met:

(1) The application is accompanied by the appropriate required renewal fee;

(2) The massage business is in compliance with the requirements established pursuant to the provisions of sections 324.240 to 324.275 as evidenced by a survey inspection by the board within ninety days prior to renewal;

(3) The application is accompanied by a statement of any changes in the information previously filed with the board pursuant to section 324.247.

3. Each license shall be issued only for the massage business listed in the application. Licenses shall be posted in a conspicuous place on the premises of the licensed massage business.

(L. 1998 H.B. 1601, et al., A.L. 1999 H.B. 343 merged with S.B. 362)



Section 324.252 Massage business licenses, nontransferable and nonassignable.

Effective 28 Aug 1998

Title XXII OCCUPATIONS AND PROFESSIONS

324.252. Massage business licenses, nontransferable and nonassignable. — A license shall not be transferable or assignable. When a massage business is sold or ownership or management is transferred, or the corporate legal organization status is substantially changed, the license of the massage business shall be voided and a new license obtained. Application for a new license shall be made to the board in writing, at least ninety days prior to the effective date of the sale, transfer, or change in corporate status. The application for a new license shall be on the same form, containing the same information required for an original license, and shall be accompanied by a license fee to be determined by the board. The board may issue a temporary operating permit to continue the operation of the massage business for a period of up to ninety days pending the survey inspection and the final disposition of the application.

(L. 1998 H.B. 1601, et. al.)



Section 324.255 Survey inspections, when.

Effective 28 Aug 1998

Title XXII OCCUPATIONS AND PROFESSIONS

324.255. Survey inspections, when. — In addition to the survey inspection required for licensing or license renewal, the board may make other survey inspections during normal business hours. Each massage business shall allow the board or its authorized representatives to enter upon its premises during normal business hours for the purpose of conducting any survey inspection.

(L. 1998 H.B. 1601, et al.)



Section 324.257 Report of inspection findings, deficiencies — complaint.

Effective 28 Aug 2006

Title XXII OCCUPATIONS AND PROFESSIONS

324.257. Report of inspection findings, deficiencies — complaint. — After completion of each board survey inspection, a written report of the findings with respect to the massage business' compliance or noncompliance with the provisions of sections 324.240 to 324.275 and the standards established hereunder as well as a list of deficiencies found shall be prepared. A copy of the report and the list of deficiencies found shall be sent to the massage business within thirty business days following the survey inspection. The list of deficiencies shall specifically state the statute or rule which the massage business is alleged to have violated. If the massage business acknowledges the deficiencies found by the survey inspection, the massage business shall inform the board of the time necessary for compliance and shall file a plan of correction with the board. If the massage business does not acknowledge the deficiencies, or file an acceptable plan of correction with the board or timely complete an acceptable plan of correction, the board may file a complaint with the administrative hearing commission as set forth and as provided in sections 324.240 to 324.275.

(L. 1998 H.B. 1601, et al., A.L. 1999 H.B. 343 merged with S.B. 362, A.L. 2006 S.B. 756)



Section 324.260 Complaints against massage business or therapist, procedure.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

324.260. Complaints against massage business or therapist, procedure. — The board may cause a complaint to be filed in the circuit court of the county in which any massage business alleged to be violating the provisions of sections 324.240 to 324.275 is located for an injunction to restrain the massage business from continuing such violation.

(L. 1998 H.B. 1601, et al., A.L. 1999 H.B. 343 merged with S.B. 362)



Section 324.262 Refusal to issue, suspension or revocation of license of business or therapist, when — procedure — limitation of liability.

Effective 28 Aug 2006

Title XXII OCCUPATIONS AND PROFESSIONS

324.262. Refusal to issue, suspension or revocation of license of business or therapist, when — procedure — limitation of liability. — 1. The board may refuse to issue, renew or reinstate any license required by sections 324.240 to 324.275 for one or any combination of causes stated in subsection 2 of this section. The board shall notify the applicant in writing of the reasons for the refusal and shall advise the applicant of his or her right to file a complaint with the administrative hearing commission as provided by chapter 621.

2. The board may cause a complaint to be filed with the administrative hearing commission as provided by chapter 621 against any holder of any license issued pursuant to sections 324.240 to 324.275 or any person who has failed to renew or has surrendered his or her license for any one or any combination of the following causes:

(1) The person has been finally adjudicated and found guilty, or entered a plea of guilty or nolo contendere, in a criminal prosecution pursuant to the laws of any state or of the United States, for any offense reasonably related to the qualifications, functions or duties of the profession regulated pursuant to sections 324.240 to 324.275, for any offense an essential element of which is fraud, dishonesty or an act of violence, or for any offense involving moral turpitude, whether or not sentence is imposed;

(2) Use of fraud, deception, misrepresentation or bribery in securing any license issued pursuant to sections 324.240 to 324.275 or in obtaining permission to take any examination given or required pursuant to sections 324.240 to 324.275;

(3) Obtaining or attempting to obtain any fee, charge, tuition or other compensation by fraud, deception or misrepresentation;

(4) Incompetency, misconduct, gross negligence, fraud, misrepresentation or dishonesty in the performance of the functions or duties of the profession regulated by sections 324.240 to 324.275;

(5) Violation of, or assisting or enabling any person to violate, any provision of sections 324.240 to 324.275, or of any lawful rule or regulation adopted pursuant to sections 324.240 to 324.275, including providing massage therapy under subdivision (7) of section 324.240 at a massage business as defined in subdivision (5) of section 324.240 that is not licensed under this chapter;

(6) Impersonation of any person holding a license or allowing any other person to use his or her certificate or diploma from any school;

(7) Disciplinary action against the holder of a license or other right to practice the profession regulated by sections 324.240 to 324.275 granted by another state, territory, federal agency or country upon grounds for which revocation or suspension is authorized in this state;

(8) A person is finally adjudged insane or incompetent by a court of competent jurisdiction;

(9) Issuance of a license based upon a material mistake of fact;

(10) Use of any advertisement or solicitation which is false, misleading or deceptive to the general public or persons to whom the advertisement or solicitation is primarily directed.

3. Any person, organization, association or corporation who reports or provides information to the division pursuant to the provisions of sections 324.240 to 324.275 and who does so in good faith and without negligence shall not be subject to an action for civil damages as a result thereof.

4. After the filing of a complaint pursuant to subsection 2 of this section, the proceedings shall be conducted in accordance with the provisions of chapter 621. Upon a finding by the administrative hearing commission that one or more of the grounds for disciplinary action provided in subsection 2 of this section are met, the board may, singly or in combination, censure or place the person named in the complaint on probation or suspension or revoke the license of the person on such terms and conditions as the division deems appropriate.

(L. 1998 H.B. 1601, et al., A.L. 1999 H.B. 343 merged with S.B. 362, A.L. 2006 S.B. 756)



Section 324.265 Massage therapists, qualifications of applicants — waiver, when — licensure term, renewal — student license, when — provisional license, when — exemptions — exemptions for certain therapists licensed in other jurisdictions.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

324.265. Massage therapists, qualifications of applicants — waiver, when — licensure term, renewal — student license, when — provisional license, when — exemptions — exemptions for certain therapists licensed in other jurisdictions. — 1. A person desiring a license to practice massage therapy shall be at least eighteen years of age, shall be of good moral character, shall pay the appropriate required application fee, and shall submit satisfactory evidence to the board of meeting at least one of the following requirements:

(1) Has passed a statistically valid examination on therapeutic massage and body work which is approved by the board, prior to August 28, 1999, and applies for such license by December 31, 2000; or

(2) Has completed a program of massage therapy studies, as defined by the board, consisting of at least five hundred hours of supervised instruction and subsequently passing an examination approved by the board. The examination may consist of school examinations. The program and course of instruction shall be approved by the board.

(a) The five hundred hours of supervised instruction shall consist of three hundred hours dedicated to massage theory and practice techniques, one hundred hours dedicated to the study of anatomy and physiology, fifty hours dedicated to business practice, professional ethics, hygiene and massage law in the state of Missouri, and fifty hours dedicated to ancillary therapies, including cardiopulmonary resuscitation (CPR) and first aid.

(b) A person completing a massage therapy program comprised of less than five hundred hours of supervised instruction may submit an application for licensure and the board shall establish requirements for the applicant to complete the requirements of paragraph (a) of subdivision (2) of this subsection.

2. A person who has practiced less than three years or has less than one hundred hours of training may request a waiver of the requirements of subsection 1 of this section and apply for a temporary two-year license which shall not be renewable. By the end of such two-year period, such person shall complete at least one hundred additional hours of formal training, including at least twenty-five hours in anatomy and physiology, in a school approved by the board. Such person shall have until December 31, 2000, to apply for a temporary license pursuant to this subsection.

3. Each license issued pursuant to the provisions of this section shall expire on its renewal date. The board shall renew any license upon:

(1) Application for renewal;

(2) Proof, as provided by rule, that the therapist has completed twelve hours of continuing education; and

(3) Payment of the appropriate renewal fee.

­­

­

4. An applicant who possesses the qualifications specified in subsection 2 of this section to take the examination approved by the board may be granted a provisional license to engage in the practice of massage therapy. An applicant for a provisional license shall submit proof that the applicant has applied for the examination approved by the board. A provisional license shall be valid for one year from the date of issuance and shall be deemed void upon its expiration date. A provisional licensee is prohibited from practicing massage therapy after expiration of the provisional license.

5. As determined by the board, students making substantial progress toward completion of their training in an approved curriculum shall be granted a student license for the purpose of practicing massage therapy on the public while under the supervision of a massage therapy instructor.

6. A student license may be renewed until the student completes such student's training. Upon request, the board may extend a provisional license for good cause at the discretion of the board. An application for the extension of a provisional license shall be submitted to the board prior to the expiration of the provisional license.

7. The following practitioners are exempt from the provisions of this section upon filing written proof with the board that they meet one or more of the following:

(1) Persons who act under a Missouri state license, registration, or certification and perform soft tissue manipulation within their scope of practice;

(2) Persons who restrict their manipulation of the soft tissues of the human body to the hands, feet or ears;

(3) Persons who use touch and words to deepen awareness of existing patterns of movement in the human body as well as to suggest new possibilities of movement;

(4) Persons who manipulate the human body above the neck, below the elbow, and below the knee and do not disrobe the client in performing such manipulation.

8. Any nonresident person licensed, registered, or certified by another state or territory of the United States, the District of Columbia, or foreign territory or recognized certification system determined as acceptable by the board shall be exempt from licensure as defined in this chapter, if such persons are incidentally called into the state to teach a course related to massage or body work therapy or to provide massage therapy services as part of an emergency response team working in conjunction with disaster relief officials.

9. Any nonresident person holding a current license, registration, or certification in massage therapy from another state or recognized national certification system determined as acceptable by the board shall be exempt from licensure as defined in this chapter when temporarily present in this state for the purpose of providing massage therapy services at special events such as conventions, sporting events, educational field trips, conferences, and traveling shows or exhibitions.

(L. 1998 H.B. 1601, et al., A.L. 1999 H.B. 343 merged with S.B. 362, A.L. 2006 S.B. 756, A.L. 2008 H.B. 1419)



Section 324.267 Criminal background check authorized, cost.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

324.267. Criminal background check authorized, cost. — 1. Any applicant for a license to operate a massage business or a license to practice massage therapy shall authorize the board to conduct a criminal background check.

2. The cost of such background check shall be paid by the applicant.

(L. 1998 H.B. 1601, et al., A.L. 1999 H.B. 343 merged with S.B. 362)



Section 324.270 Massage or body work titles prohibited, when — division or board may contract for legal services for enforcement of chapter.

Effective 28 Aug 2006

Title XXII OCCUPATIONS AND PROFESSIONS

324.270. Massage or body work titles prohibited, when — division or board may contract for legal services for enforcement of chapter. — A person who does not hold a license to practice massage therapy or a license to operate a massage business or is not exempted from obtaining a license pursuant to subsection 7 of section 324.265 shall not use the words "massage", "body work", or any of their synonyms on any sign or in any other form of advertising, unless specifically exempted by the board. The division or board may, in its discretion, contract with legal counsel for legal services, not directly related to pending litigation, which it deems necessary for the administration or enforcement of the provisions of this chapter.

(L. 1998 H.B. 1601, et al., A.L. 2006 S.B. 756)



Section 324.272 Preemption clause.

Effective 28 Aug 1998

Title XXII OCCUPATIONS AND PROFESSIONS

324.272. Preemption clause. — 1. Except as provided in subsection 2 of this section, sections 324.240 to 324.275 shall preempt any rule, regulation or order adopted by a political subdivision of the state relating to the licensing or regulation of massage therapists or massage businesses.

2. Sections 324.240 to 324.275 shall not affect:

(1) Local regulations relating to zoning requirements, local health department regulations, or occupational license taxes pertaining to massage therapists or massage businesses; or

(2) Local regulations that do not relate to the practice of massage therapy as performed by a Missouri state licensed massage therapist, including regulations of those professions who perform duties with a licensed massage therapist.

(L. 1998 H.B. 1601, et al.)



Section 324.273 Duties of division.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

324.273. Duties of division. — The division shall:

(1) Employ, within the funds appropriated, such employees as are necessary to carry out the provisions of sections 324.240 to 324.275; and

(2) Exercise all budgeting, purchasing, reporting and other related management functions.

(L. 1999 H.B. 343 merged with S.B. 362)



Section 324.275 Violation — penalty.

Effective 28 Aug 1998

Title XXII OCCUPATIONS AND PROFESSIONS

324.275. Violation — penalty. — Any person who violates any of the provisions of sections 324.240 to 324.275 is guilty of a class A misdemeanor.

(L. 1998 H.B. 1601, et al.)



Section 324.400 Definitions.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

324.400. Definitions. — As used in sections 324.400 to 324.439, the following terms mean:

(1) "Council", the interior design council created in section 324.406;

(2) "Division", the division of professional registration;

(3) "Registered interior designer", a design professional who provides services including preparation of documents and specifications relative to nonload-bearing interior construction, furniture, finishes, fixtures and equipment and who meets the criteria of education, experience and examination as provided in sections 324.400 to 324.439.

(L. 1998 H.B. 1601, et al. § 1, A.L. 2004 S.B. 1122, A.L. 2008 S.B. 788)



Section 324.402 State and local governments prohibited from requiring use of registered interior designers.

Effective 28 Aug 2004

Title XXII OCCUPATIONS AND PROFESSIONS

324.402. State and local governments prohibited from requiring use of registered interior designers. — The state or any county, municipality, or other political subdivision shall not require the use of a registered interior designer for any residential building, residential remodeling, residential rehabilitation, or residential construction purposes.

(L. 2004 S.B. 1122)



Section 324.403 Title of registered interior designer, use, when.

Effective 28 Aug 2004

Title XXII OCCUPATIONS AND PROFESSIONS

324.403. Title of registered interior designer, use, when. — No person may use the name or title, registered interior designer, in this state unless that person is registered as required by sections 324.400 to 324.439. Nothing in sections 324.400 to 324.439 shall be construed as limiting or preventing the practice of a person's profession or restricting a person from providing interior design services, provided such person does not indicate to the public that such person is registered as an interior designer pursuant to the provisions of sections 324.400 to 324.439.

(L. 1998 H.B. 1601, et al. § 2, A.L. 2004 S.B. 1122)



Section 324.406 Interior design council created, members, terms, removal for cause.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

324.406. Interior design council created, members, terms, removal for cause. — 1. There is hereby created within the division of professional registration a council to be known as the "Interior Design Council". The council shall consist of four interior designers and one public member appointed by the governor with the advice and consent of the senate. The governor shall give due consideration to the recommendations by state organizations of the interior design profession for the appointment of the interior design members to the council. Council members shall be appointed to serve a term of four years; except that of the members first appointed, one interior design member and the public member shall be appointed for terms of four years, one member shall be appointed for a term of three years, one member shall be appointed for a term of two years and one member shall be appointed for a term of one year. No member of the council shall serve more than two terms.

2. Each council member, other than the public member, shall be a citizen of the United States, a resident of the state of Missouri for at least one year, meet the qualifications for professional registration, practice interior design as the person's principal livelihood and, except for the first members appointed, be registered pursuant to sections 324.400 to 324.439 as an interior designer.

3. The public member shall be, at the time of such person's appointment, a citizen of the United States, a registered voter, a person who is not and never was a member of the profession regulated by sections 324.400 to 324.439 or the spouse of such a person and a person who does not have and never has had a material financial interest in the providing of the professional services regulated by sections 324.400 to 324.439. The duties of the public member shall not include the determination of the technical requirements for the registration of persons as interior designers. The provisions of section 324.028 pertaining to public members of certain state boards and commissions shall apply to the public member of the council.

4. Members of the council may be removed from office for cause. Upon the death, resignation or removal from office of any member of the council, the appointment to fill the vacancy shall be for the unexpired portion of the term so vacated and shall be filled in the same manner as the first appointment and due notice be given to the state organizations of the interior design profession prior to the appointment.

5. Each member of the council may receive as compensation an amount set by the division not to exceed fifty dollars per day and shall be reimbursed for the member's reasonable and necessary expenses incurred in the official performance of the member's duties as a member of the council. The director shall establish by rule guidelines for payment.

6. The council shall meet at least twice each year and advise the division on matters within the scope of sections 324.400 to 324.439. The organization of the council shall be established by the members of the council.

7. The council may sue and be sued as the interior design council and the council members need not be named as parties. Members of the council shall not be personally liable either jointly or severally for any act committed in the performance of their official duties as council members. No council member shall be personally liable for any costs which accrue in any action by or against the council.

(L. 1998 H.B. 1601, et al. § 3, A.L. 1999 H.B. 343, A.L. 2008 S.B. 788)



Section 324.409 Qualifications for registration.

Effective 28 Aug 2006

Title XXII OCCUPATIONS AND PROFESSIONS

324.409. Qualifications for registration. — 1. To be a registered interior designer, a person:

(1) Shall take and pass or have passed the examination administered by the National Council for Interior Design Qualification or an equivalent examination approved by the council. In addition to proof of passage of the examination, the application shall provide substantial evidence to the council that the applicant:

(a) Is a graduate of a five-year or four-year interior design program from an accredited institution and has completed at least two years of diversified and appropriate interior design experience; or

(b) Has completed at least three years of an interior design curriculum from an accredited institution and has completed at least three years of diversified and appropriate interior design experience; or

(c) Is a graduate of a two-year interior design program from an accredited institution and has completed at least four years of diversified and appropriate interior design experience; or

(2) May qualify who is currently registered pursuant to sections 327.091 to 327.171, and section 327.401 pertaining to the practice of architecture and registered with the council. Such applicant shall give authorization to the council in order to verify current registration with sections 327.091 to 327.171 and section 327.401 pertaining to the practice of architecture.

2. Verification of experience required pursuant to this section shall be based on a minimum of two client references, business or employment verification and three industry references, submitted to the council.

3. The council shall verify if an applicant has complied with the provisions of this section and has paid the required fees, then the council shall recommend such applicant be registered as a registered interior designer by the council.

(L. 1998 H.B. 1601, et al. § 4, A.L. 1999 H.B. 343, A.L. 2003 S.B. 492, A.L. 2004 S.B. 1122, A.L. 2006 S.B. 749)



Section 324.412 Powers and duties of division — rulemaking.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

324.412. Powers and duties of division — rulemaking. — 1. The division shall:

(1) Employ, within the limits of the appropriations for that purpose, such employees as are necessary to carry out the provisions of sections 324.400 to 324.439;

(2) Exercise all budgeting, purchasing, reporting and other related management functions.

2. The council shall:

(1) Recommend prosecution for violations of sections 324.400 to 324.439 to the appropriate prosecuting or circuit attorney;

(2) Promulgate such rules and regulations as are necessary to administer the provisions of sections 324.400 to 324.439. Any rule or portion of a rule, as that term is defined in section 536.010, that is promulgated to administer and enforce sections 324.400 to 324.439, shall become effective only if the agency has fully complied with all of the requirements of chapter 536, including but not limited to, section 536.028, if applicable, after August 28, 1998. If the provisions of section 536.028 apply, the provisions of this section are nonseverable and if any of the powers vested with the general assembly pursuant to section 536.028 to review, to delay the effective date, or to disapprove and annul a rule or portion of a rule are held unconstitutional or invalid, the purported grant of rulemaking authority and any rule so proposed and contained in the order of rulemaking shall be invalid and void, except that nothing in this section shall affect the validity of any rule adopted and promulgated prior to August 28, 1998.

(L. 1998 H.B. 1601, et al. § 5, A.L. 1999 H.B. 343)



Section 324.415 Applications for registration, form — penalties.

Effective 28 Aug 2009

Title XXII OCCUPATIONS AND PROFESSIONS

324.415. Applications for registration, form — penalties. — Applications for registration as a registered interior designer shall be typewritten on forms prescribed by the council and furnished to the applicant. The application shall contain the applicant's statements showing the applicant's education, experience, results of previous interior design certification, registration or licensing examinations, if any, and such other pertinent information as the council may require, or architect's registration number and such other pertinent information as the council may require. Each application shall contain a statement that is made under oath or affirmation and that the representations are true and correct to the best knowledge and belief of the person signing the application. The person shall be subject to the penalties for making a false affidavit or declaration and shall be accompanied by the required fee.

(L. 1998 H.B. 1601, et al. § 6, A.L. 2004 S.B. 1122, A.L. 2009 S.B. 296)



Section 324.418 Certificate of registration, renewal.

Effective 28 Aug 2004

Title XXII OCCUPATIONS AND PROFESSIONS

324.418. Certificate of registration, renewal. — 1. The certificate of registration issued biennially to a registered interior designer pursuant to sections 324.400 to 324.439 shall be renewed on or before the certificate renewal date accompanied by the required fee. The certificate of registration of a registered interior designer which is not renewed within three months after the certificate renewal date shall be suspended automatically, subject to the right of the holder to have the suspended certificate of registration reinstated within nine months of the date of suspension if the person pays the required reinstatement fee. Any certificate of registration suspended and not reinstated within nine months of the suspension date shall expire and be void and the holder of such certificate shall have no rights or privileges provided to holders of valid certificates. Any person whose certificate of registration has expired may, upon demonstration of current qualifications and payment of required fees, be reregistered or reauthorized under the person's original certificate of registration number.

2. Each application for the renewal or reinstatement of a registration shall be on a form furnished to the applicant and shall be accompanied by the required fees and proof of current completion of at least one unit every two years of approved or verifiable continuing education in interior design or architecture, immediately prior to such renewal or reinstatement. Ten contact hours constitutes one continuing education unit. Five contact hours of teaching in interior design or architecture constitutes one continuing education unit. One college course credit in interior design or architecture constitutes one continuing education unit.

(L. 1998 H.B. 1601, et al. § 7, A.L. 2004 S.B. 1122)



Section 324.421 Waiver of examination, when.

Effective 28 Aug 2004

Title XXII OCCUPATIONS AND PROFESSIONS

324.421. Waiver of examination, when. — The council shall register without examination any interior designer certified, licensed or registered in another state or territory of the United States or foreign country if the applicant has qualifications which are at least equivalent to the requirements for registration as a registered interior designer in this state and such applicant pays the required fees.

(L. 1998 H.B. 1601, et al. § 8, A.L. 2004 S.B. 1122)



Section 324.424 Fees — interior designer council fund, use.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

324.424. Fees — interior designer council fund, use. — 1. The council shall set the amount of the fees authorized by sections 324.400 to 324.439 by rules and regulations. The fees shall be set at a level to produce revenue which shall not substantially exceed the cost and expense of administering sections 324.400 to 324.439. All fees required pursuant to sections 324.400 to 324.439 shall be paid to and collected by the division of professional registration and transmitted to the department of revenue for deposit in the state treasury to the credit of the "Interior Designer Council Fund", which is hereby created.

2. Notwithstanding the provisions of section 33.080 to the contrary, money in the fund shall not be transferred and placed to the credit of general revenue until the amount in the fund at the end of the biennium exceeds three times the amount of the appropriation to the council for the preceding fiscal year. The amount, if any, in the fund which shall lapse is the amount in the fund which exceeds the appropriate multiple of the appropriations to the council for the preceding fiscal year.

(L. 1998 H.B. 1601, et al. § 9, A.L. 1999 H.B. 343)



Section 324.427 Unlawful use of title of registered interior designer.

Effective 28 Aug 2004

Title XXII OCCUPATIONS AND PROFESSIONS

324.427. Unlawful use of title of registered interior designer. — It is unlawful for any person to advertise or indicate to the public that the person is a registered interior designer in this state, unless such person is registered as a registered interior designer by the council and is in good standing pursuant to sections 324.400 to 324.439.

(L. 1998 H.B. 1601, et al. § 10, A.L. 1999 H.B. 343, A.L. 2004 S.B. 1122)



Section 324.430 Designation as registered interior designer prohibited, when.

Effective 28 Aug 2004

Title XXII OCCUPATIONS AND PROFESSIONS

324.430. Designation as registered interior designer prohibited, when. — No person may use the designation registered interior designer in Missouri, unless the council has issued a current certificate of registration certifying that the person has been duly registered as a registered interior designer in Missouri and unless such registration has been renewed or reinstated as provided in section 324.418.

(L. 1998 H.B. 1601, et al. § 11, A.L. 1999 H.B. 343, A.L. 2004 S.B. 1122)



Section 324.433 Right to use title, nontransferable.

Effective 28 Aug 2004

Title XXII OCCUPATIONS AND PROFESSIONS

324.433. Right to use title, nontransferable. — The right to use the title of registered interior designer shall be deemed a personal right, based upon the qualifications of the individual, evidenced by the person's current certificate of registration and such certificate is not transferable; except that, a registered interior designer may perform the interior designer's profession through, or as a member of, or as an employee of, a partnership or corporation.

(L. 1998 H.B. 1601, et al. § 12, A.L. 2004 S.B. 1122)



Section 324.436 Refusal to issue, renew or reinstate certificate, when — complaint filed, procedure.

Effective 28 Aug 1998

Title XXII OCCUPATIONS AND PROFESSIONS

324.436. Refusal to issue, renew or reinstate certificate, when — complaint filed, procedure. — 1. The council may refuse to issue any certificate required pursuant to sections 324.400 to 324.439, or renew or reinstate any such certificate, for any one or any combination of the reasons stated in subsection 2 of this section. The council shall notify the applicant in writing of the reasons for the refusal and shall advise the applicant of the person's right to file a complaint with the administrative hearing commission as provided in chapter 621.

2. The council may cause a complaint to be filed with the administrative hearing commission as provided by chapter 621 against any holder of a certificate of registration required by sections 324.400 to 324.439 or any person who has failed to renew or has surrendered the person's certificate of registration for any one or combination of the following reasons:

(1) The person has been finally adjudicated and found guilty, or entered a plea of guilty or nolo contendere, in a criminal prosecution under the laws of this state or any other state or of the United States, for any offense reasonably related to the qualifications, functions or duties of the profession regulated by sections 324.400 to 324.439; for any offense for which an essential element is fraud, dishonesty or an act of violence; or for a felony, whether or not sentence is imposed;

(2) Use of fraud, deception, misrepresentation or bribery in securing any certificate of registration issued pursuant to sections 324.400 to 324.439 or in obtaining permission to take any examination given or required pursuant to sections 324.400 to 324.439;

(3) Obtaining or attempting to obtain any fee, charge, tuition or other compensation by fraud, deception or misrepresentation;

(4) Incompetency, misconduct, gross negligence, fraud, misrepresentation or dishonesty in the performance of the functions or duties of the profession regulated by sections 324.400 to 324.439;

(5) Violation of, or assisting or enabling any person to violate, any provision of sections 324.400 to 324.439, or of any lawful rule or regulation adopted pursuant to such sections;

(6) Impersonation of any person holding a certificate of registration or authority, permit or license or allowing any person to use the person's certificate or diploma from any school;

(7) Disciplinary action against the holder of a certificate of registration or other right to perform the profession regulated by sections 324.400 to 324.439 granted by another state, territory, federal agency or country upon grounds for which revocation or suspension is authorized in this state;

(8) A person is finally adjudged insane or incompetent by a court of competent jurisdiction;

(9) Issuance of a certificate of registration based upon a material mistake of fact;

(10) Use of any advertisement or solicitation which is false, misleading or deceptive to the general public or persons to whom the advertisement or solicitation is primarily directed, as it relates to the interior design profession.

3. After the filing of a complaint pursuant to subsection 2 of this section, the proceedings shall be conducted in accordance with the provisions of chapter 536 and chapter 621. Upon a finding by the administrative hearing commission that the grounds, provided in subsection 2 of this section, for disciplinary action are met, the council shall censure or place the person named in the complaint on probation for a period not to exceed five years or may suspend the person's certificate for a period not to exceed three years or may revoke the person's certificate of registration.

(L. 1998 H.B. 1601, et al. § 13)



Section 324.439 Violation — penalty.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

324.439. Violation — penalty. — After twenty-four months after August 28, 1998, any person who violates any provision of sections 324.400 to 324.439 shall be guilty of a class A misdemeanor.

(L. 1998 H.B. 1601, et al. § 14, A.L. 1999 H.B. 343)



Section 324.475 Definitions.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

324.475. Definitions. — For the purposes of sections 324.475 to 324.499, the following terms mean:

(1) "Acupuncture", the use of needles inserted into the body by piercing of the skin and related modalities for the assessment, evaluation, prevention, treatment or correction of any abnormal physiology or pain by means of controlling and regulating the flow and balance of energy in the body so as to restore the body to its proper functioning and state of health;

(2) "Acupuncturist", any person licensed as provided in sections 324.475 to 324.499 to practice acupuncture as defined in subdivision (1) of this section;

(3) "Auricular detox technician", a person trained solely in, and who performs only, auricular detox treatment. An auricular detox technician shall practice under the supervision of a licensed acupuncturist. Such treatment shall take place in a hospital, clinic or treatment facility which provides comprehensive substance abuse services, including counseling, and maintains all licenses and certifications necessary and applicable;

(4) "Auricular detox treatment", a very limited procedure consisting of acupuncture needles inserted into specified points in the outer ear of a person undergoing treatment for drug or alcohol abuse or both drug and alcohol abuse;

(5) "Board", the state board of chiropractic examiners established in chapter 331;

(6) "Committee", the Missouri acupuncture advisory committee;

(7) "Department", the department of insurance, financial institutions and professional registration;

(8) "Director", the director of the division of professional registration;

(9) "Division", the division of professional registration;

(10) "License", the document of authorization issued by the board for a person to engage in the practice of acupuncture.

(L. 1998 H.B. 1601, et al. § 15, A.L. 1999 H.B. 343 merged with S.B. 8 & 173, A.L. 2008 S.B. 788)



Section 324.478 Missouri acupuncturist advisory committee created, duties, members, terms.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

324.478. Missouri acupuncturist advisory committee created, duties, members, terms. — 1. There is hereby created within the division of professional registration a committee to be known as the "Missouri Acupuncturist Advisory Committee". The committee shall consist of five members, all of whom shall be citizens of the United States and registered voters of the state of Missouri. The governor shall appoint the members of the committee with the advice and consent of the senate for terms of four years; except as provided in subsection 2 of this section. Three committee members shall be acupuncturists. Such members shall at all times be holders of licenses for the practice of acupuncture in this state; except for the members of the first committee who shall meet the requirements for licensure pursuant to sections 324.475 to 324.499. One member shall be a current board member of the Missouri state board for chiropractic examiners. The remaining member shall be a public member. All members shall be chosen from lists submitted by the director of the division of professional registration. The president of the Acupuncture Association of Missouri in office at the time shall, at least ninety days prior to the expiration of the term of a board member, other than the public member, or as soon as feasible after a vacancy on the board otherwise occurs, submit to the director of the division of professional registration a list of five acupuncturists qualified and willing to fill the vacancy in question, with the request and recommendation that the governor appoint one of the five persons so listed, and with the list so submitted, the president of the Acupuncture Association of Missouri shall include in his or her letter of transmittal a description of the method by which the names were chosen by that association.

2. The initial appointments to the committee shall be one member for a term of one year, one member for a term of two years, one member for a term of three years and two members for a term of four years.

3. The public member of the committee shall not be and never has been a member of any profession regulated by the provisions of sections 324.475 to 324.499, or the spouse of any such person; and a person who does not have and never has had a material financial interest in either the providing of the professional services regulated by the provisions of sections 324.475 to 324.499 or an activity or organization directly related to the profession regulated pursuant to sections 324.475 to 324.499.

4. Any member of the committee may be removed from the committee by the governor for neglect of duty required by law, for incompetency or for unethical or dishonest conduct. Upon the death, resignation, disqualification or removal of any member of the committee, the governor shall appoint a successor. A vacancy in the office of any member shall only be filled for the unexpired term.

5. The acupuncturist advisory committee shall:

(1) Review all applications for licensure;

(2) Advise the board on all matters pertaining to the licensing of acupuncturists;

(3) Review all complaints and/or investigations wherein there is a possible violation of sections 324.475 to 324.499 or regulations promulgated pursuant thereto and make recommendations and referrals to the board on complaints the committee determines to warrant further action;

(4) Follow the provisions of the board's administrative practice procedures in conducting all official duties;

(5) Recommend for prosecution violations of sections 324.475 to 324.499 to an appropriate prosecuting or circuit attorney;

(6) Assist the board, as needed and when requested by the board, in conducting any inquiry or disciplinary proceedings initiated as a result of committee recommendation and referral pursuant to subdivision (3) of this subsection.

(L. 1998 H.B. 1601, et al. § 16, A.L. 1999 H.B. 343 merged with S.B. 8 & 173)



Section 324.481 Duties of board — rulemaking authority — acupuncturist fund created, use of.

Effective 28 Aug 2009

Title XXII OCCUPATIONS AND PROFESSIONS

324.481. Duties of board — rulemaking authority — acupuncturist fund created, use of. — 1. The board shall upon recommendation of the committee license applicants who meet the qualifications for acupuncturists, who file for licensure, and who pay all fees required for this licensure.

2. The board shall:

(1) Maintain a record of all board and committee proceedings regarding sections 324.475 to 324.499 and of all acupuncturists licensed in this state;

(2) Annually prepare a roster of the names and addresses of all acupuncturists licensed in this state, copies of which shall be made available upon request to any person paying the fee therefor;

(3) Set the fee for the roster at an amount sufficient to cover the actual cost of publishing and distributing the roster;

(4) Adopt an official seal;

(5) Prescribe the design of all forms to be furnished to all persons seeking licensure under sections 324.475 to 324.499;

(6) Prescribe the form and design of the license to be issued under sections 324.475 to 324.499;

(7) Inform licensees of any changes in policy, rules or regulations;

(8) Upon the recommendation of the committee, set all fees, by rule, necessary to administer the provisions of sections 324.475 to 324.499.

3. The board may with the approval of the advisory committee:

(1) Issue subpoenas to compel witnesses to testify or produce evidence in proceedings to deny, suspend or revoke licensure;

(2) Promulgate rules pursuant to chapter 536 in order to carry out the provisions of sections 324.475 to 324.499 including, but not limited to, regulations establishing:

(a) Standards for the practice of acupuncture;

(b) Standards for ethical conduct in the practice of acupuncture;

(c) Standards for continuing professional education;

(d) Standards for the training and practice of auricular detox technicians, including specific enumeration of points which may be used.

4. Any rule or portion of a rule, as that term is defined in section 536.010, that is promulgated to administer and enforce sections 324.475 to 324.499, shall become effective only if the agency has fully complied with all of the requirements of chapter 536, including but not limited to, section 536.028, if applicable, after August 28, 1998. If the provisions of section 536.028 apply, the provisions of this section are nonseverable and if any of the powers vested with the general assembly pursuant to section 536.028 to review, to delay the effective date, or to disapprove and annul a rule or portion of a rule are held unconstitutional or invalid, the purported grant of rulemaking authority and any rule so proposed and contained in the order of rulemaking shall be invalid and void, except that nothing in this section shall affect the validity of any rule adopted and promulgated prior to August 28, 1998.

5. All funds received by the board pursuant to the provisions of sections 324.240 to 324.275 shall be collected by the director who shall transmit the funds to the department of revenue for deposit in the state treasury to the credit of the "Acupuncturist Fund" which is hereby created.

6. Notwithstanding the provisions of section 33.080 to the contrary, money in this fund shall not be transferred and placed to the credit of general revenue until the amount in the fund at the end of the biennium exceeds three times the amount of the appropriation from the acupuncturist fund for the preceding fiscal year. The amount, if any, in the fund which shall lapse is that amount in the fund which exceeds the appropriate multiple of the appropriations from the acupuncturist fund for the preceding fiscal year.

(L. 1998 H.B. 1601, et al. § 17, A.L. 1999 H.B. 343 merged with S.B. 8 & 173, A.L. 2009 S.B. 296)



Section 324.484 Persons exempt from licensing requirements.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

324.484. Persons exempt from licensing requirements. — 1. Nothing in sections 324.475 to 324.499 shall be construed to apply to physicians and surgeons licensed pursuant to sections 334.010 to 334.265 or chiropractic physicians licensed pursuant to chapter 331; except that, if such physician or surgeon or chiropractic physician, with or without a current certification in meridian therapy, uses the title, licensed acupuncturist, then the provisions of sections 324.475 to 324.499 shall apply.

2. No license to practice acupuncture shall be required for any person who is an auricular detox technician, provided that such person performs only auricular detox treatments as defined in section 324.475, under the supervision of a licensed acupuncturist and in accordance with regulations promulgated pursuant to sections 324.475 to 324.499. An auricular detox technician may not insert acupuncture needles in any other points of the ear or body or use the title, licensed acupuncturist.

(L. 1998 H.B. 1601, et al. § 18, A.L. 1999 H.B. 343 merged with S.B. 8 & 173)



Section 324.487 Qualifications for licensure.

Effective 28 Aug 2009

Title XXII OCCUPATIONS AND PROFESSIONS

324.487. Qualifications for licensure. — 1. It is unlawful for any person to practice acupuncture in this state, unless such person:

(1) Possesses a valid license issued by the board pursuant to sections 324.475 to 324.499; or

(2) Is engaged in a supervised course of study that has been authorized by the committee approved by the board, and is designated and identified by a title that clearly indicates status as a trainee, and is under the supervision of a licensed acupuncturist.

2. A person may be licensed to practice acupuncture in this state if the applicant:

(1) Is twenty-one years of age or older and meets one of the following requirements:

(a) Is actively certified as a Diplomate in Acupuncture by the National Commission for the Certification of Acupuncture and Oriental Medicine; or

(b) Is actively licensed, certified or registered in a state or jurisdiction of the United States which has eligibility and examination requirements that are at least equivalent to those of the National Commission for the Certification of Acupuncture and Oriental Medicine, as determined by the committee and approved by the board; and

(2) Submits to the committee an application on a form prescribed by the committee; and

(3) Pays the appropriate fee.

3. The board shall issue a certificate of licensure to each individual who satisfies the requirements of subsection 2 of this section, certifying that the holder is authorized to practice acupuncture in this state. The holder shall have in his or her possession at all times while practicing acupuncture, the license issued pursuant to sections 324.475 to 324.499.

(L. 1998 H.B. 1601, et al. § 19, A.L. 1999 H.B. 343 merged with S.B. 8 & 173, A.L. 2009 S.B. 296)



Section 324.490 Expiration of licenses.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

324.490. Expiration of licenses. — 1. Licenses issued pursuant to sections 324.475 to 324.499 shall expire every other year. Renewal applications shall be submitted to the division along with the appropriate renewal fee.

2. A license to practice acupuncture which is not renewed on or before the date of its expiration becomes invalid. Such license may be restored by complying with the provisions of section 324.493.

(L. 1998 H.B. 1601, et al. § 20, A.L. 1999 H.B. 343 merged with S.B. 8 & 173)



Section 324.493 Restoration of license, procedure.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

324.493. Restoration of license, procedure. — Any acupuncturist who fails to renew such acupuncturist's license on or before the date of its expiration may restore such license as follows:

(1) If the application for renewal is submitted to the committee not more than two years after the expiration of the applicant's last license, by payment of the appropriate fee and by providing all documentation required by the committee by rule; or

(2) If the application for renewal is submitted to the committee more than two years after the expiration of the applicant's last license, by payment of the appropriate fee, and by reapplying as provided in subdivisions (1) and (2) of subsection 2 of section 324.487.

(L. 1998 H.B. 1601, et al. § 21, A.L. 1999 H.B. 343 merged with S.B. 8 & 173)



Section 324.496 Authority of the board — complaints, procedure — limitation of liability.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

324.496. Authority of the board — complaints, procedure — limitation of liability. — 1. The board, with recommendation by the committee, may refuse to issue, renew or reinstate any license required by sections 324.475 to 324.499 for one or any combination of causes stated in subsection 2 of this section. The board shall notify the applicant in writing of the reasons for the refusal and shall advise the applicant of his or her right to file a complaint with the administrative hearing commission as provided by chapter 621.

2. The board, with recommendation by the committee, may cause a complaint to be filed with the administrative hearing commission as provided by chapter 621 against any holder of any license issued pursuant to sections 324.475 to 324.499 or any person who has failed to renew or has surrendered his or her license for any one or any combination of the following causes:

(1) The person has been finally adjudicated and found guilty, or entered a plea of guilty or nolo contendere, in a criminal prosecution pursuant to the laws of any state or of the United States, for any offense reasonably related to the qualifications, functions or duties of the profession regulated pursuant to sections 324.475 to 324.499, for any offense an essential element of which is fraud, dishonesty or an act of violence, or for any offense involving moral turpitude, whether or not sentence is imposed;

(2) Use of fraud, deception, misrepresentation or bribery in securing any license issued pursuant to sections 324.475 to 324.499 or in obtaining permission to take any examination given or required pursuant to sections 324.475 to 324.499;

(3) Obtaining or attempting to obtain any fee, charge, tuition or other compensation by fraud, deception or misrepresentation;

(4) Incompetency, misconduct, gross negligence, fraud, misrepresentation or dishonesty in the performance of the functions or duties of the profession regulated by sections 324.475 to 324.499;

(5) Violation of, or assisting or enabling any person to violate, any provision of sections 324.475 to 324.499, or of any lawful rule or regulation adopted pursuant to such sections;

(6) Impersonation of any person holding a license or allowing any person to use his or her certificate or diploma from any school or certification entity;

(7) Disciplinary action against the holder of a license or other right to practice the profession regulated by sections 324.475 to 324.499 granted by another state, territory, federal agency or country upon grounds for which revocation or suspension is authorized in this state;

(8) A person is finally adjudged insane or incompetent by a court of competent jurisdiction;

(9) Issuance of a license based upon a material mistake of fact;

(10) Use of any advertisement or solicitation which is false, misleading or deceptive to the general public or persons to whom the advertisement or solicitation is primarily directed;

(11) Use of any controlled substance, as defined in chapter 195, or alcoholic beverage to an extent that such use impairs a person's ability to perform the work of any profession licensed or regulated by sections 324.475 to 324.499.

3. Any person, organization, association or corporation who reports or provides information to the division, board or committee pursuant to the provisions of sections 324.475 to 324.499 and who does so in good faith and without negligence shall not be subject to an action for civil damages as a result thereof.

4. After the filing of a complaint pursuant to subsection 2 of this section, the proceedings shall be conducted in accordance with the provisions of chapter 621. Upon a finding by the administrative hearing commission that the grounds, provided in subsection 2 of this section, for disciplinary action are met, the board may, upon recommendation of the committee, singly or in combination, censure or place the person named in the complaint on probation, suspension or revoke the license of the person on such terms and conditions as the division deems appropriate.

(L. 1998 H.B. 1601, et al. § 22, A.L. 1999 H.B. 343)



Section 324.499 Violations, penalty — right to sue.

Effective 28 Aug 1998

Title XXII OCCUPATIONS AND PROFESSIONS

324.499. Violations, penalty — right to sue. — 1. Any person who violates any provision of sections 324.475 to 324.499 is guilty of a class B misdemeanor.

2. All fees or other compensation received for services which are rendered in violation of sections 324.475 to 324.499 shall be refunded.

3. The board on behalf of the committee may sue in its own name in any court in this state to enforce the provisions of sections 324.475 to 324.499. The board may investigate any alleged violations of sections 324.475 to 324.499 referred to it by the committee, may institute actions for penalties provided in this section and shall enforce generally the provisions of sections 324.475 to 324.499.

4. Upon application by the board, the attorney general may, on behalf of the board, request that a court of competent jurisdiction grant an injunction, restraining order or other order as may be appropriate to enjoin a person from:

(1) Offering to engage or engaging in the performance of any acts or practices for which a certificate of registration or authority, permit or license is required upon a showing that such acts or* practices were performed or offered to be performed without a certificate of registration or authority, permit or license; or

(2) Engaging in any practice or business authorized by a certificate of registration or authority, permit or license, issued pursuant to sections 324.475 to 324.499 upon a showing that the holder presents a substantial probability of serious harm to the health, safety or welfare of any resident of this state or client or patient of the licensee.

5. Any action brought pursuant to this section may be in addition to, or in lieu of, any penalty provided by sections 324.475 to 324.499 and may be brought concurrently with other actions to enforce the provisions of sections 324.475 to 324.499.

(L. 1998 H.B. 1601, et al. § 23)

*Word "of" appears in original rolls.



Section 324.520 Definitions — tattooing, branding, body piercing, prohibited, when, penalty.

Effective 28 Aug 2007

Title XXII OCCUPATIONS AND PROFESSIONS

324.520. Definitions — tattooing, branding, body piercing, prohibited, when, penalty. — 1. As used in sections 324.520 to 324.524, the following terms mean:

(1) "Body piercing", the perforation of human tissue other than an ear for a nonmedical purpose;

(2) "Branding", a permanent mark made on human tissue by burning with a hot iron or other instrument;

(3) "Controlled substance", any substance defined in section 195.010;

(4) "Minor", a person under the age of eighteen;

(5) "Tattoo", one or more of the following:

(a) An indelible mark made on the body of another person by the insertion of a pigment under the skin; or

(b) An indelible design made on the body of another person by production of scars other than by branding.

2. No person shall knowingly tattoo, brand or perform body piercing on a minor unless such person obtains the prior written informed consent of the minor's parent or legal guardian. The minor's parent or legal guardian shall execute the written informed consent required pursuant to this subsection in the presence of the person performing the tattooing, branding or body piercing on the minor, or in the presence of an employee or agent of such person. Any person who fraudulently misrepresents himself or herself as a parent is guilty of a class B misdemeanor.

3. A person shall not tattoo, brand or perform body piercing on another person if the other person is under the influence of intoxicating liquor or a controlled substance.

4. A person who violates any provisions of sections 324.520 to 324.526 is guilty of a misdemeanor and shall be fined not more than five hundred dollars. If there is a subsequent violation within one year of the initial violation, such person shall be fined not less than five hundred dollars or more than one thousand dollars.

5. No person under the age of eighteen shall tattoo, brand or perform body piercing on another person.

(L. 1998 H.B. 1601, et al. § 24, A.L. 1999 H.B. 343, A.L. 2007 H.B. 780)



Section 324.522 Licensing required, when — rulemaking authority.

Effective 28 Aug 2007

Title XXII OCCUPATIONS AND PROFESSIONS

324.522. Licensing required, when — rulemaking authority. — 1. No practitioner of tattooing, body piercing or branding shall practice and no establishment in which tattoos, body piercing or brandings are applied shall be operated without a license issued by the director of the division of professional registration. The license fee for each practitioner and each establishment shall be established by rule.

2. The director of the division of professional registration shall promulgate rules and regulations relative to the hygienic practice of tattooing, body piercing and branding, the sanitary operations of tattoo, body piercing and branding establishments, and the educational and training requirements for applicants applying to receive and practitioners desiring to maintain a license to practice any profession that is licensed or regulated under sections 324.520 to 324.526. Such rules and regulations shall include:

(1) Standards of hygiene to be met and maintained by establishments and practitioners in order to receive and maintain a license for the practice of tattooing, body piercing and branding;

(2) Procedures to be used to grant, revoke or reinstate a license;

(3) Inspection of tattoo, body piercing and branding establishments; and

(4) Any other matter necessary to the administration of this section.

3. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in sections 324.520 to 324.526 shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2001, shall be invalid and void.

(L. 1998 H.B. 1601, et al. § 25, A.L. 1999 H.B. 343, A.L. 2001 H.B. 567, A.L. 2007 H.B. 780)



Section 324.523 Complaint may be filed with administrative hearing commission, when, procedure — discipline authorized, when.

Effective 28 Aug 2007

Title XXII OCCUPATIONS AND PROFESSIONS

324.523. Complaint may be filed with administrative hearing commission, when, procedure — discipline authorized, when. — 1. The division may refuse to issue or cause a complaint to be filed with the administrative hearing commission as provided by chapter 621 against any holder of any certificate of registration or authority, permit or license required under sections 324.520 to 324.526, or any person who has failed to renew or has surrendered his or her certificate of registration or authority, permit, or license for any one or any combination of the following causes:

(1) Use or illegal possession of any controlled substance, as defined in chapter 195, or use of any alcoholic beverage to an extent that such use impairs a person's ability to perform the work of any profession that is licensed or regulated under sections 324.520 to 324.526;

(2) Final adjudication and finding of guilt, or the entrance of a plea of guilty or nolo contendere, in a criminal prosecution under the laws of any state or of the United States, for any offense reasonably related to the qualifications, functions, or duties of any profession that is licensed or regulated under sections 324.520 to 324.526, and the regulations promulgated thereunder, for any offense an essential element of which is fraud, dishonesty, or an act of violence, or for any offense involving moral turpitude, whether or not sentence is imposed;

(3) Use of fraud, deception, misrepresentation, or bribery in securing any certificate of registration or authority, permit or license required under sections 324.520 to 324.526;

(4) Obtaining or attempting to obtain any fee, charge, tuition, or other compensation by fraud, deception, or misrepresentation;

(5) Incompetence, misconduct, gross negligence, fraud, misrepresentation, or dishonesty in the performance of the functions or duties of any profession that is licensed or regulated under sections 324.520 to 324.526;

(6) Violation of, or assisting or enabling any person to violate, any provision of sections 324.520 to 324.526, or any lawful rule or regulation adopted under sections 324.520 to 324.526;

(7) Impersonation of any person holding a certificate of registration or authority, permit, or license, or allowing any person to use his or her certificate of registration or authority, license, permit, or diploma from any school;

(8) Disciplinary action against the holder of a license or other right to practice any profession regulated under sections 324.520 to 324.526 granted by another state, territory, federal agency, or country upon grounds for which revocation or suspension is authorized in this state;

(9) Final adjudication by a court of competent jurisdiction that a person is insane or incompetent;

(10) Assisting or enabling any person to practice or offer to practice any profession licensed or regulated under sections 324.520 to 324.526 who is licensed and is currently ineligible to practice under sections 324.520 to 324.526;

(11) Causing the division to issue a certificate of registration or authority, permit, or license based upon a material mistake of fact;

(12) Failure to display a valid license;

(13) Violation of any advertisement or solicitation that is false, misleading, or deceptive to the general public, or persons to whom the advertisement or solicitation is primarily directed;

(14) Failure or refusal to properly guard against contagious, infectious, or communicable diseases and the spread thereof.

2. After the filing of such complaint, the proceedings shall be conducted in accordance with the provisions of chapter 621. Upon a finding by the administrative hearing commission that grounds, provided in subsection 1 of this section, for disciplinary action are met, the division may, singly, or in combination, censure or place the person named in the complaint on probation on such terms and conditions as the division deems appropriate for a period not to exceed five years, or may suspend, for a period not to exceed three years, or revoke the license, certificate, or permit.

3. The division, acting upon its own knowledge or written or verified complaint filed by any person, may discipline a person as provided in subsections 1 or 2 of this section or the division may bring an action to enjoin any person, establishment, firm, or corporation from engaging in an occupation regulated by the provisions of sections 324.520 to 324.526, if such person, firm, or corporation without being licensed to do so by the division engages in or practices an occupation licensed under sections 324.520 to 324.526. The action shall be brought in the county in which such person resides, or, in the case of an establishment, firm, or corporation, where the establishment, firm, or corporation maintains its principal office; and unless it appears that such person, establishment, firm, or corporation so engaging or practicing such occupation is licensed, the injunction shall be issued, and such person, firm, or corporation shall be perpetually enjoined from engaging in such activities throughout the state.

(L. 2007 H.B. 780)



Section 324.524 Tattoo fund.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

324.524. Tattoo fund. — 1. All funds received by the division pursuant to sections 324.520 to 324.524 shall be collected by the director who shall transmit the funds to the department of revenue for deposit in the state treasury to the credit of the "Tattoo Fund" which is hereby created.

2. Notwithstanding the provisions of section 33.080 to the contrary, money in this fund shall not be transferred and placed to the credit of general revenue until the amount in the fund at the end of the biennium exceeds three times the amount of the appropriation from the tattoo fund for the preceding fiscal year. The amount, if any, in the fund which shall lapse is that amount in the fund which exceeds the appropriate multiple of the appropriations from the tattoo fund for the preceding fiscal year.

(L. 1999 H.B. 343)



Section 324.526 Temporary license issued, when.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

324.526. Temporary license issued, when. — 1. Notwithstanding any other law to the contrary, the director of the division of professional registration shall issue a temporary license to practice tattooing, body piercing, or branding under the following requirements:

(1) The applicant for temporary licensure is entering the state for the sole purpose of participating in a state or national convention at which the applicant will be practicing the profession of tattooing, body piercing, or branding;

(2) The applicant files a completed application with the division at least two days prior to the start of the convention and tenders a fee of fifty dollars; and

(3) The applicant is otherwise qualified for licensure under sections 324.520 to 324.526 and the rule promulgated under the authority of this statute.

2. A temporary license to practice tattooing, body piercing, or branding issued under this section shall be valid for a period not to exceed fourteen days and shall not be renewable.

3. Notwithstanding the requirements of sections 324.024 and 324.032, an applicant for temporary licensure under this section shall not be required to provide a Social Security number if the application is submitted by a citizen of a foreign country who has not yet been issued a Social Security number and who previously has not been licensed by any other state, United States territory, or federal agency. A citizen of a foreign country who applies for a temporary permit under this section shall provide the division of professional registration with his or her visa or passport identification number in lieu of the Social Security number.

(L. 2004 S.B. 1122, A.L. 2008 S.B. 788)



Section 324.700 Definitions.

Effective 28 Aug 2001

Title XXII OCCUPATIONS AND PROFESSIONS

324.700. Definitions. — As used in sections 324.700 to 324.745, unless the context provides otherwise, the following terms shall mean:

(1) "Division", the division of motor carrier and railroad safety;

(2) "House", a dwelling or other structure intended for human habitat in excess of fourteen feet in width. A house does not include a manufactured home as defined in section 700.010 or a modular unit;

(3) "Housemover", a person actively engaged on a full-time basis in the intrastate movement of houses on public roads and highways of this state;

(4) "Housemoving", engaging actively and directly on a full-time basis in the intrastate movement of houses on public roads and highways of this state;

(5) "Person", an individual, corporation, partnership, association or any other business entity.

(L. 2001 H.B. 567 merged with S.B. 317)



Section 324.703 License required for persons engaged in the business of housemoving.

Effective 28 Aug 2001

Title XXII OCCUPATIONS AND PROFESSIONS

324.703. License required for persons engaged in the business of housemoving. — All persons who engage in the business of housemoving on the roads and highways of this state shall be licensed by the division of motor carrier and railroad safety.

(L. 2001 H.B. 567 merged with S.B. 317)



Section 324.706 License issued, when.

Effective 28 Aug 2001

Title XXII OCCUPATIONS AND PROFESSIONS

324.706. License issued, when. — The division shall issue licenses to applicants meeting the following conditions:

(1) The applicant must be at least eighteen years of age, possess a valid commercial driver's license and have at least twenty-four months' experience in moving houses;

(2) The applicant must furnish proof that all of the vehicles to be used in the movement of houses have met the requirements of sections 307.350 to 307.400 or its equivalent pertaining to the inspection of motor vehicles;

(3) The applicant must exhibit his federal employer's identification number; and

(4) The applicant must pay an annual license fee of one hundred dollars. All moneys received for housemover licenses shall be paid to and collected by the division of motor carrier and railroad safety and transmitted to the director of revenue and deposited in the state treasury to the credit of the state highways and transportation fund as established in section 226.200.

(L. 2001 H.B. 567 merged with S.B. 317)



Section 324.709 Effective date of license — annual renewal.

Effective 28 Aug 2001

Title XXII OCCUPATIONS AND PROFESSIONS

324.709. Effective date of license — annual renewal. — A license issued pursuant to sections 324.700 to 327.742 shall be effective for a period of one year from the date of issuance and shall be renewable on an annual basis.

(L. 2001 H.B. 567 merged with S.B. 317)



Section 324.712 Certificate of insurance required.

Effective 28 Aug 2001

Title XXII OCCUPATIONS AND PROFESSIONS

324.712. Certificate of insurance required. — 1. No license shall be issued or renewed unless the applicant files with the division a certificate or certificates of insurance from an insurance company or companies authorized to do business in this state. The applicant must demonstrate that he or she has:

(1) Motor vehicle insurance for bodily injury to or death of one or more persons in any one accident and for injury or destruction of property of others in any one accident with minimum amount of coverage established by the division by rule;

(2) Comprehensive general liability insurance with a minimum level of coverage established by the division by rule, including coverage of operations on state streets and highways that are not covered by motor vehicle insurance; and

(3) Workers' compensation insurance that complies with chapter 287 for all employees.

2. The certificate or certificates shall provide for continuous coverage during the effective period of the license issued pursuant to this section. At the time the certificate is filed, the applicant shall also file with the division a current list of all motor vehicles covered by the certificate. The applicant shall file amendments to the list within fifteen days of any changes.

3. An insurance company issuing any insurance policy required by this section shall notify the division of any of the following events at least thirty days before its occurrence:

(1) Cancellation of the policy;

(2) Nonrenewal of the policy by the company; or

(3) Any change in the policy.

4. In addition to all coverages required by this section, the applicant shall file with the division a copy of either:

(1) A bond or other acceptable surety providing coverage in the amount of fifty thousand dollars for the benefit of a person contracting with the housemover to move that person's house for all claims for property damage arising from the movement of a house; or

(2) A policy of cargo insurance in the amount of one hundred thousand dollars.

(L. 2001 H.B. 567 and L. 2001 S.B. 317, A.L. 2011 H.B. 315)



Section 324.715 Special permit required, issued when — license not required, when, escort vehicles required.

Effective 28 Aug 2001

Title XXII OCCUPATIONS AND PROFESSIONS

324.715. Special permit required, issued when — license not required, when, escort vehicles required. — 1. Persons licensed as housemovers shall also be required to secure a special permit, as provided for pursuant to section 304.200, from the chief engineer of the department of transportation for every move undertaken on the state highway system. The permit shall be issued by the chief engineer if the chief engineer determines that the applicant:

(1) Is properly licensed pursuant to sections 324.700 to 324.745;

(2) Has furnished the surety bond or policy of cargo insurance required by subsection 4 of section 324.712; and

(3) Is complying with such other regulations as required by the division of motor carrier and railroad safety.

2. A license shall not be required for individuals moving their own houses from or to property owned individually by those persons; however, a special permit will be required for all moves.

3. Licensed housemovers shall furnish one rear escort vehicle on interstate and other divided highways. Licensed housemovers shall provide two escorts on all multilane and two-lane highways, one in front and one rear.

(L. 2001 H.B. 567 merged with S.B. 317)



Section 324.718 Application procedure for special permit — travel plan required, alternate plans permitted.

Effective 28 Aug 2001

Title XXII OCCUPATIONS AND PROFESSIONS

324.718. Application procedure for special permit — travel plan required, alternate plans permitted. — 1. Application for a special permit to move a house must be made to the chief engineer of the department of transportation at least two days prior to the date of the move. For good cause shown, this time may be waived by the chief engineer.

2. A travel plan shall accompany the application for the special permit. The travel plan will show the proposed route, the time estimated for each segment of the move, and* a plan to handle traffic so that no one delay to other highway users shall exceed twenty minutes. The chief engineer shall review the travel plan and if the route cannot accommodate the move due to roadway weight limits, bridge size or weight limits, or will cause undue interruption of traffic flow, the special permit shall not be issued.

3. The applicant may submit alternate plans if desired until an acceptable route is determined. If the width of the house to be relocated is more than thirty-six feet, or if no acceptable travel plan has been filed, and the denial of the permit would cause a hardship, the application and travel plan may be submitted to the chief engineer on appeal. After reviewing the route and travel plan, the chief engineer may in his or her discretion issue the permit after considering the practical physical limitations of the route, the nature and purpose of the move, the size and weight of the house, the distance the house is to be moved, and the safety and convenience of the traveling public. A surety bond in the amount to cover the cost of any damage to the pavement, structures, bridges, roadway or other damages that may occur may be required if deemed necessary by the chief engineer.

(L. 2001 H.B. 567)

*Word "and" does not appear in original rolls.



Section 324.721 Obstructions to be removed and replaced at expense of housemover.

Effective 28 Aug 2001

Title XXII OCCUPATIONS AND PROFESSIONS

324.721. Obstructions to be removed and replaced at expense of housemover. — All obstructions, including traffic signals, signs, and utility lines will be removed immediately prior to and replaced immediately after the move at the expense of the housemover, provided that arrangements for and approval from the owner are* obtained.

(L. 2001 H.B. 567)

*Word "is" appears in original rolls.



Section 324.724 Alternate route used, when.

Effective 28 Aug 2001

Title XXII OCCUPATIONS AND PROFESSIONS

324.724. Alternate route used, when. — Irrespective of the route shown on the special permit, an alternate route will be followed:

(1) If directed by a peace officer;

(2) If directed by a uniformed officer assigned to a weighing station to follow a route to a weighing device; or

(3) If the specified route is officially detoured. Should a detour be encountered, the driver shall check with the department of transportation prior to proceeding.

(L. 2001 H.B. 567)



Section 324.727 No house in highway right-of-way without permission.

Effective 28 Aug 2001

Title XXII OCCUPATIONS AND PROFESSIONS

324.727. No house in highway right-of-way without permission. — The house to be transported will not be loaded, unloaded, nor parked, day or night, on a highway right-of-way without specific permission from the director.

(L. 2001 H.B. 567)



Section 324.730 Visibility and unsafe weather conditions, restrictions on move.

Effective 28 Aug 2001

Title XXII OCCUPATIONS AND PROFESSIONS

324.730. Visibility and unsafe weather conditions, restrictions on move. — No move will be made when atmospheric conditions render visibility lower than safe for travel. Moves will not be made when highways are covered with snow or ice, or at any time travel conditions are considered unsafe by the director or highway patrol or other law enforcement officers having jurisdiction.

(L. 2001 H.B. 567)



Section 324.733 Voiding of permit, when.

Effective 28 Aug 2001

Title XXII OCCUPATIONS AND PROFESSIONS

324.733. Voiding of permit, when. — The permit may be voided if any conditions of the permit are violated. Upon any violation, the permit must be surrendered and a new permit obtained before proceeding. Misrepresentation of information on an application to obtain a license, fraudulently obtaining a permit, alteration of a permit, or unauthorized use of a permit will render the permit void.

(L. 2001 H.B. 567)



Section 324.736 Local ordinances complied with, moves on municipal streets.

Effective 28 Aug 2001

Title XXII OCCUPATIONS AND PROFESSIONS

324.736. Local ordinances complied with, moves on municipal streets. — All moves on streets on the municipal system of streets shall comply with local ordinances. The officer in charge of the maintenance of streets of any municipality may issue permits for the use of the streets by housemovers within the limits of such municipalities.

(L. 2001 H.B. 567)



Section 324.739 Speed of moves, limitations.

Effective 28 Aug 2001

Title XXII OCCUPATIONS AND PROFESSIONS

324.739. Speed of moves, limitations. — The speed of moves will be that which is reasonable and prudent for the load, considering weight and bulk, under conditions existing at the time.

(L. 2001 H.B. 567)



Section 324.742 Violations, penalty.

Effective 28 Aug 2001

Title XXII OCCUPATIONS AND PROFESSIONS

324.742. Violations, penalty. — Any person violating sections 324.700 to 324.745 or the regulations of the division or department of transportation shall be guilty of a class A misdemeanor.

(L. 2001 H.B. 567 merged with S.B. 317)



Section 324.745 Severability clause — applicability exceptions.

Effective 28 Aug 2001

Title XXII OCCUPATIONS AND PROFESSIONS

324.745. Severability clause — applicability exceptions. — 1. If any provisions of sections 324.700 to 324.745, or if the application of such provisions to any person or circumstance shall be held invalid, the remainder of this section and the application of such provision of sections 324.700 to 324.745 other than those as to which it is held valid, shall not be affected thereby.

2. Nothing in sections 324.700 to 324.745 shall be construed to limit, modify or supercede the standards governing the intrastate or interstate movement of property pursuant to 49 U.S.C. 14501 or 49 U.S.C. 14504.

3. The provisions of sections 324.700 to 324.745 shall not apply to housemovers engaged in the interstate movement of houses. Those engaged in the interstate movement of houses, however, shall comply with all applicable provisions of federal and state law with respect to the movement of such property.

(L. 2001 H.B. 567 merged with S.B. 317)



Section 324.900 Definitions.

Effective 28 Aug 2017

Title XXII OCCUPATIONS AND PROFESSIONS

324.900. Definitions. — As used in sections 324.900 to 324.945, unless the context clearly indicates otherwise, the following terms shall mean:

(1) “Certifying entity”, the nongovernmental agency or association which certifies or registers individuals who have completed academic and training requirements;

(2) “Division”, the division of professional registration within the department of insurance, financial institutions and professional registration;

(3) “Electrical contracting”, engaging in the business of installing, erecting, or maintaining electrical wiring, fixtures, apparatus, equipment, devices, or components, regardless of voltage, that are used for generation, transmission, and utilization of electricity;

(4) “Electrical contractor”, a person engaged in electrical contracting;

(5) “License holder”, any electrical contractor who is granted a statewide license by the division;

(6) “Local license”, a valid license issued by a political subdivision. Holders of such a license are limited to practice within the political subdivision issuing the license or in a political subdivision that does not require a license;

(7) “Person”, an individual, corporation, partnership, association, or other legal entity;

(8) “Statewide license”, a valid license issued or recognized by the division that allows the licensee to practice in any jurisdiction regardless of local licensing requirements.

(L. 2017 S.B. 240)



Section 324.910 Rulemaking authority — duties of division.

Effective 28 Aug 2017

Title XXII OCCUPATIONS AND PROFESSIONS

324.910. Rulemaking authority — duties of division. — 1. The division shall adopt, implement, rescind, amend, and administer such rules as may be necessary to carry out the provisions of sections 324.900 to 324.945. The division may promulgate necessary rules compatible with sections 324.900 to 324.945, including, but not limited to, rules relating to professional conduct, continuing competency requirements for the renewal of licenses, approval of continuing competency programs, and the establishment of ethical standards of business practice for persons holding a license pursuant to sections 324.900 to 324.945. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2017, shall be invalid and void.

2. For the purpose of sections 324.900 to 324.945, the division shall:

(1) Employ, within the limits of the appropriations for such purpose, employees as are necessary to carry out the provisions of sections 324.900 to 324.945;

(2) Exercise all administrative functions;

(3) Establish all applicable fees, set at an amount which shall not substantially exceed the cost of administering sections 324.900 to 324.945;

(4) Deposit all fees collected under sections 324.900 to 324.945 by transmitting such funds to the department of revenue for deposit to the state treasury to the credit of the Missouri electrical industry licensing fund; and

(5) Approve or disapprove certifying entities for professions within the electrical industry included in the scope of sections 324.900 to 324.945.

3. The division may terminate recognition of any certifying entity included in the scope of sections 324.900 to 324.945 following a subsequent review of the certification or registration procedures of that certifying entity.

(L. 2017 S.B. 240)



Section 324.915 Work exempt from statutory requirements, when.

Effective 28 Aug 2017

Title XXII OCCUPATIONS AND PROFESSIONS

324.915. Work exempt from statutory requirements, when. — Sections 324.900 to 324.945 shall not apply to work done by:

(1) Any employee of an electric utility, a gas corporation as defined in section 386.020, a water corporation as defined in section 386.020, a provider of cable television service, as defined in section 386.020, or a telecommunications company as defined in section 386.020;

(2) A railroad corporation;

(3) A contractor who services the construction and maintenance of power lines or substations of an electric utility corporation, a municipal utility, a rural electric cooperative, a telecommunications company as defined in section 386.020, or a provider of cable television service as defined in section 386.020, when engaged in work of the utility, the cable television service provider, or telecommunications company;

(4) A federally licensed radio or television broadcast station or a commercial mobile radio service provider licensed by the Federal Communications Commission under the commercial mobile radio services rules and regulations;

(5) A private broadcast engineering contractor possessing a valid Society of Broadcast Engineers certification; or

(6) A contractor who is engaged in the design, installation, erection, repair, maintenance, or alteration of class two or class three remote control, signaling, or power-limited circuits, optical fiber cables or other cabling, or communications circuits, including raceways, as defined in the National Electrical Code for voice, video, audio, and data signals in residential or commercial premises.

(L. 2017 S.B. 240)



Section 324.920 Application requirements — grandfather provision — employee licensing requirements — reciprocal agreements, when.

Effective 28 Aug 2017

Title XXII OCCUPATIONS AND PROFESSIONS

324.920. Application requirements — grandfather provision — employee licensing requirements — reciprocal agreements, when. — 1. The applicant for a statewide electrical contractor’s license shall satisfy the following requirements:

(1) Be at least twenty-one years of age;

(2) Provide proof of liability insurance in the amount of five hundred thousand dollars, and post a bond with each political subdivision in which he or she will perform work, as required by that political subdivision;

(3) Pass a standardized and nationally accredited electrical assessment examination that has been created and administered by a third party and that meets current national industry standards, as determined by the division;

(4) Pay for the costs of such examination; and

(5) Have completed one of the following:

(a) Twelve thousand verifiable practical hours installing equipment and associated wiring;

(b) Ten thousand verifiable practical hours installing equipment and associated wiring and have received an electrical journeyman certificate from a United States Department of Labor-approved electrical apprenticeship program;

(c) Eight thousand verifiable practical hours installing equipment and associated wiring and have received an associate’s degree from a state-accredited program; or

(d) Four thousand verifiable practical hours supervising the installation of equipment and associated wiring and have received a four-year electrical engineering degree.

2. Electrical contractors who hold an electrical contractor license in good standing that was issued by any authority in this state that required prior to January 1, 2018, the passing of a standardized and nationally accredited written electrical assessment examination that is based upon the National Electrical Code and who have completed twelve thousand hours of verifiable practical experience shall be issued a statewide license. The provisions of this subsection shall apply only to electrical contractor licenses issued by a political subdivision with the legal authority to issue such licenses.

3. Each corporation, firm, institution, organization, company, or representative thereof engaging in electrical contracting shall have in its employ, at a supervisory level, at least one electrical contractor who possesses a statewide license in accordance with sections 324.900 to 324.945. A statewide licensed electrical contractor shall represent only one firm, company, corporation, institution, or organization at one time.

4. Any person operating as an electrical contractor in a political subdivision that does not require the contractor to hold a local license shall not be required to possess a statewide license under sections 324.900 to 324.945 to continue to operate as an electrical contractor in such political subdivision.

5. The division may negotiate reciprocal agreements with other states, the District of Columbia, or territories of the United States which require standards for licensure, registration, or certification considered to be equivalent or more stringent than the requirements for licensure under sections 324.900 to 324.945.

(L. 2017 S.B. 240)



Section 324.925 Political subdivisions to recognize statewide licensure — permissible acts by political subdivisions.

Effective 28 Aug 2017

Title XXII OCCUPATIONS AND PROFESSIONS

324.925. Political subdivisions to recognize statewide licensure — permissible acts by political subdivisions. — 1. Political subdivisions shall not be prohibited from establishing their own local electrical contractor’s license, but shall recognize a statewide license in lieu of a local license for the purposes of performing contracting work or obtaining permits to perform work within such political subdivision.

2. If a political subdivision does not recognize a statewide license in lieu of a local license for the purposes of performing contracting work or obtaining permits to perform work within the political subdivision, then a statewide licensee may file a complaint with the division. The division shall perform an investigation into the complaint, and if the division finds that the political subdivision failed to recognize a statewide license in accordance with this section, then the division shall notify the political subdivision that the political subdivision has violated the provisions of this section and has thirty days to comply with the law. If after thirty days the political subdivision still does not recognize a statewide license, then the division shall notify the director of the department of revenue who shall withhold any moneys the noncompliant political subdivision would otherwise be entitled to from local sales tax as defined in section 32.085 until the director has received notice from the division that the political subdivision is in compliance with this section. Upon the political subdivision coming into compliance with the provisions of this section, the division shall notify the director of the department of revenue who shall disburse all funds held under this subsection. Moneys held by the director of the department of revenue under this subsection shall not be deemed to be state funds and shall not be commingled with any funds of the state.

3. The provisions of this section shall not prohibit any political subdivision in this state from:

(1) Enforcing any code or law contained in this section;

(2) Implementing an electrical code based upon the National Electrical Code;

(3) Issuing an electrical contractor license or communication contractor license valid for that political subdivision;

(4) Requiring a business license to perform electrical contracting work;

(5) Issuing electrical contracting permits;

(6) Enforcing codes of the political subdivision;

(7) Inspecting the work of a statewide license holder; and

(8) Licensing electricians provided that such licenses are based upon professional experience and passage of a nationally accredited Electrical Assessment Examination that is administered on a routine and accessible schedule.

4. Political subdivisions that do not have the authority to issue or require electrical licenses prior to August 28, 2017, shall not be granted such authority under the provisions of this section.

(L. 2017 S.B. 240)



Section 324.930 Missouri electrical industry licensing fund created.

Effective 28 Aug 2017

Title XXII OCCUPATIONS AND PROFESSIONS

324.930. Missouri electrical industry licensing fund created. — There is hereby created in the state treasury the “Missouri Electrical Industry Licensing Fund”, which shall consist of money collected under sections 324.900 to 324.945. The state treasurer shall be custodian of the fund and may approve disbursements from the fund in accordance with sections 30.170 and 30.180. Upon appropriation, money in the fund shall be used solely for the administration of sections 324.900 to 324.945. The provisions of section 33.080 to the contrary notwithstanding, moneys in this fund shall not be transferred and placed to the credit of general revenue until the amount in the fund at the end of the biennium exceeds three times the amount of the appropriation from the fund for the preceding fiscal year. The amount, if any, in the fund which shall lapse is that amount in the fund which exceeds the appropriate multiple of the appropriations from the fund for the preceding fiscal year. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

(L. 2017 S.B. 240)



Section 324.935 Renewal of licensure, procedure — inactive status — transfer of employment, effect on license.

Effective 28 Aug 2017

Title XXII OCCUPATIONS AND PROFESSIONS

324.935. Renewal of licensure, procedure — inactive status — transfer of employment, effect on license. — 1. Starting in 2020, licenses shall be renewed once every three years. The division shall mail a renewal notice to the last known address of each person licensed under sections 324.900 to 324.945 prior to the renewal date. Failure to provide the division with the information required for renewal or to pay the required fee after such notice shall result in the license being declared inactive. The licensee shall not practice until he or she applies for reinstatement and pays the required fees. The license shall be restored if the application for reinstatement is received within two years of the renewal date.

2. Upon request, the division may grant inactive status to a licensee if the person:

(1) Does not hold himself or herself out as possessing a license required under sections 324.900 to 324.945 in this state; and

(2) Does not maintain any continuing competency requirements established by the division.

3. If an electrical contractor transfers employment from one company to another, all permits on the contractor’s license shall first be cleared. It is the responsibility of the contractor to notify the division of the contractor’s intent to transfer employment and any current active permits on the contractor’s license when transferring employment. Upon such notification, the division shall notify all affected political subdivisions via electronic communication of the contractor’s status. It shall be assumed all permits are cleared if no response is given otherwise by affected political subdivisions within seventy-two hours of the notification.

(L. 2017 S.B. 240)



Section 324.940 Refusal to issue or renew license, suspension of license, when — publication of list of valid statewide license holders, complaints may be filed, causes, procedure — relicensure, when.

Effective 28 Aug 2017

Title XXII OCCUPATIONS AND PROFESSIONS

324.940. Refusal to issue or renew license, suspension of license, when — publication of list of valid statewide license holders, complaints may be filed, causes, procedure — relicensure, when. — 1. The division may refuse to issue or renew or may suspend any license required under sections 324.900 to 324.945 for one or any combination of causes stated in subsection 4 of this section. The division shall notify the applicant in writing of the reasons for the refusal and shall advise the applicant of his or her right to file a complaint with the administrative hearing commission as provided by chapter 621.

2. The division shall publish via electronic media and update on a weekly basis a list of valid statewide license holders, a list of current enforcement actions against license holders, and the procedures for filing grievances against licensees.

3. The permitting authority of each political subdivision may suspend a contractor’s work in that political subdivision for a period of up to thirty days while a complaint is being forwarded by the permitting authority to the division for adjudication.

4. The division may cause a complaint to be filed with the administrative hearing commission as provided by chapter 621 against any holder of any license required by sections 324.900 to 324.945 or any person who has failed to renew or has surrendered his or her license for any one or any combination of the following causes:

(1) The final adjudication and finding of guilty, or the entering of a plea of guilty or nolo contendere, in a criminal prosecution under the laws of any state or of the United States, for any offense reasonably related to the qualifications, functions, or duties of any profession licensed or regulated by sections 324.900 to 324.945, for any offense an essential element of which is fraud, dishonesty, or an act of violence, whether or not sentence is imposed;

(2) Use of fraud, deception, misrepresentation, or bribery in securing any license issued under sections 324.900 to 324.945 or in obtaining permission to take any examination given or required under sections 324.900 to 324.945;

(3) Obtaining or attempting to obtain any fee, charge, tuition, or other compensation by fraud, deception, or misrepresentation;

(4) Incompetence, misconduct, gross negligence, fraud, misrepresentation, or dishonesty in the performance of the functions and duties of any profession licensed or regulated by sections 324.900 to 324.945;

(5) Violation of, or assisting or enabling any person to violate, any provision of sections 324.900 to 324.945 or any lawful rule adopted under sections 324.900 to 324.945;

(6) Impersonation of any person holding a license or allowing any person to use his or her license;

(7) Final adjudication of a person as insane or incompetent by a court of competent jurisdiction;

(8) Assisting or enabling any person to practice or offer to practice any profession licensed or regulated by sections 324.900 to 324.945 who is not registered and currently eligible to practice under sections 324.900 to 324.945;

(9) Issuance of a certificate of registration or authority, permit, or license based upon a material mistake of fact.

5. After the filing of such complaint, the proceedings shall be conducted in accordance with the provisions of chapter 621. Upon a finding by the administrative hearing commission that the grounds provided in subsection 4 of this section for disciplinary action are met, the division may, singly or in combination, censure or place the person named in the complaint on probation with such terms and conditions as the division deems appropriate for a period not to exceed five years, or may suspend, for a period not to exceed three years, or revoke the license, certificate, or permit.

6. An individual whose license has been revoked shall wait at least one year from the date of revocation to apply for relicensure. Relicensure shall be at the discretion of the division after compliance with all requirements of sections 324.900 to 324.945 relative to the previous licensing of the applicant.

(L. 2017 S.B. 240)



Section 324.945 Violations, penalties.

Effective 28 Aug 2017

Title XXII OCCUPATIONS AND PROFESSIONS

324.945. Violations, penalties. — 1. Any person that knowingly violates any provision of sections 324.900 to 324.945 is guilty of a class B misdemeanor.

2. Any officer or agent of a corporation or member or agent of a partnership or association who knowingly and personally participates in or is an accessory to any violation of sections 324.900 to 324.945 is guilty of a class B misdemeanor.

3. The division may cause a complaint to be filed for any violation of sections 324.900 to 324.945 in any court of competent jurisdiction and perform such other acts as may be necessary to enforce the provisions of sections 324.900 to 324.945.

(L. 2017 S.B. 240)



Section 324.1100 Definitions.

Effective 28 Aug 2011

Title XXII OCCUPATIONS AND PROFESSIONS

324.1100. Definitions. — As used in sections 324.1100 to 324.1148, the following terms mean:

(1) "Board", the board of private investigator and private fire investigator examiners established in section 324.1102;

(2) "Client", any person who engages the services of a private investigator or a private fire investigator;

(3) "Department", the department of insurance, financial institutions and professional registration;

(4) "Director", the director of the division of professional registration;

(5) "Division", the division of professional registration;

(6) "Insurance adjuster", any person who receives any consideration, either directly or indirectly, for adjusting in the disposal of any claim under or in connection with a policy of insurance or engaging in soliciting insurance adjustment business;

(7) "Law enforcement officer", a law enforcement officer as defined in section 556.061;

(8) "Organization", a corporation, trust, estate, partnership, cooperative, or association;

(9) "Person", an individual or organization;

(10) "Principal place of business", the place where the licensee maintains a permanent office, which may be a residence or business address;

(11) "Private fire investigation", the furnishing of, making of, or agreeing to make any investigation of a fire to determine the origin or cause of such fire, or responsibility for such fire;

(12) "Private fire investigator", any person who receives any consideration, either directly or indirectly, for engaging in private fire investigation;

(13) "Private fire investigator agency", a person or firm that employees any person to engage in private fire investigations;

(14) "Private investigator", any person who receives any consideration, either directly or indirectly, for engaging in the private investigator business;

(15) "Private investigator agency", a person who regularly employs any other person, other than an organization, to engage in the private investigator business;

(16) "Private investigator business", the furnishing of, making of, or agreeing to make, any investigation for the purpose of obtaining information pertaining to:

(a) Crimes or wrongs done or threatened against the United States or any state or territory of the United States;

(b) The identity, habits, conduct, business, occupation, honesty, integrity, credibility, knowledge, trustworthiness, efficiency, loyalty, activity, movement, whereabouts, affiliations, associations, transactions, acts, reputation, or character of any person;

(c) The location, disposition, or recovery of lost or stolen property;

(d) Securing evidence to be used before any court, board, officer, or investigating committee;

(e) Sale of personal identification information to the public; or

(f) The cause of responsibility for libel, losses, accident, or damage or injury to persons or property or protection of life or property.

(L. 2007 H.B. 780 merged with S.B. 308, A.L. 2010 H.B. 2226, et al., A.L. 2011 H.B. 464)

(2012) Sections regulating the business of private investigator professional are not overbroad. Gurley v. Missouri Board of Private Investigator Examiners, 361 S.W.3d 406 (Mo.banc).



Section 324.1102 Board created, duties, members, qualifications, terms — fund created, use of moneys.

Effective 28 Aug 2011

Title XXII OCCUPATIONS AND PROFESSIONS

324.1102. Board created, duties, members, qualifications, terms — fund created, use of moneys. — 1. The "Board of Private Investigator and Private Fire Investigator Examiners" is hereby created within the division of professional registration. The board shall be a body corporate and may sue and be sued. The board shall guide, advise, and make recommendations to the division and fulfill all other responsibilities designated by sections 324.1100 to 324.1148. The duties and responsibilities of the board with regard to private fire investigators shall not take full force and effect until such time as the governor appoints the fire investigator members and the appointments are confirmed by the senate. Members serving on the board of private investigator examiners on August 28, 2011, shall continue to serve on the board, fulfill the term they were previously appointed for, and be eligible for reappointment.

2. Upon appointment by the governor and confirmation by the senate of the private fire investigator members, the board of private investigator examiners and the board of licensed private fire investigator examiners are abolished and their duties and responsibilities shall merge into the board of private investigator and private fire investigator examiners as established pursuant to this section. The board shall be a continuance of and shall carry out the powers, duties, and functions of the board of private investigator examiners and the board of licensed private fire investigator examiners.

3. Every act performed in the exercise of such powers, duties, and authorities by or under the authority of the board of private investigator and private fire investigator examiners shall be deemed to have the same force and effect as if performed by the board of private investigator examiners or the board of licensed private fire investigator examiners.

4. All rules and regulations of the board of private investigator examiners shall continue to be effective and shall be deemed to be duly adopted rules and regulations of the board of private investigator and private fire investigator examiners until revised, amended, or repealed by the board. The board shall review such rules and regulations and shall adopt new rules and regulations as required for the administration of sections 324.1100 to 324.1148.

5. Any person licensed by the board of private investigator examiners prior to the appointment by the governor and confirmation by the senate of the private fire investigator members of the board shall be considered licensed by the board.

6. The board shall be composed of seven members, three members who have been actively engaged in the private investigator business for the previous five years, two members who have been actively engaged in private fire investigation for the previous five years, and two public members, appointed by the governor with the advice and consent of the senate. Each member of the board shall be a citizen of the United States, a resident of Missouri for at least one year, and a registered voter. No more than one private investigator or fire investigator board member may be employed by, or affiliated with, the same private investigator agency or fire investigator agency. The initial fire investigator board members shall not be required to be licensed but shall obtain a license within one hundred eighty days after the effective date of the rules regarding the licensure of private fire investigators. The public members shall each be a person who is not and never was a member of any profession licensed or regulated under sections 324.1100 to 324.1148 or the spouse of such person; and a person who does not have and never has had a material, financial interest in either the providing of the professional services regulated by sections 324.1100 to 324.1148, or an activity or organization directly related to any profession licensed or regulated under sections 324.1100 to 324.1148.

7. The members shall be appointed for terms of five years, except of the first two members appointed who are fire investigators, one member shall be appointed for a term of five years and one member shall be appointed for a term of three years. Any vacancy on the board shall be filled for the unexpired term of the member.

8. The members of the board may receive compensation, as determined by the director for their services, if appropriate, and shall be reimbursed for actual and necessary expenses incurred in performing their official duties on the board.

9. All money held in the board of private investigator examiners fund shall be transferred to the "Board of Private Investigator and Private Fire Investigator Examiners Fund" which is hereby created. The board of private investigator and private fire investigator examiners fund shall consist of money collected under sections 324.1100 to 324.1148. The state treasurer shall be custodian of the fund and may approve disbursements from the fund in accordance with the provisions of sections 30.170 and 30.180. Upon appropriation, money in the fund shall be used solely for the administration of sections 324.1100 to 324.1148. The provisions of section 33.080 to the contrary notwithstanding, money in this fund shall not be transferred and placed to the credit of general revenue until the amount in the fund at the end of the biennium exceeds two times the amount of the appropriation from the board's funds for the preceding fiscal year or, if the board requires by rule permit renewal less frequently than yearly, then three times the appropriation from the board's funds for the preceding fiscal year. The amount, if any, in the fund which shall lapse is that amount in the fund which exceeds the appropriate multiple of the appropriations from the board's funds for the preceding fiscal year.

(L. 2007 H.B. 780 and S.B. 308, A.L. 2010 H.B. 2226, et al., A.L. 2011 H.B. 464)



Section 324.1103 Duties of division.

Effective 28 Aug 2011

Title XXII OCCUPATIONS AND PROFESSIONS

324.1103. Duties of division. — For the purposes of sections 324.1100 to 324.1148, the division shall:

(1) Employ board personnel, within the limits of the appropriations for that purpose as established in sections 324.1100 to 324.1148;

(2) Exercise all administrative functions;

(3) Deposit all fees collected under sections 324.1100 to 324.1148 by transmitting such funds to the department of revenue for deposit in the state treasury to the credit of the board of private investigator and private fire investigator examiners fund.

(L. 2010 H.B. 2226, et al., A.L. 2011 H.B. 464)



Section 324.1104 Prohibited acts.

Effective 28 Aug 2011

Title XXII OCCUPATIONS AND PROFESSIONS

324.1104. Prohibited acts. — Unless expressly exempted from the provisions of sections 324.1100 to 324.1148:

(1) It shall be unlawful for any person to engage in the private investigator business or carry out a private fire investigation in this state unless such person is licensed as a private investigator or private fire investigator under sections 324.1100 to 324.1148;

(2) It shall be unlawful for any person to engage in business in this state as a private investigator agency or private fire investigator agency unless such person is licensed under sections 324.1100 to 324.1148.

(L. 2007 H.B. 780 merged with S.B. 308, A.L. 2011 H.B. 464)



Section 324.1106 Persons deemed not to be engaging in private investigation business.

Effective 28 Aug 2011

Title XXII OCCUPATIONS AND PROFESSIONS

324.1106. Persons deemed not to be engaging in private investigation business. — The following persons shall not be deemed to be engaging in the private investigator business:

(1) A person employed exclusively and regularly by one employer in connection only with the affairs of such employer and where there exists an employer-employee relationship;

(2) Any officer or employee of the United States, or of this state or a political subdivision thereof while engaged in the performance of the officer's or employee's official duties;

(3) Any employee, agent, or independent contractor employed by any government agency, division, or department of the state whose work relationship is established by a written contract while working within the scope of employment established under such contract;

(4) An attorney performing duties as an attorney, or an attorney's paralegal or employee retained by such attorney assisting in the performance of such duties or investigation on behalf of such attorney;

(5) A certified public accountant performing duties as a certified public accountant who holds an active license issued by any state and the employees of such certified public accountant or certified public accounting firm assisting in the performance of duties or investigation on behalf of such certified public accountant or certified public accounting firm;

(6) A collection agency or an employee thereof while acting within the scope of employment, while making an investigation incidental to the business of the agency, including an investigation of the location of a debtor or a debtor's property where the contract with an assignor creditor is for the collection of claims owed or due, or asserted to be owed or due, or the equivalent thereof;

(7) Insurers and insurance producers licensed by the state, performing duties in connection with insurance transacted by them;

(8) Any bank subject to the jurisdiction of the director of the division of finance of the state of Missouri or the comptroller of currency of the United States;

(9) An insurance adjuster;

(10) Any private fire investigator whose primary purpose of employment is the determination of the origin, nature, cause, or calculation of losses relevant to a fire;

(11) Employees of an organization, whether for-profit or not-for-profit, or its affiliate or subsidiary, whether for-profit or not-for-profit, whose investigatory activities are limited to making and processing requests for criminal history records and other background information from state, federal, or local databases, including requests for employee background check information under section 192.2495;

(12) Any real estate broker, real estate salesperson, or real estate appraiser acting within the scope of his or her license;

(13) Expert witnesses who have been certified or accredited by a national or state association associated with the expert's scope of expertise;

(14) Any person who does not hold themselves out to the public as a private investigator and is exclusively employed by or under exclusive contract with a state agency or political subdivision;

(15) Any person performing duties or activities relating to serving legal process when such person's duties or activities are incidental to the serving of legal process; or

(16) A consumer reporting agency as defined in 15 U.S.C. Section 1681a and its contract and salaried employees.

(L. 2007 H.B. 780 and S.B. 308, A.L. 2010 H.B. 2226, et al., A.L. 2011 H.B. 464)



Section 324.1107 Private fire investigation, deemed not engaging in, when.

Effective 28 Aug 2011

Title XXII OCCUPATIONS AND PROFESSIONS

324.1107. Private fire investigation, deemed not engaging in, when. — The following persons or organizations shall not be deemed to be engaging in private fire investigation:

(1) Any officer or employee of the United States, this state, or a political subdivision of this state, or an entity organized under section 320.300 while engaged in the performance of the officer's or employee's official duties;

(2) An attorney performing duties as an attorney;

(3) An investigator who is an employee of an insurance company;

(4) Insurers and insurance producers licensed by the state, performing duties in connection with insurance transacted by them;

(5) An insurance adjuster;

(6) An investigator employed by and under the supervision of a licensed attorney while acting within the scope of employment who does not represent himself or herself to be a licensed private fire investigator; or

(7) An individual certified by the division of fire safety as a fire instructor while providing instruction, except if the individual conducts an on-site investigation within the course of instruction.

(L. 2011 H.B. 464)



Section 324.1108 Application for licensure, contents — qualifications.

Effective 28 Aug 2011

Title XXII OCCUPATIONS AND PROFESSIONS

324.1108. Application for licensure, contents — qualifications. — 1. Every person desiring to be licensed in this state as a private investigator, private investigator agency, private fire investigator, or private fire investigator agency shall make application therefor to the board. An application for a license under the provisions of sections 324.1100 to 324.1148 shall be on a form prescribed by the board and accompanied by the required application fee. An application shall be verified and shall include:

(1) The full name and business address of the applicant;

(2) The name under which the applicant intends to conduct business;

(3) A statement as to the general nature of the business in which the applicant intends to engage;

(4) A statement as to the classification or classifications under which the applicant desires to be qualified;

(5) Two recent photographs of the applicant, of a type prescribed by the board, and two classifiable sets of the applicant's fingerprints processed in a manner approved by the Missouri state highway patrol, central repository, under section 43.543;

(6) A verified statement of the applicant's experience qualifications; and

(7) Such other information, evidence, statements, or documents as may be required by the board.

2. Before an application for a license may be granted, the applicant shall:

(1) Be at least twenty-one years of age;

(2) Be a citizen of the United States;

(3) Provide proof of liability insurance with amount to be no less than two hundred fifty thousand dollars in coverage and proof of workers' compensation insurance if required under chapter 287. The board shall have the authority to raise the requirements as deemed necessary; and

(4) Comply with such other qualifications as the board adopts by rules and regulations.

(L. 2007 H.B. 780 merged with S.B. 308, A.L. 2011 H.B. 464)



Section 324.1109 Private fire investigators, owner seeking agency license must have investigator license, requirements.

Effective 28 Aug 2011

Title XXII OCCUPATIONS AND PROFESSIONS

324.1109. Private fire investigators, owner seeking agency license must have investigator license, requirements. — 1. The owner of a company seeking any fire investigator agency license shall be licensed as a private fire investigator. The fire investigator agency may hire individuals to work for the agency who shall conduct investigations for such fire investigator agency only. Such individuals shall make application for a license as determined by the board and shall meet all requirements set forth by the board by rule. These individuals shall not be required to meet any experience requirements and shall be allowed to begin work immediately upon approval of the application by the board. Employees shall attend an approved training program within a time to be determined by the board and shall be under the direct supervision of a licensed private fire investigator until all requirements are met.

2. A licensee shall at all times be legally responsible for the good conduct of each of the licensee's employees or agents while engaged in the business of the licensee. A licensee is legally responsible for any acts committed by the licensee and the licensee's employees or agents which are in violation of section 324.1100 to 324.1148. A person receiving an agency license shall directly manage the agency and employees.

3. Each licensee shall maintain a record containing such information relative to the licensee's employees as may be prescribed by the board by rule. Such licensee shall file with the board the complete address of the licensee's principal place of business, including the name and number of the street. The board may require the filing of other information for the purpose of identifying such principal place of business.

(L. 2011 H.B. 464)



Section 324.1110 Licensure requirements.

Effective 28 Aug 2011

Title XXII OCCUPATIONS AND PROFESSIONS

324.1110. Licensure requirements. — 1. (1) The board shall require as a condition of licensure as a private investigator that the applicant pass a written examination as evidence of knowledge of investigator rules and regulations.

(2) In the event requirements have been met so that testing has been waived, qualification shall be dependent on a showing of, for the two previous years:

(a) Registration and good standing as a business in this state; and

(b) Two hundred fifty thousand dollars in business general liability insurance.

(3) The board may review applicants seeking reciprocity. An applicant seeking reciprocity shall have undergone a licensing procedure similar to that required by this state and shall meet this state's minimum insurance requirements.

2. The board shall require as a condition of licensure as a private fire investigator that the applicant:

(1) Provide evidence of active certification as a fire investigator issued by the division of fire safety; and

(2) Provide proof of liability insurance with coverage of at least one million dollars.

3. The board shall conduct a complete investigation of the background of each applicant for licensure as a private investigator or private fire investigator to determine whether the applicant is qualified for licensure under sections 324.1100 to 324.1148. The board shall outline basic qualification requirements for licensing as a private investigator, private investigator agency, private fire investigator, and private fire investigator agency.

(L. 2007 H.B. 780 merged with S.B. 308, A.L. 2010 H.B. 2226, et al., A.L. 2011 H.B. 464)



Section 324.1112 Denial of a request for licensure, when.

Effective 28 Aug 2011

Title XXII OCCUPATIONS AND PROFESSIONS

324.1112. Denial of a request for licensure, when. — 1. The board may deny a request for a license if the applicant:

(1) Has committed any act which, if committed by a licensee, would be grounds for the suspension or revocation of a license under the provisions of sections 324.1100 to 324.1148;

(2) Has been convicted of or entered a plea of guilty or nolo contendere to a felony offense, including the receiving of a suspended imposition of sentence following a plea or finding of guilty to a felony offense;

(3) Has been convicted of or entered a plea of guilty or nolo contendere to a misdemeanor offense involving moral turpitude, including receiving a suspended imposition of sentence following a plea of guilty to a misdemeanor offense;

(4) Has been refused a license under sections 324.1100 to 324.1148 or had a license revoked or denied in this state or any other state;

(5) Has falsified or willfully misrepresented information in an employment application, records of evidence, or in testimony under oath;

(6) Has been dependent on or abused alcohol or drugs; or

(7) Has used, possessed, or trafficked in any illegal substance;

(8) While unlicensed, committed or aided and abetted the commission of any act for which a license is required by sections 324.1100 to 324.1148 after August 28, 2007; or

(9) Knowingly made any false statement in the application to the board.

2. The board shall consider any evidence of the applicant's rehabilitation when considering a request for licensure.

(L. 2007 H.B. 780 merged with S.B. 308, A.L. 2010 H.B. 2226, et al., A.L. 2011 H.B. 464)



Section 324.1114 Fee required — license for individuals only, agency license must be applied for separately.

Effective 28 Aug 2011

Title XXII OCCUPATIONS AND PROFESSIONS

324.1114. Fee required — license for individuals only, agency license must be applied for separately. — 1. Every application submitted under the provisions of sections 324.1100 to 324.1148 shall be accompanied by a fee as determined by the board.

2. The board shall set fees as authorized by sections 324.1100 to 324.1148 at a level to produce revenue which will not substantially exceed the cost and expense of administering sections 324.1100 to 324.1148.

3. The fees prescribed by sections 324.1100 to 324.1148 shall be exclusive and notwithstanding any other provision of law. No municipality may require any person licensed under sections 324.1100 to 324.1148 to furnish any bond, pass any examination, or pay any license fee or occupational tax relative to practicing the person's profession.

4. A license issued under sections 324.1100 to 324.1148 shall allow only the individual licensed by the state of Missouri to conduct investigations as designated by the licensure classification. An agency license shall be applied for separately and held by a person who is licensed as a private investigator or private fire investigator. The agency may hire individuals to work for the agency conducting investigations for the agency only. Persons hired shall make application as determined by the board and meet all requirements set forth by the board except that they shall not be required to meet any experience requirements and shall be allowed to begin working immediately upon approval of the application by the board.

(L. 2007 H.B. 780 merged with S.B. 308, A.L. 2010 H.B. 2226, et al., A.L. 2011 H.B. 464)



Section 324.1116 Agency hiring criteria.

Effective 28 Aug 2011

Title XXII OCCUPATIONS AND PROFESSIONS

324.1116. Agency hiring criteria. — A private investigator agency or private fire investigator agency shall not hire any individual as an employee unless the individual:

(1) Is at least twenty-one years of age;

(2) Provides two recent photographs of themselves, of a type prescribed by the board of private investigator examiners;

(3) Has been fingerprinted in a manner approved by the Missouri state highway patrol, central repository, under section 43.543; and

(4) Complies with any other qualifications and requirements the board adopts by rule.

(L. 2007 H.B. 780 merged with S.B. 308, A.L. 2011 H.B. 464)



Section 324.1118 Licensure required — prohibited acts.

Effective 28 Aug 2011

Title XXII OCCUPATIONS AND PROFESSIONS

324.1118. Licensure required — prohibited acts. — A private investigator agency or private fire investigator agency shall not hire an individual, who is not licensed as a private investigator or private fire investigator, as an employee if the individual:

(1) Has committed any act which, if committed by a licensee, would be grounds for the suspension or revocation of a license under the provisions of sections 324.1100 to 324.1148;

(2) Within two years prior to the application date:

(a) Has been convicted of or entered a plea of guilty or nolo contendere to a felony offense, including the receiving of a suspended imposition of sentence following a plea or finding of guilty to a felony offense;

(b) Has been convicted of or entered a plea of guilty or nolo contendere to a misdemeanor offense involving moral turpitude, including receiving a suspended imposition of sentence following a plea of guilty to a misdemeanor offense;

(c) Has falsified or willfully misrepresented information in an employment application, records of evidence, or in testimony under oath;

(d) Has been dependent on or abused alcohol or drugs; or

(e) Has used, possessed, or trafficked in any illegal substance;

(3) Has been refused a license under the provisions of sections 324.1100 to 324.1148 or had a license revoked, denied, or refused in this state or in any other state;

(4) While unlicensed, committed or aided and abetted the commission of any act for which a license is required by sections 324.1100 to 324.1148 after August 28, 2007; or

(5) Knowingly made any false statement in the application.

(L. 2007 H.B. 780 and S.B. 308, A.L. 2010 H.B. 2226, et al., A.L. 2011 H.B. 464)



Section 324.1120 Supervision of agency employees required, when.

Effective 28 Aug 2011

Title XXII OCCUPATIONS AND PROFESSIONS

324.1120. Supervision of agency employees required, when. — An individual, who is not licensed as a private investigator or private fire investigator, hired as an employee by a private investigator agency or private fire investigator agency shall work only under the direct supervision of the agency whose identification number appears on their application and shall work only for one agency at any one time.

(L. 2007 H.B. 780 merged with S.B. 308, A.L. 2011 H.B. 464)



Section 324.1122 Continuing education requirements.

Effective 28 Aug 2011

Title XXII OCCUPATIONS AND PROFESSIONS

324.1122. Continuing education requirements. — A licensee shall successfully complete sixteen hours of continuing education units biennially. An individual not licensed as a private investigator or private fire investigator who is hired as an employee by a private investigator agency or private fire investigator agency shall successfully complete eight hours of continuing education units biennially. Such continuing education shall be relevant to the private investigator or private fire investigator business and shall be approved by the board as such.

(L. 2007 H.B. 780 merged with S.B. 308, A.L. 2011 H.B. 464)



Section 324.1124 Form of license, contents — posting requirements.

Effective 28 Aug 2011

Title XXII OCCUPATIONS AND PROFESSIONS

324.1124. Form of license, contents — posting requirements. — 1. The division shall determine the form of the license.

2. The license shall be posted at all times in a conspicuous place in the principal place of business of the licensee. Upon the issuance of a license, a pocket card of such size, design, and content as determined by the division shall be issued without charge to each licensee. Such card shall be evidence that the licensee is licensed under sections 324.1100 to 324.1148. When any person to whom a card is issued terminates such person's position, office, or association with the licensee, the card shall be surrendered to the licensee and within five days thereafter shall be mailed or delivered by the licensee to the board for cancellation. Within thirty days after any change of address, a licensee shall notify the board of the address change. The principal place of business may be at a residence or at a business address, but it shall be the place at which the licensee maintains a permanent office.

(L. 2007 H.B. 780 merged with S.B. 308, A.L. 2010 H.B. 2226, et al., A.L. 2011 H.B. 464)



Section 324.1126 Expiration of license, when — renewal — licensee responsible for good conduct of employees.

Effective 28 Aug 2010

Title XXII OCCUPATIONS AND PROFESSIONS

324.1126. Expiration of license, when — renewal — licensee responsible for good conduct of employees. — 1. Any license issued under sections 324.1100 to 324.1148 shall be valid for two years. An application for renewal of such license shall be mailed to every person to whom a license was issued or renewed during the current licensing period. The applicant shall complete the application and return it to the board by the renewal date with a renewal fee in an amount to be set by the board and with evidence of continuing education under section 324.1122. Any licensee who practices during the time the license has expired shall be considered to be engaged in prohibited acts under section 324.1104 and shall be subject to the penalties provided for violation of the provisions of sections 324.1100 to 324.1148. If a person is otherwise eligible to renew the person's certification or license, the person may renew an expired certification or license within two years from the date of expiration. To renew such expired certification or license, the person shall submit an application for renewal, pay the renewal fee, pay a delinquent renewal fee as established by the board, and present evidence, in the form prescribed by the board, of having completed the continuing education requirements for renewal specified in section 324.1122. Upon a finding of extenuating circumstances, the commission may waive the payment of the delinquent fee. If a person has failed to renew the person's license within two years of its expiration, the license shall be void. A new photograph shall be submitted with the application for renewal only if the photograph on file with the board has been on file for more than two years.

2. A licensee shall at all times be legally responsible for the good conduct of each of the licensee's employees or agents while engaged in the business of the licensee and the licensee is legally responsible for any acts committed by such licensee's employees or agents which are in violation of sections 324.1100 to 324.1148. A person receiving an agency license shall directly manage the agency and employees.

3. A license issued under sections 324.1100 to 324.1148 shall not be assignable.

(L. 2007 H.B. 780 merged with S.B. 308, A.L. 2010 H.B. 2226, et al.)



Section 324.1128 Information regarding criminal offenses, licensee to divulge as required by law — prohibited acts.

Effective 28 Aug 2011

Title XXII OCCUPATIONS AND PROFESSIONS

324.1128. Information regarding criminal offenses, licensee to divulge as required by law — prohibited acts. — 1. Any licensee may divulge to the board, any law enforcement officer, prosecuting attorney, or such person's representative any information such person may acquire about any criminal offense. The licensee shall not divulge to any other person, except as required by law, any other information acquired by the licensee at the direction of his or her employer or client for whom the information was obtained. A licensee may instruct his or her client to divulge any information to the board, any law enforcement officer, prosecuting attorney, or other such person's representative related to a criminal offense if the client is the victim of the criminal offense.

2. No licensee officer, director, partner, associate, or employee thereof shall:

(1) Knowingly make any false report to his or her employer or client for whom information was being obtained;

(2) Cause any written report to be submitted to a client except by the licensee, and the person submitting the report shall exercise diligence in ascertaining whether or not the facts and information in such report are true and correct;

(3) Use a title, wear a uniform, use an insignia or an identification card, or make any statement with the intent to give an impression that such person is connected in any way with the federal government, a state government, or any political subdivision of a state government;

(4) Appear as an assignee party in any proceeding involving claim and delivery, replevin or other possessory action, action to foreclose a chattel mortgage, mechanic's lien, materialman's lien, or any other lien;

(5) Manufacture false evidence;

(6) Allow anyone other than the individual licensed pursuant to the provisions of sections 324.1100 to 324.1148 or otherwise authorized by such sections to conduct an investigation;

(7) Assign or transfer a license issued pursuant to section 324.1100 to 324.1148; or

(8) Create any video recording of an individual in their domicile without the individual's permission. Furthermore, if such video recording is made, it shall not be admissible as evidence in any civil proceeding, except in a proceeding against such licensee officer, director, partner, associate, or employee.

(L. 2007 H.B. 780 merged with S.B. 308, A.L. 2010 H.B. 2226, et al., A.L. 2011 H.B. 464)



Section 324.1130 Records to be maintained — required filings.

Effective 28 Aug 2011

Title XXII OCCUPATIONS AND PROFESSIONS

324.1130. Records to be maintained — required filings. — Each licensee shall maintain a record containing such information relative to the licensee's employees as may be prescribed by the board. Such licensee shall file with the board the complete address of the location of the licensee's principal place of business. The board may require the filing of other information for the purpose of identifying such principal place of business.

(L. 2007 H.B. 780 merged with S.B. 308, A.L. 2011 H.B. 464)



Section 324.1132 Advertising requirements.

Effective 28 Aug 2011

Title XXII OCCUPATIONS AND PROFESSIONS

324.1132. Advertising requirements. — Every advertisement by a licensee soliciting or advertising business shall contain the licensee's name, city, and state as it appears in the records of the board. No individual or business can advertise as a private investigator, private detective, private investigator agency, private fire investigator, or private fire investigator agency without including their individual or agency license number in the advertisement. A licensee shall not advertise or conduct business from any Missouri address other than that shown on the records of the board as the licensee's principal place of business unless the licensee has received an additional agency license for such location after compliance with the provisions of sections 324.1100 to 324.1148 and such additional requirements necessary for the protection of the public as the board may prescribe by regulation. A licensee shall notify the board in writing within ten days after closing or changing the location of a branch office. The fee for the additional license shall be determined by the board.

(L. 2007 H.B. 780 merged with S.B. 308, A.L. 2010 H.B. 2226, et al., A.L. 2011 H.B. 464)



Section 324.1134 Licensure sanctions permitted, procedure — complaint may be filed with administrative hearing commission — disciplinary action authorized, when.

Effective 28 Aug 2011

Title XXII OCCUPATIONS AND PROFESSIONS

324.1134. Licensure sanctions permitted, procedure — complaint may be filed with administrative hearing commission — disciplinary action authorized, when. — 1. The board may suspend or refuse to issue or renew any certificate of registration or authority, permit or license required under sections 324.1100 to 324.1148 for one or any combination of causes stated in subsection 2 of this section. The board shall notify the applicant in writing of the reasons for the suspension or refusal and shall advise the applicant of the applicant's right to file a complaint with the administrative hearing commission as provided by chapter 621. As an alternative to a refusal to issue or renew any certificate, registration or authority, the board may, at its discretion, issue a license which is subject to probation, restriction or limitation to an applicant for licensure for any one or any combination of causes stated in subsection 2 of this section. The board's order of probation, limitation or restriction shall contain a statement of the discipline imposed, the basis therefor, the date such action shall become effective, and a statement that the applicant has thirty days to request in writing a hearing before the administrative hearing commission. If the board issues a probationary, limited or restricted license to an applicant for licensure, either party may file a written petition with the administrative hearing commission within thirty days of the effective date of the probationary, limited or restricted license seeking review of the board's determination. If no written request for a hearing is received by the administrative hearing commission within the thirty-day period, the right to seek review of the board's decision shall be considered as waived.

2. The board may cause a complaint to be filed with the administrative hearing commission as provided by chapter 621 against any holder of any certificate of registration or authority, permit or license required by sections 324.1100 to 324.1148 or any person who has failed to renew or has surrendered the person's certificate of registration or authority, permit or license for any one or any combination of the following causes:

(1) Making any false statement or giving any false information or given any false information in connection with an application for a license or a renewal or reinstatement thereof;

(2) Violating any provision of sections 324.1100 to 324.1148;

(3) Violating any rule of the board of private investigator examiners adopted under the authority contained in sections 324.1100 to 324.1148;

(4) Impersonating, or permitting or aiding and abetting an employee to impersonate, a law enforcement officer, fire safety officer, or employee of the United States of America, or of any state or political subdivision thereof;

(5) Committing, or permitting any employee to commit any act, while the license was expired, which would be cause for the suspension or revocation of a license, or grounds for the denial of an application for a license;

(6) Knowingly violating, or advising, encouraging, or assisting the violation of, any court order or injunction in the course of business as a licensee;

(7) Using any letterhead, advertisement, or other printed matter, or in any manner whatever represented that such person is an instrumentality of the federal government, a state, or any political subdivision thereof;

(8) Using a name different from that under which such person is currently licensed in any advertisement, solicitation, or contract for business;

(9) Violating or assisting or enabling any person to violate any provision of this chapter or any lawful rule or regulation adopted pursuant to the authority granted in this chapter; or

(10) Committing any act which is grounds for denial of an application for a license under section 324.1112.

3. The record of conviction, or a certified copy thereof, shall be conclusive evidence of such conviction, and a plea or verdict of guilty is deemed to be a conviction within the meaning thereof.

4. The agency may continue under the direction of another employee if the licensee's license is suspended or revoked by the board. The board shall establish a time frame in which the agency shall identify an acceptable person who is qualified to assume control of the agency, as required by the board.

5. After the filing of a complaint before the administrative hearing commission, the proceedings shall be conducted in accordance with the provisions of chapter 621. Upon a finding by the administrative hearing commission that the grounds in subsection 1 of this section for disciplinary action are met, the board may singly or in combination censure or place the person named in the complaint on probation under such terms and conditions as the board deems appropriate for a period not to exceed five years, may suspend for a period not to exceed three years, or revoke the license.

(L. 2007 H.B. 780 merged with S.B. 308, A.L. 2010 H.B. 2226, et al., A.L. 2011 H.B. 464)



Section 324.1136 Record-keeping requirements — investigatory powers of the board.

Effective 28 Aug 2011

Title XXII OCCUPATIONS AND PROFESSIONS

324.1136. Record-keeping requirements — investigatory powers of the board. — 1. Each licensee operating under the provisions of sections 324.1100 to 324.1148 shall be required to keep a complete record of the business transactions of such investigator or investigator agency for a period of seven years. Upon the service of a court order issued by a court of competent jurisdiction or upon the service of a subpoena issued by the board that is based on a complaint supported by oath or affirmation, which particularly describes the records and reports, any licensee who is the owner, partner, director, corporate officer, or custodian of business records shall provide an opportunity for the inspection of the same and to inspect reports made. Any information obtained by the board shall be kept confidential, except as may be necessary to commence and prosecute any legal proceedings. The board shall not personally enter a licensee's place of business to inspect records, but shall utilize an employee of the division of professional registration to act as a gatherer of information and facts to present to the board regarding any complaint or inspection under investigation.

2. For the purpose of enforcing the provisions of sections 324.1100 to 324.1148, and in making investigations relating to any violation thereof, the board shall have the power to subpoena and bring before the board any person in this state and require the production of any books, records, or papers which the board deems relevant to the inquiry. The board also may administer an oath to and take the testimony of any person, or cause such person's deposition to be taken, except that any applicant or licensee or officer, director, partner, or associate thereof shall not be entitled to any fees or mileage. A subpoena issued under this section shall be governed by the Missouri rules of civil procedure and shall comply with any confidentiality standards or legal limitations imposed by privacy or open records acts, fair credit reporting acts, polygraph acts, driver privacy protection acts, judicially recognized privileged communications, and the bill of rights of both the United States and Missouri Constitutions. Any person duly subpoenaed who fails to obey such subpoena without reasonable cause, or without such cause refuses to be examined or to answer any legal or pertinent question as to the character or qualification of such applicant or licensee or such applicant's alleged unlawful or deceptive practices or methods, shall be guilty of a class A misdemeanor. The testimony of witnesses in any investigative proceeding shall be under oath.

3. Any licensee who is required by fully executed written contract or court order to destroy, seal, or return to a party to a lawsuit, or to the court, records related to work performed under that contract or court order shall maintain in his or her files a fully executed copy of the contract or court order requiring destruction, sealing, or return of the records. Maintenance of the contract or court order shall fulfill the requirements of this section.

(L. 2007 H.B. 780 merged with S.B. 308, A.L. 2010 H.B. 2226, et al., A.L. 2011 H.B. 464)



Section 324.1138 Rulemaking authority.

Effective 28 Aug 2011

Title XXII OCCUPATIONS AND PROFESSIONS

324.1138. Rulemaking authority. — 1. The board shall adopt such rules and regulations as may be necessary to carry out the provisions of sections 324.1100 to 324.1148.

2. The board may establish by rule requirements for a dual license to be issued to individuals who qualify separately for both a private investigator and private fire investigator licensure.

3. The board may establish by rule a code of conduct.

4. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in sections 324.1100 to 324.1148 shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly under chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2007, shall be invalid and void.

(L. 2007 H.B. 780 merged with S.B. 308, A.L. 2011 H.B. 464)



Section 324.1142 Falsification of required information, penalties.

Effective 01 Jan 2017, see footnote

Title XXII OCCUPATIONS AND PROFESSIONS

324.1142. Falsification of required information, penalties. — Any person who knowingly falsifies the fingerprints or photographs or other information required to be submitted under sections 324.1100 to 324.1148 is guilty of a class E felony; and any person who violates any of the other provisions of sections 324.1100 to 324.1148 is guilty of a class A misdemeanor.

(L. 2007 H.B. 780 merged with S.B. 308, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 324.1144 Reciprocity.

Effective 28 Aug 2011

Title XXII OCCUPATIONS AND PROFESSIONS

324.1144. Reciprocity. — The board may negotiate and enter into reciprocal agreements with appropriate officials in other states to permit licensed private investigators, fire investigators, private investigator agencies, and private fire investigator agencies who meet or exceed the qualifications established in sections 324.1100 to 324.1148 to operate across state lines under mutually acceptable terms.

(L. 2007 H.B. 780 merged with S.B. 308, A.L. 2011 H.B. 464)



Section 324.1146 Licensure of law enforcement officers, qualifications.

Effective 28 Aug 2007

Title XXII OCCUPATIONS AND PROFESSIONS

324.1146. Licensure of law enforcement officers, qualifications. — Law enforcement officers who perform private investigations shall be licensed under this chapter subject to the following qualifications and limitations:

(1) The board may waive testing for law enforcement officers currently certified under existing peace officer standards and training requirements under chapter 590;

(2) Law enforcement officers shall pay the appropriate licensing fees;

(3) Law enforcement officers shall assume individual liability for their actions while performing private investigations, complying with any insurance or bonding requirements imposed under sections 324.1100 to 324.1148;

(4) Law enforcement officers shall not utilize their official capacity in the course of a private investigation, including but not limited to:

(a) Accessing information intended only for police officials. Law enforcement officers shall comply with the legal limits on access to the information of private citizens;

(b) Utilizing any official item, such as a uniform, badge, or vehicle, while performing a private investigation. Law enforcement officers shall provide their own equipment;

(c) Utilizing law enforcement officer arrest and use of force standards. Law enforcement officers shall use private citizen arrest and use of force standards while operating as a private investigator;

(5) Law enforcement officers shall produce evidence of training and experience concerning the legal limits imposed on private investigations or pass a test on such subject produced by the board; and

(6) The provisions of sections 324.1100 to 324.1148 shall not apply to law enforcement officers who provide only private security services and not private investigator services.

(L. 2007 H.B. 780 merged with S.B. 308)



Section 324.1147 Civil and criminal liability, no immunity, when.

Effective 28 Aug 2010

Title XXII OCCUPATIONS AND PROFESSIONS

324.1147. Civil and criminal liability, no immunity, when. — The provisions of sections 324.1100 to 324.1148 shall not be construed to release any person from civil liability or criminal prosecution under any other law of this state.

(L. 2010 H.B. 2226, et al.)



Section 324.1148 Violations, penalty.

Effective 01 Jan 2017, see footnote

Title XXII OCCUPATIONS AND PROFESSIONS

324.1148. Violations, penalty. — Any person who violates sections 324.1100 to 324.1148 is guilty of a class A misdemeanor. Any second or subsequent violation of sections 324.1100 to 324.1148 is a class E felony.

(L. 2007 H.B. 780 merged with S.B. 308, A.L. 2014 S.B. 491)

Effective 1-01-17






Chapter 325 Public Adjusters and Adjuster Solicitors

Chapter Cross References



Section 325.010 Definitions.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

325.010. Definitions. — As used in sections 325.010 to 325.055, unless the context clearly requires another meaning, the following words and phrases mean:

(1) "Director", the director of the department of insurance, financial institutions and professional registration;

(2) "Public adjuster", any person, partnership, association or corporation engaging in the adjustment or settlement of claims for losses or damages arising out of policies of fire or allied lines of insurances; but does not include persons, partnerships, associations or corporations engaged in the adjustment or settlement of claims for losses or damages arising out of other types of policies for casualty insurance; and does not include attorneys at law; and does not include an agent or employee of an issuer of policies of insurance against loss or damage by fire or allied casualty; nor to an insurance broker acting as an adjuster without compensation for a client for whom he is acting as broker;

(3) "Public adjuster solicitor", any person, other than clerical employees, employed by a public adjuster who solicits or aids in securing any contract for adjustment for a public adjuster, or who acts for or with a public adjuster in making settlements or adjustments of claims.

(L. 1973 S.B. 28 § 1, A.L. 2008 S.B. 788)



Section 325.015 License required.

Effective 28 Aug 1973

Title XXII OCCUPATIONS AND PROFESSIONS

325.015. License required. — No person, partnership, association or corporation shall, directly or indirectly, act as a public adjuster or public adjuster solicitor within this state, or receive for or because of services rendered in the adjustment of any claim or claims for loss or damage by fire or other casualty within the provisions of fire or allied insurance policies any money or commission or other thing of value, without first securing a license to act as a public adjuster or public adjuster solicitor from the director as hereinafter prescribed. No such license shall permit the holder thereof to engage in the practice of law or to conduct law business as defined in section 484.010.

(L. 1973 S.B. 28 § 2)



Section 325.020 Application for license, contents of — bond.

Effective 28 Aug 1973

Title XXII OCCUPATIONS AND PROFESSIONS

325.020. Application for license, contents of — bond. — 1. Any person, partnership, association or corporation desiring to be licensed as a public adjuster or public adjuster solicitor shall submit an application therefor to the director upon forms adopted by the director, and shall file corporate surety bond in the amount of ten thousand dollars and for each employee engaged as a public adjuster or solicitor a separate corporate surety bond in the amount of one thousand dollars; said bonds shall be conditioned upon a satisfactory accounting of any funds received in settlement of losses or claims for holders of insurance policies within the provisions of sections 325.010 to 325.055; provided, however, that the aggregate liability of the surety for all breaches of the conditions of the bond shall, in no event, exceed the sum of such bond. The surety on the bond shall have the right to cancel such bond upon giving thirty days' notice to the director and thereafter shall be relieved of liability for any breach of condition occurring after the effective date of said cancellation.

2. Each application shall be signed and verified under oath by the applicant, shall contain the name and address of the applicant and the address of the place where the applicant will conduct an adjusting business, whether any adjuster's license has previously been issued to the applicant, the applicant's occupation or business for the five years next preceding the date of the application, including names and addresses of employers within this period, and such other information as the director may require to enable him to determine the experience, education and training of the applicant to engage in this type of business.

3. If the applicant is a partnership, association or corporation, the application shall contain the above information for each partner, member, officer or director as may be applicable. The license issued shall entitle only those persons named in the application to engage in the adjusting business.

(L. 1973 S.B. 28 § 3)



Section 325.025 Application fee — annual renewal fee, failure to pay, license terminates — supplemental application.

Effective 28 Aug 1990

Title XXII OCCUPATIONS AND PROFESSIONS

325.025. Application fee — annual renewal fee, failure to pay, license terminates — supplemental application. — 1. Each applicant shall pay an initial application fee of one hundred dollars for each individual who will act as a public adjuster or public adjuster solicitor. Each license issued shall be renewed annually on the anniversary date of issuance and continue in effect until refused, revoked or suspended by the director in accordance with section 325.035; except that if the annual renewal fee for the license is not paid on or before the anniversary date the license terminates.

2. The annual renewal fee for a public adjuster's or public adjuster solicitor's license if fifty dollars for each license.

3. Supplemental applications may be made for others becoming associated with or employed by a licensee upon the payment of the proper additional fee or fees and the filing of a completed application.

(L. 1973 S.B. 28 § 4, A.L. 1990 H.B. 1739)



Section 325.030 License issued, when — titles — license refused, when.

Effective 28 Aug 1973

Title XXII OCCUPATIONS AND PROFESSIONS

325.030. License issued, when — titles — license refused, when. — 1. The director shall issue the proper license when the requirements of sections 325.010 to 325.055 have been met, and a person receiving the license shall thereafter be known and styled a "licensed public adjuster", or "licensed public adjuster solicitor", as the case may be.

2. The director shall require an applicant to submit to a written examination to determine his qualifications to engage in the adjustment business.

3. Notwithstanding subsection 1, the director shall not issue a license to any person who has been convicted of a felony or other crime involving fraudulent or dishonest practices; and shall have the power to revoke, suspend or refuse a license as hereinafter provided.

(L. 1973 S.B. 28 § 5)



Section 325.035 Refusal to license, revocation or suspension, grounds for.

Effective 28 Aug 1991

Title XXII OCCUPATIONS AND PROFESSIONS

325.035. Refusal to license, revocation or suspension, grounds for. — 1. Whenever the director shall be satisfied that an applicant for a license does not have the necessary qualifications to engage in the public adjustment business, or when he shall be satisfied that a holder of such license has engaged in false, fraudulent or misleading business practices, the director may refuse to issue the license or may revoke or suspend the license. Such refusal, revocation or suspension shall be accomplished pursuant to the provisions of chapter 621 and shall be based on one or more of the following grounds:

(1) A violation of any provision of chapter 325; or

(2) Any ground under subdivisions (2) to (12) of subsection 1 of section 375.141.

2. The director may suspend the license of any holder thereof for such period as he may determine proper or revoke such license if as a result of his disciplinary hearing he deems such action to be necessary as being in the public interest.

(L. 1973 S.B. 28 § 6, A.L. 1991 S.B. 53 merged with S.B. 283)



Section 325.040 Penalty.

Effective 28 Aug 1973

Title XXII OCCUPATIONS AND PROFESSIONS

325.040. Penalty. — Anyone violating the provisions of sections 325.010 to 325.055 is guilty of a misdemeanor.

(L. 1973 S.B. 28 § 7)



Section 325.045 Limit on expenditure by state — fees raised, when.

Effective 28 Aug 1973

Title XXII OCCUPATIONS AND PROFESSIONS

325.045. Limit on expenditure by state — fees raised, when. — No more general revenues of the state of Missouri shall be used to carry out the provisions of sections 325.010 to 325.055 than* the amount collected in fees. The director may from time to time raise the amount of such fees as are provided in sections 325.010 to 325.055 in order to make said act self-sustaining.

(L. 1973 S.B. 28 § 8)

*Word "that" appears here in original rolls.



Section 325.050 Cancellation of agreement, when, how.

Effective 28 Aug 1973

Title XXII OCCUPATIONS AND PROFESSIONS

325.050. Cancellation of agreement, when, how. — 1. The owner of damaged property has the right to cancel any agreement entered into with a licensed public adjuster or licensed public adjuster solicitor until midnight of the third business day after the day on which the agreement was signed.

2. Cancellation occurs when the buyer gives written notice of cancellation to the licensed public adjuster or licensed public adjuster solicitor at the address stated in the agreement between the parties. Notice of cancellation may be given by mail and is given when deposited in a United States mail box properly addressed and postage prepaid. Notice of cancellation must contain the written intention of the owner to cancel the agreement. No liability accrues to the owner when the agreement is cancelled within said period, except for reasonable expenses incurred in preserving the damaged premises during the said three-day period.

(L. 1973 S.B. 28 § 9)



Section 325.055 Contracts to repair or replace prohibited, when.

Effective 28 Aug 1973

Title XXII OCCUPATIONS AND PROFESSIONS

325.055. Contracts to repair or replace prohibited, when. — No person, partnership, association or corporation, directly or indirectly, acting as a public adjuster or public adjuster solicitor licensed under the provisions of sections 325.010 to 325.055, may solicit, or enter into, an agreement for the repair or replacement of damaged property on which said public adjuster or public adjuster solicitor has been engaged to adjust or settle claims for losses or damages arising out of policies of fire or allied lines of insurances.

(L. 1973 S.B. 28 § 10)






Chapter 326 Accountants

Chapter Cross References



Section 326.250 Citation of law.

Effective 28 Aug 2001

Title XXII OCCUPATIONS AND PROFESSIONS

326.250. Citation of law. — The provisions of sections 326.250 to 326.331 shall be known and may be cited as the "Missouri Accountancy Act".

(L. 2001 H.B. 567)



Section 326.253 Policy statement, purpose clause.

Effective 28 Aug 2001

Title XXII OCCUPATIONS AND PROFESSIONS

326.253. Policy statement, purpose clause. — It is the policy of this state and the purpose of this chapter to promote the reliability of information that is used for guidance in financial transactions or for accounting for or assessing the financial status or performance of commercial, noncommercial and governmental enterprises. The protection of the public interest requires that persons professing special competence in accountancy or offering assurance as to the reliability or fairness of presentation of such information shall have demonstrated their qualifications to do so, and that persons who have not demonstrated and maintained such qualifications not be permitted to represent themselves as having such special competence or to offer such assurance; that the conduct of persons licensed as having special competence in accountancy be regulated in all aspects of their professional work; that a public authority competent to prescribe and assess the qualifications and to regulate the conduct of certified public accountants be established; and that the use of titles that have a capacity or tendency to deceive the public as to the status or competence of the persons using such titles be prohibited.

(L. 2001 H.B. 567)



Section 326.256 Definitions.

Effective 28 Aug 2017

Title XXII OCCUPATIONS AND PROFESSIONS

326.256. Definitions. — 1. As used in this chapter, the following terms mean:

(1) “AICPA”, the American Institute of Certified Public Accountants;

(2) “Attest” or “attest services”, providing the following services:

(a) Any audit or other engagement to be performed in accordance with the Statements on Auditing Standards (SAS);

(b) Any examination of prospective financial information to be performed in accordance with the Statements on Standards for Attestation Engagements (SSAE);

(c) Any engagement to be performed in accordance with the auditing standards and rules of the Public Company Accounting Oversight Board (PCAOB);

(d) Any review of a financial statement to be performed in accordance with the Statements on Standards for Accounting and Review Services (SSARS); or

(e) Any examination, review, or agreed upon procedures engagement to be performed in accordance with the SSAE, other than an examination described in paragraph (b) of this subdivision;

(3) “Board”, the Missouri state board of accountancy established under section 326.259 or its predecessor pursuant to prior law;

(4) “Certificate”, a certificate issued under section 326.060* prior to August 28, 2001;

(5) “Certified public accountant” or “CPA”, the holder of a certificate or license as defined in this section;

(6) “Certified public accounting firm”, “CPA firm” or “firm”, a sole proprietorship, a corporation, a partnership or any other form of organization issued a permit under section 326.289;

(7) “Client”, a person or entity that agrees with a licensee or licensee’s employer to receive any professional service;

(8) “Compilation”, providing a service to be performed in accordance with Statements on Standards for Accounting and Review Services (SSARS) that is presented in the form of financial statements information that is the representation of management (owners) without undertaking to express any assurance on the statements;

(9) “License”, a license issued under section 326.280, or privilege to practice under section 326.283; or, in each case, an individual license or permit issued pursuant to corresponding provisions of prior law;

(10) “Licensee”, the holder of a license as defined in this section;

(11) “Manager”, a manager of a limited liability company;

(12) “Member”, a member of a limited liability company;

(13) “NASBA”, the National Association of State Boards of Accountancy;

(14) “PCAOB”, the Public Company Accounting Oversight Board;

(15) “Peer review”, a study, appraisal or review of one or more aspects of the professional work of a licensee or certified public accounting firm that performs attest or compilation services, by licensees who are not affiliated either personally or through their certified public accounting firm being reviewed pursuant to the Standards for Performing and Reporting on Peer Reviews promulgated by the AICPA or such other standard adopted by regulation of the board which meets or exceeds the AICPA standards;

(16) “Permit”, a permit to practice as a certified public accounting firm issued under section 326.289 or corresponding provisions of prior law or pursuant to corresponding provisions of the laws of other states;

(17) “Principal place of business”, the office location designated by the licensee for purposes of substantial equivalency and reciprocity;

(18) “Professional”, arising out of or related to the specialized knowledge or skills associated with certified public accountants;

(19) “Public accounting”:

(a) Performing or offering to perform for an enterprise, client or potential client one or more services involving the use of accounting or auditing skills, or one or more management advisory or consulting services, or the preparation of tax returns or the furnishing of advice on tax matters by a person, firm, limited liability company or professional corporation using the title “C.P.A.” or “P.A.” in signs, advertising, directory listing, business cards, letterheads or other public representations;

(b) Signing or affixing a name, with any wording indicating the person or entity has expert knowledge in accounting or auditing to any opinion or certificate attesting to the reliability of any representation or estimate in regard to any person or organization embracing financial information or facts respecting compliance with conditions established by law or contract, including but not limited to statutes, ordinances, rules, grants, loans and appropriations; or

(c) Offering to the public or to prospective clients to perform, or actually performing on behalf of clients, professional services that involve or require an audit or examination of financial records leading to the expression of a written attestation or opinion concerning these records;

(20) “Report”, when used with reference to any attest or compilation service, means an opinion, report or other form of language that states or implies assurance as to the reliability of the attested information or compiled financial statements, and that also includes or is accompanied by any statement or implication that the person or firm issuing it has special knowledge or competence in accounting or auditing. Such a statement or implication of special knowledge or competence may arise from use by the issuer of the report of names or titles indicating that the person or firm is an accountant or auditor, or from the language of the report itself. The term report includes any form of language which disclaims an opinion when such form of language is conventionally understood to imply any positive assurance as to the reliability of the attested information or compiled financial statements referred to or special competence on the part of the person or firm issuing such language, and includes any other form of language that is conventionally understood to imply such assurance or such special knowledge or competence;

(21) “State”, any state of the United States, the District of Columbia, Puerto Rico, the U.S. Virgin Islands, the Commonwealth of the Northern Mariana Islands, and Guam; except that “this state” means the state of Missouri;

(22) “Substantial equivalency” or “substantially equivalent”, a determination by the board of accountancy or its designee that the education, examination and experience requirements contained in the statutes and administrative rules of another jurisdiction are comparable to or exceed the education, examination and experience requirements contained in this chapter or that an individual certified public accountant’s education, examination and experience qualifications are comparable to or exceed the education, examination and experience requirements contained in this chapter;

(23) “Transmittal”, any transmission of information in any form, including but not limited to any and all documents, records, minutes, computer files, disks or information.

2. The statements on standards specified in this section shall be adopted by reference by the board pursuant to rulemaking and shall be those developed for general application by the AICPA or other recognized national accountancy organization as prescribed by board rule.

(L. 2001 H.B. 567, A.L. 2002 H.B. 1600, A.L. 2008 S.B. 788, A.L. 2017 S.B. 395)

*Section 326.060 was repealed by H.B. 567, 2001.



Section 326.259 Missouri state board of accountancy established, appointment, members, qualifications, terms, removal.

Effective 28 Aug 2017

Title XXII OCCUPATIONS AND PROFESSIONS

326.259. Missouri state board of accountancy established, appointment, members, qualifications, terms, removal. — 1. The “Missouri State Board of Accountancy” is hereby established and shall consist of seven members, one of whom shall be a voting public member, and shall have the functions, powers and duties prescribed in this chapter.

2. Each member of the board, except the public member, shall be a licensee pursuant to the laws of this state, and shall at the time of his or her appointment be a citizen of the United States, a resident of this state for at least one year and have practiced continuously as a licensee for a period of at least five years immediately preceding his or her appointment. At the time of his or her appointment, the public member shall be a citizen of the United States, a resident of this state for a period of one year, a registered voter, a person who is not and never was a member of any profession licensed or regulated pursuant to this chapter or the immediate family member of such a person, and a person who does not have and never has had a material financial interest in either providing professional services regulated by this chapter, or an activity or organization directly related to any profession licensed or regulated pursuant to this chapter.

3. Members of the Missouri state board of accountancy, including public members, shall be chosen by the governor with the advice and consent of the senate from lists submitted by the director of the division of professional registration. The chair of the largest membership state organization of certified public accountants which is dedicated to maintaining the high professional and ethical standards of accountants as well as protection of the public may submit a list of five licensees to the director of the division of professional registration for consideration as a board member, other than the public member. To be considered by the director of the division of professional registration, the list shall be submitted at least ninety days prior to the expiration of the term of the board member or as soon as feasible after a vacancy on the board occurs. The duties of the public member shall not include the determination of the technical requirements for licensure, whether any person meets the technical requirements, or the technical competence or technical judgment of a certified public accountant or applicant for licensure.

4. The term of office of each board member appointed shall be five years. Vacancies shall be filled by the governor for the remainder of the unexpired term. No person shall serve more than two consecutive terms or eleven years, whichever is less; except that a member may hold office until his or her successor is appointed and qualified. Any member who has served two complete consecutive terms shall be ineligible to be reappointed until one year has lapsed. No member whose term has been terminated for any reason, other than the term’s expiration, shall be eligible for reappointment until the lapse of one year. An appointment to fill an unexpired term shall not be considered a complete term.

5. The governor may remove any member of the board for misconduct, incompetency or neglect of official duties after giving the member written notice of the charges and an opportunity to be heard.

(L. 2001 H.B. 567, A.L. 2017 S.B. 395)



Section 326.262 Rulemaking authority — office maintained in Jefferson City.

Effective 28 Aug 2001

Title XXII OCCUPATIONS AND PROFESSIONS

326.262. Rulemaking authority — office maintained in Jefferson City. — 1. The Missouri state board of accountancy shall have power by rule to adopt and use a seal; make and amend all rules deemed necessary for the proper administration of this chapter; conduct examinations; administer oaths and hear testimony regarding complaints, investigations and disciplinary actions or in pursuing settlement as provided by section 621.110, or preparatory to the filing of a complaint pursuant to section 621.045; require by summons or subpoena the attendance and testimony of witnesses, and the production of books, papers and documents with respect to testimony regarding complaints, investigations and disciplinary actions or in pursuing settlement; and do and perform all other acts and things committed to its charge and administration, or incidental thereto.

2. The board shall maintain its office in Jefferson City, Missouri.

(L. 2001 H.B. 567)



Section 326.265 Officers elected by board, employment of legal counsel and personnel — continuing education committee, duties.

Effective 28 Aug 2017

Title XXII OCCUPATIONS AND PROFESSIONS

326.265. Officers elected by board, employment of legal counsel and personnel — continuing education committee, duties. — 1. The board shall elect annually one of its members as president, one as vice president, one as secretary and one as treasurer, and shall make an annual report to the governor and the general assembly. The board shall file and preserve all written applications, petitions, complaints, charges or requests made or presented to the board and all affidavits and other verified documents, and shall keep accurate records and minutes of its proceedings. A copy of any entry in the register, or of any records or minutes of the board, certified by the president or secretary of the board under its seal shall constitute and have the full force and effect of the original.

2. The board may employ legal counsel and board personnel as defined in section 324.001 and incur such travel and other expense as in its judgment shall be necessary for the effective administration of this chapter.

3. The board may also appoint a continuing education committee of not less than five members consisting of certified public accountants of this state. Such committee shall:

(1) Evaluate continuing education programs to determine if they meet continuing education regulations adopted by the board;

(2) Consider applications for exceptions to continuing education regulations adopted pursuant to the provisions of section 326.271; and

(3) Consider other matters regarding continuing education as may be assigned by the board.

(L. 2001 H.B. 567, A.L. 2008 S.B. 788, A.L. 2017 S.B. 395)



Section 326.268 Meetings — examination of applicants, content, fees — compensation of board members.

Effective 28 Aug 2001

Title XXII OCCUPATIONS AND PROFESSIONS

326.268. Meetings — examination of applicants, content, fees — compensation of board members. — 1. The board may prescribe by rule the dates and places for holding regular meetings and regulate the call, notice and holding of special meetings. Four members of the board shall constitute a quorum at any regular meeting or special meeting.

2. The board shall determine by rule the dates and times of examination of applicants. Examination of applicants shall be held at least twice annually. The board may determine by rule the method for publicizing the times and places of the examination. The board may require any or all applicants to appear in person before the board to answer questions regarding their qualifications and may, in the board's discretion, require evidence in support of the statements of the applicant.

3. The required examination shall test the applicant's knowledge of the subjects of accounting and auditing, and such other related subjects as the board may specify by rule, including but not limited to business law and taxation. The board shall prescribe by rule the methods of applying for and conducting the examination, including methods for grading and passing grades; provided, however, that the board shall, to the extent possible, ensure the examination, grading of the examination and the passing grades are uniform with those applicable in other states. The board may make use of all or any part of the Uniform Certified Public Accountant Examination and Advisory Grading Service of the American Institute of Certified Public Accountants and may contract with third parties to perform administrative services with respect to the examination as the board deems appropriate.

4. The board may determine by rule the examination fee.

5. Each member of the board shall receive as compensation an amount set by the board not to exceed seventy dollars for each day devoted to the affairs of the board, and shall be reimbursed for necessary and actual expenses incurred in the performance of the member's official duties. All claims for compensation and expenses shall be presented and allowed in open meetings of the board. No compensation or expenses of members of the board, its officers or employees shall be charged against the general funds of the state, but shall be paid out of the state board of accountancy fund.

(L. 2001 H.B. 567)



Section 326.271 Rulemaking authority, conduct of matters and continuing education.

Effective 28 Aug 2002

Title XXII OCCUPATIONS AND PROFESSIONS

326.271. Rulemaking authority, conduct of matters and continuing education. — 1. The board shall promulgate rules of procedure for governing the conduct of matters before the board.

2. The board shall promulgate rules of professional conduct for establishing and maintaining high standards of competence and integrity in the profession of public accounting.

3. In promulgating rules and regulations regarding the requirements of continuing education, the board:

(1) May use and rely upon guidelines and pronouncements of recognized educational and professional associations;

(2) May prescribe for content, duration and organization of courses;

(3) Shall consider applicant accessibility to continuing education as required by the board, and any impediments to the interstate practice of public accounting which may result from differences in requirements in states;

(4) May in its discretion relax or suspend continuing education requirements for instances of individual hardship;

(5) Shall not require the completion of more than one hundred twenty hours of continuing education or its equivalent in any three-year period, not more than one-third of which shall be required in any one year. The continuing education requirements must be capable of being fulfilled in programs or courses reasonably available to licensees within the state.

4. The board may require by rule licensees to submit any continuing education reporting as the board deems necessary.

5. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this chapter shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This chapter and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2001, shall be invalid and void.

(L. 2001 H.B. 567, A.L. 2002 H.B. 1600)



Section 326.274 Investigation of complaints by board.

Effective 28 Aug 2001

Title XXII OCCUPATIONS AND PROFESSIONS

326.274. Investigation of complaints by board. — Upon receipt of a complaint or other information suggesting violations of this chapter or the rules of the board, the board may conduct investigations to determine if probable cause exists to institute proceedings pursuant to sections 326.295 to 326.316 against any person or firm for the violation, but an investigation pursuant to this section shall not be a prerequisite to initiate proceedings where a determination of probable cause can be made without investigation.

(L. 2001 H.B. 567)



Section 326.277 Eligibility for examination, education requirements.

Effective 28 Aug 2001

Title XXII OCCUPATIONS AND PROFESSIONS

326.277. Eligibility for examination, education requirements. — For an applicant to be eligible to apply for the examination, the applicant shall fulfill the education requirements of subdivision (4) of subsection 1 of section 326.280.

(L. 2001 H.B. 567)



Section 326.280 License issued, when — reexamination and fees — temporary license issued, when.

Effective 28 Aug 2017

Title XXII OCCUPATIONS AND PROFESSIONS

326.280. License issued, when — reexamination and fees — temporary license issued, when. — 1. A license shall be granted by the board to any person who meets the requirements of this chapter and who:

(1) Is a resident of this state or has a place of business in this state or, as an employee, is regularly employed in this state;

(2) Has attained the age of eighteen years;

(3) Is of good moral character;

(4) Either:

(a) Applied for the initial examination prior to June 30, 1999, and holds a baccalaureate degree conferred by an accredited college or university recognized by the board, with a concentration in accounting or the substantial equivalent of a concentration in accounting as determined by the board; or

(b) Applied for the initial examination on or after June 30, 1999, and has at least one hundred fifty semester hours of college education, including a baccalaureate or higher degree conferred by an accredited college or university recognized by the board, with the total educational program including an accounting concentration or equivalent as determined by board rule to be appropriate;

(5) Has passed an examination in accounting, auditing and such other related subjects as the board shall determine is appropriate; and

(6) Has had one year of experience. Experience shall be verified by a licensee and shall include any type of service or advice involving the use of accounting, attest, compilation, management advisory, financial advisory, tax or consulting skills including governmental accounting, budgeting or auditing. The board shall promulgate rules and regulations concerning the verifying licensee’s review of the applicant’s experience.

2. The board may prescribe by rule the terms and conditions for reexaminations and fees to be paid for reexaminations.

3. A person who, on August 28, 2001, holds an individual permit issued pursuant to the laws of this state shall not be required to obtain additional licenses pursuant to sections 326.280 to 326.286, and the licenses issued shall be considered licenses issued pursuant to sections 326.280 to 326.286. However, such persons shall be subject to the provisions of section 326.286 for renewal of licenses.

4. Upon application, the board may issue a temporary license to an applicant pursuant to this subsection for a person who has made a prima facie showing that the applicant meets all of the requirements for a license and possesses the experience required. The temporary license shall be effective only until the board has had the opportunity to investigate the applicant’s qualifications for licensure pursuant to subsection 1 of this section and notify the applicant that the applicant’s application for a license has been granted or rejected. In no event shall a temporary license be in effect for more than twelve months after the date of issuance nor shall a temporary license be reissued to the same applicant. No fee shall be charged for a temporary license. The holder of a temporary license which has not expired, been suspended or revoked shall be deemed to be the holder of a license issued pursuant to this section until the temporary license expires, is terminated, suspended or revoked.

5. An applicant for an examination who meets the educational requirements of subdivision (4) of subsection 1 of this section or who reasonably expects to meet those requirements within sixty days after the examination shall be eligible for examination if the applicant also meets the requirements of subdivisions (1), (2) and (3) of subsection 1 of this section. For an applicant admitted to examination on the reasonable expectation that the applicant will meet the educational requirements within sixty days, no license shall be issued nor credit for the examination or any part thereof given unless the educational requirement is in fact met within the sixty-day period.

(L. 2001 H.B. 567, A.L. 2002 H.B. 1600, A.L. 2017 S.B. 395)



Section 326.283 Reciprocity for out-of-state accountants — licensee of this state committing act in another state, effect.

Effective 28 Aug 2017

Title XXII OCCUPATIONS AND PROFESSIONS

326.283. Reciprocity for out-of-state accountants — licensee of this state committing act in another state, effect. — 1. (1) An individual whose principal place of business, domicile, or residency is not in this state and who holds a valid and unrestricted license to practice public accounting from any state which the board or its designee has determined by rule to be in substantial equivalence with the licensure requirements of this chapter, or if the individual’s qualifications are substantially equivalent to the licensure requirements of this chapter, shall be presumed to have qualifications substantially equivalent to this state’s requirements and shall have all the privileges of licensees of this state without the need to obtain a license or to otherwise notify or register with the board or pay any fee. Provided, however, the board may by rule require individuals with a valid but restricted license to obtain a license.

(2) An individual who qualifies for the privilege to practice under this section may offer or render professional services in this state, whether in person, by mail, telephone, or electronic means, and no notice or other submission shall be required of any such individual.

(3) An individual licensee of another state exercising the privilege afforded under this section and the firm which employs such licensee hereby simultaneously consent, as a condition of the grant of this privilege:

(a) To the personal and subject matter jurisdiction and disciplinary authority of the board;

(b) To comply with this chapter and the board’s rules;

(c) That in the event the license from any state is no longer valid or unrestricted, the individual shall cease offering or rendering professional services in this state individually and on behalf of a firm; and

(d) To the appointment of the state board that issued the individual’s license as his or her agent upon whom process may be served in any action or proceeding by this board against the individual.

(4) An individual who has been granted the privilege to practice under this section who performs attest or compilation services shall comply with the provisions of section 326.289.

(5) Nothing in this chapter shall prohibit temporary practice in this state for professional business incidental to a CPA’s regular practice outside this state. “Temporary practice” means that practice related to the direct purpose of an engagement for a client located outside this state, which engagement began outside this state and extends into this state through common ownership, existence of a subsidiary, assets or other operations located within this state.

2. A licensee of this state offering or rendering services or using his or her certified public accountant title in another state shall be subject to disciplinary action in this state for an act committed in another state for which the licensee would be subject to discipline for an act committed in the other state. Notwithstanding the provisions of section 326.274 to the contrary, the board may investigate any complaint made by the board of accountancy of another state.

(L. 2001 H.B. 567, A.L. 2002 H.B. 1600, A.L. 2008 S.B. 788, A.L. 2017 S.B. 395)



Section 326.286 Issuance and renewal of licenses, when, term — license holder by foreign authority, state license issued, when.

Effective 28 Aug 2017

Title XXII OCCUPATIONS AND PROFESSIONS

326.286. Issuance and renewal of licenses, when, term — license holder by foreign authority, state license issued, when. — 1. The board may grant or renew licenses to persons who make application and demonstrate that their qualifications, including the qualifications prescribed by section 326.280, are in accordance with this section.

2. Licenses shall be initially issued and renewed for periods of not more than three years and shall expire on the renewal date following issuance or renewal. Applications for licenses shall be made in such form, and in the case of applications for renewal, between such dates, as the board by rule shall specify. Application and renewal fees shall be determined by the board by rule.

3. With regard to applicants that do not qualify for reciprocity pursuant to subsection 1 of this section, the board may issue a license to an applicant upon a showing that:

(1) The applicant passed the examination required for issuance of the applicant’s certificate with grades that would have been passing grades at the time in this state;

(2) The applicant had four years of experience outside of this state of the type described in subdivision (6) of subsection 1 of section 326.280 or meets equivalent requirements prescribed by the board by rule, after passing the examination upon which the applicant’s license was based and within the ten years immediately preceding the application; and

(3) If the applicant’s certificate, license or permit was issued more than four years prior to the application for issuance of a license pursuant to this section, the applicant has fulfilled the requirements of continuing professional education that would have been applicable pursuant to subsection 6 of this section.

4. As an alternative to the requirements of subsection 3 of this section, a certified public accountant licensed by another state who establishes a principal place of business in this state shall request the issuance of a license from the board prior to establishing the principal place of business. The board may issue a license to the person who obtains verification from the NASBA National Qualification Appraisal Service that the individual’s qualifications are substantially equivalent to the licensure requirements of sections 326.250 to 326.331.

5. An application pursuant to this section may be made through the NASBA Qualification Appraisal Service.

6. Each licensee shall participate in a program of learning designed to maintain professional competency. The program of learning shall comply with rules adopted by the board. The board may create by rule an exception to such requirement for licensees who do not perform or offer to perform for the public one or more kinds of services involving the use of accounting or auditing skills, including issuance of reports on financial statements or of one or more kinds of management advisory, financial advisory or consulting services, or the preparation of tax returns or the furnishing of advice on tax matters. Licensees granted an exception by the board shall place the word “inactive” adjacent to their certified public accountant title on any business card, letterhead or any other document or device, except their certified public accountant certificate, on which their certified public accountant title appears.

7. Applicants for initial issuance or renewal of licenses pursuant to this section shall list all states in which they have applied for or hold certificates, licenses or permits and list any past denial, revocation or suspension or any discipline of a certificate, license or permit. Each holder of or applicant for a license shall notify the board in writing within thirty days after its occurrence of any issuance, denial, revocation or suspension or any discipline of a certificate, license or permit by another state.

8. The board may issue a license to a holder of a substantially equivalent foreign designation, provided that:

(1) The foreign authority which granted the designation makes similar provisions to allow a person who holds a valid license issued by this state to obtain such foreign authority’s comparable designation; and

(2) The foreign designation:

(a) Was duly issued by a foreign authority that regulates the practice of public accounting and the foreign designation has not expired or been revoked or suspended;

(b) Entitles the holder to issue reports upon financial statements; and

(c) Was issued upon the basis of educational, examination and experience requirements established by the foreign authority or by law; and

(3) The applicant:

(a) Received the designation based on educational and examination standards substantially equivalent to those in effect in this state at the time the foreign designation was granted;

(b) Completed an experience requirement substantially equivalent to the requirement set out in subdivision (6) of subsection 1 of section 326.280 in the jurisdiction which granted the foreign designation or has completed four years of professional experience in this state, or meets equivalent requirements prescribed by the board by rule within the ten years immediately preceding the application; and

(c) Passed a uniform qualifying examination in national standards and an examination on the laws, regulations and code of ethical conduct in effect in this state acceptable to the board.

9. An applicant pursuant to subsection 8 of this section shall list all jurisdictions, foreign and domestic, in which the applicant has applied for or holds a designation to practice public accounting. Each holder of a license issued pursuant to this subsection shall notify the board in writing within thirty days after its occurrence of any issuance, denial, revocation, suspension or any discipline of a designation or commencement of a disciplinary or enforcement action by any jurisdiction.

10. The board has the sole authority to interpret the application of the provisions of subsections 8 and 9 of this section.

(L. 2001 H.B. 567, A.L. 2002 H.B. 1600, A.L. 2017 S.B. 395)



Section 326.289 Issuance and renewal of permits, procedure.

Effective 28 Aug 2017

Title XXII OCCUPATIONS AND PROFESSIONS

326.289. Issuance and renewal of permits, procedure. — 1. The board may grant or renew permits to practice as a certified public accounting firm to applicants that demonstrate their qualifications in accordance with this chapter.

(1) The following shall hold a permit issued under this chapter:

(a) Any firm with an office in this state, as defined by the board by rule, offering or performing attest or compilation services; or

(b) Any firm with an office in this state that uses the title “CPA” or “CPA firm”.

(2) Any firm that does not have an office in this state may offer or perform attest or compilation services in this state without a valid permit only if it meets each of the following requirements:

(a) It complies with the qualifications described in subdivision (1) of subsection 4 of this section;

(b) It complies with the requirements of peer review as set forth in this chapter and the board’s promulgated regulations;

(c) It performs such services through an individual with practice privileges under section 326.283; and

(d) It can lawfully do so in the state where said individual with the privilege to practice has his or her principal place of business.

(3) A firm which is not subject to the requirements of subdivisions (1) or (2) of this subsection may perform other nonattest or noncompilation services while using the title “CPA” or “CPA firm” in this state without a permit issued under this section only if it:

(a) Performs such services through an individual with the privilege to practice under section 326.283; and

(b) Can lawfully do so in the state where said individual with privilege to practice has his or her principal place of business.

(4) (a) All firms practicing public accounting in this state shall register with the secretary of state.

(b) Firms which may be exempt from this requirement include:

a. Sole proprietorships;

b. Trusts created pursuant to revocable trust agreements, of which the trustee is a natural person who holds a license or privilege to practice as set forth in section* 326.280, 326.283, or 326.286;

c. General partnerships not operating as a limited liability partnership; or

d. Foreign professional corporations which do not meet criteria of chapter 356 due to name or ownership, shall obtain a certificate of authority as a general corporation. Notwithstanding the provisions of chapter 356, the secretary of state may issue a certificate of authority to a foreign professional corporation which does not meet the criteria of chapter 356 due to name or ownership, if the corporation meets the requirements of this section and the rules of the board.

2. Permits shall be initially issued and renewed for periods of not more than three years or for a specific period as prescribed by board rule following issuance or renewal.

3. The board shall determine by rule the form for application and renewal of permits and shall annually determine the fees for permits and their renewals.

4. An applicant for initial issuance or renewal of a permit to practice under this section shall be required to show that:

(1) A simple majority of the ownership of the firm, in terms of financial interests and voting rights of all partners, officers, principals, shareholders, members or managers, belongs to licensees who are licensed in some state, and the partners, officers, principals, shareholders, members or managers, whose principal place of business is in this state and who perform professional services in this state are licensees under section 326.280 or the corresponding provision of prior law. Although firms may include nonlicensee owners, the firm and its ownership shall comply with rules promulgated by the board;

(2) Any certified public accounting firm may include owners who are not licensees provided that:

(a) The firm designates a licensee of this state, or in the case of a firm which must have a permit under this section designates a licensee of another state who meets the requirements of section 326.283, who is responsible for the proper registration of the firm and identifies that individual to the board;

(b) All nonlicensee owners are active individual participants in the certified public accounting firm or affiliated entities;

(c) All owners are of good moral character; and

(d) The firm complies with other requirements as the board may impose by rule;

(3) Any licenseewho is responsible for supervising attest services, or signs or authorizes someone to sign the licensee’s report on the financial statements on behalf of the firm, shall meet competency requirements as determined by the board by rule which shall include one year of experience in addition to the experience required under subdivision (6) of subsection 1 of section 326.280 and shall be verified by a licensee. The additional experience required by this subsection shall include experience in attest work supervised by a licensee.

5. An applicant for initial issuance or renewal of a permit to practice shall register each office of the firm within this state with the board and show that all attest and compilation services rendered in this state are under the charge of a licensee.

6. No licensee or firm holding a permit under this chapter shall use a professional or firm name or designation that is misleading as to:

(1) The legal form of the firm;

(2) The persons who are partners, officers, members, managers or shareholders of the firm; or

(3) Any other matter.

­­

­

7. Applicants for initial issuance or renewal of permits shall list in their application all states in which they have applied for or hold permits as certified public accounting firms and list any past denial, revocation, suspension or any discipline of a permit by any other state. Each holder of or applicant for a permit under this section shall notify the board in writing within thirty days after its occurrence of any change in the identities of partners, principals, officers, shareholders, members or managers whose principal place of business is in this state; any change in the number or location of offices within this state; any change in the identity of the persons in charge of such offices; and any issuance, denial, revocation, suspension or any discipline of a permit by any other state.

8. Firms which fall out of compliance with the provisions of this section due to changes in firm ownership or personnel after receiving or renewing a permit shall take corrective action to bring the firm back into compliance as quickly as possible. The board may grant a reasonable period of time for a firm to take such corrective action. Failure to bring the firm back into compliance within a reasonable period as defined by the board may result in the suspension or revocation of the firm permit.

9. The board shall require by rule, as a condition to the renewal of permits, that firms undergo, no more frequently than once every three years, peer reviews conducted in a manner as the board shall specify. The review shall include a verification that individuals in the firm who are responsible for supervising attest and compilation services or sign or authorize someone to sign the accountant’s report on the financial statements on behalf of the firm meet the competency requirements set out in the professional standards for such services, provided that any such rule:

(1) Shall include reasonable provision for compliance by a firm showing that it has within the preceding three years undergone a peer review that is a satisfactory equivalent to peer review generally required under this subsection;

(2) May require, with respect to peer reviews, that peer reviews be subject to oversight by an oversight body established or sanctioned by board rule, which shall periodically report to the board on the effectiveness of the review program under its charge and provide to the board a listing of firms that have participated in a peer review program that is satisfactory to the board; and

(3) Shall require, with respect to peer reviews, that the peer review processes be operated and documents maintained in a manner designed to preserve confidentiality, and that the board or any third party other than the oversight body shall not have access to documents furnished or generated in the course of the peer review of the firm except as provided in subdivision (2) of this subsection.

10. The board may, by rule, charge a fee for oversight of peer reviews, provided that the fee charged shall be substantially equivalent to the cost of oversight.

11. In connection with proceedings before the board or upon receipt of a complaint involving the licensee performing peer reviews, the board shall not have access to any documents furnished or generated in the course of the performance of the peer reviews except for peer review reports, letters of comment and summary review memoranda. The documents shall be furnished to the board only in a redacted manner that does not specifically identify any firm or licensee being peer reviewed or any of their clients.

12. The peer review processes shall be operated and the documents generated thereby be maintained in a manner designed to preserve their confidentiality. No third party, other than the oversight body, the board, subject to the provisions of subsection 11 of this section, or the organization performing peer review shall have access to documents furnished or generated in the course of the review. All documents shall be privileged and closed records for all purposes and all meetings at which the documents are discussed shall be considered closed meetings under subdivision (1) of section 610.021. The proceedings, records and workpapers of the board and any peer review subjected to the board process shall be privileged and shall not be subject to discovery, subpoena or other means of legal process or introduction into evidence at any civil action, arbitration, administrative proceeding or board proceeding. No member of the board or person who is involved in the peer review process shall be permitted or required to testify in any civil action, arbitration, administrative proceeding or board proceeding as to any matters produced, presented, disclosed or discussed during or in connection with the peer review process or as to any findings, recommendations, evaluations, opinions or other actions of such committees or any of its members; provided, however, that information, documents or records that are publicly available shall not be subject to discovery or use in any civil action, arbitration, administrative proceeding or board proceeding merely because they were presented or considered in connection with the peer review process.

(L. 2001 H.B. 567, A.L. 2002 H.B. 1600, A.L. 2008 S.B. 788, A.L. 2017 S.B. 395)

*Word "sections" appears in original rolls.



Section 326.292 Issuance of reports on financial statements, license required — use of CPA or CA title, when — violations, penalty.

Effective 28 Aug 2017

Title XXII OCCUPATIONS AND PROFESSIONS

326.292. Issuance of reports on financial statements, license required — use of CPA or CA title, when — violations, penalty. — 1. Only licensees may issue a report on financial statements of any person, firm, organization or governmental unit or offer to render or render any attest service. Such restriction shall not prohibit any act of a public official or public employee in the performance of the person’s duties as such; nor prohibit the performance by any nonlicensee of other services involving the use of accounting skills, including the preparation of tax returns, management advisory services and the preparation of nonattest financial statements. Nonlicensees may prepare financial statements and issue nonattest transmittals or information thereon which do not purport to be in compliance with the Statements on Standards for Accounting and Review Services (SSARS).

2. Only certified public accountants shall use or assume the title certified public accountant, or the abbreviation CPA or any other title, designation, words, letters, abbreviation, sign, card or device tending to indicate that such person is a certified public accountant. Nothing in this section shall prohibit:

(1) A certified public accountant whose certificate was in full force and effect, issued pursuant to the laws of this state prior to August 28, 2001, and who does not engage in the practice of public accounting, auditing, bookkeeping or any similar occupation, from using the title certified public accountant or abbreviation CPA;

(2) A person who holds a certificate, then in force and effect, issued pursuant to the laws of this state prior to August 28, 2001, and who is regularly employed by or is a director or officer of a corporation, partnership, association or business trust, in his or her capacity as such, from signing, delivering or issuing any financial, accounting or related statement, or report thereon relating to such corporation, partnership, association or business trust provided the capacity is so designated, and provided in the signature line the title CPA or certified public accountant is not designated.

3. No firm shall provide attest or compilation services or assume or use the title certified public accountants or the abbreviation CPAs, or any other title, designation, words, letters, abbreviation, sign, card or device tending to indicate that such firm is a certified public accounting firm unless:

(1) The firm holds a valid permit issued under section 326.289 or is a firm exempt from the permit requirement under subdivisions (2) and (3) of subsection 1 of section 326.289 and complies with all other applicable provisions of that section; and

(2) Ownership of the firm is in accord with section 326.289 and rules promulgated by the board.

4. Only persons holding a valid license or permit issued under section 326.280 or 326.289, or persons qualifying for the privilege to practice under section 326.283, and firms exempt from the permit requirement under subsection 1 of section 326.289, shall assume or use the title certified accountant, chartered accountant, enrolled accountant, licensed accountant, registered accountant, accredited accountant or any other title or designation likely to be confused with the titles certified public accountant or public accountant, or use any of the abbreviations CA, LA, RA, AA or similar abbreviation likely to be confused with the abbreviation CPA or PA. The title enrolled agent or EA shall only be used by individuals so designated by the Internal Revenue Service. Nothing in this section shall prohibit the use or issuance of a title for nonattest services provided that the organization and the title issued by the organization existed prior to August 28, 2001.

5. (1) Nonlicensees shall not use language in any statement relating to the financial affairs of a person or entity that is conventionally used by certified public accountants in reports on financial statements. Nonlicensees may use the following safe harbor language:

(a) For compilations:

“I (We) have prepared the accompanying (financial statements) of (name of entity) as of (time period) for the (period) then ended. This presentation is limited to preparing in the form of a financial statement information that is the representation of management (owners). I (We) have not audited or reviewed the accompanying financial statements and accordingly do not express an opinion or any other form of assurance on them.”

(b) For reviews:

“I (We) reviewed the accompanying (financial statements) of (name of entity) as of (time period) for the (period) then ended. These financial statements (information) are (is) the responsibility of the company’s management. I (We) have not audited the accompanying financial statements and accordingly do not express an opinion or any other form of assurance on them.”.

(2) Only persons or firms holding a valid license or permit issued under section 326.280 or 326.289 shall assume or use any title or designation that includes the words accountant or accounting in connection with any other language, including the language of a report, that implies that the person or firm holds a license or permit or has special competence as an accountant or auditor; provided, however, that this subsection shall not prohibit any officer, partner, principal, member, manager or employee of any firm or organization from affixing such person’s own signature to any statement in reference to the financial affairs of the firm or organization with any wording designating the position, title or office that the person holds therein nor prohibit any act of a public official or employee in the performance of the person’s duties as such. Nothing in this subsection shall prohibit the singular use of “accountant” or “accounting” for nonattest purposes.

6. Licensees signing or authorizing someone to sign reports on financial statements when performing attest or compilation services shall provide those services in accordance with professional standards as determined by the board by rule.

7. No licensee or firm holding a permit under sections 326.280 to 326.289 shall use a professional or firm name or designation that is misleading about the legal form of the firm, or about the persons who are partners, principals, officers, members, managers or shareholders of the firm, or about any other matter.

8. None of the foregoing provisions of this section shall apply to a person or firm holding a certification, designation, degree or license granted in a foreign country entitling the holder to engage in the practice of public accounting or its equivalent in the country whose activities in this state are limited to the provision of professional services to persons or firms who are residents of, governments of, or business entities of the country in which the person holds the entitlement, who performs no attest or compilation services and who issues no reports with respect to the financial statements of any other persons, firms or governmental units in this state, and who does not use in this state any title or designation other than the one under which the person practices in such country, followed by a translation of such title or designation into the English language, if it is in a different language, and by the name of such country.

9. No licensee shall perform attest or compilation services through any certified public accounting firm that does not hold a valid permit issued under section 326.289.

10. Nothing herein shall prohibit a practicing attorney or firm of attorneys from preparing or presenting records or documents customarily prepared by an attorney or firm of attorneys in connection with the attorney’s professional work in the practice of law.

11. Nothing herein shall prohibit any trustee, executor, administrator, referee or commissioner from signing and certifying financial reports incident to his or her duties in that capacity.

12. Nothing herein shall prohibit any director or officer of a corporation, partner or a partnership, sole proprietor of a business enterprise, member of a joint venture, member of a committee appointed by stockholders, creditors or courts, or an employee of any of the foregoing, in his or her capacity as such, from signing, delivering or issuing any financial, accounting or related statement, or report thereon, relating to the corporation, partnership, business enterprise, joint venture or committee, provided the capacity is designated on the statement or report.

13. (1) A licensee shall not for a commission recommend or refer to a client any product or service, or for a commission recommend or refer any product or service to be supplied by a client, or receive a commission, when the licensee also performs for that client:

(a) Attest services; or

(b) A compilation of a financial statement when the licensee expects, or reasonably may expect, that a third party will use the financial statement and the licensee’s compilation report does not disclose a lack of independence; or

(c) An examination of prospective financial information.

­­

­

(2) A licensee who is not prohibited by this section from performing services for or receiving a commission and who is paid or expects to be paid a commission shall disclose in writing that fact to any person or entity to whom the licensee recommends or refers a product or service to which the commission relates.

(3) Any licensee who accepts a referral fee for recommending or referring any service of a licensee to any person or entity or who pays a referral fee to obtain a client shall disclose in writing the acceptance or payment to the client.

14. (1) A licensee shall not:

(a) Perform for a contingent fee any professional services for, or receive a fee from, a client for whom the licensee or the licensees’s firm performs:

a. Attest services;

b. A compilation of a financial statement when the licensee expects, or reasonably might expect, that a third party will use the financial statement and the licensee’s compilation report does not disclose a lack of independence; or

c. An examination of prospective financial information;

(b) Prepare an original tax return or claim for a tax refund for a contingent fee for any client; or

(c) Prepare an amended tax return or claim for a tax refund for a contingent fee for any client, unless permitted by board rule.

(2) The prohibition in subdivision (1) of this subsection applies during the period in which the licensee is engaged to perform any of those services and the period covered by any historical financial statements involved in any services.

(3) A contingent fee is a fee established for the performance of any service pursuant to an arrangement in which no fee will be charged unless a specified finding or result is attained, or in which the amount of the fee is otherwise dependent upon the finding or result of the service. Solely for purposes of this section, fees are not regarded as being contingent if fixed by courts or other public authorities, or, in tax matters, if determined based on the results of judicial proceedings or the findings of governmental agencies. A licensee’s fees may vary depending, for example, on the complexity of services rendered.

15. Any person who violates any provision of subsections 1 to 5 of this section shall be guilty of a class A misdemeanor. Whenever the board has reason to believe that any person has violated this section it may certify the facts to the attorney general of this state or bring other appropriate proceedings.

(L. 2001 H.B. 567, A.L. 2002 H.B. 1600, A.L. 2008 S.B. 788, A.L. 2017 S.B. 395)



Section 326.295 Confidential information, peer review — immunity from civil liability, when.

Effective 28 Aug 2001

Title XXII OCCUPATIONS AND PROFESSIONS

326.295. Confidential information, peer review — immunity from civil liability, when. — 1. To assure a free flow of information for peer review pursuant to section 326.286 or 326.289, or proceedings before the board pursuant to section 326.310, all complaint files, investigation files, and all other investigation reports and other investigative information in the possession of the board or peer review committee or firm, acting pursuant to the authority of section 326.286, 326.289 or 326.310, or its employees or agents, which relate to the hearings or review shall be privileged and confidential, and shall not be subject to discovery, subpoena, or other means of legal compulsion for their release to any person, other than the licensee and the board or peer review committee or firm or their employees and agents involved in such proceedings or be admissible in evidence in any judicial or administrative proceeding, other than the proceeding for which such material was prepared or assembled. A final written decision and finding of fact of the board, pursuant to section 326.310, shall be a public record.

2. No person shall be civilly liable as a result of his or her acts, omissions or decisions in good faith as a member of the board, a peer review committee or firm, or as an employee or agent thereof, in connection with such person's duties.

3. No person shall be civilly liable as a result of filing a report or complaint with the board or a peer review committee, or for the disclosure to the board or a peer review committee or its agents or employees, whether pursuant to a subpoena, of records, documents, testimony or other forms of information which constitute privileged matter in connection with proceedings of a peer review committee, or other board proceedings pursuant to section 326.310. Immunity from civil liability shall not apply if the act is done with malice.

(L. 2001 H.B. 567)



Section 326.298 Acts which may be enjoined by court — venue.

Effective 28 Aug 2001

Title XXII OCCUPATIONS AND PROFESSIONS

326.298. Acts which may be enjoined by court — venue. — 1. Upon application by the board and the necessary burden having been met, a court of general jurisdiction may grant an injunction, restraining order or other order as may be appropriate to enjoin a person from:

(1) Offering to engage or engaging in the performance of any acts or practices for which a license or permit is required upon a showing that acts or practices were performed or offered to be performed without a license or permit; or

(2) Engaging in any practice or business authorized by a certificate, license or permit issued pursuant to this chapter upon a showing that the holder presents a substantial probability of serious danger to the health, safety or welfare of any resident of this state or client of the licensee.

2. Any action shall be commenced either in the county in which such conduct occurred or in the county in which the defendant resides.

3. Any action brought pursuant to this section shall be in addition to and not in lieu of any penalty provided by this chapter and may be brought concurrently with other actions to enforce this chapter.

(L. 2001 H.B. 567)



Section 326.304 Attorney general or other legal counsel to represent board in certain proceedings.

Effective 28 Aug 2001

Title XXII OCCUPATIONS AND PROFESSIONS

326.304. Attorney general or other legal counsel to represent board in certain proceedings. — At all proceedings for the enforcement of these or any other provisions of this chapter, the board shall, in its discretion as it deems necessary, select the attorney general or one of his or her designated assistants, or other legal counsel to appear and represent the board at each stage of the proceeding or trial until its conclusion.

(L. 2001 H.B. 567)



Section 326.307 Use of certain titles, prima facie evidence that persons hold themselves out as accountants.

Effective 28 Aug 2017

Title XXII OCCUPATIONS AND PROFESSIONS

326.307. Use of certain titles, prima facie evidence that persons hold themselves out as accountants. — The display or uttering by a person of a card, sign, advertisement or other printed, engraved or written instrument or device, printed or through electronic media, bearing a person’s name in conjunction with the words “certified public accountant” or any abbreviation thereof, or “public accountant” or any abbreviation thereof, shall be prima facie evidence in any action brought pursuant to section 326.298 that the person whose name is so displayed caused or procured the display or uttering of such card, sign, advertisement or other printed, engraved or written instrument or device and that such person is holding himself or herself out to be a certified public accountant or a public accountant holding a license. In any such action evidence of the commission of a single act prohibited by this chapter shall be sufficient to justify an injunction or a conviction without evidence of a general course of conduct.

(L. 2001 H.B. 567, A.L. 2017 S.B. 395)



Section 326.310 Refusal to issue license or permit, grounds for refusal — complaint filed with administrative hearing commission, when, procedure — disciplinary actions authorized by board.

Effective 28 Aug 2017

Title XXII OCCUPATIONS AND PROFESSIONS

326.310. Refusal to issue license or permit, grounds for refusal — complaint filed with administrative hearing commission, when, procedure — disciplinary actions authorized by board. — 1. The board may refuse to issue any license or permit required pursuant to this chapter for one or any combination of causes stated in subsection 2 of this section. The board shall notify the applicant in writing of the reasons for the refusal and shall advise the applicant of the applicant’s right to file a complaint with the administrative hearing commission as provided by chapter 621.

2. The board may file a complaint with the administrative hearing commission as provided by chapter 621 or may initiate settlement procedures as provided by section 621.045 against any certified public accountant or permit holder required by this chapter or any person who fails to renew or surrenders the person’s certificate, license or permit for any one or any combination of the following causes:

(1) Use of any controlled substance, as defined in chapter 195, or alcoholic beverage to an extent that the use impairs a person’s ability to perform the work of any profession licensed or regulated by this chapter;

(2) The person has been finally adjudicated and found guilty, or entered a plea of guilty or nolo contendere, in a criminal prosecution under the laws of any state or of the United States, for any offense reasonably related to the qualifications, functions or duties of any profession licensed or regulated pursuant to this chapter, for any offense an essential element of which is fraud, dishonesty or an act of violence, or for any offense involving moral turpitude, whether or not sentence is imposed;

(3) Use of fraud, deception, misrepresentation or bribery in securing any certificate, permit or license issued pursuant to this chapter or in obtaining permission to take any examination given or required pursuant to this chapter;

(4) Obtaining or attempting to obtain any fee, charge, tuition or other compensation by fraud, deception or misrepresentation;

(5) Incompetency, misconduct, gross negligence, fraud, misrepresentation or dishonesty in the performance of the functions or duties of any profession licensed or regulated by this chapter;

(6) Violation of, or assisting or enabling any person to violate, any provision of this chapter or any lawful rule or regulation adopted pursuant to this chapter;

(7) Impersonation of any person holding a certificate or permit or allowing any person to use his or her certificate or permit or diploma from any school;

(8) Revocation, suspension, restriction, modification, limitation, reprimand, warning, censure, probation or other final disciplinary action against the holder of or applicant for a license or other right to practice any profession regulated by this chapter by another state, territory, federal agency or country, whether voluntarily agreed to by the certified public accountant or applicant, including but not limited to the denial of licensure, surrender of a license, allowing a license to expire or lapse, or discontinuing or limiting the practice of accounting while subject to an investigation or while actually under investigation by any licensing authority, branch of the Armed Forces of the United States of America, court, agency of the state or federal government, PCAOB, or employer;

(9) A person is finally adjudged insane or incompetent by a court of competent jurisdiction;

(10) Assisting or enabling any person to practice or offer to practice accountancy pursuant to this chapter who is not eligible to practice pursuant to this chapter;

(11) Issuance of a license or permit based upon a material mistake of fact;

(12) Failure to display a valid certificate, license, or permit required by this chapter or any rule promulgated pursuant to this chapter;

(13) Violation of any professional trust or confidence;

(14) Use of any advertisement or solicitation which is false, misleading or deceptive to the general public or persons to whom the advertisement or solicitation is primarily directed;

(15) Violation of professional standards or rules of professional conduct applicable to the accountancy profession as promulgated by the board;

(16) Failure to comply with any final order of a court of competent jurisdiction enforcing a subpoena or subpoena duces tecum from the board;

(17) Failure to comply with any final order of the board;

(18) Failure to maintain documentation evidencing compliance with the board’s continuing professional education requirements;

(19) Failure, on the part of a holder of a certificate, license or permit pursuant to section 326.280 or 326.289, to maintain compliance with the requirements for issuance or renewal of such certificate, license, permit or provisional license or to report changes to the board pursuant to sections 326.280 to 326.289;

(20) Making any false or misleading statement or verification in support of an application for a certificate, license or permit filed by another.

3. Proceedings pursuant to this section shall be conducted in accordance with the provisions of chapter 621. Upon a finding that the grounds provided in subsection 2 of this section for disciplinary action are met, the board may, singly or in combination, assess an administrative penalty not to exceed two thousand dollars per violation, censure or place on probation on such terms and conditions as the board deems appropriate for a period not to exceed five years, or may suspend for a period not to exceed three years or revoke the certificate, license or permit. In any order of revocation, the board may provide that the person shall not apply for a new license for a maximum of three years and one day following the date of the order of revocation. All stay orders shall toll this time period. In lieu of or in addition to any remedy specifically provided in subsection 1 of this section, the board may require of a licensee:

(1) A peer review conducted as the board may specify; or

(2) Satisfactory completion of continuing professional education programs or other training as the board may specify; or

(3) A peer review conducted as the board may specify and satisfactory completion of continuing professional education programs as the board may specify.

(L. 2001 H.B. 567, A.L. 2017 S.B. 395)



Section 326.316 Issuance of new license after revocation, when.

Effective 28 Aug 2017

Title XXII OCCUPATIONS AND PROFESSIONS

326.316. Issuance of new license after revocation, when. — Upon application in writing and after hearing pursuant to notice, the board may issue a new license to a licensee whose license has been revoked, or may reissue or modify the suspension of any certificate, license, or permit to practice public accounting which has been revoked or suspended.

(L. 2001 H.B. 567, A.L. 2017 S.B. 395)



Section 326.319 Division to collect moneys — fund created — costs paid by respondent in proceedings, when — fees set by board.

Effective 28 Aug 2001

Title XXII OCCUPATIONS AND PROFESSIONS

326.319. Division to collect moneys — fund created — costs paid by respondent in proceedings, when — fees set by board. — 1. All moneys payable pursuant to the provisions of this chapter shall be collected by the division of professional registration who shall transmit them to the department of revenue for deposit in the state treasury to the credit of a fund to be known as the "State Board of Accountancy Fund" which is hereby created.

2. Notwithstanding the provisions of section 33.080 to the contrary, money in the fund shall not be transferred and placed to the credit of general revenue until the amount in the fund at the end of the biennium exceeds two times the amount of the appropriation from the board's funds for the preceding fiscal year or, if the board requires by rule certificate or permit renewal less frequently than yearly, then three times the appropriation from the board's funds for the preceding fiscal year. The amount, if any, in the fund which shall lapse is that amount in the fund which exceeds the appropriate multiple of the appropriations from the board's funds for the preceding fiscal year.

3. In any proceeding in which a remedy provided by subsection 1 or 2 of section 326.310 is imposed, the board may also require the respondent licensee to pay the costs of the proceeding if the board is a prevailing party or in settlement. The moneys shall be placed in the state treasury to the credit of the "Missouri State Board of Accountancy Investigation Fund", which is hereby created, to be used solely for investigations as provided in this chapter. The moneys shall not be considered in calculating amounts to be transferred to general revenue as provided in subsection 2 of this section. The fund shall be used solely for board investigations.

4. The board shall set the amount of the fees which this chapter authorizes and requires by rule pursuant to chapter 536. The fees shall be set at a level to produce revenue which shall not substantially exceed the cost and expense of administering this chapter.

(L. 2001 H.B. 567)



Section 326.322 Client confidentiality rules.

Effective 28 Aug 2001

Title XXII OCCUPATIONS AND PROFESSIONS

326.322. Client confidentiality rules. — 1. Except by permission of the client for whom a licensee performs services or the heirs, successors or personal representatives of such client, a licensee pursuant to this chapter shall not voluntarily disclose information communicated to the licensee by the client relating to and in connection with services rendered to the client by the licensee. The information shall be privileged and confidential, provided, however, that nothing herein shall be construed as prohibiting the disclosure of information required to be disclosed by the standards of the public accounting profession in reporting on the examination of financial statements or as prohibiting disclosures in investigations, in ethical investigations conducted by private professional organizations, or in the course of peer reviews, or to other persons active in the organization performing services for that client on a need-to-know basis or to persons in the entity who need this information for the sole purpose of assuring quality control.

2. A licensee shall not be examined by judicial process or proceedings without the consent of the licensee's client as to any communication made by the client to the licensee in person or through the media of books of account and financial records, or the licensee's advice, reports or working papers given or made thereon in the course of professional employment, nor shall a secretary, stenographer, clerk or assistant of a licensee, or a public accountant, be examined, without the consent of the client concerned, regarding any fact the knowledge of which he or she has acquired in his or her capacity as a licensee. This privilege shall exist in all cases except when material to the defense of an action against a licensee.

(L. 2001 H.B. 567)



Section 326.325 Work product, property of licensee — consent of client necessary for disclosure.

Effective 28 Aug 2017

Title XXII OCCUPATIONS AND PROFESSIONS

326.325. Work product, property of licensee — consent of client necessary for disclosure. — 1. Subject to the provisions of section 326.322, all statements, records, schedules, working papers and memoranda made by a licensee or a partner, shareholder, officer, director, member, manager or employee of a licensee, incident to, or in the course of, rendering services to a client while a licensee, except the reports submitted by the licensee to the client and except for records that are part of the client’s records, shall be and remain the property of the licensee in the absence of an express agreement between the licensee and the client to the contrary. No statement, record, schedule, working paper or memorandum shall be sold, transferred or bequeathed without the consent of the client or the client’s personal representative or assignee to anyone other than one or more surviving partners, stockholders, members or new partners, new stockholders or new members of the licensee, or any combined or merged firm or successor in interest to the licensee. Nothing in this section should be construed as prohibiting any temporary transfer of workpapers or other material necessary in the course of carrying out peer reviews or as otherwise interfering with the disclosure of information pursuant to section 326.322.

2. A licensee shall furnish to a client or former client, upon request and reasonable notice:

(1) A copy of the licensee’s working papers to the extent that the working papers include records that would ordinarily constitute part of the client’s records and are not otherwise available to the client; and

(2) Any accounting or other records belonging to, or obtained from or on behalf of, the client that the licensee removed from the client’s premises or received for the client’s account. The licensee may make and retain copies of such documents of the client when they form the basis for work done by the licensee.

3. Nothing in this section shall require a licensee to keep any paperwork beyond the period prescribed in any other applicable statute, nor shall it prohibit a licensee from charging a reasonable fee for furnishing the requested materials.

(L. 2001 H.B. 567, A.L. 2017 S.B. 395)



Section 326.328 Secretary of state to act as applicant's agent, when.

Effective 28 Aug 2001

Title XXII OCCUPATIONS AND PROFESSIONS

326.328. Secretary of state to act as applicant's agent, when. — Application by a person or a firm not a resident of this state shall constitute and authorize appointment of the Missouri secretary of state as the applicant's agent upon whom process may be served in any action or proceeding against the applicant arising out of any transaction or operation connected with or incidental to services performed within this state.

(L. 2001 H.B. 567)



Section 326.331 Severability clause.

Effective 28 Aug 2001

Title XXII OCCUPATIONS AND PROFESSIONS

326.331. Severability clause. — If any provisions of sections 326.250 to 326.331 or the application thereof to anyone or to any circumstances is held invalid, the remainder of those sections and the application of the invalid provision to others or other circumstances shall not be affected.

(L. 2001 H.B. 567)






Chapter 327 Architects, Engineers, Land Surveyors and Landscape Architects

Chapter Cross References



Section 327.011 Definitions.

Effective 28 Aug 2014

Title XXII OCCUPATIONS AND PROFESSIONS

327.011. Definitions. — As used in this chapter, the following words and terms shall have the meanings indicated:

(1) "Accredited degree program from a school of architecture", a degree from any school or other institution which teaches architecture and whose curricula for the degree in question have been, at the time in question, certified as accredited by the National Architectural Accrediting Board;

(2) "Accredited school of engineering", any school or other institution which teaches engineering and whose curricula on the subjects in question are or have been, at the time in question certified as accredited by the engineering accreditation commission of the accreditation board for engineering and technology or its successor organization;

(3) "Accredited school of landscape architecture", any school or other institution which teaches landscape architecture and whose curricula on the subjects in question are or have been at the times in question certified as accredited by the Landscape Architecture Accreditation Board of the American Society of Landscape Architects;

(4) "Architect", any person authorized pursuant to the provisions of this chapter to practice architecture in Missouri, as the practice of architecture is defined in section 327.091;

(5) "Board", the Missouri board for architects, professional engineers, professional land surveyors and professional landscape architects;

(6) "Corporation", any general business corporation, professional corporation or limited liability company;

(7) "Design coordination", the review and coordination of technical submissions prepared by others including, as appropriate and without limitation, architects, professional engineers, professional land surveyors, professional landscape architects, and other consultants;

(8) "Design survey", a survey which includes all activities required to gather information to support the sound conception, planning, design, construction, maintenance, and operation of design projects, but excludes* the surveying of real property for the establishment of land boundaries, rights-of-way, easements, and the dependent or independent surveys or resurveys of the public land survey system;

(9) "Incidental practice", the performance of other professional services licensed under chapter 327 that are related to a licensee's professional service, but are secondary and substantially less in scope and magnitude when compared to the professional services usually and normally performed by the licensee practicing in their licensed profession. This incidental professional service shall be safely and competently performed by the licensee without jeopardizing the health, safety, and welfare of the public. The licensee shall be qualified by education, training, and experience as determined by the board and in sections 327.091, 327.181, 327.272, and 327.600 and applicable board rules to perform such incidental professional service;

(10) "Licensee", a person licensed to practice any profession regulated under this chapter or a corporation authorized to practice any such profession;

(11) "Partnership", any partnership or limited liability partnership;

(12) "Person", any person, corporation, firm, partnership, association or other entity;

(13) "Professional engineer", any person authorized pursuant to the provisions of this chapter to practice as a professional engineer in Missouri, as the practice of engineering is defined in section 327.181;

(14) "Professional land surveyor", any person authorized pursuant to the provisions of this chapter to practice as a professional land surveyor in Missouri as the practice of land surveying is defined in section 327.272;

(15) "Professional landscape architect", any person authorized pursuant to the provisions of this chapter to practice as a professional landscape architect in Missouri as the practice of landscape architecture is defined in section 327.600;

(16) "Responsible charge", the independent direct control of a licensee's work and personal supervision of such work pertaining to the practice of architecture, engineering, land surveying, or landscape architecture.

(L. 1969 S.B. 117, A.L. 1981 S.B. 16, A.L. 1986 H.B. 1163, A.L. 1999 H.B. 343, A.L. 2001 H.B. 567, A.L. 2007 H.B. 780 merged with S.B. 308, A.L. 2014 S.B. 809)

*Word "exclude" appears in original rolls.

(1991) Where community center terminated a contract with a Nebraska manufacturer of prefabricated modular housing for the design and construction of a new drug and alcohol facility, the contract was unenforceable under Missouri law because manufacturer's duties under contract involved practice of architecture and professional engineering and manufacturer lacked licensing as required by Missouri law. Kansas City Community Center v. Heritage Industries, Inc. 773 F.Supp. 181 (W.D. Mo.).



Section 327.031 Board established, membership, officers, qualifications of members — how appointed — terms — vacancy, how filled — may sue and be sued.

Effective 28 Aug 2014

Title XXII OCCUPATIONS AND PROFESSIONS

327.031. Board established, membership, officers, qualifications of members — how appointed — terms — vacancy, how filled — may sue and be sued. — 1. The "Missouri Board for Architects, Professional Engineers, Professional Land Surveyors and Professional Landscape Architects" is hereby established and shall consist of fifteen members: a chairperson, who may be either an architect, a professional engineer, a professional land surveyor, or a professional landscape architect; three architects, who shall constitute the architectural division of the board; four professional engineers, who shall constitute its professional engineering division; three professional land surveyors, who shall constitute its professional land surveying division; three professional landscape architects, who shall constitute its professional landscape architectural division; and a voting public member.

2. After receiving his or her commission and before entering upon the discharge of his or her official duties, each member of the board shall take, subscribe to and file in the office of the secretary of state the official oath required by the constitution.

3. The chairperson shall be the administrative and executive officer of the board, and it shall be his or her duty to supervise and expedite the work of the board and its divisions, and, at his or her election, when a tie exists between the divisions of the board, to break the tie by recording his or her vote for or against the action upon which the divisions are in disagreement. Each member of the architectural division shall have one vote when voting on an action pending before the board; each member of the professional engineering division shall have one vote when voting on an action pending before the board; each member of the professional land surveying division shall have one vote when voting on an action pending before the board; and each member of the professional landscape architectural division shall have one vote when voting on an action pending before the board. Every motion or proposed action upon which the divisions of the board are tied shall be deemed lost, and the chairperson shall so declare, unless the chairperson shall elect to break the tie as provided in this section. Eight voting members of the board, including at least one member of each division, shall constitute a quorum, respectively, for the transaction of board business.

4. Each division of the board shall, at its first meeting in each even-numbered year, elect one of its members as division chairperson for a term of two years. Two voting members of each division of the board shall constitute a quorum for the transaction of division business. The chairpersons of the architectural division, professional engineering division, professional land surveying division, and professional landscape architectural division so elected shall be vice chairpersons of the board, and when the chairperson of the board is an architect, the chairperson of the architectural division shall be the ranking vice chairperson, and when the chairperson of the board is a professional engineer, the chairperson of the professional engineering division shall be the ranking vice chairperson, when the chairperson of the board is a professional land surveyor, the chairperson of the professional land surveying division shall be the ranking vice chairperson, and when the chairperson of the board is a professional landscape architect, the chairperson of the professional landscape architectural division shall be the ranking vice chairperson. The chairperson of each division shall be the administrative and executive officer of his or her division, and it shall be his or her duty to supervise and expedite the work of the division, and, in case of a tie vote on any matter, the chairperson shall, at his or her election, break the tie by his or her vote. Every motion or question pending before the division upon which a tie exists shall be deemed lost, and so declared by the chairperson of the division, unless the chairperson shall elect to break such tie by his or her vote.

5. Any person appointed to the board, except a public member, shall be a currently licensed architect, licensed professional engineer, licensed professional land surveyor or licensed professional landscape architect in Missouri, as the vacancy on the board may require, who has been a resident of Missouri for at least five years, who has been engaged in active practice as an architect, professional engineer, professional land surveyor or professional landscape architect, as the case may be, for at least ten consecutive years as a Missouri licensee immediately preceding such person's appointment, and who is and has been a citizen of the United States for at least five years immediately preceding such person's appointment. Active service as a faculty member while holding the rank of assistant professor or higher in an accredited school of engineering shall be regarded as active practice of engineering, for the purposes of this chapter. Active service as a faculty member, after meeting the qualifications required by section 327.314, while holding the rank of assistant professor or higher in an accredited school of engineering and teaching land surveying courses shall be regarded as active practice of land surveying for the purposes of this chapter. Active service as a faculty member while holding the rank of assistant professor or higher in an accredited school of landscape architecture shall be regarded as active practice of landscape architecture, for the purposes of this chapter. Active service as a faculty member while holding the rank of assistant professor or higher in an accredited school of architecture shall be regarded as active practice of architecture for the purposes of this chapter; provided, however, that no faculty member of an accredited school of architecture shall be eligible for appointment to the board unless such person has had at least three years' experience in the active practice of architecture other than in teaching. The public member shall be, at the time of appointment, a citizen of the United States; a resident of this state for a period of one year and a registered voter; a person who is not and never was a member of any profession licensed or regulated pursuant to this chapter or the spouse of such person; and a person who does not have and never has had a material, financial interest in either the providing of the professional services regulated by this chapter, or an activity or organization directly related to any profession licensed or regulated pursuant to this chapter. All members, including public members, shall be chosen from lists submitted by the director of the division of professional registration. The duties of the public member shall not include the determination of the technical requirements to be met for licensure or whether any person meets such technical requirements or of the technical competence or technical judgment of a licensee or a candidate for licensure.

6. The governor shall appoint the chairperson and the other members of the board when a vacancy occurs either by the expiration of a term or otherwise, and each board member shall serve until such member's successor is appointed and has qualified. The position of chairperson shall rotate sequentially with an architect, then professional engineer, then professional land surveyor, then professional landscape architect, and shall be a licensee who has previously served as a member of the board. The appointment of the chairperson shall be for a term of four years which shall be deemed to have begun on the date of his or her appointment and shall end upon the appointment of the chairperson's successor. The chairperson shall not serve more than one term. All other appointments, except to fill an unexpired term, shall be for terms of four years; but no person shall serve on the board for more than two consecutive four-year terms, and each four-year term shall be deemed to have begun on the date of the expiration of the term of the board member who is being replaced or reappointed, as the case may be. Any appointment to the board which is made when the senate is not in session shall be submitted to the senate for its advice and consent at its next session following the date of the appointment.

7. In the event that a vacancy is to occur on the board because of the expiration of a term, then ninety days prior to the expiration, or as soon as feasible after a vacancy otherwise occurs, the president of the American Institute of Architects/Missouri if the vacancy to be filled requires the appointment of an architect, the president of the Missouri Society of Professional Engineers if the vacancy to be filled requires the appointment of a professional engineer, the president of the Missouri Society of Professional Surveyors if the vacancy to be filled requires the appointment of a professional land surveyor, and the president of the Missouri Association of Landscape Architects if the vacancy to be filled requires the appointment of a professional landscape architect, shall submit to the director of the division of professional registration a list of five architects or five professional engineers, or five professional land surveyors, or five professional landscape architects as the case may require, qualified and willing to fill the vacancy in question, with the recommendation that the governor appoint one of the five persons so listed; and with the list of names so submitted, the president of the appropriate organization shall include in a letter of transmittal a description of the method by which the names were chosen. This subsection shall not apply to public member vacancies.

8. The board may sue and be sued as the Missouri board for architects, professional engineers, professional land surveyors and professional landscape architects, and its members need not be named as parties. Members of the board shall not be personally liable either jointly or severally for any act or acts committed in the performance of their official duties as board members, nor shall any board member be personally liable for any court costs which accrue in any action by or against the board.

(L. 1969 S.B. 117, A.L. 1981 S.B. 16, A.L. 1986 H.B. 1163, A.L. 1988 H.B. 1573, A.L. 1997 S.B. 141, A.L. 1999 H.B. 343, A.L. 2001 H.B. 567, A.L. 2010 H.B. 1692, et al. merged with H.B. 2226, et al., A.L. 2014 S.B. 809)



Section 327.041 Board, powers and duties — rules, generally, this chapter, procedure.

Effective 28 Aug 2014

Title XXII OCCUPATIONS AND PROFESSIONS

327.041. Board, powers and duties — rules, generally, this chapter, procedure. — 1. The board shall have the duty and the power to carry out the purposes and to enforce and administer the provisions of this chapter, to require, by summons or subpoena, with the vote of two-thirds of the voting board members, the attendance and testimony of witnesses, and the production of drawings, plans, plats, specifications, books, papers or any document representing any matter under hearing or investigation, pertaining to the issuance, probation, suspension or revocation of certificates of registration or certificates of authority provided for in this chapter, or pertaining to the unlawful practice of architecture, professional engineering, professional land surveying or professional landscape architecture.

2. The board shall, within the scope and purview of the provisions of this chapter, prescribe the duties of its officers and employees and adopt, publish and enforce the rules and regulations of professional conduct which shall establish and maintain appropriate standards of competence and integrity in the professions of architecture, professional engineering, professional land surveying and professional landscape architecture, and adopt, publish and enforce procedural rules and regulations as may be considered by the board to be necessary or proper for the conduct of the board's business and the management of its affairs, and for the effective administration and interpretation of the provisions of this chapter. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this chapter shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2001, shall be invalid and void.

3. Rules promulgated by the board pursuant to sections 327.272 to 327.635 shall be consistent with and shall not supersede the rules promulgated by the department of natural resources pursuant to chapter 60.

(L. 1969 S.B. 117, A.L. 1981 S.B. 16, A.L. 1986 H.B. 1163, A.L. 1989 H.B. 190, et al., A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 1999 H.B. 343, A.L. 2001 H.B. 567, A.L. 2010 H.B. 1692, et al. merged with H.B. 2226, et al., A.L. 2014 S.B. 809)



Section 327.051 Meetings, when — personnel, employment — compensation of board members.

Effective 28 Aug 2014

Title XXII OCCUPATIONS AND PROFESSIONS

327.051. Meetings, when — personnel, employment — compensation of board members. — 1. The board shall meet at least twice a year at such times and places as are fixed by the board.

2. The board may appoint and employ legal counsel and such board personnel, as defined in subdivision (4) of subsection 11 of section 324.001, as it deems necessary within the appropriation therefor.

3. The board shall keep records of its official acts and decisions and certified copies of any such records attested by the executive director with the board's seal affixed shall be received as evidence in all courts to the same extent as the board's original records would be received.

4. Each member of the board shall receive as compensation an amount set by the board not to exceed seventy-five dollars for each day devoted to the affairs of the board, and shall be entitled to reimbursement of such member's expenses necessarily incurred in the discharge of such member's official duties.

(L. 1969 S.B. 117, A.L. 1981 S.B. 16, A.L. 1986 H.B. 1163, A.L. 1999 H.B. 343, A.L. 2008 S.B. 788, A.L. 2014 S.B. 809)



Section 327.061 Office, where.

Effective 28 Aug 1981

Title XXII OCCUPATIONS AND PROFESSIONS

327.061. Office, where. — The board shall establish and maintain an office in Jefferson City, Missouri.

(L. 1969 S.B. 117, A.L. 1981 S.B. 16)



Section 327.075 Injunction authorized, when.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

327.075. Injunction authorized, when. — 1. Upon application by the board, and the necessary burden having been met, a court of general jurisdiction may grant an injunction, restraining order or other order as may be appropriate to enjoin a person from:

(1) Offering to engage or engaging in the performance of any acts or practices for which a certificate of registration or authority, permit or license is required upon a showing that such acts or practices were performed or offered to be performed without a certificate of registration or authority, permit or license; or

(2) Engaging in any practice or business authorized by a certificate of registration or authority, permit or license issued pursuant to this chapter upon a showing that the holder presents a substantial probability of serious danger to the health, safety or welfare of any resident of this state or client of the licensee.

2. Any such action shall be commenced either in the county in which such conduct occurred or in the county in which the defendant resides.

3. Any action brought pursuant to this section shall be in addition to and not in lieu of any remedy provided by this chapter and may be brought concurrently with other actions to enforce this chapter.

(L. 1981 S.B. 16, A.L. 1999 H.B. 343)



Section 327.076 Licensure required, penalty for violation — complaint procedure.

Effective 28 Aug 2014

Title XXII OCCUPATIONS AND PROFESSIONS

327.076. Licensure required, penalty for violation — complaint procedure. — 1. Any person who practices architecture, engineering, land surveying, or landscape architecture, as defined in sections 327.011 to 327.635, or who holds himself or herself out as able to practice such profession and who is not the holder of a currently valid license or certificate of authority in Missouri, and who is not exempt from holding such a license or certificate, is guilty of a class A misdemeanor. As used in this chapter, "practice" shall not include the rendering of opinions or giving of testimony in a civil or criminal proceeding by a licensed professional.

2. The board may cause a complaint to be filed with the administrative hearing commission, as provided in chapter 621, against any unlicensed person who:

(1) Engages in or offers to render or engage in the practice of architecture, professional engineering, professional land surveying, or professional landscape architecture;

(2) Uses or employs titles defined and protected by this chapter, or implies authorization to provide or offer professional services, or otherwise uses or advertises any title, word, figure, sign, card, advertisement, or other symbol or description tending to convey the impression that the person is licensed or holds a certificate of authority to practice architecture, professional engineering, professional land surveying, or professional landscape architecture;

(3) Presents or attempts to use another person's license, seal, or certificate of authority as his or her own;

(4) Attempts to use an expired, suspended, revoked, or nonexistent license or certificate of authority;

(5) Affixes his or her or another architect's, professional engineer's, professional land surveyor's, or professional landscape architect's seal on any plans, drawings, specifications or reports which have not been prepared by such person or under such person's immediate personal supervision care;

(6) Gives false or forged evidence of any kind to the board or any member of the board in obtaining or attempting to obtain a certificate of licensure in this state or any other state or jurisdiction;

(7) Knowingly aids or abets an unlicensed or unauthorized person who engages in any prohibited activity identified in this subsection;

(8) Violates any provision of the code of professional conduct or other rule adopted by the board; or

(9) Violates any provision of subsection 2 of section 327.441.

3. When reviewing complaints against unlicensed persons, the board may initiate an investigation and take all measures necessary to find the facts of any potential violation, including issuing subpoenas to compel the attendance and testimony of witnesses and the disclosure of evidence, and may request the attorney general to bring an action to enforce the subpoena.

4. If the board files a complaint with the administrative hearing commission, the proceedings shall be conducted in accordance with the provisions of chapter 621. Upon a finding by the administrative hearing commission that the grounds provided in subsection 2 of this section for disciplinary action are met, the board may, either singularly or in combination with other provisions of this chapter, impose a civil penalty as provided for in section 327.077 against the person named in the complaint.

(L. 2007 H.B. 780 merged with S.B. 308, A.L. 2014 S.B. 809)



Section 327.077 Civil penalties may be imposed, when — amount, limit, determination of — settlement requirements.

Effective 28 Aug 2007

Title XXII OCCUPATIONS AND PROFESSIONS

327.077. Civil penalties may be imposed, when — amount, limit, determination of — settlement requirements. — 1. In disciplinary actions against licensed or unlicensed persons, the board may issue an order imposing a civil penalty. Such penalty shall not be imposed until the findings of fact and conclusions of law by the administrative hearing commission have been delivered to the board in accordance with section 621.110. Further, no civil penalty shall commence until a formal meeting and vote by the board has been taken to impose such a penalty.

2. A civil penalty imposed under this section shall not exceed five thousand dollars for each offense. Each day of a continued violation constitutes a separate offense, with a maximum penalty of twenty-five thousand dollars. In determining the amount of penalty to be imposed, the board may consider any of the following:

(1) Whether the amount imposed will be a substantial deterrent to the violation;

(2) The circumstances leading to the violation;

(3) The severity of the violation and the risk of harm to the public;

(4) The economic benefits gained by the violator as a result of noncompliance;

(5) The interest of the public.

3. Any final order imposing a civil penalty is subject to judicial review upon the filing of a petition under section 536.100 by any person subject to the penalty.

4. Payment of a civil penalty shall be made within sixty days of filing the order, or if the order is stayed pending an appeal within ten days after the court enters a final judgment in favor of the board. If the penalty is not timely paid, the board shall notify the attorney general. The attorney general may commence an action to recover the amount of the penalty, including reasonable attorney fees and costs and a surcharge of fifteen percent of the penalty plus ten percent per annum on any amounts owed. In such action, the validity and appropriateness of the final order imposing the civil penalty shall not be subject to review.

5. An action to enforce an order under this section may be joined with an action for an injunction.

6. Any offer of settlement to resolve a civil penalty under this section shall be in writing, state that an action for imposition of a civil penalty may be initiated by the attorney general representing the board under this section, and identify any dollar amount as an offer of settlement, which shall be negotiated in good faith through conference, conciliation, and persuasion.

7. Failure to pay a civil penalty by any person licensed under this chapter shall be grounds for refusing to renew or denying reinstatement of a license or certificate of authority.

8. Penalties collected under this section shall be handled in accordance with Section 7 of Article IX of the Missouri Constitution. Such penalties shall not be considered a charitable contribution for tax purposes.

(L. 2007 H.B. 780 merged with S.B. 308)



Section 327.081 Fund established, deposits — expenditures, how paid — transferred to general revenue, when.

Effective 28 Aug 2014

Title XXII OCCUPATIONS AND PROFESSIONS

327.081. Fund established, deposits — expenditures, how paid — transferred to general revenue, when. — 1. All funds received pursuant to the provisions of this chapter shall be deposited in the state treasury to the credit of the "State Board for Architects, Professional Engineers, Professional Land Surveyors and Professional Landscape Architects Fund" which is hereby established. All expenditures authorized by this chapter shall be paid from funds appropriated to the board by the general assembly from this fund.

2. The provisions of section 33.080 to the contrary notwithstanding, money in this fund shall not be transferred and placed to the credit of general revenue until the amount in the fund at the end of the biennium exceeds two times the amount of the appropriation from the board's funds for the preceding fiscal year or, if the board requires by rule permit renewal less frequently than yearly, then three times the appropriation from the board's funds for the preceding fiscal year. The amount, if any, in the fund which shall lapse is that amount in the fund which exceeds the appropriate multiple of the appropriations from the board's funds for the preceding fiscal year.

(L. 1969 S.B. 117, A.L. 1981 S.B. 16, A.L. 1985 S.B. 99, A.L. 2001 H.B. 567, A.L. 2014 S.B. 809)



Section 327.091 Practice of architecture defined.

Effective 28 Aug 2014

Title XXII OCCUPATIONS AND PROFESSIONS

327.091. Practice of architecture defined. — 1. Any person practices as an architect in Missouri who renders or offers to render or represents himself or herself as willing or able to render service or creative work which requires architectural education, training and experience, including services and work such as consultation, evaluation, planning, aesthetic and structural design, the preparation of drawings, specifications and related documents, and the coordination of services furnished by structural, civil, mechanical and electrical engineers and other consultants as they relate to architectural work in connection with the construction or erection of any private or public building, building structure, building project or integral part or parts of buildings or of any additions or alterations thereto; or who uses the title "architect" or the terms "architect" or "architecture" or "architectural" alone or together with any words other than "landscape" that indicate or imply that such person is or holds himself or herself out to be an architect.

2. Architects shall be in responsible charge of all architectural design of buildings and structures that can affect the health, safety, and welfare of the public within their scope of practice.

(L. 1969 S.B. 117, A.L. 1999 H.B. 343, A.L. 2014 S.B. 809)



Section 327.101 Unauthorized practice prohibited — persons excepted.

Effective 28 Aug 2014

Title XXII OCCUPATIONS AND PROFESSIONS

327.101. Unauthorized practice prohibited — persons excepted. — No person shall practice architecture in Missouri as defined in section 327.091 unless and until there is issued to the person a license or a certificate of authority certifying that the person has been duly licensed as an architect or authorized to practice architecture, in Missouri, and unless such license has been renewed as hereinafter specified; provided, however, that nothing in this chapter shall apply to the following persons:

(1) Any person who is an employee of a person holding a currently valid license as an architect or who is an employee of any person holding a currently valid certificate of authority pursuant to this chapter, and who performs architectural work under the direction and continuing supervision of and is checked by one holding a currently valid license as an architect pursuant to this chapter;

(2) Any person who is a regular full-time employee who performs architectural work for the person's employer if and only if all such work and service so performed is in connection with a facility owned or wholly operated by the employer and which is occupied by the employer of the employee performing such work or service, and if and only if such work and service so performed do not endanger the public health or safety;

(3) Any holder of a currently valid license or certificate of authority as a professional engineer who performs only such architecture as incidental practice and necessary to the completion of professional services lawfully being performed by such licensed professional engineer;

(4) Any person who is a professional landscape architect, city planner or regional planner who performs work consisting only of consultations concerning and preparation of master plans for parks, land areas or communities, or the preparation of plans for and the supervision of the planting and grading or the construction of walks and paving for parks or land areas and such other minor structural features as fences, steps, walls, small decorative pools and other construction not involving structural design or stability and which is usually and customarily included within the area of work of a professional landscape architect or planner;

(5) Any person who renders architectural services in connection with the construction, remodeling or repairing of any privately owned building described in paragraphs (a), (b), (c), (d), and (e) which follow, and who indicates on any drawings, specifications, estimates, reports or other documents furnished in connection with such services that the person is not a licensed architect:

(a) A dwelling house; or

(b) A multiple family dwelling house, flat or apartment containing not more than two families; or

(c) A commercial or industrial building or structure which provides for the employment, assembly, housing, sleeping or eating of not more than nine persons; or

(d) Any one structure containing less than two thousand square feet, except as provided in (b) and (c) above, and which is not a part or a portion of a project which contains more than one structure; or

(e) A building or structure used exclusively for farm purposes;

(6) Any person who renders architectural services in connection with the remodeling or repairing of any privately owned multiple family dwelling house, flat or apartment containing three or four families, provided that the alteration, renovation, or remodeling does not affect architectural or engineering safety features of the building and who indicates on any drawings, specifications, estimates, reports or other documents furnished in connection with such services that the person is not a licensed architect;

(7) Any person or corporation who is offering, but not performing or rendering, architectural services if the person or corporation is licensed to practice architecture in the state or country of residence or principal place of business.

(L. 1969 S.B. 117, A.L. 1981 S.B. 16, A.L. 1997 S.B. 171, A.L. 1999 H.B. 343, A.L. 2014 S.B. 809)



Section 327.106 Reciprocity for architects licensed in Canada, requirements.

Effective 28 Aug 2014

Title XXII OCCUPATIONS AND PROFESSIONS

327.106. Reciprocity for architects licensed in Canada, requirements. — Notwithstanding any provisions of this chapter to the contrary, any applicant for a license to practice architecture who holds a valid license to practice architecture in Canada shall be licensed to practice architecture in this state, if such applicant holds certification pursuant to the terms of the Mutual Recognition Agreement between the National Council of Architectural Registration Boards (NCARB) and the Canadian Architectural Licensing Authorities and provided the applicant meets all other qualifications for licensure as an architect as provided in this chapter.

(L. 1998 H.B. 996, A.L. 2014 S.B. 809)



Section 327.131 Applicant for license as architect, qualifications.

Effective 28 Aug 2014

Title XXII OCCUPATIONS AND PROFESSIONS

327.131. Applicant for license as architect, qualifications. — Any person may apply to the board for licensure as an architect who is over the age of twenty-one, is of good moral character, has acquired an accredited degree from an accredited degree program from a school of architecture, holds a certified Intern Development Program (IDP) record with the National Council of Architectural Registration Boards, and has taken and passed all divisions of the Architect Registration Examination.

(L. 1969 S.B. 117, A.L. 1981 S.B. 16, A.L. 1999 H.B. 343, A.L. 2001 H.B. 567, A.L. 2014 S.B. 809)



Section 327.141 Application, form, fee.

Effective 28 Aug 2014

Title XXII OCCUPATIONS AND PROFESSIONS

327.141. Application, form, fee. — Applications for licensure as an architect shall be typewritten on prescribed forms furnished to the applicant. The application shall contain the applicant's statements showing the applicant's education, experience, results of previous architectural licensing examinations, if any, and such other pertinent information as the board may require. Each application shall contain a statement that it is made under oath or affirmation and that its representations are true and correct to the best knowledge and belief of the person signing the application, subject to the penalties of making a false affidavit or declaration and shall be accompanied by the required fee.

(L. 1969 S.B. 117, A.L. 1981 S.B. 16, A.L. 1999 H.B. 343, A.L. 2014 S.B. 809)



Section 327.151 Examination for license, content — passing grade, how determined.

Effective 28 Aug 2014

Title XXII OCCUPATIONS AND PROFESSIONS

327.151. Examination for license, content — passing grade, how determined. — 1. After it has been determined that an applicant possesses the qualifications entitling the applicant to be examined, each applicant for examination and licensure as an architect shall appear before the board or its representatives for examination at the time and place specified.

2. The examination or examinations shall be of such form, content and duration as determined by the architectural division of the board to thoroughly test the qualifications of each applicant to practice architecture in Missouri.

3. An applicant to be eligible for licensure shall make a passing grade on each examination. The passing grade shall be fixed by the board but it shall never be higher than the current passing grade determined by the National Council of Architectural Registration Boards.

4. Any person who passes the examination or examinations prescribed by the board shall be entitled to be licensed as an architect in Missouri, subject to the other provisions of this chapter.

(L. 1969 S.B. 117, A.L. 1981 S.B. 16, A.L. 1999 H.B. 343, A.L. 2014 S.B. 809)



Section 327.161 Reexamination, when.

Effective 28 Aug 2014

Title XXII OCCUPATIONS AND PROFESSIONS

327.161. Reexamination, when. — If an applicant fails to make the grade specified in section 327.151, the applicant may apply for reexamination, by division, in accordance with the guidelines established by the National Council of Architectural Registration Boards or it successor.

(L. 1969 S.B. 117, A.L. 1981 S.B. 16, A.L. 1999 H.B. 343, A.L. 2014 S.B. 809)



Section 327.171 Professional license, renewal.

Effective 28 Aug 2014

Title XXII OCCUPATIONS AND PROFESSIONS

327.171. Professional license, renewal. — 1. The professional license, issued to every architect in Missouri, including certificates of authority issued to corporations as provided in section 327.401, shall be renewed on or before the certificate renewal date, provided that the required fee is paid. The board may establish, by rule, continuing education requirements as a condition to renewing the license of an architect, provided that the board shall not require more professional development hours than that which is recommended by the American Institute of Architects or its successor organization, but not to exceed thirty such hours. The license of any architect or the certificate of authority issued to any corporation which is not renewed by the certificate renewal date shall expire on the renewal date and be void and the holder of such expired certificate shall have no rights or privileges under such license or certificate; but any person or corporation whose certificate has expired as provided in this section may within three months of the certificate renewal date or at the discretion of the board, upon payment of the required fee, be renewed, relicensed, or reauthorized under such person's or such corporation's original license number.

2. Each application for the renewal of a license or of a certificate of authority shall be on a form furnished to the applicant and shall be accompanied by the required fee, but no renewal fee need be paid by any architect over the age of seventy-five.

(L. 1969 S.B. 117, A.L. 1981 S.B. 16, A.L. 1989 H.B. 190, et al., A.L. 1999 H.B. 343, A.L. 2014 S.B. 809)



Section 327.172 Inactive license status granted, when, procedure — return to active status, procedure.

Effective 28 Aug 2014

Title XXII OCCUPATIONS AND PROFESSIONS

327.172. Inactive license status granted, when, procedure — return to active status, procedure. — 1. An architect licensed in this state may apply to the board for inactive license status on a form furnished by the board. Upon receipt of the completed inactive status application form and the board's determination that the licensee meets the requirements established by rule, the board shall declare the licensee inactive and shall place the licensee on an inactive status list. A person whose license is inactive shall not offer or practice architecture within this state, but may continue to use the title "architect".

2. If a licensee is granted inactive status, the licensee may return to active status by notifying the board in advance of such intention, by paying appropriate fees as determined by the board, and by meeting all established requirements of the board including the demonstration of current knowledge, competency, and skill in the practice of architecture as a condition of reactivation.

3. In the event an inactive licensee does not maintain a current license in any state for a five-year period immediately prior to requesting reactivation, that person may be required to take an examination as the board deems necessary to determine such person's qualifications. Such examination shall cover areas designed to demonstrate the proficiency in current methods of architecture.

(L. 2003 S.B. 478, A.L. 2014 S.B. 809)



Section 327.181 Practice as professional engineer defined — use of titles, restrictions.

Effective 28 Aug 2014

Title XXII OCCUPATIONS AND PROFESSIONS

327.181. Practice as professional engineer defined — use of titles, restrictions. — 1. Any person practices in Missouri as a professional engineer who renders or offers to render or holds himself or herself out as willing or able to render any service or creative work, the adequate performance of which requires engineering education, training, and experience in the application of special knowledge of the mathematical, physical, and engineering sciences to such services or creative work as consultation, investigation, evaluation, planning and design of engineering works and systems, teaching of advanced engineering subjects or courses related thereto, design surveys and studies, the design coordination of services furnished by engineers and other consultants as they relate to engineering work, construction observation and the inspection of construction for the purpose of compliance with drawings and specifications, any of which embraces such service or work either public or private, in connection with any utilities, structures, buildings, machines, equipment, processes, work systems or projects and including such architectural work as is incidental to the practice of engineering; or who uses the title "professional engineer" or "consulting engineer" or the word "engineer" alone or preceded by any word indicating or implying that such person is or holds himself or herself out to be a professional engineer, or who shall use any word or words, letters, figures, degrees, titles or other description indicating or implying that such person is a professional engineer or is willing or able to practice engineering.

2. Professional engineers shall be in responsible charge of all engineering design of buildings, structures, products, machines, processes, and systems that can affect the health, safety, and welfare of the public within their scope of practice.

3. Notwithstanding any provision of subsection 1 of this section, any person using the word "engineer", "engineers", or "engineering", alone or preceded by any word, or in combination with any words, may do so without being subject to disciplinary action by the board so long as such use is reflective of that person's profession or vocation and is clearly not indicating or implying that such person is holding himself or herself out as being a professional engineer or is willing or able to practice engineering as defined in this section.

(L. 1969 S.B. 117, A.L. 1999 H.B. 343, A.L. 2007 H.B. 780 merged with S.B. 308, A.L. 2014 S.B. 809)



Section 327.191 Unauthorized practice prohibited, persons excepted.

Effective 28 Aug 2014

Title XXII OCCUPATIONS AND PROFESSIONS

327.191. Unauthorized practice prohibited, persons excepted. — No person shall practice as a professional engineer in Missouri, as defined in section 327.181 unless and until there is issued to such person a professional license or a certificate of authority certifying that such person has been duly licensed as a professional engineer or authorized to practice engineering in Missouri, and unless such license or certificate has been renewed as provided in section 327.261; provided that section 327.181 shall not be construed to prevent the practice of engineering by the following persons:

(1) Any person who is an employee of a person holding a currently valid license as a professional engineer or who is an employee of a person holding a currently valid certificate of authority pursuant to this chapter, and who performs professional engineering work under the direction and continuing supervision of and is checked by one holding a currently valid license as a professional engineer pursuant to this chapter;

(2) Any person who is a regular full-time employee of a person or any former employee under contract to a person, who performs professional engineering work for such employer if and only if all such work and service so performed is done solely in connection with a facility owned or wholly operated by the employer and occupied or maintained by the employer of the employee performing such work or service, and does not affect the health, safety, and welfare of the public;

(3) Any person engaged in engineering who is a full-time, regular employee of a person engaged in manufacturing operations and which engineering so performed by such person relates to the manufacture, sale or installation of the products of such person, and does not affect the health, safety, and welfare of the public;

(4) Any holder of a currently valid license or certificate of authority as an architect, professional land surveyor, or professional landscape architect who performs only such engineering as incidental practice and necessary to the completion of professional services lawfully being performed by such architect, professional land surveyor, or professional landscape architect;

(5) Any person or corporation who is offering, but not performing or rendering, professional engineering services if the person or corporation is licensed to practice professional engineering in the state or country of residence or principal place of business.

(L. 1969 S.B. 117, A.L. 1981 S.B. 16, A.L. 1999 H.B. 343, A.L. 2014 S.B. 809)



Section 327.221 Applicant for license as professional engineer, qualifications.

Effective 28 Aug 2014

Title XXII OCCUPATIONS AND PROFESSIONS

327.221. Applicant for license as professional engineer, qualifications. — Any person may apply to the board for licensure as a professional engineer who is over the age of twenty-one, who is of good moral character, and who is a graduate of and holds a degree in engineering from an accredited school of engineering, or who possesses an education which includes at the minimum a baccalaureate degree in engineering, and which in the opinion of the board, equals or exceeds the education received by a graduate of an accredited school, and has acquired at least four years of satisfactory engineering experience, after such person has graduated and has received a degree or education as provided in this section; provided that the board shall by rule provide what shall constitute satisfactory engineering experience based upon recognized education and training equivalents, but in any event such rule shall provide that no more than one year of satisfactory postgraduate work in engineering subjects and that each year of satisfactory teaching of engineering subjects accomplished after a person has graduated from and has received a degree from an accredited school of engineering or after receiving an education as provided in this section shall count as equivalent years of satisfactory engineering experience.

(L. 1969 S.B. 117, A.L. 1981 S.B. 16, A.L. 1983 S.B. 324, A.L. 1999 H.B. 343, A.L. 2014 S.B. 809)



Section 327.231 Application, form, fee.

Effective 28 Aug 2014

Title XXII OCCUPATIONS AND PROFESSIONS

327.231. Application, form, fee. — Applications for licensure as a professional engineer shall be typewritten on prescribed forms furnished to the applicant. The application shall contain the applicant's statements showing the applicant's education, experience, results of previous engineering examinations, if any, and such other pertinent information as the board may require. Each application shall contain a statement that it is made under oath or affirmation and that its representations are true and correct to the best knowledge and belief of the person signing such application, subject to the penalties of making a false affidavit or declaration and shall be accompanied by the required fee.

(L. 1969 S.B. 117, A.L. 1981 S.B. 16, A.L. 1999 H.B. 343, A.L. 2014 S.B. 809)



Section 327.241 Examination for license two-part, how conducted — practical experience required for part two.

Effective 28 Aug 2014

Title XXII OCCUPATIONS AND PROFESSIONS

327.241. Examination for license two-part, how conducted — practical experience required for part two. — 1. After it has been determined that an applicant possesses the qualifications entitling the applicant to be examined, each applicant for examination and licensure as a professional engineer in Missouri shall appear before the board or its representatives for examination at the time and place specified.

2. The examination or examinations shall be of such form, content and duration as shall be determined by the board to thoroughly test the qualifications of each applicant to practice as a professional engineer in Missouri.

3. Any applicant to be eligible for a license must make a grade on each examination of at least seventy percent.

4. The engineering examination shall consist of two parts; the first part may be taken by any person after such person has satisfied the educational requirements of section 327.221, or who is in his or her final year of study in an accredited school of engineering; and upon passing part one of the examination and providing proof that such person has satisfied the educational requirements of section 327.221 and upon payment of the required fee, such person shall be an engineer-intern, subject to the other provisions of this chapter.

5. Any engineer-intern, as defined in subsection 4 of this section, who has acquired at least four years of satisfactory engineering experience, may take part two of the engineering examination and upon passing it shall be entitled to receive a license, subject, however, to the other provisions of this chapter.

6. Notwithstanding the provisions of subsections 4 and 5 of this section, the board may, in its discretion, provide by rule that any person who has graduated from and holds an engineering degree from an accredited school of engineering may thereupon be eligible to take both parts of the engineering examination and that upon passing said examination and acquiring four years of satisfactory engineering experience, after graduating and receiving a degree as aforesaid, shall be entitled to receive a license to practice as a professional engineer, subject, however, to the other provisions of this chapter.

7. Any person who has graduated from and has received a degree in engineering from an accredited school of engineering may then acquire four years of satisfactory engineering experience and thereafter take both parts of the examination and upon passing shall be entitled to receive a license to practice as a professional engineer, subject, however, to the other provisions of this chapter.

8. Any person entitled to be licensed as a professional engineer as provided in subsection 5, 6, or 7 of this section must be so licensed within four years after the date on which he or she was so entitled, and if one is not licensed within the time he or she is so entitled, the engineering division of the board may require him to take and satisfactorily pass such further examination as provided by rule before issuing to him a license.

(L. 1969 S.B. 117, A.L. 1977 S.B. 439, A.L. 1981 S.B. 16, A.L. 1983 S.B. 324, A.L. 1999 H.B. 343, A.L. 2014 S.B. 809)



Section 327.251 Reexamination, when.

Effective 28 Aug 2014

Title XXII OCCUPATIONS AND PROFESSIONS

327.251. Reexamination, when. — If an applicant fails to make the grade specified in section 327.241, such applicant may apply for reexamination in accordance with the guidelines established by the National Council of Examiners for Engineering and Surveying or its successor.

(L. 1969 S.B. 117, A.L. 1981 S.B. 16, A.L. 1999 H.B. 343, A.L. 2014 S.B. 809)



Section 327.261 Professional license, renewal.

Effective 28 Aug 2014

Title XXII OCCUPATIONS AND PROFESSIONS

327.261. Professional license, renewal. — 1. The professional license issued to every professional engineer in Missouri, including certificates of authority issued to corporations as hereinafter provided, shall be renewed on or before the license renewal date, provided that the required fee is paid. The board may establish, by rule, continuing education requirements as a condition to renewing the license of a professional engineer, provided that the board shall not require more professional development hours than that which is recommended by the National Council of Examiners for Engineering and Surveying or its successor organization, but not to exceed thirty such hours. The license of any professional engineer or the certificate of authority of any such corporation which is not renewed by the certificate renewal date shall expire on the renewal date and be void and the holder of the expired license or certificate shall have no rights or privileges under such license or certificate; but any person or corporation whose license or certificate has expired as aforesaid may within three months of the certificate renewal date or at the discretion of the board, upon payment of the required fee, be renewed, relicensed, or reauthorized under such person's or such corporation's original license number.

2. Each application for the renewal of a license or of a certificate of authority shall be on a form furnished to the applicant and shall be accompanied by the required fee; but no renewal fee need be paid by any professional engineer over the age of seventy-five.

(L. 1969 S.B. 117, A.L. 1981 S.B. 16, A.L. 1989 H.B. 190, et al., A.L. 1999 H.B. 343, A.L. 2014 S.B. 809)



Section 327.271 Inactive license, requirements — return to active.

Effective 28 Aug 2014

Title XXII OCCUPATIONS AND PROFESSIONS

327.271. Inactive license, requirements — return to active. — 1. A professional engineer licensed in this state may apply to the board for inactive license status on a form furnished by the board. Upon receipt of the completed inactive status application form and the board's determination that the license meets the requirements established by rule, the board shall declare the licensee inactive and shall place the licensee on an inactive status list. A person whose license is inactive shall not offer or practice professional engineering within this state, but may continue to use the title "professional engineer" or the initials "P.E." after such person's name.

2. If a licensee is granted inactive status, the licensee may return to active status by notifying the board in advance of such intention, by paying appropriate fees as determined by the board, and by meeting all established requirements of the board including the demonstration of current knowledge, competency and skill in the practice of professional engineering as a condition of reactivation.

3. In the event an inactive licensee does not maintain a current license in any state for a five-year period immediately prior to requesting reactivation, that person may be required to take the principles and practice of engineering examination.

(L. 1999 H.B. 343, A.L. 2014 S.B. 809)



Section 327.272 Practice as professional land surveyor defined.

Effective 28 Aug 2016

Title XXII OCCUPATIONS AND PROFESSIONS

327.272. Practice as professional land surveyor defined. — 1. A professional land surveyor shall include any person who practices in Missouri as a professional land surveyor who uses the title of “surveyor” alone or in combination with any other word or words including, but not limited to “registered”, “professional” or “land” indicating or implying that the person is or holds himself or herself out to be a professional land surveyor who by word or words, letters, figures, degrees, titles or other descriptions indicates or implies that the person is a professional land surveyor or is willing or able to practice professional land surveying or who renders or offers to render, or holds himself or herself out as willing or able to render, or perform any service or work, the adequate performance of which involves the special knowledge and application of the principles of land surveying, mathematics, the related physical and applied sciences, and the relevant requirements of law, all of which are acquired by education, training, experience and examination, that affect real property rights on, under or above the land and which service or work involves:

(1) The determination, location, relocation, establishment, reestablishment, layout, or retracing of land boundaries and positions of the United States Public Land Survey System;

(2) The monumentation of land boundaries, land boundary corners and corners of the United States Public Land Survey System;

(3) The subdivision of land into smaller tracts and preparation of property descriptions;

(4) The survey and location of rights-of-way and easements;

(5) Creating, preparing, or modifying electronic or computerized data relative to the performance of the activities in subdivisions (1) to (4) of this subsection;

(6) Consultation, investigation, design surveys, evaluation, planning, design and execution of surveys;

(7) The preparation of any drawings showing the shape, location, dimensions or area of tracts of land;

(8) Monumentation of geodetic control and the determination of their horizontal and vertical positions;

(9) Establishment of state plane coordinates;

(10) Topographic surveys and the determination of the horizontal and vertical location of any physical features on, under or above the land;

(11) The preparation of plats, maps or other drawings showing elevations and the locations of improvements and the measurement and preparation of drawings showing existing improvements after construction;

(12) Layout of proposed improvements;

(13) The determination of azimuths by astronomic observations.

2. None of the specific duties listed in subdivisions (4) to (13) of subsection 1 of this section are exclusive to professional land surveyors unless they affect real property rights. For the purposes of this section, the term “real property rights” means a recordable interest in real estate as it affects the location of land boundary lines. The validity of any document prepared between August 27, 2014, and August 28, 2015, by a provider of utility or communications services purporting to affect real property rights shall remain valid and enforceable notwithstanding that any legal description contained therein was not prepared by a professional land surveyor.

3. Professional land surveyors shall be in responsible charge of all drawings, maps, surveys, and other work product that can affect the health, safety, and welfare of the public within their scope of practice.

4. Nothing in this section shall be construed to preclude the practice of architecture or professional engineering or professional landscape architecture as provided in sections 327.091, 327.181, and 327.600.

5. Nothing in this section shall be construed to preclude the practice of title insurance business or the business of title insurance as provided in chapter 381, or to preclude the practice of law or law business as governed by the Missouri supreme court and as provided in chapter 484.

(L. 1969 S.B. 117, A.L. 1981 S.B. 16, A.L. 1999 H.B. 343, A.L. 2010 H.B. 1692, et al., A.L. 2014 S.B. 809, A.L. 2015 H.B. 1052, A.L. 2016 S.B. 833)



Section 327.281 Unauthorized practice prohibited.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

327.281. Unauthorized practice prohibited. — No person, including any duly elected county surveyor, shall practice as a professional land surveyor in Missouri as defined in section 327.272 unless and until there is issued to such person a license or a certificate of authority certifying that such person has been duly licensed as a professional land surveyor in Missouri, and unless such license or certificate has been renewed as provided in section 327.351.

(L. 1969 S.B. 117, A.L. 1981 S.B. 16, A.L. 1999 H.B. 343)



Section 327.312 Land surveyor-in-training applicant for enrollment, qualifications — certificate issued when.

Effective 28 Aug 2014

Title XXII OCCUPATIONS AND PROFESSIONS

327.312. Land surveyor-in-training applicant for enrollment, qualifications — certificate issued when. — 1. Any person may apply to the board for enrollment as a land surveyor-in-training who is over the age of twenty-one, who is of good moral character, who is a high school graduate, or who holds a Missouri certificate of high school equivalence (GED), and either:

(1) Has graduated and received a baccalaureate degree in an approved curriculum as defined by board regulation which shall include at least twelve semester hours of approved surveying course work as defined by board regulation of which at least two semester hours shall be in the legal aspects of boundary surveying; or

(2) Has passed at least sixty hours of college credit which shall include credit for at least twenty semester hours of approved surveying course work as defined by board regulation of which at least two semester hours shall be in legal aspects of boundary surveying and present evidence satisfactory to the board that in addition thereto such person has at least one year of combined professional office and field experience in land surveying projects under the immediate personal supervision of a professional land surveyor; or

(3) Has passed at least twelve semester hours of approved surveying course work as defined by board regulation of which at least two semester hours shall be in legal aspects of land surveying and in addition thereto has at least two years of combined professional office and field experience in land surveying projects under the immediate personal supervision of a professional land surveyor. Pursuant to this provision, not more than one year of satisfactory postsecondary education work shall count as equivalent years of satisfactory land surveying work as aforementioned.

2. The board shall issue a certificate of completion to each applicant who satisfies the requirements of the aforementioned land surveyor-in-training program and passes such examination or examinations as shall be required by the board.

(L. 1983 H.B. 319, A.L. 1999 H.B. 343, A.L. 2014 S.B. 809)



Section 327.313 Application for enrollment, form, content, references, fee, false affidavit, penalty.

Effective 28 Aug 2014

Title XXII OCCUPATIONS AND PROFESSIONS

327.313. Application for enrollment, form, content, references, fee, false affidavit, penalty. — Applications for enrollment as a land surveyor-in-training shall be typewritten on prescribed forms furnished to the applicant. The application shall contain applicant's statements showing the applicant's education, experience and such other pertinent information as the board may require, including but not limited to three letters of reference, one of which shall be from a professional land surveyor who has personal knowledge of the applicant's land surveying education or experience. Each application shall contain a statement that it is made under oath or affirmation and that the representations are true and correct to the best knowledge and belief of the applicant, subject to the penalties of making a false affidavit or declaration and shall be accompanied by the required fee.

(L. 1983 H.B. 319, A.L. 1999 H.B. 343, A.L. 2014 S.B. 809)



Section 327.314 Professional land surveyor, applicant for license, qualifications.

Effective 28 Aug 2014

Title XXII OCCUPATIONS AND PROFESSIONS

327.314. Professional land surveyor, applicant for license, qualifications. — Any person may apply to the board for licensure as a professional land surveyor who has been enrolled as a land surveyor-in-training and has presented evidence to the satisfaction of the board that said person has acquired at least four years of satisfactory professional field and office experience in land surveying from the date of enrollment as a land surveyor-in-training. This experience shall have been under the immediate personal supervision of a professional land surveyor.

(L. 1983 H.B. 319, A.L. 1999 H.B. 343, A.L. 2001 H.B. 567, A.L. 2014 S.B. 809)



Section 327.321 Application — form — references — fee.

Effective 28 Aug 2014

Title XXII OCCUPATIONS AND PROFESSIONS

327.321. Application — form — references — fee. — Applications for licensure as a professional land surveyor shall be typewritten on prescribed forms furnished to the applicant. The application shall contain the applicant's statements showing the applicant's education, experience, results of prior land surveying examinations, if any, and such other pertinent information as the board may require, including but not limited to three letters of reference from professional land surveyors with personal knowledge of the experience of the applicant's land surveying education or experience. Each application shall contain a statement that it is made under oath or affirmation and that its representations are true and correct to the best knowledge and belief of the person signing same, subject to the penalties of making a false affidavit or declaration and shall be accompanied by the required fee.

(L. 1969 S.B. 117, A.L. 1981 S.B. 16, A.L. 1983 H.B. 319, A.L. 1999 H.B. 343, A.L. 2014 S.B. 809)



Section 327.331 Examinations, land surveyor-in-training and land surveyors — notice — content — grade required to pass — effect.

Effective 28 Aug 2014

Title XXII OCCUPATIONS AND PROFESSIONS

327.331. Examinations, land surveyor-in-training and land surveyors — notice — content — grade required to pass — effect. — 1. After it has been determined that an applicant possesses the qualifications entitling the applicant to be examined, each applicant for examination and enrollment as a land surveyor-in-training and for examination and licensure as a professional land surveyor in Missouri shall appear before the board or its representatives for examination at the time and place specified.

2. The examination or examinations shall be of such form, content and duration as shall be determined by the board to thoroughly test the qualifications of each applicant to become enrolled as a land surveyor-in-training or to become licensed as a professional land surveyor in Missouri.

3. Any applicant to be eligible for enrollment or for license must make a grade on the applicable examination of at least seventy percent.

4. Any person who passes the examination hereinabove specified shall be entitled to be enrolled as a land surveyor-in-training or licensed as a professional land surveyor, as the case may be, in Missouri and shall receive a certificate of enrollment or a license, as the case may be.

(L. 1969 S.B. 117, A.L. 1981 S.B. 16, A.L. 1983 H.B. 319, A.L. 1999 H.B. 343, A.L. 2014 S.B. 809)



Section 327.341 Reexamination, when.

Effective 28 Aug 2014

Title XXII OCCUPATIONS AND PROFESSIONS

327.341. Reexamination, when. — If an applicant fails to make the required grade specified in section 327.331, such applicant may apply for reexamination in accordance with the guidelines established by the National Council of Examiners for Engineering and Surveying or its successor.

(L. 1969 S.B. 117, A.L. 1999 H.B. 343, A.L. 2014 S.B. 809)



Section 327.351 Professional license renewal — expired or suspended license, renewal procedure — professional development requirements for renewal, exception.

Effective 28 Aug 2014

Title XXII OCCUPATIONS AND PROFESSIONS

327.351. Professional license renewal — expired or suspended license, renewal procedure — professional development requirements for renewal, exception. — 1. The professional license issued to every professional land surveyor in Missouri, including certificates of authority issued to corporations as provided in section 327.401, shall be renewed on or before the license or certificate renewal date provided that the required fee is paid. The license of any professional land surveyor or the certificate of authority of any such corporation which is not renewed by the renewal date shall expire on the renewal date and be void and the holder of such expired license or certificate shall have no rights or privileges thereunder, but any person or corporation whose license or certificate has expired may, within three months of the certificate renewal date or at the discretion of the board and upon payment of the required fee, be renewed, reregistered, or relicensed under such person's or corporation's original license number.

2. Each application for the renewal of a license or of a certificate of authority shall be on a form furnished to the applicant and shall be accompanied by the required fee; but no renewal fee need be paid by any professional land surveyor over the age of seventy-five.

3. As a condition for renewal of a license issued pursuant to section 327.314, a license holder shall be required to successfully complete twenty units of professional development that meet the standards established by the board regulations within the preceding two calendar years. Any license holder who completes more than twenty units of professional development within the preceding two calendar years may have the excess, not to exceed ten units, applied to the requirement for the next two-year period.

4. The board shall not renew the license of any license holder who has failed to complete the professional development requirements pursuant to subsection 3 of this section, unless such license holder can show good cause why he or she was unable to comply with such requirements. If the board determines that good cause was shown, the board shall permit the license holder to make up all outstanding required units of professional development.

5. A license holder may at any time prior to the termination of his or her license request to be classified as inactive. Inactive licenses may be maintained by payment of an annual fee determined by the board. Holders of inactive licenses shall not be required to complete professional development as required in subsection 3 of this section. Holders of inactive licenses shall not practice as professional land surveyors within this state, but may continue to use the title "professional land surveyor" or the initials "PLS" after such person's name. If the board determines that good cause was shown, the board shall permit the professional land surveyor to make up all outstanding required units of professional development.

6. If a licensee is granted inactive status, the licensee may return to active status by notifying the board in advance of such intention by paying appropriate fees as determined by the board, and by meeting all established requirements of the board including the demonstration of current knowledge, competency, and skill in the practice of land surveying as a condition of reactivation.

7. In the event an inactive licensee does not maintain a current license in any state for a five-year period immediately prior to requesting reactivation, that person may be required to take such examination as the board deems necessary to determine such person's qualifications. Such examination shall cover areas designed to demonstrate the applicant's proficiency in current methods of land surveying practice.

8. Exemption to the required professional development units shall be granted to licensees during periods of serving honorably on full-time active duty in the military service.

9. At the time of application for license renewal, each licensee shall report, on a form provided by the board, the professional development activities undertaken during the preceding renewal period to satisfy the requirements pursuant to subsection 3 of this section. The licensee shall maintain a file in which records of activities are kept, including dates, subjects, duration of program, and any other appropriate documentation, for a period of four years after the program date.

(L. 1969 S.B. 117, A.L. 1981 S.B. 16, A.L. 1983 H.B. 319, A.L. 1989 H.B. 190, et al., A.L. 1993 S.B. 27, A.L. 1999 H.B. 343, A.L. 2010 H.B. 1692, et al. merged with H.B. 2226, et al., A.L. 2014 S.B. 809)



Section 327.361 Recording of certain documents not properly executed by land surveyor, prohibited — penalty.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

327.361. Recording of certain documents not properly executed by land surveyor, prohibited — penalty. — 1. It shall be unlawful for the recorder of deeds of any county, or the clerk of any city or town, or the clerk or other proper officer of any school, road, drainage, or levee district or other political subdivision of this state, to file or record any map, plat or survey which has been prepared by a person other than a professional land surveyor and which does not have impressed thereon, and affixed thereto, the personal seal and signature of the professional land surveyor by whom or under whose authority and supervision the map, plat or survey was prepared.

2. Any person who violates the provisions of this section is guilty of a class C misdemeanor.

(L. 1969 S.B. 117, A.L. 1981 S.B. 16, A.L. 1999 H.B. 343)



Section 327.371 Surveyor exempt from trespass but liable for damages.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

327.371. Surveyor exempt from trespass but liable for damages. — A professional land surveyor licensed pursuant to the provisions of this chapter, together with such professional land surveyor's survey party, who in the course of a land survey finds it necessary to go upon the land of a party or parties other than the one for whom such professional land surveyor is making the survey shall not be guilty of trespass but shall be liable for any damage done to such lands or property.

(L. 1969 S.B. 117, A.L. 1999 H.B. 343)



Section 327.381 Board may license architect, professional engineer, professional land surveyor or professional landscape architect without examination, when.

Effective 28 Aug 2014

Title XXII OCCUPATIONS AND PROFESSIONS

327.381. Board may license architect, professional engineer, professional land surveyor or professional landscape architect without examination, when. — The board may license, in its discretion, any architect, professional engineer, professional land surveyor, or professional landscape architect licensed in another state or territory of the United States, province of Canada, or in another country, when such applicant has qualifications which are at least equivalent to the requirements for licensure as an architect, professional engineer, professional land surveyor, or professional landscape architect in this state, and provided further that the board may establish by rule the conditions under which it shall require any such applicant to take any examination it considers necessary, and provided further that the board is satisfied by proof adduced by such applicant that the applicant is of good moral character, and provided further that any such application is accompanied by the required fee.

(L. 1969 S.B. 117, A.L. 1981 S.B. 16, A.L. 1999 H.B. 343, A.L. 2001 H.B. 567, A.L. 2014 S.B. 809)

(1971) Board of Registration for Architects is not required to issue a certificate on the basis of reciprocity. Bloom v. Missouri Board of Architects, P.E. & L.S. (A.), 474 S.W.2d 861.



Section 327.392 Professional engineering license issued, when.

Effective 28 Aug 2014

Title XXII OCCUPATIONS AND PROFESSIONS

327.392. Professional engineering license issued, when. — 1. The board shall upon application issue a professional engineering license to any individual who holds a degree at the bachelor's level or higher in engineering and who has at least twenty years of satisfactory engineering experience, and who passes part two of the examination defined in section 327.241, provided that any such application is accompanied by the required fee.

2. The board shall upon application issue a professional engineering license to any individual who holds a degree from an Engineering Accreditation Commission of the Accreditation Board for Engineering and Technology (ABET, INC.) or its equivalent and a doctorate in engineering from an institution that offers Engineering Accreditation Commission programs, and who passes part two of the examination defined in section 327.241, provided that any such application is accompanied by the required fee. The doctorate degree must be approved by the board for the candidate to qualify.

(L. 2006 H.B. 1494 merged with S.B. 819, A.L. 2014 S.B. 809)



Section 327.401 Right to practice not transferable — corporation, certificate of authority required.

Effective 28 Aug 2014

Title XXII OCCUPATIONS AND PROFESSIONS

327.401. Right to practice not transferable — corporation, certificate of authority required. — 1. The right to practice as an architect or to practice as a professional engineer or to practice as a professional land surveyor or to practice as a professional landscape architect shall be deemed a personal right, based upon the qualifications of the individual, evidenced by such individual's professional license and shall not be transferable; but any architect or any professional engineer or any professional land surveyor or any professional landscape architect may practice his or her profession through the medium of, or as a member or as an employee of, a partnership or corporation if the plans, specifications, estimates, plats, reports, surveys or other like documents or instruments of the partnership or corporation are signed and stamped with the personal seal of the architect, professional engineer, professional land surveyor, or professional landscape architect by whom or under whose immediate personal supervision the same were prepared and provided that the architect or professional engineer or professional land surveyor or professional landscape architect who affixes his or her signature and personal seal to any such plans, specifications, estimates, plats, reports or other documents or instruments shall be personally and professionally responsible therefor.

2. Any domestic corporation formed under the corporation law of this state, or any foreign corporation, now or hereafter organized and having as one of its purposes the practicing of architecture or professional engineering or professional land surveying or professional landscape architecture and any existing corporation which amends its charter to propose to practice architecture or professional engineering or professional land surveying or professional landscape architecture shall obtain a certificate of authority for each profession named in the articles of incorporation or articles of organization from the board which shall be renewed in accordance with the provisions of section 327.171 or 327.261 or 327.351, as the case may be, and from and after the date of such certificate of authority and while the authority or a renewal thereof is in effect, may offer and render architectural or professional engineering or professional land surveying or professional landscape architectural services in this state if:

(1) At all times during the authorization or any renewal thereof the directors of the corporation shall have assigned responsibility for the proper conduct of all its architectural or professional engineering or professional land surveying or professional landscape architectural activities in this state to an architect licensed and authorized to practice architecture in this state or to a professional engineer licensed and authorized to practice engineering in this state or to a professional land surveyor licensed and authorized to practice professional land surveying in this state, or to a professional landscape architect licensed and authorized to practice professional landscape architecture in this state, as the case may be; and

(2) The person or persons who is or are personally in charge and supervises or supervise the architectural or professional engineering or professional land surveying or professional landscape architectural activities, as the case may be, of any such corporation in this state shall be licensed and authorized to practice architecture or professional engineering or professional land surveying or professional landscape architecture, as the case may be, as provided in this chapter; and

(3) The corporation pays such fees for the certificate of authority, renewals or reinstatements thereof as are required.

(L. 1969 S.B. 117, A.L. 1981 S.B. 16, A.L. 1996 H.B. 1368, A.L. 1999 H.B. 343, A.L. 2003 S.B. 478, A.L. 2014 S.B. 809)

(1993) Although individual engineers providing defendant with designs were registered under Missouri law, contracts were unenforceable, because chapter 327, RSMo clearly requires that a corporation which practices engineering obtain a certificate of authority from the board for architects, professional engineers, and land surveyors, in addition to the registration of individual engineers. Ellers, Oakley, et al. v. St. Louis Air Cargo, 984 F.2d 1108 (10th Cir.).



Section 327.411 Personal seal, how used, effect of.

Effective 28 Aug 2014

Title XXII OCCUPATIONS AND PROFESSIONS

327.411. Personal seal, how used, effect of. — 1. Each architect and each professional engineer and each professional land surveyor and each professional landscape architect shall have a personal seal in a form prescribed by the board, and he or she shall affix the seal to all final technical submissions. Technical submissions shall include, but are not limited to, drawings, specifications, plats, surveys, exhibits, reports, and certifications of construction prepared by the licensee, or under such licensee's immediate personal supervision. Such licensee shall either prepare or personally supervise the preparation of all documents sealed by the licensee, and such licensee shall be held personally responsible for the contents of all such documents sealed by such licensee, whether prepared or drafted by another licensee or not.

2. The personal seal of an architect or professional engineer or professional land surveyor or professional landscape architect shall be the legal equivalent of the licensee's signature whenever and wherever used, and the owner of the seal shall be responsible for the architectural, engineering, land surveying, or landscape architectural documents, as the case may be, when the licensee places his or her personal seal on such technical submissions to be used in connection with, any architectural or engineering project, survey, or landscape architectural project. Licensees shall undertake to perform architectural, professional engineering, professional land surveying and professional landscape architectural services only when they are qualified by education, training, and experience in the specific technical areas involved.

3. Notwithstanding any provision of this section, any architect, professional engineer, professional land surveyor, or professional landscape architect may, but is not required to, attach a statement over his or her signature, authenticated by his or her personal seal, specifying the particular technical submissions, or portions thereof, intended to be authenticated by the seal, and disclaiming any responsibility for all other technical submissions relating to or intended to be used for any part or parts of the architectural or engineering project or survey or landscape architectural project.

4. Nothing in this section, or any rule or regulation of the board shall require any professional to seal preliminary or incomplete documents.

(L. 1969 S.B. 117, A.L. 1999 H.B. 343, A.L. 2003 S.B. 478, A.L. 2010 H.B. 1692, et al. merged with H.B. 2226, et al., A.L. 2014 S.B. 809)



Section 327.421 Political subdivisions not to use unlicensed architects, professional engineers or professional land surveyors.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

327.421. Political subdivisions not to use unlicensed architects, professional engineers or professional land surveyors. — This state and its political subdivisions including counties, cities and towns, or legally constituted boards, agencies, districts, commissions and authorities of this state shall not engage in the construction of public works involving the practice of architecture, engineering or land surveying, unless the architectural and engineering drawings, specifications and estimates and the plats and surveys have been prepared by an architect, professional engineer or professional land surveyor whose license is current and in good standing, as the case may require.

(L. 1969 S.B. 117, A.L. 1999 H.B. 343)



Section 327.431 Fees to be set by board, how.

Effective 28 Aug 1981

Title XXII OCCUPATIONS AND PROFESSIONS

327.431. Fees to be set by board, how. — The board shall set the amount of the fees which this chapter authorizes and requires by rules and regulations promulgated pursuant to section 536.021. The fees shall be set at a level to produce revenue which shall not substantially exceed the cost and expense of administering this chapter.

(L. 1969 S.B. 117, A.L. 1981 S.B. 16)



Section 327.441 Denial, revocation, or suspension of license or certificate, grounds for.

Effective 28 Aug 2007

Title XXII OCCUPATIONS AND PROFESSIONS

327.441. Denial, revocation, or suspension of license or certificate, grounds for. — 1. The board may refuse to issue any license or certificate of authority required pursuant to this chapter for one or any combination of causes stated in subsection 2 of this section. The board shall notify the applicant in writing of the reasons for the refusal and shall advise the applicant of the applicant's right to file a complaint with the administrative hearing commission as provided by chapter 621.

2. The board may cause a complaint to be filed with the administrative hearing commission as provided by chapter 621 against any holder of any license or certificate of authority required by this chapter or any person who has failed to renew or has surrendered such person's license or certificate of authority, for any one or any combination of the following causes:

(1) Use of any controlled substance, as defined in chapter 195, or alcoholic beverage to an extent that such use impairs a person's ability to perform the work of any profession licensed or regulated by this chapter;

(2) The person has been finally adjudicated and found guilty, or entered a plea of guilty or nolo contendere, in a criminal prosecution under the laws of any state or of the United States, for any offense reasonably related to the qualifications, functions or duties of any profession licensed or regulated under this chapter, for any offense an essential element of which is fraud, dishonesty or an act of violence, or for any offense involving moral turpitude, whether or not sentence is imposed;

(3) Use of fraud, deception, misrepresentation or bribery in securing any license or certificate of authority issued pursuant to this chapter or in obtaining permission to take any examination given or required pursuant to this chapter;

(4) Obtaining or attempting to obtain any fee, charge, tuition or other compensation by fraud, deception or misrepresentation;

(5) Incompetency, misconduct, gross negligence, fraud, misrepresentation or dishonesty in the performance of the functions or duties of any profession licensed or regulated by this chapter;

(6) Violation of, or assisting or enabling any person to violate, any provision of this chapter, or of any lawful rule or regulation adopted pursuant to this chapter;

(7) Impersonation of any person holding a license or certificate of authority, or allowing any person to use his or her license or certificate of authority, or diploma from any school;

(8) Disciplinary action against the holder of a license or a certificate of authority, or other right to practice any profession regulated by this chapter granted by another state, territory, federal agency or country upon grounds for which revocation or suspension is authorized in this state;

(9) A person is finally adjudged incapacitated or disabled by a court of competent jurisdiction;

(10) Assisting or enabling any person to practice or offer to practice any profession licensed or regulated by this chapter who is not licensed and currently eligible to practice pursuant to this chapter;

(11) Issuance of a professional license or a certificate of authority based upon a material mistake of fact;

(12) Failure to display a valid license or certificate of authority if so required by this chapter or any rule promulgated pursuant to this chapter;

(13) Violation of any professional trust or confidence;

(14) Use of any advertisement or solicitation which is false, misleading or deceptive to the general public or persons to whom the advertisement or solicitation is primarily directed.

3. After the filing of such complaint, the proceedings shall be conducted in accordance with the provisions of chapter 621. Upon a finding by the administrative hearing commission that the grounds, provided in subsection 2 of this section, for disciplinary action are met, the board may, singly or in combination, censure or place the person named in the complaint on probation on such terms and conditions as the board deems appropriate for a period not to exceed five years, or may suspend, for a period not to exceed three years, or order a civil penalty under section 327.077, or revoke the license or certificate of authority of the person named in the complaint.

(L. 1969 S.B. 117, A.L. 1981 S.B. 16, A.L. 1983 S.B. 44 & 45, A.L. 1999 H.B. 343, A.L. 2007 H.B. 780 merged with S.B. 308)



Section 327.442 Disciplinary hearing for censure of license to be held, when.

Effective 28 Aug 2014

Title XXII OCCUPATIONS AND PROFESSIONS

327.442. Disciplinary hearing for censure of license to be held, when. — 1. At such time as the final trial proceedings are concluded whereby a licensee, or any person who has failed to renew or has surrendered his or her certificate of licensure or authority, has been adjudicated and found guilty, or has entered a plea of guilty or nolo contendere, in a felony prosecution pursuant to the laws of this state, the laws of any other state, territory, or the laws of the United States of America for any offense reasonably related to the qualifications, functions, or duties of a licensee pursuant to this chapter or any felony offense, an essential element of which is fraud, dishonesty, or an act of violence, or for any felony offense involving moral turpitude, whether or not sentence is imposed, the board for architects, professional engineers, professional land surveyors and professional landscape architects may hold a disciplinary hearing to singly or in combination censure or place the licensee named in the complaint on probation on such terms and conditions as the board deems appropriate for a period not to exceed five years, or may suspend, for a period not to exceed three years, or revoke the license or certificate.

2. Anyone who has been revoked or denied a license or certificate to practice in another state may automatically be denied a license or certificate to practice in this state. However, the board for architects, professional engineers, professional land surveyors and professional landscape architects may establish other qualifications by which a person may ultimately be qualified and licensed to practice in Missouri.

(L. 2009 S.B. 296, A.L. 2014 S.B. 809)



Section 327.451 Charges of improper conduct, how filed, contents — administrative hearing commission to hear.

Effective 28 Aug 2014

Title XXII OCCUPATIONS AND PROFESSIONS

327.451. Charges of improper conduct, how filed, contents — administrative hearing commission to hear. — 1. Any person who believes that an architect or a professional engineer or a professional land surveyor or a professional landscape architect has acted or failed to act so that his or her license or certificate of authority should, pursuant to the provisions of this chapter, be suspended or revoked, or who believes that any applicant for a license or certificate of authority pursuant to the provisions of this chapter is not entitled to a license or a certificate of authority, may file a written affidavit with the executive director of the board which the affiant shall sign and swear to and in which the affiant shall clearly set forth the reasons for the affiant's charge or charges that the license or certificate of an architect or professional engineer or professional land surveyor should be suspended or revoked or not renewed or that a license or certificate should not be issued to an applicant.

2. If the affidavit so filed does not contain statements of fact which if true would authorize, pursuant to the provisions of this chapter, suspension or revocation of the accused's license or certificate, or does not contain statements of fact which if true would authorize, pursuant to the provisions of this chapter, the refusal of the renewal of an existing license or certificate or the refusal of a license or certificate to an applicant, the board shall either dismiss the charge or charges or, within its discretion, cause an investigation to be made of the charges contained in the affidavit, after which investigation the board shall either dismiss the charge or charges or proceed against the accused by written complaint as provided in subsection 3 of this section.

3. If the affidavit contains statements of fact which if true would authorize pursuant to the provisions of this chapter the revocation or suspension of an accused's license or certificate, the board shall cause an investigation to be made of the charge or charges contained in the affidavit and unless the investigation discloses the falsity of the facts upon which the charge or charges in the affidavit are based, the board shall file with and in the administrative hearing commission a written complaint against the accused setting forth the cause or causes for which the accused's license or certificate of authority should be suspended or revoked. Thereafter, the board shall be governed by and shall proceed in accordance with the provisions of chapter 621.

4. If the charges contained in the affidavit filed with the board would constitute a cause or causes for which pursuant to the provisions of this chapter an accused's license or certificate of authority should not be renewed or a cause or causes for which pursuant to the provisions of this chapter a certificate should not be issued, the board shall cause an investigation to be made of the charge or charges and unless the investigation discloses the falsity of the facts upon which the charge or charges contained in the affidavit are based, the board shall refuse to permit an applicant to be examined upon the applicant's qualifications for licensure or shall refuse to issue or renew a license or certificate of authority, as the case may require.

5. The provisions of this section shall not be so construed as to prevent the board on its own initiative from instituting and conducting investigations and based thereon to make written complaints in and to the administrative hearing commission.

6. If for any reason the provisions of chapter 621 become inapplicable to the board, then, and in that event, the board shall proceed to charge, adjudicate and otherwise act in accordance with the provisions of chapter 536.

(L. 1969 S.B. 117, A.L. 1986 H.B. 1163, A.L. 1999 H.B. 343, A.L. 2014 S.B. 809)



Section 327.461 Contract with unlicensed architect, professional engineer, professional land surveyor, or professional landscape architect unenforceable by them.

Effective 28 Aug 2014

Title XXII OCCUPATIONS AND PROFESSIONS

327.461. Contract with unlicensed architect, professional engineer, professional land surveyor, or professional landscape architect unenforceable by them. — Every contract for architectural or engineering or land surveying or landscape architectural services entered into by any person who is not an architect or professional engineer or professional land surveyor or professional landscape architect, as the case may be, and who is not exempt from the provisions of this chapter, shall be unenforceable by the unlicensed or unauthorized person, whether in contract, quantum meruit or other legal theory, regardless of whether a benefit has been conferred.

(L. 1969 S.B. 117, A.L. 1999 H.B. 343, A.L. 2014 S.B. 809)



Section 327.465 Certificate of registration or authority not required, when — definitions.

Effective 28 Aug 2002

Title XXII OCCUPATIONS AND PROFESSIONS

327.465. Certificate of registration or authority not required, when — definitions. — 1. As used in this section, the following terms shall mean:

(1) "Design-build", a project for which the design and construction services are furnished under one contract;

(2) "Design-build contract", a contract between the owner, owner's agent, tenant, or other party and a design-build contractor to furnish the architecture, engineering, and related design services, and the labor, materials, and other construction services required for a specific public or private construction project;

(3) "Design-build contractor", any individual, partnership, joint venture, corporation, or other legal entity that furnishes architecture or engineering services and construction services either directly or through subcontracts.

2. Any design-build contractor that enters into a design-build contract for public or private construction shall be exempt from the requirement that such person or entity hold a certificate of registration or such corporation hold a certificate of authority if the architectural, engineering, or land surveying services to be performed under the contract are performed through subcontracts with:

(1) Persons who hold a certificate of registration for the appropriate profession; or

(2) Corporations that hold current certificates of authority from the board for the appropriate profession.

3. Nothing in this chapter shall prohibit the enforcement of a design-build contract by a design-build contractor who only furnishes, but does not directly or through its employees perform the architectural, engineering, or surveying required by the contract and who does not hold itself out as able to perform such services.

(L. 2002 S.B. 786)



Section 327.471 Attorney general to assist board with legal assistance.

Effective 28 Aug 1969

Title XXII OCCUPATIONS AND PROFESSIONS

327.471. Attorney general to assist board with legal assistance. — The attorney general of Missouri shall, when requested by the board, render legal assistance in carrying out the provisions of this chapter.

(L. 1969 S.B. 117)



Section 327.481 Inconsistent laws repealed.

Effective 28 Aug 1969

Title XXII OCCUPATIONS AND PROFESSIONS

327.481. Inconsistent laws repealed. — Insofar as the provisions of this chapter are in conflict with or inconsistent with the provisions of any other law of this state, the provisions of this chapter shall be controlling.

(L. 1969 S.B. 117)



Section 327.600 Definitions.

Effective 28 Aug 2014

Title XXII OCCUPATIONS AND PROFESSIONS

327.600. Definitions. — As used in sections 327.600 to 327.635, the following terms mean:

(1) "Practice of professional landscape architecture", the location and arrangement of such tangible objects and features as are necessary to the purposes specified in the definition of landscape architecture, but shall not include the design of structures or facilities with separate and self-contained purposes such as are ordinarily included in the practice of engineering or architecture, and shall not include the making of final land plats for official approval or recording;

(2) "Professional landscape architecture", the performance of professional services, including but not limited to consultations, research, analysis, planning, design, or responsible supervision in connection with feasibility studies, design surveys, formulation of graphic and written criteria to govern the planning and design of land construction programs, preparation, review, and analysis of master plans for land use and development, production of site plans, landscape grading and landscape drainage plans, irrigation plans, planting plans, and construction details, specifications, and reports for land development, design coordination, construction observation and the inspection of landscape architectural construction for the purpose of compliance with drawings and specifications.

(L. 1989 H.B. 190, et al. § 1, A.L. 2001 H.B. 567, A.L. 2014 S.B. 809)



Section 327.603 License required to use title of professional landscape architect.

Effective 28 Aug 2014

Title XXII OCCUPATIONS AND PROFESSIONS

327.603. License required to use title of professional landscape architect. — 1. No person shall practice or offer to practice, or hold himself or herself out as a professional landscape architect or as being able to practice landscape architecture in this state or to use in connection with his or her name or otherwise assume, or advertise unless he or she is licensed as required by this chapter. Nothing in sections 327.600 to 327.635 shall be construed to require licensing of employees of the state of Missouri or its political subdivisions while performing duties for the state of Missouri or a political subdivision, provided the project does not jeopardize the public health, safety and welfare. Sections 327.600 to 327.635 shall not be construed to prohibit those persons engaged in nursery occupations, gardeners, landscape contractors, home builders or residential developers from preparing planting plans and items incidental thereto, provided the project scope does not jeopardize the public health, safety and welfare; nor shall sections 327.600 to 327.635 be construed to prevent the practice of any other legally recognized profession as governed by applicable law. Nothing contained in this section shall under any circumstances be construed as in anyway affecting the laws relating to the practice, licensing, certification or registration of architects, professional engineers and professional land surveyors. An architect, professional engineer or professional land surveyor licensed, certified or registered to practice his or her profession or occupation pursuant to the provisions of any law to regulate the practice of such profession or occupation is exempt from licensing as a professional landscape architect, and nothing contained in this section shall under any circumstances be construed as in anyway precluding an architect or professional engineer from performing any of the services included within the definition of the term landscape architecture in section 327.600.

2. Professional landscape architects shall be in responsible charge of all landscape architectural designs that can affect the health, safety, and welfare of the public within their scope of practice.

(L. 1989 H.B. 190, et al. § 2, A.L. 2001 H.B. 567, A.L. 2014 S.B. 809)



Section 327.607 Examination — authority of board — may obtain services of specially trained persons.

Effective 28 Aug 2014

Title XXII OCCUPATIONS AND PROFESSIONS

327.607. Examination — authority of board — may obtain services of specially trained persons. — The board shall conduct all examinations, determine which applicants have successfully passed the examinations and recommend each such applicant to the division for licensure as a professional landscape architect. The board may obtain the services of specially trained and qualified persons or organizations to assist in conducting examinations of applicants for licensure. Certification of an applicant's technical qualifications by the Council of Landscape Architectural Registration Boards (CLARB) may be accepted by this state's board as establishing such qualifications and the applicant shall not be required to pass any further examination.

(L. 1989 H.B. 190, et al. § 4, A.L. 2001 H.B. 567, A.L. 2014 S.B. 809)



Section 327.612 Applicants for licensure as professional landscape architect — qualifications.

Effective 28 Aug 2014

Title XXII OCCUPATIONS AND PROFESSIONS

327.612. Applicants for licensure as professional landscape architect — qualifications. — Any person who is of good moral character, has attained the age of twenty-one years, and has a degree in landscape architecture from an accredited school of landscape architecture and has acquired at least three years satisfactory landscape architectural experience after acquiring such a degree may apply to the board for licensure as a professional landscape architect.

(L. 1989 H.B. 190, et al. § 6, A.L. 2001 H.B. 567, A.L. 2014 S.B. 809)



Section 327.615 Application, form, content, oath or affirmation of truth, penalties for making false affidavit, fee.

Effective 28 Aug 2014

Title XXII OCCUPATIONS AND PROFESSIONS

327.615. Application, form, content, oath or affirmation of truth, penalties for making false affidavit, fee. — Applications for licensure as a professional landscape architect shall be typewritten on forms approved by the board. The application shall contain the applicant's statements showing the applicant's education, experience, results of previous professional landscape architectural licensing examinations, if any, and such other pertinent information as the board may require. Each application shall contain a statement that it is made under oath or affirmation and that its representations are true and correct to the best knowledge and belief of the person signing the application subject to the penalties of making a false affidavit or declaration, and shall be accompanied by the required fee.

(L. 1989 H.B. 190, et al. § 7, A.L. 2001 H.B. 567, A.L. 2014 S.B. 809)



Section 327.617 Examination — appearance before the board — form, content, and duration of examination — passing grade fixed by the board.

Effective 28 Aug 2014

Title XXII OCCUPATIONS AND PROFESSIONS

327.617. Examination — appearance before the board — form, content, and duration of examination — passing grade fixed by the board. — 1. After it has been determined that an applicant possesses the qualifications entitling the applicant to be examined, each applicant for examination and licensure as a professional landscape architect shall appear before the board or its representatives for examination at the time and place specified.

2. The examination shall be of such form, content and duration as determined by the professional landscape architectural division of the board to thoroughly test the qualifications of each applicant to practice landscape architecture in Missouri.

3. An applicant to be eligible for licensure shall make a passing grade on each examination. The passing grade shall be fixed by the board but it shall never be higher than the current passing grade determined by the Council of Landscape Architectural Registration Boards.

4. Any person who passes the examination prescribed by the board shall be entitled to be licensed as a professional landscape architect in Missouri, subject to the other provisions of sections 327.600 to 327.635.

(L. 1989 H.B. 190, et al. § 8, A.L. 2001 H.B. 567, A.L. 2014 S.B. 809)



Section 327.619 Examination, failure to pass — reexamination, when.

Effective 28 Aug 2014

Title XXII OCCUPATIONS AND PROFESSIONS

327.619. Examination, failure to pass — reexamination, when. — If an applicant fails to pass the examination, such applicant may take another examination at the next scheduled examination.

(L. 1989 H.B. 190, et al. § 9, A.L. 2014 S.B. 809)



Section 327.621 License renewal, fee — failure to renew, effect — reinstatement when — renewal or reregistration form and fee.

Effective 28 Aug 2014

Title XXII OCCUPATIONS AND PROFESSIONS

327.621. License renewal, fee — failure to renew, effect — reinstatement when — renewal or reregistration form and fee. — 1. The professional license issued to every professional landscape architect in Missouri, and certificates of authority issued to corporations under section 327.401, shall be renewed on or before the license renewal date, provided that the required fee is paid. The board may establish, by rule, continuing education requirements as a condition to renewing the license of a professional landscape architect, provided that the board shall not require more than thirty such hours. The license of a professional landscape architect or the certificate of authority issued to any corporation which is not renewed by the renewal date shall expire on the renewal date and be void and the holder thereof shall have no rights or privileges thereunder; provided, however, any person or corporation whose license has expired under this section may within three months of the certificate renewal date or at the discretion of the board, upon payment of the fee, be renewed, relicensed, or reauthorized under such person's or such corporation's original license number.

2. Each application for the renewal of a license shall be on a form furnished to the applicant and shall be accompanied by the required fee, but no renewal fee need be paid by any professional landscape architect over the age of seventy-five.

(L. 1989 H.B. 190, et al. § 10, A.L. 2001 H.B. 567, A.L. 2007 S.B. 272, A.L. 2014 S.B. 809)



Section 327.622 Inactive license status permitted, when.

Effective 28 Aug 2014

Title XXII OCCUPATIONS AND PROFESSIONS

327.622. Inactive license status permitted, when. — 1. A professional landscape architect licensed in this state may apply to the board for inactive license status on a form furnished by the board. Upon receipt of the completed inactive status application form and the board's determination that the licensee meets the requirements established by rule, the board shall declare the licensee inactive and shall place the licensee on an inactive status list. A person whose license is inactive shall not offer or practice landscape architecture within this state, but may continue to use the title "professional landscape architect" or the initials "PLA" after such person's name.

2. If a licensee is granted inactive status, the licensee may return to active status by notifying the board in advance of such intention by paying appropriate fees as determined by the board, and by meeting all established requirements of the board including the demonstration of current knowledge, competency, and skill in the practice of landscape architecture as a condition of reactivation.

3. In the event an inactive licensee does not maintain a current license in any state for a five-year period immediately prior to requesting reactivation, that person may be required to take an examination as the board deems necessary to determine such person's qualifications. Such examination shall cover areas designed to demonstrate proficiency in the knowledge of current methods of landscape architecture.

(L. 2007 S.B. 272, A.L. 2014 S.B. 809)



Section 327.629 Licensure as professional landscape architect required to practice, exceptions.

Effective 28 Aug 2014

Title XXII OCCUPATIONS AND PROFESSIONS

327.629. Licensure as professional landscape architect required to practice, exceptions. — No person shall practice as a professional landscape architect in Missouri as defined in section 327.600 unless and until the board has issued to him or her a license or certificate of authority certifying that he or she has been duly licensed as a professional landscape architect in Missouri, and unless such licensure has been renewed as provided in section 327.621; provided, however, that nothing in sections 327.600 to 327.635 shall be construed to require licensing of a person or corporation who is offering, but not performing or rendering, landscape architectural services if the person or corporation is licensed to practice landscape architecture in the state or country of residence or principal place of business. No person shall hold themselves out to be a professional landscape architect unless licensed pursuant to the provisions of sections 327.600 to 327.635.

(L. 1989 H.B. 190, et al. § 14, A.L. 2001 H.B. 567, A.L. 2014 S.B. 809)



Section 327.630 Right to practice as professional landscape architect personal right and not transferable — may practice as member of partnership or corporation.

Effective 28 Aug 2014

Title XXII OCCUPATIONS AND PROFESSIONS

327.630. Right to practice as professional landscape architect personal right and not transferable — may practice as member of partnership or corporation. — The right to practice as a professional landscape architect shall be deemed a personal right, based upon the qualifications of the individual, evidenced by his or her license and shall not be transferable; provided, however, that any licensed professional landscape architect may practice his or her profession through the medium of, or as a member or as an employee of, a partnership or corporation.

(L. 1989 H.B. 190, et al. § 15, A.L. 2001 H.B. 567, A.L. 2014 S.B. 809)



Section 327.635 Laws not directive to state or political subdivision that they employ professional landscape architects.

Effective 28 Aug 2014

Title XXII OCCUPATIONS AND PROFESSIONS

327.635. Laws not directive to state or political subdivision that they employ professional landscape architects. — Nothing contained in sections 327.600 to 327.635 shall be considered as a directive to any state department of administration or any political subdivision thereof to employ a professional landscape architect.

(L. 1989 H.B. 190, et al. § 18, A.L. 2014 S.B. 809)






Chapter 328 Barbers

Chapter Cross References



Section 328.010 Definitions.

Effective 28 Aug 2005

Title XXII OCCUPATIONS AND PROFESSIONS

328.010. Definitions. — As used in this chapter, unless the context clearly indicates otherwise, the following terms mean:

(1) "Barber", any person who is engaged in the capacity so as to shave the beard or cut and dress the hair for the general public shall be construed as practicing the occupation of "barber", and the said barber or barbers shall be required to fulfill all requirements within the meaning of this chapter;

(2) "Barber establishment", that part of any building wherein or whereupon any occupation of barbering is being practiced including any space or barber chair rented within a licensed establishment by a person licensed under this chapter, for the purpose of rendering barbering services;

(3) "Board", the board of cosmetology and barber examiners;

(4) "Cross-over license", a license that is issued to any person who has met the licensure and examination requirements for both barbering and cosmetology;

(5) "School of barbering", an establishment operated for the purpose of teaching barbering as defined in subdivision (1) of this section.

(RSMo 1939 § 10138, A.L. 2005 S.B. 280)

Prior revisions: 1929 § 13533; 1919 § 12174; 1909 § 1191



Section 328.015 Board of barber examiners abolished, duties merged with board of cosmetology and barber examiners — effect on rules and existing licenses.

Effective 28 Aug 2005

Title XXII OCCUPATIONS AND PROFESSIONS

328.015. Board of barber examiners abolished, duties merged with board of cosmetology and barber examiners — effect on rules and existing licenses. — 1. Upon appointment by the governor and confirmation by the senate of the board, the board of barber examiners shall be abolished and its duties and responsibilities shall merge into the board as established under section 329.015. The board shall be a continuance of and shall carry out the duties of the board of barber examiners.

2. Upon appointment by the governor and confirmation by the senate of the board, all of the powers, duties, and functions of the board of barber examiners shall be transferred to, conferred, and imposed upon the board. The board shall be the successor in every way to the powers, duties, and functions of the board of barber examiners.

3. Every act performed in the exercise of such powers, duties, and authorities by or under the authority of the board shall be deemed to have the same force and effect as if performed by the board of barber examiners under this chapter, including any amendments thereto effective with the passage of this section or prior to August 28, 2005.

4. All rules of the board of barber examiners and any amendments to such rules shall continue to be effective and shall be deemed to be duly adopted rules of the board until revised, amended, or repealed by the board. The board shall review such rules and shall adopt new rules as required for the administration of this chapter for barbers and cosmetologists.

5. Any person or entity licensed or provisionally licensed by the board of barber examiners prior to the appointment by the governor and confirmation by the senate of the board, shall be considered licensed in the same manner by the board.

(L. 2005 S.B. 280)



Section 328.020 License required.

Effective 28 Aug 2005

Title XXII OCCUPATIONS AND PROFESSIONS

328.020. License required. — It shall be unlawful for any person to practice the occupation of a barber in this state, unless he or she shall have first obtained a license, as provided in this chapter.

(RSMo 1939 § 10127, A.L. 2005 S.B. 280)

Prior revisions: 1929 § 13522; 1919 § 12162; 1909 § 1179



Section 328.070 Public examinations by board.

Effective 28 Aug 2005

Title XXII OCCUPATIONS AND PROFESSIONS

328.070. Public examinations by board. — The board shall hold public examinations at least four times in each year, at such times and places as it may deem advisable, notice of such examinations to be published at least ten days prior to the date of the examination. The board shall publish its notice of the examination date, place, and time in any manner that it deems appropriate. In lieu of holding its own examinations for barber applicants, the board may contract with an outside entity qualified to examine applicants for licensure.

(RSMo 1939 § 10131, A.L. 2005 S.B. 280)

Prior revisions: 1929 § 13526; 1919 § 12167; 1909 § 1184



Section 328.075 Barber apprentices, application, fee, requirements — rulemaking authority.

Effective 28 Aug 2005

Title XXII OCCUPATIONS AND PROFESSIONS

328.075. Barber apprentices, application, fee, requirements — rulemaking authority. — 1. Any person desiring to practice as an apprentice for barbering in this state shall apply to the board, shall be registered as an apprentice with the board, and shall pay the appropriate fees prior to beginning their apprenticeship. Barber apprentices shall be of good moral character and shall be at least seventeen years of age.

2. Any person desiring to act as an apprentice supervisor for barbering in this state shall first possess a license to practice the occupation of barbering, apply to the board, pay the appropriate fees, complete an eight-hour apprentice supervision instruction course certified by the board, and be issued a license as a barber apprentice supervisor prior to supervising barber apprentices.

3. The board may promulgate rules establishing the criteria for the supervision and training of barber apprentices.

4. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2004, shall be invalid and void.

(L. 2004 S.B. 1122, A.L. 2005 S.B. 280)



Section 328.080 Application for licensure, fee, examination, qualifications — approval of schools.

Effective 28 Aug 2005

Title XXII OCCUPATIONS AND PROFESSIONS

328.080. Application for licensure, fee, examination, qualifications — approval of schools. — 1. Any person desiring to practice barbering in this state shall make application for a license to the board and shall pay the required barber examination fee.

2. The board shall examine each qualified applicant and, upon successful completion of the examination and payment of the required license fee, shall issue the applicant a license authorizing him or her to practice the occupation of barber in this state. The board shall admit an applicant to the examination, if it finds that he or she:

(1) Is seventeen years of age or older and of good moral character;

(2) Is free of contagious or infectious diseases;

(3) Has studied for at least one thousand hours in a period of not less than six months in a properly appointed and conducted barber school under the direct supervision of a licensed instructor; or, if the applicant is an apprentice, the applicant shall have served and completed no less than two thousand hours under the direct supervision of a licensed barber apprentice supervisor;

(4) Is possessed of requisite skill in the trade of barbering to properly perform the duties thereof, including the preparation of tools, shaving, haircutting and all the duties and services incident thereto; and

(5) Has sufficient knowledge of the common diseases of the face and skin to avoid the aggravation and spread thereof in the practice of barbering.

3. The board shall be the judge of whether the barber school, the barber apprenticeship, or college is properly appointed and conducted under proper instruction to give sufficient training in the trade.

4. The sufficiency of the qualifications of applicants shall be determined by the board.

5. For the purposes of meeting the minimum requirements for examination, the apprentice training shall be recognized by the board for a period not to exceed five years.

(RSMo 1939 § 10133, A.L. 1947 V. I p. 218, A. 1949 H.B. 2068, A.L. 1951 p. 740, A.L. 1959 H.B. 302, A.L. 1981 S.B. 16, A.L. 2004 S.B. 1122, A.L. 2005 S.B. 280)

Prior revisions: 1929 § 13528; 1919 § 12169; 1909 § 1186



Section 328.085 Reciprocity with other states — license without examination, when — fee.

Effective 28 Aug 2005

Title XXII OCCUPATIONS AND PROFESSIONS

328.085. Reciprocity with other states — license without examination, when — fee. — 1. The board shall grant without examination a license to practice barbering to any applicant who holds a current barber's license which is issued by another state or territory whose requirements for licensure were equivalent to the licensing requirements in effect in Missouri at the time the applicant was licensed or who has practiced the trade in another state for at least two consecutive years. An applicant under this section shall pay the appropriate application and licensure fees at the time of making application. A licensee who is currently under disciplinary action with another board of barbering shall not be licensed by reciprocity under the provisions of this chapter.

2. Any person who has lawfully practiced or received training in another state who does not qualify for licensure without examination may apply to the board for licensure by examination. Upon application to the board, the board shall evaluate the applicant's experience and training to determine the extent to which the applicant's training and experience satisfies current Missouri licensing requirements and shall notify the applicant regarding his deficiencies and inform the applicant of the action which he must take to qualify to take the examination.

3. The applicant for licensure under this section shall pay a fee equivalent to the barber examination fee.

(L. 1981 S.B. 16, A.L. 2005 S.B. 280)



Section 328.090 Barber schools — examinations for teaching.

Effective 28 Aug 2005

Title XXII OCCUPATIONS AND PROFESSIONS

328.090. Barber schools — examinations for teaching. — Any person desiring to teach barbering in this state in a barber school, college or barber shop must first possess a license to practice the occupation of barbering and make application to the board for an examination as a teacher or instructor in said occupation and shall pay the required instructor examination fee. The board shall examine such applicant and after finding that he or she is duly qualified to teach said occupation, the board shall issue to him or her a license entitling him or her to teach barbering in this state, subject to all the provisions of this chapter. Holders of licenses to teach barbering shall, on or before the expiration of their respective licenses, make application for the renewal of same, and shall in each case pay the instructor renewal fee. Should any person holding a license to teach barbering fail to renew same within the time prescribed herein, such person shall be required to pay a reinstatement fee in addition to the regular license fee provided for herein. Any person failing to renew his or her license to teach barbering for a period not exceeding two years may reinstate said license upon the payment of the renewal fee in addition to the reinstatement fee, but any person failing to renew his or her license to teach barbering for a period exceeding two years and desiring to be licensed as a teacher of barbering in this state will be required to pass a satisfactory examination as to his or her qualifications to teach barbering and shall pay the instructor examination fee.

(RSMo 1939 § 10133, A.L. 1947 V. I p. 218, A. 1949 H.B. 2068, A.L. 1951 p. 740, A.L. 1981 S.B. 16, A.L. 2005 S.B. 280)



Section 328.100 Medical examinations of registered barbers.

Effective 28 Aug 1981

Title XXII OCCUPATIONS AND PROFESSIONS

328.100. Medical examinations of registered barbers. — The board may at any time require any barber to whom a certificate of registration is issued to be examined at the licensee's expense by a licensed physician to ascertain if such barber is free of infectious or contagious diseases and is not afflicted with any physical or mental ailment which would render him unfit to practice the occupation of barbering.

(RSMo 1939 § 10128, A. 1949 H.B. 2068, A.L. 1981 S.B. 16)

Prior revision: 1929 § 13523



Section 328.110 Application for renewal of license — fees.

Effective 28 Aug 2005

Title XXII OCCUPATIONS AND PROFESSIONS

328.110. Application for renewal of license — fees. — 1. Every person engaged in barbering shall on or before the renewal date apply for the renewal of his or her license.

2. Each application for renewal shall state the number of the licensee's expiring license, and be accompanied by his or her renewal fee. Any person holding a license as a barber, except as herein provided, who fails to apply for renewal within two months of the expiration date of his or her license, shall pay a reinstatement fee in addition to the regular license renewal fee. Any person who fails to renew his or her license, except as herein provided, for a period not exceeding two years may reinstate his or her license upon payment of the license renewal fee for each delinquent year in addition to the reinstatement fee prescribed herein, but any barber, except as herein provided, who fails to renew his or her license for a period exceeding two years but less than five years and desires to be licensed as a barber in this state will be required to pass the practicum portion of the state's licensing examination as to his or her qualifications to practice barbering and shall pay the barber examination fee.

3. A holder of a barber license who has been honorably discharged from the United States Armed Forces, and has not renewed his or her license as herein provided, shall, upon his or her return to barbering within one year from date of honorable discharge, pay one dollar for renewal of same.

(RSMo 1939 § 10132, A.L. 1945 p. 592, A.L. 1947 V. I p. 218, A. 1949 H.B. 2068, A.L. 1951 p. 740, A.L. 1967 p. 442, A.L. 1969 H.B. 683, A.L. 1981 S.B. 16, A.L. 2003 H.B. 358, A.L. 2005 S.B. 280)

Prior revision: 1929 § 13527



Section 328.115 Barber establishments, licensure requirements — sanitary regulations, noncompliance, effect — renewal of license, fee — delinquent fee.

Effective 28 Aug 2009

Title XXII OCCUPATIONS AND PROFESSIONS

328.115. Barber establishments, licensure requirements — sanitary regulations, noncompliance, effect — renewal of license, fee — delinquent fee. — 1. The owner of every establishment in which the occupation of barbering is practiced shall obtain a license for such establishment issued by the board before barbering is practiced therein. A new license shall be obtained for a barber establishment within forty-five days when the establishment changes ownership or location. The state inspector shall inspect the sanitary conditions required for licensure, established under subsection 2 of this section, for an establishment that has changed ownership or location without requiring the owner to close business or deviate in any way from the establishment's regular hours of operation.

2. The board shall issue a license for a establishment upon receipt of the license fee from the applicant if the board finds that the establishment complies with the sanitary regulations adopted pursuant to section 329.025. All barber establishments shall continue to comply with the sanitary regulations. Failure of a barber establishment to comply with the sanitary regulations shall be grounds for the board to file a complaint with the administrative hearing commission to revoke, suspend, or censure the establishment's license or place the establishment's license on probation.

3. The license for a barber establishment shall be renewable. The applicant for renewal of the license shall on or before the renewal date submit the completed renewal application accompanied by the required renewal fee. If the renewal application and fee are not submitted within thirty days following the renewal date, a penalty fee plus the renewal fee shall be paid to renew the license. If a new establishment opens any time during the licensing period and does not register a license before opening, there shall be a delinquent fee in addition to the regular fee. The license shall be kept posted in plain view within the barber establishment at all times.

(L. 1981 S.B. 16, A.L. 2005 S.B. 280, A.L. 2006 S.B. 934, A.L. 2009 S.B. 296)



Section 328.120 Barber school licenses, fee — requirements for operation — rulemaking, generally, this chapter — procedure.

Effective 28 Aug 2005

Title XXII OCCUPATIONS AND PROFESSIONS

328.120. Barber school licenses, fee — requirements for operation — rulemaking, generally, this chapter — procedure. — 1. Any firm, corporation or person may make application to the board for a license to own and operate a barber school or college on the form prescribed by the board. Every barber school or college in which the occupation of barbering is taught shall be required to obtain a license from the board prior to opening. The license shall be issued upon approval of the application by the board, the payment of the required fees, and the board's determination that the applicant meets all other requirements of this chapter and any rules promulgated thereunder. The license shall be kept posted in plain view within the barber school or college at all times.

2. A barber school or college license renewal application and fee shall be submitted on or before the renewal date of any school or college license issued under this section. If the barber school or college license renewal fee is not paid on or before the renewal date, a late fee shall be added to the regular license renewal fee.

3. The board shall promulgate rules and regulations regarding the course of study in a barber school or college, and may revoke any license issued hereunder for any violation of the provisions of this section or rule promulgated pursuant to this section. The board shall follow the procedure prescribed by chapter 621 to revoke a barber school license. Licenses shall not be restricted to any one group or person but shall be granted to any reasonably qualified person or group under a fair and nondiscriminating method of determination.

4. There shall be not less than one teacher or instructor for every fifteen students in any barber school or college holding a license under this section.

5. The barber school or college shall immediately file with the board the name and age of each student entering the school, and the board shall cause the same to be entered in a register kept for that purpose. A registration fee shall be paid by the student.

6. The barber school or college shall certify to the board the names of all students who successfully completed a course of study approved by the board and consisting of at least one thousand hours of study under the direct supervision of a licensed instructor in a period of not less than six months.

7. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(RSMo 1939 § 10134, A.L. 1947 V. I p. 218, A.L. 1951 p. 740, A.L. 1959 H.B. 302, A.L. 1981 S.B. 16, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 2005 S.B. 280)

Prior revisions: 1929 § 13529; 1919 § 12170; 1909 § 1182



Section 328.130 Board to furnish license — duty of holder.

Effective 28 Aug 2005

Title XXII OCCUPATIONS AND PROFESSIONS

328.130. Board to furnish license — duty of holder. — The board shall issue a printed license to each person successfully meeting the board's requirements for licensure, which shall be evidence the holder thereof is entitled to practice the occupation of barbering in this state. The licensee shall post his or her license in a conspicuous place in front of his or her working chair where it may be readily seen by all persons whom he or she may serve.

(RSMo 1939 § 10135, A.L. 1981 S.B. 16, A.L. 2005 S.B. 280)

Prior revisions: 1929 § 13530; 1919 § 12171; 1909 § 1188



Section 328.150 Denial, revocation, or suspension of certificate, grounds for.

Effective 28 Aug 2009

Title XXII OCCUPATIONS AND PROFESSIONS

328.150. Denial, revocation, or suspension of certificate, grounds for. — 1. The board may refuse to issue any certificate of registration or authority, permit or license required pursuant to this chapter for one or any combination of causes stated in subsection 2 of this section. The board shall notify the applicant in writing of the reasons for the refusal and shall advise the applicant of his right to file a complaint with the administrative hearing commission as provided by chapter 621.

2. The board may cause a complaint to be filed with the administrative hearing commission as provided by chapter 621 against any holder of any certificate of registration or authority, permit or license required by this chapter or any person who has failed to renew or has surrendered his certificate of registration or authority, permit or license for any one or any combination of the following causes:

(1) Use of any controlled substance, as defined in chapter 195, or alcoholic beverage to an extent that such use impairs a person's ability to perform the work of any profession licensed or regulated by this chapter;

(2) The person has been finally adjudicated and found guilty, or entered a plea of guilty or nolo contendere, in a criminal prosecution under the laws of any state or of the United States, for any offense reasonably related to the qualifications, functions or duties of any profession licensed or regulated under this chapter, for any offense an essential element of which is fraud, dishonesty or an act of violence, or for any offense involving moral turpitude, whether or not sentence is imposed;

(3) Use of fraud, deception, misrepresentation or bribery in securing any certificate of registration or authority, permit or license issued pursuant to this chapter or in obtaining permission to take any examination given or required pursuant to this chapter;

(4) Obtaining or attempting to obtain any fee, charge, tuition or other compensation by fraud, deception or misrepresentation;

(5) Incompetency, misconduct, gross negligence, fraud, misrepresentation or dishonesty in the performance of the functions or duties of any profession licensed or regulated by this chapter;

(6) Violation of, or assisting or enabling any person to violate, any provision of this chapter, or of any lawful rule or regulation adopted pursuant to this chapter;

(7) Impersonation of any person holding a certificate of registration or authority, permit or license or allowing any person to use his or her certificate of registration or authority, permit, license or diploma from any school;

(8) Disciplinary action against the holder of a license or other right to practice any profession regulated by this chapter granted by another state, territory, federal agency or country upon grounds for which revocation or suspension is authorized in this state;

(9) A person is finally adjudged insane or incompetent by a court of competent jurisdiction;

(10) Assisting or enabling any person to practice or offer to practice any profession licensed or regulated by this chapter who is not registered and currently eligible to practice under this chapter;

(11) Issuance of a certificate of registration or authority, permit or license based upon a material mistake of fact;

(12) Failure to display a valid certificate or license if so required by this chapter or any rule promulgated hereunder;

(13) Violation of any professional trust or confidence;

(14) Use of any advertisement or solicitation which is false, misleading or deceptive to the general public or persons to whom the advertisement or solicitation is primarily directed;

(15) Failure or refusal to properly guard against contagious, infectious or communicable diseases or the spread thereof.

3. After the filing of such complaint, the proceedings shall be conducted in accordance with the provisions of chapter 621. Upon a finding by the administrative hearing commission that the grounds, provided in subsection 2, for disciplinary action are met, the board may, singly or in combination, censure or place the person named in the complaint on probation on such terms and conditions as the board deems appropriate for a period not to exceed five years, or may suspend, for a period not to exceed three years, or revoke the license, certificate, or permit.

(RSMo 1939 § 10137, A.L. 1951 p. 740, A.L. 1981 S.B. 16, A.L. 2009 S.B. 296)

Prior revisions: 1929 § 13532; 1919 § 12173; 1909 § 1190



Section 328.160 Penalty for violation of provisions of chapter.

Effective 28 Aug 2009

Title XXII OCCUPATIONS AND PROFESSIONS

328.160. Penalty for violation of provisions of chapter. — Any person practicing the occupation of barbering without having obtained a license as provided in this chapter, or willfully employing a barber who does not hold a valid license issued by the board, managing or conducting a barber school or college without first securing a license from the board, or falsely pretending to be qualified to practice as a barber or instructor or teacher of such occupation under this chapter, or failing to keep any license required by this chapter properly displayed or for any extortion or overcharge practiced, and any barber college, firm, corporation or person operating or conducting a barber college without first having secured the license required by this chapter, or failing to comply with such sanitary rules as the board prescribes, or for the violation of any of the provisions of this chapter, shall be deemed guilty of a class C misdemeanor. Prosecutions under this chapter shall be initiated and carried on in the same manner as other prosecutions for misdemeanors in this state.

(RSMo 1939 § 10139, A.L. 1981 S.B. 16, A.L. 2005 S.B. 280, A.L. 2009 S.B. 296)

Prior revisions: 1929 § 13534; 1919 § 12175; 1909 § 1192






Chapter 329 Cosmetologists, Hairdressers and Manicurists

Chapter Cross References



Section 329.010 Definitions.

Effective 28 Aug 2005

Title XXII OCCUPATIONS AND PROFESSIONS

329.010. Definitions. — As used in this chapter, unless the context clearly indicates otherwise, the following words and terms mean:

(1) "Accredited school of cosmetology or school of manicuring", an establishment operated for the purpose of teaching cosmetology as defined in this section and meeting the criteria set forth under 34 C.F.R. Part 600, sections 600.1 and 600.2;

(2) "Apprentice" or "student", a person who is engaged in training within a cosmetology establishment or school, and while so training performs any of the practices of the classified occupations within this chapter under the immediate direction and supervision of a licensed cosmetologist or instructor;

(3) "Board", the state board of cosmetology and barber examiners;

(4) "Cosmetologist", any person who, for compensation, engages in the practice of cosmetology, as defined in subdivision (5) of this section;

(5) "Cosmetology" includes performing or offering to engage in any acts of the classified occupations of cosmetology for compensation, which shall include:

(a) "Class CH - hairdresser" includes arranging, dressing, curling, singeing, waving, permanent waving, cleansing, cutting, bleaching, tinting, coloring or similar work upon the hair of any person by any means; or removing superfluous hair from the body of any person by means other than electricity, or any other means of arching or tinting eyebrows or tinting eyelashes. Class CH - hairdresser also includes any person who either with the person's hands or with mechanical or electrical apparatuses or appliances, or by the use of cosmetic preparations, antiseptics, tonics, lotions or creams engages for compensation in any one or any combination of the following: massaging, cleaning, stimulating, manipulating, exercising, beautifying or similar work upon the scalp, face, neck, arms or bust;

(b) "Class MO - manicurist" includes cutting, trimming, polishing, coloring, tinting, cleaning or otherwise beautifying a person's fingernails, applying artificial fingernails, massaging, cleaning a person's hands and arms; pedicuring, which includes cutting, trimming, polishing, coloring, tinting, cleaning or otherwise beautifying a person's toenails, applying artificial toenails, massaging and cleaning a person's legs and feet;

(c) "Class CA - hairdressing and manicuring" includes all practices of cosmetology, as defined in paragraphs (a) and (b) of this subdivision;

(d) "Class E - estheticians" includes the use of mechanical, electrical apparatuses or appliances, or by the use of cosmetic preparations, antiseptics, tonics, lotions or creams, not to exceed ten percent phenol, engages for compensation, either directly or indirectly, in any one, or any combination, of the following practices: massaging, cleansing, stimulating, manipulating, exercising, beautifying or similar work upon the scalp, face, neck, ears, arms, hands, bust, torso, legs or feet and removing superfluous hair by means other than electric needle or any other means of arching or tinting eyebrows or tinting eyelashes, of any person;

(6) "Cosmetology establishment", that part of any building wherein or whereupon any of the classified occupations are practiced including any space rented within a licensed establishment by a person licensed under this chapter, for the purpose of rendering cosmetology services;

(7) "Cross-over license", a license that is issued to any person who has met the licensure and examination requirements for both barbering and cosmetology;

(8) "Hairdresser", any person who, for compensation, engages in the practice of cosmetology as defined in paragraph (a) of subdivision (5) of this section;

(9) "Instructor", any person who is licensed to teach cosmetology or any practices of cosmetology pursuant to this chapter;

(10) "Manicurist", any person who, for compensation, engages in any or all of the practices in paragraph (b) of subdivision (5) of this section;

(11) "Parental consent", the written informed consent of a minor's parent or legal guardian that must be obtained prior to providing body waxing on or near the genitalia;

(12) "School of cosmetology" or "school of manicuring", an establishment operated for the purpose of teaching cosmetology as defined in subdivision (5) of this section.

(RSMo 1939 § 9812, A.L. 1979 H.B. 140, A.L. 1995 S.B. 292, A.L. 2001 H.B. 567, A.L. 2004 H.B. 1622, A.L. 2005 S.B. 280)

Prior revision: 1929 § 9091



Section 329.015 Board of cosmetology and barber examiners created, duties and responsibilities — appointment of members, terms, qualifications.

Effective 28 Aug 2005

Title XXII OCCUPATIONS AND PROFESSIONS

329.015. Board of cosmetology and barber examiners created, duties and responsibilities — appointment of members, terms, qualifications. — 1. There is hereby created and established a "Board of Cosmetology and Barber Examiners" for the purpose of licensing all persons engaged in the practice of cosmetology, manicuring, esthetics, and barbering, including but not limited to shaving or trimming the beard or cutting the hair; and to fulfill all other duties and responsibilities delegated by chapter 328 as it pertains to barbers and this chapter as it pertains to cosmetologists. The duties and responsibilities of the board of cosmetology and barber examiners as such duties and responsibilities pertain to barbers and cosmetologists shall not take full force and effect until such time as the governor appoints the members of the board of cosmetology and barber examiners and the appointments are confirmed by the senate. At such time, the powers and duties of the board of barber examiners and the state board of cosmetology shall be merged into the board under section 329.023.

2. The governor shall appoint members to the board by and with the advice and consent of the senate. The board shall consist of eleven members each of whom are United States citizens and who have been residents of this state for at least one year immediately preceding their appointment. Of these eleven members, three shall be licensed cosmetologists holding a Class CA license classification, one shall be an accredited cosmetology school owner as defined in section 329.010, one shall be the owner of a school licensed under subsection 1 of section 329.040, one shall be a cosmetologist with a license of any type of cosmetology classification, three shall be licensed barbers, and two shall be voting public members. All members, except the public members and the accredited cosmetology school owner member, shall be cosmetologists and barbers duly registered as such and licensed under the laws of this state and shall have been actively engaged in the lawful practice of their profession for a period of at least five years immediately preceding their appointment. All members of the board, including public members and the accredited cosmetology school owner member, shall be chosen from lists submitted by the director of the division of professional registration.

3. Upon the appointment of the initial board members, at least two cosmetologist members and two barber members shall be appointed by the governor to serve a term of four years; two cosmetologist members, one barber member and a public member shall be appointed to serve a term of three years, and the remaining members of the initial board shall be appointed for a term of two years. Thereafter, all members shall be appointed by the governor by and with the advice and consent of the senate to serve four-year terms. The governor shall appoint members to fill any vacancies, whether it occurs by the expiration of a term or otherwise; provided, however, that any board member shall serve until his or her successor is appointed and duly qualified. No person shall be eligible for reappointment that has served as a member of the board for a total of twelve years.

4. At the time of appointment, the public members shall be citizens of the United States, residents of this state for a period of at least one year immediately preceding their appointment, and a registered voter. The public members and the spouse of such members shall be persons who are not and never were a member of any profession licensed or regulated by the board. The public members and the spouse of such members shall be persons who do not have and never have had a material financial interest in the provision of the professional services regulated by the board, or an activity or organization directly related to any professions licensed or regulated by the board. The duties of the public members and the accredited school owner member shall not include the determination of the technical requirements to be met for licensure, or whether any person meets such technical requirements, or of the technical competence or technical judgment of a licensee or a candidate for licensure.

5. Any member who is a school owner shall not be allowed access to the testing and examination materials nor shall any such member be allowed to attend the administration of the examinations, except when such member is being examined for licensure.

6. The members of the board shall receive as compensation for their services the sum set by the board not to exceed seventy dollars for each day actually spent in attendance at meetings of the board plus actual and necessary expenses.

(L. 2005 S.B. 280)



Section 329.023 Board of cosmetology abolished, duties transferred to board of cosmetology and barber examiners — effect on rules and existing licenses.

Effective 28 Aug 2005

Title XXII OCCUPATIONS AND PROFESSIONS

329.023. Board of cosmetology abolished, duties transferred to board of cosmetology and barber examiners — effect on rules and existing licenses. — 1. Upon appointment by the governor and confirmation by the senate of the board, the state board of cosmetology is abolished and its duties and responsibilities shall merge into the board as established under section 329.015. The board shall be a continuance of and shall carry out the duties of the state board of cosmetology.

2. Upon appointment by the governor and confirmation by the senate of the board, all of the powers, duties, and functions of the state board of cosmetology are transferred to, conferred, and imposed upon the board. The board shall be the successor in every way to the powers, duties, and functions of the state board of cosmetology.

3. Every act performed in the exercise of such powers, duties, and authorities by or under the authority of the board shall be deemed to have the same force and effect as if performed by the state board of cosmetology under this chapter, including any amendments thereto effective with the passage of this law or prior to August 28, 2005.

4. All rules and regulations of the state board of cosmetology and any amendments thereto shall continue to be effective and shall be deemed to be duly adopted rules and regulations of the board until revised, amended, or repealed by the board. The board shall review such rules and regulations and shall adopt new rules as required for the administration of the licensure law for barbers and cosmetologists.

5. Any person or entity licensed or provisionally licensed by the state board of cosmetology prior to the appointment by the governor and confirmation by the senate of the board, shall be considered licensed in the same manner by the board of cosmetology and barber examiners.

(L. 2005 S.B. 280)



Section 329.025 Powers of the board, meetings — rulemaking authority.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

329.025. Powers of the board, meetings — rulemaking authority. — 1. The board shall have power to:

(1) Prescribe by rule for the examination of applicants for licensure to practice the classified occupations of barbering and cosmetology and issue licenses;

(2) Prescribe by rule for the inspection of barber and cosmetology establishments and schools and appoint the necessary inspectors and examining assistants;

(3) Prescribe by rule for the inspection of establishments and schools of barbering and cosmetology as to their sanitary conditions and to appoint the necessary inspectors and, if necessary, examining assistants;

(4) Set the amount of the fees that this chapter and chapter 328, authorize and require, by rules promulgated under section 536.021. The fees shall be set at a level sufficient to produce revenue that shall not substantially exceed the cost and expense of administering this chapter and chapter 328;

(5) Employ and remove board personnel, as set forth in subdivision (4) of subsection 10 of section 324.001, including an executive secretary or comparable position, inspectors, investigators, legal counsel and secretarial support staff, as may be necessary for the efficient operation of the board, within the limitations of its appropriation;

(6) Elect one of its members president, one vice president, and one secretary with the limitation that no single profession can hold the positions of president and vice president at the same time;

(7) Promulgate rules necessary to carry out the duties and responsibilities designated by this chapter and chapter 328;

(8) Determine the sufficiency of the qualifications of applicants; and

(9) Prescribe by rule the minimum standards and methods of accountability for the schools of barbering and cosmetology licensed under this chapter and chapter 328.

2. The board shall create no expense exceeding the sum received from time to time from fees imposed under this chapter and chapter 328.

3. A majority of the board, with at least one representative of each profession being present, shall constitute a quorum for the transaction of business.

4. The board shall meet not less than six times annually.

5. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this chapter and chapter 328 shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly under chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2001, shall be invalid and void.

(L. 2005 S.B. 280, A.L. 2008 S.B. 788)



Section 329.028 Board of cosmetology and barber examiners fund created, use of moneys.

Effective 28 Aug 2010

Title XXII OCCUPATIONS AND PROFESSIONS

329.028. Board of cosmetology and barber examiners fund created, use of moneys. — 1. There is hereby created in the state treasury a fund to be known as the "Board of Cosmetology and Barber Examiners Fund", which shall consist of all moneys collected by the board. All fees provided for in this chapter and chapter 328 shall be payable to the director of the division of professional registration, who shall keep a record of the account showing the total payments received and shall immediately thereafter transmit them to the department of revenue for deposit in the state treasury to the credit of the board of cosmetology and barber examiners fund. All the salaries and expenses for the operation of the board shall be appropriated and paid from such fund.

2. The provisions of section 33.080 to the contrary notwithstanding, money in this fund shall not be transferred and placed to the credit of general revenue until the amount in the fund at the end of the biennium exceeds two times the amount of the appropriation from the board's funds for the preceding fiscal year or, if the board requires by rule license renewal less frequently than yearly, then three times the appropriation from the board's funds for the preceding fiscal year. The amount, if any, in the fund which shall lapse is that amount in the fund which exceeds the appropriate multiple of the appropriations from the board's funds for the preceding fiscal year.

(L. 2005 S.B. 280, A.L. 2008 S.B. 788, A.L. 2010 H.B. 1516 Revision merged with H.B. 1965)



Section 329.030 License required.

Effective 28 Aug 1995

Title XXII OCCUPATIONS AND PROFESSIONS

329.030. License required. — It is unlawful for any person in this state to engage in the occupation of cosmetology or to operate an establishment or school of cosmetology, unless such person has first obtained a license as provided by this chapter.

(RSMo 1939 § 9810, A.L. 1995 S.B. 292)

Prior revision: 1929 § 9089



Section 329.035 Person employed in retail cosmetic sales, definition — board, rules, inspection.

Effective 28 Aug 2005

Title XXII OCCUPATIONS AND PROFESSIONS

329.035. Person employed in retail cosmetic sales, definition — board, rules, inspection. — 1. For the purposes of this section, "person employed in retail cosmetic sales" means any person who assists customers to select cosmetics by allowing the customer to apply samples of demonstration cosmetics, assisting the customer to apply cosmetics, or applying the cosmetic to the customer. There shall be no skin-to-skin contact between the salesperson and the customer. Assisted cosmetic applications by the customer or the person employed in retail cosmetic sales shall be performed with single-use applicators, except for perfume or cologne, samples applied to the hand or the arm or dispensed from a tube, pump, spray or shaker container, or samples or applicators that have been cleansed before each use or application. No person employed in retail cosmetic sales as provided in this section shall accept any remuneration from the customer for performing any of the acts described in this section or make such assistance or application conditioned on any sale.

2. A license as required under section 329.030 is not required for persons who are employed in retail cosmetic sales if such persons do not hold themselves out to have a license, permit, certificate of registration or any other authority authorizing such person to practice the professions licensed by the board.

3. The board may promulgate rules establishing minimum sanitation standards for persons employed in retail cosmetic sales, but such rules shall not require a sink at the cosmetic counter for a source and drainage of water or any other electrical sanitation equipment required in hairdressing or cosmetologist's or manicurist's shops licensed pursuant to this chapter. The board may inspect retail cosmetic sales establishments to ensure compliance with this section and rules promulgated thereunder.

(L. 1995 S.B. 292, A.L. 2005 S.B. 280)



Section 329.040 Schools of cosmetology — license requirements, application, form — hours required for student cosmetologists, nail technicians and estheticians.

Effective 28 Aug 2001

Title XXII OCCUPATIONS AND PROFESSIONS

329.040. Schools of cosmetology — license requirements, application, form — hours required for student cosmetologists, nail technicians and estheticians. — 1. Any person of good moral character may make application to the board for a license to own a school of cosmetology on a form provided upon request by the board. Every school of cosmetology in which any of the classified occupations of cosmetology are taught shall be required to obtain a license from the board prior to opening. The license shall be issued upon approval of the application by the board, the payment of the required fees, and the applicant meets other requirements provided in this chapter. The license shall be kept posted in plain view within the school at all times.

2. A school license renewal fee shall be due on or before the renewal date of any school license issued pursuant to this section. If the school license renewal fee is not paid on or before the renewal date, a late fee shall be added to the regular school license fee.

3. No school of cosmetology shall be granted a license pursuant to this chapter unless it:

(1) Employs and has present in the school a competent licensed instructor for every twenty-five students in attendance for a given class period and one to ten additional students may be in attendance with the assistance of an instructor trainee. One instructor is authorized to teach up to three instructor trainees immediately after being granted an instructor's license;

(2) Requires all students to be enrolled in a course of study of no less than three hours per day and no more than twelve hours per day with a weekly total that is no less than fifteen hours and no more than seventy-two hours;

(3) Requires for the classified occupation of cosmetologist, the course of study shall be no less than one thousand five hundred hours or, for a student in public vocational/technical school no less than one thousand two hundred twenty hours; provided that, a school may elect to base the course of study on credit hours by applying the credit hour formula in Subpart A of Part 668 of Section 668.8 of Title 34 of the Code of Federal Regulations, as amended. The student must earn a minimum of one hundred and sixty hours or equivalent credits of classroom training before the student may perform any of the acts of the classified occupation of cosmetology on any patron or customer of the school of cosmetology;

(4) Requires for the classified occupation of manicurist, the course of study shall be no less than four hundred hours or the credit hours determined by the formula in Subpart A of Part 668 of Section 668.8 of Title 34 of the Code of Federal Regulations, as amended. The student must earn a minimum of fifty hours or equivalent credits of classroom training before the student may perform any of the acts of the classified occupation of manicurist on any patron or customer of the school of cosmetology;

(5) Requires for the classified occupation of esthetician, the course of study shall be no less than seven hundred fifty hours or the credit hours determined by the formula in Subpart A of Part 668 of Section 668.8 of Title 34 of the Code of Federal Regulations, as amended. The student shall earn a minimum of seventy-five hours or equivalent credits of classroom training before the student may perform any of the acts of the classified occupation of esthetics on any patron or customer of the school of cosmetology or an esthetics school.

4. The subjects to be taught for the classified occupation of cosmetology shall be as follows and the hours required for each subject shall be not less than those contained in this subsection or the credit hours determined by the formula in Subpart A of Part 668 of Section 668.8 of Title 34 of the Code of Federal Regulations, as amended:

(1) Shampooing of all kinds, forty hours;

(2) Hair coloring, bleaches and rinses, one hundred thirty hours;

(3) Hair cutting and shaping, one hundred thirty hours;

(4) Permanent waving and relaxing, one hundred twenty-five hours;

(5) Hairsetting, pin curls, fingerwaves, thermal curling, two hundred twenty-five hours;

(6) Combouts and hair styling techniques, one hundred five hours;

(7) Scalp treatments and scalp diseases, thirty hours;

(8) Facials, eyebrows and arches, forty hours;

(9) Manicuring, hand and arm massage and treatment of nails, one hundred ten hours;

(10) Cosmetic chemistry, twenty-five hours;

(11) Salesmanship and shop management, ten hours;

(12) Sanitation and sterilization, thirty hours;

(13) Anatomy, twenty hours;

(14) State law, ten hours;

(15) Curriculum to be defined by school, not less than four hundred seventy hours.

5. The subjects to be taught for the classified occupation of manicurist shall be as follows and the hours required for each subject shall be not less than those contained in this subsection or the credit hours determined by the formula in Subpart A of Part 668 of Section 668.8 of Title 34 of the Code of Federal Regulations, as amended:

(1) Manicuring, hand and arm massage and treatment of nails, two hundred twenty hours;

(2) Salesmanship and shop management, twenty hours;

(3) Sanitation and sterilization, twenty hours;

(4) Anatomy, ten hours;

(5) State law, ten hours;

(6) Study of the use and application of certain chemicals, forty hours; and

(7) Curriculum to be defined by school, not less than eighty hours.

6. The subjects to be taught for the classified occupation of esthetician shall be as follows, and the hours required for each subject shall not be less than those contained in this subsection or the credit hours determined by the formula in Subpart A of Part 668 of Section 668.8 of Title 34 of the Code of Federal Regulations, as amended:

(1) Facials, cleansing, toning, massaging, one hundred twenty hours;

(2) Makeup application, all phases, one hundred hours;

(3) Hair removal, thirty hours;

(4) Body treatments, aromatherapy, wraps, one hundred twenty hours;

(5) Reflexology, thirty-five hours;

(6) Cosmetic sciences, structure, condition, disorder, eighty-five hours;

(7) Cosmetic chemistry, products and ingredients, seventy-five hours;

(8) Salon management and salesmanship, fifty-five hours;

(9) Sanitation and sterilization, safety, forty-five hours;

(10) State law, ten hours; and

(11) Curriculum to be defined by school, not less than seventy-five hours.

7. Training for all classified occupations shall include practical demonstrations, written and/or oral tests, and practical instruction in sanitation, sterilization and the use of antiseptics, cosmetics and electrical appliances consistent with the practical and theoretical requirements as applicable to the classified occupations as provided in this chapter.

8. No school of cosmetology shall operate within this state unless a proper license pursuant to this chapter has first been obtained.

9. Nothing contained in this chapter shall prohibit a licensee within a cosmetology establishment from teaching any of the practices of the classified occupations for which the licensee has been licensed for not less than two years in the licensee's regular course of business, if the owner or manager of the business does not hold himself or herself out as a school and does not hire or employ or personally teach regularly at any one and the same time, more than one apprentice to each licensee regularly employed within the owner's business, not to exceed one apprentice per establishment, and the owner, manager, or trainer does not accept any fee for instruction.

10. Each licensed school of cosmetology shall provide a minimum of two thousand square feet of floor space, adequate rooms and equipment, including lecture and demonstration rooms, lockers, an adequate library and two restrooms. The minimum equipment requirements shall be: six shampoo bowls, ten hair dryers, two master dustproof and sanitary cabinets, wet sterilizers, and adequate working facilities for twenty students.

11. Each licensed school of cosmetology for manicuring only shall provide a minimum of one thousand square feet of floor space, adequate room for theory instruction, adequate equipment, lockers, an adequate library, two restrooms and a clinical working area for ten students. Minimum floor space requirement proportionately increases with student enrollment of over ten students.

12. Each licensed school of cosmetology for esthetics only shall provide a minimum of one thousand square feet of floor space, adequate room for theory instruction, adequate equipment, lockers, an adequate library, two restrooms and a clinical working area for ten students. Minimum floor space requirement increases fifty square feet per student with student enrollment of over ten.

13. No school of cosmetology may have a greater number of students enrolled and scheduled to be in attendance for a given class period than the total floor space of that school will accommodate. Floor space required per student shall be no less than fifty square feet per additional student beyond twenty students for a school of cosmetology, beyond ten students for a school of manicuring and beyond ten students for a school of esthetics.

14. Each applicant for a new school shall file a written application with the board upon a form approved and furnished upon request by the board. The applicant shall include a list of equipment, the proposed curriculum, and the name and qualifications of any and all of the instructors.

15. Each school shall display in a conspicuous place, visible upon entry to the school, a sign stating that all cosmetology services in this school are performed by students who are in training.

16. Any student who wishes to remain in school longer than the required training period may make application for an additional training license and remain in school. A fee is required for such additional training license.

17. All contractual fees that a student owes to any cosmetology school shall be paid before such student may be allowed to apply for any examination required to be taken by an applicant applying for a license pursuant to the provisions of this chapter.

(RSMo 1939 § 9813, A.L. 1945 p. 959, A.L. 1959 S.B. 283, A.L. 1979 H.B. 960, A.L. 1981 S.B. 16, A.L. 1987 S.B. 248 & 278, A.L. 1989 H.B. 738 & 720, A.L. 1995 S.B. 292, A.L. 1997 H.B. 309, A.L. 2001 H.B. 567)

Prior revision: 1929 § 9092



Section 329.045 License of cosmetology shop required, establishment fee — display of license — change of ownership, effect of.

Effective 28 Aug 2006

Title XXII OCCUPATIONS AND PROFESSIONS

329.045. License of cosmetology shop required, establishment fee — display of license — change of ownership, effect of. — 1. Every establishment in which the occupation of cosmetology is practiced shall be required to obtain a license from the board. Every establishment required to be licensed shall pay to the board an establishment fee for the first three licensed cosmetologists esthetician and/or manicurists, and/or apprentices and an additional fee for each additional licensee. The fee shall be due and payable on the renewal date and, if the fee remains unpaid thereafter, there shall be a late fee in addition to the regular establishment fee or, if a new establishment opens any time during the licensing period and does not register before opening, there shall be a delinquent fee in addition to the regular establishment fee. The license shall be kept posted in plain view within the establishment at all times.

2. A new license shall be obtained for a cosmetology establishment within forty-five days when the establishment changes ownership or location. The state inspector shall inspect the sanitary conditions required for licensure for an establishment that has changed ownership or location without requiring the owner to close business or deviate in any way from the establishment's regular hours of operation.

(L. 1951 p. 732 § 329.041, A.L. 1959 S.B. 283, A.L. 1961 p. 498, A.L. 1979 H.B. 960, A.L. 1981 S.B. 16, A.L. 1995 S.B. 292, A.L. 1997 H.B. 309, A.L. 2005 S.B. 280, A.L. 2006 S.B. 934)



Section 329.050 Applicants for examination or licensure — qualifications.

Effective 28 Aug 2005

Title XXII OCCUPATIONS AND PROFESSIONS

329.050. Applicants for examination or licensure — qualifications. — 1. Applicants for examination or licensure pursuant to this chapter shall possess the following qualifications:

(1) They must be persons of good moral character, have an education equivalent to the successful completion of the tenth grade and be at least seventeen years of age;

(2) If the applicants are apprentices, they shall have served and completed, as an apprentice under the supervision of a licensed cosmetologist, the time and studies required by the board which shall be no less than three thousand hours for cosmetologists, and no less than eight hundred hours for manicurists and no less than fifteen hundred hours for esthetics. However, when the classified occupation of manicurist is apprenticed in conjunction with the classified occupation of cosmetologist, the apprentice shall be required to successfully complete an apprenticeship of no less than a total of three thousand hours;

(3) If the applicants are students, they shall have had the required time in a licensed school of no less than one thousand five hundred hours training or the credit hours determined by the formula in Subpart A of Part 668 of Section 668.8 of Title 34 of the Code of Federal Regulations, as amended, for the classification of cosmetologist, with the exception of public vocational technical schools in which a student shall complete no less than one thousand two hundred twenty hours training. All students shall complete no less than four hundred hours or the credit hours determined by the formula in Subpart A of Part 668 of Section 668.8 of Title 34 of the Code of Federal Regulations, as amended, for the classification of manicurist. All students shall complete no less than seven hundred fifty hours or the credit hours determined by the formula in Subpart A of Part 668 of Section 668.8 of Title 34 of the Code of Federal Regulations, as amended, for the classification of esthetician. However, when the classified occupation of manicurist is taken in conjunction with the classified occupation of cosmetologist, the student shall not be required to serve the extra four hundred hours or the credit hours determined by the formula in Subpart A of Part 668 of Section 668.8 of Title 34 of the Code of Federal Regulations, as amended, otherwise required to include manicuring of nails; and

(4) They shall have passed an examination to the satisfaction of the board.

2. A person may apply to take the examination required by subsection 1 of this section if the person is a graduate of a school of cosmetology or apprentice program in another state or territory of the United States which has substantially the same requirements as an educational establishment licensed pursuant to this chapter. A person may apply to take the examination required by subsection 1 of this section if the person is a graduate of an educational establishment in a foreign country that provides training for a classified occupation of cosmetology, as defined by section 329.010, and has educational requirements that are substantially the same requirements as an educational establishment licensed under this chapter. The board has sole discretion to determine the substantial equivalency of such educational requirements. The board may require that transcripts from foreign schools be submitted for its review, and the board may require that the applicant provide an approved English translation of such transcripts.

3. Each application shall contain a statement that, subject to the penalties of making a false affidavit or declaration, the application is made under oath or affirmation and that its representations are true and correct to the best knowledge and belief of the person signing the application.

4. The sufficiency of the qualifications of applicants shall be determined by the board, but the board may delegate this authority to its executive director subject to such provisions as the board may adopt.

5. For the purpose of meeting the minimum requirements for examination, training completed by a student or apprentice shall be recognized by the board for a period of no more than five years from the date it is received.

(RSMo 1939 § 9816, A.L. 1945 p. 959, A. 1949 H.B. 2069, A.L. 1961 p. 498, A.L. 1981 S.B. 16, A.L. 1989 H.B. 738 & 720, A.L. 1995 S.B. 292, A.L. 1996 S.B. 930, A.L. 2001 H.B. 567, A.L. 2005 S.B. 177 merged with S.B. 280)

Prior revision: 1929 § 9095



Section 329.060 Individual license, application, fee, temporary license.

Effective 28 Aug 2005

Title XXII OCCUPATIONS AND PROFESSIONS

329.060. Individual license, application, fee, temporary license. — 1. Every person desiring to sit for the examination for any of the occupations provided for in this chapter shall file with the board a written application on a form supplied to the applicant, and shall submit proof of the required age, educational qualifications, and of good moral character together with the required cosmetology examination fee. Each application shall contain a statement that it is made under oath or affirmation and that its representations are true and correct to the best knowledge and belief of the person signing same, subject to the penalties of making a false affidavit or declaration.

2. Upon the filing of the application and the payment of the fee, the board shall, upon request, issue to the applicant, if the applicant is qualified to sit for the examination, a temporary license for the practicing of the occupations as provided in this chapter. Any person receiving a temporary license shall be entitled to practice the occupations designated on the temporary license, under the supervision of a person licensed in cosmetology, until the expiration of the temporary license. Any person continuing to practice the occupation beyond the expiration of the temporary license without being licensed in cosmetology as provided in this chapter is guilty of an infraction.

(RSMo 1939 § 9815, A.L. 1945 p. 959, A.L. 1959 S.B. 283, A.L. 1979 H.B. 960, A.L. 1981 S.B. 16, A.L. 1995 S.B. 292, A.L. 2005 S.B. 280)

Prior revision: 1929 § 9094



Section 329.070 Licensing of apprentices and students, fee, qualifications, application.

Effective 28 Aug 2005

Title XXII OCCUPATIONS AND PROFESSIONS

329.070. Licensing of apprentices and students, fee, qualifications, application. — 1. Apprentices or students shall be licensed with the board and shall pay a student fee or an apprentice fee prior to beginning their course, and shall be of good moral character and have an education equivalent to the successful completion of the tenth grade.

2. An apprentice or student shall not be enrolled in a course of study that shall exceed twelve hours per day or that is less than three hours per day. The course of study shall be no more than seventy-two hours per week and no less than fifteen hours per week.

3. Every person desiring to act as an apprentice in any of the classified occupations within this chapter shall file with the board a written application on a form supplied to the applicant, together with the required apprentice fee.

(RSMo 1939 § 9816, A.L. 1945 p. 959, A. 1949 H.B. 2069, A.L. 1951 p. 732, A.L. 1959 S.B. 283, A.L. 1979 H.B. 960, A.L. 1981 S.B. 16, A.L. 1989 H.B. 738 & 720, A.L. 2005 S.B. 280)

Prior revision: 1929 § 9095



Section 329.080 Instructor trainee license, qualifications, application, fee.

Effective 28 Aug 1997

Title XXII OCCUPATIONS AND PROFESSIONS

329.080. Instructor trainee license, qualifications, application, fee. — 1. An instructor trainee shall be a licensed cosmetologist, esthetician or manicurist and shall hold a license as an instructor trainee in cosmetology, esthetics or manicuring. An applicant for a license to practice as an instructor trainee shall submit to the board the required fee and a written application on a form supplied by the board upon request that the applicant is of good moral character, in good physical and mental health, has successfully completed at least a four-year high school course of study or the equivalent, and holds a Missouri license to practice as a cosmetologist, esthetician or manicurist. Each application shall contain a statement that it is made under oath or affirmation and that its representations are true and correct to the best knowledge and belief of the person signing the application, subject to the penalties of making a false affidavit or declaration.

2. An applicant approved by the board shall be issued an instructor trainee license. The license shall be issued for a definite period needed to complete training requirements to become eligible for taking the examinations. An applicant shall be approved for an instructor trainee license only for those classified occupations of cosmetology for which the applicant is licensed at the time the instructor trainee application is submitted to the board.

3. The instructor trainee shall be required to complete six hundred hours of instructor training within a Missouri licensed school of cosmetology consisting of a curriculum including both theory and practical training to include the following:

(1) Two hundred hours to be devoted to basic principles of student teaching to include teaching principles, lesson planning, curriculum planning and class outlines, teaching methods, teaching aids, testing and evaluation;

(2) Fifty hours of psychology as applied to cosmetology, personality and teaching, teacher evaluation, counseling, theories of learning, and speech;

(3) Fifty hours of business experience or management including classroom management, record keeping, buying and inventorying supplies, and state law; and

(4) Three hundred hours of practice teaching in both theory and practical application.

4. For the purpose of meeting the minimum requirements for examination, training completed within a school of cosmetology by an instructor trainee shall be recognized by the board for a period of no more than five years from the date it is received.

5. The six hundred hours required pursuant to subsection 3 of this section may be reduced as follows:

(1) Three years of experience as a practicing cosmetologist may be substituted for three hundred hours of training. The three hundred hours will be partially reduced in proportion to experience greater than six months but less than three; or

(2) Four and one-half college credit hours in teaching methodology, as defined by rule, may be substituted for three hundred hours of training. Applicants requesting credit shall submit to the board a certified transcript together with a course description certified by the administrating education institution as being primarily directed to teaching methodology. The three hundred hours will be partially reduced in proportion to college credit hours in teaching methodology of less than four and one-half hours; or

(3) Applicants who apply from states where the requirements are not substantially equal to those in force in Missouri at the time of application, may be eligible for the examination if they provide:

(a) An affidavit verifying a current, valid instructor license in another state, territory of the United States, District of Columbia, or foreign country, state or province; and

(b) Proof of full-time work experience of not less than one year as a cosmetology instructor within the three-year period immediately preceding the application for examination.

(RSMo 1939 § 9816, A.L. 1945 p. 959, A. 1949 H.B. 2069, A.L. 1959 S.B. 283, A.L. 1978 H.B. 1378, A.L. 1979 H.B. 960, A.L. 1981 S.B. 16, A.L. 1989 H.B. 738 & 720, A.L. 1995 S.B. 292, A.L. 1997 H.B. 309)

Prior revision: 1929 § 9095



Section 329.085 Instructor license, qualifications, fees, exceptions.

Effective 28 Aug 2001

Title XXII OCCUPATIONS AND PROFESSIONS

329.085. Instructor license, qualifications, fees, exceptions. — 1. Any person desiring an instructor license shall submit to the board a written application on a form supplied by the board showing that the applicant has met the requirements set forth in section 329.080. An applicant who has met all requirements as determined by the board shall be allowed to take the instructor examination, including any person who has been licensed three or more years as a cosmetologist, manicurist or esthetician. If the applicant passes the examination to the satisfaction of the board, the board shall issue to the applicant an instructor license.

2. The instructor examination fee and the instructor license fee for an instructor license shall be nonrefundable.

3. The instructor license renewal fee shall be in addition to the regular cosmetologist, esthetician or manicurist license renewal fee. For each renewal the instructor shall submit proof of having attended a teacher training seminar or workshop at least once every two years, sponsored by any university, or Missouri vocational association, or bona fide state cosmetology association specifically approved by the board to satisfy the requirement for continued training of this subsection. Renewal fees shall be due and payable on or before the renewal date and, if the fee remains unpaid thereafter in such license period, there shall be a late fee in addition to the regular fee.

4. Instructors duly licensed as physicians or attorneys or lecturers on subjects not directly pertaining to the practice pursuant to this chapter need not be holders of licenses provided for in this chapter.

5. The board shall grant instructor licensure upon application and payment of a fee equivalent to the sum of the instructor examination fee and the instructor license fee, provided the applicant establishes compliance with the cosmetology instructor requirements of another state, territory of the United States, or District of Columbia wherein the requirements are substantially equal or superior to those in force in Missouri at the time the application for licensure is filed and the applicant holds a current instructor license in the other jurisdiction at the time of making application.

6. Any person licensed as a cosmetology instructor prior to the training requirements which became effective January 1, 1979, may continue to be licensed as such, provided such license is maintained and the licensee complies with the continued training requirements as provided in subsection 3 of this section. Any person with an expired instructor license that is not restored to current status within two years of the date of expiration shall be required to meet the training and examination requirements as provided in this section and section 329.080.

(L. 1989 H.B. 738 & 720, A.L. 1995 S.B. 292, A.L. 1997 H.B. 309, A.L. 2001 H.B. 567)



Section 329.090 Admission to examination.

Effective 28 Aug 2005

Title XXII OCCUPATIONS AND PROFESSIONS

329.090. Admission to examination. — If the board finds the applicant has submitted the credentials required for admission to the examination and has paid the required fee, the board shall admit such applicant to examination for licensure.

(RSMo 1939 § 9817, A.L. 1945 p. 959, A.L. 1995 S.B. 292, A.L. 2005 S.B. 280)

Prior revision: 1929 § 9096



Section 329.100 Conduct of examinations.

Effective 28 Aug 2005

Title XXII OCCUPATIONS AND PROFESSIONS

329.100. Conduct of examinations. — The examination of applicants for licenses to practice under this chapter shall be conducted under the rules prescribed by the board and shall include both practical demonstrations and written and oral tests in reference to the practices for which a license is applied and such related studies and subjects as the board may determine necessary for the proper and efficient performance of such practices and shall not be confined to any specific system or method, and such examinations shall be consistent with the practical and theoretical requirements of the classified occupation or occupations as provided by this chapter.

(RSMo 1939 § 9818, A.L. 1945 p. 959, A.L. 1995 S.B. 292, A.L. 2005 S.B. 280)

Prior revision: 1929 § 9097



Section 329.110 Board to issue license.

Effective 28 Aug 2005

Title XXII OCCUPATIONS AND PROFESSIONS

329.110. Board to issue license. — 1. If an applicant for examination for cosmetology passes the examination to the satisfaction of the board and has paid the fee required and complied with the requirements pertaining to this chapter, the board shall cause to be issued a license to that effect. The license shall be evidence that the person to whom it is issued is entitled to engage in the practices, occupation or occupations stipulated therein as prescribed in this chapter. The license shall be conspicuously displayed in his or her principal office, place of business, or employment.

2. Whenever anyone who has been licensed in accordance with this chapter practices any of the occupations authorized in this chapter outside of or away from the person's principal office, place of business, or employment, he or she shall deliver to each person in his or her care a certificate of identification. This certificate shall contain his or her signature, the number and date of his or her license, the post office address and the date upon which the certificate of identification is delivered to the person under his or her care.

(RSMo 1939 § 9819, A.L. 1945 p. 959, A.L. 1981 S.B. 16, A.L. 1995 S.B. 292, A.L. 2005 S.B. 280)

Prior revision: 1929 § 9098



Section 329.120 License, renewal, fee — reinstatement after expiration, fee.

Effective 28 Aug 2005

Title XXII OCCUPATIONS AND PROFESSIONS

329.120. License, renewal, fee — reinstatement after expiration, fee. — The holder of a license issued by the board who continues in active practice or occupation shall on or before the license renewal date renew the holder's license and pay the renewal fee. A license which has not been renewed prior to the renewal date shall expire on the renewal date. The holder of an expired license may have the license restored within two years of the date of expiration without examination, upon the payment of a delinquent fee in addition to the renewal fee.

(RSMo 1939 § 9829, A.L. 1945 p. 959, A.L. 1947 V. I p. 321, A.L. 1959 S.B. 283, A.L. 1979 H.B. 960, A.L. 1981 S.B. 16, A.L. 1995 S.B. 292, A.L. 2005 S.B. 280)

Prior revision: 1929 § 9108



Section 329.123 Duplicate license issued, when.

Effective 28 Aug 1989

Title XXII OCCUPATIONS AND PROFESSIONS

329.123. Duplicate license issued, when. — A duplicate license shall be issued without the payment of a duplicate license fee if an affidavit is presented showing that the license has been destroyed, lost, mutilated beyond practical usage, or was never received.

(L. 1959 S.B. 283 § 329.131, A.L. 1979 H.B. 960, A.L. 1981 S.B. 16, A.L. 1989 H.B. 738 & 720)



Section 329.127 Certification of licenses, or hours and grades, fee.

Effective 28 Aug 1995

Title XXII OCCUPATIONS AND PROFESSIONS

329.127. Certification of licenses, or hours and grades, fee. — There shall be a fee for the filling out or making of an affidavit of certification of current licenses, or hours and grades, for persons applying for licensure in other states.

(L. 1959 S.B. 283 § 329.132, A.L. 1979 H.B. 960, A.L. 1981 S.B. 16, A.L. 1995 S.B. 292)



Section 329.130 Reciprocity with other states, fee — examination required, when.

Effective 28 Aug 2005

Title XXII OCCUPATIONS AND PROFESSIONS

329.130. Reciprocity with other states, fee — examination required, when. — 1. The board shall grant without examination a license to practice cosmetology to any applicant who holds a current license that is issued by another state, territory of the United States, or the District of Columbia whose requirements for licensure are substantially equal to the licensing requirements in Missouri at the time the application is filed or who has practiced cosmetology for at least two consecutive years in another state, territory of the United States, or the District of Columbia. The applicant under this subsection shall pay the appropriate application and licensure fees at the time of making application. A licensee who is currently under disciplinary action with another board of cosmetology shall not be licensed by reciprocity under the provisions of this chapter.

2. Any person who lawfully practiced or received training in another state who does not qualify for licensure without examination may apply to the board for licensure by examination. Upon application to the board, the board shall evaluate the applicant's experience and training to determine the extent to which the applicant's training and experience satisfies current Missouri licensing requirements and shall notify the applicant regarding his or her deficiencies and inform the applicant of the action that he or she must take to qualify to take the examination. The applicant for licensure under this subsection shall pay the appropriate examination and licensure fees.

(RSMo 1939 § 9821, A.L. 1945 p. 959, A.L. 1959 S.B. 283, A.L. 1961 p. 498, A.L. 1979 H.B. 960, A.L. 1981 S.B. 16, A.L. 1995 S.B. 292, A.L. 2005 S.B. 280)

Prior revision: 1929 § 9100



Section 329.140 Denial, revocation or suspension of license, grounds for — discipline.

Effective 28 Aug 1998

Title XXII OCCUPATIONS AND PROFESSIONS

329.140. Denial, revocation or suspension of license, grounds for — discipline. — 1. The board may refuse to issue any certificate of registration or authority, permit or license required pursuant to this chapter for one or any combination of causes stated in subsection 2 of this section. The board shall notify the applicant in writing of the reasons for the refusal and shall advise the applicant of the applicant's right to file a complaint with the administrative hearing commission as provided by chapter 621.

2. The board may cause a complaint to be filed with the administrative hearing commission as provided by chapter 621 against any holder of any certificate of registration or authority, permit or license required by this chapter or any person who has failed to renew or has surrendered the person's certificate of registration or authority, permit or license for any one or any combination of the following causes:

(1) Use or illegal possession of any controlled substance, as defined in chapter 195; use of an alcoholic beverage to an extent that such use impairs a person's ability to perform the work of any profession licensed or regulated by this chapter;

(2) The person has been finally adjudicated and found guilty, or entered a plea of guilty or nolo contendere, in a criminal prosecution under the laws of any state or of the United States, for any offense reasonably related to the qualifications, functions or duties of any profession licensed or regulated under this chapter, for any offense an essential element of which is fraud, dishonesty or an act of violence, or for any offense involving moral turpitude, whether or not sentence is imposed;

(3) Use of fraud, deception, misrepresentation or bribery in securing any certificate of registration or authority, permit or license issued pursuant to this chapter or in obtaining permission to take any examination given or required pursuant to this chapter;

(4) Obtaining or attempting to obtain any fee, charge, tuition or other compensation by fraud, deception or misrepresentation;

(5) Incompetence, misconduct, gross negligence, fraud, misrepresentation or dishonesty in the performance of the functions or duties of any profession licensed or regulated by this chapter;

(6) Violation of, or assisting or enabling any person to violate, any provision of this chapter, or of any lawful rule or regulation adopted pursuant to this chapter;

(7) Impersonation of any person holding a certificate of registration or authority, permit or license or allowing any person to use his or her certificate of registration or authority, permit, license or diploma from any school;

(8) Disciplinary action against the holder of a license or other right to practice any profession regulated by this chapter granted by another state, territory, federal agency or country upon grounds for which revocation or suspension is authorized in this state;

(9) A person is finally adjudged insane or incompetent by a court of competent jurisdiction;

(10) Assisting or enabling any person to practice or offer to practice any profession licensed or regulated by this chapter who is not licensed and currently eligible to practice under this chapter;

(11) Issuance of a certificate of registration or authority, permit or license based upon a material mistake of fact;

(12) Failure to display a valid license if so required by this chapter or any rule promulgated hereunder;

(13) Violation of any professional trust or confidence;

(14) Use of any advertisement or solicitation which is false, misleading or deceptive to the general public or persons to whom the advertisement or solicitation is primarily directed;

(15) Failure or refusal to properly guard against contagious, infectious or communicable diseases or the spread thereof.

3. After the filing of such complaint, the proceedings shall be conducted in accordance with the provisions of chapter 621. Upon a finding by the administrative hearing commission that the grounds, provided in subsection 2, for disciplinary action are met, the board may, singly or in combination, censure or place the person named in the complaint on probation on such terms and conditions as the board deems appropriate for a period not to exceed five years, or may suspend, for a period not to exceed three years, or revoke the license, certificate, or permit.

4. The board, acting upon its own knowledge or written or verified complaint filed by any person, may discipline a person as provided in subsections 1 to 3 of this section or the board may bring an action to enjoin any person, firm or corporation from engaging in an occupation regulated by the provisions of this chapter, if such person, firm or corporation without being licensed to do so by the board, engages in or practices an occupation licensed pursuant to this chapter. The action shall be brought in the county in which such person resides, or, in the case of a firm or corporation, where the firm or corporation maintains its principal office; and, unless it appears that such person, firm or corporation so engaging or practicing such occupation is licensed, the injunction shall be issued, and such person, firm or corporation shall be perpetually enjoined from engaging in such activities throughout the state.

(RSMo 1939 § 9823, A.L. 1945 p. 959, A.L. 1951 p. 732, A.L. 1979 H.B. 140, A.L. 1981 S.B. 16, A.L. 1995 S.B. 292, A.L. 1998 H.B. 1601, et al.)

Prior revision: 1929 § 9102



Section 329.170 Emergency service.

Effective 28 Aug 1939

Title XXII OCCUPATIONS AND PROFESSIONS

329.170. Emergency service. — Nothing in this chapter shall prohibit service in case of emergency or domestic administration, or services by persons authorized under the laws of this state to practice medicine, surgery, dentistry, chiropody, osteopathy, chiropractic nursing or services by barbers lawfully engaged in the performance of the usual and ordinary duties of their vocation.

(RSMo 1939 § 9828)

Prior revision: 1929 § 9107



Section 329.250 Violation of law — penalty.

Effective 28 Aug 1995

Title XXII OCCUPATIONS AND PROFESSIONS

329.250. Violation of law — penalty. — Any person who shall act in any capacity other than by demonstration to or before licensed cosmetologists, or maintain any business wherein a license is required pursuant to this chapter, without having such license, or any person who violates any provision of this chapter is guilty of a class C misdemeanor.

(RSMo 1939 § 9830, A.L. 1945 p. 959, A.L. 1951 p. 732, A.L. 1971 S.B. 82, A.L. 1979 H.B. 140, A.L. 1981 S.B. 16, A.L. 1995 S.B. 292)

Prior revision: 1929 § 9109



Section 329.255 Violation of law — penalty.

Effective 28 Aug 1995

Title XXII OCCUPATIONS AND PROFESSIONS

329.255. Violation of law — penalty. — 1. Any person:

(1) Offering to engage or engaging in the performance of any acts or practices for which a certificate of registration or authority, permit or license is required by this chapter upon a showing that such acts or practices were performed or offered to be performed without a certificate of registration or authority, permit or license; or

(2) Engaging in any practice or business authorized by a certificate of registration or authority, permit or license issued pursuant to this chapter upon a showing that the holder presents a substantial probability of serious danger to the health, safety or welfare of any resident of this state or client of the licensee.

2. Any person violating the provisions of subsection 1 or 2 of this section shall be deemed guilty of an infraction.

(L. 1995 S.B. 292)



Section 329.260 Recognition of license, certificate, permit or other authority held before August 28, 1995.

Effective 28 Aug 1995

Title XXII OCCUPATIONS AND PROFESSIONS

329.260. Recognition of license, certificate, permit or other authority held before August 28, 1995. — Any person holding a valid license, certificate, permit, or other authority, regulated or granted pursuant to sections 329.010 to 329.250 on August 28, 1995, shall be recognized by the board and shall be entitled to retain any existing status, so long as the person complies with the provisions of sections 329.010 to 329.260 and any rules promulgated pursuant thereto. Such recognition shall be as follows:

(1) All persons previously licensed as Class A shall be recognized as Class CH;

(2) All persons previously licensed as Class B shall be recognized as Class MO;

(3) All persons previously licensed as Class A and Class B shall be recognized as Class CA.

(L. 1995 S.B. 292)



Section 329.265 Cosmetologists may be licensed as esthetician.

Effective 28 Aug 2005

Title XXII OCCUPATIONS AND PROFESSIONS

329.265. Cosmetologists may be licensed as esthetician. — After July 1, 1999, any licensed cosmetologist shall be required to complete the required training of seven hundred fifty hours and pass the required examination to be licensed as an esthetician.

(L. 1995 S.B. 292, A.L. 1996 S.B. 930, A.L. 1998 H.B. 1601, et al., A.L. 2005 S.B. 280)






Chapter 330 Podiatrists

Chapter Cross References



Section 330.010 Definitions, ankle surgery, requirements for performing.

Effective 28 Aug 2005

Title XXII OCCUPATIONS AND PROFESSIONS

330.010. Definitions, ankle surgery, requirements for performing. — 1. The word "board" whenever used in this chapter means the state board of podiatric medicine.

2. The definitions of the words "podiatrist" or "physician of the foot" shall for the purpose of this section be held to be the diagnosis, medical, physical, or surgical treatment of the ailments of the human foot, with the exception of administration of general anesthetics, or amputation of the foot and with the further exception that the definitions shall not apply to bone surgery on children under the age of one year. The use of such drugs and medicines in the treatment of ailments of the human foot shall not include the treatment of any systemic diseases. For the purposes of this chapter, the term "human foot" includes the ankle and the tendons which insert into the foot as well as the foot. For surgery of the ankle only, the doctor of podiatric medicine licensed pursuant to this chapter shall either be board certified in foot and ankle surgery by the American Board of Podiatric Surgery or shall complete a twenty-four-month postgraduate clinical residency in podiatric surgery; provided, however, any newly licensed doctor of podiatric medicine desiring to perform ankle surgery and licensed pursuant to this chapter after January 1, 2005, shall be required to complete a twenty-four-month postgraduate clinical residency in podiatric surgery. Nothing in this section shall be construed to prohibit a doctor of podiatric medicine from performing ankle surgery under the direct supervision of a doctor who is authorized to perform surgery of the ankle. Surgical treatment of the ankle by a doctor of podiatric medicine shall be performed only in a licensed acute care hospital or a licensed ambulatory surgical clinic. A doctor of podiatric medicine performing ankle surgery shall be required to complete the biennial continuing medical education hourly credit requirements as established by the state board of podiatric medicine. The doctor of podiatric medicine shall have obtained approval of the physician's credentialing committee of a licensed acute care hospital or a licensed ambulatory surgical clinic.

(RSMo 1939 §§ 9796, 9808, A.L. 1945 p. 965, A.L. 1961 p. 500, A.L. 1969 S.B. 69, A.L. 1976 S.B. 667, A.L. 1995 S.B. 69, et al., A.L. 1998 H.B. 1601, et al., A.L. 2005 H.B. 402 merged with S.B. 178)

Prior revisions: 1929 §§ 9075, 9087; 1919 §§ 5831, 5843



Section 330.020 Practice of podiatric medicine — license.

Effective 28 Aug 2005

Title XXII OCCUPATIONS AND PROFESSIONS

330.020. Practice of podiatric medicine — license. — No one shall practice podiatric medicine in this state unless duly licensed as provided by law.

(RSMo 1939 § 9795, A.L. 1945 p. 965, A.L. 1981 S.B. 16, A.L. 2005 H.B. 402 merged with S.B. 178)

Prior revisions: 1929 § 9074; 1919 § 5830



Section 330.030 Issuance of license — qualifications — examination — fees — reciprocity with other states.

Effective 28 Aug 2005

Title XXII OCCUPATIONS AND PROFESSIONS

330.030. Issuance of license — qualifications — examination — fees — reciprocity with other states. — Any person desiring to practice podiatric medicine in this state shall furnish the board with satisfactory proof, including a statement under oath or affirmation that all representations are true and correct to the best knowledge and belief of the person submitting and signing same, subject to the penalties of making a false affidavit or declaration, that he or she is twenty-one years of age or over, and of good moral character, and that he or she has received at least four years of high school training, or the equivalent thereof, and has received a diploma or certificate of graduation from an approved college of podiatric medicine, recognized and approved by the board, having a minimum requirement of two years in an accredited college and four years in a recognized college of podiatric medicine. Upon payment of the examination fee, and making satisfactory proof as aforesaid, the applicant shall be examined by the board, or a committee thereof, under such rules and regulations as said board may determine, and if found qualified, shall be licensed, upon payment of the license fee, to practice podiatric medicine as licensed; provided, that the board shall, under regulations established by the board, admit without examination legally qualified practitioners of podiatric medicine who hold licenses to practice podiatric medicine in any state or territory of the United States or the District of Columbia or any foreign country with equal educational requirements to the state of Missouri upon the applicant paying a fee equivalent to the license and examination fees required above.

(RSMo 1939 § 9798, A.L. 1943 p. 580, A.L. 1945 p. 965, A.L. 1947 V. I p. 319, A.L. 1953 p. 614, A.L. 1965 p. 520, A.L. 1981 S.B. 16, A.L. 2005 H.B. 402 merged with S.B. 178)

Prior revisions: 1929 § 9077; 1919 § 5833



Section 330.040 Contents of examination — grading.

Effective 28 Aug 2005

Title XXII OCCUPATIONS AND PROFESSIONS

330.040. Contents of examination — grading. — Examinations shall be in the English language, and shall be written, oral, or clinical, or a combination of two or more of the said methods as the board shall determine and provide by rule. The examination shall and will consist of the examination offered by the National Board of Podiatric Medical Examiners, as well as an examination of applicable Missouri statutes and regulations which shall be promulgated or approved by the board. The examination shall embrace the subjects of anatomy, physiology, chemistry, bacteriology, surgery, histology, pathology, diagnosis and treatment, materia medica and therapeutics as these subjects relate to antiseptics and anesthetics, and clinical podiatric medicine, but said examinations shall be so limited in their scope as to cover only the minimum requirements for podiatric medical education as herein provided, and shall not be construed to require of the applicant a medical or surgical education other than deemed necessary for the practice of podiatric medicine. The board shall by rule and regulation prescribe the standard for successful completion of the examination.

(RSMo 1939 § 9799, A.L. 1981 S.B. 16, A.L. 2005 H.B. 402 merged with S.B. 178)

Prior revisions: 1929 § 9078; 1919 § 5834



Section 330.045 Board of podiatric medicine to establish rules for license qualifications.

Effective 28 Aug 2005

Title XXII OCCUPATIONS AND PROFESSIONS

330.045. Board of podiatric medicine to establish rules for license qualifications. — Every applicant for a permanent license as a podiatrist shall provide the state board of podiatric medicine with satisfactory evidence of having successfully completed such postgraduate training in hospitals and such other clinical and surgical settings as the board may prescribe by rule.

(L. 1993 H.B. 100 merged with S.B. 27, A.L. 1995 S.B. 3, A.L. 1998 H.B. 1601, et al., A.L. 2005 H.B. 402 merged with S.B. 178)



Section 330.050 Form of license — display required.

Effective 28 Aug 2005

Title XXII OCCUPATIONS AND PROFESSIONS

330.050. Form of license — display required. — 1. Upon due application therefor and upon submission by such person of evidence satisfactory to the board that such person is licensed to practice podiatric medicine in this state, and upon the payment of the fees required to be paid by this chapter, the board shall cause to be issued to such applicant a license, which license shall recite that the person therein named is duly registered for the period specified.

2. Such license shall contain the name of the person to whom it is issued and the office address of such person, the date and number of the license issued to such person to practice podiatric medicine.

3. Every person practicing podiatric medicine shall, upon receiving such license, cause the same to be conspicuously displayed at all times in every office maintained by such person or in which he practices podiatric medicine in this state. If such person maintains or practices in more than one office in this state, the board shall issue to such person a duplicate license for each office so maintained or in which such person may practice. If such person maintains or practices in more than one office in this state, the board shall issue to such person duplicate renewal licenses for each office so maintained or in which such person may practice.

4. If any registrant shall change the location of his office during the period for which any license shall have been issued, such registrant shall, within fifteen days thereafter, notify the board of such change, whereupon he shall be issued, without additional fee, a duplicate renewal license for such new location.

(L. 1945 p. 965 § 9798b, A.L. 1981 S.B. 16, A.L. 2005 H.B. 402 merged with S.B. 178)



Section 330.065 Temporary license, interns/residents, qualifications — fee.

Effective 28 Aug 2005

Title XXII OCCUPATIONS AND PROFESSIONS

330.065. Temporary license, interns/residents, qualifications — fee. — 1. Any person desiring to serve a period of internship/residency in a Missouri hospital may do so without obtaining a permanent license from the board if he or she qualifies for and obtains a temporary license for internship/residency from the board for a two-year period.

2. The board shall grant a temporary license for internship/residency upon proper application if it finds:

(1) That the applicant has graduated from a college of podiatric medicine recognized and approved by the board; and

(2) That the applicant has successfully passed an examination of the National Board of Podiatric Medical Examiners or any successor thereof; and

(3) That the internship/residency program the applicant intends to enter is offered by a Missouri hospital accredited by the American Podiatric Medical Association.

3. Any person desiring to obtain a temporary license shall make application to the board with evidence that he or she meets the requirements of this section. There shall be a fee paid by the applicant for the temporary license, such fee to be paid upon the issuance of the license. There shall be an application fee which shall accompany all applications for a temporary license and shall be nonrefundable.

4. If during the period of internship/residency specified in the temporary license, the holder thereof shall transfer from the internship/residency program offered by the hospital specified in his or her application, the holder must, before such transfer, receive approval for the transfer from the board. Upon approval of the transfer, the new temporary license shall remain valid for a two-year period from the original date of issuance.

(L. 1981 S.B. 16, A.L. 2005 H.B. 402 merged with S.B. 178)



Section 330.070 Renewal of licensure, application, contents — postgraduate study required — failure to receive renewal form, effect.

Effective 28 Aug 2005

Title XXII OCCUPATIONS AND PROFESSIONS

330.070. Renewal of licensure, application, contents — postgraduate study required — failure to receive renewal form, effect. — 1. The board shall on or before the first day of the month preceding the biennial license renewal date cause to be mailed to each person licensed to practice podiatric medicine in this state, at the last known office or residence address of such person, a blank application form for such person's biennial license renewal.

2. Each person applying for biennial license renewal shall complete the form and return it to the board on or before the renewal date for the licensing period for which the person desires to be registered.

3. Each applicant shall give on the form such applicant's full name and the applicant's office address.

4. Each applicant shall give with the application for biennial license renewal satisfactory evidence of completion of twenty-four hours of postgraduate study for each renewal period since the last issuance or renewal of the license. The postgraduate study required shall be that presented by a college of podiatric medicine accredited by the American Podiatric Medical Association or a course of study approved by the board.

5. Failure of the registrant to receive the renewal form shall not relieve any registrant of the duty to register and pay the fee required by this chapter nor exempt any such person from the penalties provided by this chapter for failure to register.

(L. 1945 p. 965 § 9798a, A.L. 1947 V. I p. 319, A.L. 1971 S.B. 16, A.L. 1981 S.B. 16, A.L. 1999 H.B. 265, A.L. 2005 H.B. 402 merged with S.B. 178)



Section 330.080 License renewal fee, when paid.

Effective 28 Aug 2005

Title XXII OCCUPATIONS AND PROFESSIONS

330.080. License renewal fee, when paid. — Each applicant for biennial license renewal under this chapter shall accompany the application for biennial license renewal with a biennial renewal fee to be paid to the director of revenue for the licensing period for which licensure is sought. If said application be filed and said fee paid after the biennial renewal date, there shall be a late fee in addition to the biennial license renewal fee; provided, however, that whenever in the opinion of the board the applicant's failure to renew the license was caused by extenuating circumstances including illness of the applicant, as defined by rule, the late fee may be waived by such board, and provided further, that whenever any license is granted to any person to practice podiatric medicine under the provisions of this chapter, the board shall upon application therefor cause to be issued to such licensee a biennial license renewal covering the period from the date of the issuance of such license to the next biennial license renewal date without the payment of the late fee.

(L. 1945 p. 1965 § 9798c, A.L. 1947 V. I p. 319, A.L. 1965 P. 520, A.L. 1981 S.B. 16, A.L. 2005 H.B. 402 merged with S.B. 178)



Section 330.090 Retirement of a person engaged in practice of podiatric medicine.

Effective 28 Aug 2005

Title XXII OCCUPATIONS AND PROFESSIONS

330.090. Retirement of a person engaged in practice of podiatric medicine. — Any person licensed to practice podiatric medicine in this state who has retired or may hereafter retire from such practice shall not be required to register as required by this chapter, provided such person shall file with the board an affidavit which states the date on which the person retired from the practice of podiatric medicine and such other facts as shall tend to verify the person's retirement as the board deems necessary; provided, however, that if such person thereafter reengage in the practice of podiatric medicine, the person shall reapply with the board as provided by section 330.030. The retired applicant shall and will be required to submit evidence of satisfactory completion of the applicable continuing education requirements as well as submitting the licensing, processing, and administration fees established by the board.

(L. 1945 p. 965 § 9798d, A.L. 1981 S.B. 16, A.L. 1995 S.B. 69, et al., A.L. 2005 H.B. 402 merged with S.B. 178)



Section 330.095 Issuance of inactive license, when.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

330.095. Issuance of inactive license, when. — The board is authorized to issue an inactive license to any licensee who makes written application for such license on a form provided by the board and remits the fee for an inactive license established by the board. An inactive license may be issued only to a person who has previously been issued a license to practice podiatry in the state of Missouri, who is no longer regularly engaged in such practice and who does not hold himself or herself out to the public as being professionally engaged in such practice in the state of Missouri. Each inactive license shall be subject to all provisions of this chapter, except as otherwise specifically provided. Each inactive license may be renewed by the board subject to all provisions of this section and all other provisions of this chapter. The inactive licensee shall not be required to submit evidence of completion of continuing education as required by this chapter. An inactive licensee may apply for a license to regularly engage in the practice of podiatry upon filing a written application with the board, submitting evidence of satisfactory completion of the applicable continuing education requirements established by the board and submitting the license fee established by the board.

(L. 1999 H.B. 265)



Section 330.100 Establishment of board — meetings.

Effective 28 Aug 2005

Title XXII OCCUPATIONS AND PROFESSIONS

330.100. Establishment of board — meetings. — There is hereby created and established a "State Board of Podiatric Medicine" for the purpose of licensing all practitioners of podiatric medicine in this state, which board shall have such other powers and duties as are provided by this chapter. The board shall meet annually and at such other times and places as a majority of the board shall designate.

(L. 1945 p. 635 § 1, A. 1949 H.B. 2070, A.L. 1981 S.B. 16, A.L. 1995 S.B. 69, et al., A.L. 2005 H.B. 402 merged with S.B. 178)



Section 330.110 Board of podiatric medicine — appointment — terms — compensation — qualifications.

Effective 28 Aug 2005

Title XXII OCCUPATIONS AND PROFESSIONS

330.110. Board of podiatric medicine — appointment — terms — compensation — qualifications. — 1. The board shall be composed of five members including one voting public member, to be appointed by the governor with the advice and consent of the senate. Vacancies on the board shall be filled in like manner. The term of office of each member shall be four years. Each member of the board shall receive as compensation an amount set by the board not to exceed seventy dollars for each day devoted to the affairs of the board, and shall be entitled to reimbursement of the member's expenses necessarily incurred in the discharge of the member's official duties. All members of the board, except the public member, shall be doctors of surgical podiatric medicine duly registered and licensed pursuant to the laws of this state, shall be United States citizens, shall have been residents of this state for at least one year next preceding their appointment and shall have been engaged in the lawful and ethical practice of podiatric medicine for a period of not less than five years. Not more than two of the podiatrists shall belong to the same political party. Members of the board shall not be directly or indirectly interested in any podiatric medical college or the podiatric medical department of any institution of higher learning or in any podiatric medical supply or shoe business. The president of the Missouri Podiatric Medical Association in office at the time shall, at least ninety days prior to the expiration of the term of a board member, other than the public member, or as soon as feasible after a vacancy on the board otherwise occurs, submit to the director of the division of professional registration a list of five doctors of surgical podiatric medicine qualified and willing to fill the vacancy in question, with the request and recommendation that the governor appoint one of the five persons so listed, and with the list so submitted, the president of the Missouri Podiatric Medical Association shall include in his or her letter of transmittal a description of the method by which the names were chosen by that association.

2. The public member shall be at the time of the member's appointment a citizen of the United States; a resident of this state for a period of one year and a registered voter; a person who is not and never was a member of any profession licensed or regulated pursuant to this chapter or the spouse of such person; and a person who does not have and never has had a material, financial interest in either the providing of the professional services regulated by this chapter, or an activity or organization directly related to any profession licensed or regulated pursuant to this chapter. All members, including public members, shall be chosen from lists submitted by the director of the division of professional registration. The duties of the public member shall not include the determination of the technical requirements to be met for licensure or whether any person meets such technical requirements or of the technical competence or technical judgment of a licensee or a candidate for licensure.

(L. 1945 p. 635 § 2, A.L. 1965 p. 520, A.L. 1980 H.B. 1266, A.L. 1981 S.B. 16, A.L. 1988 H.B. 1573, A.L. 1995 S.B. 69, et al., A.L. 1999 H.B. 343, A.L. 2005 H.B. 402 merged with S.B. 178)



Section 330.130 Quorum.

Effective 28 Aug 1945

Title XXII OCCUPATIONS AND PROFESSIONS

330.130. Quorum. — At all meetings of the board three members shall be necessary to constitute a quorum for the transaction of business.

(L. 1945 p. 635 § 4)



Section 330.140 Organization of board — power to make rules and set fees — rulemaking, procedure.

Effective 28 Aug 1998

Title XXII OCCUPATIONS AND PROFESSIONS

330.140. Organization of board — power to make rules and set fees — rulemaking, procedure. — 1. The board shall elect one of its members president, one vice president, and one secretary. The board shall have the power to promulgate rules and regulations necessary to administer and enforce the provisions of this chapter and to adopt and use a common seal. The board shall create no expenses exceeding the sum received from time to time as fees provided by law.

2. The board shall set the amount of the fees which this chapter authorizes and requires by rules and regulations promulgated pursuant to section 536.021. The fees shall be set at a level to produce revenue which shall not substantially exceed the cost and expense of administering this chapter.

3. Any rule or portion of a rule, as that term is defined in section 536.010, that is promulgated under the authority of this chapter, shall become effective only if the agency has fully complied with all of the requirements of chapter 536 including but not limited to, section 536.028 if applicable, after August 28, 1998. All rulemaking authority delegated prior to August 28, 1998, is of no force and effect and repealed as of August 28, 1998, however nothing in this act* shall be interpreted to repeal or affect the validity of any rule adopted and promulgated prior to August 28, 1998. If the provisions of section 536.028 apply, the provisions of this section are nonseverable and if any of the powers vested with the general assembly pursuant to section 536.028 to review, to delay the effective date, or to disapprove and annul a rule or portion of a rule are held unconstitutional or invalid, the purported grant of rulemaking authority and any rule so proposed and contained in the order of rulemaking shall be invalid and void, except that nothing in this act* shall affect the validity of any rule adopted and promulgated prior to August 28, 1998.

(L. 1945 p. 635 § 5, A.L. 1981 S.B. 16, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 1998 H.B. 1601, et al.)

*"This act" (H.B. 1601, et al., 1998) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 330.150 Fees, collection and disposition — board fund established, transferred to general revenue, when.

Effective 28 Aug 1995

Title XXII OCCUPATIONS AND PROFESSIONS

330.150. Fees, collection and disposition — board fund established, transferred to general revenue, when. — 1. All fees provided for in this chapter shall be payable to the director of the division of professional registration who shall keep a record of the account showing the total payments received and shall immediately transmit same to the department of revenue for deposit in the state treasury to the credit of a fund to be known as the "State Board of Podiatric Medicine Fund". All the salaries and expenses for the operation of the board shall be appropriated and paid from such fund; provided, however, the board shall create no expense exceeding the sum received from time to time as fees as provided by law. Any funds remaining in the state board of podiatry fund on August 28, 1995, shall be transferred to the state board of podiatric medicine fund.

2. The provisions of section 33.080 to the contrary notwithstanding, money in this fund shall not be transferred and placed to the credit of general revenue until the amount in the fund at the end of the biennium exceeds two times the amount of the appropriation from the board's funds for the preceding fiscal year or, if the board requires, by rule, permit renewal less frequently than yearly, then three times the appropriation from the board's funds for the preceding fiscal year. The amount, if any, in the fund which shall lapse is that amount in the fund which exceeds the appropriate multiple of the appropriation from the board's funds for the preceding fiscal year.

(L. 1945 p. 965 § 9798e, A.L. 1981 S.B. 16, A.L. 1985 S.B. 99, A.L. 1995 S.B. 69, et al.)



Section 330.160 Denial, revocation, or suspension of certificate, grounds for.

Effective 28 Aug 2005

Title XXII OCCUPATIONS AND PROFESSIONS

330.160. Denial, revocation, or suspension of certificate, grounds for. — 1. The board may refuse to issue any certificate of registration or authority, permit or license required pursuant to this chapter for one or any combination of causes stated in subsection 2 of this section. The board shall notify the applicant in writing of the reasons for the refusal and shall advise the applicant of the applicant's right to file a complaint with the administrative hearing commission as provided by chapter 621.

2. The board may cause a complaint to be filed with the administrative hearing commission as provided by chapter 621 against any holder of any certificate of registration or authority, permit or license required by this chapter or any person who has failed to renew or has surrendered his or her certificate of registration or authority, permit or license required by this chapter or any person who has failed to renew or has surrendered his or her certificate of registration or authority, permit or license for any one or any combination of the following causes:

(1) Use of any controlled substance, as defined in chapter 195, or alcoholic beverage to an extent that such use impairs a person's ability to perform the work of any profession licensed or regulated by this chapter;

(2) The person has been finally adjudicated and found guilty, or entered a plea of guilty or nolo contendere, in a criminal prosecution under the laws of any state or of the United States, for any offense reasonably related to the qualifications, functions or duties of any profession licensed or regulated pursuant to this chapter, for any offense an essential element of which is fraud, dishonesty or an act of violence, or for any offense involving moral turpitude, whether or not sentence is imposed;

(3) Use of fraud, deception, misrepresentation or bribery in securing any certificate of registration or authority, permit or license issued pursuant to this chapter or in obtaining permission to take any examination given or required pursuant to this chapter;

(4) Obtaining or attempting to obtain any fee, charge, tuition or other compensation by fraud, deception or misrepresentation;

(5) Incompetency, misconduct, repeated negligence, gross negligence, fraud, misrepresentation or dishonesty in the performance of the functions or duties of any profession licensed or regulated by this chapter;

(6) Violation of, or assisting or enabling any person to violate, any provision of this chapter, or of any lawful rule or regulation adopted pursuant to this chapter;

(7) Impersonation of any person holding a certificate of registration or authority, permit or license or allowing any person to use his or her certificate of registration or authority, permit, license or diploma from any school;

(8) Disciplinary action against the holder of a license or other right to practice any profession regulated by this chapter granted by another state, territory, federal agency or country upon grounds for which revocation or suspension is authorized in this state;

(9) A person is finally adjudged insane or incompetent by a court of competent jurisdiction;

(10) Assisting or enabling any person to practice or offer to practice any profession licensed or regulated by this chapter who is not registered and currently eligible to practice pursuant to this chapter;

(11) Issuance of a certificate of registration or authority, permit or license based upon a material mistake of fact;

(12) Failure to display a valid certificate or license if so required by this chapter or any rule promulgated hereunder;

(13) Violation of any professional trust or confidence;

(14) Use of any advertisement or solicitation which is false, misleading or deceptive to the general public or persons to whom the advertisement or solicitation is primarily directed. False, misleading or deceptive advertisements or solicitations shall include, but not be limited to:

(a) Promises of cure, relief from pain or other physical or mental condition, or improved physical or mental health;

(b) Any self-laudatory statement;

(c) Any misleading or deceptive statement offering or promising a free service. Nothing in this paragraph shall be construed to make it unlawful to offer a service for no charge if the offer is announced as part of a full disclosure of routine fees including consultation fees;

(d) Any misleading or deceptive claims of patient cure, relief or improved condition; superiority in service, treatment or materials; new or improved service, treatment or material; or reduced costs or greater savings. Nothing in this paragraph shall be construed to make it unlawful to use any such claim if it is readily verifiable by existing documentation, data or other substantial evidence. Any claim which exceeds or exaggerates the scope of its supporting documentation, data or evidence is misleading or deceptive;

(15) Violation of the drug laws or rules and regulations of this state, any other state or the federal government;

(16) Failure or refusal to properly guard against contagious, infectious or communicable diseases or the spread thereof.

3. After the filing of such complaint, the proceedings shall be conducted in accordance with the provisions of chapter 621. Upon a finding by the administrative hearing commission that the grounds, provided in subsection 2, for disciplinary action are met, the board may, singly or in combination, censure or place the person named in the complaint on probation on such terms and conditions as the board deems appropriate for a period not to exceed five years, or may suspend, for a period not to exceed three years, or revoke the certificate of registration or authority, permit, or license.

4. In any order of revocation, the board may provide that the person may not apply for reinstatement of the person's certificate of registration or authority, permit, or license for a period of time ranging from two to seven years following the date of the order of revocation. All stay orders shall toll this time period.

5. Before restoring to good standing a certificate of registration or authority, permit, or license that has been revoked, suspended, or inactive for any cause more than two years, the board may require the applicant to attend such continuing medical education courses and pass such examinations as the board may direct.

(RSMo 1939 §§ 9802, 9803, A.L. 1951 p. 730, A.L. 1981 S.B. 16, A.L. 1999 H.B. 265, A.L. 2005 H.B. 402 merged with S.B. 178)

Prior revisions: 1929 §§ 9081, 9082; 1919 §§ 5837, 5838



Section 330.180 Chapter not applicable to surgical officers of the Army, or certain others.

Effective 28 Aug 2005

Title XXII OCCUPATIONS AND PROFESSIONS

330.180. Chapter not applicable to surgical officers of the Army, or certain others. — This chapter shall not apply to the commissioned surgical officers of the United States Army, Navy or Marine hospital service when in the actual performance of their official duties, nor to any physician duly registered, nor to any legally registered podiatrist of another state, taking charge of the practice of a legally registered podiatrist of this state temporarily during the latter's absence therefrom upon the written request to the board of said registered podiatrist of this state. This chapter shall further not apply to manufacturers of and dealers in shoes or corrective appliances for deformed feet; provided, however, that such manufacturers and dealers shall not be entitled to practice podiatric medicine, as in this chapter defined, unless duly licensed so to do as herein provided.

(RSMo 1939 § 9809, A.L. 1981 S.B. 16, A.L. 2005 H.B. 402 merged with S.B. 178)

Prior revisions: 1929 § 9088; 1919 § 5844



Section 330.190 Board to enforce law and employ personnel.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

330.190. Board to enforce law and employ personnel. — The board shall investigate all complaints of violations of the provisions of this chapter as provided in section 324.002 and shall report any such violations to the proper prosecuting officers or other public officials charged with the enforcement of the provisions of this chapter. The board may employ such board personnel, as defined in subdivision (4) of subsection 10 of section 324.001, as it deems necessary within appropriations therefor.

(RSMo 1939 § 9805, A.L. 1951 p. 730, A.L. 1981 S.B. 16, A.L. 2008 S.B. 788)

Prior revisions: 1929 § 9084; 1919 § 5840



Section 330.195 Injunction used to enjoin practicing podiatry without a license or license holder who is a substantially serious danger to health and safety, venue.

Effective 28 Aug 1993

Title XXII OCCUPATIONS AND PROFESSIONS

330.195. Injunction used to enjoin practicing podiatry without a license or license holder who is a substantially serious danger to health and safety, venue. — 1. Upon application by the board, and the necessary burden having been met, a court of general jurisdiction may grant an injunction, restraining order or other order as may be appropriate to enjoin a person from:

(1) Offering to engage or engaging in the performance of any acts or practices for which a certificate of registration or authority, permit or license is required by this chapter upon a showing that such acts or practices were performed or offered to be performed without a certificate of registration or authority, permit or license; or

(2) Engaging in any practice or business authorized by a certificate of registration or authority, permit or license issued pursuant to this chapter upon a showing that the holder presents a substantial probability of serious danger to the health, safety or welfare of any resident of the state or client or patient of the licensee.

2. Any such action shall be commenced either in the county in which such conduct occurred or in the county in which the defendant resides.

3. Any such action brought under this section shall be in addition to and not in lieu of any penalty provided by this chapter and may be brought concurrently with other actions to enforce this chapter.

(L. 1993 H.B. 100 merged with S.B. 27)



Section 330.200 Evidence of practice.

Effective 28 Aug 2005

Title XXII OCCUPATIONS AND PROFESSIONS

330.200. Evidence of practice. — It shall be deemed prima facie evidence of the practice of podiatric medicine, or of holding oneself out as a practitioner within the meaning of this chapter, for any person to treat in any manner the human foot by medical, mechanical, or surgical methods, or to use the title "podiatrist" or "registered podiatrist", or any other words, or letters, which designate, or tend to designate, to the public that the person so treating or holding himself or herself out to treat, is a podiatrist.

(RSMo 1939 § 9801, A.L. 1981 S.B. 16, A.L. 2005 H.B. 402 merged with S.B. 178)

Prior revisions: 1929 § 9080; 1919 § 5836



Section 330.210 Fraud, false representation, unlicensed practice — penalty.

Effective 28 Aug 2005

Title XXII OCCUPATIONS AND PROFESSIONS

330.210. Fraud, false representation, unlicensed practice — penalty. — Any person who shall unlawfully obtain licensure under this chapter, whether by false or untrue statements contained in his or her application to the board by presenting to said board a fraudulent diploma, certificate, or license, or one fraudulently obtained shall be deemed guilty of a class B misdemeanor; and any person not being lawfully authorized to practice podiatric medicine in this state and licensed as aforesaid, who shall advertise as a podiatrist, in any form, or hold himself out to the public as a podiatrist or who shall practice as a podiatrist shall be guilty of a class A misdemeanor.

(RSMo 1939 § 9800, A. 1949 H.B. 2070, A.L. 1981 S.B. 16, A.L. 2005 H.B. 402 merged with S.B. 178)

Prior revisions: 1929 § 9079; 1919 § 5835






Chapter 331 Chiropractors

Chapter Cross References



Section 331.010 Practice of chiropractic, definition.

Effective 28 Aug 2007

Title XXII OCCUPATIONS AND PROFESSIONS

331.010. Practice of chiropractic, definition. — 1. The "practice of chiropractic" is defined as the science and art of examination, diagnosis, adjustment, manipulation and treatment both in inpatient and outpatient settings, by those methods commonly taught in any chiropractic college or chiropractic program in a university which has been accredited by the Council on Chiropractic Education, its successor entity or approved by the board. It shall not include the use of operative surgery, obstetrics, osteopathy, podiatry, nor the administration or prescribing of any drug or medicine nor the practice of medicine. The practice of chiropractic is declared not to be the practice of medicine and operative surgery or osteopathy within the meaning of chapter 334 and not subject to the provisions of the chapter.

2. The practice of chiropractic may include meridian therapy/acupressure/acupuncture with certification as required by the board.

(RSMo 1939 § 10051, A.L. 1969 H.B. 85, A.L. 1982 S.B. 520, A.L. 1995 S.B. 69, et al., A.L. 2004 H.B. 1246, A.L. 2007 H.B. 780 merged with S.B. 308)

Prior revision: 1929 § 13546



Section 331.020 Construing terms of this chapter.

Effective 28 Aug 1939

Title XXII OCCUPATIONS AND PROFESSIONS

331.020. Construing terms of this chapter. — Whenever in this chapter occurs the word "board", or "the board", such words shall be construed to mean the state board of chiropractic examiners.

(RSMo 1939 § 10061)

Prior revision: 1929 § 13556



Section 331.030 Application for license, requirements, fees — reciprocity — rulemaking, procedure.

Effective 28 Aug 2007

Title XXII OCCUPATIONS AND PROFESSIONS

331.030. Application for license, requirements, fees — reciprocity — rulemaking, procedure. — 1. No person shall engage in the practice of chiropractic without having first secured a chiropractic license as provided in this chapter.

2. Any person desiring to procure a license authorizing the person to practice chiropractic in this state shall be at least twenty-one years of age and shall make application on the form prescribed by the board. The application shall contain a statement that it is made under oath or affirmation and that representations contained thereon are true and correct to the best knowledge and belief of the person signing the application, subject to the penalties of making a false affidavit or declaration, and shall give the applicant's name, address, age, sex, name of chiropractic schools or colleges which the person attended or of which the person is a graduate, and such other reasonable information as the board may require. The applicant shall give evidence satisfactory to the board of the successful completion of the educational requirements of this chapter, that the applicant is of good moral character, and that the chiropractic school or college of which the applicant is a graduate is teaching chiropractic in accordance with the requirements of this chapter. The board may make a final determination as to whether or not the school from which the applicant graduated is so teaching.

3. Before an applicant shall be eligible for licensure, the applicant shall furnish evidence satisfactory to the board that the applicant has received the minimum number of semester credit hours, as required by the Council on Chiropractic Education, or its successor, prior to beginning the doctoral course of study in chiropractic. The minimum number of semester credit hours applicable at the time of enrollment in a doctoral course of study must be in those subjects, hours and course content as may be provided for by the Council on Chiropractic Education or, in the absence of the Council on Chiropractic Education or its provision for such subjects, such hours and course content as adopted by rule of the board; however in no event shall fewer than ninety semester credit hours be accepted as the minimum number of hours required prior to beginning the doctoral course of study in chiropractic. The examination applicant shall also provide evidence satisfactory to the board of having graduated from a chiropractic college having status with the Commission on Accreditation of the Council on Chiropractic Education or its successor. Any senior student in a chiropractic college having status with the Commission on Accreditation on the Council on Chiropractic Education or its successor may take a practical examination administered or approved by the board under such requirements and conditions as are adopted by the board by rule, but no license shall be issued until all of the requirements for licensure have been met.

4. Each applicant shall pay upon application an application or examination fee. All moneys collected pursuant to the provisions of this chapter shall be nonrefundable and shall be collected by the director of the division of professional registration who shall transmit it to the department of revenue for deposit in the state treasury to the credit of the chiropractic board fund. Any person failing to pass a practical examination administered or approved by the board may be reexamined upon fulfilling such requirements, including the payment of a reexamination fee, as the board may by rule prescribe.

5. Every applicant for licensure by examination shall have taken and successfully passed all required and optional parts of the written examination given by the National Board of Chiropractic Examiners, including the written clinical competency examination, under such conditions as established by rule of the board, and all applicants for licensure by examination shall successfully pass a practical examination administered or approved by the board and a written examination testing the applicant's knowledge and understanding of the laws and regulations regarding the practice of chiropractic in this state. The board shall issue to each applicant who meets the standards and successful completion of the examinations, as established by rule of the board, a license to practice chiropractic. The board shall not recognize any correspondence work in any chiropractic school or college as credit for meeting the requirements of this chapter.

6. The board shall issue a license without examination to persons who have been regularly licensed to practice chiropractic in any other state, territory, or the District of Columbia, or in any foreign country, provided that the regulations for securing a license in the other jurisdiction are equivalent to those required for licensure in the state of Missouri, when the applicant furnishes satisfactory evidence that the applicant has continuously practiced chiropractic for at least one year immediately preceding the applicant's application to the board and that the applicant is of good moral character, and upon the payment of the reciprocity license fee as established by rule of the board. The board may require an applicant to successfully complete the Special Purposes Examination for Chiropractic (SPEC) administered by the National Board of Chiropractic Examiners if the requirements for securing a license in the other jurisdiction are not equivalent to those required for licensure in the state of Missouri at the time application is made for licensure under this subsection.

7. Any applicant who has failed any portion of the practical examination administered or approved by the board three times shall be required to return to an accredited chiropractic college for a semester of additional study in the subjects failed, as provided by rule of the board.

8. A chiropractic physician currently licensed in Missouri shall apply to the board for certification prior to engaging in the practice of meridian therapy/acupressure/acupuncture. Each such application shall be accompanied by the required fee. The board shall establish by rule the minimum requirements for the specialty certification under this subsection. "Meridian therapy/acupressure/acupuncture" shall mean methods of diagnosing and the treatment of a patient by stimulating specific points on or within the body by various methods including but not limited to manipulation, heat, cold, pressure, vibration, ultrasound, light, electrocurrent, and short-needle insertion for the purpose of obtaining a biopositive reflex response by nerve stimulation.

9. The board may through its rulemaking process authorize chiropractic physicians holding a current Missouri license to apply for certification in a specialty as the board may deem appropriate and charge a fee for application for certification, provided that:

(1) The board establishes minimum initial and continuing educational requirements sufficient to ensure the competence of applicants seeking certification in the particular specialty; and

(2) The board shall not establish any provision for certification of licensees in a particular specialty which is not encompassed within the practice of chiropractic as defined in section 331.010.

(RSMo 1939 § 10054, A.L. 1945 p. 637, A.L. 1947 V. I p. 225, A. 1949 H.B. 2071, A.L. 1969 H.B. 85, A.L. 1981 S.B. 16, A.L. 1988 S.B. 598, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 1997 S.B. 141, A.L. 2004 H.B. 1246, A.L. 2007 S.B. 272)

Prior revision: 1929 § 13549



Section 331.032 Temporary license issued, when.

Effective 28 Aug 2001

Title XXII OCCUPATIONS AND PROFESSIONS

331.032. Temporary license issued, when. — Notwithstanding any other provision of law to the contrary, the board of chiropractic examiners may issue a temporary license to practice chiropractic as follows:

(1) To a chiropractor holding a current and unrestricted license to practice chiropractic issued pursuant to the laws of a state other than Missouri;

(2) A temporary license issued pursuant to this section shall be valid for a maximum period of ninety days and the board shall not issue more than two temporary licenses to an applicant during any calendar year;

(3) An applicant for a temporary license shall submit to the board a complete application on a form prescribed by the board, pay an application fee as determined by rule of the board and furnish proof satisfactory to the board that the applicant meets all requirements for licensure, or examination therefor, as set forth in section 331.030;

(4) In addition to all other requirements herein, an applicant for a temporary license pursuant to this section shall include with such applicant's application the name of the chiropractic school or college from which the applicant graduated and the date of such graduation, and evidence of such applicant's current and unrestricted licensure in another state, including the number of such license and a photocopy thereof along with any other evidence deemed necessary by the board;

(5) All provisions of this chapter that apply to applicants for and holders of licenses to practice chiropractic, other than as specified in this section, shall apply to applicants for and holders of temporary licenses, including the board's authority to conduct any investigation the board considers appropriate to verify an applicant's credentials, moral character and fitness to receive a temporary license and the board's authority to take actions pursuant to the provisions of this chapter or any other provision of state law. The board of chiropractic examiners may adopt rules the board considers necessary to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2001, shall be invalid and void.

(L. 2001 H.B. 567)



Section 331.040 Subject to state and municipal regulations.

Effective 28 Aug 1939

Title XXII OCCUPATIONS AND PROFESSIONS

331.040. Subject to state and municipal regulations. — Chiropractic practitioners shall be subject to the state and municipal regulations relating to the control of contagious diseases, the reporting and certifying of deaths, and all matters pertaining to public health, and such reports shall be accepted by the officer or department to whom such report is made.

(RSMo 1939 § 10056)

Prior revision: 1929 § 13551



Section 331.045 Insurance peer review committee members exempt from damage suit, when.

Effective 28 Aug 1975

Title XXII OCCUPATIONS AND PROFESSIONS

331.045. Insurance peer review committee members exempt from damage suit, when. — No chiropractor licensed under the provisions of this chapter while acting as a member of an insurance peer review committee functioning for the sole purpose of arbitrating insurance claims shall be liable in damages to any person subject to the actions of the committee for any decision or recommendation made by the committee or by a person acting in his official capacity as a member of any such committee if the decision or recommendation was made within the scope and function of the committee and if the decision or recommendation was made without malice and was supported by creditable evidence upon consideration of the record made available.

(L. 1975 H.B. 479 § 1)



Section 331.050 License, renewal, requirements, fee — license lapse, reinstatement procedure — inactive license status, procedure.

Effective 28 Aug 2004

Title XXII OCCUPATIONS AND PROFESSIONS

331.050. License, renewal, requirements, fee — license lapse, reinstatement procedure — inactive license status, procedure. — 1. All persons once licensed to practice chiropractic in this state shall pay on or before the license renewal date a renewal license fee and shall furnish to the board satisfactory evidence of the completion of the requisite number of hours, which shall not be less than twelve hours nor more than twenty-four hours per year, of postgraduate study or not less than twenty-four hours nor more than forty-eight hours if renewal occurs biennially. The postgraduate study required shall be a course of study approved by the board. The requisite number of hours is to be determined by the board. The board may set the requisite number of hours between the range of twelve to twenty-four hours, but may not increase the number of hours in excess of twelve hours by more than four hours in any two-year period. The board shall give advance notice of one year to all chiropractors licensed in the state before increasing the number of required hours. The educational requirements may be waived by the board upon presentation to it of satisfactory evidence of the illness of the chiropractor or for other good cause. A notice that the renewal fee will be due on the renewal date shall, on or before the first day of the month immediately preceding the renewal date, be mailed to all chiropractors licensed in the state for more than three months. Each practitioner of chiropractic shall display in his or her office, in a conspicuous place, his or her renewal license together with his or her original license showing that such practitioner of chiropractic is lawfully entitled to practice chiropractic. Failure of the licensee to receive the renewal form shall not relieve the licensee of the duty to renew his or her license and pay the fee required by this chapter.

2. Any licensee who allows his or her license to lapse by failing to renew the license as provided in sections 331.010 to 331.100 may be reinstated upon satisfactory explanation of such failure to renew his or her license and the payment of a reactivation fee and the current renewal fee. Any delinquent licensee who has been out of active practice for more than five years shall be required to return to an accredited chiropractic college for a semester of additional study in the clinical subjects prior to the board reviewing his or her request for reinstatement, and to pass a practical examination administered by the board.

3. Notwithstanding any law to the contrary any person licensed pursuant to this chapter may apply to the state board of chiropractic examiners for an inactive license status on a form furnished by the board. Upon receipt of the completed inactive status application form and the board's determination that the license meets the requirements established by rule the board shall place the license on inactive status. A person whose license is inactive or who has discontinued the practice of chiropractic because of retirement shall be allowed to practice only on himself or herself and such person's immediate family.

4. During any period of inactive status the licensee shall not be required to comply with the board's requirements for continuing education.

5. If a licensee is granted inactive status the licensee may return to active status within five years of the license being placed on inactive status by notifying the board in advance in writing, paying the appropriate fees, and meeting all established requirements of the board as defined by rule excluding the licensing examination as a condition of reinstatement.

(RSMo 1939 § 10057, A.L. 1945 p. 637, A.L. 1947 V. I p. 225, A.L. 1969 H.B. 85, A.L. 1981 S.B. 16, A.L. 1987 H.B. 667, et al., A.L. 1999 H.B. 343, A.L. 2001 H.B. 567, A.L. 2004 H.B. 1246)

Prior revision: 1929 § 13552



Section 331.060 Denial, revocation or suspension of certificate, grounds for — time penalties do not run if person being penalized does not keep board furnished with certain information.

Effective 28 Aug 1987

Title XXII OCCUPATIONS AND PROFESSIONS

331.060. Denial, revocation or suspension of certificate, grounds for — time penalties do not run if person being penalized does not keep board furnished with certain information. — 1. The board may refuse to issue any certificate of registration or authority, permit or license required pursuant to this chapter for one or any combination of causes stated in subsection 2 of this section. The board shall notify the applicant in writing of the reasons for the refusal and shall advise the applicant of his right to file a complaint with the administrative hearing commission as provided by chapter 621.

2. The board may cause a complaint to be filed with the administrative hearing commission as provided by chapter 621 against any holder of any certificate of registration or authority, permit or license required by this chapter or any person who has failed to renew or has surrendered his certificate of registration or authority, permit or license for any one or any combination of the following causes:

(1) Use of any controlled substance, as defined in chapter 195, or alcoholic beverage to an extent* that such use impairs a person's ability to perform the work of any profession licensed or regulated by this chapter;

(2) The person has been finally adjudicated and found guilty, or entered a plea of guilty or nolo contendere, in a criminal prosecution under the laws of any state or of the United States, for any offense reasonably related to the qualifications, functions or duties of any profession licensed or regulated under this chapter, for any offense an essential element of which is fraud, dishonesty or an act of violence, or for any offense involving moral turpitude, whether or not sentence is imposed;

(3) Use of fraud, deception, misrepresentation or bribery in securing any certificate of registration or authority, permit or license issued pursuant to this chapter or in obtaining permission to take any examination given or required pursuant to this chapter;

(4) Obtaining or attempting to obtain any fee, charge, tuition or other compensation by fraud, deception or misrepresentation;

(5) Incompetency, misconduct, gross negligence, fraud, misrepresentation or dishonesty in the performance of the functions or duties of any profession licensed or regulated by this chapter;

(6) Violation of, or assisting or enabling any person to violate, any provision of this chapter, or of any lawful rule or regulation adopted pursuant to this chapter;

(7) Impersonation of any person holding a certificate of registration or authority, permit or license or allowing any person to use his or her certificate of registration or authority, permit, license or diploma from school;

(8) Disciplinary action against the holder of a license or other right to practice any profession regulated by this chapter granted by another state, territory, federal agency or country upon grounds for which revocation or suspension is authorized in this state;

(9) A person is finally adjudged insane or incompetent by a court of competent jurisdiction;

(10) Assisting or enabling any person to practice or offer to practice any profession licensed or regulated by this chapter who is not registered and currently eligible to practice under this chapter;

(11) Issuance of a certificate of registration or authority, permit or license based upon a material mistake of fact;

(12) Failure to display a valid certificate or license if so required by this chapter or any rule promulgated hereunder;

(13) Violation of any professional trust or confidence;

(14) Use of any advertisement or solicitation which is false, misleading or deceptive to the general public or persons to whom the advertisement or solicitation is primarily directed. False, misleading or deceptive advertisements or solicitations shall include, but not be limited to:

(a) Promises of cure, relief from pain or other physical or mental condition, or improved physical or mental health;

(b) Any self-laudatory statement;

(c) Any misleading or deceptive statement offering or promising a free service. Nothing herein shall be construed to make it unlawful to offer a service for no charge if the offer is announced as part of a full disclosure of routine fees including consultation fees;

(d) Any misleading or deceptive claims of patient cure, relief or improved condition; superiority in service, treatment or materials; new or improved service, treatment or material, or reduced costs or greater savings. Nothing herein shall be construed to make it unlawful to use any such claim if it is readily verifiable by existing documentation, data** or other substantial evidence. Any claim which exceeds or exaggerates the scope of its supporting documentation, data or evidence is misleading or deceptive;

(e) Failure to use the term "chiropractor", "doctor of chiropractic", "chiropractic physician", or "D.C." in any advertisement, solicitation, sign, letterhead, or any other method of addressing the public;

(f) Attempting to attract patronage in any manner which castigates, impugns, disparages, discredits or attacks other healing arts and sciences or other chiropractic physicians;

(15) Violation of the drug laws or rules and regulations of this state, any other state or the federal government;

(16) Failure or refusal to properly guard against contagious, infectious or communicable diseases or the spread thereof;

(17) Fails to maintain a chiropractic office in a safe and sanitary condition;

(18) Engaging in unprofessional or improper conduct in the practice of chiropractic;

(19) Administering or prescribing any drug or medicine or attempting to practice medicine, surgery, or osteopathy within the meaning of chapter 334;

(20) Being unable to practice as a chiropractic physician with reasonable skill and safety to patients because of one of the following: professional incompetency; illness, drunkenness, or excessive use of drugs, narcotics, or chemicals; any mental or physical condition. In enforcing this subdivision the board shall, after a hearing before the board, upon a finding of probable cause, require the chiropractor for the purpose of establishing his competency to practice as a chiropractic physician to submit to a reexamination, which shall be conducted in accordance with rules adopted for this purpose by the board, including rules to allow the examination of the chiropractic physician's professional competence by at least three chiropractic physicians, or to submit to a mental or physical examination or combination thereof by at least three physicians. One examiner shall be selected by the chiropractic physician compelled to take the examination, one selected by the board, and one shall be selected by the two examiners so selected. Notice of the physical or mental examination shall be given by personal service or certified mail. Failure of the chiropractic physician to submit to an examination when directed shall constitute an admission of the allegations against him, unless the failure was due to circumstances beyond his control. A chiropractic physician whose right to practice has been affected under this subdivision shall, at reasonable intervals, be afforded an opportunity to demonstrate that he can resume competent practice with reasonable skill and safety to patients.

(a) In any proceeding under this subdivision, neither the record of proceedings nor the orders entered by the board shall be used against a chiropractic physician in any other proceeding. Proceedings under this subdivision shall be conducted by the board without the filing of a complaint with the administrative hearing commission;

(b) When the board finds any person unqualified because of any of the grounds set forth in this subdivision, it may enter an order imposing one or more of the following: denying his application for a license; permanently withholding issuance of a license; administering a public or private reprimand; suspending or limiting or restricting his license to practice as a chiropractic physician for a period of not more than five years; revoking his license to practice as a chiropractic physician; requiring him to submit to the care, counseling or treatment of physicians designated by the chiropractic physician compelled to be treated. For the purpose of this subdivision, "license" includes the certificate of registration, or license, or both, issued by the board.

3. After the filing of such complaint, the proceedings shall be conducted in accordance with the provisions of chapter 621. Upon a finding by the administrative hearing commission that the grounds, provided in subsection 2 of this section, for disciplinary action are met, the board may, singly or in combination:

(1) Censure or place the person named in the complaint on probation on such terms and conditions as the board deems appropriate for a period not to exceed five years; or

(2) May suspend the license, certificate or permit for a period not to exceed three years; or

(3) Revoke the license, certificate or permit.

4. If at any time after disciplinary sanctions have been imposed under this section or under any provision of this chapter, the licensee removes himself from the state of Missouri, ceases to be currently licensed under the provisions of this chapter, or fails to keep the Missouri state board of chiropractic examiners advised of his current place of business and residence, the time of his absence, or unlicensed status, or unknown whereabouts shall not be deemed or taken as any part of the time of discipline so imposed.

(RSMo 1939 § 10058, A.L. 1969 H.B. 85, A.L. 1971 H.B. 78, A.L. 1972 S.B. 609, A.L. 1981 S.B. 16, A.L. 1987 H.B. 667, et al.)

Prior revision: 1929 § 13553

*Word "extend" appears in original rolls, apparent typographical error.

**Word "date" appears in original rolls, apparent typographical error.

CROSS REFERENCE:

Administrative procedure and review, Chap 536

(1963) State board of chiropractic examiners had statutory power to revoke license of chiropractic doctor, who had administered and prescribed ear drops, vitamins and placebo pills in his professional capacity to a patient for which he expected to make a charge for professional services. State ex rel. Gibson v. Missouri Board of Chiropractic Examiners (A.), 365 S.W.2d 773.

(1998) Subdivision (14) of subsection 2 does not require an intent to use false, misleading or deceptive advertising for discipline purposes. Seger v. Downey, 969 S.W.2d 298 (E.D.Mo.).



Section 331.070 Fees, how set, collection and disposition — board fund established, transferred to general revenue, when — salaries and expenses, how paid.

Effective 28 Aug 1985

Title XXII OCCUPATIONS AND PROFESSIONS

331.070. Fees, how set, collection and disposition — board fund established, transferred to general revenue, when — salaries and expenses, how paid. — 1. The board shall set the amount of the fees which this chapter authorizes and requires by rules and regulations promulgated pursuant to section 536.021. The fees shall be set at a level to produce revenue which shall not substantially exceed the cost and expense of administering this chapter. All fees provided for in this chapter shall be collected by the director of the division of professional registration who shall transmit them to the department of revenue for deposit in the state treasury to the credit of a fund to be known as the "State Board of Chiropractic Examiners' Fund". All the salaries and expenses for the operation of the board shall be appropriated and paid from such fund; provided, however, the board shall create no expense exceeding the sum received from time to time as fees.

2. The provisions of section 33.080 to the contrary notwithstanding, money in this fund shall not be transferred and placed to the credit of general revenue until the amount in the fund at the end of the biennium exceeds two times the amount of the appropriation from the board's funds for the preceding fiscal year or, if the board requires by rule permit renewal less frequently than yearly, then three times the appropriation from the board's funds for the preceding fiscal year. The amount, if any, in the fund which shall lapse is that amount in the fund which exceeds the appropriate multiple of the appropriations from the board's funds for the preceding fiscal year.

(RSMo 1939 § 10059, A.L. 1969 H.B. 85, A.L. 1981 S.B. 16, A.L. 1985 S.B. 99)

Prior revision: 1929 § 13554



Section 331.080 Violation of chapter a misdemeanor — penalty.

Effective 28 Aug 1981

Title XXII OCCUPATIONS AND PROFESSIONS

331.080. Violation of chapter a misdemeanor — penalty. — Any person who shall practice chiropractic or attempt to practice chiropractic, or who shall use the title of doctor of chiropractic, or any word, title, or letters, to induce belief that he is engaged in the practice of chiropractic, without first complying with the provisions of this chapter, or any person who shall buy, sell, or fraudulently obtain any diploma or license to practice chiropractic shall be deemed guilty of a class A misdemeanor. It shall be the duty of the several prosecuting attorneys of this state to prosecute all persons charged with the violation of any provision of this chapter, and it shall be the duty of the executive secretary of the board, under the direction of said board, to aid said attorneys of this state, in the enforcement of this chapter.

(RSMo 1939 § 10060, A.L. 1981 S.B. 16)

Prior revision: 1929 § 13555



Section 331.085 Board may request injunction, restraining order or other court order, when, procedure.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

331.085. Board may request injunction, restraining order or other court order, when, procedure. — 1. Upon application by the board, and the necessary burden having been met, a court of general jurisdiction may grant an injunction, restraining order or other order as may be appropriate to enjoin a person from:

(1) Offering to engage or engaging in the performance of any acts or practices for which a certificate of registration or authority, permit or license is required by this chapter upon a showing that such acts or practices were performed or offered to be performed without a certificate of registration or authority, permit or license; or

(2) Engaging in any practice or business authorized by a certificate of registration or authority, permit or license issued pursuant to this chapter upon a showing that the holder presents a substantial probability of serious danger to the health, safety or welfare of any resident of this state or client or patient of the licensee.

2. Any such action shall be commenced either in the county in which such conduct occurred or in the county in which the defendant resides.

3. Any action brought pursuant to this section shall be in addition to and not in lieu of any penalty provided in this chapter and may be brought concurrently with other actions to enforce the provisions of this chapter.

4. Nothing in this section shall be construed to prohibit a person licensed or registered pursuant to chapter 334 whose license is in good standing from acting within the scope of his or her practice.

(L. 1999 H.B. 343 merged with S.B. 8 & 173)



Section 331.090 State board of chiropractic examiners created — appointment — qualifications — terms — removal.

Effective 28 Aug 2001

Title XXII OCCUPATIONS AND PROFESSIONS

331.090. State board of chiropractic examiners created — appointment — qualifications — terms — removal. — 1. The "Missouri State Board of Chiropractic Examiners" shall consist of five chiropractors, not more than two of whom shall be graduated from the same school or college of chiropractic, and one voting public member, to be appointed by the governor, with the advice and consent of the senate, from nominees submitted by the director of the division of professional registration, for a term of five years; except that, of the chiropractic members appointed for the terms which begin in 1989, one shall be appointed for a term of three years and one for a term of four years, of the chiropractic members appointed for the terms which begin in 1990, one shall be appointed for a term of four years and one shall be appointed for a term of five years, and the chiropractic member appointed for the term which begins in 1991 shall be appointed for a term of five years. Beginning in 2002, all successors to members shall be appointed to terms of four years from the date of their appointment and until their successors have been appointed and qualified. Each member shall be limited to two full consecutive terms. A member may be removed by the governor for incompetence or improper conduct. The chiropractors shall be United States citizens and shall have been residents of this state for one year and shall have practiced chiropractic continuously for a period of at least two years prior to such appointment. No person shall be appointed to the state board of chiropractic examiners who practices any other method of healing than chiropractic as defined in this chapter. The president of the Missouri State Chiropractors Association in office at the time shall, at least ninety days prior to the expiration of the term of a board member, other than the public member, or as soon as feasible after a vacancy on the board otherwise occurs, submit to the director of the division of professional registration a list of five chiropractors qualified and willing to fill the vacancy in question, with the request and recommendation that the governor appoint one of the five persons so listed, and with the list so submitted, the president of the Missouri State Chiropractors Association shall include in his or her letter of transmittal a description of the method by which the names were chosen by that association.

2. The public member shall be at the time of his or her appointment a citizen of the United States; a resident of this state for a period of one year and a registered voter; a person who is not and never was a member of any profession licensed or regulated pursuant to this chapter or the spouse of such person; and a person who does not have and never has had a material, financial interest in either the providing of the professional services regulated by this chapter, or an activity or organization directly related to any profession licensed or regulated pursuant to this chapter. The duties of the public member shall not include the determination of the technical requirements to be met for licensure or whether any person meets such technical requirements or of the technical competence or technical judgment of a licensee or a candidate for licensure.

(RSMo 1939 § 10052, A.L. 1981 S.B. 16, A.L. 1988 S.B. 598, A.L. 1999 H.B. 343, A.L. 2001 H.B. 567)

Prior revision: 1929 § 13547



Section 331.100 Organization of board — duty of officers — compensation, powers — meetings — liability for official acts.

Effective 28 Aug 2013

Title XXII OCCUPATIONS AND PROFESSIONS

331.100. Organization of board — duty of officers — compensation, powers — meetings — liability for official acts. — 1. The board shall elect a president and secretary at the first regular meeting held after January first of each year. Each member of the board shall receive as compensation for his services the sum of fifty dollars per day while discharging the actual duties of the board, and each member shall receive necessary traveling expenses while actually engaged in the performance of his duties as a member of the board.

2. The board shall have a common seal, and shall adopt rules and regulations for the application and enforcement of this chapter. The president and secretary shall have power to administer oaths. Four members shall constitute a quorum. They shall publish the dates and places for examinations at least thirty days prior to the meeting. The board shall create no expenses exceeding the sums received from time to time as herein provided.

3. The board shall employ such board personnel as may be necessary to carry out the provisions of this chapter. Board personnel shall include an executive secretary or comparable position, inspectors, investigators, attorneys, and secretarial support staff for these positions.

4. Board personnel shall have their duties and compensation prescribed by the board within appropriations for that purpose, except that compensation for board personnel shall not exceed that established for comparable positions, as determined by the board, under the job and pay plan of the department of insurance, financial institutions and professional registration.

5. Members of the board shall not be personally liable either jointly or separately for any act or acts committed in the performance of their official duties as board members.

(RSMo 1939 § 10053, A. 1949 H.B. 2071, A.L. 1969 H.B. 85, A.L. 1980 H.B. 1266, A.L. 1981 S.B. 16, A.L. 2008 S.B. 788, A.L. 2013 S.B. 330)

Prior revision: 1929 § 13548



Section 331.110 Patient records required to be maintained, contents — corrections to records, procedure — obtaining records, procedure.

Effective 28 Aug 2004

Title XXII OCCUPATIONS AND PROFESSIONS

331.110. Patient records required to be maintained, contents — corrections to records, procedure — obtaining records, procedure. — 1. Chiropractors shall maintain an adequate and complete patient record for each patient and may maintain electronic records provided that the record-keeping format is capable of being printed for review by the state board of chiropractic examiners. An adequate and complete patient record shall include documentation of the following information:

(1) Identification of the patient including name, birth date, address, and telephone number;

(2) The date or dates the patient was seen;

(3) The current status of the patient including the reason for the visit;

(4) Observation of pertinent physical findings;

(5) Assessment and clinical impression or diagnosis, to the extent authorized by section 331.010;

(6) Plan for care and treatment or additional consultations or diagnostic testing, if necessary, to the extent authorized by section 331.010;

(7) Any informed consent for office procedures or tests, to the extent authorized by section 331.010.

2. Patient records remaining under the care, custody, and control of the licensee shall be maintained by the licensee of the board or the licensee's designee for a minimum of seven years from the date of when the last professional service was provided.

3. Any correction, addition, or change in any patient record made more than forty-eight hours after the final entry is entered in the record and signed by the chiropractor shall be clearly marked and identified as such and the date, time, and name of the person making the correction, addition, or change shall be included as well as the reason for the correction, addition, or change.

4. The board shall not initiate disciplinary action under section 331.060 against a licensee solely based on a violation of this section. If the board initiates disciplinary action against the licensee for any reason other than a violation of this section the board may allege violation of this section as an additional cause for discipline under section 331.060.

5. The board shall not obtain a medical record of a patient without written authorization from the patient to obtain the medical record or the issuance of a subpoena for the medical record of the patient.

(L. 2004 H.B. 1246)



Section 331.115 Missouri license not required, when.

Effective 28 Aug 2004

Title XXII OCCUPATIONS AND PROFESSIONS

331.115. Missouri license not required, when. — A chiropractic physician licensed outside of this state shall not be required to obtain a Missouri license when:

(1) In consultation as a result of transmission of individual patient data by electronic or other means from within this state to an out-of-state licensed chiropractor with a chiropractor licensed to practice in this state, so long as a chiropractor licensed in this state retains ultimate authority and responsibility for the diagnosis or treatment in the care of the patient located within this state; or

(2) Evaluating a patient or rendering an oral or written chiropractic opinion, in connection with providing testimony or reviewing records for the purpose of any civil, criminal, or administrative proceeding in this state.

(L. 2004 H.B. 1246)






Chapter 332 Dentists

Chapter Cross References



Section 332.011 Definitions.

Effective 28 Aug 2010

Title XXII OCCUPATIONS AND PROFESSIONS

332.011. Definitions. — As used in this chapter, the following words and terms mean:

(1) "Accredited dental hygiene school", any program which teaches a course in dental hygiene which is accredited by the Commission on Dental Accreditation of the American Dental Association and which shall have a minimum of two academic years of curriculum provided in a college or institution of higher education;

(2) "Accredited dental school", any college, university, school, or other institution which teaches dentistry which has been certified by the American Dental Association;

(3) "Board", the Missouri dental board;

(4) "Certified dental assistant", a dental assistant who is currently certified by the Dental Assisting National Board, Inc.;

(5) "Dental assistant", an employee of a duly registered and currently licensed dentist in Missouri, other than either a dental hygienist or a certified dental assistant;

(6) "Expanded-functions dental assistant", any dental assistant who has passed a basic dental assisting skills mastery examination or a certified dental assistant, either of whom has successfully completed a board-approved expanded-functions course, passed a competency examination, and has obtained a permit authorizing them to perform expanded-functions duties from the Missouri dental board;

(7) "Expanded-functions duties", reversible acts that would be considered the practice of dentistry as defined in section 332.071 that the board specifies by rule may be delegated to a dental assistant or dental hygienist who possesses an expanded-functions permit.

(L. 1969 S.B. 97, A.L. 1993 H.B. 540, A.L. 1995 S.B. 35, A.L. 2010 H.B. 2226, et al.)



Section 332.021 Dental board, members, qualifications, appointment, terms, vacancy, how filled — board may sue and be sued.

Effective 28 Aug 2011

Title XXII OCCUPATIONS AND PROFESSIONS

332.021. Dental board, members, qualifications, appointment, terms, vacancy, how filled — board may sue and be sued. — 1. "The Missouri Dental Board" shall consist of seven members including five registered and currently licensed dentists, one registered and currently licensed dental hygienist with voting authority as limited in subsection 4 of this section, and one voting public member. Any currently valid certificate of registration or currently valid specialist's certificate issued by the Missouri dental board as constituted pursuant to prior law shall be a valid certificate of registration or a valid specialist's certificate, as the case may be, upon October 13, 1969, and such certificates shall be valid so long as the holders thereof comply with the provisions of this chapter.

2. Any person other than the public member appointed to the board as hereinafter provided shall be a dentist or a dental hygienist who is registered and currently licensed in Missouri, is a United States citizen, has been a resident of this state for one year immediately preceding his or her appointment, has practiced dentistry or dental hygiene for at least five consecutive years immediately preceding his or her appointment, shall have graduated from an accredited dental school or dental hygiene school, and at the time of his or her appointment or during his or her tenure on the board has or shall have no connection with or interest in, directly or indirectly, any dental college, dental hygiene school, university, school, department, or other institution of learning wherein dentistry or dental hygiene is taught, or with any dental laboratory or other business enterprise directly related to the practice of dentistry or dental hygiene.

3. The governor shall appoint members to the board by and with the advice and consent of the senate when a vacancy thereon occurs either by the expiration of a term or otherwise; provided, however, that any board member shall serve until his or her successor is appointed and has qualified. Each appointee, except where appointed to fill an unexpired term, shall be appointed for a term of five years. The president of the Missouri Dental Association in office at the time shall, at least ninety days prior to the expiration of the term of a board member other than the dental hygienist or public member, or as soon as feasible after a vacancy on the board otherwise occurs, submit to the director of the division of professional registration a list of five dentists qualified and willing to fill the vacancy in question, with the request and recommendation that the governor appoint one of the five persons so listed, and with the list so submitted, the president of the Missouri Dental Association shall include in his or her letter of transmittal a description of the method by which the names were chosen by that association.

4. The public member shall be at the time of his or her appointment a citizen of the United States; a resident of this state for a period of one year and a registered voter; a person who is not and never was a member of any profession licensed or regulated pursuant to this chapter or the spouse of such person; and a person who does not have and never has had a material, financial interest in either the providing of the professional services regulated by this chapter, or an activity or organization directly related to any profession licensed or regulated pursuant to this chapter. All members, including public members, shall be chosen from lists submitted by the director of the division of professional registration. The list of dentists submitted to the governor shall include the names submitted to the director of the division of professional registration by the president of the Missouri Dental Association. This list shall be a public record available for inspection and copying under chapter 610. Lists of dental hygienists submitted to the governor may include names submitted to the director of the division of professional registration by the president of the Missouri Dental Hygienists' Association. The duties of the dental hygienist member shall not include participation in the determination for or the issuance of a certificate of registration or a license to practice as a dentist. The duties of the public member shall not include the determination of the technical requirements to be met for licensure or whether any person meets such technical requirements or of the technical competence or technical judgment of a licensee or a candidate for licensure.

5. The board shall have a seal which shall be in circular form and which shall impress the word "SEAL" in the center and around said word the words "Missouri Dental Board". The seal shall be affixed to such instruments as hereinafter provided and to any other instruments as the board shall direct.

6. The board may sue and be sued as the Missouri dental board, and its members need not be named as parties. Members of the board shall not be personally liable, either jointly or severally, for any act or acts committed in the performance of their official duties as board members; nor shall any board member be personally liable for any court costs which accrue in any action by or against the board.

(L. 1969 S.B. 97, A.L. 1981 S.B. 16, A.L. 1983 S.B. 313, A.L. 1988 H.B. 1573, A.L. 1993 S.B. 27, A.L. 1999 H.B. 343, A.L. 2011 H.B. 464 merged with H.B. 555)



Section 332.031 Board, powers and duties — rulemaking, procedure.

Effective 28 Aug 1995

Title XXII OCCUPATIONS AND PROFESSIONS

332.031. Board, powers and duties — rulemaking, procedure. — 1. The board shall administer and enforce the provisions of this chapter, prescribe the duties of its officers and employees, and adopt, publish, and enforce such rules and regulations within the scope and purview of the provisions of this chapter as may be considered by the board to be necessary or proper for the effective administration and interpretation of the provisions of this chapter, and for the conduct of its business and management of its internal affairs.

2. The board shall adopt, publish, and enforce rules and regulations which regulate and define the acts and areas of practice which may be performed by dental hygienists, dental assistants, certified dental assistants and expanded functions dental assistants. Such rules shall establish the degree of supervision which must be provided by a currently licensed dentist and such educational and proof of competency requirements as must be met for any procedure performed by a dental hygienist, dental assistant, certified dental assistant or expanded functions dental assistant. The dentist shall be responsible for all patient care regardless of whether the care is rendered personally by the dentist or by a dental hygienist, dental assistant, certified dental assistant or expanded functions dental assistant.

3. The board shall set the amount of the fees which this chapter authorizes and requires by rules and regulations promulgated pursuant to section 536.021. The fees shall be set at a level to produce revenue which shall not substantially exceed the cost and expense of administering this chapter.

4. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1969 S.B. 97, A.L. 1981 S.B. 16, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3 merged with S.B. 35)

Effective 8-28-95 (S.B. 3); 6-13-95 (S.B. 35)



Section 332.032 Board president or secretary may administer oaths and subpoena witnesses and documents, when — enforcement of subpoenas.

Effective 28 Aug 2004

Title XXII OCCUPATIONS AND PROFESSIONS

332.032. Board president or secretary may administer oaths and subpoena witnesses and documents, when — enforcement of subpoenas. — 1. Upon unanimous consent of the members of the board, the president or secretary of the board shall administer oaths, subpoena witnesses, issue subpoenas duces tecum, and require production of documents and records pertaining to the practice of dentistry. Subpoenas, including subpoenas duces tecum, shall be served by a person authorized to serve subpoenas of courts of record. In lieu of requiring attendance of a person to produce original documents in response to a subpoena duces tecum, the board may require sworn copies of such documents to be filed with it or delivered to its designated representative.

2. The board may enforce its subpoenas, including subpoena duces tecum, by applying to a circuit court of Cole County, the county of the investigation, hearing, or proceeding, or any county where the person resides or may be found, for an order upon any person who shall fail to obey a subpoena to show cause why such subpoena should not be enforced, which such order and a copy of the application therefor shall be served upon the person in the same manner as a summons in a civil action, and if the circuit court shall, after a hearing, determine that the subpoena should be sustained and enforced, such court shall proceed to enforce the subpoena in the same manner as though the subpoena had been issued in a civil case in the circuit court.

(L. 2004 S.B. 1122)



Section 332.041 Board, meetings, officers — records — compensation.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

332.041. Board, meetings, officers — records — compensation. — 1. The board shall meet at least twice a year at such times and places in the state of Missouri as may be fixed by the board. The board shall elect from its membership a president, a vice president, and a secretary-treasurer, each of whom shall be elected at the times and serve for the terms as are determined by the board, and each of whose duties shall be prescribed by the board.

2. The board shall keep records of its official acts, and certified copies of any such records attested by a designee of the board with the board's seal affixed shall be received as evidence in all courts to the same extent as the board's original records would be received.

3. Each member of the board shall receive as compensation an amount set by the board not to exceed fifty dollars for each day devoted to the affairs of the board, and shall be entitled to reimbursement of his expenses necessarily incurred in the discharge of his official duties. The board may employ and pay legal counsel and such board personnel, as defined in subdivision (4) of subsection 10 of section 324.001, as it deems necessary within appropriations therefor.

(L. 1969 S.B. 97, A.L. 1981 S.B. 16, A.L. 2008 S.B. 788)



Section 332.051 Office, where — investigators, duties.

Effective 28 Aug 2004

Title XXII OCCUPATIONS AND PROFESSIONS

332.051. Office, where — investigators, duties. — 1. The board shall establish and maintain an office at Jefferson City, Missouri, where its records and files shall be kept.

2. Investigators employed by the board shall, among other duties, have the power in the name of the board to investigate alleged violations of this chapter including the right to inspect, on order of the board, any person licensed to practice dentistry or entity providing dental services in this state, including all facilities and equipment related to the delivery of dental care or the fabrication or adjustment of dental prostheses and all clinical and administrative records related to the dental care of patients with respect to violations of the provisions of this chapter.

(L. 1969 S.B. 97, A.L. 1981 S.B. 16, A.L. 2004 S.B. 1122)



Section 332.052 Dental records required, printed for review — records maintained for minimum of seven years — corrections to be clearly identified — laboratory work orders maintained.

Effective 28 Aug 2006

Title XXII OCCUPATIONS AND PROFESSIONS

332.052. Dental records required, printed for review — records maintained for minimum of seven years — corrections to be clearly identified — laboratory work orders maintained. — 1. Dentists shall maintain an adequate and complete patient record for each patient and may maintain electronic records provided the record-keeping format is capable of being printed for review by the board.

2. Patient records remaining under the care, custody and control of the licensees shall be maintained by the licensee, or the licensee's designee, for a minimum of seven years from the date of when the last professional service was provided or in the case of a minor, seven years from the age of majority.

3. Any correction, addition, or change in any patient record made more than forty-eight hours after the final entry is entered in the record as an addendum shall be clearly marked and identified as such, and the date, time, and name of the person making the correction, addition, or change shall be included, as well as the reason for the correction, addition, or change.

4. Dentists and nondentists shall maintain copies of laboratory work orders for seven years.

(L. 2006 S.B. 756)



Section 332.061 Funds, collection, disposition — board fund established, use, transferred to general revenue, when.

Effective 28 Aug 1985

Title XXII OCCUPATIONS AND PROFESSIONS

332.061. Funds, collection, disposition — board fund established, use, transferred to general revenue, when. — All funds received pursuant to the provisions of this chapter shall be transmitted by the director of the division of professional registration to the department of revenue for deposit in the state treasury to the credit of the "Dental Board Fund" which is hereby established. All expenditures authorized by this chapter shall be paid from funds appropriated from the dental board fund by the legislature. The provisions of section 33.080 to the contrary notwithstanding, money in this fund shall not be transferred and placed to the credit of general revenue until the amount in the fund at the end of the biennium is two times the amount of the appropriation from the board's funds for the preceding fiscal year or, if the board requires by rule permit renewal less frequently than yearly, then three times the appropriation from the board's funds for the preceding fiscal year. The amount, if any, in the fund which shall lapse is that amount in the fund which exceeds the appropriate multiple of the appropriations from the board's funds for the preceding fiscal year.

(L. 1969 S.B. 97, A.L. 1981 S.B. 16, A.L. 1985 S.B. 99)



Section 332.069 Practice of dentistry across state lines, restrictions — no license required, when.

Effective 28 Aug 2004

Title XXII OCCUPATIONS AND PROFESSIONS

332.069. Practice of dentistry across state lines, restrictions — no license required, when. — 1. Any person or entity not licensed to practice dentistry in Missouri shall not engage in the practice of dentistry, as defined in section 332.171, across state lines except as provided in this section.

2. For purposes of this chapter, the "practice of dentistry across state lines" means:

(1) The rendering of any written or otherwise documented dental opinion concerning the diagnosis or treatment of a patient within this state by a dentist located outside this state as a result of transmission of individual patient data by electronic, telephonic, or other means from within this state or any other state to such dentist or dentist's agent; or

(2) The rendering of treatment to a patient within this state by a dentist located outside this state as a result of transmission of individual patient data by electronic, telephonic, or other means from within this state or any other state to such dentist or dentist's agent.

3. A dentist located outside this state shall not be required to obtain a license in this state when:

(1) A consultation is requested by a licensed dentist in this state who retains ultimate authority and responsibility for the diagnosis or treatment of a patient located within this state; and

(2) The consultation request is not due to a contractual agreement to authorize or request consultations from a person or entity not licensed to practice dentistry in Missouri; or

(3) Evaluating a patient or rendering an oral, written, or otherwise documented dental opinion when providing testimony or records for the purpose of any civil or criminal action before any judicial or administrative proceeding of this state or other forum in this state.

(L. 2004 H.B. 970)



Section 332.071 Practice of dentistry defined.

Effective 28 Aug 2006

Title XXII OCCUPATIONS AND PROFESSIONS

332.071. Practice of dentistry defined. — A person or other entity "practices dentistry" within the meaning of this chapter who:

(1) Undertakes to do or perform dental work or dental services or dental operations or oral surgery, by any means or methods, including the use of lasers, gratuitously or for a salary or fee or other reward, paid directly or indirectly to the person or to any other person or entity;

(2) Diagnoses or professes to diagnose, prescribes for or professes to prescribe for, treats or professes to treat, any disease, pain, deformity, deficiency, injury or physical condition of human teeth or adjacent structures or treats or professes to treat any disease or disorder or lesions of the oral regions;

(3) Attempts to or does replace or restore a part or portion of a human tooth;

(4) Attempts to or does extract human teeth or attempts to or does correct malformations of human teeth or jaws;

(5) Attempts to or does adjust an appliance or appliances for use in or used in connection with malposed teeth in the human mouth;

(6) Interprets or professes to interpret or read dental radiographs;

(7) Administers an anesthetic in connection with dental services or dental operations or dental surgery;

(8) Undertakes to or does remove hard and soft deposits from or polishes natural and restored surfaces of teeth;

(9) Uses or permits to be used for the person's benefit or for the benefit of any other person or other entity the following titles or words in connection with the person's name: "Doctor", "Dentist", "Dr.", "D.D.S.", or "D.M.D.", or any other letters, titles, degrees or descriptive matter which directly or indirectly indicate or imply that the person is willing or able to perform any type of dental service for any person or persons, or uses or permits the use of for the person's benefit or for the benefit of any other person or other entity any card, directory, poster, sign or any other means by which the person indicates or implies or represents that the person is willing or able to perform any type of dental services or operation for any person;

(10) Directly or indirectly owns, leases, operates, maintains, manages or conducts an office or establishment of any kind in which dental services or dental operations of any kind are performed for any purpose; but this section shall not be construed to prevent owners or lessees of real estate from lawfully leasing premises to those who are qualified to practice dentistry within the meaning of this chapter;

(11) Controls, influences, attempts to control or influence, or otherwise interferes with the dentist's independent professional judgment regarding the diagnosis or treatment of a dental disease, disorder, or physical condition except that any opinion rendered by any health care professional licensed under this chapter or chapter 330, 331, 334, 335, 336, 337, or 338 regarding the diagnosis, treatment, disorder, or physical condition of any patient shall not be construed to control, influence, attempt to control or influence or otherwise interfere with a dentist's independent professional judgment;

(12) Constructs, supplies, reproduces or repairs any prosthetic denture, bridge, artificial restoration, appliance or other structure to be used or worn as a substitute for natural teeth, except when one, not a registered and licensed dentist, does so pursuant to a written uniform laboratory work order, in the form prescribed by the board, of a dentist registered and currently licensed in Missouri and which the substitute in this subdivision described is constructed upon or by use of casts or models made from an impression furnished by a dentist registered and currently licensed in Missouri;

(13) Attempts to or does place any substitute described in subdivision (12) of this section in a human mouth or attempts to or professes to adjust any substitute or delivers any substitute to any person other than the dentist upon whose order the work in producing the substitute was performed;

(14) Advertises, solicits, or offers to or does sell or deliver any substitute described in subdivision (12) of this section or offers to or does sell the person's services in constructing, reproducing, supplying or repairing the substitute to any person other than a registered and licensed dentist in Missouri;

(15) Undertakes to do or perform any physical evaluation of a patient in the person's office or in a hospital, clinic, or other medical or dental facility prior to or incident to the performance of any dental services, dental operations, or dental surgery;

(16) Reviews examination findings, x-rays, or other patient data to make judgments or decisions about the dental care rendered to a patient in this state.

(L. 1969 S.B. 97, A.L. 1976 S.B. 572, A.L. 1995 S.B. 35, A.L. 2003 S.B. 506, A.L. 2004 S.B. 1122, A.L. 2006 S.B. 756)



Section 332.072 Gratuitous dental services, dentists and dental hygienists licensed in other states may perform, when — prohibited, when — dental hygiene services, supervision required, when.

Effective 10 Jul 2001, see footnote

Title XXII OCCUPATIONS AND PROFESSIONS

332.072. Gratuitous dental services, dentists and dental hygienists licensed in other states may perform, when — prohibited, when — dental hygiene services, supervision required, when. — Notwithstanding any other provision of law to the contrary, any qualified dentist who is legally authorized to practice pursuant to the laws of another state may practice as a dentist in this state without examination by the board or payment of any fee and any qualified dental hygienist who is a graduate of an accredited dental hygiene school and legally authorized to practice pursuant to the laws of another state may practice as a dental hygienist in this state without examination by the board or payment of any fee, if such dental or dental hygiene practice consists solely of the provision of gratuitous dental or dental hygiene services provided for a period of not more than fourteen days in any one calendar year. Dentists and dental hygienists who are currently licensed in other states and have been refused licensure by the state of Missouri or previously been licensed by the state, but are no longer licensed due to suspension or revocation shall not be allowed to provide gratuitous dental services within the state of Missouri. Any dental hygiene services provided pursuant to this section shall be performed under the supervision of a dentist providing dental services pursuant to this section or a dentist licensed to practice dentistry in Missouri.

(L. 1995 S.B. 452, A.L. 1996 H.B. 1566, A.L. 2001 H.B. 567 merged with H.B. 607 merged with S.B. 393)

Effective 6-13-01 (H.B. 607); 7-10-01 (H.B. 567); 7-10-01 (S.B. 393)



Section 332.073 Death or incapacity, continuation of dental practice, when.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

332.073. Death or incapacity, continuation of dental practice, when. — The surviving spouse or personal representative of a deceased dentist or the spouse or person legally authorized to act for an incapacitated licensed dentist, for a period of twenty-four months following the death or incapacitation of such dentist, may perform the acts set forth in subdivision (10) of section 332.071, provided that he or she shall employ or contract with persons licensed in Missouri to practice dentistry or dental hygiene as defined in this chapter.

(L. 1999 H.B. 409)



Section 332.081 Oral health providers, hospitals may employ — unlicensed or unregistered practice prohibited — corporation, requirements, exceptions — application for permit to employ dentists and dental hygienists — rulemaking authority.

Effective 28 Aug 2017

Title XXII OCCUPATIONS AND PROFESSIONS

332.081. Oral health providers, hospitals may employ — unlicensed or unregistered practice prohibited — corporation, requirements, exceptions — application for permit to employ dentists and dental hygienists — rulemaking authority. — 1. Notwithstanding any other provision of law to the contrary, hospitals licensed under chapter 197 shall be authorized to employ any or all of the following oral health providers:

(1) A dentist licensed under this chapter for the purpose of treating on hospital premises those patients who present with a dental condition and such treatment is necessary to ameliorate the condition for which they presented such as severe pain or tooth abscesses;

(2) An oral and maxillofacial surgeon licensed under this chapter for the purpose of treating oral conditions that need to be ameliorated as part of treating the underlying cause of the patient’s medical needs including, but not limited to, head and neck cancer, HIV or AIDS, severe trauma resulting in admission to the hospital, organ transplant, diabetes, or seizure disorders. It shall be a condition of treatment that such patients are admitted to the hospital on either an in- or out-patient basis; and

(3) A maxillofacial prosthodontist licensed under this chapter for the purpose of treating and supporting patients of a head and neck cancer team or other complex care or surgical team for the fabrication of appliances following ablative surgery, surgery to correct birth anomalies, extensive radiation treatment of the head or neck, or trauma-related surgery.

2. No person or other entity shall practice dentistry in Missouri or provide dental services as defined in section 332.071 unless and until the board has issued to the person a certificate certifying that the person has been duly registered as a dentist in Missouri or to an entity that has been duly registered to provide dental services by licensed dentists and dental hygienists and unless and until the board has issued to the person a license, to be renewed each period, as provided in this chapter, to practice dentistry or as a dental hygienist, or has issued to the person or entity a permit, to be renewed each period, to provide dental services in Missouri. Nothing in this chapter shall be so construed as to make it unlawful for:

(1) A legally qualified physician or surgeon, who does not practice dentistry as a specialty, from extracting teeth;

(2) A dentist licensed in a state other than Missouri from making a clinical demonstration before a meeting of dentists in Missouri;

(3) Dental students in any accredited dental school to practice dentistry under the personal direction of instructors;

(4) Dental hygiene students in any accredited dental hygiene school to practice dental hygiene under the personal direction of instructors;

(5) A duly registered and licensed dental hygienist in Missouri to practice dental hygiene as defined in section 332.091;

(6) A dental assistant, certified dental assistant, or expanded functions dental assistant to be delegated duties as defined in section 332.093;

(7) A duly registered dentist or dental hygienist to teach in an accredited dental or dental hygiene school;

(8) A duly qualified anesthesiologist or nurse anesthetist to administer an anesthetic in connection with dental services or dental surgery; or

(9) A person to practice dentistry in or for:

(a) The United States Armed Forces;

(b) The United States Public Health Service;

(c) Migrant, community, or health care for the homeless health centers provided in Section 330 of the Public Health Service Act (42 U.S.C. Section 254(b));

(d) Federally qualified health centers as defined in Section 1905(l) (42 U.S.C. Section 1396d(l)) of the Social Security Act;

(e) Governmental entities, including county health departments; or

(f) The United States Veterans Bureau; or

(10) A dentist licensed in a state other than Missouri to evaluate a patient or render an oral, written, or otherwise documented dental opinion when providing testimony or records for the purpose of a civil or criminal action before any judicial or administrative proceeding of this state or other forum in this state.

3. No corporation shall practice dentistry as defined in section 332.071 unless that corporation is organized under the provisions of chapter 355 or 356 provided that a corporation organized under the provisions of chapter 355 and qualifying as an organization under 26 U.S.C. Section 501(c)(3) may only employ dentists and dental hygienists licensed in this state to render dental services to Medicaid recipients, low-income individuals who have available income below two hundred percent of the federal poverty level, and all participants in the SCHIP program, unless such limitation is contrary to or inconsistent with federal or state law or regulation. This subsection shall not apply to:

(1) A hospital licensed under chapter 197 that provides care and treatment only to children under the age of eighteen at which a person regulated under this chapter provides dental care within the scope of his or her license or registration;

(2) A federally qualified health center as defined in Section 1905(l) of the Social Security Act (42 U.S.C. Section 1396(d)(l)), or a migrant, community, or health care for the homeless health center provided for in Section 330 of the Public Health Services Act (42 U.S.C. Section 254(b)) at which a person regulated under this chapter provides dental care within the scope of his or her license or registration;

(3) A city or county health department organized under chapter 192 or chapter 205 at which a person regulated under this chapter provides dental care within the scope of his or her license or registration;

(4) A social welfare board organized under section 205.770, a city health department operating under a city charter, or a city-county health department at which a person regulated under this chapter provides dental care within the scope of his or her license or registration;

(5) Any entity that has received a permit from the dental board and does not receive compensation from the patient or from any third party on the patient’s behalf at which a person regulated under this chapter provides dental care within the scope of his or her license or registration;

(6) Any hospital nonprofit corporation exempt from taxation under Section 501(c)(3) of the Internal Revenue Code, as amended, that engages in its operations and provides dental services at facilities owned by a city, county, or other political subdivision of the state at which a person regulated under this chapter provides dental care within the scope of his or her license or registration.

­­

­

4. No unincorporated organization shall practice dentistry as defined in section 332.071 unless such organization is exempt from federal taxation under Section 501(c)(3) of the Internal Revenue Code of 1986, as amended, and provides dental treatment without compensation from the patient or any third party on their behalf as a part of a broader program of social services including food distribution. Nothing in this chapter shall prohibit organizations under this subsection from employing any person regulated by this chapter.

5. A dentist shall not enter into a contract that allows a person who is not a dentist to influence or interfere with the exercise of the dentist’s independent professional judgment.

6. A not-for-profit corporation organized under the provisions of chapter 355 and qualifying as an organization under 26 U.S.C. Section 501(c)(3), an unincorporated organization operating pursuant to subsection 4 of this section, or any other person should not direct or interfere or attempt to direct or interfere with a licensed dentist’s professional judgment and competent practice of dentistry. Nothing in this subsection shall be so construed as to make it unlawful for not-for-profit organizations to enforce employment contracts, corporate policy and procedure manuals, or quality improvement or assurance requirements.

7. All entities defined in subsection 3 of this section and those exempted under subsection 4 of this section shall apply for a permit to employ dentists and dental hygienists licensed in this state to render dental services, and the entity shall apply for the permit in writing on forms provided by the Missouri dental board. The board shall not charge a fee of any kind for the issuance or renewal of such permit. The provisions of this subsection shall not apply to a federally qualified health center as defined in Section 1905(l) of the Social Security Act (42 U.S.C. Section 1396d(l)).

8. Any entity that obtains a permit to render dental services in this state is subject to discipline pursuant to section 332.321. If the board concludes that the person or entity has committed an act or is engaging in a course of conduct that would be grounds for disciplinary action, the board may file a complaint before the administrative hearing commission. The board may refuse to issue or renew the permit of any entity for one or any combination of causes stated in subsection 2 of section 332.321. The board shall notify the applicant in writing of the reasons for the refusal and shall advise the applicant of his or her right to file a complaint with the administrative hearing commission as provided by chapter 621.

9. A federally qualified health center as defined in Section 1905(l) of the Social Security Act (42 U.S.C. Section 1396d(l)) shall register with the board. The information provided to the board as part of the registration shall include the name of the health center, the nonprofit status of the health center, sites where dental services will be provided, and the names of all persons employed by, or contracting with, the health center who are required to hold a license pursuant to this chapter. The registration shall be renewed every twenty-four months. The board shall not charge a fee of any kind for the issuance or renewal of the registration. The registration of the health center shall not be subject to discipline pursuant to section 332.321. Nothing in this subsection shall prohibit disciplinary action against a licensee of this chapter who is employed by, or contracts with, such health center for the actions of the licensee in connection with such employment or contract. All licensed persons employed by, or contracting with, the health center shall certify in writing to the board at the time of issuance and renewal of the registration that the facility of the health center meets the same operating standards regarding cleanliness, sanitation, and professionalism as would the facility of a dentist licensed by this chapter. The board shall promulgate rules regarding such standards.

10. The board may promulgate rules and regulations to ensure not-for-profit corporations are rendering care to the patient populations as set forth herein, including requirements for covered not-for-profit corporations to report patient census data to the board. The provisions of this subsection shall not apply to a federally qualified health center as defined in Section 1905(l) of the Social Security Act (42 U.S.C. Section 1396d(l)).

11. All not-for-profit corporations organized or operated pursuant to the provisions of chapter 355 and qualifying as an organization under 26 U.S.C. Section 501(c)(3), or the requirements relating to migrant, community, or health care for the homeless health centers provided in Section 330 of the Public Health Service Act (42 U.S.C. Section 254(b)) and federally qualified health centers as defined in Section 1905(l) (42 U.S.C. Section 1396d(l)) of the Social Security Act, that employ persons who practice dentistry or dental hygiene in this state shall do so in accordance with the relevant laws of this state except to the extent that such laws are contrary to, or inconsistent with, federal statute or regulation.

(L. 1969 S.B. 97, A.L. 1981 S.B. 16, A.L. 1995 S.B. 35, A.L. 2004 S.B. 1122, A.L. 2017 S.B. 50)



Section 332.086 Advisory commission for dental hygienists established, duties, members, terms, meetings, expenses.

Effective 28 Aug 2004

Title XXII OCCUPATIONS AND PROFESSIONS

332.086. Advisory commission for dental hygienists established, duties, members, terms, meetings, expenses. — 1. There is hereby established a five-member "Advisory Commission for Dental Hygienists", composed of dental hygienists appointed by the governor as provided in subsection 2 of this section and the dental hygienist member of the Missouri dental board, which shall guide, advise and make recommendations to the Missouri dental board. The commission shall:

(1) Recommend the educational requirements to be registered as a dental hygienist;

(2) Annually review the practice act of dental hygiene;

(3) Make recommendations to the Missouri dental board regarding the practice, licensure, examination and discipline of dental hygienists; and

(4) Assist the board in any other way necessary to carry out the provisions of this chapter as they relate to dental hygienists.

2. The members of the commission shall be appointed by the governor with the advice and consent of the senate. Each member of the commission shall be a citizen of the United States and a resident of Missouri for one year and shall be a dental hygienist registered and currently licensed pursuant to this chapter. Members of the commission who are not also members of the Missouri dental board shall be appointed for terms of five years, except for the members first appointed, one of which shall be appointed for a term of two years, one shall be appointed for a term of three years, one shall be appointed for a term of four years and one shall be appointed for a term of five years. The dental hygienist member of the Missouri dental board shall become a member of the commission and shall serve a term concurrent with the member's term on the dental board. All members of the initial commission shall be appointed by April 1, 2002. Members shall be chosen from lists submitted by the director of the division of professional registration. Lists of dental hygienists submitted to the governor may include names submitted to the director of the division of professional registration by the president of the Missouri Dental Hygienists Association.

3. The commission shall hold an annual meeting at which it shall elect from its membership a chairperson and a secretary. The commission shall meet in conjunction with the dental board meetings or no more than fourteen days prior to regularly scheduled dental board meetings. Additional meetings shall require a majority vote of the commission. A quorum of the commission shall consist of a majority of its members.

4. Members of the commission shall receive as compensation an amount set by the Missouri dental board not to exceed fifty dollars for each day devoted to the duties of the commission and shall be reimbursed for all actual and necessary expenses incurred in the performance of their official duties on the commission and in attending meetings of the Missouri dental board. The Missouri dental board shall provide all necessary staff and support services as required by the commission to hold commission meetings, to maintain records of official acts, and to conduct all other business of the commission.

(L. 2001 H.B. 567 merged with S.B. 393, A.L. 2004 S.B. 1122)



Section 332.091 Practice as a dental hygienist defined.

Effective 13 Jun 1995, see footnote

Title XXII OCCUPATIONS AND PROFESSIONS

332.091. Practice as a dental hygienist defined. — Any person "practices as a dental hygienist" within the meaning of this chapter who, under the supervision of a currently registered and licensed dentist, undertakes to or does remove hard and soft deposits from teeth, polishes natural and restored surfaces of teeth, polishes restorations of teeth, performs clinical examinations of teeth and surrounding tissues for diagnosis by a currently licensed and registered dentist, and who performs such other procedures as may be delegated by the supervising dentist under the degree of supervision set by and in accordance with rules and regulations promulgated by the board.

(L. 1969 S.B. 97, A.L. 1995 S.B. 35)

Effective 6-13-95



Section 332.093 Practice as a dental assistant defined.

Effective 28 Aug 2013

Title XXII OCCUPATIONS AND PROFESSIONS

332.093. Practice as a dental assistant defined. — Any person "practices as a dental assistant" within the meaning of this chapter who provides patient services in cooperation with and under the direct supervision of a currently registered and licensed dentist in Missouri. A currently registered and licensed dentist may delegate to a dental assistant, certified dental assistant or expanded functions dental assistant, under their direct supervision, such reversible acts that would be considered the practice of dentistry as defined in section 332.071 provided such delegation is done pursuant to the terms and conditions of a rule adopted by the Missouri dental board pursuant to section 332.031; except that, no such rule may allow delegation of acts that conflict with the practice of dental hygiene as defined in section 332.091, with the exception that polishing of teeth, placement of pit or fissure sealants, and application of topical fluoride may be delegated to a dental assistant, certified dental assistant or expanded-functions dental assistant.

(L. 1995 S.B. 35, A.L. 2013 S.B. 330)



Section 332.098 Expanded-function duties, delegation of — requirements — rulemaking authority.

Effective 28 Aug 2010

Title XXII OCCUPATIONS AND PROFESSIONS

332.098. Expanded-function duties, delegation of — requirements — rulemaking authority. — 1. Dentists delegating expanded-functions duties to dental assistants or dental hygienists shall do so in accordance with rules set forth by the board. No person shall perform expanded-functions duties in this state except under his or her own name and unless the board has issued to such person a permit to perform expanded-functions duties in this state; however, no provision of this section or this chapter shall be construed to make it unlawful for a duly registered and currently licensed dentist in this state to perform dental services that would be considered expanded-functions duties in this state or to make it unlawful for dental assistants, certified dental assistants, or expanded-functions dental assistants to perform polishing of teeth. Under section 332.093, the board shall not promulgate any rule allowing the delegation of acts to a dental assistant that would conflict with the practice of dental hygiene as defined in section 332.091. Expanded-functions permits shall be renewed every five years. The board may promulgate rules specifying the criteria by which expanded-functions permits may be issued and renewed. Expanded-functions permits shall be subject to discipline as provided in section 332.321.

2. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2010, shall be invalid and void.

(L. 2010 H.B. 2226, et al.)



Section 332.101 Practice as dental hygienist without certificate, prohibited, exceptions.

Effective 13 Jun 1995, see footnote

Title XXII OCCUPATIONS AND PROFESSIONS

332.101. Practice as dental hygienist without certificate, prohibited, exceptions. — No person shall practice as a dental hygienist in Missouri as defined in section 332.091 except under his own name and unless and until the board has issued to him a certificate certifying that he has been duly registered as a dental hygienist in Missouri and unless and until the board has issued to him a license, to be renewed each period as hereinafter provided, to practice as a dental hygienist in Missouri; but nothing in this section or chapter shall be so construed as to make it unlawful for a duly registered and currently licensed dentist in Missouri to practice as a dental hygienist in Missouri, or to make it unlawful for a qualified dental hygienist legally licensed in a state other than Missouri to give a demonstration or demonstrations before a meeting of dentists or dental hygienists or both in Missouri, or to make it unlawful for a legally qualified and licensed physician or surgeon to practice such oral hygiene as is a recognized part of the practice of medicine or surgery, or to make it unlawful for dental hygiene students in any accredited dental hygiene school to practice as a dental hygienist under the personal direction of instructors, or to make it unlawful for persons to practice as dental hygienists in the United States armed services or in the United States Public Health Service, or in or for the United States Veterans Bureau, or to teach in an accredited dental hygiene program, or to make it unlawful for dental assistants, certified dental assistants or expanded-functions dental assistants to perform polishing of teeth.

(L. 1969 S.B. 97, A.L. 1979 S.B. 331, A.L. 1981 S.B. 16, A.L. 1995 S.B. 35)

Effective 6-13-95



Section 332.111 Unregistered or unlicensed practice, penalty.

Effective 28 Aug 2004

Title XXII OCCUPATIONS AND PROFESSIONS

332.111. Unregistered or unlicensed practice, penalty. — Any person who practices dentistry as defined in section 332.071, or as a dental hygienist as defined in section 332.091, who is not duly registered and currently licensed in Missouri as hereinafter provided is guilty of a class A misdemeanor.

(L. 1969 S.B. 97, A.L. 1981 S.B. 16, A.L. 2004 S.B. 1122)



Section 332.112 Volunteer license, requirements — renewal — limitation on practice — no application fee.

Effective 28 Aug 2009

Title XXII OCCUPATIONS AND PROFESSIONS

332.112. Volunteer license, requirements — renewal — limitation on practice — no application fee. — 1. A person desiring to obtain a volunteer license to practice dentistry shall:

(1) Submit to the board a verified affidavit stating that he or she has been licensed to practice dentistry in Missouri or in any state or territory of the United States or the District of Columbia for at least ten years and has not allowed that license to lapse or expire for a period of time greater than four years immediately preceding the date of application for a volunteer license, is retired from the practice of dentistry, and that his or her license was in good standing at retirement; and

(2) Meet the requirements in section 332.151.

2. Effective with the licensing period beginning on December 1, 2010, a volunteer license to practice dentistry shall be renewed every two years. To renew a license, each dentist shall submit satisfactory evidence of current certification in the American Heart Association's Basic Life Support (BLS), Advanced Cardiac Life Support (ACLS), or certification equivalent to BLS or ACLS and completion of forty hours of board-approved continuing education during the two-year period immediately preceding the renewal period. Continuing education hours earned towards certification in BLS or ACLS may be applied towards the forty hours of continuing education required for renewal. Each dentist shall maintain documentation of completion of the required continuing education hours for a minimum of six years after the reporting period in which the continuing education was completed. The board, solely in its discretion, may allow a dentist working at a facility outlined in subsection 3 of this section to credit time spent working in that facility towards the forty-hour continuing education requirement for renewal. The board, solely in its discretion, may waive or extend the time requirements for completion of continuing education for reasons related to health, military service, foreign residency, or for other good cause. All requests for credit for continuing education hours and requests for waivers or extensions of time shall be made in writing and submitted to the board before the renewal date.

3. A dentist with a volunteer license may only provide without compensation dental care and preventative care services to family members or at facilities operated by city or county health departments organized under chapter 192 or 205, city health departments operating under city charters, combined city-county health centers, public elementary or secondary schools, federally funded community health centers, or nonprofit community health centers.

4. The board shall not charge a fee for any application for a volunteer license to practice dentistry nor to renew a volunteer license to practice dentistry.

(L. 2009 S.B. 296)



Section 332.113 Volunteer dental hygienist license, requirements — renewal — limitation on practice — no application fee.

Effective 28 Aug 2009

Title XXII OCCUPATIONS AND PROFESSIONS

332.113. Volunteer dental hygienist license, requirements — renewal — limitation on practice — no application fee. — 1. A person desiring to obtain a volunteer license to practice as a dental hygienist shall:

(1) Submit to the board a verified affidavit stating that he or she has been licensed to practice as a dental hygienist in Missouri or in any state or territory of the United States or the District of Columbia for at least ten years, and has not allowed that license to lapse or expire for a period of time greater than four years immediately preceding the date of application for a volunteer license is retired from practicing as a dental hygienist, and that his or her license was in good standing at retirement; and

(2) Meet the requirements in sections 332.251 or 332.281 and 332.231.

2. Effective with the licensing period beginning on December 1, 2010, a volunteer license to practice dental hygiene shall be renewed every two years. To renew a license, each dental hygienist shall submit satisfactory evidence of current certification in the American Heart Association's Basic Life Support (BLS), Advanced Cardiac Life Support (ACLS), or certification equivalent to BLS or ACLS and completion of twenty-five hours of board-approved continuing education during the two-year period immediately preceding the renewal period. Continuing education hours earned towards certification in BLS or ACLS may be applied towards the twenty-five hours of continuing education required for renewal. Each dental hygienist shall maintain documentation of completion of the required continuing education hours for a minimum of six years after the reporting period in which the continuing education was completed. The board, solely in its discretion, may allow a dental hygienist working at a facility outlined in subsection 3 of this section to credit time spent working in that facility towards the twenty-five hour continuing education requirement for renewal. The board, solely in its discretion, may waive or extend the time requirements for completion of continuing education for reasons related to health, military service, foreign residency, or for other good cause. All requests for credit for continuing education hours and requests for waivers or extensions of time shall be made in writing and submitted to the board before the renewal date.

3. A dental hygienist with a volunteer license may only provide without compensation dental hygiene care and preventative care services to family members or at facilities operated by city or county health departments organized under chapter 192 or 205, city health departments operating under city charters, combined city-county health centers, public elementary or secondary schools, federally funded community health centers, or nonprofit community health centers.

4. The board shall not charge a fee for any application for a volunteer license to practice dental hygiene nor to renew a volunteer license to practice dental hygiene.

(L. 2009 S.B. 296)



Section 332.121 Board may ask court to enjoin illegal practice — venue.

Effective 28 Aug 2004

Title XXII OCCUPATIONS AND PROFESSIONS

332.121. Board may ask court to enjoin illegal practice — venue. — 1. Upon application by the board and the necessary burden having been met, a court of general jurisdiction may grant an injunction, restraining order, or other order as may be appropriate to enjoin a person, corporation, firm, or other entity from:

(1) Offering to engage or engaging in the performance of any acts or practices for which a certificate of registration or authority, permit or license is required by this chapter upon a showing that such acts or practices were performed or offered to be performed without a certificate of registration or authority, permit or license; or

(2) Engaging in any practice or business authorized by a certificate of registration or authority, permit or license issued pursuant to this chapter upon a showing that the holder presents a substantial probability of serious danger to the health, safety or welfare of any resident of this state or client or patient of the licensee; or

(3) Directing, interfering with, or attempting to direct or interfere with a licensed dentist's professional judgment or competent practice of dentistry.

­­

­

2. Any such action shall be commenced either in the county in which the defendant resides or in the county in which such conduct occurred.

3. Any action brought under this section shall be in addition to and not in lieu of any penalty provided by this chapter and may be brought concurrently with other actions to enforce this chapter.

(L. 1969 S.B. 97, A.L. 1981 S.B. 16, A.L. 1983 S.B. 302, A.L. 2004 S.B. 1122)



Section 332.122 Reimbursement by health benefit or dental plans, criteria.

Effective 28 Aug 2004

Title XXII OCCUPATIONS AND PROFESSIONS

332.122. Reimbursement by health benefit or dental plans, criteria. — 1. The determination of whether a service provided to a patient is covered or reimbursable under the terms of a health benefit or dental benefit plan and the creation and management of a health care provider network are:

(1) Deemed not to be the practice of dentistry or other profession governed by this chapter; and

(2) Not in any way subject to the provisions of this chapter.

2. Claims, records, and documents pertaining to the operations of a health carrier, health benefit plan, dental benefit plan, or health care provider network are not clinical and administrative records under section 332.051.

3. Nothing in subsection 1 or 2 of this section shall be construed as affecting the obligations of a health carrier, under chapters 354 and 376, as health carrier is defined in section 376.1350.

(L. 2004 S.B. 1122)



Section 332.131 Applicant for registration as a dentist, qualifications of.

Effective 28 Aug 1981

Title XXII OCCUPATIONS AND PROFESSIONS

332.131. Applicant for registration as a dentist, qualifications of. — Any person who is at least twenty-one years of age, of good moral character and reputation, and who is a graduate of and has a degree in dentistry from an accredited dental school may apply to the board for examination and registration as a dentist in Missouri.

(L. 1969 S.B. 97, A.L. 1981 S.B. 16)



Section 332.141 Application form, contents — fee.

Effective 28 Aug 1981

Title XXII OCCUPATIONS AND PROFESSIONS

332.141. Application form, contents — fee. — Applications for dental examination and registration shall be in writing and on forms furnished to the applicant and shall contain the applicant's statements showing the applicant's education and such other pertinent information as the board may require. Each application shall contain a statement that it is made under oath or affirmation and that its representations are true and correct to the best knowledge and belief of the person signing same, subject to the penalties of making a false affidavit or declaration, and shall be accompanied by a dentist examination fee.

(L. 1969 S.B. 97, A.L. 1981 S.B. 16)



Section 332.151 Dentist applicant, examination, how conducted — failure, reexamination, additional education, when.

Effective 28 Aug 1981

Title XXII OCCUPATIONS AND PROFESSIONS

332.151. Dentist applicant, examination, how conducted — failure, reexamination, additional education, when. — 1. Each applicant for dental examination and registration, after the board has determined that he is a person of good moral character and reputation, shall appear before the board at the time and place in or out of the state of Missouri specified by the board in a written notice to each applicant. The fee accompanying the application as provided in section 332.141 shall not be refunded to any applicant who fails to appear at the time and place so specified, but the board for good cause shown, as defined by rule, may permit any applicant to take the examination or examinations at a later time without paying an additional fee.

2. The board shall determine and specify by rule whether the dental examinations shall be written or oral or clinical or all three, but in any event they shall be in such form and of such content and character as to thoroughly test the qualifications of the applicant to practice dentistry in Missouri. Completion of the national board theoretical examination with scores acceptable to the board, as promulgated by rule, * is a prerequisite to taking the dental examinations.

3. Any applicant who passes the dental examination or examinations with the average grade specified by a rule promulgated by the board shall be entitled to registration as a dentist in Missouri and shall receive a certificate of registration; but even though an applicant may have made passing grades on his examinations, he shall not be entitled to a certificate of registration as a dentist if the board finds that at any time prior to the issuance of the certificate he has cheated or attempted to cheat on his examination or examinations or any of them or has made false or misleading statements in any application filed for the examination with intent to deceive the board, or that he is not a person of good moral character.

4. The board shall determine and specify by rule the number of times an applicant may fail all or a portion of the dental examinations without completing additional education in an accredited dental school, and shall specify by rule the type and amount of additional education which shall be required of an applicant, which type and amount may vary depending upon the failed portions of the dental examinations. However, no applicant shall be refused permission to take the dental examinations twice without completing additional education, nor shall additional education be required if the applicant only fails an examination over Missouri laws.

(L. 1969 S.B. 97, A.L. 1981 S.B. 16)

*Words "completion of which" appear here in original rolls, apparently typographical error.



Section 332.161 Failed applicant, new examination — fee.

Effective 28 Aug 1981

Title XXII OCCUPATIONS AND PROFESSIONS

332.161. Failed applicant, new examination — fee. — If an applicant for the dental examination or an applicant for the dental hygienist examination fails to make the required average grade as specified by the board, he may make an application to the board for reexamination on a form to be furnished by the board on request and he may take a new examination or examinations at such time and place as is specified by the board, upon payment by an applicant of a reexamination fee equivalent to the dentist examination fee or upon payment by an applicant for examination as a dental hygienist of a reexamination fee equivalent to the dental hygienist examination fee. The new examination or examinations and subsequent registration, if any, shall be governed by the provisions of sections 332.151 and 332.251, respectively.

(L. 1969 S.B. 97, A.L. 1981 S.B. 16)



Section 332.171 Specialist license, fee, issued when — evaluation committee established, compensation.

Effective 28 Aug 2004

Title XXII OCCUPATIONS AND PROFESSIONS

332.171. Specialist license, fee, issued when — evaluation committee established, compensation. — 1. The board shall upon application issue a specialist's license to any currently licensed dentist in Missouri who has been certified in any specialty by an examining board recognized by the American Dental Association. Any such application shall be accompanied by the required fee.

2. Any currently licensed dentist in Missouri who has completed a dental specialty program accredited by the Council on Dental Accreditation but is not eligible for specialty licensure under subsection 1 of this section may apply to the board for specialty licensure in one of the specialty areas recognized by the American Dental Association. Each such application shall be accompanied by the required fee. The board shall establish by rule the minimum requirements for specialty licensure under this subsection. The board shall issue a specialty license to an applicant under this subsection if the applicant meets the requirements of this subsection.

3. The board shall grant a license in one of the specialty areas recognized by the American Dental Association to a dentist who has been certified or licensed and is practicing in another state, province, or territory if the applicant meets the following requirements and the application is accompanied by the required fee:

(1) The applicant currently holds a Missouri license to practice dentistry or obtains such license under sections 332.131 and 332.181, or under section 332.211;

(2) The applicant meets the educational requirements for specialty licensure required of original applicants for specialty licensure in the state of Missouri as required in subsections 1 and 2 of this section;

(3) The applicant meets such other minimum requirements for specialty licensure under this subsection as may be required by the board.

4. The board may establish a committee for each American Dental Association-recognized specialty applied for consisting of at least two dentists appointed by the board who hold valid Missouri specialty licenses in the recognized specialty and who are current diplomats of an American specialty board recognized by the American Dental Association. Each committee shall assist the board in evaluating an applicant for specialty licensure in the recognized specialty for which that committee was established and assume such other duties as established by rule of the board.

5. Each member of a specialty committee appointed by the board as provided in this section shall receive as compensation an amount set by the board, not to exceed fifty dollars for each day spent in the performance of his or her duties on the committee and each member shall be reimbursed for all actual and necessary expenses incurred in the performance of his or her duties.

6. All specialty licenses shall be subject to discipline for cause as set forth in section 332.321, and each specialty license holder shall renew his or her specialty license or licenses as provided for in section 332.181 and shall pay the renewal fee provided therefor.

7. The board shall issue to each applicant who has been recommended as qualified by the specialty committee, as provided in subsection 4 of this section, a license to practice dentistry in the specialty for which he or she has been so recommended.

(L. 1969 S.B. 97, A.L. 1981 S.B. 16, A.L. 1983 S.B. 302, A.L. 2004 H.B. 970)

(1968) Oral surgery is “specialty” within meaning of statute. This statute does not require two years' practice in this state prior to effective date of this section. There is no requirement that applicant be in active practice in this state as of effective date of statute. Missouri Dental Board v. Riney (A.), 429 S.W.2d 803.



Section 332.181 License to practice dentistry, application, fee, renewal, requirements.

Effective 28 Aug 2004

Title XXII OCCUPATIONS AND PROFESSIONS

332.181. License to practice dentistry, application, fee, renewal, requirements. — 1. No person shall engage in the practice of dentistry in Missouri without having first secured a license as provided for in this chapter.

2. Any person desiring a license to practice dentistry in Missouri shall pay the required fee and make application to the board on a form prescribed by the board pursuant to section 332.141. An application for licensure shall be active for one year after the date it is received by the board. The application becomes void if not completed within such one-year period.

3. All persons once licensed to practice dentistry in Missouri shall renew his or her license to practice dentistry in Missouri on or before the license renewal date and shall display his or her license for each current licensing period in the office in which he or she practices or offers to practice dentistry.

4. Effective with the licensing period beginning on December 1, 2002, a license shall be renewed every two years. To renew a license, each dentist shall submit satisfactory evidence of completion of fifty hours of continuing education during the two-year period immediately preceding the renewal period. Each dentist shall maintain documentation of completion of the required continuing education hours as provided by rule. Failure to obtain the required continuing education hours, submit satisfactory evidence, or maintain documentation is a violation of section 332.321. As provided by rule, the board may waive and/or extend the time requirements for completion of continuing education for reasons related to health, military service, foreign residency or for other good cause. All requests for waivers and/or extensions of time shall be made in writing and submitted to the board before the renewal date.

5. Any licensed dentist who fails to renew his or her license on or before the renewal date may apply to the board for renewal of his or her license within four years subsequent to the date of the license expiration. To renew an expired license, the person shall submit an application for renewal, pay the renewal fee and renewal penalty fee as set by rule, and submit satisfactory evidence of completion of at least fifty hours of continuing education for each renewal period that his or her license was expired as provided by rule. The required hours must be obtained within four years prior to renewal. The license of any dentist who fails to renew within four years of the time his or her license has expired shall be void. The dentist may apply for a new license; provided that, unless application is made under section 332.321, the dentist shall pay the same fees and be examined in the same manner as an original applicant for licensure as a dentist.

(L. 1969 S.B. 97, A.L. 1981 S.B. 16, A.L. 1983 S.B. 302, A.L. 1993 S.B. 27, A.L. 2001 S.B. 393, A.L. 2004 H.B. 970)



Section 332.191 Dentist, license, contents.

Effective 28 Aug 1981

Title XXII OCCUPATIONS AND PROFESSIONS

332.191. Dentist, license, contents. — Licenses issued to dentists shall contain a serial number, the name of the licensee, the date of issue, and the date of expiration.

(L. 1969 S.B. 97, A.L. 1981 S.B. 16)



Section 332.201 Dentist, temporary certificate or license issued, when, length of time valid.

Effective 28 Aug 1981

Title XXII OCCUPATIONS AND PROFESSIONS

332.201. Dentist, temporary certificate or license issued, when, length of time valid. — The board may not issue any temporary certificates of registration or licenses to practice dentistry in Missouri; except, upon the request and recommendation of the department of health and senior services, the department of mental health, or the department of corrections and human resources, the board shall issue a letter authorizing an uncertificated and unlicensed graduate of an accredited dental school to practice dentistry if the board determines that the recommended person is qualified to take the dental examination and if this person is employed by an institution operated by one of the aforenamed agencies the letter shall be effective for such period of time as may be authorized by the board, but any such authorization issued by the board shall in no event extend beyond the date that the results of the board's dental examination or examinations next following the date of the authorization are announced.

(L. 1969 S.B. 97, A.L. 1981 S.B. 16)



Section 332.211 Registration and licensing without examination, requirements, fee.

Effective 28 Aug 1981

Title XXII OCCUPATIONS AND PROFESSIONS

332.211. Registration and licensing without examination, requirements, fee. — The board shall grant without examination a certificate of registration and a license to a dentist who has been licensed in another state for at least five consecutive years immediately preceding his applying, if the board is satisfied by proof adduced by the applicant that his qualifications are at least equivalent to the requirements for initial registration as a dentist in Missouri under the provisions of this chapter, that he is at least twenty-one years of age and is of good moral character and reputation; provided that the board may by rule require an applicant under this section to take any examination over Missouri laws given to dentists initially seeking licensure under section 332.151 and to take a practical examination if his licensure in any state was ever denied, revoked or suspended for incompetency or inability to practice in a safe manner, or if he has failed any practical examination given as a prerequisite to licensure as a dentist in any state. Any such dentist applying to be so registered and licensed shall accompany his application with a fee not greater than the dental examination and license fees and if registered and licensed shall renew his license as provided in section 332.181.

(L. 1969 S.B. 97, A.L. 1981 S.B. 16)



Section 332.221 Dentist, certificate of practice, who eligible for, fee.

Effective 28 Aug 1981

Title XXII OCCUPATIONS AND PROFESSIONS

332.221. Dentist, certificate of practice, who eligible for, fee. — Any registered and currently licensed dentist of good moral character who has been practicing dentistry in Missouri immediately preceding the date of his application may apply to the board for a certificate to be signed and attested by a designee of the board and bearing the board's seal, certifying that the holder is a person of good moral character, that he was registered and licensed in Missouri as a dentist on the ______ day of ______, 20______, and has been practicing dentistry continuously in Missouri for ______ year(s) immediately preceding the date of the certificate, and that he has represented to the board that he intends to apply to practice dentistry in the state of ______; but the required fee shall accompany each such application.

(L. 1969 S.B. 97, A.L. 1981 S.B. 16)



Section 332.231 Applicant as dental hygienist, qualifications.

Effective 28 Aug 1981

Title XXII OCCUPATIONS AND PROFESSIONS

332.231. Applicant as dental hygienist, qualifications. — Any person who is of good moral character and reputation and who has satisfactorily completed a course in dental hygiene in an accredited dental hygiene school may apply to the board for examination and registration as a dental hygienist in Missouri.

(L. 1969 S.B. 97, A.L. 1981 S.B. 16)



Section 332.241 Application, contents, fee.

Effective 28 Aug 1981

Title XXII OCCUPATIONS AND PROFESSIONS

332.241. Application, contents, fee. — Applications for examination and registration as a dental hygienist shall be in writing on forms furnished to the applicant which shall contain applicant's statements showing his education and such other pertinent information as the board may require. Each application shall contain a statement that it is made under oath or affirmation and that its representations are true and correct to the best knowledge and belief of the person signing same, subject to the penalties of making a false affidavit or declaration, and shall be accompanied by a dental hygienist examination fee.

(L. 1969 S.B. 97, A.L. 1981 S.B. 16)



Section 332.251 Dental hygienist applicant, examination, how conducted — failure, reexamination, additional education, when.

Effective 28 Aug 1981

Title XXII OCCUPATIONS AND PROFESSIONS

332.251. Dental hygienist applicant, examination, how conducted — failure, reexamination, additional education, when. — 1. Each applicant for examination as a dental hygienist shall, after the board has determined that he is a person of good moral character and reputation, appear before the board at the time and place specified by the board in a written notice to each such applicant. The fee accompanying the application as provided in section 332.241 shall not be refunded to any applicant who fails to appear at the time and place so specified, but the board for good cause shown, as defined by rule, may permit any applicant to take the examination or examinations at a later time without paying an additional fee.

2. The board shall determine and specify by rule whether dental hygienist examinations shall be written or oral or clinical or all three, but in any event the examination shall be of such form and of such content and character as to thoroughly test the qualifications of the applicant to practice as a dental hygienist in Missouri. Completion of the national board theoretical examination with scores acceptable to the board, as promulgated by rule, is a prerequisite to taking the dental hygienist examinations.

3. Any applicant who passes the dental hygienist examination or examinations with the average grade specified in a rule promulgated by the board shall be entitled to registration as a dental hygienist in Missouri, and shall receive a certificate of registration. Irrespective of the fact that an applicant may have made passing grades on his examinations, he shall not be entitled to a certificate of registration as a dental hygienist if the board finds that at any time prior to the issuance of the certificate the applicant has cheated on his examination or examinations, or has made false or misleading statements in any application filed for such examination with intent to deceive the board, or that he is not a person of good moral character and reputation.

4. The board shall determine and specify by rule the number of times an applicant may fail all or a portion of the dental hygiene examinations without completing additional education in an accredited dental hygiene school, and shall specify by rule the type and amount of additional education which shall be required of an applicant, which type and amount may vary depending upon the failed portions of the dental hygiene examinations. However, no applicant shall be refused permission to take the dental hygiene examinations twice without completing additional education, nor shall additional education be required if the applicant only fails an examination over Missouri laws.

(L. 1969 S.B. 97, A.L. 1981 S.B. 16)



Section 332.261 License as dental hygienist, application, fee, renewal — renewal and reinstatement procedure.

Effective 28 Aug 2004

Title XXII OCCUPATIONS AND PROFESSIONS

332.261. License as dental hygienist, application, fee, renewal — renewal and reinstatement procedure. — 1. No person shall engage in the practice of dental hygiene without having first secured a license as provided for in this chapter.

2. Any person desiring a license to practice dental hygiene in Missouri shall pay the required fee and make application to the board on a form prescribed by the board pursuant to section 332.241. An application for licensure shall be active for one year after the date it is received by the board. The application becomes void if not completed within such one-year period.

3. All persons once licensed to practice as a dental hygienist in Missouri shall renew his or her license to practice on or before the renewal date and shall display his or her license for each current licensing period in the office in which he or she practices or offers to practice as a dental hygienist.

4. Effective with the licensing period beginning on December 1, 2002, a license shall be renewed every two years. To renew a license, each dental hygienist shall submit satisfactory evidence of completion of thirty hours of continuing education during the two-year period immediately preceding the renewal period. Each dental hygienist shall maintain documentation of completion of the required continuing education hours as provided by rule. Failure to obtain the required continuing education hours, submit satisfactory evidence, or maintain documentation is a violation of section 332.321 and may subject the licensee to discipline. As provided by rule, the board may waive and/or extend the time requirements for completion of the continuing education for reasons related to health, military service, foreign residency or for other good cause. All requests for waivers and/or extensions of time shall be made in writing and submitted to the board before the renewal date.

5. Any licensed dental hygienist who fails to renew his or her license on or before the renewal date may apply to the board for renewal of his or her license within four years subsequent to the date of the license expiration. To renew an expired license, the person shall submit an application for renewal, pay the renewal fee and renewal penalty fee as set by rule, and submit satisfactory evidence of completion of at least thirty hours of continuing education for each renewal period that his or her license was expired as provided by rule. The required hours must be obtained within four years prior to renewal. The license of any dental hygienist who fails to renew within four years of the time his or her license has expired shall be void. The dental hygienist may reapply for a license; provided that, unless application is made under section 332.281, the dental hygienist shall pay the same fees and be examined in the same manner as an original applicant for licensure as a dental hygienist.

(L. 1969 S.B. 97, A.L. 1981 S.B. 16, A.L. 1983 S.B. 302, A.L. 1993 S.B. 27, A.L. 2001 S.B. 393, A.L. 2004 H.B. 970)



Section 332.271 Dental hygienist license, contents.

Effective 28 Aug 1981

Title XXII OCCUPATIONS AND PROFESSIONS

332.271. Dental hygienist license, contents. — Licenses issued to dental hygienists by the board shall contain a serial number, the name of the licensee, the date of issue, and the date of expiration.

(L. 1969 S.B. 97, A.L. 1981 S.B. 16)



Section 332.281 Dental hygienist, license without examination, when — fee.

Effective 28 Aug 1981

Title XXII OCCUPATIONS AND PROFESSIONS

332.281. Dental hygienist, license without examination, when — fee. — The board shall grant without examination a certificate of registration and license to a dental hygienist who has been licensed in another state for at least two consecutive years immediately preceding his application to practice in Missouri if the board is satisfied by proof adduced by the applicant that his qualifications are at least equivalent to the requirements for initial registration as a dental hygienist in Missouri under the provisions of this chapter and that he is of good moral character and reputation; provided that the board may by rule require an applicant under this section to take any examination over Missouri laws given to dental hygienist initially seeking licensure under section 332.251 and to take a practical examination if his licensure in any state was ever denied, revoked or suspended for incompetency or inability to practice in a safe manner, or if he has failed any practical examination given as a prerequisite to licensure as a dental hygienist in any state. Any such dental hygienist applying to be so registered and licensed shall accompany his application with a fee not greater than the dental hygienist examination and license fees and if registered and licensed shall renew his license as provided in section 332.261.

(L. 1969 S.B. 97, A.L. 1981 S.B. 16)



Section 332.291 Dental hygienist, certificate of practice, who eligible, fee.

Effective 28 Aug 1981

Title XXII OCCUPATIONS AND PROFESSIONS

332.291. Dental hygienist, certificate of practice, who eligible, fee. — Any person registered and currently licensed as a dental hygienist, who is of good moral character, who has been practicing as a dental hygienist in Missouri immediately preceding the date of his application under the continuous supervision of a registered and currently licensed dentist in Missouri, may apply to the board for a certificate to be signed and attested by a designee of the board and bearing the board's seal, certifying that the holder is a person of good moral character, that he was registered and licensed in Missouri as a dental hygienist on the ______ day of ______, 20______, and has been practicing as a dental hygienist continuously under the supervision of a duly registered and currently licensed dentist in Missouri for ______ year(s) immediately preceding the date of the certificate, and that he has represented to the board that he intends to apply to practice as a dental hygienist in the state of ______; provided that the required fee shall accompany each application.

(L. 1969 S.B. 97, A.L. 1981 S.B. 16)



Section 332.301 Dental hygienist, temporary license prohibited.

Effective 28 Aug 1969

Title XXII OCCUPATIONS AND PROFESSIONS

332.301. Dental hygienist, temporary license prohibited. — The board may not issue any temporary certificate of registration or any temporary license to practice as a dental hygienist in Missouri.

(L. 1969 S.B. 97)



Section 332.302 Definitions.

Effective 28 Aug 2005

Title XXII OCCUPATIONS AND PROFESSIONS

332.302. Definitions. — As used in sections 332.302 to 332.305, the following terms shall mean:

(1) "Committee", the dental hygienist distance learning committee created under section 332.303;

(2) "Department", the department of economic development;

(3) "Director", the director of the department of economic development.

(L. 2005 S.B. 177)



Section 332.303 Dental hygienist distance learning committee established, members.

Effective 28 Aug 2005

Title XXII OCCUPATIONS AND PROFESSIONS

332.303. Dental hygienist distance learning committee established, members. — 1. Subject to appropriations, there is hereby established the "Dental Hygienist Distance Learning Committee". The committee shall consist of six members and the director of the division of professional registration. The director shall appoint the members of the committee, three of whom shall be dentists licensed under this chapter, and three of whom shall be dental hygienists holding certificates of registration under this chapter.

2. Members of the committee shall not be compensated for their services, but they shall be reimbursed for actual and necessary expenses incurred in the performance of their duties. Each member shall serve until the committee is dissolved under section 332.305. The department shall provide staff to the committee and aid it in the performance of its duties.

(L. 2005 S.B. 177)



Section 332.304 Duties of the dental hygienist distance learning committee.

Effective 28 Aug 2005

Title XXII OCCUPATIONS AND PROFESSIONS

332.304. Duties of the dental hygienist distance learning committee. — The specific duties of the committee shall include the following:

(1) Designing a training program for dental hygienists which allows coursework to be completed off-site from the educational institution, and clinical and didactic training to be delivered in the office of a dentist licensed under this chapter, if such offsite dental office is a part of an accredited dental hygiene program through the Commission on Dental Accreditation of the American Dental Association as an extended campus facility or any other facility approved by the council on dental accreditation;

(2) Developing suggestions for the creation of a contract between the department and an institution of higher education to establish the training program designed under subdivision (1) of this section;

(3) Analyzing issues relating to the curriculum, funding, and administration of the training program designed under subdivision (1) of this section; and

(4) On or before November 1, 2005, delivering to both houses of the general assembly and the governor a report on the training program designed under subdivision (1) of this section and any suggestions developed and analysis made under subdivisions (2) and (3) of this section.

(L. 2005 S.B. 177)



Section 332.305 Dissolution of the dental hygienist distance learning committee.

Effective 28 Aug 2005

Title XXII OCCUPATIONS AND PROFESSIONS

332.305. Dissolution of the dental hygienist distance learning committee. — The committee shall dissolve upon delivery of the report required under subdivision (4) of section 332.304.

(L. 2005 S.B. 177)



Section 332.306 Distance dental hygienist education program to be established by department of economic development — distance dental hygienist education program defined.

Effective 28 Aug 2005

Title XXII OCCUPATIONS AND PROFESSIONS

332.306. Distance dental hygienist education program to be established by department of economic development — distance dental hygienist education program defined. — 1. As used in this section, "distance dental hygienist education program" shall mean a training program for dental hygienists accredited by the Commission on Dental Accreditation of the American Dental Association that allows didactic and clinical course work to be completed offsite of the educational institution, including a dental facility regulated under this chapter, if such offsite location is a part of an accredited dental hygiene program through the Commission on Dental Accreditation of the American Dental Association as an extended campus facility.

2. The department of economic development shall contract with an institution of higher education, which meets the standards established by the Commission on Dental Accreditation of the American Dental Association, to establish a distance dental hygienist education program.

(L. 2005 S.B. 177 § 332.312)



Section 332.311 Dental hygienist to practice under dentist supervision only — no supervision required for fluoride treatments, teeth cleaning and sealants.

Effective 28 Aug 2006

Title XXII OCCUPATIONS AND PROFESSIONS

332.311. Dental hygienist to practice under dentist supervision only — no supervision required for fluoride treatments, teeth cleaning and sealants. — 1. Except as provided in subsection 2 of this section, a duly registered and currently licensed dental hygienist may only practice as a dental hygienist so long as the dental hygienist is employed by a dentist who is duly registered and currently licensed in Missouri, or as an employee of such other person or entity approved by the board in accordance with rules promulgated by the board. In accordance with this chapter and the rules promulgated by the board pursuant thereto, a dental hygienist shall only practice under the supervision of a dentist who is duly registered and currently licensed in Missouri, except as provided in subsection 2 of this section.

2. A duly registered and currently licensed dental hygienist who has been in practice at least three years and who is practicing in a public health setting may provide fluoride treatments, teeth cleaning and sealants, if appropriate, to children who are eligible for medical assistance, pursuant to chapter 208, without the supervision of a dentist. Medicaid shall reimburse any eligible provider who provides fluoride treatments, teeth cleaning, and sealants to eligible children. Those public health settings in which a dental hygienist may practice without the supervision of a dentist shall be established jointly by the department of health and senior services and by the Missouri dental board by rule.

(L. 1969 S.B. 97, A.L. 1997 S.B. 141, A.L. 2001 H.B. 567 merged with S.B. 393, A.L. 2006 S.B. 828)



Section 332.316 Complaint by prisoners — disposition of certain records.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

332.316. Complaint by prisoners — disposition of certain records. — 1. If the board finds merit to a complaint by an individual incarcerated or under the care and control of the department of corrections and takes further investigative action, no documentation may appear on file or disciplinary action may be taken in regards to the licensee's license unless the provisions of subsection 2 of section 332.321 have been violated. Any case file documentation that does not result in the board filing an action pursuant to subsection 2 of section 332.321 shall be destroyed within three months after the final case disposition by the board. No notification to any other licensing board in another state or any national registry regarding any investigative action shall be made unless the provisions of subsection 2 of section 332.321 have been violated.

2. Upon written request of the dentist subject to a complaint, prior to August 28, 1999, by an individual incarcerated or under the care and control of the department of corrections that did not result in the board filing an action pursuant to subsection 2 of section 332.321, the board and the division of professional registration, shall in a timely fashion:

(1) Destroy all documentation regarding the complaint;

(2) Notify any other licensing board in another state or any national registry regarding the board's actions if they have been previously notified of the complaint; and

(3) Send a letter to the licensee that clearly states that the board found the complaint to be unsubstantiated, that the board has taken the requested action, and notify the licensee of the provisions of subsection 3 of this section.

3. Any person who has been the subject of an unsubstantiated complaint as provided in subsection 1 or 2 of this section shall not be required to disclose the existence of such complaint in subsequent applications or representations relating to their dental practice.

(L. 1999 H.B. 343)



Section 332.321 Refusal to issue or renew, revocation or suspension of license, grounds for, procedure — additional disciplinary actions.

Effective 28 Aug 2004

Title XXII OCCUPATIONS AND PROFESSIONS

332.321. Refusal to issue or renew, revocation or suspension of license, grounds for, procedure — additional disciplinary actions. — 1. The board may refuse to issue or renew a permit or license required pursuant to this chapter for one or any combination of causes stated in subsection 2 of this section or the board may, as a condition to issuing or renewing any such permit or license, require a person to submit himself or herself for identification, intervention, treatment or rehabilitation by the well-being committee as provided in section 332.327. The board shall notify the applicant in writing of the reasons for the refusal and shall advise the applicant of his or her right to file a complaint with the administrative hearing commission as provided by chapter 621.

2. The board may cause a complaint to be filed with the administrative hearing commission as provided by chapter 621 against any holder of any permit or license required by this chapter or any person who has failed to renew or has surrendered his or her permit or license for any one or any combination of the following causes:

(1) Use of any controlled substance, as defined in chapter 195, or alcoholic beverage to an extent that such use impairs a person's ability to perform the work of any profession licensed or regulated by this chapter;

(2) The person has been finally adjudicated and found guilty, or entered a plea of guilty or nolo contendere, in a criminal prosecution pursuant to the laws of any state or of the United States, for any offense reasonably related to the qualifications, functions or duties of any profession licensed or regulated pursuant to this chapter, for any offense an essential element of which is fraud, dishonesty or an act of violence, or any offense involving moral turpitude, whether or not sentence is imposed;

(3) Use of fraud, deception, misrepresentation or bribery in securing any permit or license issued pursuant to this chapter or in obtaining permission to take any examination given or required pursuant to this chapter;

(4) Obtaining or attempting to obtain any fee, charge, tuition or other compensation by fraud, deception or misrepresentation; or increasing charges when a patient utilizes a third-party payment program; or for repeated irregularities in billing a third party for services rendered to a patient. For the purposes of this subdivision, irregularities in billing shall include:

(a) Reporting charges for the purpose of obtaining a total payment in excess of that usually received by the dentist for the services rendered;

(b) Reporting incorrect treatment dates for the purpose of obtaining payment;

(c) Reporting charges for services not rendered;

(d) Incorrectly reporting services rendered for the purpose of obtaining payment that is greater than that to which the person is entitled;

(e) Abrogating the co-payment or deductible provisions of a third-party payment contract. Provided, however, that this paragraph shall not prohibit a discount, credit or reduction of charges provided under an agreement between the licensee and an insurance company, health service corporation or health maintenance organization licensed pursuant to the laws of this state; or governmental third-party payment program; or self-insurance program organized, managed or funded by a business entity for its own employees or labor organization for its members;

(5) Incompetency, misconduct, gross negligence, fraud, misrepresentation or dishonesty in the performance of, or relating to one's ability to perform, the functions or duties of any profession licensed or regulated by this chapter;

(6) Violation of, or assisting or enabling any person to violate, any provision of this chapter, or any lawful rule or regulation adopted pursuant to this chapter;

(7) Impersonation of any person holding a permit or license or allowing any person to use his or her permit, license or diploma from any school;

(8) Disciplinary action against the holder of a license or other right to practice any profession regulated by this chapter imposed by another state, province, territory, federal agency or country upon grounds for which discipline is authorized in this state;

(9) A person is finally adjudicated incapacitated or disabled by a court of competent jurisdiction;

(10) Assisting or enabling any person to practice or offer to practice, by lack of supervision or in any other manner, any profession licensed or regulated by this chapter who is not registered and currently eligible to practice pursuant to this chapter;

(11) Issuance of a permit or license based upon a material mistake of fact;

(12) Failure to display a valid certificate, permit or license if so required by this chapter or by any rule promulgated hereunder;

(13) Violation of any professional trust or confidence;

(14) Use of any advertisement or solicitation that is false, misleading or deceptive to the general public or persons to whom the advertisement or solicitation is primarily directed. False, misleading or deceptive advertisements or solicitations shall include, but not be limited to:

(a) Promises of cure, relief from pain or other physical or mental condition, or improved physical or mental health;

(b) Any misleading or deceptive statement offering or promising a free service. Nothing herein shall be construed to make it unlawful to offer a service for no charge if the offer is announced as part of a full disclosure of routine fees including consultation fees;

(c) Any misleading or deceptive claims of patient cure, relief or improved condition; superiority in service, treatment or materials; new or improved service, treatment or material; or reduced costs or greater savings. Nothing herein shall be construed to make it unlawful to use any such claim if it is readily verifiable by existing documentation, data or other substantial evidence. Any claim that exceeds or exaggerates the scope of its supporting documentation, data or evidence is misleading or deceptive;

(d) Any announced fee for a specified service where that fee does not include the charges for necessary related or incidental services, or where the actual fee charged for that specified service may exceed the announced fee, but it shall not be unlawful to announce only the maximum fee that can be charged for the specified service, including all related or incidental services, modified by the term "up to" if desired;

(e) Any announcement in any form including the term "specialist" or the phrase "limited to the specialty of" unless each person named in conjunction with the term or phrase, or responsible for the announcement, holds a valid Missouri certificate and license evidencing that the person is a specialist in that area;

(f) Any announcement containing any of the terms denoting recognized specialties, or other descriptive terms carrying the same meaning, unless the announcement clearly designates by list each dentist not licensed as a specialist in Missouri who is sponsoring or named in the announcement, or employed by the entity sponsoring the announcement, after the following clearly legible or audible statement: "Notice: the following dentist(s) in this practice is (are) not licensed in Missouri as specialists in the advertised dental specialty(s) of ______";

(g) Any announcement containing any terms denoting or implying specialty areas that are not recognized by the American Dental Association;

(15) Violation of the drug laws or rules and regulations of this state, any other state or the federal government;

(16) Failure or refusal to properly guard against contagious, infectious or communicable diseases or the spread thereof;

(17) Failing to maintain his or her office or offices, laboratory, equipment and instruments in a safe and sanitary condition;

(18) Accepting, tendering or paying "rebates" to or "splitting fees" with any other person; provided, however, that nothing herein shall be so construed as to make it unlawful for a dentist practicing in a partnership or as a corporation organized pursuant to the provisions of chapter 356 to distribute profits in accordance with his or her stated agreement;

(19) Administering, or causing or permitting to be administered, nitrous oxide gas in any amount to himself or herself, or to another unless as an adjunctive measure to patient management;

(20) Being unable to practice as a dentist, specialist or hygienist with reasonable skill and safety to patients by reasons of professional incompetency, or because of illness, drunkenness, excessive use of drugs, narcotics, chemicals, or as a result of any mental or physical condition. In enforcing this subdivision the board shall, after a hearing before the board, upon a finding of probable cause, require the dentist or specialist or hygienist to submit to a reexamination for the purpose of establishing his or her competency to practice as a dentist, specialist or hygienist, which reexamination shall be conducted in accordance with rules adopted for this purpose by the board, including rules to allow the examination of the dentist's, specialist's or hygienist's professional competence by at least three dentists or fellow specialists, or to submit to a mental or physical examination or combination thereof by at least three physicians. One examiner shall be selected by the dentist, specialist or hygienist compelled to take examination, one selected by the board, and one shall be selected by the two examiners so selected. Notice of the physical or mental examination shall be given by personal service or registered mail. Failure of the dentist, specialist or hygienist to submit to the examination when directed shall constitute an admission of the allegations against him or her, unless the failure was due to circumstances beyond his or her control. A dentist, specialist or hygienist whose right to practice has been affected pursuant to this subdivision shall, at reasonable intervals, be afforded an opportunity to demonstrate that he or she can resume competent practice with reasonable skill and safety to patients.

(a) In any proceeding pursuant to this subdivision, neither the record of proceedings nor the orders entered by the board shall be used against a dentist, specialist or hygienist in any other proceeding. Proceedings pursuant to this subdivision shall be conducted by the board without the filing of a complaint with the administrative hearing commission;

(b) When the board finds any person unqualified because of any of the grounds set forth in this subdivision, it may enter an order imposing one or more of the following: denying his or her application for a license; permanently withholding issuance of a license; administering a public or private reprimand; placing on probation, suspending or limiting or restricting his or her license to practice as a dentist, specialist or hygienist for a period of not more than five years; revoking his or her license to practice as a dentist, specialist or hygienist; requiring him or her to submit to the care, counseling or treatment of physicians designated by the dentist, specialist or hygienist compelled to be treated; or requiring such person to submit to identification, intervention, treatment or rehabilitation by the well-being committee as provided in section 332.327. For the purpose of this subdivision, "license" includes the certificate of registration, or license, or both, issued by the board.

3. After the filing of such complaint, the proceedings shall be conducted in accordance with the provisions of chapter 621. Upon a finding by the administrative hearing commission that the grounds, provided in subsection 2, for disciplinary action are met, the board may, singly or in combination:

(1) Censure or place the person or firm named in the complaint on probation on such terms and conditions as the board deems appropriate for a period not to exceed five years; or

(2) Suspend the license, certificate or permit for a period not to exceed three years; or

(3) Revoke the license, certificate, or permit. In any order of revocation, the board may provide that the person shall not apply for licensure for a period of not less than one year following the date of the order of revocation; or

(4) Cause the person or firm named in the complaint to make restitution to any patient, or any insurer or third-party payer who shall have paid in whole or in part a claim or payment for which they should be reimbursed, where restitution would be an appropriate remedy, including the reasonable cost of follow-up care to correct or complete a procedure performed or one that was to be performed by the person or firm named in the complaint; or

(5) Request the attorney general to bring an action in the circuit court of competent jurisdiction to recover a civil penalty on behalf of the state in an amount to be assessed by the court.

4. If the board concludes that a dentist or dental hygienist has committed an act or is engaging in a course of conduct that would be grounds for disciplinary action and constitutes a clear and present danger to the public health and safety, the board may file a complaint before the administrative hearing commission requesting an expedited hearing and specifying the conduct that gives rise to the danger and the nature of the proposed restriction or suspension of the dentist's or dental hygienist's license. Within fifteen days after service of the complaint on the dentist or dental hygienist, the administrative hearing commission shall conduct a preliminary hearing to determine whether the alleged conduct of the dentist or dental hygienist appears to constitute a clear and present danger to the public health and safety that justifies that the dentist's or dental hygienist's license be immediately restricted or suspended. The burden of proving that a dentist or dental hygienist is a clear and present danger to the public health and safety shall be upon the Missouri dental board. The administrative hearing commission shall issue its decision immediately after the hearing and shall either grant to the board the authority to suspend or restrict the license or dismiss the action.

5. If the administrative hearing commission grants temporary authority to the board to restrict or suspend a dentist's or dental hygienist's license, the dentist or dental hygienist named in the complaint may request a full hearing before the administrative hearing commission. A request for a full hearing shall be made within thirty days after the administrative hearing commission issues a decision. The administrative hearing commission shall, if requested by a dentist or dental hygienist named in the complaint, set a date to hold a full hearing under chapter 621 regarding the activities alleged in the initial complaint filed by the board. The administrative hearing commission shall set the date for full hearing within ninety days from the date its decision was issued. Either party may request continuances, which shall be granted by the administrative hearing commission upon a showing of good cause by either party or consent of both parties. If a request for a full hearing is not made within thirty days, the authority to impose discipline becomes final and the board shall set the matter for hearing in accordance with section 621.110.

6. If the administrative hearing commission dismisses without prejudice the complaint filed by the board under subsection 4 of this section or dismisses the action based on a finding that the board did not meet its burden of proof establishing a clear and present danger, such dismissal shall not bar the board from initiating a subsequent action on the same grounds in accordance with this chapter and chapters 536 and 621.

7. Notwithstanding any other provisions of section 332.071 or of this section, a currently licensed dentist in Missouri may enter into an agreement with individuals and organizations to provide dental health care, provided such agreement does not permit or compel practices that violate any provision of this chapter.

8. At all proceedings for the enforcement of these or any other provisions of this chapter the board shall, as it deems necessary, select, in its discretion, either the attorney general or one of the attorney general's assistants designated by the attorney general or other legal counsel to appear and represent the board at each stage of such proceeding or trial until its conclusion.

9. If at any time when any discipline has been imposed pursuant to this section or pursuant to any provision of this chapter, the licensee removes himself or herself from the state of Missouri, ceases to be currently licensed pursuant to the provisions of this chapter, or fails to keep the Missouri dental board advised of his or her current place of business and residence, the time of his or her absence, or unlicensed status, or unknown whereabouts shall not be deemed or taken as any part of the time of discipline so imposed.

(L. 1969 S.B. 97, A.L. 1978 S.B. 625, A.L. 1981 S.B. 16, A.L. 1983 S.B. 44 & 45 merged with S.B. 302, A.L. 1999 H.B. 343, A.L. 2001 S.B. 393, A.L. 2004 H.B. 970)



Section 332.323 Dental services provided free of charge, immunity from civil damages for discrimination.

Effective 28 Aug 1998

Title XXII OCCUPATIONS AND PROFESSIONS

332.323. Dental services provided free of charge, immunity from civil damages for discrimination. — Notwithstanding any other provision of law to the contrary, any health care provider licensed pursuant to this chapter who provides any service for which the health care provider is licensed may provide such service free of charge. Such health care provider shall not be subject to an action for civil damages for discrimination based on the provision of such free dental services.

(L. 1998 S.B. 790)



Section 332.324 Donated dental services program established — contract with Missouri dental board, contents.

Effective 10 Jul 2001, see footnote

Title XXII OCCUPATIONS AND PROFESSIONS

332.324. Donated dental services program established — contract with Missouri dental board, contents. — 1. The department of health and senior services may contract with the Missouri dental board to establish a donated dental services program, in conjunction with the provisions of section 332.323, through which volunteer dentists, licensed by the state pursuant to this chapter, will provide comprehensive dental care for needy, disabled, elderly and medically compromised individuals. Eligible individuals may be treated by the volunteer dentists in their private offices. Eligible individuals may not be required to pay any fees or costs, except for dental laboratory costs.

2. The department of health and senior services shall contract with the Missouri dental board, its designee or other qualified organizations experienced in providing similar services or programs, to administer the program.

3. The contract shall specify the responsibilities of the administering organization which may include:

(1) The establishment of a network of volunteer dentists including dental specialists, volunteer dental laboratories and other appropriate volunteer professionals to donate dental services to eligible individuals;

(2) The establishment of a system to refer eligible individuals to appropriate volunteers;

(3) The development and implementation of a public awareness campaign to educate eligible individuals about the availability of the program;

(4) Providing appropriate administrative and technical support to the program;

(5) Submitting an annual report to the department that:

(a) Accounts for all program funds;

(b) Reports the number of individuals served by the program and the number of dentists and dental laboratories participating as providers in the program; and

(c) Reports any other information required by the department;

(6) Performing, as required by the department, any other duty relating to the program.

4. The department shall promulgate rules, pursuant to chapter 536, for the implementation of this program and for the determination of eligible individuals. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2001, shall be invalid and void.

(L. 2001 H.B. 567 merged with S.B. 393)

Effective 7-10-01



Section 332.327 Dental well-being committee, powers and duties, records confidential, exception, the well-being committee — diversion agreements, entered into, when.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

332.327. Dental well-being committee, powers and duties, records confidential, exception, the well-being committee — diversion agreements, entered into, when. — 1. The board may establish an impaired dentist or dental hygienist committee, to be designated as the well-being committee, to promote the early identification, intervention, treatment and rehabilitation of dentists or dental hygienists who may be impaired by reasons of illness, substance abuse, or as a result of any physical or mental condition. The board may enter into a contractual agreement with a nonprofit corporation or a dental association for the purpose of creating, supporting and maintaining a committee to be designated as the well-being committee. The board may promulgate administrative rules subject to the provisions of this section and chapter 536 to effectuate and implement any committee formed pursuant to this section. The board may expend appropriated funds necessary to provide for operational expenses of the committee formed pursuant to this section. Any member of the well-being committee, as well as any administrator, staff member, consultant, agent or employee of the committee, acting within the scope of his or her duties and without actual malice and, all other persons who furnish information to the committee in good faith and without actual malice, shall not be liable for any claim of damages as a result of any statement, decision, opinion, investigation or action taken by the committee, or by any individual member of the committee.

2. All information, interviews, reports, statements, memoranda or other documents furnished to or produced by the well-being committee, as well as communications to or from the committee, any findings, conclusions, interventions, treatment, rehabilitation or other proceedings of the committee which in any way pertain to a licensee who may be, or who actually is, impaired shall be privileged and confidential.

3. All records and proceedings of the well-being committee which pertain or refer to a licensee who may be, or who actually is, impaired shall be privileged and confidential and shall be used by the committee and its members only in the exercise of the proper function of the committee and shall not be considered public records pursuant to chapter 610 and shall not be subject to court subpoena or subject to discovery or introduction as evidence in any civil, criminal or administrative proceedings except as provided in subsection 4 of this section.

4. The well-being committee may disclose information relative to an impaired licensee only when:

(1) It is essential to disclose the information to further the intervention, treatment or rehabilitation needs of the impaired licensee and only to those persons or organization with a need to know;

(2) Its release is authorized in writing by the impaired licensee;

(3) The committee is required to make a report to the board; or

(4) The information is subject to a court order.

5. In lieu of pursuing discipline against a dentist or dental hygienist for violating one or more causes stated in subsection 2 of section 332.321, the board may enter into a diversion agreement with a dentist or dental hygienist to refer the licensee to the dental well-being committee under such terms and conditions as are agreed to by the board and licensee for a period not to exceed five years. The board shall enter into no more than two diversion agreements with any individual licensee. If the licensee violates a term or condition of a diversion agreement entered into pursuant to this section, the board may elect to pursue discipline against the licensee pursuant to chapter 621 for the original conduct that resulted in the diversion agreement, or for any subsequent violation of subsection 2 of section 332.321. While the licensee participates in the well-being committee, the time limitations of section 324.043 shall toll pursuant to subsection 7 of section 324.043. All records pertaining to diversion agreements are confidential and may only be released pursuant to subsection 8 of section 324.001.

6. The board may disclose information and records to the well-being committee to assist the committee in the identification, intervention, treatment, and rehabilitation of dentists or dental hygienists who may be impaired by reason of illness, substance abuse, or as the result of any physical or mental condition. The well-being committee shall keep all information and records provided by the board confidential to the extent the board is required to treat the information and records as closed to the public pursuant to chapter 324.

(L. 1999 H.B. 343, A.L. 2002 H.B. 2001, A.L. 2003 H.B. 440, A.L. 2008 S.B. 788)



Section 332.361 Dentist may prescribe, possess and administer drugs.

Effective 28 Aug 1981

Title XXII OCCUPATIONS AND PROFESSIONS

332.361. Dentist may prescribe, possess and administer drugs. — 1. Any duly registered and currently licensed dentist in Missouri may write, and any pharmacist in Missouri who is currently licensed under the provisions of chapter 338 and any amendments thereto, may fill any prescription of a duly registered and currently licensed dentist in Missouri for any drug necessary or proper in the practice of dentistry, provided that no such prescription is in violation of either the Missouri or federal narcotic drug act.

2. Any duly registered and currently licensed dentist in Missouri may possess, have under his control, prescribe, administer, dispense, or distribute a "controlled substance" as that term is defined in section 195.010 only to the extent that:

(1) The dentist possesses the requisite valid federal and state registration to distribute or dispense that class of controlled substance;

(2) The dentist prescribes, administers, dispenses, or distributes the controlled substance in the course of his professional practice of dentistry, and for no other reason;

(3) A bona fide dentist-patient relationship exists; and

(4) The dentist possesses, has under his control, prescribes, administers, dispenses, or distributes the controlled substance in accord with all pertinent requirements of the federal and Missouri narcotic drug and controlled substances acts, including the keeping of records and inventories when required therein.

(L. 1969 S.B. 97, A.L. 1981 S.B. 16)

CROSS REFERENCE:

Drug regulations, Chap. 195



Section 332.362 Dentists to have sedation or anesthesia permits — sedation or anesthesia prescribed or administered, how — site certificate required — rulemaking authority.

Effective 28 Aug 2004

Title XXII OCCUPATIONS AND PROFESSIONS

332.362. Dentists to have sedation or anesthesia permits — sedation or anesthesia prescribed or administered, how — site certificate required — rulemaking authority. — 1. All duly registered and currently licensed dentists in Missouri who prescribe and administer deep sedation or general anesthesia agents in the course of providing dental services shall possess a deep sedation or general anesthesia permit issued by the board. All duly registered and currently licensed dentists in Missouri who prescribe and administer conscious sedation agents in the course of providing dental services shall possess a conscious sedation permit issued by the board.

2. Dentists prescribing or administering deep sedation or general anesthesia or conscious sedation agents shall do so in accordance with rules set forth by the board.

3. Any dental office where deep sedation or general anesthesia or conscious sedation agents are administered shall possess a site certificate issued by the board and comply with the board's minimum standard for site certificates.

4. The board may promulgate rules specifying the criteria by which deep sedation or general anesthesia permits, conscious sedation permits, and site certificates may be issued, renewed, or revoked and standards for prescribing and administering deep sedation or general anesthesia or conscious sedation agents within the dental setting. Such rules shall only apply to entities regulated under this chapter.

5. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2004, shall be invalid and void.

(L. 2004 H.B. 1422 § 332.361)



Section 332.364 Removable dentures to be marked for identification, how marked — prior existing unmarked dentures to be marked, when.

Effective 28 Aug 1987

Title XXII OCCUPATIONS AND PROFESSIONS

332.364. Removable dentures to be marked for identification, how marked — prior existing unmarked dentures to be marked, when. — 1. On and after January 1, 1988, every complete upper and lower denture and removable dental prosthesis fabricated by a dentist, or fabricated pursuant to his or her prescription, shall be marked with the name or Social Security number, or both, of the patient for whom the prosthesis is intended. The markings shall be made during fabrication and shall be permanent, legible and cosmetically acceptable. The exact location of the markings and the methods used to apply or implant them shall be determined by the dentist or dental laboratory fabricating the prosthesis. If, in the professional judgment of the dentist, this full identification is not possible, the name or Social Security number may be omitted.

2. Any removable dental prosthesis in existence which was not marked in accordance with subsection 1 of this section at the time of fabrication shall be so marked at the time of any subsequent rebasing or duplication.

(L. 1987 S.B. 310 §§ 1, 2)



Section 332.366 Teeth-whitening services deemed practice of dentistry.

Effective 28 Aug 2009

Title XXII OCCUPATIONS AND PROFESSIONS

332.366. Teeth-whitening services deemed practice of dentistry. — Any person who provides teeth whitening services to another person by use of products not readily available to the public through over-the-counter purchase shall be deemed to be engaging in the practice of dentistry. Licensed dental hygienists or dental assistants may apply teeth whitening formulations, but only under the appropriate level of supervision of a licensed dentist as established by rule. Any individual who take the dental impression of another person or who performs any phase of any operation incident to teeth whitening, including but not limited to the instruction or application of on-site teeth whitening materials or procedures, except under the appropriate level of supervision of a licensed dentist, shall be deemed to be engaging in the practice of dentistry.

(L. 2009 S.B. 296 § 1)



Section 332.425 Instructor in accredited school, issuance of teaching license, when.

Effective 28 Aug 2011

Title XXII OCCUPATIONS AND PROFESSIONS

332.425. Instructor in accredited school, issuance of teaching license, when. — 1. The dental board may issue a limited teaching license to a dentist employed as an instructor in an accredited dental school in Missouri. The holder of a limited teaching license shall be authorized to practice dentistry, in accordance with section 332.071, only within the confines of the accredited dental school programs. A limited teaching license shall be renewed every two years and shall be subject to the same renewal requirements contained in section 332.181. A limited teaching license shall be subject to discipline in accordance with section 332.321 and shall be automatically cancelled and nullified if the holder ceases to be employed as an instructor in the accredited dental school.

2. To qualify for a limited teaching license, an applicant shall:

(1) Be a graduate of and hold a degree from a dental school. An applicant shall not be required to be a graduate of an accredited dental school as defined in section 332.011;

(2) Have passed the National Board Examination in accordance with criteria established by the sponsoring body;

(3) Have passed a state or regional entry level competency examination approved by the Missouri dental board for licensure within the previous five years;

(4) Have passed a written jurisprudence examination given by the board on the Missouri dental laws and rules with a grade of at least eighty percent;

(5) Hold current certification in the American Heart Association's Basic Life Support (BLS), Advanced Cardiac Life Support (ACLS), or certification equivalent to BLS or ACLS;

(6) Submit to the board a completed application for licensure on forms provided by the board and the applicable license fee; and

(7) Submit to the board evidence of successful passage of an examination, approved by the board, of spoken and written proficiency in the English language.

(L. 2011 H.B. 591 merged with S.B. 325)






Chapter 333 Embalmers and Funeral Directors

Chapter Cross References



Section 333.011 Definitions.

Effective 28 Aug 2009

Title XXII OCCUPATIONS AND PROFESSIONS

333.011. Definitions. — 1. As used in this chapter, unless the context requires otherwise, the following terms have the meanings indicated:

(1) "Board", the state board of embalmers and funeral directors created by this chapter;

(2) "Embalmer", any individual licensed to engage in the practice of embalming;

(3) "Funeral director", any individual licensed to engage in the practice of funeral directing;

(4) "Funeral establishment", a building, place, crematory, or premises devoted to or used in the care and preparation for burial or transportation of the human dead and includes every building, place or premises maintained for that purpose or held out to the public by advertising or otherwise to be used for that purpose;

(5) "Funeral merchandise", caskets, grave vaults, receptacles, and other personal property incidental to the final disposition of a dead human body, including grave markers, monuments, tombstones, and urns;

(6) "Person", any individual, partnership, corporation, cooperative, association, or other entity;

(7) "Practice of embalming", the work of preserving, disinfecting and preparing by arterial embalming, including the chemical preparation of a dead human body for disposition. Practice of embalming includes all activities leading up to and including arterial and cavity embalming, including but not limited to raising of vessels and suturing of incisions of dead human bodies for funeral services, transportation, burial or cremation, or the holding of oneself out as being engaged in such work;

(8) "Practice of funeral directing", engaging by an individual in the business of preparing, otherwise than by embalming, for the burial, disposal or transportation out of this state of, and the directing and supervising of the burial or disposal of, dead human bodies or engaging in the general control, supervision or management of the operations of a funeral establishment;

(9) "Preneed agent", any person authorized to sell a preneed contract for or on behalf of a seller;

(10) "Provider", the person designated or obligated to provide the final disposition, funeral, or burial services or facilities, or funeral merchandise described in a preneed contract;

(11) "Seller", the person who executes a preneed contract with a purchaser and who is obligated under such preneed contract to remit payment to the provider.

2. All terms defined in sections 436.400 to 436.520 shall be deemed to have the same meaning when used in this chapter.

(L. 1965 p. 522 § 1, A.L. 2007 S.B. 272, A.L. 2008 S.B. 788, A.L. 2009 S.B. 1)



Section 333.021 Unlicensed person not to engage in practice of embalming or funeral directing.

Effective 28 Aug 1981

Title XXII OCCUPATIONS AND PROFESSIONS

333.021. Unlicensed person not to engage in practice of embalming or funeral directing. — 1. No person shall engage in the practice of embalming in this state unless he has a license as required by this chapter.

2. No person shall engage in the practice of funeral directing unless he has a license issued under this chapter nor shall any person use in connection with his name or business any of the words "undertaker", "mortician", "funeral home", "funeral parlor", "funeral chapel", "funeral consultant", "funeral director" or other title implying that he is in the business defined as funeral directing herein, unless he or the individual having control, supervision or management of his business is duly licensed to practice funeral directing in this state.

(L. 1965 p. 522 § 2, A.L. 1981 S.B. 16)



Section 333.031 Application for license — fees — examination.

Effective 28 Aug 1981

Title XXII OCCUPATIONS AND PROFESSIONS

333.031. Application for license — fees — examination. — Each application for a license to practice either embalming or funeral directing shall be in writing, addressed to the board, on forms prescribed, verified and shall contain such information as is required by the board. The application shall include a statement that it is made under oath or affirmation and that its representations are true and correct to the best knowledge and belief of the person signing same, subject to the penalties of making a false affidavit or declaration. Each application shall be accompanied by an embalming fee or funeral directing fee. Any applicant for both a license to practice embalming and to practice funeral directing shall pay both fees. If any applicant for a license to practice embalming or funeral directing fails to pass the examination given by the board, he may be given other examinations upon payment of a reexamination fee.

(L. 1965 p. 522 § 3, A.L. 1981 S.B. 16)



Section 333.041 Qualifications of applicants — examinations — licenses — board may waive requirements in certain cases.

Effective 28 Aug 2011

Title XXII OCCUPATIONS AND PROFESSIONS

333.041. Qualifications of applicants — examinations — licenses — board may waive requirements in certain cases. — 1. Each applicant for a license to practice funeral directing shall furnish evidence to establish to the satisfaction of the board that he or she is:

(1) At least eighteen years of age, and possesses a high school diploma, a general equivalency diploma, or equivalent thereof, as determined, at its discretion, by the board; and

(2) A person of good moral character.

2. Every person desiring to enter the profession of embalming dead human bodies within the state of Missouri and who is enrolled in a program accredited by the American Board of Funeral Service Education, any successor organization, or other accrediting entity as approved by the board shall register with the board as a practicum student upon the form provided by the board. After such registration, a student may assist, under the direct supervision of Missouri licensed embalmers and funeral directors, in Missouri licensed funeral establishments, while serving his or her practicum. The form for registration as a practicum student shall be accompanied by a fee in an amount established by the board.

3. Each applicant for a license to practice embalming shall furnish evidence to establish to the satisfaction of the board that he or she:

(1) Is at least eighteen years of age, and possesses a high school diploma, a general equivalency diploma, or equivalent thereof, as determined, at its discretion, by the board;

(2) Is a person of good moral character;

(3) Has completed a funeral service education program accredited by the American Board of Funeral Service Education, any successor organization, or other accrediting entity as approved by the board. If an applicant does not complete all requirements for licensure within five years from the date of his or her completion of an accredited program, his or her registration as an apprentice embalmer shall be automatically cancelled. The applicant shall be required to file a new application and pay applicable fees. No previous apprenticeship shall be considered for the new application;

(4) Upon due examination administered by the board, is possessed of a knowledge of the subjects of embalming, anatomy, pathology, bacteriology, mortuary administration, chemistry, restorative art, together with statutes, rules and regulations governing the care, custody, shelter and disposition of dead human bodies and the transportation thereof or has passed the national board examination of the Conference of Funeral Service Examining Boards. If any applicant fails to pass the state examination, he or she may retake the examination at the next regular examination meeting. The applicant shall notify the board office of his or her desire to retake the examination at least thirty days prior to the date of the examination. Each time the examination is retaken, the applicant shall pay a new examination fee in an amount established by the board;

(5) Has been employed full time in funeral service in a licensed funeral establishment and has personally embalmed at least twenty-five dead human bodies under the personal supervision of an embalmer who holds a current and valid Missouri embalmer's license or an embalmer who holds a current and valid embalmer's license in a state with which the Missouri board has entered into a reciprocity agreement during an apprenticeship of not less than twelve consecutive months. "Personal supervision" means that the licensed embalmer shall be physically present during the entire embalming process in the first six months of the apprenticeship period and physically present at the beginning of the embalming process and available for consultation and personal inspection within a period of not more than one hour in the remaining six months of the apprenticeship period. All transcripts and other records filed with the board shall become a part of the board files.

4. If the applicant does not complete the application process within the five years after his or her completion of an approved program, then he or she must file a new application and no fees paid previously shall apply toward the license fee.

5. Examinations required by this section and section 333.042 shall be held at least twice a year at times and places fixed by the board. The board shall by rule and regulation prescribe the standard for successful completion of the examinations.

6. Upon establishment of his or her qualifications as specified by this section or section 333.042, the board shall issue to the applicant a license to practice funeral directing or embalming, as the case may require, and shall register the applicant as a duly licensed funeral director or a duly licensed embalmer. Any person having the qualifications required by this section and section 333.042 may be granted both a license to practice funeral directing and to practice embalming.

7. The board shall, upon request, waive any requirement of this chapter and issue a temporary funeral director's license, valid for six months, to the surviving spouse or next of kin or the personal representative of a licensed funeral director, or to the spouse, next of kin, employee or conservator of a licensed funeral director disabled because of sickness, mental incapacity or injury.

(L. 1965 p. 522 § 4, A.L. 1969 H.B. 56, A.L. 1977 S.B. 6, A.L. 1981 S.B. 16, A.L. 1983 S.B. 44 & 45, A.L. 1993 S.B. 27, A.L. 1998 S.B. 854, A.L. 2001 H.B. 48, A.L. 2011 H.B. 265 merged with S.B. 325)



Section 333.042 Application and examination fees for funeral directors, apprenticeship requirements — examination content for applicants — apprenticeship duties — appearance before board — limited license only for cremation — exemptions from apprenticeship.

Effective 28 Aug 2011

Title XXII OCCUPATIONS AND PROFESSIONS

333.042. Application and examination fees for funeral directors, apprenticeship requirements — examination content for applicants — apprenticeship duties — appearance before board — limited license only for cremation — exemptions from apprenticeship. — 1. Every person desiring to enter the profession of funeral directing in this state shall make application with the state board of embalmers and funeral directors and pay the current application and examination fees. Except as otherwise provided in section 41.950, applicants not entitled to a license pursuant to section 333.051 shall serve an apprenticeship for at least twelve consecutive months in a funeral establishment licensed for the care and preparation for burial and transportation of the human dead in this state or in another state which has established standards for admission to practice funeral directing equal to, or more stringent than, the requirements for admission to practice funeral directing in this state. The applicant shall devote at least fifteen hours per week to his or her duties as an apprentice under the supervision of a Missouri licensed funeral director. Such applicant shall submit proof to the board, on forms provided by the board, that the applicant has arranged and conducted ten funeral services during the applicant's apprenticeship under the supervision of a Missouri licensed funeral director. Upon completion of the apprenticeship, the applicant shall appear before the board to be tested on the applicant's legal and practical knowledge of funeral directing, funeral home licensing, preneed funeral contracts and the care, custody, shelter, disposition and transportation of dead human bodies. Upon acceptance of the application and fees by the board, an applicant shall have twenty-four months to successfully complete the requirements for licensure found in this section or the application for licensure shall be cancelled.

2. If a person applies for a limited license to work only in a funeral establishment which is licensed only for cremation, including transportation of dead human bodies to and from the funeral establishment, he or she shall make application, pay the current application and examination fee and successfully complete the Missouri law examination. He or she shall be exempt from the twelve-month apprenticeship required by subsection 1 of this section and the practical examination before the board. If a person has a limited license issued pursuant to this subsection, he or she may obtain a full funeral director's license if he or she fulfills the apprenticeship and successfully completes the funeral director practical examination.

3. If an individual is a Missouri licensed embalmer or has completed a program accredited by the American Board of Funeral Service Education, any successor organization, or other accrediting entity as approved by the board or has successfully completed a course of study in funeral directing offered by an institution accredited by a recognized national, regional or state accrediting body and approved by the state board of embalmers and funeral directors, and desires to enter the profession of funeral directing in this state, the individual shall comply with all the requirements for licensure as a funeral director pursuant to subsection 1 of section 333.041 and subsection 1 of this section; however, the individual is exempt from the twelve-month apprenticeship required by subsection 1 of this section.

(L. 1993 S.B. 27, A.L. 1998 S.B. 854, A.L. 2001 H.B. 48, A.L. 2011 H.B. 265 merged with S.B. 325)



Section 333.051 Recognition of persons licensed in other states — fees.

Effective 28 Aug 2011

Title XXII OCCUPATIONS AND PROFESSIONS

333.051. Recognition of persons licensed in other states — fees. — 1. Any individual holding a valid, unrevoked and unexpired license as a funeral director or embalmer in the state of his or her residence may be granted a license to practice funeral directing or embalming in this state on application to the board and on providing the board with such evidence as to his or her qualifications as is required by the board.

2. Any individual holding a valid, unrevoked and unexpired license as an embalmer or funeral director in another state having requirements substantially similar to those existing in this state may apply for a license to practice in this state by filing with the board a certified statement from the examining board of the state or territory in which the applicant holds his or her license showing the grade rating upon which the license was granted, together with a recommendation, and the board shall grant the applicant a license upon his or her successful completion of an examination over Missouri laws as required in section 333.041 or section 333.042 if the board finds that the applicant's qualifications meet the requirements for funeral directors or embalmers in this state at the time the applicant was originally licensed in the other state.

3. A person holding a valid, unrevoked and unexpired license to practice funeral directing or embalming in another state or territory with requirements less than those of this state may, after five consecutive years of active experience as a licensed funeral director or embalmer in that state, apply for a license to practice in this state after passing a test to prove his or her proficiency, including but not limited to a knowledge of the laws and regulations of this state as to funeral directing and embalming.

(L. 1965 p. 522 § 5, A.L. 1981 S.B. 16, A.L. 1998 S.B. 854, A.L. 2011 H.B. 265 merged with S.B. 325)



Section 333.061 No funeral establishment to be operated by unlicensed person — license requirements, application procedure — license may be suspended or revoked or not renewed.

Effective 28 Aug 2011

Title XXII OCCUPATIONS AND PROFESSIONS

333.061. No funeral establishment to be operated by unlicensed person — license requirements, application procedure — license may be suspended or revoked or not renewed. — 1. No funeral establishment shall be operated in this state unless the owner or operator thereof has a license issued by the board.

2. A license for the operation of a funeral establishment shall be issued by the board, if the board finds:

(1) That the establishment is under the general management and the supervision of a duly licensed funeral director;

(2) That all embalming performed therein is performed by or under the direct supervision of a duly licensed embalmer;

(3) That any place in the funeral establishment where embalming is conducted contains a preparation room with a sanitary floor, walls and ceiling, and adequate sanitary drainage and disposal facilities including running water, and complies with the sanitary standard prescribed by the department of health and senior services for the prevention of the spread of contagious, infectious or communicable diseases;

(4) Each funeral establishment shall have a register book or log which shall be available at all times for the board's inspector and that shall contain:

(a) The name of each body that has been in the establishment;

(b) The date the body arrived at the establishment;

(c) If applicable, the place of embalming, if known; and

(d) If the body was embalmed at the establishment, the date and time that the embalming took place, and the name, signature, and license number of the embalmer; and

(5) The establishment complies with all applicable state, county or municipal zoning ordinances and regulations.

3. The board shall grant or deny each application for a license pursuant to this section within thirty days after it is filed. The applicant may request in writing up to two thirty-day extensions of the application, provided the request for an extension is received by the board prior to the expiration of the thirty-day application or extension period.

4. Licenses shall be issued pursuant to this section upon application and the payment of a funeral establishment fee and shall be renewed at the end of the licensing period on the establishment's renewal date.

5. The board may refuse to renew or may suspend or revoke any license issued pursuant to this section if it finds, after hearing, that the funeral establishment does not meet any of the requirements set forth in this section as conditions for the issuance of a license, or for the violation by the owner of the funeral establishment of any of the provisions of section 333.121*. No new license shall be issued to the owner of a funeral establishment or to any corporation controlled by such owner for three years after the revocation of the license of the owner or of a corporation controlled by the owner. Before any action is taken pursuant to this subsection the procedure for notice and hearing as prescribed by section 333.121* shall be followed.

(L. 1965 p. 522 § 6, A.L. 1981 S.B. 16, A.L. 2001 H.B. 48, A.L. 2011 H.B. 265 merged with S.B. 325)

*Section 333.121 was repealed by S.B. 1, 2009.



Section 333.071 Business to be conducted where.

Effective 28 Aug 1981

Title XXII OCCUPATIONS AND PROFESSIONS

333.071. Business to be conducted where. — The business or profession of an individual licensed to practice embalming or funeral directing shall be conducted and engaged in at a funeral establishment. This section does not prevent a licensed funeral director owning or employed by a licensed funeral establishment from conducting an individual funeral from another and different funeral establishment or at a church, a residence, public hall, or lodge room.

(L. 1965 p. 522 § 7, A.L. 1981 S.B. 16)



Section 333.081 License renewal, fee — failure to renew, effect — business address required.

Effective 28 Aug 2001

Title XXII OCCUPATIONS AND PROFESSIONS

333.081. License renewal, fee — failure to renew, effect — business address required. — 1. Each license issued to a funeral director or embalmer pursuant to this chapter shall expire unless renewed on or before the renewal date. The board may, however, provide for the renewal of licenses held by individuals who are not actively engaged in practice and who are over sixty-five years of age without fee. The board shall renew any such license upon due application for renewal and upon the payment of the renewal fee, except that no license shall expire during the period when the holder thereof is actively engaged in the military service of the United States. Any licensee exempted from the renewal of his or her license because of military service shall, before beginning practice in this state after leaving military service, apply for and pay the renewal fee for the current licensing period.

2. When renewing a funeral director's or embalmer's license the licensee shall specify the address of the funeral establishment at which he or she is practicing or proposes to practice and shall notify the board of any termination of his or her connection therewith. The licensee shall notify the board of any new employment or connection with a funeral establishment of a permanent nature. If the licensee is not employed at or connected with a funeral establishment he shall notify the board of his or her permanent address.

3. The holder of an expired license shall be issued a new license by the board within two years of the renewal date after he or she has paid delinquent renewal fees. Any license not renewed within two years shall be void.

4. Failure of the licensee to receive the renewal notice shall not relieve the licensee of the duty to pay the renewal fee and renew his or her license.

(L. 1965 p. 522 § 8, A.L. 1981 S.B. 16, A.L. 2001 H.B. 48)



Section 333.091 License to be displayed.

Effective 28 Aug 2011

Title XXII OCCUPATIONS AND PROFESSIONS

333.091. License to be displayed. — All licenses or registrations, or duplicates thereof, issued pursuant to this chapter shall be displayed at each place of business.

(L. 1965 p. 522 § 9, A.L. 1981 S.B. 16, A.L. 2009 S.B. 1, A.L. 2011 H.B. 265 merged with S.B. 325)



Section 333.101 Places of business may be inspected.

Effective 28 Aug 2009

Title XXII OCCUPATIONS AND PROFESSIONS

333.101. Places of business may be inspected. — The board or any member thereof or any agent duly authorized by it may enter the office, premises, establishment or place of business of any licensee or registrant, or any office, premises, establishment or place where the practice of funeral directing, embalming, preneed selling or providing is carried on, or where such practice is advertised as being carried on for the purpose of inspecting said office, premises or establishment and for the purpose of inspecting the license and registration of any licensee or registrant and the manner and scope of training given by the licensee or registrant to the apprentice operating therein.

(L. 1965 p. 522 § 10, A.L. 1981 S.B. 16, A.L. 2009 S.B. 1)



Section 333.111 Rules and regulations of board, procedure — fees, how set.

Effective 28 Aug 1995

Title XXII OCCUPATIONS AND PROFESSIONS

333.111. Rules and regulations of board, procedure — fees, how set. — 1. The board shall adopt and enforce rules and regulations for the transaction of its business and for standards of service and practice to be followed in the professions of embalming and funeral directing deemed by it necessary for the public good and consistent with the laws of this state. The board may also prescribe a standard of proficiency as to the qualifications and fitness of those engaging in the practice of embalming or funeral directing.

2. The board shall set the amount of the fees which this chapter authorizes and requires by rules and regulations promulgated pursuant to section 536.021. The fees shall be set at a level to produce revenue which shall not substantially exceed the cost and expense of administering this chapter.

3. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1965 p. 522 § 11, A.L. 1981 S.B. 16, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 333.145 Written statement of charges, required when, content — merchandise prices to be indicated.

Effective 28 Aug 1981

Title XXII OCCUPATIONS AND PROFESSIONS

333.145. Written statement of charges, required when, content — merchandise prices to be indicated. — 1. Every funeral firm in this state or the funeral service licensee thereof shall give or cause to be given to the person or persons making funeral arrangements or arranging for the disposition of a dead human body, at the time such arrangements are completed and prior to the time of rendering the service or providing the merchandise, a written statement signed by the purchaser or purchasers or their legal representatives, and a representative of the funeral establishment, showing to the extent then known:

(1) The price of the service that the person or persons have selected and what is included therein;

(2) The price of each of the supplemental items of service or merchandise requested;

(3) The amount involved for each of the items for which the firm will advance moneys as an accommodation to the family;

(4) The method of payment.

2. A funeral establishment shall not bill or cause to be billed any item that is referred to as a "cash advance" item unless the net amount paid for such item or items by the funeral establishment is the same as is billed by the funeral establishment.

3. All merchandise displayed in or by funeral establishments in this state shall have the price of the merchandise and included services, if any, clearly marked or indicated on the merchandise at all times.

(L. 1981 S.B. 16)



Section 333.151 Board members — qualifications — terms — vacancies.

Effective 28 Aug 2011

Title XXII OCCUPATIONS AND PROFESSIONS

333.151. Board members — qualifications — terms — vacancies. — 1. The state board of embalmers and funeral directors shall consist of six members, including one voting public member appointed by the governor with the advice and consent of the senate. Each member, other than the public member, appointed shall possess either a license to practice embalming or a license to practice funeral directing in this state or both said licenses and shall have been actively engaged in the practice of embalming or funeral directing for a period of five years next before his or her appointment. Each member shall be a United States citizen, a resident of this state for a period of at least one year, a qualified voter of this state and shall be of good moral character. Not more than three members of the board shall be of the same political party. The nonpublic members shall be appointed by the governor, with the advice and consent of the senate. A majority of the members shall constitute a quorum. Members shall be appointed to represent diversity in gender, race, ethnicity, and the various geographic regions of the state.

2. Each member of the board shall serve for a term of five years. Any vacancy on the board shall be filled by the governor and the person appointed to fill the vacancy shall possess the qualifications required by this chapter and shall serve until the end of the unexpired term of his or her predecessor, if any.

3. The public member shall be at the time of his or her appointment a person who is not and never was a member of any profession licensed or regulated pursuant to this chapter or the spouse of such person; and a person who does not have and never has had a material, financial interest in either the providing of the professional services regulated by this chapter, or an activity or organization directly related to any profession licensed or regulated pursuant to this chapter. All members, including public members, shall be chosen from lists submitted by the director of the division of professional registration. The duties of the public member shall not include the determination of the technical requirements to be met for licensure or whether any person meets such technical requirements or of the technical competence or technical judgment of a licensee or a candidate for licensure.

(L. 1965 p. 522 § 15, A.L. 1981 S.B. 16, A.L. 1999 H.B. 343, A.L. 2009 S.B. 1, A.L. 2011 H.B. 265 merged with S.B. 325)



Section 333.161 Board members to take oath.

Effective 28 Aug 1965

Title XXII OCCUPATIONS AND PROFESSIONS

333.161. Board members to take oath. — Each member of the board shall be duly commissioned by the governor and shall take and subscribe an oath to support the Constitution of the United States and the state of Missouri and to demean himself faithfully in office. A copy of the oath shall be endorsed on the commission.

(L. 1965 p. 522 § 16)



Section 333.171 Board meetings — notice — seal.

Effective 28 Aug 2011

Title XXII OCCUPATIONS AND PROFESSIONS

333.171. Board meetings — notice — seal. — The board shall hold at least two regular meetings each year for the purpose of administering examinations at times and places fixed by the board. Other meetings shall be held at the times fixed by regulations of the board or on the call of the chairman of the board. Notice of the time and place of each regular or special meeting shall be mailed by the executive secretary to each member of the board at least five days before the date of the meeting. The board may adopt and use a common seal.

(L. 1965 p. 522 § 17, A.L. 1981 S.B. 16, A.L. 2011 H.B. 265 merged with S.B. 325)



Section 333.181 Officers of board.

Effective 28 Aug 1965

Title XXII OCCUPATIONS AND PROFESSIONS

333.181. Officers of board. — At one of its regular meetings, the board shall elect a chairman, vice chairman and secretary from the members of the board. Each such officer shall serve as such for a term fixed by regulation of the board and shall perform such duties as are required by the regulations of the board and by law.

(L. 1965 p. 522 § 18)



Section 333.201 Examinations, notice, published, when.

Effective 28 Aug 1981

Title XXII OCCUPATIONS AND PROFESSIONS

333.201. Examinations, notice, published, when. — The board shall publish notice of each examination held by the board at least thirty days before any examination is to be held, advising the time and place of the examination.

(L. 1965 p. 522 § 20, A.L. 1980 H.B. 1266, A.L. 1981 S.B. 16)



Section 333.221 Compensation of board members — board may employ personnel.

Effective 28 Aug 2009

Title XXII OCCUPATIONS AND PROFESSIONS

333.221. Compensation of board members — board may employ personnel. — 1. Each member of the board shall receive as compensation an amount set by the board not to exceed fifty dollars for each day devoted to the affairs of the board, and shall be entitled to reimbursement of his expenses necessarily incurred in the discharge of his official duties.

2. The board may employ such board personnel, as defined in subdivision (4) of subsection 11 of section 324.001, including legal counsel, as is necessary for the administration of this chapter.

(L. 1965 p. 522 § 22, A.L. 1980 H.B. 1266, A.L. 1981 S.B. 16, A.L. 2008 S.B. 788, A.L. 2009 S.B. 1)



Section 333.231 Fund created, use, funds transferred to general revenue, when.

Effective 28 Aug 1985

Title XXII OCCUPATIONS AND PROFESSIONS

333.231. Fund created, use, funds transferred to general revenue, when. — 1. All fees payable under this chapter shall be collected by the division of professional registration and transmitted to the department of revenue for deposit in the state treasury to the credit of the fund to be known as the "Board of Embalmers and Funeral Directors' Fund".

2. All compensation of board members and employees and all expenses incident to the administration of this chapter shall be paid out of the board of embalmers and funeral directors' fund. No expense of this board shall ever be paid out of any other fund of the state, either by deficiency bill or otherwise.

3. The provisions of section 33.080 to the contrary notwithstanding, money in this fund shall not be transferred and placed to the credit of general revenue until the amount in the fund at the end of the biennium exceeds two times the amount of the appropriation from the board's funds for the preceding fiscal year or, if the board requires by rule permit renewal less frequently than yearly, then three times the appropriation from the board's funds for the preceding fiscal year. The amount, if any, in the fund which shall lapse is that amount in the fund which exceeds the appropriate multiple of the appropriations from the board's funds for the preceding fiscal year.

(L. 1965 p. 522 § 23, A.L. 1980 H.B. 1266, A.L. 1981 S.B. 16, A.L. 1985 S.B. 99)



Section 333.251 Application of law.

Effective 28 Aug 2009

Title XXII OCCUPATIONS AND PROFESSIONS

333.251. Application of law. — Nothing in this chapter shall apply to nor in any manner interfere with the duties of any officer of local or state institutions, nor shall this chapter apply to any person engaged simply in the furnishing of burial receptacles for the dead at the time of need.

(L. 1965 p. 522 § 25, A.L. 2009 S.B. 1)



Section 333.261 Violations are misdemeanors.

Effective 28 Aug 1981

Title XXII OCCUPATIONS AND PROFESSIONS

333.261. Violations are misdemeanors. — Any person who violates any provision of this chapter is guilty of a class A misdemeanor.

(L. 1965 p. 522 § 26, A.L. 1981 S.B. 16)



Section 333.310 Applicability of law.

Effective 28 Aug 2009

Title XXII OCCUPATIONS AND PROFESSIONS

333.310. Applicability of law. — The provisions of sections 333.310 to 333.340 shall not apply to a cemetery operator who sells contracts or arrangements for services for which payments received by, or on behalf of, the purchaser are required to be placed in an endowed care fund or for which a deposit into a segregated account is required under chapter 214; provided that a cemetery operator shall comply with sections 333.310 to 333.340 if the contract or arrangement sold by the operator includes services that may only be provided by a licensed funeral director or embalmer.

(L. 2009 S.B. 1)



Section 333.315 Provider license required — application procedure — renewal of licensure — expiration of license.

Effective 28 Aug 2009

Title XXII OCCUPATIONS AND PROFESSIONS

333.315. Provider license required — application procedure — renewal of licensure — expiration of license. — 1. No person shall be designated as a provider or agree to perform the obligations of a provider under a preneed contract unless, at the time of such agreement or designation, such person is licensed as a preneed provider by the board. Nothing in this section shall exempt any person from meeting the licensure requirements for a funeral establishment as provided in this chapter.

2. An applicant for a preneed provider license shall:

(1) File an application on a form established by the board and pay an application fee in an amount established by the board by rule;

(2) Be authorized and registered with the Missouri secretary of state to conduct business in Missouri;

(3) Identify the name and address of a custodian of records responsible for maintaining the books and records of the provider relating to preneed contracts;

(4) Identify the name and address of each seller authorized by the provider to sell preneed contracts in which the provider is designated or obligated as the provider;

(5) File with the state board a written consent authorizing the state board to inspect or order an investigation, examination, or audit of the provider's books and records which contain information concerning preneed contracts sold for or on behalf of a seller or in which the applicant is named as a provider; and

(6) If the applicant is a corporation, each officer, director, manager, or controlling shareholder shall be eligible for licensure if they were applying for licensure as an individual.

3. Each preneed provider shall apply to renew his or her license on or before October thirty-first of each year or a date established by the division of professional registration pursuant to section 324.001. A license which has not been renewed prior to the renewal date shall expire. Applicants for renewal shall:

(1) File an application for renewal on a form established by the board by rule;

(2) Pay a renewal fee in an amount established by the board by rule, however no renewal fee shall be required for any funeral establishment whose Missouri license is current and active;

(3) Be authorized and registered with the Missouri secretary of state to conduct business in Missouri;

(4) File an annual report with the state board which shall contain:

(a) The name and address of a custodian of records responsible for maintaining the books and records of the provider relating to preneed contracts;

(b) The business name or names used by the provider and all addresses from which it engages in the practice of its business;

(c) The name and address of each seller with whom it has entered into a written agreement since last filing an annual report with the board authorizing the seller to designate or obligate the licensee as the provider in a preneed contract; and

(d) Any information required by any other applicable statute or regulation enacted pursuant to state or federal law.

4. A license which has not been renewed as provided by this section shall expire. A licensee who fails to apply for renewal may apply for reinstatement within two years of the renewal date by satisfying the requirements of subsection 3 of this section and paying a delinquent fee as established by the board by rule.

(L. 2009 S.B. 1)



Section 333.320 Seller license required — application procedure — renewal of licensure — expiration of license.

Effective 28 Aug 2009

Title XXII OCCUPATIONS AND PROFESSIONS

333.320. Seller license required — application procedure — renewal of licensure — expiration of license. — 1. No person shall sell, perform, or agree to perform the seller's obligations under, or be designated as the seller of, any preneed contract unless, at the time of the sale, performance, agreement, or designation, such person is licensed by the board as a seller and authorized and registered with the Missouri secretary of state to conduct business in Missouri.

2. An applicant for a preneed seller license shall:

(1) File an application on a form established by the board and pay an application fee in an amount established by the board by rule;

(2) Be an individual resident of Missouri who is eighteen years of age or older, or a business entity registered with the Missouri secretary of state to transact business in Missouri;

(3) If the applicant is a corporation, each officer, director, manager, or controlling shareholder, shall be eligible for licensure if they were applying for licensure as an individual;

(4) Meet all requirements for licensure;

(5) Identify the name and address of a custodian of records responsible for maintaining the books and records of the seller relating to preneed contracts;

(6) Identify the name and address of each licensed provider that has authorized the seller to designate such person as a provider under a preneed contract;

(7) Have established, as grantor, a preneed trust or an agreement to utilize a preneed trust with terms consistent with sections 436.400 to 436.520. A trust shall not be required if the applicant certifies to the board that the seller will only sell insurance-funded or joint account-funded preneed contracts;

(8) Identify the name and address of a trustee or, if applicable, the financial institution where any preneed trust or joint accounts will be maintained; and

(9) File with the board a written consent authorizing the state board to inspect or order an investigation, examination, or audit of the seller's books and records which contain information concerning preneed contracts sold by or on behalf of the seller.

3. Each seller shall apply to renew his or her license on or before October thirty-first of each year or a date established by the division of professional registration pursuant to section 324.001. A license which has not been renewed prior to the renewal date shall expire. Applicants for renewal shall:

(1) File an application for renewal on a form established by the board by rule;

(2) Pay a renewal fee in an amount established by the board by rule; and

(3) File annually with the board a signed and notarized annual report as required by section 436.460.

4. Any license which has not been renewed as provided by this section shall expire. A licensee who fails to apply for renewal within two years of the renewal date may apply for reinstatement by satisfying the requirements of subsection 3 of this section and paying a delinquent fee as established by the board by rule.

(L. 2009 S.B. 1)



Section 333.325 Registration as a preneed agent required — application procedure — renewal of registration — expiration of registration.

Effective 28 Aug 2009

Title XXII OCCUPATIONS AND PROFESSIONS

333.325. Registration as a preneed agent required — application procedure — renewal of registration — expiration of registration. — 1. No person shall sell, negotiate, or solicit the sale of preneed contracts for, or on behalf of, a seller unless registered with the board as a preneed agent except for individuals who are licensed as funeral directors under this chapter. The board shall maintain a registry of all preneed agents registered with the board. The registry shall be deemed an open record and made available on the board's website.

2. An applicant for a preneed agent registration shall be an individual who shall:

(1) File an application on a form established by the board and pay an application fee in an amount established by the board by rule which shall not exceed fifty percent of the application fee established by the board under this chapter for a funeral director license;

(2) Be eighteen years of age or older;

(3) Be otherwise eligible for registration under section 333.330;

(4) Have successfully passed the Missouri law examination as designated by the board;

(5) Provide the name and address of each seller for whom the applicant is authorized to sell, negotiate, or solicit the sale of preneed contracts for, or on behalf of.

3. Each preneed agent shall apply to renew his or her registration on or before October thirty-first of each year or a date established by the division of professional registration pursuant to section 324.001. A registration which has not been renewed prior to the renewal date shall expire. Applicants for renewal shall:

(1) File an application for renewal on a form established by the board by rule;

(2) Pay a renewal fee in an amount established by the board by rule which shall not exceed fifty percent of the application fee established by the board under this chapter for a funeral director license renewal; and

(3) Provide the name and address of each seller for whom the preneed agent is authorized to sell, negotiate, or solicit the sale of preneed contracts for or on behalf of.

4. Any funeral director acting as a preneed agent shall be required to report the name and address of each preneed seller for whom the funeral director is authorized to sell, negotiate, or solicit the sale of preneed contracts as part of their biennial renewal form. Each funeral director preneed agent shall be included on the board's registry.

5. Any registration which has not been renewed as provided by this section shall expire and the registrant shall be immediately removed from the preneed agent registry by the board. A registrant who fails to apply for renewal may apply for reinstatement within two years of the renewal date by satisfying the requirements of subsection 3 of this section and paying a delinquent fee as established by the board.

(L. 2009 S.B. 1)



Section 333.330 Refusal of registration, when — complaint procedure — injunctive relief authorized, when — reapplication after revocation, when.

Effective 28 Aug 2009

Title XXII OCCUPATIONS AND PROFESSIONS

333.330. Refusal of registration, when — complaint procedure — injunctive relief authorized, when — reapplication after revocation, when. — 1. The board may refuse to issue any certificate of registration or authority, permit, or license required under this chapter for one or any combination of causes stated in subsection 2 of this section. The board shall notify the applicant in writing of the reasons for the refusal and shall advise the applicant of his or her right to file a complaint with the administrative hearing commission as provided by chapter 621.

2. The board may cause a complaint to be filed with the administrative hearing commission as provided by chapter 621 against any holder of any certificate of registration or authority, permit, or license required by this chapter, or any person who has failed to renew or has surrendered his or her certificate of registration or authority, permit, or license for any one or any combination of the following causes:

(1) Use of any controlled substance, as defined in chapter 195, or alcoholic beverage to an extent that such use impairs a person's ability to perform the work of any profession licensed or regulated by this chapter;

(2) The person has been finally adjudicated and found guilty, or entered a plea of guilty or nolo contendere, in a criminal prosecution under the laws of any state or of the United States, for any offense reasonably related to the qualifications, functions, or duties of any profession licensed or regulated under this chapter, for any offense involving a controlled substance, or for any offense an essential element of which is fraud, dishonesty, or an act of violence;

(3) Use of fraud, deception, misrepresentation, or bribery in securing any certificate of registration or authority, permit, or license issued under this chapter or in obtaining permission to take any examination given or required under this chapter;

(4) Obtaining or attempting to obtain any fee, charge, tuition, or other compensation by fraud, deception, or misrepresentation;

(5) Incompetency, misconduct, gross negligence, fraud, misrepresentation, or dishonesty in the performance of the functions or duties of any profession licensed or regulated by this chapter;

(6) Violation of, or assisting or enabling any person to violate, any provision of this chapter, or of any lawful rule or regulation adopted pursuant thereto;

(7) Impersonation of any person holding a certificate of registration or authority, permit, or license or allowing any person to use his or her certificate of registration or authority, permit, license, or diploma from any school;

(8) Disciplinary action against the holder of a license or other right to practice any profession regulated by this chapter granted by another state, territory, federal agency, or country upon grounds for which revocation or suspension is authorized in this state;

(9) A person is finally adjudged mentally incompetent by a court of competent jurisdiction;

(10) Misappropriation or theft of preneed funds;

(11) Assisting or enabling any person to practice or offer to practice any profession licensed or regulated by this chapter regulating preneed who is not licensed or registered and currently eligible to practice thereunder;

(12) Issuance of a certificate of registration or authority, permit, or license based upon a material mistake of fact;

(13) Failure to display a valid certificate or license if so required by this chapter regulating preneed or any rule established thereunder;

(14) Violation of any professional trust or confidence;

(15) Making or filing any report required by sections 436.400 to 436.520 regulating preneed which the licensee knows to be false or knowingly failing to make or file a report required by such sections;

(16) Use of any advertisement or solicitation which is false, misleading, or deceptive to the general public or persons to whom the advertisement or solicitation is primarily directed; or

(17) Willfully and through undue influence selling a funeral;

(18) Willfully and through undue influence selling a preneed contract;

(19) Violation of any of the provisions of chapter 193, 194, 407, or 436;

(20) Presigning a death certificate or signing a death certificate on a body not yet embalmed by, or under the personal supervision of, the licensee;

(21) Failure to execute and sign the death certificate on a body embalmed by, or under the personal supervision of, a licensee;

(22) Failure to refuse to properly guard against contagious, infectious, or communicable diseases or the spread thereof;

(23) Refusing to surrender a dead human body upon request by the next of kin, legal representative, or other person entitled to the custody and control of the body.

3. After the filing of such complaint, the proceedings shall be conducted in accordance with the provisions of chapter 621. Upon a finding by the administrative hearing commission that the grounds, provided in subsection 2 of this section, for disciplinary action are met, the board may, singly or in combination, censure or place the person named in the complaint on probation on such terms and conditions as the board deems appropriate for a period not to exceed five years, or may suspend, for a period not to exceed three years, or revoke any certificate of registration or authority, permit, or license issued under this chapter.

4. In addition to all other powers and authority granted by the board, the board may seek an injunction, restraining order or other order from the circuit court of Cole County to enjoin any seller from engaging in preneed sales upon a showing by the board that the seller has failed to make deposits into the preneed trust, has obtained funds out of the trust to which the seller is not entitled or has exercised influence or control over the trustee or has engaged in any other act that has resulted in a shortage in any preneed trust or joint account which exceeds twenty percent of the total amount required to be held or deposited into the trust or joint account under the provisions of sections 436.400 to 436.520. In addition to the power to enjoin for this conduct, the circuit court of Cole County shall also be entitled to suspend or revoke the preneed seller's license and any other license issued pursuant to this chapter, held by the seller.

5. An individual whose certificate of registration or authority, permit, or license has been revoked shall wait three years from the date of revocation to apply for any certificate of registration or authority, permit, or license under this chapter, either as an individual or as a manager, director, shareholder, or partner of any business entity. Any certificate of registration or authority, permit, or license shall be issued at the discretion of the board after compliance with all the requirements of this chapter relative to the licensing or registration of the applicant for the first time.

6. Use of the procedures set out in this section shall not preclude the application of the provisions of subsection 2 of section 333.335.

(L. 2009 S.B. 1)



Section 333.335 Injunctive relief authorized, when.

Effective 28 Aug 2009

Title XXII OCCUPATIONS AND PROFESSIONS

333.335. Injunctive relief authorized, when. — 1. Upon application by the board and the necessary burden having been met, a court of competent jurisdiction may grant an injunction, restraining order, or other order as may be appropriate to enjoin a person from:

(1) Offering to engage or engaging in the performance of any acts or practices for which a registration or authority, permit, or license is required by sections 333.310 to 333.340, upon a showing that such acts or practices were performed or offered to be performed without the required registration or authority, permit, or license; or

(2) Engaging in any practice or business authorized by a registration or authority, permit, or license issued under this chapter that is in violation of this chapter or sections 436.400 to 436.520, or upon a showing that the holder presents a substantial probability of serious danger to the health, safety, or welfare of any resident of this state or client or customer of the licensee or registrant; or

(3) Engaging in any practice or business that presents a substantial probability of serious danger to the solvency of any seller.

2. Any such action shall be commenced in the county in which such conduct occurred or in the county in which the defendant resides or, in the case of a firm or corporation, where the firm or corporation maintains its principal office or in Cole County.

3. Any action brought under this section shall be in addition to and not in lieu of any authority provided by this chapter, and may be brought concurrently with other actions to enforce this chapter or sections 436.400 to 436.520.

(L. 2009 S.B. 1)



Section 333.340 Rulemaking authority — fees.

Effective 28 Aug 2009

Title XXII OCCUPATIONS AND PROFESSIONS

333.340. Rulemaking authority — fees. — 1. The board shall adopt and enforce rules for the transaction of its business and for standards of service and practice to be followed in the professions of embalming and funeral directing deemed by it necessary for the public good and consistent with the laws of this state. The board may also prescribe a standard of proficiency as to the qualifications and fitness of those engaging in the practice of embalming or funeral directing.

2. The board shall set the amount of the fees which this chapter authorizes and requires by rules promulgated under section 536.021. The fees shall be set at a level to produce revenue which shall not substantially exceed the cost and expense of administering this chapter.

3. The board shall promulgate and enforce rules for the transaction of its business and for standards of service and practice to be followed for the licensing and registration of providers, sellers, and preneed agents deemed necessary for the public good and consistent with the laws of this state.

4. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2009, shall be invalid and void.

(L. 2009 S.B. 1)






Chapter 334 Physicians and Surgeons — Therapists — Athletic Trainers — Health Care Providers

Chapter Cross References



Section 334.001 Open records subject to release — board disclosure of confidential information, when.

Effective 28 Aug 2011

Title XXII OCCUPATIONS AND PROFESSIONS

334.001. Open records subject to release — board disclosure of confidential information, when. — 1. Notwithstanding any other provision of law to the contrary, the following information is an open record and shall be released upon request of any person and may be published on the board's website:

(1) The name of a licensee or applicant;

(2) The licensee's business address;

(3) Registration type;

(4) Currency of the license, certificate, or registration;

(5) Professional schools attended;

(6) Degrees and certifications, including certification by the American Board of Medical Specialties, the American Osteopathic Association, or other certifying agency approved by the board by rule;

(7) To the extent provided to the board after August 28, 2011, discipline by another state or administrative agency;

(8) Limitations on practice placed by a court of competent jurisdiction;

(9) Any final discipline by the board, including the content of the settlement agreement or order issued; and

(10) Whether a discipline case brought by the board is pending in the administrative hearing commission or any court.

2. All other information pertaining to a licensee or applicant not specifically denominated an open record in subsection 1 of this section is a closed record and confidential.

3. The board shall disclose confidential information without charge or fee upon written request of the licensee or applicant if the information is less than five years old. If the information requested is more than five years old, the board may charge a fee equivalent to the fee specified by regulation.

4. At its discretion, the board may disclose confidential information, without the consent of the licensee or applicant, to a licensee or applicant for a license in order to further a board investigation or to facilitate settlement negotiations with the board, in the course of voluntary exchange of information with another state's licensing authority, pursuant to a court order, or to other administrative or law enforcement agencies acting within the scope of their statutory authority.

5. Information obtained from a federal administrative or law enforcement agency shall be disclosed only after the board has obtained written consent to the disclosure from the federal administrative or law enforcement agency.

6. The board is entitled to the attorney/client privilege and work product privilege to the same extent as any other person.

(L. 2011 H.B. 265)



Section 334.002 Inactive license status granted, when.

Effective 28 Aug 2002

Title XXII OCCUPATIONS AND PROFESSIONS

334.002. Inactive license status granted, when. — 1. Notwithstanding any law to the contrary, any person licensed pursuant to this chapter may apply to the state board of registration for the healing arts for an inactive license status on a form furnished by the board. Upon receipt of the completed inactive status application form and the board's determination that the licensee meets the requirements established by rule, the board shall declare the licensee inactive and shall place the licensee on an inactive status list. A person whose license is inactive or who has discontinued his or her practice because of retirement shall not practice his or her profession within this state, but shall be allowed to practice his or her profession on himself or herself or on his or her immediate family, however, such person shall not be allowed to prescribe controlled substances. Such person may continue to use the title of his or her profession or the initials of his or her profession after such person's name.

2. During the period of inactive status, the licensee shall not be required to comply with the board's minimum requirements for continuing education.

3. If a licensee is granted inactive status, the licensee may return to active status by notifying the board in advance of his or her intention, paying the appropriate fees, and meeting all established requirements of the board as a condition of reinstatement.

4. Any licensee allowing his or her license to become inactive may within five years of the inactive status return his or her license to active status by notifying the board in advance of such intention, paying the appropriate fees, and meeting all established licensure requirements of the board, excluding the licensing examination, as a condition of reinstatement.

(L. 2002 S.B. 1182)



Section 334.010 Unauthorized practice of medicine and surgery prohibited — practice of medicine across state lines, definition — sports-related medical services, inapplicability.

Effective 28 Aug 2017

Title XXII OCCUPATIONS AND PROFESSIONS

334.010. Unauthorized practice of medicine and surgery prohibited — practice of medicine across state lines, definition — sports-related medical services, inapplicability. — 1. It shall be unlawful for any person not now a registered physician within the meaning of the law to practice medicine or surgery in any of its departments, to engage in the practice of medicine across state lines or to profess to cure and attempt to treat the sick and others afflicted with bodily or mental infirmities, or engage in the practice of midwifery in this state, except as herein provided.

2. For the purposes of this chapter, the “practice of medicine across state lines” shall mean:

(1) The rendering of a written or otherwise documented medical opinion concerning the diagnosis or treatment of a patient within this state by a physician located outside this state as a result of transmission of individual patient data by electronic or other means from within this state to such physician or physician’s agent; or

(2) The rendering of treatment to a patient within this state by a physician located outside this state as a result of transmission of individual patient data by electronic or other means from within this state to such physician or physician’s agent.

3. A physician located outside of this state shall not be required to obtain a license when:

(1) In consultation with a physician licensed to practice medicine in this state; and

(2) The physician licensed in this state retains ultimate authority and responsibility for the diagnosis or diagnoses and treatment in the care of the patient located within this state; or

(3) Evaluating a patient or rendering an oral, written or otherwise documented medical opinion, or when providing testimony or records for the purpose of any civil or criminal action before any judicial or administrative proceeding of this state or other forum in this state; or

(4) Participating in a utilization review pursuant to section 376.1350.

4. This section shall not apply to a person who holds a current unrestricted license to practice medicine in another state when the person, under a written agreement with an athletic team located in the state in which the person is licensed, provides sports-related medical services to any of the following individuals if the team is traveling to or from, or participating in, a sporting event in this state:

(1) A member of an athletic team;

(2) A member of an athletic team’s coaching, communications, equipment, or sports medicine staff;

(3) A member of a band, dance team, or cheerleading squad accompanying an athletic team; or

(4) An athletic team’s mascot.

5. In providing sports-related medical services under subsection 4 of this section, the person shall not provide medical services at a health care facility, including a hospital, ambulatory surgical center, or any other facility in which medical care, diagnosis, or treatment is provided on an inpatient or outpatient basis.

(RSMo 1939 § 9981, A.L. 1959 S.B. 50 § 18, A.L. 1998 H.B. 1601, et al., A.L. 2017 S.B. 501)

Prior revisions: 1929 § 9111; 1919 § 7330; 1909 § 8311

(1966) Separate sections of chapter 334 constitute a part of entire code, are pari materia, must be read and construed together, effect must be given to all provisions, and apparent conflicts must be harmonized whenever possible. Bittiker v. State Board of Registration for Healing Arts (A.), 404 S.W.2d 402.

(1986) This section is not void for vagueness on account of its failure to expressly define “practice of medicine” or “engage in the practice of midwifery”. Engaging in the practice of midwifery is unlawful, but every act of midwifery engaged in without a license is not unlawful. The statute permits isolated or occasional gratuitous acts of midwifery. State ex rel. Mo. State Board v. Southworth (Mo. banc), 704 S.W.2d 219.



Section 334.020 Board defined.

Effective 28 Aug 1959

Title XXII OCCUPATIONS AND PROFESSIONS

334.020. Board defined. — Whenever used in this chapter, unless expressly stated otherwise, the term "board" means the state board of registration for the healing arts in the state of Missouri.

(L. 1945 p. 1147 § 9992e, A.L. 1959 S.B. 50 § 1)



Section 334.021 Reference to terms in prior laws, how construed — no hiring discrimination permitted based on medical degree held.

Effective 28 Aug 2001

Title XXII OCCUPATIONS AND PROFESSIONS

334.021. Reference to terms in prior laws, how construed — no hiring discrimination permitted based on medical degree held. — 1. Where other statutes of this state use the terms "physician", "surgeon", "practitioner of medicine", "practitioner of osteopathy", "board of medical examiners", or "board of osteopathic registration and examination" or similar terms, they shall be construed to mean physicians and surgeons licensed under this chapter or the state board of registration for the healing arts in the state of Missouri.

2. With the exception of section 197.700, notwithstanding any other provision of law, no health facility, health benefit plan, managed care plan, or health carrier shall discriminate with respect to employment, staff, privileges, or the provision of professional services against a physician licensed to practice the healing arts in this state on the basis of whether the physician holds a "medical doctor", "M.D." or "doctor of osteopathy", "D.O." degree.

3. Any reference in an executive order, an administrative regulation, or in the Missouri revised statutes to "medical doctor", "M.D.", or "physician" shall be deemed to include a "doctor of osteopathy" or "D.O." unless any of those terms are specifically excluded by reference to this section. Similarly, any reference to an "osteopath", "D.O." or "physician" shall be deemed to include a "medical doctor" or "M.D.", unless any of those terms are specifically excluded by reference to this section. Similarly, any reference to a specialist shall be deemed to include those specialists accredited by either the Accreditation Council for Graduate Medical Education or the American Osteopathic Association unless specifically excluded by reference to this section.

4. The provisions of subsection 3 of this section do not apply to the makeup of boards and commissions on which an unequal number of medical doctors or osteopaths serve.

(L. 1959 S.B. 50 § 22, A.L. 2001 H.B. 567)



Section 334.031 Qualifications of candidates for licenses.

Effective 28 Aug 1997

Title XXII OCCUPATIONS AND PROFESSIONS

334.031. Qualifications of candidates for licenses. — 1. Candidates for licenses as physicians and surgeons shall furnish satisfactory evidence of their good moral character, and their preliminary qualifications, to wit: a certificate of graduation from an accredited high school or its equivalent, and satisfactory evidence of completion of preprofessional education consisting of a minimum of sixty semester hours of college credits in acceptable subjects leading towards the degree of bachelor of arts or bachelor of science from an accredited college or university. They shall also furnish satisfactory evidence of having attended throughout at least four terms of thirty-two weeks of actual instructions in each term and of having received a diploma from some reputable medical college or osteopathic college that enforces requirements of four terms of thirty-two weeks for actual instruction in each term, including, in addition to class work, such experience in operative and hospital work during the last two years of instruction as is required by the American Medical Association and the American Osteopathic Association before the college is approved and accredited as reputable. Any medical college approved and accredited as reputable by the American Medical Association or the Liaison Committee on Medical Education and any osteopathic college approved and accredited as reputable by the American Osteopathic Association is deemed to have complied with the requirements of this subsection.

2. In determining the qualifications necessary for licensure as a qualified physician and surgeon, the board, by rule and regulation, may accept the certificate of the National Board of Medical Examiners of the United States, chartered pursuant to the laws of the District of Columbia, of the National Board of Examiners for Osteopathic Physicians and Surgeons chartered pursuant to the laws of the state of Indiana, or of the Licentiate of the Medical Counsel of Canada (LMCC) in lieu of and as equivalent to its own professional examination. Every applicant for a license on the basis of such certificate, upon making application showing necessary qualifications as provided in subsection 1 of this section, shall be required to pay the same fee required of applicants to take the examination before the board.

(L. 1959 S.B. 50 § 3, A.L. 1981 S.B. 16, A.L. 1997 S.B. 141)

(1974) Held that determination of factual considerations used in exercising discretion of the board are subject to administrative review. State Bd. of Registration for the Healing Arts v. Finch (A.), 514 S.W.2d 608.



Section 334.035 Application for permanent license, postgraduate training requirement.

Effective 28 Aug 2014

Title XXII OCCUPATIONS AND PROFESSIONS

334.035. Application for permanent license, postgraduate training requirement. — Except as otherwise provided in section 334.036, every applicant for a permanent license as a physician and surgeon shall provide the board with satisfactory evidence of having successfully completed such postgraduate training in hospitals or medical or osteopathic colleges as the board may prescribe by rule.

(L. 1987 H.B. 667, et al., A.L. 2014 S.B. 716 merged with S.B. 754)



Section 334.036 Assistant physicians — definitions — limitation on practice — licensure, rulemaking authority — collaborative practice arrangements.

Effective 28 Aug 2017

Title XXII OCCUPATIONS AND PROFESSIONS

334.036. Assistant physicians — definitions — limitation on practice — licensure, rulemaking authority — collaborative practice arrangements. — 1. For purposes of this section, the following terms shall mean:

(1) “Assistant physician”, any medical school graduate who:

(a) Is a resident and citizen of the United States or is a legal resident alien;

(b) Has successfully completed Step 1 and Step 2 of the United States Medical Licensing Examination or the equivalent of such steps of any other board-approved medical licensing examination within the two-year period immediately preceding application for licensure as an assistant physician, but in no event more than three years after graduation from a medical college or osteopathic medical college;

(c) Has not completed an approved postgraduate residency and has successfully completed Step 2 of the United States Medical Licensing Examination or the equivalent of such step of any other board-approved medical licensing examination within the immediately preceding two-year period unless when such two-year anniversary occurred he or she was serving as a resident physician in an accredited residency in the United States and continued to do so within thirty days prior to application for licensure as an assistant physician; and

(d) Has proficiency in the English language.

­­

­

(2) “Assistant physician collaborative practice arrangement”, an agreement between a physician and an assistant physician that meets the requirements of this section and section 334.037;

(3) “Medical school graduate”, any person who has graduated from a medical college or osteopathic medical college described in section 334.031.

2. (1) An assistant physician collaborative practice arrangement shall limit the assistant physician to providing only primary care services and only in medically underserved rural or urban areas of this state or in any pilot project areas established in which assistant physicians may practice.

(2) For a physician-assistant physician team working in a rural health clinic under the federal Rural Health Clinic Services Act, P.L. 95-210, as amended:

(a) An assistant physician shall be considered a physician assistant for purposes of regulations of the Centers for Medicare and Medicaid Services (CMS); and

(b) No supervision requirements in addition to the minimum federal law shall be required.

3. (1) For purposes of this section, the licensure of assistant physicians shall take place within processes established by rules of the state board of registration for the healing arts. The board of healing arts is authorized to establish rules under chapter 536 establishing licensure and renewal procedures, supervision, collaborative practice arrangements, fees, and addressing such other matters as are necessary to protect the public and discipline the profession. An application for licensure may be denied or the licensure of an assistant physician may be suspended or revoked by the board in the same manner and for violation of the standards as set forth by section 334.100, or such other standards of conduct set by the board by rule.

(2) Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly under chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2014, shall be invalid and void.

4. An assistant physician shall clearly identify himself or herself as an assistant physician and shall be permitted to use the terms “doctor”, “Dr.”, or “doc”. No assistant physician shall practice or attempt to practice without an assistant physician collaborative practice arrangement, except as otherwise provided in this section and in an emergency situation.

5. The collaborating physician is responsible at all times for the oversight of the activities of and accepts responsibility for primary care services rendered by the assistant physician.

6. The provisions of section 334.037 shall apply to all assistant physician collaborative practice arrangements. To be eligible to practice as an assistant physician, a licensed assistant physician shall enter into an assistant physician collaborative practice arrangement within six months of his or her initial licensure and shall not have more than a six-month time period between collaborative practice arrangements during his or her licensure period. Any renewal of licensure under this section shall include verification of actual practice under a collaborative practice arrangement in accordance with this subsection during the immediately preceding licensure period.

(L. 2014 S.B. 716 merged with S.B. 754, A.L. 2017 S.B. 50 merged with S.B. 501)



Section 334.037 Assistant physicians, collaborative practice arrangements, requirements — rulemaking authority — identification badges required, when — prescriptive authority.

Effective 28 Aug 2015

Title XXII OCCUPATIONS AND PROFESSIONS

334.037. Assistant physicians, collaborative practice arrangements, requirements — rulemaking authority — identification badges required, when — prescriptive authority. — 1. A physician may enter into collaborative practice arrangements with assistant physicians. Collaborative practice arrangements shall be in the form of written agreements, jointly agreed-upon protocols, or standing orders for the delivery of health care services. Collaborative practice arrangements, which shall be in writing, may delegate to an assistant physician the authority to administer or dispense drugs and provide treatment as long as the delivery of such health care services is within the scope of practice of the assistant physician and is consistent with that assistant physician's skill, training, and competence and the skill and training of the collaborating physician.

2. The written collaborative practice arrangement shall contain at least the following provisions:

(1) Complete names, home and business addresses, zip codes, and telephone numbers of the collaborating physician and the assistant physician;

(2) A list of all other offices or locations besides those listed in subdivision (1) of this subsection where the collaborating physician authorized the assistant physician to prescribe;

(3) A requirement that there shall be posted at every office where the assistant physician is authorized to prescribe, in collaboration with a physician, a prominently displayed disclosure statement informing patients that they may be seen by an assistant physician and have the right to see the collaborating physician;

(4) All specialty or board certifications of the collaborating physician and all certifications of the assistant physician;

(5) The manner of collaboration between the collaborating physician and the assistant physician, including how the collaborating physician and the assistant physician shall:

(a) Engage in collaborative practice consistent with each professional's skill, training, education, and competence;

(b) Maintain geographic proximity; except, the collaborative practice arrangement may allow for geographic proximity to be waived for a maximum of twenty-eight days per calendar year for rural health clinics as defined by P.L. 95-210, as long as the collaborative practice arrangement includes alternative plans as required in paragraph (c) of this subdivision. Such exception to geographic proximity shall apply only to independent rural health clinics, provider-based rural health clinics if the provider is a critical access hospital as provided in 42 U.S.C. Section 1395i-4, and provider-based rural health clinics if the main location of the hospital sponsor is greater than fifty miles from the clinic. The collaborating physician shall maintain documentation related to such requirement and present it to the state board of registration for the healing arts when requested; and

(c) Provide coverage during absence, incapacity, infirmity, or emergency by the collaborating physician;

(6) A description of the assistant physician's controlled substance prescriptive authority in collaboration with the physician, including a list of the controlled substances the physician authorizes the assistant physician to prescribe and documentation that it is consistent with each professional's education, knowledge, skill, and competence;

(7) A list of all other written practice agreements of the collaborating physician and the assistant physician;

(8) The duration of the written practice agreement between the collaborating physician and the assistant physician;

(9) A description of the time and manner of the collaborating physician's review of the assistant physician's delivery of health care services. The description shall include provisions that the assistant physician shall submit a minimum of ten percent of the charts documenting the assistant physician's delivery of health care services to the collaborating physician for review by the collaborating physician, or any other physician designated in the collaborative practice arrangement, every fourteen days; and

(10) The collaborating physician, or any other physician designated in the collaborative practice arrangement, shall review every fourteen days a minimum of twenty percent of the charts in which the assistant physician prescribes controlled substances. The charts reviewed under this subdivision may be counted in the number of charts required to be reviewed under subdivision (9) of this subsection.

3. The state board of registration for the healing arts under section 334.125 shall promulgate rules regulating the use of collaborative practice arrangements for assistant physicians. Such rules shall specify:

(1) Geographic areas to be covered;

(2) The methods of treatment that may be covered by collaborative practice arrangements;

(3) In conjunction with deans of medical schools and primary care residency program directors in the state, the development and implementation of educational methods and programs undertaken during the collaborative practice service which shall facilitate the advancement of the assistant physician's medical knowledge and capabilities, and which may lead to credit toward a future residency program for programs that deem such documented educational achievements acceptable; and

(4) The requirements for review of services provided under collaborative practice arrangements, including delegating authority to prescribe controlled substances.

­­

­

4. The state board of registration for the healing arts shall not deny, revoke, suspend, or otherwise take disciplinary action against a collaborating physician for health care services delegated to an assistant physician provided the provisions of this section and the rules promulgated thereunder are satisfied.

5. Within thirty days of any change and on each renewal, the state board of registration for the healing arts shall require every physician to identify whether the physician is engaged in any collaborative practice arrangement, including collaborative practice arrangements delegating the authority to prescribe controlled substances, and also report to the board the name of each assistant physician with whom the physician has entered into such arrangement. The board may make such information available to the public. The board shall track the reported information and may routinely conduct random reviews of such arrangements to ensure that arrangements are carried out for compliance under this chapter.

6. A collaborating physician shall not enter into a collaborative practice arrangement with more than three full-time equivalent assistant physicians. Such limitation shall not apply to collaborative arrangements of hospital employees providing inpatient care service in hospitals as defined in chapter 197 or population-based public health services as defined by 20 CSR 2150-5.100 as of April 30, 2008.

7. The collaborating physician shall determine and document the completion of at least a one-month period of time during which the assistant physician shall practice with the collaborating physician continuously present before practicing in a setting where the collaborating physician is not continuously present. Such limitation shall not apply to collaborative arrangements of providers of population-based public health services as defined by 20 CSR 2150-5.100 as of April 30, 2008.

8. No agreement made under this section shall supersede current hospital licensing regulations governing hospital medication orders under protocols or standing orders for the purpose of delivering inpatient or emergency care within a hospital as defined in section 197.020 if such protocols or standing orders have been approved by the hospital's medical staff and pharmaceutical therapeutics committee.

9. No contract or other agreement shall require a physician to act as a collaborating physician for an assistant physician against the physician's will. A physician shall have the right to refuse to act as a collaborating physician, without penalty, for a particular assistant physician. No contract or other agreement shall limit the collaborating physician's ultimate authority over any protocols or standing orders or in the delegation of the physician's authority to any assistant physician, but such requirement shall not authorize a physician in implementing such protocols, standing orders, or delegation to violate applicable standards for safe medical practice established by a hospital's medical staff.

10. No contract or other agreement shall require any assistant physician to serve as a collaborating assistant physician for any collaborating physician against the assistant physician's will. An assistant physician shall have the right to refuse to collaborate, without penalty, with a particular physician.

11. All collaborating physicians and assistant physicians in collaborative practice arrangements shall wear identification badges while acting within the scope of their collaborative practice arrangement. The identification badges shall prominently display the licensure status of such collaborating physicians and assistant physicians.

12. (1) An assistant physician with a certificate of controlled substance prescriptive authority as provided in this section may prescribe any controlled substance listed in Schedule III, IV, or V of section 195.017, and may have restricted authority in Schedule II, when delegated the authority to prescribe controlled substances in a collaborative practice arrangement. Prescriptions for Schedule II medications prescribed by an assistant physician who has a certificate of controlled substance prescriptive authority are restricted to only those medications containing hydrocodone. Such authority shall be filed with the state board of registration for the healing arts. The collaborating physician shall maintain the right to limit a specific scheduled drug or scheduled drug category that the assistant physician is permitted to prescribe. Any limitations shall be listed in the collaborative practice arrangement. Assistant physicians shall not prescribe controlled substances for themselves or members of their families. Schedule III controlled substances and Schedule II - hydrocodone prescriptions shall be limited to a five-day supply without refill. Assistant physicians who are authorized to prescribe controlled substances under this section shall register with the federal Drug Enforcement Administration and the state bureau of narcotics and dangerous drugs, and shall include the Drug Enforcement Administration registration number on prescriptions for controlled substances.

(2) The collaborating physician shall be responsible to determine and document the completion of at least one hundred twenty hours in a four-month period by the assistant physician during which the assistant physician shall practice with the collaborating physician on-site prior to prescribing controlled substances when the collaborating physician is not on-site. Such limitation shall not apply to assistant physicians of population-based public health services as defined in 20 CSR 2150-5.100 as of April 30, 2009.

(3) An assistant physician shall receive a certificate of controlled substance prescriptive authority from the state board of registration for the healing arts upon verification of licensure under section 334.036.

(L. 2014 S.B. 716 merged with S.B. 754, A.L. 2015 H.B. 709)



Section 334.038 Assistant physicians, program to serve in medically underserved areas, requirements — fund created — grant eligibility — rulemaking authority.

Effective 28 Aug 2014

Title XXII OCCUPATIONS AND PROFESSIONS

334.038. Assistant physicians, program to serve in medically underserved areas, requirements — fund created — grant eligibility — rulemaking authority. — 1. As used in this section, the following terms shall mean:

(1) "Assistant physician", a person licensed to practice under section 334.036 in a collaborative practice arrangement under section 334.037;

(2) "Department", the department of health and senior services;

(3) "Medically underserved area":

(a) An area in this state with a medically underserved population;

(b) An area in this state designated by the United States secretary of health and human services as an area with a shortage of personal health services;

(c) A population group designated by the United States secretary of health and human services as having a shortage of personal health services;

(d) An area designated under state or federal law as a medically underserved community; or

(e) An area that the department considers to be medically underserved based on relevant demographic, geographic, and environmental factors;

(4) "Primary care", physician services in family practice, general practice, internal medicine, pediatrics, obstetrics, or gynecology;

(5) "Start-up money", a payment made by a county or municipality in this state which includes a medically underserved area for reasonable costs incurred for the establishment of a medical clinic, ancillary facilities for diagnosing and treating patients, and payment of physicians, assistant physicians, and any support staff.

2. (1) The department shall establish and administer a program under this section to increase the number of medical clinics in medically underserved areas. A county or municipality in this state that includes a medically underserved area may establish a medical clinic in the medically underserved area by contributing start-up money for the medical clinic and having such contribution matched wholly or partly by grant moneys from the medical clinics in medically underserved areas fund established in subsection 3 of this section. The department shall seek all available moneys from any source whatsoever, including but not limited to healthcare foundations to assist in funding the program.

(2) A participating county or municipality that includes a medically underserved area may provide start-up money for a medical clinic over a two-year period. The department shall not provide more than one hundred thousand dollars to such county or municipality in a fiscal year unless the department makes a specific finding of need in the medically underserved area.

(3) The department shall establish priorities so that the counties or municipalities which include the neediest medically underserved areas eligible for assistance under this section are assured the receipt of a grant.

3. (1) There is hereby created in the state treasury the "Medical Clinics in Medically Underserved Areas Fund", which shall consist of any state moneys appropriated, gifts, grants, donations, or any other contribution from any source for such purpose. The state treasurer shall be custodian of the fund. In accordance with sections 30.170 and 30.180, the state treasurer may approve disbursements. The fund shall be a dedicated fund and, upon appropriation, money in the fund shall be used solely for the administration of this section.

(2) Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund.

(3) The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

4. To be eligible to receive a matching grant from the department, a county or municipality that includes a medically underserved area shall:

(1) Apply for the matching grant; and

(2) Provide evidence satisfactory to the department that it has entered into an agreement or combination of agreements with a collaborating physician or physicians for the collaborating physician or physicians and assistant physician or assistant physicians in accordance with a collaborative practice arrangement under section 334.037 to provide primary care in the medically underserved area for at least two years.

5. The department shall promulgate rules necessary for the implementation of this section, including rules addressing:

(1) Eligibility criteria for a medically underserved area;

(2) A requirement that a medical clinic utilize an assistant physician in a collaborative practice arrangement under section 334.037;

(3) Minimum and maximum county or municipality contributions to the start-up money for a medical clinic to be matched with grant moneys from the state;

(4) Conditions under which grant moneys shall be repaid by a county or municipality for failure to comply with the requirements for receipt of such grant moneys;

(5) Procedures for disbursement of grant moneys by the department;

(6) The form and manner in which a county or municipality shall make its contribution to the start-up money; and

(7) Requirements for the county or municipality to retain interest in any property, equipment, or durable goods for seven years including, but not limited to, the criteria for a county or municipality to be excused from such retention requirement.

(L. 2014 S.B. 716 § 1 merged with S.B. 754 § 1)



Section 334.040 Examination of applicants, how conducted, grades required, time limitations, extensions.

Effective 28 Aug 2016

Title XXII OCCUPATIONS AND PROFESSIONS

334.040. Examination of applicants, how conducted, grades required, time limitations, extensions. — 1. Except as provided in section 334.260, all persons desiring to practice as physicians and surgeons in this state shall be examined as to their fitness to engage in such practice by the board. All persons applying for examination shall file a completed application with the board upon forms furnished by the board.

2. The examination shall be sufficient to test the applicant’s fitness to practice as a physician and surgeon. The examination shall be conducted in such a manner as to conceal the identity of the applicant until all examinations have been scored. In all such examinations an average score of not less than seventy-five percent is required to pass; provided, however, that the board may require applicants to take the Federation Licensing Examination, also known as FLEX, or the United States Medical Licensing Examination (USMLE). If the FLEX examination is required, a weighted average score of no less than seventy-five is required to pass. Scores from one test administration of an examination shall not be combined or averaged with scores from other test administrations to achieve a passing score. Applicants graduating from a medical or osteopathic college, as described in section 334.031 prior to January 1, 1994, shall provide proof of successful completion of the FLEX, USMLE, the National Board of Osteopathic Medical Examiners Comprehensive Licensing Exam (COMLEX), a state board examination approved by the board, compliance with subsection 2 of section 334.031, or compliance with 20 CSR 2150-2.005. Applicants graduating from a medical or osteopathic college, as described in section 334.031 on or after January 1, 1994, must provide proof of successful completion of the USMLE or the COMLEX or provide proof of compliance with subsection 2 of section 334.031. The board shall not issue a permanent license as a physician and surgeon or allow the Missouri state board examination to be administered to any applicant who has failed to achieve a passing score within three attempts on licensing examinations administered in one or more states or territories of the United States, the District of Columbia or Canada. The steps one, two and three of the United States Medical Licensing Examination or the National Board of Osteopathic Medical Examiners Comprehensive Licensing Exam shall be taken within a seven-year period with no more than three attempts on any step of the examination; however, the board may grant an extension of the seven-year period if the applicant has obtained a MD/PhD degree in a program accredited by the Liaison Committee on Medical Education (LCME) and a regional university accrediting body or a DO/PhD degree accredited by the American Osteopathic Association and a regional university accrediting body. The board may waive the provisions of this section if the applicant is licensed to practice as a physician and surgeon in another state of the United States, the District of Columbia or Canada and the applicant has achieved a passing score on a licensing examination administered in a state or territory of the United States or the District of Columbia and no license issued to the applicant has been disciplined in any state or territory of the United States or the District of Columbia.

3. If the board waives the provisions of this section, then the license issued to the applicant may be limited or restricted to the applicant’s board specialty. The board shall not be permitted to favor any particular school or system of healing.

4. If an applicant has not actively engaged in the practice of clinical medicine or held a teaching or faculty position in a medical or osteopathic school approved by the American Medical Association, the Liaison Committee on Medical Education, or the American Osteopathic Association for any two years in the three-year period immediately preceding the filing of his or her application for licensure, the board may require successful completion of another examination, continuing medical education, or further training before issuing a permanent license. The board shall adopt rules to prescribe the form and manner of such reexamination, continuing medical education, and training.

(RSMo 1939 § 9983, A.L. 1941 p. 418, A.L. 1945 p. 1147, A.L. 1951 p. 727, A.L. 1959 S.B. 50 § 3, A.L. 1981 S.B. 16, A.L. 1993 H.B. 564 and H.B. 590, A.L. 1996 H.B. 1473, A.L. 1997 S.B. 141, A.L. 2000 H.B. 1848, A.L. 2011 H.B. 265, A.L. 2013 H.B. 315, A.L. 2016 H.B. 1682 merged with H.B. 1816)



Section 334.043 Reciprocity — reciprocal compacts — fee.

Effective 28 Aug 1993

Title XXII OCCUPATIONS AND PROFESSIONS

334.043. Reciprocity — reciprocal compacts — fee. — Upon the applicant paying a fee equivalent to the required examination fee and furnishing the board with all locations of previous practice and licensure in chronological order, the board shall, under regulations prescribed by it, admit without examination qualified persons who meet the requirements of this state including, but not limited to, sections 334.031, 334.035 and 334.040, and who hold certificates of licensure in any state or territory of the United States or the District of Columbia authorizing them to practice in the same manner and to the same extent as physicians and surgeons are authorized to practice by this chapter. Within the limits of this section, the board is authorized and empowered to negotiate reciprocal compacts with licensing boards of other states for admission of licensed practitioners from Missouri in other states.

(L. 1959 S.B. 51 § 4, A.L. 1981 S.B. 16, A.L. 1983 H.B. 659, A.L. 1993 H.B. 564 merged with H.B. 590)



Section 334.044 Gratuitous medical services, summer camps, physician licensed in other state may perform, when.

Effective 09 Jul 1992, see footnote

Title XXII OCCUPATIONS AND PROFESSIONS

334.044. Gratuitous medical services, summer camps, physician licensed in other state may perform, when. — Notwithstanding any other provision of law to the contrary, any qualified physician who is legally authorized to practice under the laws of another state may practice as a physician and surgeon in this state, without examination by the board or payment of any fee, if such practice consists solely of the provision of gratuitous medical services provided for a summer camp for a period of not more than fourteen days in any one calendar year.

(L. 1992 S.B. 867)

Effective 7-09-92



Section 334.045 Temporary license granted, when, fee — conditional temporary license issued, when, limitations, expires when — no renewal.

Effective 04 May 1995, see footnote

Title XXII OCCUPATIONS AND PROFESSIONS

334.045. Temporary license granted, when, fee — conditional temporary license issued, when, limitations, expires when — no renewal. — 1. Notwithstanding any other provisions of law, the board may grant a temporary license to any graduate of a reputable medical college or osteopathic college to practice as a physician and surgeon in hospitals approved by the board, who meets such other requirements as the board may prescribe by rule and regulation.

2. The temporary license provided for in subsection 1 of this section shall limit the right of the licensee to practice only in hospitals approved by the board, under the supervision of the superintendent or chief of staff of such institution, and shall be renewable in the discretion and with the approval of the board; provided, however, that no fees for services rendered shall be charged by the temporary licensee nor by the hospital where he is employed for services performed by such temporary licensee. A temporary license fee shall accompany the original application for temporary license and a similar amount shall be paid in the event the temporary license is renewed.

3. Prior to receiving all the necessary documents as required in section 334.031, the board may grant a conditional temporary license to any medical or osteopathic school graduate who is a first-time candidate in this state for temporary licensure. The conditional temporary license shall only be issued upon the board's receipt of such documentary assurances as are reasonably available from the medical or osteopathic institution to demonstrate that the candidate will fulfill the actual requirements of section 334.031, and in situations where a first-time candidate for licensure would otherwise be unable to receive a temporary license in time to begin his or her training program. The conditional temporary license shall limit the licensee to practice in the same manner as a temporary licensee and shall automatically expire either one hundred twenty days from the date of issuance or upon the issuance of a temporary license and shall not be renewed.

(L. 1963 p. 429, A.L. 1981 S.B. 16, A.L. 1987 H.B. 667, et al., A.L. 1989 S.B. 283, A.L. 1993 H.B. 564 merged with H.B. 590, A.L. 1995 S.B. 186)

Effective 5-04-95



Section 334.046 Temporary license to teach for physicians, requirements — interns or residents from adjoining states may act in this state, requirements — waivers granted for temporarily licensed physicians seeking permanent license.

Effective 28 Aug 1997

Title XXII OCCUPATIONS AND PROFESSIONS

334.046. Temporary license to teach for physicians, requirements — interns or residents from adjoining states may act in this state, requirements — waivers granted for temporarily licensed physicians seeking permanent license. — 1. Notwithstanding any other provisions of law to the contrary, the board may grant a temporary license to any otherwise qualified physician to teach or lecture in a program sponsored by an accredited medical school in the state of Missouri or any accredited hospital. The temporary license shall not extend beyond twelve months from the date of its issuance and shall terminate automatically. To be granted a temporary license pursuant to this section, a physician shall meet all requirements for permanent licensure in the state of Missouri, including those imposed by rule and regulation; except that, the board may recognize and take into account the credentials of a physician licensed in other states or in foreign countries. Nothing contained in this section shall be construed so as to permit the issuance of a temporary license for locum tenens or other itinerant practices of the healing arts.

2. Within guidelines established by rule and regulation, the board may authorize an intern or a resident who is otherwise properly enrolled and duly licensed to participate in a program of graduate medical or osteopathic education in an accredited program in a contiguous state, to act as an intern or resident in this state; provided, that such activity is a recognized part of the educational experience offered by that program.

3. Notwithstanding any other provision of law to the contrary, the board may waive the provisions of sections 334.035 and 334.040, but not section 334.031, and grant a permanent license to practice as a physician and surgeon to the holder of a temporary license issued pursuant to this section. The board shall not grant a waiver pursuant to this section unless and until the applicant has held a temporary license for a minimum of twelve months preceding the date of application and complies with all requirements the board may impose by rule or regulation. An applicant for a permanent license pursuant to this section shall present evidence to the board that the applicant holds a certificate of licensure in any state or territory of the United States, of the District of Columbia or in a foreign country, authorizing the applicant to practice in the same manner and to the same extent as physicians and surgeons are authorized to practice by this chapter.

4. Before granting a waiver pursuant to this section, the board may require the applicant to achieve a passing score on the federation portion of the state medical board's special purpose examination (SPEX).

5. If the board grants a waiver pursuant to this section, then the license issued to the applicant may be limited or restricted to the applicant's board specialty.

6. The board may not grant a waiver pursuant to this section to any applicant who has failed to achieve a passing score within three attempts on licensing examinations administered in one or more states or territories of the United States, the District of Columbia or in any foreign country.

7. Any waiver granted by the board pursuant to this section, or pursuant to section 334.040, shall be granted in the sole discretion of the board. A refusal by the board to grant such a waiver shall not be appealable to the administrative hearing commission or circuit court.

(L. 1986 H.B. 1036, A.L. 1989 S.B. 283, A.L. 1996 H.B. 1473, A.L. 1997 S.B. 141)



Section 334.047 License to show degree held by licensee — use on stationery and displays required.

Effective 28 Aug 2001

Title XXII OCCUPATIONS AND PROFESSIONS

334.047. License to show degree held by licensee — use on stationery and displays required. — 1. On the licenses issued by the board, the board shall enter after the name of the licensee the degree to which the licensee is entitled by reason of his diploma of graduation from a professional school approved and accredited as reputable by the American Medical Association or the Liaison Committee on Medical Education or approved and accredited as reputable by the American Osteopathic Association.

2. A licensee under this chapter shall, in any letter, business card, advertisement, prescription blank or sign, designate the degree to which he is entitled by reason of his diploma of graduation from a professional school approved and accredited as reputable by the American Medical Association or the Liaison Committee on Medical Education or approved and accredited as reputable by the American Osteopathic Association.

3. On licenses issued by the board to foreign trained licensees, the board may enter the degree to which the licensee is entitled based upon the nature of the licensee's education and training and the licensee shall, in any writing or display, so designate this degree.

(L. 1959 S.B. 50 §§ 3, 21, A.L. 1981 S.B. 16, A.L. 2001 H.B. 567)

(1964) This section held not to impose an obligation on board of election commissioners to designate on ballot the degree to which licensee is entitled where licensee is running for public office. State ex rel. Rainey v. Crowe (A.), 382 S.W.2d 38.

(1965) Board of registration for the healing arts, in applying statute that applicants for license should have shown on license their degree, had power to determine that doctor who graduated from osteopathic school with degree of Doctor of Osteopathy was not entitled to have entered on his license degree of Medical Doctor, notwithstanding fact that he had obtained M.D. degree from a California college of medicine at which he registered but never attended. Mitchem v. Perry (A.), 390 S.W.2d 600.



Section 334.050 Board fund created, use — funds transferred to general revenue, when — examination and reexamination fees.

Effective 28 Aug 1985

Title XXII OCCUPATIONS AND PROFESSIONS

334.050. Board fund created, use — funds transferred to general revenue, when — examination and reexamination fees. — 1. There is hereby established in the office of the state treasurer a fund to be known as the "Board of Registration for the Healing Arts Fund". All fees of any kind and character authorized to be charged by the board shall be collected by the director of the division of professional registration and shall be transmitted to the department of revenue for deposit in the state treasury for credit to this fund, to be disbursed only in payment of expenses of maintaining the board and for the enforcement of the provisions of law concerning professions regulated by the board; and no other money shall be paid out of the state treasury for carrying out these provisions. Warrants shall be issued on the state treasurer for payment out of said fund.

2. The provisions of section 33.080 to the contrary notwithstanding, money in this fund shall not be transferred and placed to the credit of general revenue until the amount in the fund at the end of the biennium exceeds two times the amount of the appropriation from the board's funds for the preceding fiscal year or, if the board requires by rule permit renewal less frequently than yearly, then three times the appropriation from the board's funds for the preceding fiscal year. The amount, if any, in the fund which shall lapse is that amount in the fund which exceeds the appropriate multiple of the appropriations from the board's funds for the preceding fiscal year.

3. The board shall charge each person applying to and appearing before it for examination for certificate of licensure to practice as physician and surgeon, an examination fee. Should the examination prove unsatisfactory and the board refuse to issue a license thereon, the applicant failing to pass the examination may return to any meeting and be examined upon payment of a reexamination fee.

(RSMo 1939 § 9989, A.L. 1945 p. 1147, A.L. 1951 p. 727, A.L. 1959 S.B. 50 § 5, A.L. 1963 p. 429, A.L. 1981 S.B. 16, A.L. 1985 S.B. 99)

Prior revisions: 1929 § 9119; 1919 § 7335; 1909 § 8316



Section 334.070 Issuance of certificates of registration to licensees, contents — relocation, notification required.

Effective 28 Aug 2011

Title XXII OCCUPATIONS AND PROFESSIONS

334.070. Issuance of certificates of registration to licensees, contents — relocation, notification required. — 1. Upon due application therefor and upon submission by such person of evidence satisfactory to the board that he or she is licensed to practice in this state, and upon the payment of fees required to be paid by this chapter, the board shall issue to such person a certificate of registration. The certificate of registration shall contain the name of the person to whom it is issued and his or her office address, the expiration date, and the date and number of the license to practice.

2. If any registrant shall change the location of his or her office during the period for which any certificate of registration has been issued, the registrant shall, within fifteen days thereafter, notify the board of such change.

(L. 1945 p. 1147 § 9992b, A.L. 1959 S.B. 50 § 7, A.L. 1981 S.B. 16, A.L. 2011 H.B. 265)



Section 334.073 Continuing medical education on autism required.

Effective 28 Aug 2002

Title XXII OCCUPATIONS AND PROFESSIONS

334.073. Continuing medical education on autism required. — Pursuant to the requirements of 4 CSR 150-2.125*, the state board of registration for the healing arts shall accept toward the fifty-hour license renewal requirement, continuing medical education courses which have an emphasis on the early diagnosis and treatment of autism in children.

(L. 2002 S.B. 1207)

*Revisor's note: 4 CSR 150-2.125 was moved to 20 CSR 2150-2.125 effective August 28, 2006.



Section 334.075 Renewal of certificate, minimum continuing education requirement, exception, retired physicians.

Effective 28 Aug 1987

Title XXII OCCUPATIONS AND PROFESSIONS

334.075. Renewal of certificate, minimum continuing education requirement, exception, retired physicians. — The board shall not renew any certificate of registration unless the licensee shall provide satisfactory evidence that he has complied with the board's minimum requirements for continuing education. At the discretion of the board, compliance with the provisions of this section may be waived for licensed physicians who have discontinued their practice of medicine because of retirement.

(L. 1987 H.B. 667, et al.)



Section 334.080 Licensees to renew registration, when — application, content — failure to renew, effect.

Effective 28 Aug 1997

Title XXII OCCUPATIONS AND PROFESSIONS

334.080. Licensees to renew registration, when — application, content — failure to renew, effect. — 1. Every person licensed under the provisions of this chapter shall renew his certificate of registration on or before the registration renewal date. The application shall be made under oath on a form furnished by the board. The application shall include, but not be limited to, disclosure of the following: the applicant's full name and his office and residence address and the date and number of his license; all final disciplinary actions taken against the applicant by any professional medical or osteopathic association or society, licensed hospital or medical staff of the hospital, state, territory federal agency or country; and, information concerning the applicant's current physical and mental fitness to practice as a physician and surgeon.

2. A blank form for application for registration shall be mailed to each person licensed in this state at his last known office or residence address. The failure to receive it does not, however, relieve any person of the duty to register and pay the fee required by the chapter nor exempt him from the penalties provided by this chapter for failure to register.

3. If a person licensed, certified, or registered by the board of healing arts does not renew such license, certification, or registration for two consecutive renewal periods, such license, certification, or registration shall be deemed void.

(L. 1945 p. 1147 § 9992a, A.L. 1947 V. I p. 374, A.L. 1959 S.B. 50 § 8, A.L. 1981 S.B. 16, A.L. 1987 H.B. 667, et al., A.L. 1997 S.B. 141)



Section 334.090 Fees, amounts, how set.

Effective 28 Aug 2011

Title XXII OCCUPATIONS AND PROFESSIONS

334.090. Fees, amounts, how set. — 1. Each applicant for registration under this chapter shall accompany the application for registration with a registration fee to be paid to the board. If the application is filed and the fee paid after the registration renewal date, a delinquent fee shall be paid; but whenever in the opinion of the board the applicant's failure to register is caused by extenuating circumstances including illness of the applicant, as defined by rule and regulation, the delinquent fee may be waived by the board. Whenever any new license is granted to any person under the provisions of this chapter, the board shall, upon application therefor, issue to such licensee a certificate of registration covering a period from the date of the issuance of the license to the next renewal date without the payment of any registration fee.

2. The board shall set the amount of the fees which this chapter authorizes and requires by rules and regulations promulgated pursuant to section 536.021. The fees shall be set at a level to produce revenue which shall not substantially exceed the cost and expense of administering this chapter.

(L. 1945 p. 1147 § 9992c, A.L. 1951 p. 727, A.L. 1959 S.B. 50 § 9, A.L. 1963 p. 429, A.L. 1981 S.B. 16, A.L. 1987 H.B. 667, et al., A.L. 2011 H.B. 265)



Section 334.097 Medical records, maintenance of, requirements, contents — corrections, additions, and changes.

Effective 28 Aug 2002

Title XXII OCCUPATIONS AND PROFESSIONS

334.097. Medical records, maintenance of, requirements, contents — corrections, additions, and changes. — 1. Physicians shall maintain an adequate and complete patient record for each patient and may maintain electronic records provided the record-keeping format is capable of being printed for review by the state board of registration for the healing arts. An adequate and complete patient record shall include documentation of the following information:

(1) Identification of the patient, including name, birthdate, address and telephone number;

(2) The date or dates the patient was seen;

(3) The current status of the patient, including the reason for the visit;

(4) Observation of pertinent physical findings;

(5) Assessment and clinical impression of diagnosis;

(6) Plan for care and treatment, or additional consultations or diagnostic testing, if necessary. If treatment includes medication, the physician shall include in the patient record the medication and dosage of any medication prescribed, dispensed or administered;

(7) Any informed consent for office procedures.

2. Patient records remaining under the care, custody and control of the licensee shall be maintained by the licensee of the board, or the licensee's designee, for a minimum of seven years from the date of when the last professional service was provided.

3. Any correction, addition or change in any patient record made more than forty-eight hours after the final entry is entered in the record and signed by the physician shall be clearly marked and identified as such, and the date, time and name of the person making the correction, addition or change shall be included, as well as the reason for the correction, addition or change.

4. A consultative report shall be considered an adequate medical record for a radiologist, pathologist or a consulting physician.

5. The board shall not initiate disciplinary action pursuant to subsection 2 of section 334.100 against a licensee solely based on a violation of this section. If the board initiates disciplinary action against the licensee for any reason other than a violation of this section, the board may allege violation of this section as an additional cause for discipline pursuant to subdivision (6) of subsection 2 of section 334.100.

6. The board shall not obtain a patient medical record without written authorization from the patient to obtain the medical record or the issuance of a subpoena for the patient medical record.

(L. 2002 S.B. 1024)



Section 334.098 Disposition of certain records.

Effective 28 Aug 2009

Title XXII OCCUPATIONS AND PROFESSIONS

334.098. Disposition of certain records. — 1. If the board finds merit to a complaint by an individual incarcerated or under the care and control of the department of corrections or by an individual who has been ordered to be taken into custody, detained, or held under sections 632.480 to 632.513 and takes further investigative action, no documentation may appear on file or disciplinary action may be taken in regards to the licensee's license unless the provisions of subsection 2 of section 334.100 have been violated. Any case file documentation that does not result in the board filing an action pursuant to subsection 2 of section 334.100 shall be destroyed within three months after the final case disposition by the board. No notification to any other licensing board in another state or any national registry regarding any investigative action shall be made unless the provisions of subsection 2 of section 334.100 have been violated.

2. Upon written request of the physician subject to a complaint, prior to August 28, 1999, by an individual incarcerated or under the care and control of the department of corrections or prior to August 28, 2009, by an individual who has been ordered to be taken into custody, detained, or held under sections 632.480 to 632.513 that did not result in the board filing an action pursuant to subsection 2 of section 334.100, the board and the division of professional registration, shall in a timely fashion:

(1) Destroy all documentation regarding the complaint;

(2) Notify any other licensing board in another state or any national registry regarding the board's actions if they have been previously notified of the complaint; and

(3) Send a letter to the licensee that clearly states that the board found the complaint to be unsubstantiated, that the board has taken the requested action, and notify the licensee of the provisions of subsection 3 of this section.

3. Any person who has been the subject of an unsubstantiated complaint as provided in subsection 1 or 2 of this section shall not be required to disclose the existence of such complaint in subsequent applications or representations relating to their medical practice.

(L. 1999 H.B. 343, A.L. 2009 H.B. 866)



Section 334.099 Contested hearing, when, procedure — revocation of license, when — hearing to resume practice, when — rulemaking authority.

Effective 28 Aug 2011

Title XXII OCCUPATIONS AND PROFESSIONS

334.099. Contested hearing, when, procedure — revocation of license, when — hearing to resume practice, when — rulemaking authority. — 1. (1) The board may initiate a contested hearing to determine if reasonable cause exists to believe that a licensee or applicant is unable to practice his or her profession with reasonable skill and safety to the public by reason of medical or osteopathic incompetency, mental or physical incapacity, or due to the excessive use or abuse of alcohol or controlled substances.

(2) The board shall serve notice pursuant to section 536.067 of the contested hearing at least fifteen days prior to the hearing. Such notice shall include a statement of the reasons the board believes there is reasonable cause to believe that a licensee or applicant is unable to practice his or her profession with reasonable skill and safety to the public by reason of medical or osteopathic incompetency, mental, or physical incapacity, or due to the excessive use or abuse of alcohol or controlled substances.

(3) For purposes of this section and prior to any contested hearing, the board may, notwithstanding any other law limiting access to medical or other health data, obtain medical data and health records relating to the licensee or applicant without the licensee's or applicant's consent, upon issuance of a subpoena by the board. These data and records shall be admissible without further authentication by either board or licensee at any hearing held pursuant to this section.

(4) After a contested hearing before the board, and upon a showing of reasonable cause to believe that a licensee or applicant is unable to practice his or her profession with reasonable skill and safety to the public by reason of medical or osteopathic incompetency, mental, or physical incapacity, or due to the excessive use or abuse of alcohol or controlled substances the board may require a licensee or applicant to submit to an examination. The board shall maintain a list of facilities approved to perform such examinations. The licensee or applicant may propose a facility not previously approved to the board and the board may accept such facility as an approved facility for such licensee or applicant by a majority vote.

(5) For purposes of this subsection, every licensee or applicant is deemed to have consented to an examination upon a showing of reasonable cause. The applicant or licensee shall be deemed to have waived all objections to the admissibility of testimony by the provider of the examination and to the admissibility of examination reports on the grounds that the provider of the examination's testimony or the examination is confidential or privileged.

(6) Written notice of the order for an examination shall be sent to the applicant or licensee by registered mail, addressed to the licensee or applicant at the licensee's or applicant's last known address on file with the board, or shall be personally served on the applicant or licensee. The order shall state the cause for the examination, how to obtain information about approved facilities, and a time limit for obtaining the examination. The licensee or applicant shall cause a report of the examination to be sent to the board.

(7) The licensee or applicant shall sign all necessary releases for the board to obtain and use the examination during a hearing and to disclose the recommendations of the examination as part of a disciplinary order.

(8) After receiving the report of the examination ordered in subdivision (4) of this subsection, the board may hold a contested hearing to determine if by clear and convincing evidence the licensee or applicant is unable to practice with reasonable skill or safety to the public by reasons of medical or osteopathic incompetency, reason of mental or physical incapacity, or due to the excessive use or abuse of alcohol or controlled substances. If the board finds that the licensee or applicant is unable to practice with reasonable skill or safety to the public by reasons of medical or osteopathic incompetency, reason of mental or physical incapacity, or excessive use or abuse of controlled substances, the board shall, after a hearing, enter an order imposing one or more of the disciplinary measures set forth in subsection 4 of section 334.100.*

(9) The provisions of chapter 536 for a contested case, except those provisions or amendments which are in conflict with this section, shall apply to and govern the proceedings contained in this subsection and the rights and duties of the parties involved. The person appealing such an action shall be entitled to present evidence under chapter 536 relevant to the allegations.

2. Failure to submit to the examination when directed shall be cause for the revocation of the license of the licensee or denial of the application. No license may be reinstated or application granted until such time as the examination is completed and delivered to the board or the board withdraws its order.

3. Neither the record of proceedings nor the orders entered by the board shall be used against a licensee or applicant in any other proceeding, except for a proceeding in which the board or its members are a party or in a proceeding involving any state or federal agency.

4. A licensee or applicant whose right to practice has been affected under this section shall, at reasonable intervals not to exceed twelve months, be afforded an opportunity to demonstrate that he or she can resume the competent practice of his or her profession or should be granted a license. The board may hear such motion more often upon good cause shown.

5. The board shall promulgate rules and regulations to carry out the provisions of this section.

6. For purposes of this section, "examination" means a skills, multidisciplinary, or substance abuse evaluation.

(L. 2011 H.B. 265)

*Word "and" appears in original rolls.



Section 334.100 Denial, revocation or suspension of license, alternatives, grounds for — reinstatement provisions.

Effective 28 Aug 2011

Title XXII OCCUPATIONS AND PROFESSIONS

334.100. Denial, revocation or suspension of license, alternatives, grounds for — reinstatement provisions. — 1. The board may refuse to issue or renew any certificate of registration or authority, permit or license required pursuant to this chapter for one or any combination of causes stated in subsection 2 of this section. The board shall notify the applicant in writing of the reasons for the refusal and shall advise the applicant of the applicant's right to file a complaint with the administrative hearing commission as provided by chapter 621. As an alternative to a refusal to issue or renew any certificate, registration or authority, the board may, at its discretion, issue a license which is subject to probation, restriction or limitation to an applicant for licensure for any one or any combination of causes stated in subsection 2 of this section. The board's order of probation, limitation or restriction shall contain a statement of the discipline imposed, the basis therefor, the date such action shall become effective, and a statement that the applicant has thirty days to request in writing a hearing before the administrative hearing commission. If the board issues a probationary, limited or restricted license to an applicant for licensure, either party may file a written petition with the administrative hearing commission within thirty days of the effective date of the probationary, limited or restricted license seeking review of the board's determination. If no written request for a hearing is received by the administrative hearing commission within the thirty-day period, the right to seek review of the board's decision shall be considered as waived.

2. The board may cause a complaint to be filed with the administrative hearing commission as provided by chapter 621 against any holder of any certificate of registration or authority, permit or license required by this chapter or any person who has failed to renew or has surrendered the person's certificate of registration or authority, permit or license for any one or any combination of the following causes:

(1) Use of any controlled substance, as defined in chapter 195, or alcoholic beverage to an extent that such use impairs a person's ability to perform the work of any profession licensed or regulated by this chapter;

(2) The person has been finally adjudicated and found guilty, or entered a plea of guilty or nolo contendere, in a criminal prosecution under the laws of any state or of the United States, for any offense reasonably related to the qualifications, functions or duties of any profession licensed or regulated pursuant to this chapter, for any offense involving fraud, dishonesty or an act of violence, or for any offense involving moral turpitude, whether or not sentence is imposed;

(3) Use of fraud, deception, misrepresentation or bribery in securing any certificate of registration or authority, permit or license issued pursuant to this chapter or in obtaining permission to take any examination given or required pursuant to this chapter;

(4) Misconduct, fraud, misrepresentation, dishonesty, unethical conduct or unprofessional conduct in the performance of the functions or duties of any profession licensed or regulated by this chapter, including, but not limited to, the following:

(a) Obtaining or attempting to obtain any fee, charge, tuition or other compensation by fraud, deception or misrepresentation; willfully and continually overcharging or overtreating patients; or charging for visits to the physician's office which did not occur unless the services were contracted for in advance, or for services which were not rendered or documented in the patient's records;

(b) Attempting, directly or indirectly, by way of intimidation, coercion or deception, to obtain or retain a patient or discourage the use of a second opinion or consultation;

(c) Willfully and continually performing inappropriate or unnecessary treatment, diagnostic tests or medical or surgical services;

(d) Delegating professional responsibilities to a person who is not qualified by training, skill, competency, age, experience or licensure to perform such responsibilities;

(e) Misrepresenting that any disease, ailment or infirmity can be cured by a method, procedure, treatment, medicine or device;

(f) Performing or prescribing medical services which have been declared by board rule to be of no medical or osteopathic value;

(g) Final disciplinary action by any professional medical or osteopathic association or society or licensed hospital or medical staff of such hospital in this or any other state or territory, whether agreed to voluntarily or not, and including, but not limited to, any removal, suspension, limitation, or restriction of the person's license or staff or hospital privileges, failure to renew such privileges or license for cause, or other final disciplinary action, if the action was in any way related to unprofessional conduct, professional incompetence, malpractice or any other violation of any provision of this chapter;

(h) Signing a blank prescription form; or dispensing, prescribing, administering or otherwise distributing any drug, controlled substance or other treatment without sufficient examination including failing to establish a valid physician-patient relationship pursuant to section 334.108, or for other than medically accepted therapeutic or experimental or investigative purposes duly authorized by a state or federal agency, or not in the course of professional practice, or not in good faith to relieve pain and suffering, or not to cure an ailment, physical infirmity or disease, except as authorized in section 334.104;

(i) Exercising influence within a physician-patient relationship for purposes of engaging a patient in sexual activity;

(j) Being listed on any state or federal sexual offender registry;

(k) Terminating the medical care of a patient without adequate notice or without making other arrangements for the continued care of the patient;

(l) Failing to furnish details of a patient's medical records to other treating physicians or hospitals upon proper request; or failing to comply with any other law relating to medical records;

(m) Failure of any applicant or licensee to cooperate with the board during any investigation;

(n) Failure to comply with any subpoena or subpoena duces tecum from the board or an order of the board;

(o) Failure to timely pay license renewal fees specified in this chapter;

(p) Violating a probation agreement, order, or other settlement agreement with this board or any other licensing agency;

(q) Failing to inform the board of the physician's current residence and business address;

(r) Advertising by an applicant or licensee which is false or misleading, or which violates any rule of the board, or which claims without substantiation the positive cure of any disease, or professional superiority to or greater skill than that possessed by any other physician. An applicant or licensee shall also be in violation of this provision if the applicant or licensee has a financial interest in any organization, corporation or association which issues or conducts such advertising;

(s) Any other conduct that is unethical or unprofessional involving a minor;

(5) Any conduct or practice which is or might be harmful or dangerous to the mental or physical health of a patient or the public; or incompetency, gross negligence or repeated negligence in the performance of the functions or duties of any profession licensed or regulated by this chapter. For the purposes of this subdivision, "repeated negligence" means the failure, on more than one occasion, to use that degree of skill and learning ordinarily used under the same or similar circumstances by the member of the applicant's or licensee's profession;

(6) Violation of, or attempting to violate, directly or indirectly, or assisting or enabling any person to violate, any provision of this chapter or chapter 324, or of any lawful rule or regulation adopted pursuant to this chapter or chapter 324;

(7) Impersonation of any person holding a certificate of registration or authority, permit or license or allowing any person to use his or her certificate of registration or authority, permit, license or diploma from any school;

(8) Revocation, suspension, restriction, modification, limitation, reprimand, warning, censure, probation or other final disciplinary action against the holder of or applicant for a license or other right to practice any profession regulated by this chapter by another state, territory, federal agency or country, whether or not voluntarily agreed to by the licensee or applicant, including, but not limited to, the denial of licensure, surrender of the license, allowing the license to expire or lapse, or discontinuing or limiting the practice of medicine while subject to an investigation or while actually under investigation by any licensing authority, medical facility, branch of the Armed Forces of the United States of America, insurance company, court, agency of the state or federal government, or employer;

(9) A person is finally adjudged incapacitated or disabled by a court of competent jurisdiction;

(10) Assisting or enabling any person to practice or offer to practice any profession licensed or regulated by this chapter who is not registered and currently eligible to practice pursuant to this chapter; or knowingly performing any act which in any way aids, assists, procures, advises, or encourages any person to practice medicine who is not registered and currently eligible to practice pursuant to this chapter. A physician who works in accordance with standing orders or protocols or in accordance with the provisions of section 334.104 shall not be in violation of this subdivision;

(11) Issuance of a certificate of registration or authority, permit or license based upon a material mistake of fact;

(12) Failure to display a valid certificate or license if so required by this chapter or any rule promulgated pursuant to this chapter;

(13) Violation of the drug laws or rules and regulations of this state, including but not limited to any provision of chapter 195, any other state, or the federal government;

(14) Knowingly making, or causing to be made, or aiding, or abetting in the making of, a false statement in any birth, death or other certificate or document executed in connection with the practice of the person's profession;

(15) Knowingly making a false statement, orally or in writing to the board;

(16) Soliciting patronage in person or by agents or representatives, or by any other means or manner, under the person's own name or under the name of another person or concern, actual or pretended, in such a manner as to confuse, deceive, or mislead the public as to the need or necessity for or appropriateness of health care services for all patients, or the qualifications of an individual person or persons to diagnose, render, or perform health care services;

(17) Using, or permitting the use of, the person's name under the designation of "Doctor", "Dr.", "M.D.", or "D.O.", or any similar designation with reference to the commercial exploitation of any goods, wares or merchandise;

(18) Knowingly making or causing to be made a false statement or misrepresentation of a material fact, with intent to defraud, for payment pursuant to the provisions of chapter 208 or chapter 630 or for payment from Title XVIII or Title XIX of the federal Medicare program;

(19) Failure or refusal to properly guard against contagious, infectious or communicable diseases or the spread thereof; maintaining an unsanitary office or performing professional services under unsanitary conditions; or failure to report the existence of an unsanitary condition in the office of a physician or in any health care facility to the board, in writing, within thirty days after the discovery thereof;

(20) Any candidate for licensure or person licensed to practice as a physical therapist, paying or offering to pay a referral fee or, notwithstanding section 334.010 to the contrary, practicing or offering to practice professional physical therapy independent of the prescription and direction of a person licensed and registered as a physician and surgeon pursuant to this chapter, as a dentist pursuant to chapter 332, as a podiatrist pursuant to chapter 330, as an advanced practice registered nurse under chapter 335, or any licensed and registered physician, dentist, podiatrist, or advanced practice registered nurse practicing in another jurisdiction, whose license is in good standing;

(21) Any candidate for licensure or person licensed to practice as a physical therapist, treating or attempting to treat ailments or other health conditions of human beings other than by professional physical therapy and as authorized by sections 334.500 to 334.620;

(22) Any person licensed to practice as a physician or surgeon, requiring, as a condition of the physician-patient relationship, that the patient receive prescribed drugs, devices or other professional services directly from facilities of that physician's office or other entities under that physician's ownership or control. A physician shall provide the patient with a prescription which may be taken to the facility selected by the patient and a physician knowingly failing to disclose to a patient on a form approved by the advisory commission for professional physical therapists as established by section 334.625 which is dated and signed by a patient or guardian acknowledging that the patient or guardian has read and understands that the physician has a pecuniary interest in a physical therapy or rehabilitation service providing prescribed treatment and that the prescribed treatment is available on a competitive basis. This subdivision shall not apply to a referral by one physician to another physician within a group of physicians practicing together;

(23) A pattern of personal use or consumption of any controlled substance unless it is prescribed, dispensed or administered by another physician who is authorized by law to do so;

(24) Habitual intoxication or dependence on alcohol, evidence of which may include more than one alcohol-related enforcement contact as defined by section 302.525;

(25) Failure to comply with a treatment program or an aftercare program entered into as part of a board order, settlement agreement or licensee's professional health program;

(26) Revocation, suspension, limitation, probation, or restriction of any kind whatsoever of any controlled substance authority, whether agreed to voluntarily or not, or voluntary termination of a controlled substance authority while under investigation;

(27) For a physician to operate, conduct, manage, or establish an abortion facility, or for a physician to perform an abortion in an abortion facility, if such facility comes under the definition of an ambulatory surgical center pursuant to sections 197.200 to 197.240, and such facility has failed to obtain or renew a license as an ambulatory surgical center.

3. Collaborative practice arrangements, protocols and standing orders shall be in writing and signed and dated by a physician prior to their implementation.

4. After the filing of such complaint before the administrative hearing commission, the proceedings shall be conducted in accordance with the provisions of chapter 621. Upon a finding by the administrative hearing commission that the grounds, provided in subsection 2 of this section, for disciplinary action are met, the board may, singly or in combination, warn, censure or place the person named in the complaint on probation on such terms and conditions as the board deems appropriate for a period not to exceed ten years, or may suspend the person's license, certificate or permit for a period not to exceed three years, or restrict or limit the person's license, certificate or permit for an indefinite period of time, or revoke the person's license, certificate, or permit, or administer a public or private reprimand, or deny the person's application for a license, or permanently withhold issuance of a license or require the person to submit to the care, counseling or treatment of physicians designated by the board at the expense of the individual to be examined, or require the person to attend such continuing educational courses and pass such examinations as the board may direct.

5. In any order of revocation, the board may provide that the person may not apply for reinstatement of the person's license for a period of time ranging from two to seven years following the date of the order of revocation. All stay orders shall toll this time period.

6. Before restoring to good standing a license, certificate or permit issued pursuant to this chapter which has been in a revoked, suspended or inactive state for any cause for more than two years, the board may require the applicant to attend such continuing medical education courses and pass such examinations as the board may direct.

7. In any investigation, hearing or other proceeding to determine a licensee's or applicant's fitness to practice, any record relating to any patient of the licensee or applicant shall be discoverable by the board and admissible into evidence, regardless of any statutory or common law privilege which such licensee, applicant, record custodian or patient might otherwise invoke. In addition, no such licensee, applicant, or record custodian may withhold records or testimony bearing upon a licensee's or applicant's fitness to practice on the ground of privilege between such licensee, applicant or record custodian and a patient.

(RSMo 1939 § 9990, A.L. 1945 p. 1147, A.L. 1959 S.B. 50 § 10, A.L. 1963 p. 429, A.L. 1974 H.B. 1328, A.L. 1976 S.B. 472, A.L. 1979 S.B. 241, A.L. 1981 S.B. 16, A.L. 1983 S.B. 44 & 45, H.B. 713 Revision, A.L. 1984 H.B. 1351, A.L. 1986 H.B. 1029, A.L. 1987 H.B. 667, et al., A.L. 1989 H.B. 320, A.L. 1990 S.B. 737, A.L. 1993 H.B. 564, A.L. 1997 S.B. 141, A.L. 2004 S.B. 1122 merged with S.B. 1181, A.L. 2010 H.B. 2226, et al., A.L. 2011 H.B. 265)

(1966) Fact that the same agency, state board of registration for the healing arts, both prosecuted and decided the case does not by itself deprive appellant of right of due process of law. Rose v. State Board of Registration for the Healing Arts (Mo.), 397 S.W.2d 570.

(1970) This section is not penal in nature, being for the protection of the public in safeguarding public health, and a revocation of a physician's license under it is not an imposition of punishment. Younge v. State Bd. of Registration for Healing Arts. (Mo.), 451 S.W.2d 346.

(1974) Determination of present moral character is a function of the administrative hearing commission. St. Bd. of Reg. for Healing Arts of Mo. v. DeVore (A.), 517 S.W.2d 480.

(1991) Acting as a non-treating expert medical witness does not constitute the practice of medicine. Physician would not be subject to discipline under statute for alleged false testimony while acting as a medical expert witness. Board of Registration for the Healing Arts v. Levine, 808 S.W.2d 440 (Mo.App. W.D.).



Section 334.101 List, publication of all licensees and of persons whose licenses have been revoked, when — reports of disciplinary actions, exception, voluntary entrance into treatment programs.

Effective 28 Aug 1987

Title XXII OCCUPATIONS AND PROFESSIONS

334.101. List, publication of all licensees and of persons whose licenses have been revoked, when — reports of disciplinary actions, exception, voluntary entrance into treatment programs. — 1. Other provisions of section 620.010 to the contrary notwithstanding, the board shall, at least quarterly, publish a list of the names and addresses of all persons who hold licenses under the provisions of this chapter, and shall publish a list of all persons whose licenses have been suspended, revoked, surrendered, restricted, denied or withheld. The board shall mail a copy of such lists to any person, upon request.

2. Other provisions of section 620.010 to the contrary notwithstanding, in addition, the board shall prepare and make available to the public a report upon the disciplinary matters submitted to them where the board recommends disciplinary action except in those instances when persons possessing licenses voluntarily enter treatment and monitoring programs for purposes of rehabilitation and, in these instances, only this specific action shall not be reported with any other actions taken prior to, as part of, or following voluntary entrance into such treatment programs. The report shall set forth findings of fact and any final disciplinary actions of the board. Where the board does not recommend disciplinary action, a report stating that no action is recommended shall be prepared and forwarded to the complaining party.

(L. 1987 H.B. 667, et al.)



Section 334.102 Emergency suspension or restriction, when, procedure — removal from record, when — disciplinary proceedings permitted, when — judicial review, when.

Effective 28 Aug 2011

Title XXII OCCUPATIONS AND PROFESSIONS

334.102. Emergency suspension or restriction, when, procedure — removal from record, when — disciplinary proceedings permitted, when — judicial review, when. — 1. The board may apply to the administrative hearing commission for an emergency suspension or restriction of a licensee for the following causes:

(1) Engaging in sexual conduct, as defined in section 566.010, with a patient who is not the licensee's spouse, regardless of whether the patient consented;

(2) Engaging in sexual misconduct with a minor or person the licensee believes to be a minor. "Sexual misconduct" means any conduct of a sexual nature which would be illegal under state or federal law;

(3) Possession of a controlled substance in violation of chapter 195 or any state or federal law, rule, or regulation, excluding record-keeping violations;

(4) Use of a controlled substance without a valid prescription;

(5) The licensee is adjudicated incapacitated or disabled by a court of competent jurisdiction;

(6) Habitual intoxication or dependence upon alcohol or controlled substances or failure to comply with a treatment or aftercare program entered into pursuant to a board order, settlement agreement, or as part of the licensee's professional health program;

(7) A report from a board-approved facility or a professional health program stating the licensee is not fit to practice. For purposes of this section, a licensee is deemed to have waived all objections to the admissibility of testimony from the provider of the examination and admissibility of the examination reports. The licensee shall sign all necessary releases for the board to obtain and use the examination during a hearing; or

(8) Any conduct for which the board may discipline that constitutes a serious danger to the health, safety, or welfare of a patient or the public.

2. The board shall submit existing affidavits and existing certified court records together with a complaint alleging the facts in support of the board's request for an emergency suspension or restriction to the administrative hearing commission and shall supply the administrative hearing commission with the last home or business addresses on file with the board for the licensee. Within one business day of the filing of the complaint, the administrative hearing commission shall return a service packet to the board. The service packet shall include the board's complaint and any affidavits or records the board intends to rely on that have been filed with the administrative hearing commission. The service packet may contain other information in the discretion of the administrative hearing commission. Within twenty-four hours of receiving the packet, the board shall either personally serve the licensee or leave a copy of the service packet at all of the licensee's current addresses on file with the board. Prior to the hearing, the licensee may file affidavits and certified court records for consideration by the administrative hearing commission.

3. Within five days of the board's filing of the complaint, the administrative hearing commission shall review the information submitted by the board and the licensee and shall determine based on that information if probable cause exists pursuant to subsection 1 of this section and shall issue its findings of fact and conclusions of law. If the administrative hearing commission finds that there is probable cause, the administrative hearing commission shall enter the order requested by the board. The order shall be effective upon personal service or by leaving a copy at all of the licensee's current addresses on file with the board.

4. (1) The administrative hearing commission shall hold a hearing within forty-five days of the board's filing of the complaint to determine if cause for discipline exists. The administrative hearing commission may grant a request for a continuance, but shall in any event hold the hearing within one hundred twenty days of the board's initial filing. The board shall be granted leave to amend its complaint if it is more than thirty days prior to the hearing. If less than thirty days, the board may be granted leave to amend if public safety requires.

(2) If no cause for discipline exists, the administrative hearing commission shall issue findings of fact, conclusions of law, and an order terminating the emergency suspension or restriction.

(3) If cause for discipline exists, the administrative hearing commission shall issue findings of fact and conclusions of law and order the emergency suspension or restriction to remain in full force and effect pending a disciplinary hearing before the board. The board shall hold a hearing following the certification of the record by the administrative hearing commission and may impose any discipline otherwise authorized by state law.

5. Any action under this section shall be in addition to and not in lieu of any discipline otherwise in the board's power to impose and may be brought concurrently with other actions.

6. If the administrative hearing commission does not find probable cause and does not grant the emergency suspension or restriction, the board shall remove all reference to such emergency suspension or restriction from its public records. Records relating to the suspension or restriction shall be maintained in the board's files. The board or licensee may use such records in the course of any litigation to which they are both parties. Additionally, such records may be released upon a specific, written request of the licensee.

7. (1) The board may initiate a hearing before the board for discipline of any licensee's license or certificate upon receipt of one of the following:

(a) Certified court records of a finding of guilt or plea of guilty or nolo contendere in a criminal prosecution under the laws of any state or of the United States for any offense involving the qualifications, functions, or duties of any profession licensed or regulated under this chapter, for any offense involving fraud, dishonesty, or an act of violence, or for any offense involving moral turpitude, whether or not sentence is imposed;

(b) Evidence of final disciplinary action against the licensee's license, certification or registration issued by any other state, by any other agency or entity of this state or any other state or the United States or its territories, or any other country;

(c) Evidence of certified court records finding the licensee has been judged incapacitated or disabled under Missouri law or under the laws of any other state or of the United States or its territories.

(2) The board shall provide the licensee not less than ten days notice of any hearing held pursuant to chapter 536.

(3) Upon a finding that cause exists to discipline a licensee's license the board may impose any discipline otherwise available when disciplining licensees of that same profession.

8. A final decision of the administrative hearing commission or the board shall be subject to judicial review pursuant to chapter 536.

(L. 1986 S.B. 663, A.L. 1990 S.B. 737, A.L. 2011 H.B. 265)



Section 334.103 Automatic revocation or reinstatement of license, grounds.

Effective 28 Aug 2011

Title XXII OCCUPATIONS AND PROFESSIONS

334.103. Automatic revocation or reinstatement of license, grounds. — 1. A license issued under this chapter by the Missouri State Board of Registration for the Healing Arts shall be automatically revoked at such time as the final trial proceedings are concluded whereby a licensee has been adjudicated and found guilty, or has entered a plea of guilty or nolo contendere, in a felony criminal prosecution under the laws of the state of Missouri, the laws of any other state, or the laws of the United States of America for any offense reasonably related to the qualifications, functions or duties of their profession, or for any felony offense involving fraud, dishonesty or an act of violence, or for any felony offense involving moral turpitude, whether or not sentence is imposed, or, upon the final and unconditional revocation of the license to practice their profession in another state or territory upon grounds for which revocation is authorized in this state following a review of the record of the proceedings and upon a formal motion of the state board of registration for the healing arts. The license of any such licensee shall be automatically reinstated if the conviction or the revocation is ultimately set aside upon final appeal in any court of competent jurisdiction.

2. Anyone who has been denied a license, permit or certificate to practice in another state shall automatically be denied a license to practice in this state. However, the board of healing arts may set up other qualifications by which such person may ultimately be qualified and licensed to practice in Missouri.

(L. 1986 H.B. 1029, A.L. 2006 S.B. 756, A.L. 2011 H.B. 265)

(2000) State Board of Registration for the Healing Arts lacks authority to stay the revocation of a license and place the licensee on probation; statute mandates single option of revocation. Cantrell v. State Board of Registration for the Healing Arts, 26 S.W.3d 824 (Mo.App.W.D.).



Section 334.104 Collaborative practice arrangements, form, contents, delegation of authority — rules, approval, restrictions — disciplinary actions — notice of collaborative practice or physician assistant agreements to board, when — certain nurses may provide anesthesia services, when — contract limitations.

Effective 28 Aug 2015

Title XXII OCCUPATIONS AND PROFESSIONS

334.104. Collaborative practice arrangements, form, contents, delegation of authority — rules, approval, restrictions — disciplinary actions — notice of collaborative practice or physician assistant agreements to board, when — certain nurses may provide anesthesia services, when — contract limitations. — 1. A physician may enter into collaborative practice arrangements with registered professional nurses. Collaborative practice arrangements shall be in the form of written agreements, jointly agreed-upon protocols, or standing orders for the delivery of health care services. Collaborative practice arrangements, which shall be in writing, may delegate to a registered professional nurse the authority to administer or dispense drugs and provide treatment as long as the delivery of such health care services is within the scope of practice of the registered professional nurse and is consistent with that nurse's skill, training and competence.

2. Collaborative practice arrangements, which shall be in writing, may delegate to a registered professional nurse the authority to administer, dispense or prescribe drugs and provide treatment if the registered professional nurse is an advanced practice registered nurse as defined in subdivision (2) of section 335.016. Collaborative practice arrangements may delegate to an advanced practice registered nurse, as defined in section 335.016, the authority to administer, dispense, or prescribe controlled substances listed in Schedules III, IV, and V of section 195.017, and Schedule II - hydrocodone; except that, the collaborative practice arrangement shall not delegate the authority to administer any controlled substances listed in Schedules III, IV, and V of section 195.017, or Schedule II - hydrocodone for the purpose of inducing sedation or general anesthesia for therapeutic, diagnostic, or surgical procedures. Schedule III narcotic controlled substance and Schedule II - hydrocodone prescriptions shall be limited to a one hundred twenty-hour supply without refill. Such collaborative practice arrangements shall be in the form of written agreements, jointly agreed-upon protocols or standing orders for the delivery of health care services.

3. The written collaborative practice arrangement shall contain at least the following provisions:

(1) Complete names, home and business addresses, zip codes, and telephone numbers of the collaborating physician and the advanced practice registered nurse;

(2) A list of all other offices or locations besides those listed in subdivision (1) of this subsection where the collaborating physician authorized the advanced practice registered nurse to prescribe;

(3) A requirement that there shall be posted at every office where the advanced practice registered nurse is authorized to prescribe, in collaboration with a physician, a prominently displayed disclosure statement informing patients that they may be seen by an advanced practice registered nurse and have the right to see the collaborating physician;

(4) All specialty or board certifications of the collaborating physician and all certifications of the advanced practice registered nurse;

(5) The manner of collaboration between the collaborating physician and the advanced practice registered nurse, including how the collaborating physician and the advanced practice registered nurse will:

(a) Engage in collaborative practice consistent with each professional's skill, training, education, and competence;

(b) Maintain geographic proximity, except the collaborative practice arrangement may allow for geographic proximity to be waived for a maximum of twenty-eight days per calendar year for rural health clinics as defined by P.L. 95-210, as long as the collaborative practice arrangement includes alternative plans as required in paragraph (c) of this subdivision. This exception to geographic proximity shall apply only to independent rural health clinics, provider-based rural health clinics where the provider is a critical access hospital as provided in 42 U.S.C. Section 1395i-4, and provider-based rural health clinics where the main location of the hospital sponsor is greater than fifty miles from the clinic. The collaborating physician is required to maintain documentation related to this requirement and to present it to the state board of registration for the healing arts when requested; and

(c) Provide coverage during absence, incapacity, infirmity, or emergency by the collaborating physician;

(6) A description of the advanced practice registered nurse's controlled substance prescriptive authority in collaboration with the physician, including a list of the controlled substances the physician authorizes the nurse to prescribe and documentation that it is consistent with each professional's education, knowledge, skill, and competence;

(7) A list of all other written practice agreements of the collaborating physician and the advanced practice registered nurse;

(8) The duration of the written practice agreement between the collaborating physician and the advanced practice registered nurse;

(9) A description of the time and manner of the collaborating physician's review of the advanced practice registered nurse's delivery of health care services. The description shall include provisions that the advanced practice registered nurse shall submit a minimum of ten percent of the charts documenting the advanced practice registered nurse's delivery of health care services to the collaborating physician for review by the collaborating physician, or any other physician designated in the collaborative practice arrangement, every fourteen days; and

(10) The collaborating physician, or any other physician designated in the collaborative practice arrangement, shall review every fourteen days a minimum of twenty percent of the charts in which the advanced practice registered nurse prescribes controlled substances. The charts reviewed under this subdivision may be counted in the number of charts required to be reviewed under subdivision (9) of this subsection.

4. The state board of registration for the healing arts pursuant to section 334.125 and the board of nursing pursuant to section 335.036 may jointly promulgate rules regulating the use of collaborative practice arrangements. Such rules shall be limited to specifying geographic areas to be covered, the methods of treatment that may be covered by collaborative practice arrangements and the requirements for review of services provided pursuant to collaborative practice arrangements including delegating authority to prescribe controlled substances. Any rules relating to dispensing or distribution of medications or devices by prescription or prescription drug orders under this section shall be subject to the approval of the state board of pharmacy. Any rules relating to dispensing or distribution of controlled substances by prescription or prescription drug orders under this section shall be subject to the approval of the department of health and senior services and the state board of pharmacy. In order to take effect, such rules shall be approved by a majority vote of a quorum of each board. Neither the state board of registration for the healing arts nor the board of nursing may separately promulgate rules relating to collaborative practice arrangements. Such jointly promulgated rules shall be consistent with guidelines for federally funded clinics. The rulemaking authority granted in this subsection shall not extend to collaborative practice arrangements of hospital employees providing inpatient care within hospitals as defined pursuant to chapter 197 or population-based public health services as defined by 20 CSR 2150-5.100 as of April 30, 2008.

5. The state board of registration for the healing arts shall not deny, revoke, suspend or otherwise take disciplinary action against a physician for health care services delegated to a registered professional nurse provided the provisions of this section and the rules promulgated thereunder are satisfied. Upon the written request of a physician subject to a disciplinary action imposed as a result of an agreement between a physician and a registered professional nurse or registered physician assistant, whether written or not, prior to August 28, 1993, all records of such disciplinary licensure action and all records pertaining to the filing, investigation or review of an alleged violation of this chapter incurred as a result of such an agreement shall be removed from the records of the state board of registration for the healing arts and the division of professional registration and shall not be disclosed to any public or private entity seeking such information from the board or the division. The state board of registration for the healing arts shall take action to correct reports of alleged violations and disciplinary actions as described in this section which have been submitted to the National Practitioner Data Bank. In subsequent applications or representations relating to his medical practice, a physician completing forms or documents shall not be required to report any actions of the state board of registration for the healing arts for which the records are subject to removal under this section.

6. Within thirty days of any change and on each renewal, the state board of registration for the healing arts shall require every physician to identify whether the physician is engaged in any collaborative practice agreement, including collaborative practice agreements delegating the authority to prescribe controlled substances, or physician assistant agreement and also report to the board the name of each licensed professional with whom the physician has entered into such agreement. The board may make this information available to the public. The board shall track the reported information and may routinely conduct random reviews of such agreements to ensure that agreements are carried out for compliance under this chapter.

7. Notwithstanding any law to the contrary, a certified registered nurse anesthetist as defined in subdivision (8) of section 335.016 shall be permitted to provide anesthesia services without a collaborative practice arrangement provided that he or she is under the supervision of an anesthesiologist or other physician, dentist, or podiatrist who is immediately available if needed. Nothing in this subsection shall be construed to prohibit or prevent a certified registered nurse anesthetist as defined in subdivision (8) of section 335.016 from entering into a collaborative practice arrangement under this section, except that the collaborative practice arrangement may not delegate the authority to prescribe any controlled substances listed in Schedules III, IV, and V of section 195.017, or Schedule II - hydrocodone.

8. A collaborating physician shall not enter into a collaborative practice arrangement with more than three full-time equivalent advanced practice registered nurses. This limitation shall not apply to collaborative arrangements of hospital employees providing inpatient care service in hospitals as defined in chapter 197 or population-based public health services as defined by 20 CSR 2150-5.100 as of April 30, 2008.

9. It is the responsibility of the collaborating physician to determine and document the completion of at least a one-month period of time during which the advanced practice registered nurse shall practice with the collaborating physician continuously present before practicing in a setting where the collaborating physician is not continuously present. This limitation shall not apply to collaborative arrangements of providers of population-based public health services as defined by 20 CSR 2150-5.100 as of April 30, 2008.

10. No agreement made under this section shall supersede current hospital licensing regulations governing hospital medication orders under protocols or standing orders for the purpose of delivering inpatient or emergency care within a hospital as defined in section 197.020 if such protocols or standing orders have been approved by the hospital's medical staff and pharmaceutical therapeutics committee.

11. No contract or other agreement shall require a physician to act as a collaborating physician for an advanced practice registered nurse against the physician's will. A physician shall have the right to refuse to act as a collaborating physician, without penalty, for a particular advanced practice registered nurse. No contract or other agreement shall limit the collaborating physician's ultimate authority over any protocols or standing orders or in the delegation of the physician's authority to any advanced practice registered nurse, but this requirement shall not authorize a physician in implementing such protocols, standing orders, or delegation to violate applicable standards for safe medical practice established by hospital's medical staff.

12. No contract or other agreement shall require any advanced practice registered nurse to serve as a collaborating advanced practice registered nurse for any collaborating physician against the advanced practice registered nurse's will. An advanced practice registered nurse shall have the right to refuse to collaborate, without penalty, with a particular physician.

(L. 1993 H.B. 564, A.L. 2002 S.B. 1182, A.L. 2003 H.B. 390, A.L. 2006 H.B. 1515 merged with S.B. 756, A.L. 2008 S.B. 724, A.L. 2009 H.B. 247, A.L. 2012 H.B. 1563, A.L. 2013 S.B. 330, A.L. 2015 H.B. 709)



Section 334.105 Intractable pain treatment act — definitions.

Effective 28 Aug 1995

Title XXII OCCUPATIONS AND PROFESSIONS

334.105. Intractable pain treatment act — definitions. — 1. Sections 334.105 to 334.107 shall be known and may be cited as the "Intractable Pain Treatment Act".

2. For purposes of sections 334.105 to 334.107, the following terms mean:

(1) "Board", the state board of registration for the healing arts;

(2) "Intractable pain", a pain state in which the cause of pain cannot be removed or otherwise treated and which in the generally accepted course of medical practice no relief or cure of the cause of the pain is possible or none has been found after reasonable efforts that have been documented in the physician's medical records;

(3) "Physician", physicians and surgeons licensed pursuant to this chapter by the board;

(4) "Therapeutic purpose", the use of controlled substances in acceptable doses with appropriate indication for the treatment of pain. Any other use is nontherapeutic.

(L. 1995 S.B. 125)



Section 334.106 Intractable pain treatment physician may prescribe controlled substances for therapeutic purposes, requirements — exceptions.

Effective 28 Aug 1995

Title XXII OCCUPATIONS AND PROFESSIONS

334.106. Intractable pain treatment physician may prescribe controlled substances for therapeutic purposes, requirements — exceptions. — 1. Notwithstanding any other provision of law to the contrary, a physician may prescribe, administer or dispense controlled substances for a therapeutic purpose to a person diagnosed and treated by a physician for a condition resulting in intractable pain, if such diagnosis and treatment has been documented in the physician's medical records. No physician shall be subject to disciplinary action by the board solely for prescribing, administering or dispensing controlled substances when prescribed, administered or dispensed for a therapeutic purpose for a person diagnosed and treated by a physician for a condition resulting in intractable pain, if such diagnosis and treatment has been documented in the physician's medical records.

2. The provisions of subsection 1 of this section shall not apply to those persons being treated by a physician for chemical dependency because of their use of controlled substances not related to the therapeutic purposes of treatment of intractable pain.

3. The provisions of subsection 1 of this section provide no authority to a physician to prescribe, administer or dispense controlled substances to a person the physician knows or should know to be using controlled substances which use is not related to the therapeutic purpose.

4. Drug dependency or the possibility of drug dependency in and of itself is not a reason to withhold or prohibit the prescribing, administering or dispensing of controlled substances for the therapeutic purpose of treatment of a person for intractable pain, nor shall dependency relating solely to such prescribing, administering or dispensing subject a physician to disciplinary action by the board.

(L. 1995 S.B. 125 § 334.106 subsecs. 1 to 4)



Section 334.107 Improperly prescribing controlled substances and failure to keep required records grounds for license denial, suspension or revocation.

Effective 28 Aug 1995

Title XXII OCCUPATIONS AND PROFESSIONS

334.107. Improperly prescribing controlled substances and failure to keep required records grounds for license denial, suspension or revocation. — Nothing in section 334.106 and this section shall deny the right of the board to deny, revoke or suspend the license of any physician or otherwise discipline any physician who:

(1) Prescribes, administers or dispenses a controlled substance that is nontherapeutic in nature or nontherapeutic in the manner in which it is prescribed, administered or dispensed, or fails to keep complete and accurate ongoing records of the diagnosis and treatment plan;

(2) Fails to keep complete and accurate records of controlled substances received, prescribed, dispensed and administered, and disposal of drugs listed in the Missouri comprehensive drug control act contained in chapter 195 or of controlled substances scheduled in the Federal Comprehensive Drug Abuse Prevention and Control Act of 1970, 21 U.S.C. 801, et seq. A physician shall keep records of controlled substances received, prescribed, dispensed and administered, and disposal of these drugs shall include the date of receipt of the drugs, the sale or disposal of the drugs by the physician, the name and address of the person receiving the drugs, and the reason for the disposal or the dispensing of the drugs to the person;

(3) Writes false or fictitious prescriptions for controlled substances as defined in the Missouri comprehensive drug control act, chapter 195, or for controlled substances scheduled in the Federal Comprehensive Drug Abuse Prevention and Control Act of 1970, 21 U.S.C. 801, et seq.; or

(4) Prescribes or administers, or dispenses in a manner which is inconsistent with provisions of the Missouri drug control act contained in chapter 195 or the Federal Comprehensive Drug Abuse Prevention and Control Act of 1970, 21 U.S.C. 801, et seq.

(L. 1995 S.B. 125 § 334.106 subsec. 5)



Section 334.108 Telemedicine or internet prescriptions and treatment, establishment of physician-patient relationship required.

Effective 28 Aug 2016

Title XXII OCCUPATIONS AND PROFESSIONS

334.108. Telemedicine or internet prescriptions and treatment, establishment of physician-patient relationship required. — 1. Prior to prescribing any drug, controlled substance, or other treatment through telemedicine, as defined in section 191.1145, or the internet, a physician shall establish a valid physician-patient relationship as described in section 191.1146. This relationship shall include:

(1) Obtaining a reliable medical history and performing a physical examination of the patient, adequate to establish the diagnosis for which the drug is being prescribed and to identify underlying conditions or contraindications to the treatment recommended or provided;

(2) Having sufficient dialogue with the patient regarding treatment options and the risks and benefits of treatment or treatments;

(3) If appropriate, following up with the patient to assess the therapeutic outcome;

(4) Maintaining a contemporaneous medical record that is readily available to the patient and, subject to the patient’s consent, to the patient’s other health care professionals; and

(5) Maintaining the electronic prescription information as part of the patient’s medical record.

2. The requirements of subsection 1 of this section may be satisfied by the prescribing physician’s designee when treatment is provided in:

(1) A hospital as defined in section 197.020;

(2) A hospice program as defined in section 197.250;

(3) Home health services provided by a home health agency as defined in section 197.400;

(4) Accordance with a collaborative practice agreement as defined in section 334.104;

(5) Conjunction with a physician assistant licensed pursuant to section 334.738;

(6) Conjunction with an assistant physician licensed under section 334.036;

(7) Consultation with another physician who has an ongoing physician-patient relationship with the patient, and who has agreed to supervise the patient’s treatment, including use of any prescribed medications; or

(8) On-call or cross-coverage situations.

3. No health care provider, as defined in section 376.1350, shall prescribe any drug, controlled substance, or other treatment to a patient based solely on an evaluation over the telephone; except that, a physician, such physician's on-call designee, an advanced practice registered nurse in a collaborative practice arrangement with such physician, a physician assistant in a supervision agreement with such physician, or an assistant physician in a supervision agreement with such physician may prescribe any drug, controlled substance, or other treatment that is within his or her scope of practice to a patient based solely on a telephone evaluation if a previously established and ongoing physician-patient relationship exists between such physician and the patient being treated.

4. No health care provider shall prescribe any drug, controlled substance, or other treatment to a patient based solely on an internet request or an internet questionnaire.

(L. 2011 H.B. 265, A.L. 2016 S.B. 579)



Section 334.110 Retired licensees not required to register.

Effective 28 Aug 1981

Title XXII OCCUPATIONS AND PROFESSIONS

334.110. Retired licensees not required to register. — Any person licensed to practice as physician and surgeon in this state who retires from such practice shall file with the board an affidavit, on a form to be furnished by the board, which states the date on which he retired from such practice and such other facts as tend to verify the retirement as the board may deem necessary; but if he thereafter reengages in the practice, he shall renew his registration with the board as provided by section 334.090.

(L. 1945 p. 1147 § 9992d, A.L. 1959 S.B. 50 § 11, A.L. 1981 S.B. 16)



Section 334.112 Limited license to practice medicine, requirements — limitations of practice.

Effective 28 Aug 1993

Title XXII OCCUPATIONS AND PROFESSIONS

334.112. Limited license to practice medicine, requirements — limitations of practice. — 1. A person desiring to obtain a limited license to practice medicine shall:

(1) Submit to the board, with an application and fee, not to exceed twenty-five dollars, a verified affidavit stating that he has been licensed to practice medicine in Missouri or in any state or territory of the United States or the District of Columbia for at least ten years, is retired from the practice of medicine and that his license was in good standing at retirement;

(2) Meet the requirements in section 334.031 and 334.080.

2. The board shall not require more than five hours of continuing education annually as a requirement of renewal of a limited licensee's certificate of registration.

3. A physician with a limited license may only provide without compensation primary care and preventive health care services to family members or at facilities operated by city or county health departments organized under chapter 192 or chapter 205, city health departments operating under city charters, combined city-county health centers, public elementary or secondary schools, federally funded community health centers, or nonprofit community health centers.

4. As used in this section, primary care and preventive health care services are limited to noninvasive procedures, and shall not include obstetrical care or any specialized care or treatment, but may include injections, the suturing of minor lacerations, and incisions of boils or superficial abscesses.

5. A physician with a limited license may not prescribe controlled substances as defined in chapter 195.

(L. 1993 H.B. 564)



Section 334.120 Board created — members, appointment, qualifications, terms, compensation.

Effective 28 Aug 2011

Title XXII OCCUPATIONS AND PROFESSIONS

334.120. Board created — members, appointment, qualifications, terms, compensation. — 1. There is hereby created and established a board to be known as "The State Board of Registration for the Healing Arts" for the purpose of registering, licensing and supervising all physicians and surgeons, and midwives in this state. The board shall consist of nine members, including one voting public member, to be appointed by the governor by and with the advice and consent of the senate, at least five of whom shall be graduates of professional schools accredited by the Liaison Committee on Medical Education or recognized by the Educational Commission for Foreign Medical Graduates, and at least two of whom shall be graduates of professional schools approved and accredited as reputable by the American Osteopathic Association, and all of whom, except the public member, shall be duly licensed and registered as physicians and surgeons pursuant to the laws of this state. Each member must be a citizen of the United States and must have been a resident of this state for a period of at least one year next preceding his or her appointment and shall have been actively engaged in the lawful and ethical practice of the profession of physician and surgeon for at least five years next preceding his or her appointment. Not more than four members shall be affiliated with the same political party. All members shall be appointed for a term of four years. Each member of the board shall receive as compensation an amount set by the board not to exceed fifty dollars for each day devoted to the affairs of the board, and shall be entitled to reimbursement of his or her expenses necessarily incurred in the discharge of his or her official duties. The president of the Missouri State Medical Association, for all medical physician appointments, or the president of the Missouri Association of Osteopathic Physicians and Surgeons, for all osteopathic physician appointments, in office at the time shall, at least ninety days prior to the expiration of the term of the respective board member, other than the public member, or as soon as feasible after the appropriate vacancy on the board otherwise occurs, submit to the director of the division of professional registration a list of five physicians and surgeons qualified and willing to fill the vacancy in question, with the request and recommendation that the governor appoint one of the five persons so listed, and with the list so submitted, the president of the Missouri State Medical Association or the Missouri Association of Osteopathic Physicians and Surgeons, as appropriate, shall include in his or her letter of transmittal a description of the method by which the names were chosen by that association.

2. The public member shall be at the time of his or her appointment a citizen of the United States; a resident of this state for a period of one year and a registered voter; a person who is not and never was a member of any profession licensed or regulated pursuant to this chapter or the spouse of such person; and a person who does not have and never has had a material, financial interest in either the providing of the professional services regulated by this chapter, or an activity or organization directly related to any profession licensed or regulated pursuant to this chapter. All members, including public members, shall be chosen from lists submitted by the director of the division of professional registration. The list of medical physicians or osteopathic physicians submitted to the governor shall include the names submitted to the director of the division of professional registration by the president of the Missouri State Medical Association or the Missouri Association of Osteopathic Physicians and Surgeons, respectively. This list shall be a public record available for inspection and copying under chapter 610. The duties of the public member shall not include the determination of the technical requirements to be met for licensure or whether any person meets such technical requirements or of the technical competence or technical judgment of a licensee or a candidate for licensure.

(L. 1945 p. 1145 § 1, A. 1949 H.B. 2073, A.L. 1959 S.B. 50 § 2, A.L. 1981 S.B. 16, A.L. 1988 H.B. 1573, A.L. 1999 H.B. 343, A.L. 2007 H.B. 780 merged with S.B. 308, A.L. 2011 H.B. 464 merged with H.B. 555)



Section 334.123 Organization of board — employment of executive director and employees — meetings — records as evidence — quorum.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

334.123. Organization of board — employment of executive director and employees — meetings — records as evidence — quorum. — The board shall elect its own president and secretary, each to serve for a term of one year, and shall maintain an office and employ an executive director and such other board personnel, as defined in section 324.001, as the board in its discretion deems necessary. Without limiting the foregoing, the board is specifically authorized to obtain the services of specially trained and qualified persons or organizations to assist in conducting examinations of applicants for licenses and may employ legal counsel. The executive director shall have the degree of bachelor of arts or the equivalent combination of education and experience from which comparable knowledge and abilities can be acquired. The board shall meet annually in Jefferson City and at such other times and places as the members of the board may designate, and shall keep a record of its proceedings and shall cause a register to be kept of all applicants for certificates of licensure. The records and register shall be prima facie evidence of all matters recorded therein. Four members of the board shall constitute a quorum, at least one of whom shall be a graduate of a professional school approved and accredited as reputable by the American Medical Association or the Liaison Committee on Medical Education, and at least one of whom shall be a graduate of a professional school approved and accredited as reputable by the American Osteopathic Association.

(L. 1959 S.B. 50 § 2, A.L. 1981 S.B. 16, A.L. 1990 S.B. 737, A.L. 1996 H.B. 999, A.L. 2008 S.B. 788)



Section 334.125 Seal — regulations — offices — rulemaking, procedure, this chapter.

Effective 28 Aug 2014

Title XXII OCCUPATIONS AND PROFESSIONS

334.125. Seal — regulations — offices — rulemaking, procedure, this chapter. — 1. The board shall have a common seal and shall formulate rules and regulations to govern its actions. Provision shall be made by the division of facilities management, design and construction for office facilities in Jefferson City, Missouri, where the records and register of the board shall be maintained.

2. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1959 S.B. 50 § 2, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 2014 H.B. 1299 Revision)



Section 334.127 Subpoenas for witnesses, administration of oaths — enforcing subpoena, procedure.

Effective 28 Aug 1987

Title XXII OCCUPATIONS AND PROFESSIONS

334.127. Subpoenas for witnesses, administration of oaths — enforcing subpoena, procedure. — 1. The president or secretary of the board may administer oaths, subpoena witnesses, issue subpoenas duces tecum and require production of documents and records. Subpoenas, including subpoenas duces tecum, shall be served by a person authorized to serve subpoenas of courts of record. In lieu of requiring attendance of a person to produce original documents in response to a subpoena duces tecum, the board may require sworn copies of such documents to be filed with it or delivered to its designated representative.

2. The board may enforce its subpoenas, including subpoena duces tecum, by applying to a circuit court of Cole County, the county of the investigation, hearing or proceeding, or any county where the person resides or may be found, for an order upon any person who shall fail to obey a subpoena to show cause why such subpoena should not be enforced, which such order and a copy of the application therefore shall be served upon the person in the same manner as a summons in a civil action, and if the circuit court shall, after a hearing, determine that the subpoena should be sustained and enforced, such court shall proceed to enforce the subpoena in the same manner as though the subpoena had been issued in a civil case in the circuit court.

(L. 1959 S.B. 50 § 2, A.L. 1987 H.B. 667, et al.)

(2001) As applied to licensed physician who served as medical director for administrator of employee benefits plan, section is not preempted by Employee Retirement Income Security Act; the physician's finding of medical necessity was a medical decision reviewable by State Board of Registration for the Healing Arts. State Board of Registration for the Healing Arts v. Fallon, 41 S.W.3d 474 (Mo.banc).



Section 334.128 Investigation and hearings, persons participating not to be liable for civil damages, when.

Effective 28 Aug 2001

Title XXII OCCUPATIONS AND PROFESSIONS

334.128. Investigation and hearings, persons participating not to be liable for civil damages, when. — Any person who reports or provides information to the board, or any person who assists the board, including, but not limited to, physicians' health programs and individuals working, consulting with or staffing such physicians' health programs approved by the board for impaired physicians, applicants or licensees who are the subject of an investigation, physicians serving on competency panels, medical record custodians, consultants, attorneys, board members, agents, employees or expert witnesses, in the course of any investigation, hearing or other proceeding conducted by or before the board pursuant to the provisions of this chapter and who does so in good faith and without malice shall not be subject to an action for civil damages as a result thereof, and no cause of action shall arise against him or her as a result of his or her conduct pursuant to this section. The attorney general shall defend such persons in any such action or proceeding.

(L. 1987 H.B. 667, et al., A.L. 2001 H.B. 78)



Section 334.150 Treatments of ill excepted from regulation by this chapter.

Effective 28 Aug 1959

Title XXII OCCUPATIONS AND PROFESSIONS

334.150. Treatments of ill excepted from regulation by this chapter. — It is not intended by sections 334.010 to 334.140 to prohibit isolated or occasional gratuitous service to and treatment of the afflicted, and sections 334.010 to 334.140 shall not apply to physicians and surgeons commissioned as officers of the Armed Forces of the United States or of the public health services of the United States while in the performance of their official duties, nor to any licensed practitioner of medicine and surgery in a border state attending the sick in this state, if he does not maintain an office or appointed place to meet patients or receive calls within the limits of this state, and if he complies with the statutes of Missouri and the rules and regulations of the department of social services relating to the reports of births, deaths and contagious diseases; and sections 334.010 to 334.140 shall not apply to Christian Science practitioners who endeavor to cure or prevent disease or suffering exclusively by spiritual means or prayer, so long as quarantine regulations relating to contagious diseases are not infringed upon; but no provision of this section shall be construed or held in any way to interfere with the enforcement of the rules and regulations adopted and approved by the department of health and senior services or any municipality under the laws of this state for the control of communicable or contagious diseases.

(RSMo 1939 § 9992, A.L. 1959 S.B. 50 § 13)

Prior revisions: 1929 § 9122; 1919 § 7338; 1909 § 8319



Section 334.153 Intervention pain management, practice of only by licensed physician, when — board to promulgate rules — expiration date.

Effective 28 Aug 2012, see footnote

Title XXII OCCUPATIONS AND PROFESSIONS

334.153. Intervention pain management, practice of only by licensed physician, when — board to promulgate rules — expiration date. — 1. No person other than a physician licensed under this chapter shall perform the following interventions in the course of diagnosing or treating pain which is chronic, persistent and intractable, or occurs outside of a surgical, obstetrical, or postoperative course of care:

(1) Ablation of targeted nerves;

(2) Percutaneous precision needle placement within the spinal column with placement of drugs, such as local anesthetics, steroids, and analgesics, in the spinal column under fluoroscopic guidance. The provisions of this subdivision shall not apply to interlaminar lumbar epidural injections performed in a hospital as defined in section 197.020 or an ambulatory surgery center as defined in section 197.200 if the standard of care for Medicare reimbursement for interlaminar or translaminar lumbar epidural injections is changed after August 28, 2012, to allow reimbursement only with the use of image guidance; or

(3) Laser or endoscopic discectomy, or the surgical placement of intrathecal infusion pumps, and or spinal cord stimulators.

2. Nothing in this section shall be construed to prohibit or restrict the performance of surgical or obstetrical anesthesia services or postoperative pain control by a certified registered nurse anesthetist pursuant to subsection 7 of section 334.104 or by an anesthesiologist assistant licensed pursuant to sections 334.400 to 334.434*.

3. The state board of registration for the healing arts may promulgate rules to implement the provisions of this section, except that such authority shall not apply to rulemaking authority to define or regulate the scope of practice of certified registered nurse anesthetists. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2012, shall be invalid and void.

4. The provisions of this section shall automatically expire four years after August 28, 2012, unless reauthorized by an act of the general assembly.

(L. 2012 S.B. 682)

Expires 8-28-16

*Section 334.434 does not exist.



Section 334.155 Applicability of chapter.

Effective 28 Aug 1990

Title XXII OCCUPATIONS AND PROFESSIONS

334.155. Applicability of chapter. — 1. The provisions of this chapter shall apply to any licensee of this chapter performing tasks which education or licensure qualify him to perform, in any setting.

2. This chapter does not apply to dentists licensed and lawfully practicing their profession within the provisions of chapter 332; to nurses licensed and lawfully practicing their profession within the provisions of chapter 335; to optometrists licensed and lawfully practicing their profession within the provisions of chapter 336; to pharmacists licensed and lawfully practicing their profession within the provisions of chapter 338; to podiatrists licensed and lawfully practicing their profession within the provisions of chapter 330; or to chiropractors licensed and lawfully practicing their profession within the provisions of chapter 331.

3. The provisions of this chapter shall not prevent a licensed physician from referring a patient to or delegating responsibilities to the professions exempted by subsection 2 of this section.

(L. 1959 S.B. 50 § 16, A.L. 1981 S.B. 16, A.L. 1990 S.B. 737)



Section 334.157 Board to promulgate certain rules relating to vaccines and immunizations.

Effective 28 Aug 1993

Title XXII OCCUPATIONS AND PROFESSIONS

334.157. Board to promulgate certain rules relating to vaccines and immunizations. — The state board of registration for the healing arts, in consultation with the department of health and senior services, shall promulgate rules and regulations requiring physicians to:

(1) Administer hepatitis B vaccine and immunoglobulin to neonates in keeping with standards of current medical practice in any instance in which the blood test for hepatitis B performed in accordance with section 210.030 indicates the neonate has been exposed or is at risk of exposure to hepatitis B; and

(2) Recommend to the parents or legal guardians of any neonate who is not found to have been exposed or at risk of exposure to hepatitis B that the neonate receive hepatitis B vaccine in accordance with standards of current medical practice, upon receipt of informed written consent of the parents or legal guardians.

(L. 1993 H.B. 522 § 3)



Section 334.160 Right of school to recognition, how determined.

Effective 28 Aug 1981

Title XXII OCCUPATIONS AND PROFESSIONS

334.160. Right of school to recognition, how determined. — The decision of the board to deny recognition to or withdraw recognition from a school as a reputable professional school of good standing, and the action of the board in refusing to permit an applicant to take an examination, is subject to the provisions of chapter 621.

(RSMo 1939 § 9984, A.L. 1945 p. 1147, A.L. 1959 § 14, A.L. 1981 S.B. 16)

Prior revision: 1929 § 9114



Section 334.170 Issuance or acceptance of false diploma or certificate, misdemeanor.

Effective 28 Aug 1981

Title XXII OCCUPATIONS AND PROFESSIONS

334.170. Issuance or acceptance of false diploma or certificate, misdemeanor. — Any officer, agent or employee of any professional school or college, whether organized as a corporation, association, partnership, common law trust, or individually owned and operated, who knowingly permits the issuance of any diploma or any certificate of graduation from any such school or college as aforesaid to anyone, or anyone who knowingly accepts or receives such certificate or diploma, unless the recipient or beneficiary thereof has actually attended in good faith at least eighty percent of the minimum curriculum prescribed in this chapter for such character of schools in this or some other state, and has received instruction in and has satisfactorily passed all the courses and subjects purported* to be required by said school for completion of its course, and has actually been granted a degree by vote of the trustees of said college or school, shall be guilty of a class A misdemeanor.

(RSMo 1939 § 9985, A.L. 1959 S.B. 50 § 15, A.L. 1981 S.B. 16)

Prior revision: 1929 § 9115

*Word "purporting" appears in original rolls.



Section 334.190 Practice of midwifery limited.

Effective 28 Aug 1959

Title XXII OCCUPATIONS AND PROFESSIONS

334.190. Practice of midwifery limited. — It is unlawful for any person licensed as a midwife only to engage in any other branch of medical practice or to advertise herself as doctor, doctress or physician or to use any letters before or after her name on a sign or otherwise, indicating that she is authorized to or does engage in any other branch of medical practice.

(RSMo 1939 § 9993, A.L. 1945 p. 1154, A.L. 1959 S.B. 50 § 17)

Prior revisions: 1929 § 9123; 1919 § 7339; 1909 § 8320

CROSS REFERENCE:

Certified midwives, services related to pregnancy permitted, when, 376.1753



Section 334.230 Unlawful practices, injunction procedure.

Effective 28 Aug 1981

Title XXII OCCUPATIONS AND PROFESSIONS

334.230. Unlawful practices, injunction procedure. — l. Upon application by the board, and the necessary burden having been met, a court of general jurisdiction may grant an injunction, restraining order or other order as may be appropriate to enjoin a person from:

(1) Offering to engage or engaging in the performance of any acts or practices for which a certificate of registration or authority, permit or license is required by this chapter upon a showing that such acts or practices were performed or offered to be performed without a certificate of registration or authority, permit or license; or

(2) Engaging in any practice or business authorized by a certificate of registration or authority, permit or license issued pursuant to this chapter upon a showing that the holder presents a substantial probability of serious danger to the health, safety or welfare of any resident of the state or client or patient of the licensee.

2. Any such action shall be commenced either in the county in which such conduct occurred or in the county in which the defendant resides.

3. Any action brought under this section shall be in addition to and not in lieu of any penalty provided by this chapter and may be brought concurrently with other actions to enforce this chapter.

(L. 1959 S.B. 50 § 20, A.L. 1981 S.B. 16)



Section 334.240 Investigation and commencement of prosecutions.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

334.240. Investigation and commencement of prosecutions. — Upon receiving information that any provision of sections 334.010, 334.190 and 334.250 has been or is being violated, the secretary of the board or other person designated by the board shall investigate, and upon probable cause appearing, the secretary shall, under the direction of the board, file a complaint with the administrative hearing commission or appropriate official or court. All such complaints shall be handled as provided by rule promulgated pursuant to section 324.002.

(L. 1959 S.B. 50 § 19, A.L. 1981 S.B. 16, A.L. 2008 S.B. 788)



Section 334.245 Abortions, only physicians to perform — violations, penalty.

Effective 28 Aug 2010

Title XXII OCCUPATIONS AND PROFESSIONS

334.245. Abortions, only physicians to perform — violations, penalty. — 1. Notwithstanding any other provision of law to the contrary that may allow a person to provide services relating to pregnancy, including prenatal, delivery, and postpartum services, no person other than a licensed physician is authorized to perform or induce an abortion.

2. Any person who violates the provisions of this section is guilty of a class B felony.

(L. 2010 S.B. 793)



Section 334.250 Unlawful practice, fraudulent filing of license or identification, penalties.

Effective 01 Jan 2017, see footnote

Title XXII OCCUPATIONS AND PROFESSIONS

334.250. Unlawful practice, fraudulent filing of license or identification, penalties. — 1. Any person who violates section 334.010 shall, upon conviction, be adjudged guilty of a class D felony for each and every offense; and treating each patient is considered a separate offense.

2. Any person filing or attempting to file as his own a license of another, or forged affidavit of identification, shall be guilty of a class D felony and upon conviction thereof shall be subjected to such fine and imprisonment as is provided by the statutes of this state for the crime of forgery.

(L. 1959 S.B. 50 § 19, A.L. 1981 S.B. 16, A.L. 1990 S.B. 737, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 334.252 Physicians prohibited referral to certain physical therapists, definitions.

Effective 01 Jan 1995, see footnote

Title XXII OCCUPATIONS AND PROFESSIONS

334.252. Physicians prohibited referral to certain physical therapists, definitions. — As used in this section and section 334.253, the following terms mean:

(1) "Board", the state board of registration for the healing arts in the state of Missouri;

(2) "Entity", any individual, partnership, firm, corporation, or other business entity which provides, furnishes, or refers physical therapy services;

(3) "Fair market value", value in arms length transactions, consistent with the general market value and, with respect to rentals or leases, the value of rental property for general commercial purposes, not taking into account its intended use, and, in the case of a lease of space, not adjusted to reflect the additional value the prospective lessee or lessor would attribute to the proximity or convenience to the lessor where the lessor is a potential source of patient referrals to the lessee;

(4) "Joint venture", any ownership or investment interest or compensation arrangement between physicians and an entity providing physical therapy services;

(5) "Physician", any physician licensed under chapter 334;

(6) "Referral", any referral or prescription, written or verbal, for physical therapy service;

(7) "Remuneration" includes any remuneration, directly or indirectly, overtly or covertly, in-cash or in-kind arising out of a compensation arrangement of any kind. Remuneration does not include any payment by a lessee or lessor for the use of premises or equipment as long as all of the following five standards are met:

(a) The lease agreement is set out in writing and signed by the parties;

(b) The lease specifies the premises or equipment covered by the lease;

(c) If the lease is intended to provide the lessee with access to the premises or to the equipment for periodic intervals of time, rather than on a full-time basis for a term of the lease, the lease shall specify exactly the schedule of such intervals, their precise length, and the exact rent for such intervals;

(d) The term of the lease is not for less than one year;

(e) The aggregate rental charge is set in advance, is consistent with fair market in arms length transactions, and is not determined in a manner that takes into account the volume or value of any referrals or business otherwise generated between the parties;

(8) "Rural area", a county with a population density of no greater than one hundred persons per square mile, as defined by the latest United States Census.

(L. 1992 H.B. 1377 § 1 subsec. 1)

Effective 1-01-95



Section 334.253 Physicians prohibited referral to certain physical therapists, when, financial relationship, defined — exceptions, effective when.

Effective 01 Jan 1995, see footnote

Title XXII OCCUPATIONS AND PROFESSIONS

334.253. Physicians prohibited referral to certain physical therapists, when, financial relationship, defined — exceptions, effective when. — 1. A physician may not make a referral to an entity for the furnishing of any physical therapy services with whom the physician, physician's employer, or immediate family member of such referring physician has a financial relationship. A financial relationship exists if the referring physician, the referring physician's employer, or immediate family member:

(1) Has a direct or indirect ownership or investment interest in the entity whether through equity, debt, or other means; or

(2) Receives remuneration from a compensation arrangement from the entity for the referral.

2. The following financial arrangements shall be exempt from disciplinary action under this section:

(1) When the entity with whom the referring physician has an ownership or investment interest is the sole provider of the physical therapy service within a rural area;

(2) When the referring physician owns registered securities issued by a publicly held corporation or publicly traded limited partnership, the shares of which are traded on a national exchange or the over-the-counter market, provided that such referring physician's interest in the publicly held corporation or publicly traded limited partnership is less than five percent and the referring physician does not receive any compensation from such publicly held corporation or publicly traded limited partnership other than as any other owner of the shares of such publicly held corporation or publicly traded limited partnership;

(3) When the referring physician has an interest in real property resulting in a landlord-tenant relationship between the physician and the entity in which the equity interest is held, unless the rent is determined, in whole or in part, by the business volume or profitability of the tenant or is otherwise unrelated to fair market value;

(4) When the indirect ownership in the entity is by means of a bona fide debt incurred in the purchase or acquisition of the entity for a price which does not in any manner reflect the potential source of referrals from the physician with the indirect interest in the entity and the terms of the debt are fair market value, and neither the amount or the terms of the debt in any manner, directly or indirectly, constitutes a form of compensating such physician for the source of his business;

(5) When such physician's employer is a health maintenance organization as defined in subdivision (6) of section 376.960 and such health maintenance organization owns or controls other organizations which furnish physical therapy services so long as the referral is to such owned or controlled organization and the physician does not also have a direct or indirect ownership or investment interest in such organization, physical therapy services or the health maintenance organization and the referring physician does not receive any remuneration as the result of the referral;

(6) When such physician's employer is a hospital defined in section 197.020 and such hospital owns or controls other organizations which furnish physical therapy services so long as the referral is to such owned or controlled organization and the physician does not also have a direct or indirect ownership or investment interest in such organization, physical therapy service, or the hospital and the referring physician does not receive any remuneration as the result of the referral.

3. The provisions of sections 334.252 and 334.253 shall become effective January 1, 1995.

(L. 1992 H.B. 1377 § 1 subsecs. 2, 3, § 2)

Effective 1-01-95



Section 334.260 Midwives licensed.

Effective 28 Aug 1965

Title XXII OCCUPATIONS AND PROFESSIONS

334.260. Midwives licensed. — On August 29, 1959, all persons licensed under the provisions of chapter 334, RSMo 1949, as midwives shall be deemed to be licensed as midwives under this chapter and subject to all the provisions of this chapter.

(L. 1959 S.B. 50 § 22, A.L. 1961 p. 500, A.L. 1965 p. 531)



Section 334.265 Intoxicated person, motor vehicle accident, treatment for injuries, physician may report to law enforcement agencies, rule of confidentiality not to apply.

Effective 01 Dec 1987, see footnote

Title XXII OCCUPATIONS AND PROFESSIONS

334.265. Intoxicated person, motor vehicle accident, treatment for injuries, physician may report to law enforcement agencies, rule of confidentiality not to apply. — Notwithstanding any other provision of law or rule of confidentiality to the contrary, any physician licensed under this chapter who treats a person who appears intoxicated, for injuries sustained in a motor vehicle accident, may immediately report same to a highway patrol officer or local law enforcement agency.

(L. 1987 S.B. 230 § 8)

Effective 12-01-87



Section 334.285 Maintenance of licensure or certification, requirement by state prohibited — definitions.

Effective 28 Aug 2016

Title XXII OCCUPATIONS AND PROFESSIONS

334.285. Maintenance of licensure or certification, requirement by state prohibited — definitions. — 1. For purposes of this section, the following terms shall mean:

(1) “Continuing medical education”, continued postgraduate medical education intended to provide medical professionals with knowledge of new developments in their field;

(2) “Maintenance of certification”, any process requiring periodic recertification examinations to maintain specialty medical board certification;

(3) “Maintenance of licensure”, the Federation of State Medical Boards’ proprietary framework for physician license renewal including additional periodic testing other than continuing medical education;

(4) “Specialty medical board certification”, certification by a board that specializes in one particular area of medicine and typically requires additional and more strenuous exams than state board of registration for the healing arts requirements to practice medicine.

2. The state shall not require any form of maintenance of licensure as a condition of physician licensure including requiring any form of maintenance of licensure tied to maintenance of certification. Current requirements including continuing medical education shall suffice to demonstrate professional competency.

3. The state shall not require any form of specialty medical board certification or any maintenance of certification to practice medicine within the state. There shall be no discrimination by the state board of registration for the healing arts or any other state agency against physicians who do not maintain specialty medical board certification including recertification.

(L. 2016 H.B. 1682 § 334.280 merged with H.B. 1816)



Section 334.400 Definitions.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

334.400. Definitions. — As used in sections 334.400 to 334.430, the following terms shall mean:

(1) "Anesthesiologist", a physician who has completed a residency in anesthesiology approved by the American Board of Anesthesiology or the American Osteopathic Board of Anesthesiology;

(2) "Anesthesiologist assistant", a person who meets each of the following conditions:

(a) Has graduated from an anesthesiologist assistant program accredited by the American Medical Association's Committee on Allied Health Education and Accreditation or by its successor agency;

(b) Has passed the certifying examination administered by the National Commission on Certification of Anesthesiologist Assistants;

(c) Has active certification by the National Commission on Certification of Anesthesiologist Assistants; and

(d) Provides health care services delegated by a licensed anesthesiologist;

(3) "Anesthesiologist assistant supervision agreement", a written agreement, jointly agreed upon protocols or standing order between a supervising anesthesiologist and an anesthesiologist assistant, which provides for the delegation of health care services from a supervising anesthesiologist to an anesthesiologist assistant and the review of such services;

(4) "Applicant", any individual who seeks to become licensed as an anesthesiologist assistant;

(5) "Continuing education", the offering of instruction or information to license holders for the purpose of maintaining or increasing skills necessary for the safe and competent practice of anesthetic care;

(6) "Department", the department of insurance, financial institutions and professional registration or a designated agency thereof;

(7) "Immediately available", in the same physical location or facility in which the services are provided;

(8) "Physician", an individual licensed pursuant to this chapter to practice medicine and surgery or osteopathic medicine and surgery;

(9) "Supervision", medical direction by an anesthesiologist of an anesthesiologist assistant as defined in conditions of 42 CFR 415.110 which limits supervision to no more than four anesthesiologist assistants concurrently.

(L. 2003 H.B. 390, A.L. 2008 S.B. 788)



Section 334.402 Anesthesiologist assistants, may assist in anesthesia care plan for patients, activities authorized and prohibited — identification, assistants and students — faculty members of anesthesia program, requirements.

Effective 28 Aug 2003

Title XXII OCCUPATIONS AND PROFESSIONS

334.402. Anesthesiologist assistants, may assist in anesthesia care plan for patients, activities authorized and prohibited — identification, assistants and students — faculty members of anesthesia program, requirements. — 1. An anesthesiologist assistant may assist the supervising anesthesiologist in developing and implementing an anesthesia care plan for a patient. In providing assistance to the supervising anesthesiologist, an anesthesiologist assistant shall have the authority to:

(1) Obtain a comprehensive patient history, perform relevant elements of a physical exam and present the history to the supervising anesthesiologist;

(2) Pretest and calibrate anesthesia delivery systems and obtain and interpret information from the systems and monitors, in consultation with an anesthesiologist;

(3) Assist the supervising anesthesiologist with the implementation of medically accepted monitoring techniques;

(4) Establish basic and advanced airway interventions, including intubation of the trachea and performing ventilatory support;

(5) Administer intermittent vasoactive drugs and start and adjust vasoactive infusions;

(6) Administer anesthetic drugs, adjuvant drugs, and accessory drugs;

(7) Assist the supervising anesthesiologist with the performance of epidural anesthetic procedures, spinal anesthetic procedures, and other regional anesthetic techniques;

(8) Administer blood, blood products, and supportive fluids;

(9) Provide assistance to a cardiopulmonary resuscitation team in response to a life-threatening situation;

(10) Participate in administrative, research, and clinical teaching activities as authorized by the supervising anesthesiologist; or

(11) Perform such other tasks not prohibited by law under the supervision of a licensed anesthesiologist that an anesthesiologist assistant has been trained and is proficient to perform.

2. An anesthesiologist shall at all times accept and be responsible for the oversight of the health care services rendered by the anesthesiologist assistant.

3. Anesthesiologist assistants are prohibited from the following:

(1) An anesthesiologist assistant shall not prescribe any medications or controlled substances;

(2) An anesthesiologist assistant shall not administer any drugs, medicines, devices, or therapies the supervising anesthesiologist is not qualified or authorized to prescribe; and

(3) An anesthesiologist assistant shall not practice or attempt to practice without the supervision of a licensed anesthesiologist or in any location where the supervising anesthesiologist is not immediately available for consultation, assistance, and intervention.

4. An anesthesiologist assistant shall be clearly identified as an anesthesiologist assistant and shall not use or permit to be used in the anesthesiologist assistant's behalf the terms "doctor", "Dr.", or "doc" or in any way be identified as a physician or surgeon. An anesthesiologist assistant shall not refer to a certificate of registration or authority, permit, or license as "board-certified" or use any other terminology that may imply that the anesthesiologist assistant is a physician or surgeon.

5. A student in any anesthesiologist assistant training program shall be identified as a student anesthesiologist assistant or an anesthesiologist assistant student. Under no circumstances shall such a student use or permit to be used on the student's behalf, the terms "intern", "resident", or "fellow" or be identified in any way as a physician or surgeon.

6. The anesthesiologist members of the faculty of an anesthesiologist assistant program established in this state shall be comprised of board-certified or board-eligible anesthesiologists. No faculty member of any anesthesiologist assistants program shall concurrently supervise more than two anesthesiologist assistant students who are delivering anesthesia. Certified registered nurse anesthetists will be excluded from clinical education of anesthesiologist assistants.

(L. 2003 H.B. 390)



Section 334.404 Licensure, application, fee, contents — license duration — renewal — lost or stolen license, replacement of.

Effective 28 Aug 2003

Title XXII OCCUPATIONS AND PROFESSIONS

334.404. Licensure, application, fee, contents — license duration — renewal — lost or stolen license, replacement of. — 1. Each person desiring a license pursuant to sections 334.400 to 334.430 shall make application to the board upon such forms and in such manner as may be prescribed by the board and shall pay the required application fee as set by the board. The application fee shall cover the cost of issuing the license and shall not be refundable. Each application shall contain a statement that it is made under oath or affirmation and that its representations are true and correct to the best knowledge and belief of the person signing the application, subject to the penalties of making a false declaration or affidavit. Such application shall include proof of certification from the National Commission on Certification of Anesthesiologist Assistants or its successor, date of the certification, any identification numbers, and any other information necessary for the board to verify the certification.

2. The board, upon approval of the application from an applicant, shall issue a license to such applicant.

3. A license is valid for two years from the date it is issued and may be renewed biennially by filing an application for renewal with the board and paying the required renewal fee as set by the board.

4. A blank form for application for renewal of licensure shall be mailed to each person licensed in this state at his or her last known office or residence address.

5. A new license to replace any license lost, destroyed, or mutilated may be issued to any applicant, subject to rules and regulations issued by the board upon the payment of a reasonable fee.

(L. 2003 H.B. 390)



Section 334.406 Temporary license issued, when, procedure.

Effective 28 Aug 2003

Title XXII OCCUPATIONS AND PROFESSIONS

334.406. Temporary license issued, when, procedure. — Notwithstanding any of the provisions of sections 334.400 to 334.430, the board may issue a temporary license to practice as an anesthesiologist assistant to an applicant that has taken the examination and is awaiting the results. A temporary license may be granted upon the payment of a temporary license fee, the submission of all required documents, and the applicant meeting the necessary qualifications, as defined by board rule. The temporary license shall be valid until the results of the examination are announced. The temporary license may be renewed at the discretion of the board and upon payment of the temporary license fee.

(L. 2003 H.B. 390)



Section 334.408 Inactive license status granted, when — return to active status, procedure.

Effective 28 Aug 2003

Title XXII OCCUPATIONS AND PROFESSIONS

334.408. Inactive license status granted, when — return to active status, procedure. — 1. Notwithstanding any law to the contrary, any person licensed pursuant to sections 334.400 to 334.430 may apply to the board for an inactive license status on a form furnished by the board. Upon receipt of the completed inactive status application form and a determination by the board that the licensee meets the requirements defined by board rule, the board shall declare the licensee inactive and shall place the licensee on an inactive status list. A person that has an inactive license or has discontinued the practice of an anesthesiologist assistant because of retirement shall not practice as an anesthesiologist assistant within this state.

2. During the period of inactive status, the licensee shall not be required to comply with the board's minimum requirements for continuing education.

3. If a licensee is granted inactive status, the licensee may return to active status by notifying the board of the intention to resume the practice of an anesthesiologist assistant, paying the appropriate fees, and meeting all established licensure requirements of the board as a condition of reinstatement.

4. Any licensee that allows the license to become inactive for a period of five years or less may return the license to active status by notifying the board in advance of such intention, paying the appropriate fees, and meeting all established licensure requirements of the board, excluding the licensing examination, as a condition of reinstatement.

(L. 2003 H.B. 390)



Section 334.410 Retirement, affidavit to be filed with board — renewal of registration for resumption of practice.

Effective 28 Aug 2003

Title XXII OCCUPATIONS AND PROFESSIONS

334.410. Retirement, affidavit to be filed with board — renewal of registration for resumption of practice. — Any person licensed to practice as an anesthesiologist assistant in this state who retires from such practice shall file with the board an affidavit, on a form to be furnished by the board, which states the date of retirement and such other facts to verify the retirement as defined by board rule. Registration with the board must be renewed pursuant to section 334.414 for any person that wants to resume the practice of an anesthesiologist assistant.

(L. 2003 H.B. 390)



Section 334.412 Licensure without examination permitted, when — reciprocal compacts permitted.

Effective 28 Aug 2003

Title XXII OCCUPATIONS AND PROFESSIONS

334.412. Licensure without examination permitted, when — reciprocal compacts permitted. — 1. Upon the applicant paying a fee equivalent to the required licensing fee and furnishing the board with all locations of previous practice and licensure in chronological order, the board may, subject to the prescribed rules and regulations, license, without examination or additional certification, any qualified applicant that meets the requirements of this state including any person that is licensed in any state or territory of the United States or the District of Columbia with the authority to practice in the same manner and to the same extent as an anesthesiologist assistant is authorized to practice pursuant to sections 334.400 to 334.430. Pursuant to sections 334.400 to 334.430, the board shall have the authority to negotiate reciprocal compacts with licensing boards of other states for the admission of licensed anesthesiologist assistants from Missouri to practice in other states.

2. The board shall issue a license to any anesthesiologist assistant, who is licensed in another jurisdiction and who has had no violations, suspensions, or revocations of a license, to practice as an anesthesiologist assistant in any jurisdiction, provided that, such person is licensed in a jurisdiction whose requirements are substantially equal to, or greater than, the requirements for licensure of anesthesiologist assistants in Missouri at the time the applicant applies for licensure.

(L. 2003 H.B. 390)



Section 334.414 Certificate of registration issued, when — rules promulgated by board — authority of board — complaint procedure — penalty.

Effective 28 Aug 2003

Title XXII OCCUPATIONS AND PROFESSIONS

334.414. Certificate of registration issued, when — rules promulgated by board — authority of board — complaint procedure — penalty. — 1. The board shall issue a certificate of registration to any applicant that meets the qualifications for an anesthesiologist assistant and that has paid the required fees.

2. The board shall promulgate rules and regulations pertaining to:

(1) Establishing application forms to be furnished to all persons seeking registration pursuant to* sections 334.400 to 334.430;

(2) Accepting certification by the National Commission on Certification of Anesthesiologist Assistants or its successor in lieu of examinations for applicants for registration pursuant to sections 334.400 to 334.430;

(3) Determining the form and design of the registration to be issued pursuant to sections 334.400 to 334.430;

(4) Setting the amount of the fees for registration, licensure, and renewal pursuant to sections 334.400 to 334.430. The fees shall be set at a level to produce revenue which shall not substantially exceed the cost and expense of administering the provisions of sections 334.400 to 334.430;

(5) Keeping a record of all of its proceedings regarding sections 334.400 to 334.430 and of all anesthesiologist assistants registered in this state.

­­

­

3. The board shall have the authority to:

(1) Issue subpoenas to compel witnesses to testify or produce evidence in proceedings to deny, suspend, or revoke registration; and

(2) Establish guidelines for anesthesiologist assistants pursuant to sections 334.400 to 334.430.

4. The board may refuse to issue, suspend, revoke, or renew any certificate of registration or authority, permit, or license required pursuant to sections 334.400 to 334.430 for one or any combination of causes stated in subsection 5 of this section. The board shall notify the applicant in writing of the reasons for the refusal, suspension, or revocation and shall advise the applicant of the right to file a complaint with the administrative hearing commission as provided by chapter 621.

5. The board may cause a complaint to be filed with the administrative hearing commission as provided by chapter 621 against any holder of any certificate of registration or authority, permit, or license required pursuant to sections 334.400 to 334.430 or against any person who has failed to renew or has surrendered a certificate of registration or authority, permit, or license for any one or any combination of the following causes:

(1) Use or unlawful possession of any controlled substance, as defined in chapter 195, or alcoholic beverage to an extent that such use impairs a person's ability to perform the work of an anesthesiologist assistant;

(2) The person has been finally adjudicated and found guilty, or entered a plea of guilty or nolo contendere, in a criminal prosecution under the laws of any state or of the United States, for any offense reasonably related to the qualifications, functions, or duties of an anesthesiologist assistant, for any offense for which an essential element is fraud, dishonesty, or an act of violence, or for any offense involving moral turpitude, whether or not sentence is imposed;

(3) Use of fraud, deception, misrepresentation, or bribery in securing any certificate of registration or authority, permit or license issued pursuant to sections 334.400 to 334.430 or in obtaining permission to take any examination given or required pursuant to sections 334.400 to 334.430;

(4) Obtaining or attempting to obtain any fee, charge, tuition, or other compensation by fraud, deception, or misrepresentation;

(5) Incompetency, misconduct, gross negligence, fraud, misrepresentation, or dishonesty in the performance of the functions and duties of an anesthesiologist assistant;

(6) Violation of, or assisting or enabling any person to violate any provision of sections 334.400 to 334.430 or any lawful rule or regulation adopted pursuant to sections 334.400 to 334.430;

(7) Impersonation of any person holding a certificate of registration or authority, permit, or license, or allowing any person to use a certificate of registration or authority, permit, license or diploma from any school;

(8) Disciplinary action against the holder of a license or other right relating to the practice of an anesthesiologist assistant granted by another state, territory, federal agency, or country upon grounds for which revocation or suspension is authorized in this state;

(9) Final adjudication of insanity or incompetency by a court of competent jurisdiction;

(10) Assisting or enabling any person to practice or offer to practice as an anesthesiologist assistant who is not registered and currently eligible to practice pursuant to sections 334.400 to 334.430;

(11) Issuance of a certificate of registration or authority, permit, or license based upon a material mistake of fact;

(12) Violation of any professional trust or confidence;

(13) Violation of the ethical standards for an anesthesiologist assistant as defined by board rule; or

(14) Violation of chapter 195 or rules and regulations of this state, any other state, or the federal government.

6. After the filing of such complaint, the proceedings shall be conducted in accordance with the provisions of chapter 621. Upon a finding by the administrative hearing commission that the grounds, provided in subsection 5 of this section, for disciplinary action are met, the board may, singly or in combination, censure or place the person named in the complaint on probation with such terms and conditions as the board deems appropriate for a period not to exceed ten years, or suspend his or her license for a period not to exceed seven years, or revoke his or her license, certificate, or permit.

7. An individual whose license has been revoked shall wait at least one year from the date of revocation to apply for relicensure and shall not be eligible for a temporary license. Relicensure shall be at the discretion of the board after compliance with all requirements of sections 334.400 to 334.430.

8. Any person who violates any of the provisions of sections 334.400 to 334.430 is guilty of class A misdemeanor.

(L. 2003 H.B. 390)

*Word "to" does not appear in original rolls.



Section 334.416 Renewal of certificate of registration, when, procedure, fee.

Effective 28 Aug 2003

Title XXII OCCUPATIONS AND PROFESSIONS

334.416. Renewal of certificate of registration, when, procedure, fee. — 1. Every person licensed pursuant to sections 334.400 to 334.430 shall renew his or her certificate of registration on or before the registration renewal date. The application shall be made under oath on a form furnished by the board. The application shall include, but not be limited to, disclosure of the following:

(1) The applicant's full name and his or her office and residence address;

(2) The date and number of his or her license;

(3) All final disciplinary actions taken against the applicant by any professional medical or osteopathic association or society, licensed hospital or medical staff of the hospital, state, territory, federal, agency, or country; and

(4) Information concerning the applicant's current physical and mental fitness to practice as an anesthesiologist assistant.

2. A blank form for application for registration shall be mailed to each person licensed in this state at his or her last known office or residence address. The failure to receive the application form does not relieve any person of the duty to register and pay the fee required pursuant to sections 334.400 to 334.430 nor be exempt from the penalties provided pursuant to sections 334.400 to 334.430 for failure to register.

3. If a person licensed, certified, or registered by the board does not renew such license, certification, or registration for two consecutive renewal periods, such license, certification, or registration shall be deemed void.

4. An application for registration pursuant to sections 334.400 to 334.430 shall be accompanied with a registration fee to be payable to the director of revenue. If the application is filed and the fee paid after the registration renewal date, a delinquent fee shall be paid. The delinquent fee may be waived by the board based on extenuating circumstances as defined by board rule.

(L. 2003 H.B. 390)



Section 334.418 Certificate required to practice, not required, when.

Effective 28 Aug 2003

Title XXII OCCUPATIONS AND PROFESSIONS

334.418. Certificate required to practice, not required, when. — 1. Except as provided in subsection 2 of this section, no person shall practice as an anesthesiologist assistant unless the person holds a current, valid certificate of registration issued pursuant to sections 334.400 to 334.430 to practice as an anesthesiologist assistant.

2. The provision of subsection 1 of this section shall not apply to the following:

(1) A person participating in a training program leading toward certification by the National Commission for Certification of Anesthesiologist Assistants, as long as the person is supervised by an anesthesiologist;

(2) An individual participating in a hospital residency program in preparation to practice as an anesthesiologist; and

(3) Any person who is otherwise authorized by subsection 2 of section 334.428 to perform any of the activities that an anesthesiologist assistant is authorized to perform.

(L. 2003 H.B. 390)



Section 334.420 Continuing education requirements, waiver of requirements, when.

Effective 28 Aug 2003

Title XXII OCCUPATIONS AND PROFESSIONS

334.420. Continuing education requirements, waiver of requirements, when. — The board shall not renew any certificate of registration unless the anesthesiologist assistant has provided satisfactory evidence that the board's minimum requirements for continuing education have been met. The board's minimum requirements for continuing education shall include, but are not limited to, the successful completion of the examination for continued demonstration of qualifications once every six years, as authorized by the National Commission on Certification* of Anesthesiologist Assistants (NCCAA) or its successor. At the discretion of the board, compliance with the provision of this section may be waived for an anesthesiologist assistant that has discontinued the practice of an anesthesiologist assistant due to retirement.

(L. 2003 H.B. 390)

*Words "on Certification" do not appear in original rolls.



Section 334.422 Fees, deposit in board of registration for the healing arts fund, use of funds.

Effective 28 Aug 2003

Title XXII OCCUPATIONS AND PROFESSIONS

334.422. Fees, deposit in board of registration for the healing arts fund, use of funds. — 1. All fees payable pursuant to the provisions of sections 334.400 to 334.430 shall be collected by the division of professional registration, which shall transmit them to the department of revenue for deposit in the state treasury to the credit of the board of registration for the healing arts fund.

2. Upon appropriation by the general assembly, the money in the fund shall be used to administer the provisions of sections 334.400 to 334.430.

(L. 2003 H.B. 390)



Section 334.424 Supervision required by anesthesiologist, limitations — written practice protocol required.

Effective 28 Aug 2003

Title XXII OCCUPATIONS AND PROFESSIONS

334.424. Supervision required by anesthesiologist, limitations — written practice protocol required. — 1. An anesthesiologist assistant shall practice only under the direct supervision of an anesthesiologist who is physically present or immediately available. A supervising anesthesiologist shall be allowed to supervise up to four anesthesiologist assistants consistent with federal rules or regulations for reimbursement for anesthesia services.

2. Each anesthesiologist who agrees to act as the supervising anesthesiologist of an anesthesiologist assistant shall adopt a written practice protocol that is consistent with sections 334.400 to 334.430 and delineates the services that the anesthesiologist assistant is authorized to provide and the manner in which the anesthesiologist will supervise the anesthesiologist assistant. The provisions of the protocol shall be based on relevant quality assurance standards, including regular review by the supervising anesthesiologist of the medical records of the patients cared for by the anesthesiologist assistant.

3. The supervising anesthesiologist shall oversee the anesthesiologist assistant in accordance with the terms of the protocol and any rules and regulations as defined by the board for the supervision of an anesthesiologist assistant. The board may randomly audit or inspect any written practice protocol under which an anesthesiologist assistant works.

(L. 2003 H.B. 390)



Section 334.426 Hospitals may limit function of anesthesiologist assistants, procedure.

Effective 28 Aug 2003

Title XXII OCCUPATIONS AND PROFESSIONS

334.426. Hospitals may limit function of anesthesiologist assistants, procedure. — Notwithstanding the provisions of sections 334.400 to 334.430, or the rules of the Missouri state board of registration for the healing arts, the governing body of every hospital shall have full authority to limit the functions and activities that an anesthesiologist assistant performs in such hospital. Nothing in this section shall be construed to require any hospital to hire an anesthesiologist who is not already employed as a physician prior to August 28, 2003.

(L. 2003 H.B. 390)



Section 334.428 Anesthesiologist assistant, use of title permitted, when — penalty.

Effective 28 Aug 2003

Title XXII OCCUPATIONS AND PROFESSIONS

334.428. Anesthesiologist assistant, use of title permitted, when — penalty. — 1. No person shall put forth to the public any title or description that includes the words "licensed anesthesiologist assistant" as defined in section 334.404 unless the person is duly licensed pursuant to the provisions of sections 334.400 to 334.430.

2. Nothing in sections 334.400 to 334.430 shall be construed as prohibiting any individual, regardless of whether the individual is licensed pursuant to sections 334.400 to 334.430, from providing the services of anesthesiologist assistant, so long as those services are lawfully performed pursuant to the individual's scope of practice as authorized by law, regulation, and hospital or medical staff policies or credentialing standards.

3. Notwithstanding the specified penalty in section 334.414, any person found guilty of violating any provision of subsections 1 and 2 of this section shall be guilty of an infraction and upon conviction thereof shall be punished as provided by law. For purposes of this subsection, the maximum fine for a violation of this section shall be two hundred dollars.

(L. 2003 H.B. 390)



Section 334.430 Advisory commission for anesthesiologist assistants established, duties, members, qualifications, terms, vacancies, compensation, annual meetings.

Effective 28 Aug 2003

Title XXII OCCUPATIONS AND PROFESSIONS

334.430. Advisory commission for anesthesiologist assistants established, duties, members, qualifications, terms, vacancies, compensation, annual meetings. — 1. There is hereby established an "Advisory Commission for Anesthesiologist Assistants" which shall guide, advise and make recommendations to the board. The commission shall be responsible for the ongoing examination of the scope of practice and promoting the continuing role of anesthesiologist assistants in the delivery of health care services. The commission shall assist the board in carrying out the provisions of sections 334.400 to 334.430.

2. The commission shall be appointed no later than July 1, 2005. The commission shall be composed of five members, to be appointed by the governor, with the advice and consent of the senate, as follows:

(1) One member of the board;

(2) One licensed anesthesiologist assistant;

(3) Two licensed, board-certified anesthesiologists; and

(4) One lay member.

3. Each licensed anesthesiologist assistant member shall be a citizen of the United States and a resident of this state, and shall be licensed as an anesthesiologist assistant by this state. Each physician member shall be a United States citizen, a resident of this state and have an active license to practice medicine in this state. The lay member shall be a United States citizen and a resident of this state.

4. The licensed anesthesiologist assistant member shall be appointed to serve a three-year term. The anesthesiologist members and lay member shall each be appointed to serve three-year terms, except at the time the commission is created, when one anesthesiologist member will be appointed for a first term of two years while the second anesthesiologist member will be appointed to a three-year term. This will ensure that at least one anesthesiologist member has at least one year's experience as a member of the commission. Neither the anesthesiologist assistant member nor the physician members shall be appointed for more than two consecutive three-year terms.

5. The president of the Missouri Society of Anesthesiologists or its successor in office at the time shall, at least ninety days prior to the expiration of a term of an anesthesiologist assistant member or an anesthesiologist member of the commission or as soon as feasible after such a vacancy on the commission otherwise occurs, submit to the director of the division of professional registration a list, not to exceed five individuals per vacancy, of qualified and willing anesthesiologists or anesthesiologist assistants, respectively, to fill the vacancy in question, with the request and recommendation that the governor appoint one of the persons so listed. With the list so submitted, the president of the Missouri Society of Anesthesiologists shall include in a letter of transmittal a description of the method by which the names were chosen by that association.

6. Until such time as eligible anesthesiologist assistant candidates are identified, the anesthesiologist assistant seat may remain vacant or may be filled by a qualified anesthesiologist candidate, at the governor's discretion with the advice and consent of the senate. This member may serve no more than two consecutive three-year terms or until an eligible anesthesiologist assistant candidate selected by the governor with the advice and consent of the senate from a list provided as outlined above is appointed.

7. Notwithstanding any other provision of law to the contrary, any appointed member of the commission shall receive as compensation an amount established by the director of the division of professional registration not to exceed seventy dollars per day for commission business plus actual and necessary expenses. The director of the division of professional registration shall establish by rule the guidelines for payment. The board shall provide all staff for the commission.

8. The commission shall hold an open annual meeting at which time it shall elect from its membership a chairman and secretary. The commission may hold such additional meetings as may be required in the performance of its duties, provided that notice of every meeting shall be given to each member at least ten days prior to the date of the meeting. A quorum of the commission shall consist of a majority of its members.

9. No licensing activity or other statutory requirements shall become effective until expenditures or personnel are specifically appropriated for the purpose of conducting the business as required to administer the provisions of sections 334.400 to 334.430 and the initial rules filed have become effective.

(L. 2003 H.B. 390)



Section 334.500 Definitions.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

334.500. Definitions. — As used in sections 334.500 to 334.685, the following terms mean:

(1) "Board", the state board of registration for the healing arts in the state of Missouri;

(2) "Physical therapist", a person who is licensed to practice physical therapy;

(3) "Physical therapist assistant", a person who is licensed as a physical therapist assistant by the board or a person who was actively engaged in practice as a physical therapist assistant on August 28, 1993;

(4) "Practice of physical therapy", the examination, treatment and instruction of human beings to assess, prevent, correct, alleviate and limit physical disability, movement dysfunction, bodily malfunction and pain from injury, disease and any other bodily condition, such term includes, but is not limited to, the administration, interpretation and evaluation of physical therapy tests and measurements of bodily functions and structures; the planning, administration, evaluation and modification of treatment and instruction, including the use of physical measures, activities and devices, for preventive and therapeutic purposes; and the provision of consultative, educational, research and other advisory services for the purpose of reducing the incidence and severity of physical disability, movement dysfunction, bodily malfunction and pain does not include the use of surgery or obstetrics or the administration of x-radiation, radioactive substance, diagnostic x-ray, diagnostic laboratory electrocautery, electrosurgery or invasive tests or the prescribing of any drug or medicine or the administration or dispensing of any drug or medicine other than a topical agent administered or dispensed upon the direction of a physician. Physical therapists may perform electromyography and nerve conduction tests but may not interpret the results of the electromyography or nerve conduction test. Physical therapists shall practice physical therapy within the scope of their education and training as provided in sections 334.500 to 334.620.

(L. 1969 H.B. 39 § 1, A.L. 1993 H.B. 564, A.L. 1995 S.B. 452, A.L. 1996 H.B. 999, A.L. 2008 S.B. 788)



Section 334.506 Physical therapists may provide certain services without prescription or direction of an approved health care provider, when — limitations.

Effective 28 Aug 2017

Title XXII OCCUPATIONS AND PROFESSIONS

334.506. Physical therapists may provide certain services without prescription or direction of an approved health care provider, when — limitations. — 1. As used in this section, “approved health care provider” means a person holding a current and active license as a physician and surgeon under this chapter, a chiropractor under chapter 331, a dentist under chapter 332, a podiatrist under chapter 330, a physician assistant under this chapter, an advanced practice registered nurse under chapter 335, or any licensed and registered physician, chiropractor, dentist, or podiatrist practicing in another jurisdiction whose license is in good standing.

2. A physical therapist shall not initiate treatment for a new injury or illness without a prescription from an approved health care provider.

3. A physical therapist may provide educational resources and training, develop fitness or wellness programs for asymptomatic persons, or provide screening or consultative services within the scope of physical therapy practice without the prescription and direction of an approved health care provider.

4. A physical therapist may examine and treat without the prescription and direction of an approved health care provider any person with a recurring self-limited injury within one year of diagnosis by an approved health care provider or a chronic illness that has been previously diagnosed by an approved health care provider. The physical therapist shall:

(1) Contact the patient’s current approved health care provider within seven days of initiating physical therapy services under this subsection;

(2) Not change an existing physical therapy referral available to the physical therapist without approval of the patient’s current approved health care provider;

(3) Refer to an approved health care provider any patient whose medical condition at the time of examination or treatment is determined to be beyond the scope of practice of physical therapy;

(4) Refer to an approved health care provider any patient whose condition for which physical therapy services are rendered under this subsection has not been documented to be progressing toward documented treatment goals after six visits or fourteen days, whichever first occurs;

(5) Notify the patient’s current approved health care provider prior to the continuation of treatment if treatment rendered under this subsection is to continue beyond thirty days. The physical therapist shall provide such notification for each successive period of thirty days.

5. The provision of physical therapy services of evaluation and screening pursuant to this section shall be limited to a physical therapist, and any authority for evaluation and screening granted within this section may not be delegated. Upon each reinitiation of physical therapy services, a physical therapist shall provide a full physical therapy evaluation prior to the reinitiation of physical therapy treatment. Physical therapy treatment provided pursuant to the provisions of subsection 4 of this section may be delegated by physical therapists to physical therapist assistants only if the patient’s current approved health care provider has been so informed as part of the physical therapist’s seven-day notification upon reinitiation of physical therapy services as required in subsection 4 of this section. Nothing in this subsection shall be construed as to limit the ability of physical therapists or physical therapist assistants to provide physical therapy services in accordance with the provisions of this chapter, and upon the referral of an approved health care provider. Nothing in this subsection shall prohibit an approved health care provider from acting within the scope of their practice as defined by the applicable chapters of RSMo.

6. No person licensed to practice, or applicant for licensure, as a physical therapist or physical therapist assistant shall make a medical diagnosis.

7. A physical therapist shall only delegate physical therapy treatment to a physical therapist assistant or to a person in an entry level of a professional education program approved by the Commission on Accreditation in Physical Therapy Education (CAPTE) who satisfies supervised clinical education requirements related to the person’s physical therapist or physical therapist assistant education. The entry-level person shall be under the supervision of a physical therapist.

(L. 1999 H.B. 343 merged with S.B. 8 & 173, A.L. 2004 S.B. 1122 merged with S.B. 1181, A.L. 2008 S.B. 788, A.L. 2010 H.B. 2226, et al., A.L. 2017 S.B. 139)



Section 334.507 Continuing education requirements.

Effective 28 Aug 1998

Title XXII OCCUPATIONS AND PROFESSIONS

334.507. Continuing education requirements. — Each person licensed pursuant to sections 334.500 to 334.685 shall accumulate thirty hours of continuing education every two years to be eligible for relicensure, as follows:

(1) Continuing education shall be obtained through courses approved by the Missouri advisory commission for physical therapists and physical therapist assistants;

(2) Ten hours of continuing education shall be equivalent to one continuing education unit;

(3) Adherence to the continuing education requirement shall be reviewed for licensure renewal in each even-numbered year and shall include all approved continuing education courses taken during the previous two years.

(L. 1998 H.B. 1601, et al.)



Section 334.510 License required, effective when.

Effective 28 Aug 1995

Title XXII OCCUPATIONS AND PROFESSIONS

334.510. License required, effective when. — After October 13, 1970, no person shall hold himself or herself out as being a physical therapist or a licensed physical therapist in this state, unless such person is licensed and registered in accordance with the provisions of sections 334.500 to 334.620.

(L. 1969 H.B. 39 § 2, A.L. 1995 S.B. 452)



Section 334.520 Board to license.

Effective 28 Aug 1995

Title XXII OCCUPATIONS AND PROFESSIONS

334.520. Board to license. — The board shall license by examination, or otherwise as provided in sections 334.500 to 334.620, all physical therapists in this state, who meet the requirements of sections 334.500 to 334.620.

(L. 1969 H.B. 39 § 3, A.L. 1995 S.B. 452)



Section 334.525 Inactive license status permitted, when, procedure.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

334.525. Inactive license status permitted, when, procedure. — 1. Notwithstanding any other provision of law to the contrary, any person licensed as a physical therapist or physical therapist assistant under this chapter may apply to the state board of registration for the healing arts for an inactive license status on a form furnished by the board. Upon receipt of the completed inactive status application form and the board's determination that the licensee meets the requirements established by the board by rule, the board shall declare the licensee inactive and shall place the licensee on an inactive status list. A person whose license is inactive or who has discontinued his or her practice because of retirement shall not practice his or her profession within this state. Such person may continue to use the title of his or her profession or the initials of his or her profession after such person's name.

2. If a licensee is granted inactive status, the licensee may return to active status by notifying the board in advance of his or her intention, paying the appropriate fees, and meeting all established requirements of the board as a condition of reinstatement.

(L. 2008 S.B. 788)



Section 334.530 Qualifications for license — examinations, scope.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

334.530. Qualifications for license — examinations, scope. — 1. A candidate for license to practice as a physical therapist shall be at least twenty-one years of age. A candidate shall furnish evidence of such person's good moral character and the person's educational qualifications by submitting satisfactory evidence of completion of a program of physical therapy education approved as reputable by the board. A candidate who presents satisfactory evidence of the person's graduation from a school of physical therapy approved as reputable by the American Medical Association or, if graduated before 1936, by the American Physical Therapy Association, or if graduated after 1988, the Commission on Accreditation for Physical Therapy Education or its successor, is deemed to have complied with the educational qualifications of this subsection.

2. Persons desiring to practice as physical therapists in this state shall appear before the board at such time and place as the board may direct and be examined as to their fitness to engage in such practice. Applications for examination shall be in writing, on a form furnished by the board and shall include evidence satisfactory to the board that the applicant possesses the qualifications set forth in subsection 1 of this section. Each application shall contain a statement that it is made under oath or affirmation and that its representations are true and correct to the best knowledge and belief of the applicant, subject to the penalties of making a false affidavit or declaration.

3. The examination of qualified candidates for licenses to practice physical therapy shall test entry-level competence as related to physical therapy theory, examination and evaluation, physical therapy diagnosis, prognosis, treatment, intervention, prevention, and consultation.

4. The examination shall embrace, in relation to the human being, the subjects of anatomy, chemistry, kinesiology, pathology, physics, physiology, psychology, physical therapy theory and procedures as related to medicine, surgery and psychiatry, and such other subjects, including medical ethics, as the board deems useful to test the fitness of the candidate to practice physical therapy.

5. The applicant shall pass a test administered by the board on the laws and rules related to the practice of physical therapy in Missouri.

(L. 1969 H.B. 39 § 4, A.L. 1981 S.B. 16, A.L. 1995 S.B. 452, A.L. 2004 S.B. 1122 merged with S.B. 1181, A.L. 2008 S.B. 788)



Section 334.540 License without examination, when — reciprocal agreements authorized.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

334.540. License without examination, when — reciprocal agreements authorized. — 1. The board shall issue a license to any physical therapist who possesses an active license in another jurisdiction and who has had no violations, suspensions or revocations of a license to practice physical therapy in any jurisdiction, provided that, such person is licensed in a jurisdiction whose requirements are substantially equal to, or greater than, the requirements for licensure of physical therapists in Missouri at the time the applicant applies for licensure.

2. Every applicant for a license pursuant to this section, upon making application and showing the necessary qualifications as provided in subsection 1 of this section, shall be required to pay the same fee as the fee required to be paid by applicants who apply to take the examination before the board. Within the limits provided in this section, the board may negotiate reciprocal compacts with licensing boards of other states for the admission of licensed practitioners from Missouri in other states.

3. The applicant shall pass a test administered by the board on the laws and rules related to practice of physical therapy in Missouri.

(L. 1969 H.B. 39 § 5, A.L. 1974 S.B. 336, A.L. 1981 S.B. 16, A.L. 1988 H.B. 1328, A.L. 1995 S.B. 452, A.L. 2004 S.B. 1122 merged with S.B. 1181, A.L. 2008 S.B. 788)



Section 334.550 Temporary license, issuance, fees.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

334.550. Temporary license, issuance, fees. — 1. An applicant who has not been previously examined in this state or another jurisdiction and meets the qualifications of subsection 1 of section 334.530, or an applicant applying for reinstatement of an inactive license under a supervised active practice, may pay a temporary license fee and submit an agreement-to-supervise form, which is signed by the applicant's supervising physical therapist, to the board and obtain without examination a nonrenewable temporary license. Such temporary licensee may only engage in the practice of physical therapy under the supervision of a licensed physical therapist. The supervising physical therapist shall hold an unencumbered license to practice physical therapy in this state and shall provide the board proof of active clinical practice in this state for a minimum of one year prior to supervising a temporary licensee. The supervising physical therapist shall not be an immediate family member of the applicant. The board shall define immediate family member and the scope of such supervision by rules and regulations. The supervising physical therapist for the first-time examinee applicant shall submit to the board a signed notarized form prescribed by the board attesting that the applicant for temporary license shall begin employment at a location in this state within seven days of issuance of the temporary license. The supervising physical therapist shall notify the board within three days if the temporary licensee's employment ceases. A licensed physical therapist shall not supervise more than one temporary licensee.

2. The temporary license for the first-time examinee applicant shall expire on the date the applicant receives the results of the applicant's initial examination, the date the applicant withdraws from sitting for the examination, the date the board is notified by the supervising physical therapist that the temporary licensee's employment has ceased, or within ninety days of its issuance, whichever occurs first.

3. The temporary license for the reinstatement applicant under the supervised active practice shall expire effective one year from the date of issuance.

(L. 1969 H.B. 39 § 6, A.L. 1981 S.B. 16, A.L. 1995 S.B. 452, A.L. 2004 S.B. 1122 merged with S.B. 1181, A.L. 2008 S.B. 788)



Section 334.560 Examination fees, reexamination.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

334.560. Examination fees, reexamination. — The board shall charge each person who applies for examination for a license to practice as a physical therapist an examination fee. Should the examination prove unsatisfactory and the board refuse to issue a license thereon, the applicant failing to pass the examination may reapply and be examined upon payment of a reexamination fee.

(L. 1969 H.B. 39 § 7, A.L. 1981 S.B. 16, A.L. 1995 S.B. 452, A.L. 2008 S.B. 788)



Section 334.570 Certificate of registration — notice to renew — fees — display of certificate, requirements.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

334.570. Certificate of registration — notice to renew — fees — display of certificate, requirements. — 1. Every person licensed under sections 334.500 to 334.620 shall, on or before the registration renewal date, apply to the board for a certificate of registration for the ensuing licensing period. The application shall be made under oath on a form furnished to the applicant by the board. The application shall include, but not be limited to, disclosure of the following:

(1) The applicant's full name;

(2) The applicant's office address or addresses and telephone number or numbers;

(3) The applicant's home address and telephone number;

(4) The date and number of the applicant's license;

(5) All final disciplinary actions taken against the applicant by any professional association or society, licensed hospital or medical staff of a hospital, physical therapy facility, state, territory, federal agency or county; and

(6) Information concerning the applicant's current physical and mental fitness to practice his or her profession.

­­

­

2. A notice for application for registration shall be made available to each person licensed in this state. The failure to receive the notice does not, however, relieve any person of the duty to register and pay the fee required by sections 334.500 to 334.620 nor exempt such person from the penalties provided by sections 334.500 to 334.620 for failure to register.

3. If a physical therapist does not renew such license for two consecutive renewal periods, such license shall be deemed void.

4. Each applicant for registration shall accompany the application for registration with a registration fee to be paid to the director of revenue for the licensing period for which registration is sought.

5. If the application is filed and the fee paid after the registration renewal date, a delinquent fee shall be paid; except that, whenever in the opinion of the board the applicant's failure to register is caused by extenuating circumstances including illness of the applicant, as defined by rule, the delinquent fee may be waived by the board.

6. Upon application and submission by such person of evidence satisfactory to the board that such person is licensed to practice in this state and upon the payment of fees required to be paid by this chapter, the board shall issue to such person a certificate of registration. The certificate of registration shall contain the name of the person to whom it is issued and his or her office address, the expiration date, and the number of the license to practice.

7. Upon receiving such certificate, every person shall cause the certificate to be readily available or conspicuously displayed at all times in every practice location maintained by such person in the state. If the licensee maintains more than one practice location in this state, the board shall, without additional fee, issue to such licensee duplicate certificates of registration for each practice location so maintained. If any licensee changes practice locations during the period for which any certificate of registration has been issued, the licensee shall, within fifteen days thereafter, notify the board of such change and the board shall issue to the licensee, without additional fee, a new registration certificate showing the new location.

8. Whenever any new license is granted to any physical therapist or physical therapist assistant under the provisions of this chapter, the board shall, upon application therefor*, issue to such physical therapist or physical therapist assistant a certificate of registration covering a period from the date of the issuance of the license to the next renewal date without the payment of any registration fee.

(L. 1969 H.B. 39 § 9, A.L. 1981 S.B. 16, A.L. 1995 S.B. 452, A.L. 2008 S.B. 788)

*Word "therefore" appears in original rolls.



Section 334.580 Registration, fee.

Effective 28 Aug 1981

Title XXII OCCUPATIONS AND PROFESSIONS

334.580. Registration, fee. — Each applicant for registration shall accompany the application for registration with a registration fee to be paid to the director of revenue for the licensing period for which registration is sought.

(L. 1969 H.B. 39 § 10, A.L. 1981 S.B. 16)



Section 334.600 Affidavit of retirement.

Effective 28 Aug 1995

Title XXII OCCUPATIONS AND PROFESSIONS

334.600. Affidavit of retirement. — Any person licensed to practice as a physical therapist in this state who retires from the practice shall file with the board an affidavit, on a form furnished by the board, which states the date on which the person retired from the practice and such other facts as tend to verify the retirement as the board deems necessary, and if the person thereafter reengages in the practice, the person shall register as provided by sections 334.500 to 334.620.

(L. 1969 H.B. 39 § 12, A.L. 1981 S.B. 16, A.L. 1995 S.B. 452)



Section 334.601 Fees to be set by board.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

334.601. Fees to be set by board. — The board shall set the amount of the fees which this chapter authorizes and requires by rule. The fees shall be set at a level to produce revenue which shall not substantially exceed the cost and expense of administering this chapter.

(L. 2008 S.B. 788)



Section 334.602 Patient record documentation requirements.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

334.602. Patient record documentation requirements. — 1. Physical therapists and physical therapist assistants shall provide documentation in order that an adequate and complete patient record can be maintained. All patient records shall be legible and available for review and shall include at a minimum documentation of the following information:

(1) Identification of the patient, including name, birth date, address, and telephone number;

(2) The date or dates the patient was seen;

(3) The current status of the patient, including the reason for the visit;

(4) Observation of pertinent physical findings;

(5) Assessment and clinical impression of physical therapy diagnosis;

(6) Plan of care and treatment;

(7) Documentation of progress toward goals;

(8) Informed consent;

(9) Discharge summary.

2. Patient records remaining under the care, custody, and control of the licensee shall be maintained by the licensee of the board, or the licensee's designee, for a minimum of seven years from the date of when the last professional service was provided.

3. Any correction, addition, or change in any patient record shall be clearly marked and identified as such, and the date, time, and name of the person making the correction, addition, or change shall be included, as well as the reason for the correction, addition, or change.

4. The board shall not obtain a patient medical record without written authorization from the patient to obtain the medical record or the issuance of a subpoena for the patient medical record.

(L. 2008 S.B. 788)



Section 334.610 License to practice required, exceptions — unauthorized use of titles prohibited.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

334.610. License to practice required, exceptions — unauthorized use of titles prohibited. — Any person who holds himself or herself out to be a physical therapist or a licensed physical therapist within this state or any person who advertises as a physical therapist or claims that the person can render physical therapy services and who, in fact, does not hold a valid physical therapist license is guilty of a class B misdemeanor and, upon conviction, shall be punished as provided by law. Any person who, in any manner, represents himself or herself as a physical therapist, or who uses in connection with such person's name the words or letters "physical therapist", "physiotherapist", "registered physical therapist", "doctor of physical therapy", "P.T.", "Ph.T.", "P.T.T.", "R.P.T.", "D.P.T.", "M.P.T.", or any other letters, words, abbreviations or insignia, indicating or implying that the person is a physical therapist without a valid existing license as a physical therapist issued to such person pursuant to the provisions of sections 334.500 to 334.620, is guilty of a class B misdemeanor. Nothing in sections 334.500 to 334.620 shall prohibit any person licensed in this state under chapter 331 from carrying out the practice for which the person is duly licensed, or from advertising the use of physiologic and rehabilitative modalities; nor shall it prohibit any person licensed or registered in this state under section 334.735 or any other law from carrying out the practice for which the person is duly licensed or registered; nor shall it prevent professional and semiprofessional teams, schools, YMCA clubs, athletic clubs and similar organizations from furnishing treatment to their players and members. This section, also, shall not be construed so as to prohibit masseurs and masseuses from engaging in their practice not otherwise prohibited by law and provided they do not represent themselves as physical therapists. This section shall not apply to physicians and surgeons licensed under this chapter or to a person in an entry level of a professional education program approved by the commission for accreditation of physical therapists and physical therapist assistant education (CAPTE) who is satisfying supervised clinical education requirements related to the person's physical therapist or physical therapist assistant education while under on-site supervision of a physical therapist; or to a physical therapist who is practicing in the United States Armed Services, United States Public Health Service, or Veterans Administration under federal regulations for state licensure for health care providers.

(L. 1969 H.B. 39 § 13, A.L. 1974 S.B. 336, A.L. 1981 S.B. 16, A.L. 1990 H.B. 1365 merged with S.B. 737, A.L. 1995 S.B. 452, A.L. 2007 S.B. 272, A.L. 2008 S.B. 788)



Section 334.611 Examination not required, when.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

334.611. Examination not required, when. — Notwithstanding any other provision of law to the contrary, any qualified physical therapist who is legally authorized to practice under the laws of another state may practice as a physical therapist in this state without examination by the board or payment of any fee if such practice consists solely of the provision of gratuitous services provided for a summer camp or teaching or participating in a continuing educational seminar for a period not to exceed fourteen days in any one calendar year. Nothing in sections 334.500 to 334.625 shall be construed to prohibit isolated or occasional gratuitous service to and treatment of the afflicted or to prohibit physical therapists from other nations, states, or territories from performing their duties for their respective teams or organizations during the course of their teams' or organizations' stay in this state.

(L. 2008 S.B. 788)



Section 334.612 Complaints by persons incarcerated, no documentation or disciplinary action permitted, when — destruction of records permitted, when.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

334.612. Complaints by persons incarcerated, no documentation or disciplinary action permitted, when — destruction of records permitted, when. — 1. If the board finds merit to a complaint by an individual incarcerated or under the care and control of the department of corrections and takes further investigative action, no documentation shall appear on file or disciplinary action shall be taken in regards to the licensee's license unless the provisions of subsection 2 of section 334.613 have been violated. Any case file documentation that does not result in the board filing an action under subsection 2 of section 334.613 shall be destroyed within three months after the final case disposition by the board. No notification to any other licensing board in another state or any national registry regarding any investigative action shall be made unless the provisions of subsection 2 of section 334.613 have been violated.

2. Upon written request of the physical therapist or physical therapist assistant subject to a complaint prior to August 28, 1999, by an individual incarcerated or under the care and control of the department of corrections that did not result in the board filing an action described in subsection 2 of section 334.613, the board and the division of professional registration shall in a timely fashion:

(1) Destroy all documentation regarding the complaint;

(2) If previously notified of the complaint, notify any other licensing board in another state or any national registry regarding the board's actions; and

(3) Send a letter to the licensee that clearly states that the board found the complaint to be unsubstantiated, that the board has taken the requested action, and notify the licensee of the provisions of subsection 3 of this section.

3. Any person who has been the subject of an unsubstantiated complaint as provided in subsection 1 or 2 of this section shall not be required to disclose the existence of such complaint in subsequent applications or representations relating to their practice.

(L. 2008 S.B. 788)



Section 334.613 Refusal to issue or renew a license, procedure — complaint may be filed, when, requirements for proceedings on — disciplinary action authorized.

Effective 28 Aug 2010

Title XXII OCCUPATIONS AND PROFESSIONS

334.613. Refusal to issue or renew a license, procedure — complaint may be filed, when, requirements for proceedings on — disciplinary action authorized. — 1. The board may refuse to issue or renew a license to practice as a physical therapist or physical therapist assistant for one or any combination of causes stated in subsection 2 of this section. The board shall notify the applicant in writing of the reasons for the refusal and shall advise the applicant of the applicant's right to file a complaint with the administrative hearing commission as provided by chapter 621. As an alternative to a refusal to issue or renew a license to practice as a physical therapist or physical therapist assistant, the board may, at its discretion, issue a license which is subject to probation, restriction, or limitation to an applicant for licensure for any one or any combination of causes stated in subsection 2 of this section. The board's order of probation, limitation, or restriction shall contain a statement of the discipline imposed, the basis therefor, the date such action shall become effective, and a statement that the applicant has thirty days to request in writing a hearing before the administrative hearing commission. If the board issues a probationary, limited, or restricted license to an applicant for licensure, either party may file a written petition with the administrative hearing commission within thirty days of the effective date of the probationary, limited, or restricted license seeking review of the board's determination. If no written request for a hearing is received by the administrative hearing commission within the thirty-day period, the right to seek review of the board's decision shall be considered as waived.

2. The board may cause a complaint to be filed with the administrative hearing commission as provided by chapter 621 against any holder of a license to practice as a physical therapist or physical therapist assistant who has failed to renew or has surrendered his or her license for any one or any combination of the following causes:

(1) Use of any controlled substance, as defined in chapter 195, or alcoholic beverage to an extent that such use impairs a person's ability to perform the work of a physical therapist or physical therapist assistant;

(2) The person has been finally adjudicated and found guilty, or entered a plea of guilty or nolo contendere, in a criminal prosecution under the laws of any state or of the United States, for any offense reasonably related to the qualifications, functions, or duties of a physical therapist or physical therapist assistant, for any offense an essential element of which is fraud, dishonesty, or an act of violence, or for any offense involving moral turpitude, whether or not sentence is imposed;

(3) Use of fraud, deception, misrepresentation, or bribery in securing any certificate of registration or authority, permit, or license issued under this chapter or in obtaining permission to take any examination given or required under this chapter;

(4) Misconduct, fraud, misrepresentation, dishonesty, unethical conduct, or unprofessional conduct in the performance of the functions or duties of a physical therapist or physical therapist assistant, including but not limited to the following:

(a) Obtaining or attempting to obtain any fee, charge, tuition, or other compensation by fraud, deception, or misrepresentation; willfully and continually overcharging or overtreating patients; or charging for sessions of physical therapy which did not occur unless the services were contracted for in advance, or for services which were not rendered or documented in the patient's records;

(b) Attempting, directly or indirectly, by way of intimidation, coercion, or deception, to obtain or retain a patient or discourage the use of a second opinion or consultation;

(c) Willfully and continually performing inappropriate or unnecessary treatment or services;

(d) Delegating professional responsibilities to a person who is not qualified by training, skill, competency, age, experience, or licensure to perform such responsibilities;

(e) Misrepresenting that any disease, ailment, or infirmity can be cured by a method, procedure, treatment, medicine, or device;

(f) Performing services which have been declared by board rule to be of no physical therapy value;

(g) Final disciplinary action by any professional association, professional society, licensed hospital or medical staff of the hospital, or physical therapy facility in this or any other state or territory, whether agreed to voluntarily or not, and including but not limited to any removal, suspension, limitation, or restriction of the person's professional employment, malpractice, or any other violation of any provision of this chapter;

(h) Administering treatment without sufficient examination, or for other than medically accepted therapeutic or experimental or investigative purposes duly authorized by a state or federal agency, or not in the course of professional physical therapy practice;

(i) Engaging in or soliciting sexual relationships, whether consensual or nonconsensual, while a physical therapist or physical therapist assistant/patient relationship exists; making sexual advances, requesting sexual favors, or engaging in other verbal conduct or physical contact of a sexual nature with patients or clients;

(j) Terminating the care of a patient without adequate notice or without making other arrangements for the continued care of the patient;

(k) Failing to furnish details of a patient's physical therapy records to treating physicians, other physical therapists, or hospitals upon proper request; or failing to comply with any other law relating to physical therapy records;

(l) Failure of any applicant or licensee, other than the licensee subject to the investigation, to cooperate with the board during any investigation;

(m) Failure to comply with any subpoena or subpoena duces tecum from the board or an order of the board;

(n) Failure to timely pay license renewal fees specified in this chapter;

(o) Violating a probation agreement with this board or any other licensing agency;

(p) Failing to inform the board of the physical therapist's or physical therapist assistant's current telephone number, residence, and business address;

(q) Advertising by an applicant or licensee which is false or misleading, or which violates any rule of the board, or which claims without substantiation the positive cure of any disease, or professional superiority to or greater skill than that possessed by any other physical therapist or physical therapist assistant. An applicant or licensee shall also be in violation of this provision if the applicant or licensee has a financial interest in any organization, corporation, or association which issues or conducts such advertising;

(5) Any conduct or practice which is or might be harmful or dangerous to the mental or physical health of a patient or the public; or incompetency, gross negligence, or repeated negligence in the performance of the functions or duties of a physical therapist or physical therapist assistant. For the purposes of this subdivision, "repeated negligence" means the failure, on more than one occasion, to use that degree of skill and learning ordinarily used under the same or similar circumstances by the member of the applicant's or licensee's profession;

(6) Violation of, or attempting to violate, directly or indirectly, or assisting or enabling any person to violate, any provision of this chapter, or of any lawful rule adopted under this chapter;

(7) Impersonation of any person licensed as a physical therapist or physical therapist assistant or allowing any person to use his or her license or diploma from any school;

(8) Revocation, suspension, restriction, modification, limitation, reprimand, warning, censure, probation, or other final disciplinary action against a physical therapist or physical therapist assistant for a license or other right to practice as a physical therapist or physical therapist assistant by another state, territory, federal agency or country, whether or not voluntarily agreed to by the licensee or applicant, including but not limited to the denial of licensure, surrender of the license, allowing the license to expire or lapse, or discontinuing or limiting the practice of physical therapy while subject to an investigation or while actually under investigation by any licensing authority, medical facility, branch of the Armed Forces of the United States of America, insurance company, court, agency of the state or federal government, or employer;

(9) A person is finally adjudged incapacitated or disabled by a court of competent jurisdiction;

(10) Assisting or enabling any person to practice or offer to practice who is not licensed and currently eligible to practice under this chapter; or knowingly performing any act which in any way aids, assists, procures, advises, or encourages any person to practice physical therapy who is not licensed and currently eligible to practice under this chapter;

(11) Issuance of a license to practice as a physical therapist or physical therapist assistant based upon a material mistake of fact;

(12) Failure to display a valid license pursuant to practice as a physical therapist or physical therapist assistant;

(13) Knowingly making, or causing to be made, or aiding, or abetting in the making of, a false statement in any document executed in connection with the practice of physical therapy;

(14) Soliciting patronage in person or by agents or representatives, or by any other means or manner, under the person's own name or under the name of another person or concern, actual or pretended, in such a manner as to confuse, deceive, or mislead the public as to the need or necessity for or appropriateness of physical therapy services for all patients, or the qualifications of an individual person or persons to render, or perform physical therapy services;

(15) Using, or permitting the use of, the person's name under the designation of "physical therapist", "physiotherapist", "registered physical therapist", "P.T.", "Ph.T.", "P.T.T.", "D.P.T.", "M.P.T." or "R.P.T.", "physical therapist assistant", "P.T.A.", "L.P.T.A.", "C.P.T.A.", or any similar designation with reference to the commercial exploitation of any goods, wares or merchandise;

(16) Knowingly making or causing to be made a false statement or misrepresentation of a material fact, with intent to defraud, for payment under chapter 208 or chapter 630 or for payment from Title XVIII or Title XIX of the federal Medicare program;

(17) Failure or refusal to properly guard against contagious, infectious, or communicable diseases or the spread thereof; maintaining an unsanitary facility or performing professional services under unsanitary conditions; or failure to report the existence of an unsanitary condition in any physical therapy facility to the board, in writing, within thirty days after the discovery thereof;

(18) Any candidate for licensure or person licensed to practice as a physical therapist or physical therapist assistant paying or offering to pay a referral fee or, notwithstanding section 334.010 to the contrary, practicing or offering to practice professional physical therapy independent of the prescription and direction of a person licensed and registered as a physician and surgeon under this chapter, as a physician assistant under this chapter, as a chiropractor under chapter 331, as a dentist under chapter 332, as a podiatrist under chapter 330, as an advanced practice registered nurse under chapter 335, or any licensed and registered physician, chiropractor, dentist, podiatrist, or advanced practice registered nurse practicing in another jurisdiction, whose license is in good standing;

(19) Any candidate for licensure or person licensed to practice as a physical therapist or physical therapist assistant treating or attempting to treat ailments or other health conditions of human beings other than by professional physical therapy and as authorized by sections 334.500 to 334.685;

(20) A pattern of personal use or consumption of any controlled substance unless it is prescribed, dispensed, or administered by a physician who is authorized by law to do so;

(21) Failing to maintain adequate patient records under 334.602;

(22) Attempting to engage in conduct that subverts or undermines the integrity of the licensing examination or the licensing examination process, including but not limited to utilizing in any manner recalled or memorized licensing examination questions from or with any person or entity, failing to comply with all test center security procedures, communicating or attempting to communicate with any other examinees during the test, or copying or sharing licensing examination questions or portions of questions;

(23) Any candidate for licensure or person licensed to practice as a physical therapist or physical therapist assistant who requests, receives, participates or engages directly or indirectly in the division, transferring, assigning, rebating or refunding of fees received for professional services or profits by means of a credit or other valuable consideration such as wages, an unearned commission, discount or gratuity with any person who referred a patient, or with any relative or business associate of the referring person;

(24) Being unable to practice as a physical therapist or physical therapist assistant with reasonable skill and safety to patients by reasons of incompetency, or because of illness, drunkenness, excessive use of drugs, narcotics, chemicals, or as a result of any mental or physical condition. The following shall apply to this subdivision:

(a) In enforcing this subdivision the board shall, after a hearing by the board, upon a finding of probable cause, require a physical therapist or physical therapist assistant to submit to a reexamination for the purpose of establishing his or her competency to practice as a physical therapist or physical therapist assistant conducted in accordance with rules adopted for this purpose by the board, including rules to allow the examination of the pattern and practice of such physical therapist's or physical therapist assistant's professional conduct, or to submit to a mental or physical examination or combination thereof by a facility or professional approved by the board;

(b) For the purpose of this subdivision, every physical therapist and physical therapist assistant licensed under this chapter is deemed to have consented to submit to a mental or physical examination when directed in writing by the board;

(c) In addition to ordering a physical or mental examination to determine competency, the board may, notwithstanding any other law limiting access to medical or other health data, obtain medical data and health records relating to a physical therapist, physical therapist assistant or applicant without the physical therapist's, physical therapist assistant's or applicant's consent;

(d) Written notice of the reexamination or the physical or mental examination shall be sent to the physical therapist or physical therapist assistant, by registered mail, addressed to the physical therapist or physical therapist assistant at the physical therapist's or physical therapist assistant's last known address. Failure of a physical therapist or physical therapist assistant to submit to the examination when directed shall constitute an admission of the allegations against the physical therapist or physical therapist assistant, in which case the board may enter a final order without the presentation of evidence, unless the failure was due to circumstances beyond the physical therapist's or physical therapist assistant's control. A physical therapist or physical therapist assistant whose right to practice has been affected under this subdivision shall, at reasonable intervals, be afforded an opportunity to demonstrate that the physical therapist or physical therapist assistant can resume the competent practice as a physical therapist or physical therapist assistant with reasonable skill and safety to patients;

(e) In any proceeding under this subdivision neither the record of proceedings nor the orders entered by the board shall be used against a physical therapist or physical therapist assistant in any other proceeding. Proceedings under this subdivision shall be conducted by the board without the filing of a complaint with the administrative hearing commission;

(f) When the board finds any person unqualified because of any of the grounds set forth in this subdivision, it may enter an order imposing one or more of the disciplinary measures set forth in subsection 3 of this section.

3. After the filing of such complaint before the administrative hearing commission, the proceedings shall be conducted in accordance with the provisions of chapter 621. Upon a finding by the administrative hearing commission that the grounds provided in subsection 2 of this section for disciplinary action are met, the board may, singly or in combination:

(1) Warn, censure or place the physical therapist or physical therapist assistant named in the complaint on probation on such terms and conditions as the board deems appropriate for a period not to exceed ten years;

(2) Suspend the physical therapist's or physical therapist assistant's license for a period not to exceed three years;

(3) Restrict or limit the physical therapist's or physical therapist assistant's license for an indefinite period of time;

(4) Revoke the physical therapist's or physical therapist assistant's license;

(5) Administer a public or private reprimand;

(6) Deny the physical therapist's or physical therapist assistant's application for a license;

(7) Permanently withhold issuance of a license;

(8) Require the physical therapist or physical therapist assistant to submit to the care, counseling or treatment of physicians designated by the board at the expense of the physical therapist or physical therapist assistant to be examined;

(9) Require the physical therapist or physical therapist assistant to attend such continuing educational courses and pass such examinations as the board may direct.

4. In any order of revocation, the board may provide that the physical therapist or physical therapist assistant shall not apply for reinstatement of the physical therapist's or physical therapist assistant's license for a period of time ranging from two to seven years following the date of the order of revocation. All stay orders shall toll this time period.

5. Before restoring to good standing a license issued under this chapter which has been in a revoked, suspended, or inactive state for any cause for more than two years, the board may require the applicant to attend such continuing medical education courses and pass such examinations as the board may direct.

6. In any investigation, hearing or other proceeding to determine a physical therapist's, physical therapist assistant's or applicant's fitness to practice, any record relating to any patient of the physical therapist, physical therapist assistant, or applicant shall be discoverable by the board and admissible into evidence, regardless of any statutory or common law privilege which such physical therapist, physical therapist assistant, applicant, record custodian, or patient might otherwise invoke. In addition, no such physical therapist, physical therapist assistant, applicant, or record custodian may withhold records or testimony bearing upon a physical therapist's, physical therapist assistant's, or applicant's fitness to practice on the grounds of privilege between such physical therapist, physical therapist assistant, applicant, or record custodian and a patient.

(L. 2008 S.B. 788, A.L. 2010 H.B. 2226, et al.)



Section 334.614 Licensed physical therapists, board to publish list of and make a report on disciplinary actions available to the public.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

334.614. Licensed physical therapists, board to publish list of and make a report on disciplinary actions available to the public. — 1. Notwithstanding any other provisions of section 620.010 to the contrary, the board shall at least quarterly publish a list of the names and addresses of all physical therapists and physical therapist assistants who hold licenses under the provisions of this chapter, and shall publish a list of all physical therapists and physical therapist assistants whose licenses have been suspended, revoked, surrendered, restricted, denied, or withheld.

2. Notwithstanding any other provisions of section 620.010 to the contrary, in addition, the board shall prepare and make available to the public a report upon the disciplinary matters submitted to them where the board recommends disciplinary action, except in those instances when physical therapists and physical therapist assistants possessing licenses voluntarily enter treatment and monitoring programs for purposes of rehabilitation and, in such instances, only such specific action shall not be reported with any other actions taken prior to, as part of, or following voluntary entrance into such treatment programs. The report shall set forth findings of fact and any final disciplinary actions of the board. If the board does not recommend disciplinary action, a report stating that no action is recommended shall be prepared and forwarded to the complaining party.

(L. 2008 S.B. 788)



Section 334.615 Clear and present danger, information to be brought to board — sanctioning authority — hearing required, when, procedure.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

334.615. Clear and present danger, information to be brought to board — sanctioning authority — hearing required, when, procedure. — 1. Upon receipt of information that the holder of any license as a physical therapist or physical therapist assistant issued under this chapter may present a clear and present danger to the public health and safety, the executive director shall direct that the information be brought to the board in the form of sworn testimony or affidavits during a meeting of the board.

2. The board may issue an order suspending or restricting the holder of a license as a physical therapist or physical therapist assistant if it believes:

(1) The licensee's acts, conduct, or condition may have violated subsection 2 of section 334.613; and

(2) A licensee is practicing, attempting, or intending to practice in Missouri; and

(3) (a) A licensee is unable by reason of any physical or mental condition to receive and evaluate information or to communicate decisions to the extent that the licensee's condition or actions significantly affect the licensee's ability to practice; or

(b) Another state, territory, federal agency, or country has issued an order suspending or restricting the physical therapist's or physical therapist assistant's right to practice his or her profession; or

(c) The licensee has engaged in repeated acts of life-threatening negligence as defined in subsection 2 of section 334.613; and

(4) The acts, conduct, or condition of the licensee constitute a clear and present danger to the public health and safety.

3. (1) The order of suspension or restriction:

(a) Shall be based on the sworn testimony or affidavits presented to the board;

(b) May be issued without notice and hearing to the licensee;

(c) Shall include the facts which lead the board to conclude that the acts, conduct, or condition of the licensee constitute a clear and present danger to the public health and safety.

(2) The board or the administrative hearing commission shall serve the licensee, in person or by certified mail, with a copy of the order of suspension or restriction and all sworn testimony or affidavits presented to the board, a copy of the complaint and the request for expedited hearing, and a notice of the place of and the date upon which the preliminary hearing will be held.

(3) The order of restriction shall be effective upon service of the documents required in subdivision (2) of this subsection.

(4) The order of suspension shall become effective upon the entry of the preliminary order of the administrative hearing commission.

(5) The licensee may seek a stay order from the circuit court of Cole County from the preliminary order of suspension, pending the issuance of a final order by the administrative hearing commission.

4. The board shall file a complaint in the administrative hearing commission with a request for expedited preliminary hearing and shall certify the order of suspension or restriction and all sworn testimony or affidavits presented to the board. Immediately upon receipt of a complaint filed under this section, the administrative hearing commission shall set the place and date of the expedited preliminary hearing which shall be conducted as soon as possible, but not later than five days after the date of service upon the licensee. The administrative hearing commission shall grant a licensee's request for a continuance of the preliminary hearing; however, the board's order shall remain in full force and effect until the preliminary hearing, which shall be held not later than forty-five days after service of the documents required in subdivision (2) of subsection 3 of this section.

5. At the preliminary hearing, the administrative hearing commission shall receive into evidence all information certified by the board and shall only hear evidence on the issue of whether the board's order of suspension or restriction should be terminated or modified. Within one hour after the preliminary hearing, the administrative hearing commission shall issue its oral or written preliminary order, with or without findings of fact and conclusions of law, that adopts, terminates, or modifies the board's order. The administrative hearing commission shall reduce to writing any oral preliminary order within five business days, but the effective date of the order shall be the date orally issued.

6. The preliminary order of the administrative hearing commission shall become a final order and shall remain in effect for three years unless either party files a request for a full hearing on the merits of the complaint filed by the board within thirty days from the date of the issuance of the preliminary order of the administrative hearing commission.

7. Upon receipt of a request for full hearing, the administrative hearing commission shall set a date for hearing and notify the parties in writing of the time and place of the hearing. If a request for full hearing is timely filed, the preliminary order of the administrative hearing commission shall remain in effect until the administrative hearing commission enters an order terminating, modifying, or dismissing its preliminary order or until the board issues an order of discipline following its consideration of the decision of the administrative hearing commission under section 621.110 and subsection 3 of section 334.100.

8. In cases where the board initiates summary suspension or restriction proceedings against a physical therapist or physical therapist assistant licensed under this chapter, and such petition is subsequently denied by the administrative hearing commission, in addition to any award made under sections 536.085 and 536.087, the board, but not individual members of the board, shall pay actual damages incurred during any period of suspension or restriction.

9. Notwithstanding the provisions of this chapter or chapter 610 or chapter 621 to the contrary, the proceedings under this section shall be closed and no order shall be made public until it is final, for purposes of appeal.

10. The burden of proving the elements listed in subsection 2 of this section shall be upon the state board of registration for the healing arts.

(L. 2008 S.B. 788)



Section 334.616 Automatic revocation of licensure, when.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

334.616. Automatic revocation of licensure, when. — 1. A license issued under this chapter by the Missouri state board of registration for the healing arts shall be automatically revoked at such time as the final trial proceedings are concluded whereby a licensee has been adjudicated and found guilty, or has entered a plea of guilty or nolo contendere, in a felony criminal prosecution under the laws of the state of Missouri, the laws of any other state, or the laws of the United States of America for any offense reasonably related to the qualifications, functions or duties of their profession, or for any felony offense, an essential element of which is fraud, dishonesty or an act of violence, or for any felony offense involving moral turpitude, whether or not sentence is imposed, or, upon the final and unconditional revocation of the license to practice their profession in another state or territory upon grounds for which revocation is authorized in this state following a review of the record of the proceedings and upon a formal motion of the state board of registration for the healing arts. The license of any such licensee shall be automatically reinstated if the conviction or the revocation is ultimately set aside upon final appeal in any court of competent jurisdiction.

2. Anyone who has been denied a license, permit, or certificate to practice in another state shall automatically be denied a license to practice in this state. However, the board of healing arts may set up other qualifications by which such person may ultimately be qualified and licensed to practice in Missouri.

(L. 2008 S.B. 788)



Section 334.617 Injunction or restraining order authorized, when.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

334.617. Injunction or restraining order authorized, when. — l. Upon application by the board and the necessary burden having been met, a court of general jurisdiction may grant an injunction, restraining order, or other order as may be appropriate to enjoin a person from:

(1) Offering to engage or engaging in the performance of any acts or practices for which a license is required by sections* 334.500 to 334.687 upon a showing that such acts or practices were performed or offered to be performed without a license; or

(2) Engaging in any practice or business authorized by a license issued under sections* 334.500 to 334.687 upon a showing that the holder presents a substantial probability of serious danger to the health, safety, or welfare of any resident of the state or client or patient of the licensee.

2. Any such action shall be commenced in the county in which such conduct occurred or in the county in which the defendant resides or Cole County.

3. Any action brought under this section shall be in addition to and not in lieu of any penalty provided by sections* 334.500 to 334.687 and may be brought concurrently with other actions to enforce sections* 334.500 to 334.687.

(L. 2008 S.B. 788)

*Word "chapters" appears in original rolls.



Section 334.618 Investigation and filing of complaints for violations.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

334.618. Investigation and filing of complaints for violations. — Upon receiving information that any provision of sections 334.500 to 334.687 has been or is being violated, the executive director of the board or other person designated by the board shall investigate and, upon probable cause appearing, the executive director shall, under the direction of the board, file a complaint with the administrative hearing commission or appropriate official or court. All such complaints shall be handled as provided by rule promulgated under subdivision (6) of subsection 16 of section 620.010.

(L. 2008 S.B. 788)



Section 334.620 Short title.

Effective 28 Aug 1995

Title XXII OCCUPATIONS AND PROFESSIONS

334.620. Short title. — Sections 334.500 to 334.620 shall be known as "The Physical Therapy Practice Act".

(L. 1969 H.B. 39 § 14, A.L. 1995 S.B. 452)



Section 334.625 Advisory commission for physical therapists created — powers and duties — appointment, terms, expenses, compensation, staff, meetings, quorum.

Effective 28 Aug 2007

Title XXII OCCUPATIONS AND PROFESSIONS

334.625. Advisory commission for physical therapists created — powers and duties — appointment, terms, expenses, compensation, staff, meetings, quorum. — 1. There is hereby established an "Advisory Commission for Physical Therapists" which shall guide, advise and make recommendations to the board. The commission shall approve the examination required by section 334.530 and shall assist the board in carrying out the provisions of sections 334.500 to 334.620.

2. The commission shall be appointed no later than October 1, 1989, and shall consist of five members appointed by the governor with the advice and consent of the senate. Each member shall be a citizen of the United States and a resident of this state and four shall be licensed as physical therapists by this state, and one shall be licensed as a physical therapist assistant by this state. Members shall be appointed to serve three-year terms, except that the first commission appointed shall consist of one member whose term shall be for one year; two members whose terms shall be for three years; and two members whose terms shall be for two years. The president of the Missouri Physical Therapy Association in office at the time shall, at least ninety days prior to the expiration of the term of a commission member or as soon as feasible after a vacancy on the commission otherwise occurs, submit to the director of the division of professional registration a list of five physical therapists if the commission member whose term is expiring is a physical therapist, or five physical therapist assistants if the commission member whose term is expiring is a physical therapist assistant, with the exception that the first commissioner to expire or vacancy created on the commission after August 28, 2007, shall be filled by the appointment of a physical therapist assistant. Each physical therapist and physical therapist assistant on the list submitted to the division of professional registration shall be qualified and willing to fill the vacancy in question, with the request and recommendation that the governor appoint one of the five persons so listed, and with the list so submitted, the president of the Missouri Physical Therapy Association shall include in his or her letter of transmittal a description of the method by which the names were chosen by that association.

3. Notwithstanding any other provision of law to the contrary, any appointed member of the commission shall receive as compensation an amount established by the director of the division of professional registration not to exceed seventy dollars per day for commission business plus actual and necessary expenses. The director of the division of professional registration shall establish by rule guidelines for payment. All staff for the commission shall be provided by the board of healing arts.

4. The commission shall hold an annual meeting at which it shall elect from its membership a chairman and secretary. The commission may hold such additional meetings as may be required in the performance of its duties, provided that notice of every meeting must be given to each member at least ten days prior to the date of the meeting. A quorum of the board shall consist of a majority of its members.

(L. 1989 H.B. 320 § 1, A.L. 1995 S.B. 452, A.L. 1999 H.B. 343, A.L. 2001 H.B. 567, A.L. 2007 S.B. 272)



Section 334.650 Physical therapist assistant, license required — supervision by licensed physical therapist.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

334.650. Physical therapist assistant, license required — supervision by licensed physical therapist. — 1. After January 1, 1997, no person shall hold himself or herself out as being a physical therapist assistant in this state unless the person is licensed as provided in sections 334.650 to 334.685.

2. A licensed physical therapist shall direct and supervise a physical therapist assistant. The physical therapist shall retain ultimate authority and responsibility for the physical therapy treatment. The licensed physical therapist shall have the responsibility of supervising the physical therapy treatment program. No physical therapist may establish a treating office in which the physical therapist assistant is the primary care provider. No licensed physical therapist shall have under their direct supervision more than four full-time equivalent physical therapist assistants.

(L. 1996 H.B. 999, A.L. 2008 S.B. 788)



Section 334.655 Physical therapist assistant, required age, evidence of character and education, educational requirements — board examination, applications — written examination — examination topics — examination not required, when.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

334.655. Physical therapist assistant, required age, evidence of character and education, educational requirements — board examination, applications — written examination — examination topics — examination not required, when. — 1. A candidate for licensure to practice as a physical therapist assistant shall be at least nineteen years of age. A candidate shall furnish evidence of the person's good moral character and of the person's educational qualifications. The educational requirements for licensure as a physical therapist assistant are:

(1) A certificate of graduation from an accredited high school or its equivalent; and

(2) Satisfactory evidence of completion of an associate degree program of physical therapy education accredited by the commission on accreditation of physical therapy education.

2. Persons desiring to practice as a physical therapist assistant in this state shall appear before the board at such time and place as the board may direct and be examined as to the person's fitness to engage in such practice. Applications for examination shall be on a form furnished by the board and shall include evidence satisfactory to the board that the applicant possesses the qualifications provided in subsection 1 of this section. Each application shall contain a statement that the statement is made under oath of affirmation and that its representations are true and correct to the best knowledge and belief of the person signing the statement, subject to the penalties of making a false affidavit or declaration.

3. The examination of qualified candidates for licensure to practice as physical therapist assistants shall embrace an examination which shall cover the curriculum taught in accredited associate degree programs of physical therapy assistant education. Such examination shall be sufficient to test the qualification of the candidates as practitioners.

4. The examination shall include, as related to the human body, the subjects of anatomy, kinesiology, pathology, physiology, psychology, physical therapy theory and procedures as related to medicine and such other subjects, including medical ethics, as the board deems useful to test the fitness of the candidate to practice as a physical therapist assistant.

5. The applicant shall pass a test administered by the board on the laws and rules related to the practice as a physical therapist assistant in this state.

6. The board shall license without examination any legally qualified person who is a resident of this state and who was actively engaged in practice as a physical therapist assistant on August 28, 1993. The board may license such person pursuant to this subsection until ninety days after the effective date of this section.

7. A candidate to practice as a physical therapist assistant who does not meet the educational qualifications may submit to the board an application for examination if such person can furnish written evidence to the board that the person has been employed in this state for at least three of the last five years under the supervision of a licensed physical therapist and such person possesses the knowledge and training equivalent to that obtained in an accredited school. The board may license such persons pursuant to this subsection until ninety days after rules developed by the state board of healing arts regarding physical therapist assistant licensing become effective.

(L. 1996 H.B. 999, A.L. 1997 S.B. 141, A.L. 1999 H.B. 343 merged with S.B. 8 & 173 and S.B. 225, A.L. 2004 S.B. 1122 merged with S.B. 1181, A.L. 2008 S.B. 788)

(2002) Amendment limiting number of times licensing examination can be taken applies retrospectively. State Board of Registration for the Healing Arts v. Boston, 72 S.W.3d 260 (Mo.App.W.D.).



Section 334.660 Reciprocity with other states.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

334.660. Reciprocity with other states. — 1. The board shall license without examination legally qualified persons who possess active certificates of licensure, registration or certification in any state or territory of the United States or the District of Columbia, who have had no violations, suspensions or revocations of such license, registration or certification, if such persons have passed an examination to practice as a physical therapist assistant that was substantially equal to the examination requirements of this state and in all other aspects, including education, the requirements for such certificates of licensure, registration or certification were, at the date of issuance, substantially equal to the requirements for licensure in this state.

2. Every applicant for a license pursuant to this section, upon making application and providing documentation of the necessary qualifications as provided in this section, shall pay the same fee required of applicants to take the examination before the board. Within the limits of this section, the board may negotiate reciprocal contracts with licensing boards of other states for the admission of licensed practitioners from Missouri in other states.

3. The applicant shall successfully pass a test administered by the board on the laws and rules related to practice as a physical therapist assistant in this state.

(L. 1996 H.B. 999, A.L. 1999 H.B. 343 merged with S.B. 8 & 173, A.L. 2004 S.B. 1122 merged with S.B. 1181, A.L. 2008 S.B. 788)



Section 334.665 Temporary license — fee authorized — expires, when.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

334.665. Temporary license — fee authorized — expires, when. — 1. An applicant who has not been previously examined in another jurisdiction and meets the qualifications of subsection 1 of section 334.655 or an applicant applying for reinstatement of an inactive license under a supervised active practice may pay a temporary license fee and submit an agreement-to-supervise form which is signed by the applicant's supervising physical therapist to the board and obtain without examination a nonrenewable temporary license. Such temporary licensee may only practice under the supervision of a licensed physical therapist. The supervising physical therapist shall hold an unencumbered license to practice physical therapy in the state of Missouri and shall provide the board proof of active clinical practice in the state of Missouri for a minimum of one year prior to supervising the temporary licensee. The supervising physical therapist shall not be an immediate family member of the applicant. The board shall define immediate family member and the scope of such supervision by rule. The supervising physical therapist for the first-time examinee applicant shall submit to the board a signed notarized form prescribed by the board attesting that the applicant for temporary license shall begin employment at a location in this state within seven days of issuance of the temporary license. The supervising physical therapist shall notify the board within three days if the temporary licensee's employment ceases. A licensed physical therapist shall supervise no more than one temporary licensee.

2. The temporary license for the first-time examinee applicant shall expire on the date the applicant receives the results of the applicant's initial examination, the date the applicant withdraws from sitting for the examination, the date the board is notified by the supervising physical therapist that the temporary licensee's employment has ceased, or within ninety days of its issuance, whichever occurs first.

3. The temporary license for the reinstatement applicant under the supervised active practice shall expire effective one year from the date of issuance.

(L. 1996 H.B. 999, A.L. 2004 S.B. 1122 merged with S.B. 1181, A.L. 2008 S.B. 788)



Section 334.670 Examination fee.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

334.670. Examination fee. — The board shall charge a person, who applies for examination for a license to practice as a physical therapist assistant, an examination fee. If the person does not score a passing grade on the examination, the board may refuse to issue a license. Any applicant who fails to pass the examination may reapply and be reexamined upon payment of a reexamination fee.

(L. 1996 H.B. 999, A.L. 2008 S.B. 788)



Section 334.675 Renewal of license, application, fee — display of license, requirements.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

334.675. Renewal of license, application, fee — display of license, requirements. — 1. Every person licensed pursuant to sections 334.650 to 334.685 shall, on or before the licensing renewal date, apply to the board for a certificate of licensure for the next licensing period. The application for renewal shall be made under oath on a form furnished to the applicant by the board. The application shall include, but not be limited to, disclosure of the following:

(1) The applicant's full name;

(2) The applicant's office address or addresses and telephone number or numbers;

(3) The applicant's home address and telephone number;

(4) The date and number of the applicant's license;

(5) All final disciplinary actions taken against the applicant by any professional association or society, licensed hospital or medical staff of the hospital, physical therapy facility, state, territory, federal agency or country; and

(6) Information concerning the applicant's current physical and mental fitness to practice the applicant's profession.

­­

­

2. A notice shall be made available to each person licensed in this state. The failure to receive the notice does not relieve any person of the duty to renew the person's license and pay the renewal fee as required by sections 334.650 to 334.685 nor shall it exempt the person from the penalties provided by sections 334.650 to 334.685 for failure to renew a license.

3. If a physical therapist assistant does not renew such license for two consecutive renewal periods, such license shall be deemed voided.

4. Each applicant for registration shall accompany the application for registration with a registration fee to be paid to the director of revenue for the licensing period for which registration is sought.

5. If the application is filed and the fee paid after the registration renewal date, a delinquent fee shall be paid; except that, if in the opinion of the board the applicant's failure to register is caused by extenuating circumstances, including illness of the applicant as defined by rule, the delinquent fee may be waived by the board.

6. Upon due application therefor* and upon submission by such person of evidence satisfactory to the board that he or she is licensed to practice in this state and upon the payment of fees required to be paid by this chapter, the board shall issue to such person a certificate of registration. The certificate of registration shall contain the name of the person to whom it is issued and his or her office address, the expiration date, and the number of the license to practice.

7. Upon receiving such certificate, every person shall cause it to be readily available or conspicuously displayed at all times in every practice location maintained by such licensee in the state. If the licensee maintains more than one practice location in this state, the board shall without additional fee issue to them duplicate certificates of registration for each practice location so maintained. If any licensee changes practice locations during the period for which any certificate of registration has been issued, such licensee shall, within fifteen days thereafter, notify the board of such change and the board shall issue to the licensee, without additional fee, a new registration certificate showing the new location.

8. Whenever any new license is granted to any physical therapist or physical therapist assistant under the provisions of this chapter, the board shall, upon application therefor*, issue to such physical therapist or physical therapist assistant a certificate of registration covering a period from the date of the issuance of the license to the next renewal date without the payment of any registration fee.

(L. 1996 H.B. 999, A.L. 2008 S.B. 788)

*Word "therefore" appears in original rolls.



Section 334.680 Fees deposited in state treasury.

Effective 28 Aug 1996

Title XXII OCCUPATIONS AND PROFESSIONS

334.680. Fees deposited in state treasury. — All fees authorized pursuant to the provisions of sections 334.650 to 334.685 shall be collected by the director of the division of professional registration and shall be transmitted to the department of revenue for deposit in the state treasury to the credit of the healing arts fund.

(L. 1996 H.B. 999)



Section 334.685 Retirement of physical therapist assistant, affidavit.

Effective 28 Aug 1996

Title XXII OCCUPATIONS AND PROFESSIONS

334.685. Retirement of physical therapist assistant, affidavit. — Any person licensed to practice as a physical therapist assistant in this state who retires from the practice shall file with the board an affidavit, on a form furnished by the board, which states the date on which the person retired from practice and such other information required by the board to verify such retirement. If a person reengages in practice as a physical therapy assistant after a person submits an affidavit of retirement required by this section, the person shall reapply for licensure as required by sections 334.650 to 334.685.

(L. 1996 H.B. 999)



Section 334.686 Titles authorized.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

334.686. Titles authorized. — Any person who holds himself or herself out to be a physical therapist assistant or a licensed physical therapist assistant within this state or any person who advertises as a physical therapist assistant and who, in fact, does not hold a valid physical therapist assistant license is guilty of a class B misdemeanor and, upon conviction, shall be punished as provided by law. Any person who, in any manner, represents himself or herself as a physical therapist assistant, or who uses in connection with such person's name the words or letters, "physical therapist assistant", the letters "P.T.A.", "L.P.T.A.", "C.P.T.A.", or any other letters, words, abbreviations or insignia, indicating or implying that the person is a physical therapist assistant without a valid existing license as a physical therapist assistant issued to such person under the provisions of sections 334.500 to 334.620, is guilty of a class B misdemeanor. This section shall not apply to physicians and surgeons licensed under this chapter or to a person in an entry level of a professional education program approved by the Commission for Accreditation of Physical Therapists and Physical Therapist Assistant Education (CAPTE) who is satisfying supervised clinical education requirements related to the person's physical therapist or physical therapist assistant education while under on-site supervision of a physical therapist; or to a physical therapist who is practicing in the United States Armed Forces, United States Public Health Service, or Veterans Administration under federal regulations for state licensure for health care providers.

(L. 2008 S.B. 788)



Section 334.687 Rulemaking authority.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

334.687. Rulemaking authority. — For purposes of this section, the licensing of physical therapists and physical therapist assistants shall take place within processes established by the state board of registration for the healing arts through rules. The board of healing arts is authorized to adopt rules establishing licensing and renewal procedures, supervision of physical therapist assistants, and former licensees who wish to return to the practice of physical therapy, fees, and addressing such other matters as are necessary to protect the public and discipline the profession.

(L. 2008 S.B. 788)



Section 334.700 Short title.

Effective 28 Aug 1983

Title XXII OCCUPATIONS AND PROFESSIONS

334.700. Short title. — Sections 334.700 to 334.725 shall be known and may be cited as the "Missouri Athletic Trainers Act".

(L. 1983 H.B. 162 & 274 § 1)



Section 334.702 Definitions.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

334.702. Definitions. — As used in sections 334.700 to 334.725, unless the context clearly requires otherwise, the following terms mean:

(1) "Athlete", a person who participates in a sanctioned amateur or professional sport or recreational sport activity;

(2) "Athletic trainer", a person who meets the qualifications of section 334.708 and who, upon the direction of the team physician and/or consulting physician, practices prevention, emergency care, first aid, treatment, or physical rehabilitation of injuries incurred by athletes in the manner, means, and methods deemed necessary to effect care or rehabilitation, or both;

(3) "Board", the Missouri board for the healing arts;

(4) "Committee", the athletic trainers advisory committee;

(5) "Division", the division of professional registration;

(6) "Student athletic trainer", a person who assists in the duties usually performed by a licensed athletic trainer and who works under the direct supervision of a licensed athletic trainer.

(L. 1983 H.B. 162 & 274 § 2, A.L. 2004 H.B. 1399 merged with S.B. 962, A.L. 2008 S.B. 788)



Section 334.704 Athletic trainers required to be licensed.

Effective 28 Aug 2004

Title XXII OCCUPATIONS AND PROFESSIONS

334.704. Athletic trainers required to be licensed. — No person shall hold himself or herself out as an athletic trainer in this state unless such person has been licensed as such under the provisions of sections 334.700 to 334.725.

(L. 1983 H.B. 162 & 274 § 3, A.L. 2004 H.B. 1399 merged with S.B. 962)



Section 334.706 Board of healing arts, powers and duties — rules and regulations, procedure.

Effective 28 Aug 2006

Title XXII OCCUPATIONS AND PROFESSIONS

334.706. Board of healing arts, powers and duties — rules and regulations, procedure. — 1. The board shall license applicants who meet the qualifications for athletic trainers, who file for licensure, and who pay all fees required for this licensure.

2. The board shall:

(1) Prescribe application forms to be furnished to all persons seeking licensure pursuant to sections 334.700 to 334.725;

(2) Prescribe the form and design of the licensure to be issued pursuant to sections 334.700 to 334.725;

(3) Set the fee for licensure and renewal thereof;

(4) Keep a record of all of its proceedings regarding the Missouri athletic trainers act and of all athletic trainers licensed in this state;

(5) Annually prepare a roster of the names and addresses of all athletic trainers licensed in this state, copies of which shall be made available upon request to any person paying the fee therefor;

(6) Set the fee for the roster at an amount sufficient to cover the actual cost of publishing and distributing the roster;

(7) Appoint members of the Missouri athletic trainer advisory committee;

(8) Adopt an official seal.

3. The board may:

(1) Issue subpoenas to compel witnesses to testify or produce evidence in proceedings to deny, suspend, or revoke a license or licensure;

(2) Promulgate rules pursuant to chapter 536 in order to carry out the provisions of sections 334.700 to 334.725;

(3) Establish guidelines for athletic trainers in sections 334.700 to 334.725.

4. No rule or portion of a rule promulgated under the authority of sections 334.700 to 334.725 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1983 H.B. 162 & 274 §§ 4, 5, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 2004 H.B. 1399 merged with S.B. 962, A.L. 2006 H.B. 1759 merged with S.B. 756)



Section 334.708 Qualifications of athletic trainers seeking licensure.

Effective 28 Aug 2006

Title XXII OCCUPATIONS AND PROFESSIONS

334.708. Qualifications of athletic trainers seeking licensure. — 1. Any person seeking licensure pursuant to sections 334.700 to 334.725 after August 28, 2006, must be a resident or in the process of establishing residency in this state and* have passed the National Athletic Trainers Association Board of Certification, or its successor agency, examination.

2. The board shall grant, without examination, licensure to any qualified nonresident athletic trainer holding a license or licensure in another state if such other state recognizes licenses or licensure of the state of Missouri in the same manner.

(L. 1983 H.B. 162 & 274 § 6, A.L. 2004 H.B. 1399 merged with S.B. 962, A.L. 2006 H.B. 1759 merged with S.B. 756)

*An additional "and" appears in original rolls of H.B. 1759, 2006.



Section 334.710 Licensure forms and fee — deposit of fees.

Effective 28 Aug 2004

Title XXII OCCUPATIONS AND PROFESSIONS

334.710. Licensure forms and fee — deposit of fees. — 1. All applications for initial licensure pursuant to sections 334.700 to 334.725 shall be submitted on forms prescribed by the board and shall be accompanied by an initial licensure fee. All applications for renewal of licensure issued pursuant to sections 334.700 to 334.725 shall be submitted on forms prescribed by the board and shall be accompanied by a renewal fee.

2. All fees of any kind and character authorized to be charged by the board shall be paid to the director of revenue and shall be deposited by the state treasurer into the board for the healing arts fund, to be disbursed only in payment for expenses of maintaining the athletic trainer licensure program and for the enforcement of the provisions of sections 334.700 to 334.725.

(L. 1983 H.B. 162 & 274 § 7, A.L. 2004 H.B. 1399 merged with S.B. 962)



Section 334.712 License issued, when — content.

Effective 28 Aug 2004

Title XXII OCCUPATIONS AND PROFESSIONS

334.712. License issued, when — content. — 1. Any person who meets the qualifications listed in section 334.708, submits his or her application and fees in accordance with section 334.710, and has not committed any act listed in section 334.715 shall be issued a license pursuant to sections 334.700 to 334.725.

2. Each license issued pursuant to sections 334.700 to 334.725 shall contain the name of the person to whom it was issued, the date on which it was issued and such other information as the board deems advisable. All licenses issued pursuant to sections 334.700 to 334.725 shall expire on January thirtieth of each year.

(L. 1983 H.B. 162 & 274 § 8, A.L. 2004 H.B. 1399 merged with S.B. 962)



Section 334.715 Refusal to issue or renew license, grounds, alternatives — complaint procedure — reinstatement, procedure.

Effective 28 Aug 2013

Title XXII OCCUPATIONS AND PROFESSIONS

334.715. Refusal to issue or renew license, grounds, alternatives — complaint procedure — reinstatement, procedure. — 1. The board may refuse to issue or renew any license required under sections 334.700 to 334.725 for one or any combination of causes listed in subsection 2 of this section or any cause listed in section 334.100. The board shall notify the applicant in writing of the reasons for the refusal and shall advise the applicant of the applicant's right to file a complaint with the administrative hearing commission as provided in chapter 621. As an alternative to a refusal to issue or renew any certificate, registration, or authority, the board may, in its discretion, issue a license which is subject to reprimand, probation, restriction, or limitation to an applicant for licensure for any one or any combination of causes listed in subsection 2 of this section or section 334.100. The board's order of reprimand, probation, limitation, or restriction shall contain a statement of the discipline imposed, the basis therefor, the date such action shall become effective, and a statement that the applicant has thirty days to request in writing a hearing before the administrative hearing commission. If the board issues a probationary, limited, or restricted license to an applicant for licensure, either party may file a written petition with the administrative hearing commission within thirty days of the effective date of the probationary, limited, or restricted license seeking review of the board's determination. If no written request for a hearing is received by the administrative hearing commission within the thirty-day period, the right to seek review of the board's decision shall be considered waived.

2. The board may cause a complaint to be filed with the administrative hearing commission as provided in chapter 621 against any holder of a certificate of registration or authority, permit, or license required by sections 334.700 to 334.725 or any person who has failed to renew or has surrendered the person's certification of registration or license for any one or any combination of the following causes:

(1) Violated or conspired to violate any provision of sections 334.700 to 334.725 or any provision of any rule promulgated pursuant to sections 334.700 to 334.725; or

(2) Has been found guilty of unethical conduct as defined in the ethical standards of the National Athletic Trainers Association or the National Athletic Trainers Association Board of Certification, or its successor agency, as adopted and published by the committee and the board and filed with the secretary of state; or

(3) Any cause listed in section 334.100.

3. After the filing of such complaint before the administrative hearing commission, the proceedings shall be conducted in accordance with the provisions of chapter 621. Upon a finding by the administrative hearing commission that the grounds provided in subsection 2 of this section for disciplinary action are met, the board may, singly or in combination:

(1) Warn, censure, or place the person named in the complaint on probation on such terms and conditions as the board deems appropriate for a period not to exceed ten years; or

(2) Suspend the person's license, certificate, or permit for a period not to exceed three years; or

(3) Administer a public or private reprimand; or

(4) Deny the person's application for a license; or

(5) Permanently withhold issuance of a license or require the person to submit to the care, counseling, or treatment of physicians designated by the board at the expense of the individual to be examined; or

(6) Require the person to attend such continuing education courses and pass such examinations as the board may direct; or

(7) Restrict or limit the person's license for an indefinite period of time; or

(8) Revoke the person's license.

4. In any order of revocation, the board may provide that the person shall not apply for reinstatement of the person's license for a period of time ranging from two to seven years following the date of the order of revocation. All stay orders shall toll such time period.

5. Before restoring to good standing a license, certificate, or permit issued under this chapter which has been in a revoked, suspended, or inactive state for any cause for more than two years, the board may require the applicant to attend such continuing education courses and pass such examinations as the board may direct.

(L. 1983 H.B. 162 & 274 § 9, A.L. 1997 S.B. 141, A.L. 2004 H.B. 1399 merged with S.B. 962, A.L. 2006 H.B. 1759 merged with S.B. 756, A.L. 2011 H.B. 265, A.L. 2013 H.B. 315)



Section 334.717 Missouri athletic trainer advisory committee, appointment — members, qualifications, terms, vacancies.

Effective 28 Aug 2004

Title XXII OCCUPATIONS AND PROFESSIONS

334.717. Missouri athletic trainer advisory committee, appointment — members, qualifications, terms, vacancies. — 1. There is hereby created the "Missouri Athletic Trainer Advisory Committee", to be composed of five members to be appointed by the board.

2. The athletic trainer advisory committee shall:

(1) Assist the board in conducting examinations for applicants of athletic trainer licensure;

(2) Advise the board on all matters pertaining to the licensure of athletic trainers;

(3) Review all complaints and/or investigations wherein there is a possible violation of sections 334.700 to 334.725 or regulations promulgated pursuant thereto and make recommendations to the board for action;

(4) Follow the provisions of the board's administrative practice procedures in conducting all official duties.

3. Each athletic trainer advisory committee member shall:

(1) Be a citizen of the United States and a resident of the state of Missouri for five years next preceding appointment; and

(2) Be comprised of three licensed athletic trainers except for initial appointees; and

(3) One member shall be a physician duly licensed by the Missouri state board for the healing arts; and

(4) One member shall be a general public member.

4. Except for the initial appointees, members shall hold office for terms of six years. The board shall designate one member for a term expiring in 1984, one member for a term expiring in 1985, one member for a term expiring in 1986, one member for a term expiring in 1987, and one member for a term expiring in 1988. In the event of death, resignation, or removal of any member, the vacancy of the unexpired term shall be filled by the board in the same manner as the other appointments.

(L. 1983 H.B. 162 & 274 § 10, A.L. 2004 H.B. 1399 merged with S.B. 962)



Section 334.719 Athletic trainers prior to September 28, 1983, compliance period.

Effective 28 Aug 1983

Title XXII OCCUPATIONS AND PROFESSIONS

334.719. Athletic trainers prior to September 28, 1983, compliance period. — Any person who is a resident of this state and who was actively engaged as an athletic trainer on September 28, 1983, shall be entitled to continue to practice as such but, within six months of that date, comply with the provisions of section 334.708 to 334.715. For the purposes of this section a person is actively engaged as an athletic trainer if he is employed on a salary basis by an educational institution, a professional athletic organization, or any other bona fide athletic organization for the duration of the institutional year or the athletic organization's season, and one of his job responsibilities requires him to perform the duties of an athletic trainer.

(L. 1983 H.B. 162 & 274 § 11)



Section 334.720 Compensation of board members.

Effective 28 Aug 2001

Title XXII OCCUPATIONS AND PROFESSIONS

334.720. Compensation of board members. — Notwithstanding any other provision of law to the contrary, any appointed member of the board shall receive as compensation an amount established by the director of the division of professional registration not to exceed seventy dollars per day for board business plus actual and necessary expenses. The director of the division of professional registration shall establish by rule guidelines for payment.

(L. 2001 H.B. 567)



Section 334.721 Athletic trainers not to be construed as practicing medicine — persons exempt from registration provision.

Effective 28 Aug 2006

Title XXII OCCUPATIONS AND PROFESSIONS

334.721. Athletic trainers not to be construed as practicing medicine — persons exempt from registration provision. — 1. Nothing in sections 334.700 to 334.725 shall be construed to authorize the practice of medicine by any person not licensed by the state board of registration for the healing arts.

2. The provisions of sections 334.700 to 334.725 shall not apply to the following persons:

(1) Physicians and surgeons licensed by the state board of registration for the healing arts;

(2) Dentists licensed by the Missouri dental board who confine their practice strictly to dentistry;

(3) Optometrists licensed by the state board of optometry who confine their practice strictly to optometry, as defined in section 336.010;

(4) Nurses licensed by the state board of nursing who confine their practice strictly to nursing;

(5) Chiropractors licensed by the state board of chiropractic examiners who confine themselves strictly to the practice of chiropractic, as defined in section 331.010;

(6) Podiatrists licensed by the state board of chiropody or podiatry who confine their practice strictly to that of a podiatrist, as defined in section 330.010;

(7) Professional physical therapists licensed by the state board of registration for the healing arts who confine their practice strictly to professional physical therapy, as defined in section 334.500;

(8) Coaches and physical education instructors in the performance of their duties;

(9) Athletic training students who confine themselves strictly to their duties as defined in sections 334.700 to 334.725;

(10) Athletic trainers from other nations, states, or territories performing their duties for their respective teams or organizations if they restrict their duties only to their teams or organizations and only during the course of their teams' or organizations' stay in this state.

(L. 1983 H.B. 162 & 274 § 12, A.L. 2006 H.B. 1759 merged with S.B. 756)



Section 334.725 Violations, penalty.

Effective 28 Aug 1983

Title XXII OCCUPATIONS AND PROFESSIONS

334.725. Violations, penalty. — Any person who violates any provision of sections 334.700 to 334.725 is guilty of a misdemeanor and, upon conviction thereof, shall be punished as for a class C misdemeanor.

(L. 1983 H.B. 162 & 274 § 13)



Section 334.735 Definitions — scope of practice — prohibited activities — board of healing arts to administer licensing program — supervision agreements — duties and liability of physicians.

Effective 28 Aug 2017

Title XXII OCCUPATIONS AND PROFESSIONS

334.735. Definitions — scope of practice — prohibited activities — board of healing arts to administer licensing program — supervision agreements — duties and liability of physicians. — 1. As used in sections 334.735 to 334.749, the following terms mean:

(1) “Applicant”, any individual who seeks to become licensed as a physician assistant;

(2) “Certification” or “registration”, a process by a certifying entity that grants recognition to applicants meeting predetermined qualifications specified by such certifying entity;

(3) “Certifying entity”, the nongovernmental agency or association which certifies or registers individuals who have completed academic and training requirements;

(4) “Department”, the department of insurance, financial institutions and professional registration or a designated agency thereof;

(5) “License”, a document issued to an applicant by the board acknowledging that the applicant is entitled to practice as a physician assistant;

(6) “Physician assistant”, a person who has graduated from a physician assistant program accredited by the American Medical Association’s Committee on Allied Health Education and Accreditation or by its successor agency, who has passed the certifying examination administered by the National Commission on Certification of Physician Assistants and has active certification by the National Commission on Certification of Physician Assistants who provides health care services delegated by a licensed physician. A person who has been employed as a physician assistant for three years prior to August 28, 1989, who has passed the National Commission on Certification of Physician Assistants examination, and has active certification of the National Commission on Certification of Physician Assistants;

(7) “Recognition”, the formal process of becoming a certifying entity as required by the provisions of sections 334.735 to 334.749;

(8) “Supervision”, control exercised over a physician assistant working with a supervising physician and oversight of the activities of and accepting responsibility for the physician assistant’s delivery of care. The physician assistant shall only practice at a location where the physician routinely provides patient care, except existing patients of the supervising physician in the patient’s home and correctional facilities. The supervising physician must be immediately available in person or via telecommunication during the time the physician assistant is providing patient care. Prior to commencing practice, the supervising physician and physician assistant shall attest on a form provided by the board that the physician shall provide supervision appropriate to the physician assistant’s training and that the physician assistant shall not practice beyond the physician assistant’s training and experience. Appropriate supervision shall require the supervising physician to be working within the same facility as the physician assistant for at least four hours within one calendar day for every fourteen days on which the physician assistant provides patient care as described in subsection 3 of this section. Only days in which the physician assistant provides patient care as described in subsection 3 of this section shall be counted toward the fourteen-day period. The requirement of appropriate supervision shall be applied so that no more than thirteen calendar days in which a physician assistant provides patient care shall pass between the physician’s four hours working within the same facility. The board shall promulgate rules pursuant to chapter 536 for documentation of joint review of the physician assistant activity by the supervising physician and the physician assistant.

2. (1) A supervision agreement shall limit the physician assistant to practice only at locations described in subdivision (8) of subsection 1 of this section, where the supervising physician is no further than fifty miles by road using the most direct route available and where the location is not so situated as to create an impediment to effective intervention and supervision of patient care or adequate review of services.

(2) For a physician-physician assistant team working in a rural health clinic under the federal Rural Health Clinic Services Act, P.L. 95-210, as amended, no supervision requirements in addition to the minimum federal law shall be required.

3. The scope of practice of a physician assistant shall consist only of the following services and procedures:

(1) Taking patient histories;

(2) Performing physical examinations of a patient;

(3) Performing or assisting in the performance of routine office laboratory and patient screening procedures;

(4) Performing routine therapeutic procedures;

(5) Recording diagnostic impressions and evaluating situations calling for attention of a physician to institute treatment procedures;

(6) Instructing and counseling patients regarding mental and physical health using procedures reviewed and approved by a licensed physician;

(7) Assisting the supervising physician in institutional settings, including reviewing of treatment plans, ordering of tests and diagnostic laboratory and radiological services, and ordering of therapies, using procedures reviewed and approved by a licensed physician;

(8) Assisting in surgery;

(9) Performing such other tasks not prohibited by law under the supervision of a licensed physician as the physician’s assistant has been trained and is proficient to perform; and

(10) Physician assistants shall not perform or prescribe abortions.

4. Physician assistants shall not prescribe any drug, medicine, device or therapy unless pursuant to a physician supervision agreement in accordance with the law, nor prescribe lenses, prisms or contact lenses for the aid, relief or correction of vision or the measurement of visual power or visual efficiency of the human eye, nor administer or monitor general or regional block anesthesia during diagnostic tests, surgery or obstetric procedures. Prescribing of drugs, medications, devices or therapies by a physician assistant shall be pursuant to a physician assistant supervision agreement which is specific to the clinical conditions treated by the supervising physician and the physician assistant shall be subject to the following:

(1) A physician assistant shall only prescribe controlled substances in accordance with section 334.747;

(2) The types of drugs, medications, devices or therapies prescribed by a physician assistant shall be consistent with the scopes of practice of the physician assistant and the supervising physician;

(3) All prescriptions shall conform with state and federal laws and regulations and shall include the name, address and telephone number of the physician assistant and the supervising physician;

(4) A physician assistant, or advanced practice registered nurse as defined in section 335.016 may request, receive and sign for noncontrolled professional samples and may distribute professional samples to patients; and

(5) A physician assistant shall not prescribe any drugs, medicines, devices or therapies the supervising physician is not qualified or authorized to prescribe.

5. A physician assistant shall clearly identify himself or herself as a physician assistant and shall not use or permit to be used in the physician assistant’s behalf the terms “doctor”, “Dr.” or “doc” nor hold himself or herself out in any way to be a physician or surgeon. No physician assistant shall practice or attempt to practice without physician supervision or in any location where the supervising physician is not immediately available for consultation, assistance and intervention, except as otherwise provided in this section, and in an emergency situation, nor shall any physician assistant bill a patient independently or directly for any services or procedure by the physician assistant; except that, nothing in this subsection shall be construed to prohibit a physician assistant from enrolling with the department of social services as a MO HealthNet or Medicaid provider while acting under a supervision agreement between the physician and physician assistant.

6. For purposes of this section, the licensing of physician assistants shall take place within processes established by the state board of registration for the healing arts through rule and regulation. The board of healing arts is authorized to establish rules pursuant to chapter 536 establishing licensing and renewal procedures, supervision, supervision agreements, fees, and addressing such other matters as are necessary to protect the public and discipline the profession. An application for licensing may be denied or the license of a physician assistant may be suspended or revoked by the board in the same manner and for violation of the standards as set forth by section 334.100, or such other standards of conduct set by the board by rule or regulation. Persons licensed pursuant to the provisions of chapter 335 shall not be required to be licensed as physician assistants. All applicants for physician assistant licensure who complete a physician assistant training program after January 1, 2008, shall have a master’s degree from a physician assistant program.

7. “Physician assistant supervision agreement” means a written agreement, jointly agreed-upon protocols or standing order between a supervising physician and a physician assistant, which provides for the delegation of health care services from a supervising physician to a physician assistant and the review of such services. The agreement shall contain at least the following provisions:

(1) Complete names, home and business addresses, zip codes, telephone numbers, and state license numbers of the supervising physician and the physician assistant;

(2) A list of all offices or locations where the physician routinely provides patient care, and in which of such offices or locations the supervising physician has authorized the physician assistant to practice;

(3) All specialty or board certifications of the supervising physician;

(4) The manner of supervision between the supervising physician and the physician assistant, including how the supervising physician and the physician assistant shall:

(a) Attest on a form provided by the board that the physician shall provide supervision appropriate to the physician assistant’s training and experience and that the physician assistant shall not practice beyond the scope of the physician assistant’s training and experience nor the supervising physician’s capabilities and training; and

(b) Provide coverage during absence, incapacity, infirmity, or emergency by the supervising physician;

(5) The duration of the supervision agreement between the supervising physician and physician assistant; and

(6) A description of the time and manner of the supervising physician’s review of the physician assistant’s delivery of health care services. Such description shall include provisions that the supervising physician, or a designated supervising physician listed in the supervision agreement review a minimum of ten percent of the charts of the physician assistant’s delivery of health care services every fourteen days.

8. When a physician assistant supervision agreement is utilized to provide health care services for conditions other than acute self-limited or well-defined problems, the supervising physician or other physician designated in the supervision agreement shall see the patient for evaluation and approve or formulate the plan of treatment for new or significantly changed conditions as soon as practical, but in no case more than two weeks after the patient has been seen by the physician assistant.

9. At all times the physician is responsible for the oversight of the activities of, and accepts responsibility for, health care services rendered by the physician assistant.

10. It is the responsibility of the supervising physician to determine and document the completion of at least a one-month period of time during which the licensed physician assistant shall practice with a supervising physician continuously present before practicing in a setting where a supervising physician is not continuously present.

11. No contract or other agreement shall require a physician to act as a supervising physician for a physician assistant against the physician’s will. A physician shall have the right to refuse to act as a supervising physician, without penalty, for a particular physician assistant. No contract or other agreement shall limit the supervising physician’s ultimate authority over any protocols or standing orders or in the delegation of the physician’s authority to any physician assistant, but this requirement shall not authorize a physician in implementing such protocols, standing orders, or delegation to violate applicable standards for safe medical practice established by the hospital’s medical staff.

12. Physician assistants shall file with the board a copy of their supervising physician form.

13. No physician shall be designated to serve as supervising physician for more than three full-time equivalent licensed physician assistants. This limitation shall not apply to physician assistant agreements of hospital employees providing inpatient care service in hospitals as defined in chapter 197.

(L. 1989 S.B. 217 § 1, A.L. 1996 H.B. 999, A.L. 1997 S.B. 141, A.L. 1998 H.B. 1601, et al., A.L. 2005 S.B. 177, A.L. 2007 H.B. 497, A.L. 2008 S.B. 788, A.L. 2009 S.B. 296, A.L. 2010 H.B. 2226, et al. merged with S.B. 754, A.L. 2013 H.B. 315, A.L. 2014 S.B. 716 merged with S.B. 754 merged with S.B. 808, A.L. 2017 S.B. 501)



Section 334.736 Physician assistants, temporary license, requirements, fees, renewal.

Effective 28 Aug 1998

Title XXII OCCUPATIONS AND PROFESSIONS

334.736. Physician assistants, temporary license, requirements, fees, renewal. — Notwithstanding any other provision of sections 334.735 to 334.749, the board may issue without examination a temporary license to practice as a physician assistant. Upon the applicant paying a temporary license fee and the submission of all necessary documents as determined by the board, the board may grant a temporary license to any person who meets the qualifications provided in section 334.735 which shall be valid until the results of the next examination are announced. The temporary license may be renewed at the discretion of the board and upon payment of the temporary license fee.

(L. 1995 S.B. 452, A.L. 1998 H.B. 1601, et al.)



Section 334.737 Certifying entity to register with department — information required — approval or termination of certification after review and public hearing.

Effective 28 Aug 1989

Title XXII OCCUPATIONS AND PROFESSIONS

334.737. Certifying entity to register with department — information required — approval or termination of certification after review and public hearing. — 1. Any certifying entity desiring recognition shall register with the department the following information:

(1) The standards governing such certification or registration, which shall include requirements for a baccalaureate or postbaccalaureate degree, with a major course of study recognized by the certifying entity, from a recognized educational institution accredited by the Council on Post-Secondary Accreditation and the United States Department of Education or a program accredited by the Committee on Allied Health, Education and Accreditation of the American Medical Association;

(2) The nature and duration of any education including, but not limited to, whether the education included a substantial amount of supervised field experience; whether education programs exist in this state; if there is an experience requirement and what the requirement entails; whether the experience must be acquired under the direction or supervision of another certified or registered person; whether there is an alternative method of receiving certification or registration; whether all applicants will be required to pass an examination for certification or registration; and, if an examination is required, by whom the examination was developed;

(3) The term of certification or registration;

(4) The manner in which certified or registered personnel must demonstrate continuing maintenance of competence;

(5) Procedures for renewal of certification or registration including fees, reexamination, and all other requirements;

(6) The code of ethics for certified or registered personnel, if any;

(7) Grounds for suspension or revocation of certification or registration whether temporary or permanent, and justification for reinstatement, if any;

(8) A description of the certifying entity, the service or practice being evaluated and a list of associations, organizations or other groups representing the service or practice;

(9) Other information which may be required by the department.

2. The department shall determine a fee to be charged to certifying entities that register their certification or registration procedures. The fee shall cover the cost of filing such applications for recognition.

3. The certifying entity, as a condition for recognition pursuant to sections 334.735 to 334.748, shall certify compliance with its standards to the department for all applicants seeking a certificate of registration pursuant to sections 334.735 to 334.748 and may be required to recertify compliance to the department upon request by the department.

4. The department shall approve or disapprove certifying entities for any of the professions included in the scope of sections 334.735 to 334.748 following review of the application submitted and following a public hearing on the application for recognition of such certifying entity.

5. The department may terminate its recognition of any certifying entity for any of the professions included in the scope of sections 334.735 to 334.748 following a subsequent review of the certification or registration procedures of the certifying entity and following a public hearing.

(L. 1989 S.B. 217 § 2)



Section 334.738 License, application, form, fee, not refundable — requirements — license issued, when — destroyed license replacement, fee.

Effective 28 Aug 1998

Title XXII OCCUPATIONS AND PROFESSIONS

334.738. License, application, form, fee, not refundable — requirements — license issued, when — destroyed license replacement, fee. — 1. Each person desiring a license pursuant to sections 334.735 to 334.749 shall make application to the department upon such forms and in such manner as may be prescribed by the department and shall pay the required application fee as set by the department. The application fee shall cover the cost of issuing the license and shall not be refundable. Each application shall contain a statement that it is made under oath or affirmation and that its representations are true and correct to the best knowledge and belief of the person signing the same, subject to the penalties of making a false declaration or affidavit. Such application shall include proof of certification or registration by a certifying entity, date the certification or registration process was completed with the certifying entity, the name of the certifying entity, any identification numbers and any other information necessary for the department to verify the certification or registration.

2. The department, upon approval of the application from an applicant, shall issue a license to such applicant.

3. A license is valid for two years from the date it is issued and may be renewed annually by filing an application for renewal with the department and paying the required renewal fee as set by the department. The department shall notify each licensee in writing of the expiration date of the person's license at least thirty days before that date, and shall issue a license to any registrant who returns a completed application form and pays a renewal fee before the person's license expires.

4. A new license to replace any license lost, destroyed, or mutilated may be issued to any applicant, subject to rules and regulations issued by the department upon the payment of a reasonable fee.

(L. 1989 S.B. 217 § 3, A.L. 1998 H.B. 1601, et al.)



Section 334.740 Title of licensed profession — used only by licensed persons — service may be performed without licensure, when — violation, penalty.

Effective 28 Aug 1998

Title XXII OCCUPATIONS AND PROFESSIONS

334.740. Title of licensed profession — used only by licensed persons — service may be performed without licensure, when — violation, penalty. — 1. No person shall hold himself or herself out to the public by any title or description including the words licensed physician assistant or physician assistant as defined in section 334.735 unless the person is duly licensed pursuant to the provisions of sections 334.735 to 334.749, if a certifying entity has been recognized by the department.

2. Nothing in sections 334.735 to 334.749 shall be construed as prohibiting any individual whether licensed pursuant to sections 334.735 to 334.749 or not from providing the services of physician assistant.

3. Any person found guilty of violating any provision of subsections 1 and 2 of this section is guilty of an infraction and upon conviction thereof shall be punished as provided by law. For purposes of this subsection, the maximum fine for a violation of this section shall be one thousand dollars.

(L. 1989 S.B. 217 §§ 4, 8, A.L. 1995 S.B. 452, A.L. 1996 H.B. 999, A.L. 1997 S.B. 141, A.L. 1998 H.B. 1601, et al.)



Section 334.741 Revocation or suspension, notice to department, requirement — list of licensed persons to be available.

Effective 28 Aug 1998

Title XXII OCCUPATIONS AND PROFESSIONS

334.741. Revocation or suspension, notice to department, requirement — list of licensed persons to be available. — 1. Certifying entities shall notify the department of any temporary or permanent revocation or suspension imposed by them.

2. The department, upon receipt of notification by a certifying entity of any temporary or permanent revocation or suspension imposed by that entity, shall notify the licensee within thirty days that such license is revoked. The licensee shall immediately surrender the person's license to the department.

3. The department shall maintain a list of individuals who hold a valid license for the provision of a given service or practice for public inspection and shall respond to public inquiries concerning licensees who have received a license.

(L. 1989 S.B. 217 § 5, A.L. 1998 H.B. 1601, et al.)



Section 334.742 Nonresident of Missouri may apply for licensure, requirements.

Effective 28 Aug 1998

Title XXII OCCUPATIONS AND PROFESSIONS

334.742. Nonresident of Missouri may apply for licensure, requirements. — Any nonresident of Missouri who enters the state and intends to provide a service or practice for which a license is required pursuant to sections 334.735 to 334.749 may apply for a license, provided that the applicant meets the requirements imposed by the certifying entity.

(L. 1989 S.B. 217 § 6, A.L. 1998 H.B. 1601, et al.)



Section 334.743 Rulemaking, procedure — rules effective, when, void, when.

Effective 28 Aug 1998

Title XXII OCCUPATIONS AND PROFESSIONS

334.743. Rulemaking, procedure — rules effective, when, void, when. — Any rule or portion of a rule, as that term is defined in section 536.010, that is promulgated to administer and enforce sections 334.735 to 334.749, shall become effective only if the agency has fully complied with all of the requirements of chapter 536, including but not limited to, section 536.028, if applicable, after August 28, 1998. All rulemaking authority delegated prior to August 28, 1998, is of no force and effect and repealed as of August 28, 1998, however nothing in this act* shall be interpreted to repeal or affect the validity of any rule adopted and promulgated prior to August 28, 1998. If the provisions of section 536.028 apply, the provisions of this section are nonseverable and if any of the powers vested with the general assembly pursuant to section 536.028 to review, to delay the effective date, or to disapprove and annul a rule or portion of a rule are held unconstitutional or invalid, the purported grant of rulemaking authority and any rule so proposed and contained in the order of rulemaking shall be invalid and void, except that nothing in this act* shall affect the validity of any rule adopted and promulgated prior to August 28, 1998.

(L. 1989 S.B. 217 § 7, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 1998 H.B. 1601, et al.)

*"This act" (H.B. 1601, et al., 1998) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 334.745 Fees deposited in board of registration for the healing arts fund.

Effective 28 Aug 1997

Title XXII OCCUPATIONS AND PROFESSIONS

334.745. Fees deposited in board of registration for the healing arts fund. — 1. All fees payable pursuant to the provisions of sections 334.735 to 334.748 shall be collected by the division of professional registration, which shall transmit them to the department of revenue for deposit in the state treasury to the credit of the board of registration for the healing arts fund.

2. Upon appropriation by the general assembly, the money in the fund shall be used to administer the provisions of sections 334.735 to 334.749.

(L. 1989 S.B. 217 § 9, A.L. 1996 H.B. 999, A.L. 1997 S.B. 141)



Section 334.746 Staff for health care provider — certification.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

334.746. Staff for health care provider — certification. — All staff for the health care providers certification and registration program shall be provided by the director of the department of insurance, financial institutions and professional registration through the director of the division of professional registration.

(L. 1989 S.B. 217 § 10, A.L. 2008 S.B. 788)



Section 334.747 Prescribing controlled substances authorized, when — supervising physicians — certification.

Effective 28 Aug 2015

Title XXII OCCUPATIONS AND PROFESSIONS

334.747. Prescribing controlled substances authorized, when — supervising physicians — certification. — 1. A physician assistant with a certificate of controlled substance prescriptive authority as provided in this section may prescribe any controlled substance listed in Schedule III, IV, or V of section 195.017, and may have restricted authority in Schedule II, when delegated the authority to prescribe controlled substances in a supervision agreement. Such authority shall be listed on the supervision verification form on file with the state board of healing arts. The supervising physician shall maintain the right to limit a specific scheduled drug or scheduled drug category that the physician assistant is permitted to prescribe. Any limitations shall be listed on the supervision form. Prescriptions for Schedule II medications prescribed by a physician assistant with authority to prescribe delegated in a supervision agreement are restricted to only those medications containing hydrocodone. Physician assistants shall not prescribe controlled substances for themselves or members of their families. Schedule III controlled substances and Schedule II - hydrocodone prescriptions shall be limited to a five-day supply without refill. Physician assistants who are authorized to prescribe controlled substances under this section shall register with the federal Drug Enforcement Administration and the state bureau of narcotics and dangerous drugs, and shall include the Drug Enforcement Administration registration number on prescriptions for controlled substances.

2. The supervising physician shall be responsible to determine and document the completion of at least one hundred twenty hours in a four-month period by the physician assistant during which the physician assistant shall practice with the supervising physician on-site prior to prescribing controlled substances when the supervising physician is not on-site. Such limitation shall not apply to physician assistants of population-based public health services as defined in 20 CSR 2150-5.100 as of April 30, 2009.

3. A physician assistant shall receive a certificate of controlled substance prescriptive authority from the board of healing arts upon verification of the completion of the following educational requirements:

(1) Successful completion of an advanced pharmacology course that includes clinical training in the prescription of drugs, medicines, and therapeutic devices. A course or courses with advanced pharmacological content in a physician assistant program accredited by the Accreditation Review Commission on Education for the Physician Assistant (ARC-PA) or its predecessor agency shall satisfy such requirement;

(2) Completion of a minimum of three hundred clock hours of clinical training by the supervising physician in the prescription of drugs, medicines, and therapeutic devices;

(3) Completion of a minimum of one year of supervised clinical practice or supervised clinical rotations. One year of clinical rotations in a program accredited by the Accreditation Review Commission on Education for the Physician Assistant (ARC-PA) or its predecessor agency, which includes pharmacotherapeutics as a component of its clinical training, shall satisfy such requirement. Proof of such training shall serve to document experience in the prescribing of drugs, medicines, and therapeutic devices;

(4) A physician assistant previously licensed in a jurisdiction where physician assistants are authorized to prescribe controlled substances may obtain a state bureau of narcotics and dangerous drugs registration if a supervising physician can attest that the physician assistant has met the requirements of subdivisions (1) to (3) of this subsection and provides documentation of existing federal Drug Enforcement Agency registration.

(L. 2009 S.B. 296, A.L. 2012 H.B. 1563, A.L. 2015 H.B. 709)



Section 334.748 Physician assistant, notice required to be posted that assistant is serving — hospital may limit assistant's activities.

Effective 28 Aug 1989

Title XXII OCCUPATIONS AND PROFESSIONS

334.748. Physician assistant, notice required to be posted that assistant is serving — hospital may limit assistant's activities. — 1. No physician assistant shall be used in any office of a physician or in a clinic or hospital unless a notice stating that a physician assistant is utilized is posted in a prominent place in such office, clinic or hospital.

2. Notwithstanding the provisions of sections 334.735 to 334.748, or the rules of the Missouri state board of registration for the healing arts, the governing body of every hospital shall have full authority to limit the functions and activities of any physician assistants performed in such hospital.

(L. 1989 S.B. 217 § 11, 12)



Section 334.749 Advisory commission for physician assistants, established, responsibilities — appointments to commission, members — compensation — annual meeting, elections.

Effective 28 Aug 2001

Title XXII OCCUPATIONS AND PROFESSIONS

334.749. Advisory commission for physician assistants, established, responsibilities — appointments to commission, members — compensation — annual meeting, elections. — 1. There is hereby established an "Advisory Commission for Physician Assistants" which shall guide, advise and make recommendations to the board. The commission shall also be responsible for the ongoing examination of the scope of practice and promoting the continuing role of physician assistants in the delivery of health care services. The commission shall assist the board in carrying out the provisions of sections 334.735 to 334.749.

2. The commission shall be appointed no later than October 1, 1996, and shall consist of five members, one member of the board, two licensed physician assistants, one physician and one lay member. The two licensed physician assistant members, the physician member and the lay member shall be appointed by the governor with the advice and consent of the senate. Each licensed physician assistant member shall be a citizen of the United States and a resident of this state, and shall be licensed as a physician assistant by this state. The physician member shall be a United States citizen, a resident of this state, have an active Missouri license to practice medicine in this state and shall be a supervising physician, at the time of appointment, to a licensed physician assistant. The lay member shall be a United States citizen and a resident of this state. The licensed physician assistant members shall be appointed to serve three-year terms, except that the first commission appointed shall consist of one member whose term shall be for one year and one member whose term shall be for two years. The physician member and lay member shall each be appointed to serve a three-year term. No physician assistant member nor the physician member shall be appointed for more than two consecutive three-year terms. The president of the Missouri Academy of Physicians Assistants in office at the time shall, at least ninety days prior to the expiration of a term of a physician assistant member of a commission member or as soon as feasible after such a vacancy on the commission otherwise occurs, submit to the director of the division of professional registration a list of five physician assistants qualified and willing to fill the vacancy in question, with the request and recommendation that the governor appoint one of the five persons so listed, and with the list so submitted, the president of the Missouri Academy of Physicians Assistants shall include in his or her letter of transmittal a description of the method by which the names were chosen by that association.

3. Notwithstanding any other provision of law to the contrary, any appointed member of the commission shall receive as compensation an amount established by the director of the division of professional registration not to exceed seventy dollars per day for commission business plus actual and necessary expenses. The director of the division of professional registration shall establish by rule guidelines for payment. All staff for the commission shall be provided by the state board of registration for the healing arts.

4. The commission shall hold an open annual meeting at which time it shall elect from its membership a chairman and secretary. The commission may hold such additional meetings as may be required in the performance of its duties, provided that notice of every meeting shall be given to each member at least ten days prior to the date of the meeting. A quorum of the commission shall consist of a majority of its members.

5. On August 28, 1998, all members of the advisory commission for registered physician assistants shall become members of the advisory commission for physician assistants and their successor shall be appointed in the same manner and at the time their terms would have expired as members of the advisory commission for registered physician assistants.

(L. 1996 H.B. 999, A.L. 1998 H.B. 1601, et al., A.L. 1999 H.B. 343, A.L. 2001 H.B. 567)



Section 334.800 Title of act — definitions.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

334.800. Title of act — definitions. — 1. Sections 334.800 to 334.930 shall be known and may be cited as the "Respiratory Care Practice Act".

2. For the purposes of sections 334.800 to 334.930, the following terms mean:

(1) "Board", the Missouri board for respiratory care, established in section 334.830;

(2) "Certified respiratory therapist" or "CRT", a person meeting entry-level qualifying educational requirements, having passed the certification examination and having been certified by the certifying entity;

(3) "Certifying entity", the cognitive competency testing organization as authorized by the board;

(4) "Continuing education", the offering of instruction or information to license holders for the purpose of maintaining or increasing skills necessary for the safe and competent practice of respiratory care;

(5) "CRT" and "RRT", abbreviations for certified respiratory therapist and registered respiratory therapist and are registered trademarks of a certifying entity of the National Board for Respiratory Care but does not include certified clinical perfusionists;

(6) "Direct clinical supervision", availability of a licensed respiratory care practitioner for purposes of immediate communication and consultation with, and the assistance of, the permit holder;

(7) "Division", the division of professional registration;

(8) "Practice of respiratory care", as provided in section 334.810;

(9) "Protocol", a written agreement of medical care plan delegating professional responsibilities to a person who is qualified by training, competency, experience or licensure to perform such responsibilities. A protocol is a defined response to a specific clinical situation and shall be written, signed and dated by a physician prior to its implementation;

(10) "Registered respiratory therapist" or "RRT", a person meeting advanced-level qualifying professional educational requirements, having passed the registry examination and having been registered by the certifying entity;

(11) "Respiratory care", the allied health profession whose practitioners function under the supervision of a physician or in accordance with clinical protocols accepted by the physician in the administration of pharmacologic, diagnostic and therapeutic agents related to respiratory care necessary to implement or modify diagnostic regimes, treatment, disease prevention or pulmonary rehabilitation of patients with deficiencies and abnormalities associated with the cardiopulmonary system;

(12) "Respiratory care practitioner", a person:

(a) Duly licensed by the board;

(b) Employed in the practice of respiratory care who has the knowledge and skill necessary to administer respiratory care as defined in this section;

(c) Who is able to function in situations of unsupervised patient contact requiring individual judgment; and

(d) Who is capable of serving as a resource to the physician in relation to the technical aspects of respiratory care as to safe and effective methods for administering respiratory care modalities;

(13) "Special training":

(a) Is a deliberate systematic educational activity in the affective, psychomotor and cognitive domains;

(b) Is intended to develop new proficiencies with an application in mind;

(c) Is presented with an attention to needs, objectives, activities and a defined means of evaluation.

(L. 1996 H.B. 999 § 1, A.L. 1999 H.B. 343, A.L. 2008 S.B. 788)



Section 334.810 Practice of respiratory care, definition — practice, where — practice, special training required, when — rules and regulations, authority to promulgate.

Effective 28 Aug 1996

Title XXII OCCUPATIONS AND PROFESSIONS

334.810. Practice of respiratory care, definition — practice, where — practice, special training required, when — rules and regulations, authority to promulgate. — 1. The "practice of respiratory care" includes, but is not limited to:

(1) The administration of pharmacologic, diagnostic and therapeutic agents related to respiratory care to implement a disease prevention, diagnostic, treatment or pulmonary rehabilitative regimen prescribed by a physician or by clinical protocols pertaining to the practice of respiratory care;

(2) Observing, examining, monitoring, assessment and evaluation of signs, symptoms and general physical response to respiratory care procedures, including whether such are abnormal, and implementation of changes in procedures based on observed abnormalities, appropriate clinical protocols or pursuant to a prescription by a physician licensed under chapter 334, or a person acting under a collaborative practice agreement as authorized by section 334.104; or

(3) The initiation of emergency procedures under the regulations of the board or as otherwise permitted in sections 334.800 to 334.930.

2. The practice of respiratory care is not limited to the hospital setting but shall always be performed under the prescription, order or protocol of a licensed physician and includes the diagnostic and therapeutic use of the following:

(1) Administration of medical gases, except for the purpose of anesthesia;

(2) Administration of pharmacologic agents related to, or in conjunction with, respiratory care procedures;

(3) Aerosolized medications and humidification;

(4) Arterial blood gas puncture or sample collection;

(5) Bronchopulmonary hygiene;

(6) Cardiopulmonary resuscitation;

(7) Environmental control mechanisms and therapy;

(8) Initiation, monitoring, modification of ventilator controls, and discontinuance or withdrawal of continuous mechanical ventilation;

(9) Intubation/extubation of endotracheal tubes, tracheostomy tubes and transtracheal catheters;

(10) Insertion of artificial airways and the maintenance of natural and artificial airways;

(11) Mechanical or physiological ventilatory support;

(12) Point-of-care diagnostic testing;

(13) Specific diagnostic and testing techniques employed in the medical management of patients to assist in diagnosis, monitoring, treatment and research of pulmonary abnormalities, including measurement of ventilatory volumes, pressures, flows, collection of specimens of blood and mucus, measurement and reporting of blood gases, expired and inspired gas samples and pulmonary function testing;

(14) Diagnostic monitoring or therapeutic intervention for oxygen desaturation, aberrant ventilatory patterns and related sleep disorders including obstructive and central apnea; and

(15) Other related physiologic measurements of the cardiopulmonary system.

3. The practice of respiratory care may also include, with special training, the following:

(1) Insertion and maintenance of peripheral arterial or venous lines and hemodynamic monitoring;

(2) Assistance with diagnostic or performing therapeutic bronchoscopy;

(3) Extracorporeal Membrane Oxygenation (ECMO), limited to the intensive care setting, and delivered under the supervision of a Certified Clinical Perfusionist (CCP, as defined by the American Board of Cardiovascular Perfusion, an allied medical professional whose expertise is the science of extracorporeal life support) and a licensed physician;

(4) Air or ground ambulance transport;

(5) Hyperbaric oxygenation therapy;

(6) Electrophysiologic monitoring; or

(7) Other diagnostic testing or special procedures.

4. The state board of registration for the healing arts pursuant to section 334.125, and the board of respiratory care, created pursuant to section 334.830, may jointly promulgate rules defining additional procedures recognized as proper to be performed by respiratory care practitioners. In order to take effect, such rules shall be approved by a majority vote of a quorum of each board. Neither the state board of registration for the healing arts nor the board of respiratory care may separately promulgate rules relating to the practice of respiratory care.

(L. 1996 H.B. 999 § 2)



Section 334.820 License required — practice of medicine not authorized.

Effective 28 Aug 1996

Title XXII OCCUPATIONS AND PROFESSIONS

334.820. License required — practice of medicine not authorized. — 1. No person in the state of Missouri, unless such person holds a current and valid license issued pursuant to sections 334.800 to 334.930, shall:

(1) Provide the services of a respiratory care practitioner, unless such person is otherwise exempt pursuant to section 334.900; and

(2) Represent himself or herself as, or hold himself or herself out, to the public by any title or description including the words, respiratory therapist, respiratory therapy technician, or inhalation therapist, or as having any similar description; and

(3) Advertise as, or take any action that would imply or lead the public to believe that such person is, a legitimate provider of respiratory care.

2. Nothing in sections 334.800 to 334.930 shall be construed to authorize or permit a respiratory care practitioner to practice medicine.

(L. 1996 H.B. 999 § 3)



Section 334.830 Missouri board for respiratory care created, members, appointment — terms — physician member — public member — hospital administrator member — respiratory therapist member — removal of a member.

Effective 28 Aug 1996

Title XXII OCCUPATIONS AND PROFESSIONS

334.830. Missouri board for respiratory care created, members, appointment — terms — physician member — public member — hospital administrator member — respiratory therapist member — removal of a member. — 1. There is hereby created within the division of professional registration a board to be known as the "Missouri Board for Respiratory Care". The board shall consist of seven members, all of whom shall be citizens of the United States, eighteen years of age or older and residents and registered voters of the state of Missouri for at least one year. The governor shall appoint the members of the board with the advice and consent of the senate for terms of three years except as provided in subsection 2 of this section. No more than four members on the board may be from the same political party. No member of the board shall serve more than two consecutive three-year terms. The members of the boards shall consist of one physician, one public member, one hospital administrator and four respiratory care practitioners.

2. The terms of the first board shall be:

(1) The physician and one registered respiratory therapist for one year;

(2) The public member, the certified respiratory therapy technician and one registered respiratory therapist for two years; and

(3) The hospital administrator and one registered respiratory therapist for three years.

3. The physician member of the board shall be licensed pursuant to chapter 334, have an interest and knowledge in the diagnosis and treatment of the deficiencies, abnormalities and diseases of the cardiopulmonary or respiratory systems.

4. The public member of the board shall be a registered voter and a person who is not, and never has been, a member of the profession regulated by the provisions of sections 334.800 to 334.930, or the spouse of any such person; and a person who does not have and never has had a material financial interest in either the providing of the professional services regulated by the provisions of sections 334.800 to 334.930 or an activity or organization directly related to the profession regulated pursuant to sections 334.800 to 334.930. The duty of the public member shall not include the determination of the technical requirements to be met for licensure or whether any person meets such technical requirements or the technical competence or technical judgment of a licensee or a candidate for licensure.

5. The hospital administrator member shall be employed as a hospital administrator in this state.

6. The certified respiratory therapy technician and registered respiratory therapists shall each have at least five years of active experience as a provider or teacher of respiratory care as the person's principal livelihood and shall be licensed, or in the case of the first board, registered, with the state of Missouri as a respiratory care practitioner.

7. Any member of the board may be removed from the board by the governor for neglect of duty required by law, for incompetency, or for unethical or dishonest conduct. Upon the death, resignation, disqualification or removal of any member of the board, the governor shall appoint a successor, within sixty calendar days after the vacancy occurs, to fill the vacancy for the remainder of the unexpired term.

(L. 1996 H.B. 999 § 4)



Section 334.840 Board chairperson elected, vice chairperson — rules and regulations, adoption by board — compensation and expenses.

Effective 28 Aug 1996

Title XXII OCCUPATIONS AND PROFESSIONS

334.840. Board chairperson elected, vice chairperson — rules and regulations, adoption by board — compensation and expenses. — 1. The board shall elect annually a chairperson, vice chairperson and a secretary from among its members. In even-numbered years, the chairperson shall be elected from the respiratory care members and the vice chairperson from the nonrespiratory care members and in odd-numbered years the chairperson shall be from nonrespiratory care members and the vice chairperson from the respiratory care members.

2. The board shall adopt, implement, rescind, amend and administer such rules and regulations as may be necessary to carry out the provisions of sections 334.800 to 334.930, including, but not limited to, rules relating to professional conduct, continuing education requirements for renewal of licenses, approval or sanction of continuing education programs, the amount of continuing education hours required and to the establishment of ethical standards of practice for persons holding a license or permit to practice respiratory care in this state. The board shall meet with the division at least twice a year and advise the division on matters within the scope of sections 334.800 to 334.930. The board may convene at the request of the chairperson or as the board may determine for such other meetings as may be necessary. A presence of a majority of the members of the board constitutes a quorum at any meeting.

3. Each member of the board shall receive as compensation, an amount set by the division not to exceed fifty dollars per day, for each day devoted to the affairs of the board and may be reimbursed for actual and necessary expenses incurred in the performance of the member's official duties.

(L. 1996 H.B. 999 § 5)



Section 334.850 Personnel provided through division of professional registration, duties — rulemaking.

Effective 28 Aug 2009

Title XXII OCCUPATIONS AND PROFESSIONS

334.850. Personnel provided through division of professional registration, duties — rulemaking. — The division of professional registration shall provide all necessary personnel to carry out the provisions of sections 334.800 to 334.930. The division shall:

(1) Exercise all budgeting, purchasing, reporting and other related management functions;

(2) Deposit all fees collected pursuant to sections 334.800 to 334.930 by transmitting such funds to the department of revenue for deposit to the state treasury to the credit of the "Respiratory Care Practitioners Fund", which is hereby created. Notwithstanding the provisions of section 33.080, to the contrary, money in this fund shall not be transferred and placed to the credit of general revenue until the amount in the fund at the end of the biennium exceeds two times the amount of the appropriations from the fund for the preceding fiscal year, or three times the amount if the board requires renewal of licenses less often than annually. The amount, if any, in the fund which shall lapse is that amount in the fund which exceeds the appropriate multiple of the appropriations from the fund for the preceding fiscal year;

(3) Process applications and notify licensees when a license is to expire;

(4) Establish the amount the board shall receive as per diem for each day devoted to the member's official duties on the board and reimburse any actual and necessary expenses a board member incurs in the performance of the member's official duties;

(5) Promulgate, in cooperation with the board, such rules and regulations as are necessary to administer the provisions of sections 334.800 to 334.930. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in sections 334.800 to 334.930 shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. All rulemaking authority delegated prior to August 28, 1999, is of no force and effect and repealed. Nothing in this section shall be interpreted to repeal or affect the validity of any rule filed or adopted prior to August 28, 1999, if it fully complied with all applicable provisions of law. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 1999, shall be invalid and void.

(L. 1996 H.B. 999 § 6, A.L. 1999 H.B. 343, A.L. 2009 S.B. 296)



Section 334.860 Promulgation of rules, authority.

Effective 28 Aug 1996

Title XXII OCCUPATIONS AND PROFESSIONS

334.860. Promulgation of rules, authority. — No rule or portion of a rule promulgated under the authority of sections 334.800 to 334.930 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1996 H.B. 999 § 7)



Section 334.870 Licensing requirements, background checks.

Effective 28 Aug 2001

Title XXII OCCUPATIONS AND PROFESSIONS

334.870. Licensing requirements, background checks. — An applicant for a license to practice respiratory care may be issued a license which is valid until the expiration date as determined by the board after the following requirements have been met:

(1) The applicant submits to the board:

(a) A completed application for licensure;

(b) Written evidence of:

a. Credentials from the certifying entity; or

b. Current licensure or registration as a respiratory care practitioner in another state, the District of Columbia or territory of the United States which requires standards for licensure or registration determined by the board to be equivalent to, or exceed, the requirements for licensure under sections 334.800 to 334.930;

(c) Payment of any required fees;

(2) The board requests and receives a complete background check and other information as may be deemed necessary to fulfill sections 334.800 to 334.910;

(3) An applicant who has completed the requirements of subdivision (1) of this section and has submitted the necessary information for the background check pursuant to subdivision (2) of this section may obtain a conditional license to practice as a respiratory care practitioner pending the outcome of the background check subject to the following restrictions:

(a) The conditional license shall only be issued if the applicant has made a prima facie showing that he or she meets all of the requirements for full licensure;

(b) The conditional license shall only be effective until the board has had an opportunity to investigate the applicant's qualifications for licensure pursuant to subdivisions (1) and (2) of this section and to notify the applicant that his or her application for licensure has been granted or denied;

(c) If the applicant provides false or misleading information to the board, the board may automatically terminate the conditional license. If the board automatically terminates a conditional license, the board shall notify the holder of the board's decision by certified mail or personal service;

(d) In no event shall such conditional license be in effect for more than twelve months after the date of its issuance;

(e) A conditional license shall not be eligible for renewal; and

(f) No fee shall be charged for issuing a conditional license.

(L. 1996 H.B. 999 § 8, A.L. 2001 H.B. 567)



Section 334.880 License renewal — inactive status.

Effective 28 Aug 2001

Title XXII OCCUPATIONS AND PROFESSIONS

334.880. License renewal — inactive status. — 1. A license issued pursuant to sections 334.800 to 334.930 shall be renewed biennially, except as provided in sections 334.800 to 334.930. The board shall mail a notice to each person licensed during the preceding licensing period at least thirty calendar days prior to the expiration date of the license. The board shall not renew any license unless the licensee shall provide satisfactory evidence of having complied with the board's minimum requirements for continuing education.

2. Failure of a licensee to renew his or her license prior to the expiration of the license shall result in the lapse of the license. A lapsed license may be reinstated by the board as provided by rule.

3. Each licensee may, in lieu of submitting proof of the completion of the required continuing education course, apply for an inactive license at the time of renewal and pay the required inactive fee. An inactive license shall be renewed biennially. An inactive license may be reactivated by the board as provided by rule.

4. Any person who practices as a respiratory care practitioner during the time his or her license is inactive or lapsed shall be considered an illegal practitioner and shall be subject to the penalties for violation of the respiratory care practice act.

(L. 1996 H.B. 999 § 9, A.L. 1999 H.B. 343, A.L. 2001 H.B. 567)



Section 334.890 Six-month education permit, requirements — supervision required, when — conditional permit issued, when.

Effective 28 Aug 2001

Title XXII OCCUPATIONS AND PROFESSIONS

334.890. Six-month education permit, requirements — supervision required, when — conditional permit issued, when. — 1. If an applicant submits an application, pays the required fees and provides documentation that the applicant is enrolled in a nationally accredited respiratory care educational program and the board completes a background check, an applicant may be issued an educational permit to practice respiratory care during the applicant's course of study and up to a period of six months after the date the applicant graduates from the program. If the holder of an educational permit issued pursuant to this section discontinues courseware in the program prior to graduation, such holder's educational permit shall be automatically revoked.

2. If an applicant graduates from a nationally accredited respiratory care educational program but does not obtain an educational permit during his or her course of study, then upon graduation the applicant may apply to the board for a temporary permit. If an applicant submits an application to the board, pays the required fees and the board completes a background check, the board may issue a one-time temporary permit to practice respiratory care for a period of six months from the date the applicant graduated from a nationally accredited respiratory care educational program. Temporary permits issued to applicants pursuant to this section shall automatically expire six months after the date the applicant graduated from a nationally accredited respiratory care education program or upon issuance or denial of a respiratory care practitioner license by the board, whichever first occurs.

3. If an applicant submits an application to the board, pays the required fees and the board completes a background check, the board may issue a one-time temporary permit to practice respiratory care for a period of six months from the date the temporary permit is issued by the board. Such temporary permit shall automatically expire at the end of the six-month period or upon issuance of a denial of a respiratory care practitioner license by the board, whichever first occurs. The board may issue the temporary permit provided by this section if the applicant:

(1) Is a veteran of the United States military services and such applicant has a minimum of six months' respiratory care experience during the previous eighteen months as a member of the military and such experience is verified; or

(2) Is duly licensed as a respiratory care practitioner pursuant to the laws of another state, the District of Columbia or territory of the United States, and submits an application for licensure as a respiratory care practitioner in this state.

4. The holder of an educational or a temporary permit may only perform and provide such services of a respiratory care practitioner, as defined in section 334.800, under the direct clinical supervision of a person licensed as a respiratory care practitioner in this state as set forth by rule. The holder of a current and valid educational permit or temporary permit may not represent himself or herself as a respiratory care practitioner, use the title respiratory care practitioner or use the abbreviation "R.C.P.". Any holder of an educational permit or a temporary permit shall show such permit upon request.

5. An applicant who completes the requirements of subsections 1 to 3 of this section and submits the necessary information for the background check required by this section may obtain a conditional permit to practice respiratory care in accordance with the provisions of sections 334.800 to 334.910 pending the outcome of the background check subject to the following restrictions:

(1) The conditional permit shall only be issued if the applicant has made a prima facie showing that he or she meets all of the requirements for an educational permit or temporary permit;

(2) The conditional permit shall only be effective until the board has had an opportunity to investigate the applicant's qualifications to hold a permit pursuant to subsections 1 to 3 of this section and to notify the applicant that his or her application for an educational or temporary permit has been granted or denied;

(3) If the applicant provides false or misleading information to the board, the board may automatically terminate the conditional permit. If the board automatically terminates a conditional permit, the board shall notify the holder of the board's decision by certified mail or personal service;

(4) In no event shall such conditional permit be in effect for more than twelve months after the date of its issuance;

(5) A conditional permit shall not be renewed; and

(6) No fee shall be charged for issuing a conditional permit.

(L. 1996 H.B. 999 § 10, A.L. 1999 H.B. 343, A.L. 2001 H.B. 567)



Section 334.900 Individuals and activities not limited by respiratory care practice act.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

334.900. Individuals and activities not limited by respiratory care practice act. — So long as the person involved does not represent or hold himself or herself out as a respiratory care practitioner as defined in subdivision (12) of subsection 2 of section 334.800, nothing in sections 334.800 to 334.930 is intended to limit, preclude or otherwise interfere with:

(1) Self-care by a patient or gratuitous care by a friend or family member;

(2) Respiratory care rendered, by any provider in the course of emergency care;

(3) Persons in the military services or working in federal facilities from performing any activities as described in sections 334.800 to 334.930 during the course of their assigned duties in the military service or a federal facility;

(4) Persons from engaging in cardiopulmonary research;

(5) Respiratory care rendered in the course of transporting a patient into or out of the state of Missouri;

(6) The services rendered by state-certified aides, assistants or technicians as defined in the long-term care facility and licensure law; or

(7) The practice of respiratory care by:

(a) A licensed health care provider performing a respiratory care procedure that is within the scope of practice of the licensee;

(b) A licensed health care provider performing a respiratory care procedure that is not within the scope of practice of the licensee, so long as the licensee has received special training deemed sufficient by the board for respiratory care;

(c) A health care provider who is not licensed but is certified or registered, so long as the provider has received special training or passed an examination approved by the board for respiratory care;

(8) A person pursuing an accredited course of study leading to a degree or certificate in respiratory care at an accredited or approved educational program so long as such person does not provide respiratory care services outside the educational program. Such person shall be designated by a title that clearly indicates the person's status as a student.

(L. 1996 H.B. 999 § 11, A.L. 1999 H.B. 343)



Section 334.910 Complaints received by the board, investigation, subpoenas, petitions, filing complaint with administrative hearing commission.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

334.910. Complaints received by the board, investigation, subpoenas, petitions, filing complaint with administrative hearing commission. — Any complaint received by the board concerning a person who is the holder of a license or permit issued pursuant to sections 334.800 to 334.930 or any complaint regarding any professional practice regulated by sections 334.800 to 334.930 shall be recorded as received and the date received. The board:

(1) Shall investigate all complaints concerning alleged violations of the provisions of sections 334.800 to 334.930 or if there are grounds for the suspension, revocation or refusal to issue any license or permit. The board may employ investigators who shall investigate complaints and make inspections and any inquiries as, in the judgment of the board, are appropriate to enforce the provisions of sections 334.800 to 334.930;

(2) May issue subpoenas and subpoena duces tecum in order to cause any licensee, permit holder or any other person to produce records or to appear as a witness pursuant to any investigation or proceeding conducted pursuant to the provisions of sections 334.800 to 334.930;

(3) May, in lieu of or in addition to any remedy provided in this section, file a petition in the name of the state asking a court to issue a restraining order, an injunction or a writ of mandamus against any person who is, or has been, violating any of the provisions of sections 334.800 to 334.930 or any lawful rule, order or subpoena of the department or the board;

(4) May, if the evidence supports such action, cause a complaint to be filed with the administrative hearing commission as provided in chapter 621 against any holder of any license or permit issued pursuant to sections 334.800 to 334.930.

(L. 1996 H.B. 999 § 12, A.L. 1999 H.B. 343)



Section 334.920 Board powers — disciplining and sanctions — violations, penalty.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

334.920. Board powers — disciplining and sanctions — violations, penalty. — 1. The board may refuse to issue or renew any certificate of registration or authority, permit or license required pursuant to sections 334.800 to 334.930 for one or any combination of causes stated in subsection 2 of this section. The board shall notify the applicant in writing of the reasons for the refusal and shall advise the applicant of his or her right to file a complaint with the administrative hearing commission as provided by chapter 621.

2. The board may cause a complaint to be filed with the administrative hearing commission as provided by chapter 621 against any holder of any certificate of registration or authority, permit or license required by sections 334.800 to 334.930 or any person who has failed to renew or has surrendered his or her certificate of registration or authority, permit or license for any one or any combination of the following causes:

(1) Use or unlawful possession of any controlled substance, as defined in chapter 195, or alcoholic beverage to an extent that such use impairs a person's ability to perform the work of a respiratory care practitioner;

(2) The person has been finally adjudicated and found guilty, or entered a plea of guilty or nolo contendere, in a criminal prosecution under the laws of any state or of the United States, for any offense reasonably related to the qualifications, functions or duties of a respiratory care practitioner, for any offense an essential element is fraud, dishonesty or an act of violence, or for any offense involving moral turpitude, whether or not sentence is imposed;

(3) Use of fraud, deception, misrepresentation or bribery in securing any certificate of registration or authority, permit or license issued pursuant to sections 334.800 to 334.930 or in obtaining permission to take any examination given or required pursuant to sections 334.800 to 334.930;

(4) Obtaining or attempting to obtain any fee, charge, tuition or other compensation by fraud, deception or misrepresentation;

(5) Incompetency, misconduct, gross negligence, fraud, misrepresentation or dishonesty in the performance of the functions and duties of a respiratory care practitioner;

(6) Violation of, or assisting or enabling any person to violate, any provision of sections 334.800 to 334.930 or any lawful rule or regulation adopted pursuant to sections 334.800 to 334.930;

(7) Impersonation of any person holding a certificate of registration or authority, permit or license or allowing any person to use his or her certificate of registration or authority, permit, license or diploma from any school;

(8) Disciplinary action against the holder of a license or other right to practice any profession regulated by sections 334.800 to 334.930 granted by another state, territory, federal agency or country upon grounds for which revocation or suspension is authorized in this state;

(9) A person if finally adjudged insane or incompetent by a court of competent jurisdiction;

(10) Assisting or enabling any person to practice or offer to practice as a respiratory care practitioner who is not registered and currently eligible to practice pursuant to sections 334.800 to 334.930;

(11) Issuance of a certificate of registration or authority, permit or license based upon a material mistake of fact;

(12) Violation of any professional trust or confidence;

(13) Use of any advertisement or solicitation which is false, misleading or deceptive to the general public or persons to whom the advertisement or solicitation is primarily directed;

(14) Committing unethical conduct as defined in the ethical standards for respiratory care practitioners adopted by the division and filed with the secretary of state; or

(15) Violation of the drug laws or rules and regulations of this state, any other state or the federal government.

3. After the filing of such complaint, the proceedings shall be conducted in accordance with the provisions of chapter 621. Upon a finding by the administrative hearing commission that the grounds, provided in subsection 2 of this section for disciplinary action are met, the board may, singly or in combination, censure or place the person named in the complaint on probation with such terms and conditions as the board deems appropriate for a period not to exceed five years, or may suspend, for a period not to exceed three years, or may revoke the license, certificate or permit.

4. An individual whose license has been revoked shall wait at least one year from the date of revocation to apply for relicensure. Relicensure shall be at the discretion of the board after compliance with all requirements of sections 334.800 to 334.930 relative to the licensing of the applicant for the first time.

5. Any person who violates any of the provisions of sections 334.800 to 334.930 is guilty of class A misdemeanor.

(L. 1996 H.B. 999 § 13, A.L. 1999 H.B. 343)



Section 334.930 Immunity from liability for emergency care.

Effective 28 Aug 1996

Title XXII OCCUPATIONS AND PROFESSIONS

334.930. Immunity from liability for emergency care. — A respiratory care practitioner may:

(1) In good faith render emergency care or assistance, without compensation, at the scene of an emergency or accident, and shall not be liable for any civil damages, for acts or omissions other than damages occasioned by negligence or by willful or wanton acts or omissions by such person in rendering such emergency care;

(2) In good faith render emergency care or assistance, without compensation, to any minor involved in an accident, or in competitive sports, or other emergency at the scene of an accident, without first obtaining the consent of the parent or guardian of the minor, and shall not be liable for any civil damages other than damages occasioned by negligence or by willful or wanton acts or omissions by such person in rendering the emergency care.

(L. 1996 H.B. 999 § 14)



Section 334.950 Collaboration between providers and medical resource centers — definitions — recommendations — rulemaking authority, SAFE CARE providers.

Effective 28 Aug 2014

Title XXII OCCUPATIONS AND PROFESSIONS

334.950. Collaboration between providers and medical resource centers — definitions — recommendations — rulemaking authority, SAFE CARE providers. — 1. As used in this section, the following terms shall mean:

(1) "Child abuse medical resource centers", medical institutions affiliated with accredited children's hospitals or recognized institutions of higher education with accredited medical school programs that provide training, support, mentoring, and peer review to SAFE CARE providers in Missouri;

(2) "SAFE CARE provider", a physician, advanced practice nurse, or physician's assistant licensed in this state who provides medical diagnosis and treatment to children suspected of being victims of abuse and who receives:

(a) Missouri-based initial intensive training regarding child maltreatment from the SAFE CARE network;

(b) Ongoing update training on child maltreatment from the SAFE CARE network;

(c) Peer review and new provider mentoring regarding the forensic evaluation of children suspected of being victims of abuse from the SAFE CARE network;

(3) "Sexual assault forensic examination child abuse resource education network" or "SAFE CARE network", a network of SAFE CARE providers and child abuse medical resource centers that collaborate to provide forensic evaluations, medical training, support, mentoring, and peer review for SAFE CARE providers for the medical evaluation of child abuse victims in this state to improve outcomes for children who are victims of or at risk for child maltreatment by enhancing the skills and role of the medical provider in a multidisciplinary context.

2. Child abuse medical resource centers may collaborate directly or through the use of technology with SAFE CARE providers to promote improved services to children who are suspected victims of abuse that will need to have a forensic medical evaluation conducted by providing specialized training for forensic medical evaluations for children conducted in a hospital, child advocacy center, or by a private health care professional without the need for a collaborative agreement between the child abuse medical resource center and a SAFE CARE provider.

3. SAFE CARE providers who are a part of the SAFE CARE network in Missouri may collaborate directly or through the use of technology with other SAFE CARE providers and child abuse medical resource centers to promote improved services to children who are suspected victims of abuse that will need to have a forensic medical evaluation conducted by providing specialized training for forensic medical evaluations for children conducted in a hospital, child advocacy center, or by a private health care professional without the need for a collaborative agreement between the child abuse medical resource center and a SAFE CARE provider.

4. The SAFE CARE network shall develop recommendations concerning medically based screening processes and forensic evidence collection for children who may be in need of an emergency examination following an alleged sexual assault. Such recommendations shall be provided to the SAFE CARE providers, child advocacy centers, hospitals and licensed practitioners that provide emergency examinations for children suspected of being victims of abuse.

5. The department of public safety shall establish rules and make payments to SAFE CARE providers, out of appropriations made for that purpose, who provide forensic examinations of persons under eighteen years of age who are alleged victims of physical abuse.

6. The department shall establish maximum reimbursement rates for charges submitted under this section, which shall reflect the reasonable cost of providing the forensic exam.

7. The department shall only reimburse providers for forensic evaluations and case reviews. The department shall not reimburse providers for medical procedures, facility fees, supplies or laboratory/radiology tests.

8. In order for the department to provide reimbursement, the child shall be the subject of a child abuse investigation or reported to the children's division as a result of the examination.

9. A minor may consent to examination under this section. Such consent is not subject to disaffirmance because of the individual's status as a minor, and the consent of a parent or guardian of the minor is not required for such examination.

(L. 2010 H.B. 2270, A.L. 2014 H.B. 1092 merged with H.B. 1231 merged with S.B. 852 merged with S.B. 869)



Section 334.1200 Purpose.

Effective 28 Aug 2016

Title XXII OCCUPATIONS AND PROFESSIONS

*334.1200. Purpose. — The purpose of this compact is to facilitate interstate practice of physical therapy with the goal of improving public access to physical therapy services. The practice of physical therapy occurs in the state where the patient/client is located at the time of the patient/client encounter. The compact preserves the regulatory authority of states to protect public health and safety through the current system of state licensure.

This compact is designed to achieve the following objectives:

1. Increase public access to physical therapy services by providing for the mutual recognition of other member state licenses;

2. Enhance the states’ ability to protect the public’s health and safety;

3. Encourage the cooperation of member states in regulating multistate physical therapy practice;

4. Support spouses of relocating military members;

5. Enhance the exchange of licensure, investigative, and disciplinary information between member states; and

6. Allow a remote state to hold a provider of services with a compact privilege in that state accountable to that state’s practice standards.

(L. 2016 H.B. 1816 merged with S.B. 608 merged with S.B. 635 merged with S.B. 973)

Contingent effective date, see § 334.1230.

*S.B. 608 was vetoed July 5, 2016. The veto was overridden on September 14, 2016.



Section 334.1203 Definitions.

Effective 28 Aug 2016

Title XXII OCCUPATIONS AND PROFESSIONS

*334.1203. Definitions. — As used in this compact, and except as otherwise provided, the following definitions shall apply:

1. “Active Duty Military” means full-time duty status in the active uniformed service of the United States, including members of the National Guard and Reserve on active duty orders pursuant to 10 U.S.C. Section 1209 and 1211.

2. “Adverse Action” means disciplinary action taken by a physical therapy licensing board based upon misconduct, unacceptable performance, or a combination of both.

3. “Alternative Program” means a nondisciplinary monitoring or practice remediation process approved by a physical therapy licensing board. This includes, but is not limited to, substance abuse issues.

4. “Compact privilege” means the authorization granted by a remote state to allow a licensee from another member state to practice as a physical therapist or work as a physical therapist assistant in the remote state under its laws and rules. The practice of physical therapy occurs in the member state where the patient/client is located at the time of the patient/client encounter.

5. “Continuing competence” means a requirement, as a condition of license renewal, to provide evidence of participation in, and/or completion of, educational and professional activities relevant to practice or area of work.

6. “Data system” means a repository of information about licensees, including examination, licensure, investigative, compact privilege, and adverse action.

7. “Encumbered license” means a license that a physical therapy licensing board has limited in any way.

8. “Executive Board” means a group of directors elected or appointed to act on behalf of, and within the powers granted to them by, the commission.

9. “Home state” means the member state that is the licensee’s primary state of residence.

10. “Investigative information” means information, records, and documents received or generated by a physical therapy licensing board pursuant to an investigation.

11. “Jurisprudence requirement” means the assessment of an individual’s knowledge of the laws and rules governing the practice of physical therapy in a state.

12. “Licensee” means an individual who currently holds an authorization from the state to practice as a physical therapist or to work as a physical therapist assistant.

13. “Member state” means a state that has enacted the compact.

14. “Party state” means any member state in which a licensee holds a current license or compact privilege or is applying for a license or compact privilege.

15. “Physical therapist” means an individual who is licensed by a state to practice physical therapy.

16. “Physical therapist assistant” means an individual who is licensed/certified by a state and who assists the physical therapist in selected components of physical therapy.

17. “Physical therapy”, “physical therapy practice”, and “the practice of physical therapy” mean the care and services provided by or under the direction and supervision of a licensed physical therapist.

18. “Physical therapy compact commission” or “commission” means the national administrative body whose membership consists of all states that have enacted the compact.

19. “Physical therapy licensing board” or “licensing board” means the agency of a state that is responsible for the licensing and regulation of physical therapists and physical therapist assistants.

20. “Remote state” means a member state other than the home state, where a licensee is exercising or seeking to exercise the compact privilege.

21. “Rule” means a regulation, principle, or directive promulgated by the commission that has the force of law.

22. “State” means any state, commonwealth, district, or territory of the United States of America that regulates the practice of physical therapy.

(L. 2016 H.B. 1816 merged with S.B. 608 merged with S.B. 635 merged with S.B. 973)

Contingent effective date, see § 334.1230.

*S.B. 608 was vetoed July 5, 2016. The veto was overridden on September 14, 2016.



Section 334.1206 State participation in the compact.

Effective 28 Aug 2016

Title XXII OCCUPATIONS AND PROFESSIONS

*334.1206. State participation in the compact. — A. To participate in the compact, a state must:

1. Participate fully in the commission’s data system, including using the commission’s unique identifier as defined in rules;

2. Have a mechanism in place for receiving and investigating complaints about licensees;

3. Notify the commission, in compliance with the terms of the compact and rules, of any adverse action or the availability of investigative information regarding a licensee;

4. Fully implement a criminal background check requirement, within a time frame established by rule, by receiving the results of the Federal Bureau of Investigation record search on criminal background checks and use the results in making licensure decisions in accordance with section 334.1206.B.;

5. Comply with the rules of the commission;

6. Utilize a recognized national examination as a requirement for licensure pursuant to the rules of the commission; and

7. Have continuing competence requirements as a condition for license renewal.

B. Upon adoption of sections 334.1200 to 334.1233, the member state shall have the authority to obtain biometric-based information from each physical therapy licensure applicant and submit this information to the Federal Bureau of Investigation for a criminal background check in accordance with 28 U.S.C. Section 534 and 42 U.S.C. Section 14616.

C. A member state shall grant the compact privilege to a licensee holding a valid unencumbered license in another member state in accordance with the terms of the compact and rules.

D. Member states may charge a fee for granting a compact privilege.

(L. 2016 H.B. 1816 merged with S.B. 608 merged with S.B. 635 merged with S.B. 973)

Contingent effective date, see § 334.1230.

*S.B. 608 was vetoed July 5, 2016. The veto was overridden on September 14, 2016.



Section 334.1209 Compact privilege.

Effective 28 Aug 2016

Title XXII OCCUPATIONS AND PROFESSIONS

*334.1209. Compact privilege. — A. To exercise the compact privilege under the terms and provisions of the compact, the licensee shall:

1. Hold a license in the home state;

2. Have no encumbrance on any state license;

3. Be eligible for a compact privilege in any member state in accordance with section 334.1209D, G and H;

4. Have not had any adverse action against any license or compact privilege within the previous 2 years;

5. Notify the commission that the licensee is seeking the compact privilege within a remote state(s);

6. Pay any applicable fees, including any state fee, for the compact privilege;

7. Meet any jurisprudence requirements established by the remote state(s) in which the licensee is seeking a compact privilege; and

8. Report to the commission adverse action taken by any nonmember state within thirty days from the date the adverse action is taken.

B. The compact privilege is valid until the expiration date of the home license. The licensee must comply with the requirements of section 334.1209.A. to maintain the compact privilege in the remote state.

C. A licensee providing physical therapy in a remote state under the compact privilege shall function within the laws and regulations of the remote state.

D. A licensee providing physical therapy in a remote state is subject to that state’s regulatory authority. A remote state may, in accordance with due process and that state’s laws, remove a licensee’s compact privilege in the remote state for a specific period of time, impose fines, and/or take any other necessary actions to protect the health and safety of its citizens. The licensee is not eligible for a compact privilege in any state until the specific time for removal has passed and all fines are paid.

E. If a home state license is encumbered, the licensee shall lose the compact privilege in any remote state until the following occur:

1. The home state license is no longer encumbered; and

2. Two years have elapsed from the date of the adverse action.

F. Once an encumbered license in the home state is restored to good standing, the licensee must meet the requirements of section 334.1209A to obtain a compact privilege in any remote state.

G. If a licensee’s compact privilege in any remote state is removed, the individual shall lose the compact privilege in any remote state until the following occur:

1. The specific period of time for which the compact privilege was removed has ended;

2. All fines have been paid; and

3. Two years have elapsed from the date of the adverse action.

H. Once the requirements of section 334.1209G have been met, the license must meet the requirements in section 334.1209A to obtain a compact privilege in a remote state.

(L. 2016 H.B. 1816 merged with S.B. 608 merged with S.B. 635 merged with S.B. 973)

Contingent effective date, see § 334.1230.

*S.B. 608 was vetoed July 5, 2016. The veto was overridden on September 14, 2016.



Section 334.1212 Active duty military personnel or their spouses

Effective 28 Aug 2016

Title XXII OCCUPATIONS AND PROFESSIONS

*334.1212. Active duty military personnel or their spouses — A licensee who is active duty military or is the spouse of an individual who is active duty military may designate one of the following as the home state:

A. Home of record;

B. Permanent change of station (PCS); or

C. State of current residence if it is different than the PCS state or home of record.

(L. 2016 H.B. 1816 merged with S.B. 608 merged with S.B. 635 merged with S.B. 973)

Contingent effective date, see § 334.1230.

*S.B. 608 was vetoed July 5, 2016. The veto was overridden on September 14, 2016.



Section 334.1215 Adverse actions.

Effective 28 Aug 2016

Title XXII OCCUPATIONS AND PROFESSIONS

*334.1215. Adverse actions. — A. A home state shall have exclusive power to impose adverse action against a license issued by the home state.

B. A home state may take adverse action based on the investigative information of a remote state, so long as the home state follows its own procedures for imposing adverse action.

C. Nothing in this compact shall override a member state’s decision that participation in an alternative program may be used in lieu of adverse action and that such participation shall remain nonpublic if required by the member state’s laws. Member states must require licensees who enter any alternative programs in lieu of discipline to agree not to practice in any other member state during the term of the alternative program without prior authorization from such other member state.

D. Any member state may investigate actual or alleged violations of the statutes and rules authorizing the practice of physical therapy in any other member state in which a physical therapist or physical therapist assistant holds a license or compact privilege.

E. A remote state shall have the authority to:

1. Take adverse actions as set forth in section 334.1209.D. against a licensee’s compact privilege in the state;

2. Issue subpoenas for both hearings and investigations that require the attendance and testimony of witnesses, and the production of evidence. Subpoenas issued by a physical therapy licensing board in a party state for the attendance and testimony of witnesses, and/or the production of evidence from another party state, shall be enforced in the latter state by any court of competent jurisdiction, according to the practice and procedure of that court applicable to subpoenas issued in proceedings pending before it. The issuing authority shall pay any witness fees, travel expenses, mileage, and other fees required by the service statutes of the state where the witnesses and/or evidence are located; and

3. If otherwise permitted by state law, recover from the licensee the costs of investigations and disposition of cases resulting from any adverse action taken against that licensee.

F. Joint Investigations

1. In addition to the authority granted to a member state by its respective physical therapy practice act or other applicable state law, a member state may participate with other member states in joint investigations of licensees.

2. Member states shall share any investigative, litigation, or compliance materials in furtherance of any joint or individual investigation initiated under the compact.

(L. 2016 H.B. 1816 merged with S.B. 608 merged with S.B. 635 merged with S.B. 973)

Contingent effective date, see § 334.1230.

*S.B. 608 was vetoed July 5, 2016. The veto was overridden on September 14, 2016.



Section 334.1218 Establishment of the physical therapy compact commission.

Effective 28 Aug 2016

Title XXII OCCUPATIONS AND PROFESSIONS

*334.1218. Establishment of the physical therapy compact commission. — A. The compact member states hereby create and establish a joint public agency known as the physical therapy compact commission:

1. The commission is an instrumentality of the compact states.

2. Venue is proper and judicial proceedings by or against the commission shall be brought solely and exclusively in a court of competent jurisdiction where the principal office of the commission is located. The commission may waive venue and jurisdictional defenses to the extent it adopts or consents to participate in alternative dispute resolution proceedings.

3. Nothing in this compact shall be construed to be a waiver of sovereign immunity.

B. Membership, Voting, and Meetings

1. Each member state shall have and be limited to one delegate selected by that member state’s licensing board.

2. The delegate shall be a current member of the licensing board, who is a physical therapist, physical therapist assistant, public member, or the board administrator.

3. Any delegate may be removed or suspended from office as provided by the law of the state from which the delegate is appointed.

4. The member state board shall fill any vacancy occurring in the commission.

5. Each delegate shall be entitled to one vote with regard to the promulgation of rules and creation of bylaws and shall otherwise have an opportunity to participate in the business and affairs of the commission.

6. A delegate shall vote in person or by such other means as provided in the bylaws. The bylaws may provide for delegates’ participation in meetings by telephone or other means of communication.

7. The commission shall meet at least once during each calendar year. Additional meetings shall be held as set forth in the bylaws.

C. The commission shall have the following powers and duties:

1. Establish the fiscal year of the commission;

2. Establish bylaws;

3. Maintain its financial records in accordance with the bylaws;

4. Meet and take such actions as are consistent with the provisions of this compact and the bylaws;

5. Promulgate uniform rules to facilitate and coordinate implementation and administration of this compact. The rules shall have the force and effect of law and shall be binding in all member states;

6. Bring and prosecute legal proceedings or actions in the name of the commission, provided that the standing of any state physical therapy licensing board to sue or be sued under applicable law shall not be affected;

7. Purchase and maintain insurance and bonds;

8. Borrow, accept, or contract for services of personnel, including, but not limited to, employees of a member state;

9. Hire employees, elect or appoint officers, fix compensation, define duties, grant such individuals appropriate authority to carry out the purposes of the compact, and to establish the commission’s personnel policies and programs relating to conflicts of interest, qualifications of personnel, and other related personnel matters;

10. Accept any and all appropriate donations and grants of money, equipment, supplies, materials and services, and to receive, utilize and dispose of the same; provided that at all times the commission shall avoid any appearance of impropriety and/or conflict of interest;

11. Lease, purchase, accept appropriate gifts or donations of, or otherwise to own, hold, improve or use, any property, real, personal or mixed; provided that at all times the commission shall avoid any appearance of impropriety;

12. Sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property real, personal, or mixed;

13. Establish a budget and make expenditures;

14. Borrow money;

15. Appoint committees, including standing committees comprised of members, state regulators, state legislators or their representatives, and consumer representatives, and such other interested persons as may be designated in this compact and the bylaws;

16. Provide and receive information from, and cooperate with, law enforcement agencies;

17. Establish and elect an executive board; and

18. Perform such other functions as may be necessary or appropriate to achieve the purposes of this compact consistent with the state regulation of physical therapy licensure and practice.

D. The Executive Board

The executive board shall have the power to act on behalf of the commission according to the terms of this compact.

1. The executive board shall be comprised of nine members:

a. Seven voting members who are elected by the commission from the current membership of the commission;

b. One ex officio, nonvoting member from the recognized national physical therapy professional association; and

c. One ex officio, nonvoting member from the recognized membership organization of the physical therapy licensing boards.

2. The ex officio members will be selected by their respective organizations.

3. The commission may remove any member of the executive board as provided in bylaws.

4. The executive board shall meet at least annually.

5. The executive board shall have the following duties and responsibilities:

a. Recommend to the entire commission changes to the rules or bylaws, changes to this compact legislation, fees paid by compact member states such as annual dues, and any commission compact fee charged to licensees for the compact privilege;

b. Ensure compact administration services are appropriately provided, contractual or otherwise;

c. Prepare and recommend the budget;

d. Maintain financial records on behalf of the commission;

e. Monitor compact compliance of member states and provide compliance reports to the commission;

f. Establish additional committees as necessary; and

g. Other duties as provided in rules or bylaws.

E. Meetings of the Commission

1. All meetings shall be open to the public, and public notice of meetings shall be given in the same manner as required under the rulemaking provisions in section 334.1224.

2. The commission or the executive board or other committees of the commission may convene in a closed, nonpublic meeting if the commission or executive board or other committees of the commission must discuss:

a. Noncompliance of a member state with its obligations under the compact;

b. The employment, compensation, discipline or other matters, practices or procedures related to specific employees or other matters related to the commission’s internal personnel practices and procedures;

c. Current, threatened, or reasonably anticipated litigation;

d. Negotiation of contracts for the purchase, lease, or sale of goods, services, or real estate;

e. Accusing any person of a crime or formally censuring any person;

f. Disclosure of trade secrets or commercial or financial information that is privileged or confidential;

g. Disclosure of information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

h. Disclosure of investigative records compiled for law enforcement purposes;

i. Disclosure of information related to any investigative reports prepared by or on behalf of or for use of the commission or other committee charged with responsibility of investigation or determination of compliance issues pursuant to the compact; or

j. Matters specifically exempted from disclosure by federal or member state statute.

3. If a meeting, or portion of a meeting, is closed pursuant to this provision, the commission’s legal counsel or designee shall certify that the meeting may be closed and shall reference each relevant exempting provision.

4. The commission shall keep minutes that fully and clearly describe all matters discussed in a meeting and shall provide a full and accurate summary of actions taken, and the reasons therefore, including a description of the views expressed. All documents considered in connection with an action shall be identified in such minutes. All minutes and documents of a closed meeting shall remain under seal, subject to release by a majority vote of the commission or order of a court of competent jurisdiction.

F. Financing of the Commission

1. The commission shall pay, or provide for the payment of, the reasonable expenses of its establishment, organization, and ongoing activities.

2. The commission may accept any and all appropriate revenue sources, donations, and grants of money, equipment, supplies, materials, and services.

3. The commission may levy on and collect an annual assessment from each member state or impose fees on other parties to cover the cost of the operations and activities of the commission and its staff, which must be in a total amount sufficient to cover its annual budget as approved each year for which revenue is not provided by other sources. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the commission, which shall promulgate a rule binding upon all member states.

4. The commission shall not incur obligations of any kind prior to securing the funds adequate to meet the same; nor shall the commission pledge the credit of any of the member states, except by and with the authority of the member state.

5. The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the commission shall be audited yearly by a certified or licensed public accountant, and the report of the audit shall be included in and become part of the annual report of the commission.

G. Qualified Immunity, Defense, and Indemnification

1. The members, officers, executive director, employees and representatives of the commission shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused by or arising out of any actual or alleged act, error or omission that occurred, or that the person against whom the claim is made had a reasonable basis for believing occurred within the scope of commission employment, duties or responsibilities; provided that nothing in this paragraph shall be construed to protect any such person from suit and/or liability for any damage, loss, injury, or liability caused by the intentional or willful or wanton misconduct of that person.

2. The commission shall defend any member, officer, executive director, employee or representative of the commission in any civil action seeking to impose liability arising out of any actual or alleged act, error, or omission that occurred within the scope of commission employment, duties, or responsibilities, or that the person against whom the claim is made had a reasonable basis for believing occurred within the scope of commission employment, duties, or responsibilities; provided that nothing herein shall be construed to prohibit that person from retaining his or her own counsel; and provided further, that the actual or alleged act, error, or omission did not result from that person’s intentional or willful or wanton misconduct.

3. The commission shall indemnify and hold harmless any member, officer, executive director, employee, or representative of the commission for the amount of any settlement or judgment obtained against that person arising out of any actual or alleged act, error or omission that occurred within the scope of commission employment, duties, or responsibilities, or that such person had a reasonable basis for believing occurred within the scope of commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from the intentional or willful or wanton misconduct of that person.

(L. 2016 H.B. 1816 merged with S.B. 608 merged with S.B. 635 merged with S.B. 973)

Contingent effective date, see § 334.1230.

*S.B. 608 was vetoed July 5, 2016. The veto was overridden on September 14, 2016.



Section 334.1221 Data system.

Effective 28 Aug 2016

Title XXII OCCUPATIONS AND PROFESSIONS

*334.1221. Data system. — A. The commission shall provide for the development, maintenance, and utilization of a coordinated database and reporting system containing licensure, adverse action, and investigative information on all licensed individuals in member states.

B. Notwithstanding any other provision of state law to the contrary, a member state shall submit a uniform data set to the data system on all individuals to whom this compact is applicable as required by the rules of the commission, including:

1. Identifying information;

2. Licensure data;

3. Adverse actions against a license or compact privilege;

4. Nonconfidential information related to alternative program participation;

5. Any denial of application for licensure, and the reason(s) for such denial; and

6. Other information that may facilitate the administration of this compact, as determined by the rules of the commission.

C. Investigative information pertaining to a licensee in any member state will only be available to other party states.

D. The commission shall promptly notify all member states of any adverse action taken against a licensee or an individual applying for a license. Adverse action information pertaining to a licensee in any member state will be available to any other member state.

E. Member states contributing information to the data system may designate information that may not be shared with the public without the express permission of the contributing state.

F. Any information submitted to the data system that is subsequently required to be expunged by the laws of the member state contributing the information shall be removed from the data system.

(L. 2016 H.B. 1816 merged with S.B. 608 merged with S.B. 635 merged with S.B. 973)

Contingent effective date, see § 334.1230.

*S.B. 608 was vetoed July 5, 2016. The veto was overridden on September 14, 2016.



Section 334.1224 Rulemaking.

Effective 28 Aug 2016

Title XXII OCCUPATIONS AND PROFESSIONS

*334.1224. Rulemaking. — A. The commission shall exercise its rulemaking powers pursuant to the criteria set forth in this section and the rules adopted thereunder. Rules and amendments shall become binding as of the date specified in each rule or amendment.

B. If a majority of the legislatures of the member states rejects a rule, by enactment of a statute or resolution in the same manner used to adopt the compact within four years of the date of adoption of the rule, then such rule shall have no further force and effect in any member state.

C. Rules or amendments to the rules shall be adopted at a regular or special meeting of the commission.

D. Prior to promulgation and adoption of a final rule or rules by the commission, and at least thirty days in advance of the meeting at which the rule will be considered and voted upon, the commission shall file a notice of proposed rulemaking:

1. On the website of the commission or other publicly accessible platform; and

2. On the website of each member state physical therapy licensing board or other publicly accessible platform or the publication in which each state would otherwise publish proposed rules.

E. The notice of proposed rulemaking shall include:

1. The proposed time, date, and location of the meeting in which the rule will be considered and voted upon;

2. The text of the proposed rule or amendment and the reason for the proposed rule;

3. A request for comments on the proposed rule from any interested person; and

4. The manner in which interested persons may submit notice to the commission of their intention to attend the public hearing and any written comments.

F. Prior to adoption of a proposed rule, the commission shall allow persons to submit written data, facts, opinions, and arguments, which shall be made available to the public.

G. The commission shall grant an opportunity for a public hearing before it adopts a rule or amendment if a hearing is requested by:

1. At least twenty-five persons;

2. A state or federal governmental subdivision or agency; or

3. An association having at least twenty-five members.

H. If a hearing is held on the proposed rule or amendment, the commission shall publish the place, time, and date of the scheduled public hearing. If the hearing is held via electronic means, the commission shall publish the mechanism for access to the electronic hearing.

1. All persons wishing to be heard at the hearing shall notify the executive director of the commission or other designated member in writing of their desire to appear and testify at the hearing not less than five business days before the scheduled date of the hearing.

2. Hearings shall be conducted in a manner providing each person who wishes to comment a fair and reasonable opportunity to comment orally or in writing.

3. All hearings will be recorded. A copy of the recording will be made available on request.

4. Nothing in this section shall be construed as requiring a separate hearing on each rule. Rules may be grouped for the convenience of the commission at hearings required by this section.

I. Following the scheduled hearing date, or by the close of business on the scheduled hearing date if the hearing was not held, the commission shall consider all written and oral comments received.

J. If no written notice of intent to attend the public hearing by interested parties is received, the commission may proceed with promulgation of the proposed rule without a public hearing.

K. The commission shall, by majority vote of all members, take final action on the proposed rule and shall determine the effective date of the rule, if any, based on the rulemaking record and the full text of the rule.

L. Upon determination that an emergency exists, the commission may consider and adopt an emergency rule without prior notice, opportunity for comment, or hearing, provided that the usual rulemaking procedures provided in the compact and in this section shall be retroactively applied to the rule as soon as reasonably possible, in no event later than ninety days after the effective date of the rule. For the purposes of this provision, an emergency rule is one that must be adopted immediately in order to:

1. Meet an imminent threat to public health, safety, or welfare;

2. Prevent a loss of commission or member state funds;

3. Meet a deadline for the promulgation of an administrative rule that is established by federal law or rule; or

4. Protect public health and safety.

M. The commission or an authorized committee of the commission may direct revisions to a previously adopted rule or amendment for purposes of correcting typographical errors, errors in format, errors in consistency, or grammatical errors. Public notice of any revisions shall be posted on the website of the commission. The revision shall be subject to challenge by any person for a period of thirty days after posting. The revision may be challenged only on grounds that the revision results in a material change to a rule. A challenge shall be made in writing, and delivered to the chair of the commission prior to the end of the notice period. If no challenge is made, the revision will take effect without further action. If the revision is challenged, the revision may not take effect without the approval of the commission.

(L. 2016 H.B. 1816 merged with S.B. 608 merged with S.B. 635 merged with S.B. 973)

Contingent effective date, see § 334.1230.

*S.B. 608 was vetoed July 5, 2016. The veto was overridden on September 14, 2016.



Section 334.1227 Oversight, dispute resolution, and enforcement.

Effective 28 Aug 2016

Title XXII OCCUPATIONS AND PROFESSIONS

*334.1227. Oversight, dispute resolution, and enforcement. — A. Oversight

1. The executive, legislative, and judicial branches of state government in each member state shall enforce this compact and take all actions necessary and appropriate to effectuate the compact’s purposes and intent. The provisions of this compact and the rules promulgated hereunder shall have standing as statutory law.

2. All courts shall take judicial notice of the compact and the rules in any judicial or administrative proceeding in a member state pertaining to the subject matter of this compact which may affect the powers, responsibilities or actions of the commission.

3. The commission shall be entitled to receive service of process in any such proceeding, and shall have standing to intervene in such a proceeding for all purposes. Failure to provide service of process to the commission shall render a judgment or order void as to the commission, this compact, or promulgated rules.

B. Default, Technical Assistance, and Termination

1. If the commission determines that a member state has defaulted in the performance of its obligations or responsibilities under this compact or the promulgated rules, the commission shall:

a. Provide written notice to the defaulting state and other member states of the nature of the default, the proposed means of curing the default and/or any other action to be taken by the commission; and

b. Provide remedial training and specific technical assistance regarding the default.

2. If a state in default fails to cure the default, the defaulting state may be terminated from the compact upon an affirmative vote of a majority of the member states, and all rights, privileges and benefits conferred by this compact may be terminated on the effective date of termination. A cure of the default does not relieve the offending state of obligations or liabilities incurred during the period of default.

3. Termination of membership in the compact shall be imposed only after all other means of securing compliance have been exhausted. Notice of intent to suspend or terminate shall be given by the commission to the governor, the majority and minority leaders of the defaulting state’s legislature, and each of the member states.

4. A state that has been terminated is responsible for all assessments, obligations, and liabilities incurred through the effective date of termination, including obligations that extend beyond the effective date of termination.

5. The commission shall not bear any costs related to a state that is found to be in default or that has been terminated from the compact, unless agreed upon in writing between the commission and the defaulting state.

6. The defaulting state may appeal the action of the commission by petitioning the United States District Court for the District of Columbia or the federal district where the commission has its principal offices. The prevailing member shall be awarded all costs of such litigation, including reasonable attorney’s fees.

C. Dispute Resolution

1. Upon request by a member state, the commission shall attempt to resolve disputes related to the compact that arise among member states and between member and nonmember states.

2. The commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes as appropriate.

D. Enforcement

1. The commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact.

2. By majority vote, the commission may initiate legal action in the United States District Court for the District of Columbia or the federal district where the commission has its principal offices against a member state in default to enforce compliance with the provisions of the compact and its promulgated rules and bylaws. The relief sought may include both injunctive relief and damages. In the event judicial enforcement is necessary, the prevailing member shall be awarded all costs of such litigation, including reasonable attorney’s fees.

3. The remedies herein shall not be the exclusive remedies of the commission. The commission may pursue any other remedies available under federal or state law.

(L. 2016 H.B. 1816 merged with S.B. 608 merged with S.B. 635 merged with S.B. 973)

Contingent effective date, see § 334.1230.

*S.B. 608 was vetoed July 5, 2016. The veto was overridden on September 14, 2016.



Section 334.1230 Date of implementation of the interstate commission for physical therapy practice and associated rules, withdrawal, and amendment.

Effective 28 Aug 2016

Title XXII OCCUPATIONS AND PROFESSIONS

*334.1230. Date of implementation of the interstate commission for physical therapy practice and associated rules, withdrawal, and amendment. — A. The compact shall come into effect on the date on which the compact statute is enacted into law in the tenth member state. The provisions, which become effective at that time, shall be limited to the powers granted to the commission relating to assembly and the promulgation of rules. Thereafter, the commission shall meet and exercise rulemaking powers necessary to the implementation and administration of the compact.

B. Any state that joins the compact subsequent to the commission’s initial adoption of the rules shall be subject to the rules as they exist on the date on which the compact becomes law in that state. Any rule that has been previously adopted by the commission shall have the full force and effect of law on the day the compact becomes law in that state.

C. Any member state may withdraw from this compact by enacting a statute repealing the same.

1. A member state’s withdrawal shall not take effect until six months after enactment of the repealing statute.

2. Withdrawal shall not affect the continuing requirement of the withdrawing state’s physical therapy licensing board to comply with the investigative and adverse action reporting requirements of this act prior to the effective date of withdrawal.

D. Nothing contained in this compact shall be construed to invalidate or prevent any physical therapy licensure agreement or other cooperative arrangement between a member state and a nonmember state that does not conflict with the provisions of this compact.

E. This compact may be amended by the member states. No amendment to this compact shall become effective and binding upon any member state until it is enacted into the laws of all member states.

(L. 2016 H.B. 1816 merged with S.B. 608 merged with S.B. 635 merged with S.B. 973)

Contingent effective date.

*S.B. 608 was vetoed July 5, 2016. The veto was overridden on September 14, 2016.



Section 334.1233 Construction and severability.

Effective 28 Aug 2016

Title XXII OCCUPATIONS AND PROFESSIONS

*334.1233. Construction and severability. — This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any party state, the compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the party state affected as to all severable matters.

(L. 2016 H.B. 1816 merged with S.B. 608 merged with S.B. 635 merged with S.B. 973)

Contingent effective date, see § 334.1230.

*S.B. 608 was vetoed July 5, 2016. The veto was overridden on September 14, 2016.






Chapter 335 Nurses

Chapter Cross References



Section 335.011 Short title.

Effective 21 Jan 1976, see footnote

Title XXII OCCUPATIONS AND PROFESSIONS

335.011. Short title. — Sections 335.011 to 335.096 may be known as "The Nursing Practice Act".

(L. 1975 S.B. 108 § 1)

Effective 1-21-76



Section 335.016 Definitions.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

335.016. Definitions. — As used in this chapter, unless the context clearly requires otherwise, the following words and terms mean:

(1) "Accredited", the official authorization or status granted by an agency for a program through a voluntary process;

(2) "Advanced practice registered nurse", a nurse who has education beyond the basic nursing education and is certified by a nationally recognized professional organization as a certified nurse practitioner, certified nurse midwife, certified registered nurse anesthetist, or a certified clinical nurse specialist. The board shall promulgate rules specifying which nationally recognized professional organization certifications are to be recognized for the purposes of this section. Advanced practice nurses and only such individuals may use the title "Advanced Practice Registered Nurse" and the abbreviation "APRN";

(3) "Approval", official recognition of nursing education programs which meet standards established by the board of nursing;

(4) "Board" or "state board", the state board of nursing;

(5) "Certified clinical nurse specialist", a registered nurse who is currently certified as a clinical nurse specialist by a nationally recognized certifying board approved by the board of nursing;

(6) "Certified nurse midwife", a registered nurse who is currently certified as a nurse midwife by the American College of Nurse Midwives, or other nationally recognized certifying body approved by the board of nursing;

(7) "Certified nurse practitioner", a registered nurse who is currently certified as a nurse practitioner by a nationally recognized certifying body approved by the board of nursing;

(8) "Certified registered nurse anesthetist", a registered nurse who is currently certified as a nurse anesthetist by the Council on Certification of Nurse Anesthetists, the Council on Recertification of Nurse Anesthetists, or other nationally recognized certifying body approved by the board of nursing;

(9) "Executive director", a qualified individual employed by the board as executive secretary or otherwise to administer the provisions of this chapter under the board's direction. Such person employed as executive director shall not be a member of the board;

(10) "Inactive nurse", as defined by rule pursuant to section 335.061;

(11) "Lapsed license status", as defined by rule under section 335.061;

(12) "Licensed practical nurse" or "practical nurse", a person licensed pursuant to the provisions of this chapter to engage in the practice of practical nursing;

(13) "Licensure", the issuing of a license to practice professional or practical nursing to candidates who have met the specified requirements and the recording of the names of those persons as holders of a license to practice professional or practical nursing;

(14) "Practical nursing", the performance for compensation of selected acts for the promotion of health and in the care of persons who are ill, injured, or experiencing alterations in normal health processes. Such performance requires substantial specialized skill, judgment and knowledge. All such nursing care shall be given under the direction of a person licensed by a state regulatory board to prescribe medications and treatments or under the direction of a registered professional nurse. For the purposes of this chapter, the term "direction" shall mean guidance or supervision provided by a person licensed by a state regulatory board to prescribe medications and treatments or a registered professional nurse, including, but not limited to, oral, written, or otherwise communicated orders or directives for patient care. When practical nursing care is delivered pursuant to the direction of a person licensed by a state regulatory board to prescribe medications and treatments or under the direction of a registered professional nurse, such care may be delivered by a licensed practical nurse without direct physical oversight;

(15) "Professional nursing", the performance for compensation of any act which requires substantial specialized education, judgment and skill based on knowledge and application of principles derived from the biological, physical, social and nursing sciences, including, but not limited to:

(a) Responsibility for the teaching of health care and the prevention of illness to the patient and his or her family;

(b) Assessment, nursing diagnosis, nursing care, and counsel of persons who are ill, injured or experiencing alterations in normal health processes;

(c) The administration of medications and treatments as prescribed by a person licensed by a state regulatory board to prescribe medications and treatments;

(d) The coordination and assistance in the delivery of a plan of health care with all members of a health team;

(e) The teaching and supervision of other persons in the performance of any of the foregoing;

(16) A "registered professional nurse" or "registered nurse", a person licensed pursuant to the provisions of this chapter to engage in the practice of professional nursing;

(17) "Retired license status", any person licensed in this state under this chapter who retires from such practice. Such person shall file with the board an affidavit, on a form to be furnished by the board, which states the date on which the licensee retired from such practice, an intent to retire from the practice for at least two years, and such other facts as tend to verify the retirement as the board may deem necessary; but if the licensee thereafter reengages in the practice, the licensee shall renew his or her license with the board as provided by this chapter and by rule and regulation.

(L. 1975 S.B. 108 § 2, A.L. 1993 H.B. 564, A.L. 1995 S.B. 452, A.L. 1999 H.B. 343, A.L. 2002 H.B. 1600, A.L. 2004 S.B. 1122, A.L. 2007 H.B. 780 merged with S.B. 308, A.L. 2008 S.B. 724)

(1993) It is the public policy of Missouri that registered nurses licensed in this state have an obligation to faithfully serve the best interests of their patients. The Nurses Practices Act and regulations thereunder set forth a clear mandate of public policy that a nurse not “stay out” of a dying patient's improper treatment. Grant of summary judgment based on finding that there was no public-policy exception to employment-at-will doctrine was not proper. Kirk v. Mercy Hospital Tri-County, 851 S.W.2d 617 (Mo. App. S.D.).



Section 335.017 Intravenous fluids, administration requirements for practical nurses.

Effective 15 Dec 1983, see footnote

Title XXII OCCUPATIONS AND PROFESSIONS

335.017. Intravenous fluids, administration requirements for practical nurses. — One of the selected acts which may be performed by persons licensed under the provisions of this chapter as licensed practical nurses is the administration of intravenous fluid treatment. The administration of intravenous fluid treatment may be performed only by licensed practical nurses who have been instructed and trained in such procedures in a course of instruction approved by the board. The board shall have the authority to adopt and revise rules and regulations which limit and define the scope of intravenous fluid treatment which may be performed by licensed practical nurses. Nothing herein shall be construed as prohibiting administration of intravenous fluid treatment by registered professional nurses. The board shall submit emergency rules to the secretary of state to implement the provisions of this section within thirty days of December 15, 1983, and the board shall act promptly on applications of organizations requesting approval of their course of instruction.

(L. 1983 1st Ex. Sess. H.B. 8)

Effective 12-15-83



Section 335.019 Certificate of controlled substance prescriptive authority, issued when.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

335.019. Certificate of controlled substance prescriptive authority, issued when. — The board of nursing may grant a certificate of controlled substance prescriptive authority to an advanced practice registered nurse who:

(1) Submits proof of successful completion of an advanced pharmacology course that shall include preceptorial experience in the prescription of drugs, medicines and therapeutic devices; and

(2) Provides documentation of a minimum of three hundred clock hours preceptorial experience in the prescription of drugs, medicines, and therapeutic devices with a qualified preceptor; and

(3) Provides evidence of a minimum of one thousand hours of practice in an advanced practice nursing category prior to application for a certificate of prescriptive authority. The one thousand hours shall not include clinical hours obtained in the advanced practice nursing education program. The one thousand hours of practice in an advanced practice nursing category may include transmitting a prescription order orally or telephonically or to an inpatient medical record from protocols developed in collaboration with and signed by a licensed physician; and

(4) Has a controlled substance prescribing authority delegated in the collaborative practice arrangement under section 334.104 with a physician who has an unrestricted federal Drug Enforcement Administration registration number and who is actively engaged in a practice comparable in scope, specialty, or expertise to that of the advanced practice registered nurse.

(L. 2008 S.B. 724)



Section 335.021 Board of nursing — members' qualifications, appointments, how made.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

335.021. Board of nursing — members' qualifications, appointments, how made. — 1. "The Missouri State Board of Nursing" shall consist of nine members, five of whom must be registered professional nurses. Two members of the board must be licensed practical nurses and one member a voting public member. Two of the five registered professional nurses shall hold a graduate degree in nursing, and at least one of the professional nurse members shall represent nursing practice. Any person, other than the public member, appointed to the board as hereinafter provided shall be a citizen of the United States and a resident of this state for a period of at least one year, a licensed nurse in this state, and shall have been actively engaged in nursing for at least three years immediately preceding the appointment or reappointment. Membership on the board shall include representatives with expertise in each level of educational programs the graduates of which are eligible to apply for licensure such as practical, diploma, associate degree, and baccalaureate.

2. The governor shall appoint members to the board by and with the advice and consent of the senate when a vacancy thereon occurs either by the expiration of a term or otherwise; provided, however, that any board member shall serve until his or her successor is appointed and qualified. Every appointment except to fulfill an unexpired term shall be for a term of four years, but no person shall be appointed to more than two consecutive terms.

3. At least ninety days before the expiration of a term of a board member, and as soon as feasible after the occurrence of a vacancy on the board for reasons other than the expiration of a term, a list of three licensed and qualified nurses shall be submitted to the director of the division of professional registration. The list shall be submitted by the Missouri Nurses Association if the vacancy is for a registered professional nurse, and by the Missouri State Association of Licensed Practical Nurses if the vacancy is for a licensed practical nurse. The governor may appoint a board member to fill the vacancy from the list submitted, or may appoint some other qualified licensed nurse. This subsection shall not apply to public member vacancies.

4. The public member shall be at the time of his or her appointment a citizen of the United States; a resident of this state for a period of one year and a registered voter; a person who is not and never was a member of any profession licensed or regulated pursuant to this chapter or the spouse of such person; and a person who does not have and never has had a material, financial interest in either the providing of the professional services regulated by this chapter, or an activity or organization directly related to any profession licensed or regulated pursuant to this chapter. All members, including public members, shall be chosen from lists submitted by the director of the division of professional registration. The duties of the public member shall not include the determination of the technical requirements to be met for licensure or whether any person meets such technical requirements or of the technical competence or technical judgment of a licensee or a candidate for licensure.

(L. 1975 S.B. 108 § 3, A.L. 1981 S.B. 16, A.L. 1988 H.B. 1573, A.L. 1999 H.B. 343)



Section 335.026 Oath of office, removal from board, when — meetings, when held, quorum — compensation and expenses.

Effective 28 Aug 1981

Title XXII OCCUPATIONS AND PROFESSIONS

335.026. Oath of office, removal from board, when — meetings, when held, quorum — compensation and expenses. — 1. Before entering upon their duties, members of the board shall make and file with the secretary of state the oath of office required by Article VII, Section 11 of the Constitution of Missouri, for all civil officers of this state.

2. Any member of the board may be removed by the governor for misconduct, incompetency or neglect of duty. Before any member may be so removed, he shall be given a hearing and may appear in his own behalf, may be represented by counsel, and may present witness or other evidence. Any person aggrieved by the action of the governor after the hearing may appeal as provided in chapter 536.

3. The board shall meet at least once each year as determined by the board. The board may hold such additional meetings during the year as may be deemed necessary to perform its duties. A majority of the board, including at least one officer, shall constitute a quorum for the conducting of business.

4. Each member of the board shall receive as compensation an amount set by the board not to exceed fifty dollars for each day devoted to the affairs of the board; and shall be entitled to reimbursement of their expenses necessarily incurred in the discharge of their official duties.

(L. 1975 S.B. 108 § 4, A.L. 1981 S.B. 16)



Section 335.031 Immunity of board members performing official duties.

Effective 21 Jan 1976, see footnote

Title XXII OCCUPATIONS AND PROFESSIONS

335.031. Immunity of board members performing official duties. — Members of the board shall not be personally liable either jointly or separately for any act or acts committed in the performance of their official duties as board members.

(L. 1975 S.B. 108 § 5)

Effective 1-21-76



Section 335.036 Duties of board — fees set, how — fund, source, use, funds transferred from, when — rulemaking.

Effective 28 Aug 2011

Title XXII OCCUPATIONS AND PROFESSIONS

335.036. Duties of board — fees set, how — fund, source, use, funds transferred from, when — rulemaking. — 1. The board shall:

(1) Elect for a one-year term a president and a secretary, who shall also be treasurer, and the board may appoint, employ and fix the compensation of a legal counsel and such board personnel as defined in subdivision (4) of subsection 10 of section 324.001 as are necessary to administer the provisions of sections 335.011 to 335.096;

(2) Adopt and revise such rules and regulations as may be necessary to enable it to carry into effect the provisions of sections 335.011 to 335.096;

(3) Prescribe minimum standards for educational programs preparing persons for licensure pursuant to the provisions of sections 335.011 to 335.096;

(4) Provide for surveys of such programs every five years and in addition at such times as it may deem necessary;

(5) Designate as "approved" such programs as meet the requirements of sections 335.011 to 335.096 and the rules and regulations enacted pursuant to such sections; and the board shall annually publish a list of such programs;

(6) Deny or withdraw approval from educational programs for failure to meet prescribed minimum standards;

(7) Examine, license, and cause to be renewed the licenses of duly qualified applicants;

(8) Cause the prosecution of all persons violating provisions of sections 335.011 to 335.096, and may incur such necessary expenses therefor;

(9) Keep a record of all the proceedings; and make an annual report to the governor and to the director of the department of insurance, financial institutions and professional registration;

(10) Establish an impaired nurse program.

2. The board shall set the amount of the fees which this chapter authorizes and requires by rules and regulations. The fees shall be set at a level to produce revenue which shall not substantially exceed the cost and expense of administering this chapter.

3. All fees received by the board pursuant to the provisions of sections 335.011 to 335.096 shall be deposited in the state treasury and be placed to the credit of the state board of nursing fund. All administrative costs and expenses of the board shall be paid from appropriations made for those purposes. The board is authorized to provide funding for the nursing education incentive program established in sections 335.200 to 335.203.

4. The provisions of section 33.080 to the contrary notwithstanding, money in this fund shall not be transferred and placed to the credit of general revenue until the amount in the fund at the end of the biennium exceeds two times the amount of the appropriation from the board's funds for the preceding fiscal year or, if the board requires by rule, permit renewal less frequently than yearly, then three times the appropriation from the board's funds for the preceding fiscal year. The amount, if any, in the fund which shall lapse is that amount in the fund which exceeds the appropriate multiple of the appropriations from the board's funds for the preceding fiscal year.

5. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this chapter shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. All rulemaking authority delegated prior to August 28, 1999, is of no force and effect and repealed. Nothing in this section shall be interpreted to repeal or affect the validity of any rule filed or adopted prior to August 28, 1999, if it fully complied with all applicable provisions of law. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 1999, shall be invalid and void.

(L. 1975 S.B. 108 § 6, A.L. 1981 S.B. 16, A.L. 1985 S.B. 99, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, S.B. 452, A.L. 1999 H.B. 343, A.L. 2007 H.B. 780 merged with S.B. 308, A.L. 2008 S.B. 788, A.L. 2011 H.B. 223 & 231 merged with S.B. 325)



Section 335.046 License, application for — qualifications for, fee — hearing on denial of license.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

335.046. License, application for — qualifications for, fee — hearing on denial of license. — 1. An applicant for a license to practice as a registered professional nurse shall submit to the board a written application on forms furnished to the applicant. The original application shall contain the applicant's statements showing the applicant's education and other such pertinent information as the board may require. The applicant shall be of good moral character and have completed at least the high school course of study, or the equivalent thereof as determined by the state board of education, and have successfully completed the basic professional curriculum in an accredited or approved school of nursing and earned a professional nursing degree or diploma. Each application shall contain a statement that it is made under oath or affirmation and that its representations are true and correct to the best knowledge and belief of the person signing same, subject to the penalties of making a false affidavit or declaration. Applicants from non-English-speaking lands shall be required to submit evidence of proficiency in the English language. The applicant must be approved by the board and shall pass an examination as required by the board. The board may require by rule as a requirement for licensure that each applicant shall pass an oral or practical examination. Upon successfully passing the examination, the board may issue to the applicant a license to practice nursing as a registered professional nurse. The applicant for a license to practice registered professional nursing shall pay a license fee in such amount as set by the board. The fee shall be uniform for all applicants. Applicants from foreign countries shall be licensed as prescribed by rule.

2. An applicant for license to practice as a licensed practical nurse shall submit to the board a written application on forms furnished to the applicant. The original application shall contain the applicant's statements showing the applicant's education and other such pertinent information as the board may require. Such applicant shall be of good moral character, and have completed at least two years of high school, or its equivalent as established by the state board of education, and have successfully completed a basic prescribed curriculum in a state-accredited or approved school of nursing, earned a nursing degree, certificate or diploma and completed a course approved by the board on the role of the practical nurse. Each application shall contain a statement that it is made under oath or affirmation and that its representations are true and correct to the best knowledge and belief of the person signing same, subject to the penalties of making a false affidavit or declaration. Applicants from non-English-speaking countries shall be required to submit evidence of their proficiency in the English language. The applicant must be approved by the board and shall pass an examination as required by the board. The board may require by rule as a requirement for licensure that each applicant shall pass an oral or practical examination. Upon successfully passing the examination, the board may issue to the applicant a license to practice as a licensed practical nurse. The applicant for a license to practice licensed practical nursing shall pay a fee in such amount as may be set by the board. The fee shall be uniform for all applicants. Applicants from foreign countries shall be licensed as prescribed by rule.

3. Upon refusal of the board to allow any applicant to sit for either the registered professional nurses' examination or the licensed practical nurses' examination, as the case may be, the board shall comply with the provisions of section 621.120 and advise the applicant of his or her right to have a hearing before the administrative hearing commission. The administrative hearing commission shall hear complaints taken pursuant to section 621.120.

4. The board shall not deny a license because of sex, religion, race, ethnic origin, age or political affiliation.

(L. 1975 S.B. 108 § 8, A.L. 1981 S.B. 16, A.L. 1995 S.B. 452, A.L. 1999 H.B. 343)



Section 335.051 Reciprocity — license without examination, temporary license, when.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

335.051. Reciprocity — license without examination, temporary license, when. — 1. The board shall issue a license to practice nursing as either a registered professional nurse or a licensed practical nurse without examination to an applicant who has duly become licensed as a registered nurse or licensed practical nurse pursuant to the laws of another state, territory, or foreign country if the applicant meets the qualifications required of registered nurses or licensed practical nurses in this state at the time the applicant was originally licensed in the other state, territory, or foreign country.

2. Applicants from foreign countries shall be licensed as prescribed by rule.

3. Upon application, the board shall issue a temporary permit to an applicant pursuant to subsection 1 of this section for a license as either a registered professional nurse or a licensed practical nurse who has made a prima facie showing that the applicant meets all of the requirements for such a license. The temporary permit shall be effective only until the board shall have had the opportunity to investigate his qualifications for licensure pursuant to subsection 1 of this section and to notify the applicant that his or her application for a license has been either granted or rejected. In no event shall such temporary permit be in effect for more than twelve months after the date of its issuance nor shall a permit be reissued to the same applicant. No fee shall be charged for such temporary permit. The holder of a temporary permit which has not expired, or been suspended or revoked, shall be deemed to be the holder of a license issued pursuant to section 335.046 until such temporary permit expires, is terminated or is suspended or revoked.

(L. 1975 S.B. 108 § 9, A.L. 1981 S.B. 16, A.L. 1999 H.B. 343)



Section 335.056 Renewal of license, when due, fee — unlicensed practice prohibited.

Effective 28 Aug 1981

Title XXII OCCUPATIONS AND PROFESSIONS

335.056. Renewal of license, when due, fee — unlicensed practice prohibited. — The license of every person licensed under the provisions of sections 335.011 to 335.096 shall be renewed as provided. An application for renewal of license shall be mailed to every person to whom a license was issued or renewed during the current licensing period. The applicant shall complete the application and return it to the board by the renewal date with a renewal fee in an amount to be set by the board. The fee shall be uniform for all applicants. The certificates of renewal shall render the holder thereof a legal practitioner of nursing for the period stated in the certificate of renewal. Any person who practices nursing as a registered professional nurse or as a licensed practical nurse during the time his license has lapsed shall be considered an illegal practitioner and shall be subject to the penalties provided for violation of the provisions of sections 335.011 to 335.096.

(L. 1975 S.B. 108 § 10, A.L. 1981 S.B. 16)



Section 335.061 Reinstatement of license, when — inactive status, board may provide for.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

335.061. Reinstatement of license, when — inactive status, board may provide for. — 1. Any licensee who allows his or her license to be placed on inactive status as provided in sections 335.011 to 335.096 shall be reinstated as provided by sections 335.011 to 335.096 and by rule and regulation. The board may by rule and regulation provide for an inactive license status. In the event the board shall refuse to renew the license pursuant to one of the provisions of this section and related requirements for relicensure, the individual may appeal to the administrative hearing commission pursuant to the provisions of section 621.120.

2. Any licensee who allows his or her license to lapse by failing to renew the license as provided in sections 335.011 to 335.096 shall be reinstated as provided by this chapter and by rule and regulation. The board may by rule and regulation provide for a lapsed license status. In the event the board shall refuse to renew the license pursuant to one of the provisions of this section and related requirements for relicensure, the individual may appeal to the administrative hearing commission pursuant to the provisions of sections 621.120.

(L. 1975 S.B. 108 § 11, A.L. 1981 S.B. 16, A.L. 1999 H.B. 343)



Section 335.066 Denial, revocation, or suspension of license, grounds for, civil immunity for providing information — complaint procedures.

Effective 28 Aug 2013

Title XXII OCCUPATIONS AND PROFESSIONS

335.066. Denial, revocation, or suspension of license, grounds for, civil immunity for providing information — complaint procedures. — 1. The board may refuse to issue or reinstate any certificate of registration or authority, permit or license required pursuant to chapter 335 for one or any combination of causes stated in subsection 2 of this section or the board may, as a condition to issuing or reinstating any such permit or license, require a person to submit himself or herself for identification, intervention, treatment, or rehabilitation by the impaired nurse program as provided in section 335.067. The board shall notify the applicant in writing of the reasons for the refusal and shall advise the applicant of his or her right to file a complaint with the administrative hearing commission as provided by chapter 621.

2. The board may cause a complaint to be filed with the administrative hearing commission as provided by chapter 621 against any holder of any certificate of registration or authority, permit or license required by sections 335.011 to 335.096 or any person who has failed to renew or has surrendered his or her certificate of registration or authority, permit or license for any one or any combination of the following causes:

(1) Use or unlawful possession of any controlled substance, as defined in chapter 195, or alcoholic beverage to an extent that such use impairs a person's ability to perform the work of any profession licensed or regulated by sections 335.011 to 335.096;

(2) The person has been finally adjudicated and found guilty, or entered a plea of guilty or nolo contendere, in a criminal prosecution pursuant to the laws of any state or of the United States, for any offense reasonably related to the qualifications, functions or duties of any profession licensed or regulated pursuant to sections 335.011 to 335.096, for any offense an essential element of which is fraud, dishonesty or an act of violence, or for any offense involving moral turpitude, whether or not sentence is imposed;

(3) Use of fraud, deception, misrepresentation or bribery in securing any certificate of registration or authority, permit or license issued pursuant to sections 335.011 to 335.096 or in obtaining permission to take any examination given or required pursuant to sections 335.011 to 335.096;

(4) Obtaining or attempting to obtain any fee, charge, tuition or other compensation by fraud, deception or misrepresentation;

(5) Incompetency, gross negligence, or repeated negligence in the performance of the functions or duties of any profession licensed or regulated by chapter 335. For the purposes of this subdivision, "repeated negligence" means the failure, on more than one occasion, to use that degree of skill and learning ordinarily used under the same or similar circumstances by the member of the applicant's or licensee's profession;

(6) Misconduct, fraud, misrepresentation, dishonesty, unethical conduct, or unprofessional conduct in the performance of the functions or duties of any profession licensed or regulated by this chapter, including, but not limited to, the following:

(a) Willfully and continually overcharging or overtreating patients; or charging for visits which did not occur unless the services were contracted for in advance, or for services which were not rendered or documented in the patient's records;

(b) Attempting, directly or indirectly, by way of intimidation, coercion or deception, to obtain or retain a patient or discourage the use of a second opinion or consultation;

(c) Willfully and continually performing inappropriate or unnecessary treatment, diagnostic tests, or nursing services;

(d) Delegating professional responsibilities to a person who is not qualified by training, skill, competency, age, experience, or licensure to perform such responsibilities;

(e) Performing nursing services beyond the authorized scope of practice for which the individual is licensed in this state;

(f) Exercising influence within a nurse-patient relationship for purposes of engaging a patient in sexual activity;

(g) Being listed on any state or federal sexual offender registry;

(h) Failure of any applicant or licensee to cooperate with the board during any investigation;

(i) Failure to comply with any subpoena or subpoena duces tecum from the board or an order of the board;

(j) Failure to timely pay license renewal fees specified in this chapter;

(k) Violating a probation agreement, order, or other settlement agreement with this board or any other licensing agency;

(l) Failing to inform the board of the nurse's current residence;

(m) Any other conduct that is unethical or unprofessional involving a minor;

(7) Violation of, or assisting or enabling any person to violate, any provision of sections 335.011 to 335.096, or of any lawful rule or regulation adopted pursuant to sections 335.011 to 335.096;

(8) Impersonation of any person holding a certificate of registration or authority, permit or license or allowing any person to use his or her certificate of registration or authority, permit, license or diploma from any school;

(9) Disciplinary action against the holder of a license or other right to practice any profession regulated by sections 335.011 to 335.096 granted by another state, territory, federal agency or country upon grounds for which revocation or suspension is authorized in this state;

(10) A person is finally adjudged insane or incompetent by a court of competent jurisdiction;

(11) Assisting or enabling any person to practice or offer to practice any profession licensed or regulated by sections 335.011 to 335.096 who is not registered and currently eligible to practice pursuant to sections 335.011 to 335.096;

(12) Issuance of a certificate of registration or authority, permit or license based upon a material mistake of fact;

(13) Violation of any professional trust or confidence;

(14) Use of any advertisement or solicitation which is false, misleading or deceptive to the general public or persons to whom the advertisement or solicitation is primarily directed;

(15) Violation of the drug laws or rules and regulations of this state, any other state or the federal government;

(16) Placement on an employee disqualification list or other related restriction or finding pertaining to employment within a health-related profession issued by any state or federal government or agency following final disposition by such state or federal government or agency;

(17) Failure to successfully complete the impaired nurse program;

(18) Knowingly making or causing to be made a false statement or misrepresentation of a material fact, with intent to defraud, for payment pursuant to the provisions of chapter 208 or chapter 630, or for payment from Title XVIII or Title XIX of the federal Medicare program;

(19) Failure or refusal to properly guard against contagious, infectious, or communicable diseases or the spread thereof; maintaining an unsanitary office or performing professional services under unsanitary conditions; or failure to report the existence of an unsanitary condition in the office of a physician or in any health care facility to the board, in writing, within thirty days after the discovery thereof;

(20) A pattern of personal use or consumption of any controlled substance unless it is prescribed, dispensed, or administered by a provider who is authorized by law to do so;

(21) Habitual intoxication or dependence on alcohol, evidence of which may include more than one alcohol-related enforcement contact as defined by section 302.525;

(22) Failure to comply with a treatment program or an aftercare program entered into as part of a board order, settlement agreement, or licensee's professional health program.

3. After the filing of such complaint, the proceedings shall be conducted in accordance with the provisions of chapter 621. Upon a finding by the administrative hearing commission that the grounds, provided in subsection 2 of this section, for disciplinary action are met, the board may, singly or in combination, censure or place the person named in the complaint on probation on such terms and conditions as the board deems appropriate for a period not to exceed five years, or may suspend, for a period not to exceed three years, or revoke the license, certificate, or permit.

4. For any hearing before the full board, the board shall cause the notice of the hearing to be served upon such licensee in person or by certified mail to the licensee at the licensee's last known address. If service cannot be accomplished in person or by certified mail, notice by publication as described in subsection 3 of section 506.160 shall be allowed; any representative of the board is authorized to act as a court or judge would in that section; any employee of the board is authorized to act as a clerk would in that section.

5. An individual whose license has been revoked shall wait one year from the date of revocation to apply for relicensure. Relicensure shall be at the discretion of the board after compliance with all the requirements of sections 335.011 to 335.096 relative to the licensing of an applicant for the first time.

6. The board may notify the proper licensing authority of any other state concerning the final disciplinary action determined by the board on a license in which the person whose license was suspended or revoked was also licensed of the suspension or revocation.

7. Any person, organization, association or corporation who reports or provides information to the board of nursing pursuant to the provisions of sections 335.011 to 335.259* and who does so in good faith shall not be subject to an action for civil damages as a result thereof.

8. The board may apply to the administrative hearing commission for an emergency suspension or restriction of a license for the following causes:

(1) Engaging in sexual conduct ** as defined in section 566.010, with a patient who is not the licensee's spouse, regardless of whether the patient consented;

(2) Engaging in sexual misconduct with a minor or person the licensee believes to be a minor. "Sexual misconduct" means any conduct of a sexual nature which would be illegal under state or federal law;

(3) Possession of a controlled substance in violation of chapter 195 or any state or federal law, rule, or regulation, excluding record-keeping violations;

(4) Use of a controlled substance without a valid prescription;

(5) The licensee is adjudicated incapacitated or disabled by a court of competent jurisdiction;

(6) Habitual intoxication or dependence upon alcohol or controlled substances or failure to comply with a treatment or aftercare program entered into pursuant to a board order, settlement agreement, or as part of the licensee's professional health program;

(7) A report from a board-approved facility or a professional health program stating the licensee is not fit to practice. For purposes of this section, a licensee is deemed to have waived all objections to the admissibility of testimony from the provider of the examination and admissibility of the examination reports. The licensee shall sign all necessary releases for the board to obtain and use the examination during a hearing; or

(8) Any conduct for which the board may discipline that constitutes a serious danger to the health, safety, or welfare of a patient or the public.

9. The board shall submit existing affidavits and existing certified court records together with a complaint alleging the facts in support of the board's request for an emergency suspension or restriction to the administrative hearing commission and shall supply the administrative hearing commission with the last home or business addresses on file with the board for the licensee. Within one business day of the filing of the complaint, the administrative hearing commission shall return a service packet to the board. The service packet shall include the board's complaint and any affidavits or records the board intends to rely on that have been filed with the administrative hearing commission. The service packet may contain other information in the discretion of the administrative hearing commission. Within twenty-four hours of receiving the packet, the board shall either personally serve the licensee or leave a copy of the service packet at all of the licensee's current addresses on file with the board. Prior to the hearing, the licensee may file affidavits and certified court records for consideration by the administrative hearing commission.

10. Within five days of the board's filing of the complaint, the administrative hearing commission shall review the information submitted by the board and the licensee and shall determine based on that information if probable cause exists pursuant to subsection 8 of this section and shall issue its findings of fact and conclusions of law. If the administrative hearing commission finds that there is probable cause, the administrative hearing commission shall enter the order requested by the board. The order shall be effective upon personal service or by leaving a copy at all of the licensee's current addresses on file with the board.

11. (1) The administrative hearing commission shall hold a hearing within forty-five days of the board's filing of the complaint to determine if cause for discipline exists. The administrative hearing commission may grant a request for a continuance, but shall in any event hold the hearing within one hundred twenty days of the board's initial filing. The board shall be granted leave to amend its complaint if it is more than thirty days prior to the hearing. If less than thirty days, the board may be granted leave to amend if public safety requires.

(2) If no cause for discipline exists, the administrative hearing commission shall issue findings of fact, conclusions of law, and an order terminating the emergency suspension or restriction.

(3) If cause for discipline exists, the administrative hearing commission shall issue findings of fact and conclusions of law and order the emergency suspension or restriction to remain in full force and effect pending a disciplinary hearing before the board. The board shall hold a hearing following the certification of the record by the administrative hearing commission and may impose any discipline otherwise authorized by state law.

12. Any action under this section shall be in addition to and not in lieu of any discipline otherwise in the board's power to impose and may be brought concurrently with other actions.

13. If the administrative hearing commission does not find probable cause and does not grant the emergency suspension or restriction, the board shall remove all reference to such emergency suspension or restriction from its public records. Records relating to the suspension or restriction shall be maintained in the board's files. The board or licensee may use such records in the course of any litigation to which they are both parties. Additionally, such records may be released upon a specific, written request of the licensee.

14. If the administrative hearing commission grants temporary authority to the board to restrict or suspend the nurse's license, such temporary authority of the board shall become final authority if there is no request by the nurse for a full hearing within thirty days of the preliminary hearing. The administrative hearing commission shall, if requested by the nurse named in the complaint, set a date to hold a full hearing under the provisions of chapter 621 regarding the activities alleged in the initial complaint filed by the board.

15. If the administrative hearing commission refuses to grant temporary authority to the board or restrict or suspend the nurse's license under subsection 8 of this section, such dismissal shall not bar the board from initiating a subsequent disciplinary action on the same grounds.

16. (1) The board may initiate a hearing before the board for discipline of any licensee's license or certificate upon receipt of one of the following:

(a) Certified court records of a finding of guilt or plea of guilty or nolo contendere in a criminal prosecution under the laws of any state or of the United States for any offense involving the qualifications, functions, or duties of any profession licensed or regulated under this chapter, for any offense involving fraud, dishonesty, or an act of violence, or for any offense involving moral turpitude, whether or not sentence is imposed;

(b) Evidence of final disciplinary action against the licensee's license, certification, or registration issued by any other state, by any other agency or entity of this state or any other state, or the United States or its territories, or any other country;

(c) Evidence of certified court records finding the licensee has been judged incapacitated or disabled under Missouri law or under the laws of any other state or of the United States or its territories.

(2) The board shall provide the licensee not less than ten days' notice of any hearing held pursuant to chapter 536.

(3) Upon a finding that cause exists to discipline a licensee's license, the board may impose any discipline otherwise available.

(L. 1975 S.B. 108 § 12, A.L. 1981 S.B. 16, A.L. 1995 S.B. 452, A.L. 1999 H.B. 343, A.L. 2007 H.B. 780 merged with S.B. 308, A.L. 2013 H.B. 315)

*Section 335.259 was repealed by S.B. 52, 1993.

**Word "in" appears here in original rolls.



Section 335.067 Impaired nurse program may be established by the board — purpose of program — contracts — immunity from liability, when — confidentiality of records.

Effective 28 Aug 2007

Title XXII OCCUPATIONS AND PROFESSIONS

335.067. Impaired nurse program may be established by the board — purpose of program — contracts — immunity from liability, when — confidentiality of records. — 1. The state board of nursing may establish an impaired nurse program to promote the early identification, intervention, treatment, and rehabilitation of nurses who may be impaired by reasons of illness, substance abuse, or as a result of any mental condition. This program shall be available to anyone holding a current license and may be entered voluntarily, as part of an agreement with the board of nursing, or as a condition of a disciplinary order entered by the board of nursing.

2. The board may enter into a contractual agreement with a nonprofit corporation or a nursing association for the purpose of creating, supporting, and maintaining a program to be designated as the impaired nurse program. The board may promulgate administrative rules subject to the provisions of this section and chapter 536 to effectuate and implement any program formed pursuant to this section.

3. The board may expend appropriated funds necessary to provide for operational expenses of the program formed pursuant to this section.

4. Any member of the program, as well as any administrator, staff member, consultant, agent, or employee of the program, acting within the scope of his or her duties and without actual malice, and all other persons who furnish information to the program in good faith and without actual malice, shall not be liable for any claim of damages as a result of any statement, decision, opinion, investigation, or action taken by the program, or by any individual member of the program.

5. All information, interviews, reports, statements, memoranda, or other documents furnished to or produced by the program, as well as communications to or from the program, any findings, conclusions, interventions, treatment, rehabilitation, or other proceedings of the program which in any way pertain to a licensee who may be, or who actually is, impaired shall be privileged and confidential.

6. All records and proceedings of the program which pertain or refer to a licensee who may be, or who actually is, impaired shall be privileged and confidential and shall be used by the program and its members only in the exercise of the proper function of the program and shall not be considered public records under chapter 610 and shall not be subject to court subpoena or subject to discovery or introduction as evidence in any civil, criminal, or administrative proceedings except as provided in subsection 7 of this section.

7. The program shall disclose information relative to an impaired licensee only when:

(1) It is essential to disclose the information to further the intervention, treatment, or rehabilitation needs of the impaired licensee and only to those persons or organizations with a need to know;

(2) Its release is authorized in writing by the impaired licensee;

(3) A licensee has breached his or her contract with the program. In this instance, the breach may be reported only to the board of nursing; or

(4) The information is subject to a court order.

8. When pursuing discipline against a licensed practical nurse, registered nurse, or advanced practice registered nurse for violating one or more causes stated in subsection 2 of section 335.066, the board may, if the violation is related to chemical dependency or mental health, require that the licensed practical nurse, registered nurse, or advanced practice registered nurse complete the impaired nurse program under such terms and conditions as are agreed to by the board and the licensee for a period not to exceed five years. If the licensee violates a term or condition of an impaired nurse program agreement entered into under this section, the board may elect to pursue discipline against the licensee pursuant to chapter 621 for the original conduct that resulted in the impaired nurse program agreement, or for any subsequent violation of subsection 2 of section 335.066. While the licensee participates in the impaired nurse program, the time limitations of section 620.154 shall toll under subsection 7 of section 620.154. All records pertaining to the impaired nurse program agreements are confidential and may only be released under subdivision (7) of subsection 14 of section 620.010.

9. The board may disclose information and records to the impaired nurse program to assist the program in the identification, intervention, treatment, and rehabilitation of licensed practical nurses, registered nurses, or advanced practice registered nurses who may be impaired by reason of illness, substance abuse, or as the result of any physical or mental condition. The program shall keep all information and records provided by the board confidential to the extent the board is required to treat the information and records closed to the public under chapter 620.

(L. 2007 H.B. 780 and L. 2007 S.B. 308, A.L. 2011 H.B. 315)



Section 335.068 Complaints to be sealed records, when.

Effective 28 Aug 2007

Title XXII OCCUPATIONS AND PROFESSIONS

335.068. Complaints to be sealed records, when. — 1. If the board determines that a complaint does not constitute a violation of the nursing practice act or that the complaint is unsubstantiated, then that complaint, and all documentation related to it, shall be deemed a sealed record. If the administrative hearing commission or a court of competent jurisdiction makes a finding that an action brought by the board does not constitute sufficient grounds to discipline the license of a licensee, that complaint, and all documentation related to it, shall be deemed a sealed record.

2. For purposes of this section, a "sealed record" shall mean that the complaint to which it refers shall be deemed to never have occurred. The licensee may properly reply that no record exists with respect to such complaint upon any inquiry in the matter. A sealed record shall not be disclosed or reported to any other state agency, other board of nursing, or any other organization without express, written permission of the licensee.

3. Upon determination by the board that a complaint is not a violation of the nursing practice act or that the complaint is unsubstantiated, or upon the conclusion of litigation resulting in a finding of insufficient grounds to impose discipline upon a licensee's license, the board and the division of professional registration shall, in a timely fashion:

(1) Notify any other licensing board in another state or any national registry regarding the board's action if they have been previously notified of the complaint; and

(2) Send a letter to the licensee that clearly states that the board found the complaint to be unsubstantiated or that litigation resulted in a finding that there are insufficient grounds to discipline the licensee's license, that the board has sealed all records concerning the complaint, and notify the licensee of the provisions of subsection 4 of this section.

4. Any person who has been the subject of an unsubstantiated complaint as provided in subsection 1 of this section shall not be required to disclose the existence of such complaint in subsequent applications or representations relating to their nursing professions.

5. Nothing contained in this section shall prevent the board of nursing from maintaining such records as to ensure that all complaints received by the board are properly investigated and reviewed by the board and the results of that investigation are reported to the appropriate parties.

(L. 1999 H.B. 343, A.L. 2007 H.B. 780 merged with S.B. 308)



Section 335.071 Nursing schools, standards for approval, fees — noncompliance, effect of.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

335.071. Nursing schools, standards for approval, fees — noncompliance, effect of. — 1. Any institution desiring to conduct an approved educational program of professional nursing or of practical nursing shall apply to the board and submit evidence that it is prepared to meet standards established by this law and the board.

2. The board, through its executive officer or other authorized representatives, shall initially survey a nursing education program. A written report of the survey shall be submitted to the board. If the board determines that the requirements for an accredited nursing education program are met, such program shall be approved as a nursing education program for professional or for practical nurses upon payment of a fee in an amount to be set by the board and in accord with board rules.

3. The board, through its executive officer or other authorized representatives, shall periodically survey all nursing education programs in the state. Written reports of such surveys shall be submitted to the board. If the board determines that any approved nursing education program is not maintaining the standards required by sections 335.011 to 335.096 and by the board, notice thereof in writing specifying the defect or defects shall be immediately given to the institution conducting the program. A program which fails to correct these conditions to the satisfaction of the board within a reasonable time shall, after notice and hearing, be removed from the board's listing of approved programs. All hearings shall be conducted in accordance with chapter 621.

4. All such approved programs shall pay an annual registration fee in an amount to be determined by the board.

(L. 1975 S.B. 108 § 13, A.L. 1981 S.B. 16, A.L. 1999 H.B. 343)



Section 335.075 Verification of licensure prior to hiring.

Effective 28 Aug 2010

Title XXII OCCUPATIONS AND PROFESSIONS

335.075. Verification of licensure prior to hiring. — 1. Before hiring a registered nurse, licensed practical nurse, or advanced practice registered nurse in Missouri, an employer shall verify that the applicant has a current, valid license to practice nursing under chapter 335. This section shall not apply for employment which does not require the possession of a current, valid license to practice nursing.

2. Employers shall have a process in place to verify licensure status of each registered nurse, licensed practical nurse, or advanced practice registered nurse coinciding with the license renewal.

(L. 2010 H.B. 2226, et al.)



Section 335.076 Titles, R.N., L.P.N., and APRN, who may use.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

335.076. Titles, R.N., L.P.N., and APRN, who may use. — 1. Any person who holds a license to practice professional nursing in this state may use the title "Registered Professional Nurse" and the abbreviation "R.N.". No other person shall use the title "Registered Professional Nurse" or the abbreviation "R.N.". No other person shall assume any title or use any abbreviation or any other words, letters, signs, or devices to indicate that the person using the same is a registered professional nurse.

2. Any person who holds a license to practice practical nursing in this state may use the title "Licensed Practical Nurse" and the abbreviation "L.P.N.". No other person shall use the title "Licensed Practical Nurse" or the abbreviation "L.P.N.". No other person shall assume any title or use any abbreviation or any other words, letters, signs, or devices to indicate that the person using the same is a licensed practical nurse.

3. Any person who holds a license or recognition to practice advanced practice nursing in this state may use the title "Advanced Practice Registered Nurse", and the abbreviation "APRN", and any other title designations appearing on his or her license. No other person shall use the title "Advanced Practice Registered Nurse" or the abbreviation "APRN". No other person shall assume any title or use any abbreviation or any other words, letters, signs, or devices to indicate that the person using the same is an advanced practice registered nurse.

4. No person shall practice or offer to practice professional nursing, practical nursing, or advanced practice nursing in this state or use any title, sign, abbreviation, card, or device to indicate that such person is a practicing professional nurse, practical nurse, or advanced practice nurse unless he or she has been duly licensed under the provisions of this chapter.

5. In the interest of public safety and consumer awareness, it is unlawful for any person to use the title "nurse" in reference to himself or herself in any capacity, except individuals who are or have been licensed as a registered nurse, licensed practical nurse, or advanced practice registered nurse under this chapter.

6. Notwithstanding any law to the contrary, nothing in this chapter shall prohibit a Christian Science nurse from using the title "Christian Science nurse", so long as such person provides only religious nonmedical services when offering or providing such services to those who choose to rely upon healing by spiritual means alone and does not hold his or her own religious organization and does not hold himself or herself out as a registered nurse, advanced practice registered nurse, nurse practitioner, licensed practical nurse, nurse midwife, clinical nurse specialist, or nurse anesthetist, unless otherwise authorized by law to do so.

(L. 1975 S.B. 108 § 14, A.L. 2007 H.B. 780 merged with S.B. 308, A.L. 2008 S.B. 724)



Section 335.081 Exempted practices and practitioners.

Effective 28 Aug 2010

Title XXII OCCUPATIONS AND PROFESSIONS

335.081. Exempted practices and practitioners. — So long as the person involved does not represent or hold himself or herself out as a nurse licensed to practice in this state, no provision of sections 335.011 to 335.096 shall be construed as prohibiting:

(1) The practice of any profession for which a license is required and issued pursuant to the laws of this state by a person duly licensed to practice that profession;

(2) The services rendered by technicians, nurses' aides or their equivalent trained and employed in public or private hospitals and licensed long-term care facilities except the services rendered in licensed long-term care facilities shall be limited to administering medication, excluding injectable other than insulin;

(3) The providing of nursing care by friends or members of the family of the person receiving such care;

(4) The incidental care of the sick, aged, or infirm by domestic servants or persons primarily employed as housekeepers;

(5) The furnishing of nursing assistance in the case of an emergency situation;

(6) The practice of nursing under proper supervision:

(a) As a part of the course of study by students enrolled in approved schools of professional nursing or in schools of practical nursing;

(b) By graduates of accredited nursing programs pending the results of the first licensing examination or ninety days after graduation, whichever first occurs;

(c) A graduate nurse who is prevented from attending the first licensing examination following graduation by reason of active duty in the military may practice as a graduate nurse pending the results of the first licensing examination scheduled by the board following the release of such graduate nurse from active military duty or pending the results of the first licensing examination taken by the graduate nurse while involved in active military service whichever comes first;

(7) The practice of nursing in this state by any legally qualified nurse duly licensed to practice in another state whose engagement requires such nurse to accompany and care for a patient temporarily residing in this state for a period not to exceed six months;

(8) The practice of any legally qualified nurse who is employed by the government of the United States or any bureau, division or agency thereof, while in the discharge of his or her official duties or to the practice of any legally qualified nurse serving in the Armed Forces of the United States while stationed within this state;

(9) Nonmedical nursing care of the sick with or without compensation when done in connection with the practice of the religious tenets of any church by adherents thereof, as long as they do not engage in the practice of nursing as defined in sections 335.011 to 335.096;

(10) The practice of any legally qualified and licensed nurse of another state, territory, or foreign country whose responsibilities include transporting patients into, out of, or through this state while actively engaged in patient transport that does not exceed forty-eight hours in this state.

(L. 1975 S.B. 108 § 15, A.L. 1982 S.B. 842, A.L. 1991 S.B. 358, A.L. 1995 S.B. 452, A.L. 1999 H.B. 343, A.L. 2010 H.B. 2226, et al.)



Section 335.086 Use of fraudulent credentials prohibited.

Effective 21 Jan 1976, see footnote

Title XXII OCCUPATIONS AND PROFESSIONS

335.086. Use of fraudulent credentials prohibited. — No person, firm, corporation or association shall:

(1) Sell or attempt to sell or fraudulently obtain or furnish or attempt to furnish any nursing diploma, license, renewal or record or aid or abet therein;

(2) Practice professional or practical nursing as defined by sections 335.011 to 335.096 under cover of any diploma, license, or record illegally or fraudulently obtained or signed or issued unlawfully or under fraudulent representation;

(3) Practice professional nursing or practical nursing as defined by sections 335.011 to 335.096 unless duly licensed to do so under the provisions of sections 335.011 to 335.096;

(4) Use in connection with his name any designation tending to imply that he is a licensed registered professional nurse or a licensed practical nurse unless duly licensed so to practice under the provisions of sections 335.011 to 335.096;

(5) Practice professional nursing or practical nursing during the time his license issued under the provisions of sections 335.011 to 335.096 shall be suspended or revoked; or

(6) Conduct a nursing education program for the preparation of professional or practical nurses unless the program has been accredited by the board.

(L. 1975 S.B. 108 § 16)

Effective 1-21-76



Section 335.096 Penalty for violation.

Effective 01 Jan 2017, see footnote

Title XXII OCCUPATIONS AND PROFESSIONS

335.096. Penalty for violation. — Any person who violates any of the provisions of this chapter is guilty of a class E felony and, upon conviction, shall be punished as provided by law.

(L. 1975 S.B. 108 § 18, A.L. 1981 S.B. 16, A.L. 2007 H.B. 780 merged with S.B. 308, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 335.097 Board of nursing, powers, enforcement.

Effective 28 Aug 2007

Title XXII OCCUPATIONS AND PROFESSIONS

335.097. Board of nursing, powers, enforcement. — 1. The president or secretary of the board of nursing may administer oaths, issue subpoenas duces tecum and require production of documents and records. Subpoenas duces tecum shall be served by a person authorized to serve subpoenas of courts of record. In lieu of requiring attendance of a person to produce original documents in response to a subpoena duces tecum, the board may require sworn copies of such documents to be filed with it or delivered to its designated representative.

2. The board may enforce its subpoenas duces tecum by applying to a circuit court of Cole County, the county of the investigation, hearing or proceeding, or any county where the person resides or may be found, for an order upon any person who shall fail to comply with a subpoena duces tecum to show cause why such subpoena should not be enforced, which such order and a copy of the application therefor shall be served upon the person in the same manner as a summons in a civil action, and if the circuit court shall, after a hearing, determine that the subpoena duces tecum should be sustained and enforced, such court shall proceed to enforce the subpoena duces tecum in the same manner as though the subpoena duces tecum had been issued in a civil case in the circuit court.

3. Reports made to the board under the mandated reporting requirements as defined in chapter 383 shall not be deemed a violation of the federal Health Insurance Portability and Accountability Act (HIPAA) and the privacy rules located in the Act because the Missouri state board of nursing qualifies as a health oversight agency as defined in the HIPAA privacy rules.

(L. 1999 H.B. 343 § 4, A.L. 2007 H.B. 780 merged with S.B. 308)



Section 335.099 Licensed practical nurse, additional authorized acts.

Effective 28 Aug 2011

Title XXII OCCUPATIONS AND PROFESSIONS

335.099. Licensed practical nurse, additional authorized acts. — Any licensed practical nurse, as defined in section 335.016:

(1) Who is an approved instructor for the level 1 medication aid program shall be qualified to teach the insulin administration course under chapter 198;

(2) Shall be qualified to perform diabetic nail care and monthly onsite reviews of basic personal care recipients, as required by the department of social services, of a resident of a residential care facility or assisted living facility, as defined in chapter 198;

(3) Shall be qualified to perform dietary oversight, as required by the department of health and senior services, of a resident of a residential care facility or assisted living facility, as defined in chapter 198.

(L. 2011 S.B. 325)



Section 335.175 Utilization of telehealth by nurses established — rulemaking authority — sunset provision.

Effective 28 Aug 2016

Title XXII OCCUPATIONS AND PROFESSIONS

335.175. Utilization of telehealth by nurses established — rulemaking authority — sunset provision. — 1. No later than January 1, 2014, there is hereby established within the state board of registration for the healing arts and the state board of nursing the “Utilization of Telehealth by Nurses”. An advanced practice registered nurse (APRN) providing nursing services under a collaborative practice arrangement under section 334.104 may provide such services outside the geographic proximity requirements of section 334.104 if the collaborating physician and advanced practice registered nurse utilize telehealth in the care of the patient and if the services are provided in a rural area of need. Telehealth providers shall be required to obtain patient consent before telehealth services are initiated and ensure confidentiality of medical information.

2. As used in this section, "telehealth" shall have the same meaning as such term is defined in section 191.1145.

3. (1) The boards shall jointly promulgate rules governing the practice of telehealth under this section. Such rules shall address, but not be limited to, appropriate standards for the use of telehealth.

(2) Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2013, shall be invalid and void.

4. For purposes of this section, “rural area of need” means any rural area of this state which is located in a health professional shortage area as defined in section 354.650.

5. Under section 23.253 of the Missouri sunset act:

(1) The provisions of the new program authorized under this section shall automatically sunset six years after August 28, 2013, unless reauthorized by an act of the general assembly; and

(2) If such program is reauthorized, the program authorized under this section shall automatically sunset twelve years after the effective date of the reauthorization of this section; and

(3) This section shall terminate on September first of the calendar year immediately following the calendar year in which the program authorized under this section is sunset.

(L. 2013 H.B. 315, A.L. 2016 S.B. 579)

Sunset date 8-28-19

Termination 9-01-20



Section 335.200 Nurse education incentive grants — definitions.

Effective 28 Aug 2011

Title XXII OCCUPATIONS AND PROFESSIONS

335.200. Nurse education incentive grants — definitions. — As used in sections 335.200 to 335.203, the following terms mean:

(1) "Board", the state board of nursing;

(2) "Department", the Missouri department of higher education;

(3) "Eligible institution of higher education", a Missouri institution of higher education accredited by the higher learning commission of the north central association which offers a nursing education program;

(4) "Grant", a grant awarded to an eligible institution of higher education under the guidelines set forth in sections 335.200 to 335.203.

(L. 1990 H.B. 1429 § , A.L. 2011 H.B. 223 & 231merged with S.B. 325)



Section 335.203 Nursing education incentive program established — grants authorized, limit, eligibility — administration — rulemaking authority.

Effective 28 Aug 2016

Title XXII OCCUPATIONS AND PROFESSIONS

335.203. Nursing education incentive program established — grants authorized, limit, eligibility — administration — rulemaking authority. — 1. There is hereby established the “Nursing Education Incentive Program” within the state board of nursing.

2. Subject to appropriation and board disbursement, grants shall be awarded through the nursing education incentive program to eligible institutions of higher education based on criteria jointly determined by the board and the department of higher education. Grant award amounts shall not exceed one hundred fifty thousand dollars. No campus shall receive more than one grant per year.

3. To be considered for a grant, an eligible institution of higher education shall offer a program of nursing that meets the predetermined category and area of need as established by the board and the department under subsection 4 of this section.

4. The board and the department shall determine categories and areas of need for designating grants to eligible institutions of higher education. In establishing categories and areas of need, the board and department may consider criteria including, but not limited to:

(1) Data generated from licensure renewal data and the department of health and senior services; and

(2) National nursing statistical data and trends that have identified nursing shortages.

5. The board shall be the administrative agency responsible for implementation of the program established under sections 335.200 to 335.203, and shall promulgate reasonable rules for the exercise of its functions and the effectuation of the purposes of sections 335.200 to 335.203. The board shall, by rule, prescribe the form, time, and method of filing applications and shall supervise the processing of such applications.

6. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2011, shall be invalid and void.

(L. 1990 H.B. 1429 § 2, A.L. 2011 H.B. 223 & 231 merged with S.B. 325, A.L. 2016 H.B. 1816)



Section 335.212 Definitions.

Effective 28 Aug 2009

Title XXII OCCUPATIONS AND PROFESSIONS

335.212. Definitions. — As used in sections 335.212 to 335.242, the following terms mean:

(1) "Board", the Missouri state board of nursing;

(2) "Department", the Missouri department of health and senior services;

(3) "Director", director of the Missouri department of health and senior services;

(4) "Eligible student", a resident who has been accepted as a full-time student in a formal course of instruction leading to an associate degree, a diploma, a bachelor of science, a master of science in nursing (M.S.N.), a doctorate in nursing (Ph.D. or D.N.P.), or a student with a master of science in nursing seeking a doctorate in education (Ed.D.), or leading to the completion of educational requirements for a licensed practical nurse. The doctoral applicant may be a part-time student;

(5) "Participating school", an institution within this state which is approved by the board for participation in the professional and practical nursing student loan program established by sections 335.212 to 335.242, having a nursing department and offering a course of instruction based on nursing theory and clinical nursing experience;

(6) "Qualified applicant", an eligible student approved by the board for participation in the professional and practical nursing student loan program established by sections 335.212 to 335.242;

(7) "Qualified employment", employment on a full-time basis in Missouri in a position requiring licensure as a licensed practical nurse or registered professional nurse in any hospital as defined in section 197.020 or in any agency, institution, or organization located in an area of need as determined by the department of health and senior services. Any forgiveness of such principal and interest for any qualified applicant engaged in qualified employment on a less than full-time basis may be prorated to reflect the amounts provided in this section;

(8) "Resident", any person who has lived in this state for one or more years for any purpose other than the attending of an educational institution located within this state.

(L. 1990 H.B. 1429 § 5, A.L. 2004 S.B. 1122, A.L. 2006 H.B. 1234 merged with S.B. 980, A.L. 2007 H.B. 780 merged with S.B. 308 merged with S.B. 513, A.L. 2009 H.B. 247 merged with S.B. 152)



Section 335.215 Department of health and senior services to administer programs — advisory panel — members — rules, procedure.

Effective 28 Aug 1995

Title XXII OCCUPATIONS AND PROFESSIONS

335.215. Department of health and senior services to administer programs — advisory panel — members — rules, procedure. — 1. The department of health and senior services shall be the administrative agency for the implementation of the professional and practical nursing student loan program established under sections 335.212 to 335.242, and the nursing student loan repayment program established under sections 335.245 to 335.259*.

2. An advisory panel of nurses shall be appointed by the director. It shall be composed of not more than eleven members representing practical, associate degree, diploma, baccalaureate and graduate nursing education, community health, primary care, hospital, long-term care, a consumer, and the Missouri state board of nursing. The panel shall make recommendations to the director on the content of any rules, regulations or guidelines prior to their promulgation. The panel may make recommendations to the director regarding fund allocations for loans and loan repayment based on current nursing shortage needs.

3. The department of health and senior services shall promulgate reasonable rules and regulations for the exercise of its function pursuant to sections 335.212 to 335.259*. It shall prescribe the form, the time and method of filing applications and supervise the proceedings thereof. No rule or portion of a rule promulgated under the authority of sections 335.212 to 335.257 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

4. Ninety-five percent of funds loaned pursuant to sections 335.212 to 335.242 shall be loaned to qualified applicants who are enrolled in professional nursing programs in participating schools and five percent of the funds loaned pursuant to sections 335.212 to 335.242 shall be loaned to qualified applicants who are enrolled in practical nursing programs. Priority shall be given to eligible students who have established financial need. All loan repayment funds pursuant to sections 335.245 to 335.259* shall be used to reimburse successful associate, diploma, baccalaureate or graduate professional nurse applicants' educational loans who agree to serve in areas of defined need as determined by the department.

(L. 1990 H.B. 1429 § 6, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)

*Section 335.259 was repealed by S.B. 52 § A, 1993.



Section 335.218 Nurse loan repayment fund established — administration.

Effective 28 Aug 1990

Title XXII OCCUPATIONS AND PROFESSIONS

335.218. Nurse loan repayment fund established — administration. — There is hereby established the "Professional and Practical Nursing Student Loan and Nurse Loan Repayment Fund". All fees pursuant to section 335.221, general revenue appropriations to the student loan or loan repayment program, voluntary contributions to support or match the student loan and loan repayment program activities, funds collected from repayment and penalties, and funds received from the federal government shall be deposited in the state treasury and be placed to the credit of the professional and practical nursing student loan and nurse loan repayment fund. The fund shall be managed by the department of health and senior services and all administrative costs and expenses incurred as a result of the effectuation of sections 335.212 to 335.259 shall be paid from this fund.

(L. 1990 H.B. 1429 § 7)



Section 335.221 Education surcharge, amount, deposit in nursing student loan and nurse loan repayment fund.

Effective 13 Jun 1995, see footnote

Title XXII OCCUPATIONS AND PROFESSIONS

335.221. Education surcharge, amount, deposit in nursing student loan and nurse loan repayment fund. — The board, in addition to any other duties it may have regarding licensure of nurses, shall collect, at the time of licensure or licensure renewal, an education surcharge from each person licensed or relicensed pursuant to sections 335.011 to 335.096, in the amount of one dollar per year for practical nurses and five dollars per year for professional nurses. These funds shall be deposited in the professional and practical nursing student loan and nurse loan repayment fund. All expenditures authorized by sections 335.212 to 335.259* shall be paid from funds appropriated by the general assembly from the professional and practical nursing student loan and nurse loan repayment fund. The provisions of section 33.080 to the contrary notwithstanding, money in this fund shall not be transferred and placed to the credit of general revenue.

(L. 1990 H.B. 1429 § 8, A.L. 1995 S.B. 452)

Effective 6-13-95

*Section 335.259 was repealed by S.B. 52 § A, 1993.



Section 335.224 Contracts for repayment of loans.

Effective 13 Jun 1995, see footnote

Title XXII OCCUPATIONS AND PROFESSIONS

335.224. Contracts for repayment of loans. — The department of health and senior services shall enter into a contract with each qualified applicant receiving financial assistance under the provisions of sections 335.212 to 335.242 for repayment of the principal and interest.

(L. 1990 H.B. 1429 § 9, A.L. 1995 S.B. 452)

Effective 6-13-95



Section 335.227 Eligibility for loan.

Effective 28 Aug 1990

Title XXII OCCUPATIONS AND PROFESSIONS

335.227. Eligibility for loan. — An eligible student may apply to the department for financial assistance under the provisions of sections 335.212 to 335.242 if, at the time of his application for a loan, the eligible student has formally applied for acceptance at a participating school. Receipt of financial assistance is contingent upon acceptance and continued enrollment at a participating school.

(L. 1990 H.B. 1429 § 10)



Section 335.230 Financial assistance, amount.

Effective 28 Aug 1990

Title XXII OCCUPATIONS AND PROFESSIONS

335.230. Financial assistance, amount. — Financial assistance to any qualified applicant shall not exceed five thousand dollars for each academic year for a professional nursing program and shall not exceed two thousand five hundred dollars for each academic year for a practical nursing program. All financial assistance shall be made from funds credited to the professional and practical nursing student loan and nurse loan repayment fund. A qualified applicant may receive financial assistance for each academic year he remains a student in good standing at a participating school.

(L. 1990 H.B. 1429 § 11)



Section 335.233 Schedule for repayment of loan — interest, amount.

Effective 28 Aug 2006

Title XXII OCCUPATIONS AND PROFESSIONS

335.233. Schedule for repayment of loan — interest, amount. — The department shall establish schedules for repayment of the principal and interest on any financial assistance made under the provisions of sections 335.212 to 335.242. Interest at the rate of nine and one-half percent per annum shall be charged on all financial assistance made under the provisions of sections 335.212 to 335.242, but the interest and principal of the total financial assistance granted to a qualified applicant at the time of the successful completion of a nursing degree, diploma program or a practical nursing program shall be forgiven through qualified employment.

(L. 1990 H.B. 1429 § 12, A.L. 2006 H.B. 1234 merged with S.B. 980)



Section 335.236 Repayment of loan — when.

Effective 28 Aug 1990

Title XXII OCCUPATIONS AND PROFESSIONS

335.236. Repayment of loan — when. — The financial assistance recipient shall repay the financial assistance principal and interest beginning not more than six months after completion of the degree for which the financial assistance was made in accordance with the repayment contract. If an eligible student ceases his study prior to successful completion of a degree or graduation at a participating school, interest at the rate specified in section 335.233 shall be charged on the amount of financial assistance received from the state under the provisions of sections 335.212 to 335.242, and repayment, in accordance with the repayment contract, shall begin within ninety days of the date the financial aid recipient ceased to be an eligible student. All funds repaid by recipients of financial assistance to the department shall be deposited in the professional and practical nursing student loan and nurse loan repayment fund for use pursuant to sections 335.212 to 335.259.

(L. 1990 H.B. 1429 § 13)



Section 335.239 Deferral of repayment of loans — when.

Effective 28 Aug 1990

Title XXII OCCUPATIONS AND PROFESSIONS

335.239. Deferral of repayment of loans — when. — The department shall grant a deferral of interest and principal payments to a financial assistance recipient who is pursuing an advanced degree, special nursing program, or upon special conditions established by the department. The deferral shall not exceed four years. The status of each deferral shall be reviewed annually by the department of health and senior services to ensure compliance with the intent of this section.

(L. 1990 H.B. 1429 § 14)



Section 335.242 Action to recover loans due.

Effective 28 Aug 1990

Title XXII OCCUPATIONS AND PROFESSIONS

335.242. Action to recover loans due. — When necessary to protect the interest of the state in any financial assistance transaction under sections 335.212 to 335.259, the department of health and senior services may institute any action to recover any amount due.

(L. 1990 H.B. 1429 § 15)



Section 335.245 Definitions.

Effective 28 Aug 2004

Title XXII OCCUPATIONS AND PROFESSIONS

335.245. Definitions. — As used in sections 335.245 to 335.259*, the following terms mean:

(1) "Department", the Missouri department of health and senior services;

(2) "Eligible applicant", a Missouri licensed nurse who has attained either an associate degree, a diploma, a bachelor of science, or graduate degree in nursing from an accredited institution approved by the board of nursing or a student nurse in the final year of a full-time baccalaureate school of nursing leading to a baccalaureate degree or graduate nursing program leading to a master's degree in nursing and has agreed to serve in an area of defined need as established by the department;

(3) "Participating school", an institution within this state which grants an associate degree in nursing, grants a bachelor or master of science degree in nursing or provides a diploma nursing program which is accredited by the state board of nursing, or a regionally accredited institution in this state which provides a bachelor of science completion program for registered professional nurses;

(4) "Qualified employment", employment on a full-time basis in Missouri in a position requiring licensure as a licensed practical nurse or registered professional nurse in any hospital as defined in section 197.020 or public or nonprofit agency, institution, or organization located in an area of need as determined by the department of health and senior services. Any forgiveness of such principal and interest for any qualified applicant engaged in qualified employment on a less than full-time basis may be prorated to reflect the amounts provided in this section.

(L. 1990 H.B. 1429 § 16, A.L. 2004 S.B. 1122)

*Section 335.259 was repealed by S.B. 52 in 1993.



Section 335.248 Department of health and senior services to administer program — rules and regulations.

Effective 28 Aug 1990

Title XXII OCCUPATIONS AND PROFESSIONS

335.248. Department of health and senior services to administer program — rules and regulations. — Sections 335.245 to 335.259 shall be known as the "Nursing Student Loan Repayment Program". The department of health and senior services shall be the administrative agency for the implementation of the authority established by sections 335.245 to 335.259. The department shall promulgate reasonable rules and regulations necessary to implement sections 335.245 to 335.259. Promulgated rules shall include, but not be limited to, applicant eligibility, selection criteria, prioritization of service obligation sites and the content of loan repayment contracts, including repayment schedules for those in default and penalties. The department shall promulgate rules regarding recruitment opportunities for minority students into nursing schools. Priority for student loan repayment shall be given to eligible applicants who have demonstrated financial need. All funds collected by the department from participants not meeting their contractual obligations to the state shall be deposited in the professional and practical nursing student loan and nurse loan repayment fund for use pursuant to sections 335.212 to 335.259.

(L. 1990 H.B. 1429 § 17)



Section 335.251 Loan repayment contract — qualified employment — recovery of amounts due.

Effective 28 Aug 1990

Title XXII OCCUPATIONS AND PROFESSIONS

335.251. Loan repayment contract — qualified employment — recovery of amounts due. — Upon proper verification to the department by the eligible applicant of securing qualified employment in this state, the department shall enter into a loan repayment contract with the eligible applicant to repay the interest and principal on the educational loans of the applicant to the limit of the contract, which contract shall provide for instances of less than full-time qualified employment consistent with the provisions of section 335.233, out of any appropriation made to the professional and practical nursing student loan and nurse loan repayment fund. If the applicant breaches the contract by failing to begin or complete the qualified employment, the department is entitled to recover the total of the loan repayment paid by the department plus interest on the repaid amount at the rate of nine and one-half percent per annum.

(L. 1990 H.B. 1429 § 18)



Section 335.254 Law not to require certain contracts.

Effective 28 Aug 1990

Title XXII OCCUPATIONS AND PROFESSIONS

335.254. Law not to require certain contracts. — Sections 335.212 to 335.259 shall not be construed to require the department to enter into contracts with individuals who qualify for nursing education loans or nursing loan repayment programs when federal, state and local funds are not available for such purposes.

(L. 1990 H.B. 1429 § 19)



Section 335.257 Verification of qualified employment.

Effective 28 Aug 1990

Title XXII OCCUPATIONS AND PROFESSIONS

335.257. Verification of qualified employment. — Successful applicants for whom loan payments are made under the provisions of sections 335.245 to 335.259 shall verify to the department twice each year, in June and in December, in the manner prescribed by the department that qualified employment in this state is being maintained.

(L. 1990 H.B. 1429 § 20)



Section 335.360 Findings and declaration of purpose.

Effective 20 Jul 2017, see footnote

Title XXII OCCUPATIONS AND PROFESSIONS

*335.360. Findings and declaration of purpose. — 1. The party states find that:

(1) The health and safety of the public are affected by the degree of compliance with and the effectiveness of enforcement activities related to state nurse licensure laws;

(2) Violations of nurse licensure and other laws regulating the practice of nursing may result in injury or harm to the public;

(3) The expanded mobility of nurses and the use of advanced communication technologies as part of our nation’s health care delivery system require greater coordination and cooperation among states in the areas of nurse licensure and regulation;

(4) New practice modalities and technology make compliance with individual state nurse licensure laws difficult and complex;

(5) The current system of duplicative licensure for nurses practicing in multiple states is cumbersome and redundant to both nurses and states; and

(6) Uniformity of nurse licensure requirements throughout the states promotes public safety and public health benefits.

2. The general purposes of this compact are to:

(1) Facilitate the states’ responsibility to protect the public’s health and safety;

(2) Ensure and encourage the cooperation of party states in the areas of nurse licensure and regulation;

(3) Facilitate the exchange of information between party states in the areas of nurse regulation, investigation, and adverse actions;

(4) Promote compliance with the laws governing the practice of nursing in each jurisdiction;

(5) Invest all party states with the authority to hold a nurse accountable for meeting all state practice laws in the state in which the patient is located at the time care is rendered through the mutual recognition of party state licenses;

(6) Decrease redundancies in the consideration and issuance of nurse licenses; and

(7) Provide opportunities for interstate practice by nurses who meet uniform licensure requirements.

(L. 2016 H.B. 1816 merged with S.B. 608 merged with S.B. 635)

Effective 7-20-17, see § 335.420.

*S.B. 608 was vetoed July 5, 2016. The veto was overridden on September 14, 2016.



Section 335.365 Definitions.

Effective 20 Jul 2017, see footnote

Title XXII OCCUPATIONS AND PROFESSIONS

*335.365. Definitions. — As used in this compact, the following terms shall mean:

(1) “Adverse action”, any administrative, civil, equitable, or criminal action permitted by a state’s laws which is imposed by a licensing board or other authority against a nurse, including actions against an individual’s license or multistate licensure privilege such as revocation, suspension, probation, monitoring of the licensee, limitation on the licensee’s practice, or any other encumbrance on licensure affecting a nurse’s authorization to practice, including issuance of a cease and desist action;

(2) “Alternative program”, a nondisciplinary monitoring program approved by a licensing board;

(3) “Coordinated licensure information system”, an integrated process for collecting, storing, and sharing information on nurse licensure and enforcement activities related to nurse licensure laws that is administered by a nonprofit organization composed of and controlled by licensing boards;

(4) “Current significant investigative information”:

(a) Investigative information that a licensing board, after a preliminary inquiry that includes notification and an opportunity for the nurse to respond, if required by state law, has reason to believe is not groundless and, if proved true, would indicate more than a minor infraction; or

(b) Investigative information that indicates that the nurse represents an immediate threat to public health and safety, regardless of whether the nurse has been notified and had an opportunity to respond;

(5) “Encumbrance”, a revocation or suspension of, or any limitation on, the full and unrestricted practice of nursing imposed by a licensing board;

(6) “Home state”, the party state which is the nurse’s primary state of residence;

(7) “Licensing board”, a party state’s regulatory body responsible for issuing nurse licenses;

(8) “Multistate license”, a license to practice as a registered nurse, “RN”, or a licensed practical or vocational nurse, “LPN” or “VN”, issued by a home state licensing board that authorizes the licensed nurse to practice in all party states under a multistate licensure privilege;

(9) “Multistate licensure privilege”, a legal authorization associated with a multistate license permitting the practice of nursing as either an RN, LPN, or VN in a remote state;

(10) “Nurse”, an RN, LPN, or VN, as those terms are defined by each party state’s practice laws;

(11) “Party state”, any state that has adopted this compact;

(12) “Remote state”, a party state, other than the home state;

(13) “Single-state license”, a nurse license issued by a party state that authorizes practice only within the issuing state and does not include a multistate licensure privilege to practice in any other party state;

(14) “State”, a state, territory, or possession of the United States and the District of Columbia;

(15) “State practice laws”, a party state’s laws, rules, and regulations that govern the practice of nursing, define the scope of nursing practice, and create the methods and grounds for imposing discipline. State practice laws do not include requirements necessary to obtain and retain a license, except for qualifications or requirements of the home state.

(L. 2016 H.B. 1816 merged with S.B. 608 merged with S.B. 635)

Effective 7-20-17, see § 335.420.

*S.B. 608 was vetoed July 5, 2016. The veto was overridden on September 14, 2016.



Section 335.370 General provisions and jurisdiction.

Effective 20 Jul 2017, see footnote

Title XXII OCCUPATIONS AND PROFESSIONS

*335.370. General provisions and jurisdiction. — 1. A multistate license to practice registered or licensed practical or vocational nursing issued by a home state to a resident in that state shall be recognized by each party state as authorizing a nurse to practice as a registered nurse, “RN”, or as a licensed practical or vocational nurse, “LPN” or “VN”, under a multistate licensure privilege, in each party state.

2. A state must implement procedures for considering the criminal history records of applicants for initial multistate license or licensure by endorsement. Such procedures shall include the submission of fingerprints or other biometric-based information by applicants for the purpose of obtaining an applicant’s criminal history record information from the Federal Bureau of Investigation and the agency responsible for retaining that state’s criminal records.

3. Each party state shall require the following for an applicant to obtain or retain a multistate license in the home state:

(1) Meets the home state’s qualifications for licensure or renewal of licensure as well as all other applicable state laws;

(2) (a) Has graduated or is eligible to graduate from a licensing board-approved RN or LPN or VN prelicensure education program; or

(b) Has graduated from a foreign RN or LPN or VN prelicensure education program that has been approved by the authorized accrediting body in the applicable country and has been verified by an independent credentials review agency to be comparable to a licensing board-approved prelicensure education program;

(3) Has, if a graduate of a foreign prelicensure education program not taught in English or if English is not the individual’s native language, successfully passed an English proficiency examination that includes the components of reading, speaking, writing, and listening;

(4) Has successfully passed an NCLEX-RN or NCLEX-PN examination or recognized predecessor, as applicable;

(5) Is eligible for or holds an active, unencumbered license;

(6) Has submitted, in connection with an application for initial licensure or licensure by endorsement, fingerprints or other biometric data for the purpose of obtaining criminal history record information from the Federal Bureau of Investigation and the agency responsible for retaining that state’s criminal records;

(7) Has not been convicted or found guilty, or has entered into an agreed disposition, of a felony offense under applicable state or federal criminal law;

(8) Has not been convicted or found guilty, or has entered into an agreed disposition, of a misdemeanor offense related to the practice of nursing as determined on a case-by-case basis;

(9) Is not currently enrolled in an alternative program;

(10) Is subject to self-disclosure requirements regarding current participation in an alternative program; and

(11) Has a valid United States Social Security number.

4. All party states shall be authorized, in accordance with existing state due process law, to take adverse action against a nurse’s multistate licensure privilege such as revocation, suspension, probation, or any other action that affects a nurse’s authorization to practice under a multistate licensure privilege, including cease and desist actions. If a party state takes such action, it shall promptly notify the administrator of the coordinated licensure information system. The administrator of the coordinated licensure information system shall promptly notify the home state of any such actions by remote states.

5. A nurse practicing in a party state shall comply with the state practice laws of the state in which the client is located at the time service is provided. The practice of nursing is not limited to patient care, but shall include all nursing practice as defined by the state practice laws of the party state in which the client is located. The practice of nursing in a party state under a multistate licensure privilege shall subject a nurse to the jurisdiction of the licensing board, the courts, and the laws of the party state in which the client is located at the time service is provided.

6. Individuals not residing in a party state shall continue to be able to apply for a party state’s single-state license as provided under the laws of each party state. However, the single-state license granted to these individuals shall not be recognized as granting the privilege to practice nursing in any other party state. Nothing in this compact shall affect the requirements established by a party state for the issuance of a single-state license.

7. Any nurse holding a home state multistate license on the effective date of this compact may retain and renew the multistate license issued by the nurse’s then current home state, provided that:

(1) A nurse who changes primary state of residence after this compact’s effective date shall meet all applicable requirements as provided in subsection 3 of this section to obtain a multistate license from a new home state;

(2) A nurse who fails to satisfy the multistate licensure requirements in subsection 3 of this section due to a disqualifying event occurring after this compact’s effective date shall be ineligible to retain or renew a multistate license, and the nurse’s multistate license shall be revoked or deactivated in accordance with applicable rules adopted by the Interstate Commission of Nurse Licensure Compact Administrators ("Commission")**.

(L. 2016 H.B. 1816 merged with S.B. 608 merged with S.B. 635)

Effective 7-20-17, see § 335.420.

*S.B. 608 was vetoed July 5, 2016. The veto was overridden on September 14, 2016.

**Word "commission" appears in original rolls of H.B. 1816, S.B. 608, and S.B. 635. The official model language for the new Nurse Licensure Compact adopted on May 4, 2015, contains the word ("Commission").



Section 335.375 Applications for licensure in a party state.

Effective 20 Jul 2017, see footnote

Title XXII OCCUPATIONS AND PROFESSIONS

*335.375. Applications for licensure in a party state. — 1. Upon application for a multistate license, the licensing board in the issuing party state shall ascertain, through the coordinated licensure information system, whether the applicant has ever held, or is the holder of, a license issued by any other state, whether there are any encumbrances on any license or multistate licensure privilege held by the applicant, whether any adverse action has been taken against any license or multistate licensure privilege held by the applicant, and whether the applicant is currently participating in an alternative program.

2. A nurse shall hold a multistate license, issued by the home state, in only one party state at a time.

3. If a nurse changes primary state of residence by moving between two party states, the nurse shall apply for licensure in the new home state, and the multistate license issued by the prior home state shall be deactivated in accordance with applicable rules adopted by the commission.

(1) The nurse may apply for licensure in advance of a change in primary state of residence.

(2) A multistate license shall not be issued by the new home state until the nurse provides satisfactory evidence of a change in primary state of residence to the new home state and satisfies all applicable requirements to obtain a multistate license from the new home state.

4. If a nurse changes primary state of residence by moving from a party state to a non-party state, the multistate license issued by the prior home state shall convert to a single-state license, valid only in the former home state.

(L. 2016 H.B. 1816 merged with S.B. 608 merged with S.B. 635)

Effective 7-20-17, see § 335.420.

*S.B. 608 was vetoed July 5, 2016. The veto was overridden on September 14, 2016.



Section 335.380 Additional authorities invested in party state licensing boards.

Effective 20 Jul 2017, see footnote

Title XXII OCCUPATIONS AND PROFESSIONS

*335.380. Additional authorities invested in party state licensing boards. — 1. In addition to the other powers conferred by state law, a licensing board shall have the authority to:

(1) Take adverse action against a nurse’s multistate licensure privilege to practice within that party state;

(a) Only the home state shall have the power to take adverse action against a nurse’s license issued by the home state;

(b) For purposes of taking adverse action, the home state licensing board shall give the same priority and effect to reported conduct received from a remote state as it would if such conduct had occurred within the home state. In so doing, the home state shall apply its own state laws to determine appropriate action;

(2) Issue cease and desist orders or impose an encumbrance on a nurse’s authority to practice within that party state;

(3) Complete any pending investigations of a nurse who changes primary state of residence during the course of such investigations. The licensing board shall also have the authority to take appropriate action and shall promptly report the conclusions of such investigations to the administrator of the coordinated licensure information system. The administrator of the coordinated licensure information system shall promptly notify the new home state of any such actions;

(4) Issue subpoenas for both hearings and investigations that require the attendance and testimony of witnesses as well as the production of evidence. Subpoenas issued by a licensing board in a party state for the attendance and testimony of witnesses or the production of evidence from another party state shall be enforced in the latter state by any court of competent jurisdiction according to the practice and procedure of that court applicable to subpoenas issued in proceedings pending before it. The issuing authority shall pay any witness fees, travel expenses, mileage, and other fees required by the service statutes of the state in which the witnesses or evidence are located;

(5) Obtain and submit, for each nurse licensure applicant, fingerprint or other biometric based information to the Federal Bureau of Investigation for criminal background checks, receive the results of the Federal Bureau of Investigation record search on criminal background checks, and use the results in making licensure decisions;

(6) If otherwise permitted by state law, recover from the affected nurse the costs of investigations and disposition of cases resulting from any adverse action taken against that nurse; and

(7) Take adverse action based on the factual findings of the remote state; provided that, the licensing board follows its own procedures for taking such adverse action.

2. If adverse action is taken by the home state against a nurse’s multistate license, the nurse’s multistate licensure privilege to practice in all other party states shall be deactivated until all encumbrances have been removed from the multistate license. All home state disciplinary orders that impose adverse action against a nurse’s multistate license shall include a statement that the nurse’s multistate licensure privilege is deactivated in all party states during the pendency of the order.

3. Nothing in this compact shall override a party state’s decision that participation in an alternative program may be used in lieu of adverse action. The home state licensing board shall deactivate the multistate licensure privilege under the multistate license of any nurse for the duration of the nurse’s participation in an alternative program.

(L. 2016 H.B. 1816 merged with S.B. 608 merged with S.B. 635)

Effective 7-20-17, see § 335.420.

*S.B. 608 was vetoed July 5, 2016. The veto was overridden on September 14, 2016.



Section 335.385 Coordinated licensure information system and exchange of information.

Effective 20 Jul 2017, see footnote

Title XXII OCCUPATIONS AND PROFESSIONS

*335.385. Coordinated licensure information system and exchange of information. — 1. All party states shall participate in a coordinated licensure information system of all licensed registered nurses, “RNs”, and licensed practical or vocational nurses, “LPNs” or “VNs”. This system shall include information on the licensure and disciplinary history of each nurse, as submitted by party states, to assist in the coordination of nurse licensure and enforcement efforts.

2. The commission, in consultation with the administrator of the coordinated licensure information system, shall formulate necessary and proper procedures for the identification, collection, and exchange of information under this compact.

3. All licensing boards shall promptly report to the coordinated licensure information system any adverse action, any current significant investigative information, denials of applications with the reasons for such denials, and nurse participation in alternative programs known to the licensing board regardless of whether such participation is deemed nonpublic or confidential under state law.

4. Current significant investigative information and participation in nonpublic or confidential alternative programs shall be transmitted through the coordinated licensure information system only to party state licensing boards.

5. Notwithstanding any other provision of law, all party state licensing boards contributing information to the coordinated licensure information system may designate information that shall not be shared with non-party states or disclosed to other entities or individuals without the express permission of the contributing state.

6. Any personally identifiable information obtained from the coordinated licensure information system by a party state licensing board shall not be shared with non-party states or disclosed to other entities or individuals except to the extent permitted by the laws of the party state contributing the information.

7. Any information contributed to the coordinated licensure information system that is subsequently required to be expunged by the laws of the party state contributing that information shall also be expunged from the coordinated licensure information system.

8. The compact administrator of each party state shall furnish a uniform data set to the compact administrator of each other party state, which shall include, at a minimum:

(1) Identifying information;

(2) Licensure data;

(3) Information related to alternative program participation; and

(4) Other information that may facilitate the administration of this compact, as determined by commission rules.

9. The compact administrator of a party state shall provide all investigative documents and information requested by another party state.

(L. 2016 H.B. 1816 merged with S.B. 608 merged with S.B. 635)

Effective 7-20-17, see § 335.420.

*S.B. 608 was vetoed July 5, 2016. The veto was overridden on September 14, 2016.



Section 335.390 Establishment of the interstate commission of nurse licensure compact administrators.

Effective 20 Jul 2017, see footnote

Title XXII OCCUPATIONS AND PROFESSIONS

*335.390. Establishment of the interstate commission of nurse licensure compact administrators. — 1. The party states hereby create and establish a joint public entity known as the “Interstate Commission of Nurse Licensure Compact Administrators”.

(1) The commission is an instrumentality of the party states.

(2) Venue is proper, and judicial proceedings by or against the commission shall be brought solely and exclusively in a court of competent jurisdiction where the principal office of the commission is located. The commission may waive venue and jurisdictional defenses to the extent it adopts or consents to participate in alternative dispute resolution proceedings.

(3) Nothing in this compact shall be construed to be a waiver of sovereign immunity.

2. (1) Each party state shall have and be limited to one administrator. The head of the state licensing board or designee shall be the administrator of this compact for each party state. Any administrator may be removed or suspended from office as provided by the law of the state from which the administrator is appointed. Any vacancy occurring in the commission shall be filled in accordance with the laws of the party state in which the vacancy exists.

(2) Each administrator shall be entitled to one vote with regard to the promulgation of rules and creation of bylaws and shall otherwise have an opportunity to participate in the business and affairs of the commission. An administrator shall vote in person or by such other means as provided in the bylaws. The bylaws may provide for an administrator’s participation in meetings by telephone or other means of communication.

(3) The commission shall meet at least once during each calendar year. Additional meetings shall be held as set forth in the bylaws or rules of the commission.

(4) All meetings shall be open to the public, and public notice of meetings shall be given in the same manner as required under the rulemaking provisions in section 335.395.

(5) The commission may convene in a closed, nonpublic meeting if the commission must discuss:

(a) Noncompliance of a party state with its obligations under this compact;

(b) The employment, compensation, discipline, or other personnel matters, practices, or procedures related to specific employees, or other matters related to the commission’s internal personnel practices and procedures;

(c) Current, threatened, or reasonably anticipated litigation;

(d) Negotiation of contracts for the purchase or sale of goods, services, or real estate;

(e) Accusing any person of a crime or formally censuring any person;

(f) Disclosure of trade secrets or commercial or financial information that is privileged or confidential;

(g) Disclosure of information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

(h) Disclosure of investigatory records compiled for law enforcement purposes;

(i) Disclosure of information related to any reports prepared by or on behalf of the commission for the purpose of investigation of compliance with this compact; or

(j) Matters specifically exempted from disclosure by federal or state statute.

(6) If a meeting, or portion of a meeting, is closed pursuant to subdivision (5) of this subsection, the commission’s legal counsel or designee shall certify that the meeting shall be closed and shall reference each relevant exempting provision. The commission shall keep minutes that fully and clearly describe all matters discussed in a meeting and shall provide a full and accurate summary of actions taken, and the reasons therefor, including a description of the views expressed. All documents considered in connection with an action shall be identified in such minutes. All minutes and documents of a closed meeting shall remain under seal, subject to release by a majority vote of the commission or order of a court of competent jurisdiction.

3. The commission shall, by a majority vote of the administrators, prescribe bylaws or rules to govern its conduct as may be necessary or appropriate to carry out the purposes and exercise the powers of this compact including, but not limited to:

(1) Establishing the fiscal year of the commission;

(2) Providing reasonable standards and procedures:

(a) For the establishment and meetings of other committees; and

(b) Governing any general or specific delegation of any authority or function of the commission;

(3) Providing reasonable procedures for calling and conducting meetings of the commission, ensuring reasonable advance notice of all meetings and providing an opportunity for attendance of such meetings by interested parties, with enumerated exceptions designed to protect the public’s interest, the privacy of individuals, and proprietary information, including trade secrets. The commission may meet in closed session only after a majority of the administrators vote to close a meeting in whole or in part. As soon as practicable, the commission must make public a copy of the vote to close the meeting revealing the vote of each administrator, with no proxy votes allowed;

(4) Establishing the titles, duties, and authority and reasonable procedures for the election of the officers of the commission;

(5) Providing reasonable standards and procedures for the establishment of the personnel policies and programs of the commission. Notwithstanding any civil service or other similar laws of any party state, the bylaws shall exclusively govern the personnel policies and programs of the commission; and

(6) Providing a mechanism for winding up the operations of the commission and the equitable disposition of any surplus funds that may exist after the termination of this compact after the payment or reserving of all of its debts and obligations.

4. The commission shall publish its bylaws and rules, and any amendments thereto, in a convenient form on the website of the commission.

5. The commission shall maintain its financial records in accordance with the bylaws.

6. The commission shall meet and take such actions as are consistent with the provisions of this compact and the bylaws.

7. The commission shall have the following powers:

(1) To promulgate uniform rules to facilitate and coordinate implementation and administration of this compact. The rules shall have the force and effect of law and shall be binding in all party states;

(2) To bring and prosecute legal proceedings or actions in the name of the commission; provided that, the standing of any licensing board to sue or be sued under applicable law shall not be affected;

(3) To purchase and maintain insurance and bonds;

(4) To borrow, accept, or contract for services of personnel including, but not limited to, employees of a party state or nonprofit organizations;

(5) To cooperate with other organizations that administer state compacts related to the regulation of nursing including, but not limited to, sharing administrative or staff expenses, office space, or other resources;

(6) To hire employees, elect or appoint officers, fix compensation, define duties, grant such individuals appropriate authority to carry out the purposes of this compact, and to establish the commission’s personnel policies and programs relating to conflicts of interest, qualifications of personnel, and other related personnel matters;

(7) To accept any and all appropriate donations, grants and gifts of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of the same; provided that, at all times the commission shall avoid any appearance of impropriety or conflict of interest;

(8) To lease, purchase, accept appropriate gifts or donations of, or otherwise to own, hold, improve, or use, any property, whether real, personal, or mixed; provided that, at all times the commission shall avoid any appearance of impropriety;

(9) To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, whether real, personal, or mixed;

(10) To establish a budget and make expenditures;

(11) To borrow money;

(12) To appoint committees, including advisory committees comprised of administrators, state nursing regulators, state legislators or their representatives, consumer representatives, and other such interested persons;

(13) To provide and receive information from, and to cooperate with, law enforcement agencies;

(14) To adopt and use an official seal; and

(15) To perform such other functions as may be necessary or appropriate to achieve the purposes of this compact consistent with the state regulation of nurse licensure and practice.

8. (1) The commission shall pay, or provide for the payment of, the reasonable expenses of its establishment, organization, and ongoing activities.

(2) The commission may also levy on and collect an annual assessment from each party state to cover the cost of its operations, activities, and staff in its annual budget as approved each year. The aggregate annual assessment amount, if any, shall be allocated based upon a formula to be determined by the commission, which shall promulgate a rule that is binding upon all party states.

(3) The commission shall not incur obligations of any kind prior to securing the funds adequate to meet the same; nor shall the commission pledge the credit of any of the party states, except by and with the authority of such party state.

(4) The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the commission shall be audited yearly by a certified or licensed public accountant, and the report of the audit shall be included in and become part of the annual report of the commission.

9. (1) The administrators, officers, executive director, employees, and representatives of the commission shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property, personal injury, or other civil liability caused by or arising out of any actual or alleged act, error, or omission that occurred, or that the person against whom the claim is made had a reasonable basis for believing occurred, within the scope of commission employment, duties, or responsibilities; provided that, nothing in this paragraph shall be construed to protect any such person from suit or liability for any damage, loss, injury, or liability caused by the intentional, willful, or wanton misconduct of that person.

(2) The commission shall defend any administrator, officer, executive director, employee, or representative of the commission in any civil action seeking to impose liability arising out of any actual or alleged act, error, or omission that occurred within the scope of commission employment, duties, or responsibilities, or that the person against whom the claim is made had a reasonable basis for believing occurred within the scope of commission employment, duties, or responsibilities; provided that, nothing herein shall be construed to prohibit that person from retaining his or her own counsel; and provided further that the actual or alleged act, error, or omission did not result from that person’s intentional, willful, or wanton misconduct.

(3) The commission shall indemnify and hold harmless any administrator, officer, executive director, employee, or representative of the commission for the amount of any settlement or judgment obtained against that person arising out of any actual or alleged act, error, or omission that occurred within the scope of commission employment, duties, or responsibilities, or that such person had a reasonable basis for believing occurred within the scope of commission employment, duties, or responsibilities; provided that, the actual or alleged act, error, or omission did not result from the intentional, willful, or wanton misconduct of that person.

(L. 2016 H.B. 1816 merged with S.B. 608 merged with S.B. 635)

Effective 7-20-17, see § 335.420.

*S.B. 608 was vetoed July 5, 2016. The veto was overridden on September 14, 2016.



Section 335.395 Rulemaking.

Effective 20 Jul 2017, see footnote

Title XXII OCCUPATIONS AND PROFESSIONS

*335.395. Rulemaking. — 1. The commission shall exercise its rulemaking powers pursuant to the criteria set forth in this section and the rules adopted thereunder. Rules and amendments shall become binding as of the date specified in each rule or amendment and shall have the same force and effect as provisions of this compact.

2. Rules or amendments to the rules shall be adopted at a regular or special meeting of the commission.

3. Prior to promulgation and adoption of a final rule or rules by the commission, and at least sixty days in advance of the meeting at which the rule shall be considered and voted upon, the commission shall file a notice of proposed rulemaking:

(1) On the website of the commission; and

(2) On the website of each licensing board or the publication in which each state would otherwise publish proposed rules.

4. The notice of proposed rulemaking shall include:

(1) The proposed time, date, and location of the meeting in which the rule shall be considered and voted upon;

(2) The text of the proposed rule or amendment, and the reason for the proposed rule;

(3) A request for comments on the proposed rule from any interested person;

(4) The manner in which interested persons may submit notice to the commission of their intention to attend the public hearing and any written comments.

5. Prior to adoption of a proposed rule, the commission shall allow persons to submit written data, facts, opinions, and arguments, which shall be made available to the public.

6. The commission shall grant an opportunity for a public hearing before it adopts a rule or amendment.

7. The commission shall publish the place, time, and date of the scheduled public hearing.

(1) Hearings shall be conducted in a manner providing each person who wishes to comment a fair and reasonable opportunity to comment orally or in writing. All hearings shall be recorded, and a copy shall be made available upon request.

(2) Nothing in this section shall be construed as requiring a separate hearing on each rule. Rules may be grouped for the convenience of the commission at hearings required by this section.

8. If no one appears at the public hearing, the commission may proceed with promulgation of the proposed rule.

9. Following the scheduled hearing date, or by the close of business on the scheduled hearing date if the hearing was not held, the commission shall consider all written and oral comments received.

10. The commission shall, by majority vote of all administrators, take final action on the proposed rule and shall determine the effective date of the rule, if any, based on the rulemaking record and the full text of the rule.

11. Upon determination that an emergency exists, the commission may consider and adopt an emergency rule without prior notice, opportunity for comment, or hearing; provided that, the usual rulemaking procedures provided in this compact and in this section shall be retroactively applied to the rule as soon as reasonably possible, in no event later than ninety days after the effective date of the rule. For the purposes of this provision, an emergency rule is one that shall be adopted immediately in order to:

(1) Meet an imminent threat to public health, safety, or welfare;

(2) Prevent a loss of commission or party state funds; or

(3) Meet a deadline for the promulgation of an administrative rule that is required by federal law or rule.

12. The commission may direct revisions to a previously adopted rule or amendment for purposes of correcting typographical errors, errors in format, errors in consistency, or grammatical errors. Public notice of any revisions shall be posted on the website of the commission. The revision shall be subject to challenge by any person for a period of thirty days after posting. The revision shall be challenged only on grounds that the revision results in a material change to a rule. A challenge shall be made in writing and delivered to the commission prior to the end of the notice period. If no challenge is made, the revision shall take effect without further action. If the revision is challenged, the revision shall not take effect without the approval of the commission.

(L. 2016 H.B. 1816 merged with S.B. 608 merged with S.B. 635)

Effective 7-20-17, see § 335.420.

*S.B. 608 was vetoed July 5, 2016. The veto was overridden on September 14, 2016.



Section 335.400 Oversight, dispute resolution and enforcement.

Effective 20 Jul 2017, see footnote

Title XXII OCCUPATIONS AND PROFESSIONS

*335.400. Oversight, dispute resolution and enforcement. — 1. (1) Each party state shall enforce this compact and take all actions necessary and appropriate to effectuate this compact’s purposes and intent.

(2) The commission shall be entitled to receive service of process in any proceeding that may affect the powers, responsibilities, or actions of the commission, and shall have standing to intervene in such a proceeding for all purposes. Failure to provide service of process in such proceeding to the commission shall render a judgment or order void as to the commission, this compact, or promulgated rules.

2. (1) If the commission determines that a party state has defaulted in the performance of its obligations or responsibilities under this compact or the promulgated rules, the commission shall:

(a) Provide written notice to the defaulting state and other party states of the nature of the default, the proposed means of curing the default, or any other action to be taken by the commission; and

(b) Provide remedial training and specific technical assistance regarding the default.

(2) If a state in default fails to cure the default, the defaulting state’s membership in this compact shall be terminated upon an affirmative vote of a majority of the administrators, and all rights, privileges, and benefits conferred by this compact shall be terminated on the effective date of termination. A cure of the default does not relieve the offending state of obligations or liabilities incurred during the period of default.

(3) Termination of membership in this compact shall be imposed only after all other means of securing compliance have been exhausted. Notice of intent to suspend or terminate shall be given by the commission to the governor of the defaulting state, to the executive officer of the defaulting state’s licensing board, and each of the party states.

(4) A state whose membership in this compact has been terminated is responsible for all assessments, obligations, and liabilities incurred through the effective date of termination, including obligations that extend beyond the effective date of termination.

(5) The commission shall not bear any costs related to a state that is found to be in default or whose membership in this compact has been terminated unless agreed upon in writing between the commission and the defaulting state.

(6) The defaulting state may appeal the action of the commission by petitioning the United States District Court for the District of Columbia or the federal district in which the commission has its principal offices. The prevailing party shall be awarded all costs of such litigation, including reasonable attorneys’ fees.

3. (1) Upon request by a party state, the commission shall attempt to resolve disputes related to the compact that arise among party states and between party and non-party states.

(2) The commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes, as appropriate.

(3) In the event the commission cannot resolve disputes among party states arising under this compact:

(a) The party states shall submit the issues in dispute to an arbitration panel, which shall be comprised of individuals appointed by the compact administrator in each of the affected party states and an individual mutually agreed upon by the compact administrators of all the party states involved in the dispute.

(b) The decision of a majority of the arbitrators shall be final and binding.

4. (1) The commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact.

(2) By majority vote, the commission may initiate legal action in the United States District Court for the District of Columbia or the federal district in which the commission has its principal offices against a party state that is in default to enforce compliance with the provisions of this compact and its promulgated rules and bylaws. The relief sought may include both injunctive relief and damages. In the event judicial enforcement is necessary, the prevailing party shall be awarded all costs of such litigation, including reasonable attorneys’ fees.

(3) The remedies herein shall not be the exclusive remedies of the commission. The commission may pursue any other remedies available under federal or state law.

(L. 2016 H.B. 1816 merged with S.B. 608 merged with S.B. 635)

Effective 7-20-17, see § 335.420.

*S.B. 608 was vetoed July 5, 2016. The veto was overridden on September 14, 2016.



Section 335.405 Effective date, withdrawal and amendment.

Effective 20 Jul 2017, see footnote

Title XXII OCCUPATIONS AND PROFESSIONS

*335.405. Effective date, withdrawal and amendment. — 1. This compact shall become effective and binding on the earlier of the date of legislative enactment of this compact into law by no less than twenty-six states or December 31, 2018. All party states to this compact that also were parties to the prior Nurse Licensure Compact superseded by this compact (“prior compact”) shall be deemed to have withdrawn from said prior compact within six months after the effective date of this compact.

2. Each party state to this compact shall continue to recognize a nurse’s multistate licensure privilege to practice in that party state issued under the prior compact until such party state has withdrawn from the prior compact.

3. Any party state may withdraw from this compact by enacting a statute repealing the same. A party state’s withdrawal shall not take effect until six months after enactment of the repealing statute.

4. A party state’s withdrawal or termination shall not affect the continuing requirement of the withdrawing or terminated state’s licensing board to report adverse actions and significant investigations occurring prior to the effective date of such withdrawal or termination.

5. Nothing contained in this compact shall be construed to invalidate or prevent any nurse licensure agreement or other cooperative arrangement between a party state and a non-party state that is made in accordance with the other provisions of this compact.

6. This compact may be amended by the party states. No amendment to this compact shall become effective and binding upon the party states unless and until it is enacted into the laws of all party states.

7. Representatives of non-party states to this compact shall be invited to participate in the activities of the commission on a nonvoting basis prior to the adoption of this compact by all states.

(L. 2016 H.B. 1816 merged with S.B. 608 merged with S.B. 635)

Effective 7-20-17, see § 335.420.

*S.B. 608 was vetoed July 5, 2016. The veto was overridden on September 14, 2016.



Section 335.410 Construction and severability.

Effective 20 Jul 2017, see footnote

Title XXII OCCUPATIONS AND PROFESSIONS

*335.410. Construction and severability. — This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any party state, this compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the party state affected as to all severable matters.

(L. 2016 H.B. 1816 merged with S.B. 608 merged with S.B. 635)

Effective 7-20-17, see § 335.420.

*S.B. 608 was vetoed July 5, 2016. The veto was overridden on September 14, 2016.



Section 335.415 Head of the nurse licensing board defined.

Effective 20 Jul 2017, see footnote

Title XXII OCCUPATIONS AND PROFESSIONS

*335.415. Head of the nurse licensing board defined. — 1. The term “head of the nurse licensing board” as referred to in section 335.390 of this compact shall mean the executive director of the Missouri state board of nursing.

2. This compact is designed to facilitate the regulation of nurses, and does not relieve employers from complying with statutorily imposed obligations.

3. This compact does not supersede existing state labor laws.

(L. 2016 H.B. 1816 merged with S.B. 608 merged with S.B. 635)

Effective 7-20-17, see § 335.420.

*S.B. 608 was vetoed July 5, 2016. The veto was overridden on September 14, 2016.



Section 335.420 Contingent effective date.

Effective 28 Aug 2016

Title XXII OCCUPATIONS AND PROFESSIONS

*335.420. Contingent effective date. — The repeal of sections 335.300 to 335.355 and the enactment of sections 335.360 to 335.415 of this act shall become effective on December 31, 2018, or upon the enactment of sections 335.360 to 335.415 of this act by no less than twenty-six states and notification of such enactment to the revisor of statutes by the Interstate Commission of Nurse Licensure Compact Administrators, whichever occurs first.

(L. 2016 H.B. 1816 § B merged with S.B. 608 § B merged with S.B. 635 § C)

Effective 8-28-16 (H.B. 1816); 8-28-16 (S.B. 635); *10-14-16 (S.B. 608), see § 21.250

*S.B. 608 was vetoed July 5, 2016. The veto was overridden on September 14, 2016.

*Revisor’s Note: The enhanced Nurse Licensure Compact became effective on July 20, 2017, with the enactment of the Compact by the twenty-sixth state (North Carolina). The implementation date of the Compact is January 19, 2018.






Chapter 336 Optometrists

Chapter Cross References



Section 336.010 Defining practice of optometry — other definitions.

Effective 28 Aug 2007

Title XXII OCCUPATIONS AND PROFESSIONS

336.010. Defining practice of optometry — other definitions. — 1. The "practice of optometry" is the examination, diagnosis, treatment, and preventative care of the eye, adnexa, and vision. The practice includes, but is not limited to:

(1) The examination of the eye, adnexa, and vision to determine the accommodative and refractive states, visual perception, conditions, and diseases;

(2) The diagnosis and treatment of conditions or diseases of the eye, adnexa, and vision;

(3) The performance of diagnostic procedures and ordering of laboratory and imaging tests for the diagnosis of vision and conditions and diseases of the eye and adnexa;

(4) The prescription and administration of pharmaceutical agents, excluding injectable agents, for the purpose of examination, diagnosis, and treatment of vision and conditions or diseases of the eye and adnexa;

(5) The removal of superficial foreign bodies from the eye or adnexa;

(6) The employment of objective or subjective mechanical means to determine the accommodative or refractive states of the human eye;

(7) The prescription or adaptation of lenses, prisms, devices, or ocular exercises to correct defects or abnormal conditions of the human eye or vision or to adjust the human eye to special conditions;

(8) The prescription and fitting of ophthalmic or contact lenses and devices;

(9) The prescription and administration of vision therapy; and

(10) The prescription and administration of low vision care.

2. An optometrist may not perform surgery, including the use of lasers for treatment of any disease or condition or for the correction of refractive error.

3. As used in this chapter, except as the context may otherwise require, the following terms mean:

(1) "Eye", the human eye;

(2) "Adnexa", all structures adjacent to the eye and the conjunctiva, lids, lashes, and lacrimal system;

(3) "Board", the Missouri state board of optometry;

(4) "Diagnostic pharmaceutical agents", topically applied pharmaceuticals used for the purpose of conducting an examination of the eye, adnexa, and vision;

(5) "Low vision care", the examination, treatment, and management of patients with visual impairments not treatable by conventional eyewear or contact lenses and may include a vision rehabilitation program to enhance remaining vision skills;

(6) "Pharmaceutical agents", any diagnostic and therapeutic drug or combination of drugs that assist the diagnosis, prevention, treatment, or mitigation of abnormal conditions or symptoms of the human eye, adnexa, and vision;

(7) "Therapeutic pharmaceutical agents", those pharmaceuticals, excluding injectable agents, used for the treatment of conditions or diseases of the eye, adnexa, and vision;

(8) "Vision therapy", a treatment regiment to improve a patient's diagnosed visual dysfunctions, prevent the development of visual problems, or enhance visual performance to meet the defined needs of the patient.

(RSMo 1939 § 10113, A.L. 1981 S.B. 16, A.L. 2007 H.B. 780 merged with S.B. 308)

Prior revision: 1929 § 13501

(1972) Held that activities and practices of respondents which included the completing, preparing, and issuing of the prescription from which contact lenses were fabricated and the fitting of contact lenses constituted the prescription and adaptation of lenses to correct defects or abnormal conditions of the human eye, and thus constituted the practice of optometry and were illegal without a certificate of registration as a registered optometrist issued by the state board of optometry. State ex inf. Danforth v. Dale Curteman, Inc. (Mo.), 480 S.W.2d 848.



Section 336.020 Unlawful to practice optometry without license.

Effective 28 Aug 2016

Title XXII OCCUPATIONS AND PROFESSIONS

336.020. Unlawful to practice optometry without license. — It shall be unlawful for any person to practice, to attempt to practice, or to offer to practice optometry, or to be employed by any person, corporation, partnership, association, or other entity that practice or attempts to practice without a license as an optometrist issued by the board. Nothing in this section shall be construed to prohibit a person licensed or registered under chapter 334 whose license is in good standing from acting within the scope of his or her practice or a person licensed as an optometrist in any state to serve as an expert witness in a civil, criminal, or administrative proceeding or optometry students in any accredited optometry school from training in the practice of optometry under the direct supervision of a physician licensed under chapter 334 or an optometrist licensed under this chapter.

(RSMo 1939 § 10109, A.L. 1943 p. 973, A.L. 1981 S.B. 16, A.L. 2007 H.B. 780 merged with S.B. 308, A.L. 2016 H.B. 1816)

Prior revision: 1929 § 13497

(1953) Prosecuting attorney held authorized to institute quo warranto proceedings against corporation on the ground it was practicing optometry without license as against contention only attorney general could prosecute such action. State ex rel. Schneider's Credit Jewelers v. Brackman (A.), 260 S.W.2d 800.



Section 336.030 Persons qualified to receive certificate of registration.

Effective 28 Aug 2007

Title XXII OCCUPATIONS AND PROFESSIONS

336.030. Persons qualified to receive certificate of registration. — 1. A person is qualified to receive a license as an optometrist:

(1) Who is at least twenty-one years of age;

(2) Who is of good moral character;

(3) Who has graduated from a college or school of optometry approved by the board; and

(4) Who has met either of the following conditions:

(a) Has passed an examination satisfactory to, conducted by, or approved by the board to determine his or her fitness to receive a license as an optometrist with pharmaceutical certification and met the requirements of licensure as may be required by rule and regulation; or

(b) Has been licensed and has practiced for at least three years in the five years immediately preceding the date of application with pharmaceutical certification in another state, territory, country, or province in which the requirements are substantially equivalent to the requirements in this state and has satisfactorily completed any practical examination or any examination on Missouri laws as may be required by rule and regulation.

2. The board may adopt reasonable rules and regulations providing for the examination and certification of optometrists who apply to the board for the authority to practice optometry in this state.

(RSMo 1939 § 10115, A.L. 1943 p. 973, A.L. 1981 S.B. 16, A.L. 2007 H.B. 780 merged with S.B. 308)

Prior revision: 1929 § 13503



Section 336.040 Applications, form, contents, fees.

Effective 28 Aug 2007

Title XXII OCCUPATIONS AND PROFESSIONS

336.040. Applications, form, contents, fees. — Every person who desires to obtain a license to practice optometry shall apply to the board, in writing, on forms prepared and furnished by the board. The application shall state the required qualifications of the applicant, that the representations are made under oath or affirmation and are true and correct to the applicant's best knowledge, subject to the penalties of making a false affidavit or declaration and shall be accompanied by the examination fee.

(RSMo 1939 § 10116, A.L. 1981 S.B. 16, A.L. 2007 H.B. 780 merged with S.B. 308)

Prior revision: 1929 § 13504



Section 336.050 Examinations to be held — to include what.

Effective 28 Aug 2007

Title XXII OCCUPATIONS AND PROFESSIONS

336.050. Examinations to be held — to include what. — The board shall hold examinations of applicants for a license as an optometrist at such times and places as it may determine. The examination of applicants for a license as an optometrist may include both practical demonstrations and written and oral tests, and shall embrace the subjects normally taught in schools of optometry approved by the board.

(RSMo 1939 § 10117, A.L. 2007 H.B. 780 merged with S.B. 308)

Prior revision: 1929 § 13505



Section 336.060 Licenses to be issued, when.

Effective 28 Aug 2007

Title XXII OCCUPATIONS AND PROFESSIONS

336.060. Licenses to be issued, when. — Whenever the provisions of this chapter have been complied with, and upon payment of the license fee, the board shall issue a license as an optometrist.

(RSMo 1939 § 10118, A.L. 1981 S.B. 16, A.L. 2007 H.B. 780 merged with S.B. 308)

Prior revision: 1929 § 13506



Section 336.070 License to be displayed.

Effective 28 Aug 2007

Title XXII OCCUPATIONS AND PROFESSIONS

336.070. License to be displayed. — Every holder of an optometry license shall display the license in a conspicuous place in his or her principal office, place of business or employment. Whenever a licensed optometrist practices optometry away from his or her principal office, the licensee shall obtain a duplicate renewal license from the board and display it in clear view of the public.

(RSMo 1939 § 10119, A.L. 1981 S.B. 16, A.L. 2007 H.B. 780 merged with S.B. 308)

Prior revision: 1929 § 13507



Section 336.080 Renewal of license — requirements.

Effective 28 Aug 2007

Title XXII OCCUPATIONS AND PROFESSIONS

336.080. Renewal of license — requirements. — 1. Every licensed optometrist who continues in active practice or service shall, on or before the renewal date, renew his or her license and pay the required renewal fee and present satisfactory evidence to the board of his or her attendance for a minimum of thirty-two hours of board-approved continuing education, or their equivalent during the preceding two-year continuing education reporting period as established by rule and regulation. The continuing education requirement may be waived by the board upon presentation to it of satisfactory evidence of the illness of the optometrist or for other good cause as defined by rule and regulation. The board shall not reject any such application if approved programs are not available within the state of Missouri. Every license which has not been renewed on or before the renewal date shall expire.

2. Any licensed optometrist who permits his or her license to expire may renew it within five years of expiration upon payment of the required reactivation fee and presentation of satisfactory evidence to the board of his or her attendance for a minimum of forty-eight hours of board-approved continuing education, or their equivalent, during the five years.

(RSMo 1939 § 10120, A.L. 1943 p. 973, A.L. 1963 p. 432, A.L. 1981 S.B. 16, A.L. 2007 H.B. 780 merged with S.B. 308)

Prior revision: 1929 § 13508



Section 336.110 Denial, revocation, or suspension of license, grounds for.

Effective 28 Aug 1981

Title XXII OCCUPATIONS AND PROFESSIONS

336.110. Denial, revocation, or suspension of license, grounds for. — 1. The board may refuse to issue any certificate of registration or authority, permit or license required pursuant to this chapter for one or any combination of causes stated in subsection 2 of this section. The board shall notify the applicant in writing of the reasons for the refusal and shall advise the applicant of his right to file a complaint with the administrative hearing commission as provided by chapter 621.

2. The board may cause a complaint to be filed with the administrative hearing commission as provided by chapter 621 against any holder of any certificate of registration or authority, permit or license required by this chapter or any person who has failed to renew or has surrendered his certificate of registration or authority, permit or license for any one or any combination of the following causes:

(1) Use of any controlled substance, as defined in chapter 195, or alcoholic beverage to an extent that such use impairs a person's ability to perform the work of any profession licensed or regulated by this chapter;

(2) The person has been finally adjudicated and found guilty, or entered a plea of guilty or nolo contendere, in a criminal prosecution under the laws of any state or of the United States, for any offense reasonably related to the qualifications, functions or duties of any profession licensed or regulated under this chapter, for any offense an essential element of which is fraud, dishonesty or an act of violence, or for any offense involving moral turpitude, whether or not sentence is imposed;

(3) Use of fraud, deception, misrepresentation or bribery in securing any certificate of registration or authority, permit or license issued pursuant to this chapter or in obtaining permission to take any examination given or required pursuant to this chapter;

(4) Obtaining or attempting to obtain any fee, charge, tuition or other compensation by fraud, deception or misrepresentation;

(5) Incompetency, misconduct, gross negligence, fraud, misrepresentation or dishonesty in the performance of the functions or duties of any profession licensed or regulated by this chapter;

(6) Violation of, or assisting or enabling any person to violate, any provision of this chapter, or of any lawful rule or regulation adopted pursuant to this chapter;

(7) Impersonation of any person holding a certificate of registration or authority, permit or license or allowing any person to use his or her certificate of registration or authority, permit, license or diploma from any school;

(8) Disciplinary action against the holder of a license or other right to practice any profession regulated by this chapter granted by another state, territory, federal agency or country upon grounds for which revocation or suspension is authorized in this state;

(9) A person is finally adjudged insane or incompetent by a court of competent jurisdiction;

(10) Assisting or enabling any person to practice or offer to practice any profession licensed or regulated by this chapter who is not registered and currently eligible to practice under this chapter;

(11) Issuance of a certificate of registration or authority, permit or license based upon a material mistake of fact;

(12) Failure to display a valid certificate or license if so required by this chapter or any rule promulgated hereunder;

(13) Violation of any professional trust or confidence;

(14) Use of any advertisement or solicitation which is false, misleading or deceptive to the general public or persons to whom the advertisement or solicitation is primarily directed. False, misleading or deceptive advertisements or solicitations shall include, but not be limited to:

(a) Promises of cure, relief from pain or other physical or mental condition, or improved physical or mental health;

(b) Any self-laudatory statement;

(c) Any misleading or deceptive statement offering or promising a free service. Nothing herein shall be construed to make it unlawful to offer a service for no charge if the offer is announced as part of a full disclosure of routine fees including consultation fees;

(d) Any misleading or deceptive claims of patient cure, relief or improved condition; superiority in service, treatment or materials; new or improved service, treatment or material; or reduced costs or greater savings. Nothing herein shall be construed to make it unlawful to use any such claim if it is readily verifiable by existing documentation, data or other substantial evidence. Any claim which exceeds or exaggerates the scope of its supporting documentation, data or evidence is misleading or deceptive;

(15) Violation of the drug laws or rules and regulation of this state, any other state or the federal government;

(16) Failure or refusal to properly guard against contagious, infectious or communicable diseases or the spread thereof.

3. After the filing of such complaint, the proceedings shall be conducted in accordance with the provisions of chapter 621. Upon a finding by the administrative hearing commission that the grounds, provided in subsection 2, for disciplinary action are met, the board may, singly or in combination, censure or place the person named in the complaint on probation on such terms and conditions as the board deems appropriate for a period not to exceed five years, or may suspend, for a period not to exceed three years, or revoke the license, certificate, or permit.

(RSMo 1939 § 10121, A.L. 1947 V. I p. 414, A.L. 1978 H.B. 1634, A.L. 1981 S.B. 16)

Prior revision: 1929 § 13509



Section 336.115 Injunction or restraining order issued, when — venue of action — order in addition to any other penalty.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

336.115. Injunction or restraining order issued, when — venue of action — order in addition to any other penalty. — 1. Upon application by the board, and the necessary burden having been met, a court of general jurisdiction may grant an injunction, restraining order or other order as may be appropriate to enjoin a person from:

(1) Offering to engage or engaging in the performance of any acts or practices for which a certificate of registration or authority, permit or license is required, upon a showing that such acts or practices were performed or offered to be performed without a certificate of registration or authority, permit or license; or

(2) Engaging in any practice or business authorized by a certificate of registration or authority, permit or license issued pursuant to this chapter upon a showing that the holder presents a serious danger to the health, safety or welfare of any resident of this state or client or patient of the licensee.

2. Any such action shall be commenced either in the county in which such conduct occurred or in the county in which the defendant resides.

3. Any action brought pursuant to this section shall be in addition to and not in lieu of any penalty provided by this chapter and may be brought concurrently with other actions to enforce this chapter.

(L. 1999 H.B. 867)



Section 336.120 Persons exempt from operation of law.

Effective 28 Aug 1947

Title XXII OCCUPATIONS AND PROFESSIONS

336.120. Persons exempt from operation of law. — The following persons, firms and corporations are exempt from the operation of the provisions of this chapter except the provisions of section 336.200:

(1) Physicians or surgeons of any school lawfully entitled to practice in this state;

(2) Persons, firms and corporations, not engaged in the practice of optometry, who sell eyeglasses or spectacles in a store, shop or other permanently established place of business on prescription from persons authorized under the laws of this state to practice either optometry or medicine and surgery;

(3) Persons, firms and corporations who manufacture or deal in eyeglasses or spectacles in a store, shop or other permanently established place of business, and who neither practice nor attempt to practice optometry, and who do not use a trial case, trial frame, test card other than that used by the customer or customers alone, vending machine or other mechanical means to assist the customer in selecting glasses.

(RSMo 1939 § 10114, A.L. 1947 V. I p. 414)

Prior revision: 1929 § 13502



Section 336.130 Board of optometry created — members, qualifications, terms, vacancies — officers, election, duties — rulemaking.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

336.130. Board of optometry created — members, qualifications, terms, vacancies — officers, election, duties — rulemaking. — 1. The governor, with the advice and consent of the senate, shall appoint six members, five persons from among such practicing optometrists of the state as have had not less than five years' practical experience in optometry as defined in section 336.010 and one voting public member, who shall constitute "The State Board of Optometry". Each member shall be a United States citizen and a resident of Missouri for one year. No member of any optical school or college, or instructor in optometry, or person connected in any way therewith, nor any person who as owner, stockholder or employee is connected with any manufacturing, wholesale, dispensing or jobbing house dealing in spectacles or optical supplies or instruments used by optometrists shall be eligible to appointment upon the state board of optometry. The term of all members shall be for a period of five years and until their successors shall be appointed and qualified. If any person, other than the public member, so appointed shall discontinue the active practice of optometry during the period of his or her appointment, such person's term shall thereupon cease and the person shall be at once removed by the governor. All vacancies, however occurring, shall be filled by appointment by the governor, with the advice and consent of the senate, and appointments made when the senate is not in session shall be confirmed at its next ensuing session. The members of the state board of optometry, before entering upon the discharge of their duties, shall make and file with the secretary of state, the constitutional oath of office.

2. The public member shall be at the time of his or her appointment a citizen of the United States; a resident of this state for a period of one year and a registered voter; a person who is not and never was a member of any profession licensed or regulated pursuant to this chapter or the spouse of such person; and a person who does not have and never has had a material, financial interest in either the providing of the professional services regulated by this chapter, or an activity or organization directly related to any profession licensed or regulated pursuant to this chapter. All members, including public members, shall be chosen from lists submitted by the director of the division of professional registration. The duties of the public member shall not include the determination of the technical requirements to be met for licensure or whether any person meets such technical requirements or of the technical competence or technical judgment of a licensee or a candidate for licensure.

3. The members of said board shall meet and organize by electing a president, a vice president, and a secretary.

4. The board shall prescribe the duties of its officers and adopt rules and regulations, not inconsistent with this chapter, to govern its proceedings; and also shall adopt a seal.

5. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this chapter shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. All rulemaking authority delegated prior to August 28, 1999, is of no force and effect and repealed. Nothing in this section shall be interpreted to repeal or affect the validity of any rule filed or adopted prior to August 28, 1999, if it fully complied with all applicable provisions of law. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 1999, shall be invalid and void.

(RSMo 1939 § 10110, A. 1949 H.B. 2074, A.L. 1981 S.B. 16, A.L. 1999 H.B. 343)

Prior revision: 1929 § 13498



Section 336.140 Board meetings — compensation of board members — fund created, use, transferred to general revenue, when.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

336.140. Board meetings — compensation of board members — fund created, use, transferred to general revenue, when. — 1. The board shall hold meetings for the examination of applicants for registration and the transaction of other business pertaining to its duties at least once in six months. Such regular meetings require at least ten days' public notice of the time and place of such meetings. The president or vice president of the board shall have the authority to call additional meetings of the board without the ten-day notice when such is deemed necessary, provided that sufficient notice is given to the other board members and to the general public under chapter 610. Each member of the board shall receive as compensation an amount set by the board not to exceed fifty dollars for each day devoted to the affairs of the board, and shall be entitled to reimbursement of his or her expenses necessarily incurred in the discharge of his or her official duties. All fees payable under this chapter shall be collected by the division of professional registration, which shall transmit the same to the department of revenue for deposit in the state treasury to the credit of a fund to be known as the "Optometry Fund". All costs and expenses incurred in administering the provisions of this chapter shall be appropriated and paid from this fund.

2. The provisions of section 33.080 to the contrary notwithstanding, money in this fund shall not be transferred and placed to the credit of general revenue until the amount in the fund at the end of the biennium exceeds two times the amount of the appropriation from the board's funds for the preceding fiscal year or, if the board requires by rule permit renewal less frequently than yearly, then three times the appropriation from the board's funds for the preceding fiscal year. The amount, if any, in the fund which shall lapse is that amount in the fund which exceeds the appropriate multiple of the appropriations from the board's funds for the preceding fiscal year.

(RSMo 1939 § 10112, A. 1949 H.B. 2074, A.L. 1963 p. 432, A.L. 1980 H.B. 1266, A.L. 1981 S.B. 16, A.L. 1985 S.B. 99, A.L. 2007 H.B. 780 merged with S.B. 308, A.L. 2008 S.B. 850)

Prior revision: 1929 § 13500



Section 336.150 Duties of board — rulemaking, procedure, generally, this chapter.

Effective 28 Aug 1995

Title XXII OCCUPATIONS AND PROFESSIONS

336.150. Duties of board — rulemaking, procedure, generally, this chapter. — 1. It shall be the duty of the board to examine all applications for registration submitted in proper form; to grant certificates of registration to such persons as may be entitled to the same under the provisions of this chapter; to cause the prosecution of all persons violating its provisions; to report annually to the governor the condition of optometry in the state of Missouri, which said report shall also furnish a record of the proceedings of the board for the year and an itemized statement of all moneys received and disbursed, with the names of all optometrists registered under this chapter, and shall contain a copy of all rules adopted by said board of optometry; and to do all other things necessary to carry out the provisions of this chapter. The board shall have the power to make bylaws for the proper fulfillment of its duties under this chapter and shall keep a book of registration in which shall be entered the names and places of practice or business of all persons registered under this chapter, which book shall also specify such facts as said persons shall claim to justify their registration. The president of the board may call a special meeting at any time. Three members shall constitute a quorum and the records of the board shall at all times be open to public inspection.

2. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(RSMo 1939 § 10111, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)

Prior revision: 1929 § 13499

(1954) Prosecuting attorney held not authorized to bring quo warranto proceeding against corporation at instance of state board of optometry because of its alleged violation of optometry laws. State ex rel. Schneider's Credit Jewelers v. Brackman (Mo.), 272 S.W.2d 289.

(1963) Validity of provision conferring upon the board authority “to do all things necessary to carry out the provisions of this chapter” upheld against charge that it was vague, indefinite and an illegal delegation of legislative power. Ketring v. Sturges (Mo.), 372 S.W.2d 104.



Section 336.160 Board may promulgate rules and employ personnel — fees, amount, how set.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

336.160. Board may promulgate rules and employ personnel — fees, amount, how set. — 1. The board may adopt reasonable rules and regulations within the scope and terms of this chapter for the proper administration and enforcement thereof. It may employ such board personnel, as defined in subdivision (4) of subsection 10 of section 324.001, as it deems necessary within appropriations therefor.

2. The board shall set the amount of the fees which this chapter authorizes and requires by rules and regulations promulgated pursuant to section 536.021. The fees shall be set at a level to produce revenue which shall not substantially exceed the cost and expense of administering this chapter.

(RSMo 1939 § 10125, A.L. 1947 V. I p. 414, A.L. 1963 p. 432, A.L. 1981 S.B. 16, A.L. 2007 H.B. 780 merged with S.B. 308, A.L. 2008 S.B. 788)

Prior revision: 1929 § 13512

(1963) Validity of this section upheld against charge that it was vague, indefinite and an illegal delegation of legislative power. Ketring v. Sturges (Mo.), 372 S.W.2d 104.



Section 336.190 Violation of law, penalty.

Effective 28 Aug 1981

Title XXII OCCUPATIONS AND PROFESSIONS

336.190. Violation of law, penalty. — Any person who shall violate or aid in the violation of any of the provisions of sections 336.010 to 336.220 shall upon conviction be deemed guilty of a class A misdemeanor.

(RSMo 1939 § 10123, A.L. 1967 p. 443, A.L. 1981 S.B. 16)

Prior revision: 1929 § 13511



Section 336.210 Discrimination in recommending or requiring professional services prohibited.

Effective 28 Aug 1965

Title XXII OCCUPATIONS AND PROFESSIONS

336.210. Discrimination in recommending or requiring professional services prohibited. — No official, employee, board, commission or agency of the state of Missouri, county, municipality, school district or any other political subdivision of the state shall discriminate between persons licensed under this chapter and chapter 334 when requiring or recommending services which legally may be performed by persons licensed under this chapter and by persons licensed under chapter 334.

(L. 1965 p. 531)



Section 336.220 Pharmaceuticals, certification for administering required — referral to physician required, when — standard of care — rulemaking authority.

Effective 28 Aug 2007

Title XXII OCCUPATIONS AND PROFESSIONS

336.220. Pharmaceuticals, certification for administering required — referral to physician required, when — standard of care — rulemaking authority. — 1. Notwithstanding the provisions of subsection 1 of section 336.010, any optometrist who is not certified to use either diagnostic or therapeutic pharmaceutical agents shall continue to be prohibited from administering, dispensing, or prescribing the respective pharmaceutical agents unless the optometrist has completed an approved course of study and has been certified by the board. Such status shall be noted on the license at each renewal.

2. Any optometrist authorized by the board to administer only diagnostic pharmaceutical agents shall refer a patient to a physician licensed under chapter 334 if an examination of the eyes indicates a condition, including reduced visual acuity, which requires medical treatment, further medical diagnosis, or further refraction. This referral is not required on known or previously diagnosed conditions. The record of the referral in the optometrist's notes shall have the standing of any business record. Any optometrist violating this section shall be subject to the provisions of section 336.110.

3. An optometrist's prescriptions for therapeutic pharmaceutical agents shall be dispensed by a pharmacist licensed under chapter 338. When therapeutic pharmaceutical agents are dispensed by an optometrist, the provisions of section 338.059 shall apply.

4. An optometrist certified to use pharmaceutical agents shall be held to the standard of care in the use of pharmaceutical agents in the optometrist's diagnosis and treatment as are physicians licensed by the Missouri state board of registration for the healing arts, who exercise that degree of skill and learning ordinarily used under the same or similar circumstances by physicians and surgeons engaged in the practice of medicine.

5. The board may adopt reasonable rules and regulations providing for the examination and certification of optometrists who apply to the board for authority to administer and prescribe pharmaceutical agents in the practice of optometry.

(L. 1981 S.B. 91, A.L. 1986 H.B. 1333, A.L. 1993 S.B. 52, A.L. 1995 S.B. 175, A.L. 2007 H.B. 780 merged with S.B. 308)



Section 336.225 Advertising requirements.

Effective 28 Aug 2007

Title XXII OCCUPATIONS AND PROFESSIONS

336.225. Advertising requirements. — Any optometrist or any person, firm, or corporation employing or associated with an optometrist may advertise the availability of optometric service. The optometrist shall be responsible for ensuring that his or her name is prominently displayed at all of his or her practice locations. All eye examination services shall be provided by a person in accordance with the provisions of section 336.030.

(L. 1990 H.B. 1365 § 1, A.L. 2007 H.B. 780 merged with S.B. 308)






Chapter 337 Psychologists — Professional Counselors — Social Workers

Chapter Cross References



Section 337.010 Definitions.

Effective 28 Aug 2017

Title XXII OCCUPATIONS AND PROFESSIONS

337.010. Definitions. — As used in sections 337.010 to 337.090 the following terms mean:

(1) “Committee”, the state committee of psychologists;

(2) “Department”, the department of insurance, financial institutions and professional registration;

(3) “Division”, the division of professional registration;

(4) “Internship”, any supervised hours that occur during a formal internship of twelve to twenty-four months after all academic course work toward a doctorate has been completed but prior to completion of the full degree. Internship is part of successful completion of a doctorate in psychology, and a person cannot earn his or her doctorate without completion of an internship;

(5) “Licensed psychologist”, any person who offers to render psychological services to individuals, groups, organizations, institutions, corporations, schools, government agencies or the general public for a fee, monetary or otherwise, implying that such person is trained, experienced and licensed to practice psychology and who holds a current and valid, whether temporary, provisional or permanent, license in this state to practice psychology;

(6) “Postdoctoral experiences”, experiences that follow the completion of a person’s doctoral degree. Such person shall not be licensed until he or she satisfies additional supervised hours. Postdoctoral experiences shall include any supervised clinical activities following the completion of the doctoral degree;

(7) “Predoctoral postinternship”, any supervised hours that occur following completion of the internship but prior to completing the degree. Such person may continue to provide supervised clinical services even after his or her internship is completed and while still completing his or her doctoral degree requirements;

(8) “Preinternship”, any supervised hours acquired as a student or in the course of seeking a doctorate in psychology but before the internship, which includes supervised practicum;

(9) “Provisional licensed psychologist”, any person who is a graduate of a recognized educational institution with a doctoral degree in psychology as defined in section 337.025, and who otherwise meets all requirements to become a licensed psychologist except for passage of the licensing exams, oral examination and completion of the required period of postdegree supervised experience as specified in subsection 2 of section 337.025;

(10) “Recognized educational institution”:

(a) A school, college, university or other institution of higher learning in the United States, which, at the time the applicant was enrolled and graduated, had a graduate program in psychology and was accredited by one of the regional accrediting associations approved by the Council on Postsecondary Accreditation; or

(b) A school, college, university or other institution of higher learning outside the United States, which, at the time the applicant was enrolled and graduated, had a graduate program in psychology and maintained a standard of training substantially equivalent to the standards of training of those programs accredited by one of the regional accrediting associations approved by the Council of Postsecondary Accreditation;

(11) “Temporary license”, a license which is issued to a person licensed as a psychologist in another jurisdiction, who has applied for licensure in this state either by reciprocity or endorsement of the score from the Examination for Professional Practice in Psychology, and who is awaiting either a final determination by the committee relative to such person’s eligibility for licensure or who is awaiting the results of the jurisprudence examination or oral examination.

(L. 1977 H.B. 255 § 1, A.L. 1981 S.B. 16, A.L. 1989 H.B. 738 & 720, A.L. 1998 H.B. 1601, et al. merged with S.B. 732, A.L. 2008 S.B. 788, A.L. 2017 S.B. 501)



Section 337.015 Practice of psychology regulated — practice of psychology, defined.

Effective 28 Aug 1989

Title XXII OCCUPATIONS AND PROFESSIONS

337.015. Practice of psychology regulated — practice of psychology, defined. — 1. No person shall represent himself as a psychologist in the state of Missouri unless he is validly licensed and registered under the provisions of this chapter. No person shall engage in the practice of psychology in the state of Missouri unless he is validly licensed and registered under the provisions of this chapter unless otherwise exempt under the provisions of sections 337.010 to 337.090.

2. A person represents himself as a "psychologist" within the meaning of this chapter when he holds himself out to the public by any title or description of services incorporating the words "psychology", "psychological", or "psychologist", or any term of like import, "psychometry", "psychometrics", "psychometrist", "psychotherapy", "psychotherapists", "psychoanalysis", "psychoanalyst", or variants thereof or when the person purports to be trained, experienced or an expert in the field of psychology, and offers to render or renders services as defined below to individuals, groups, organizations, or the public for a fee, monetary or otherwise; provided, however, that professional counselors licensed to practice under this chapter, or a physician licensed to practice pursuant to chapter 334, who specializes in psychiatry, may use any of such terms except "psychology", "psychological", or "psychologist" so long as such is consistent with their respective licensing laws.

3. The "practice of psychology" within the meaning of this chapter is defined as the observation, description, evaluation, interpretation, treatment, and modification of human behavior by the application of psychological principles, methods, and procedures, for the purpose of preventing, treating, or eliminating symptomatic, maladaptive, or undesired behavior and of enhancing interpersonal relationships, work and life adjustment, personal effectiveness, behavioral health, and mental health. The practice of psychology includes, but is not limited to, psychometric or psychological testing and the evaluation or assessment of personal characteristics, such as intelligence, personality, abilities, interests, aptitudes, and neuropsychological functioning; counseling, psychoanalysis, psychotherapy, hypnosis, biofeedback, and behavior analysis and therapy; diagnosis and treatment of mental and emotional disorder or disability in both inpatient and outpatient settings, alcoholism and substance abuse, disorders of habit or conduct, as well as the psychological aspects of physical illness, accident, injury, or disability; psychoeducational evaluation, therapy, remediation, and consultation; and teaching and training of psychological competence. Psychological services may be rendered to individuals, families, groups, and the public. The practice of psychology shall be construed within the meaning of this definition without regard to whether payment is received for services rendered.

4. The application of these principles and methods includes, but is not restricted to: diagnosis, prevention, treatment, and amelioration of adjustment problems and emotional and mental disturbances of individuals and groups; hypnosis; counseling; educational and vocational counseling; personnel selection and management; the evaluation and planning for effective work and learning situations; advertising and market research; and the resolution of interpersonal and social conflicts.

(L. 1977 H.B. 255 § 2, A.L. 1981 S.B. 16, A.L. 1989 H.B. 738 & 720)



Section 337.020 Temporary, provisional or permanent licenses, application, qualifications, examinations, fees.

Effective 28 Aug 1998

Title XXII OCCUPATIONS AND PROFESSIONS

337.020. Temporary, provisional or permanent licenses, application, qualifications, examinations, fees. — 1. Each person desiring to obtain a license, whether temporary, provisional or permanent, as a psychologist shall make application to the committee upon such forms and in such manner as may be prescribed by the committee and shall pay the required application fee. The application fee shall not be refundable. Each application shall contain a statement that it is made under oath or affirmation and that its representations are true and correct to the best knowledge and belief of the person signing the application, subject to the penalties of making a false affidavit or declaration.

2. Each applicant, whether for temporary, provisional or permanent licensure, shall submit evidence satisfactory to the committee that the applicant is at least twenty-one years of age, is of good moral character, and meets the appropriate educational requirements as set forth in either section 337.021 or 337.025, or is qualified for licensure without examination pursuant to section 337.029. In determining the acceptability of the applicant's qualifications, the committee may require evidence that it deems reasonable and proper, in accordance with law, and the applicant shall furnish the evidence in the manner required by the committee.

3. The committee with assistance from the division shall issue a permanent license to and register as a psychologist any applicant who, in addition to having fulfilled the other requirements of sections 337.010 to 337.090, passes the examination for professional practice in psychology and such other examinations in psychology which may be adopted by the committee, except that an applicant fulfilling the requirement of section 337.029 shall upon successful completion of the jurisprudence examination and completion of the oral examination be permanently licensed without having to retake the examination for professional practice in psychology.

4. The committee, with assistance from the division, shall issue a provisional license to, and register as being a provisionally licensed psychologist, any applicant who is a graduate of a recognized educational institution with a doctoral degree in psychology as defined in section 337.025, and who otherwise meets all requirements to become a licensed psychologist, except for passage of the national and state licensing exams, oral examination and completion of the required period of postdegree supervised experience as specified in subsection 2 of section 337.025.

5. A provisional license issued pursuant to subsection 4 of this section shall only authorize and permit the applicant to render those psychological services which are under the supervision and the full professional responsibility and control of such person's postdoctoral degree licensed supervisor. A provisional license shall automatically terminate upon issuance of a permanent license, upon a finding of cause to discipline after notice and hearing pursuant to section 337.035, upon the expiration of one year from the date of issuance whichever event first occurs, or upon termination of supervision by the licensed supervisor. The provisional license may be renewed after one year with a maximum issuance of two years total per provisional licensee. The committee by rule shall provide procedures for exceptions and variances from the requirement of a maximum issuance of two years due to vacations, illness, pregnancy and other good causes.

6. The committee, with assistance from the division, shall immediately issue a temporary license to any applicant for licensure either by reciprocity pursuant to section 337.029, or by endorsement of the score from the examination for professional practice in psychology upon receipt of an application for such licensure and upon proof that the applicant is either licensed as a psychologist in another jurisdiction, is a diplomate of the American Board of Professional Psychology, or is a member of the National Register of Health Services Providers in Psychology.

7. A temporary license issued pursuant to subsection 6 of this section shall authorize the applicant to practice psychology in this state, the same as if a permanent license had been issued. Such temporary license shall be issued without payment of an additional fee and shall remain in full force and effect until the earlier of the following events:

(1) A permanent license has been issued to the applicant following successful completion of the jurisprudence examination and the oral interview examination;

(2) In cases where the committee has found the applicant ineligible for licensure and no appeal has been taken to the administrative hearing commission, then at the expiration of such appeal time; or

(3) In cases where the committee has found the applicant ineligible for licensure and the applicant has taken an appeal to the administrative hearing commission and the administrative hearing commission has also found the applicant ineligible, then upon the rendition by the administrative hearing commission of its findings of fact and conclusions of law to such effect.

8. Written and oral examinations pursuant to sections 337.010 to 337.090 shall be administered by the committee at least twice each year to any applicant who meets the educational requirements set forth in either section 337.021 or 337.025 or to any applicant who is seeking licensure either by reciprocity pursuant to section 337.029, or by endorsement of the score from the examination of professional practice in psychology. The committee shall examine in the areas of professional knowledge, techniques and applications, research and its interpretation, professional affairs, ethics, and Missouri law and regulations governing the practice of psychology. The committee may use, in whole or in part, the examination for professional practice in psychology national examination in psychology or such other national examination in psychology which may be available.

9. If an applicant fails any examination, the applicant shall be permitted to take a subsequent examination, upon the payment of an additional reexamination fee. This reexamination fee shall not be refundable.

(L. 1977 H.B. 255 § 3, A.L. 1981 S.B. 16, A.L. 1989 H.B. 738 & 720, A.L. 1995 S.B. 69, et al., A.L. 1996 S.B. 604, et al., A.L. 1997 S.B. 141, A.L. 1998 H.B. 1601, et al. merged with S.B. 732)



Section 337.021 Educational and experience requirements for licensure, certain persons.

Effective 28 Aug 1998

Title XXII OCCUPATIONS AND PROFESSIONS

337.021. Educational and experience requirements for licensure, certain persons. — 1. The provisions of this section shall govern, except as provided in subsection 3 of this section, the education and experience requirements for initial licensure as a psychologist for the following persons:

(1) A person who has completed a graduate program which is primarily psychological in nature prior to August 28, 1990; or

(2) A person who is matriculated in a graduate program which is primarily psychological in nature prior to August 28, 1990; provided that, such person who does not complete all requirements for initial licensure prior to August 28, 1996, except as provided in subsections 5 and 6 of this section, shall be governed by the licensure requirements of section 337.025.

2. Each applicant shall submit evidence satisfactory to the committee that the applicant either:

(1) Has received a doctoral degree, based upon a program of studies from a recognized educational institution the contents of which were primarily psychological, as defined by rule, and who has had at least one year of satisfactory supervised professional experience in the general field of psychology, as defined by rule; or

(2) Received a master's degree, based upon a program of studies from a recognized educational institution the contents of which were primarily psychological, as defined by rule, and who has had at least three years of satisfactory professional experience in the general field of psychology, as defined by rule.

3. Notwithstanding the provisions of subsection 1 of this section, an applicant who has received a doctoral degree from a graduate program which is primarily psychological in nature prior to August 28, 1990, may elect at the applicant's option to have the applicant's application and licensure evaluated pursuant to the provisions of either section 337.021 or 337.025.

4. The rules referred to in subsection 2 of this section shall be those rules as previously promulgated by the department pursuant to the provisions of sections 337.020 and 337.050 as were in force and effect on August 28, 1989.

5. Notwithstanding any provision of section 337.025 or this section to the contrary, any person who qualifies for initial licensure pursuant to subdivision (2) of subsection 2 of this section that has taken the Missouri licensing examination but has not received a passing score on the licensing examination before August 28, 1996, shall be allowed the same amount of attempts, within the same allotted time, to pass such examination as a person who meets the requirements for initial licensure pursuant to subdivision (1) of subsection 2 of this section.

6. As used in sections 337.010 to 337.090, initial licensure refers only to the educational and experience requirements set forth in subsection 2 of this section, such that initial licensure shall not include passage of any examination given for the purposes of full licensure under section 337.020.

(L. 1989 H.B. 738 & 720, A.L. 1997 S.B. 141, A.L. 1998 S.B. 732)



Section 337.025 Educational and experience requirements for licensure, certain persons.

Effective 28 Aug 2017

Title XXII OCCUPATIONS AND PROFESSIONS

337.025. Educational and experience requirements for licensure, certain persons. — 1. The provisions of this section shall govern the education and experience requirements for initial licensure as a psychologist for the following persons:

(1) A person who has not matriculated in a graduate degree program which is primarily psychological in nature on or before August 28, 1990; and

(2) A person who is matriculated after August 28, 1990, in a graduate degree program designed to train professional psychologists.

2. Each applicant shall submit satisfactory evidence to the committee that the applicant has received a doctoral degree in psychology from a recognized educational institution, and has had at least one year of satisfactory supervised professional experience in the field of psychology.

3. A doctoral degree in psychology is defined as:

(1) A program accredited, or provisionally accredited, by the American Psychological Association or the Canadian Psychological Association; or

(2) A program designated or approved, including provisional approval, by the Association of State and Provincial Psychology Boards or the Council for the National Register of Health Service Providers in Psychology, or both; or

(3) A graduate program that meets all of the following criteria:

(a) The program, wherever it may be administratively housed, shall be clearly identified and labeled as a psychology program. Such a program shall specify in pertinent institutional catalogues and brochures its intent to educate and train professional psychologists;

(b) The psychology program shall stand as a recognizable, coherent organizational entity within the institution of higher education;

(c) There shall be a clear authority and primary responsibility for the core and specialty areas whether or not the program cuts across administrative lines;

(d) The program shall be an integrated, organized, sequence of study;

(e) There shall be an identifiable psychology faculty and a psychologist responsible for the program;

(f) The program shall have an identifiable body of students who are matriculated in that program for a degree;

(g) The program shall include a supervised practicum, internship, field, or laboratory training appropriate to the practice of psychology;

(h) The curriculum shall encompass a minimum of three academic years of full-time graduate study, with a minimum of one year’s residency at the educational institution granting the doctoral degree; and

(i) Require the completion by the applicant of a core program in psychology which shall be met by the completion and award of at least one three-semester-hour graduate credit course or a combination of graduate credit courses totaling three semester hours or five quarter hours in each of the following areas:

a. The biological bases of behavior such as courses in: physiological psychology, comparative psychology, neuropsychology, sensation and perception, psychopharmacology;

b. The cognitive-affective bases of behavior such as courses in: learning, thinking, motivation, emotion, and cognitive psychology;

c. The social bases of behavior such as courses in: social psychology, group processes/dynamics, interpersonal relationships, and organizational and systems theory;

d. Individual differences such as courses in: personality theory, human development, abnormal psychology, developmental psychology, child psychology, adolescent psychology, psychology of aging, and theories of personality;

e. The scientific methods and procedures of understanding, predicting and influencing human behavior such as courses in: statistics, experimental design, psychometrics, individual testing, group testing, and research design and methodology.

4. Acceptable supervised professional experience may be accrued through preinternship, internship, predoctoral postinternship, or postdoctoral experiences. The academic training director or the postdoctoral training supervisor shall attest to the hours accrued to meet the requirements of this section. Such hours shall consist of:

(1) A minimum of fifteen hundred hours of experience in a successfully completed internship to be completed in not less than twelve nor more than twenty-four months; and

(2) A minimum of two thousand hours of experience consisting of any combination of the following:

(a) Preinternship and predoctoral postinternship professional experience that occurs following the completion of the first year of the doctoral program or at any time while in a doctoral program after completion of a master’s degree in psychology or equivalent as defined by rule by the committee;

(b) Up to seven hundred fifty hours obtained while on the internship under subdivision (1) of this subsection but beyond the fifteen hundred hours identified in subdivision (1) of this subsection; or

(c) Postdoctoral professional experience obtained in no more than twenty-four consecutive calendar months. In no case shall this experience be accumulated at a rate of more than fifty hours per week. Postdoctoral supervised professional experience for prospective health service providers and other applicants shall involve and relate to the delivery of psychological services in accordance with professional requirements and relevant to the applicant’s intended area of practice.

5. Experience for those applicants who intend to seek health service provider certification and who have completed a program in one or more of the American Psychological Association designated health service provider delivery areas shall be obtained under the primary supervision of a licensed psychologist who is also a health service provider or who otherwise meets the requirements for health service provider certification. Experience for those applicants who do not intend to seek health service provider certification shall be obtained under the primary supervision of a licensed psychologist or such other qualified mental health professional approved by the committee.

6. For postinternship and postdoctoral hours, the psychological activities of the applicant shall be performed pursuant to the primary supervisor’s order, control, and full professional responsibility. The primary supervisor shall maintain a continuing relationship with the applicant and shall meet with the applicant a minimum of one hour per month in face-to-face individual supervision. Clinical supervision may be delegated by the primary supervisor to one or more secondary supervisors who are qualified psychologists. The secondary supervisors shall retain order, control, and full professional responsibility for the applicant’s clinical work under their supervision and shall meet with the applicant a minimum of one hour per week in face-to-face individual supervision. If the primary supervisor is also the clinical supervisor, meetings shall be a minimum of one hour per week. Group supervision shall not be acceptable for supervised professional experience. The primary supervisor shall certify to the committee that the applicant has complied with these requirements and that the applicant has demonstrated ethical and competent practice of psychology. The changing by an agency of the primary supervisor during the course of the supervised experience shall not invalidate the supervised experience.

7. The committee by rule shall provide procedures for exceptions and variances from the requirements for once a week face-to-face supervision due to vacations, illness, pregnancy, and other good causes.

(L. 1977 H.B. 255 § 4, A.L. 1989 H.B. 738 & 720, A.L. 1998 H.B. 1601, et al. merged with S.B. 732, A.L. 2017 S.B. 501)



Section 337.027 Educational requirements deemed met, when.

Effective 28 Aug 1989

Title XXII OCCUPATIONS AND PROFESSIONS

337.027. Educational requirements deemed met, when. — For purposes of commencing and obtaining the postdegree supervised experience as provided in sections 337.010 to 337.090, an applicant shall be deemed to have met the educational requirements, either upon the conferral of the formal degree or at the time when all of the degree requirements established by the recognized educational institution for the degree have been met with the sole exception that the degree has not been formally conferred at a graduation program and the institution so certifies in writing to the committee.

(L. 1989 H.B. 738 & 720)



Section 337.029 Licenses based on reciprocity to be issued, when — health service provider certification eligibility.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

337.029. Licenses based on reciprocity to be issued, when — health service provider certification eligibility. — 1. A psychologist licensed in another jurisdiction who has had no violations and no suspensions and no revocation of a license to practice psychology in any jurisdiction may receive a license in Missouri, provided the psychologist passes a written examination on Missouri laws and regulations governing the practice of psychology and meets one of the following criteria:

(1) Is a diplomate of the American Board of Professional Psychology;

(2) Is a member of the National Register of Health Service Providers in Psychology;

(3) Is currently licensed or certified as a psychologist in another jurisdiction who is then a signatory to the Association of State and Provincial Psychology Board's reciprocity agreement;

(4) Is currently licensed or certified as a psychologist in another state, territory of the United States, or the District of Columbia and:

(a) Has a doctoral degree in psychology from a program accredited, or provisionally accredited, by the American Psychological Association or that meets the requirements as set forth in subdivision (3) of subsection 3 of section 337.025;

(b) Has been licensed for the preceding five years; and

(c) Has had no disciplinary action taken against the license for the preceding five years; or

(5) Holds a current certificate of professional qualification (CPQ) issued by the Association of State and Provincial Psychology Boards (ASPPB).

2. Notwithstanding the provisions of subsection 1 of this section, applicants may be required to pass an oral examination as adopted by the committee.

3. A psychologist who receives a license for the practice of psychology in the state of Missouri on the basis of reciprocity as listed in subsection 1 of this section or by endorsement of the score from the examination of professional practice in psychology score will also be eligible for and shall receive certification from the committee as a health service provider if the psychologist meets one or more of the following criteria:

(1) Is a diplomate of the American Board of Professional Psychology in one or more of the specialties recognized by the American Board of Professional Psychology as pertaining to health service delivery;

(2) Is a member of the National Register of Health Service Providers in Psychology; or

(3) Has completed or obtained through education, training, or experience the requisite knowledge comparable to that which is required pursuant to section 337.033.

(L. 1989 H.B. 738 & 720, A.L. 1995 S.B. 69, et al., A.L. 1998 H.B. 1601, et al., A.L. 1998 S.B. 732, A.L. 2001 S.B. 357, A.L. 2008 H.B. 2065)



Section 337.030 License renewal, registration fee, proof of compliance — late registration, penalty — lost certificate, how replaced — fees, amount, how set — inactive license issued, when.

Effective 28 Aug 2003

Title XXII OCCUPATIONS AND PROFESSIONS

337.030. License renewal, registration fee, proof of compliance — late registration, penalty — lost certificate, how replaced — fees, amount, how set — inactive license issued, when. — 1. Each psychologist licensed pursuant to the provisions of sections 337.010 to 337.090, who has not filed with the committee a verified statement that the psychologist has retired from or terminated the psychologist's practice of psychology in this state, shall register with the division on or before the registration renewal date. The division shall require a registration fee which shall be submitted together with proof of compliance with the continuing education requirement as provided in section 337.050 and any other information required for such registration. Upon receipt of the required material and of the registration fee, the division shall issue a renewal certificate of registration. The division shall, when issuing an initial license to an applicant who has met all of the qualifications of sections 337.010 to 337.093 and has been approved for licensure by the committee shall grant the applicant, without payment of any further fee, a certificate of registration valid until the next registration renewal date.

2. The division shall mail a renewal notice to the last known address of each licensee prior to the registration renewal date. Failure to provide the division with the proof of compliance with the continuing education requirement and other information required for registration, or to pay the registration fee after such notice shall effect a revocation of the license after a period of sixty days from the registration renewal date. The license shall be restored if, within two years of the registration renewal date, the applicant provides written application and the payment of the registration fee and a delinquency fee and proof of compliance with the requirements for continuing education as provided in section 337.050.

3. A new certificate to replace any certificate lost, destroyed or mutilated may be issued subject to the rules of the committee, upon payment of a reasonable fee.

4. The committee shall set the amount of the fees authorized by sections 337.010 to 337.093 and required by rules and regulations promulgated pursuant to section 536.021. The fees shall be set at a level to produce revenue which shall not substantially exceed the cost and expense of administering sections 337.010 to 337.090.

5. The committee is authorized to issue an inactive license to any licensee who makes written application for such license on a form provided by the board and remits the fee for an inactive license established by the committee. An inactive license may be issued only to a person who has previously been issued a license to practice psychology in this state, who is no longer regularly engaged in such practice and who does not hold himself or herself out to the public as being professionally engaged in such practice in this state. Each inactive license shall be subject to all provisions of this chapter, except as otherwise specifically provided. Each inactive license may be renewed by the committee subject to all provisions of this section and all other provisions of this chapter. The inactive licensee shall not be required to submit evidence of completion of continuing education as required by this chapter. An inactive licensee may apply for a license to regularly engage in the practice of psychology upon filing a written application on a form provided by the committee, submitting the reactivation fee established by the committee, and submitting proof of current competency as established by the committee.

(L. 1977 H.B. 255 § 5, A.L. 1981 S.B. 16, A.L. 1989 H.B. 738 & 720, A.L. 1996 S.B. 604, et al., A.L. 2003 S.B. 478)



Section 337.033 Limitations on areas of practice — relevant professional education and training, defined — criteria for program of graduate study — health service provider certification, requirements for certain persons — automatic certification for certain persons.

Effective 28 Aug 1998

Title XXII OCCUPATIONS AND PROFESSIONS

337.033. Limitations on areas of practice — relevant professional education and training, defined — criteria for program of graduate study — health service provider certification, requirements for certain persons — automatic certification for certain persons. — 1. A licensed psychologist shall limit his or her practice to demonstrated areas of competence as documented by relevant professional education, training, and experience. A psychologist trained in one area shall not practice in another area without obtaining additional relevant professional education, training, and experience through an acceptable program of respecialization.

2. A psychologist may not represent or hold himself or herself out as a state certified or registered psychological health service provider unless the psychologist has first received the psychologist health service provider certification from the committee; provided, however, nothing in this section shall be construed to limit or prevent a licensed, whether temporary, provisional or permanent, psychologist who does not hold a health service provider certificate from providing psychological services so long as such services are consistent with subsection 1 of this section.

3. "Relevant professional education and training" for health service provider certification, except those entitled to certification pursuant to subsection 5 or 6 of this section, shall be defined as a licensed psychologist whose graduate psychology degree from a recognized educational institution is in an area designated by the American Psychological Association as pertaining to health service delivery or a psychologist who subsequent to receipt of his or her graduate degree in psychology has either completed a respecialization program from a recognized educational institution in one or more of the American Psychological Association recognized clinical health service provider areas and who in addition has completed at least one year of postdegree supervised experience in such clinical area or a psychologist who has obtained comparable education and training acceptable to the committee through completion of postdoctoral fellowships or otherwise.

4. The degree or respecialization program certificate shall be obtained from a recognized program of graduate study in one or more of the health service delivery areas designated by the American Psychological Association as pertaining to health service delivery, which shall meet one of the criteria established by subdivisions (1) to (3) of this subsection:

(1) A doctoral degree or completion of a recognized respecialization program in one or more of the American Psychological Association designated health service provider delivery areas which is accredited, or provisionally accredited, by the American Psychological Association; or

(2) A clinical or counseling psychology doctoral degree program or respecialization program designated, or provisionally approved, by the Association of State and Provincial Psychology Boards or the Council for the National Register of Health Service Providers in Psychology, or both; or

(3) A doctoral degree or completion of a respecialization program in one or more of the American Psychological Association designated health service provider delivery areas that meets the following criteria:

(a) The program, wherever it may be administratively housed, shall be clearly identified and labeled as being in one or more of the American Psychological Association designated health service provider delivery areas;

(b) Such a program shall specify in pertinent institutional catalogues and brochures its intent to educate and train professional psychologists in one or more of the American Psychological Association designated health service provider delivery areas.

5. A person who is lawfully licensed as a psychologist pursuant to the provisions of this chapter on August 28, 1989, or who has been approved to sit for examination prior to August 28, 1989, and who subsequently passes the examination shall be deemed to have met all requirements for health service provider certification; provided, however, that such person shall be governed by the provisions of subsection 1 of this section with respect to limitation of practice.

6. Any person who is lawfully licensed as a psychologist in this state and who meets one or more of the following criteria shall automatically, upon payment of the requisite fee, be entitled to receive a health service provider certification from the committee:

(1) Is a diplomate of the American Board of Professional Psychology in one or more of the specialties recognized by the American Board of Professional Psychology as pertaining to health service delivery; or

(2) Is a member of the National Register of Health Service Providers in Psychology.

(L. 1989 H.B. 738 & 720, A.L. 1998 H.B. 1601, et al. merged with S.B. 732)



Section 337.035 Denial, revocation, or suspension of license, grounds for — interested third party, defined.

Effective 28 Aug 1997

Title XXII OCCUPATIONS AND PROFESSIONS

337.035. Denial, revocation, or suspension of license, grounds for — interested third party, defined. — 1. The committee may refuse to issue any certificate of registration or authority, permit or license required pursuant to this chapter for one or any combination of causes stated in subsection 2 of this section. The committee shall notify the applicant in writing of the reasons for the refusal and shall advise the applicant of the applicant's right to file a complaint with the administrative hearing commission as provided by chapter 621.

2. The committee may cause a complaint to be filed with the administrative hearing commission as provided by chapter 621 against any holder of any certificate of registration or authority, permit or license required by this chapter or any person who has failed to renew or has surrendered the person's certificate of registration or authority, permit or license for any one or any combination of the following causes:

(1) Use of any controlled substance, as defined in chapter 195, or alcoholic beverage to an extent that such use impairs a person's ability to perform the work of any profession licensed or regulated by this chapter;

(2) The person has been finally adjudicated and found guilty, or entered a plea of guilty or nolo contendere, in a criminal prosecution under the laws of any state or of the United States, for any offense reasonably related to the qualifications, functions or duties of any profession licensed or regulated under this chapter, for any offense an essential element of which is fraud, dishonesty or an act of violence, or for any offense involving moral turpitude, whether or not sentence is imposed;

(3) Use of fraud, deception, misrepresentation or bribery in securing any certificate of registration or authority, permit or license issued pursuant to this chapter or in obtaining permission to take any examination given or required pursuant to this chapter;

(4) Obtaining or attempting to obtain any fee, charge, tuition or other compensation by fraud, deception or misrepresentation;

(5) Incompetency, misconduct, gross negligence, fraud, misrepresentation or dishonesty in the performance of the functions or duties of any profession licensed or regulated by this chapter;

(6) Violation of, or assisting or enabling any person to violate, any provision of this chapter, or of any lawful rule or regulation adopted pursuant to this chapter;

(7) Impersonation of any person holding a certificate of registration or authority, permit or license or allowing any person to use his or her certificate of registration or authority, permit, license or diploma from any school;

(8) Disciplinary action against the holder of a license or other right to practice any profession regulated by this chapter granted by another state, territory, federal agency or country upon grounds for which revocation or suspension is authorized in this state;

(9) A person is finally adjudged insane or incapacitated by a court of competent jurisdiction;

(10) Assisting or enabling any person to practice or offer to practice any profession licensed or regulated by this chapter who is not registered and currently eligible to practice as provided this chapter;

(11) Issuance of a certificate of registration or authority, permit or license based upon a material mistake of fact;

(12) Failure to display a valid certificate or license if so required by this chapter or any rule promulgated pursuant to this chapter;

(13) Violation of any professional trust or confidence;

(14) Use of any advertisement or solicitation which is false, misleading or deceptive to the general public or persons to whom the advertisement or solicitation is primarily directed;

(15) Being guilty of unethical conduct as defined in "Ethical Rules of Conduct" as adopted by the committee and filed with the secretary of state.

3. After the filing of such complaint, the proceedings shall be conducted in accordance with the provisions of chapter 621. Upon a finding by the administrative hearing commission that the grounds, provided in subsection 2, for disciplinary action are met, the committee may, singly or in combination, censure or place the person named in the complaint on probation on such terms and conditions as the department deems appropriate for a period not to exceed five years, or may suspend, for a period not to exceed three years, or revoke the license, certificate, or permit.

4. An interested third party may file a complaint or appear or present evidence relative to such complaint or another complaint filed pursuant to this section. For purposes of this section, an interested third party includes a parent or guardian of a person who received treatment by a psychologist or any person who is related within the second degree of consanguinity or affinity and who is financially responsible for the payment of such treatment.

(L. 1977 H.B. 255 § 6, A.L. 1981 S.B. 16, A.L. 1989 H.B. 738 & 720, A.L. 1997 S.B. 141)



Section 337.041 Discrimination prohibited.

Effective 28 Aug 1989

Title XXII OCCUPATIONS AND PROFESSIONS

337.041. Discrimination prohibited. — No official, employee, board, commission, or agency of the state of Missouri, county, municipality, school district, or other political subdivision shall discriminate between persons licensed under sections 337.010 to 337.090 and chapter 334 when promulgating regulations or when requiring or recommending services which legally may be performed by persons licensed under sections 337.010 to 337.090 and by persons licensed under chapter 334.

(L. 1989 H.B. 738 & 720)



Section 337.045 Exempted professions and occupations — temporary practice authorized.

Effective 28 Aug 1998

Title XXII OCCUPATIONS AND PROFESSIONS

337.045. Exempted professions and occupations — temporary practice authorized. — Nothing in sections 337.010 to 337.090 shall in any way limit:

(1) Qualified members of other professional groups such as teachers, clergy, practitioners of medicine, practitioners of chiropractic, practitioners of optometry, licensed professional counselors, attorneys, licensed clinical social workers, licensed marriage and family therapists, vocational counselors, vocational rehabilitation counselors, nurses, or duly accredited Christian Science practitioners from doing work of a psychological nature consistent with their training and consistent with any code of ethics of their respective professions; or

(2) The activities, services, or use of official title on the part of any person in the employ of a governmental agency, or of a duly chartered educational institution, or of a corporation primarily engaged in research, insofar as such activities or services are part of the duties of his or her employment, except that any person hired after August 28, 1996, shall be in the process of either meeting the requirements to become licensed, including pursuant to a doctoral degree in psychology or the supervised professional experience requirements or shall be a licensed psychologist; or

(3) Other persons from engaging in activities defined as the practice of psychology, provided that such persons shall not represent themselves by the title "psychologist". Such persons may use the terms "psychological trainee", "psychological intern", "psychological resident", and "psychological assistant" and provided further that such persons perform their activities under the supervision and responsibility of a licensed psychologist in accordance with regulations promulgated by the committee. Nothing in this subsection shall be construed to apply to any person other than:

(a) A matriculated graduate student in psychology whose activities constitute a part of the course of study for a graduate degree in psychology at a recognized educational institution;

(b) An individual pursuing postdoctoral training or experience in psychology, including persons seeking to fulfill the requirements for licensure pursuant to the provisions of sections 337.010 to 337.090;

(c) A qualified assistant, including but not limited to, other licensed professionals employed by, or otherwise directly accountable to, a licensed psychologist; or

(4) The use of psychological techniques by government institutions, commercial organizations or individuals for employment, evaluation, promotion or job adjustment of their own employees or employee-applicants, or by employment agencies for evaluation of their own clients prior to recommendation for employment; provided that no government institution, commercial organization or individual shall sell or offer these services to the public or to other firms, organizations or individuals for remuneration, unless the services are performed or supervised by a person licensed and registered pursuant to sections 337.010 to 337.090; or

(5) The practice of psychology in the state of Missouri for a temporary period by a person who resides outside the state of Missouri, and who is licensed or certified to practice psychology in another state and conducts the major part of his or her practice outside the state. The temporary period shall not exceed ten consecutive business days in any period of ninety days, nor in the aggregate exceed fifteen business days in any nine-month period; or

(6) The provision of expert testimony by psychologists or other persons who are otherwise exempted by sections 337.010 to 337.090; or

(7) The teaching of psychology, the conduct of psychological research, or the provision of psychological services or consultations to organizations or institutions, provided that such teaching, research, or service does not involve the delivery or supervision of direct psychological services to individuals or groups of individuals; or

(8) School psychologists certified under the program standards of the National Association of School Psychologists who are employed in a duly accredited school so long as the individual is performing services within the scope of his or her employment for such school and within the scope of his or her education, training and experience; or

(9) Psychotherapy activities or services performed by an individual with a doctoral decree in anthropology; provided that such degree was received on or prior to December 31, 1989, and which was from an educational institution accredited by one of the regional accrediting associations approved by the council on postsecondary accreditation; and provided further that such individual has completed at least twenty-four months of supervised clinical experience in psychotherapy under the supervision of a physician.

(L. 1977 H.B. 255 § 8, A.L. 1981 S.B. 16, A.L. 1989 H.B. 738 & 720, A.L. 1996 S.B. 604, et al., A.L. 1998 H.B. 1601, et al. merged with S.B. 732)



Section 337.050 State committee of psychologists created — members, qualifications, compensation, removal — rules, procedure — powers of committee, seal — continuing education, proof of completion submitted with license renewal, types of continuing education, committee powers.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

337.050. State committee of psychologists created — members, qualifications, compensation, removal — rules, procedure — powers of committee, seal — continuing education, proof of completion submitted with license renewal, types of continuing education, committee powers. — 1. There is hereby created and established a "State Committee of Psychologists", which shall consist of seven licensed psychologists and one public member. The state committee of psychologists existing on August 28, 1989, is abolished. Nothing in this section shall be construed to prevent the appointment of any current member of the state committee of psychologists to the new state committee of psychologists created on August 28, 1989.

2. Appointments to the committee shall be made by the governor upon the recommendations of the director of the division, upon the advice and consent of the senate. The division, prior to submitting nominations, shall solicit nominees from professional psychological associations and licensed psychologists in the state. The term of office for committee members shall be five years, and committee members shall not serve more than ten years. No person who has previously served on the committee for ten years shall be eligible for appointment. In making initial appointments to the committee, the governor shall stagger the terms of the appointees so that two members serve initial terms of two years, two members serve initial terms of three years, and two members serve initial terms of four years.

3. Each committee member shall be a resident of the state of Missouri for one year, shall be a United States citizen, and shall, other than the public member, have been licensed as a psychologist in this state for at least three years. Committee members shall reflect a diversity of practice specialties. To ensure adequate representation of the diverse fields of psychology, the committee shall consist of at least two psychologists who are engaged full time in the doctoral teaching and training of psychologists, and at least two psychologists who are engaged full time in the professional practice of psychology. In addition, the first appointment to the committee shall include at least one psychologist who shall be licensed on the basis of a master's degree who shall serve a full term of five years. Nothing in sections 337.010 to 337.090 shall be construed to prohibit full membership rights on the committee for psychologists licensed on the basis of a master's degree. If a member of the committee shall, during the member's term as a committee member, remove the member's domicile from the state of Missouri, then the committee shall immediately notify the director of the division, and the seat of that committee member shall be declared vacant. All such vacancies shall be filled by appointment of the governor with the advice and consent of the senate, and the member so appointed shall serve for the unexpired term of the member whose seat has been declared vacant.

4. The public member shall be at the time of the public member's appointment a citizen of the United States; a resident of this state for a period of one year and a registered voter; a person who is not and never was a member of any profession licensed or regulated pursuant to sections 337.010 to 337.093 or the spouse of such person; and a person who does not have and never has had a material, financial interest in either the providing of the professional services regulated by sections 337.010 to 337.093, or an activity or organization directly related to any profession licensed or regulated pursuant to sections 337.010 to 337.093. The duties of the public member shall not include the determination of the technical requirements to be met for licensure or whether any person meets such technical requirements or of the technical competence or technical judgment of a licensee or a candidate for licensure.

5. The committee shall hold a regular annual meeting at which it shall select from among its members a chairperson and a secretary. A quorum of the committee shall consist of a majority of its members. In the absence of the chairperson, the secretary shall conduct the office of the chairperson.

6. Each member of the committee shall receive, as compensation, an amount set by the division not to exceed fifty dollars for each day devoted to the affairs of the committee and shall be entitled to reimbursement for necessary and actual expenses incurred in the performance of the member's official duties.

7. Staff for the committee shall be provided by the director of the division of professional registration.

8. The governor may remove any member of the committee for misconduct, inefficiency, incompetency, or neglect of office.

9. In addition to the powers set forth elsewhere in sections 337.010 to 337.090, the division may adopt rules and regulations, not otherwise inconsistent with sections 337.010 to 337.090, to carry out the provisions of sections 337.010 to 337.090. The committee may promulgate, by rule, "Ethical Rules of Conduct" governing the practices of psychology which rules shall be based upon the ethical principles promulgated and published by the American Psychological Association.

10. Any rule or portion of a rule, as that term is defined in section 536.010, that is promulgated to administer and enforce sections 337.010 to 337.090, shall become effective only if the agency has fully complied with all of the requirements of chapter 536 including but not limited to section 536.028 if applicable, after August 28, 1998. All rulemaking authority delegated prior to August 28, 1998, is of no force and effect and repealed as of August 28, 1998, however nothing in this act shall be interpreted to repeal or affect the validity of any rule adopted and promulgated prior to August 28, 1998. If the provisions of section 536.028 apply, the provisions of this section are nonseverable and if any of the powers vested with the general assembly pursuant to section 536.028 to review, to delay the effective date, or to disapprove and annul a rule or portion of a rule are held unconstitutional or invalid, the purported grant of rulemaking authority and any rule so proposed and contained in the order of rulemaking shall be invalid and void, except that nothing in this act shall affect the validity of any rule adopted and promulgated prior to August 28, 1998.

11. The committee may sue and be sued in its official name, and shall have a seal which shall be affixed to all certified copies or records and papers on file, and to such other instruments as the committee may direct. All courts shall take judicial notice of such seal. Copies of records and proceedings of the committee, and of all papers on file with the division on behalf of the committee certified under the seal shall be received as evidence in all courts of record.

12. When applying for a renewal of a license pursuant to section 337.030, each licensed psychologist shall submit proof of the completion of at least forty hours of continuing education credit within the two-year period immediately preceding the date of the application for renewal of the license. The type of continuing education to be considered shall include, but not be limited to:

(1) Attending recognized educational seminars, the content of which are primarily psychological, as defined by rule;

(2) Attending a graduate level course at a recognized educational institution where the contents of which are primarily psychological, as defined by rule;

(3) Presenting a recognized educational seminar, the contents of which are primarily psychological, as defined by rule;

(4) Presenting a graduate level course at a recognized educational institution where the contents of which are primarily psychological, as defined by rule; and

(5) Independent course of studies, the contents of which are primarily psychological, which have been approved by the committee and defined by rule.

­­

­

(L. 1977 H.B. 225 § 9, A.L. 1981 S.B. 200 merged with S.B. 16, A.L. 1989 H.B. 738 & 720, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 1996 S.B. 604, et al., A.L. 1998 H.B. 1601, et al., A.L. 1999 H.B. 343)



Section 337.055 Privileged communications, when.

Effective 28 Aug 1977

Title XXII OCCUPATIONS AND PROFESSIONS

337.055. Privileged communications, when. — Any communication made by any person to a licensed psychologist in the course of professional services rendered by the licensed psychologist shall be deemed a privileged communication and the licensed psychologist shall not be examined or be made to testify to any privileged communication without the prior consent of the person who received his professional services.

(L. 1977 H.B. 255 § 10)



Section 337.060 Licensed psychologists not to practice medicine.

Effective 28 Aug 1981

Title XXII OCCUPATIONS AND PROFESSIONS

337.060. Licensed psychologists not to practice medicine. — Nothing in this chapter shall be construed as authorizing persons licensed and registered as psychologists to engage in any manner in the practice of medicine as defined in the laws of this state.

(L. 1977 H.B. 255 § 11, A.L. 1981 S.B. 16)



Section 337.065 Violations, penalty, refund of fees — duties of committee — injunctions — civil immunity, when — venue.

Effective 28 Aug 1989

Title XXII OCCUPATIONS AND PROFESSIONS

337.065. Violations, penalty, refund of fees — duties of committee — injunctions — civil immunity, when — venue. — 1. Any person found guilty of violating any provision of sections 337.010 to 337.090 is guilty of a class A misdemeanor and upon conviction thereof shall be punished as provided by law.

2. All fees or other compensation received for services rendered in violation of sections 337.010 to 337.090 shall be refunded.

3. The committee shall inquire as to any violation of any provision of sections 337.010 to 337.090, and may institute actions for penalties herein prescribed, and shall enforce generally the provisions of sections 337.010 to 337.090.

4. Any person, organization, association or corporation who reports or provides information to the committee or the division pursuant to the provisions of sections 337.010 to 337.090 and who does so in good faith shall not be subject to an action for civil damages as a result thereof.

5. Upon application by the committee, the attorney general may on behalf of the committee request that a court of competent jurisdiction grant an injunction, restraining order or other order as may be appropriate to enjoin a person from:

(1) Offering to engage or engaging in the performance of any acts or practices for which a certificate of registration or authority, permit or license is required upon a showing that such acts or practices were performed or offered to be performed without a certificate of registration or authority, permit or license; or

(2) Engaging in any practice or business authorized by a certificate of registration or authority, permit or license issued pursuant to sections 337.010 to 337.090 upon a showing that the holder presents a substantial probability of serious harm to the health, safety or welfare of any resident of this state or client or patient of the licensee.

6. Any action brought pursuant to the provisions of this section shall be commenced either in the county in which such conduct occurred or in the county in which the defendant resides.

7. Any action brought under this section may be in addition to or in lieu of any penalty provided by sections 337.010 to 337.090 and may be brought concurrently with other actions to enforce sections 337.010 to 337.090.

(L. 1977 H.B. 255 § 12, A.L. 1981 S.B. 16, A.L. 1989 H.B. 738 & 720)



Section 337.068 Complaints of prisoners — disposition of certain records.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

337.068. Complaints of prisoners — disposition of certain records. — 1. If the board finds merit to a complaint by an individual incarcerated or under the care and control of the department of corrections or who has been ordered to be taken into custody, detained, or held under sections 632.480 to 632.513 and takes further investigative action, no documentation may appear on file or disciplinary action may be taken in regards to the licensee's license unless the provisions of subsection 2 of section 337.035 have been violated. Any case file documentation that does not result in the board filing an action pursuant to subsection 2 of section 337.035 shall be destroyed within three months after the final case disposition by the board. No notification to any other licensing board in another state or any national registry regarding any investigative action shall be made unless the provisions of subsection 2 of section 337.035 have been violated.

2. Upon written request of the psychologist subject to a complaint, prior to August 28, 1999, by an individual incarcerated or under the care and control of the department of corrections or prior to August 28, 2008, by an individual who has been ordered to be taken into custody, detained, or held under sections 632.480 to 632.513 that did not result in the board filing an action pursuant to subsection 2 of section 337.035, the board and the division of professional registration, shall in a timely fashion:

(1) Destroy all documentation regarding the complaint;

(2) Notify any other licensing board in another state or any national registry regarding the board's actions if they have been previously notified of the complaint; and

(3) Send a letter to the licensee that clearly states that the board found the complaint to be unsubstantiated, that the board has taken the requested action, and notify the licensee of the provisions of subsection 3 of this section.

3. Any person who has been the subject of an unsubstantiated complaint as provided in subsection 1 or 2 of this section shall not be required to disclose the existence of such complaint in subsequent applications or representations relating to their psychology professions.

(L. 1999 H.B. 343 § 337.068 codified as 337.750, A.L. 2008 H.B. 2065)



Section 337.070 Local governments prohibited from taxing or licensing psychologists.

Effective 28 Aug 1989

Title XXII OCCUPATIONS AND PROFESSIONS

337.070. Local governments prohibited from taxing or licensing psychologists. — No person who has been licensed by the committee as a psychologist in this state shall be taxed or made liable to pay any municipal or other corporation tax or license fee of any description whatever for the privilege of following or carrying on such profession.

(L. 1977 H.B. 255 § 13, A.L. 1989 H.B. 738 & 720)



Section 337.085 Fees, collection, disposition, use.

Effective 28 Aug 2004

Title XXII OCCUPATIONS AND PROFESSIONS

337.085. Fees, collection, disposition, use. — 1. There is hereby established in the state treasury a fund to be known as the "State Committee of Psychologists Fund". All fees of any kind and character authorized under sections 337.010 to 337.090 to be charged by the committee or division shall be collected by the director of the division of professional registration and shall be transmitted to the department of revenue for deposit in the state treasury for credit to this fund. Such funds, upon appropriation, shall be disbursed only in payment of expenses of maintaining the committee and for the enforcement of the provisions of law concerning professions regulated by the committee. No other money shall be paid out of the state treasury for carrying out these provisions. Warrants shall be issued on the state treasurer for payment out of the fund.

2. The provisions of section 33.080 to the contrary notwithstanding, money in this fund shall not be transferred and placed to the credit of general revenue until the amount in the fund at the end of the biennium exceeds two times the amount of the appropriation from the committee's fund for the preceding fiscal year or, if the committee requires by rule renewal less frequently than yearly then three times the appropriation from the committee's fund for the preceding fiscal year. The amount, if any, in the fund which shall lapse is that amount in the fund which exceeds the appropriate multiple of the appropriations from the committee's fund for the preceding fiscal year.

3. All funds pertaining to the Missouri state committee of psychologists deposited in the state treasury to the credit of the committee of registration for the healing arts fund shall be transferred from that fund to the state committee of psychologists fund by the division director.

(L. 1981 S.B. 16, A.L. 1989 H.B. 738 & 720, A.L. 2004 S.B. 1122)



Section 337.090 License or directory not to include degree on which license was issued.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

337.090. License or directory not to include degree on which license was issued. — The committee and division in issuing licenses and in publishing the directory as provided in section 324.032 shall not include or list the degree upon which the license or certificate was issued. Any person licensed on the basis of a master's degree who has then earned a doctoral degree may use the title "doctor" or hold himself out in his practice as a psychologist as having a doctoral degree so long as it is from an accredited institution of higher education and so long as the degree is relevant to the practice of psychology.

(L. 1989 H.B. 738 & 720, A.L. 2008 S.B. 788)



Section 337.093 Application of law.

Effective 28 Aug 1993

Title XXII OCCUPATIONS AND PROFESSIONS

337.093. Application of law. — Nothing in the provisions of this act* is intended to repeal or modify those provisions of sections 337.010 to 337.090, which provide for the licensure of psychologists.

(L. 1993 H.B. 564 § 31)

*"This act" (H.B. 564, 1993) contained numerous sections. Consult Disposition of Sections table for definitive a listing.



Section 337.300 Definitions.

Effective 28 Aug 2012

Title XXII OCCUPATIONS AND PROFESSIONS

337.300. Definitions. — As used in sections 337.300 to 337.345, the following terms shall mean:

(1) "Applied behavior analysis", the design, implementation, and evaluation of environmental modifications, using behavioral stimuli and consequences, to produce socially significant improvement in human behavior, including the use of direct observation, measurement, and functional analysis of the relationships between environment and behavior. Applied behavior analysis does not include cognitive therapies or psychological testing, personality assessment, intellectual assessment, neuropsychological assessment, psychotherapy, cognitive therapy, sex therapy, psychoanalysis, hypnotherapy, family therapy, and long-term counseling as treatment modalities;

(2) "Board", the behavior analyst advisory board within the state committee of psychologists;

(3) "Certifying entity", the nationally accredited Behavior Analyst Certification Board, or other equivalent nationally accredited nongovernmental agency approved by the committee which certifies individuals who have completed academic, examination, training, and supervision requirements in applied behavior analysis;

(4) "Committee", the state committee of psychologists;

(5) "Division", the division of professional registration within the department of insurance, financial institutions and professional registration;

(6) "Licensed assistant behavior analyst" or "LaBA", an individual who is certified by the certifying entity as a certified assistant behavior analyst and meets the criteria in section 337.315 and as established by committee rule;

(7) "Licensed behavior analyst" or "LBA", an individual who is certified by the certifying entity as a certified behavior analyst and meets the criteria in section 337.315 and as established by committee rule;

(8) "Practice of applied behavior analysis", the application of the principles, methods, and procedures of the experimental analysis of behavior and applied behavior analysis (including principles of operant and respondent learning) to assess and improve socially important human behaviors. It includes, but is not limited to, applications of those principles, methods, and procedures to:

(a) The design, implementation, evaluation, and modification of treatment programs to change behavior of individuals;

(b) The design, implementation, evaluation, and modification of treatment programs to change behavior of groups; and

(c) Consultation to individuals and organizations;

(9) "Provisionally licensed assistant behavior analyst" or "PLABA", an individual who meets the criteria in subsection 5 of section 337.315 and as established by the committee by rule;

(10) "Provisionally licensed behavior analyst" or "PLBA", an individual who meets the criteria in subsection 5 of section 337.315 and as established by the committee by rule;

(11) "Temporary licensed assistant behavior analyst" or "TLaBA", an individual who meets the criteria of subsection 4 of section 337.315 and as established by the committee by rule;

(12) "Temporary licensed behavior analyst" or "TLBA", an individual who meets the criteria in subsection 4 of section 337.315 and as established by the committee by rule.

(L. 2010 H.B. 1311 & 1341, A.L. 2012 H.B. 1563)



Section 337.305 Advisory board created, members, terms, meetings, vacancies.

Effective 28 Aug 2012

Title XXII OCCUPATIONS AND PROFESSIONS

337.305. Advisory board created, members, terms, meetings, vacancies. — 1. There is hereby created under the state committee of psychologists within the division of professional registration the "Behavior Analyst Advisory Board". The behavior analyst advisory board shall consist of the following seven members: three licensed behavior analysts, one licensed behavior analyst holding a doctoral degree, one licensed assistant behavior analyst, one professional member of the committee, and one public member.

2. Appointments to the board, except for the one professional member of the committee, shall be made by the governor upon the recommendations of the director of the division, upon the advice and consent of the senate. The division, prior to submitting nominations, shall solicit nominees from professional associations and licensed behavior analysts or licensed assistant behavior analysts in the state. Appointment to the board of the one professional member of the committee shall be made by nomination and majority vote of the committee.

3. The term of office for board members shall be five years. In making initial appointments to the board, the governor shall stagger the terms of the appointees so that one member serves an initial term of two years, three members shall serve an initial term of three years, and three members serve initial terms of four years. Each member of the board shall hold office until his or her successor has been qualified. A vacancy in the membership of the board shall be filled for the unexpired term in the manner provided for the original appointment. A member appointed for less than a full term may serve two full terms in addition to such part of a full term.

4. Each board member shall be a resident of this state for a period of one year and a registered voter, shall be a United States citizen, and shall, other than the public member, have been a licensed behavior analyst or licensed assistant behavior analyst in this state for at least three years prior to appointment except for the original members of the board who shall have experience in the practice of applied behavior analysis.

5. The public member shall be a person who is not and never was a member of any profession licensed or regulated under sections 337.300 to 337.345 or the spouse of such person; and a person who does not have and never has had a material financial interest in either the providing of the professional services regulated by sections 337.300 to 337.345, or an activity or organization directly related to any profession licensed or regulated under sections 337.300 to 337.345.

6. The board shall meet at least quarterly. At one of its regular meetings, the board shall select from among its members a chairperson and a vice chairperson. A quorum of the committee shall consist of a majority of its members. In the absence of the chairperson, the vice chairperson shall conduct the office of the chairperson.

7. Each member of the board shall receive as compensation an amount set by the division not to exceed fifty dollars for each day devoted to the affairs of the board and shall be entitled to reimbursement for necessary and actual expenses incurred in the performance of the member's official duties.

8. Staff for the board shall be provided by the director of the division of professional registration.

9. The governor may remove any member of the board for misconduct, inefficiency, incompetency, or neglect of office. All vacancies shall be filled by appointment of the governor with the advice and consent of the senate, and the member so appointed shall serve for the unexpired term.

(L. 2010 H.B. 1311 & 1341, A.L. 2012 H.B. 1563)



Section 337.310 Board powers and duties.

Effective 28 Aug 2012

Title XXII OCCUPATIONS AND PROFESSIONS

337.310. Board powers and duties. — 1. The behavior analyst advisory board is authorized to:

(1) Review all applications for licensure, provisional licensure, and temporary licensure for behavior analysts and assistant behavior analysts and any supporting documentation submitted with the application to the committee and make recommendations to the committee regarding the resolution of the application;

(2) Review all complaints made relating to the practice of behavior analysis and make recommendations to the committee regarding investigation of the complaint, referral for discipline or other resolution of the complaint; and

(3) Review any entities responsible for certifying behavior analysts and make recommendations to the committee as to approval or disapproval of the certifying entity based on qualifications established by the committee.

2. The board shall recommend to the committee rules to be promulgated pertaining to:

(1) The form and content of license applications required and the procedures for filing an application for an initial, provisional temporary or renewal license in this state;

(2) The establishment of fees;

(3) The educational and training requirements for licensed behavior analysts and licensed assistant behavior analysts;

(4) The roles, responsibilities, and duties of licensed behavior analysts, licensed assistant behavior analysts, provisionally licensed behavior analysts, provisionally licensed assistant behavior analysts, temporary licensed behavior analysts, and temporary licensed assistant behavior analysts;

(5) The characteristics of supervision and supervised clinical practicum experience for licensed behavior analyst, licensed assistant behavior analyst, provisionally licensed behavior analysts, provisionally licensed assistant behavior analysts, temporary licensed behavior analysts, and temporary licensed assistant behavior analysts;

(6) The supervision of licensed assistant behavior analysts, provisionally licensed behavior analysts, provisionally licensed assistant behavior analysts, temporary licensed behavior analysts, and temporary licensed assistant behavior analysts;

(7) The requirements for continuing education for licensed behavior analysts and licensed assistant behavior analysts;

(8) A code of conduct; and

(9) Any other policies or procedures necessary to the fulfillment of the requirements of sections 337.300 to 337.345.

3. Only after the board's recommendation and approval by majority vote may the committee make any final decisions related to licensing, rules and regulations, complaint resolution, approval of certifying entities or any actions bearing upon the practice of applied behavior analysis unless otherwise authorized by sections 337.300 to 337.345.

4. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2010, shall be invalid and void.

(L. 2010 H.B. 1311 & 1341, A.L. 2012 H.B. 1563)



Section 337.315 Intervention requirements — licensure requirements — temporary licenses — provisional license — practice of applied behavior analysis — violation, penalty.

Effective 28 Aug 2012

Title XXII OCCUPATIONS AND PROFESSIONS

337.315. Intervention requirements — licensure requirements — temporary licenses — provisional license — practice of applied behavior analysis — violation, penalty. — 1. An applied behavior analysis intervention shall produce socially significant improvements in human behavior through skill acquisition, increase or decrease in behaviors under specific environmental conditions and the reduction of problematic behavior. An applied behavior analysis intervention shall:

(1) Be based on empirical research and the identification of functional relations between behavior and environment, contextual factors, antecedent stimuli and reinforcement operations through the direct observation and measurement of behavior, arrangement of events and observation of effects on behavior, as well as other information gathering methods such as record review and interviews; and

(2) Utilize changes and arrangements of contextual factors, antecedent stimuli, positive reinforcement, and other consequences to produce behavior change.

2. Each person wishing to practice as a licensed behavior analyst shall:

(1) Submit a complete application on a form approved by the committee;

(2) Pay all necessary fees as set by the committee;

(3) Submit a two-inch or three-inch photograph or passport photograph taken no more than six months prior to the application date;

(4) Provide two classified sets of fingerprints for processing by the Missouri state highway patrol under section 43.543. One set of fingerprints shall be used by the highway patrol to search the criminal history repository and the second set shall be forwarded to the Federal Bureau of Investigation for searching the federal criminal history files;

(5) Have passed an examination and been certified as a board-certified behavior analyst by a certifying entity, as defined in section 337.300;

(6) Provide evidence of active status as a board-certified behavior analyst; and

(7) If the applicant holds a license as a behavior analyst in another state, a statement from all issuing states verifying licensure and identifying any disciplinary action taken against the license holder by that state.

3. Each person wishing to practice as a licensed assistant behavior analyst shall:

(1) Submit a complete application on a form approved by the committee;

(2) Pay all necessary fees as set by the committee;

(3) Submit a two-inch or three-inch photograph or passport photograph taken no more than six months prior to the application date;

(4) Provide two classified sets of fingerprints for processing by the Missouri state highway patrol under section 43.543. One set of fingerprints shall be used by the highway patrol to search the criminal history repository and the second set shall be forwarded to the Federal Bureau of Investigation for searching the federal criminal history files;

(5) Have passed an examination and been certified as a board-certified assistant behavior analyst by a certifying entity, as defined in section 337.300;

(6) Provide evidence of active status as a board-certified assistant behavior analyst;

(7) If the applicant holds a license as an assistant behavior analyst in another state, a statement from all issuing states verifying licensure and identifying any disciplinary action taken against the license holder by that state; and

(8) Submit documentation satisfactory to the committee that the applicant will be directly supervised by a licensed behavior analyst in a manner consistent with the certifying entity.

4. The committee shall be authorized to issue a temporary license to an applicant for a behavior analyst license or assistant behavior analyst license upon receipt of a complete application, submission of a fee as set by the committee by rule for behavior analyst or assistant behavior analyst, and a showing of valid licensure as a behavior analyst or assistant behavior analyst in another state, only if the applicant has submitted fingerprints and no disqualifying criminal history appears on the family care safety registry. The temporary license shall expire upon issuance of a license or denial of the application but no later than ninety days from issuance of the temporary license. Upon written request to the committee, the holder of a temporary license shall be entitled to one extension of ninety days of the temporary license.

5. (1) The committee shall, in accordance with rules promulgated by the committee, issue a provisional behavior analyst license or a provisional assistant behavior analyst license upon receipt by the committee of a complete application, appropriate fee as set by the committee by rule, and proof of satisfaction of requirements under subsections 2 and 3 of this section, respectively, and other requirements established by the committee by rule, except that applicants for a provisional license as either a behavior analyst or assistant behavior analyst need not have passed an examination and been certified as a board-certified behavior analyst or a board-certified assistant behavior analyst to obtain a provisional behavior analyst or provisional assistant behavior analyst license.

(2) A provisional license issued under this subsection shall only authorize and permit the licensee to render behavior analysis under the supervision and the full professional responsibility and control of such licensee's licensed supervisor.

(3) A provisional license shall automatically terminate upon issuance of a permanent license, upon a finding of cause to discipline after notice and hearing under section 337.330, upon termination of supervision by a licensed supervisor, or upon the expiration of one year from the date of issuance of the provisional license, whichever first occurs. The provisional license may be renewed after one year, with a maximum issuance of two years. Upon a showing of good cause, the committee by rule shall provide procedures for exceptions and variances from the requirement of a maximum issuance of two years.

6. No person shall hold himself or herself out to be licensed behavior analysts or LBA, provisionally licensed behavior analyst or PLBA, provisionally licensed assistant behavior analyst or PLABA, temporary licensed behavior analyst or TLBA, or temporary licensed assistant behavior analyst or TLaBA, licensed assistant behavior analysts or LaBA in the state of Missouri unless they meet the applicable requirements.

7. No persons shall practice applied behavior analysis unless they are:

(1) Licensed behavior analysts;

(2) Licensed assistant behavior analysts working under the supervision of a licensed behavior analyst;

(3) An individual who has a bachelor's or graduate degree and completed course work for licensure as a behavior analyst and is obtaining supervised field experience under a licensed behavior analyst pursuant to required supervised work experience for licensure at the behavior analyst or assistant behavior analyst level;

(4) Licensed psychologists practicing within the rules and standards of practice for psychologists in the state of Missouri and whose practice is commensurate with their level of training and experience;

(5) Provisionally licensed behavior analysts;

(6) Provisionally licensed assistant behavior analysts;

(7) Temporary licensed behavior analysts; or

(8) Temporary licensed assistant behavior analysts.

8. Notwithstanding the provisions in subsection 6 of this section, any licensed or certified professional may practice components of applied behavior analysis, as defined in section 337.300 if he or she is acting within his or her applicable scope of practice and ethical guidelines.

9. All licensed behavior analysts and licensed assistant behavior analysts shall be bound by the code of conduct adopted by the committee by rule.

10. Licensed assistant behavior analysts shall work under the direct supervision of a licensed behavior analyst as established by committee rule.

11. Persons who provide services under the Individuals with Disabilities Education Act (IDEA), 20 U.S.C. Section 1400, et seq., or Section 504 of the federal Rehabilitation Act of 1973, 29 U.S.C. Section 794, or are enrolled in a course of study at a recognized educational institution through which the person provides applied behavior analysis as part of supervised clinical experience shall be exempt from the requirements of this section.

12. A violation of this section shall be punishable by probation, suspension, or loss of any license held by the violator.

(L. 2010 H.B. 1311 & 1341, A.L. 2012 H.B. 1563)



Section 337.320 Renewal of licensure, procedure.

Effective 28 Aug 2010

Title XXII OCCUPATIONS AND PROFESSIONS

337.320. Renewal of licensure, procedure. — 1. The division shall mail a renewal notice to the last known address of each licensee or registrant prior to the renewal date.

2. Each person wishing to renew the behavior analyst license or the assistant behavior analyst license shall:

(1) Submit a complete application on a form approved by the committee;

(2) Pay all necessary fees as set by the committee; and

(3) Submit proof of active certification and fulfillment of all requirements for renewal and recertification with the certifying entity.

3. Failure to provide the division with documentation required by subsection 2 of this section or other information required for renewal shall effect a revocation of the license after a period of sixty days from the renewal date.

4. Each person wishing to restore the license, within two years of the renewal date, shall:

(1) Submit a complete application on a form approved by the committee;

(2) Pay the renewal fee and a delinquency fee as set by the committee; and

(3) Submit proof of current certification from a certifying body approved by the committee.

5. A new license to replace any certificate lost, destroyed, or mutilated may be issued subject to the rules of the committee, upon payment of a fee established by the committee.

6. The committee shall set the amount of the fees authorized by sections 337.300 to 337.345 and required by rules promulgated under section 536.021. The fees shall be set at a level to produce revenue which shall not substantially exceed the cost and expense of administering sections 337.300 to 337.345.

7. The committee is authorized to issue an inactive license to any licensee who makes written application for such license on a form provided by the committee and remits the fee for an inactive license established by the committee. An inactive license may be issued only to a person who has previously been issued a license to practice as a licensed behavior analyst or a licensed assistant behavior analyst who is no longer regularly engaged in such practice and who does not hold himself or herself out to the public as being professionally engaged in such practice in this state. Each inactive license shall be subject to all provisions of this chapter, except as otherwise specifically provided. Each inactive license may be renewed by the committee subject to all provisions of this section and all other provisions of this chapter. The inactive licensee shall not be required to submit evidence of completion of continuing education as required by this chapter.

8. An inactive licensee may apply for a license to regularly engage in the practice of behavioral analysis by:

(1) Submitting a complete application on a form approved by the committee;

(2) Paying the reactivation fee as set by the committee; and

(3) Submitting proof of current certification from a certifying body approved by the committee.

(L. 2010 H.B. 1311 & 1341)



Section 337.325 Limitation on practice.

Effective 28 Aug 2012

Title XXII OCCUPATIONS AND PROFESSIONS

337.325. Limitation on practice. — A licensed behavior analyst, licensed assistant behavior analyst, provisionally licensed behavior analyst, provisionally licensed assistant behavior analyst, temporary licensed behavior analyst and temporary licensed assistant behavior analyst shall limit his or her practice to demonstrated areas of competence as documented by relevant professional education, training, or experience. A licensed behavior analyst, licensed assistant behavior analyst, provisionally licensed behavior analyst, provisionally licensed assistant behavior analyst, temporary licensed behavior analyst and temporary licensed assistant behavior analyst trained in one area shall not practice in another area without obtaining additional relevant professional education, training, and experience.

(L. 2010 H.B. 1311 & 1341, A.L. 2012 H.B. 1563)



Section 337.330 Refusal of licensure — complaint procedure.

Effective 28 Aug 2010

Title XXII OCCUPATIONS AND PROFESSIONS

337.330. Refusal of licensure — complaint procedure. — 1. The committee may refuse to issue any license required under this chapter for one or any combination of causes stated in subsection 2 of this section. The committee shall notify the applicant in writing of the reasons for the refusal and shall advise the applicant of the applicant's right to file a complaint with the administrative hearing commission as provided by chapter 621.

2. The committee may cause a complaint to be filed with the administrative hearing commission, as provided by chapter 621, against any holder of any license required by this chapter or any person who has failed to renew or has surrendered the person's license for any one or any combination of the following causes:

(1) Use of any controlled substance, as defined in chapter 195, or alcoholic beverage to an extent that such use impairs a person's ability to perform the work of any profession licensed or regulated by this chapter;

(2) The person has been finally adjudicated and found guilty, or entered a plea of guilty or nolo contendere, in a criminal prosecution under the laws of any state or of the United States, for any offense reasonably related to the qualifications, functions, or duties of any profession licensed or regulated under this chapter, for any offense an essential element of which is fraud, dishonesty or an act of violence, or for any offense involving moral turpitude, whether or not sentence is imposed;

(3) Use of fraud, deception, misrepresentation or bribery in securing any permit or license issued under this chapter or in obtaining permission to take any examination given or required under sections 337.300 to 337.345;

(4) Obtaining or attempting to obtain any fee, charge, tuition, or other compensation by fraud, deception or misrepresentation;

(5) Incompetency, misconduct, gross negligence, fraud, misrepresentation, or dishonesty in the performance of the functions or duties of any profession licensed by sections 337.300 to 337.345;

(6) Violation of, or assisting or enabling any person to violate, any provision of sections 337.300 to 337.345, or of any lawful rule adopted thereunder;

(7) Impersonation of any person holding a certificate of registration or authority, permit or license or allowing any person to use his or her certificate of registration or authority, permit, license, or diploma from any school;

(8) Disciplinary action against the holder of a license or other right to practice any profession regulated by sections 337.300 to 337.345 granted by another state, territory, federal agency, or country upon grounds for which revocation or suspension is authorized in this state;

(9) A person is finally adjudged insane or incapacitated by a court of competent jurisdiction;

(10) Assisting or enabling any person to practice or offer to practice any profession licensed or regulated by sections 337.300 to 337.345 who is not registered and currently eligible to practice as provided in sections 337.300 to 337.345;

(11) Issuance of a certificate of registration or authority, permit, or license based upon a material mistake of fact;

(12) Failure to display a valid certificate or license if so required by sections 337.300 to 337.345 or any rule promulgated thereunder;

(13) Violation of any professional trust or confidence;

(14) Use of any advertisement or solicitation which is false, misleading, or deceptive to the general public or persons to whom the advertisement or solicitation is primarily directed;

(15) Being guilty of unethical conduct as defined in the code of conduct as adopted by the committee and filed with the secretary of state.

3. After the filing of such complaint, the proceedings shall be conducted in accordance with the provisions of chapter 621. Upon a finding by the administrative hearing commission that the grounds, provided in subsection 2 of this section, for disciplinary action are met, the committee may, singly or in combination, censure or place the person named in the complaint on probation on such terms and conditions as the department deems appropriate for a period not to exceed five years, or may suspend, for a period not to exceed three years, or revoke the license, certificate, or permit.

(L. 2010 H.B. 1311 & 1341)



Section 337.335 Violations, penalty.

Effective 28 Aug 2010

Title XXII OCCUPATIONS AND PROFESSIONS

337.335. Violations, penalty. — 1. Any person found guilty of violating any provision of sections 337.300 to 337.345 is guilty of a class A misdemeanor and upon conviction thereof shall be punished as provided by law.

2. All fees or other compensation received for services rendered in violation of sections 337.300 to 337.345 shall be refunded.

3. The committee shall inquire as to any violation of any provision of sections 337.300 to 337.345 and may institute actions for penalties herein prescribed, and shall enforce generally the provisions of sections 337.300 to 337.345.

4. Any person, organization, association or corporation who reports or provides information to the committee or the division under sections 337.300 to 337.345 and who does so in good faith shall not be subject to an action for civil damages as a result thereof.

5. Upon application by the committee the attorney general may on behalf of the committee request that a court of competent jurisdiction grant an injunction, restraining order, or other order as may be appropriate to enjoin a person from:

(1) Offering to engage or engaging in the performance of any acts or practices for which a certificate of registration or authority, permit, or license is required upon a showing that such acts or practices were performed or offered to be performed without a certificate of registration or authority, permit or license; or

(2) Engaging in any practice or business authorized by a certificate of registration or authority, permit, or license issued under sections 337.300 to 337.345 upon a showing that the holder presents a substantial probability of serious harm to the health, safety, or welfare of any resident of this state or client or patient of the licensee.

6. Any action brought under the provisions of this section shall be commenced either in the county in which such conduct occurred or in the county in which the defendant resides.

7. Any action brought under this section may be in addition to or in lieu of any penalty provided by sections 337.300 to 337.345 and may be brought concurrently with other actions to enforce sections 337.300 to 337.345.

(L. 2010 H.B. 1311 & 1341)



Section 337.340 Fees — collection and deposit.

Effective 28 Aug 2010

Title XXII OCCUPATIONS AND PROFESSIONS

337.340. Fees — collection and deposit. — All fees authorized under sections 337.300 to 337.345 shall be collected by the director of the division of professional registration and shall be transmitted to the department of revenue for deposit in the state treasury to the credit of the state committee of psychologists fund.

(L. 2010 H.B. 1311 & 1341)



Section 337.347 Reimbursement and billing for provisionally and temporary licensed analysts.

Effective 28 Aug 2012

Title XXII OCCUPATIONS AND PROFESSIONS

337.347. Reimbursement and billing for provisionally and temporary licensed analysts. — For reimbursement and billing purposes of section 376.1224, services provided by a provisionally licensed assistant behavior analyst, a provisionally licensed behavior analyst, or a temporary licensed behavior analyst shall be billed by the supervising board-certified behavior analyst.

(L. 2012 H.B. 1563)



Section 337.500 Definitions.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

337.500. Definitions. — As used in sections 337.500 to 337.540, unless the context clearly requires otherwise, the following words and phrases mean:

(1) "Committee or board", the committee for professional counselors;

(2) "Department", the Missouri department of insurance, financial institutions and professional registration;

(3) "Director", the director of the division of professional registration;

(4) "Division", the division of professional registration;

(5) "Licensed professional counselor", any person who offers to render professional counseling services to individuals, groups, organizations, institutions, corporations, government agencies or the general public for a fee, monetary or otherwise, implying that the person is trained, experienced, and licensed in counseling, and who holds a current, valid license to practice counseling;

(6) "Practice of professional counseling", rendering, offering to render, or supervising those who render to individuals, couples, groups, organizations, institutions, corporations, schools, government agencies, or the general public any counseling service involving the application of counseling procedures, and the principles and methods thereof, to assist in achieving more effective intrapersonal or interpersonal, marital, decisional, social, educational, vocational, developmental, or rehabilitative adjustments;

(7) "Professional counseling", includes, but is not limited to:

(a) The use of verbal or nonverbal counseling or both techniques, methods, or procedures based on principles for assessing, understanding, or influencing behavior (such as principles of learning, conditioning, perception, motivation, thinking, emotions, or social systems);

(b) Appraisal or assessment, which means selecting, administering, scoring, or interpreting instruments designed to assess a person's or group's aptitudes, intelligence, attitudes, abilities, achievement, interests, and personal characteristics;

(c) The use of referral or placement techniques or both which serve to further the goals of counseling;

(d) Therapeutic vocational or personal or both rehabilitation in relation to coping with or adapting to physical disability, emotional disability, or intellectual disability or any combination of the three;

(e) Designing, conducting, and interpreting research;

(f) The use of group methods or techniques to promote the goals of counseling;

(g) The use of informational and community resources for career, personal, or social development;

(h) Consultation on any item in paragraphs (a) through (g) above; and

(i) No provision of sections 337.500 to 337.540, or of chapter 354 or 375, shall be construed to mandate benefits or third-party reimbursement for services of professional counselors in the policies or contracts of any insurance company, health services corporation or other third-party payer;

(8) "Provisional licensed professional counselor", any person who is a graduate of an acceptable educational institution, as defined by division rules, with at least a master's degree with a major in counseling, or its equivalent, and meets all requirements of a licensed professional counselor, other than the supervised counseling experience prescribed by subdivision (1) of section 337.510, and who is supervised by a person who is qualified for the practice of professional counseling.

(L. 1985 S.B. 37 § 1, A.L. 1989 H.B. 738 & 720, A.L. 1996 S.B. 604, et al., A.L. 2006 S.B. 756, A.L. 2008 S.B. 788)



Section 337.503 Discrimination in promulgation of regulations prohibited.

Effective 28 Aug 2007

Title XXII OCCUPATIONS AND PROFESSIONS

337.503. Discrimination in promulgation of regulations prohibited. — No official, employee, board, commission, county, municipality, school district, agency of the state, or any other political subdivision thereof shall discriminate between persons licensed under sections 337.500 to 337.540 when promulgating regulations or when requiring or recommending services that legally may be performed by persons licensed under sections 337.500 to 337.540.

(L. 2007 H.B. 554 merged with S.B. 272)



Section 337.505 License required — exempted professions and occupations.

Effective 28 Aug 1996

Title XXII OCCUPATIONS AND PROFESSIONS

337.505. License required — exempted professions and occupations. — No person shall use the title of "professional counselor", "counselor" or "provisional licensed professional counselor" or engage in the practice of professional counseling in this state unless the person is licensed as required by the provisions of sections 337.500 to 337.540. Sections 337.500 to 337.540 do not apply to:

(1) Any person registered, certificated or licensed by this state, another state, or any recognized national certification agent, acceptable to the committee, to practice any other occupation or profession while rendering counseling service in the performance of the occupation or profession for which the person is registered, certificated, or licensed, including but not limited to physicians, psychologists and attorneys;

(2) School counselors, school administration personnel, or classroom teachers, so long as they are performing their assigned duties within the scope of their employment by a board of education or private school;

(3) Counselors in postsecondary educational institutions so long as they are practicing within the scope of their employment;

(4) Student interns or trainees in counseling procedures pursuing a course of study in counseling in an institution of higher education or training institution if such activities and services constitute a part of their course of study and provided that such persons are designated as "counselor interns";

(5) Professionals employed by postsecondary educational institutions as counselor educators so long as they are practicing counseling within the scope of their employment;

(6) Duly ordained ministers or clergy or religious workers while functioning in their ministerial capacity;

(7) Alcoholism counselors so long as they serve only individuals with alcohol related concerns;

(8) Any nonresident temporarily employed in this state to render counseling services for not more than thirty days in any year, if in the opinion of the committee the person would qualify for a license pursuant to the provisions of sections 337.500 to 337.540, and if the person holds a license required for counselors in the person's home state or country;

(9) Duly accredited Christian Science practitioners, so long as they are practicing within the scope of Christian Science principles;

(10) Counselors employed by the Missouri state department of elementary and secondary education or the Missouri state bureau for the blind while rendering counseling services in the performance of their state assigned duties;

(11) Professionals employed by vocational and medical rehabilitation facilities accredited by the commission on the accreditation of rehabilitation facilities, the joint committee on accreditation of hospitals or other agents acceptable to the committee while rendering counseling services in the performance of their assigned duties, and so long as they do not use the title of "counselor";

(12) Employees or volunteers of sheltered workshops who are providing meaningful employment services for handicapped workers, so long as they do not use the "counselor" title;

(13) Marital therapists or family therapists or both, certified by the American Association of Marriage and Family Therapists or an agent acceptable to the committee, and their supervisees, so long as they serve only individuals with marital or family systems concerns, and, so long as they do not use the titles of "counselor" or "counseling";

(14) Staff counselors employed by religious institutions in a religious counseling ministries program;

(15) Drug abuse counselors certified by the department of mental health as meeting standards in rules promulgated pursuant to section 630.655, certified by the Missouri substance abuse counselors certification board, or by an agent acceptable to the committee, so long as such counselors are practicing consistent with such standards, and they are serving only individuals with drug-related concerns;

(16) Social workers, certified by the National Association of Social Workers, Inc., or by an agent acceptable to the committee, or workers under their supervision so long as they are doing work consistent with their training and with a code of ethics of the social work profession, and so long as they do not use the title of "professional counselor";

(17) Professionals in the employ of a governmental agency while rendering services in the performance of their duties;

(18) Any person performing counseling, as defined in sections 337.500 to 337.540, without receiving compensation, monetary or otherwise, and so long as they do not use the title of "professional counselor";

(19) Employment counselors and interviewers, personnel officers, personnel analysts and consultants and related workers who in the normal course of their duties and responsibilities as employees of this state may engage in the screening, examination, assessment, referral or selection of individuals for employment or for consideration for employment;

(20) Counselors and employees of employee assistance programs which are members of the Association of Labor-Management Administrators and Consultants on Alcoholism, Inc., a Wisconsin corporation, or its successors or such other accrediting body for EAP Programs acceptable to the committee who provide evaluation, assessment, information, and referral services so long as they are performing their assigned duties within the scope of their employment; provided, however, that this exemption shall not apply to individuals employed by employee assistance programs who provide direct long-term therapy and counseling services, as may be defined by regulation, so long as they do not use the title of counselor or counseling;

(21) Individuals who are duly certified by the employee assistance certification commission as administered by the Association of Labor-Management Administrators and Consultants on Alcoholism, Inc., a Wisconsin corporation, or its successor; so long as the individual is an employee of a generally recognized employee assistance program and so long as such individual is performing services within the scope of such individual's employment and education;

(22) Weight loss or weight control consultants or advisors in recognized, legitimate programs or business environments so long as they serve only individuals or groups who have weight related concerns and discuss only weight improvement issues and do not use the titles of "counselor" or "counseling" without using an adjective which describes to the ordinary person that the counseling is limited to weight loss or weight control;

(23) Activity therapists as certified or licensed by their respective professional organizations including, but not limited to art, music, dance, recreation, and occupation, and who have received certification or licensure by their respective professional organizations by January 1, 1994, so long as they do not use the titles of "counselor" or "counseling";

(24) Professionals certified by the American Board of Medical Psychotherapists and who have received certification from the American Board of Medical Psychotherapists by January 1, 1994, so long as they do not use the titles of "counselor" or "counseling"; and

(25) Transactional analysts certified by the International Transactional Analysis Association and who have received certification from the International Transactional Analysis Association as a level one transactional analyst, specializing in clinical application by January 1, 1994, so long as they do not use the titles of "counselor" or "counseling"; or

(26) Any person with a doctoral degree in anthropology received on or prior to December 31, 1989, and which was from an educational institution accredited by one of the regional accrediting associations approved by the council on postsecondary accreditation; provided further that said individual has completed at least twenty-four months of supervised clinical experience in psychotherapy under the supervision of a physician.

(L. 1985 S.B. 37 § 2, A.L. 1989 H.B. 738 & 720, A.L. 1996 S.B. 604, et al.)



Section 337.507 Applications, contents, fees — failure to renew, effect — replacement of certificates, when — fund established — examination, when, notice.

Effective 28 Aug 2004

Title XXII OCCUPATIONS AND PROFESSIONS

337.507. Applications, contents, fees — failure to renew, effect — replacement of certificates, when — fund established — examination, when, notice. — 1. Applications for examination and licensure as a professional counselor shall be in writing, submitted to the division on forms prescribed by the division and furnished to the applicant. The application shall contain the applicant's statements showing his education, experience and such other information as the division may require. Each application shall contain a statement that it is made under oath or affirmation and that the information contained therein is true and correct to the best knowledge and belief of the applicant, subject to the penalties provided for the making of a false affidavit or declaration. Each application shall be accompanied by the fees required by the committee.

2. The division shall mail a renewal notice to the last known address of each licensee prior to the registration renewal date. Failure to provide the division with the information required for registration, or to pay the registration fee after such notice shall effect a revocation of the license after a period of sixty days from the registration renewal date. The license shall be restored if, within two years of the registration date, the applicant provides written application and the payment of the registration fee and a delinquency fee.

3. A new certificate to replace any certificate lost, destroyed or mutilated may be issued subject to the rules of the committee, upon payment of a fee.

4. The committee shall set the amount of the fees which sections 337.500 to 337.540 authorize and require by rules and regulations promulgated pursuant to section 536.021. The fees shall be set at a level to produce revenue which shall not substantially exceed the cost and expense of administering the provisions of sections 337.500 to 337.540. All fees provided for in sections 337.500 to 337.540 shall be collected by the director who shall deposit the same with the state treasurer in a fund to be known as the "Committee of Professional Counselors Fund".

5. The provisions of section 33.080 to the contrary notwithstanding, money in this fund shall not be transferred and placed to the credit of general revenue until the amount in the fund at the end of the biennium exceeds two times the amount of the appropriation from the committee's fund for the preceding fiscal year or, if the committee requires by rule renewal less frequently than yearly then three times the appropriation from the committee's fund for the preceding fiscal year. The amount, if any, in the fund which shall lapse is that amount in the fund which exceeds the appropriate multiple of the appropriations from the committee's fund for the preceding fiscal year.

6. The committee shall hold public examinations at least two times per year, at such times and places as may be fixed by the committee, notice of such examinations to be given to each applicant at least ten days prior thereto.

(L. 1985 S.B. 37 § 3, A.L. 1989 H.B. 738 & 720, A.L. 2004 S.B. 1122)



Section 337.510 Requirements for licensure — reciprocity — provisional professional counselor license issued, when, requirements — renewal license fee.

Effective 28 Aug 2007

Title XXII OCCUPATIONS AND PROFESSIONS

337.510. Requirements for licensure — reciprocity — provisional professional counselor license issued, when, requirements — renewal license fee. — 1. Each applicant for licensure as a professional counselor shall furnish evidence to the committee that the applicant is at least eighteen years of age, is of good moral character, is a United States citizen or is legally present in the United States; and

(1) The applicant has completed a course of study as defined by the board rule leading to a master's, specialist's, or doctoral degree with a major in counseling; and

(2) The applicant has completed acceptable supervised counseling as defined by board rule. If the applicant has a master's degree with a major in counseling as defined by board rule, the applicant shall complete at least two years of acceptable supervised counseling experience subsequent to the receipt of the master's degree. The composition and number of hours comprising the acceptable supervised counseling experience shall be defined by board rule. An applicant may substitute thirty semester hours of post master's graduate study for one of the two required years of acceptable supervised counseling experience if such hours are clearly related to counseling;

(3) After August 28, 2007, each applicant shall have completed a minimum of three hours of graduate level coursework in diagnostic systems either in the curriculum leading to a degree or as post master's graduate level course work;

(4) Upon examination, the applicant is possessed of requisite knowledge of the profession, including techniques and applications, research and its interpretation, and professional affairs and ethics.

2. Any person who previously held a valid unrevoked, unsuspended license as a professional counselor in this state and who held a valid license as a professional counselor in another state at the time of application to the committee shall be granted a license to engage in professional counseling in this state upon application to the committee accompanied by the appropriate fee as established by the committee pursuant to section 337.507.

3. Any person holding a current license, certificate of registration, or permit from another state or territory of the United States to practice as a professional counselor who is at least eighteen years of age, is of good moral character, and is a United States citizen or is legally present in the United States may be granted a license without examination to engage in the practice of professional counseling in this state upon the application to the board, payment of the required fee as established by the board, and satisfying one of the following requirements:

(1) Approval by the American Association of State Counseling Boards (AASCB) or its successor organization according to the eligibility criteria established by AASCB. The successor organization shall be defined by board rule; or

(2) In good standing and currently certified by the National Board for Certified Counselors or its successor organization and has completed acceptable supervised counseling experience as defined by board rule. The successor organization shall be defined by board rule; or

(3) Determination by the board that the requirements of the other state or territory are substantially the same as Missouri and certified by the applicant's current licensing entity that the applicant has a current license. The applicant shall also consent to examination of any disciplinary history.

4. The committee shall issue a license to each person who files an application and fee and who furnishes evidence satisfactory to the committee that the applicant has complied with the provisions of this act and has taken and passed a written, open-book examination on Missouri laws and regulations governing the practice of professional counseling as defined in section 337.500. The division shall issue a provisional professional counselor license to any applicant who meets all requirements of this section, but who has not completed the required acceptable supervised counseling experience and such applicant may reapply for licensure as a professional counselor upon completion of such acceptable supervised counseling experience.

5. All persons licensed to practice professional counseling in this state shall pay on or before the license renewal date a renewal license fee and shall furnish to the committee satisfactory evidence of the completion of the requisite number of hours of continuing education as required by rule, which shall be no more than forty hours biennially. The continuing education requirements may be waived by the committee upon presentation to the committee of satisfactory evidence of the illness of the licensee or for other good cause.

(L. 1985 S.B. 37 § 4, A.L. 1989 H.B. 738 & 720, A.L. 1996 S.B. 604, et al., A.L. 2001 S.B. 357, A.L. 2004 H.B. 1195, A.L. 2005 H.B. 600 merged with S.B. 347, A.L. 2006 S.B. 756, A.L. 2007 S.B. 272)



Section 337.515 License expiration, renewal, fees.

Effective 28 Aug 1989

Title XXII OCCUPATIONS AND PROFESSIONS

337.515. License expiration, renewal, fees. — Each license issued pursuant to the provisions of sections 337.500 to 337.540 shall expire on the renewal date. The division shall renew any license upon application for renewal and upon payment of the fee established by the committee pursuant to the provisions of section 337.507.

(L. 1985 S.B. 37 § 5, A.L. 1989 H.B. 738 & 720)



Section 337.520 Rules and regulations, procedure.

Effective 28 Aug 1995

Title XXII OCCUPATIONS AND PROFESSIONS

337.520. Rules and regulations, procedure. — 1. The division shall promulgate rules and regulations pertaining to:

(1) The form and content of license applications required by the provisions of sections 337.500 to 337.540 and the procedures for filing an application for an initial or renewal license in this state;

(2) Fees required by the provisions of sections 337.500 to 337.540;

(3) The content, conduct and administration of the licensing examination required by section 337.510;

(4) The characteristics of "acceptable supervised counseling experience" as that term is used in section 337.510;

(5) The equivalent of the basic educational requirements set forth in section 337.510;

(6) The standards and methods to be used in assessing competency as a professional counselor;

(7) Establishment and promulgation of procedures for investigating, hearing and determining grievances and violations occurring under the provisions of sections 337.500 to 337.540;

(8) Development of an appeal procedure for the review of decisions and rules of administrative agencies existing under the constitution or laws of this state;

(9) Establishment of a policy and procedure for reciprocity with other states, including states which do not have counselor licensing laws or states whose licensing laws are not substantially the same as those of this state;

(10) The characteristics of "an acceptable educational institution" as that term is used in section 337.510;

(11) The characteristics of an acceptable agent for the certification of an exempted occupation as listed in subdivisions (11) and (13) of section 337.505; and

(12) The form and content of "ethical standards for counselors" as that term is used in subdivision (15) of subsection 2 of section 337.525.

2. No rule or portion of a rule promulgated under the authority of sections 337.500 to 337.545 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1985 S.B. 37 § 6, A.L. 1989 H.B. 738 & 720, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 337.525 Grounds for refusal, revocation or suspension of license — civil immunity, when — procedure upon filing complaint.

Effective 28 Aug 1989

Title XXII OCCUPATIONS AND PROFESSIONS

337.525. Grounds for refusal, revocation or suspension of license — civil immunity, when — procedure upon filing complaint. — 1. The committee may refuse to issue or renew any license required by the provisions of sections 337.500 to 337.540 for one or any combination of causes stated in subsection 2 of this section. The committee shall notify the applicant in writing of the reasons for the refusal and shall advise the applicant of his right to file a complaint with the administrative hearing commission as provided by chapter 621.

2. The committee may cause a complaint to be filed with the administrative hearing commission as provided by chapter 621 against any holder of any license required by sections 337.500 to 337.540 or any person who has failed to renew or has surrendered his license for any one or any combination of the following causes:

(1) Use of any controlled substance, as defined in chapter 195, or alcoholic beverage to an extent that such use impairs a person's ability to engage in the occupation of professional counselor;

(2) The person has been finally adjudicated and found guilty, or entered a plea of guilty or nolo contendere, in a criminal prosecution under the laws of any state or of the United States, for any offense reasonably related to the qualifications, functions or duties of a professional counselor; for any offense an essential element of which is fraud, dishonesty or an act of violence; or for any offense involving moral turpitude, whether or not sentence is imposed;

(3) Use of fraud, deception, misrepresentation or bribery in securing any license issued pursuant to the provisions of sections 337.500 to 337.540 or in obtaining permission to take any examination given or required pursuant to the provisions of sections 337.500 to 337.540;

(4) Obtaining or attempting to obtain any fee, charge, tuition or other compensation by fraud, deception or misrepresentation;

(5) Incompetency, misconduct, fraud, misrepresentation or dishonesty in the performance of the functions or duties of a professional counselor;

(6) Violation of, or assisting or enabling any person to violate, any provision of sections 337.500 to 337.540, or of any lawful rule or regulation adopted pursuant to sections 337.500 to 337.540;

(7) Impersonation of any person holding a license or allowing any person to use his or her license or diploma from any school;

(8) Revocation or suspension of a license or other right to practice counseling granted by another state, territory, federal agency or country upon grounds for which revocation or suspension is authorized in this state;

(9) A person is finally adjudged incapacitated by a court of competent jurisdiction;

(10) Assisting or enabling any person to practice or offer to practice professional counseling who is not licensed and currently eligible to practice under the provisions of sections 337.500 to 337.540;

(11) Issuance of a license based upon a material mistake of fact;

(12) Failure to display a valid license if so required by sections 337.500 to 337.540 or any rule promulgated hereunder;

(13) Violation of any professional trust or confidence;

(14) Use of any advertisement or solicitation which is false, misleading or deceptive to the general public or persons to whom the advertisement or solicitation is primarily directed;

(15) Being guilty of unethical conduct as defined in the ethical standards for counselors adopted by the division and filed with the secretary of state.

3. Any person, organization, association or corporation who reports or provides information to the committee pursuant to the provisions of this chapter and who does so in good faith shall not be subject to an action for civil damages as a result thereof.

4. After the filing of such complaint, the proceedings shall be conducted in accordance with the provisions of chapter 621. Upon a finding by the administrative hearing commission that the grounds, provided in subsection 2 of this section, for disciplinary action are met, the committee may censure or place the person named in the complaint on probation on such terms and conditions as the committee deems appropriate for a period not to exceed five years, or may suspend, for a period not to exceed three years, or revoke the license.

(L. 1985 S.B. 37 § 7, A.L. 1989 H.B. 738 & 720)



Section 337.528 Confidentiality of complaint documentation, when — destruction of information permitted, when.

Effective 28 Aug 2010

Title XXII OCCUPATIONS AND PROFESSIONS

337.528. Confidentiality of complaint documentation, when — destruction of information permitted, when. — 1. If the committee finds merit to a complaint by an individual incarcerated or under the care and control of the department of corrections or by an individual who has been ordered to be taken into custody, detained, or held under sections 632.480 to 632.513 and takes further investigative action, no documentation may appear on file or disciplinary action may be taken in regards to the licensee's license unless the provisions of subsection 2 of section 337.525 have been violated. Any case file documentation that does not result in the committee filing an action under subsection 2 of section 337.525 shall be destroyed within three months after the final case disposition by the board. No notification to any other licensing board in another state or any national registry regarding any investigative action shall be made unless the provisions of subsection 2 of section 337.525 have been violated.

2. Upon written request of the licensed professional counselor subject to a complaint, prior to August 28, 2007, by an individual incarcerated or under the care and control of the department of corrections or prior to August 28, 2010, by an individual who has been ordered to be taken into custody, detained, or held under sections 632.480 to 632.513 that did not result in the committee filing an action under subsection 2 of section 337.525, the committee and the division of professional registration shall in a timely fashion:

(1) Destroy all documentation regarding the complaint;

(2) Notify any other licensing board in another state or any national registry regarding the committee's actions if they have been previously notified of the complaint; and

(3) Send a letter to the licensee that clearly states that the committee found the complaint to be unsubstantiated, that the committee has taken the requested action, and notify the licensee of the provisions of subsection 3 of this section.

3. Any person who has been the subject of an unsubstantiated complaint as provided in subsection 1 or 2 of this section shall not be required to disclose the existence of such complaint in subsequent applications or representations relating to their counseling professions.

(L. 2007 H.B. 555 merged with S.B. 272, A.L. 2010 H.B. 2226, et al. merged with S.B. 754)



Section 337.530 Violations, penalty — refund of fees for services — duties of department — injunctions, grounds for — venue.

Effective 28 Aug 1989

Title XXII OCCUPATIONS AND PROFESSIONS

337.530. Violations, penalty — refund of fees for services — duties of department — injunctions, grounds for — venue. — 1. Violation of any provision of sections 337.500 to 337.540 shall be a class B misdemeanor.

2. All fees or other compensation received for services rendered in violation of sections 337.500 to 337.540 shall be refunded.

3. The department may sue in its own name in any court in this state. The department shall inquire diligently as to any violation of sections 337.500 to 337.540, shall institute actions for penalties herein prescribed, and shall enforce generally the provisions of sections 337.500 to 337.540.

4. Upon application by the committee, the attorney general may on behalf of the committee request that a court of competent jurisdiction grant an injunction, restraining order or other order as may be appropriate to enjoin a person from:

(1) Offering to engage or engaging in the performance of any acts or practices for which a certificate of registration or authority, permit or license is required upon a showing that such acts or practices were performed or offered to be performed without a certificate of registration or authority, permit or license; or

(2) Engaging in any practice or business authorized by a certificate of registration or authority, permit or license issued pursuant to this chapter upon a showing that the holder presents a substantial probability of serious harm to the health, safety or welfare of any resident of this state or client or patient of the licensee.

5. Any action brought pursuant to the provisions of this section shall be commenced either in the county in which such conduct occurred or in the county in which the defendant resides.

6. Any action brought under this section may be in addition to or in lieu of any penalty provided by this chapter and may be brought concurrently with other actions to enforce this chapter.

(L. 1985 S.B. 37 § 8, A.L. 1989 H.B. 738 & 720)



Section 337.535 Committee established — qualifications of members, terms — compensation — meetings, quorum — removal of members.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

337.535. Committee established — qualifications of members, terms — compensation — meetings, quorum — removal of members. — 1. There is hereby established the "Committee for Professional Counselors" which shall guide, advise, and make recommendations to the division and fulfill other responsibilities designated by this chapter. The committee shall approve the examination required by section 337.510 and shall assist the division in carrying out the provisions of sections 337.500 to 337.540.

2. The committee shall consist of six members, including one public member, appointed by the governor with the advice and consent of the senate. Each member of the committee shall be a citizen of the United States and a resident of this state and, except as provided hereinafter, shall be licensed as a professional counselor by this state. Beginning with the appointments made after August 28, 1992, two members shall be appointed for four years, two members shall be appointed for three years and two members shall be appointed for two years. Thereafter, all members shall be appointed to serve four-year terms. No person shall be eligible for reappointment who has served as a member of the committee for a total of eight years. The membership of the committee shall reflect the differences in levels of education and work experience with consideration being given to race, gender and ethnic origins. Not more than two counselor educators shall be members of the committee at the same time. The president of the American Counseling Association of Missouri in office at the time shall, at least ninety days prior to the expiration of the term of the committee member, other than the public member, or as soon as feasible after the vacancy on the committee otherwise occurs, submit to the director of the division of professional registration a list of five professional counselors qualified and willing to fill the vacancy in question, with the request and recommendation that the governor appoint one of the five persons so listed, and with the list so submitted, the president of the American Counseling Association of Missouri shall include in his or her letter of transmittal a description of the method by which the names were chosen by that association.

3. A vacancy in the office of a member shall be filled by appointment by the governor for the remainder of the unexpired term.

4. Each member of the committee shall receive as compensation, an amount set by the committee not to exceed fifty dollars for each day devoted to the affairs of the committee, and shall be reimbursed for necessary and actual expenses incurred in the performance of his or her official duties. All staff for the committee shall be provided by the division.

5. The committee shall hold an annual meeting at which it shall elect from its membership a chairperson and secretary. The committee may hold such additional meetings as may be required in the performance of its duties, provided that notice of every meeting must be given to each member at least three days prior to the date of the meeting. A quorum of the committee shall consist of a majority of its members.

6. The governor may remove a committee member for misconduct, incompetency or neglect of his or her official duties after giving the committee member written notice of the charges against the committee member and an opportunity to be heard thereon.

7. The public member shall be at the time of his or her appointment a citizen of the United States; a resident of this state for a period of one year and a registered voter; a person who is not and never was a member of any profession licensed or regulated pursuant to sections 337.500 to 337.540 or the spouse of such person; and a person who does not have and never has had a material, financial interest in either the providing of the professional services regulated by sections 337.500 to 337.540, or an activity or organization directly related to any profession licensed or regulated pursuant to sections 337.500 to 337.540. The duties of the public member shall not include the determination of the technical requirements to be met for licensure or whether any person meets such technical requirements or of the technical competence or technical judgment of a licensee or a candidate for licensure.

(L. 1985 S.B. 37 § 9, A.L. 1989 H.B. 738 & 720, A.L. 1992 H.B. 1593 merged with S.B. 804, A.L. 1999 H.B. 343)



Section 337.540 Privileged communications, when.

Effective 01 Jan 1986, see footnote

Title XXII OCCUPATIONS AND PROFESSIONS

337.540. Privileged communications, when. — Any communication made by any person to a licensed professional counselor in the course of professional services rendered by the licensed professional counselor shall be deemed a privileged communication and the licensed professional counselor shall not be examined or be made to testify to any privileged communication without the prior consent of the person who received his professional services, except in violation of the criminal law.

(L. 1985 S.B. 37 § 10)

Effective 1-1-86 (S.B. 37 § 11, 1985)



Section 337.600 Definitions.

Effective 28 Aug 2010

Title XXII OCCUPATIONS AND PROFESSIONS

337.600. Definitions. — As used in sections 337.600 to 337.689, the following terms mean:

(1) "Advanced macro social worker", the applications of social work theory, knowledge, methods, principles, values, and ethics; and the professional use of self to community and organizational systems, systemic and macrocosm issues, and other indirect nonclinical services; specialized knowledge and advanced practice skills in case management, information and referral, nonclinical assessments, counseling, outcome evaluation, mediation, nonclinical supervision, nonclinical consultation, expert testimony, education, outcome evaluation, research, advocacy, social planning and policy development, community organization, and the development, implementation and administration of policies, programs, and activities. A licensed advanced macro social worker may not treat mental or emotional disorders or provide psychotherapy without the direct supervision of a licensed clinical social worker, or diagnose a mental disorder;

(2) "Clinical social work", the application of social work theory, knowledge, values, methods, principles, and techniques of case work, group work, client-centered advocacy, community organization, administration, planning, evaluation, consultation, research, psychotherapy and counseling methods and techniques to persons, families and groups in assessment, diagnosis, treatment, prevention and amelioration of mental and emotional conditions;

(3) "Committee", the state committee for social workers established in section 337.622;

(4) "Department", the Missouri department of insurance, financial institutions and professional registration;

(5) "Director", the director of the division of professional registration;

(6) "Division", the division of professional registration;

(7) "Independent practice", any practice of social workers outside of an organized setting such as a social, medical, or governmental agency in which a social worker assumes responsibility and accountability for services required;

(8) "Licensed advanced macro social worker", any person who offers to render services to individuals, groups, families, couples, organizations, institutions, communities, government agencies, corporations, or the general public for a fee, monetary or otherwise, implying that the person is trained, experienced, and licensed as an advanced macro social worker, and who holds a current valid license to practice as an advanced macro social worker;

(9) "Licensed baccalaureate social worker", any person who offers to render services to individuals, groups, organizations, institutions, corporations, government agencies, or the general public for a fee, monetary or otherwise, implying that the person is trained, experienced, and licensed as a baccalaureate social worker, and who holds a current valid license to practice as a baccalaureate social worker;

(10) "Licensed clinical social worker", any person who offers to render services to individuals, groups, organizations, institutions, corporations, government agencies, or the general public for a fee, monetary or otherwise, implying that the person is trained, experienced, and licensed as a clinical social worker, and who holds a current, valid license to practice as a clinical social worker;

(11) "Licensed master social worker", any person who offers to render services to individuals, groups, families, couples, organizations, institutions, communities, government agencies, corporations, or the general public for a fee, monetary or otherwise, implying that the person is trained, experienced, and licensed as a master social worker, and who holds a current valid license to practice as a master social worker. A licensed master social worker may not treat mental or emotional disorders, provide psychotherapy without the direct supervision of a licensed clinical social worker, or diagnose a mental disorder;

(12) "Master social work", the application of social work theory, knowledge, methods, and ethics and the professional use of self to restore or enhance social, psychosocial, or biopsychosocial functioning of individuals, couples, families, groups, organizations, communities, institutions, government agencies, or corporations. The practice includes the applications of specialized knowledge and advanced practice skills in the areas of assessment, treatment planning, implementation and evaluation, case management, mediation, information and referral, counseling, client education, supervision, consultation, education, research, advocacy, community organization and development, planning, evaluation, implementation and administration of policies, programs, and activities. Under supervision as provided in this section, the practice of master social work may include the practices reserved to clinical social workers or advanced macro social workers for no more than forty-eight consecutive calendar months for the purpose of obtaining licensure under section 337.615 or 337.645;

(13) "Practice of advanced macro social work", rendering, offering to render, or supervising those who render to individuals, couples, families, groups, organizations, institutions, corporations, government agencies, communities, or the general public any service involving the application of methods, principles, and techniques of advanced practice macro social work;

(14) "Practice of baccalaureate social work", rendering, offering to render, or supervising those who render to individuals, families, groups, organizations, institutions, corporations, or the general public any service involving the application of methods, principles, and techniques of baccalaureate social work;

(15) "Practice of clinical social work", rendering, offering to render, or supervising those who render to individuals, couples, groups, organizations, institutions, corporations, or the general public any service involving the application of methods, principles, and techniques of clinical social work;

(16) "Practice of master social work", rendering, offering to render, or supervising those who render to individuals, couples, families, groups, organizations, institutions, corporations, government agencies, communities, or the general public any service involving the application of methods, principles, and techniques of master social work;

(17) "Qualified advanced macro supervisor", any licensed social worker who meets the qualifications of a qualified clinical supervisor or a licensed advanced macro social worker who has:

(a) Practiced in the field of social work as a licensed social worker for which he or she is supervising the applicant for a minimum of five years;

(b) Successfully completed a minimum of sixteen hours of supervisory training from the Association of Social Work Boards, the National Association of Social Workers, an accredited university, or a program approved by the state committee for social workers. All organizations providing the supervisory training shall adhere to the basic content and quality standards outlined by the state committee on social work; and

(c) Met all the requirements of sections 337.600 to 337.689, and as defined by rule by the state committee for social workers;

(18) "Qualified baccalaureate supervisor", any licensed social worker who meets the qualifications of a qualified clinical supervisor, qualified master supervisor, qualified advanced macro supervisor, or a licensed baccalaureate social worker who has:

(a) Practiced in the field of social work as a licensed social worker for which he or she is supervising the applicant for a minimum of five years;

(b) Successfully completed a minimum of sixteen hours of supervisory training from the Association of Social Work Boards, the National Association of Social Workers, an accredited university, or a program approved by the state committee for social workers. All organizations providing the supervisory training shall adhere to the basic content and quality standards outlined by the state committee on social workers; and

(c) Met all the requirements of sections 337.600 to 337.689, and as defined by rule by the state committee for social workers;

(19) "Qualified clinical supervisor", any licensed clinical social worker who has:

(a) Practiced in the field of social work as a licensed social worker for which he or she is supervising the applicant for a minimum of five years;

(b) Successfully completed a minimum of sixteen hours of supervisory training from the Association of Social Work Boards, the National Association of Social Workers, an accredited university, or a program approved by the state committee for social workers. All organizations providing the supervisory training shall adhere to the basic content and quality standards outlined by the state committee on social work; and

(c) Met all the requirements of sections 337.600 to 337.689, and as defined by rule by the state committee for social workers;

(20) "Social worker", any individual that has:

(a) Received a baccalaureate or master's degree in social work from an accredited social work program approved by the council on social work education;

(b) Received a doctorate or Ph.D. in social work; or

(c) A current social worker license as set forth in sections 337.600 to 337.689.

(L. 1989 H.B. 738 & 720 § 1, A.L. 1995 S.B. 69, et al., A.L. 2003 H.B. 332, A.L. 2005 S.B. 177, A.L. 2007 H.B. 780 merged with S.B. 308, A.L. 2008 S.B. 788, A.L. 2009 H.B. 326, A.L. 2010 H.B. 2226, et al.)



Section 337.603 License required — exemptions from licensure.

Effective 28 Aug 2010

Title XXII OCCUPATIONS AND PROFESSIONS

337.603. License required — exemptions from licensure. — No person shall use the title of "licensed clinical social worker" or "clinical social worker", or engage in the practice of clinical social work in this state, unless the person is licensed as required by the provisions of sections 337.600 to 337.689. Only individuals who are licensed clinical social workers shall practice clinical social work. Sections 337.600 to 337.689 shall not apply to:

(1) Any person registered, certificated, or licensed by this state, another state, or any recognized national certification agent acceptable to the committee to practice any other occupation or profession while rendering services similar in nature to clinical social work in the performance of the occupation or profession which the person is registered, certificated, or licensed; and

(2) The practice of any social worker who is employed by any agency or department of the state of Missouri while discharging the person's duties in that capacity.

(L. 1989 H.B. 738 & 720 § 2, A.L. 1995 S.B. 69, et al., A.L. 1997 S.B. 246, A.L. 2005 S.B. 177, A.L. 2007 H.B. 780 merged with S.B. 308, A.L. 2010 H.B. 2226, et al.)



Section 337.604 Title of social worker, requirements to use title.

Effective 28 Aug 2009

Title XXII OCCUPATIONS AND PROFESSIONS

337.604. Title of social worker, requirements to use title. — 1. No person shall hold himself or herself out to be a social worker unless such person has:

(1) Received a baccalaureate or master's degree in social work from an accredited social work program approved by the council on social work education;

(2) Received a doctorate or Ph.D. in social work; or

(3) A current social worker license as set forth in sections 337.600 to 337.689.

2. No government entities, public or private agencies or organizations in the state shall use the title "social worker" or any form of the title, including but not limited to the abbreviations "SW", "BSW", "MSW", "DSW", "LBSW", "LBSW-IP", "LMSW", "PLCSW", "LCSW", "CSW", "LAMSW", and "AMSW", for volunteer or employment positions or within contracts for services, documents, manuals, or reference material effective January 1, 2004, unless the volunteers or employees in those positions meet the criteria set forth in this chapter.

(L. 2003 H.B. 332, A.L. 2007 H.B. 780 merged with S.B. 308, A.L. 2009 H.B. 326)



Section 337.612 Applications, contents, fee — fund established — renewal, fee — lost certificate, how replaced.

Effective 28 Aug 2007

Title XXII OCCUPATIONS AND PROFESSIONS

337.612. Applications, contents, fee — fund established — renewal, fee — lost certificate, how replaced. — 1. Applications for licensure as a clinical social worker, baccalaureate social worker, advanced macro social worker or master social worker shall be in writing, submitted to the committee on forms prescribed by the committee and furnished to the applicant. The application shall contain the applicant's statements showing the applicant's education, experience, and such other information as the committee may require. Each application shall contain a statement that it is made under oath or affirmation and that the information contained therein is true and correct to the best knowledge and belief of the applicant, subject to the penalties provided for the making of a false affidavit or declaration. Each application shall be accompanied by the fees required by the committee.

2. The committee shall mail a renewal notice to the last known address of each licensee prior to the licensure renewal date. Failure to provide the committee with the information required for licensure, or to pay the licensure fee after such notice shall effect a revocation of the license after a period of sixty days from the licensure renewal date. The license shall be restored if, within two years of the licensure date, the applicant provides written application and the payment of the licensure fee and a delinquency fee.

3. A new certificate to replace any certificate lost, destroyed or mutilated may be issued subject to the rules of the committee, upon payment of a fee.

4. The committee shall set the amount of the fees which sections 337.600 to 337.689 authorize and require by rules and regulations promulgated pursuant to section 536.021. The fees shall be set at a level to produce revenue which shall not substantially exceed the cost and expense of administering the provisions of sections 337.600 to 337.689. All fees provided for in sections 337.600 to 337.689 shall be collected by the director who shall deposit the same with the state treasurer in a fund to be known as the "Clinical Social Workers Fund". After August 28, 2007, the clinical social workers fund shall be called the "Licensed Social Workers Fund" and after such date all references in state law to the clinical social workers fund shall be considered references to the licensed social workers fund.

5. The provisions of section 33.080 to the contrary notwithstanding, money in this fund shall not be transferred and placed to the credit of general revenue until the amount in the fund at the end of the biennium exceeds two times the amount of the appropriations from the clinical social workers fund for the preceding fiscal year or, if the committee requires by rule renewal less frequently than yearly, then three times the appropriation from the committee's fund for the preceding fiscal year. The amount, if any, in the fund which shall lapse is that amount in the fund which exceeds the appropriate multiple of the appropriations from the clinical social workers fund for the preceding fiscal year.

(L. 1989 H.B. 738 & 720 § 5, A.L. 1997 S.B. 246, A.L. 2001 H.B. 567, A.L. 2007 H.B. 780 merged with S.B. 308)



Section 337.615 Education, experience requirements — reciprocity — licenses issued, when.

Effective 28 Aug 2014

Title XXII OCCUPATIONS AND PROFESSIONS

337.615. Education, experience requirements — reciprocity — licenses issued, when. — 1. Each applicant for licensure as a clinical social worker shall furnish evidence to the committee that:

(1) The applicant has a master's degree from a college or university program of social work accredited by the council of social work education or a doctorate degree from a school of social work acceptable to the committee;

(2) The applicant has completed at least three thousand hours of supervised clinical experience with a qualified clinical supervisor, as defined in section 337.600, in no less than twenty-four months and no more than forty-eight consecutive calendar months. For any applicant who has successfully completed at least four thousand hours of supervised clinical experience with a qualified clinical supervisor, as defined in section 337.600, within the same time frame prescribed in this subsection, the applicant shall be eligible for application of licensure at three thousand hours and shall be furnished a certificate by the state committee for social workers acknowledging the completion of said additional hours;

(3) The applicant has achieved a passing score, as defined by the committee, on an examination approved by the committee. The eligibility requirements for such examination shall be promulgated by rule of the committee;

(4) The applicant is at least eighteen years of age, is of good moral character, is a United States citizen or has status as a legal resident alien, and has not been convicted of a felony during the ten years immediately prior to application for licensure.

2. Any person holding a current license, certificate of registration, or permit from another state or territory of the United States or the District of Columbia to practice clinical social work who has had no disciplinary action taken against the license, certificate of registration, or permit for the preceding five years may be granted a license to practice clinical social work in this state if the person meets one of the following criteria:

(1) Has received a masters or doctoral degree from a college or university program of social work accredited by the council of social work education and has been licensed to practice clinical social work for the preceding five years; or

(2) Is currently licensed or certified as a clinical social worker in another state, territory of the United States, or the District of Columbia having substantially the same requirements as this state for clinical social workers.

3. The committee shall issue a license to each person who files an application and fee as required by the provisions of sections 337.600 to 337.689 and who furnishes evidence satisfactory to the committee that the applicant has complied with the provisions of subdivisions (1) to (4) of subsection 1 of this section or with the provisions of subsection 2 of this section.

(L. 1989 H.B. 738 & 720 § 6, A.L. 1995 S.B. 69, et al., A.L. 1997 S.B. 246, A.L. 2001 H.B. 567, A.L. 2004 H.B. 1195 merged with S.B. 1122, A.L. 2005 S.B. 177, A.L. 2006 S.B. 756, A.L. 2007 H.B. 780 merged with S.B. 308, A.L. 2010 H.B. 2226, et al., A.L. 2014 S.B. 808)



Section 337.618 License expiration, renewal, fees, continuing education requirements.

Effective 28 Aug 2010

Title XXII OCCUPATIONS AND PROFESSIONS

337.618. License expiration, renewal, fees, continuing education requirements. — Each license issued pursuant to the provisions of sections 337.600 to 337.689 shall expire on a renewal date established by the director. The term of licensure shall be twenty-four months. The committee shall require a minimum number of thirty clock hours of continuing education for renewal of a license issued pursuant to sections 337.600 to 337.689. The committee shall renew any license upon application for a renewal, completion of the required continuing education hours and upon payment of the fee established by the committee pursuant to the provisions of section 337.612. As provided by rule, the board may waive or extend the time requirements for completion of continuing education for reasons related to health, military service, foreign residency, or for other good cause. All requests for waivers or extensions of time shall be made in writing and submitted to the board before the renewal date.

(L. 1989 H.B. 738 & 720 § 7, A.L. 1997 S.B. 246, A.L. 2001 H.B. 567, A.L. 2005 S.B. 177, A.L. 2007 H.B. 780 merged with S.B. 308, A.L. 2010 H.B. 2226, et al.)



Section 337.621 Temporary permits.

Effective 28 Aug 1997

Title XXII OCCUPATIONS AND PROFESSIONS

337.621. Temporary permits. — The committee may issue temporary permits to practice under extenuating circumstances as determined by the committee and defined by rule.

(L. 1989 H.B. 738 & 720 § 8, A.L. 1997 S.B. 246)



Section 337.622 State committee for social workers — membership, removal and vacancies.

Effective 28 Aug 2007

Title XXII OCCUPATIONS AND PROFESSIONS

337.622. State committee for social workers — membership, removal and vacancies. — 1. There is hereby established the "State Committee for Social Workers", which shall guide, advise, and make recommendations to the division and fulfill other responsibilities designated by sections 337.600 to 337.689. The committee shall approve any examination required by sections 337.600 to 337.689 and shall assist the division in carrying out the provisions of sections 337.600 to 337.689.

2. The committee shall consist of ten members, including a public member appointed by the governor with the advice and consent of the senate. Each member of the committee shall be a citizen of the United States and a resident of this state. The committee shall consist of six licensed clinical social workers, one licensed master social worker, one licensed baccalaureate social worker*, one licensed advanced macro social worker, and one voting public member. At least two committee members shall be involved in the private practice of clinical social work. The governor shall endeavor to appoint members from different geographic regions of the state and with regard to the pattern of distribution of social workers in the state. The term of office for committee members shall be four years and no committee member shall serve more than ten years. The president of the National Association of Social Workers Missouri Chapter in office at the time shall, at least ninety days prior to the expiration of a term of a member of a clinical social worker, master social worker, advanced macro social worker, or baccalaureate social worker committee member or as soon as feasible after a vacancy on the committee otherwise occurs, submit to the director of the division of professional registration a list of five social workers qualified and willing to fill the vacancy in question, with the request and recommendation that the governor appoint one of the five persons in each category so listed, and with the list so submitted, the president of the National Association of Social Workers Missouri Chapter shall include in his or her letter of transmittal a description of the method by which the names were chosen by that association.

3. A vacancy in the office of a member shall be filled by appointment by the governor for the remainder of the unexpired term.

4. Notwithstanding any other provision of law to the contrary, any appointed member of the committee shall receive as compensation an amount established by the director of the division of professional registration not to exceed seventy dollars per day for committee business plus each member of the committee shall be reimbursed for necessary and actual expenses incurred in the performance of the member's official duties. The director of the division of professional registration shall establish by rule guidelines for payment. All staff for the committee shall be provided by the division.

5. The committee shall hold an annual meeting at which it shall elect from its membership a chairperson and a secretary. The committee may hold such additional meetings as may be required in the performance of its duties, provided that notice of every meeting must be given to each member at least three days prior to the date of the meeting. A quorum of the board shall consist of a majority of its members.

6. The governor may remove a committee member for misconduct, incompetency or neglect of the member's official duties after giving the committee member written notice of the charges against such member and an opportunity to be heard thereon.

7. The public member shall be at the time of such member's appointment a citizen of the United States; a resident of this state for a period of one year and a registered voter; a person who is not and never was a member of any profession licensed or regulated pursuant to sections 337.600 to 337.689, or the spouse of such person; and a person who does not have and never has had a material, financial interest in either the providing of the professional services regulated by sections 337.600 to 337.689, or an activity or organization directly related to any profession licensed or regulated pursuant to sections 337.600 to 337.689. The duties of the public member shall not include the determination of the technical requirements to be met for licensure or whether any person meets such technical requirements or of the technical competence or technical judgment of a licensee or a candidate for licensure.

(L. 1997 S.B. 246, A.L. 1999 H.B. 343, A.L. 2001 H.B. 567, A.L. 2007 H.B. 780 merged with S.B. 308)

*Word "workers" appears in original rolls.



Section 337.627 Rules and regulations, procedure.

Effective 28 Aug 2007

Title XXII OCCUPATIONS AND PROFESSIONS

337.627. Rules and regulations, procedure. — 1. The committee shall promulgate rules and regulations pertaining to:

(1) The form and content of license applications required by the provisions of sections 337.600 to 337.689 and the procedures for filing an application for an initial or renewal license in this state;

(2) Fees required by the provisions of sections 337.600 to 337.689;

(3) The characteristics of supervised clinical experience, supervised master experience, supervised advanced macro experience, and supervised baccalaureate experience;

(4) The standards and methods to be used in assessing competency as a licensed clinical social worker, licensed master social worker, licensed advanced macro social worker, and licensed baccalaureate social worker, including the requirement for continuing education hours;

(5) Establishment and promulgation of procedures for investigating, hearing and determining grievances and violations occurring pursuant to the provisions of sections 337.600 to 337.689;

(6) Development of an appeal procedure for the review of decisions and rules of administrative agencies existing pursuant to the constitution or laws of this state;

(7) Establishment of a policy and procedure for reciprocity with other states, including states which do not have clinical, master, advanced macro, or baccalaureate social worker licensing laws or states whose licensing laws are not substantially the same as those of this state; and

(8) Any other policies or procedures necessary to the fulfillment of the requirements of sections 337.600 to 337.689.

2. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2007, shall be invalid and void.

(L. 1989 H.B. 738 & 720 § 10, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 1997 S.B. 246, A.L. 2007 H.B. 780 merged with S.B. 308)



Section 337.630 Grounds for refusal, revocation or suspension of license — civil immunity, when — procedure upon filing complaint.

Effective 28 Aug 2007

Title XXII OCCUPATIONS AND PROFESSIONS

337.630. Grounds for refusal, revocation or suspension of license — civil immunity, when — procedure upon filing complaint. — 1. The committee may refuse to issue or renew any license required by the provisions of sections 337.600 to 337.689 for one or any combination of causes stated in subsection 2 of this section. The committee shall notify the applicant in writing of the reasons for the refusal and shall advise the applicant of the applicant's right to file a complaint with the administrative hearing commission as provided by chapter 621.

2. The committee may cause a complaint to be filed with the administrative hearing commission as provided by chapter 621 against any holder of any license required by sections 337.600 to 337.689 or any person who has failed to renew or has surrendered the person's license for any one or any combination of the following causes:

(1) Use of any controlled substance, as defined in chapter 195, or alcoholic beverage to an extent that such use impairs a person's ability to engage in the occupation of social work licensed under this chapter; except that the fact that a person has undergone treatment for past substance or alcohol abuse and/or has participated in a recovery program, shall not by itself be cause for refusal to issue or renew a license;

(2) The person has been finally adjudicated and found guilty, or entered a plea of guilty or nolo contendere, in a criminal prosecution pursuant to the laws of any state or of the United States, for any offense reasonably related to the qualifications, functions or duties of a social worker licensed under this chapter; for any offense an essential element of which is fraud, dishonesty or an act of violence; or for any offense involving moral turpitude, whether or not sentence is imposed;

(3) Use of fraud, deception, misrepresentation or bribery in securing any license issued pursuant to the provisions of sections 337.600 to 337.689 or in obtaining permission to take any examination given or required pursuant to the provisions of sections 337.600 to 337.689;

(4) Obtaining or attempting to obtain any fee, charge, tuition or other compensation by fraud, deception or misrepresentation;

(5) Incompetency, misconduct, fraud, misrepresentation or dishonesty in the performance of the functions or duties of a social worker licensed pursuant to this chapter;

(6) Violation of, or assisting or enabling any person to violate, any provision of sections 337.600 to 337.689, or of any lawful rule or regulation adopted pursuant to sections 337.600 to 337.689;

(7) Impersonation of any person holding a license or allowing any person to use the person's license or diploma from any school;

(8) Revocation or suspension of a license or other right to practice social work licensed pursuant to this chapter granted by another state, territory, federal agency or country upon grounds for which revocation or suspension is authorized in this state;

(9) Final adjudication as incapacitated by a court of competent jurisdiction;

(10) Assisting or enabling any person to practice or offer to practice social work licensed pursuant to this chapter who is not licensed and currently eligible to practice pursuant to the provisions of sections 337.600 to 337.689;

(11) Obtaining a license based upon a material mistake of fact;

(12) Failure to display a valid license if so required by sections 337.600 to 337.689 or any rule promulgated hereunder;

(13) Violation of any professional trust or confidence;

(14) Use of any advertisement or solicitation which is false, misleading or deceptive to the general public or persons to whom the advertisement or solicitation is primarily directed;

(15) Being guilty of unethical conduct as defined in the ethical standards for clinical social workers adopted by the committee by rule and filed with the secretary of state.

3. Any person, organization, association or corporation who reports or provides information to the committee pursuant to the provisions of sections 337.600 to 337.689 and who does so in good faith shall not be subject to an action for civil damages as a result thereof.

4. After the filing of such complaint, the proceedings shall be conducted in accordance with the provisions of chapter 621. Upon a finding by the administrative hearing commission that the grounds, provided in subsection 2 of this section, for disciplinary action are met, the committee may censure or place the person named in the complaint on probation on such terms and conditions as the committee deems appropriate for a period not to exceed five years, or may suspend, for a period not to exceed three years, or revoke the license.

(L. 1989 H.B. 738 & 720 § 11, A.L. 1997 S.B. 246, A.L. 2007 H.B. 780 merged with S.B. 308)



Section 337.633 Violations, penalty — refund of fees for service — duties of department — injunctions, grounds for — venue.

Effective 28 Aug 2003

Title XXII OCCUPATIONS AND PROFESSIONS

337.633. Violations, penalty — refund of fees for service — duties of department — injunctions, grounds for — venue. — 1. Violation of any provision of sections 337.600 to 337.689 shall be a class B misdemeanor.

2. All fees or other compensation received for services which are rendered in violation of sections 337.600 to 337.689 shall be refunded.

3. The department on behalf of the committee may sue in its own name in any court in this state. The department shall inquire as to any violations of sections 337.600 to 337.689, may institute actions for penalties herein prescribed, and shall enforce generally the provisions of sections 337.600 to 337.689.

4. Upon application by the committee, the attorney general may on behalf of the committee request that a court of competent jurisdiction grant an injunction, restraining order or other order as may be appropriate to enjoin a person from:

(1) Offering to engage or engaging in the performance of any acts or practices for which a certificate of registration or authority, permit or license is required upon a showing that such acts or practices were performed or offered to be performed without a certificate of registration or authority, permit or license; or

(2) Engaging in any practice of business authorized by a certificate of registration or authority, permit or license issued pursuant to sections 337.600 to 337.689 upon a showing that the holder presents a substantial probability of serious harm to the health, safety or welfare of any resident of this state or client or patient of the licensee.

5. Any action brought pursuant to the provisions of this section shall be commenced either in the county in which such conduct occurred or in the county in which the defendant resides.

6. Any action brought pursuant to this section may be in addition to or in lieu of any penalty provided by this act and may be brought concurrently with other actions to enforce the provisions of sections 337.600 to 337.689.

(L. 1989 H.B. 738 & 720 § 12, A.L. 1997 S.B. 246, A.L. 2003 H.B. 332)



Section 337.636 Privileged communications, when.

Effective 28 Aug 2007

Title XXII OCCUPATIONS AND PROFESSIONS

337.636. Privileged communications, when. — Persons licensed under the provisions of sections 337.600 to 337.689 may not disclose any information acquired from persons consulting them in their professional capacity, or be compelled to disclose such information except:

(1) With the written consent of the client, or in the case of the client's death or disability, the client's personal representative or other person authorized to sue, or the beneficiary of an insurance policy on the client's life, health or physical condition;

(2) When such information pertains to a criminal act;

(3) When the person is a child under the age of eighteen years and the information acquired by the licensee indicated that the child was the victim of a crime;

(4) When the person waives the privilege by bringing charges against the licensee;

(5) When the licensee is called upon to testify in any court or administrative hearings concerning matters of adoption, adult abuse, child abuse, child neglect, or other matters pertaining to the welfare of clients of the licensee; or

(6) When the licensee is collaborating or consulting with professional colleagues or an administrative superior on behalf of the client.

(L. 1989 H.B. 738 & 720 § 13, A.L. 2007 H.B. 780 merged with S.B. 308)



Section 337.642 Discrimination against social workers in promulgation of rules prohibited.

Effective 28 Aug 2004

Title XXII OCCUPATIONS AND PROFESSIONS

337.642. Discrimination against social workers in promulgation of rules prohibited. — No official, employee, board, commission, or agency of the state of Missouri, any county, any municipality, any school district, or any other political subdivision shall discriminate between persons licensed under sections 337.600 to 337.689, when promulgating regulations or when requiring or recommending services that legally may be performed by persons licensed under sections 337.600 to 337.689.

(L. 2004 S.B. 1122)



Section 337.643 Licensure required for use of title — practice authorized.

Effective 28 Aug 2014

Title XXII OCCUPATIONS AND PROFESSIONS

337.643. Licensure required for use of title — practice authorized. — 1. No person shall use the title of licensed master social worker and engage in the practice of master social work in this state unless the person is licensed as required by the provisions of this section and section 337.644.

2. A licensed master social worker shall be deemed qualified to practice the applications of social work theory, knowledge, methods and ethics and the professional use of self to restore or enhance social, psychosocial, or biopsychosocial functioning of individuals, couples, families, groups, organizations, and communities. "Master social work practice" includes the applications of specialized knowledge and advanced practice skills in the management, information and referral, counseling, supervision, consultation, education, research, advocacy, community organization, and the development, implementation, and administration of policies, programs, and activities. Under supervision as provided in sections 337.600 to 337.689, the practice of master social work may include the practices reserved to clinical social workers or advanced macro social workers for no more than forty-eight consecutive calendar months for the purpose of obtaining licensure under section 337.615 or 337.645. No licensed master social worker shall practice independently the scope of practice reserved for clinical social workers or advanced macro social workers. This shall mean that any practices reserved to licensed clinical social workers or licensed advanced macro social workers performed by a licensed master social worker shall be for the purpose of obtaining licensure under section 337.615 or 337.645 in an employment setting where either a licensed clinical social worker or a licensed advanced macro social worker is a registered supervisor approved by the state committee for social work.

(L. 2007 H.B. 780 merged with S.B. 308, A.L. 2010 H.B. 2226, et al., A.L. 2014 S.B. 808)



Section 337.644 Application, contents — reciprocity — issuance of license, when.

Effective 28 Aug 2007

Title XXII OCCUPATIONS AND PROFESSIONS

337.644. Application, contents — reciprocity — issuance of license, when. — 1. Each applicant for licensure as a master social worker shall furnish evidence to the committee that:

(1) The applicant has a master's or doctorate degree in social work from an accredited social work degree program approved by the council of social work education;

(2) The applicant has achieved a passing score, as defined by the committee, on an examination approved by the committee. The eligibility requirements for such examination shall be determined by the state committee for social workers;

(3) The applicant is at least eighteen years of age, is of good moral character, is a United States citizen or has status as a legal resident alien, and has not been convicted of a felony during the ten years immediately prior to application for licensure;

(4) The applicant has submitted a written application on forms prescribed by the state board;

(5) The applicant has submitted the required licensing fee, as determined by the committee.

2. Any applicant who answers in the affirmative to any question on the application that relates to possible grounds for denial of licensure under section 337.630 shall submit a sworn affidavit setting forth in detail the facts which explain such answer and copies of appropriate documents related to such answer.

3. Any person holding a valid unrevoked and unexpired license, certificate, or registration from another state or territory of the United States having substantially the same requirements as this state for master social workers may be granted a license to engage in the person's occupation in this state upon application to the committee accompanied by the appropriate fee as established by the committee under section 337.612.

4. The committee shall issue a license to each person who files an application and fee as required by the provisions of sections 337.600 to 337.689 and who furnishes evidence satisfactory to the committee that the applicant has complied with the provisions of subsection 1 of this section or with the provisions of subsection 3 of this section. The license shall refer to the individual as a licensed master social worker and shall recognize that individual's right to practice licensed master social work as defined in section 337.600.

(L. 2007 H.B. 780 merged with S.B. 308)



Section 337.645 Application information required — issuance of license, when.

Effective 28 Aug 2014

Title XXII OCCUPATIONS AND PROFESSIONS

337.645. Application information required — issuance of license, when. — 1. Each applicant for licensure as an advanced macro social worker shall furnish evidence to the committee that:

(1) The applicant has a master's degree from a college or university program of social work accredited by the council of social work education or a doctorate degree from a school of social work acceptable to the committee;

(2) The applicant has completed at least three thousand hours of supervised advanced macro experience with a qualified advanced macro supervisor as defined in section 337.600 in no less than twenty-four months and no more than forty-eight consecutive calendar months. For any applicant who has successfully completed at least four thousand hours of supervised advanced macro experience with a qualified advanced macro supervisor, as defined in section 337.600, within the same time frame prescribed in this subsection, the applicant shall be eligible for application of licensure at three thousand hours and shall be furnished a certificate by the state committee for social workers acknowledging the completion of said additional hours;

(3) The applicant has achieved a passing score, as defined by the committee, on an examination approved by the committee. The eligibility requirements for such examination shall be promulgated by rule of the committee;

(4) The applicant is at least eighteen years of age, is of good moral character, is a United States citizen or has status as a legal resident alien, and has not been convicted of a felony during the ten years immediately prior to application for licensure.

2. Any person holding a current license, certificate of registration, or permit from another state or territory of the United States or the District of Columbia to practice advanced macro social work who has had no disciplinary action taken against the license, certificate of registration, or permit for the preceding five years may be granted a license to practice advanced macro social work in this state if the person meets one of the following criteria:

(1) Has received a master's or doctoral degree from a college or university program of social work accredited by the council of social work education and has been licensed to practice advanced macro social work for the preceding five years; or

(2) Is currently licensed or certified as an advanced macro social worker in another state, territory of the United States, or the District of Columbia having substantially the same requirements as this state for advanced macro social workers.

3. The committee shall issue a license to each person who files an application and fee as required by the provisions of sections 337.600 to 337.689 and who furnishes evidence satisfactory to the committee that the applicant has complied with the provisions of subdivisions (1) to (4) of subsection 1 of this section or with the provisions of subsection 2 of this section.

(L. 2007 H.B. 780 merged with S.B. 308, A.L. 2014 S.B. 808)



Section 337.646 License required for use of title.

Effective 28 Aug 2007

Title XXII OCCUPATIONS AND PROFESSIONS

337.646. License required for use of title. — No person shall use the title of licensed advanced macro social worker and engage in the practice of advanced macro social work in this state unless the person is licensed as required by the provisions of section 337.645.

(L. 2007 H.B. 780 merged with S.B. 308)



Section 337.647 Verification and acknowledgment of completion, requirements — rulemaking authority.

Effective 28 Aug 2012

Title XXII OCCUPATIONS AND PROFESSIONS

337.647. Verification and acknowledgment of completion, requirements — rulemaking authority. — 1. The committee shall develop a school social work program verification and acknowledgment of completion for individuals who have met the requirements set forth in this section.

2. The committee shall issue a document similar to the document described in subsection 2 of section 173.1400 to any individual who:

(1) Submits an application to the board;

(2) Holds a credential in school social work issued by a nationally recognized credentialing organization in social work, or demonstrates competency in school social work by successful passage of a school social worker exam approved by the committee;

(3) Holds a license issued by the committee; and

(4) Submits the fee as required by rule of the committee.

3. The committee shall promulgate rules and shall charge fees necessary to implement this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2012, shall be invalid and void.

4. Notwithstanding any provision of law to the contrary, any school social work program verification and acknowledgment of completion issued by the committee under subsection 2 of this section shall not be deemed a license, certificate, registration or permit for any purpose, and such documents convey no authority to practice social work in Missouri and convey no authority to use any social work title in Missouri. Each school social work program verification and acknowledgment of completion issued by the committee under subsection 2 of this section shall state on its face that it:

(1) Is not a license, certificate, registration or permit;

(2) Conveys no authority to practice social work in Missouri; and

(3) Conveys no authority to use any social work title in Missouri.

5. Notwithstanding any provision of law to the contrary, school social work program verification and acknowledgment of completion issued by the committee under subsection 2 of this section shall not:

(1) Expire;

(2) Be subject to renewal;

(3) Be subject to denial or discipline under section 337.630;

(4) Be subject to suspension under section 324.010; or

(5) Be subject to any other action to which professional licenses may be subjected.

(L. 2012 H.B. 1563 merged with S.B. 563)



Section 337.649 Documentation and disciplinary action prohibited, when — request to destroy documentation permitted, when — disclosure of complaint not required, when.

Effective 28 Aug 2009

Title XXII OCCUPATIONS AND PROFESSIONS

337.649. Documentation and disciplinary action prohibited, when — request to destroy documentation permitted, when — disclosure of complaint not required, when. — 1. If the committee finds merit to a complaint by an individual incarcerated or under the care and control of the department of corrections or by an individual who has been ordered to be taken into custody, detained, or held under sections 632.480 to 632.513 and takes further investigative action, no documentation may appear on file or disciplinary action may be taken in regards to the licensee's license unless the provisions of subsection 2 of section 337.630 have been violated. Any case file documentation that does not result in the committee filing an action under and pursuant to subsection 2 of section 337.630 shall be destroyed within three months after the final case disposition by the committee. No notification to any other licensing board in another state or any national registry regarding any investigative action shall be made unless the provisions of subsection 2 of section 337.630 have been violated.

2. Upon written request of the social worker subject to a complaint, prior to August 28, 2007, by an individual incarcerated or under the care and control of the department of corrections or prior to August 28, 2009, by an individual who has been ordered to be taken into custody, detained, or held under sections 632.480 to 632.513 that did not result in the committee filing an action under and pursuant to subsection 2 of section 337.630, the committee and the division of professional registration shall in a timely fashion:

(1) Destroy all documentation regarding the complaint;

(2) Notify any other licensing board in another state or any national registry regarding the board's actions if they have been previously notified of the complaint; and

(3) Send a letter to the licensee that clearly states that the committee found the complaint to be unsubstantiated, that the committee has taken the requested action, and notify the licensee of the provisions of subsection 3 of this section.

3. Any person who has been the subject of an unsubstantiated complaint as provided in subsection 1 or 2 of this section shall not be required to disclose the existence of such complaint in subsequent applications or representations relating to their social work professions.

(L. 2007 H.B. 555 § 337.640 merged with S.B. 272, A.L. 2009 H.B. 866)



Section 337.653 Baccalaureate social workers, license required, permitted activities.

Effective 28 Aug 2007

Title XXII OCCUPATIONS AND PROFESSIONS

337.653. Baccalaureate social workers, license required, permitted activities. — 1. No person shall use the title of licensed baccalaureate social worker and engage in the practice of baccalaureate social work in this state unless the person is licensed as required by the provisions of sections 337.600 to 337.689.

2. A licensed baccalaureate social worker shall be deemed qualified to practice the following:

(1) Engage in assessment and evaluation from a generalist perspective, excluding the diagnosis and treatment of mental illness and emotional disorders;

(2) Conduct basic data gathering of records and social problems of individuals, groups, families and communities, assess such data, and formulate and implement a plan to achieve specific goals;

(3) Serve as an advocate for clients, families, groups or communities for the purpose of achieving specific goals;

(4) Counsel, excluding psychotherapy; however, counseling shall be defined as providing support, direction, and guidance to clients by assisting them in successfully solving complex social problems;

(5) Perform crisis intervention, screening and resolution, excluding the use of psychotherapeutic techniques;

(6) Be a community supporter, organizer, planner or administrator for a social service program;

(7) Conduct crisis planning ranging from disaster relief planning for communities to helping individuals prepare for the death or disability of family members;

(8) Inform and refer clients to other professional services;

(9) Perform case management and outreach, including but not limited to planning, managing, directing or coordinating social services; and

(10) Engage in the training and education of social work students from an accredited institution and supervise other licensed baccalaureate social workers.

3. If the licensed baccalaureate social worker has completed three thousand hours of supervised baccalaureate experience with a qualified baccalaureate supervisor in no less than twenty-four months and no more than forty-eight consecutive calendar months, the licensed baccalaureate social worker may engage in the independent practice of baccalaureate social work as defined in section 337.600 and subdivisions (1) to (10) of subsection 2 of this section. Upon demonstrating the successful completion of supervised experience, the state committee for social workers shall provide the licensee with a certificate clearly stating the individual's qualification to practice independently with the words "independent practice" or "IP" next to his or her licensure.

(L. 2001 H.B. 567, A.L. 2005 S.B. 177, A.L. 2007 H.B. 780 merged with S.B. 308)



Section 337.662 Application for licensure, contents — renewal notices — replacement certificates provided, when — fees set by committee.

Effective 28 Aug 2001

Title XXII OCCUPATIONS AND PROFESSIONS

337.662. Application for licensure, contents — renewal notices — replacement certificates provided, when — fees set by committee. — 1. Applications for licensure as a baccalaureate social worker shall be in writing, submitted to the committee on forms prescribed by the committee and furnished to the applicant. The application shall contain the applicant's statements showing the applicant's education, experience and such other information as the committee may require. Each application shall contain a statement that it is made under oath or affirmation and that the information contained therein is true and correct to the best knowledge and belief of the applicant, subject to the penalties provided for the making of a false affidavit or declaration. Each application shall be accompanied by the fees required by the committee.

2. The committee shall mail a renewal notice to the last known address of each licensee prior to the licensure renewal date. Failure to provide the committee with the information required for licensure, or to pay the licensure fee after such notice shall effect a revocation of the license after a period of sixty days from the licensure renewal date. The license shall be restored if, within two years of the licensure date, the applicant provides written application and the payment of the licensure fee and a delinquency fee.

3. A new certificate to replace any certificate lost, destroyed or mutilated may be issued subject to the rules of the committee, upon payment of a fee.

4. The committee shall set the amount of the fees which sections 337.650 to 337.689 authorize and require by rules and regulations promulgated pursuant to chapter 536. The fees shall be set at a level to produce revenue which shall not substantially exceed the cost and expense of administering the provisions of sections 337.650 to 337.689. All fees provided for in sections 337.650 to 337.689 shall be collected by the director who shall deposit the same with the state treasurer in the clinical social workers fund established in section 337.612.

(L. 2001 H.B. 567)



Section 337.665 Information required to be furnished committee — reciprocity, when — certificate to practice independently issued, when.

Effective 28 Aug 2007

Title XXII OCCUPATIONS AND PROFESSIONS

337.665. Information required to be furnished committee — reciprocity, when — certificate to practice independently issued, when. — 1. Each applicant for licensure as a baccalaureate social worker shall furnish evidence to the committee that:

(1) The applicant has a baccalaureate degree in social work from an accredited social work degree program approved by the council of social work education;

(2) The applicant has achieved a passing score, as defined by the committee, on an examination approved by the committee. The eligibility requirements for such examination shall be determined by the state committee for social work;

(3) The applicant is at least eighteen years of age, is of good moral character, is a United States citizen or has status as a legal resident alien, and has not been convicted of a felony during the ten years immediately prior to application for licensure;

(4) The applicant has submitted a written application on forms prescribed by the state board;

(5) The applicant has submitted the required licensing fee, as determined by the committee.

2. Any applicant who answers in the affirmative to any question on the application that relates to possible grounds for denial of licensure pursuant to section 337.630 shall submit a sworn affidavit setting forth in detail the facts which explain such answer and copies of appropriate documents related to such answer.

3. Any person holding a valid unrevoked and unexpired license, certificate or registration from another state or territory of the United States having substantially the same requirements as this state for baccalaureate social workers may be granted a license to engage in the person's occupation in this state upon application to the committee accompanied by the appropriate fee as established by the committee pursuant to section 337.612.

4. The committee shall issue a license to each person who files an application and fee as required by the provisions of sections 337.600 to 337.689 and who furnishes evidence satisfactory to the committee that the applicant has complied with the provisions of subsection 1 of this section or with the provisions of subsection 2 of this section.

5. The committee shall issue a certificate to practice independently under subsection 3 of section 337.653 to any licensed baccalaureate social worker who has satisfactorily completed three thousand hours of supervised experience with a qualified baccalaureate supervisor in no less than twenty-four months and no more than forty-eight consecutive calendar months.

(L. 2001 H.B. 567, A.L. 2004 S.B. 1122, A.L. 2007 H.B. 780 merged with S.B. 308)



Section 337.671 Temporary permits issued, when.

Effective 28 Aug 2001

Title XXII OCCUPATIONS AND PROFESSIONS

337.671. Temporary permits issued, when. — The committee may issue temporary permits to practice under extenuating circumstances as determined by the committee and defined by rule.

(L. 2001 H.B. 567)



Section 337.683 Violations, penalty — committee may sue, when — actions permitted to be enjoined.

Effective 28 Aug 2001

Title XXII OCCUPATIONS AND PROFESSIONS

337.683. Violations, penalty — committee may sue, when — actions permitted to be enjoined. — 1. Violation of any provision of sections 337.650 to 337.689 shall be a class B misdemeanor.

2. All fees or other compensation received for services which are rendered in violation of sections 337.650 to 337.689 shall be refunded.

3. The department on behalf of the committee may sue in its own name in any court in this state. The department shall inquire as to any violations of sections 337.650 to 337.689, may institute actions for penalties herein prescribed, and shall enforce generally the provisions of sections 337.650 to 337.689.

4. Upon application by the committee, the attorney general may on behalf of the committee request that a court of competent jurisdiction grant an injunction, restraining order or other order as may be appropriate to enjoin a person from:

(1) Offering to engage or engaging in the performance of any acts or practices for which a certificate of registration or authority, permit or license is required upon a showing that such acts or practices were performed or offered to be performed without a certificate of registration or authority, permit or license; or

(2) Engaging in any practice of business authorized by a certificate of registration or authority, permit or license issued pursuant to sections 337.650 to 337.689 upon a showing that the holder presents a substantial probability of serious harm to the health, safety or welfare of any resident of this state or client or patient of the licensee.

5. Any action brought pursuant to the provisions of this section shall be commenced either in the county in which such conduct occurred or in the county in which the defendant resides.

6. Any action brought pursuant to this section may be in addition to or in lieu of any penalty provided by sections 337.650 to 337.689 and may be brought concurrently with other actions to enforce the provisions of sections 337.650 to 337.689.

(L. 2001 H.B. 567)



Section 337.689 Licensees may be compelled to testify.

Effective 28 Aug 2007

Title XXII OCCUPATIONS AND PROFESSIONS

337.689. Licensees may be compelled to testify. — Nothing in sections 337.600 to 337.689 shall be construed to prohibit any person licensed pursuant to the provisions of sections 337.600 to 337.689 from testifying in court hearings concerning matters of adoption, adult abuse, child abuse, child neglect, or other matters pertaining to the welfare of children or any dependent person, or from seeking collaboration or consultation with professional colleagues or administrative supervisors on behalf of the client.

(L. 2001 H.B. 567, A.L. 2007 H.B. 780 merged with S.B. 308)



Section 337.700 Definitions.

Effective 28 Aug 2010

Title XXII OCCUPATIONS AND PROFESSIONS

337.700. Definitions. — As used in sections 337.700 to 337.739, the following terms mean:

(1) "Committee", the state committee for marital and family therapists;

(2) "Department", the Missouri department of insurance, financial institutions and professional registration;

(3) "Director", the director of the division of professional registration;

(4) "Division", the division of professional registration;

(5) "Fund", the marital and family therapists' fund created in section 337.712;

(6) "Licensed marital and family therapist", a person to whom a license has been issued pursuant to the provisions of sections 337.700 to 337.739, whose license is in force and not suspended or revoked;

(7) "Marital and family therapy", the use of scientific and applied marriage and family theories, methods and procedures for the purpose of describing, diagnosing, evaluating and modifying marital, family and individual behavior within the context of marital and family systems, including the context of marital formation and dissolution. Marriage and family therapy is based on systems theories, marriage and family development, normal and dysfunctional behavior, human sexuality and psychotherapeutic, marital and family therapy theories and techniques and includes the use of marriage and family therapy theories and techniques in the diagnosis, evaluation, assessment and treatment of intrapersonal or interpersonal dysfunctions within the context of marriage and family systems. Marriage and family therapy may also include clinical research into more effective methods for the treatment and prevention of the above-named conditions;

(8) "Practice of marital and family therapy", the rendering of professional marital and family therapy services to individuals, family groups and marital pairs, singly or in groups, whether such services are offered directly to the general public or through organizations, either public or private, for a fee, monetary or otherwise;

(9) "Provisional licensed marital and family therapist", any person who is a graduate of an acceptable education institution described in subsection 1 of section 337.715 with at least a master's degree in marital and family therapy, or its equivalent as defined by state committee regulation, and meets all requirements of a licensed marital and family therapist other than the supervised clinical experience set forth in section 337.715, and who is supervised by a person who is qualified to be a supervisor, as defined by state committee regulation.

(L. 1995 S.B. 69, et al., A.L. 2007 H.B. 780 merged with S.B. 308, A.L. 2008 S.B. 788, A.L. 2010 H.B. 2226, et al.)



Section 337.703 License required, exceptions.

Effective 28 Aug 2010

Title XXII OCCUPATIONS AND PROFESSIONS

337.703. License required, exceptions. — No person shall use the title of "licensed marital and family therapist", "marital and family therapist", "provisional licensed marital and family therapist", or engage in the practice of marital and family therapy in this state unless the person is licensed as required by the provisions of sections 337.700 to 337.739. Sections 337.700 to 337.739 shall not apply to:

(1) Any person registered, certificated or licensed by this state, another state or any recognized national certification agent acceptable to the division to practice any other occupation or profession while rendering services similar in nature to marital and family therapy in the performance of the occupation or profession in which the person is registered, certificated or licensed, so long as the person does not use the title of "licensed marital and family therapist", "marital and family therapist", or "provisional licensed marital and family therapist";

(2) The practice of any marital and family therapist who is employed by any political subdivision, school district, agency or department of the state of Missouri while discharging the therapist's duties in that capacity; and

(3) Duly ordained ministers or clergy, religious workers and volunteers or Christian Science Practitioners.

(L. 1995 S.B. 69, et al., A.L. 2004 H.B. 1195, A.L. 2010 H.B. 2226, et al.)



Section 337.705 Discrimination prohibited, when.

Effective 28 Aug 2010

Title XXII OCCUPATIONS AND PROFESSIONS

337.705. Discrimination prohibited, when. — No official, employee, board, commission, or agency of the state of Missouri, any county, municipality, school district, or other political subdivision of this state shall discriminate between persons licensed under sections 337.700 to 337.739 when promulgating rules or when requiring or recommending services that legally may be performed by persons licensed under sections 337.700 to 337.739.

(L. 2010 H.B. 2226, et al.)



Section 337.706 License required, exception for persons licensed in other state.

Effective 28 Aug 2010

Title XXII OCCUPATIONS AND PROFESSIONS

337.706. License required, exception for persons licensed in other state. — 1. For a period of six months from September 1, 1995, a person may apply for licensure without examination and shall be exempt from the academic requirements of sections 337.700 to 337.739 if the division is satisfied that the applicant:

(1) Has been a resident of the state of Missouri for at least the last six months; and

(2) Holds a valid license as a marital and family therapist from another state.

2. The division may determine by administrative rule the types of documentation needed to verify that an applicant meets the qualifications provided in subsection 1 of this section.

3. No person may engage in marital and family therapy for compensation or hold himself or herself out as a "licensed marital and family therapist", "marital and family therapist", "provisional licensed marital and family therapist", or "supervised marital and family therapist" unless the person complies with all educational and examination requirements and is licensed in accordance with the provisions of sections 337.700 to 337.739.

(L. 1995 S.B. 69, et al., A.L. 2004 H.B. 1195, A.L. 2010 H.B. 2226, et al.)



Section 337.709 Laws not to be construed to require employment of marital and family therapists.

Effective 28 Aug 1995

Title XXII OCCUPATIONS AND PROFESSIONS

337.709. Laws not to be construed to require employment of marital and family therapists. — No provision of sections 337.700 to 337.739 shall be construed to require any agency, corporation or organization, not otherwise required by law, to employ licensed marital and family therapists.

(L. 1995 S.B. 69, et al.)



Section 337.712 Licenses, application, oath, fee — lost certificates — fund.

Effective 28 Aug 2009

Title XXII OCCUPATIONS AND PROFESSIONS

337.712. Licenses, application, oath, fee — lost certificates — fund. — 1. Applications for licensure as a marital and family therapist shall be in writing, submitted to the committee on forms prescribed by the committee and furnished to the applicant. The application shall contain the applicant's statements showing the applicant's education, experience and such other information as the committee may require. Each application shall contain a statement that it is made under oath or affirmation and that the information contained therein is true and correct to the best knowledge and belief of the applicant, subject to the penalties provided for the making of a false affidavit or declaration. Each application shall be accompanied by the fees required by the division.

2. The division shall mail a renewal notice to the last known address of each licensee prior to the licensure renewal date. Failure to provide the division with the information required for license, or to pay the licensure fee after such notice shall effect a revocation of the license after a period of sixty days from the license renewal date. The license shall be restored if, within two years of the licensure date, the applicant provides written application and the payment of the licensure fee and a delinquency fee.

3. A new certificate to replace any certificate lost, destroyed or mutilated may be issued subject to the rules of the division upon payment of a fee.

4. The committee shall set the amount of the fees authorized. The fees shall be set at a level to produce revenue which shall not substantially exceed the cost and expense of administering the provisions of sections 337.700 to 337.739. All fees provided for in sections 337.700 to 337.739 shall be collected by the director who shall deposit the same with the state treasurer to a fund to be known as the "Marital and Family Therapists' Fund".

5. The provisions of section 33.080 to the contrary notwithstanding, money in this fund shall not be transferred and placed to the credit of general revenue until the amount in the fund at the end of the biennium exceeds two times the amount of the appropriations from the marital and family therapists' fund for the preceding fiscal year or, if the division requires by rule renewal less frequently than yearly then three times the appropriation from the fund for the preceding fiscal year. The amount, if any, in the fund which shall lapse is that amount in the fund which exceeds the appropriate multiple of the appropriations from the marital and family therapists' fund for the preceding fiscal year.

(L. 1995 S.B. 69, et al., A.L. 2004 S.B. 1122, A.L. 2009 S.B. 296)



Section 337.715 Qualifications for licensure, exceptions.

Effective 28 Aug 2013

Title XXII OCCUPATIONS AND PROFESSIONS

337.715. Qualifications for licensure, exceptions. — 1. Each applicant for licensure or provisional licensure as a marital and family therapist shall furnish evidence to the committee that:

(1) The applicant has a master's degree or a doctoral degree in marital and family therapy from a program accredited by the Commission on Accreditation for Marriage and Family Therapy Education, or its equivalent as defined by committee regulation, from an educational institution accredited by a regional accrediting body that is recognized by the United States Department of Education;

(2) The applicant for licensure as a marital and family therapist has twenty-four months of postgraduate supervised clinical experience acceptable to the committee, as the state committee determines by rule;

(3) After August 28, 2008, the applicant shall have completed a minimum of three semester hours of graduate-level course work in diagnostic systems either within the curriculum leading to a degree as defined in subdivision (1) of this subsection or as post-master's graduate-level course work. Each applicant shall demonstrate supervision of diagnosis as a core component of the postgraduate supervised clinical experience as defined in subdivision (2) of this subsection;

(4) Upon examination, the applicant is possessed of requisite knowledge of the profession, including techniques and applications research and its interpretation and professional affairs and ethics;

(5) The applicant is at least eighteen years of age, is of good moral character, is a United States citizen or has status as a legal resident alien, and has not been convicted of a felony during the ten years immediately prior to application for licensure.

2. Any person otherwise qualified for licensure holding a current license, certificate of registration, or permit from another state or territory of the United States or the District of Columbia to practice marriage and family therapy may be granted a license without examination to engage in the practice of marital and family therapy in this state upon application to the state committee, payment of the required fee as established by the state committee, and satisfaction of the following:

(1) Determination by the state committee that the requirements of the other state or territory are substantially the same as Missouri;

(2) Verification by the applicant's licensing entity that the applicant has a current license; and

(3) Consent by the applicant to examination of any disciplinary history in any state.

3. The state committee shall issue a license to each person who files an application and fee as required by the provisions of sections 337.700 to 337.739.

(L. 1995 S.B. 69, et al., A.L. 2004 H.B. 1195, A.L. 2007 H.B. 780 merged with S.B. 272 merged with S.B. 308, A.L. 2009 S.B. 296, A.L. 2010 H.B. 2226, et al., A.L. 2013 S.B. 234)



Section 337.718 License expiration, renewal fee — temporary permits.

Effective 28 Aug 2010

Title XXII OCCUPATIONS AND PROFESSIONS

337.718. License expiration, renewal fee — temporary permits. — 1. Each license issued pursuant to the provisions of sections 337.700 to 337.739 shall expire on a renewal date established by the director. The term of licensure shall be twenty-four months; however, the director may establish a shorter term for the first licenses issued pursuant to sections 337.700 to 337.739. The division shall renew any license upon application for a renewal and upon payment of the fee established by the division pursuant to the provisions of section 337.712. Effective August 28, 2008, as a prerequisite for renewal, each licensed marital and family therapist shall furnish to the committee satisfactory evidence of the completion of the requisite number of hours of continuing education as defined by rule, which shall be no more than forty contact hours biennially. The continuing education requirements may be waived by the committee upon presentation to the committee of satisfactory evidence of illness or for other good cause.

2. The committee may issue temporary permits to practice under extenuating circumstances as determined by the committee and defined by rule.

(L. 1995 S.B. 69, et al. , A.L. 2007 H.B. 780 merged with S.B. 308, A.L. 2009 S.B. 296, A.L. 2010 H.B. 2226, et al.)



Section 337.727 Rulemaking authority.

Effective 28 Aug 2010

Title XXII OCCUPATIONS AND PROFESSIONS

337.727. Rulemaking authority. — The committee shall promulgate rules and regulations pertaining to:

(1) The form and content of license applications required by the provisions of sections 337.700 to 337.739 and the procedures for filing an application for an initial or renewal license in this state;

(2) Fees required by the provisions of sections 337.700 to 337.739;

(3) The content, conduct and administration of the licensing examination required by section 337.715;

(4) The characteristics of supervised clinical experience as that term is used in section 337.715;

(5) The equivalent of the basic educational requirements set forth in section 337.715;

(6) The standards and methods to be used in assessing competency as a marital and family therapist;

(7) Establishment and promulgation of procedures for investigating, hearing and determining grievances and violations occurring under the provisions of sections 337.700 to 337.739;

(8) Development of an appeal procedure for the review of decisions and rules of administrative agencies existing under the constitution or laws of this state;

(9) Establishment of a policy and procedure for reciprocity with other states, including states which do not have marital and family therapist licensing laws or states whose licensing laws are not substantially the same as those of this state; and

(10) Any other policies or procedures necessary to the fulfillment of the requirements of sections 337.700 to 337.739.

(L. 1995 S.B. 69, et al., A.L. 2009 S.B. 296, A.L. 2010 H.B. 2226, et al.)



Section 337.730 Refusal to issue or renew, grounds, notice, rights of applicant — complaints filed with administrative hearing commission.

Effective 28 Aug 2009

Title XXII OCCUPATIONS AND PROFESSIONS

337.730. Refusal to issue or renew, grounds, notice, rights of applicant — complaints filed with administrative hearing commission. — 1. The committee may refuse to issue or renew any license required by the provisions of sections 337.700 to 337.739 for one or any combination of causes stated in subsection 2 of this section. The committee shall notify the applicant in writing of the reasons for the refusal and shall advise the applicant of the applicant's right to file a complaint with the administrative hearing commission as provided by chapter 621.

2. The committee may cause a complaint to be filed with the administrative hearing commission as provided by chapter 621 against any holder of any license required by sections 337.700 to 337.739 or any person who has failed to renew or has surrendered the person's license for any one or any combination of the following causes:

(1) Use of any controlled substance, as defined in chapter 195, or alcoholic beverage to an extent that such use impairs a person's ability to engage in the occupation of marital and family therapist; except the fact that a person has undergone treatment for past substance or alcohol abuse or has participated in a recovery program, shall not by itself be cause for refusal to issue or renew a license;

(2) The person has been finally adjudicated and found guilty, or entered a plea of guilty in a criminal prosecution under the laws of any state or of the United States, for any offense reasonably related to the qualifications, functions or duties of a marital and family therapist; for any offense an essential element of which is fraud, dishonesty or an act of violence; or for any offense involving moral turpitude, whether or not sentence is imposed;

(3) Use of fraud, deception, misrepresentation or bribery in securing any license issued pursuant to the provisions of sections 337.700 to 337.739 or in obtaining permission to take any examination given or required pursuant to the provisions of sections 337.700 to 337.739;

(4) Obtaining or attempting to obtain any fee, charge, tuition or other compensation by fraud, deception or misrepresentation;

(5) Incompetency, misconduct, fraud, misrepresentation or dishonesty in the performance of the functions or duties of a marital and family therapist;

(6) Violation of, or assisting or enabling any person to violate, any provision of sections 337.700 to 337.739 or of any lawful rule or regulation adopted pursuant to sections 337.700 to 337.739;

(7) Impersonation of any person holding a license or allowing any person to use the person's license or diploma from any school;

(8) Revocation or suspension of a license or other right to practice marital and family therapy granted by another state, territory, federal agency or country upon grounds for which revocation or suspension is authorized in this state;

(9) Final adjudication as incapacitated by a court of competent jurisdiction;

(10) Assisting or enabling any person to practice or offer to practice marital and family therapy who is not licensed and is not currently eligible to practice under the provisions of sections 337.700 to 337.739;

(11) Obtaining a license based upon a material mistake of fact;

(12) Failure to display a valid license if so required by sections 337.700 to 337.739 or any rule promulgated hereunder;

(13) Violation of any professional trust or confidence;

(14) Use of any advertisement or solicitation which is false, misleading or deceptive to the general public or persons to whom the advertisement or solicitation is primarily directed;

(15) Being guilty of unethical conduct as defined in the ethical standards for marital and family therapists adopted by the committee by rule and filed with the secretary of state.

3. Any person, organization, association or corporation who reports or provides information to the committee under sections 337.700 to 337.739 and who does so in good faith shall not be subject to an action for civil damages as a result thereof.

4. After filing of such complaint, the proceedings shall be conducted in accordance with the provisions of chapter 621. Upon a finding by the administrative hearing commission that the grounds provided in subsection 2 of this section for disciplinary action are met, the division may censure or place the person named in the complaint on probation on such terms and conditions as the committee deems appropriate for a period not to exceed five years, or may suspend for a period not to exceed three years, or revoke the license.

(L. 1995 S.B. 69, et al., A.L. 2009 S.B. 296)



Section 337.733 Violations of marital and family therapists law, penalty — attorney general, duties — injunctions — venue.

Effective 28 Aug 2009

Title XXII OCCUPATIONS AND PROFESSIONS

337.733. Violations of marital and family therapists law, penalty — attorney general, duties — injunctions — venue. — 1. Violation of any provision of sections 337.700 to 337.739 is a class B misdemeanor.

2. All fees or other compensation received for services which are rendered in violation of sections 337.700 to 337.739 shall be refunded.

3. The department on behalf of the division may sue in its own name in any court in this state. The department shall inquire as to any violations of sections 337.700 to 337.739, may institute actions for penalties prescribed, and shall enforce generally the provisions of sections 337.700 to 337.739.

4. Upon application by the committee, the attorney general may on behalf of the division request that a court of competent jurisdiction grant an injunction, restraining order or other order as may be appropriate to enjoin a person from:

(1) Offering to engage or engaging in the performance of any acts or practices for which a certificate of registration or authority, permit or license is required upon a showing that such acts or practices were performed or offered to be performed without a certificate of registration or authority, permit or license;

(2) Engaging in any practice of business authorized by a certificate of registration or authority, permit or license issued pursuant to sections 337.700 to 337.739, upon a showing that the holder presents a substantial probability of serious harm to the health, safety or welfare of any resident of this state or client or patient of the licensee.

5. Any action brought pursuant to the provisions of this section shall be commenced either in the county in which such conduct occurred or in the county in which the defendant resides.

6. Any action brought under this section may be in addition to or in lieu of any penalty provided by sections 337.700 to 337.739 and may be brought concurrently with other actions to enforce the provisions of sections 337.700 to 337.739.

(L. 1995 S.B. 69, et al., A.L. 2009 S.B. 296)



Section 337.736 Confidentiality, exceptions.

Effective 28 Aug 1995

Title XXII OCCUPATIONS AND PROFESSIONS

337.736. Confidentiality, exceptions. — Persons licensed under the provisions of sections 337.700 to 337.739 may not disclose any information acquired from persons consulting them in their professional capacity, or be compelled to disclose such information except:

(1) With the written consent of the client, or in the case of the client's death or disability, the client's personal representative or other person authorized to sue or the beneficiary of any insurance policy on the client's life, health or physical condition;

(2) When such information pertains to a criminal act;

(3) When the person is a child under the age of eighteen years and the information acquired by the licensee indicated that the child was the victim of a crime;

(4) When the person waives the privilege by bringing charges against the licensee;

(5) When the licensee is called upon to testify in any court or administrative hearings concerning matters of adoption, adult abuse, child abuse, child neglect or other matters pertaining to the welfare of clients of the licensee; or

(6) When the licensee is collaborating or consulting with professional colleagues or an administrative superior on behalf of the client.

(L. 1995 S.B. 69, et al.)



Section 337.739 Committee, members, qualifications, terms, meetings, expenses, removal.

Effective 28 Aug 2010

Title XXII OCCUPATIONS AND PROFESSIONS

337.739. Committee, members, qualifications, terms, meetings, expenses, removal. — 1. There is created and established the "State Committee of Marital and Family Therapists" which shall consist of four family and marital therapists and two voting public members. The committee shall be appointed by the governor with the advice and consent of the senate. Committee members shall serve for a term of five years, except for the members first appointed, one public member and one other member shall be appointed for five years, two members shall be appointed for four years, the other public member and one other member appointed for three years. No person shall be eligible for appointment to the committee who has served as a member of the committee for a total of ten years. Members shall be appointed to represent a diversity in gender, race and ethnicity. No more than three members shall be from the same political party.

2. Each nonpublic committee member shall be a resident of the state of Missouri for one year, shall be a United States citizen, and shall meet all the requirements for licensing enumerated in sections 337.700 to 337.739, shall be licensed as a licensed marital and family therapist under sections 337.700 to 337.739, except the members of the first committee, who shall be licensed within six months of their appointment, and are actively engaged in the practice of marital and family therapy. If a member of the committee shall, during the member's term as a committee member, remove the member's domicile from the state of Missouri, then the committee shall immediately notify the governor, and the seat of that committee member shall be declared vacant. All such vacancies shall be filled by appointment as in the same manner as the first appointment, and the member so appointed shall serve for the unexpired term of the member whose seat has been declared vacant. The public members shall be at the time of each member's appointment a citizen of the United States; a resident of this state for a period of one year and a registered voter; a person who is not and never was a member of any profession licensed or regulated pursuant to this chapter or the spouse of such person; a person who does not have and never has had a material, financial interest in either the provision of the professional services regulated by this chapter, or an activity or organization directly related to any profession licensed or regulated pursuant to this chapter.

3. The committee shall hold a regular annual meeting at which it shall select from among its members a chairman and a secretary. A quorum of the committee shall consist of a majority of its members. In the absence of the chairman, the secretary shall conduct the office of the chairman.

4. No member of the committee shall receive any compensation for the performance of the member's official duties but shall be entitled to reimbursement for necessary and actual expenses incurred in the performance of the member's duties. The committee shall share resources and facilities with the office for the committee for professional counselors provided for in sections 337.500 to 337.540. All staff for the committee shall be provided by the director of the division of professional registration.

5. The governor may remove any member of the committee for misconduct, inefficiency, incompetency or neglect of office.

(L. 1995 S.B. 69, et al., A.L. 1999 H.B. 343, A.L. 2010 H.B. 2226, et al.)



Section 337.750 (Transferred 2002; now 337.068)

Effective 28 Aug 2002

Title XXII OCCUPATIONS AND PROFESSIONS






Chapter 338 Pharmacists and Pharmacies

Chapter Cross References



Section 338.010 Practice of pharmacy defined — auxiliary personnel — written protocol required, when — nonprescription drugs — rulemaking authority — therapeutic plan requirements — veterinarian defined — additional requirements — report.

Effective 28 Aug 2017

Title XXII OCCUPATIONS AND PROFESSIONS

338.010. Practice of pharmacy defined — auxiliary personnel — written protocol required, when — nonprescription drugs — rulemaking authority — therapeutic plan requirements — veterinarian defined — additional requirements — report. — 1. The “practice of pharmacy” means the interpretation, implementation, and evaluation of medical prescription orders, including any legend drugs under 21 U.S.C. Section 353; receipt, transmission, or handling of such orders or facilitating the dispensing of such orders; the designing, initiating, implementing, and monitoring of a medication therapeutic plan as defined by the prescription order so long as the prescription order is specific to each patient for care by a pharmacist; the compounding, dispensing, labeling, and administration of drugs and devices pursuant to medical prescription orders and administration of viral influenza, pneumonia, shingles, hepatitis A, hepatitis B, diphtheria, tetanus, pertussis, and meningitis vaccines by written protocol authorized by a physician for persons twelve years of age or older as authorized by rule or the administration of pneumonia, shingles, hepatitis A, hepatitis B, diphtheria, tetanus, pertussis, and meningitis vaccines by written protocol authorized by a physician for a specific patient as authorized by rule; the participation in drug selection according to state law and participation in drug utilization reviews; the proper and safe storage of drugs and devices and the maintenance of proper records thereof; consultation with patients and other health care practitioners, and veterinarians and their clients about legend drugs, about the safe and effective use of drugs and devices; and the offering or performing of those acts, services, operations, or transactions necessary in the conduct, operation, management and control of a pharmacy. No person shall engage in the practice of pharmacy unless he is licensed under the provisions of this chapter. This chapter shall not be construed to prohibit the use of auxiliary personnel under the direct supervision of a pharmacist from assisting the pharmacist in any of his or her duties. This assistance in no way is intended to relieve the pharmacist from his or her responsibilities for compliance with this chapter and he or she will be responsible for the actions of the auxiliary personnel acting in his or her assistance. This chapter shall also not be construed to prohibit or interfere with any legally registered practitioner of medicine, dentistry, or podiatry, or veterinary medicine only for use in animals, or the practice of optometry in accordance with and as provided in sections 195.070 and 336.220 in the compounding, administering, prescribing, or dispensing of his or her own prescriptions.

2. Any pharmacist who accepts a prescription order for a medication therapeutic plan shall have a written protocol from the physician who refers the patient for medication therapy services. The written protocol and the prescription order for a medication therapeutic plan shall come from the physician only, and shall not come from a nurse engaged in a collaborative practice arrangement under section 334.104, or from a physician assistant engaged in a supervision agreement under section 334.735.

3. Nothing in this section shall be construed as to prevent any person, firm or corporation from owning a pharmacy regulated by sections 338.210 to 338.315, provided that a licensed pharmacist is in charge of such pharmacy.

4. Nothing in this section shall be construed to apply to or interfere with the sale of nonprescription drugs and the ordinary household remedies and such drugs or medicines as are normally sold by those engaged in the sale of general merchandise.

5. No health carrier as defined in chapter 376 shall require any physician with which they contract to enter into a written protocol with a pharmacist for medication therapeutic services.

6. This section shall not be construed to allow a pharmacist to diagnose or independently prescribe pharmaceuticals.

7. The state board of registration for the healing arts, under section 334.125, and the state board of pharmacy, under section 338.140, shall jointly promulgate rules regulating the use of protocols for prescription orders for medication therapy services and administration of viral influenza vaccines. Such rules shall require protocols to include provisions allowing for timely communication between the pharmacist and the referring physician, and any other patient protection provisions deemed appropriate by both boards. In order to take effect, such rules shall be approved by a majority vote of a quorum of each board. Neither board shall separately promulgate rules regulating the use of protocols for prescription orders for medication therapy services and administration of viral influenza vaccines. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2007, shall be invalid and void.

8. The state board of pharmacy may grant a certificate of medication therapeutic plan authority to a licensed pharmacist who submits proof of successful completion of a board-approved course of academic clinical study beyond a bachelor of science in pharmacy, including but not limited to clinical assessment skills, from a nationally accredited college or university, or a certification of equivalence issued by a nationally recognized professional organization and approved by the board of pharmacy.

9. Any pharmacist who has received a certificate of medication therapeutic plan authority may engage in the designing, initiating, implementing, and monitoring of a medication therapeutic plan as defined by a prescription order from a physician that is specific to each patient for care by a pharmacist.

10. Nothing in this section shall be construed to allow a pharmacist to make a therapeutic substitution of a pharmaceutical prescribed by a physician unless authorized by the written protocol or the physician’s prescription order.

11. “Veterinarian”, “doctor of veterinary medicine”, “practitioner of veterinary medicine”, “DVM”, “VMD”, “BVSe”, “BVMS”, “BSe (Vet Science)”, “VMB”, “MRCVS”, or an equivalent title means a person who has received a doctor’s degree in veterinary medicine from an accredited school of veterinary medicine or holds an Educational Commission for Foreign Veterinary Graduates (EDFVG) certificate issued by the American Veterinary Medical Association (AVMA).

12. In addition to other requirements established by the joint promulgation of rules by the board of pharmacy and the state board of registration for the healing arts:

(1) A pharmacist shall administer vaccines by protocol in accordance with treatment guidelines established by the Centers for Disease Control and Prevention (CDC);

(2) A pharmacist who is administering a vaccine shall request a patient to remain in the pharmacy a safe amount of time after administering the vaccine to observe any adverse reactions. Such pharmacist shall have adopted emergency treatment protocols;

(3) In addition to other requirements by the board, a pharmacist shall receive additional training as required by the board and evidenced by receiving a certificate from the board upon completion, and shall display the certification in his or her pharmacy where vaccines are delivered.

13. A pharmacist shall provide a written report within fourteen days of administration of a vaccine to the patient’s primary health care provider, if provided by the patient, containing:

(1) The identity of the patient;

(2) The identity of the vaccine or vaccines administered;

(3) The route of administration;

(4) The anatomic site of the administration;

(5) The dose administered; and

(6) The date of administration.

(RSMo 1939 § 10005, A.L. 1951 p. 737, A.L. 1989 S.B. 39, A.L. 1990 H.B. 1287, A.L. 2007 S.B. 195, A.L. 2009 S.B. 296, A.L. 2011 H.B. 412 merged with S.B. 325, A.L. 2014 S.B. 716 merged with S.B. 754 merged with S.B. 808, A.L. 2017 S.B. 501)

Prior revisions: 1929 § 13140; 1919 § 4712; 1909 § 5764



Section 338.013 Pharmacy technician to register with board of pharmacy, fees, application, renewal — refusal to issue, when — employee disqualification list maintained, use.

Effective 28 Aug 2009

Title XXII OCCUPATIONS AND PROFESSIONS

338.013. Pharmacy technician to register with board of pharmacy, fees, application, renewal — refusal to issue, when — employee disqualification list maintained, use. — 1. Any person desiring to assist a pharmacist in the practice of pharmacy as defined in this chapter shall apply to the board of pharmacy for registration as a pharmacy technician. Such applicant shall be, at a minimum, legal working age and shall forward to the board the appropriate fee and written application on a form provided by the board. Such registration shall be the sole authorization permitted to allow persons to assist licensed pharmacists in the practice of pharmacy as defined in this chapter.

2. The board may refuse to issue a certificate of registration as a pharmacy technician to an applicant that has been adjudicated and found guilty, or has entered a plea of guilty or nolo contendere, of a violation of any state, territory or federal drug law, or to any felony or has violated any provision of subsection 2 of section 338.055. Alternately, the board may issue such person a registration, but may authorize the person to work as a pharmacy technician provided that person adheres to certain terms and conditions imposed by the board. The board shall place on the employment disqualification list the name of an applicant who the board has refused to issue a certificate of registration as a pharmacy technician, or the name of a person who the board has issued a certificate of registration as a pharmacy technician but has authorized to work under certain terms and conditions. The board shall notify the applicant of the applicant's right to file a complaint with the administrative hearing commission as provided by chapter 621.

3. If an applicant has submitted the required fee and an application for registration to the board of pharmacy, the applicant for registration as a pharmacy technician may assist a licensed pharmacist in the practice of pharmacy as defined in this chapter. The applicant shall keep a copy of the submitted application on the premises where the applicant is employed. If the board refuses to issue a certificate of registration as a pharmacy technician to an applicant, the applicant shall immediately cease assisting a licensed pharmacist in the practice of pharmacy.

4. A certificate of registration issued by the board shall be conspicuously displayed in the pharmacy or place of business where the registrant is employed.

5. Every pharmacy technician who desires to continue to be registered as provided in this section shall, within thirty days before the registration expiration date, file an application for the renewal, accompanied by the fee prescribed by the board. The registration shall lapse and become null and void thirty days after the expiration date.

6. The board shall maintain an employment disqualification list. No person whose name appears on the employment disqualification list shall work as a pharmacy technician, except as otherwise authorized by the board. The board may authorize a person whose name appears on the employment disqualification list to work or continue to work as a pharmacy technician provided the person adheres to certain terms and conditions imposed by the board.

7. The board may place on the employment disqualification list the name of a pharmacy technician who has been adjudicated and found guilty, or has entered a plea of guilty or nolo contendere, of a violation of any state, territory or federal drug law, or to any felony or has violated any provision of subsection 2 of section 338.055.

8. After an investigation and a determination has been made to place a person's name on the employment disqualification list, the board shall notify such person in writing mailed to the person's last known address:

(1) That an allegation has been made against the person, the substance of the allegation and that an investigation has been conducted which tends to substantiate the allegation;

(2) That such person's name has been added in the employment disqualification list of the board;

(3) The consequences to the person of being listed and the length of time the person's name will be on the list; and

(4) The person's right to file a complaint with the administrative hearing commission as provided in chapter 621.

9. The length of time a person's name shall remain on the disqualification list shall be determined by the board.

10. No hospital or licensed pharmacy shall knowingly employ any person whose name appears on the employee disqualification list, except that a hospital or licensed pharmacy may employ a person whose name appears on the employment disqualification list but the board has authorized to work under certain terms and conditions. Any hospital or licensed pharmacy shall report to the board any final disciplinary action taken against a pharmacy technician or the voluntary resignation of a pharmacy technician against whom any complaints or reports have been made which might have led to final disciplinary action that can be a cause of action for discipline by the board as provided for in subsection 2 of section 338.055. Compliance with the foregoing sentence may be interposed as an affirmative defense by the employer. Any hospital or licensed pharmacy which reports to the board in good faith shall not be liable for civil damages.

(L. 1997 S.B. 141, A.L. 2004 S.B. 1122, A.L. 2009 S.B. 296)



Section 338.015 Patient's freedom of choice to obtain prescription services, waiver — consultation and advice.

Effective 28 Aug 1990

Title XXII OCCUPATIONS AND PROFESSIONS

338.015. Patient's freedom of choice to obtain prescription services, waiver — consultation and advice. — 1. The provisions of sections 338.010 to 338.015 shall not be construed to inhibit the patient's freedom of choice to obtain prescription services from any licensed pharmacist. However, nothing in sections 338.010 to 338.315 abrogates the patient's ability to waive freedom of choice under any contract with regard to payment or coverage of prescription expense.

2. All pharmacists may provide pharmaceutical consultation and advice to persons concerning the safe and therapeutic use of their prescription drugs.

3. All patients shall have the right to receive a written prescription from their prescriber to take to the facility of their choice.

(L. 1990 H.B. 1287)

(1992) The use of the word “may” in statute permits pharmacist to provide consultation and advice to customers but does not impose duty on pharmacists to monitor customer's use of prescription drugs. Kampe v. Howard Stark Professional Pharmacy Inc., 841 S.W.2d 223 (Mo. App. W.D.).



Section 338.020 Application for license — requirements — examination — oath — penalty — military service, effect of.

Effective 28 Aug 2014

Title XXII OCCUPATIONS AND PROFESSIONS

338.020. Application for license — requirements — examination — oath — penalty — military service, effect of. — 1. Every person who shall hereafter desire to be licensed as a pharmacist shall file with the board of pharmacy an application setting forth his name and age, the place, or places, at which and the time spent in the study of the science and art of pharmacy, and the practical experience which the applicant has had under the direction of a legally licensed pharmacist, and shall appear at a time and place designated by the board of pharmacy and submit to an examination as to his qualifications for registration as a licensed pharmacist. Each application shall contain a statement that it is made under oath or affirmation and that its representations are true and correct to the best knowledge and belief of the person signing same, subject to the penalties of making a false affidavit or declaration.

2. So long as the person involved does not represent or hold himself or herself out as a pharmacist licensed to practice in this state, a Missouri pharmacist license shall not be required for a legally qualified pharmacist serving in the Armed Forces of the United States or a legally qualified pharmacist employed by the government of the United States or any bureau, division, or agency thereof who is engaged in the practice of pharmacy while in the discharge of his or her official duties.

(RSMo 1939 § 10006, A.L. 1947 V. I p. 277, A. 1949 H.B. 2075, A.L. 1981 S.B. 16, A.L. 1990 H.B. 1287, A.L. 2014 S.B. 808)

Prior revisions: 1929 § 13141; 1919 § 4713; 1909 § 5765



Section 338.030 Applicant — requirements for qualification.

Effective 28 Aug 2001

Title XXII OCCUPATIONS AND PROFESSIONS

338.030. Applicant — requirements for qualification. — An applicant for examination shall be twenty-one years of age and in addition shall furnish satisfactory evidence of his good moral character and have had one year practical experience under the supervision of a licensed pharmacist within a licensed pharmacy, or other location approved by the board, and shall be a graduate of a school or college of pharmacy whose requirements for graduation are satisfactory to and approved by the board of pharmacy.

(RSMo 1939 § 10014, A. 1949 H.B. 2075, A.L. 1951 p. 737, A.L. 1981 S.B. 16, A.L. 1990 H.B. 1287, A.L. 2001 H.B. 567)

Prior revisions: 1929 § 13142; 1919 § 4714; 1909 § 5766



Section 338.035 Application, contents — intern pharmacist — board shall promulgate rules, procedure.

Effective 28 Aug 2007

Title XXII OCCUPATIONS AND PROFESSIONS

338.035. Application, contents — intern pharmacist — board shall promulgate rules, procedure. — 1. Every person who desires to be licensed as an intern pharmacist shall file with the board of pharmacy an application, on a form to be provided by the board of pharmacy.

2. If an applicant for an intern pharmacist license has complied with the requirements of this section and with the rules and regulations of the board of pharmacy and is not denied a license on any of the grounds listed in section 338.055, the board of pharmacy may issue to him a license to practice as an intern pharmacist.

3. Any intern pharmacist who wishes to renew his license shall within thirty days before the license expiration date file an application for a renewal.

4. A licensed intern pharmacist may practice pharmacy only under the direct supervision of a pharmacist licensed by the board.

5. The board of pharmacy shall promulgate rules and regulations which shall further regulate the duties of intern pharmacists and shall set the amount of the fees which shall accompany the license and renewal applications for intern pharmacists.

6. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1990 H.B. 1287, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 2007 S.B. 272)



Section 338.040 License issued without examination, when — reciprocity — equivalency examination — fees.

Effective 28 Aug 1990

Title XXII OCCUPATIONS AND PROFESSIONS

338.040. License issued without examination, when — reciprocity — equivalency examination — fees. — 1. The board of pharmacy shall issue licenses to practice pharmacy in the state without examination to persons who have been legally registered or licensed as pharmacists in other states. Any applicant for a license under this section shall present satisfactory evidence of qualifications equal to those required from licensees in this state, that he was registered or licensed by examination in another state, and that the standard of competence required in the other state is not lower than that required in this state; but no license shall be issued until the board is satisfied that the other state accords similar recognition to the licensees of this state. Applicants for license under this section shall, with their application, forward a fee for the license as is determined by the board of pharmacy.

2. The board may by rule and regulation require any applicant under subsection 1 of this section to successfully complete any equivalency examination, practical examination, or any examination on Missouri laws pursuant to any rule or regulation as promulgated by the board.

3. Any individual who is registered or licensed in a foreign country may be licensed under the provisions of sections 338.010 to 338.315 upon presentation of satisfactory evidence of qualifications equal to those required of licensees in this state.

4. The board may require any applicant under subsection 3 of this section to successfully complete any equivalency examination, practical examination or any examination on Missouri laws pursuant to any rule and regulation as promulgated by the board.

(RSMo 1939 § 10008, A.L. 1961 p. 501, A.L. 1969 S.B. 390, A.L. 1981 S.B. 16, A.L. 1990 H.B. 1287)

Prior revisions: 1929 § 13144; 1919 § 4716; 1909 § 5768

(1974) Held that standards to be met by applicant for a reciprocal license are the standards that were in effect in this state at the time he was admitted in the state from which he is applying. Missouri State Board of Pharmacy v. Kennedy (A.), 511 S.W.2d 913.



Section 338.043 Temporary license — eligibility — renewal.

Effective 28 Aug 2001

Title XXII OCCUPATIONS AND PROFESSIONS

338.043. Temporary license — eligibility — renewal. — 1. Notwithstanding any provision of law to the contrary, the board of pharmacy may grant a temporary license to an applicant who meets such requirements as the board may prescribe by rule and regulation.

2. The license shall be renewable at the discretion of and with the approval of the board of pharmacy. A temporary license fee shall accompany the original application for a temporary license and a similar amount shall be paid in the event the temporary license is renewed.

(L. 1990 H.B. 1287, A.L. 1997 S.B. 141, A.L. 2001 H.B. 567)



Section 338.050 Pharmacist license, issued when, period covered.

Effective 28 Aug 1981

Title XXII OCCUPATIONS AND PROFESSIONS

338.050. Pharmacist license, issued when, period covered. — If the applicant for license as a pharmacist has complied with all the requirements of sections 338.010 and 338.020, the board of pharmacy shall enroll his name upon the register of pharmacists and issue to him a license which shall entitle him to practice as a pharmacist for a period ending with the expiration date of the license.

(RSMo 1939 § 10007, A. 1949 H.B. 2075, A.L. 1961 p. 501, A.L. 1971 S.B. 145, A.L. 1981 S.B. 16)

Prior revisions: 1929 § 13143; 1919 § 4715; 1909 § 5767



Section 338.055 Denial, revocation or suspension of license, grounds for — expedited procedure — additional discipline authorized, when.

Effective 28 Aug 2011

Title XXII OCCUPATIONS AND PROFESSIONS

338.055. Denial, revocation or suspension of license, grounds for — expedited procedure — additional discipline authorized, when. — 1. The board may refuse to issue any certificate of registration or authority, permit or license required pursuant to this chapter for one or any combination of causes stated in subsection 2 of this section or if the designated pharmacist-in-charge, manager-in-charge, or any officer, owner, manager, or controlling shareholder of the applicant has committed any act or practice in subsection 2 of this section. The board shall notify the applicant in writing of the reasons for the refusal and shall advise the applicant of his or her right to file a complaint with the administrative hearing commission as provided by chapter 621.

2. The board may cause a complaint to be filed with the administrative hearing commission as provided by chapter 621 against any holder of any certificate of registration or authority, permit or license required by this chapter or any person who has failed to renew or has surrendered his or her certificate of registration or authority, permit or license for any one or any combination of the following causes:

(1) Use of any controlled substance, as defined in chapter 195, or alcoholic beverage to an extent that such use impairs a person's ability to perform the work of any profession licensed or regulated by this chapter;

(2) The person has been finally adjudicated and found guilty, or entered a plea of guilty or nolo contendere, in a criminal prosecution under the laws of any state or of the United States, for any offense reasonably related to the qualifications, functions or duties of any profession licensed or regulated under this chapter, for any offense an essential element of which is fraud, dishonesty or an act of violence, or for any offense involving moral turpitude, whether or not sentence is imposed;

(3) Use of fraud, deception, misrepresentation or bribery in securing any certificate of registration or authority, permit or license issued pursuant to this chapter or in obtaining permission to take any examination given or required pursuant to this chapter;

(4) Obtaining or attempting to obtain any fee, charge, tuition or other compensation by fraud, deception or misrepresentation;

(5) Incompetence, misconduct, gross negligence, fraud, misrepresentation or dishonesty in the performance of the functions or duties of any profession licensed or regulated by this chapter;

(6) Violation of, or assisting or enabling any person to violate, any provision of this chapter, or of any lawful rule or regulation adopted pursuant to this chapter;

(7) Impersonation of any person holding a certificate of registration or authority, permit or license or allowing any person to use his or her certificate of registration or authority, permit, license, or diploma from any school;

(8) Denial of licensure to an applicant or disciplinary action against an applicant or the holder of a license or other right to practice any profession regulated by this chapter granted by another state, territory, federal agency, or country whether or not voluntarily agreed to by the licensee or applicant, including, but not limited to, surrender of the license upon grounds for which denial or discipline is authorized in this state;

(9) A person is finally adjudged incapacitated by a court of competent jurisdiction;

(10) Assisting or enabling any person to practice or offer to practice any profession licensed or regulated by this chapter who is not registered and currently eligible to practice under this chapter;

(11) Issuance of a certificate of registration or authority, permit or license based upon a material mistake of fact;

(12) Failure to display a valid certificate or license if so required by this chapter or any rule promulgated hereunder;

(13) Violation of any professional trust or confidence;

(14) Use of any advertisement or solicitation which is false, misleading or deceptive to the general public or persons to whom the advertisement or solicitation is primarily directed;

(15) Violation of the drug laws or rules and regulations of this state, any other state or the federal government;

(16) The intentional act of substituting or otherwise changing the content, formula or brand of any drug prescribed by written or oral prescription without prior written or oral approval from the prescriber for the respective change in each prescription; provided, however, that nothing contained herein shall prohibit a pharmacist from substituting or changing the brand of any drug as provided under section 338.056, and any such substituting or changing of the brand of any drug as provided for in section 338.056 shall not be deemed unprofessional or dishonorable conduct unless a violation of section 338.056 occurs;

(17) Personal use or consumption of any controlled substance unless it is prescribed, dispensed, or administered by a health care provider who is authorized by law to do so.

3. After the filing of such complaint, the proceedings shall be conducted in accordance with the provisions of chapter 621. Upon a finding by the administrative hearing commission that the grounds, provided in subsection 2 of this section, for disciplinary action are met, the board may, singly or in combination, censure or place the person named in the complaint on probation on such terms and conditions as the board deems appropriate for a period not to exceed five years, or may suspend, for a period not to exceed three years, or revoke the license, certificate, or permit. The board may impose additional discipline on a licensee, registrant, or permittee found to have violated any disciplinary terms previously imposed under this section or by agreement. The additional discipline may include, singly or in combination, censure, placing the licensee, registrant, or permittee named in the complaint on additional probation on such terms and conditions as the board deems appropriate, which additional probation shall not exceed five years, or suspension for a period not to exceed three years, or revocation of the license, certificate, or permit.

4. If the board concludes that a licensee or registrant has committed an act or is engaging in a course of conduct which would be grounds for disciplinary action which constitutes a clear and present danger to the public health and safety, the board may file a complaint before the administrative hearing commission requesting an expedited hearing and specifying the activities which give rise to the danger and the nature of the proposed restriction or suspension of the licensee's or registrant's license. Within fifteen days after service of the complaint on the licensee or registrant, the administrative hearing commission shall conduct a preliminary hearing to determine whether the alleged activities of the licensee or registrant appear to constitute a clear and present danger to the public health and safety which justify that the licensee's or registrant's license or registration be immediately restricted or suspended. The burden of proving that the actions of a licensee or registrant constitute a clear and present danger to the public health and safety shall be upon the state board of pharmacy. The administrative hearing commission shall issue its decision immediately after the hearing and shall either grant to the board the authority to suspend or restrict the license or dismiss the action.

5. If the administrative hearing commission grants temporary authority to the board to restrict or suspend the licensee's or registrant's license, such temporary authority of the board shall become final authority if there is no request by the licensee or registrant for a full hearing within thirty days of the preliminary hearing. The administrative hearing commission shall, if requested by the licensee or registrant named in the complaint, set a date to hold a full hearing under the provisions of chapter 621 regarding the activities alleged in the initial complaint filed by the board.

6. If the administrative hearing commission dismisses the action filed by the board pursuant to subsection 4 of this section, such dismissal shall not bar the board from initiating a subsequent action on the same grounds.

(L. 1971 S.B. 145, A.L. 1978 H.B. 933, A.L. 1981 S.B. 16, A.L. 1986 H.B. 999, A.L. 1998 H.B. 1601, et al., A.L. 2001 H.B. 567, A.L. 2004 S.B. 1122, A.L. 2011 H.B. 412 merged with S.B. 284)



Section 338.056 Generic substitutions may be made, when, form required for prescription blanks, exception — penalty.

Effective 28 Aug 2016

Title XXII OCCUPATIONS AND PROFESSIONS

338.056. Generic substitutions may be made, when, form required for prescription blanks, exception — penalty. — 1. Except as provided in subsection 2 of this section, the pharmacist filling prescription orders for drug products prescribed by trade or brand name may select another drug product with the same active chemical ingredients of the same strength, quantity and dosage form, and of the same generic drug or interchangeable biological product type, as determined by the United States Adopted Names and accepted by the Federal Food and Drug Administration. Selection pursuant to this section is within the discretion of the pharmacist, except as provided in subsection 2 of this section. The pharmacist who selects the drug or interchangeable biological product to be dispensed pursuant to this section shall assume the same responsibility for selecting the dispensed drug or biological product as would be incurred in filling a prescription for a drug or interchangeable biological product prescribed by generic or interchangeable biologic name. The pharmacist shall not select a drug or interchangeable biological product pursuant to this section unless the product selected costs the patient less than the prescribed product.

2. A pharmacist who receives a prescription for a brand name drug or biological product may, unless requested otherwise by the purchaser, select a less expensive generically equivalent or interchangeable biological product under the following circumstances:

(1) If a written prescription is involved, the prescription form used shall have two signature lines at opposite ends at the bottom of the form. Under the line at the right side shall be clearly printed the words: “Dispense as Written”. Under the line at the left side shall be clearly printed the words “Substitution Permitted”. The prescriber shall communicate the instructions to the pharmacist by signing the appropriate line. No prescription shall be valid without the signature of the prescriber on one of these lines;

(2) If an oral prescription is involved, the practitioner or the practitioner’s agent, communicating the instructions to the pharmacist, shall instruct the pharmacist as to whether or not a therapeutically equivalent generic drug or interchangeable biological product may be substituted. The pharmacist shall note the instructions on the file copy of the prescription.

3. All prescriptions written in the state of Missouri by practitioners authorized to write prescriptions shall be on forms which comply with subsection 2 hereof.

4. Notwithstanding the provisions of subsection 2 of this section to the contrary, a pharmacist may fill a prescription for a brand name drug by substituting a generically equivalent drug or interchangeable biological product when substitution is allowed in accordance with the laws of the state where the prescribing practitioner is located.

5. Violations of this section are infractions.

(L. 1978 H.B. 933, A.L. 1996 H.B. 1237, A.L. 2016 S.B. 875)



Section 338.059 Prescriptions, how labeled.

Effective 28 Aug 2016

Title XXII OCCUPATIONS AND PROFESSIONS

338.059. Prescriptions, how labeled. — 1. It shall be the duty of a licensed pharmacist or a physician to affix or have affixed by someone under the pharmacist’s or physician’s supervision a label to each and every container provided to a consumer in which is placed any prescription drug or biological product upon which is typed or written the following information:

(1) The date the prescription is filled;

(2) The sequential number or other unique identifier;

(3) The patient’s name;

(4) The prescriber’s directions for usage;

(5) The prescriber’s name;

(6) The name and address of the pharmacy;

(7) The exact name and dosage of the drug dispensed;

(8) There may be one line under the information provided in subdivisions (1) to (7) of this subsection stating “Refill” with a blank line or squares following or the words “No Refill”;

(9) When a generic or interchangeable biological substitution is dispensed, the name of the manufacturer or an abbreviation thereof shall appear on the label or in the pharmacist’s records as required in section 338.100.

2. The label of any drug or biological product which is sold at wholesale in this state and which requires a prescription to be dispensed at retail shall contain the name of the manufacturer, expiration date, if applicable, batch or lot number and national drug code.

(L. 1971 S.B. 145, A.L. 1973 S.B. 42, A.L. 1978 H.B. 933, A.L. 1997 S.B. 141, A.L. 2014 S.B. 754 merged with S.B. 808, A.L. 2016 S.B. 875)



Section 338.060 Renewal of license or permit — late renewal or failure to renew, effect — continuing education requirements — inactive license issued when — changed to active, procedure.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

338.060. Renewal of license or permit — late renewal or failure to renew, effect — continuing education requirements — inactive license issued when — changed to active, procedure. — 1. Every licensed pharmacist or permit holder who desires to continue in the practice of this profession shall, within thirty days before the license expiration date, file an application for the renewal, which application shall be accompanied by the fee prescribed in sections 338.010 to 338.198.

2. If any pharmacist fails, after the expiration of the pharmacist's license, to make application to the board for its renewal, the pharmacist's name shall be removed from the register of licensed pharmacists, and such person, in order to again become registered as a licensed pharmacist, shall be required to pay all delinquent fees. Any pharmacist who fails to renew the pharmacist's license within two years of its expiration and then desires to be preregistered shall be treated in the same manner as a person who has never been licensed. Any registered pharmacist whose certificate of registration has expired while the pharmacist has been engaged in active duty with the United States Army, United States Navy, United States Air Force, the Marine Corps, Coast Guard, or any other branch of the armed services or the state militia called into the service or training of the United States of America, or in training or education under the supervision of the United States preliminary to induction into the military services may have the pharmacist's certificate of registration renewed without paying any lapse, renewal or registration fee or without passing any examination, if within one year after the termination of such service, training or education, other than by dishonorable discharge, the pharmacist furnishes the board with an affidavit to the effect that the pharmacist has been so engaged and that the pharmacist's service, training or education has terminated.

3. Except as provided in subsection 5 of this section, when applying for a renewal of the license as required by the provisions of this section, each licensed pharmacist shall submit proof of the completion of at least fifteen hours of board-approved continuing education courses during each twelve-month period immediately preceding the date of the application for renewal of the license. The board shall prescribe the form to be completed. No license shall be renewed unless the holder thereof has complied with the provisions of this subsection.

4. The proof of completion of such continuing education shall be in such form as the board may require. The approved courses shall include those offered by correspondence, but the board shall approve all courses of instruction which may be used to satisfy the education requirements of subsection 3 of this section.

5. Each licensed pharmacist may, instead of submitting proof of the completion of the required continuing education courses, apply for an inactive license at the time the pharmacist makes application for the renewal of the pharmacist's license and pay the required renewal fee. An inactive license shall then be issued, and may be renewed biennially. While the inactive license is in effect the pharmacist shall not practice pharmacy. The inactive license may be changed to a regular license without other examination whenever the pharmacist submits proof of the completion of continuing education courses for the total amount of such courses not completed since the pharmacist was last licensed on an active basis.

(RSMo 1939 § 10009, A.L. 1943 p. 521, A.L. 1947 V. I p. 277, A. 1949 H.B. 2075, A.L. 1951 p. 737, A.L. 1981 S.B. 16, A.L. 1984 S.B. 478, A.L. 1997 S.B. 141, A.L. 1999 H.B. 343)

Prior revisions: 1929 § 13145; 1919 § 4717; 1909 § 5769



Section 338.065 Disciplinary hearings — grounds for discipline.

Effective 28 Aug 2004

Title XXII OCCUPATIONS AND PROFESSIONS

338.065. Disciplinary hearings — grounds for discipline. — 1. At such time as the final trial proceedings are concluded whereby a licensee or registrant, or any person who has failed to renew or has surrendered his or her certificate of registration or authority, permit, or license, has been adjudicated and found guilty, or has entered a plea of guilty or nolo contendere, in a felony prosecution pursuant to the laws of the state of Missouri, the laws of any other state, territory, or the laws of the United States of America for any offense reasonably related to the qualifications, functions or duties of a licensee, permittee, or registrant pursuant to this chapter or any felony offense, an essential element of which is fraud, dishonesty or an act of violence, or for any felony offense involving moral turpitude, whether or not sentence is imposed, the board of pharmacy may hold a disciplinary hearing to singly or in combination censure or place the licensee, permittee, or registrant named in the complaint on probation on such terms and conditions as the board deems appropriate for a period not to exceed five years, or may suspend, for a period not to exceed three years, or revoke the license, certificate, registration or permit.

2. Anyone who has been revoked or denied a license, permit or certificate to practice in another state may automatically be denied a license or permit to practice in this state. However, the board of pharmacy may establish other qualifications by which a person may ultimately be qualified and licensed to practice in Missouri.

(L. 1990 H.B. 1287, A.L. 1997 S.B. 141, A.L. 1999 H.B. 343, A.L. 2004 S.B. 1122)



Section 338.067 Revocation and restoration of license — conditions.

Effective 28 Aug 1990

Title XXII OCCUPATIONS AND PROFESSIONS

338.067. Revocation and restoration of license — conditions. — 1. In any order of revocation, the board may provide that the person may not apply for reinstatement of his license for a period of time ranging from two to seven years following the date of the order of revocation. All stay orders shall toll this time period.

2. Before restoring to good standing a license, certificate or permit issued under sections 338.010 to 338.315 which has been in a revoked, suspended or inactive state for any cause for more than two years, the board may require the applicant to attend such continuing pharmaceutical education courses and pass such examinations as the board may direct.

(L. 1990 H.B. 1287)



Section 338.070 Fees, amount, how set, collection, disposition — fund, created, use, funds transferred to general revenue, when.

Effective 28 Aug 1997

Title XXII OCCUPATIONS AND PROFESSIONS

338.070. Fees, amount, how set, collection, disposition — fund, created, use, funds transferred to general revenue, when. — 1. The board of pharmacy shall set the amount of the fees which this chapter authorizes and requires by rules and regulations promulgated pursuant to chapter 536. The fees shall be set at a level to produce revenue which shall not substantially exceed the cost and expense of administering this chapter. All fees shall be paid before an applicant may be admitted to examination or his or her name placed upon the register of pharmacists, or before any license or permit, or any renewal thereof, is issued by the board.

2. All fees payable pursuant to the provisions of this chapter shall be collected by the division of professional registration and transmitted to the department of revenue for deposit in the state treasury to the credit of the fund to be known as the "Board of Pharmacy Fund".

3. The provisions of section 33.080 to the contrary notwithstanding, money in this fund shall not be transferred and placed to the credit of general revenue until the amount in the fund at the end of the biennium exceeds two times the amount of the appropriation from the board's funds for the preceding fiscal year or, if the board requires by rule permit renewal less frequently than yearly, then three times the appropriation from the board's funds for the preceding fiscal year. The amount, if any, in the fund which shall lapse is that amount in the fund which exceeds the appropriate multiple of the appropriations from the board's funds for the preceding fiscal year.

(RSMo 1939 § 10015, A.L. 1947 V. I p. 277, A.L. 1953 p. 613, A.L. 1961 p. 501, A.L. 1969 S.B. 390, A.L. 1981 S.B. 16, A.L. 1985 S.B. 99, A.L. 1997 S.B. 141)

Prior revisions: 1929 § 13151; 1919 § 4723; 1909 § 5775



Section 338.075 Adverse actions against licensee, notification to board of pharmacy, when —r ulemaking authority.

Effective 28 Aug 2016

Title XXII OCCUPATIONS AND PROFESSIONS

338.075. Adverse actions against licensee, notification to board of pharmacy, when —r ulemaking authority. — 1. All licensees, registrants, and permit holders of the board of pharmacy shall report to the board of pharmacy:

(1) Any final adverse action taken by another licensing state, jurisdiction, or government agency against any license, permit, or authorization held by the person or entity to practice or operate as a pharmacist, intern pharmacist, pharmacy technician, pharmacy, drug distributor, drug manufacturer, or drug outsourcing facility. For purposes of this section, “adverse action” shall include, but is not limited to, revocation, suspension, censure, probation, disciplinary reprimand, or disciplinary restriction of a license, permit, or other authorization or a voluntary surrender of such license, permit, or other authorization in lieu of discipline or adverse action;

(2) Any surrender of a license or authorization to practice or operate as a pharmacist, intern pharmacist, pharmacy technician, pharmacy, drug distributor, drug manufacturer, or drug outsourcing facility while under disciplinary investigation by another licensing state, jurisdiction, or governmental agency; and

(3) Any exclusion to participate in any state or federally funded health care program such as Medicare, Medicaid, or MO HealthNet for fraud, abuse, or submission of any false or fraudulent claim, payment, or reimbursement request.

2. Reports shall be submitted as provided by the board of pharmacy by rule.

3. The board of pharmacy shall promulgate rules to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2016, shall be invalid and void.

(L. 2016 S.B. 865 & 866)



Section 338.080 Display of license or renewal required.

Effective 28 Aug 1990

Title XXII OCCUPATIONS AND PROFESSIONS

338.080. Display of license or renewal required. — Every license to practice as a pharmacist, and every permit issued to any person under the provisions of this chapter to establish a pharmacy, and every renewal of such license or permit, shall be conspicuously exposed in the pharmacy or place of business of which the pharmacist or other person to whom it is issued is the owner or manager or in which he is employed.

(RSMo 1939 § 10009, A.L. 1943 p. 521, A.L. 1947 V. I p. 277, A. 1949 H.B. 2075, A.L. 1990 H.B. 1287)

Prior revisions: 1929 § 13145; 1919 § 4717; 1909 § 5769



Section 338.085 Interchangeable biological products, pharmacist may dispense as substitute, when — recordkeeping — rulemaking authority.

Effective 28 Aug 2016

Title XXII OCCUPATIONS AND PROFESSIONS

338.085. Interchangeable biological products, pharmacist may dispense as substitute, when — recordkeeping — rulemaking authority. — 1. As used in this chapter, the following terms shall mean:

(1) “Biological product”, the same meaning as such term is defined under 42 U.S.C. Section 262;

(2) “Interchangeable biological product”, a biological product that the Food and Drug Administration:

(a) Has licensed and determined meets the standards for interchangeability under 42 U.S.C. Section 262(k)(4); or

(b) Has determined is therapeutically equivalent as set forth in the latest edition of or supplement to the Food and Drug Administration’s Approved Drug Products with Therapeutic Equivalence Evaluations (Orange Book).

2. A pharmacist may substitute an interchangeable biological product for a prescribed product only if all of the following conditions are met:

(1) The substituted product has been determined by the Food and Drug Administration to be an interchangeable biological product with the prescribed biological product;

(2) The substitution occurs according to the provisions of section 338.056; and

(3) The pharmacy informs the patient of the substitution.

3. Within five business days following the dispensing of a biological product, the dispensing pharmacist or the pharmacist’s designee shall make an entry of the specific product provided to the patient including the name of the product and manufacturer. The communication shall be conveyed by making an entry that can be electronically accessed by the prescriber through one of the following means:

(1) An interoperable electronic medical records system;

(2) An electronic prescribing technology;

(3) A pharmacy benefit management system; or

(4) A pharmacy record.

4. Entry into an electronic records system as described in this subsection is presumed to provide notice to the prescriber. Otherwise, if an entry cannot be made under the provisions of subsection 3 of this section, the pharmacist shall communicate the biological product dispensed to the prescriber using facsimile, telephone, electronic transmission, or other prevailing means, except that communication shall not be required if:

(1) There is no Food and Drug Administration approved interchangeable biological product for the product prescribed; or

(2) A refill prescription is not changed from the product dispensed on the prior filling of the prescription.

5. The pharmacist shall maintain records in a manner consistent with section 338.100.

6. The pharmacist shall label prescriptions in a manner consistent with section 338.059.

7. The board of pharmacy shall maintain a link on its website to the current list of all biological products determined by the Food and Drug Administration to be interchangeable with a specific biological product.

8. The board of pharmacy may promulgate rules for compliance with the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2016, shall be invalid and void.

(L. 2016 S.B. 875)



Section 338.090 Sale of poisons — regulations.

Effective 28 Aug 1949

Title XXII OCCUPATIONS AND PROFESSIONS

338.090. Sale of poisons — regulations. — 1. It shall be unlawful for any person to retail any poisons enumerated in schedules "A" and "B", except as follows: Schedule "A" arsenic and its preparations, biniodide of mercury, cyanide of potassium, hydrocyanic acid, strychnia, and all other poisonous vegetable alkaloids and their salts, and the essential oil of bitter almonds. Schedule "B" opium and its preparations, except paregoric and other preparations of opium containing less than two grains to the ounce, aconite, bella donna, colchicum, conium, nux vomica, henbane, savin, ergot, cotton root, cantharides, creosote, veratrum, digitalis, and their pharmaceutical preparations, croton oil, chloroform, chloral hydrate, sulphate of zinc, corrosive sublimate, red precipitate, white precipitate, mineral acids, carbolic acid, oxalic acid, without labeling the box, vessel or paper in which the said poison is contained, and also the outside wrapper or cover with the name of the article, the word "poison" and the name and place of business of the seller.

2. Nor shall it be lawful for any person to sell or deliver any poisons enumerated in schedules "A" and "B" unless, upon due inquiry, it is found that the purchaser is aware of its poisonous character and represents that it is to be used for legitimate purposes. Nor shall it be lawful for any registered pharmacists to sell any poisons included in schedule "A" without, before delivering the same to the purchaser, causing an entry to be made in a book kept for that purpose, stating the date of sale, name and address of purchaser, the name of the poison sold, the purpose for which it was represented by the purchaser to be required and the name of the dispenser, such book to be always open for inspection by the proper authorities, and to be preserved for at least five years.

3. The provisions of this section shall not apply to the dispensing of poison in not unusual quantities or doses upon the prescription of practitioners of medicine.

(RSMo 1939 § 10018, A. 1949 H.B. 2075)

Prior revisions: 1929 § 13152; 1919 § 4724; 1909 § 5776

CROSS REFERENCE:

Pesticides registration, 281.210 to 281.310



Section 338.095 Prescription, drug order, defined — telephone prescription, defined — prescription and medical information may be provided, when.

Effective 28 Aug 2007

Title XXII OCCUPATIONS AND PROFESSIONS

338.095. Prescription, drug order, defined — telephone prescription, defined — prescription and medical information may be provided, when. — 1. The terms "prescription" and "prescription drug order" are hereby defined as a lawful order for medications or devices issued and signed by an authorized prescriber within the scope of his professional practice which is to be dispensed or administered by a pharmacist or dispensed or administered pursuant to section 334.104 to and for the ultimate user. The terms "prescription" and "drug order" do not include an order for medication requiring a prescription to be dispensed, which is provided for the immediate administration to the ultimate user or recipient.

2. The term "telephone prescription" is defined as an order for medications or devices transmitted to a pharmacist by telephone or similar electronic medium by an authorized prescriber or his authorized agent acting in the course of his professional practice which is to be dispensed or administered by a pharmacist or dispensed or administered pursuant to section 334.104 to and for the ultimate user. A telephone prescription shall be promptly reduced to written or electronic medium by the pharmacist and shall comply with all laws governing prescriptions and record keeping.

3. A licensed pharmacist may lawfully provide prescription or medical information to a licensed health care provider or his agent who is legally qualified to administer medications and treatments and who is involved in the treatment of the patient. The information may be derived by direct contact with the prescriber or through a written protocol approved by the prescriber. Such information shall authorize the provider to administer appropriate medications and treatments.

4. Nothing in this section shall be construed to limit the authority of other licensed health care providers to prescribe, administer, or dispense medications and treatments within the scope of their professional practice.

5. It shall be an unauthorized practice of pharmacy and hence unlawful for any person other than the patient or the patient's authorized representative to accept a prescription presented to be dispensed unless that person is located on a premises licensed by the board as a pharmacy.

(L. 1993 H.B. 564, A.L. 2007 S.B. 195)



Section 338.100 Records required to be kept — requirements.

Effective 28 Aug 2016

Title XXII OCCUPATIONS AND PROFESSIONS

338.100. Records required to be kept — requirements. — 1. Every permit holder of a licensed pharmacy shall cause to be kept in a uniform fashion consistent with this section a suitable book, file, or electronic record-keeping system in which shall be preserved, for a period of not less than five years, the original or order of each drug or biological product which has been compounded or dispensed at such pharmacy, according to and in compliance with standards provided by the board, and shall produce the same in court or before any grand jury whenever lawfully required. A licensed pharmacy may maintain its prescription file on readable microfilm for records maintained over three years. After September, 1999, a licensed pharmacy may preserve prescription files on microfilm or by electronic media storage for records maintained over three years. The pharmacist in charge shall be responsible for complying with the permit holder’s record-keeping system in compliance with this section. Records maintained by a pharmacy that contain medical or drug information on patients or their care shall be considered as confidential and shall only be released according to standards provided by the board. Upon request, the pharmacist in charge of such pharmacy shall furnish to the prescriber, and may furnish to the person for whom such prescription was compounded or dispensed, a true and correct copy of the original prescription. The file of original prescriptions kept in any format in compliance with this section, and other confidential records, as defined by law, shall at all times be open for inspection by board of pharmacy representatives. Records maintained in an electronic record-keeping system shall contain all information otherwise required in a manual record-keeping system. Electronic records shall be readily retrievable. Pharmacies may electronically maintain the original prescription or prescription order for each drug or biological product and may electronically annotate any change or alteration to a prescription record in the electronic record-keeping system as authorized by law; provided however, original written and faxed prescriptions shall be physically maintained on file at the pharmacy under state and federal controlled substance laws.

2. An institutional pharmacy located in a hospital shall be responsible for maintaining records of the transactions of the pharmacy as required by federal and state laws and as necessary to maintain adequate control and accountability of all drugs. This shall include a system of controls and records for the requisitioning and dispensing of pharmaceutical supplies where applicable to patients, nursing care units and to other departments or services of the institution. Inspection performed pursuant to this subsection shall be consistent with the provisions of section 197.100.

3. “Electronic record-keeping system”, as used in this section, shall mean a system, including machines, methods of organization, and procedures, that provides input, storage, processing, communications, output, and control functions for digitized images of original prescriptions.

(RSMo 1939 § 10019, A.L. 1971 S.B. 145, A.L. 1990 H.B. 1287, A.L. 1997 S.B. 141, A.L. 1999 H.B. 343, A.L. 2010 S.B. 754, A.L. 2016 S.B. 875)

Prior revisions: 1929 § 13153; 1919 § 4725; 1909 § 5777



Section 338.110 Board of pharmacy, members, qualifications, terms.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

338.110. Board of pharmacy, members, qualifications, terms. — 1. The board of pharmacy shall consist of seven persons not connected with any school of pharmacy. Six members shall be licensed as pharmacists and actively engaged in the practice of pharmacy within this state, and at least one of these shall be a person who provides, on a full-time basis, pharmaceutical services to a hospital, skilled nursing facility or an intermediate care facility. The other member shall be a voting public member. All members shall be appointed by the governor, with the approval of the senate, and shall hold their office for five years from the date of their appointment and until their successors shall have been appointed and qualified.

2. Annually the Missouri Pharmaceutical Association may submit to the director of the division of professional registration the names of five persons licensed as pharmacists within this state, and from this number, or from others, the governor, with the approval of the senate, shall appoint one member to fill the vacancy annually occurring in the board of pharmacy, and vacancies occurring from any other cause shall be filled in like manner. This subsection shall not apply to public member vacancies.

3. The public member shall be at the time of his or her appointment a citizen of the United States; a resident of this state for a period of one year and a registered voter; a person who is not and never was a member of any profession licensed or regulated pursuant to this chapter or the spouse of such person; and a person who does not have and never has had a material, financial interest in either the providing of the professional services regulated by this chapter, or an activity or organization directly related to any profession licensed or regulated pursuant to this chapter. All members, including public members, shall be chosen from lists submitted by the director of the division of professional registration. The duties of the public member shall not include the determination of the technical requirements to be met for licensure or whether any person meets such technical requirements or of the technical competence or technical judgment of a licensee or a candidate for licensure.

(RSMo 1939 § 10010, A. 1949 H.B. 2075, A.L. 1981 S.B. 16, A.L. 1999 H.B. 343)

Prior revisions: 1929 § 13146; 1919 § 4718; 1909 § 5770



Section 338.120 Board of pharmacy — organization.

Effective 28 Aug 1997

Title XXII OCCUPATIONS AND PROFESSIONS

338.120. Board of pharmacy — organization. — Annually the board of pharmacy shall organize by the election of a president and vice president who shall hold their offices for one year and until their successors shall have been elected and qualified.

(RSMo 1939 § 10011, A.L. 1981 S.B. 16, A.L. 1997 S.B. 141)

Prior revisions: 1929 § 13147; 1919 § 4719; 1909 § 5771



Section 338.130 Compensation of board members, personnel.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

338.130. Compensation of board members, personnel. — 1. Each member of the board shall receive as compensation an amount set by the board not to exceed fifty dollars for each day devoted to the affairs of the board, and shall be entitled to reimbursement of the member's expenses necessarily incurred in the discharge of the member's official duties.

2. The board may employ such board personnel, as defined in subdivision (4) of subsection 10 of section 324.001, as it deems necessary to carry out the provisions of this chapter. The compensation and expenses of such personnel and all expenses incurred by the board in carrying into execution the provisions of this chapter shall be paid out of the board of pharmacy fund upon a warrant on the state treasurer.

(RSMo 1939 § 10017, A. 1949 H.B. 2075, A.L. 1961 p. 503, A.L. 1969 S.B. 390, A.L. 1981 S.B. 16, A.L. 1997 S.B. 141, A.L. 2008 S.B. 788)

Prior revisions: 1929 § 13149; 1919 § 4721; 1909 § 5773



Section 338.132 Board of pharmacy, salary schedule for employees to be established.

Effective 28 Aug 2005

Title XXII OCCUPATIONS AND PROFESSIONS

338.132. Board of pharmacy, salary schedule for employees to be established. — Any provision of the law to the contrary notwithstanding, the board of pharmacy shall prepare and maintain an equitable salary schedule for professional staff that are employees of the board. The positions and classification plan for personnel attributed to the inspection of licensed entities within this chapter shall allow for a comparison of such positions with similar positions in adjoining states. Board of pharmacy professional positions shall not be compensated at more than ninety percent parity for corresponding positions within adjoining states for pharmacists employed in those positions.

(L. 2005 S.B. 177 § 1)



Section 338.140 Board of pharmacy, powers, duties — advisory committee, appointment, duties — letters of reprimand, censure or warning.

Effective 28 Aug 2011

Title XXII OCCUPATIONS AND PROFESSIONS

338.140. Board of pharmacy, powers, duties — advisory committee, appointment, duties — letters of reprimand, censure or warning. — 1. The board of pharmacy shall have a common seal, and shall have power to adopt such rules and bylaws not inconsistent with law as may be necessary for the regulation of its proceedings and for the discharge of the duties imposed pursuant to sections 338.010 to 338.198, and shall have power to employ an attorney to conduct prosecutions or to assist in the conduct of prosecutions pursuant to sections 338.010 to 338.198.

2. The board shall keep a record of its proceedings.

3. The board of pharmacy shall make annually to the governor and, upon written request, to persons licensed pursuant to the provisions of this chapter a written report of its proceedings.

4. The board of pharmacy shall appoint an advisory committee composed of six members, one of whom shall be a representative of pharmacy but who shall not be a member of the pharmacy board, three of whom shall be representatives of wholesale drug distributors as defined in section 338.330, one of whom shall be a representative of drug manufacturers, and one of whom shall be a licensed veterinarian recommended to the board of pharmacy by the board of veterinary medicine. The committee shall review and make recommendations to the board on the merit of all rules and regulations dealing with pharmacy distributors, wholesale drug distributors, drug manufacturers, and veterinary legend drugs which are proposed by the board.

5. A majority of the board shall constitute a quorum for the transaction of business.

6. Notwithstanding any other provisions of law to the contrary, the board may issue letters of reprimand, censure or warning to any holder of a license or registration required pursuant to this chapter for any violations that could result in disciplinary action as defined in section 338.055.

(RSMo 1939 § 10012, A.L. 1981 S.B. 16, A.L. 1989 S.B. 39, A.L. 1997 S.B. 141, A.L. 2011 H.B. 412 merged with S.B. 325)

Prior revisions: 1929 § 13148; 1919 § 4720; 1909 § 5772



Section 338.142 Drug take-back program, board authorized to expend, allocate, or award funds.

Effective 28 Aug 2017

Title XXII OCCUPATIONS AND PROFESSIONS

338.142. Drug take-back program, board authorized to expend, allocate, or award funds. — The Missouri board of pharmacy, in consultation with the Missouri department of health and senior services, shall be authorized to expend, allocate, or award funds appropriated to the board to private or public entities to develop a drug take-back program. Such program shall collect and dispose of Schedule II and III controlled substances, as described in section 195.017.

(L. 2017 S.B. 501)



Section 338.145 Board president may administer oaths and issue subpoenas — enforcement of subpoenas.

Effective 28 Aug 2004

Title XXII OCCUPATIONS AND PROFESSIONS

338.145. Board president may administer oaths and issue subpoenas — enforcement of subpoenas. — 1. The president of the board may, upon majority vote of the board, administer oaths, issue subpoenas duces tecum, and require production of documents and records from any person or entity not licensed by the board when such documents and records are not otherwise available to the board pursuant to the board's inspection authority granted in sections 338.100 and 338.150. Subpoenas duces tecum shall be served by a person authorized to serve subpoenas of courts of record. In lieu of requiring attendance of a person to produce original documents in response to a subpoena duces tecum, the board may require sworn copies of such documents to be filed with it or delivered to its designated representative.

2. The board may enforce its subpoenas duces tecum by applying to the circuit court of Cole County, the county of the investigation, hearing or proceeding, or any county where the records reside or may be found for an order upon any person who shall fail to obey a subpoena duces tecum to show cause why such subpoena duces tecum should not be enforced, which such order and a copy of the application therefor shall be served upon the person in the same manner as a summons in a civil action. If the circuit court shall, after a hearing, determine that the subpoena duces tecum should be sustained and enforced, such court shall proceed to enforce the subpoena duces tecum in the same manner as though the subpoena had been issued in a civil case in the circuit court.

(L. 2004 S.B. 1122)



Section 338.150 Inspections by authorized representatives of board, where — testing program authorized — rulemaking authority.

Effective 28 Aug 2013

Title XXII OCCUPATIONS AND PROFESSIONS

338.150. Inspections by authorized representatives of board, where — testing program authorized — rulemaking authority. — 1. Any person authorized by the board of pharmacy is hereby given the right of entry and inspection upon all open premises purporting or appearing to be drug or chemical stores, apothecary shops, pharmacies or places of business for exposing for sale, or the dispensing or selling of drugs, pharmaceuticals, medicines, chemicals or poisons or for the compounding of physicians' or veterinarians' prescriptions.

2. The board may establish and implement a program for testing drugs or drug products maintained, compounded, filled, or dispensed by licensees, registrants, or permit holders of the board. The board shall pay all testing costs and shall reimburse the licensee, registrant, or permit holder for the reasonable, usual, and customary cost of the drug or drug product requested for testing.

3. The board shall promulgate rules to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2013, shall be invalid and void.

(RSMo 1939 § 10016, A.L. 1951 p. 737, A.L. 1961 p. 503, A.L. 1980 H.B. 1266, A.L. 1981 S.B. 16, A.L. 2011 H.B. 412 merged with S.B. 325, A.L. 2013 H.B. 315 merged with S.B. 306)



Section 338.155 Immunity from civil liability, when.

Effective 28 Aug 2004

Title XXII OCCUPATIONS AND PROFESSIONS

338.155. Immunity from civil liability, when. — 1. Any person who in good faith and without malice reports, provides information, or cooperates in any manner with the board, or assists the board in any manner including, but not limited to, any applicant or licensee, whether or not the applicant or licensee is the subject of an investigation, record custodians, consultants, attorneys, board members, agents, employees, staff or expert witnesses, in the course of any investigation, hearing or other proceeding conducted by or before the board pursuant to the provisions of this chapter shall not be subject to an action for civil damages as a result of providing such information and cooperating with the board.

2. No physician or other authorized prescriber who, in good faith, cooperates with the board by writing a prescription or drug order at the request of the board pursuant to a routine inspection or a lawful investigation shall, by virtue of that cooperation, be in violation of this chapter or any drug laws of this state and shall be acting as an agent of the state and, as such, shall have sovereign immunity for those actions.

3. No licensee, registrant, permit holder, or other individual or entity subject to the board's jurisdiction who, in good faith, fills a prescription presented by the board as part of an inspection or investigation shall, by virtue of that act, be in violation of this chapter or the drug laws of this state, provided the prescription is otherwise prepared and dispensed in a lawful manner.

(L. 2004 S.B. 1122)



Section 338.165 Class B pharmacies subject to department inspection, when — definitions — rulemaking authority — certificate of medication therapeutic plan authority required, when — dispensing of medications, requirements — advisory committee.

Effective 28 Aug 2014

Title XXII OCCUPATIONS AND PROFESSIONS

338.165. Class B pharmacies subject to department inspection, when — definitions — rulemaking authority — certificate of medication therapeutic plan authority required, when — dispensing of medications, requirements — advisory committee. — 1. As used in this section, the following terms mean:

(1) "Board", the Missouri board of pharmacy;

(2) "Hospital", a hospital as defined in section 197.020;

(3) "Hospital clinic or facility", a clinic or facility under the common control, management, or ownership of the same hospital or hospital system;

(4) "Medical staff committee", the committee or other body of a hospital or hospital system responsible for formulating policies regarding pharmacy services and medication management;

(5) "Medication order", an order for a legend drug or device that is:

(a) Authorized or issued by an authorized prescriber acting within the scope of his or her professional practice or pursuant to a protocol or standing order approved by the medical staff committee; and

(b) To be distributed or administered to the patient by a health care practitioner or lawfully authorized designee at a hospital or a hospital clinic or facility;

(6) "Patient", an individual receiving medical diagnosis, treatment or care at a hospital or a hospital clinic or facility.

2. The department of health and senior services shall have sole authority and responsibility for the inspection and licensure of hospitals as provided by chapter 197 including, but not limited to all parts, services, functions, support functions and activities which contribute directly or indirectly to patient care of any kind whatsoever. However, the board may inspect a class B pharmacy or any portion thereof that is not under the inspection authority vested in the department of health and senior services by chapter 197 to determine compliance with this chapter or the rules of the board. This section shall not be construed to bar the board from conducting an investigation pursuant to a public or governmental complaint to determine compliance by an individual licensee or registrant of the board with any applicable provisions of this chapter or the rules of the board.

3. The department of health and senior services shall have authority to promulgate rules in conjunction with the board governing medication distribution and the provision of medication therapy services by a pharmacist at or within a hospital. Rules may include, but are not limited to, medication management, preparation, compounding, administration, storage, distribution, packaging and labeling. Until such rules are jointly promulgated, hospitals shall comply with all applicable state law and department of health and senior services rules governing pharmacy services and medication management in hospitals. The rulemaking authority granted herein to the department of health and senior services shall not include the dispensing of medication by prescription.

4. All pharmacists providing medication therapy services shall obtain a certificate of medication therapeutic plan authority as provided by rule of the board. Medication therapy services may be provided by a pharmacist for patients of a hospital pursuant to a protocol with a physician as required by section 338.010 or pursuant to a protocol approved by the medical staff committee. However, the medical staff protocol shall include a process whereby an exemption to the protocol for a patient may be granted for clinical efficacy should the patient's physician make such request. The medical staff protocol shall also include an appeals process to request a change in a specific protocol based on medical evidence presented by a physician on staff.

5. Medication may be dispensed by a class B hospital pharmacy pursuant to a prescription or a medication order.

6. A drug distributor license shall not be required to transfer medication from a class B hospital pharmacy to a hospital clinic or facility for patient care or treatment.

7. Medication dispensed by a class A pharmacy located in a hospital to a hospital patient for use or administration outside of the hospital under a medical staff-approved protocol for medication therapy shall be dispensed only by a prescription order for medication therapy from an individual physician for a specific patient.

8. Medication dispensed by a hospital to a hospital patient for use or administration outside of the hospital shall be labeled as provided by rules jointly promulgated by the department of health and senior services and the board including medication distributed for administration by or under the supervision of a health care practitioner at a hospital clinic or facility.

9. This section shall not be construed to preempt any law or rule governing controlled substances.

10. Any rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall only become effective if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly under chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2014, shall be invalid and void.

11. The board shall appoint an advisory committee to review and make recommendations to the board on the merit of all rules and regulations to be jointly promulgated by the board and the department of health and senior services pursuant to the joint rulemaking authority granted by this section. The advisory committee shall consist of:

(1) Two representatives designated by the Missouri Hospital Association, one of whom shall be a pharmacist;

(2) One pharmacist designated by the Missouri Society of Health System Pharmacists;

(3) One pharmacist designated by the Missouri Pharmacy Association;

(4) One pharmacist designated by the department of health and senior services from a hospital with a licensed bed count that does not exceed fifty beds or from a critical access hospital as defined by the department of social services for purposes of MO HealthNet reimbursement;

(5) One pharmacist designated by the department of health and senior services from a hospital with a licensed bed count that exceeds two hundred beds; and

(6) One pharmacist designated by the board with experience in the provision of hospital pharmacy services.

12. Nothing in this section shall be construed to limit the authority of a licensed health care provider to prescribe, administer, or dispense medications and treatments within the scope of their professional practice.

(L. 2014 S.B. 754 merged with S.B. 808)



Section 338.170 Title of pharmacist — used by whom.

Effective 28 Aug 1951

Title XXII OCCUPATIONS AND PROFESSIONS

338.170. Title of pharmacist — used by whom. — It shall be unlawful for any person not legally licensed as a pharmacist to take, use or exhibit the title of pharmacist, or licensed or registered pharmacist, or the title druggist or apothecary, or any other title or description of like import.

(RSMo 1939 § 10020, A.L. 1951 p. 737)

Prior revisions: 1929 § 13154; 1919 § 4726; 1909 § 5778

(1968) Punitive damages were proper in case where it was alleged that defendant who was not registered pharmacist filled prescription without supervision of person who was registered pharmacist. Duensing v. Huscher (Mo.), 431 S.W.2d 169.



Section 338.180 Prosecution of offenders.

Effective 28 Aug 1949

Title XXII OCCUPATIONS AND PROFESSIONS

338.180. Prosecution of offenders. — Upon receiving information that any provision of sections 338.010 to 338.190 has been or is being violated, the secretary of the board of pharmacy shall investigate the matter, and upon probable cause appearing, shall, under the direction of the board, file a complaint and prosecute the offender therefor. It shall be the duty of the prosecuting attorney, upon the request of the secretary, to take charge of and conduct such prosecutions.

(RSMo 1939 § 10013, A. 1949 H.B. 2075)

Prior revisions: 1929 § 13150; 1919 § 4722; 1909 § 5774



Section 338.185 Board has access to certain court records.

Effective 28 Aug 1990

Title XXII OCCUPATIONS AND PROFESSIONS

338.185. Board has access to certain court records. — After August 28, 1990, notwithstanding any other provisions of law, the board of pharmacy shall have access to records involving an applicant for a license or permit or renewal of a license or permit as provided within this chapter, where the applicant has been adjudicated and found guilty or entered a plea of guilty or nolo contendere in a prosecution under the laws of any state or of the United States for any offense reasonably related to the qualifications, functions, or duties of any profession licensed or regulated under this chapter, for any offense an essential element of which is fraud, dishonesty or an act of violence or for any offense involving moral turpitude, whether or not sentence is imposed.

(L. 1990 H.B. 1287)



Section 338.190 Violation of law by licensee — penalty.

Effective 28 Aug 1990

Title XXII OCCUPATIONS AND PROFESSIONS

338.190. Violation of law by licensee — penalty. — Any person who is licensed under this chapter who violates any provision of sections 338.010 to 338.190 shall, upon conviction, be adjudged guilty of a class A misdemeanor.

(RSMo 1939 § 10022, A.L. 1951 p. 737, A.L. 1981 S.B. 16, A.L. 1990 H.B. 1287)

Prior revisions: 1929 § 13156; 1919 § 4728; 1909 § 5780



Section 338.195 Violation of law by person not licensed — penalty.

Effective 01 Jan 2017, see footnote

Title XXII OCCUPATIONS AND PROFESSIONS

338.195. Violation of law by person not licensed — penalty. — Any person, who is not licensed under this chapter, who violates any provision of sections 338.010 to 338.315 shall, upon conviction, be adjudged guilty of a class D felony.

(L. 1990 H.B. 1287, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 338.196 Prescription by practitioner licensed in another state, may be filled, requirement.

Effective 28 Aug 1991

Title XXII OCCUPATIONS AND PROFESSIONS

338.196. Prescription by practitioner licensed in another state, may be filled, requirement. — Notwithstanding the provisions of section 338.056 to the contrary, a pharmacist may fill a prescription written by a practitioner licensed in a state other than Missouri according to the practitioner's direction as to generic substitution.

(L. 1991 H.B. 444 § 5)



Section 338.198 Pharmacist may fill prescription forwarded by authorized agent.

Effective 28 Aug 1993

Title XXII OCCUPATIONS AND PROFESSIONS

338.198. Pharmacist may fill prescription forwarded by authorized agent. — Other provisions of law to the contrary notwithstanding, a pharmacist may fill a physician's prescription or the prescription of an advanced practice nurse working under a collaborative practice arrangement with a physician, when it is forwarded to the pharmacist by a registered professional nurse or registered physician's assistant or other authorized agent. The written collaborative practice arrangement shall specifically state that the registered professional nurse or registered physician assistant is permitted to authorize a pharmacist to fill a prescription on behalf of the physician.

(L. 1993 H.B. 564)



Section 338.200 Pharmacist may dispense emergency prescription, when, requirements — rulemaking authority.

Effective 28 Aug 2016

Title XXII OCCUPATIONS AND PROFESSIONS

*338.200. Pharmacist may dispense emergency prescription, when, requirements — rulemaking authority. — 1. In the event a pharmacist is unable to obtain refill authorization from the prescriber due to death, incapacity, or when the pharmacist is unable to obtain refill authorization from the prescriber, a pharmacist may dispense an emergency supply of medication if:

(1) In the pharmacist’s professional judgment, interruption of therapy might reasonably produce undesirable health consequences;

(2) The pharmacy previously dispensed or refilled a prescription from the applicable prescriber for the same patient and medication;

(3) The medication dispensed is not a controlled substance;

(4) The pharmacist informs the patient or the patient’s agent either verbally, electronically, or in writing at the time of dispensing that authorization of a prescriber is required for future refills; and

(5) The pharmacist documents the emergency dispensing in the patient’s prescription record, as provided by the board by rule.

2. (1) If the pharmacist is unable to obtain refill authorization from the prescriber, the amount dispensed shall be limited to the amount determined by the pharmacist within his or her professional judgment as needed for the emergency period, provided the amount dispensed shall not exceed a seven-day supply.

(2) In the event of prescriber death or incapacity or inability of the prescriber to provide medical services, the amount dispensed shall not exceed a thirty-day supply.

3. Pharmacists or permit holders dispensing an emergency supply pursuant to this section shall promptly notify the prescriber or the prescriber’s office of the emergency dispensing, as required by the board by rule.

4. An emergency supply may not be dispensed pursuant to this section if the pharmacist has knowledge that the prescriber has otherwise prohibited or restricted emergency dispensing for the applicable patient.

5. The determination to dispense an emergency supply of medication under this section shall only be made by a pharmacist licensed by the board.

6. The board shall promulgate rules to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2013, shall be invalid and void.

(L. 2013 H.B. 315, A.L 2016 S.B. 608 merged with S.B. 635)

Effective 8-28-16 (S.B. 635); *10-14-16 (S.B. 608), see § 21.250

*S.B. 608 was vetoed July 5, 2016. The veto was overridden on September 14, 2016.



Section 338.202 Maintenance medications, pharmacist may exercise professional judgment on quantity dispensed, when.

Effective 28 Aug 2016

Title XXII OCCUPATIONS AND PROFESSIONS

*338.202. Maintenance medications, pharmacist may exercise professional judgment on quantity dispensed, when. — 1. Notwithstanding any other provision of law to the contrary, unless the prescriber has specified on the prescription that dispensing a prescription for a maintenance medication in an initial amount followed by periodic refills is medically necessary, a pharmacist may exercise his or her professional judgment to dispense varying quantities of maintenance medication per fill up to the total number of dosage units as authorized by the prescriber on the original prescription, including any refills. Dispensing of the maintenance medication based on refills authorized by the physician or prescriber on the prescription shall be limited to no more than a ninety-day supply of the medication, and the maintenance medication shall have been previously prescribed to the patient for at least a three-month period.

2. For the purposes of this section, “maintenance medication” is and means a medication prescribed for chronic long-term conditions and that is taken on a regular, recurring basis; except that, it shall not include controlled substances, as defined in and under section 195.010.

(L. 2016 H.B. 1682 merged with H.B. 1816 merged with S.B. 608 merged with S.B. 865 & 866 merged with S.B. 973)

Effective 8-28-16 (H.B. 1682); 8-28-16 (H.B. 1816); 8-28-16 (S.B. 865 & 866); 8-28-16 (S.B. 973); *10-14-16 (S.B. 608), see § 21.250

*S.B. 608 was vetoed July 5, 2016. The veto was overridden on September 14, 2016.



Section 338.205 Opioid antagonist, storage and dispensing of without a license, when.

Effective 28 Aug 2016

Title XXII OCCUPATIONS AND PROFESSIONS

338.205. Opioid antagonist, storage and dispensing of without a license, when. — 1. Notwithstanding any other law or regulation to the contrary, any person or organization acting under a standing order issued by a health care professional who is otherwise authorized to prescribe an opioid antagonist may store an opioid antagonist without being subject to the licensing and permitting requirements of this chapter and may dispense an opioid antagonist if the person does not collect a fee or compensation for dispensing the opioid antagonist.

2. As used in this section, the term“emergency opioid antagonist” means naloxone hydrochloride that blocks the effects of an opioid overdose that is administered in a manner approved by the United States Food and Drug Administration, or any accepted medical practice of administering.

(L. 2016 H.B. 1568)



Section 338.210 Pharmacy defined — practice of pharmacy to be conducted at pharmacy location — rulemaking authority.

Effective 28 Aug 2011

Title XXII OCCUPATIONS AND PROFESSIONS

338.210. Pharmacy defined — practice of pharmacy to be conducted at pharmacy location — rulemaking authority. — 1. Pharmacy refers to any location where the practice of pharmacy occurs or such activities are offered or provided by a pharmacist or another acting under the supervision and authority of a pharmacist, including every premises or other place:

(1) Where the practice of pharmacy is offered or conducted;

(2) Where drugs, chemicals, medicines, any legend drugs under 21 U.S.C. Section 353, prescriptions, or poisons are compounded, prepared, dispensed or sold or offered for sale at retail;

(3) Where the words "pharmacist", "apothecary", "drugstore", "drugs", and any other symbols, words or phrases of similar meaning or understanding are used in any form to advertise retail products or services;

(4) Where patient records or other information is maintained for the purpose of engaging or offering to engage in the practice of pharmacy or to comply with any relevant laws regulating the acquisition, possession, handling, transfer, sale or destruction of drugs, chemicals, medicines, prescriptions or poisons.

2. All activity or conduct involving the practice of pharmacy as it relates to an identifiable prescription or drug order shall occur at the pharmacy location where such identifiable prescription or drug order is first presented by the patient or the patient's authorized agent for preparation or dispensing, unless otherwise expressly authorized by the board.

3. The requirements set forth in subsection 2 of this section shall not be construed to bar the complete transfer of an identifiable prescription or drug order pursuant to a verbal request by or the written consent of the patient or the patient's authorized agent.

4. The board is hereby authorized to enact rules waiving the requirements of subsection 2 of this section and establishing such terms and conditions as it deems necessary, whereby any activities related to the preparation, dispensing or recording of an identifiable prescription or drug order may be shared between separately licensed facilities.

5. If a violation of this chapter or other relevant law occurs in connection with or adjunct to the preparation or dispensing of a prescription or drug order, any permit holder or pharmacist-in-charge at any facility participating in the preparation, dispensing, or distribution of a prescription or drug order may be deemed liable for such violation.

6. Nothing in this section shall be construed to supersede the provisions of section 197.100.

(L. 1951 p. 734 § 1(a), A.L. 2001 H.B. 567, A.L. 2011 H.B. 412 merged with S.B. 325)



Section 338.220 Operation of pharmacy without permit or license unlawful — application for permit, classifications, fee — duration of permit.

Effective 28 Aug 2014

Title XXII OCCUPATIONS AND PROFESSIONS

338.220. Operation of pharmacy without permit or license unlawful — application for permit, classifications, fee — duration of permit. — 1. It shall be unlawful for any person, copartnership, association, corporation or any other business entity to open, establish, operate, or maintain any pharmacy as defined by statute without first obtaining a permit or license to do so from the Missouri board of pharmacy. A permit shall not be required for an individual licensed pharmacist to perform nondispensing activities outside of a pharmacy, as provided by the rules of the board. A permit shall not be required for an individual licensed pharmacist to administer drugs, vaccines, and biologicals by protocol, as permitted by law, outside of a pharmacy. The following classes of pharmacy permits or licenses are hereby established:

(1) Class A: Community/ambulatory;

(2) Class B: Hospital pharmacy;

(3) Class C: Long-term care;

(4) Class D: Nonsterile compounding;

(5) Class E: Radio pharmaceutical;

(6) Class F: Renal dialysis;

(7) Class G: Medical gas;

(8) Class H: Sterile product compounding;

(9) Class I: Consultant services;

(10) Class J: Shared service;

(11) Class K: Internet;

(12) Class L: Veterinary;

(13) Class M: Specialty (bleeding disorder);

(14) Class N: Automated dispensing system (health care facility);

(15) Class O: Automated dispensing system (ambulatory care);

(16) Class P: Practitioner office/clinic.

2. Application for such permit or license shall be made upon a form furnished to the applicant; shall contain a statement that it is made under oath or affirmation and that its representations are true and correct to the best knowledge and belief of the person signing same, subject to the penalties of making a false affidavit or declaration; and shall be accompanied by a permit or license fee. The permit or license issued shall be renewable upon payment of a renewal fee. Separate applications shall be made and separate permits or licenses required for each pharmacy opened, established, operated, or maintained by the same owner.

3. All permits, licenses or renewal fees collected pursuant to the provisions of sections 338.210 to 338.370 shall be deposited in the state treasury to the credit of the Missouri board of pharmacy fund, to be used by the Missouri board of pharmacy in the enforcement of the provisions of sections 338.210 to 338.370, when appropriated for that purpose by the general assembly.

4. Class L: veterinary permit shall not be construed to prohibit or interfere with any legally registered practitioner of veterinary medicine in the compounding, administering, prescribing, or dispensing of their own prescriptions, or medicine, drug, or pharmaceutical product to be used for animals.

5. Except for any legend drugs under 21 U.S.C. Section 353, the provisions of this section shall not apply to the sale, dispensing, or filling of a pharmaceutical product or drug used for treating animals.

6. A "class B hospital pharmacy" shall be defined as a pharmacy owned, managed, or operated by a hospital as defined by section 197.020 or a clinic or facility under common control, management or ownership of the same hospital or hospital system. This section shall not be construed to require a class B hospital pharmacy permit or license for hospitals solely providing services within the practice of pharmacy under the jurisdiction of, and the licensure granted by, the department of health and senior services under and pursuant to chapter 197.

7. Upon application to the board, any hospital that holds a pharmacy permit or license on August 28, 2014, shall be entitled to obtain a class B pharmacy permit or license without fee, provided such application shall be submitted to the board on or before January 1, 2015.

(L. 1951 p. 734 § 1, A.L. 1969 S.B. 390, A.L. 1981 S.B. 16, A.L. 1989 S.B. 39, A.L. 1997 S.B. 141, A.L. 1999 H.B. 343, A.L. 2001 H.B. 567, A.L. 2004 S.B. 1122, A.L. 2007 H.B. 780 merged with S.B. 272, A.L. 2009 S.B. 296, A.L. 2011 H.B. 412 merged with S.B. 325, A.L. 2013 H.B. 315, A.L. 2014 S.B. 754 merged with S.B. 808)



Section 338.230 Disposition of fees.

Effective 28 Aug 1989

Title XXII OCCUPATIONS AND PROFESSIONS

338.230. Disposition of fees. — All fees collected under the provisions of sections 338.210 to 338.370 shall be deposited in the state treasury to the credit of the Missouri board of pharmacy fund, to be used by the Missouri board of pharmacy in the enforcement of the provisions of sections 338.210 to 338.370, when appropriated for that purpose by the general assembly.

(L. 1951 p. 734 § 3, A.L. 1989 S.B. 39)



Section 338.240 Evidence required for issuance of permit — veterinary permit pharmacy, designation of supervising registered pharmacist, when.

Effective 28 Aug 2011

Title XXII OCCUPATIONS AND PROFESSIONS

338.240. Evidence required for issuance of permit — veterinary permit pharmacy, designation of supervising registered pharmacist, when. — 1. Upon evidence satisfactory to the said Missouri board of pharmacy:

(1) That the pharmacy for which a permit, or renewal thereof, is sought, will be conducted in full compliance with sections 338.210 to 338.300, with existing laws, and with the rules and regulations as established hereunder by said board;

(2) That the equipment and facilities of such pharmacy are such that it can be operated in a manner not to endanger the public health or safety;

(3) That such pharmacy is equipped with proper pharmaceutical and sanitary appliances and kept in a clean, sanitary and orderly manner;

(4) That the management of said pharmacy is under the supervision of either a registered pharmacist, or an owner or employee of the owner, who has at his or her place of business a registered pharmacist employed for the purpose of compounding physician's or veterinarian's prescriptions in the event any such prescriptions are compounded or sold;

(5) That said pharmacy is operated in compliance with the rules and regulations legally prescribed with respect thereto by the Missouri board of pharmacy, a permit or renewal thereof shall be issued to such persons as the said board of pharmacy shall deem qualified to conduct such pharmacy.

2. In lieu of a registered pharmacist as required by subdivision (4) of subsection 1 of this section, a pharmacy permit holder that only holds a class L veterinary permit and no other pharmacy permit may designate a supervising registered pharmacist who shall be responsible for reviewing the activities and records of the class L pharmacy permit holder as established by the board by rule. The supervising registered pharmacist shall not be required to be physically present on site during the business operations of a class L pharmacy permit holder identified in subdivision (5) of subsection 1 of this section when noncontrolled legend drugs under 21 U.S.C. Section 353 are being dispensed for use in animals, but shall be specifically present on site when any noncontrolled drugs for use in animals are being compounded.

(L. 1951 p. 734 § 2, A.L. 2011 H.B. 412 merged with S.B. 325)



Section 338.250 Equipment required — manner of operation of pharmacy — compliance with state and federal laws required.

Effective 28 Aug 1998

Title XXII OCCUPATIONS AND PROFESSIONS

338.250. Equipment required — manner of operation of pharmacy — compliance with state and federal laws required. — No pharmacy shall be licensed under the provisions of this chapter unless it is equipped with proper pharmaceutical equipment and reference manuals, so that the practice of pharmacy may be accurately and properly performed. The board shall prescribe the minimum of technical equipment which the pharmacy shall at all times possess. Such requirements may vary, depending upon the population served, but shall be consistently and uniformly enforced. No permit shall be issued or renewed for the operation of a pharmacy unless the pharmacy shall be operated in a manner and according to the rules and regulations prescribed by law and by the Missouri board of pharmacy with respect to obtaining and maintaining such a permit. Any pharmacy that receives or possesses drugs or devices shall be held responsible for compliance with all laws within this chapter as well as state and federal drug laws on all drugs received or possessed, including but not limited to drugs and devices received or possessed pursuant to a consignment arrangement.

(L. 1951 p. 734 § 6, A.L. 1990 H.B. 1287, A.L. 1998 S.B. 940)



Section 338.255 Specific prescription or nonprescription drugs or devices, no requirement to carry.

Effective 28 Aug 2013

Title XXII OCCUPATIONS AND PROFESSIONS

338.255. Specific prescription or nonprescription drugs or devices, no requirement to carry. — Notwithstanding any other provision of law, no pharmacy licensed in this state shall be required to carry or maintain in inventory any specific prescription or nonprescription drug or device.

(L. 2013 S.B. 126)



Section 338.260 Business name not to include certain words unless supervised by pharmacist — historical names permitted — board of pharmacy may enforce.

Effective 28 Aug 2009

Title XXII OCCUPATIONS AND PROFESSIONS

338.260. Business name not to include certain words unless supervised by pharmacist — historical names permitted — board of pharmacy may enforce. — 1. No person shall carry on, conduct or transact a business under a name which contains as part of the name the words "pharmacist", "pharmacy", "apothecary", "apothecary shop", "chemist shop", "drug store", "druggist", "drugs", "consultant pharmacist", or any word of similar or like import, unless the place of business is supervised by a licensed pharmacist.

2. Nothing in this chapter shall be construed to prevent any person from using a historical name in reference to any building, structure, or business so long as the person is not engaged in the practice of pharmacy as defined in section 338.010.

3. Notwithstanding the provisions of subsection 2 of this section, the board of pharmacy shall retain authority to enforce the provisions of subsection 1 of this section against any person offering for sale any naturopathic or homeopathic service or any herbal, nutritional, vitamin, dietary, mineral, or other supplement intended for human application, absorption, or consumption.

(L. 1951 p. 737 § 338.170, A.L. 1990 H.B. 1287, A.L. 2009 S.B. 394)



Section 338.270 Renewal applications to be made, when.

Effective 28 Aug 2016

Title XXII OCCUPATIONS AND PROFESSIONS

338.270. Renewal applications to be made, when. — 1. Application blanks for renewal permits shall be mailed to each permittee on or before the first day of the month in which the permit expires and, if application for renewal of permit is not made before the first day of the following month, the existing permit, or renewal thereof, shall lapse and become null and void upon the last day of that month.

2. The board of pharmacy shall not renew a nonresident pharmacy license if the renewal applicant does not hold a current pharmacy license or its equivalent in the state in which the nonresident pharmacy is located.

(L. 1951 p. 734 § 3, A.L. 1981 S.B. 16, A.L. 2016 S.B. 865 & 866)



Section 338.280 Board of pharmacy, rules and regulations.

Effective 28 Aug 1981

Title XXII OCCUPATIONS AND PROFESSIONS

338.280. Board of pharmacy, rules and regulations. — The Missouri board of pharmacy may make such rules and regulations, not inconsistent with law, as may be necessary to carry out the purposes and enforce the provisions of sections 338.210 to 338.300.

(L. 1951 p. 734 § 4, A.L. 1971 S.B. 145, A.L. 1981 S.B. 16)

(1987) Board of Pharmacy has no jurisdiction to regulate pharmacies in hospitals. Missouri Hospital Association v. Department of Consumer Affairs, Regulation and Licensing. 731 S.W.2d 262 (Mo.App.).

(1987) This section does not give the Board of Pharmacy the authority or jurisdiction to promulgate rules and regulations regarding in-hospital dispensing of drugs. Missouri Hospital Association v. Missouri Department of Consumer Affairs, Regulation and Licensing. 731 S.W.2d 262 (Mo.App.).



Section 338.285 Board may file complaint, when, where filed.

Effective 28 Aug 2001

Title XXII OCCUPATIONS AND PROFESSIONS

338.285. Board may file complaint, when, where filed. — The board is hereby authorized and empowered, when examination or inspection of a pharmacy shall disclose to the board that the pharmacy is not being operated or conducted according to such legal rules and regulations and the laws of Missouri with respect thereto, to cause a complaint to be filed before the administrative hearing commission pursuant to chapter 621 charging the holder of a permit to operate a pharmacy with conduct constituting grounds for discipline in accordance with section 338.055.

(L. 1971 S.B. 145, A.L. 2001 H.B. 567)



Section 338.290 Appeals from decision of board, notice of right.

Effective 28 Aug 1981

Title XXII OCCUPATIONS AND PROFESSIONS

338.290. Appeals from decision of board, notice of right. — Any person denied a permit to establish or operate a pharmacy, or renewal of such permit, may appeal the decision of the board of pharmacy in the manner provided by law, and shall be notified of this right at the time of denial.

(L. 1951 p. 734 § 5, A.L. 1981 S.B. 16)



Section 338.300 Permit to be posted — not transferable.

Effective 28 Aug 1981

Title XXII OCCUPATIONS AND PROFESSIONS

338.300. Permit to be posted — not transferable. — The permit, or renewal thereof, issued under the provisions of sections 338.210 to 338.300, and under which a pharmacy is being operated, shall be posted and exposed in a conspicuous place in such pharmacy; such permit or renewal of permit shall not be transferable.

(L. 1951 p. 734 § 3, A.L. 1981 S.B. 16)



Section 338.310 Violation, a misdemeanor.

Effective 28 Aug 1981

Title XXII OCCUPATIONS AND PROFESSIONS

338.310. Violation, a misdemeanor. — Every person who violates any provision of sections 338.210 to 338.300 shall, upon conviction thereof, be adjudged guilty of a class C misdemeanor.

(L. 1951 p. 734 § 7, A.L. 1981 S.B. 16)



Section 338.314 Inspection of pharmacy within certain facilities authorized — applicability of law.

Effective 28 Aug 2014

Title XXII OCCUPATIONS AND PROFESSIONS

338.314. Inspection of pharmacy within certain facilities authorized — applicability of law. — Nothing in sections 338.010 to 338.315 shall authorize the board of pharmacy to conduct an inspection of a long-term care facility licensed under the provisions of chapter 198 by the Missouri department of health and senior services, except that the board of pharmacy may inspect any licensed pharmacy located within a long-term care facility. However, the provisions of sections 338.010 to 338.315 shall apply to all individuals licensed as a pharmacist and practicing pharmacy as defined in section 338.010.

(L. 1990 H.B. 1287, A.L. 2014 H.B. 1299 Revision)



Section 338.315 Receipt of drugs from unlicensed distributor or pharmacy, unlawful — penalty — pharmacy-to-pharmacy transfers, limit — legend drugs, inventories and records — rulemaking authority.

Effective 01 Jan 2017, see footnote

Title XXII OCCUPATIONS AND PROFESSIONS

338.315. Receipt of drugs from unlicensed distributor or pharmacy, unlawful — penalty — pharmacy-to-pharmacy transfers, limit — legend drugs, inventories and records — rulemaking authority. — 1. Except as otherwise provided by the board by rule, it shall be unlawful for any pharmacist, pharmacy owner or person employed by a pharmacy to knowingly purchase or receive any legend drugs under 21 U.S.C. Section 353 from other than a licensed or registered drug distributor or licensed pharmacy. Any person who violates the provisions of this section shall, upon conviction, be adjudged guilty of a class A misdemeanor. Any subsequent conviction shall constitute a class E felony.

2. Notwithstanding any other provision of law to the contrary, the sale, purchase, or trade of a prescription drug by a pharmacy to other pharmacies is permissible if the total dollar volume of such sales, purchases, or trades are in compliance with the rules of the board and do not exceed five percent of the pharmacy's total annual prescription drug sales.

3. Pharmacies shall establish and maintain inventories and records of all transactions regarding the receipt and distribution or other disposition of legend drugs. Such records shall be maintained for two years and be readily available upon request by the board or its representatives.

4. The board shall promulgate rules to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2012, shall be invalid and void.

(L. 1989 S.B. 39, A.L. 2011 S.B. 325, A.L. 2012 H.B. 1563, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 338.320 Committee established, purpose, members, duties — sunset provision.

Effective 28 Aug 2012, see footnote

Title XXII OCCUPATIONS AND PROFESSIONS

338.320. Committee established, purpose, members, duties — sunset provision. — 1. There is hereby established the "Missouri Electronic Prior Authorization Committee" in order to facilitate, monitor, and report to the general assembly on Missouri-based efforts to contribute to the establishment of national electronic prior authorization standards. Such efforts shall include the Missouri-based electronic prior authorization pilot program established under subsection 5 of this section and the study and dissemination of information by the committee of the efforts of the National Council on Prescription Drug Programs (NCPDP) to develop national electronic prior authorization standards. The committee shall advise the general assembly and the department of insurance, financial institutions and professional registration as to whether there is a need for administrative rules to be promulgated by the department of insurance, financial institutions and professional registration as soon as practically possible.

2. The Missouri electronic prior authorization committee shall consist of the following members:

(1) Two members of the senate, appointed by the president pro tempore of the senate;

(2) Two members of the house of representatives, appointed by the speaker of the house of representatives;

(3) One member from an organization of licensed physicians in the state;

(4) One member who is a physician licensed in Missouri pursuant to chapter 334;

(5) One member who is a representative of a Missouri pharmacy benefit management company;

(6) One member from an organization representing licensed pharmacists in the state;

(7) One member from the business community representing businesses on health insurance issues;

(8) One member from an organization representing the leading research-based pharmaceutical and biotechnology companies;

(9) One member from an organization representing the largest generic pharmaceutical trade association;

(10) One patient advocate;

(11) One member from an electronic prescription network that facilitates the secure electronic exchange of clinical information between physicians, pharmacies, payers, and pharmacy benefit managers and other health care providers;

(12) One member from a Missouri-based electronic health records company;

(13) One member from an organization representing the largest number of hospitals in the state;

(14) One member from a health carrier as such term is defined under section 376.1350;

(15) One member from an organization representing the largest number of health carriers in the state, as such term is defined under section 376.1350;

(16) The director of the department of social services, or the director's designee;

(17) The director of the department of insurance, financial institutions and professional registration, who shall be chair of the committee.

3. All of the members, except for the members from the general assembly, shall be appointed by the governor no later than September 1, 2012, with the advice and consent of the senate. The staff of the department of insurance, financial institutions and professional registration shall provide assistance to the committee.

4. The duties of the committee shall be as follows:

(1) Before February 1, 2019, monitor and report to the general assembly on the Missouri-based electronic prior authorization pilot program created under subsection 5 of this section including a report of the outcomes and best practices developed as a result of the pilot program and how such information can be used to inform the national standard-setting process;

(2) Obtain specific updates from the NCPDP and other pharmacy benefit managers and vendors that are currently engaged in pilot programs working toward national electronic prior authorization standards;

(3) Correspond and collaborate with the NCPDP and other such pilots through the exchange of information and ideas;

(4) Assist, when asked by the pharmacy benefit manager, with the development of the pilot program created under subsection 5 of this section with an understanding of information on the success and failures of other pilot programs across the country;

(5) Prepare a report at the end of each calendar year to be distributed to the general assembly and governor with a summary of the committee's progress and plans for the next calendar year, including a report on Missouri-based efforts to contribute to the establishment of national electronic prior authorization standards. Such annual report shall continue until such time as the NCPDP has established national electronic prior authorization standards or this section has expired, whichever is sooner. The first report shall be completed before January 1, 2013;

(6) Upon the adoption of national electronic prior authorization standards by the NCPDP, prepare a final report to be distributed to the general assembly and governor that identifies the appropriate Missouri administrative regulations, if any, that will need to be promulgated by the department of insurance, financial institutions and professional registration, in order to make those standards effective as soon as practically possible, and advise the general assembly and governor if there are any legislative actions necessary to the furtherance of that end.

5. The department of insurance, financial institutions and professional registration and the Missouri electronic prior authorization committee shall recruit a Missouri-based pharmacy benefits manager doing business nationally to volunteer to conduct an electronic prior authorization pilot program in Missouri. The pharmacy benefits manager conducting the pilot program shall ensure that there are adequate Missouri licensed physicians and an electronic prior authorization vendor capable and willing to participate in a Missouri-based pilot program. Such pilot program established under this section shall be operational by January 1, 2014. The department and the committee may provide advice or assistance to the pharmacy benefit manager conducting the pilot program but shall not maintain control or lead with the direction of the pilot program.

6. Pursuant to section 23.253 of the Missouri sunset act:

(1) The provisions of the new program authorized under this section shall sunset automatically six years after August 28, 2012, unless reauthorized by an act of the general assembly; and

(2) If such program is reauthorized, the program authorized under this section shall sunset automatically twelve years after the effective date of the reauthorization of this section; and

(3) This section shall terminate on September first of the calendar year immediately following the calendar year in which the program authorized under this section is sunset.

(L. 2012 H.B. 1563 merged with H.B. 1827)

Sunset date 8-28-18

Termination date 9-01-19



Section 338.330 Definitions.

Effective 10 Jun 2011, see footnote

Title XXII OCCUPATIONS AND PROFESSIONS

338.330. Definitions. — As used in sections 338.300 to 338.370, the following terms mean:

(1) "Legend drug":

(a) Any drug or biological product:

a. Subject to Section 503(b) of the Federal Food, Drug and Cosmetic Act, including finished dosage forms and active ingredients subject to such Section 503(b); or

b. Required under federal law to be labeled with one of the following statements prior to being dispensed or delivered:

(i) "Caution: Federal law prohibits dispensing without prescription";

(ii) "Caution: Federal law restricts this drug to use by or on the order of a licensed veterinarian"; or

(iii) "Rx Only"; or

c. Required by any* applicable federal or state law or regulation to be dispensed by prescription only or that is restricted to use or dispensed by practitioners only; and

(b) The term "drug", "prescription drug", or "legend drug" shall not include:

a. An investigational new drug, as defined by 21 CFR 312.3(b), that is being utilized for the purposes of conducting a clinical trial or investigation of such** drug or product that is governed by, and being conducted under and pursuant to, 21 CFR 312, et. seq.;

b. Any drug product being utilized for the purposes of conducting a clinical trial or investigation that is governed by, and being conducted under and pursuant to, 21 CFR 312, et. seq.; or

c. Any drug product being utilized for the purposes of conducting a clinical trial or investigation that is governed or approved by an institutional review board subject to 21 CFR Part 56 or 45 CFR Part 46;

(2) "Out-of-state wholesale drug distributor", a wholesale drug distributor with no physical facilities located in the state;

(3) "Pharmacy distributor", any licensed pharmacy, as defined in section 338.210, engaged in the delivery or distribution of legend drugs to any other licensed pharmacy where such delivery or distribution constitutes at least five percent of the total gross sales of such pharmacy;

(4) "Wholesale drug distributor", anyone engaged in the delivery or distribution of legend drugs from any location and who is involved in the actual, constructive or attempted transfer of a drug or drug-related device in this state, other than to the ultimate consumer. This shall include, but not be limited to, drug wholesalers, repackagers and manufacturers which are engaged in the delivery or distribution of drugs in this state, with facilities located in this state or in any other state or jurisdiction. A wholesale drug distributor shall not include any common carrier or individual hired solely to transport legend drugs. Any locations where drugs are delivered on a consignment basis, as defined by the board, shall be exempt from licensure as a drug distributor, and those standards of practice required of a drug distributor but shall be open for inspection by board of pharmacy representatives as provided for in section 338.360.

(L. 1989 S.B. 39, A.L. 1993 S.B. 27, A.L. 1998 S.B. 940, A.L. 2011 H.B. 412 merged with S.B. 284 merged with S.B. 325)

Effective 6-10-11(H.B. 412); 7-07-11 (S.B. 325); 7-11-11 (S.B. 284)

*Word "an" appears in original rolls of H.B. 412, 2011.

**Word "that" appears in original rolls of H.B. 412, 2011.



Section 338.333 License required, temporary licenses may be granted — out-of-state distributors, reciprocity allowed, when.

Effective 28 Aug 2012

Title XXII OCCUPATIONS AND PROFESSIONS

338.333. License required, temporary licenses may be granted — out-of-state distributors, reciprocity allowed, when. — 1. Except as otherwise provided by the board of pharmacy by rule in the event of an emergency or to alleviate a supply shortage, no person or distribution outlet shall act as a wholesale drug distributor or pharmacy distributor without first obtaining license to do so from the Missouri board of pharmacy and paying the required fee. The board may grant temporary licenses when the wholesale drug distributor or pharmacy distributor first applies for a license to operate within the state. Temporary licenses shall remain valid until such time as the board shall find that the applicant meets or fails to meet the requirements for regular licensure. No license shall be issued or renewed for a wholesale drug distributor or pharmacy distributor to operate unless the same shall be operated in a manner prescribed by law and according to the rules and regulations promulgated by the board of pharmacy with respect thereto. Separate licenses shall be required for each distribution site owned or operated by a wholesale drug distributor or pharmacy distributor, unless such drug distributor or pharmacy distributor meets the requirements of section 338.335.

2. An agent or employee of any licensed or registered wholesale drug distributor or pharmacy distributor need not seek licensure under this section and may lawfully possess pharmaceutical drugs, if he is acting in the usual course of his business or employment.

3. The board may permit out-of-state wholesale drug distributors or out-of-state pharmacy distributors to be licensed as required by sections 338.210 to 338.370 on the basis of reciprocity to the extent that an out-of-state wholesale drug distributor or out-of-state pharmacy distributor both:

(1) Possesses a valid license granted by another state pursuant to legal standards comparable to those which must be met by a wholesale drug distributor or pharmacy distributor of this state as prerequisites for obtaining a license under the laws of this state; and

(2) Distributes into Missouri from a state which would extend reciprocal treatment under its own laws to a wholesale drug distributor or pharmacy distributor of this state.

(L. 1989 S.B. 39 § 338.340, A.L. 2010 H.B. 2226, et al., A.L. 2012 H.B. 1563)



Section 338.335 Separate licenses required, when — exemptions.

Effective 28 Aug 2010

Title XXII OCCUPATIONS AND PROFESSIONS

338.335. Separate licenses required, when — exemptions. — 1. Separate licenses shall be required for each distribution site owned or operated by a wholesale drug distributor or pharmacy distributor unless drugs are delivered only on a consignment basis as defined by the board, or the entity meets the requirements of subsection 2 of this section.

2. A wholesale drug distributor distributing drug-related devices in Missouri is not required to obtain a license from the board for out-of-state distribution sites owned by the wholesale drug distributor if:

(1) The wholesale drug distributor has one or more distribution sites located in Missouri, and all such in-state distribution sites receiving shipments of drug-related devices are licensed by the board as a distributor;

(2) The wholesale drug distributor's out-of-state distribution sites shipping to the in-state distribution site are in compliance with their respective state's licensing laws;

(3) The wholesale drug distributor's out-of-state distribution sites that deliver drug-related devices regulated by the board into Missouri for patient use deliver such devices only to the licensed wholesale drug distributor's in-state distribution site.

3. A Missouri wholesale drug distributor receiving shipments of drug-related devices from an out-of-state facility that is not required to be licensed as a distributor pursuant to subsection 2 of this section shall be responsible for all shipments received.

(L. 1998 S.B. 940, A.L. 2010 H.B. 2226, et al.)



Section 338.337 Out-of-state distributors, licenses required, exception.

Effective 28 Aug 2010

Title XXII OCCUPATIONS AND PROFESSIONS

338.337. Out-of-state distributors, licenses required, exception. — It shall be unlawful for any out-of-state wholesale drug distributor or out-of-state pharmacy acting as a distributor to do business in this state without first obtaining a license to do so from the board of pharmacy and paying the required fee, except as otherwise provided by section 338.335 and this section. Application for an out-of-state wholesale drug distributor's license under this section shall be made on a form furnished by the board. The issuance of a license under sections 338.330 to 338.370 shall not change or affect tax liability imposed by the Missouri department of revenue on any out-of-state wholesale drug distributor or out-of-state pharmacy. Any out-of-state wholesale drug distributor that is a drug manufacturer and which produces and distributes from a facility which has been inspected and approved by the Food and Drug Administration, maintains current approval by the federal Food and Drug Administration, and has provided a copy of the most recent Food and Drug Administration Establishment Inspection Report to the board, and which is licensed by the state in which the distribution facility is located, or, if located within a foreign jurisdiction, is authorized and in good standing to operate as a drug manufacturer within such jurisdiction, need not be licensed as provided in this section but such out-of-state distributor shall register its business name and address with the board of pharmacy and pay a filing fee in an amount established by the board.

(L. 1989 S.B. 39 § 338.350, A.L. 2009 H.B. 191 merged with S.B. 296, A.L. 2010 H.B. 2226, et al.)



Section 338.340 Sale of drugs, out-of-state distributor, license required.

Effective 28 Aug 1989

Title XXII OCCUPATIONS AND PROFESSIONS

338.340. Sale of drugs, out-of-state distributor, license required. — No person acting as principal or agent for any out-of-state wholesale drug distributor or out-of-state pharmacy distributor shall sell or distribute drugs in this state unless the wholesale drug distributor or pharmacy distributor has obtained a license pursuant to the provisions of sections 338.330 to 338.370.

(L. 1989 S.B. 39 § 338.360)



Section 338.343 Records to be maintained and be available for board inspection.

Effective 28 Aug 1993

Title XXII OCCUPATIONS AND PROFESSIONS

338.343. Records to be maintained and be available for board inspection. — Any licensee licensed under the provisions of sections 338.330 to 338.340 must maintain required records to guarantee security, storage and accountability. These records shall be available for inspection by the board.

(L. 1989 S.B. 39 § 338.370, A.L. 1993 S.B. 27)



Section 338.347 Renewal of license, application.

Effective 28 Aug 2016

Title XXII OCCUPATIONS AND PROFESSIONS

338.347. Renewal of license, application. — 1. Application blanks for renewal of license shall be mailed to each licensee on or before the first day of the month in which the license expires and, if application for renewal of license with required fee is not made before the first day of the following month, the existing license, or renewal thereof, shall lapse and become null and void upon the last day of that month.

2. The board of pharmacy shall not renew an out-of-state wholesale drug distributor, out-of-state pharmacy distributor, or drug distributor license or registration if the renewal applicant does not hold a current distributor license or its equivalent in the state or jurisdiction in which the distribution facility is located or, if a drug distributor registrant, the entity is not authorized and in good standing to operate as a drug manufacturer with the Food and Drug Administration or within the state or jurisdiction where the facility is located.

(L. 1989 S.B. 39 § 338.380, A.L. 2016 S.B. 865 & 866)



Section 338.350 Board of pharmacy to promulgate rules and regulations — procedure.

Effective 28 Aug 1995

Title XXII OCCUPATIONS AND PROFESSIONS

338.350. Board of pharmacy to promulgate rules and regulations — procedure. — The Missouri board of pharmacy may make such rules and regulations, not inconsistent with law, as may be necessary to carry out the purposes and enforce the provisions of sections 338.330 to 338.370. Such rules and regulations shall not be contrary to or more restrictive than any laws or rules pertaining to practices which are regulated by the federal Food and Drug Administration or the federal Drug Enforcement Administration when the laws or rules specifically state what requirements must be met for compliance. As used in this section, rules of the federal government shall not include guidelines or policies that may be enacted by federal agencies. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1989 S.B. 39 § 338.390, A.L. 1993 S.B. 27 merged with S.B. 52, A.L. 1995 S.B. 3)



Section 338.353 Discipline of licensee, grounds — procedure — administrative hearing commission to conduct hearing.

Effective 28 Aug 2001

Title XXII OCCUPATIONS AND PROFESSIONS

338.353. Discipline of licensee, grounds — procedure — administrative hearing commission to conduct hearing. — 1. The board of pharmacy is hereby authorized and empowered, when complaints, examinations or inspection of a wholesale drug distributor or pharmacy distributor disclose to the board that a wholesale drug distributorship or pharmacy distributorship is not being operated or conducted according to such legal rules and regulations and the laws of Missouri or any other state or the federal government with respect thereto, to cause a complaint to be filed before the administrative hearing commission pursuant to chapter 621 charging the holder of a license to operate a drug distributorship or pharmacy wholesale operation constituting grounds for discipline in accordance with section 338.055.

2. If the board concludes that a wholesale drug distributor or pharmacy distributor has committed an act or is engaging in a course of conduct which constitutes a clear and present danger to the public health and safety in Missouri, the board may file a complaint before the administrative hearing commission requesting an expedited hearing and specifying the activities which give rise to the danger and the nature of the proposed restriction or suspension of the wholesale drug distributor's or pharmacy distributor's license. Within fifteen days after service of the complaint on a wholesale drug distributor or pharmacy distributor, the administrative hearing commission shall conduct a preliminary hearing to determine whether the alleged activities of the wholesale drug distributor or pharmacy distributor appear to constitute a clear and present danger to the public health and safety which justify that the wholesale drug distributor's or pharmacy distributor's license be immediately restricted or suspended. The burden of proving that a wholesale drug distributor or pharmacy distributor is a clear and present danger to the public health and safety shall be upon the state board of pharmacy. The administrative hearing commission shall issue its decision immediately after the hearing and shall either grant to the board the authority to suspend or restrict the license or dismiss the action.

3. If the administrative hearing commission grants temporary authority to the board to restrict or suspend the wholesale drug distributor's or pharmacy distributor's license, such temporary authority of the board shall become final authority if there is no request by the wholesale drug distributor or pharmacy distributor for a full hearing within thirty days of the preliminary hearing. The administrative hearing commission shall, if requested by the wholesale drug distributor or pharmacy distributor named in the complaint, set a date to hold a full hearing under the provisions of chapter 621 regarding the activities alleged in the initial complaint filed by the board.

4. If the administrative hearing commission dismisses the action filed by the board pursuant to subsection 2 of this section, such dismissal shall not bar the board from initiating a subsequent action on the same grounds.

(L. 1989 S.B. 39 § 338.395, A.L. 2001 H.B. 567)



Section 338.357 Sanction imposed by board, when.

Effective 28 Aug 1989

Title XXII OCCUPATIONS AND PROFESSIONS

338.357. Sanction imposed by board, when. — Any probation, restriction, suspension or revocation imposed on a licensee by the board of pharmacy for violations of this chapter shall be determined by the board upon a finding in favor of the board following the hearing held pursuant to section 338.353.

(L. 1989 S.B. 39 § 338.400)



Section 338.360 Inspection of premises allowed, when.

Effective 28 Aug 1993

Title XXII OCCUPATIONS AND PROFESSIONS

338.360. Inspection of premises allowed, when. — Any person authorized by the board of pharmacy is hereby given the right of entry for inspection during normal business hours upon all open premises purporting or appearing to be used by a wholesale drug distributor or pharmacy distributor in Missouri. Any wholesale drug distributor who provides adequate documentation of the most recent inspection less than two years old by the Food and Drug Administration or other comparable state agency as determined by the board with a satisfactory rating shall be exempt from further inspection by the board of pharmacy. Such an exemption shall not bar the board of pharmacy from initiating an investigation pursuant to a public or governmental complaint received by the board of pharmacy regarding a wholesale drug distributor not licensed by the Food and Drug Administration.

(L. 1989 S.B. 39 § 338.410, A.L. 1993 S.B. 27)



Section 338.365 Injunction may be issued, when, procedure.

Effective 28 Aug 1997

Title XXII OCCUPATIONS AND PROFESSIONS

338.365. Injunction may be issued, when, procedure. — 1. Upon proper application by the board of pharmacy, a court of competent jurisdiction may grant an injunction, restraining order or other order as may be appropriate to enjoin a person from:

(1) Offering to engage or engaging in the performance of any acts or practices for which a certificate of registration or authority, permit or license is required by this chapter upon a showing that such acts or practices were performed or offered to be performed without a certificate of registration or authority, permit or license; or

(2) Engaging in any practice or business authorized by a certificate of registration or authority, permit or license issued pursuant to this chapter upon a showing that the holder presents a probability of serious danger to the health, safety or welfare of any resident of the state or client or patient.

2. Any such actions shall be commenced either in the county in which such conduct occurred or in the county in which defendant resides.

3. Any action brought pursuant to this section shall be in addition and not in lieu of any penalty provided by law and may be brought concurrently with other actions to enforce this chapter.

(L. 1989 S.B. 39 § 338.415, A.L. 1997 S.B. 141)



Section 338.370 Penalties.

Effective 01 Jan 2017, see footnote

Title XXII OCCUPATIONS AND PROFESSIONS

338.370. Penalties. — Every person who violates any provision of sections 338.333, 338.337, and 338.340 shall, upon conviction thereof, be adjudged guilty of a class D felony.

(L. 1989 S.B. 39 § 338.420, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 338.380 Refusal to issue a certificate, when — impaired license committee authorized, duties, procedures.

Effective 28 Aug 2007

Title XXII OCCUPATIONS AND PROFESSIONS

338.380. Refusal to issue a certificate, when — impaired license committee authorized, duties, procedures. — 1. As used in this section the term "committee" means the well-being committee established under subsection 3 of this section.

2. The board may refuse to issue any certificate of registration or authority, permit or license required under this chapter for one or any combination of causes stated in subsection 2 of section 338.055, or the board may, as a condition to issuing or renewing any such certificate of registration or authority, permit or license, require a person to submit himself or herself for identification, intervention, treatment, or rehabilitation by the well-being committee as provided in this section. The board shall notify the applicant in writing of the reasons for the refusal and shall advise the applicant of his or her right to file a complaint with the administrative hearing commission as provided by chapter 621.

3. The board may establish an impaired licensee committee, to be designated as the "Well-being Committee", to promote the early identification, intervention, treatment, and rehabilitation of licensees identified within this chapter, who may be impaired by reasons of illness, substance abuse, or as a result of any physical or mental condition. The board may enter into a contractual agreement for the purpose of creating, supporting and maintaining such a committee. The board may promulgate rules subject to the provisions of this section to effectuate and implement any committee formed under this section. The board may expend appropriated funds necessary to provide for operational expenses of the committee formed under this section. Any member of the committee, as well as any administrator, staff member, consultant, agent or employee of the committee, acting within the scope of his or her duties and without actual malice and all other persons who furnish information to the committee in good faith and without actual malice, shall not be liable for any claim of damages as a result of any statement, decision, opinion, investigation or action taken by the committee or by any individual member of the committee.

4. All information, interviews, reports, statements, memoranda or other documents furnished to or produced by the committee, as well as communications to or from the committee, any findings, conclusions, interventions, treatment, rehabilitation, or other proceedings of the committee which in any way pertain to a licensee who may be, or who actually is, impaired shall be absolutely privileged and confidential.

5. All records and proceedings of the committee which pertain or refer to a licensee who may be, or who actually is, impaired shall be privileged and confidential and shall be used by the committee and its members only in the exercise of the proper function of the committee and shall not be considered public records under chapter 610 and shall only be subject to discovery or introduction as evidence in any civil, criminal, or administrative proceedings except as provided in subsection 6 of this section.

6. The committee may disclose information relative to an impaired licensee only when:

(1) It is essential to disclose the information to further the intervention, treatment, or rehabilitation needs of the impaired licensee and only to those persons or organization with a need to know;

(2) Its release is authorized in writing by the impaired licensee;

(3) The committee is required to make a report to the board; or

(4) The information is subject to a court order.

7. In lieu of the pursuing discipline against a licensee for violating one or more causes stated in subsection 2 of section 338.055, the board may enter into a diversion agreement with a licensee to refer the licensee to the committee under such terms and conditions as are agreed to by the board and licensee. The board shall enter into no more than two diversion agreements with any individual licensee. If the licensee violates a term or condition of a diversion agreement entered into under this section, the board may elect to pursue discipline against the licensee under chapter 621 for the original conduct that resulted in the diversion agreement, or for any subsequent violation of subsection 2 of section 338.055. While the licensee participates in the committee, the time limitations of section 620.154 shall toll under subsection 7 of section 620.154. All records pertaining to diversion agreements are confidential and may only be released under subdivision (7) of subsection 14 of section 620.010.

8. The committee shall report to the board the name of any licensee who fails to enter treatment within forty-eight hours following the provider's determination that the pharmacist needs treatment or any failure by a licensee to comply with the terms of a diversion agreement during inpatient or outpatient treatment or aftercare or report a licensee who resumes the practice of pharmacy before the treatment provider has made a clear determination that the pharmacist is capable of practicing according to acceptable and prevailing standards.

9. The board may disclose information and records to the committee to assist the committee in the identification, intervention, treatment, and rehabilitation of any licensee who may be impaired by reason of illness, substance abuse, or as the result of any physical or mental condition. The committee shall keep all information and records provided by the board confidential to the extent the board is required to treat the information and records as closed to the public under chapter 620.

10. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2007, shall be invalid and void.

(L. 2007 S.B. 195)



Section 338.400 Standard of care, definitions, rules.

Effective 28 Aug 2011

Title XXII OCCUPATIONS AND PROFESSIONS

338.400. Standard of care, definitions, rules. — 1. As used in this section, the following terms shall mean:

(1) "Ancillary infusion equipment and supplies", the equipment and supplies required to infuse a blood clotting therapy product into a human vein, including syringes, needles, sterile gauze, field pads, gloves, alcohol swabs, numbing creams, tourniquets, medical tape, sharps or equivalent biohazard waste containers, and cold compression packs;

(2) "Assay", the amount of a particular constituent of a mixture or of the biological or pharmacological potency of a drug;

(3) "Bleeding disorder", a medical condition characterized by a deficiency or absence of one or more essential blood-clotting components in the human blood, including all forms of hemophilia, von Willebrand's disease, and other bleeding disorders that result in uncontrollable bleeding or abnormal blood clotting;

(4) "Blood clotting product", a medicine approved for distribution by the federal Food and Drug Administration that is used for the treatment and prevention of symptoms associated with bleeding disorders, including but not limited to recombinant Factor VII, recombinant-activated Factor VIIa, recombinant Factor VIII, plasma-derived Factor VIII, recombinant Factor IX, plasma-derived Factor IX, von Willebrand factor products, bypass products for patients with inhibitors, prothrombin complex concentrates; and activated prothrombin complex concentrates;

(5) "Home nursing services", specialized nursing care provided in the home setting to assist a patient in the reconstitution and administration of blood clotting products;

(6) "Home use", infusion or other use of a blood clotting product in a place other than a hemophilia treatment center, hospital, emergency room, physician's office, outpatient facility, or clinic;

(7) "Pharmacy", an entity engaged in practice of pharmacy as defined in section 338.010 that provides patients with blood clotting products and ancillary infusion equipment and supplies.

2. The Missouri state board of pharmacy shall promulgate rules governing the standard of care for pharmacies dispensing blood clotting therapies. Such rules shall include, when feasible, the standards established by the medical advisory committees of the patient groups representing the hemophilia and von Willebrand diseases, including but not limited to Recommendation 188 of the National Hemophilia Foundation's Medical and Scientific Advisory Council. Such rules shall include safeguards to ensure the pharmacy:

(1) Has the ability to obtain and fill a physician prescription as written of all brands of blood clotting products approved by the federal Food and Drug Administration in multiple assay ranges of low, medium, and high, as applicable, and vial sizes, including products manufactured from human plasma and those manufactured from recombinant technology techniques, provided manufacturer supply exists and payer authorization is obtained;

(2) Provides for the shipment of prescribed blood clotting products to the patient within two business days or less for established patients and three business days or less for new patients in nonemergency situations;

(3) Provides established patients with access to blood clotting products within twelve hours of notification by the physician of the patient's emergent need for blood clotting products;

(4) Provides all ancillary infusion equipment and supplies necessary for established patients for administration of blood clotting products;

(5) Has a pharmacist available twenty-four hours a day, seven days a week, every day of the year, either onsite or on call, to fill prescriptions for blood clotting products;

(6) Provides patients who have received blood clotting products with a designated contact telephone number for reporting problems with a delivery or product;

(7) Provides patients with notification of recalls and withdrawals of blood clotting products and ancillary infusion equipment within twenty-four hours of receipt of the notification; and

(8) Provides containers for the disposal of hazardous waste, and provides* patients with instructions on the proper collection, removal, and disposal of hazardous waste under state and federal law.

3. Notwithstanding the provisions of subsection 2 of this section, pharmacies and pharmacists shall exercise that degree of skill and learning ordinarily exercised by members of their profession in the dispensing and distributing of blood clotting products.

(L. 2011 H.B. 552)

*Word "provide" appears in original rolls.



Section 338.500 Gross retail prescriptions, tax imposed, definitions.

Effective 19 Jun 2002, see footnote

Title XXII OCCUPATIONS AND PROFESSIONS

338.500. Gross retail prescriptions, tax imposed, definitions. — 1. In addition to all other fees and taxes required or paid, a tax is hereby imposed upon licensed retail pharmacies for the privilege of providing outpatient prescription drugs in this state. The tax is imposed upon the Missouri gross retail prescription receipts earned from filling outpatient retail prescriptions.

2. For purposes of sections 338.500 to 338.550:

(1) "Gross retail prescription receipts" shall mean all amounts received by a licensed pharmacy for its own account from the sale of outpatient prescription drugs in the state of Missouri but shall not include those sales shipped out of the state of Missouri and shall include the receipts from cost sharing, dispensing fees, and retail prescription drug sales;

(2) "Licensed pharmacy" shall have the same meaning as such term is defined in section 338.210;

(3) "Retail" means a sale for use or consumption and not for resale.

(L. 2002 S.B. 1248)

Effective 6-19-02

Expires 9-30-18



Section 338.505 Formula for tax liability, rulemaking authority, appeals procedure.

Effective 19 Jun 2002, see footnote

Title XXII OCCUPATIONS AND PROFESSIONS

338.505. Formula for tax liability, rulemaking authority, appeals procedure. — 1. Each licensed retail pharmacy's tax shall be based on a formula set forth in rules promulgated by the department of social services. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2002, shall be invalid and void.

2. The director of the department of social services or the director's designee may prescribe the form and contents of any forms or other documents required by sections 338.500 to 338.550.

3. Notwithstanding any other provision of law to the contrary, appeals regarding the promulgation of rules pursuant to this section shall be made to the circuit court of Cole County. The circuit court of Cole County shall hear the matter as the court of original jurisdiction.

(L. 2002 S.B. 1248)

Effective 6-19-02

Expires 9-30-18



Section 338.510 Records to be maintained, form — report of gross receipts, information — confidentiality of information.

Effective 19 Jun 2002, see footnote

Title XXII OCCUPATIONS AND PROFESSIONS

338.510. Records to be maintained, form — report of gross receipts, information — confidentiality of information. — 1. Each licensed retail pharmacy shall keep such records as may be necessary to determine gross retail prescription receipts.

2. The director of revenue may prescribe the form and contents of any forms or other documents required by this section.

3. Each licensed retail pharmacy shall report the gross retail prescription receipts to the department of revenue.

4. The department of revenue shall provide the department of social services with the information that is necessary to implement the provisions of sections 338.500 to 338.550.

5. The information obtained by the department of social services from the department of revenue shall be confidential and any employee of the department of social services who unlawfully discloses any such information for any other purpose, except as authorized by law, shall be subject to the penalties specified in section 32.057.

(L. 2002 S.B. 1248)

Effective 6-19-02

Expires 9-30-18



Section 338.515 Effective date of tax.

Effective 26 Jun 2003, see footnote

Title XXII OCCUPATIONS AND PROFESSIONS

338.515. Effective date of tax. — The tax imposed by sections 338.500 to 338.550 shall become effective July 1, 2003, or the effective date of sections 338.500 to 338.550, whichever is later.

(L. 2002 S.B. 1248, A.L. 2003 H.B. 286)

Effective 6-26-03

Expires 9-30-18



Section 338.520 Calculation of tax liability — notification to pharmacies — quarterly adjustment authorized.

Effective 01 Jul 2003, see footnote

Title XXII OCCUPATIONS AND PROFESSIONS

338.520. Calculation of tax liability — notification to pharmacies — quarterly adjustment authorized. — 1. The determination of the amount of tax due shall be the monthly gross retail prescription receipts reported to the department of revenue multiplied by the tax rate established by rule by the department of social services. Such tax rate may be a graduated rate based on gross retail prescription receipts and shall not exceed a rate of six percent per annum of gross retail prescription receipts; provided, that such rate shall not exceed one-tenth of one percent per annum in the case of licensed pharmacies of which eighty percent or more of such gross receipts are attributable to prescription drugs that are delivered directly to the patient via common carrier, by mail, or a courier service.

2. The department of social services shall notify each licensed retail pharmacy of the amount of tax due. Such amount may be paid in increments over the balance of the assessment period.

3. The department of social services may adjust the tax rate quarterly on a prospective basis. The department of social services may adjust more frequently for individual providers if there is a substantial and statistically significant change in their pharmacy sales characteristics. The department of social services may define such adjustment criteria by rule.

(L. 2002 S.B. 1248, A.L. 2003 H.B. 286 merged with H.B. 600)

Effective 6-26-03 (H.B. 286); 7-01-03 (H.B. 600)

Expires 9-30-18



Section 338.530 Offset against Medicaid payments due by pharmacy permitted, when.

Effective 19 Jun 2002, see footnote

Title XXII OCCUPATIONS AND PROFESSIONS

338.530. Offset against Medicaid payments due by pharmacy permitted, when. — The director of the department of social services may offset the tax owed by a pharmacy against any Missouri Medicaid payment due such pharmacy, if the pharmacy requests such an offset. The amounts to be offset shall result, so far as practicable, in withholding from the pharmacy an amount substantially equal to the assessment due from the pharmacy. The office of administration and the state treasurer may make any fund transfers necessary to execute the offset.

(L. 2002 S.B. 1248)

Effective 6-19-02

Expires 9-30-18



Section 338.535 Remittance to department — pharmacy reimbursement allowance fund created.

Effective 26 Jun 2009, see footnote

Title XXII OCCUPATIONS AND PROFESSIONS

338.535. Remittance to department — pharmacy reimbursement allowance fund created. — 1. The pharmacy tax owed or, if an offset has been made, the balance after such offset, if any, shall be remitted by the pharmacy or the pharmacy's designee to the department of social services. The remittance shall be made payable to the director of the department of revenue and shall be deposited in the state treasury to the credit of the "Pharmacy Reimbursement Allowance Fund" which is hereby created to provide payments for services related to the Medicaid pharmacy program. All investment earnings of the fund shall be credited to the fund.

2. An offset authorized by section 338.530 or a payment to the pharmacy reimbursement allowance fund shall be accepted as payment of the obligation set forth in section 338.500.

3. The state treasurer shall maintain records showing the amount of money in the pharmacy reimbursement allowance fund at any time and the amount of investment earnings on such amount.

4. Notwithstanding the provisions of section 33.080 to the contrary, any unexpended balance in the pharmacy reimbursement allowance fund at the end of the biennium shall not revert to the credit of the general revenue fund.

(L. 2002 S.B. 1248, A.L. 2009 H.B. 395 merged with H.B. 740)

Effective 6-26-09 (H.B. 740); 7-10-09 (H.B. 395)

Expires 9-30-18



Section 338.540 Notice requirements — unpaid or delinquent taxes, procedure for collection — failure to pay taxes, effect of.

Effective 19 Jun 2002, see footnote

Title XXII OCCUPATIONS AND PROFESSIONS

338.540. Notice requirements — unpaid or delinquent taxes, procedure for collection — failure to pay taxes, effect of. — 1. The department of social services shall notify each pharmacy with a tax due of more than ninety days of the amount of such balance. If any pharmacy fails to pay its pharmacy tax within thirty days of such notice, the pharmacy tax shall be delinquent.

2. If any tax imposed pursuant to sections 338.500 to 338.550 is unpaid and delinquent, the department of social services may proceed to enforce the state's lien against the property of the pharmacy and compel the payment of such assessment in the circuit court having jurisdiction in the county where the pharmacy is located. In addition, the department of social services may cancel or refuse to issue, extend, or reinstate a Medicaid provider agreement to any pharmacy that fails to pay the tax imposed by section 338.500.

3. Failure to pay the tax imposed by section 338.500 shall be grounds for denial, suspension, or revocation of a license granted pursuant to this chapter. The department of social services may request the board of pharmacy to deny, suspend, or revoke the license of any pharmacy that fails to pay such tax.

(L. 2002 S.B. 1248)

Effective 6-19-02

Expires 9-30-18



Section 338.550 Expiration date of tax, when.

Effective 28 Aug 2016, see footnote

Title XXII OCCUPATIONS AND PROFESSIONS

338.550. Expiration date of tax, when. — 1. The pharmacy tax required by sections 338.500 to 338.550 shall expire ninety days after any one or more of the following conditions are met:

(1) The aggregate dispensing fee as appropriated by the general assembly paid to pharmacists per prescription is less than the fiscal year 2003 dispensing fees reimbursement amount; or

(2) The formula used to calculate the reimbursement as appropriated by the general assembly for products dispensed by pharmacies is changed resulting in lower reimbursement to the pharmacist in the aggregate than provided in fiscal year 2003; or

(3) September 30, 2018.

­­

­

2. Sections 338.500 to 338.550 shall expire on September 30, 2018.

(L. 2002 S.B. 1248, A.L. 2003 H.B. 286 merged with H.B. 600, A.L. 2005 S.B. 189, A.L. 2006 S.B. 822, A.L. 2007 S.B. 4, A.L. 2009 H.B. 395 merged with H.B. 740, A.L. 2011 S.B. 62, A.L. 2015 S.B. 210, A.L. 2016 H.B. 1534)

Expires 9-30-18

CROSS REFERENCE:

Nonseverability clause, 190.840



Section 338.600 Criteria for audit — appeals process to be established — report to be provided — applicability exceptions.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

338.600. Criteria for audit — appeals process to be established — report to be provided — applicability exceptions. — 1. Notwithstanding any other provision of law to the contrary, when an audit of the records of a pharmacy licensed in this state is conducted by a managed care company, insurance company, third-party payor, or any entity that represents such companies or groups, such audit shall be conducted in accordance with the following:

(1) The entity conducting the initial on-site audit shall provide the pharmacy with notice at least one week prior to conducting the initial on-site audit for each audit cycle;

(2) Any audit which involves clinical judgment shall be conducted by or in consultation with a licensed pharmacist;

(3) Any clerical error, record-keeping error, typographical error, or scrivener's error regarding a required document or record shall not constitute fraud or grounds for recoupment, so long as the prescription was otherwise legally dispensed and the claim was otherwise materially correct; except that, such claims may be otherwise subject to recoupment of overpayments or payment of any discovered underpayment. No claim arising under this subdivision shall be subject to criminal penalties without proof of intent to commit fraud;

(4) A pharmacy may use the records of a hospital, physician, or other authorized practitioner of the healing arts involving drugs or medicinal supplies written or transmitted by any means of communication for purposes of validating the pharmacy record with respect to orders or refills of a legend or narcotic drug. Electronically stored images of prescriptions, electronically created annotations and other related supporting documentation shall be considered valid prescription records. Hard copy and electronic signature logs that indicate the delivery of pharmacy services shall be considered valid proof of receipt of such services by a program enrollee;

(5) A finding of an overpayment or underpayment may be a projection based on the number of patients served and having a similar diagnosis or on the number of similar orders or refills for similar drugs; except that, recoupment of claims shall be based on the actual overpayment or underpayment unless the projection for overpayment or underpayment is part of a settlement as agreed to by the pharmacy;

(6) Each pharmacy shall be audited under the same standards and parameters as other pharmacies audited by the entity;

(7) A pharmacy shall be allowed at least thirty days following receipt of the preliminary audit report in which to produce documentation to address any discrepancy found during an audit;

(8) The period covered by the audit shall not exceed a two-year period beginning two years prior to the initial date of the on-site portion of the audit unless otherwise provided by contractual agreement or if there has been a previous finding of fraud or as otherwise provided by state or federal law;

(9) An audit shall not be initiated or scheduled during the first three business days of any month due to the high volume of prescriptions filled during such time unless otherwise consented to by the pharmacy;

(10) The preliminary audit report shall be delivered to the pharmacy within one hundred twenty days after conclusion of the audit, with reasonable extensions permitted. A final audit report shall be delivered to the pharmacy within six months of receipt by the pharmacy of the preliminary audit report or final appeal, as provided for in subsection 3 of this section, whichever is later;

(11) Notwithstanding any other provision in this subsection, the entity conducting the audit shall not use the accounting practice of extrapolation in calculating recoupments or penalties for audits, except as otherwise authorized under subdivision (5) of this subsection.

2. Recoupments of any disputed moneys shall only occur after final internal disposition of the audit, including the appeals process set forth in subsection 3 of this section. Should the identified discrepancy for an individual audit exceed twenty-five thousand dollars, future payments to the pharmacy in excess of twenty-five thousand dollars may be withheld pending finalization of the audit.

3. Each entity conducting an audit shall establish an appeals process, lasting no longer than six months, under which a licensed pharmacy may appeal an unfavorable preliminary audit report to the entity. If, following such appeal, the entity finds that an unfavorable audit report or any portion thereof is unsubstantiated, the entity shall dismiss the audit report or such portion without the necessity of any further proceedings.

4. Each entity conducting an audit shall provide a copy of the final audit report, after completion of any appeal process, to the plan sponsor.

5. This section shall not apply to any investigative audit that involves probable fraud, willful misrepresentation, or abuse.

6. This section shall not apply to any audit conducted as part of any inspection or investigation conducted by any governmental entity or law enforcement agency.

(L. 2008 S.B. 1068)



Section 338.650 Fund established, use of moneys.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

338.650. Fund established, use of moneys. — There is hereby established in the state treasury the "Pharmacy Rebates Fund". Any revenues received by the state, either directly or indirectly, from pharmaceutical manufacturer rebates as required by federal law, except where federal law requires rebates to be accounted for otherwise, or state supplemental rebates as defined in state plan amendments shall be deposited into the pharmacy rebates fund and shall be used only in the MO HealthNet pharmacy program or its successor programs authorized under Title XIX, Public Law 89-97, 1965 amendments to the federal Social Security Act, 42 U.S.C. Section 301, et seq.

(L. 2008 S.B. 1068)



Section 338.700 Definitions.

Effective 28 Aug 2017

Title XXII OCCUPATIONS AND PROFESSIONS

338.700. Definitions. — As used in sections 338.700 to 338.710, the following terms shall mean:

(1) “Board”, the Missouri board of pharmacy;

(2) “Department”, the Missouri department of health and senior services;

(3) “Program”, the RX cares for Missouri program.

(L. 2017 S.B. 139)



Section 338.710 Program created, goal — authority of board — evaluation report — expiration date.

Effective 28 Aug 2017

Title XXII OCCUPATIONS AND PROFESSIONS

338.710. Program created, goal — authority of board — evaluation report — expiration date. — 1. There is hereby created in the Missouri board of pharmacy the “RX Cares for Missouri Program”. The goal of the program shall be to promote medication safety and to prevent prescription drug abuse, misuse, and diversion in Missouri.

2. The board, in consultation with the department, shall be authorized to expend, allocate, or award funds appropriated to the board to private or public entities to develop or provide programs or education to promote medication safety or to suppress or prevent prescription drug abuse, misuse, and diversion in the state of Missouri. In no case shall the authorization include, nor the funds be expended for, any state prescription drug monitoring program including, but not limited to, such as are defined in 38 CFR 1.515. Funds disbursed to a state agency under this section may enhance, but shall not supplant, funds otherwise appropriated to such state agency.

3. The board shall be the administrative agency responsible for implementing the program in consultation with the department. The board and the department may enter into interagency agreements between themselves to allow the department to assist in the management or operation of the program. The board may award funds directly to the department to implement, manage, develop, or provide programs or education pursuant to the program.

*4. After a full year of program operation, the board shall prepare and submit an evaluation report to the governor and the general assembly describing the operation of the program and the funds allocated. Unless otherwise authorized by the general assembly, the program shall expire on August 28, 2019.

(L. 2017 S.B. 139)

*Program expires 8-28-19






Chapter 339 Real Estate Agents, Brokers, Appraisers and Escrow Agents

Chapter Cross References



Section 339.010 Definitions — inapplicability of chapter.

Effective 28 Aug 2015

Title XXII OCCUPATIONS AND PROFESSIONS

339.010. Definitions — inapplicability of chapter. — 1. A "real estate broker" is any person, partnership, limited partnership, limited liability company, association, professional corporation, or corporation, foreign or domestic who, for another, and for a compensation or valuable consideration, does, or attempts to do, any or all of the following:

(1) Sells, exchanges, purchases, rents, or leases real estate;

(2) Offers to sell, exchange, purchase, rent or lease real estate;

(3) Negotiates or offers or agrees to negotiate the sale, exchange, purchase, rental or leasing of real estate;

(4) Lists or offers or agrees to list real estate for sale, lease, rental or exchange;

(5) Buys, sells, offers to buy or sell or otherwise deals in options on real estate or improvements thereon;

(6) Advertises or holds himself or herself out as a licensed real estate broker while engaged in the business of buying, selling, exchanging, renting, or leasing real estate;

(7) Assists or directs in the procuring of prospects, calculated to result in the sale, exchange, leasing or rental of real estate;

(8) Assists or directs in the negotiation of any transaction calculated or intended to result in the sale, exchange, leasing or rental of real estate;

(9) Engages in the business of charging to an unlicensed person an advance fee in connection with any contract whereby the real estate broker undertakes to promote the sale of that person's real estate through its listing in a publication issued for such purpose intended to be circulated to the general public;

(10) Performs any of the foregoing acts on behalf of the owner of real estate, or interest therein, or improvements affixed thereon, for compensation.

2. A "real estate salesperson" is any person, partnership, limited partnership, limited liability company, association, professional corporation, or corporation, domestic or foreign who for a compensation or valuable consideration becomes associated, either as an independent contractor or employee, either directly or indirectly, with a real estate broker to do any of the things above mentioned. The provisions of sections 339.010 to 339.180 and sections 339.710 to 339.860* shall not be construed to deny a real estate salesperson who is compensated solely by commission the right to be associated with a broker as an independent contractor.

3. A "real estate broker-salesperson" is any person, partnership, limited partnership, limited liability company, association, professional corporation, or corporation, domestic or foreign, who has a real estate broker license in good standing, who for a compensation or valuable consideration becomes associated, either as an independent contractor or employee, either directly or indirectly, with a real estate broker to do any of the things above mentioned. A real estate broker-salesperson may not also operate as a real estate broker. The provisions of sections 339.010 to 339.180 and sections 339.710 to 339.860* shall not be construed to deny a real estate salesperson who is compensated solely by commission the right to be associated with a broker as an independent contractor.

4. The term "commission" as used in sections 339.010 to 339.180 and sections 339.710 to 339.860* means the Missouri real estate commission.

5. "Real estate" for the purposes of sections 339.010 to 339.180 and sections 339.710 to 339.860* shall mean, and include, leaseholds, as well as any other interest or estate in land, whether corporeal, incorporeal, freehold or nonfreehold, and the real estate is situated in this state.

6. "Advertising" shall mean any communication, whether oral or written, between a licensee or other entity acting on behalf of one or more licensees and the public, and shall include, but not be limited to, business cards, signs, insignias, letterheads, radio, television, newspaper and magazine ads, internet advertising, websites, display or group ads in telephone directories, and billboards.

7. "Correspondence" shall mean any written or electronic communication but shall exclude any communication that is ephemeral in nature. Ephemeral information includes text messages, instant message, and any other information or communication which is not designed to be retained or create a permanent record for use in any transaction calculated or intended to result in the sale, exchange, leasing, or rental of real estate.

8. "Sold", as used in sections 339.010 to 339.180 and sections 339.710 to 339.860*, shall mean that the title to the real estate has been transferred or that the real estate has become subject to a bona fide sale contract or purchase agreement.

9. The provisions of sections 339.010 to 339.180 and sections 339.710 to 339.860* shall not apply to:

(1) Any person, partnership, limited partnership, limited liability company, association, professional corporation, or corporation who as owner, lessor, or lessee shall perform any of the acts described in subsection 1 of this section with reference to property owned or leased by them, or to the regular employees thereof;

(2) Any licensed attorney-at-law;

(3) An auctioneer employed by the owner of the property;

(4) Any person acting as receiver, trustee in bankruptcy, administrator, executor, or guardian or while acting under a court order or under the authority of a will, trust instrument or deed of trust or as a witness in any judicial proceeding or other proceeding conducted by the state or any governmental subdivision or agency;

(5) Any person employed or retained to manage real property by, for, or on behalf of the agent or the owner of any real estate shall be exempt from holding a license, if the person is limited to one or more of the following activities:

(a) Delivery of a lease application, a lease, or any amendment thereof, to any person;

(b) Receiving a lease application, lease, or amendment thereof, a security deposit, rental payment, or any related payment, for delivery to, and made payable to, a broker or owner;

(c) Showing a rental unit to any person, as long as the employee is acting under the direct instructions of the broker or owner, including the execution of leases or rental agreements;

(d) Conveying information prepared by a broker or owner about a rental unit, a lease, an application for lease, or the status of a security deposit, or the payment of rent, by any person;

(e) Assisting in the performance of brokers' or owners' functions, administrative, clerical or maintenance tasks;

(f) If the person described in this section is employed or retained by, for, or on behalf of a real estate broker, the real estate broker shall be subject to discipline under this chapter for any conduct of the person that violates this chapter or the regulations promulgated thereunder;

(6) Any officer or employee of a federal agency or the state government or any political subdivision thereof performing official duties;

(7) Railroads and other public utilities regulated by the state of Missouri, or their subsidiaries or affiliated corporations, or to the officers or regular employees thereof, unless performance of any of the acts described in subsection 1 of this section is in connection with the sale, purchase, lease or other disposition of real estate or investment therein unrelated to the principal business activity of such railroad or other public utility or affiliated or subsidiary corporation thereof;

(8) Any bank, trust company, savings and loan association, credit union, insurance company, mortgage banker, or farm loan association organized under the laws of this state or of the United States when engaged in the transaction of business on its own behalf and not for others;

(9) Any newspaper, magazine, periodical, internet site, internet communications, or any form of communications regulated or licensed by the Federal Communications Commission or any successor agency or commission whereby the advertising of real estate is incidental to its operation;

(10) Any developer selling Missouri land owned by the developer;

(11) Any employee acting on behalf of a nonprofit community, or regional economic development association, agency or corporation which has as its principal purpose the general promotion and economic advancement of the community at large, provided that such entity:

(a) Does not offer such property for sale, lease, rental or exchange on behalf of another person or entity;

(b) Does not list or offer or agree to list such property for sale, lease, rental or exchange; or

(c) Receives no fee, commission or compensation, either monetary or in kind, that is directly related to sale or disposal of such properties. An economic developer's normal annual compensation shall be excluded from consideration as commission or compensation related to sale or disposal of such properties; or

(12) Any neighborhood association, as that term is defined in section 441.500, that without compensation, either monetary or in-kind, provides to prospective purchasers or lessors of property the asking price, location, and contact information regarding properties in and near the association's neighborhood, including any publication of such information in a newsletter, internet site, or other medium.

(L. 1941 p. 424 § 3, A.L. 1945 p. 1421, A.L. 1967 p. 444, A.L. 1978 S.B. 811, A.L. 1987 S.B. 175, A.L. 1988 H.B. 1573, A.L. 1993 S.B. 18, A.L. 2002 H.B. 1964, A.L. 2004 H.B. 985, A.L. 2006 H.B. 1339, A.L. 2008 S.B. 788, A.L. 2010 H.B. 1692, et al. merged with S.B. 754, A.L. 2015 H.B. 385)

*Section 339.860 was repealed by S.B. 613 Revision, 2007.

(2011) Section meets constitutional requirements of directly advancing state interest in assuring honest and competent practice of real estate, and restrictions do not exceed the state's interest. KCPA v. Missouri Real Estate Commission, 344 S.W.3d 160 (Mo. banc).



Section 339.020 Brokers and salespersons, unlawful to act without license.

Effective 28 Aug 2010

Title XXII OCCUPATIONS AND PROFESSIONS

339.020. Brokers and salespersons, unlawful to act without license. — It shall be unlawful for any person, partnership, limited partnership, limited liability company, association, professional corporation, or corporation, foreign or domestic, to act as a real estate broker, real estate broker-salesperson, or real estate salesperson, or to advertise or assume to act as such without a license first procured from the commission.

(L. 1941 p. 424 § 1, A.L. 1993 S.B. 18, A.L. 2004 H.B. 985, A.L. 2010 H.B. 1692, et al. merged with S.B. 754)



Section 339.030 Business entities may be licensed, when, fee.

Effective 28 Aug 2010

Title XXII OCCUPATIONS AND PROFESSIONS

339.030. Business entities may be licensed, when, fee. — A corporation, partnership, limited partnership, limited liability company, professional corporation, or association shall be granted a broker's, broker-salesperson's, or salesperson's license when the required fee is paid and:

(1) For a real estate broker individual licenses have been issued to every member, general partner, associate, manager, member, or officer of such partnership, limited partnership, limited liability company, association, professional corporation, or corporation who actively participates in its brokerage business and to every person, partnership, limited partnership, limited liability company, professional corporation, or corporation who acts as a salesperson for such partnership, limited partnership, limited liability company, association, professional corporation, or corporation; or

(2) For a real estate broker-salesperson when an individual broker-salesperson license has been issued to every general partner, associate, manager, member, or officer* of such partnership, limited partnership, limited liability company, association, professional corporation, or corporation who acts as a broker-salesperson, and individual salesperson licenses have been issued to all general partners, associates, managers, members, or officers of such partnership, limited partnership, limited liability company, association, professional corporation, or corporation who act as a salesperson; or

(3) For a real estate salesperson when individual salesperson licenses have been issued to all general partners, associates, managers, members, or officers of such partnership, limited partnership, limited liability company, association, professional corporation, or corporation who act as a salesperson.

(L. 1941 p. 424 § 2, A.L. 1981 S.B. 16, A.L. 1993 S.B. 18, A.L. 2004 H.B. 985, A.L. 2010 H.B. 1692, et al. merged with S.B. 754)

*Word "officers" appears in original rolls of S.B. 754.



Section 339.040 Licenses granted to whom — examination — qualifications — fee — temporary broker's license, when — renewal, requirements.

Effective 28 Aug 2010

Title XXII OCCUPATIONS AND PROFESSIONS

339.040. Licenses granted to whom — examination — qualifications — fee — temporary broker's license, when — renewal, requirements. — 1. Licenses shall be granted only to persons who present, and corporations, associations, partnerships, limited partnerships, limited liability companies, and professional corporations whose officers, managers, associates, general partners, or members who actively participate in such entity's brokerage, broker-salesperson, or salesperson business present, satisfactory proof to the commission that they:

(1) Are persons of good moral character; and

(2) Bear a good reputation for honesty, integrity, and fair dealing; and

(3) Are competent to transact the business of a broker or salesperson in such a manner as to safeguard the interest of the public.

2. In order to determine an applicant's qualifications to receive a license under sections 339.010 to 339.180 and sections 339.710 to 339.860*, the commission shall hold oral or written examinations at such times and places as the commission may determine.

3. Each applicant for a broker or salesperson license shall be at least eighteen years of age and shall pay the broker examination fee or the salesperson examination fee.

4. Each applicant for a broker license shall be required to have satisfactorily completed the salesperson license examination prescribed by the commission. For the purposes of this section only, the commission may permit a person who is not associated with a licensed broker to take the salesperson examination.

5. Each application for a broker license shall include a certificate from the applicant's broker or brokers that the applicant has been actively engaged in the real estate business as a licensed salesperson for at least two years immediately preceding the date of application, and shall include a certificate from a school accredited by the commission under the provisions of section 339.045 that the applicant has, within six months prior to the date of application, successfully completed the prescribed broker curriculum or broker correspondence course offered by such school, except that the commission may waive all or part of the requirements set forth in this subsection when an applicant presents proof of other educational background or experience acceptable to the commission. Each application for a broker-salesperson license shall include evidence of the current broker license held by the applicant.

6. Each application for a salesperson license shall include a certificate from a school accredited by the commission under the provisions of section 339.045 that the applicant has, within six months prior to the date of application, successfully completed the prescribed salesperson curriculum or salesperson correspondence course offered by such school, except that the commission may waive all or part of the educational requirements set forth in this subsection when an applicant presents proof of other educational background or experience acceptable to the commission.

7. The commission may issue a temporary work permit pending final review and printing of the license to an applicant who appears to have satisfied the requirements for licenses. The commission may, at its discretion, withdraw the work permit at any time.

8. Every active broker, broker-salesperson, salesperson, officer, manager, general partner, member or associate shall provide upon request to the commission evidence that during the two years preceding he or she has completed twelve hours of real estate instruction in courses approved by the commission. The commission may, by rule and regulation, provide for individual waiver of this requirement.

9. Each entity that provides continuing education required under the provisions of subsection 8 of this section may make available instruction courses that the entity conducts through means of distance delivery. The commission shall by rule set standards for such courses. The commission may by regulation require the individual completing such distance-delivered course to complete an examination on the contents of the course. Such examination shall be designed to ensure that the licensee displays adequate knowledge of the subject matter of the course, and shall be designed by the entity producing the course and approved by the commission.

10. In the event of the death or incapacity of a licensed broker, or of one or more of the licensed general partners, officers, managers, members or associates of a real estate partnership, limited partnership, limited liability company, professional corporation, corporation, or association whereby the affairs of the broker, partnership, limited partnership, limited liability company, professional corporation, corporation, or association cannot be carried on, the commission may issue, without examination or fee, to the legal representative or representatives of the deceased or incapacitated individual, or to another individual approved by the commission, a temporary broker license which shall authorize such individual to continue for a period to be designated by the commission to transact business for the sole purpose of winding up the affairs of the broker, partnership, limited partnership, limited liability company, professional corporation, corporation, or association under the supervision of the commission.

(L. 1941 p. 424 § 7, A.L. 1945 p. 1423, A.L. 1978 S.B. 811, A.L. 1981 S.B. 16, A.L. 1983 H.B. 100, A.L. 1993 S.B. 18, A.L. 2004 H.B. 985, A.L. 2006 H.B. 1339, A.L. 2010 H.B. 1692, et al. and A.L. 2010 S.B. 754, A.L. 2011 H.B. 315)

*Section 339.860 was repealed by S.B. 613 Revision, 2007.



Section 339.045 Real estate schools — accreditation — registration — fee, how determined.

Effective 01 Jul 1984, see footnote

Title XXII OCCUPATIONS AND PROFESSIONS

339.045. Real estate schools — accreditation — registration — fee, how determined. — 1. An institution or organization desiring to conduct a school or offer a course of instruction to prepare persons to be licensed under this chapter, or to offer post-licensure courses, shall apply to the commission for accreditation, and shall submit evidence that it is prepared to carry out a prescribed minimum curriculum in real estate principles and practices and can meet other standards established by the commission. An investigation of the school and of the institution or organization with which such school is affiliated shall be made by the executive secretary or other authorized representative of the commission, who shall submit a written report of the investigation to the commission. If, in the opinion of the commission, the requirements for an accredited school for instruction in real estate principles and practices are met, the commission shall approve the school as an accredited real estate school upon payment of a fee in an amount to be set by the commission. All schools so accredited shall register at required intervals on a form provided and pay the required registration fee fixed by the commission.

2. The commission shall prescribe minimum curricula and standards for accreditation of real estate schools, courses of instruction preparing persons to be licensed under this chapter and courses offered for post-licensure credit.

3. From time to time as deemed necessary by the commission it shall be the duty of the commission through its executive secretary or other authorized representative to survey all accredited real estate schools operated in this state. If the commission determines that any accredited real estate school is not maintaining the standards required by the commission, notices thereof in writing specifying the defect or defects shall be given immediately to the school. The commission may file a complaint with the administrative hearing commission if a school fails to correct these conditions to the satisfaction of the commission within thirty days, or such longer period as may be authorized in writing by the commission. The hearing and any subsequent suspension or revocation of accreditation shall be governed by chapter 621.

4. No member of the commission, nor any relative within the fourth degree of consanguinity or affinity, nor any member or employee of the commissioner's firm or business entity, shall have any economic interest in, receive remuneration from, or teach or solicit customers for any real estate school or courses of instruction as heretofore described in this chapter.

(L. 1978 S.B. 811, A.L. 1981 S.B. 16, A.L. 1983 H.B. 100)

Effective 7-01-84



Section 339.050 Form of application.

Effective 28 Aug 1981

Title XXII OCCUPATIONS AND PROFESSIONS

339.050. Form of application. — Applications for licenses shall be in writing, on blanks furnished by the commission, accompanied by such information and recommendations as it may require. Each application shall contain a statement that it is made under oath or affirmation and that its representations are true and correct to the best knowledge and belief of the person signing same, subject to the penalties of making a false affidavit or declaration.

(L. 1941 p. 424 § 8, A.L. 1981 S.B. 16)



Section 339.060 Fees, amount, set how — term of licenses.

Effective 28 Aug 2004

Title XXII OCCUPATIONS AND PROFESSIONS

339.060. Fees, amount, set how — term of licenses. — 1. The commission shall set the amount of the fees which sections 339.010 to 339.180 and sections 339.710 to 339.860 authorize and require by rules and regulations promulgated pursuant to section 536.021. The fees shall be set at a level to produce revenue which shall not substantially exceed the cost and expense of administering sections 339.010 to 339.180 and sections 339.710 to 339.860.

2. Every license granted under sections 339.010 to 339.180 and sections 339.710 to 339.860 shall be renewed each licensing period and the commission shall issue a new license upon receipt of the properly completed application of the applicant and the required renewal fee.

(L. 1941 p. 424 § 9, A.L. 1947 V. I p. 471, A.L. 1967 p. 444, A.L. 1978 S.B. 547, A.L. 1981 S.B. 16, A.L. 1993 S.B. 18, A.L. 2004 H.B. 985)

(1971) The Missouri State Real Estate Commission is without statutory authority to conduct an evidentiary hearing into the qualifications of real estate brokers or salesmen for renewal of their licenses, and can take disciplinary action only after hearing and findings of fact and conclusions of law by the administrative hearing commission. State ex rel. American Inst. Mktg. Sys. v. Missouri Real Estate Comm. (A.), 461 S.W.2d 902.



Section 339.070 Fees, collection and disposition — fund, source, use, transferred to general revenue, when.

Effective 28 Aug 1985

Title XXII OCCUPATIONS AND PROFESSIONS

339.070. Fees, collection and disposition — fund, source, use, transferred to general revenue, when. — 1. All fees and charges payable under this chapter shall be collected by the division of professional registration and transmitted to the department of revenue for deposit in the state treasury to the credit of the "Real Estate Commission Fund". No money shall be paid out of this fund except by an appropriation by the general assembly. Warrants shall be issued monthly, upon the state treasurer out of this fund only, for the payment of the salaries and all necessary expenses of the commission. Vouchers for salaries and expenses shall be first approved by the commission. The total expense for every purpose incurred by the commission shall not exceed the total fees and charges collected and paid into the state treasury.

2. The provisions of section 33.080 to the contrary notwithstanding, money in this fund shall not be transferred and placed to the credit of general revenue until the amount in the fund at the end of the biennium exceeds two times the amount of the appropriation from the board's funds for the preceding fiscal year or, if the board requires by rule permit renewal less frequently than yearly, then three times the appropriation from the board's funds for the preceding fiscal year. The amount, if any, in the fund which shall lapse is that amount in the fund which exceeds the appropriate multiple of the appropriations from the board's funds for the preceding fiscal year.

(L. 1941 p. 424 § 6, A.L. 1947 V. I p. 471, A.L. 1981 S.B. 16, A.L. 1985 S.B. 99)



Section 339.080 Denial of application or license, when, notice — hearing.

Effective 28 Aug 2010

Title XXII OCCUPATIONS AND PROFESSIONS

339.080. Denial of application or license, when, notice — hearing. — 1. The commission may refuse to examine or issue a license to any person known by it to be guilty of any of the acts or practices specified in subsection 2 of section 339.100, or to any person previously licensed whose license has been revoked, or may refuse to issue a license to any association, partnership, corporation, professional corporation, limited partnership, or limited liability company of which such person is a manager, officer or general partner, or in which as a member, partner or associate* such person has or exercises a controlling interest either directly or indirectly, or to any corporation of which such person is an officer or in which as a stockholder such person has or exercises a controlling interest either directly or indirectly.

2. Any person denied a license or the right to be examined shall be so notified by the commission in writing stating the reasons for denial or refusal to examine and informing the person so denied of his right to file a complaint with the administrative hearing commission in accordance with the applicable provisions of sections 621.015 to 621.198 and the rules promulgated thereunder. All notices hereunder shall be sent by registered or certified mail to the last known address of the applicant.

(L. 1941 p. 424 § 11, A.L. 1978 S.B. 811, A.L. 1993 S.B. 18, A.L. 2010 H.B. 1692, et al. merged with S.B. 754)

*Word "associates" appears in original rolls of S.B. 754, 2010.



Section 339.090 License of nonresident — fee — reciprocity — rulemaking authority.

Effective 28 Aug 2001

Title XXII OCCUPATIONS AND PROFESSIONS

339.090. License of nonresident — fee — reciprocity — rulemaking authority. — The commission may prescribe necessary rules and regulations pursuant to chapter 536 to provide for the licensure of nonresidents. Such rules shall require the nonresident to pay a fee and may provide for licensure without examination if such reciprocity is extended to Missouri residents. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2001, shall be invalid and void.

(L. 1941 p. 424 § 12, A.L. 1978 S.B. 547, A.L. 2001 H.B. 567)



Section 339.100 Investigation of certain practices, procedure — subpoenas — formal complaints — revocation or suspension of licenses — digest may be published — revocation of licenses for certain offenses.

Effective 01 Jan 2017, see footnote

Title XXII OCCUPATIONS AND PROFESSIONS

339.100. Investigation of certain practices, procedure — subpoenas — formal complaints — revocation or suspension of licenses — digest may be published — revocation of licenses for certain offenses. — 1. The commission may, upon its own motion, and shall upon receipt of a written complaint filed by any person, investigate any real estate-related activity of a licensee licensed under sections 339.010 to 339.180 and sections 339.710 to 339.860* or an individual or entity acting as or representing themselves as a real estate licensee. In conducting such investigation, if the questioned activity or written complaint involves an affiliated licensee, the commission may forward a copy of the information received to the affiliated licensee’s designated broker. The commission shall have the power to hold an investigatory hearing to determine whether there is a probability of a violation of sections 339.010 to 339.180 and sections 339.710 to 339.860*. The commission shall have the power to issue a subpoena to compel the production of records and papers bearing on the complaint. The commission shall have the power to issue a subpoena and to compel any person in this state to come before the commission to offer testimony or any material specified in the subpoena. Subpoenas and subpoenas duces tecum issued pursuant to this section shall be served in the same manner as subpoenas in a criminal case. The fees and mileage of witnesses shall be the same as that allowed in the circuit court in civil cases.

2. The commission may cause a complaint to be filed with the administrative hearing commission as provided by the provisions of chapter 621 against any person or entity licensed under this chapter or any licensee who has failed to renew or has surrendered his or her individual or entity license for any one or any combination of the following acts:

(1) Failure to maintain and deposit in a special account, separate and apart from his or her personal or other business accounts, all moneys belonging to others entrusted to him or her while acting as a real estate broker or as the temporary custodian of the funds of others, until the transaction involved is consummated or terminated, unless all parties having an interest in the funds have agreed otherwise in writing;

(2) Making substantial misrepresentations or false promises or suppression, concealment or omission of material facts in the conduct of his or her business or pursuing a flagrant and continued course of misrepresentation through agents, salespersons, advertising or otherwise in any transaction;

(3) Failing within a reasonable time to account for or to remit any moneys, valuable documents or other property, coming into his or her possession, which belongs to others;

(4) Representing to any lender, guaranteeing agency, or any other interested party, either verbally or through the preparation of false documents, an amount in excess of the true and actual sale price of the real estate or terms differing from those actually agreed upon;

(5) Failure to timely deliver a duplicate original of any and all instruments to any party or parties executing the same where the instruments have been prepared by the licensee or under his or her supervision or are within his or her control, including, but not limited to, the instruments relating to the employment of the licensee or to any matter pertaining to the consummation of a lease, listing agreement or the purchase, sale, exchange or lease of property, or any type of real estate transaction in which he or she may participate as a licensee;

(6) Acting for more than one party in a transaction without the knowledge of all parties for whom he or she acts, or accepting a commission or valuable consideration for services from more than one party in a real estate transaction without the knowledge of all parties to the transaction;

(7) Paying a commission or valuable consideration to any person for acts or services performed in violation of sections 339.010 to 339.180 and sections 339.710 to 339.860*;

(8) Guaranteeing or having authorized or permitted any licensee to guarantee future profits which may result from the resale of real property;

(9) Having been finally adjudicated and been found guilty of the violation of any state or federal statute which governs the sale or rental of real property or the conduct of the real estate business as defined in subsection 1 of section 339.010;

(10) Obtaining a certificate or registration of authority, permit or license for himself or herself or anyone else by false or fraudulent representation, fraud or deceit;

(11) Representing a real estate broker other than the broker with whom associated without the express written consent of the broker with whom associated;

(12) Accepting a commission or valuable consideration for the performance of any of the acts referred to in section 339.010 from any person except the broker with whom associated at the time the commission or valuable consideration was earned;

(13) Using prizes, money, gifts or other valuable consideration as inducement to secure customers or clients to purchase, lease, sell or list property when the awarding of such prizes, money, gifts or other valuable consideration is conditioned upon the purchase, lease, sale or listing; or soliciting, selling or offering for sale real property by offering free lots, or conducting lotteries or contests, or offering prizes for the purpose of influencing a purchaser or prospective purchaser of real property;

(14) Placing a sign on or advertising any property offering it for sale or rent without the written consent of the owner or his or her duly authorized agent;

(15) Violation of, or attempting to violate, directly or indirectly, or assisting or enabling any person to violate, any provision of sections 339.010 to 339.180 and sections 339.710 to 339.860*, or of any lawful rule adopted pursuant to sections 339.010 to 339.180 and sections 339.710 to 339.860*;

(16) Committing any act which would otherwise be grounds for the commission to refuse to issue a license under section 339.040;

(17) Failure to timely inform seller of all written offers unless otherwise instructed in writing by the seller;

(18) Been finally adjudicated and found guilty, or entered a plea of guilty or nolo contendere, in a criminal prosecution under the laws of this state or any other state or of the United States, for any offense reasonably related to the qualifications, functions or duties of any profession licensed or regulated under this chapter, for any offense an essential element of which is fraud, dishonesty or an act of violence, or for any offense involving moral turpitude, whether or not sentence is imposed;

(19) Any other conduct which constitutes untrustworthy, improper or fraudulent business dealings, demonstrates bad faith or incompetence, misconduct, or gross negligence;

(20) Disciplinary action against the holder of a license or other right to practice any profession regulated under sections 339.010 to 339.180 and sections 339.710 to 339.860* granted by another state, territory, federal agency, or country upon grounds for which revocation, suspension, or probation is authorized in this state;

(21) Been found by a court of competent jurisdiction of having used any controlled substance, as defined in chapter 195, to the extent that such use impairs a person’s ability to perform the work of any profession licensed or regulated by sections 339.010 to 339.180 and sections 339.710 to 339.860*;

(22) Been finally adjudged insane or incompetent by a court of competent jurisdiction;

(23) Assisting or enabling any person to practice or offer to practice any profession licensed or regulated under sections 339.010 to 339.180 and sections 339.710 to 339.860* who is not registered and currently eligible to practice under sections 339.010 to 339.180 and sections 339.710 to 339.860*;

(24) Use of any advertisement or solicitation which is knowingly false, misleading or deceptive to the general public or persons to whom the advertisement or solicitation is primarily directed;

(25) Making any material misstatement, misrepresentation, or omission with regard to any application for licensure or license renewal. As used in this section, “material” means important information about which the commission should be informed and which may influence a licensing decision;

(26) Engaging in, committing, or assisting any person in engaging in or committing mortgage fraud, as defined in section 443.930.

3. After the filing of such complaint, the proceedings will be conducted in accordance with the provisions of law relating to the administrative hearing commission. A finding of the administrative hearing commissioner that the licensee has performed or attempted to perform one or more of the foregoing acts shall be grounds for the suspension or revocation of his license by the commission, or the placing of the licensee on probation on such terms and conditions as the real estate commission shall deem appropriate, or the imposition of a civil penalty by the commission not to exceed two thousand five hundred dollars for each offense. Each day of a continued violation shall constitute a separate offense.

4. The commission may prepare a digest of the decisions of the administrative hearing commission which concern complaints against licensed brokers or salespersons and cause such digests to be mailed to all licensees periodically. Such digests may also contain reports as to new or changed rules adopted by the commission and other information of significance to licensees.

5. Notwithstanding other provisions of this section, a broker or salesperson’s license shall be revoked, or in the case of an applicant, shall not be issued, if the licensee or applicant has pleaded guilty to, entered a plea of nolo contendere to, or been found guilty of any of the following offenses or offenses of a similar nature established under the laws of this, any other state, the United States, or any other country, notwithstanding whether sentence is imposed:

(1) Any dangerous felony as defined under section 556.061 or murder in the first degree;

(2) Any of the following sexual offenses: rape in the first degree, forcible rape, rape, statutory rape in the first degree, statutory rape in the second degree, rape in the second degree, sexual assault, sodomy in the first degree, forcible sodomy, statutory sodomy in the first degree, statutory sodomy in the second degree, child molestation in the first degree, child molestation in the second degree, sodomy in the second degree, deviate sexual assault, sexual misconduct involving a child, sexual misconduct in the first degree under section 566.090** as it existed prior to August 28, 2013, sexual abuse under section 566.100 as it existed prior to August 28, 2013, sexual abuse in the first or second degree, enticement of a child, or attempting to entice a child;

(3) Any of the following offenses against the family and related offenses: incest, abandonment of a child in the first degree, abandonment of a child in the second degree, endangering the welfare of a child in the first degree, abuse of a child, using a child in a sexual performance, promoting sexual performance by a child, or trafficking in children;

(4) Any of the following offenses involving child pornography and related offenses: promoting obscenity in the first degree, promoting obscenity in the second degree when the penalty is enhanced to a class E felony, promoting child pornography in the first degree, promoting child pornography in the second degree, possession of child pornography in the first degree, possession of child pornography in the second degree, furnishing child pornography to a minor, furnishing pornographic materials to minors, or coercing acceptance of obscene material; and

(5) Mortgage fraud as defined in section 570.310.

6. A person whose license was revoked under subsection 5 of this section may appeal such revocation to the administrative hearing commission. Notice of such appeal must be received by the administrative hearing commission within ninety days of mailing, by certified mail, the notice of revocation. Failure of a person whose license was revoked to notify the administrative hearing commission of his or her intent to appeal waives all rights to appeal the revocation. Upon notice of such person’s intent to appeal, a hearing shall be held before the administrative hearing commission.

(L. 1941 p. 424 § 10, A.L. 1978 S.B. 811, A.L. 1993 S.B. 18, A.L. 2004 H.B. 985, A.L. 2005 H.B. 174, A.L. 2006 H.B. 1339, A.L. 2007 H.B. 780 merged with S.B. 308, A.L. 2008 H.B. 2188, A.L. 2013 H.B. 215, A.L. 2016 H.B. 2332)

Effective 1-01-17

*Section 339.860 was repealed by S.B. 613 Revision, 2007.

**Section 566.090 was transferred to 566.101, H.B. 215, 2013

(2010) Section cannot be applied to require mandatory revocation of a license based solely on a criminal proceeding predating the section's effective date, regardless of whether the person was licensed at the time of the criminal proceeding; such an application would violate the ban under Article I, Section 13 against retrospective laws. Missouri Real Estate Commission v. Rayford, 307 S.W.3d 686 (Mo.App. W.D.).



Section 339.105 Separate bank escrow accounts required — service charges for account may be made by personal deposit by broker, amount allowed.

Effective 28 Aug 2004

Title XXII OCCUPATIONS AND PROFESSIONS

339.105. Separate bank escrow accounts required — service charges for account may be made by personal deposit by broker, amount allowed. — 1. Each broker who holds funds belonging to another shall maintain such funds in a separate bank account in a financial institution which shall be designated an escrow or trust account. This requirement includes funds in which he or she may have some future interest or claim. Such funds shall be deposited promptly unless all parties having an interest in the funds have agreed otherwise in writing. No broker shall commingle his or her personal funds or other funds in this account with the exception that a broker may deposit and keep a sum not to exceed one thousand dollars in the account from his or her personal funds, which sum shall be specifically identified and deposited to cover service charges related to the account.

2. Each broker shall notify the commission of his or her intent not to maintain an escrow account, or the name of the financial institution in which each escrow or trust account is maintained, the name and number of each such account, and shall file written authorization directed to each financial institution to allow the commission or its authorized representative to examine each such account; such notification and authorization shall be submitted on forms provided therefor by the commission. A broker shall notify the commission within ten business days of any change of his or her intent to maintain an escrow account, the financial institution, account numbers, or change in account status.

3. In conjunction with each escrow or trust account a broker shall maintain books, records, contracts and other necessary documents so that the adequacy of said account may be determined at any time. The account and other records shall be provided to the commission and its duly authorized agents for inspection at all times during regular business hours at the broker's usual place of business.

4. Whenever the ownership of any escrow moneys received by a broker pursuant to this section is in dispute by the parties to a real estate sales transaction, the broker shall report and deliver the moneys to the state treasurer within three hundred sixty-five days of the date of the initial projected closing date in compliance with sections 447.500 to 447.595. The parties to a real estate sales transaction may agree in writing that the funds are not in dispute and shall notify the broker who is holding the funds.

5. A broker shall not be entitled to any money or other money paid to him or her in connection with any real estate sales transaction as part or all of his or her commission or fee until the transaction has been consummated or terminated, unless agreed in writing by all parties to the transaction.

6. When, through investigations or otherwise, the commission has reasonable cause to believe that a licensee has acted, is acting or is about to act in violation of this section, the commission may, through the attorney general or any assistants designated by the attorney general, proceed in the name of the commission to institute suit to enjoin any act or acts in violation of this section.

7. Any such suit shall be commenced in either the county in which the defendant resides or in the county in which the defendant has acted, is acting or is about to act in violation of this section.

8. In such proceeding, the court shall have power to issue such temporary restraining or injunction orders, without bond, which are necessary to protect the public interest. Any action brought under this section shall be in addition to and not in lieu of any other provisions of this chapter. In such action, the commission or the state need not allege or prove that there is no adequate remedy at law or that any individual has suffered any economic injury as a result of the activity sought to be enjoined.

(L. 1978 S.B. 811, A.L. 1981 S.B. 16, A.L. 1986 H.B. 1511, A.L. (L. 1978 S.B. 811, A.L. 1981 S.B. 16, A.L. 1986 H.B. 1511, A.L. 1987 S.B. 175, A.L. 2003 H.B. 600 merged with S.B. 675, A.L. 2004 H.B. 985)



Section 339.110 Refusal of licenses, when.

Effective 28 Aug 2010

Title XXII OCCUPATIONS AND PROFESSIONS

339.110. Refusal of licenses, when. — The commission may refuse to issue a license to any person who is known by it to have been found guilty of forgery, embezzlement, obtaining money under false pretenses, extortion, criminal conspiracy to defraud, or other like offense, or to any association, partnership, corporation, professional corporation, limited partnership, or limited liability company of which such person is a manager, officer or general partner, or in which as a member, partner or associate such person has or exercises a controlling interest either directly or indirectly, or to any corporation of which such person is an officer or in which as a stockholder such person has or exercises a controlling interest either directly or indirectly.

(L. 1941 p. 424 § 14, A.L. 1978 S.B. 811, A.L. 1993 S.B. 18, A.L. 2010 H.B. 1692, et al. merged with S.B. 754)



Section 339.120 Commission, created — members, qualifications, terms, compensation — powers and duties — rulemaking authority, procedure.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

339.120. Commission, created — members, qualifications, terms, compensation — powers and duties — rulemaking authority, procedure. — 1. There is hereby created the "Missouri Real Estate Commission", to consist of seven persons, citizens of the United States and residents of this state for at least one year prior to their appointment, for the purpose of carrying out and enforcing the provisions of sections 339.010 to 339.180 and sections 339.710 to 339.860*. The commission shall be appointed by the governor with the advice and consent of the senate. All members, except one voting public member, of the commission must have had at least ten years' experience as a real estate broker prior to their appointment. The terms of the members of the commission shall be for five years, and until their successors are appointed and qualified. Members to fill vacancies shall be appointed by the governor for the unexpired term. The president of the Missouri Association of Realtors in office at the time shall, at least ninety days prior to the expiration of the term of the board member, other than the public member, or as soon as feasible after the vacancy on the board otherwise occurs, submit to the director of the division of professional registration a list of five realtors qualified and willing to fill the vacancy in question, with the request and recommendation that the governor appoint one of the five persons so listed, and with the list so submitted, the president of the Missouri Association of Realtors shall include in his or her letter of transmittal a description of the method by which the names were chosen by that association. The commission shall organize annually by selecting from its members a chairman. The commission may do all things necessary and convenient for carrying into effect the provisions of sections 339.010 to 339.180 and sections 339.710 to 339.860*, and may promulgate necessary rules compatible with the provisions of sections 339.010 to 339.180 and sections 339.710 to 339.860*. Each member of the commission shall receive as compensation an amount set by the commission not to exceed seventy-five dollars for each day devoted to the affairs of the commission, and shall be entitled to reimbursement of his or her expenses necessarily incurred in the discharge of his or her official duties. The governor may remove any commissioner for cause.

2. The public member shall be at the time of his or her appointment a citizen of the United States; a resident of this state for a period of one year and a registered voter; a person who is not and never was a member of any profession licensed or regulated pursuant to sections 339.010 to 339.180 and sections 339.710 to 339.860* or the spouse of such person; and a person who does not have and never has had a material, financial interest in either the providing of the professional services regulated by sections 339.010 to 339.180 and sections 339.710 to 339.860*, or an activity or organization directly related to any profession licensed or regulated pursuant to sections 339.010 to 339.180 and sections 339.710 to 339.860*. All members, including public members, shall be chosen from lists submitted by the director of the division of professional registration. The duties of the public member shall not include the determination of the technical requirements to be met for licensure or whether any person meets such technical requirements or of the technical competence or technical judgment of a licensee or a candidate for licensure.

3. The commission shall employ such board personnel, as defined in subdivision (4) of subsection 10 of section 324.001, as it shall deem necessary to discharge the duties imposed by the provisions of sections 339.010 to 339.180 and sections 339.710 to 339.860*.

4. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in sections 339.010 to 339.180 and sections 339.710 to 339.860* shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. All rulemaking authority delegated prior to August 28, 1999, is of no force and effect and repealed. Nothing in this section shall be interpreted to repeal or affect the validity of any rule filed or adopted prior to August 28, 1999, if it fully complied with all applicable provisions of law. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 1999, shall be invalid and void.

(L. 1941 p. 424 § 4, A.L. 1963 p. 433, A.L. 1967 p. 444, A.L. 1981 S.B. 16, A.L. 1988 H.B. 1573, A.L. 1993 S.B. 18 merged with S.B. 52, A.L. 1995 S.B. 3, A.L. 1999 H.B. 343, A.L. 2004 H.B. 985, A.L. 2008 S.B. 788)

*Section 339.860 was repealed by S.B. 613 Revision, 2007.



Section 339.125 Rulemaking procedure.

Effective 28 Aug 1995

Title XXII OCCUPATIONS AND PROFESSIONS

339.125. Rulemaking procedure. — No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1993 S.B. 18, A.L. 1995 S.B. 3)



Section 339.130 Legal status of commission.

Effective 28 Aug 2004

Title XXII OCCUPATIONS AND PROFESSIONS

339.130. Legal status of commission. — The commission may sue and be sued in its official name, and shall have a seal which shall be affixed to certified copies of records and papers on file, and to such other instruments as the commission may direct, and all courts shall take judicial notice of such seal. Copies of records and proceedings of the commission, and of all papers on file in its office, certified under the said seal shall be received as evidence in all courts of record. The office of the commission shall be at Jefferson City.

(L. 1941 p. 424 § 5, A.L. 2004 H.B. 985)



Section 339.150 No fee to be paid to unlicensed person — exception when broker refuses to pay for services rendered knowing the person was unlicensed, effect.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

339.150. No fee to be paid to unlicensed person — exception when broker refuses to pay for services rendered knowing the person was unlicensed, effect. — 1. No real estate broker shall knowingly employ or engage any person to perform any service to the broker for which licensure as a real estate broker or a real estate salesperson is required pursuant to sections 339.010 to 339.180 and sections 339.710 to 339.860*, unless such a person is:

(1) A licensed real estate salesperson or a licensed real estate broker as required by section 339.020; or

(2) For a transaction involving commercial real estate as defined in section 339.710, a person regularly engaged in the real estate brokerage business outside the state of Missouri who has, in such forms as the commission may adopt by rule:

(a) Executed a brokerage agreement with the Missouri real estate broker;

(b) Consented to the jurisdiction of Missouri and the commission;

(c) Consented to disciplinary procedures under section 339.100; and

(d) Appointed the commission as his or her agent for service of process regarding any administrative or legal actions relating to the conduct in Missouri; or

(3) For any other transaction, a person regularly engaged in the real estate brokerage business outside of the state of Missouri.

­­

­

2. No real estate licensee shall pay any part of a fee, commission or other compensation received by the licensee to any person for any service rendered by such person to the licensee in buying, selling, exchanging, leasing, renting or negotiating a loan upon any real estate, unless such a person is a licensed real estate salesperson regularly associated with such a broker, or a licensed real estate broker, or a person regularly engaged in the real estate brokerage business outside of the state of Missouri.

3. Notwithstanding the provisions of subsections 1 and 2 of this section, any real estate broker who shall refuse to pay any person for services rendered by such person to the broker, with the consent, knowledge and acquiescence of the broker that such person was not licensed as required by section 339.020, in buying, selling, exchanging, leasing, renting or negotiating a loan upon any real estate for which services a license is required, and who is employed or engaged by such broker to perform such services, shall be liable to such person for the reasonable value of the same or similar services rendered to the broker, regardless of whether or not the person possesses or holds any particular license, permit or certification at the time the service was performed. Any such person may bring a civil action for the reasonable value of his services rendered to a broker notwithstanding the provisions of section 339.160.

(L. 1941 p. 424 § 15, A.L. 1993 S.B. 18, A.L. 2004 H.B. 985, A.L. 2008 S.B. 788)

*Section 339.860 was repealed by S.B. 613 Revision, 2007.

(1955) Contract for division of commission on sale by broker and person not licensed under this law is void and unenforceable and such is true, although the nonlicensed person is within exception provided in subsection 3 of § 339.010. Gilbert v. Edwards (A.), 276 S.W.2d 611.

(1956) Where individual was involved in eight real estate transactions in six months without having license, he was acting as broker and unpaid notes given in payment of commission for sale would be canceled because without consideration. Staples v. O'Reilly (A.) 288 S.W.2d 670.



Section 339.151 No commission or consideration unless reasonable cause for payment or contractual relationship exists.

Effective 28 Aug 2001

Title XXII OCCUPATIONS AND PROFESSIONS

339.151. No commission or consideration unless reasonable cause for payment or contractual relationship exists. — 1. No licensee shall pay a commission or any other valuable consideration unless reasonable cause for payment exists or a contractual relationship exists with the licensee. Reasonable cause does not exist unless the party seeking the compensation or other valuable consideration actually introduces the business to the real estate licensee before a relationship is established between the licensee and a principal to the transaction, including, but not limited to:

(1) A subagency relationship;

(2) A transaction brokerage relationship; or

(3) A cooperative brokerage relationship.

2. It shall be a violation of this section to:

(1) Solicit or request compensation or other valuable consideration from a real estate licensee without reasonable cause;

(2) Interfere with a written representation relationship of another licensee or attempt to induce a customer or client to break a written representation agreement with another licensee for the purpose of replacing such agreement with a new representation agreement in order to obtain a commission or other valuable consideration. Interfering with the written representation agreement of another licensee includes, but is not limited to:

(a) Threatening to reduce or withhold employee relocation benefits or to take other action adverse to the interests of a customer or client of a real estate licensee because of an existing representation agreement in order to obtain compensation or other valuable consideration; or

(b) Counseling a customer or client of another real estate licensee on how to terminate or amend an existing relationship agreement in order to obtain a commission or other valuable consideration.

­­

­

3. The fact that reasonable cause to solicit or request a commission or other valuable consideration exists does not necessarily mean that a legal right to the commission or other valuable consideration exists.

4. Any violation of this section shall be grounds for investigation, complaint, proceedings and discipline pursuant to section 339.100.

5. Nothing in this chapter shall prevent any consumer from joining any organization in which one of the benefits of membership may be that such organization can negotiate a reduced rate or price for real estate costs for its members nor shall it prohibit an inducement to the buyer or lessee paid and supplied by the owner of the property directly to a buyer or lessee of the property.

6. Nothing in this section shall be construed to limit the ability of an employer to direct an employee to follow the terms of the relocation package provided for that employee, nor shall it be construed to limit an employer's choice of relocation service providers.

(L. 2001 H.B. 266)



Section 339.160 Real estate brokers and salespersons may not bring legal action for compensation unless licensed.

Effective 28 Aug 2010

Title XXII OCCUPATIONS AND PROFESSIONS

339.160. Real estate brokers and salespersons may not bring legal action for compensation unless licensed. — No person, partnership, limited partnership, limited liability company, professional corporations, corporation or association engaged within this state in the business or acting in the capacity of a real estate broker, real estate broker-salesperson or real estate salesperson shall bring or maintain an action in any court in this state for the recovery of compensation for services rendered in the buying, selling, exchanging, leasing, renting or negotiating a loan upon any real estate without alleging and proving that such person, partnership, limited partnership, limited liability company, professional corporation, corporation or association, or its member, manager, officer, general partner or associate, as applicable, was a licensed real estate broker, broker-salesperson or salesperson at the time when the alleged cause of action arose.

(L. 1941 p. 424 § 16, A.L. 1993 S.B. 18, A.L. 2004 H.B. 985, A.L. 2010 H.B. 1692, et al. merged with S.B. 754)

(1959) Contract to sell earth to be removed from land did not involve title or interest in land and was therefore not subject to this law. Law v. Taylor (A.), 330 S.W.2d 170.

(1967) Purpose of legislature in closing courts to unlicensed brokers was to establish strong policy so that neither a contract nor lawful efforts could provide pecuniary benefits to such broker. Miller Nationwide Real Estate Corporation v. Sikeston Motel Corporation (Mo.), 418 S.W.2d 173.

(1971) In action by plaintiff's real estate association to recover a commission trial court properly overruled defendant's motion for judgment and sustained its motion for new trial only on issue as to whether plaintiff was licensed since although plaintiff failed to allege and prove plaintiff was licensed real estate broker, there was evidence in the record from which it could be inferred that plaintiff would be able to present essential evidence that it was licensed. Reed Schmidt and Assoc. v. Carafoil Furniture Co. (A.), 469 S.W.2d 876.

(1977) Held that a person who neither advertised nor held himself out as a real estate broker or salesman was entitled to payment under an agreement between himself and a real estate company whereby he was to receive payment for bringing buyer to real estate company. White v. Miriam Realty Co. (A.), 547 S.W.2d 184.



Section 339.170 Penalty for violation.

Effective 28 Aug 2010

Title XXII OCCUPATIONS AND PROFESSIONS

339.170. Penalty for violation. — Any person or corporation, professional corporation, partnership, limited partnership, limited liability company or association knowingly violating any provision of sections 339.010 to 339.180 and sections 339.710 to 339.860* shall be guilty of a class B misdemeanor. Any officer or agent of a corporation, or any member, manager, officer, associate, general partner or agent of a partnership, association, corporation, professional corporation, limited partnership, or limited liability company who actively participate in such entity's brokerage business, who shall knowingly and personally participate in or be an accessory to any violation of sections 339.010 to 339.180 and sections 339.710 to 339.860*, shall be guilty of a class B misdemeanor. This section shall not be construed to release any person from civil liability or criminal prosecution under any other law of this state. The commission may cause complaint to be filed for violation of section 339.020 in any court of competent jurisdiction, and perform such other acts as may be necessary to enforce the provisions hereof.

(L. 1941 p. 424 § 17, A.L. 1981 S.B. 16, A.L. 1993 S.B. 18, A.L. 2004 H.B. 985, A.L. 2010 H.B. 1692, et al. merged with S.B. 754)

*Section 339.860 was repealed by S.B. 613 Revision, 2007.



Section 339.175 Mortgage fraud, commission may file court action — civil penalty — investigation authority.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

339.175. Mortgage fraud, commission may file court action — civil penalty — investigation authority. — 1. If the commission believes that a real estate broker or real estate sales person has engaged in, is engaging in, or has willfully taken a substantial step toward engaging in an act, practice, omission, or course of business constituting mortgage fraud, as defined in section 443.930, or that a person has materially aided or is materially aiding any such act, practice, omission, course of business, the commission may maintain an action in the circuit court of any county of the state or any city not within a county to enjoin the person. Upon a proper showing, the court may issue a permanent or temporary injunction, restraining order, or declaratory judgment.

2. The court may impose a civil penalty against the person not to exceed two thousand five hundred dollars for each violation and may grant any other relief the court determines is just and proper under the circumstances including, but not limited to, a temporary suspension of any license issued by the commission.

3. The commission may initiate an investigation and take all measures necessary to find the facts of any potential violation of this section, including issuing subpoenas to compel the attendance and testimony of witnesses and the production of documents and other evidence. The commission may conduct joint investigations, enter into confidentiality agreements and share information obtained relating to an investigation under this section with other governmental agencies.

4. The enforcement authority of the commission under this section is cumulative to any other statutory authority of the commission.

(L. 2008 H.B. 2188)



Section 339.180 Practice without a license — endangering welfare of others — injunction, procedure.

Effective 28 Aug 2004

Title XXII OCCUPATIONS AND PROFESSIONS

339.180. Practice without a license — endangering welfare of others — injunction, procedure. — 1. It shall be unlawful for any person or entity not licensed under this chapter to perform any act for which a real estate license is required. Upon application by the commission, and the necessary burden having been met, a court of general jurisdiction may grant an injunction, restraining order or other order as may be appropriate to enjoin a person or entity from:

(1) Offering to engage or engaging in the performance of any acts or practices for which a permit or license is required by this chapter upon a showing that such acts or practices were performed or offered to be performed without a permit or license; or

(2) Engaging in any practice or business authorized by a permit or license issued pursuant to this chapter upon a showing that the holder presents a substantial probability of serious danger to the health, safety or welfare of any person with, or who is considering obtaining, a legal interest in real property in this state.

2. Any such action shall be commenced either in the county in which such conduct occurred or in the county in which the defendant resides.

3. Any action brought under this section shall be in addition to and not in lieu of any penalty provided by this chapter and may be brought concurrently with other actions to enforce this chapter.

(L. 1978 S.B. 811, A.L. 1981 S.B. 16, A.L. 2004 H.B. 985)



Section 339.190 Real estate licensee, immunity from liability, when.

Effective 28 Aug 2011

Title XXII OCCUPATIONS AND PROFESSIONS

339.190. Real estate licensee, immunity from liability, when. — 1. A real estate licensee shall be immune from liability for statements made by engineers, land surveyors, geologists, environmental hazard experts, wood-destroying inspection and control experts, termite inspectors, mortgage brokers, home inspectors, or other home inspection experts unless:

(1) The statement was made by a person employed by the licensee or the broker with whom the licensee is associated;

(2) The person making the statement was selected by and engaged by the licensee. For purposes of this section, the ordering of a report or inspection alone shall not constitute selecting or engaging a person; or

(3) The licensee knew prior to closing that the statement was false or the licensee acted in reckless disregard as to whether the statement was true or false.

2. A real estate licensee shall not be the subject of any action and no action shall be instituted against a real estate licensee for any information contained in a seller's disclosure for residential, commercial, industrial, farm, or vacant real estate furnished to a buyer, unless the real estate licensee is a signatory to such or the licensee knew prior to closing that the statement was false or the licensee acted in reckless disregard as to whether the statement was true or false.

3. A real estate licensee acting as a courier of documents referenced in this section shall not be considered to be making the statements contained in such documents.

(L. 2004 S.B. 1211 § 1, A.L. 2011 H.B. 220 merged with S.B. 325)



Section 339.200 Prohibited acts — investigation may be initiated, when, procedure.

Effective 28 Aug 2007

Title XXII OCCUPATIONS AND PROFESSIONS

339.200. Prohibited acts — investigation may be initiated, when, procedure. — 1. It shall be unlawful for any person not holding the required license from the commission to perform any act for which a license is required by sections 339.010 to 339.180 and sections 339.710 to 339.860. The commission may cause a complaint to be filed with the administrative hearing commission, as provided in chapter 621, against any unlicensed person who:

(1) Engages in or offers to perform any act for which a license is required by sections 339.010 to 339.180 and sections 339.710 to 339.860; or

(2) Uses or employs titles defined and protected by this chapter, or implies authorization to provide or offer professional services, or otherwise uses or advertises any title, word, figure, sign, card, advertisement, or other symbol or description tending to convey the impression that the person holds any license required by sections 339.010 to 339.180 and sections 339.710 to 339.860.

2. When reviewing complaints against unlicensed persons, the commission may initiate an investigation and take all measures necessary to find the facts of any potential violation, including issuing subpoenas to compel the attendance and testimony of witnesses and the disclosure of evidence.

3. If the commission files a complaint with the administrative hearing commission, the proceedings shall be conducted in accordance with the provisions of chapter 621. Upon a finding by the administrative hearing commission that the grounds provided in subsection 1 of this section for action are met, the commission may, either singularly or in combination with other provisions of this chapter, impose a civil penalty against the person named in the complaint in an amount not to exceed the limit authorized by section 339.205.

(L. 2007 H.B. 780 merged with S.B. 308)



Section 339.205 Civil penalty may be imposed, when — amount, limit, factors — settlement procedures.

Effective 28 Aug 2007

Title XXII OCCUPATIONS AND PROFESSIONS

339.205. Civil penalty may be imposed, when — amount, limit, factors — settlement procedures. — 1. In actions against unlicensed persons or disciplinary actions against licensed persons, the commission may issue an order imposing a civil penalty. Such penalty shall not be imposed until the findings of facts and conclusions of law by the administrative hearing commission have been delivered to the commission in accordance with section 621.110. Further, no civil penalty shall be assessed until a formal meeting and vote by the board has been taken to impose such a penalty.

2. Any civil penalty imposed by the commission shall not exceed two thousand five hundred dollars for each offense. Each day of a continued violation constitutes a separate offense, with a maximum penalty of twenty-five thousand dollars. In determining the amount of penalty to be imposed, the commission may consider any of the following:

(1) Whether the amount imposed will be a substantial deterrent to the violation;

(2) The circumstances leading to the violation;

(3) The severity of the violation and the risk of harm to the public;

(4) The economic benefits gained by the violator as a result of noncompliance; and

(5) The interest of the public.

3. Any final order imposing a civil penalty is subject to judicial review upon the filing of a petition under section 536.100 by any person subject to the penalty.

4. Payment of a civil penalty shall be made within sixty days of filing the order, or if the order is stayed pending an appeal, within ten days after the court enters a final judgment in favor of the commission. If the penalty is not timely paid, the commission shall notify the attorney general. The attorney general may commence an action to recover the amount of the penalty, including reasonable attorney fees and costs and a surcharge of fifteen percent of the penalty plus ten percent per annum on any amounts owed. In such action, the validity and appropriateness of the final order imposing the civil penalty shall not be subject to review.

5. An action to enforce an order under this section may be joined with an action for an injunction.

6. Any offer of settlement to resolve a civil penalty under this section shall be in writing, state that an action for imposition of a civil penalty may be initiated by the attorney general representing the commission under this section, and identify any dollar amount as an offer of settlement, which shall be negotiated in good faith through conference, conciliation, and persuasion.

7. Failure to pay a civil penalty by any person licensed under this chapter shall be grounds for denying, disciplining or refusing to renew or reinstate a license or certificate of authority.

8. Penalties collected under this section shall be handled in accordance with Section 7 of Article IX of the Missouri Constitution. Such penalties shall not be considered a charitable contribution for tax purposes.

(L. 2007 H.B. 780 merged with S.B. 308)



Section 339.500 Citation of law.

Effective 28 Aug 2012

Title XXII OCCUPATIONS AND PROFESSIONS

339.500. Citation of law. — This act shall be known and may be cited as the "Missouri Certified and Licensed Real Estate Appraisers and Appraisal Management Company Regulation Act".

(L. 1990 H.B. 1456 § 2, A.L. 2012 H.B. 1103)



Section 339.501 Licensure or certification of real estate appraisers required, exceptions.

Effective 28 Aug 2012

Title XXII OCCUPATIONS AND PROFESSIONS

339.501. Licensure or certification of real estate appraisers required, exceptions. — 1. Beginning July 1, 1999, it shall be unlawful for any person in this state to act as a real estate appraiser, or to directly or indirectly, engage or assume to engage in the business of real estate appraisal or to advertise or hold himself or herself out as engaging in or conducting such business without first obtaining a license or certificate issued by the Missouri real estate appraisers commission as provided in sections 339.500 to 339.549.

2. Except for licenses issued to appraisal management companies under section 339.511, no license or certificate shall be issued pursuant to sections 339.500 to 339.549 to a partnership, association, corporation, firm or group; except that, nothing in this section shall preclude a state-licensed or state-certified real estate appraiser from rendering appraisals for, or on behalf of, a partnership, association, corporation, firm or group, provided the appraisal report is prepared by, or under the immediate personal direction of the state-licensed or state-certified real estate appraiser and is reviewed and signed by such state-licensed or state-certified appraiser.

3. Any person who is not state licensed or state certified pursuant to sections 339.500 to 339.549 may assist a state-licensed or state-certified real estate appraiser in the performance of an appraisal; provided that, such person is personally supervised by a state-licensed or state-certified appraiser and provided further that any appraisal report rendered in connection with the appraisal is reviewed and signed by the state-licensed or state-certified real estate appraiser.

4. Nothing in sections 339.500 to 339.549 shall abridge, infringe upon or otherwise restrict the right to use the term "certified ad valorem tax appraiser" or any similar term by persons performing ad valorem tax appraisals.

5. The provisions of sections 339.500 to 339.549 shall not be construed to require a license or certificate for:

(1) Any person, partnership, association or corporation who, as owner, performs appraisals of property owned by such person, partnership, association or corporation;

(2) Any licensed real estate broker or salesperson who prepares a comparative market analysis or a broker price opinion;

(3) Any employee of a local, state or federal agency who performs appraisal services within the scope of his or her employment; except that, this exemption shall not apply where any local, state or federal agency requires an employee to be registered, licensed or certified to perform appraisal services;

(4) Any employee of a federal or state-regulated lending agency or institution;

(5) Any agent of a federal or state-regulated lending agency or institution in a county of third or fourth classification.

(L. 1998 H.B. 1601, et al., A.L. 2012 H.B. 1103)



Section 339.503 Definitions.

Effective 28 Aug 2012

Title XXII OCCUPATIONS AND PROFESSIONS

339.503. Definitions. — As used in sections 339.500 to 339.549, the following words and phrases mean, unless the context clearly indicates otherwise:

(1) "Appraisal" or "real estate appraisal", an objective analysis, evaluation, opinion, or conclusion relating to the nature, quality, value or utility of specified interests in, or aspects of, identified real estate. An appraisal may be classified by subject matter into either a valuation or an analysis;

(2) "Appraisal assignment", an engagement for which a person is employed or retained to act as a disinterested third party in rendering an objective appraisal;

(3) "Appraisal firm", a person, limited liability company, partnership, association, or corporation whose principal is an appraiser licensed under sections 339.500 to 339.549 which for compensation prepares and communicates appraisals, reviews appraisals prepared by others, provides appraisal consultation services, and supervises, trains, and reviews work produced or certified by persons licensed under sections 339.500 to 339.549 who produce* appraisals;

(4) "Appraisal foundation", the organization of the same name that was incorporated as an Illinois not-for-profit corporation on November 20, 1987, whose operative boards are the appraisal standards board and the appraiser qualifications board;

(5) "Appraisal management company", an individual or business entity that utilizes an appraisal panel and performs, directly or indirectly, appraisal management services;

(6) "Appraisal management services", to directly or indirectly perform any of the following functions on behalf of a lender, financial institution, client, or any other person:

(a) Administer an appraiser panel;

(b) Recruit, qualify, verify licensing or certification, and negotiate fees and service level expectations with persons who are part of an appraiser panel;

(c) Receive an order for an appraisal from one person and deliver the order for the appraisal to an appraiser that is part of an appraiser panel for completion;

(d) Track and determine the status of orders for appraisals performed by appraisers who are part of an appraisal panel;

(e) Conduct quality control of a completed appraisal performed by an appraiser who is part of an appraisal panel prior to the delivery of the appraisal to the person who ordered the appraisal; and

(f) Provide a completed appraisal performed by an appraiser who is part of an appraisal panel to one or more persons who have ordered an appraisal;

(7) "Appraisal report", any communication, written or oral, of an appraisal. The purpose of an appraisal is immaterial, therefore valuation reports, real estate counseling reports, real estate tax counseling reports, real estate offering memoranda, mortgage banking offers, highest and best use studies, market demand and economic feasibility studies and all other reports communicating an appraisal analysis, opinion or conclusion are appraisal reports, regardless of title;

(8) "Appraisal standards board (ASB)", the independent board of the appraisal foundation which promulgates the generally accepted standards of the appraisal profession and the uniform standards of professional appraisal practices;

(9) "Appraiser", an individual who holds a license as a state-licensed real estate appraiser or certification as a state-certified real estate appraiser under sections 339.500 to 339.549;

(10) "Appraiser panel", a network of licensed or certified appraisers that have:

(a) Responded to an invitation, request, or solicitation from an appraisal management company, in any form, to perform appraisals for persons who have ordered appraisals through the appraisal management company, or to perform appraisals for the appraisal management company directly; and

(b) Been selected and approved by an appraisal management company to perform appraisals for any client of the appraisal management company, or to perform appraisals for the appraisal management company directly;

(11) "Appraiser qualifications board (AQB)", the independent board of the appraisal foundation which establishes minimum experience, education and examination criteria for state licensing of appraisers;

(12) "Boat dock", a structure for loading and unloading boats and connecting real property to water, public or private. A boat dock is real property and has riparian rights, provided:

(a) The lender includes the boat dock as a fixture both in the lender's deed of trust and a uniform commercial code fixture filing under section 400.9-502;

(b) The boat dock is attached to the real property by steel cable, bar, or chain that is permanently imbedded in concrete or rock, and otherwise securely attached to the dock; and

(c) The owner of the dock has riparian rights by means of real estate rights bordering the body of water, including such rights by license, grant, or other means allowing access to the body of water, which access may be seasonal because the water may be reduced for electric power production or flood control;

(13) "Boat slip" or "watercraft slip", a defined area of water, including the riparian rights to use such area, whether by grant, lease, or license, in accordance with all applicable laws and regulations, which is a part of a boat dock serving a common interest community, including by way of example and not of limitation condominiums and villas; and the exclusive right to such use being allocated as a limited common element or being assigned to an owner of real estate in the common interest community in which the boat dock is located, whether by grant, lease, or otherwise. The rights of the real estate owner in such slip are included as collateral in any deed of trust and uniform commercial code filings of a lender, if any, taking a security interest in the owner's real estate;

(14) "Broker price opinion", an opinion of value, prepared by a real estate licensee for a fee, that includes, but is not limited to, analysis of competing properties, comparable sold properties, recommended repairs and costs or suggested marketing techniques. A broker price opinion is not an appraisal and shall specifically state it is not an appraisal;

(15) "Certificate", the document issued by the Missouri real estate appraisers commission evidencing that the person named therein has satisfied the requirements for certification as a state-certified real estate appraiser and bearing a certificate number assigned by the commission;

(16) "Certificate holder", a person certified by the commission pursuant to the provisions of sections 339.500 to 339.549;

(17) "Certified appraisal report", an appraisal prepared or signed by a state-certified real estate appraiser. A certified appraisal report represents to the public that it meets the appraisal standards defined in sections 339.500 to 339.549;

(18) "Commission", the Missouri real estate appraisers commission, created in section 339.507;

(19) "Comparative market analysis", the analysis of sales of similar recently sold properties in order to derive an indication of the probable sales price of a particular property undertaken by a licensed real estate broker or agent, for his or her principal. A comparative market analysis is not an appraisal and shall specifically state it is not an appraisal;

(20) "Controlling person":

(a) An owner, officer, or director of a corporation, partnership, or other business entity seeking to offer appraisal management services in this state;

(b) An individual employed, appointed, or authorized by an appraisal management company that has the authority to enter into a contractual relationship with other persons for the performance of appraisal management services and has the authority to enter into agreements with appraisers for the performance of appraisals; or

(c) An individual who possesses, directly or indirectly, the power to direct or cause the direction of the management or policies of an appraisal management company;

(21) "Disinterested third party" shall not exclude any state-certified real estate appraiser or state-licensed real estate appraiser employed or retained by any bank, savings association, credit union, mortgage banker or other lender to perform appraisal assignments, provided that the appraisal assignments are rendered with respect to loans to be extended by the bank, savings association, credit union, mortgage banker or other lender, and provided further that the state-certified real estate appraiser or state-licensed real estate appraiser is not requested or required to report a predetermined analysis or opinion of value;

(22) "License" or "licensure", a license or licensure issued pursuant to the provisions of sections 339.500 to 339.549 evidencing that the person or other legal entity named therein has satisfied the requirements for licensure as a state-licensed real estate appraiser or licensed appraisal management company and bearing a license number assigned by the commission;

(23) "Licensed appraisal management company", a person or other legal entity who holds a current valid license as a licensed appraisal management company under sections 339.500 to 339.549;

(24) "Real estate", an identified parcel or tract of land, including improvements, if any;

(25) "Real estate appraiser" or "appraiser", a person who for a fee or valuable consideration develops and communicates real estate appraisals or otherwise gives an opinion of the value of real estate or any interest therein;

(26) "Real estate appraising", the practice of developing and communicating real estate appraisals;

(27) "Real property", the interests, benefits and rights inherent in the ownership of real estate;

(28) "Residential real estate", any parcel of real estate, improved or unimproved, that is primarily residential in nature and that includes or is intended to include a residential structure containing not more than four dwelling units and no other improvements except those which are typical residential improvements that support the residential use for the location and property type. A residential unit is a condominium, town house or cooperative complex, or a planned unit development is considered to be residential real estate. Subdivisions are not considered residential real estate. Individual parcels of property located within a residential subdivision shall be considered residential property;

(29) "Specialized appraisal services", appraisal services which do not fall within the definition of appraisal assignment. The term "specialized services" may include valuation work and analysis work. Regardless of the intention of the client or employer, if the appraiser is acting as a disinterested third party in rendering an unbiased analysis, opinion or conclusion, the work is classified as an appraisal assignment and not specialized services;

(30) "State-certified general appraiser trainee", a person who holds a current valid certificate as a state-certified general appraiser trainee issued under sections 339.500 to 339.539;

(31) "State-certified general real estate appraiser", a person who holds a current, valid certificate as a state-certified general real estate appraiser issued pursuant to the provisions of sections 339.500 to 339.549;

(32) "State-certified residential appraiser trainee", a person who holds a current valid certificate as a state-certified residential appraiser trainee under sections 339.500 to 339.539;

(33) "State-certified residential real estate appraiser", a person who holds a current, valid certificate as a state-certified residential real estate appraiser issued pursuant to the provisions of sections 339.500 to 339.549;

(34) "State-licensed appraiser trainee", a person who holds a current valid license as a state-licensed appraiser trainee under sections 339.500 to 339.549;

(35) "State-licensed real estate appraiser", a person who holds a current, valid license as a state-licensed real estate appraiser pursuant to the provisions of sections 339.500 to 339.549;

(36) "Subdivision", a tract of land that has been divided into blocks or plots with streets, roadways, open areas and other facilities appropriate to its development as residential, commercial or industrial sites;

(37) "Temporary appraiser licensure or certification", the issuance of a temporary license or certificate by the commission to a person licensed or certified in another state who enters this state for the purpose of completing a particular appraisal assignment.

(L. 1990 H.B. 1456 § 3, A.L. 1998 H.B. 1601, et al., A.L. 2009 H.B. 842, A.L. 2010 H.B. 1692, et al., A.L. 2012 H.B. 1103)

*Word "produces" appears in original rolls.



Section 339.505 Titles of state-certified or state-licensed appraiser, who may use — certification or licensure not required to appraise for compensation — management companies, registration required, exceptions.

Effective 28 Aug 2012

Title XXII OCCUPATIONS AND PROFESSIONS

339.505. Titles of state-certified or state-licensed appraiser, who may use — certification or licensure not required to appraise for compensation — management companies, registration required, exceptions. — 1. It shall be unlawful for any person in this state to assume or use the title "state-licensed real estate appraiser" or "state-certified real estate appraiser", or any title, designation or abbreviation likely to create the impression of licensure or certification by the state of Missouri as a real estate appraiser, unless the person has first been licensed or certified by the Missouri real estate appraisers commission pursuant to the provisions of sections 339.500 to 339.549. The commission may adopt, for the exclusive use of persons licensed or certified pursuant to sections 339.500 to 339.549, a seal, symbol or other mark identifying the user as a state-licensed or state-certified real estate appraiser.

2. Any person certified as a real estate appraiser by an appraisal trade organization, on August 28, 1998, shall retain the right to use the term "certified" or any similar term in identifying himself or herself to the public; provided that, in each instance wherein such term is used, the name of the certifying organization or body is prominently and conspicuously displayed immediately adjacent to such term, and provided further that the use of such term does not create the impression of certification by the state of Missouri. Nothing in this section shall entitle any person certified only by a trade organization, and not certified or licensed by the state, the right to conduct any appraisal.

3. The term "state-licensed real estate appraiser", "state-certified real estate appraiser" or any similar term shall not be used following or immediately in connection with the name of a partnership, association, corporation or other firm or group or in such manner that it might create the impression of licensure or certification by the state of Missouri as a real estate appraiser.

4. No person shall, directly or indirectly, engage or attempt to engage in the business as an appraisal management company, to directly or indirectly engage or attempt to perform appraisal management services, or to advertise or hold itself out as engaging in or conducting business as an appraisal management company without first obtaining a registration issued by the commission under sections 339.500 to 339.549; except for:

(1) The performance of services as an appraisal firm;

(2) A national or state bank, federal or state savings institution, or credit union that is subject to direct regulation or supervision by an agency of the United States government, or by the Missouri department of insurance, financial institutions and professional registration, that receives a request for the performance of an appraisal from one employee of the financial institution, and another employee of the same financial institution assigns the request for the appraisal to an appraiser who is an independent contractor to the institution;

(3) An appraisal management company that is a subsidiary owned and controlled by a financial institution and regulated by a federal institution regulatory agency;

(4) An appraiser that enters into an agreement, whether written or otherwise, with an appraiser for the performance of an appraisal, and upon the completion of the appraisal, the report of the appraiser performing the appraisal is signed by both the appraiser who completed the appraisal and the appraiser who requested the completion of the appraisal;

(5) A state agency or local municipality that orders appraisals for ad valorem tax purposes or any other business on behalf of the state of Missouri;

(6) Any person licensed to practice law in this state, a court-appointed personal representative, or a trustee who orders an appraisal in connection with a bona fide client relationship when such person directly contracts with an independent appraiser.

(L. 1990 H.B. 1456 § 4, A.L. 1998 H.B. 1601, et al., A.L. 2012 H.B. 1103)



Section 339.507 Real estate appraisers commission and chairperson, appointment — terms — vacancies, meetings — quorum — per diem — expenses — annual report.

Effective 28 Aug 2014

Title XXII OCCUPATIONS AND PROFESSIONS

339.507. Real estate appraisers commission and chairperson, appointment — terms — vacancies, meetings — quorum — per diem — expenses — annual report. — 1. There is hereby created within the division of professional registration the "Missouri Real Estate Appraisers Commission", which shall consist of seven members appointed by the governor with the advice and consent of the senate, six of whom shall be appraiser members, and one shall be a public member. Each member shall be a resident of this state and a registered voter for a period of one year prior to the person's appointment. The president of the Missouri Appraiser Advisory Council in office at the time shall, at least ninety days prior to the expiration of the term of the commission member, other than the public member, or as soon as feasible after the vacancy on the commission otherwise occurs, submit to the director of the division of professional registration a list of five appraisers qualified and willing to fill the vacancy in question, with the request and recommendation that the governor appoint one of the five persons so listed, and with the list so submitted, the president of the Missouri Appraiser Advisory Council shall include in his or her letter of transmittal a description of the method by which the names were chosen by that association. The public member shall have never been engaged in the businesses of real estate appraisal, real estate sales or making loans secured by real estate.

2. The real estate appraiser members appointed by the governor shall be Missouri residents who have real estate appraisal experience in the state of Missouri for not less than five years immediately preceding their appointment. Appraiser members of the commission shall be appointed from the registry of state-certified real estate appraisers and state-licensed real estate appraisers. Real estate appraiser commission members, appointed after August 28, 2014, shall not be from the same United States congressional district.

3. All members shall be appointed for three-year terms. All members shall serve until their successors have been appointed and qualified. Vacancies occurring in the membership of the commission for any reason shall be filled by appointment by the governor for the unexpired term. Upon expiration of their terms, members of the commission shall continue to hold office until the appointment and qualification of their successors. No more than four members of the commission shall be members of the same political party. No person shall be appointed for more than two consecutive terms. The governor may remove a member for cause.

4. The commission shall meet at least once each calendar quarter to conduct its business. A quorum of the commission shall consist of four members.

5. Each member of the commission shall be entitled to a per diem allowance of fifty dollars for each meeting of the commission at which the member is present and shall be entitled to reimbursement of the member's expenses necessarily incurred in the discharge of the member's official duties. Each member of the commission shall be entitled to reimbursement of travel expenses necessarily incurred in attending meetings of the commission.

6. The commission shall prepare an annual report outlining business conducted by the commission during the previous calendar year and shall submit a copy to the general assembly by April first of each year. The report shall include:

(1) The number of complaints that were filed against licensees;

(2) The number and disposition of investigations conducted by the commission pursuant to the filing of a complaint; and

(3) An accounting of all expenditures of the commission.

(L. 1990 H.B. 1456 § 5, A.L. 1993 S.B. 18, A.L. 1997 S.B. 141, A.L. 1998 H.B. 1601, et al., A.L. 1999 H.B. 343, A.L. 2007 S.B. 272, A.L. 2008 S.B. 788, A.L. 2014 S.B. 672)



Section 339.509 Commission, powers and duties.

Effective 28 Aug 2012

Title XXII OCCUPATIONS AND PROFESSIONS

339.509. Commission, powers and duties. — The commission shall have the following powers and duties:

(1) To establish educational programs and research projects related to the appraisal of real estate;

(2) To establish administrative procedures for processing applications and issuing trainee licenses, certificates of state-certified real estate appraisers, licenses of state-licensed real estate appraisers, and licenses of appraisal management companies, and for conducting disciplinary proceedings pursuant to the provisions of sections 339.500 to 339.549 or as required by federal law or regulation; and shall have authority to determine who meets the criteria for certification and licensure, and shall have authority to renew, censure, suspend or revoke certifications and licenses;

(3) To further define by regulation, with respect to each category of trainee, state-certified real estate appraiser, and for state-licensed real estate appraisers and for appraisal management companies, the type of educational experience, appraisal experience and equivalent experience, and other criteria that will meet the statutory requirements of sections 339.500 to 339.549 or as required by federal law or regulation; provided that such standards shall be equivalent to the minimum criteria for certification and licensure issued by the appraiser qualifications board of the appraisal foundation and the provisions of section 339.517 or as required by federal law or regulation;

(4) To further define by regulation, with respect to each category of trainee, state-certified real estate appraiser, and for state-licensed real estate appraisers, the continuing education requirements for the renewal of certification and licensure that will meet the statutory requirements provided in section 339.530 or as required by federal law or regulation;

(5) To adopt standards for the development and communication of real estate appraisals and to adopt regulations explaining and interpreting the standards; provided that such standards shall meet the standards specified by the appraisal standards board of the appraisal foundation or as required by federal law or regulation;

(6) To establish an examination for each category of state-certified real estate appraiser, and for state-licensed real estate appraisers, to provide or procure appropriate examination questions and answers, and to establish procedures for grading examinations; provided that such standards for examinations for certification shall meet the minimum criteria specified by the appraiser qualifications board of the appraisal foundation or as required by federal law or regulation;

(7) To maintain a registry of the names and addresses of trainees, state-certified real estate appraisers, state-licensed real estate appraisers, and appraisal management companies;

(8) To perform such other functions and duties as may be necessary to carry out the provisions of sections 339.500 to 339.549 or to comply with the requirements of federal law or regulation; and

(9) To establish by rule the standards of practice for appraisal management companies.

(L. 1990 H.B. 1456 § 6, A.L. 1998 H.B. 1601, et al., A.L. 2012 H.B. 1103)



Section 339.511 Classifications of certification and licensure for appraisers and management companies — application — qualifications — continuing education requirements.

Effective 28 Aug 2012

Title XXII OCCUPATIONS AND PROFESSIONS

339.511. Classifications of certification and licensure for appraisers and management companies — application — qualifications — continuing education requirements. — 1. There shall be six classes of licensure for individuals including:

(1) State-licensed appraiser trainee;

(2) State-licensed real estate appraiser;

(3) State-certified residential appraiser trainee;

(4) State-certified residential real estate appraiser;

(5) State-certified general appraiser trainee; and

(6) State-certified general real estate appraiser.

2. There shall be one class of license for appraisal management companies.

3. Persons desiring to obtain licensure as a state-licensed appraiser trainee, state-licensed real estate appraiser, state-certified residential appraiser trainee, certification as a state-certified residential real estate appraiser, state-certified general appraiser trainee, or state-certified general real estate appraiser shall make written application to the commission on such forms as are prescribed by the commission setting forth the applicant's qualifications for licensure or certification and present to the commission satisfactory proof that the person is of good moral character and bears a good reputation for honesty, integrity and fair dealing.

4. Each applicant for licensure as a state-licensed appraiser trainee, state-licensed real estate appraiser, a state-certified residential appraiser trainee, a state-certified residential real estate appraiser, a state-certified general appraiser trainee, or a state-certified general real estate appraiser shall have demonstrated the knowledge and competence necessary to perform appraisals of residential and other real estate as the commission may prescribe by rule not inconsistent with any requirements imposed by the appraiser qualifications board. The commission shall prescribe by rule procedures for obtaining and maintaining approved courses of instruction. The commission shall, also, prescribe the hours of training in real estate appraisal practices and the minimum level of experience acceptable for licensure or certification.

5. Persons who receive certification after March 30, 1991, or who have a state license or certificate to engage in business as a real estate appraiser issued by the commission, shall receive the same license or certificate from the commission as such persons are currently holding without further education, experience, examination or application fee, but shall be required to meet all continuing education requirements prescribed by the commission.

6. Appraisal management companies desiring to obtain licensure shall:

(1) Make application to the commission on such forms as are prescribed by the commission setting forth the applicant's qualifications for licensure;

(2) Remit the fee or fees as established by rule;

(3) Post with the commission and maintain on renewal a surety bond in the amount of twenty thousand dollars as further promulgated by rule; and

(4) Submit to the commission satisfactory proof that any controlling person, defined in section 339.503, is of good moral character and bears a good reputation for honesty, integrity, and fair dealing.

(L. 1990 H.B. 1456 § 7, A.L. 1998 H.B. 1601, et al., A.L. 2012 H.B. 1103)



Section 339.513 Applications for examinations, original certification, licensure and renewals, requirements, contents, fees, how set — fund established — signed compliance pledge, required.

Effective 28 Aug 2012

Title XXII OCCUPATIONS AND PROFESSIONS

339.513. Applications for examinations, original certification, licensure and renewals, requirements, contents, fees, how set — fund established — signed compliance pledge, required. — 1. Applications for examination, original certification and licensure, and renewal certification and licensure shall be made in writing to the commission on forms provided by the commission. The application shall specify the classification of certification, or licensure, for which application is being made.

2. Appropriate fees shall accompany all applications for examination, original certification or licensure, and renewal certification or licensure; provided that such fees shall be in amounts set by the commission in order to offset the cost and expense of administering sections 339.500 to 339.549, and in amounts to be determined by the commission with reference to the requirements of Section 1109 of the United States Public Law 101-73, as later codified and as may be amended. All fees collected pursuant to this subsection shall be collected by the commission and deposited with the state treasurer into a fund to be known as the "Missouri Real Estate Appraisers and Appraisal Management Company Fund". The provisions of section 33.080 to the contrary notwithstanding, money in this fund shall not be transferred and placed to the credit of general revenue until the amount in the fund at the end of the biennium exceeds two times the amount of the appropriation from the board's funds for the preceding fiscal year or, if the board requires by rule permit renewal less frequently than yearly, then three times the appropriation from the board's funds for the preceding fiscal year. The amount, if any, in the fund which shall lapse is that amount in the fund which exceeds the appropriate multiple of the appropriations from the board's funds for the preceding fiscal year. In any proceeding in which a remedy provided by subsection 1 or 2 of section 339.532 is imposed, the commission may also require the respondent licensee to pay the costs of the proceeding if the commission is a prevailing party or in settlement. The moneys shall be placed in the state treasury to the credit of the Missouri real estate appraisers fund.

3. At the time of filing an application for certification or licensure, each applicant shall sign a pledge to comply with the standards set forth in sections 339.500 to 339.549 and state that he or she understands the types of misconduct for which disciplinary proceedings may be initiated.

(L. 1990 H.B. 1456 § 8, A.L. 1990 H.B. 1788 § 8, A.L. 1998 H.B. 1601, et al., A.L. 2007 H.B. 780 merged with S.B. 272, A.L. 2012 H.B. 1103)



Section 339.515 Examination, content, validity period, must retake, when — failure to pass reexamination, when.

Effective 28 Aug 2012

Title XXII OCCUPATIONS AND PROFESSIONS

339.515. Examination, content, validity period, must retake, when — failure to pass reexamination, when. — 1. An original certification as a state-certified real estate appraiser may be issued to any person who meets the qualification requirements for certification and who has achieved a passing grade on a written examination which is consistent with and equivalent to the uniform state certification examination issued or endorsed by the appraiser qualifications board of the appraisal foundation and the commission.

2. An original license as a state-licensed real estate appraiser may be issued to any person who meets the qualification requirements for licensure and who has achieved a passing grade on a written examination which is consistent with and equivalent to the uniform state licensure examination issued or endorsed by the appraiser qualifications board of the appraisal foundation and the commission.

3. If an applicant, other than an appraisal management company, is not certified or licensed within two years after passing an examination given pursuant to the provisions of this section, he or she shall be required to retake the examination prior to certification or licensure.

4. An applicant, other than an appraisal management company, who has failed an examination taken pursuant to this section may apply for reexamination by submitting an application with the appropriate examination fee within ninety days after the date of having last taken and failed the examination.

(L. 1990 H.B. 1456 § 9, A.L. 1998 H.B. 1601, et al., A.L. 2005 H.B. 738, A.L. 2012 H.B. 1103)



Section 339.517 Examination required, when — rules authorized, invalid, when.

Effective 28 Aug 2012

Title XXII OCCUPATIONS AND PROFESSIONS

339.517. Examination required, when — rules authorized, invalid, when. — 1. Any person who files with the commission an application for state licensure or certification as a real estate appraiser shall be required to pass an examination to demonstrate his or her competence. The commission shall, also, make such investigation as is required to verify such qualifications. If the results of the investigation are satisfactory to the commission and the applicant is otherwise qualified, then the commission shall issue to the applicant a license or certificate authorizing the applicant to act as a state-licensed real estate appraiser or a state-certified real estate appraiser in Missouri. If the results of the investigation are unsatisfactory, action on the application may be deferred pending a hearing before the real estate appraisal commission.

2. The commission shall promulgate and adopt regulations which prescribe and define the subjects related to real estate appraisal and the experience in real estate appraisal that will satisfy the qualification requirements for licensure or certification. The commission may approve courses of instruction in an accredited college or university relating to the appraisal of real estate and related disciplines including, but not limited to, economics, finance, statistics, principles of capitalization, real estate and such other areas deemed relevant by the commission. The commission may also approve similar courses of instruction offered by recognized professional appraisal organizations and real estate organizations and agencies of the state and federal government, and other qualified providers which may be approved by the commission. The commission may require by rule that some or all of an applicant's qualifying experience in real estate appraising be obtained on appraisals of real estate located in this state.

3. Each applicant for certification or licensure, except for appraisal management companies, shall furnish under oath a detailed statement of the real estate appraisal assignments or file memoranda for each year in which real estate appraisal experience is claimed by the applicant. Upon request, the applicant shall furnish to the commission a sample of appraisal reports or file memoranda which the applicant has prepared in the course of his or her appraisal practice.

4. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2003, shall be invalid and void.

(L. 1990 H.B. 1456 § 10, A.L. 1990 H.B. 1788 § 10, A.L. 1993 S.B. 18, A.L. 1998 H.B. 1601, et al., A.L. 2003 S.B. 327, A.L. 2012 H.B. 1103)



Section 339.519 Term of license — expiration date to appear on certificate or license — continuing education requirement, proof.

Effective 28 Aug 2007

Title XXII OCCUPATIONS AND PROFESSIONS

339.519. Term of license — expiration date to appear on certificate or license — continuing education requirement, proof. — 1. The term of an original certificate or license issued pursuant to sections 339.500 to 339.549 shall be for a period set by the commission. All certificates and licenses shall be subject to renewal on the same date. The expiration date of the certificate or license shall appear on the certificate or license and no other notice of its expiration need be given to its holder.

2. The commission shall require every state-certified or state-licensed real estate appraiser to provide satisfactory evidence of the completion of the required continuing education hours as promulgated by the appraiser qualifications board.

(L. 1990 H.B. 1456 § 11, A.L. 1998 H.B. 1601, et al., A.L. 2007 S.B. 272)



Section 339.521 Reciprocity for certification and licensure in another state, requirements.

Effective 28 Aug 2007

Title XXII OCCUPATIONS AND PROFESSIONS

339.521. Reciprocity for certification and licensure in another state, requirements. — An applicant who is certified or licensed under the laws of another state may obtain certification as a state certified real estate appraiser or licensure as a state licensed real estate appraiser in this state upon such terms and conditions as may be determined by the board, provided that such terms and conditions shall comply with the minimum criteria for certification or licensure issued by the appraiser qualifications board of the appraisal foundation.

(L. 1990 H.B. 1456 § 12, A.L. 2007 S.B. 272)



Section 339.523 Nonresidents of state — requirements to be certified or licensed in Missouri — service of process provisions.

Effective 28 Aug 1998

Title XXII OCCUPATIONS AND PROFESSIONS

339.523. Nonresidents of state — requirements to be certified or licensed in Missouri — service of process provisions. — 1. A nonresident of this state who has complied with the provisions of sections 339.511, 339.513, 339.515 and 339.517 or section 339.521 may obtain certification as a state-certified real estate appraiser or licensure as a state-licensed real estate appraiser by conforming to all of the provisions of sections 339.500 to 339.549 relating to state-certified real estate appraisers or state-licensed real estate appraisers.

2. Every applicant for certification or licensure pursuant to sections 339.500 to 339.545 who is not a resident of this state shall submit, with the application for certification, an irrevocable consent that service of process in any action against the applicant arising out of the applicant's activities as a state-certified real estate appraiser or state-licensed real estate appraiser may be made by delivery of the process to the executive director of the commission, if the plaintiff cannot, in the exercise of due diligence, effect personal service upon the applicant. The executive director shall immediately mail a copy of the materials served on the executive director by ordinary mail to the state-certified real estate appraiser or state-licensed real estate appraiser at both his or her principal place of business and his or her residence address.

(L. 1990 H.B. 1456 § 13, A.L. 1998 H.B. 1601, et al.)



Section 339.525 Renewals, procedure — renewal of an expired certificate or license, when, fee — inactive status granted, when.

Effective 28 Aug 2012

Title XXII OCCUPATIONS AND PROFESSIONS

339.525. Renewals, procedure — renewal of an expired certificate or license, when, fee — inactive status granted, when. — 1. To obtain a renewal certificate or license, a state certified real estate appraiser or state licensed real estate appraiser shall make application and pay the prescribed fee to the commission not earlier than one hundred twenty days nor later than thirty days prior to the expiration date of the certificate or license then held. With the application for renewal, the state certified real estate appraiser or state licensed real estate appraiser shall present evidence in the form prescribed by the commission of having completed the continuing education requirements for renewal specified in section 339.530.

2. If a person is otherwise eligible to renew the person's certification or license, the person may renew an expired certification or license within two years from the date of expiration. To renew such expired certification or license, the person shall submit an application for renewal, pay the renewal fee, pay a delinquent renewal fee as established by the commission, and present evidence in the form prescribed by the commission of having completed the continuing education requirements for renewal specified in section 339.530. Upon a finding of extenuating circumstances, the commission may waive the payment of the delinquent fee.

3. If a person has failed to renew the person's license within two years of its expiration, the license shall be void.

4. The commission is authorized to issue an inactive certificate or license to a state-certified real estate appraiser or a state-licensed real estate appraiser who makes written application for such on a form provided by the commission and remits the fee for an inactive certificate or license established by the commission. An inactive certificate or license may be issued only to a person who has previously been issued a certificate or license to practice as a real estate appraiser in this state, who is no longer regularly engaged in such practice, and who does not hold himself or herself out to the public as being professionally engaged in such practice in this state. Each inactive certificate or license shall be subject to all provisions of this chapter, except as otherwise specifically provided. Each inactive certificate or license may be renewed by the commission subject to all provisions of this section and all other provisions of this chapter. An inactive licensee may apply for a certificate or license to regularly engage in the practice of real estate appraising upon filing a written application on a form provided by the commission, submitting the reactivation fee established by the commission and submitting satisfactory proof of current competency as established by the commission.

5. To obtain a renewal license, an appraisal management company shall make application on a form prescribed by the commission and pay the prescribed fee.

6. To obtain a renewal license, a state-licensed appraiser trainee, state-certified residential appraiser trainee, or state-certified general appraiser trainee shall request an extension in writing at least thirty days prior to the expiration date as required by rule.

(L. 1990 H.B. 1456 § 14, A.L. 1997 S.B. 141, A.L. 2007 S.B. 272, A.L. 2012 H.B. 1103)



Section 339.527 Certificate or license number to be placed on report or contract — titles, how used — prohibited use — issue of certificate or license only to natural persons.

Effective 28 Aug 2012

Title XXII OCCUPATIONS AND PROFESSIONS

339.527. Certificate or license number to be placed on report or contract — titles, how used — prohibited use — issue of certificate or license only to natural persons. — 1. A state-certified real estate appraiser may designate or identify an appraisal report rendered by him or her as a certified appraisal for the type of property included in his or her certification.

2. Each state-certified real estate appraiser or state-licensed real estate appraiser shall place the certificate or license number adjacent to or immediately below the designation "Missouri State-certified (Residential/General) Real Estate Appraiser" or "Missouri State-licensed Real Estate Appraiser" when used in an appraisal report or in a contract or other instrument used by the holder of the certificate or license in conducting an appraisal assignment or specialized appraisal services. A state-licensed real estate appraiser trainee, state-certified residential appraiser trainee, and state-certified general appraiser trainee shall place his or her license number adjacent to or immediately below the title "State-licensed Appraiser Trainee", "State-certified Residential Appraiser Trainee", or "State-certified General Appraiser Trainee".

3. Each appraisal management company shall be required to disclose its license number on each engagement letter utilized in assigning an appraisal request for real estate appraisal assignments within the state of Missouri.

4. The terms "Missouri State-certified (Residential/General) Real Estate Appraiser", "Missouri State-licensed Real Estate Appraiser", "Missouri State-licensed Appraiser Trainee", "Missouri State-certified Residential Appraiser Trainee", and "Missouri State-certified General Appraiser Trainee" may only be used to refer to individuals who hold a certificate or license and may not be used following or immediately in connection with the name or signature of a firm, partnership, corporation, or group or in such manner that it might be interpreted as referring to certification or licensure of the firm, partnership, corporation, group, or to certification or licensure of anyone other than an individual holder of the certificate or license.

5. Except for licensed appraisal management companies, a certificate or license shall be issued pursuant to sections 339.500 to 339.549 only to a natural person. However, nothing in this section shall preclude a state-certified real estate appraiser or state-licensed real estate appraiser from rendering appraisals for or on behalf of a corporation, partnership or association, provided that the appraisal report is prepared by, or under the immediate direction of, a state-certified real estate appraiser or state-licensed real estate appraiser, and further provided that the appraisal report is signed by the state-certified real estate appraiser or state-licensed real estate appraiser.

(L. 1990 H.B. 1456 § 15, A.L. 1998 H.B. 1601, et al., A.L. 2012 H.B. 1103)



Section 339.529 Addresses and changes of addresses, procedure — duties of notification.

Effective 28 Aug 2012

Title XXII OCCUPATIONS AND PROFESSIONS

339.529. Addresses and changes of addresses, procedure — duties of notification. — 1. Each state-certified real estate appraiser, state-certified appraiser trainee, state-licensed appraiser trainee, and state-licensed real estate appraiser shall advise the commission of the address of his or her principal place of residence, business and all other addresses at which he or she is currently engaged in the business of preparing real property appraisal reports.

2. Whenever a state-certified real estate appraiser, state-certified appraiser trainee, state-licensed appraiser trainee, or state-licensed real estate appraiser changes the location of his or her place of business, he or she shall amend the certificate or license issued by the commission to reflect the change and shall give written notification of the change to the commission within thirty working days of the change.

3. Whenever a state-certified real estate appraiser or state-licensed real estate appraiser changes the location of his or her residence, he or she shall notify the commission of the new residence address within thirty working days of the change.

4. Each appraisal management company shall notify the commission within thirty days of a change in its controlling person, agent of record, ownership composition, or address.

(L. 1990 H.B. 1456 § 16, A.L. 1998 H.B. 1601, et al., A.L. 2012 H.B. 1103)



Section 339.530 Continuing education requirements for renewal or accepted other studies and projects.

Effective 28 Aug 1998

Title XXII OCCUPATIONS AND PROFESSIONS

339.530. Continuing education requirements for renewal or accepted other studies and projects. — 1. As a prerequisite of renewal of certification or licensure, a state-certified real estate appraiser or state-licensed real estate appraiser shall present evidence satisfactory to the commission of having met the continuing education requirements as provided in this section. The basic continuing education requirements for renewal of certification or licensure shall be the completion by the state-certified real estate appraiser or state-licensed real estate appraiser, during the immediately preceding term of certification or licensure, of continuing education as prescribed by the appraiser qualifications board and approved by the commission.

2. In lieu of meeting the requirements of subsection 1 of this section, an applicant for renewal of certification or licensure may satisfy all or part of the requirements of this section by presenting evidence of the following:

(1) Completion of courses of study determined by the commission to be equivalent, for continuing education purposes, to courses approved by the commission pursuant to subsection 1 of this section;

(2) Participation, other than as a student, in educational processes and programs in real property appraisal theory, practices, or techniques, including, but not limited to, teaching, program development, and preparation of textbooks, monographs, articles, and other instructional materials, all to be approved by the commission.

3. The commission shall adopt regulations for implementation of the provisions of this section to assure that state-certified real estate appraisers renewing their certifications and state-licensed real estate appraisers renewing their licenses have current knowledge of real property appraisal theories, practices, and techniques which will provide a high degree of service and protection to those members of the public with whom they deal in a professional relationship under authority of the certification or licensure. Such regulations shall prescribe the following:

(1) Policies and procedures for obtaining commission approval of courses of instruction pursuant to this section;

(2) Standards, policies, and procedures to be applied by the commission in evaluating an applicant's claims of equivalency pursuant to this section;

(3) Standards, monitoring methods, and systems for recording attendance to be employed by course sponsors as a prerequisite to commission approval of courses for credit.

4. In adopting regulations pursuant to this section, the commission shall give favorable consideration to courses of instruction, seminars, and other real property appraisal education courses or programs previously or hereafter developed by or under the auspices of professional appraisal organizations and utilized by those associations for purposes of designation, certification, licensure, recertification or relicensure of the members of the association.

5. No amendment or repeal of a regulation adopted by the commission pursuant to this section shall operate to deprive a state-certified real estate appraiser or state-licensed real estate appraiser of credit toward renewal of certification or licensure for any course of instruction completed prior to the amendment or repeal of the regulation, if the course would have qualified for continuing education credit under the regulation as it existed prior to the repeal or amendment.

(L. 1990 H.B. 1456 § 17, A.L. 1998 H.B. 1601, et al.)



Section 339.531 Complaint procedure — effective date.

Effective 28 Aug 2015

Title XXII OCCUPATIONS AND PROFESSIONS

339.531. Complaint procedure — effective date. — 1. Any person may file a complaint with the commission alleging that a licensee has committed any combination of the acts or omissions provided in subsection 2 of section 339.532. A complaint shall be in writing and shall be signed by the complainant, but a complainant is not required to specify the provisions of law or regulations alleged to have been violated in the complaint.

2. Upon the receipt of a complaint against a licensee, the commission shall refer the complaint to the probable cause committee. The commission shall appoint a probable cause committee of four members, one of whom shall be a current member of the commission and three members selected by the commission through recommendations provided by the Missouri Appraisers Advisory Council. The probable cause committee shall serve in an advisory capacity to the commission and review complaints and make a recommendation to the commission regarding the disposition of the complaint. The commission shall provide by rule for the selection process, length of committee member terms, and other procedures necessary for the functioning of the committee. No complaints shall be brought before the probable cause committee prior to its creation, appointment of members, and approval of all rules and regulations pursuant to chapter 536.

3. Each complaint shall be considered a grievance until reviewed by the probable cause committee. When a grievance is filed under subsection 1 of this section, a copy shall be provided to the licensee, who shall have ten working days to respond documenting why the grievance may have no merit. If the licensee responds within the allowable time, the probable cause committee shall review the grievance and response. If the probable cause committee determines that the grievance has no merit, the grievance shall be dismissed and no complaint shall be placed on the licensee's record. If the probable cause committee determines that the grievance has merit, it shall present the case to the commission, and the commission shall decide whether or not to proceed with an investigation of the grievance as a complaint. If the commission decides to proceed with an investigation of a complaint, at that time the complaint shall become a part of the licensee's record.

4. When the commission determines to proceed with a complaint against a licensee, the commission shall investigate the actions of the licensee against whom the complaint is made. In conducting an investigation, the commission may request the licensee under investigation to:

(1) Answer the charges made against him or her in writing;

(2) Produce relevant documentary evidence pertaining to the specific complaint causing the investigation; and

(3) Appear before the commission.

5. A copy of any written answer of the licensee requested under subsection 4 of this section may be furnished to the complainant, as long as furnishing the written answer does not require disclosure of confidential information under the Uniform Standards of Professional Appraisal Practice.

6. The commission shall notify the complainant and the licensee that an investigation has been commenced within ten working days of the date of the commission's decision to proceed with a complaint under subsection 4 of this section. The commission shall also notify and inform the complainant and licensee of the status of the investigation every sixty days following the commencement of the investigation. No investigation shall last longer than twelve months. Once an investigation is closed or dismissed it shall not be reopened.

7. In the event that the commission fails to meet the notification and investigation requirements of this section or does not finish the investigation within twelve months, then the commission shall provide the complainant at the commission's expense with an appraisal and an appraisal report of the real estate originally appraised by the licensee under investigation.

8. A real estate appraiser member of the commission shall recuse themselves from any matter in which their knowledge of the parties, circumstances, or subject matter will substantially affect their ability to be fair and impartial.

9. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2015, shall be invalid and void.

10. Nothing in this section shall be construed as limiting or delaying any administrative remedies or actions available through the administrative hearing process.

11. The provisions of this section shall become effective August 28, 2015.

(L. 2014 S.B. 672)

Effective 8-28-15



Section 339.532 Refusal to issue or renew certificate or license, procedure, hearing, grounds for refusal, penalties — revocation, when, appeal — recertification or relicensure, examination required.

Effective 28 Aug 2012

Title XXII OCCUPATIONS AND PROFESSIONS

339.532. Refusal to issue or renew certificate or license, procedure, hearing, grounds for refusal, penalties — revocation, when, appeal — recertification or relicensure, examination required. — 1. The commission may refuse to issue or renew any certificate or license issued pursuant to sections 339.500 to 339.549 for one or any combination of causes stated in subsection 2 of this section. The commission shall notify the applicant in writing of the reasons for the refusal and shall advise the applicant of the right to file a complaint with the administrative hearing commission as provided by chapter 621.

2. The commission may cause a complaint to be filed with the administrative hearing commission as provided by chapter 621 against any state-certified real estate appraiser, state-licensed real estate appraiser, state-licensed appraiser trainee, state-certified residential appraiser trainee, state-certified general appraiser trainee, state-licensed appraisal management company that is a legal entity other than a natural person, any person who is a controlling person as defined in this chapter, or any person who has failed to renew or has surrendered his or her certificate or license for any one or any combination of the following causes:

(1) Procuring or attempting to procure a certificate or license pursuant to section 339.513 by knowingly making a false statement, submitting false information, refusing to provide complete information in response to a question in an application for certification or licensure, or through any form of fraud or misrepresentation;

(2) Failing to meet the minimum qualifications for certification or licensure or renewal established by sections 339.500 to 339.549;

(3) Paying money or other valuable consideration, other than as provided for by section 339.513, to any member or employee of the commission to procure a certificate or license pursuant to sections 339.500 to 339.549;

(4) The person has been finally adjudicated and found guilty, or entered a plea of guilty or nolo contendere, in a criminal prosecution under the laws of any state or the United States, for any offense reasonably related to the qualifications, functions or duties of any profession licensed or regulated pursuant to sections 339.500 to 339.549 for any offense of which an essential element is fraud, dishonesty or an act of violence, or for any offense involving moral turpitude, whether or not sentence is imposed;

(5) Incompetency, misconduct, gross negligence, dishonesty, fraud, or misrepresentation in the performance of the functions or duties of any profession licensed or regulated by sections 339.500 to 339.549;

(6) Violation of any of the standards for the development or communication of real estate appraisals as provided in or pursuant to sections 339.500 to 339.549;

(7) Failure to comply with the Uniform Standards of Professional Appraisal Practice promulgated by the appraisal standards board of the appraisal foundation;

(8) Failure or refusal without good cause to exercise reasonable diligence in developing an appraisal, preparing an appraisal report, or communicating an appraisal;

(9) Negligence or incompetence in developing an appraisal, in preparing an appraisal report, or in communicating an appraisal;

(10) Violating, assisting or enabling any person to willfully disregard any of the provisions of sections 339.500 to 339.549 or the regulations of the commission for the administration and enforcement of the provisions of sections 339.500 to 339.549;

(11) Accepting an appraisal assignment when the employment itself is contingent upon the appraiser's reporting a predetermined analysis or opinion or where the fee to be paid for the performance of the appraisal assignment is contingent upon the opinion, conclusion, or valuation reached or upon the consequences resulting from the appraisal assignment;

(12) Violating the confidential nature of governmental records to which the person gained access through employment or engagement to perform an appraisal assignment or specialized appraisal services for a governmental agency;

(13) Violating any term or condition of a certificate or license issued by the commission pursuant to the authority of sections 339.500 to 339.549;

(14) Violation of any professional trust or confidence;

(15) Obtaining or attempting to obtain any fee, charge, tuition or other compensation by fraud, deception or misrepresentation;

(16) Assisting or enabling any person to practice or offer to practice any profession licensed or regulated by sections 339.500 to 339.549 who is not licensed or certified and currently eligible to practice pursuant to sections 339.500 to 339.549;

(17) Use of any advertisement or solicitation which is false, misleading or deceptive to the general public or persons to whom the advertisement or solicitation is primarily directed;

(18) Disciplinary action against the holder of a license, certificate or other right to practice any profession regulated pursuant to sections 339.500 to 339.549, imposed by another state, territory, federal agency or country upon grounds for which revocation or suspension is authorized in this state;

(19) Making any material misstatement, misrepresentation, or omission with regard to any application for licensure or certification, or for license or certification renewal. As used in this section, "material" means important information about which the commission should be informed and which may influence a licensing decision;

(20) Engaging in or committing, or assisting any person in engaging in or committing, any practice or act of mortgage fraud, as defined in section 443.930;

(21) Influencing or attempting to influence the development, reporting, or review of an appraisal through coercion, extortion, collusion, compensation, instruction, inducement, intimidation, or bribery.

3. After the filing of such complaint, the proceedings shall be conducted in accordance with the provisions of chapter 621. Upon a finding by the administrative hearing commission that the grounds, provided in subsection 2 of this section, for disciplinary action are met, the commission may, singly or in combination, publicly censure or place the person named in the complaint on probation on such terms and conditions as the commission deems appropriate for a period not to exceed five years, or may suspend, for a period not to exceed three years, or revoke, the certificate or license. The holder of a certificate or license, or the legal entity and any controlling person in the case of an appraisal management company, revoked pursuant to this section may not obtain certification as a state-certified real estate appraiser, licensure as a state-licensed real estate appraiser, or licensure as an appraisal management company for at least five years after the date of revocation.

4. Notwithstanding other provisions of this section, a real estate appraiser license or certification or an appraisal management company license shall be revoked, or in the case of an applicant, shall not be issued, if the licensee or applicant, or any controlling person in the case of an appraisal management company, has pleaded guilty to, entered a plea of nolo contendere to, or been found guilty of mortgage fraud as defined in section 570.310. The commission shall notify the individual or legal entity of the reasons for the revocation in writing, by certified mail.

5. A person, or the legal entity or controlling person in the case of an appraisal management company, whose license is revoked under subsection 4 of this section may appeal such revocation to the administrative hearing commission, as provided by chapter 621, within ninety days from the time the commission mails the notice of revocation. A person who fails to do so waives all rights to appeal the revocation.

6. A certification of a state-certified real estate appraiser, a license of a state-licensed real estate appraiser, or a license of an appraisal management company that has been suspended as a result of disciplinary action by the commission shall not be reinstated, and a person, controlling person, or legal entity may not obtain certification as a state-certified real estate appraiser, licensure as a state-licensed real estate appraiser, or licensure as an appraisal management company subsequent to revocation, unless the applicant presents evidence of completion of the continuing education required by section 339.530 during the period of suspension or revocation as well as fulfillment of any other conditions imposed by the commission. Applicants for recertification, relicensure or reinstatement also shall be required to successfully complete the examination for original certification or licensure required by section 339.515 as a condition to reinstatement of certification or licensure, or recertification or relicensure subsequent to revocation.

(L. 1990 H.B. 1456 § 18, A.L. 1998 H.B. 1601, et al., A.L. 2008 H.B. 2188, A.L. 2012 H.B. 1103)



Section 339.533 Authority of commission, oaths and subpoenas.

Effective 28 Aug 2012

Title XXII OCCUPATIONS AND PROFESSIONS

339.533. Authority of commission, oaths and subpoenas. — 1. The chairperson of the commission may administer oaths, issue subpoenas, and issue subpoenas duces tecum requiring the production of documents and records. Subpoenas and subpoenas duces tecum shall be served by a person authorized to serve subpoenas of courts of record. In lieu of requiring attendance of a person, controlling person, or other legal entity to produce original documents in response to a subpoena duces tecum, the commission may require sworn copies of such documents to be filed with it or delivered to its designated representative.

2. The commission may enforce its subpoenas and subpoenas duces tecum by applying to the circuit court of Cole County; the county of the investigation, hearing, or proceeding; or any county where the person, controlling person, or other legal entity subpoenaed resides or may be found for an order to show cause why such subpoena should not be enforced, such order and a copy of the application therefor to be served upon the person in the same manner as a summons in a civil action, and if the circuit court shall, after a hearing, determine that the subpoena should be sustained and enforced, such court shall proceed to enforce the subpoena in the same manner as though the subpoena had been issued in a civil case in the circuit court.

(L. 2007 S.B. 272, A.L. 2012 H.B. 1103)



Section 339.535 Compliance with uniform standards required.

Effective 28 Aug 2012

Title XXII OCCUPATIONS AND PROFESSIONS

339.535. Compliance with uniform standards required. — State-certified real estate appraisers, state-licensed real estate appraisers, state-licensed appraiser trainees, and state-certified appraiser trainees shall comply with the Uniform Standards of Professional Appraisal Practice promulgated by the appraisal standards board of the appraisal foundation.

(L. 1990 H.B. 1456 § 19, A.L. 2012 H.B. 1103)



Section 339.537 Records to be retained, retention period — availability of records for appraisers, when, cost.

Effective 28 Aug 2012

Title XXII OCCUPATIONS AND PROFESSIONS

339.537. Records to be retained, retention period — availability of records for appraisers, when, cost. — 1. State-certified real estate appraisers and state licensed real estate appraisers shall retain originals or true copies of contracts engaging an appraiser's services for appraisal assignments, specialized appraisal services, appraisal reports, and supporting data assembled and formulated in preparing appraisal reports, for five years. The period for retention of the records applicable to each engagement of the services of the state-certified real estate appraiser or state-licensed real estate appraiser shall run from the date of the submission of the appraisal report to the client. Upon requests by the commission, these records shall be made available by the state-certified real estate appraiser or state-licensed real estate appraiser for inspection and copying at his or her expense, by the commission on reasonable notice to the state-certified real estate appraiser or state-licensed real estate appraiser. When litigation is contemplated at any time, reports and records shall be retained for two years after the final disposition.

2. All appraisal management company records shall be retained by the appraisal management company for five years. Upon request by the commission, such records shall promptly be made available to the commission for inspection and copying at the expense of the appraisal management company.

(L. 1990 H.B. 1456 § 20, A.L. 2003 S.B. 327, A.L. 2012 H.B. 1103)



Section 339.539 Choosing an appraiser or discriminating against one for membership or lack of membership in appraisal organization prohibited.

Effective 28 Aug 1990

Title XXII OCCUPATIONS AND PROFESSIONS

339.539. Choosing an appraiser or discriminating against one for membership or lack of membership in appraisal organization prohibited. — No bank, savings and loan association, credit union, mortgage banker or lending institution may exclude a state certified real estate appraiser or state licensed real estate appraiser from consideration for an appraisal assignment or specialized appraisal services by virtue of membership or lack of membership of the state certified real estate appraiser or state licensed real estate appraiser in any particular real estate appraisal organization.

(L. 1990 H.B. 1456 § 21)

Effective 4-30-90



Section 339.541 Deception or fraud in applications, taking examination or falsely representing to public certification or licensure, penalty.

Effective 28 Aug 2012

Title XXII OCCUPATIONS AND PROFESSIONS

339.541. Deception or fraud in applications, taking examination or falsely representing to public certification or licensure, penalty. — 1. It shall be a class B misdemeanor for any person to practice any deception or fraud with respect to his or her identity in connection with an application for certification or licensure or in the taking of an examination for certification as a state certified real estate appraiser or licensure as a state licensed real estate appraiser or by holding himself or herself out to any member of the public or representing himself or herself as a state certified real estate appraiser or a state licensed real estate appraiser when, in fact, he or she is not so.

2. It shall be a class B misdemeanor for any corporation, business, or controlling person to practice any deception or fraud in its identity in connection with an application or holding out to any member of the public or representation as a licensed appraisal management company when in fact it is not so.

(L. 1990 H.B. 1456 § 22, A.L. 2012 H.B. 1103)



Section 339.543 Mortgage fraud, commission may file court action — civil penalty — investigation authority.

Effective 28 Aug 2012

Title XXII OCCUPATIONS AND PROFESSIONS

339.543. Mortgage fraud, commission may file court action — civil penalty — investigation authority. — 1. If the commission believes that an appraiser, business, corporation, or controlling person has engaged in, is engaging in, or has willfully taken a substantial step toward engaging in an act, practice, omission, or course of business constituting mortgage fraud, as defined in section 443.930, or that a person, business, corporation, or controlling person has materially aided or is materially aiding any such act, practice, omission, or course of business, the commission may maintain an action in the circuit court of any county of the state or any city not within a county to enjoin the person, business, corporation, or controlling person. Upon a proper showing, the court may issue a permanent or temporary injunction, restraining order, or declaratory judgment.

2. The court may impose a civil penalty against the person, business, corporation, or controlling person not to exceed two thousand five hundred dollars for each violation and may grant any other relief the court determines is just and proper in the circumstances including, but not limited to, a temporary suspension of any license issued by the commission.

3. The commission may initiate an investigation and take all measures necessary to find the facts of any potential violation of this section, including issuing subpoenas to compel the attendance and testimony of witnesses and the production of documents and other evidence. The commission may conduct joint investigations, enter into confidentiality agreements, and share information obtained relating to an investigation under this section with other governmental agencies.

4. The enforcement authority of the commission under this section is cumulative to any other statutory authority of the commission.

(L. 2008 H.B. 2188, A.L. 2012 H.B. 1103)



Section 339.544 Rulemaking authority.

Effective 28 Aug 1998

Title XXII OCCUPATIONS AND PROFESSIONS

339.544. Rulemaking authority. — Any rule or portion of a rule, as that term is defined in section 536.010, that is promulgated by the commission to administer and enforce sections 339.500 to 339.549, shall become effective only if the agency has fully complied with all of the requirements of chapter 536 including but not limited to, section 536.028, if applicable, after August 28, 1998. All rulemaking authority delegated prior to August 28, 1998, is of no force and effect and repealed as of August 28, 1998, however nothing in this act* shall be interpreted to repeal or affect the validity of any rule adopted and promulgated prior to August 28, 1998. If the provisions of section 536.028 apply, the provisions of this section are nonseverable and if any of the powers vested with the general assembly pursuant to section 536.028 to review, to delay the effective date, or to disapprove and annul a rule or portion of a rule are held unconstitutional or invalid, the purported grant of rulemaking authority and any rule so proposed and contained in the order of rulemaking shall be invalid and void, except that nothing in this act* shall affect the validity of any rule adopted and promulgated prior to August 28, 1998.

(L. 1998 H.B. 1601, et al.)

*"This act" (H.B. 1601, et al., 1998) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 339.545 Commission to issue certificates and licenses.

Effective 28 Aug 2012

Title XXII OCCUPATIONS AND PROFESSIONS

339.545. Commission to issue certificates and licenses. — 1. The commission shall take such action as is necessary to be able to issue general certificates, residential certificates and licenses to qualified persons.

2. The commission shall take action as is necessary to be able to issue licenses to qualified applicants seeking licensure as an appraisal management company.

(L. 1990 H.B. 1456 § 24, A.L. 1998 H.B. 1601, et al., A.L. 2012 H.B. 1103)



Section 339.546 Violations of law — criminal penalties.

Effective 28 Aug 1998

Title XXII OCCUPATIONS AND PROFESSIONS

339.546. Violations of law — criminal penalties. — Any person or corporation who knowingly violates any provision of sections 339.500 to 339.549 is guilty of a class B misdemeanor. Any officer or agent of a corporation, or member or agent of a partnership or association, who knowingly and personally participates in or is an accessory to any violation of sections 339.500 to 339.549 is guilty of a class B misdemeanor. This section shall not be construed to release any person from civil liability or criminal prosecution pursuant to any other law of this state. The commission may cause a complaint to be filed for a violation of section 339.501 in any court of competent jurisdiction, and perform such other acts as may be necessary to enforce the provisions of sections 339.500 to 339.549.

(L. 1998 H.B. 1601, et al.)



Section 339.549 Violation of law — civil penalties — injunctions, venue.

Effective 28 Aug 2012

Title XXII OCCUPATIONS AND PROFESSIONS

339.549. Violation of law — civil penalties — injunctions, venue. — 1. It is unlawful for any person, business, corporation, or controlling person not certified or licensed pursuant to sections 339.500 to 339.549 to perform any act for which certification or licensure is required. Upon application by the commission, and the necessary burden having been met, a court may grant an injunction, restraining order or other order as may be appropriate to enjoin a person, business, corporation, or controlling person from:

(1) Offering to engage or engaging in the performance of any acts or practices for which a certificate or license is required by sections 339.500 to 339.549 upon a showing that such acts or practices were performed or offered to be performed without a certificate or license; or

(2) Engaging in any practice or business authorized by a certificate or license issued pursuant to sections 339.500 to 339.549 upon a showing that the holder presents a substantial probability of serious danger to the health, safety or welfare of any resident of this state or client of the certificate holder or licensee.

2. Any such action shall be commenced in the county in which such conduct occurred or in the county in which the defendant resides.

3. Any actions brought pursuant to this section shall be in addition to and not in lieu of any penalty provided by sections 339.500 to 339.549 and may be brought concurrently with other actions to enforce the provisions of this chapter.

(L. 1998 H.B. 1601, et al., A.L. 2012 H.B. 1103)



Section 339.710 Definitions.

Effective 28 Aug 2010

Title XXII OCCUPATIONS AND PROFESSIONS

339.710. Definitions. — For purposes of sections 339.010 to 339.180, and sections 339.710 to 339.860*, the following terms mean:

(1) "Adverse material fact", a fact related to the property not reasonably ascertainable or known to a party which negatively affects the value of the property. Adverse material facts may include matters pertaining to:

(a) Environmental hazards affecting the property;

(b) Physical condition of the property which adversely affects the value of the property;

(c) Material defects in the property;

(d) Material defects in the title to the property;

(e) Material limitation of the party's ability to perform under the terms of the contract;

(2) "Affiliated licensee", any broker or salesperson who works under the supervision of a designated broker;

(3) "Agent", a person or entity acting pursuant to the provisions of this chapter;

(4) "Broker disclosure form", the current form prescribed by the commission for presentation to a seller, landlord, buyer or tenant who has not entered into a written agreement for brokerage services;

(5) "Brokerage relationship", the relationship created between a designated broker, the broker's affiliated licensees, and a client relating to the performance of services of a broker as defined in section 339.010, and sections 339.710 to 339.860*. If a designated broker makes an appointment of an affiliated licensee or affiliated licensees pursuant to section 339.820, such brokerage relationships are created between the appointed licensee or licensees and the client. Nothing in this subdivision shall:

(a) Alleviate the designated broker from duties of supervision of the appointed licensee or licensees; or

(b) Alter the designated broker's underlying contractual agreement with the client;

(6) "Client", a seller, landlord, buyer, or tenant who has entered into a brokerage relationship with a licensee pursuant to sections 339.710 to 339.860*;

(7) "Commercial real estate", any real estate other than real estate containing one to four residential units or real estate classified as agricultural and horticultural property for assessment purposes pursuant to section 137.016. Commercial real estate does not include single family residential units including condominiums, townhouses, or homes in a subdivision when that real estate is sold, leased, or otherwise conveyed on a unit-by-unit basis even though the units may be part of a larger building or parcel of real estate containing more than four units;

(8) "Commission", the Missouri real estate commission;

(9) "Confidential information", information obtained by the licensee from the client and designated as confidential by the client, information made confidential by sections 339.710 to 339.860* or any other statute or regulation, or written instructions from the client unless the information is made public or becomes public by the words or conduct of the client to whom the information pertains or by a source other than the licensee;

(10) "Customer", an actual or potential seller, landlord, buyer, or tenant in a real estate transaction in which a licensee is involved but who has not entered into a brokerage relationship with the licensee;

(11) "Designated agent", a licensee named by a designated broker as the limited agent of a client as provided for in section 339.820;

(12) "Designated broker", any individual licensed as a broker who is operating pursuant to the definition of real estate broker as defined in section 339.010, or any individual licensed as a broker who is appointed by a partnership, limited partnership, association, limited liability corporation, professional corporation, or a corporation engaged in the real estate brokerage business to be responsible for the acts of the partnership, limited partnership, association, limited liability company, professional corporation or corporation. Every real estate broker partnership, limited partnership, association, limited liability company, professional corporation or corporation shall appoint a designated broker;

(13) "Designated transaction broker", a licensee named by a designated broker or deemed appointed by a designated broker as the transaction broker for a client pursuant to section 339.820;

(14) "Dual agency", a form of agency which may result when an agent licensee or someone affiliated with the agent licensee represents another party to the same transaction;

(15) "Dual agent", a limited agent who, with the written consent of all parties to a contemplated real estate transaction, has entered into an agency brokerage relationship, and not a transaction brokerage relationship, with and therefore represents both the seller and buyer or both the landlord and tenant;

(16) "Exclusive brokerage agreement", means a written brokerage agreement which provides that the broker has the sole right, through the broker or through one or more affiliated licensees, to act as the exclusive limited agent, representative, or transaction broker of the client or customer that meets the requirements of section 339.780;

(17) "Licensee", a real estate broker or salesperson as defined in section 339.010;

(18) "Limited agent", a licensee whose duties and obligations to a client are those set forth in sections 339.730 to 339.750;

(19) "Ministerial acts", those acts that a licensee may perform for a person or entity that are informative in nature and do not rise to the level which requires the creation of a brokerage relationship. Examples of these acts include, but are not limited to:

(a) Responding to telephone inquiries by consumers as to the availability and pricing of brokerage services;

(b) Responding to telephone inquiries from a person concerning the price or location of property;

(c) Attending an open house and responding to questions about the property from a consumer;

(d) Setting an appointment to view property;

(e) Responding to questions of consumers walking into a licensee's office concerning brokerage services offered on particular properties;

(f) Accompanying an appraiser, inspector, contractor, or similar third party on a visit to a property;

(g) Describing a property or the property's condition in response to a person's inquiry;

(h) Showing a customer through a property being sold by an owner on his or her own behalf; or

(i) Referral to another broker or service provider;

(20) "Residential real estate", all real property improved by a structure that is used or intended to be used primarily for residential living by human occupants and that contains not more than four dwelling units or that contains single dwelling units owned as a condominium or in a cooperative housing association, and vacant land classified as residential property. The term "cooperative housing association" means an association, whether incorporated or unincorporated, organized for the purpose of owning and operating residential real property in Missouri, the shareholders or members of which, by reason of their ownership of a stock or membership certificate, a proprietary lease, or other evidence of membership, are entitled to occupy a dwelling unit pursuant to the terms of a proprietary lease or occupancy agreement;

(21) "Single agent", a licensee who has entered into a brokerage relationship with and therefore represents only one party in a real estate transaction. A single agent may be one of the following:

(a) "Buyer's agent", which shall mean a licensee who represents the buyer in a real estate transaction;

(b) "Landlord's agent", which shall mean a licensee who represents a landlord in a leasing transaction;

(c) "Seller's agent", which shall mean a licensee who represents the seller in a real estate transaction; and

(d) "Tenant's agent", which shall mean a licensee who represents the tenant in a leasing transaction;

(22) "Subagent", a designated broker, together with the broker's affiliated licensees, engaged by another designated broker, together with the broker's affiliated or appointed affiliated licensees, to act as a limited agent for a client, or a designated broker's unappointed affiliated licensees engaged by the designated broker, together with the broker's appointed affiliated licensees, to act as a limited agent for a client. A subagent owes the same obligations and responsibilities to the client pursuant to sections 339.730 to 339.740 as does the client's designated broker;

(23) "Transaction broker", any licensee acting pursuant to sections 339.710 to 339.860*, who:

(a) Assists the parties to a transaction without an agency or fiduciary relationship to either party and is, therefore, neutral, serving neither as an advocate or advisor for either party to the transaction;

(b) Assists one or more parties to a transaction and who has not entered into a specific written agency agreement to represent one or more of the parties; or

(c) Assists another party to the same transaction either solely or through licensee affiliates. Such licensee shall be deemed to be a transaction broker and not a dual agent, provided that, notice of assumption of transaction broker status is provided to the buyer and seller immediately upon such default to transaction broker status, to be confirmed in writing prior to execution of the contract.

(L. 1996 S.B. 664 § 1, A.L. 1998 H.B. 1601, et al., A.L. 1999 H.B. 866, A.L. 2002 H.B. 1964, A.L. 2004 H.B. 985, A.L. 2005 H.B. 174, A.L. 2009 H.B. 842, A.L. 2010 H.B. 1692, et al. merged with S.B. 754)

*Section 339.860 was repealed by S.B. 613 Revision, 2007.



Section 339.720 Licensee's duties and obligations in writing — licensee as transaction broker, exceptions.

Effective 28 Aug 2005

Title XXII OCCUPATIONS AND PROFESSIONS

339.720. Licensee's duties and obligations in writing — licensee as transaction broker, exceptions. — 1. A licensee's general duties and obligations arising from the limited agency relationship shall be disclosed in writing to the seller and the buyer or to the landlord and the tenant pursuant to sections 339.760 to 339.780. Alternatively, when engaged in any of the activities enumerated in section 339.010, a licensee may act as an agent in any transaction in accordance with a written agreement as described in section 339.780.

2. A licensee shall be considered a transaction broker unless:

(1) The designated broker enters into a written seller's agent or landlord's agent agreement with the party or parties to be represented pursuant to subsection 2 of section 339.780;

(2) The designated broker enters into a subagency agreement with another designated broker pursuant to subsection 5 of section 339.780;

(3) The designated broker establishes a buyer's or tenant's agency relationship pursuant to subsection 3 of section 339.780;

(4) The designated broker enters into a written agency agreement pursuant to subsection 8 of section 339.780;

(5) The designated broker and the affiliated licensees are performing ministerial acts;

(6) The designated broker enters into a written dual agency agreement with the parties pursuant to subsection 4 of section 339.780;

(7) The designated broker is acting in a manner described in paragraph (c) of subdivision (23) of section 339.710 without proper notice of assumption of transaction broker status; or

(8) The licensee is making a listing presentation, which may include pricing and marketing advice about a potential future transaction, to a customer in anticipation of entering into a signed agency brokerage service agreement as a direct result of the presentation.

3. Sections 339.710 to 339.860 do not obligate any buyer or tenant to pay compensation to a designated broker unless the buyer or tenant has entered into a written agreement with the designated broker specifying the compensation terms in accordance with subsection 3 of section 339.780.

4. A licensee may work with a single party in separate transactions pursuant to different relationships, including, but not limited to, selling one property as a transaction broker or a seller's agent working with that seller in buying another property as a buyer's agent, as a subagent or as a transaction broker if the licensee complies with sections 339.710 to 339.860 in establishing the relationships for each transaction.

(L. 1996 S.B. 664 § 2, A.L. 1998 H.B. 1601, et al., A.L. 1999 H.B. 866, A.L. 2002 H.B. 1964, A.L. 2005 H.B. 174)



Section 339.730 Licensee as limited agent representing seller or landlord, duties — confidential information disclosure, when — licensee's duties to customer — showing alternative properties — subagent, duties.

Effective 01 Jan 1999, see footnote

Title XXII OCCUPATIONS AND PROFESSIONS

339.730. Licensee as limited agent representing seller or landlord, duties — confidential information disclosure, when — licensee's duties to customer — showing alternative properties — subagent, duties. — 1. A licensee representing a seller or landlord as a seller's agent or a landlord's agent shall be a limited agent with the following duties and obligations:

(1) To perform the terms of the written agreement made with the client;

(2) To exercise reasonable skill and care for the client;

(3) To promote the interests of the client with the utmost good faith, loyalty, and fidelity, including:

(a) Seeking a price and terms which are acceptable to the client, except that the licensee shall not be obligated to seek additional offers to purchase the property while the property is subject to a contract for sale or to seek additional offers to lease the property while the property is subject to a lease or letter of intent to lease;

(b) Presenting all written offers to and from the client in a timely manner regardless of whether the property is subject to a contract for sale or lease or a letter of intent to lease;

(c) Disclosing to the client all adverse material facts actually known or that should have been known by the licensee; and

(d) Advising the client to obtain expert advice as to material matters about which the licensee knows but the specifics of which are beyond the expertise of the licensee;

(4) To account in a timely manner for all money and property received;

(5) To comply with all requirements of sections 339.710 to 339.860, subsection 2 of section 339.100, and any rules and regulations promulgated pursuant to those sections; and

(6) To comply with any applicable federal, state, and local laws, rules, regulations, and ordinances, including fair housing and civil rights statutes and regulations.

2. A licensee acting as a seller's or landlord's agent shall not disclose any confidential information about the client unless disclosure is required by statute, rule or regulation or failure to disclose the information would constitute a misrepresentation or unless disclosure is necessary to defend the affiliated licensee against an action of wrongful conduct in an administrative or judicial proceeding or before a professional committee. No cause of action shall arise against a licensee acting as a seller's or landlord's agent for making any required or permitted disclosure.

3. A licensee acting as a seller's or landlord's agent owes no duty or obligation to a customer, except that a licensee shall disclose to any customer all adverse material facts actually known or that should have been known by the licensee. A seller's or landlord's agent owes no duty to conduct an independent inspection or discover any adverse material facts for the benefit of the customer and owes no duty to independently verify the accuracy or completeness of any statement made by the client or any independent inspector.

4. A seller's or landlord's agent may show alternative properties not owned by the client to prospective buyers or tenants and may list competing properties for sale or lease without breaching any duty or obligation to the client.

5. A seller or landlord may agree in writing with a seller's or landlord's agent that other designated brokers may be retained and compensated as subagents. Any designated broker acting as a subagent on the seller's or landlord's behalf shall be a limited agent with the obligations and responsibilities set forth in subsections 1 to 4 of this section.

(L. 1996 S.B. 664 § 3, A.L. 1998 H.B. 1601, et al.)

Effective 1-01-99



Section 339.740 Licensee representing head buyer or tenant — duties and obligations of — disclosure of confidential information — licensee's duty to a customer — showing of properties — subagents.

Effective 01 Jan 1999, see footnote

Title XXII OCCUPATIONS AND PROFESSIONS

339.740. Licensee representing head buyer or tenant — duties and obligations of — disclosure of confidential information — licensee's duty to a customer — showing of properties — subagents. — 1. A licensee representing a buyer or tenant as a buyer's or tenant's agent shall be a limited agent with the following duties and obligations:

(1) To perform the terms of any written agreement made with the client;

(2) To exercise reasonable skill and care for the client;

(3) To promote the interests of the client with the utmost good faith, loyalty, and fidelity, including:

(a) Seeking a price and terms which are acceptable to the client, except that the licensee shall not be obligated to seek other properties while the client is a party to a contract to purchase property or to a lease or letter of intent to lease;

(b) Presenting all written offers to and from the client in a timely manner regardless of whether the client is already a party to a contract to purchase property or is already a party to a contract or a letter of intent to lease;

(c) Disclosing to the client adverse material facts actually known or that should have been known by the licensee; and

(d) Advising the client to obtain expert advice as to material matters about which the licensee knows but the specifics of which are beyond the expertise of the licensee;

(4) To account in a timely manner for all money and property received;

(5) To comply with all requirements of sections 339.710 to 339.860, subsection 2 of section 339.100, and any rules and regulations promulgated pursuant to those sections; and

(6) To comply with any applicable federal, state, and local laws, rules, regulations, and ordinances, including fair housing and civil rights statutes or regulations.

2. A licensee acting as a buyer's or tenant's agent shall not disclose any confidential information about the client unless disclosure is required by statute, rule, or regulation or failure to disclose the information would constitute a misrepresentation or unless disclosure is necessary to defend the affiliated licensee against an action of wrongful conduct in an administrative or judicial proceeding or before a professional committee. No cause of action for any person shall arise against a licensee acting as a buyer's or tenant's agent for making any required or permitted disclosure.

3. A licensee acting as a buyer's or tenant's agent owes no duty or obligation to a customer, except that the licensee shall disclose to any customer all adverse material facts actually known or that should have been known by the licensee. A buyer's or tenant's agent owes no duty to conduct an independent investigation of the client's financial condition for the benefit of the customer and owes no duty to independently verify the accuracy or completeness of statements made by the client or any independent inspector.

4. A buyer's or tenant's agent may show properties in which the client is interested to other prospective buyers or tenants without breaching any duty or obligation to the client. This section shall not be construed to prohibit a buyer's or tenant's agent from showing competing buyers or tenants the same property and from assisting competing buyers or tenants in attempting to purchase or lease a particular property.

5. A client may agree in writing with a buyer's or tenant's agent that other designated brokers may be retained and compensated as subagents. Any designated broker acting on the buyer's or tenant's behalf as a subagent shall be a limited agent with the obligations and responsibilities set forth in subsections 1 to 4 of this section.

(L. 1996 S.B. 664 § 4, A.L. 1998 H.B. 1601, et al.)

Effective 1-01-99



Section 339.750 Dual agent, consent — dual agent as limited agent — disclosure of nonconfidential information, when — nondisclosure of information, when — confidential information — no imputation of information.

Effective 01 Sep 1997, see footnote

Title XXII OCCUPATIONS AND PROFESSIONS

339.750. Dual agent, consent — dual agent as limited agent — disclosure of nonconfidential information, when — nondisclosure of information, when — confidential information — no imputation of information. — 1. A licensee may act as a dual agent only with the consent of all parties to the transaction. Consent shall be presumed by a written agreement pursuant to section 339.780.

2. A dual agent shall be a limited agent for both the seller and buyer or the landlord and tenant and shall have the duties and obligations required by sections 339.730 and 339.740 unless otherwise provided for in this section.

3. Except as provided in subsections 4 and 5 of this section, a dual agent may disclose any information to one client that the licensee gains from the other client if the information is material to the transaction unless it is confidential information as defined in section 339.710.

4. The following information shall not be disclosed by a dual agent without the consent of the client to whom the information pertains:

(1) That a buyer or tenant is willing to pay more than the purchase price or lease rate offered for the property;

(2) That a seller or landlord is willing to accept less than the asking price or lease rate for the property;

(3) What the motivating factors are for any client buying, selling, or leasing the property;

(4) That a client will agree to financing terms other than those offered; and

(5) The terms of any prior offers or counter offers made by any party.

5. A dual agent shall not disclose to one client any confidential information about the other client unless the disclosure is required by statute, rule, or regulation or failure to disclose the information would constitute a misrepresentation or unless disclosure is necessary to defend the affiliated licensee against an action of wrongful conduct in an administrative or judicial proceeding or before a professional committee. No cause of action for any person shall arise against a dual agent for making any required or permitted disclosure. A dual agent does not terminate the dual agency relationship by making any required or permitted disclosure.

6. In a dual agency relationship there shall be no imputation of knowledge or information between the client and the dual agent or among persons within an entity engaged as a dual agent.

(L. 1996 S.B. 664 § 5)

Effective 9-01-97



Section 339.755 Duties and obligations of transaction broker.

Effective 01 Jan 2000, see footnote

Title XXII OCCUPATIONS AND PROFESSIONS

339.755. Duties and obligations of transaction broker. — 1. A real estate licensee may provide real estate service to any party in a prospective transaction without an agency or fiduciary relationship to one or more parties to the transaction. Such licensee shall be called a transaction broker.

2. A transaction broker shall have the following duties and obligations:

(1) To perform the terms of any written or oral agreement made with any party to the transaction;

(2) To exercise reasonable skill, care and diligence as a transaction broker, including but not limited to:

(a) Presenting all written offers and counteroffers in a timely manner regardless of whether the property is subject to a contract for sale or lease or a letter of intent unless otherwise provided in the agreement entered with the party;

(b) Informing the parties regarding the transaction and suggesting that such parties obtain expert advice as to material matters about which the transaction broker knows but the specifics of which are beyond the expertise of such broker;

(c) Accounting in a timely manner for all money and property received;

(d) To disclose to each party to the transaction any adverse material facts of which the licensee has actual notice or knowledge;

(e) Assisting the parties in complying with the terms and conditions of any contract;

(f) The parties to a transaction brokerage transaction shall not be liable for any acts of the transaction broker.

3. The following information shall not be disclosed by a transaction broker without the informed consent of the party or parties disclosing such information to the broker:

(1) That a buyer or tenant is willing to pay more than the purchase price or lease rate offered for the property;

(2) That a seller or landlord is willing to accept less than the asking price or lease rate for the property;

(3) What the motivating factors are for any party buying, selling or leasing the property;

(4) That a seller or buyer will agree to financing terms other than those offered;

(5) Any confidential information about the other party, unless disclosure of such information is required by law, statute, rules or regulations or failure to disclose such information would constitute fraud or dishonest dealing.

4. A transaction broker has no duty to conduct an independent inspection or investigation for adverse material facts for the parties.

5. A transaction broker has no duty to conduct an independent investigation of the buyer's financial condition.

6. A transaction broker may do the following without breaching any obligation or responsibility:

(1) Show alternative properties not owned by the seller or landlord to a prospective buyer or tenant;

(2) List competing properties for sale or lease;

(3) Show properties in which the buyer or tenant is interested to other prospective buyers or tenants;

(4) Serve as a single agent, subagent or designated agent or broker, limited agent, disclosed dual agent for the same or for different parties in other real estate transactions.

7. In a transaction broker relationship each party and the transaction broker, including all persons within an entity engaged as the transaction broker if the transaction broker is an entity, are considered to possess only actual knowledge and information. There is no imputation of knowledge or information by operation of law between any party and the transaction broker or between any party and any person within an entity engaged as the transaction broker if the transaction broker is an entity.

8. A transaction broker may cooperate with other brokers and such cooperation does not establish an agency or subagency relationship.

9. Nothing in this section prohibits a transaction broker from acting as a single limited agent, dual agent or subagent whether on behalf of a buyer or seller, as long as the requirements governing disclosure of such fact are met.

10. Nothing in this section alters or eliminates the responsibility of a broker as set forth in this section for the conduct and actions of a licensee operating under the broker's license.

11. A transaction broker shall:

(1) Comply with all applicable requirements of sections 339.710 to 339.860, subsection 2 of section 339.010 and all rules and regulations promulgated pursuant to such sections; and

(2) Comply with any applicable federal, state and local laws, rules, regulations and ordinances, including fair housing and civil rights statutes and regulations.

12. If any licensee who represents another party to the same transaction either solely or through affiliate licensees refuses transaction broker status and wants to continue an agency relationship with both parties to the transaction, such licensee shall have the right to become a designated agent or a dual agent as provided for in sections 339.730 to 339.860.

13. In any transaction a licensee may without liability withdraw from representing a client who has not consented to a conversion to transaction brokerage. Such withdrawal shall not prejudice the ability of the licensee or affiliated licensee to continue to represent the other client in the transaction or limit the licensee from representing the client who refused the transaction brokerage representation in another transaction not involving transaction brokerage.

(L. 1998 H.B. 1601, et al., A.L. 1999 H.B. 866)

Effective 1-01-00



Section 339.760 Written agreement, adoption by designated broker, scope.

Effective 28 Aug 2004

Title XXII OCCUPATIONS AND PROFESSIONS

339.760. Written agreement, adoption by designated broker, scope. — Every designated broker who has affiliated licensees shall adopt a written policy which identifies and describes the relationships in which the designated broker and affiliated licensees may engage with any seller, landlord, buyer, or tenant as part of any real estate brokerage activities.

(L. 1996 S.B. 664 § 6, A.L. 2004 H.B. 985)



Section 339.770 Broker disclosure form for residential real estate transaction, provided by licensee, prior agreement, effect.

Effective 28 Aug 2002

Title XXII OCCUPATIONS AND PROFESSIONS

339.770. Broker disclosure form for residential real estate transaction, provided by licensee, prior agreement, effect. — 1. In a residential real estate transaction, at the earliest practicable opportunity during or following the first substantial contact by the designated broker or the affiliated licensees with a seller, landlord, buyer, or tenant who has not entered into a written agreement for services as described in subdivision (5) of section 339.710, the licensee shall provide that person with a written copy of the current broker disclosure form which has been prescribed by the commission.

2. When a seller, landlord, buyer, or tenant has already entered into a written agreement for services with a designated broker, no other licensee shall be required to make the disclosures required by this section.

3. Disclosures made in accordance with sections 339.710 to 339.860 shall be sufficient as a matter of law to disclose brokerage relationships to the public.

(L. 1996 S.B. 664 § 7, A.L. 1997 H.B. 213, A.L. 1998 H.B. 1601, et al., A.L. 2002 H.B. 1964)



Section 339.780 Brokerage services, written agreements for, parties to, authorizations by designated broker — written agreements, limited agency, single agent, dual agent or subagent.

Effective 28 Aug 2005

Title XXII OCCUPATIONS AND PROFESSIONS

339.780. Brokerage services, written agreements for, parties to, authorizations by designated broker — written agreements, limited agency, single agent, dual agent or subagent. — 1. All written agreements for brokerage services on behalf of a seller, landlord, buyer, or tenant shall be entered into by the designated broker on behalf of that broker and affiliated licensees, except that the designated broker may authorize affiliated licensees in writing to enter into the written agreements on behalf of the designated broker.

2. Before engaging in any of the activities enumerated in section 339.010, a designated broker intending to establish a limited agency relationship with a seller or landlord shall enter into a written agency agreement with the party to be represented. The agreement shall include a licensee's duties and responsibilities specified in section 339.730 and the terms of compensation and shall specify whether an offer of subagency may be made to any other designated broker.

3. Before or while engaging in any acts enumerated in section 339.010, except ministerial acts defined in section 339.710, a designated broker acting as a single agent for a buyer or tenant shall enter into a written agency agreement with the buyer or tenant. The agreement shall include a licensee's duties and responsibilities specified in section 339.740 and the terms of compensation.

4. Before engaging in any of the activities enumerated in section 339.010, a designated broker intending to act as a dual agent shall enter into a written agreement with the seller and buyer or landlord and tenant permitting the designated broker to serve as a dual agent. The agreement shall include a licensee's duties and responsibilities specified in section 339.750 and the terms of compensation.

5. Before engaging in any of the activities enumerated in section 339.010, a designated broker intending to act as a subagent shall enter into a written agreement with the designated broker for the client. If a designated broker has made a unilateral offer of subagency, another designated broker can enter into the subagency relationship by the act of disclosing to the customer that he or she is a subagent of the client. If a designated broker has made an appointment pursuant to section 339.820, an affiliated licensee that has been excluded by such appointment may enter into the subagency relationship by the act of disclosing to the customer that he or she is a subagent of the client.

6. A designated broker who intends to act as a transaction broker and who expects to receive compensation from the party he or she assists shall enter into a written transaction brokerage agreement with such party or parties contracting for the broker's service. The transaction brokerage agreement shall include a licensee's duties and responsibilities specified in section 339.755 and the terms of compensation.

7. All exclusive brokerage agreements shall specify that the broker, through the broker or through one or more affiliated licensees, shall provide, at a minimum, the following services:

(1) Accepting delivery of and presenting to the client or customer offers and counteroffers to buy, sell, or lease the client's or customer's property or the property the client or customer seeks to purchase or lease;

(2) Assisting the client or customer in developing, communicating, negotiating, and presenting offers, counteroffers, and notices that relate to the offers and the counteroffers until a lease or purchase agreement is signed and all contingencies are satisfied or waived; and

(3) Answering the client's or customer's questions relating to the offers, counteroffers, notices, and contingencies.

8. Nothing contained in this section shall prohibit the public from entering into written contracts with any broker which contain duties, obligations, or responsibilities which are in addition to those specified in this section.

(L. 1996 S.B. 664 § 8, A.L. 1998 H.B. 1601, et al., A.L. 1999 H.B. 866, A.L. 2004 H.B. 985, A.L. 2005 H.B. 174)



Section 339.790 Commencement of agreement, when — duties after termination of agreement.

Effective 01 Sep 1997, see footnote

Title XXII OCCUPATIONS AND PROFESSIONS

339.790. Commencement of agreement, when — duties after termination of agreement. — 1. The relationships set forth in this section commence on the effective date of the real estate broker's agreement and continue until performance, completion, termination or expiration of that agreement.

2. A real estate broker and an affiliated licensee owe no further duty or obligation after termination, expiration, completion or performance of the brokerage agreement, except the duties of:

(1) Accounting in a timely manner for all money and property related to, and received during, the relationship; and

(2) Treating as confidential information provided by the client during the course of the relationship that may reasonably be expected to have a negative impact on the client's real estate activity unless:

(a) The client to whom the information pertains grants written consent;

(b) Disclosure of the information is required by law;

(c) The information is made public or becomes public by the words or conduct of the client to whom the information pertains or from a source other than the real estate brokerage or the affiliated licensee; or

(d) Disclosure is necessary to defend the designated broker or an affiliated licensee against an action of wrongful conduct in an administrative or judicial proceeding or before a professional committee.

(L. 1996 S.B. 664 § 9)

Effective 9-01-97



Section 339.800 Compensation of designated broker, paid by whom, sharing compensation — payment establishing agency — agreement by seller or buyer on sharing compensation.

Effective 28 Aug 2004

Title XXII OCCUPATIONS AND PROFESSIONS

339.800. Compensation of designated broker, paid by whom, sharing compensation — payment establishing agency — agreement by seller or buyer on sharing compensation. — 1. In any real estate transaction, the designated broker's compensation may be paid by the seller, the landlord, the buyer, the tenant, or a third party or by sharing the compensation between designated brokers.

2. Payment of compensation by itself shall not establish an agency relationship or transaction brokerage relationship between the party who paid the compensation and the designated broker or any affiliated licensee.

3. A seller or landlord may agree that a designated broker may share with another designated broker the compensation paid by the seller or landlord.

4. A buyer or tenant may agree that a designated broker may share with another designated broker the compensation paid by the buyer or tenant.

5. A designated broker may be compensated by more than one party for services in a transaction with the knowledge of all the parties at or before the time of entering into a written contract to buy, sell, or lease.

6. Nothing contained in this section shall relieve the licensee from the requirement of obtaining a written agreement for brokerage services or other written agreement addressing compensation.

(L. 1996 S.B. 664 § 10, A.L. 1998 H.B. 1601, et al., A.L. 2004 H.B. 985)



Section 339.810 Misrepresentation, client liability — licensee liability — liability for subagent, limited agent licensee liability — licensee as subagent, liability.

Effective 01 Jan 1999, see footnote

Title XXII OCCUPATIONS AND PROFESSIONS

339.810. Misrepresentation, client liability — licensee liability — liability for subagent, limited agent licensee liability — licensee as subagent, liability. — 1. A client shall not be liable for a misrepresentation of such client's limited agent or subagent arising out of the limited agency agreement unless the client knew or should have known of the misrepresentation.

2. A client shall not be liable for a misrepresentation of such client's transaction broker arising out of the transaction broker agreement unless the client has actual knowledge of the misrepresentation.

3. A licensee who is serving as a limited agent or subagent of a client shall not be liable for misrepresentation of such licensee's client arising out of the brokerage agreement unless the licensee knew or should have known of the misrepresentation.

4. A licensee who is serving as a limited agent of a client shall not be liable for a misrepresentation of any subagent unless the licensee knew or should have known of the misrepresentation. A limited agent licensee shall not be liable for misrepresentation of an affiliated licensee unless such limited agent licensee knew or should have known of the misrepresentation.

5. A licensee who is serving as a subagent shall not be liable for a misrepresentation of the limited agent unless the subagent knew or should have known of the misrepresentation.

6. A licensee who is serving as a transaction broker shall not be liable for misrepresentation of such licensee's client arising out of the brokerage agreement unless the licensee had actual knowledge of the misrepresentation.

(L. 1996 S.B. 664 § 11, A.L. 1998 H.B. 1601, et al.)

Effective 1-01-99



Section 339.820 Limited agency agreement, listings or representing client, appointment of affiliated licensees.

Effective 01 Jan 2000, see footnote

Title XXII OCCUPATIONS AND PROFESSIONS

339.820. Limited agency agreement, listings or representing client, appointment of affiliated licensees. — 1. A designated broker entering into a limited agency agreement with a client for the listing of property or for the purpose of representing that person in the buying, selling, exchanging, renting, or leasing of real estate may appoint in writing affiliated licensees as designated agents to the exclusion of all other affiliated licensees. A designated broker entering into a written transaction brokerage agreement with a party for the listing of property or for the purpose of assisting that person in buying, selling, exchanging, renting, or leasing of real estate may appoint in writing affiliated licensees as designated transaction brokers to the exclusion of all other affiliated licensees. If a designated broker has made an appointment pursuant to this section, an affiliated licensee assisting a party without a written agreement shall be presumed to be a transaction broker to the exclusion of all other affiliated licensees, unless a different brokerage relationship status has been disclosed to or established with that party.

2. A designated broker shall not be considered to be a dual agent or a transaction broker solely because such broker makes an appointment pursuant to this section, except that any licensee who personally represents both the seller and buyer or both the landlord and tenant in a particular transaction shall be a dual agent or a transaction broker and shall be required to comply with the provisions governing dual agents or transaction brokers.

(L. 1996 S.B. 664 § 12, A.L. 1998 H.B. 1601, et al., A.L. 1999 H.B. 866)

Effective 1-01-00



Section 339.830 Designated agents' and transaction brokers' duties to client — licensees' protections from liability.

Effective 01 Jan 2000, see footnote

Title XXII OCCUPATIONS AND PROFESSIONS

339.830. Designated agents' and transaction brokers' duties to client — licensees' protections from liability. — 1. All designated agents or designated transaction brokers to the extent allowed by their licenses shall have the same duties and responsibilities to the client and customer pursuant to sections 339.730 to 339.755 as the designated broker except as provided in section 339.820.

2. All licensees have the same protections from vicarious liability as provided in sections 339.710 to 339.860 as does their designated broker.

3. The provisions of this section and sections 339.710, 339.720, 339.755, 339.780, and 339.820 shall become effective January 1, 2000.

(L. 1996 S.B. 664 § 13, A.L. 1998 H.B. 1601, et al., A.L. 1999 H.B. 866 §§ 339.830, 1)

Effective 1-01-00



Section 339.840 Supersession of agency law, no limitation of civil actions.

Effective 01 Sep 1997, see footnote

Title XXII OCCUPATIONS AND PROFESSIONS

339.840. Supersession of agency law, no limitation of civil actions. — Sections 339.710 to 339.860 shall supersede the common law of agency with respect to whom the fiduciary duties of an agent are owed in a real estate transaction. Sections 339.710 to 339.860 shall not be construed to limit civil actions for negligence, fraud, misrepresentation or breach of contract.

(L. 1996 S.B. 664 § 14)

Effective 9-01-97



Section 339.845 Notice of delinquent taxes to be sent by commission.

Effective 28 Aug 2010

Title XXII OCCUPATIONS AND PROFESSIONS

339.845. Notice of delinquent taxes to be sent by commission. — If the commission receives a notice of delinquent taxes from the director of revenue under the provisions of section 324.010 regarding a real estate broker or salesperson, the commission shall immediately send a copy of such notice to the real estate broker with which the real estate broker or salesperson is associated.

(L. 2010 H.B. 1692, et al. merged with S.B. 754)



Section 339.850 Rules and regulations, promulgation, authority.

Effective 01 Jan 1999, see footnote

Title XXII OCCUPATIONS AND PROFESSIONS

339.850. Rules and regulations, promulgation, authority. — Any rule or portion of a rule, as that term is defined in section 536.010, that is promulgated to administer and enforce sections 339.710 to 339.860, shall become effective only if the agency has fully complied with all of the requirements of chapter 536 including but not limited to, section 536.028, if applicable, after January 1, 1999. All rulemaking authority delegated prior to January 1, 1999, is of no force and effect and repealed as of January 1, 1999, however nothing in this act* shall be interpreted to repeal or affect the validity of any rule adopted and promulgated prior to January 1, 1999. If the provisions of section 536.028 apply, the provisions of this section are nonseverable and if any of the powers vested with the general assembly pursuant to section 536.028 to review, to delay the effective date, or to disapprove and annul a rule or portion of a rule are held unconstitutional or invalid, the purported grant of rulemaking authority and any rule so proposed and contained in the order of rulemaking shall be invalid and void, except that nothing in this act* shall affect the validity of any rule adopted and promulgated prior to January 1, 1999.

(L. 1996 S.B. 664 § 15, A.L. 1998 H.B. 1601, et al.)

Effective 1-01-99

*"This act" (H.B. 1601, et al., 1998) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 339.855 Severability clause.

Effective 01 Jan 1999, see footnote

Title XXII OCCUPATIONS AND PROFESSIONS

339.855. Severability clause. — If any provision of sections 339.710 to 339.860 or application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of sections 339.710 to 339.860 which can be given effect without the invalid provision or application and to such end the provisions of sections 339.710 to 339.860 are declared to be severable; however, nothing in this section shall be construed to affect the nonseverable grant of rulemaking authority in section 339.850.

(L. 1998 H.B. 1601, et al.)

Effective 1-01-99






Chapter 340 Veterinarians

Chapter Cross References



Section 340.200 Definitions.

Effective 28 Aug 2004

Title XXII OCCUPATIONS AND PROFESSIONS

340.200. Definitions. — When used in sections 340.200 to 340.330, the following terms mean:

(1) "Accredited school of veterinary medicine", any veterinary college or division of a university or college that offers the degree of doctor of veterinary medicine or its equivalent and is accredited by the American Veterinary Medical Association (AVMA);

(2) "Animal", any wild, exotic or domestic, living or dead animal or mammal other than man, including birds, fish and reptiles;

(3) "Applicant", an individual who files an application to be licensed to practice veterinary medicine or to be registered as a veterinary technician;

(4) "Appointed member of the board", regularly appointed members of the Missouri veterinary medical board, not including the state veterinarian who serves on the board ex officio;

(5) "Board", the Missouri veterinary medical board;

(6) "Consulting veterinarian", a veterinarian licensed in another state, country or territory who gives advice or demonstrates techniques to a licensed Missouri veterinarian or group of licensed Missouri veterinarians;

(7) "ECFVG certificate", a certificate issued by the American Veterinary Medical Association Educational Commission for Foreign Veterinary Graduates or its successor. The certificate must indicate that the holder of the certificate has demonstrated knowledge and skill equivalent to that possessed by a graduate of an accredited school of veterinary medicine;

(8) "Emergency", when an animal has been placed in a life-threatening condition and immediate treatment is necessary to sustain life or where death is imminent and action is necessary to relieve pain or suffering;

(9) "Faculty member", full professors, assistant professors, associate professors, clinical instructors and residents but does not include interns or adjunct appointments;

(10) "Foreign veterinary graduate", any person, including foreign nationals and American citizens, who has received a professional veterinary medical degree from an AVMA listed veterinary college located outside the boundaries of the United States, its territories or Canada, that is not accredited by the AVMA;

(11) "License", any permit, approval, registration or certificate issued or renewed by the board;

(12) "Licensed veterinarian", an individual who is validly and currently licensed to practice veterinary medicine in Missouri as determined by the board in accordance with the requirements and provisions of sections 340.200 to 340.330;

(13) "Minimum standards", standards as set by board rule and which establish the minimum requirements for the practice of veterinary medicine in the state of Missouri as are consistent with the intent and purpose of sections 340.200 to 340.330;

(14) "Person", any individual, firm, partnership, association, joint venture, cooperative or corporation or any other group or combination acting in concert; whether or not acting as principal, trustee, fiduciary, receiver, or as any kind of legal or personal representative or as the successor in interest, assigning agent, factor, servant, employee, director, officer or any other representative of such person;

(15) "Practice of veterinary medicine", to represent directly, indirectly, publicly or privately an ability and willingness to do any act described in subdivision (28) of this section;

(16) "Provisional license", a license issued to a person while that person is engaged in a veterinary candidacy program;

(17) "Registered veterinary technician", a person who is formally trained for the specific purpose of assisting a licensed veterinarian with technical services under the appropriate level of supervision as is consistent with the particular delegated animal health care task;

(18) "Supervision":

(a) "Immediate supervision", the licensed veterinarian is in the immediate area and within audible and visual range of the animal patient and the person treating the patient;

(b) "Direct supervision", the licensed veterinarian is on the premises where the animal is being treated and is quickly and easily available and the animal has been examined by a licensed veterinarian at such times as acceptable veterinary medical practice requires consistent with the particular delegated animal health care task;

(c) "Indirect supervision", the licensed veterinarian need not be on the premises but has given either written or oral instructions for the treatment of the animal patient or treatment protocol has been established and the animal has been examined by a licensed veterinarian at such times as acceptable veterinary medical practice requires consistent with the particular delegated health care task; provided that the patient is not in a surgical plane of anesthesia and the licensed veterinarian is available for consultation on at least a daily basis;

(19) "Supervisor", a licensed veterinarian employing or utilizing the services of a registered veterinary technician, veterinary intern, temporary provisional licensee, veterinary medical student, unregistered assistant or any other individual working under that veterinarian's supervision;

(20) "Temporary license", any temporary permission to practice veterinary medicine issued by the board pursuant to section 340.248;

(21) "Unregistered assistant", any individual who is not a registered veterinary technician or licensed veterinarian and is employed by a licensed veterinarian;

(22) "Veterinarian", "doctor of veterinary medicine", "DVM", "VMD", or equivalent title, a person who has received a doctor's degree in veterinary medicine from an accredited school of veterinary medicine or holds a ECFVG certificate issued by the AVMA;

(23) "Veterinarian-client-patient relationship", the veterinarian has assumed the responsibility for making medical judgments regarding the health of the animal and the need for medical treatment, and the client, owner or owner's agent has agreed to follow the instructions of the veterinarian. There is sufficient knowledge of the animal by the veterinarian to initiate at least a general or preliminary diagnosis of the medical condition of the animal. Veterinarian-client-patient relationship means that the veterinarian has recently seen and is personally acquainted with the keeping and care of the animal by virtue of an examination or by medically appropriate and timely visits to the premises where the animal is kept. The practicing veterinarian is readily available for follow-up care in case of adverse reactions or failure of the prescribed course of therapy;

(24) "Veterinary candidacy program", a program by which a person who has received a doctor of veterinary medicine or equivalent degree from an accredited school of veterinary medicine can obtain the practical experience required for licensing in Missouri pursuant to sections 340.200 to 340.330;

(25) "Veterinary facility", any place or unit from which the practice of veterinary medicine is conducted, including but not limited to the following:

(a) "Veterinary or animal hospital or clinic", a facility that meets or exceeds all physical requirements and minimum standards as established by board rule for veterinary facilities; provides quality examination, diagnostic and health maintenance services for medical and surgical treatment of animals and is equipped to provide housing and nursing care for animals during illness or convalescence;

(b) "Specialty practice or clinic", a facility that provides complete specialty service by a licensed veterinarian who has advanced training in a specialty and is a diplomate of an approved specialty board. A specialty practice or clinic shall meet all minimum standards which are applicable to a specialty as established by board rule;

(c) "Central hospital", a facility that meets all requirements of a veterinary or animal hospital or clinic as defined in paragraph (a) of this subdivision and other requirements as established by board rule, and which provides specialized care, including but not limited to twenty-four-hour nursing care and specialty consultation on permanent or on-call basis. A central hospital shall be utilized primarily on referral from area veterinary hospitals or clinics;

(d) "Satellite, outpatient or mobile small animal clinic", a supportive facility owned by or associated with and has ready access to a full-service veterinary hospital or clinic or a central hospital providing all mandatory services and meeting all physical requirements and minimum standards as established by sections 340.200 to 340.330 or by board rule;

(e) "Large animal mobile clinic", a facility that provides examination, diagnostic and preventive medicine and minor surgical services for large animals not requiring confinement or hospitalization;

(f) "Emergency clinic", a facility established to receive patients and to treat illnesses and injuries of an emergency nature;

(26) "Veterinary candidate", a person who has received a doctor of veterinary medicine or equivalent degree from an accredited school or college of veterinary medicine and who is working under the supervision of a board-approved licensed veterinarian;

(27) "Veterinary intern", a person who has received a doctor of veterinary medicine or equivalent degree from an accredited school or college of veterinary medicine and who is participating in additional clinical training in veterinary medicine to prepare for AVMA-recognized certification or specialization;

(28) "Veterinary medicine", the science of diagnosing, treating, changing, alleviating, rectifying, curing or preventing any animal disease, deformity, defect, injury or other physical or mental condition, including, but not limited to, the prescription or administration of any drug, medicine, biologic, apparatus, application, anesthesia or other therapeutic or diagnostic substance or technique on any animal, including, but not limited to, acupuncture, dentistry, animal psychology, animal chiropractic, theriogenology, surgery, both general and cosmetic surgery, any manual, mechanical, biological or chemical procedure for testing for pregnancy or for correcting sterility or infertility or to render service or recommendations with regard to any of the procedures in this paragraph;

(29) "Veterinary student preceptee", a person who is pursuing a veterinary degree in an accredited school of veterinary medicine which has a preceptor program and who has completed the academic requirements of such program.

(L. 1992 H.B. 878 § 1, A.L. 1999 S.B. 424, A.L. 2004 H.B. 869)



Section 340.202 Missouri veterinary medical board created — members — vacancies, how filled — public member — terms.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

340.202. Missouri veterinary medical board created — members — vacancies, how filled — public member — terms. — 1. There is hereby created a board to be known as the "Missouri Veterinary Medical Board". The board shall consist of the state veterinarian, who shall serve ex officio, and five appointed members, including a voting public member. Not more than three of the appointed members shall be of the same political party. Each appointed member, other than the public member, of the board shall be a United States citizen, a taxpaying resident of the state of Missouri for one year, a graduate of an accredited school of veterinary medicine, and shall have been lawfully engaged in the actual practice of veterinary medicine in the state of Missouri for no less than five years next preceding the date of the member's* appointment.

2. The public member shall be at the time of the public member's* appointment, a citizen of the United States; a resident of Missouri for a period of one year and a registered voter; a person who is not and never has been a member of any profession licensed or regulated pursuant to sections 340.200 to 340.330 or the spouse of such person; and a person who does not have and never has had a material, financial interest in either the providing of the professional services regulated by sections 340.200 to 340.330, or an activity or organization directly related to any profession licensed or regulated pursuant to sections 340.200 to 340.330. The duties of the public member shall not include the determination of the technical requirements to be met for licensure or whether any person meets such technical requirements or of the technical competence or technical judgment of a licensee or candidate for licensure.

3. The president of the Missouri Veterinary Medical Association in office at the time shall, at least ninety days prior to the expiration of the term of a board member other than the public member, or as soon as feasible after a vacancy on the board otherwise occurs, submit to the director of the division of professional registration a list of five veterinarians qualified and willing to fill the vacancy in question with the request and recommendation that the governor appoint one of the persons so listed. With the list so submitted, the president of the Missouri Veterinary Medical Association shall include in the* letter of transmittal a description of the method by which the names were chosen by the association.

4. All members, including the public member, shall be chosen from lists submitted by the director of the division of professional registration. All appointments shall be made by the governor with the advice and consent of the senate. Before entering into the* term of office, each member shall file a written oath to discharge the member's* official duties in a faithful manner with the secretary of state.

5. All members shall be appointed to serve four-year terms. Any vacancy in the membership of the board shall be filled by appointment for the unexpired term.

(L. 1992 H.B. 878 § 2, A.L. 1999 H.B. 343 merged with S.B. 424)

*Words "his or her" appear in original rolls of H.B. 343, 1999.



Section 340.204 Termination of membership, when.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

340.204. Termination of membership, when. — No person who has been appointed to the board shall continue his or her membership on the board if, during the term of his or her appointment, that member shall:

(1) Transfer his or her legal residence to another state;

(2) Have* his or her license to practice veterinary medicine revoked or suspended; or

(3) Miss three consecutive meetings of the board.

(L. 1992 H.B. 878 § 3, A.L. 1999 S.B. 424)

*Word "has" appears in original rolls.



Section 340.206 Duties of board — special meetings by telephone conference — open to public.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

340.206. Duties of board — special meetings by telephone conference — open to public. — 1. The board shall:

(1) From its members elect a chairperson and a vice chairperson who shall serve a term of one year, such term to expire as of the end of the first board meeting of each calendar year;

(2) Have at least one business meeting per year.

2. The chairperson or vice chairperson shall have the authority to call special meetings of the board when such is deemed necessary and provided that sufficient notice is given to the other board members and to the general public pursuant to chapter 610.

3. The board may hold special meetings by telephone conference; as provided by chapter 610.

4. All board meetings shall be open to the general public except where such meetings, or portions thereof, are required or otherwise authorized to be closed to the public pursuant to chapter 610.

(L. 1992 H.B. 878 § 4, A.L. 1999 S.B. 424)



Section 340.208 Compensation, expenses.

Effective 28 Aug 1992

Title XXII OCCUPATIONS AND PROFESSIONS

340.208. Compensation, expenses. — Each member of the board shall receive as compensation an amount set by the board not to exceed fifty dollars for each day devoted to the affairs of the board and shall be entitled to reimbursement of expenses necessarily incurred in the discharge of official duties.

(L. 1992 H.B. 878 § 5)



Section 340.210 Seal — powers of board — rulemaking procedure.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

340.210. Seal — powers of board — rulemaking procedure. — 1. The board shall adopt and have a common seal bearing the name "Missouri Veterinary Medical Board".

2. The powers of the board are granted to enable the board to effectively supervise the practice of veterinary medicine and to carry out the intent and provisions of sections 340.200 to 340.330, and, therefore, are to be construed liberally in order to accomplish such objectives.

3. Including, but not limited to, the board shall have the power to:

(1) Examine and determine the qualifications and fitness of applicants for a license to practice veterinary medicine in this state;

(2) Issue, renew, deny, suspend, revoke, or place on probation any license, certificate, authority or permit to practice or assist in the practice of veterinary medicine in this state, or to otherwise discipline or assess civil monetary penalties or order restitution, or other actions consistent with the provisions of sections 340.200 to 340.330 and the rules adopted thereunder;

(3) Conduct investigations of complaints or other investigations as deemed necessary by the board for the purpose of discovering violations of* sections 340.200 to 340.330 or grounds for disciplining any person licensed or regulated under sections 340.200 to 340.330, and to contract for or appoint persons or committees to assist in such investigations;

(4) Hold hearings, issue subpoenas and take testimony bearing on the records of applicants for licensing or licensees who may be under consideration by the board for discipline and to issue final orders of the board on such matters that come before the board;

(5) Issue permits to and, upon complaint by any person, inspect any veterinary facility utilized by any practicing veterinarian or from which the practice of veterinary medicine is conducted. Such inspection shall not include any vehicle used in the practice of veterinary medicine, unless the board has received a complaint regarding such vehicle, then the board may inspect the vehicle. Such inspection shall be made by the board, a board member or other authorized representatives as appointed by the board. The results of the inspection shall be reported to the board, on forms prescribed by the board, the purpose of which shall be to ensure compliance with the provisions of sections 340.200 to 340.330 or board rules promulgated thereunder for such facilities or for seeking disciplinary action in all instances where the board has reason to believe there are or may be violations of such provisions or rules;

(6) Provide registration for veterinary technicians, temporary licensees and provisional licensees and to adopt rules concerning the training, supervision and service limits, and continuing education of such persons while employed or acting under the supervision of licensed veterinarians and to have exclusive jurisdiction in determining the eligibility and qualification requirements and in granting or refusing to grant any registration, certificate or license for any such person or to discipline any person so registered or licensed under the provisions of sections 340.200 to 340.330 or by board rule;

(7) Fix by board rule minimum standards for, but not limited to, the practice of veterinary medicine, medical records, emergency services, radiological services, dispensed drug labeling, nursing care, veterinary facilities, sanitation and sterilization, veterinarian-client-patient relationships, and continuing education;

(8) Employ full- or part-time personnel, including an executive director, professional, clerical or special personnel as necessary to effectuate the provisions of sections 340.200 to 340.330 and to rent or purchase any necessary space, equipment and supplies within available appropriations;

(9) Establish fees necessary to administer the provisions of sections 340.200 to 340.330;

(10) Authorize the chairman or vice chairman to sign complaints or referrals for proceedings before the administrative hearing commission or in a court of competent jurisdiction as necessary for the enforcement of sections 340.200 to 340.330;

(11) Appoint from its own membership one or more members to act as representatives of the board at any meeting within or without the state when such representation is deemed desirable;

(12) Establish standing or ad hoc committees from its membership to facilitate its work effectively, fulfill its duties and to exercise its powers. Such committees must consist of at least two board members to transact business. Any business or action of the committee shall have no effect until and unless the business or action is ratified by a majority vote of the full board;

(13) Adopt, amend or repeal all rules necessary to carry into effect the provisions of sections 340.200 to 340.330, including, but not limited to, the establishment and publication of rules of professional conduct for the practice of veterinary medicine and such rules as it deems necessary to supervise the practice of veterinary medicine. Such rules must be published and made available upon request to persons licensed or registered under sections 340.200 to 340.330 at no cost and distributed at no cost to all applicants for licensing or registration under sections 340.200 to 340.330. Any proposed rulemaking, revision or amendment thereto, shall be accomplished in accordance with the requirements and provisions of chapter 536;

(14) Assist the attorney general in any proper action to oust from practice unlawful practitioners or remove from practice licensed or registered persons in violation of any provision of sections 340.200 to 340.330 or board rule and assist with any prosecution for criminal violations of sections 340.200 to 340.330; and

(15) Enter into contracts with any entity, public or private, for the purpose of having examinations prepared, graded, evaluated, proctored, or for any other examination service deemed desirable or necessary by the board.

4. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

(L. 1992 H.B. 878 § 6, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 1999 S.B. 424)

*Word "of" does not appear in original rolls.



Section 340.212 Record of board proceedings — list of persons licensed, suspended, revoked, disciplined, forwarding of lists — reports of final disciplinary actions — immunity.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

340.212. Record of board proceedings — list of persons licensed, suspended, revoked, disciplined, forwarding of lists — reports of final disciplinary actions — immunity. — 1. The board shall cause the executive director to prepare and maintain a written record of all board proceedings whether or not such proceedings are formal, informal, open or closed to the public. All records so prepared and maintained and other documents or reports incorporated therein shall be open to the public except where specifically required or allowed to be closed to the public pursuant to chapter 610.

2. Other provisions of section 324.001 to the contrary notwithstanding, the board shall publish a list of the names and addresses of all persons who hold licenses under the provisions of sections 340.200 to 340.330, and shall publish a list of all persons whose licenses have been suspended, revoked, surrendered, restricted, denied, withheld, or otherwise disciplined, whether voluntarily or not. The board shall mail a copy of such list to any person, agency or professional association upon request and payment of a fee necessary for photocopying and postage as established by board rule. The board may forward such lists at no charge and upon its own motion for the purpose of voluntary interstate exchange of information or to other administrative or law enforcement agencies acting within the scope of their statutory authority, whether the same be interstate or intrastate.

3. Other provisions of section 324.001 to the contrary notwithstanding, the board shall prepare and make available to the public a report upon the final disciplinary actions taken by the board or denial of licensure. Such report shall set forth findings of fact, grounds for such denial or discipline, names of board members who were present, and any resulting order or directive of the board; the same to apply whether or not discipline or denial is voluntarily agreed to by the licensee or applicant. Whenever a person possessing a license voluntarily enters chemical or alcohol treatment and monitoring programs for purposes of rehabilitation by informal agreement with the board, the action shall not be reported with any other actions taken or agreed to between the board and the licensee or applicant.

4. Where the board does not recommend disciplinary action, a report stating that no action is recommended shall be prepared and forwarded to the complaining party and the licensee or applicant.

5. Members of the board or employees of the board shall be immune from any suit predicated on the publication of information, reports or lists required by this section.

(L. 1992 H.B. 878 § 7, A.L. 2008 S.B. 788)



Section 340.214 Veterinary medical board fund created, fees to be transmitted, preemption — fund to lapse into general revenue, when.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

340.214. Veterinary medical board fund created, fees to be transmitted, preemption — fund to lapse into general revenue, when. — 1. All fees payable under the provisions of sections 340.200 to 340.330 shall be paid to and collected by the division of professional registration and transmitted to the department of revenue for deposit in the state treasury to the credit of a fund to be known as the "Veterinary Medical Board Fund", which is hereby created, and shall be subject to the appropriations of the general assembly.

2. Notwithstanding the provisions of section 33.080 to the contrary, money in the fund shall not be transferred and placed to the credit of the general revenue fund until the amount in the fund at the end of the biennium exceeds two times the amount of the appropriation from the board's funds for the preceding fiscal year or, if the board requires by rule permit renewal less frequently than yearly, then three times the appropriation from the board's funds for the preceding fiscal year. The amount, if any, in the fund which shall lapse is that amount in the fund which exceeds the appropriate multiple of the appropriations to the board for the preceding fiscal year.

3. The fees prescribed by sections 340.200 to 340.330 shall be exclusive, and notwithstanding any other provision of law, no municipality may require any person licensed under the provisions of sections 340.200 to 340.330 to furnish any bond, pass any examination, or pay any license fee or occupational tax relative to practicing his or her profession.

(L. 1992 H.B. 878 § 8, A.L. 1993 H.B. 127, A.L. 1999 S.B. 424)



Section 340.216 Practice without license prohibited, prohibited acts — exceptions.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

340.216. Practice without license prohibited, prohibited acts — exceptions. — 1. It is unlawful for any person not licensed as a veterinarian under the provisions of sections 340.200 to 340.330 to practice veterinary medicine or to do any act which requires knowledge of veterinary medicine for valuable consideration, or for any person not so licensed to hold himself or herself out to the public as a practitioner of veterinary medicine by advertisement, the use of any title or abbreviation with the person's name, or otherwise; except that nothing in sections 340.200 to 340.330 shall be construed as prohibiting:

(1) Any person from gratuitously providing emergency treatment, aid or assistance to animals where a licensed veterinarian is not available within a reasonable length of time if the person does not represent himself or herself to be a veterinarian or use any title or degree appertaining to the practice thereof;

(2) Acts of a person who is a student in good standing in a school or college of veterinary medicine or while working as a student preceptee, in performing duties or functions assigned by the student's instructors, or while working under the appropriate level of supervision of a licensed veterinarian as is consistent with the particular delegated animal health care task as established by board rule, and acts performed by a student in a school or college of veterinary medicine recognized by the board and performed as part of the education and training curriculum of the school under the supervision of the faculty. The unsupervised or unauthorized practice of veterinary medicine, even though on the premises of a school or college of veterinary medicine, is prohibited;

(3) Personnel employed by the United States Department of Agriculture or the Missouri department of agriculture from engaging in animal disease, parasite control or eradication programs, or other functions specifically required and authorized to be performed by unlicensed federal or state officials under any lawful act or statute, except that this exemption shall not apply to such persons not actively engaged in performing or fulfilling their official duties and responsibilities;

(4) Any merchant or manufacturer from selling drugs, medicine, appliances or other products used in the prevention or treatment of animal diseases if such drug, medicine, appliance or other product is not marked by the appropriate federal label. Such merchants or manufacturers shall not, either directly or indirectly, attempt to diagnose a symptom or disease in order to advise treatment, use of drugs, medicine, appliances or other products;

(5) The owner of any animal or animals and the owner's full-time employees from caring for and treating any animals belonging to such owner, with or without the advice and consultation of a licensed veterinarian, provided that the ownership of the animal or animals is not transferred, or employment changed, to avoid the provisions of sections 340.200 to 340.330; however, only a licensed veterinarian may immunize or treat an animal for diseases which are communicable to humans and which are of public health significance, except as otherwise provided for by board rule;

(6) Any graduate of any accredited school of veterinary medicine while engaged in a veterinary candidacy program or foreign graduate from a nonaccredited school or college of veterinary medicine while engaged in a veterinary candidacy program or clinical evaluation program, and while under the appropriate level of supervision of a licensed veterinarian performing acts which are consistent with the particular delegated animal health care task;

(7) State agencies, accredited schools, institutions, foundations, business corporations or associations, physicians licensed to practice medicine and surgery in all its branches, graduate doctors of veterinary medicine, or persons under the direct supervision thereof from conducting experiments and scientific research on animals in the development of pharmaceuticals, biologicals, serums, or methods of treatment, or techniques for the diagnosis or treatment of human ailments, or when engaged in the study and development of methods and techniques directly or indirectly applicable to the problems of the practice of veterinary medicine;

(8) Any veterinary technician, duly registered by, and in good standing with, the board from administering medication, appliances or other products for the treatment of animals while under the appropriate level of supervision as is consistent with the delegated animal health care task; and

(9) A consulting veterinarian while working in a consulting capacity in Missouri while under the immediate supervision of a veterinarian licensed and in good standing under sections 340.200 to 340.330.

2. Nothing in sections 340.200 to 340.330 shall be construed as limiting the board's authority to provide other exemptions or exceptions to the requirements of licensing as the board may find necessary or appropriate under its rulemaking authority.

(L. 1992 H.B. 878 § 9, A.L. 1999 S.B. 424)



Section 340.217 Practice of veterinary medicine across state lines defined — license not required, when.

Effective 28 Aug 2004

Title XXII OCCUPATIONS AND PROFESSIONS

340.217. Practice of veterinary medicine across state lines defined — license not required, when. — 1. No person registered as a veterinarian in Missouri shall engage in the practice of veterinary medicine, as authorized in this chapter, across state lines, except as herein provided.

2. For purposes of this chapter, the "practice of veterinary medicine across state lines" means:

(1) The rendering of a written or otherwise documented veterinary medical opinion concerning the diagnosis or treatment of a patient within this state by a veterinarian located outside this state as a result of transmission of individual patient data by electronic, telephonic, or other means from within this state or any other state to such veterinarian or veterinarian's agent; or

(2) The rendering of treatment to a patient within this state by a veterinarian located outside this state as a result of transmission of individual patient data by electronic, telephonic, or other means from within this state or any other state to such veterinarian or veterinarian's agent.

3. A veterinarian located outside this state shall not be required to obtain a license when:

(1) In consultation with a veterinarian licensed to practice veterinary medicine in this state; and

(2) The veterinarian licensed in this state retains the ultimate authority and responsibility for the diagnosis and/or treatment in the care of the patient located within this state; or

(3) Evaluating a patient or rendering an oral, written, or otherwise documented veterinary medical opinion when providing testimony or records for the purpose of any civil or criminal action before any judicial or administrative proceeding in this state or other forum in this state.

(L. 2004 H.B. 869)



Section 340.218 Evidence of intent to engage in practice.

Effective 28 Aug 1992

Title XXII OCCUPATIONS AND PROFESSIONS

340.218. Evidence of intent to engage in practice. — The use of any title, words, abbreviations, letters or symbol in a manner or under circumstances which induce the reasonable belief that the person using them is qualified to do any act described in subdivision (24) of section 340.200 is prima facie evidence of the intention to represent such person as engaged in the practice of veterinary medicine under sections 340.200 to 340.330.

(L. 1992 H.B. 878 § 10)



Section 340.220 Transplant of embryo considered veterinary practice, when.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

340.220. Transplant of embryo considered veterinary practice, when. — It is considered the practice of veterinary medicine to use any invasive procedure to remove any embryo from an animal for the purpose of transplanting such embryo into another female animal or for the purpose of cryopreserving such embryo, or to implant such embryo into an animal. It is not considered the practice of veterinary medicine for a person or that person's full-time employees to remove an embryo from the person's own animal for the purpose of transplanting or cryopreserving such embryo or to implant an embryo into the person's own animal; however, ownership of the animal shall not be transferred or the employment of any person changed for the purpose of circumventing sections 340.200 to 340.330.

(L. 1992 H.B. 878 § 11, A.L. 1999 S.B. 424)



Section 340.222 Supervisor responsible and liable, when.

Effective 28 Aug 2006

Title XXII OCCUPATIONS AND PROFESSIONS

340.222. Supervisor responsible and liable, when. — A supervisor, as defined in subdivision (19) of section 340.200, is individually and separately responsible and liable for the performance of the acts delegated to and the omissions of the veterinary technician, veterinary medical candidate, temporary licensee, veterinary medical preceptee, unregistered assistant or any other individual working under his or her supervision. Nothing in this section shall be construed to relieve veterinary technicians, veterinary medical candidates, provisional licensees, temporary licensees, veterinary medical preceptees or unregistered assistants of any responsibility or liability for any of their own acts or omissions.

(L. 1992 H.B. 878 § 12, A.L. 1999 S.B. 424, A.L. 2006 S.B. 756)



Section 340.224 Board's authority not limited, when.

Effective 28 Aug 1992

Title XXII OCCUPATIONS AND PROFESSIONS

340.224. Board's authority not limited, when. — Nothing in sections 340.200 to 340.330 shall be construed as limiting the board's authority to establish additional physical requirements or minimum standards by rulemaking for any facility listed in sections 340.200 to 340.330 or for any place, unit or setting from which the practice of veterinary medicine is conducted.

(L. 1992 H.B. 878 § 13)



Section 340.226 Licensed veterinary employees, prohibited when — exceptions — application of section.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

340.226. Licensed veterinary employees, prohibited when — exceptions — application of section. — 1. A licensed veterinarian may practice veterinary medicine as an employee of a corporation, partnership or other business organization only so long as the articles of incorporation, partnership agreement or business organization documents clearly state that the licensed veterinarian is not subject to the direction of anyone not licensed to practice veterinary medicine in Missouri in making veterinary medical decisions or judgments.

2. The provisions of subsection 1 of this section do not apply to:

(1) A veterinarian treating his or her employer's animals;

(2) A veterinarian employed by an agency of the federal or state government or any political subdivision thereof; or

(3) A veterinarian employed by a licensed research facility.

3. The provisions of subsection 1 of this section do not apply to any partnership, employee or owner if such partnership, employment or ownership is in existence and has been in existence for a period of six months prior to August 28, 1992. Such partnership, employee or owner shall be recognized by the board and continue existing operations if such partnership, employee or owner complies with all other provisions of sections 340.200 to 340.330.

4. The provisions of subsection 1 shall apply when any partnership of record on August 28, 1992, changes because of death, dissolution, removal, admittance of new partners or by any other means or when employment or ownership is changed in any manner.

(L. 1992 H.B. 878 § 14, A.L. 1999 S.B. 424)



Section 340.228 Application for licensure, contents — false statements, penalty — qualifications for licensure.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

340.228. Application for licensure, contents — false statements, penalty — qualifications for licensure. — 1. Any person desiring a license to practice veterinary medicine in the state of Missouri shall make a written application to the board on forms to be provided by the board. The board shall provide such forms without charge upon the applicant's request.

2. Each application shall contain a statement that is made under oath or affirmation that representations made therein are true, correct and contain no material omissions of fact to the best knowledge and belief of the person making the application and whose signature shall be subscribed thereto. Any person who knowingly submits false information, information intended to mislead the board, or omits a material fact on the application shall be subject to penalties provided for by the laws of this state for giving a false statement under oath or affirmation, in addition to any actions which the board may take pursuant to the provisions of sections 340.200 to 340.330.

3. To qualify for licensure under sections 340.200 to 340.330, the application must show that the applicant:

(1) Is a person of good moral character;

(2) Is a graduate of an accredited school of veterinary medicine;

(3) Has completed a veterinary candidacy program after graduation under the supervision of a veterinarian licensed and in good standing in any state, territory or district of the United States. The supervising veterinarian shall submit an affidavit to the board stating that the applicant has satisfactorily completed the veterinary candidacy program. If the applicant submits satisfactory proof that he or she has completed a student preceptor program recognized and approved by the board before graduation, the board may waive the veterinary candidacy requirement; and

(4) Has passed an examination or examinations as prescribed by board rule. The examination or examinations shall be designed to test the examinee's knowledge of, and proficiency in, subjects and techniques commonly taught in schools of veterinary medicine, the requirements of sections 340.200 to 340.330, other related statutes and administrative rules and other material as determined by the board. An examinee must demonstrate scientific, practical and legal knowledge sufficient to establish for the board that the examinee is competent to practice veterinary medicine. The examination or examinations will only be given in the English language. Applications for examination shall be in writing, on a form furnished by the board and shall include evidence satisfactory to the board that the applicant possesses the qualifications set forth in this section.

4. The board may require such other information and proof of a person's fitness as it deems necessary.

(L. 1992 H.B. 878 § 15, A.L. 1999 S.B. 424)



Section 340.230 Nonaccredited colleges, educational commission of foreign veterinary graduate's certificate.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

340.230. Nonaccredited colleges, educational commission of foreign veterinary graduate's certificate. — Graduates of nonaccredited colleges of veterinary medicine located outside the United States, its territories and Canada shall furnish proof which is satisfactory to the board that the applicant has:

(1) Earned and currently holds an Educational Commission of Foreign Veterinarian Graduate (ECFVG) certificate provided by the AVMA;

(2) Completed a veterinary candidacy program; and

(3) Passed the national certifying examination or examinations with a score at least equal to the passing score required for licensure in Missouri.

(L. 1992 H.B. 878 § 16, A.L. 1994 H.B. 1317 merged with S.B. 587, A.L. 1999 S.B. 424)



Section 340.232 Registration and examination fees — return of examination fee — procedure upon failure of examination.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

340.232. Registration and examination fees — return of examination fee — procedure upon failure of examination. — 1. The application shall be accompanied by registration and examination fees as established by board rule pursuant to section 340.210. The registration fee shall not be returned if the applicant is admitted to the practice of veterinary medicine but shall be deemed to include payment of the registration fee for the remainder of the licensing period in which the applicant is admitted.

2. The examination fee shall be returned to the applicant if the board determines that the applicant is not qualified to sit for the examination. However, the examination fee shall not be returned if the board denied the application because the applicant provided false information.

3. If an applicant fails an examination, the applicant shall:

(1) Pay examination fees for each subsequent application;

(2) Wait for some period of time as prescribed by board rule from the date of the failed examination to take the next examination; and

(3) Prior to the fourth and final attempt at passage, present to the board a plan for passage and evidence of completion of at least thirty hours of board-approved continuing education since last sitting for the examination or in the calendar year preceding the final application.

(L. 1992 H.B. 878 § 17, A.L. 1999 S.B. 424)



Section 340.234 Examination — licensure without examination.

Effective 28 Aug 2006

Title XXII OCCUPATIONS AND PROFESSIONS

340.234. Examination — licensure without examination. — 1. If the board determines that the applicant possesses the proper qualifications as set forth in subsection 3 of section 340.228, it shall admit the applicant to the next scheduled examination.

2. Applicants shall submit an application and the registration and examination fees as required by rule of the board.

3. The board shall establish the requirements for a passing score on the examination. In order for a previous examination score to be transferred for a current licensing period, the score must have been received within five years prior to the application. If that passing score was not received within three attempts, the board may require the applicant to appear before the board or submit evidence that the applicant has completed at least thirty hours of board-approved continuing education. The board shall have sole discretion on whether to accept for transfer a score from another state's licensing authority.

4. If all the other requirements of sections 340.200 to 340.330 have been met, the board shall issue licenses to the persons who successfully completed the examination. The executive director shall record the new licenses.

5. If the board determines that the applicant is eligible for licensure without examination through the reciprocity provision of section 340.238, the board may grant the applicant a license without examination.

(L. 1992 H.B. 878 § 18, A.L. 1999 S.B. 424, A.L. 2006 S.B. 756)



Section 340.236 Failure to qualify for examination, notice, contents, appeal.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

340.236. Failure to qualify for examination, notice, contents, appeal. — 1. If the board determines that an applicant is not qualified to sit for the examination or for licensure under section 340.238, the executive director shall notify the applicant in writing. The notification shall include specific findings of the board as to the applicant's failure to qualify, inform the applicant that he or she may request a hearing before the board on the question of the applicant's qualifications, and inform the applicant of his or her right, pursuant to section 621.120, to file a complaint with the administrative hearing commission.

2. No person shall be refused a license to practice veterinary medicine in the state of Missouri because of race, creed, sex, color or national origin.

(L. 1992 H.B. 878 § 19, A.L. 1999 S.B. 424)



Section 340.238 Licensure by reciprocity, requirements — additional requirements — negotiation of compacts — fee — notification of failure to qualify, filing of complaint.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

340.238. Licensure by reciprocity, requirements — additional requirements — negotiation of compacts — fee — notification of failure to qualify, filing of complaint. — 1. The board may issue a license to practice veterinary medicine to an applicant, without examination, if the applicant submits proof satisfactory to the board of the following requirements for licensure by reciprocity:

(1) The applicant has been actively engaged in the profession in another state, territory, district or province of the United States or Canada for a period of at least five consecutive years immediately prior to making application in Missouri and provides the board with a complete listing of all locations of all previous places of practice and licensure in chronological order;

(2) A certificate from the proper licensing authority of the other state, territory, district or province of the United States or Canada certifying that the applicant is duly licensed, that the applicant's license has never been suspended, revoked, surrendered, or placed on probation, whether voluntarily or not, and that, insofar as the records of that authority are concerned, the applicant is entitled to its endorsement;

(3) The standards for admission to practice veterinary medicine of the state, territory, district or province of the United States or Canada in which the applicant is currently licensed were equal to or more stringent than the requirements for initial registration in Missouri at the time of the applicant's initial registration.

2. Even if the applicant has submitted proof of the qualifications in subsection 1 of this section, the board may by rule require any applicant under this section to take any examination, oral or written, or practical examination if such examination is required for an applicant seeking licensure by examination pursuant to the provisions of sections 340.200 to 340.330.

3. The board may negotiate reciprocal compacts with licensing boards of other states, territories, districts or provinces of the United States or Canada for admission to the practice of veterinary medicine.

4. To determine the admission standards of other states, territories, districts or provinces of the United States or Canada, the executive director shall gather information as directed by the board pertaining to such standards. The board may contract with persons to assist the board in obtaining and evaluating such information and material.

5. The board may issue a license upon payment of a fee for licensure by reciprocity, if the applicant meets the requirements of this section and other provisions of sections 340.200 to 340.330.

6. If the board determines that an applicant is not qualified to be licensed under this section, the executive director shall immediately notify the applicant in writing. The notification shall include specific findings of the board as to the applicant's failure to qualify under this section, that the applicant may request a hearing before the board on the question of the applicant's qualifications, that the applicant may otherwise be considered for licensure after examination as provided in section 340.240* and of the applicant's right pursuant to section 621.120 to file a complaint with the administrative hearing commission.

(L. 1992 H.B. 878 § 20, A.L. 1999 S.B. 424)

*Section 340.240 was repealed by S.B. 424, 1999.



Section 340.246 Provisional licensure, requirements — term.

Effective 28 Aug 2004

Title XXII OCCUPATIONS AND PROFESSIONS

340.246. Provisional licensure, requirements — term. — A provisional license may be issued to a qualified applicant for licensure pending examination results and completion of the veterinary candidacy program, or who has otherwise applied for licensure by grade transfer, reciprocity, or examination, if the applicant meets all other required qualifications for licensure in sections 340.200 to 340.330; provided that the applicant is working under the supervision of a licensed veterinarian in good standing. Such supervision shall be consistent with the delegated animal health care task. A provisional license shall expire one year after the date of issuance. A provisional license shall not be issued to individuals applying for faculty licensure.

(L. 1992 H.B. 878 § 23, A.L. 1999 S.B. 424, A.L. 2004 H.B. 869)



Section 340.247 Veterinary faculty license, requirements, limitations — disciplinary actions — cancellation.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

340.247. Veterinary faculty license, requirements, limitations — disciplinary actions — cancellation. — 1. Notwithstanding any other provisions of law to the contrary, the board may issue a veterinary faculty license to any qualified applicant associated with the University of Missouri-Columbia, College of Veterinary Medicine and involved in the instructional program of either undergraduate or graduate veterinary medical students, subject to the following conditions:

(1) The holder of the veterinary faculty license is compensated for the practice aspects of his or her services solely from the state, federal or institutional funds and not from the patient-owner beneficiary of his or her practice efforts;

(2) The applicant furnishes the board with such proof as the board may deem necessary to demonstrate that:

(a) The applicant is a graduate of a reputable school or college of veterinary medicine;

(b) The applicant has or will have a faculty position at one of this state's institutions of higher learning and will be involved in the instructional program of either undergraduate or graduate veterinary medical students, as certified by an authorized administrative official at such institution; and

(c) The applicant understands and agrees that the faculty license is valid only for the practice of veterinary medicine as a faculty member of the institution; and

(3) The applicant takes and passes the state board examination.

2. The license issued pursuant to this section may be revoked or suspended or the licensee may be otherwise disciplined in accordance with the provisions of this chapter.

3. The license issued pursuant to this section shall be cancelled by the board upon receipt of information that the holder of the veterinary faculty license has left or has otherwise been discontinued from faculty employment at an institution of higher learning in this state.

(L. 1999 S.B. 424)



Section 340.248 Out-of-state veterinarian, temporary licensure for specific animal owner — term, renewal — agent for service of process.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

340.248. Out-of-state veterinarian, temporary licensure for specific animal owner — term, renewal — agent for service of process. — 1. If a licensed veterinarian of another state is not under discipline or investigation, the board may issue a temporary license to such veterinarian exclusively to permit the veterinarian to provide veterinary medical services for a specific animal owner in Missouri. The license is limited to the animals of the specific owner identified in the application. The temporary license shall expire one hundred twenty days after it is issued. Upon request of the applicant, the board may renew the temporary license for an additional ninety days.

2. When a licensed veterinarian of another state applies for a temporary license under this section, the applicant shall designate the secretary of state as the applicant's agent for the purpose of service of process in any action or proceeding against the applicant arising out of any transaction or operation connected with, or incidental to, the practice of veterinary medicine pursuant to such temporary license.

3. Only one temporary license may be issued to any person at the same time.

4. The employer identified on the application for a temporary license issued pursuant to this section shall notify the board within ten days if the employment ceases at the place of employment designated on the temporary license.

(L. 1992 H.B. 878 § 24, A.L. 1999 S.B. 424)



Section 340.250 Temporary or provisional license, board's exclusive authority.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

340.250. Temporary or provisional license, board's exclusive authority. — The rights granted by the board to a holder of a temporary or provisional license under sections 340.246 and 340.248 are exclusive. A temporary or provisional license issued under sections 340.246 and 340.248 may be revoked by a majority vote of the board without a hearing. The board's exclusive authority shall be clearly stated on the temporary or provisional license and the application and is a condition for the issuance of a temporary or provisional license.

(L. 1992 H.B. 878 § 25, A.L. 1999 S.B. 424)



Section 340.252 Display of license, certificate, permit.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

340.252. Display of license, certificate, permit. — A person issued a license, certificate, permit or other authority issued under sections 340.200 to 340.330 shall conspicuously display such license, certificate, permit or other authority in the person's principal place of business or employment or as otherwise provided for by board rule. Such person shall exhibit such license, certificate, permit or other authority upon demand by any member of the board or its authorized agent.

(L. 1992 H.B. 878 § 26, A.L. 1999 S.B. 424)



Section 340.254 Existing certificate recognized, requirements.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

340.254. Existing certificate recognized, requirements. — Any person holding a valid license, certificate, permit or other authority regulated under the provisions of sections 340.200 to 340.330 on August 28, 1992, shall be recognized by the board and shall be entitled to retain any existing status so long as the person complies with the provisions of sections 340.200 to 340.330 and board rules promulgated pursuant to sections 340.200 to 340.330.

(L. 1992 H.B. 878 § 27, A.L. 1999 S.B. 424)



Section 340.255 Inactive license status, procedure.

Effective 28 Aug 2004

Title XXII OCCUPATIONS AND PROFESSIONS

340.255. Inactive license status, procedure. — Any veterinarian licensed under sections 340.200 to 340.330 who is not practicing or involved in any aspect, administrative or otherwise, of veterinary medicine in Missouri, as defined in section 340.200, may request that his or her license be placed on an inactive status. Any veterinarian requesting his or her license to be placed on an inactive status shall file an affirmation with the board stating that he or she will not engage in the practice or be involved in any aspect, administrative or otherwise, of veterinary medicine in Missouri. To renew such inactive license, the person shall submit an application for licensure renewal, pay the renewal fee, and submit approved continuing education hours as required by rule of the board.

(L. 2004 H.B. 869)



Section 340.256 Retirement, affidavit required — effect.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

340.256. Retirement, affidavit required — effect. — Any person licensed under sections 340.200 to 340.330 who retires from any profession regulated by sections 340.200 to 340.330 shall file an affidavit stating the date of retirement and any other information required by the board in order to verify such retirement. Any person filing the affidavit as required by this section, does not need to renew his or her license as required by section 340.258. If such person decides to again practice his or her profession, the person must renew his or her license prior to performing any act or practice regulated by sections 340.200 to 340.330.

(L. 1992 H.B. 878 § 28, A.L. 1999 S.B. 424)



Section 340.258 License expires, when — notice of renewal — application for renewal, continuing education requirements, contents — false statements, penalties — declaration of noncurrency for failure to renew.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

340.258. License expires, when — notice of renewal — application for renewal, continuing education requirements, contents — false statements, penalties — declaration of noncurrency for failure to renew. — 1. Every license issued under the provisions of sections 340.200 to 340.330 shall expire annually or as otherwise established by board rule but may be renewed by the licensee upon application to the board for renewal and payment of renewal fees, subject to the provisions of this section. The board shall not renew any license unless the licensee provides satisfactory evidence that he or she has complied with the board's minimum requirements for continuing education.

2. At least thirty days prior to the expiration date, the executive director shall send a notice of renewal and an application for renewal to each licensee of record. The notice and application shall be mailed to the licensee's last known business address. Neither the failure to mail nor the failure to receive the notice and application shall relieve any licensee of the duty to make application for renewal or to pay the necessary renewal fee. The failure to mail or to receive the notice and application will not exempt the licensee from the penalties provided by sections 340.200 to 340.330 for failure to promptly renew such license.

3. The applicant shall disclose on the application for renewal:

(1) Applicant's full name;

(2) Applicant's business and residence addresses;

(3) Date and number of applicant's license;

(4) Any disciplinary actions taken against the applicant by any state, territory or district of the United States, or federal agency;

(5) Any felony criminal convictions;

(6) Any continuing educational credits; and

(7) Any other information deemed necessary by the board to assess the applicant's fitness for license renewal.

4. The application shall be made under oath or affirmation and subject to penalties provided for making a false statement under oath or affirmation.

Such penalties are in addition to and not in lieu of any penalty or other discipline provided for in sections 340.200 to 340.330.

5. If a licensee fails to submit an application and fees within thirty days of expiration of his or her license, the executive director shall notify the licensee that the application and fees have not been received and that the licensee's failure to respond within ten days will result in * his or her license being declared noncurrent. The notification required by this subsection shall be by certified mail, return receipt requested, to the licensee's last known business and residence addresses. If the application and fees are not received within ten days after the return receipt is received, the licensee's license shall be declared noncurrent. The executive director shall give notice to the licensee by certified mail, return receipt requested, at the licensee's last known business and residence addresses that his or her license has been declared noncurrent and that the licensee shall not practice veterinary medicine until he or she applies for reinstatement and pays the required fees.

(L. 1992 H.B. 878 § 29, A.L. 1999 S.B. 424)

*Word "of" appears in original rolls.



Section 340.260 Practice after declaration of noncurrency, penalty.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

340.260. Practice after declaration of noncurrency, penalty. — If any person practices veterinary medicine after his or her license is declared noncurrent pursuant to subsection 5 of section 340.258, he or she is subject to criminal prosecution as provided in sections 340.200 to 340.330. Such criminal prosecution shall be in addition to any penalty or other discipline provided for in sections 340.200 to 340.330.

(L. 1992 H.B. 878 § 30, A.L. 1999 S.B. 424)



Section 340.262 Renewal of expired license, requirements — waiver of fees, when.

Effective 28 Aug 2004

Title XXII OCCUPATIONS AND PROFESSIONS

340.262. Renewal of expired license, requirements — waiver of fees, when. — If a person is otherwise eligible to renew his or her license, the person may renew an expired license within two years of the date of expiration. To renew such expired license, the person shall submit an application for renewal, pay the renewal fee, pay a delinquent renewal fee, pay a penalty fee, and submit approved continuing education hours as required by rule of the board. Upon a finding of extenuating circumstances, the board may waive the payment of the penalty fee; however, nothing in this section shall be construed as requiring such waiver. If more than two years have lapsed since the date the license expired, the license may not be renewed. The holder of such expired license must apply under the procedures for a new license pursuant to sections 340.200 to 340.330.

(L. 1992 H.B. 878 § 31, A.L. 1999 S.B. 424, A.L. 2004 H.B. 869)



Section 340.264 Refusal to issue or renew certificate, grounds — complaint may be filed, grounds — procedure.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

340.264. Refusal to issue or renew certificate, grounds — complaint may be filed, grounds — procedure. — 1. The board may refuse to issue or renew any certificate of registration or authority, permit or license required pursuant to sections 340.200 to 340.330 for one or any combination of causes stated in subsection 2 of this section. The board shall notify the applicant in writing of the reasons for the refusal and shall advise the applicant of his or her right to file a complaint with the administrative hearing commission as provided by chapter 621.

2. The board may file a complaint with the administrative hearing commission as provided by chapter 621 against any holder of any certificate of registration or authority, permit or license required by sections 340.200 to 340.330 or any person who has failed to renew or has surrendered his or her certificate of registration or authority, permit or license for any one or combination of the following causes:

(1) Use of any controlled substance, as defined in chapter 195, or alcoholic beverage to an extent that such use impairs a person's ability to perform the work of any profession licensed or regulated by sections 340.200 to 340.330;

(2) The person has been finally adjudicated and found guilty, or entered a plea of guilty or nolo contendere, in a criminal prosecution under the laws of any state, territory, district of the United States, or the United States, for any offense reasonably related to the qualifications, functions or duties of any profession licensed or regulated under sections 340.200 to 340.330 or for any offense for which an essential element is fraud, dishonesty or an act of violence, or for any offense involving moral turpitude, whether or not sentence is imposed;

(3) Use of fraud, deception, misrepresentation or bribery in securing any certificate of registration or authority, permit or license issued pursuant to sections 340.200 to 340.330 or in obtaining permission to take any examination given or required pursuant to sections 340.200 to 340.330;

(4) Misconduct, fraud, misrepresentation, dishonesty, unethical conduct or unprofessional conduct in the performance of the functions or duties of any profession licensed or regulated by sections 340.200 to 340.330, including, but not limited to:

(a) Obtaining or attempting to obtain any fee, charge, tuition or other compensation by fraud, deception or misrepresentation;

(b) Willfully and continually overcharging for services or overtreating patients or charging for services which did not occur unless the services were contracted for in advance, or for services which were not rendered or documented in the patient's records, or charging for services which were not consented to by the owner of the patient or the owner's agent;

(c) Willfully or continually performing inappropriate or unnecessary treatment, diagnostic tests or medical or surgical services;

(d) Attempting, directly or indirectly, by intimidation, coercion or deception to obtain or retain a patient or discourage the owner from seeking a second opinion or consultation;

(e) Delegating professional responsibilities to a person who is not qualified by training, skill, competency, age, experience, registration or licensure to perform such responsibilities;

(f) Misrepresenting that any disease or ailment can be cured by a method, procedure, treatment, medicine or device;

(g) Performing or prescribing medical services which have been declared by board rule to be of no medical value;

(h) Final disciplinary action by any professional veterinary medical association or society or licensed hospital or clinic or medical staff of such hospital or clinic in this state or any other state or territory, whether agreed to voluntarily or not, and including, but not limited to, any removal, suspension, limitation, surrender, or restriction of a license or staff or hospital or clinic privileges, failure to renew such privileges or license for cause, or other final disciplinary action, if the action was related to unprofessional conduct, professional incompetence, malpractice or any other violation of sections 340.200 to 340.330;

(i) Dispensing, prescribing, administering or otherwise distributing any drug, controlled substance or other treatment without sufficient examination or establishment of a veterinarian-client-patient relationship, or for other medically accepted therapeutic or experimental or investigative purposes, or not in the course of professional practice, or not in good faith to relieve pain and suffering, or not to cure an ailment, physical infirmity or disease; or the dispensing, prescribing, administering or distribution of any drug, controlled substance or other treatment by anyone other than a properly licensed veterinarian, unless such person is a properly registered veterinary technician, unregistered assistant, or the patient's owner and then to be limited to administration of drugs or other treatment under the supervision, control or explicit instructions of a licensed veterinarian;

(j) Terminating the medical care of a patient without adequate notice to the owner or without making other arrangements for the continued care of the patient;

(k) Failing to furnish details of a patient's medical records to another treating veterinarian, hospital, clinic, owner, or owner's agent upon proper request or waiver by the owner or owner's agent, or failing to comply with any other law relating to medical records; except, radiographs prepared by the licensed veterinarian shall remain the property of the veterinarian and shall be returned upon request or as otherwise agreed between the veterinarian and client;

(l) Failure of any applicant or licensee to cooperate with the board during any investigation, if such investigation does not concern the applicant or licensee;

(m) Failure to comply with any subpoena or subpoena duces tecum from the board or an order of the board;

(n) Failure to timely pay license or registration renewal fees as specified in sections 340.200 to 340.330;

(o) Violating a probation agreement with the board or any other licensing authority of this state, another state or territory of the United States, or a federal agency;

(p) Violating any informal consent agreement for discipline entered into by an applicant or licensee with the board or any other licensing authority of this state, another state or territory of the United States, or a federal agency;

(q) Failing to inform the board of any change in business or residential address as required by sections 340.200 to 340.330 or administrative rule;

(r) Advertising by an applicant or licensee which is false or misleading, or which violates any rules of the board, or which claims without substantiation the positive cure of any disease, or professional superiority to or greater skill than that possessed by any other veterinarian;

(5) Any conduct or practice which is or might be harmful or dangerous to the health of a patient;

(6) Incompetency, gross negligence or repeated negligence in the performance of the functions or duties of any profession licensed or regulated by sections 340.200 to 340.330. For purposes of this subdivision, "repeated negligence" means the failure, on more than one occasion, to use that degree of skill and learning ordinarily used under the same or similar circumstances by members of the profession;

(7) Violation of, or attempting to violate, directly or indirectly, or assisting, or enabling any person to violate, any provisions of sections 340.200 to 340.330, or any lawful rule or regulation adopted pursuant to sections 340.200 to 340.330;

(8) Impersonation of any person holding a certificate of registration or authority, permit or license or allowing any person to use his certificate of registration or authority, permit, license or diploma from any school;

(9) Revocation, suspension, restriction, modification, limitation, reprimand, warning, censure, probation or other final disciplinary action against the holder of, or applicant for, a license or registration or other right to practice any profession regulated by sections 340.200 to 340.330 or by another state, territory, federal agency or country, whether or not voluntarily agreed to by the licensee or applicant, including, but not limited to:

(a) Denial of licensure or registration;

(b) Surrender of the license or registration;

(c) Allowing the license or registration to expire or lapse; or

(d) Discontinuing or limiting the practice of veterinary medicine while subject to an investigation or while actually under investigation by any licensing authority, medical facility, insurance company, court, agency of the state or federal government, or employer;

(10) Being adjudged incapacitated or disabled by a court of competent jurisdiction;

(11) Assisting or enabling any person to practice or offer to practice any profession licensed or regulated by sections 340.200 to 340.330 who is not licensed or registered and currently eligible to practice under sections 340.200 to 340.330, or knowingly performing any act which aids, assists, procures, advises, or encourages any person to practice veterinary medicine who is not licensed or registered and currently eligible to practice under sections 340.200 to 340.330;

(12) Issuance of a certificate of registration or authority, permit or license based upon a material mistake of fact;

(13) Failure to obtain, renew or display a valid certificate, license, permit or notice if required;

(14) Violation of the drug laws or rules and regulations of this state, any other state, territory, or the federal government;

(15) Knowingly or recklessly making or causing to be made, or aiding or abetting in the making of a false statement or documentation in connection with the birth, death, or health of any animal, executed in connection with the practice of his or her profession or failure to file such statements or documents with the proper officials of the federal or state government as provided by law or any rule promulgated under sections 340.200 to 340.330;

(16) Soliciting patronage in person or by agents, under his or her own name or under the name of another, actual or pretended, in such a manner as to confuse, deceive or mislead the public as to the need or appropriateness of animal health care or services or the qualifications of an individual person or persons to diagnose, render, or perform such animal health care services;

(17) Failure or refusal to properly guard against contagious, infectious or communicable diseases or the spread thereof;

(18) Maintaining an unsanitary office or facility, or performing professional services under unsanitary conditions with due consideration given to the place where the services are rendered;

(19) Practicing or offering to practice any profession or service regulated by sections 340.200 to 340.330 independent of the supervision and direction of a person licensed under sections 340.200 to 340.330 as a veterinarian in good standing by any candidate for registration or person registered to practice as a veterinary technician or engaged as an unregistered assistant to a veterinarian;

(20) Treating or attempting to treat ailments or health conditions of animals other than as authorized under sections 340.200 to 340.330 or board rule by any candidate for registration or person registered to practice as a veterinary technician or engaged as an unregistered assistant to a licensed veterinarian;

(21) A pattern of personal use or consumption of any controlled substance unless it is prescribed, dispensed or administered by a licensed physician;

(22) Any revocation, suspension, surrender, limitation or restriction of any controlled substance authority, whether agreed to voluntarily or not;

(23) Being unable to practice as a veterinarian or veterinary technician with reasonable skill and safety to patients because of illness, drunkenness, excessive use of drugs, narcotics, chemicals, or as a result of any mental or physical condition;

(24) Violation of any professional trust or confidence;

(25) Failing to obtain or renew any facility permit or to maintain mandatory requirements or minimum standards for any such facility as required by sections 340.200 to 340.330 or board rule.

3. If the board files a complaint pursuant to subsection 2 of this section, the proceedings shall be conducted in accordance with the provisions of chapter 621. If the administrative hearing commission finds that grounds provided in this section are met, the board may either singly or in combination:

(1) Warn, censure or place the person named in the complaint on probation on such terms and conditions as the board deems appropriate for a period not to exceed ten years;

(2) Suspend such license, certificate or permit for a period not to exceed three years;

(3) Restrict or limit the license, certificate or permit for an indefinite period of time;

(4) Revoke such license, certificate or permit;

(5) Administer a public or private reprimand;

(6) Deny the application for a license;

(7) Permanently withhold issuance of a license or certificate;

(8) Require the applicant or licensee to submit to the care, counseling or treatment of physicians designated by the board at the expense of the person to be examined;

(9) Require the person to attend such continuing educational courses and pass such examinations as the board may direct.

(L. 1992 H.B. 878 § 32, A.L. 1999 S.B. 424)



Section 340.266 Application for reinstatement of license — period.

Effective 28 Aug 1992

Title XXII OCCUPATIONS AND PROFESSIONS

340.266. Application for reinstatement of license — period. — If the board orders the license to be revoked, the board may provide that the person may not apply for reinstatement of license, certificate or registration, or permit for a period of at least one year and not more than seven years following the date of the revocation. Any stay order will toll the period of revocation.

(L. 1992 H.B. 878 § 33)



Section 340.268 Continuing education course, examination may be required.

Effective 28 Aug 1992

Title XXII OCCUPATIONS AND PROFESSIONS

340.268. Continuing education course, examination may be required. — Before restoring to good standing a license, certificate, registration or permit issued under sections 340.200 to 340.330, which has been revoked, suspended, surrendered or is in an inactive state for any cause for more than two years, the board may require the applicant to attend such continuing education courses and pass such examinations as the board may direct.

(L. 1992 H.B. 878 § 34)



Section 340.270 Records of patients, discoverable.

Effective 28 Aug 1992

Title XXII OCCUPATIONS AND PROFESSIONS

340.270. Records of patients, discoverable. — In any investigation, hearing or other proceeding to determine a licensee's or applicant's fitness to practice, or in any investigation of a complaint before the board, any record relating to any patient of the licensee or applicant is discoverable by the board and admissible as evidence notwithstanding any privilege to the contrary which such licensee, applicant, or record custodian might otherwise invoke.

(L. 1992 H.B. 878 § 35)



Section 340.272 Complaint for expedited hearing, when — hearing, decision, when — temporary authority final, when.

Effective 28 Aug 1992

Title XXII OCCUPATIONS AND PROFESSIONS

340.272. Complaint for expedited hearing, when — hearing, decision, when — temporary authority final, when. — 1. If the board, after notice and hearing, concludes that a person has committed an act or is engaging in a course of conduct which would be grounds for disciplinary action under section 340.264 and such act or course of conduct constitutes a clear and present danger to the public health, safety or welfare, the board may file a complaint before the administrative hearing commission requesting an expedited hearing and specifying the activities which give rise to the danger and the nature of the proposed restriction or suspension of the person's license.

2. The administrative hearing commission shall conduct a preliminary hearing within fifteen days after service of a complaint pursuant to subsection 1 of this section, to determine whether the alleged activities appear to constitute a clear and present danger to the public health, safety or welfare which justifies that the person's license be immediately restricted or suspended. The administrative hearing commission shall issue its decision immediately after the hearing and either grant the board the authority to suspend or restrict the license or dismiss the action.

3. If the administrative hearing commission grants the board temporary authority to restrict or suspend the license, the temporary authority shall become final if the person does not request a full hearing within thirty days of the preliminary hearing. If the person requests a full hearing, the administrative hearing commission shall set a date for the hearing pursuant to chapter 621.

(L. 1992 H.B. 878 § 36)



Section 340.274 Automatic revocation of license, when — automatic reinstatement, when — automatic denial of license, when.

Effective 28 Aug 1992

Title XXII OCCUPATIONS AND PROFESSIONS

340.274. Automatic revocation of license, when — automatic reinstatement, when — automatic denial of license, when. — 1. A license issued under sections 340.200 to 340.330 shall be automatically revoked following a review of the record of the proceedings by the board and upon a formal motion of the board:

(1) When the final trial proceedings are concluded where a person has been adjudicated and found guilty, or has entered a plea of guilty or nolo contendere whether or not a sentence is imposed:

(a) In a felony criminal prosecution under the laws of this state, the laws of any other state, territory or district of the United States, or the United States for any offense reasonably related to the qualifications, functions or duties of the person licensed under sections 340.200 to 340.330;

(b) For any felony offense, for which an essential element is fraud, dishonesty or an act of violence; or

(c) For any felony offense involving moral turpitude;

(2) Upon the final and unconditional revocation or surrender of the person's license to practice the same profession in another state, territory or district of the United States upon grounds for which revocation is authorized in this state.

2. The license of such person shall be automatically reinstated if the conviction, judgment or revocation is set aside upon final appeal in any court of competent jurisdiction.

3. Any person who has been denied a license, certificate, permit or other authority to practice a profession in another state, if such profession in this state is regulated pursuant to sections 340.200 to 340.330, shall automatically be denied a license to practice such profession in this state; however, the board may establish qualifications whereby such person may be qualified and licensed to practice such profession in this state.

(L. 1992 H.B. 878 § 37)



Section 340.276 Injunctions, restraining orders, other orders, when, grounds — commencement of action, where.

Effective 28 Aug 1992

Title XXII OCCUPATIONS AND PROFESSIONS

340.276. Injunctions, restraining orders, other orders, when, grounds — commencement of action, where. — 1. Upon application by the board, and the necessary burden having been met, a court of general jurisdiction may grant an injunction, restraining order or other order as may be appropriate to enjoin a person from:

(1) Offering to engage or engaging in the performance of any acts or practice for which a license, certificate, permit or other authority is required by sections 340.200 to 340.330 upon a showing that such acts or practices were performed or offered to be performed* without a license, certificate, permit or other authority; or

(2) Engaging in any practice authorized by a license, certificate, permit or other authority issued pursuant to sections 340.200 to 340.330 upon a showing that the holder presents a substantial probability of serious danger to the health, safety or welfare of any resident of the state or client or patient of the licensee.

2. Any such action shall be commenced either in the county in which such conduct occurred or in the county where the defendant resides. Any action brought under this section shall be in addition to and not in lieu of any penalty or other discipline provided for by sections 340.200 to 340.330 and may be brought concurrently with other actions to enforce sections 340.200 to 340.330.

(L. 1992 H.B. 878 § 38)

*Words "to perform" appear in original rolls.



Section 340.278 Relicensing and reinstatement — conditions.

Effective 28 Aug 1992

Title XXII OCCUPATIONS AND PROFESSIONS

340.278. Relicensing and reinstatement — conditions. — 1. Upon written application to the board showing cause justifying relicensing and reinstatement, any person whose license has been revoked or suspended by the board may be relicensed or reinstated at any time without examination by a majority vote of the full board.

2. Nothing in subsection 1 of this section shall be construed as requiring the board to reinstate a license due to a showing of justification. Such relicensing or reinstatement is within the sole discretion of the board.

3. The board may condition such reinstatement or relicensing as it deems appropriate under the circumstances, including, but not limited to, restricting or limiting the person's practice or placing the person on probation under terms and conditions set by the board.

(L. 1992 H.B. 878 § 39)



Section 340.280 Chairman may administer oaths, issue subpoena — enforcement of subpoenas, where.

Effective 28 Aug 1992

Title XXII OCCUPATIONS AND PROFESSIONS

340.280. Chairman may administer oaths, issue subpoena — enforcement of subpoenas, where. — 1. The chairman or vice chairman of the board may administer oaths, subpoena witnesses, issue subpoenas duces tecum and require production of documents and records pertaining to complaints or investigations. Subpoenas, including subpoenas duces tecum, shall be served by a person so authorized to serve subpoenas of courts of records. In lieu of requiring attendance of a person to produce original documents in response to a subpoena duces tecum, the board may require sworn copies of such documents to be filed with it or delivered to its designated representative.

2. The board may enforce its subpoenas, including a subpoena duces tecum, by applying to a circuit court of Cole County, the county of investigation, hearing or proceeding, or any county where the person resides or may be found, for an order upon any person who shall fail to obey a subpoena to show cause why such subpoena should not be enforced. The order and a copy of the application therefor shall be served upon the person in the same manner as a summons in a civil action. If the circuit court, after a hearing, determines that the subpoena should be sustained and enforced, such court shall proceed to enforce the subpoena in the same manner as though the subpoena had been issued in a civil case in the circuit court.

(L. 1992 H.B. 878 § 40)



Section 340.282 Immunity of persons cooperating with the board.

Effective 28 Aug 1992

Title XXII OCCUPATIONS AND PROFESSIONS

340.282. Immunity of persons cooperating with the board. — Any person who in good faith and without malice reports, provides information or cooperates in any manner with the board, or assists the board in any manner, including, but not limited to, applicants or licensees, whether or not the applicant or licensee is the subject of an investigation, record custodians, consultants, attorneys, board members, agents, employees, staff or expert witnesses, in the course of any investigation, hearing or other proceeding conducted by or before the board pursuant to the provisions of sections 340.200 to 340.330 shall not be subject to an action for civil damages and no cause of action shall arise against him as a result thereof.

(L. 1992 H.B. 878 § 41)



Section 340.284 Medical records to be maintained.

Effective 28 Aug 1992

Title XXII OCCUPATIONS AND PROFESSIONS

340.284. Medical records to be maintained. — Any person who provides veterinary medical services shall prepare and maintain medical records for any patient. Such records shall meet or exceed the minimum standards as established by board rule.

(L. 1992 H.B. 878 § 42)



Section 340.285 Statute of limitations for malpractice, negligence, error, or mistake related to veterinary care of animals.

Effective 28 Aug 2017

Title XXII OCCUPATIONS AND PROFESSIONS

340.285. Statute of limitations for malpractice, negligence, error, or mistake related to veterinary care of animals. — All actions against veterinarians treating animals and any other entity providing veterinary services for animals, and all employees of any of the foregoing acting in the course and scope of their employment, for damages for malpractice, negligence, error, or mistake related to the veterinary care of animals shall be brought within two years from the date of occurrence of the act of neglect complained of, except that:

(1) In cases in which the act of neglect complained of is introducing and negligently permitting any foreign object to remain within the body of a living animal, the action shall be brought within two years from the date of the discovery of such alleged negligence or from the date on which the owner of an animal in the exercise of ordinary care should have discovered such alleged negligence, whichever date occurs first; and

(2) In cases in which the act of neglect complained of is the negligent failure to inform, the action shall be brought within two years from the date of the discovery of such alleged negligent failure to inform or from the date on which the owner of the animal in the exercise of ordinary care should have discovered such alleged negligent failure to inform, whichever date first occurs; except that, no such action shall be brought for any negligent failure to inform about the results of medical tests performed more than two years before August 28, 2017. For purposes of this subdivision, the act of neglect based on the negligent failure to inform the owner of the animal of the results of medical tests shall not include the act of informing the owner of the animal of erroneous test results.

(L. 2017 S.B. 88)



Section 340.286 Disclosure of information, when required — immunity — waiver of privilege.

Effective 28 Aug 1992

Title XXII OCCUPATIONS AND PROFESSIONS

340.286. Disclosure of information, when required — immunity — waiver of privilege. — 1. Except as otherwise provided for under section 340.270 or by board rule, no veterinarian licensed under the provisions of sections 340.200 to 340.330 shall be required to disclose any information concerning the veterinarian's care of an animal, except on written authorization or other waiver by the veterinarian's client or on appropriate court order or subpoena or as may be required to ensure compliance with any other federal or state law.

2. Any veterinarian releasing information under written authorization or other waiver by the client or under court order or subpoena shall not be liable to the client or any other person for claims arising as a result of releasing such information.

3. The privilege provided by this section shall be waived to the extent that the owner of the animal places the veterinarian's care and treatment of the animal or the nature and extent of injuries to the animal at issue in any civil or criminal proceeding.

(L. 1992 H.B. 878 § 43)



Section 340.287 Veterinary emergency care, no civil liability, exceptions (Good Samaritan law).

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

340.287. Veterinary emergency care, no civil liability, exceptions (Good Samaritan law). — Any veterinarian duly registered pursuant to sections 340.200 to 340.330 who gratuitously and in good faith gives emergency treatment to a sick or injured animal at the scene of an accident or emergency shall not be liable in any civil action for damages to the owner of such animal. This section is not intended to provide immunity for acts which constitute gross negligence.

(L. 1999 S.B. 424)



Section 340.288 Animal deemed abandoned, when, disposal of — immunity — abandoned defined, effect — necropsy authorized, when, disposal of corpse — owner's financial obligation.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

340.288. Animal deemed abandoned, when, disposal of — immunity — abandoned defined, effect — necropsy authorized, when, disposal of corpse — owner's financial obligation. — 1. Any animal placed in the custody of a licensed veterinarian for treatment, boarding or other care, which is unclaimed by its owner or its owner's agent for more than ten days after written notice by certified mail, return receipt requested, is sent to the owner or owner's agent at the person's last known address shall be deemed to be abandoned. Such abandoned animal may be turned over to the nearest humane society or animal shelter, or otherwise disposed of or destroyed by the licensed veterinarian in a humane manner.

2. If notice is sent pursuant to subsection 1 of this section, the licensed veterinarian or any custodian of such abandoned animal is relieved of any further liability for disposal. If a licensed veterinarian follows the procedures of this section, the veterinarian shall not be subject to disciplinary action under sections 340.200 to 340.330 unless such licensed veterinarian fails to provide the proper notification to the owner or owner's agent.

3. For the purposes of this section, the term "abandoned" means to forsake entirely, to neglect or refuse to provide or perform legal obligations for the care and support of an animal, or to refuse to pay for treatment or other services without an assertion of good cause. Such abandonment shall constitute the relinquishment of all rights and claims by the owner to such animal.

4. If an animal should die while in the custody of a licensed veterinarian for the purpose of treatment, boarding or other care, the licensed veterinarian may perform necropsy after reasonable attempts to notify the owner and obtain permission have failed. The licensed veterinarian shall maintain or otherwise store the corpse for a period of at least three days following such death or three days after notification to the owner, whichever is longer, after which time the corpse may be disposed of in any lawful manner.

5. The disposal of an abandoned or deceased animal shall not relieve the owner or owner's agent of any financial obligation incurred for treatment, boarding or other care provided by the veterinarian.

(L. 1992 H.B. 878 § 44, A.L. 1999 S.B. 424)



Section 340.292 Severability.

Effective 28 Aug 1992

Title XXII OCCUPATIONS AND PROFESSIONS

340.292. Severability. — If any clause, sentence, paragraph, section or part of sections 340.200 to 340.330 or the application thereof to any person or circumstances shall for any reason be adjudged by any court of competent jurisdiction to be unconstitutional or invalid, such judgment shall not affect, impair or invalidate the remainder thereof, and the application thereof to other persons or circumstances, but shall be confined in its operation to the clause, sentence or paragraph, section or part thereof involved in the controversy, in which such judgment shall have been rendered and to the person or circumstances involved, except as provided in section 340.210.

(L. 1992 H.B. 878 § 46)



Section 340.294 Penalty — separate offenses.

Effective 28 Aug 1992

Title XXII OCCUPATIONS AND PROFESSIONS

340.294. Penalty — separate offenses. — Any person who violates any provision of sections 340.200 to 340.330 shall, upon conviction in a court of competent jurisdiction, be adjudged guilty of a class A misdemeanor for each offense. The unlawful practice of veterinary medicine shall be deemed a separate offense for each animal treated by any person engaged in such unlawful practice.

(L. 1992 H.B. 878 § 47)



Section 340.296 Veterinary technician, board to register.

Effective 28 Aug 1992

Title XXII OCCUPATIONS AND PROFESSIONS

340.296. Veterinary technician, board to register. — The Missouri veterinary medical board shall be responsible for registering any person who wishes to practice as a veterinary technician in this state and shall limit, restrict, supervise and define such practice by board rule as the board deems appropriate and necessary for the protection of the public health, safety and general welfare.

(L. 1992 H.B. 878 § 48)



Section 340.298 Provisions applicable to technicians.

Effective 28 Aug 1992

Title XXII OCCUPATIONS AND PROFESSIONS

340.298. Provisions applicable to technicians. — All provisions of sections 340.200 to 340.296 shall be applicable to licensed veterinarians and registered veterinary technicians, except as otherwise specifically provided for in sections 340.298 to 340.330. Whenever the term "veterinarian" or "veterinary practice" is used in sections 340.200 to 340.300, it shall mean veterinary technician or the practice of a veterinary technician.

(L. 1992 H.B. 878 § 49)



Section 340.300 Veterinary technician, registration of, application, contents — qualifications.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

340.300. Veterinary technician, registration of, application, contents — qualifications. — 1. Any person desiring to be registered as a veterinary technician in the state of Missouri shall submit a written application to the board. Such application shall be on forms furnished by the board without charge.

2. Each application shall contain a statement that is made under oath or affirmation that representations made therein are true, correct and contain no material omissions of fact to the best knowledge and belief of the person making the application and whose signature shall be subscribed thereto. Any person who knowingly submits false information, information intended to mislead the board, or omits a material fact on the application shall be subject to penalties provided for by the laws of this state for giving a false statement under oath or affirmation; such penalty is in addition to and not in lieu of any action which the board takes pursuant to the provisions of sections 340.200 to 340.330.

3. To qualify to be registered as a veterinary technician pursuant to this section, the application must show that the applicant:

(1) Is at* least eighteen years of age;

(2) Is of good moral character;

(3) Has successfully completed a college level course of study in veterinary technology in a school having a curriculum approved by the board or a college level course in the care and treatment of animals which is accredited by the AVMA; and

(4) Has passed an examination or examinations as prescribed by board rule. The examination or examinations shall be designed to test the examinee's knowledge of, proficiency in, subjects and techniques commonly taught in schools providing a curriculum in veterinary technology, familiarity with the requirements of sections 340.200 to 340.330, related statutes and board rules, and other material as determined by the board. An examinee must demonstrate scientific, practical and legal knowledge sufficient to establish to the board that the applicant is competent to practice as a veterinary technician. Applications for examination shall be in writing, on a form furnished by the board and shall include evidence satisfactory to the board that the applicant possesses the qualifications set forth in subdivisions (1), (2) and (3) of this subsection.

4. The board may require additional information and proof of a person's fitness and qualifications by board rule.

(L. 1992 H.B. 878 § 50, A.L. 1999 S.B. 424)

*Word "at" does not appear in original rolls.



Section 340.302 Registration fee, technician — examination fee — consequences of failure.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

340.302. Registration fee, technician — examination fee — consequences of failure. — 1. The applicant for registration as a veterinary technician shall submit with the application the registration and examination fees as established by board rule pursuant to section 340.210. The registration fee shall not be returned if the applicant is registered as a veterinary technician but shall be deemed to include payment of the registration fee for the remainder of the registration period in which the applicant is admitted.

2. If the applicant has complied with the requirements of subsection 2 of section 340.312, the examination fee shall be returned to the applicant if the board determines that the applicant is not qualified to sit for the examination. The examination fee shall not be returned if the board denied the application because the applicant provided false information in the application.

3. If an applicant fails an examination, the applicant shall:

(1) Pay examination fees for each subsequent application;

(2) Wait for some period of time as prescribed by board rule from the date of the failed examination to take the next examination; and

(3) Prior to the fourth and final attempt at passage, present to the board, for approval, a plan for passage and evidence of completion of at least ten hours of board-approved continuing education taken since the last examination since last sitting for the examination or in the calendar year preceding the final application.

(L. 1992 H.B. 878 § 51, A.L. 1999 S.B. 424)



Section 340.304 Technician, admittance to examination — failure to qualify, notice.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

340.304. Technician, admittance to examination — failure to qualify, notice. — 1. If the board determines that the applicant possesses the proper qualifications, it shall admit the applicant to the next scheduled examination.

2. If the board determines that an applicant is not qualified to sit for the examination, the executive director shall notify the applicant in writing. The notification shall include specific findings of the board as to the applicant's failure to qualify, inform the applicant that he or she may request a hearing before the board on the question of the applicant's qualifications and inform the applicant of his or her right, pursuant to section 621.120, to file a complaint with the administrative hearing commission.

3. No person shall be refused registration as a veterinary technician in the state of Missouri because of race, creed, sex, color or national origin.

(L. 1992 H.B. 878 § 52, A.L. 1999 S.B. 424)



Section 340.306 Waiver of examination, when — grade score transfer permitted, when.

Effective 28 Aug 2004

Title XXII OCCUPATIONS AND PROFESSIONS

340.306. Waiver of examination, when — grade score transfer permitted, when. — 1. The board may issue a certificate of registration to an applicant, without examination, if the applicant submits proof, satisfactory to the board, that the applicant:

(1) Is currently registered in another state, territory, district or province of the United States or Canada having standards for admission substantially the same as the standards in Missouri, and that the standards were in effect at the time the applicant was first admitted to practice in the other state, territory, district or province of the United States or Canada; and

(2) Has been employed and supervised by a licensed veterinarian for a period of at least five consecutive years preceding the applicant's application to practice as a veterinary technician in Missouri.

2. If the applicant has not been licensed in another state, territory, district, or province of the United States or Canada for five consecutive years, the board may determine that the applicant is eligible for licensure by grade score transfer. For a previous examination score to be transferred for a current licensing period, the score must be received within the five-year period immediately preceding the application. If such passing score is not received within three attempts, the board may require the applicant to appear before the board and/or submit evidence that the applicant has completed continuing education.

(L. 1992 H.B. 878 § 53, A.L. 1999 S.B. 424, A.L. 2004 H.B. 869)



Section 340.308 Examination for technicians — application fee — rules — notification of results.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

340.308. Examination for technicians — application fee — rules — notification of results. — 1. Applicants shall submit an application and the registration and examination fees at least sixty days prior to taking the examination.

2. The board shall establish by rule the score needed to pass all examinations.

3. The executive director shall notify each examinee within ninety days of the examination the results of the examination. If all the other requirements of registration have been met, the board shall issue certificates of registration to the persons who successfully completed the examination. The executive director shall record the certificates and hold the certificates until the applicant has met the requirements of section 340.310.

(L. 1992 H.B. 878 § 54, A.L. 1999 S.B. 424)



Section 340.310 Notice to successful examinees.

Effective 28 Aug 1992

Title XXII OCCUPATIONS AND PROFESSIONS

340.310. Notice to successful examinees. — The board shall send a letter, signed by the board chairperson or vice chairperson, to all successful examinees for registration as a veterinary technician; however, the board shall not send a certificate of registration until the applicant has submitted proof of employment and supervision by a licensed* veterinarian. Upon receipt of such proof, the executive director shall issue the certificate of registration.

(L. 1992 H.B. 878 § 55)

*Word "byveterinared" appears in original rolls.



Section 340.312 Technician certification, inactive status, when — notification of termination of employment — continuing education required, when.

Effective 28 Aug 2004

Title XXII OCCUPATIONS AND PROFESSIONS

340.312. Technician certification, inactive status, when — notification of termination of employment — continuing education required, when. — 1. If the technician leaves the employment or supervision of the licensed veterinarian and is not employed by or supervised by another licensed veterinarian within thirty days of the termination of his or her employment, the technician's certificate shall be placed on inactive status. It is the responsibility of the technician to inform the executive director within thirty days of termination of his or her employment. It is grounds for revocation of the technician's certificate if he or she fails to notify the executive director of such termination.

2. Any veterinary technician in the state of Missouri whose certificate has been on inactive status will be required to complete the required continuing education credits in accordance with rules of the board, pay all fees and meet all other requirements of sections 340.200 to 340.330 and board rules for registration as a veterinary technician.

(L. 1992 H.B. 878 § 56, A.L. 1999 S.B. 424, A.L. 2004 H.B. 869)



Section 340.314 Expiration, renewal of technician's certificate, fees — notice of renewal, application.

Effective 28 Aug 1992

Title XXII OCCUPATIONS AND PROFESSIONS

340.314. Expiration, renewal of technician's certificate, fees — notice of renewal, application. — 1. The certificates issued to veterinary technicians pursuant to sections 340.300 to 340.330 shall expire as established by board rule but may be renewed upon application to the board for renewal and payment of renewal fees.

2. At least sixty days prior to the expiration date, the executive director shall send a notice of renewal and an application for renewal to each certificate holder of record. The notice and application shall be mailed to the certificate holder's last known business or residence address. Failure to mail or to receive the notice and application does not relieve any certificate holder of the duty to apply for renewal or to pay the necessary renewal fee, nor will it exempt the certificate holder from the penalties provided by sections 340.200 to 340.330 for failure to promptly renew the certificate.

(L. 1992 H.B. 878 § 57)



Section 340.316 Application, contents — false statements, penalty.

Effective 28 Aug 1992

Title XXII OCCUPATIONS AND PROFESSIONS

340.316. Application, contents — false statements, penalty. — 1. The application shall include the disclosure of:

(1) Applicant's full name;

(2) Place of employment;

(3) Supervisor's name, license number and signature;

(4) Business and residence addresses;

(5) Date and number of applicant's certificate;

(6) Any disciplinary actions taken against the applicant by any state, territory or district of the United States or federal agency;

(7) Felony criminal convictions;

(8) Continuing educational credits; and

(9) Other information deemed necessary by the board to assess the applicant's fitness for certificate renewal.

2. The application shall be made under oath or affirmation by the applicant. The applicant is subject to penalties provided for under the laws of this state for making a false statement under an oath or affirmation, which shall be in addition to and not in lieu of any penalty or other discipline provided for by sections 340.200 to 340.330.

(L. 1992 H.B. 878 § 58)



Section 340.318 Declaration of noncurrency for failure to renew certificate, notice.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

340.318. Declaration of noncurrency for failure to renew certificate, notice. — If a certificate holder fails to submit an application and fees within thirty days of expiration of the certificate, the executive director shall notify the certificate holder that the application and fees have not been received and that the certificate holder's failure to respond within ten days will result in his or her certificate being declared noncurrent. The notification shall be sent by certified mail, return receipt requested, to the certificate holder's last known business and residence addresses. If the application and fee is not received within ten days after the return receipt is received, the certificate shall be declared noncurrent and the executive director shall notify the certificate holder of such declaration by certified mail, return receipt requested, at the certificate holder's last known business and residence addresses that his or her certification has been declared noncurrent and that the certificate holder shall not practice as a veterinary technician until he or she applies for reinstatement and pays the required fees.

(L. 1992 H.B. 878 § 59, A.L. 1999 S.B. 424)



Section 340.320 Practice as technician after revocation, penalty — application for renewal.

Effective 28 Aug 2004

Title XXII OCCUPATIONS AND PROFESSIONS

340.320. Practice as technician after revocation, penalty — application for renewal. — 1. Any person who practices as a veterinary technician after his or her certificate has been revoked pursuant to section 340.318 is in violation of sections 340.200 to 340.330 and subject to criminal prosecution as provided for under sections 340.200 to 340.330. Such criminal penalty shall be in addition to and not in lieu of any penalty or other discipline provided for under sections 340.200 to 340.330.

2. If a person is otherwise eligible to renew his or her certificate, such person may renew an expired certificate within two years of the date of expiration by submitting an application for renewal, payment of the renewal fee, payment of delinquent renewal fees and payment of a penalty fee as established by the board. A certificate may not be renewed if two years have lapsed since the date the certificate expired. Such holder of an expired certificate must make application for a new certificate.

(L. 1992 H.B. 878 § 60, A.L. 1999 S.B. 424, A.L. 2004 H.B. 869)



Section 340.322 Renewal, inactive status.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

340.322. Renewal, inactive status. — If the veterinary technician is not employed and supervised by a licensed veterinarian at the time for renewal, the certificate will be placed on inactive status until the technician finds proper employment. If the technician submits satisfactory proof that he or she has obtained employment under the supervision of a licensed veterinarian, the board shall issue a new certificate to the technician if the technician meets all other requirements and qualifications for renewal.

(L. 1992 H.B. 878 § 61, A.L. 1999 S.B. 424)



Section 340.324 Continuing education, requirement.

Effective 28 Aug 1999

Title XXII OCCUPATIONS AND PROFESSIONS

340.324. Continuing education, requirement. — The board shall not renew any certificate unless the holder provides satisfactory evidence that he or she has complied with the board's minimum requirements for continuing education.

(L. 1992 H.B. 878 § 62, A.L. 1999 S.B. 424)



Section 340.326 Supervision of veterinarian required — level of supervision.

Effective 28 Aug 1992

Title XXII OCCUPATIONS AND PROFESSIONS

340.326. Supervision of veterinarian required — level of supervision. — Any person registered as a veterinary technician and while practicing as a veterinary technician in this state must at all times be under the supervision of a licensed veterinarian or a veterinarian exempt from licensing under sections 340.200 to 340.330. The level of supervision shall be consistent with the delegated animal health care task. The board shall by rule establish, in general or specific terms as it deems necessary, the animal health care tasks that veterinary technicians may provide and the level of supervision that is required by the licensed veterinarian for any delegated health care task.

(L. 1992 H.B. 878 § 63)



Section 340.328 Emergency treatment authorized — immunity.

Effective 28 Aug 1992

Title XXII OCCUPATIONS AND PROFESSIONS

340.328. Emergency treatment authorized — immunity. — Any veterinary technician duly registered pursuant to sections 340.200 to 340.330 who gratuitously and in good faith gives emergency treatment to a sick or injured animal at the scene of an accident or emergency shall not be in violation of sections 340.200 to 340.330 and shall not be liable in any civil action for damages to the owner of such animal. This section is not intended to provide immunity for acts which constitute gross negligence.

(L. 1992 H.B. 878 § 64)



Section 340.330 Disciplinary action against technician authorized, when.

Effective 28 Aug 1992

Title XXII OCCUPATIONS AND PROFESSIONS

340.330. Disciplinary action against technician authorized, when. — The provisions and causes of actions as set forth under section 340.264 are applicable to veterinary technicians in all respects. The board may, also, take disciplinary action against a veterinary technician if the technician:

(1) Solicits patients from any licensed veterinarian;

(2) Solicits or receives any form of compensation from any person for services rendered other than from the veterinarian under whom the technician is employed;

(3) Willfully or negligently divulges a professional confidence or discusses a veterinarian's diagnosis or treatment without the express permission of the veterinarian; or

(4) Demonstrates a manifest incapability or incompetence to perform as a veterinary technician.

(L. 1992 H.B. 878 § 65)



Section 340.335 Loan repayment program for veterinary graduates — fund created.

Effective 28 Aug 2007

Title XXII OCCUPATIONS AND PROFESSIONS

340.335. Loan repayment program for veterinary graduates — fund created. — 1. Sections 340.335 to 340.350 establish a loan repayment program for graduates of approved veterinary medical schools who practice in areas of defined need and shall be known as the "Large Animal Veterinary Medicine Loan Repayment Program".

2. The "Large Animal Veterinary Medicine Loan Repayment Program Fund" is hereby created in the state treasury. All funds recovered from an individual pursuant to section 340.347 and all funds generated by loan repayments and penalties received pursuant to section 340.347 shall be credited to the fund. The moneys in the fund shall be used by the department of agriculture to provide loan repayments pursuant to section 340.343 in accordance with sections 340.335 to 340.350.

(L. 2001 S.B. 462, A.L. 2007 S.B. 320)



Section 340.337 Definitions.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

340.337. Definitions. — As used in sections 340.335 to 340.405*, the following terms shall mean:

(1) "Areas of defined need", areas designated by the department pursuant to section 340.339, when services of a large animal veterinarian are needed to improve the veterinarian-patient ratio in the area, or to contribute professional veterinary services to an area of economic impact;

(2) "College", the college of veterinary medicine at the University of Missouri-Columbia;

(3) "Department", the Missouri department of agriculture;

(4) "Director", director of the Missouri department of agriculture;

(5) "Eligible student", a resident who has been accepted as, or is, a full-time student at the University of Missouri-Columbia enrolled in the doctor of veterinary medicine degree program at the college of veterinary medicine;

(6) "Large animal", an animal which is raised, bred, or maintained for its parts or products having a commercial value including, but not limited to, its muscle tissue, organs, fat, blood, manure, bones, milk, wool, hide, pelt, feathers, eggs, semen, or embryos;

(7) "Large animal veterinarian", veterinarians licensed pursuant to this chapter, engaged in general or large animal practice as their primary focus of practice, and who have a substantial portion of their practice devoted to large animal veterinary medicine;

(8) "Qualified applicant", an eligible student approved by the department for participation in the large animal veterinary student loan program established by sections 340.381 to 340.396;

(9) "Qualified employment", employment as a large animal veterinarian and where a substantial portion of business involves the treatment of large animals on a full-time basis in Missouri located in an area of need as determined by the department of agriculture. Qualified employment shall not include employment with a large-scale agribusiness enterprise, corporation, or entity. Any forgiveness of such principal and interest for any qualified applicant engaged in qualified employment on a less than full-time basis may be prorated to reflect the amounts provided in this section;

(10) "Resident", any person who has lived in this state for one or more years for any purpose other than the attending of an educational institution located within this state.

(L. 2001 S.B. 462, A.L. 2007 S.B. 320, A.L. 2008 S.B. 931)

*Section 340.405 was repealed by S.B. 931, 2008.



Section 340.339 Certain areas designated as areas of defined need by department by rule.

Effective 28 Aug 2007

Title XXII OCCUPATIONS AND PROFESSIONS

340.339. Certain areas designated as areas of defined need by department by rule. — The department shall designate counties, communities or sections of rural areas as areas of defined need as determined by the department by rule.

(L. 2001 S.B. 462, A.L. 2007 S.B. 320)



Section 340.341 Eligibility standards for loan repayment program — rulemaking authority.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

340.341. Eligibility standards for loan repayment program — rulemaking authority. — 1. The department shall adopt and promulgate rules establishing standards for determining eligible students for loan repayment pursuant to sections 340.335 to 340.350. Such standards shall include, but are not limited to the following:

(1) Citizenship or lawful permanent residency in the United States;

(2) Residence in the state of Missouri;

(3) Enrollment as a full-time veterinary medical student in the final year of a course of study offered by an approved educational institution in Missouri;

(4) Application for loan repayment.

2. The department shall not grant repayment for more than six veterinarians each year.

(L. 2001 S.B. 462, A.L. 2007 S.B. 320, A.L. 2008 S.B. 931)



Section 340.343 Contract for loan repayment, contents — specific practice sites may be stipulated.

Effective 28 Aug 2007

Title XXII OCCUPATIONS AND PROFESSIONS

340.343. Contract for loan repayment, contents — specific practice sites may be stipulated. — 1. The department shall enter into a contract with each individual qualifying for repayment of educational loans. The written contract between the department and an individual shall contain, but not be limited to, the following:

(1) An agreement that the state agrees to pay on behalf of the individual, loans in accordance with section 340.345 and the individual agrees to serve for a time period equal to four years, or such longer period as the individual may agree to, in an area of defined need, such service period to begin within one year of graduation by the individual with a degree of doctor of veterinary medicine;

(2) A provision that any financial obligations arising out of a contract entered into and any obligation of the individual which is conditioned thereon is contingent upon funds being appropriated for loan repayments;

(3) The area of defined need where the person will practice;

(4) A statement of the damages to which the state is entitled for the individual's breach of the contract;

(5) Such other statements of the rights and liabilities of the department and of the individual not inconsistent with sections 340.335 to 340.350.

2. The department may stipulate specific practice sites contingent upon department-generated large animal veterinarian need priorities where applicants shall agree to practice for the duration of their participation in the program.

(L. 2001 S.B. 462, A.L. 2007 S.B. 320)



Section 340.345 Loan repayment to include principal, interest and related expenses — annual limit.

Effective 28 Aug 2007

Title XXII OCCUPATIONS AND PROFESSIONS

340.345. Loan repayment to include principal, interest and related expenses — annual limit. — 1. A loan payment provided for an individual pursuant to a written contract under the large animal veterinary medicine loan repayment program shall consist of payment on behalf of the individual of the principal, interest and related expenses on government and commercial loans received by the individual for tuition, fees, books, laboratory and living expenses incurred by the individual.

2. For each year of obligated services that an individual contracts to serve in an area of defined need, the department may pay up to twenty thousand dollars on behalf of the individual for loans described in subsection 1 of this section.

3. The department may enter into an agreement with the holder of the loans for which repayments are made under the large animal veterinary medicine loan repayment program to establish a schedule for the making of such payments if the establishment of such a schedule would result in reducing the costs to the state.

4. Any qualifying communities providing a portion of a loan repayment shall be considered first for placement.

(L. 2001 S.B. 462, A.L. 2007 S.B. 320)



Section 340.347 Liability for amounts paid by program, when — breach of contract, amount owed to state.

Effective 28 Aug 2007

Title XXII OCCUPATIONS AND PROFESSIONS

340.347. Liability for amounts paid by program, when — breach of contract, amount owed to state. — 1. An individual who has entered into a written contract with the department or an individual who is enrolled at the college and fails to maintain an acceptable level of academic standing or voluntarily terminates such enrollment or is dismissed before completion of such course of study or fails to become licensed pursuant to this chapter within one year after graduation shall be liable to the state for the amount which has been paid on such individual's behalf pursuant to the contract.

2. If an individual breaches the written contract of the individual by failing either to begin such individual's service obligation or to complete such service obligation, the state shall be entitled to recover from the individual an amount equal to the sum of:

(1) The total of the amounts paid by the state on behalf of the individual, including interest; and

(2) An amount equal to the unserved obligation penalty, which is the total number of months of obligated service which were not completed by an individual, multiplied by five hundred dollars.

3. The department may act on behalf of a qualified community to recover from an individual described in subsections 1 and 2 of this section the portion of a loan repayment paid by such community for such individual.

(L. 2001 S.B. 462, A.L. 2007 S.B. 320)



Section 340.350 Rulemaking authority.

Effective 28 Aug 2001

Title XXII OCCUPATIONS AND PROFESSIONS

340.350. Rulemaking authority. — No rule or portion of a rule promulgated pursuant to the authority of sections 340.335 to 340.350 shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

(L. 2001 S.B. 462)



Section 340.375 Department to administer loan program — advisory panel to be appointed, members, duties — rulemaking authority.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

340.375. Department to administer loan program — advisory panel to be appointed, members, duties — rulemaking authority. — 1. The department of agriculture shall implement and administer the large animal veterinary medicine loan repayment program established under sections 340.335 to 340.350, and the large animal veterinary student loan program established under sections 340.381 to 340.396.

2. An advisory panel of not more than five members shall be appointed by the director. The panel shall consist of three licensed large animal veterinarians, the dean of the college or his or her designee, and one public member from the agricultural sector. The panel shall make recommendations to the director on the content of any rules, regulations or guidelines under sections 340.335 to 340.396 prior to their promulgation. The panel may make recommendations to the director regarding fund allocations for loans and loan repayment based on current veterinarian shortage needs.

3. The department of agriculture shall promulgate reasonable rules and regulations for the administration of sections 340.381 to 340.396, including but not limited to rules for disbursements and repayment of loans. It shall prescribe the form, the time and method of filing applications and supervise the proceedings thereof. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2007, shall be invalid and void.

(L. 2007 S.B. 320, A.L. 2008 S.B. 931)



Section 340.381 Program and fund created, use of moneys.

Effective 28 Aug 2014

Title XXII OCCUPATIONS AND PROFESSIONS

340.381. Program and fund created, use of moneys. — 1. Sections 340.381 to 340.396 establish a student loan forgiveness program for approved veterinary students who practice in areas of defined need. Such program shall be known as the "Dr. Merrill Townley Large Animal Veterinary Student Loan Program".

2. There is hereby created in the state treasury the "Veterinary Student Loan Payment Fund", which shall consist of general revenue appropriated to the large animal veterinary student loan program, voluntary contributions to support or match program activities, money collected under section 340.396, and funds received from the federal government. The state treasurer shall be custodian of the fund and shall approve disbursements from the fund in accordance with sections 30.170 and 30.180. Upon appropriation, money in the fund shall be used solely for the administration of sections 340.381 to 340.396. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

(L. 2007 S.B. 320, A.L. 2008 S.B. 931, A.L. 2014 S.B. 492)



Section 340.384 Application procedure — amount of award — number of applicants to be awarded.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

340.384. Application procedure — amount of award — number of applicants to be awarded. — 1. Eligible students may apply to the department for financial assistance under the provisions of sections 340.381 to 340.396. If, at the time of application for a loan, a student has formally applied for acceptance at the college, receipt of financial assistance is contingent upon acceptance and continued enrollment at the college. A qualified applicant may receive financial assistance up to twenty thousand dollars for each academic year he or she remains a student in good standing at the college, provided that the cumulative total shall not exceed eighty thousand dollars per qualified applicant. An eligible student may apply for financial assistance under this section at any point in his or her educational career at the college, however any such financial assistance shall only be awarded for current or future academic years, as applicable, and shall not be awarded for any academic year completed prior to the time of application.

2. Up to six qualified applicants per academic year may be awarded loans under the provisions of sections 340.381 to 340.396. Priority for loans shall be given to eligible students who have established financial need. All financial assistance shall be made from funds credited to the veterinary student loan payment fund.

(L. 2007 S.B. 320, A.L. 2008 S.B. 931)



Section 340.387 Contracts for assistance — repayment — forgiveness of loan, when.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

340.387. Contracts for assistance — repayment — forgiveness of loan, when. — 1. The department of agriculture may enter into a contract with each qualified applicant receiving financial assistance under the provisions of sections 340.381 to 340.396. Such contract shall specify terms and conditions of loan forgiveness through qualified employment as well as terms and conditions for repayment of the principal and interest.

2. The department shall establish schedules for repayment of the principal and interest on any financial assistance made under the provisions of sections 340.381 to 340.396. Interest at a rate set by the department, with the advice of the advisory panel created in section 340.341, shall be charged from the time of the payment of financial assistance on all financial assistance made under the provisions of sections 340.381 to 340.396, but the interest and principal of the total financial assistance granted to a qualified applicant at the time of the successful completion of a doctor of veterinary medicine degree program shall be forgiven through qualified employment.

3. For each year of qualified employment that an individual contracts to serve in an area of defined need, the department shall forgive up to twenty thousand dollars and accrued interest thereon on behalf of the individual for financial assistance provided under sections 340.381 to 340.396.

(L. 2007 S.B. 320, A.L. 2008 S.B. 931)



Section 340.390 Failure to meet employment obligations, repayment of loan required — deferral on repayment permitted, when.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

340.390. Failure to meet employment obligations, repayment of loan required — deferral on repayment permitted, when. — 1. A recipient of financial assistance under sections 340.381 to 340.396 who does not meet the qualified employment obligations agreed upon by contract under section 340.387 shall begin repayment of the loan principal and interest in accordance with the contract within six months of the first day on which the recipient did not meet the qualified employment obligations. If a qualified applicant ceases his or her study prior to successful completion of a degree or graduation from the college, interest at the rate specified in section 340.387 shall be charged on the amount of financial assistance received from the state under the provisions of sections 340.381 to 340.396, and repayment, in accordance with the contract, shall begin within ninety days of the date the financial aid recipient ceased to be an eligible student. All funds repaid by recipients of financial assistance to the department shall be deposited in the veterinary student loan payment fund for use pursuant to sections 340.381 to 340.396.

2. The department shall grant a deferral of interest and principal payments to a recipient of financial assistance under sections 340.381 to 340.396 who is pursuing a post-degree training program, is on active duty in any branch of the Armed Forces of the United States, or upon special conditions established by the department. The deferral shall not exceed four years. The status of each deferral shall be reviewed annually by the department to ensure compliance with the intent of this section.

(L. 2007 S.B. 320, A.L. 2008 S.B. 931)



Section 340.393 Action to recover amounts due permitted.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

340.393. Action to recover amounts due permitted. — When necessary to protect the interest of the state in any financial assistance transaction under sections 340.381 to 340.396, the department may institute any action to recover any amount due.

(L. 2007 S.B. 320, A.L. 2008 S.B. 931)



Section 340.396 Contracts not required, when.

Effective 28 Aug 2014

Title XXII OCCUPATIONS AND PROFESSIONS

340.396. Contracts not required, when. — 1. Sections 340.381 to 340.396 shall not be construed to require the department to enter into contracts with individuals who qualify for education loans or loan repayment programs when federal, state, and local funds are not available for such purposes.

2. Sections 340.381 to 340.396 shall not be subject to the provisions of sections 23.250 to 23.298.

(L. 2007 S.B. 320, A.L. 2008 S.B. 931, A.L. 2014 S.B. 492)






Chapter 341 Plumbers and Plumbing

Chapter Cross References



Section 341.010 Plumbers must have certificates.

Effective 28 Aug 1939

Title XXII OCCUPATIONS AND PROFESSIONS

341.010. Plumbers must have certificates. — That any person now or hereafter engaging or working at the business of plumbing in cities or towns of fifteen thousand or more inhabitants in this state, either as master plumber or journeyman plumber, shall first receive a certificate thereof in accordance with the provisions of sections 341.010 to 341.080.

(RSMo 1939 § 7560)

Prior revisions: 1929 § 7417; 1919 § 8825; 1909 § 9670



Section 341.020 Examination for certificate.

Effective 28 Aug 1939

Title XXII OCCUPATIONS AND PROFESSIONS

341.020. Examination for certificate. — Any person desiring to engage or work at the business of plumbing, either as a master plumber, employing plumber, or as a journeyman plumber, in cities having a population of fifteen thousand or more, shall make application to a board of examiners herein provided for, and shall at such times and places as said board may designate, be compelled to pass such examination as to his qualifications as said board may direct. Said examination may be made in whole or in part in writing and shall be of practical and elementary character, but sufficiently strict to test the qualifications of the applicant.

(RSMo 1939 § 7561)

Prior revisions: 1929 § 7418; 1919 § 8826



Section 341.030 Application.

Effective 28 Aug 1939

Title XXII OCCUPATIONS AND PROFESSIONS

341.030. Application. — All persons who are required by sections 341.010 to 341.080 to take examinations and procure a certificate shall apply to the board of the city where they reside or to the board nearest their place of residence.

(RSMo 1939 § 7564)

Prior revisions: 1929 § 7421; 1919 § 8829



Section 341.040 Board of examiners — how constituted.

Effective 28 Aug 1939

Title XXII OCCUPATIONS AND PROFESSIONS

341.040. Board of examiners — how constituted. — That there shall be in every city of fifteen thousand inhabitants or more, a board of examiners of plumbers, consisting of three members, one of which shall be the chairman of the board of health of said city, who shall be ex officio chairman of said board of examiners; a second member, who shall be a master plumber; a third member shall be a journeyman plumber. Said second and third members shall be appointed by the mayor and approved by the council or city commissioners, as the case may be, of said cities within three months after the passage of sections 341.010 to 341.080, for a term of one year, and shall be paid from the treasury of said city, the same as other officers, in such sums as the authorities may designate; provided, that in no event shall such sums paid second and third members exceed the amount paid for certificates, as provided for in section 341.050; and further provided, that the second and third members of said board shall have at least six years' practical experience as plumbers and be actually engaged in or working at the plumbing business at the time of such appointment.

(RSMo 1939 § 7562)

Prior revisions: 1929 § 7419; 1919 § 8827

(1977) Held, chapter 341, RSMo, is not applicable to a constitutional charter city because of the provisions of Art. VI, Sec. 22, constitution of Missouri. State ex rel. Sprague v. City of St. Joseph (Mo.), 549 S.W.2d 873.



Section 341.050 Meeting of board — examination — fees.

Effective 28 Aug 1939

Title XXII OCCUPATIONS AND PROFESSIONS

341.050. Meeting of board — examination — fees. — Said board of examiners shall, within ten days after their appointments, meet, and shall then designate the times and places for examination of all applicants desiring to engage in or work at the business of plumbing within their respective jurisdiction. Said board shall examine said applicants as to their practical knowledge of plumbing, house drainage and ventilation, and if satisfied of the competency of such applicants, shall thereupon issue a certificate to such applicant authorizing him to engage in or work at the business of plumbing either as a master plumber or employing plumber or journeyman plumber. The fee for a certificate for a master plumber or employing plumber shall be five dollars; for a journeyman plumber it shall be one dollar. Said certificate shall be valid and have force throughout the state and shall be renewable annually, and all fees received for said certificates shall be paid into the treasury of the city where such certificates are issued.

(RSMo 1939 § 7563)

Prior revisions: 1929 § 7420; 1919 § 8828



Section 341.060 Plumbing regulated by city.

Effective 28 Aug 1939

Title XXII OCCUPATIONS AND PROFESSIONS

341.060. Plumbing regulated by city. — Each city with a population of fifteen thousand or more in the state shall, by ordinance, within three months after the passage of sections 341.010 to 341.080, prescribe rules and regulations for the material, construction and inspection of all plumbing and sewerage placed in, or in connection with, any building in each city, and the board of health or proper authorities shall further provide that no plumbing work shall be done without a permit being issued therefor upon such terms and conditions as said city shall prescribe.

(RSMo 1939 § 7565)

Prior revisions: 1929 § 7422; 1919 § 8830



Section 341.070 Inspector — qualifications.

Effective 28 Aug 1939

Title XXII OCCUPATIONS AND PROFESSIONS

341.070. Inspector — qualifications. — Each city with a population of fifteen thousand or more in the state, shall by ordinance, within three months after the passage of sections 341.010 to 341.080, create an office of plumbing inspector, whose duty it shall be to inspect all plumbing installed and furnish a certificate of approval of the same. Said plumbing inspector shall not have less than six years' practical experience at the plumbing business, and shall not be interested, either directly or indirectly, with any firm or corporation engaged in the plumbing business. The salary of said plumbing inspector to be provided for by the respective cities.

(RSMo 1939 § 7566)

Prior revisions: 1929 § 7423; 1919 § 8831



Section 341.080 Penalty.

Effective 28 Aug 1939

Title XXII OCCUPATIONS AND PROFESSIONS

341.080. Penalty. — Any person violating any provisions of sections 341.010 to 341.080 shall be deemed guilty of a misdemeanor.

(RSMo 1939 § 7567)

Prior revisions: 1929 § 7424; 1919 § 8832



Section 341.090 Definitions.

Effective 28 Aug 1943

Title XXII OCCUPATIONS AND PROFESSIONS

341.090. Definitions. — 1. The word "person" as used herein shall be construed to mean a natural person, firm, corporation, association, partnership or common law trust and shall include the owner, lessee or keeper of any building or premises or the agent thereof or building contractor engaged in the construction of any building or structure.

2. The term "minor repairs" shall be construed to mean repairs within the interior of any building to leaks in drains, pipes, traps and cocks, opening waste or supply pipes, traps or drains, and repairing broken fixtures or frozen pipes. It shall not be construed to include any work involving connections to soil pipes, supply pipes, waste pipes, vent pipes or inside rain leader pipes, or the replacing or setting of any fixture, or any other installation, repair or alteration which in the judgment of the supervisor is of such a nature which if improperly installed, repaired or altered would endanger the public health.

3. The word "apprentice" as used herein shall be construed to mean a person learning the principles and art of installing plumbing and drainage facilities, under the personal direction and supervision of a licensed master plumber or a licensed journeyman plumber.

(L. 1943 p. 831 § 15)



Section 341.100 Title of law — to what counties applicable.

Effective 28 Aug 1949

Title XXII OCCUPATIONS AND PROFESSIONS

341.100. Title of law — to what counties applicable. — Sections 341.090 to 341.220 shall be known as the "Uniform Plumbing Code", and shall apply to counties of the first class only. Sections 341.090 to 341.220 shall become effective in any county of the first class only upon a finding by the county commission of such county that it is necessary for the promotion of the public health and safety of such county. From and after the making of such finding and the entry of same upon the records of the county commission sections 341.090 to 341.220 shall be in full force and effect in such county and not otherwise.

(L. 1943 p. 831 § 2, A.L. 1945 p. 1385, A. 1949 H.B. 2077)



Section 341.110 Creating department of plumbing and sewer inspection.

Effective 28 Aug 1943

Title XXII OCCUPATIONS AND PROFESSIONS

341.110. Creating department of plumbing and sewer inspection. — There is hereby created a "Department of Plumbing and Sewer Inspection" which department shall be under the direction and supervision of a plumbing supervisor who shall be appointed by the county commission and who is charged with the duty of carrying into effect the provisions of sections 341.090 to 341.220. Such supervisor shall be at least thirty-five years of age, a resident of the county and shall have had at least ten years' experience as a licensed plumber immediately preceding his appointment and shall serve at the pleasure of the county commission.

(L. 1943 p. 831 § 3)



Section 341.120 County commission shall provide necessary personnel and quarters for department.

Effective 28 Aug 1943

Title XXII OCCUPATIONS AND PROFESSIONS

341.120. County commission shall provide necessary personnel and quarters for department. — The county commission shall in the establishment of the department of plumbing and sewer inspection provide the necessary personnel and employees and shall provide suitable quarters for such department and shall make adequate appropriation for the necessary equipment, facilities and operating expenses of such department. The compensation of the supervisor of the department of plumbing and sewer inspection shall be fixed by the county commission and shall be payable pro rata monthly by the county commission out of the county treasury and he shall appoint with the approval of the county commission the necessary assistant inspectors who shall receive such salaries as may be determined by the county commission payable in the manner aforesaid, and who shall not engage or work in the business of plumbing or drainlaying during the period of their employment.

(L. 1943 p. 831 § 12)



Section 341.130 County commission to adopt regulations for installations and inspections — schedule of fees.

Effective 28 Aug 1943

Title XXII OCCUPATIONS AND PROFESSIONS

341.130. County commission to adopt regulations for installations and inspections — schedule of fees. — For the purpose of promoting health, safety and the general welfare and to carry into effect the purposes and provisions of sections 341.090 to 341.220, the county commission is hereby empowered to adopt by order rules and regulations for the installations and inspections of all public or private water or plumbing facilities and appurtenances and all installations relating thereto, sewers, sewer systems, water or sewer connections, septic tank or sewage settling tank or device, and all installations related thereto. The regulations shall contain a schedule of fees to be charged for inspections which are required to be made under the provisions of sections 341.090 to 341.220. It shall be the duty of the board of plumbing and sewer inspection to prepare a code of regulations approved by the department of health which shall be submitted to the county commission for adoption. Before the adoption of such code of regulations, the board shall hold at least one public hearing thereon, fifteen days' notice of the time and place of which shall be published in at least one newspaper having general circulation within the county and notice of such hearing shall also be posted at least fifteen days in advance thereof in four conspicuous places in the county.

(L. 1943 p. 831 § 11)



Section 341.140 Who shall make installations or repairs — permit required.

Effective 28 Aug 1943

Title XXII OCCUPATIONS AND PROFESSIONS

341.140. Who shall make installations or repairs — permit required. — No person shall cause, authorize or permit the installation, construction, alteration or repair of any sewer or sewage treatment device, plumbing or drainlaying or installation relating thereto, except minor repairs, upon or about any building or premises owned, operated or controlled by any such person except by a licensed plumber or drainlayer and shall before such work is commenced procure a permit from the department of plumbing and sewer inspection authorizing such work to be done nor shall any licensed plumber or licensed drainlayer commence any such installation or construction until a permit shall have been obtained from said department authorizing such work to be done and until all inspection fees shall have been paid pursuant to the regulations adopted under the provisions of sections 341.090 to 341.220. The above provision requiring permits shall apply with equal force to plumbing, sewer or sewage treatment or drainlaying or installations or constructions relating thereto done in any private or public building, street, easement, lot or premises. All work shall be done by or under the direction or supervision of the plumber or drainlayer in whose name the permit has been issued.

(L. 1943 p. 831 § 9)



Section 341.150 Plumbing supervisor shall examine all applications and proposed plans for plumbing.

Effective 28 Aug 1943

Title XXII OCCUPATIONS AND PROFESSIONS

341.150. Plumbing supervisor shall examine all applications and proposed plans for plumbing. — It shall be the duty of the plumbing supervisor to examine or cause to be examined all applications and proposed plans for the installation of plumbing and drainlaying, including all combined storm water and sanitary sewer or sanitary sewers and all connections thereto, and he shall examine and inspect all sewage treatment devices or equipment of whatever character and if found to be in conformity with the provisions of sections 341.090 to 341.220 and regulations adopted pursuant thereto, he shall approve such proposed installation and equipment and shall issue permits for the installation thereof. He shall be required to investigate any report of the installation of defective work or materials not in conformity with the provisions of sections 341.090 to 341.220, and derogatory to established principles of public health and shall require the correction of such defective installation. He shall inspect or cause inspection to be made of all water and sewer connections, and all repairs to water and sewer pipes where an excavation is required, all rough and finished plumbing installations, materials and fixtures, and all drainlaying, sanitary sewers and all connections thereto, and any and all sewage treatment, equipment or facilities, and require their installation in compliance with the provisions of sections 341.090 to 341.220 and the regulations adopted pursuant thereto. He shall report to the prosecuting attorney any and all violations of sections 341.090 to 341.220 or the regulations adopted pursuant thereto. He shall supervise the department of plumbing and sewer inspection and shall keep a proper book record of all transactions and shall make annual report thereof to the county commission and shall collect all fees required to be paid under the provisions of sections 341.090 to 341.220 and shall pay the same promptly into the county treasury.

(L. 1943 p. 831 § 10)



Section 341.160 Creating board of plumbing and sewer inspection — who shall be on board — qualifications — rules — pay of members.

Effective 28 Aug 1943

Title XXII OCCUPATIONS AND PROFESSIONS

341.160. Creating board of plumbing and sewer inspection — who shall be on board — qualifications — rules — pay of members. — A "Board of Plumbing and Sewer Inspection" is hereby created which shall consist of one licensed master plumber who shall also be a licensed master drainlayer and one licensed journeyman plumber to be appointed by the county commission. The term of office of said two members of said board shall be two years. The county health commissioner and the supervisor of the department of plumbing and sewer inspection shall be ex officio members of the board. The master plumber shall act as chairman of the board and the supervisor of the department of plumbing and sewer inspection shall act as secretary of the board and shall keep a full and complete record of the acts and proceedings of said board and shall provide all applicants for a license under sections 341.090 to 341.220 with blank application forms. The board of plumbing and sewer inspection shall examine all applicants for a license to act as a plumber or drainlayer or to engage in the business of plumbing or drainlaying and shall adopt rules governing its organization and proceedings and shall have the power to revoke any license heretofore granted or granted by it. All persons heretofore licensed under the provisions of art. 2, chap. 143, RSMo 1939, shall be deemed to have been licensed under the provisions of sections 341.090 to 341.220 and no person may engage or work at the business of plumbing either as a master plumber or a journeyman plumber or a drainlayer without a license issued by the board of plumbing and sewer inspection. The members of the board shall meet at least once a month and shall each receive ten dollars for each meeting, to be paid by the county commission, except the health commissioner and the supervisor of the department of plumbing and sewer inspection who shall serve without compensation.

(L. 1943 p. 831 § 4)



Section 341.170 Qualifications of applicants for master plumber's license.

Effective 28 Aug 1943

Title XXII OCCUPATIONS AND PROFESSIONS

341.170. Qualifications of applicants for master plumber's license. — 1. Applicants for a master plumber's license shall be at least twenty-five years of age and shall have had three years or more experience as a licensed journeyman plumber theretofore licensed by any county or city operating under plumbing laws or regulations equal to the requirements of sections 341.090 to 341.220. The applicant shall possess the ability to direct other persons in the installation of plumbing and drainage and shall be skilled in planning, designing and installing plumbing and drainage facilities and shall have a thorough knowledge of the accepted standards, principles and art of plumbing for the protection of the public health.

2. An applicant for a license as a journeyman plumber shall be at least twenty-one years of age and shall have had at least five years' experience as an apprentice under the direction and supervision of a master plumber licensed under the provisions of sections 341.090 to 341.220 or a master plumber licensed under the plumbing laws and regulations of any county or city operating under laws or regulations equal to the requirements of sections 341.090 to 341.220. He shall have a practical knowledge of plumbing and shall be skilled in the art of installing plumbing and drainage facilities and shall have knowledge of the accepted standards and principles of plumbing and sewer or drainage facilities for the protection of the public health.

3. An applicant for a master drainlayer's license shall be at least twenty-five years of age and shall have had three years' or more experience as a licensed journeyman drainlayer theretofore licensed by any county or city operating under plumbing laws or regulations equal to the requirements of sections 341.090 to 341.220. The applicant shall possess the ability to direct other persons in the installation of drains and sewers and shall be skilled in planning, designing and installing sewer and drain facilities and shall have a thorough practical knowledge of the accepted standards, principles and art of drainlaying for the protection of the public health.

4. An applicant for a journeyman drainlayer's license shall have worked at drainlaying under the supervision of a licensed master plumber or master drainlayer for a period of at least one year and shall possess a knowledge of drainlaying and the ability to lay drains and shall have a thorough understanding of sewer and drain installation and shall have the ability to install all types of sewers and drains conformable with standard engineering principles and specifications.

5. Any licensed master plumber or journeyman plumber desirous of engaging in the business of drainlaying shall secure a drainlayer's license and no master plumber or journeyman plumber shall engage in the business of drainlaying without first securing a drainlayer's license.

(L. 1943 p. 831 § 5)



Section 341.180 Fees with applications for licenses — term of licenses — reexaminations.

Effective 28 Aug 1943

Title XXII OCCUPATIONS AND PROFESSIONS

341.180. Fees with applications for licenses — term of licenses — reexaminations. — An applicant for a master plumber's license or a master drainlayer's license shall deposit with the application a fee in the sum of ten dollars; and an applicant for a journeyman plumber's license or a journeyman drainlayer's license shall deposit with the application a fee in the sum of two dollars. The term of all licenses shall be one year and such license may be renewed by application therefor to the board of plumbing and sewer inspection upon the payment of the license fee herein provided. The failure to secure a renewal license on or before the expiration of the original license shall require the applicant for such license to submit to reexamination upon the same terms and conditions imposed upon new applicants. The license fee deposited with the applicant's application shall be forthwith paid into the county treasury. Any applicant failing to pass a satisfactory examination for a license may submit a new application for examination, ninety days after the date of the original application, accompanied by the examination fee provided herein.

(L. 1943 p. 831 § 6)



Section 341.190 Powers of board to revoke or suspend license.

Effective 28 Aug 1943

Title XXII OCCUPATIONS AND PROFESSIONS

341.190. Powers of board to revoke or suspend license. — The board of plumbing and sewer inspection shall have the power to revoke or suspend any license issued by the board upon satisfactory proof that the holder of such license shall have obtained the same by fraud or misrepresentation or failed to or refused to comply with the provisions of sections 341.090 to 341.220 or regulations adopted pursuant thereto after notice given by the supervisor or has been convicted of the violation of any of the provisions of sections 341.090 to 341.220 and the regulations adopted thereunder. A revoked or suspended license shall be subject to reinstatement after a period of three months from the date of its revocation or suspension upon application in the same manner as provided herein for the original application for license. The finding of the board in revoking any such license may be reviewed by the circuit court of the county by certiorari.

(L. 1943 p. 831 § 7)



Section 341.200 Master plumber and master drainlayer shall deposit surety bonds — amount.

Effective 28 Aug 1943

Title XXII OCCUPATIONS AND PROFESSIONS

341.200. Master plumber and master drainlayer shall deposit surety bonds — amount. — 1. Before a license shall be issued to any master plumber, he shall be required to file with the supervisor of the department of plumbing and sewer inspection a surety bond in the amount of two thousand dollars with one licensed corporate surety; and before a license shall be issued to any master drainlayer, he shall be required to file with the supervisor a surety bond in the amount of two thousand dollars with one licensed corporate surety. Said bond shall be subject to the approval of the county counselor and shall be given for the faithful observance of all orders and regulations adopted under the provisions of sections 341.090 to 341.220 for the protection of the public health and safety and shall indemnify the county or any person for any damage or injury sustained through the negligence of such plumber or drainlayer in performing plumbing or drainlaying work and shall indemnify any person for any damage or injury sustained resulting from the failure to perform plumbing and drainlaying work in a careful and workmanlike manner, in conformity with the provisions of sections 341.090 to 341.220 and the regulations adopted pursuant thereto and shall be conditioned that the principal in said bond will employ licensed journeyman plumbers or licensed journeyman drainlayers in the performance of plumbing and drainlaying work.

2. It shall be the duty of every licensed master plumber or journeyman plumber or drainlayer to show on demand his license to engage in such work to any inspector of the department of plumbing and sewer inspection. A person securing a drainlayer's license shall not be permitted to do plumbing work or to install any plumbing equipment or facilities within the interior of any building and it shall be unlawful for any person to hold himself out or to represent himself to be a licensed plumber or licensed drainlayer without first having secured a license as provided by sections 341.090 to 341.220.

(L. 1943 p. 831 § 8)



Section 341.210 Law shall not be construed as limiting or restricting existing authority — when law not applicable.

Effective 28 Aug 1943

Title XXII OCCUPATIONS AND PROFESSIONS

341.210. Law shall not be construed as limiting or restricting existing authority — when law not applicable. — Sections 341.090 to 341.220 shall not be construed as limiting or otherwise restricting the existing authority of any city, town or village in such counties, and the provisions hereof shall not be applicable within the limits of any such municipality which has provided or which may hereafter provide by ordinance for the regulation of plumbing, sewer, and water installations therein; provided that such ordinances shall not be in conflict with this law or the regulations adopted hereunder; provided further, that any plumber or drainlayer who has been licensed by the board of plumbing and sewer inspection of counties subject to the provisions of sections 341.090 to 341.220, and who has deposited the required bond with said board, shall not be required to furnish an additional bond by any municipality in such counties, but the bond deposited with the county board of plumbing and sewer inspection shall be available for the protection of such municipalities, and the residents thereof.

(L. 1943 p. 831 § 13)



Section 341.220 Penalties for violation.

Effective 28 Aug 1943

Title XXII OCCUPATIONS AND PROFESSIONS

341.220. Penalties for violation. — Any person, plumber or drainlayer who shall violate any of the provisions of sections 341.090 to 341.220 shall be deemed guilty of a misdemeanor and upon conviction shall be subject to a fine of not less than five dollars and not more than one hundred dollars for each offense. Each day in which sections 341.090 to 341.220 are violated shall constitute a separate offense. The prosecuting attorney shall rigidly enforce the provisions of sections 341.090 to 341.220 and the sheriff and constables of the county and the police officers of every city, town or village located in counties subject to the provisions of sections 341.090 to 341.220 are directed and are required to make arrests for the violation thereof.

(L. 1943 p. 831 § 14)






Chapter 342 Stationary Engineers

Chapter Cross References






Chapter 343 Public Auctioneers

Chapter Cross References



Section 343.010 Auctioneers must have license — auctioneer defined.

Effective 28 Aug 1978

Title XXII OCCUPATIONS AND PROFESSIONS

343.010. Auctioneers must have license — auctioneer defined. — 1. No person shall exercise the trade or business of a public auctioneer by selling any goods, property or real estate, without a license.

2. "Auctioneer", as used in section 150.380 and sections 343.010, 343.070 to 343.105 is one who sells goods, merchandise, or property of any kind, at public or private auction, for another person, and who receives any commission or compensation of any kind for conducting such sale; but not including one who conducts such a sale by or under the jurisdiction of any court, or pursuant to any judicial judgment or order, or any foreclosure sale of real estate, and not including any owner of any goods, merchandise or property of any kind, who himself conducts such sale.

(RSMo 1939 § 14912, A.L. 1978 H.B. 1170)

Prior revisions: 1929 § 13718; 1919 § 10360; 1909 § 1048



Section 343.030 County clerk to issue license forms.

Effective 28 Aug 1978

Title XXII OCCUPATIONS AND PROFESSIONS

343.030. County clerk to issue license forms. — The clerks of the respective county commissions shall issue, at each term, as many blank auction licenses for ten days, and for one, three, six and twelve months, respectively, as requested.

(RSMo 1939 § 14914, A.L. 1978 H.B. 1170)

Prior revisions: 1929 § 13720; 1919 § 10362; 1909 § 1050



Section 343.040 Authority granted by license.

Effective 28 Aug 1939

Title XXII OCCUPATIONS AND PROFESSIONS

343.040. Authority granted by license. — The licenses shall be under the seals of the respective county commissions, signed by the clerk, and shall authorize the persons to whom granted to exercise the trade and business of auctioneers, by selling any property, real or personal, by auction within the county for the period of time specified in such license.

(RSMo 1939 § 14915)

Prior revisions: 1929 § 13721; 1919 § 10363; 1909 § 1051



Section 343.050 Blanks to county collectors — record of charges.

Effective 28 Aug 1939

Title XXII OCCUPATIONS AND PROFESSIONS

343.050. Blanks to county collectors — record of charges. — The clerk shall deliver the blank licenses so issued to the collector of the counties, respectively, and charge them with the amount thereof, in a book to be kept for that purpose.

(RSMo 1939 § 14916)

Prior revisions: 1929 § 13722; 1919 § 10364; 1909 § 1052



Section 343.060 County commission to settle with collector, when.

Effective 28 Aug 1939

Title XXII OCCUPATIONS AND PROFESSIONS

343.060. County commission to settle with collector, when. — The county commission shall, at every term, settle with the collector for all blank licenses delivered to him and not before accounted for, and give him credit for all blank licenses returned, and charge him with all not returned; and, as soon as may be, the clerk shall, under the direction of the county commission, certify to the state auditor the amount with which each collector stands charged, who shall charge such collector therewith.

(RSMo 1939 § 14917)

Prior revisions: 1929 § 13723; 1919 § 10365; 1909 § 1053



Section 343.070 Collector to issue licenses.

Effective 28 Aug 1978

Title XXII OCCUPATIONS AND PROFESSIONS

343.070. Collector to issue licenses. — Each collector shall grant to any person, upon application and upon compliance with the requirements of this chapter, an auction license for ten days, or for one, three, six or twelve months, and for that purpose fill up and countersign one of the blank licenses received from the clerk.

(RSMo 1939 § 14918, A.L. 1978 H.B. 1170)

Prior revisions: 1929 § 13724; 1919 § 10366; 1909 § 1054



Section 343.080 License — rate — deposited in county general revenue fund.

Effective 28 Aug 1981

Title XXII OCCUPATIONS AND PROFESSIONS

343.080. License — rate — deposited in county general revenue fund. — 1. There shall be levied upon every license, to be paid to the county clerk before the delivery thereof, a fee as follows:

(1) On each license for one month, ten dollars;

(2) On each license for three months, twenty dollars;

(3) On each license for six months, thirty dollars;

(4) On each license for twelve months, fifty dollars.

2. An auctioneer license issued in any county of this state shall be valid in each county of this state during the period for which it is issued.

3. All fees imposed by this section shall be paid into the county general revenue fund.

(RSMo 1939 § 14919, A.L. 1955 p. 654, A.L. 1978 H.B. 1170, A.L. 1981 S.B. 105)

Prior revisions: 1929 § 13725; 1919 § 10367; 1909 § 1055



Section 343.090 Clerk's fee.

Effective 28 Aug 1978

Title XXII OCCUPATIONS AND PROFESSIONS

343.090. Clerk's fee. — In each case of a license delivered, there shall be paid to the county clerk two dollars as an issuance fee to the clerk. The fee shall be paid into the county's general revenue fund.

(RSMo 1939 § 14920, A.L. 1978 H.B. 1170)

Prior revisions: 1929 § 13726; 1919 § 10368; 1909 § 1056



Section 343.100 Nonresidents to be licensed.

Effective 28 Aug 1978

Title XXII OCCUPATIONS AND PROFESSIONS

343.100. Nonresidents to be licensed. — No person shall be permitted to sell goods or property* of any kind at auction unless he shall have resided in this state six months next preceding the time of making application for license. Except that any nonresident individual may be granted a license to engage in auctioneering in this state upon application and payment of the appropriate fees set out in this chapter.

(RSMo 1939 § 14921, A.L. 1978 H.B. 1170)

Prior revisions: 1929 § 13727; 1919 § 10369; 1909 § 1057

*Words "at auction" appear here in original rolls.



Section 343.250 Penalties.

Effective 28 Aug 1978

Title XXII OCCUPATIONS AND PROFESSIONS

343.250. Penalties. — Every person who shall violate any of the provisions of this chapter is guilty of a misdemeanor, and, upon conviction, shall be punished by a fine of not less than twenty nor more than five hundred dollars, and shall be disqualified from exercising the rights or pursuing the business of an auctioneer for a period of one year from the date of his conviction. After January 1, 1979, every person who shall violate any of the provisions of this chapter is guilty of a class C misdemeanor and shall be disqualified from exercising the rights or pursuing the business of an auctioneer for a period of one year from the date of his conviction.

(RSMo 1939 § 14936, A.L. 1978 H.B. 1170)

Prior revisions: 1929 § 13742; 1919 § 10384; 1909 § 1072






Chapter 344 Nursing Home Administrators

Chapter Cross References



Section 344.010 Definitions.

Effective 28 Aug 2010

Title XXII OCCUPATIONS AND PROFESSIONS

344.010. Definitions. — As used in this chapter the following words or phrases mean:

(1) "Board", the Missouri board of nursing home administrators;

(2) "Long-term care facility", any residential care facility, assisted living facility, intermediate care facility or skilled nursing facility, as defined in section 198.006, or similar facility licensed by states other than Missouri;

(3) "Nursing home", any institution or facility defined as an assisted living facility, residential care facility, intermediate care facility, or skilled nursing facility for licensing purposes by section 198.006, whether proprietary or nonprofit;

(4) "Nursing home administrator", a person who administers, manages, supervises, or is in general administrative charge of a nursing home, whether such individual has an ownership interest in the home, and whether his functions and duties are shared with one or more individuals.

(L. 1969 3d Ex. Sess. H.B. 33 § 1, A.L. 1980 H.B. 1530 Revision, A.L. 1984 S.B. 451, A.L. 1987 S.B. 277, A.L. 2010 H.B. 2226, et al. merged with S.B. 754)



Section 344.020 License required — separate license for assisted living facilities administrators, limitations of license.

Effective 28 Aug 2010

Title XXII OCCUPATIONS AND PROFESSIONS

344.020. License required — separate license for assisted living facilities administrators, limitations of license. — No person shall act or serve in the capacity of a nursing home administrator without first procuring a license from the Missouri board of nursing home administrators as provided in sections 344.010 to 344.108. The board may issue a separate license to administrators of residential care facilities that were licensed as a residential care facility II on or before August 27, 2006, that continue* to meet the licensure standards for a residential care facility II in effect on August 27, 2006, and assisted living facilities, as defined in section 198.006. Any individual who receives a license to operate a residential care facility or an assisted living facility is not thereby authorized to operate any intermediate care facility or skilled nursing facility as those terms are defined in section 198.006.

(L. 1969 3d Ex. Sess. H.B. 33 § 2, A.L. 1989 S.B. 387, A.L. 2007 H.B. 780, A.L. 2010 H.B. 2226, et al. merged with S.B. 754)

*Word "continues" appears in original rolls of S.B. 754.



Section 344.030 License, qualifications, fee, examination, term — reciprocity — emergency license.

Effective 28 Aug 2007

Title XXII OCCUPATIONS AND PROFESSIONS

344.030. License, qualifications, fee, examination, term — reciprocity — emergency license. — 1. An applicant for an initial license shall file a completed application with the board on a form provided by the board, accompanied by an application fee as provided by rule payable to the department of health and senior services. Information provided in the application attested by signature to be true and correct to the best of the applicant's knowledge and belief.

2. No initial license shall be issued to a person as a nursing home administrator unless:

(1) The applicant provides the board satisfactory proof that the applicant is twenty-one years of age or over, of good moral character and a high school graduate or equivalent;

(2) The applicant provides the board satisfactory proof that the applicant has had a minimum of three years' experience in health care administration or two years of postsecondary education in health care administration or has satisfactorily completed a course of instruction and training prescribed by the board, which includes instruction in the needs properly to be served by nursing homes, the protection of the interests of residents therein, and the elements of good nursing home administration, or has presented evidence satisfactory to the board of sufficient education, training, or experience in the foregoing fields to administer, supervise and manage a nursing home; and

(3) The applicant passes the examinations administered by the board. If an applicant fails to make a passing grade on either of the examinations such applicant may make application for reexamination on a form furnished by the board and may be retested. If an applicant fails either of the examinations a third time, the applicant shall be required to complete a course of instruction prescribed and approved by the board. After completion of the board-prescribed course of instruction, the applicant may reapply for examination. With regard to the national examination required for licensure, no examination scores from other states shall be recognized by the board after the applicant has failed his or her third attempt at the national examination. There shall be a separate, nonrefundable fee for each examination. The board shall set the amount of the fee for examination by rules and regulations promulgated pursuant to section 536.021. The fee shall be set at a level to produce revenue which shall not substantially exceed the cost and expense of administering the examination.

3. The board may issue a license through reciprocity to any person who is regularly licensed as a nursing home administrator in any other state, territory, or the District of Columbia, if the regulations for securing such license are equivalent to those required in the state of Missouri. However, no license by reciprocity shall be issued until the applicant passes a special examination approved by the board, which will examine the applicant's knowledge of specific provisions of Missouri statutes and regulations pertaining to nursing homes. The applicant shall furnish satisfactory evidence that such applicant is of good moral character and has acted in the capacity of a nursing home administrator in such state, territory, or the District of Columbia at least one year after the securing of the license. The board, in its discretion, may enter into written reciprocal agreements pursuant to this section with other states which have equivalent laws and regulations.

4. Nothing in sections 344.010 to 344.108, or the rules or regulations thereunder shall be construed to require an applicant for a license as a nursing home administrator, who is employed by an institution listed and certified by the Commission for Accreditation of Christian Science Nursing Organizations/Facilities, Inc., to administer institutions certified by such commission for the care and treatment of the sick in accordance with the creed or tenets of a recognized church or religious denomination, to demonstrate proficiency in any techniques or to meet any educational qualifications or standards not in accord with the remedial care and treatment provided in such institutions. The applicant's license shall be endorsed to confine the applicant's practice to such institutions.

5. The board may issue a temporary emergency license for a period not to exceed ninety days to a person twenty-one years of age or over, of good moral character and a high school graduate or equivalent to serve as an acting nursing home administrator, provided such person is replacing a licensed nursing home administrator who has died, has been removed or has vacated the nursing home administrator's position. No temporary emergency license may be issued to a person who has had a nursing home administrator's license denied, suspended or revoked. A temporary emergency license may be renewed for one additional ninety-day period upon a showing that the person seeking the renewal of a temporary emergency license meets the qualifications for licensure and has filed an application for a regular license, accompanied by the application fee, and the applicant has taken the examination or examinations but the results have not been received by the board. No temporary emergency license may be renewed more than one time.

(L. 1969 3d Ex. Sess. H.B. 33 § 3, A.L. 1979 S.B. 145, A.L. 1987 S.B. 277, A.L. 1988 S.B. 602, A.L. 1989 S.B. 387, A.L. 1996 H.B. 905 merged with H.B. 1362, A.L. 2007 H.B. 780)



Section 344.040 License renewal, application for, fee — late renewal, effect — additional disciplinary action authorized, when.

Effective 28 Aug 2013

Title XXII OCCUPATIONS AND PROFESSIONS

344.040. License renewal, application for, fee — late renewal, effect — additional disciplinary action authorized, when. — 1. Every license issued under this chapter shall expire on June thirtieth of the year following the year of issuance and every other year thereafter, provided that licenses issued or renewed during the year 2006 may be issued or renewed by the board for a period of either one or two years, as provided by rule. Licensees seeking renewal shall, during the month of May of the year of renewal, file an application for renewal on forms furnished by the board, which shall include evidence satisfactory to the board of completion of the approved continuing education hours required by the board, and shall be accompanied by a renewal fee as provided by rule payable to the department of health and senior services.

2. Upon receipt of an incomplete application for renewal, the board shall grant the applicant a temporary permit which shall be in effect for thirty days. The applicant is required to submit the required documentation or fee within the thirty-day period, or the board may refuse to renew his or her application. The thirty-day period can be extended for good cause shown for an additional thirty days. Upon receipt of the approved continuing education credits or other required documentation or fee within the appropriate time period, the board shall issue a license.

3. The board shall renew the license of an applicant who has met all of the requirements for renewal.

4. As a requirement for renewal of license, the board may require not more than forty-eight clock hours of continuing education a year. The continuing education provided for under this section shall be approved by the board. There shall be a separate, nonrefundable fee for each single offering provider. The board shall set the amount of fee for any single offering provided by rules and regulations promulgated pursuant to section 536.021. The fee shall be set at a level to produce revenue which shall not substantially exceed the cost and expense in administering and reviewing any single offering.

5. By April first of each year, the board shall notify every person whose license shall be renewed during the current year. The applicant must submit such information as will enable the board to determine if the applicant's license should be renewed. Information provided in the application shall be attested by signature to be true and correct to the best of the applicant's knowledge and belief.

6. Any licensee who fails to apply to renew his or her license by June thirtieth of the licensee's year of renewal may be relicensed by the board if he meets the requirements set forth by the board pursuant to sections 344.010 to 344.108 and pays the renewal fee required by rule, plus a penalty of twenty-five dollars. No action shall be taken by the board in addition to a penalty of twenty-five dollars imposed by this section against any such licensee whose license has not expired for a period of more than two months, and who has had no action in the preceding five years taken against them by the board, and who has met all other licensure requirements by June thirtieth of the year of renewal; provided, however, that nothing in this section shall prevent the board from taking any other disciplinary action against a licensee if there shall exist a cause for discipline pursuant to section 344.050. A person whose license has expired for a period of more than twelve months must meet the requirements set out in section 344.030 for initial licensure.

(L. 1969 3d Ex. Sess. H.B. 33 § 4, A.L. 1979 S.B. 145, A.L. 1987 S.B. 277, A.L. 1989 S.B. 387, A.L. 2000 H.B. 1591, A.L. 2005 S.B. 177, A.L. 2007 H.B. 780, A.L. 2013 S.B. 80)



Section 344.050 Suspension — revocation — probation — refusal to issue or renew license — grounds — procedure — right of review by administrative hearing commission.

Effective 28 Aug 2007

Title XXII OCCUPATIONS AND PROFESSIONS

344.050. Suspension — revocation — probation — refusal to issue or renew license — grounds — procedure — right of review by administrative hearing commission. — 1. The board may refuse to issue or renew any certificate of registration or authority, permit or license required pursuant to this chapter for one or any combination of causes stated in subsection 2 of this section. The board shall notify the applicant in writing of the reasons for the refusal and shall advise the applicant of his or her right to file a complaint with the administrative hearing commission as provided by chapter 621. As an alternative to refusal to issue or renew any certificate, registration or authority, permit or license, the board may, at its discretion, issue a license which is subject to probation for any one or any combination of causes stated in subsection 2 of this section. The board's order of probation shall contain a statement of the discipline imposed, the basis therefor*, the date such action shall become effective, and a statement that the applicant has thirty days to request in writing a hearing before the administrative hearing commission. If the board issues a probationary license to an applicant for licensure, the applicant may file a written petition with the administrative hearing commission within thirty days of the effective date of the probationary license seeking review of whether cause exists to discipline the licensee under subsection 2 of this section. If no written request for a hearing is received by the administrative hearing commission within the thirty-day period, the right to seek review of the board's decision shall be waived.

2. The board may cause a complaint to be filed with the administrative hearing commission as provided by chapter 621 against any holder of any certificate of registration or authority, permit or license required by this chapter or any person who has failed to renew or has surrendered his or her certificate of registration or authority, permit or license for any one or any combination of the following causes:

(1) Use or unlawful possession of any controlled substance, as defined in chapter 195, or alcoholic beverage to an extent that such use impairs a person's ability to perform the work of any profession licensed or regulated by this chapter;

(2) The person has been finally adjudicated and found guilty, or entered a plea of guilty or nolo contendere, pursuant to criminal prosecution under the laws of any state or of the United States, for any offense reasonably related to the qualifications, functions or duties of any profession licensed or regulated under this chapter, for any offense an essential element of which is fraud, dishonesty or an act of violence, or for any offense involving moral turpitude, whether or not sentence is imposed;

(3) Use of fraud, deception, misrepresentation or bribery in securing any certificate of registration or authority, permit or license issued pursuant to this chapter or in obtaining permission to take any examination given or required pursuant to this chapter;

(4) Obtaining or attempting to obtain any fee, charge, tuition or other compensation by fraud, deception or misrepresentation;

(5) Incompetency, misconduct, gross negligence, fraud, misrepresentation or dishonesty in the performance of the functions or duties of any profession licensed or regulated by this chapter;

(6) Violation of, or assisting or enabling any person to violate, any provision of this chapter, or of any lawful rule or regulation adopted pursuant to this chapter;

(7) Violation of, or assisting or enabling any person to violate, any provision of chapter 198 or any lawful rule or regulation promulgated thereunder;

(8) Impersonation of any person holding a certificate of registration or authority, permit or license, or allowing any person to use such person's certificate of registration or authority, permit, license or diploma from any school;

(9) Disciplinary action against the holder of a license or other right to practice any profession regulated by this chapter granted by another state, territory, federal agency or country upon grounds for which revocation or suspension is authorized in this state;

(10) A person is finally adjudged incapacitated or disabled by a court of competent jurisdiction;

(11) Assisting or enabling any person to practice or offer to practice any profession licensed or regulated by this chapter who is not registered and currently eligible to practice under this chapter;

(12) Issuance of a certificate of registration or authority, permit or license based upon a material mistake of fact;

(13) Violation of the drug laws or rules and regulations of this state, any other state or the federal government;

(14) Knowingly failing to report abuse or neglect of a resident in a long-term care facility, as required by section 198.070, of which he or she has actual knowledge that it is abuse or neglect;

(15) Violation of any professional trust or confidence;

(16) Having served as the administrator, operator, or any principal involved in the operation of a facility licensed under chapter 198 and during such time the facility has had its license revoked under section 198.036, has entered into a consent agreement to obtain a probationary license under subsection 5 of section 198.026, has had a license denied under subsection 2 of section 198.022, or has surrendered its license while under investigation.

3. The administrative hearing commission shall have no authority to require issuance of a license, pending a final determination by the commission, in any case in which an applicant is seeking initial licensure.

4. No license may be suspended or revoked and no application for renewal of a license may be denied under this section until the licensee has been afforded an opportunity for hearing after due notice as provided in sections 621.015 to 621.205.

5. Upon a finding by the administrative hearing commission that the grounds, provided in subsection 2 of this section, for disciplinary action are met, the board may, singly or in combination, censure or place the person named in the complaint on probation on such terms as the board deems appropriate, or may suspend or revoke the certificate, permit or license. The board may exclude any application for up to five years for any person who has had his or her license revoked by the board or has surrendered his or her license to the board.

(L. 1969 3d Ex. Sess. H.B. 33 § 5, A.L. 1979 S.B. 145, A.L. 1980 H.B. 1530 Revision, A.L. 1987 S.B. 277, A.L. 1989 S.B. 387, A.L. 2007 H.B. 780)

*Word "therefore" appears in original rolls.



Section 344.060 Board created — membership, qualifications, terms, removed how, hearing.

Effective 28 Aug 2011

Title XXII OCCUPATIONS AND PROFESSIONS

344.060. Board created — membership, qualifications, terms, removed how, hearing. — 1. The governor shall appoint with the advice and consent of the senate ten suitable persons who together with the director of the department of health and senior services or the director's designee shall constitute the "Missouri Board of Nursing Home Administrators" which is hereby created within the department of health and senior services and which shall have the functions, powers and duties prescribed by sections 344.010 to 344.108.

2. In addition to the director of the department of health and senior services or the director's designee the membership of the board shall consist of one licensed physician, two licensed health professionals, one person from the field of health care education, four persons who have been in general administrative charge of a licensed nursing home for a period of at least five years immediately preceding their appointment, and two public members. In addition to these qualifications, the physician, the two licensed health care professionals, and the health care educator shall be citizens of the United States and taxpaying residents of the state of Missouri for one year preceding their appointments. The four appointees who have been in general administrative charge of a licensed nursing home shall be citizens of the United States and either residents of the state of Missouri for one year preceding their appointments or persons who have been licensed by the board and whose five years of employment in a licensed nursing home immediately preceding their appointment have occurred in the state of Missouri. The public members shall be citizens of the United States, residents of the state of Missouri for one year preceding their appointment, and registered voters. The public members shall be persons who are not, or never were, licensed nursing home administrators or the spouse of such persons, or persons who do not have or never have had a material, financial interest in either the providing of licensed nursing home services or in an activity or organization directly related to licensed nursing home administration. Neither the one licensed physician, the two licensed health professionals, nor the person from the health care education field shall have any financial interest in a licensed nursing home.

3. The members of the board shall be appointed for three-year terms or until their successors are appointed and qualified provided that no more than four members' terms shall expire in the same year. The governor shall fill any vacancies on the board as necessary. Appointment to fill an unexpired term shall not be considered an appointment for a full term. Board membership, continued until successors are appointed and qualified, shall not constitute an extension of the three-year term and the successors shall serve only the remainder of the term.

4. Every member shall receive a certificate of appointment; and every appointee, before entering upon his or her duties, shall take the oath of office required by Article VII, Section 11, of the Constitution of Missouri.

5. Any member of the board may be removed by the governor for misconduct, incompetency or neglect of duty after first being given an opportunity to be heard in his or her own behalf.

(L. 1969 3d Ex. Sess. H.B. 33 § 6, A.L. 1979 S.B. 145, A.L. 2002 H.B. 1953, A.L. 2007 H.B. 780, A.L. 2011 H.B. 464)



Section 344.070 Board officers, how selected — duties and powers of board — rules and regulations, procedure.

Effective 28 Aug 2007

Title XXII OCCUPATIONS AND PROFESSIONS

344.070. Board officers, how selected — duties and powers of board — rules and regulations, procedure. — 1. The board shall annually elect one of its members as president, another as vice president, and another as secretary. It shall adopt an official seal. It shall file and preserve all written applications, petitions, complaints, charges or requests made or presented to it. It shall cause to be kept accurate records and minutes of its proceedings, and shall maintain a register of the names and addresses of all persons holding licenses as nursing home administrators. A copy of any entry in the register, or of any records or minutes of the board, certified by the president or secretary of the board under its seal, shall be received in evidence, to all intents and purposes as the original. The board may employ such part- or full-time clerical assistance, purchase such equipment and supplies, employ legal counsel, employ a part- or full-time investigator, and incur travel and other expense, within the limits of its appropriations.

2. The board shall adopt, amend and repeal rules and regulations necessary to carry out the provisions of sections 344.020 to 344.108. Any rule or regulation under the authority of sections 344.020 to 344.108 shall be promulgated in accordance with chapter 536. The committee on administrative rules may file a complaint in accordance with the provisions of chapter 536 before the commission contesting the validity of any rule purportedly promulgated under the authority of sections 344.020 to 344.108. On filing any complaint in accordance with this section, the administrative hearing commission shall immediately suspend that portion of the rule which is challenged until the commission has determined the matter. The commission shall hold a hearing within ten days of the filing to determine the matter. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

3. The board shall examine, license, and renew the license of duly qualified applicants, and shall conduct hearings affording due process of law, upon charges calling for discipline of a licensee. The board shall refer to the appropriate prosecuting attorney information regarding any persons violating the provisions of sections 344.010 to 344.108 and may incur necessary expenses therefor.

(L. 1969 3d Ex. Sess. H.B. 33 § 7, A.L. 1979 S.B. 145, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 2007 H.B. 686 merged with H.B. 780)



Section 344.080 Compensation of board members, exception.

Effective 28 Aug 2007

Title XXII OCCUPATIONS AND PROFESSIONS

344.080. Compensation of board members, exception. — The members of the board, other than the director of the department of health and senior services or his designee, shall receive as compensation for their services fifty dollars for each day devoted to the affairs of the board, and shall be entitled to reimbursement for their expenses necessarily incurred in the discharge of their official duties.

(L. 1969 3d Ex. Sess. H.B. 33 § 8, A.L. 1979 S.B. 145, A.L. 1987 S.B. 277, A.L. 2007 H.B. 780)



Section 344.100 Acting as nursing home administrator without license, penalty.

Effective 28 Aug 1979

Title XXII OCCUPATIONS AND PROFESSIONS

344.100. Acting as nursing home administrator without license, penalty. — Any person who acts or serves in the capacity of a nursing home administrator without being properly licensed by the Missouri board of nursing home administrators as provided in sections 344.010 to 344.100 is guilty of a misdemeanor and, upon conviction, shall be punished as provided by law. The board shall immediately notify the licensing authority for nursing homes whenever a proceeding has been initiated to suspend or revoke the license of a nursing home administrator and whenever the license of a nursing home administrator is suspended, revoked, or not renewed.

(L. 1969 3d Ex. Sess. H.B. 33 § 10, A.L. 1979 S.B. 145)



Section 344.105 Retired licenses permitted, when, procedure.

Effective 28 Aug 2011

Title XXII OCCUPATIONS AND PROFESSIONS

344.105. Retired licenses permitted, when, procedure. — 1. Any nursing home administrator possessing a current license to practice as a nursing home administrator in this state who has maintained an active license for at least ten years may retire his or her license by filing an affidavit with the board which states the date on which the licensee retired from such practice and such other facts as tend to verify the retirement as the board may deem necessary. The affidavit shall be accompanied by a fee as provided by rule, made payable to the department of health and senior services. Such request for retired status may also be accomplished by signing the request for retired status that appears on the nursing home administrator's application for license renewal and returning such application to the board prior to June thirtieth of the year of renewal of the administrator's active license, accompanied by a fee as provided by rule, made payable to the department of health and senior services.

2. An individual who requests retired license status shall return his or her original wall license and all other indicia of licensure to the board. Once the board has received the original wall license from the licensee or evidence satisfactory to the board that the license has been lost, stolen, or destroyed, and the other requirements for requesting retired status have been met, the board shall issue a new license to the licensee indicating that the licensee is retired.

3. A retired license may be reactivated within five years of the granting of the retired license by filing with the board evidence satisfactory to the board of the completion of twenty clock hours of continuing education for each calendar year the license was retired accompanied by a fee as provided by rule made payable to the department of health and senior services. All clock hours of continuing education shall be completed prior to the filing of the affidavit or renewal form requesting reactivation of the retired license. If more than five years have passed since the issuance of a retired license to a licensee, the licensee shall follow the procedures for initial licensure stated in section 344.030.

4. No person shall practice as a nursing home administrator in this state or hold himself or herself out as a nursing home administrator if his or her license is retired.

5. Retired licensees shall remain subject to disciplinary action for violations of this chapter and the rules promulgated thereunder.

(L. 2000 H.B. 1591, A.L. 2007 H.B. 780, A.L. 2011 H.B. 464)



Section 344.108 Inactive status of license permitted, when — reactivation, procedure.

Effective 28 Aug 2011

Title XXII OCCUPATIONS AND PROFESSIONS

344.108. Inactive status of license permitted, when — reactivation, procedure. — 1. Any nursing home administrator possessing a current license to practice as a nursing home administrator in this state may place such license on inactive status by filing a written signed request for inactive status with the board, accompanied by evidence satisfactory to the board of completion of ten clock hours of continuing education in the area of patient care and a fee as provided by rule made payable to the department of health and senior services. This request may also be accomplished by signing the request for inactive status that appears on the nursing home administrator's application for license renewal and returning such application to the board prior to June thirtieth of the year of renewal of the administrator's active license, accompanied by evidence satisfactory to the board of the completion of ten clock hours of continuing education in the area of patient care and a fee as provided by rule made payable to the department of health and senior services.

2. An individual who requests that his or her license be placed on inactive status shall return all indicia of licensure to the board or submit evidence satisfactory to the board that the license has been lost, stolen, or destroyed.

3. An inactive license shall expire on June thirtieth of the second year following the year of issuance and every other year thereafter. Licensees seeking to renew shall, during the month of May of the year of renewal, file an application for renewal on forms furnished by the board that include evidence satisfactory to the board of the completion of ten clock hours of continuing education in the area of patient care and shall be accompanied by a renewal fee as provided by rule, payable to the department of health and senior services.

4. A license may be carried in inactive status for up to six years from the date of issuance. If the licensee does not reactivate the license during the six-year period, the license shall expire on the last day of the six-year period.

5. A holder of an inactive license may reactivate the license by submitting a written request to the board, accompanied by evidence satisfactory to the board of the completion or plan for completion of forty clock hours of continuing education and a fee as provided by rule made payable to the department of health and senior services. The forty clock hours of continuing education shall be earned no earlier than six months prior to the request for reactivation and no later than twelve months after the inactive license has been reactivated. If the holder of an inactive license requests reactivation prior to completing the forty clock hours of continuing education, the board shall issue a six-month interim license to the licensee. The interim license shall expire six months from the date of issuance or at such earlier time as the licensee earns the forty clock hours of continuing education and submits evidence satisfactory to the board of completion of the required hours.

6. A request for reactivation of an inactive license shall show, under oath or affirmation of the nursing home administrator, a statement that the nursing home administrator has not practiced during the inactive period and is not presently practicing in this state.

7. No person shall practice as a nursing home administrator or hold himself or herself out as a nursing home administrator in this state while his or her license is inactive.

8. Inactive licensees shall remain subject to discipline for violations of this chapter and the rules promulgated thereunder.

(L. 2007 H.B. 780, A.L. 2011 H.B. 464)






Chapter 345 Speech Pathologists and Audiologists

Chapter Cross References



Section 345.010 Title of act.

Effective 28 Aug 1998

Title XXII OCCUPATIONS AND PROFESSIONS

345.010. Title of act. — Sections 345.010 to 345.080 may be cited as the "Licensure Act for Speech-Language Pathologists and Audiologists".

(L. 1973 H.B. 329 § 1, A.L. 1995 S.B. 69, et al., A.L. 1998 H.B. 1601, et al.)



Section 345.015 Definitions.

Effective 28 Aug 2015

Title XXII OCCUPATIONS AND PROFESSIONS

345.015. Definitions. — As used in sections 345.010 to 345.080, the following terms mean:

(1) "Audiologist", a person who is licensed as an audiologist pursuant to sections 345.010 to 345.080 to practice audiology;

(2) "Audiology aide", a person who is registered as an audiology aide by the board, who does not act independently but works under the direction and supervision of a licensed audiologist. Such person assists the audiologist with activities which require an understanding of audiology but do not require formal training in the relevant academics. To be eligible for registration by the board, each applicant shall submit a registration fee, be of good moral and ethical character; and:

(a) Be at least eighteen years of age;

(b) Furnish evidence of the person's educational qualifications which shall be at a minimum:

a. Certification of graduation from an accredited high school or its equivalent; and

b. On-the-job training;

(c) Be employed in a setting in which direct and indirect supervision are provided on a regular and systematic basis by a licensed audiologist.

­­

­

(3) "Board", the state board of registration for the healing arts;

(4) "Commission", the advisory commission for speech-language pathologists and audiologists;

(5) "Hearing instrument" or "hearing aid", any wearable device or instrument designed for or offered for the purpose of aiding or compensating for impaired human hearing and any parts, attachments or accessories, including ear molds, but excluding batteries, cords, receivers and repairs;

(6) "Person", any individual, organization, or corporate body, except that only individuals may be licensed pursuant to sections 345.010 to 345.080;

(7) "Practice of audiology":

(a) The application of accepted audiologic principles, methods and procedures for the measurement, testing, interpretation, appraisal and prediction related to disorders of the auditory system, balance system or related structures and systems;

(b) Provides consultation or counseling to the patient, client, student, their family or interested parties;

(c) Provides academic, social and medical referrals when appropriate;

(d) Provides for establishing goals, implementing strategies, methods and techniques, for habilitation, rehabilitation or aural rehabilitation, related to disorders of the auditory system, balance system or related structures and systems;

(e) Provides for involvement in related research, teaching or public education;

(f) Provides for rendering of services or participates in the planning, directing or conducting of programs which are designed to modify audition, communicative, balance or cognitive disorder, which may involve speech and language or education issues;

(g) Provides and interprets behavioral and neurophysiologic measurements of auditory balance, cognitive processing and related functions, including intraoperative monitoring;

(h) Provides involvement in any tasks, procedures, acts or practices that are necessary for evaluation of audition, hearing, training in the use of amplification or assistive listening devices;

(i) Provides selection, assessment, fitting, programming, and dispensing of hearing instruments, assistive listening devices, and other amplification systems;

(j) Provides for taking impressions of the ear, making custom ear molds, ear plugs, swim molds and industrial noise protectors;

(k) Provides assessment of external ear and cerumen management;

(l) Provides advising, fitting, mapping assessment of implantable devices such as cochlear or auditory brain stem devices;

(m) Provides information in noise control and hearing conservation including education, equipment selection, equipment calibration, site evaluation and employee evaluation;

(n) Provides performing basic speech-language screening test;

(o) Provides involvement in social aspects of communication, including challenging behavior and ineffective social skills, lack of communication opportunities;

(p) Provides support and training of family members and other communication partners for the individual with auditory balance, cognitive and communication disorders;

(q) Provides aural rehabilitation and related services to individuals with hearing loss and their families;

(r) Evaluates, collaborates and manages audition problems in the assessment of the central auditory processing disorders and providing intervention for individuals with central auditory processing disorders;

(s) Develops and manages academic and clinical problems in communication sciences and disorders;

(t) Conducts, disseminates and applies research in communication sciences and disorders;

(8) "Practice of speech-language pathology":

(a) Provides screening, identification, assessment, diagnosis, treatment, intervention, including but not limited to prevention, restoration, amelioration and compensation, and follow-up services for disorders of:

a. Speech: articulation, fluency, voice, including respiration, phonation and resonance;

b. Language, involving the parameters of phonology, morphology, syntax, semantics and pragmatic; and including disorders of receptive and expressive communication in oral, written, graphic and manual modalities;

c. Oral, pharyngeal, cervical esophageal and related functions, such as dysphagia, including disorders of swallowing and oral functions for feeding; orofacial myofunctional disorders;

d. Cognitive aspects of communication, including communication disability and other functional disabilities associated with cognitive impairment;

e. Social aspects of communication, including challenging behavior, ineffective social skills, lack of communication opportunities;

(b) Provides consultation and counseling and makes referrals when appropriate;

(c) Trains and supports family members and other communication partners of individuals with speech, voice, language, communication and swallowing disabilities;

(d) Develops and establishes effective augmentative and alternative communication techniques and strategies, including selecting, prescribing and dispensing of augmentative aids and devices; and the training of individuals, their families and other communication partners in their use;

(e) Selects, fits and establishes effective use of appropriate prosthetic/adaptive devices for speaking and swallowing, such as tracheoesophageal valves, electrolarynges, or speaking valves;

(f) Uses instrumental technology to diagnose and treat disorders of communication and swallowing, such as videofluoroscopy, nasendoscopy, ultrasonography and stroboscopy;

(g) Provides aural rehabilitative and related counseling services to individuals with hearing loss and to their families;

(h) Collaborates in the assessment of central auditory processing disorders in cases in which there is evidence of speech, language or other cognitive communication disorders; provides intervention for individuals with central auditory processing disorders;

(i) Conducts pure-tone air conduction hearing screening and screening tympanometry for the purpose of the initial identification or referral;

(j) Enhances speech and language proficiency and communication effectiveness, including but not limited to accent reduction, collaboration with teachers of English as a second language and improvement of voice, performance and singing;

(k) Trains and supervises support personnel;

(l) Develops and manages academic and clinical programs in communication sciences and disorders;

(m) Conducts, disseminates and applies research in communication sciences and disorders;

(n) Measures outcomes of treatment and conducts continuous evaluation of the effectiveness of practices and programs to improve and maintain quality of services;

(9) "Speech-language pathologist", a person who is licensed as a speech-language pathologist pursuant to sections 345.010 to 345.080; who engages in the practice of speech-language pathology as defined in sections 345.010 to 345.080;

(10) "Speech-language pathology aide", a person who is registered as a speech-language aide by the board, who does not act independently but works under the direction and supervision of a licensed speech-language pathologist. Such person assists the speech-language pathologist with activities which require an understanding of speech-language pathology but do not require formal training in the relevant academics. To be eligible for registration by the board, each applicant shall submit a registration fee, be of good moral and ethical character; and:

(a) Be at least eighteen years of age;

(b) Furnish evidence of the person's educational qualifications which shall be at a minimum:

a. Certification of graduation from an accredited high school or its equivalent; and

b. On-the-job training;

(c) Be employed in a setting in which direct and indirect supervision is provided on a regular and systematic basis by a licensed speech-language pathologist.

­­

­

(11) "Speech-language pathology assistant", a person who is registered as a speech-language pathology assistant by the board, who does not act independently but works under the direction and supervision of a licensed speech-language pathologist practicing for at least one year or speech-language pathologist practicing under subdivision* (1) or (6) of subsection 1 of section 345.025 for at least one year and whose activities require both academic and practical training in the field of speech-language pathology although less training than those established by sections 345.010 to 345.080 as necessary for licensing as a speech-language pathologist. To be eligible for registration by the board, each applicant shall submit the registration fee, supervising speech-language pathologist information if employment is confirmed, if not such information shall be provided after registration, be of good moral character and furnish evidence of the person's educational qualifications which meet the following:

(a) Hold a bachelor's level degree from an institution accredited or approved by a regional accrediting body recognized by the United States Department of Education or its equivalent; and

(b) Submit official transcripts from one or more accredited colleges or universities presenting evidence of the completion of bachelor's level course work and requirements in the field of speech-language pathology as established by the board through rules and regulations;

(c) Submit proof of completion of the number and type of clinical hours as established by the board through rules and regulations.

(L. 1973 H.B. 329 § 2, A.L. 1986 H.B. 1242, A.L. 1995 S.B. 69, et al., A.L. 1998 H.B. 1601, et al., A.L. 2004 S.B. 1122, A.L. 2005 S.B. 100, A.L. 2007 H.B. 780 merged with S.B. 308, A.L. 2015 S.B. 107)

*Word "subdivisions" appears in original rolls.



Section 345.020 License or registration required to practice.

Effective 28 Aug 2015

Title XXII OCCUPATIONS AND PROFESSIONS

345.020. License or registration required to practice. — 1. Licensure or registration shall be granted in either speech-language pathology or audiology independently. A person may be licensed or registered in both areas if the person is qualified. Each licensed or registered person shall display the license or certificate prominently in the person's place of practice.

2. No person shall practice or hold himself or herself out as being able to practice speech-language pathology or audiology in this state unless the person is licensed in accordance with the provisions of sections 345.010 to 345.080. Nothing in sections 345.010 to 345.080, however, shall be construed to prevent a qualified person licensed in this state under any other law from engaging in the profession for which the person is licensed, and a licensed physician or surgeon may practice speech-language pathology or audiology without being licensed in accordance with the provisions of sections 345.010 to 345.080.

3. No person shall hold himself or herself out as being a speech-language pathologist in this state unless the person is licensed as provided in sections 345.010 to 345.080. Any person who, in any manner, represents himself or herself as a speech-language pathologist or who uses in connection with such person's name the words or letters: "speech-language pathologist", "speech pathologist", "speech therapy", "speech therapist", "speech clinic", "speech clinician", "S.L.P.", "language specialist", "logopedist" or any other letters, words, abbreviations or insignia, indicating or implying that the person is a speech-language pathologist without a valid existing license is guilty of a class B misdemeanor.

4. No person shall hold himself or herself out as being an audiologist in this state unless the person is licensed as provided in sections 345.010 to 345.080. Any person who, in any manner, represents himself or herself as an audiologist or who uses in connection with such person's name the words: "audiology", "audiologist", "audiological", "hearing clinic", "hearing clinician", "hearing therapist" or any other letters, words, abbreviations or insignia, indicating or implying that the person is an audiologist without a valid existing license is guilty of a class B misdemeanor.

5. No person shall hold himself or herself out as being a speech-language pathology assistant or aide or audiology aide in this state unless the person is registered as provided in sections 345.010 to 345.080.

6. Nothing in sections 345.010 to 345.080 shall prohibit a corporation, partnership, trust, association, or other like organization from engaging in the business of speech-language pathology or audiology without licensure if it employs licensed natural persons in the direct practice of speech-language pathology or audiology.

(L. 1973 H.B. 329 § 3, A.L. 1995 S.B. 69, et al., A.L. 1998 H.B. 1601, et al., A.L. 2015 S.B. 107)



Section 345.025 Persons exempted from the provisions of this chapter.

Effective 28 Aug 2015

Title XXII OCCUPATIONS AND PROFESSIONS

345.025. Persons exempted from the provisions of this chapter. — 1. The provisions of sections 345.010 to 345.080 do not apply to:

(1) The activities, services, and the use of an official title on the part of a person in the employ of a federal agency insofar as such services are part of the duties of the person's office or position with such agency;

(2) The activities and services of certified teachers of the deaf;

(3) The activities and services of a student in speech-language pathology or audiology pursuing a course of study at a university or college that has been approved by its regional accrediting association, or working in a recognized training center, if these activities and services constitute a part of the person's course of study supervised by a licensed speech-language pathologist or audiologist as provided in section 345.050;

(4) The activities and services of physicians and surgeons licensed pursuant to chapter 334;

(5) Audiometric technicians who are certified by the council for accreditation of occupational hearing conservationists when conducting pure tone air conduction audiometric tests for purposes of industrial hearing conservation and comply with requirements of the federal Occupational Safety and Health Administration;

(6) A person who holds a current valid certificate as a speech-language pathologist issued before January 1, 2016, by the Missouri department of elementary and secondary education and who is an employee of a public school while providing speech-language pathology services in such school system;

(7) Any person completing the required number and type of clinical hours required by paragraph (c) of subdivision (11) of section 345.015 as long as such person is under the direct supervision of a licensed speech-language pathologist and has not completed more than the number of clinical hours required by rule.

2. No one shall be exempt pursuant to subdivision (1) or (6) of subsection 1 of this section if the person does any work as a speech-language pathologist or audiologist outside of the exempted areas outlined in this section for which a fee or compensation may be paid by the recipient of the service. When college or university clinics charge a fee, supervisors of student clinicians shall be licensed.

(L. 1973 H.B. 329 § 4, A.L. 1986 H.B. 1242, A.L. 1995 S.B. 69, et al., A.L. 1998 H.B. 1601, et al., A.L. 2015 S.B. 107)



Section 345.030 Duties of board.

Effective 28 Aug 2007

Title XXII OCCUPATIONS AND PROFESSIONS

345.030. Duties of board. — 1. The board shall administer, coordinate, and enforce the provisions of sections 345.010 to 345.080, evaluate the qualifications of applicants, supervise the examination of applicants, issue licenses, and shall investigate persons engaging in practices which appear to violate the provisions of sections 345.010 to 345.080.

2. The board shall conduct such hearings and keep such records and minutes as shall be necessary to an orderly dispatch of business.

3. The board shall adopt reasonable rules and regulations which establish ethical standards of practice and may amend or repeal the same. Rules and regulations shall be adopted that ensure consumer protection related to hearing instrument dispensing that meet or exceed those provided under sections 346.007 to 346.250 and rules and regulations promulgated pursuant thereto.

4. Regular meetings of the commission shall be held at such times and places as it prescribes, and special meetings may be held upon the call of the chairperson or by request of at least two other members of the commission, but at least one regular meeting shall be held each year.

5. No rule or portion of a rule promulgated pursuant to the authority of sections 345.010 to 345.080 shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

(L. 1973 H.B. 329 § 6, A.L. 1981 S.B. 16, A.L. 1995 S.B. 69, et al., A.L. 1998 H.B. 1601, et al. , A.L. 2007 H.B. 780 merged with S.B. 308)



Section 345.033 Purchase agreement required, when, contents.

Effective 28 Aug 2007

Title XXII OCCUPATIONS AND PROFESSIONS

345.033. Purchase agreement required, when, contents. — 1. Any person licensed under sections 345.010 to 345.080 who dispenses products associated with professional practice to clients for remuneration shall deliver to each person supplied with a product a completed purchase agreement which shall include the terms of the sale clearly stated using ordinary English language and terminology which is easily understood by the purchaser. If a product which is not new is sold, the purchase agreement and the container thereof shall be clearly marked as "used", "recased", or "reconditioned", whichever is applicable, with terms of guarantee, if any.

2. Any audiologist licensed under sections 345.010 to 345.080 who dispenses hearing instruments shall include in the purchase agreement for a hearing instrument the following:

(1) The licensee's signature, business address, and license number;

(2) The specifications of the hearing instrument dispensed including make, model, and serial number;

(3) The exact amount of any down payment;

(4) The length of any trial period provided;

(5) The amount of any charges or service fees connected with any trial period;

(6) A description of the right of the purchaser to return the hearing instrument or written notification that no such right exists;

(7) The name of the manufacturer of the component parts and the assembler or reassembler of the hearing instrument when the product sold is remanufactured or assembled by someone other than the manufacturer of the component parts.

(L. 2007 H.B. 780 merged with S.B. 308)



Section 345.035 Employees, selection and compensation, how.

Effective 28 Aug 2008

Title XXII OCCUPATIONS AND PROFESSIONS

345.035. Employees, selection and compensation, how. — 1. The board may, within the limits of appropriations, employ such board personnel as defined in subdivision (4) of subsection 10 of section 324.001 as may be necessary to carry out its duties.

2. All expenses of the board shall be paid only from appropriations made for that purpose from the board of registration for the healing arts fund.

(L. 1973 H.B. 329 § 7, A.L. 1981 S.B. 16, A.L. 1995 S.B. 69, et al., A.L. 1998 H.B. 1601, et al., A.L. 2008 S.B. 788)



Section 345.040 Board to have seal, effect of.

Effective 28 Aug 2015

Title XXII OCCUPATIONS AND PROFESSIONS

345.040. Board to have seal, effect of. — The board shall adopt a seal by which it shall authenticate its proceedings. Copies of its proceedings, records, and acts, when signed by the executive director and authenticated by the seal, shall be prima facie evidence in all courts of this state.

(L. 1973 H.B. 329 § 8, A.L. 1995 S.B. 69, et al., A.L. 2015 S.B. 107)



Section 345.045 Board fund, collection and disposition — transfers authorized.

Effective 28 Aug 2007

Title XXII OCCUPATIONS AND PROFESSIONS

345.045. Board fund, collection and disposition — transfers authorized. — 1. Except as otherwise provided in this section, all moneys received pursuant to sections 345.010 to 345.080 shall be collected by the division of professional registration and shall be transmitted to the department of revenue for deposit in the state treasury to the credit of the board of registration for the healing arts fund.

2. Effective July 1, 2008, the board shall, in every odd-numbered year, transfer from the board of registration for the healing arts fund to the hearing instrument specialist fund an amount not to exceed sixty-one thousand dollars per transfer as necessary to replace decreased renewal fees received by the board of examiners for hearing instrument specialists as a result of the decrease in licensees under subsection 2 of section 346.060. The initial transfer amount shall be equal to the license renewal fees paid during fiscal years 2006 and 2007 by individuals licensed under subsection 2 of section 346.060. The amount of subsequent transfers may decrease each odd-numbered year. Any decrease shall be no more than twenty-five percent of the initial transfer amount. The transfer amount shall be requested through the legislative budget process by the director of the division of professional registration, with the advice and consultation of the board and the board of examiners for hearing instrument specialists.

3. Moneys collected and deposited under this section may be used to assist in the enforcement of the statutes relating to the fitting and dispensing of hearing aids by unlicensed individuals.

(L. 1973 H.B. 329 § 9, A.L. 1981 S.B. 16, A.L. 1998 H.B. 1601, et al., A.L. 2007 H.B. 780 merged with S.B. 308)



Section 345.050 Requirements to be met for license.

Effective 28 Aug 2015

Title XXII OCCUPATIONS AND PROFESSIONS

345.050. Requirements to be met for license. — 1. To be eligible for licensure by the board by examination, each applicant shall submit the application fee and shall furnish evidence of such person's good moral and ethical character, current competence and shall:

(1) Hold a master's or a doctoral degree from a program accredited by the Council on Academic Accreditation of the American Speech-Language-Hearing Association or other accrediting agency approved by the board in the area in which licensure is sought;

(2) Submit official transcripts from one or more accredited colleges or universities presenting evidence of the completion of course work and clinical practicum requirements equivalent to that required by the Council on Academic Accreditation of the American Speech-Language-Hearing Association or other accrediting agency approved by the board; and

(3) Pass an examination promulgated or approved by the board. The board shall determine the subject and scope of the examinations.

2. To be eligible for licensure by the board without examination, each applicant shall make application on forms prescribed by the board, submit the application fee and shall be of good moral and ethical character, submit an activity statement and meet one of the following requirements:

(1) The board shall issue a license to any speech-language pathologist or audiologist who is licensed in another jurisdiction and who has had no violations, suspension or revocations of a license to practice speech-language pathology or audiology in any jurisdiction; provided that, such person is licensed in a jurisdiction whose requirements are substantially equal to, or greater than, Missouri at the time the applicant applies for licensure; or

(2) Hold the certificate of clinical competence issued by the American Speech-Language-Hearing Association in the area in which licensure is sought.

(L. 1973 H.B. 329 § 10, A.L. 1981 S.B. 16, A.L. 1984 H.B. 1286, A.L. 1985 H.B. 1242, A.L. 1986 H.B. 384 Revision, A.L. 1990 S.B. 697, A.L. 1995 S.B. 69, et al., A.L. 1998 H.B. 1601, et al., A.L. 2005 S.B. 100, A.L. 2015 S.B. 107)



Section 345.051 Renewal of license or registration, when — form, content — mailing of form, authorized — failure to mail or to receive form, effect on licensure or registration.

Effective 28 Aug 2017

Title XXII OCCUPATIONS AND PROFESSIONS

345.051. Renewal of license or registration, when — form, content — mailing of form, authorized — failure to mail or to receive form, effect on licensure or registration. — 1. Every person licensed or registered pursuant to the provisions of sections 345.010 to 345.080 shall renew the license or registration on or before the renewal date. Such renewal date shall be determined by the board, but shall be no less than three years. The application shall be made on a form furnished by the board. The application shall include, but not be limited to, disclosure of the applicant’s full name and the applicant’s office and residence addresses and the date and number of the applicant’s license or registration, all final disciplinary actions taken against the applicant by any speech-language-hearing association or society, state, territory or federal agency or country and information concerning the applicant’s current physical and mental fitness to practice.

2. A blank form for application for license or registration renewal shall be mailed to each person licensed or registered in this state at the person’s last known office or residence address. The failure to mail the form of application or the failure to receive it does not, however, relieve any person of the duty to renew the license or registration and pay the fee required by sections 345.010 to 345.080 for failure to renew the license or registration.

3. An applicant for renewal of a license or registration under this section shall:

(1) Submit an amount established by the board; and

(2) Meet any other requirements the board establishes as conditions for license or registration renewal, including the demonstration of continued competence to practice the profession for which the license or registration is issued. A requirement of continued competence may include, but is not limited to, up to thirty hours triennially of continuing education, examination, self-evaluation, peer review, performance appraisal or practical simulation.

4. If a license or registration is suspended pursuant to section 345.065, the license or registration expires on the expiration date as established by the board for all licenses and registrations issued pursuant to sections 345.010 to 345.080. Such license or registration may be renewed but does not entitle the licensee to engage in the licensed or registered activity or in any other conduct or activity which violates the order of judgment by which the license or registration was suspended until such license or registration has been reinstated.

5. If a license or registration is revoked on disciplinary grounds pursuant to section 345.065, the license or registration expires on the expiration date as established by the board for all licenses and registrations issued pursuant to sections 345.010 to 345.080. Such license or registration may not be renewed. If a license or registration is reinstated after its expiration, the licensee, as a condition of reinstatement, shall pay a reinstatement fee that is equal to the renewal fee in effect on the last regular renewal date immediately preceding the date of reinstatement plus any late fee established by the board.

(L. 1990 S.B. 697, A.L. 1995 S.B. 69, et al., A.L. 1998 H.B. 1601, et al., A.L. 2015 S.B. 107, A.L. 2017 S.B. 50 merged with S.B. 501)



Section 345.055 Fees, amount, how set.

Effective 28 Aug 2007

Title XXII OCCUPATIONS AND PROFESSIONS

345.055. Fees, amount, how set. — 1. The board shall charge a license or registration renewal fee for each license or registration renewed. Persons possessing the required training and qualifications to be licensed or registered as both a speech-language pathologist and audiologist shall receive both licenses, which for the purposes of this section shall be considered as a single license or certificate. Duplicate licenses or certificates shall be issued without additional charge to persons practicing in more than one location. Persons who allow their licenses to lapse shall submit a reinstatement fee, and if the license has lapsed for more than a three-year period, the board may require reexamination.

2. The fees prescribed by section 345.051 and this section shall be exclusive, and notwithstanding any other provision of law, no municipality may require any person licensed pursuant to the provisions of sections 345.010 to 345.080 to furnish any bond, pass any examination, or pay any license fee or occupational tax.

3. The board shall set the amount of the fees which sections 345.010 to 345.080 authorize and require by rules and regulations promulgated pursuant to section 536.021. The fees shall be set at a level to produce:

(1) Revenue which shall not substantially exceed the cost and expense of administering sections 345.010 to 345.080; and

(2) Effective July 1, 2008, any transfer required from the board under subsection 2 of section 345.045.

(L. 1973 H.B. 329 § 11, A.L. 1981 S.B. 16, A.L. 1995 S.B. 69, et al., A.L. 1998 H.B. 1601, et al., A.L. 2007 H.B. 780 merged with S.B. 308)



Section 345.065 Denial, revocation or suspension of license or registration, grounds for, alternatives — criminal penalties for violation of chapter.

Effective 28 Aug 2015

Title XXII OCCUPATIONS AND PROFESSIONS

345.065. Denial, revocation or suspension of license or registration, grounds for, alternatives — criminal penalties for violation of chapter. — 1. The board may refuse to issue any certificate of registration or authority, permit or license required pursuant to sections 345.010 to 345.080 for one or any combination of causes stated in subsection 2 of this section. The board shall notify the applicant in writing of the reasons for the refusal and shall advise the applicant of the applicant's right to file a complaint with the administrative hearing commission as provided by chapter 621. As an alternative to a refusal to issue or renew any certificate, registration or authority, the board may, at its discretion, issue a license or registration which is subject to probation, restriction or limitation to an applicant for licensure or registration for any one or any combination of causes stated in subsection 2 of this section. The board's order of probation, limitation or restriction shall contain a statement of the discipline imposed, the basis therefor, the date such action shall become effective and a statement that the applicant has thirty days to request in writing a hearing before the administrative hearing commission. If the board issues a probationary, limited or restricted license or registration to an applicant for licensure or registration, either party may file a written petition with the administrative hearing commission within thirty days of the effective date of the probationary, limited or restricted license or registration seeking review of the board's determination. If no written request for a hearing is received by the administrative hearing commission within the thirty-day period, the right to seek review of the board's decision shall be considered as waived.

2. The board may cause a complaint to be filed with the administrative hearing commission as provided by chapter 621 against any holder of any certificate of registration or authority, permit or license required by sections 345.010 to 345.080 or any person who has failed to renew or has surrendered the person's certificate of registration or authority, permit or license for any one or any combination of the following causes:

(1) Use of any controlled substance, as defined in chapter 195, or alcoholic beverage to an extent that such use impairs a person's ability to perform the work of any profession licensed or regulated by sections 345.010 to 345.080;

(2) The person has been finally adjudicated and found guilty, or entered a plea of guilty or nolo contendere, in a criminal prosecution under the laws of any state or of the United States, for any offense reasonably related to the qualifications, functions or duties of any profession licensed or regulated pursuant to sections 345.010 to 345.080, for any offense an essential element of which is fraud, dishonesty or an act of violence, or for any offense involving moral turpitude, whether or not sentence is imposed;

(3) Use of fraud, deception, misrepresentation or bribery in securing any certificate of registration or authority, permit or license issued pursuant to sections 345.010 to 345.080 or in obtaining permission to take any examination given or required pursuant to sections 345.010 to 345.080;

(4) Obtaining or attempting to obtain any fee, charge, tuition or other compensation by fraud, deception or misrepresentation;

(5) Incompetency, misconduct, gross negligence, fraud, misrepresentation or dishonesty in the performance of the functions or duties of any profession licensed or regulated by sections 345.010 to 345.080;

(6) Violation of, or assisting or enabling any person to violate, any provision of sections 345.010 to 345.080, or of any lawful rule or regulation adopted pursuant to sections 345.010 to 345.080;

(7) Impersonation of any person holding a certificate of registration or authority, permit or license or allowing any person to use his or her certificate of registration or authority, permit, license or diploma from any school;

(8) Disciplinary action against the holder of a license or other right to practice any profession regulated by sections 345.010 to 345.080 granted by another state, territory, federal agency or country upon grounds for which revocation or suspension is authorized in this state;

(9) A person is finally adjudged insane or incompetent by a court of competent jurisdiction;

(10) Assisting or enabling any person to practice or offer to practice any profession licensed or regulated by sections 345.010 to 345.080 who is not registered and currently eligible to practice pursuant to sections 345.010 to 345.080;

(11) Issuance of a certificate of registration or authority, permit or license based upon a material mistake of fact;

(12) Failure to display a valid certificate or license if so required by sections 345.010 to 345.080 or any rule promulgated pursuant to sections 345.010 to 345.080;

(13) Violation of any professional trust or confidence;

(14) Fraudulently or deceptively using a license, provisional license or registration;

(15) Altering a license, provisional license or registration;

(16) Willfully making or filing a false report or record in the practice of speech-language pathology or audiology;

(17) Using or promoting or causing the use of any misleading, deceiving, improbable or untruthful advertising matter, promotional literature, testimonial, guarantee, warranty, label, brand, insignia or any other representation;

(18) Falsely representing the use or availability of services or advice of a physician;

(19) Misrepresenting the applicant, licensee or holder by using the word doctor or any similar word, abbreviation or symbol if the use is not accurate or if the degree was not obtained from a regionally accredited institution;

(20) Committing any act of dishonorable, immoral or unprofessional conduct while engaging in the practice of speech-language pathology or audiology;

(21) Providing services or promoting the sale of devices, appliances or products to a person who cannot reasonably be expected to benefit from such services, devices, appliances or products.

3. After the filing of such complaint, the proceedings shall be conducted in accordance with the provisions of chapter 621. Upon a finding by the administrative hearing commission that the grounds, provided in subsection 2 of this section, for disciplinary action are met, the board may, singly or in combination, censure or place the person named in the complaint on probation on such terms and conditions as the board deems appropriate for a period not to exceed ten years, or may suspend, for a period not to exceed three years, or restrict or limit the person's ability to practice for an indefinite period of time, or revoke the license or registration.

4. The board may apply for relief by injunction, without bond, to restrain any person, partnership or corporation from engaging in any act or practice which constitutes an offense pursuant to sections 345.010 to 345.080. The board does not need to allege and prove that there is no adequate remedy at law to obtain an injunction. The members of the board and the advisory commission shall not be individually liable for applying for such relief.

(L. 1973 H.B. 329 § 13, A.L. 1981 S.B. 16, A.L. 1995 S.B. 69, et al., A.L. 1998 H.B. 1601, et al., A.L. 2015 S.B. 107)



Section 345.075 Practice without license, prohibited, penalty.

Effective 28 Aug 1998

Title XXII OCCUPATIONS AND PROFESSIONS

345.075. Practice without license, prohibited, penalty. — Any person who practices or holds himself or herself out to be a speech-language pathologist, speech-language pathology assistant or aide, audiologist or audiology aide without first having been licensed or registered is guilty of a class B misdemeanor and, upon conviction, shall be punished as provided by law. This section shall refer also to the use of the words "pathologist", "state-licensed clinic", "state registered", "state certified", "state approved", or any other term, abbreviation, or symbol when it would falsely give the impression that service is being provided by persons trained in medicine, speech-language pathology or audiology or that the licensee's service has been recommended by the state.

(L. 1973 H.B. 329 § 15, A.L. 1981 S.B. 16, A.L. 1995 S.B. 69, et al., A.L. 1998 H.B. 1601, et al.)



Section 345.080 Advisory commission for speech-language pathologists and audiologists established — members, terms, appointment, duties, removal, expenses, compensation — meetings, notice of — quorum — staff.

Effective 28 Aug 2015

Title XXII OCCUPATIONS AND PROFESSIONS

345.080. Advisory commission for speech-language pathologists and audiologists established — members, terms, appointment, duties, removal, expenses, compensation — meetings, notice of — quorum — staff. — 1. There is hereby established an "Advisory Commission for Speech-Language Pathologists and Audiologists" which shall guide, advise and make recommendations to the board. The commission shall approve the examination required by section 345.050, and shall assist the board in carrying out the provisions of sections 345.010 to 345.075.

2. After August 28, 1997, the commission shall consist of seven members, one of whom shall be a voting public member, appointed by the board of registration for the healing arts. Each member shall be a citizen of the United States and a resident of this state. Three members of the commission shall be licensed speech-language pathologists and three members of the commission shall be licensed audiologists. The public member shall be at the time of appointment a citizen of the United States; a resident of this state for a period of one year and a registered voter; a person who is not and never was a member of any profession licensed or regulated pursuant to sections 345.010 to 345.080 or the spouse of such person; and a person who does not have and never has had a material, financial interest in either the providing of the professional services regulated by sections 345.010 to 345.080, or an activity or organization directly related to any profession licensed or regulated pursuant to sections 345.010 to 345.080. Members shall be appointed to serve three-year terms, except as provided in this subsection. Each member of the advisory commission for speech-language pathologists and audiologists on August 28, 1995, shall become a member of the advisory commission for speech-language pathologists and audiologists and shall continue to serve until the term for which the member was appointed expires. Each member of the advisory commission for speech-language pathologists and audiologists on August 28, 1997, shall become a member of the advisory commission for speech-language pathologists and audiologists and shall continue to serve until the term for which the member was appointed expires. The first public member appointed pursuant to this subsection shall be appointed for a two-year term and the one additional member appointed pursuant to this subsection shall be appointed for a full three-year term. No person who has served as a member of the advisory commission for speech-language pathologists and audiologists for two consecutive terms may be reappointed to the advisory commission until a lapse of at least two years has occurred following the completion of his or her two consecutive terms. The membership of the commission shall reflect the differences in levels of education, work experience and geographic residence. For a licensed speech-language pathologist member, the president of the Missouri Speech-Language-Hearing Association in office at the time, and for a licensed audiologist member, the president of the Missouri Academy of Audiologists in office at the time, in consultation with the president of the Missouri Speech-Language-Hearing Association, shall, at least ninety days prior to the expiration of a term of a commission member, other than the public member, or as soon as feasible after a vacancy on the commission otherwise occurs, submit to the executive director of the board a list of five persons qualified and willing to fill the vacancy in question, with the request and recommendation that the board of registration for the healing arts appoint one of the five persons so listed, and with the list so submitted, the president of the Missouri Speech-Language-Hearing Association or the president of the Missouri Academy of Audiologists in office at the time shall include in his or her letter of transmittal a description of the method by which the names were chosen by that association.

3. Notwithstanding any other provision of law to the contrary, any appointed member of the commission shall receive as compensation an amount established by the director of the division of professional registration not to exceed seventy dollars per day for commission business plus actual and necessary expenses. The director of the division of professional registration shall establish by rule guidelines for payment. All staff for the commission shall be provided by the board of registration for the healing arts.

4. The commission shall hold an annual meeting at which it shall elect from its membership a chairman and secretary. The commission may hold such additional meetings as may be required in the performance of its duties, provided that notice of every meeting shall be given to each member at least ten days prior to the date of the meeting. A quorum of the commission shall consist of a majority of its members.

5. The board of registration for the healing arts may remove a commission member for misconduct, incompetency or neglect of the member's official duties after giving the member written notice of the charges against such member and an opportunity to be heard thereon.

(L. 1986 H.B. 1242, A.L. 1995 S.B. 69, et al., A.L. 1998 H.B. 1601, et al., A.L. 1999 H.B. 343, A.L. 2001 H.B. 567, A.L. 2005 S.B. 100, A.L. 2015 S.B. 107)






Chapter 346 Hearing Aid Fitters and Dealers

Chapter Cross References



Section 346.007 Title of act.

Effective 28 Aug 1995

Title XXII OCCUPATIONS AND PROFESSIONS

346.007. Title of act. — Sections 346.010 to 346.250 shall be known and may be cited as the "Hearing Instrument Specialists Act".

(L. 1995 S.B. 69, et al. § 346.137)



Section 346.010 Definitions.

Effective 28 Aug 2014

Title XXII OCCUPATIONS AND PROFESSIONS

346.010. Definitions. — As used in sections 346.010 to 346.250, except as the context may require otherwise, the following terms mean:

(1) "Audiologist", a clinical audiologist licensed pursuant to chapter 345;

(2) "Board", the Missouri board of examiners for hearing instrument specialists, which is established in section 346.120;

(3) "Department", the department of insurance, financial institutions and professional registration;

(4) "Division", the division of professional registration;

(5) "Hearing instrument" or "hearing aid", any wearable instrument or device designed for or offered for the purpose of aiding or compensating for impaired human hearing and that can provide more than fifteen decibel full-on gain via a two cc coupler at any single frequency from two hundred through six thousand cycles per second, and any parts, attachments, or accessories, including earmold, but excluding batteries, cords, receivers and repairs;

(6) "Hearing instrument specialist" or "specialist", a person licensed by the state pursuant to sections 346.010 to 346.250 who is authorized to engage in the practice of fitting hearing instruments;

(7) "Hearing instrument specialist in-training", a person who holds a temporary permit issued by the division to fit hearing instruments under the supervision of a hearing instrument specialist;

(8) "License", a license issued by the state under sections 346.010 to 346.250 to hearing instrument specialists;

(9) "Otolaryngologist", a person licensed to practice medicine and surgery in the state of Missouri pursuant to chapter 334 and who spends the majority of the person's practice seeing patients with ear, nose, and throat diseases;

(10) "Person", an individual, corporation, partnership, joint venture, association, trust or any other legal entity;

(11) "Practice of fitting hearing instruments", the selection, adaptation, and sale of hearing instruments, including the testing and evaluation of hearing by means of an audiometer and the making of impressions for earmolds;

(12) "Registration of supervision", the process of obtaining a certificate of authority issued by the division to a hearing instrument specialist that enables the specialist to supervise one or more hearing instrument specialists in-training, as defined by division rules;

(13) "Sell or sale", any transfer of title or of the right to use by lease, bailment, or any other contract, excluding wholesale transactions with distributors or dealers;

(14) "Supervised training", the program of education and experience, as defined by division rule, required to be followed by each hearing instrument specialist in-training;

(15) "Supervisor", a hearing instrument specialist who has filed a registration of supervision with the board and has received from the division a certificate of authority;

(16) "Temporary permit", a permit issued by the division while the applicant is in training to become a licensed hearing instrument specialist.

(L. 1973 H.B. 396 & 257 § 1, A.L. 1995 S.B. 69, et al., A.L. 2008 S.B. 788, A.L. 2014 S.B. 808)



Section 346.015 License required — exception — penalty for violation.

Effective 28 Aug 2009

Title XXII OCCUPATIONS AND PROFESSIONS

346.015. License required — exception — penalty for violation. — 1. No person shall engage in the practice of fitting hearing instruments or display a sign or in any other way advertise or represent such person by any other words, letters, abbreviations or insignia indicating or implying that the person practices the fitting of hearing instruments unless the person holds a valid license issued by the board as provided in this chapter. The license shall be conspicuously posted in the person's office or place of business. Duplicate licenses shall be issued by the department to valid license holders operating more than one office, without additional payment. A license under this chapter shall confer upon the holder the right to select, fit and sell hearing instruments.

2. Each person licensed pursuant to sections 346.010 to 346.250 shall display the license in an appropriate and public manner and shall keep the board informed of the licensee's current address. A license issued pursuant to sections 346.010 to 346.250 is the property of the board and must be surrendered on demand in the event of expiration or after a final determination is made with respect to revocation, suspension or probation.

3. Nothing in this chapter shall prohibit a corporation, partnership, trust, association or other like organization maintaining an established business address from engaging in the business of selling or offering for sale hearing instruments at retail, provided that it employ only properly licensed hearing instrument specialists or properly licensed audiologists in the direct sale and fitting of such instruments. Each corporation, partnership, trust, association or other like organization shall file annually with the board on a form provided by the board, a list of all licensed hearing instrument specialists employed by it. Each organization shall also file with the board a statement, on a form provided by the board, that it agrees to comply with the rules and regulations of the board and the provisions of this chapter.

4. Any person who violates any provision of this section is guilty of a class B misdemeanor.

(L. 1973 H.B. 396 & 257 §§ 2, 3, 29, A.L. 1981 S.B. 16, A.L. 1995 S.B. 69, et al., A.L. 2007 H.B. 780 merged with S.B. 308, A.L. 2009 S.B. 296)



Section 346.020 Purchase agreement, contents.

Effective 28 Aug 1995

Title XXII OCCUPATIONS AND PROFESSIONS

346.020. Purchase agreement, contents. — 1. Any person who engages in the practice of fitting hearing instruments shall deliver to each person supplied with a hearing instrument a completed purchase agreement which shall include the licensee's signature, business address and the licensee's license number, together with specifications as to the make, model and serial number of the hearing instrument furnished. The terms of the sale shall be clearly stated in the purchase agreement using ordinary English language and terminology which is easily understood by the purchaser. The purchase agreement shall include, at a minimum: the exact amount of any down payment, the length of any trial period provided, the amount of any charges or service fees connected with any trial period and any right of the purchaser to return the hearing instrument. If no right exists to return the hearing instrument, the seller shall specify such in writing in the agreement. If a hearing instrument which is not new is sold, the purchase agreement and the container thereof shall be clearly marked as "used", "recased" or "reconditioned", whichever is applicable, with terms of guarantee, if any.

2. If a hearing instrument is remanufactured or assembled by someone other than the manufacturer of the component parts, the purchase agreement shall contain the name of the manufacturer of the component parts and the assembler or reassembler of such hearing instrument.

(L. 1973 H.B. 396 & 257 § 4, A.L. 1995 S.B. 69, et al.)



Section 346.025 Purchasers under eighteen — outside examination required.

Effective 28 Aug 1995

Title XXII OCCUPATIONS AND PROFESSIONS

346.025. Purchasers under eighteen — outside examination required. — Any licensed hearing instrument specialist, when dealing with a person eighteen years of age or under, shall ensure that the person has been examined by an otolaryngologist or a physician licensed to practice in Missouri, or a licensed audiologist, and has received a written recommendation from such health care professional within ninety days prior to the fitting.

(L. 1973 H.B. 396 & 257 § 5, A.L. 1995 S.B. 69, et al.)



Section 346.030 Inapplicability of law, when.

Effective 28 Aug 2007

Title XXII OCCUPATIONS AND PROFESSIONS

346.030. Inapplicability of law, when. — Sections 346.010 to 346.250 shall not apply to any audiologist licensed pursuant to chapter 345 while practicing exclusively under that license.

(L. 1973 H.B. 396 & 257 § 6, A.L. 1995 S.B. 69, et al., A.L. 2007 H.B. 780 merged with S.B. 308)



Section 346.035 Exempt profession.

Effective 28 Aug 2007

Title XXII OCCUPATIONS AND PROFESSIONS

346.035. Exempt profession. — Sections 346.010 to 346.250 shall not apply to a person who is a physician licensed to practice in Missouri pursuant to chapter 334.

(L. 1973 H.B. 396 & 257 § 7, A.L. 1995 S.B. 69, et al., A.L. 2007 H.B. 780 merged with S.B. 308)



Section 346.045 Registration, when, fee — license issued, when.

Effective 28 Aug 2009

Title XXII OCCUPATIONS AND PROFESSIONS

346.045. Registration, when, fee — license issued, when. — The board shall license each qualified applicant, without discrimination, who passes an examination as provided in this chapter and upon the applicant's payment of the examination fee and the license fee, shall issue to the applicant a license.

(L. 1973 H.B. 396 & 257 § 9, A.L. 1981 S.B. 16, A.L. 1995 S.B. 69, et al., A.L. 2009 S.B. 296)



Section 346.055 Requirements for licensure.

Effective 28 Aug 2014

Title XXII OCCUPATIONS AND PROFESSIONS

346.055. Requirements for licensure. — 1. An applicant may obtain a license provided the applicant:

(1) Is at least eighteen years of age; and

(2) Is of good moral character; and

(3) Successfully passes a qualifying examination as described under sections 346.010 to 346.250; and

(4) (a) Holds an associate's degree or higher, from a state or regionally accredited institution of higher education, in hearing instrument sciences; or

(b) Holds an associate's level degree or higher, from a state or regionally accredited institution of higher education and submits proof of completion of the International Hearing Society's Distance Learning for Professionals in Hearing Health Sciences Course; or

(c) Holds a master's or doctoral degree in audiology from a state or regionally accredited institution; or

(d) Holds a current, unsuspended, unrevoked license from another jurisdiction if the standards for licensing in such other jurisdiction, as determined by the board, are substantially equivalent to or exceed those required in paragraph (a) or (b) of this subdivision; or

(e) Holds a current, unsuspended, unrevoked license from another jurisdiction, has been actively practicing as a licensed hearing aid fitter or dispenser in another jurisdiction for no less than forty-eight of the last seventy-two months, and submits proof of completion of advance certification from either the International Hearing Society or the National Board for Certification in Hearing Instrument Sciences.

2. The provisions of subsection 1 of this section shall not apply to any person holding a valid Missouri hearing instrument specialist license under this chapter when applying for the renewal of that license. These provisions shall apply to any person holding a hearing instrument specialist-in-training permit at the time of their application for licensure or renewal of said permit.

3. (1) The board shall promulgate reasonable standards and rules for the evaluation of applicants for purposes of determining the course of instruction and training required of each applicant for a hearing instrument specialist license under the requirement of subdivision (4) of subsection 1 of this section.

(2) Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2013, shall be invalid and void.

(L. 1973 H.B. 396 & 257 § 11, A.L. 1981 S.B. 16, A.L. 1995 S.B. 69, et al., A.L. 2007 H.B. 780 merged with S.B. 308, A.L. 2013 S.B. 330, A.L. 2014 S.B. 808)



Section 346.060 Examination, written and practical required.

Effective 28 Aug 2007

Title XXII OCCUPATIONS AND PROFESSIONS

346.060. Examination, written and practical required. — An applicant for license by examination shall appear at a time, place, and before such persons as the board may designate to be examined by means of written and practical tests in order to demonstrate that the applicant is qualified to engage in the practice of fitting hearing instruments. Nothing in this examination shall imply that the applicant shall possess the degree of medical competence normally expected of physicians.

(L. 1973 H.B. 396 & 257 § 12, A.L. 1995 S.B. 69, et al., A.L. 2007 H.B. 780 merged with S.B. 308)



Section 346.065 Examinations, when held.

Effective 28 Aug 1995

Title XXII OCCUPATIONS AND PROFESSIONS

346.065. Examinations, when held. — The board shall give examinations with sufficient frequency to permit applicants to be examined within six months following the submission of the license application.

(L. 1973 H.B. 396 & 257 § 13, A.L. 1995 S.B. 69, et al.)



Section 346.070 Temporary permit issued, when.

Effective 28 Aug 2009

Title XXII OCCUPATIONS AND PROFESSIONS

346.070. Temporary permit issued, when. — An applicant who fulfills the requirements regarding age, character, and education as set forth in section 346.055, may obtain a temporary permit upon application to the board, as defined by board rule.

(L. 1973 H.B. 396 & 257 § 14, A.L. 1995 S.B. 69, et al., A.L. 2009 S.B. 296)



Section 346.075 Fee for temporary permit — supervision and training required for temporary permit holder.

Effective 28 Aug 2009

Title XXII OCCUPATIONS AND PROFESSIONS

346.075. Fee for temporary permit — supervision and training required for temporary permit holder. — 1. Upon receiving an application as provided under section 346.070 and accompanied by a temporary permit fee, the board shall issue a temporary permit which shall entitle the applicant to engage in supervised training for a period of one year. A holder of a temporary permit who is engaged in supervised training under a supervisor is authorized to use only the title "hearing instrument specialist in-training", or its equivalent, as defined by board rule. A hearing instrument specialist in-training shall not hold himself out to the public by any title, term, or words that give the impression that the permit holder is a licensed hearing instrument specialist. The division, upon recommendation of the board, shall have the power to suspend or revoke the temporary permit of any person who violates the provisions of this subsection.

2. A licensed hearing instrument specialist shall be responsible for the supervised training of no more than two holders of a temporary permit and shall maintain adequate supervision, as defined by board rule. The board shall issue a certificate of registration to a hearing instrument specialist who has qualified himself or herself to provide supervised training to permit holders. The qualifications for a supervisor shall be established by board rule. A fee shall be charged for any registration of supervision, as defined by board rule. The division may withdraw the certificate of authority from any supervisor who violates any provision of sections 346.010 to 346.250 or any rule promulgated pursuant thereto.

(L. 1973 H.B. 396 & 257 § 15, A.L. 1981 S.B. 16, A.L. 1995 S.B. 69, et al., A.L. 2009 S.B. 296)



Section 346.080 Temporary permit renewed, when — temporary license issued, when — bond required for temporary licensee.

Effective 28 Aug 2009

Title XXII OCCUPATIONS AND PROFESSIONS

346.080. Temporary permit renewed, when — temporary license issued, when — bond required for temporary licensee. — If a hearing instrument specialist in-training under this section or section 346.075 has not successfully passed the licensing examination within one year from the date of issuance of the temporary permit, the temporary permit may be renewed by the board once for a period of six months upon payment by the applicant of a fee, as defined by board rule.

(L. 1973 H.B. 396 & 257 § 16, A.L. 1981 S.B. 16, A.L. 1995 S.B. 69, et al., A.L. 2009 S.B. 296)



Section 346.085 Examination — standards to be promulgated.

Effective 28 Aug 2013

Title XXII OCCUPATIONS AND PROFESSIONS

346.085. Examination — standards to be promulgated. — 1. The qualifying examination provided in section 346.060 shall be designed to demonstrate the applicant's adequate technical qualifications in the practice of fitting hearing instruments as defined by the board.

2. The board shall promulgate reasonable standards and rules that identify and describe the required technical knowledge and skill of fitting hearing instruments necessary to prepare each applicant for licensure by testing. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2013, shall be invalid and void.

(L. 1973 H.B. 396 & 257 § 17, A.L. 1995 S.B. 69, et al., A.L. 2013 S.B. 330)



Section 346.090 Licensee to report address of business to board, record to be kept — notices, sent where.

Effective 28 Aug 2009

Title XXII OCCUPATIONS AND PROFESSIONS

346.090. Licensee to report address of business to board, record to be kept — notices, sent where. — 1. A licensee shall notify the board in writing of the regular address of the place or places where the licensee engages or intends to engage in the practice of fitting hearing instruments, and the board shall keep a record of the place of business of licensees.

2. Any notice required to be given by the board to a person who holds a license shall be mailed to the licensee at the address of the last known place of business.

(L. 1973 H.B. 396 & 257 §§ 18, 19, A.L. 1995 S.B. 69, et al., A.L. 2009 S.B. 296)



Section 346.095 Renewal, fee, completion of educational program and calibration of equipment required — late renewal, fee, limit.

Effective 28 Aug 2009

Title XXII OCCUPATIONS AND PROFESSIONS

346.095. Renewal, fee, completion of educational program and calibration of equipment required — late renewal, fee, limit. — Each person who engages in the practice of fitting hearing instruments shall, on or before the renewal date, pay to the board the required fee, present written evidence to the board of annual calibration of all audiometers, and furnish to the board satisfactory evidence of having successfully completed an educational program approved by the board. The licensee shall keep such license conspicuously posted in licensee's office or place of business at all times. Where more than one office is operated by the licensee, duplicate licenses shall be issued by the board for posting in each location. After the expiration date of a license, the board may renew a license upon payment of the required penalty fee to the board. No person whose license has expired shall be required to submit to any examination as a condition of renewal, provided such renewal application is made within two years from the date of such expiration and all renewal requirements have been met as set forth in this section.

(L. 1973 H.B. 396 & 257 § 20, A.L. 1981 S.B. 16, A.L. 1995 S.B. 69, et al., A.L. 2009 S.B. 296)



Section 346.100 Complaints against licensees, how made, hearing — sanctions — records.

Effective 28 Aug 2009

Title XXII OCCUPATIONS AND PROFESSIONS

346.100. Complaints against licensees, how made, hearing — sanctions — records. — 1. Any person wishing to make a complaint against a licensee under sections 346.010 to 346.250 shall reduce the same to writing and file the complaint with the board, setting forth the details thereof upon which the complaint is based. If the board, following an investigation, determines the charges made in the complaint are sufficient to warrant a hearing to determine whether the license issued under sections 346.010 to 346.250 shall be suspended or revoked, the board shall file a complaint with the administrative hearing commission as provided by chapter 621.

2. After the filing of such complaint, the proceedings shall be conducted in accordance with the provisions of chapter 621. Upon a finding by the administrative hearing commission that the grounds, provided in subsection 2 of section 346.105, for disciplinary action are met, the board may, singly or in combination, censure or place the person named in the complaint on probation on such terms and conditions as the board deems appropriate for a period not to exceed five years, or may suspend, for a period not to exceed three years, or revoke the license or certificate.

3. The board shall maintain an information file containing each complaint filed with the board relating to a licensee. The board, at least quarterly, shall notify the complainant and licensee of the complaint's status until final disposition.

(L. 1973 H.B. 396 & 257 § 21, A.L. 1981 S.B. 16, A.L. 1995 S.B. 69, et al., A.L. 2009 S.B. 296)



Section 346.105 Denial, revocation, or suspension of license, grounds for.

Effective 28 Aug 2009

Title XXII OCCUPATIONS AND PROFESSIONS

346.105. Denial, revocation, or suspension of license, grounds for. — 1. The board may refuse to issue any certificate of registration or authority, permit or license required pursuant to this chapter, upon recommendation of the board, for one or any combination of causes stated in subsection 2 of this section. The board shall notify the applicant in writing of the reasons for the refusal and shall advise the applicant of the applicant's right to file a complaint with the administrative hearing commission as provided by chapter 621.

2. The division may cause a complaint to be filed with the administrative hearing commission as provided by chapter 621 against any holder of any certificate of registration or authority, permit or license required by this chapter or against any person who has failed to renew or has surrendered such person's certificate of registration or authority, permit or license for any one or any combination of the following causes:

(1) Use of any controlled substance, as defined in chapter 195, or alcoholic beverage to an extent that such use impairs a person's ability to perform the work of any profession licensed or regulated by this chapter;

(2) The person has been finally adjudicated and found guilty, or entered a plea of guilty or nolo contendere, in a criminal prosecution under the laws of any state or of the United States, for any offense reasonably related to the qualification, functions or duties of any profession licensed or regulated under this chapter, for any offense an essential element of which is fraud, dishonesty or an act of violence, or for any offense involving moral turpitude, whether or not sentence is imposed;

(3) Use of fraud, deception, misrepresentation or bribery in securing any certificate of registration or authority, permit or license issued pursuant to this chapter or in obtaining permission to take any examination given or required pursuant to this chapter;

(4) Obtaining or attempting to obtain any fee, charge, tuition or other compensation by fraud, deception or misrepresentation;

(5) Incompetency, misconduct, gross negligence, fraud, misrepresentation or dishonesty in the performance of the functions or duties of any profession licensed or regulated by this chapter;

(6) Violation of, or assisting or enabling any person to violate, any provision of this chapter, or of any lawful rule or regulation adopted pursuant to this chapter;

(7) Impersonation of any person holding a certificate of registration or authority, permit or license or allowing any person to use his or her certificate of registration or authority, permit, license or diploma from any school;

(8) Disciplinary action against the holder of a license or other right to practice any profession regulated by this chapter granted by another state, territory, federal agency or country upon grounds for which revocation or suspension is authorized in this state;

(9) A person is finally adjudged insane or incompetent by a court of competent jurisdiction;

(10) Assisting or enabling any person to practice or offer to practice any profession licensed or regulated by this chapter who is not registered and currently eligible to practice under this chapter;

(11) Issuance of a certificate of registration or authority, permit or license based upon a material mistake of fact;

(12) Failure to display a valid certificate or license if so required by this chapter or any rule promulgated hereunder;

(13) Violation of any professional trust or confidence;

(14) Use of any advertisement or solicitation which is false, misleading or deceptive to the general public or persons to whom the advertisement or solicitation is primarily directed;

(15) Representing that the service or advice of a person licensed as a physician pursuant to chapter 334 will be used or made available in the selection, fitting, adjustment, maintenance or repair of hearing instruments when that is not true, or using the words "doctor", "clinic", "clinical audiologist", "state-licensed clinic", "state registered", "state certified", or "state approved" or any other term, abbreviation, or symbol when it would falsely give the impression that service is being provided by physicians licensed pursuant to chapter 334, or by audiologists licensed pursuant to chapter 345, or that the licensee's service has been recommended by the state when such is not the case.

(L. 1973 H.B. 396 & 257 § 22, A.L. 1981 S.B. 16, A.L. 1995 S.B. 69, et al., A.L. 2009 S.B. 296)



Section 346.110 Prohibited acts.

Effective 28 Aug 2007

Title XXII OCCUPATIONS AND PROFESSIONS

346.110. Prohibited acts. — No person shall:

(1) Sell through the mails, hearing instruments without prior fitting and testing by a hearing instrument specialist licensed under this chapter or an audiologist licensed under chapter 345;

(2) Sell, barter, or offer to sell or barter a license;

(3) Purchase or procure by barter a license with intent to use it as evidence of the holder's qualification to engage in the practice of fitting hearing instruments;

(4) Alter a license with fraudulent intent;

(5) Use or attempt to use as a valid license a license which has been purchased, fraudulently obtained, counterfeited or materially altered;

(6) Willfully make a false statement in an application for license or application for renewal of a license.

(L. 1973 H.B. 396 & 257 § 23, A.L. 1995 S.B. 69, et al., A.L. 2007 H.B. 780 merged with S.B. 308)

(2006) Section prohibiting mail order sales of hearing aids without prior fitting and testing is preempted by Medical Devices Amendment to the Food, Drug and Cosmetics Act. Missouri Board of Examiners for Hearing Instrument Specialists v. Hearing Help Express, Inc., 447 F.3d 1033 (8th Cir.).



Section 346.115 Powers and duties of division.

Effective 28 Aug 2009

Title XXII OCCUPATIONS AND PROFESSIONS

346.115. Powers and duties of division. — The powers and duties of the division are as follows:

(1) To exercise all budgeting, purchasing, reporting and other related management functions;

(2) To employ, within the funds appropriated, such staff as are necessary to carry out the provisions of sections 346.010 to 346.250.

(L. 1973 H.B. 396 & 257 § 24, A.L. 1981 S.B. 16, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3 merged with S.B. 69, et al., A.L. 2009 S.B. 296)



Section 346.120 Board of examiners for hearing instrument specialists — qualifications, terms, appointment, compensation and expenses of members.

Effective 28 Aug 1995

Title XXII OCCUPATIONS AND PROFESSIONS

346.120. Board of examiners for hearing instrument specialists — qualifications, terms, appointment, compensation and expenses of members. — 1. There is hereby established the "Missouri Board of Examiners for Hearing Instrument Specialists", which shall guide, advise and make recommendations to the division. The council for hearing aid dealers and fitters is abolished. Nothing herein shall be construed to prevent the appointment of any current member of the council for hearing aid dealers and fitters to the Missouri board of examiners for hearing instrument specialists upon August 28, 1995.

2. Members of the board shall be United States citizens and residents of the state for a period of not less than one year. The board shall consist of five hearing instrument specialists, one otolaryngologist, one voting public member and one audiologist holding a certificate of clinical competence and licensed pursuant to chapter 345. Each hearing instrument specialist on the board shall have no less than five years of experience in the practice of fitting hearing instruments and shall hold a valid license as a hearing instrument specialist as provided in sections 346.010 to 346.250.

3. Each member of the board shall be appointed by the governor with the advice and consent of the senate. The term of office of each member shall be for four years, except that the first board appointed shall consist of two members, one of which shall be the public member, whose terms shall be for four years, two members whose terms shall be for three years, two members whose terms shall be for two years and two members whose terms shall be for one year. Upon the expiration of a member's term, the governor shall appoint a successor. The members of the board shall annually designate one member to serve as chairperson and another to serve as vice chairperson. Upon the absence of the chairperson, the vice chairperson shall assume the duties of the chairperson.

4. No member of the board who has served a full term may be reappointed to the board until at least one year after the expiration of the member's term of office.

5. Each member of the board shall receive as compensation an amount set by the division for each day devoted to the affairs of the board and shall be reimbursed for the member's actual and necessary expenses incurred in the performance of the member's duties.

6. The public member shall be at the time of appointment a citizen of the United States, a resident of this state for a period of one year and a registered voter; a person who is not, and never was, a member of any profession licensed or regulated under this chapter or the spouse of such person; and a person who does not have, and never has had, a material financial interest in either the providing of the professional services regulated by this chapter, or any activity or organization directly related to any profession licensed or regulated under this chapter. The duties of the public member shall not include the determination of the technical requirements to be met for licensure or whether any person meets such technical requirements or of the technical competence or technical judgment of a licensee or a candidate for licensure.

7. No member of the board shall use his or her position on the board to advance any financial or material interest the member may have in the provision of professional services regulated by sections 346.010 to 346.250. Members of the board may be removed from office for cause. Upon death, resignation or removal from office of any member of the board, any such vacancy shall be filled by the governor.

8. The board may sue and be sued as the Missouri board of examiners for hearing instrument specialists, and its members need not be named as parties. Members of the board shall not be personally liable, either jointly or severally, for any act committed in the performance of their official duties as board members, nor shall any board member be personally liable for any costs which accrue in any action by or against the board.

(L. 1973 H.B. 396 & 257 § 25, A.L. 1981 S.B. 16, A.L. 1995 S.B. 69, et al.)



Section 346.125 Board, duties.

Effective 28 Aug 2009

Title XXII OCCUPATIONS AND PROFESSIONS

346.125. Board, duties. — 1. The board shall:

(1) Issue and renew permits, licenses, and certificates of registration or authority;

(2) License persons who apply to the board and who are qualified to engage in the practice of fitting hearing instruments;

(3) Obtain facilities necessary to carry out the examination of applicants as provided in section 346.035;

(4) Receive and process complaints;

(5) Review all complaints, authorize investigations wherein there is a possible violation of sections 346.010 to 346.250 or regulations promulgated pursuant thereto, and make recommendations to the division regarding any filing with the administrative hearing commission;

(6) Recommend for prosecution any person who has violated any provisions of sections 346.010 to 346.250 to an appropriate prosecuting attorney or circuit attorney;

(7) Make and publish rules not inconsistent with the laws of this state which are necessary to carry out the provisions of sections 346.010 to 346.250. Such rules shall be filed in the office of the secretary of state in accordance with chapter 536. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2009, shall be invalid and void;

(8) Adopt and publish a code of ethics;

(9) Set the amount of the fees authorized under this chapter and required by rules promulgated under chapter 536. The board shall set fees which reflects the cost and expense of administering this chapter;

(10) Establish an official seal;

(11) Provide an examination for applicants. The board may obtain the services of specially trained and qualified persons or organizations to assist in developing or conducting examinations;

(12) Review the examination results of applicants for licensure;

(13) Determine the appropriate educational requirements, as defined by division rule, for any applicant desiring to be registered as a permit holder, a hearing instrument specialist, or a supervisor;

(14) Follow the provisions of the division's administrative practices and procedures in conducting all official duties.

2. The chairperson or vice chairperson shall have power to administer oaths and to subpoena witnesses to require attendance and testimony and to require production of documents and records, and to that end the board may invoke the aid of the circuit court of any county of the state having jurisdiction over the witness, and any failure to obey the order of the court may be punished by the court as a contempt thereof.

(L. 1973 H.B. 396 & 257 § 26, A.L. 1981 S.B. 16, A.L. 1995 S.B. 69, et al., A.L. 2009 S.B. 296)



Section 346.130 Board meetings, when.

Effective 28 Aug 1995

Title XXII OCCUPATIONS AND PROFESSIONS

346.130. Board meetings, when. — The board shall meet not less than twice each year at a place, day and hour determined by the board. The board shall also meet at such other times and places as may be requested by the division or on the call of the chairperson.

(L. 1973 H.B. 396 & 257 § 27, A.L. 1995 S.B. 69, et al.)



Section 346.135 Hearing instrument specialist fund, created, uses — amount of fund to lapse.

Effective 28 Aug 2004

Title XXII OCCUPATIONS AND PROFESSIONS

346.135. Hearing instrument specialist fund, created, uses — amount of fund to lapse. — 1. All fees and charges payable pursuant to this chapter shall be collected by the division and transmitted to the department of revenue for deposit in the state treasury to the credit of the fund to be known as the "Hearing Instrument Specialist Fund", which is hereby created. Money in the hearing instrument specialist fund shall be available by appropriation to the council to pay its expenses in administering sections 346.010 to 346.250.

2. Money in the hearing instrument specialist fund shall not be transferred and placed to the credit of general revenue until the amount in the fund at the end of the biennium exceeds two times the amount of the appropriation from the council's funds for the preceding fiscal year or, if the division requires by rule renewal less frequently than yearly then three times the appropriation from the fund for the preceding fiscal year. The amount, if any, in the fund which shall lapse is that amount in the fund which exceeds the appropriate multiple of the appropriation from the council's funds for the preceding year.

(L. 1973 H.B. 396 & 257 § 28, A.L. 1981 S.B. 16, A.L. 1995 S.B. 58 merged with S.B. 69, et al., A.L. 2004 S.B. 1122)



Section 346.137 Licensure under other chapters.

Effective 28 Aug 1995

Title XXII OCCUPATIONS AND PROFESSIONS

346.137. Licensure under other chapters. — No part of this act* shall be construed to allow individuals to diagnose and treat medical conditions pursuant to chapter 334.

(L. 1995 S.B. 69, et al. § 1)

*"This act" (S.B. 69, et al., 1995) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 346.250 Violations of law, penalties.

Effective 28 Aug 1995

Title XXII OCCUPATIONS AND PROFESSIONS

346.250. Violations of law, penalties. — 1. Any individual, firm, corporation, partnership, trust, or association, and any officer, director, partner, trustee, agent, or employee thereof who violates the provisions of section 346.110 is guilty of a class B misdemeanor. Each violation shall be deemed a separate offense and prosecuted individually.

2. In addition to other remedies, an action of injunction may be brought and maintained by the state of Missouri to enjoin any violation of section 346.110.

(L. 1984 H.B. 1036 §§ 1, 2, A.L. 1995 S.B. 69, et al.)









Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

Chapter 347 Limited Liability Companies — Merger and Consolidation of Business Organizations

Section 347.010 Name of law.

Effective 01 Dec 1993, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.010. Name of law. — Sections 347.010 to 347.187 shall be known and may be cited as the "Missouri Limited Liability Company Act".

(L. 1993 S.B. 66 & 20 § 359.700)

Effective 12-01-93



Section 347.015 Definitions.

Effective 24 Jun 1997, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.015. Definitions. — As used in sections 347.010 to 347.187, the following terms mean:

(1) "Articles of organization", the articles referred to in section 347.039, filed with the secretary for the purpose of forming a limited liability company, as the same may be amended or restated from time to time as provided in sections 347.010 to 347.187;

(2) "Authorized person", manager, or member, if management of the limited liability company is vested in the members;

(3) "Bankruptcy", the entry of an order for relief by the court in a proceeding under the United States Bankruptcy Code, Title 11, U.S.C., as amended, or its equivalent under a state insolvency act or a similar law of other jurisdictions;

(4) "Business" includes every trade, occupation or profession;

(5) "Contribution", cash, other property, the use of property, services rendered, a promissory note or other binding obligation to contribute cash or property or perform services or any other valuable consideration transferred by a person to the limited liability company as a prerequisite for membership in the limited liability company and any subsequent transfer to the limited liability company by a person in his capacity as a member;

(6) "Court" includes every court and judge having jurisdiction in the case;

(7) "Domestic limited liability company" or "limited liability company", a limited liability company organized and existing under sections 347.010 to 347.187;

(8) "Event of withdrawal", an event that causes a person to cease to be a member as provided in section 347.123;

(9) "Foreign limited liability company", a limited liability company formed under the laws of any jurisdiction other than the state of Missouri;

(10) "Manager", with respect to a limited liability company whose articles of organization state that management of the limited liability company is vested in one or more managers, the person or persons designated, appointed or elected as such in the manner provided in subsection 2 of section 347.079;

(11) "Member", any person that signs in person or by an attorney in fact, or otherwise is a party to the operating agreement at the time the limited liability company is formed and is identified as a member in that operating agreement and any person who is subsequently admitted as a member in a limited liability company in accordance with sections 347.010 to 347.187 and the operating agreement, until such time as an event of withdrawal occurs with respect to such person;

(12) "Member's interest", a member's share of the profits and losses of a limited liability company and the right to receive distributions of limited liability company assets;

(13) "Operating agreement", any valid agreement or agreements, written or oral, among all members, or written declaration by the sole member concerning the conduct of the business and affairs of the limited liability company and the relative rights, duties and obligations of the members and managers, if any;

(14) "Organizer", any of the signers of the articles of organization;

(15) "Person" includes individuals, partnerships, domestic or foreign limited partnerships, domestic or foreign limited liability companies, domestic or foreign corporations, trusts, business trusts, employee stock ownership trusts, real estate investment trusts, estates, associations, and other business or not-for-profit entities;

(16) "Real property" includes land, any interest, leasehold or estate in land and any improvements thereon;

(17) "Secretary", the secretary of state for the state of Missouri and its delegates responsible for the administration of sections 347.010 to 347.187;

(18) "Surviving entity", the surviving or resulting person pursuant to a merger or consolidation in which one or more domestic limited liability companies are parties.

(L. 1993 S.B. 66 & 20 § 359.702, A.L. 1996 H.B. 1368, A.L. 1997 H.B. 655 merged with S.B. 170)

Effective 6-24-97 (H.B. 655); 5-20-97 (S.B. 170)



Section 347.017 Single member companies, compliance with this chapter.

Effective 24 Jun 1997, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.017. Single member companies, compliance with this chapter. — No limited liability company formed before the effective date of this act*, shall be deemed not in compliance with this chapter for the reason that such limited liability company was formed with, had or has only one member.

(L. 1997 H.B. 655 merged with S.B. 170)

*Effective 6-24-97 (H.B. 655); 5-20-97 (S.B. 170)



Section 347.020 Name of company regulated.

Effective 28 Aug 2004

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.020. Name of company regulated. — The name of each limited liability company as set forth in its articles of organization:

(1) Shall contain the words "limited company" or "limited liability company" or the abbreviation "LC", "LLC", "L.C." or "L.L.C." and shall be the name under which the limited liability company transacts business in this state unless the limited liability company registers another name under which it transacts business as provided under chapter 417 or conspicuously discloses its name as set forth in its articles of organization;

(2) May not contain the word "corporation", "incorporated", "limited partnership", "limited liability partnership", "limited liability limited partnership", or "Ltd." or any abbreviation of one of such words or any word or phrase which indicates or implies that it is organized for any purpose not stated in its articles of organization or that it is a governmental agency; and

(3) Must be distinguishable upon the records of the secretary from the name of any corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership which is licensed, organized, reserved, or registered under the laws of this state as a domestic or foreign entity, unless:

(a) Such other holder of a reserved or registered name consents to such use in writing and files appropriate documentation to the secretary to change its name to a name that is distinguishable upon the records of the secretary from the name of the applying limited liability company; or

(b) A certified copy of a final decree of a court of competent jurisdiction establishing the prior right of the applicant to the use of such name in this state is filed with the secretary.

(L. 1993 S.B. 66 & 20 § 359.704, A.L. 1997 H.B. 655 merged with S.B. 170, A.L. 2004 H.B. 1664)



Section 347.025 Name may be reserved, how, time period.

Effective 28 Aug 2004

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.025. Name may be reserved, how, time period. — 1. The exclusive right to the use of a name may be reserved by:

(1) Any person intending to organize a limited liability company under sections 347.010 to 347.187 and to adopt that name;

(2) Any domestic limited liability company intending to adopt that name;

(3) Any foreign limited liability company registered in this state intending to adopt that name or intending to register in this state and to adopt that name; or

(4) Any person intending to organize a foreign limited liability company and intending to have it registered in this state and to adopt that name.

2. The reservation shall be made by filing with the secretary in a format prescribed by the secretary, executed by the applicant, to reserve a specified name. If the secretary finds that the name is not registered with the secretary as a corporation, limited liability company, limited partnership, limited liability partnership, or limited liability limited partnership, and is otherwise available for use, it shall reserve the name for the exclusive use of the applicant for a period of sixty days from and after the date the application is filed with the state. A name reservation shall not exceed a period of one hundred eighty days from the date of the first name reservation application. Upon the one hundred eighty-first day the name shall cease reserve status and may not be placed back in such status.

(L. 1993 S.B. 66 & 20 § 359.705, A.L. 2004 H.B. 1664)



Section 347.030 Maintenance of office and agent for service of process — change of office or agent, filing, contents — effective, when — change upon filing by agent, contents — agent may resign, filing, contents.

Effective 28 Aug 1998

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.030. Maintenance of office and agent for service of process — change of office or agent, filing, contents — effective, when — change upon filing by agent, contents — agent may resign, filing, contents. — 1. Each limited liability company shall have and continuously maintain in this state:

(1) A registered office which may be, but need not be, the same as a place of its business in this state;

(2) A registered agent for service of any process, notice or demand required or permitted by law to be served upon the limited liability company, which agent may be either an individual, resident of this state, whose business office is identical with such registered office, or a domestic or foreign corporation authorized to do business in this state, and whose business office is identical with such registered office. Except as provided in this section and subdivision (5) of section 347.153, the secretary shall not be appointed as the resident agent for any limited liability company.

2. A limited liability company may, from time to time, change its registered agent or the address of its registered office. A limited liability company shall change its registered agent if the office of its registered agent shall become vacant for any reason, if its registered agent becomes disqualified or incapacitated to act, or if the limited liability company revokes the appointment of its registered agent. A limited liability company may change its registered agent or the address of its registered office, or both, by a filing with the secretary, a statement setting forth:

(1) The name of the limited liability company;

(2) The address, including street and number, if any, of its then registered office;

(3) If the address of its registered office is to be changed, the address, including street and number, if any, to which the registered office is to be changed;

(4) The name of its then registered agent;

(5) If its registered agent is to be changed, the name of its successor registered agent and the successor registered agent's written consent to the appointment either on the statement or attached thereto;

(6) That the address of its registered office and the address of the business office of its registered agent, as changed, will be identical; and

(7) That such change was authorized by the limited liability company.

3. The change of address of the registered office, or the change of the registered agent, or both, as the case may be, shall become effective upon the filing of such statement by the secretary.

4. If a registered agent changes the street address of his business office, he may change the street address of the registered office of any limited liability company for which he is the registered agent by notifying the limited liability company in writing of the change and signing, either manually or in facsimile, and delivering to the secretary of state for filing a statement of change that complies with the requirements of subdivisions (1) to (6) of subsection 2 of this section and recites that the limited liability company has been notified of the change.

5. The change of an address of the registered office shall become effective upon the filing of the statement by the secretary.

6. Any registered agent of a limited liability company may resign as such agent by the filing with the secretary duplicate originals of a statement, on a form approved by the secretary, setting forth:

(1) The name of the limited liability company;

(2) The address, including street and number, if any, of its then registered office;

(3) The name of such registered agent; and

(4) A representation that such registered agent has given written notice of such agent's resignation and a copy of such statement to the limited liability company. Such resignation shall become effective upon expiration of thirty days after receipt of such statement by the secretary, or on the appointment of a new registered agent, whichever occurs earlier.

(L. 1993 S.B. 66 & 20 § 359.706, A.L. 1998 S.B. 844)



Section 347.033 Service upon agent deemed service on company — service upon organizer — secretary of state deemed agent of company, when.

Effective 01 Dec 1993, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.033. Service upon agent deemed service on company — service upon organizer — secretary of state deemed agent of company, when. — 1. The registered agent so appointed by a limited liability company shall be an agent of such limited liability company upon whom any process, notice or demand required or permitted by law to be served upon the limited liability company may be served, and which, when so served, shall be lawful personal service on the limited liability company.

2. In lieu of service upon the registered agent, process, notice or demand may be served upon an authorized person or in the event neither the registered agent nor an authorized person can be located in the exercise of due diligence, process, notice or demand may be served upon an organizer.

3. In the event that a limited liability company shall fail to appoint or maintain a registered agent in this state or in the event neither the registered agent, an authorized person, nor an organizer for the limited liability company can be located in the exercise of due diligence, then the secretary, as long as such default exists, shall be automatically appointed as an agent of such limited liability company upon whom any process, notice, or demand required or permitted by law to be served upon the limited liability company may be served. Service on the secretary of any process, notice or demand against a limited liability company shall be made by delivering to and leaving with the secretary, or with any clerk having charge of the limited liability company department of the secretary, a copy of such process, notice or demand. In the event that any process, notice or demand is served on the secretary, the secretary shall immediately cause a copy thereof to be forwarded by registered mail, to the address for any organizer as set forth in the articles of organization. The secretary shall keep copies of any process, notice or demand served upon the secretary pursuant to sections 347.010 to 347.187 for a period of five years. Nothing contained in this section shall limit or affect the right to serve any process, notice or demand required or permitted by law to be served upon a limited liability company in any other manner now or hereafter permitted by law.

(L. 1993 S.B. 66 & 20 § 359.708)

Effective 12-01-93



Section 347.035 Organization authorized, purpose.

Effective 01 Dec 1993, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.035. Organization authorized, purpose. — A limited liability company may be organized under sections 347.010 to 347.187 and may conduct or promote any lawful businesses or purposes within this state or any other jurisdiction.

(L. 1993 S.B. 66 & 20 § 359.710)

Effective 12-01-93



Section 347.037 Formation, articles of organization — when effective — filing, effect — company may not incur debt before filing — actions before filing, effect.

Effective 24 Jun 1997, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.037. Formation, articles of organization — when effective — filing, effect — company may not incur debt before filing — actions before filing, effect. — 1. Any person, whether or not a member or manager, may form a limited liability company by signing and filing articles of organization for such limited liability company with the secretary.

2. A limited liability company is formed when the articles of organization are filed with the secretary or on a later date set forth in the articles of organization, not to exceed ninety days from the filing date. If the articles of organization, as delivered to the secretary, do not substantially conform to the filing provisions of sections 347.010 to 347.187, the secretary shall return the articles of organization to the person so filing the articles of organization with a statement setting forth the nonconformity.

3. Each copy of the articles of organization stamped "filed" and marked with the filing date is conclusive evidence that all conditions precedent required to be performed by the organizers have been complied with and that the limited liability company has been legally organized and formed under sections 347.010 to 347.187 and is notice for all purposes of all other facts required to be set forth therein.

4. A limited liability company may not transact business or incur indebtedness, except that which is incidental to its organization or to obtaining subscriptions for or payment of contributions, until the articles of organization have been filed with the secretary or until the formation date specified in the articles of organization. Persons engaged in prefiling activities other than those described in the preceding sentence shall be jointly and severally liable except as provided in this section for any debts or liabilities incurred in the course of those activities. This section shall not be interpreted to invalidate any debts, contracts, or liabilities of the limited liability company incurred solely on behalf of a limited liability company to be formed, nor shall it be interpreted to impose personal liability on the persons incurring such debts, contracts or liabilities solely on behalf of the limited liability company to the extent so disclosed or to the extent such debts, contracts or liabilities provide otherwise.

(L. 1993 S.B. 66 & 20 § 359.716, A.L. 1997 H.B. 655 merged with S.B. 170)

Effective 6-24-97 (H.B. 655); 5-20-97 (S.B. 170); 5-20-97 (S.B. 170)



Section 347.039 Articles, contents.

Effective 28 Aug 2013

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.039. Articles, contents. — 1. The articles of organization shall set forth:

(1) The name of the limited liability company;

(2) The purpose or purposes for which the limited liability company is organized, which may be stated to be, or to include, the transaction of any or all lawful business for which a limited liability company may be organized under sections 347.010 to 347.187;

(3) The address, including street and number, if any, of the registered office and the name of the registered agent at such office;

(4) A statement as to whether management of the limited liability company is vested in managers or in members;

(5) The events by which the limited liability company is to dissolve or the number of years the limited liability company is to exist, which may be any number or perpetual; and

(6) The name and physical business or residence address of each organizer.

2. The information provided by the limited liability company under subdivisions (1) through (6) of subsection 1 of this section shall also be provided for each separate series of the limited liability company authorized to operate under section 347.186.

3. The articles of organization may set forth any other provision, not inconsistent with law or sections 347.010 to 347.187, which are in the operating agreement of the limited liability company.

(L. 1993 S.B. 66 & 20 § 359.718, A.L. 1997 H.B. 655 merged with S.B. 170, A.L. 1998 S.B. 844, A.L. 2004 H.B. 1664, A.L. 2013 H.B. 510)



Section 347.041 Articles of amendment, contents — amendments required, when.

Effective 28 Aug 2004

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.041. Articles of amendment, contents — amendments required, when. — 1. A limited liability company's articles of organization is amended by filing with the secretary articles of amendment, which shall set forth:

(1) The name of the limited liability company;

(2) The date the articles of amendment are filed, and, if the articles of amendment provide that they are not to become effective until a specified date after their filing date, the date that they are to become effective which may not be more than ninety days after their filing date;

(3) If the amendment is required to be filed as a result of the occurrence of any event specified in subdivision (2) of subsection 2 of this section, the nature of the event and the date such event occurred or is to occur;

(4) The amendment to the articles of organization; and

(5) A statement that the amendment is authorized under the operating agreement or is otherwise required to be filed under the provisions of sections 347.010 to 347.187.

2. A limited liability company's articles of organization shall be amended promptly, but in no event more than sixty days after the occurrence of any of the following events:

(1) To reflect any change in management of the limited liability company that was previously vested whether in managers or members;

(2) To reflect a change in the name of the limited liability company; or

(3) To reflect a change in the time set forth in the articles of organization for the limited liability company to dissolve.

3. Except as otherwise provided in the operating agreement, a limited liability company's articles of organization may be amended from time to time in any and as many respects as may be desired so long as its articles of organization contain only such provisions as are contained in the operating agreement at the time of making such amendment.

(L. 1993 S.B. 66 & 20 § 359.720, A.L. 2004 H.B. 1664)



Section 347.043 Restated articles of organization — contents.

Effective 01 Dec 1993, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.043. Restated articles of organization — contents. — 1. A limited liability company may integrate into a single instrument all of the provisions of its articles of organization and amendments thereto, and it may at the same time also further amend or supplement its articles of organization by adopting restated articles of organization as follows:

(1) If the restated articles of organization merely restate and integrate but do not further amend the initial articles of organization, as previously amended or supplemented by any articles, notices or documents that were executed and filed pursuant to sections 347.010 to 347.187, it shall be specifically designated in its heading as "Restated Articles of Organization", together with a statement that it only restates and integrates and does not further amend the provisions of the articles of organization as previously amended or supplemented and there is no discrepancy between those provisions and the provisions of the restated articles, and shall be executed and filed with the secretary; or

(2) If the restated articles restate and integrate and also further amend in any respect the articles of organization, as previously amended or supplemented, it shall be specifically designated in its heading as "Amended and Restated Articles of Organization", and shall be executed and filed with the secretary.

2. Restated articles of organization shall state, either in their heading or in an introductory paragraph, the limited liability company's present name, and, if it has been changed, the name under which it was originally filed and the date of filing of its initial articles of organization.

3. Upon the filing of the restated articles of organization with the secretary, the initial articles, as previously amended or supplemented, shall be superseded. Thereafter, the restated articles of organization, including any further amendment or changes made by the restated articles, shall be the articles of organization, but the original effective date of formation shall remain unchanged.

4. Any amendment or change made in connection with the restatement of the articles of organization shall be subject to any other provision of sections 347.010 to 347.187, not inconsistent with this section, that would apply if separate articles of amendment were filed to make the amendment or change.

(L. 1993 S.B. 66 & 20 § 359.722)

Effective 12-01-93



Section 347.045 Articles of termination — contents.

Effective 01 Dec 1993, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.045. Articles of termination — contents. — When all of the remaining property and assets of a limited liability company have been applied and distributed as provided in section 347.139 or when a domestic limited liability company is not the surviving entity, the articles of organization shall be cancelled by filing articles of termination with the secretary setting forth:

(1) The name of the limited liability company;

(2) The date of filing of its articles of organization;

(3) The reason for filing the articles of termination;

(4) The date the articles of termination are filed, and, if such articles of termination provide that they are not to become effective until a specified date after their filing date, the effective date of such articles of termination, which shall be in no event more than ninety days after their filing date;

(5) That a notice of merger or consolidation or a notice of winding up disclosing the dissolution has been filed with the secretary as provided in section 347.129 or 347.137, as the case may be, and the date on which such notice was filed; and

(6) Any other matters which the members shall determine.

(L. 1993 S.B. 66 & 20 § 359.724)

Effective 12-01-93



Section 347.047 Execution of documents, manner — affirmation.

Effective 28 Aug 2004

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.047. Execution of documents, manner — affirmation. — 1. Unless otherwise provided in sections 347.010 to 347.187, articles, notices or documents permitted or required by sections 347.010 to 347.187 to be filed with the secretary shall be executed in the following manner:

(1) The initial articles of organization shall be executed by the organizer or organizers;

(2) An amended or restated articles of organization, statement of change of registered agent or registered office, notice of merger or consolidation, notice of winding up, articles of termination or other document required or permitted to be filed under sections 347.010 to 347.187 shall be executed by an authorized person or any other person duly authorized under the operating agreement; and

(3) All articles, notices and documents required by sections 347.010 to 347.187 to be filed by a limited liability company which is in the hands of a receiver, trustee, or other court-appointed fiduciary, shall be executed by such fiduciary.

2. The original, amended or restated articles of organization, notice of winding up, notice of merger or consolidation, articles of termination or other document required or permitted to be filed under sections 347.010 to 347.187 may be executed by a person duly authorized under a power of attorney.

3. The execution of any document required by sections 347.010 to 347.187 constitutes an affirmation under the penalties as set out in section 575.040 that the facts stated therein are true and that such person or persons are duly authorized to execute such document or are otherwise required to file such document under sections 347.010 to 347.187.

(L. 1993 S.B. 66 & 20 § 359.725, A.L. 2004 H.B. 1664)



Section 347.048 Affidavit filing required for certain limited liability companies — fees prohibited — failure to file, remedy.

Effective 28 Aug 2017

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.048. Affidavit filing required for certain limited liability companies — fees prohibited — failure to file, remedy. — 1. (1) Any limited liability company that owns and rents or leases real property, or owns unoccupied real property, located within:

(a) Any home rule city with a population of more than four hundred thousand inhabitants which is located in more than one county; or

(b) Any home rule city with more than one hundred sixteen thousand but fewer than one hundred fifty-five thousand inhabitants;

­­

­

(2) Within thirty days following the cessation of management control and responsibility of any natural person named in an affidavit described in this section, the limited liability company shall file a successor affidavit listing the name and street address of a natural person successor.

2. No limited liability company shall be charged a fee for filing an affidavit or successor affidavit required under this section.

3. If a limited liability company required by this section to file an affidavit or a successor affidavit fails or refuses to file such completed affidavit with the appropriate clerk, any person who is adversely affected by the failure or refusal or the home rule city may petition the circuit court in the county where the property is located to direct the execution and filing of such document.

(L. 2001 S.B. 288, A.L. 2017 S.B. 111)



Section 347.049 Failure to execute documents, action to direct execution.

Effective 01 Dec 1993, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.049. Failure to execute documents, action to direct execution. — If a person required by section 347.047 to execute articles, notices or documents required to be filed pursuant to sections 347.010 to 347.187 fails or refuses to do so, any other person who is adversely affected by the failure or refusal may petition the circuit court in the county where the principal place of business or the registered office of the limited liability company is located to direct the execution and filing of such document. If the court finds that it is proper for such document to be executed and filed and that there has been failure or refusal to execute and file such document, it shall order the secretary to file the appropriate document.

(L. 1993 S.B. 66 & 20 § 359.726)

Effective 12-01-93



Section 347.051 Delivery of documents to secretary of state, format, duties.

Effective 28 Aug 2004

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.051. Delivery of documents to secretary of state, format, duties. — 1. The original copy of the articles of organization, an amendment or restatement of such articles, articles of termination, statement of change of registered agent or registered office, or any other statement, document or notice required or permitted to be filed pursuant to sections 347.010 to 347.187, or of any judicial decree requiring the filing of such document under sections 347.010 to 347.187, in a format as prescribed by the secretary of state, shall be delivered to the secretary of state. A person who executes articles or other documents to be filed under sections 347.010 to 347.187 as an agent or fiduciary need not evidence his authority as a prerequisite to filing. If the secretary determines that the documents substantially conform to the filing provisions of sections 347.010 to 347.187, it shall, when all required filing fees have been paid:

(1) Endorse on the accepted signed original the word "Filed", and the date of its acceptance for filing;

(2) The accepted original filing and certificate shall be retained by the secretary of state as a state record and a copy of both shall be returned to the person who submitted said document or the person's representative.

2. Upon the return by the secretary of any articles, notices, documents or judicial decree of amendment marked "Filed", the person or persons executing such documents shall promptly deliver or mail a copy thereof to each member unless the operating agreement provides otherwise.

(L. 1993 S.B. 66 & 20 § 359.728, A.L. 2004 H.B. 1664)



Section 347.053 False statements in documents, action for damages — failure to timely file, civil penalty, waiver — effect.

Effective 01 Dec 1993, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.053. False statements in documents, action for damages — failure to timely file, civil penalty, waiver — effect. — 1. If articles of organization, articles of amendment, a notice of winding up, or a notice of merger or consolidation filed pursuant to sections 347.010 to 347.187 contains a false statement, one who suffers loss by good faith reliance on such statement may recover damages for the loss from the limited liability company and from the person or persons who executed such document, or caused another to execute it on his behalf, knowing the statement to be false at the time such document was executed.

2. If the person or persons required under section 347.047 to execute the articles of amendment fail to file the articles of amendment within the time period prescribed in subsection 2 of section 347.041, the limited liability company and such person or persons shall be assessed by the secretary a civil penalty in the aggregate amount of ten dollars a day for each day the amendment has not been delivered to the secretary, but not to exceed one thousand dollars; except that the secretary may waive the penalty upon showing of reasonable cause for the failure to amend in a timely manner, and in no event shall a penalty be imposed under this section if a proceeding under section 347.049 has been commenced within such time period. Failure to file articles of amendment, a notice of winding up or articles of termination shall not be grounds for imposing liability on any person for the debts and obligations of the limited liability company.

(L. 1993 S.B. 66 & 20 § 359.730)

Effective 12-01-93



Section 347.055 Statement of correction, filed when — contents — execution, effective, when — fee — statement signed.

Effective 28 Aug 2004

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.055. Statement of correction, filed when — contents — execution, effective, when — fee — statement signed. — 1. A domestic or foreign limited liability company may file a statement of correction in a format prescribed by the secretary of state, if the filed document contains an incorrect statement as of the date such document was filed.

2. The statement of correction shall:

(1) State the name of the limited liability company;

(2) State the type of document being corrected;

(3) State the name of the jurisdiction under the law of organization;

(4) Describe the incorrect statement and the reason for the correction;

(5) If the correction is for a foreign liability company with regard to an incorrect name, provide a certificate of existence or document of similar import duly authenticated by the secretary of state or other official having custody of the records in the state or country under whose laws it is registered.

3. Articles of correction are effective on the effective date of the document they correct except as to persons relying on the uncorrected document and adversely affected by the correction. As to those persons, articles of correction are effective when filed.

4. The secretary of state shall collect a filing fee of five dollars upon filing the statement of correction.

5. The statement of correction shall be signed by an authorized person of the limited liability company.

(L. 1993 S.B. 66 & 20 § 359.732, A.L. 2004 H.B. 1664)



Section 347.057 Limitation of liability of member or manager.

Effective 01 Dec 1993, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.057. Limitation of liability of member or manager. — A person who is a member, manager, or both, of a limited liability company is not liable, solely by reason of being a member or manager, or both, under a judgment, decree or order of a court, or in any other manner, for a debt, obligation or liability of the limited liability company, whether arising in contract, tort or otherwise or for the acts or omissions of any other member, manager, agent or employee of the limited liability company.

(L. 1993 S.B. 66 & 20 § 359.734)

Effective 12-01-93



Section 347.059 Actions without authority, liability.

Effective 01 Dec 1993, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.059. Actions without authority, liability. — All persons who assume to act as a limited liability company without authority to do so and without a good faith belief that they have such authority shall be jointly and severally liable for all debts and liabilities incurred by such persons so acting.

(L. 1993 S.B. 66 & 20 § 359.735)

Effective 12-01-93



Section 347.061 Property of company — title.

Effective 01 Dec 1993, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.061. Property of company — title. — 1. Property transferred to or otherwise acquired by a limited liability company becomes property of the limited liability company. A member has no interest in specific limited liability company property.

2. Property may be acquired, held and conveyed in the name of a limited liability company. Any estate in real property may be acquired in the name of the limited liability company and title to any estate so acquired shall vest in the limited liability company itself rather than in the members individually.

3. Subject to subsection 4 of this section:

(1) Property is presumed to be owned by the limited liability company if it is acquired in the name of the limited liability company;

(2) Property is presumed to be owned by the limited liability company if it is purchased with funds of the limited liability company even if it is acquired in the name of a member or other person; and

(3) Property is presumed to be separate property of one or more members or other persons if it is acquired in the name or names of such person or persons without use of funds of the limited liability company even though the property was used for purposes of the business of the limited liability company.

4. Real property and other property held of public record otherwise than in the name of the limited liability company, the ownership of which is customarily publicly recorded, shall not be deemed to be owned by the limited liability company to the prejudice of a person who is not a member and who did not have actual knowledge to the contrary.

(L. 1993 S.B. 66 & 20 § 359.736)

Effective 12-01-93



Section 347.063 Transfer of property — instrument of transfer — claims, effect.

Effective 01 Dec 1993, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.063. Transfer of property — instrument of transfer — claims, effect. — 1. Title to property of the limited liability company that is held in the name of the limited liability company may be transferred by an instrument of transfer executed by any authorized person in the name of the limited liability company.

2. Title to property of the limited liability company that is held in the name of one or more members or managers with an indication in the instrument transferring title to the property to them of their capacity as members or managers of a limited liability company or of the existence of a limited liability company, even if the name of the limited liability company is not indicated, may be transferred by an instrument of transfer executed by the persons in whose name title is held.

3. Property transferred under subsections 1 and 2 of this section may be recovered by the limited liability company if it proves that the act of the person executing the instrument of transfer did not bind the limited liability company under section 347.065, unless the property has been transferred by the initial transferee or a person claiming through the initial transferee to a subsequent transferee who gives value without having notice that the person who executed the instrument of initial transfer lacked authority to bind the limited liability company.

4. Title to property of the limited liability company that is held in the name of one or more persons other than the limited liability company without an indication in the instrument transferring title to the property to them of their capacity as members or managers of a limited liability company or of the existence of a limited liability company, may be transferred free of any claims of the limited liability company or the members by the persons in whose name title is held to a transferee who gives value without having notice that it is property of a limited liability company.

(L. 1993 S.B. 66 & 20 § 359.737)

Effective 12-01-93



Section 347.065 Members deemed to be agents, acts bind company — one or more managers, effect — act in contravention of restriction on authority.

Effective 01 Dec 1993, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.065. Members deemed to be agents, acts bind company — one or more managers, effect — act in contravention of restriction on authority. — 1. Except as provided in subsection 2 of this section, every member is an agent of the limited liability company for the purpose of its business and affairs, and the act of any member, including, but not limited to, the execution of any instrument, for apparently carrying on in the usual way of the business or affairs of the limited liability company of which he is a member binds the limited liability company, unless the member so acting has in fact no authority to act for the limited liability company in the particular matter, and the person with whom he is dealing has knowledge of the fact that the member has no such authority.

2. If the articles of organization provide that management of the limited liability company is vested in one or more managers:

(1) No member, acting solely in his capacity as a member, is an agent of the limited liability company; and

(2) Every manager is an agent of the limited liability company for the purpose of its business and affairs, and the act of any manager for apparently carrying on in the usual way of the business or affairs of the limited liability company of which he is a manager binds the limited liability company, unless the manager so acting has, in fact, no authority to act for the limited liability company in the particular matter, and the person with whom he is dealing has knowledge of the fact that the manager has no such authority.

3. An act of a member or manager which is not apparently for the carrying on the usual way of the business or affairs of the limited liability company does not bind the limited liability company unless authorized in accordance with the terms of the operating agreement, at the time of the transaction or at any other time.

4. No act of a member, manager or other agent of a limited liability company in contravention of a restriction on authority shall bind the limited liability company to persons having knowledge of the restriction.

(L. 1993 S.B. 66 & 20 § 359.738)

Effective 12-01-93



Section 347.067 Binding act after dissolution, manner — unauthorized acts.

Effective 01 Dec 1993, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.067. Binding act after dissolution, manner — unauthorized acts. — 1. After dissolution, an authorized person can bind the limited liability company, except as provided in subsection 2 of this section, as follows:

(1) By any act appropriate for winding up the affairs of the limited liability company or completing transactions unfinished at dissolution; and

(2) By any transaction which, although not authorized, would bind the limited liability company if dissolution had not taken place, if the other party to the transaction:

(a) Had extended credit to the limited liability company within two years prior to the event causing the dissolution and had no knowledge or notice of the dissolution; or

(b) Though such party had not so extended credit, had nevertheless known of the limited liability company prior to dissolution, had no knowledge or notice of dissolution, the fact of dissolution had not been disclosed by a notice of winding up filed pursuant to section 347.137 or a notice of merger or consolidation filed pursuant to section 347.129.

2. The limited liability company is not bound by any unauthorized act of an authorized person after dissolution:

(1) Where the limited liability company is dissolved because it is unlawful to carry on the business, unless the act is appropriate for winding up limited liability company affairs;

(2) Where such authorized person is the subject of a bankruptcy and there is at least one remaining authorized person who is not the subject of a bankruptcy; or

(3) Where the person so dealing with such authorized person has knowledge that such act is not authorized.

(L. 1993 S.B. 66 & 20 § 359.739)

Effective 12-01-93



Section 347.069 Proper party to proceedings by or against company — joinder of proper parties — commencement of proceedings, where proper.

Effective 24 Jun 1997, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.069. Proper party to proceedings by or against company — joinder of proper parties — commencement of proceedings, where proper. — 1. A member, manager, employee, or agent of a limited liability company is not a proper party to proceedings by or against a limited liability company, except where the object is to enforce such person's right against or duty or liability to the limited liability company. Notwithstanding any provision of sections 347.010 to 347.187 to the contrary, any person, including a member, manager, employee or agent of a limited liability company, against whom a claim exists may be joined as a proper party to proceedings by or against a limited liability company to the extent the claim arises out of the transaction or occurrence that is the subject matter of the claim against the limited liability company.

2. Proceedings against a limited liability company shall be commenced either in the county where the cause of action accrued or in any county where such limited liability company shall have or usually keep an office or agent for the transaction of its usual and customary business, or in the county in which the office of the registered agent of the limited liability company is maintained.

(L. 1993 S.B. 66 & 20 § 359.740, A.L. 1997 H.B. 655 merged with S.B. 170)

Effective 6-24-97 (H.B. 655); 5-20-97 (S.B. 170)



Section 347.071 Admission or representation evidence, when.

Effective 01 Dec 1993, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.071. Admission or representation evidence, when. — An admission or representation made by any authorized person concerning limited liability company business or affairs within the scope of his authority as conferred by sections 347.010 to 347.187 is evidence against the limited liability company.

(L. 1993 S.B. 66 & 20 § 359.741)

Effective 12-01-93



Section 347.073 Notice to authorized person of business matter, effect.

Effective 01 Dec 1993, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.073. Notice to authorized person of business matter, effect. — Notice to any authorized person of any matter relating to the business or affairs of the limited liability company, and the knowledge of the authorized person acting in the particular matter, acquired while an authorized person or then present to his mind, and the knowledge of any other authorized person who reasonably could and should have communicated it to the acting authorized person, operate as notice to or knowledge of the limited liability company, except in the case of a fraud on the limited liability company committed by or with the consent of that authorized person.

(L. 1993 S.B. 66 & 20 § 359.742)

Effective 12-01-93



Section 347.075 Company liable, when.

Effective 01 Dec 1993, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.075. Company liable, when. — Where, by any wrongful act or omission or other actionable conduct of any authorized person, acting in the ordinary course of the business of the limited liability company, or otherwise with authority, loss or injury is caused to any person, not being a member in the limited liability company, the limited liability company is liable for all damages permitted by law as a consequence of such actionable conduct.

(L. 1993 S.B. 66 & 20 § 359.743)

Effective 12-01-93



Section 347.077 Misapplication of money, liability.

Effective 01 Dec 1993, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.077. Misapplication of money, liability. — 1. If an authorized person, acting within the scope of his apparent authority, receives money or property of a person who is not a member or manager of the limited liability company and misapplies it, the limited liability company is liable for all damages permitted by law as a consequence of such actionable conduct.

2. If the limited liability company, in the course of its business, receives money or property of a third person and the money or property so received is misapplied by any member or manager while it is in the custody of the limited liability company, the limited liability company is liable for all damages permitted by law as a consequence of such actionable conduct.

(L. 1993 S.B. 66 & 20 § 359.744)

Effective 12-01-93



Section 347.079 Management of company — managers, appointment — consent of members required for certain acts.

Effective 28 Aug 2004

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.079. Management of company — managers, appointment — consent of members required for certain acts. — 1. The articles of organization shall provide how management of the limited liability company will be vested and who shall have the right and authority to manage the affairs of the limited liability company and make all decisions with respect thereto, subject to any provisions in the operating agreement or sections 347.010 to 347.187 restricting or enlarging the management rights or responsibilities of one or more persons or classes of persons.

2. If the articles of organization provide that management of the limited liability company shall be vested in one or more managers, then management of the limited liability company shall be vested in such manager or managers who shall have the right and authority to manage the affairs of the limited liability company and make decisions with respect thereto to the extent provided in the operating agreement, including any provisions therein restricting or enlarging the management rights or responsibilities of one or more persons or classes of persons. The managers of a limited liability company shall be designated in the operating agreement, or designated, appointed or elected by the members in the manner prescribed by the operating agreement, and may be removed or replaced in the manner provided in the operating agreement. Managers need not be members of the limited liability company or individuals unless otherwise required by the operating agreement. If the operating agreement does not provide a manner for designating, appointing, electing, removing or replacing managers, then, the managers of a limited liability company shall be designated, appointed, elected, removed or replaced by the vote of a majority by number of the members and unless earlier removed or resigned, managers shall hold office until their successors have been designated, appointed or elected and qualified.

3. Except as provided in the operating agreement, the affirmative vote, approval or consent of all members shall be required to:

(1) Amend a written operating agreement;

(2) Issue an interest in the limited liability company to any person and admit such person as a member;

(3) Approve a merger or consolidation with another person;

(4) Change the status of the limited liability company from one in which management is vested in the members to one in which management is vested in one or more managers, or vice versa;

(5) Authorize any transaction, agreement or action on behalf of the limited liability company that is unrelated to its purpose as set forth in the articles of organization, that otherwise contravenes the operating agreement or that is not within the usual course of the business of the limited liability company; or

(6) Determine, modify, compromise or release the amount and character of the contributions which a member shall make, or shall promise to make, as the consideration for the issuance of an interest in the limited liability company.

4. Except as provided in the operating agreement, and subject to subsection 3 of this section, the affirmative vote, approval or consent of more than one-half by number of the authorized persons shall be required to decide any matter connected with the business or affairs of the limited liability company.

(L. 1993 S.B. 66 & 20 § 359.745, A.L. 2004 H.B. 1664)



Section 347.081 Operating agreement, contents — policy statement — enforceability, remedies.

Effective 28 Aug 2004

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.081. Operating agreement, contents — policy statement — enforceability, remedies. — 1. The member or members of a limited liability company shall adopt an operating agreement containing such provisions as such member or members may deem appropriate, subject only to the provisions of sections 347.010 to 347.187 and other law. The operating agreement may contain any provision, not inconsistent with law, relating to the conduct of the business and affairs of the limited liability company, its rights and powers, and the rights, powers and duties of its members, managers, agents or employees, including:

(1) Whether the management of the limited liability company shall be vested in one or more members, managers or other persons, and, if so, the powers and authority to be exercised by such persons;

(2) Providing for classes or groups of members having various rights, powers and duties, and providing for the future creation of additional classes or groups of members having relative rights, powers and duties superior or equal to existing classes and groups of members;

(3) The exercise or division of management or voting rights among different classes or groups of members, managers or other persons on a per capita or other basis;

(4) With respect to any matter requiring a vote, approval or consent of members or managers, provisions relating to notice of the time, place or purpose of any meeting at which any matter is to be voted on, waiver of notice, action by consent without a meeting, quorum requirements, authorizations by proxy, or any other matter with respect to the exercise of any voting or approval rights;

(5) Authorizing all or certain persons to execute articles, notices or documents permitted or required by sections 347.010 to 347.187;

(6) Restrictions on the transfer of members' interests in the limited liability company, and options or rights to acquire or sell members' interests in the limited liability company;

(7) The manner in which income, gain, deduction, loss, credit and items thereof are to be allocated to the members; and

(8) Provisions relating to any tax elections to be made by the limited liability company and the authorization of persons to make such elections.

2. It is the policy of sections 347.010 to 347.187 to give the maximum effect to the principle of freedom of contract and to the enforceability of operating agreements.

3. The operating agreement shall be enforceable at law or in equity by any member to the extent provided in applicable law.

4. This section shall not affect any otherwise valid agreement among members of a limited liability company.

(L. 1993 S.B. 66 & 20 § 359.746, A.L. 1997 H.B. 655 merged with S.B. 170, A.L. 2004 H.B. 1664)



Section 347.083 Action or vote without meeting, consent required.

Effective 01 Dec 1993, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.083. Action or vote without meeting, consent required. — Unless otherwise provided in the operating agreement, any action or vote which must be taken at a meeting of the members or managers, as the case may be, may be taken without a meeting if a consent in writing, setting forth the action so taken, is signed by all of the persons entitled to act or vote with respect to such matter. Such consent shall have the same effect as an act or vote of such persons.

(L. 1993 S.B. 66 & 20 § 359.747)

Effective 12-01-93



Section 347.085 Waiver of required notice, effect — attendance at meeting — effect.

Effective 01 Dec 1993, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.085. Waiver of required notice, effect — attendance at meeting — effect. — 1. When, under the provisions of sections 347.010 to 347.187 or under the provisions of the operating agreement of a limited liability company, notice is required to be given to any person, a waiver in writing signed by that person, whether before or after the time stated in it, is equivalent to the giving of notice.

2. A person's attendance at a meeting:

(1) Waives objection to lack of notice or defective notice of the meeting, unless such person at the beginning of the meeting objects to holding the meeting or transacting business at the meeting; and

(2) Waives objection to consideration of a particular matter at the meeting that is not within the purpose or purposes described in the meeting notice, unless such person objects to considering the matter when it is presented.

(L. 1993 S.B. 66 & 20 § 359.748)

Effective 12-01-93



Section 347.088 Standard of duty — extent of liabilities and duties — profit or benefit, duty.

Effective 28 Aug 2004

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.088. Standard of duty — extent of liabilities and duties — profit or benefit, duty. — 1. Except as otherwise provided in the operating agreement an authorized person shall discharge his or her duty under sections 347.010 to 347.187 and the operating agreement in good faith, with the care a corporate officer of like position would exercise under similar circumstances, in the manner a reasonable person would believe to be in the best interest of the limited liability company, and shall not be liable for any such action so taken or any failure to take such action, if he or she performs such duties in compliance with this subsection.

2. To the extent that, at law or equity, a member or manager or other person has duties, including fiduciary duties, and liabilities relating to those duties to the limited liability company or to another member, manager, or other person that is party to or otherwise bound by an operating agreement:

(1) Any such member, manager, or other person acting under the operating agreement shall not be liable to the limited liability company or to any such other member, manager, or other person for the member's, manager's, or other person's good faith reliance on the provisions of the operating agreement; and

(2) The member's, manager's or other person's duties and liabilities may be expanded or restricted by provision in the operating agreement.

3. Except as otherwise provided in the operating agreement, every member or manager, if any, shall account to the limited liability company and hold as trustee for it any profit or benefit derived by such person without the informed consent of more than one-half by number of disinterested managers or members from any transaction connected with the conduct of the business and affairs or the winding up of the limited liability company, or from any personal use by such person of the property of the limited liability company, including confidential or proprietary information of the limited liability company or other matters entrusted to him as a result of his status as manager or member.

4. Except as provided in subsection 2 of this section or the operating agreement, one who is a member of a limited liability company in which management is vested in one or more managers and who is not a manager shall have no duties to the limited liability company or to the other members solely by reason of acting in his capacity as a member.

(L. 1993 S.B. 66 & 20 § 359.749, A.L. 2004 H.B. 1664)



Section 347.090 Reliance by authorized person upon information — discharge of duties.

Effective 01 Dec 1993, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.090. Reliance by authorized person upon information — discharge of duties. — 1. Unless he has knowledge concerning the matter in question that makes such reliance unwarranted, in discharging his duties under the operating agreement, an authorized person is entitled to rely on information, opinions, reports or statements, including financial statements and other financial data, if prepared or presented by:

(1) One or more employees of the limited liability company whom such authorized person reasonably believes to be reliable and competent in the matters presented;

(2) Legal counsel, accountants, or other persons as to matters such authorized person reasonably believes are within such person's professional or expert competence; or

(3) A committee of managers or members of which he is not a constituent, if such authorized person reasonably believes that the committee merits confidence.

2. An authorized person is not liable for any action taken with respect to his duties under the operating agreement, or any failure to take such action, if he performs such duties in compliance with this section.

(L. 1993 S.B. 66 & 20 § 359.750)

Effective 12-01-93



Section 347.091 Items required to be kept at principal place of business — rights of members — failure to deliver items to secretary, penalty.

Effective 01 Dec 1993, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.091. Items required to be kept at principal place of business — rights of members — failure to deliver items to secretary, penalty. — 1. The limited liability company shall keep at its principal place of business, the following:

(1) A current and a past list, setting forth the full name and last known mailing address of each member and manager, if any, set forth in alphabetical order;

(2) A copy of the articles of organization and all articles of amendment thereto, together with executed copies of any powers of attorney pursuant to which any articles have been executed;

(3) Copies of the limited liability company's federal, state and local income tax returns and reports, if any, for the three most recent years or, if such returns and reports were not prepared for any reason, copies of the information and records provided to, or which should have been provided to, the members to enable them to prepare their federal, state and local tax returns for such period;

(4) Copies of any effective written operating agreements, and all amendments thereto, and copies of any written operating agreements no longer in effect;

(5) Copies of any financial statements of the limited liability company for the three most recent years;

(6) Unless contained in a written operating agreement, a writing setting out:

(a) The amount of cash and a statement of the agreed value of other property or services contributed by each member and the times at which or events upon the happening of which any additional contributions agreed to be made by each member are to be made;

(b) Information that would enable a member to determine the relative voting rights of the members on a particular matter if such voting rights are other than on a per capita basis; and

(c) Any events upon the happening of which the limited liability company is to be dissolved and its affairs wound up;

(7) Copies of any written promise by a member to make a contribution to the limited liability company;

(8) Copies of any written consents by the members to the admission of any person as a member of the limited liability company;

(9) Copies of any written consents by the members to continue the limited liability company upon an event of withdrawal of any member;

(10) Copies of any other instruments or documents reflecting matters required to be in writing pursuant to the operating agreement.

2. Each member may:

(1) Inspect and copy during ordinary business hours, at the reasonable request and at the expense of such member, any of the limited liability company records required to be kept by subsection 1 of this section;

(2) From time to time upon reasonable demand, obtain true and full information regarding the state of the business and financial condition of the limited liability company;

(3) Have an accounting of the affairs of the limited liability company whenever circumstances render it just and reasonable.

3. The secretary may request in writing that the limited liability company forward to him a complete copy of the current, past, or both, limited liability company lists kept pursuant to subdivision (1) of subsection 1 of this section without cost to the secretary. Any authorized person who has possession or control of such list and who fails to deliver the list to the secretary within twenty days after receiving written demand therefor may be individually subject to a civil penalty in the amount of fifty dollars per day for each day the list has not been delivered to the secretary, but not to exceed ten thousand dollars, such penalty to be assessed and collected by the secretary, and prosecuted criminally with any resulting conviction being a class A misdemeanor.

4. Failure of the limited liability company to keep any of the records or information required pursuant to this section shall not be grounds for imposing liability on any person for the debts and obligations of the limited liability company.

(L. 1993 S.B. 66 & 20 § 359.751)

Effective 12-01-93



Section 347.093 Member or manager may lend money and transact business.

Effective 01 Dec 1993, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.093. Member or manager may lend money and transact business. — Except as provided in the operating agreement, a member or manager may lend money to and transact business with the limited liability company and, subject to other applicable law, has the same rights and obligations with respect thereto as a person who is not a member or manager.

(L. 1993 S.B. 66 & 20 § 359.752)

Effective 12-01-93



Section 347.095 Claims among managers or members.

Effective 01 Dec 1993, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.095. Claims among managers or members. — Nothing contained in sections 347.079 to 347.090 shall have any application to claims among members, managers, or the limited liability company on the one hand, and persons who assert claims against a member, manager or a limited liability company which do not arise from the claimant's status as a member or manager of that limited liability company.

(L. 1993 S.B. 66 & 20 § 359.753)

Effective 12-01-93



Section 347.097 Interest may issue upon consideration.

Effective 01 Dec 1993, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.097. Interest may issue upon consideration. — An interest in a limited liability company may be issued for the consideration of a contribution or an enforceable promise to make a contribution in the future, or both.

(L. 1993 S.B. 66 & 20 § 359.754)

Effective 12-01-93



Section 347.099 Promises for contribution to be in writing — performance of promise, remedy — cause of action.

Effective 01 Dec 1993, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.099. Promises for contribution to be in writing — performance of promise, remedy — cause of action. — 1. No promise by a member to make a contribution to the limited liability company is enforceable unless set out in a writing signed by the member.

2. Except as provided in the operating agreement, a member or, in the case of a deceased member, that member's personal representative, is obligated to the limited liability company to perform any promise to make a contribution, including a promise to render services, even if the member is unable to perform because of death, disability or any other reason. If a member does not make the required contribution, the member is obligated, at the option of the limited liability company, to contribute cash equal to the value, as stated in the operating agreement or the records required to be kept pursuant to section 347.091, of that portion of the promised contribution that has not been made. The foregoing option shall be in addition to, and not in lieu of, any other rights, including the right to specific performance, that the limited liability company or other members may have against such member under the operating agreement or applicable law.

3. A member's obligation to make a contribution shall not be enforceable by a third-party creditor of the limited liability company or any other member unless the member so obligated to make such contribution has specifically agreed or consented to such enforcement or the limited liability company has assigned such member's obligation to the creditor or creditors seeking to enforce the obligation.

4. Upon the failure of a member to make a promised contribution when due, the limited liability company may enforce such member's obligation by appropriate legal action for damages for breach of contract or for specific performance, and the limited liability company and other members may exercise and enforce such additional rights and remedies as may be provided under the operating agreement in the event of any such failure, subject to the applicable law regarding the enforcement of contracts.

(L. 1993 S.B. 66 & 20 § 359.755)

Effective 12-01-93



Section 347.101 Distributions required, when — manner.

Effective 01 Dec 1993, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.101. Distributions required, when — manner. — 1. Except as provided in section 347.109, a limited liability company shall make distributions of cash or other property to its members before the dissolution and winding up of the limited liability company at the times or upon the happening of the events specified in the operating agreement or, if the operating agreement does not so specify, then at such times as may be approved by a majority of the authorized persons.

2. Distributions of cash or other property to members by a limited liability company before the dissolution and winding up of a limited liability company shall be shared among the members, and among classes of members, in the manner and in the relative priorities provided in the operating agreement. If the operating agreement does not so provide, distributions shall be shared among the members in the following manner:

(1) First, distributions shall be shared among the members in proportion to the amount of cash contributions and the value of other contributions, as stated in the operating agreement or the records required to be kept pursuant to section 347.091, made by them, respectively, until each member has been returned his contributions; and

(2) Second, distributions shall be shared by the members equally.

(L. 1993 S.B. 66 & 20 § 359.756)

Effective 12-01-93



Section 347.103 Dissolution as result of withdrawal of member, distribution — withdrawal in violation of agreement.

Effective 24 Jun 1997, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.103. Dissolution as result of withdrawal of member, distribution — withdrawal in violation of agreement. — 1. If a limited liability company dissolves and winds up its business and affairs as a result of an event of withdrawal of a member, then, except as otherwise provided in the operating agreement, such member and his personal representatives, successors and assigns shall have the rights of an assignee of the withdrawn member's interest in the limited liability company to receive distributions with respect to such interest during and upon completion of winding up, but the limited liability company may, in addition to any remedies otherwise available under applicable law, reduce the amounts distributable with respect to such interest by any damages recoverable against the withdrawn member if such event of withdrawal violated the operating agreement.

2. If the business of a limited liability company is continued following an event of withdrawal of a member, then, except as otherwise provided in the operating agreement, such member shall have the rights of an assignee of the withdrawn member's interest in the limited liability company. The withdrawn member shall be entitled to receive any distributions to which he is entitled upon such event of withdrawal under the provisions of the operating agreement. If the operating agreement does not provide for the amount of or a method for determining the distribution, if any, to which a withdrawn member is entitled, the withdrawn member shall be entitled, except in the case of an event of withdrawal pursuant to subsection 2 of section 347.123, to receive from the** limited liability company, upon demand for such distribution made by or on behalf of such withdrawn member within one hundred eighty days after such event of withdrawal and subject to the limitation set forth in section 347.109, the fair value of such withdrawn member's interest in the limited liability company as of the date of withdrawal based upon such withdrawn member's right to share in distributions from the limited liability company as an ongoing operation. If such demand is not made on a timely basis, the limited liability company may, except as provided in the operating agreement, purchase the withdrawn member's interest in the limited liability company, for the fair value of such withdrawn member's interest in the limited liability company determined as of the date of withdrawal based upon such withdrawn member's right to share in distributions from the limited liability company as an ongoing operation, at any time, upon thirty days' written notice from the limited liability company to the withdrawn member, such withdrawn member's personal representatives, successors or assigns. In any event, if such event of withdrawal violated the operating agreement:

(1) The goodwill of the limited liability company's business shall be excluded in determining the fair value of the withdrawn member's interest;

(2) In addition to any remedies otherwise available under applicable law, the amount payable to the withdrawn member shall be reduced by any damages suffered by the limited liability company or its members as a result of the withdrawn member's breach of the operating agreement; and

(3) The limited liability company may defer payment of the amount the withdrawn member is entitled to receive for such period, and shall secure the same by such collateral, as may be approved by a court, in order to prevent unreasonable hardship to the limited liability company.

3. The provisions of this section apply to all limited liability companies in existence on the effective date of this section*, unless such limited liability company elects otherwise by the written agreement of all its members.

(L. 1993 S.B. 66 & 20 § 359.758, A.L. 1997 H.B. 655 merged with S.B. 170)

*Effective 6-24-97 (H.B. 655); 5-20-97 (S.B. 170)

**Word "the" does not appear in original rolls.



Section 347.105 Distribution, form of.

Effective 01 Dec 1993, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.105. Distribution, form of. — Except as otherwise provided in the operating agreement, a member, regardless of the nature of his contribution, has no right to demand and receive any distribution from a limited liability company in any form other than cash. Except as provided in the operating agreement, a member may not be compelled to accept a distribution of any property other than cash from the limited liability company unless the members receive undivided ownership interests therein that are in the same proportions as they would have shared in a cash distribution equal to the value of such property at the time of distribution.

(L. 1993 S.B. 66 & 20 § 359.762)

Effective 12-01-93



Section 347.107 Remedies of member entitled to distribution.

Effective 01 Dec 1993, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.107. Remedies of member entitled to distribution. — At the time a member becomes entitled to receive a distribution in accordance with sections 347.010 to 347.187 and the operating agreement, that member has the status of, and is entitled to, all remedies available to a creditor of the limited liability company with respect to the distribution.

(L. 1993 S.B. 66 & 20 § 359.764)

Effective 12-01-93



Section 347.109 Limitations upon distributions — date of measurement of effective distributions — wrongful distribution, liability, contribution.

Effective 24 Jun 1997, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.109. Limitations upon distributions — date of measurement of effective distributions — wrongful distribution, liability, contribution. — 1. A limited liability company shall not make any distribution to one or more members with respect to their interests in the limited liability company, and no member shall be entitled to receive any such distribution, to the extent that, after giving effect to the distribution:

(1) The limited liability company would not be able to pay its debts as they became due in the usual course of business; or

(2) The limited liability company's total assets would be less than the sum of its total liabilities to which such assets are subject plus, unless the operating agreement provides otherwise, the amount that would be needed, if the limited liability company were to be dissolved at the time of the distribution, to satisfy the preferential rights upon dissolution of members whose rights to receive distributions are superior under the operating agreement to the rights of the members receiving the distribution, except that, for purposes of making such determination, liabilities to members or former members in their status as such shall be excluded.

2. The limited liability company may base a determination that its distribution is not prohibited under subsection 1 of this section on:

(1) Financial statements prepared on the basis of generally accepted accounting principles and practices that are reasonable under the circumstances; or

(2) A fair valuation or other method that is reasonable under the circumstances.

3. The effective distribution under subsection 1 of this section is measured as of:

(1) The date the distribution is authorized, if the distribution in fact occurs within one hundred twenty days after the date of authorization; or

(2) The date the payment is made, if it occurs more than one hundred twenty days after the date of authorization.

4. If a member shall receive any distribution with respect to his interest in a limited liability company in violation of this section or the operating agreement, such member and the person or persons who are vested with authority under the operating agreement to make distributions to the members and who knowingly authorized or permitted such distribution to the member shall be liable, for a period of three years following the date of the distribution, to the limited liability company for the value of the wrongful distribution, but only to the extent necessary to discharge the limited liability company's liabilities incurred prior to the date of such distribution. If more than one such person who authorized or permitted such wrongful distribution is held liable therefor pursuant to this subsection, each such person shall be entitled to contribution from the other persons who are held so liable therefor pursuant to this subsection.

(L. 1993 S.B. 66 & 20 § 359.765, A.L. 1997 H.B. 655 merged with S.B. 170)

Effective 6-24-97 (H.B. 655); 5-20-97 (S.B. 170)



Section 347.111 Allocation of profits or losses, manner.

Effective 01 Dec 1993, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.111. Allocation of profits or losses, manner. — The profits or losses of a limited liability company shall be allocated among the members, and among classes of members, in the manner provided in the operating agreement. If the operating agreement does not so provide, profits shall be allocated among the members in the amount and manner of any losses previously allocated to the members to the extent not previously offset by allocations of profit and then according to the manner in which they share in distributions which exceed the repayment of their contributions, and losses shall be allocated among the members according to the respective contributions which they have made and promised to make in the future.

(L. 1993 S.B. 66 & 20 § 359.766)

Effective 12-01-93



Section 347.113 Members — additional members.

Effective 01 Dec 1993, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.113. Members — additional members. — 1. A person is a member at the time the limited liability company is formed if such person is identified as a member in and signs, in person or by an attorney in fact, or otherwise becomes a party to the operating agreement.

2. A person may be admitted as an additional member by signing, in person or by an attorney in fact, or otherwise becoming a party to the operating agreement and by complying with the applicable terms and conditions of the operating agreement or, if the operating agreement does not so provide, upon the written consent of all members; or in the case of an assignee of the interest of a member who has the power, as provided in the operating agreement, to grant the assignee the right to become a member, upon the exercise of that power in compliance with any conditions limiting the exercise thereof.

(L. 1993 S.B. 66 & 20 § 359.768)

Effective 12-01-93



Section 347.115 Interest in company is personal property, assignability, distributions, pledge of security interest, effect — rights of assignee — liability of assignor.

Effective 01 Dec 1993, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.115. Interest in company is personal property, assignability, distributions, pledge of security interest, effect — rights of assignee — liability of assignor. — 1. The interest of a member in a limited liability company is personal property and, except as provided in the operating agreement, may be assigned in whole or in part. An assignment of an interest does not entitle the assignee to participate in the management of the business and affairs of the limited liability company or to become or to exercise the rights of a member, except as provided in section 347.113. An assignee that has not become a member shall only be entitled to receive, to the extent assigned, the share of distributions and profits, including distributions representing the return of contributions, to which the assignor would otherwise be entitled with respect to the assigned interest. Unless otherwise provided in the operating agreement, a member shall not cease to be a member as a result of the pledge, encumbrancing or the granting of a security interest in the interest of such member in the limited liability company.

2. An assignee who has become a member has, to the extent assigned, the rights and powers, and is subject to the restrictions and liabilities, of a member under the articles of organization, the operating agreement and sections 347.010 to 347.187. An assignee who becomes a member is liable for any obligations of his assignor to make contributions.

3. Unless otherwise provided in the operating agreement, if an assignee of an interest in a limited liability company becomes a member, the assignor is not released from his liability to the limited liability company under section 347.099 or section 347.109 without the written consent of all members.

(L. 1993 S.B. 66 & 20 § 359.770)

Effective 12-01-93



Section 347.117 Effect of death or incompetence of member, assignability of interest — business organization as member, dissolution, assignability of interest.

Effective 01 Dec 1993, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.117. Effect of death or incompetence of member, assignability of interest — business organization as member, dissolution, assignability of interest. — 1. Unless otherwise provided in the operating agreement, if a member who is an individual dies or a court of competent jurisdiction judges the member to be incompetent to manage his or her person or property, the member's executor, administrator, guardian, conservator, or other legal representative shall have any power the member had to give his assignee the right to become a member and all of the rights of an assignee of the member's interest.

2. If a member is a corporation, partnership, limited liability company, trust or other entity and is dissolved or terminated, its legal representative or successor shall have any power the member had to give his assignee the right to become a member and all of the rights of an assignee of the member's interest.

(L. 1993 S.B. 66 & 20 § 359.772)

Effective 12-01-93



Section 347.119 Judgment creditor of member, charge of member's interest with payment of unsatisfied judgment.

Effective 01 Dec 1993, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.119. Judgment creditor of member, charge of member's interest with payment of unsatisfied judgment. — On application to a court of competent jurisdiction by any judgment creditor of a member, the court may charge the member's interest in the limited liability company with payment of the unsatisfied amount of the judgment with interest. To the extent so charged, the judgment creditor has only the rights of an assignee of the member's interest. Sections 347.010 to 347.187 do not deprive any member of the benefit of any exemption laws applicable to his interest in the limited liability company.

(L. 1993 S.B. 66 & 20 § 359.774)

Effective 12-01-93



Section 347.121 Withdrawal of member, how effected — withdrawal in violation of operating agreement — consequences of withdrawal.

Effective 24 Jun 1997, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.121. Withdrawal of member, how effected — withdrawal in violation of operating agreement — consequences of withdrawal. — 1. A member may withdraw from a limited liability company at the time or upon the events specified in writing in the operating agreement, or at any time upon giving ninety days' prior written notice of withdrawal to the other members but, if the withdrawal violates a written provision in the operating agreement, the limited liability company may recover from the withdrawing member damages for breach of the operating agreement and offset the damages against the amount otherwise distributable to the withdrawing member in accordance with section 347.103.

2. Except as otherwise provided in the operating agreement, upon the occurrence of an event of withdrawal of a member, the withdrawn member shall have no further duty to the limited liability company except for the duty to account to the limited liability company for any profit or benefit derived by such person without the informed consent of more than one-half by number of disinterested managers or members from any transaction connected with the conduct of the business and affairs of the limited liability company prior to the event of withdrawal, or from any personal use by such person of the property of the limited liability company, including confidential or proprietary information of the limited liability company or other matters entrusted to such person as a result of such member's status as a manager or member.

3. Except as otherwise provided in the operating agreement, upon the withdrawal of a member, the withdrawn member shall have no further right to participate in the management and affairs of the limited liability company and shall have only the rights of an assignee of the withdrawn member's interest in the limited liability company.

(L. 1993 S.B. 66 & 20 § 359.775, A.L. 1997 H.B. 655 merged with S.B. 170)

Effective 6-24-97 (H.B. 655); 5-20-97 (S.B. 170)



Section 347.123 Cessation of membership, events of withdrawal.

Effective 01 Dec 1993, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.123. Cessation of membership, events of withdrawal. — A person ceases to be a member of a limited liability company upon the happening of any of the following events of withdrawal:

(1) The member withdraws from the limited liability company as provided in section 347.121;

(2) Unless otherwise provided in the operating agreement or by the specific written consent of all members at the time, the member assigns all of his interest in the limited liability company;

(3) The member is expelled as a member in accordance with the operating agreement;

(4) Unless otherwise provided in the operating agreement or by the specific written consent of all members at the time, the member:

(a) Makes an assignment for the benefit of creditors;

(b) Is the subject of a bankruptcy;

(c) Files a petition or answer seeking for himself any reorganization, arrangement, composition, readjustment, liquidation, or similar relief under any statute, law or regulation or files an answer or other pleading admitting or failing to contest the material allegations of a petition filed against him in a proceeding of such nature; or

(d) Seeks, consents to or acquiesces in the appointment of a trustee, receiver or liquidator of the member or of all or any substantial part of his property;

(5) Unless otherwise provided in the operating agreement or by the specific written consent of all members at the time, one hundred twenty days after the commencement of any proceeding against the member seeking reorganization, arrangement, composition, readjustment, liquidation, dissolution or similar relief under any statute, law or regulation, the proceeding has not been dismissed, or if within ninety days after the appointment without his consent or acquiescence of a trustee, receiver or liquidator of the member or of all or any substantial part of his property, the appointment is not vacated or stayed, or within ninety days after the expiration of any such stay, the appointment is not vacated;

(6) In the case of a member who is a natural person:

(a) His death; or

(b) The entry by a court of competent jurisdiction adjudicating him incompetent to manage his person or his estate;

(7) In the case of a member that is a trust, the termination of the trust or a distribution of its entire interest in the limited liability company but not merely the substitution of a new trustee;

(8) In the case of a member that is a general or limited partnership, the dissolution and commencement of winding up of the partnership or a distribution of its entire interest in the limited liability company;

(9) In the case of a member that is a corporation, the filing of articles of dissolution, or their equivalent, for the corporation or revocation of its charter or a distribution of its entire interest in the limited liability company;

(10) In the case of a member that is an estate, the distribution by the fiduciary of the estate's entire interest in the limited liability company; or

(11) In the case of a member that is a limited liability company, the filing of articles of dissolution or termination, or their equivalent, for the limited liability company or a distribution of its entire interest in the limited liability company.

(L. 1993 S.B. 66 & 20 § 359.776)

Effective 12-01-93



Section 347.125 Partnership, limited partnership, or registered limited liability partnerships may convert to limited liability company — articles of organization, contents — title to property, effect — creditors rights, effect.

Effective 24 Jun 1997, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.125. Partnership, limited partnership, or registered limited liability partnerships may convert to limited liability company — articles of organization, contents — title to property, effect — creditors rights, effect. — 1. A general or limited partnership formed under the laws of this state may convert to a limited liability company by filing articles of organization that meet the requirements of section 347.039 and include the following:

(1) The name of the former general partnership or limited partnership;

(2) In the case of a limited partnership, the date and place of filing of the initial certificate of limited partnership of the former limited partnership and any application for registration as a limited liability limited partnership; and

(3) In the case of a general partnership, the date of filing of any fictitious name registration of the former general partnership or any application for registration as a limited liability partnership.

2. Nothing in this section shall be construed to require, or deemed to constitute, a dissolution of the general partnership or limited partnership prior to its conversion to a limited liability company as permitted in this section.

3. When a general partnership or limited partnership is converted to a limited liability company pursuant to this section, the title to any real or personal property or any interest therein and all rights, privileges, powers, debts, causes of action vested in the former partnership shall be deemed to be transferred to and vested in such limited liability company without further act or deed. Confirmatory deeds, assignments or similar instruments to evidence the transfer may be executed and delivered at any time in the name of the partnership to the limited liability company.

4. When a general partnership or limited partnership is converted to a limited liability company pursuant to this section, all duties, debts, liens, liabilities and rights of creditors as against the former partnership and its partners shall continue without impairment and shall attach to the limited liability company. Any existing claim, action or proceeding pending by or against the partnership or its partners may be prosecuted to judgment as if the conversion had not taken place, or against the limited liability company to the same extent as if such duties, debts, liens and liabilities had been incurred or contracted by it. A judgment against the partnership constitutes a lien against the limited liability company and may be enforced against the limited liability company.

5. In the case of a conversion of a general or limited partnership to a limited liability company pursuant to this section, the fictitious name registration, certificate of limited partnership of the general or limited partnership and any application for registration as a limited liability partnership or limited liability limited partnership shall be deemed cancelled by the filing of the articles of organization by the secretary of state pursuant to this section.

(L. 1993 S.B. 66 & 20 § 359.777, A.L. 1997 H.B. 655 merged with S.B. 170)

Effective 6-24-97 (H.B. 655); 5-20-97 (S.B. 170)



Section 347.127 Merger or consolidation of limited liability companies — merger or consolidation of partnerships, companies, trusts, corporations, and other associations.

Effective 01 Dec 1993, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.127. Merger or consolidation of limited liability companies — merger or consolidation of partnerships, companies, trusts, corporations, and other associations. — 1. A domestic limited liability company may merge or consolidate with or into one or more limited liability companies formed under the laws of this state or any other jurisdiction, and such domestic limited liability company or foreign limited liability company by agreement between the parties to the merger or consolidation, shall provide for the surviving entity, as provided in sections 347.127 to 347.135.

2. A domestic limited liability company may merge or consolidate with one or more general partnerships or domestic or foreign limited partnerships, limited liability companies, trusts, business trusts, corporations, real estate investment trusts and other associations or business entities at least one of which is not a limited liability, as provided in sections 347.700 to 347.735.

(L. 1993 S.B. 66 & 20 § 359.778)

Effective 12-01-93



Section 347.128 Agreement of merger or consolidation.

Effective 24 Jun 1997, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.128. Agreement of merger or consolidation. — Each limited liability company party to a merger or consolidation as described in subsection 1 of section 347.121 shall enter into a written agreement of merger or consolidation. The agreement of merger or consolidation shall set forth:

(1) The name and state or country of organization of each of the limited liability companies party to the merger or consolidation and the name of the surviving limited liability company into which each other limited liability company proposes to merge or the new limited liability company into which each of the limited liability companies propose to consolidate;

(2) The terms and conditions of the merger or consolidation;

(3) The manner and basis of converting the interests in each limited liability company party to the merger or consolidation into interests of the surviving or new limited liability company or of any other person, or, in whole or in part, into cash or other property;

(4) In the case of a merger, such amendments to the organizational documents of the surviving limited liability company, as are desired to be effected by the merger, or a statement that no such amendments are desired;

(5) In the case of a consolidation, all statements required to be set forth in the articles of organization of the new limited liability company; and

(6) Such other provisions relating to the proposed merger or consolidation as are deemed necessary or desirable by the parties to the merger or consolidation.

(L. 1997 H.B. 655 merged with S.B. 170)

Effective 6-24-97 (H.B. 655); 5-20-97 (S.B. 170)



Section 347.129 Notice of merger or consolidation, filing, contents — execution — notice of abandonment, contents — effective date of merger or consolidation of foreign companies.

Effective 28 Aug 2004

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.129. Notice of merger or consolidation, filing, contents — execution — notice of abandonment, contents — effective date of merger or consolidation of foreign companies. — 1. The surviving limited liability company in the merger or the new limited liability company in the consolidation shall file a notice of the merger or consolidation with the secretary which shall set forth:

(1) The name of each party to the merger or consolidation;

(2) The effective date of the merger or consolidation which may not exceed ninety days after the filing of the notice of merger or consolidation;

(3) The name of the surviving limited liability company in the merger or the new limited liability company in the consolidation and the state of its formation;

(4) A statement that the merger or consolidation was authorized and approved by the members of each party to the merger or consolidation in accordance with the laws of the jurisdiction where it was organized;

(5) If applicable, the address of the registered office and the name of the registered agent at such office for the surviving or new limited liability company;

(6) In the case of a merger in which a domestic limited liability company is the surviving limited liability company, such amendments to the articles of organization of the surviving limited liability company as are desired to be effected by the merger, or, if no such amendments or changes are desired, a statement that the articles of organization of the surviving limited liability company shall not be amended as a result of the merger;

(7) In the case of a consolidation in which a domestic limited liability company is the continuing limited liability company, the articles of organization of the new domestic limited liability company shall be set forth in an attachment to the notice of consolidation;

(8) A statement that the executed agreement of merger or consolidation is on file at the principal place of business of the surviving or new limited liability company, stating the address of the principal place of business; and

(9) A statement that a copy of the agreement of merger or consolidation will be furnished by the surviving or new entity, on request and without cost, to any member of any entity that is a party to the merger or consolidation.

2. The notice of the merger or consolidation shall be executed by at least one authorized person of the domestic limited liability company and one authorized agent, or its equivalent, for the other party to the merger or consolidation who is duly authorized to execute such notice.

3. In the event the merger or consolidation is not consummated for any reason, the domestic limited liability company shall promptly file a notice of the abandonment of the merger or consolidation with the secretary which shall set forth:

(1) The name of each party to the merger or consolidation;

(2) The date the notice of merger or consolidation was filed with the secretary; and

(3) A statement that the merger or consolidation was not consummated and has been abandoned.

4. If the surviving or new limited liability company is a foreign limited liability company, the effective date of such merger or consolidation shall be the date on which the same becomes effective in the state of domicile of such surviving or new limited liability company; provided a document from the state of domicile of the surviving limited liability company in the case of merger or the case of consolidation certifying that the merger or consolidation has become effective in such state shall be a requirement for the merger or consolidation becoming effective in this state.

(L. 1993 S.B. 66 & 20 § 359.780, A.L. 1997 H.B. 655 merged with S.B. 170, A.L. 2004 H.B. 1664)



Section 347.131 Effective date of merger or consolidation.

Effective 28 Aug 2004

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.131. Effective date of merger or consolidation. — A merger or consolidation with a domestic survivor or new domestic limited liability company is effective as of the later of:

(1) The date the secretary files the notice of merger or consolidation for record; or

(2) The date set forth in the notice of merger or consolidation, not to exceed ninety days after the notice of merger or consolidation is accepted for filing.

(L. 1993 S.B. 66 & 20 § 359.782, A.L. 2004 H.B. 1664)



Section 347.133 Consummation of merger or consolidation, effects — required filings.

Effective 24 Jun 1997, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.133. Consummation of merger or consolidation, effects — required filings. — Consummation of a merger or consolidation shall have the following effects:

(1) The separate existence of each party to the merger or consolidation, except the surviving entity, ceases;

(2) The assets of each party to the merger or consolidation, including any legacies that it would have been capable of taking, transfer to, vest in and devolve on the surviving entity without further act or deed. Confirmatory deeds, assignments or similar instruments to evidence the transfer may be executed and delivered at any time in the name of the transferring party to the agreement of merger or consolidation by its last acting members or managers, authorized officers or other authorized agents or by the appropriate members, managers, authorized officers or other authorized agents of the surviving entity;

(3) The surviving entity is liable for all the debts and obligations of each nonsurviving party to the merger or consolidation. Any existing claim, action or proceeding pending by or against any nonsurviving party to the merger or consolidation may be prosecuted to judgment as if the merger or consolidation had not taken place, or, on motion of the surviving entity or any party, the surviving entity may be substituted as a party to the claim, action or proceeding. A judgment against the nonsurviving party to the merger or consolidation constitutes a lien on the surviving entity;

(4) A merger or consolidation does not impair the rights of creditors or any liens on the property of any foreign or domestic person party to the merger or consolidation;

(5) In the case of a merger, the articles of organization of any surviving domestic limited liability company shall be amended to the extent provided in the notice of merger and the articles of organization of each other domestic limited liability company shall be deemed cancelled by the filing of the notice of merger by the secretary of state;

(6) In the case of a consolidation, the statements set forth in the agreement or articles of consolidation and which are required or permitted to be set forth in the organizational documents of the new entity shall be deemed to be the original organizational documents of the new entity and the organizational documents of each other domestic constituent entity shall be deemed cancelled by the filing of the notice of consolidation by the secretary of state; and

(7) The interests in each limited liability company party to the merger or consolidation that are to be converted or exchanged into interests, cash, obligations or other property pursuant to the terms of the agreement of merger or consolidation shall be so converted or exchanged. The former holders of such interests, cash, obligations or other property shall be entitled only to the rights provided in the agreement of merger or consolidation or the rights otherwise provided by law.

(L. 1993 S.B. 66 & 20 § 359.784, A.L. 1997 H.B. 655 merged with S.B. 170)

Effective 6-24-97 (H.B. 655); 5-20-97 (S.B. 170)



Section 347.135 Surviving entity of merger as natural person, statement of service of process — appointment of secretary as agent.

Effective 01 Dec 1993, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.135. Surviving entity of merger as natural person, statement of service of process — appointment of secretary as agent. — If, following a merger or consolidation involving one or more domestic limited liability companies, the surviving entity is a person, who is not organized under the laws of this state, there shall be included in the notice of merger or consolidation filed pursuant to section 347.129 a statement that the surviving entity agrees that it may be served with process in the state of Missouri in any action, suit, or proceeding for the enforcement of any obligation of the domestic limited liability company or companies that arose before the merger or consolidation, irrevocably appointing the secretary as its agent to accept service of process in any such action, suit or proceeding and specifying the address to which a copy of the process shall be mailed to it by the secretary.

(L. 1993 S.B. 66 & 20 § 359.785)

Effective 12-01-93



Section 347.137 Dissolution of company, events — notice of winding up.

Effective 28 Aug 2007

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.137. Dissolution of company, events — notice of winding up. — 1. A domestic limited liability company shall be dissolved upon the occurrence of any of the following:

(1) Upon the happening of the events specified in the operating agreement or in the articles of organization;

(2) Upon the written consent of all members;

(3) Except as otherwise provided in the operating agreement, an event of withdrawal of a member, if a majority, by number, of the remaining members agree within ninety days after the occurrence of the event of withdrawal to dissolve the limited liability company;

(4) At any time there are no members; provided, that the limited liability company is not dissolved and is not required to be wound up if:

(a) Unless otherwise provided in the operating agreement, within ninety days or such other period as is provided for in the operating agreement after the occurrence of the event that terminated the continued membership of the last remaining member, the personal representative, statutory or otherwise, of the last remaining member agrees in writing to continue the limited liability company and to the admission of such personal representative of such member or its nominee or designee to the limited liability company as a member, effective as of the occurrence of the event that terminated the continued membership of the last remaining member; provided, that the operating agreement may provide that the personal representative, statutory or otherwise, of the last remaining member shall be obligated to agree in writing to continue the limited liability company and to the admission of such personal representative of such member or its nominee or designee to the limited liability company as a member, effective as of the occurrence of the event that terminated the continued membership of the last remaining member; or

(b) A member is admitted to the limited liability company in the manner provided for in the operating agreement, effective as of the occurrence of the event that terminated the continued membership of the last remaining member, within ninety days or such other period as is provided for in the limited liability company agreement after the occurrence of the event that terminated the continued membership of the last remaining member, under a provision of the operating agreement that specifically provides for the admission of a member to the limited liability company after there is no longer a remaining member of the limited liability company;

(5) Entry of a decree of dissolution under section 347.143; or

(6) When the limited liability company is not the surviving entity in a merger or consolidation.

2. As soon as possible following the occurrence of any of the events specified in subdivisions (1) to (5) of subsection 1 of this section effecting the dissolution of the limited liability company, the limited liability company shall file a notice of winding up with the secretary which discloses the dissolution of the limited liability company and the commencement of winding up of its business and affairs.

(L. 1993 S.B. 66 & 20 § 359.786, A.L. 1997 H.B. 655 merged with S.B. 170, A.L. 2000 S.B. 896, A.L. 2007 H.B. 431)



Section 347.139 Effect of dissolution — acts required, distribution of assets — members or trustees.

Effective 01 Dec 1993, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.139. Effect of dissolution — acts required, distribution of assets — members or trustees. — 1. Upon the dissolution of a limited liability company, the limited liability company shall cease to carry on its business, except insofar as may be necessary or appropriate for the winding up of its business, but its separate existence shall continue until articles of termination have been filed with the secretary or until a decree terminating the limited liability company has been entered by a court of competent jurisdiction.

2. After its dissolution, the limited liability company shall do all other acts required to liquidate its business and affairs; proceed to collect its assets; pay, satisfy, or discharge its liabilities and obligations or make adequate provisions for the payment or discharge thereof; convey and dispose of such of its properties which are not to be distributed in kind to its members; and its assets shall be applied and distributed in the following order:

(1) If there are sufficient assets therefor, to creditors, including members who are creditors, to the extent permitted by law, in satisfaction of liabilities of the limited liability company other than liabilities for distributions to members under section 347.101 or 347.103. If there are insufficient assets, such claims and obligations shall be paid or provided for according to their priority and, among claims and obligations of equal priority, ratably to the extent of assets available therefor;

(2) Except as provided in the operating agreement, to members and former members in satisfaction of liabilities for distributions under section 347.101 or 347.103; and

(3) Except as provided in the operating agreement, to the members in the manner provided in section 347.101.

3. Upon the filing of the articles of termination as provided in section 347.045, the existence of the limited liability company shall cease, except for the purpose of suits, other proceedings and appropriate action as provided in sections 347.010 to 347.187. The authorized person or authorized persons at the time of termination, or the survivors of them or, if none, the members at the time of termination shall thereafter be trustees for the members and creditors of the terminated limited liability company and* as such shall have authority to distribute or convey any of the limited liability company's assets or its property discovered after termination, and to take such other action as may be necessary on behalf of and in the name of such terminated limited liability company. Except as provided in section 347.141, actions by or against the dissolved limited liability company brought for the purpose of collecting or settling assets or liabilities or claims discovered after termination may be brought or instituted in the name of the limited liability company.

(L. 1993 S.B. 66 & 20 § 359.787)

Effective 12-01-93

*Word "and" does not appear in original rolls.



Section 347.141 Disposition of claims after dissolution — notice of dissolution, requirements — barred claims — notice of winding up, disposition of unknown claims — barred claims — enforcement of claims — fraudulent intent defined.

Effective 28 Aug 2000

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.141. Disposition of claims after dissolution — notice of dissolution, requirements — barred claims — notice of winding up, disposition of unknown claims — barred claims — enforcement of claims — fraudulent intent defined. — 1. A dissolved limited liability company may dispose of the known claims against it in accordance with subsections 1 and 2 of this section. The dissolved limited liability company shall notify its known claimants in writing of the dissolution at any time after its effective date. The written notice must do all of the following:

(1) Describe information that must be included in a claim;

(2) Provide a mailing address where a claim may be sent;

(3) State the deadline, which may not be fewer than ninety days from the effective date of the written notice, by which the dissolved limited liability company must receive the claim; and

(4) State that the claim will be barred if not received by the deadline.

2. Notwithstanding other provisions of law, including laws regarding permissibility of third-party claims, to the contrary, a claim against a limited liability company dissolved without fraudulent intent is barred if either of the following occurs:

(1) A claimant who was given written notice under subsection 1 of this section does not deliver the claim to the dissolved limited liability company by the deadline; or

(2) A claimant whose claim was rejected by the dissolved limited liability company does not commence a proceeding to enforce the claim within one hundred and twenty days from the effective date of the rejection notice.

­­

­

3. A dissolved limited liability company may dispose of the unknown claims against it by filing a notice of winding up in accordance with subsections 3 and 4 of this section. The notice of winding up shall meet all of the following requirements:

(1) Be published one time in a newspaper of general circulation in the county where the dissolved limited liability company's principal office, or if not in this state, its registered office, is or was located;

(2) Be published one time in a publication of statewide circulation whose audience is primarily persons engaged in the practice of law in this state and which is published not less than four times per year;

(3) Be published one time in the Missouri Register;

(4) Contain a request that persons with claims against the limited liability company present them in accordance with the notice of winding up;

(5) Describe the information that must be included in a claim and provide a mailing address where the claim may be sent; and

(6) State that a claim against the limited liability company will be barred unless a proceeding to enforce the claim is commenced within three years after the publication of the notice.

4. Notwithstanding other provisions of law, including laws regarding permissibility of third-party claims, to the contrary, if a limited liability company dissolved without fraudulent intent files a notice of winding up in accordance with subsection 2 of section 347.137 and publishes such notice in accordance with subsection 3 of this section, the claim of each of the following claimants is barred unless the claimant commences a proceeding to enforce the claim against the dissolved limited liability company within three years after the date the notice of winding up is filed or published, whichever occurs later:

(1) A claimant who did not receive written notice under subsection 1 of this section;

(2) A claimant whose claim was timely sent to the dissolved limited liability company but not acted on; or

(3) A claimant whose claim is contingent or based on an event occurring after the effective date of dissolution.

5. A claim may be enforced under this section in either of the following ways:

(1) Against the dissolved limited liability company, to the extent of its undistributed assets; or

(2) If the assets have been distributed in liquidation, against a member of the dissolved limited liability company to the extent of the member's pro rata share of the claim or the limited liability company assets distributed to the member in liquidation, whichever is less, but a member's total liability for all claims under this section shall not exceed the total amount of assets distributed to the member in liquidation.

6. For purposes of this section, "fraudulent intent" shall be established if it is shown that the sole or primary purpose of the dissolution was to defraud members, creditors or others.

7. Notwithstanding any other provision of this chapter to the contrary, except as provided in subsection 8 of this section, a claim against a limited liability company dissolved pursuant to this chapter for which claim the limited liability company has a contract of insurance which will indemnify the limited liability company for any adverse result from such claim:

(1) Is not subject to the provisions of subsections 1 to 6 of this section and may not be barred by compliance with subsections 1 to 6 of this section;

(2) May be asserted at any time within the statutory period otherwise provided by law for such claims;

(3) May be asserted against, and service of process had upon, the dissolved limited liability company for whom the court, at the request of the party bringing the suit, shall appoint a defendant ad litem.

8. Judgments obtained in suits filed and prosecuted pursuant to subsection 7 of this section shall only be enforceable against one or more contracts of insurance issued to the limited liability company, its officers, directors, agents, servants or employees, indemnifying them, or any of them, against such claims.

(L. 1993 S.B. 66 & 20 § 359.788, A.L. 1997 H.B. 655 merged with S.B. 170, A.L. 1999 S.B. 278, A.L. 2000 S.B. 896)



Section 347.143 Involuntary dissolution, decree, action by attorney general, grounds — action upon application by member.

Effective 01 Dec 1993, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.143. Involuntary dissolution, decree, action by attorney general, grounds — action upon application by member. — 1. A limited liability company may be dissolved involuntarily by a decree of the circuit court for the county in which the registered office of the limited liability company is situated in an action filed by the attorney general when it is established that the limited liability company:

(1) Has procured its articles of organization through fraud;

(2) Has exceeded or abused the authority conferred upon it by law;

(3) Has carried on, conducted, or transacted its business in a fraudulent or illegal manner; or

(4) By the abuse of its powers contrary to the public policy of the state, has become liable to be dissolved.

2. On application by or for a member, the circuit court for the county in which the registered office of the limited liability company is located may decree dissolution of a limited liability company whenever it is not reasonably practicable to carry on the business in conformity with the operating agreement.

(L. 1993 S.B. 66 & 20 § 359.789)

Effective 12-01-93



Section 347.145 Action for involuntary dissolution, where commenced — service of process, publication.

Effective 01 Dec 1993, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.145. Action for involuntary dissolution, where commenced — service of process, publication. — 1. Every action for the involuntary dissolution of a limited liability company brought by the attorney general shall be commenced either in the circuit court of the county in which the registered office of the limited liability company is located or, if no such address is on file with the secretary, in the circuit court of Cole County. Summons shall issue and be served as in other civil actions.

2. If process is returned "not found", the attorney general shall cause publication to be made as in other civil cases in a newspaper of general circulation in the county where the registered office of the limited liability company is located, containing a notice of the pendency of the action, the title of the court, the title of the action, and the date on or after which default may be entered. The attorney general may include in one notice the names of any number of limited liability companies against which actions are then pending in the same court. The attorney general shall cause a copy of such notice to be mailed to the registered agent of the limited liability company as shown on the records of the secretary within ten days after the first publication thereof.

3. The certificate of the attorney general of the mailing of the notice shall be prima facie evidence of such notice. Such notice shall be published at least once a week for two successive weeks, and the first publication may begin at any time after the summons has been returned. Unless a limited liability company has been served with summons, no default shall be taken against it earlier than thirty days after the first publication of the notice.

(L. 1993 S.B. 66 & 20 § 359.790)

Effective 12-01-93



Section 347.147 Right to wind up upon dissolution — authorization.

Effective 01 Dec 1993, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.147. Right to wind up upon dissolution — authorization. — Unless otherwise provided in the operating agreement, upon the dissolution of the limited liability company, the member or members who have not wrongfully dissolved the limited liability company or the legal representative of the last surviving member, not bankrupt, have, if management is vested in the members, the right to wind up the limited liability company affairs or, if management is vested in one or more managers, the right to authorize such manager or managers to undertake any act appropriate for winding up the affairs of the limited liability company or completing transactions unfinished at dissolution, except that any member, his legal representative or his assignee, upon cause shown, may obtain winding up by the court.

(L. 1993 S.B. 66 & 20 § 359.795)

Effective 12-01-93



Section 347.149 Court may liquidate assets, when.

Effective 01 Dec 1993, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.149. Court may liquidate assets, when. — The court shall have full power to liquidate the assets and business of a limited liability company:

(1) In an action by a creditor, after dissolution of the limited liability company, when the claim of the creditor has been reduced to judgment and an execution thereon returned unsatisfied and it is established that the limited liability company is insolvent;

(2) Upon application by a limited liability company, or for cause shown, by a member, after dissolution, to have its liquidation continued under the supervision of the court;

(3) In an action filed by the attorney general after the issuance of a decree of dissolution for any of the causes provided in subsection 1 of section 347.143; or

(4) In an action filed by any member after the issuance of a decree of dissolution as provided in subsection 2 of section 347.143.

(L. 1993 S.B. 66 & 20 § 359.798)

Effective 12-01-93



Section 347.151 Foreign limited liability company, conflict of laws.

Effective 01 Dec 1993, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.151. Foreign limited liability company, conflict of laws. — Subject to the constitution of this state:

(1) The laws of the state or other jurisdiction under which a foreign limited liability company is organized govern its organization and internal affairs and the liability of its members; and

(2) A foreign limited liability company may not be denied registration by reason of any difference between those laws and the laws of this state.

(L. 1993 S.B. 66 & 20 § 359.800)

Effective 12-01-93



Section 347.153 Foreign company, registration required — application, contents, fee.

Effective 28 Aug 2013

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.153. Foreign company, registration required — application, contents, fee. — 1. Before transacting business in this state, a foreign limited liability company shall register in a format prescribed by the secretary unless otherwise exempt under subdivision (5) of subsection 5 of section 347.163. In order to register, a foreign limited liability company shall pay the required filing fee and shall submit to the secretary an application for registration as a foreign limited liability company signed on its behalf by a manager, member or other authorized agent and setting forth:

(1) The name of the foreign limited liability company and, if different, the name under which it proposes to register and transact business in this state;

(2) The jurisdiction in which it was formed and date of its formation;

(3) The purpose of the foreign limited liability company or the general character of the business it proposes to transact in this state;

(4) The name and physical address of its registered agent and registered office in this state, which office and agent shall be subject to the same rights and limitations as provided in sections 347.030 and 347.033;

(5) A statement that the secretary is appointed the agent of the foreign limited liability company for service of process if the limited liability company fails to maintain a registered agent in this state or if the agent cannot be found or served with the exercise of reasonable diligence;

(6) The address of the office required to be maintained in the jurisdiction of its organization by the laws of that jurisdiction or, if not so required, of the principal office of the foreign limited liability company;

(7) A certificate of existence or a document of similar import duly authenticated by the secretary of state or other official having custody of the records in the state or country under whose laws it is registered; and

(8) A current certificate of good standing/existence from the secretary of state's office in the state of domicile, such document should be dated within sixty calendar days from filing.

2. The information provided by the foreign limited liability company under subdivisions (1) through (8) of subsection 1 of this section shall also be provided for each separate series of the limited liability company authorized to operate under section 347.186.

(L. 1993 S.B. 66 & 20 § 359.802, A.L. 1998 S.B. 844, A.L. 2004 H.B. 1664, A.L. 2013 H.B. 510)



Section 347.155 Proper application for registration, duties of secretary.

Effective 28 Aug 2004

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.155. Proper application for registration, duties of secretary. — If the secretary finds that an application for registration conforms to law and all requisite fees have been paid:

(1) The secretary shall endorse on the accepted application the word "Filed", and the month, day and year of the filing thereof; and

(2) The accepted filing shall be retained in the secretary of state's records and a copy of the accepted filing and certificate of registration shall be returned to the person who submitted the document or that person's representative.

(L. 1993 S.B. 66 & 20 § 359.804, A.L. 2004 H.B. 1664)



Section 347.157 Name of foreign company regulated.

Effective 01 Dec 1993, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.157. Name of foreign company regulated. — A foreign limited liability company may register with the secretary under any name, whether or not it is the name under which it is registered in its jurisdiction of organization, that could be registered by a domestic limited liability company.

(L. 1993 S.B. 66 & 20 § 359.805)

Effective 12-01-93



Section 347.160 Amended certificates of registration required for certain foreign companies, when — additional information required, due date — fee.

Effective 28 Aug 2004

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.160. Amended certificates of registration required for certain foreign companies, when — additional information required, due date — fee. — 1. A foreign limited liability company authorized to transact business in the state shall obtain an amended certificate of registration from the secretary of state if it changes:

(1) The name of the limited liability company;

(2) The state or country of its registration.

2. The amendment shall include a certificate of existence or document of similar import duly authenticated by the secretary of state or other official having custody of the records in the state or country under whose laws it is registered, such document should be dated within sixty calendar days from filing for acceptance.

3. The fee for filing an amended certificate of registration shall be twenty dollars.

(L. 2004 H.B. 1664)



Section 347.161 Cancellation, articles of.

Effective 28 Aug 2004

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.161. Cancellation, articles of. — A foreign limited liability company may cancel its registration by filing with the secretary articles of cancellation signed on its behalf by a manager, member or other authorized agent. A cancellation does not terminate the authority of the secretary to accept service of process on the foreign limited liability company with respect to causes of action arising out of the transactions of business in this state.

(L. 1993 S.B. 66 & 20 § 359.808, A.L. 2004 H.B. 1664)



Section 347.163 Failure to comply with registration requirements, penalty — no maintenance of action — validity of contracts — liability for debts — causes of action — activities not constituting transaction of business — foreign corporations and partnerships — construction.

Effective 28 Aug 1998

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.163. Failure to comply with registration requirements, penalty — no maintenance of action — validity of contracts — liability for debts — causes of action — activities not constituting transaction of business — foreign corporations and partnerships — construction. — 1. Every foreign limited liability company now transacting business in or which may hereafter transact business in this state which shall neglect or fail to comply with the provisions of section 347.153 shall be subject to a fine of not less than one thousand dollars. If the secretary is advised that a foreign limited liability company is transacting business within this state in contravention of sections 347.010 to 347.187, the secretary shall report the fact to the prosecuting attorney of any county in which the limited liability company is transacting business, and the prosecuting attorney shall, as soon thereafter as is practical, institute proceedings to recover the fine prescribed in this section. In addition to such penalty, no foreign limited liability company failing to comply with sections 347.010 to 347.187 may maintain any suit or action, either legal or equitable, in any of the courts of this state, upon any demand, whether arising out of contract or tort, while the requirements of sections 347.010 to 347.187 have not been met.

2. The failure of a foreign limited liability company to register in this state does not impair the validity of any contract or act of the foreign limited liability company or prevent the foreign limited liability company from defending any action, suit or proceeding in any court of this state.

3. A member of a foreign limited liability company is not liable for any debts, obligations or liabilities of the foreign limited liability company solely by reason of having transacted business in this state without registration.

4. A foreign limited liability company, by transacting business in this state without registration, shall be subject to the provisions of sections 506.500 to 506.520 with respect to causes of actions arising out of the transaction of business in this state.

5. Without excluding other activities which may not constitute transacting business in this state, a foreign limited liability company shall not be considered to be transacting business in this state, for purposes of sections 347.010 to 347.187, by reason of carrying on in this state any one or more of the following activities:

(1) Maintaining or defending any action or suit or any administrative or arbitration proceeding, or effecting the settlement thereof or the settlement of claims or disputes;

(2) Holding meetings of its members or carrying on other activities concerning its internal affairs;

(3) Maintaining bank accounts;

(4) Borrowing money or creating evidence of debt, mortgage or lien on or other security interest in real or personal property;

(5) Securing or collecting debts or enforcing any rights in properties securing the same;

(6) Transacting any business in interstate commerce; or

(7) Conducting an isolated transaction completed within a period of thirty days and not in the course of a number of repeated transactions of a like nature.

6. A foreign corporation, as defined in section 351.015 or section 355.066, shall not be deemed to be transacting business in this state for the purposes of section 351.572 solely for the reason that it is a member of a limited liability company.

7. A foreign limited partnership or foreign registered limited liability limited partnership, as defined in section 359.011, shall not be deemed to be transacting business in this state for the purposes of section 359.551 solely for the reason that it is a member of a limited liability company.

8. A foreign limited liability company as defined in sections 347.010 to 347.187 shall not be deemed to be transacting business in this state for the purposes of this section, solely for the reason that it is a member of a limited liability company.

9. A foreign registered limited liability partnership, as defined in section 358.020, shall not be deemed to be transacting business in this state for the purposes of section 351.572 solely for the reason that it is a member of a limited liability company.

10. The provisions of this section do not apply in determining the context or activities which may subject a foreign limited liability company to service of process, suit, taxation or regulation under any other statute of this state.

(L. 1993 S.B. 66 & 20 § 359.810, A.L. 1998 H.B. 1228 merged with S.B. 680 merged with S.B. 844)



Section 347.165 Cause of action authorized.

Effective 01 Dec 1993, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.165. Cause of action authorized. — The secretary may bring an action to restrain a foreign limited liability company from transacting business in this state in violation of sections 347.010 to 347.187.

(L. 1993 S.B. 66 & 20 § 359.812)

Effective 12-01-93



Section 347.167 Service of process, venue.

Effective 01 Dec 1993, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.167. Service of process, venue. — Service on a foreign limited liability company shall be as provided in section 347.033. Venue of actions against foreign limited liability companies shall be as provided in section 347.069.

(L. 1993 S.B. 66 & 20 § 359.814)

Effective 12-01-93



Section 347.169 Affirmation, penalties of perjury.

Effective 28 Aug 2004

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.169. Affirmation, penalties of perjury. — Execution of an application or a certificate by a foreign limited liability company constitutes an affirmation by the person who signed it under the penalties set out in section 575.040 that the facts stated therein are true and that the person so signing has the authority to execute such application or certificate.

(L. 1993 S.B. 66 & 20 § 359.815, A.L. 2004 H.B. 1664)



Section 347.171 Action by member, conditions.

Effective 01 Dec 1993, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.171. Action by member, conditions. — A member may bring an action in the right of the limited liability company to recover a judgment in its favor if all of the following conditions are met:

(1) The plaintiff does not have the authority under the provisions of the operating agreement to cause the limited liability company to sue in its own right;

(2) The plaintiff has made demand on the authorized person or persons having the authority to cause the limited liability company to institute such action requesting that such persons cause the limited liability company to sue in its own right;

(3) The persons with such authority have refused to bring the action or, after adequate time to consider the demand, have failed to respond to such demand; and

(4) The plaintiff is a member of the limited liability company at the time of bringing the action, and was a member of the limited liability company at the time of the transaction of which he complains, or his status as a member of the limited liability company thereafter devolved upon him by operation of law or pursuant to the terms of the operating agreement from a person who was a member at such time.

(L. 1993 S.B. 66 & 20 § 359.816)

Effective 12-01-93



Section 347.173 Derivative action — complaint.

Effective 01 Dec 1993, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.173. Derivative action — complaint. — In a derivative action, the complaint shall set forth with particularity the effort of the plaintiff to secure initiation of the action by the persons who would otherwise have the authority to cause the limited liability company to sue in its own right.

(L. 1993 S.B. 66 & 20 § 359.818)

Effective 12-01-93



Section 347.175 Derivative action — attorney's fees.

Effective 01 Dec 1993, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.175. Derivative action — attorney's fees. — If a derivative action is successful, in whole or in part, or if anything is received by the plaintiff as a result of a judgment, compromise or settlement of an action or claim, the court may award the plaintiff reasonable expenses, including reasonable attorney's fees, and shall direct him to remit to the limited liability company the remainder of those proceeds received by him.

(L. 1993 S.B. 66 & 20 § 359.820)

Effective 12-01-93



Section 347.177 Construction of law — estoppel — agency — equity — no impairment of obligation of contract.

Effective 01 Dec 1993, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.177. Construction of law — estoppel — agency — equity — no impairment of obligation of contract. — 1. Sections 347.010 to 347.187 shall be so applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of sections 347.010 to 347.187 among the states enacting it.

2. The rule that statutes in derogation of the common law are to be strictly construed shall have no application to sections 347.010 to 347.187.

3. The law of estoppel shall apply to sections 347.010 to 347.187.

4. The law of agency shall apply under sections 347.010 to 347.187.

5. In any case not provided for in sections 347.010 to 347.187, the rules of law and equity shall govern.

6. Sections 347.010 to 347.187 shall not be construed so as to impair the obligations of any contract existing on August 28, 1993, nor to affect any action or proceedings begun or right accrued prior to August 28, 1993.

(L. 1993 S.B. 66 & 20 § 359.822)

Effective 12-01-93



Section 347.179 Fees.

Effective 28 Aug 2014

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.179. Fees. — 1. The secretary shall charge and collect:

(1) For filing the original articles of organization, a fee of one hundred dollars;

(2) For filing the original articles of organization online, in an electronic format prescribed by the secretary of state, a fee of forty-five dollars;

(3) Applications for registration of foreign limited liability companies and issuance of a certificate of registration to transact business in this state, a fee of one hundred dollars;

(4) Amendments to and restatements of articles of limited liability companies to application for registration of a foreign limited liability company or any other filing otherwise provided for, a fee of twenty dollars;

(5) Articles of termination of limited liability companies or cancellation of registration of foreign limited liability companies, a fee of twenty dollars;

(6) For filing notice of merger or consolidation, a fee of twenty dollars;

(7) For filing a notice of winding up, a fee of twenty dollars;

(8) For issuing a certificate of good standing, a fee of five dollars;

(9) For a notice of the abandonment of merger or consolidation, a fee of twenty dollars;

(10) For furnishing a copy of any document or instrument, a fee of fifty cents per page;

(11) For accepting an application for reservation of a name, or for filing a notice of the transfer or cancellation of any name reservation, a fee of twenty dollars;

(12) For filing a statement of change of address of registered office or registered agent, or both, a fee of five dollars;

(13) For any service of notice, demand, or process upon the secretary as resident agent of a limited liability company, a fee of twenty dollars, which amount may be recovered as taxable costs by the party instituting such suit, action, or proceeding causing such service to be made if such party prevails therein;

(14) For filing an amended certificate of registration a fee of twenty dollars; and

(15) For filing a statement of correction a fee of five dollars.

2. Fees mandated in subdivisions (1) and (2) of subsection 1 of this section and for application for reservation of a name in subdivision (11) of subsection 1 of this section shall be waived if an organizer who is listed as a member in the operating agreement of the limited liability company is a member of the Missouri National Guard or any other active duty military, resides in the state of Missouri, and provides proof of such service to the secretary of state.

(L. 1993 S.B. 66 & 20 § 359.825, A.L. 2004 H.B. 1664, A.L. 2009 H.B. 481, A.L. 2014 S.B. 600)



Section 347.181 Law to apply to interstate and international commerce.

Effective 01 Dec 1993, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.181. Law to apply to interstate and international commerce. — To the fullest extent permitted by law, the provisions of sections 347.010 to 347.187 shall apply to commerce with foreign nations and among the several states for all purposes including the determination of the nature and extent of the rights and obligations of a limited liability company organized hereunder and the liability of its members and managers.

(L. 1993 S.B. 66 & 20 § 359.826)

Effective 12-01-93



Section 347.183 Additional duties of secretary.

Effective 28 Aug 2009

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.183. Additional duties of secretary. — In addition to the other powers of the secretary established in sections 347.010 to 347.187, the secretary shall, as is reasonably necessary to enable the secretary to administer sections 347.010 to 347.187 efficiently and to perform the secretary's duties, have the following powers including, but not limited to:

(1) The power to examine the books and records of any limited liability company to which sections 347.010 to 347.187 apply, and it shall be the duty of any manager, member or agent of such limited liability company having possession or control of such books and records to produce such books and records for examination on demand of the secretary or his designated employee; except that no person shall be subject to any criminal prosecution on account of any matter or thing which may be disclosed by examination of any limited liability company books and records, which they may produce or exhibit for examination; or on account of any other matter or thing concerning which they may make any voluntary and truthful statement in writing to the secretary or his designated employee. All facts obtained in the examination of the books and records of any limited liability company, or through the voluntary sworn statement of any manager, member, agent or employee of any limited liability company, shall be treated as confidential, except insofar as official duty may require the disclosure of same, or when such facts are material to any issue in any legal proceeding in which the secretary or his designated employee may be a party or called as witness, and, if the secretary or his designated employee shall, except as provided in this subdivision, disclose any information relative to the private accounts, affairs, and transactions of any such limited liability company, he shall be guilty of a class C misdemeanor. If any manager, member or registered agent in possession or control of such books and records of any such limited liability company shall refuse a demand of the secretary or his designated employee, to exhibit the books and records of such limited liability company for examination, such person shall be guilty of a class B misdemeanor;

(2) The power to cancel or disapprove any articles of organization or other filing required under sections 347.010 to 347.187, if the limited liability company fails to comply with the provisions of sections 347.010 to 347.187 by failing to file required documents under sections 347.010 to 347.187, by failing to maintain a registered agent, by failing to pay the required filing fees, by using fraud or deception in effecting any filing, by filing a required document containing a false statement, or by violating any section or sections of the criminal laws of Missouri, the federal government or any other state of the United States. Thirty days before such cancellation shall take effect, the secretary shall notify the limited liability company with written notice, either personally or by certified mail, deposited in the United States mail in a sealed envelope addressed to such limited liability company's last registered agent in office, or to one of the limited liability company's members or managers. Written notice of the secretary's proposed cancellation to the limited liability company, domestic or foreign, shall specify the reasons for such action. The limited liability company may appeal this notice of proposed cancellation to the circuit court of the county in which the registered office of such limited liability company is or is proposed to be situated by filing with the clerk of such court a petition setting forth a copy of the articles of organization or other relevant documents and a copy of the proposed written cancellation thereof by the secretary, such petition to be filed within thirty days after notice of such cancellation shall have been given, and the matter shall be tried by the court, and the court shall either sustain the action of the secretary or direct him to take such action as the court may deem proper. An appeal from the circuit court in such a case shall be allowed as in civil action. The limited liability company may provide information to the secretary that would allow the secretary to withdraw the notice of proposed cancellation. This information may consist of, but need not be limited to, corrected statements and documents, new filings, affidavits and certified copies of other filed documents;

(3) The power to rescind cancellation provided for in subdivision (2) of this section upon compliance with either of the following:

(a) The affected limited liability company provides the necessary documents and affidavits indicating the limited liability company has corrected the conditions causing the proposed cancellation or the cancellation; or

(b) The limited liability company provides the correct statements or documentation that the limited liability company is not in violation of any section of the criminal code; and

(4) The power to charge late filing fees for any filing fee required under sections 347.010 to 347.187 and the power to impose civil penalties as provided in section 347.053. Late filing fees shall be assessed at a rate of ten dollars for each thirty-day period of delinquency;

(5) (a) The power to administratively cancel an articles of organization if the limited liability company's period of duration stated in articles of organization expires.

(b) Not less than thirty days before such administrative cancellation shall take effect, the secretary shall notify the limited liability company with written notice, either personally or by mail. If mailed, the notice shall be deemed delivered five days after it is deposited in the United States mail in a sealed envelope addressed to such limited liability company's last registered agent and office or to one of the limited liability company's managers or members.

(c) If the limited liability company does not timely file an articles of amendment in accordance with section 347.041 to extend the duration of the limited liability company, which may be any number of years or perpetual, or demonstrate to the reasonable satisfaction of the secretary that the period of duration determined by the secretary is incorrect, within sixty days after service of the notice is perfected by posting with the United States Postal Service, then the secretary shall cancel the articles of organization by signing an administrative cancellation that recites the grounds for cancellation and its effective date. The secretary shall file the original of the administrative cancellation and serve a copy on the limited liability company as provided in section 347.051.

(d) A limited liability company whose articles of organization has been administratively cancelled continues its existence but may not carry on any business except that necessary to wind up and liquidate its business and affairs under section 347.147 and notify claimants under section 347.141.

(e) The administrative cancellation of an articles of organization does not terminate the authority of its registered agent.

(6) (a) The power to rescind an administrative cancellation and reinstate the articles of organization.

(b) Except as otherwise provided in the operating agreement, a limited liability company whose articles of organization has been administratively cancelled under subdivision (5) of this section may file an articles of amendment in accordance with section 347.041 to extend the duration of the limited liability company, which may be any number or perpetual.

(c) A limited liability company whose articles of organization has been administratively cancelled under subdivision (5) of this section may apply to the secretary for reinstatement. The applicant shall:

a. Recite the name of the limited liability company and the effective date of its administrative cancellation;

b. State that the grounds for cancellation either did not exist or have been eliminated, as applicable, and be accompanied by documentation satisfactory to the secretary evidencing the same;

c. State that the limited liability company's name satisfies the requirements of section 347.020;

d. Be accompanied by a reinstatement fee in the amount of one hundred dollars, or such greater amount as required by state regulation, plus any delinquent fees, penalties, and other charges as determined by the secretary to then be due.

(d) If the secretary determines that the application contains the information and is accompanied by the fees required in paragraph (c) of this subdivision and that the information and fees are correct, the secretary shall rescind the cancellation and prepare a certificate of reinstatement that recites his or her determination and the effective date of reinstatement, file the original articles of organization, and serve a copy on the limited liability company as provided in section 347.051.

(e) When the reinstatement is effective, it shall relate back to and take effect as of the effective date of the administrative cancellation of the articles of organization and the limited liability company may continue carrying on its business as if the administrative cancellation had never occurred.

(f) In the event the name of the limited liability company was reissued by the secretary to another entity prior to the time application for reinstatement was filed, the limited liability company applying for reinstatement may elect to reinstate using a new name that complies with the requirements of section 347.020 and that has been approved by appropriate action of the limited liability company for changing the name thereof.

(g) If the secretary denies a limited liability company's application for reinstatement following administrative cancellation of the articles of organization, he or she shall serve the limited liability company as provided in section 347.051 with a written notice that explains the reason or reasons for denial.

(h) The limited liability company may appeal a denial of reinstatement as provided for in subdivision (2) of this section.

(7) Subdivision (6) of this section shall apply to any limited liability company whose articles of organization was cancelled because such limited liability company's period of duration stated in the articles of organization expired on or after August 28, 2003.

(L. 1993 S.B. 66 & 20 § 359.828, A.L. 2009 H.B. 481 merged with S.B. 217)



Section 347.185 Member's interest not security.

Effective 01 Dec 1993, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.185. Member's interest not security. — It shall be rebuttably presumed that a member's interest in a limited liability company in which management is not vested in one or more managers is not a security for purposes of any and all laws of this state regulating the sale or exchange of securities.

(L. 1993 S.B. 66 & 20 § 359.830)

Effective 12-01-93



Section 347.186 Designated series of members, managers, or limited liability interests permitted — requirements.

Effective 28 Aug 2013

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.186. Designated series of members, managers, or limited liability interests permitted — requirements. — 1. An operating agreement may establish or provide for the establishment of a designated series of members, managers, or limited liability company interests having separate rights, powers, or duties with respect to specified property or obligations of the limited liability company or profits and losses associated with specified property or obligations. To the extent provided in the operating agreement, any such series may have a separate business purpose or investment objective.

2. (1) Notwithstanding any other provisions of law to the contrary, the debts, liabilities, and obligations incurred, contracted for, or otherwise existing with respect to a particular series shall be enforceable against the assets of such series only, and not against the assets of the limited liability company generally or any other series thereof. Such particular series shall be deemed to have possession, custody, and control only of the books, records, information, and documentation related to such series and not of the books, records, information, and documentation related to the limited liability company as a whole or any other series thereof if all of the following apply:

(a) The operating agreement creates one or more series;

(b) Separate and distinct records are maintained for or on behalf of any such series;

(c) The assets associated with any such series, whether held directly or indirectly, including through a nominee or otherwise, are accounted for separately from the other assets of the limited liability company or of any other series;

(d) The operating agreement provides for the limitations on liabilities of a series described in this subdivision;

(e) Notice of the limitation on liabilities of a series described in this subdivision is included in the limited liability company's articles of organization; and

(f) The limited liability company has filed articles of organization that separately identify each series which is to have limited liability under this section.

(2) With respect to a particular series, unless otherwise provided in the operating agreement, none of the debts, liabilities, obligations, and expenses incurred, contracted for or otherwise existing with respect to a limited liability company generally, or any other series thereof, shall be enforceable against the assets of such series, subject to the provisions of subdivision (1) of this subsection.

(3) Compliance with paragraphs (e) and (f) of subdivision (1)* of this subsection shall constitute notice of such limitation of liability of a series.

(4) A series with limited liability shall be treated as a separate entity to the extent set forth in the articles of organization. Each series with limited liability may, in its own name, contract, hold title to assets, grant security interests, sue and be sued, and otherwise conduct business and exercise the powers of a limited liability company under this chapter. The limited liability company and any of its series may elect to consolidate its operations as a single taxpayer to the extent permitted under applicable law, elect to work cooperatively, elect to contract jointly, or elect to be treated as a single business for the purposes of qualification or authorization to do business in this or any other state. Such elections shall not affect the limitation of liability set forth in this section except to the extent that the series have specifically accepted joint liability by contract.

3. Except in the case of a foreign limited liability company that has adopted a name that is not the name under which it is registered in its jurisdiction of organization, as permitted under sections 347.153 and 347.157, the name of the series with limited liability is required to contain the entire name of the limited liability company and be distinguishable from the names of the other series set forth in the articles of organization. In the case of a foreign limited liability company that has adopted a name that is not the name under which it is registered in its jurisdiction of organization, as permitted under sections 347.153 and 347.157, the name of the series with limited liability must contain the entire name under which the foreign limited liability company has been admitted to transact business in this state.

4. (1) (a) Upon filing of articles of organization setting forth the name of each series with limited liability, in compliance with section 347.037 or amendments under section 347.041, the series' existence shall begin.

(b) Each copy of the articles of organization stamped "Filed" and marked with the filing date shall be conclusive evidence that all required conditions have been met and that the series has been or shall be legally organized and formed under this section and is notice for all purposes of all other facts required to be set forth therein.

(c) The name of a series with limited liability under this section may be changed by filing articles of amendment with the secretary of state pursuant to section 347.041, identifying the series whose name is being changed and the new name of such series. If not the same as the limited liability company, the names of the members of a member-managed series or of the managers of a manager-managed series may be changed by an amendment to the articles of organization with the secretary of state.

(d) A series with limited liability under this section may be dissolved by filing with the secretary of state articles of amendment pursuant to section 347.041 identifying the series being dissolved or by the dissolution of the limited liability company as provided in section 347.045. Except to the extent otherwise provided in the operating agreement, a series may be dissolved and its affairs wound up without causing the dissolution of the limited liability company. The dissolution of a series established in accordance with subsection 2 of this section shall not affect the limitation on liabilities of such series provided by subsection 2 of this section. A series is terminated and its affairs shall be wound up upon the dissolution of the limited liability company under section 347.045.

(e) Articles of organization, amendment, or termination described under this subdivision may be executed by the limited liability company or any manager, person, or entity designated in the operating agreement for the limited liability company.

(2) If different from the limited liability company, the articles of organization shall list the names of the members for each series if the series is member-managed or the names of the managers if the series is manager-managed.

(3) A series of a limited liability company shall be deemed to be in good standing as long as the limited liability company is in good standing.

(4) The registered agent and registered office for the limited liability company appointed under section 347.033 shall serve as the agent and office for service of process for each series in this state.

5. (1) An operating agreement may provide for classes or groups of members or managers associated with a series having such relative rights, powers, and duties as an operating agreement may provide and may make provision for the future creation of additional classes or groups of members or managers associated with the series having such relative rights, powers, and duties as may from time to time be established, including rights, powers, and duties senior and subordinate to or different from existing classes and groups of members or managers associated with the series.

(2) A series may be managed either by the member or members associated with the series or by the manager or managers chosen by the members of such series, as provided in the operating agreement. Unless otherwise provided in an operating agreement, the management of a series shall be vested in the members associated with such series.

(3) An operating agreement may grant to all or certain identified members or managers, or to a specified class or group of the members or managers associated with a series, the right to vote separately or with all or any class or group of the members or managers associated with the series, on any matter. An operating agreement may provide that any member or class or group of members associated with a series shall have no voting rights or ability to otherwise participate in the management or governance of such series, but any such member or class or group of members are owners of the series.

(4) Except as modified in this section, the provisions of this chapter which are generally applicable to limited liability companies and their managers, members, and transferees shall be applicable to each particular series with respect to the operation of such series.

(5) Except as otherwise provided in an operating agreement, any event specified in this chapter or in an operating agreement that causes a manager to cease to be a manager with respect to a series shall not, in itself, cause such manager to cease to be a manager of the limited liability company or with respect to any other series thereof.

(6) Except as otherwise provided in an operating agreement, any event specified in this chapter or in an operating agreement that causes a member to cease to be associated with a series shall not, in itself, cause such member to cease to be associated with any other series, terminate the continued membership of a member in the limited liability company, or cause the termination of the series, regardless of whether such member was the last remaining member associated with such series.

(7) An operating agreement may impose restrictions, duties, and obligations on members of the limited liability company or any series thereof as a matter of internal governance, including, without limitation, those with regard to:

(a) Choice of law, forum selection, or consent to personal jurisdiction;

(b) Capital contributions;

(c) Restrictions on, or terms and conditions of, the transfer of membership interests;

(d) Restrictive covenants, including noncompetition, nonsolicitation, and confidentiality provisions;

(e) Fiduciary duties; and

(f) Restrictions, duties, or obligations to or for the benefit of the limited liability company, other series thereof, or their affiliates.

6. (1) If a limited liability company with the ability to establish series does not register to do business in a foreign jurisdiction for itself and its series, a series of a limited liability company may itself register to do business as a limited liability company in the foreign jurisdiction in accordance with the laws of the foreign jurisdiction.

(2) If a foreign limited liability company, as permitted in the jurisdiction of its organization, has established a series having separate rights, powers, or duties and has limited the liabilities of such series so that the debts, liabilities, and obligations incurred, contracted for, or otherwise existing with respect to a particular series are enforceable against the assets of such series only, and not against the assets of the limited liability company generally or any other series thereof, or so that the debts, liabilities, obligations, and expenses incurred, contracted for, or otherwise existing with respect to the limited liability company generally or any other series thereof are not enforceable against the assets of such series, then the limited liability company, on behalf of itself or any of its series, or any of its series on its own behalf may register to do business in this state in accordance with this chapter. The limitation of liability shall also be stated on the application for registration. As required under section 347.153, the registration application filed shall identify each series being registered to do business in the state by the limited liability company. Unless otherwise provided in the operating agreement, the debts, liabilities, and obligations incurred, contracted for, or otherwise existing with respect to a particular series of such a foreign limited liability company shall be enforceable against the assets of such series only and not against the assets of the foreign limited liability company generally or any other series thereof, and none of the debts, liabilities, obligations, and expenses incurred, contracted for, or otherwise existing with respect to such a foreign limited liability company generally or any other series thereof shall be enforceable against the assets of such series.

7. Nothing in sections 347.039, 347.153, or 347.186 shall be construed to alter existing Missouri statute or common law providing any cause of action for fraudulent conveyance, including but not limited to chapter 428, or any relief available under existing law that permits a challenge to limited liability.

(L. 2013 H.B. 510)

*Words "subparagraphs (e) and (f) of paragraph (1) of subdivision 1" appear in original rolls.



Section 347.187 Classification for purposes of taxation — treatment.

Effective 24 Jun 1997, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.187. Classification for purposes of taxation — treatment. — 1. A limited liability company created pursuant to sections 347.010 to 347.187 or entering the state pursuant to sections 347.010 to 347.187 and its authorized persons, or their equivalent, shall have the duty to withhold and pay such taxes as are imposed by the laws of this state or any political subdivision thereof on a basis consistent with such limited liability company's classification pursuant to Section 7701 of the Internal Revenue Code of 1986, as amended.

2. Solely for the purposes of chapter 143, chapter 144, and chapter 288, a limited liability company and its members shall be classified and treated on a basis consistent with the limited liability company's classification for federal income tax purposes.

(L. 1993 S.B. 66 & 20 § 359.832, A.L. 1996 H.B. 1368, A.L. 1997 H.B. 655 merged with S.B. 170)

Effective 6-24-97 (H.B. 655); 5-20-97 (S.B. 170)



Section 347.189 Requires filing property control affidavit in certain cities, including Kansas City.

Effective 28 Aug 2001

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.189. Requires filing property control affidavit in certain cities, including Kansas City. — Any limited liability company that owns and rents or leases real property, or owns unoccupied real property, located within any home rule city with a population of more than four hundred thousand inhabitants which is located in more than one county, shall file with that city's clerk an affidavit listing the name and address of at least one person, who has management control and responsibility for the real property owned and leased or rented by the limited liability company, or owned by the limited liability company and unoccupied.

(L. 2000 S.B. 896 § 1, Repealed L. 2001 S.B. 288, A.L. 2001 S.B. 178 merged with S.B. 345)



Section 347.700 Law to apply, merger or consolidation.

Effective 28 Aug 2003

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.700. Law to apply, merger or consolidation. — 1. A merger or consolidation solely between any two or more domestic corporations or one or more domestic corporations and one or more foreign corporations shall be governed by and subject to chapter 351 or 355, as is applicable.

2. A merger or consolidation solely between any two or more domestic general partnerships or one or more domestic general partnerships and one or more foreign general partnerships shall be governed by and subject to section 358.520.

3. A merger or consolidation solely between any two or more domestic limited partnerships or one or more domestic limited partnerships and one or more foreign limited partnerships shall be governed by and subject to section 359.165.

4. A merger or consolidation solely between any two or more domestic limited liability companies or one or more domestic limited liability companies and one or more foreign limited liability companies shall be governed by sections 347.127 to 347.133.

5. A business combination involving any resident domestic corporation and any interested shareholder of such resident domestic corporation shall be governed by and subject to section 351.459.

6. Subject to the provisions of this section, any merger or consolidation between one or more domestic corporations and any one or more constituent entities at least one of which is not a corporation, one or more domestic general partnerships and any one or more constituent entities at least one of which is not a general partnership, one or more domestic limited partnerships and any one or more constituent entities at least one of which is not a limited partnership, one or more domestic limited liability partnerships and any one or more constituent entities at least one of which is not a limited liability partnership, one or more domestic limited liability limited partnerships and any one or more constituent entities at least one of which is not a limited liability limited partnership, or one or more domestic limited liability companies and any one or more constituent entities at least one of which is not a limited liability company shall be governed by and subject to the provisions of sections 347.700 to 347.735.

(L. 1993 S.B. 66 & 20 § 359.900, A.L. 1997 H.B. 655 merged with S.B. 170, A.L. 2003 S.B. 394)



Section 347.705 Definitions.

Effective 24 Jun 1997, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.705. Definitions. — As used in sections 347.700 to 347.735, the following terms mean:

(1) "Constituent entity", each person that is a party to a merger or consolidation subject to sections 347.700 to 347.735;

(2) "New entity", the person into which constituent entities consolidate, as identified in the agreement of consolidation or articles of consolidation provided for in sections 347.700 to 347.735;

(3) "Organizational document", with respect to a corporation, its articles of corporation or their equivalent, with respect to a general partnership, its fictitious name registration or its equivalent, with respect to a limited partnership, its certificate of limited partnership or its equivalent, with respect to a limited liability company, its articles of organization or their equivalent, with respect to a limited liability partnership, its registration as a limited liability partnership or its equivalent, with respect to a limited liability limited partnership, its certificate of limited partnership and its registration as a limited liability partnership or their equivalent, and with respect to any other type of person, the documents, if any, necessary to form and organize such person under the laws of the jurisdiction under which such person was or is formed and organized;

(4) "Person", a domestic or foreign general partnership, limited partnership, limited liability partnership, limited liability limited partnership, limited liability company, corporation, trust, business trust, real estate investment trust and other association or business entity;

(5) "Surviving entity", the constituent entity surviving a merger, as identified in the agreement of merger or articles of merger provided for in sections 347.700 to 347.735.

(L. 1993 S.B. 66 & 20 § 359.902, A.L. 1997 H.B. 655 merged with S.B. 170)

Effective 6-24-97 (H.B. 655); 5-20-97 (S.B. 170)



Section 347.710 Merger or consolidation authorized — corporations, partnerships, limited liability company.

Effective 24 Jun 1997, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.710. Merger or consolidation authorized — corporations, partnerships, limited liability company. — Subject to the provisions of sections 347.700 to 347.735, any one or more domestic corporations may merge or consolidate into or with any one or more persons at least one of which is not a corporation, any one or more domestic general partnerships may merge or consolidate into or with any one or more persons at least one of which is not a general partnership, any one or more domestic limited partnerships may merge or consolidate into or with any one or more persons at least one of which is not a limited partnership, any one or more domestic limited liability limited partnerships may merge or consolidate into or with any one or more persons at least one of which is not a limited liability limited partnership, and any one or more domestic limited liability companies may merge or consolidate into or with any one or more persons at least one of which is not a limited liability company.

(L. 1993 S.B. 66 & 20 § 359.903, A.L. 1997 H.B. 655 merged with S.B. 170)

Effective 6-24-97 (H.B. 655); 5-20-97 (S.B. 170)



Section 347.715 Agreement of merger or consolidation — contents.

Effective 01 Dec 1993, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.715. Agreement of merger or consolidation — contents. — Each constituent entity shall enter into a written agreement of merger or consolidation. The agreement of merger or consolidation shall set forth:

(1) The name and state or country of organization of each constituent entity and the name of the surviving entity into which each other constituent entity proposes to merge or the new entity into which each constituent entity proposes to consolidate;

(2) The terms and conditions of the merger or consolidation;

(3) The manner and basis of converting the interests or shares of stock in each constituent entity in the merger or consolidation into interests, shares, or other securities or obligations, as the case may be, of the surviving entity, of the new entity or of any other person, or, in whole or in part, into cash or other property;

(4) In the case of a merger, such amendments to the organizational documents of the surviving entity, as are desired to be effected by the merger, or that no such changes are desired;

(5) In the case of a consolidation, all statements required to be set forth in the organizational documents of the new entity; and

(6) Such other provisions relating to the proposed merger or consolidation as are deemed necessary or desirable by the constituent entities.

(L. 1993 S.B. 66 & 20 § 359.904)

Effective 12-01-93



Section 347.720 Agreement of merger or consolidation — authorization and approval — certification — abandonment, procedure.

Effective 28 Aug 2003

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.720. Agreement of merger or consolidation — authorization and approval — certification — abandonment, procedure. — 1. The agreement of merger or consolidation required by section 347.715 shall be authorized and approved in the following manner:

(1) A constituent entity that is a domestic general partnership shall have the agreement of merger or consolidation authorized and approved by all of the partners, unless otherwise provided in the articles or agreement of partnership;

(2) A constituent entity that is a domestic limited partnership shall have the agreement of merger or consolidation approved by all general partners and by all of the limited partners unless otherwise provided in the articles or agreement of limited partnership;

(3) A constituent entity that is a domestic corporation shall have the agreement of merger or consolidation approved in the manner applicable to a merger of two or more domestic corporations as provided in chapter 351 or 355, as is applicable;

(4) A constituent entity that is a domestic limited liability company shall have the agreement of merger or consolidation approved in the manner provided in section 347.079; and

(5) Each constituent entity formed under the laws of a jurisdiction other than this state shall have the agreement of merger or consolidation approved in accordance with the laws of such other jurisdiction.

2. The fact that the agreement of merger or consolidation has been authorized and approved in accordance with this section shall be certified on the agreement of merger or consolidation on behalf of each constituent entity:

(1) In the case of any domestic general or limited partnership, by any general partner;

(2) In the case of any domestic corporation, by its president or a vice president, and by its secretary or an assistant secretary;

(3) In the case of any domestic limited liability company, by any authorized person as defined in section 347.015; and

(4) In the case of any constituent entity formed under the laws of any jurisdiction other than this state, in accordance with the laws of such other jurisdiction.

3. After the agreement of merger or consolidation is authorized and approved, unless the agreement of merger or consolidation provides otherwise, and at any time before the agreement of merger or consolidation or certificate of merger or consolidation is effective as provided for in section 347.725, the agreement of merger or consolidation may be abandoned, subject to any contractual rights, in accordance with the procedure set forth in the agreement of merger or consolidation or, if none is set forth, with the approval of those persons or individuals entitled to approve the merger or consolidation as provided in subsection 1 of this section.

(L. 1993 S.B. 66 & 20 § 359.905, A.L. 2003 S.B. 394)



Section 347.725 Articles of merger or consolidation, contents — filing — duplicates, delivery — effective, when.

Effective 28 Aug 2004

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.725. Articles of merger or consolidation, contents — filing — duplicates, delivery — effective, when. — 1. After an agreement of merger or consolidation is authorized, approved, and certified in accordance with section 347.720, the surviving or new entity shall file the agreement of merger or consolidation with the secretary of state or, in lieu thereof, articles of merger or consolidation, duly executed, by each constituent entity setting forth:

(1) The name, state or country of organization and nature or type of each of the constituent entities;

(2) That an agreement of merger or consolidation has been authorized and approved by each of the constituent entities in accordance with section 347.720;

(3) The effective date of the merger or consolidation which may not exceed ninety days after the date of filing of the agreement of merger or consolidation or the articles of merger or consolidation;

(4) The name of the surviving or new entity;

(5) If applicable, the address of the registered office and the name of the registered agent at such office for the surviving or new entity;

(6) In the case of a merger, such amendments or changes to the organizational documents of the surviving entity, as are desired to be effected by the merger, or, if no such amendments or changes are desired, a statement that the organizational documents of the surviving entity shall be its organizational documents;

(7) In the case of a consolidation, that the organizational documents of the new entity shall be as set forth in an attachment to such agreement or articles of merger or consolidation;

(8) That the executed agreement of merger or consolidation is on file at the principal place of business of the surviving or new entity, stating the address thereof; and

(9) That a copy of the agreement of merger or consolidation will be furnished by the surviving or new entity, on request and without cost, to any partner, shareholder, member, or their equivalent of any entity that is a party to the merger or consolidation.

2. An original of the agreement of merger or consolidation or articles of merger or consolidation for each domestic constituent entity to the merger or consolidation shall be delivered to the secretary of state for filing. A person who executes an agreement or articles of merger or consolidation as an agent or fiduciary need not exhibit evidence of authority as a prerequisite to filing. Unless the secretary of state finds that the agreement or articles of merger or consolidation do not conform to law, upon receipt of all filing fees required by law, the secretary of state shall:

(1) Endorse on the document the word "Filed" and the day, month and year of the filing thereof;

(2) File the document in the secretary of state's office;

(3) Issue a certificate of merger or consolidation, which shall set forth the names of all constituent entities, the name of the state or country under the laws of which each was formed, whether a merger or consolidation is involved, the name of the surviving or new entity, the name of the state or country under the laws of which the new entity is formed, the date of filing of the agreement of merger or consolidation or articles of merger or consolidation with him, and the effective date of the merger or consolidation;

(4) Return a copy of the certificate of merger or consolidation to the person who filed the agreement or articles of merger or consolidation or his representative; and

(5) File a copy of the certificate of merger or consolidation in the records of the secretary of state for each domestic constituent entity.

3. A merger or consolidation shall be effective when the requirements for effectiveness of the laws under which any constituent entity was formed have been met and the certificate of merger or consolidation has been filed by the secretary of state, unless a later date is specified in the agreement of merger or consolidation or articles of merger or consolidation, in which case, the effective date of the merger or consolidation will be the date so specified which shall, in no event, exceed ninety days after the date the agreement of merger or consolidation or articles of merger or consolidation is delivered to the secretary of state for filing.

(L. 1993 S.B. 66 & 20 § 359.906, A.L. 2004 H.B. 1664)



Section 347.730 Consummation of merger or consolidation, effects — no impairment of shares or rights.

Effective 01 Dec 1993, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.730. Consummation of merger or consolidation, effects — no impairment of shares or rights. — 1. Consummation of a merger or consolidation shall have the following effects:

(1) The constituent entities party to the agreement of merger or consolidation shall be a single entity which, in the case of a merger, shall be the entity designated in the agreement of merger as the surviving entity and, in the case of a consolidation, shall be the new entity provided for in the agreement of consolidation;

(2) The separate existence of each constituent entity, except the surviving entity or the new entity, shall cease;

(3) The surviving or new entity shall thereupon and thereafter possess all rights, privileges, immunities, powers, and franchises possessed by each of the constituent entities and shall be subject to all restrictions, disabilities, and duties of each of such constituent entities to the extent such rights, privileges, immunities, powers, franchises, restrictions, disabilities, and duties are applicable to the form of existence of the surviving entity or the new entity;

(4) All rights, causes of action, property and assets of whatsoever kind or description whether real, personal, tangible, or intangible, of each of the constituent entities, and all debts due on whatever account to any of them, including subscriptions for shares, promises to make capital contributions, and all other causes in action, belonging to any of them, shall be taken and be deemed to be transferred to and vested in the surviving or new entity without further act or deed;

(5) Title to all real or personal property and any interest therein vested in any constituent entity shall not revert or be in any way impaired by reason of such merger or consolidation;

(6) The surviving or new entity shall thereafter be responsible and liable for all liabilities and obligations of each of the constituent entities. Any claim existing or action or proceeding pending by or against any constituent entity may be prosecuted as if such merger or consolidation had not taken place, or the surviving or new entity may be substituted in the action;

(7) Neither the rights of creditors nor any liens on the property of any constituent entity shall be impaired by the merger or consolidation;

(8) In the case of a merger, the organizational documents of the surviving entity shall be amended to the extent provided in the agreement or articles of merger and the organizational documents, of each other domestic constituent entity shall be deemed cancelled by the filing of the certificate of merger or consolidation by the secretary of state pursuant to subsection 2 of section 347.725;

(9) In the case of a consolidation, the statements set forth in the agreement or articles of consolidation and which are required or permitted to be set forth in the organizational documents of the new entity shall be deemed to be the original organizational documents of the new entity and the organizational documents of each other domestic constituent entity shall be deemed cancelled by the filing by the secretary of state pursuant to subsection 2 of section 347.725; and

(10) The interests, shares, or their equivalent, in each constituent entity, that are to be converted or exchanged into interests, shares, or other securities, cash, obligations, or other property under the terms of the agreement of merger or consolidation shall be so converted. The former holders thereof shall be entitled only to the rights provided in the agreement of* merger or consolidation or the rights otherwise provided by law.

2. Nothing in sections 347.700 to 347.735 shall abridge or impair any dissenter's or appraisal shares or their equivalent rights that may otherwise be available to the members or shareholders or other holders of an interest, in any constituent entity.

(L. 1993 S.B. 66 & 20 § 359.907)

Effective 12-01-93

*Word "or" appears in original rolls.



Section 347.735 Merger or consolidation, requirements and limitations — what law to govern.

Effective 01 Dec 1993, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.735. Merger or consolidation, requirements and limitations — what law to govern. — 1. Notwithstanding any provisions in sections 347.700 to 347.730 to the contrary, any proposed merger or consolidation otherwise permitted pursuant to section 347.710 in which any constituent entity is organized or formed under the law of any jurisdiction other than this state shall be permitted only if:

(1) The merger or consolidation is permitted by the law of the state or country under whose laws each foreign constituent entity is organized or formed, and each foreign constituent entity complies with that law in effecting the merger or consolidation;

(2) Each foreign constituent entity complies with section 347.725 if it is the surviving entity or the new entity;

(3) Each domestic constituent entity complies with the applicable provisions of sections 347.715 and 347.720, and, if it is the surviving entity or the new entity, complies with section 347.725.

2. If the surviving entity or new entity is to be governed by the laws of any jurisdiction other than this state, then, upon the effectiveness of a merger or consolidation, the surviving entity or new entity shall file a statement with the secretary of state that the surviving entity or the new entity, as the case may be, agrees that it is subject to service of process in this state in any proceeding for enforcement of any obligation of any constituent entity party to the merger or consolidation that was organized under the laws of this state and for enforcement of any obligation of the surviving entity or new entity arising from the merger or consolidation.

3. The effect of such merger or consolidation shall be as provided in section 347.730, if the surviving entity or new entity is to be governed by the laws of this state. If the surviving entity or new entity is to be governed by the laws of any jurisdiction other than this state, the effect of such merger or consolidation shall be the same as provided in section 347.730 except insofar as the laws of such other jurisdiction provide otherwise.

(L. 1993 S.B. 66 & 20 § 359.908)

Effective 12-01-93



Section 347.740 Additional fee — expiration date.

Effective 28 Aug 2017

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

347.740. Additional fee — expiration date. — The secretary of state may collect an additional fee of five dollars on each and every fee required in this chapter. All fees collected as provided in this section shall be deposited in the state treasury and credited to the secretary of state’s technology trust fund account. The provisions of this section shall expire on December 31, 2021.

(L. 1994 S.B. 635, A.L. 2001 H.B. 453 merged with S.B. 288, A.L. 2008 S.B. 1150, A.L. 2017 S.B. 95)

Expires 12-31-21






Chapter 348 Authorities and Corporations for Economic and Technological Development — Small Businesses

Chapter Cross References



Section 348.005 Law, how cited.

Effective 28 Aug 1981

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.005. Law, how cited. — Sections 348.005 to 348.180 shall be known and may be cited as the "Missouri Agricultural and Small Business Development Loan Act".

(L. 1981 H.B. 681 § 1)



Section 348.010 Purposes.

Effective 28 Aug 1981

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.010. Purposes. — 1. It is hereby found and declared that:

(1) The high and increasing cost of agricultural land, improvements, and equipment creates an urgent demand for financing which is not available in the amounts needed and at reasonable interest rates in the present market, and the inability on the part of persons engaged in agriculture to acquire modern agricultural property at reasonable financing costs makes it difficult for such persons to continue their operations at present levels; and

(2) Such inability to continue agricultural operations decreases employment and results in unemployment and its attendant problems; and

(3) That environmental damage, resulting from air, water, and other pollution and from public water supply, solid waste disposal, noise and other environmental problems, seriously endangers the public health and welfare; and

(4) That the high cost of financing capital improvements and the need to comply with environmental quality standards impose a heavy economic burden on small business in this state; and

(5) That it is desirable to provide small business with additional and alternative methods of financing the costs of acquisition and installation of the devices, equipment, and facilities required to comply with the quality standards which have been established to reduce, control, and prevent pollution and related problems; and

(6) That the viability of small business is threatened by the high cost of obtaining funds to meet general capital improvement programs and that the continued existence of small business enterprise in this state is desirable and necessary for the maintenance and expansion of employment opportunities in and the preservation of the economic well-being of this state; and

(7) It is necessary, desirable, and in the best interest of the citizens of this state that provision be made for the establishment of a public corporation to promote the development of agriculture and small business and to reduce, control, and prevent environmental damage in this state by making available to persons engaged in agriculture in this state and to small businesses located in this state, at interest rates lower than would be otherwise obtainable, funds for use in agriculture operations or for use in the reduction, control, and prevention of environmental damage or, in the case of small business, for use in general capital improvement programs, and to vest such corporation with all powers that may be necessary to enable it to accomplish such purposes; and

(8) It is the intent of the general assembly that such public corporation shall give special consideration to small business, as defined in sections 348.005 to 348.180, in authorizing the issuance of bonds for the financing of agricultural property or pollution control facilities in order to assist small business in assuming the economic burdens imposed by the required financing of such agricultural property or pollution control facilities.

2. Sections 348.005 to 348.180 shall be liberally construed to accomplish the intentions expressed in this section.

(L. 1981 H.B. 681 § 2)



Section 348.015 Definitions.

Effective 28 Aug 2006

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.015. Definitions. — As used in sections 348.005 to 348.225, the following terms shall mean:

(1) "Agricultural development loan", a loan for the acquisition, construction, improvement, or rehabilitation of agricultural property;

(2) "Agricultural property", any land and easements and real and personal property, including, but not limited to, buildings, structures, improvements, equipment, and livestock, which is used or is to be used in Missouri by Missouri residents for:

(a) The operation of a farm or ranch;

(b) Planting, cultivating, or harvesting cereals, natural fibers, fruits, vegetables, or trees;

(c) Grazing, feeding, or the care of livestock, poultry, or fish;

(d) Dairy production;

(e) Storing, transporting, or processing farm and ranch products, including, without limitation, facilities such as grain elevators, cotton gins, shipping heads, livestock pens, warehouses, wharfs, docks, creameries, or feed plants;

(f) Supplying and conserving water, draining or irrigating land, collecting, treating, and disposing of liquid and solid waste, or controlling pollution, as needed for the operations set out in this subdivision; and

(g) A vermiculture operation. For purposes of this paragraph, "vermiculture" means the raising of earthworms under a controlled environment;

(3) "Authority", the Missouri agricultural and small business development authority organized pursuant to the provisions of sections 348.005 to 348.180;

(4) "Bonds", any bonds, notes, debentures, interim certificates, bond, grant, or revenue anticipation notes, or any other evidences of indebtedness;

(5) "Borrower", any individual, partnership, corporation, including a corporation or other entity organized pursuant to section 274.220, firm, cooperative, association, trust, estate, political subdivision, state agency, or other legal entity or its representative executing a note or other evidence of a loan;

(6) "Eligible borrower", a borrower qualifying for an agricultural development loan, a small business development loan, or a small business pollution control facility loan under such criteria and priorities as may be established in rules of the authority or in procedural manuals issued thereunder for the purpose of directing the use of available loan funds on the basis of need for and value of each loan for the maintenance of the agricultural economy or small business and on the meeting of pollution control objectives and assuring conformity with conditions established by insurers or guarantors of loans and the preservation of the security of bonds or notes issued to finance the loan;

(7) "Insurer" or "guarantor", the Farmers Home Administration of the Department of Agriculture of the United States, the United States Small Business Administration, or any other or successor agency or instrumentality of the United States having power, or any insurance company qualified under Missouri law, to ensure or guarantee the payment of agricultural development loans, small business development loans, or small business pollution control facility loans and interest thereon, or any portion thereof;

(8) "Lender", any state or national bank, federal land bank, production credit association, bank for cooperatives, federal or state-chartered savings and loan association or building and loan association or small business investment company that is subject to credit examination by an agency of the state or federal government, or any other lending institution approved by the insurer or guarantor of an agricultural development loan, small business development loan, or small business pollution control facility loan which undertakes to make or service such a loan;

(9) "Pollution", any form of environmental pollution including, but not limited to, water pollution, air pollution, land pollution, solid waste pollution, thermal pollution, radiation contamination, or noise pollution;

(10) "Pollution control facility" or "facilities", any land, interest in land, building, structure, facility, system, fixture, improvement, appurtenance, machinery, equipment, or any combination thereof, and all real and personal property deemed necessary therewith, having to do with, or the end purpose of which is, reducing, controlling, or preventing pollution;

(11) "Small business", those enterprises which, at the time of their application to the authority, meet the criteria, as interpreted and applied by the authority, for definition as a "small business" established for the Small Business Administration and set forth in Section 121.301 of Part 121 of Title 13 of the Code of Federal Regulations;

(12) "Small business development loan", a loan for the acquisition, construction, improvement, or rehabilitation of property owned or to be acquired by a small business as defined herein;

(13) "Small business pollution control facility loan", a loan for the acquisition, construction, improvement, or rehabilitation of a pollution control facility or facilities by a small business;

(14) "Value-added agricultural products", any product or products that are the result of:

(a) Using an agricultural product grown in this state to produce a meat or dairy product in this state;

(b) A change in the physical state or form of the original agricultural product;

(c) An agricultural product grown in this state whose value has been enhanced by special production methods such as organically grown products; or

(d) A physical segregation of a commodity or agricultural product grown in this state that enhances its value such as identity preserved marketing systems.

(L. 1981 H.B. 681 § 3, A.L. 1994 H.B. 1248 & 1048, A.L. 1997 H.B. 557, A.L. 1998 H.B. 950, A.L. 2003 H.B. 289, A.L. 2006 H.B. 1739)



Section 348.020 Authority created — powers to vest in commission — commissioners, number, appointment, qualifications.

Effective 02 Jul 1999, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

*348.020. Authority created — powers to vest in commission — commissioners, number, appointment, qualifications. — There is hereby created, with such duties and powers as are set forth in sections 348.005 to 348.415 to carry out the provisions hereof, a body politic and corporate, an independent instrumentality exercising essential public functions, to be known as the "Missouri Agricultural and Small Business Development Authority". The powers of the authority shall be vested in seven commissioners, who shall be residents of this state, to be appointed by the governor, by and with the advice and consent of the senate, except that the director of the department of agriculture shall serve as a member of the authority as an ex officio member. Not more than four of the commissioners shall be of the same political party.

(L. 1981 H.B. 681 § 4, A.L. 1994 H.B. 1248 & 1048, A.L. 1999 H.B. 888)

Effective 7-02-99

*Authority assigned to department of agriculture. See Appendix A Reorganization Plan No. 4, 1982, on file with the Secretary of State.



Section 348.025 Commission members, who may serve.

Effective 28 Aug 1981

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.025. Commission members, who may serve. — Notwithstanding the provisions of any other law to the contrary:

(1) No officer or employee of this state shall be deemed to have forfeited or shall forfeit his office or employment by reason of his acceptance of membership on the authority or his service thereto;

(2) It shall not constitute a conflict of interest for a director, officer, or employee of any financial institution, investment banking firm, brokerage firm, commercial bank or trust company, architectural firm, insurance company, or any other firm, person, or corporation, to serve as a member of the authority, provided such trustee, director, officer, or employee shall abstain from deliberation, action, and vote by the authority in each instance where the business affiliation or public office association of any such trustee, director, officer, or employee is involved.

(L. 1981 H.B. 681 § 5)



Section 348.030 Commissioners' terms.

Effective 28 Aug 1981

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.030. Commissioners' terms. — The commissioners shall serve five-year terms, with each term beginning July first and ending on June thirtieth; except, that of the commissioners first appointed, one shall be appointed for a term of two years, two shall be appointed for a term of three years, two shall be appointed for a term of four years, and two shall be appointed for a term of five years. Each commissioner appointed thereafter shall be appointed for a term ending five years from the date of expiration of the term for which his predecessor was appointed; except, that a person appointed to fill a vacancy prior to the expiration of such a term shall be appointed for the remainder of the term. No commissioner appointed pursuant to sections 348.005 to 348.180 by the governor shall serve more than two consecutive full terms. Each commissioner shall hold office for the term of his appointment and until his successor shall have been appointed and qualified.

(L. 1981 H.B. 681 § 6)



Section 348.035 Bond required for commissioners, executive director and employees, cost.

Effective 28 Aug 1981

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.035. Bond required for commissioners, executive director and employees, cost. — Before entering into his duties, each commissioner of the authority shall execute a surety bond in the penal sum of fifty thousand dollars, and the executive director shall execute a surety bond in the penal sum of one hundred thousand dollars or, in lieu thereof, the chairman of the authority shall execute a blanket bond covering all members, the executive director, and the employees or other officers of the authority, each surety bond to be conditioned upon the faithful performance of the duties of the office or offices covered, to be executed by a surety company authorized to transact business in this state as surety and to be approved by the attorney general and filed in the office of the secretary of state. The cost of each such bond shall be paid by the authority.

(L. 1981 H.B. 681 § 7)



Section 348.040 Removal of commissioners from office, procedure.

Effective 28 Aug 1981

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.040. Removal of commissioners from office, procedure. — A commissioner shall be removed from office by the governor for misfeasance, malfeasance, or willful neglect of duty or other cause after notice and public hearing, unless such notice or hearing shall be expressly waived in writing.

(L. 1981 H.B. 681 § 8)



Section 348.045 Officers, terms.

Effective 28 Aug 1981

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.045. Officers, terms. — The commissioners shall annually elect from among their number a chairman and a vice chairman, and such other officers as they may deem necessary.

(L. 1981 H.B. 681 § 9)



Section 348.050 Meetings, quorum — actions by resolution, requirements.

Effective 28 Aug 1981

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.050. Meetings, quorum — actions by resolution, requirements. — Meetings shall be held at the call of the chairman or whenever two commissioners so request. Four commissioners of the authority shall constitute a quorum, and any action taken by the authority under the provisions of sections 348.005 to 348.180 may be authorized by resolution approved by a majority, but not less than four, of the commissioners present at any regular or special meeting. No vacancy in the membership of the authority shall impair the right of a quorum to exercise all the rights and perform all the duties of the authority.

(L. 1981 H.B. 681 § 10)



Section 348.055 Expenses of commission, no compensation to be paid.

Effective 28 Aug 1981

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.055. Expenses of commission, no compensation to be paid. — Commissioners shall receive no compensation for the performance of their duties under sections 348.005 to 348.180, but each commissioner shall be reimbursed from the funds of the authority for his actual and necessary expenses incurred in carrying out his official duties under sections 348.005 to 348.180.

(L. 1981 H.B. 681 § 11)



Section 348.060 Employees, appointment, qualifications, compensation — executive director to be secretary.

Effective 02 Jul 1999, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.060. Employees, appointment, qualifications, compensation — executive director to be secretary. — The commissioners shall employ an executive director. The executive director shall be the secretary of the authority and shall administer, manage, and direct the affairs and business of the authority, subject to the policies, control, and direction of the commissioners. The commissioners may employ technical experts and such other officers, agents, and employees as they deem necessary, and may fix their qualifications, duties, and compensation. The executive director and all other employees of the authority shall be state employees and eligible for all corresponding benefits. The commissioners may delegate to the executive director, or to one or more of its agents or employees, such powers and duties as it may deem proper.

(L. 1981 H.B. 681 § 12, A.L. 1999 H.B. 888)

Effective 7-02-99



Section 348.065 Secretary's duties

Effective 28 Aug 1981

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.065. Secretary's duties — The secretary shall keep a record of the proceedings of the authority and shall be custodian of all books, documents, and papers filed with the authority and of its minute book and seal. He shall have the authority to cause to be made copies of all minutes and other records and documents of the authority and to give certificates, under the seal of the authority, to the effect that such copies are true copies, and all persons dealing with the authority may rely upon such certificates. Resolutions of the authority need not be published or posted unless the authority shall so direct.

(L. 1981 H.B. 681 § 13)



Section 348.070 Powers of authority.

Effective 28 Aug 1981

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.070. Powers of authority. — 1. The authority shall have all of the powers necessary and convenient to carry out and effectuate the purposes and provisions of sections 348.005 to 348.180, including, but not limited to, the power to:

(1) Sue and be sued in its own name;

(2) Have an official seal and alter the same at pleasure;

(3) Have perpetual succession; and

(4) Maintain an office at such place or places within this state as it may designate.

2. For purposes of effectuating its public purposes, the authority may:

(1) Borrow money and issue bonds as provided in sections 348.005 to 348.180;

(2) Procure insurance or guarantees from any public or private entities, including any department, agency, or instrumentality of the United States, for payment of any bonds issued by the authority, including the power to pay premiums on any such insurance;

(3) Receive and accept from any source aid or contributions of money, property, labor, or other things of value to be held, used, and applied to carry out the purposes of sections 348.005 to 348.180, subject to the conditions upon which the grants or contributions are made, including, but not limited to, gifts or grants from any department, agency, or instrumentality of the United States for any purpose consistent with sections 348.005 to 348.180;

(4) Enter into agreements with any department, agency, or instrumentality of the United States or this state, or with any lender, and into loan agreements, sales contracts, and leases with contracting parties, for the purpose of planning, regulating, and providing for the financing and refinancing of any agricultural property and pollution control facilities or general property for small businesses;

(5) Enter into contracts or agreements with lenders for the servicing and processing of loans pursuant to sections 348.005 to 348.180;

(6) Provide technical assistance to local public bodies and to profit and not-for-profit entities in the development or operation of agricultural enterprises and pollution control facilities for small businesses;

(7) To the extent permitted under its contract with the holders of bonds of the authority, consent to any modification with respect to the rate of interest, time and payment of any installment of principal or interest, or any other term of any contract, loan, loan note, loan note commitment, contract, lease, or agreement of any kind to which the authority is a party; and

(8) To the extent permitted under its contract with the holders of bonds of the authority, enter into contracts with any lender containing provisions enabling it to reduce the rental or carrying charges to persons unable to pay the regular schedule of charges when, by reason of other income or payment by any department, agency, or instrumentality of the United States or of this state, the reduction can be made without jeopardizing the economic stability of the agricultural property being financed.

3. In addition to the powers specifically enumerated under the provisions of sections 348.005 to 348.180, the authority shall have the power to do any and all things necessary or convenient to carry out its purposes and exercise the powers given and granted in sections 348.005 to 348.180.

(L. 1981 H.B. 681 §§ 14, 16, 22)



Section 348.075 Rules and regulations, promulgation, procedure.

Effective 28 Aug 1997

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

*348.075. Rules and regulations, promulgation, procedure. — The authority shall have the power, as necessary or convenient to carry out and effectuate the purposes and provisions of sections 348.005 to 348.180. Any rule or portion of a rule promulgated under the authority of sections 348.005 to 348.180 shall become effective only if it has been promulgated in compliance with the provisions of chapter 536 as it may be amended from time to time.

(L. 1981 H.B. 681 § 15, A.L. 1995 S.B. 3, A.L. 1997 H.B. 557)

CROSS REFERENCE:

Rulemaking authority, effective when, null and void, when, 348.426



Section 348.080 Duties of authority.

Effective 28 Aug 1981

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.080. Duties of authority. — The authority shall have the following duties:

(1) To invest any funds not needed for immediate disbursement, including any funds held in reserve, in direct and general obligations of or obligations fully and unconditionally guaranteed by the United States or any agency of the United States, obligations issued by agencies of the United States, obligations of this state, or any obligations or securities which may from time to time be legally purchased by political subdivisions of this state, or unsecured promissory notes of national banking associations having the highest investment rating;

(2) To collect fees and charges, as the authority determines to be reasonable, in connection with its loans, advances, insurance, commitments, and servicing;

(3) To cooperate with and exchange services, personnel, and information with any federal, state, or local governmental agency;

(4) To sell, at public or private sale, with or without public bidding, any loan or other obligation held by the authority; and

(5) To do any act necessary or convenient to the exercise of the powers granted by sections 348.005 to 348.180 or reasonably implied from the provisions of sections 348.005 to 348.180.

(L. 1981 H.B. 681 § 17)

CROSS REFERENCES:

Bi-state development agency, bonds of, investment in authorized, 70.377

Multinational banks, securities and obligations of, investment in, when, 409.950

Savings accounts in insured savings and loan associations, investment in authorized, 369.194



Section 348.085 Cooperation with federal and state agencies.

Effective 28 Aug 1981

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.085. Cooperation with federal and state agencies. — The authority shall have the power, as necessary or convenient to carry out and effectuate the purposes and provisions of sections 348.005 to 348.180, to enter into agreements or other transactions with, and accept grants and the cooperation of, the United States or any agency or instrumentality thereof or of this state or any agency or instrumentality thereof, in furtherance of the purposes of sections 348.005 to 348.180, and to do any and all things necessary in order to avail itself of such aid and cooperation.

(L. 1981 H.B. 681 § 18)



Section 348.090 Additional powers of authority.

Effective 28 Aug 1981

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.090. Additional powers of authority. — The authority shall have the power, as necessary or convenient to carry out and effectuate the purposes and provisions of sections 348.005 to 348.180, to:

(1) Make contracts with the state or any governmental agency or political subdivision thereof, the federal government, public corporations or bodies, and private corporations or individuals in furtherance of the purposes of sections 348.005 to 348.180; and

(2) Make and execute contracts and all other instruments necessary or convenient for the exercise of its powers and functions under sections 348.005 to 348.180; and

(3) Receive and accept aid or contributions, from any source, of money, property, labor, or other things of value, to be held, used, and applied to carry out the purposes of sections 348.005 to 348.180, subject to such conditions upon which such grants and contributions may be made;

(4) Borrow money and issue bonds, notes, and other evidences of indebtedness thereof, as provided in sections 348.005 to 348.180;

(5) Include in any borrowing such amounts as may be deemed necessary by the authority to establish reserves and to pay financing charges, interest on the obligations for a period not exceeding three years from the date of issuance of such obligations, consultant, advisory, and legal fees, and such other expenses as are necessary or incidental to such borrowing;

(6) Procure, or agree to the procurement of, insurance or guarantees from the federal government for the payment of any bonds, notes, or any other evidences of indebtedness thereof issued by the authority, including the power to pay premiums on any such insurance;

(7) Purchase bonds or notes of the authority out of any funds or money of the authority available therefor, and to hold, cancel, or resell such bonds or notes.

(L. 1981 H.B. 681 § 19)



Section 348.095 Termination of authority, rights and property to vest in state — exceptions.

Effective 28 Aug 1981

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.095. Termination of authority, rights and property to vest in state — exceptions. — Upon termination or dissolution, all rights and properties of the authority shall pass to and be vested in the state of Missouri, subject to the rights of noteholders, bondholders, and other creditors.

(L. 1981 H.B. 681 § 20)



Section 348.100 Loans, authority may purchase or participate, requirements.

Effective 28 Aug 1981

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.100. Loans, authority may purchase or participate, requirements. — The authority may purchase agricultural development loans, small business development loans, and small business pollution control facilities loans originated by lenders, or may participate with lenders in making such loans, and may enter into commitments to lenders for such purchase or participation, provided that, as to each loan:

(1) The applicant cannot, in the authority's judgment, obtain a loan on equivalent terms without such purchase or participation;

(2) The yield to the authority on the loan or on its participation therein will, in its judgment, be sufficient to pay all costs and expenses incurred by the authority in making or participating in the loan and issuing bonds or notes to finance it, including any discount, principal, interest, redemption premium, reserves, and property or loan insurance and servicing cost not paid by the borrower or the lender;

(3) The payment of principal and interest with respect to the loans is guaranteed to the amount of the authority's participation therein, or is insured under a policy providing for payment of a percentage of any loss at least equal to that percentage by which the original principal amount of the loan exceeds seventy-five percent of the appraised value of the property, subject to a first mortgage or perfected security interest granted for the security of the loans; and

(4) The lender provides all documentation required to demonstrate that the applicant is an eligible borrower and that all conditions for insurance or guaranty of the loan have been fulfilled, and agrees to service the loan or provide for its servicing by another lender, in accordance with rules of the authority.

(L. 1981 H.B. 681 § 21)



Section 348.110 Bond issues and notes authorized.

Effective 28 Aug 1981

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.110. Bond issues and notes authorized. — The authority may issue from time to time its negotiable notes and bonds in such principal amount as it shall determine to be necessary to provide sufficient funds for achieving its corporate purposes, including the payment of interest on notes and bonds of the authority, establishment of reserves to secure such notes and bonds including any reserve funds, and all other expenditures of the authority incident to and necessary or convenient to carry out its corporate purposes and powers.

(L. 1981 H.B. 681 § 23)



Section 348.115 Obligations not debt of the state or political subdivision — payable only from revenues or assets of authority.

Effective 28 Aug 1981

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.115. Obligations not debt of the state or political subdivision — payable only from revenues or assets of authority. — Obligations issued under the provisions of sections 348.005 to 348.180 shall not constitute a debt, liability, or obligation of this state or of any political subdivision of this state, nor shall any such obligation be a pledge of the faith and credit of this state or of any political subdivision of this state, but shall be payable solely from the revenues or assets of the authority. The issuance of bonds under sections 348.005 to 348.180 shall not, directly or indirectly, or contingently, obligate the state or any political subdivision thereof to levy any form of taxation therefor or to make any appropriation for their payment. Each obligation issued under sections 348.005 to 348.180 shall contain on the face thereof a statement to the effect that the authority shall not be obligated to pay the same nor the interest thereon except from the revenues or assets pledged therefor, and that neither the faith and credit nor the taxing power of this state or of any political subdivision of this state is pledged to the payment of the principal of or the interest on such obligation.

(L. 1981 H.B. 681 § 24)



Section 348.120 Note issue and renewal — bond issues and refunding authorized.

Effective 28 Aug 1981

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.120. Note issue and renewal — bond issues and refunding authorized. — 1. The authority shall have the power, from time to time, to issue notes to renew notes and bonds to pay notes, including the interest thereon, and, whenever it deems refunding expedient, to refund any bonds by the issuance of new bonds, whether the bonds to be refunded have or have not matured, and to issue bonds partly to refund bonds then outstanding and partly for any of its corporate* purposes.

2. Bonds or notes may be issued under the provisions of sections 348.005 to 348.180 without obtaining the consent of any department, division, commission, board, body, bureau, or agency of this state, and without any other proceedings or the happening of any conditions or things other than those proceedings, conditions, or things which are specifically required by sections 348.005 to 348.180 and by the provisions of the resolution authorizing the issuance of such bonds or notes, or the trust agreement securing the same.

(L. 1981 H.B. 681 §§ 25, 26)

*Word "corporation" appears in original rolls.



Section 348.125 Notes and bond issues to be authorized by resolution containing terms.

Effective 28 Aug 1981

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.125. Notes and bond issues to be authorized by resolution containing terms. — The notes and bonds shall be authorized by resolution of the authority, shall bear such date or dates and shall mature at such time or times as such resolution may provide; except, that no bond shall mature more than fifty years from the date of its issue. The bonds may be issued as serial bonds payable in annual installments or as term bonds, or as a combination thereof. The notes and bonds shall bear interest at such rate or rates, be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in such medium of payment, at such place or places within or without the state, and be subject to such terms of redemption as such resolution may provide. The notes and bonds of the authority may be sold by the authority, at public or private sale, at such price as the authority shall determine.

(L. 1981 H.B. 681 § 27)



Section 348.130 Pledges of authority to be liens on all authority assets.

Effective 28 Aug 1981

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.130. Pledges of authority to be liens on all authority assets. — Any pledge made by the authority shall be valid and binding from the time when the pledge is made. The revenues, moneys, or property so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the authority, irrespective of whether such parties have notice thereof.

(L. 1981 H.B. 681 § 28)



Section 348.135 Facsimile signatures, validity.

Effective 28 Aug 1981

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.135. Facsimile signatures, validity. — In case any of the commissioners, executive director, or officers of the authority whose signatures or facsimile signatures appear on any notes, bonds, or coupons shall cease to be such commissioners, executive director, or officers before the delivery of such notes or bonds, such signatures or facsimile signatures shall, nevertheless, be valid and sufficient for all purposes, the same as if such commissioners, directors, or officers had remained in office until such delivery.

(L. 1981 H.B. 681 § 29)



Section 348.140 Redemption of notes and bonds — powers — price.

Effective 28 Aug 1981

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.140. Redemption of notes and bonds — powers — price. — The authority, subject to such agreement with noteholders or bondholders as may then exist, shall have the power, out of any funds available therefor, to purchase notes or bonds of the authority, which shall thereupon be cancelled, at a price not exceeding:

(1) If the notes or bonds are then redeemable, the redemption price then applicable plus accrued interest to the next interest payment thereon; or

(2) If the notes or bonds are not then redeemable, the redemption price applicable on the first date after such purchase upon which the notes or bonds become subject to redemption plus accrued interest to such date.

(L. 1981 H.B. 681 § 30)



Section 348.145 Issuance of refunding obligations — terms, how determined.

Effective 28 Aug 1981

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.145. Issuance of refunding obligations — terms, how determined. — The authority may provide for the issuance of refunding obligations for the purpose of refunding any obligations then outstanding which have been issued under the provisions of sections 348.005 to 348.180, including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption of such obligations and for any corporate purpose of the authority. The issuance of such obligations, the maturities and other details thereof, the rights of the holders thereof, and the rights, duties, and obligations of the authority in respect to the same shall be governed by the provisions of sections 348.005 to 348.180 which relate to the issuance of obligations, insofar as such provisions may be appropriate therefor.

(L. 1981 H.B. 681 § 31)



Section 348.150 Sale or exchange of refunding obligation, proceeds, purposes and investments authorized.

Effective 28 Aug 1981

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.150. Sale or exchange of refunding obligation, proceeds, purposes and investments authorized. — Refunding obligations issued as provided in section 348.145 may be sold or exchanged for outstanding obligations issued under sections 348.005 to 348.180 and, if sold, the proceeds thereof may be applied, in addition to any other authorized purposes, to the purchase, redemption, or payment of such outstanding obligations. Pending the application of the proceeds of any such refunding obligations, with any other available funds, to the payment of the principal, accrued interest, and any redemption premium on the obligations being refunded, and, if so provided or permitted in the resolution authorizing the issuance of such refunding obligations or in the trust agreement securing the same, to the payment of any interest on such refunding obligations and any expenses in connection with such refunding, such proceeds may be invested in direct obligations of, or obligations the principal of and the interest on which are unconditionally guaranteed by the United States government, or any agency thereof, which shall mature or which shall be subject to redemption by the holders thereof, at the option of such holders, not later than the respective dates when the proceeds, together with the interest accruing thereon, will be required for the purposes intended.

(L. 1981 H.B. 681 § 32)



Section 348.155 Compliance with other state laws regulating bonds, notes, obligations, not required.

Effective 28 Aug 1981

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.155. Compliance with other state laws regulating bonds, notes, obligations, not required. — The issuance of bonds, notes, and other obligations and refunding bonds under the provisions of sections 348.005 to 348.180 need not comply with the requirements of any other state law applicable to the issuance of bonds, notes, and other obligations. No proceedings, notice, or approval shall be required for the issuance of any such bonds, notes, and other obligations, or any instrument as security therefor, except as is provided in sections 348.005 to 348.180.

(L. 1981 H.B. 681 § 33)



Section 348.160 Alteration or impairment of terms, rights and remedies by state, prohibited — face of instruments to contain state pledge.

Effective 28 Aug 1981

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.160. Alteration or impairment of terms, rights and remedies by state, prohibited — face of instruments to contain state pledge. — The state does hereby pledge to and agree with the holders of any notes or bonds issued under sections 348.005 to 348.180 that the state shall not limit or alter the rights hereby vested in the authority to fulfill the terms of any agreement made with such holders thereof, nor in any way impair the rights and remedies of such holders until such notes and bonds, together with the interest thereon and the interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of such holders, are fully met and discharged. The authority is authorized to include this pledge and agreement of the state in any agreement with the holders of such notes or bonds.

(L. 1981 H.B. 681 § 34)



Section 348.165 Official person executing bonds and notes, no personal liability.

Effective 28 Aug 1981

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.165. Official person executing bonds and notes, no personal liability. — Neither the commissioners, the executive director of the authority, nor any other person executing the notes or bonds of the authority shall be subject to any personal liability or accountability by reason of the issuance thereof.

(L. 1981 H.B. 681 § 35)



Section 348.170 Bonds and notes of authority deemed negotiable instruments, subject to registration.

Effective 28 Aug 1981

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.170. Bonds and notes of authority deemed negotiable instruments, subject to registration. — 1. Whether or not the notes and bonds are of such form and character as to be negotiable instruments under the terms of the Missouri uniform commercial code, the notes and bonds are hereby made negotiable instruments within the meaning of and for all the purposes of the Missouri uniform commercial code, subject only to the provisions contained in such notes and bonds for registration.

2. Bonds issued by the authority shall be deemed to be securities issued by a public instrumentality and body corporate.

(L. 1981 H.B. 681 §§ 36, 37)



Section 348.175 Investment powers and limitations of authority.

Effective 28 Aug 1981

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.175. Investment powers and limitations of authority. — The authority shall have the power, as necessary or convenient to carry out and effectuate the purposes and provisions of sections 348.005 to 348.180, and subject to any agreement with bondholders or noteholders, to invest moneys of the authority, including proceeds form the sale of any bonds or notes, in:

(1) Direct obligations of or obligations guaranteed as to principal and interest by the United States government, or any agency thereof, or by the state of Missouri;

(2) Obligations issued by the Government National Mortgage Association, Bank for Cooperatives, Federal Intermediate Credit Banks, Federal Home Loan Bank System, or Federal Land Banks, or by the Federal National Mortgage Association;

(3) Negotiable or nonnegotiable certificates of deposit issued by any bank which is insured by the Federal Deposit Insurance Corporation, or its successor corporation, if then in existence;

(4) Any other obligations of this state or of the United States, or any agency or instrumentality of either, which may then be purchased with funds belonging to this state or held in the state treasury; or

(5) Such securities and deposit accounts as are permissible for the investment of state public funds by the state treasurer.

(L. 1981 H.B. 681 § 38)



Section 348.180 Annual report — audit.

Effective 28 Aug 1981

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.180. Annual report — audit. — The authority shall, following the close of each fiscal year, submit an annual report of its activities for the preceding year to the governor and the general assembly. Each report shall set forth a complete operating and financial statement for the authority during the fiscal year it covers. At least once in each year, an independent certified public accountant shall audit the books and accounts of the authority.

(L. 1981 H.B. 681 § 39)



Section 348.181 Records of Missouri agricultural and small business development authority to be closed, when.

Effective 28 Aug 1998

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.181. Records of Missouri agricultural and small business development authority to be closed, when. — Records and documents submitted by program applicants and lenders to the Missouri agricultural and small business development authority relating to financial investments in a business, or sales projections or processes or other business plan information which if released or otherwise made public may endanger the competitiveness of a business, or records and documents submitted to the authority relating to financial assistance that is awarded by the authority, except for the amount and recipient of any loan or grant from a program administered by the authority shall be deemed a closed record as such term is defined in section 610.010, may be discussed in a meeting that has been closed pursuant to section 610.022, and shall not be subject to the provisions of sections 109.200 to 109.310, the state and local records laws. Such records and documents may be released by the authority upon written approval by the applicant.

(L. 1998 H.B. 950 § 1)



Section 348.185 Statement of purpose.

Effective 28 Aug 1994

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.185. Statement of purpose. — In recognition of the role of agriculture in the economic well-being of this state and in recognition that opportunities to succeed in agriculture should not be limited by the economic means of persons engaged in agriculture, the general assembly of the state of Missouri declares that state assistance in the guarantee of loans made to enable independent family-farm producers to enter and succeed in the development and operation of single-purpose animal facilities will benefit the state of Missouri economically and socially and is a public purpose of great importance.

(L. 1994 H.B. 1248 & 1048)



Section 348.190 Loan guarantee program — rules, regulations, promulgation, procedure.

Effective 28 Aug 1995

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.190. Loan guarantee program — rules, regulations, promulgation, procedure. — In addition to the duties and powers established in sections 348.005 to 348.180, the Missouri agricultural and small business development authority shall develop and implement a single-purpose animal facilities loan guarantee program as provided in sections 348.185 to 348.225. The authority shall promulgate rules and regulations necessary to carry out the purposes of sections 348.185 to 348.225. The rules and regulations promulgated pursuant to sections 348.185 to 348.225 shall be designed to encourage maximum involvement and participation by lenders and financial institutions in the loan guarantee program. The authority shall be the administrative agency for the implementation of the loan guarantee program, and may employ such persons as necessary, within the limits of appropriations made for that purpose, to administer the loan guarantee program. No rule or portion of a rule promulgated under the authority of sections 348.185 to 348.225 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1994 H.B. 1248 & 1048, A.L. 1995 S.B. 3)



Section 348.195 Certificate of guaranty may be issued, conditions — eligible lender, defined — participation fee, amount — limitation of amount.

Effective 28 Aug 2003

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.195. Certificate of guaranty may be issued, conditions — eligible lender, defined — participation fee, amount — limitation of amount. — 1. The authority may issue certificates of guaranty covering a first loss guarantee up to but not more than fifty percent of the loan on a declining principal basis for loans to individuals executing a note or other evidence of a loan made for livestock production or other single-purpose animal facility, including animal waste systems or livestock purchase, but not to exceed the amount of two hundred fifty thousand dollars for any one individual and to pay from the single-purpose animal facilities loan guarantee fund to an eligible lender up to fifty percent of the amount on a declining principal basis of any loss on any guaranteed loan made under the provisions of sections 348.185 to 348.225, in the event of default on the loan. Upon payment of the loan, the authority shall be subrogated to all the rights of the eligible lender.

2. As used in sections 348.185 to 348.225, the term "eligible lender" means those entities defined as "lenders" under subdivision (8) of section 348.015.

3. The authority shall charge for each guaranteed loan a one-time participation fee of one percent which shall be collected by the lender at the time of closing and paid to the authority. In addition, the authority may charge a special loan guarantee fee of up to one percent per annum of the outstanding principal which shall be collected from the borrower by the lender and paid to the authority. Amounts so collected shall be deposited in the single-purpose animal facilities loan program fund and used, upon appropriation, to pay the costs of administering the program.

4. All moneys paid to satisfy a defaulted guaranteed loan shall only be paid out of the single-purpose animal facilities loan guarantee fund established by sections 348.185 to 348.225.

5. The total outstanding guaranteed loans shall at no time exceed an amount which, according to sound actuarial judgment, would allow immediate redemption of twenty percent of the outstanding loans guaranteed by the fund at any one time.

(L. 1994 H.B. 1248 & 1048, A.L. 2003 H.B. 464 merged with S.B. 388)



Section 348.200 Single-purpose animal facilities loan guarantee fund established — administration.

Effective 28 Aug 1997

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.200. Single-purpose animal facilities loan guarantee fund established — administration. — 1. There is hereby established in the state treasury the "Single-Purpose Animal Facilities Loan Guarantee Fund". The fund shall consist of money appropriated to it by the general assembly, charges, gifts, grants and bequests from federal, private or other sources. Notwithstanding the provisions of section 33.080, no portion of the fund shall be transferred to the general revenue fund.

2. All moneys received by the authority for payments made on previously defaulted guaranteed loans shall be paid promptly into the state treasury and deposited in the fund.

3. The fund shall be administered by the Missouri agricultural and small business development authority organized pursuant to sections 348.005 to 348.180.

4. Beginning with fiscal year 1994-1995, the general assembly may appropriate moneys not to exceed four million dollars for the establishment and initial funding of the single-purpose animal facilities loan guarantee fund.

(L. 1994 H.B. 1248 & 1048, A.L. 1997 H.B. 557)



Section 348.205 Money not needed may be invested.

Effective 28 Aug 1994

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.205. Money not needed may be invested. — Moneys in the fund, both unobligated and obligated as a reserve, which in the judgment of the authority are not currently needed for payments of defaults of guaranteed loans, may be invested by the state treasurer, and any income therefrom shall be deposited to the credit of the fund.

(L. 1994 H.B. 1248 & 1048)



Section 348.210 Eligibility for guarantees for loans — rules — terms, conditions.

Effective 28 Aug 2003

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.210. Eligibility for guarantees for loans — rules — terms, conditions. — 1. Persons eligible for guarantees for loans under the provisions of sections 348.185 to 348.225 are individuals engaged in farming operations as defined in section 348.015, who intend to use the proceeds from the loan to finance breeding or feeder livestock, including the purchase of additional or replacement livestock, land, buildings, facilities, equipment, machinery, and animal waste facilities used to produce poultry, hogs, beef, or dairy cattle, or other animals and who are seeking a loan or loans to finance not more than ninety percent of the anticipated cost.

2. The authority shall adopt and promulgate regulations establishing eligibility under the provisions of sections 348.185 to 348.225, taking into consideration the individual's ability to repay the loan, the general economic conditions of the area in which the individual will be located, the prospect of success of the particular facility for which the loan is sought and such other factors as the authority may establish. The eligibility of any person for a loan guarantee under the provisions of sections 348.185 to 348.225 shall not be determined or otherwise affected by any consideration of that person's race, religion, sex, creed, color, or location of residence. The authority may also provide for:

(1) The requirement or nonrequirement of security or endorsement and the nature thereof;

(2) The manner and time of repayment of the principal and interest;

(3) The maximum rate of interest;

(4) The right of the borrower to accelerate payments without penalty;

(5) The amount of the guaranty charge;

(6) The effective period of the guaranty;

(7) The percent of the loan, not to exceed fifty percent, covered by the guaranty;

(8) The assignability of loans by the lender;

(9) Procedures in event of default by the borrower;

(10) The due diligence effort on the part of lenders for collection of guaranteed loans;

(11) Collection assistance to be provided to lenders; and

(12) The extension of the guaranty in consideration of duty in the Armed Forces, unemployment, natural disasters, or other hardships.

(L. 1994 H.B. 1248 & 1048, A.L. 2003 H.B. 464 merged with S.B. 388)



Section 348.215 Policy of collection and recovery.

Effective 28 Aug 1994

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.215. Policy of collection and recovery. — The authority, by rules and regulations, shall determine the policy of collections and recovery of loans, including the use of private collection agencies. The authority may institute action to recover any amount due the state in any loan transaction, use private collection agencies, or otherwise carry out the policy of the authority. The lender making the original loan shall cooperate with the authority in the collection of the loan and shall use its regular collection procedures prior to any action being undertaken by the authority.

(L. 1994 H.B. 1248 & 1048)



Section 348.220 Animal waste facilities loan program guarantees — priorities, limitations.

Effective 28 Aug 1994

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.220. Animal waste facilities loan program guarantees — priorities, limitations. — If the Missouri clean water commission makes available to the authority any funds for implementation of the authority's animal waste facilities loan program, loans made pursuant to that program are eligible for loan guarantees under the provisions of sections 348.185 to 348.225. A loan made under the animal waste facilities loan program may be combined with loans made by eligible lenders under the provisions of sections 348.185 to 348.225, but the eligible lender shall have first priority on payments of defaults from the fund. A loan made under the animal waste facilities loan program shall not be subject to any dollar amount limitation otherwise imposed by any provision of law or a loan guaranteed under the provisions of sections 348.185 to 348.225.

(L. 1994 H.B. 1248 & 1048)



Section 348.225 Single-purpose animal facilities loan program fund created — purpose.

Effective 28 Aug 1994

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.225. Single-purpose animal facilities loan program fund created — purpose. — There is hereby created in the state treasury the "Single-Purpose Animal Facilities Loan Program Fund". The fund shall consist of money collected and deposited pursuant to subsection 3 of section 348.195. Notwithstanding the provisions of section 33.080, no portion of the fund shall be transferred to the general revenue fund. The money in the single-purpose animal facilities loan program fund shall be used, upon appropriation, for administration of the program established under sections 348.185 to 348.225 and for no other purpose.

(L. 1994 H.B. 1248 & 1048)



Section 348.230 Linked deposit loans for dairy cows, first year of interest to be paid by authority — fee authorized.

Effective 28 Aug 2008

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.230. Linked deposit loans for dairy cows, first year of interest to be paid by authority — fee authorized. — 1. The Missouri agricultural and small business development authority, subject to appropriation, shall pay for the first full year of charged interest on any applicable Missouri linked deposit program loan, as provided in sections 30.750 to 30.850. For the purpose of this section, the term "applicable loan" shall mean any loan made and used solely for the acquisition of dairy cows and other replacement dairy females.

2. The Missouri agricultural and small business development authority may charge a fee for the service in subsection 1 of this section, not to exceed fifty dollars per individual. Revenue generated from the fee shall be used to defray administrative costs.

(L. 2008 S.B. 931)



Section 348.235 Dairy business planning grants authorized — application procedure, fee — limit on grant — rulemaking authority.

Effective 28 Aug 2008

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.235. Dairy business planning grants authorized — application procedure, fee — limit on grant — rulemaking authority. — 1. The Missouri agricultural and small business development authority, subject to appropriation not to exceed fifty thousand dollars, shall develop and implement dairy business planning grants as provided in this section.

2. The Missouri agricultural and small business development authority may charge an application fee for the grants developed under this section, not to exceed fifty dollars per application. Revenue generated from the application fee shall be used to defray the cost of administering the grants.

3. Eligible applicants shall be existing or start-up dairy operations wholly located in the state of Missouri that are at least fifty-one percent owned by residents of this state.

4. A single grant shall not exceed five thousand dollars or finance more than ninety percent of the cost of the business plan, whichever is less.

5. Proceeds from a grant shall only be used to contract with a dairy business planning professional that is approved by the Missouri agricultural and small business development authority.

6. The Missouri agricultural and small business development authority may promulgate rules establishing eligibility and award criteria under this section including, but not limited to, the following:

(1) The potential to improve the profitability, modernization, and expansion of the dairy operation;

(2) The education, experience, and past relevant experience of the dairy business planning professional;

(3) The qualifications, education, and experience of the dairy owner or owners and management team;

(4) The potential for timely near-term application of the results of the study;

(5) The potential economic benefit to the state of Missouri;

(6) Such other factors as the Missouri agricultural and small business development authority may establish.

7. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2008, shall be invalid and void.

(L. 2008 S.B. 931)



Section 348.250 Citation.

Effective 03 Feb 2012, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.250. Citation. — Sections 348.250 to 348.275 shall be known and may be cited as the "Missouri Science and Innovation Reinvestment Act".

(L. 2011 1st Ex. Sess. S.B. 7)

Contingent effective date, see § 348.280

(2013) Provisions of S.B. 7 from First Extraordinary Session in 2011 are unconstitutional; section B of act as codified in section 348.280 is a violation of the single subject requirement of Article III, Section 23 and remaining provisions of bill could not be severed. Missouri Roundtable for Life, Inc. v. State, 396 S.W.3d 348 (Mo.banc).



Section 348.251 Missouri technology corporation, established — definitions — public hearing, notice.

Effective 03 Feb 2012, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

*348.251. Missouri technology corporation, established — definitions — public hearing, notice. — 1. As used in sections 348.251 to 348.266, the following terms mean:

(1) "Applicable percentage", six percent for the fiscal year beginning July 1, 2012, and the next fourteen consecutive fiscal years; five percent for the immediately subsequent five fiscal years; and four percent for the immediately subsequent five fiscal years;

(2) "Applied research", any activity that seeks to utilize, synthesize, or apply existing knowledge, information, or resources to the resolution of a specific problem, question, or issue of science and innovation, including but not limited to translational research;

(3) "Base year", fiscal year ending June 30, 2010;

(4) "Base year gross wages", gross wages paid by science and innovation companies to science and innovation employees during fiscal year ending June 30, 2010;

(5) "Basic research", any original investigation for the advancement of scientific or technical knowledge of science and innovation;

(6) "Commercialization", any of the full spectrum of activities required for a new technology, product, or process to be developed from the basic research or conceptual stage through applied research or development to the marketplace, including without limitation, the steps leading up to and including licensing, sales, and service;

(7) "Corporation", the Missouri technology corporation established under this section;

(8) "Fields of applicable expertise", any of the following fields: science and innovation research, development, or commercialization, including basic research and applied research; corporate finance, venture capital, and private equity related to science and innovation; the business and management of science and innovation companies; education related to science and innovation; or civic or corporate leadership in areas related to science and innovation;

(9) "Inherent conflict of interest", a fundamental or systematic conflict of interest that prevents a person from serving as a disinterested director of the corporation and from routinely performing his or her duties as a director of the corporation;

(10) "NAICS industry groups" or "NAICS codes", the North American Industry Classification System developed under the auspices of the United States Office of Management and Budget and adopted in 1997, as may be amended, revised, or replaced by similar classification systems for similar uses from time to time;

(11) "Science and innovation", the use of compositions and methods in research, development, and manufacturing processes for such diverse areas as agriculture-biotechnology, animal health, biochemistry, bioinformatics, energy, environment, forestry, homeland security, information technology, medical devices, medical diagnostics, medical instruments, medical therapeutics, microbiology, nanotechnology, pharmaceuticals, plant biology, and veterinary medicine, including future developments in such areas;

(12) "Science and innovation company", a corporation, limited liability company, S corporation, partnership, registered limited liability partnership, foundation, association, nonprofit entity, sole proprietorship, business trust, person, group, or other entity that is:

(a) Engaged in the research, development, commercialization, or business of science and innovation in the state, including, without limitation, research, development, or production directed toward developing or providing science and innovation products, processes, or services for specific commercial or public purposes, including hospitals, nonprofit research institutions, incubators, accelerators, and universities currently located or involved in the research, development, commercialization, or business of science and innovation in the state; or

(b) Identified by the following NAICS industry groups or NAICS codes or any amended or successor code sections covering such areas of research, development, and commercial endeavors: 3251; 3253; 3254; 3391; 51121; 54138; 54171; 62231; 111191; 111421; 111920; 111998; 311119; 311211; 311221; 311222; 311223; 325193; 325199; 325221; 325222; 325611; 325612; 325613; 325311; 325312; 325314; 325320; 325411; 325412; 325414; 333298; 334510; 334516; 334517; 339111; 339112; 339113; 339114; 339115; 339116; 424910; 541710; 621511; and 621512.

­­

­

(13) "Science and innovation employee", any employee, officer, or director of a science and innovation company who is a state income taxpayer and any employee of a university who is associated with or supports the research, development, commercialization, or business of science and technology in the state and is obligated to pay state income tax to the state;

(14) "Technology application", the introduction and adaptation of refined management practices in fields such as scheduling, inventory management, marketing, product development, and training in order to improve the quality, productivity and profitability of an existing firm. Technology application shall be considered a component of business modernization;

(15) "Technology development", strategically focused research directed at developing investment-grade technologies which are important for market competitiveness.

2. The governor may, on behalf of the state and in accordance with chapter 355, establish a private not-for-profit corporation named the "Missouri Technology Corporation", to carry out the provisions of sections 348.251 to 348.266. As used in sections 348.250 to 348.275 the word "corporation" means the Missouri technology corporation authorized by this section. Before certification by the governor, the corporation shall conduct a public hearing for the purpose of giving all interested parties an opportunity to review and comment on the articles of incorporation, bylaws and methods of operation of the corporation. Notice of the hearing shall be given at least fourteen days prior to the hearing.

(L. 1993 H.B. 566, A.L. 1994 H.B. 1248 & 1048, A.L. 2011 1st Ex. Sess. S.B. 7)

Contingent effective date, see § 348.280

*Revisor's note: This section was declared unconstitutional in Missouri Roundtable for Life, Inc. v. State, 396 S.W.3d 348 (Mo.banc).

(2013) Provisions of S.B. 7 from First Extraordinary Session in 2011 are unconstitutional; section B of act as codified in section 348.280 is a violation of the single subject requirement of Article III, Section 23 and remaining provisions of bill could not be severed. Missouri Roundtable for Life, Inc. v. State, 396 S.W.3d 348 (Mo.banc).



Section 348.251 Definitions — Missouri technology corporation may be established — corporation, defined — public hearing, notice.

Effective 28 Aug 1994

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

*348.251. Definitions — Missouri technology corporation may be established — corporation, defined — public hearing, notice. — 1. As used in sections 348.251 to 348.266, the following terms mean:

(1) "Technology application", the introduction and adaptation of refined management practices in fields such as scheduling, inventory management, marketing, product development, and training in order to improve the quality, productivity and profitability of an existing firm. Technology application shall be considered a component of business modernization;

(2) "Technology commercialization", the process of moving investment-grade technology from a business, university or laboratory into the marketplace for application;

(3) "Technology development", strategically focused research directed at developing investment-grade technologies which are important for market competitiveness.

2. The governor may, on behalf of the state and in accordance with chapter 355, establish a private not-for-profit corporation named the "Missouri Technology Corporation", to carry out the provisions of sections 348.251 to 348.266. As used in sections 348.251 to 348.266 the word "corporation" means the Missouri technology corporation authorized by this section. Before certification by the governor, the corporation shall conduct public hearing for the purpose of giving all interested parties an opportunity to review and comment upon the articles of incorporation, bylaws and method of operation of the corporation. Notice of the hearing shall be given at least fourteen days prior to the hearing.

(L. 1993 H.B. 566, A.L. 1994 H.B. 1248 & 1048)

*Revisor's note: This section is reprinted in accordance with section 3.066. S.B. 7, First Extraordinary Session of the 96th General Assembly, 2011, amended this section. S.B. 7 was declared unconstitutional as a violation of the single subject requirement of Article III, Section 23, of the Missouri Constitution (see annotation above), rendering the repeal and reenactment of this section ineffective.



Section 348.253 (Repealed L. 2011 1st Ex. Sess. S.B. 7)

Effective 21 Oct 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

Effective: see contingency, section 348.280

*Revisor's note: This section was declared unconstitutional in Missouri Roundtable for Life, Inc. v. State, 396 S.W.3d 348 (Mo.banc).



Section 348.253 Contracts with not-for-profit organizations, objectives.

Effective 28 Aug 1995

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

*348.253. Contracts with not-for-profit organizations, objectives. — 1. The Missouri technology corporation may contract with not-for-profit organizations to carry out the provisions of sections 348.251 to 348.275. By entering into such contracts, the corporation shall attempt to achieve the following objectives:

(1) The establishment of a research alliance which shall advance technology development, as defined in subdivision (3) of section 348.251. The corporation, in this capacity, shall have the authority to contract directly with centers for advanced technology, as established by section 348.272, and other not-for-profit entities. In proceeding with this objective, the corporation and centers for advanced technology shall utilize the results of targeted industry studies commissioned by the department of economic development;

(2) Technology commercialization, as defined in subdivision (2) of section 348.251;

(3) The establishment of a finance corporation to assist in the implementation of section 348.261; and

(4) The enhancement of technology application, as defined in subdivision (1) of section 348.251.

2. Any contract signed between the corporation and any not-for-profit organization, including innovation centers as defined in section 348.271, shall require that the not-for-profit organization must provide at least one-hundred-percent match for any funding received from the corporation through the technology investment fund, as established in section 348.264.

(L. 1995 H.B. 414)

*Revisor's note: This section is reprinted in accordance with section 3.066. S.B. 7, First Extraordinary Session of the 96th General Assembly, 2011, repealed this section. S.B. 7 was declared unconstitutional as a violation of the single subject requirement of Article III, Section 23, of the Missouri Constitution (see annotation above), rendering the repeal of this section ineffective.



Section 348.256 Articles of incorporation, bylaws, methods of operation, content — members, qualifications — audits — evaluations — tax exemptions — conflicts of interest.

Effective 03 Feb 2012, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

*348.256. Articles of incorporation, bylaws, methods of operation, content — members, qualifications — audits — evaluations — tax exemptions — conflicts of interest. — 1. The articles of incorporation, bylaws, and methods of operation of the Missouri technology corporation shall be consistent with the provisions of sections 348.250 to 348.275.

2. The purposes of the corporation are to contribute to the strengthening of the economy of the state through the development of science and innovation, to promote the modernization of Missouri businesses by supporting the transfer of science, technology and quality improvement methods to the workplace; to enhance the productivity and modernization of Missouri businesses by providing leadership in the establishment of methods of technology application, technology commercialization and technology development; to make Missouri businesses, institutions, and universities more competitive and increase their likelihood of success; to support and enhance local and regional strategies and initiatives that capitalize on the unique science and innovation assets across the state; to make Missouri a highly desirable state in which to conduct, facilitate, support, fund, and perform science and innovation research, development, and commercialization; to facilitate and effect the creation, attraction, retention, growth, and enhancement of both existing and new science and innovation companies in the state; to make Missouri a national and international leader in economic activity based on science and innovation; to enhance workforce development; to create and retain quality jobs; to advance scientific knowledge; and to improve the quality of life for the citizens of the state of Missouri in both urban and rural communities.

3. The board of directors of the corporation shall be composed of fifteen persons. The governor shall annually appoint one of its members, who must be from the private sector, as chairperson. The board shall consist of the following members:

(1) The director of the department of economic development, or the director's designee;

(2) The president of the University of Missouri system, or the president's designee;

(3) A member of the state senate, appointed by the president pro tem of the senate;

(4) A member of the house of representatives, appointed by the speaker of the house;

(5) Eleven members appointed by the governor, with the advice and consent of the senate, who are recognized for outstanding knowledge, leadership, and expertise in one or more of the fields of applicable expertise.

­­

­

4. Any changes in the articles of incorporation or bylaws must be approved by the governor.

5. At the discretion of the state auditor, the corporation is subject to an audit by the state auditor and the corporation shall bear the full cost of the audit.

6. Each of the directors of the corporation provided for in subdivisions (1) and (2) of subsection 3 of this section shall remain a director until the designating individual specified in such subdivisions designates a replacement by sending a written communication to the governor and the chairperson of the board of the corporation; provided, however, that if the director of economic development or the president of the University of Missouri system designates himself or herself to the corporation board, such person's service as a corporation director shall cease immediately when that person no longer serves as the director of economic development or as the president of the University of Missouri system. Each of the directors of the corporation provided for in subdivisions (3) and (4) of subsection 3 of this section shall remain a director until the appointing member of the general assembly specified in such subdivisions appoints a replacement by sending a written communication to the governor and the chairperson of the corporation board; provided, however, that if the speaker of the house or the president pro tem of the senate appoints himself or herself to the corporation board, such person's service as a corporation director shall cease immediately when that person no longer serves as the speaker of the house or the president pro tem of the senate.

7. Each of the eleven members of the board appointed by the governor shall:

(1) Hold office for the term of appointment and until the governor duly appoints his or her successor; provided that if a vacancy is created by the death, permanent disability, resignation, or removal of a director, such vacancy shall become immediately effective;

(2) Be eligible for reappointment, but members of the board shall not be eligible to serve more than two consecutive four-year terms and shall not be reappointed to the board until they have not served on the board for a period of at least four interim years;

(3) Not have a known inherent conflict of interest at the time of appointment; and

(4) Not have served in an elected office or a cabinet position in state government for a period of two years prior to appointment, unless otherwise provided in this section.

8. Any member of the board may be removed by affirmative vote of eleven members of the board for malfeasance or misfeasance in office, regularly failing to attend meetings, failure to comply with the corporation's conflicts of interest policy, conviction of a felony, or for any cause that renders the member incapable of or unfit to discharge the duties of a director of the corporation.

9. The board shall meet at least four times per year and at such other times as it deems appropriate, or upon call by the president or the chairperson, or upon written request of a majority of the directors of the board. Unless otherwise restricted by Missouri law, the directors may participate in a meeting of the board by means of telephone conference or other electronic communications equipment whereby all persons participating in the meeting can communicate clearly with each other, and participation in a meeting in such manner will constitute presence in person at such meeting.

10. A majority of the total voting membership of the board shall constitute a quorum for meetings. The board may act by a majority of those at any meeting where a quorum is present, except upon such issues as the board may determine shall require a vote of more members of the board for approval or as required by law. All resolutions and orders of the board shall be recorded and authenticated by the signature of the secretary or any assistant secretary of the board.

11. Members of the board shall serve without compensation. Members of the board attending meetings of the board, or attending committee or advisory meetings thereof, shall be paid mileage and all other applicable expenses, provided that such expenses are reasonable, consistent with policies established from time to time by the board, and not otherwise inconsistent with law.

12. The board may adopt, repeal, and amend such articles of incorporation, bylaws, and methods of operation that are not contrary to law or inconsistent with sections 348.250 to 348.275, as it deems expedient for its own governance and for the governance and management of the corporation and its committees and advisory boards; provided that any changes in the articles of incorporation or bylaws approved by the board must also be approved by the governor.

13. A president shall direct and supervise the administrative affairs and the general management of the corporation. The president shall be a person of national prominence that has expertise and credibility in one or more of the fields of applicable expertise with a demonstrated track record of success in leading a mission-driven organization. The president's salary and other terms and conditions of employment shall be set by the board. The board may negotiate and enter into an employment agreement with the president of the corporation, which may provide for compensation, allowances, benefits, and expenses. The president of the corporation shall not be eligible to serve as a member of the board until two years after the end of his or her employment with the corporation. The president of the corporation shall be bound by, and agree to obey, the corporation's conflicts of interest policy, including annually completing and submitting to the board a disclosure and compliance certificate in accordance with such conflicts of interest policy.

14. The corporation may employ such employees as it may require and upon such terms and conditions as it may establish that are consistent with state and federal law. The corporation may establish personnel, payroll, benefit, and other such systems as authorized by the board, and provide death and disability benefits. Corporation employees, including the president, shall be considered state employees for the purposes of membership in the Missouri state employees' retirement system and the Missouri consolidated health care plan. Compensation paid by the corporation shall constitute pay from a department for purposes of accruing benefits under the Missouri state employees' retirement system. The corporation may also adopt, in accordance with requirements of the federal Internal Revenue Code of 1986, as amended, a defined contribution plan sponsored by the corporation with respect to employees, including the president, employed by the corporation. Nothing in sections 348.250 to 348.275 shall be construed as placing any officer or employee of the corporation or member of the board in the classified or the unclassified service of the state of Missouri under Missouri laws and regulations governing civil service. No employee of the corporation shall be eligible to serve as a member of the board until two years immediately following the end of his or her employment with the corporation. All employees of the corporation shall be bound by, and agree to obey, the corporation's conflicts of interest policy, including annually completing and submitting to the board a disclosure and compliance certificate in accordance with such conflicts of interest policy.

15. No later than the first day of January each year, the corporation shall submit an annual report to the governor and to the Missouri general assembly which the corporation may contract with a third party to prepare and which shall include:

(1) A complete and detailed description of the operating and financial conditions of the corporation during the prior fiscal year;

(2) Complete and detailed information about the distributions from the Missouri science and innovation reinvestment fund and from any income of the corporation;

(3) Information about the growth of science and innovation research and industry in the state;

(4) Information regarding financial or performance audits performed in such year, including any recommendations with reference to additional legislation or other action that may be necessary to carry out the purposes of the corporation; and

(5) Whether or not the corporation made any distribution during the prior fiscal year to a research project or other project for which a report shall be filed under Subsection 4 of Section 38(d) of Article III of the Constitution of the State of Missouri. If such a distribution was made, the corporation shall disclose in the annual report the amount of the distribution, the recipient of the distribution, and the project description.

16. The corporation shall keep its books and records in accordance with generally accepted accounting procedures. Within four months following the end of each fiscal year, the corporation shall cause a firm of independent certified public accountants of national repute to conduct and deliver to the board an audit of the financial statements of the corporation and an opinion thereon, to be conducted in accordance with generally accepted audit standards, provided, however, that this section shall be inapplicable if the board of directors of the corporation determines that insufficient funds have been appropriated to pay for the costs of compliance with these requirements.

17. Within four months following the end of every odd numbered fiscal year, beginning with fiscal year 2016, the corporation shall cause an independent firm of national repute that has expertise in science and innovation research and industry to conduct and deliver to the board an evaluation of the performance of the corporation for the prior two fiscal years, including detailed recommendations for improving the performance of the corporation, provided, however, that this section shall be inapplicable if the board of directors of the corporation determines that insufficient funds have been appropriated to pay for the costs of compliance with these requirements.

18. The corporation shall provide the state auditor a copy of the financial and performance evaluations prepared under subsections 16 and 17 of this section.

19. The corporation shall have perpetual existence until an act of law expressly dissolves the corporation; provided that no such law shall take effect so long as the corporation has obligations or bonds outstanding unless adequate provision has been made for the payment or retirement of such debts or obligations. Upon any such dissolution of the corporation, all property, funds, and assets thereof shall be vested in the state.

20. Except as provided under section 348.266, the state hereby pledges to, and agrees with, recipients of corporation funding or beneficiaries of corporation programs under sections 348.250 to 348.275 that the state shall not limit or alter the rights vested in the corporation under sections 348.250 to 348.275 to fulfill the terms of any agreements made or obligations incurred by the corporation with or to such third parties, or in any way impair the rights and remedies of such third parties until the obligations of the corporation and the state are fully met and discharged in accordance with sections 348.250 to 348.275.

21. The corporation shall be exempt from:

(1) Any general ad valorem taxes upon any property of the corporation acquired and used for its public purposes;

(2) Any taxes or assessments upon any projects or upon any operations of the corporation or the income therefrom;

(3) Any taxes or assessments upon any project or any property or local obligation acquired or used by the corporation under the provisions of sections 348.250 to 348.275, or upon income therefrom.

­­

­

22. No funds of the corporation shall be distributed to its employees or members of the board; except that, the corporation may make reasonable payments for expenses incurred on its behalf relating to any of its lawful purposes and the corporation shall be authorized and empowered to pay reasonable compensation for services rendered to, or for, its benefit relating to any of its lawful purposes, including to pay its employees reasonable compensation.

23. The corporation shall adopt and maintain a conflicts of interest policy to protect the corporation's interests by requiring disclosure by an interested party, appropriate recusal by such person, and appropriate action by the interested party or the board where a conflict of interest may exist or arise between the corporation and a director, officer, employee, or agent of the corporation.

(L. 1993 H.B. 566, A.L. 1994 H.B. 1248 & 1048, A.L. 1995 H.B. 414, A.L. 2011 1st Ex. Sess. S.B. 7)

Contingent effective date, see § 348.280

*Revisor's note: This section was declared unconstitutional in Missouri Roundtable for Life, Inc. v. State, 396 S.W.3d 348 (Mo.banc).

(2013) Provisions of S.B. 7 from First Extraordinary Session in 2011 are unconstitutional; section B of act as codified in section 348.280 is a violation of the single subject requirement of Article III, Section 23 and remaining provisions of bill could not be severed. Missouri Roundtable for Life, Inc. v. State, 396 S.W.3d 348 (Mo.banc).



Section 348.256 Articles of incorporation, bylaws, content — members, qualifications.

Effective 28 Aug 1995

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

*348.256. Articles of incorporation, bylaws, content — members, qualifications. — The articles of incorporation and bylaws of the Missouri technology corporation shall provide that:

(1) The purposes of the corporation are to contribute to the strengthening of the economy of the state through the development of science and technology, to promote the modernization of Missouri businesses by supporting the transfer of science, technology and quality improvement methods to the workplace, and to enhance the productivity and modernization of Missouri businesses by providing leadership in the establishment of methods of technology application, technology commercialization and technology development;

(2) The board of directors of the corporation is composed of fifteen persons. The governor shall annually appoint one of its members, who must be from the private sector, as chairman. The board shall consist of the following members:

(a) The director of the department of economic development, or the director's designee;

(b) The president of the University of Missouri system, or the president's designee;

(c) A member of the state senate, appointed by the president pro tem of the senate;

(d) A member of the house of representatives, appointed by the speaker the house;

(e) Eleven members appointed by the governor, two of which shall be from the public sector and nine members from the private sector who shall include, but shall not be limited to, individuals who represent technology-based businesses and industrial interests;

(f) Each of the directors of the corporation who is appointed by the governor shall serve for a term of four years and until a successor is duly appointed; except that, of the directors serving on the corporation as of August 28, 1995, three directors shall be designated by the governor to serve a term of four years, three directors shall be designated to serve a term of three years, three directors shall be designated to serve a term of two years, and two directors shall be designated to serve a term of one year. Each director shall continue to serve until a successor is duly appointed by the governor;

(3) The corporation may receive money from any source, may borrow money, may enter into contracts, and may expend money for any activities appropriate to its purpose;

(4) The corporation may appoint staff and do all other things necessary or incidental to carrying out the functions listed in section 348.261;

(5) Any changes in the articles of incorporation or bylaws must be approved by the governor;

(6) The corporation shall submit an annual report to the governor and to the Missouri general assembly. The report shall be due on the first day of November for each year and shall include detailed information on the structure, operation and financial status of the corporation. The corporation shall conduct an annual public hearing to receive comments from interested parties regarding the report, and notice of the hearing shall be given at least fourteen days prior to the hearing; and

(7) The corporation is subject to an annual audit by the state auditor and that the corporation shall bear the full cost of the audit.

(L. 1993 H.B. 566, A.L. 1994 H.B. 1248 & 1048, A.L. 1995 H.B. 414)

*Revisor's note: This section is reprinted in accordance with section 3.066. S.B. 7, First Extraordinary Session of the 96th General Assembly, 2011, amended this section. S.B. 7 was declared unconstitutional as a violation of the single subject requirement of Article III, Section 23, of the Missouri Constitution (see annotation above), rendering the repeal and reenactment of this section ineffective.



Section 348.257 Executive committee established, members, duties — audit committee, duties — research alliance, report, contents — rules authority.

Effective 03 Feb 2012, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.257. Executive committee established, members, duties — audit committee, duties — research alliance, report, contents — rules authority. — 1. The board shall establish an executive committee of the corporation, to be composed of the chairperson, the vice chairperson, and the secretary of the corporation, and two additional directors. The chairperson of the corporation shall serve as the chairperson of the executive committee.

2. The executive committee, in intervals between meetings of the board, may transact any business of the board that has been expressly delegated to the executive committee by the board. If so stipulated by the board, action delegated to the executive committee may be subject to subsequent ratification by the board; provided, however, that until ratified or rejected by the board, any action delegated to, and taken by, the executive committee between meetings of the board will be binding upon the corporation as if ratified, and may be relied upon by third parties.

3. The board shall establish an audit committee of the corporation, to be composed of the chairperson of the corporation and four additional directors. The secretary of the corporation shall serve as the chairperson of the audit committee. The audit committee shall be responsible for oversight of the administration of the conflicts of interest policy, working with the president of the corporation to facilitate communications with the corporation's contract auditors, and such other responsibilities delegated to it by the board.

4. The board shall establish and maintain a research alliance of Missouri to be comprised of the chief research officers, or their designee, of the state's leading research universities and a representative of other leading not-for-profit research institutes headquartered in Missouri. Members of the research alliance of Missouri shall be selected for such terms of membership under such terms and conditions as the board deems necessary and appropriate to advance the purposes of sections 348.250 to 348.275 and as comparable to other similar public sector bodies. The research alliance of Missouri shall elect a chairperson on an annual basis. The research alliance of Missouri shall prepare annual reports at the direction of the corporation that:

(1) Evaluate the specific areas of Missouri's research strengths and weaknesses and outline current research priorities of the state;

(2) Evaluate the ability of each member to realign their research and development resources, policies, and practices to seize emerging opportunities;

(3) Evaluate and summarize the best national and international practices for technology commercialization of university research and describe efforts that each university member has undertaken to implement best practices, including a description of the specific outcomes university members have achieved in technology commercialization; and

(4) Describe research collaborations by and between members and identify collaboration best practices that can or should be instituted in Missouri.

5. The board may establish other committees, both permanent and temporary, as it deems necessary. Such committees may include national strategic, scientific and/or commercialization advisory boards comprised of individuals of national or international prominence in science and innovation and/or the business and commercialization of science and innovation.

6. The board may establish rules, policies, and procedures for the selection and conduct of committees and advisory boards, and the research alliance of Missouri; provided, however, that the members of such committees and advisory boards agree to be bound by a conflict of interest policy consistent with the highest ethical standards that is suitable for such advisory roles and annually complete and certify to the board a disclosure and compliance certificate in accordance with such conflicts of interest policy.

(L. 2011 1st Ex. Sess. S.B. 7)

Contingent effective date, see § 348.280

(2013) Provisions of SB 7 from First Extraordinary Session in 2011 are unconstitutional; section B of act as codified in section 348.280 is a violation of the single subject requirement of Article III, Section 23 and remaining provisions of bill could not be severed. Missouri Roundtable for Life, Inc. v. State, 396 S.W.3d 348 (Mo.banc).



Section 348.261 Powers — leveraging of nonstate resources — moneys, authority over — notice of financial assistance recipients to general assembly.

Effective 03 Feb 2012, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

*348.261. Powers — leveraging of nonstate resources — moneys, authority over — notice of financial assistance recipients to general assembly. — 1. The corporation shall have all of the powers necessary or convenient to carry out the purposes and provisions of sections 348.250 to 348.275, including the powers as specified therein, and without limitation, the power to:

(1) Establish a statewide business modernization network to assist Missouri businesses in identifying ways to enhance productivity and market competitiveness;

(2) Identify scientific and technological problems and opportunities related to the economy of Missouri and formulate proposals to overcome those problems or realize those opportunities;

(3) Identify specific areas where scientific research and technological investigation will contribute to the improvement of productivity of Missouri manufacturers and farmers;

(4) Determine specific areas in which financial investment in scientific and technological research and development from private businesses located in Missouri could be enhanced or increased if state resources were made available to assist in financing activities;

(5) Assist in establishing cooperative associations of universities in Missouri and of private enterprises for the purpose of coordinating research and development programs that will, consistent with the primary educational function of the universities, aid in the creation of new jobs in Missouri;

(6) Assist in financing the establishment and continued development of technology-intensive businesses in Missouri;

(7) Advise universities of the research needs of Missouri business and improve the exchange of scientific and technological information for the mutual benefit of universities and private business;

(8) Coordinate programs established by universities to provide Missouri businesses with scientific and technological information;

(9) Establish programs in scientific education which will support the accelerated development of technology-intensive businesses in Missouri;

(10) Provide financial assistance through contracts, grants and loans to programs of scientific and technological research and development;

(11) Determine how public universities can increase income derived from the sale or licensure of products or processes having commercial value that are developed as a result of university sponsored research programs;

(12) Contract with innovation centers, as established in section 348.271, small business development corporations, as established in sections 620.1000 to 620.1007, centers for advanced technology, as established in section 348.272, and other entities or organizations for the provision of technology application, technology commercialization and technology development services;

(13) Make direct seed capital or venture capital investments in Missouri business investment funds or businesses that demonstrate the promise of growth and job creation. Investments from the corporation may be in the form of debt or equity in the respective businesses;

(14) Make and execute contracts, guarantees, or any other instruments and agreements necessary or convenient for the exercise of its powers and functions;

(15) Contract for and to accept any gifts, grants, and loans of funds, property, or any other aid in any form from the federal government, the state, any state agency, or any other source, or any combination thereof, and to comply with the provisions of the terms and conditions thereof;

(16) Procure such insurance, participate in such insurance plans, or provide such self insurance or both as it deems necessary or convenient; provided, however, the purchase of insurance, participation in an insurance plan, or creation of a self-insurance fund by the corporation shall not be deemed as a waiver or relinquishment of any sovereign immunity to which the corporation or its officers, directors, employees, or agents are otherwise entitled;

(17) Partner with universities or other research institutions in Missouri to attract and recruit world-class science and innovation talent to Missouri;

(18) Expend any and all funds from the Missouri science and innovation reinvestment fund and all other assets and resources of the corporation for the exclusive purpose of fulfilling any purpose, power, or duty of the corporation under sections 348.250 to 348.275, including but not limited to implementing the powers, purposes, and duties of the corporation as enumerated in this section;

(19) Participate in joint ventures and collaborate with any taxpayer, governmental body or agency, insurer, university, or college of the state, or any other entity to facilitate any activities or programs consistent with the purpose and intent of sections 348.250 to 348.275; and

(20) In carrying out any activities authorized by sections 348.250 to 348.275, the corporation provides appropriate assistance, including the making of investments, grants, and loans, and providing time of employees, to any taxpayer, governmental body, or agency, insurer, university, or college of the state, or any other entity, whether or not any such taxpayer, governmental body or agency, insurer, university, or college of the state, or any other entity, is owned or controlled in whole or in part, directly or indirectly, by the corporation.

2. The corporation shall endeavor to maximize the amount of leveraging of nonstate resources, including public and private, cash and in-kind, attained with its investments, grants, loans, or other forms of support. In the case of investments, grants, loans, or other forms of support that emphasize or are specifically intended to impact a particular Missouri county, municipality, or other geographic subdivision of the state, or are otherwise local in nature, the corporation shall give consideration and weight to local matching funds and other matching resources, public and private.

3. Except as expressly provided in sections 348.250 to 348.275, all moneys earned or received by the corporation, including all funds derived from the commercialization of science and innovation products, methods, services, and technology by the corporation, or any affiliate or subsidiary thereof, or from the Missouri science and innovation reinvestment fund, shall belong exclusively to and be subject to the exclusive control of the corporation.

4. The corporation shall have all the powers of a not-for-profit corporation established under Missouri law.

5. The corporation shall assume all moneys, property, or other assets remaining with the Missouri seed capital investment board, established in section 620.641. All powers, duties, and functions performed by the Missouri seed capital investment board shall be transferred to the Missouri technology corporation.

6. The corporation shall not be subject to the provisions of chapter 34.

7. At least ten days prior to releasing funds to a recipient of financial assistance pursuant to the powers established in this section, the corporation shall submit to the president pro tem of the senate and the speaker of the house of representatives the name of the recipient of such assistance, and post such information on the corporation's website.

(L. 1993 H.B. 566, A.L. 1994 H.B. 1248 & 1048, A.L. 1995 H.B. 574, A.L. 2011 1st Ex. Sess. S.B. 7)

Contingent effective date, see § 348.280

*Revisor's note: This section was declared unconstitutional in Missouri Roundtable for Life, Inc. v. State, 396 S.W.3d 348 (Mo.banc).

(2013) Provisions of S.B. 7 from First Extraordinary Session in 2011 are unconstitutional; section B of act as codified in section 348.280 is a violation of the single subject requirement of Article III, Section 23 and remaining provisions of bill could not be severed. Missouri Roundtable for Life, Inc. v. State, 396 S.W.3d 348 (Mo.banc).



Section 348.261 Powers.

Effective 28 Aug 1995

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

*348.261. Powers. — The corporation, after being certified by the governor as provided by section 348.251, may:

(1) Establish a statewide business modernization network to assist Missouri businesses in identifying ways to enhance productivity and market competitiveness;

(2) Identify scientific and technological problems and opportunities related to the economy of Missouri and formulate proposals to overcome those problems or realize those opportunities;

(3) Identify specific areas where scientific research and technological investigation will contribute to the improvement of productivity of Missouri manufacturers and farmers;

(4) Determine specific areas in which financial investment in scientific and technological research and development from private businesses located in Missouri could be enhanced or increased if state resources were made available to assist in financing activities;

(5) Assist in establishing cooperative associations of universities in Missouri and of private enterprises for the purpose of coordinating research and development programs that will, consistent with the primary educational function of the universities, aid in the creation of new jobs in Missouri;

(6) Assist in financing the establishment and continued development of technology-intensive businesses in Missouri;

(7) Advise universities of the research needs of Missouri business and improve the exchange of scientific and technological information for the mutual benefit of universities and private business;

(8) Coordinate programs established by universities to provide Missouri businesses with scientific and technological information;

(9) Establish programs in scientific education which will support the accelerated development of technology-intensive businesses in Missouri;

(10) Provide financial assistance through contracts, grants and loans to programs of scientific and technological research and development;

(11) Determine how public universities can increase income derived from the sale or licensure of products or processes having commercial value that are developed as a result of university sponsored research programs;

(12) Contract with innovation centers, as established in section 348.271, small business development corporations, as established in sections 620.1000 to 620.1007, centers for advanced technology, as established in section 348.272, and other entities or organizations for the provision of technology application, technology commercialization and technology development services. Such contracting procedures shall not be subject to the provisions of chapter 34; and

(13) Make direct seed capital or venture capital investments in Missouri business investment funds or businesses which demonstrate the promise of growth and job creation. Investments from the corporation may be in the form of debt or equity in the respective businesses.

(L. 1993 H.B. 566, A.L. 1994 H.B. 1248 & 1048, A.L. 1995 H.B. 574)

*Revisor's note: This section is reprinted in accordance with section 3.066. S.B. 7, First Extraordinary Session of the 96th General Assembly, 2011, amended this section. S.B. 7 was declared unconstitutional as a violation of the single subject requirement of Article III, Section 23, of the Missouri Constitution (see annotation above), rendering the repeal and reenactment of this section ineffective.



Section 348.262 Department may contract with corporations.

Effective 03 Feb 2012, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

*348.262. Department may contract with corporations. — In order to assist the corporation in achieving the objectives identified in section 348.261, the department of economic development may contract with the corporation for activities consistent with the corporation's purpose, as specified in sections 348.250 to 348.275. When contracting with the corporation under the provisions of this section, the department of economic development may directly enter into agreements with the corporation and shall not be bound by the provisions of chapter 34.

(L. 1994 H.B. 1248 & 1048, A.L. 2011 1st Ex. Sess. S.B. 7)

Contingent effective date, see § 348.280

*Revisor's note: This section was declared unconstitutional in Missouri Roundtable for Life, Inc. v. State, 396 S.W.3d 348 (Mo.banc).

(2013) Provisions of S.B. 7 from First Extraordinary Session in 2011 are unconstitutional; section B of act as codified in section 348.280 is a violation of the single subject requirement of Article III, Section 23 and remaining provisions of bill could not be severed. Missouri Roundtable for Life, Inc. v. State, 396 S.W.3d 348 (Mo.banc).



Section 348.262 Department may contract with corporations.

Effective 28 Aug 1994

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

*348.262. Department may contract with corporations. — In order to assist the corporation in achieving the objectives identified in section 348.261, the department of economic development may contract with the corporation for activities consistent with the corporation's purpose, as specified in section 348.256. When contracting with the corporation under the provisions of this section, the department of economic development may directly enter into agreements with the corporation and shall not be bound by the provisions of chapter 34.

(L. 1994 H.B. 1248 & 1048)

*Revisor's note: This section is reprinted in accordance with section 3.066. S.B. 7, First Extraordinary Session of the 96th General Assembly, 2011, amended this section. S.B. 7 was declared unconstitutional as a violation of the single subject requirement of Article III, Section 23, of the Missouri Constitution (see annotation above), rendering the repeal and reenactment of this section ineffective.



Section 348.263 Open meetings and sunshine law applicability — records, requirements.

Effective 03 Feb 2012, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

*348.263. Open meetings and sunshine law applicability — records, requirements. — 1. Except as otherwise provided in sections 348.250 to 348.275, the corporation shall be subject to requirements applicable to governmental bodies and records contained in sections 610.010 to 610.225.

2. In addition to the exceptions available under sections 610.010 to 610.225, the records of the corporation shall not be subject to the provisions of sections 610.010 to 610.225, when, upon determination by the corporation, the disclosure of the information in the records would be harmful to the competitive position of the corporation and such records contain:

(1) Proprietary information gathered by, or in the possession of, the corporation from third parties pursuant to a promise of confidentiality;

(2) Contract cost estimates prepared for confidential use in awarding contracts for research, development, construction, renovation, commercialization, or the purchase of goods or services;

(3) Data, records, or information of a proprietary nature produced or collected by, or for, the corporation, its employees, officers, or members of its board;

(4) Third-party financial statements, records, and related data not publicly available that may be shared with the corporation;

(5) Consulting or other reports paid for by the corporation to assist the corporation in connection with its strategic planning and goals; or

(6) The determination of marketing and operational strategies where disclosure of such strategies would be harmful to the competitive position of the corporation.

3. In addition to the exceptions available under sections 610.010 to 610.225, the corporation, including the board, executive committee, audit committee, and research alliance of Missouri, or other such committees or boards that the corporation may authorize from time to time, may discuss, consider, and take action on any of the following in closed session, when upon determination by the corporation, including as appropriate the board, executive committee, audit committee, and research alliance of Missouri, or other such committees or boards that the corporation may authorize from time to time, disclosure of such items would be harmful to the competitive position of the corporation:

(1) Plans that could affect the value of property, real or personal, owned, or desirable for ownership by the corporation;

(2) The condition, acquisition, use, or disposition of real or personal property; or

(3) Contracts for applied research; basic research; science and innovation product development, manufacturing, or commercialization; construction and renovation of science and innovation facilities; or marketing or operational strategies.

(L. 1993 H.B. 566, A.L. 1994 H.B. 1248 & 1048, A.L. 2011 1st Ex. Sess. S.B. 7)

Contingent effective date, see § 348.280

*Revisor's note: This section was declared unconstitutional in Missouri Roundtable for Life, Inc. v. State, 396 S.W.3d 348 (Mo.banc).

(2013) Provisions of S.B. 7 from First Extraordinary Session in 2011 are unconstitutional; section B of act as codified in section 348.280 is a violation of the single subject requirement of Article III, Section 23 and remaining provisions of bill could not be severed. Missouri Roundtable for Life, Inc. v. State, 396 S.W.3d 348 (Mo.banc).



Section 348.263 Replaces corporation for business modernization and technology with Missouri technology corporation — transfer.

Effective 28 Aug 1994

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

*348.263. Replaces corporation for business modernization and technology with Missouri technology corporation — transfer. — 1. The Missouri business modernization and technology corporation shall replace the corporation for science and technology. All moneys, property or any other assets remaining with the corporation for science and technology after all obligations are satisfied on August 28, 1993, shall be transferred to the Missouri business modernization and technology corporation. All powers, duties and functions performed by the Missouri corporation of science and technology on August 28, 1993, shall be transferred to the Missouri business modernization and technology corporation.

2. The Missouri technology corporation shall replace the Missouri business modernization and technology corporation. All moneys, property or any other assets remaining with the Missouri business modernization and technology corporation after all obligations are satisfied on August 28, 1994, shall be transferred to the Missouri technology corporation. All powers, duties and functions performed by the Missouri business modernization and technology corporation on August 28, 1994, shall be transferred to the Missouri technology corporation.

(L. 1993 H.B. 566, A.L. 1994 H.B. 1248 & 1048)

*Revisor's note: This section is reprinted in accordance with section 3.066. S.B. 7, First Extraordinary Session of the 96th General Assembly, 2011, amended this section. S.B. 7 was declared unconstitutional as a violation of the single subject requirement of Article III, Section 23, of the Missouri Constitution (see annotation above), rendering the repeal and reenactment of this section ineffective.



Section 348.264 Science and innovation reinvestment fund established — source of funds — purpose.

Effective 03 Feb 2012, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

*348.264. Science and innovation reinvestment fund established — source of funds — purpose. — There is hereby established in the state treasury a special fund to be known as the "Missouri Science and Innovation Reinvestment Fund", previously established as the Missouri technology investment fund in this section, which shall consist of all moneys which may be appropriated to it by the general assembly based on the applicable percentage of the amount by which science and innovation employees' gross wages for the year exceeds the base year gross wages pursuant to section 348.265, other funds appropriated to it by the general assembly, and also any gifts, contributions, grants or bequests received from federal, private or other sources. Money in the Missouri science and innovation reinvestment fund shall be used to carry out the provisions of sections 348.250 to 348.275. Moneys for business modernization programs, technology application programs, technology commercialization programs and technology development programs established pursuant to the provisions of sections 348.250 to 348.275 shall be available from appropriations made by the general assembly from the Missouri science and innovation reinvestment fund. Any moneys remaining in the Missouri science and innovation reinvestment fund at the end of any fiscal year shall not lapse to the general revenue fund, as provided in section 33.080, but shall remain in the Missouri science and innovation reinvestment fund.

(L. 1994 H.B. 1248 & 1048, A.L. 1995 H.B. 414, A.L. 2011 1st Ex. Sess. S.B. 7)

Contingent effective date, see § 348.280

*Revisor's note: This section was declared unconstitutional in Missouri Roundtable for Life, Inc. v. State, 396 S.W.3d 348 (Mo.banc).

(2013) Provisions of S.B. 7 from First Extraordinary Session in 2011 are unconstitutional; section B of act as codified in section 348.280 is a violation of the single subject requirement of Article III, Section 23 and remaining provisions of bill could not be severed. Missouri Roundtable for Life, Inc. v. State, 396 S.W.3d 348 (Mo.banc).



Section 348.264 Technology investment fund established — source of funds — purpose.

Effective 28 Aug 1995

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

*348.264. Technology investment fund established — source of funds — purpose. — 1. There is hereby established in the state treasury a special fund to be known as the "Missouri Technology Investment Fund", which shall consist of all moneys which may be appropriated to it by the general assembly, and also any gifts, contributions, grants or bequests received from federal, private or other sources. Such moneys shall include federal funds which may be received from the National Institute for Science and Technology, the Small Business Administration and the Department of Defense through its Technology Reinvestment Program. Money in the Missouri technology investment program shall be used to carry out the provisions of sections 348.251 to 348.275. Moneys for business modernization programs, technology application programs, technology commercialization programs and technology development programs established pursuant to the provisions of sections 348.251 to 348.275 shall be available from appropriations made by the general assembly from the Missouri technology investment fund. Any moneys remaining in the Missouri technology investment fund at the end of any fiscal year shall not lapse to the general revenue fund, as provided in section 33.080, but shall remain in the Missouri technology investment fund.

2. Notwithstanding the provisions of sections 173.500 to 173.565, the Missouri technology investment fund shall be utilized to fund projects which would previously have been funded through the higher education applied projects fund.

(L. 1994 H.B. 1248 & 1048, A.L. 1995 H.B. 414)

*Revisor's note: This section is reprinted in accordance with section 3.066. S.B. 7, First Extraordinary Session of the 96th General Assembly, 2011, amended this section. S.B. 7 was declared unconstitutional as a violation of the single subject requirement of Article III, Section 23, of the Missouri Constitution (see annotation above), rendering the repeal and reenactment of this section ineffective.



Section 348.265 Base year gross wages calculation — transfer of funds, amount — expenditure of funds — strategic plan required.

Effective 03 Feb 2012, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.265. Base year gross wages calculation — transfer of funds, amount — expenditure of funds — strategic plan required. — 1. As soon as practicable after February 3, 2012*, the director of the department of economic development, with the assistance of the director of the department of revenue, shall establish the base year gross wages and report the amount of the base year gross wages to the president and board of the corporation, the governor, and the general assembly. Within one hundred eighty days after the end of each fiscal year beginning with the fiscal year ending June 30, 2011, and for each subsequent fiscal year prior to the end of the last funding year, the director of economic development, with the assistance of the director of the department of revenue, shall determine and report to the president and board of the corporation, governor, and general assembly the amount by which aggregate science and innovation employees' gross wages for the fiscal year exceeds the base year gross wages. The director of economic development and the director of the department of revenue may consider any verifiable evidence, including but not limited to the NAICS codes assigned or recorded by the United States Department of Labor for companies with employees in the state, when determining which organizations should be classified as science and innovation companies.

2. Notwithstanding section 23.250 to the contrary, for each of the twenty-five funding years, beginning July 1, 2012, subject to appropriation, the director of revenue shall transfer to the Missouri science and innovation reinvestment fund an amount not to exceed an amount equal to the product of the applicable percentage multiplied by an amount equal to the increase in aggregate science and innovation employees' gross wages for the prior fiscal year, over the base year gross wages. The director of revenue may make estimated payments to the Missouri science and innovation reinvestment fund more frequently based on estimates provided by the director of revenue and reconciled annually.

3. Local political subdivisions may contribute to the Missouri science and innovation reinvestment fund through a grant, contract, or loan by dedicating a portion of any sales tax or property tax increase resulting from increases in science and innovation company economic activity occurring after February 3, 2012*, or other such taxes or fees as such local political subdivisions may establish.

4. Funding generated by the provisions of this section shall be expended by the corporation to further its purposes as specified in section 348.256.

5. Upon enactment of this section, the corporation shall prepare a strategic plan for the use of the funding to be generated by the provisions of this section, and may consult with science and innovation partners, including but not limited to the research alliance of Missouri, as established in section 348.257; the life sciences research board established in section 196.1103; and the innovation centers or centers for advanced technology, as established in section 348.272. The corporation shall make a draft strategic plan available for public comment prior to publication of the final strategic plan.

(L. 2011 1st Ex. Sess. S.B. 7)

Contingent effective date, see § 348.280

*This date by operation of Article III, Section 31 of the Missouri Constitution; except see contingency, section 348.280.

(2013) Provisions of SB 7 from First Extraordinary Session in 2011 are unconstitutional; section B of act as codified in section 348.280 is a violation of the single subject requirement of Article III, Section 23 and remaining provisions of bill could not be severed. Missouri Roundtable for Life, Inc. v. State, 396 S.W.3d 348 (Mo.banc).



Section 348.266 Debts incurred not debt of the state — subject to not-for-profit corporation law.

Effective 28 Aug 1995

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.266. Debts incurred not debt of the state — subject to not-for-profit corporation law. — 1. Debts incurred by the Missouri technology corporation established pursuant to the authority of sections 348.251 to 348.275 do not represent or constitute a debt of this state within the meaning of the provisions of the constitution or statutes of this state.

2. The Missouri technology corporation established pursuant to sections 348.251 to 348.275 shall be subject to all provisions of chapter 355 which do not conflict with the provisions of sections 348.251 to 348.275.

(L. 1993 H.B. 566, A.L. 1994 H.B. 1248 & 1048, A.L. 1995 H.B. 414)



Section 348.269 No limitation on enumerated powers — prior authorization of general assembly for sale of assets — inapplicability of sunset act — severability clause.

Effective 03 Feb 2012, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.269. No limitation on enumerated powers — prior authorization of general assembly for sale of assets — inapplicability of sunset act — severability clause. — 1. Nothing contained in sections 348.250 to 348.275 shall be construed as a restriction or limitation upon any powers that the corporation might otherwise have under chapter 355, and the provisions of sections 348.250 to 348.275 are cumulative to such powers.

2. Nothing in sections 348.250 to 348.275 shall be construed as allowing the board to sell the corporation or substantially all of the assets of the corporation, or to merge the corporation with another institution, without prior authorization by the general assembly.

3. Notwithstanding the provisions of section 23.253 to the contrary, the provisions of sections 348.250 to 348.275 shall not sunset.

4. The provisions of sections 348.250 to 348.275 shall not terminate before the satisfaction of all outstanding obligations, notes, and bonds provided for under sections 348.250 to 348.275.

5. If any provision of this act* or the application thereof is held invalid, the invalidity shall not affect other provisions or applications of the act* that can be given effect without the invalid provision or application, and to this end the provisions of this act* are severable. Insofar as the provisions of sections 348.250 to 348.275 are inconsistent with the provisions of any other law, general, specific or local, the provisions of sections 348.250 to 348.275 shall be controlling.

(L. 2011 1st Ex. Sess. S.B. 7)

Contingent effective date, see § 348.280

*"This act" (S.B. 7, 1st Ex. Sess., 2011) contained numerous sections. Consult Disposition of Sections table for a definitive listing.

(2013) Provisions of SB 7 from First Extraordinary Session in 2011 are unconstitutional; section B of act as codified in section 348.280 is a violation of the single subject requirement of Article III, Section 23 and remaining provisions of bill could not be severed. Missouri Roundtable for Life, Inc. v. State, 396 S.W.3d 348 (Mo.banc).



Section 348.271 Innovation centers to be established to develop new science and innovation-based business duties, reports — match requirements.

Effective 03 Feb 2012, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

*348.271. Innovation centers to be established to develop new science and innovation-based business duties, reports — match requirements. — 1. In order to foster the growth of Missouri's economy and to stimulate the creation of new jobs in science and innovation-based industry for the state's work force, the Missouri technology corporation, in accordance with the provisions of this section and within the limits of appropriations therefor, is authorized to contract with Missouri not-for-profit corporations for the operation of innovation centers within the state. The primary emphasis of some, if not of all, innovation centers, shall be in the areas of science and innovation-based business ventures. Such assistance may include the provision of facilities, equipment, administrative and managerial support, planning assistance, and such other services and programs that enhance the development of such ventures and such assistance may be provided for fees or other consideration.

2. The innovation centers operated under this section shall counsel and assist the new science and innovation-based business ventures in finding a suitable site in the state of Missouri for location of the business upon its graduation from the innovation program. Each innovation center shall annually submit a report of its activities to the department of economic development and the Missouri technology corporation which shall include, but not be limited to, the success rate of the businesses graduating from the center, the progress and locations of businesses which have graduated from the center, the types of businesses which have graduated from the center, and the number of jobs created by the businesses involved in the center.

3. Any contract signed between the corporation and any not-for-profit organization to operate an innovation center in accordance with the provisions of this section shall require that the not-for-profit organization must provide at least a one hundred percent match for the funding received from the corporation pursuant to appropriation therefor.

(L. 1989 H.B. 249 & 47, A.L. 1993 H.B. 566, A.L. 1994 H.B. 1248 & 1048, A.L. 1995 H.B. 414, A.L. 2011 1st Ex. Sess. S.B. 7)

Contingent effective date, see § 348.280

*Revisor's note: This section was declared unconstitutional in Missouri Roundtable for Life, Inc. v. State, 396 S.W.3d 348 (Mo.banc).

(2013) Provisions of S.B. 7 from First Extraordinary Session in 2011 are unconstitutional; section B of act as codified in section 348.280 is a violation of the single subject requirement of Article III, Section 23 and remaining provisions of bill could not be severed. Missouri Roundtable for Life, Inc. v. State, 396 S.W.3d 348 (Mo.banc).



Section 348.271 Innovation centers to be established to develop new technology-based business duties, reports.

Effective 28 Aug 1995

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

*348.271. Innovation centers to be established to develop new technology-based business duties, reports. — 1. In order to foster the growth of Missouri's economy and to stimulate the creation of new jobs in technology-based industry for the state's work force, the Missouri technology corporation, in accordance with the provisions of this section and within the limits of appropriations therefor is authorized to contract with Missouri not-for-profit corporations for the operation of innovation centers within the state. The primary emphasis of some, if not of all innovation centers, shall be in the areas of technology commercialization, finance and business modernization. Innovation centers operated under the provisions of this section shall provide assistance to individuals and business organizations during the early stages of the development of new technology-based business ventures. Such assistance may include the provision of facilities, equipment, administrative and managerial support, planning assistance, and such other services and programs that enhance the development of such ventures and such assistance may be provided for fees or other consideration.

2. The innovation centers operated under this section shall counsel and assist the new technology-based business ventures in finding a suitable site in the state of Missouri for location of the business upon its graduation from the innovation program. Each innovation center shall annually submit a report of its activities to the department of economic development and the Missouri technology corporation which shall include, but not be limited to, the success rate of the businesses graduating from the center, the progress and locations of businesses which have graduated from the center, the types of businesses which have graduated from the center, and the number of jobs created by the businesses involved in the center.

(L. 1989 H.B. 249 & 47, A.L. 1993 H.B. 566, A.L. 1994 H.B. 1248 & 1048, A.L. 1995 H.B. 414)

*Revisor's note: This section is reprinted in accordance with section 3.066. S.B. 7, First Extraordinary Session of the 96th General Assembly, 2011, amended this section. S.B. 7 was declared unconstitutional as a violation of the single subject requirement of Article III, Section 23, of the Missouri Constitution (see annotation above), rendering the repeal and reenactment of this section ineffective.



Section 348.272 Centers for advanced technology may be established in university-affiliated research institutes — requirements, funding limitations — duties of department of economic development.

Effective 28 Aug 1993

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.272. Centers for advanced technology may be established in university-affiliated research institutes — requirements, funding limitations — duties of department of economic development. — 1. In order to encourage greater collaboration between private industry and the universities of this state in the development and application of new technologies, the director of the department of economic development is authorized to designate centers for advanced technology. Each center so designated shall conduct research in specific technological areas identified by the Missouri business modernization and technology corporation as having significant potential for economic growth in Missouri, or in which the application of new technologies could significantly enhance the productivity and stability of Missouri businesses. Such designations shall be made in accordance with the standards and criteria set forth in subsection 3 of this section. Centers so designated shall be eligible for support from the department of economic development in the manner provided for in subsection 4 of this section, and for such additional support as may otherwise be provided by law.

2. As used in this section, the following terms shall mean:

(1) "Applicant", a university or university-affiliated research institute, or a consortium of such institutions, which requests designation as a center in accordance with such requirements as are established by the corporation for this purpose;

(2) "Center for advanced technology" or "center", a university or university-affiliated research institute, or a consortium of such institutions, designated by the foundation, which conducts a continuing program of basic and applied research, development, and technology transfer in one or more technological areas, in collaboration with and through the support of private business and industry;

(3) "Corporation", the Missouri business modernization and technology corporation;

(4) "University", any institution of postsecondary education, including public and private universities, colleges, community colleges, vocational and technical schools, and other postsecondary institutions.

3. The corporation shall:

(1) Identify technological areas for which centers should be designated, including, but not limited to, technological areas that are related to industries with significant potential for economic growth and development in Missouri and technological areas that are related to the enhancement of productivity in various industries located in Missouri;

(2) Establish criteria that applicants must satisfy for designation as a center, including, but not limited to, the following:

(a) An established record of research, development and instruction in the area or areas of technology involved;

(b) The capacity to conduct research and development activities in collaboration with business and industry;

(c) The capacity to secure substantial private and other governmental funding for the proposed center;

(d) The ability and willingness to cooperate with other institutions in this state in conducting research and development activities, and in disseminating research results; and to work with technical and community colleges in this state to enhance the quality of technical education in the area or areas of technology involved;

(e) The ability and willingness to cooperate with the corporation, the department of economic development, and other economic development agencies in promoting the growth and development in Missouri of industries based upon or benefitting from the area or areas of technology involved;

(3) Establish such requirements as it deems appropriate for the format, content and filing of applications for designation as centers for advanced technology;

(4) Establish such procedures as it deems appropriate for the evaluation of applications for designation as centers for advanced technology, including the establishment of peer review panels composed of nationally recognized experts in the technological areas and industries to which the application is related.

4. From such funds as may be appropriated for this purpose by the general assembly, the department of economic development may provide financial support, through contracts or other means, to designated centers for advanced technology in order to enhance and accelerate the development of such centers. Funds received pursuant to this subsection may be used for the purchase of equipment and fixtures, employment of faculty and support staff, provision of graduate fellowships, and other purposes approved by the department of economic development, but may not be used for capital construction.

5. From such funds as may be appropriated for this purpose by the general assembly, the department of economic development may provide grants to any one university or university-affiliated research institution for purposes of planning and program development aimed at enabling such university or university-affiliated research institution to qualify for designation as a center. Such grants shall be awarded on a competitive basis, and shall be available only to those applicants which, in the judgment of the corporation and department of economic development, may reasonably be expected to be designated as centers.

(L. 1986 S.B. 426 § 5, A.L. 1989 H.B. 249 & 47, A.L. 1993 H.B. 566)



Section 348.275 Rulemaking authority, procedure.

Effective 28 Aug 1995

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.275. Rulemaking authority, procedure. — 1. The department of economic development may draft and promulgate rules and regulations consistent with the provisions of sections 348.251 to 348.272 as are necessary or useful to carry out the provisions of those sections.

2. No rule or portion of a rule promulgated under the authority of sections 348.251 to 348.272 shall become effective until it has been approved by the joint committee on administrative rules in accordance with the procedures provided in this section, and the delegation of the legislative authority to enact law by the adoption of such rules is dependent upon the power of the joint committee on administrative rules to review and suspend rules pending ratification by the senate and the house of representatives as provided in this section.

3. Upon filing any proposed rule with the secretary of state, the department shall concurrently submit such proposed rule to the committee, which may hold hearings upon any proposed rule or portion thereof at any time.

4. A final order of rulemaking shall not be filed with the secretary of state until thirty days after such final order of rulemaking has been received by the committee. The committee may hold one or more hearings upon such final order of rulemaking during the thirty-day period. If the committee does not disapprove such order of rulemaking within the thirty-day period, the department may file such order of rulemaking with the secretary of state and the order of rulemaking shall be deemed approved.

5. The committee may, by majority vote of the members, suspend the order of rulemaking or portion thereof by action taken prior to the filing of the final order of rulemaking only for one or more of the following grounds:

(1) An absence of statutory authority for the proposed rule;

(2) An emergency relating to public health, safety or welfare;

(3) The proposed rule is in conflict with state law;

(4) A substantial change in circumstance since enactment of the law upon which the proposed rule is based.

6. If the committee disapproves any rule or portion thereof, the department shall not file such disapproved portion of any rule with the secretary of state and the secretary of state shall not publish in the Missouri Register any final order of rulemaking containing the disapproved portion.

7. If the committee disapproves any rule or portion thereof, the committee shall report its findings to the senate and the house of representatives. No rule or portion thereof disapproved by the committee shall take effect so long as the senate and the house of representatives ratify the act of the joint committee by resolution adopted in each house within thirty legislative days after such rule or portion thereof has been disapproved by the joint committee.

8. Upon adoption of a rule as provided in this section, any such rule or portion thereof may be suspended or revoked by the general assembly either by bill or, pursuant to Section 8, Article IV of the Constitution of Missouri, by concurrent resolution upon recommendation of the joint committee on administrative rules. The committee shall be authorized to hold hearings and make recommendations pursuant to the provisions of section 536.037. The secretary of state shall publish in the Missouri Register, as soon as practicable, notice of the suspension or revocation.

(L. 1995 H.B. 414)



Section 348.280 Contingent effective date.

Effective 03 Feb 2012, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.280. Contingent effective date. — This act* relating to science and innovation shall not become effective except upon the passage and approval by signature of the governor only of senate bill no. 8 relating to taxation and enacted during the first extraordinary session of first regular session of the ninety-sixth general assembly.

(L. 2011 1st Ex. Sess. S.B. 7 § B)

Effective 2-03-12

*"This act" (S.B. 7, 1st Ex. Sess., 2011) contained numerous sections. Consult Disposition of Sections table for a definitive listing.

Revisor's note: The First Extraordinary Session of the First Regular Session of the Ninety-sixth General Assembly convened on September 6, 2011, and stood automatically adjourned sine die on November 5, 2011, in accordance with Article III, Section 20(b) of the Missouri Constitution. Senate Substitute for Senate Committee Substitute for Senate Bill No. 7 was truly agreed to and finally passed by the General Assembly on September 23, 2011, and was signed by the Governor on October 21, 2011. Senate Bill No. 8 was introduced during the special session but was not truly agreed to and finally passed by the General Assembly prior to its automatic adjournment on November 5, 2011.

(2013) Section is unconstitutional as a violation of the single subject requirement of Article III, Section 23 of the Missouri Constitution. Missouri Roundtable for Life, Inc. v. State, 396 S.W.3d 348 (Mo.banc).



Section 348.300 Definitions.

Effective 03 Feb 2012, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

*348.300. Definitions. — As used in sections 348.300 to 348.318, the following terms mean:

(1) "Commercial activity located in Missouri", any research, development, prototype fabrication, and subsequent precommercialization activity, or any activity related thereto, conducted in Missouri for the purpose of producing a service or a product or process for manufacture, assembly or sale or developing a service based on such a product or process by any person, corporation, partnership, joint venture, unincorporated association, trust or other organization doing business in Missouri. Subsequent to January 1, 1999, a commercial activity located in Missouri shall mean only such activity that is located within a distressed community, as defined in section 135.530;

(2) "Follow-up capital", capital provided to a commercial activity located in Missouri in which a qualified fund has previously invested seed capital or start-up capital and which does not exceed ten times the amount of such seed and start-up capital;

(3) "Person", any individual, corporation, partnership, or other entity, including any charitable corporation which is exempt from federal income tax and whose Missouri unrelated business taxable income, if any, would be subject to the state income tax imposed under chapter 143;

(4) "Qualified contribution", cash contribution to a qualified fund;

(5) "Qualified economic development organization", any corporation organized under the provisions of chapter 355 which has as of January 1, 1991, obtained a contract with the department of economic development to operate an innovation center to promote, assist and coordinate the research and development of new services, products or processes in the state of Missouri; and the Missouri technology corporation organized pursuant to the provisions of sections 348.250 to 348.275;

(6) "Qualified fund", any corporation, partnership, joint venture, unincorporated association, trust or other organization which is established under the laws of Missouri after December 31, 1985, which meets all of the following requirements established by this subdivision. The fund shall have as its sole purpose and business the making of investments, of which at least ninety percent of the dollars invested shall be qualified investments. The fund shall enter into a contract with one or more qualified economic development organizations which shall entitle the qualified economic development organizations to receive not less than ten percent of all distributions of equity and dividends or other earnings of the fund. Such contracts shall require the qualified fund to transfer to the Missouri technology corporation organized pursuant to the provisions of sections 348.250 to 348.275 this interest and make corresponding distributions thereto in the event the qualified economic development organization holding such interest is dissolved or ceases to do business for a period of one year or more;

(7) "Qualified investment", any investment of seed capital, start-up capital, or follow-up capital in any commercial activity located in Missouri;

(8) "Seed capital", capital provided to a commercial activity located in Missouri for research, development and precommercialization activities to prove a concept for a new product or process or service, and for activities related thereto;

(9) "Start-up capital", capital provided to a commercial activity located in Missouri for use in preproduction product development or service development or initial marketing thereof, and for activities related thereto;

(10) "State tax liability", any state tax liability incurred by a taxpayer under the provisions of chapters 143, 147 and 148, exclusive of the provisions relating to the withholding of tax as provided for in sections 143.191 to 143.265 and related provisions;

(11) "Uninvested capital", the amount of any distribution, other than of earnings, by a qualified fund made within five years of the issuance of a certificate of tax credit as provided by sections 348.300 to 348.318; or the portion of all qualified contributions to a qualified fund which are not invested as qualified investments within five years of the issuance of a certificate of tax credit as provided by sections 348.300 to 348.318 to the extent that the amount not so invested exceeds ten percent of all such qualified contributions.

(L. 1986 S.B. 591 § 1, A.L. 1991 S.B. 185, A.L. 1993 H.B. 566, A.L. 1998 H.B. 1656, A.L. 2007 1st Ex. Sess. H.B. 1, A.L. 2011 1st Ex. Sess. S.B. 7)

Contingent effective date, see § 348.280

*Revisor's note: This section was declared unconstitutional in Missouri Roundtable for Life, Inc. v. State, 396 S.W.3d 348 (Mo.banc).

(2013) Provisions of S.B. 7 from First Extraordinary Session in 2011 are unconstitutional; section B of act as codified in section 348.280 is a violation of the single subject requirement of Article III, Section 23 and remaining provisions of bill could not be severed. Missouri Roundtable for Life, Inc. v. State, 396 S.W.3d 348 (Mo.banc).



Section 348.300 Definitions.

Effective 28 Nov 2007, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

*348.300. Definitions. — As used in sections 348.300 to 348.318, the following terms mean:

(1) "Commercial activity located in Missouri", any research, development, prototype fabrication, and subsequent precommercialization activity, or any activity related thereto, conducted in Missouri for the purpose of producing a service or a product or process for manufacture, assembly or sale or developing a service based on such a product or process by any person, corporation, partnership, joint venture, unincorporated association, trust or other organization doing business in Missouri. Subsequent to January 1, 1999, a commercial activity located in Missouri shall mean only such activity that is located within a distressed community, as defined in section 135.530;

(2) "Follow-up capital", capital provided to a commercial activity located in Missouri in which a qualified fund has previously invested seed capital or start-up capital and which does not exceed ten times the amount of such seed and start-up capital;

(3) "Person", any individual, corporation, partnership, or other entity, including any charitable corporation which is exempt from federal income tax and whose Missouri unrelated business taxable income, if any, would be subject to the state income tax imposed under chapter 143;

(4) "Qualified contribution", cash contribution to a qualified fund;

(5) "Qualified economic development organization", any corporation organized under the provisions of chapter 355 which has as of January 1, 1991, obtained a contract with the department of economic development to operate an innovation center to promote, assist and coordinate the research and development of new services, products or processes in the state of Missouri; and the Missouri technology corporation organized pursuant to the provisions of sections 348.253 to 348.266;

(6) "Qualified fund", any corporation, partnership, joint venture, unincorporated association, trust or other organization which is established under the laws of Missouri after December 31, 1985, which meets all of the following requirements established by this subdivision. The fund shall have as its sole purpose and business the making of investments, of which at least ninety percent of the dollars invested shall be qualified investments. The fund shall enter into a contract with one or more qualified economic development organizations which shall entitle the qualified economic development organizations to receive not less than ten percent of all distributions of equity and dividends or other earnings of the fund. Such contracts shall require the qualified fund to transfer to the Missouri technology corporation organized pursuant to the provisions of sections 348.253 to 348.266 this interest and make corresponding distributions thereto in the event the qualified economic development organization holding such interest is dissolved or ceases to do business for a period of one year or more;

(7) "Qualified investment", any investment of seed capital, start-up capital, or follow-up capital in any commercial activity located in Missouri;

(8) "Seed capital", capital provided to a commercial activity located in Missouri for research, development and precommercialization activities to prove a concept for a new product or process or service, and for activities related thereto;

(9) "Start-up capital", capital provided to a commercial activity located in Missouri for use in preproduction product development or service development or initial marketing thereof, and for activities related thereto;

(10) "State tax liability", any state tax liability incurred by a taxpayer under the provisions of chapters 143, 147 and 148, exclusive of the provisions relating to the withholding of tax as provided for in sections 143.191 to 143.265 and related provisions;

(11) "Uninvested capital", the amount of any distribution, other than of earnings, by a qualified fund made within five years of the issuance of a certificate of tax credit as provided by sections 348.300 to 348.318; or the portion of all qualified contributions to a qualified fund which are not invested as qualified investments within five years of the issuance of a certificate of tax credit as provided by sections 348.300 to 348.318 to the extent that the amount not so invested exceeds ten percent of all such qualified contributions.

(L. 1986 S.B. 591 § 1, A.L. 1991 S.B. 185, A.L. 1993 H.B. 566, A.L. 1998 H.B. 1656, A.L. 2007 1st Ex. Sess. H.B. 1)

Effective 11-28-07

*Revisor's note: This section is reprinted in accordance with section 3.066. S.B. 7, First Extraordinary Session of the 96th General Assembly, 2011, amended this section. S.B. 7 was declared unconstitutional as a violation of the single subject requirement of Article III, Section 23, of the Missouri Constitution (see annotation above), rendering the repeal and reenactment of this section ineffective.



Section 348.302 Tax credit, evidenced by certificate — may be used when — limitations on credit, credits transferable.

Effective 01 Jan 1999, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.302. Tax credit, evidenced by certificate — may be used when — limitations on credit, credits transferable. — 1. Any person who makes a qualified contribution to a qualified fund shall be entitled to receive a tax credit equal to fifty percent of the amount of the qualified contribution. The tax credit shall be evidenced by a tax credit certificate in accordance with the provisions of sections 348.300 to 348.318 and may be used to satisfy the state tax liability of the owner of such certificate that becomes due in the tax year in which the qualified contribution is made, or in any of the ten tax years thereafter. No person may receive a tax credit pursuant to sections 348.300 to 348.318 unless that person presents a tax credit certificate to the department of revenue for payment of such state tax liability.

2. The amount of such qualified contributions which can be made is limited so that the aggregate of all tax credits authorized under the provisions of sections 348.300 to 348.318 shall not exceed nine million dollars. All tax credits authorized under the provisions of this section may be transferred, sold or assigned.

(L. 1986 S.B. 591 § 2, A.L. 1992 S.B. 661 & 620, A.L. 1998 H.B. 1656)

Effective 1-01-99

CROSS REFERENCE:

Tax Credit Accountability Act of 2004, additional requirements, 135.800 to 135.830



Section 348.304 Certificates, how issued, limitations, exchanges.

Effective 18 Jun 1991, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.304. Certificates, how issued, limitations, exchanges. — The total amount of credit evidenced by certificates of tax credit issued to taxpayers at the request of any one qualified economic development organization shall not exceed two million dollars; except that, this two-million-dollar limitation shall not apply to certificates of tax credit issued after January 1, 1996. Prior to January 1, 1996, any qualified economic development organization may enter into a contractual agreement with any other qualified economic development organization to allocate to the latter any portion of the two million dollars of tax credits which it is authorized to issue to taxpayers under the provisions of this section. The certificate of tax credit may be issued in one aggregate certificate or in a reasonable number of multiple certificates in regard to one qualified contribution. Any issued certificate may be surrendered in exchange for new certificates not to exceed in value the value of the issued certificate. The number and denomination of multiple certificates, if issued, shall be determined by the director of the department of economic development.

(L. 1986 S.B. 591 § 3, A.L. 1991 S.B. 185)

Effective 6-18-91



Section 348.306 Transfer of certificates, procedure, limitations.

Effective 30 May 1986, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.306. Transfer of certificates, procedure, limitations. — No person shall receive, by issuance, transfer or assignment, certificates of tax credit issued under the provisions of sections 348.300 to 348.318* in an amount in excess of one million dollars. Subject to the provisions of this section, certificates of tax credit issued in accordance with sections 348.300 to 348.318* may be transferred or assigned by notarized endorsement thereof which names the transferee.

(L. 1986 S.B. 591 § 4)

Effective 5-30-86

*Words "this act" appear in original rolls. S.B. 591 (1986) also contained §§ 100.310 and 100.390.



Section 348.308 Duties of director of economic development — issuance of certificates.

Effective 30 May 1986, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.308. Duties of director of economic development — issuance of certificates. — 1. The director of the department of economic development shall be responsible for the administration and issuance of the certificate of tax credits authorized by sections 348.300 to 348.318*. The director of the department of economic development shall issue a certificate of tax credit at the request of any qualified economic development organization. Each request shall include a true copy of the documents creating the qualified fund and the interest of the qualified economic development organization in the qualified fund, the name of the person who is to receive a certificate of tax credit, the type of state tax liability, as specified in subdivision (10) of section 348.300, against which the tax credit is to be used, and the amount of the certificate of tax credit to be issued to the person making the qualified contribution. Each request shall be acknowledged under oath by the person making the qualified contribution and the president of the qualified economic development organization.

2. In the event that two or more qualified economic development organizations have an interest in a qualified fund, either or both of such qualified economic development organizations may request issuance of certificates of tax credit in accordance with the provisions of sections 348.300 to 348.318* to persons contributing to qualified funds.

(L. 1986 S.B. 591 § 5)

Effective 5-30-86

*Words "this act" appear in original rolls. S.B. 591 (1986) also contained §§ 100.310 and 100.390.



Section 348.310 Acceptance of certificate in lieu of payment, reissuance of certificate for amount of unused balance.

Effective 30 May 1986, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.310. Acceptance of certificate in lieu of payment, reissuance of certificate for amount of unused balance. — The Missouri department of revenue shall accept a certificate of tax credit in lieu of other payment in such amount as is equal to the lesser of the amount of the tax or the remaining unused amount of the credit as indicated on the certificate of tax credit; and shall indicate on the certificate of tax credit the amount of tax thereby paid, the date of such payment, and the remainder of the unused credit available to the taxpayer after such payment. The certificate of tax credit shall be returned to the director of the department of economic development. The director of the department of economic development shall issue a new certificate to the proper owner for any unused balance.

(L. 1986 S.B. 591 § 6)

Effective 5-30-86



Section 348.312 Construction of provisions.

Effective 30 May 1986, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.312. Construction of provisions. — No provision of sections 348.300 to 348.318* shall be construed to require a qualified economic development organization to accept an interest in any fund, nor shall any provision of sections 348.300 to 348.318* be construed to limit or restrict the terms and conditions on which a qualified economic development organization may agree to accept an interest in any fund.

(L. 1986 S.B. 591 § 7)

Effective 5-30-86

*Words "this act" appear in original rolls. S.B. 591 (1986) also contained §§ 100.310 and 100.390.



Section 348.316 Report required from qualified funds, when, form, verified by affidavit, contents — duties of director of department of economic development — payment of taxes, due when.

Effective 30 May 1986, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.316. Report required from qualified funds, when, form, verified by affidavit, contents — duties of director of department of economic development — payment of taxes, due when. — 1. Each qualified fund, on or before the due date of its federal income tax return, shall make a report for a period corresponding to the qualified fund's federal income tax year. The report shall be made on a form required by the department of economic development. It shall be verified by the affidavit of the fund's president, or another authorized officer, to the department of economic development. It shall state the amount of all uninvested capital, whether distributions of equity or funds not invested in qualified investments, and it shall contain other such information as may be required by the director of the department of economic development.

2. Upon the receipt of such returns, the director of the department of economic development shall verify the same and certify the amount of tax due from the various funds to the director of revenue within sixty days from the date of the return. The director of revenue shall send each qualified fund a notice of tax due within thirty days of the date of certification by the department of economic development. The qualified fund shall pay the tax as provided in the notice within thirty days of the date of such notice.

(L. 1986 S.B. 591 § 9)

Effective 5-30-86



Section 348.318 Interest and penalty provisions, how determined — procedural matters, how determined.

Effective 30 May 1986, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.318. Interest and penalty provisions, how determined — procedural matters, how determined. — Except as otherwise specifically provided in sections 348.300 to 348.318*, interest and penalty provisions and procedural matters under the provisions of sections 348.300 to 348.318* shall be determined pursuant to and in the manner prescribed in the following sections of the revised statutes of Missouri, the state income tax law, governing similar procedures thereunder: sections 143.271 to 143.301, 143.511, 143.551 to 143.571, 143.611 to 143.751, 143.771, 143.791 to 143.861, 143.881 to 143.971, and 143.986.

(L. 1986 S.B. 591 § 10)

Effective 5-30-86

*Words "this act" appear in original rolls. S.B. 591 (1986) also contained §§ 100.310 and 100.390.



Section 348.400 Definitions.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.400. Definitions. — As used in sections 348.400 to 348.415, the following terms mean:

(1) "Agricultural business development loan", a loan for the acquisition, construction, improvement, or rehabilitation of agricultural property, or for the expansion, acquisition, construction, improvement, or rehabilitation of a qualifying agribusiness;

(2) "Agricultural product", an agricultural, horticultural, viticultural, or vegetable product, growing of grapes that will be processed into wine, bees, honey, fish or other aquacultural product, planting seed, livestock, a livestock product, a forestry product, poultry or a poultry product, either in its natural or processed state, that has been produced, processed, or otherwise had value added to it in this state;

(3) "Agricultural property", any land and easements and real and personal property, including, but not limited to, buildings, structures, improvements, and equipment which is used in Missouri by Missouri residents or Missouri-based businesses for the purpose of processing, manufacturing, marketing, exporting or adding value to an agricultural product. Agricultural property also includes any land and easements and real and personal property, including, but not limited to, buildings, structures, improvements, equipment and plant stock used for the growing of grapes which will be processed into wine;

(4) "Authority", the Missouri agricultural and small business development authority;

(5) "Eligible borrower", as defined in section 348.015;

(6) "Eligible lender", lender as defined in section 348.015;

(7) "Fund", the agricultural product utilization and business development loan guarantee fund or the agricultural product utilization grant fund;

(8) "Grant fund" the agricultural product utilization grant fund;

(9) "Program fund", the agricultural product utilization and business development loan program fund;

(10) "Qualifying agribusiness", any business whose primary customer base is producers of agricultural goods and products or any business whose function is the support of agricultural production or processing by providing goods and services used for producing or processing agricultural products.

(L. 1997 H.B. 557, A.L. 1998 H.B. 950, A.L. 2011 S.B. 161)



Section 348.403 Authority to develop program — rules — reject application, when.

Effective 28 Aug 1997

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.403. Authority to develop program — rules — reject application, when. — 1. In addition to the duties and powers established in sections 348.005 to 348.225, the authority shall develop and implement an agricultural business development loan guarantee program as provided in sections 348.400 to 348.415. The authority shall promulgate only those rules that are necessary to carry out the stated purposes of sections 348.400 to 348.415. The rules promulgated pursuant to this section shall encourage maximum involvement and participation by lenders and financial institutions in the loan guarantee program. The authority shall implement the loan guarantee program, and may employ such persons as necessary, within the limits of appropriations for that purpose, to administer the loan guarantee program.

2. Any rule or portion of a rule promulgated pursuant to the authority of sections 348.400 to 348.415 shall become effective only if it has been promulgated in compliance with the provisions of chapter 536 as it may be amended from time to time.

3. The authority may reject any application for guaranty pursuant to sections 348.400 to 348.415.

(L. 1997 H.B. 557)

CROSS REFERENCE:

Rulemaking authority, effective when, null and void, when, 348.426



Section 348.406 Certificates of guaranty — fee — limitations.

Effective 28 Aug 2004

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.406. Certificates of guaranty — fee — limitations. — 1. The authority, upon application, may issue certificates of guaranty covering a first loss guarantee up to but not more than fifty percent of the loan on a declining principal basis for loans to eligible borrowers, executing a note or other evidence of a loan made for the purpose of an agricultural business development loan, but not to exceed the amount of two hundred fifty thousand dollars for any eligible borrower and to pay from the fund to an eligible lender up to fifty percent of the amount on a declining principal basis of any loss on any guaranteed loan made pursuant to the provisions of sections 348.400 to 348.415, in the event of default on the loan. Upon payment on the guarantee, the authority shall be subrogated to all the rights of the eligible lender.

2. The authority shall charge for each guaranteed loan a one-time participation fee of one percent which shall be collected by the eligible lender at the time of closing and paid to the authority. In addition, the authority may charge a special loan guarantee fee of up to one percent per annum of the outstanding principal which shall be collected from the eligible borrower by the eligible lender and paid to the authority.

3. All moneys paid to satisfy a defaulted guaranteed loan shall only be paid out of the fund.

4. The total outstanding guaranteed loans shall at no time exceed an amount which, according to sound actuarial judgment, would allow immediate redemption of twenty percent of the outstanding loans guaranteed by the fund at any one time.

(L. 1997 H.B. 557, A.L. 1999 H.B. 888, A.L. 2004 S.B. 740, et al.)



Section 348.407 Development and implementation of grants and loans — fee authority's powers — assistance to businesses — rules.

Effective 28 Aug 2016

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.407. Development and implementation of grants and loans — fee authority's powers — assistance to businesses — rules. — 1. The authority shall develop and implement agricultural products utilization grants as provided in this section.

2. The authority may reject any application for grants pursuant to this section.

3. The authority shall make grants, and may make loans or guaranteed loans from the grant fund to persons for the creation, development and operation, for up to three years from the time of application approval, of rural agricultural businesses whose projects add value to agricultural products and aid the economy of a rural community.

4. The authority may make loan guarantees to qualified agribusinesses for agricultural business development loans for businesses that aid in the economy of a rural community and support production agriculture or add value to agricultural products by providing necessary products and services for production or processing.

5. The authority may make grants, loans, or loan guarantees to Missouri businesses to access resources for accessing and processing locally grown agricultural products for use in institutions, as defined in section 262.962, within the state.

6. The authority may, upon the provision of a fee by the requesting person in an amount to be determined by the authority, provide for a feasibility study of the person’s rural agricultural business concept.

7. Upon a determination by the authority that such concept is feasible and upon the provision of a fee by the requesting person, in an amount to be determined by the authority, the authority may then provide for a marketing study. Such marketing study shall be designed to determine whether such concept may be operated profitably.

8. Upon a determination by the authority that the concept may be operated profitably, the authority may provide for legal assistance to set up the business. Such legal assistance shall include, but not be limited to, providing advice and assistance on the form of business entity, the availability of tax credits and other assistance for which the business may qualify as well as helping the person apply for such assistance.

9. The authority may provide or facilitate loans or guaranteed loans for the business including, but not limited to, loans from the United States Department of Agriculture Rural Development Program, subject to availability. Such financial assistance may only be provided to feasible projects, and for an amount that is the least amount necessary to cause the project to occur, as determined by the authority. The authority may structure the financial assistance in a way that facilitates the project, but also provides for a compensatory return on investment or loan payment to the authority, based on the risk of the project.

10. The authority may provide for consulting services in the building of the physical facilities of the business.

11. The authority may provide for consulting services in the operation of the business.

12. The authority may provide for such services through employees of the state or by contracting with private entities.

13. The authority may consider the following in making the decision:

(1) The applicant’s commitment to the project through the applicant’s risk;

(2) Community involvement and support;

(3) The phase the project is in on an annual basis;

(4) The leaders and consultants chosen to direct the project;

(5) The amount needed for the project to achieve the bankable stage; and

(6) The project’s planning for long-term success through feasibility studies, marketing plans, and business plans.

14. The department of agriculture, the department of natural resources, the department of economic development and the University of Missouri may provide such assistance as is necessary for the implementation and operation of this section. The authority may consult with other state and federal agencies as is necessary.

15. The authority may charge fees for the provision of any service pursuant to this section.

16. The authority may adopt rules to implement the provisions of this section.

17. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in sections 348.005 to 348.180 shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. All rulemaking authority delegated prior to August 28, 1999, is of no force and effect and repealed. Nothing in this section shall be interpreted to repeal or affect the validity of any rule filed or adopted prior to August 28, 1999, if it fully complied with all applicable provisions of law. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 1999, shall be invalid and void.

(L. 1997 H.B. 557, A.L. 1999 H.B. 888, A.L. 2011 S.B. 161, A.L. 2014 S.B. 672 merged with S.B. 701, A.L. 2016 S.B. 665)



Section 348.408 Agricultural product utilization grant fund established — limitation on grants.

Effective 02 Jul 1999, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.408. Agricultural product utilization grant fund established — limitation on grants. — 1. There is hereby established in the state treasury the "Agricultural Product Utilization Grant Fund". The fund shall consist of money appropriated to it by the general assembly and investment income on the fund. Notwithstanding the provisions of section 33.080, no portion of the fund shall be transferred to the general revenue fund.

2. The fund shall be administered by the authority.

3. The general assembly may appropriate moneys not to exceed three million dollars annually. In any given year, at least ten percent of the appropriation shall be awarded to grant requests of twenty-five thousand dollars or less. No single rural agricultural business concept shall receive more than two hundred thousand dollars in grant awards from the authority.

4. Moneys in the fund may be invested by the state treasurer, and any income therefrom shall be deposited to the credit of the fund.

(L. 1997 H.B. 557, A.L. 1999 H.B. 888)

Effective 7-02-99



Section 348.409 Agricultural product utilization and business loan guarantee fund established.

Effective 28 Aug 1997

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.409. Agricultural product utilization and business loan guarantee fund established. — 1. There is hereby established in the state treasury the "Agricultural Product Utilization and Business Development Loan Guarantee Fund". The fund shall consist of money appropriated to it by the general assembly, charges, gifts, grants, bequests from federal, private or other sources, and investment income on the fund. Notwithstanding the provisions of section 33.080, no portion of the fund shall be transferred to the general revenue fund.

2. All moneys received by the authority for payments made on previously defaulted guaranteed loans shall be paid promptly into the state treasury and deposited in the fund.

3. The fund shall be administered by the authority.

4. Beginning with fiscal year 1997-98, the general assembly may appropriate moneys not to exceed two and one-half million dollars for the establishment and initial funding of the fund.

5. Moneys in the fund, both unobligated and obligated as a reserve, which in the judgment of the authority are not currently needed for payments of defaults of guaranteed loans, may be invested by the state treasurer, and any income therefrom shall be deposited to the credit of the fund.

(L. 1997 H.B. 557)



Section 348.410 Agricultural product utilization business development loan program fund established — duties of department of agriculture.

Effective 02 Jul 1999, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.410. Agricultural product utilization business development loan program fund established — duties of department of agriculture. — 1. There is hereby created in the state treasury the "Agricultural Product Utilization Business Development Loan Program Fund". The fund shall consist of money appropriated to it by the general assembly and investment income on the fund. Notwithstanding the provisions of section 33.080, no portion of the fund shall be transferred to the general revenue fund. The money in the program fund shall be used, upon appropriation, for purposes established pursuant to sections 348.400 to 348.415 and for no other purpose. Moneys necessary for this program may be transferred to this program fund from the fund established pursuant to section 348.408.

2. For purposes of this section, the department of agriculture shall, as part of the program administration, establish market promotion activities that assist grant recipients and loan applicants in the planning and marketing of value-added products. The department of agriculture is specifically authorized to employ qualified individuals to fulfill such duties.

3. The department of agriculture shall promote products derived from development facilities and renewable fuel production facilities as defined in section 348.430.

(L. 1997 H.B. 557, A.L. 1999 H.B. 888)

Effective 7-02-99



Section 348.412 Use of loan proceeds — eligibility — rules.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.412. Use of loan proceeds — eligibility — rules. — 1. Eligible borrowers:

(1) Shall use the proceeds of the agricultural business development loan to acquire agricultural property or for the expansion, acquisition, construction, improvement, or rehabilitation of a qualifying agribusiness; and

(2) May not finance more than ninety percent of the anticipated cost of the project through the agricultural business development loan.

2. The project shall have opportunities to succeed in the development, expansion and operation of businesses involved in adding value to, marketing, exporting, processing, or manufacturing agricultural products that will benefit the state economically and socially through direct or indirect job creation or job retention.

3. The authority shall promulgate rules establishing eligibility pursuant to the provisions of sections 348.400 to 348.415, taking into consideration:

(1) The eligible borrower's ability to repay the agricultural business development loan;

(2) The general economic conditions of the area in which the agricultural property will be located;

(3) The prospect of success of the particular project for which the loan is sought; and

(4) Such other factors as the authority may establish.

4. The authority may promulgate rules to provide for:

(1) The requirement or nonrequirement of security or endorsement and the nature thereof;

(2) The manner and time or repayment of the principal and interest;

(3) The maximum rate of interest;

(4) The right of the eligible borrower to accelerate payments without penalty;

(5) The amount of the guaranty charge;

(6) The effective period of the guaranty;

(7) The percent of the agricultural business development loan, not to exceed fifty percent, covered by the guaranty;

(8) The assignability of agricultural business development loans by the eligible lender;

(9) Procedures in the event of default on an agricultural business development loan;

(10) The due diligence effort on the part of eligible lenders for collection of guaranteed loans;

(11) Collection assistance to be provided to eligible lenders; and

(12) The extension of the guaranty in consideration of duty in the Armed Forces, unemployment, natural disasters, or other hardships.

(L. 1997 H.B. 557, A.L. 2004 S.B. 740, et al., A.L. 2011 S.B. 161)

CROSS REFERENCE:

Rulemaking authority, effective when, null and void, when, 348.426



Section 348.414 Executive director's powers, compensation — funds and services not to be provided for projects outside state.

Effective 02 Jul 1999, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.414. Executive director's powers, compensation — funds and services not to be provided for projects outside state. — 1. The executive director of the authority shall act for the authority except that the appeal of the executive director's decisions shall be to the authority.

2. The executive director of the authority shall be paid on a level to be determined by the authority but not to exceed that of a division director of the department of agriculture.

3. The authority shall not provide services or funds for any project not located in this state.

(L. 1999 H.B. 888)

Effective 7-02-99



Section 348.415 Collections.

Effective 28 Aug 1997

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.415. Collections. — The authority, by rule, shall determine the policy of collections and recovery of agricultural business development loans, including the use of private collection agencies. The authority may institute action to recover any amount due the state in any loan transaction, use private collection agencies, or otherwise carry out the policy of the authority. The eligible lender making the original loan shall cooperate with the authority in the collection of the agricultural business development loan and shall use its regular collection procedures before any action taken by the authority.

(L. 1997 H.B. 557)

CROSS REFERENCE:

Rulemaking authority, effective when, null and void, when, 348.426



Section 348.426 Rules, effective, when — rules invalid and void, when.

Effective 28 Aug 1997

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.426. Rules, effective, when — rules invalid and void, when. — Any rule or portion of a rule promulgated pursuant to this bill* shall become effective only as provided pursuant to chapter 536 including but not limited to section 536.028, if applicable, after August 28, 1997. All rulemaking authority delegated prior to August 28, 1997, is of no force and effect and repealed. The provisions of this section are nonseverable and if any of the powers vested with the general assembly pursuant to section 536.028, if applicable, to review, to delay the effective date, or to disapprove and annul a rule or portion of a rule are held unconstitutional or invalid, the purported grant of rulemaking authority and any rule so proposed and contained in the order of rulemaking shall be invalid and void.

(L. 1997 H.B. 557 § 2)

*"This bill" (H.B. 557, 1997) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 348.430 Agricultural product utilization contributor tax credit — definitions — requirements — limitations — report.

Effective 28 Aug 2016, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.430. Agricultural product utilization contributor tax credit — definitions — requirements — limitations — report. — 1. The tax credit created in this section shall be known as the “Agricultural Product Utilization Contributor Tax Credit”.

2. As used in this section, the following terms mean:

(1) “Authority”, the agriculture and small business development authority as provided in this chapter;

(2) “Contributor”, an individual, partnership, corporation, trust, limited liability company, entity or person that contributes cash funds to the authority;

(3) “Development facility”, a facility producing either a good derived from an agricultural commodity or using a process to produce a good derived from an agricultural product;

(4) “Eligible new generation cooperative”, a nonprofit cooperative association formed pursuant to chapter 274, or incorporated pursuant to chapter 357, for the purpose of operating within this state a development facility or a renewable fuel production facility;

(5) “Eligible new generation processing entity”, a partnership, corporation, cooperative, or limited liability company organized or incorporated pursuant to the laws of this state consisting of not less than twelve members, approved by the authority, for the purpose of owning or operating within this state a development facility or a renewable fuel production facility in which producer members:

(a) Hold a majority of the governance or voting rights of the entity and any governing committee;

(b) Control the hiring and firing of management; and

(c) Deliver agricultural commodities or products to the entity for processing, unless processing is required by multiple entities;

(6) “Renewable fuel production facility”, a facility producing an energy source which is derived from a renewable, domestically grown, organic compound capable of powering machinery, including an engine or power plant, and any by-product derived from such energy source.

3. For all tax years beginning on or after January 1, 1999, a contributor who contributes funds to the authority may receive a credit against the tax or estimated quarterly tax otherwise due pursuant to chapter 143, other than taxes withheld pursuant to sections 143.191 to 143.265, chapter 148 chapter 147, in an amount of up to one hundred percent of such contribution. Tax credits claimed in a taxable year may be done so on a quarterly basis and applied to the estimated quarterly tax pursuant to this subsection. If a quarterly tax credit claim or series of claims contributes to causing an overpayment of taxes for a taxable year, such overpayment shall not be refunded but shall be applied to the next taxable year. The awarding of such credit shall be at the approval of the authority, based on the least amount of credits necessary to provide incentive for the contributions. A contributor that receives tax credits for a contribution to the authority shall receive no other consideration or compensation for such contribution, other than a federal tax deduction, if applicable, and goodwill.

4. A contributor shall submit to the authority an application for the tax credit authorized by this section on a form provided by the authority. If the contributor meets all criteria prescribed by this section and the authority, the authority shall issue a tax credit certificate in the appropriate amount. Tax credits issued pursuant to this section may be claimed in the taxable year in which the contributor contributes funds to the authority. For all fiscal years beginning on or after July 1, 2004, tax credits allowed pursuant to this section may be carried forward to any of the contributor’s four subsequent taxable years. Tax credits issued pursuant to this section may be assigned, transferred or sold and the new owner of the tax credit shall have the same rights in the credit as the contributor. Whenever a certificate of tax credit is assigned, transferred, sold or otherwise conveyed, a notarized endorsement shall be filed with the authority specifying the name and address of the new owner of the tax credit or the value of the credit.

5. The funds derived from contributions in this section shall be used for financial assistance or technical assistance for the purposes provided in section 348.407 to rural agricultural business concepts as approved by the authority. The authority may provide or facilitate loans, equity investments, or guaranteed loans for rural agricultural business concepts, but limited to two million dollars per project or the net state economic impact, whichever is less. Loans, equity investments or guaranteed loans may only be provided to feasible projects, and for an amount that is the least amount necessary to cause the project to occur, as determined by the authority. The authority may structure the loans, equity investments or guaranteed loans in a way that facilitates the project, but also provides for a compensatory return on investment or loan payment to the authority, based on the risk of the project.

6. In any given year, at least ten percent of the funds granted to rural agricultural business concepts shall be awarded to grant requests of twenty-five thousand dollars or less. No single rural agricultural business concept shall receive more than two hundred thousand dollars in grant awards from the authority. Agricultural businesses owned by minority members or women shall be given consideration in the allocation of funds.

7. The authority shall, at least annually, submit a report to the Missouri general assembly reviewing the costs and benefits of the program established under this section.

(L. 1999 H.B. 888 § 1, A.L. 2002 H.B. 1348, A.L. 2004 H.B. 1182 merged with S.B. 740, et al., A.L. 2005 S.B. 355, A.L. 2008 S.B. 931, A.L. 2016 S.B. 665)

Expires 12-31-21

CROSS REFERENCE:

Tax Credit Accountability Act of 2004, additional requirements, 135.800 to 135.830



Section 348.432 New generation cooperative incentive tax credit — definitions — requirements — limitations — report.

Effective 28 Aug 2016, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.432. New generation cooperative incentive tax credit — definitions — requirements — limitations — report. — 1. The tax credit created in this section shall be known as the “New Generation Cooperative Incentive Tax Credit”.

2. As used in this section, the following terms mean:

(1) “Authority”, the agriculture and small business development authority as provided in this chapter;

(2) “Development facility”, a facility producing either a good derived from an agricultural commodity or using a process to produce a good derived from an agricultural product;

(3) “Eligible new generation cooperative”, a nonprofit cooperative association formed pursuant to chapter 274 or incorporated pursuant to chapter 357 for the purpose of operating within this state a development facility or a renewable fuel production facility and approved by the authority;

(4) “Eligible new generation processing entity”, a partnership, corporation, cooperative, or limited liability company organized or incorporated pursuant to the laws of this state consisting of not less than twelve members, approved by the authority, for the purpose of owning or operating within this state a development facility or a renewable fuel production facility in which producer members:

(a) Hold a majority of the governance or voting rights of the entity and any governing committee;

(b) Control the hiring and firing of management; and

(c) Deliver agricultural commodities or products to the entity for processing, unless processing is required by multiple entities;

(5) “Employee-qualified capital project”, an eligible new generation cooperative with capital costs greater than fifteen million dollars which will employ at least sixty employees;

(6) “Large capital project”, an eligible new generation cooperative with capital costs greater than one million dollars;

(7) “Producer member”, a person, partnership, corporation, trust or limited liability company whose main purpose is agricultural production that invests cash funds to an eligible new generation cooperative or eligible new generation processing entity;

(8) “Renewable fuel production facility”, a facility producing an energy source which is derived from a renewable, domestically grown, organic compound capable of powering machinery, including an engine or power plant, and any by-product derived from such energy source;

(9) “Small capital project”, an eligible new generation cooperative with capital costs of no more than one million dollars.

3. Beginning tax year 1999, and ending December 31, 2002, any producer member who invests cash funds in an eligible new generation cooperative or eligible new generation processing entity may receive a credit against the tax or estimated quarterly tax otherwise due pursuant to chapter 143, other than taxes withheld pursuant to sections 143.191 to 143.265 or chapter 148, chapter 147, in an amount equal to the lesser of fifty percent of such producer member’s investment or fifteen thousand dollars.

4. For all tax years beginning on or after January 1, 2003, any producer member who invests cash funds in an eligible new generation cooperative or eligible new generation processing entity may receive a credit against the tax or estimated quarterly tax otherwise due pursuant to chapter 143, other than taxes withheld pursuant to sections 143.191 to 143.265, chapter 147 or chapter 148, in an amount equal to the lesser of fifty percent of such producer member’s investment or fifteen thousand dollars. Tax credits claimed in a taxable year may be done so on a quarterly basis and applied to the estimated quarterly tax pursuant to subsection 3 of this section. If a quarterly tax credit claim or series of claims contributes to causing an overpayment of taxes for a taxable year, such overpayment shall not be refunded but shall be applied to the next taxable year.

5. A producer member shall submit to the authority an application for the tax credit authorized by this section on a form provided by the authority. If the producer member meets all criteria prescribed by this section and is approved by the authority, the authority shall issue a tax credit certificate in the appropriate amount. Tax credits issued pursuant to this section may be carried forward to any of the producer member’s four subsequent taxable years regardless of the type of tax liability to which such credits are applied as authorized pursuant to subsection 3 of this section. Tax credits issued pursuant to this section may be assigned, transferred, sold or otherwise conveyed and the new owner of the tax credit shall have the same rights in the credit as the producer member. Whenever a certificate of tax credit is assigned, transferred, sold or otherwise conveyed, a notarized endorsement shall be filed with the authority specifying the name and address of the new owner of the tax credit or the value of the credit.

6. Ten percent of the tax credits authorized pursuant to this section initially shall be offered in any fiscal year to small capital projects. If any portion of the ten percent of tax credits offered to small capital costs projects is unused in any calendar year, then the unused portion of tax credits may be offered to employee-qualified capital projects and large capital projects. If the authority receives more applications for tax credits for small capital projects than tax credits are authorized therefor, then the authority, by rule, shall determine the method of distribution of tax credits authorized for small capital projects.

7. Ninety percent of the tax credits authorized pursuant to this section initially shall be offered in any fiscal year to employee-qualified capital projects and large capital projects. If any portion of the ninety percent of tax credits offered to employee-qualified capital projects and large capital costs projects is unused in any fiscal year, then the unused portion of tax credits may be offered to small capital projects. The maximum tax credit allowed per employee-qualified capital project is three million dollars and the maximum tax credit allowed per large capital project is one million five hundred thousand dollars. If the authority approves the maximum tax credit allowed for any employee-qualified capital project or any large capital project, then the authority, by rule, shall determine the method of distribution of such maximum tax credit. In addition, if the authority receives more tax credit applications for employee-qualified capital projects and large capital projects than the amount of tax credits authorized therefor, then the authority, by rule, shall determine the method of distribution of tax credits authorized for employee-qualified capital projects and large capital projects.

8. The authority shall, at least annually, submit a report to the Missouri general assembly reviewing the costs and benefits of the program established under this section.

(L. 1999 H.B. 888 § 2, A.L. 2001 S.B. 462, A.L. 2002 H.B. 1348, A.L. 2004 H.B. 1182 merged with S.B. 740, et al., A.L. 2008 S.B. 931, A.L. 2016 S.B. 665)

Expires 12-31-21

CROSS REFERENCE:

Tax Credit Accountability Act of 2004, additional requirements, 135.800 to 135.830



Section 348.434 Limitations on credits issued.

Effective 02 Jul 1999, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.434. Limitations on credits issued. — 1. The aggregate of tax credits issued per fiscal year pursuant to sections 348.430 and 348.432 shall not exceed six million dollars.

2. Upon July 2, 1999, and ending June 30, 2000, tax credits shall be issued pursuant to section 348.430, except that, the authority shall allocate no more than three million dollars to fund section 348.432 in fiscal year 2000. Beginning in fiscal year 2001 and each subsequent year, tax credits shall be issued pursuant to section 348.432.

3. Beginning the first day of May of each fiscal year following implementation of section 348.432, the authority may determine the extent of tax credits, pursuant to section 348.432, that will be utilized in each fiscal year. If the authority determines that:

(1) Less than six million dollars for a fiscal year is to be utilized in tax credits pursuant to section 348.432; and

(2) The assets available to the authority, pursuant to section 348.430, do not exceed twelve million dollars; then, the authority may offer the remaining authorized tax credits be issued pursuant to section 348.430.

(L. 1999 H.B. 888 § 3)

Effective 7-02-99

Expires 12-31-16



Section 348.436 Expiration date.

Effective 28 Aug 2016, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.436. Expiration date. — The provisions of sections 348.430 to 348.436 shall expire December 31, 2021.

(L. 1999 H.B. 888 § 4, A.L. 2008 H.B. 2058, A.L. 2016 S.B. 665)

Expires 12-31-21



Section 348.438 Departments to provide assistance.

Effective 02 Jul 1999, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.438. Departments to provide assistance. — The department of natural resources, the department of economic development and the department of agriculture may provide to an eligible new generation cooperative any technical support necessary to assist in the operation of the facility or the marketing of its products.

(L. 1999 H.B. 888 § 5)

Effective 7-02-99



Section 348.439 Oversight and report on credits.

Effective 28 Aug 2015

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.439. Oversight and report on credits. — The tax credits issued in sections 348.430 to 348.439 by the Missouri agricultural and small business development authority shall be subject to oversight provisions. Effective January 1, 2000, notwithstanding the provisions of section 32.057, the authority shall annually report to the office of administration, president pro tem of the senate, and the speaker of the house of representatives regarding the tax credits authorized pursuant to sections 348.430 to 348.439 which were issued in the previous fiscal year. The report shall contain, but not be limited to, the aggregate number and dollar amount of tax credits issued by the authority, the number and dollar amount of tax credits claimed by taxpayers, and the number and dollar amount of tax credits unclaimed by taxpayers as well as the number of years allowed for claims to be made. This report shall be delivered no later than November of each year.

(L. 1999 H.B. 888 § 6, A.L. 2015 S.B. 58)



Section 348.500 Family farms act — definitions — loan program for livestock, qualifications — rulemaking authority.

Effective 28 Aug 2006

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.500. Family farms act — definitions — loan program for livestock, qualifications — rulemaking authority. — 1. This section shall be known and may be cited as the "Family Farms Act".

2. As used in this section, "small farmer" means a farmer who is a Missouri resident and who has less than two hundred fifty thousand dollars in gross sales per year.

3. The agricultural and small business development authority shall establish a family farm breeding livestock loan program for small farmers for the purchase of beef cattle, dairy cattle, sheep and goats, and swine only.

4. To participate in the loan program, a small farmer shall first obtain approval for a family farm livestock loan from a lender as defined in section 348.015. Each small farmer shall be eligible for only one family farm livestock loan per family and for only one type of livestock.

5. The maximum amount of the family farm livestock loan for each type of livestock shall be as follows:

(1) Seventy-five thousand dollars for beef cattle;

(2) Seventy-five thousand dollars for dairy cattle;

(3) Thirty-five thousand dollars for swine; and

(4) Thirty thousand dollars for sheep and goats.

6. Eligible borrowers under the program:

(1) Shall use the proceeds of the family farm loan to acquire breeding livestock;

(2) Shall not finance more than ninety percent of the anticipated cost of the purchase of such livestock through the family farm livestock loan; and

(3) Shall not be charged interest by the lender, as defined in section 348.015, for the first year of the qualified family farm livestock loan.

7. Upon approval of the family farm livestock loan by a lender under subsection 4 of this section, the loan shall be submitted for approval by the agricultural* and small business development authority. The authority shall promulgate rules establishing eligibility under this section, taking into consideration:

(1) The eligible borrower's ability to repay the family farm livestock loan;

(2) The general economic conditions of the area in which the farm is located;

(3) The prospect of a financial return for the small farmer for the type of livestock for which the family farm livestock loan is sought; and

(4) Such other factors as the authority may establish.

8. For eligible borrowers participating in the program, the authority shall be responsible for reviewing the purchase price of any livestock to be purchased by an eligible borrower under the program to determine whether the price to be paid is appropriate for the type of livestock purchased. The authority may impose a one-time loan review fee of one percent which shall be collected by the lender at the time of the loan and paid to the authority.

9. Nothing in this section shall preclude a small farmer from participating in any other agricultural program.

10. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2006, shall be invalid and void.

(L. 2006 S.B. 1017)

*Word "agriculture" appears in original rolls.



Section 348.505 Tax credit for family farm livestock loan program, procedure.

Effective 28 Aug 2008

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.505. Tax credit for family farm livestock loan program, procedure. — 1. As used in this section, "state tax liability", any state tax liability incurred by a taxpayer under the provisions of chapters 143, 147, and 148, exclusive of the provisions relating to the withholding of tax as provided for in sections 143.191 to 143.265 and related provisions.

2. Any eligible lender under the family farm livestock loan program under section 348.500 shall be entitled to receive a tax credit equal to one hundred percent of the amount of interest waived by the lender under section 348.500 on a qualifying loan for the first year of the loan only. The tax credit shall be evidenced by a tax credit certificate issued by the agricultural and small business development authority and may be used to satisfy the state tax liability of the owner of such certificate that becomes due in the tax year in which the interest on a qualified loan is waived by the lender under section 348.500. No lender may receive a tax credit under this section unless such person presents a tax credit certificate to the department of revenue for payment of such state tax liability. The amount of the tax credits that may be issued to all eligible lenders claiming tax credits authorized in this section in a fiscal year shall not exceed three hundred thousand dollars.

3. The agricultural and small business development authority shall be responsible for the administration and issuance of the certificate of tax credits authorized by this section. The authority shall issue a certificate of tax credit at the request of any lender. Each request shall include a true copy of the loan documents, the name of the lender who is to receive a certificate of tax credit, the type of state tax liability against which the tax credit is to be used, and the amount of the certificate of tax credit to be issued to the lender based on the interest waived by the lender under section 348.500 on the loan for the first year.

4. The Missouri department of revenue shall accept a certificate of tax credit in lieu of other payment in such amount as is equal to the lesser of the amount of the tax or the remaining unused amount of the credit as indicated on the certificate of tax credit, and shall indicate on the certificate of tax credit the amount of tax thereby paid and the date of such payment.

5. The following provisions shall apply to tax credits authorized under this section:

(1) Tax credits claimed in a taxable year may be claimed on a quarterly basis and applied to the estimated quarterly tax of the lender;

(2) Any amount of tax credit which exceeds the tax due, including any estimated quarterly taxes paid by the lender under subdivision (1) of this subsection which results in an overpayment of taxes for a taxable year, shall not be refunded but may be carried over to any subsequent taxable year, not to exceed a total of three years for which a tax credit may be taken for a qualified family farm livestock loan;

(3) Notwithstanding any provision of law to the contrary, a lender may assign, transfer or sell tax credits authorized under this section, with the new owner of the tax credit receiving the same rights in the tax credit as the lender. For any tax credits assigned, transferred, sold, or otherwise conveyed, a notarized endorsement shall be filed by the lender with the authority specifying the name and address of the new owner of the tax credit and the value of such tax credit; and

(4) Notwithstanding any other provision of this section to the contrary, any commercial bank may use tax credits created under this section as provided in section 148.064 and receive a net tax credit against taxes actually paid in the amount of the first year's interest on loans made under this section. If such first year tax credits reduce taxes due as provided in section 148.064 to zero, the remaining tax credits may be carried over as otherwise provided in this section and utilized as provided in section 148.064 in subsequent years.

(L. 2006 S.B. 1017, A.L. 2008 S.B. 931)



Section 348.515 Recognition of benefit of providing assistance to certain family farm operations.

Effective 28 Aug 2008

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.515. Recognition of benefit of providing assistance to certain family farm operations. — In recognition of the role of animal agriculture in the economic well-being of this state and in recognition that opportunities to succeed in agriculture should not be limited by the economic means of persons engaged in agriculture, the general assembly of the state of Missouri declares that state assistance in the guarantee of loans made to enable independent livestock and poultry family farm operations to succeed in the operation will benefit the state of Missouri economically and socially and is a public purpose of great importance.

(L. 2008 S.B. 931)



Section 348.518 Livestock feed and crop input loan guarantee program established — rulemaking authority.

Effective 28 Aug 2008

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.518. Livestock feed and crop input loan guarantee program established — rulemaking authority. — 1. In addition to the duties and powers established in sections 348.005 to 348.505, the Missouri agricultural and small business development authority shall develop and implement a livestock feed and crop input loan guarantee program as provided in sections 348.515 to 348.533. The authority may promulgate rules necessary to carry out the purposes of sections 348.515 to 348.533. The rules promulgated under sections 348.515 to 348.533 shall be designed to encourage maximum involvement and participation by lenders and financial institutions in the loan guarantee program. The authority shall be the administrative agency for the implementation of the loan guarantee program, and may employ such persons as necessary, within the limits of appropriations made for that purpose, to administer the loan guarantee program.

2. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2008, shall be invalid and void.

(L. 2008 S.B. 931)



Section 348.521 Authority to issue certificates of guaranty — eligible lender defined — fee authorized — limit on outstanding guaranteed loans.

Effective 28 Aug 2013

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.521. Authority to issue certificates of guaranty — eligible lender defined — fee authorized — limit on outstanding guaranteed loans. — 1. The authority may issue certificates of guaranty covering a first loss guarantee up to but not more than fifty percent of the loan on a declining principal basis for loans to individuals executing a note or other evidence of a loan made for livestock feed and crop input, but not to exceed the amount of one hundred thousand dollars for any one individual and to pay from the livestock feed and crop input loan guarantee fund to an eligible lender up to fifty percent of the amount on a declining principal basis of any loss on any guaranteed loan made under the provisions of sections 348.515 to 348.533, in the event of default on the loan. Upon payment of the loan, the authority shall be subrogated to all the rights of the eligible lender.

2. As used in sections 348.515 to 348.533, the term "eligible lender" means those entities defined as lenders under subdivision (8) of section 348.015.

3. The authority shall charge for each guaranteed loan a one-time participation fee of fifty dollars which shall be collected by the lender at the time of closing and paid to the authority. In addition, the authority may charge a special loan guarantee fee of up to one percent per annum of the outstanding principal which shall be collected from the borrower by the lender and paid to the authority. Amounts so collected shall be deposited in the livestock feed and crop input loan program fund and used, upon appropriation, to pay the costs of administering the program.

4. All moneys paid to satisfy a defaulted guaranteed loan shall only be paid out of the livestock feed and crop input loan guarantee fund established by sections 348.515 to 348.533.

5. The total outstanding guaranteed loans shall at no time exceed an amount which, according to sound actuarial judgment, would allow immediate redemption of twenty percent of the outstanding loans guaranteed by the fund at any one time.

(L. 2008 S.B. 931, A.L. 2013 H.B. 542)



Section 348.524 Livestock feed and crop input loan guarantee fund established — use of moneys.

Effective 28 Aug 2008

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.524. Livestock feed and crop input loan guarantee fund established — use of moneys. — 1. There is hereby established in the state treasury the "Livestock Feed and Crop Input Loan Guarantee Fund". The fund shall consist of money appropriated to it by the general assembly, charges, gifts, grants and bequests from federal, private or other sources. Notwithstanding the provisions of section 33.080, no portion of the fund shall be transferred to the general revenue fund.

2. All moneys received by the authority for payments made on previously defaulted guaranteed loans shall be paid promptly into the state treasury and deposited in the fund.

3. The fund shall be administered by the Missouri agricultural and small business development authority organized under sections 348.005 to 348.180.

4. Beginning with fiscal year 2008-09, the general assembly may appropriate moneys not to exceed four million dollars for the establishment and initial funding of the livestock feed and crop input loan guarantee fund.

(L. 2008 S.B. 931)



Section 348.527 Investment of fund moneys.

Effective 28 Aug 2008

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.527. Investment of fund moneys. — Moneys in the fund, both unobligated and obligated as a reserve, which in the judgment of the authority are not currently needed for payments of defaults of guaranteed loans, may be invested by the state treasurer, and any income therefrom shall be deposited to the credit of the fund.

(L. 2008 S.B. 931)



Section 348.530 Eligibility for loans — rulemaking authority.

Effective 28 Aug 2008

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.530. Eligibility for loans — rulemaking authority. — 1. Persons eligible for guarantees for loans under the provisions of sections 348.515 to 348.533 are individuals engaged in farming operations as defined in section 348.015, who intend to use the proceeds from the loan to finance the purchase of livestock feed used to produce livestock and input used to produce crops for the feeding of livestock, and who are seeking a loan or loans to finance not more than ninety percent of the anticipated cost.

2. The authority shall adopt and promulgate rules establishing eligibility under the provisions of sections 348.515 to 348.533, taking into consideration the individual's ability to repay the loan, the general economic conditions of the area in which the individual will be located, the prospect of success of the particular farm operation for which the loan is sought and such other factors as the authority may establish. The eligibility of any person for a loan guarantee under the provisions of sections 348.515 to 348.533 shall not be determined or otherwise affected by any consideration of that person's race, religion, sex, creed, color, or location of residence. The authority may also provide for:

(1) The requirement or nonrequirement of security or endorsement and the nature thereof;

(2) The manner and time of repayment of the principal and interest;

(3) The maximum rate of interest;

(4) The right of the borrower to accelerate payments without penalty;

(5) The amount of the guaranty charge;

(6) The effective period of the guaranty;

(7) The percent of the loan, not to exceed fifty percent, covered by the guaranty;

(8) The assignability of loans by the lender;

(9) Procedures in event of default by the borrower;

(10) The due diligence effort on the part of lenders for collection of guaranteed loans;

(11) Collection assistance to be provided to lenders; and

(12) The extension of the guaranty in consideration of duty in the Armed Forces, unemployment, natural disasters, or other hardships.

(L. 2008 S.B. 931)



Section 348.533 Policy for collection and recovery of loans — action authorized to recover amounts due.

Effective 28 Aug 2008

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

348.533. Policy for collection and recovery of loans — action authorized to recover amounts due. — The authority, by rule, shall determine the policy of collections and recovery of loans, including the use of private collection agencies. The authority may institute action to recover any amount due the state in any loan transaction, use private collection agencies, or otherwise carry out the policy of the authority. The lender making the original loan shall cooperate with the authority in the collection of the loan and shall use its regular collection procedures prior to any action being undertaken by the authority.

(L. 2008 S.B. 931)






Chapter 349 Industrial Development Corporations

Chapter Cross References



Section 349.010 Definitions.

Effective 28 Aug 2010

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

349.010. Definitions. — As used in sections 349.010 to 349.100, unless the context otherwise requires, the following words and terms shall have the meanings indicated:

(1) "Corporations" means any authority organized pursuant to the provisions of sections 349.010 to 349.100;

(2) "County and municipality". "County" means any county in the state. "Municipality" means any city, incorporated town or village in the state;

(3) "Governing body" shall mean the board or body in which the general legislative powers of the county or municipality are vested;

(4) "Project" means the construction, extension, and improvement of public roads or the purchase, construction, extension and improvement of plants, buildings, structures, or facilities, whether or not now in existence, including the real estate, used or to be used as a factory, assembly plant, manufacturing plant, processing plant, fabricating plant, distribution center, warehouse building, public facility, waterborne vessels excepting commercial passenger vessels for hire in a city not within a county built prior to 1950, office building, for-profit or not-for-profit hospital, not-for-profit nursing or retirement facility or combination thereof, physical fitness, recreational, indoor and resident outdoor facilities operated by not-for-profit organizations, commercial or agricultural facility, or facilities for the prevention, reduction or control of pollution. Included in all of the above shall be any required fixtures, equipment and machinery. Excluded are facilities designed for the sale or distribution to the public of electricity, gas, water or telephone, together with any other facilities for cable television and those commonly classified as public utilities. Projects of a municipal authority must be located wholly within the incorporated limits of the municipality except that such projects may be located outside the corporate limits of such municipality and within the county in which the municipality is located with permission of the governing body of the county. Projects of a county authority must be located within an unincorporated area of such county except that such projects may be located within the incorporated limits of a municipality within such county, when approved by the governing body of the municipality.

(L. 1977 S.B. 267 § 1, A.L. 1980 H.B. 1582 & 1277, A.L. 1982 S.B. 681, A.L. 1985 S.B. 282, A.L. 1996 H.B. 1237, A.L. 2010 H.B. 1595)

(1978) Act authorizing industrial development corporations does not violate provisions of constitution relating to lending of public credit, taxes for public purposes, and subject of legislation. State ex rel. Jardon v. Industrial Development Authority of Jasper County (Mo.), 570 S.W.2d 666.



Section 349.012 Promotion of commercial and industrial development, powers of governing bodies of cities and counties.

Effective 28 Aug 1991

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

349.012. Promotion of commercial and industrial development, powers of governing bodies of cities and counties. — The governing body shall have the power to spend its funds to promote commercial and industrial development and, in order to achieve such promotion, to engage in any activities, either on its own or in conjunction and by contract with any not-for-profit organization, which it deems necessary to carry on such promotional work.

(L. 1980 H.B. 1582 & 1277, A.L. 1991 S.B. 246)



Section 349.015 No eminent domain.

Effective 28 Aug 1977

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

349.015. No eminent domain. — Any corporation subject to sections 349.010 to 349.100 is prohibited the power of eminent domain.

(L. 1977 S.B. 267 § 2)



Section 349.020 Agricultural operations not authorized.

Effective 28 Aug 1977

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

349.020. Agricultural operations not authorized. — No corporation shall itself be authorized to operate any manufacturing, industrial or commercial enterprise or conduct an agricultural operation as prohibited by chapter 350.

(L. 1977 S.B. 267 § 3)



Section 349.025 Who may be incorporators.

Effective 28 Aug 1977

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

349.025. Who may be incorporators. — Whenever any number of natural persons, not less than three, each of whom shall be a duly qualified elector of and taxpayer in the county or municipality, shall file with the governing body thereof an application in writing seeking permission to apply for the incorporation of an industrial development corporation of such county or municipality to develop commercial, industrial, agricultural or manufacturing facilities, the governing body shall proceed to consider such application. If the governing body shall by appropriate order or resolution duly adopted find and determine that it is wise, expedient, necessary or advisable that the corporation be formed and shall authorize the persons making such application to proceed to form such corporation and shall approve the form of articles of incorporation proposed to be used in organizing the corporation, then the persons making such application shall execute, acknowledge and file articles of incorporation for the corporation as hereinafter provided. No corporation may be formed unless such application shall have first been filed with the governing body of the county or municipality and the governing body shall have adopted an order or resolution as provided in this section.

(L. 1977 S.B. 267 § 4)



Section 349.030 Articles of incorporation, form and contents of.

Effective 28 Aug 1977

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

349.030. Articles of incorporation, form and contents of. — The articles of incorporation shall set forth

(1) The names and residences of the applicants together with a recital that each of them is an elector of and taxpayer in the county or municipality;

(2) The name of the corporation, which shall be "The Industrial Development Authority of the ______ of ______" (the blank spaces to be filled in with the name of the county or municipality, including the proper designation thereof as county, city, town or village) if such name shall be available for use by the corporation and if not available then the incorporators shall designate some other similar name that is available;

(3) A recital that permission to organize the corporation had been granted by order or resolution duly adopted by the governing body of the county or municipality and the date of the adoption of such order or resolution;

(4) The location of the principal office of the corporation (which shall be in the county or municipality);

(5) The purpose for which the corporation is proposed to be organized;

(6) The number of directors of the corporation;

(7) The period, if any, for the duration of the corporation;

(8) Any other matter which the applicants may choose to insert therein which shall not be inconsistent with this chapter or with the laws of the state of Missouri.

­­

­

(L. 1977 S.B. 267 § 5)



Section 349.035 Articles, where filed — secretary of state to issue certificate, when.

Effective 28 Aug 1977

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

349.035. Articles, where filed — secretary of state to issue certificate, when. — When executed and acknowledged in conformity with section 349.030 above, the articles of incorporation shall be filed with the secretary of state. The secretary of state shall thereupon examine the articles of incorporation and, if he finds that the recitals contained therein are correct, that the requirements of section 349.030 above have been complied with, and that the name is not identical with or so nearly similar to that of another corporation already in existence in this state as to lead to confusion and uncertainty, he shall approve the articles of incorporation, issue a certificate of incorporation and record the same in an appropriate book or record in his office. When such articles have been so approved, the certificate of incorporation issued and the same filed, the applicants shall constitute a public corporation under the name set out in the articles of incorporation.

(L. 1977 S.B. 267 § 6)



Section 349.040 Articles, how amended.

Effective 28 Aug 1977

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

349.040. Articles, how amended. — The articles of incorporation may at any time and from time to time be amended so as to make any changes therein and add any provisions thereto which might have been included in the articles of incorporation in the first instance. Any such amendment shall be effected in the following manner: The members of the board of directors of the corporation shall file with the governing body of the county or municipality an application in writing seeking permission to amend the articles of incorporation, specifying in such application the amendment proposed to be made. Such governing body shall consider such application and, if they find it is wise, expedient, necessary or advisable that the proposed amendment be made and shall authorize the same to be made and shall approve the form of the proposed amendment, then the persons making such application shall execute an instrument embodying the amendment specified in such application, and shall file the same with the secretary of state. The proposed amendment shall be subscribed and acknowledged by each member of the board of directors before an officer authorized by the laws of Missouri to take acknowledgments to deeds. Such secretary of state shall thereupon examine the proposed amendment and, if he finds that the requirements of this section have been complied with and the proposed amendment is within the scope of what might be included in the original articles of incorporation, he shall approve the amendment and record it in an appropriate book in his office. When such amendment has been so made, filed and approved, it shall thereupon become effective and the articles of incorporation shall thereupon be amended to the extent provided in the amendment. The articles of incorporation shall not be amended except in the manner provided in this section.

(L. 1977 S.B. 267 § 7)



Section 349.045 Board of directors, qualifications — exceptions for industrial development corporations (second, third, fourth class counties, St. Francois County) — appointment, terms — requirements for Lewis County.

Effective 28 Aug 2015

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

349.045. Board of directors, qualifications — exceptions for industrial development corporations (second, third, fourth class counties, St. Francois County) — appointment, terms — requirements for Lewis County. — 1. Except as provided in subsection 2 of this section, the corporation shall have a board of directors in which all the powers of the corporation shall be vested and which shall consist of any number of directors, not less than five, all of whom shall be duly qualified electors of and taxpayers in the county or municipality; except that, for any industrial development corporation formed by any municipality located wholly within any county of the second, third, or fourth classification or any county of the first classification with more than sixty-five thousand but fewer than seventy-five thousand inhabitants, directors may be qualified taxpayers in and registered voters of such county. The directors shall serve as such without compensation except that they shall be reimbursed for their actual expenses incurred in and about the performance of their duties hereunder. The directors shall be resident taxpayers for at least one year immediately prior to their appointment. No director shall be an officer or employee of the county or municipality. All directors shall be appointed by the chief executive officer of the county or municipality with the advice and consent of a majority of the governing body of the county or municipality, and in all counties, other than a city not within a county and counties with a charter form of government, the appointments shall be made by the county commission and they shall be so appointed that they shall hold office for staggered terms. At the time of the appointment of the first board of directors the governing body of the municipality or county shall divide the directors into three groups containing as nearly equal whole numbers as may be possible. The first term of the directors included in the first group shall be two years, the first term of the directors included in the second group shall be four years, the first term of the directors in the third group shall be six years; provided, that if at the expiration of any term of office of any director a successor thereto shall not have been appointed, then the director whose term of office shall have expired shall continue to hold office until a successor shall be appointed by the chief executive officer of the county or municipality with the advice and consent of a majority of the governing body of the county or municipality. The successors shall be resident taxpayers for at least one year immediately prior to their appointment.

2. A corporation in a county of the third classification without a township form of government and with more than ten thousand four hundred but fewer than ten thousand five hundred inhabitants shall have a board of directors in which all the powers of the corporation shall be vested and which shall consist of a number of directors not less than the number of townships in such county. All directors shall be duly qualified electors of and taxpayers in the county. Each township within the county shall elect one director to the board. Additional directors may be elected to the board to succeed directors appointed to the board as of the effective date of this section* if the number of directors on the effective date of this section* exceeds the number of townships in the county. The directors shall serve as such without compensation except that they shall be reimbursed for their actual expenses incurred in the performance of their duties. The directors shall be resident taxpayers for at least one year immediately prior to their election. No director shall be an officer or employee of the county. Upon the expiration of the term of office of any director appointed to the board prior to the effective date of this section*, a director shall be elected to succeed him or her; provided that if at the expiration of any term of office of any director a successor thereto shall not have been elected, then the director whose term of office shall have expired shall continue to hold office until a successor shall be elected. The successors shall be resident taxpayers for at least one year immediately prior to their election.

(L. 1977 S.B. 267 § 8, A.L. 1980 H.B. 1582 & 1277, A.L. 2003 H.B. 351, A.L. 2005 H.B. 40 merged with H.B. 58, A.L. 2015 H.B. 125 merged with S.B. 68)

*In 2005, H.B. 40 became effective 5-13-05 and H.B. 58 became effective on 8-28-05.



Section 349.050 Powers of corporation.

Effective 28 Aug 1980

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

349.050. Powers of corporation. — The corporation is hereby granted and may exercise all powers necessary or appropriate to carry out and effectuate its purposes, including but not limited to the following:

(1) To adopt bylaws and rules for the regulation of its affairs and the conduct of its business;

(2) To adopt an official seal;

(3) To sue and be sued;

(4) To promote and solicit industrial and economic development projects as authorized by section 349.010 and to make and execute leases, contracts, releases, compromises and other instruments necessary or convenient for the exercise of its powers or to carry out its purposes;

(5) To acquire, whether by purchase, exchange, gift, lease or otherwise, and to improve, maintain, equip and furnish one or more projects, including all real and personal properties which the board of directors of the corporation may deem necessary in connection therewith and regardless of whether or not any such projects shall then be in existence;

(6) To lease to others any of its projects and to charge and collect rent therefor and to terminate any such lease upon the failure of the lessee to comply with any of the obligations thereof; and to include in any such lease, if desired, a provision that the lessee thereof shall have an option to purchase the project; or

(7) To sell, assign, mortgage, grant a security interest in, exchange, donate and convey any or all of its properties whenever its board of directors shall find such action to be in furtherance of the purposes for which the corporation was organized;

(8) To loan the proceeds of the bonds or temporary notes hereinafter authorized to provide for the purchase, construction, extension, and improvement of projects;

(9) To issue bonds and temporary notes as hereinafter provided;

(10) To employ and pay compensation to such employees and agents, including attorneys, and others of like professional skills and abilities, as the board of directors shall deem necessary for the business of the corporation;

(11) To invest any funds not required for immediate disbursement in obligations of the state of Missouri or of the United States or any agency or instrumentality thereof, or in bank certificates of deposit;

(12) To acquire by gift or purchase, hold and dispose of real and personal property in the exercise of its powers and the performance of its duties hereunder;

(13) To receive and accept appropriations, gifts and grants and to utilize or dispose of the same to carry out its purposes;

(14) To collect rentals, fees, and other charges in connection with its services or for the use of any project;

(15) To sell at private sale any of its property or projects to any private corporation, person, firm, or to any public body, political subdivision or municipal corporation on such terms as it deems advisable including the right to receive for such sale the note or notes of any such person to whom the sale is made. Any such sale shall provide for payments adequate to pay the principal of and interest and premiums, if any, on the bonds issued to finance such project or portion thereof. Any such sale may provide for the construction of the project by the purchaser of the project. It shall not be necessary for a corporation to acquire title to any project.

(L. 1977 S.B. 267 § 9, A.L. 1980 H.B. 1582 & 1277)

CROSS REFERENCES:

Bi-state development agency, bonds of, investment in authorized, 70.377

Savings accounts in insured savings and loan associations, investment in authorized, 369.194



Section 349.052 General and business corporation law applicable — exceptions.

Effective 28 Aug 1978

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

349.052. General and business corporation law applicable — exceptions. — The general and business corporation law of Missouri, chapter 351, shall be applicable to industrial development corporations organized pursuant to this chapter except that any provision of this chapter shall take precedence over any provision of chapter 351 which conflicts with it.

(L. 1978 S.B. 761 § 349.025)



Section 349.055 Revenue bonds, issuance, provisions, sale.

Effective 28 Aug 1980

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

349.055. Revenue bonds, issuance, provisions, sale. — The corporation may at any time issue revenue bonds for the purpose of paying any part of the cost of any project or part thereof. Every issue of its bonds shall be payable out of the property and revenues of the corporation which may be pledged, assigned, mortgaged, or in which a security interest is granted for such payment, without preference or priority of the first bonds issued, subject to any agreement with the holders of any other bonds pledging any specified property or revenues. Such bonds shall be authorized by resolution of the corporation, shall bear such date or dates, and shall mature at such time or times, but not in excess of forty years, as the resolution shall specify. Such bonds shall be in such denomination, bear interest at such rate, be in such form, either coupon or registered, be issued in such manner, be payable in such place or places and be subject to redemption as such resolution may provide. The bonds of the corporation may be sold at either public or private sale, at such price or prices as the corporation shall determine, but at not less than ninety-five percent of the principal amount thereof and at an interest rate not in excess of the maximum rate, if any, applicable to general and business corporations.

(L. 1977 S.B. 267 § 10, A.L. 1980 H.B. 1582 & 1277)



Section 349.060 Notes, issuance, provisions, sale.

Effective 28 Aug 1980

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

349.060. Notes, issuance, provisions, sale. — Pending the issuance of bonds, the corporation may issue notes payable from the proceeds of such bonds or from such other sources as the corporation may specify as in the case of bonds. Such notes shall mature in not more than five years and shall be sold at public or private sale as the corporation may specify at not less than ninety-five percent of the principal amount thereof and at an interest rate not in excess of the maximum rate, if any, applicable to general and business corporations. The other details with respect to such notes shall be determined by the corporation as in the case of bonds.

(L. 1977 S.B. 267 § 11, A.L. 1980 H.B. 1582 & 1277)



Section 349.065 Renewal notes, issued when, how.

Effective 28 Aug 1977

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

349.065. Renewal notes, issued when, how. — The corporation may from time to time issue renewal notes or refund any bonds by the issuance of refunding bonds, whether the bonds to be refunded have or have not matured, and to issue bonds partially to refund bonds then outstanding and partially for any other purpose. Renewal notes or refunding bonds may be sold at public or private sale and the proceeds applied to the purchase, redemption, or payment of the notes or bonds to be refunded.

(L. 1977 S.B. 267 § 12)



Section 349.070 Resolutions authorizing issuance of bonds or notes, provisions authorized in.

Effective 28 Aug 1980

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

349.070. Resolutions authorizing issuance of bonds or notes, provisions authorized in. — Any resolution authorizing any notes or bonds may contain such provisions, covenants and agreements subject to any provisions, covenants and agreements with the holders of bonds or notes then outstanding as the corporation determines necessary, such provisions, covenants and agreements may include but shall not be limited to:

(1) Pledging, assigning, mortgaging, or granting a security interest in all or any part of the property and revenues of the corporation or any part thereof, to secure the payment of the notes or bonds or of any issue thereof;

(2) The use and disposition of the property or revenues of the corporation or any part thereof;

(3) The fixing of rents, fees and other charges and the pledging of the same and of the revenues of the corporation so that the same will be sufficient to pay the cost of operation, maintenance and repair of any project and the principal of and interest on notes or bonds secured by the pledge of such revenues;

(4) Establishing reasonable reserves to secure the payment of such notes and bonds;

(5) Limitations on the issuance of additional notes or bonds and the terms upon which the same may be issued and secured.

(L. 1977 S.B. 267 § 13, A.L. 1980 H.B. 1582 & 1277)



Section 349.075 Trust agreements authorized.

Effective 28 Aug 1980

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

349.075. Trust agreements authorized. — A resolution of the corporation authorizing the issuance of any notes or bonds or any issue thereof may provide that such notes or bonds shall be secured by a trust agreement between the corporation and a corporate trustee, vesting in such trustee such property, rights, powers and duties in trust as the corporation may determine. Any such trust agreement may pledge, assign, mortgage, or grant a security interest in the property in revenues of the corporation, or any part thereof, to secure payment of any notes or bonds. Any such trust agreement may contain such provisions for protecting and enforcing the rights and remedies of the noteholders or bondholders as may be reasonable and proper, including covenants relating to the acquisition and construction of projects and the maintenance, repair and operation thereof, the rentals and other charges to be imposed for the use of any project, the custody and application of all moneys relating thereto. Such trust agreement may contain such other provisions as the corporation determines reasonable and necessary for the security of the noteholders and bondholders. All expenses incurred in carrying out the provisions of any such trust agreement may be considered as a part of the cost of the operation of the project.

(L. 1977 S.B. 267 § 14, A.L. 1980 H.B. 1582 & 1277)



Section 349.080 Individuals not liable on notes or bonds.

Effective 28 Aug 1977

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

349.080. Individuals not liable on notes or bonds. — Neither the directors of any corporation nor any person executing the bonds or notes shall be liable personally on the bonds or notes by reason of the issuance thereof. Bonds and notes issued under this section by a corporation created by or pursuant to sections 349.010 to 349.100 shall not be a debt of the county, the municipality or the state and neither the county, the municipality or the state shall be liable thereon nor in any event shall such notes or bonds be payable out of any funds or properties other than those acquired for the purposes of this law, and such bonds and notes shall not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction.

(L. 1977 S.B. 267 § 15)



Section 349.085 Notes and bonds declared to be approved investments for fiduciaries.

Effective 28 Aug 1977

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

349.085. Notes and bonds declared to be approved investments for fiduciaries. — The notes and bonds of the corporation are securities in which all public officers and bodies of this state and all municipalities and municipal subdivisions, all insurance companies and associations and other persons carrying on an insurance business, all banks, trust companies, savings associations, savings and loan associations, investment companies, all administrators, guardians, executors, trustees, and other fiduciaries, and all other persons whatsoever who are now or may hereafter be authorized to invest in bonds or other obligations of the state, may properly and legally invest funds, including capital, in their control or belonging to them.

(L. 1977 S.B. 267 § 16)



Section 349.090 Projects not tax exempt, exceptions — bond and note interest is exempt, exception.

Effective 28 Aug 1985

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

349.090. Projects not tax exempt, exceptions — bond and note interest is exempt, exception. — Projects acquired, constructed, reconstructed, enlarged, improved, furnished, equipped, maintained, repaired, operated, leased, financed or sold by the corporation pursuant to sections 349.010 to 349.100 shall be subject to all real and tangible personal property taxes and assessments of the state of Missouri, and any county, municipality or any governmental subdivision thereof except hospitals which are exempt from taxation under Article X, Section 6 (1) of the Constitution of the State of Missouri, or other projects which are exempted or relieved from such real property taxes and assessments pursuant to any constitutional or statutory provision. Bonds and notes of the corporation are declared to be issued for an essential public and governmental purpose and to be public instrumentalities, and interest thereon and income therefrom shall be exempt from taxation except for death and gift taxes on transfers.

(L. 1977 S.B. 267 § 17, A.L. 1984 S.B. 434, A.L. 1985 S.B. 282)



Section 349.095 Dissolution of corporation, effect of.

Effective 28 Aug 1977

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

349.095. Dissolution of corporation, effect of. — Upon termination or dissolution, all rights and properties of the corporation shall pass to and be vested in the county or municipality of incorporation, subject to the rights of bondholders, noteholders, and other creditors. Except that no county or municipality nor the citizens thereof shall be subject to any tax assessment or financial liability to any bondholder, noteholder and any other creditor nor shall any county or municipality be permitted to expend any public moneys for the payment of any indebtedness of bonds, notes, or any other claims by creditors of any nature. Any and all indebtedness, whether by bond, note or any creditor claim, shall be paid exclusively from the revenues, if any, from such terminated or dissolved corporation.

(L. 1977 S.B. 267 § 18)



Section 349.100 Disclaimer as to impairment of other powers of political subdivisions.

Effective 28 Aug 1977

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

349.100. Disclaimer as to impairment of other powers of political subdivisions. — Nothing herein contained shall impair or affect the power or jurisdiction of the municipality, county, township, or school districts in which the corporations organized hereunder are located, and such corporations shall conform to applicable regulations of any governmental authority having jurisdiction therein.

(L. 1977 S.B. 267 § 19)



Section 349.105 Annual report, contents.

Effective 22 Jun 1983, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

349.105. Annual report, contents. — No later than January thirty-first of each year, the issuing authority shall file a report with the department of economic development on the previous year's issuances, which report shall contain only the following information:

(1) The name and address of the issuing entity;

(2) The name, address, age, and type of business of the beneficiary firm;

(3) The amount, term, interest rate, and date of issuance of the bonds issued;

(4) The name and address of the underwriter, if any, of such bonds;

(5) A copy of the guaranty instrument, if any;

(6) The size, by assets and previous year's sales, and the current number of employees, of the beneficiary firm;

(7) A copy of the preliminary official statement used when offering the bonds for sale;

(8) The estimated number of new jobs to be generated by the proposed project;

(9) A list of the use of bond proceeds, including whether the purpose of the project and the funds generated by the issuance of such bonds is to open a new business, build a branch plant, expand an existing facility or acquire an existing business;

(10) The estimated total cost of the project.

(L. 1982 H.B. 1411 & 1587, A.L. 1983 S.B. 316)

Effective 6-22-83






Chapter 350 Farming Corporations

Section 350.010 Definitions.

Effective 28 Aug 1975

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

350.010. Definitions. — For the purposes of this section, the terms defined in this section have the meanings here given them:

(1) "Agricultural land" means land used for farming.

(2) "Authorized farm corporation" means a corporation meeting the following standards:

(a) All of its shareholders, other than any estate, or revocable and irrevocable trusts, are natural persons;

(b) It must receive two-thirds or more of its total net income from farming as defined in this section;

(3) "Corporation" means a corporation or a cooperative.

(4) "Family farm" means an unincorporated farming unit owned or leased by one or more persons residing on the farm or actively engaging in farming.

(5) "Family farm corporation" means a corporation incorporated for the purpose of farming and the ownership of agricultural land in which at least one-half of the voting stock is held by and at least one-half of the stockholders are members of a family related to each other within the third degree of consanguinity or affinity including the spouses, sons-in-law and daughters-in-law of any such family member according to the rules of the common law, and at least one of whose stockholders is a person residing on or actively operating the farm, and none of whose stockholders are a corporation prohibited by section 350.015 from entering into farming, or any corporation which is subject to the controlled expansion provisions of section 350.015; provided that a family farm corporation shall not cease to qualify as such hereunder by reason of any gift, devise or bequest of shares of voting stock. A person actively operating a farm shall include, but not be limited to, a person who has an ownership interest in the family farm corporation and exercises some management control or direction.

(6) "Farming" means using or cultivating land for the production of (a) agricultural crops; (b) livestock or livestock products; (c) poultry or poultry products; (d) milk or dairy products; or (e) fruit or other horticultural products, provided; however, "farming" shall not include a processor of farm products or a distributor of farming supplies contracting to provide spraying, harvesting or other farming services.

(L. 1975 H.B. 655 § 1)

(1988) Chapter 350, RSMo, is rationally related to a legitimate state interest and does not violate the equal protection clauses of federal and state constitutions. State ex rel. Webster v. Lehndorff Geneva, 744 S.W.2d 801 (En Banc).



Section 350.015 Corporations not to engage in farming — exceptions.

Effective 28 Aug 2012

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

350.015. Corporations not to engage in farming — exceptions. — After September 28, 1975, no corporation not already engaged in farming shall engage in farming; nor shall any corporation, directly or indirectly, acquire, or otherwise obtain an interest, whether legal, beneficial or otherwise, in any title to agricultural land in this state; provided, however, that the restrictions set forth in this section shall not apply to the following:

(1) A bona fide encumbrance taken for purposes of security;

(2) A family farm corporation or an authorized farm corporation as defined in section 350.010;

(3) Agricultural land and land capable of being used for farming owned by a corporation as of September 28, 1975, including the normal expansion of such ownership at a rate not to exceed twenty percent, measured in acres, in any five-year period, or agricultural land and land capable of being used for farming which is leased by a corporation in an amount, measured in acres, not to exceed the acreage under lease to such corporation as of September 28, 1975, and the additional acreage for normal expansion at a rate not to exceed twenty percent in any five-year period, and the additional acreage reasonably necessary, whether to be owned or leased by a corporation, to meet the requirements of pollution control regulations;

(4) A farm operated wholly for research or experimental purposes, including seed research and experimentation and seed stock production for genetic improvements, provided that any commercial sales from such farm shall be incidental to the research or experimental objectives of the corporation;

(5) Agricultural land operated by a corporation for the purposes of growing nursery plants, vegetables, grain or fruit used exclusively for brewing or winemaking or distilling purposes and not for resale, for forest cropland or for the production of poultry, poultry products, fish or mushroom farming, production of registered breeding stock for sale to farmers to improve their breeding herds, for the production of raw materials for pharmaceutical manufacture, chemical processing, food additives and related products, and not for resale;

(6) Agricultural land operated by a corporation for the purposes of alfalfa dehydration exclusively and only as to said lands lying within fifteen miles of a dehydrating plant, and provided further said crops raised thereon shall be used only for further processing and not for resale in its original form;

(7) Any interest, when acquired by an educational, religious, or charitable not-for-profit or pro forma corporation or association;

(8) Agricultural land or any interest therein acquired by a corporation other than a family farm corporation or authorized farm corporation, as defined in section 350.010, for immediate or potential use in nonfarming purposes. A corporation may hold such agricultural land in such acreage as may be necessary to its nonfarm business operation; provided, however, that pending the development of agricultural land for nonfarm purposes, such land may not be used for farming except under lease to a family farm unit, a family farm corporation or an authorized farm corporation, or except when controlled through ownership, options, leaseholds, or other agreements by a corporation which has entered into an agreement with the United States of America pursuant to the New Community Act of 1968 (Title IV of the Housing and Urban Development Act of 1968, 42 U.S.C. 3901-3914), as amended, or a subsidiary or assign of such a corporation;

(9) Agricultural lands acquired by a corporation by process of law or voluntary conveyance in the collection of debts, or by any procedure for the enforcement of a lien or claim thereon, whether created by mortgage or otherwise; provided, that any corporation may hold for ten years real estate acquired in payment of a debt, by foreclosure or otherwise, and for such longer period as may be provided by law;

(10) The provisions of sections 350.010 to 350.030 shall not apply to the raising of hybrid hogs in connection with operations designed to improve the quality, characteristics, profitability, or marketability of hybrid hogs through selective breeding and genetic improvement where the primary purpose of such livestock raising is to produce hybrid hogs to be used by farmers and livestock raisers for the improvement of the quality of their herds;

(11) A bank or trust company acting as administrator or executor under the terms of a will or trustee under the terms of a testamentary or inter vivos trust created by the owner of a family farm, or an inter vivos or testamentary trust, the principal of which is shares of a family farm corporation or authorized farm corporation and which trust is created by a shareholder of the family farm corporation or authorized farm corporation. However, a bank or trust company acting in the administration of an investment trust or a management trust formed with the primary purpose of making or managing investments or income-producing property and purchasing agricultural real estate with trust funds with the primary benefits accruing to investors or shareholders in the trust is not exempt from the provisions of sections 350.010 to 350.030;

(12) Agricultural land that on June 1, 1998, was in compliance with section 350.016;

(13) Agricultural land in compliance with section 350.017.

(L. 1975 H.B. 655 § 2, A.L. 1977 S.B. 326, A.L. 1998 S.B. 832, A.L. 2012 S.B. 631)



Section 350.016 Restriction on corporate farming, exceptions, certain counties engaging in production of swine.

Effective 28 Aug 1993

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

350.016. Restriction on corporate farming, exceptions, certain counties engaging in production of swine. — The restrictions set forth in section 350.015 shall not apply to agricultural land which is used by a corporation or limited partnership for the production of swine or swine products located in any county of the third classification with a township form of government which has at least three thousand but no more than four thousand inhabitants, or any county which adjoins such county which has a population of at least four thousand five hundred but no more than six thousand five hundred inhabitants.

(L. 1993 H.B. 566 and S.B. 84, A.L. 2014 H.B. 1245)

(2003) Term "production of swine or swine products" includes cattle grazing for the purpose of nitrogen removal from the land application of effluent. State ex rel. Nixon v. Premium Standard Farms, 100 S.W.3d 157 (Mo.App.W.D.).



Section 350.017 Agricultural land in use as of September 28, 2007, exempt from certain restrictions for production of swine in certain counties — no expansion permitted.

Effective 28 Aug 2012

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

350.017. Agricultural land in use as of September 28, 2007, exempt from certain restrictions for production of swine in certain counties — no expansion permitted. — 1. The restrictions under section 350.015 shall not apply to agricultural land in use as of September 28, 2007, by a corporation, limited liability company, or limited liability partnership for the production of swine or swine products located in:

(1) Any county of the third classification without a township form of government and with fewer than two thousand five hundred inhabitants;

(2) Any county of the third classification with a township form of government and with more than six thousand but fewer than seven thousand inhabitants and with a city of the fourth classification with more than one thousand seven hundred but fewer than one thousand nine hundred inhabitants as the county seat; or

(3) Any county of the third classification with a township form of government and with more than eight thousand but fewer than nine thousand inhabitants and with a city of the fourth classification with more than one thousand seven hundred but fewer than one thousand nine hundred inhabitants as the county seat.

2. No corporation, limited liability company, or limited liability partnership under subsection 1 of this section shall expand its operations on such agricultural land, including but not limited to the purchase of contiguous land or the construction of new buildings that house animals or expansion of existing buildings that house animals; however, nothing in this subsection shall prevent any such corporation, limited liability company, or limited liability partnership from repairing, maintaining or rebuilding any of its buildings or conducting activities required in order to meet state or federal laws.

(L. 2012 S.B. 631)



Section 350.020 Reports required, when — penalty for failure to file or false report.

Effective 28 Aug 1979

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

350.020. Reports required, when — penalty for failure to file or false report. — 1. Every corporation engaged in farming, or proposing to commence farming, in this state after September 28, 1975, shall file with the director of the state department of agriculture a report containing the following information:

(1) The name of the corporation and its place of incorporation;

(2) The address of the registered office of the corporation in this state, the name and address of its registered agent in this state and, in the case of a foreign corporation, the address of its principal office in its place of incorporation;

(3) The acreage and location listed by section, township, and county of each lot or parcel of land in this state owned or leased by the corporation and used for farming; and

(4) The names and addresses of the officers and the members of the board of directors of the corporation.

2. The report of a corporation seeking to qualify hereunder as a family farm corporation or an authorized farm corporation shall contain the following additional information:

(1) The number of shares owned by persons residing on the farm or actively engaged in farming, or their relatives within the third degree of consanguinity or affinity including their spouses, sons-in-law and daughters-in-law according to the rules of the common law;

(2) The name, address and number of shares owned by each shareholder; and

(3) A statement as to percentage of net receipts of the corporation derived from any sources other than farming.

3. No corporation shall commence farming in this state until it has filed the report required by this section.

4. Every corporation, except a family farm corporation, engaged in farming in this state shall file with the director of the state department of agriculture a report containing the information required in subsection 1 of this section. Said reports shall be filed:

(1) Whenever any of the information required in subsection 1 changes;

(2) Whenever ownership of the controlling interest in the corporation changes; and

(3) Whenever the land owned or leased by the corporation ceases to be used for farming or is sold by the corporation.

5. The failure of a corporation to file a required report, or the use of false information in the report, shall be a misdemeanor for which the corporation shall be punished by a fine of not less than five hundred dollars or more than one thousand dollars.

(L. 1975 H.B. 655 § 3, A.L. 1979 S.B. 41)



Section 350.025 Farm cooperatives to file reports.

Effective 28 Aug 1975

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

350.025. Farm cooperatives to file reports. — All farm cooperatives who own farm land shall report under section 350.020 hereof.

(L. 1975 H.B. 655 § 5)



Section 350.030 Attorney general to enforce — venue — divestment of lands, failure, effect of.

Effective 28 Aug 1975

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

350.030. Attorney general to enforce — venue — divestment of lands, failure, effect of. — If the attorney general finds a corporation is violating sections 350.010 to 350.030, he shall institute an action in the circuit court of Cole County, Missouri, if a foreign corporation, and if a Missouri corporation in the circuit court of any county in which the corporation owns any agricultural lands or if the land is located in two or more counties, then in the circuit court of a county in which a part of the land is located. The attorney general shall file a notice of the pendency of the action with the recorder of deeds of each county in which any portion of said lands are located. If the court finds that the lands in question are being held or used in violation of sections 350.010 to 350.030, it shall enter an order so declaring. The court shall file for record its order with the recorder of deeds of each county in which any portion of said lands are located. Thereafter, the corporation owning the land shall comply with the orders of the court, or if so ordered shall have a period of two years from the date of such order to divest itself of such land. The two-year limitation period shall be a covenant running with the title to the land against any corporate grantee or corporate assignee or the successor corporation of such corporation, except those corporations excluded by section 350.015. Any lands not divested within the time prescribed shall be ordered sold by the court at public sale in the manner prescribed by law for the foreclosure of a mortgage on real estate for default in payment.

(L. 1975 H.B. 655 § 4)



Section 350.040 Farming corporations or cooperatives not to receive economic assistance, exceptions.

Effective 25 Jun 1996, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

350.040. Farming corporations or cooperatives not to receive economic assistance, exceptions. — Notwithstanding any other provision of law to the contrary, any corporation or cooperative engaged in farming as defined in subdivision (6) of section 350.010 shall not be eligible for any state tax credits, deductions, state grants, loans or other financial or economic assistance, unless a family farm or a family farm corporation as defined in subdivisions (4) and (5) of section 350.010 receives such credits, deductions, grants, loans, or other assistance. This section does not apply to agricultural processing or food processing facilities.

(L. 1996 H.B. 1207 § 640.717)

Effective 6-25-96






Chapter 351 General and Business Corporations

Chapter Cross References



Section 351.010 Title of Law.

Effective 28 Aug 1943

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.010. Title of Law. — This chapter shall be known and may be cited as "The General and Business Corporation Law of Missouri".

(L. 1943 p. 410 § 1)



Section 351.015 Definitions.

Effective 28 Aug 2007

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.015. Definitions. — As used in this chapter, unless the context otherwise requires:

(1) "Articles of incorporation" includes the original articles of incorporation and all amendments thereto, and includes articles of merger or consolidation;

(2) "Authorized shares" means the aggregate number of shares of stock of all classes, whether with or without par value, which the corporation is authorized to issue. Shares of its own stock belonging to a corporation shall be deemed to be issued shares but not outstanding shares;

(3) "Certificate of stock" means a written instrument signed by or bearing the facsimile signature of the proper corporate officers, as required by this chapter, evidencing the fact that the person therein named is the holder of record of the share or shares therein described;

(4) "Control share acquisition" means the acquisition, directly or indirectly, by any person of ownership of, or the power to direct the exercise of voting power with respect to, issued and outstanding control shares. For the purposes of this chapter, shares acquired within ninety days of any acquisition of shares or shares acquired pursuant to a plan to make a control share acquisition are considered to have been acquired in the same acquisition. For the purposes of this chapter, a person who acquires shares in the ordinary course of business for the benefit of others in good faith and not for the purpose of circumventing this chapter has voting power only of shares in respect of which that person would be able to exercise or direct the exercise of votes without further instruction from others. The acquisition of any shares of an issuing public corporation does not constitute a control share acquisition if the acquisition is consummated in any of the following circumstances:

(a) Prior to June 13, 1984;

(b) Pursuant to a contract in existence prior to June 13, 1984;

(c) Pursuant to a will or other testamentary disposition, the laws of descent and distribution or by intervivos gift where such gift is made in good faith and not for the purpose of circumventing section 351.407;

(d) Pursuant to a public offering, a private placement, or any other issuance of shares by an issuing public corporation;

(e) By, on behalf of, or pursuant to any benefit or other compensation plan or arrangement of an issuing public corporation;

(f) Pursuant to the conversion of debt securities into shares of an issuing public corporation under the terms of such debt securities;

(g) Pursuant to a binding contract, other than any contract created by, pursuant to, or in connection with a tender offer, whereby the holders of shares representing at least two-thirds of the voting power of an issuing public corporation, such holders acting simultaneously, agreed to sell such shares to any person;

(h) Pursuant to the satisfaction of a pledge or other security interest created in good faith and not for the purpose of circumventing section 351.407;

(i) Pursuant to a merger or consolidation effected in compliance with sections 351.410 to 351.458 if the issuing public corporation is a party to the agreement of merger or consolidation;

(j) Pursuant to a binding contract or other arrangement with any individual, foreign or domestic corporation (whether or not for profit), partnership, limited liability company, unincorporated society or association, or other entity which, at any time within one year prior to the acquisition in question, owned shares representing more than fifty percent of the voting power of the issuing public corporation;

(k) By or from any person whose shares have been previously accorded voting rights pursuant to section 351.407; provided, the acquisition entitles the person making the acquisition, directly or indirectly, alone or as a part of a group, to exercise or direct the exercise of voting power of the corporation in the election of directors within a range of the voting power not in excess of the range of voting power associated with the shares to which voting rights have been previously accorded;

(5) "Control shares" means shares that, except for this chapter, would have voting power with respect to shares of an issuing public corporation that, when added to all other shares of the issuing public corporation owned by a person or in respect to which that person may exercise or direct the exercise of voting power, would entitle that person, immediately after acquisition of the shares, directly or indirectly, alone or as a part of a group, to exercise or direct the exercise of the voting power of the issuing public corporation in the election of directors within any of the following ranges of voting power:

(a) One-fifth or more but less than one-third of all voting power;

(b) One-third or more but less than a majority of all voting power;

(c) A majority or more of all voting power; provided, however, that shares which the person or the group have owned or of which the person or the group could have exercised or directed the voting for more than ten years shall not be deemed to be control shares and shall not be aggregated for the purpose of determining inclusion within the above-stated ranges;

(6) "Corporation" or "domestic corporation" includes corporations organized under this chapter or subject to some or all of the provisions of this chapter except a foreign corporation;

(7) "Foreign corporation" means a corporation for profit organized under laws other than the laws of this state;

(8) "Incorporator" means a signer of the original articles of incorporation;

(9) "Interested shares" means the shares of an issuing public corporation in respect of which any of the following persons may exercise or direct the exercise of the voting power of the corporation in the election of directors:

(a) An acquiring person or member of a group with respect to a control share acquisition;

(b) Any officer of the issuing public corporation elected or appointed by the directors of the issuing public corporation;

(c) Any employee of the issuing public corporation who is also a director of such corporation;

(10) "Issuing public corporation", unless the articles of incorporation provide otherwise as to the applicability of this section, means a corporation that has a class of voting stock registered with the securities and exchange commission under Section 12 of the Exchange Act and is either (a) a corporation incorporated under the laws of the state of Missouri, or, (b) subdivision (2) of section 351.690 notwithstanding, any insurance company organized pursuant to the laws of Missouri and doing business under the provisions of chapter 376, provided that the bylaws of such insurance company expressly state that such insurance company shall, for the purposes of this chapter, be included within the definition of "issuing public corporation";

(11) "Net assets", for the purpose of determining the right of a corporation to purchase its own shares and of determining the right of a corporation to declare and pay dividends and the liabilities of directors therefor, shall not include shares of its own stock belonging to a corporation;

(12) "Paid-in surplus" means all that part of the consideration received by the corporation for, or on account of, all shares issued which does not constitute stated capital minus such formal reductions from said sum as may have been effected in a manner permitted by this chapter;

(13) "Person" includes, without limitation, an individual, a foreign or domestic corporation whether not for profit or for profit, a partnership, a limited liability company, an unincorporated society or association, two or more persons having a joint or common interest, or any other entity;

(14) "Registered office" means that office maintained by the corporation in this state, the address of which is on file in the office of the secretary of state;

(15) "Shareholder" means one who is a holder of record of shares in a corporation;

(16) "Shares" are the units into which the shareholders' rights to participate in the control of the corporation, in its surplus or profits, or in the distribution of its assets, are divided;

(17) "Stated capital" means at any particular time the sum of:

(a) The par value of all shares then issued having a par value; and

(b) The consideration received by the corporation for all shares then issued without par value except such part thereof as may have been allocated otherwise than to stated capital in a manner permitted by law; and

(c) Such amounts not included in paragraphs (a) and (b) of this subdivision as may have been transferred to the stated capital account of the corporation, whether upon the issue of shares as a share dividend or otherwise, minus such formal reductions from said sum as may have been effected in a manner permitted by this chapter;

(18) "Subscriber" means one who subscribes for shares in a corporation, whether before or after incorporation.

(L. 1943 p. 410 § 2, A.L. 1961 p. 248, A.L. 1965 p. 532, A.L. 1984 S.B. 409, A.L. 1987 H.B. 349, A.L. 1990 H.B. 1432, A.L. 1993 S.B. 66 & 20, A.L. 2007 H.B. 431)



Section 351.017 Independent legal significance doctrine applicable to sections in this chapter.

Effective 28 Aug 1998

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.017. Independent legal significance doctrine applicable to sections in this chapter. — Action taken in accordance with the different sections of this chapter are acts of independent legal significance even though the end result may be the same under different sections. The mere fact that the result of actions taken under one section may be the same as actions which could have been taken under another section does not require that the legality of the result must be tested by the requirements of the second section.

(L. 1997 S.B. 197, A.L. 1998 S.B. 680)



Section 351.020 What corporations may organize under this law.

Effective 28 Aug 1975

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.020. What corporations may organize under this law. — Corporations for profit, except those which are required to be organized exclusively under other provisions of law, may be organized under this chapter for any lawful purposes.

(L. 1943 p. 410 § 3, A.L. 1975 S.B. 14)

CROSS REFERENCES:

Incorporation of assessment plan life insurance company, Chap. 377

Incorporation of banks, Chap. 362

Incorporation of commodity associations, Chap. 275

Incorporation of cooperative companies, Chap. 357

Incorporation of county agricultural and mechanical societies, Chap. 262

Incorporation of county town and farmers' mutual property insurance companies, Chap. 380

Incorporation of credit unions, Chap. 370

Incorporation of fraternal benefit societies, Chap. 378

Incorporation of insurance companies other than life, Chap. 379

Incorporation of life and accident insurance companies, Chap. 376

Incorporation of nonprofit cooperative associations, Chap. 274

Incorporation of railroad companies, Chap. 388

Incorporation of religious and charitable associations, Chap. 352

Incorporation of rural electric cooperatives, Chap. 394

Incorporation of savings and loan associations, Chap. 369

Incorporation of stipulated premium plan life insurance companies, Chap. 377

Incorporation of street railway companies, Chap. 391

Incorporation of telegraph and telephone companies, Chap. 392

Incorporation of union station companies, Chap. 388



Section 351.025 Corporation organized under special law may file certification of acceptance of this law.

Effective 28 Aug 2007

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.025. Corporation organized under special law may file certification of acceptance of this law. — Any existing corporation heretofore organized for profit under any special law of this state may accept the provisions of this chapter and be entitled to all of the rights, privileges and benefits provided by this chapter, as well as accepting the obligations and duties imposed by this chapter, by filing with the secretary of state a certificate of acceptance of this chapter, signed by its president and secretary, duly authorized by its board of directors, and approved by the affirmative vote of a majority of its outstanding shares.

(L. 1943 p. 410 § 173, A.L. 1998 S.B. 680, A.L. 1999 S.B. 1, et al., A.L. 2000 S.B. 896, A.L. 2007 S.B. 613 Revision)



Section 351.030 Organization of street railroad, telegraph and telephone corporations, booming and rafting corporations.

Effective 28 Aug 1943

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.030. Organization of street railroad, telegraph and telephone corporations, booming and rafting corporations. — 1. Any street railroad corporation, telegraph and telephone corporation, and booming and rafting corporation may be organized under the provisions of this chapter; provided, that any such corporation complies with all of the requirements of the applicable laws specially providing for the incorporation of street railroads, telegraph and telephone corporations, or booming and rafting corporations. Any railroad corporation or union station hereafter incorporated under the provisions of chapter 388 may add to its articles of association such statements as may be necessary to authorize any such corporation to issue shares without par value.

2. Any corporation here incorporated under the laws of this state, other than under the provisions of this chapter, will be subject to such of the provisions of this chapter as is provided in subdivisions (1) and (3) of section 351.690 with respect to existing corporations of the same type.

(L. 1943 p. 410 § 172)

CROSS REFERENCE:

Railroad corporations, general provisions relative to organization of, Chaps. 388, 389



Section 351.035 Bridge corporations — organization — powers.

Effective 28 Aug 1943

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.035. Bridge corporations — organization — powers. — Any corporation may be formed under this chapter for the purpose of constructing and maintaining a bridge over any of the streams of water, or any part of such streams, which may be within this state, or bordering on this state, or within any adjoining state, for public use for the crossing of persons or property, according to the provisions of this chapter; and also for the purpose of constructing, owning, leasing, controlling, maintaining and operating a toll bridge or viaduct in any city, town or village of this state and any adjoining city, town or village of any adjacent state connecting such cities, towns or villages, and over any of the streams of water, or any part of such streams, which may be within this state, or bordering on this state, or within any adjacent state, and approaches thereto for the passage of wagons, vehicles, foot passengers and animals, and to charge reasonable rates of toll therefor, with the right to convey and transport persons and freight thereon by electricity or other mechanical power; provided, the consent thereto of the municipal authorities of such cities or towns be first obtained; and may make any contracts for the use of its property, or any part thereof, by lease or otherwise. Sections 351.035 and 351.040 shall apply to any corporations heretofore organized under the laws of this state for any of the purposes expressed in said sections.

(RSMo 1939 § 5380, A.L. 1943 p. 410 § 164)

Prior revisions: 1929 § 4973; 1919 § 10183; 1909 § 3377

CROSS REFERENCES:

Bridge company may operate street railway over interstate bridge, 391.130

Railroad corporation may operate toll bridge in connection with railroad bridge, 388.210

Toll bridge control to vest in county upon expiration of charter of owner, 234.050

Toll bridges on highways, county commission may grant right to build and operate, 234.160, 234.170



Section 351.040 Use of streets by bridge corporations — damages to abutting property.

Effective 28 Aug 1943

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.040. Use of streets by bridge corporations — damages to abutting property. — Any corporation formed for the purpose of constructing or maintaining a bridge over any river in this state or bordering on this state, or within any adjoining state, or constructing, owning, leasing, controlling, maintaining or operating a toll bridge or viaduct in any city, town or village in this state and any adjoining city, town or village in any adjacent state, and connecting any county, city, town or village in this state with any other county, city, town or village in this state or in any adjoining state, for public use, for the crossing of persons, wagons or street cars, is hereby authorized and empowered to construct, maintain and operate said bridge or viaduct in, along, across or over any street or alley of any incorporated city or town in this state, or of any adjacent state, and to construct and maintain approaches for said bridge or viaduct in any street or alley of any such incorporated city or town in the state, or any adjacent state; provided, the consent thereto of the municipal authorities of such city or town is first obtained; and provided, further, that municipal authorities of cities or towns of this state shall not grant said rights to any such corporation, to use any alley or street, in the manner herein specified, until all damages to the abutting real estate on said street or alley over, in, along or across which said bridge or viaduct or approaches are built, shall have been first ascertained and paid by the corporation constructing said bridge or viaduct and approaches; said damages shall be ascertained and paid in the same manner that is provided for by law in relation to the appropriation and valuation of lands and property taken for telegraph, macadamized, graded, plank, and railroad purposes.

(RSMo 1939 § 5381, A.L. 1943 p. 410 § 166)

Prior revisions: 1929 § 4974; 1919 § 10184; 1909 § 3378



Section 351.045 Condemnation of lands and easements of light and air — procedure.

Effective 28 Aug 1943

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.045. Condemnation of lands and easements of light and air — procedure. — In case it may become necessary for any corporation formed for the purposes stated in section 351.040 hereof to take or appropriate any lands or easements, including easements of light and air of persons or corporations for approaches, viaduct, and bridge structures and approaches thereto, road, foot or wagon ways of such bridge corporation, and the owners of said property cannot agree with said corporation upon the proper compensation to be paid; or in case the owner is incapable of contracting, unknown or a nonresident of the state, then the said property may be taken by said bridge corporation in the same manner that is provided for by law in relation to the appropriation and valuation of lands taken for telegraph, macadamized, graded, plank and railroad purposes.

(RSMo 1939 § 5382, A.L. 1943 p. 410 § 166)

Prior revisions: 1929 § 4974; 1919 § 10184; 1909 § 3378



Section 351.046 Filing requirements — filing signifies document is correct.

Effective 28 Aug 2004

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.046. Filing requirements — filing signifies document is correct. — 1. A document shall satisfy the requirements of this section, and of any other section that adds to or varies from these requirements, to be entitled to filing by the secretary of state.

2. This chapter shall require or permit filing the document in the office of the secretary of state.

3. The document shall contain the information required by this chapter. It may contain other information as well.

4. The document shall be typewritten or printed.

5. The document shall be in the English language. A corporate name need not be in English if written in English letters or Arabic or Roman numerals, and the certificate of existence required of foreign corporations need not be in English if accompanied by a reasonably authenticated English translation.

6. The document shall be executed:

(1) By the chairman of the board of directors of a domestic or foreign corporation, by its president, or by another of its officers;

(2) If directors have not been selected or the corporation has not been formed, by the incorporator(s); or

(3) If the corporation is in the hands of a receiver, trustee, or other court-appointed fiduciary, by that fiduciary.

7. The person executing the document shall sign it and state beneath or opposite his signature his name and the capacity in which he signs. The document may contain the corporate seal, an attestation by the secretary or an assistant secretary, an acknowledgment, verification or proof.

8. If the secretary of state has prescribed a mandatory form for the document under the provisions of section 351.047, the document shall be in or on the prescribed form.

9. The document shall be delivered to the office of the secretary of state for filing except as provided in sections 351.376 and 351.592, the correct filing fee, or penalty required by this chapter or other law.

10. In accordance with rules established by the secretary of state, any signature on any document authorized to be filed by or with the secretary of state pursuant to this chapter may be a facsimile, a conformed signature or an electronically transmitted signature.

11. A statement or document filed under this chapter represents that the person signing the document or statement believes the statements are true and correct to the best of such person's knowledge and belief, subject to the penalties provided under section 575.040.

(L. 1990 H.B. 1432, A.L. 2003 S.B. 394, A.L. 2004 H.B. 1664)



Section 351.047 Forms.

Effective 28 Aug 2009

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.047. Forms. — The secretary of state may prescribe and furnish on request forms for all documents required or permitted to be filed by this chapter. The use of the following forms is mandatory:

(1) A foreign corporation's application for a certificate of authority to do business in this state;

(2) A foreign corporation's application for a certificate of withdrawal;

(3) A corporation's corporate registration report.

(L. 1990 H.B. 1432, A.L. 2009 H.B. 481)



Section 351.048 Effective dates of filing of documents — delayed effective date.

Effective 29 May 1991, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.048. Effective dates of filing of documents — delayed effective date. — 1. Except as provided in subsection 2 of this section and subsection 3 of section 351.049, a document accepted for filing is effective:

(1) On the date it is filed, as evidenced by the secretary of state's date endorsement on the original document; or

(2) At the date specified in the document as its effective date when it is filed.

2. A document may specify a delayed effective date, and if it does so the document becomes effective at the date specified. A delayed effective date for a document may not be later than the ninetieth day after the date it is filed.

(L. 1990 H.B. 1432, A.L. 1991 H.B. 219)

Effective 5-29-91



Section 351.049 Correcting filed documents — fee.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.049. Correcting filed documents — fee. — 1. A domestic or foreign corporation may correct a document filed by the secretary of state if the document contains an incorrect statement, or was defectively executed, attested, sealed, verified or acknowledged.

2. A document is corrected:

(1) By preparing articles of correction that describe the document, including its filing date, or attaching a copy of it to the articles, specifying the incorrect statement and the reason it is incorrect or the manner in which the execution was defective, and correcting the incorrect statement or defective execution; and

(2) By delivering the articles to the secretary of state for filing.

3. Articles of correction are effective on the effective date of the document they correct except as to persons relying on the uncorrected document and adversely affected by the correction. As to those persons, articles of correction are effective when filed.

4. The secretary of state shall charge and collect a fee of five dollars when articles of correction are delivered to him for filing.

(L. 1990 H.B. 1432)



Section 351.050 Incorporators, duties — ownership and acquisition of shares, how construed.

Effective 28 Aug 2004

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.050. Incorporators, duties — ownership and acquisition of shares, how construed. — One or more natural persons of the age of eighteen years, or more, may act as an incorporator of such corporation by signing and delivering in the office of the secretary of state the articles of incorporation of such corporation. Nothing contained in this chapter shall be construed as an indication of any legislative intention that the existence of a corporation, hereafter or heretofore formed, is in any respect impaired by the direct or indirect ownership of all of the shares of such corporation by one owner or by two owners or that by such ownership the corporation becomes dormant, inactive or incapable of acting as a corporation or ceases to possess any of the capacities, powers or authority which it otherwise would possess. The direct or indirect acquisition, heretofore or hereafter, of all of the shares of a corporation by one owner or by two owners and the having of only one shareholder or two shareholders at any time are declared to violate no policy or provision of the laws of this state.

(RSMo 1939 § 5338, A.L. 1943 p. 410 § 49, A.L. 1961 p. 248, A.L. 1965 p. 532, A.L. 1975 S.B. 14, A.L. 2004 H.B. 1664)

Prior revisions: 1929 § 4933; 1919 § 10144; 1909 § 3339



Section 351.051 Documents filed, when — refusal to file — duty to file.

Effective 28 Aug 2004

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.051. Documents filed, when — refusal to file — duty to file. — 1. If a document delivered to the office of the secretary of state satisfies the requirements of this chapter and is in a medium and format prescribed by the secretary of state the document shall be filed.

2. The secretary of state files the document by stamping or otherwise endorsing "filed" together with the secretary of state's name and official title and the date of receipt on the original when accompanied by the appropriate filing fee. After filing a document except as provided in sections 351.376 and 351.592, the secretary of state shall deliver a copy to the domestic or foreign corporation or its representative.

3. Upon refusing to file a document, the secretary of state shall return the rejected document to the domestic or foreign corporation or its representative with a brief written explanation of the reason or reasons for the refusal.

4. The secretary of state's duty to file documents under this section is ministerial. Filing or refusal to file a document does not:

(1) Affect the validity or invalidity of the document in whole or in part;

(2) Relate to the correctness or incorrectness of information contained in the document; or

(3) Create a presumption that the document is valid or invalid or that information contained in the document is correct or incorrect.

(L. 1965 p. 532, A.L. 2004 H.B. 1664)



Section 351.053 Liability for preincorporation transactions.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.053. Liability for preincorporation transactions. — All persons purporting to act as or on behalf of a corporation, knowing there was no incorporation under this chapter, are jointly and severally liable for all liabilities created while so acting.

(L. 1990 H.B. 1432)



Section 351.055 Articles of incorporation, required contents — optional contents.

Effective 28 Aug 2004

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.055. Articles of incorporation, required contents — optional contents. — 1. The articles of incorporation shall set forth:

(1) The name of the corporation;

(2) The address, including street and number, if any, of its initial registered office in this state, and the name of its initial registered agent at such address;

(3) If the aggregate number of shares which the corporation shall have the authority to issue exceeds thirty thousand shares or the par value exceeds thirty thousand dollars the corporation shall indicate the number of shares of each class, if any, that are to have a par value and the par value of each share of each such class, and the number of shares of each class, if any, that are to be without par value and also a statement of the preferences, qualifications, limitations, restrictions, and the special or relative rights including convertible rights, if any, in respect of the shares of each class;

(4) The name and physical business or residence address of each incorporator;

(5) The number of years the corporation is to continue, which may be any number or perpetual;

(6) The purposes for which the corporation is formed.

2. The articles of incorporation may set forth:

(1) The number of directors to constitute the board of directors;

(2) The extent if any to which the preemptive right of a shareholder to acquire additional shares is limited or denied;

(3) If the incorporators, the directors pursuant to subsection 1 of section 351.090 or the shareholders pursuant to subsection 2 of section 351.090 choose to do so, a provision eliminating or limiting the personal liability of a director to the corporation or its shareholders for monetary damages for breach of fiduciary duty as a director, provided that such provision shall not eliminate or limit the liability of a director (a) for any breach of the director's duty of loyalty to the corporation or its shareholders, (b) for acts or omissions not in subjective good faith or which involve intentional misconduct or a knowing violation of law, (c) pursuant to section 351.345 or (d) for any transaction from which the director derived an improper personal benefit. No such provision shall eliminate or limit the liability of a director for any act or omission occurring prior to the date when such provision becomes effective. On motion to dismiss, a person challenging the applicability of such a provision shall plead facts challenging such applicability with particularity, and there shall be no discovery until such motion to dismiss has been determined. All references in this subdivision to a director shall also be deemed to refer (e) to a member of the governing body of a corporation which is not authorized to issue capital stock and (f) to such other person or persons, if any, who, pursuant to a provision of the articles of incorporation in accordance with this chapter, exercise or perform any of the powers or duties otherwise conferred or imposed upon the board of directors by this chapter;

(4) Any other provisions, not inconsistent with law, which the incorporators, the directors pursuant to subsection 1 of section 351.090 or the shareholders pursuant to subsection 2 of section 351.090 may choose to insert.

(RSMo 1939 § 5538, A.L. 1943 p. 410 § 50, A.L. 1961 p. 248, A.L. 1965 p. 532, A.L. 1975 S.B. 14, A.L. 2000 S.B. 896, A.L. 2004 H.B. 1664)

Prior revisions: 1929 § 4933; 1919 § 10144; 1909 § 3339



Section 351.060 Filing of articles of incorporation — certificate of incorporation.

Effective 28 Aug 2004

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.060. Filing of articles of incorporation — certificate of incorporation. — 1. An original copy of the articles of incorporation signed by the incorporators as required in section 351.050 shall be delivered to the office of the secretary of state. If the secretary of state finds that the articles of incorporation conform to this chapter, he or she shall, when the required organizational taxes or fees have been paid, file the same, and an original shall be retained by the secretary of state as a permanent record.

2. The secretary of state shall then issue a certificate of incorporation under the seal of the state that the corporation has been duly organized. The secretary of state shall attach the certificate to the copy of the articles of incorporation filed with him and shall deliver them to the corporation or its representative.

(RSMo 1939 § 5011, A.L. 1943 p. 410 § 51, A.L. 1965 p. 532, A.L. 1975 S.B. 14, A.L. 1983 S.B. 367, A.L. 2004 H.B. 1664)



Section 351.065 Incorporation tax or fee.

Effective 28 Aug 2014

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.065. Incorporation tax or fee. — 1. No corporation shall be organized under the general and business corporation law of Missouri unless the persons named as incorporators shall at or before the filing of the articles of incorporation pay to the director of revenue three dollars for the issuance of the certificate and fifty dollars for the first thirty thousand dollars or less of the authorized shares of the corporation and a further sum of five dollars for each additional ten thousand dollars of its authorized shares, and no increase in the authorized shares of the corporation shall be valid or effectual unless the corporation has paid the director of revenue five dollars for each ten thousand dollars or less of the increase in the authorized shares of the corporation, and the corporation shall file a duplicate receipt issued by the director of revenue for the payments required by this section to be made with the secretary of state as is provided by this chapter for the filing of articles of incorporation; except that the requirements of this section to pay incorporation taxes and fees shall not apply to foreign railroad corporations which built their lines of railway into or through this state prior to November 21, 1943.

2. For the purpose of this section, the dollar amount of authorized shares is the par value thereof in the case of shares with par value and is one dollar per share in the case of shares without par value.

3. Fees mandated in subsection 1 of this section shall be waived if a majority shareholder, officer, or director of the organizing corporation is a member of the Missouri National Guard or any other active duty military, resides in the state of Missouri, and provides proof of such service to the secretary of state.

(RSMo 1939 § 5013, A.L. 1943 p. 410 § 113, A.L. 1945 p. 711, A.L. 1975 S.B. 14, A.L. 1978 S.B. 755, A.L. 2014 S.B. 600)

Prior revisions: 1929 § 4539; 1919 § 9735; 1909 § 2976



Section 351.075 Certificate of incorporation is evidence of corporate existence.

Effective 28 Aug 1975

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.075. Certificate of incorporation is evidence of corporate existence. — The corporate existence of a corporation shall date from the time of filing its articles of incorporation by the secretary of state. The certificate given by the secretary of state shall be taken by all courts of this state as evidence of the corporate existence of such corporation.

(L. 1943 p. 410 § 52, A.L. 1965 p. 532, A.L. 1975 S.B. 14)



Section 351.076 Certificate of good standing.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.076. Certificate of good standing. — 1. Anyone may apply to the secretary of state to furnish a certificate of good standing for a domestic corporation or a foreign corporation.

2. A certificate of good standing for a domestic corporation sets forth:

(1) The domestic corporation's corporate name;

(2) When the corporation was incorporated;

(3) That the corporation was incorporated under the laws of this state;

(4) That the corporation has complied with all the requirements of the corporation division of the secretary of state.

3. A certificate of good standing for a foreign corporation sets forth:

(1) The name of the corporation as registered in its home state;

(2) The name the foreign corporation uses in this state;

(3) The name of the state or jurisdiction it was incorporated in;

(4) That the corporation has complied with all the requirements of the corporation division of the secretary of state.

4. Subject to any qualification stated in the certificate, a certificate of good standing issued by the secretary of state may be relied upon as prima facie evidence that the domestic or foreign corporation is in existence or is authorized to transact business in this state.

(L. 1990 H.B. 1432)



Section 351.080 First meeting and organization of board.

Effective 28 Aug 1979

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.080. First meeting and organization of board. — 1. If the persons to constitute the first board of directors of the corporation are not named in the articles of incorporation of the corporation, the incorporators, by unanimous vote at a meeting or by unanimous written consent, shall have the power to adopt the original bylaws of the corporation, notwithstanding the provisions of subsection 1 of section 351.290, and to name the persons who shall constitute the first board of directors of the corporation.

2. As soon as convenient, an organization meeting of the first board of directors shall be held either within or without this state at the call of a majority of the directors, for the purpose of electing officers, accepting or rejecting subscriptions for shares, authorizing the issuance of shares, doing any other acts to perfect the organization of the corporation and transacting such other business as may come before the meeting.

(RSMo 1939 § 4998, A.L. 1943 p. 410 § 54, A.L. 1975 S.B. 14, A.L. 1979 S.B. 216)

Prior revisions: 1929 § 4527; 1919 § 9723; 1909 § 2964



Section 351.085 Amendment of articles of incorporation permitted.

Effective 28 Aug 2009

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.085. Amendment of articles of incorporation permitted. — A corporation may amend its articles of incorporation at any time to add or change a provision that is required or permitted in the articles of incorporation or to delete a provision not required in the articles of incorporation. Whether a provision is required or permitted in the articles of incorporation is determined as of the effective date of the amendment.

(L. 1943 p. 410 § 55, A.L. 1965 p. 532, A.L. 1977 S.B. 115, A.L. 1979 S.B. 216, A.L. 2004 H.B. 1664, A.L. 2009 S.B. 224)



Section 351.090 Articles of incorporation, how amended.

Effective 28 Aug 2006

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.090. Articles of incorporation, how amended. — 1. At any time or times before the corporation has received any payment for any of its shares, the board of directors may adopt amendments to the articles of incorporation by executing a certificate of amendment as provided in subsection 1 of section 351.095.

2. After the corporation has received any payment for any of its shares, amendments to the articles of incorporation may be made only in the following manner:

(1) The board of directors may adopt a resolution setting forth the proposed amendment and directing that it be submitted to a vote at a meeting of shareholders, which may be either an annual or a special meeting, except that the proposed amendment need not be adopted by the board of directors and may be directly submitted by the board of directors to any annual or special meeting of shareholders;

(2) Written notice setting forth the proposed amendment or a summary of the changes to be effected thereby shall be given to each shareholder of record entitled to vote thereon within the time and in the manner provided in section 351.230 for the giving of notice of meetings of shareholders. If the meeting is an annual meeting, the proposed amendment or summary shall, nevertheless, be included in the notice of the annual meeting;

(3) At the meeting a vote of the shareholders entitled to vote thereon shall be taken on the proposed amendment. Subject to subsections 3 and 6 of this section, the proposed amendment shall be adopted upon receiving the affirmative vote of a majority of the outstanding shares entitled to vote thereon, unless any class of shares is entitled to vote thereon as a class, in which event the proposed amendment shall be adopted upon receiving the affirmative vote of a majority of the outstanding shares of each class of shares entitled to vote thereon as a class and of the total shares entitled to vote thereon.

3. If the articles of incorporation or bylaws provide for cumulative voting in the election of directors, the number of directors shall not be decreased to less than three by amendment to the articles of incorporation when the number of shares voting against the proposal for decrease would be sufficient to elect a director if the shares were voted cumulatively at an election of three directors. If the articles of incorporation or bylaws do not provide for cumulative voting in the election of directors, then the number of directors shall only be decreased to less than three by amendment to the articles of incorporation approved by the affirmative vote of a majority of the outstanding shares entitled to vote on the amendment.

4. If any amendment made under section 351.085 effects a reduction of stated capital, then the corporation making the amendment shall comply with the applicable provisions of sections 351.195 and 351.200, as well as the provisions of this section.

5. Any number of amendments may be submitted to the shareholders and voted on by them at one meeting.

6. A proposed amendment which provides that section 351.407 does not apply to control share acquisitions of shares of a corporation shall be adopted upon receiving the affirmative vote of two-thirds of all outstanding shares entitled to vote thereon, unless any class of shares is entitled to vote thereon as a class, in which event the proposed amendment shall be adopted upon receiving the affirmative vote of two-thirds of the outstanding shares of each class of shares entitled to vote thereon as a class and of the total shares entitled to vote thereon. This subsection shall not affect or limit the right, power or authority of any issuing public corporation to adopt any other amendment or to take any other action in addition to an amendment providing for the nonapplicability of section 351.407 to control share acquisitions of the issuing public corporation pursuant to this section.

7. When a corporation has ten or fewer shareholders, cumulative voting may be abolished only by an affirmative vote of the holders of at least two-thirds of the outstanding shares.

(L. 1943 p. 410 § 56, A.L. 1945 p. 696, A.L. 1965 p. 532, A.L. 1975 S.B. 14, A.L. 1979 S.B. 216, A.L. 1984 S.B. 409, A.L. 1989 S.B. 141, A.L. 2004 H.B. 1664, A.L. 2006 S.B. 1208)



Section 351.093 Certain shareholders must be permitted to vote, when.

Effective 28 Aug 1997

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.093. Certain shareholders must be permitted to vote, when. — 1. The holders of the outstanding shares of a class shall be entitled to vote as a class upon a proposed amendment to the articles of incorporation, whether or not entitled to vote thereon by the provisions of such articles if the amendment would increase or decrease the aggregate number of authorized shares of such class; increase or decrease the par value of the shares of such class; create a new class of shares having rights and preferences prior or superior to the shares of the class, or increase the rights and preferences or the number of authorized shares, of any class having rights and preferences prior or superior to the shares of the class; or alter or change the powers, preferences, or special rights of the shares of such class so as to affect them adversely. A merger or consolidation shall not be deemed to involve a proposed amendment to the articles of incorporation.

2. If any proposed amendment would alter or change the powers, preferences, or special rights of one or more series of any class, so as to affect them adversely, but would not so affect the entire class, then only the shares of the series so affected by the amendment shall be considered a separate class for the purpose of this section.

(L. 1979 S.B. 216, A.L. 1983 S.B. 367, A.L. 1997 S.B. 197)



Section 351.095 Certificate of amendment, contents of.

Effective 28 Aug 2004

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.095. Certificate of amendment, contents of. — 1. To adopt an amendment of the articles of incorporation as provided in subsection 1 of section 351.090, a majority of the board of directors shall execute a certificate of amendment that shall be delivered to the secretary of state. The certificate of amendment shall state:

(1) The name of the corporation and, if it has been changed, the name under which it was originally organized;

(2) The date of the adoption of the amendment by the directors;

(3) The amendment adopted;

(4) That on the date of adoption of the amendment by the directors the corporation had not received any payment for any of its shares.

2. After the adoption of an amendment of the articles of incorporation by the requisite vote of shareholders, a certificate of amendment shall be executed by an officer of the corporation, the original copy of the certificate shall be delivered to the secretary of state. The certificate of amendment shall state:

(1) The name of the corporation and, if it has been changed, the name under which it was originally organized;

(2) The date of adoption of the amendment by the shareholders;

(3) The amendment adopted;

(4) The number of shares outstanding, the number of shares entitled to vote on the amendment and, if the shares of any class are entitled to vote thereon as a class, the number of outstanding shares of each class entitled to vote thereon;

(5) The number of shares voted for and against the amendment, respectively, and, if the shares of any class are entitled to vote thereon as a class, the number of shares of each class voted for and against the amendment, respectively;

(6) If the amendment provides for an exchange, reclassification, or cancellation of issued shares, or a reduction of the number of authorized shares of any class below the number of issued shares of that class, then a statement of the manner in which it shall be effected;

(7) If the effective date of the amendment is to be a date other than the date of filing of the certificate of amendment with the secretary of state, then the effective date, which shall be no more than ninety days following the filing date, shall be specified.

(L. 1943 p. 410 § 57, A.L. 1961 p. 248, A.L. 1965 p. 532, A.L. 1975 S.B. 14, A.L. 1983 S.B. 367, A.L. 2004 H.B. 1664)



Section 351.100 Certificate of amendment, secretary of state to file and certify, when.

Effective 28 Aug 1975

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.100. Certificate of amendment, secretary of state to file and certify, when. — 1. Upon receipt by the secretary of state of duplicate originals of any certificate of amendment, he shall file the same, if he finds that the certificate of amendment conforms to law, and that the required taxes or fees have been paid, keeping one of the copies as a permanent record, and he shall issue a certificate of amendment to which he shall affix the other copy of the certificate of amendment filed with him.

2. The certificate of the secretary of state and the copy of the certificate of amendment affixed shall be returned to the corporation or its representative.

(L. 1943 p. 410 § 58, A.L. 1965 p. 532, A.L. 1975 S.B. 14)



Section 351.105 When amendment shall become effective.

Effective 28 Aug 1983

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.105. When amendment shall become effective. — 1. Upon the filing of the certificate of amendment and the issuance of the certificate by the secretary of state, the amendment shall become effective and the articles of incorporation shall be deemed to be amended accordingly; provided, however, that any certificate of amendment filed by a corporation hereunder may provide that it is not to become effective until a specified date subsequent to its filing date, but such date shall not be more than ninety days after its filing date and the certificate issued by the secretary of state shall indicate such deferred effective date.

2. No amendment shall affect any existing cause of action in favor of or against such corporation, or any pending suit in which such corporation shall be a party, or the existing rights of persons other than shareholders; and, in the event the corporate name shall be changed by amendment, no suit brought by or against such corporation under its former name shall be abated for that reason.

(L. 1943 p. 410 § 59, A.L. 1983 S.B. 367)



Section 351.106 Restatement of articles of incorporation.

Effective 28 Aug 2009

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.106. Restatement of articles of incorporation. — A domestic corporation may at any time restate its articles of incorporation as theretofore amended, in the following manner:

(1) The board of directors of the corporation may at any time adopt a resolution setting forth restated articles of incorporation correctly setting forth without change the corresponding provisions of the articles of incorporation as theretofore amended and, upon the approval of a majority of the directors, adopting the same on behalf of the corporation;

(2) Proposed restated articles of incorporation need not be adopted by the directors and may be submitted directly to any annual or special meeting of the shareholders. Written or printed notice stating that the purpose, or one of the purposes, of the meeting is to consider the restatement of the articles of incorporation shall be given to each shareholder of record entitled to vote at the meeting within the time and in the manner and upon the conditions provided in this chapter for the giving of notice of meetings of shareholders. The proposed restated articles of incorporation need not be included in the notice of the meeting;

(3) If the restatement of the articles is proposed to be adopted by the shareholders, such restated articles shall be adopted upon receiving the affirmative vote of a majority of the outstanding shares entitled to vote, but dissenting shareholders shall not have the rights provided for in this chapter;

(4) Upon such approval, restated articles of incorporation shall be executed by an officer of the corporation, and shall contain a statement that the restated articles of incorporation correctly set forth without change the corresponding provisions of the articles of incorporation as theretofore amended, and that the restated articles of incorporation supersede the original articles of incorporation and all amendments thereto;

(5) The original copy of the restated articles of incorporation shall be delivered to the secretary of state. If the secretary of state finds that the restated articles of incorporation conform to this chapter he or she shall, when the required taxes or fees have been paid, file the same, and the original shall be retained by the secretary of state as a permanent record;

(6) The secretary of state shall then issue a restated certificate of incorporation under the seal of the state that the articles of incorporation of the corporation as amended have been duly restated; the certificate shall set forth the name of the corporation. The secretary of state shall attach the certificate to the other copy of the restated articles of incorporation so filed with him and shall deliver them to the corporation or its representative;

(7) Upon the issuance of the restated certificate of incorporation by the secretary of state, the restated articles of incorporation shall become effective and shall supersede the original articles of incorporation and all amendments;

(8) A restated articles of incorporation may omit:

(a) Such provisions of the original articles of incorporation which named the incorporator or incorporators, and the names and addresses of the initial board of directors; and

(b) Such provisions contained in any amendment to the articles of incorporation as were necessary to effect a change, exchange, reclassification, subdivision, combination or cancellation of stock, if such change, exchange, reclassification, subdivision, combination, or cancellation has become effective.

­­

­

(L. 1965 p. 532, A.L. 1975 S.B. 14, A.L. 1983 S.B. 367, A.L. 2004 H.B. 1664, A.L. 2009 S.B. 224)



Section 351.107 Restated articles of incorporation may be amended at time of restatement.

Effective 28 Aug 2005

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.107. Restated articles of incorporation may be amended at time of restatement. — The articles of incorporation may be amended at the time of restatement of the articles of incorporation, in the following manner:

(1) The procedure required by this chapter for effecting an amendment to the articles of incorporation may be carried out concurrently with the procedure for restatement so that the proposed amendment and the restated articles may be presented to the same meetings of directors and shareholders;

(2) Such amendment and restatement, upon adoption by that percentage vote of shareholders required for that particular amendment, and on being set forth in a single certificate of amendment and restatement, in the manner required by this chapter, may then be filed in the office of the secretary of state and shall not become effective unless and until such amendment has become effective in the manner provided in this chapter.

(L. 1965 p. 532, A.L. 2004 H.B. 1664, A.L. 2005 H.B. 678)



Section 351.110 Name of corporation regulated.

Effective 28 Aug 2004

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.110. Name of corporation regulated. — The corporate name:

(1) Shall contain the word "corporation", "company", "incorporated", or "limited", or shall end with an abbreviation of one of said words;

(2) Shall not contain any word or phrase which indicates or implies that it is any governmental agency or organized for any purpose other than a purpose for which corporations may be organized under this chapter;

(3) Shall be distinguishable from the name of any domestic corporation existing under any law of this state or any foreign corporation authorized to transact business in this state, or any limited partnership, limited liability partnership, limited liability limited partnership, or limited liability company existing or transacting business in this state under chapter 347, chapter 358, or chapter 359, or a name the exclusive right to which is, at the time, reserved in the manner provided in this chapter, chapter 347, chapter 358, or chapter 359, or any other business entity organized, reserved, or registered under the law of this state. If the name is the same, a word shall be added to make such name distinguishable from the name of such other corporation, limited liability company, limited liability partnership, or limited liability limited partnership, or limited partnership.

(L. 1943 p. 410 § 7, A.L. 1965 p. 532, A.L. 1985 H.B. 512 & 650, A.L. 1993 S.B. 66 & 20, A.L. 2004 H.B. 1664)



Section 351.115 Reservation of right to exclusive use of corporate name, time period.

Effective 28 Aug 2004

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.115. Reservation of right to exclusive use of corporate name, time period. — 1. The exclusive right to the use of a corporate name may be reserved by:

(1) Any person intending to organize a corporation under this chapter;

(2) Any domestic corporation intending to change its name;

(3) Any foreign corporation intending to make application for a certificate of authority to transact business in this state;

(4) Any foreign corporation authorized to transact business in this state and intending to change its name;

(5) Any person intending to organize a foreign corporation and intending to have such corporation make application for a certificate of authority to transact business in this state.

2. Such reservation shall be made by filing in the office of the secretary of state an application to reserve a specified corporate name, executed by the applicant. If the secretary of state finds that such name is available for corporate use, he shall reserve the same for the exclusive use of such applicant for a period of sixty days. A name reservation shall not exceed a period of one hundred eighty days from the date of the first name reservation application. Upon the one hundred eighty-first day the name shall cease reserve status and shall not be placed back in such status.

3. The right to the exclusive use of a specified corporate name so reserved may be transferred to any other person by filing in the office of the secretary of state a notice of such transfer, executed by the person for whom such name was reserved, and specifying the name and address of the transferee.

(L. 1943 p. 410 § 8, A.L. 1978 S.B. 755, A.L. 2004 H.B. 1664)

(1972) Duty of secretary of state ministerial under this section and mandamus is proper remedy, telephone reservation with subsequent written application and fee not sufficient to bar written application and fee received after telephone call but before caller's written application. State ex rel. Lane v. Kirkpatrick (Mo.), 485 S.W.2d 62.



Section 351.120 Corporate registration report required, when — change in registered office or agent to be filed with report — waiver, when.

Effective 28 Aug 2016

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.120. Corporate registration report required, when — change in registered office or agent to be filed with report — waiver, when. — 1. Every corporation organized pursuant to the laws of this state, including corporations organized pursuant to or subject to this chapter, and every foreign corporation licensed to do business in this state, whether such license shall have been issued pursuant to this chapter or not, other than corporations exempted from taxation by the laws of this state, shall file a corporate registration report.

2. The corporate registration report shall state the corporate name, the name of its registered agent and such agent’s Missouri physical address, giving street and number, or building and number, or both, as the case may require, the name and correct business or residence address of its officers and directors, and the mailing address of the corporation’s principal place of business or corporate headquarters.

3. The corporate registration report shall be filed annually, except as provided in section 351.122, and shall be due the month that the corporation incorporated or qualified, unless changed by the corporation under subsection 8 of this section. Corporations existing prior to July 1, 2003, shall file the corporate registration report on the month indicated on the corporation’s last corporate registration report. Corporations formed on or after July 1, 2003, shall file a corporate registration report within thirty days of the date of incorporation or qualification and every year thereafter, except as provided in section 351.122, in the month that they were incorporated or qualified, unless such month is changed by the corporation under subsection 8 of this section.

4. The corporate registration report shall be signed by an officer or authorized person.

5. In the event of any error in the names and addresses of the officers and directors set forth in a corporate registration report, the corporation may correct such information by filing a certificate of correction pursuant to section 351.049.

6. A corporation may change the corporation’s registered office or registered agent with the filing of the corporation’s corporate registration report. To change the corporation’s registered agent with the filing of the corporate registration report, the corporation must include the new registered agent’s written consent to the appointment as registered agent and a written consent stating that such change in registered agents was authorized by resolution duly adopted by the board of directors. The written consent must be signed by the new registered agent and must include such agent’s address. If the corporate registration report is not completed correctly, the secretary of state may reject the filing of such report.

7. A corporation’s corporate registration report must be filed in a format as prescribed by the secretary of state.

8. A corporation may change the month of its corporate registration report in the corporation’s initial corporate registration report or a subsequent report. To change its filing month, a corporation shall designate the desired month in its corporate registration report and include with that report an additional fee of twenty dollars. After a corporation registration report designating a new filing month is filed by the secretary of state, the corporation’s next corporate registration report shall be filed in the newly designated month in the next year in which a report is due under subsection 3 of this section or under section 351.122. This subsection shall become effective January 1, 2010.

9. The requirement to file a corporate registration report pursuant to this section shall be waived for authorized farm corporations and family farm corporations as defined by subdivision (2) of section 350.010 and subdivision (5) of section 350.010, respectively, when the information required by subsection 2 of this section has not changed since the filing of the corporation’s original articles of incorporation or most recent corporate registration report, whichever is applicable.

(RSMo 1939 § 5085, A.L. 1943 p. 410 § 114, A. 1949 H.B. 2079, A.L. 1965 p. 532, A.L. 1975 S.B. 14, A.L. 1983 S.B. 367, A.L. 1986 H.B. 1436, A.L. 1989 H.B. 246, A.L. 1996 S.B. 835, A.L. 1999 H.B. 516, A.L. 2001 S.B. 288, A.L. 2002 S.B. 895, A.L. 2003 H.B. 600, A.L. 2009 H.B. 481, A.L. 2016 S.B. 664)

Prior revisions: 1929 § 4613; 1919 § 9807



Section 351.122 Option of biennial filing of corporate registration reports.

Effective 28 Aug 2009

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.122. Option of biennial filing of corporate registration reports. — 1. Notwithstanding the provisions of section 351.120 to the contrary, beginning January 1, 2010, the secretary of state may provide corporations the option of biennially filing corporate registration reports. Any corporation incorporated or qualified in an even-numbered year may file a biennial corporate registration report only in an even-numbered calendar year, and any corporation incorporated or qualified in an odd-numbered year may file a biennial corporate registration report only in an odd-numbered calendar year, subject to the following requirements:

(1) The fee paid at the time of biennial registration shall be eighty dollars if the report is filed in a written format. The fee shall be thirty dollars if the report is filed via an electronic format prescribed by the secretary of state;

(2) A corporation's biennial corporate registration report shall be filed in a format as prescribed by the secretary of state;

(3) The secretary of state may collect an additional fee of ten dollars for each biennial corporate registration report filed under this section. Such fee shall be deposited into the state treasury and credited to the secretary of state's technology trust fund account.

2. Once a corporation chooses the option of biennial registration, such registration shall be maintained for the full twenty-four-month period. Once the twenty-four-month period has expired and another corporate registration report is due, a corporation may choose to file an annual registration report under section 351.120. However, upon making such choice the corporation may later only choose to file a biennial corporate registration report in a year appropriate under subsection 1 of this section, based on the year in which the corporation was incorporated.

3. The secretary of state may promulgate rules for the effective administration of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2009, shall be invalid and void.

(L. 2009 H.B. 481)



Section 351.125 Fees.

Effective 28 Aug 2009

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.125. Fees. — Every corporation required to register under the provisions of this chapter shall pay to the state a fee of forty dollars for its corporate registration if the report is filed in a written format. The fee is fifteen dollars for each corporate registration report filed via an electronic format prescribed by the secretary of state. Biennial corporate registration reports filed under section 351.122 shall require the fee prescribed in that section. If a corporation fails to file a corporation registration report when due, it shall be assessed, in addition to its regular registration fee, a late fee of fifteen dollars for each thirty-day period within which the registration report is filed whether in writing or in an electronic format. If the registration report is not filed within ninety days, the secretary of state may proceed with administrative dissolution of such corporation under sections 351.484 and 351.486.

(RSMo 1939 § 5089, A.L. 1943 p. 410 § 116, A.L. 1975 S.B. 14, A.L. 1986 H.B. 1436, A.L. 1987 H.B. 349, A.L. 2004 H.B. 1664, A.L. 2009 H.B. 481)

Prior revisions: 1929 § 4617; 1919 § 9811



Section 351.127 Additional fee — expiration date.

Effective 28 Aug 2017

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.127. Additional fee — expiration date. — The secretary of state may collect an additional fee of five dollars on each and every fee required in this chapter, provided that the secretary of state may collect an additional fee of ten dollars on each corporate registration report fee filed under section 351.122. All fees collected as provided in this section shall be deposited in the state treasury and credited to the secretary of state’s technology trust fund account. The provisions of this section shall expire on December 31, 2021.

(L. 1994 S.B. 635, A.L. 2001 H.B. 453 merged with S.B. 288, A.L. 2008 S.B. 1150, A.L. 2009 H.B. 481, A.L. 2017 S.B. 95)

Expires 12-31-21



Section 351.140 Registration, form — subject to false declaration penalties — notice on form required.

Effective 01 Jul 2003, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.140. Registration, form — subject to false declaration penalties — notice on form required. — Each registration required by section 351.120 shall be on a form prescribed by the secretary of state and shall be executed subject to the penalties of section 575.040 by an officer of the corporation or authorized person. Whenever any corporation is in the hands of an assignee or receiver, it shall be the duty of such assignee or receiver, or one of them, if there be more than one, to register such corporation and otherwise comply with the requirements of this chapter. The forms shall bear a notice stating that false statements made therein are punishable under section 575.060.

(RSMo 1939 § 5092, A.L. 1943 p. 410 § 119, A.L. 1975 S.B. 14, A.L. 1990 H.B. 1361, A.L. 2002 S.B. 895, A.L. 2003 H.B. 600)

Prior revisions: 1929 § 4620; 1919 § 9814

Effective 7-01-03



Section 351.145 Notice provided for corporate registration report.

Effective 28 Aug 2009

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.145. Notice provided for corporate registration report. — It shall be the duty of the secretary of state to send notice that the corporate registration report is due to each corporation in this state required to register. The notice shall be directed to its registered office as disclosed originally by its articles of incorporation or by its application for a certificate of authority to transact business in this state and thereafter as disclosed by its immediately preceding corporate registration report, as provided by law. The secretary of state may provide a form of the corporate registration report for filing in a format and medium prescribed by the secretary of state.

(RSMo 1939 § 5096, A.L. 1943 p. 410 § 122, A.L. 1965 p. 532, A.L. 1975 S.B. 14, A.L. 1986 H.B. 1436, A.L. 2002 S.B. 895, A.L. 2009 H.B. 481)

Prior revisions: 1929 § 4624; 1919 § 9818



Section 351.150 Failure to comply not excused for lack of notice.

Effective 28 Aug 2002

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.150. Failure to comply not excused for lack of notice. — No corporation shall be excused for its failure to comply with the provisions of this chapter by reason of failure to receive the notice in section 351.145 required to be given by the secretary of state.

(RSMo 1939 § 5097, A.L. 1943 p. 410 § 123, A.L. 2002 S.B. 895)

Prior revisions: 1929 § 4625; 1919 § 9819



Section 351.155 Duplicate forms, when furnished.

Effective 28 Aug 2009

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.155. Duplicate forms, when furnished. — It shall be the duty of the secretary of state to furnish forms of corporate registration reports to any corporation upon request to any representative of the corporation, but no such form of the corporate registration report shall be furnished unless the name of the corporation for which it is desired shall accompany the request.

(RSMo 1939 § 5098, A.L. 1943 p. 410 § 124, A.L. 2002 S.B. 895, A.L. 2009 H.B. 481)

Prior revisions: 1929 § 4626; 1919 § 9820



Section 351.156 Evidentiary effect of copy of filed document.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.156. Evidentiary effect of copy of filed document. — A certificate attached to a copy of a document filed by the secretary of state, bearing his signature, which may be in facsimile, and the seal of this state, is prima facie evidence that the original document is on file with the secretary of state.

(L. 1990 H.B. 1432)



Section 351.160 Shares or bonds shall be for money paid, labor or property actually received — bonded indebtedness, how incurred.

Effective 28 Aug 1961

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.160. Shares or bonds shall be for money paid, labor or property actually received — bonded indebtedness, how incurred. — 1. No corporation shall issue shares, or bonds or other obligations for the payment of money, except for money paid, labor done or property actually received; and all fictitious issues or increases of shares or indebtedness shall be void; provided, that no such issue or increase made for valid bona fide antecedent debts shall be deemed fictitious or void.

2. Bonded indebtedness of a corporation shall be incurred or increased only upon prior approval by the board of directors. Unless the articles of incorporation otherwise provide, no vote or consent of shareholders shall be necessary to authorize or approve the incurrence of or an increase in bonded indebtedness.

(L. 1943 p. 410 § 17, A.L. 1945 p. 696, A.L. 1961 p. 248)



Section 351.165 Note or obligation not to be considered payment for original issue shares — corporation shall not lend money to shareholder for purchase of shares — liability.

Effective 28 Aug 1998

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.165. Note or obligation not to be considered payment for original issue shares — corporation shall not lend money to shareholder for purchase of shares — liability. — No note or obligation given by any shareholder, whether secured by deed of trust, mortgage or otherwise, shall be considered as payment of any part of any original issue share or shares, and no loan of money for the purpose of such payment shall be made by the corporation to any shareholder therein; and if such loan shall be made to a shareholder, the officers making it, or who shall assent thereto, shall be jointly and severally liable to the corporation for the repayment of such loan and interest.

(RSMo 1939 § 5349, A.L. 1943 p. 410 § 18, A.L. 1979 S.B. 216, A.L. 1998 S.B. 680)

Prior revisions: 1929 § 4944; 1919 § 10155; 1909 § 3350

(1964) Sale of negotiable notes from stockholders to loan and investment company held not to be void or illegal because part of consideration for sale of notes was the payment or cancellation of loans that had been made to the stockholder in variation of this section. Holt v. Queen City Loan and Investment, Inc. (Mo.), 377 S.W.2d 393.



Section 351.170 Expenses of organization or reorganization, how paid.

Effective 28 Aug 1943

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.170. Expenses of organization or reorganization, how paid. — The reasonable charges and expenses of organization or reorganization of a corporation and reasonable compensation for the sale or underwriting of its shares, may be paid or allowed by such corporation out of consideration received by it in payment for its shares without thereby rendering such shares not full-paid and nonassessable.

(L. 1943 p. 410 § 21)



Section 351.175 Subscriptions for shares — payment — failure to pay — notice for payment or forfeiture.

Effective 28 Aug 1979

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.175. Subscriptions for shares — payment — failure to pay — notice for payment or forfeiture. — 1. The board of directors shall have the power to accept or reject subscriptions for shares whether made before or after the organization of the corporation.

2. Unless otherwise provided in the subscription agreement, subscriptions for shares whether made before or after the organization of a corporation shall be paid in full at such time or in such installments and at such times as shall be determined by the board of directors. Any call made by the board of directors for payment on subscriptions shall be uniform as to all shares of the same class or as to all shares of the same series as the case may be. In case of default in payment of any installment or call when such payment is due, the corporation may proceed to collect the amount due in the same manner as any debt due the corporation. The bylaws may provide penalties for failure to pay installments or calls that may become due, but no penalty working a forfeiture of his right to receive the shares or of the amounts paid thereon shall be declared by the board of directors against any shareholder until they shall have caused a notice in writing to be served on the shareholder personally, or by depositing the same in the United States mail addressed to the shareholder at his address as it appears on the records of the corporation with postage thereon prepaid, stating that he is required to make such payment at the time and place specified in said notice, and setting forth the nature and extent of the forfeiture which may result if he fails to make such payment, which notice must be served as aforesaid at least sixty days previous to the day on which such payment is required to be made to avoid such forfeiture.

(L. 1943 p. 410 § 14, A.L. 1975 S.B. 14, A.L. 1979 S.B. 216)



Section 351.180 Power to issue shares — preferences — procedure — redemption of stock by corporation, requirements — amended certificate of designation for classes or series adversely affecting holders, majority vote of holders required.

Effective 28 Aug 2005

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.180. Power to issue shares — preferences — procedure — redemption of stock by corporation, requirements — amended certificate of designation for classes or series adversely affecting holders, majority vote of holders required. — 1. Every corporation may issue one or more classes of stock or one or more series of stock within any class thereof, any or all of which classes may be of stock with par value or stock without par value and which classes or series may have such voting powers, full or limited, or no voting powers, and such designations, preferences and relative, participating, optional or other special rights, and qualifications, limitations or restrictions thereof, as shall be stated and expressed in the articles of incorporation or any amendment thereto, or in the resolution or resolutions providing for the issue of such stock adopted by the board of directors pursuant to authority expressly vested in it by the provisions of its articles of incorporation. Any of the voting powers, designations, preferences, rights and qualifications, limitations or restrictions of any such class or series of stock may be made dependent upon facts ascertainable outside the articles of incorporation or of any amendment thereto, or outside the resolution or resolutions providing for the issue of such stock adopted by the board of directors pursuant to authority expressly vested in it by its articles of incorporation, provided that the manner in which such facts shall operate upon the voting powers, designations, preferences, rights and qualifications, limitations or restrictions of such class or series of stock is clearly and expressly set forth in the articles of incorporation or in the resolution or resolutions providing for the issue of such stock adopted by the board of directors. The power to increase or decrease or otherwise adjust the capital stock as provided in this chapter shall apply to all or any such classes of stock.

2. (1) Subject to the provisions of section 351.200, the stock of any class or series may be made subject to redemption by the corporation at its option or at the option of the holders of such stock or upon the happening of a specified event; provided, that at the time of such redemption the corporation shall have outstanding shares of at least one class or series of stock with full voting powers which shall not be subject to redemption. Notwithstanding the limitation stated in the foregoing provision:

(a) Any stock of a regulated investment company registered under the Investment Company Act of 1940, as amended, may be made subject to redemption by the corporation at its option or at the option of the holders of such stock;

(b) Any stock of a corporation which holds, directly or indirectly, a license, franchise, or contract from a governmental agency to conduct its business or is a member of a national securities exchange, which license, franchise, contract, or membership is conditioned upon some or all of the holders of its stock possessing the prescribed qualifications, may be made subject to redemption by the corporation to the extent necessary to prevent the loss of such license, franchise or membership or to reinstate it.

(2) Any stock which may be redeemable under this section may be redeemed for cash, property or rights, including securities of the same or another corporation, at such time or times, price or prices, or rate or rates, and with such adjustments, as shall be stated in the articles of incorporation or in the resolution or resolutions providing for the issue of such stock adopted by the board of directors as hereinabove provided.

3. The holders of preferred or special stock of any class or of any series thereof shall be entitled to receive dividends at such rates, on such conditions and at such times as shall be stated in the articles of incorporation or in the resolution or resolutions providing for the issue of such stock adopted by the board of directors as hereinabove provided, payable in preference to, or in such relation to, the dividends payable on any other class or classes or of any other series of stock, and cumulative or noncumulative as shall be so stated and expressed. When dividends upon the preferred and special stocks, if any, to the extent of the preference to which such stocks are entitled, have been paid or declared and set apart for payment, a dividend on the remaining class or classes or series of stock may then be paid out of the remaining assets of the corporation available for dividends as is provided elsewhere in this chapter.

4. The holders of the preferred or special stock of any class or of any series thereof are entitled to such rights upon the dissolution of, or upon any distribution of the assets of, the corporation as is stated in the articles of incorporation or in the resolution or resolutions providing for the issue of such stock adopted by the board of directors as hereinabove provided.

5. Any stock of any class or of any series thereof may be made convertible into, or exchangeable for, at the option of either the holder or the corporation or upon the happening of a specified event, shares of any other class or classes or any other series of the same or any other class or classes of stock of the corporation, at such price or prices or at such rate or rates of exchange and with such adjustments as is stated in the articles of incorporation or in the resolution or resolutions providing for the issue of such stock adopted by the board of directors as hereinabove provided.

6. If any corporation is authorized to issue more than one class of stock or more than one series of any class, the powers, designations, preferences and relative, participating, optional or other special rights of each class of stock or series thereof and the qualifications, limitations or restrictions of such preferences and/or rights shall be set forth in full or summarized on the face or back of the certificate which the corporation issues to represent such class or series of stock in the case of shares represented by a certificate; but, in lieu of the foregoing requirements, there may be set forth on the face or back of the certificate which the corporation issues to represent such class or series of stock a statement that the corporation will furnish without charge to each stockholder who so requests the powers, designations, preferences and relative, participating, optional or other special rights of each class of stock or series thereof and the qualifications, limitations or restrictions of such preferences and/or rights. The corporation shall also furnish such information upon request to holders of uncertificated shares.

7. When any corporation desires to issue any shares of stock of any class or of any series of any class of which the powers, designations, preferences and relative, participating, optional or other rights, if any, or the qualifications, limitations or restrictions thereof, if any, have not been set forth in the articles of incorporation or in any amendment thereto, but are provided for in a resolution or resolutions adopted by the board of directors pursuant to authority expressly vested in it by the provisions of the articles of incorporation or any amendment thereto, a certificate of designations setting forth a copy of such resolution or resolutions and the number of shares of stock of such class or series as to which the resolution or resolutions apply shall be executed by the president or any vice president and filed by the corporation with the secretary of state. Unless otherwise provided in any such resolution or resolutions, the number of shares of stock of any such class or series to which such resolution or resolutions apply may be increased, but not above the number of shares of the class authorized by the articles of incorporation with respect to which the powers, designations, preferences and rights have not been set forth, or decreased, but not below the number of shares thereof then outstanding, by a certificate likewise executed and filed setting forth a statement that a specified increase or decrease therein had been authorized and directed by a resolution or resolutions likewise adopted by the board of directors. In case the number of such shares shall be decreased, the number of shares so specified in the certificate shall resume their status which they had prior to the adoption of the resolution or resolutions creating such shares. When no shares of any such class or series are outstanding, either because none were issued or because no issued shares of any such class or series remain outstanding, a certificate setting forth a resolution or resolutions adopted by the board of directors that none of the authorized shares of such class or series are outstanding, and that none will be issued subject to the certificate of designations previously filed with respect to such class or series, may be executed by the president or any vice president and filed by the corporation with the secretary of state and, when such certificate becomes effective, it shall have the effect of eliminating from the articles of incorporation all reference to such class or series of stock. When shares of stock of any class or of any series of any class of which the powers, designations, preferences, and relative, participating, optional or other rights, if any, or the qualifications, limitations or restrictions thereof, if any, have not been set forth in the articles of incorporation or in any amendment thereto, but are provided in a resolution or resolutions adopted by the board of directors pursuant to authority expressly vested in it by the provisions of the articles of incorporation or any amendment thereto, the board of directors may, by resolution or resolutions adopted by the board of directors, amend the powers, designations, preferences and relative, participating, optional or other rights, if any, or the qualifications, limitations or restrictions thereof, if any, of any such class or series by filing an amended certificate of designations setting forth a copy of such resolution or resolutions, which shall include the terms and conditions of such amendment, executed by the president or any vice president and filed by the corporation with the secretary of state. Provided, however, that if any shares of any such class or series shall be issued and outstanding at the time of such filing, such amendment, if it adversely affects the holders thereof, shall not become effective unless as to any such class or series, a majority of the holders thereof, or such greater vote as the articles of incorporation or any amendment thereto require, adopts such amendment, and the certificate of designations shall state that such approval has been obtained. When any certificate is filed under this subsection, it shall have the effect of amending the articles of incorporation and shall become effective as provided in subsection 1 of section 351.105.

(RSMo 1939 §§ 5359, 5543, A.L. 1943 p. 410 § 12, A.L. 1975 S.B. 14, A.L. 1986 S.B. 565, A.L. 1995 H.B. 558, A.L. 1997 S.B. 197, A.L. 1998 S.B. 680, A.L. 2004 H.B. 1664, A.L. 2005 H.B. 678)

Prior revision: 1929 § 5100



Section 351.182 Stock warrants, options — terms — consideration.

Effective 28 Aug 2005

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.182. Stock warrants, options — terms — consideration. — 1. Subject to any provisions in the articles of incorporation, every corporation may create and issue, whether or not in connection with the issue and sale of any shares of stock or other securities of the corporation, rights or options entitling the holders thereof to purchase from the corporation any shares of its capital stock of any class or classes, such rights or options to be evidenced by or in such instrument or instruments as are approved by the board of directors, including resolutions of such board. If at the time the corporation issues rights or options, there is insufficient authorized and unissued shares to provide the shares needed if and when the rights or options are exercised, the granting of the rights or options shall not be invalid solely by reason of the lack of sufficient authorized but unissued shares.

2. The terms upon which any such shares may be purchased from the corporation upon the exercise of any such right or option shall be as stated in the articles of incorporation, or in a resolution adopted by the board of directors providing for the creation and issue of such rights or options, and, in every case, shall be set forth or incorporated by reference in any instrument or instruments evidencing such rights or options. Such terms may include, but not be limited to:

(1) The duration of such rights or options, which may be limited or unlimited;

(2) The price or prices at which any such shares may be purchased from the corporation upon the exercise of any such right or option;

(3) The holders by whom such rights or options may be exercised;

(4) The conditions to or which may preclude or limit the exercise, transfer or receipt of such rights or options, or which may invalidate or void such rights or options, including without limitation conditions based upon a specified number or percentage of outstanding shares, rights, options, convertible securities, or obligations of the corporation as to which any person or persons or their transferees own or offer to acquire; and

(5) The conditions upon which such rights or options may be redeemed.

­­

­

3. The board of directors may, by a resolution adopted by the board, authorize one or more officers of the corporation to do one or both of the following:

(1) Designate officers and employees of the corporation or of any of its subsidiaries to be recipients of such rights or options created by the corporation;

(2) Determine the number of such rights or options to be received by such officers and employees;

­­

­

(L. 1986 S.B. 565, A.L. 1999 S.B. 278, A.L. 2003 S.B. 394, A.L. 2005 H.B. 678)



Section 351.185 Consideration for shares — exchange or conversion of shares.

Effective 28 Aug 1977

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.185. Consideration for shares — exchange or conversion of shares. — 1. Shares having a par value shall be issued for such consideration not less than the par value thereof as shall be fixed from time to time by the board of directors. Shares without par value may be issued for such consideration as may be fixed from time to time by the board of directors unless the articles of incorporation reserve to the shareholders the right to fix the consideration. Shares of a corporation issued and thereafter acquired by it may be disposed of by the corporation for such consideration as may be fixed from time to time by the directors. That part of the surplus of a corporation which is transferred to stated capital upon the issuance of a share dividend shall be deemed to be the consideration for the issuance of such shares.

2. In the event of the conversion or exchange of any issued shares, with or without par value, into or for other shares of the corporation, whether of the same or of a different class or classes and whether with or without par value, the consideration for the shares so issued in such conversion or exchange is deemed to be:

(1) The consideration originally received for the shares so converted or exchanged, and

(2) That part of surplus, if any, transferred to stated capital upon the issuance of shares for the shares so converted or exchanged, and

(3) Any additional consideration paid to the corporation upon the issuance of shares for the shares so exchanged or converted.

­­

­

3. When payment of the consideration for which shares are to be issued shall have been received by the corporation, the shares are full-paid and nonassessable. In the absence of actual fraud in the transaction, the judgment of the board of directors or the shareholders, as the case may be, as to the value of the consideration received for shares shall be conclusive.

(L. 1943 p. 410 § 19, A.L. 1961 p. 248, A.L. 1977 S.B. 115)

(1960) Where director purchased treasury stock of the corporation for twenty dollars a share and subsequently resold it for twenty-five dollars a share upon sale ordered by the board of directors but which was not advertised and of which no notice was given to other stockholders, sale of the stock would be set aside, but the director should be reimbursed for the amount paid to the corporation for his stock. Johnson v. Duensing (A.), 340 S.W.2d 758.

(1966) In the absence of actual fraud in the sale of shares to officers and key employees of corporation under stock option plan, the judgment of the board of directors as to the value of the consideration received for the shares will not be interfered with, Saigh v. Busch (Mo.), 403 S.W.2d 559.

(1996) When sections 351.410, 351.185 and 351.447, RSMo, are used in conjunction for a merger, the more specific statute overrides the general, and a vote is required. Kansas City Power & Light v. Western Resources, 939 F.Supp. 688 (W.D. Mo.).



Section 351.190 A corporation may determine that only a part of the consideration for which shares may be issued shall be stated capital, when.

Effective 28 Aug 1943

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.190. A corporation may determine that only a part of the consideration for which shares may be issued shall be stated capital, when. — 1. A corporation may determine that only a part of the consideration for which its shares may be issued, from time to time, shall be stated capital; provided, that in the event of any such determination:

(1) If the shares issued shall consist wholly of shares having a par value, then the stated capital represented by such shares shall be the aggregate par value of the shares so issued;

(2) If the shares issued shall consist wholly of shares without par value, all of which have a preferential right in the assets of the corporation in the event of its involuntary liquidation, then the stated capital represented by such shares shall not be less than the aggregate preferential amount payable upon such shares in the event of involuntary liquidation;

(3) If the shares issued consist wholly of shares without par value, and none of such shares has a preferential right in the assets of the corporation in the event of its involuntary liquidation, then the stated capital represented by such shares shall be the total consideration received therefor less such part thereof as may be allocated to paid-in surplus;

(4) If the shares issued shall consist of several or all of the classes of shares enumerated in subdivisions (1), (2) and (3) of this subsection, then the stated capital represented by such shares shall not be less than the aggregate par value of any shares so issued having a par value and the aggregate preferential amount payable upon any shares so issued without par value having a preferential right in the event of involuntary liquidation.

2. In order to determine that only a part of the consideration for which shares without par value may be issued from time to time shall be stated capital, the board of directors shall adopt a resolution setting forth the part of such consideration allocated to stated capital and the part otherwise allocated, and expressing such allocation in dollars. If the board of directors shall not have determined at the time of the issuance of any shares issued for cash, or within sixty days after the issuance of any shares issued for labor or services actually performed for the corporation or issued for property other than cash, that only a part of the consideration for shares so issued shall be stated capital, then the stated capital of the corporation represented by such shares shall be an amount equal to the aggregate par value of all such shares having a par value, plus the consideration received from all such shares without par value.

3. The stated capital of the corporation may be increased from time to time by resolution of the board of directors directing that all or a part of the surplus of the corporation be transferred to stated capital. The board of directors may direct that the amount of the surplus so transferred shall be deemed to be stated capital in respect of any designated class of shares.

(L. 1943 p. 410 § 20)

(1966) Reduction of nominal capitalization of corporation is regarded as a fundamental change in corporation and in the absence of a specific statute authorizing it, corporation may not reduce the number of its authorized shares of stock in the sense of permanently retiring a portion of them, and purchase of its own shares by corporation constitutes reduction of its capital, at least if corporation has no surplus or if it cancels and retires the stock. State v. Culley (Mo.), 399 S.W.2d 49.



Section 351.195 Reduction of stated capital, how made.

Effective 28 Aug 2004

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.195. Reduction of stated capital, how made. — 1. The reduction of the stated capital of a corporation, whether by retirement of reacquired shares or otherwise, may be made in the following manner, but nothing contained in this section shall be construed to forbid the retirement of shares or the reduction of stated capital in any other manner permitted by this chapter:

(1) The board of directors may adopt a resolution setting forth the amount of the proposed reduction and the manner in which the reduction shall be effected, and directing that the question of the reduction be submitted to a vote at a meeting of the shareholders, which may be either an annual or a special meeting, except that such proposed reduction need not be adopted by the board of directors and may be directly submitted to any annual or special meeting of shareholders;

(2) Written or printed notice, stating that the purpose or one of the purposes of such meeting is to consider the question of reducing the stated capital of the corporation, shall be given to each shareholder of record entitled to vote at such meeting within the time and in the manner provided in this chapter for the giving of notice of meetings of shareholders. If the meeting be an annual meeting, the purpose may be included in the notice of the annual meeting;

(3) At the meeting a vote of the shareholders entitled to vote thereat shall be taken on the question of the proposed reduction of stated capital, which shall require for its adoption the affirmative vote of the holders of at least two-thirds of the outstanding shares entitled to vote at the meeting.

2. No reduction of stated capital shall be made which would reduce the stated capital represented by shares without par value having a preferential right in the assets of the corporation in the event of involuntary liquidation to an amount less than the aggregate preferential amount provided from time to time to be payable upon such shares in the event of such involuntary liquidation.

3. The surplus, if any, created by or arising out of a reduction of the stated capital of a corporation is paid-in surplus.

4. No distribution of assets to shareholders in connection with a reduction of stated capital shall be made out of stated capital unless the assets of the corporation remaining after the reduction of stated capital shall be sufficient to pay any debts of the corporation, the payment of which shall not have been otherwise provided for.

5. All shares retired under this or any other section shall become authorized and unissued shares of the class to which they belong, unless the reissue thereof is prohibited by the articles of incorporation, in which case the authorized shares of such class should be reduced to the extent of the shares so retired.

(L. 1943 p. 410 § 60, A.L. 1961 p. 248, A.L. 1965 p. 532, A.L. 1975 S.B. 14, A.L. 1983 S.B. 367, A.L. 2004 H.B. 1664)



Section 351.200 Redemption or purchase of own shares — retirement of shares.

Effective 28 Aug 2004

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.200. Redemption or purchase of own shares — retirement of shares. — 1. Any corporation which has issued shares of any class of stock may, subject to the provisions of its articles of incorporation, redeem all or any part of such shares if subject to redemption under the provisions of its articles of incorporation, or purchase all or any part of such shares, but in the case of shares subject to redemption at not exceeding the price or prices at which the shares may be redeemed, and may by resolution of its board of directors apply to the redemption or purchase an amount out of its stated capital not exceeding the amount of stated capital represented by the shares so redeemed or purchased whereupon the shares so redeemed or purchased out of stated capital are deemed to be retired; but no such redemption or purchase shall be made out of stated capital unless the assets of the corporation remaining after such redemption or purchase are sufficient to pay any debts of the corporation the payment of which has not been otherwise provided for.

2. Any corporation may also by resolution of its board of directors, subject to the provisions of its articles of incorporation, redeem or purchase all or any part of the shares of any class or series of stock out of surplus, and may at any time by resolution of its board of directors retire any shares so redeemed or purchased out of surplus or acquired by the corporation in any other manner not covered by subsection 1 or 3 of this section.

3. Whenever any corporation reacquires any of its shares of any class or series of stock upon the conversion or exchange of such shares into or for other shares of the corporation, the reacquired shares shall be deemed to be retired and the amount of stated capital theretofore represented by the reacquired shares shall automatically be transferred to such other shares to the extent of the aggregate stated capital represented by such other shares. Whenever upon the conversion or exchange of shares into or for other shares of the corporation the amount of stated capital represented by the reacquired shares exceeds the total aggregate stated capital represented by such other shares, the corporation may at any time thereafter by resolution of its board of directors reduce its stated capital by any amount not exceeding the amount of such excess.

4. Whenever any stated capital is applied to the redemption or purchase of shares of any class or series of stock pursuant to subsection 1 of this section, any shares are retired pursuant to subsection 2 of this section, or stated capital is reduced pursuant to subsection 3 of this section, the stated capital of the corporation shall be reduced by the amount represented by the shares redeemed or purchased of stated capital pursuant to subsection 1 of this section, or shall be reduced by the amount of the stated capital represented by the shares retired pursuant to subsection 2 of this section, or shall be reduced by the amount specified by the resolution of the board of directors adopted pursuant to subsection 3 of this section. All shares retired by operation of subsection 1, 2 or 3 of this section shall become authorized and unissued shares of the class to which they belong, unless the reissue thereof is prohibited by the articles of incorporation, in which case the authorized shares of such class shall be reduced to the extent of the shares so retired.

(RSMo 1939 § 5360, A.L. 1943 p. 410 § 13, A.L. 1945 p. 696, A.L. 1961 p. 248, A.L. 1975 S.B. 14, A.L. 1995 H.B. 558, A.L. 1996 S.B. 835, A.L. 2004 H.B. 1664)



Section 351.205 Preferred shares issued before November 21, 1943, without redemption provisions, how redeemed.

Effective 28 Aug 1975

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.205. Preferred shares issued before November 21, 1943, without redemption provisions, how redeemed. — 1. Any corporation which issued preferred shares prior to November 21, 1943, the issued certificates evidencing which shares contain no provision for redemption, and which corporation has no provision in its articles of incorporation providing for the redemption of such shares, may redeem all of such shares at the par or stated value thereof plus, in the case of cumulative preferred shares, an amount equal to all accrued and unpaid dividends thereon to the date of redemption; provided, that the corporation shall proceed in the following manner:

(1) The board of directors may adopt a resolution recommending the redemption and directing the submission of the resolution for approval or rejection by a vote of all the shareholders of the corporation, each share entitling the holder to one vote, whether by the terms of the articles of incorporation the shareholder is entitled to vote or not, and such vote may be at either an annual or a special meeting, except that the proposed redemption need not be adopted by the board of directors and may be directly submitted to any annual or special meeting of shareholders;

(2) Written or printed notice stating that the purpose, or one of the purposes, of the meeting is to consider and vote upon the adoption or rejection of a resolution providing for the redemption of the preferred shares shall be given to each shareholder of record within the time and in the manner provided by this chapter for the giving of notice of meetings of shareholders; if the meeting is an annual meeting, the purpose shall, nevertheless, be included in the notice of the annual meeting;

(3) At the meeting the shareholders may adopt the resolution for the redemption of all of such preferred shares, and may authorize the board of directors to fix the terms and conditions thereof. The authorization shall require the affirmative vote of the holders of at least three-fifths of the outstanding shares of the corporation. In the event that the redemption of the preferred shares is authorized by a vote of the shareholders of the corporation, any holder of a preferred share or of preferred shares who did not vote in favor thereof, and who, at or prior to the meeting at which the redemption was submitted to a vote of the shareholders, shall file with the corporation written objections thereto, may, within twenty days after the vote was taken, make written demand on the corporation for the payment to him of the fair value of his preferred shares as of the day prior to the date on which the vote was taken authorizing the redemption. The demand shall state the number of preferred shares owned by the dissenting shareholder. Any shareholder failing to make demand within the twenty-day period shall be conclusively presumed to have consented to the redemption of the preferred shares at their par or stated value plus, in the case of cumulative preferred shares, an amount equal to all accrued and unpaid dividends thereon to the date of redemption, and shall be bound by the terms of the resolution.

2. If, within thirty days after the date on which the vote was taken, the value of the preferred shares is agreed upon between the dissenting shareholder and the corporation, the corporation shall make payment of the agreed value within ninety days after the date on which the vote was taken authorizing the redemption, upon the surrender of the certificate or certificates representing the shares. Upon payment of the agreed value, the dissenting shareholder shall cease to have any interest in the shares.

3. If within the period of thirty days, the shareholder and the corporation do not so agree, then the dissenting shareholder may, within sixty days after the expiration of the thirty-day period, file a petition in any court of competent jurisdiction within the county in which the registered office of the corporation is situated, asking for a finding and determination of the fair value of the shares, and shall be entitled to judgment against the corporation for the amount of the fair value as of the day prior to the day upon which the vote was taken, together with interest thereon to the date of the judgment. The judgment shall be payable only upon and simultaneously with the surrender to the corporation of the certificate or certificates representing the shares. Upon the payment of the judgment, the dissenting shareholder shall cease to have any interest in the shares. Unless the dissenting shareholder shall file the petition within the time limited, the shareholder and all persons claiming under him shall be conclusively presumed to have approved and ratified the resolution for redemption voted for by the shareholders, as herein provided for, and shall be bound by the terms thereof.

(L. 1943 p. 410 § 13a, A.L. 1965 p. 532, A.L. 1975 S.B. 14)



Section 351.210 Paid-in surplus — its distribution and restrictions.

Effective 28 Aug 2013

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.210. Paid-in surplus — its distribution and restrictions. — 1. Paid-in surplus, whether created by reduction of stated capital or otherwise, may be distributed in cash or in kind to the shareholders entitled thereto, subject to the following restrictions:

(1) No such distribution shall be made to any class of shareholders unless all cumulative dividends accrued on preferred or special classes of shares entitled to preferred dividends shall have been fully paid;

(2) No such distribution shall be made to any class of shareholders when the net assets are less than its stated capital or when such distribution would reduce the net assets below the stated capital.

2. The corporation may by resolution of its board of directors apply any part or all of its paid-in surplus to the reduction or elimination of any deficit arising from operating or other losses, or from diminution in value of its assets.

(L. 1943 p. 410 § 61, A.L. 1945 p. 696, A.L. 2013 H.B. 498)



Section 351.215 Books and records, minutes of meeting — shareholder's right to examine — acquiring person's demand deemed proper, when — penalty.

Effective 28 Aug 1996

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.215. Books and records, minutes of meeting — shareholder's right to examine — acquiring person's demand deemed proper, when — penalty. — 1. Each corporation shall keep correct and complete books and records of account, including the amount of its assets and liabilities, minutes of the proceedings of its shareholders and board of directors, and the names and business or residence addresses of its officers; and it shall keep at its registered office or principal place of business in this state, or at the office of its transfer agent in this state, if any, books and records in which shall be recorded the number of shares subscribed, the names of the owners of the shares, the numbers owned by them respectively, the amount of shares paid, and by whom, and the transfer of such shares with the date of transfer. Each shareholder may at all proper times have access to the books of the company, to examine the same, and under such regulations as may be prescribed by the bylaws. Any written demand by an acquiring person to examine the books and records of account of each issuing public corporation for the purpose of communicating with the shareholders of an issuing public corporation in connection with a meeting of shareholders called pursuant to section 351.407 shall be deemed to have been made by a shareholder of the issuing public corporation for a reasonable and proper purpose.

2. If any officer of a corporation having charge of the books of the corporation shall, upon the demand of a shareholder, refuse or neglect to exhibit and submit them to examination, the officer shall, for each offense, forfeit the sum of two hundred and fifty dollars.

(L. 1943 p. 410 § 48, A.L. 1979 S.B. 216, A.L. 1984 S.B. 409, A.L. 1996 S.B. 835)

(1956) Right of stockholder and director to inspect books of corporation and to make abstracts and memoranda therefrom discussed and defined. State ex rel. Watkins v. Cassell (A.), 294 S.W.2d 647.

(1956) Forfeiture under § 351.215 for refusal of officer of corporation to permit stockholder's inspection books held not subject to section 7, Art. IX of the Constitution but affords a right of action in favor of the stockholder. State ex rel. Watkins v. Cassell (A.), 294 S.W.2d 647.

(1958) Appointment of attorney and agent by minor stockholder to act for her in requesting corporate record inspection privilege held void. State ex rel. Dyer v. Union Electric Co. (A.), 309 S.W.2d 649.

(1958) Court did not err in denying plaintiff's claim as his daughter's natural guardian, under provisions of § 475.025 as it existed before reenactment in 1957, to forfeitures provided for in this section, since as to the stock plaintiff had no rights as natural guardian and upon determination of equitable issues adversely to plaintiff the court had no jurisdiction to render a judgment for plaintiff as to the forfeitures. Dyer v. Union Electric Co. (A.), 318 S.W.2d 401.

(1961) Stockholder had right to inspect books and documents of corporation and writ of mandamus issued to enforce right as to certain specified documents. State v. Ralston Purina Company (A.), 343 S.W.2d 631.

(1962) On transfer to supreme court judgment of trial court, quashing alternative writ, affirmed. Records and documents sought to be inspected were tentative studies prepared solely for information of management and were in nature of confidential inter-office communications and not “books” within meaning of statute. State v. Ralston Purina Company (Mo.), 358 S.W.2d 772.

(1971) Stockholder may have examination of books of corporation made by his attorney solely without stockholder being personally present. State ex rel. Armonette v. C. & R. Heating & Serv. Co. (A.), 475 S.W.2d 409.

(2002) Section does not expressly or implicitly abrogate common law right of inspection. State ex rel. Brown v. III Investments, 80 S.W.3d 855 (Mo.App.W.D.).



Section 351.220 Payment of dividends on shares of stock.

Effective 01 Jul 2001, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.220. Payment of dividends on shares of stock. — The board of directors of a corporation may declare and the corporation may pay dividends on its shares in cash, property, or its own shares, subject to the following limitations and provisions:

(1) No dividend shall be declared or paid at a time when the net assets of the corporation are less than its stated capital or when the payment thereof would reduce the net assets of the corporation below its stated capital;

(2) If a dividend is declared out of the paid-in surplus of the corporation, whether created by reduction of stated capital or otherwise, the limitations contained in section 351.210 shall apply;

(3) If a dividend is declared payable in its own shares having a par value, such shares shall be issued at the par value thereof and there shall be transferred to stated capital at the time such dividend is declared an amount of surplus equal to the aggregate par value of the shares to be issued as a dividend;

(4) If a dividend is declared payable in its own shares, without par value, and such shares have a preferential right in the assets of the corporation in the event of its involuntary liquidation, such shares shall be issued at the liquidation value thereof, and there shall be transferred to stated capital at the time such dividend is declared, an amount of surplus equal to the aggregate preferential amount payable upon such shares in the event of involuntary liquidation;

(5) If a dividend is declared payable in its own shares without par value and none of such shares has a preferential right in the assets of the corporation in the event of its involuntary liquidation, such shares shall be issued at such value as shall be fixed by the board of directors by resolution at the time such dividend is declared, and there shall be transferred to stated capital, at the time such dividend is declared, an amount of surplus equal to the aggregate value so fixed in respect of such shares, and the amount per share transferred to stated capital shall be disclosed to the shareholders receiving such dividends concurrently with payment thereof;

(6) A split-up or division of issued shares into a greater number of shares of the same class shall not be construed to be a share dividend within the meaning of this section;

(7) No dividend shall be declared or paid contrary to any restrictions contained in the articles of incorporation.

(L. 1943 p. 410 § 43, A.L. 1945 p. 696, A.L. 2001 S.B. 288)

Effective 7-01-01



Section 351.225 Shareholders' meetings prescribed by bylaws.

Effective 28 Aug 2009

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.225. Shareholders' meetings prescribed by bylaws. — 1. (1) Meetings of shareholders may be held at such place, either within or without this state, as may be provided in the bylaws. In the absence of any such provisions, all meetings shall be held at the registered office of the corporation in this state.

(2) If authorized by the board of directors in its sole discretion, and subject to such guidelines and procedures as the board of directors may adopt, shareholders and proxyholders not physically present at a meeting of shareholders may, by means of remote communication:

(a) Participate in a meeting of shareholders; and

(b) Be deemed present in person and vote at a meeting of shareholders, whether such meeting is to be held at a designated place or solely by means of remote communication, provided that:

a. The corporation shall implement reasonable measures to verify that each person deemed present and permitted to vote at the meeting by means of remote communication is a shareholder or proxyholder;

b. The corporation shall implement reasonable measures to provide such shareholders and proxyholders a reasonable opportunity to participate in the meeting and to vote on matters submitted to the shareholders, including an opportunity to read or hear the proceedings of the meeting substantially concurrently with such proceedings; and

c. If any shareholder or proxyholder votes or takes other action at the meeting by means of remote communication, a record of such vote or other action shall be maintained by the corporation.

2. An annual meeting of shareholders for the election of directors shall be held on a day which each corporation shall fix by its bylaws; and if no day be so provided, then on the second Monday in the month of January. Failure to hold the annual meeting at the designated time shall not work a forfeiture or dissolution of the corporation.

3. Special meetings of the shareholders may be called by the board of directors or by such other person or persons as may be authorized by the articles of incorporation or the bylaws.

(L. 1943 p. 410 § 27, A.L. 1986 S.B. 565, A.L. 2009 S.B. 217)



Section 351.230 Shareholders' meetings — notice of, how given, contents of.

Effective 28 Aug 1998

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.230. Shareholders' meetings — notice of, how given, contents of. — 1. Written or printed notice of each meeting of shareholders stating the place, day and hour of the meeting and, in case of a special meeting, the purpose or purposes for which the meeting is called, shall be given not less than ten or more than seventy days before the date of the meeting, by or at the direction of the president, or the secretary, or the officer or persons calling the meeting, to each shareholder of record entitled to vote at such meeting. Written notice shall include, but not be limited to, notice by electronic transmission which means any process of communication not directly involving the physical transfer of paper that is suitable for the retention, retrieval, and reproduction of information by the recipient.

2. Any notice of a shareholders' meeting sent by mail shall be deemed to be delivered when deposited in the United States mail with postage thereon prepaid addressed to the shareholder at his address as it appears on the records of the corporation.

3. Attendance of a shareholder at any meeting shall constitute a waiver of notice of such meeting except where a shareholder attends a meeting for the express purpose of objecting to the transaction of any business because the meeting is not lawfully called or convened.

(L. 1943 p. 410 § 28, A.L. 1945 p. 696, A.L. 1965 p. 532, A.L. 1975 S.B. 14, A.L. 1991 H.B. 219, A.L. 1998 S.B. 680)



Section 351.235 Meetings, how convened — vote inspectors, when appointed, duties of.

Effective 28 Aug 1975

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.235. Meetings, how convened — vote inspectors, when appointed, duties of. — Every meeting, for whatever object, of the shareholders in any corporation shall be convened by its president, secretary or other officer or any of the persons calling the meeting by a notice given as herein provided. If the object of such meeting be to elect directors or to take a vote of the shareholders on any proposition, then, if the bylaws of the corporation require, but not otherwise, the president or other person presiding at such meeting shall appoint not less than two persons, who are not directors, inspectors to receive and canvass the votes given at such meeting and certify the result to him. In all cases where the right to vote any share or shares in any corporation shall be questioned, it shall be the duty of the inspectors, if any, or the persons conducting the vote to require the transfer books of such corporation as evidence of shares held in such corporation*, and all shares that may appear standing thereon in the name of any person or persons shall be voted upon by such person or persons, directly by themselves or by proxy.

(RSMo 1939 § 5001, A.L. 1943 p. 410 § 29, A.L. 1975 S.B. 14)

Prior revisions: 1929 § 4530; 1919 § 9726; 1909 § 2967

*Word "corporations" appears in original rolls.



Section 351.240 Inspector's oath.

Effective 28 Aug 1943

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.240. Inspector's oath. — Any inspector, before he shall enter on the duties of his office, shall take and subscribe the following oath before any officer authorized by law to administer oaths: "I do solemnly swear, that I will execute the duties of an inspector of the election now to be held with strict impartiality, and according to the best of my ability.".

(RSMo 1939 § 5002, A.L. 1943 p. 410 § 30)

Prior revisions: 1929 § 4531; 1919 § 9727; 1909 § 2968



Section 351.245 Shares, how voted — control share acquisition proxies, valid when, requirements, shareholder may authorize another person to act as proxy, procedure — electronic transmission defined.

Effective 28 Aug 2000

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.245. Shares, how voted — control share acquisition proxies, valid when, requirements, shareholder may authorize another person to act as proxy, procedure — electronic transmission defined. — 1. Unless otherwise provided in the articles of incorporation, each outstanding share entitled to vote under the provisions of the articles of incorporation shall be entitled to one vote on each matter submitted to a vote at a meeting of shareholders. If the articles of incorporation provide for more or less than one vote for any share on any matter, every reference in this chapter to a vote by a majority or other proportion of stock shall refer to such majority or other proportion of the votes of such stock.

2. No person shall vote any shares which at that time belong to the corporation which issued such shares, or which at that time belong to an entity controlled by such corporation. For this purpose, the corporation controls any entity as to which such corporation either:

(1) Directly or indirectly owns a majority, measured by voting power, of the outstanding stock or other equity interests entitled to vote for the directors or managers of such entity; or

(2) In the case of a partnership or a member-managed limited liability company, directly or indirectly owns a majority of the equity interests and also is a member or a general partner. In addition, no such shares shall be counted as outstanding for quorum purposes. Nothing in this subsection shall be construed as denying or limiting the right of any corporation or entity to vote shares of stock held by it in a fiduciary capacity.

3. Unless the articles of incorporation or bylaws provide otherwise, each shareholder in electing directors shall have the right to cast as many votes in the aggregate as shall equal the number of votes held by the shareholder in the corporation, multiplied by the number of directors to be elected at the election, and each shareholder may cast the whole number of votes, either in person or by proxy, for one candidate, or distribute them among two or more candidates.

4. A shareholder may vote either in person or by proxy. No proxy shall be valid after eleven months from the date of its execution, unless otherwise provided in the proxy. Any proxy delivered for or in connection with the shareholder authorization of a control share acquisition pursuant to section 351.407 is valid only if it provides that it is revocable and if it is solicited, appointed, and received both (a) in accordance with all applicable legal requirements and (b) separate and apart from the sale or purchase, contract or tender for sale or purchase, or request or invitation for tender for sale or purchase, of shares of the issuing public corporation. A duly executed proxy shall be irrevocable if it states that it is irrevocable and if, and only so long as, it is coupled with an interest sufficient in law to support an irrevocable power of attorney; except that, as provided in this subsection proxies appointed for or in connection with the shareholder authorization of a control share acquisition pursuant to section 351.407 shall be revocable at all times prior to the obtaining of such shareholder authorization, whether or not coupled with an interest. The interest with which it is coupled need not be an interest in the shares themselves, but it may be such an interest or an interest in the corporation generally.

5. Without limiting the manner in which a shareholder may authorize a person to act for the shareholder as proxy pursuant to this section, the following shall constitute a valid means by which a shareholder may grant such authority:

(1) A shareholder or the shareholder's duly authorized attorney-in-fact may execute a writing authorizing another person to act for the shareholder as proxy. Execution may be accomplished by the shareholder or duly authorized attorney-in-fact signing such writing or causing the shareholder's signature to be affixed to such writing by any reasonable means, including, but not limited to, facsimile signature;

(2) A shareholder may authorize another person to act for the shareholder as proxy by transmitting or authorizing the transmission of a telegram, cablegram, facsimile or other means of electronic transmission, or by telephone, to the person who will be the holder of the proxy or to a proxy solicitation firm, proxy support service organization or like agent duly authorized by the person who will be the holder of the proxy to receive such transmission, provided that any such telegram, cablegram, facsimile or other means of electronic transmission, or telephonic transmission shall either set forth or be submitted with information from which it can be determined that the telegram, cablegram, facsimile or other electronic transmission, or telephonic transmission was authorized by the shareholder. If it is determined that such telegrams, cablegrams, facsimiles or other electronic transmissions, or telephonic transmissions are valid, the inspectors or, if there are no inspectors, such other persons making such determination shall specify the information upon which they relied. "Electronic transmission" shall mean any process of communication not directly involving the physical transfer of paper that is suitable for the retention, retrieval, and reproduction of information by the recipient.

(RSMo 1939 §§ 5004, 5007, A.L. 1943 p. 410 § 31, A.L. 1977 S.B. 115, A.L. 1984 S.B. 409, A.L. 1986 S.B. 565, A.L. 1989 S.B. 141, A.L. 1995 H.B. 558, A.L. 1996 S.B. 835, A.L. 1998 S.B. 680, A.L. 1999 S.B. 278, A.L. 2000 S.B. 896)

Prior revisions: 1929 §§ 4533, 4536; 1919 §§ 9729, 9732; 1909 §§ 2970, 2973

CROSS REFERENCE:

Cumulative voting authorized, alternative methods may be provided by law, exceptions, Const. Art. XI § 6

(1963) Provisions in articles of incorporation of general business corporations providing for the issuance of two classes of common stock, one with voting rights and one without, were not invalid as being in violation of this section or against public policy. Shapiro v. Tropicana Lanes, Inc. (Mo.), 371 S.W.2d 237.



Section 351.246 Shareholders may create voting trust.

Effective 28 Aug 1965

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.246. Shareholders may create voting trust. — Any number of shareholders of a corporation may create a voting trust for the purpose of conferring upon a trustee or trustees the right to vote or otherwise represent their shares, for any period, without regard to the rule against perpetuities or similar rules.

(L. 1965 p. 532)



Section 351.250 Transfer books closed, when.

Effective 28 Aug 1996

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.250. Transfer books closed, when. — The board of directors shall have power to close the transfer books of the corporation for a period not exceeding seventy days preceding the date of any meeting of shareholders or the date of payment of any dividend or the date for the allotment of rights or the date when any change or conversion or exchange of shares shall go into effect; provided, however, that in lieu of closing the stock transfer books, unless prohibited by the bylaws, the board of directors may fix in advance a date, not exceeding seventy days preceding the date of any meeting of shareholders, or the date for the payment of any dividend, or the date for the allotment of rights, or the date when any change or conversion or exchange of shares shall go into effect, as a record date for the determination of the shareholders entitled to notice of, and to vote at the meeting, and any adjournment or postponement of the meeting, or entitled to receive payment of the dividend, or entitled to the allotment of rights, or entitled to exercise the rights in respect of the change, conversion or exchange of shares. In such case only the shareholders who are shareholders of record on the date of closing the transfer books or on the record date so fixed shall be entitled to notice of, and to vote at, the meeting, and any adjournment or postponement of the meeting, or to receive payment of the dividend, or to receive the allotment of rights, or to exercise the rights, as the case may be, notwithstanding any transfer of any shares on the books of the corporation after the date of closing of the transfer books or the record date fixed as mentioned in this section. If the board of directors does not close the transfer books or set a record date for the determination of the shareholders entitled to notice of, and to vote at, a meeting of shareholders, only the shareholders who are shareholders of record at the close of business on the twentieth day preceding the date of the meeting shall be entitled to notice of, and to vote at, the meeting, and any adjournment or postponement of the meeting; except that, if prior to the meeting written waivers of notice of the meeting are signed and delivered to the corporation by all of the shareholders of record at the time the meeting is convened, only the shareholders who are shareholders of record at the time the meeting is convened shall be entitled to vote at the meeting, and any adjournment or postponement of the meeting.

(RSMo 1939 § 5003, A.L. 1943 p. 410 § 32, A.L. 1965 p. 532, A.L. 1975 S.B. 14, A.L. 1989 S.B. 141, A.L. 1995 H.B. 558, A.L. 1996 S.B. 835)

Prior revisions: 1929 § 4532; 1919 § 9728; 1909 § 2969



Section 351.255 Officer to make list of shareholders entitled to vote.

Effective 28 Aug 1943

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.255. Officer to make list of shareholders entitled to vote. — 1. The officer having charge of the transfer book for shares of a corporation shall make, at least ten days before each meeting of the shareholders, a complete list of the shareholders entitled to vote at such meeting, arranged in alphabetical order with the address of and the number of shares held by each, which list, for a period of ten days prior to such meeting, shall be kept on file at the registered office of the corporation and shall be subject to inspection by any shareholder at any time during usual business hours. Such list shall also be produced and kept open at the time and place of the meeting and shall be subject to the inspection of any shareholder during the whole time of the meeting. The original share ledger or transfer book, or a duplicate thereof kept in this state, shall be prima facie evidence as to who are the shareholders entitled to examine such list or share ledger or transfer book or to vote at any meeting of shareholders.

2. Failure to comply with the requirements of this section shall not affect the validity of any action taken at such meeting.

3. An officer having charge of the transfer books who shall fail to prepare the list of shareholders, or keep the same on file for a period of ten days, or produce and keep the same open for inspection at the meeting, as provided in this section, shall be liable to any shareholder suffering damage on account of such failure, to the extent of such damage.

(L. 1943 p. 410 § 35)



Section 351.260 Voting of shares standing in name of another corporation, domestic or foreign — deceased person's shares — receivers — pledges.

Effective 28 Aug 1983

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.260. Voting of shares standing in name of another corporation, domestic or foreign — deceased person's shares — receivers — pledges. — 1. Shares standing in the name of another corporation, domestic or foreign, may be voted by such officer, agent or proxy as the bylaws of such corporation may prescribe, or, in the absence of such provision, as the board of directors of such corporation may determine.

2. Shares standing in the name of a deceased person may be voted by his personal representative, either in person or by proxy. Shares standing in the name of a conservator or trustee may be voted by such fiduciary, either in person or by proxy, but no conservator or trustee shall be entitled, as such fiduciary, to vote shares held by him without a transfer of such shares into his name.

3. Shares standing in the name of a receiver may be voted by such receiver, and shares held by or under the control of a receiver may be voted by such receiver without the transfer thereof into his name if authority so to do be contained in an appropriate order of the court by which such receiver was appointed.

4. A shareholder whose shares are pledged shall be entitled to vote such shares until the shares have been transferred into the name of the pledgee, and thereafter the pledgee shall be entitled to vote the shares so transferred.

(RSMo 1939 §§ 5001, 5351, A.L. 1943 p. 410 § 33, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 §§ 4530, 4946; 1919 §§ 9726, 10157; 1909 §§ 2967, 3352



Section 351.265 Quorum of outstanding shares — representation by proxy — representation of false proxy, penalty.

Effective 28 Aug 1996

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.265. Quorum of outstanding shares — representation by proxy — representation of false proxy, penalty. — 1. Unless otherwise provided in the articles of incorporation or bylaws, a majority of the outstanding shares entitled to vote at any meeting, represented in person or by proxy, shall constitute a quorum at a meeting of shareholders; provided, that in no event shall a quorum consist of less than a majority of the outstanding shares entitled to vote, but less than such quorum shall have the right successively to adjourn the meeting as provided in section 351.268. Shares represented by a proxy which directs that the shares abstain from voting or that a vote be withheld on a matter, shall be deemed to be represented at the meeting for quorum purposes. Shares as to which voting instructions are given as to at least one of the matters to be voted on shall also be deemed to be so represented. If the proxy states how shares will be voted in the absence of instructions by the shareholder, such shares shall be deemed to be represented at the meeting.

2. In all matters, every decision of a majority of shares entitled to vote on the subject matter and represented in person or by proxy at a meeting at which a quorum is present shall be valid as an act of the shareholders, unless a larger vote is required by this chapter, the bylaws, or the articles of incorporation, provided that in the case of cumulative voting in the election of directors pursuant to subsection 3 of section 351.245, directors shall be elected by a plurality of the votes of the shares entitled to vote on the election of the directors and represented in person or by proxy at a meeting at which a quorum is present. Unless otherwise provided in the articles of incorporation or bylaws, shares represented by a proxy which directs that the shares abstain from voting or that a vote be withheld on a matter shall be deemed to be represented at the meeting as to such matter. Shares represented by a proxy as to which voting instructions are not given as to one or more matters to be voted on shall not be deemed to be represented at the meeting for purposes of the vote as to such matter or matters. A proxy which states how shares will be voted in the absence of instructions by the shareholder as to any matter shall be deemed to give voting instructions as to such matter.

3. Any person who represents a falsified proxy pursuant to this section which the person knows is false in any material respect shall be guilty of an infraction.

(L. 1943 p. 410 § 34, A.L. 1990 H.B. 1432, A.L. 1993 S.B. 180, A.L. 1995 H.B. 558, A.L. 1996 S.B. 835)



Section 351.267 Five percent of shares of telephone company constitutes quorum, when — powers of quorum — directors, election by districts authorized.

Effective 28 Aug 1996

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.267. Five percent of shares of telephone company constitutes quorum, when — powers of quorum — directors, election by districts authorized. — 1. Notwithstanding other provisions in this chapter, unless a provision in the articles of incorporation or bylaws requiring a larger percentage is hereafter confirmed or adopted, five percent of the outstanding voting shares, represented in person or by proxy, constitutes a quorum at a meeting of shareholders of a corporation organized pursuant to this chapter for the purpose of providing telephone services and whose articles of incorporation limit the ownership of voting shares to one share by any one person or shareholder. Such corporations may determine by articles of incorporation or bylaws to elect directors by districts to further the principle of geographical representation.

2. Unless a larger vote is required by the articles of incorporation or bylaws of the corporation, the action of a majority of a quorum is a valid corporate act, including by way of extension but not of limitation, amendment of articles of incorporation and the increase of bonded indebtedness; except that with respect to the sale, lease, exchange or other disposition (except by mortgage, deed of trust or pledge) of all, or substantially all of the property and assets, with or without goodwill, of the corporation, the vote required in the case of corporations generally shall control.

3. If less than a quorum is present at any meeting, a majority of those present may adjourn the meeting from time to time without further notice.

(L. 1957 p. 312 § 351.266, A.L. 1996 H.B. 1440)



Section 351.268 Shareholder's meeting, adjournment due to lack of quorum — postponement, adjournment defined.

Effective 28 Aug 2003

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.268. Shareholder's meeting, adjournment due to lack of quorum — postponement, adjournment defined. — 1. In addition to the provisions of sections 351.265 and 351.267 regarding the adjournment of shareholders meetings at which a quorum is not present, unless the bylaws provide to the contrary, a meeting may be otherwise successively adjourned to a specified date not longer than ninety days after such adjournment or to another place. Notice need not be given of the adjourned meeting if the time and place thereof are announced at the meeting at which the adjournment is taken. At the adjourned meeting the corporation may transact any business which might have been transacted at the original meeting. If the adjournment is for more than ninety days, or if after the adjournment a new record date is fixed for the adjourned meeting, a notice of the date and place of the adjourned meeting shall be given to each shareholder of record entitled to vote at the meeting.

2. A shareholder's meeting may be successively postponed by resolution of the board of directors, unless otherwise provided in the bylaws, to a specified date up to a date ninety days after such postponement or to another place, provided notice of the date and place of the postponed meeting, which may be by public notice, is given to each shareholder of record entitled to vote at the meeting.

3. For purposes of this chapter, "adjournment" means a delay in the date, which may also be combined with a change in the place, of a meeting after the meeting has been convened; "postponement" means a delay in the date, which may be combined with a change in the place, of the meeting before it has been convened, but after the time and place thereof have been set forth in a notice delivered or given to shareholders; and public notice shall be deemed to have been given if a public announcement is made by press release reported by a national news service or in a publicly available document filed with the United States Securities and Exchange Commission.

(L. 1996 S.B. 835, A.L. 2001 S.B. 288, A.L. 2003 S.B. 394)



Section 351.270 Bylaws may require concurrence of greater portion of shares than statutes require.

Effective 28 Aug 1975

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.270. Bylaws may require concurrence of greater portion of shares than statutes require. — Whenever with respect to any action to be taken by the shareholders of a corporation the articles of incorporation or provisions of the bylaws adopted by the shareholders require the vote or concurrence of the holders of a greater portion of the shares, or of any class or series thereof, than required by this chapter with respect to such action, the provisions of the articles of incorporation or such provisions of the bylaws adopted by the shareholders shall control.

(L. 1943 p. 410 § 168, A.L. 1975 S.B. 14)



Section 351.273 Corporate action may be taken without meeting by written consents.

Effective 28 Aug 1965

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.273. Corporate action may be taken without meeting by written consents. — Any action required by this chapter to be taken at a meeting of the shareholders of a corporation, or any action which may be taken at a meeting of the shareholders, may be taken without a meeting if consents in writing, setting forth the action so taken, shall be signed by all of the shareholders entitled to vote with respect to the subject matter thereof. Such consents shall have the same force and effect as a unanimous vote of the shareholders at a meeting duly held, and may be stated as such in any certificate or document filed under this chapter. The secretary shall file such consents with the minutes of the meetings of the shareholders.

(L. 1965 p. 532)



Section 351.275 Limitation of shareholder's obligation to corporation or its creditors.

Effective 28 Aug 1943

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.275. Limitation of shareholder's obligation to corporation or its creditors. — 1. A holder of or subscriber to shares of a corporation shall be under no obligation to the corporation or its creditors with respect to such shares other than the obligation to pay to the corporation the full consideration for which said shares were issued or to be issued. Any person becoming an assignee or transferee of shares or of a subscription for shares in good faith and without knowledge or notice that the full consideration therefor has not been paid shall not be personally liable to the corporation or its creditors for any unpaid portion of such consideration.

2. No person holding shares as executor, administrator, conservator, guardian, trustee, assignee for the benefit of creditors, or receiver shall be personally liable as a shareholder, but the estate and funds in the hands of said executor, administrator, conservator, guardian, trustee, assignee, or receiver shall be so liable. No pledgee or other holder of shares as collateral security shall be personally liable as a shareholder.

(RSMo 1939 § 5350, A.L. 1943 p. 410 § 24)

Prior revisions: 1929 § 4945; 1919 § 10156; 1909 § 3351

(1973) Where plaintiff's husband purchased stock and it was issued to plaintiff and her husband as tenants by the entirety, plaintiff was a person to whom the stock was issued and not a “transferee” under the portion of the statute that exempts a transferee without notice from any obligation for unpaid portion of consideration. Gum v. St. Joseph Foods, Inc. (A.), 495 S.W.2d 106.



Section 351.280 When execution may be levied against shareholders.

Effective 28 Aug 1943

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.280. When execution may be levied against shareholders. — If any execution shall have been issued against any corporation, and there cannot be found any property or effects whereon to levy the same, then such execution may be issued against any of the shareholders to the extent of the amount of the unpaid balance of such shares by him or her owned; provided, always, that no execution shall issue against any shareholder except upon an order of the court in which the action, suit or other proceedings shall have been brought or instituted, made upon motion in open court, after sufficient notice, in writing, to the person sought to be charged; and, upon such motion, such court may order execution to issue accordingly; and provided further, that no shareholder shall be individually liable in any amount over and above the amount of shares owned.

(RSMo 1939 § 5048, A.L. 1943 p. 410 § 15)

Prior revisions: 1929 § 4572; 1919 § 9764; 1909 § 3004



Section 351.285 Secretary shall give names and addresses of shareholders to officers holding executions against corporation.

Effective 28 Aug 1943

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.285. Secretary shall give names and addresses of shareholders to officers holding executions against corporation. — The secretary or other officer having charge of the books of any corporation, on demand of any officer holding an execution against the same, shall furnish the officer with the names, places of residence, so far as to him known, and the amount of liability of every person liable as aforesaid.

(RSMo 1939 § 5049, A.L. 1943 p. 410 § 16)

Prior revisions: 1929 § 4573; 1919 § 9765; 1909 § 3005



Section 351.290 Bylaws, how adopted and amended.

Effective 28 Aug 1975

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.290. Bylaws, how adopted and amended. — 1. The power to make, alter, amend, or repeal the bylaws of the corporation shall be vested in the shareholders, unless and to the extent that such power may be vested in the board of directors by the articles of incorporation; provided, however, that the original bylaws of a corporation may be adopted by the directors. The bylaws may contain any provisions for the regulation and management of the affairs of the corporation not inconsistent with law or the articles of incorporation.

2. The board of directors of any corporation may adopt emergency bylaws, subject to repeal or change by action of the shareholders or directors as may be provided in the articles of incorporation which shall, notwithstanding any different provision elsewhere in this chapter or in the articles of incorporation or bylaws, be operative during any emergency resulting from an attack on the United States or any nuclear or atomic disaster. The emergency bylaws may make any provision that may be practical and necessary for the circumstances of the emergency, including provisions that:

(1) A meeting of the board of directors may be called by any officer or director in such manner and under such conditions as shall be prescribed in the emergency bylaws;

(2) The director or directors in attendance at the meeting, or any greater number fixed by the emergency bylaws, shall constitute a quorum; and

(3) The officers or other persons designated on a list approved by the board of directors before the emergency, all in such order of priority and subject to such conditions and for such period of time (not longer than reasonably necessary after the termination of the emergency) as may be provided in the emergency bylaws or in the resolution approving the list, shall, to the extent required to provide a quorum at any meeting of the board of directors, be deemed directors for such meeting.

3. The board of directors, either before or during any such emergency, may provide, and from time to time modify, lines of succession in the event that during such an emergency any or all officers or agents of the corporation shall for any reason be rendered incapable of discharging their duties.

4. The board of directors, either before or during any such emergency, may, effective in the emergency, change the head office or designate several alternative head offices or regional offices, or authorize the officers so to do.

5. No officer, director, or employee acting in accordance with any emergency bylaws shall be liable except for willful misconduct.

6. To the extent not inconsistent with any emergency bylaws so adopted, the bylaws of the corporation shall remain in effect during any emergency and upon its termination the emergency bylaws shall cease to be operative.

7. Unless otherwise provided in emergency bylaws, notice of any meeting of the board of directors during such an emergency may be given only to such of the directors as it may be feasible to reach at the time and by such means as may be feasible at the time, including publication or radio.

8. To the extent required to constitute a quorum at any meeting of the board of directors during such an emergency, the officers of the corporation who are present shall, unless otherwise provided in emergency bylaws, be deemed, in order of rank and within the same rank in order of seniority, directors for such meeting.

(L. 1943 p. 410 § 26, A.L. 1965 p. 532, A.L. 1975 S.B. 14)



Section 351.295 Stock certificate, form, contents, authorized signatures.

Effective 28 Aug 2006

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.295. Stock certificate, form, contents, authorized signatures. — 1. The shares of a corporation shall be represented by certificates, provided that the articles of incorporation or bylaws, or a resolution or resolutions of the board of directors of the corporation, may provide that some or all of any or all classes or series of its stock shall be uncertificated shares. Any such provision of the articles of incorporation or bylaws or resolution of the board of directors shall not apply to shares represented by a certificate until such certificate is surrendered to the corporation. Notwithstanding such a provision of the articles of incorporation or bylaws, or the adoption of such a resolution by the board of directors, every holder of stock represented by certificates shall be entitled to have a certificate. Except as otherwise provided in the articles of incorporation or bylaws, such certificate shall be signed by the president or a vice president and by the secretary or an assistant secretary or the treasurer or an assistant treasurer of such corporation and sealed with the seal of the corporation. Any or all the signatures on the certificate may be a facsimile and the seal may be facsimile, engraved or printed. In case any officer, transfer agent or registrar who has signed or whose facsimile signature has been placed on a certificate shall have ceased to be such officer, transfer agent or registrar before such certificate is issued, the certificate may nevertheless be issued by the corporation with the same effect as if the person were an officer, transfer agent or registrar at the date of issue. Every holder of uncertificated shares is entitled to receive a statement of holdings as evidence of share ownership.

2. Every certificate for shares without par value shall have plainly stated upon its face the number of shares which it represents, and no certificate shall express any par value for such shares or a rate of dividend to which such shares shall be entitled in terms of percentage of any par or other value.

(RSMo 1939 §§ 5025, 5549, A.L. 1943 p. 410 § 22, A.L. 1972 H.B. 1149, A.L. 1975 S.B. 14, A.L. 1987 H.B. 349, A.L. 2005 H.B. 678, A.L. 2006 H.B. 1715)

Prior revision: 1929 § 5106



Section 351.300 Fractional shares, how issued.

Effective 28 Aug 2000

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.300. Fractional shares, how issued. — A corporation may issue fractions of a share and it may issue a certificate for a fractional share, or, by action of its board of directors, may in lieu thereof pay cash equal to the value of such fractional share, or issue scrip or other evidence of ownership which shall entitle the holder to receive a certificate for a full share upon the surrender of such scrip or other evidence of ownership aggregating a full share. A certificate for a fractional share shall (but scrip or other evidence of ownership shall not, unless otherwise provided by resolution of the board of directors) entitle the holder to all of the rights of a shareholder, including without limitation the right to exercise any voting right, or to receive dividends thereon or to participate in any of the assets of the corporation in the event of liquidation. The board of directors may cause such scrip or evidence of ownership (other than a certificate for a fractional share) to be issued subject to the condition that it shall become void if not exchanged for share certificates before a specified date, or subject to the condition that the shares for which such scrip or evidence of ownership is exchangeable may be sold by the corporation and the proceeds thereof distributed to the holders of such scrip or evidence of ownership, or subject to any other conditions which the board of directors may deem advisable.

(L. 1943 p. 410 § 23, A.L. 1975 S.B. 14, A.L. 2000 S.B. 896)



Section 351.305 Preemptive right of shareholder to acquire additional shares, limited, how.

Effective 28 Aug 1943

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.305. Preemptive right of shareholder to acquire additional shares, limited, how. — The preemptive right of a shareholder to acquire additional shares of a corporation may be limited or denied to the extent provided in the articles of incorporation.

(L. 1943 p. 410 § 25)



Section 351.310 Board of directors, powers, qualifications, compensation.

Effective 28 Aug 1975

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.310. Board of directors, powers, qualifications, compensation. — The property and business of a corporation shall be controlled and managed by a board of directors. Qualifications of directors may be prescribed in the articles of incorporation, or in the bylaws. The compensation of the directors may be set by the board of directors unless otherwise provided in the articles of incorporation or the bylaws.

(RSMo 1939 § 5346, A.L. 1943 p. 410 § 36, A.L. 1965 p. 532, A.L. 1975 S.B. 14)

Prior revisions: 1929 § 4941; 1919 § 10152; 1909 § 3347

CROSS REFERENCE:

Representative actions by shareholders to enforce corporation's rights, RSMo 507.070

(1961) Where corporation whose sole asset was a fifty-six acre tract of land equipped as a golf and country club leased the same to another corporation which operated a country club, the renewal of the lease for a period of five years made by the board of directors was a valid exercise of the power vested in them and not a disposition of all of the corporate assets. Santa Fe Hills Golf and Country Club v. Safehi Realty Company (Mo.), 349 S.W.2d 27.



Section 351.315 Number of directors, how elected, how removed.

Effective 28 Aug 2004

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.315. Number of directors, how elected, how removed. — 1. A board of directors shall consist of one or more individuals with the number specified or fixed in accordance with the articles of incorporation or bylaws. Any corporation may elect its directors for one or more years, not to exceed three years, the time of service and mode of classification to be provided for by the articles of incorporation or the bylaws of the corporation; but, there shall be an annual election for such number or proportion of directors as may be found upon dividing the entire number of directors by the number of years composing a term. At the first annual meeting of shareholders and at each annual meeting thereafter the shareholders entitled to vote shall elect directors to hold office until the next succeeding annual meeting, except as herein provided. Each director shall hold office for the term for which he is elected or until his successor shall have been elected and qualified.

2. The articles of incorporation may confer upon holders of any class or series of stock the right to elect one or more directors who shall serve for such term and shall have such voting powers as shall be stated in the articles of incorporation. The terms of office and voting powers of the directors elected in the manner so provided in the articles of incorporation may be greater than or less than those of any other director or class of directors. If the articles of incorporation provide that directors elected by the holders of a class or series of stock shall have more or less than one vote per director on any matter, every reference in this chapter to a majority or other proportion of directors shall refer to a majority or other proportion of the votes such directors are entitled to cast.

3. At a meeting called expressly for that purpose, directors may be removed in the manner provided in this section. Such meeting shall be held at the registered office or principal business office of the corporation in this state or in the city or county in this state in which the principal business office of the corporation is located. Unless the articles of incorporation or the bylaws provide otherwise, one or more directors or the entire board of directors may be removed, with or without cause, by a vote of the holders of a majority of the shares then entitled to vote at an election of directors. If the articles of incorporation or bylaws provide for cumulative voting in the election of directors, if less than the entire board is to be removed, no one of the directors may be removed if the votes cast against such director's removal would be sufficient to elect such director if then cumulatively voted at an election of the entire board of directors, or, if there be classes of directors, at an election of the class of directors of which such director is a part. Whenever the holders of the shares of any class are entitled to elect one or more directors by the provisions of the articles of incorporation, the provisions of this section shall apply, in respect of the removal of a director or directors so elected, to the vote of the holders of the outstanding shares of that class and not to the vote of the outstanding shares as a whole.

(RSMo 1939 § 5346, A.L. 1943 p. 410 § 37, A.L. 1965 p. 532, A.L. 1975 S.B. 14, A.L. 1977 S.B. 115, A.L. 1986 S.B. 565, A.L. 1989 S.B. 141, A.L. 2003 S.B. 394, A.L. 2004 H.B. 1664)

Prior revisions: 1929 § 4941; 1919 § 10152; 1909 § 3347



Section 351.317 Directors of corporations, removal of, when, how.

Effective 28 Aug 1983

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.317. Directors of corporations, removal of, when, how. — Any director of the corporation may be removed for cause by action of a majority of the entire board of directors if the director to be removed shall, at the time of removal, fail to meet the qualifications stated in the articles of incorporation or bylaws for election as a director or shall be in breach of any agreement between such director and the corporation relating to such director's services as a director or employee of the corporation. Notice of the proposed removal shall be given to all directors of the corporation prior to action thereon.

(L. 1983 S.B. 367)



Section 351.320 Board vacancy, how filled.

Effective 28 Aug 2003

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.320. Board vacancy, how filled. — 1. Unless otherwise provided in the articles of incorporation or bylaws of the corporation, vacancies on the board and newly created directorships resulting from any increase in the number of directors to constitute the board of directors may be filled by a majority of the directors then in office, although less than a quorum, or by a sole remaining director, until the next election of directors by the shareholders of the corporation; except that, if shareholders elect directors by class pursuant to section 351.315, a director elected by the board pursuant to this section to fill a vacancy or to a newly created directorship need not be presented for election by shareholders until the class to which the director has been so elected by the board is presented for election by the shareholders.

2. Whenever the holders of any class or classes of stock or series thereof are entitled to elect one or more directors by the articles of incorporation, vacancies and newly created directorships with respect to such class or classes or series may be filled by a majority of the directors elected by such class or classes or series thereof then in office.

(RSMo 1939 § 5346, A.L. 1943 p. 410 § 38, A.L. 1975 S.B. 14, A.L. 1979 S.B. 216, A.L. 1995 H.B. 558, A.L. 1996 S.B. 835, A.L. 2003 S.B. 394)

Prior revisions: 1929 § 4941; 1919 § 10152; 1909 § 3347



Section 351.323 Provisional director appointed by court, when — qualifications, compensation, powers, removal.

Effective 28 Aug 1999

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.323. Provisional director appointed by court, when — qualifications, compensation, powers, removal. — 1. If a corporation has an even number of directors who are equally divided and cannot agree as to the management of its affairs, so that its business can no longer be conducted to advantage or so that there is danger that its property and business will be impaired and lost, the circuit court of the county where the principal office of the corporation is located may, notwithstanding any provisions of the articles or bylaws of the corporation and whether or not an action is pending for an involuntary winding up or dissolution of the corporation, appoint a provisional director pursuant to this section. Action for the appointment may be filed by one-half of the directors or by the holders of not less than thirty-three and one-third percent of the outstanding shares.

2. The provisional director shall be an impartial person, who is neither a shareholder nor a creditor of the corporation, nor related by consanguinity or affinity within the third degree to any of the other directors or officers of the corporation, or to any judge of the court by which he is appointed. The provisional director shall have all the rights and powers of a director, and shall be entitled to notice of the meetings of the board of directors and to vote at such meetings, until the deadlock in the board of directors is broken or until he is removed by order of the court or by vote or written consent of the holders of a majority of the voting shares. He shall be entitled to receive such compensation as may be agreed upon between him and the corporation, and in the absence of such agreement he shall be entitled to such compensation as shall be fixed by the court. The court shall remove such provisional director upon the request of one-half of the other directors or by the holders of not less than thirty-three and one-third percent of the outstanding shares if such provisional director has served for three or more years and the deadlock in the board of directors has not been broken.

3. The shareholders or directors of a corporation, and such corporation, shall be considered to be deadlocked within the meaning of section 351.494 and any and all other provisions of this chapter, notwithstanding the appointment of a provisional director pursuant to this section, if such shareholders, directors or corporation would otherwise be deadlocked but for the appointment of such director.

(L. 1959 H.B. 88, A.L. 1997 S.B. 197, A.L. 1999 S.B. 278)



Section 351.325 Board, quorum.

Effective 28 Aug 1979

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.325. Board, quorum. — A majority of the full board of directors shall constitute a quorum for the transaction of business unless a greater number is required by the articles of incorporation or the bylaws. The act of the majority of the directors present at a meeting at which a quorum is present shall be the act of the board of directors, unless the act of a greater number is required by the articles of incorporation or the bylaws.

(RSMo 1939 § 5033, A.L. 1943 p. 410 § 39, A.L. 1979 S.B. 216)

Prior revisions: 1929 § 4558; 1919 § 9752; 1909 § 2992



Section 351.327 Financial interest of corporate officers, effect on contracts with corporations — directors setting their own compensation not a conflict of interest, exception.

Effective 28 Aug 1998

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.327. Financial interest of corporate officers, effect on contracts with corporations — directors setting their own compensation not a conflict of interest, exception. — 1. No contract or transaction between a corporation and one or more of its directors or officers, or between a corporation and any other corporation, partnership, association, or other organization in which one or more of its directors or officers are directors or officers, or have a financial interest, shall be void or voidable solely for this reason, or solely because the director or officer is present at or participates in the meeting of the board or committee thereof which authorizes the contract or transaction, or solely because his or their votes are counted for such purpose, if:

(1) The material facts as to his relationship or interest and as to the contract or transaction are disclosed or are known to the board of directors or committee, and the board of directors or committee in good faith authorizes the contract or transaction by the affirmative votes of a majority of the disinterested directors, even though the disinterested directors be less than a quorum; or

(2) The material facts as to his relationship or interest and as to the contract or transaction are disclosed or are known to the shareholders entitled to vote thereon, and the contract or transaction is specifically approved in good faith by vote of the shareholders; or

(3) The contract or transaction is fair as to the corporation as of the time it is authorized or approved by the board of directors, a committee thereof, or the shareholders.

2. Common or interested directors may be counted in determining the presence of a quorum at a meeting of the board of directors or a committee which authorizes the contract or transaction.

3. Unless otherwise provided in the articles of incorporation or the bylaws, the setting of the compensation of directors for services in any capacity by the board of directors pursuant to section 351.310 shall not be deemed to involve a conflict of interest.

4. The intent of this section is not only to provide against the voiding or voidability of a contract or transaction, but rather to set forth as well the substantive law on the methods by which a conflict transaction may be regularized to become an arms length transaction.

(L. 1983 S.B. 367, A.L. 1998 S.B. 680)



Section 351.330 Two or more directors shall constitute committee, when.

Effective 28 Aug 1983

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.330. Two or more directors shall constitute committee, when. — If the bylaws so provide, the board of directors, by resolution adopted by a majority of the whole board, may designate two or more directors to constitute a committee. Each such committee, to the extent provided in the resolution or in the bylaws of the corporation, shall have and exercise all of the authority of the board of directors in the management of the corporation; but the designation of such committee and the delegation thereto of authority shall not operate to relieve the board of directors, or any member thereof, of any responsibility imposed upon it or him by this chapter.

(L. 1943 p. 410 § 40, A.L. 1983 S.B. 367)



Section 351.335 Board meetings, where and how held.

Effective 28 Aug 1975

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.335. Board meetings, where and how held. — Unless otherwise provided in the articles of incorporation or bylaws of the corporation, (1) meetings of the board of directors or of any committee designated by the board of directors may be held at any place either within or without this state, and (2) members of the board of directors or of any committee designated by the board of directors may participate in a meeting of the board or committee by means of conference telephone or similar communications equipment whereby all persons participating in the meeting can hear each other, and participation in a meeting in this manner shall constitute presence in person at the meeting.

(RSMo 1939 § 5033, A.L. 1943 p. 410 § 41, A.L. 1975 S.B. 14)

Prior revisions: 1929 § 4558; 1919 § 9752; 1909 § 2992



Section 351.340 Board meetings, where and how held.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.340. Board meetings, where and how held. — 1. Regular meetings of the board of directors may be held with or without notice as the bylaws may prescribe. Special meetings of the board of directors shall be held upon such notice as the bylaws may prescribe. Attendance of a director at any meeting shall constitute a waiver of notice of the meeting except where a director attends a meeting for the express purpose of objecting to the transaction of any business because the meeting is not lawfully called or convened. Neither the business to be transacted at, nor the purpose of, any regular meeting of the board of directors need be specified in the notice or waiver of notice of the meeting.

2. Any action which is required to be or may be taken at a meeting of the directors, or of the executive committee or any other committee of the directors, may be taken without a meeting if, setting forth the action so taken, all of the members of the board or of the committee, as the case may be, consent thereto in writing or by electronic transmission. The consents shall have the same force and effect as a unanimous vote at a meeting duly held, and may be stated as such in any certificate or document filed under this chapter. The secretary shall file the writing or writings or electronic transmission or transmissions with the minutes of the meetings of the board of directors or of the committee as the case may be. Such filing shall be in paper form if the minutes are maintained in paper form and shall be in electronic form if the minutes are maintained in electronic form. "Electronic transmission" for purposes of this section shall be as defined in subdivision (2) of subsection 5 of section 351.245.

(L. 1943 p. 410 § 42, A.L. 1965 p. 532, A.L. 1975 S.B. 14, A.L. 1977 S.B. 115, A.L. 2011 H.B. 111)



Section 351.345 Liability of directors.

Effective 28 Aug 1943

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.345. Liability of directors. — In addition to any other liabilities imposed by law upon directors of a corporation, the directors of a corporation who shall knowingly declare and pay any dividend except as permitted by and in accordance with the provisions of sections 351.210 and 351.220, and except, with respect to liquidating dividends, as permitted by, and in accordance with the provisions of this chapter in connection with reduction of stated capital or with dissolution, shall be jointly and severally liable for all the debts of the corporation then existing, and for all that shall be thereafter contracted as long as they shall respectively continue in office; provided, that the amount for which they shall be liable shall not exceed the amount of such dividend, and that if any of the directors shall be absent at the time of making the dividend, or shall object thereto, and shall file their objection, in writing, with the secretary of the corporation, they shall be exempted from said liability; and further provided that a director shall be fully protected in relying in good faith upon the books of account of the corporation or statements prepared by any of its officials as to the value and amount of the assets, liabilities and earnings of the corporation, or any other facts pertinent to the existence and amount of surplus or other funds from which dividends might properly be declared and paid.

(RSMo 1939 §§ 5045, 5347, A.L. 1943 p. 410 § 44)

Prior revisions: 1929 §§ 4569, 4942; 1919 §§ 9761, 10153; 1909 §§ 3002, 3348



Section 351.347 Acquisition proposals, board may make recommendation.

Effective 28 Aug 1989

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.347. Acquisition proposals, board may make recommendation. — 1. In exercising its business judgment concerning any acquisition proposal, as defined in subsection 2 of this section, the board of directors of the corporation may consider the following factors, among others:

(1) The consideration being offered in the acquisition proposal in relation to the board's estimate of:

(a) The current value of the corporation in a freely negotiated sale of either the corporation by merger, consolidation or otherwise, or all or substantially all of the corporation's assets;

(b) The current value of the corporation if orderly liquidated;

(c) The future value of the corporation over a period of years as an independent entity discounted to current value;

(2) Then existing political, economic and other factors bearing on security prices generally or the current market value of the corporation's securities in particular;

(3) Whether the acquisition proposal might violate federal, state or local laws;

(4) Social, legal and economic effects on employees, suppliers, customers and others having similar relationships with the corporation, and the communities in which the corporation conducts its businesses;

(5) The financial condition and earning prospects of the person making the acquisition proposal including the person's ability to service its debt and other existing or likely financial obligations;

(6) The competence, experience and integrity of the person making the acquisition proposal.

2. "Acquisition proposal" means any proposal of any person:

(1) For a tender offer, exchange offer, or other comparable offer for any equity security of the corporation;

(2) To merge or consolidate the corporation with another corporation; or

(3) To purchase or otherwise acquire all or a substantial part of the assets of the corporation.

3. Nothing in this section shall require any director or corporation to respond to any particular acquisition proposal nor preclude directors, in exercising their business judgment in other contexts, from considering factors such as those enumerated in subsection 1 of this section.

(L. 1986 S.B. 565, A.L. 1989 S.B. 141)



Section 351.355 Officer, director, employee, or agent of corporation indemnified, when, methods authorized.

Effective 28 Aug 2006

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.355. Officer, director, employee, or agent of corporation indemnified, when, methods authorized. — 1. A corporation created under the laws of this state may indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending or completed action, suit, or proceeding, whether civil, criminal, administrative or investigative, other than an action by or in the right of the corporation, by reason of the fact that he or she is or was a director, officer, employee or agent of the corporation, or is or was serving at the request of the corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise, against expenses, including attorneys' fees, judgments, fines and amounts paid in settlement actually and reasonably incurred by him in connection with such action, suit, or proceeding if he or she acted in good faith and in a manner he or she reasonably believed to be in or not opposed to the best interests of the corporation, and, with respect to any criminal action or proceeding, had no reasonable cause to believe his or her conduct was unlawful. The termination of any action, suit, or proceeding by judgment, order, settlement, conviction, or upon a plea of nolo contendere or its equivalent, shall not, of itself, create a presumption that the person did not act in good faith and in a manner which he or she reasonably believed to be in or not opposed to the best interests of the corporation, and, with respect to any criminal action or proceeding, had reasonable cause to believe that his or her conduct was unlawful.

2. The corporation may indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending or completed action or suit by or in the right of the corporation to procure a judgment in its favor by reason of the fact that he or she is or was a director, officer, employee or agent of the corporation, or is or was serving at the request of the corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise against expenses, including attorneys' fees, and amounts paid in settlement actually and reasonably incurred by him in connection with the defense or settlement of the action or suit if he or she acted in good faith and in a manner he or she reasonably believed to be in or not opposed to the best interests of the corporation; except that no indemnification shall be made in respect of any claim, issue or matter as to which such person shall have been adjudged to be liable for negligence or misconduct in the performance of his or her duty to the corporation unless and only to the extent that the court in which the action or suit was brought determines upon application that, despite the adjudication of liability and in view of all the circumstances of the case, the person is fairly and reasonably entitled to indemnity for such expenses which the court shall deem proper.

3. Except as otherwise provided in the articles of incorporation or the bylaws, to the extent that a director, officer, employee or agent of the corporation has been successful on the merits or otherwise in defense of any action, suit, or proceeding referred to in subsections 1 and 2 of this section, or in defense of any claim, issue or matter therein, he or she shall be indemnified against expenses, including attorneys' fees, actually and reasonably incurred by him in connection with the action, suit, or proceeding.

4. Any indemnification under subsections 1 and 2 of this section, unless ordered by a court, shall be made by the corporation only as authorized in the specific case upon a determination that indemnification of the director, officer, employee or agent is proper in the circumstances because he or she has met the applicable standard of conduct set forth in this section. The determination shall be made by the board of directors by a majority vote of a quorum consisting of directors who were not parties to the action, suit, or proceeding, or if such a quorum is not obtainable, or even if obtainable a quorum of disinterested directors so directs, by independent legal counsel in a written opinion, or by the shareholders.

5. Expenses incurred in defending any civil, criminal, administrative, or investigative action, suit or proceeding may be paid by the corporation in advance of the final disposition of the action, suit, or proceeding as authorized by the board of directors in the specific case upon receipt of an undertaking by or on behalf of the director, officer, employee or agent to repay such amount unless it shall ultimately be determined that he or she is entitled to be indemnified by the corporation as authorized in this section.

6. The indemnification provided by this section shall not be deemed exclusive of any other rights to which those seeking indemnification may be entitled under the articles of incorporation or bylaws or any agreement, vote of shareholders or disinterested directors or otherwise, both as to action in his or her official capacity and as to action in another capacity while holding such office, and shall continue as to a person who has ceased to be a director, officer, employee or agent and shall inure to the benefit of the heirs, executors and administrators of such a person.

7. A corporation created under the laws of this state shall have the power to give any further indemnity, in addition to the indemnity authorized or contemplated under other subsections of this section, including subsection 6, to any person who is or was a director, officer, employee or agent, or to any person who is or was serving at the request of the corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise, provided such further indemnity is either (i) authorized, directed, or provided for in the articles of incorporation of the corporation or any duly adopted amendment thereof or (ii) is authorized, directed, or provided for in any bylaw or agreement of the corporation which has been adopted by a vote of the shareholders of the corporation, and provided further that no such indemnity shall indemnify any person from or on account of such person's conduct which was finally adjudged to have been knowingly fraudulent, deliberately dishonest or willful misconduct. Nothing in this subsection shall be deemed to limit the power of the corporation under subsection 6 of this section to enact bylaws or to enter into agreements without shareholder adoption of the same.

8. The corporation may purchase and maintain insurance or another arrangement on behalf of any person who is or was a director, officer, employee or agent of the corporation, or is or was serving at the request of the corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise against any liability asserted against him or her and incurred by him or her in any such capacity, or arising out of his or her status as such, whether or not the corporation would have the power to indemnify him against such liability under the provisions of this section. Without limiting the power of the corporation to procure or maintain any kind of insurance or other arrangement the corporation may for the benefit of persons indemnified by the corporation create a trust fund, establish any form of self insurance, secure its indemnity obligation by grant of a security interest or other lien on the assets of the corporation, or establish a letter of credit, guaranty, or surety arrangement. The insurance or other arrangement may be procured, maintained, or established within the corporation or with any insurer or other person deemed appropriate by the board of directors regardless of whether all or part of the stock or other securities of the insurer or other person are owned in whole or in part by the corporation. In the absence of fraud the judgment of the board of directors as to the terms and conditions of the insurance or other arrangement and the identity of the insurer or other person participating in an arrangement shall be conclusive and the insurance or arrangement shall not be voidable and shall not subject the directors approving the insurance or arrangement to liability on any ground regardless of whether directors participating in the approval are beneficiaries of the insurance arrangement.

9. Any provision of this chapter to the contrary notwithstanding, the provisions of this section shall apply to all existing and new domestic corporations, including but not limited to banks, trust companies, insurance companies, building and loan associations, savings bank and safe deposit companies, mortgage loan companies, corporations formed for benevolent, religious, scientific or educational purposes and nonprofit corporations.

10. For the purpose of this section, references to "the corporation" include all constituent corporations absorbed in a consolidation or merger as well as the resulting or surviving corporation so that any person who is or was a director, officer, employee or agent of such a constituent corporation or is or was serving at the request of such constituent corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise shall stand in the same position under the provisions of this section with respect to the resulting or surviving corporation as he or she would if he or she had served the resulting or surviving corporation in the same capacity.

11. For purposes of this section, the term "other enterprise" shall include employee benefit plans; the term "fines" shall include any excise taxes assessed on a person with respect to an employee benefit plan; and the term "serving at the request of the corporation" shall include any service as a director, officer, employee or agent of the corporation which imposes duties on, or involves services by, such director, officer, employee, or agent with respect to an employee benefit plan, its participants, or beneficiaries; and a person who acted in good faith and in a manner he or she reasonably believed to be in the interest of the participants and beneficiaries of an employee benefit plan shall be deemed to have acted in a manner "not opposed to the best interests of the corporation" as referred to in this section.

(L. 1949 p. 242 § 45a, A.L. 1972 H.B. 1149, A.L. 1975 S.B. 14, A.L. 1983 S.B. 367, A.L. 1986 S.B. 565, A.L. 2000 S.B. 896, A.L. 2004 H.B. 1664, A.L. 2006 H.B. 1715)

(1960) In action to set aside sale of treasury stock of corporation by board of directors to one of the directors without notifying other stockholders, where the minority stockholder was successful his expenses and attorney fees would be awarded against the corporation. Johnson v. Duensing (A.), 340 S.W.2d 758.



Section 351.360 Officers — how chosen — powers and duties.

Effective 28 Aug 1979

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.360. Officers — how chosen — powers and duties. — 1. Every corporation organized under this chapter shall have a president and a secretary, who shall be chosen by the directors, and such other officers and agents as shall be prescribed by the bylaws of the corporation. Unless the articles of incorporation or bylaws otherwise provide, any two or more offices may be held by the same person.

2. All officers and agents of the corporation, as between themselves and the corporation, shall have such authority and perform such duties in the management of the property and affairs of the corporation as may be provided in the bylaws, or, in the absence of such provision, as may be determined by resolution of the board of directors.

3. Any act required or permitted by any of the provisions of this chapter to be done by the president of the corporation may be done instead by the chairman of the board of directors, if any, of the corporation if the chairman of the board has previously been designated by the board of directors or in the bylaws to be the chief executive officer of the corporation, or to have the powers of the chief executive officer coextensively with the president, and such designation has been filed in writing with the secretary of state and such notice attested to by the secretary of the corporation.

(RSMo 1939 § 5008, A.L. 1943 p. 410 § 46, A.L. 1965 p. 532, A.L. 1975 S.B. 14, A.L. 1977 S.B. 115, A.L. 1979 S.B. 216)

Prior revisions: 1929 § 4537; 1919 § 9733; 1909 § 2974



Section 351.365 Removal of officer or agent, when.

Effective 28 Aug 1943

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.365. Removal of officer or agent, when. — Any officer or agent elected or appointed by the board of directors may be removed by the board of directors whenever in its judgment the best interests of the corporation will be served thereby, but such removal shall be without prejudice to the contract rights, if any, of the person so removed.

(L. 1943 p. 410 § 47)



Section 351.370 Registered office and registered agent.

Effective 28 Aug 1943

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.370. Registered office and registered agent. — 1. Each corporation shall have and continuously maintain in this state:

(1) A registered office which may be, but need not be, the same as its place of business;

(2) A registered agent, which agent may be either an individual, resident in this state, whose business office is identical with such registered office, or a corporation authorized to transact business in this state having a business office identical with such registered office.

2. The address, including street and number, if any, of the initial registered office, and the name of the initial registered agent of each corporation organized under this chapter shall be stated in its articles of incorporation.

(L. 1943 p. 410 § 9)



Section 351.375 Change of address of registered office or agent, how made.

Effective 28 Aug 1998

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.375. Change of address of registered office or agent, how made. — 1. A corporation may from time to time change the address of its registered office. A corporation shall change its registered agent if the office of registered agent shall become vacant for any reason, if its registered agent becomes disqualified or incapacitated to act, or if the corporation revokes the appointment of its registered agent. A corporation may change the address of its registered office or change its registered agent, or both, by filing in the office of the secretary of state a statement setting forth:

(1) The name of the corporation;

(2) The address, including street and number, if any, of its then registered office;

(3) If the address of its registered office be changed, the address, including street and number, if any, to which the registered office is to be changed;

(4) The name of its then registered agent;

(5) If its registered agent be changed, the name of its successor registered agent and the successor registered agent's written consent to the appointment either on the statement or attached thereto;

(6) That the address of its registered office and the address of the business office of its registered agent, as changed, will be identical;

(7) That such change was authorized by resolution duly adopted by the board of directors.

2. The change of address of the registered office, or the change of the registered agent, or both, as the case may be, shall become effective upon the filing of such statements by the secretary of state. The location or residence of any corporation shall be deemed for all purposes to be in the county where its registered office is maintained.

3. If a registered agent changes the street address of his business office, he may change the street address of the registered office of any corporation for which he is the registered agent by notifying the corporation in writing of the change and signing, either manually or in facsimile, and delivering to the secretary of state for filing a statement of change that complies with the requirements of subdivisions (1) to (6) of subsection 1 of this section and recites that the corporation has been notified of the change. The change of address of the registered office shall become effective upon the filing of the statement to the secretary of state.

(L. 1943 p. 410 § 10, A.L. 1965 p. 532, A.L. 1977 S.B. 115, A.L. 1983 S.B. 367, A.L. 1998 S.B. 844)

1960) Venue in a suit against a foreign insurance company and an individual is governed by § 508.010 which provides that when there are several defendants and they reside in different counties, suit may be brought in any such county. Section 351.375 has no application to foreign insurance companies. State ex rel. Stamm v. Mayfield (Mo.), 340 S.W.2d 631.

(1962) Where individual and foreign business corporation were joined as co-defendants in action brought in Jackson County, venue was improper only as to individual defendant, a resident of Franklin County, since the corporation maintained its registered office and registered agent in St. Louis City although it maintained a general business office in Kansas City and did not object to venue. State v. Jensen (Mo.), 359 S.W.2d 343.



Section 351.376 Resignation of agent.

Effective 28 Aug 1965

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.376. Resignation of agent. — Any registered agent of a corporation may resign as such agent upon filing a written notice thereof, executed in duplicate, with the secretary of state, who shall forthwith mail the copy thereof to any officer of the corporation at his address as last known to the secretary of state, other than such registered office. Such resignation shall become effective upon the expiration of thirty days after receipt of such notice by the secretary of state.

(L. 1965 p. 532)



Section 351.380 Process served on registered agent.

Effective 28 Aug 1943

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.380. Process served on registered agent. — 1. The registered agent so appointed by a corporation shall be an agent of such corporation upon whom any process, notice, or demand required or permitted by law to be served upon a corporation may be served. In the event that a corporation shall fail to appoint or maintain a registered agent in this state, then the secretary of state as long as such default exists shall be automatically appointed as an agent of such corporation upon whom any process, notice, or demand required or permitted by law to be served upon the corporation may be served. Service on the secretary of state of any process, notice or demand against a corporation shall be made by delivering to and leaving with him, or with any clerk having charge of the corporation department of his office, a copy of such process, notice or demand. In the event that any process, notice, or demand is served on the secretary of state, he shall immediately cause a copy thereof to be forwarded by registered mail, addressed to the corporation at its registered office in this state.

2. Nothing herein contained shall limit or affect the right to serve any process, notice, or demand required or permitted by law to be served upon a corporation in any other manner now or hereafter permitted by law.

3. The secretary of state shall keep a record of all processes, notices, and demands served upon him under this section, and shall record therein the time of such service and his action with reference thereto.

(L. 1943 p. 410 § 11)



Section 351.385 Powers of corporation.

Effective 28 Aug 2003

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.385. Powers of corporation. — Each corporation shall have power:

(1) To have succession by its corporate name for the period limited in its articles of incorporation or perpetually where there is no such limitations;

(2) To sue and be sued, complain and defend in any court of law or equity;

(3) To have a corporate seal which may be altered at pleasure and to use the same by causing it or a facsimile thereof to be impressed or affixed or in any manner reproduced;

(4) To purchase, take, receive, lease, or otherwise acquire, own, hold, improve, use and otherwise deal in, sell, convey, mortgage, pledge, lease, exchange, transfer and otherwise dispose of all or any part of its real or personal property, or any interest therein, or other assets, wherever situated; and to hold for any period of time, real estate acquired in payment of a debt, by foreclosure or otherwise, or real estate exchanged therefor;

(5) To be a general or limited partner;

(6) To purchase, take, receive, subscribe for, or otherwise acquire, own, hold, vote, use, employ, sell, mortgage, loan, pledge, or otherwise dispose of, and otherwise use and deal in and with, shares or other interests in, or obligations of, other domestic or foreign corporations, associations, partnerships, or individuals, or direct or indirect obligations of the United States or of any other government, state, territory, governmental district or municipality or of any instrumentality thereof;

(7) To make contracts and guarantees, including but not limited to guarantees of the capital stock, bonds, other securities, evidences of indebtedness and other debts and obligations issued by any other corporation of this or any other state, or issued by any state or any political subdivision thereof; to incur liabilities; to borrow money at such rates of interest as the corporation may determine without regard to the restrictions of any usury law of this state; to issue its notes, bonds, and other obligations; to issue notes or bonds, secured or unsecured, which by their terms are convertible into shares of stock of any class, upon such terms and conditions and at such rates or prices as may be provided in such notes or bonds and the indenture or mortgage under which they are issued; and to secure any of its obligations by mortgage, pledge, or deed of trust of all or any of its property, franchises, and income;

(8) To invest its surplus funds from time to time and to lend money and to take and hold real and personal property as security for the payment of funds so invested or loaned;

(9) To conduct its business, carry on its operations, and have offices within and without this state, and to exercise in any other state, territory, district, or possession of the United States, or in any foreign country, the powers granted by this chapter;

(10) To elect or appoint directors, officers and agents of the corporation, define their duties and fix their compensation, and to indemnify directors, officers and employees to the extent and in the manner permitted by law;

(11) To make and alter bylaws, not inconsistent with its articles of incorporation or with the laws of this state, for the administration and regulation of the affairs of the corporation, and to adopt emergency bylaws and exercise emergency powers as permitted by law;

(12) To transact any lawful business in aid of the United States in the prosecution of war, to make donations to associations and organizations aiding in war activities, and to lend money to the state or federal government for war purposes;

(13) To cease its corporate activities and surrender its corporate franchise;

(14) To have and exercise all powers necessary or convenient to effect any or all of the purposes for which the corporation is formed;

(15) To make contributions to any corporation organized for civic, charitable, benevolent, scientific or educational purposes, or to any incorporated or unincorporated association, community chest or community fund, not operated or used for profit to its members but operated for the purposes of raising funds for and of distributing funds to other civic, charitable, benevolent, scientific or educational organizations or agencies;

(16) To renounce, in its articles of incorporation or by action of its board of directors, any interest or expectancy of the corporation in, or in being offered an opportunity to participate in, specified business opportunities or specified classes or categories of business opportunities that are presented to the corporation, or one or more of its officers, directors, employees, agents, or stockholders.

(RSMo 1939 § 5030, A.L. 1943 p. 410 § 4, A.L. 1945 p. 696, A.L. 1965 p. 532, A.L. 1979 S.B. 216, A.L. 2003 S.B. 394)

Prior revisions: 1929 § 4555; 1919 § 9749; 1909 § 2990

CROSS REFERENCES:

Banking business, corporation not to engage in, 362.420

Bi-state development agency, bonds of, investment in authorized, 70.377

Gas, electric or water companies, powers, Chap. 393

Multinational banks, securities and obligations of, investment in, when, 409.950

Public utility companies, power to acquire stock in like companies limited, 392.300, 393.190

Real estate, conveyed by corporation, how, 442.060

Reciprocal or interinsurance contracts, corporation may enter, 379.740

Savings accounts in insured savings and loan associations, investment in authorized, 369.194



Section 351.386 Purposes.

Effective 29 May 1991, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.386. Purposes. — 1. Every corporation incorporated under this chapter may engage in any lawful business unless a more limited purpose is set forth in the articles of incorporation; however, the corporation shall not be restricted to this limited purpose, unless it has stated it is so restricted in its articles of incorporation.

2. A corporation engaging in a business that is subject to regulation under another statute of this state may incorporate under this chapter only if permitted by, and subject to all limitations of, the other statute.

(L. 1990 H.B. 1432, A.L. 1991 H.B. 219)

Effective 5-29-91



Section 351.387 Definitions.

Effective 28 Aug 1971

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.387. Definitions. — As used in this section and section 351.388, unless the context requires otherwise, the following words and phrases shall mean:

(1) "Private corporation" means a general and business or a general not-for-profit corporation organized under the laws of this state;

(2) "Public corporation" means this state, a political subdivision thereof, a corporate instrumentality of this state and one or more states, or a bistate compact.

(L. 1971 S.B. 59 § 1)



Section 351.388 Private and public corporations authorized to apply for and operate foreign trade zones.

Effective 28 Aug 1971

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.388. Private and public corporations authorized to apply for and operate foreign trade zones. — All public and private corporations shall have the power to apply to the proper authorities of the United States government for a grant, and when such a grant is issued, to establish and operate foreign trade zones under the provisions of the Foreign Trade Zones Act of 1934 as amended as of September 28, 1971.

(L. 1971 S.B. 59 § 2)



Section 351.390 Corporation's powers to purchase, hold, transfer or dispose of its own shares.

Effective 28 Aug 1943

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.390. Corporation's powers to purchase, hold, transfer or dispose of its own shares. — A corporation shall have power to purchase, take, receive, or otherwise acquire, hold, own, pledge, transfer, or otherwise dispose of its own shares; provided, that it shall not purchase, either directly or indirectly, its own shares when its net assets are less than its stated capital, or when by so doing its net assets would be reduced below its stated capital. Notwithstanding the foregoing limitation, a corporation may purchase its own shares for the purpose of:

(1) Eliminating fractional shares;

(2) Collecting or compromising claims of the corporation, or securing any indebtedness to the corporation previously incurred;

(3) Paying dissenting shareholders entitled to payment for their shares in the event of a merger or consolidation or a sale or exchange of assets;

(4) Effecting, subject to the other provisions of this chapter, the retirement of its redeemable shares by redemption or by purchase at not to exceed the redemption price.

(L. 1943 p. 410 § 5)

(1969) A corporation's purchase of its own stock with stockholder assent and approval where no creditors have any rights against the corporation does not violate this section. Hawkins v. Mall, Inc. (Mo.), 444 S.W.2d 369.



Section 351.395 Conveyance of property not invalid because board of directors has exceeded corporation's powers — lack of capacity, power asserted, how.

Effective 28 Aug 1965

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.395. Conveyance of property not invalid because board of directors has exceeded corporation's powers — lack of capacity, power asserted, how. — No act of a corporation and no conveyance or transfer of real or personal property to or by a corporation shall be invalid by reason of the fact that the corporation was without capacity or power to do such act or to make or receive such conveyance or transfer, but such lack of capacity or power may be asserted:

(1) In a proceeding by a shareholder against the corporation to enjoin the doing of any act or acts or the transfer of real or personal property by or to the corporation. If the unauthorized acts or transfer sought to be enjoined are being, or are to be, performed or made pursuant to any contract to which the corporation is a party, the court may, if all of the parties to the contract are parties to the proceeding and if it deems the same to be equitable, set aside and enjoin the performance of such contract, and in so doing may allow to the corporation or to the other parties to the contract, as the case may be, compensation for the loss or damage sustained by either of them which may result from the action of the court in setting aside and enjoining the performance of such contract, but anticipated profits to be derived from the performance of the contract shall not be awarded by the court as a loss or damage sustained;

(2) In a proceeding by the corporation, whether acting directly or through a receiver, trustee, or other legal representative, or through shareholders in a representative suit, against the incumbent or former officers or directors of the corporation;

(3) In a proceeding by the attorney general, as provided in this chapter, to dissolve the corporation, or in a proceeding by the attorney general to enjoin the corporation from the transaction of unauthorized business.

(L. 1943 p. 410 § 6, A.L. 1965 p. 532)



Section 351.400 Disposition of assets.

Effective 28 Aug 1975

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.400. Disposition of assets. — A sale, lease, or exchange or other disposition other than by mortgage, deed of trust or pledge, of all, or substantially all, the property and assets, with or without the goodwill, of a corporation, if not made in the usual and regular course of its business, may be made upon such terms and conditions and for such consideration, which may consist, in whole or in part, of money or property, real or personal, including shares of any other corporation, domestic or foreign, as may be authorized in the following manner:

(1) The board of directors may adopt a resolution recommending such sale, lease or exchange or other disposition and directing the submission thereof to a vote at a meeting of shareholders entitled to vote thereat, which may be either an annual or a special meeting, except that such proposed sale, lease or exchange need not be adopted by the board of directors and may be directly submitted to any annual or special meeting of shareholders;

(2) Written or printed notice stating that the purpose, or one of the purposes, of such meeting is to consider the sale, lease or exchange, or other disposition of all, or substantially all, of the property and assets of the corporation shall be given to each shareholder of record entitled to vote at such meeting within the time and in the manner provided by this chapter for the giving of notice of meetings of shareholders; if such meeting be an annual meeting, such purpose may be included in the notice of such annual meeting;

(3) At such meeting the shareholders may authorize such sale, lease or exchange, or other disposition and fix, or may authorize the board of directors to fix, any or all of the terms and conditions thereof and the consideration to be received by the corporation therefor. Such authorization shall require the affirmative vote of the holders of at least two-thirds of the outstanding shares entitled to vote at such meeting;

(4) After such authorization by a vote of shareholders, the board of directors nevertheless, in its discretion, may abandon such sale, lease, exchange, or other disposition of assets, subject to the rights of third parties under any contracts relating thereto, without further action or approval by shareholders.

(L. 1943 p. 410 § 72, A.L. 1965 p. 532, A.L. 1975 S.B. 14)

(2016) Section does not create a private right of action for shareholders against innocent purchasers of corporate property. Pullen v. Flowers, 509 S.W.3d 131 (Mo.App.S.D.).



Section 351.405 Rights of dissenting shareholder — sale or exchange of assets.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.405. Rights of dissenting shareholder — sale or exchange of assets. — 1. In the event that a sale or exchange of all or substantially all of the property and assets of a corporation, otherwise than in the usual and regular course of its business, is authorized by a vote of the shareholders of the corporation, except as provided in subsection 6 of this section, any shareholder who shall not have voted in favor thereof and who at or prior to the meeting at which said sale or exchange is submitted to a vote shall file with the corporation written objection thereto may, within twenty days after the vote was taken, make written demand on the corporation for the payment to him of the fair value of his shares as of the day prior to the date on which the vote was taken authorizing the sale or exchange. Such demand shall state the number and class of the shares owned by such dissenting shareholder. Any shareholder failing to make demand within the twenty-day period shall be conclusively presumed to have consented to the sale or exchange and shall be bound by the terms thereof.

2. If, within thirty days after the date on which such vote was taken, the value of such shares is agreed upon between the dissenting shareholder and the corporation, the corporation shall make payment of the agreed value within ninety days after the date on which the vote was taken authorizing the sale or exchange, upon the surrender of his certificate or certificates representing said shares. Upon payment of the agreed value, the dissenting shareholder shall cease to have any interest in such shares or in the corporation.

3. If within such period of thirty days the shareholder and the corporation do not so agree, then the dissenting shareholder may, within sixty days after the expiration of the thirty-day period, file a petition in any court of competent jurisdiction within the county in which the registered office of the corporation is situated asking for a finding and determination of the fair value of such shares, and shall be entitled to judgment against the corporation for the amount of such fair value as of the day prior to the date on which such vote was taken, together with interest thereon to the date of such judgment. The judgment shall be payable only upon and simultaneously with the surrender to the corporation of the certificate or certificates representing said shares. Upon the payment of the judgment, the dissenting shareholder shall cease to have any interest in such shares or in the corporation. Unless the dissenting shareholder shall file such petition within the time herein limited, such shareholder and all persons claiming under him shall be conclusively presumed to have approved and ratified the sale or exchange and shall be bound by the terms thereof.

4. The rights of a dissenting shareholder to be paid the fair value of his shares as herein provided shall cease if and when the corporation shall abandon the sale or exchange or the shareholders shall revoke the authority to make such sale or exchange.

5. Shares acquired by the corporation pursuant to the payment of the agreed value thereof or to the payment of judgment entered therefor, as in this section provided, may be held and disposed of by the corporation as it shall see fit.

6. This section shall not apply to any sale, exchange or other disposition of assets of a corporation authorized by a vote of the shareholders of the corporation if, prior to or in connection with such authorization, the shareholders have consented to or approved the voluntary dissolution of the corporation pursuant to section 351.464 or 351.466, if the sale, exchange or other disposition is made in liquidation of the corporation's business and affairs as provided in section 351.476.

(L. 1943 p. 410 § 73, A.L. 1979 S.B. 216, A.L. 1990 H.B. 1432)



Section 351.407 Control shares acquisition procedures — exceptions.

Effective 28 Aug 1989

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.407. Control shares acquisition procedures — exceptions. — 1. Unless, before the control share acquisition, the corporation's articles of incorporation or bylaws provide that this section does not apply to control share acquisitions of shares of the corporation, control shares of an issuing public corporation acquired in a control share acquisition have only such voting rights as are conferred by subsection 5 of this section.

2. Any person who proposes to make or has made a control share acquisition may at the person's election deliver an acquiring person statement to the issuing public corporation at the issuing public corporation's principal office. The acquiring person statement must set forth all of the following:

(1) The identity of the acquiring person and each other member of any group of which the person is a part for purposes of determining control shares;

(2) A statement that the acquiring person statement is given pursuant to this section;

(3) The number of shares of the issuing public corporation owned, directly or indirectly, by the acquiring person and each other member of the group;

(4) The range of voting power under which the control share acquisition falls or would, if consummated, fall;

(5) If the control share acquisition has not taken place:

(a) A description in reasonable detail of the terms of the proposed control share acquisition; and

(b) Representations of the acquiring person, together with a statement in reasonable detail of the facts upon which they are based, that the proposed control share acquisition, if consummated, will not be contrary to law, and that the acquiring person has the financial capacity to make the proposed control share acquisition.

3. (1) If the acquiring person so requests at the time of delivery of an acquiring person statement and gives an undertaking to pay the corporation's expenses of a special meeting, the directors of the issuing public corporation shall within ten days thereafter call a special meeting of shareholders of the issuing public corporation for the purpose of considering the voting rights to be accorded the shares acquired or to be acquired in the control share acquisition.

(2) Unless the acquiring person agrees in writing to another date, the special meeting of shareholders shall be held within fifty days after receipt of the request by the issuing public corporation.

(3) If no request is made, the voting rights to be accorded the shares acquired in the control share acquisition shall be presented to the next special or annual meeting of shareholders.

(4) If the acquiring person so requests in writing at the time of delivery of its acquiring statement pursuant to this subsection, the special meeting must not be held sooner than thirty days after receipt by the issuing public corporation of the acquiring person statement.

4. (1) If a special meeting is requested, notice of the special meeting of shareholders shall be given as promptly as reasonably practicable by the issuing public corporation to all shareholders of record as of the record date set for the meeting, whether or not entitled to vote at the meeting.

(2) Notice of the special or annual shareholder meeting at which the voting rights are to be considered must include or be accompanied by both of the following:

(a) A copy of the acquiring person statement delivered to the issuing public corporation pursuant to this section; and

(b) A statement by the board of directors of the corporation of its position or recommendation, or that it is taking no position or making no recommendation, with respect to the proposed control share acquisition.

5. (1) Control shares acquired in a control share acquisition have the same voting rights as were accorded the shares before the control share acquisition only to the extent granted by resolution approved by the shareholders of the issuing public corporation.

(2) To be approved under this section, the resolution must be approved by:

(a) The affirmative vote of a majority of all outstanding shares entitled to vote at such meeting voting by class if required by the terms of such shares; and

(b) Also by the affirmative vote of a majority of all outstanding shares entitled to vote at such meeting voting by class if required by the terms of such shares, excluding all interested shares.

6. If a shareholder shall file with the corporation, prior to or at the meeting of shareholders at which the voting rights to be accorded any control shares are submitted to a vote, a written objection to such voting rights being accorded any control shares, and shall not vote in favor thereof, and such shareholder, within twenty days after approval of voting rights being accorded any control shares, shall make written demand on the corporation for payment of the fair value of his shares as of the day prior to the date on which the vote was taken approving voting rights being accorded any control shares, the corporation shall pay to such shareholder, upon surrender of his certificate or certificates representing such shares, the fair value of his shares. Such demand shall state the number and class of the shares owned by such dissenting shareholder. Any shareholder failing to make demand within the twenty-day period provided in this subsection shall be conclusively presumed to have consented to the control share acquisition.

7. If within thirty days after the date of approval of voting rights being accorded any control shares the value of such shares is agreed upon between the dissenting shareholder and the corporation, payment for the shares shall be made within ninety days after approval of voting rights being accorded any control shares, upon the surrender of his certificate or certificates representing such shares. Upon payment of the agreed value, the dissenting shareholder shall cease to have any interest in such shares or in the corporation.

8. If, within the thirty-day period provided in subsection 7 of this section, the shareholder and the corporation do not so agree, then the dissenting shareholder may, within sixty days after the expiration of such thirty-day period, file a petition in any court of competent jurisdiction within the county in which the registered office of the corporation is situated, asking for a finding and determination of the fair value of such shares, and shall be entitled to judgment against the corporation for the amount of such fair value as of the day prior to the date on which such vote was taken approving such control share acquisition, together with interest thereon to the date of such judgment. The judgment shall be payable only upon and simultaneously with the surrender to the corporation of the certificate or certificates representing such shares. Upon the payment of the judgment, the dissenting shareholder shall cease to have any interest in such shares, or in the corporation. Such shares may be held and disposed of by the corporation as it may see fit. Unless the dissenting shareholder shall file such petition within the time provided in this subsection, such shareholder and all persons claiming under him shall be conclusively presumed to have consented to the control share acquisition.

9. Except as expressly provided in this section, nothing in this section shall be construed to affect or impair any right, remedy, obligation, duty, power, or authority of any acquiring person, any issuing public corporation, the board of directors of any acquiring person or issuing public corporation, or any other person under the laws of this state or any other state of the United States of America. The requirements of this section shall be in addition to, and shall in no way limit, the validly adopted provisions of the articles of incorporation of any issuing public corporation.

(L. 1984 S.B. 409, A.L. 1987 H.B. 349, A.L. 1989 S.B. 141)



Section 351.408 Conversion to corporation, certificate of conversion required, procedure, effect of conversion.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.408. Conversion to corporation, certificate of conversion required, procedure, effect of conversion. — 1. As used in this section, the term "other entity" means a limited liability company, statutory trust, business trust or association, real estate investment trust, common-law trust or any other unincorporated business including a partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)), or a foreign corporation.

2. Any other entity may convert to a corporation of this state by complying with subsection 8 of this section and filing in the office of the secretary of state:

(1) A certificate of conversion to corporation that has been executed in accordance with subsection 9 of this section and filed in accordance with section 351.046; and

(2) Articles of incorporation that have been executed, acknowledged and filed in accordance with section 351.046.

3. The certificate of conversion to corporation shall state:

(1) The date on which and jurisdiction where the other entity was first created, incorporated, formed or otherwise came into being and, if it has changed, its jurisdiction immediately prior to its conversion to a domestic corporation;

(2) The name of the other entity immediately prior to the filing of the certificate of conversion to corporation; and

(3) The name of the corporation as set forth in its articles of incorporation filed in accordance with subsection 2 of this section.

4. Upon the effective time of the certificate of conversion to corporation and the articles of incorporation, the other entity shall be converted to a corporation of this state and the corporation shall thereafter be subject to all of the provisions of this title, except that notwithstanding section 351.075, the existence of the corporation shall be deemed to have commenced on the date the other entity commenced its existence in the jurisdiction in which the other entity was first created, formed, incorporated or otherwise came into being.

5. The conversion of any other entity to a corporation of this state shall not be deemed to affect any obligations or liabilities of the other entity incurred prior to its conversion to a corporation of this state or the personal liability of any person incurred prior to such conversion.

6. When another entity has been converted to a corporation of this state under this section, the corporation of this state shall, for all purposes of the laws of the state of Missouri, be deemed to be the same entity as the converting other entity. When any conversion shall have become effective under this section, for all purposes of the laws of the state of Missouri, all of the rights, privileges and powers of the other entity that has converted, and all property, real, personal and mixed, and all debts due to such other entity, as well as all other things and causes of action belonging to such other entity, shall remain vested in the domestic corporation to which such other entity has converted and shall be the property of such domestic corporation and the title to any real property vested by deed or otherwise in such other entity shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such other entity shall be preserved unimpaired, and all debts, liabilities and duties of the other entity that has converted shall remain attached to the corporation of this state to which such other entity has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as a corporation of this state. The rights, privileges, powers and interests in property of the other entity, as well as the debts, liabilities and duties of the other entity, shall not be deemed, as a consequence of the conversion, to have been transferred to the domestic corporation to which such other entity has converted for any purpose of the laws of the state of Missouri.

7. Unless otherwise agreed for all purposes of the laws of the state of Missouri or as required under applicable non-Missouri law, the converting other entity shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the conversion shall not be deemed to constitute a dissolution of such other entity and shall constitute a continuation of the existence of the converting other entity in the form of a corporation of this state.

8. Prior to filing a certificate of conversion to corporation with the office of the secretary of state, the conversion shall be approved in the manner provided for by the document, instrument, agreement or other writing, as the case may be, governing the internal affairs of the other entity and the conduct of its business or by applicable law, as appropriate, and articles of incorporation shall be approved by the same authorization required to approve the conversion.

9. The certificate of conversion to corporation shall be signed by any person who is authorized to sign the certificate of conversion to corporation on behalf of the other entity.

10. In connection with a conversion hereunder, rights or securities of, or interests in, the other entity which is to be converted to a corporation of this state may be exchanged for or converted into cash, property, or shares of stock, rights or securities of such corporation of this state or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, or shares of stock, rights or securities of or interests in another domestic corporation or other entity or may be cancelled.

(L. 2011 S.B. 366)



Section 351.409 Conversion of corporation to another business entity, procedure — certificate of conversion required — effect of conversion — inapplicability to nonprofit organizations.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.409. Conversion of corporation to another business entity, procedure — certificate of conversion required — effect of conversion — inapplicability to nonprofit organizations. — 1. A corporation of this state may, upon the authorization of such conversion in accordance with this section, convert to a limited liability company, statutory trust, business trust or association, real estate investment trust, common law trust or any other unincorporated business including a partnership (whether general (including a limited liability partnership) or limited (including a limited liability limited partnership)) or a foreign corporation.

2. The board of directors of the corporation which desires to convert under this section shall adopt a resolution approving such conversion, specifying the type of entity into which the corporation shall be converted and recommending the approval of such conversion by the shareholders of the corporation. Such resolution shall be submitted to the shareholders of the corporation at an annual or special meeting. Due notice of the time and purpose of the meeting shall be mailed to each holder of stock, whether voting or nonvoting, of the corporation at the address of the shareholder as it appears on the records of the corporation, at least twenty days prior to the date of the meeting. At the meeting, the resolution shall be considered and a vote taken for its adoption or rejection. If all outstanding shares of stock of the corporation, whether voting or nonvoting, shall be voted for the adoption of the resolution, the conversion shall be authorized.

3. If a corporation shall convert in accordance with this section to another entity organized, formed or created under the laws of this state or of a jurisdiction other than the state of Missouri, the corporation shall file with the secretary of state a certificate of conversion executed in accordance with section 351.046, which certifies:

(1) The name of the corporation, and if it has been changed, the name under which it was originally incorporated;

(2) The date of filing of its original articles of incorporation with the secretary of state;

(3) The name and jurisdiction of the entity to which the corporation shall be converted;

(4) That the conversion has been approved in accordance with the provisions of this section;

(5) The agreement of the corporation that it may be served with process in the state of Missouri in any action, suit or proceeding for enforcement of any obligation of the corporation arising while it was a corporation of this state, and that it irrevocably appoints the secretary of state as its agent to accept service of process in any such action, suit or proceeding; and

(6) The address to which a copy of the process referred to in subdivision (5) of this subsection shall be mailed to it by the secretary of state. Process may be served upon the secretary of state in accordance with subdivision (5) of this subsection by means of electronic transmission but only as prescribed by the secretary of state. The secretary of state is authorized to issue such rules and regulations with respect to such service as the secretary of state deems necessary or appropriate. In the event of such service upon the secretary of state in accordance with subdivision (5) of this subsection, the secretary of state shall forthwith notify such corporation that has converted out of the state of Missouri by letter, directed to such corporation that has converted out of the state of Missouri at the address so specified, unless such corporation shall have designated in writing to the secretary of state a different address for such purpose, in which case it shall be mailed to the last address designated. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the secretary of state under this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the secretary of state that service is being effected under this subsection and to pay the secretary of state the sum of fifty dollars for the use of the state, which sum shall be taxed as part of the costs in the proceeding, if the plaintiff shall prevail therein. The secretary of state shall maintain an alphabetical record of any such service setting forth the name of the plaintiff and the defendant, the title, docket number and nature of the proceeding in which process has been served, the fact that service has been effected under this subsection, the return date thereof, and the day and hour service was made. The secretary of state shall not be required to retain such information longer than five years from receipt of the service of process.

4. Upon the filing in the office of the secretary of state of a certificate of conversion in accordance with subsection 3 of this section or upon the future effective date or time of the certificate of conversion and payment to the secretary of state of all fees prescribed under this chapter, the secretary of state shall certify that the corporation has filed all documents and paid all fees required by this chapter, and thereupon the corporation shall cease to exist as a corporation of this state at the time the certificate of conversion becomes effective in accordance with section 351.075. Such certificate of the secretary of state shall be prima facie evidence of the conversion by such corporation.

5. The conversion of a corporation in accordance with this section and the resulting cessation of its existence as a corporation of this state pursuant to a certificate of conversion shall not be deemed to affect any obligations or liabilities of the corporation incurred prior to such conversion or the personal liability of any person incurred prior to such conversion, nor shall it be deemed to affect the choice of law applicable to the corporation with respect to matters arising prior to such conversion.

6. Unless otherwise provided in a resolution of conversion adopted in accordance with this section, the converting corporation shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the conversion shall not constitute a dissolution of such corporation.

7. In connection with a conversion of a domestic corporation to another entity under this section, shares of stock of the corporation of this state which is to be converted may be exchanged for or converted into cash, property, rights or securities of, or interests in, the entity to which the corporation of this state is being converted or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, shares of stock, rights or securities of, or interests in, another domestic corporation or other entity or may be cancelled.

8. When a corporation has been converted to another entity or business form under this section, the other entity or business form shall, for all purposes of the laws of the state of Missouri, be deemed to be the same entity as the corporation. When any conversion shall have become effective under this section, for all purposes of the laws of the state of Missouri, all of the rights, privileges and powers of the corporation that has converted, and all property, real, personal and mixed, and all debts due to such corporation, as well as all other things and causes of action belonging to such corporation, shall remain vested in the other entity or business form to which such corporation has converted and shall be the property of such other entity or business form, and the title to any real property vested by deed or otherwise in such corporation shall not revert or be in any way impaired by reason of this chapter; but all rights of creditors and all liens upon any property of such corporation shall be preserved unimpaired, and all debts, liabilities and duties of the corporation that has converted shall remain attached to the other entity or business form to which such corporation has converted, and may be enforced against it to the same extent as if said debts, liabilities and duties had originally been incurred or contracted by it in its capacity as such other entity or business form. The rights, privileges, powers and interest in property of the corporation that has converted, as well as the debts, liabilities and duties of such corporation, shall not be deemed, as a consequence of the conversion, to have been transferred to the other entity or business form to which such corporation has converted for any purpose of the laws of the state of Missouri.

9. No vote of shareholders of a corporation shall be necessary to authorize a conversion if no shares of the stock of such corporation shall have been issued prior to the adoption by the board of directors of the resolution approving the conversion.

10. Nothing in this section shall be deemed to authorize the conversion of a nonprofit corporation into another entity.

(L. 2011 S.B. 366)



Section 351.410 Merger procedure.

Effective 01 Jul 2001, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.410. Merger procedure. — Any two or more domestic corporations may merge into one of the corporations in the following manner: The board of directors of each corporation shall approve a plan of merger and direct the submission of the plan to a vote at a meeting of shareholders. The plan of merger shall set forth:

(1) The names of the corporations proposing to merge, which are herein designated as the "constituent corporations", and the name of the corporation into which they propose to merge, which is herein designated as "the surviving corporation";

(2) The terms and conditions of the proposed merger and the mode of carrying it into effect;

(3) The manner and basis of converting the shares of each merging corporation into cash, property, shares or other securities or obligations of the surviving corporation, or (if any shares of any merging corporation are not to be converted solely into cash, property, shares or other securities or obligations of the surviving corporation) into cash, property, shares or other securities or obligations of any other domestic or foreign corporation, which cash, property, shares or other securities or obligations of any other domestic or foreign corporation may be in addition to or completely in lieu of cash, property, shares or other securities or obligations of the surviving corporation;

(4) A statement of any changes in the articles of incorporation of the surviving corporation to be effected by the merger;

(5) Such other provisions with respect to the proposed merger as are deemed necessary or desirable.

(L. 1943 p. 410 § 62, A.L. 1961 p. 248, A.L. 1975 S.B. 14, A.L. 1979 S.B. 216, A.L. 2001 S.B. 288)

Effective 7-01-01

(1996) When sections 351.410, 351.185 and 351.447, RSMo, are used in conjunction for a merger, the more specific statute overrides the general, and a vote is required. Kansas City Power & Light v. Western Resources, 939 F.Supp. 688 (W.D. Mo.).



Section 351.415 Consolidation procedure.

Effective 01 Jul 2001, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.415. Consolidation procedure. — Any two or more domestic corporations may consolidate into a new domestic corporation in the following manner: The board of directors of each corporation shall approve a plan of consolidation and direct the submission of the plan to a vote at a meeting of shareholders. The plan of consolidation shall set forth:

(1) The names of the corporations proposing to consolidate, which are herein designated as the "constituent corporations" and the name of the new corporation into which they propose to consolidate, which is herein designated as "the new corporation";

(2) The terms and conditions of the proposed consolidation and the mode of carrying it into effect;

(3) The manner and basis of converting the shares of each consolidating corporation into cash, property, shares, or other securities, or obligations of the new corporation, or (if any shares of any consolidating corporation are not to be converted solely into cash, property, shares or other securities or obligations of the new corporation) into cash, property, shares or other securities or obligations of any other domestic or foreign corporation, which cash, property, shares or other securities or obligations of any other domestic or foreign corporation may be in addition to or completely in lieu of cash, property, shares or other securities or obligations of the new corporation;

(4) With respect to the new corporation, all of the statements required to be set forth in articles of incorporation for corporations organized under this chapter;

(5) Such other provisions with respect to the proposed consolidation as are deemed necessary or desirable.

(L. 1943 p. 410 § 63, A.L. 1961 p. 248, A.L. 1975 S.B. 14, A.L. 1979 S.B. 216, A.L. 2001 S.B. 288)

Effective 7-01-01



Section 351.420 Merger plan to be submitted to shareholders, procedure.

Effective 28 Aug 1975

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.420. Merger plan to be submitted to shareholders, procedure. — The plan of merger or plan of consolidation shall be submitted to a vote at a meeting of shareholders, which may be either an annual or a special meeting. Written or printed notice stating that the purpose, or one of the purposes, of the meeting is to consider the plan of merger or the plan of consolidation, together with a copy or a summary of the plan of merger or plan of consolidation, shall be given to each shareholder of record entitled to vote at the meeting within the time and in the manner provided by this chapter for the giving of notice of meetings of shareholders. If the meeting is an annual meeting, the purpose shall, nevertheless, be included in the notice of the annual meeting.

(L. 1943 p. 410 § 64, A.L. 1975 S.B. 14)



Section 351.425 Voting by shareholders on plan for merger or consolidation.

Effective 28 Aug 1943

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.425. Voting by shareholders on plan for merger or consolidation. — At each such meeting a vote of the shareholders entitled to vote thereat shall be taken on the proposed plan of merger or consolidation. The plan of merger or consolidation shall be approved upon receiving the affirmative vote of the holders of at least two-thirds of the outstanding shares entitled to vote at such meeting, of each of such corporations.

(L. 1943 p. 410 § 65)



Section 351.430 Summary of articles of merger or consolidation filed — contents.

Effective 28 Aug 2004

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.430. Summary of articles of merger or consolidation filed — contents. — After a plan of merger or consolidation is authorized in accordance with sections 351.420 and 351.425, the surviving corporation shall file a summary articles of merger or summary articles of consolidation with the secretary of state. Such summary articles shall state:

(1) The name and state or country of incorporation of each of the corporations;

(2) That a plan of merger or consolidation has been approved and authorized by each of the corporations in accordance with sections 351.420 and 351.425;

(3) The effective date of the merger or consolidation which shall not exceed ninety days after the date of filing of the summary articles of merger or summary articles of consolidation by the secretary of state;

(4) The name of the surviving corporation in the case of a merger or the new corporation in the case of a consolidation;

(5) In the case of a consolidation, the new address of the registered office and the name of the registered agent at such office for the new corporation;

(6) In the case of a merger, such amendments or changes in the articles of the surviving corporation as are desired to be effected by the merger, or, if no such amendments or changes are desired, a statement that the articles of incorporation of the surviving corporation shall be the articles of incorporation;

(7) In the case of a consolidation, that the articles of incorporation of the new corporation shall be as set forth in an attachment to the summary articles;

(8) That the executed plan of merger or consolidation is on file at the principal place of business of the surviving corporation in the case of a merger, or new corporation in the case of a consolidation stating the address thereof; and

(9) That a copy of a plan of merger or consolidation will be furnished by the surviving corporation in the case of a merger or the new corporation in the case of a consolidation, on request and without cost, to any shareholder of any corporation that is a party to the merger or consolidation.

(L. 1943 p. 410 § 66, A.L. 2001 S.B. 288, A.L. 2004 H.B. 1664)



Section 351.435 Certain originals to be delivered to secretary of state who shall issue certificate of merger or consolidation.

Effective 28 Aug 2004

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.435. Certain originals to be delivered to secretary of state who shall issue certificate of merger or consolidation. — The original copy of the articles of merger or articles of consolidation shall be delivered to the secretary of state by the surviving corporation in the case of a merger or the new corporation in the case of a consolidation. The articles shall be executed pursuant to section 351.430, filed pursuant to section 351.046 and effective pursuant to section 351.048. If the secretary of state finds that the articles conform to this chapter, he shall, when all required taxes or fees have been paid, file the same, keeping the original as a permanent record, and issue a certificate of merger or a certificate of consolidation, to which he shall affix the copy of such articles.

(L. 1943 p. 410 § 67, A.L. 1983 S.B. 367, A.L. 2001 S.B. 288, A.L. 2004 H.B. 1664)



Section 351.445 Certificate of merger returned to surviving or new corporation.

Effective 28 Aug 1965

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.445. Certificate of merger returned to surviving or new corporation. — The certificate of merger and certified copy thereof, with a copy of the articles of merger affixed thereto by the secretary of state, or the certificate of consolidation and certified copy thereof, with a copy of the articles of consolidation affixed thereto by the secretary of state, shall be returned to the surviving corporation or new corporation, as the case may be, or to its representative.

(L. 1943 p. 410 § 69, A.L. 1965 p. 532)



Section 351.447 Corporation holding ninety percent of the shares of another may merge without election, when.

Effective 28 Aug 1985

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.447. Corporation holding ninety percent of the shares of another may merge without election, when. — 1. In any case in which at least ninety percent of the outstanding shares of each class of a corporation or corporations is owned by another corporation and one of the corporations is a domestic corporation and the other or others are domestic corporations, or foreign corporations if the laws of the jurisdictions of their incorporation permit a corporation of that jurisdiction to merge with a corporation of another jurisdiction, the corporation having such share ownership may either merge the other corporation or corporations into itself and assume all of its or their obligations, or merge itself, or itself and one or more of the other corporations, into one of the other corporations without any vote of the shareholders of any domestic corporation, in which event the articles of merger shall state that the plan of merger has been adopted pursuant to this section and shall set forth the resolution of the board of directors of the parent corporation approving the plan of merger and the date of adoption of the resolution and shall state that the parent corporation is in compliance with the ninety percent ownership requirement of this section and will maintain at least ninety percent ownership until the issuance of the certificate of merger by the secretary of state; provided, however, that if the parent corporation shall not own all of the outstanding shares of all the subsidiary corporations, parties to a merger as aforesaid, the plan of merger shall set forth the securities, cash, property, or rights to be issued, paid, delivered or granted by the surviving corporation upon surrender of each share of the subsidiary corporation or corporations not owned by the parent corporation; and provided further, that if the parent corporation is not the surviving corporation, the plan of merger shall include provision for the pro rata issuance of shares of the surviving corporation to the holders of the shares of the parent corporation on surrender of the certificates therefor, and the articles of merger shall state that the proposed merger has been approved by receiving the affirmative vote of the holders of at least two-thirds of the outstanding shares of the parent corporation entitled to vote thereon at a meeting thereof duly called and held, or the articles of merger shall state that in lieu of such required voting, the proposed merger has been approved by the directors of each of the corporations, that the rights and benefits of the shareholders as set forth in section 351.093 are the same, and that the surviving corporation is solvent and will retain the name of the parent. If the surviving corporation is a foreign corporation, the provisions of section 351.458 shall also apply to a merger under this section.

2. If the surviving corporation is a domestic corporation, it may change its corporate name by the inclusion of a provision to that effect in the plan of merger adopted by the directors of the parent corporation, and upon the effective date of the merger the name of the corporation shall be so changed if the name is available.

3. In the event all of the shares of a subsidiary domestic corporation party to a merger effected under this section are not owned by the parent corporation immediately prior to the merger, the surviving corporation shall, within ten days after the effective date of the merger, notify each shareholder of the subsidiary domestic corporation that the merger has become effective. The notice shall be sent by certified or registered mail, return receipt requested, addressed to the shareholder at his address as it appears on the records of the corporation. Any shareholder of the subsidiary domestic corporation may, within twenty days after the date of mailing of the notice, demand in writing from the surviving corporation payment of the value of his shares immediately prior to the merger exclusive of any element of value arising from the expectation or accomplishment of the merger. If during a period of thirty days after the period of twenty days the surviving corporation and any objecting shareholder fail to agree as to the value of the shares, then the provisions of subsection 3 of section 351.455 shall apply, except that the judgment shall be for the value of the shares immediately prior to the merger as provided in the preceding sentence.

4. The provisions of section 351.455 shall apply to a merger effected under this section only to the limited extent provided in subsection 3 of this section.

(L. 1977 S.B. 115, A.L. 1979 S.B. 216, A.L. 1985 H.B. 117)



Section 351.448 Merger without shareholders' vote, when — requirements, results.

Effective 28 Aug 2004

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.448. Merger without shareholders' vote, when — requirements, results. — 1. Unless expressly required by its articles of incorporation for a holding company reorganization pursuant to this section through the use of a specific reference to this section, no vote of shareholders of a domestic corporation shall be necessary to authorize a merger with or into a single indirect wholly owned subsidiary of such domestic corporation but solely in connection with a holding company reorganization if:

(1) Such domestic corporation and the indirect wholly owned subsidiary of such domestic corporation are the only constituent corporations to the merger;

(2) Each share or fraction of a share of the capital stock of such domestic corporation outstanding immediately prior to the effective time of the merger is converted in the merger into a share or equal fraction of share of capital stock of a holding company having the same designations, rights, powers and preferences, and the qualifications, limitations and restrictions thereof, as the share or fraction of a share of stock of such domestic corporation being converted in the merger;

(3) The holding company and each of the constituent corporations to the merger are corporations of this state;

(4) The articles of incorporation and bylaws of the holding company immediately following the effective time of the merger contain provisions identical to the articles of incorporation and bylaws of such domestic corporation immediately prior to the effective time of the merger, other than provisions, if any, regarding the incorporator or incorporators, the corporate name, registered office and agent, the initial board of directors and the initial subscribers for shares and such provisions contained in any amendment to the articles of incorporation as were necessary to effect a change, exchange, reclassification or cancellation of stock, if such change, exchange, reclassification or cancellation has become effective;

(5) As a result of the merger such domestic corporation or its successor corporation becomes or remains a direct or indirect wholly owned subsidiary of the holding company;

(6) The directors of such domestic corporation become or remain the directors of the holding company upon the effective time of the merger;

(7) The articles of incorporation of the surviving corporation immediately following the effective time of the merger are identical to the articles of incorporation of such domestic corporation immediately prior to the effective time of the merger, other than provisions, if any, regarding the incorporator or incorporators, the corporate name, registered office and agent, elections and composition of the board of directors, the initial board of directors and the initial subscribers for shares and such provisions contained in any amendment to the articles of incorporation as were necessary to effect a change, exchange, reclassification or cancellation of stock, if such change, exchange, reclassification or cancellation has become effective; provided, however, that:

(a) The articles of incorporation of the surviving corporation shall be amended in the merger to contain a provision requiring that any act or transaction by or involving the surviving corporation that requires for its adoption pursuant to this chapter or its articles of incorporation the approval of the shareholders of the surviving corporation shall, by specific reference to this section, require, in addition, the approval of the shareholders of the holding company, or any successor by merger, by the same vote as is required by this chapter or by the articles of incorporation of the surviving corporation, or both; and

(b) The articles of incorporation of the surviving corporation may be amended in the merger to reduce the number of classes and shares of capital stock that the surviving corporation is authorized to issue; and

(8) The shareholders of such domestic corporation do not recognize gain or loss for United States federal income tax purposes as determined by the board of directors of such domestic corporation.

2. As used in this section only, the term "holding company" means a corporation which, from its incorporation until consummation of a merger governed by this section, was at all times a direct or indirect wholly owned subsidiary of such domestic corporation and whose capital stock is issued in such merger.

3. From and after the effective time of a merger adopted by such domestic corporation by action of its board of directors and without any vote of shareholders pursuant to this section:

(1) To the extent the restrictions of section 351.407 or 351.459 applied to such domestic corporation and its shareholders or shares at the effective time of the merger, such restrictions shall apply to the holding company and its shareholders or shares immediately after the effective time of the merger as though it were such domestic corporation, and all shares of stock of the holding company acquired in the merger shall for purposes of sections 351.407 and 351.459 be deemed to have been acquired at the time that the shares of stock of such domestic corporation converted in the merger were acquired, and provided further that any shareholder who immediately prior to the effective time of the merger was not an interested shareholder within the meaning of section 351.459 shall not solely by reason of the merger become an interested shareholder of the holding company; and

(2) If the corporate name of the holding company immediately following the effective time of the merger is the same as the corporate name of such domestic corporation immediately prior to the effective time of the merger, the shares of capital stock of the holding company into which the shares of capital stock of such domestic corporation are converted in the merger shall be represented by the stock certificates that previously represented shares of capital stock of such domestic corporation.

4. If a plan of merger is adopted by such domestic corporation by action of its board of directors and without any vote of shareholders pursuant to this section, the articles of merger shall state that the plan of merger has been adopted pursuant to this section and shall set forth the resolution of the board of directors of such domestic corporation approving the plan of merger and the date of adoption of the resolution and shall state that the conditions in the first sentence of subsection 1 of this section have been satisfied. The articles of merger shall also set forth the plan of merger and as to each of the constituent corporations to the merger, the number of shares outstanding, shall be executed as provided in section 351.430 and shall be filed in accordance with section 351.435 and the merger shall become effective in accordance with section 351.440*.

5. The provisions of section 351.455 shall not apply to a merger effected pursuant to this section.

6. Nothing in this section shall amend, alter, modify, restrict, limit or otherwise change the provisions of section 351.447. As provided in section 351.017, actions taken in accordance with this section and with any other section of this chapter are acts of independent legal significance.

(L. 1998 H.B. 1309 merged with S.B. 680, A.L. 1999 H.B. 282 merged with S.B. 278, A.L. 2004 H.B. 1664)

*Section 351.440 was repealed by S.B. 288 in 2001.



Section 351.450 New status after merger or consolidation has been effected.

Effective 28 Aug 1943

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.450. New status after merger or consolidation has been effected. — When such merger or consolidation has been effected:

(1) The several corporations parties to the plan of merger or consolidation shall be a single corporation, which, in the case of a merger, shall be that corporation designated in the plan of merger as the surviving corporation, and, in the case of a consolidation, shall be the new corporation provided for in the plan of consolidation.

(2) The separate existence of all corporations parties to the plan of merger or consolidation, except the surviving or new corporation, shall cease.

(3) Such surviving or new corporation shall have all the rights, privileges, immunities, and powers and shall be subject to all the duties and liabilities of a corporation organized under this chapter.

(4) Such surviving or new corporation shall thereupon and thereafter possess all the rights, privileges, immunities, and franchises, as well of a public as of a private nature, of each of the merging or consolidating corporations; and all property, real, personal, and mixed, and all debts due on whatever account, including subscriptions to shares, and all other choses in action, and all and every other interest, of or belonging to or due to each of the corporations so merged or consolidated, shall be taken and deemed to be transferred to and vested in such single corporation without further act or deed; and the title to any real estate, or any interest therein, under the laws of this state vested in any of such corporations shall not revert or be in any way impaired by reason of such merger or consolidation.

(5) Such surviving or new corporation shall thenceforth be responsible and liable for all the liabilities and obligations of each of the corporations so merged or consolidated; and any claim existing or action or proceeding pending by or against any of such corporations may be prosecuted to judgment as if such merger or consolidation had not taken place, or such surviving or new corporation may be substituted in its place. Neither the rights of creditors nor any liens upon the property of any of such corporations shall be impaired by such merger or consolidation.

(6) In the case of a merger, the articles of incorporation of the surviving corporation shall be deemed to be amended to the extent, if any, that changes in its articles are stated in the articles of merger; and, in the case of a consolidation, the statements set forth in the articles of consolidation and which are required or permitted to be set forth in the articles of incorporation of corporations organized under this chapter shall be deemed to be the articles of incorporation of the new corporation.

(7) The aggregate amount of the net assets of the merging or consolidating corporations which was available for the payment of dividends immediately prior to such merger or consolidation, to the extent that the value thereof is not transferred to stated capital by the issuance of shares or otherwise, shall continue to be available for the payment of dividends by such surviving or new corporation.

(L. 1943 p. 410 § 70)



Section 351.455 Shareholder entitled to appraisal and payment of fair value, when — remedy exclusive, when.

Effective 28 Aug 2006

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.455. Shareholder entitled to appraisal and payment of fair value, when — remedy exclusive, when. — 1. Any shareholder shall be deemed a dissenting shareholder and entitled to appraisal under this section if such shareholder:

(1) Owns stock of a corporation which is a party to a merger or consolidation as of the record date for the meeting of shareholders at which the plan of merger or consolidation is submitted to a vote;

(2) Files with the corporation before or at such meeting a written objection to such plan of merger or consolidation;

(3) Does not vote in favor thereof if the shareholder owns voting stock as of such record date; and

(4) Makes written demand on the surviving or new corporation within twenty days after the merger or consolidation is effected for payment of the fair value of such shareholder's shares as of the day before the date on which the vote was taken approving the merger or consolidation.

2. The surviving or new corporation shall pay to each such dissenting shareholder, upon surrender of his or her certificate or certificates representing said shares in the case of certificated shares, the fair value thereof. Such demand shall state the number and class of the shares owned by such dissenting shareholder. Any shareholder who:

(1) Fails to file a written objection prior to or at such meeting;

(2) Fails to make demand within the twenty-day period; or

(3) In the case of a shareholder owning voting stock as of such record date, votes in favor of the merger or consolidation;

­­

­

3. Notwithstanding the provisions of subsection 1 of section 351.230, notice under the provisions of subsection 1 of section 351.230 stating the purpose for which the meeting is called shall be given to each shareholder owning stock as of the record date for the meeting of shareholders at which the plan of merger or consolidation is submitted to a vote, whether or not such shareholder is entitled to vote.

4. If within thirty days after the date on which such merger or consolidation was effected the value of such shares is agreed upon between the dissenting shareholder and the surviving or new corporation, payment therefor shall be made within ninety days after the date on which such merger or consolidation was effected, upon the surrender of his or her certificate or certificates representing said shares in the case of certificated shares. Upon payment of the agreed value the dissenting shareholder shall cease to have any interest in such shares or in the corporation.

5. If within such period of thirty days the shareholder and the surviving or new corporation do not so agree, then the dissenting shareholder may, within sixty days after the expiration of the thirty-day period, file a petition in any court of competent jurisdiction within the county in which the registered office of the surviving or new corporation is situated, asking for a finding and determination of the fair value of such shares, and shall be entitled to judgment against the surviving or new corporation for the amount of such fair value as of the day prior to the date on which such vote was taken approving such merger or consolidation, together with interest thereon to the date of such judgment. The judgment shall be payable only upon and simultaneously with the surrender to the surviving or new corporation of the certificate or certificates representing said shares in the case of certificated shares. Upon the payment of the judgment, the dissenting shareholder shall cease to have any interest in such shares, or in the surviving or new corporation. Such shares may be held and disposed of by the surviving or new corporation as it may see fit. Unless the dissenting shareholder shall file such petition within the time herein limited, such shareholder and all persons claiming under such shareholder shall be conclusively presumed to have approved and ratified the merger or consolidation, and shall be bound by the terms thereof.

6. The right of a dissenting shareholder to be paid the fair value of such shareholder's shares as herein provided shall cease if and when the corporation shall abandon the merger or consolidation.

7. When the remedy provided for in this section is available with respect to a transaction, such remedy shall be the exclusive remedy of the shareholder as to that transaction, except in the case of fraud or lack of authorization for the transaction.

(L. 1943 p. 410 § 71, A.L. 2003 S.B. 394, A.L. 2006 H.B. 1715)

(2001) In dissenting shareholders' appraisal proceeding, proper valuation of minority stock calculates value of corporation as a whole and awards pro-rata share to dissenting shareholders; applications of a minority discount and a discount for lack of marketability are inappropriate. Swope v. Siegel-Robert, Inc., 243 F.3d 486 (8th Cir.).



Section 351.458 Merger or consolidation with foreign corporation — procedure.

Effective 01 Jul 2001, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.458. Merger or consolidation with foreign corporation — procedure. — 1. One or more foreign corporations and one or more domestic corporations may be merged or consolidated in the following manner, if such merger or consolidation is permitted by the laws of the state under which each such foreign corporation is organized:

(1) Each domestic corporation shall comply with the provisions of this chapter with respect to the merger or consolidation, as the case may be, of domestic corporations and each foreign corporation shall comply with the applicable provisions of the laws of the state under which it is organized;

(2) If the surviving or new corporation, as the case may be, is to be governed by the laws of any state other than this state, it shall comply with the provisions of this chapter with respect to foreign corporations if it is to do business in this state, and regardless of whether or not it is to do business in this state it shall file with the secretary of state of this state:

(a) An agreement that it will promptly pay to the dissenting shareholders of any domestic corporation which is a party to the merger or consolidation the amount, if any, to which they shall be entitled under provisions of this chapter with respect to the rights of dissenting shareholders, and

(b) An agreement that it may be served with process in this state, and an irrevocable appointment of the secretary of state of this state as its agent to accept service of process, in any proceeding based upon any cause of action against any such domestic corporation arising in this state prior to the issuance of the certificate of merger or the certificate of consolidation by the secretary of state of this state, and in any proceeding for the enforcement of the rights of a dissenting shareholder of any such domestic corporation against the surviving or new corporation.

2. The effect of the merger or consolidation shall be the same as in the case of the merger or consolidation of domestic corporations; except, if the surviving or new corporation is to be governed by the laws of any state other than this state, to the extent that the laws of the other state shall otherwise provide.

3. If the surviving or new corporation is a foreign corporation, the effective date of such merger or consolidation shall be the date on which the same becomes effective in the state of domicile of such surviving or new corporation and the provisions of section 351.440 shall not apply. A document from the state of the domicile of the surviving corporation in the case of a merger, or the new corporation in the case of a consolidation, certifying that the merger or consolidation has become effective in such state shall be a requirement for the merger or consolidation becoming effective in this state.

(L. 1961 p. 248, A.L. 1965 p. 532, A.L. 2001 S.B. 288)

Effective 7-01-01



Section 351.459 Definitions — business combinations, requirements — permitted combinations — exceptions.

Effective 28 Aug 2007

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.459. Definitions — business combinations, requirements — permitted combinations — exceptions. — 1. For the purposes of this section, the following terms mean:

(1) "Affiliate", a person that directly, or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with, a specified person;

(2) "Announcement date", when used in reference to any business combination, means the date of the first public announcement of the final, definitive proposal for such business combination;

(3) "Associate", when used to indicate a relationship with any person, means any corporation or organization of which such person is an officer or partner or is, directly or indirectly, the beneficial owner of ten percent or more of any class of voting stock, any trust or other estate in which such person has a substantial beneficial interest or as to which such person serves as trustee or in a similar fiduciary capacity, and any relative or spouse of such person, or any relative of such spouse, who has the same home as such person;

(4) "Beneficial owner", when used with respect to any stock, means a person that:

(a) Individually or with or through any of its affiliates or associates, beneficially owns such stock, directly or indirectly; or

(b) Individually or with or through any of its affiliates or associates, has the right to acquire such stock, whether such right is exercisable immediately or only after the passage of time, pursuant to any agreement, arrangement or understanding, whether or not in writing, or upon the exercise of conversion rights, exchange rights, warrants or options, or otherwise; provided, however, that a person shall not be deemed the beneficial owner of stock tendered pursuant to a tender or exchange offer made by such person or any of such person's affiliates or associates until such tendered stock is accepted for purchase or exchange; or the right to vote such stock pursuant to any agreement, arrangement or understanding, whether or not in writing; provided, however, that a person shall not be deemed the beneficial owner of any stock under this item if the agreement, arrangement or understanding to vote such stock arises solely from a revocable proxy or consent given in response to a proxy or consent solicitation made in accordance with the applicable rules and regulations under the Exchange Act and is not then reportable on a Schedule 13D under the Exchange Act, or any comparable or successor report; or

(c) Has any agreement, arrangement or understanding, whether or not in writing, for the purpose of acquiring, holding, voting, except voting pursuant to a revocable proxy or consent as described in paragraph (b) of this subdivision, or disposing of such stock with any other person that beneficially owns, or whose affiliates or associates beneficially own, directly or indirectly, such stock;

(5) "Business combination", when used in reference to any domestic corporation and any interested shareholder of such domestic corporation, means:

(a) Any merger or consolidation of such domestic corporation or any subsidiary of such domestic corporation with such interested shareholder or any other corporation, whether or not itself an interested shareholder of such domestic corporation, which is, or after such merger or consolidation would be, an affiliate or associate of such interested shareholder;

(b) Any sale, lease, exchange, mortgage, pledge, transfer or other disposition, in one transaction or a series of transactions to or with such interested shareholder or any affiliate or associate of such interested shareholder of assets of such domestic corporation or any subsidiary of such domestic corporation having an aggregate market value equal to ten percent or more of the aggregate market value of all the assets, determined on a consolidated basis, of such domestic corporation, having an aggregate market value equal to ten percent or more of the aggregate market value of all the outstanding stock of such domestic corporation, or representing ten percent or more of the earning power or net income, determined on a consolidated basis, of such domestic corporation;

(c) The issuance or transfer by such domestic corporation or any subsidiary of such domestic corporation, in one transaction or a series of transactions, of any stock of such domestic corporation or any subsidiary of such domestic corporation which has an aggregate market value equal to five percent or more of the aggregate market value of all the outstanding stock of such domestic corporation to such interested shareholder or any affiliate or associate of such interested shareholder except pursuant to the exercise of warrants or rights to purchase stock offered, or a dividend or distribution paid or made, pro rata to all shareholders of such domestic corporation;

(d) The adoption of any plan or proposal for the liquidation or dissolution of such domestic corporation proposed by, or pursuant to any agreement, arrangement or understanding, whether or not in writing, with such interested shareholder or any affiliate or associate of such interested shareholder;

(e) Any reclassification of securities, including, without limitation, any stock split, stock dividend, or other distributions of stock in respect of stock, or any reverse stock split, or recapitalization of such domestic corporation, or any merger or consolidation of such domestic corporation with any subsidiary of such domestic corporation, or any other transaction, whether or not with or into or otherwise involving such interested shareholder, proposed by, or pursuant to any agreement, arrangement or understanding, whether or not in writing, with such interested shareholder or any affiliate or associate of such interested shareholder, which has the effect, directly or indirectly, of increasing the proportionate share of the outstanding shares of any class or series of voting stock or securities convertible into voting stock of such domestic corporation or any subsidiary of such domestic corporation which is directly or indirectly owned by such interested shareholder or any affiliate or associate of such interested shareholder, except as a result of immaterial changes due to fractional share adjustments; or

(f) Any receipt by such interested shareholder or any affiliate or associate of such interested shareholder of the benefit, directly or indirectly, except proportionately as a shareholder of such domestic corporation, of any loans, advances, guarantees, pledges or other financial assistance or any tax credits or other tax advantages provided by or through such domestic corporation;

(6) "Common stock", any stock other than preferred stock;

(7) "Consummation date", with respect to any business combination, means the date of consummation of such business combination, or, in the case of a business combination as to which a shareholder vote is taken, the later of the business day prior to the vote or twenty days prior to the date of consummation of such business combination;

(8) "Control", including the terms "controlling", "controlled by" and "under common control with", the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting stock, by contract, or otherwise. A person's beneficial ownership of ten percent or more of a corporation's outstanding voting stock shall create a presumption that such person has control of such corporation. Notwithstanding the foregoing, a person shall not be deemed to have control of a corporation if such person holds voting stock, in good faith and not for the purpose of circumventing this section, as an agent, bank, broker, nominee, custodian or trustee for one or more beneficial owners who do not individually or as a group have control of such corporation;

(9) "Domestic corporation", a corporation incorporated under the laws of the state of Missouri;

(10) "Exchange Act", the act of Congress known as the "Securities Exchange Act of 1934", as the same has been or hereafter may be amended from time to time;

(11) "Interested shareholder", when used in reference to any domestic corporation, any person, other than such domestic corporation or any subsidiary of such domestic corporation, that:

(a) Is the beneficial owner, directly or indirectly, of twenty percent or more of the outstanding voting stock of such domestic corporation; or

(b) Is an affiliate or associate of such domestic corporation and at any time within the five-year period immediately prior to the date in question was the beneficial owner, directly or indirectly, of twenty percent or more of the then outstanding voting stock of such domestic corporation; provided that, for the purpose of determining whether a person is an interested shareholder, the number of shares of voting stock of such domestic corporation deemed to be outstanding shall include shares deemed to be beneficially owned by the person through application of subdivision (4) of this subsection but shall not include any other unissued shares of voting stock of such domestic corporation which may be issuable pursuant to any agreement, arrangement or understanding, or upon exercise of conversion rights, warrants or options, or otherwise;

(12) "Market value", when used in reference to stock or property of any domestic corporation, means:

(a) In the case of stock, the highest closing sale price during the thirty-day period immediately preceding the date in question of a share of such stock on the composite tape for New York stock exchange listed stocks, or, if such stock is not quoted on such composite tape or if such stock is not listed on such exchange, on the principal United States securities exchange registered under the Exchange Act on which such stock is listed, or, if such stock is not listed on any such exchange, the highest closing bid quotation with respect to a share of such stock during the thirty-day period preceding the date in question on the National Association of Securities Dealers, Inc., Automated Quotations System or any system then in use, or if no such quotations are available, the fair market value on the date in question of a share of such stock as determined by the board of directors of such domestic corporation in good faith; and

(b) In the case of property other than cash or stock, the fair market value of such property on the date in question as determined by the board of directors of such domestic corporation in good faith;

(13) "Preferred stock", any class or series of stock of a domestic corporation which under the bylaws or articles of incorporation of such domestic corporation is entitled to receive payment of dividends prior to any payment of dividends on some other class or series of stock, or is entitled in the event of any voluntary liquidation, dissolution or winding up of the domestic corporation to receive payment or distribution of a preferential amount before any payments or distributions are received by some other class or series of stock;

(14) "Stock" means:

(a) Any stock or similar security, any certificate of interest, any participation in any profit-sharing agreement, any voting trust certificate, or any certificate of deposit for stock; and

(b) Any security convertible, with or without consideration, into stock, or any warrant, call or other option or privilege of buying stock without being bound to do so, or any other security carrying any right to acquire, subscribe to or purchase stock;

(15) "Stock acquisition date", with respect to any person and any domestic corporation, means the date that such person first becomes an interested shareholder of such domestic corporation;

(16) "Subsidiary" of any domestic corporation means any other corporation of which voting stock, having a majority of the outstanding voting stock of such other corporation, is owned, directly or indirectly, by such domestic corporation;

(17) "Voting stock", shares of capital stock of a corporation entitled to vote generally in the election of directors.

2. Notwithstanding anything to the contrary contained in this section, except the provisions of subsection 4 of this section, no domestic corporation shall engage in any business combination with any interested shareholder of such domestic corporation for a period of five years following such interested shareholder's stock acquisition date unless such business combination or the purchase of stock made by such interested shareholder on such interested shareholder's stock acquisition date is approved by the board of directors of such domestic corporation on or prior to such stock acquisition date. If a good faith proposal is made in writing to the board of directors of such domestic corporation regarding a business combination, the board of directors shall respond, in writing, within sixty days or such shorter period, if any, as may be required by the Exchange Act, setting forth its reasons for its decision regarding such proposal. If a good faith proposal to purchase stock is made in writing to the board of directors of such domestic corporation, the board of directors, unless it responds affirmatively in writing within sixty days or such shorter period, if any, as may be required by the Exchange Act, shall be deemed to have disapproved such stock purchase.

3. Notwithstanding anything to the contrary contained in this section, except the provisions of subsections 2 and 4 of this section, no domestic corporation shall engage at any time in any business combination with any interested shareholder of such domestic corporation other than any of the following business combinations:

(1) A business combination approved by the board of directors of such domestic corporation prior to such interested shareholder's stock acquisition date, or where the purchase of stock made by such interested shareholder on such interested shareholder's stock acquisition date had been approved by the board of directors of such domestic corporation prior to such interested shareholder's stock acquisition date;

(2) A business combination approved by the affirmative vote of the holders of a majority of the outstanding voting stock not beneficially owned by such interested shareholder or any affiliate or associate of such interested shareholder at a meeting called for such purpose no earlier than five years after such interested shareholder's stock acquisition date;

(3) A business combination that meets all of the following conditions:

(a) The aggregate amount of the cash and the market value as of the consummation date of consideration other than cash to be received per share by holders of outstanding shares of common stock of such domestic corporation in such business combination is at least equal to the higher of the following:

a. The highest per-share price paid by such interested shareholder at a time when he was the beneficial owner, directly or indirectly, of five percent or more of the outstanding voting stock of such domestic corporation, for any shares of common stock of the same class or series acquired by it within the five-year period immediately prior to the announcement date with respect to such business combination, or within the five-year period immediately prior to, or in, the transaction in which such interested shareholder became an interested shareholder, whichever is higher; plus, in either case, interest compounded annually from the earliest date on which such highest per-share acquisition price was paid through the consummation date at the rate for one-year United States treasury obligations from time to time in effect; less the aggregate amount of any cash dividends paid, and the market value of any dividends paid other than in cash, per share of common stock since such earliest date, up to the amount of such interest; and

b. The market value per share of common stock on the announcement date with respect to such business combination or on such interested shareholder's stock acquisition date, whichever is higher; plus interest compounded annually from such date through the consummation date at the rate for one-year United States treasury obligations from time to time in effect; less the aggregate amount of any cash dividends paid, and the market value of any dividends paid other than in cash, per share of common stock since such date, up to the amount of such interest;

(b) The aggregate amount of the cash and the market value as of the consummation date of consideration other than cash to be received per share by holders of outstanding shares of any class or series of stock, other than common stock, of such domestic corporation is at least equal to the highest of the following, whether or not such interested shareholder has previously acquired any shares of such class or series of stock:

a. The highest per-share price paid by such interested shareholder at a time when he was the beneficial owner, directly or indirectly, of five percent or more of the outstanding voting stock of such domestic corporation, for any shares of such class or series of stock acquired by him within the five-year period immediately prior to the announcement date with respect to such business combination, or within the five-year period immediately prior to, or in, the transaction in which such interested shareholder became an interested shareholder, whichever is higher; plus, in either case, interest compounded annually from the earliest date on which such highest per-share acquisition price was paid through the consummation date at the rate for one-year United States treasury obligations from time to time in effect; less the aggregate amount of any cash dividends paid, and the market value of any dividends paid other than in cash, per share of such class or series of stock since such earliest date, up to the amount of such interest;

b. The highest preferential amount per share to which the holders of shares of such class or series of stock are entitled in the event of any voluntary liquidation, dissolution or winding up of such domestic corporation, plus the aggregate amount of any dividends declared or due as to which such holders are entitled prior to payment of dividends on some other class or series of stock, unless the aggregate amount of such dividends is included in such preferential amount; and

c. The market value per share of such class or series of stock on the announcement date with respect to such business combination or on such interested shareholder's stock acquisition date, whichever is higher; plus interest compounded annually from such date through the consummation date at the rate for one-year United States treasury obligations from time to time in effect; less the aggregate amount of any cash dividends paid, and the market value of any dividends paid other than in cash, per share of such class or series of stock since such date, up to the amount of such interest;

(c) The consideration to be received by holders of a particular class or series of outstanding stock, including common stock, of such domestic corporation in such business combination is in cash or in the same form as the interested shareholder has used to acquire the largest number of shares of such class or series of stock previously acquired by it, and such consideration shall be distributed promptly;

(d) The holders of all outstanding shares of stock of such domestic corporation not beneficially owned by such interested shareholder immediately prior to the consummation of such business combination are entitled to receive in such business combination cash or other consideration for such shares in compliance with paragraphs (a), (b) and (c) of this subdivision;

(e) After such interested shareholder's stock acquisition date and prior to the consummation date with respect to such business combination, such interested shareholder has not become the beneficial owner of any additional shares of voting stock of such domestic corporation except:

a. As part of the transaction which resulted in such interested shareholder becoming an interested shareholder;

b. By virtue of proportionate stock splits, stock dividends or other distributions of stock in respect of stock not constituting a business combination under paragraph (e) of subdivision (5) of subsection 1 of this section;

c. Through a business combination meeting all of the conditions of subsection 2 of this section and this subsection; or

d. Through purchase by such interested shareholder at any price which, if such price had been paid in an otherwise permissible business combination the announcement date and consummation date of which were the date of such purchase, would have satisfied the requirements of paragraphs (a), (b) and (c) of this subdivision.

4. The provisions of this section shall not apply to:

(1) Any business combination of a domestic corporation that does not have a class of voting stock registered with the securities and exchange commission pursuant to Section 12 of the Exchange Act, unless the articles of incorporation provide otherwise; or

(2) Any business combination of a domestic corporation whose articles of incorporation have been amended to provide that such domestic corporation shall be subject to the provisions of this section, which did not have a class of voting stock registered with the securities and exchange commission pursuant to Section 12 of the Exchange Act on the effective date of such amendment, and which is a business combination with an interested shareholder whose stock acquisition date is prior to the effective date of such amendment; or

(3) Any business combination of a domestic corporation the original articles of incorporation of which contain a provision expressly electing not to be governed by this section, or which adopts an amendment to such domestic corporation's bylaws prior to August 1, 1986, expressly electing not to be governed by this section, or which adopts an amendment to such domestic corporation's bylaws, approved by the affirmative vote of the holders, other than interested shareholders and their affiliates and associates, expressly electing not to be governed by this section, provided that such amendment to the bylaws shall not be effective until eighteen months after such vote of such domestic corporation's shareholders and shall not apply to any business combination of such domestic corporation with an interested shareholder whose stock acquisition date is on or prior to the effective date of such amendment; or

(4) Any business combination of a domestic corporation with an interested shareholder of such domestic corporation which became an interested shareholder inadvertently, if such interested shareholder as soon as practicable, divests itself of a sufficient amount of the voting stock of such domestic corporation so that it no longer is the beneficial owner, directly or indirectly, of twenty percent or more of the outstanding voting stock of such domestic corporation, and would not at any time within the five-year period preceding the announcement date with respect to such business combination have been an interested shareholder but for such inadvertent acquisition;

(5) Any business combination with an interested shareholder who was the beneficial owner, directly or indirectly, of five percent or more of the outstanding voting stock of such domestic corporation on December 1, 1985, and remained so to such interested shareholder's stock acquisition date;

(6) Any business combination with an interested shareholder or any of its affiliates or associates, provided that such interested shareholder became an interested shareholder at a time when the restrictions contained in this section did not apply by reason of:

(a) Any of subdivisions (1) through (5) of this subsection; or

(b) The fact that the corporation was not then a domestic corporation, provided, however, that this subdivision shall not apply if, at the time such interested shareholder became an interested shareholder, the corporation's articles of incorporation contained a provision authorized by the last sentence of this subsection. This subdivision shall apply regardless of whether the stock acquisition date of such interested shareholder occurred prior to August 28, 1999.

­­

­

(L. 1986 H.B. 1667, A.L. 1989 S.B. 141, A.L. 1999 S.B. 278, A.L. 2007 H.B. 431)



Section 351.461 Merger of domestic corporation.

Effective 01 Dec 1993, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.461. Merger of domestic corporation. — A domestic corporation may merge or consolidate with one or more domestic or foreign limited partnerships, general partnerships, limited liability companies, trusts, business trusts, corporations, real estate investment trusts and other associations or business entities at least one of which is not a corporation, as provided in sections 347.700 to 347.735.

(L. 1993 S.B. 66 & 20)

Effective 12-01-93



Section 351.462 Dissolution by incorporators or initial directors.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.462. Dissolution by incorporators or initial directors. — A majority of the incorporators or initial directors of a corporation that has not issued shares or has not commenced business may dissolve the corporation by delivering to the secretary of state for filing articles of dissolution that set forth:

(1) The name of the corporation;

(2) The date of its incorporation;

(3) Either that none of the corporation's shares have been issued, or that the corporation has not commenced business;

(4) That no debt of the corporation remains unpaid;

(5) That the net assets of the corporation remaining after winding up have been distributed to the shareholders, if shares were issued; and

(6) That a majority of the incorporators or initial directors authorized the dissolution.

(L. 1990 H.B. 1432)



Section 351.464 Dissolution by board of directors and shareholders.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.464. Dissolution by board of directors and shareholders. — 1. A corporation's board of directors may propose dissolution for submission to the shareholders.

2. For a proposal to dissolve to be adopted:

(1) The board of directors must recommend dissolution to the shareholders unless the board of directors determines that because of conflict of interest or other special circumstances it should make no recommendation and communicates the basis for its determination to the shareholders; and

(2) The shareholders entitled to vote must approve the proposal to dissolve as provided in subsection 5 of this section.

3. The board of directors may condition its submission of the proposal for dissolution on any basis.

4. The corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders' meeting in accordance with section 351.230. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider dissolving the corporation.

5. Unless the articles of incorporation or the board of directors, acting pursuant to subsection 3 of this section, require a greater vote, including a vote by any class of stock or any series of any class, the proposal to dissolve to be adopted must be approved by at least two-thirds of the votes entitled to be cast on that proposal.

(L. 1990 H.B. 1432)



Section 351.466 Dissolution by consent of all shareholders.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.466. Dissolution by consent of all shareholders. — A corporation may be dissolved by the written consent of the holders of record of all of its outstanding shares entitled to vote on dissolution.

(L. 1990 H.B. 1432)



Section 351.467 Filing for discontinuation of certain corporations — procedure.

Effective 28 Aug 1999

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.467. Filing for discontinuation of certain corporations — procedure. — 1. If the stockholders of a corporation of this state, having only two shareholders each of which own fifty percent of the stock therein, shall be unable to agree upon the desirability of continuing the business of such corporation, either stockholder may file with the circuit court in which the principal place of business of such corporation is located a petition stating that it desires to discontinue the business of such corporation and to dispose of the assets used in such business in accordance with a plan to be agreed upon by both stockholders or that, if no such plan shall be agreed upon by both stockholders, the corporation be dissolved. Such petition shall have attached thereto a copy of the proposed plan of discontinuance and distribution and a certificate stating that copies of such petition and plan have been transmitted in writing to the other stockholder and to the directors and officers of such corporation.

2. Unless both stockholders file with the court: (1) within ninety days of the date of the filing of such petition, a certificate similarly executed and acknowledged stating that they have agreed on such plan, or a modification thereof, and (2) within one hundred eighty days from the date of the filing of such petition, a certificate similarly executed and acknowledged stating that the distribution provided by such plan had been completed, the court shall dissolve such corporation and shall by appointment of one or more trustees or receivers, administer and wind up its affairs in a method intended to realize the maximum value for the stockholders, including the sale of the company as a going concern, if appropriate. Either or both of the above periods may be extended by agreement of the stockholder, evidenced by a certificate similarly executed, acknowledged and filed with the court prior to the expiration of such period.

3. If, at any time within ninety days prior to the date upon which a petition is filed pursuant to subsection 1 of this section, shares of a corporation are owned by or for the benefit of persons who would be deemed related taxpayers for purposes of Section 267 of the Internal Revenue Code of 1986, as amended, or the regulations promulgated thereunder, then such shares shall be deemed owned by one stockholder for purposes of this section.

(L. 1999 S.B. 278)



Section 351.468 Articles of dissolution.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.468. Articles of dissolution. — 1. At any time after dissolution is authorized, the corporation may dissolve by delivering to the secretary of state for filing articles of dissolution setting forth:

(1) The name of the corporation;

(2) The date dissolution was authorized;

(3) If dissolution was approved by the shareholders:

(a) The number of votes entitled to be cast on the proposal to dissolve; and

(b) Either the total number of votes cast for and against dissolution or the total number of undisputed votes cast for dissolution and a statement that the number cast for dissolution was sufficient for approval or a statement that the dissolution was approved by the written consent of all shareholders;

(4) If voting by any class of stock or any series of any class of stock was required, the information required by subdivision (3) of this subsection must be separately provided for each class of stock or series thereof entitled to vote separately on the plan to dissolve.

2. A corporation is dissolved upon the effective date of its articles of dissolution.

(L. 1990 H.B. 1432)



Section 351.474 Revocation of dissolution.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.474. Revocation of dissolution. — 1. A corporation may revoke its dissolution within one hundred twenty days of its effective date.

2. Revocation of dissolution must be authorized in the same manner as the dissolution was authorized unless that authorization permitted revocation by action of the board of directors alone, in which event the board of directors may revoke the dissolution without shareholder action.

3. After the revocation of dissolution is authorized, the corporation may revoke the dissolution by delivering to the secretary of state for filing articles of revocation of dissolution, together with a copy of its articles of dissolution, that set forth:

(1) The name of the corporation;

(2) The effective date of the dissolution that was revoked;

(3) The date that the revocation of dissolution was authorized;

(4) If the corporation's board of directors, or incorporators, revoked the dissolution, a statement to that effect;

(5) If the corporation's board of directors revoked a dissolution authorized by the shareholders, a statement that revocation was permitted by action by the board of directors alone pursuant to that authorization; and

(6) If shareholder action was required to revoke the dissolution, the information required by subdivision (3) or (4) of subsection 1 of section 351.468.

4. Revocation of dissolution is effective upon the effective date of the articles of revocation of dissolution.

5. When the revocation of dissolution is effective, it relates back to and takes effect as of the effective date of the dissolution and the corporation resumes carrying on its business as if dissolution has never occurred.

(L. 1990 H.B. 1432)



Section 351.476 Effect of dissolution.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.476. Effect of dissolution. — 1. A dissolved corporation continues its corporate existence but may not carry on any business except that appropriate to wind up and liquidate its business and affairs, including:

(1) Collecting its assets;

(2) Disposing of its properties that will not be distributed in kind to its shareholders;

(3) Discharging or making provision for discharging its liabilities;

(4) Distributing its remaining property among its shareholders according to their interests; and

(5) Doing every other act necessary to wind up and liquidate its business and affairs.

2. Dissolution of a corporation does not:

(1) Transfer title to the corporation's property;

(2) Prevent transfer of its shares or securities, although the authorization to dissolve may provide for closing the corporation's share transfer records;

(3) Subject its directors or officers to standards of conduct different from those applicable to directors and officers of a corporation which has not been dissolved; provided that any such officer or director who conducts business on behalf of the corporation except as provided in this section shall be personally liable for any obligation so incurred;

(4) Change quorum or voting requirements for its board of directors or shareholders; change provisions for selection, resignation, or removal of its directors or officers or both; or change provisions for amending its bylaws;

(5) Prevent commencement of a proceeding by or against the corporation in its corporate name;

(6) Abate or suspend a proceeding pending by or against the corporation on the effective date of dissolution;

(7) Terminate the authority of the registered agent of the corporation; or

(8) Make available for use by others its corporate name for a period of one year from the effective date of its dissolution.

(L. 1990 H.B. 1432)



Section 351.478 Known claims against dissolved corporation.

Effective 01 Jul 2001, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.478. Known claims against dissolved corporation. — 1. After dissolution is authorized pursuant to section 351.462, 351.464 or 351.466, or it has been dissolved pursuant to section 351.486, a corporation shall dispose of the known claims against it by following the procedure described in this section.

2. The corporation shall notify its known claimants in writing by United States Postal Service of the dissolution at any time after dissolution is authorized. The written notice must:

(1) Describe information that must be included in a claim;

(2) Provide a mailing address where a claim may be sent;

(3) State the deadline, which may not be fewer than one hundred eighty days from the effective date of the written notice, by which the dissolved corporation must receive the claim; and

(4) State that the claim will be barred if not received by the deadline.

3. Other rules of law, including rules on the permissibility of third-party claims, to the contrary notwithstanding, a claim against a corporation dissolved without fraudulent intent is barred:

(1) If a claimant who was given written notice pursuant to subsection 2 of this section does not deliver the claim to the corporation by the deadline;

(2) If a claimant whose claim was rejected by the dissolved corporation does not commence proceedings to enforce the claim within ninety days from the effective date of the rejection notice.

4. For purposes of this section, "claim" does not include a contingent liability or a claim based on an event occurring after the effective date of dissolution.

5. For purposes of this section, "fraudulent intent" shall be established if it is shown that the sole or primary purpose of the authorization for dissolution was to defraud shareholders, creditors or others.

(L. 1990 H.B. 1432, A.L. 1995 H.B. 558, A.L. 1996 S.B. 835, A.L. 2001 S.B. 288)

Effective 7-01-01



Section 351.482 Unknown claims against dissolved corporation.

Effective 01 Jul 2001, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.482. Unknown claims against dissolved corporation. — 1. After dissolution is authorized pursuant to section 351.462, 351.464 or 351.466, or it has been dissolved pursuant to section 351.486, a corporation may also publish notice of its dissolution and request that persons with claims against the corporation present them in accordance with the notice.

2. The notice shall:

(1) Be published one time in a newspaper of general circulation in the county where the corporation's principal office, or, if none in this state, its registered office, is or was last located;

(2) Be published one time in a publication of statewide circulation whose audience is primarily persons engaged in the practice of law in this state and which is published not less than four times per year;

(3) At the request of the corporation, be published by the secretary of state in an electronic format accessible to the public;

(4) Describe the information that must be included in a claim and provide a mailing address where the claim may be sent; and

(5) State that a claim against the corporation will be barred unless a proceeding to enforce the claim is commenced within two years after the publication of the notice.

3. Other rules of law, including rules on the permissibility of third-party claims, to the contrary notwithstanding, if a corporation dissolved without fraudulent intent publishes notices in accordance with subsection 2 of this section, the claim of each of the following claimants is barred unless the claimant commences a proceeding to enforce the claim against the dissolved corporation within two years after the publication date of whichever of the notices was published last:

(1) A claimant who did not receive written notice pursuant to section 351.478;

(2) A claimant whose claim was timely sent to the dissolved corporation but not acted on;

(3) A claimant whose claim is contingent or based on an event occurring after the effective date of dissolution.

4. A claim may be enforced pursuant to this section only:

(1) Against the dissolved corporation, to the extent of its undistributed assets; or

(2) If the assets have been distributed in liquidation, against a shareholder of the dissolved corporation to the extent of the shareholder's pro rata share of the claim or the corporate assets distributed to the shareholder in liquidation, whichever is less, but a shareholder's total liability for all claims pursuant to this section may not exceed the total amount of assets distributed to the shareholder.

5. For purposes of this section, "fraudulent intent" shall be established if it is shown that the sole or primary purpose of the authorization for dissolution or the dissolution was to defraud shareholders, creditors or others.

(L. 1990 H.B. 1432, A.L. 1995 H.B. 558, A.L. 1996 S.B. 835, A.L. 2000 S.B. 896, A.L. 2001 S.B. 288)

Effective 7-01-01



Section 351.483 Certain claims against insured dissolved corporations, limitations.

Effective 28 Aug 1995

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.483. Certain claims against insured dissolved corporations, limitations. — 1. Notwithstanding any other provision of this chapter to the contrary, subject to subsection 2 of this section, a claim against a corporation dissolved pursuant to this chapter for which claim the corporation has a contract of insurance which will indemnify the corporation for any adverse result from such claim:

(1) Is not subject to the provisions of section 351.478 or 351.482, and may not be barred by compliance with those sections;

(2) May be asserted at any time within the statutory period otherwise provided by law for such claims;

(3) May be asserted against, and service of process had upon, the dissolved or dissolving corporation for whom the court, at the request of the party bringing the suit, shall appoint a defendant ad litem.

2. Judgments obtained in suits filed and prosecuted pursuant to this section shall only be enforceable against one or more contracts of insurance issued to the corporation, its officers, directors, agents, servants or employees, indemnifying them, or any of them, against such claims.

(L. 1995 S.B. 115)



Section 351.484 Grounds for administrative dissolution.

Effective 28 Aug 2009

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.484. Grounds for administrative dissolution. — The secretary of state may commence a proceeding pursuant to section 351.486 to dissolve a corporation administratively if:

(1) The corporation fails to pay any final assessment of Missouri corporation franchise tax as provided in chapter 147 and the director of revenue has notified the secretary of state of such failure;

(2) The corporation fails or neglects to file the Missouri corporation franchise tax report required pursuant to chapter 147, provided the director of revenue has provided a place on both the individual and corporation income tax return to indicate no such tax is due and provided the director has delivered or mailed at least two notices of such failure to file to the usual place of business of such corporation or the corporation's last known address and the corporation has failed to respond to such second notice within thirty days of the date of mailing of the second notice and the director of revenue has notified the secretary of state of such failure;

(3) The corporation fails to file any corporation income tax return or pay any final assessment of corporation income tax as provided in chapter 143 and the director of revenue has notified the secretary of state of such failure;

(4) The corporation does not deliver its corporate registration report to the secretary of state within ninety days after it is due;

(5) The corporation is without a registered agent or registered office in this state for thirty days or more;

(6) The corporation does not notify the secretary of state within thirty days that its registered agent or registered office has been changed, that its registered agent has resigned, or that its registered office has been discontinued;

(7) The corporation's period of duration stated in its articles of incorporation expires;

(8) The corporation procures its franchise through fraud practiced upon the state;

(9) The corporation has continued to exceed or abuse the authority conferred upon it by law, or has continued to violate any section or sections of the criminal law of the state of Missouri after a written demand to discontinue the same has been delivered by the secretary of state to the corporation, either personally or by mail;

(10) The corporation fails to pay any final assessment of employer withholding tax, as provided in sections 143.191 to 143.265, and the director of revenue has notified the secretary of state of such failure; or

(11) The corporation fails to pay any final assessment of sales and use taxes, as provided in chapter 144, and the director of revenue has notified the secretary of state of such failure.

(L. 1990 H.B. 1432, A.L. 1991 H.B. 219, A.L. 1999 H.B. 516, A.L. 2003 H.B. 600, A.L. 2009 H.B. 481)



Section 351.486 Procedure and effect of administrative dissolution.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.486. Procedure and effect of administrative dissolution. — 1. If the secretary of state determines that one or more grounds exist under section 351.484 for dissolving a corporation, he shall serve the corporation with written notice of his determination under section 351.380.

2. If the corporation does not correct each ground for dissolution or demonstrate to the reasonable satisfaction of the secretary of state that each ground determined by the secretary of state does not exist within sixty days after service of the notice is perfected by posting with the United States Postal Service, the secretary of state shall dissolve the corporation by signing a certificate of dissolution that recites the ground or grounds for dissolution and its effective date. The secretary of state shall file the original of the certificate and serve* a copy on the corporation under section 351.380 by posting with the United States Postal Service.

3. A corporation administratively dissolved continues its corporate existence but may not carry on any business except that necessary to wind up and liquidate its business and affairs under section 351.476 and notify claimants under sections 351.478 and 351.482, and any officer or director who conducts business on behalf of a corporation so dissolved except as provided in this section shall be personally liable for any obligation so incurred.

4. The administrative dissolution of a corporation does not terminate the authority of its registered agent.

(L. 1990 H.B. 1432)

*Word "service" appears in original rolls.



Section 351.488 Reinstatement following dissolution — name of reinstated corporation — administrative dissolution, effect of.

Effective 28 Aug 2006

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.488. Reinstatement following dissolution — name of reinstated corporation — administrative dissolution, effect of. — 1. A corporation administratively dissolved pursuant to section 351.486 may apply to the secretary of state for reinstatement. The application must:

(1) Recite the name of the corporation and the effective date of its administrative dissolution;

(2) State that the ground or grounds for dissolution either did not exist or have been eliminated;

(3) State that the corporation's name satisfies the requirements of section 351.110;

(4) Contain a certificate from the department of revenue reciting that all taxes owed by the corporation, including all liabilities owed as determined by the division of employment security pursuant to chapter 288, have been paid or that a tax payback plan has been arranged with the department of revenue for liabilities owed to the department of revenue and a tax payback plan has been arranged with the department of labor and industrial relations division of employment security for any liabilities owed as determined by the division of employment security pursuant to chapter 288; and

(5) Be accompanied by a reinstatement fee in the amount of fifty dollars plus any delinquent fees, penalties, and charges that might have accrued.

2. If the secretary of state determines that the application contains the information and is accompanied by the fees required by subsection 1 of this section and that the information and fees are correct, the secretary of state shall cancel the certificate of dissolution and prepare a certificate of reinstatement that recites his or her determination and the effective date of reinstatement, file the original of the certificate, and serve a copy on the corporation as provided in section 351.380.

3. When the reinstatement is effective, it relates back to and takes effect as of the effective date of the administrative dissolution and the corporation resumes carrying on its business as if the administrative dissolution had never occurred.

4. In the event a corporation was administratively dissolved for failure to file an annual registration report, and the secretary of state determines that such failure was due to military service, as described in section 41.950, the secretary of state may determine to waive the requirements of subsection 1 of this section, including waiver of the reinstatement fee described in subdivision (5) of subsection 1 of this section, and shall, as required by subdivision (5) of subsection 1 of section 41.950, waive any penalties or charges as provided in subdivision (5) of subsection 1 of section 41.950. Upon making the determination that failure to file an annual registration report was due to military service, the secretary of state shall cancel the certificate of dissolution and prepare a certificate of reinstatement that recites his or her determination and the effective date of reinstatement, file the original of the certificate, and serve a copy on the corporation as provided in section 351.380. Nothing in this subsection shall be construed so as to waive the annual registration report fees due for the year or years in which no annual registration report was filed.

5. In the event the name was reissued prior to the time application for reinstatement was filed, the corporation applying for reinstatement may elect to reinstate using a new name that complies with the requirements of section 351.110, and that has been approved by appropriate action of the corporation for changing the name thereof.

(L. 1990 H.B. 1432, A.L. 1991 H.B. 219, A.L. 1994 H.B. 1095, A.L. 1995 H.B. 558, A.L. 1996 H.B. 1368, A.L. 2006 H.B. 1427 merged with S.B. 845)

(2009) Reinstatement of an administratively dissolved corporation under statute is retroactive to the date of the administrative dissolution. OHM Properties v. Centrec Care, Inc., 302 S.W.3d 170 (Mo.App. E.D.).



Section 351.492 Appeal from denial of reinstatement.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.492. Appeal from denial of reinstatement. — 1. If the secretary of state denies a corporation's application for reinstatement following administrative dissolution, he shall serve the corporation as provided in section 351.380 with a written notice that explains the reason or reasons for denial.

2. The corporation may appeal a denial of reinstatement as provided for in section 351.670.

(L. 1990 H.B. 1432)



Section 351.493 Penalties for violations by corporations or businesses.

Effective 01 Jan 2017, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.493. Penalties for violations by corporations or businesses. — If a corporation or other business is found guilty of violating section 566.203, 566.206, 566.209, 566.210, 566.211, 566.212*, 566.213*, or 566.215, in addition to the criminal penalties described in such sections and other remedies provided for by law, the court may:

(1) Order its dissolution or reorganization;

(2) Order the suspension or revocation of any license, permit, or prior approval granted to it by the state;

(3) Order the surrender of its charter if it is organized under Missouri law or the revocation of its certificate to conduct business in Missouri if it is not organized under Missouri law.

(L. 2006 H.B. 1698, et al., A.L. 2014 S.B. 491)

Transferred 2014; formerly 566.265; Effective 1-01-17

*Section 566.212 transferred to 566.211 and section 566.213 transferred to 566.210 by S.B. 491, 2014, effective 1-01-17.



Section 351.494 Grounds for judicial dissolution.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.494. Grounds for judicial dissolution. — The circuit court may dissolve a corporation:

(1) In a proceeding by the attorney general if it is established that:

(a) The corporation obtained its articles of incorporation through fraud; or

(b) The corporation has continued to exceed or abuse the authority conferred upon it by law;

(2) In a proceeding by a shareholder if it is established that:

(a) The directors are deadlocked in the management of the corporate affairs, the shareholders are unable to break the deadlock, and irreparable injury to the corporation is threatened or being suffered, or the business and affairs of the corporation can no longer be conducted to the advantage of the shareholders generally because of the deadlock;

(b) The directors or those in control of the corporation have acted, are acting, or will act in a manner that is illegal, oppressive, or fraudulent;

(c) The shareholders are deadlocked in voting power and have failed, for a period that includes at least two consecutive annual meeting dates, to elect successors to directors whose terms have expired; or

(d) The corporate assets are being misapplied or wasted;

(3) In a proceeding by a creditor if it is established that:

(a) The creditor's claim has been reduced to judgment, the execution on the judgment has been returned unsatisfied, and the corporation is insolvent; or

(b) The corporation has admitted in writing that the creditor's claim is due and owing and the corporation is insolvent; or

(4) In a proceeding by the corporation to have its voluntary dissolution continued under court supervision.

(L. 1990 H.B. 1432)



Section 351.496 Procedure for judicial dissolution.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.496. Procedure for judicial dissolution. — 1. Venue for a proceeding by the attorney general to dissolve a corporation lies in Cole County. Venue for a proceeding brought by any other party named in section 351.494 lies in the county where a corporation's principal office, or, if none in this state, its registered office, is or was last located.

2. It is not necessary to make shareholders parties to a proceeding to dissolve a corporation unless relief is sought against them individually.

3. A court in a proceeding brought to dissolve a corporation may issue injunctions, appoint a receiver or custodian pendente lite with all powers and duties the court directs, take other action required to preserve the corporate assets wherever located, and carry on the business of the corporation until a full hearing can be held.

(L. 1990 H.B. 1432)



Section 351.498 Receivership or custodianship.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.498. Receivership or custodianship. — 1. A court in a judicial proceeding brought to dissolve a corporation may appoint one or more receivers to wind up and liquidate, or one or more custodians to manage, the business and affairs of the corporation. The court shall hold a hearing, after notifying all parties to the proceeding and any interested persons designated by the court, before appointing a receiver or custodian. The court appointing a receiver or custodian has exclusive jurisdiction over the corporation and all of its property wherever located.

2. The court may appoint an individual or a domestic or foreign corporation, authorized to transact business in this state, as a receiver or custodian. The court may require the receiver or custodian to post bond, with or without sureties, in an amount the court directs.

3. The court shall describe the powers and duties of the receiver or custodian in its appointing order, which may be amended from time to time. Among other powers:

(1) The receiver may dispose of all or any part of the assets of the corporation wherever located, at a public or private sale, if authorized by the court; and may sue and defend in his own name as receiver of the corporation in all courts of this state;

(2) The custodian may exercise all of the powers of the corporation, through or in place of its board of directors or officers, to the extent necessary to manage the affairs of the corporation in the best interests of its shareholders and creditors.

4. The court during a receivership may redesignate the receiver a custodian, and during a custodianship may redesignate the custodian a receiver, if doing so is in the best interests of the corporation, its shareholders, and creditors.

5. The court from time to time during the receivership or custodianship may order compensation paid and expense disbursements or reimbursements made to the receiver or custodian and his counsel from the assets of the corporation or proceeds from the sale of the assets.

(L. 1990 H.B. 1432)



Section 351.502 Decree of dissolution.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.502. Decree of dissolution. — 1. If after a hearing the court determines that one or more grounds for judicial dissolution described in section 351.494 exist, it may enter a decree dissolving the corporation and specifying the effective date of the dissolution, and the clerk of the court shall deliver a certified copy of the decree to the secretary of state, who shall file it.

2. After entering the decree of dissolution, the court shall direct the winding up and liquidation of the corporation's business and affairs in accordance with section 351.476 and the notification of claimants in accordance with sections 351.478 and 351.482.

(L. 1990 H.B. 1432)



Section 351.504 Deposit with state treasurer.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.504. Deposit with state treasurer. — Assets of a dissolved corporation that should be transferred to a creditor, claimant, or shareholder of the corporation who cannot be found or who is not competent to receive them may be reduced to cash and deposited with the state treasurer for safekeeping. When the creditor, claimant, or shareholder furnishes satisfactory proof of entitlement to the amount deposited, the state treasurer or other appropriate state official shall pay him or his representative that amount.

(L. 1990 H.B. 1432)



Section 351.522 Request for termination — contents — fees.

Effective 29 May 1991, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.522. Request for termination — contents — fees. — 1. A dissolved corporation shall file a request for termination with the secretary of state's office when it has disposed of all claims filed against it pursuant to sections 351.478 and 351.482 and all remaining assets have been distributed to its shareholders. The request for termination shall state:

(1) The name of the corporation;

(2) The date of its dissolution;

(3) A statement that it has disposed of all claims filed against it pursuant to sections 351.478 and 351.482;

(4) A statement that all remaining assets have been distributed to its shareholders.

2. The filing fee for filing a request for termination is twenty dollars.

3. If the secretary of state finds that the request for termination conforms to law and the necessary fees have been paid, he shall issue a certificate of termination which will state that the corporation no longer exists and thus can not be recognized as a separate legal entity with rights and privileges. Upon the date of the issuance of the certificate of termination the corporation will cease existence and its name will be immediately available if not already available by subdivision (8) of subsection 2 of section 351.476.

(L. 1991 H.B. 219 § 1)

Effective 5-29-91



Section 351.526 Certain corporations, directors and officers as trustees.

Effective 28 Aug 1995

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.526. Certain corporations, directors and officers as trustees. — If the corporate rights and privileges of any corporation were forfeited prior to August 28, 1990, the directors and officers in office when the forfeiture occurred shall be the trustees of the corporation, and shall have full authority to wind up its business and affairs, sell and liquidate its property and assets, pay its debts and obligations, execute in its corporate name deeds and other instruments of transfer, and to distribute the net assets among the shareholders. The trustees as such may sue for and recover the debts and property due the corporation, describing it by its corporate name, and may be sued as such, and the trustees shall be jointly and severally responsible to the creditors and shareholders of the corporation to the extent of its property and effects that shall have come into their hands.

(L. 1995 S.B. 115)



Section 351.572 Authority to transact business required.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.572. Authority to transact business required. — 1. A foreign corporation may not transact business in this state until it obtains a certificate of authority from the secretary of state.

2. The following activities, among others, do not constitute transacting business within the meaning of subsection 1 of this section:

(1) Maintaining, defending, or settling any proceeding;

(2) Holding meetings of the board of directors or shareholders or carrying on other activities concerning internal corporate affairs;

(3) Maintaining bank accounts;

(4) Maintaining offices or agencies for the transfer, exchange, and registration of the corporation's own securities or maintaining trustees or depositories with respect to those securities;

(5) Creating or acquiring indebtedness, mortgages, and security interests in real or personal property;

(6) Securing or collecting debts or enforcing mortgages and security interests in property securing the debts;

(7) Conducting an isolated transaction that is completed within thirty days and that is not one in the course of repeated transactions of a like nature;

(8) Transacting business in interstate commerce.

3. The list of activities in subsection 2 of this section is not exhaustive.

(L. 1990 H.B. 1432)

CROSS REFERENCE:

Foreign registered limited liability partnership not deemed to be transacting business in this state under corporate laws, 347.163



Section 351.574 Consequences of transacting business without authority.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.574. Consequences of transacting business without authority. — 1. A foreign corporation transacting business in this state without a certificate of authority may not maintain a proceeding in any court in this state until it obtains a certificate of authority.

2. The successor to a foreign corporation that transacted business in this state without a certificate of authority and the assignee of a cause of action rising out of that business may not maintain a proceeding based on that cause of action in any court in this state until the foreign corporation or its successor obtains a certificate of authority.

3. A court may stay a proceeding commenced by a foreign corporation, its successor, or assignee until it determines whether the foreign corporation or its successor requires a certificate of authority. If it so determines, the court may further stay the proceeding until the foreign corporation or its successor obtains the certificate.

4. Every foreign corporation now doing business in or which may hereafter do business in this state without a certificate of authority shall be subject to a fine of not less than one thousand dollars to be recovered before any court of competent jurisdiction; and it is hereby made the duty of the secretary of state immediately after August first, of each year, and as often thereafter as he may be advised that corporations are doing business in contravention of sections 351.572 to 351.604, to report the fact to the prosecuting attorney of any city or county in which the corporation is doing business, and the prosecuting attorney shall, as soon thereafter as is practicable, institute proceedings to recover the fine herein provided for, which shall go into the school moneys fund as provided by law; in addition to which penalty, no foreign corporation, failing to comply with this chapter, can maintain any suit or action, either legal or equitable, in any of the courts of this state, upon any demand, whether arising out of contract or* tort, while the requirements of sections 351.572 to 351.604 have not been complied with.

5. Notwithstanding subsections 1 and 2 of this section, the failure of a foreign corporation to obtain a certificate of authority does not impair the validity of its corporate acts or prevent it from defending any proceeding in this state.

(L. 1990 H.B. 1432)

*Word "of" appears in original rolls.



Section 351.576 Application for certificate of authority.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.576. Application for certificate of authority. — 1. A foreign corporation may apply for a certificate of authority to transact business in this state by delivering an application to the secretary of state for filing. The application must set forth:

(1) The name of the foreign corporation or, if its name is unavailable for use in this state, a corporate name that satisfies the requirements of section 351.584;

(2) The name of the state or country under whose law it is incorporated;

(3) Its date of incorporation and period of duration;

(4) The street address of its principal office;

(5) The address of its registered office in this state and the name of its registered agent at that office;

(6) The names and usual business addresses of its current directors and officers; and

(7) Such other information as the secretary of state shall determine is necessary to calculate any fees or taxes associated with the issuance of a certificate of authority under section 351.572.

2. The foreign corporation shall deliver with the completed application a certificate of existence, or a document of similar import, duly authenticated by the secretary of state or other official having custody of corporate records in the state or country under whose law it is incorporated. Such corporation shall be required to pay into the state treasury a fee of one hundred fifty dollars for issuing the certificate of authority to do business in this state.

(L. 1990 H.B. 1432)



Section 351.578 Amended certificate of authority.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.578. Amended certificate of authority. — 1. A foreign corporation authorized to transact business in this state shall obtain an amended certificate of authority from the secretary of state if it changes:

(1) Its corporate name;

(2) The period of its duration; or

(3) The state or country of its incorporation.

2. The requirements of section 351.576 for obtaining an original certificate of authority apply to obtaining an amended certificate under this section.

(L. 1990 H.B. 1432)



Section 351.582 Effect of certificate of authority.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.582. Effect of certificate of authority. — 1. A certificate of authority authorizes the foreign corporation to which it is issued to transact business in this state subject, however, to the right of the state to revoke the certificate as provided in this chapter.

2. A foreign corporation with a valid certificate of authority has the same but no greater rights and has the same but no greater privileges as, and except as otherwise provided by this chapter, is subject to the same duties, restrictions, penalties, and liabilities now or later imposed on, a domestic corporation of like character.

3. This chapter does not authorize this state to regulate the organization or internal affairs of a foreign corporation authorized to transact business in this state.

(L. 1990 H.B. 1432)



Section 351.584 Corporate name of foreign corporation.

Effective 01 Dec 1993, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.584. Corporate name of foreign corporation. — 1. If the corporate name of a foreign corporation does not satisfy the requirements of section 351.110, the foreign corporation to obtain or maintain a certificate of authority to transact business in this state:

(1) May add the word "corporation", "incorporated", "company", or "limited", or the abbreviation "corp.", "inc.", "co.", or "ltd." to its corporate name for use in this state; or

(2) May use a fictitious name to transact business in this state if its real name is unavailable and it delivers to the secretary of state for filing a copy of the resolution of its board of directors, certified by its secretary, adopting the fictitious name and such name satisfies the requirements of section 351.110.

2. Except as authorized by subsections 3 and 4 of this section, the corporate name, including a fictitious name, of a foreign corporation shall be distinguishable from:

(1) The corporate name of a corporation incorporated or authorized to transact business in this state;

(2) A corporate name reserved or registered under section 351.115;

(3) The fictitious name of another foreign corporation authorized to transact business in this state;

(4) The corporate name of a not-for-profit corporation incorporated or authorized to transact business in this state;

(5) The partnership name of a limited partnership or limited liability company formed pursuant to chapter 347 and chapter 359;

(6) A partnership name reserved or registered under chapter 359;

(7) The partnership name of a foreign limited partnership or foreign limited liability company authorized to transact business in this state or registered pursuant to the provisions of chapter 347 and chapter 359.

3. A foreign corporation may apply to the secretary of state for authorization to use in this state the name of another corporation, incorporated or authorized to transact business in this state, that is not distinguishable upon his records from the name applied for. The secretary of state shall authorize use of the name applied for if:

(1) The other corporation consents to the use in writing and submits an undertaking in form satisfactory to the secretary of state to change its name to a name that is distinguishable upon the records of the secretary of state from the name of the applying corporation; or

(2) The applicant delivers to the secretary of state a certified copy of a final judgment of a court of competent jurisdiction establishing the applicant's right to use the name applied for in this state.

4. A foreign corporation may use in this state the name, including the fictitious name, of another domestic or foreign corporation that is used in this state if the other corporation is incorporated or authorized to transact business in this state, and the foreign corporation:

(1) Has merged with the other corporation;

(2) Has been formed by reorganization of the other corporation; or

(3) Has acquired all or substantially all of the assets, including the corporate name, of the other corporation.

5. If a foreign corporation authorized to transact business in this state changes its corporate name to one that does not satisfy the requirements of section 351.110, it may not transact business in this state under the changed name until it adopts a name satisfying the requirements of section 351.110 and obtains an amended certificate of authority under section 351.578.

(L. 1990 H.B. 1432, A.L. 1993 S.B. 66 & 20)

Effective 12-01-93



Section 351.586 Registered office and agent of foreign corporation.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.586. Registered office and agent of foreign corporation. — Each foreign corporation authorized to transact business in this state shall continuously maintain in this state:

(1) A registered office that may be the same as any of its places of business; and

(2) A registered agent, who may be:

(a) An individual who resides in this state and whose business office is identical with the registered office;

(b) A domestic corporation or not-for-profit domestic corporation whose business office is identical with the registered office; or

(c) A foreign corporation or foreign not-for-profit corporation authorized to transact business in this state whose business office is identical with the registered office.

(L. 1990 H.B. 1432)



Section 351.588 Change of registered office of agent of foreign corporation.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.588. Change of registered office of agent of foreign corporation. — 1. A foreign corporation authorized to transact business in this state may change its registered office or registered agent by delivering to the secretary of state for filing a statement of change that sets forth:

(1) Its name;

(2) The street address of its current registered office;

(3) If the current registered office is to be changed, the street address of its new registered office;

(4) The name of its current registered agent;

(5) If the current registered agent is to be changed, the name of its new registered agent and the new agent's written consent, either on the statement or attached to it, to the appointment; and

(6) That after the change or changes are made, the street addresses of its registered office and the business office of its registered agent will be identical.

2. If a registered agent changes the street address of his business office, he may change the street address of the registered office of any foreign corporation for which he is the registered agent by notifying the corporation in writing of the change and signing, either manually or in facsimile, and delivering to the secretary of state for filing a statement of change that complies with the requirements of subsection 1 of this section and recites that the corporation has been notified of the change.

(L. 1990 H.B. 1432)



Section 351.592 Resignation of registered agent of foreign corporation.

Effective 28 Aug 2009

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.592. Resignation of registered agent of foreign corporation. — 1. The registered agent of a foreign corporation may resign his agency appointment by signing and delivering to the secretary of state for filing the original and two exact or conformed copies of a statement of resignation. The statement of resignation may include a statement that the registered office is also discontinued.

2. After filing the statement, the secretary of state shall attach the filing receipt to one copy, and mail the copy and receipt to the registered office if not discontinued. The secretary of state shall mail the other copy to the foreign corporation at its principal office address shown in its most recent corporate registration report.

3. The agency appointment is terminated, and the registered office discontinued if so provided, on the thirty-first day after the date on which the statement was filed.

(L. 1990 H.B. 1432, A.L. 2009 H.B. 481)



Section 351.594 Service on foreign corporation.

Effective 28 Aug 2009

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.594. Service on foreign corporation. — 1. The registered agent of a foreign corporation authorized to transact business in this state is the corporation's agent for service of process, notice, or demand required or permitted by law to be served on the foreign corporation.

2. A foreign corporation may be served by registered or certified mail, return receipt requested, addressed to the secretary of the foreign corporation at its principal office shown in its application for a certificate of authority or in its most recent corporate registration report, if the foreign corporation:

(1) Has no registered agent or its registered agent cannot with reasonable diligence be served;

(2) Has withdrawn from transacting business in this state as provided in section 351.596; or

(3) Has had its certificate of authority revoked under section 351.602.

­­

­

3. Service is perfected as provided in subsection 2 of this section at the earliest of:

(1) The date the foreign corporation receives the mail;

(2) The date shown on the return receipt, if signed on behalf of the foreign corporation; or

(3) Five days after its deposit in the United States mail, as evidenced by the postmark, if mailed postpaid and correctly addressed.

4. This section does not prescribe the only means, or necessarily the required means, of serving a foreign corporation.

(L. 1990 H.B. 1432, A.L. 2009 H.B. 481)

(2017) Section does not provide an independent basis for broadening Missouri's personal jurisdiction to include suits unrelated to the foreign corporation's forum activities in the absence of other bases for general jurisdiction. Norfolk Southern Railway v. Dolan, 512 S.W.3d 41 (Mo.).



Section 351.596 Withdrawal of foreign corporation, procedure.

Effective 28 Aug 1998

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.596. Withdrawal of foreign corporation, procedure. — 1. A foreign corporation authorized to transact business in this state may not withdraw from this state until it obtains a certificate of withdrawal from the secretary of state.

2. A foreign corporation authorized to transact business in this state may apply for a certificate of withdrawal by delivering an application to the secretary of state for filing. The application must set forth:

(1) The name of the foreign corporation and the name of the state or country under whose law it is incorporated;

(2) That it is not transacting business in this state, and that it surrenders its authority to transact business in this state or that it will not be transacting business in this state because of a merger or dissolution and that it surrenders its authority to transact business in this state on a certain delayed effective date as provided for in subsection 2 of section 351.048;

(3) That it revokes the authority of its registered agent to accept service on its behalf and appoints the secretary of state as its agent for service of process in any proceeding based on a cause of action arising during the time it was authorized to transact business in this state;

(4) A mailing address to which the secretary of state may mail a copy of any process served on him pursuant to subdivision (3) of this subsection; and

(5) A commitment to notify the secretary of state for a period of five years after the effective date of the withdrawal of any change in its mailing address.

3. After the withdrawal of the corporation is effective, service of process on the secretary of state pursuant to this section is service on the foreign corporation. Upon receipt of process, the secretary of state shall mail a copy of the process to the foreign corporation at the mailing address set forth pursuant to subsection 2 of this section.

(L. 1990 H.B. 1432, A.L. 1991 H.B. 219, A.L. 1998 S.B. 680)



Section 351.598 Revocation.

Effective 28 Aug 2009

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.598. Revocation. — The secretary of state may commence a proceeding pursuant to section 351.602 to revoke the certificate of a foreign corporation authorized to transact business in this state if:

(1) The foreign corporation does not deliver its corporate registration report to the secretary of state within thirty days after it is due;

(2) The foreign corporation fails to pay any final assessment of Missouri corporation franchise tax, as provided in chapter 147, and the director of revenue has notified the secretary of state of such failure;

(3) The foreign corporation is without a registered agent or registered office in this state for thirty days or more;

(4) The foreign corporation does not inform the secretary of state pursuant to section 351.588 or 351.592 that its registered agent or registered office has changed, that its registered agent has resigned, or that its registered office has been discontinued within thirty days of the change, resignation, or discontinuance;

(5) An incorporator, director, officer, or agent of the foreign corporation signed a document the person knew was false in any material respect with intent that the document be delivered to the secretary of state for filing;

(6) The secretary of state receives a duly authenticated certificate from an official having custody of corporate records in the state or country under whose law the foreign corporation is incorporated stating that it has been dissolved or has disappeared as the result of a merger;

(7) The foreign corporation fails to pay any final assessment of employer withholding tax, as provided in sections 143.191 to 143.265, and the director of revenue has notified the secretary of state of such failure; or

(8) The foreign corporation fails to pay any final assessment of sales and use taxes, as provided in chapter 144, and the director of revenue has notified the secretary of state of such failure.

(L. 1990 H.B. 1432, A.L. 1991 H.B. 219, A.L. 1999 H.B. 516, A.L. 2009 H.B. 481)



Section 351.602 Procedure and effect of revocation.

Effective 28 Aug 2009

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.602. Procedure and effect of revocation. — 1. If the secretary of state determines that one or more grounds exist under section 351.598 for revocation of a certificate of authority, he shall serve the foreign corporation with written notice of his determination as provided in section 351.594.

2. If the foreign corporation does not correct each ground for revocation or demonstrate to the reasonable satisfaction of the secretary of state that each ground determined by the secretary of state does not exist within sixty days after service of the notice is perfected under section 351.594, the secretary of state may revoke the foreign corporation's certificate of authority by signing a certificate of revocation that recites the ground or grounds for revocation and its effective date. The secretary of state shall file the original of the certificate and serve a copy on the foreign corporation as provided in section 351.594.

3. The authority of a foreign corporation to transact business in this state ceases on the date shown on the certificate revoking its certificate of authority.

4. The secretary of state's revocation of a foreign corporation's certificate of authority appoints the secretary of state the foreign corporation's agent for service of process in any proceeding based on a cause of action which arose during the time the foreign corporation was authorized to transact business in this state. Service of process on the secretary of state under this subsection is service on the foreign corporation. Upon receipt of process, the secretary of state shall mail a copy of the process to the secretary of the foreign corporation at its principal office shown in its most recent corporate registration report or in any subsequent communication received from the corporation specifically advising the secretary of state of the current mailing address of its principal office, or, if none are on file, in its application for a certificate of authority.

5. Revocation of a foreign corporation's certificate of authority does not terminate the authority of the registered agent of the corporation.

(L. 1990 H.B. 1432, A.L. 2009 H.B. 481)



Section 351.604 Reinstatement of revoked certificate — appeal of revocation.

Effective 09 Jul 1998, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.604. Reinstatement of revoked certificate — appeal of revocation. — 1. A foreign corporation may apply to the secretary of state for reinstatement. The application shall:

(1) Recite the name of the corporation and the effective date of its administrative revocation;

(2) State that the ground or grounds for revocation either did not exist or have been eliminated;

(3) State that the corporation's name satisfies the requirements of section 351.110;

(4) Contain a certificate from the department of revenue reciting that all taxes owed by the corporation have been paid or a tax payback plan has been arranged with the department of revenue; and

(5) Contain a reinstatement fee in the amount of fifty dollars plus any delinquent fees, penalties and charges that might have accrued.

2. If the secretary of state determines that the application contains the information and fees required by subsection 1 of this section and that the information and fees are correct, he shall cancel the certificate of revocation and prepare a certificate of reinstatement that recites his determination and the effective date of reinstatement, file the original of the certificate, and give notice to the corporation.

3. A foreign corporation may appeal the secretary of state's revocation of its certificate of authority as provided under section 351.670. The foreign corporation appeals by petitioning the court to set aside the revocation and attaching to the petition copies of its certificate of authority and the secretary of state's certificate of revocation.

4. The court may summarily order the secretary of state to reinstate the certificate of authority or may take any other action the court considers appropriate.

5. The court's final decision may be appealed as in other civil proceedings.

(L. 1990 H.B. 1432, A.L. 1991 H.B. 219, A.L. 1998 H.B. 1216 merged with S.B. 844)

Effective 7-09-98



Section 351.606 Statutory merger, foreign corporation, filing required.

Effective 29 May 1991, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.606. Statutory merger, foreign corporation, filing required. — Whenever a foreign corporation authorized to transact business in this state is a party to a statutory merger with any other foreign corporation as permitted by the laws of the state or* country under which it is organized, and such corporation is the surviving corporation, it shall file with the secretary of state a certificate showing the effective date of the merger issued by the proper officer of the state or country of the surviving corporation. It shall not be necessary for the corporation to procure either a new or an amended certificate of authority to transact business in this state unless the corporate name, corporate duration or the state of incorporation has changed.

(L. 1991 H.B. 219 § 2)

Effective 5-29-91

*Word "of" appears in original rolls.



Section 351.608 No prior approval by state agency necessary for acquisition of stocks and bonds by foreign corporations, when.

Effective 01 Jul 2001, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.608. No prior approval by state agency necessary for acquisition of stocks and bonds by foreign corporations, when. — Notwithstanding any provision of law to the contrary in this or any other chapter, no foreign corporation doing business in this state shall be required to obtain prior approval of any state agency to acquire, directly or indirectly, the stock or bonds of another foreign corporation incorporated for, or engaged in, the same or a similar business which does not conduct business in this state. Nothing herein shall be construed to limit or impair any state agency from exercising any lawful authority as may be necessary to protect the interests of the public in this state with respect to any such acquisition. This provision is enacted in part to clarify and specify the law existing prior to August 28, 2001.

(L. 2001 S.B. 288)

Effective 7-01-01



Section 351.609 Records possessed by corporations providing certain services to the public, definitions — applicability of section — records provided under subpoena or warrant — accelerated or extended time for production of records — motion to quash — authenticity verified — Missouri corporations — no cause of action, when.

Effective 05 Jun 2006, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.609. Records possessed by corporations providing certain services to the public, definitions — applicability of section — records provided under subpoena or warrant — accelerated or extended time for production of records — motion to quash — authenticity verified — Missouri corporations — no cause of action, when. — 1. For the purposes of this section, the following terms shall mean:

(1) "Adverse result", danger to the life or physical safety of an individual, a flight from prosecution, the destruction of or tampering with evidence, the intimidation of potential witnesses, or serious jeopardy to an investigation or undue delay of a trial that occurs as a result of the notification of a subpoena or search warrant;

(2) "Electronic communication services" and "remote computing services", the same meaning as provided by the Electronic Communications Privacy Act in Chapter 121 (commencing with Section 2701) of Part I of Title 18 of the United States Code Annotated, as amended. This section shall not apply to corporations that do not provide electronic communication services or remote computing services to the general public;

(3) "Foreign corporation", the same meaning as defined in section 351.015, and in addition, those corporations organized under the laws of the United States government;

(4) "Missouri corporation", any corporation governed by the general and business corporation law of Missouri under the provisions of this chapter that files its articles of incorporation with the Missouri secretary of state and is issued a certificate of incorporation under section 351.060;

(5) "Properly served", a subpoena or search warrant that has been delivered by hand, or in a manner reasonably allowing for proof of delivery by United States mail, overnight delivery service, or facsimile to any officer of a foreign corporation or its general manager in this state, or if the corporation is a bank to a cashier or an assistant cashier, or to any natural person designated by the foreign corporation as an agent for the service of process, or any person named in the latest certificate of the corporate agent if the corporation has designated such a corporate agent. A copy of the statement and designation, or a copy of the latest statement filed and certified by the secretary of state is sufficient evidence of the appointment of an agent for the service of process.

2. The provisions of this section shall apply to any subpoena or search warrant issued to search for records that are in the actual or constructive possession of a foreign corporation that provides electronic communication services or remote computing services to the general public, where those records would reveal the identity of the customers using the service, data stored by, or on behalf of, the customer, the customer's usage of those services, the recipient or destination of communications sent to or from those customers, or the content of those communications.

3. When properly served with a subpoena or search warrant issued by a Missouri court, a foreign corporation shall provide to the peace officer to whom the subpoena or search warrant was issued all records sought under the subpoena or search warrant within five business days of receipt, including any records maintained or located outside the state.

4. Where the peace officer to whom a subpoena or search warrant was issued makes a showing and the issuing judge finds that failure to produce records within five business days will cause an adverse result, the subpoena or search warrant may require production of records within less than five business days. A court may reasonably extend the time required for production of the records upon finding that the foreign corporation has shown good cause for that extension and that an extension of time would not cause an adverse result.

5. A foreign corporation seeking to quash the subpoena or search warrant shall seek relief from the court that issued the subpoena or search warrant within the time required for production of records under this section. The issuing court shall hear and decide that motion no later than five court days after the motion is filed.

6. The foreign corporation shall verify the authenticity of records that it produces by providing a verified affidavit. Such records shall be admissible as evidence.

7. A Missouri corporation that provides electronic communication services or remote computing services to the general public, when served with a subpoena or search warrant issued by another state to produce records that reveal the identity of the customers using those services, data stored by, or on behalf of, the customer, the customer's usage of those services, the recipient or destination of communications sent to or from those customers, or the content of those communications, shall produce those records as if the subpoena or search warrant was issued by a court of this state.

8. No cause of action shall lie against any foreign corporation or Missouri corporation subject to this section, its officers, employees, agents, or other specified persons for providing records, information, facilities, or assistance in accordance with the terms of a subpoena or search warrant subject to this section.

(L. 2006 H.B. 1698, et al.)

Effective 6-05-06



Section 351.655 Waiver of notice equivalent to giving of notice.

Effective 28 Aug 1943

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.655. Waiver of notice equivalent to giving of notice. — Whenever any notice whatever is required to be given under the provisions of this chapter or under the provisions of the articles of incorporation or bylaws of any corporation, a waiver thereof in writing signed by the person or persons entitled to such notice, whether before or after the time stated therein, shall be deemed equivalent to the giving of such notice.

(L. 1943 p. 410 § 167)



Section 351.657 Abstract of corporate or registration record, fee — certification by secretary of state, fee — no fees, who — public inspection authorized — information by telephone, what given.

Effective 28 Aug 2004

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.657. Abstract of corporate or registration record, fee — certification by secretary of state, fee — no fees, who — public inspection authorized — information by telephone, what given. — 1. The secretary of state shall, upon receipt of a written or electronic request and a fee of five dollars, furnish to the person or governmental agency so requesting an abstract of the corporate or registration record of any business entity registered in the secretary of state's office. Such abstract shall be in concise form and may contain the information contained in one or more annual corporation registration reports or any other document filed by the corporation. The abstract shall contain:

(1) The name of the business entity;

(2) The principal place of business, if known;

(3) The registered agent and registered office; and

(4) The current status of the business entity.

2. The secretary of state shall certify an abstract of such record upon written request therefor. The fee for such certification shall be five dollars in addition to the fee required for furnishing an abstract record as provided in subsection 1 of this section. The certification shall be made under the seal of the office of the secretary of state.

3. The secretary of state shall also, in accordance with rules promulgated by him, make available for public inspection and copying during regular office hours all papers filed in the office of secretary of state relative to any corporation or business concern the filings of which are administered by him.

4. No fee as herein provided shall apply to any agency or department of the state of Missouri.

5. The secretary of state shall furnish without charge information over the phone concerning corporate status, registered agent and incorporation date and withdrawal date only of any corporation licensed to do business in this state.

6. The secretary of state may in his discretion make a preclearance examination and report upon any document proposed to be filed with the secretary of state, and may charge a fee therefor not in excess of fifty dollars.

7. After initial incorporation the secretary of state may at his discretion permit the filing of any certificate or other paper without first requiring payment of the fees required by any provision of this chapter.

(L. 1969 H.B. 422, A.L. 1975 S.B. 14, A.L. 1978 S.B. 755, A.L. 1986 H.B. 1436, A.L. 2004 H.B. 1664)



Section 351.658 Fees for corporate filings with secretary of state.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.658. Fees for corporate filings with secretary of state. — Except as otherwise provided in this chapter, the secretary of state shall charge and collect for:

(1) Filing application for reservation of a corporate name, twenty dollars;

(2) Filing amendment to articles of incorporation or certificate of authority and issuing a certificate of amendment or amended certificate of authority, twenty dollars;

(3) Filing articles of merger or consolidation, twenty-five dollars plus five dollars for each merging or consolidating Missouri corporation or foreign corporation authorized to do business in Missouri over two in number;

(4) Filing articles of dissolution, twenty dollars; filing articles of liquidation, twenty dollars;

(5) Filing of revocation of articles of dissolution, twenty dollars;

(6) Filing of restated articles of incorporation, twenty dollars;

(7) Filing an application for withdrawal of a foreign corporation and issuing a certificate of withdrawal, twenty dollars;

(8) Filing statement of change of address of registered office or change of registered agent, or both, five dollars;

(9) Filing resignation of registered agent, five dollars;

(10) Certified copy of corporate record, in a written format fifty cents per page plus five dollars for certification, or in an electronic format five dollars for certification and copies;

(11) Furnishing certificate of corporate existence, five dollars;

(12) Furnishing certificate—others, twenty dollars;

(13) Filing evidence of merger by a foreign corporation, twenty dollars plus one dollar for each additional foreign corporation authorized to do business in Missouri over two;

(14) Filing evidence of dissolution by a foreign corporation, twenty dollars;

(15) Filing certificate of conversion to a corporation under section 351.408, fifty-three dollars;

(16) Filing certificate of conversion from a corporation under section 351.409, fifty dollars.

(L. 1978 S.B. 755, A.L. 1986 H.B. 1436, A.L. 2004 H.B. 1664, A.L. 2011 S.B. 366)



Section 351.660 Power and authority of secretary of state.

Effective 28 Aug 1943

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.660. Power and authority of secretary of state. — In addition to the power and authority heretofore expressly given the secretary of state by this chapter the secretary of state also shall have such further power and authority as is reasonably necessary to enable him to administer this chapter efficiently and to perform the duties therein imposed upon him.

(L. 1943 p. 410 § 170)



Section 351.665 Secretary of state may examine books and records — penalty for disclosing information.

Effective 28 Aug 1943

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.665. Secretary of state may examine books and records — penalty for disclosing information. — The secretary of state and supervisor of corporation registration shall have power to examine the books and records of any corporation to which this chapter applies, and it shall be the duty of any officer or agent of such corporation to produce such books and records for examination, on demand of the secretary of state or supervisor of corporation registration; provided, that no person shall be subject to any criminal prosecution on account of any matter or thing which may be disclosed by the examination of any corporation books, or records, which he may produce or exhibit for examination as herein required; or on account of any matter or thing concerning which he may make any voluntary and truthful statement in writing to the secretary of state, or supervisor of corporation registration. All facts obtained in the examination of the books and records of any corporation, or through voluntary sworn statement of any officer, agent, or employee of any corporation, shall be treated as confidential, except insofar as official duty may require the disclosure of same; or when such facts are material to any issue in any legal proceeding in which the secretary of state or supervisor of corporation registration may be called as a witness, and, if the secretary of state or supervisor of corporation registration shall, except as herein provided, disclose any information relative to the private accounts, affairs, and transactions of any such corporation, he shall be deemed guilty of, and punished as for, a misdemeanor. The statements as to assets and liabilities in this chapter required shall, when filed with the secretary of state, be treated as confidential and he shall not disclose any information in such statement contained, except to a stockholder furnishing satisfactory proof of his ownership of stock in the corporation concerning whose statement he seeks information or upon the order of court when the contents of such statement as to assets and liabilities are material to any issue in any action, civil or criminal, pending in the court making the order, or to the attorney general when required by him in the discharge of his official duties.

(RSMo 1939 § 5095, A.L. 1943 p. 410 § 121)

Prior revisions: 1929 § 4623; 1919 § 9817



Section 351.670 Disapproval of articles of incorporation, amendment, merger — forfeiture of certificate of authority — review.

Effective 28 Aug 1943

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.670. Disapproval of articles of incorporation, amendment, merger — forfeiture of certificate of authority — review. — If the secretary of state shall fail to approve any articles of incorporation, amendment, merger, consolidation or dissolution, or any other document required by this chapter to be approved by the secretary of state, before the same shall be filed in his office, he shall within ten days after the delivery thereof to him give written notice of his disapproval to the person or corporation, domestic or foreign, delivering the same, specifying the reasons therefor. From such disapproval such person or corporation may appeal to the circuit court of the county in which the registered office of such corporation is or is proposed to be situated by filing with the clerk of such court a petition setting forth a copy of the articles or other documents sought to be filed and a copy of the written disapproval thereof by the secretary of state, such petition to be filed within thirty days after notice of such disapproval shall have been given, and the matter shall be tried de novo by the court, and the court shall either sustain the action of the secretary of state or direct him to take such action as the court may deem proper. If the secretary of state shall forfeit the certificate of authority to transact business in this state of any foreign corporation pursuant to the provisions of this chapter, such foreign corporation may likewise appeal to the circuit court of the county where the registered office of such corporation in this state is situated by filing with the clerk of such court a petition setting forth a copy of its certificate of authority to transact business in this state and a copy of the notice of forfeiture given by the secretary of state, such petition to be filed within thirty days after notice of said forfeiture shall have been given by said secretary of state, and the matter shall be tried de novo by the court, and the court shall either sustain the action of the secretary of state or direct him to take such action as the court may deem proper. An appeal from the circuit court in such a case shall be allowed as in civil action.

(L. 1943 p. 410 § 169)



Section 351.675 Fees paid to director of revenue.

Effective 28 Aug 1945

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.675. Fees paid to director of revenue. — All fees required to be paid to the state shall be remitted to the director of revenue.

(RSMo 1939 § 5110, A.L. 1943 p. 410 § 132, A.L. 1945 p. 711)

Prior revisions: 1929 § 4638; 1919 § 9832



Section 351.680 Deposit of registration moneys.

Effective 28 Aug 1949

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.680. Deposit of registration moneys. — The moneys arising from registration fees under this law shall be deposited in the state treasury to the credit of the ordinary revenue fund.

(RSMo 1939 § 5107, A.L. 1943 p. 410 § 130, A. 1949 H.B. 2079)

Prior revisions: 1929 § 4635; 1919 § 9829



Section 351.685 Administrative personnel — compensation.

Effective 28 Aug 1980

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.685. Administrative personnel — compensation. — 1. The secretary of state is hereby empowered to employ a registration clerk, and such clerical help during the months of June, July, August and September, of each year, as are necessary to administer this law, and some suitable person, who is an attorney at law, as supervisor of corporation registration, who shall, under the direction of the secretary of state, aid in the supervision of the registration of corporations.

2. The salary of the supervisor of corporation registration and corporation attorneys and clerks shall be paid on warrants drawn upon the ordinary revenues of the state, and all traveling expenses of the secretary of state, or the supervisor of corporation registration, shall be paid from the same source.

3. All attorneys employed pursuant to the provisions of this section shall be duly licensed under the laws of this state.

(RSMo 1939 § 5106, A.L. 1943 p. 410 § 129, A.L. 1945 p. 696, A. 1949 H.B. 2079, A.L. 1959 H.B. 103, A.L. 1980 H.B. 1266)

Prior revisions: 1929 § 4634; 1919 § 9828



Section 351.690 Applicability of chapter to certain corporations.

Effective 28 Aug 2009

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.690. Applicability of chapter to certain corporations. — The provisions of this chapter shall be applicable to existing corporations and corporations not formed pursuant to this chapter as follows:

(1) Those provisions of this chapter requiring reports, registration statements and the payment of taxes and fees shall be applicable, to the same extent and with the same effect, to all existing corporations, domestic and foreign, which were required to make such reports and registration statements and to pay such taxes and fees, prior to November 21, 1943;

(2) The provisions of this chapter shall be applicable to banks, trust companies and safe deposit companies when such provisions relating to the internal affairs of a corporation supplement the existing provisions of chapter 362, or when the provisions of chapter 362 do not deal with a matter involving the internal affairs of a corporation organized pursuant to the provisions of chapter 362 as well as those provisions mentioned in subdivision (1) of this section, to the extent applicable. For the purposes of this chapter, the "internal affairs of a corporation" shall include, but not be limited to, matters of corporate governance, director and officer liability, and financial structure;

(3) No provisions of this chapter, other than those mentioned in subdivision (1) of this section, and then only to the extent required by the statutes pursuant to which they are incorporated, or other than the provisions of section 351.347, or section 351.355, shall be applicable to insurance companies, savings and loan associations, corporations formed for benevolent, religious, scientific or educational purposes, and nonprofit corporations;

(4) Only those provisions of this chapter which supplement the existing laws applicable to railroad corporations, union stations, cooperative companies for profit, credit unions, street railroads, telegraph and telephone companies, booming and rafting companies, urban redevelopment corporations, professional corporations, development finance corporations, and loan and investment companies, and which are not inconsistent with, or in conflict with the purposes of, or are not in derogation or limitation of, such existing laws, shall be applicable to the type of corporations mentioned above in this subdivision; and without limiting the generality of the foregoing, those provisions of this chapter which permit the issuance of shares without par value and the amendment of articles of incorporation for such purpose shall be applicable to railroad corporations, union stations, street railroads, telegraph and telephone companies, and booming and rafting companies, professional corporations, development finance corporations, and loan and investment companies, and those provisions of this chapter mentioned in subdivisions (1) and (2) of this section will apply to all corporations mentioned in this subdivision; except that, the corporate registration report and fee of a professional corporation pursuant to section 356.211 shall suffice in lieu of the corporate registration report and fee required of a business corporation;

(5) All of the provisions of this chapter to the extent provided shall apply to all other corporations existing pursuant to general laws of this state enacted prior to November 21, 1943, and not specifically mentioned in subdivisions (1), (2) and (3) of this section.

(L. 1943 p. 410 § 171, A.L. 1945 p. 696, A.L. 1972 H.B. 1149, A.L. 1975 S.B. 14, A.L. 1986 H.B. 1230, A.L. 1987 H.B. 349, A.L. 1990 H.B. 1361, A.L. 2000 S.B. 896, A.L. 2009 H.B. 481)



Section 351.695 Law not to affect rights, privileges, immunities and franchises, suits pending, under provisions of prior laws.

Effective 28 Aug 1943

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.695. Law not to affect rights, privileges, immunities and franchises, suits pending, under provisions of prior laws. — All rights, privileges, immunities and franchises vested or accrued under the provisions of any law in force prior to the enactment of this chapter, and all pending suits and rights of action conferred shall not be impaired, diminished or affected hereby, or by the repeal of any such prior laws. Any liability or penalty incurred under prior laws prior to the repeal thereof shall not be impaired, diminished or affected hereby. All acts and laws not expressly repealed hereby shall continue in full force and effect.

(L. 1943 p. 410 § 174)



Section 351.700 Powers of general assembly.

Effective 28 Aug 1943

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.700. Powers of general assembly. — The general assembly shall at all times have power to prescribe such regulations, provisions and limitations as it may deem advisable, which regulations, provisions and limitations shall be binding upon any and all corporations, domestic or foreign, subject to the provisions of this chapter, and the general assembly shall have power to amend, repeal or modify this chapter at pleasure; provided, however, that the repeal of this chapter shall not affect any right accrued or established or any liability or penalty incurred under the provisions of such law prior to the repeal thereof.

(L. 1943 p. 410 § 175)



Section 351.705 No exemption from antitrust law.

Effective 28 Aug 1943

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.705. No exemption from antitrust law. — That nothing in this law contained shall be held to exempt any corporation from any of the fines and penalties prescribed by chapter 416 relating to pools, trusts, conspiracies and discriminations.

(RSMo 1939 § 5111, A.L. 1943 p. 410 § 133)

Prior revisions: 1929 § 4639; 1919 § 9833



Section 351.710 Penalty for refusal to exhibit books and records.

Effective 28 Aug 1943

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.710. Penalty for refusal to exhibit books and records. — If any officer, or agent, of any such corporation shall refuse the demand of the secretary of state, or supervisor of corporations, to exhibit the books and records of such corporation for examination, he, or they, shall be deemed guilty of a misdemeanor and upon conviction thereof punished as in this chapter provided.

(RSMo 1939 § 5104, A.L. 1943 p. 410 § 127)

Prior revisions: 1929 § 4632; 1919 § 9826



Section 351.713 Penalty for signing false documents.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.713. Penalty for signing false documents. — 1. A person commits an offense if he signs a document provided for in this chapter which he knows is false in any material respect with intent that the document be delivered to the secretary of state for filing.

2. A violation of this section is a class A misdemeanor.

(L. 1990 H.B. 1432)



Section 351.715 Penalty for violations.

Effective 28 Aug 1943

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.715. Penalty for violations. — For violation of any provisions of this chapter for which no other penalty is provided, the person violating shall be deemed guilty of a misdemeanor and upon conviction punished as provided in section 351.720.

(RSMo 1939 § 5109, A.L. 1943 p. 410 § 131)

Prior revisions: 1929 § 4637; 1919 § 9831



Section 351.720 Punishment when convicted of misdemeanor.

Effective 28 Aug 1943

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.720. Punishment when convicted of misdemeanor. — Any person convicted of a misdemeanor for violation of any of the provisions of this chapter shall be punished by a fine of not less than one hundred dollars nor more than one thousand dollars, or by imprisonment in the county jail for a term of not less than thirty days nor more than six months, or by both such fine and imprisonment.

(RSMo 1939 § 5112, A.L. 1943 p. 410 § 134)

Prior revisions: 1929 § 4640; 1919 § 9834



Section 351.750 Application of law.

Effective 28 Aug 1996

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.750. Application of law. — 1. The provisions of this chapter apply to statutory close corporations to the extent not inconsistent with the provisions of sections 351.750 to 351.865.

2. Sections 351.750 to 351.865 apply to professional corporations organized pursuant to chapter 356 whose articles of incorporation contain the statement required by subsection 1 of section 351.755, except insofar as chapter 356 contains inconsistent provisions.

3. Sections 351.750 to 351.865 do not repeal or modify any statute or rule of law that is or would apply to a corporation that is organized pursuant to this chapter or chapter 356 and that does not elect to become a statutory close corporation pursuant to section 351.755.

4. Sections 351.750 to 351.865 apply to all corporations electing statutory close corporation status as provided in section 351.755 after August 28, 1990, and are controlling in the absence of a valid agreement to the contrary.

(L. 1990 H.B. 1432, A.L. 1996 S.B. 835)



Section 351.755 Definition — election of status.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.755. Definition — election of status. — 1. A statutory close corporation is a corporation whose articles of incorporation contain a statement that the corporation is a statutory close corporation.

2. A corporation having fifty or fewer shareholders may become a statutory close corporation by amending its articles of incorporation to include the statement required by subsection 1 of this section. The amendment shall be approved by the holders of at least two-thirds of the votes of each class or series of shares of the corporation, voting as a class or series, whether or not otherwise entitled to vote on amendments. If the amendment is adopted, a shareholder who voted against the amendment is entitled to assert dissenters' rights under sections 351.870 to 351.930.

3. The articles of incorporation of a statutory close corporation may set forth the qualifications of shareholders, either by specifying classes of persons who shall be entitled to be holders of record of shares of any class, or by specifying classes of persons who shall not be entitled to be holders of record of shares of any class, or both.

(L. 1990 H.B. 1432)



Section 351.760 Notice of status on issued shares.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.760. Notice of status on issued shares. — 1. The following statement shall appear conspicuously on each share certificate issued by a statutory close corporation:

The rights of shareholders in a statutory close corporation may differ materially from the rights of shareholders in other corporations. Copies of the articles of incorporation and bylaws, shareholders' agreements, and other documents, any of which may restrict transfers and affect voting and other rights, may be obtained by a shareholder on written request to the corporation.

2. Within a reasonable time after the issuance or transfer of uncertificated shares, the corporation shall send to the shareholders a written notice containing the information required by subsection 1 of this section.

3. The notice required by this section satisfies all requirements of sections 351.750 to 351.865 that notice of share transfer restrictions be given.

4. A person claiming an interest in shares of a statutory close corporation which has complied with the notice requirement of this section is bound by the documents referred to in the notice. A person claiming an interest in shares of a statutory close corporation which has not complied with the notice requirement of this section is bound by any documents of which he, or a person through whom he claims, has knowledge or notice.

5. A corporation shall provide to any shareholder, upon his written request and without charge, copies of provisions that restrict transfer or affect voting or other rights of shareholders appearing in articles of incorporation, bylaws, or shareholders' or voting trust agreements filed with the corporation.

(L. 1990 H.B. 1432)



Section 351.765 Share transfer prohibition.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.765. Share transfer prohibition. — 1. An interest in shares of a statutory close corporation may not be voluntarily or involuntarily transferred, by operation of law or otherwise, except to the extent permitted by the articles of incorporation or under the provisions of section 351.770.

2. Except to the extent the articles of incorporation provide otherwise, this section does not apply to a transfer:

(1) To the corporation or to any other holder of the same class or series of shares;

(2) To members of the shareholder's immediate family, or to a trust, all of whose beneficiaries are members of the shareholder's immediate family, which immediate family consists of his spouse, parents, lineal descendants, including adopted children and stepchildren, and the spouse of any lineal descendant, and brothers and sisters;

(3) That has been approved in writing by all of the holders of the corporation's shares having general voting rights;

(4) To an executor or administrator upon the death of a shareholder or to a trustee or receiver as the result of a bankruptcy, insolvency, dissolution, or similar proceeding brought by or against a shareholder;

(5) By merger or consolidation under the provisions of sections 351.410 to 351.459 or an exchange of existing shares for other shares of a different class or series in the corporation;

(6) By a pledge as collateral for a loan that does not grant the pledgee any voting rights possessed by the pledgor; or

(7) Made after termination of the corporation's status as a statutory close corporation.

(L. 1990 H.B. 1432)



Section 351.770 Share transfer after first refusal by corporation.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.770. Share transfer after first refusal by corporation. — 1. A person desiring to transfer shares of a statutory close corporation subject to the transfer prohibition of section 351.765 shall first offer them to the corporation after obtaining an offer to purchase the shares for cash from a third person who is eligible to purchase the shares under subsection 2 of this section. The offer by the third person must be in writing and state the offeror's name and address, the number and class, or series, of shares offered, the offering price per share, and the other terms of the offer.

2. A third person is eligible to purchase the shares if:

(1) He is eligible to become a qualified shareholder under any federal or state tax statute the corporation has adopted and he agrees in writing not to terminate his qualification without the approval of the remaining shareholders; and

(2) His purchase of the shares will not impose a personal holding company tax or similar federal or state penalty tax on the corporation.

3. The person desiring to transfer shares shall deliver the offer to the corporation, and by doing so offers to sell the shares to the corporation on the terms of the offer. Within twenty days after the corporation receives the offer, the corporation shall call a special shareholders' meeting, to be held not more than forty days after the call, to decide whether the corporation should purchase all, but not less than all, of the offered shares. The offer must be approved by the affirmative vote of the holders of a majority of votes entitled to be cast at the meeting, excluding votes in respect of the shares covered by the offer.

4. The corporation shall deliver to the offering shareholder written notice of acceptance within seventy-five days after receiving the offer or the offer is rejected. If the corporation makes a counteroffer, the shareholder shall deliver to the corporation written notice of acceptance within fifteen days after receiving the counteroffer or the counteroffer is rejected. If the corporation accepts the original offer or the shareholder accepts the corporation's counteroffer, the shareholder shall deliver to the corporation duly endorsed certificates for the shares, or instruct the corporation in writing to transfer the shares if uncertificated, within twenty days after the effective date of the notice of acceptance. The corporation may specifically enforce the shareholder's delivery or instruction obligation under this subsection.

5. A corporation accepting an offer to purchase shares under this section may allocate some or all of the shares to one or more of its shareholders or to other persons if all the shareholders voting in favor of the purchase approve the allocation. If the corporation has more than one class or series of shares, however, the remaining holders of the class or series of shares being purchased are entitled to a first option to purchase the shares not purchased by the corporation in proportion to their shareholdings or in some other proportion agreed to by all the shareholders participating in the purchase.

6. If an offer to purchase shares under this section is rejected, the offering shareholder, for a period of one hundred twenty days after the corporation received his offer, is entitled to transfer to the third person offeror all, but not less than all, of the offered shares in accordance with the terms of his offer to the corporation.

(L. 1990 H.B. 1432)



Section 351.775 Attempted share transfer in breach of prohibition.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.775. Attempted share transfer in breach of prohibition. — 1. An attempt to transfer shares in a statutory close corporation in violation of a prohibition against transfer binding on the transferee is ineffective.

2. An attempt to transfer shares in a statutory close corporation in violation of a prohibition against transfer that is not binding on the transferee, either because the notice required by section 351.760 was not given or because the prohibition is held unenforceable by a court, gives the corporation an option to purchase the shares from the transferee for the same price and on the same terms that he purchased them. To exercise its option, the corporation shall give the transferee written notice within thirty days after they are presented for registration in the transferee's name. The corporation may specifically enforce the transferee's sale obligation upon exercise of its purchase option.

(L. 1990 H.B. 1432)



Section 351.780 Compulsory purchase of shares after death of shareholder.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.780. Compulsory purchase of shares after death of shareholder. — 1. This section and sections 351.785 to 351.790 apply to a statutory close corporation only if so provided in its articles of incorporation. If these sections apply, the executor or administrator of the estate of a deceased shareholder may require the corporation to purchase or cause to be purchased all, but not less than all, of the decedent's shares or to be dissolved.

2. The provisions of sections 351.785 to 351.790 may be modified only if the modification is set forth or referred to in the articles of incorporation.

3. An amendment to the articles of incorporation to provide for application of sections 351.785 to 351.790, or to modify or delete the provisions of these sections, shall be approved by the holders of at least two-thirds of the votes of each class or series of shares of the statutory close corporation, voting as separate classes or series, whether or not otherwise entitled to vote on amendments. If the corporation has no shareholders when the amendment is proposed, it shall be approved by at least two-thirds of the subscribers for shares, if any, or, if none, by all of the incorporators.

4. A shareholder who votes against an amendment to modify or delete the provisions of sections 351.785 to 351.790 is entitled to dissenters' rights under sections 351.870 to 351.930, if the amendment upon adoption terminates or substantially alters his existing rights under these sections to have his shares purchased.

5. A shareholder may waive his and his estate's rights under sections 351.785 to 351.790 by a signed writing.

6. Sections 351.785 to 351.790 do not prohibit any other agreement providing for the purchase of shares upon a shareholder's death, nor do they prevent a shareholder from enforcing any remedy he has independent of these sections.

(L. 1990 H.B. 1432)



Section 351.785 Exercise of compulsory purchase right.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.785. Exercise of compulsory purchase right. — 1. A person entitled and desiring to exercise the compulsory purchase right described in section 351.780 shall deliver a written notice to the corporation, within one hundred twenty days after the death of the shareholder, describing the number and class or series of shares beneficially owned by the decedent and requesting that the corporation offer to purchase the shares.

2. Within twenty days after the effective date of the notice, the corporation shall call a special shareholders' meeting to be held not more than forty days after the call, to decide whether the corporation should offer to purchase the shares. A purchase offer shall be approved by the affirmative vote of the holders of a majority of votes entitled to be cast at the meeting, excluding votes in respect to the shares covered by the notice.

3. The corporation shall deliver a purchase offer to the person requesting it within seventy-five days after the effective date of the request notice. A purchase offer shall be accompanied by the corporation's balance sheet as of the end of a fiscal year ending not more than sixteen months before the effective date of the request notice, an income statement for that year, a statement of changes in shareholders' equity for that year, and the latest available interim financial statements, if any. The person shall accept the purchase offer in writing within fifteen days after receiving it or the offer is rejected.

4. A corporation agreeing to purchase shares under this section may allocate some or all of the shares to one or more of its shareholders or to other persons if all the shareholders voting in favor of the purchase offer approve the allocation. If the corporation has more than one class or series of shares, however, the remaining holders of the class or series of shares being purchased are entitled to a first option to purchase the shares not purchased by the corporation in proportion to their shareholdings or in some other proportion agreed to by all the shareholders participating in the purchase.

5. If price and other terms of a compulsory purchase of shares are fixed or are to be determined by the articles of incorporation, bylaws, or a written agreement, the price and terms so fixed or determined govern the compulsory purchase unless the purchaser defaults, in which event the seller is entitled to commence a proceeding for dissolution under the provisions of section 351.790.

(L. 1990 H.B. 1432)



Section 351.790 Court action to compel purchase.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.790. Court action to compel purchase. — 1. If an offer to purchase shares made under section 351.785 is rejected, or if no offer is made, the person exercising the compulsory purchase right may commence a proceeding against the corporation to compel the purchase in the circuit court of the county where the corporation's principal office, or, if none in this state, its registered office, is located. The corporation at its expense shall notify in writing all of its shareholders, and any other person the court directs, of the commencement of the proceeding. The jurisdiction of the court in which the proceeding is commenced under this subsection is plenary and exclusive.

2. The court shall determine the fair value of the shares subject to compulsory purchase in accordance with the standards set forth in section 351.860 together with terms for the purchase. Upon making these determinations the court shall order the corporation to purchase or cause the purchase of the shares or empower the person exercising the compulsory purchase right to have the corporation dissolved.

3. After the purchase order is entered, the corporation may petition the court to modify the terms of purchase and the court may do so if it finds that changes in the financial or legal ability of the corporation or other purchaser to complete the purchase justify a modification.

4. If the corporation or other purchaser does not make a payment required by the court's order within thirty days of its due date, the seller may petition the court to dissolve the corporation and, absent a showing of good cause for not making the payment, the court shall do so.

5. A person making a payment to prevent or cure a default by the corporation or other purchaser is entitled to recover the payment from the defaulter.

(L. 1990 H.B. 1432)



Section 351.800 Shareholder agreements.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.800. Shareholder agreements. — 1. All the shareholders of a statutory close corporation may agree in writing to regulate the exercise of the corporate powers and the management of the business and affairs of the corporation or the relationship among the shareholders of the corporation.

2. An agreement authorized by this section is effective although:

(1) It eliminates a board of directors;

(2) It restricts the discretion of powers of the board of directors or authorizes director proxies or weighted voting rights;

(3) Its effect is to treat the corporation as a partnership; or

(4) It creates a relationship among the shareholders or between the shareholders and the corporation that would otherwise be appropriate only among partners.

3. If the corporation has a board of directors, an agreement authorized by this section restricting the discretion or powers of the board relieves directors of liability imposed by law, and imposes that liability on each person in whom the board's discretion or power is vested, to the extent that the discretion or powers of the board of directors are governed by the agreement.

4. A provision eliminating a board of directors in an agreement authorized by this section is not effective unless the articles of incorporation contain a statement to that effect as required by section 351.805.

5. A provision entitling one or more shareholders to dissolve the corporation under section 351.845 is effective only if a statement of this right is contained in the articles of incorporation.

6. To amend an agreement authorized by this section, all the shareholders shall approve the amendment in writing unless the agreement provides otherwise.

7. Subscribers for shares may act as shareholders with respect to an agreement authorized by this section if shares were not issued when the agreement was made.

8. This section does not prohibit any other agreement between or among shareholders in a statutory close corporation.

(L. 1990 H.B. 1432)



Section 351.805 Elimination of board of directors.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.805. Elimination of board of directors. — 1. A statutory close corporation may operate without a board of directors if its articles of incorporation contain a statement to that effect.

2. An amendment to articles of incorporation eliminating a board of directors shall be approved by all the shareholders of the corporation, whether or not otherwise entitled to vote on amendments, or if no shares have been issued, by all the subscribers for shares, if any, or if none, by all the incorporators.

3. While a corporation is operating without a board of directors as authorized by subsection 1 of this section:

(1) All corporate powers shall be exercised by or under the authority of, and the business and affairs of the corporation managed under the direction of, the shareholders;

(2) Unless the articles of incorporation provide otherwise, action requiring director approval or both director and shareholder approval is authorized if approved by the shareholders, and action requiring a majority or greater percentage vote of the board of directors is authorized if approved by the majority or greater percentage of the votes of shareholders entitled to vote on the action;

(3) A shareholder is not liable for his act or omission, although a director would be, unless the shareholder was entitled to vote on the action;

(4) A requirement by a state or the United States that a document delivered for filing contained a statement that specified action has been taken by the board of directors is satisfied by a statement that a corporation is a statutory close corporation without a board of directors and that the action was approved by the shareholders;

(5) The shareholders by resolution may appoint one or more shareholders to sign documents as "designated directors".

4. An amendment to articles of incorporation deleting the statement eliminating a board of directors shall be approved by the holders of at least two-thirds of the votes of each class or series of shares of the corporation, voting as separate classes or series, whether or not otherwise entitled to vote on amendments. The amendment shall also specify the number, names, and addresses of the corporation's directors or describe who will perform the duties of a board under section 351.310.

(L. 1990 H.B. 1432)



Section 351.810 Bylaws.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.810. Bylaws. — 1. A statutory close corporation need not adopt bylaws if provisions required by law to be contained in bylaws are contained in either the articles of incorporation or a shareholder agreement authorized by section 351.800.

2. If a corporation does not have bylaws when its statutory close corporation status terminates under section 351.835, the corporation shall immediately adopt bylaws under section 351.290.

(L. 1990 H.B. 1432)



Section 351.815 Annual meeting.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.815. Annual meeting. — 1. The annual meeting date for a statutory close corporation is the first business day after May thirty-first unless its articles of incorporation, bylaws, or a shareholder agreement authorized by section 351.800 fixes a different date.

2. A statutory close corporation need not hold an annual meeting unless one or more shareholders deliver written notice to the corporation requesting a meeting date determined under subsection 1 of this section.

(L. 1990 H.B. 1432)



Section 351.820 Execution of documents in more than one capacity.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.820. Execution of documents in more than one capacity. — Notwithstanding any law to the contrary, an individual who holds more than one office in a statutory close corporation may execute, acknowledge, or verify in more than one capacity any document required to be executed, acknowledged, or verified by the holders of two or more offices.

(L. 1990 H.B. 1432)



Section 351.825 Limited liability.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.825. Limited liability. — The failure of a statutory close corporation to observe the usual corporate formalities or requirements relating to the exercise of its corporate powers or management of its business and affairs is not a ground for imposing personal liability on the shareholders for liabilities of the corporation.

(L. 1990 H.B. 1432)



Section 351.830 Merger — share exchange — sale of assets.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.830. Merger — share exchange — sale of assets. — 1. A plan of merger or consolidation:

(1) That if effected would terminate statutory close corporation status shall be approved by the holders of at least two-thirds of the votes of each class or series of shares of the statutory close corporation, voting as separate classes or series, whether or not the holders are otherwise entitled to vote on the plan;

(2) That if effected would create the surviving corporation as a statutory close corporation shall be approved by the holders of at least two-thirds of the votes of each class or series of shares of the surviving corporation, voting as separate classes or series, whether or not the holders are otherwise entitled to vote on the plan.

2. A sale, lease, exchange, or other disposition of all or substantially all of the property, with or without the goodwill, of a statutory close corporation, if not made in the usual and regular course of business, shall be approved by the holders of at least two-thirds of the votes of each class or series of shares of the corporation, voting as separate classes or series, whether or not the holders are otherwise entitled to vote on the transaction.

(L. 1990 H.B. 1432)



Section 351.835 Termination of close corporation status.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.835. Termination of close corporation status. — 1. A statutory close corporation may terminate its statutory close corporation status by amending its articles of incorporation to delete the statement that it is a statutory close corporation. If the statutory close corporation has elected to operate without a board of directors under section 351.805, the amendment shall either comply with section 351.310 or delete the statement dispensing with the board of directors from its articles of incorporation.

2. An amendment terminating statutory close corporation status shall be approved by the holders of at least two-thirds of the votes of each class or series of shares of the corporation, voting as separate classes or series, whether or not the holders are otherwise entitled to vote on amendments.

3. If an amendment to terminate statutory close corporation status is adopted, each shareholder who voted against the amendment is entitled to assert dissenters' rights under sections 351.870 to 351.930.

(L. 1990 H.B. 1432)



Section 351.840 Effect of termination of close corporation status.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.840. Effect of termination of close corporation status. — 1. A corporation that terminates its status as a statutory close corporation is thereafter subject to all provisions of this chapter other than sections 351.750 to 351.865 or, if incorporated under chapter 356, to all provisions of that law.

2. Termination of statutory close corporation status does not affect any right of a shareholder or of the corporation under an agreement or the articles of incorporation unless sections 351.750 to 351.865, chapter 356, or another law of this state invalidates the right.

(L. 1990 H.B. 1432)



Section 351.845 Shareholder option to dissolve corporation.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.845. Shareholder option to dissolve corporation. — 1. The articles of incorporation of a statutory close corporation may authorize one or more shareholders, or the holders of a specified number of percentage of shares of any class or series, to dissolve the corporation at will or upon the occurrence of a specified event or contingency. The shareholder or shareholders exercising this authority shall give written notice of the intent to dissolve to all the other shareholders. Thirty-one days after the effective date of the notice, the corporation shall begin to wind up and liquidate its business and affairs and file articles of dissolution under sections 351.468 to 351.482.

2. Unless the articles of incorporation provide otherwise, an amendment to the articles of incorporation to add, change, or delete the authority to dissolve described in subsection 1 of this section shall be approved by the holders of all the outstanding shares, whether or not otherwise entitled to vote on amendments, or if no shares have been issued, by all the subscribers for shares, if any, or if none, by all the incorporators.

(L. 1990 H.B. 1432)



Section 351.850 Court action to protect shareholders.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.850. Court action to protect shareholders. — 1. Subject to satisfying the conditions of subsections 3 and 4 of this section, a shareholder of a statutory close corporation may petition the circuit court for any of the relief described in section 351.855, 351.860 or 351.865 if:

(1) The directors or those in control of the corporation have acted, are acting, or will act in a manner that is illegal, oppressive, fraudulent, or unfairly prejudicial to the petitioner, whether in his capacity as shareholder, director, or officer, of the corporation;

(2) The directors or those in control of the corporation are deadlocked in the management of the corporation's affairs, the shareholders are unable to break the deadlock, and the corporation is suffering or will suffer irreparable injury or the business and affairs of the corporation can no longer be conducted to the advantage of the shareholders generally because of the deadlock; or

(3) There exists one or more grounds for judicial dissolution of the corporation under section 351.494.

2. A shareholder shall commence a proceeding under subsection 1 of this section in the circuit court of the county where the corporation's principal office, or, if none in this state, its registered office, is located. The jurisdiction of the court in which the proceeding is commenced is plenary and exclusive.

3. If a shareholder has agreed in writing to pursue a nonjudicial remedy to resolve disputed matters, he may not commence a proceeding under this section with respect to the matters until he has exhausted the nonjudicial remedy.

4. If a shareholder has dissenters' rights under sections 351.750 to 351.865 or sections 351.870 to 351.930 with respect to proposed corporate action, he shall commence a proceeding under this section before he is required to give notice of his intent to demand payment under section 351.890 or to demand payment under section 351.900 or the proceeding is barred.

5. Except as provided in subsections 3 and 4 of this section, a shareholder's right to commence a proceeding under this section and the remedies available under sections 351.855 to 351.865 are in addition to any other right or remedy he may have.

(L. 1990 H.B. 1432)



Section 351.855 Ordinary relief.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.855. Ordinary relief. — If the court finds that one or more of the grounds for relief described in subsection 1 of section 351.850 exist, it may order one or more of the following types of relief:

(1) The performance, prohibition, alteration, or setting aside of any action of the corporation or of its shareholders, directors, or officers or of any other party to the proceeding;

(2) The cancellation or alteration of any provision in the corporation's articles of incorporation or bylaws;

(3) The removal from office of any director or officer;

(4) The appointment of any individual as a director or officer;

(5) An accounting with respect to any matter in dispute;

(6) The appointment of a custodian to manage the business and affairs of the corporation;

(7) The appointment of a provisional director, who has all the rights, powers, and duties of a duly elected director, to serve for the term and under the conditions prescribed by the court;

(8) The payment of dividends;

(9) The award of damages to any aggrieved party.

(L. 1990 H.B. 1432)



Section 351.860 Extraordinary relief — share purchase.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.860. Extraordinary relief — share purchase. — 1. If the court finds that the ordinary relief described in subsection 1 of section 351.855 is or would be inadequate or inappropriate, it may order the corporation dissolved under the provisions of section 351.865 unless the corporation or one or more of its shareholders purchase all the shares of the shareholder for their fair value and on terms determined under subsection 2 of this section.

2. If the court orders a share purchase, it shall:

(1) Determine the fair value of the shares, considering among other relevant evidence the going-concern value of the corporation, any agreement among some or all of the shareholders fixing the price or specifying a formula for determining share value for any purpose, the recommendations of appraisers, if any, appointed by the court, and any legal constraints on the corporation's ability to purchase the shares;

(2) Specify the terms of the purchase including, if appropriate, terms for installment payments, subordination of the purchase obligation to the rights of the corporation's other creditors, security for a deferred purchase price, and a covenant* not to compete or other restriction on the seller;

(3) Require the seller to deliver all his shares to the purchaser upon receipt of the purchase price or the first installment of the purchase price;

(4) Provide that after the seller delivers his shares he has no further claim against the corporation, its directors, officers, or shareholders, other than a claim to any unpaid balance of the purchase price and a claim under any agreement with the corporation or the remaining shareholders that is not terminated by the court; and

(5) Provide that if the purchase is not completed in accordance with the specified terms, the corporation is to be dissolved under the provisions of section 351.865.

3. After the purchase order is entered, any party may petition the court to modify the terms of the purchase and the court may do so if it finds that changes in the financial or legal ability of the corporation or other purchaser to complete the purchase justify a modification.

4. If the corporation is dissolved because the share purchase was not completed in accordance with the court's order, the selling shareholder has the same rights and priorities in the corporation's assets as if the sale had not been ordered.

(L. 1990 H.B. 1432)

*Word "convenant" appears in original rolls.



Section 351.865 Extraordinary relief — dissolution.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.865. Extraordinary relief — dissolution. — 1. The court may dissolve the corporation if it finds:

(1) There are one or more grounds for judicial dissolution under section 351.494; or

(2) All other relief ordered by the court under section 351.855 or 351.860 has failed to resolve the matters in dispute.

2. In determining whether to dissolve the corporation, the court shall consider among other relevant evidence the financial condition of the corporation but may not refuse to dissolve solely because the corporation has accumulated earnings or current operating profits.

(L. 1990 H.B. 1432)



Section 351.870 Definitions.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.870. Definitions. — In sections 351.870 to 351.930:

(1) "Beneficial shareholder" means the person who is a beneficial owner of shares held in a voting trust or by a nominee as the record shareholder;

(2) "Corporation" means a statutory close corporation at the time the corporate action is taken and which is the issuer of the shares held by a dissenter before the corporate action, or the surviving or acquiring corporation by merger or consolidation of that issuer;

(3) "Dissenter" means a shareholder who is entitled to dissent from corporate action under section 351.875 and who exercises that right when and in the manner required by sections 351.885 to 351.925;

(4) "Fair value", with respect to a dissenter's shares, means the value of the shares immediately before the effectuation of the corporate action to which the dissenter objects, excluding any appreciation or depreciation in anticipation of the corporate action unless exclusion would be inequitable;

(5) "Record shareholder" means the person in whose name shares are registered in the records of a corporation or the beneficial owner of shares to the extent of the rights granted by a nominee certificate on file with a corporation;

(6) "Shareholder" means the record shareholder or the beneficial shareholder.

(L. 1990 H.B. 1432)



Section 351.875 Grounds for shareholder dissent.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.875. Grounds for shareholder dissent. — 1. A shareholder is entitled to dissent from, and obtain payment of the fair value of his shares in the event of, any of the following corporate actions:

(1) Consummation of a plan of merger to which the corporation is a party if shareholder approval is required for the merger by law or the articles of incorporation and the shareholder is entitled to vote on the merger; or if the corporation is a subsidiary that is merged with its parent under the provisions of section 351.447;

(2) Consummation of a sale or exchange of all, or substantially all, of the property of the corporation other than in the usual and regular course of business, if the shareholder is entitled to vote on the sale or exchange, including a sale in dissolution, but not including a sale pursuant to court order or a sale for cash pursuant to a plan by which all or substantially all of the net proceeds of the sale will be distributed to the shareholders within one year after the date of sale;

(3) An amendment of the articles of incorporation that materially and adversely affects rights in respect of a dissenter's share because it:

(a) Alters or abolishes a preferential right of the shares;

(b) Creates, alters or abolishes a right in respect of redemption, including a provision respecting a sinking fund for the redemption or repurchase, of the shares;

(c) Alters or abolishes a preemptive right of the holder of the shares to acquire shares or other securities; or

(d) Excludes or limits the right of the shares to vote on any matter, or to cumulate votes, other than a limitation by dilution through issuance of shares or other securities with similar voting rights; or

(4) Any corporate action taken pursuant to a shareholder vote to the extent the articles of incorporation, bylaws, or a resolution of the board of directors provides that voting or nonvoting shareholders are entitled to dissent and obtain payment for their shares.

2. A shareholder entitled to dissent and obtain payment for his shares under sections 351.870 to 351.930 may not challenge the corporate action creating his entitlement unless the action is unlawful or fraudulent with respect to the shareholder or the corporation.

(L. 1990 H.B. 1432)



Section 351.880 Rights of partial dissenter.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.880. Rights of partial dissenter. — 1. A record shareholder may assert dissenters' rights as to fewer than all the shares registered in his name only if he dissents with respect to all shares beneficially owned by any one person and notifies the corporation in writing of the name and address of each person on whose behalf he asserts dissenters' rights. The rights of a partial dissenter under this subsection are determined as if the shares as to which he dissents and his other shares were registered in the names of different shareholders.

2. A beneficial shareholder may assert dissenters' rights as to shares held on his behalf only if:

(1) He submits to the corporation the record shareholder's written consent to the dissent not later than the time the beneficial shareholder asserts dissenters' rights; and

(2) He does so with respect to all shares of which he is the beneficial shareholder or over which he has power to direct the vote.

(L. 1990 H.B. 1432)



Section 351.885 Meeting notice to state shareholder may be entitled to assert dissenters' rights.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.885. Meeting notice to state shareholder may be entitled to assert dissenters' rights. — 1. If proposed corporate action creating dissenters' rights under section 351.875 is submitted to a vote at a shareholders' meeting, the meeting notice shall state that shareholders are or may be entitled to assert dissenters' rights under sections 351.870 to 351.930 and be accompanied by a copy of sections 351.870 to 351.930.

2. If corporate action creating dissenters' rights under section 351.875 is taken without a vote of shareholders, the corporation shall notify in writing all shareholders entitled to assert dissenters' rights that the action was taken and send them the dissenters' notice described in section 351.895.

(L. 1990 H.B. 1432)



Section 351.890 Written notice of intent to demand payment for shares.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.890. Written notice of intent to demand payment for shares. — 1. If proposed corporate action creating dissenters' rights under section 351.875 is submitted to a vote at a shareholders' meeting, a shareholder who wishes to assert dissenters' rights shall deliver to the corporation before the vote is taken written notice of his intent to demand payment for his shares if the proposed action is effectuated, and shall not vote his shares in favor of the proposed action.

2. A shareholder who does not satisfy the requirements of subsection 1 of this section is not entitled to payment for his shares under sections 351.870 to 351.930.

(L. 1990 H.B. 1432)



Section 351.895 Written dissenters' notice — contents.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.895. Written dissenters' notice — contents. — 1. If proposed corporation* action creating dissenters' rights under section 351.875 is authorized at a shareholders' meeting, the corporation shall deliver a written dissenters' notice to all shareholders who satisfied the requirements of section 351.890.

2. The dissenters' notice shall be sent no later than ten days after approval by the shareholders, or if the corporate action was taken without approval of the shareholders, then ten days after the corporate action was taken. The dissenters' notice shall:

(1) State where the payment demand shall be sent and where and when certificates for certificated shares shall be deposited;

(2) Inform holders of uncertificated shares to what extent transfer of the shares shall be restricted after the payment demand is received;

(3) Supply a form for demanding payment that includes the date of the first announcement to news media or to shareholders of the terms of the proposed corporate action and requires that the person asserting dissenters' rights certify whether or not he acquired beneficial ownership of the shares before that date;

(4) Set a date by which the corporation shall receive the payment demand and when certificates for uncertificated shares shall be deposited, neither of which dates may be fewer than thirty nor more than sixty days after the date the notice provided for in subsection 1 of this section is delivered; and

(5) Be accompanied by a copy of sections 351.870 to 351.930.

(L. 1990 H.B. 1432)

*Word "corporation" appears in original rolls.



Section 351.900 Shareholder to demand payment and deposit certificates.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.900. Shareholder to demand payment and deposit certificates. — 1. A shareholder sent a dissenters' notice described in section 351.895 shall demand payment, certify whether he acquired beneficial ownership of the shares before the date required to be set forth in the dissenters' notice pursuant to section 351.895, and deposit his certificates in accordance with the terms of the notice.

2. The shareholder who demands payment and deposits his share certificates under this section retains all other rights of a shareholder until these rights are cancelled or modified by the taking of the proposed corporate action.

3. A shareholder who does not demand payment or deposit his share certificates where required, each by the date set in the dissenters' notice, is not entitled to payment for his shares under sections 351.870 to 351.930.

(L. 1990 H.B. 1432)



Section 351.905 Restricted transfer of uncertificated shares.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.905. Restricted transfer of uncertificated shares. — 1. The corporation may restrict the transfer of uncertificated shares from the date the demand for their payment is received until the proposed corporate action is taken or the restrictions released under section 351.915.

2. The person for whom dissenters' rights are asserted as to uncertificated shares retains all other rights of a shareholder until these rights are cancelled or modified by the taking of the proposed corporate action.

(L. 1990 H.B. 1432)



Section 351.910 Payment for fair value of shares.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.910. Payment for fair value of shares. — 1. Except as provided in section 351.920, immediately following the later of the effective date of the corporate action creating the dissenters' rights, or receipt of a payment demand, the corporation shall pay each dissenter who complied with section 351.900 the amount the corporation estimates to be the fair value of his shares.

2. The payment shall be accompanied by:

(1) The corporation's balance sheet as of the end of a fiscal year ending not more than sixteen months before the effective date of the corporate action creating the dissenters' rights, an income statement for that year, a statement of changes in shareholders' equity for that year, and the latest available interim financial statements, if any;

(2) A statement of the corporations' estimate of the fair value of the shares;

(3) A statement of the dissenters' right to demand payment under section 351.925; and

(4) A copy of sections 351.870 to 351.930.

(L. 1990 H.B. 1432)



Section 351.915 Time period — release of transfer restrictions.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.915. Time period — release of transfer restrictions. — 1. If the corporation does not take the proposed action within sixty days after the date set for demanding payment and depositing share certificates, the corporation shall return the deposited certificates and release the transfer restrictions imposed on uncertificated shares.

2. If after returning deposited certificates and releasing transfer restrictions, the corporation takes the proposed action, it shall send a new dissenters' notice under section 351.895 and repeat the payment demand procedure.

(L. 1990 H.B. 1432)



Section 351.920 Withholding of payment from dissenter — grounds.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.920. Withholding of payment from dissenter — grounds. — 1. A corporation may elect to withhold payment required by section 351.910 from a dissenter unless he was the beneficial owner of the shares before the date set forth in the dissenters' notice as the date of the first announcement to news media or to the shareholders of the terms of the proposed corporate action.

2. To the extent the corporation elects to withhold payment under subsection 1 of this section, after taking the proposed corporate action, it shall estimate the fair value of the shares and shall pay this amount to each dissenter who agrees to accept it in full satisfaction of his demand. The corporation shall send with its offer a statement of its estimate of the fair value of the shares and a statement of the dissenters' right to demand payment under section 351.925.

(L. 1990 H.B. 1432)



Section 351.925 Right to demand payment — notification of fair value.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.925. Right to demand payment — notification of fair value. — 1. A dissenter may notify the corporation in writing of his own estimate of the fair value of his shares and demand payment of his estimate, less any payment under section 351.910, or reject the corporation's offer under section 351.920 and demand payment of the fair value of his shares due, if:

(1) The dissenter believes that the amount paid under section 351.910 or offered under section 351.920 is less than the fair value of his shares;

(2) The corporation fails to make payment under section 351.910 within sixty days after the date set for demanding payment; or

(3) The corporation, having failed to take the proposed action, does not return the deposited certificates or release the transfer restrictions imposed on uncertificated shares within sixty days after the date set for demanding payment.

2. A dissenter waives his right to demand payment under this section unless he notifies the corporation of his demand in writing under subsection 1 of this section within thirty days after the corporation made or offered payment for his shares.

(L. 1990 H.B. 1432)



Section 351.930 Proceeding to determine fair value of shares.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.930. Proceeding to determine fair value of shares. — 1. If a demand for payment under section 351.925 remains unsettled, the corporation shall commence a proceeding within sixty days after receiving the payment demand and petition the court to determine the fair value of the shares. If the corporation does not commence the proceeding within the sixty-day period, it shall pay each dissenter whose demand remains unsettled the amount demanded.

2. The corporation shall commence the proceeding in a court of competent jurisdiction located in the county where the corporation's principal office, or, if none in this state, its registered office, is located. If the corporation is a foreign corporation without a registered office in this state, it shall commence the proceeding in the county in the state where the registered office of the domestic corporation merged with, or whose shares were acquired by the foreign corporation, was located.

3. The corporation shall make all dissenters, whether or not residents of this state, whose demands remain unsettled, parties to the proceeding as in an action against their shares and all parties must be served with a copy of the petition. Nonresidents may be served by registered or certified mail or by publication as provided by law.

4. The jurisdiction of the court in which the proceeding is commenced under subsection 2 of this section is plenary and exclusive. The court may appoint one or more persons as appraisers to receive evidence and recommend a decision on the question of fair value. The appraisers have the powers described in the order appointing them or in any amendment to it. The dissenters are entitled to the same discovery rights as parties in other civil proceedings.

5. Each dissenter made a party to the proceeding is entitled to judgment for the amount, if any, by which the court finds the fair value of his shares exceeds the amount paid by the corporation, or for the fair value of his after-acquired shares for which the corporation elected to withhold payment under section 351.920.

(L. 1990 H.B. 1432)



Section 351.935 Participation in administrative proceedings.

Effective 13 Jul 1990, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.935. Participation in administrative proceedings. — 1. A corporation is hereby empowered to participate in an administrative proceeding through an employee designated by the corporation to act on behalf of the corporation, whether or not such employee is an attorney, provided such action is authorized by rules or regulations of the administrative agency. Unless an attorney licensed in this state, such an employee may not file a brief, make other legal argument, offer legal advice, or cross-examine witnesses at the hearing.

2. The provisions of this act* shall be severable pursuant to section 1.140.

(L. 1990 H.B. 1432 §§ 1, 2)

Effective 7-13-90

*"This act" (H.B. 1432, 1990) contained numerous sections. Consult Disposition of Sections table for definitive a listing.



Section 351.1000 Citation of law.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1000. Citation of law. — Sections 351.1000 to 351.1228 shall be known and may be cited as the "Missouri Cooperative Associations Act". Any cooperative formed under sections 351.1000 to 351.1228 shall not be subject to the provisions regarding cooperative associations found under sections 357.010 to 357.190, and cooperative associations formed under sections 357.010 to 357.190 shall not be subject to the provisions hereunder.

(L. 2011 S.B. 366)



Section 351.1003 Definitions

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1003. Definitions — As used in sections 351.1000 to 351.1228, the following words shall mean:

(1) "Alternative ballot", an alternative method of voting by a member, and may include voting by electronic, telephonic, internet, or other means that reasonably allow members the opportunity to vote;

(2) "Articles", the articles of association of a cooperative as originally filed with the secretary of state and as may be subsequently amended from time to time by the cooperative in accordance with sections 351.1000 to 351.1228;

(3) "Board", the board of directors of a cooperative;

(4) "Business entity", a corporation, limited liability company, limited partnership, limited liability partnership, or other legal entity, association, or body vested with the power or function of a legal entity, whether domestic or foreign;

(5) "Bylaws", the bylaws of a cooperative as originally adopted and as may be subsequently amended from time to time in accordance with sections 351.1000 to 351.1228;

(6) "Cooperative" and "domestic cooperative", an organization chartered under sections 351.1000 to 351.1228;

(7) "Domestic business entity", a business entity organized under the laws of this state;

(8) "Financial rights", only that share of profits and losses of the cooperative and the distributions thereof to which a member is entitled, and does not include a member's governance rights;

(9) "Foreign business entity", a business entity formed under the laws of any jurisdiction other than the state of Missouri;

(10) "Foreign cooperative", a cooperative association formed under the laws of any jurisdiction other than this state, but does not include a foreign business entity which is not organized as a cooperative association, but otherwise operates on a cooperative basis;

(11) "Governance rights", those rights of a member to govern the operations of a cooperative as described in, and subject to, any restrictions as set forth in the bylaws or articles of the cooperative, including but not limited to a member's right to vote based on the membership interests of such member;

(12) "Member", any person which has been granted membership in a cooperative under the terms of the bylaws of the cooperative including patron and nonpatron members;

(13) "Members' meeting", a regular or special meeting of the members;

(14) "Membership interest", a member's interest in a cooperative, including but not limited to a member's financial rights, a member's governance rights, and a member's rights to assign such governance and financial rights. Membership interest includes patron membership interests and nonpatron membership interests;

(15) "Missouri for-profit corporation", a corporation governed by chapter 351;

(16) "Missouri limited liability company", a limited liability company governed by chapter 347;

(17) "Missouri not-for-profit corporation", a corporation governed by chapter 355;

(18) "Nonpatron", a person which does not conduct patronage with the cooperative;

(19) "Nonpatron member", a member which is a nonpatron;

(20) "Nonpatron membership interest", a membership interest that does not require the holder to conduct patronage for or with the cooperative in order to receive distributions or other financial rights with respect to such membership interest;

(21) "Patron", a person which conducts patronage with the cooperative;

(22) "Patron member", a member which is a patron;

(23) "Patron membership interest", a membership interest which requires the holder to conduct patronage for or with the cooperative in order to receive distributions or other financial rights with respect to such membership interest;

(24) "Patronage", business, transactions, or services done by, for, through or with the cooperative, as determined by the board;

(25) "Person", a natural person or an entity and includes, without limitation, a foreign or domestic corporation whether not-for-profit or for profit, a partnership, a limited liability company, an unincorporated society or association, two or more persons having a joint or common interest, or any other business entity;

(26) "Record date", the date fixed by the board for determination of the owners of membership interests entitled to notice of and entitled to vote at a members' meeting as described in subsection 5 of section 351.1117;

(27) "Secretary of state", the secretary of state of the state of Missouri;

(28) "State", the state of Missouri.

(L. 2011 S.B. 366)



Section 351.1006 Formation and organization authorized.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1006. Formation and organization authorized. — A cooperative may be formed and organized under sections 351.1000 to 351.1228 and may conduct or promote any lawful business or purpose for the mutual welfare of its members within or without this state, which may include:

(1) Providing, directly or indirectly, products, supplies, advertising, and marketing programs, or other services to such cooperative's members, and acting as the cooperative members' agent in the negotiation for and procurement of such products, supplies, programs, or services;

(2) Marketing, processing, or otherwise changing the form or marketability of products, supplies, programs, or services, either directly or indirectly; manufacturing and further processing of such products, supplies, programs, or services; other purposes that are necessary or convenient to facilitate the production, distribution or marketing of products, supplies, programs, or services by patron members and others; and other purposes that are related to the business of the cooperative;

(3) Any other lawful purpose that aids, assists, or is beneficial to the cooperative; and

(4) Any other lawful purpose.

(L. 2011 S.B. 366)



Section 351.1009 Authorized officer or director required, when — bylaws and board — organizational meeting.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1009. Authorized officer or director required, when — bylaws and board — organizational meeting. — 1. A cooperative may be organized by one or more persons. If any organizer shall be a business entity, then such organizer shall be represented by an authorized officer or director of such business entity who shall execute any documents on the organizer's behalf. The organizer or organizers forming the cooperative need not be members of the cooperative.

2. If the persons constituting the first board are not named in the articles, then the organizer or organizers, by majority vote at a meeting or by unanimous written consent, shall have the power to adopt the bylaws and name the persons to serve as the first directors of the board.

3. As soon as convenient after the first board has been named, an organizational meeting of the board shall be held within or without this state at the call of a majority of the directors for the purposes of electing officers, adopting bylaws if not previously adopted by the organizers, and performing any other acts to finalize the cooperative's organization and transact any other business as may come before the board at a meeting.

(L. 2011 S.B. 366)



Section 351.1012 Name of cooperative, requirements.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1012. Name of cooperative, requirements. — 1. The name of each cooperative shall include the words "Cooperative", "Association", "Cooperative Association", "Co-op", or "C.A." and, except to the extent a cooperative transacts business under a fictitious name registered in this state to the cooperative, shall be the name under which the cooperative transacts business in this state. The name shall not contain any word or phrase which indicates or implies that the cooperative is any governmental agency.

2. The name of a cooperative shall distinguish the cooperative upon the records in the office of the secretary of state from the name of a domestic business entity or a foreign business entity which is authorized or registered to do business in this state, or a name the right to which is, at the time of organization, reserved or as otherwise provided for by law.

(L. 2011 S.B. 366)



Section 351.1015 Articles, contents, filing requirements — formation, when — transaction of business, when.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1015. Articles, contents, filing requirements — formation, when — transaction of business, when. — 1. (1) The articles shall include:

(a) The name of the cooperative;

(b) The purpose of the cooperative, which may be or may include the transaction of any lawful business for which a cooperative may be organized under sections 351.1000 to 351.1228;

(c) The name and physical business or residence address of each organizer;

(d) The effective date of the articles if other than the date of filing, provided that such effective date can be no longer than ninety days after the date of filing;

(e) The address, including street and number, of the cooperative's registered office, which address may not be a post office box, and the name of the cooperative's registered agent at such address; and

(f) The period of duration for the cooperative, if not perpetual.

(2) The articles may contain any other lawful provision.

(3) The articles shall be signed by the organizers.

2. The articles shall be filed with the secretary of state. The fee for filing the articles with the secretary of state is one hundred dollars.

3. A cooperative shall be formed when the articles, and appropriate filing fee, are filed with and stamped "Filed" by the secretary of state. In the case of all articles which are accepted and stamped "Filed" by the secretary of state, it shall be presumed that:

(1) All conditions precedent that are required to be performed by the organizer or organizers have been so performed;

(2) The organization of the cooperative has been chartered by the state as a separate legal entity; and

(3) The secretary of state shall issue a certificate of organization to the cooperative.

4. A cooperative shall not transact business prior to formation. A cooperative shall not transact business in this state as an entity under sections 351.1000 to 351.1228 until the articles have been stamped "Filed" by the secretary of state, whether on the date of filing or at a later effective date as specified in the articles.

(L. 2011 S.B. 366)



Section 351.1018 Amendment of articles, procedure.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1018. Amendment of articles, procedure. — 1. Unless otherwise set forth in the articles or bylaws, the articles may be amended as follows:

(1) The board, by majority vote, shall pass a resolution stating the text of the proposed amendment, a copy of which shall be forwarded by mail or otherwise distributed with a regular or special members' meeting notice to each member. The notice shall designate the time and place of the members' meeting at which the proposed amendment is to be considered and voted on by the members;

(2) At a meeting where a quorum of the members is registered as being present or represented by alternative ballot, the proposed amendment shall be adopted:

(a) If approved by a majority of the votes cast; or

(b) For a cooperative with articles or bylaws requiring more than majority approval or other conditions for approval, the amendment is approved by a proportion of the votes cast or a number of total members as required by the articles or bylaws and the conditions for approval as set forth in the articles or bylaws, if any, have been satisfied.

2. (1) Upon approval of an amendment under subsection 1 of this section, articles of amendment shall then be prepared stating:

(a) The name of the cooperative;

(b) The effective date of the amendment, if the effective date is not the date of filing with the secretary of state;

(c) The text of the amendment; and

(d) A statement that the amendment has been duly authorized in accordance with the cooperative's articles and bylaws and sections 351.1000 to 351.1228.

(2) The articles of amendment shall be signed by an authorized officer of the cooperative or a member of the board.

3. The articles of amendment shall be filed with the secretary of state with a filing fee of twenty dollars, and provided such articles of amendment shall meet the requirements found in this section, shall be effective as of the date of filing, unless a later date is specified therein. Upon acceptance and filing by the secretary of state, the secretary of state shall stamp the articles of amendment as "Filed" and shall cause the issuance of a certificate of amendment, which shall then be forwarded to the party filing the articles of amendment and held and filed by the secretary of state with the records of the cooperative.

(L. 2011 S.B. 366)



Section 351.1021 Revocation of erroneous filing and curative documents, fee.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1021. Revocation of erroneous filing and curative documents, fee. — Upon notification that a filing by a cooperative has been made in error and receipt of a court order directing him or her to do so, the secretary of state shall revoke the erroneous filing and authorize a curative document to be filed. A filing fee of five dollars shall be charged for any such revocation and subsequent curative filing.

(L. 2011 S.B. 366)



Section 351.1024 Date of existence — perpetual duration, exception.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1024. Date of existence — perpetual duration, exception. — 1. The existence of a cooperative shall commence when the articles are filed with the secretary of state, unless a later date is specified in the articles.

2. A cooperative shall have a perpetual duration unless the cooperative otherwise provides for a limited period of duration in the articles.

(L. 2011 S.B. 366)



Section 351.1027 Office and agent requirements — change of office or agent, procedure — resignation of agent, procedure — appointment of agent by secretary of state, when.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1027. Office and agent requirements — change of office or agent, procedure — resignation of agent, procedure — appointment of agent by secretary of state, when. — 1. Each cooperative shall have and shall continuously maintain in this state:

(1) A registered office that may be, but need not be, the same as its place of business in this state, the mailing address of which shall not be a post office box; and

(2) A registered agent for service of any process, notice, or demand required or permitted by law to be served upon the cooperative, which may be either an individual resident in this state whose business office is identical with the registered office, or a domestic business entity or a foreign business entity authorized to transact business in this state having an office identical with the registered office.

2. A cooperative may from time to time change its registered office or registered agent, or both, upon filing in the office of the secretary of state, a statement setting forth:

(1) The name of the cooperative;

(2) The address, including street and number, of its then registered office;

(3) If the address of its registered office is to be changed, the address, including street and number, to which the registered office is to be changed, which address shall not be a post office box;

(4) The name of its then registered agent;

(5) If its registered agent is to be changed, the name of its successor registered agent, and the successor registered agent's written consent to the appointment either on the statement or attached thereto;

(6) That the address of its registered office and the address of the business office of its registered agent, as changed, will be identical; and

(7) That the change was authorized by the board in accordance with sections 351.1000 to 351.1228, the articles, or the bylaws.

3. The statement shall be signed by an officer or director and delivered to the secretary of state. If the secretary of state finds that the statement conforms to the provisions of this section, the secretary of state shall stamp the statement as "Filed", a copy of which shall be forwarded to the party filing the statement, and upon filing the change of address of the registered office or the appointment of a new registered agent or both, as the case may be, the statement shall be effective.

4. A cooperative shall change its registered agent if the office of its registered agent shall become vacant for any reason, if its registered agent becomes disqualified or incapable of acting, or if the cooperative revokes the appointment of its registered agent.

5. Any registered agent of a cooperative may resign as agent upon filing with the secretary of state a statement of resignation, on a form approved by the secretary of state, setting forth:

(1) The name of the cooperative;

(2) The address, including street and number, of the cooperative's then registered office;

(3) The name of such registered agent; and

(4) A representation that such registered agent has given written notice of such agent's resignation to an officer of the cooperative at the cooperative's last known business address. The appointment of the agent shall terminate upon the first to occur of:

(a) The expiration of thirty days after receipt of notice by the secretary of state; or

(b) The appointment of a new registered agent by the cooperative as evidenced by the cooperative's filing of a statement as set forth in subsections 2, 3, and 4 of this section.

6. In the event that a cooperative shall fail to appoint or maintain a registered agent in this state or in the event the registered agent cannot be located in the exercise of due diligence, then the secretary of state shall be automatically appointed as an agent of the cooperative upon whom any process, notice, or demand required or permitted by law to be served upon the cooperative may be served. Service on the secretary of state of any process, notice, or demand against a cooperative shall be made by delivering to and leaving with the secretary of state a copy of such process, notice, or demand. In the event that any process, notice, or demand is served on the secretary of state, the secretary of state shall immediately cause a copy thereof to be forwarded by registered mail to the address for any organizer as set forth in the articles. The secretary of state shall keep copies of any process, notice, or demand served upon the secretary of state under this section for a period of five years. Nothing contained in this section shall limit or affect the right to serve any process, notice, or demand, which is required or permitted by law to be served upon a cooperative, in any other manner now or hereafter permitted by law.

(L. 2011 S.B. 366)



Section 351.1030 Bylaw requirements, adoption, amendment — emergency bylaws permitted.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1030. Bylaw requirements, adoption, amendment — emergency bylaws permitted. — 1. A cooperative shall have bylaws governing the cooperative's business affairs and structure; the qualifications, classification, rights, and obligations of its members; and the classifications, allocations, and distributions of membership interests, which are not otherwise provided in the articles or by sections 351.1000 to 351.1228.

2. (1) To the extent not stated in the articles, the bylaws shall state:

(a) The purpose of the cooperative;

(b) The capital structure of the cooperative, including a statement of the classes and relative rights, preferences, and restrictions granted to or imposed upon each class of membership interests, including the governance rights and financial rights afforded to each class of membership interests, and the cooperative's authority to issue membership interests, which may be determined by the board;

(c) The taxation structure of the cooperative, including a statement of the taxation classification of the cooperative as decided by the board. A cooperative may elect to be taxed as a corporation or as a partnership under sections 351.1000 to 351.1228;

(d) A provision designating the governance rights of each class of membership interests, including which membership interests have voting power and any limitations or restrictions on the voting power, which shall be in accordance with the provisions of sections 351.1000 to 351.1228;

(e) A statement that patron membership interests with voting power shall be restricted to one vote for each member regardless of the amount of patronage transacted with or for such member or the amount of patron membership interests held by a member in the affairs of the cooperative, or a statement describing such different allocation of voting power to the extent permitted under sections 351.1000 to 351.1228;

(f) A statement that membership interests held by a member are transferable only with the approval of the board or as provided in the bylaws;

(g) A statement as to how profits and losses will be allocated and cash will be distributed among the members;

(h) A statement that the records of the cooperative shall include patron membership interests and, if authorized, nonpatron membership interests, which may be further described in the bylaws.

(2) The bylaws may contain any provision relating to the management or regulation of the affairs of the cooperative that is not inconsistent with sections 351.1000 to 351.1228 or the articles, and which may include the following:

(a) The number of directors and the qualifications, manner of election, powers, duties, and compensation, if any, of directors;

(b) The qualifications of members and any limitations on their number;

(c) The manner of admission, withdrawal, suspension, and expulsion of members;

(d) Generally, the governance rights, financial rights, assignability of governance rights and financial rights, and other rights, privileges, and obligations of members and their membership interests;

(e) Authorization to permit a manager, which may be a person that is not otherwise related to the cooperative, to provide outside management services to the cooperative; and

(f) Any other provisions required by the articles to be in the bylaws.

3. Bylaws shall be adopted before the acceptance of any contributions to the cooperative by any member, except in the case of a conversion of a foreign business entity or domestic business entity to a cooperative, in which case the bylaws shall be adopted as soon as is practical following the filing of the articles.

4. The board may amend the bylaws at any time and without further approval by the members to add, change, or delete a provision or multiple provisions, unless:

(1) Sections 351.1000 to 351.1228, the articles, or the bylaws otherwise reserve the power exclusively to the members; or

(2) A particular bylaw expressly prohibits the board from doing so and provided the members shall receive a notice and summary of the amendments or the actual amendments to the bylaws as adopted by the board.

5. The bylaws may be amended, including, but not limited to, the addition, deletion, or restatement of any bylaw or bylaws, by the members at a regular or special members' meeting if:

(1) The notice of the regular or special members' meeting contains a statement that the proposed amended bylaws will be voted upon at the meeting and copies of such proposed amended bylaws are included with the notice, or copies are available upon request from the cooperative and a summary statement of the proposed amended bylaw or bylaws are included with the notice;

(2) A quorum is registered at the members' meeting as being present or represented by mail or alternative ballot if the mail or alternative ballot is authorized by the board; and

(3) The proposed amended bylaw or bylaws are approved by a majority vote cast at the meeting, except that if a cooperative's articles or bylaws require more than majority approval or other conditions for approval, the proposed amended bylaw or bylaws shall only be approved by a proportion of the vote cast or a number of the total members as required by the articles or bylaws and any other such conditions for approval which are contained in the articles or bylaws have been satisfied.

6. (1) Unless otherwise provided in the articles or bylaws, the board may adopt emergency bylaws, at any time, to be effective only in the event of an emergency as provided in subdivision (4) of this subsection. The emergency bylaws, which are subject to amendment or repeal by the members, may include all provisions necessary for managing the cooperative during the emergency, including:

(a) Procedures for calling a meeting of the board;

(b) Quorum requirements for the meeting; and

(c) Designation of additional or substitute directors.

(2) All provisions of the regular bylaws consistent with the emergency bylaws shall remain in effect during the emergency. The emergency bylaws shall not be effective after the emergency ends.

(3) Action taken in good faith in accordance with the emergency bylaws:

(a) Binds the cooperative; and

(b) Shall not be the basis for imposition of liability on any director, officer, employee, or agent of the cooperative on the grounds that the action was not an authorized action of the cooperative.

(4) An emergency exists for the purposes of this section, if a quorum of the directors cannot readily be obtained because of some catastrophic event.

(L. 2011 S.B. 366)



Section 351.1033 Record-keeping requirements — examination of records, when.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1033. Record-keeping requirements — examination of records, when. — 1. (1) A cooperative shall keep as permanent records, minutes of all meetings of its members and of the board, a record of all actions taken by the members or the board without a meeting, and a record of all waivers of notices of meetings of the members and of the board.

(2) A cooperative shall maintain appropriate accounting records.

(3) A cooperative shall keep a copy of each of the following records at its principal office:

(a) Its current articles and other governing instruments, and all amendments thereto or restatements thereof;

(b) Its current bylaws or other similar instruments, and all amendments thereto or restatements thereof;

(c) A record of the names and last known addresses of its current and past members in a form that allows preparation of an alphabetical list of members with each member's address;

(d) A list of the names and last known business addresses of its current board members and officers;

(e) All interim financial statements prepared for periods ending during the last fiscal year, and all year-end financial statements, if any, prepared for the previous four fiscal years; and

(f) Copies of all tax returns filed by the cooperative for the previous four tax years.

(4) Except as otherwise limited by sections 351.1000 to 351.1228, the board shall have discretion to determine what records are appropriate for the purposes of the cooperative, the length of time records are to be retained, and policies relating to the confidentiality, disclosure, inspection, and copying of the records of the cooperative.

(5) A cooperative shall maintain its records in written form or in another form, which may be electronic or otherwise paperless, so long as such form is capable of conversion into written form within a reasonable time.

2. Each member shall, at proper times and upon three days' prior written notice, have access to the books and records of the cooperative as identified in subdivisions (1) to (4) of subsection 1 of this section, to examine same under such regulations and conditions as set forth in the bylaws or as otherwise set forth by the board. In all events, a member's demand to examine the books and records of the cooperative shall be in good faith and for a proper cooperative purpose, and in no event shall a member have the right to inspect or copy, if otherwise allowed, for any person other than the member, any records relating to the amount of any equity capital in the cooperative held by any person; any financial information or patronage history, including but not limited to, amounts of patronage done by or for a member or the amounts of patronage dividends received by such member; any accounts receivable or other amounts due to the cooperative from any person; any personnel or employment records related to the cooperative; any records subject to confidentiality agreements with third parties or under court order; any records deemed confidential under any federal, state, or municipal law, regulation, or ruling, including but not limited to personal health information as defined under federal law; or any trade secret.

(L. 2011 S.B. 366)



Section 351.1036 Additional powers — act as agent of members, when — contractual authority — property rights — financial rights — employee benefits permitted.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1036. Additional powers — act as agent of members, when — contractual authority — property rights — financial rights — employee benefits permitted. — 1. In addition to other powers, a cooperative as an agent or otherwise:

(1) May perform every act necessary or proper to conduct of the cooperative's business or accomplish the purposes of the cooperative;

(2) Has all other rights, powers, or privileges granted by the laws of this state to any business entity, except those that are inconsistent with the express provisions of sections 351.1000 to 351.1228; and

(3) Has the powers given in this section.

2. The cooperative may act as the agent of its members, either collectively or individually, in the negotiation for and procurement of all goods, services, and programs which may be provided to the members by or through the cooperative, provided, however, that unless the cooperative has affirmatively accepted responsibility, the cooperative shall have no liability for its members' failure, whether collective or individual, to perform or pay for such goods, services or programs.

3. A cooperative may enter into or become a party to a contract or agreement for the cooperative or for or on behalf of the members or patrons, including but not limited to, contracts related to prices for and types of products, goods, or services to be supplied or sold to the members, goods manufactured and sold by the members through the cooperative, the management of the cooperative by a third party manager, and any other contract deemed by the board to be in the best interests of the cooperative or the members, or between the cooperative and its members.

4. (1) A cooperative may purchase and hold, lease, mortgage, encumber, sell, exchange, and convey as a legal entity property of any kind including but not limited to real property, personal property, intellectual property, real estate, buildings, equipment, products, patents, and copyrights as the business of the cooperative may require, including the sale or other disposition of assets required by the business of the cooperative as determined by the board.

(2) A cooperative may take, receive, and hold real and personal property, including the principal and interest of money or other funds and rights in a contract, for any purpose not inconsistent with the purposes of the cooperative as set forth in its articles or bylaws, or as otherwise determined by the board.

5. A cooperative may own, lease, construct, and develop buildings or other structures or facilities on the property owned or leased by the cooperative or on a right-of-way legally acquired by the cooperative.

6. A cooperative may issue bonds, debentures, or other evidence of indebtedness and may borrow money, may secure any of its obligations by mortgage of or creation of a security interest in or other encumbrances or assignment of all or any of its property, or income, and may issue guarantees for any legal purpose.

7. A cooperative may make advances to its members or patrons on products or services delivered by the members or patrons to the cooperative.

8. A cooperative may accept donations or deposits of money, real property, or personal property from other cooperatives or associations from which it is constituted, and from members.

9. A cooperative may loan money to and borrow money from members, cooperatives, or associations from which it is constituted with security that it considers sufficient. A cooperative may invest and reinvest its funds.

10. A cooperative may pay pensions, retirement allowances, and compensation for past services to and for the benefit of and establish, maintain, continue, and carry out, wholly or partially at the expense of the cooperative, employee or incentive benefit plans, trusts, and provisions to or for the benefit of any or all of its and its related organizations' officers, managers, directors, employees, and agents; and in the case of a related organization that is a cooperative, members who provide services or goods to that cooperative, and any of their families, dependents, and beneficiaries. It may indemnify and purchase and maintain insurance for and on behalf of a fiduciary of any of these employee benefit and incentive plans, trusts, and provisions.

11. A cooperative may provide, directly or indirectly, insurance of any kind, including but not limited to disability insurance, health insurance, casualty insurance, unemployment insurance, life insurance, and other insurance to or for the benefit of any or all of its employees, officers, directors, members, managers, or their respective directors, officers, employees, and agents. The cooperative may own directly or indirectly insurance of any kind, including but not limited to disability insurance, health insurance, casualty insurance, unemployment insurance, life insurance, and other insurance on any or all of its employees, officers, directors, members, managers, or their respective directors, officers, employees, and agents.

12. (1) A cooperative may purchase, acquire, hold, or dispose of the ownership interests of another business entity or form or otherwise organize subsidiary or affiliated business entities, and assume all rights, interests, privileges, responsibilities, and obligations arising out of all such ownership interests.

(2) The cooperative may form special purpose business entities to secure and hold assets of the cooperative.

(3) A cooperative may purchase, own, and hold ownership interests, including stock and other equity interests, memberships, interests in nonstock capital, and evidences of indebtedness of any business entity.

(L. 2011 S.B. 366)



Section 351.1039 Emergency powers and procedures

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1039. Emergency powers and procedures — 1. In anticipation of or during an emergency as provided in subsection 4 of this section, the board may:

(1) Modify lines of succession to accommodate for the incapacity of any director, officer, employee, or agent; and

(2) Relocate the principal office, designate alternative principal offices or regional offices, or authorize the officers to do so.

2. During an emergency as provided in subsection 4 of this section, unless the emergency bylaws provide otherwise:

(1) Notice of a meeting of the board need be given only to those directors to whom it is practicable to reach and may be given in any practicable manner, including by publication, radio, email, or other form of communication; and

(2) One or more officers of the cooperative present at a meeting of the board may be deemed to be directors for the meeting, in order of rank and within the same rank in order of seniority, as necessary to achieve a quorum.

3. Cooperative action taken in good faith during an emergency under this section to further the ordinary business affairs of the cooperative:

(1) Binds the cooperative; and

(2) Shall not be the basis for the imposition of liability on any director, officer, employee, or agent of the cooperative on the grounds that the action was not an authorized cooperative action.

4. An emergency exists for purposes of this section if a quorum of the directors cannot readily be obtained because of a catastrophic event.

(L. 2011 S.B. 366)



Section 351.1042 Governance by board required — board action, requirements — third-party agreements permitted, when.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1042. Governance by board required — board action, requirements — third-party agreements permitted, when. — 1. A cooperative shall be governed by its board, which shall take all action for and on behalf of the cooperative, except those actions reserved or granted to a manager of the cooperative as set forth under sections 351.1000 to 351.1228 or reserved for or granted to the members under said sections, the articles, or bylaws.

2. Board action shall be by the affirmative vote of a majority of the directors voting at a duly called meeting where a quorum of directors is present, unless otherwise allowed under sections 351.1000 to 351.1228 or unless a greater majority is required by the articles or bylaws. A director individually or collectively with other directors shall not have authority to act for or on behalf of the cooperative unless authorized by the board.

3. Except as otherwise set forth in the articles or the bylaws, a director may advocate the interests of members or member groups to the board, but the fiduciary duty of each director is to represent the best interests of the cooperative and all members collectively.

4. Except as otherwise set forth in the articles or the bylaws, the board shall have the power to enter into, on behalf of the cooperative, an agreement with a third party whereby such third party may supply management services to the cooperative at the board's instruction, and upon the terms and conditions deemed satisfactory to the board.

(L. 2011 S.B. 366)



Section 351.1045 Minimum number of directors — division into classes permitted.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1045. Minimum number of directors — division into classes permitted. — Except as otherwise set forth in the articles or bylaws, the board shall not have less than five directors, except that a cooperative with fifty or fewer members may have three or more directors as prescribed in the articles or bylaws. The directors of any cooperative organized under sections 351.1000 to 351.1228 may, by the articles or by the bylaws, be divided into such number of classes as set forth in the articles or bylaws. If the board shall be divided into classes, then the term of office of those of the initial first class shall expire at the first annual meeting of the members held after such classification becomes effective; of the second class, one year thereafter; of the third class, two years thereafter, and so on for each initial class; and at each annual election held after such classification becomes effective, directors shall be chosen for a full term, as the case may be, to succeed those whose terms expire, which terms shall, unless otherwise set forth in the articles or bylaws, be of a duration equal to the number of classes.

(L. 2011 S.B. 366)



Section 351.1048 Board election, procedure — voting by mail, procedure.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1048. Board election, procedure — voting by mail, procedure. — 1. The organizers shall elect the first board to serve in accordance with subsection 2 of section 351.1009 until directors are elected by members. Until election by members, the first board shall appoint directors to fill any vacancies which may occur during such initial period.

2. (1) Directors shall be elected for the term at the time and in the manner provided in the articles, bylaws, or as otherwise set forth in sections 351.1000 to 351.1228.

(2) Except as otherwise set forth in the articles or bylaws, the directors need not be members, however, a majority of the directors shall be elected exclusively by the members holding patron membership interests.

(3) Each director of a cooperative not electing to be taxed as a partnership under sections 351.1000 to 351.1228 shall have one vote on each matter brought before the board. Unless otherwise set forth in the articles or bylaws, the voting authority of the directors may be allocated according to allocation units or equity classifications of the cooperative provided:

(a) That each allocation unit or equity classification shall have only one vote; and

(b) That at least one-half of the voting power on general matters of the cooperative shall be allocated to the directors elected by members holding patron membership interests.

(4) A director holds office for the term the director was elected and until a successor is elected and has qualified, or until the earlier death, resignation, removal, or disqualification of the director.

(5) The expiration of a director's term with or without election of a qualified successor shall not make the prior or subsequent acts of the director or the board void or voidable.

(6) Subject to any limitation in the articles or bylaws, the board may set the compensation of directors.

(7) Directors may be divided into or designated and elected by class or other distinction as provided in the articles or bylaws.

(8) A director may resign by giving written notice to the chair of the board or the board. The resignation is effective without acceptance when the notice is given to the chair of the board or the board unless a later effective time is specified in the notice.

(9) Unless otherwise set forth in the articles or bylaws, a director's position as such is personal to that director, and no director shall be entitled to execute any of such director's duties, including attending or voting at a directors' meeting by or through another person, entity or by proxy.

3. Except for directors elected at a special members' meeting to fill a vacancy, directors shall be elected at the regular members' meeting for the terms of office prescribed in the bylaws, which may be done by written consent in accordance with sections 351.1000 to 351.1228.

4. Unless otherwise set forth in the articles or bylaws, for a cooperative delineated by districts or other units, members may nominate and elect directors on a district or unit basis at a district meeting.

5. The following shall apply to voting by mail or alternative ballot:

(1) A member shall not vote for a director other than by being present at a members' meeting or by mail ballot or alternative ballot as authorized by the board;

(2) The ballot shall be in a form prescribed by the board; and

(3) If the ballot of the member is received by the cooperative on or before the date of the regular members' meeting or as otherwise prescribed for alternative ballots, the ballot shall be accepted and counted as the vote of the absent member.

6. Unless otherwise provided by the bylaws, if a member is not a natural person then the member may appoint or elect one or more natural persons to be eligible for election as a director.

(L. 2011 S.B. 366)



Section 351.1051 Vacancy, how filled.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1051. Vacancy, how filled. — 1. Unless otherwise provided in the articles or bylaws, if a director position which is elected by patron members becomes vacant or a new director position is created for a director that was or is to be elected by patron members, the board, in consultation with the directors elected by patron members, shall appoint a new director to fill the director's position until the next regular or special members' meeting at which a successor is elected. If there are no directors elected by patron members on the board at the time of the vacancy, a special members' meeting shall be called to fill the patron member director vacancy.

2. Unless otherwise provided in the articles or bylaws, if the vacating director was not elected by the patron members or a new director position is created, but which position is not subject to subsection 1 of this section, then the board shall appoint a director to fill the vacant position by majority vote of the remaining or then serving directors even though less than a quorum. At the next regular or special members' meeting, the members shall elect a director to replace the interim appointed director and fill the unexpired term of the vacant director's position.

(L. 2011 S.B. 366)



Section 351.1054 Removal of director, procedure.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1054. Removal of director, procedure. — 1. The provisions of this section apply unless modified by the articles or bylaws.

2. Any director of the cooperative may be removed by the action of the majority of the entire board if the director to be removed shall, at the time of removal, fail to meet the qualifications stated in the articles or bylaws for election as a director or shall be in breach of any agreement between such director and the cooperative, which includes, for board members which are also patrons, a breach of the cooperative agreement by such patron board member. Any director of the cooperative may be removed, with or without cause, by the unanimous vote of the remaining directors on the board. Notice of the proposed removal shall be given to all directors prior to any action thereon.

3. Subject to subsection 4 of this section, any one or all of the directors may be removed at any time, with or without cause, by the affirmative vote of the holders of a majority of the voting power of membership interests entitled to vote at an election of directors, provided that if a director has been elected solely by the patron members, by members based on districts or units, or the holders of a class or series of membership interests as stated in the articles or bylaws, then that director may be removed only by the affirmative vote of the holders of a majority of the voting power of the patron members for a director elected by the patron members, all membership interests in such district or unit if such director was originally elected by districts or units, or of all membership interests of that class or series entitled to vote at the election of that director.

4. Where the directors of a cooperative are divided into classes in accordance with section 351.1045, the members of a cooperative may remove a director for cause by the vote of a majority of all members eligible to vote on the election of such director.

5. Unless otherwise provided in the bylaws, new directors may be elected at a meeting at which directors are removed.

(L. 2011 S.B. 366)



Section 351.1057 Meetings, conferences.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1057. Meetings, conferences. — 1. Meetings of the board may be held from time to time as provided in the articles or bylaws at any place within or without this state as the board may select or by any means described in subsection 2 of this section. If the board fails to select a place for a meeting, the meeting shall be held at the principal executive office of the cooperative, unless the articles or bylaws provide otherwise.

2. A conference among directors by any means of communication through which the directors may simultaneously hear each other during the conference constitutes a meeting of the board, if the same notice is given of the conference as would be required by subsection 3 of this section for a meeting, and if the number of directors participating in the conference would be sufficient to constitute a quorum at a meeting. Participation in a meeting by electronic means of communication constitutes presence in person at the meeting.

3. Unless the articles or bylaws provide for a different time period, a director may call a meeting of the board by giving at least ten days' prior written notice or, in the case of organizational meetings at least three days' prior written notice, to all directors of the date, time, and place of the meeting. Notice to the board members of any meeting may be given in such forms as set forth in section 351.1216. The notice need not state the purpose of the meeting unless sections 351.1000 to 351.1228, the articles, or the bylaws require it.

4. If the day or date, time, and place of a meeting of the board have been provided in the articles or bylaws, or announced at a previous meeting of the board, no further notice is required to be given to the members of the board. Notice of an adjourned meeting need not be given other than by announcement at the meeting at which adjournment occurs.

5. A director may waive notice of a meeting of the board. A waiver of notice by a director entitled to receive notice is effective whether given before, at, or after the meeting, and whether given in writing, orally, or by attendance. Attendance by a director at a meeting is a waiver of notice of that meeting, except where the director objects at the beginning of the meeting to the transaction of business because the meeting is not lawfully called or convened and such director does not participate in the meeting after the objection is made.

6. If the articles or bylaws so provide, a director may give advance written consent or opposition to a proposal to be acted on at a meeting of the board. If the director is not present at the meeting, consent or opposition to a proposal shall not constitute presence for purposes of determining the existence of a quorum, but consent or opposition shall be counted as the vote of a director present at the meeting in favor of or against the proposal and shall be entered in the minutes or other record of action at the meeting, if the proposal acted on at the meeting is substantially the same or has substantially the same effect as the proposal to which the director has consented or objected.

(L. 2011 S.B. 366)



Section 351.1060 Quorum requirements.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1060. Quorum requirements. — A majority, or a larger or smaller portion or number as provided in the articles or bylaws which in no event shall be less than one-third, of the directors currently holding office is a quorum for the transaction of business at a meeting of the board. In the absence of a quorum, a majority of the directors present may adjourn a meeting from time to time until a quorum is present. If a quorum is present when a duly called or held meeting is convened, the directors present may continue to transact business until adjournment even though the withdrawal of a number of directors originally present leaves less than the proportion of number otherwise required for a quorum.

(L. 2011 S.B. 366)



Section 351.1063 Majority vote required, when.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1063. Majority vote required, when. — The board shall take action by the affirmative vote of the majority of directors present at a duly held meeting at which a quorum is present, unless otherwise provided in sections 351.1000 to 351.1228, the articles, or bylaws.

(L. 2011 S.B. 366)



Section 351.1066 Written action permitted, when, procedure.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1066. Written action permitted, when, procedure. — 1. If the articles or bylaws so provide, any action, other than an action requiring member approval, may be taken by written action signed by the number of directors which would be required to take the same action at a meeting of the board under section 351.1063. If the articles or bylaws do not otherwise provide, then an action required or permitted to be taken at a meeting of the board may be taken by written action if signed by at least a majority of all of the directors.

2. The written action is effective when signed by the required number of directors, unless a different effective time is provided in the written action.

3. When written action is permitted to be taken by less than all directors, all directors shall be notified within a reasonable amount of time of its text and effective date. Failure to provide the notice shall not invalidate the written action. A director who does not sign or consent to the written action has no liability for the action or actions taken by the written action.

(L. 2011 S.B. 366)



Section 351.1069 Committees, procedure for meetings, minutes — committee members considered directors.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1069. Committees, procedure for meetings, minutes — committee members considered directors. — 1. Unless otherwise set forth in the articles or bylaws:

(1) Committees may be established under a resolution approved by the affirmative vote of a majority of the board. All committees so formed are subject at all times to the direction and control of the board, and may only act with respect to such issues and to the extent authorized by the board. The board may create a litigation committee consisting of one or more independent directors or other independent persons to consider legal rights or remedies of the cooperative, and whether such rights or remedies should be pursued. The committee shall not be subject to the direction or control of the board. Unless otherwise set forth in the articles or bylaws, committee members need not be directors of the cooperative;

(2) The procedures for meetings of the board apply to committees and members of committees to the same extent as sections 351.1057 to 351.1066 apply to the board and individual directors;

(3) Minutes, if any, of committee meetings, other than the litigation committee shall be made available upon request to members of the committee, and to any director who requests such minutes, but only to the extent that such director's request relates to his or her position as a director and the director's intended use of the committee minutes is to further the cooperative's purposes.

2. The establishment of, delegation of authority to, and action by a committee shall not alone constitute compliance by a director with the standard of conduct set forth in section 351.1072.

3. Committee members are considered to be directors for purposes of sections 351.1072, 351.1075, and 351.1081, except that independent members of a committee which are not directors or employees of the cooperative are not subject to subsection 4 of section 351.1072.

(L. 2011 S.B. 366)



Section 351.1072 Discharge of duties, directors.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1072. Discharge of duties, directors. — 1. A director shall discharge the duties of the position of director in good faith, in a manner the director reasonably believes to be in the best interests of the cooperative, and with the care that an ordinary, prudent person in a like position would exercise under similar circumstances. A person who so performs such person's duties is not liable by reason of being or having been a director of the cooperative.

2. (1) A director is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, relating to cooperative matters in each case prepared or presented by one or more of the following:

(a) One or more officers or employees of the cooperative who the director reasonably believes to be reliable and competent in the matters presented;

(b) Counsel, public accountants, or other persons as to matters that the director reasonably believes are within the person's professional or expert competence; or

(c) A committee of the board upon which the director does not serve, duly established by the board, as to matters within its designated authority, if the director reasonably believes the committee to merit confidence.

(2) A director is not relieved of liability for acts based on such director's reliance on information under subdivision (1) of this subsection where such director has knowledge that makes such reliance unwarranted.

3. A director who is present at a meeting of the board when an action is approved by the directors in accordance with section 351.1063 is presumed to have assented to the action approved, unless the director:

(1) Objects at the beginning of the meeting to the transaction of business because the meeting is not lawfully called or convened and does not participate in the meeting after the objection, in which case the director is not considered to be present at the meeting for any purpose of sections 351.1000 to 351.1228;

(2) Votes against the action at the meeting; or

(3) Is prohibited by a conflict of interest from voting on the action.

4. A director's first duty of loyalty is to the cooperative. A director is under a duty to share all of such director's knowledge and opportunities that arise with respect to or are related to the business of the cooperative first to the cooperative, and if the cooperative shall choose not to act on such information or opportunity, then, unless otherwise directed by the cooperative, such director may exploit such information or opportunity for such director's own gain.

(L. 2011 S.B. 366)



Section 351.1075 Contracts and transactions, not voidable for material financial interest of director, when.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1075. Contracts and transactions, not voidable for material financial interest of director, when. — 1. (1) A contract or other transaction between a cooperative and one or more of its directors, or a cooperative and a business entity where one or more of the cooperative's directors is a director, manager, officer, or legal representative of such business entity or where a director has a material financial interest, is not void or voidable because the director or directors or the other business entity is a party thereto or because the director or directors are present at the meeting of the members or the board or a committee at which the contract or transaction is authorized, approved, or ratified, if:

(a) The contract or transaction was, and the person asserting the validity of the contract or transaction sustains the burden of establishing that the contract or transaction was, fair and reasonable as to the cooperative at the time it was authorized, approved, or ratified and:

a. The material facts as to the contract or transaction and as to the director's or directors' interest are disclosed or known to the members; or

b. The material facts as to the contract or transaction and as to the director's or directors' interest are fully disclosed or known to the board or a committee, and the board or committee authorizes, approves, or ratifies the contract or transaction in good faith by a majority of the board or committee, as the case may be, but the interested director or directors are not counted in determining the presence of a quorum and shall not vote; or

(b) The contract or transaction is a distribution, contract, or transaction that is made available on the same terms to all members or patron members as part of the cooperative's business; or

(c) The contract or transaction is for services provided to the cooperative which services were deemed necessary by the board, or a committee, or the chief executive officer, or the president and the contract to provide such services is no less favorable to the cooperative than such an agreement would be with a person who is not a member of the board negotiated at arm's length at a cost not more than the reasonable fair market value for the same services charged by other providers.

(2) A resolution fixing the compensation of a director as a director, officer, employee, or agent of the cooperative is not void or voidable or considered to be a contract or other transaction between the cooperative and one or more of its directors for purposes of this section even though the director receiving the compensation fixed by the resolution is present and voting at the meeting of the board or a committee at which the resolution is authorized, approved, or ratified or even though other directors voting upon the resolution are also receiving compensation from the cooperative.

(3) If a committee is appointed to authorize, ratify, or approve a contract or transaction under this section, the members of the committee shall not have a conflict of interest with respect to such contract or transaction and shall be charged with representing the best interests of the cooperative.

2. For purposes of this section, a director has a material financial interest in each contract or transaction in which the director or the spouse, parents, children and spouses of children, brothers and sisters and spouses of brothers and sisters, and the brothers and sisters of the spouse of the director or any combination of them have a material financial interest. For purposes of this section, a contract or other transaction between a cooperative and the spouse, parents, children and spouses of children, brothers and sisters and spouses of brothers and sisters, and the brothers and sisters of the spouse of a director or any combination of them, is considered to be a transaction between the cooperative and the director.

(L. 2011 S.B. 366)



Section 351.1078 Personal liability of directors, limitations.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1078. Personal liability of directors, limitations. — 1. A director's personal liability to the cooperative or members for monetary damages for breach of fiduciary duty as a director may be eliminated or limited in the articles or bylaws except as provided in subsection 2 of this section.

2. The articles or bylaws shall not eliminate or limit the liability of a director:

(1) For a breach of the director's duty of loyalty to the cooperative or its members;

(2) For acts or omissions that are not in good faith and involve intentional misconduct by the director;

(3) For illegal distributions;

(4) For a transaction from which the director derived an improper personal benefit; or

(5) For an act or omission occurring before the date when the provision in the articles or bylaws eliminating or limiting liability becomes effective.

(L. 2011 S.B. 366)



Section 351.1081 Definitions — indemnification of former officials, when — liability insurance permitted, when.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1081. Definitions — indemnification of former officials, when — liability insurance permitted, when. — 1. The definitions in this subsection apply to this section.

2. (1) "Cooperative" includes a domestic or foreign cooperative that was the predecessor of the cooperative referred to in this section in a merger or other transaction in which the predecessor's existence ceased upon consummation of the transaction.

(2) "Official capacity" means:

(a) With respect to a director, the position of director in a cooperative;

(b) With respect to a person other than a director, the elective or appointive office or position held by the person, member of a committee of the board, the employment relationship undertaken by an employee of the cooperative, or the scope of the services provided by members who provide services to the cooperative; and

(c) With respect to a director, chief executive officer, member, or employee of the cooperative who, while a member, director, chief executive officer, or employee of the cooperative, is or was serving at the request of the cooperative or whose duties in that position involve or involved service as a director, manager, officer, member, partner, trustee, employee, or agent of another organization or employee benefit plan, the position of that person as a director, manager, officer, member, partner, trustee, employee, or agent, as the case may be, of the other organization or employee benefit plan.

(3) "Proceeding" means a threatened, pending, or completed civil, criminal, administrative, arbitration, or investigative proceeding, including a proceeding by or in the right of the cooperative.

3. (1) Subject to the provisions of subsection 5 of this section, a cooperative may indemnify a person made or threatened to be made a party to a proceeding by reason of the former or present official capacity of the person against judgments, penalties, fines, including, without limitation, excise taxes assessed against the person with respect to an employee benefit plan, settlements, and reasonable expenses, including attorney fees and disbursements incurred by the person in connection with the proceeding, if, with respect to the acts or omissions of the person complained of in the proceeding, the person:

(a) Has not been indemnified, or if indemnified, then not fully indemnified by another organization or employee benefit plan for the same judgments, penalties, fines, including, without limitation, excise taxes assessed against the person with respect to an employee benefit plan, settlements, and reasonable expenses, including attorney fees and disbursements incurred by the person in connection with the proceeding with respect to the same acts or omissions;

(b) Acted in good faith;

(c) Received no improper personal benefit and the person has not committed an act for which liability cannot be eliminated or limited under subsection 2 of section 351.1078;

(d) In the case of a criminal proceeding, had no reasonable cause to believe the conduct was unlawful; and

a. In the case of acts or omissions occurring in the official capacity described in paragraphs (a) and (b) of subdivision (2) of subsection 2* of this section, reasonably believed that the conduct was in the best interests of the cooperative, or in the case of acts or omissions occurring in the official capacity described in paragraph (c) of subdivision (2) of subsection 2* of this section, reasonably believed that the conduct was not opposed to the best interests of the cooperative. If the person's acts or omissions complained of in the proceeding relate to conduct as a director, officer, trustee, employee, or agent of an employee benefit plan, the conduct is not considered to be opposed to the best interests of the cooperative if the person reasonably believed that the conduct was in the best interests of the participants or beneficiaries of the employee benefit plan; or

b. Was not at the time of the acts or omissions complained of in the proceeding a director, chief executive officer, or person possessing, directly or indirectly, the power to direct or cause the direction of the management or policies of the cooperative.

(2) The termination of a proceeding by judgment, order, settlement, conviction, or upon a plea of nolo contendere or its equivalent does not, of itself, establish that the person did not meet the criteria set forth in this section.

4. Subject to the provisions of subsection 5 of this section, if a person is made or threatened to be made a party to a proceeding, such person shall be entitled, upon written request to the board, to payment or reimbursement by the cooperative of reasonable expenses, including attorney fees and disbursements incurred by the person in advance of the final disposition of the proceeding, provided that:

(1) Upon receipt by the cooperative of a written affirmation by the person of a good faith belief that the criteria for indemnification set forth in subsection 3 of this section has been satisfied, such person makes a written undertaking, in a form acceptable to the cooperative, to repay all amounts paid or reimbursed by the cooperative, if it is ultimately determined that the criteria for indemnification have not been satisfied, which written undertaking is an unlimited general obligation of the person making it, but need not be secured and may be accepted without reference to financial ability to make payment; and

(2) Those making the determination determine that the facts then known would not preclude indemnification under subsection 3 of this section.

5. The articles or bylaws may prohibit indemnification or advances of expenses otherwise required by this section or may impose conditions on indemnification or advances of expenses in addition to the conditions contained in subsections 3 and 4 of this section, including, without limitation, monetary limits on indemnification or advances of expenses if the conditions apply equally to all persons or to all persons within a given class. A prohibition or limit on indemnification or advances of expenses shall not apply to or affect the right of a person to indemnification or advances of expenses with respect to any acts or omissions of the person occurring before the effective date of a provision in the articles or the date of adoption of a provision in the bylaws establishing the prohibition or limit on indemnification or advances of expenses.

6. This section shall not require or limit the ability of a cooperative to reimburse expenses, including attorney fees and disbursements, incurred by a person in connection with an appearance as a witness in a proceeding at a time when the person has not been made or threatened to be made a party to a proceeding.

7. Unless otherwise set forth in the articles or bylaws, all determinations whether indemnification of a person is required because the criteria set forth in subsection 4 of this section has been satisfied and whether a person is entitled to payment or reimbursement of expenses in advance of the final disposition of a proceeding as provided in subsection 3 of this section shall be made:

(1) By a majority of the board at a meeting where a quorum is present, provided that the directors who are, at the time, parties to the proceeding are not counted for determining either a majority or the presence of a quorum;

(2) If a quorum of the board under subdivision (1) of this subsection cannot be obtained, then by a majority of a committee of the board consisting solely of two or more directors who are not, at the time, parties to the proceeding, but who are duly designated to make such a determination by a majority of the board, which majority includes directors who are, at the time, parties to the proceeding;

(3) If a determination is not made under subdivisions (1) or (2) of this subsection, then by legal counsel selected either by a majority of the board in the manner set forth in subdivision (1) of this subsection, provided a quorum can be obtained, or by a committee by vote in the manner set forth in subdivision (2) of this subsection, provided a committee can be established by a majority of the board, including directors who are parties to the proceeding; or

(4) If a determination is not made under subdivisions (1) to (3) of this subsection inclusive, then by the affirmative vote of the members, but the membership interests held by parties to the proceeding shall not be counted in determining the presence of a quorum, and are not considered to be present and entitled to vote on the determination.

8. A cooperative may purchase and maintain insurance on behalf of a person in that person's official capacity against any liability asserted against and incurred by the person in or arising from that person's official capacity, whether or not the cooperative would have been required to indemnify the person against the liability under the provisions of this section.

9. Nothing in this section shall be construed to limit the power of the cooperative to indemnify persons other than a director, chief executive officer, member, employee, or member of a committee of the board by contract or otherwise.

(L. 2011 S.B. 366)

*"Subsection 1" appears in original rolls.



Section 351.1084 Election of officers — chief executive officer permitted.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1084. Election of officers — chief executive officer permitted. — 1. Unless otherwise set forth in the articles or bylaws:

(1) The board may elect a chair and one or more vice chairs of the board to hold and lead meetings of the board; and

(2) The board shall elect or appoint a president and secretary to serve as officers of the cooperative;

(3) The officers, other than the chief executive officer, president and secretary shall not have the authority to bind the cooperative except as authorized by the board.

2. The board may elect additional officers as the articles or bylaws authorize or require.

3. The offices of president and secretary may be combined, and the same person may serve in both capacities.

4. The board may employ a chief executive officer to manage the day-to-day affairs and business of the cooperative, and if a chief executive officer is employed, the chief executive officer shall have the authority to implement the functions, duties, and obligations of the cooperative except as restricted by the board or as delegated to a manager. The chief executive officer shall not exercise authority reserved to the board, a manager, the members, the articles, or the bylaws. Nothing contained herein shall limit the cooperative's right to have co-chief executive officers.

(L. 2011 S.B. 366)



Section 351.1087 Membership of cooperatives, requirements — membership interests, authorization and issuance.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1087. Membership of cooperatives, requirements — membership interests, authorization and issuance. — 1. A cooperative shall have one or more members.

2. (1) A cooperative may, but is not obligated to, group members and patron members in districts, units, or on another basis if and as authorized in its articles or bylaws.

(2) The board may, but is not obligated to, implement the use of districts or units, including setting the time and place and prescribing the rules of conduct for holding meetings by districts or units to elect delegates to members' meetings.

3. A membership interest is personal property. A member has no interest in specific property of the cooperative. All property of the cooperative is property of the cooperative itself.

4. The authorized amounts and divisions of patron membership interests and, if authorized, nonpatron membership interests to be issued by the cooperative may be increased, decreased, established, or altered, in accordance with the bylaws, articles, and sections 351.1000 to 351.1228.

5. Authorized membership interests may be issued on terms and conditions prescribed in the articles, bylaws, or if not authorized in the articles or bylaws, as determined by the board. A membership interest may not be issued until the subscription price of the membership interest has been paid in money or property provided that the value of any property to be contributed shall be approved and agreed to by the board.

6. Unless otherwise set forth in the articles or bylaws, the patron membership interests collectively shall have not less than fifty percent of the cooperative's financial rights.

7. Except as otherwise set forth in the articles or bylaws, all the patron membership interests of a cooperative shall:

(1) Be of one class, without series, unless the articles or bylaws establish or authorize the board to establish more than one class or one or more series within classes;

(2) Be ordinary patron membership interests, be entitled to vote as provided in sections 351.1000 to 351.1228, and have equal rights and preferences in all matters not otherwise provided for by the board and to the extent that the articles or bylaws have fixed the relative rights and preferences of different classes and series; and

(3) Share profits and losses and be entitled to distributions as provided in sections 351.1000 to 351.1228.

8. The cooperative may solicit and issue nonpatron membership interests on terms and conditions determined by the board, and as otherwise set forth in the articles or bylaws.

9. Except as otherwise set forth in the bylaws, a member is not, merely on account of that status, personally liable for the acts, debts, liabilities, or obligations of a cooperative, and as such, a member's membership interest is nonassessable. A member is liable to the cooperative for any unpaid subscription for the membership interest, unpaid membership fees, or a debt for which the member has separately contracted with the cooperative, provided that no third party shall be a beneficiary of this obligation or be entitled to enforce this obligation.

(L. 2011 S.B. 366)



Section 351.1090 Division of membership interests, classes or series.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1090. Division of membership interests, classes or series. — 1. Without limiting the authority granted in this section, and unless otherwise stated in the articles or bylaws, a cooperative may divide the membership interests into different classes or series, which may:

(1) Be subject to the right of the cooperative to redeem any of such membership interests at a price fixed by the articles, bylaws, or by resolution of the board;

(2) Entitle the members to cumulative, partially cumulative, or noncumulative distributions;

(3) Have preference over any class or series of membership interests for the payment of distributions of any or all kinds;

(4) Be convertible into membership interests of any other class or any series of the same or another class; or

(5) Have full, partial, or no voting rights, except as otherwise provided in sections 351.1000 to 351.1228.

2. The cooperative, through its articles or bylaws, may create different classes or series of membership interests and may fix the relative rights and preferences of such classes or series, or subject to any restrictions in the articles or bylaws, the board may establish different classes or series of membership interests by a duly adopted resolution which sets forth the designation of such classes or series, and fixes the relative rights and preferences of such classes or series. Any of the rights and preferences of a class or series of membership interests established in the articles, bylaws, or by resolution of the board:

(1) May be made dependent upon facts ascertainable outside the articles or bylaws or outside the resolution or resolutions establishing the class or series, if the manner in which the facts operate upon the rights and preferences of the class or series is clearly and expressly set forth in the articles or bylaws or in the resolution or resolutions establishing the class or series; and

(2) May include by reference some or all of the terms of any agreements, contracts, or other arrangements entered into by the cooperative in connection with the establishment of the class or series if the cooperative retains at its principal executive office a copy of the agreements, contracts, or other arrangements or the portions thereof which are included by reference.

(L. 2011 S.B. 366)



Section 351.1093 Certified and uncertified membership interests, requirements.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1093. Certified and uncertified membership interests, requirements. — 1. The membership interests of a cooperative shall be either certificated or uncertificated as set forth in the articles or bylaws or as determined by the board. Each holder of a certificated membership interest or interests are entitled to a certificate of membership interest to be issued by the cooperative in accordance with this section.

2. Certificates of membership shall be signed by at least one officer of the cooperative as authorized in the articles, bylaws, or by resolution of the board or, in the absence of such an authorization, by the chief executive officer, president, secretary, or chairman of the board.

3. If a person signs a certificate while such person is an authorized signatory under subsection 2 of this section, the certificate may be issued by the cooperative, even if such person has ceased to have that capacity before the certificate is actually issued, with the same effect as if the person had that capacity at the date of its issue.

4. If issued, a certificate representing a membership interest or interests of a cooperative shall contain on its face:

(1) The name of the cooperative;

(2) A statement that the cooperative is organized under the laws of this state and sections 351.1000 to 351.1228;

(3) The name of the person to whom the certificate is issued;

(4) The number and class of membership interests, and the designation of the series, if any, that the certificate represents;

(5) A statement that the membership interests in the cooperative are subject to the articles and bylaws of the cooperative; and

(6) Restrictions on transfer, if any, including approval of the board, first rights of purchase by the cooperative, and other restrictions on transfer, which may be stated by reference to the back of the certificate where such restrictions may be listed or to another document.

5. A certificate signed as provided in subsection 2 of this section is prima facie evidence of the ownership of the membership interests referred to in the certificate.

6. Unless uncertificated membership interests are prohibited by the articles or bylaws, a resolution approved by the board may provide that some or all of any or all classes and series of its membership interests will be uncertificated membership interests. The resolution shall not apply to membership interests represented by a certificate until the certificate is surrendered to the cooperative. Within a reasonable time after the issuance or transfer of uncertificated membership interests to a member, the cooperative shall send such member the information required by this section to be stated on certificates. Except as otherwise expressly provided by the articles, bylaws, or sections 351.1000 to 351.1228, the rights and obligations of the holders of certificated and uncertificated membership interests of the same class and series shall be identical.

(L. 2011 S.B. 366)



Section 351.1096 Issuance of new certificates of membership for destroyed, lost, or stolen certificates.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1096. Issuance of new certificates of membership for destroyed, lost, or stolen certificates. — 1. A new certificate of membership interest may be issued under section 351.1093 in the place of one that is alleged to have been lost, stolen, or destroyed, upon the filing of an affidavit of lost, stolen, or destroyed certificate by the member with the secretary of the cooperative.

2. The issuance of a new certificate under this section shall not constitute an overissue of the membership interests it represents, and upon any such issue, the replaced certificate shall without further action become null and void.

(L. 2011 S.B. 366)



Section 351.1099 Annual meeting requirements.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1099. Annual meeting requirements. — 1. The regular members' meeting shall be held annually at a time determined by the board, unless otherwise provided for in the bylaws.

2. The regular members' meeting shall be held at the principal place of business of the cooperative or at another location as determined by the bylaws or the board.

3. The officers shall submit reports to the members at the regular members' meeting covering the business of the cooperative for the previous fiscal year, including the financial condition of the cooperative as of the close of the previous fiscal year.

4. Unless otherwise set forth in sections 351.1000 to 351.1228, the articles, or the bylaws, all directors shall be elected at the regular members' meeting for the terms of office prescribed in the bylaws, except for directors elected at district or unit meetings.

5. (1) The cooperative shall give notice of regular members' meetings in accordance with section 351.1216 at least two weeks before the date of the meeting or mailed at least fifteen days before the date of the meeting.

(2) The notice shall contain a summary of any amendments to, or restatements of, any bylaw or bylaws adopted by the board since the last annual members' meeting.

6. A member may waive notice of a members' meeting. A waiver of notice by a member entitled to receive notice is effective whether given before, at, or after the meeting, and whether given in writing, orally, or by attendance. Attendance by a member at a members' meeting is a waiver of notice of that meeting, except where the member objects at the beginning of the meeting to the transaction of business because the meeting is not lawfully called or convened, or objects before a vote on an item of business because the item may not lawfully be considered at that meeting and does not participate in the consideration of the item at that meeting.

(L. 2011 S.B. 366)



Section 351.1102 Special members' meetings, when, requirements.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1102. Special members' meetings, when, requirements. — 1. Except as otherwise set forth in the bylaws, special members' meetings may be called by:

(1) One or more of the members of the board; or

(2) The written petition, submitted to the chairman of the board, of at least twenty percent of the patron members or, if authorized, twenty percent of the nonpatron members, twenty percent of all members, or members representing twenty percent of the membership interests collectively.

2. The cooperative shall give notice of a special members' meeting in accordance with section 351.1216 and shall state the time, place, and purpose of the special members' meeting. A special members' meeting notice shall be issued within ten days after the date of the presentation of a members' petition and the special members' meeting shall be held within thirty days after the date of the presentation of the members' petition.

3. A member may waive notice of a special members' meeting. A waiver of notice by a member entitled to notice is effective whether given before, at, or after the meeting, and whether given in writing, orally, or by attendance. Attendance by a member at a meeting is a waiver of notice of that meeting, except where the member objects at the beginning of the meeting to the transaction of business because the meeting is not lawfully called or convened, or objects before a vote on an item of business because the item may not lawfully be considered at that meeting and does not participate in the consideration of the item at that meeting.

(L. 2011 S.B. 366)



Section 351.1105 Quorum, how constituted.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1105. Quorum, how constituted. — 1. Unless otherwise set forth in the articles or bylaws, the quorum for a members' meeting to transact business shall be ten percent of the total number of members of the cooperative. The total number of members required for a quorum may be more, but in no case less, than ten percent, as set forth in the articles or bylaws.

2. In determining whether a quorum is present with respect to a particular question submitted to a vote of the members for which voting by mail or alternative ballot has previously been authorized, members present in person or represented by mail vote or the alternative ballot method shall be counted. The presence of a quorum shall be verified by the chairman of the board or the secretary of the cooperative and shall be reported in the minutes of the meeting.

3. An action by the members shall not be valid or legal in the absence of a quorum at the meeting at which the action was taken.

(L. 2011 S.B. 366)



Section 351.1108 Meetings, remote communication permitted, requirements.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1108. Meetings, remote communication permitted, requirements. — 1. To the extent authorized in the articles or the bylaws or as determined by the board, a regular or special members' meeting may be held by any combination of means of remote communication through which the members may participate in the meeting if notice of the meeting was given in accordance with the bylaws and sections 351.1000 to 351.1228 and if the membership interests held by the members so participating in the meeting would be sufficient to constitute a quorum at a meeting. Participation by a member by means of remote communication constitutes presence at the meeting in person or by proxy if all the other requirements of sections 351.1000 to 351.1228 for the meeting are met.

2. In any members' meeting held where one or more members participates in such meeting by means of remote communication under subsection 1 of this section:

(1) The cooperative shall implement reasonable measures to verify that each person deemed present and entitled to vote at the meeting by means of remote communication is a member; and

(2) The cooperative shall implement reasonable measures to provide each member participating by means of remote communication with a reasonable opportunity to participate in the meeting, including an opportunity to:

(a) Read or hear the proceedings of the meeting substantially concurrently with those proceedings;

(b) If allowed by the procedures governing the meeting, have the member's remarks heard or read by other participants in the meeting substantially concurrently with the making of those remarks; and

(c) If otherwise entitled, vote on matters submitted to the members.

3. Waiver of notice by a member of a meeting by means of authenticated electronic communication may be given in the manner provided for the regular or special members' meeting. Participation in a meeting by means of remote communication described in subsection 1 of this section is a waiver of notice of that meeting, except where the member objects at the beginning of the meeting to the transaction of business because the meeting is not lawfully called or convened, or objects before a vote on an item of business because the item may not lawfully be considered at the meeting and does not participate in the consideration of the item at that meeting.

(L. 2011 S.B. 366)



Section 351.1111 Majority vote of members required, when.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1111. Majority vote of members required, when. — 1. Unless otherwise required by sections 351.1000 to 351.1228, the articles, or bylaws, the members shall take action by the affirmative vote of the members of a majority of the voting power of the membership interests present and entitled to vote on that item of business at a duly called members' meeting where a quorum is present.

2. Unless otherwise required in the articles or bylaws, in any case where a class or series of membership interests is entitled to vote on a particular matter of the cooperative as a class or series by sections 351.1000 to 351.1228, the articles, bylaws, or by the terms of such membership interests, then such matter shall also receive, in addition to the affirmative vote required in subsection 1 of this section, the affirmative vote of a majority of the voting power of the membership interests of such class or series at a duly called meeting where a quorum of such class or series is present.

3. (1) The articles or bylaws may provide for a greater quorum or voting requirement for members or voting groups than is provided for by sections 351.1000 to 351.1228.

(2) An amendment to the articles or bylaws that adds, changes, or deletes a greater quorum or voting requirement shall meet the same quorum requirement and be adopted by the same vote and voting groups required to take action under the quorum and voting requirements then in effect.

(L. 2011 S.B. 366)



Section 351.1114 Written action permitted, when, requirements.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1114. Written action permitted, when, requirements. — 1. If the articles or bylaws so provide, any action may be taken by written action signed, or consented to by authenticated electronic communication, by the members who own voting power equal to the voting power required to take the same action at a members' meeting at which a quorum of members were present. If the articles or bylaws do not so provide, an action required or permitted to be taken at a members' meeting may be taken by written action signed, or consented to by authenticated electronic communication by all of the members.

2. The written action shall be effective when signed or consented to by authenticated electronic communication by the required number of members unless a different effective time is provided in the written action.

3. When written action is permitted to be taken by less than all members, all members shall be notified within a reasonable time of its text and effective date. Unless otherwise provided in the bylaws, a member who does not sign or consent to the written action has no liability for the action or actions taken by the written action.

(L. 2011 S.B. 366)



Section 351.1117 Patron members, voting rights and requirements.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1117. Patron members, voting rights and requirements. — 1. A patron member of a cooperative is entitled to one vote on an issue to be voted upon by patron members, except that if authorized in the articles or bylaws, a patron member may be entitled to additional votes based on patronage criteria as described in section 351.1120. On any matter of the cooperative, an affirmative vote of all patron members entitled to vote on such matter, unless a greater or lesser amount is required by sections 351.1000 to 351.1228, the bylaws, or the articles, shall be binding on all patron members. A nonpatron member has the voting rights in accordance with his or her nonpatron membership interest as granted in the articles or bylaws, subject to the provisions of sections 351.1000 to 351.1228.

2. Unless otherwise set forth in the articles or bylaws, a member's vote at a members' meeting shall be in person, by mail, if a mail vote is authorized by the board, by alternative ballot if authorized by the board, or by proxy as set forth in subsection 3 of this section.

3. Unless otherwise set forth in the articles or bylaws:

(1) All proxies shall be in writing and executed by the member issuing such proxy, or such member's attorney in fact. Such proxy shall be filed with the chairman of the board before or at the time of a meeting in order to be effective at that meeting. No proxy shall be valid after eleven months from the date of its execution unless otherwise provided in the proxy. No appointment is irrevocable unless the appointment is coupled with an interest in the membership interests of the cooperative;

(2) A copy, facsimile, or other reproduction of the original written proxy may be substituted or used in lieu of the original written proxy for any purpose for which the original written proxy could be used, if the copy, facsimile, or other reproduction is a complete and legible reproduction of the entire original written proxy;

(3) An appointment of a proxy for membership interests owned jointly by two or more members is valid if signed by any one of those members, unless the cooperative receives from any one of those members written notice either denying the authority of that person to appoint a proxy or appointing a different proxy, in which case the proxy will be deemed invalid. If the cooperative shall receive conflicting proxies signed by the different owners of the membership interests, then all proxies submitted for such membership interests will be deemed invalid;

(4) An appointment may be terminated at will unless the appointment is coupled with an interest, in which case it shall not be terminated except in accordance with the terms of an agreement, if any, between the parties to the appointment. Termination may be made by filing written notice of the termination of the appointment with the cooperative or by filing a new written appointment of a proxy with the cooperative. Termination in either manner revokes all prior proxy appointments and is effective when filed with the cooperative.

4. (1) A cooperative may provide in the articles or bylaws that units, districts, or other type of classification authorized under sections 351.1000 to 351.1228 of members are entitled to be represented at members' meetings by delegates chosen by the members of such unit, district, or other classification. The delegates may vote on matters at the members' meeting in the same manner as a member. The delegates may only exercise the voting rights on a basis and with the number of votes as prescribed in the articles or bylaws.

(2) If the approval of a certain portion of the members is required for adoption of amendments, a dissolution, a merger, a consolidation, or a sale of assets, the votes of delegates shall be counted as votes by the members represented by the delegate.

5. The board may fix a record date not more than sixty days, or a shorter time period as provided in the articles or bylaws, before the date of a members' meeting as the date for the determination of the owners of membership interests entitled to notice of and entitled to vote at a meeting. When a record date is so fixed, only members on that date are entitled to notice of and permitted to vote at that members' meeting.

6. The articles or bylaws may give or prescribe the manner of giving a creditor, security holder, or other nonmember, other than a vote by proxy under subsection 3 of this section or as otherwise allowed under section 351.1123, governance rights in the cooperative. If not otherwise provided in the articles or bylaws or by sections 351.1000 to 351.1228, creditors, security holders, or other nonmembers shall not have any governance rights in the cooperative.

7. Membership interests owned by two or more persons may be voted by any one of such persons unless the cooperative receives written notice from any one of such persons denying the authority of the other person or persons to vote those membership interests, in which case any vote of such membership interests shall be deemed invalid. Jointly owned membership interests shall have one vote, regardless of the number of owners, unless otherwise provided under subsection 1 of this section, the articles, or the bylaws. If the cooperative receives conflicting votes for the same membership interests, then all votes cast by such membership interests will be deemed invalid.

8. Except as provided in subsection 7 of this section, an owner of a nonpatron membership interest or a patron membership interest with more than one vote may vote any portion of the membership interest in any way the member chooses, provided that such member is entitled to vote on the particular matter at issue. If a member votes without designating the proportion voted in a particular way, the member is considered to have voted all of the membership interest in that way.

9. Any ballot, vote, authorization, or consent submitted by electronic communication under sections 351.1000 to 351.1228 may be revoked by the member submitting a written revocation including another ballot, vote, authorization, or consent so long as the revocation is received by a director or an officer of the cooperative which has been designated, under the bylaws or by resolution of the board, to receive such revocation at or before the meeting or before an action without a meeting is effective. A ballot, vote, authorization, or consent submitted by a member who attends a members' meeting shall automatically and without further action revoke such member's previous electronic ballot, vote, authorization, or consent, if any.

(L. 2011 S.B. 366)



Section 351.1120 Additional vote for patron member, when.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1120. Additional vote for patron member, when. — 1. A cooperative, by its articles or bylaws, may authorize patron members to have an additional vote for:

(1) A stipulated amount of business transacted between the patron member and cooperative;

(2) Where the patron member is another cooperative, a stipulated number of patron members of such member;

(3) A certain stipulated amount of equity allocated to or held by a patron member in the cooperative;

(4) A combination of methods in subdivisions (1) to (3) of this subsection.

2. A cooperative that is organized into units or districts of patron members may, by the articles or bylaws, authorize the delegates elected by its patron members to have an additional vote for:

(1) A stipulated amount of business transacted between the patron members in the units or districts and the cooperative;

(2) A certain stipulated amount of equity allocated to or held by the patron members of the units or districts of the cooperative; or

(3) A combination of methods in subdivisions (1) and (2) of this subsection.

(L. 2011 S.B. 366)



Section 351.1123 Membership interests owned or controlled by another business, person, or trust.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1123. Membership interests owned or controlled by another business, person, or trust. — Unless otherwise set forth in the articles or bylaws:

(1) Membership interests of a cooperative owned by another business entity as of the record date may be voted by the chair, chief executive officer, or an officer of that organization authorized to vote the membership interest by such business entity;

(2) Subject to section 351.1126, membership interests held in the name of a member, but under the control of another person as such member's personal representative, administrator, executor, guardian, conservator, or similar position may be voted by such person, either in person or by proxy, in the place of the member upon the filing of notice to the cooperative;

(3) Subject to section 351.1126, membership interests in the name of a trustee in bankruptcy or a receiver as of the record date are not eligible to vote and may not be voted by such trustee or receiver;

(4) The grant of a security interest in a membership interest does not entitle the holders of the security interest to vote.

(L. 2011 S.B. 366)



Section 351.1126 Cooperative interests in other business entity, representative at business meeting of other entity permitted.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1126. Cooperative interests in other business entity, representative at business meeting of other entity permitted. — A cooperative that holds ownership interests of another business entity may, by direction of the board, elect or appoint a person to represent the cooperative at a meeting of the business entity. The representative shall have authority to represent the cooperative and may cast the cooperative's vote at the business entity's meeting.

(L. 2011 S.B. 366)



Section 351.1129 Property rights of cooperative.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1129. Property rights of cooperative. — 1. A cooperative may, by resolution of the board and without first obtaining member approval, upon those terms and conditions and for those considerations, which may be money, securities, or other instruments for the payment of money or other property, as the board considers expedient:

(1) Sell, lease, transfer, or otherwise dispose of its property and assets in the usual and regular course of its business;

(2) Sell, lease, transfer, or otherwise dispose of a portion but not all or substantially all of its property and assets not in the usual and regular course of its business;

(3) Sell, lease, transfer, or otherwise dispose of all or substantially all of its property and assets not in the usual and regular course of its business if:

(a) The cooperative has given written notice to the members of the impending or potential disposition prior to the disposition; and

(b) The board has determined that failure to proceed with the disposition would be adverse to the interests of the members and the cooperative;

(4) Grant a security interest in all or substantially all of its property and assets whether or not in the usual and regular course of its business;

(5) Transfer any or all of its property to a business entity, all the ownership interests of which are owned by the cooperative; or

(6) For purposes of debt financing, transfer any or all of its property to a special purpose entity owned or controlled by the cooperative for an asset securitization.

2. Except as otherwise provided in the bylaws or in subdivision (3) of subsection 1 of this section, the board may sell, lease, transfer, or otherwise dispose of all or substantially all of the cooperative's property and assets, including its good will, not in the usual and regular course of its business, upon those terms and conditions and for those considerations which may be money, securities, or other instruments for the payment of money or other property when such action is approved by the members at a regular or special members' meeting in accordance with section 351.1111. Written notice of the meeting shall be given to the members and shall state that a purpose of the meeting is to consider the sale, lease, transfer, or other disposition of all or substantially all of the property and assets of the cooperative.

3. The transferee shall be liable for the debts, obligations, and liabilities of the transferor only to the extent provided in the contract or agreement between the transferee and the transferor or to the extent provided by law.

(L. 2011 S.B. 366)



Section 351.1132 Transfer of membership and financial rights, restrictions — death of member, effect of.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1132. Transfer of membership and financial rights, restrictions — death of member, effect of. — 1. A restriction on the transfer of membership interests of a cooperative may be imposed in the articles, bylaws, by a resolution adopted by the members, or by an agreement among or other written action by a number of members or holders of other membership interests or among them and the cooperative. A restriction is not binding with respect to membership interests issued prior to the adoption of the restriction, unless the holders of those membership interests are parties to the agreement or voted in favor of the restriction.

2. The articles or bylaws may, but shall not be required to, provide that the cooperative or the patron members, individually or collectively, have the first right of purchasing the membership interests of any membership interests, or class thereof, offered for sale upon the terms and conditions as set forth in the articles or bylaws. A repurchase of the membership interests by the cooperative shall render such membership interests null and void.

3. Except as provided in subsection 4 of this section or as otherwise provided in the articles or bylaws, a member's financial rights are transferable in whole or in part. Such an assignment does not dissolve the cooperative and does not entitle or empower the assignee to become a member, to exercise any governance rights, to receive any notices from the cooperative, or to cause dissolution of the cooperative.

4. A restriction on the assignment of financial rights may be imposed in the articles or bylaws, by a resolution adopted by the board, by a resolution adopted by the members, by an agreement among or other written action by the members, or by an agreement among or other written action by the members and the cooperative. A restriction is not binding with respect to financial rights reflected in the required records before the adoption of the restriction, unless the owners of those financial rights are parties to the agreement or voted in favor of the restriction. Once a restriction is imposed under this subsection, such restriction cannot be amended or removed by the members unless by an affirmative two-thirds majority vote of the members at an annual or special members' meeting.

5. On application to a court of competent jurisdiction by any judgment creditor of a member, the court may charge a member's or an assignee's financial rights with payment of the unsatisfied amount of the judgment with interest. To the extent so charged, the judgment creditor has only the rights of an assignee of a member's financial rights under this section. Sections 351.1000 to 351.1228 shall not deprive any member or assignee of financial rights of the benefit of any exemption laws applicable to the membership interest. This section shall be the sole and exclusive remedy of a judgment creditor with respect to the judgment debtor's membership interest.

6. Subject to section 351.1123 and except as otherwise set forth in the bylaws, if a member who is an individual dies or a court of competent jurisdiction adjudges the member to be incompetent to manage the member's person or property, or an order for relief under the bankruptcy code is entered with respect to the member, the member's executor, administrator, guardian, conservator, trustee, or other legal representative may exercise all of the member's rights for the purpose of settling the estate or administering the member's property. Subject to section 351.1123, if a member is a business entity, trust, or other entity and is dissolved, terminated, or placed by a court in receivership or bankruptcy, the powers of that member may be exercised by its legal representative or successor. The cooperative shall have the first right to repurchase the membership interest of such deceased, incompetent, or bankrupt member from such member's executor, administrator, guardian, conservator, trustee, or other legal representative, upon such terms and as set forth in the bylaws, and shall have the first right to repurchase the membership interest of such dissolved, terminated, or bankrupt business entity, trust, or other business entity.

(L. 2011 S.B. 366)



Section 351.1135 Contributions accepted, when, requirements.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1135. Contributions accepted, when, requirements. — 1. Subject to any restrictions in sections 351.1000 to 351.1228, the articles, or bylaws regarding patron and nonpatron membership interests, and only when authorized by the board, a cooperative may accept contributions which may be patron or nonpatron membership contributions under this section, make contribution agreements under section 351.1138, and make contribution rights agreements under section 351.1141.

2. Except as otherwise set forth in the bylaws, a person may make a contribution to a cooperative:

(1) By paying money or transferring the ownership of an interest in property to the cooperative or rendering services to or for the benefit of the cooperative; or

(2) Through a written obligation signed by the person to pay money or transfer ownership of an interest in property to the cooperative or to perform services to or for the benefit of the cooperative.

3. No purported contribution shall be treated or considered as a contribution, unless:

(1) The board accepts the contribution on behalf of the cooperative and in that acceptance describes the contribution, including terms of future performance, if any, and agrees to and states the value being accorded to the contribution; and

(2) The fact of contribution and the contribution's accorded value are both reflected in the required records of the cooperative.

4. The determination of the board as to the amount or fair value or the fairness to the cooperative of the contribution accepted or to be accepted by the cooperative or the terms of payment or performance, including under a contribution agreement under section 351.1138, and a contribution rights agreement under section 351.1141, are presumed to be proper if they are made in good faith and on the basis of accounting methods, or a fair valuation or other method, reasonable in the circumstances.

(L. 2011 S.B. 366)



Section 351.1138 Contribution agreements, requirements.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1138. Contribution agreements, requirements. — 1. A contribution agreement, whether made before or after the formation of the cooperative, is not enforceable against the would-be contributor unless it is in writing and signed by the would-be contributor.

2. Unless otherwise provided in the contribution agreement, or unless all of the would-be contributors and, if in existence, the cooperative, consent to a shorter or longer period in the contribution agreement, a contribution agreement is irrevocable for a period of six months.

3. A contribution agreement, whether made before or after the formation of a cooperative, shall be paid or performed in full at the time or times, or in the installments, if any, specified in the contribution agreement. In the absence of a provision in the contribution agreement specifying the time at which the contribution is to be paid or performed, the contribution shall be paid or performed at the time or times determined by the board.

4. (1) Unless otherwise provided in the contribution agreement, in the event of default in the payment or performance of an installment or call when due, the cooperative may proceed to collect the amount due in the same manner as a debt due the cooperative. If a would-be contributor does not make a required contribution of property or services, the cooperative shall require the would-be contributor to contribute cash equal to that portion of the value, as determined in section 351.1135, of the contribution that has not been made.

(2) If the amount due under a contribution agreement remains unpaid for a period of twenty days after written notice of demand for payment has been given to the delinquent would-be contributor, the cooperative may:

(a) Terminate the contribution agreement and automatically revoke and cancel any membership interest issued to the would-be contributor under the contribution agreement, and retain any portion of the contribution previously paid by the would-be contributor; or

(b) Pursue any other remedy available to the cooperative at law or equity.

5. Unless otherwise provided in the articles or bylaws, a would-be contributor's rights under a contribution agreement may not be assigned, in whole or in part, to another person unless such assignment is approved by a majority of the board or unanimously by the members, either of which may be by written consent, and upon such terms as set forth in the bylaws.

(L. 2011 S.B. 366)



Section 351.1141 Contribution rights agreements.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1141. Contribution rights agreements. — 1. Subject to any restrictions in the articles or bylaws, a cooperative may enter into contribution rights agreements under the terms, provisions, and conditions fixed by the board.

2. Any contribution rights agreement shall be in writing and the writing shall state in full, summarize, or include by reference all of the agreement's terms, provisions, and conditions of the rights to make contributions.

3. Unless otherwise provided in the articles or bylaws, a would-be contributor's rights under a contribution rights agreement shall not be assigned, in whole or in part, to a person who was not a member at the time of the assignment, unless all the members approve the assignment by unanimous written consent.

(L. 2011 S.B. 366)



Section 351.1144 Profits and losses, allocation of, requirements.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1144. Profits and losses, allocation of, requirements. — 1. Unless otherwise set forth in the articles or bylaws, the board shall prescribe the allocation of profits and losses between patron membership interests collectively and any other membership interests, which profits and losses may be allocated between patron membership interests collectively and other membership interests on the basis of the value of patronage by the patron membership interests collectively and other membership interests, or as otherwise determined by the board. Unless otherwise stated in the articles or bylaws, the allocation of profits to the patron membership interests collectively shall not be less than fifty percent of the total profits in any fiscal year. In no event shall the allocation of profits to the patron membership interests collectively be less than fifteen percent of the total profits in any fiscal year.

2. Unless otherwise set forth in the bylaws, the board shall prescribe the distribution of cash or other assets of the cooperative among the membership interests of the cooperative. If not otherwise provided in the bylaws, distribution shall be made to the patron membership interests collectively and other members on the basis of the number of membership interests issued to such member in relation to the total amount of membership interests then issued and outstanding. Unless otherwise set forth in the articles or bylaws, the distributions to patron membership interests collectively shall not be less than fifty percent of the total distributions in any fiscal year. In no event shall the distributions to patron membership interests collectively be less than fifteen percent of the total distributions in any year.

(L. 2011 S.B. 366)



Section 351.1147 Net income, set aside permitted, when — annual distribution required — refund credits.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1147. Net income, set aside permitted, when — annual distribution required — refund credits. — 1. A cooperative may set aside a portion of net income allocated to the patron membership interests as the board determines advisable to create or maintain a capital reserve.

2. Except as otherwise set forth in the bylaws, in addition to a capital reserve, the board may, for patron membership interests:

(1) Set aside an amount, to be determined by the board, of the annual net income of the cooperative for promoting and encouraging the cooperative;

(2) Set aside and retain that portion of the annual net income as determined by the board to be necessary to meet the upcoming and ongoing capital needs of the cooperative; and

(3) Establish and accumulate reserves for advancement of the cooperative's business purposes.

3. Net income allocated to patron members in excess of dividends on equity and additions to reserves shall be distributed to patron members on the basis of patronage. A cooperative may, but is not obligated to, establish pooling arrangements, allocation units, or both, as determined by the board, whether the units are functional, divisional, departmental, geographic, or otherwise and may account for and distribute net income to patrons on the basis of such allocation units or pooling arrangements. A cooperative, as determined by the board, may offset the net loss of an allocation unit, pooling arrangement, or both, against the net income of other allocation units or pooling arrangements, and may set off any amounts owed to the cooperative by a member from amounts otherwise distributable to a member.

4. Unless otherwise set forth in the bylaws, distribution of net income shall be made at least annually. The board shall present to the members at their annual meeting a report covering the operations of the cooperative during the preceding fiscal year.

5. A cooperative may distribute net income to patron members in cash, capital credits, allocated patronage equities, revolving fund certificates, scrip or its own or other securities as determined by the board.

6. The cooperative, through its bylaws or through a separate agreement by and between the member and the cooperative, may obligate the member to accept the method of taxation of the member's distribution as determined by the board, regardless of the form of such distribution.

7. The cooperative may provide in the bylaws that nonmember patrons are allowed to participate in the distribution of net income payable to patron members on equal or unequal terms with patron members.

8. Except as otherwise set forth in the bylaws, if a nonmember patron with patronage credits is not qualified or eligible for membership, a refund due may be credited to the nonpatron's individual account. The board may issue a certificate of interest to reflect the credited amount.

(L. 2011 S.B. 366)



Section 351.1150 Unclaimed property, how treated.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1150. Unclaimed property, how treated. — 1. A cooperative may, in lieu of paying or delivering to the state the unclaimed property specified in its report of unclaimed property filed under section 447.539:

(1) Distribute the unclaimed property to a business entity or organization that is exempt from taxation; or

(2) Retain the unclaimed property as operational reserve funds.

2. The right of an owner to unclaimed property held by a cooperative is extinguished when the property is disbursed by the cooperative to a tax exempt organization or retained by the cooperative as set forth in subsection 1 of this section if:

(1) A reasonable effort to distribute the property to the member has been made by the cooperative; and

(2) (a) Notice that the payment is available has been mailed to the last known address of the person shown by the records to be entitled to the property; or

(b) If the member's address is unknown, notice is published in an official publication of the cooperative; and

(3) The cooperative has received no response from the member within the two-year period following the date such notice was mailed or published as the case may be.

(L. 2011 S.B. 366)



Section 351.1153 Merger and consolidation — definitions — procedure, effect of.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1153. Merger and consolidation — definitions — procedure, effect of. — 1. As used in this section and sections 351.1156 and 351.1159, the following words shall mean:

(1) "Consolidated entity", that entity, or those entities, which are being consolidated into the new entity as described in the plan of consolidation;

(2) "Merging entity", that entity, or those entities, which are merging into the surviving entity as described in the plan of merger;

(3) "New entity", that entity created due to a consolidation of entities as described in the plan of consolidation;

(4) "Ownership interest", shares, membership interests which shall include patron and nonpatron membership interests in the case of a cooperative, or other instances of ownership, whether certificated or uncertificated, in a business entity;

(5) "Surviving entity", that entity into which all other merging entities shall merge as described in the plan of merger.

2. (1) Unless otherwise prohibited by Missouri statute or the statutes of a foreign jurisdiction, cooperatives organized under the laws of this state may merge or consolidate with each other, one or more domestic business entity, one or more foreign business entity, or any combination thereof, by complying with:

(a) The provisions of this section;

(b) The provisions of the law of the state of domicile of the surviving or new entity; and

(c) The provisions of the law of the state of domicile of all merging entities.

(2) Mergers or consolidations involving domestic business entities shall be subject to the revised statutes of Missouri governing such domestic business entity.

(3) This subsection shall not authorize a foreign business entity to act in any way in violation of the law governing the foreign business entity.

3. To initiate a merger or consolidation under subsection 2 of this section, a written plan of merger or consolidation shall be prepared by the board or by a committee selected by the board to prepare a plan. The plan shall state:

(1) The names and states of domicile of the cooperatives, domestic business entities, or foreign business entities in a consolidation, or the names and state of domicile of each merging entity;

(2) The name and state of domicile of the surviving or new entity;

(3) The manner and basis of converting ownership interests of the constituent domestic cooperatives in a consolidation, or the merging entities in a merger into membership or ownership interests in the surviving or new entity;

(4) The terms of the merger or consolidation;

(5) Provided the surviving entity shall be a cooperative subject to sections 351.1000 to 351.1228, the election by the cooperative of either a corporate or partnership tax structure under federal income tax law;

(6) The proposed effect of the consolidation or merger on the ownership interests of the members which shall include patron and nonpatron members in the case of a cooperative, shareholders, or owners of the new or surviving entity, as the case may be; and

(7) For a consolidation, the plan shall contain the articles of the entity or organizational documents to be filed with the state in which the new entity is organized, including any filings in Missouri.

4. The board shall mail or otherwise transmit or deliver notice of the merger or consolidation to each member in the same manner as notice of a regular or special members' meeting is given. The notice shall contain the full text of the plan, and the time and place of the meeting at which the plan will be considered.

5. (1) A plan of merger or consolidation shall be adopted by a cooperative as provided in this subsection.

(2) A plan of merger or consolidation shall be adopted if:

(a) A quorum of the members eligible to vote is registered as being present or represented by mail vote or alternative ballot at the members' meeting; and

(b) The plan is approved by the patron members, or if otherwise provided in the articles or bylaws, is approved by a majority of the votes cast in each class of votes cast, or for a cooperative with articles or bylaws requiring more than a majority of the votes cast or other conditions for approval, the plan is approved by a proportion of the votes cast or a number of total members as required by the articles or bylaws and the conditions for approval in the articles or bylaws have been satisfied.

(3) After the plan has been adopted, articles of merger or articles of consolidation stating that the plan was adopted according to this subsection shall be signed by an authorized representative of each of the merging or consolidated entities, and an authorized representative of the new or surviving entity. A copy of the plan shall be attached to such articles of merger or consolidation.

(4) The articles of merger or consolidation shall be filed in the office of the secretary of state.

(5) For a merger, the articles of the surviving cooperative subject to sections 351.1000 to 351.1228 are deemed amended to the extent provided in the articles of merger.

(6) Unless a later date is provided in the plan, the merger or consolidation is effective when the articles of merger or consolidation are filed in the office of the secretary of state or the appropriate office of another jurisdiction.

(7) In the case of a merger, the secretary of state shall issue a certificate of merger following the filing of the articles of merger by the secretary of state.

(8) In the case of a consolidation, the secretary of state shall issue a certificate of organization following the filing of the articles of consolidation by the secretary of state.

6. (1) After the effective date:

(a) In the case of a merger, the merging entity or entities and the surviving entity shall become a single entity, and the separate existence of each merging entity that is a party to the plan of merger shall cease;

(b) In the case of a consolidation, the new entity shall be formed and the separate existence of each consolidated domestic or foreign business entity that is a party to the plan of consolidation shall cease.

(2) The surviving or new entity possesses all of the rights and property of each of the merging or consolidated entities and is responsible for all their obligations. The title to property of the merging or consolidated entity or entities is vested in the surviving or new entity without reversion or impairment of the title caused by the merger or consolidation.

(3) If it shall be the case that a domestic or foreign business entity not organized as a cooperative association but operating on a cooperative basis under the provisions of subchapter T of the Internal Revenue Code of 1986, as amended, shall merge into a cooperative under sections 351.1000 to 351.1228, then the bylaws and other cooperative agreements related to such entity shall be allowed to govern without further amendment and the surviving entity may continue to operate in the same manner as the merging entity so long as such operations, bylaws, or other cooperative agreements do not directly violate sections 351.1000 to 351.1228.

(L. 2011 S.B. 366)



Section 351.1156 Subsidiaries, merger with parent, when, procedure — certificate of merger required.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1156. Subsidiaries, merger with parent, when, procedure — certificate of merger required. — 1. A parent cooperative owning at least ninety percent of the outstanding ownership interests in a subsidiary business entity, whether directly or indirectly through related organizations, may merge the subsidiary business entity into itself or into any other subsidiary of which at least ninety percent of the outstanding ownership interests is owned by the parent cooperative, whether directly or indirectly through related organizations, without a vote of the members of itself or any subsidiary business entity or may merge itself, or itself and one or more of the subsidiary business entities, into one of the subsidiary business entities under this section. A resolution approved by the affirmative vote of a majority of the directors of the parent cooperative present shall set forth a plan of merger that contains:

(1) The name and states of domicile of the subsidiary business entity or entities, the name of the parent, and the name of the surviving entity;

(2) The manner and basis of converting the ownership interests of the subsidiary business entity or business entities or parent into ownership interests of the parent, subsidiary, or other business entity or, in the whole or in part, into money or other property;

(3) If the parent is a merging entity, a provision for the pro rata issuance of ownership interests of the surviving entity to the holders of membership interests of the parent on surrender of any certificates for shares of the parent;

(4) If the surviving entity is a subsidiary, a statement of any amendments to the articles of incorporation, organization or association, as the case may be, of the surviving entity that will be part of the merger;

(5) If the parent is the surviving entity, it may change its cooperative name, without a vote of its members, by the inclusion of a provision to that effect in the resolution of merger setting forth the plan of merger that is approved by the affirmative vote of a majority of the directors of the parent. Upon the effective date of the merger, the name of the parent shall be changed; and

(6) If the parent is a merging entity, the resolution is not effective unless it is also approved by the affirmative vote of the holders of two-thirds of the voting power of all membership interests of the parent entitled to vote at a regular or special members' meeting if the parent is a cooperative, or in accordance with the laws under which it is organized if the parent is another domestic business entity or a foreign business entity or cooperative.

2. Notice of the action, including a copy of the plan of merger, shall be given to each member, other than the parent and any subsidiary of each subsidiary that is a constituent cooperative in the merger before, or within ten days after, the effective date of the merger.

3. Articles of merger shall be prepared that contain:

(1) The name and states of domicile of each merging entity and the name and states of domicile of the surviving entity;

(2) The plan of merger; and

(3) A statement that the plan of merger has been approved by the parent under this section.

4. The articles of merger shall be signed on behalf of the parent and filed with the secretary of state.

5. The secretary of state shall issue a certificate of merger to the surviving entity or its legal representative.

(L. 2011 S.B. 366)



Section 351.1159 Abandonment of plan of merger, procedure.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1159. Abandonment of plan of merger, procedure. — 1. After a plan of merger has been approved by the members entitled to vote on the approval of the plan and before the effective date of the plan, the plan may be abandoned by the same vote that approved the plan.

2. A plan of merger may be abandoned before the effective date of the plan by a resolution of the board of any surviving entity or merging entity, subject to the contract rights of any other person under the plan. If a plan of merger is with a foreign business entity, the plan of merger may be abandoned before the effective date of the plan by a resolution of the foreign business entity adopted according to the laws of the state under which the foreign business entity is organized, subject to the contract rights of any other person under the plan. If the plan of merger is with a domestic business entity, the plan of merger may be abandoned by the domestic business entity in accordance with the provisions of the revised statutes of Missouri, subject to the contractual rights of any other person under the plan.

3. If articles of merger have been filed with the secretary of state, but have not yet become effective, the constituent organizations, or any one of them, shall file with the secretary of state articles of abandonment that contain:

(1) The names of the constituent organizations;

(2) The provisions of this section under which the plan is abandoned and the text of the resolution abandoning the plan.

(L. 2011 S.B. 366)



Section 351.1162 Dissolution, affirmative vote required.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1162. Dissolution, affirmative vote required. — A cooperative may be dissolved by the affirmative vote of two-thirds of the members or by order of the court.

(L. 2011 S.B. 366)



Section 351.1165 Notice of dissolution.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1165. Notice of dissolution. — Before a cooperative begins dissolution, a notice of intent to dissolve shall be filed with the secretary of state. The notice shall contain:

(1) The name of the cooperative;

(2) The date and place of the members' meeting at which the resolution was approved; and

(3) A statement that the requisite vote of the members approved the proposed dissolution.

(L. 2011 S.B. 366)



Section 351.1168 Dissolution, interests in property may be conveyed, when.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1168. Dissolution, interests in property may be conveyed, when. — 1. After the notice of intent to dissolve has been filed with the secretary of state, the board, or the officers acting under the direction of the board shall proceed as soon as possible:

(1) To collect or make provision for the collection of all debts due or owing to the cooperative, including unpaid subscriptions for shares; and

(2) To pay or make provision for the payment of all debts, obligations, and liabilities of the cooperative according to their priorities.

2. After the notice of intent to dissolve has been filed with the secretary of state, the board may sell, lease, transfer, or otherwise dispose of all or substantially all of the property and assets of the dissolving cooperative without a vote of the members.

3. Tangible and intangible property, including money, remaining after the discharge of the debts, obligations, and liabilities of the cooperative shall be distributed to the members and former members as provided in the articles or bylaws, which may be on the basis of such member's patronage with the cooperative, unless otherwise provided by law. If previously authorized by the members, the tangible and intangible property of the cooperative may be liquidated and disposed of at the discretion of the board.

(L. 2011 S.B. 366)



Section 351.1171 Revocation of dissolution proceedings, when — members' meeting permitted — effective date of revocation.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1171. Revocation of dissolution proceedings, when — members' meeting permitted — effective date of revocation. — 1. Dissolution proceedings may be revoked before the articles of dissolution are filed with the secretary of state.

2. The board may call a members' meeting to consider the advisability of revoking the dissolution proceedings. The question of the proposed revocation shall be submitted to the members at the members' meeting called to consider the revocation. The dissolution proceedings are revoked if the proposed revocation is approved at the members' meeting by a majority of the members of the cooperative or for a cooperative with articles or bylaws requiring a greater number of members, the number of members required by the articles or bylaws.

3. Revocation of dissolution proceedings is effective when a notice of revocation is filed with the secretary of state. After the notice is filed, the cooperative may resume business.

(L. 2011 S.B. 366)



Section 351.1174 Creditor claims barred, when.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1174. Creditor claims barred, when. — The claim of a creditor or claimant against a dissolving cooperative is barred if the claim has not been enforced by initiating legal, administrative, or arbitration proceedings concerning the claim by two years after the date the notice of intent to dissolve is filed with the secretary of state.

(L. 2011 S.B. 366)



Section 351.1177 Articles of dissolution, procedure.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1177. Articles of dissolution, procedure. — 1. Articles of dissolution of a cooperative shall be filed with the secretary of state after payment of the claims of all known creditors and claimants has been made or provided for and the remaining property has been distributed by the board. The articles of dissolution shall state:

(1) That all debts, obligations, and liabilities of the cooperative have been paid or discharged or adequate provisions have been made for them or time periods allowing claims have run and other claims are not outstanding;

(2) That the remaining property, assets, and claims of the cooperative have been distributed among the members or under a liquidation authorized by the members; and

(3) That legal, administrative, or arbitration proceedings by or against the cooperative are not pending or adequate provision has been made for the satisfaction of a judgment, order, or decree that may be entered against the cooperative in a pending proceeding.

2. The cooperative is dissolved when the articles of dissolution have been filed with the secretary of state.

3. The secretary of state shall issue to the dissolved cooperative or its legal representative a certificate of dissolution that contains:

(1) The name of the dissolved cooperative;

(2) The date the articles of dissolution were filed with the secretary of state; and

(3) A statement that the cooperative is dissolved.

(L. 2011 S.B. 366)



Section 351.1180 Court supervision of dissolution, when.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1180. Court supervision of dissolution, when. — After a notice of intent to dissolve has been filed with the secretary of state and before a certificate of dissolution has been issued, the cooperative or, for good cause shown, a member or creditor may apply to a court within the county where the registered address is located to have the dissolution conducted or continued under the supervision of the court.

(L. 2011 S.B. 366)



Section 351.1183 Equitable relief and liquidation of assets, when.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1183. Equitable relief and liquidation of assets, when. — 1. A court may grant equitable relief that it deems just and reasonable in the circumstances or may dissolve a cooperative and liquidate its assets and business:

(1) In a supervised voluntary dissolution that is applied for by the cooperative;

(2) In an action by a majority of the members when it is established that:

(a) The directors or the persons having the authority otherwise vested in the board are deadlocked in the management of the cooperative's affairs and the members are unable to break the deadlock;

(b) The board or those in control of the cooperative have breached their fiduciary duties to the members;

(c) The members are so divided in voting power that, for a period that includes the time when two consecutive regular members' meetings were held, they have failed to elect successors to directors whose terms have expired or would have expired upon the election and qualification of their successors;

(d) The cooperative assets are being misapplied or wasted; or

(e) The period of duration as provided in the articles has expired and has not been extended as provided in sections 351.1000 to 351.1228; and

(3) In an action by a creditor when:

(a) The cooperative has admitted in writing that the claim of the creditor against the cooperative is due and owing and it is established that the cooperative is unable to pay its debts in the ordinary course of business; or

(b) In an action by the attorney general to dissolve the cooperative in accordance with sections 351.1000 to 351.1228 when it is established that a decree of dissolution is appropriate.

2. In determining whether to order equitable relief or dissolution, the court shall take into consideration the financial condition of the cooperative but shall not refuse to order equitable relief or dissolution solely on the grounds that the cooperative has accumulated operating net income or current operating net income.

3. In deciding whether to order dissolution of the cooperative, the court shall consider whether lesser relief suggested by one or more parties, such as a form of equitable relief or a partial liquidation, would be adequate to permanently relieve the circumstances established under subdivision (2) of subsection 1 of this section. Lesser relief may be ordered if it would be appropriate under the facts and circumstances of the case.

4. If the court finds that a party to a proceeding brought under this section has acted arbitrarily, or otherwise not in good faith, the court may in its discretion award reasonable expenses including attorney fees and disbursements to any of the other parties.

5. Proceedings under this section shall be brought in a court within the county where the registered address of the cooperative is located.

6. It is not necessary to make members parties to the action or proceeding unless relief is sought against them personally.

(L. 2011 S.B. 366)



Section 351.1186 Court authority in dissolution proceedings — receiver may be appointed — distribution of assets.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1186. Court authority in dissolution proceedings — receiver may be appointed — distribution of assets. — 1. In dissolution proceedings before a hearing can be completed, the court may:

(1) Issue injunctions;

(2) Appoint receivers with all powers and duties that the court directs;

(3) Take actions required to preserve the cooperative's assets wherever located; and

(4) Carry on the business of the cooperative.

2. After a hearing is completed, upon notice to parties to the proceedings and to other parties in interest designated by the court, the court may appoint a receiver to collect the cooperative's assets including amounts owing to the cooperative by subscribers on account of an unpaid portion of the consideration for the issuance of shares. A receiver has authority, subject to the order of the court, to continue the business of the cooperative and to sell, lease, transfer, or otherwise dispose of the property and assets of the cooperative either at public or private sale.

3. The assets of the cooperative or the proceeds resulting from a sale, lease, transfer, or other disposition shall be applied in the following order of priority:

(1) The costs and expense of the proceedings, including attorney fees and disbursements;

(2) Debts, taxes, and assessments due the United States, this state, and other states in that order;

(3) Claims duly proved and allowed to employees under the provisions of the workers' compensation act except that claims under this clause may not be allowed if the cooperative carried workers' compensation insurance, as provided by law, at the time the injury was sustained;

(4) Claims, including the value of all compensation paid in a medium other than money, proved and allowed to employees for services performed within three months preceding the appointment of the receiver, if any; and

(5) Other claims proved and allowed.

4. After payment of the expenses of receivership and claims of creditors are proved, the remaining assets, if any, may be distributed to the members or distributed under an approved liquidation plan.

(L. 2011 S.B. 366)



Section 351.1189 Receivers, requirements.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1189. Receivers, requirements. — 1. A receiver shall be a natural person or a domestic business entity or a foreign business entity authorized to transact business in this state. A receiver shall give a bond as directed by the court with the sureties required by the court.

2. A receiver may sue and defend in all courts as receiver of the cooperative. The court appointing the receiver has exclusive jurisdiction over the cooperative and its property.

(L. 2011 S.B. 366)



Section 351.1192 Involuntary dissolution, when.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1192. Involuntary dissolution, when. — 1. A cooperative may be dissolved involuntarily by a decree of a court in this state in an action filed by the attorney general if it is established that:

(1) The articles and certificate of organization were procured through fraud;

(2) The cooperative was organized for a purpose not permitted by sections 351.1000 to 351.1228 or prohibited by state law;

(3) The cooperative has flagrantly violated a provision of sections 351.1000 to 351.1228, has violated a provision of sections 351.1000 to 351.1228 more than once, or has violated more than one provision of sections 351.1000 to 351.1228; or

(4) The cooperative has acted, or failed to act, in a manner that constitutes surrender or abandonment of the cooperative's privileges, or enterprise.

2. An action may not be commenced under subsection 1 of this section until forty-five days after notice to the cooperative by the attorney general of the reason for the filing of the action. If the reason for filing the action is an act that the cooperative has committed, or failed to commit, and the act or omission may be corrected by an amendment of the articles or bylaws or by performance of or abstention from the act, the attorney general shall give the cooperative thirty additional days to make the correction before filing the action. If the cooperative makes the correction within such thirty-day period, the attorney general shall not file the action.

(L. 2011 S.B. 366)



Section 351.1195 Creditor claims to be filed under oath, when, court procedure.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1195. Creditor claims to be filed under oath, when, court procedure. — 1. In proceedings to dissolve a cooperative, the court may require all creditors and claimants of the cooperative to file their claims under oath with the court administrator or with the receiver in a form prescribed by the court.

2. If the court requires the filing of claims, the court shall:

(1) Set a date, by order, at least one hundred twenty days after the date the order is filed as the last day for the filing of claims; and

(2) Prescribe the notice of the fixed date that shall be given to creditors and claimants.

3. Before the fixed date, the court may extend the time for filing claims. Creditors and claimants failing to file claims on or before the fixed date may be barred, by order of court, from claiming an interest in or receiving payment out of the property or assets of the cooperative.

(L. 2011 S.B. 366)



Section 351.1198 Discontinuance of involuntary dissolution.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1198. Discontinuance of involuntary dissolution. — The involuntary or supervised voluntary dissolution of a cooperative may be discontinued at any time during the dissolution proceedings if it is established that cause for dissolution does not exist. The court shall dismiss the proceedings and direct the receiver, if any, to redeliver to the cooperative its remaining property and assets.

(L. 2011 S.B. 366)



Section 351.1201 Court order of dissolution, when.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1201. Court order of dissolution, when. — 1. In an involuntary or supervised voluntary dissolution, after the costs and expenses of the proceedings and all debts, obligations, and liabilities of the cooperative have been paid or discharged and the remaining property and assets have been distributed to its members or if its property and assets are not sufficient to satisfy and discharge the costs, expenses, debts, obligations, and liabilities, when all the property and assets have been applied so far as they will go to their payment according to their priorities, the court shall enter an order dissolving the cooperative.

2. When the order dissolving the cooperative has been entered, the cooperative shall be dissolved.

(L. 2011 S.B. 366)



Section 351.1204 Certified copy of dissolution to be filed.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1204. Certified copy of dissolution to be filed. — After the court enters an order dissolving a cooperative, the court administrator shall cause a certified copy of the dissolution order to be filed with the secretary of state. The secretary of state shall not charge a fee for filing the dissolution order.

(L. 2011 S.B. 366)



Section 351.1207 Creditor claims after dissolution forever barred.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1207. Creditor claims after dissolution forever barred. — 1. A person who is or becomes a creditor or claimant before, during, or following the conclusion of dissolution proceedings who does not file a claim or pursue a remedy in a legal, administrative, or arbitration proceeding during the pendency of the dissolution proceeding or has not initiated a legal, administrative, or arbitration proceeding before the commencement of the dissolution proceedings, all those claiming through or under the creditor or claimant are forever barred from suing on that claim or otherwise realizing upon or enforcing it, except as provided in this section.

2. Debts, obligations, and liabilities incurred during dissolution proceedings shall be paid or provided for by the cooperative before the distribution of assets to a member. A person to whom this kind of debt, obligation, or liability is owed but is not paid may pursue any remedy against the offenders, directors, or members of the cooperative before the expiration of the applicable statute of limitations. This subsection shall not apply to dissolution under the supervision or order of a court.

(L. 2011 S.B. 366)



Section 351.1210 Claims against dissolved cooperative, former officers, directors, and members may defend.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1210. Claims against dissolved cooperative, former officers, directors, and members may defend. — After a cooperative has been dissolved, any of its former officers, directors, or members may assert or defend, in the name of the cooperative, a claim by or against the cooperative.

(L. 2011 S.B. 366)



Section 351.1213 Foreign cooperatives, conflict of laws — certificate of authority required, other requirements.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1213. Foreign cooperatives, conflict of laws — certificate of authority required, other requirements. — 1. (1) Subject to the constitution of this state, the laws of the jurisdiction under which a foreign cooperative is organized govern its organization and internal affairs and the liability of its members. A foreign cooperative shall not be denied a certificate of authority to transact business in this state by reason of any difference between those laws and the laws of this state.

(2) A foreign cooperative holding a valid certificate of authority in this state has no greater rights or privileges than a domestic cooperative. The certificate of authority does not authorize the foreign cooperative to exercise any of its powers or purposes that a domestic cooperative is forbidden by law to exercise in this state.

(3) A foreign cooperative may apply for a certificate of authority under any name that would be available to a cooperative, whether or not the name is the name under which it is authorized in its jurisdiction of organization.

(4) Nothing contained herein shall be interpreted to require a foreign business entity which is not formed as a cooperative association under the laws of any foreign jurisdiction but is otherwise operating on a cooperative basis to comply with the provisions of sections 351.1000 to 351.1228, including but not limited to obtaining a certificate of authority as set forth in subsection 2 of this section. Such an entity shall, however, remain obligated to comply with the revised statutes of Missouri, as applicable to such entity.

2. (1) Before transacting business in this state, a foreign cooperative shall obtain a certificate of authority from the secretary of state. An applicant for the certificate shall submit to the secretary of state an application for registration as a foreign cooperative, signed by an authorized person and setting forth:

(a) The name of the foreign cooperative and, if different, the name under which it proposes to register and transact business in this state;

(b) The jurisdiction of its organization or formation, and the date of such organization or formation;

(c) The name and business address, which may not be a post office box, of the proposed registered agent in this state, which agent shall be an individual resident of this state, a domestic business entity, or a foreign cooperative having a place of business in, and authorized to do business in, this state;

(d) The address of the registered office required to be maintained in the jurisdiction of its organization by the laws of that jurisdiction or, if not so required, of the principal place of business of the foreign cooperative;

(e) The date the foreign cooperative expires in the jurisdiction of its organization; and

(f) A statement that the secretary of state is appointed as the agent of the foreign cooperative for service of process if the foreign cooperative fails to maintain a registered agent in this state or if the agent cannot be found or served with the exercise of reasonable diligence.

(2) The application shall be accompanied by a filing fee of one hundred dollars.

(3) The application shall also be accompanied by a certificate of good standing or certificate of existence issued by the secretary of state of the foreign cooperative's state of domicile, which certificate shall be dated within sixty days of the date of filing.

(4) If the secretary of state finds that an application for a certificate of authority conforms to law and all fees have been paid, the secretary of state shall:

(a) File the original application; and

(b) Return a copy of the original application to the person who filed it with a certificate of authority issued by the secretary of state.

(5) A certificate of authority issued under this section is effective from the date the application is filed with the secretary of state accompanied by the payment of the requisite fees.

(6) If any statement in the application for a certificate of authority by a foreign cooperative was false when made or any arrangements or other facts described have changed, making the application inaccurate in any respect, the foreign cooperative shall promptly file with the secretary of state:

(a) In the case of a change in its name, a termination, or a merger, a certificate to that effect authenticated by the proper officer of the state or country under the laws of which the foreign cooperative is organized; and

(b) A fee for the document, which is the same as the fee for filing an amendment.

3. A foreign cooperative authorized to transact business in this state shall:

(1) Appoint and continuously maintain a registered agent in the same manner as provided in section 351.1027; or

(2) File a report upon any change in the name or business address of its registered agent in the same manner as provided in section 351.1027.

4. (1) A foreign cooperative authorized to transact business in this state may cancel its registration by filing articles of cancellation with the secretary of state, which articles of cancellation shall set forth:

(a) The name of the foreign cooperative and the state or country under the laws of which it is organized;

(b) That the foreign cooperative is not transacting business in this state;

(c) That the foreign cooperative surrenders its authority to transact business in this state;

(d) That the foreign cooperative revokes the authority of its registered agent in this state to accept service of process and consents to that service of process in any action, suit, or proceeding based upon any cause of action arising in this state out of the transaction of the foreign cooperative in this state;

(e) A post office address to which a person may mail a copy of any process against the foreign cooperative; and

(f) That the authority of the secretary of state to accept service of process in this state for any cause of action arising out of the transactions of the foreign cooperative in this state remains in full force and effect.

(2) The filing with the secretary of state of a certificate of termination or a certificate of merger if the foreign cooperative is not the surviving organization from the proper officer of the state or country under the laws of which the foreign cooperative is organized constitutes a valid application of withdrawal and the authority of the foreign cooperative to transact business in this state shall cease upon the filing of the certificate.

(3) The certificate of authority of a foreign cooperative to transact business in this state may be revoked by the secretary of state upon the occurrence of any of the following events:

(a) The foreign cooperative has failed to appoint and maintain a registered agent as required by sections 351.1000 to 351.1228, file a report upon any change in the name or business address of the registered agent, or file in the office of the secretary of state any amendment to its application for a certificate of authority as specified in subdivision (6) of subsection 2 of this section; or

(b) A misrepresentation has been made of any material matter in any application, report, affidavit, or other document submitted by the foreign cooperative under sections 351.1000 to 351.1228.

(4) No certificate of authority of a foreign cooperative shall be revoked by the secretary of state unless:

(a) The secretary of state has given the foreign cooperative not less than sixty days' notice by mail addressed to its registered office in this state or, if the foreign cooperative fails to appoint and maintain a registered agent in this state, addressed to the office address in the jurisdiction of organization; and

(b) During the sixty-day period, the foreign cooperative has failed to file the report of change regarding the registered agent, to file any amendment, or to correct the misrepresentation.

(5) Sixty days after the mailing of the notice without the foreign cooperative taking the action set forth in paragraph (b) of subdivision (4) of this subsection, the authority of the foreign cooperative to transact business in this state shall cease. The secretary of state shall issue a certificate of revocation and shall mail the certificate to the address of the registered agent in this state or if there is none, then to the principal place of business or the registered office required to be maintained in the jurisdiction of organization of the foreign cooperative.

5. (1) A foreign cooperative transacting business in this state shall not maintain any action, suit, or proceeding in any court of this state until it possesses a certificate of authority.

(2) The failure of a foreign cooperative to obtain a certificate of authority does not impair the validity of any contract or act of the foreign cooperative or prevent the foreign cooperative from defending any action, suit, or proceeding in any court of this state.

(3) A foreign cooperative, by transacting business in this state without a certificate of authority, appoints the secretary of state as its agent upon whom any notice, process, or demand may be served.

(4) A foreign cooperative that transacts business in this state without a valid certificate of authority is liable to the state for the years or parts of years during which it transacted business in this state without the certificate in any amount equal to all fees that would have been imposed by sections 351.1000 to 351.1228 upon the foreign cooperative had it duly obtained the certificate, filed all reports required by sections 351.1000 to 351.1228, and paid all penalties imposed by sections 351.1000 to 351.1228. The attorney general shall bring proceedings to recover all amounts due this state under the provisions of this section.

(5) A foreign cooperative that transacts business in this state without a valid certificate of authority shall be subject to a civil penalty, payable to the state, not to exceed five thousand dollars. Each director or in the absence of directors, each member or agent who authorizes, directs, or participates in the transaction of business in this state on behalf of a foreign cooperative that does not have a certificate shall be subject to a civil penalty, payable to the state, not to exceed one thousand dollars.

(6) The civil penalties set forth in subdivision (5) of this subsection may be recovered in an action brought in this state by the attorney general. Upon a finding by the court that a foreign cooperative or any of its members, directors, or agents have transacted business in this state in violation of sections 351.1000 to 351.1228, the court shall issue, in addition to the imposition of a civil penalty, an injunction restraining the further transaction of the business of the foreign cooperative and the further exercise of the foreign cooperative's rights and privileges in this state. The foreign cooperative shall be enjoined from transacting business in this state until all civil penalties plus any interest and court costs that the court may assess have been paid and until the foreign cooperative has otherwise complied with the provisions of sections 351.1000 to 351.1228.

(7) A member of a foreign cooperative shall not be liable for the debts and obligations of the foreign cooperative solely by reason of foreign cooperative's having transacted business in this state without a valid certificate of authority.

6. (1) The following activities of a foreign cooperative, among others, shall not constitute transacting business within the meaning of this section:

(a) Maintaining or defending any action or suit or any administrative arbitration proceeding, or settling any proceeding, claim, or dispute;

(b) Holding meetings of its members or carrying on any other activities concerning its internal affairs;

(c) Maintaining bank accounts;

(d) Having members that are residents of this state or such members having retail locations in this state;

(e) Selling through independent contractors;

(f) Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside this state before they become contracts;

(g) Creating or acquiring indebtedness, mortgages, and security interests in real or personal property;

(h) Securing or collecting debts or enforcing mortgages and security interests in property securing the debts;

(i) Selling or transferring title to property in this state to any person; or

(j) Conducting an isolated transaction that is completed within thirty days and that is not one in the course of repeated transactions of a like manner.

(2) For purposes of this section, any foreign cooperative that owns income-producing real or tangible personal property in this state, other than property exempted under subdivision (1) of this subsection, shall be considered to be transacting business in this state.

(3) The list of activities in subdivision (1) of this subsection shall not be exhaustive. This subsection shall not apply in determining the contracts or activities that may subject a foreign cooperative to service of process or taxation in this state or to regulation under any other law of this state.

7. The secretary of state, the attorney general, or both, may bring an action to restrain a foreign cooperative from transacting business in this state in violation of sections 351.1000 to 351.1228 or other laws of this state.

8. Service of process on a foreign cooperative shall be as provided under Missouri law.

(L. 2011 S.B. 366)



Section 351.1216 Notice deemed given, when — electronic communications, consent given, when.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1216. Notice deemed given, when — electronic communications, consent given, when. — 1. Any notice to members given by the cooperative under any provision of sections 351.1000 to 351.1228, the articles, or the bylaws may be given in any of the following forms, and such notice is deemed given:

(1) If by facsimile communication, when directed to a telephone number at which the member has consented to receive notice;

(2) If by electronic mail, when directed to an electronic mail address at which the member has consented to receive notice;

(3) If by a posting on an electronic network on which the member has consented to receive notice, together with separate notice to the member of the specific posting, upon the later of:

(a) The posting; and

(b) The giving of the separate notice;

(4) If by any other form of electronic communication by which the member has consented to receive notice, when directed to the member;

(5) If by United States mail, then when placed in the mail and directed to the address shown as the last known address of the member in the records of the cooperative; and

(6) If by overnight courier service, then when delivered to the courier service and directed to the address shown as the last known address of the member in the records of the cooperative.

2. For any notice which is required to be given to a director under sections 351.1000 to 351.1228, such notice may be given in any method as set forth in subsection 1 of this section upon such director consenting to such director's receipt of notice in such manner.

3. For a member that is a business entity, notice mailed or delivered by an alternative method under subsection 1 of this section shall be to an officer of the entity.

4. An affidavit of the secretary, other authorized officer, or authorized agent of the cooperative that the notice has been given by a form of electronic communication is, in the absence of fraud, prima facie evidence of the facts stated in the affidavit.

5. Consent by a member to notice given by electronic communication may be given in writing or by authenticated electronic communication. The cooperative shall be entitled to rely on any consent so given until revoked by the member provided that no revocation affects the validity of any notice given before receipt by the cooperative of revocation of the consent.

6. Unless otherwise stated herein, all notices shall be deemed effective when given.

7. Failure of a member to receive a special or regular members' meeting notice shall not invalidate an action taken by the members at a members' meeting.

(L. 2011 S.B. 366)



Section 351.1219 Cooperative not deemed a franchise.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1219. Cooperative not deemed a franchise. — A cooperative formed under and operating in compliance with sections 351.1000 to 351.1228 shall not be deemed or construed to be a franchise under the laws of the state of Missouri.

(L. 2011 S.B. 366)



Section 351.1222 Records and signatures — definitions — legal effect of.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1222. Records and signatures — definitions — legal effect of. — 1. As used in this section, the following terms mean:

(1) "Electronic", relating to technology, having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities;

(2) "Electronic record", a record created, generated, sent, communicated, received, or stored by electronic means;

(3) "Electronic signature", an electronic sound, symbol, or process attached to or logically associated with a record and executed or adopted by a person with the intent to sign the record;

(4) "Record", information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

(5) "Signed", the signature of a person that has been written on a document, and with respect to a document required by sections 351.1000 to 351.1228 to be filed with the secretary of state, a document that has been signed by a person authorized to do so by sections 351.1000 to 351.1228, the articles, or bylaws, or by a resolution approved by the board or the members. A signature on a document may be a facsimile affixed, engraved, printed, placed, stamped with indelible ink, transmitted by facsimile, or electronically, or in any other manner reproduced on the document.

2. For purposes of sections 351.1000 to 351.1228:

(1) A record or signature shall not be denied legal effect or enforceability solely because it is in electronic form;

(2) A contract shall not be denied legal effect or enforceability solely because an electronic record was used in its formation;

(3) If a provision requires a record to be in writing, an electronic record satisfies the requirement; and

(4) If a provision requires a signature, an electronic signature satisfies the requirement.

(L. 2011 S.B. 366)



Section 351.1225 Amendments and repeal of act, state reserves right of.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1225. Amendments and repeal of act, state reserves right of. — The state reserves the right to amend or repeal the provisions of sections 351.1000 to 351.1228 by law. A cooperative organized or governed by sections 351.1000 to 351.1228 is subject to this reserved right.

(L. 2011 S.B. 366)



Section 351.1227 Additional powers of secretary of state — rulemaking authority.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1227. Additional powers of secretary of state — rulemaking authority. — The secretary of state shall have further power and authority as is reasonably necessary to enable the secretary of state to administer this chapter efficiently and to perform the duties therein imposed upon the secretary of state. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly under chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2011, shall be invalid and void.

(L. 2011 S.B. 366)



Section 351.1228 Filing fees, determined by secretary of state.

Effective 28 Aug 2011

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

351.1228. Filing fees, determined by secretary of state. — Unless otherwise provided, the filing fee for documents filed under sections 351.1000 to 351.1228 shall be determined by the secretary of state.

(L. 2011 S.B. 366)






Chapter 352 Religious and Charitable Associations — Charitable Gift Annuities

Chapter Cross References



Section 352.010 Incorporation of benevolent associations.

Effective 28 Aug 1939

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

352.010. Incorporation of benevolent associations. — Any number of persons not less than three, who shall have associated themselves by articles of agreement in writing, as a society, company, association or organization formed for benevolent, religious, scientific, fraternal-beneficial, or educational purposes, may be consolidated and united into a corporation. Such articles of agreement may be organic regulations, or a constitution, or other form of association, and any corporate name, not already assumed by another corporation, may be chosen as the title of the corporation; provided, always, that the purpose and scope of the association be clearly and fully set forth.

(RSMo 1939 § 5436)

Prior revisions: 1929 § 4996; 1919 § 10264; 1909 § 3432

CROSS REFERENCE:

Firemen's pension and relief association, who may form, 87.495



Section 352.020 Character of associations which may incorporate.

Effective 28 Aug 1939

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

352.020. Character of associations which may incorporate. — Any association formed for benevolent purposes, including any purely charitable society, hospital, asylum, house of refuge, reformatory and eleemosynary institution, fraternal-beneficial associations, or any association whose object is to promote temperance or other virtue conducive to the well-being of the community, and, generally, any association formed to provide for some good in the order of benevolence, that is useful to the public, may become a body corporate and politic under this chapter; any association, congregation, society or church organization formed for religious purposes, and any association formed to provide or maintain a cemetery; any school, college, institute, academy or other association formed for educational or scientific purposes, including therein any association formed specially to promote literature, history, science, information or skill among the learned professions, intellectual culture in any branch or department, or the establishing of a museum, library, art gallery, or the erection of a public monument, and in general, any association, society, company or organization which tends to the public advantage in relation to any or several of the objects above enumerated, and whatever is incident to such objects, may be created a body corporate and politic by complying with sections 352.010 and 352.060.

(RSMo 1939 § 5439)

Prior revisions: 1929 § 4999; 1919 § 10267; 1909 § 3435



Section 352.030 May be formed to execute trusts.

Effective 28 Aug 1939

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

352.030. May be formed to execute trusts. — Corporations may be formed, under the provisions of this chapter, to execute any trust the purpose whereof is within the purview of this chapter, and may receive and take, by deed or devise, in their corporate capacity, any property, real and personal, for the uses and purposes of such trust, and execute the trust so created.

(RSMo 1939 § 5443)

Prior revisions: 1929 § 5002; 1919 § 10270; 1909 § 3438



Section 352.040 Historical, library, museum and scientific associations may incorporate as charitable trusts — property perpetually dedicated — members — endowment funds.

Effective 28 Aug 1939

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

352.040. Historical, library, museum and scientific associations may incorporate as charitable trusts — property perpetually dedicated — members — endowment funds. — 1. Any association or society formed for educational purposes as classified in section 352.020, and as herein limited, located in any city or town, may elect to provide in its articles of agreement by incorporating this section in such articles, and in other respects conforming them thereto, that such corporation shall be, in all that relates to its property and all such as it may acquire, a quasi-trustee for the public, and as such may receive and take by deed or devise in its corporate capacity, any property, real and personal, in trust for the uses and purposes for which such corporation was formed, and execute any trust so created; provided, that this section shall apply only, and it is hereby expressly limited, to such association or society as may be formed for the purpose of promoting historical studies or natural science, of establishing a museum, library or an art gallery, such educational and scientific purposes being chiefly for the advantage of the public where such corporation is located; and provided furthermore, that no corporation in whose charter is incorporated this section shall be permitted to amend such charter or to take advantage or avail itself of any change in the general law, in such way as to affect this section, and such charter shall be taken as a perpetual contract between such corporation and the public.

2. It shall not be lawful for such corporation to create or contract any debt or pecuniary obligation in the nature of a debt; and any attempt to create or contract any such debt or obligation shall be, ipso facto, void. Nor shall any such corporation mortgage, or deed in trust, any of its property, or sell any such property, except by way of exchange for property of equal value, or for reinvestment.

3. If any such corporation dissolve, its property shall be vested in the city or town in which such corporation is located, to be taken and held for the benefit of the people of such city or town, to the same purposes, uses and trusts as such property was held by such corporation.

4. Membership in such corporation shall be open to the public, under such reasonable rules and regulations as the corporation may prescribe in its bylaws.

5. Every such corporation shall create and maintain an endowment fund, to remain perpetually intact, that means may thereby be provided for the stability and support of the corporation; and to this end all moneys voluntarily contributed as life membership, and by persons not residents of the locality where such corporation is located, who desire to be registered as members, and one-fourth of the current subscriptions from memberships, shall be set apart, until the moneys derived from these sources, together with such as lawfully come into such endowment fund from other sources, shall amount in the aggregate to at least two hundred thousand dollars. Such endowment fund may be invested in bonds of the United States, or of this state, or of the city or county in which the corporation is located, or in loans secured by mortgage on improved real estate situated in this state, but shall not be invested in securities or stock of any private trading or manufacturing corporation, or of any railroad company, or on any personal security, and the principal thereof shall not be encroached upon or expended by such corporation for any purpose.

6. The museum, gallery and cabinets of such corporation shall be open to the public of this state, under such reasonable regulations as may from time to time be prescribed, and the contents of such museum, gallery or cabinets, or any portion thereof, shall not be loaned or taken out for exhibition or other purpose, on any pretext whatever.

7. Any existing corporation formed for purposes within the purview of this section, and whose charter is in harmony therewith, shall be empowered to adopt the same as an amendment to such charter, under the provisions of section 352.070.

(RSMo 1939 § 5447)

Prior revisions: 1929 § 5006; 1919 § 10274; 1909 § 3442



Section 352.050 What associations not to incorporate under this chapter — company formed to erect building for use of society, may incorporate.

Effective 28 Aug 1939

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

352.050. What associations not to incorporate under this chapter — company formed to erect building for use of society, may incorporate. — No association, society or company formed for manufacturing, agricultural or business purposes of any kind, or for pecuniary profit in any form, nor any corporation having a capital stock divided into shares, shall be incorporated under this chapter; provided, that any company formed to erect a building for the exclusive use of a society within the purview of this chapter, without pecuniary consideration from such society, may become a body corporate under this chapter notwithstanding it has a capital stock in shares, and may receive subscriptions to such stock, to be paid in real estate, in money, property or services rendered to such company.

(RSMo 1939 § 5444)

Prior revisions: 1929 § 5003; 1919 § 10271; 1909 § 3439



Section 352.060 Incorporation — procedure.

Effective 28 Aug 1939

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

352.060. Incorporation — procedure. — 1. The persons holding the offices respectively of president, secretary and treasurer of the association, or other chief officers, by whatever name they may be known, shall submit to the circuit court having jurisdiction in the city or county where such association is located, the articles of agreement, with the petition praying for a pro forma decree thereon.

2. If the court shall be of the opinion that such articles of agreement and the purposes of the association come properly within the purview of this chapter, and are not inconsistent with the constitution or laws of the United States, or of this state, the court shall enter of record an order to that effect, a certified copy of which order shall, by the clerk, be endorsed upon or attached to said articles. But no such order shall be made until such petition shall have remained on file in the clerk's office of said court for at least three days after said petition shall have been presented to the court; and whenever the judge to whom such petition shall have been presented shall entertain any doubt as to the lawfulness or public usefulness of the proposed corporation, it shall be his duty to appoint some competent attorney, as a friend of the court, whose duty it shall be to examine said petition and show cause, if any there be, on some day to be fixed by the court, why the prayer of said petition should not be granted, and said attorney shall not be confined in his examination to said petition and articles of association, but may introduce such testimony as may be available and proper in order to fully disclose the true purposes of the association; and upon the hearing thereof, the court shall make such further order granting or dismissing said petition as to it may seem best, and upon the granting of such petition, the petitioners shall cause the articles of agreement, with the certificate aforesaid, to be recorded in the office of the recorder of deeds of the county in which the association is located, and then filed in the office of the secretary of state.

3. The secretary of state shall issue to the petitioners a certified copy of such articles of agreement, with the several certificates thereon as filed in his office, which certified copy shall be the charter of incorporation; and thereupon the petitioners, their associates and successors, shall be created and be a body corporate and politic, by the corporate name designated in such charter, and such charter, together with this chapter, shall be received in all courts and places as legal evidence of the incorporation of such association.

(RSMo 1939 § 5437)

Prior revisions: 1929 § 4997; 1919 § 10265; 1909 § 3433



Section 352.070 Amendment of charter.

Effective 28 Aug 1939

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

352.070. Amendment of charter. — Any corporation formed under this chapter or any existing corporation formed for benevolent, religious, scientific or educational purposes, may amend its charter in any matter germane to such charter, by submitting the proposed amendment to the circuit court, and in other respects proceeding as required in section 352.060 for the original articles of agreement. And upon the issuing of a certified copy of such amendment by the secretary of state, such amendment shall become and be part of the charter of such corporation, with like effect and validity as though originally incorporated in such charter. Any such corporation may, without losing its personal identity, change its corporate name as an amendment to its charter.

(RSMo 1939 § 5440)

Prior revisions: 1929 § 5000; 1919 § 10268; 1909 § 3436



Section 352.080 Changing location — procedure.

Effective 28 Aug 1939

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

352.080. Changing location — procedure. — 1. Every corporation now organized or that may hereafter be organized under what is known as the benevolent, religious, scientific, fraternal-beneficial, educational and miscellaneous corporation act through the circuit courts of the state may change its location from one county to another in this state by filing with the circuit court of the county or city to which it proposes to move, a certified copy of its articles of association accompanied by a petition signed by the persons holding the offices of president, secretary and treasurer of the association, or other chief officers by whatever name they may be known, asking that the corporation be moved and reincorporated in the county or city to which it wishes to move, with all of its rights, franchises and properties that it then has. After the copy of the articles of association and petition are filed with the circuit court they shall be proceeded with as is provided in filing new articles of association and petition as in section 352.020.

2. Nothing herein provided shall be construed to prevent the corporation continuing in perpetual succession to all its rights, franchises and properties, and liable for all its previous obligations as if no change of location had been made, and it shall enjoy all the rights and privileges as a corporation formed in the county or city to which it moves in the first instance.

(RSMo 1939 § 5441)



Section 352.090 Incorporated association may become fraternal benefit society.

Effective 28 Aug 1939

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

352.090. Incorporated association may become fraternal benefit society. — Any such society, order or association heretofore or hereafter incorporated under the provisions of the laws of this state may avail itself of the benefits of chapter 378 by amending its constitution or articles of association or reincorporating thereunder, or by an amended constitution or amended articles of association in the manner prescribed by this chapter.

(RSMo 1939 § 5438)

Prior revisions: 1929 § 4998; 1919 § 10266; 1909 § 3434



Section 352.100 Record kept.

Effective 28 Aug 1939

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

352.100. Record kept. — Every corporation formed under this chapter shall keep a fair record of all its proceedings, which record shall be open, at all reasonable hours, to the inspection of all its members.

(RSMo 1939 § 5445)

Prior revisions: 1929 § 5004; 1919 § 10272; 1909 § 3440



Section 352.110 Bylaws — provisions.

Effective 28 Aug 1939

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

352.110. Bylaws — provisions. — 1. Every corporation created under this chapter shall make bylaws for its government and support and the management of its property, and therein provide, unless such provision is already made in its charter, for the admission of new members and how they shall be admitted, and prescribe their qualifications.

2. Provision may also be made in such bylaws for the removal of officers for cause, and for the expulsion of members guilty of any offense which affects the interests or good government of the corporation, or is indictable by the laws of the land; provided, always, that such bylaws shall be conformable to the charter of such corporation, and shall not impair or limit any provision thereof or enlarge its scope, and shall not be contrary to the provisions of the constitution or laws of this state.

(RSMo 1939 § 5446)

Prior revisions: 1929 § 5005; 1919 § 10273; 1909 § 3441



Section 352.120 Dues — member's liability.

Effective 28 Aug 1939

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

352.120. Dues — member's liability. — The dues of members of corporations created under this chapter, as determined by their charters or bylaws, and any donations or subscriptions to which they may voluntarily obligate themselves, may be collected as any other debt; but over and above such dues or such subscriptions in no case shall any member be individually liable.

(RSMo 1939 § 5442)

Prior revisions: 1929 § 5001; 1919 § 10269; 1909 § 3437



Section 352.130 May acquire stock — power to hold real estate.

Effective 28 Aug 1939

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

352.130. May acquire stock — power to hold real estate. — It shall be lawful for any corporation which may be organized under this chapter, or any existing corporation the purposes whereof are included in those mentioned in section 352.020, to acquire, by subscription, purchase, devise or gift, shares of stock in any stock company which shall hereafter be incorporated under and pursuant to the laws of this state, for the sole purpose of erecting or purchasing a hall or building for the use and benefit of any one or more of such corporations, as mentioned in section 352.020, and to hold such stock as personal property, and to enjoy the rights and privileges appertaining to such ownership; provided, that the stock corporation erecting or purchasing such hall or building for the purpose aforesaid shall not permit the same to be occupied or used by any person or corporation for any purpose not included among those specified in section 352.020, except so much of said building as may be necessarily rented for business purposes, in order to secure a sufficient revenue to provide for the expenses of the care and maintenance of said property, and for annual dividends not to exceed five percent upon the capital stock thereof, and every such stock corporation as herein mentioned shall, in the articles of association thereof, expressly declare its sole purposes to be such as above provided for; and provided further, that any corporation, the purposes whereof are included in section 352.020, may acquire and hold in its own name such real estate and buildings as may be necessary for assembly, library, laboratory and other rooms requisite for its purposes, and may receive income from such other rooms as may be requisite to the completeness of such buildings; but such income shall be applied to the purpose of such corporation as defined in section 352.020.

(RSMo 1939 § 5448)

Prior revisions: 1929 § 5007; 1919 § 10275; 1909 § 3443



Section 352.140 Benevolent corporations may be merged.

Effective 28 Aug 1939

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

352.140. Benevolent corporations may be merged. — Any corporation or corporations heretofore or hereafter organized under the laws of this state relating to the incorporation of benevolent, religious, scientific, fraternal-benevolent, educational and miscellaneous associations may be merged in any other such corporation or may be consolidated with any other such corporation or corporations to form a consolidated corporation under such laws, on compliance with the provisions of sections 352.140 to 352.170.

(RSMo 1939 § 5457)

Prior revision: 1929 § 5020



Section 352.150 Proceedings to effect merger.

Effective 28 Aug 1939

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

352.150. Proceedings to effect merger. — 1. The corporations which are to be parties to such merger or consolidation, upon being first authorized by the affirmative vote of a majority of their respective members entitled to vote, shall enter into an agreement providing for such merger or consolidation and the terms and conditions thereof, subject, however, to the approval of the circuit court as herein provided.

2. Thereafter, such corporations shall submit to the circuit court having jurisdiction in the city or county where either of such corporations is located a copy of such agreement with their petition praying for the approval of such agreement and consolidation or merger. If the court finds that such consent of such majority of the members of such respective corporations has been obtained and if the court shall be of the opinion that the purposes of such proposed consolidated corporation come properly within the purview of the laws of this state relating to benevolent, religious, scientific, fraternal-beneficial, educational and miscellaneous associations and that such merger or consolidation is not inconsistent with the constitution or laws of the United States or of this state, the court shall enter of record an order to that effect granting said petition and authorizing and approving such merger or consolidation.

3. No such order shall be made until such petition shall have remained on file in such court for at least three days; and if and when the judge to whom such petition shall have been presented shall entertain any doubt as to the lawfulness of such proposed merger or consolidation, he may appoint some competent person as a friend of the court, whose duty it shall be to examine said petition and agreement and show cause, if any there be, on some day to be fixed by the court, why the prayer of such petition should not be granted. Such person so appointed shall not be confined in his examination to said petition and agreement, but may introduce such testimony as may be available and proper in order to fully disclose the true purposes of such merger or consolidation; and upon the hearing thereof, the court shall make such order granting or dismissing said petition as to it may seem best.

4. Upon the entry of an order by the court approving such consolidation or merger and granting such petition, the petitioners shall cause the said agreement, together with such order of court, to be recorded in the office of the recorder of deeds of the county or counties in which such petitioners are located and thereafter filed in the office of the secretary of state. Thereupon, the secretary of state shall issue to such consolidated corporation a certified copy of such agreement and order of court as filed in his office, which certified copy shall be the charter of incorporation of such consolidated corporation, and thereupon such consolidated corporation shall become and be a body corporate and politic by the corporate name designated in such agreement and subject to the laws of this state relating to such associations as aforesaid.

(RSMo 1939 § 5458)

Prior revision: 1929 § 5021



Section 352.160 Property rights — how affected by merger.

Effective 28 Aug 1939

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

352.160. Property rights — how affected by merger. — Upon the issuance of such charter, the corporate existence of the merging or consolidating corporations shall become merged into that of the consolidated corporation and all rights, privileges, and franchises, and the right, title and interest in and to all property of whatsoever kind, whether real, personal or mixed, and things in action, and every right, privilege, interest or asset of conceivable value or benefit then existing or thereafter arising to which either of such corporations so merging or consolidating shall be or become entitled at law or in equity, shall be fully and finally and without any right or reversion, transferred to and vested in such consolidated corporation without further act or deed, and such consolidated corporation shall have and hold the same in its own corporate right as fully as the same was possessed and held by either of such merging or consolidating corporations from which such rights were, by operation of sections 352.140 to 352.170, transferred; and if any such corporation which is a party to such merger or consolidation shall be or shall have been designated as legatee, or devisee or beneficiary in any will, trust agreement, trust conveyance or other conveyance or instrument whatsoever prior to such merger or consolidation, even though such will, trust agreement, trust conveyance or other conveyance or instrument shall not become operative or effective until after such merger or consolidation shall have become effective, every such legacy, devise, or benefit shall vest in, devolve upon and inure to and be received and enjoyed by such consolidated corporation.

(RSMo 1939 § 5459)

Prior revision: 1929 § 5022



Section 352.170 Obligations not abated by merger.

Effective 28 Aug 1939

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

352.170. Obligations not abated by merger. — 1. The rights, obligations and relations of either of the merged or consolidated corporations in respect to any debtor or creditor of such corporation shall remain unimpaired and the consolidated corporation shall succeed to all such rights, obligations and relations.

2. Any pending action or other judicial proceedings to which any corporation that shall have been so merged or consolidated is a party shall not be deemed to have abated or to have discontinued by reason of such merger or consolidation, but may be prosecuted to final judgment in the same manner as if such merger or consolidation had not been made; or the consolidated corporation may be substituted as a party to such action or proceeding and any judgment, order or decree may be rendered for or against it that might have been rendered for or against such other corporation if such merger or consolidation had not occurred.

(RSMo 1939 § 5460)

Prior revision: 1929 § 5023



Section 352.180 Method of dissolution.

Effective 28 Aug 1939

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

352.180. Method of dissolution. — Whenever seventy-five percent of all the members of any benevolent, religious, scientific or other miscellaneous associations, incorporated under this chapter, by their record vote at any lawful meeting of such association adopt a resolution favoring the dissolution of such association, after the payment of all debts, claims, or other obligations of said association, then said association may be dissolved by filing an affidavit of dissolution with the secretary of state, setting forth the above facts, and when said affidavit of dissolution is filed, it shall be taken as prima facie evidence of such voluntary dissolution.

(RSMo 1939 § 5461)



Section 352.190 Application for dissolution — contents.

Effective 28 Aug 1939

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

352.190. Application for dissolution — contents. — Application for such dissolution shall be made by a petition, verified by the president and secretary of said association or a majority of the directors or other governing body of the association, setting forth a clear and concise statement of the reasons which induce the members of said association to desire a dissolution of the association. Among other things, said petition shall contain a full and true inventory of all the estate, both real and personal, in law and equity, of such association, and of all books, vouchers and securities in relation thereto; also the names of all members, their residence if known; also all encumbrances on the property of such association by judgment, mortgage, pledge, or otherwise, a list of all creditors of said association, and all engagements or contracts entered into by said association, not fully satisfied, performed or cancelled.

(RSMo 1939 § 5462)



Section 352.200 May oppose dissolution of association.

Effective 28 Aug 1939

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

352.200. May oppose dissolution of association. — 1. Upon the filing of such petition an order shall be made by the court, if filed in term time, or by the clerk, if filed in vacation, requiring all persons interested in such association to show cause, if any they have, why such association should not be dissolved on or before a day or term, of said court therein named.

2. The officers of said association, the various members, or any other person interested may enter their voluntary appearance in said court at the time of filing such petition, and all members who reside in the county where said petition has been filed and all creditors and persons having unexecuted contracts with said association, and who reside in said county who do not enter their voluntary appearance in said court shall be notified by summons, under the hand and seal of the clerk of the court, reciting the filing of said petition, its general purpose and nature, and citing them to appear in said court on a day to be named in said writ to show cause, if any they have, against such dissolution, such day being fixed not less than twenty-one days nor more than thirty days after the filing of said petition.

3. In addition to said summons notice of a general nature and cause of said application shall be given to all other members, creditors, and persons having unexecuted contracts with said association, by publication in some newspaper of general circulation in said county, for at least five consecutive insertions in a daily newspaper, or at least one insertion each week for three weeks consecutively in a weekly newspaper, and proof of such service and publication shall be made before any order is made upon such petition.

4. The court shall have the power to continue such application for service upon all interested parties from time to time, to issue new writs if necessary, according to the practice therein.

(RSMo 1939 § 5463)



Section 352.210 Decree of dissolution — disposition of property.

Effective 28 Aug 1939

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

352.210. Decree of dissolution — disposition of property. — 1. If upon a hearing of such application the court shall be satisfied that the prayer of such petition can be granted without prejudice of the public welfare, or the interest of the members of the association, or the creditors of the same, it may enter a judgment or decree dissolving said association, and to provide by such judgment for the vesting of the property of such association, in a receiver or receivers, to be appointed by the court, and in his or their successors in office.

2. Such receiver or receivers, upon giving sufficient security, to be approved by the court for the faithful performance of his or their duties, shall succeed to the title of such association in and to all its property and estate, and shall hold the same in trust for the creditors thereof, and other persons who may be entitled thereto, and shall receive, collect, sue for, recover, hold, manage, dispose of the same under and in pursuance to the orders of such court, to be made from time to time in that behalf according to right and justice.

3. Any surplus remaining after paying the debts of such association shall, except as herein provided, be distributed among the persons who were members of such association at the time of such dissolution, or their legal representatives respectively, in equal shares, unless for good cause shown the court shall otherwise order; provided, that no property devoted to religious, literary or charitable uses shall be diverted from the objects for which they were granted by means of the powers herein given to any association to dissolve, but the same shall be preserved by the decree of the court.

(RSMo 1939 § 5464)



Section 352.220 Certified copy of order filed with secretary of state.

Effective 28 Aug 1939

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

352.220. Certified copy of order filed with secretary of state. — Whenever the court shall grant such judgment of dissolution, the clerk thereof shall send a certified copy of the order of the court to the secretary of state, the expense of which shall be taxed as costs in the case, and said copy shall be filed with the articles of agreement and certificates attached of the association.

(RSMo 1939 § 5465)



Section 352.230 Dissolved corporation to convey property to successor.

Effective 28 Aug 1939

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

352.230. Dissolved corporation to convey property to successor. — Whenever the members of any corporation heretofore or hereafter incorporated under the laws of this state for any benevolent purpose, or whenever the persons who were or shall be at the time of the dissolution of any such corporation members thereof, or in case of the death of any of them, the survivors shall, themselves, or with other associates, become incorporated under the provisions of this chapter for the same benevolent purpose, under the same or any other corporate name, it shall be lawful and it shall be the duty of the person who may be the president of such former corporation, or who was or may be its president at the time of its dissolution, to execute and acknowledge in the name and on behalf of such former corporations, a conveyance of all the property, real and personal, and assets of every description of the said former corporation, conveying the same to the new corporation so incorporated; and such conveyance shall have the effect to vest in such new corporation all the right, title and interest in such property, real and personal, and assets of every description, which were at any time possessed by said former corporation.

(RSMo 1939 § 5450)

Prior revisions: 1929 § 5009; 1919 § 10277; 1909 § 3445



Section 352.240 May be proceeded against by quo warranto, when.

Effective 28 Aug 1939

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

352.240. May be proceeded against by quo warranto, when. — 1. The circuit court of the city or county in which any corporation organized under this chapter shall be located shall, upon proceedings by information in the nature of a quo warranto, instituted against such corporation or the officers thereof, by the attorney general or circuit attorney, at the relation of any person desiring to prosecute the same, inquire into any alleged unlawful acts of or misuser or nonuser of its franchise by such corporation, in like manner as is or may be provided by law for proceedings in case of the alleged usurpation of or intrusion into any public office by any person.

2. If, in any such proceedings, judgment of forfeiture or dissolution be rendered against such corporation, it shall be lawful for the court to provide by such judgment for the vesting of the property of such corporation, upon such dissolution or forfeiture, in a receiver or receivers, to be appointed by the court, and in his or their successors in office. Such receiver or receivers, upon giving sufficient security, to be approved by the court, for the faithful performance of his or their duties, shall succeed to the title of such corporation in and to all its property and estate, and shall hold the same in trust for the creditors thereof, and other persons who may be entitled thereto, and shall receive, collect, sue for, recover, hold, manage and dispose of the same under and pursuant to the orders of such court, to be made from time to time in that behalf, according to right and justice.

3. Any surplus remaining after paying the debts of such corporation shall, except as herein provided, be distributed among the persons who were members of such corporation at the time of such dissolution or forfeiture, or their legal representatives respectively, in equal shares, unless for good cause shown the court shall otherwise order; provided, that if upon the dissolution or forfeiture of the franchises of any corporation formed under this chapter it shall appear that any property vested in said corporation was held by it upon trust for any charitable purpose, or subject to the provisions of section 352.040, such property or surplus shall not be distributed as above provided, but shall, by decree of such court, to be made without delay, after the debts of such corporation, if any, shall have been fully paid out of said property, be vested in one or more trustees for the charitable purpose for which such corporation held the same, or, in the case of corporations which have complied with the provisions of section 352.040, shall be disposed of in the manner in said section provided for upon the dissolution of any such corporation.

4. And it shall be the duty of the attorney general, or circuit or prosecuting attorney of the proper circuit or county, whenever any credible person shall, in writing, make complaint to him upon affidavit of information and belief, that any corporation formed under this chapter has, in any material matter, willfully misused, or, for two years last past, has neglected to use its franchises, or has otherwise become liable to forfeit its charter, to inquire diligently into the grounds of such complaint, and upon reasonable cause shown therefor, to institute proceedings by information in the nature of a quo warranto, looking to a dissolution of such corporation and a forfeiture of its corporate rights.

(RSMo 1939 § 5449)

Prior revisions: 1929 § 5008; 1919 § 10276; 1919 § 3444



Section 352.245 Private foundations, prohibited activities.

Effective 14 Jun 1971, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

352.245. Private foundations, prohibited activities. — 1. No corporation organized under this chapter which is a "private foundation" as defined in section 509(a) of the United States Internal Revenue Code shall

(1) Engage in any act of "self-dealing", as defined in section 4941(d) of the United States Internal Revenue Code, which would give rise to any liability for the tax imposed by section 4941(a) of the United States Internal Revenue Code;

(2) Retain any "excess business holdings", as defined in section 4943(c) of the United States Internal Revenue Code, which would give rise to any liability for the tax imposed by section 4943(a) of the United States Internal Revenue Code;

(3) Make any investment which would jeopardize the carrying out of any of its exempt purposes, within the meaning of section 4944 of the United States Internal Revenue Code, so as to give rise to any liability for the tax imposed by section 4944(a) of the United States Internal Revenue Code; and

(4) Make any "taxable expenditures", as defined in section 4945(d) of the United States Internal Revenue Code, which would give rise to any liability for the tax imposed by section 4945(a) of the United States Internal Revenue Code.

2. Each corporation which is a "private foundation" as defined in section 509 of the United States Internal Revenue Code shall distribute, for the purposes specified in its articles of organization, for each taxable year, amounts at least sufficient to avoid liability for the tax imposed by section 4942(a) of the United States Internal Revenue Code.

3. The provisions of subsections 1 and 2 of this section shall not apply to any corporation to the extent that a court of competent jurisdiction shall determine that such application would be contrary to the terms of the articles of organization or other instrument governing such corporation or governing the administration of charitable funds held by it and that the same may not properly be changed to conform to such sections. The corporation shall not be liable to anyone for any payments made under subsection 2 prior to such determination.

4. Nothing in this section shall impair the rights and powers of the courts or the attorney general of this state with respect to any corporation.

5. All references to sections of the United States Internal Revenue Code shall be to such law as of June 14, 1971.

(L. 1971 S.B. 48)

Effective 6-14-71



Section 352.400 Ministers, duty to report child abuse and neglect — definitions — designation of an agent.

Effective 28 Aug 2003

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

352.400. Ministers, duty to report child abuse and neglect — definitions — designation of an agent. — 1. As used in this section, the following words and phrases shall mean:

(1) "Abuse", any physical injury, sexual abuse, or emotional abuse, injury or harm to a child under circumstances required to be reported pursuant to sections 210.109 to 210.183;

(2) "Child", any person regardless of physical or mental condition, under eighteen years of age;

(3) "Minister", any person while practicing as a minister of the gospel, clergyperson, priest, rabbi, Christian Science practitioner, or other person serving in a similar capacity for any religious organization who is responsible for or who has supervisory authority over one who is responsible for the care, custody, and control of a child or has access to a child;

(4) "Neglect", failure to provide the proper or necessary support or services by those responsible for the care, custody, and control of a child, under circumstances required to be reported pursuant to sections 210.109 to 210.183;

(5) "Religious organization", any society, sect, persuasion, mission, church, parish, congregation, temple, convention or association of any of the foregoing, diocese or presbytery, or other organization, whether or not incorporated, that meets at more or less regular intervals for worship of a supreme being or higher power, or for mutual support or edification in piety or with respect to the idea that a minimum standard of behavior from the standpoint of overall morality is to be observed, or for the sharing of common religious bonds and convictions;

(6) "Report", the communication of an allegation of abuse or neglect pursuant to sections 210.109 to 210.183.

2. When a minister or agent designated pursuant to subsection 3 of this section has reasonable cause to suspect that a child has been or may be subjected to abuse or neglect under circumstances required to be reported pursuant to sections 210.109 to 210.183, the minister or designated agent shall immediately report or cause a report to be made as provided in sections 210.109 to 210.183. Notwithstanding any other provision of this section or sections 210.109 to 210.183, a minister shall not be required to report concerning a privileged communication made to him or her in his or her professional capacity.

3. A religious organization may designate an agent or agents required to report pursuant to sections 210.109 to 210.183 in an official capacity on behalf of the religious organization. In the event a minister, official or staff member of a religious organization has probable cause to believe that the child has been subjected to abuse or neglect under circumstances required to be reported pursuant to sections 210.109 to 213.183 and the minister, official or staff member of the religious organization does not personally make a report pursuant to sections 210.109 to 210.183, the designated agent of the religious organization shall be notified. The designated agent shall then become responsible for making or causing the report to be made pursuant to sections 210.109 to 210.183. This section shall not preclude any person from reporting abuse or neglect as otherwise provided by law.

(L. 2002 S.B. 923, et al., A.L. 2003 H.B. 445)



Section 352.500 Definitions.

Effective 28 Aug 2001

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

352.500. Definitions. — As used in sections 352.500 to 352.520, the following terms mean:

(1) "Charitable gift annuity", a transfer of cash or other property by a donor to a charitable organization in return for an annuity payable over one or two lives, under which the actuarial value of the annuity is less than the value of the cash or other property transferred and the difference in value constitutes a charitable deduction for federal tax purposes;

(2) "Qualified charitable gift annuity", a charitable gift annuity described in Section 501(m)(5) of the Internal Revenue Code, and Section 514(c)(5) of the Internal Revenue Code that is issued by a charitable organization that on the date of the annuity agreement:

(a) Has a minimum of one hundred thousand dollars in unrestricted cash, cash equivalents, or publicly traded securities, exclusive of the assets funding the annuity agreement; and

(b) Has been in continuous operation for at least three years or is a successor or affiliate of a charitable organization that has been in continuous operation for at least three years;

(3) "Qualified organization", an entity described in:

(a) 26 U.S.C. Section 501(c)(3) (1986); or

(b) 26 U.S.C. Section 170(c) (1986).

(L. 1996 S.B. 768 § 1, A.L. 1997 H.B. 319, A.L. 2001 H.B. 664)



Section 352.505 Notice to department, contents.

Effective 28 Aug 2001

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

352.505. Notice to department, contents. — 1. A qualified organization that issues qualified charitable gift annuities shall notify the department of insurance, financial institutions and professional registration in writing by the later of ninety days after August 28, 2001, or the date on which it enters into the organization's first qualified charitable gift annuity agreement. The notice must:

(1) Be signed by an officer or director of the organization;

(2) Identify the organization; and

(3) Certify that:

(a) The organization is a qualified organization; and

(b) The annuities issued by the organization are qualified charitable gift annuities.

2. The organization shall be required to submit additional information if necessary to determine appropriate penalties that may be applicable pursuant to section 352.520.

(L. 1996 S.B. 768 § 2, A.L. 2001 H.B. 664)



Section 352.510 Notice to donors, disclosure, required.

Effective 28 Aug 2001

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

352.510. Notice to donors, disclosure, required. — When entering into an agreement for a qualified charitable gift annuity, the qualified organization shall promptly disclose to the donor in writing in the annuity agreement that a qualified charitable gift annuity is not insurance under the laws of this state and is not subject to regulation by the department of insurance, financial institutions and professional registration or protected by a guaranty association. The notice provisions required by this section must be in a separate paragraph in a print size no smaller than that employed in the annuity agreement generally.

(L. 1996 S.B. 768 § 3, A.L. 2001 H.B. 664)



Section 352.515 Issuance of annuity not business of insurance.

Effective 28 Aug 2001

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

352.515. Issuance of annuity not business of insurance. — The issuance of a qualified charitable gift annuity does not constitute engaging in the business of insurance in this state. A charitable gift annuity issued before August 28, 2001, is a qualified charitable gift annuity for purposes of this chapter and the issuance of such charitable gift annuity does not constitute engaging in the business of insurance in the state.

(L. 1996 S.B. 768 § 4, A.L. 1997 H.B. 319, A.L. 2001 H.B. 664)



Section 352.520 Department, duties — fines levied against qualified organizations for failure to comply.

Effective 28 Aug 2001

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

352.520. Department, duties — fines levied against qualified organizations for failure to comply. — The department of insurance, financial institutions and professional registration may enforce performance of the requirements of sections 352.505 and 352.510 by sending a letter by certified mail, return receipt requested, demanding that the qualified organization comply with the requirements of sections 352.505 and 352.510. The department of insurance, financial institutions and professional registration may fine the qualified organization in an amount not to exceed one thousand dollars per qualified charitable gift annuity agreement issued until such time as the qualified organization complies with sections 352.505 and 352.510. However, the failure of a qualified organization to comply with the notice requirements imposed pursuant to section 352.505 or section 352.510 does not prevent a charitable gift annuity that otherwise meets the requirements of sections 352.500 to 352.520 from constituting a qualified charitable gift annuity.

(L. 1996 S.B. 768 § 5, A.L. 2001 H.B. 664)






Chapter 353 Urban Redevelopment Corporations Law

Chapter Cross References



Section 353.010 Citation of chapter.

Effective 28 Aug 1993

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

353.010. Citation of chapter. — This chapter shall be known and may be cited and referred to as "The Urban Redevelopment Corporations Law".

(L. 1943 p. 751 § 1, A.L. 1945 p. 1242, A.L. 1969 S.B. 373, A.L. 1976 H.B. 1369, A.L. 1988 H.B. 1738, A.L. 1993 H.B. 566 merged with S.B. 376)



Section 353.020 Definitions.

Effective 28 Aug 2004

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

353.020. Definitions. — The following terms, whenever used or referred to in this chapter, mean:

(1) "Area", that portion of the city which the legislative authority of such city has found or shall find to be blighted so that the clearance, replanning, rehabilitation, or reconstruction thereof is necessary to effectuate the purposes of this law. Any such area may include buildings or improvements not in themselves blighted, and any real property, whether improved or unimproved, the inclusion of which is deemed necessary for the effective clearance, replanning, reconstruction or rehabilitation of the area of which such buildings, improvements or real property form a part;

(2) "Blighted area", that portion of the city within which the legislative authority of such city determines that by reason of age, obsolescence, inadequate or outmoded design or physical deterioration have become economic and social liabilities, and that such conditions are conducive to ill health, transmission of disease, crime or inability to pay reasonable taxes;

(3) "City" or "such cities", any city within this state and any county of the first classification with a charter form of government and a population of at least nine hundred thousand inhabitants or any county with a charter form of government and with more than six hundred thousand but less than seven hundred thousand inhabitants. The county's authority pursuant to this chapter shall be restricted to the unincorporated areas of such county;

(4) "Development plan", a plan, together with any amendments thereto, for the development of all or any part of a blighted area, which is authorized by the legislative authority of any such city;

(5) "Legislative authority", the city council or board of aldermen of the cities affected by this chapter;

(6) "Mortgage", a mortgage, trust indenture, deed of trust, building and loan contract, or other instrument creating a lien on real property, to secure the payment of an indebtedness, and the indebtedness secured by any of them;

(7) "Real property" includes lands, buildings, improvements, land under water, waterfront property, and any and all easements, franchises and hereditaments, corporeal or incorporeal, and every estate, interest, privilege, easement, franchise and right therein, or appurtenant thereto, legal or equitable, including restrictions of record, created by plat, covenant or otherwise, rights-of-way and terms for years;

(8) "Redevelopment", the clearance, replanning, reconstruction or rehabilitation of any blighted area, and the provision for such industrial, commercial, residential or public structures and spaces as may be appropriate, including recreational and other facilities incidental or appurtenant thereto;

(9) "Redevelopment project", a specific work or improvement to effectuate all or any part of a development plan;

(10) "Urban redevelopment corporation", a corporation organized pursuant to this chapter; except that any life insurance company organized pursuant to the laws of, or admitted to do business in, the state of Missouri may from time to time within five years after April 23, 1946, undertake, alone or in conjunction with, or as a lessee of any such life insurance company or urban redevelopment corporation, a redevelopment project pursuant to this chapter, and shall, in its operations with respect to any such redevelopment project, but not otherwise, be deemed to be an urban redevelopment corporation for the purposes of this section and sections 353.010, 353.040, 353.060 and 353.110 to 353.160.

(L. 1943 p. 751 § 3, A.L. 1945 p. 1242 § 2, A.L. 1947 V. I p. 393, A.L. 1969 S.B. 373, A.L. 1976 H.B. 1369, A.L. 1988 H.B. 1738, A.L. 1993 H.B. 566 merged with S.B. 376, A.L. 2000 H.B. 1238, A.L. 2004 S.B. 1253)



Section 353.030 Organization of corporation — contents of articles of agreement.

Effective 09 Jan 1975, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

353.030. Organization of corporation — contents of articles of agreement. — Corporations referred to in this chapter as urban redevelopment corporations may be organized in the following manner: The articles of agreement or association shall be prepared, subscribed and acknowledged, and filed in the office of the secretary of state pursuant to the general corporations laws of the state and shall contain:

(1) The name of the proposed corporation, which must have the words "redevelopment corporation" as a part thereof.

(2) The purposes for which it is formed which shall be as follows: To acquire, construct, maintain and operate a redevelopment project or redevelopment projects in accordance with the provisions of this law.

(3) The amount of the capital stock, and if any be preferred stock the preference thereof.

(4) The number of shares of which the capital shall consist all of which shall have a par value.

(5) The city in which its principal business office is to be located.

(6) Its duration, which shall not exceed ninety-nine years.

(7) The number of directors, which shall not be less than three, nor more than thirteen.

(8) The names and post-office addresses of the directors for the first year, at least one of whom shall be a resident of the state of Missouri.

(9) The names and post-office addresses of the subscribers to the articles of association or agreement.

(10) A provision that in the event that income debenture certificates are issued by the corporation, the owners thereof shall have the same right to vote as they would have if possessed of certificates of stock of the amount and par value of the income debenture certificates held by them. The articles may provide for the retirement of income debenture certificates or preferred stock of the corporation as and when there shall be funds available in the treasury of the corporation from the receipt of amortization or sinking fund in installments for the purpose. Interest shall not be paid by the corporation upon such income debenture certificates in excess of nine percent per annum. Provided, however, that this limitation shall not apply to other debt of the corporation.

(11) A declaration that the corporation has been organized to serve a public purpose; that all real estate acquired by it and all structures erected by it are to be acquired for the purpose of promoting the public health, safety and welfare, and that the stockholders of the corporation shall when they subscribe to and receive the stock thereof, agree that the net earnings of the corporation shall be limited to an amount not to exceed eight percent per annum of the cost to such corporation of the redevelopment project including the cost of the land, or the balances of such cost as reduced by amortization payments; provided, that the net earnings derived from any redevelopment project shall in no event exceed a sum equal to eight percent per annum upon the entire cost thereof. Such net earnings shall be computed after deducting from gross earnings the following:

(a) All costs and expenses of maintenance and operation;

(b) Amounts paid for taxes, assessments, insurance premiums and other similar charges;

(c) An annual amount sufficient to amortize the cost of the entire project at the end of the period, which shall not be more than sixty years from the date of completion of the project. The development plan may contain provisions satisfactory to the legislative authority authorizing such plan that any surplus earnings in excess of the rate of net earnings provided in this chapter may be held by the corporation as a reserve for maintenance of such rate of return in the future and may be used by the corporation to offset any deficiency in such rate of return which may have occurred in prior years; or may be used to accelerate the amortization payments; or for the enlargement of the project; or for reduction in rentals therein; provided, that any excess of such surplus earnings remaining at the termination of the tax relief granted pursuant to section 353.110 shall be turned over by the corporation to the city.

(12) A declaration that such corporations are organized* for the purpose of the clearance, replanning, reconstruction or rehabilitation of blighted areas, and the construction of such industrial, commercial, residential or public structures as may be appropriate, including provisions for recreational and other facilities incidental or appurtenant thereto.

(L. 1943 p. 751 § 7, A.L. 1945 p. 1242 § 3, A.L. 1947 V. I p. 393, A.L. 1969 S.B. 373, A.L. 1974 2d Ex. Sess. S.B. 1)

Effective 1-09-75

*Word "recognized" appears in original rolls.



Section 353.040 Life insurance company operating as urban redevelopment corporation — limitation on earnings — disposition of surplus.

Effective 28 Aug 1947

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

353.040. Life insurance company operating as urban redevelopment corporation — limitation on earnings — disposition of surplus. — 1. Any life insurance company operating as an urban redevelopment corporation under this chapter shall be limited in its net earnings derived exclusively from the ownership or operation of any redevelopment project on real property owned by, or leased to, any such life insurance company, and constructed pursuant to a redevelopment plan to an amount not to exceed eight percent per annum of the cost to such company of the redevelopment project including the cost of the land, or the balances of such cost as reduced by amortization payments; provided, that the net earnings derived from any redevelopment project shall in no event exceed a sum equal to eight percent per annum upon the entire cost thereof. Such net earnings shall be computed after deducting from gross earnings the following:

(1) All costs and expenses of maintenance and operation;

(2) Amounts paid for taxes, assessments, insurance premiums and other similar charges;

(3) An annual amount sufficient to amortize the cost of the entire project at the end of the period, which shall be not more than sixty years from the date of completion of the project.

2. The development plan may contain provisions satisfactory to the legislative authority authorizing such plan that any surplus earnings in excess of the rate of net earnings provided in this chapter may be held by the company as a reserve for maintenance of such rate of return in the future and may be used by the company to offset any deficiency in such rate of return which may have occurred in prior years; or may be used to accelerate the amortization payments; or for the enlargement of the project; or for reduction in rentals therein; provided, that any excess of such surplus earnings remaining at the termination of the tax relief granted pursuant to section 353.110 shall be turned over by the company to the city.

(L. 1945 p. 1242 § 4, A.L. 1947 V. I p. 393)



Section 353.050 Use of word "redevelopment" prohibited — exceptions.

Effective 28 Aug 1945

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

353.050. Use of word "redevelopment" prohibited — exceptions. — No corporation now organized under the laws of this state shall change its name to a name, and no such corporation hereafter organized shall have a name, containing the word "redevelopment" as a part thereof except as provided in this chapter. No foreign corporation now authorized to do business in this state shall change its name to a name, and no such corporation shall hereafter be authorized to do business in the state with a name, containing the word "redevelopment" as a part thereof.

(L. 1943 p. 751 § 10, A.L. 1945 p. 1242 § 5)



Section 353.060 Urban redevelopment corporation may operate one or more development projects — powers, public hearing required, when.

Effective 28 Aug 1982

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

353.060. Urban redevelopment corporation may operate one or more development projects — powers, public hearing required, when. — An urban redevelopment corporation shall operate under this chapter on one or more redevelopment projects pursuant to an authorized development plan, and with respect to each such project shall have such rights, powers, duties, immunities and obligations, not inconsistent with the provisions of this law, as may be conferred upon it by city ordinance duly enacted by the legislative authority of a city affected by this chapter which is authorizing or has authorized such plan; provided, however, that no such rights or powers, except those previously granted, shall be granted by any governing authority to any urban redevelopment corporation after August 13, 1982, unless the governing authority shall hold a public hearing for the stimulation of comment by those to be affected by any such grant and shall determine thereafter that the area covered by the plan is blighted; provided, however, that notwithstanding the provisions of this section, such urban redevelopment corporation may, as a redeveloper under the provisions of the land clearance for redevelopment authority law, acquire property, by purchase or lease, from a land clearance for redevelopment authority as defined in said law, in the manner and under the terms and conditions specified in said law.

(L. 1945 p. 1242 § 6, A.L. 1951 p. 364, A.L. 1982 H.B. 1713, et al.)



Section 353.070 General corporation laws unless conflicting apply.

Effective 28 Aug 1945

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

353.070. General corporation laws unless conflicting apply. — The provisions of the general corporation laws, as presently in effect and as hereafter from time to time amended, shall apply to urban redevelopment corporations, except where such provisions are in conflict with the provisions of this law.

(L. 1945 p. 1242 § 7)



Section 353.080 Notice of meetings to holders of income debentures.

Effective 28 Aug 1945

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

353.080. Notice of meetings to holders of income debentures. — In the event that any action with respect to which the holders of income debentures shall have the right to vote is proposed to be taken, notice of any meeting at which such action is proposed to be taken shall be given to such holders in the same manner and to the same extent as if they were stockholders entitled to notice of and to vote at such meeting, and any articles filed pursuant to law in the office of the secretary of state with respect to any such action, whether taken with or without meeting, and any affidavit required by law to be annexed to such articles shall contain the same statements or recitals, and such articles shall be subscribed and acknowledged, and such affidavit shall be made, in the same manner as if such debenture holders were stockholders holding shares of an additional class of stock entitled to vote on such action, or with respect to the proceedings provided for in such document.

(L. 1945 p. 1242 § 7)



Section 353.090 Maintain reserves for specific purposes.

Effective 28 Aug 1945

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

353.090. Maintain reserves for specific purposes. — An urban redevelopment corporation shall establish and maintain depreciation, obsolescence, and other reserves, also surplus and other accounts, including, among others, a reserve for the payment of taxes according to recognized standard accounting practices.

(L. 1945 p. 1242 § 8)



Section 353.100 When corporation may pay interest on its income debentures or dividends on its stock.

Effective 28 Aug 1945

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

353.100. When corporation may pay interest on its income debentures or dividends on its stock. — No urban redevelopment corporation shall pay any interest on its income debentures or dividends on its stock during any dividend year unless there shall exist at the time of such payment no default under any amortization requirements with respect to its indebtedness, nor unless all accrued interest, taxes and other public charges shall have been duly paid or reserves set up for the payment thereof, and adequate reserves provided for depreciation, obsolescence and other proper reserves.

(L. 1945 p. 1242 § 9)



Section 353.110 Real property exempt from taxation — limitation.

Effective 28 Aug 1986

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

353.110. Real property exempt from taxation — limitation. — 1. Once the requirements of this section have been complied with, the real property of urban redevelopment corporations acquired pursuant to this chapter shall not be subject to assessment or payment of general ad valorem taxes imposed by the cities affected by this law, or by the state or any political subdivision thereof, for a period not in excess of ten years after the date upon which such corporations become owners of such real property, except to such extent and in such amount as may be imposed upon such real property during such period measured solely by the amount of the assessed valuation of the land, exclusive of improvements, acquired pursuant to this chapter and owned by such urban redevelopment corporation, as was determined by the assessor of the county in which such real property is located, or, if not located within a county, then by the assessor of such city, for taxes due and payable thereon during the calendar year preceding the calendar year during which the corporation acquired title to such real property. The amounts of such tax assessments shall not be increased during such period so long as the real property is owned by an urban redevelopment corporation and used in accordance with a development plan authorized by the legislative authority of such cities.

2. In the event, however, that any such real property was tax exempt immediately prior to ownership by any urban redevelopment corporation, such assessor or assessors shall, upon acquisition of title thereto by the urban redevelopment corporation, promptly assess such land, exclusive of improvements, at such valuation as shall conform to but not exceed the assessed valuation made during the preceding calendar year of other land, exclusive of improvements, adjacent thereto or in the same general neighborhood, and the amount of such assessed valuation shall not be increased during the period set pursuant to subsection 1 of this section so long as the real property is owned by an urban redevelopment corporation and used in accordance with a development plan authorized by the legislative authority of such cities. For the next ensuing period not in excess of fifteen years, ad valorem taxes upon such real property shall be measured by the assessed valuation thereof as determined by such assessor or assessors upon the basis of not to exceed fifty percent of the true value of such real property, including any improvements thereon, nor shall such valuations * be increased above fifty percent of the true value of such real property from year to year during such next ensuing period so long as the real property is owned by an urban redevelopment corporation and used in accordance with an authorized development plan. After a period totaling not more than twenty-five years, such real property shall be subject to assessment and payment of all ad valorem taxes, based on the full true value of the real property; provided, that after the completion of the redevelopment project, as authorized by law or ordinance whenever any urban redevelopment corporation shall elect to pay full taxes, or at the expiration of the period, such real property shall be owned and operated free from any of the conditions, restrictions or provisions of this chapter, and of any ordinance, rule or regulation adopted pursuant thereto, any other law limiting the right of domestic and foreign insurance companies to own and operate real estate to the contrary notwithstanding.

3. No tax abatement or exemption authorized by this section shall become effective unless and until the governing body of the city:

(1) Furnishes each political subdivision whose boundaries for ad valorem taxation purposes include any portion of the real property to be affected by such tax abatement or exemption with a written statement of the impact on ad valorem taxes such tax abatement or exemption will have on such political subdivisions and written notice of the hearing to be held in accordance with subdivision (2) of this subsection. The written statement and notice required by this subdivision shall be furnished as provided by local ordinance before the hearing and shall include, but need not be limited to, an estimate of the amount of ad valorem tax revenues of each political subdivision which will be affected by the proposed tax abatement or exemption, based on the estimated assessed valuation of the real property involved as such property would exist before and after it is redeveloped;

(2) Conducts a public hearing regarding such tax abatement or exemption, at which hearing all political subdivisions described in subdivision (1) of this subsection shall have the right to be heard on such grant of tax abatement or exemption;

(3) Enacts an ordinance which provides for expiration of development rights, including the rights of eminent domain and tax abatement, in the event of failure of the urban redevelopment corporation to acquire ownership of property within the area of the development plan. Such ordinance shall provide for a duration of time within which such property must be acquired, and may allow for acquisition of property under the plan in phases.

4. Notwithstanding any other provision of law to the contrary, payments in lieu of taxes may be imposed by contract between a city and an urban redevelopment corporation which receives tax abatement or exemption on property pursuant to this section. Such payments shall be made to the collector of revenue of the county or city not within a county by December thirty-first of each year payments are due. The governing body of the city shall furnish the collector a copy of any such contract requiring payment in lieu of taxes. The collector shall allocate all revenues received from such payment in lieu of taxes among all taxing authorities whose property tax revenues are affected by the exemption or abatement on the same pro rata basis and in the same manner as the ad valorem property tax revenues received by each taxing authority from such property in the year such payments are due.

5. The provisions of subsection 3 of this section shall not apply to any amendment or future amendment to a phased development plan approved by the governing body of the city prior to the effective date of the provisions of subsection 3 of this section and upon which construction has been in progress pursuant to such phased plan.

(L. 1945 p. 1242 § 10, A.L. 1947 V. I p. 393, A.L. 1986 H.B. 1327)

*Words "shall not" appear in original rolls.



Section 353.120 Transfer by fiduciaries and public agencies of real property to a redevelopment corporation.

Effective 28 Aug 1945

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

353.120. Transfer by fiduciaries and public agencies of real property to a redevelopment corporation. — Notwithstanding any requirement of law to the contrary, or the absence of direct provision therefor in the instrument under which a fiduciary is acting, every executor, administrator, trustee, guardian or any other person, holding trust funds or acting in a fiduciary capacity, unless the instrument under which such fiduciary is acting expressly forbids, also the state, its subdivisions, cities, all other public bodies, all public officers, corporations, organized under or subject to the provisions of the banking law (including savings banks, savings and loan associations, trust companies, private bankers and private banking corporations), the state director of finance as conservator, liquidator or rehabilitator of any such person, partnership or corporation, person, partnership and corporations organized under or subject to the provisions of the insurance law, the director of the department of insurance, financial institutions and professional registration as conservator, liquidator, or rehabilitator of any such person, partnership or corporation, any of which owns or holds any real property within any blighted area proposed to be cleared or redeveloped by an urban redevelopment corporation, may grant, sell, lease or otherwise transfer any such real property to an urban redevelopment corporation, and receive and hold any cash, mortgages, or other securities or obligations exchanged therefor by such urban redevelopment corporations, and may execute such instruments and do such acts as may be deemed necessary or desirable by them or it and by the urban redevelopment corporations in connection with the development and any development plan.

(L. 1943 p. 751 § 18, A.L. 1945 p. 1242 § 11)



Section 353.130 Redevelopment corporation may acquire property.

Effective 28 Aug 2006

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

353.130. Redevelopment corporation may acquire property. — 1. An urban redevelopment corporation may acquire real property or secure options in its own name or, in the name of nominees, it may acquire real property by gift, grant, lease, purchase, or otherwise.

2. An urban redevelopment corporation operating pursuant to a redevelopment agreement with a municipality for a particular redevelopment area, which agreement was executed prior to or on December 31, 2006, shall have the right to acquire by the exercise of the power of eminent domain any real property in such redevelopment area in fee simple or other estate which is necessary to accomplish the purpose of this chapter, under such conditions and only when so empowered by the legislative authority of the cities affected by this chapter.

3. An urban redevelopment corporation operating pursuant to a redevelopment agreement with a municipality for a particular redevelopment area, which agreement was executed prior to or on December 31, 2006, may exercise the power of eminent domain in such redevelopment area in the manner provided for corporations in chapter 523; or it may exercise the power of eminent domain in the manner provided by any other applicable statutory provision for the exercise of the power of eminent domain. Property already devoted to a public use may be acquired in like manner, provided that no real property belonging to any city, county, or the state, or any political subdivision thereof may be acquired without its consent.

(L. 1943 p. 751 § 19, A.L. 1945 p. 1242 § 12, A.L. 2006 H.B. 1944)



Section 353.140 Occupancy of property acquired by corporation by previous owners — conditions.

Effective 28 Aug 1949

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

353.140. Occupancy of property acquired by corporation by previous owners — conditions. — When title to real property has been vested in an urban redevelopment corporation by gift, grant, devise, purchase, or by condemnation proceedings or otherwise, the urban redevelopment corporation may agree with the previous owners of such property, or any tenants continuing to occupy or use it, or any other persons who may occupy or use or seek to occupy or use such property, that such former owner, tenant or other persons may occupy or use such property upon the payment of a fixed sum of money for a definite term or upon the payment periodically of an agreed sum of money. Such occupation or use shall not be construed as a tenancy from month to month, nor require the giving of notice by the urban redevelopment corporation for the termination of such occupation or use or the right to such occupation or use, but immediately upon the expiration of the term for which payment has been made the urban redevelopment corporation shall be entitled to possession of the real property and may maintain an action for either unlawful detainer or ejectment for the purpose of recovering immediate possession thereof.

(L. 1943 p. 751 § 21, A.L. 1945 p. 1242 § 13, A. 1949 H.B. 2081)



Section 353.150 Borrowing of money and giving of security by corporation.

Effective 28 Aug 2008

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

353.150. Borrowing of money and giving of security by corporation. — 1. Any urban redevelopment corporation may borrow funds and secure the repayment thereof by mortgage which shall contain reasonable amortization provisions and shall be a lien upon no other real property except that forming the whole or a part of a single development area.

2. Certificates, bonds and notes, or part interest therein, or any part of an issue thereof, which are secured by a first mortgage on the real property in a development area, or any part thereof, shall be securities in which all the following persons, partnerships, or corporations and public bodies or public officers may legally invest the funds within their control:

(1) Every executor, administrator, trustee, guardian, committee or other person or corporation holding trust funds or acting in a fiduciary capacity;

(2) Persons, partnerships and corporations organized under or subject to the provisions of the banking law (including savings banks, savings and loan associations and trust companies);

(3) The state director of finance as conservator, liquidator or rehabilitator of any such person, partnership or corporation;

(4) Persons, partnerships or corporations organized under or subject to the provisions of the insurance law; fraternal benefit societies; and

(5) The state director of the department of insurance, financial institutions and professional registration as conservator, liquidator or rehabilitator of any such person, partnership or corporation.

3. Any mortgage on the real property in a development area, or any part thereof, may create a first lien, or a second or other junior lien, upon such real property.

4. Any urban redevelopment corporation may sell or otherwise dispose of any or all of the real property acquired by it for the purposes of a redevelopment project. In the event of the sale or other disposition of real property of any urban redevelopment corporation by reason of the foreclosure of any mortgage or other lien, through insolvency or bankruptcy proceedings, by order of any court of competent jurisdiction, by voluntary transfer or otherwise, and the purchaser of such real property of such redevelopment corporation shall continue to use, operate and maintain such real property in accordance with the provisions of any development plan, the legislative authority of any city affected by the provisions of this chapter, may grant the partial tax relief provided in section 353.110; but if such real property shall be used for a purpose different than that described in the redevelopment plan, or in the event that the purchaser does not desire the property to continue under the redevelopment plan, or if the legislative authority shall refuse to grant the purchaser continuing tax relief, the real property shall be assessed for ad valorem taxes upon the full true value of the real property and may be owned and operated free from any of the conditions, restrictions or provisions of this chapter. Nothing in this chapter, any development plan, or any contract shall impose a limitation on earnings as a condition to the granting of partial tax relief provided in section 353.110 to a purchaser described in this subsection that is not an urban redevelopment corporation or life insurance company operating as an urban redevelopment corporation.

5. Any limitation on earnings imposed on any purchaser that is not an urban redevelopment corporation or life insurance company operating as an urban redevelopment corporation under any existing or future redevelopment plan or any existing or future contract shall be void.

(L. 1943 p. 751 § 22, A.L. 1945 p. 1242 § 14, A.L. 2008 H.B. 2058)



Section 353.160 May accept grants or loans from the United States government.

Effective 28 Aug 1945

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

353.160. May accept grants or loans from the United States government. — Any urban redevelopment corporation may accept grants or loans of money from the government of the United States or any department or agency thereof.

(L. 1943 p. 751 § 23, A.L. 1945 p. 1242 § 15)



Section 353.170 City may acquire, clear, convey or lease property for use in redevelopment project.

Effective 28 Aug 1945

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

353.170. City may acquire, clear, convey or lease property for use in redevelopment project. — Any city subject to this chapter shall have power:

(1) To acquire by the exercise of the power of eminent domain, or otherwise, an area designated on a master plan under the authority of the legislative authority of the city as a redevelopment area;

(2) To clear any such real property and install, construct, and reconstruct streets, utilities and any and all other city improvements necessary for the preparation of such area for use in accordance with the provisions of this chapter; and

(3) To sell or lease such real property for use in accordance with the provisions of this chapter.

(L. 1945 p. 1242 § 16)



Section 353.180 Any corporation may purchase shares of stock of urban redevelopment corporation.

Effective 28 Aug 1945

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

353.180. Any corporation may purchase shares of stock of urban redevelopment corporation. — Any corporation organized under the laws of the state of Missouri, or admitted to do business in the state of Missouri, shall have power to purchase any or all of the shares of stock of an urban redevelopment corporation organized under the provisions of this chapter.

(L. 1945 p. 1242 § 17)



Section 353.190 Real property tax abatement not to apply, excursion gambling boats.

Effective 28 Aug 1994

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

353.190. Real property tax abatement not to apply, excursion gambling boats. — For projects related to any riverfront development designed to enhance the location of an excursion gambling boat licensed under the provisions of section 313.800 to 313.850, real property tax abatement under chapter 353 shall not apply for each year of the redevelopment project to the assessed value of the real property for taxes due and payable during the calendar year preceding the calendar year during which a redevelopment corporation acquires title to such real property, but shall apply to any increase in the assessed value of such property after the acquisition of the real property by a redevelopment corporation.

(L. 1994 H.B. 1248 & 1048 § 16)






Chapter 354 Health Services Corporations — Health Maintenance Organizations — Prepaid Dental Plans

Chapter Cross References



Section 354.010 Definitions.

Effective 28 Aug 1983

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.010. Definitions. — As used in sections 354.010 to 354.380, unless the context clearly indicates otherwise, the following terms mean:

(1) "Corporation", a domestic health services corporation subject to the provisions of sections 354.010 to 354.380;

(2) "Director", the director of the department of insurance, financial institutions and professional registration of the state of Missouri;

(3) "Health services", the health care and services provided by hospitals, or other health care institutions, organizations, associations or groups, and by doctors of medicine, osteopathy, dentistry, chiropractic, optometry and podiatry, nursing services, medical appliances, equipment and supplies, drugs, medicines, ambulance services, and other therapeutic services and supplies;

(4) "Health services corporation", any not-for-profit corporation heretofore or hereafter organized or operating for the purposes of establishing and operating a nonprofit plan or plans under which prepaid hospital care, medical-surgical care and other health care and services, or reimbursement therefor, may be furnished to a member or beneficiary;

(5) "Member" or "beneficiary", a natural person who is entitled to receive health services, or reimbursement therefor, pursuant to a contract made by a health services corporation with or for the benefit of such person;

(6) "Membership contract", any agreement, contract or certificate by which a health services corporation describes the health services or benefits to be provided thereunder to its members or beneficiaries;

(7) "Not-for-profit corporation", a nonprofit domestic corporation organized under or accepting the provisions of chapter 355 or incorporated under chapter 352.

(L. 1973 S.B. 3 § 1, A.L. 1983 H.B. 127)



Section 354.015 Health services corporations, laws applicable to — exceptions.

Effective 28 Aug 1983

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.015. Health services corporations, laws applicable to — exceptions. — All health services corporations heretofore or hereafter organized shall be subject to the provisions of sections 354.010 to 354.380, to the provisions of the other laws of this state which are specifically designated in sections 354.010 to 354.380, and to the provisions of any other laws of this state relating to insurance which specifically state they shall apply to health services corporations. The provisions of this act* shall not apply to any labor organization's health plan providing services established and maintained solely for its members and their dependents, and facilities of not-for-profit corporations in existence on October 1, 1980, subject either to the provisions and regulations of section 302 of the Labor-Management Relations Act, 29 U.S.C. 186 or the Labor-Management Reporting and Disclosure Act, 29 U.S.C. 401-538.

(L. 1973 S.B. 3 § 2, A.L. 1981 S.B. 185, A.L. 1983 H.B. 127)

*"This act" (H.B. 127, 1983) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 354.020 Preexisting health services corporation to amend articles, effect of.

Effective 28 Aug 1983

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.020. Preexisting health services corporation to amend articles, effect of. — 1. Any health services corporation heretofore organized under the provisions of either chapter 352 or chapter 355 shall amend its articles of incorporation to comply with the provisions of sections 354.010 to 354.380 for organization, and for issuance of a certificate of incorporation and of a certificate for authority to do business.

2. After completion of the actions provided in subsection 1 and the issuance of the required certificates, the corporation shall be a corporation organized under sections 354.010 to 354.380 and shall be entitled to all the rights, privileges and benefits and shall be subject to all the obligations, duties and liabilities provided in sections 354.010 to 354.380.

(L. 1973 S.B. 3 § 3, A.L. 1983 H.B. 127)



Section 354.025 Corporate purposes and authority.

Effective 28 Aug 1983

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.025. Corporate purposes and authority. — A health services corporation may be organized for the purposes of establishing and operating a voluntary, nonprofit plan or plans under which hospital care, medical-surgical care, and other health care and services, or reimbursement therefor, may be furnished to persons who become members or beneficiaries; of acting as agent or intermediary for other health services corporations, for any governmental body or agency, or for other corporations, associations, partnerships or individuals in the field of health care and services; and of research, education or related activity to further objects within the purview of sections 354.010 to 354.380.

(L. 1973 S.B. 3 § 4, A.L. 1983 H.B. 127)



Section 354.027 Discrimination in coverage or reimbursement for covered service by licensed persons, prohibited.

Effective 28 Aug 1993

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.027. Discrimination in coverage or reimbursement for covered service by licensed persons, prohibited. — A health services corporation which provides its members or beneficiaries with coverage for certain services, or reimbursement therefor, shall provide such coverage or reimbursement in all situations in which the covered service is performed by a person duly licensed to perform such service. No health services corporation may discriminate in its coverage or reimbursement amounts for covered services among persons duly licensed to provide such covered services. The provisions of this section shall not apply to any federally qualified health maintenance organization. This section shall apply to all contracts issued or renewed on or after January 1, 1984. This section shall apply only to persons duly licensed as physicians, surgeons, optometrists, chiropractors, dentists, psychologists, pharmacists, pharmacies, or podiatrists, as defined by and in accordance with the statutes of the state of Missouri.

(L. 1983 H.B. 127, A.L. 1993 H.B. 709)



Section 354.030 For-profit corporations excluded from act.

Effective 28 Aug 1983

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.030. For-profit corporations excluded from act. — No group, association or organization created for or engaged in business or activity for profit, provision for the incorporation of which is made by any of the corporation laws of this state, shall be organized or operate, directly or indirectly, as a health services corporation under sections 354.010 to 354.380.

(L. 1973 S.B. 3 § 5, A.L. 1983 H.B. 127)



Section 354.035 Procedure for organization of corporation.

Effective 28 Aug 1983

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.035. Procedure for organization of corporation. — A health services corporation may be organized in the manner provided for the organization of a general not-for-profit corporation in chapter 355 by filing articles of incorporation in triplicate in the office of the secretary of state. One copy of the articles of incorporation shall be forwarded by the secretary of state to the director. If the secretary of state finds that the purposes stated in the articles of incorporation are within the purview of, and limited to the purposes authorized by, section 354.025, and that such articles otherwise conform to law, he shall, when all fees and charges have been paid, file one of such triplicate originals in his office and issue a certificate of incorporation to which he shall affix the other triplicate original. The certificate of incorporation and copy of articles of incorporation shall be delivered by the secretary of state to the incorporators.

(L. 1973 S.B. 3 § 6, A.L. 1983 H.B. 127)



Section 354.040 Articles of incorporation, required information and contents.

Effective 28 Aug 1983

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.040. Articles of incorporation, required information and contents. — In addition to the contents required or permitted by chapter 355, the articles of incorporation of a health services corporation shall comply with the following:

(1) The name of the corporation shall not include the words "insurance", "casualty", "surety", "mutual", or any other words descriptive of the insurance, casualty or surety business;

(2) The corporate name of any corporation to be formed under sections 354.010 to 354.380 shall not be the same as, or deceptively similar to, the name of any other corporation authorized to do business in this state;

(3) The statement of purposes shall be in conformity with the provisions of sections 354.010 to 354.380;

(4) Any such corporation organized prior to September 28, 1973, whose existing articles of incorporation shall not be in substantial conformity with sections 354.010 to 354.380, shall adopt and file, as provided in sections 354.010 to 354.380, such amendments to its articles as are necessary to effect substantial compliance with sections 354.010 to 354.380.

(L. 1973 S.B. 3 § 7, A.L. 1983 H.B. 127)



Section 354.045 Issuance of certificate, effect of.

Effective 28 Aug 1983

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.045. Issuance of certificate, effect of. — Upon the issuance of the certificate of incorporation by the secretary of state, the corporate existence shall begin, and such certificate of incorporation shall be conclusive evidence, except against the state, that all conditions precedent required to be performed by the incorporators have been complied with and that the corporation has been incorporated under sections 354.010 to 354.380.

(L. 1973 S.B. 3 § 8, A.L. 1983 H.B. 127)



Section 354.050 General powers of corporation.

Effective 28 Aug 1983

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.050. General powers of corporation. — The corporation shall have all the powers, rights and privileges of a corporation organized under chapter 355, except insofar as such provisions are inconsistent with the provisions of sections 354.010 to 354.380, but it shall not commence its business or operations until it receives authority to do so from the director of the department of insurance, financial institutions and professional registration, as provided in section 354.055.

(L. 1973 S.B. 3 § 9, A.L. 1983 H.B. 127)



Section 354.055 Certificate of authority required — expiration of, extended how.

Effective 28 Aug 1983

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.055. Certificate of authority required — expiration of, extended how. — No corporation subject to the provisions of this chapter shall commence operations or transact any business in this state unless it shall first procure from the director of the department of insurance, financial institutions and professional registration a certificate of authority stating that the requirements of the laws of this state have been complied with and authorizing it to do business. The certificate of authority shall expire on the last day of June in each year, but shall be extended automatically pending formal renewal by the director, if the corporation has continued to comply with the provisions of sections 354.010 to 354.380 and of the laws of this state.

(L. 1973 S.B. 3 § 10, A.L. 1983 H.B. 127)



Section 354.060 Director to issue certificate, when.

Effective 28 Aug 1983

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.060. Director to issue certificate, when. — 1. The director of the department of insurance, financial institutions and professional registration shall determine that all the requirements of sections 354.010 to 354.380 for commencement of business have been complied with, and upon such determination shall issue to the corporation a certificate of authority to do business as a health services corporation under sections 354.010 to 354.380.

2. The director shall not issue or renew his certificate of authority to any corporation operating or proposing to operate under the provisions of sections 354.010 to 354.380, unless such corporation shall be in compliance with all the requirements of sections 354.010 to 354.380.

(L. 1973 S.B. 3 § 11, A.L. 1983 H.B. 127)



Section 354.065 Articles of incorporation, how amended — copy to director, when.

Effective 28 Aug 2007

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.065. Articles of incorporation, how amended — copy to director, when. — A corporation may amend its articles of incorporation from time to time in the manner provided in chapter 355 and shall file a duly certified copy of its certificate of amendment with the director of the department of insurance, financial institutions and professional registration within twenty days after the issuance of the certificate of amendment by the secretary of state. Upon the issuance of the certificate of amendment by the secretary of state, the amendment shall become effective and the articles of incorporation shall be deemed to be amended accordingly.

(L. 1973 S.B. 3 § 12, A.L. 1998 S.B. 680, A.L. 1999 S.B. 1, et al., A.L. 2000 S.B. 896, A.L. 2007 S.B. 613 Revision)



Section 354.070 Certificate of authority automatically extended, when.

Effective 28 Aug 1983

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.070. Certificate of authority automatically extended, when. — When the annual statement of a corporation subject to the provisions of sections 354.010 to 354.380 is filed and all fees due from the corporation are tendered, the corporation's certificate of authority to do business in this state shall automatically be extended pending formal renewal by the director, or until such time as he should refuse to renew the certificate.

(L. 1973 S.B. 3 § 13, A.L. 1983 H.B. 127)



Section 354.075 Capital required to do business.

Effective 28 Aug 1983

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.075. Capital required to do business. — No corporation subject to the provisions of sections 354.010 to 354.380 shall be permitted to do business in this state unless it shall have a paid-in capital or guaranty fund of not less than one hundred and fifty thousand dollars, in addition to the reserves required in sections 354.010 to 354.380. The surplus and guaranty fund shall be placed and held on joint deposit with the director for the protection of all subscribers, members and beneficiaries.

(L. 1973 S.B. 3 § 14, A.L. 1983 H.B. 127)



Section 354.080 Reserves required, how computed.

Effective 28 Aug 1973

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.080. Reserves required, how computed. — The corporation shall maintain at all times reserves adequate to provide the hospital, medical-surgical and other health services made available to its members and beneficiaries and to meet all its costs and expenses. The reserves shall not be less than an amount equal to two months of benefit payments and administrative expenses, based on an average of the preceding twelve months, or if the reserves are not equal to such average, they must have been increased during the preceding twelve months by an amount equal to one percent of the gross dues income during such period. The determination of minimum reserves hereunder shall be subject, as to amounts payable to participating providers of the health services, to any right of the corporation to prorate the amounts under the terms of its health service contracts with providers. The director may decrease or suspend the requirements of this section if he finds that such action would be in the best interest of the members of the corporation.

(L. 1973 S.B. 3 § 15)



Section 354.085 Membership contract forms, approval by director, when — time for filing — time for disapproval.

Effective 28 Aug 2003

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.085. Membership contract forms, approval by director, when — time for filing — time for disapproval. — No corporation subject to the provisions of sections 354.010 to 354.380 shall deliver or issue for delivery in this state a form of membership contract, or any endorsement or rider thereto, until a copy of the form shall have been approved by the director. The director shall not approve any policy forms which are not in compliance with the provisions of sections 354.010 to 354.380 of this state, or which contain any provision which is deceptive, ambiguous or misleading, or which do not contain such words, phraseology, conditions and provisions which are specific, certain and reasonably adequate to meet needed requirements for the protection of those insured. If a policy form is disapproved, the reasons therefor shall be stated in writing; a hearing shall be granted upon such disapproval, if so requested; provided, however, that such hearing shall be held no sooner than fifteen days following the request. The failure of the director of the department of insurance, financial institutions and professional registration to take action approving or disapproving a submitted policy form within forty-five days from the date of filing shall be deemed an approval thereof. The director shall not disapprove any deemed policy form for a period of twelve months thereafter. If at any time during that twelve-month period the director determines that any provision of the deemed policy form is contrary to state law, the director shall notify the health services corporation of the specific provision that is contrary to state law, and any specific statute to which the provision is contrary to, and request that the health services corporation file, within thirty days of receipt of the request, an amendment form that modifies the provision to conform to state law. Upon approval of the amendment form by the director, the health services corporation shall issue a copy of the amendment to each individual and entity to which the deemed policy form was previously issued and shall attach a copy of the amendment to the deemed policy form when it is subsequently issued. Such amendment shall have the force and effect as if the amendment was in the original filing or policy. The director of the department of insurance, financial institutions and professional registration shall have authority to make such reasonable rules and regulations concerning the filing and submission of such policy forms as are necessary, proper or advisable.

(L. 1973 S.B. 3 § 16, A.L. 1983 H.B. 127, A.L. 2003 H.B. 121)



Section 354.090 Health services corporation contracts, purposes, parties to.

Effective 28 Aug 1983

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.090. Health services corporation contracts, purposes, parties to. — 1. A corporation subject to the provisions of sections 354.010 to 354.380 may enter into contracts for the rendering of hospital services, medical-surgical services and other health services on behalf of its members or beneficiaries with hospitals maintained by any governmental body or agency, or maintained by a nonprofit corporation organized for hospital purposes, or with other corporations, organizations, associations, partnerships or individuals furnishing hospital services, medical-surgical services, or other health services. Any health services corporation may enter into agreements or contracts with other organizations or corporations licensed to do business in this state or in any other state for the transfer of members or beneficiaries, for the reciprocal joint provisions of benefits to the members or beneficiaries of the corporation and of such other organizations or corporations, or for such other joint undertakings as the corporation's board of directors may approve.

2. In lieu of direct payment from an insured for goods or services furnished, a pharmacist may take an assignment of such insured's right to reimbursement for those goods or services provided to a member of a health services corporation. No health services corporation may refuse to pay the pharmacist any payment due the insured under the terms of the policy or contract.

(L. 1973 S.B. 3 § 17, A.L. 1983 H.B. 127)



Section 354.095 Limitation of membership and benefits — certain benefits to be provided, when.

Effective 28 Aug 1983

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.095. Limitation of membership and benefits — certain benefits to be provided, when. — 1. A corporation subject to the provisions of sections 354.010 to 354.380 may, in the discretion of its board of directors, limit or define the classes of persons who shall be eligible to become members or beneficiaries, limit and define the benefits which it will furnish, and may define such benefits as it undertakes to furnish into classes or kinds. It may make available to its members or beneficiaries such health services, or reimbursement therefor, as the board of directors of any such corporation may approve; if maternity benefits are provided to any members of any plan, then maternity benefits shall be provided to any member of such plan without discrimination as to whether the member is married or unmarried, and if maternity benefits are provided to a beneficiary of any plan, then maternity benefits shall be provided to such beneficiary of such plan without discrimination as to whether the beneficiary is married or unmarried.

2. If an ambulatory surgical facility as defined by subdivision (2)* of section 197.200, has received a certificate of need as provided in chapter 197, a health services corporation shall provide benefits to the facility on the same basis as it does to all other health care facilities, whether contracting members or noncontracting members. A health services corporation shall use the same standards that are applied to any other health care facility within the same health services area in defining the benefits that the corporation will furnish to the ambulatory surgical facility, the classes to which such benefits will be furnished, and the amount of reimbursement.

(L. 1973 S.B. 3 § 18, A.L. 1981 S.B. 185, A.L. 1983 H.B. 127)

*Republished in 2017 due to statutory reference to subdivision (1) changed to subdivision (2) to comply with section 3.060.



Section 354.105 Annual report required, contents of.

Effective 28 Aug 1983

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.105. Annual report required, contents of. — All corporations subject to the provisions of sections 354.010 to 354.380 shall make and file annually with the director on or before the first day of March of each year a report under oath upon a form to be prescribed by the director setting forth:

(1) The name of the corporation;

(2) The address of its registered office in this state and the name of its registered agent at such address;

(3) The names and addresses of its directors and officers;

(4) A brief statement of the character of the affairs which the corporation is actually conducting;

(5) The amount of all dues or fees collected in this state or from residents thereof with respect to members or beneficiaries in the last calendar year, the amounts actually paid during such year for health services for the members or beneficiaries, and the amounts placed in reserves;

(6) A financial report for the most recent fiscal year of the corporation, prepared by an officer of the corporation or by a certified public accountant;

(7) A statement of any other facts or information concerning the affairs of the health services corporation which may be required reasonably by the director.

(L. 1973 S.B. 3 § 20, A.L. 1983 H.B. 127)



Section 354.115 Member's grievance, how and where filed — director may investigate, court action not barred.

Effective 28 Aug 1983

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.115. Member's grievance, how and where filed — director may investigate, court action not barred. — Any individual member of a corporation subject to the provisions of sections 354.010 to 354.380 who believes himself to be aggrieved by any act or omission of such corporation or its officers, directors, or employees may file a statement in writing of his grievance in the office of the director, and the director may make such investigation of such grievance as he deems appropriate. No such investigation by the director shall act as a bar to any suit in a court of competent jurisdiction instituted by any such member, or as a bar to any defense thereto by the corporation involved.

(L. 1973 S.B. 3 § 22, A.L. 1983 H.B. 127)



Section 354.120 Rules and regulations by director authorized — procedure, review.

Effective 28 Aug 1995

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.120. Rules and regulations by director authorized — procedure, review. — The director may promulgate such reasonable rules and regulations not inconsistent with the provisions of sections 354.010 to 354.380 as he shall deem necessary for its proper administration, pursuant to the provisions of this section and chapter 536. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1973 S.B. 3 § 23, A.L. 1983 H.B. 127, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 354.125 Corporation not liable for injuries resulting from medical services rendered members.

Effective 28 Aug 1973

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.125. Corporation not liable for injuries resulting from medical services rendered members. — A health services corporation shall not be liable for injuries resulting from neglect, misfeasance, malfeasance or malpractice on the part of any person, organization, agency or corporation rendering health services to the health services corporation's members and beneficiaries.

(L. 1973 S.B. 3 § 24)



Section 354.130 Exemption from certain taxes, exceptions.

Effective 28 Aug 1983

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.130. Exemption from certain taxes, exceptions. — Every health services corporation shall be exempt from all taxes with respect to its membership dues or fees and other income, and shall be exempt from all franchise taxes and license fees except as otherwise specified in sections 354.010 to 354.380.

(L. 1973 S.B. 3 § 25, A.L. 1983 H.B. 127)



Section 354.140 Dissolution, liquidation or rehabilitation of corporation, procedure for.

Effective 28 Aug 1983

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.140. Dissolution, liquidation or rehabilitation of corporation, procedure for. — Any dissolution, liquidation, or rehabilitation of a corporation subject to the provisions of sections 354.010 to 354.380 shall be instituted and carried out pursuant to the provisions of chapter 355 to the extent that the same are not inconsistent with the provisions of sections 354.010 to 354.380.

(L. 1973 S.B. 3 § 27, A.L. 1983 H.B. 127)



Section 354.145 Appeal from director's actions or decisions, how taken.

Effective 28 Aug 1983

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.145. Appeal from director's actions or decisions, how taken. — Every final administrative action or decision of the director under sections 354.010 to 354.380 shall be subject to judicial review under and in accordance with the administrative procedure and review law of this state, chapter 536.

(L. 1973 S.B. 3 § 28, A.L. 1983 H.B. 127)



Section 354.150 Fees.

Effective 28 Aug 2014

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.150. Fees. — 1. Every health services corporation subject to the provisions of sections 354.010 to 354.380 shall pay the following fees to the director for the administration and enforcement of the provisions of this chapter:

(1) For filing the declaration required on organization of each domestic company, two hundred fifty dollars;

(2) For filing statement and certified copy of charter required of foreign companies, two hundred fifty dollars;

(3) For filing application to renew certificate of authority, along with all required annual reports, including the annual statement, actuarial statement, risk-based capital report, report of valuation of policies or other obligations of assurance, and audited financial report of any company doing business in this state, one thousand five hundred dollars;

(4) For filing any paper, document, or report not filed under subdivision (1), (2), or (3) of this section but required to be filed in the office of the director, fifty dollars each;

(5) For affixing the seal of office of the director, ten dollars;

(6) For accepting each service of process upon the company, ten dollars.

2. Fees mandated in subdivision (1) of subsection 1 of this section shall be waived if a majority shareholder, officer, or director of the organizing corporation is a member of the Missouri National Guard or any other active duty military, resides in the state of Missouri, and provides proof of such service to the secretary of state.

(L. 1973 S.B. 3 § 29, A.L. 1983 H.B. 127, A.L. 1993 H.B. 709, A.L. 2007 S.B. 66, A.L. 2014 S.B. 600)



Section 354.152 Premiums, dues or fees subject to restrictions — violation, hearing — order prohibiting.

Effective 28 Aug 1979

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.152. Premiums, dues or fees subject to restrictions — violation, hearing — order prohibiting. — Premiums, dues or fees made by each corporation shall be subject to the following provisions:

(1) Premiums, dues or fees shall not be excessive or inadequate, as herein defined, nor shall they be unfairly discriminatory;

(2) No premiums, dues or fees shall be held to be excessive unless such premiums, dues or fees are unreasonably high relative to the corporation's loss experience under policies, plans or contracts with respect to the territory or classification to which such premiums, dues or fees are applicable;

(3) No premiums, dues or fees shall be held to be inadequate unless such premiums, dues or fees are unreasonably low for the coverage provided and the continued use of such premiums, dues or fees endangers the solvency of the corporation using the same;

(4) If the director of the department of insurance, financial institutions and professional registration has reason to believe that any premiums, dues or fees do not meet the standards of this section, he shall hold a public hearing in connection therewith, provided* that within a reasonable period of time, which shall be not less than ten days before the date of such hearing, he shall mail written notice specifying the matters to be considered at such hearing to any corporation believed by him not to be in compliance with the provisions of this section;

(5) If the director, after such hearings, for good cause finds that such premiums, dues or fees do not meet the provisions of this section, he shall issue an order specifying in what respects any such premiums, dues or fees fails to meet the provisions of this section and stating when, within a reasonable period of time thereafter, the further use of such premiums, dues or fees by the corporation which is the subject of the examination shall be prohibited and a copy of such order shall be sent to such corporation.

(L. 1979 S.B. 93)

*Word "providing" appears in original rolls.



Section 354.155 Disclaimer as to nonhealth services corporations.

Effective 28 Aug 1983

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.155. Disclaimer as to nonhealth services corporations. — Nothing contained in sections 354.010 to 354.380 shall affect the right to organize a corporation under chapter 352 or chapter 355 or the powers or rights of corporations organized pursuant thereto which are not health services corporations.

(L. 1973 S.B. 3 § 30, A.L. 1983 H.B. 127)



Section 354.165 Certain organizations exempt.

Effective 28 Aug 1983

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.165. Certain organizations exempt. — The provisions of sections 354.010 to 354.380 or of any law relating to insurance shall not apply to any labor organization's health plan providing services established and maintained solely for its members and their immediate families, or to any health plan or services established and maintained by a trust in which a labor organization is interested as that term is defined in, and which trust is subject to the provisions and regulations of, the Federal Labor-Management Reporting and Disclosure Act, 29 U.S.C. 401-531. The administrator of any other plan or program to provide health service or benefits, or to pay or indemnify for the payment of their cost, which is maintained by any employer or jointly by any employer and employees and/or labor organizations exclusively for employees and their families, hereinafter referred to as "plan or program", shall make and file annually with the director on or before the first day of March of each year a report under oath, upon a form to be prescribed by the director, setting out the income and expenses of the plan or program for the preceding year and its financial condition as of the end of that year. In lieu of filing such prescribed form the administrator of any such plan or program may file with the director a duplicate set of documents, records, reports, booklets and other instruments as may have been filed by it within the preceding twelve months pursuant to the Federal Welfare and Pension Plans Disclosure Act, 29 U.S.C. 301-309, the Federal Labor-Management Reporting and Disclosure Act, 29 U.S.C. 151-168, 401-531 or the Labor Management Relations Act, 29 U.S.C. 186. Any labor organization member or any employee claiming to be aggrieved under the terms of any such plan or program may file a complaint with respect thereto with the director. The authority of the director under the insurance laws of this state and sections 354.010 to 354.380 to prohibit or regulate such a plan or program shall be limited to the following:

(1) Compelling the filing of the annual reports referred to above;

(2) Investigating the complaints of members or employees;

(3) Examining the financial conditions, affairs and management of the plan or program;

(4) Instituting judicial proceedings to enjoin the continuation of any act or practices which he believes to be unfair and deceptive with respect to such members.

­­

­

(L. 1973 S.B. 3 § 32, A.L. 1983 H.B. 127)



Section 354.175 Wage continuation plans by employer exempt.

Effective 28 Aug 1983

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.175. Wage continuation plans by employer exempt. — Provisions of sections 354.010 to 354.380 or of any law relating to insurance shall not apply to any employer's plan to insure the continued payment of wages or like compensation to employees during periods of sickness or disability.

(L. 1973 S.B. 3 § 34, A.L. 1983 H.B. 127)



Section 354.180 Administrative order, director to issue, when.

Effective 28 Aug 2007

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.180. Administrative order, director to issue, when. — 1. If the director determines that a person has engaged, is engaging in, or has taken a substantial step toward engaging in an act, practice or course of business constituting a violation of sections 354.010 to 354.380 or a rule adopted or order issued pursuant thereto, or a person has materially aided or is materially aiding an act, practice, omission, or course of business constituting a violation of sections 354.010 to 354.380 or a rule adopted or order issued pursuant thereto, the director may issue such administrative orders as authorized under section 374.046. A violation of these sections is a level two violation under section 374.049, except for any violation of sections 354.320 and 354.350, which is a level three violation.

2. If the director believes that a person has engaged, is engaging in, or has taken a substantial step toward engaging in an act, practice or course of business constituting a violation of sections 354.010 to 354.380 or a rule adopted or order issued pursuant thereto, or that a person has materially aided or is materially aiding an act, practice, omission, or course of business constituting a violation of sections 354.010 to 354.380 or a rule adopted or order issued pursuant thereto, the director may maintain a civil action for relief authorized under section 374.048. A violation of these sections is a level two violation under section 374.049, except for any violation of sections 354.320 and 354.350, which is a level three violation.

(L. 1983 H.B. 127, A.L. 2007 S.B. 66)



Section 354.190 Examinations, procedures.

Effective 28 Aug 1983

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.190. Examinations, procedures. — 1. The director shall examine and inquire into all violations of the laws of the state applicable to corporations subject to the provisions of sections 354.010 to 354.380, and examine the financial condition, affairs and management of any corporation subject to the provisions of sections 354.010 to 354.380 incorporated by or doing business in this state, and inquire into and investigate the business transacted in this state by any corporation subject to the provisions of sections 354.010 to 354.380 or such corporation's enrollment representatives.

2. He or any of his duly appointed agents may compel the attendance before him, and may examine, under oath, the directors, officers, employees, enrollment representatives, attorneys or any other person, in reference to the condition, affairs, management of the business, or any matters relating thereto. He may administer oaths or affirmations, and shall have power to summon and compel the attendance of witnesses, and to require and compel the production of records, books, papers, contracts or other documents, if necessary.

3. The director may make and conduct the examination in person, or he may appoint one or more persons to make and conduct the same for him. If made by one other than the director in person, the person duly appointed by the director shall have the same powers as above granted to the director. A certificate of appointment, under the official seal of the director, shall be sufficient authority and evidence thereof for the person or persons to act. For the purpose of making the examinations, or having the same made, the director may employ the necessary clerical, actuarial and other assistance.

4. The director may accept, in lieu of an examination by himself, or by his authority, a certificate of an examination, accompanied by a statement of all the facts in the case made by the insurance commissioner or superintendent of another state, of a health services corporation organized under the laws of such state.

(L. 1983 H.B. 127)



Section 354.195 Records of examination, duty to keep.

Effective 28 Aug 1983

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.195. Records of examination, duty to keep. — Said director shall keep and preserve in a permanent form a full record of his proceedings, including a concise statement of the condition of every corporation subject to the provisions of sections 354.010 to 354.380 whose affairs he shall have examined.

(L. 1983 H.B. 127)



Section 354.200 Examinations, false testimony, penalty.

Effective 28 Aug 1983

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.200. Examinations, false testimony, penalty. — 1. Any person testifying falsely in reference to any matter material to the investigation, examination or inquiry shall, upon conviction thereof, be deemed guilty of a class A misdemeanor, punishable as provided by law.

2. Any person who shall refuse to give such director full and truthful information, and answer in writing to any inquiry or question made in writing by the director, in regard to the business * relating to any corporation subject to the provisions of sections 354.010 to 354.380 carried on by such person, or to appear and testify under oath before the director in regard to the same, shall, upon conviction thereof, be deemed guilty of a class B misdemeanor, punishable as provided by law.

3. Any director, officer, manager, enrollment representative, or employee of any corporation subject to the provisions of sections 354.010 to 354.380, or any other person, who shall make any false certificate or entry or memorandum upon any of the books or papers of any such corporation, or upon any statement or exhibit offered, filed or offered to be filed in the department of insurance, financial institutions and professional registration, or used in the course of any examination, inquiry or investigation, with intent to deceive the director or any person employed or appointed by him to make any examination, inquiry or investigation, shall, upon conviction thereof, be guilty of a class A misdemeanor, punishable as provided by law.

(L. 1983 H.B. 127)

*Word "of" appears here in original rolls.



Section 354.205 Examinations — costs, how paid.

Effective 28 Aug 1983

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.205. Examinations — costs, how paid. — 1. The expenses of any proceedings concerning, or examinations of, a corporation subject to the provisions of sections 354.010 to 354.380, conducted by the department of insurance, financial institutions and professional registration shall be assessed by the director upon the corporation proceeded against or examined, or whose policies have been valued, and shall be in the first instance paid by such corporation, on the order of the director, directly to the person or persons rendering the service.

2. If the corporation subject to the provisions of sections 354.010 to 354.380 has been or shall be adjudged insolvent, or shall neglect, fail or refuse to pay the director may approve the payment of the expenses, in whole or in part, which shall be paid in like manner as other expenses of the department of insurance, financial institutions and professional registration; and the amount so paid, together with cost, charges and fees for collecting the same, shall be a first lien upon all the assets and property of such corporation, and may be recovered by the director of revenue in any court of competent jurisdiction; or if such corporation be in liquidation, or process of being wound up, the cost and expenses of settling its affairs shall be allowed and taxed as costs against said corporation, and shall be a first lien upon and payable out of its assets. The director of revenue shall deposit such sums in the state treasury to reimburse the insurance fund.

3. Before any costs of any examination or valuation shall be paid, vouchers for the same shall be submitted to and approved by the commissioner of administration.

4. When any examination or valuation is made by the director in person or by any salaried employee of the department of insurance, financial institutions and professional registration, the cost of making the same shall be certified to the director of revenue for collection.

(L. 1983 H.B. 127)



Section 354.207 Second medical opinion to be allowed by health services corporations, procedure, costs.

Effective 28 Aug 1998

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.207. Second medical opinion to be allowed by health services corporations, procedure, costs. — 1. A health services corporation shall allow enrollees to seek a second medical opinion or consultation from a willing second physician at no additional cost to the enrollee beyond what the enrollee would otherwise pay for an initial medical opinion or consultation from that second physician.

2. If an enrollee chooses to seek a second medical opinion, and if the health services corporation does not employ or contract with another physician with the expertise necessary to provide a second medical opinion, then the health services corporation shall arrange for a referral to another physician with the necessary expertise to provide a second opinion or consultation and ensure that the enrollee obtains the covered benefit at no greater cost to the enrollee than if the benefit were obtained from participating physicians.

3. The second opinions required in this section and section 354.546 shall be covered only in the event that the original diagnosis requires major surgery or other treatment necessitating general anesthesia or other serious illness involving loss of bodily part or function or other debilitating disease.

(L. 1998 S.B. 754 § 354.207, § 1)



Section 354.210 Director may seek relief, when.

Effective 28 Aug 2007

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.210. Director may seek relief, when. — If the director has reason to believe that any health services corporation is in such financial condition that the assumption of additional obligations would be hazardous to its members or the general public, the director may issue orders or seek relief to protect the public under the provisions of section 354.180.

(L. 1983 H.B. 127, A.L. 2007 S.B. 66)



Section 354.215 Examiner's sick leave to apply to health services corporations.

Effective 28 Aug 1983

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.215. Examiner's sick leave to apply to health services corporations. — The provisions of sections 374.261 to 374.269, which relate to the insurance examiner's sick leave fund, shall apply to health services corporations certified to operate in this state in the same manner as these sections now apply to those domestic insurers which pay a premium tax and are engaged in the business of insurance within this state. The provisions of sections 374.261 to 374.269 shall also apply to examiners of the department of insurance, financial institutions and professional registration conducting examinations under section 354.190 in the same manner as these sections now apply to examiners of the department of insurance, financial institutions and professional registration conducting examinations under section 374.190.

(L. 1983 H.B. 127)



Section 354.220 Director may bring suit to recover fees or sums.

Effective 28 Aug 1983

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.220. Director may bring suit to recover fees or sums. — 1. The director may bring suit to recover any fees or other sums which he is authorized by law to demand or collect.

2. Any corporation subject to the provisions of sections 354.010 to 354.380 or person liable for any fees or assessments who shall neglect or refuse to pay the same within ten days after written demand by the director shall be liable to pay double the amount of such fees or assessments; and any judgment recovered in such case shall be for double such amount and costs.

(L. 1983 H.B. 127)



Section 354.225 Enrollment representative, defined — annual report to furnish information — solicitors of members to be insurance agent or broker, exception.

Effective 28 Aug 1993

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.225. Enrollment representative, defined — annual report to furnish information — solicitors of members to be insurance agent or broker, exception. — 1. Any employee of a corporation subject to the provisions of sections 354.010 to 354.380 who, for compensation, solicits membership in a prepayment health services plan offered by such corporation, or offers or assumes to act in negotiation thereof, shall be an "enrollment representative" of such corporation. Every corporation subject to sections 354.010 to 354.380 shall furnish the director annually, at the time of filing its annual report, the name, title and address of such person employed by it as the corporation's enrollment representative.

2. Any person who, for compensation, solicits membership in a prepayment health services plan offered by a corporation subject to the provisions of sections 354.010 to 354.380, who is not an employee of such corporation, shall be an insurance agent or broker licensed to transact such business in the state of Missouri.

3. Enrollment representatives, agents and brokers soliciting, negotiating, procuring or making membership agreements for a corporation subject to the provisions of sections 354.010 to 354.380 shall be subject to all the insurance laws of this state applicable to agents and brokers authorized to solicit, negotiate, procure or make health insurance coverage in this state, including those provisions of chapter 375 relating to the education, licensing, appointment, termination and discipline of agents and brokers.

(L. 1983 H.B. 127, A.L. 1993 H.B. 709)



Section 354.230 License required for enrollment representative.

Effective 28 Aug 1983

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.230. License required for enrollment representative. — No person shall act in this state as an enrollment representative unless he is licensed by the director as provided in this chapter.

(L. 1983 H.B. 127)



Section 354.235 Enrollment representative — license issued when, qualifications.

Effective 28 Aug 1993

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.235. Enrollment representative — license issued when, qualifications. — 1. The director shall issue a license to any natural person who is at least eighteen years of age, and has complied with the requirements of sections 354.010 to 354.380, authorizing the licensee to act as an enrollment representative on behalf of any corporation subject to the provisions of sections 354.010 to 354.380.

2. Any license issued shall authorize only the licensee named in the license to act individually as an enrollment representative thereunder.

(L. 1983 H.B. 127, A.L. 1993 S.B. 709)



Section 354.240 Nonresident may be licensed — examination waived, when.

Effective 28 Aug 1983

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.240. Nonresident may be licensed — examination waived, when. — 1. A person not a legal resident of this state may be licensed to act in this state as an enrollment representative upon compliance with the provisions of this chapter provided that the state in which the person resides will accord the same privilege to a resident of this state. The director is authorized to enter into reciprocal agreements with the appropriate official of any other state waiving the written examination of any applicant residing in the other state; provided, the director deems the applicant fully qualified and competent; and

(1) That a written examination is required of applicants for similar licenses in the other state; and

(2) That the appropriate official in that state certifies that the applicant holds a currently valid license of similar type in that state and either passed a written examination or was the holder of such license prior to the time a written examination was required.

2. In the event that the applicant is a resident of a state which does not require a written examination, then the director shall subject him to a written examination under terms and conditions to be prescribed by the director of the department of insurance, financial institutions and professional registration.

3. In the event that the applicant is a resident of another state in which the appropriate insurance official, as a general policy, has refused to permit legal residents of Missouri to become licensed as enrollment representatives and to transact the business of a health services corporation in such state, then the director shall not license any applicant from that state.

(L. 1983 H.B. 127)



Section 354.265 Nonrenewable temporary license issued, when.

Effective 28 Aug 1983

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.265. Nonrenewable temporary license issued, when. — A nonrenewable temporary license may be issued for a period not to exceed ninety days in cases where an applicant has theretofore filed a completed application for a license, has secured an appointment by a corporation subject to the provisions of sections 354.010 to 354.380, has paid the applicable fees and where the director is satisfied as to the applicant's business reputation.

(L. 1983 H.B. 127)



Section 354.275 Violations by enrollment representatives, penalties.

Effective 28 Aug 1983

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.275. Violations by enrollment representatives, penalties. — Any person willfully violating any of the provisions of sections 354.225 to 354.270 is guilty of a class A misdemeanor and on conviction thereof, if the offender holds a license under these sections, the court imposing sentence shall order the director of the department of insurance, financial institutions and professional registration to revoke the license.

(L. 1983 H.B. 127)



Section 354.280 Officers of corporation found to be of known bad character or incompetent — authority to transact business, effect.

Effective 28 Aug 1983

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.280. Officers of corporation found to be of known bad character or incompetent — authority to transact business, effect. — The director shall not grant or continue authority to transact insurance in this state as to any corporation subject to the provisions of sections 354.010 to 354.380, one or more of the managing officers of which is found by him, after hearing, to be of known bad character or to be so incompetent or untrustworthy as to make the proposed operation hazardous to the health services corporation's current or potential members; or which he has good reason to believe is affiliated directly or indirectly through ownership, control, reinsurance transactions or other insurance or business relations with any person or persons whose business operations are or have been detrimental to policyholders, stockholders, investors, creditors, members or the public by illegal or fraudulent manipulation or dissipation of assets or accounts, or of reinsurance of any insurance company or companies, or by similar injurious actions.

(L. 1983 H.B. 127)



Section 354.285 Management agreements to control corporation, notice to department, when — examination requirements — violations.

Effective 28 Aug 1983

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.285. Management agreements to control corporation, notice to department, when — examination requirements — violations. — 1. All agreements or contracts under which any person, organization or corporation enjoys in fact the exclusive or dominant right to manage or control any corporation subject to the provisions of sections 354.010 to 354.380 to the substantial exclusion of the board of directors, officers, attorney in fact or other lawful management shall be filed with the director on his request.

2. The director, for the purpose of ascertaining the assets, conditions and affairs of any corporation subject to the provisions of sections 354.010 to 354.380, may examine the books, records, documents and assets of any person having a contract or agreement as provided in subsection 1 to the extent necessary to determine the financial condition of such corporation. The failure or refusal of any such person to submit his books, papers, accounts, records or affairs to the reasonable inspection or examination of the director shall be grounds for the suspension or revocation of the certificate of authority of the corporation to do business in this state.

3. No agreement or contract as provided in subsection 1 shall operate to the financial detriment of the corporation in such manner as to endanger its financial stability or otherwise be hazardous to the members and creditors of the corporation.

4. On examination of any agreement or contract, if the director finds it violates the provisions of this section, he shall proceed in accordance with the provisions of section 354.180.

5. Any person, organization or corporation having a management contract as provided in subsection 1 hereof shall within five days of execution of such contract provide notice of such contract to the director of the department of insurance, financial institutions and professional registration.

(L. 1983 H.B. 127)



Section 354.290 Examiner's duties — examination contents — hearing on reports allowed — publication of report, when.

Effective 28 Aug 1983

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.290. Examiner's duties — examination contents — hearing on reports allowed — publication of report, when. — 1. Every examiner shall make a full and true report of every examination made by him, verified by his oath, which examination shall comprise only facts appearing upon the books, papers, records or documents of the corporation subject to the provisions of sections 354.010 to 354.380, or ascertained from the testimony sworn to by its officers or agents or other persons examined under oath, concerning its affairs and such conclusions and recommendations as may reasonably be warranted from the facts so disclosed.

2. The director shall grant a hearing to the corporation examined before filing any report and may withhold any report from public inspection for such time as he deems proper, and may, if he deem it for the interest of the public to do so, publish any report or the result of any examination as contained therein in one or more newspapers of the state.

(L. 1983 H.B. 127)



Section 354.295 Certificate of authority not to be issued if controlling management involved in improper actions.

Effective 28 Aug 1983

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.295. Certificate of authority not to be issued if controlling management involved in improper actions. — The director shall not approve any declaration of organization or articles of incorporation or issue a certificate of authority to any company until he has found that there is no good reason to believe that the incorporators, directors and proposed officers are affiliated, directly or indirectly, through ownership, control, management, reinsurance transactions or other insurance or business relations with any person or persons known to have been involved in the improper manipulation of assets, accounts or reinsurance.

(L. 1983 H.B. 127)



Section 354.300 Certificate of authority suspended or revoked, when.

Effective 28 Aug 1983

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.300. Certificate of authority suspended or revoked, when. — Other provisions of law notwithstanding, the director may suspend or revoke, after a hearing, the certificate of authority or license of any corporation subject to the provisions of sections 354.010 to 354.380 for the same reasons and upon the same grounds as set forth in section 354.355.

(L. 1983 H.B. 127)



Section 354.305 Corporation advertising assets also to show liabilities — penalties.

Effective 28 Aug 2008

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.305. Corporation advertising assets also to show liabilities — penalties. — 1. Whenever any corporation subject to the provisions of sections 354.010 to 354.380 doing business in this state advertises its assets, either in any newspaper or periodical, or by any sign, circular, card, policy of insurance or certificate of renewal thereof, it shall, in the same connection, equally conspicuously advertise its liabilities, the same to be determined in the manner required in making statement to the department, and all advertisements purporting to show the amount of capital of the company shall show only the amount of capital actually paid up in cash.

2. Any corporation subject to the provisions of sections 354.010 to 354.380 or enrollment representative violating the provisions of this section shall, upon conviction thereof, be guilty of a class B misdemeanor, punishable as provided by law.

(L. 1983 H.B. 127, A.L. 2008 S.B. 788)



Section 354.315 Data processing system authorized, cost, amount allowed — amortization not to exceed ten years.

Effective 28 Aug 1983

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.315. Data processing system authorized, cost, amount allowed — amortization not to exceed ten years. — Notwithstanding any prohibitions or restrictions contained in the statutes, any corporation subject to the provisions of sections 354.010 to 354.380 may acquire by purchase electronic or mechanical machines constituting a data processing system, and thereafter may hold the system as an admitted asset for use in connection with the business of the company if

(1) The system shall have an aggregate cost of not less than twenty-five thousand dollars and its aggregate cost shall not exceed five percent of the admitted assets of the company;

(2) The cost of the component machines constituting the system shall be fully amortized over a period not to exceed ten calendar years. If a data processing system consists of separate component machines which are acquired at different times, then the cost of each component shall be fully amortized over a period not to exceed ten calendar years commencing with the date of acquisition of each component.

(L. 1983 H.B. 127)



Section 354.320 Corporate funds and securities use for private gain by officers and employees prohibited, penalty.

Effective 01 Jan 2017, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.320. Corporate funds and securities use for private gain by officers and employees prohibited, penalty. — No officer, enrollment representative or employee of any corporation subject to the provisions of sections 354.010 to 354.380, formed under the laws of this state, or doing business herein, shall, directly or indirectly, use or employ, or permit others to use or employ, any of the money, funds or securities of such corporation for private profit or gain, except for reasonable compensation for services performed and reimbursement for expenses incurred, and any such use shall, upon conviction thereof, be a class E felony.

(L. 1983 H.B. 127, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 354.325 Investigation by director of investments — records to be kept by division — criminal action, when.

Effective 28 Aug 1983

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.325. Investigation by director of investments — records to be kept by division — criminal action, when. — 1. The director of the department of insurance, financial institutions and professional registration shall, as often as he may deem proper, make careful inquiry and investigation as to the manner in which the money, funds or securities of corporations subject to the provisions of sections 354.010 to 354.380, doing business in this state, are invested or employed, and record the result of such inquiry or investigation in records kept in his office for the inspection of members and public officials.

2. In the event of a violation of this section or of section 354.320, the prosecuting attorney of the proper county, or in the city of St. Louis, the circuit attorney, shall proceed at once by information or indictment against the offenders.

(L. 1983 H.B. 127)



Section 354.330 Public official failing to perform duties as to investment violations, penalty.

Effective 28 Aug 1983

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.330. Public official failing to perform duties as to investment violations, penalty. — Any public official failing, neglecting or refusing to comply with any of the provisions of sections 354.320 and 354.325 shall be deemed guilty of a misdemeanor, and, upon conviction, shall be fined not less than five hundred dollars and forfeit his office.

(L. 1983 H.B. 127)



Section 354.335 Damages allowed if corporation without reasonable cause refuses to pay.

Effective 28 Aug 1983

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.335. Damages allowed if corporation without reasonable cause refuses to pay. — In any action against any corporation subject to the provisions of sections 354.010 to 354.380 to recover the amount of any loss under a policy of health insurance, if it appears from the evidence that such corporation has refused to pay such loss without reasonable cause or excuse, the court or jury may, in addition to the amount thereof and interest, allow the plaintiff damages not to exceed twenty percent of the first fifteen hundred dollars of the loss, and ten percent of the amount of the loss in excess of fifteen hundred dollars and a reasonable attorney's fee; and the court shall enter judgment for the aggregate sum found in the verdict.

(L. 1983 H.B. 127)



Section 354.340 Unsatisfied judgments against corporation — suspension or revocation of certificate of authority until judgment satisfied.

Effective 28 Aug 1983

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.340. Unsatisfied judgments against corporation — suspension or revocation of certificate of authority until judgment satisfied. — Whenever any judgment shall be obtained in any of the courts of this state against any corporation subject to the provisions of sections 354.010 to 354.380 doing business in this state, and said judgment shall remain unsatisfied for fifteen days after execution shall have been lawfully issued thereon, the certificate of authority or license to do business issued or granted to such corporation shall immediately be suspended or revoked by the director of the department of insurance, financial institutions and professional registration, upon said director being notified thereof, and such insurance company shall, after such suspension or revocation, be prohibited from transacting any business in this state until such judgment shall be satisfied.

(L. 1983 H.B. 127)



Section 354.345 Court decree of specific performance — membership contract, failure of corporation to comply, procedure, effect.

Effective 28 Aug 1983

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.345. Court decree of specific performance — membership contract, failure of corporation to comply, procedure, effect. — Any person, who has heretofore obtained or may hereafter obtain, in any of the courts of this state, a decree against any corporation subject to the provisions of sections 354.010 to 354.380 doing business in this state, commanding or directing said corporation to specifically perform a membership contract, may, if the corporation against which said decree is obtained, fails, for a period of fifteen days after the rendition of said decree, to comply with the same, obtain a copy of said decree, certified to under the hand and seal of the clerk of the court in which said decree was rendered, and transmit the same, together with the certificate of said clerk, reciting therein the failure of such corporation to comply with said decree, and transmit the same to the director of the department of insurance, financial institutions and professional registration of the state of Missouri, and immediately upon receipt thereof, the said director of the department of insurance, financial institutions and professional registration shall cause such corporation to be notified of the fact of the filing of such certified copy of said decree and certificate, and if such corporation fails for a period of thirty days thereafter to comply with said decree, the certificate of authority or license to do business issued or granted to such corporation shall immediately be suspended or revoked by the director of the department of insurance, financial institutions and professional registration, until such decree shall be satisfied; provided, however, the foregoing shall not be applicable while an appeal is pending if a supersedeas bond shall have been given.

(L. 1983 H.B. 127)



Section 354.350 Fraudulent or bad faith conduct — investigation by division — hearing, procedure.

Effective 28 Aug 2007

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.350. Fraudulent or bad faith conduct — investigation by division — hearing, procedure. — 1. It is unlawful for any corporation subject to the provisions of sections 354.010 to 354.380 transacting business in this state to:

(1) Conduct its business fraudulently;

(2) Fail to carry out its contracts in good faith; or

(3) Habitually and as a matter of business practice compel claimants under policies or liability judgment creditors of its members to either accept less than the amount due under the terms of the policy or resort to litigation against the corporation to secure payment of the amount due.

2. If the director determines that a person has engaged, is engaging in, or has taken a substantial step toward engaging in an act, practice or course of business constituting a violation of this section or a rule adopted or order issued pursuant thereto or that a person has materially aided or is materially aiding an act, practice, omission, or course of business constituting a violation of this section or a rule adopted or order issued pursuant thereto, the director may issue such administrative orders as authorized under section 374.046. Each practice in violation of this section is a level two violation under section 374.049. Each act as a part of a practice does not constitute a separate violation under section 374.049. The director may also suspend or revoke the license or certificate of authority of a corporation subject to the provisions of sections 354.010 to 354.380 or enrollment representative for any such willful violation.

3. If the director believes that a person has engaged, is engaging in, or has taken a substantial step toward engaging in an act, practice or course of business constituting a violation of this section or a rule adopted or order issued pursuant thereto or that a person has materially aided or is materially aiding an act, practice, omission, or course of business constituting a violation of this section or a rule adopted or order issued pursuant thereto, the director may maintain a civil action for relief authorized under section 374.048. Each practice in violation of this section is a level two violation under section 374.049. Each act as a part of a practice does not constitute a separate violation under section 374.049.

(L. 1983 H.B. 127, A.L. 2007 S.B. 66)



Section 354.355 Injunctions, permanent or temporary, grounds, procedure — dissolution of corporation or rehabilitation, procedure.

Effective 28 Aug 1983

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.355. Injunctions, permanent or temporary, grounds, procedure — dissolution of corporation or rehabilitation, procedure. — Whenever it shall appear to the director of the department of insurance, financial institutions and professional registration, from any examination made by himself, or from the report of a person or persons appointed by him, or from the statements of the corporation subject to the provisions of sections 354.010 to 354.380, or from any knowledge or information in his possession

(1) That the corporation has refused to submit its books, papers, accounts or affairs to the reasonable inspection of the director or his deputy or his examiner; or

(2) That the corporation has, by contract of reinsurance or otherwise, transferred or attempted to transfer substantially its entire property or business, or entered into any transaction, the effect of which is to merge substantially its entire property or business in the property or business of any other corporation, association, society, order, partnership or individual without first having obtained the written approval of the director of the department of insurance, financial institutions and professional registration as provided by law; or

(3) That the corporation is found, after an examination, to be in such condition that its further transaction of business will be hazardous to its policyholders or to its creditors or to the public; or

(4) That the corporation has an officer who has refused to be examined under oath touching its affairs; or

(5) That the corporation has ceased to transact the business of insurance for a period of one year;

­­

­

(L. 1983 H.B. 127 § 354.355 subsec. 1)



Section 354.357 Receivership, grounds, procedure.

Effective 28 Aug 1983

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.357. Receivership, grounds, procedure. — 1. Whenever the director institutes proceedings under section 354.355, he may also institute proceedings in the same case for receivership for any organization or corporation having the exclusive or dominant right to manage or control the corporation subject to the provisions of sections 354.010 to 354.380 which is the subject of the main case, when it appears that a receiver is necessary for the preservation of the assets of the corporation or that a receiver is necessary to determine the assets of the corporation held by the organization or corporation. The duration of the receivership and the duties of the receiver shall be in the discretion of the court.

2. The director may apply to the circuit court of Cole County, Missouri, for an order appointing him as receiver or ancillary receiver, and directing him to conserve the assets within this state of any foreign or alien corporation subject to the provisions of sections 354.010 to 354.380 upon any of the following grounds:

(1) Upon any of the grounds specified in section 354.355; or

(2) That the corporation has been placed in conservatorship or receivership in its domiciliary state or sovereignty or elsewhere. The institution of and the operation of the receivership shall be in accordance with chapter 355.

(L. 1983 H.B. 127 § 354.355 subsecs. 2, 3)



Section 354.362 Newborn child coverage required — notice of birth, when, effect.

Effective 28 Aug 1983

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.362. Newborn child coverage required — notice of birth, when, effect. — The provisions of section 376.406 shall apply to all health services corporations subject to the provisions of sections 354.010 to 354.380.

(L. 1983 H.B. 127)



Section 354.380 Certain provisions of insurance law to be applicable.

Effective 28 Aug 1983

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.380. Certain provisions of insurance law to be applicable. — The provisions of sections 375.936 and 376.770 to 376.800 shall apply to all health services corporations subject to the provisions of sections 354.010 to 354.380.

(L. 1983 H.B. 127)



Section 354.400 Definitions.

Effective 28 Aug 2007

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.400. Definitions. — As used in sections 354.400 to 354.636, the following terms shall mean:

(1) "Basic health care services", health care services which an enrolled population might reasonably require in order to be maintained in good health, including, as a minimum, emergency care, inpatient hospital and physician care, and outpatient medical services;

(2) "Community-based health maintenance organization", a health maintenance organization which:

(a) Is wholly owned and operated by hospitals, hospital systems, physicians, or other health care providers or a combination thereof who provide health care treatment services in the service area described in the application for a certificate of authority from the director;

(b) Is operated to provide a means for such health care providers to market their services directly to consumers in the service area of the health maintenance organization;

(c) Is governed by a board of directors that exercises fiduciary responsibility over the operations of the health maintenance organization and of which a majority of the directors consist of equal numbers of the following:

a. Physicians licensed pursuant to chapter 334;

b. Purchasers of health care services who live in the health maintenance organization's service area;

c. Enrollees of the health maintenance organization elected by the enrollees of such organization; and

d. Hospital executives, if a hospital is involved in the corporate ownership of the health maintenance organization;

(d) Provides for utilization review, as defined in section 374.500, under the auspices of a physician medical director who practices medicine in the service area of the health maintenance organization, using review standards developed in consultation with physicians who treat the health maintenance organization's enrollees;

(e) Is actively involved in attempting to improve performance on indicators of health status in the community or communities in which the health maintenance organization is operating, including the health status of those not enrolled in the health maintenance organization;

(f) Is accountable to the public for the cost, quality and access of health care treatment services and for the effect such services have on the health of the community or communities in which the health maintenance organization is operating on a whole;

(g) Establishes an advisory group or groups comprised of enrollees and representatives of community interests in the service area to make recommendations to the health maintenance organization regarding the policies and procedures of the health maintenance organization;

(h) Enrolls fewer than fifty thousand covered lives;

(3) "Covered benefit" or "benefit", a health care service to which an enrollee is entitled under the terms of a health benefit plan;

(4) "Director", the director of the department of insurance, financial institutions and professional registration;

(5) "Emergency medical condition", the sudden and, at the time, unexpected onset of a health condition that manifests itself by symptoms of sufficient severity that would lead a prudent lay person, possessing an average knowledge of health and medicine, to believe that immediate medical care is required, which may include, but shall not be limited to:

(a) Placing the person's health in significant jeopardy;

(b) Serious impairment to a bodily function;

(c) Serious dysfunction of any bodily organ or part;

(d) Inadequately controlled pain; or

(e) With respect to a pregnant woman who is having contractions:

a. That there is inadequate time to effect a safe transfer to another hospital before delivery; or

b. That transfer to another hospital may pose a threat to the health or safety of the woman or unborn child;

(6) "Emergency services", health care items and services furnished or required to screen and stabilize an emergency medical condition, which may include, but shall not be limited to, health care services that are provided in a licensed hospital's emergency facility by an appropriate provider;

(7) "Enrollee", a policyholder, subscriber, covered person or other individual participating in a health benefit plan;

(8) "Evidence of coverage", any certificate, agreement, or contract issued to an enrollee setting out the coverage to which the enrollee is entitled;

(9) "Health care services", any services included in the furnishing to any individual of medical or dental care or hospitalization, or incident to the furnishing of such care or hospitalization, as well as the furnishing to any person of any and all other services for the purpose of preventing, alleviating, curing, or healing human illness, injury, or physical disability;

(10) "Health maintenance organization", any person which undertakes to provide or arrange for basic and supplemental health care services to enrollees on a prepaid basis, or which meets the requirements of Section 1301 of the United States Public Health Service Act;

(11) "Health maintenance organization plan", any arrangement whereby any person undertakes to provide, arrange for, pay for, or reimburse any part of the cost of any health care services and at least part of such arrangement consists of providing and assuring the availability of basic health care services to enrollees, as distinguished from mere indemnification against the cost of such services, on a prepaid basis through insurance or otherwise, and as distinguished from the mere provision of service benefits under health service corporation programs;

(12) "Individual practice association", a partnership, corporation, association, or other legal entity which delivers or arranges for the delivery of health care services and which has entered into a services arrangement with persons who are licensed to practice medicine, osteopathy, dentistry, chiropractic, pharmacy, podiatry, optometry, or any other health profession and a majority of whom are licensed to practice medicine or osteopathy. Such an arrangement shall provide:

(a) That such persons shall provide their professional services in accordance with a compensation arrangement established by the entity; and

(b) To the extent feasible for the sharing by such persons of medical and other records, equipment, and professional, technical, and administrative staff;

(13) "Medical group/staff model", a partnership, association, or other group:

(a) Which is composed of health professionals licensed to practice medicine or osteopathy and of such other licensed health professionals (including dentists, chiropractors, pharmacists, optometrists, and podiatrists) as are necessary for the provisions of health services for which the group is responsible;

(b) A majority of the members of which are licensed to practice medicine or osteopathy; and

(c) The members of which (i) as their principal professional activity over fifty percent individually and as a group responsibility engaged in the coordinated practice of their profession for a health maintenance organization; (ii) pool their income from practice as members of the group and distribute it among themselves according to a prearranged salary or drawing account or other plan, or are salaried employees of the health maintenance organization; (iii) share medical and other records and substantial portions of major equipment and of professional, technical, and administrative staff; (iv) establish an arrangement whereby an enrollee's enrollment status is not known to the member of the group who provides health services to the enrollee;

(14) "Person", any partnership, association, or corporation;

(15) "Provider", any physician, hospital, or other person which is licensed or otherwise authorized in this state to furnish health care services;

(16) "Uncovered expenditures", the costs of health care services that are covered by a health maintenance organization, but that are not guaranteed, insured, or assumed by a person or organization other than the health maintenance organization, or those costs which a provider has not agreed to forgive enrollees if the provider is not paid by the health maintenance organization.

(L. 1983 H.B. 127, A.L. 1997 H.B. 335, A.L. 2007 S.B. 66)



Section 354.405 Certificate of authority, who may make application — foreign corporation may qualify, requirements — procedure.

Effective 28 Aug 2003

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.405. Certificate of authority, who may make application — foreign corporation may qualify, requirements — procedure. — 1. Notwithstanding any law of this state to the contrary, any person may apply to the director for a certificate of authority to establish and operate a health maintenance organization in compliance with this act. No person shall establish or operate a health maintenance organization in this state without obtaining a certificate of authority pursuant to sections 354.400 to 354.636. A foreign corporation may qualify pursuant to sections 354.400 to 354.636, subject to its registration to do business in this state as a foreign corporation pursuant to chapter 351 and compliance with the provisions of sections 354.400 to 354.636.

2. Every health maintenance organization doing business in this state on September 28, 1983, shall submit an application for a certificate of authority pursuant to subsection 3 of this section within one hundred twenty days of September 28, 1983. Each such applicant may continue to operate until the director acts upon the application. In the event that an application is not submitted or is denied pursuant to section 354.410, the applicant shall henceforth be treated as a health maintenance organization whose certificate of authority has been revoked. Any health maintenance organization licensed by the department of insurance, financial institutions and professional registration prior to September 28, 1983, and complying with the paid-in capital or guarantee fund requirements of section 354.410 shall be issued a certificate of authority upon filing an amended certificate of authority and an amended articles of incorporation that conform with sections 354.400 to 354.636. When the annual statement of a health maintenance organization subject to the provisions of sections 354.400 to 354.636 is filed and all fees due from the health maintenance organization are tendered, the health maintenance organization's certificate of authority to do business in this state shall automatically be extended pending formal renewal by the director, or until such time as the director should refuse to renew the certificate.

3. Each application for a certificate of authority shall be verified by an officer or authorized representative of the applicant, shall be in a form prescribed by the director, and shall set forth or be accompanied by the following:

(1) A copy of the organizational documents of the applicant such as the articles of incorporation, articles of association, partnership agreement, trust agreement, or other applicable documents, and all amendments thereto;

(2) A copy of the bylaws, rules and regulations, or similar document, if any, regulating the conduct of the internal affairs of the applicant;

(3) A list of the names, addresses, and official positions of the persons who are to be responsible for the conduct of the affairs of the applicant, including all members of the board of directors, board of trustees, executive committee, or other governing board or committee, the principal officers if the applicant is a corporation, and the partners or members if the applicant is a partnership or association;

(4) A copy of any contract made or to be made between any providers and persons listed in subdivision (3) of this subsection and the applicant;

(5) A copy of the form of evidence of coverage to be issued to the enrollees;

(6) A copy of the form of the group contract, if any, which is to be issued to employers, unions, trustees, or other organizations;

(7) Financial statements showing the applicant's assets, liabilities, and sources of financial support. If the applicant's financial affairs are audited by independent certified public accountants, a copy of the applicant's most recent certified financial statement shall be deemed to satisfy this requirement unless the director directs that additional or more recent financial information is required for the proper administration of sections 354.400 to 354.636;

(8) A description of the proposed method of marketing the plan, a financial plan which includes a three-year projection of operating results anticipated, and a statement as to the sources of working capital as well as any other sources of funding;

(9) If the applicant is not domiciled in this state, a power of attorney duly executed by such applicant appointing the director, the director's successors in office, and duly authorized deputies, as the true and lawful attorney of such applicant in and for this state upon whom all lawful process in any legal action or proceeding against the health maintenance organization on a cause of action arising in this state may be served;

(10) A statement reasonably describing the geographic area or areas to be served;

(11) A description of the complaints procedures to be utilized as required by section 354.445;

(12) A description of the mechanism by which enrollees will be afforded an opportunity to participate in matters of policy and operation;

(13) Evidence demonstrating that the health maintenance organization has provided its enrollees with adequate access to health care providers; and

(14) Such other information as the director may require to make the determinations required in section 354.410.

4. Every health maintenance organization shall file with the director notice of its intention to modify any of the procedures or information described in and required to be filed by this section. Such changes shall be filed with the director prior to the actual modification. If the director does not disapprove the modification within forty-five days of filing, citing specific reasons for noncompliance, such modification shall be deemed approved. If a filing that is deemed approved is a document described in subdivision (4), (5) or (6) of subsection 3 of this section, the director shall not disapprove the deemed filing for a period of twelve months thereafter. If at any time during that twelve-month period the director determines that any provision of the deemed filing is contrary to state law, the director shall notify the health maintenance organization of the specific provision that is contrary to state law, and any specific statute to which the provision is contrary to, and request that the health maintenance organization file, within thirty days of receipt of the request, an amendment form that modifies the provision to conform to the state law. Upon approval of the amendment form by the director, the health maintenance organization shall issue a copy of the amendment to each individual and entity to which the deemed filing was previously issued and shall attach a copy of the amendment to the deemed filing when it is subsequently issued. Such amendment shall have the force and effect as if the amendment was in the original filing or policy.

5. A health maintenance organization shall file all contracts of reinsurance. Any agreement between the organization and an insurer shall be subject to the laws of this state regarding reinsurance. All reinsurance agreements and any modifications thereto shall be filed and approved.

6. When the director deems it appropriate, the director may exempt any item from the filing requirements of this section.

(L. 1983 H.B. 127, A.L. 1997 H.B. 335, A.L. 2003 H.B. 121)



Section 354.407 PACE projects not deemed health maintenance organizations, when.

Effective 28 Aug 2002

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.407. PACE projects not deemed health maintenance organizations, when. — Notwithstanding the provisions of section 354.405 to the contrary, a program for all-inclusive care for the elderly (PACE) project sponsored by a religious or charitable organization that is itself or is controlled by an entity organized under Section 501(c)(3) of the Internal Revenue Code and which has had its application for the operation of a PACE program approved by the Center for Medicare and Medicaid Services of the federal Department of Health and Human Services and is operating under such approval shall not be deemed to be engaged in any business required to be licensed pursuant to section 354.405. Such exemption shall apply only to business conducted pursuant to the approved PACE contract and not to any other business that such organization may conduct.

(L. 2002 S.B. 1094)



Section 354.410 Certificate issued, when — annual deposit, requirements — capital account, amount, contents.

Effective 28 Aug 2013

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.410. Certificate issued, when — annual deposit, requirements — capital account, amount, contents. — 1. The director shall issue or deny a certificate of authority to any person filing an application pursuant to section 354.405. Issuance of a certificate of authority may then be granted upon payment of the application fee prescribed in section 354.500 if the director is satisfied that the following conditions are met:

(1) The persons responsible for the conduct of the affairs of the applicant are competent, trustworthy, and possess good reputations;

(2) The health care organization constitutes an appropriate mechanism whereby the health maintenance organization will effectively provide or arrange for the provision of basic health care services on a prepaid basis through insurance or otherwise, except to the extent of requirements for co-payments, coinsurance or deductibles;

(3) The health maintenance organization is financially responsible and may reasonably be expected to meet its obligations to enrollees and prospective enrollees. In making this determination, the director may consider:

(a) The financial soundness of the arrangements for health care services and the schedule of charges used in connection therewith;

(b) The adequacy of working capital;

(c) Any agreement with an insurer, a government, or any other organization for insuring the payment of the cost of health care services or the provision for automatic applicability of an alternative coverage in the event of discontinuance of the health maintenance organization;

(d) Any agreement with providers for the provision of health care services; and

(e) Any deposit of cash or securities submitted in accordance with subsection 2;

(4) The health maintenance organization's arrangements for health care services and the schedule of charges used in connection therewith are financially sound;

(5) The working capital be adequate;

(6) Any agreement with an insurer, a health service corporation, a government, or any other organization for insuring the payment of the cost of health care services contain a provision for the automatic applicability of alternative coverage in the event of discontinuance of the health maintenance organization;

(7) There be an agreement with providers for the provision of health care services;

(8) The enrollees shall be afforded an opportunity to participate in matters of policy and operation pursuant to section 354.420;

(9) Nothing in the proposed method of operation, as shown by the information submitted pursuant to section 354.405 or by independent investigation, is contrary to the public interest; and

(10) The health maintenance organization is able to provide its enrollees with adequate access to health care providers.

2. Unless otherwise provided below, each health maintenance organization shall deposit with the director, or with any organization or trustee acceptable to the director through which a custodial or controlled account is utilized, cash, securities, or any combination of these or other measures that is acceptable to the director in the amount set forth in this subsection:

(1) The amount for an organization that is beginning operation shall be the greater of: (a) five percent of its estimated expenditures for health care services for its first year of operation, (b) twice its estimated average monthly uncovered expenditures for its first year of operation, or (c) one hundred fifty thousand dollars for a medical group/staff model, or three hundred thousand dollars for an individual practice association. At the beginning of each succeeding year, unless not applicable, the organization shall deposit with the director, or organization or trustee, cash, securities, or any combination of these or other measures acceptable to the director, in an amount equal to four percent of its estimated annual uncovered expenditures for that year.

(2) Unless not applicable, an organization that is in operation on September 28, 1983, shall make a deposit equal to the larger of: (a) one percent of the preceding twelve months' uncovered expenditures, or (b) one hundred fifty thousand dollars for a medical group/staff model, or three hundred thousand dollars for an individual practice association on the first day of the first calendar year beginning six months or more after September 28, 1983. In the second calendar year, if applicable, the amount of the additional deposit shall be equal to two percent of its estimated annual uncovered expenditures. In the third calendar year, if applicable, the additional deposit shall be equal to three percent of its estimated annual uncovered expenditures for that year, and in the fourth calendar year and subsequent years, if applicable, the additional deposit shall be equal to four percent of its estimated annual uncovered expenditures for each year. Each year's estimate, after the first year of operation, shall reasonably reflect the prior years' operating experience and delivery arrangements. The director may waive any of the deposit requirements set forth in subdivisions (1) and (2) above, whenever satisfied that the organization has sufficient net worth and an adequate history of generating net income to assure its financial viability for the next year, or its performance and obligations are guaranteed by an organization with sufficient net worth and an adequate history of generating net income, or the assets of the organization or its contracts with insurers, hospital or medical service corporations, governments, or other organizations are sufficient to reasonably assure the performance of its obligations.

3. When an organization has achieved a net worth not including land, buildings, and equipment, of at least one million dollars or has achieved a net worth including organization-related land, buildings, and equipment of at least five million dollars, the annual deposit requirements shall not apply. The annual deposit requirement shall not apply to an organization if the total amount of the deposit is equal to twenty-five percent of its estimated annual uncovered expenditures for the next calendar year, or the capital and surplus requirements for the formation or admittance of an accident and health insurer in this state, whichever is less. If the organization has a guaranteeing organization which has been in operation for at least five years and has a net worth not including land, buildings, and equipment of at least one million dollars or which has been in operation for at least ten years and has a net worth including organization-related land, buildings, and equipment of at least five million dollars, the annual deposit requirement shall not apply; provided, however, that if the guaranteeing organization is sponsoring more than one organization, the net worth requirement shall be increased by a multiple equal to the number of such organizations. This requirement to maintain a deposit in excess of the deposit required of an accident and health insurer shall not apply during any time that the guaranteeing organization maintains a net worth at least equal to the capital and surplus requirements for an accident and health insurer for each organization it sponsors.

4. All income from deposits shall belong to the depositing organization and shall be paid to it as it becomes available. A health maintenance organization that has made a securities deposit may withdraw the securities deposit or any part thereof, first having deposited, in lieu thereof, a deposit of cash, securities, or any combination of these or other measures of equal amount and value to that withdrawn. Any securities shall be approved by the director before being substituted.

5. In any year in which an annual deposit is not required of an organization, at its request the director shall reduce the required deposit by one hundred thousand dollars for each two hundred fifty thousand dollars of net worth in excess of the amount that allows it not to make an annual deposit. If the amount of net worth no longer supports a reduction of its required deposit, the organization shall immediately redeposit one hundred thousand dollars for each two hundred fifty thousand dollars of reduction in net worth, provided that its total deposit shall not exceed the maximum required under this section. Notwithstanding any provisions of sections 354.400 to 354.636, the deposit held by the director shall in no case be less than one hundred fifty thousand dollars for a group staff/model or three hundred thousand dollars for an individual practice association model.

6. Each health maintenance organization that obtains a certificate of authority after September 28, 1983, shall have and maintain a capital account of at least one hundred fifty thousand dollars for a medical group/staff model, or three hundred thousand dollars for an individual practice association in addition to any deposit requirements under this section. The capital account shall be net of any accrued liabilities and be in the form of cash, securities or any combination of these or other measures acceptable to the director.

7. A certificate of authority shall be denied only after compliance with the requirements of section 354.490.

(L. 1983 H.B. 127, A.L. 1997 H.B. 335, A.L. 2013 S.B. 262)



Section 354.415 Powers of organization.

Effective 28 Aug 2013

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.415. Powers of organization. — 1. The powers of a health maintenance organization include, but are not limited to, the power to:

(1) Purchase, lease, construct, renovate, operate, and maintain hospitals, medical facilities, or both, and their ancillary equipment, and such property as may reasonably be required for the organization's principal office or for such other purposes as may be necessary in the transaction of the business of the organization;

(2) Make loans to a medical group under contract with it in furtherance of its program, or to make loans to any corporation under its control for the purpose of acquiring or constructing medical facilities and hospitals or in the furtherance of a program providing health care services to enrollees;

(3) Furnish health care services through providers which are under contract with, or employed by, the health maintenance organization;

(4) Contract with any person for the performance, on the organization's behalf, of certain functions such as marketing, enrollment, and administration;

(5) Contract with an insurance company licensed in this state, or with a health services corporation authorized to do business in this state, for the provision of insurance, indemnity, or reimbursement against the cost of health care services provided by the health maintenance organization;

(6) Offer, in addition to basic health care services:

(a) Additional health care services;

(b) Indemnity benefits covering out-of-area or emergency services; and

(c) Indemnity benefits, in addition to those relating to out-of-area and emergency services, provided through insurers or health services corporations;

(7) Offer as an option one or more health benefit plans which contain deductibles, coinsurance, coinsurance differentials, or variable co-payments. Health benefit plans offered under this section that contain deductibles shall be permitted only when combined with any health savings account or health reimbursement account as described in the Medicare Reform Act, P.L. No. 108-173, Title XII, Section 1201, provided that:

(a) The total out-of-pocket expenses paid for the receipt of basic health services under the plan shall not exceed the annual contribution limits for health savings accounts as determined by the Internal Revenue Service;

(b) The health savings account or health reimbursement account must be funded at a level equal to or greater than the out-of-pocket maximum limits defined for the high deductible health plan; and

(c) A distribution from the health savings account or health reimbursement account to pay a health care provider for a qualified medical expense is made within thirty days of the submission of a claim.

2. Prior to the exercise of any power granted in subdivision (1) or (2) of subsection 1 of this section, involving an amount in excess of five hundred thousand dollars, a health maintenance organization shall file notice, with adequate supporting information, with the director. The director shall disapprove such exercise of power if, in his opinion, it would substantially and adversely affect the financial soundness of the health maintenance organization and endanger its ability to meet its obligations. If the director does not disapprove such exercise of power within sixty days of the filing, it shall be deemed approved.

3. The director may exempt from the filing requirement of subsection 2 of this section those activities having minimal effect.

(L. 1983 H.B. 127, A. L. 2013 S.B. 262)



Section 354.420 Advisory panels to afford enrollees participation in policy decisions.

Effective 28 Aug 1983

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.420. Advisory panels to afford enrollees participation in policy decisions. — The governing body of each health maintenance organization shall establish a mechanism to afford the enrollees an opportunity to participate in matters of policy and operation through the establishment of advisory panels, the use of advisory referenda on major policy decisions, or the use of other mechanisms.

(L. 1983 H.B. 127)



Section 354.425 Bonding of officers who disburse or invest funds — bond requirements.

Effective 28 Aug 1983

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.425. Bonding of officers who disburse or invest funds — bond requirements. — Any director, officer or partner of a health maintenance organization who receives, collects, disburses, or invests funds in connection with the activities of such organization shall be fiduciaries of such funds. Every health maintenance organization shall maintain in force a surety bond on such officers and employees in an amount of not less than one hundred thousand dollars, or such other sum as may be prescribed by the director. All such bonds shall be written with at least a one-year discovery period and, if written with less than a three-year discovery period, shall contain a provision that no cancellation or termination of the bond, whether by or at the request of the insured or by the underwriter, shall take effect prior to the expiration of ninety days after written notice of such cancellation or termination has been filed with the director, unless an earlier date of such cancellation or termination is approved by the director.

(L. 1983 H.B. 127)



Section 354.430 Evidence of coverage, requirements — rights of enrollee — toll-free telephone number required.

Effective 28 Aug 2013

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.430. Evidence of coverage, requirements — rights of enrollee — toll-free telephone number required. — 1. Every enrollee residing in this state is entitled to evidence of coverage. If the enrollee obtains coverage through an insurance policy or a contract issued by a health services corporation, whether by option or otherwise, the insurer or the health services corporation shall issue the evidence of coverage. Otherwise the health maintenance organization shall issue the evidence of coverage.

2. No evidence of coverage, or amendment thereto, shall be issued or delivered to any person in this state until a copy of the form of the evidence of coverage, or amendment thereto, has been filed with the director.

3. An evidence of coverage shall contain:

(1) No provisions or statements which are unjust, unfair, inequitable, misleading, or deceptive, or which encourage misrepresentation, or which are untrue, misleading, or deceptive as defined in subsection 1 of section 354.460; and

(2) A clear and complete statement, if a contract, or a reasonably complete summary, if a certificate, of:

(a) The health care services and the insurance or other benefits, if any, to which the enrollee is entitled;

(b) Any limitations on the services, kind of services, benefits or kinds of benefits to be provided, including any deductible or co-payment, coinsurance, or other cost-sharing feature as requested by the group contract holder or, in the case of nongroup coverage, the individual certificate holder;

(c) Where and in what manner information is available as to how services may be obtained;

(d) The total amount of payment for health care services and the indemnity or service benefits, if any, which the enrollee is obligated to pay with respect to individual contracts; and

(e) A clear and understandable description of the health maintenance organization's method for resolving enrollee complaints, including the health maintenance organization's toll-free customer service number and the department of insurance, financial institutions and professional registration's consumer complaint hot line number.

4. Any subsequent change in an evidence of coverage may be made in a separate document issued to the enrollee.

5. A copy of the form of the evidence of coverage to be used in this state, and any amendment thereto, shall be subject to the filing of subsection 2 of this section unless it is subject to the jurisdiction of the director under the laws governing health insurance or health services corporations, in which event the filing provisions of those laws shall apply.

(L. 1983 H.B. 127, A.L. 1997 H.B. 335, A.L. 2013 S.B. 262)



Section 354.435 Annual reports filed with director, when — content — forms.

Effective 28 Aug 2007

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.435. Annual reports filed with director, when — content — forms. — 1. Every health maintenance organization shall annually, on or before March first, file a report, verified by at least two principal officers, with the director, covering its preceding calendar year.

2. Such report shall be on forms prescribed by the director and shall include:

(1) A financial statement of the organization, including its balance sheet for the preceding calendar year;

(2) Any material changes in the information submitted pursuant to subsection 3 of section 354.405;

(3) The number of persons enrolled during the year, the number of enrollees, as of the end of the year, and the number of enrollments terminated during the year;

(4) A statement setting forth the amount of uncovered and covered expenses that are payable and are more than ninety days past due for the period of August first through December thirty-first of the preceding year;

(5) Such other information relating to the performance of the organization as is necessary to enable the director to carry out his duties under sections 354.400 to 354.636.

(L. 1983 H.B. 127, A.L. 2007 S.B. 66)

CROSS REFERENCE:

Forms approval required, RSMo 37.340; failure to obtain, personal liability, 37.390



Section 354.440 Information to be available to enrollees.

Effective 28 Aug 1983

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.440. Information to be available to enrollees. — Every health maintenance organization shall make available to its enrollees:

(1) The most recent annual statement of financial condition, including a balance sheet and summary of receipts and disbursements;

(2) A description of the organizational structure and operation of the health care plan and a summary of any material changes since the issuance of the last report;

(3) A description of services and information as to where and how to secure them; and

(4) A clear and understandable description of the health maintenance organization's method for resolving enrollee complaints.

(L. 1983 H.B. 127)



Section 354.441 Disclosures to subscribers shall not be prohibited or restricted.

Effective 28 Aug 1997

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.441. Disclosures to subscribers shall not be prohibited or restricted. — No health maintenance organization plan, medical group/staff model, independent practice association or any other entity shall prohibit or restrict any provider from disclosing to any subscriber, enrollee or member any information that such provider deems appropriate regarding the nature of treatment, risks or alternatives thereto, the availability of other therapy, consultation or test, the decision of any plan to authorize or deny services, or the process that the plan or any person contracting with the plan uses or proposes to use, to authorize or deny health care services or benefits. Any such prohibition or restriction contained in a contract with a provider entered into after August 28, 1997, shall be void and unenforceable.

(L. 1997 H.B. 335)



Section 354.442 Disclosure information to enrollees required, when.

Effective 28 Aug 2010

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.442. Disclosure information to enrollees required, when. — 1. Each enrollee, and upon request each prospective enrollee prior to enrollment, shall be supplied with written disclosure information. In the event of any inconsistency between any separate written disclosure statement and the enrollee contract or evidence of coverage, the terms of the enrollee contract or evidence of coverage shall be controlling. The information to be disclosed in writing shall include at a minimum the following:

(1) A description of coverage provisions, health care benefits, benefit maximums, including benefit limitations;

(2) A description of any exclusions of coverage, including the definition of medical necessity used in determining whether benefits will be covered;

(3) A description of all prior authorization or other requirements for treatments and services;

(4) A description of utilization review policies and procedures used by the health maintenance organization, including:

(a) The circumstances under which utilization review shall be undertaken;

(b) The toll-free telephone number of the utilization review agent;

(c) The time frames under which utilization review decisions shall be made for prospective, retrospective and concurrent decisions;

(d) The right to reconsideration;

(e) The right to an appeal, including the expedited and standard appeals processes and the time frames for such appeals;

(f) The right to designate a representative;

(g) A notice that all denials of claims shall be made by qualified clinical personnel and that all notices of denial shall include information about the basis of the decision; and

(h) Further appeal rights, if any;

(5) An explanation of an enrollee's financial responsibility for payment of premiums, coinsurance, co-payments, deductibles and any other charge, annual limits on an enrollee's financial responsibility, caps on payments for covered services and financial responsibility for noncovered health care procedures, treatments or services provided within the health maintenance organization;

(6) An explanation of an enrollee's financial responsibility for payment when services are provided by a health care provider who is not part of the health maintenance organization's network or by any provider without required authorization, or when a procedure, treatment or service is not a covered health care benefit;

(7) A description of the grievance procedures to be used to resolve disputes between a health maintenance organization and an enrollee, including:

(a) The right to file a grievance regarding any dispute between an enrollee and a health maintenance organization;

(b) The right to file a grievance when the dispute is about referrals or covered benefits;

(c) The toll-free telephone number which enrollees may use to file a grievance;

(d) The department of insurance, financial institutions and professional registration's toll-free consumer complaint hotline number;

(e) The time frames and circumstances for expedited and standard grievances;

(f) The right to appeal a grievance determination and the procedures for filing such an appeal;

(g) The time frames and circumstances for expedited and standard appeals;

(h) The right to designate a representative;

(i) A notice that all disputes involving clinical decisions shall be made by qualified clinical personnel; and

(j) All notices of determination shall include information about the basis of the decision and further appeal rights, if any;

(8) A description of a procedure for providing care and coverage twenty-four hours a day, seven days a week, for emergency services. Such description shall include the definition of emergency services and emergency medical condition, notice that emergency services are not subject to prior approval, and shall describe the enrollee's financial and other responsibilities regarding obtaining such services, including when such services are received outside the health maintenance organization's service area;

(9) A description of procedures for enrollees to select and access the health maintenance organization's primary and specialty care providers, including notice of how to determine whether a participating provider is accepting new patients;

(10) A description of the procedures for changing primary and specialty care providers within the health maintenance organization;

(11) Notice that an enrollee may obtain a referral for covered services to a health care provider outside of the health maintenance organization's network or panel when the health maintenance organization does not have a health care provider with appropriate training and experience in the network or panel to meet the particular health care needs of the enrollee and the procedure by which the enrollee may obtain such referral;

(12) A description of the mechanisms by which enrollees may participate in the development of the policies of the health maintenance organization;

(13) Notice of all appropriate mailing addresses and telephone numbers to be utilized by enrollees seeking information or authorization;

(14) Listings by specialty, which may be in separate documents that are updated annually, of the names, addresses and telephone numbers of all participating providers, including facilities, and in addition in the case of physicians, board certification; and

(15) The director of the department of insurance, financial institutions and professional registration shall develop a standard credentialing form which shall be used by all health carriers when credentialing health care professionals in a managed care plan. If the health carrier demonstrates a need for additional information, the director of the department of insurance, financial institutions and professional registration may approve a supplement to the standard credentialing form. All forms and supplements shall meet all requirements as defined by the National Committee of Quality Assurance.

2. Each health maintenance organization shall, upon request of an enrollee or prospective enrollee, provide the following:

(1) A list of the names, business addresses and official positions of the membership of the board of directors, officers, controlling persons, owners or partners of the health maintenance organization;

(2) A copy of the most recent annual certified financial statement of the health maintenance organization, including a balance sheet and summary of receipts and disbursements prepared by a certified public accountant;

(3) A copy of the most recent individual, direct pay enrollee contracts;

(4) Information relating to consumer complaints compiled annually by the department of insurance, financial institutions and professional registration;

(5) The procedures for protecting the confidentiality of medical records and other enrollee information;

(6) An opportunity to inspect drug formularies used by such health maintenance organization and any financial interest in a pharmacy provider utilized by such organization. The health maintenance organization shall also disclose the process by which an enrollee or his representative may seek to have an excluded drug covered as a benefit;

(7) A written description of the organizational arrangements and ongoing procedures of the health maintenance organization's quality assurance program;

(8) A description of the procedures followed by the health maintenance organization in making decisions about the experimental or investigational nature of individual drugs, medical devices or treatments in clinical trials;

(9) Individual health practitioner affiliations with participating hospitals, if any;

(10) Upon written request, written clinical review criteria relating to conditions or diseases and, where appropriate, other clinical information which the organization may consider in its utilization review. The health maintenance organization may include with the information a description of how such information will be used in the utilization review process;

(11) The written application procedures and minimum qualification requirements for health care providers to be considered by the health maintenance organization;

(12) A description of the procedures followed by the health maintenance organization in making decisions about which drugs to include in the health maintenance organization's drug formulary.

3. Nothing in this section shall prevent a health maintenance organization from changing or updating the materials that are made available to enrollees.

4. The information to be provided under subsections 1 and 2 of this section may be provided online unless a paper copy is requested by the enrollee. A request by the enrollee may include written, oral or electronic means. Such requested paper copy shall be provided to the enrollee within fifteen business days.

(L. 1997 H.B. 335, A.L. 2010 S.B. 583)



Section 354.443 Financial disclosures to the department required by health maintenance organizations, when.

Effective 28 Aug 1997

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.443. Financial disclosures to the department required by health maintenance organizations, when. — 1. A health maintenance organization shall disclose to the department of insurance, financial institutions and professional registration all financial arrangements, financial interest in, or contractual provisions with utilization review companies or any other health care provider that would encourage or limit the type, amount, duration and scope of services offered, restrict or limit referral or treatment to patients, including but not limited to financial incentives to limit, restrict or deny access to or delivery of medical or other services prior to the delivery of such services. Capitation arrangements between health maintenance organizations and health care providers shall not be considered an inducement to limit, restrict or deny access to medical services. The director shall review all financial arrangements filed with the department of insurance, financial institutions and professional registration to determine if such arrangements offer an inducement to a provider to provide less than medically necessary services to an enrollee.

2. The capitation rate to be paid from the health maintenance organization to the health care provider is not required to be included with the financial arrangements to be filed with the department of insurance, financial institutions and professional registration pursuant to subsection 1 of this section.

(L. 1997 H.B. 335)



Section 354.444 Administrative orders for violations — voluntary forfeitures, civil actions.

Effective 28 Aug 2007

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.444. Administrative orders for violations — voluntary forfeitures, civil actions. — 1. If the director determines that a person has engaged, is engaged in, or has taken a substantial step toward engaging in an act, practice or course of business constituting a violation of sections 354.400 to 354.636, or a rule adopted or order issued pursuant thereto or that a person has materially aided or is materially aiding an act, practice, omission, or course of business constituting a violation of sections 354.400 to 354.636 or a rule adopted or order issued pursuant thereto, the director may issue such administrative orders as authorized under section 374.046. A violation of any of these sections is a level one violation under section 374.049.

2. If the director believes that a person has engaged, is engaging in, or has taken a substantial step toward engaging in an act, practice or course of business constituting a violation of sections 354.400 to 354.636, or a rule adopted or order issued pursuant thereto or that a person has materially aided or is materially aiding an act, practice, omission, or course of business constituting a violation of sections 354.400 to 354.636 or a rule adopted or order issued pursuant thereto, the director may maintain a civil action for relief authorized under section 374.048. A violation of any of these sections is a level one violation under section 374.049.

(L. 1997 H.B. 335, A.L. 2007 S.B. 66)



Section 354.445 Complaints by enrollees, organization to establish system.

Effective 28 Aug 1983

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.445. Complaints by enrollees, organization to establish system. — Every health maintenance organization shall establish and maintain a complaint system which provides reasonable procedures for the resolution of written complaints initiated by enrollees.

(L. 1983 H.B. 127)



Section 354.450 Investments authorized.

Effective 28 Aug 1983

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.450. Investments authorized. — With the exception of investments made in accordance with subdivisions (1) and (2) of subsection 1 of section 354.415 and subsection 2 of section 354.415, the investable funds of a health maintenance organization shall be invested only in securities or other investments permitted by the laws of this state for the investment of assets constituting the legal reserves of life insurance companies, or such other securities or investments as the director may permit.

(L. 1983 H.B. 127)



Section 354.455 Deposit required, how made.

Effective 28 Aug 2007

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.455. Deposit required, how made. — Unless otherwise provided in sections 354.400 to 354.636, each health maintenance organization shall deposit with the director, or with any organization or trustee acceptable to him through which a custodial or controlled account is utilized, cash, securities, or any combination of these or other measures acceptable to him, in the amount set forth in section 354.410.

(L. 1983 H.B. 127, A.L. 2007 S.B. 66)



Section 354.460 Advertising not to be untrue or misleading — deceptive solicitation — prohibited — how determined.

Effective 28 Aug 2007

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.460. Advertising not to be untrue or misleading — deceptive solicitation — prohibited — how determined. — No health maintenance organization, or representative thereof, may cause or knowingly permit the use of advertising which is untrue or misleading, solicitation which is untrue or misleading, or any form of evidence of coverage which is deceptive. For purposes of sections 354.400 to 354.636:

(1) A statement or item of information shall be deemed to be untrue if it does not conform to fact in any respect which is or may be significant to an enrollee of, or person considering enrollment with, a health maintenance organization;

(2) A statement or item of information shall be deemed to be misleading, whether or not it may be literally untrue, if, in the total context in which such statement is made or such item of information is communicated, such statement or item of information may be reasonably understood by a reasonable person, not possessing special knowledge regarding health care coverage, as indicating any benefit or advantage or the absence of any exclusion, limitation, or disadvantage of possible significance to an enrollee of, or person considering enrollment in, a health maintenance organization plan, if such benefit, advantage, or absence of limitation, exclusion, or disadvantage does not, in fact, exist;

(3) An evidence of coverage shall be deemed to be deceptive if the evidence of coverage, taken as a whole, is misleading.

(L. 1983 H.B. 127 § 354.460 subsec. 1, A.L. 2007 S.B. 66)



Section 354.462 Enrollee, grounds for disenrollment.

Effective 28 Aug 1983

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.462. Enrollee, grounds for disenrollment. — An enrollee may not be disenrolled nor denied renewal except for the failure to pay the charge for such coverage, for fraudulent misuse of the system, for abusive conduct, for failure to establish a proper patient-physician relationship, or for such other reasons as may be allowed in rules promulgated by the director.

(L. 1983 H.B. 127 § 354.460 subsec. 2)



Section 354.464 Names not authorized for use, exceptions.

Effective 28 Aug 2007

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.464. Names not authorized for use, exceptions. — No health maintenance organization, unless licensed as an insurer, may use in its name, contracts, or literature any of the words "insurance", "casualty", "surety", "mutual", or any other words descriptive of the insurance, casualty, or surety business or deceptively similar to the name or description of any insurance or surety corporation doing business in this state when such words are deceptive or misleading. No person, if not in possession of a valid certificate of authority issued pursuant to sections 354.400 to 354.636, may use the phrase "health maintenance organization" or "HMO" in the course of its operation.

(L. 1983 H.B. 127 § 354.460 subsec. 3, A.L. 2007 S.B. 66)



Section 354.465 Examinations by division, when — costs, how paid.

Effective 28 Aug 2014

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.465. Examinations by division, when — costs, how paid. — 1. The director, or any duly appointed representative, may make an examination of the affairs of any health maintenance organization as often as he deems it necessary for the protection of the interests of the people of this state, but not less frequently than once every five years.

2. All costs incurred by the state as a result of making examinations under this section shall be paid by the organization being examined and remitted as provided in section 374.160.

(L. 1983 H.B. 127, A.L. 2014 H.B. 1968)



Section 354.470 Suspension or revocation, when — effect.

Effective 28 Aug 1997

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.470. Suspension or revocation, when — effect. — 1. The director may suspend, revoke or place conditions or restrictions on any certificate of authority issued to a health maintenance organization pursuant to sections 354.400 to 354.636 if the director finds that any of the following conditions exist:

(1) The health maintenance organization is operating significantly in contravention of its basic organizational document or in a manner contrary to that described in any other information submitted pursuant to section 354.405, unless amendments to such submissions have been filed with and approved by the director;

(2) The health maintenance organization issues evidence of coverage or uses a schedule of charges for health care services which do not comply with the requirements of section 354.430;

(3) The health maintenance organization does not provide nor arrange for basic health care services;

(4) The health maintenance organization is no longer financially responsible and may reasonably be expected to be unable to meet its obligations to enrollees or prospective enrollees;

(5) The health maintenance organization has failed to implement a mechanism affording the enrollees an opportunity to participate in matters of policy and operation as required pursuant to section 354.420;

(6) The health maintenance organization has failed to implement the complaint system required by section 354.450 in a manner designed to reasonably resolve valid complaints;

(7) The health maintenance organization has advertised or merchandised its services in an untrue, misrepresentative, misleading, deceptive, or unfair manner;

(8) The continued operation of the health maintenance organization would be hazardous to its enrollees;

(9) The person operating the health maintenance organization is in violation of the provisions of sections 375.930 to 375.948, except to the extent that the director has determined that the nature of health maintenance organizations renders the application of such sections clearly inappropriate; notwithstanding the foregoing, paragraph (b) of subdivision (11) of section 375.936 shall not apply to health maintenance organizations;

(10) The health maintenance organization has otherwise failed to substantially comply with sections 354.400 to 354.636.

2. A certificate of authority shall be suspended, revoked, or be subject to conditions or restrictions only after compliance with the requirements of section 354.490.

3. When the certificate of authority of a health maintenance organization is suspended, the health maintenance organization shall not, during the period of such suspension, enroll any additional enrollees except newborn children or other newly acquired dependents of existing enrollees, and shall not engage in any advertising or solicitation whatsoever.

4. When the certificate of authority of a health maintenance organization is revoked, such health maintenance organization shall proceed, immediately following the effective date of the order of revocation, to wind up its affairs, and shall conduct no further business except as may be essential to the orderly conclusion of the affairs of such organization. It shall engage in no further advertising or solicitation whatsoever. The director may, by written order, permit such further operation of the health maintenance organization as the director may find to be in the best interest of enrollees, to the end that enrollees will be afforded the greatest practical opportunity to obtain continuing health care coverage.

(L. 1983 H.B. 127, A.L. 1997 H.B. 335)



Section 354.475 Insurance companies or health service company may organize and operate a health maintenance organization.

Effective 28 Aug 2007

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.475. Insurance companies or health service company may organize and operate a health maintenance organization. — 1. An insurance company licensed in this state, or a health services corporation authorized to do business in this state, may directly or through a subsidiary or affiliate organize and operate a health maintenance organization under the provisions of sections 354.400 to 354.636 so long as they comply with the provisions of section 354.410 as applicable thereto. Notwithstanding any other law to the contrary, any two or more such insurance companies, health services corporations, or subsidiaries or affiliates thereof, may jointly organize and operate a health maintenance organization.

2. Notwithstanding any other provision of law pertaining to insurance and health services corporations to the contrary, an insurer or a health services corporation may contract with a health maintenance organization to provide insurance or similar protection against the cost of care provided through health maintenance organizations and to provide coverage in the event of the failure of the health maintenance organization to meet its obligations. The enrollees of a health maintenance organization shall be deemed to constitute a permissible group under such laws. Among other things, under such contracts, the insurer or health services corporation may make benefit payments to health maintenance organizations for health care services rendered by providers.

(L. 1983 H.B. 127, A.L. 2007 S.B. 66)



Section 354.480 Rehabilitation, liquidation, or conservation, grounds, procedure — enrollee's priorities — claims, priority.

Effective 28 Aug 1983

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.480. Rehabilitation, liquidation, or conservation, grounds, procedure — enrollee's priorities — claims, priority. — 1. Any rehabilitation, liquidation, or conservation of a health maintenance organization shall be deemed to be the rehabilitation, liquidation, or conservation of an insurance company and shall be conducted under the supervision of the director pursuant to the laws governing the rehabilitation, liquidation, or conservation of an insurance company. The director may apply for an order directing him to rehabilitate, liquidate, or conserve a health maintenance organization upon any one or more grounds set out in section* 354.355, or section 375.560, or when, in his opinion, the continued operation of the health maintenance organization would be hazardous either to the enrollees or to the people of this state. Enrollees shall have the same priority in the event of liquidation or rehabilitation granted the policyholders of an insurer.

2. A claim by a health care provider for any uncovered expenditures has priority over claims of other health care providers, provided such provider of services agrees not to assert such claim against any enrollee of the health maintenance organization.

(L. 1983 H.B. 127)

*Word "chapter" appears in original rolls.



Section 354.485 Rules and regulations authorized.

Effective 28 Aug 2007

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.485. Rules and regulations authorized. — The director may promulgate such reasonable rules and regulations in accordance with chapter 536 as are necessary or proper to carry out the provisions of sections 354.400 to 354.636.

(L. 1983 H.B. 127, A.L. 2007 S.B. 66)



Section 354.490 Certificate of authority, denial, suspension or revocation, grounds — procedure.

Effective 28 Aug 1997

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.490. Certificate of authority, denial, suspension or revocation, grounds — procedure. — 1. When the director has cause to believe that grounds for the denial of an application for a certificate of authority exist, that grounds for the suspension or revocation of a certificate of authority exist, or that grounds for the imposition of restrictions or conditions on a certificate of authority exist, the director shall notify the health maintenance organization in writing, specifically stating the grounds for denial, suspension, revocation, or conditions or restrictions and fixing a time of at least twenty days thereafter for a hearing on the matter.

2. After such hearing, or upon the failure of the health maintenance organization to appear at such hearing, the director shall take action as is deemed advisable, on the basis of written findings, which shall be mailed to the health maintenance organization. The action of the director shall be subject to review by the circuit court having jurisdiction. The court may, in disposing of the issue before it, modify, affirm, or reverse the order of the director in whole or in part.

3. The provisions of chapter 536 shall apply to proceedings pursuant to this section to the extent they are not in conflict with subsections 1 and 2 of this section.

(L. 1983 H.B. 127, A.L. 1997 H.B. 335)



Section 354.495 Fees to be paid to director.

Effective 28 Aug 2007

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.495. Fees to be paid to director. — Every health maintenance organization subject to sections 354.400 to 354.636 shall pay to the director the following fees:

(1) For filing the declaration required on organization of each domestic company, two hundred fifty dollars;

(2) For filing statement and certified copy of charter required of foreign companies, two hundred fifty dollars;

(3) For filing application to renew certificate of authority, along with all required annual reports, including the annual statement, actuarial statement, risk based capital report, report of valuation of policies or other obligations of assurance, and audited financial report of any company doing business in this state, one thousand five hundred dollars;

(4) For filing any paper, document, or report not filed under subdivision (1), (2), or (3) of this section but required to be filed in the office of the director, fifty dollars each;

(5) For affixing the seal of office of the director, ten dollars;

(6) For accepting each service of process upon the company, ten dollars.

(L. 1983 H.B. 127, A.L. 2007 S.B. 66)



Section 354.500 Conferences called by director as to suspected or potential violations.

Effective 28 Aug 2007

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.500. Conferences called by director as to suspected or potential violations. — If the director shall for any reason have cause to believe that any violation of sections 354.400 to 354.636 has occurred or is about to occur, the director may give notice to the health maintenance organization and to the representatives, or other persons who appear to be involved in such suspected violation, to arrange a conference with the alleged violators, or potential violators, or their authorized representatives, for the purpose of attempting to ascertain the facts relating to such suspected or potential violation, and, in the event it appears that any violation has occurred or is about to occur, to arrive at an adequate and effective means of correcting or preventing such violation. Proceedings under this subsection shall not be governed by any formal procedural requirements, and may be conducted in such manner as the director may deem appropriate under the circumstances.

(L. 1983 H.B. 127, A.L. 2007 S.B. 66)



Section 354.505 Laws regulating insurance or health service corporations not to apply, exceptions.

Effective 28 Aug 1997

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.505. Laws regulating insurance or health service corporations not to apply, exceptions. — 1. Provisions of the insurance law and provisions of health services corporation laws shall not be applicable to any health maintenance organization granted a certificate of authority under sections 354.400 to 354.636 unless made specifically applicable by statute. This provision shall not apply to an insurer or health services corporation licensed and regulated pursuant to the insurance laws of the health services corporation laws of this state except with respect to its health maintenance organization activities authorized and regulated pursuant to sections 354.400 to 354.636.

2. Solicitation of enrollees by a health maintenance organization granted a certificate of authority, or its duly authorized representatives, shall not be construed to violate any provision of law relating to solicitation or advertising by health professionals.

(L. 1983 H.B. 127, A.L. 1997 H.B. 335)



Section 354.510 Public documents, all filings and required reports.

Effective 28 Aug 2007

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.510. Public documents, all filings and required reports. — Unless otherwise provided, all applications, filings, and reports required under sections 354.400 to 354.636 shall be treated as public documents.

(L. 1983 H.B. 127, A.L. 2007 S.B. 66)



Section 354.515 Confidential information, diagnosis, treatment, health of enrollees or applicants, exceptions.

Effective 28 Aug 1997

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.515. Confidential information, diagnosis, treatment, health of enrollees or applicants, exceptions. — 1. Any data or information pertaining to the diagnosis, treatment, or health of any enrollee or applicant obtained from such person, or from any provider, by any health maintenance organization shall be held in confidence and shall not be disclosed to any person except as follows:

(1) To the extent that it may be necessary to carry out the purposes of sections 354.400 to 354.636;

(2) Upon the express consent of the enrollee or applicant;

(3) Pursuant to statute or court order for the production of evidence or the discovery thereof;

(4) In the event of a claim or litigation between such person and the health maintenance organization wherein such data or information is pertinent. A health maintenance organization shall be entitled to claim any statutory privileges against such disclosure which the provider who furnishes such information to the health maintenance organization is entitled to claim, but no such claim or privilege against disclosure may be made against the director by such health maintenance organization.

2. Every health maintenance organization shall establish and maintain procedures to ensure that all mental health records of enrollees remain confidential. Such procedures and any subsequent amendments thereto shall be filed annually with the director.

(L. 1983 H.B. 127, A.L. 1997 H.B. 335)



Section 354.520 Mergers, consolidations, control of organization, requirements.

Effective 28 Aug 1983

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.520. Mergers, consolidations, control of organization, requirements. — No person may take a tender for, or a request or invitation for tenders of, or enter into an agreement to exchange securities for, or acquire in the open market or otherwise, any voting security of a health maintenance organization, nor enter into any other agreement which if, after the consummation thereof, that person would, directly or indirectly, or by conversion or by exercise of any right to acquire, be in control of the health maintenance organization. No person may enter into an agreement to merge or consolidate with, or to otherwise acquire control of a health maintenance organization, unless, at the time any offer, request, or invitation is made, or any agreement is entered into, or prior to the acquisition of the securities if no offer or agreement is involved, the person has filed with the director, and has sent to the health maintenance organization, information required by chapter 382, and the offer, request, invitation, agreement, or acquisition has been approved by the director. Such approval by the director shall be governed by the provisions of chapter 382.

(L. 1983 H.B. 127)



Section 354.525 Health provision collective bargaining agreements or contracts — charge for coverage, how determined.

Effective 28 Aug 1983

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.525. Health provision collective bargaining agreements or contracts — charge for coverage, how determined. — No employer in this state shall be required to pay more for health benefits as a result of the application of this section than would otherwise be required by any prevailing collective bargaining agreement, or other contract, for the provision of health benefits to its employees; provided, that the employer or benefits fund shall pay to the health maintenance organization chosen by each employee or member an amount equal to the lesser of (a) the amount paid on behalf of its other employees or members for health benefits; or (b) the health maintenance organization's charge for coverage approved by the director pursuant to section 354.435.

(L. 1983 H.B. 127)



Section 354.530 Severability clause.

Effective 28 Aug 2007

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.530. Severability clause. — If any section, term, or provision of sections 354.400 to 354.636 shall be adjudged invalid for any reason, such judgment shall not affect, impair, or invalidate any other section, term, or provision of sections 354.400 to 354.636, but the remaining sections, terms, and provisions shall be and remain in full force and effect.

(L. 1983 H.B. 127, A.L. 2007 S.B. 66)



Section 354.535 Pharmacist, emergency situation, may take an assignment of enrollee's right to reimbursement — health maintenance organizations shall only contract with entities licensed by the board of pharmacy — requirements for drug prescriptions, exceptions.

Effective 28 Aug 1998

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.535. Pharmacist, emergency situation, may take an assignment of enrollee's right to reimbursement — health maintenance organizations shall only contract with entities licensed by the board of pharmacy — requirements for drug prescriptions, exceptions. — 1. If a pharmacy, operated by or contracted with by a health maintenance organization, is closed or is unable to provide health care services to an enrollee in an emergency, a pharmacist may take an assignment of such enrollee's right to reimbursement, if the policy or contract provides for such reimbursement, for those goods or services provided to an enrollee of a health maintenance organization. No health maintenance organization shall refuse to pay the pharmacist any payment due the enrollee under the terms of the policy or contract.

2. No health maintenance organization, conducting business in the state of Missouri, shall contract with a pharmacy, pharmacy distributor or wholesale drug distributor, nonresident or otherwise, unless such pharmacy or distributor has been granted a permit or license from the Missouri board of pharmacy to operate in this state.

3. Every health maintenance organization shall apply the same coinsurance, co-payment and deductible factors to all drug prescriptions filled by a pharmacy provider who participates in the health maintenance organization's network if the provider meets the contract's explicit product cost determination. If any such contract is rejected by any pharmacy provider, the health maintenance organization may offer other contracts necessary to comply with any network adequacy provisions of this act*. However, nothing in this section shall be construed to prohibit the health maintenance organization from applying different coinsurance, co-payment and deductible factors between generic and brand name drugs.

4. Health maintenance organizations shall not set a limit on the quantity of drugs which an enrollee may obtain at any one time with a prescription, unless such limit is applied uniformly to all pharmacy providers in the health maintenance organization's network.

5. Health maintenance organizations shall not insist or mandate any physician or other licensed health care practitioner to change an enrollee's maintenance drug unless the provider and enrollee agree to such change. For the purposes of this provision, a maintenance drug shall mean a drug prescribed by a practitioner who is licensed to prescribe drugs, used to treat a medical condition for a period greater than thirty days. Violations of this provision shall be subject to the penalties provided in section 354.444. Notwithstanding other provisions of law to the contrary, health maintenance organizations that change an enrollee's maintenance drug without the consent of the provider and enrollee shall be liable for any damages resulting from such change. Nothing in this subsection, however, shall apply to the dispensing of generically equivalent products for prescribed brand name maintenance drugs as set forth in section 338.056.

(L. 1983 H.B. 127, A.L. 1997 H.B. 335, A.L. 1998 H.B. 1302)

*"This act" in 1997 referred to H.B. 335, 1997, which contained numerous sections. "This act" now also includes H.B. 1302, 1998. Consult Disposition of Sections tables for both years for definitive listings.

(2000) Section is not preempted by Employee Retirement Income Security Act (ERISA). Express Scripts, Inc. v. Wenzel, 102 F.Supp.2d 1135 (W.D.Mo.).

(2001) Section falls within savings clause of Employee Retirement Income Security Act (ERISA) as a regulation of insurance. Express Scripts, Inc. v. Wenzel, 262 F.3d 829 (8th Cir.).



Section 354.536 Continuation of dependent child coverage, when — dependent child defined.

Effective 01 Jan 2008, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.536. Continuation of dependent child coverage, when — dependent child defined. — 1. If a health maintenance organization plan provides that coverage of a dependent child terminates upon attainment of the limiting age for dependent children, such coverage shall continue while the child is and continues to be both incapable of self-sustaining employment by reason of mental or physical handicap and chiefly dependent upon the enrollee for support and maintenance. Proof of such incapacity and dependency must be furnished to the health maintenance organization by the enrollee at least thirty-one days after the child's attainment of the limiting age. The health maintenance organization may require at reasonable intervals during the two years following the child's attainment of the limiting age subsequent proof of the child's disability and dependency. After such two-year period, the health maintenance organization may require subsequent proof not more than once each year.

2. If a health maintenance organization plan provides that coverage of a dependent child terminates upon attainment of the limiting age for dependent children, such plan, so long as it remains in force, until the dependent child attains the limiting age, shall remain in force at the option of the enrollee. The enrollee's election for continued coverage under this section shall be furnished to the health maintenance organization within thirty-one days after the child's attainment of the limiting age. As used in this subsection, a dependent child is a person who is:

(1) Unmarried and no more than twenty-five years of age; and

(2) A resident of this state; and

(3) Not provided coverage as a named subscriber, insured, enrollee, or covered person under any group or individual health benefit plan, or entitled to benefits under Title XVIII of the Social Security Act, P.L. 89-97, 42 U.S.C. Section 1395, et seq.

(L. 2007 H.B. 818)

Effective 1-01-08



Section 354.540 Health maintenance organization of bordering states may be admitted to do business — procedure.

Effective 28 Aug 2007

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.540. Health maintenance organization of bordering states may be admitted to do business — procedure. — A health maintenance organization approved and regulated under the laws of another bordering state may be admitted to do business in this state by satisfying the director that it is fully and legally organized under the laws of its state, and that it complies with all requirements for health maintenance organizations organized within Missouri. The director may waive or modify the provisions of sections 354.400 to 354.636 if he determines that the same are not appropriate or necessary to a particular health maintenance organization of another state.

(L. 1983 H.B. 127, A.L. 2007 S.B. 66)



Section 354.545 Exempt plans and companies.

Effective 28 Aug 2007

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.545. Exempt plans and companies. — The provisions of sections 354.400 to 354.636 shall not apply to any labor organization's health plan providing services established and maintained solely for its members and their dependents, and facilities of not-for-profit corporations in existence on October 1, 1980, subject either to the provisions and regulations of Section 302 of the Labor-Management Relations Act, 29 U.S.C. 186 or the Labor-Management Reporting and Disclosure Act, 29 U.S.C. 401-538.

(L. 1983 H.B. 127, A.L. 2007 S.B. 66)



Section 354.546 Second medical opinion to be allowed by health maintenance organizations, procedure, costs.

Effective 28 Aug 1998

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.546. Second medical opinion to be allowed by health maintenance organizations, procedure, costs. — 1. A health maintenance organization shall allow enrollees to seek a second medical opinion or consultation from the health maintenance organization's choice of other primary care physicians and specialty physicians at no additional cost to the enrollee beyond what the enrollee would otherwise pay for an initial medical opinion or consultation.

2. If an enrollee chooses to seek a second medical opinion, and if the health maintenance organization does not employ or contract with another physician with the expertise necessary to provide a second medical opinion, then the health maintenance organization shall arrange for a referral to a physician with the necessary expertise to provide a second opinion or consultation and ensure that the enrollee obtains the covered benefit at no greater cost to the enrollee than if the benefit were obtained from participating physicians.

(L. 1998 S.B. 754)

CROSS REFERENCE:

Second medical opinions covered, when, 354.207



Section 354.550 Laws not applicable to community health companies.

Effective 28 Aug 2007

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.550. Laws not applicable to community health companies. — The provisions of sections 354.400 to 354.636 shall not apply to community health corporations as defined by Public Law 94-63 so long as such corporations limit their activities to those described in Public Law 94-63.

(L. 1983 H.B. 127, A.L. 2007 S.B. 66)



Section 354.551 Health maintenance organizations may offer point of service (POS) riders, when.

Effective 28 Aug 1997

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.551. Health maintenance organizations may offer point of service (POS) riders, when. — 1. Missouri licensed health maintenance organizations shall be permitted to offer point of service riders (POS) to their approved health plan products, without being required to obtain a separate license as a health insurer pursuant to chapter 376, so long as medical and hospital expenses incurred under the POS rider do* not exceed ten percent of total medical and hospital expenses incurred for all health plan products sold.

2. Health maintenance organizations which have been licensed for at least one calendar year, who choose to insure the POS rider, shall maintain a net worth of the greater of:

(1) One million two hundred thousand dollars; or

(2) Two percent of total premium revenue for the immediately preceding twelve months plus fifty percent of uncovered liabilities as reported in the immediately preceding calendar quarter.

3. Health maintenance organizations which have been licensed for less than one calendar year, who choose to insure the POS rider, shall maintain a net worth of the greater of:

(1) One million two hundred thousand dollars; or

(2) Ten percent of the yearly average of the three-year annual premium plus fifty percent of its average annual uncovered liabilities as projected in its application for a certificate of authority.

4. The department of insurance, financial institutions and professional registration may modify the net worth requirements for a health maintenance organization which has been licensed for less than one calendar year if its actual results deviate materially from its projections. In addition to any other deposit required of a licensed health maintenance organization pursuant to section 354.410, any health maintenance organization which chooses to issue a POS rider shall deposit an additional six hundred thousand dollars** with the director of the department of insurance, financial institutions and professional registration. Any health maintenance organization which issues a POS rider whose medical and hospital expenses incurred under the POS rider exceed*** ten percent of total medical and hospital expenses incurred for all health plan products sold shall either cease insuring new POS riders until it comes into compliance with the ten percent limitation of this section or meet the minimum net worth requirements and all other statutory and regulatory requirements of a Missouri domestic life insurance company.

(L. 1997 H.B. 335 § 11)

*Word "does" appears in original rolls.

**Word "dollars" does not appear in original rolls.

***Word "exceeds" appears in original rolls.



Section 354.552 Community-based health maintenance organizations, requirements.

Effective 28 Aug 1997

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.552. Community-based health maintenance organizations, requirements. — 1. A community-based health maintenance organization shall have available and accessible a sufficient number and type of physicians, specialists, and other providers as needed to:

(1) Provide the benefits covered by the plan;

(2) Meet the medical needs of the health plan's enrolled population;

(3) Provide members with a reasonable choice of primary care physicians and specialty physicians.

2. If a community-based health maintenance organization does not employ or contract with a physician with the expertise necessary to provide medically necessary care covered by the health plan, then the health maintenance organization shall arrange for a referral to a physician with the necessary expertise and ensure that the members obtain the covered benefit at no greater cost to the member than if the benefit were obtained from participating physicians.

3. A community-based health maintenance organization's physicians, physician specialists and facilities shall be reasonably available. Primary health care services shall be in reasonable proximity to a member's personal residence or business, with due consideration given to the availability of physicians within the community-based health maintenance organization's service area. This provision shall not preclude a community-based health maintenance organization from arranging for the provision of member care outside the service area for a higher level of skill or specialty care than is available within the service area.

(L. 1997 H.B. 335 § 1)



Section 354.554 Standing referrals for certain members of community-based health maintenance organizations, when.

Effective 28 Aug 1997

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.554. Standing referrals for certain members of community-based health maintenance organizations, when. — Each community-based health maintenance organization shall offer coverage that allows an enrollee who suffers from a life-threatening condition or a degenerative, disabling condition requiring a regimen of specialized medical treatment lasting for six months or more to receive a standing referral for specialty care case management by a physician or specialty care center with expertise in treating the condition. Under such specialty care case management, the provider shall coordinate primary and specialty care for the enrollee under a treatment plan approved by the health maintenance organization in consultation with the enrollee's primary care provider and the specialist physician or specialty care center.

(L. 1997 H.B. 335 § 2)



Section 354.556 Trustees, vacancies, elections.

Effective 28 Aug 1997

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.556. Trustees, vacancies, elections. — 1. The terms of office of the trustees elected by the enrollees of the community-based health maintenance organization shall begin immediately upon their election.

2. If a vacancy occurs in the office of a trustee, the vacancy shall be filled for the unexpired term in the same manner as the office was previously filled, except that the board of trustees may appoint a qualified person to fill the vacancy in the office of an elected enrollee until the next regular election at which time an enrollee of the community-based health maintenance organization shall be elected for the unexpired term.

3. The elections of the enrollee members of the board of trustees shall be arranged for, managed and conducted by the board of trustees of the community-based health maintenance organization.

(L. 1997 H.B. 335 § 3)



Section 354.558 Materials provided to prospective purchasers.

Effective 28 Aug 1997

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.558. Materials provided to prospective purchasers. — A community-based health maintenance organization shall provide each prospective purchaser of its services with the following marketing materials prior to enrollment:

(1) A list of the health care providers who have a contractual agreement to provide services under the plan of coverage. It shall be a violation of the unfair trade practices act for a community-based health maintenance organization to falsely list that a provider has a contractual agreement to provide services under its plan of coverage;

(2) Information to describe how the community-based health maintenance organization will use utilization management to promote efficiency in the delivery of services in accordance with the terms of the contract for coverage. This information shall explain how the community-based health maintenance organization will encourage the use of treatment options that produce the most cost-effective results. The format and content of the descriptive information disclosed under this subdivision shall be approved by the department of insurance, financial institutions and professional registration and shall include information regarding covered benefits available under the plan;

(3) Disclosure of grievance procedures established in accordance with regulations promulgated by the department of insurance, financial institutions and professional registration for community-based health maintenance organizations. Included in this information shall be notification of how and when to contact the health plan and the department of insurance, financial institutions and professional registration regarding a grievance; and

(4) Notice of the availability of coverage as described in section 354.554.

(L. 1997 H.B. 335 § 4)



Section 354.559 Disclosure to members, restrictions and prohibitions.

Effective 28 Aug 1997

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.559. Disclosure to members, restrictions and prohibitions. — No community-based health maintenance organization shall prohibit or restrict any provider from disclosing to any subscriber, enrollee or member any information that such provider deems appropriate regarding the nature of treatment, risks or alternatives thereto, the availability of other therapy, consultation or test, the decision of any plan to authorize or deny services, or to process the plan or any person to authorize or deny services, or to process the plan or any person contracting with the plan uses or proposes to use, to authorize or deny health care services or benefits. Any such prohibition or restriction contained in a contract with a provider entered into after August 28, 1997, shall be void and unenforceable. The standards used to determine if a community-based health maintenance organization has prohibited or restricted a provider's disclosure in violation of this section shall be those established by federal regulation of the Health Care Financing Administration for use in regulating managed care plans serving Medicare enrollees.

(L. 1997 H.B. 335 § 5)



Section 354.560 Payment arrangements, department to adopt rules — disclosure of financial arrangements — confidentiality.

Effective 28 Aug 1997

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.560. Payment arrangements, department to adopt rules — disclosure of financial arrangements — confidentiality. — 1. The director of the department of insurance, financial institutions and professional registration shall adopt rules governing the use of payment arrangements by community-based health maintenance organizations which use payment withholding arrangements that place a physician at substantial financial risk. The standards for determining substantial financial risk and determining which payment arrangements are subject to rules shall be the same as provided for health maintenance organizations and competitive medical plans contracting with the Medicare program, as provided in 42 CFR 417.479, or its successor regulation.

2. The department of insurance, financial institutions and professional registration may require that community-based health maintenance organizations disclose to the department financial arrangements or contractual provisions that place a physician at substantial financial risk. Such financial arrangements and contractual provisions which constitute substantial financial risk for the physician shall be reviewed by the department and shall be deemed approved if not disapproved by the director of the department within thirty days from the date that they are filed with the department.

3. The department of insurance, financial institutions and professional registration shall promulgate rules governing the confidentiality of proprietary information disclosed to the department pursuant to this section. Proprietary information disclosed pursuant to this section shall not be construed to be a public record as defined in chapter 610.

(L. 1997 H.B. 335 § 6)



Section 354.562 Grievance procedures, rulemaking authority.

Effective 28 Aug 1997

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.562. Grievance procedures, rulemaking authority. — The director of the department of insurance, financial institutions and professional registration shall promulgate rules governing grievance procedures for enrollees of a community-based health maintenance organization. Such regulations shall be consistent with and not less or more stringent than federal regulations governing grievance procedures promulgated by the Health Care Financing Administration of the United States Department of Health and Human Services for Medicare enrollees in managed care plans.

(L. 1997 H.B. 335 § 7)



Section 354.563 Medicare rules to apply to community-based health maintenance organizations, when.

Effective 28 Aug 1997

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.563. Medicare rules to apply to community-based health maintenance organizations, when. — If the Health Care Financing Administration of the United States Department of Health and Human Services promulgates regulations governing the practice of utilization review in health maintenance organizations serving enrollees in the Medicare program, the director of the department of insurance, financial institutions and professional registration may issue rules to apply those standards to community-based health maintenance organizations as defined in subdivision (3) of section 354.400.

(L. 1997 H.B. 335 § 8)



Section 354.565 Community-based health maintenance organization designation given, when — revocation.

Effective 28 Aug 1997

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.565. Community-based health maintenance organization designation given, when — revocation. — The director of the department of insurance, financial institutions and professional registration shall designate those health maintenance organizations which meet the criteria established in subdivision (3) of section 354.400 as community-based health maintenance organizations. After a community-based health maintenance organization has been so designated for two years, the director may revoke such designation at any time thereafter upon finding that the health maintenance organization has ceased to meet the established criteria for community-based health maintenance organizations.

(L. 1997 H.B. 335 § 9)



Section 354.567 Community-based health maintenance organizations subject to other laws regarding health maintenance organizations.

Effective 28 Aug 1997

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.567. Community-based health maintenance organizations subject to other laws regarding health maintenance organizations. — Community-based health maintenance organizations shall be subject to the same provisions of law as other health maintenance organizations to the extent they are not inconsistent with the provisions of sections 354.552 to 354.567.

(L. 1997 H.B. 335 § 10)



Section 354.570 Rulemaking — procedure.

Effective 28 Aug 1997

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.570. Rulemaking — procedure. — No rule or portion of a rule promulgated pursuant to sections 192.068, 354.603, 376.423, 376.1353, 376.1356, 376.1378, 376.1387, * 354.560, 354.562 and 354.563 shall become effective unless it has been promulgated in accordance with the provisions of chapter 536.

(L. 1997 H.B. 335 § 14)

*Section number "376.1390" appears in original rolls, but was not enacted by H.B. 335, 1997.



Section 354.600 Definitions.

Effective 28 Aug 2007

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.600. Definitions. — For purposes of sections 354.600 to 354.636 the following terms shall mean:

(1) "Facility", an institution providing health care services or a health care setting, including but not limited to hospitals and other licensed inpatient centers, ambulatory surgical or treatment centers, skilled nursing facilities, residential treatment centers, diagnostic, laboratory and imaging centers, and rehabilitation and other therapeutic health settings;

(2) "Health benefit plan", a policy, contract, certificate or agreement entered into, offered or issued by a health carrier to provide, deliver, arrange for, pay for or reimburse any of the costs of health care services;

(3) "Health care professional", a physician or other health care practitioner licensed, accredited or certified by the state of Missouri to perform specified health services;

(4) "Health care provider" or "provider", a health care professional or a facility;

(5) "Health carrier", a health maintenance organization established pursuant to sections 354.400 to 354.636;

(6) "Health indemnity plan", a health benefit plan that is not a managed care plan;

(7) "Intermediary", a person authorized to negotiate and execute provider contracts with health carriers on behalf of health care providers or on behalf of a network;

(8) "Managed care plan", a health benefit plan that either requires an enrollee to use, or creates incentives, including financial incentives, for an enrollee to use health care providers managed, owned, under contract with or employed by the health carrier;

(9) "Network", the group of participating providers providing services to a managed care plan;

(10) "Participating provider", a provider who, under a contract with the health carrier or with its contractor or subcontractor, has agreed to provide health care services to enrollees with an expectation of receiving payment, other than coinsurance, co-payments or deductibles, directly or indirectly from the health carrier;

(11) "Primary care professional" or "primary care provider", a participating health care professional designated by the health carrier to supervise, coordinate or provide initial care or continuing care to an enrollee, and who may be required by the health carrier to initiate a referral for specialty care and maintain supervision of health care services rendered to the enrollee.

(L. 1997 H.B. 335, A.L. 2007 S.B. 66)



Section 354.603 Sufficiency of health carrier network, requirements, criteria — access plan filed with the department, when.

Effective 28 Aug 2003

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.603. Sufficiency of health carrier network, requirements, criteria — access plan filed with the department, when. — 1. A health carrier shall maintain a network that is sufficient in number and types of providers to assure that all services to enrollees shall be accessible without unreasonable delay. In the case of emergency services, enrollees shall have access twenty-four hours per day, seven days per week. The health carrier's medical director shall be responsible for the sufficiency and supervision of the health carrier's network. Sufficiency shall be determined by the director in accordance with the requirements of this section and by reference to any reasonable criteria, including but not limited to provider-enrollee ratios by specialty, primary care provider-enrollee ratios, geographic accessibility, reasonable distance accessibility criteria for pharmacy and other services, waiting times for appointments with participating providers, hours of operation, and the volume of technological and specialty services available to serve the needs of enrollees requiring technologically advanced or specialty care.

(1) In any case where the health carrier has an insufficient number or type of participating providers to provide a covered benefit, the health carrier shall ensure that the enrollee obtains the covered benefit at no greater cost than if the benefit was obtained from a participating provider, or shall make other arrangements acceptable to the director.

(2) The health carrier shall establish and maintain adequate arrangements to ensure reasonable proximity of participating providers, including local pharmacists, to the business or personal residence of enrollees. In determining whether a health carrier has complied with this provision, the director shall give due consideration to the relative availability of health care providers in the service area under, especially rural areas, consideration.

(3) A health carrier shall monitor, on an ongoing basis, the ability, clinical capacity, and legal authority of its providers to furnish all contracted benefits to enrollees. The provisions of this subdivision shall not be construed to require any health care provider to submit copies of such health care provider's income tax returns to a health carrier. A health carrier may require a health care provider to obtain audited financial statements if such health care provider received ten percent or more of the total medical expenditures made by the health carrier.

(4) A health carrier shall make its entire network available to all enrollees unless a contract holder has agreed in writing to a different or reduced network.

2. A health carrier shall file with the director, in a manner and form defined by rule of the department of insurance, financial institutions and professional registration, an access plan meeting the requirements of sections 354.600 to 354.636 for each of the managed care plans that the health carrier offers in this state. The health carrier may request the director to deem sections of the access plan as proprietary or competitive information that shall not be made public. For the purposes of this section, information is proprietary or competitive if revealing the information will cause the health carrier's competitors to obtain valuable business information. The health carrier shall provide such plans, absent any information deemed by the director to be proprietary, to any interested party upon request. The health carrier shall prepare an access plan prior to offering a new managed care plan, and shall update an existing access plan whenever it makes any change as defined by the director to an existing managed care plan. The director shall approve or disapprove the access plan, or any subsequent alterations to the access plan, within sixty days of filing. The access plan shall describe or contain at a minimum the following:

(1) The health carrier's network;

(2) The health carrier's procedures for making referrals within and outside its network;

(3) The health carrier's process for monitoring and assuring on an ongoing basis the sufficiency of the network to meet the health care needs of enrollees of the managed care plan;

(4) The health carrier's methods for assessing the health care needs of enrollees and their satisfaction with services;

(5) The health carrier's method of informing enrollees of the plan's services and features, including but not limited to the plan's grievance procedures, its process for choosing and changing providers, and its procedures for providing and approving emergency and specialty care;

(6) The health carrier's system for ensuring the coordination and continuity of care for enrollees referred to specialty physicians, for enrollees using ancillary services, including social services and other community resources, and for ensuring appropriate discharge planning;

(7) The health carrier's process for enabling enrollees to change primary care professionals;

(8) The health carrier's proposed plan for providing continuity of care in the event of contract termination between the health carrier and any of its participating providers, in the event of a reduction in service area or in the event of the health carrier's insolvency or other inability to continue operations. The description shall explain how enrollees shall be notified of the contract termination, reduction in service area or the health carrier's insolvency or other modification or cessation of operations, and transferred to other health care professionals in a timely manner; and

(9) Any other information required by the director to determine compliance with the provisions of sections 354.600 to 354.636.

3. In reviewing an access plan filed pursuant to subsection 2 of this section, the director shall deem a managed care plan's network to be adequate if it meets one or more of the following criteria:

(1) The managed care plan is a Medicare + Choice coordinated care plan offered by the health carrier pursuant to a contract with the federal Centers for Medicare and Medicaid Services;

(2) The managed care plan is being offered by a health carrier that has been accredited by the National Committee for Quality Assurance at a level of "accredited" or better, and such accreditation is in effect at the time the access plan is filed;

(3) The managed care plan's network has been accredited by the Joint Commission on the Accreditation of Health Organizations for Network Adequacy, and such accreditation is in effect at the time the access plan is filed. If the accreditation applies to only a portion of the managed care plan's network, only the accredited portion will be deemed adequate; or

(4) The managed care plan is being offered by a health carrier that has been accredited by the Utilization Review Accreditation Commission at a level of "accredited" or better, and such accreditation is in effect at the time the access plan is filed.

(L. 1997 H.B. 335, A.L. 2001 H.B. 328 & 88, A.L. 2003 H.B. 121)



Section 354.606 Providers notified of specific covered services, when — hold harmless provision — cessation of operations procedure — selection standards for health care professionals, filing with the department.

Effective 28 Aug 2001

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.606. Providers notified of specific covered services, when — hold harmless provision — cessation of operations procedure — selection standards for health care professionals, filing with the department. — 1. A health carrier shall establish a mechanism by which the participating provider shall be notified on an ongoing basis of the specific covered health services for which the provider shall be responsible, including any limitations or conditions on services.

2. Every contract between a health carrier and a participating provider shall set forth a hold harmless provision specifying protection for enrollees. This requirement shall be met by including a provision substantially similar to the following:

"Provider agrees that in no event, including but not limited to nonpayment by the health carrier or intermediary, insolvency of the health carrier or intermediary, or breach of this agreement, shall the provider bill, charge, collect a deposit from, seek compensation, remuneration or reimbursement from, or have any recourse against an enrollee or a person, other than the health carrier or intermediary, acting on behalf of the enrollee for services provided pursuant to this agreement. This agreement shall not prohibit the provider from collecting coinsurance, deductibles or co-payments, as specifically provided in the evidence of coverage, or fees for uncovered services delivered on a fee-for-service basis to enrollees. This agreement shall not prohibit a provider, except for a health care professional who is employed full time on the staff of a health carrier and has agreed to provide service exclusively to that health carrier's enrollees and no others, and an enrollee from agreeing to continue services solely at the expense of the enrollee, as long as the provider has clearly informed the enrollee that the health carrier may not cover or continue to cover a specific service or services. Except as provided herein, this agreement does not prohibit the provider from pursuing any available legal remedy; including, but not limited to, collecting from any insurance carrier providing coverage to a covered person."

3. Every contract between a health carrier and a participating provider shall set forth that in the event of a health carrier's or intermediary's insolvency or other cessation of operations, covered services to enrollees shall continue through the period for which a premium has been paid to the health carrier on behalf of the enrollee or until the enrollee's discharge from an inpatient facility, whichever time is greater.

4. The contract provisions satisfying the requirements of subsections 2 and 3 of this section shall:

(1) Be construed in favor of the enrollee;

(2) Survive the termination of the contract regardless of the reason for termination, including the insolvency of the health carrier; and

(3) Supersede any oral or written contrary agreement between a provider and an enrollee or the representative of an enrollee if the contrary agreement is inconsistent with the hold harmless and continuation of covered services provisions required by subsections 2 and 3 of this section.

5. In no event shall a participating provider collect or attempt to collect from an enrollee any money owed to the provider by the health carrier nor shall a participating provider collect or attempt to collect from an enrollee any money in excess of the coinsurance, co-payments or deductibles. Failure of a health carrier to make timely payment of an amount owed to a provider in accordance with the provider's contract shall constitute an unfair claims settlement practice subject to sections 375.1000 to 375.1018.

6. (1) A health carrier shall develop selection standards for participating primary care professionals and each participating health care professional specialty. Such standards shall be in writing and used in determining the selection of health care professionals by the health carrier, its intermediaries and any provider networks with which it contracts. Selection criteria shall not be established in a manner that will:

(a) Allow a health carrier to avoid a high-risk population by excluding a provider because such provider is located in a geographic area that contains a population presenting a risk of higher than average claims, losses or health services utilization; or

(b) Exclude a provider because such provider treats or specializes in treating a population presenting a risk of higher than average claims, losses or health services utilization.

(2) Paragraphs (a) and (b) of subdivision (1) of this subsection shall not be construed to prohibit a health carrier from declining to select a provider who fails to meet the other legitimate selection criteria of the health carrier developed in compliance with sections 354.600 to 354.636.

(3) The provisions of sections 354.600 to 354.636 shall not require a health carrier, its intermediaries or the provider networks with which it contracts, to employ specific providers or types of providers, or to contract with or retain more providers or types of providers than are necessary to maintain an adequate network.

7. A health carrier shall file its selection standards for participating providers with the director. A health carrier shall also file any subsequent changes to its selection standards with the director. The selection standards shall be made available to licensed health care providers.

8. A health carrier shall notify a participating provider of the provider's responsibilities with respect to the health carrier's applicable administrative policies and programs, including but not limited to payment terms, utilization review, quality assessment and improvement programs, credentialing, grievance procedures, data reporting requirements, confidentiality requirements and any applicable federal or state programs.

9. No contract between a health carrier and a provider for the delivery of health care service, entered into or renewed after August 28, 2001, shall require the mandatory use of a hospitalist. For purposes of this subsection, "hospitalist" means a physician who becomes a physician of record at a hospital for a patient of a participating provider and who may return the care of the patient to that participating provider at the end of hospitalization.

10. A health carrier shall not offer an inducement under the managed care plan to a provider to provide less than medically necessary services to an enrollee.

11. A health carrier shall not prohibit a participating provider from advocating in good faith on behalf of enrollees within the utilization review or grievance processes established by the health carrier or a person contracting with the health carrier.

12. A health carrier shall require a provider to make health records available to appropriate state and federal authorities involved in assessing the quality of care but shall not disclose individual identities, or investigating the grievances or complaints of enrollees, and to comply with the applicable state and federal laws related to the confidentiality of medical or health records.

13. The rights and responsibilities of a provider under a contract between a health carrier and a participating provider shall not be assigned or delegated by the provider without the prior written consent of the health carrier.

14. A health carrier shall be responsible for ensuring that a participating provider furnishes covered benefits to all enrollees without regard to the enrollee's enrollment in the plan as a private purchaser of the plan or as a participant in a publicly financed program of health care service.

15. A health carrier shall notify the participating providers of their obligations, if any, to collect applicable coinsurance, co-payments or deductibles from enrollees pursuant to the evidence of coverage, or of the providers' obligations, if any, to notify enrollees of their personal financial obligations for noncovered services.

16. A health carrier shall not penalize a provider because the provider, in good faith, reports to state or federal authorities any act or practice by the health carrier that may jeopardize patient health or welfare.

17. A health carrier shall establish a mechanism by which a participating provider may determine in a timely manner whether a person is covered by the carrier.

18. A health carrier shall not discriminate between health care professionals when selecting such professionals for enrollment in the network or when referring enrollees for health care services to be provided by such health care professional who is acting within the scope of his professional license.

19. A health carrier shall establish procedures for resolution of administrative, payment or other disputes between providers and the health carrier.

20. A contract between a health carrier and a provider shall not contain definitions or other provisions that conflict with the definitions or provisions contained in the managed care plan or sections 354.600 to 354.636.

(L. 1997 H.B. 335, A.L. 2001 H.B. 328 & 88)



Section 354.609 Termination of a contract, procedure.

Effective 28 Aug 1997

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.609. Termination of a contract, procedure. — 1. A health carrier and a participating provider shall provide at least sixty days written notice to each other before terminating the contract without cause. The written notice shall include an explanation of why the contract is being terminated. The health carrier shall provide written notice within thirty working days of receipt or issuance of a notice of termination to all enrollees who are patients seen on a regular basis by the provider whose contract is terminating, irrespective of whether the termination was for or without cause. Where a contract termination involves a primary care professional, all enrollees who are patients of such professional shall be notified. Within fifteen working days of the date that the provider either gives or receives notice of termination, the provider shall supply the health carrier with a list of those patients of the provider that are covered by a plan of the health carrier.

2. (1) A health carrier shall not terminate a contract with a health care professional unless the health carrier provides to the health care professional a written explanation of the reasons for the proposed contract termination and an opportunity for a review or hearing as hereinafter provided. This subsection shall not apply in cases involving imminent harm to patients, a determination of fraud, or a final disciplinary action by a state licensing board or other governmental agency.

(2) The notice of the proposed contract termination provided by the health carrier to the health care professional shall include:

(a) The reasons for the proposed action;

(b) Notice that the health care professional has the right to request a hearing or review, at the professional's discretion, before a panel appointed by the health carrier;

(c) A time limit of not less than thirty days within which a health care professional may request a hearing; and

(d) A time limit for a hearing date which shall be held within thirty days after the date of receipt of a request for a hearing.

(3) The hearing panel shall be comprised of at least three persons appointed by the health carrier. At least one person on such panel shall be a clinical peer in the same discipline and the same or similar specialty as the health care professional under review. The hearing panel may consist of more than three persons, provided however that the number of clinical peers on such panel shall constitute one-third or more of the total membership of the panel.

(4) The hearing panel shall render a decision on the proposed action within fifteen days after a hearing. Such decision shall include reinstatement of the health care professional by the health carrier, provisional reinstatement subject to conditions set forth by the health carrier or termination of the health care professional. Such decision shall be provided in writing to the health care professional.

(5) A decision by the hearing panel to terminate a health care professional shall be effective not less than thirty days after the receipt by the health care professional of the hearing panel's decision.

(6) In no event shall termination be effective earlier than sixty days from the receipt of the notice of termination.

3. Either party to a contract may exercise a right of nonrenewal at the expiration of the contract period set forth therein or upon sixty days' notice to the other party; provided, however, that any nonrenewal shall not constitute a termination for purposes of this section.

4. A health carrier shall develop and implement policies and procedures to ensure that a health care professional is regularly informed of information maintained by the health carrier to evaluate the performance or practice of the health care professional. The health carrier shall consult with health care professionals in developing methodologies to collect and analyze health care professional profiling data. The health carrier shall provide any such information and profiling data and analysis to the health care professionals. Such information, data or analysis shall be provided on a periodic basis appropriate to the nature and amount of data and the volume and scope of services provided. Any profiling data used to evaluate the performance or practice of a health care professional shall be measured against stated criteria and an appropriate group of health care professionals using similar treatment modalities serving a comparable patient population. Upon presentation of such information or data, each health care professional shall be given the opportunity to discuss the unique nature of the health care professional's patient population which may have a bearing on the health care professional's profile and to work cooperatively with the health carrier to improve performance.

5. No health carrier shall terminate a contract or employment solely or in part because a health care provider in good faith:

(1) Advocates on behalf of an enrollee;

(2) Files a complaint against the health carrier;

(3) Appeals a decision of the health carrier;

(4) Provides information or files a report with the department of insurance, financial institutions and professional registration; or

(5) Requests a hearing or review pursuant to this section.

6. A health carrier shall give a provider at least thirty days to review a managed care contract.

(L. 1997 H.B. 335)



Section 354.612 Continuation of care after provider termination, when.

Effective 28 Aug 1997

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.612. Continuation of care after provider termination, when. — 1. Contracts between health plans and providers shall include a provision for the continuation of care to enrollees for a period of up to ninety days by a provider who terminates or is terminated from a network where the continuation of care is medically necessary and in accordance with the dictates of medical prudence, including circumstances such as disability, pregnancy, or life-threatening illness.

2. Such provision for the continuation of care shall guarantee that the enrollee shall not be liable to the provider for any amounts owed for medical care other than deductibles or co-payment amounts specified in the certificate of coverage or other contract between the enrollee and the health plan.

3. In the event the terminated provider is authorized to continue treating the enrollee pursuant to this section, the health plan shall have an obligation to pay the terminated provider at the previously contracted rate for services provided to the enrollee.

(L. 1997 H.B. 335)



Section 354.615 Referrals to appropriate providers, when.

Effective 28 Aug 1997

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.615. Referrals to appropriate providers, when. — 1. If a health carrier determines that it does not have a health care provider with appropriate training and experience in its panel or network to meet the particular health care needs of an enrollee, the health carrier shall make a referral to an appropriate provider, pursuant to a treatment plan approved by the health carrier in consultation with the primary care provider, the nonparticipating provider and the enrollee or enrollee's designee, at no additional cost to the enrollee beyond what the enrollee would otherwise pay for services received within the network.

2. A health carrier shall have a procedure by which an enrollee who needs ongoing care from a specialist may receive a standing referral to such specialist. If the health carrier, or the primary care provider in consultation with the medical director of the health carrier and an appropriate specialist, determines that such a standing referral is warranted, the carrier shall make such a referral to a specialist. In no event shall a health carrier be required to permit an enrollee to elect to have a nonparticipating specialist, except pursuant to the provisions of subsection 1 of this section. Such referral shall be pursuant to a treatment plan approved by the health carrier in consultation with the primary care provider, the specialist, and the enrollee or the enrollee's designee. Such treatment plan may limit the number of visits or the period during which such visits are authorized and may require the specialist to provide the primary care provider with regular updates on the specialty care provided, as well as all necessary medical information.

3. A health carrier shall have a procedure by which a new enrollee upon enrollment, or an enrollee upon diagnosis, with a life-threatening condition or disease or a degenerative and disabling condition or disease, either of which requires specialized medical care over a prolonged period of time, may receive a referral to a specialist with expertise in treating the life-threatening or degenerative and disabling disease or condition who shall be responsible for and capable of providing and coordinating the enrollee's primary and specialty care. If the health carrier, or primary care provider in consultation with a medical director of the health carrier and an appropriate specialist, determines that the enrollee's care would most appropriately be coordinated by such a specialist, the health carrier shall refer the enrollee to such specialist. In no event shall a health carrier be required to permit an enrollee to elect to have a nonparticipating specialist, except pursuant to the provisions of subsection 1 of this section. Such referral shall be pursuant to a treatment plan approved by the health carrier, in consultation with the primary care provider if appropriate, the specialist, and the enrollee or the enrollee's designee. Such specialist shall be permitted to treat the enrollee without a referral from the enrollee's primary care provider and may authorize such referrals, procedures, tests and other medical services as the enrollee's primary care provider would otherwise be permitted to provide or authorize, subject to the terms of the treatment plan. If a health carrier refers an enrollee to a nonparticipating provider, services provided pursuant to the approved treatment plan shall be provided at no additional cost to the enrollee beyond what the enrollee would otherwise pay for services received within the network.

4. A health carrier shall have a procedure by which an enrollee with a life-threatening condition or disease, or a degenerative and disabling condition or disease, either of which requires specialized medical care over a prolonged period of time, may receive a referral to a specialty care center with expertise in treating the life-threatening or degenerative and disabling disease or condition. If the health carrier, or the primary care provider or a specialist designated pursuant to this section, in consultation with a medical director of the health carrier, determines that the enrollee's care would most appropriately be provided by such a specialty care center, the health carrier shall refer the enrollee to such center. In no event shall a health carrier be required to permit an enrollee to elect to have a nonparticipating specialty care center, unless the health carrier does not have an appropriate specialty care center to treat the enrollee's disease or condition within its network. Such referral shall be pursuant to a treatment plan developed by the specialty care center and approved by the health carrier, in consultation with the primary care provider, if any, or a specialist designated pursuant to subsection 3 of this section, and the enrollee or the enrollee's designee. If a health carrier refers an enrollee to a specialty care center that does not participate in the health carrier's network, services provided pursuant to the approved treatment plan shall be provided at no additional cost to the enrollee beyond what the enrollee would otherwise pay for services received within the network. For purposes of this subsection, a specialty care center shall mean only such centers as are accredited or designated by an agency of the state or federal government or by a voluntary national health organization as having special expertise in treating the life-threatening disease or condition or degenerative and disabling disease or condition for which it is accredited or designated.

(L. 1997 H.B. 335)



Section 354.618 Open referral health plans offered, when — definitions — obstetrician/ gynecologist services to be offered, when — eye care providers, discrimination against, prohibited — exemptions.

Effective 28 Aug 1999

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.618. Open referral health plans offered, when — definitions — obstetrician/ gynecologist services to be offered, when — eye care providers, discrimination against, prohibited — exemptions. — 1. A health carrier shall be required to offer as an additional health plan, an open referral health plan whenever it markets a gatekeeper group plan as an exclusive or full replacement health plan offering to a group contract holder:

(1) In the case of group health plans offered to employers of fifty or fewer employees, the decision to accept or reject the additional open referral plan offering shall be made by the group contract holder. For health plans marketed to employers of over fifty employees, the decision to accept or reject shall be made by the employee;

(2) Contracts currently in existence shall offer the additional open referral health plan at the next annual renewal after August 28, 1997; however, multiyear group contracts need not comply until the expiration of their current multiyear term unless the group contract holder elects to comply before that time;

(3) If an employer provides more than one health plan to its employees and at least one is an open referral plan, then all health benefit plans offered by such employer shall be exempt from the requirements of this section.

2. For the purposes of this act, the following terms shall mean:

(1) "Open referral plan", a plan in which the enrollee is allowed to obtain treatment for covered benefits without a referral from a primary care physician from any person licensed to provide such treatment;

(2) "Gatekeeper group plan", a plan in which the enrollee is required to obtain a referral from a primary care professional in order to access specialty care.

3. Any health benefit plan provided pursuant to the Medicaid program shall be exempt from the requirements of this section.

4. A health carrier shall have a procedure by which a female enrollee may seek the health care services of an obstetrician/gynecologist at least once a year without first obtaining prior approval from the enrollee's primary care provider if the benefits are covered under the enrollee's health benefit plan, and the obstetrician/gynecologist is a member of the health carrier's network. In no event shall a health carrier be required to permit an enrollee to have health care services delivered by a nonparticipating obstetrician/gynecologist. An obstetrician/gynecologist who delivers health care services directly to an enrollee shall report such visit and health care services provided to the enrollee's primary care provider. A health carrier may require an enrollee to obtain a referral from the primary care physician, if such enrollee requires more than one annual visit with an obstetrician/gynecologist.

5. Except for good cause, a health carrier shall be prohibited either directly, or indirectly through intermediaries, from discriminating between eye care providers when selecting among providers of health services for enrollment in the network and when referring enrollees for health services provided within the scope of those professional licenses and when reimbursing amounts for covered services among persons duly licensed to provide such services. For the purposes of this section, an eye care provider may be either an optometrist licensed pursuant to chapter 336 or a physician who specializes in opthamologic medicine, licensed pursuant to chapter 334.

6. Nothing contained in this section shall be construed as to require a health carrier to pay for health care services not provided for in the terms of a health benefit plan.

7. Any health carrier, which is sponsored by a federally qualified health center and is presently in existence and which has been in existence for less than three years shall be exempt from this section for a period not to exceed two years from August 28, 1997.

8. A health carrier shall not be required to offer the direct access rider for a group contract holder's health benefit plan if the health benefit plan is being provided pursuant to the terms of a collective bargaining agreement with a labor union, in accordance with federal law and the labor union has declined such option on behalf of its members.

9. Nothing in this act shall be construed to preempt the employer's right to select the health care provider pursuant to section 287.140 in a case where an employee incurs a work-related injury covered by the provisions of chapter 287.

10. Nothing contained in this act shall apply to certified managed care organizations while providing medical treatment to injured employees entitled to receive health benefits under chapter 287 pursuant to contractual arrangements with employers, or their insurers, under section 287.135.

(L. 1997 H.B. 335, A.L. 1999 H.B. 343)



Section 354.621 Intermediary and participating provider requirements.

Effective 28 Aug 1997

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.621. Intermediary and participating provider requirements. — 1. Intermediaries and participating providers with whom they contract shall comply with all the applicable requirements of sections 354.600 to 354.636.

2. A health carrier's statutory responsibility to monitor the offering of covered benefits to enrollees shall not be delegated or assigned to the intermediary.

3. If applicable, an intermediary shall transmit utilization documentation and claims paid documentation to the health carrier. The carrier shall monitor the timeliness and appropriateness of payments made to providers and health care services received by enrollees.

4. If applicable, an intermediary shall maintain the books, records, financial information and documentation of services provided to enrollees at its principal place of business in the state and preserve them for five years in a manner that facilitates regulatory review.

5. An intermediary shall allow a health carrier or the director access to the intermediary's books, records, financial information and any documentation of services provided to enrollees, as necessary to determine compliance with sections 354.600 to 354.636.

6. A health carrier shall have the right, in the event of the intermediary's insolvency, to require the assignment to the health carrier of the provisions of a provider's contract addressing the provider's obligation to furnish covered services.

(L. 1997 H.B. 335)



Section 354.624 Proposed provider contract forms filed with the director — contracts maintained at place of business, available for review, when.

Effective 28 Aug 1997

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.624. Proposed provider contract forms filed with the director — contracts maintained at place of business, available for review, when. — 1. A health carrier shall file with the director all contract forms proposed for use with its participating providers and intermediaries. The forms shall not contain any information on compensation terms, rates or other payments by the carrier to participating providers or intermediaries and shall contain information on any term involving risk-sharing arrangements between the parties.

2. The health carrier shall maintain provider and intermediary contracts at its principal place of business in the state, or the health carrier shall have access to all contracts and provide copies to facilitate regulatory review upon twenty days' prior written notice from the director or at the time of any examination.

(L. 1997 H.B. 335)



Section 354.627 Liability of a health carrier, when.

Effective 28 Aug 1997

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.627. Liability of a health carrier, when. — 1. The executing of a contract by a health carrier shall not relieve the health carrier of its liability to any person with whom it has contracted for the provision of services, or of its responsibility for compliance with the law or applicable regulations.

2. All contracts shall be in writing and may be subject to review by the department of insurance, financial institutions and professional registration.

3. All contracts shall comply with applicable requirements of the law and applicable regulations.

(L. 1997 H.B. 335)



Section 354.636 Contract requirements after January 1, 1998.

Effective 28 Aug 1997

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.636. Contract requirements after January 1, 1998. — All provider and intermediary contracts delivered, issued for delivery, continued or renewed on or after January 1, 1998, shall comply with sections 354.600 to 354.636 unless otherwise provided by sections 354.600 to 354.636.

(L. 1997 H.B. 335)



Section 354.650 Definitions.

Effective 28 Aug 1998

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.650. Definitions. — As used in sections 354.650 to 354.658, the following terms mean:

(1) "Department", the department of health and senior services;

(2) "Essential community provider", an individual physician, licensed pursuant to the provisions of chapter 334, who meets the requirements set forth in section 354.652;

(3) "Health care insurer", any health maintenance organization licensed in the state of Missouri;

(4) "Health professional shortage area", an area designated by the Secretary of Health and Human Services as such pursuant to the guidelines established in Section 332(a)(1)(A) of the Public Service Act;

(5) "Medically underserved area", an area designated by the Secretary of Health and Human Services as such pursuant to the guidelines established in Section 42 U.S.C. 254c(b)(3);

(6) "Medically underserved population", eligible persons designated by the Secretary of Health and Human Services as such pursuant to the guidelines established in 42 U.S.C. 254c(b)(3);

(7) "National committee for quality assurance", a private not-for-profit organization created to promote improvements in the quality of patient care provided through managed care plans. The committee's primary function is to develop and provide oversight processes, performance measurement and accreditation for health plans, and to provide information on quality to the public, consumers, purchasers, health plans and other relevant parties;

(8) "Principal site", the private office of a primary care or specialist physician located within a medically underserved area or health professional shortage area in which initial patient care appointments, routine patient care examinations, routine patient treatments and patient care follow-up occur. The term "principal site" shall not include hospitals, laboratories, nursing homes, hospice centers, surgical centers and federally funded clinics.

(L. 1998 H.B. 1302 § 1)



Section 354.652 Designation as essential community provider, procedure, qualifications.

Effective 28 Aug 1998

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.652. Designation as essential community provider, procedure, qualifications. — Any physician seeking a designation as an essential community provider shall:

(1) Apply to the director of the department;

(2) Document to the department that at least forty percent of the physician's practice is comprised of:

(a) Medicaid or uninsured patients, or both; or

(b) A combination of paragraph (a) and Medicare or underinsured patients, or both;

(3) Serve a medically underserved area or a health professional shortage area;

(4) Serve a medically underserved population;

(5) Spend at least twenty hours per week at a principal site;

(6) Be available to a medically underserved population on evenings and weekends at a principal site;

(7) Hold hospital staff privileges with a participating network hospital of the health care insurer;

(8) Not be a direct employee of a health care insurer, a for-profit or a not-for-profit hospital or health services corporation; and

(9) Meet the following quality standards in accordance with guidelines established by the National Committee for Quality Assurance:

(a) A current valid license to practice;

(b) Clinical privileges in good standing at the hospital designated by the physician as the primary admitting facility;

(c) A valid Drug Enforcement Agency or Controlled Dangerous Substances certificate, if applicable;

(d) Graduation from medical school, and completion of a residency or board certification if applicable;

(e) Work history;

(f) Current adequate malpractice insurance according to the managed care organization's policy; and

(g) Professional liability claims history.

(L. 1998 H.B. 1302 § 2)



Section 354.654 Department of health and senior services, duties — rulemaking authority.

Effective 28 Aug 1998

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.654. Department of health and senior services, duties — rulemaking authority. — 1. The department of health and senior services shall issue a letter of designation as an essential community provider to any physician who makes a written request and application to the department if such physician meets the qualifications of an essential community provider pursuant to the provisions of section 354.652.

2. The department shall keep the names and addresses of all essential community providers on record and shall release such information upon request.

3. The department shall promulgate rules and regulations for the administration of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is promulgated under the authority of this section, shall become effective only if the agency has fully complied with all of the requirements of chapter 536 including but not limited to, section 536.028, if applicable, after August 28, 1998. All rulemaking authority delegated prior to August 28, 1998, is of no force and effect and repealed as of August 28, 1998, however nothing in this act* shall be interpreted to repeal or affect the validity of any rule adopted and promulgated prior to August 28, 1998. If the provisions of section 536.028 apply, the provisions of this section are nonseverable and if any of the powers vested with the general assembly pursuant to section 536.028 to review, to delay the effective date, or to disapprove and annul a rule or portion of a rule are held unconstitutional or invalid, the purported grant of rulemaking authority and any rule so proposed and contained in the order of rulemaking shall be invalid and void, except that nothing in this act* shall affect the validity of any rule adopted and promulgated prior to August 28, 1998.

(L. 1998 H.B. 1302 § 3)

*"This act" (H.B. 1302, 1998) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 354.656 Inclusion of essential community providers in health care network, exceptions.

Effective 28 Aug 1998

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.656. Inclusion of essential community providers in health care network, exceptions. — 1. Any health care insurer offering or marketing a group policy, plan or contract for health care services in an area designated pursuant to subdivision (4) or (5) of section 354.650 shall allow each essential community provider in such designated area to submit an application to such health care insurer and provide a copy of the letter of designation as provided in section 354.654. No health care insurer shall be required to offer a provider contract to an essential community provider. The department of health and senior services shall receive any application submitted and certify, if qualified; except that the department shall only issue the first one thousand certificates for application to health maintenance organizations.

2. The name of each essential community provider shall appear in publications distributed to consumers or enrollees of the policy, plan or contract of all network model managed care plans if the essential community provider is a participating primary care physician.

3. Nothing in this section shall be construed to limit the ability of a health care insurer to terminate the contract of any physician for cause.

4. The requirements of this section shall not apply to a health care insurer that is a medical group/staff model health maintenance organization that provides services to its enrollees through facilities that are owned or operated by the health maintenance organization.

(L. 1998 H.B. 1302 § 4)



Section 354.658 Designation nontransferable, site specific — annual affidavit required — notice of certain changes, required when.

Effective 28 Aug 1998

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.658. Designation nontransferable, site specific — annual affidavit required — notice of certain changes, required when. — 1. The designation of essential community provider shall not be transferable to another physician, health care provider or entity.

2. The designation of essential community provider shall be physician and site specific and shall not be effective at a site that has not been so designated pursuant to subdivision (8) of section 354.650.

3. The essential community provider shall submit an annual affidavit to the department stating that such community provider continues to meet the qualifications for which the provider was certified. The essential community provider shall notify the department of health and senior services within thirty days of any changes which may affect the certification requirements of the essential community provider.

(L. 1998 H.B. 1302 § 5)



Section 354.700 Definitions.

Effective 28 Aug 1992

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.700. Definitions. — As used in sections 354.700 to 354.723, the following terms mean:

(1) "Dental care services", services included in the practice of dentistry as defined in section 332.071;

(2) "Director", the director of the department of insurance, financial institutions and professional registration;

(3) "Enrollee", an individual who is enrolled in a prepaid dental plan as a principal subscriber together with such individual's dependents who are entitled to dental care benefits under the plan solely because of their status as dependents of the principal subscriber;

(4) "Prepaid dental plan", any contractual arrangement to provide, either directly or through arrangement with others, specified dental benefits to enrollees on a fixed prepayment basis or as a benefit of such enrollees' participation or membership in any other contract, agreement, or group or any corporation, partnership or other entity which undertakes to provide or arrange specified dental benefits on a prepayment or other basis or to indemnify for specified dental benefits;

(5) "Prepaid dental plan corporation", a corporation operating a prepaid dental plan;

(6) "Provider", any person licensed as a dentist pursuant to chapter 332.

(L. 1987 S.B. 272 § 1, A.L. 1992 S.B. 698)



Section 354.702 Prepaid dental plans, who may offer — certificate of authority required — certain state laws not to apply.

Effective 28 Aug 1987

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.702. Prepaid dental plans, who may offer — certificate of authority required — certain state laws not to apply. — 1. A prepaid dental plan may not be established or operated in this state, nor may membership be solicited in such a plan unless the plan is offered by a prepaid dental plan corporation licensed under sections 354.700 to 354.723. The provisions of sections 354.700 to 354.723 shall not apply to an insurance company, or health services corporation or health maintenance organization licensed to do business pursuant to the laws of the state of Missouri.

2. By January 1, 1988, any person or other legal entity that is operating a prepaid dental plan in this state must submit an application for a certificate of authority to the director. Each such applicant may continue to operate until the director acts upon the application.

3. A prepaid dental plan corporation shall not be subject to the laws of this state relating to insurance or insurance companies except as herein provided.

(L. 1987 S.B. 272 § 2)



Section 354.703 Director may order violators to cease and desist, hearing — noncompliance, director's remedies.

Effective 28 Aug 1989

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.703. Director may order violators to cease and desist, hearing — noncompliance, director's remedies. — 1. The director of the department of insurance, financial institutions and professional registration may issue an order directing any person or entity to cease and desist from engaging in any act or practice in violation of sections 354.700 to 354.723. Within twenty days after service of the order to cease and desist, the respondent may request a hearing on the question of whether acts or practices in violation of sections 354.700 to 354.723, have occurred. Such hearing shall be conducted, and judicial review shall be available, as provided in chapter 536.

2. In the case of noncompliance with a cease and desist order issued pursuant to subsection 1 of this section, the director may institute a proceeding to obtain injunctive or other appropriate relief in the circuit court.

(L. 1989 S.B. 333)



Section 354.704 Application for certificate of authority, content.

Effective 28 Aug 1987

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.704. Application for certificate of authority, content. — An application for a certificate of authority to operate a prepaid dental plan corporation in this state shall be filed with the director on a form prescribed by the director. Such application shall be verified by an officer or authorized representative of the applicant and shall set forth, or be accompanied by, the following:

(1) A duly certified copy of the corporation's articles of incorporation or articles of association with all amendments;

(2) A copy of the corporation's bylaws or regulations governing the conduct of the internal affairs of the corporation;

(3) A list of the names, addresses, and official positions of the persons who are responsible for the conduct of the affairs of the corporation, including all members of the board of directors;

(4) A copy of any contract made or to be made between any providers and the applicant;

(5) A statement generally describing the prepaid dental plan to be offered and the corporation's facilities and personnel;

(6) A copy of contracts and contract certificates to be issued to the enrollees;

(7) A copy of any group enrollee contract which is to be issued;

(8) Financial statements showing the applicant's assets, liabilities, and sources of financial support. If the applicant's financial affairs are audited by independent certified public accountants, a copy of the applicant's most recent regular certified financial statement shall satisfy this requirement unless the director determines that additional or more recent financial information is required;

(9) A description of the proposed method of marketing the prepaid dental plan, a financial plan which includes a three-year projection of the initial operating results anticipated, and a statement as to the sources of funding;

(10) A description of the procedures to provide emergency dental benefits;

(11) A statement reasonably describing the geographic area to be served;

(12) A fee of two hundred dollars for issuance of a certificate of authority; and

(13) Such other information as the director may require.

(L. 1987 S.B. 272 § 3)



Section 354.705 Certificate of authority granted, when.

Effective 28 Aug 1987

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.705. Certificate of authority granted, when. — 1. Issuance of a certificate of authority shall be granted by the director if the director is satisfied that the following conditions are met:

(1) The financial requirements of sections 354.700 to 354.723 have been fulfilled;

(2) The prepaid dental plan corporation is financially responsible and may reasonably be expected to meet its obligations to enrollees and prospective enrollees;

(3) The persons responsible for conducting the affairs of the prepaid dental plan corporation are competent and trustworthy and are professionally capable of providing or arranging for the provision of services offered;

(4) The arrangement with dentists for the provision of prepaid dental care services has been deemed sufficient; and

(5) Each officer responsible for conducting the affairs of the prepaid dental plan corporation has filed with the director, subject to the director's approval, a fidelity bond in the amount of fifty thousand dollars.

2. A certificate of authority shall expire at twelve midnight on June thirtieth next following the date of issuance or renewal. If the prepaid dental plan corporation remains in compliance with sections 354.700 to 354.723 and has paid a renewal fee of fifty dollars, its certificate shall be renewed for a period of time to the next June thirtieth.

(L. 1987 S.B. 272 § 4)



Section 354.707 Capital, surplus, security required — cash, securities, bond to be deposited or filed with director, director to return deposit, when — security subject to final judgments — security not required for prepaid dental plans funded by government — director may waive capital, surplus, security requirements, when.

Effective 28 Aug 1987

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.707. Capital, surplus, security required — cash, securities, bond to be deposited or filed with director, director to return deposit, when — security subject to final judgments — security not required for prepaid dental plans funded by government — director may waive capital, surplus, security requirements, when. — 1. No prepaid dental plan corporation may commence or continue to do business with a capital of less than fifty thousand and a surplus of less than fifty thousand dollars.

2. No prepaid dental plan corporation may commence or continue to do business until the company has transferred to and deposited with the director, for the security of its enrollees, cash, securities, or a bond in the amount of the minimum capital of fifty thousand dollars. Such securities or bond shall be of a type approved by the director. The director shall not receive securities at an amount above their par value or above their current market value, whichever is less. If the market value of the securities on deposit falls below the minimum capital amount of fifty thousand dollars, the company shall deposit additional securities to equal the minimum amount.

(1) The cash or securities representing the deposit required by this section shall be deposited with the director who shall give receipts for all securities so deposited with him to the prepaid dental care corporation. The director shall upon the receipt of such securities deposit the same, in the presence of an authorized officer of the depositing corporation, in a safety deposit box accessible only to the director or his representative and an authorized employee of the corporation, or in the vault of any bank, trust company, or safety deposit company in the state of Missouri to be selected by the director, and the depositing corporation shall pay the fees for such boxes. So long as the depositing corporation continues solvent, the director shall permit such corporation to collect and receive the interest and dividends on the securities so deposited, and, from time to time, withdraw any such securities on depositing other acceptable securities in the place of those so withdrawn. If the director willfully fails, refuses, or neglects to faithfully keep, deposit, and account for any such securities received by him, or willfully fails, refuses, or neglects to furnish proper certificate of securities so held by him, the director shall be responsible therefor upon his official bond, and suit may be brought upon such bond by any person damaged by such failure, refusal, or neglect.

(2) An unpaid final judgment arising upon an enrollee contract or contract certificate shall be a lien on the deposit prescribed by this subsection, subject to execution after thirty days from the entry of final judgment. If the deposit is reduced, it shall be replenished within twenty days by the prepaid dental care corporation.

(3) Upon the liquidation or dissolution of a prepaid dental plan corporation and the satisfaction of all its debts and liabilities, any balance remaining of the deposit shall be returned by the director to the prepaid dental plan corporation.

(4) The deposit prescribed by this subsection shall not apply with respect to a prepaid dental plan corporation which is funded by a federal, state, or municipal government or by any political subdivision thereof to the extent and for such period of time that the prepaid dental plan corporation can demonstrate to the director the presence of operational commitments from such sources equivalent to such deposit.

3. The director may waive any of the requirements of subsection 1 or 2, or both, of this section for any prepaid dental plan corporation, if it is shown to his satisfaction that such corporation possesses not less than fifty thousand dollars equity in unencumbered fixed assets.

(L. 1987 S.B. 272 § 5)



Section 354.710 Reserve requirements — reserve not required for prepaid dental plans funded by government — surplus requirement for prepaid dental plans in existence January 1, 1987, additional time.

Effective 28 Aug 1997

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.710. Reserve requirements — reserve not required for prepaid dental plans funded by government — surplus requirement for prepaid dental plans in existence January 1, 1987, additional time. — 1. Every prepaid dental plan organization shall, not later than January 1, 1994, have accumulated reserves in the amount of two percent of its subscription income up to a maximum amount of one hundred fifty thousand dollars. One-third of such reserves shall be accumulated not later than January 1, 1990. Two-thirds of such reserves shall be accumulated not later than January 1, 1992. Such reserves shall constitute restricted surplus on the books of the company and shall be in addition to the deposit requirement of section 354.707. A prepaid dental plan organization shall maintain as a claim or loss reserve in cash or securities, assets sufficient to discharge all liabilities on all uncovered expenses arising under policies issued. Such liabilities on uncovered expenses shall be determined in accordance with generally accepted accounting principles for the actual contractual obligations with providers and shall not be recorded as unearned premium or deferred revenue.

2. The reserve prescribed by subsection 1 of this section shall not apply with respect to a prepaid dental plan corporation which is funded by a federal, state, or municipal government or by any political subdivision thereof and which meets the requirements of subdivision (4) of subsection 2 of section 354.707.

3. Any prepaid dental plan in existence prior to January 1, 1987, will have five years to meet the surplus requirements of subsection 1 of section 354.707. However, at no time shall the liabilities of a prepaid plan exceed its assets.

4. The reserve prescribed by subsection 1 of this section, and the fidelity bond prescribed by section 354.705, shall not be required of any prepaid dental plan operated and offered by any provider prior to August 28, 1987, which primarily serves low-income patients.

(L. 1987 S.B. 272 § 6, A.L. 1990 H.B. 998, A.L. 1992 S.B. 698, A.L. 1997 S.B. 150)



Section 354.712 Contract or contract certificate to be issued to enrollees, content, copy to be filed with director — newborn child to be covered, when, extent of coverage, notification of birth and additional premium, when, effect of.

Effective 28 Aug 1987

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.712. Contract or contract certificate to be issued to enrollees, content, copy to be filed with director — newborn child to be covered, when, extent of coverage, notification of birth and additional premium, when, effect of. — 1. Every enrollee in a prepaid dental plan corporation shall be issued a contract setting out the dental care benefits covered by his prepayment or fee. If the enrollee is a beneficiary under a group contract, then the enrollee may alternatively be issued a contract certificate summarizing the dental care benefits covered by the prepayment.

2. Any contract that provides family coverage shall, as to such coverage of individuals in the family, also provide that the benefits applicable for children shall be payable with respect to a newly born child of the insured from the instant of such child's birth to the same extent that such coverage applies to other individuals in the family. If payment of a specific premium or capitation amount is required to provide coverage for a child, the contract may require notification of birth of a newly born child and payment of the required premium or capitation amount shall be furnished to the corporation within thirty-one days after the date of birth in order to have the coverage continue beyond the thirty-one-day period.

3. No enrollee contract, contract certificate, or contract amendment shall be issued or delivered to any person in this state until a copy of the form has been filed with the director.

4. All enrollee contracts or contract certificates shall clearly set forth:

(1) The prepaid dental care benefits to which the enrollee is entitled;

(2) Any limitations of the benefits to be provided, including any deductible or co-payment feature;

(3) Where and in what manner information is available as to how services may be obtained; and

(4) The enrollee's obligation respecting charges for the prepaid dental plan contract.

5. Enrollee contracts, contract certificates, advertising matter, and sales material shall not contain any provision or statements that are deceptive, ambiguous, or misleading.

6. No enrollee contract, contract certificate, or contract amendments shall be used until such form is approved by the director. If the director does not approve or disapprove any such form within thirty days after its filing, it shall be deemed approved. If the director disapproves a form, the director shall notify the prepaid dental plan corporation in writing and specify the reasons for disapproval. The director shall grant a hearing on such disapproval within fifteen days after a request in writing is received from the prepaid dental plan corporation.

(L. 1987 S.B. 272 § 7)



Section 354.715 Providers of dental care, written contract with prepaid dental plan corporations, review and mediation procedures for enrollees required.

Effective 28 Aug 1987

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.715. Providers of dental care, written contract with prepaid dental plan corporations, review and mediation procedures for enrollees required. — 1. Any provider of dental health care services who agrees with a prepaid dental plan corporation to provide dental care services to its enrollees shall reduce such agreement to a written contract with the prepaid dental plan corporation.

2. Each prepaid dental plan corporation shall establish procedures for review and mediation of complaints of enrollees concerning the quality of care rendered by a participating dentist. In lieu of establishing such procedures, the corporation may agree in a written document submitted to the director to utilize the services of a peer review committee of a state, district, or local dental society which has been established for purposes of providing the type of review and mediation required. Enrollees and participating dentists shall be made aware of the review mechanism adopted by the prepaid dental plan corporation and shall be informed as to how to submit a complaint for review.

(L. 1987 S.B. 272 § 8)



Section 354.717 Director, powers — financial examinations, when, by whom made and paid.

Effective 28 Aug 1987

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.717. Director, powers — financial examinations, when, by whom made and paid. — 1. The director, or any person authorized by him, may examine the financial condition and the affairs and management of any prepaid dental plan corporation whenever the director deems necessary.

2. The director, or any of his duly appointed agents, may compel the attendance before him, and may examine, under oath, the directors, officers, agents, employees, solicitors, or any person, in reference to the condition, affairs, management of the business, or any matters relating thereto. The director may administer oaths or affirmations, and shall have power to summon and compel the attendance of witnesses, and to require and compel the production of records, books, papers, contracts, or other documents if necessary.

3. The expense of any examination shall be assessed by the director against the prepaid dental plan corporation examined and the examination assessment shall be paid by the corporation, on the order of the director, directly to the person or persons rendering the service.

4. In lieu of making an examination, the director may accept a full report of the most recent examination of a foreign or alien prepaid dental plan corporation certified by the appropriate examining official of another state, territory, commonwealth or district of the United States.

(L. 1987 S.B. 272 § 9)



Section 354.720 Annual report, required, content.

Effective 28 Aug 1987

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.720. Annual report, required, content. — 1. Every prepaid dental plan corporation shall file with the director annually, on or before March first, a report verified by at least two principal officers covering the preceding calendar year.

2. Such report shall be on forms prescribed by the director and shall include:

(1) A financial statement of the corporation, including its balance sheet and receipts and disbursements for the preceding year;

(2) Any material changes in the information submitted pursuant to section 354.704;

(3) The number of persons enrolled during the year, the number of enrollees as of the end of the year, and the number of enrollments terminated during the year.

(L. 1987 S.B. 272 § 10)



Section 354.721 Agents, registration required — rules and regulations authorized.

Effective 28 Aug 1987

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.721. Agents, registration required — rules and regulations authorized. — 1. A prepaid dental plan corporation shall register the names of all persons acting as agents, for the solicitation of contracts, with the director within thirty days after September 28, 1987.

2. The director may, after notice and hearing, promulgate reasonable rules and regulations to provide for the licensing of agents and the termination or revocation of such licenses.

(L. 1987 S.B. 272 § 11)



Section 354.722 Revocation or suspension of certificate of authority, when — notice, civil suit authorized — suspension, revocation, activity permitted.

Effective 28 Aug 2007

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.722. Revocation or suspension of certificate of authority, when — notice, civil suit authorized — suspension, revocation, activity permitted. — 1. The director may suspend or revoke any certificate of authority issued to a prepaid dental plan corporation pursuant to sections 354.700 to 354.723 if he finds that any of the following conditions exist:

(1) The prepaid dental plan corporation is operating substantially in contravention of its basic organizational document or is not fulfilling its contracts;

(2) The prepaid dental plan corporation is no longer financially responsible and may reasonably be expected to be unable to meet its contractual obligations to enrollees, or prospective enrollees;

(3) The prepaid dental plan corporation, or any person on its behalf, has advertised or merchandised its prepaid dental benefits in an untrue, misrepresentative, misleading, deceptive or unfair manner;

(4) The continued operation of the prepaid dental plan corporation would be hazardous to its enrollees; or

(5) The prepaid dental plan corporation has failed to substantially comply with the provisions of sections 354.700 to 354.723 or any rules or regulations promulgated thereunder.

2. If the director determines that a person has engaged, is engaging in, or has taken a substantial step toward engaging in an act, practice or course of business constituting a violation of sections 354.700 to 354.723 or a rule adopted or order issued pursuant thereto or that a person has materially aided or is materially aiding an act, practice, omission, or course of business constituting a violation of sections 354.700 to 354.723 or a rule adopted or order issued pursuant thereto, the director may issue such administrative orders as authorized under section 374.046. A violation of this section is a level two violation under section 374.049. The director may also suspend or revoke the certificate of authority of a corporation for any such willful violation.

3. When the certificate of authority of a prepaid dental plan corporation is suspended, the prepaid dental plan corporation shall not, during the period of such suspension, enroll any additional enrollees except newborn children or other newly acquired dependent of existing enrollees and shall not engage in any advertising or solicitation whatsoever.

4. When the certificate of authority of a prepaid dental plan corporation is revoked, such corporation shall proceed, immediately following the effective date of the order of revocation, to wind up its affairs and shall conduct no further business except as may be essential to the orderly conclusion of the affairs of such corporation. It shall engage in no further advertising or solicitation whatsoever.

(L. 1987 S.B. 272 § 12, A.L. 2007 S.B. 66)



Section 354.723 Rulemaking authorized.

Effective 28 Aug 1987

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.723. Rulemaking authorized. — The director may, after notice and hearing, promulgate such reasonable rules and regulations as are necessary or proper to carry out the provisions of sections 354.700 to 354.723.

(L. 1987 S.B. 272 § 13)



Section 354.725 Exclusion, labor organization's health plans.

Effective 28 Aug 1987

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

354.725. Exclusion, labor organization's health plans. — The provisions of sections 354.700 to 354.725 shall not apply to any labor organization's health plan existing on September 28, 1987, providing services on its premises established and maintained primarily for its members and their dependents.

(L. 1987 S.B. 272 § A)






Chapter 355 Nonprofit Corporation Law

Chapter Cross References



Section 355.001 Citation of law.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.001. Citation of law. — This chapter shall be known and may be cited as the "Missouri Nonprofit Corporation Act".

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.011 Filing requirements.

Effective 28 Aug 2004

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.011. Filing requirements. — 1. A document must satisfy the requirements of this section, and of any other section that adds to or varies these requirements, to be entitled to filing by the secretary of state.

2. No document shall be entitled to filing by the secretary of state unless this chapter requires or permits filing the document in the office of the secretary of state.

3. The document must contain the information required by this chapter. It may contain other information as well.

4. The document must be typewritten or printed.

5. The document must be in the English language. However, a corporate name need not be in English if written in English letters or Arabic or Roman numerals, and the certificate of existence required of foreign corporations need not be in English if accompanied by a reasonably authenticated English translation.

6. The document must be executed:

(1) By the presiding officer of the board of directors of a domestic or foreign corporation, its president, or by another of its officers;

(2) If directors have not been selected or the corporation has not been formed, by an incorporator; or

(3) If the corporation is in the hands of a receiver, trustee, or other court-appointed fiduciary, by that fiduciary.

7. The person executing a document shall sign it and state beneath or opposite the signature his name and the capacity in which he signs. The document may, but need not, contain:

(1) The corporate seal;

(2) An attestation by the secretary or an assistant secretary; or

(3) An acknowledgment, verification, or proof.

8. If the secretary of state has prescribed a mandatory form for a document under section 355.016, the document must be in or on the prescribed form.

9. The document must be delivered to the office of the secretary of state for filing and must be accompanied by one exact or conformed copy, except as provided in sections 355.171 and 355.791, the correct filing fee, and any license fee or penalty required by this chapter or other law.

10. Any statement or document filed under this chapter represents that the signer believes the statements are true and correct to the best knowledge and belief of the person signing, subject to the penalties of section 557.040*.

(L. 1994 H.B. 1095, A.L. 2004 H.B. 1664)

*Section 577.040 was repealed by S.B. 60 in 1977.



Section 355.016 Forms.

Effective 28 Aug 2009

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.016. Forms. — 1. The secretary of state may prescribe and furnish on request, forms for:

(1) A foreign corporation's application for a certificate of authority to transact business in this state;

(2) A foreign corporation's application for a certificate of withdrawal; and

(3) The corporate registration report.

­­

­

2. The secretary of state may prescribe and furnish on request forms for other documents required or permitted to be filed by this chapter but their use is not mandatory.

(L. 1994 H.B. 1095, A.L. 2009 H.B. 481)



Section 355.020 Corporations subject to law — acceptance of law, procedure.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.020. Corporations subject to law — acceptance of law, procedure. — 1. The provisions of this chapter relating to domestic corporations apply to:

(1) All corporations organized under this chapter including all domestic corporations in existence on July 1, 1995, that were previously incorporated under this chapter; and

(2) Any corporation organized under any laws of this state, including laws relating to profit corporations, which is in fact a not-for-profit corporation organized for a purpose or purposes for which a corporation might be organized under this chapter and which accepts the provisions of this chapter as herein provided. Any such corporation may accept the provisions of this chapter by

(a) Adopting in the manner and upon the vote required by the law under which it is organized a resolution amending its articles of incorporation or articles of agreement so as

a. To eliminate from its articles of incorporation or articles of agreement any purpose, power or other provision thereof not authorized to be set forth in the articles of incorporation of corporations organized under this chapter;

b. To set forth in its articles of incorporation or articles of agreement any provision authorized under this chapter to be inserted in the articles of incorporation of corporations organized under this chapter which the corporation chooses to insert therein and the material and information required to be set forth under section 355.096 in the original articles of incorporation of corporations organized under this chapter except, however, the names and addresses of the persons constituting the board of directors.

(b) If the corporation is authorized to issue shares of stock, adopting, in the manner and upon the vote required by the law under which it is organized for the approval of an amendment altering adversely the preferences, privileges, characteristics, and special or relative rights of each class of shares then issued and outstanding, a resolution

a. Eliminating from its articles of incorporation all authorization for the issuance of shares of stock, and cancelling and extinguishing all issued and outstanding shares of its stock;

b. Providing that each of the shareholders of the corporation is a member of the corporation and if the corporation desires to have more than one class of members, establishing the class in which each class of shareholders is a member;

c. Providing for the surrender and cancellation of all certificates for shares of stock then issued and outstanding and if the corporation desires to issue certificates evidencing membership therein, for the issuance of appropriate certificates of membership in lieu thereof.

(c) Adopting a resolution, duly recommended by its board of directors and approved by the affirmative vote or consent in writing of a majority of its members having voting rights, if any, or if such corporation has shares of stock outstanding by the affirmative vote or consent in writing of the majority of each class of its outstanding shares required by the law under which it is organized for approval of an amendment to its articles of incorporation adversely altering the preferences, privileges, characteristics, and special or relative rights of such class of shares, accepting all of the provisions of this chapter and providing that such corporation shall for all purposes be thenceforth deemed to be a corporation organized under this chapter.

(d) Filing with the secretary of state duplicate articles of acceptance of this chapter, signed by its president or vice president and its secretary or assistant secretary, which articles of acceptance, in the case of a corporation organized under the provisions of chapter 352, shall have been approved by the circuit court having jurisdiction to approve amendments to the articles of agreement of such corporation. The articles of acceptance shall set forth:

a. The name of the corporation;

b. The resolutions adopted pursuant to the foregoing provisions of this section;

c. Where there are members or shareholders having voting rights, the date of the meeting of members or shareholders, if any, at which the resolutions were adopted, the total number of members or shares entitled to vote with respect thereto, and the number voting for or consenting to the resolution, and the vote by classes if the corporation has outstanding more than one class of memberships or shares entitled to vote by classes thereon.

2. If the secretary of state finds that the resolutions provided in this section have been duly adopted, that the corporation's articles of incorporation have been duly amended, where necessary, to conform with the requirements of this chapter, and that the articles of acceptance conform to law, he shall file one duplicate original of the articles of acceptance in his office, and shall issue his certificate of acceptance to which he shall affix the other duplicate original of the articles of acceptance. The certificate of acceptance, with the duplicate original of the articles of acceptance, shall be returned to the corporation or its representative. Upon the issuance of the certificate of acceptance by the secretary of state

(1) The articles of incorporation or articles of agreement of the corporation are deemed to be amended as provided in the resolutions set forth in the articles of acceptance;

(2) If the corporation has been theretofore authorized to issue shares of stock, all authority for the issuance of shares of stock and all shares of stock then issued and outstanding is eliminated, cancelled and extinguished, the shareholders of the corporation are members of the corporation of the class provided in the resolutions set forth in the articles of acceptance, and all rights, interests, and obligations of the shareholders are changed and converted into the rights, interests and obligations of members of a corporation organized under this chapter; and

(3) The corporation is a corporation organized under this chapter and is entitled to all the rights, privileges and benefits and is subject to all the obligations, duties and liabilities provided in this chapter.

3. The provisions of this chapter relating to foreign corporations apply to all foreign not-for-profit corporations conducting affairs in this state for a purpose or purposes for which a corporation might be organized under this chapter.

(L. 1953 p. 322 § 3, A.L. 1973 H.B. 53, A.L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.021 Fees.

Effective 28 Aug 2014

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.021. Fees. — 1. The secretary of state shall collect the following fees when the documents described in this subsection are delivered for filing:

(1) Articles of incorporation, twenty dollars;

(2) Application for reserved name, twenty dollars;

(3) Notice of transfer of reserved name, two dollars;

(4) Application for renewal of reserved name, twenty dollars;

(5) Corporation's statement of change of registered agent or registered office or both, five dollars;

(6) Agent's statement of change of registered office for each affected corporation, five dollars;

(7) Agent's statement of resignation, five dollars;

(8) Amendment of articles of incorporation, five dollars;

(9) Restatement of articles of incorporation with amendments, five dollars;

(10) Articles of merger, five dollars;

(11) Articles of dissolution, five dollars;

(12) Articles of revocation of dissolution, five dollars;

(13) Application for reinstatement following administrative dissolution, twenty dollars;

(14) Application for certificate of authority, twenty dollars;

(15) Application for amended certificate of authority, five dollars;

(16) Application for certificate of withdrawal, five dollars;

(17) Corporate registration report filed annually, ten dollars if filed in a written format or five dollars if filed electronically in a format prescribed by the secretary of state;

(18) Corporate registration report filed biennially, twenty dollars if filed in a written format or ten dollars if filed electronically in a format prescribed by the secretary of state;

(19) Articles of correction, five dollars;

(20) Certificate of existence or authorization, five dollars;

(21) Any other document required or permitted to be filed by this chapter, five dollars.

2. The secretary of state shall collect a fee of ten dollars upon being served with process under this chapter. The party to a proceeding causing service of process is entitled to recover the fee paid the secretary of state as costs if the party prevails in the proceeding.

3. The secretary of state shall collect the following fees for copying and certifying the copy of any filed document relating to a domestic or foreign corporation: in a written format fifty cents per page plus five dollars for certification, or in an electronic format five dollars for certification and copies.

4. Fees mandated in subdivisions (1) and (2) of subsection 1 of this section shall be waived if an initial officer or director of the nonprofit corporation is a member of the Missouri National Guard or any other active duty military, resides in the state of Missouri, and provides proof of such service to the secretary of state.

(L. 1994 H.B. 1095, A.L. 2004 H.B. 1664, A.L. 2009 H.B. 481, A.L. 2014 S.B. 600)



Section 355.023 Additional fee — expiration date.

Effective 28 Aug 2017

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.023. Additional fee — expiration date. — The secretary of state may collect an additional fee of five dollars on each and every fee required in this chapter. All fees collected as provided in this section shall be deposited in the state treasury and credited to the secretary of state’s technology trust fund account. The provisions of this section shall expire on December 31, 2021.

(L. 1994 S.B. 635 § 355.426, A.L. 2001 H.B. 453 merged with S.B. 288, A.L. 2008 S.B. 1150, A.L. 2017 S.B. 95)

Expires 12-31-21



Section 355.025 Purposes for which organized.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.025. Purposes for which organized. — Nonprofit corporations may be organized under this chapter for any one or more of the following or similar purposes: charitable; benevolent; eleemosynary; educational; civic; patriotic; political; religious; cultural; social welfare; health; cemetery; social; literary; athletic; scientific; research; agricultural; horticultural; soil, crop, livestock and poultry improvement; professional, commercial, industrial, or trade association; wildlife conservation; homeowner and community improvement association; recreational club or association; and for the ownership and operation of water supply facilities for drinking and general uses; and for the ownership of sanitary sewer collection systems and waste water treatment facilities; or for the purpose of executing any trust, or administering any community chest, fund or foundation, to further objects which are within the purview of this section. No group, association or organization created for or engaged in business or activity for profit, or on the cooperative plan, provision for the incorporation of which is made by any of the incorporation laws of this state, shall be organized or operate as a corporation under this chapter.

(L. 1953 p. 322 § 4, A.L. 1969 3d Ex. Sess. H.B. 22, A.L. 1973 H.B. 53, A.L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.026 Effective date of documents.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.026. Effective date of documents. — 1. Except as provided in subsection 2 of this section, a document is effective:

(1) On the date it is filed, as evidenced by the secretary of state's endorsement on the original document; or

(2) On the date specified in the document as its effective date, provided that a document shall not be effective prior to the date it is filed in the office of the secretary of state.

2. A document may specify a delayed effective date, and if it does so the document becomes effective on the date specified. If a delayed effective date is specified, the document is effective on that date. A delayed effective date for a document may not be later than the ninetieth day after the date.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.031 Correction of filed documents.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.031. Correction of filed documents. — 1. A domestic or foreign corporation may correct a document filed by the secretary of state if the document:

(1) Contains an incorrect statement; or

(2) Was defectively executed, attested, sealed, verified, or acknowledged.

2. A document is corrected:

(1) By preparing articles of correction that:

(a) Describe the document, including its filing date, or attach a copy of the document to the articles;

(b) Specify the incorrect statement and the reason it is incorrect or the manner in which the execution was defective; and

(c) Correct the incorrect statement or defective execution; and

(2) By delivering the articles of correction to the secretary of state.

3. Articles of correction are effective on the effective date of the document they correct except as to persons relying on the uncorrected document and adversely affected by the correction. As to those persons, articles of correction are effective when filed.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.036 Filing duty of secretary of state — refusal — effect.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.036. Filing duty of secretary of state — refusal — effect. — 1. If a document delivered to the office of the secretary of state for filing satisfies the requirements of section 355.011, the secretary of state shall file it.

2. The secretary of state files a document by stamping or otherwise endorsing "Filed", together with the secretary of state's name and official title and the date of receipt, on both the original and copy of the document and on the receipt for the filing fee. After filing a document, except as provided in sections 355.171 and 355.796, the secretary of state shall deliver the document copy, or acknowledgment of receipt if no fee is required, attached, to the domestic or foreign corporation or its representative.

3. Upon refusing to file a document, the secretary of state shall return it to the domestic or foreign corporation or its representative within ten days after the document was delivered, together with a brief, written explanation of the reason or reasons for the refusal.

4. The secretary of state's duty to file documents under this section is ministerial. Filing or refusal to file a document does not:

(1) Affect the validity or invalidity of the document in whole or in part;

(2) Relate to the correctness or incorrectness of information contained in the document; or

(3) Create a presumption that the document is valid or invalid or that information contained in the document is correct or incorrect.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.041 Mandamus action to compel filing.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.041. Mandamus action to compel filing. — If the secretary of state refuses to file a document delivered for filing to his office, the domestic or foreign corporation may file an action for mandamus, as otherwise provided by law, to compel filing the document.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.046 Evidentiary effect of certificate.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.046. Evidentiary effect of certificate. — A certificate attached to a copy of a document bearing the secretary of state's signature, which may be in facsimile, and the seal of this state, is conclusive evidence that the original document is on file with the secretary of state.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.051 Certificate of existence.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.051. Certificate of existence. — 1. Any person may apply to the secretary of state to furnish a certificate of existence for a domestic or foreign corporation.

2. The certificate of existence shall set forth:

(1) The domestic corporation's corporate name or the foreign corporation's corporate name used in this state;

(2) That the domestic corporation is duly incorporated under the law of this state, the date of its incorporation, or that the foreign corporation is authorized to transact business in this state;

(3) That the corporation has complied with all requirements of the corporation division of the secretary of state.

3. Subject to any qualification stated in the certificate, a certificate of existence issued by the secretary of state may be relied upon as conclusive evidence that the domestic or foreign corporation is in good standing in this state.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.056 False document — penalty.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.056. False document — penalty. — 1. A person commits an offense by signing a document which such person knows is false in any material respect with intent that the document be delivered to the secretary of state for filing.

2. An offense under this section is a class A misdemeanor.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.061 Power of secretary of state.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.061. Power of secretary of state. — The secretary of state shall have the power reasonably necessary to perform the duties required of his office by the provisions of this chapter.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.066 Definitions.

Effective 28 Aug 2009

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.066. Definitions. — Unless the context otherwise requires or unless otherwise indicated, as used in this chapter the following terms mean:

(1) "Approved by or approval by the members", approved or ratified by the affirmative vote of a majority of the voters represented and voting at a duly held meeting at which a quorum is present, which affirmative votes also constitute a majority of the required quorum, or by a written ballot or written consent in conformity with this chapter, or by the affirmative vote, written ballot or written consent of such greater proportion, including the votes of all the members of any class, unit or grouping as may be provided in the articles, bylaws or this chapter for any specified member action;

(2) "Articles of incorporation" or "articles", amended and restated articles of incorporation and articles of merger;

(3) "Board" or "board of directors", the board of directors except that no person or group of persons is the board of directors because of powers delegated to that person or group pursuant to section 355.316;

(4) "Bylaws", the code or codes of rules, other than the articles, adopted pursuant to this chapter for the regulation or management of the affairs of the corporation, irrespective of the name or names by which such rules are designated. Bylaws shall not include legally enforceable covenants, declarations, indentures or restrictions imposed upon members by validly recorded indentures, declarations, covenants, restrictions or other recorded instruments, as they apply to real property;

(5) "Class", a group of memberships which have the same rights with respect to voting, dissolution, redemption and transfer. For the purpose of this section, "rights" shall be considered the same if they are determined by a formula applied uniformly;

(6) "Corporation", public benefit and mutual benefit corporations;

(7) "Delegates", those persons elected or appointed to vote in a representative assembly for the election of a director or directors or on other matters;

(8) "Deliver" includes mail;

(9) "Directors", individuals, designated in the articles or bylaws or elected by the incorporator or incorporators, and their successors and individuals elected or appointed by any other name or title to act as members of the board;

(10) "Distribution", the payment of a dividend or any part of the income or profit of a corporation to its members, directors or officers;

(11) "Domestic corporation", a Missouri corporation;

(12) "Effective date of notice" is defined in section 355.071;

(13) "Employee" does not include an officer or director who is not otherwise employed by the corporation;

(14) "Entity", domestic corporations and foreign corporations, business corporations and foreign business corporations, for-profit and nonprofit unincorporated associations, business trusts, estates, partnerships, trusts, and two or more persons having a joint or common economic interest, and a state, the United States, and foreign governments;

(15) "File", "filed" or "filing", filed in the office of the secretary of state;

(16) "Foreign corporation", a corporation organized under a law other than the laws of this state which would be a nonprofit corporation if formed under the laws of this state;

(17) "Governmental subdivision" includes authority, county, district, and municipality;

(18) "Includes" denotes a partial definition;

(19) "Individual", a natural person;

(20) "Means" denotes a complete definition;

(21) "Member", without regard to what a person is called in the articles or bylaws, any person or persons who on more than one occasion, pursuant to a provision of a corporation's articles or bylaws, have the right to vote for the election of a director or directors; but a person is not a member by virtue of any of the following:

(a) Any rights such person has as a delegate;

(b) Any rights such person has to designate a director or directors; or

(c) Any rights such person has as a director;

(22) "Membership", the rights and obligations a member or members have pursuant to a corporation's articles, bylaws and this chapter;

(23) "Mutual benefit corporation", a domestic corporation which is formed as a mutual benefit corporation pursuant to sections 355.096 to 355.121 or is required to be a mutual benefit corporation pursuant to section 355.881;

(24) "Notice" is defined in section 355.071;

(25) "Person" includes any individual or entity;

(26) "Principal office", the office, in or out of this state, so designated in the corporate registration report filed pursuant to section 355.856 where the principal offices of a domestic or foreign corporation are located;

(27) "Proceeding" includes civil suits and criminal, administrative, and investigatory actions;

(28) "Public benefit corporation", a domestic corporation which is formed as a public benefit corporation pursuant to sections 355.096 to 355.121, or is required to be a public benefit corporation pursuant to section 355.881;

(29) "Record date", the date established pursuant to sections 355.181 to 355.311 on which a corporation determines the identity of its members for the purposes of this chapter;

(30) "Resident", a full-time resident of a long-term care facility or residential care facility;

(31) "Secretary", the corporate officer to whom the board of directors has delegated responsibility pursuant to subsection 2 of section 355.431 for custody of the minutes of the directors' and members' meetings and for authenticating the records of the corporation;

(32) "State", when referring to a part of the United States, includes a state or commonwealth, and its agencies and governmental subdivisions, and any territory or insular possession, and its agencies and governmental subdivisions, of the United States;

(33) "United States" includes any agency of the United States;

(34) "Vote" includes authorization by written ballot and written consent; and

(35) "Voting power", the total number of votes entitled to be cast for the election of directors at the time the determination of voting power is made, excluding a vote which is contingent upon the happening of a condition or event that has not occurred at the time. Where a class is entitled to vote as a class for directors, the determination of voting power of the class shall be based on the percentage of the number of directors the class is entitled to elect out of the total number of authorized directors.

(L. 1994 H.B. 1095, A.L. 1997 H.B. 655 merged with S.B. 170, A.L. 2009 H.B. 481)



Section 355.071 Notice — form — requirements.

Effective 28 Aug 2009

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.071. Notice — form — requirements. — 1. For purposes of this chapter, notice may be oral or written.

2. Notice may be communicated in person, by telephone, telegraph, teletype, or other form of wire or wireless communication, or by mail or private carrier; if these forms of personal notice are impracticable, notice may be communicated by a newspaper of general circulation in the area where published, or by radio, television, or other form of public broadcast communication.

3. Oral notice is effective when communicated if communicated in a comprehensible manner.

4. Written notice, if in a comprehensible form, is effective at the earliest of the following:

(1) When received;

(2) Five days after its deposit in the United States mail, as evidenced by the postmark, if mailed correctly addressed and with first class postage affixed;

(3) On the date shown on the return receipt, if sent by registered or certified mail, return receipt requested, and the receipt is signed by or on behalf of the addressee;

(4) Thirty days after its deposit in the United States mail, as evidenced by the postmark, if mailed correctly addressed and with other than first class, registered or certified postage affixed.

5. Written notice is correctly addressed to a member of a domestic or foreign corporation if addressed to the member's address shown in the corporation's current list of members.

6. A written notice or report delivered as part of a newsletter, magazine or other publication regularly sent to members shall constitute a written notice or report if addressed or delivered to the member's address shown in the corporation's current list of members, or in the case of members who are residents of the same household and who have the same address in the corporation's current list of members, if addressed or delivered to one of such members, at the address appearing on the current list of members.

7. Written notice is correctly addressed to a domestic or foreign corporation, authorized to transact business in this state, other than in its capacity as a member, if addressed to its registered agent or to its secretary at its principal office shown in its most recent corporate registration report or, in the case of a foreign corporation that has not yet delivered a corporate registration report, in its application for a certificate of authority.

8. If subsection 2 of section 355.251 or any other provision of this chapter prescribes notice requirements for particular circumstances, those requirements govern. If the articles or bylaws prescribe notice requirements, not inconsistent with this section or other provisions of this chapter, those requirements govern. Failure to comply with the terms of this section shall not invalidate the terms of the notice delivered.

(L. 1994 H.B. 1095, A.L. 1997 H.B. 655 merged with S.B. 170, A.L. 2009 H.B. 481)



Section 355.076 Private foundations.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.076. Private foundations. — 1. Except where otherwise determined by a court of competent jurisdiction, a corporation which is a private foundation as defined in section 509(a) of the Internal Revenue Code:

(1) Shall distribute such amounts for each taxable year at such time and in such manner as not to subject the corporation to tax under section 4942 of the Code;

(2) Shall not engage in any act of self-dealing as defined in section 4941(d) of the Code;

(3) Shall not retain any excess business holdings as defined in section 4943(c) of the Code;

(4) Shall not make any taxable expenditures as defined in section 4944 of the Code;

(5) Shall not make any taxable expenditures as defined in section 4945(d) of the Code.

2. All references in this section to sections of the Code shall be to such sections of the Internal Revenue Code as amended from time to time, or to corresponding provisions of subsequent internal revenue laws of the United States.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.081 Court-ordered meetings.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.081. Court-ordered meetings. — 1. If for any reason it is impractical or impossible for any corporation to call or conduct a meeting of its members, delegates, or directors, or otherwise obtain their consent, in the manner prescribed by its articles, bylaws, or this chapter, then upon petition of a director, officer, delegate, member, or the attorney general, the circuit court of the county where the corporation has its principal place of business may order that such a meeting be called or that a written ballot or other form of obtaining the vote of members, delegates, or directors be authorized, in such a manner as the court finds fair and equitable under the circumstances.

2. The court shall, in an order issued pursuant to this section, provide for a method of notice reasonably designed to give actual notice to all persons who would be entitled to notice of a meeting held pursuant to the articles, bylaws and this chapter, whether or not the method results in actual notice to all such persons or conforms to the notice requirements that would otherwise apply. In a proceeding under this section the court may determine who the members or directors are.

3. The order issued pursuant to this section may dispense with any requirement relating to the holding of or voting at meetings or obtaining votes, including any requirements as to quorums or as to the number or percentage of votes needed for approval, that would otherwise be imposed by the articles, bylaws, or this chapter.

4. Whenever practical any order issued pursuant to this section shall limit the subject matter of meetings or other forms of consent authorized to items, including amendments to the articles or bylaws, the resolution of which will or may enable the corporation to continue managing its affairs without further resort to this section; but an order under this section may also authorize the obtaining of whatever votes and approvals are necessary for the dissolution, merger or sale of assets.

5. Any meeting or other method of obtaining the vote of members, delegates, or directors conducted pursuant to an order issued under this section, and which complies with all the provisions of such order, is for all purposes a valid meeting or vote, as the case may be, and shall have the same force and effect as if it complied with every requirement imposed by the articles, bylaws and this chapter.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.086 Notice to attorney general, requirement.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.086. Notice to attorney general, requirement. — 1. The attorney general shall be given notice of the commencement of any proceeding which this chapter authorizes the attorney general to bring but which has been commenced by another person.

2. Whenever any provision of this chapter requires that notice be given to the attorney general before or after commencing a proceeding or permits the attorney general to commence a proceeding:

(1) If no proceeding has been commenced, the attorney general may take appropriate action including, but not limited to, seeking injunctive relief;

(2) If a proceeding has been commenced by a person other than the attorney general, the attorney general, as of right, may intervene in such proceeding.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.096 Articles of incorporation — contents.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.096. Articles of incorporation — contents. — 1. One or more individuals may act as the incorporator or incorporators of a corporation by delivering articles of incorporation to the secretary of state for filing.

2. The articles of incorporation adopted after July 1, 1995, must set forth:

(1) A corporate name for the corporation that satisfies the requirements of section 355.146;

(2) One of the following statements:

(a) This corporation is a public benefit corporation; or

(b) This corporation is a mutual benefit corporation;

(3) The street address of the corporation's initial registered office and the name of its initial registered agent at that office;

(4) The name and address of each incorporator;

(5) Whether or not the corporation will have members; and

(6) Provisions not inconsistent with law regarding the distribution of assets on dissolution.

3. The articles of incorporation may set forth:

(1) The purpose or purposes for which the corporation is organized, which may be, either alone or in combination with other purposes, the transaction of any lawful activity;

(2) The names and addresses of the individuals who are to serve as the initial directors;

(3) Provisions not inconsistent with law regarding:

(a) Managing and regulating the affairs of the corporation;

(b) Defining, limiting, and regulating the powers of the corporation, its board of directors, and members, or any class of members; and

(c) The characteristics, qualifications, rights, limitations and obligations attaching to each or any class of members;

(4) Any provision that under this chapter is required or permitted to be set forth in the bylaws.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.101 Corporate existence begins, when.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.101. Corporate existence begins, when. — 1. Unless a delayed effective date is specified, the corporate existence begins when the articles of incorporation are filed.

2. The secretary of state's filing of the articles of incorporation is conclusive proof that the incorporators satisfied all conditions precedent to incorporation except in a proceeding by the state to cancel or revoke the incorporation or involuntarily dissolve the corporation.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.106 Liability for preincorporation actions.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.106. Liability for preincorporation actions. — All persons purporting to act as or on behalf of a corporation, knowing there was no incorporation under this chapter, are jointly and severally liable for all liabilities created while so acting.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.111 Organizational meeting.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.111. Organizational meeting. — 1. After incorporation:

(1) If initial directors are named in the articles of incorporation, the initial directors shall hold an organizational meeting, at the call of a majority of the directors, to complete the organization of the corporation by appointing officers, adopting bylaws, and carrying on any other business brought before the meeting;

(2) If initial directors are not named in the articles, the incorporator or incorporators shall hold an organizational meeting at the call of a majority of the incorporators to elect directors and complete the organization of the corporation, or to elect a board of directors who shall complete the organization of the corporation.

2. Any action required or permitted by this chapter to be taken by incorporators at an organizational meeting may be taken without a meeting if the action taken is evidenced by one or more written consents describing the action taken and signed by each incorporator.

3. An organizational meeting may be held in or out of this state in accordance with section 355.381.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.116 Bylaws.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.116. Bylaws. — The incorporators or board of directors of a corporation shall adopt bylaws for the corporation. The bylaws may contain any provision for regulating and managing the affairs of the corporation that is not inconsistent with law or the articles of incorporation.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.121 Emergency bylaws and powers.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.121. Emergency bylaws and powers. — 1. Unless the articles provide otherwise, the directors of a corporation may adopt, amend or repeal bylaws to be effective only in an emergency defined in subsection 4 of this section. The emergency bylaws, which are subject to amendment or repeal by the members, may provide special procedures necessary for managing the corporation during the emergency, including:

(1) How to call a meeting of the board;

(2) Quorum requirements for the meeting; and

(3) Designation of additional or substitute directors.

2. All provisions of the regular bylaws consistent with the emergency bylaws remain effective during the emergency. The emergency bylaws are not effective after the emergency ends.

3. Corporate action taken in good faith in accordance with the emergency bylaws binds the corporation.

4. An emergency exists for purposes of this section if a quorum of the corporation's directors cannot readily be assembled because of some catastrophic event.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.126 Purpose.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.126. Purpose. — 1. Every corporation incorporated under this chapter has the purpose of engaging in any lawful activity unless a more limited purpose is set forth in the articles of incorporation.

2. A corporation engaging in an activity that is subject to regulation under another statute of this state may incorporate under this chapter only if incorporation under this chapter is not prohibited by the other statute. The corporation shall be subject to all limitations of the other statute.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.131 Duration, succession — general powers.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.131. Duration, succession — general powers. — Unless its articles of incorporation provide otherwise, every corporation has perpetual duration and succession in its corporate name and has the same powers as an individual to do all things necessary or convenient to carry out its affairs, including, without limitation, power:

(1) To sue and be sued, complain, and defend in its corporate name;

(2) To have a corporate seal, which may be altered at will, and to use it, or a facsimile of it, by impressing or affixing or in any other manner reproducing it;

(3) To make and amend bylaws not inconsistent with its articles of incorporation or with the laws of this state, for regulating and managing the affairs of the corporation;

(4) To purchase, receive, lease, or otherwise acquire, and own, hold, improve, use, and otherwise deal with, real or personal property, or any legal or equitable interest in property, wherever located;

(5) To sell, convey, mortgage, pledge, lease, exchange, and otherwise dispose of all or any part of its property;

(6) To purchase, receive, subscribe for, or otherwise acquire, own, hold, vote, use, sell, mortgage, lend, pledge, or otherwise dispose of, and deal in and with, shares or other interests in, or obligations of, any entity;

(7) To make contracts and guarantees, incur liabilities, borrow money, issue notes, bonds, and other obligations, and secure any of its obligations by mortgage or pledge of any of its property, franchises, or income;

(8) To lend money, invest and reinvest its funds, and receive and hold real and personal property as security for repayment, except as limited by section 355.421;

(9) To be a promoter, partner, member, associate or manager of any partnership, joint venture, trust or other entity;

(10) To conduct its activities, locate offices, and exercise the powers granted by this chapter within or without this state;

(11) To elect or appoint directors, officers, employees, and agents of the corporation, define their duties, and fix their compensation;

(12) To pay pensions and establish pension plans, pension trusts, and other benefit and incentive plans for any or all of its current or former directors, officers, employees, and agents;

(13) To make donations not inconsistent with law for the public welfare or for charitable, religious, scientific, or educational purposes and for other purposes that further the corporate interests;

(14) To impose dues, assessments, admission and transfer fees upon its members;

(15) To establish conditions for admission of members, admit members and issue memberships;

(16) To carry on a business or businesses, either directly or through one or more for-profit or nonprofit subsidiary corporations; and

(17) To do all things necessary or convenient, not inconsistent with law, to further the activities and affairs of the corporation.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.136 Emergency powers.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.136. Emergency powers. — 1. In anticipation of or during an emergency as defined in subsection 4 of this section, the board of directors of a corporation may modify lines of succession to accommodate the incapacity of any director, officer, employee or agent and relocate the principal office, designate alternative principal offices or regional offices, or authorize the officers to do so.

2. During an emergency as defined in subsection 4 of this section, unless emergency bylaws provide otherwise:

(1) Notice of a meeting of the board of directors need be given only to those directors whom it is practicable to reach and may be given in any practicable manner, including by publication and radio; and

(2) One or more officers of the corporation present at a meeting of the board of directors may be deemed to be directors for the meeting, in order of rank and within the same rank in order of seniority, as necessary to achieve a quorum.

3. Corporate action taken in good faith during an emergency under this section to further the ordinary affairs of the corporation binds the corporation.

4. An emergency exists for purposes of this section if a quorum of the corporation's directors cannot readily be assembled because of some catastrophic event.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.141 Power to act — challenge.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.141. Power to act — challenge. — 1. Except as provided in subsection 2 of this section, the validity of corporate action may not be challenged on the ground that the corporation lacks or lacked power to act.

2. A corporation's power to act may be challenged in a proceeding against the corporation to enjoin an act where a third party has not acquired rights. The proceeding may be brought by the attorney general, a director, or by a member or members in a derivative proceeding.

3. A corporation's power to act may be challenged in a proceeding against an incumbent or former director, officer, employee or agent of the corporation. The proceeding may be brought by a director, or by the corporation directly, derivatively, or through a receiver, a trustee or other legal representative, or in the case of a public benefit corporation, by the attorney general.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.146 Corporate name requirements.

Effective 28 Aug 2004

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.146. Corporate name requirements. — 1. A corporate name may not contain language stating or implying that the corporation is organized for a purpose other than that permitted by section 355.126 and its articles of incorporation.

2. Except as authorized by subsection 3 of this section, a corporate name must be distinguishable upon the records of the secretary of state from any domestic or foreign corporation, limited partnership, limited liability partnership, limited liability limited partnership, or limited liability company existing under any law of this state or any foreign corporation authorized to transact business in this state, or any business entity organized, reserved, or registered under the laws of this state or a name the exclusive right to which is, at the time, reserved.

3. A corporation may use the name, including the fictitious name, of another domestic or foreign business or nonprofit corporation that is used in this state if the other corporation is incorporated or authorized to do business in this state and the proposed user corporation:

(1) Has merged with the other corporation;

(2) Has been formed by reorganization of the other corporation; or

(3) Has acquired all or substantially all of the assets, including the corporate name, of the other corporation.

4. This chapter does not control the use of fictitious names.

(L. 1994 H.B. 1095, A.L. 2004 H.B. 1664)



Section 355.151 Reservation of name.

Effective 28 Aug 2009

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.151. Reservation of name. — 1. A person may reserve the exclusive use of a corporate name, including a fictitious name for a foreign corporation whose corporate name is not available, by delivering an application to the secretary of state for filing. Upon finding that the corporate name applied for is available, the secretary of state shall reserve the name for the applicant's exclusive use for a sixty-day period. A name reservation shall not exceed a period of one hundred eighty days from the date of the first name reservation application. Upon the hundred eighty-first day, the name shall cease reserve status and shall not be placed back in reserve status.

2. The owner of a reserved corporate name may transfer the reservation to another person by delivering to the secretary of state a signed notice of the transfer that states the name and address of the transferee.

(L. 1994 H.B. 1095, A.L. 2009 H.B. 481 merged with S.B. 294)



Section 355.161 Registered office and agent.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.161. Registered office and agent. — Each corporation must continuously maintain in this state:

(1) A registered office with the same address as that of the registered agent; and

(2) A registered agent, who may be:

(a) An individual who resides in this state and whose office is identical with the registered office;

(b) A domestic business or nonprofit corporation whose office is identical with the registered office; or

(c) A foreign business or nonprofit corporation authorized to transact business in this state whose office is identical with the registered office.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.166 Change of registered office or agent.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.166. Change of registered office or agent. — 1. A corporation may change its registered office or registered agent by delivering to the secretary of state for filing a statement of change that sets forth:

(1) The name of the corporation;

(2) The street address of its current registered office;

(3) If the current registered office is to be changed, the street address of the new registered office;

(4) The name of its current registered agent;

(5) If the current registered agent is to be changed, the name of the new registered agent and the new agent's written consent, either on the statement or attached to it, to the appointment; and

(6) That after the change or changes are made, the street addresses of its registered office and the office of its registered agent will be identical.

2. If the street address of a registered agent's office is changed, the registered agent may change the street address of the registered office of any corporation for which the registered agent is the registered agent by notifying the corporation in writing of the change and by signing, either manually or in facsimile, and delivering to the secretary of state for filing a statement that complies with the requirements of subsection 1 of this section and recites that the corporation has been notified of the change.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.171 Resignation of registered agent.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.171. Resignation of registered agent. — Any registered agent of a corporation may resign as such agent upon filing a written notice of the resignation, executed in duplicate, with the secretary of state, who shall immediately mail a copy to any officer of the corporation at his address as last known to the secretary of state, other than such registered office. Such resignation shall become effective upon the expiration of thirty days after receipt of such notice by the secretary of state.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.176 Service.

Effective 28 Aug 2009

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.176. Service. — 1. A corporation's registered agent is the corporation's agent for service of process, notice, or demand required or permitted by law to be served on the corporation.

2. If a corporation has no registered agent, or the agent cannot with reasonable diligence be served, the corporation may be served by registered or certified mail, return receipt requested, addressed to the secretary of the corporation at its principal office shown in the most recent corporate registration report filed under section 355.856. Service is perfected under this subsection on the earliest of:

(1) The date the corporation receives the mail;

(2) The date shown on the return receipt, if signed on behalf of the corporation; or

(3) Five days after its deposit in the United States mail, if mailed and correctly addressed with first class postage affixed.

3. This section does not prescribe the only means, or necessarily the required means, of serving a corporation.

(L. 1994 H.B. 1095, A.L. 1996 S.B. 768, A.L. 2005 H.B. 393, A.L. 2009 H.B. 481)

CROSS REFERENCE:

Applicability of statute changes to cases filed after August 28, 2005, 538.305



Section 355.181 Members.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.181. Members. — 1. The articles or bylaws may establish criteria or procedures for admission of members. No person shall be admitted as a member without his or her consent.

2. A corporation is not required to have members.

3. Except as provided in its articles or bylaws, a corporation may admit members for no consideration or for such consideration as is determined by the board.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.186 Member's rights, obligations.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.186. Member's rights, obligations. — All members shall have the same rights and obligations with respect to voting, dissolution, redemption and transfer, unless the articles or bylaws establish classes of membership with different rights and obligations with respect to any other matters, except as set forth in or authorized by the articles or bylaws.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.191 Membership transfer restricted, when.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.191. Membership transfer restricted, when. — 1. Except as set forth in or authorized by the articles or bylaws, no member of a mutual benefit corporation may transfer a membership or any right arising therefrom.

2. No member of a public benefit corporation may transfer a membership or any right arising therefrom.

3. Where transfer rights have been provided, no restriction on them shall be binding with respect to a member holding a membership issued prior to the adoption of the restriction unless the restriction is approved by the members and the affected member.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.196 Merger of domestic corporation.

Effective 01 Dec 1993, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.196. Merger of domestic corporation. — A domestic corporation, subject to the provisions of this chapter, may merge or consolidate with one or more domestic or foreign limited partnerships, general partnerships, limited liability companies, trusts, business trusts, corporations, real estate investment trusts and other associations or business entities at least one of which is not a corporation, as provided in sections 347.700 to 347.735.

(L. 1993 S.B. 66 & 20)

Effective 12-01-93



Section 355.197 Member's liabilities.

Effective 24 Jun 1997, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.197. Member's liabilities. — 1. A member of a corporation is not, as such, personally liable for the acts, debts, liabilities, or obligations of the corporation.

2. A member may become liable to the corporation for dues, assessments or fees; but an article or bylaw provision or a resolution adopted by the board authorizing or imposing dues, assessments or fees does not, of itself, create liability.

3. This section shall not affect the ability of corporations to make members personally liable for liens, covenants, assessments or other charges incurred by members if the same are imposed pursuant to actions of trustees or board of directors pursuant to a validly recorded trust indenture or other recorded instrument, as they apply to real property.

(L. 1994 H.B. 1095, A.L. 1997 H.B. 655 merged with S.B. 170)

Effective 6-24-97 (H.B. 655); 5-20-97 (S.B. 170)



Section 355.201 Creditor action against member.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.201. Creditor action against member. — 1. No proceeding may be brought by a creditor to reach the liability, if any, of a member to the corporation unless final judgment has been rendered in favor of the creditor against the corporation and execution has been returned unsatisfied in whole or in part, or unless such proceeding would be useless.

2. All creditors of the corporation, with or without reducing their claims to judgment, may intervene in any creditor's proceeding brought under subsection 1 of this section to reach and apply unpaid amounts due the corporation. Any or all members who owe amounts to the corporation may be joined in such proceeding.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.206 Resignation of member.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.206. Resignation of member. — A member may resign at any time. The resignation of a member does not relieve the member from any obligations the member may have to the corporation as a result of obligations incurred or commitments made prior to resignation.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.211 Expulsion, suspension, termination of member — procedure.

Effective 24 Jun 1997, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.211. Expulsion, suspension, termination of member — procedure. — 1. No member of a public benefit corporation other than a church or convention or association of churches or mutual benefit corporation may be expelled or suspended, and no membership or memberships in such corporations may be terminated or suspended except pursuant to a procedure which is fair and reasonable and is carried out in good faith. In no event shall suspension of a member's right to use amenities, recreational facilities or such other facilities as that member may be entitled to, be considered to be a suspension by any such corporation of such member.

2. A procedure is fair and reasonable when either:

(1) The articles or bylaws set forth a procedure which provides:

(a) Not less than fifteen days' prior written notice of the expulsion, suspension or termination and the reasons therefor; and

(b) An opportunity for the member to be heard, orally or in writing, not less than five days before the effective date of the expulsion, suspension or termination by a person or persons authorized to decide that the proposed expulsion, termination or suspension not take place; or

(2) It is fair and reasonable taking into consideration all of the relevant facts and circumstances.

3. Any written notice given by mail must be given by first class or certified mail sent to the last address of the member shown on the corporation's records.

4. Any proceeding challenging an expulsion, suspension or termination, including a proceeding in which defective notice is alleged, must be commenced within one year after the effective date of expulsion, suspension or termination.

(L. 1994 H.B. 1095, A.L. 1997 H.B. 655 merged with S.B. 170)

Effective 6-24-97 (H.B. 655); 5-20-97 (S.B. 107)



Section 355.216 Purchase of membership, restrictions.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.216. Purchase of membership, restrictions. — 1. A public benefit corporation may not purchase any of its memberships or any right arising therefrom.

2. A mutual benefit corporation may purchase the membership of a member who resigns or whose membership is terminated for the amount and pursuant to the conditions set forth in or authorized by its articles or bylaws. No payment shall be made in violation of section 355.661.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.221 Derivative suit — proceeding brought in the right of corporation.

Effective 24 Jun 1997, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.221. Derivative suit — proceeding brought in the right of corporation. — 1. A proceeding may be brought in the right of a domestic or foreign corporation to procure a judgment in its favor by any member or members having ten percent or more of the voting power or by fifty members, whichever is less, or by any director.

2. In any such proceeding, each complainant shall be a member or director at the time of bringing the proceeding.

3. A complaint in a proceeding brought in the right of a corporation must be verified and allege with particularity the demand made, if any, to obtain action by the directors and either why the complainants could not obtain the action or why they did not make the demand. If a demand for action was made and the corporation's investigation of the demand is in progress when the proceeding is filed, the court may stay the suit until the investigation is completed.

4. On termination of the proceeding the court may require the complainants to pay any defendant's reasonable expenses, including counsel fees, incurred in defending the suit if it finds that the proceeding was commenced frivolously or in bad faith.

5. If the proceeding on behalf of the corporation results in the corporation taking some action requested by the complainants or otherwise was successful, in whole or in part, or if anything was received by the complainants as the result of a judgment, compromise or settlement of an action or claim, the court may award the complainants reasonable expenses, including counsel fees.

6. The complainants shall notify the attorney general within ten days after commencing any proceeding pursuant to this section if the proceeding involves a public benefit corporation other than a church or convention or association of churches or assets held in charitable trust by a mutual benefit corporation.

(L. 1994 H.B. 1095, A.L. 1997 H.B. 655 merged with S.B. 170)

Effective 6-24-97 (H.B. 655); 5-20-97 (S.B. 170)



Section 355.226 Delegates.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.226. Delegates. — 1. A corporation may provide in its articles or bylaws for delegates having some or all of the authority of members.

2. The articles or bylaws may set forth provisions relating to:

(1) The characteristics, qualifications, rights, limitations and obligations of delegates including their selection and removal;

(2) Calling, noticing, holding and conducting meetings of delegates; and

(3) Carrying on corporate activities during and between meetings of delegates.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.229 Applicability of law.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.229. Applicability of law. — The provisions of sections 355.231 to 355.306 shall be applicable to all corporations which have two or more members who are natural persons and, to the extent provided in the bylaws of the corporation, shall be applicable to all other corporations which have one or more members.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.231 Annual, regular meetings.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.231. Annual, regular meetings. — 1. A corporation with members shall hold a membership meeting annually at a time stated in or fixed in accordance with the bylaws.

2. A corporation with members may hold regular membership meetings at the times stated in or fixed in accordance with the bylaws.

3. Annual and regular membership meetings may be held in or out of this state at the place stated in or fixed in accordance with the bylaws. If no place is stated in or fixed in accordance with the bylaws, annual and regular meetings shall be held at the corporation's principal office, or at such other location as may be specified by the board of directors.

4. At the annual meeting:

(1) The president and chief financial officer shall report on the activities and financial condition of the corporation; and

(2) The members shall consider and act upon such other matters as may be raised consistent with the notice requirements of section 355.251 and subsection 2 of section 355.286.

5. At regular meetings the members shall consider and act upon such matters as may be raised consistent with the notice requirements of section 355.251 and subsection 2 of section 355.286.

6. The failure to hold an annual or regular meeting at a time stated in or fixed in accordance with a corporation's bylaws does not affect the validity of any corporate action.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.236 Special meetings.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.236. Special meetings. — 1. A corporation with members shall hold a special meeting of members:

(1) On call of its board or the person or persons authorized to do so by the articles or bylaws; or

(2) Except as provided in the articles or bylaws of a public benefit corporation which is a church or convention or association of churches if the holders of at least five percent of the voting power of any corporation sign, date, and deliver to any corporate officer one or more written demands for the meeting describing the purpose or purposes for which it is to be held.

2. The close of business on the thirtieth day before delivery of the demand or demands for a special meeting to any corporate officer is the record date for the purpose of determining whether the five-percent requirement of subsection 1 of this section has been met.

3. If a notice for a special meeting demanded under subdivision (2) of subsection 1 of this section is not given pursuant to section 355.251 within thirty days after the date the written demand or demands are delivered to a corporate officer, regardless of the requirements of subsection 4 of this section, a person signing the demand or demands may set the time and place of the meeting and give notice pursuant to section 355.251.

4. Special meetings of members may be held in or out of this state at the place stated in or fixed in accordance with the bylaws. If no place is stated or fixed in accordance with the bylaws, special meetings shall be held at the corporation's principal office, or at such other location as may be specified by the board of directors.

5. Only those matters that are within the purpose or purposes described in the meeting notice required by section 355.251 may be conducted at a special meeting of members.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.241 Court-ordered meeting, grounds.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.241. Court-ordered meeting, grounds. — 1. The circuit court of the county where a corporation's principal office, or, if none in this state, its registered office, is located may summarily order a meeting to be held:

(1) On application of any member or other person entitled to participate in an annual or regular meeting, and in the case of a public benefit corporation other than a church or convention or association of churches, the attorney general, if an annual meeting was not held within the earlier of six months after the end of the corporation's fiscal year or fifteen months after its last annual meeting; or

(2) On application of any member or other person entitled to participate in a regular meeting, and in case of a public benefit corporation other than a church or convention or association of churches, the attorney general, if a regular meeting is not held within forty days after the date it was required to be held; or

(3) On application of a member who signed a demand for a special meeting valid under section 355.236 a person or persons entitled to call a special meeting, and in the case of a public benefit corporation other than a church or convention or association of churches, the attorney general, if:

(a) Notice of the special meeting was not given within thirty days after the date the demand was delivered to a corporate officer; or

(b) The special meeting was not held in accordance with the notice.

2. The court may fix the time and place of the meeting, specify a record date for determining members entitled to notice of and to vote at the meeting, prescribe the form and content of the meeting notice, fix the quorum required for specific matters to be considered at the meeting, or direct that votes represented at the meeting constitute a quorum for action on those matters, and enter other orders necessary to accomplish the purpose or purposes of the meeting.

3. If the court orders a meeting, it may also order the corporation to pay the member's costs, including reasonable counsel fees, incurred to obtain the order.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.246 Action by written consent.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.246. Action by written consent. — 1. Unless limited or prohibited by the articles or bylaws, action required or permitted by this chapter to be approved by the members may be approved without a meeting of members if the action is approved by members holding at least eighty percent of the voting power. The action must be evidenced by one or more written consents describing the action taken, signed by those members representing at least eighty percent of the voting power, and delivered to the corporation for inclusion in the minutes or filing with the corporate records.

2. If not otherwise determined under section 355.241 or 355.261, the record date for determining members entitled to take action without a meeting is the date the first member signs the consent under subsection 1 of this section.

3. A consent signed under this section has the effect of a meeting vote and may be described as such in any document filed with the secretary of state.

4. Written notice of member approval pursuant to this section shall be given to all members who have not signed the written consent. If written notice is required, member approval pursuant to this section shall be effective ten days after such written notice is given.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.251 Notice of meeting.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.251. Notice of meeting. — 1. A corporation shall give notice consistent with its bylaws of meetings of members in a fair and reasonable manner.

2. Any notice which conforms to the requirements of subsection 3 of this section is fair and reasonable, but other means of giving notice may also be fair and reasonable when all the circumstances are considered; provided, however, that notice of matters referred to in subdivision (2) of subsection 3 of this section must be given as provided in subsection 3 of this section.

3. Notice is fair and reasonable if:

(1) The corporation notifies its members of the place, date and time of each annual, regular and special meeting of members no fewer than ten, or if notice is mailed by other than first-class or registered mail, thirty, nor more than sixty days before the meeting date;

(2) Notice of an annual or regular meeting includes a description of any matter or matters which must be approved by the members under section 355.416, 355.476, 355.561, 355.596, 355.631, 355.656, 355.666, or 355.671; and

(3) Notice of a special meeting includes a description of the matter or matters for which the meeting is called.

4. Unless the bylaws require otherwise, if an annual, regular or special meeting of members is adjourned to a different date, time or place, notice need not be given of the new date, time or place, if the new date, time or place is announced at the meeting before adjournment. If a new record date for the adjourned meeting is or must be fixed under section 355.261, however, notice of the adjourned meeting must be given under this section to the members of record as of the new record date.

5. When giving notice of an annual, regular or special meeting of members, a corporation shall give notice of a matter a member intends to raise at the meeting if requested in writing to do so by a person entitled to call a special meeting, and the request is received by the secretary or president of the corporation at least ten days before the corporation gives notice of the meeting.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.256 Waiver of notice.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.256. Waiver of notice. — 1. A member may waive any notice required by this chapter, the articles, or bylaws, before or after the date and time stated in the notice. The waiver must be in writing, signed by the member entitled to the notice, and delivered to the corporation for inclusion in the minutes or filing with the corporate records.

2. A member's attendance at a meeting:

(1) Waives objection to lack of notice or defective notice of the meeting, unless the member at the beginning of the meeting objects to holding the meeting or transacting business at the meeting;

(2) Waives objection to consideration of a particular matter at the meeting that is not within the purpose or purposes described in the meeting notice, unless the member objects to considering the matter when it is presented.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.261 Manner of determining member's eligibility to notice, vote.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.261. Manner of determining member's eligibility to notice, vote. — 1. The bylaws of a corporation may fix or provide the manner of fixing a date as the record date for determining the members entitled to notice of a members' meeting. If the bylaws do not fix or provide for fixing such a record date, the board may fix a future date as such a record date. If no such record date is fixed, members at the close of business on the business day preceding the day on which notice is given, or if notice is waived, at the close of business on the business day preceding the day on which the meeting is held are entitled to notice of the meeting.

2. The bylaws of a corporation may fix or provide the manner of fixing a date as the record date for determining the members entitled to vote at a members' meeting. If the bylaws do not fix or provide for fixing such a record date, the board may fix a future date as such a record date. If no such record date is fixed, members on the date of the meeting who are otherwise eligible to vote are entitled to vote at the meeting.

3. The bylaws may fix or provide the manner for determining a date as the record date for the purpose of determining the members entitled to exercise any rights in respect of any other lawful action. If the bylaws do not fix or provide for fixing such a record date, the board may fix in advance such a record date. If no such record date is fixed, members at the close of business on the day on which the board adopts the resolution relating thereto, or the sixtieth day prior to the date of such other action, whichever is later, are entitled to exercise such rights.

4. A record date fixed under this section may not be more than seventy days before the meeting or action requiring a determination of members occurs.

5. A determination of members entitled to notice of or to vote at a membership meeting is effective for any adjournment of the meeting unless the board fixed a new date for determining the right to notice or the right to vote, which it must do if the meeting is adjourned to a date more than seventy days after the record date for determining members entitled to notice of the original meeting.

6. If a court orders a meeting adjourned to a date more than one hundred twenty days after the date fixed for the original meeting, it may provide that the original record date for notice or voting continues in effect or it may fix a new record date for notice or voting.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.266 Action by written ballot.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.266. Action by written ballot. — 1. Unless prohibited or limited by the articles or bylaws, any action which may be taken at any annual, regular or special meeting of members may be taken without a meeting if the corporation delivers a written ballot to every member entitled to vote on the matter.

2. A written ballot shall set forth each proposed action and shall provide an opportunity to vote for or against each proposed action.

3. Approval by written ballot pursuant to this section shall be valid only when the number of votes cast by ballot equals or exceeds the quorum required to be present at a meeting authorizing the action, and the number of approvals equals or exceeds the number of votes that would be required to approve the matter at a meeting at which the total number of votes cast was the same as the number of votes cast by ballot.

4. All solicitations for votes by written ballot shall:

(1) Indicate the number of responses needed to meet the quorum requirements;

(2) State the percentage of approvals necessary to approve each matter other than election of directors; and

(3) Specify the time by which a ballot must be received by the corporation in order to be counted.

5. Except as otherwise provided in the articles or bylaws, a written ballot may not be revoked.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.271 List of members.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.271. List of members. — 1. After fixing a record date for a notice of a meeting, a corporation shall prepare an alphabetical list of the names of all its members who are entitled to vote at the annual meeting. The list must show the address and number of votes each member is entitled to vote at the meeting.

2. The list of members must be available for inspection by any member for the purpose of communication with other members concerning the meeting, beginning two business days after notice is given of the meeting for which the list was prepared and continuing through the meeting, at the corporation's principal office or at a reasonable place identified in the meeting notice in the city where the meeting will be held. A member, a member's agent or a member's attorney is entitled on written demand to inspect the list, at a reasonable time, during the period it is available for inspection.

3. The corporation shall make the list of members available at the meeting, and any member, a member's agent or attorney is entitled to inspect the list at any time during the meeting or any adjournment.

4. If the corporation refuses to allow a member, a member's agent or a member's attorney to inspect the list of members before or at the meeting, the circuit court of the county where a corporation's principal office, or, if none in this state, its registered office, is located, on application of the member, may summarily order the inspection and may postpone the meeting for which the list was prepared until the inspection is complete, and may order the corporation to pay the member's costs, including reasonable counsel fees, incurred to obtain the order.

5. Unless a written demand to inspect a membership list has been made under subsection 2 of this section prior to the membership meeting and a corporation improperly refuses to comply with the demand, refusal or failure to comply with this section does not affect the validity of action taken at the meeting.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.276 Number of votes per member.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.276. Number of votes per member. — 1. Unless the articles or bylaws provide otherwise, each member is entitled to one vote on each matter voted on by the members.

2. Unless the articles or bylaws provide otherwise, if a membership stands of record in the names of two or more persons their acts with respect to voting shall have the following effect:

(1) If only one votes, such act binds all; and

(2) If more than one votes, the vote shall be divided on a pro rata basis.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.281 Quorum requirement.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.281. Quorum requirement. — 1. Unless this chapter or the articles or bylaws provide for a higher or lower quorum, ten percent of the votes entitled to be cast on a matter must be represented at a meeting of members to constitute a quorum on that matter.

2. A bylaw amendment to decrease the quorum for any member action may be approved by the members, or, unless prohibited by the bylaws, by the board.

3. A bylaw amendment to increase the quorum required for any member action must be approved by the members.

4. Unless one-third or more of the voting power is present in person or by proxy, the only matters that may be voted upon at an annual or regular meeting of members are those matters that are described in the meeting notice.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.286 Votes of majority of quorum, effect.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.286. Votes of majority of quorum, effect. — 1. Unless this chapter or the articles or the bylaws require a greater vote or voting by class, if a quorum is present, the affirmative votes of the votes represented and voting, which affirmative votes also constitute a majority of the required quorum, is the act of the members.

2. A bylaw amendment to increase or decrease the vote required for any member action must be approved by the members.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.291 Proxy vote.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.291. Proxy vote. — 1. Unless the articles or bylaws prohibit or limit proxy voting, a member may appoint a proxy to vote or otherwise act for the member by signing an appointment form either personally or by an attorney-in-fact.

2. An appointment of a proxy is effective when received by the secretary or other officer or agent authorized to tabulate votes. An appointment is valid for eleven months unless a different period is expressly provided in the appointment form, but no proxy shall be valid for more than three years from the date of the appointment's execution.

3. An appointment of a proxy is revocable by the member.

4. The death or incapacity of the member appointing a proxy does not affect the right of the corporation to accept the proxy's authority unless notice of the death or incapacity is received by the secretary or other officer or agent authorized to tabulate votes before the proxy exercises authority under the appointment.

5. Appointment of a proxy is revoked by the person appointing the proxy attending any meeting and voting in person, or signing and delivering to the secretary or other officer or agent authorized to tabulate proxy votes either a written statement that the appointment of the proxy is revoked or a subsequent appointment form.

6. Subject to section 355.306 and any express limitation on the proxy's authority appearing on the face of the appointment form, a corporation is entitled to accept the proxy's vote or other action as that of the member making the appointment.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.296 Cumulative voting.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.296. Cumulative voting. — 1. If the articles or bylaws provide for cumulative voting by members, members may so vote, by multiplying the number of votes the members are entitled to cast by the number of directors for whom they are entitled to vote, and cast the product for a single candidate or distribute the product among two or more candidates.

2. Cumulative voting is not authorized at a particular meeting unless:

(1) The meeting notice or statement accompanying the notice states that cumulative voting will take place; or

(2) A member gives notice during the meeting and before the vote is taken of the member's intent to cumulate votes, and if one member gives this notice all other members participating in the election are entitled to cumulate their votes without giving further notice.

3. A director elected by cumulative voting may be removed by the members without cause if the requirements of section 355.346 are met unless the votes cast against removal, or not consenting in writing to such removal, would be sufficient to elect such director if voted cumulatively at an election at which the same total number of votes were cast, or, if such action is taken by written ballot, all memberships entitled to vote were voted, and the entire number of directors authorized at the time of the director's most recent election were then being elected.

4. Members may not cumulatively vote if the directors and members are identical.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.301 Alternative methods of electing directors.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.301. Alternative methods of electing directors. — A corporation may provide in its articles or bylaws for election of directors by members or delegates on the basis of chapter or other organizational unit, by region or other geographic unit, by preferential voting, or by any other reasonable method.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.306 Corporation's acceptance of vote, effect.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.306. Corporation's acceptance of vote, effect. — 1. If the name signed on a vote, consent, waiver, or proxy appointment corresponds to the name of a member, the corporation, if acting in good faith, is entitled to accept the vote, consent, waiver, or proxy appointment and give it effect as the act of the member.

2. If the name signed on a vote, consent, waiver, or proxy appointment does not correspond to the record name of a member, the corporation, if acting in good faith, is nevertheless entitled to accept the vote, consent, waiver, or proxy appointment and give it effect as the act of the member if:

(1) The member is an entity and the name signed purports to be that of an officer or agent of the entity;

(2) The name signed purports to be that of an attorney-in-fact of the member and if the corporation requests, evidence acceptable to the corporation of the signatory's authority to sign for the member has been presented with respect to the vote, consent, waiver, or proxy appointment;

(3) Two or more persons hold the membership as cotenants or fiduciaries and the name signed purports to be the name of at least one of the coholders and the person signing appears to be acting on behalf of all the coholders; and

(4) In the case of a mutual benefit corporation:

(a) The name signed purports to be that of an administrator, executor, guardian, or conservator representing the member and, if the corporation requests, evidence of fiduciary status acceptable to the corporation has been presented with respect to the vote, consent, waiver, or proxy appointment;

(b) The name signed purports to be that of a receiver or trustee in bankruptcy of the member, and, if the corporation requests, evidence of this status acceptable to the corporation has been presented with respect to the vote, consent, waiver, or proxy appointment.

3. The corporation is entitled to reject a vote, consent, waiver, or proxy appointment if the secretary or other officer or agent authorized to tabulate votes, acting in good faith, has reasonable basis for doubt about the validity of the signature on it or about the signatory's authority to sign for the member.

4. The corporation and its officer or agent who accepts or rejects a vote, consent, waiver, or proxy appointment in good faith and in accordance with the standards of this section are not liable in damages to the member for the consequences of the acceptance or rejection.

5. Corporation action based on the acceptance or rejection of a vote, consent, waiver, or proxy appointment under this section is valid unless a court of competent jurisdiction determines otherwise.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.316 Requirement for, duties of board — name of board, permissible alternatives.

Effective 28 Aug 1997

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.316. Requirement for, duties of board — name of board, permissible alternatives. — 1. Each corporation shall have a board of directors, which may also be called a board of trustees, a board of regents or a board of overseers.

2. Except as provided in this chapter, all corporate powers shall be exercised by or under the authority of, and the affairs of the corporation managed under the direction of, its board.

3. Any corporation established pursuant to this chapter before August 28, 1997, may use the term "board of curators" as the name of the not-for-profit corporation's board of directors.

(L. 1994 H.B. 1095, A.L. 1997 H.B. 250)



Section 355.321 Directors' qualifications.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.321. Directors' qualifications. — 1. All directors must be natural persons. The articles or bylaws may prescribe other qualifications for directors.

2. A board of directors must consist of three or more persons, with the number specified in or fixed in accordance with the articles or bylaws.

3. The number of directors may be increased or decreased, but to no fewer than three, from time to time by amendment to or in the manner prescribed in the articles or bylaws.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.326 Election, designation of members.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.326. Election, designation of members. — 1. If the corporation has members, all the directors, except the initial directors, shall be elected at the first annual meeting of members, and at each annual meeting thereafter, unless the articles or bylaws provide some other time or method of election, or provide that some of the directors are appointed by some other person or designated.

2. If the corporation does not have members, all the directors, except the initial directors, shall be elected, appointed or designated as provided in the articles or bylaws. If no method of designation or appointment is set forth in the articles or bylaws, the directors, other than the initial directors, shall be elected by the board.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.331 Terms of directors, generally.

Effective 28 Aug 2003

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.331. Terms of directors, generally. — 1. The articles or bylaws shall specify the terms of directors. Except for designated or appointed directors, the terms of directors may not exceed six years. In the absence of any term specified in the articles or bylaws, the term of each director shall be one year. Directors may be elected for successive terms.

2. A decrease in the number of directors or term of office does not shorten an incumbent director's term.

3. Except as provided in the articles or bylaws:

(1) The term of a director filling a vacancy in the office of a director elected by members expires at the next election of directors by members; and

(2) The term of a director filling any other vacancy expires at the end of the unexpired term which such director is filling.

4. Despite the expiration of a director's term, the director continues to serve until the director's successor is elected, designated or appointed and qualifies, or until there is a decrease in the number of directors.

(L. 1994 H.B. 1095, A.L. 1996 S.B. 768, A.L. 2003 S.B. 463)



Section 355.336 Staggered terms of directors.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.336. Staggered terms of directors. — The articles or bylaws may provide for staggering the terms of directors by dividing the total number of directors into groups. The terms of office of the several groups need not be uniform.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.341 Resignation of directors.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.341. Resignation of directors. — 1. A director may resign at any time by delivering written notice to the board of directors, its presiding officer or to the president or secretary.

2. Unless otherwise stated in the bylaws or articles of incorporation, a resignation is effective when the notice is delivered unless the notice specifies a later effective date. If a resignation is made effective at a later date, the board may fill the pending vacancy before the effective date if the board provides that the successor does not take office until the effective date.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.346 Removal of directors.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.346. Removal of directors. — 1. The members may, without cause, remove one or more directors elected by them.

2. If a director is elected by a class, chapter or other organizational unit, or by region or other geographic grouping, the director may be removed only by the members of that class, chapter, unit or grouping.

3. Except as provided in subsection 9 of this section, a director may be removed under subsection 1 of this section or subsection 2 of this section only if the number of votes cast to remove the director would be sufficient to elect the director at a meeting to elect directors.

4. If cumulative voting is authorized, a director may not be removed if the number of votes, or if the director was elected by a class, chapter, unit or grouping of members, the number of votes of that class, chapter, unit or grouping, sufficient to elect the director under cumulative voting is voted against the director's removal.

5. A director elected by members may be removed by the members only at a meeting called for the purpose of removing the director and the meeting notice must state that the purpose, or one of the purposes, of the meeting is removal of the director.

6. In computing whether a director is protected from removal under subsection 2, 3 or 4 of this section, it should be assumed that the votes against removal are cast in an election for the number of directors of the class to which the director to be removed belonged on the date of that director's election.

7. An entire board of directors may be removed under the provisions of subsections 1 to 5 of this section.

8. A director elected by the board may be removed without cause by the vote of two-thirds of the directors then in office or such greater number as is set forth in the articles or bylaws; but a director elected by the board to fill the vacancy of a director elected by the members may be removed without cause by the members, but not the board.

9. If, at the beginning of a director's term on the board, the articles or bylaws provide that the director may be removed for missing a specified number of board meetings, the board may remove the director for failing to attend the specified number of meetings. The director may be removed only if a majority of the directors then in office vote for the removal.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.351 Removal of appointed directors.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.351. Removal of appointed directors. — 1. A director may be removed by an amendment to the articles or bylaws deleting or changing the designation.

2. Appointed directors:

(1) Except as otherwise provided in the articles or bylaws, an appointed director may be removed without cause by the person appointing the director;

(2) The person removing the director shall do so by giving written notice of the removal to the director and either the presiding officer of the board or the corporation's president or secretary;

(3) A removal is effective when the notice is delivered unless the notice specifies a future effective date.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.356 Removal of director by court.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.356. Removal of director by court. — 1. The circuit court of the county where a corporation's principal office is located may remove any director of the corporation from office in a proceeding commenced either by the corporation, its members holding at least ten percent of the voting power of any class, or the attorney general in the case of a public benefit corporation if the court finds that:

(1) The director engaged in fraudulent or dishonest conduct, or gross abuse of authority or discretion, with respect to the corporation, or a final judgment has been entered finding that the director has violated a duty set forth in sections 355.416 to 355.426; and

(2) Removal is in the best interest of the corporation.

2. The court that removes a director may bar the director from serving on the board for a period prescribed by the court.

3. If members or the attorney general commence a proceeding under subsection 1 of this section, the corporation shall be made a party defendant.

4. If a public benefit corporation or its members commence a proceeding under subsection 1 of this section, they shall give the attorney general written notice of the proceeding.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.361 Vacancy on board.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.361. Vacancy on board. — 1. Unless the articles or bylaws provide otherwise, and except as provided in subsection 2 of this section and subsection 3 of this section, if a vacancy occurs on a board of directors, including a vacancy resulting from an increase in the number of directors:

(1) The members, if any, may fill the vacancy; if the vacant office was held by a director elected by a class, chapter or other organization unit or by region or other geographic grouping, only members of the class, chapter, unit or grouping are entitled to vote to fill the vacancy if it is filled by the members;

(2) The board of directors may fill the vacancy; or

(3) If the directors remaining in office constitute fewer than a quorum of the board, they may fill the vacancy by the affirmative vote of a majority of all the directors remaining in office.

2. Unless the articles or bylaws provide otherwise, if a vacant office was held by an appointed director, only the person who appointed the director may fill the vacancy.

3. If a vacant office was held by a designated director, the vacancy shall be filled as provided in the articles or bylaws. In the absence of an applicable article or bylaw provision, the vacancy may not be filled by the board.

4. A vacancy that will occur at a specific later date, by reason of a resignation effective at a later date under subsection 2 of section 355.341 or otherwise, may be filled before the vacancy occurs but the new director may not take office until the vacancy occurs.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.366 Compensation of directors.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.366. Compensation of directors. — Unless the articles or bylaws provide otherwise, the directors may not be compensated for their services as such.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.376 Regular and special meetings.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.376. Regular and special meetings. — 1. If the time and place of a directors' meeting are fixed by the bylaws, or the board meets at regular intervals, the meetings are regular meetings. All other meetings are special meetings.

2. A board of directors may hold regular or special meetings in or out of this state.

3. Unless the articles or bylaws provide otherwise, a board may permit any or all directors to participate in a regular or special meeting by, or conduct the meeting through the use of, any means of communication by which all directors participating may simultaneously hear each other during the meeting. A director participating in a meeting by this means is deemed to be present in person at the meeting.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.381 Action without meeting.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.381. Action without meeting. — 1. Unless the articles or bylaws provide otherwise, action required or permitted by this chapter to be taken at a board of directors' meeting may be taken without a meeting if the action is taken by all members of the board. The action must be evidenced by one or more written consents describing the action taken, signed by each director, and included in the minutes filed with the corporate records reflecting the action taken.

2. Action taken under this section is effective when the last director signs the consent, unless the consent specifies a different effective date.

3. A consent signed under this section has the effect of a meeting vote and may be described as such in any document.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.386 Call and notice of meetings.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.386. Call and notice of meetings. — 1. Unless the articles or bylaws provide otherwise, or except as otherwise provided in this section, regular meetings of the board may be held without notice.

2. Unless the articles or bylaws provide otherwise, special meetings of the board must be preceded by at least two days' notice to each director of the date, time, place, and purpose of the meeting.

3. Unless the articles or bylaws provide otherwise, the presiding officer of the board, the president or at least twenty percent of the directors then in office may call and give notice of a meeting of the board.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.391 Waiver of notice.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.391. Waiver of notice. — 1. A director may at any time waive any notice required by this chapter, the articles or bylaws. Except as provided in subsection 2 of this section, the waiver must be in writing, signed by the director entitled to the notice, and filed with the minutes or the corporate records.

2. A director's attendance at or participation in a meeting waives any required notice of the meeting unless the director upon arriving at the meeting or prior to the vote on a matter not noticed in conformity with this chapter, the articles or bylaws objects to lack of notice and does not vote for or assent to the objected-to action.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.401 Quorum and voting.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.401. Quorum and voting. — 1. Except as otherwise provided in this chapter, the articles or bylaws, a quorum of a board of directors consists of a majority of the directors in office immediately before a meeting begins. In no event may the articles or bylaws authorize a quorum of fewer than the greater of one-third of the number of directors in office or two directors.

2. If a quorum is present when a vote is taken, the affirmative vote of a majority of directors present is the act of the board unless this chapter, the articles or bylaws require the vote of a greater number of directors.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.406 Committees of the board.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.406. Committees of the board. — 1. Unless prohibited or limited by the articles or bylaws, a board of directors may create one or more committees of the board and appoint members of the board to serve on them. Each committee shall have two or more directors, who serve at the pleasure of the board.

2. The creation of a committee and appointment of members to it must be approved by the greater of:

(1) A majority of all the directors in office when the action is taken; or

(2) The number of directors required by the articles or bylaws to take action under section 355.401.

3. Sections 355.376 to 355.401, which govern meetings, action without meetings, notice and waiver of notice, and quorum and voting requirements of the board, apply to committees of the board and committee members as well.

4. To the extent specified by the board of directors or in the articles or bylaws, each committee of the board may exercise the board's authority under section 355.316.

5. A committee of the board may not:

(1) Authorize distributions to members, directors, officers, agents or employees except in exchange for value received;

(2) Approve or recommend to members dissolution, merger or the sale, pledge or transfer of all or substantially all of the corporation's assets;

(3) Unless otherwise stated in the bylaws or articles of incorporation, elect, appoint or remove directors or fill vacancies on the board or on any of its committees; or

(4) Adopt, amend or repeal the articles or bylaws.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.416 Director's conflict of interest.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.416. Director's conflict of interest. — 1. A conflict of interest transaction is a transaction with the corporation in which a director of the corporation has a material interest. A conflict of interest transaction is not voidable or the basis for imposing liability on a noncompensated director if the transaction was not unfair to the corporation at the time it was entered into or is approved as provided in subsection 2 or 3 of this section.

2. A transaction in which a noncompensated director of a public benefit or religious corporation has a conflict of interest may be approved:

(1) In advance by the vote of the board of directors or a committee of the board if:

(a) The material facts of the transaction and the director's interest are disclosed or known to the board or committee of the board; and

(b) The directors approving the transaction in good faith reasonably believe that the transaction is not unfair to the corporation; or

(2) Before or after it is consummated by obtaining approval of the:

(a) Attorney general; or

(b) The circuit court in an action in which the attorney general is joined as a party.

3. A transaction in which a director of a mutual benefit corporation has a conflict of interest may be approved if:

(1) The material facts of the transaction and the director's interest were disclosed or known to the board of directors or a committee of the board and the board or committee of the board authorized, approved, or ratified the transaction; or

(2) The material facts of the transaction and the director's interest were disclosed or known to the members and they authorized, approved, or ratified the transaction.

4. For purposes of subsections 2 and 3 of this section, a conflict of interest transaction is authorized, approved, or ratified if it receives the affirmative vote of a majority of the directors on the board or on the committee, who have no direct or indirect interest in the transaction, but a transaction may not be authorized, approved, or ratified under this section by a single director. If a majority of the directors on the board who have no direct or indirect interest in the transaction vote to authorize, approve or ratify the transaction, a quorum is present for the purpose of taking action under this section. The presence of, or a vote cast by, a director with a material interest in the transaction does not affect the validity of any action taken under subdivision (1) of subsection 2 of this section or subdivision (1) of subsection 3 of this section if the transaction is otherwise approved as provided in subsection 2 of this section or subsection 3 of this section.

5. For purposes of subdivision (2) of subsection 3 of this section, a conflict of interest transaction is authorized, approved or ratified by the members if it receives a majority of the votes entitled to be counted under this subsection. Votes cast by a director who has a material interest in the transaction may not be counted in a vote of members to determine whether to authorize, approve or ratify a conflict of interest transaction under subdivision (2) of subsection 3 of this section. The vote of these members, however, is counted in determining whether the transaction is approved under other sections of this chapter. A majority of the voting power, whether or not present, that is entitled to be counted in a vote on the transaction under this subsection constitutes a quorum for the purpose of taking action under this section.

6. The articles, bylaws, or a resolution of the board may impose additional requirements on conflict of interest transactions.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.421 Loans, guarantees for directors, officers.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.421. Loans, guarantees for directors, officers. — A corporation which qualifies for an exemption from federal income tax in accordance with U.S.C. 26 Sec. 501(c) may lend money to or guarantee the obligation of a director or officer of the corporation, provided that such loan does not exceed the lesser of twenty-five percent of the total assets of the corporation or two hundred and fifty thousand dollars.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.426 Liability for unlawful distribution.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.426. Liability for unlawful distribution. — 1. Except in reliance on information described in subsection 3 of this section, a director who votes for or assents to a distribution made in violation of this chapter is personally liable to the corporation for the amount of the distribution that exceeds what could have been distributed without violating this chapter.

2. A director held liable for an unlawful distribution under subsection 1 of this section is entitled to contribution:

(1) From every other director who voted for or assented to the distribution without relying on the information described in subsection 3 of this section; and

(2) From each person who received an unlawful distribution for the amount of the distribution whether or not the person receiving the distribution knew it was made in violation of this chapter.

3. In discharging his duties a director is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, if prepared or presented by:

(1) One or more officers or employees of the corporation whom the director reasonably believes to be reliable and competent in the matters presented;

(2) Legal counsel, certified public accountants or other persons as to matters the director reasonably believes are within the persons' professional or expert competence;

(3) A committee of the board of which the director is not a member, as to matters within its jurisdiction, if the director reasonably believes the committee merits confidence; or

(4) In the case of a public benefit corporation which is a church or convention or association of churches, religious authorities and ministers, priests, rabbis, or other persons whose positions or duties in the religious organization the director believes justify reliance and confidence and whom the director believes to be reliable and competent in the matters presented.

4. A director is not acting in good faith if the director has knowledge concerning the matter in question that makes reliance otherwise permitted by subsection 3 of this section unwarranted.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.431 Required officers.

Effective 24 Jun 1997, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.431. Required officers. — 1. Unless otherwise provided in the articles or bylaws, a corporation shall have a chairman or president, or both a chairman and president, a secretary, a treasurer and such other officers as are appointed by the board. In addition to other matters, the articles or bylaws may provide for the direct election of officers of the corporation by the members.

2. The bylaws or the board shall delegate to one of the officers responsibility for preparing minutes of the directors' and members' meetings and for authenticating records of the corporation.

3. The same individual may simultaneously hold more than one office in a corporation.

(L. 1994 H.B. 1095, A.L. 1997 H.B. 655 merged with S.B. 170)

Effective 6-24-97 (H.B. 655); 5-20-97 (S.B. 170)



Section 355.446 Resignation, removal of officers.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.446. Resignation, removal of officers. — 1. An officer may resign at any time by delivering notice to the corporation. A resignation is effective when the notice is delivered unless the notice specifies a future effective date. If a resignation is made effective at a future date and the corporation accepts the future effective date, its board of directors may fill the pending vacancy before the effective date if the board provides that the successor does not take office until the effective date.

2. A board may remove any officer at any time with or without cause.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.451 Officer's contract rights.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.451. Officer's contract rights. — 1. The appointment of an officer does not itself create contract rights.

2. An officer's removal does not affect the officer's contract rights, if any, with the corporation. An officer's resignation does not affect the corporation's contract rights, if any, with the officer.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.456 Execution of contracts by officers.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.456. Execution of contracts by officers. — Any contract or other instrument in writing executed or entered into between a corporation and any other person is not invalidated as to the corporation by any lack of authority of the signing officers in the absence of actual knowledge on the part of the other person that the signing officers had no authority to execute the contract or other instrument if it is signed by any two officers in category 1 or by one officer in category 1 and one officer in category 2. Category 1 officers are the presiding officer of the board and the president. Category 2 officers are a vice president, the secretary, treasurer and the executive director.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.461 Indemnification — definitions.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.461. Indemnification — definitions. — As used in sections 355.461 to 355.501, the following terms mean:

(1) "Corporation" includes any domestic or foreign predecessor entity of a corporation in a merger or other transaction in which the predecessor's existence ceased upon consummation of the transaction;

(2) "Director", an individual who is or was a director of a corporation or an individual who, while a director of a corporation, is or was serving at the corporation's request as a director, officer, partner, trustee, employee, or agent of another foreign or domestic business or nonprofit corporation, partnership, joint venture, trust, employee benefit plan, or other enterprise. A director is considered to be serving an employee benefit plan at the corporation's request if the director's duties to the corporation also impose duties on, or otherwise involve services by, the director to the plan or to participants in or beneficiaries of the plan. "Director" includes, unless the context requires otherwise, the estate or personal representative of a director;

(3) "Expenses" include counsel fees;

(4) "Liability", the obligation to pay a judgment, settlement, penalty, fine, including an excise tax assessed with respect to an employee benefit plan, or reasonable expenses actually incurred with respect to a proceeding;

(5) "Official capacity", the office of director in a corporation when used with respect to a director; and, when used with respect to an individual other than a director, as contemplated in section 355.476, the office in a corporation held by the officer or the employment or agency relationship undertaken by the employee or agent on behalf of the corporation. "Official capacity" does not include service for any other foreign or domestic business or nonprofit corporation or any partnership, joint venture, trust, employee benefit plan, or other enterprise;

(6) "Party" includes an individual who was, is or is threatened to be made, a named defendant or respondent in a proceeding;

(7) "Proceeding", any threatened, pending, or completed action, suit or proceeding whether civil, criminal, administrative, or investigative, and whether formal or informal.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.471 Indemnification of directors.

Effective 24 Jun 1997, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.471. Indemnification of directors. — Unless limited by its articles of incorporation or bylaws, a corporation shall indemnify a director who was successful, on the merits or otherwise, in the defense of any proceeding to which the director was a party because the director is or was a director of the corporation against reasonable expenses actually incurred by the director in connection with the proceeding.

(L. 1994 H.B. 1095, A.L. 1997 H.B. 655 merged with S.B. 170)

Effective 6-24-97 (H.B. 655); 5-20-97 (S.B. 170)



Section 355.476 Indemnification of other persons.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.476. Indemnification of other persons. — 1. A corporation created under the laws of this state may indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending or completed action, suit, or proceeding, whether civil, criminal, administrative or investigative, other than an action by or in the right of the corporation, by reason of the fact that he is or was a director, officer, employee or agent of the corporation, or is or was serving at the request of the corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise, against expenses, including attorneys' fees, judgments, fines and amounts paid in settlement actually and reasonably incurred by him in connection with such action, suit, or proceeding if he acted in good faith and in a manner he reasonably believed to be in or not opposed to the best interests of the corporation, and, with respect to any criminal action or proceeding, had no reasonable cause to believe his conduct was unlawful. The termination of any action, suit, or proceeding by judgment, order, settlement, conviction, or upon a plea of nolo contendere or its equivalent, shall not, of itself, create a presumption that the person did not act in good faith and in a manner which he reasonably believed to be in or not opposed to the best interests of the corporation, and, with respect to any criminal action or proceeding, had reasonable cause to believe that his conduct was unlawful.

2. The corporation may indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending or completed action or suit by or in the right of the corporation to procure a judgment in its favor by reason of the fact that he is or was a director, officer, employee or agent of the corporation, or is or was serving at the request of the corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise against expenses, including attorneys' fees, and amounts paid in settlement actually and reasonably incurred by him in connection with the defense or settlement of the action or suit if he acted in good faith and in a manner he reasonably believed to be in or not opposed to the best interests of the corporation; except that no indemnification shall be made in respect of any claim, issue or matter as to which such person shall have been adjudged to be liable for negligence or misconduct in the performance of his duty to the corporation unless and only to the extent that the court in which the action or suit was brought determines upon application that, despite the adjudication of liability and in view of all the circumstances of the case, the person is fairly and reasonably entitled to indemnity* for such expenses which the court shall deem proper.

3. To the extent that a director, officer, employee or agent of the corporation has been successful on the merits or otherwise in defense of any action, suit, or proceeding referred to in subsections 1 and 2 of this section, or in defense of any claim, issue or matter therein, he shall be indemnified against expenses, including attorney's fees, actually and reasonably incurred by him in connection with the action, suit, or proceeding.

4. Any indemnification under subsections 1 and 2 of this section, unless ordered by a court, shall be made by the corporation only as authorized in the specific case upon a determination that indemnification of the director, officer, employee or agent is proper in the circumstances because he has met the applicable standard of conduct set forth in this section. The determination shall be made by the board of directors by a majority vote of a quorum consisting of directors who were not parties to the action, suit, or proceeding, or if such a quorum is not obtainable, or even if obtainable a quorum of disinterested directors so directs, by independent legal counsel in a written opinion, or by the shareholders.

5. Expenses incurred in defending a civil or criminal action, suit or proceeding may be paid by the corporation in advance of the final disposition of the action, suit, or proceeding as authorized by the board of directors in the specific case upon receipt of an undertaking by or on behalf of the director, officer, employee or agent to repay such amount unless it shall ultimately be determined that he is entitled to be indemnified by the corporation as authorized in this section.

6. The indemnification provided by this section shall not be deemed exclusive of any other rights to which those seeking indemnification may be entitled under section 537.117, any other provision of law, the articles of incorporation or bylaws or any agreement, vote of shareholders or disinterested directors or otherwise, both as to action in his official capacity and as to action in another capacity while holding such office, and shall continue as to a person who has ceased to be a director, officer, employee or agent and shall inure to the benefit of the heirs, executors and administrators of such a person.

7. A corporation created under the laws of this state shall have the power to give any further indemnity, in addition to the indemnity authorized or contemplated under other subsections of this section, including subsection 6, to any person who is or was a director, officer, employee or agent, or to any person who is or was serving at the request of the corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise, provided such further indemnity is either (i) authorized, directed, or provided for in the articles of incorporation of the corporation or any duly adopted amendment thereof or (ii) is authorized, directed, or provided for in any bylaw or agreement of the corporation which has been adopted by a vote of the shareholders of the corporation, and provided further that no such indemnity shall indemnify any person from or on account of such person's conduct which was finally adjudged to have been knowingly fraudulent, deliberately dishonest or willful misconduct. Nothing in this subsection shall be deemed to limit the power of the corporation under subsection 6 of this section to enact bylaws or to enter into agreements without shareholder adoption of the same.

8. The corporation may purchase and maintain insurance on behalf of any person who is or was a director, officer, employee or agent of the corporation, or is or was serving at the request of the corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise against any liability asserted against him and incurred by him in any such capacity, or arising out of his status as such, whether or not the corporation would have the power to indemnify him against such liability under the provisions of this section.

9. Any provision of this chapter to the contrary notwithstanding, the provisions of this section shall apply to all existing and new domestic corporations formed under this chapter.

10. For the purpose of this section, references to "the corporation" include all constituent corporations absorbed in a consolidation or merger as well as the resulting or surviving corporation so that any person who is or was a director, officer, employee or agent of such a constituent corporation or is or was serving at the request of such constituent corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise shall stand in the same position under the provisions of this section with respect to the resulting or surviving corporation as he would if he had served the resulting or surviving corporation in the same capacity.

11. For purposes of this section, the term "other enterprise" shall include employee benefit plans; the term "fines" shall include any excise taxes assessed on a person with respect to an employee benefit plan; and the term "serving at the request of the corporation" shall include any service as a director, officer, employee or agent of the corporation which imposes duties on, or involves services by, such director, officer, employee, or agent with respect to an employee benefit plan, its participants, or beneficiaries; and a person who acted in good faith and in a manner he reasonably believed to be in the interest of the participants and beneficiaries of an employee benefit plan shall be deemed to have acted in a manner "not opposed to the best interests of the corporation" as referred to in this section.

(L. 1994 H.B. 1095)

Effective 7-01-95

*Word "indemnify" appears in original rolls.



Section 355.495 Powers of general assembly.

Effective 28 Aug 1953

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.495. Powers of general assembly. — The general assembly shall at all times have power to prescribe such regulations, provisions, and limitations with respect to corporations to which this chapter is applicable as it may deem advisable, which regulations, provisions and limitations shall be binding upon any and all corporations, domestic or foreign, subject to the provisions of this chapter, and the general assembly shall have power to amend, repeal, or modify this chapter at pleasure.

(L. 1953 p. 322 § 101)



Section 355.496 Insurance.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.496. Insurance. — A corporation may purchase and maintain insurance on behalf of an individual who is or was a director, officer, employee, or agent of the corporation, or who, while a director, officer, employee, or agent of the corporation, is or was serving at the request of the corporation as a director, officer, partner, trustee, employee, or agent of another foreign or domestic business or nonprofit corporation, partnership, joint venture, trust, employee benefit plan, or other enterprise, against liability asserted against or incurred by him in that capacity or arising from his status as a director, officer, employee, or agent, whether or not the corporation would have power to indemnify the person against the same liability under section 355.461 or 355.476.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.500 Corporations organized under chapter 352 to continue.

Effective 28 Aug 1953

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.500. Corporations organized under chapter 352 to continue. — Chapter 352 shall remain in force and effect as to corporations heretofore or hereafter organized thereunder which do not accept the provisions of this chapter in the manner provided in section 355.020. Nothing contained herein shall affect the right to organize a corporation under said chapter 352 or the powers or rights of corporations heretofore or hereafter organized thereunder or the right of any corporation organized thereunder to act either within or without the state of Missouri.

(L. 1953 p. 322 § 103)



Section 355.501 Validity of indemnification, advance for expenses.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.501. Validity of indemnification, advance for expenses. — 1. A provision treating a corporation's indemnification of or advance for expenses to directors that is contained in its articles of incorporation, bylaws, a resolution of its members or board of directors, or in a contract or otherwise, is valid only if and to the extent the provision is consistent with sections 355.461 to 355.501. If articles of incorporation limit indemnification or advance for expenses, indemnification and advance for expenses are valid only to the extent consistent with the articles.

2. Sections 355.461 to 355.501 do not limit a corporation's power to pay or reimburse expenses incurred by a director in connection with appearing as a witness in a proceeding at a time when the director has not been made a named defendant or respondent to the proceeding.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.551 Amendment of articles.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.551. Amendment of articles. — A corporation may amend its articles of incorporation at any time to add or change a provision that is required or permitted in the articles or to delete a provision not required in the articles. Whether a provision is required or permitted in the articles is determined as of the effective date of the amendment.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.556 Amendment of articles without member approval.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.556. Amendment of articles without member approval. — 1. Unless the articles provide otherwise, a corporation's board of directors may adopt one or more amendments to the corporation's articles without member approval:

(1) To extend the duration of the corporation if it was incorporated at a time when limited duration was required by law;

(2) To delete the names and addresses of the initial directors;

(3) To delete the name and address of the initial registered agent or registered office, if a statement of change is on file with the secretary of state;

(4) To change the corporate name by substituting the word "corporation", "incorporated", "company", "limited", or the abbreviation "corp.", "inc.", "co.", or "ltd.", for a similar word or abbreviation in the name, or by adding, deleting or changing a geographical attribution to the name; or

(5) To make any other change expressly permitted by this chapter to be made by director action.

2. If a corporation has no members, its incorporators, until directors have been chosen, and thereafter its board of directors may adopt one or more amendments to the corporation's articles subject to any approval required pursuant to section 355.606. The corporation shall provide notice of any meeting at which an amendment is to be voted upon. The notice shall be in accordance with subsection 3 of section 355.386. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider a proposed amendment to the articles and contain or be accompanied by a copy or summary of the amendment or state the general nature of the amendment. The amendment must be approved by a majority of the directors in office at the time the amendment is adopted.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.561 Amendment to articles by board or members.

Effective 01 Jul 2000, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.561. Amendment to articles by board or members. — 1. Unless this chapter, the articles, bylaws, the members acting pursuant to subsection 2 of this section, or the board of directors acting pursuant to subsection 3 of this section, require a greater vote or voting by class, an amendment to a corporation's articles to be adopted must be approved:

(1) By the board if the corporation is a public benefit corporation, other than a church or a convention or association of churches as described in subsection 6 of this section, and the amendment does not relate to the number of directors, the composition of the board, the term of office of directors, or the method or way in which directors are elected or selected;

(2) Except as provided in subsection 1 of section 355.556, by the members by two-thirds of the votes cast or a majority of the voting power, whichever is less; and

(3) In writing by any person or persons whose approval is required by a provision of the articles authorized by section 355.606.

2. The members may condition the amendment's adoption on receipt of a higher percentage of affirmative votes or on any other basis.

3. If the board initiates an amendment to the articles or board approval is required by subsection 1 of this section to adopt an amendment to the articles, the board may condition the amendment's adoption on receipt of a higher percentage of affirmative votes or any other basis.

4. If the board or the members seek to have the amendment approved by the members at a membership meeting, the corporation shall give notice to its members of the proposed membership meeting in writing in accordance with section 355.251. The notice must state that the purpose, or one of the purposes, of the meeting is to consider the proposed amendment and contain or be accompanied by a copy or summary of the amendment.

5. If the board or the members seek to have the amendment approved by the members by written consent or written ballot, the material soliciting the approval shall contain or be accompanied by a copy or summary of the amendment.

6. An amendment to the articles of a public benefit corporation, which is a church or a convention or association of churches, to be adopted must be approved:

(1) By the members by two-thirds of the votes cast or a majority of the voting power, whichever is less; and

(2) In writing by any person or persons whose approval is required by a provision of the articles or bylaws authorized by section 355.606.

(L. 1994 H.B. 1095, A.L. 2000 H.B. 1808)

Effective 7-01-00



Section 355.566 Class voting by members on amendments.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.566. Class voting by members on amendments. — 1. Except as otherwise provided in this section the members of a class in a public benefit corporation are entitled to vote as a class on a proposed amendment to the articles if the amendment would change the rights of that class as to voting in a manner different than such amendment affects another class or members of another class.

2. The members of a class in a mutual benefit corporation are entitled to vote as a class on a proposed amendment to the articles if the amendment would:

(1) Affect the rights, privileges, preferences, restrictions or conditions of that class as to voting, dissolution, redemption or transfer of memberships in a manner different than such amendment would affect another class;

(2) Change the rights, privileges, preferences, restrictions or conditions of that class as to voting, dissolution, redemption or transfer by changing the rights, privileges, preferences, restrictions or conditions of another class;

(3) Increase or decrease the number of memberships authorized for that class;

(4) Increase the number of memberships authorized for another class;

(5) Effect an exchange, reclassification or termination of the memberships of that class; or

(6) Authorize a new class of memberships.

3. The members of a class of a public benefit corporation which is a church or convention or association of churches are entitled to vote as a class on a proposed amendment to the articles only if a class vote is provided for in the articles or bylaws.

4. If a class is to be divided into two or more classes as a result of an amendment to the articles of a public benefit or mutual benefit corporation, the amendment must be approved by the members of each class that would be created by the amendment.

5. Except as provided in the articles or bylaws of a public benefit corporation which is a church or convention or association of churches, if a class vote is required to approve an amendment to the articles of a corporation, the amendment must be approved by the members of the class by two-thirds of the votes cast by the class or a majority of the voting power of the class, whichever is less.

6. Except as otherwise provided in this section a class of members of a public benefit or mutual benefit corporation is entitled to the voting rights granted by this section although the articles and bylaws provide that the class may not vote on the proposed amendment.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.571 Articles of amendment, delivery.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.571. Articles of amendment, delivery. — A corporation amending its articles shall deliver to the secretary of state articles of amendment setting forth:

(1) The name of the corporation;

(2) The text of each amendment adopted;

(3) The date of each amendment's adoption;

(4) If approval of members was not required, a statement to that effect and a statement that the amendment was approved by a sufficient vote of the board of directors or incorporators;

(5) If approval by members was required:

(a) The designation, number of memberships outstanding, number of votes entitled to be cast by each class entitled to vote separately on the amendment, and number of votes of each class indisputably voting on the amendment; and

(b) Either the total number of votes cast for and against the amendment by each class entitled to vote separately on the amendment or the total number of undisputed votes cast for the amendment by each class and a statement that the number cast for the amendment by each class was sufficient for approval by that class;

(6) If approval of the amendment by some person or persons other than the members, the board or the incorporators is required pursuant to section 355.606, a statement that the approval was obtained.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.576 Restatement of articles of incorporation.

Effective 28 Aug 2009

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.576. Restatement of articles of incorporation. — 1. A corporation's board of directors may restate its articles of incorporation at any time with or without approval by members or any other person.

2. The restatement may include one or more amendments to the articles. If the restatement includes an amendment requiring approval by the members or any other person, it must be adopted as provided in section 355.561.

3. If the restatement includes an amendment requiring approval by members, the board must submit the restatement to the members for their approval.

4. If the board seeks to have the restatement approved by the members at a membership meeting, the corporation shall notify each of its members of the proposed membership meeting in writing in accordance with section 355.251. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the proposed restatement and contain or be accompanied by a copy or summary of the restatement that identifies any amendments or other change it would make in the articles.

5. A restatement requiring approval by the members must be approved by the same vote as an amendment to articles under section 355.561.

6. If the restatement includes an amendment requiring approval pursuant to section 355.606, the board must submit the restatement for such approval.

7. A restated articles of incorporation may omit:

(1) Such provisions of the original articles of incorporation which named the incorporator or incorporators, and the names and addresses of the initial board of directors; and

(2) Such provisions contained in any amendment to the articles of incorporation as were necessary to effect a change, exchange, reclassification, subdivision, combination or cancellation of stock, if such change, exchange, reclassification, subdivision, combination, or cancellation has become effective.

­­

­

8. A corporation restating its articles shall deliver to the secretary of state articles of restatement setting forth the name of the corporation and the text of the restated articles of incorporation together with a certificate setting forth:

(1) Whether the restatement contains an amendment to the articles requiring approval by the members or any other person other than the board of directors and, if it does not, that the board of directors adopted the restatement; or

(2) If the restatement contains an amendment to the articles requiring approval by the members, the information required by section 355.571; and

(3) If the restatement contains an amendment to the articles requiring approval by a person whose approval is required pursuant to section 355.606, a statement that such approval was obtained.

9. Duly adopted restated articles of incorporation supersede the original articles of incorporation and all amendments to them.

10. The secretary of state may certify restated articles of incorporation, as the articles of incorporation currently in effect, without including the certificate information required by subsection 8 of this section.

(L. 1994 H.B. 1095, A.L. 2009 S.B. 224)



Section 355.581 Amendment pursuant to judicial reorganization.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.581. Amendment pursuant to judicial reorganization. — 1. A corporation's articles may be amended without board approval or approval by the members or approval required pursuant to section 355.606 to carry out a plan of reorganization ordered or decreed by a court of competent jurisdiction under federal statute if the articles after amendment contain only provisions required or permitted by section 355.096.

2. The individual or individuals designated by the court shall deliver to the secretary of state articles of amendment setting forth:

(1) The name of the corporation;

(2) The text of each amendment approved by the court;

(3) The date of the court's order or decree approving the articles of amendment;

(4) The title of the reorganization proceeding in which the order or decree was entered, including the case number and the name and district of the court; and

(5) A statement that the court had jurisdiction of the proceeding under federal statute.

3. This section does not apply after entry of a final decree in the reorganization proceeding even though the court retains jurisdiction of the proceeding for limited purposes unrelated to consummation of the reorganized plan.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.586 Effect of amendment.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.586. Effect of amendment. — An amendment to articles of incorporation does not affect a cause of action existing against or in favor of the corporation, a proceeding to which the corporation is a party, any requirement or limitation imposed upon the corporation or any property held by it by virtue of any trust upon which such property is held by the corporation or the existing rights of persons other than members of the corporation. An amendment changing a corporation's name does not abate a proceeding brought by or against the corporation in its former name.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.591 Amendment by incorporators, directors.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.591. Amendment by incorporators, directors. — If a corporation has no members, its incorporators, until directors have been chosen, and thereafter its board of directors may adopt one or more amendments to the corporation's bylaws subject to any approval required pursuant to section 355.606. The corporation shall provide notice of any meeting of directors at which an amendment is to be approved. The notice shall be in accordance with subsection 3 of section 355.386. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider a proposed amendment to the bylaws and contain or be accompanied by a copy or summary of the amendment or state the general nature of the amendment. The amendment must be approved by a majority of the directors in office at the time the amendment is adopted.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.596 Amendment by directors and members.

Effective 01 Jul 2000, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.596. Amendment by directors and members. — 1. Unless this chapter, the articles, bylaws, the members acting pursuant to subsection 2 of this section, or the board of directors acting pursuant to subsection 3 of this section, require a greater vote or voting by class, an amendment to a corporation's bylaws to be adopted must be approved:

(1) By the board if the corporation is a public benefit corporation, other than a church or a convention or association of churches as described in subsection 6 of this section, and the amendment does not relate to the number of directors, the composition of the board, the term of office of directors, or the method or way in which directors are elected or selected;

(2) By the members by two-thirds of the votes cast or a majority of the voting power, whichever is less; and

(3) In writing by any person or persons whose approval is required by a provision of the articles authorized by section 355.606.

2. The members may condition the amendment's adoption on its receipt of a higher percentage of affirmative votes or on any other basis.

3. If the board initiates an amendment to the bylaws or board approval is required by subsection 1 of this section to adopt an amendment to the bylaws, the board may condition the amendment's adoption on receipt of a higher percentage of affirmative votes or on any other basis.

4. If the board or the members seek to have the amendment approved by the members at a membership meeting, the corporation shall give notice to its members of the proposed membership meeting in writing in accordance with section 355.251. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the proposed amendment and contain or be accompanied by a copy or summary of the amendment.

5. If the board or the members seek to have the amendment approved by the members by written consent or written ballot, the material soliciting the approval shall contain or be accompanied by a copy or summary of the amendment.

6. An amendment to the bylaws of a public benefit corporation, which is a church or a convention or association of churches, to be adopted must be approved:

(1) By the members by two-thirds of the votes cast or a majority of the voting power, whichever is less; and

(2) In writing by any person or persons whose approval is required by a provision of the bylaws authorized by section 355.606.

(L. 1994 H.B. 1095, A.L. 2000 H.B. 1808)

Effective 7-01-00



Section 355.601 Class voting by members on amendments.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.601. Class voting by members on amendments. — 1. Except as otherwise provided in this section the members of a class in a public benefit corporation are entitled to vote as a class on a proposed amendment to the bylaws if the amendment would change the rights of that class as to voting in a manner different than such amendment affects another class or members of another class.

2. The members of a class in a mutual benefit corporation are entitled to vote as a class on a proposed amendment to the bylaws if the amendment would:

(1) Affect the rights, privileges, preferences, restrictions or conditions of that class as to voting, dissolution, redemption or transfer of memberships in a manner different than such amendment would affect another class;

(2) Change the rights, privileges, preferences, restrictions or conditions of that class as to voting, dissolution, redemption or transfer by changing the rights, privileges, preferences, restrictions or conditions of another class;

(3) Increase or decrease the number of memberships authorized for that class;

(4) Increase the number of memberships authorized for another class;

(5) Effect an exchange, reclassification or termination of all or part of the memberships of that class; or

(6) Authorize a new class of memberships.

3. The members of a class of a public benefit corporation which is a church or convention or association of churches are entitled to vote as a class on a proposed amendment to the bylaws only if a class vote is provided for in the articles or bylaws.

4. If a class is to be divided into two or more classes as a result of an amendment to the bylaws, the amendment must be approved by the members of each class that would be created by the amendment.

5. If a class vote is required to approve an amendment to the bylaws, the amendment must be approved by the members of the class by two-thirds of the votes cast by the class or a majority of the voting power of the class, whichever is less.

6. A class of members is entitled to the voting rights granted by this section although the articles and bylaws provide that the class may not vote on the proposed amendment.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.606 Approval of amendments.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.606. Approval of amendments. — The articles may require an amendment to the articles or bylaws to be approved in writing by a specified person or persons other than the board. Such an article provision may only be amended with the approval in writing of such person or persons.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.611 Amendment terminating members or classes.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.611. Amendment terminating members or classes. — 1. Any amendment to the articles or bylaws of a public benefit corporation other than a church or convention or association of churches or a mutual benefit corporation which would terminate all members or any class of members or redeem or cancel all memberships or any class of memberships must meet the requirements of this chapter and this section.

2. Before adopting a resolution proposing such an amendment, the board of a mutual benefit corporation shall give notice of the general nature of the amendment to the members.

3. After adopting a resolution proposing such an amendment, the notice to members proposing such amendment shall include one statement of up to five hundred words opposing the proposed amendment if such statement is submitted by any five members or members having three percent or more of the voting power, whichever is less, not later than twenty days after the board has voted to submit such amendment to the members for their approval. In a public benefit corporation other than a church or convention or association of churches the production and mailing costs shall be paid by the requesting members. In mutual benefit corporations the production and mailing costs shall be paid by the corporation.

4. Any such amendment shall be approved by the members by two-thirds of the votes cast by each class.

5. The provisions of section 355.211 shall not apply to any amendment meeting the requirements of this chapter and this section.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.616 Plan of merger, approval.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.616. Plan of merger, approval. — 1. Subject to the limitations set forth in section 355.621, one or more nonprofit corporations may merge into a business or nonprofit corporation, if the plan of merger is approved as provided in section 355.626.

2. The plan of merger must set forth:

(1) The name of each corporation planning to merge and the name of the surviving corporation into which each plans to merge;

(2) The terms and conditions of the planned merger;

(3) The manner and basis, if any, of converting the memberships of each public benefit or religious corporation into memberships of the surviving corporation; and

(4) If the merger involves a mutual benefit corporation, the manner and basis, if any, of converting memberships of each merging corporation into memberships, obligations or securities of the surviving or any other corporation or into cash or other property in whole or in part.

3. The plan of merger may set forth:

(1) Any amendments to the articles of incorporation or bylaws of the surviving corporation to be effected by the planned merger; and

(2) Other provisions relating to the planned merger.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.621 Limitations upon mergers, certain companies.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.621. Limitations upon mergers, certain companies. — 1. Without the prior approval of the circuit court having jurisdiction in the county where the registered office in this state of any domestic corporation which is a party to the merger is located, a public benefit corporation may merge with the following in a proceeding of which the attorney general has been given written notice:

(1) A public benefit corporation;

(2) A foreign corporation which would qualify under this chapter as a public benefit corporation;

(3) A wholly-owned foreign or domestic business or mutual benefit corporation, provided the public benefit corporation is the surviving corporation and continues to be a public benefit corporation after the merger; or

(4) A business or mutual benefit corporation, provided that:

(a) On or prior to the effective date of the merger, assets with a value equal to the greater of the fair market value of the net tangible and intangible assets, including goodwill, of the public benefit corporation or the fair market value of the public benefit corporation if it were to be operated as a business concern are transferred or conveyed to one or more persons who would have received its assets under subdivisions (5) and (6) of subsection 1 of section 355.691 had it dissolved;

(b) It shall return, transfer or convey any assets held by it upon condition requiring return, transfer or conveyance, which condition occurs by reason of the merger, in accordance with such condition; and

(c) The merger is approved by a majority of directors of the public benefit corporation who are not and will not become members or shareholders in, or officers, employees, agents or consultants of, the surviving corporation.

2. At least twenty days before consummation of any merger of a public benefit corporation, pursuant to subdivision (4) of subsection 1 of this section, notice, including a copy of the proposed plan of merger, and, if applicable, evidence of proposed compliance with that subdivision, must be delivered to the attorney general.

3. Without the prior approval of the circuit court having jurisdiction in the county where the registered office in this state of any domestic corporation which is a party to the merger is located, in a proceeding in which the attorney general has been given notice, no member of a public benefit corporation may receive or keep anything as a result of a merger other than a membership or membership in the surviving public benefit corporation. The court shall approve the transaction if it is in the public interest.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.626 Approval of plan of merger.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.626. Approval of plan of merger. — 1. Unless this chapter, the articles, bylaws, or the board of directors or members acting pursuant to subsection 3 of this section, require a greater vote or voting by class, a plan of merger to be adopted must be approved:

(1) By the board;

(2) By the members, if any, by two-thirds of the votes cast or a majority of the voting power, whichever is less; and

(3) In writing by any person or persons whose approval is required by a provision of the articles authorized by section 355.606 for an amendment to the articles or bylaws.

2. If the corporation does not have members, the merger must be approved by a majority of the directors in office at the time the merger is approved. In addition the corporation shall provide notice of any directors' meeting at which such approval is to be obtained in accordance with subsection 3 of section 355.386. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the proposed merger.

3. The board may condition its submission of the proposed merger, and the members may condition their approval of the merger, on receipt of a higher percentage of affirmative votes or on any other basis.

4. If the board seeks to have the plan approved by the members at a membership meeting, the corporation shall give notice to its members of the proposed membership meeting in accordance with section 355.251. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the plan of merger and contain or be accompanied by a copy or summary of the plan. The copy or summary of the plan for members of the surviving corporation shall include any provision that, if contained in a proposed amendment to the articles of incorporation or bylaws, would entitle members to vote on the provision. The copy or summary of the plan for members of the disappearing corporation shall include a copy or summary of the articles and bylaws which will be in effect immediately after the merger takes effect.

5. If the board seeks to have the plan approved by the members by written consent or written ballot, the material soliciting the approval shall contain or be accompanied by a copy or summary of the plan. The copy or summary of the plan for members of the surviving corporation shall include any provision that, if contained in a proposed amendment to the articles of incorporation or bylaws, would entitle members to vote on the provision. The copy or summary of the plan for members of the disappearing corporation shall include a copy or summary of the articles and bylaws which will be in effect immediately after the merger takes effect.

6. Voting by a class of members is required on a plan of merger if the plan contains a provision that, if contained in a proposed amendment to articles of incorporation or bylaws, would entitle the class of members to vote as a class on the proposed amendment under section 355.566 or 355.601. The plan is approved by a class of members by two-thirds of the votes cast by the class or a majority of the voting power of the class, whichever is less.

7. After a merger is adopted, and at any time before articles of merger are filed, the planned merger may be abandoned, subject to any contractual rights, without further action by members or other persons who approved the plan in accordance with the procedure set forth in the plan of merger or, if none is set forth, in the manner determined by the board of directors.

8. A nonprofit corporation having residents who have paid into the corporation for services or other charges in excess of fifty percent of the corporation's operating expenses may not change or alter the purpose or organization of the corporation unless notice of the proposed change is published at least thirty days in advance of the change or alteration in a newspaper of general circulation in the county where the residential facility is located and a copy of the notice is conspicuously posted at the residential facility no later than thirty days prior to said change or alteration.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.631 Articles of merger.

Effective 28 Aug 2004

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.631. Articles of merger. — 1. After a plan of merger is approved by the board of directors, shareholders, and if required by section 355.626, by the members and any other persons, the surviving or acquiring corporation shall deliver to the secretary of state articles of merger setting forth:

(1) The names of the corporations proposing to merge, and the name of the corporation into which they propose to merge, which is herein designated as "the surviving corporation";

(2) The plan of merger;

(3) If approval by members was not required, a statement to that effect and a statement that the plan was approved by a sufficient vote of the board of directors;

(4) If approval by members was required:

(a) The designation, number of memberships outstanding, number of votes entitled to be cast by each class entitled to vote separately on the plan, and number of votes of each class indisputably voting on the plan; and

(b) Either the total number of votes cast for and against the plan by each class entitled to vote separately on the plan or the total number of undisputed votes cast for the plan by each class and a statement that the number cast for the plan by each class was sufficient for approval by that class;

(5) If approval of the plan by some person or persons other than the members or the board is required pursuant to subdivision (3) of subsection 1 of section 355.626, a statement that the approval was obtained;

(6) If approval by shareholders was required, then a statement as to the manner and basis of converting the shares of each merging corporation into cash, property, memberships or other securities or obligations of the surviving corporation, or, if any shares of any merging corporation are not to be converted solely into cash, property, memberships or other securities or obligations of the surviving corporation, into cash, property, shares or other securities or obligations of any other domestic or foreign corporation, which cash, property, shares or other securities or obligations of any other domestic or foreign corporation may be in addition to or completely in lieu of cash, property, shares or other securities or obligations of the surviving corporation;

(7) A statement of any changes in the articles of incorporation of the surviving corporation to be effected by the merger.

2. The articles of merger shall be executed in duplicate by each nonprofit or business corporation as follows:

(1) Signed as provided in subdivision (1) of subsection 6 of section 355.011 for nonprofit corporations;

(2) Signed as provided in section 351.430 for business corporations.

(L. 1994 H.B. 1095, A.L. 2004 H.B. 1664)



Section 355.636 Effect of merger.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.636. Effect of merger. — When a merger takes effect:

(1) Every other corporation party to the merger merges into the surviving corporation and the separate existence of every corporation except the surviving corporation ceases;

(2) The title to all real estate and other property owned by each corporation party to the merger is vested in the surviving corporation without reversion or impairment subject to any and all conditions to which the property was subject prior to the merger;

(3) The surviving corporation has all liabilities and obligations of each corporation party to the merger;

(4) A proceeding pending against any corporation party to the merger may be continued as if the merger did not occur or the surviving corporation may be substituted in the proceeding for the corporation whose existence ceased; and

(5) The articles of incorporation and bylaws of the surviving corporation are amended to the extent provided in the plan of merger.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.641 Merger with foreign corporation.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.641. Merger with foreign corporation. — 1. Except as provided in section 355.621, one or more foreign business or nonprofit corporations may merge with one or more domestic nonprofit corporations if:

(1) The merger is permitted by the law of the state or country under whose law each foreign corporation is incorporated and each foreign corporation complies with that law in effecting the merger;

(2) The foreign corporation complies with section 355.631 if it is the surviving corporation of the merger; and

(3) Each domestic nonprofit corporation complies with the applicable provisions of sections 355.616 to 355.626 and, if it is the surviving corporation of the merger, with section 355.631.

2. Upon the merger taking effect, the surviving foreign business or nonprofit corporation is deemed to have irrevocably appointed the secretary of state as its agent for service of process in any proceeding brought against it unless the foreign business or nonprofit corporation has qualified to do business in Missouri so that it will have already designated a registered agent.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.646 Donations inure to surviving corporation.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.646. Donations inure to surviving corporation. — Any bequest, devise, gift, grant or promise contained in a will or other instrument of donation, subscription, or conveyance, which is made to a constituent corporation and which takes effect or remains payable after the merger, inures to the surviving corporation unless the will or other instrument otherwise specifically provides.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.651 Sale, encumbrance of property.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.651. Sale, encumbrance of property. — 1. A corporation may on the terms and conditions and for the consideration determined by the board of directors:

(1) Sell, lease, exchange, or otherwise dispose of all, or substantially all, of its property in the usual and regular course of its activities; or

(2) Mortgage, pledge, dedicate to the repayment of indebtedness, whether with or without recourse, or otherwise encumber any or all of its property whether or not in the usual and regular course of its activities.

2. Unless the articles require it, approval of the members or any other person of a transaction described in subsection 1 of this section is not required.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.656 Approval required, certain transactions.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.656. Approval required, certain transactions. — 1. A corporation may sell, lease, exchange, or otherwise dispose of all, or substantially all, of its property, with or without the goodwill, other than in the usual and regular course of its activities, on the terms and conditions and for the consideration determined by the corporation's board if the proposed transaction is authorized by subsection 2 of this section.

2. Unless this chapter, the articles, bylaws, or the board of directors or members, acting pursuant to subsection 4 of this section, require a greater vote or voting by class, the proposed transaction to be authorized must be approved:

(1) By the board;

(2) By the members by two-thirds of the votes cast or a majority of the voting power, whichever is less; and

(3) In writing by any person or persons whose approval is required by a provision of the articles authorized by section 355.606 for an amendment to the articles or bylaws.

3. If the corporation does not have members the transaction must be approved by a vote of a majority of the directors in office at the time the transaction is approved. In addition the corporation shall provide notice of any directors' meeting at which such approval is to be obtained in accordance with subsection 3 of section 355.386. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the sale, lease, exchange, or other disposition of all, or substantially all, of the property or assets of the corporation and contain or be accompanied by a copy or summary of a description of the transaction.

4. The board may condition its submission of the proposed transaction, and the members may condition their approval of the transaction, on receipt of a higher percentage of affirmative votes or on any other basis.

5. If the corporation seeks to have the transaction approved by the members at a membership meeting, the corporation shall give notice to its members of the proposed membership meeting in accordance with section 355.251. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the sale, lease, exchange, or other disposition of all, or substantially all, of the property or assets of the corporation and contain or be accompanied by a copy or summary of a description of the transaction.

6. If the board seeks to have the transaction approved by the members by written consent or written ballot, the material soliciting approval shall contain or be accompanied by a copy or summary of a description of the transaction.

7. A public benefit corporation must give written notice to the attorney general twenty days before it sells, exchanges, or otherwise disposes of all, or substantially all, of its property.

8. After a sale, lease, exchange, or other disposition of property is authorized, the transaction may be abandoned, subject to any contractual rights, without further action by the members or any other person who approved the transaction in accordance with the procedure set forth in the resolution proposing the transaction or, if none is set forth, in the manner determined by the board of directors.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.661 Prohibited and authorized distributions.

Effective 28 Aug 2000

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.661. Prohibited and authorized distributions. — 1. Except as authorized by subsections 2, 3 and 4 of this section, a corporation shall not make any distributions.

2. A mutual benefit corporation may purchase its memberships if after the purchase is completed:

(1) The corporation would be able to pay its debts as they become due in the usual course of its activities; and

(2) The corporation's total assets would at least equal the sum of its total liabilities.

3. Corporations may make distributions upon dissolution in conformity with sections 355.666 to 355.746.

4. Business entities established for the purpose of providing insurance pursuant to sections 537.620 and 537.635 may make distributions in conformity with those sections.

(L. 1994 H.B. 1095, A.L. 2000 H.B. 1544)



Section 355.666 Dissolution, articles of, notice, plan.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.666. Dissolution, articles of, notice, plan. — 1. A majority of the incorporators or directors of a corporation that has no members may, subject to any approval required by the articles or bylaws, dissolve the corporation by delivering to the secretary of state articles of dissolution.

2. The corporation shall give notice of any meeting at which dissolution will be approved. The notice shall be in accordance with subsection 3 of section 355.386. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider dissolution of the corporation.

3. The incorporators or directors in approving dissolution shall adopt a plan of dissolution indicating to whom the assets owned or held by the corporation will be distributed after all creditors have been paid.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.671 Authorization, approval of dissolution.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.671. Authorization, approval of dissolution. — 1. Unless this chapter, the articles, bylaws, or the board of directors or members acting pursuant to subsection 3 of this section, require a greater vote or voting by class, dissolution is authorized if it is approved:

(1) By the board;

(2) By the members, if any, by two-thirds of the votes cast or a majority of the voting power, whichever is less; and

(3) In writing by any person or persons whose approval is required by a provision of the articles authorized by section 355.606 for an amendment to the articles or bylaws.

2. If the corporation does not have members, dissolution must be approved by a vote of a majority of the directors in office at the time the transaction is approved. In addition, the corporation shall provide notice of any directors' meeting at which such approval is to be obtained in accordance with subsection 3 of section 355.386. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider dissolution of the corporation and contain or be accompanied by a copy or summary of the plan of dissolution.

3. The board may condition its submission of the proposed dissolution, and the members may condition their approval of the dissolution on receipt of a higher percentage of affirmative votes or on any other basis.

4. If the board seeks to have dissolution approved by the members at a membership meeting, the corporation shall give notice to its members of the proposed membership meeting in accordance with section 355.251. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider dissolving the corporation and contain or be accompanied by a copy or summary of the plan of dissolution.

5. If the board seeks to have dissolution approved by the members by written consent or written ballot, the material soliciting the approval shall contain or be accompanied by a copy or summary of the plan of dissolution.

6. The plan of dissolution shall indicate to whom the assets owned or held by the corporation will be distributed after all creditors have been paid.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.676 Dissolution of public benefit corporation.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.676. Dissolution of public benefit corporation. — 1. A public benefit corporation shall give the attorney general written notice that it intends to dissolve at or before the time it delivers articles of dissolution to the secretary of state. The notice shall include a copy or summary of the plan of dissolution.

2. No assets shall be transferred or conveyed by a public benefit corporation as part of the dissolution process until twenty days after it has given the written notice required by subsection 1 of this section to the attorney general or until the attorney general has consented in writing to, or indicated in writing that he will take no action in respect to, the transfer or conveyance, whichever is earlier.

3. When all or substantially all of the assets of a public benefit corporation other than a church or convention or association of churches have been transferred or conveyed following approval of dissolution, the board shall deliver to the attorney general a list showing those, other than creditors, to whom the assets were transferred or conveyed. The list shall indicate the address of each person, other than creditors, who received assets and indicate what assets each received.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.681 Articles of dissolution, contents.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.681. Articles of dissolution, contents. — 1. At any time after dissolution is authorized, the corporation may dissolve by delivering to the secretary of state articles of dissolution setting forth:

(1) The name of the corporation;

(2) The date dissolution was authorized;

(3) A statement that dissolution was approved by a sufficient vote of the board;

(4) If approval of members was not required, a statement to that effect and a statement that dissolution was approved by a sufficient vote of the board of directors or incorporators;

(5) If approval by members was required:

(a) The designation, number of memberships outstanding, number of votes entitled to be cast by each class entitled to vote separately on dissolution, and number of votes of each class indisputably voting on dissolution; and

(b) Either the total number of votes cast for and against dissolution by each class entitled to vote separately on dissolution or the total number of undisputed votes cast for dissolution by each class and a statement that the number cast for dissolution by each class was sufficient for approval by that class;

(6) If approval of dissolution by some person or persons other than the members, the board or the incorporators is required pursuant to subdivision (3) of subsection 1 of section 355.671, a statement that the approval was obtained; and

(7) If the corporation is a public benefit corporation, that the notice to the attorney general required by subsection 1 of section 355.676 has been given.

2. A corporation is dissolved upon the effective date of its articles of dissolution.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.686 Revocation of dissolution.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.686. Revocation of dissolution. — 1. A corporation may revoke its dissolution at any time prior to the effective date of articles of termination.

2. Revocation of dissolution must be authorized in the same manner as the dissolution was authorized unless that authorization permitted revocation by action of the board of directors alone, in which event the board of directors may revoke the dissolution without action by the members or any other person.

3. After the revocation of dissolution is authorized, the corporation may revoke the dissolution by delivering to the secretary of state for filing articles of revocation of dissolution, together with a copy of its articles of dissolution, that set forth:

(1) The name of the corporation;

(2) The effective date of the dissolution that was revoked;

(3) The date that the revocation of dissolution was authorized;

(4) If the corporation's board of directors, or incorporators, revoked the dissolution, a statement to that effect;

(5) If the corporation's board of directors revoked a dissolution authorized by the members alone or in conjunction with another person or persons, a statement that revocation was permitted by action by the board of directors alone pursuant to that authorization; and

(6) If member or third person action was required to revoke the dissolution, the information required by subdivisions (5) and (6) of subsection 1 of section 355.681.

4. Revocation of dissolution is effective upon the effective date of the articles of revocation of dissolution.

5. When the revocation of dissolution is effective, it relates back to and takes effect as of the effective date of the dissolution and the corporation resumes carrying on its activities as if dissolution had never occurred.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.688 Duty to continue report, tax payments.

Effective 28 Aug 2009

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.688. Duty to continue report, tax payments. — A voluntarily dissolved corporation must continue to file the corporate registration report and pay all required taxes due the state of Missouri until the effective date of articles of termination.

(L. 1994 H.B. 1095, A.L. 2009 H.B. 481)



Section 355.691 Effect of dissolution.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.691. Effect of dissolution. — 1. A dissolved corporation continues its corporate existence but may not carry on any activities except those appropriate to wind up and liquidate its affairs, including:

(1) Preserving and protecting its assets and minimizing its liabilities;

(2) Discharging or making provision for discharging its liabilities and obligations;

(3) Disposing of its properties that will not be distributed in kind;

(4) Returning, transferring or conveying assets held by the corporation upon a condition requiring return, transfer or conveyance, which condition occurs by reason of the dissolution, in accordance with such condition;

(5) Transferring, subject to any contractual or legal requirements, its assets as provided in or authorized by its articles of incorporation or bylaws;

(6) If the corporation is a public benefit corporation, and no provision has been made in its articles or bylaws for distribution of assets on dissolution, transferring, subject to any contractual or legal requirement, its assets exclusively for one or more purposes described in section 501(c)(3) of the Internal Revenue Code; or if the dissolved corporation is not described in section 501(c)(3) of the Internal Revenue Code, to one or more public benefit corporations, including a foreign corporation that would qualify under this chapter as a public benefit corporation;

(7) If the corporation is a mutual benefit corporation and no provision has been made in its articles or bylaws for distribution of assets on dissolution, transferring its assets to its members or, if it has no members those persons whom the corporation holds itself out as benefitting or serving; and

(8) Doing every other act necessary to wind up and liquidate its assets and affairs.

2. Dissolution of a corporation does not:

(1) Transfer title to the corporation's property;

(2) Subject its directors or officers to standards of conduct different from those prescribed in sections 355.316 to 355.501;

(3) Change quorum or voting requirements for its board or members; change provisions for selection, resignation, or removal of its directors or officers or both; or change provisions for amending its bylaws;

(4) Prevent commencement of a proceeding by or against the corporation in its corporate name;

(5) Abate or suspend a proceeding pending by or against the corporation on the effective date of dissolution; or

(6) Terminate the authority of the registered agent.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.696 Claims against dissolved corporation.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.696. Claims against dissolved corporation. — 1. A dissolved corporation shall dispose of the known claims against it by following the procedure described in this section.

2. The dissolved corporation shall notify its known claimants in writing of the dissolution at any time after its effective date. The written notice must:

(1) Describe information that must be included in a claim;

(2) Provide a mailing address where a claim may be sent;

(3) State the deadline, which may not be fewer than one hundred eighty days from the effective date of the written notice, by which the dissolved corporation must receive the claim; and

(4) State that the claim will be barred if not received by the deadline.

3. Other rules of law, including rules on the permissibility of third-party claims, to the contrary notwithstanding, a claim against a corporation which is dissolved after authorization and which has been dissolved without fraudulent intent is barred:

(1) If a claimant who was given written notice under subsection 2 of this section does not deliver the claim to the dissolved corporation by the deadline;

(2) If a claimant whose claim was rejected by the dissolved corporation does not commence proceedings to enforce the claim within ninety days from the effective date of the rejection notice.

4. For purposes of this section, "claim" does not include a contingent liability or a claim based on an event occurring after the effective date of dissolution.

5. For purposes of this section, "fraudulent intent" shall be established if it is shown that the sole or primary purpose of the authorization for dissolution or the dissolution was to defraud shareholders, creditors or others.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.701 Notice of dissolution — unknown claims.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.701. Notice of dissolution — unknown claims. — 1. A dissolved corporation may also publish notice of its dissolution and request that persons with claims against the corporation present them in accordance with the notice.

2. The notice shall:

(1) Be published one time in a newspaper of general circulation in the county where the dissolved corporation's principal office, or, if none in this state, its registered office, is or was last located;

(2) Be published one time in a publication of statewide circulation whose audience is primarily persons engaged in the practice of law in this state and which is published not less than four times per year;

(3) Describe the information that must be included in a claim and provide a mailing address where the claim may be sent; and

(4) State that a claim against the corporation will be barred unless a proceeding to enforce the claim is commenced within two years after the publication of the notice.

3. Other rules of law, including rules on the permissibility of third-party claims, to the contrary notwithstanding, if a corporation which is dissolved after authorization and which has been dissolved without fraudulent intent publishes notices in accordance with subsection 2 of this section, the claim of each of the following claimants is barred unless the claimant commences a proceeding to enforce the claim against the dissolved corporation within two years after the publication date of whichever of the notices was published last:

(1) A claimant who did not receive written notice under section 355.696;

(2) A claimant whose claim was timely sent to the dissolved corporation but not acted on;

(3) A claimant whose claim is contingent or based on an event occurring after the effective date of dissolution.

4. A claim may be enforced under this section only:

(1) Against the dissolved corporation, to the extent of its undistributed assets; or

(2) If the assets have been distributed in liquidation, against a shareholder of the dissolved corporation to the extent of his pro rata share of the claim or the corporate assets distributed to him in liquidation, whichever is less, but a shareholder's total liability for all claims under this section may not exceed the total amount of assets distributed to him.

5. For purposes of this section, "fraudulent intent" shall be established if it is shown that the sole or primary purpose of the authorization for dissolution or the dissolution was to defraud shareholders, creditors or others.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.702 Claims for which corporation will indemnify.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.702. Claims for which corporation will indemnify. — 1. Notwithstanding any other provision of this chapter to the contrary, except as provided in subsection 2 of this section, a claim against a corporation dissolved pursuant to this chapter for which claim the corporation has a contract of insurance which will indemnify the corporation for any adverse result from such claim:

(1) Is not subject to the provisions of section 355.696 or 355.701, and may not be barred by compliance with those sections;

(2) May be asserted at any time within the statutory period otherwise provided by law for such claims;

(3) May be asserted against, and service of process had upon, the dissolved or dissolving corporation for whom the court, at the request of the party bringing the suit, shall appoint a defendant ad litem.

2. Judgments obtained in suits filed and prosecuted pursuant to section 351.483 shall only be enforceable against one or more contracts of insurance issued to the corporation, its officers, directors, agents, servants or employees, indemnifying them, or any of them, against such claims.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.703 Articles of termination, contents.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.703. Articles of termination, contents. — 1. A voluntarily dissolved corporation shall file its articles of termination with the secretary of state's office when it has disposed of all claims filed against it pursuant to this chapter. The articles of termination shall state:

(1) The name of the corporation;

(2) The date of its dissolution;

(3) A statement that it has disposed of all claims filed against it pursuant to this chapter;

(4) A statement that all debts, obligations and liabilities of the corporation have been paid and discharged, or adequate provision has been made therefor.

2. The filing fee for filing articles of termination is five dollars.

3. If the secretary of state finds that the articles of termination conform to law and the necessary fees have been paid, he shall issue a certificate of termination which will state that the corporation no longer exists and this cannot be recognized as a separate legal entity with rights and privileges. Upon the effective date of the articles of termination, the corporation will cease existence and its name will be immediately available.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.706 Administrative dissolution, grounds.

Effective 28 Aug 2009

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.706. Administrative dissolution, grounds. — The secretary of state may commence a proceeding under section 355.711 to administratively dissolve a corporation if:

(1) The corporation does not pay within thirty days after they are due fees or penalties imposed by this chapter;

(2) The corporation does not deliver its corporate registration report to the secretary of state within ninety days after it is due;

(3) The corporation is without a registered agent or registered office in this state for thirty days or more;

(4) The corporation does not notify the secretary of state within thirty days that its registered agent or registered office has been changed, that its registered agent has resigned, or that its registered office has been discontinued;

(5) The corporation's period of duration, if any, stated in its articles of incorporation expires; or

(6) The corporation has procured its charter through fraud practiced upon the state.

(L. 1994 H.B. 1095, A.L. 2009 H.B. 481)



Section 355.711 Procedure, effect of administrative dissolution.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.711. Procedure, effect of administrative dissolution. — 1. Upon determining that one or more grounds exist under section 355.706 for dissolving a corporation, the secretary of state shall serve the corporation with written notice of that determination under section 355.176.

2. If the corporation does not correct each ground for dissolution or demonstrate to the reasonable satisfaction of the secretary of state that each ground determined by the secretary of state does not exist within at least sixty days after service of the notice is perfected under section 355.176, the secretary of state may administratively dissolve the corporation by signing a certificate of dissolution that recites the ground or grounds for dissolution and its effective date. The secretary of state shall file the original of the certificate and serve a copy on the corporation under section 355.176, and in the case of a public benefit corporation shall notify the attorney general in writing.

3. A corporation administratively dissolved continues its corporate existence but may not carry on any activities except those necessary to wind up and liquidate its affairs under section 355.691 and notify its claimants under sections 355.696 and 355.701.

4. The administrative dissolution of a corporation does not terminate the authority of its registered agent.

5. The corporate name is not available for use by others for a period of two years from the effective date of its administrative dissolution.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.716 Reinstatement after administrative dissolution or forfeiture.

Effective 28 Aug 2005

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.716. Reinstatement after administrative dissolution or forfeiture. — 1. A corporation administratively dissolved under section 355.711 or forfeited after 1978 for failure to file an annual report may apply to the secretary of state for reinstatement. The application must:

(1) Recite the name of the corporation and the effective date of its administrative dissolution or forfeiture;

(2) State that the ground or grounds for dissolution either did not exist or have been eliminated;

(3) State that the corporation's name satisfies the requirements of section 355.146; and

(4) Contain a certificate from the director of revenue reciting that all taxes owed by the corporation have been paid if the corporation pays taxes.

2. If the secretary of state determines that the application contains the information required by subsection 1 of this section and that the information is correct, the secretary of state shall cancel the certificate of dissolution or forfeiture and prepare a certificate of reinstatement reciting that determination and the effective date of reinstatement, file the original of the certificate, and serve a copy on the corporation under section 355.176.

3. When reinstatement is effective, it relates back to and takes effect as of the effective date of the administrative dissolution or forfeiture and the corporation shall resume carrying on its activities as if the administrative dissolution or forfeiture had never occurred.

(L. 1994 H.B. 1095, A.L. 1998 H.B. 1216 merged with S.B. 844, A.L. 2005 H.B. 630)



Section 355.721 Appeal from denial of reinstatement.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.721. Appeal from denial of reinstatement. — 1. The secretary of state, upon denying a corporation's application for reinstatement following administrative dissolution, shall serve the corporation under section 355.176 with a written notice that explains the reason or reasons for denial.

2. The corporation may appeal the denial of reinstatement to the circuit court of Cole County within ninety days after service of the notice of denial is perfected. The corporation appeals by petitioning the court to set aside the dissolution and attaching to the petition copies of the secretary of state's certificate of dissolution, the corporation's application for reinstatement, and the secretary of state's notice of denial.

3. The court may summarily order the secretary of state to reinstate the dissolved corporation or may take other action the court considers appropriate.

4. The court's final decision may be appealed as in other civil proceedings.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.726 Judicial dissolution.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.726. Judicial dissolution. — 1. The circuit court may dissolve a corporation:

(1) In a proceeding by the attorney general if it is established that:

(a) The corporation obtained its articles of incorporation through fraud;

(b) The corporation has continued to exceed or abuse the authority conferred upon it by law;

(c) The corporation is a public benefit corporation other than a church or convention or association of churches and the corporate assets are being misapplied or wasted; or

(d) The corporation is a public benefit corporation other than a church or convention or association of churches and is no longer able to carry out its purposes;

(2) Except as provided in the articles or bylaws of a public benefit corporation which is a church or convention or association of churches, in a proceeding by fifty members or members holding five percent of the voting power, whichever is less, or by a director or any person specified in the articles, if it is established that:

(a) The directors are deadlocked in the management of the corporate affairs, and the members, if any, are unable to breach the deadlock;

(b) The directors or those in control of the corporation have acted, are acting or will act in a manner that is illegal, oppressive or fraudulent;

(c) The members are deadlocked in voting power and have failed, for a period that includes at least two consecutive annual meeting dates, to elect successors to directors whose terms have, or would otherwise have, expired;

(d) The corporate assets are being misapplied or wasted; or

(e) The corporation is a public benefit corporation and is no longer able to carry out its purposes;

(3) In a proceeding by a creditor if it is established that:

(a) The creditor's claim has been reduced to a judgment, the execution on the judgment returned unsatisfied and the corporation is insolvent; or

(b) The corporation has admitted in writing that the creditor's claim is due and owing and the corporation is insolvent; or

(4) In a proceeding by the corporation to have its voluntary dissolution continued under court supervision.

2. Prior to dissolving a corporation, the court shall consider whether:

(1) There are reasonable alternatives to dissolution;

(2) Dissolution is in the public interest, if the corporation is a public benefit corporation other than a church or convention or association of churches;

(3) Dissolution is the best way of protecting the interests of members, if the corporation is a mutual benefit corporation.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.731 Procedure, judicial dissolution.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.731. Procedure, judicial dissolution. — 1. Venue for a proceeding by the attorney general to dissolve a corporation lies in Cole County. Venue for a proceeding brought by any other party named in section 355.726 lies in the county where a corporation's principal office, or, if none in this state, its registered office, is or was last located.

2. It is not necessary to make directors or members parties to a proceeding to dissolve a corporation unless relief is sought against them individually.

3. A court in a proceeding brought to dissolve a corporation may issue injunctions, appoint a receiver or custodian pendente lite with all powers and duties the court directs, take other action required to preserve the corporate assets wherever located, and carry on the activities of the corporation until a full hearing can be held.

4. A person other than the attorney general who brings an involuntary dissolution proceeding for a public benefit corporation shall forthwith give written notice of the proceeding to the attorney general who may intervene.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.736 Receivership — custodianship.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.736. Receivership — custodianship. — 1. A court in a judicial proceeding brought to dissolve a public benefit or mutual benefit corporation may appoint one or more receivers to wind up and liquidate, or one or more custodians to manage, the affairs of the corporation. The court shall hold a hearing, after notifying all parties to the proceeding and any interested persons designated by the court, before appointing a receiver or custodian. The court appointing a receiver or custodian has exclusive jurisdiction over the corporation and all of its property wherever located.

2. The court may appoint an individual, or a domestic or foreign business or nonprofit corporation, authorized to transact business in this state, as a receiver or custodian. The court may require the receiver or custodian to post bond, with or without sureties, in an amount the court directs.

3. The court shall describe the powers and duties of the receiver or custodian in its appointing order, which may be amended from time to time. Among other powers:

(1) The receiver may dispose of all or any part of the assets of the corporation wherever located, at a public or private sale, if authorized by the court; but the receiver's power to dispose of the assets of the corporation is subject to any trust and other restrictions that would be applicable to the corporation; and the receiver may sue and defend in the receiver's or custodian's name as receiver or custodian of the corporation in all courts of this state;

(2) The custodian may exercise all of the powers of the corporation, through or in place of its board of directors or officers, to the extent necessary to manage the affairs of the corporation in the best interests of its members and creditors.

4. The court during a receivership may redesignate the receiver a custodian, and during a custodianship may redesignate the custodian a receiver, if doing so is in the best interests of the corporation, its members, and creditors.

5. The court from time to time during the receivership or custodianship may order compensation paid and expense disbursements or reimbursements made to the receiver or custodian and the receiver's or custodian's counsel from the assets of the corporation or proceeds from the sale of the assets.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.741 Decree of dissolution.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.741. Decree of dissolution. — 1. If after a hearing the court determines that one or more grounds for judicial dissolution described in section 355.726 exist, it may enter a decree dissolving the corporation and specifying the effective date of the dissolution, and the clerk of the court shall deliver a certified copy of the decree to the secretary of state, who shall file it.

2. After entering the decree of dissolution, the court shall direct the winding up and liquidation of the corporation's affairs in accordance with section 355.691 and the notification of its claimants in accordance with sections 355.696 and 355.701.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.746 Assets of dissolved corporation — deposit with state treasurer.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.746. Assets of dissolved corporation — deposit with state treasurer. — Assets of a dissolved corporation which should be transferred to a creditor, claimant or member of the corporation who cannot be found or who is not competent to receive them shall be reduced to cash subject to known trust restrictions and deposited with the state treasurer for safekeeping; but, in the state treasurer's discretion property may be received and held in kind. When the creditor, claimant or member furnishes satisfactory proof of entitlement to the amount deposited or property held in kind, the state treasurer shall deliver to the creditor, member or other person or his representative that amount or property.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.751 Foreign corporation, certificate of authority — transportation of business.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.751. Foreign corporation, certificate of authority — transportation of business. — 1. A foreign corporation may not transact business in this state until it obtains a certificate of authority from the secretary of state.

2. The following activities, among others, do not constitute transacting business within the meaning of subsection 1 of this section:

(1) Maintaining, defending, or settling any proceeding;

(2) Holding meetings of the board of directors or members or carrying on other activities concerning internal corporate affairs;

(3) Maintaining bank accounts;

(4) Maintaining offices or agencies for the transfer, exchange, and registration of memberships or securities or maintaining trustees or depositaries with respect to those securities;

(5) Selling through independent contractors;

(6) Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside this state before they become contracts;

(7) Creating or acquiring indebtedness, mortgages, and security interests in real or personal property;

(8) Securing or collecting debts or enforcing mortgages and security interests in property securing the debts;

(9) Owning real or personal property;

(10) Conducting an isolated transaction that is completed within thirty days and that is not one in the course of repeated transactions of a like nature;

(11) Transacting business in interstate commerce.

3. The list of activities in subsection 2 of this section is not exhaustive.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.756 Consequences of transacting business without certificate of authority.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.756. Consequences of transacting business without certificate of authority. — 1. A foreign corporation transacting business in this state without a certificate of authority may not maintain a proceeding in any court in this state until it obtains a certificate of authority.

2. The successor to a foreign corporation that transacted business in this state without a certificate of authority and the assignee of a cause of action arising out of that business may not maintain a proceeding on that cause of action in any court in this state until the foreign corporation or its successor obtains a certificate of authority.

3. A court may stay a proceeding commenced by a foreign corporation, its successor or assignee until it determines whether the foreign corporation or its successor requires a certificate of authority. If it so determines, the court may further stay the proceeding until the foreign corporation or its successor obtains the certificate.

4. A foreign corporation is liable for a civil penalty of one hundred dollars for each day, but not to exceed a total of two thousand dollars for each year, it transacts business in this state without a certificate of authority. The attorney general may collect all penalties due under this subsection.

5. Notwithstanding subsection 1 of this section and subsection 2 of this section, the failure of a foreign corporation to obtain a certificate of authority does not impair the validity of its corporate acts or prevent it from defending any proceeding in this state.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.761 Application for certificate of authority.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.761. Application for certificate of authority. — 1. A foreign corporation may apply for a certificate of authority to transact business in this state by delivering an application to the secretary of state. The application must set forth:

(1) The name of the foreign corporation or, if its name is unavailable for use in this state, a corporate name that satisfies the requirements of section 355.776;

(2) The name of the state or country under whose law it is incorporated;

(3) The date of incorporation and period of duration;

(4) The street address of its principal office;

(5) The address of its registered office in this state and the name of its registered agent at that office;

(6) The name and usual business or home addresses of its current directors and officers;

(7) Whether the foreign corporation has members; and

(8) Whether the corporation, if it had been incorporated in this state, would be a public benefit or mutual benefit corporation.

2. The foreign corporation shall deliver with the completed application a certificate of existence, or a document of similar import, duly authenticated by the secretary of state or other official having custody of corporate records in the state or country under whose law it is incorporated.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.766 Amended certificate of authority.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.766. Amended certificate of authority. — 1. A foreign corporation authorized to transact business in this state must obtain an amended certificate of authority from the secretary of state if it changes:

(1) Its corporate name;

(2) The period of its duration; or

(3) The state or country of its incorporation.

2. The requirements of section 355.761 for obtaining an original certificate of authority apply to obtaining an amended certificate under this section.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.771 Effect of certificate of authority.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.771. Effect of certificate of authority. — 1. A certificate of authority authorizes the foreign corporation to which it is issued to transact business in this state, subject, however, to the rights of the state to revoke the certificate as provided in this chapter.

2. A foreign corporation with a valid certificate of authority has the same rights and enjoys the same privileges as, and except as otherwise provided by this chapter is subject to the same duties, restrictions, penalties, and liabilities now or later imposed on, a domestic corporation of like character.

3. This chapter does not authorize this state to regulate the organization or internal affairs of a foreign corporation authorized to transact business in this state.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.776 Name of foreign corporation.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.776. Name of foreign corporation. — 1. If the corporate name of a foreign corporation does not satisfy the requirements of section 355.146, the foreign corporation, to obtain or maintain a certificate of authority to transact business in this state, may use a fictitious name to transact business in this state if its real name is unavailable and it delivers to the secretary of state for filing a copy of the resolution of its board of directors, certified by its secretary, adopting the fictitious name.

2. Except as authorized by subsection 3 of this section and subsection 4 of this section, the corporate name, including a fictitious name, of a foreign corporation must be distinguishable upon the records of the secretary of state from any domestic corporation existing under any law of this state or any foreign corporation authorized to transact business in this state or its fictitious name if it is required to have one, or any limited partnership existing or transacting business in this state under chapter 359, or a name the exclusive right to which is, at the time, reserved.

3. A foreign corporation may use in this state the name, including the fictitious name, of another domestic or foreign business or nonprofit corporation that is used in this state if the other corporation is incorporated or authorized to transact business in this state and the foreign corporation:

(1) Has merged with the other corporation;

(2) Has been formed by reorganization of the other corporation; or

(3) Has acquired all or substantially all of the assets, including the corporate name, of the other corporation.

4. If a foreign corporation authorized to transact business in this state changes its corporate name to one that does not satisfy the requirements of section 355.146, it shall not transact business in this state under the changed name until it adopts a name satisfying the requirements of section 355.146 and obtains an amended certificate of authority under section 355.766.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.781 Registered office, agent of foreign corporation.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.781. Registered office, agent of foreign corporation. — Each foreign corporation authorized to transact business in this state must continuously maintain in this state:

(1) A registered office with the same address as that of its registered agent; and

(2) A registered agent, who may be:

(a) An individual who resides in this state and whose office is identical with the registered office;

(b) A domestic business or nonprofit corporation whose office is identical with the registered office; or

(c) A foreign business or nonprofit corporation authorized to transact business in this state whose office is identical with the registered office.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.786 Change of registered office, agent.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.786. Change of registered office, agent. — 1. A foreign corporation authorized to transact business in this state may change its registered office or registered agent by delivering to the secretary of state for filing a statement of change that sets forth:

(1) Its name;

(2) The street address of its current registered office;

(3) If the current registered office is to be changed, the street address of its new registered office;

(4) If the current registered agent is to be changed, the name of its new registered agent and the new agent's written consent, either on the statement or attached to it, to the appointment; and

(5) That after the change or changes are made, the street addresses of its registered office and the office of its registered agent will be identical.

2. If a registered agent changes the street address of its business office, the agent may change the address of the registered office of any foreign corporation for which the agent is the registered agent by notifying the corporation in writing of the change and signing, either manually or in facsimile, and delivering to the secretary of state for filing a statement of change that complies with the requirements of subsection 1 of this section and recites that the corporation has been notified of the change.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.791 Resignation of registered agent, foreign corporation.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.791. Resignation of registered agent, foreign corporation. — 1. The registered agent of a foreign corporation may resign as agent by signing and delivering to the secretary of state for filing the original and two exact or conformed copies of a statement of resignation. The statement of resignation may include a statement that the registered office is also discontinued.

2. The secretary of state shall immediately mail a copy to any officer of the corporation at his address as last known to the secretary of state, or the registered office.

3. The agency is terminated, and the registered office discontinued if so provided, on the thirtieth day after the date on which the statement was filed.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.796 Service upon foreign corporation.

Effective 28 Aug 2009

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.796. Service upon foreign corporation. — 1. The registered agent of a foreign corporation authorized to transact business in this state is the corporation's agent for service of process, notice, or demand required or permitted by law to be served on the foreign corporation.

2. A foreign corporation may be served by registered or certified mail, return receipt requested, addressed to the secretary of the foreign corporation at its principal office shown in its application for a certificate of authority or in its more recent corporate registration report filed under section 355.856 if the foreign corporation:

(1) Has no registered agent or its registered agent cannot with reasonable diligence be served;

(2) Has withdrawn from transacting business in this state under section 355.801; or

(3) Has had its certificate of authority revoked under section 355.811.

3. Service is perfected under subsection 2 of this section at the earliest of:

(1) The date the foreign corporation receives the mail;

(2) The date shown on the return receipt, if signed on behalf of the foreign corporation; or

(3) Five days after its deposit in the United States mail, as evidenced by the postmark if mailed postpaid and correctly addressed.

4. This section does not prescribe the only means, or necessarily the required means, of serving a foreign corporation.

(L. 1994 H.B. 1095, A.L. 2009 H.B. 481)



Section 355.801 Withdrawal of foreign corporation.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.801. Withdrawal of foreign corporation. — 1. A foreign corporation authorized to transact business in this state may not withdraw from this state until it obtains a certificate of withdrawal from the secretary of state.

2. A foreign corporation authorized to transact business in this state may apply for a certificate of withdrawal by delivering an application to the secretary of state for filing. The application must set forth:

(1) The name of the foreign corporation and the name of the state or country under whose law it is incorporated;

(2) That it is not transacting business in this state and that it surrenders its authority to transact business in this state;

(3) That it revokes the authority of its registered agent to accept service on its behalf and appoints the secretary of state as its agent for service of process in any proceeding based on a cause of action arising during the time it was authorized to do business in this state;

(4) A mailing address to which the secretary of state may mail a copy of any process served on him under subdivision (3) of this subsection; and

(5) A commitment to notify the secretary of state in the future of any change in the mailing address.

3. After the withdrawal of the corporation is effective, service of process on the secretary of state under this section is service on the foreign corporation. Upon receipt of process, the secretary of state shall mail a copy of the process to the foreign corporation at the post office address set forth in its application for withdrawal.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.806 Revocation of certificate of authority, grounds.

Effective 28 Aug 2009

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.806. Revocation of certificate of authority, grounds. — 1. The secretary of state may commence a proceeding under section 355.811 to revoke the certificate of authority of a foreign corporation authorized to transact business in this state if:

(1) The foreign corporation does not deliver the corporate registration report to the secretary of state within thirty days after it is due;

(2) The foreign corporation does not pay within thirty days after they are due any fees or penalties imposed by this chapter;

(3) The foreign corporation is without a registered agent or registered office in this state for thirty days or more;

(4) The foreign corporation does not inform the secretary of state under section 355.786 or 355.791 that its registered agent or registered office has changed, that its registered agent has resigned, or that its registered office has been discontinued within thirty days of the change, resignation, or discontinuance;

(5) An incorporator, director, officer or agent of the foreign corporation signed a document such person knew was false in any material respect with intent that the document be delivered to the secretary of state for filing;

(6) The secretary of state receives a duly authenticated certificate from the secretary of state or other official having custody of corporate records in the state or country under whose law the foreign corporation is incorporated stating that it has been dissolved or disappeared as the result of a merger; or

(7) The corporation procured its certificate of authority through fraud practiced on the state.

2. The attorney general may commence a proceeding under section 355.811 to revoke the certificate of authority of a foreign corporation authorized to transact business in this state if:

(1) The corporation has continued to exceed or abuse the authority conferred upon it by law;

(2) The corporation would have been a public benefit corporation other than a church or convention or association of churches had it been incorporated in this state and that its corporate assets in this state are being misapplied or wasted; or

(3) The corporation would have been a public benefit corporation other than a church or convention or association of churches had it been incorporated in this state and it is no longer able to carry out its purposes.

(L. 1994 H.B. 1095, A.L. 2009 H.B. 481)



Section 355.811 Procedure, effect of revocation.

Effective 28 Aug 2009

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.811. Procedure, effect of revocation. — 1. The secretary of state upon determining that one or more grounds exist under section 355.806 for revocation of a certificate of authority shall serve the foreign corporation with written notice of that determination under section 355.796.

2. The attorney general upon determining that one or more grounds exist under subsection 2 of section 355.806 for revocation of a certificate of authority shall request the secretary of state to serve, and the secretary of state shall serve the foreign corporation with written notice of that determination under section 355.796.

3. If the foreign corporation does not correct each ground for revocation or demonstrate to the reasonable satisfaction of the secretary of state or attorney general that each ground for revocation determined by the secretary of state or attorney general does not exist within sixty days after service of the notice is perfected under section 355.796, the secretary of state may revoke the foreign corporation's certificate of authority by signing a certificate of revocation that recites the ground or grounds for revocation and its effective date. The secretary of state shall file the original of the certificate and serve a copy on the foreign corporation under section 355.796.

4. The authority of a foreign corporation to transact business in this state ceases on the date shown on the certificate revoking its certificate of authority.

5. The secretary of state's revocation of a foreign corporation's certificate of authority appoints the secretary of state the foreign corporation's agent for service of process in any proceeding based on a cause of action which arose during the time the foreign corporation was authorized to transact business in this state. Service of process on the secretary of state under this subsection is service on the foreign corporation. Upon receipt of process, the secretary of state shall mail a copy of the process to the secretary of the foreign corporation at its principal office shown in its most recent corporate registration report or in any subsequent communications received from the corporation stating the current mailing address of its principal office, or, if none are on file, in its application for a certificate of authority.

6. Revocation of a foreign corporation's certificate of authority does not terminate the authority of the registered agent of the corporation.

(L. 1994 H.B. 1095, A.L. 2009 H.B. 481)



Section 355.813 Reinstatement after administrative revocation.

Effective 09 Jul 1998, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.813. Reinstatement after administrative revocation. — A foreign corporation administratively revoked under section 355.811 may apply to the secretary of state of reinstatement. The application shall:

(1) Recite the name of the foreign corporation and the effective date of its administrative revocation;

(2) State that the grounds for the administrative revocation did not exist or have been eliminated;

(3) State that the foreign corporation's name satisfies the requirements of section 355.776; and

(4) Contain a certificate from the director of revenue reciting that all taxes owed by the corporation have been paid if the corporation pays taxes.

(L. 1994 H.B. 1095, A.L. 1998 H.B. 1216 merged with S.B. 844)

Effective 7-09-98



Section 355.816 Appeal from revocation.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.816. Appeal from revocation. — 1. A foreign corporation may appeal the secretary of state's revocation of its certificate of authority to the circuit court within thirty days after the service of the certificate of revocation is perfected under section 355.796. The foreign corporation appeals by petitioning the court to set aside the revocation and attaching to the petition copies of its certificate of authority and the secretary of state's certificate of revocation.

2. The court may summarily order the secretary of state to reinstate the certificate of authority or may take any other action the court considers appropriate.

3. The court's final decision may be appealed as in other civil proceedings.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.821 Corporate records.

Effective 28 Aug 2009

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.821. Corporate records. — 1. A corporation shall keep as permanent records minutes of all meetings of its members and board of directors, a record of all actions taken by the members or directors without a meeting, and a record of all actions taken by committees of the board of directors as authorized by subsection 4 of section 355.406.

2. A corporation shall maintain appropriate accounting records.

3. A corporation or its agent shall maintain a record of its members in a form that permits preparation of a list of the names and addresses of all members, in alphabetical order by class showing the number of votes each member is entitled to vote.

4. A corporation shall maintain its records in written form or in another form capable of conversion into written form within a reasonable time.

5. A corporation shall keep a copy of the following records at its principal office:

(1) Its articles or restated articles of incorporation and all amendments to them currently in effect;

(2) Its bylaws or restated bylaws and all amendments to them currently in effect;

(3) Resolutions adopted by its board of directors relating to the characteristics, qualifications, rights, limitations and obligations of members or any class or category of members;

(4) The minutes of all meetings of members and records of all actions approved by the members for the past three years;

(5) All written communications to all members or any specific class of members generally within the past three years, including the financial statements furnished for the past three years under section 355.846;

(6) A list of the names and business or home addresses of its current directors and officers;

(7) Its most recent corporate registration report delivered to the secretary of state under section 355.856; and

(8) Appropriate financial statements of all income and expenses. Public benefit corporations shall not be required, under this chapter, to disclose any information with respect to donors, gifts, contributions or the purchase or sale of art objects.

(L. 1994 H.B. 1095, A.L. 2009 H.B. 481)



Section 355.826 Member's inspection of records.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.826. Member's inspection of records. — 1. Subject to subsection 3 of section 355.831, a member, or resident of a class of residents who have paid into the corporation for services or other charges over fifty percent of the corporation's operating expenses, is entitled to inspect and copy, subject to subsections 2 and 3 of this section, at a reasonable time and location specified by the corporation, any of the records of the corporation required by this act* if the member or resident gives the corporation written notice or a written demand at least five business days before the date on which the member or resident wishes to inspect and copy.

2. Subject to subsection 5 of this section, a member or resident of a class of residents who have paid into the corporation for services or other charges over fifty percent of the corporation's operating expenses is entitled to inspect and copy, at a reasonable time and reasonable location specified by the corporation, any of the following records of the corporation if the member or resident gives the corporation written notice at least five business days before the date on which the member or resident wishes to inspect and copy:

(1) Any records required to be maintained under subsection 1 of section 355.821, to the extent not subject to inspection under subsection 1 of section 355.826; and

(2) Financial statements of the corporation.

3. A member or resident may inspect and copy the records identified in this section only if:

(1) The member or resident describes with reasonable particularity the purpose and the records the member or resident desires to inspect; and

(2) The records are directly connected with this purpose.

4. This section does not affect:

(1) The right of a member to inspect records under section 355.271 or, if the member is in litigation with the corporation, to the same extent as any other litigant; or

(2) The power of a court, independently of the provisions of this chapter, to compel the production of corporate records for examination.

5. The articles or bylaws of a public benefit corporation which is a church or convention or association of churches may limit or abolish the right of a member under this section to inspect and copy any corporate record. This subsection shall not apply to residents or a class of residents of a religious corporation when such residents have paid into the corporation for services or other charges in excess of fifty percent of the corporation's operating expenses.

6. When a corporation has no members and makes provision for a self-perpetuating board of directors, any recipient or beneficiary of the services or activities of such corporation may inspect and copy the books and records of such corporation under the same conditions and rights as provided for a member. A recipient or beneficiary may designate an agent or attorney for the purpose of conducting such inspection and making such copies.

(L. 1994 H.B. 1095)

Effective 7-01-95

*"This act" (H.B. 1095, 1994) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 355.831 Scope of inspection right.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.831. Scope of inspection right. — 1. A member's or resident's agent or attorney has the same inspection and copying rights as the member the agent or attorney represents.

2. The right to copy records under section 355.826 includes, if reasonable, the right to receive copies made by photographic, zerographic, or other means.

3. The corporation may impose a reasonable charge, covering the costs of labor and material, for copies of any documents provided to the member or resident. The charge may not exceed the estimated cost of production or reproduction of the records.

4. The corporation may comply with a member's demand to inspect the record of members under subdivision (3) of subsection 2 of section 355.826 by providing the member with a list of its members that was compiled no earlier than the date of the member's demand.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.836 Court-ordered inspection.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.836. Court-ordered inspection. — 1. If a corporation does not allow a member or resident who complies with subsection 1 of section 355.826 to inspect and copy any records required by that subsection to be available for inspection, the circuit court in the county where the corporation's principal office, or, if none in this state, its registered office, is located may summarily order inspection and copying of the records demanded at the corporation's expense upon application of the member or resident.

2. If a corporation does not within a reasonable time allow a member or resident to inspect and copy any other record, the member or resident who complies with subsections 2 and 3 of section 355.826 may apply to the circuit court in the county where the corporation's principal office, or, if none in this state, its registered office, is located for an order to permit inspection and copying of the records demanded. The court shall dispose of an application under this subsection on an expedited basis.

3. If the court orders inspection and copying of the records demanded, it shall also order the corporation to pay the member's or resident's costs, including reasonable counsel fees, incurred to obtain the order unless the corporation proves that it refused inspection for good cause.

4. If the court orders inspection and copying of the records demanded, it may impose reasonable restrictions on the use or distribution of the records by the demanding member or resident.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.841 Use of membership lists.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.841. Use of membership lists. — Without consent of the board, a membership list or any part thereof may not be obtained or used by any person for any purpose unrelated to a member's interest as a member. Without limiting the generality of the foregoing, without the consent of the board a membership list or any part thereof may not be:

(1) Used to solicit money or property unless such money or property will be used solely to solicit the votes of the members in an election to be held by the corporation;

(2) Used for any commercial purpose; or

(3) Sold to or purchased by any person.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.846 Furnishing of financial statements.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.846. Furnishing of financial statements. — 1. Except as provided in the articles or bylaws of a public benefit corporation which is a church or convention or association of churches, a corporation upon written demand from a member or resident shall furnish that member or resident its latest annual financial statements, which may be consolidated or combined statements of the corporation and one or more of its subsidiaries or affiliates, as appropriate, that include a balance sheet as of the end of the fiscal year and statement of operations for that year. If financial statements are prepared for the corporation on the basis of generally accepted accounting principles, the annual financial statements must also be prepared on that basis.

2. If annual financial statements are reported upon by a certified public accountant, the accountant's report must accompany them. If not, the statements must be accompanied by the statement of the president or the person responsible for the corporation's financial accounting records:

(1) Stating the president's or other person's reasonable belief as to whether the statements were prepared on the basis of generally accepted accounting principles and, if not, describing the basis of preparation; and

(2) Describing any respects in which the statements were not prepared on a basis of accounting consistent with the statements prepared for the preceding year.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.851 Report of indemnification or advance.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.851. Report of indemnification or advance. — If a corporation indemnifies or advances expenses to a director under sections 355.461 to 355.501 in connection with a proceeding by or in the right of the corporation, the corporation shall report the indemnification or advance in writing to the members with or before the notice of the next meeting of members.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.856 Corporate registration report.

Effective 28 Aug 2009

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.856. Corporate registration report. — 1. Each domestic corporation, and each foreign corporation authorized pursuant to this chapter to transact business in this state, shall file with the secretary of state a corporate registration report on a form prescribed and furnished by the secretary of state that sets forth:

(1) The name of the corporation and the state or country under whose law it is incorporated;

(2) The address of its registered office and the name of its registered agent at the office in this state;

(3) The address of its principal office;

(4) The names and physical business or residence addresses of its directors and principal officers.

2. The information in the corporate registration report must be current on the date the corporate registration report is executed on behalf of the corporation.

3. The initial corporate registration report must be delivered to the secretary of state no later than August thirty-first of the year following the calendar year in which a domestic corporation was incorporated or a foreign corporation was authorized to transact business. Subsequent corporate registration reports must be delivered to the secretary of state no later than August thirty-first of the following calendar years, except as provided in section 355.857. If a corporate registration report is not filed within the time limits prescribed by this section, the secretary of state shall not accept the report unless it is accompanied by a fifteen dollar fee. Failure to file the registration report as required by this section will result in the administrative dissolution of the corporation as set forth in section 355.706.

4. If a corporate registration report does not contain the information required by this section, the secretary of state shall promptly notify the reporting domestic or foreign corporation in writing and return the report to it for correction.

5. A corporation may change the corporation's registered office or registered agent with the filing of the corporation's registration report. To change the corporation's registered agent with the filing of the registration report, the corporation must include the new registered agent's written consent to the appointment as registered agent and a written consent stating that such change in registered agents was authorized by resolution duly adopted by the board of directors. The written consent must be signed by the new registered agent and must include such agent's address. If the corporate registration report is not completed correctly, the secretary of state may reject the filing of such report.

6. A corporation's corporate registration report must be filed in a format and medium prescribed by the secretary of state.

7. The corporate registration report shall be signed by an officer or authorized person and pursuant to this section represents that the signer believes the statements are true and correct to the best knowledge and belief of the person signing, subject to the penalties of section 575.040.

(L. 1994 H.B. 1095, A.L. 2002 S.B. 895, A.L. 2003 H.B. 600, A.L. 2009 H.B. 481)



Section 355.857 Option of biennial filing of corporate registration reports.

Effective 28 Aug 2009

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.857. Option of biennial filing of corporate registration reports. — 1. Notwithstanding the provisions of section 355.856 to the contrary, beginning January 1, 2010, the secretary of state may provide corporations the option of biennially filing corporate registration reports. Any corporation incorporated or qualified in an even-numbered year may file a biennial corporate registration report only in an even-numbered calendar year, and any corporation incorporated or qualified in an odd-numbered year may file a biennial corporate registration report only in an odd-numbered calendar year, subject to the following requirements:

(1) The fee paid at the time of biennial registration shall be that specified in section 355.021;

(2) A corporation's biennial corporate registration report shall be filed in a format as prescribed by the secretary of state;

(3) The secretary of state may collect an additional fee of ten dollars on each biennial corporate registration report filed under this section. Such fee shall be deposited into the state treasury and credited to the secretary of state's technology trust fund account.

2. Once a corporation chooses the option of biennial registration, such registration shall be maintained for the full twenty-four-month period. Once the twenty-four-month period has expired and another corporate registration report is due, a corporation may choose to file an annual registration report under section 355.856. However, upon making such choice the corporation may later only choose to file a biennial corporate registration report in a year appropriate under subsection 1 of this section, based on the year in which the corporation was incorporated.

3. The secretary of state may promulgate rules for the effective administration of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2009, shall be invalid and void.

(L. 2009 H.B. 481)



Section 355.866 Existing authorized foreign corporations.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.866. Existing authorized foreign corporations. — A foreign corporation authorized to transact business in this state on July 1, 1995, is subject to this chapter but is not required to obtain a new certificate of authority to transact business under this chapter.

(L. 1994 H.B. 1095)

Effective 7-01-95



Section 355.871 Repeal of chapter 355 in 1994, effects.

Effective 28 Aug 2005

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.871. Repeal of chapter 355 in 1994, effects. — 1. The repeal of former chapter 355 does not affect:

(1) The operation of the statute or any action taken under it before its repeal;

(2) Any ratification, right, remedy, privilege, obligation or liability acquired, accrued or incurred under the statute before its repeal;

(3) Any violation of the statute or any penalty, forfeiture, or punishment incurred because of the violation, before its repeal;

(4) Any proceeding, reorganization or dissolution commenced under the statute before its repeal, and the proceeding, reorganization or dissolution may be completed in accordance with the statute as if it had not been repealed; or

(5) Any meeting of members or directors or action by written consent noticed or any action taken before its repeal as a result of a meeting of members or directors or action by written consent.

2. Repeals and reenactments provided in this section shall not void or invalidate the provisions of section 355.716.

(L. 1994 H.B. 1095, A.L. 2005 H.B. 630)



Section 355.881 Designation of public, mutual benefit corporations.

Effective 01 Jul 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

355.881. Designation of public, mutual benefit corporations. — On July 1, 1995, each domestic corporation existing on that date that is or becomes subject to this chapter shall be designated as a public benefit or mutual benefit corporation as follows:

(1) Any corporation designated by statute as a public benefit corporation or a mutual benefit corporation is the type of corporation designated by statute;

(2) Any corporation which does not come within subdivision (1) of this section but is organized primarily or exclusively for religious purposes is a public benefit corporation;

(3) Any corporation which does not come within subdivision (1) or (2) of this section but which is recognized as exempt under section 501(c)(3) of the Internal Revenue Code, or any successor section, is a public benefit corporation;

(4) Any corporation which does not come within subdivision (1), (2) or (3) of this section, but which is organized for a public or charitable purpose and which upon dissolution must distribute its assets to a public benefit corporation, the United States, a state or a person which is recognized as exempt under section 501(c)(3) of the Internal Revenue Code, or any successor section, is a public benefit corporation; and

(5) Any corporation which does not come within subdivision (1), (2), (3) or (4) of this section is a mutual benefit corporation.

(L. 1994 H.B. 1095)

Effective 7-01-95






Chapter 356 Professional Corporations

Chapter Cross References



Section 356.011 Citation of law.

Effective 28 Aug 1986

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

356.011. Citation of law. — Sections 356.011 to 356.261 may be cited as "The Professional Corporation Law of Missouri".

(L. 1986 H.B. 1230)



Section 356.012 Filing of statement or document represents belief that statements are true and correct.

Effective 28 Aug 2004

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

356.012. Filing of statement or document represents belief that statements are true and correct. — Any statement or document filed under this chapter represents that the signer believes the statements are true and correct to the best knowledge and belief of the person signing, subject to the penalties provided under section 575.040.

(L. 2004 H.B. 1664)



Section 356.021 Definitions.

Effective 01 Dec 1993, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

356.021. Definitions. — As used in sections 356.011 to 356.261 unless the context otherwise requires, the following terms shall mean:

(1) "Disqualified person", any natural person, corporation, partnership, limited liability company, fiduciary, trust, association, governmental agency or other entity that for any reason is or becomes ineligible under sections 356.011 to 356.261 to own shares issued by a professional corporation;

(2) "Foreign professional corporation", a corporation organized for the purpose of rendering professional services under a law other than the law of this state;

(3) "Licensing authority", the officer, board, agency, court or other authority in this state that has the power under applicable law to issue a license or other legal authorization to render a professional service;

(4) "Professional corporation", a corporation for profit subject to the provisions of sections 356.011 to 356.261, except a foreign professional corporation;

(5) "Professional service" and "professional services":

(a) Any service that lawfully may be rendered only by persons licensed under the provisions of a licensing law of this state and that also may not lawfully be rendered by a corporation organized under the general and business corporation law of Missouri, chapter 351; and

(b) Practiced by the following professionals, each subparagraph constituting one type:

a. An accountant;

b. An architect or engineer;

c. An attorney at law;

d. A chiropodist-podiatrist;

e. A chiropractor;

f. A dentist;

g. An optometrist;

h. A physician, surgeon, doctor of medicine or doctor of osteopathy;

i. A psychologist;

j. A veterinarian;

k. A registered nurse;

l. Any natural person licensed as a real estate salesperson;

m. A physical therapist;

(6) "Qualified person", a natural person, general partnership, limited liability company, professional corporation, or foreign corporation that is eligible under sections 356.011 to 356.261 to own shares issued by a professional corporation not otherwise restricted, the probate estate of a qualified person or a grantor of a declaration in trust who is a natural person eligible to own shares issued by a professional corporation; and, all trustees of the trust that are eligible to own shares issued by a professional corporation; except that all qualified persons defined in this subdivision that are eligible to own shares issued by a professional corporation shall offer, unless otherwise provided in writing, the professional corporation an option to redeem such shares. The probate estate, the trustee, or a successor trustee of a qualified person who is not otherwise authorized to own shares issued by a professional corporation shall be deemed a qualified person where the stock or assets of such professional corporation are owned by the qualified person.

(L. 1986 H.B. 1230, A.L. 1988 H.B. 1178, A.L. 1991 H.B. 219, A.L. 1993 S.B. 66 & 20)

Effective 12-01-93



Section 356.031 General and business corporation law applicable — exceptions.

Effective 28 Aug 1986

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

356.031. General and business corporation law applicable — exceptions. — The general and business corporation law of Missouri, chapter 351, shall be applicable to a professional corporation organized pursuant to sections 356.011 to 356.261, and to the extent chapter 351 relates to foreign corporations generally, chapter 351 shall be applicable to a foreign professional corporation subject to sections 356.011 to 356.261. All provisions of chapter 351 relating to the administration, enforcement, interpretation or amendment of chapter 351 shall be applicable to sections 356.011 to 356.261; except that, in all cases in which the provisions of sections 356.011 to 356.261 are contrary or inconsistent to the provisions of chapter 351, the provisions of sections 356.011 to 356.261 shall take precedence over such provisions of chapter 351. The provisions of sections 356.011 to 356.261 shall take precedence over any law that prohibits a corporation from rendering any type of professional service.

(L. 1986 H.B. 1230)



Section 356.041 Incorporators — articles of incorporation, amendments — licensing authorities to issue certificates, promulgation of rules setting fees.

Effective 28 Aug 1986

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

356.041. Incorporators — articles of incorporation, amendments — licensing authorities to issue certificates, promulgation of rules setting fees. — 1. One or more natural persons, each of whom is licensed to render the same type of professional service within this state, may incorporate a professional corporation to practice that same type of professional service by filing articles of incorporation with the secretary of state; except that, if more than one type of professional service is permitted to be practiced by the professional corporation pursuant to the provisions of sections 356.011 to 356.261, then one or more natural persons so licensed to practice any of the permitted professional services may act as incorporators, and the professional corporation may be incorporated to practice all of the professional services permitted to be practiced by one professional corporation.

2. The articles of incorporation shall set forth as its purpose the type or types of professional service to be practiced through the professional corporation; shall state the street address of its initial principal place of business, if any; and shall otherwise meet the requirements of chapter 351. A certificate by the licensing authority of the profession, or of each of the professions involved if more than one profession is to be practiced, shall be filed in the office of the secretary of state prior to issuance of the articles of incorporation, which certificate or certificates shall state that each of the incorporators is duly licensed in this state to practice a professional service for which the corporation is organized to practice, that at least one incorporator is licensed in this state to practice each professional service for which the corporation is organized to practice; if applicable, that the professional services for which the corporation is organized to practice are permitted to be practiced together in one corporate entity by the licensing authority of each such professional service; and that the proposed corporate name has been approved by each such licensing authority if required by the rules or regulations of the licensing authority.

3. Any amendment to the articles of incorporation of a professional corporation that changes the corporate name of the corporation shall be accompanied by, and the certificate of amendment shall make reference to, the attachment of a certificate by the licensing authority of the profession, or of each of the professions involved if more than one profession is to be practiced, approving the change of corporate name and the use of the new corporate name by the professional corporation, in addition to fulfilling all other requirements for the amendment to articles of incorporation stated in chapter 351.

4. Each licensing authority is hereby authorized to promulgate rules that set reasonable fees for the issuance of the certificate that is required pursuant to this section.

(L. 1986 H.B. 1230)



Section 356.051 Purposes.

Effective 28 Aug 1986

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

356.051. Purposes. — Professional corporations may be incorporated for the purpose of rendering one or more types of professional service, and services ancillary thereto, and in addition, for any purpose or purposes for which corporations may be organized under the general and business corporation law of Missouri, chapter 351, to the extent that such combination of professional services or of professional services and business purposes is expressly permitted by the licensing authorities that regulate each of such professions. Except to the extent that such a combination is permitted by such licensing authorities, a professional corporation may be organized under sections 356.011 to 356.261 only for the purpose of rendering a single type of professional service and services ancillary thereto.

(L. 1986 H.B. 1230)



Section 356.061 Powers.

Effective 28 Aug 1986

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

356.061. Powers. — 1. A professional corporation shall have the powers enumerated in the general business and corporation law of Missouri, chapter 351; except that, a professional corporation may:

(1) Invest its funds in real estate, mortgages, stocks, bonds or any other type of investment, but only so long as that investment does not violate or is not inconsistent with subsection 2 of this section; and

(2) Be a promoter, general partner, stockholder, member, associate or manager only of a partnership, joint venture, professional corporation, foreign professional corporation, trust or other enterprise that is engaged only in:

(a) Rendering a professional service that is authorized to practice under its articles of incorporation; or

(b) Carrying on business permitted by the articles of incorporation of the professional corporation or in providing services ancillary thereto.

2. A professional corporation shall not engage in any profession or business other than the professions or businesses permitted by its articles of incorporation.

(L. 1986 H.B. 1230)



Section 356.071 Regulating name of corporation.

Effective 28 Aug 2004

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

356.071. Regulating name of corporation. — The name of a professional corporation or of a foreign professional corporation authorized to transact business in this state shall:

(1) Contain the words "Professional Corporation" or the abbreviation "P.C." and the corporation shall identify itself with such designation in the course of rendering any professional service;

(2) Not contain any word or phrase that indicates or implies that it is organized for any purpose other than the purposes contained in its articles of incorporation;

(3) Be distinguishable from (as the preceding standards may be defined at the time of incorporation or qualification in or under the general and business corporation law of Missouri, chapter 351) the name of any domestic corporation existing under the laws of this state or any foreign corporation authorized to transact business in this state, or a name the exclusive right to which is, at such time, reserved in the manner provided in the general and business corporation law of Missouri, chapter 351, the not-for-profit corporation law, chapter 355, the uniform limited partnership law, chapter 359, the uniform partnership law relating to registered limited liability partnerships and limited liability limited partnerships, chapter 358, or the limited liability company act, chapter 347, or the name of an entity that has in effect a registration of its corporate name under either chapter 347, 351, 355, 358, or 359, or any other business entity organized, reserved, or registered under the laws of this state; except that, this provision shall not apply if:

(a) Such similarity results from the use in the corporate name of the professional corporation or foreign professional corporation personal names of its shareholders or former shareholders; or

(b) The applicant files with the secretary of state either of the following:

a. If the name is the same, a change whereby a word is added to make such name distinguishable from the name of such other corporation, limited partnership or limited liability company; or

b. A certified copy of a final decree of a court of competent jurisdiction establishing the prior right of the applicant to the use of such name in this state; and

(4) Otherwise conform to any rule promulgated by any licensing authority having jurisdiction over a professional service described in the articles of incorporation of such corporation.

(L. 1986 H.B. 1230, A.L. 1993 S.B. 66 & 20, A.L. 2004 H.B. 1664)



Section 356.081 Corporation may render professional services, how.

Effective 28 Aug 1986

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

356.081. Corporation may render professional services, how. — A professional corporation or foreign professional corporation may render a professional service in this state only through natural persons permitted to render such service in this state; but nothing in sections 356.011 to 356.261 shall be construed to require that any person who is employed by a professional corporation or foreign professional corporation be licensed to perform services for which no license is otherwise required or to prohibit the rendering of a professional service by a licensed natural person acting in his individual capacity, notwithstanding such person may be a shareholder, director, officer, employee or agent of a professional corporation or foreign professional corporation.

(L. 1986 H.B. 1230)



Section 356.091 Directors and officers, who may be.

Effective 28 Aug 1986

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

356.091. Directors and officers, who may be. — All of the directors of a professional corporation and all of the officers of a professional corporation other than the secretary shall be qualified persons with respect to the professional corporation.

(L. 1986 H.B. 1230)



Section 356.101 Corporation may purchase own shares, when.

Effective 28 Aug 1986

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

356.101. Corporation may purchase own shares, when. — A professional corporation may purchase its own shares from a disqualified person even though its net assets are less than its stated capital, or even when by so doing its net assets would be reduced below its stated capital.

(L. 1986 H.B. 1230)



Section 356.111 Shares, who may hold, transferred how.

Effective 01 Dec 1993, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

356.111. Shares, who may hold, transferred how. — 1. A professional corporation may issue shares, fractional shares, rights or options to purchase shares, and other securities only to the following:

(1) Natural persons who are authorized by law in this state, or in any other state or territory of the United States or the District of Columbia, to render a professional service permitted by the articles of incorporation of the corporation, and trustees, in trust, of revocable trust agreements, of which the trustee is a natural person who is authorized by the law of this state, or any other state or territory of the United States or the District of Columbia, to render a professional service permitted by the articles of incorporation of the corporation, and provided, that the trustee is also the settlor and beneficiary of the trust during his lifetime and that all trustees of the trust, if there are multiple trustees, are authorized by any such state to render a professional service permitted by the articles of incorporation;

(2) General partnerships in which all of the partners are licensed in one of the states or territories of the United States of America to practice a professional service permitted by the articles of incorporation of the professional corporation and in which at least one partner is authorized by a licensing authority of this state to render in this state a professional service permitted by the articles of incorporation of the corporation;

(3) Professional corporations or foreign professional corporations authorized by law in this state to render a professional service permitted by the articles of incorporation of the corporation;

(4) Limited liability companies in which all of the members are licensed in one of the states or territories of the United States of America to practice a professional service permitted by the articles of incorporation of the professional corporation and in which at least one member is authorized by a licensing authority of this state to render in this state a professional service permitted by the articles of incorporation of the corporation.

2. Where deemed necessary by the licensing authority for any profession in order to prevent violations of the ethical standards of such profession, the licensing authority may by rule further restrict, condition or abridge the authority of a professional corporation to issue shares, but no such rule shall, of itself, have the effect of causing a shareholder of a professional corporation at the time such rule becomes effective to become a disqualified person. All shares issued in violation of this section or any rule adopted under this section shall be void.

3. A shareholder of a professional corporation may transfer or pledge shares, fractional shares and rights or options to purchase shares of the corporation only to natural persons, general partnerships, trustees, in trust, of certain revocable trust agreements as described in subdivision (1) of subsection 1 of this section, and professional corporations or foreign professional corporations qualified under sections 356.011 to 356.261 to hold shares issued directly to them by such professional corporation. Any transfer of shares in violation of this subsection shall be void; except that, nothing contained in this subsection shall prohibit the transfer of shares of a professional corporation by operation of law or court decree.

4. Every certificate representing shares of stock of a professional corporation shall state conspicuously upon its face that the shares represented thereby are subject to restrictions on transfer imposed by sections 356.011 to 356.261 and are subject to such further restrictions on transfer as may be imposed from time to time pursuant to sections 356.011 to 356.261 by any licensing authority governing the practice of a professional service permitted by the articles of incorporation of the corporation.

(L. 1986 H.B. 1230, A.L. 1991 H.B. 219, A.L. 1993 S.B. 66 & 20)

Effective 12-01-93



Section 356.121 Proxies and voting trusts, valid when.

Effective 28 Aug 1986

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

356.121. Proxies and voting trusts, valid when. — No proxy for voting shares of a professional corporation shall be valid unless it shall be given to a qualified person. A voting trust with respect to shares of a professional corporation shall not be valid unless all the trustees and beneficiaries thereof are qualified persons; except that, a voting trust may be validly continued for a period of six months after the death of a deceased beneficiary or for a period of six months after a beneficiary has become a disqualified person.

(L. 1986 H.B. 1230)



Section 356.131 Securities law not applicable, exception.

Effective 28 Aug 1986

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

356.131. Securities law not applicable, exception. — The Missouri uniform securities law, chapter 409, shall not be applicable to nor govern any transaction relating to any securities of a professional corporation or a foreign professional corporation; except that, the antifraud provisions of section 409.101, or any successor law to section 409.101, and the procedural, enforcement, remedy and penalty provisions of chapter 409 relating thereto, shall be fully applicable to the transfer of securities issued by a professional corporation or a foreign professional corporation if such provisions would otherwise be applicable to such transfers.

(L. 1986 H.B. 1230)



Section 356.141 Disqualifying event, corporation may purchase its own shares, procedure.

Effective 28 Aug 1986

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

356.141. Disqualifying event, corporation may purchase its own shares, procedure. — 1. Upon the death of a shareholder in a professional corporation, or if a shareholder in a professional corporation becomes a disqualified person, or if shares of a professional corporation are transferred by operation of law or court decree to a disqualified person, then the shares of such deceased shareholder or of such disqualified person may be transferred to a qualified person and, if not so transferred, shall be purchased or redeemed by the corporation to the extent of funds that may be legally made available for such purchase under sections 356.011 to 356.261, according to the procedures set forth in this section.

2. The articles of incorporation or bylaws of the professional corporation may establish a price for or may authorize a procedure to set the price and the terms of purchase of the shares of a deceased shareholder or disqualified person. The professional corporation, and one or more shareholders therein, also may agree on a price for or a procedure to set the price and the terms of purchase of the shares of a deceased shareholder or a disqualified person by a private agreement in writing, which agreement shall be binding only on the corporation and the agreeing shareholders. If the articles of incorporation or bylaws do not provide a procedure to set the price and the terms of purchase of shares of a deceased shareholder or disqualified person and if no such private written agreement is in effect as to that shareholder or disqualified person, then at any time after such death, disqualification or transfer, the professional corporation and the personal representative of the estate of a deceased shareholder or the shareholder or transferee may agree as to the price and the terms of purchase of the shares of the deceased shareholder or disqualified person. If such a price is so agreed upon, payment therefor shall be made by the professional corporation within thirty days, or such other period as the parties may fix by agreement, after the date of the agreement as to the price thereof, upon surrender and endorsement to the corporation of the certificate or certificates representing such shares. Upon payment of the price established pursuant to the articles of incorporation or bylaws or of the price so agreed to, the deceased shareholder, the disqualified person or the transferee shall cease to have any interest in such shares.

3. If the articles of incorporation or bylaws do not provide a price or a procedure to establish the price for the shares and if no private written agreement as to the price for or a procedure to set the price of such shares is in effect, then within thirty days after such death, disqualification or transfer, the professional corporation shall provide to the personal representative of the estate of a deceased shareholder, or to the shareholder or transferee, a balance sheet of the professional corporation as of the latest available date and not more than twelve months prior to the date of death, disqualification or transfer, and a profit and loss statement of such professional corporation for the twelve-month period ended on the date of such balance sheet.

4. If the articles of incorporation or bylaws do not provide a price or a procedure to establish the price for such shares, and if no private written agreement as to the price for or a procedure to set the price of such shares is in effect, and if within ninety days after such death, disqualification or transfer the estate of such disqualified person or such disqualified person and the professional corporation do not agree on the price to be paid for such shares, then either the estate, the disqualified person or the professional corporation may file a petition in any court of competent jurisdiction in the county in this state where the registered office of the professional corporation is located requesting that the fair value of such shares be found and determined. If such petition is filed by the professional corporation, then the estate or disqualified person, wherever residing, shall be made a party to the proceeding as an action against his shares quasi in rem, and a copy of the petition shall be served on the estate or disqualified person in person if a resident of this state, and shall be served by registered or certified mail on the estate or disqualified person if a nonresident. Service on nonresidents shall also be made by publication as provided by law. The jurisdiction of the court shall be plenary and exclusive. The estate or disqualified person shall be entitled to judgment against the professional corporation for the amount of the fair value of the shares as of the date of death, disqualification or transfer upon surrender and endorsement to the professional corporation of the certificate or certificates representing such shares. The court may order that the judgment be paid in such installments as the court may determine to be fair and equitable in all the circumstances to all parties. The court may appoint one or more persons as appraisers to receive evidence and recommend a decision on the question of fair value. The appraisers shall have such power and authority as shall be specified in the order of their appointment, or an amendment thereof. The judgment shall include an allowance for interest at such rate as the court may find to be fair and equitable in all the circumstances to all parties, from the date of death, disqualification or transfer.

5. The costs and expenses of any proceeding brought under this section shall be determined by the court and shall be assessed against the professional corporation; but, upon request of the professional corporation, all or any part of such costs and expenses may be apportioned and assessed as the court may deem equitable against the estate or disqualified person if the court shall find that the action of such estate or disqualified person in failing to reach an agreement on the fair value of the stock was arbitrary or vexatious or not in good faith. Such expenses shall include reasonable compensation for and reasonable expenses of the appraisers, but shall exclude the fees and expenses of counsel for and experts employed by any party. If the court determines that the fair value of the shares as determined materially exceeds the amount that the professional corporation offered to pay therefor, or if no such offer was made, then upon request of the estate or disqualified person, the court in its discretion may award to the estate or disqualified person such sum as the court may determine to be reasonable compensation to any counsel or expert or experts employed by the estate or disqualified person in the proceeding.

6. If a purchase, redemption or transfer of the shares of a deceased or disqualified shareholder or of a transferee who is a disqualified person is not completed within twelve months after the death of the deceased shareholder or within six months after the disqualification or transfer, as the case may be, then the shares of the deceased shareholder or disqualified person are automatically cancelled, and the professional corporation shall forthwith record that cancellation of the shares on its books, and thereafter the estate or disqualified person shall have no further interest as a shareholder in the professional corporation other than his, her or its right to payment for such shares or his, her or its right to initiate and pursue a proceeding for determination of the fair value of those shares under this section.

7. Shares acquired by a professional corporation pursuant to payment of the agreed price therefor or to payment of the judgment entered therefor, as in this section provided, may be held and disposed of by such professional corporation as in the case of other treasury shares.

8. This section shall not be deemed to require the purchase of shares of a disqualified person where the period of such disqualification is for less than six months from the date of disqualification or transfer.

9. Any provision regarding purchase, redemption or transfer of shares of a professional corporation contained in the articles of incorporation or the bylaws of the professional corporation, or in any private written agreement relating thereto, shall be specifically enforceable in the courts of this state and shall preempt the right such estate or disqualified person or the professional corporation to bring an action pursuant to this section.

10. Nothing contained in this section shall prevent or relieve a professional corporation from paying pension benefits or other deferred compensation for services rendered to or on behalf of a former shareholder as otherwise permitted by law.

(L. 1986 H.B. 1230)



Section 356.151 Disqualifying event, effect.

Effective 28 Aug 1986

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

356.151. Disqualifying event, effect. — Upon the occurrence of any event that causes any shareholder of a professional corporation to become a disqualified person, the shareholder shall not be entitled to hold any office or be a director in the corporation, render any professional service of any kind for the corporation or its customers or clients, or receive dividends on or be entitled to vote such shares, except with respect to acceptance of the provisions of chapter 351 or granting consent to purchase by a qualified person.

(L. 1986 H.B. 1230)



Section 356.161 Rights and obligations of unqualified persons acquiring shares by foreclosure.

Effective 28 Aug 1986

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

356.161. Rights and obligations of unqualified persons acquiring shares by foreclosure. — If any shares of stock in a professional corporation are acquired by any person who is a disqualified person in foreclosure of a pledge or otherwise, the then owner of the shares shall hold them subject to the same rights and obligations and the professional corporation shall be subject to the same rights and obligations under sections 356.011 to 356.261 as if the then owner of the shares had become a disqualified person.

(L. 1986 H.B. 1230)



Section 356.171 Liability for negligent or wrongful acts or omissions.

Effective 28 Aug 1986

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

356.171. Liability for negligent or wrongful acts or omissions. — 1. Every individual who renders a professional service as an employee of a professional corporation or a foreign professional corporation shall be liable for any negligent or wrongful act or omission in which he or she personally participates to the same extent as if he or she rendered such service in his or her individual capacity. An employee of a professional corporation or a foreign professional corporation shall not be liable for the conduct of other employees in which he or she did not personally participate, unless he or she was negligent in appointing, supervising, or participating in the activity in question with that employee.

2. Every professional corporation and foreign professional corporation whose employees perform professional services within the scope of their employment or of their apparent authority to act for the professional corporation or foreign professional corporation shall be liable to the same extent as its employees.

3. Except as otherwise provided by law, the personal liability of a shareholder of a professional corporation or foreign professional corporation in his or her capacity as such shall be no greater in any respect than that of a shareholder of a corporation organized under the general and business corporation law of Missouri, chapter 351.

(L. 1986 H.B. 1230)



Section 356.181 Privileged communications.

Effective 28 Aug 1986

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

356.181. Privileged communications. — Any privilege applicable to communications between a person rendering professional services and the person receiving such services recognized under the laws of this state, whether statutory or deriving from common law, shall remain inviolate and shall extend to a professional corporation or a foreign professional corporation, and its employees, in relation to professional services rendered to clients of the professional corporation or foreign professional corporation in all cases in which it shall be applicable to communications between a natural person rendering professional services on behalf of the professional corporation or foreign professional corporation and the person receiving such services.

(L. 1986 H.B. 1230)



Section 356.191 Law not to be construed to restrict licensing authorities — additional rules.

Effective 28 Aug 1986

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

356.191. Law not to be construed to restrict licensing authorities — additional rules. — Nothing in sections 356.011 to 356.261 shall restrict or limit in any manner the authority and duty of any licensing authority for the licensing of individual persons rendering any professional service or the practice of the profession that is within the jurisdiction of the licensing authority, notwithstanding that the person is an officer, director, shareholder or employee of a professional corporation or a foreign professional corporation and rendering any professional service or engaging in the practice of the profession through such corporation. Each licensing authority may adopt and enforce, pursuant to applicable law, any additional rules and regulations governing the practice of each profession as it deems to be necessary to enforce and comply with the provisions of sections 356.011 to 356.261 and the law applicable to each profession.

(L. 1986 H.B. 1230)



Section 356.201 Election to function as general and business corporation — how made — dissenting shareholder's rights.

Effective 28 Aug 1986

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

356.201. Election to function as general and business corporation — how made — dissenting shareholder's rights. — 1. Subject to the restrictions of applicable licensing authorities a professional corporation may elect, at any time, upon the vote of the owners of a majority of the issued and outstanding voting securities of the professional corporation, to amend its articles of incorporation so as to prohibit its continued operation under sections 356.011 to 356.261 and to substitute therefor authority to function as a corporation under chapter 351, and to remove the words "Professional Corporation" or the letters "P.C." from its corporate name. If such election is made, an amendment to the articles of incorporation shall be filed in accordance with the requirements of chapter 351 setting forth the purposes for which the corporation shall continue in operation and its new corporate name, together with any other amendments necessary to allow the corporation to comply with the requirements of chapter 351. A copy of any such amendment shall be filed with each licensing authority that regulates any professional service that the professional corporation is authorized to perform. Thereafter, the corporation shall no longer be subject to the provisions of sections 356.011 to 356.261*.

2. If a professional corporation elects to accept the provisions of chapter 351, any dissenting shareholder shall have all of the rights granted to a shareholder dissenting to the sale or exchange of all or substantially all of the property and assets of a corporation, pursuant to the provisions of chapter 351.

3. If a professional corporation shall cease to render professional services, it shall amend its articles of incorporation in the manner required under subsection 1 of this section and shall conform in full to the requirements of chapter 351. The corporation may then continue in existence as a corporation organized under chapter 351 and shall no longer be subject to the provisions of sections 356.011 to 356.261*.

(L. 1986 H.B. 1230)

*Words "of this act" appear in original rolls.



Section 356.211 Registration report — filed when, contents — form — fee — penalties for failure to file or making false declarations.

Effective 28 Aug 2009

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

356.211. Registration report — filed when, contents — form — fee — penalties for failure to file or making false declarations. — 1. Each professional corporation and each foreign professional corporation shall file with the secretary of state a corporate registration report pursuant to section 351.120 or 351.122. The corporate registration report shall set forth the following information: the names and residence or physical business addresses of all officers, directors and shareholders of that professional corporation as of the date of the report.

2. The report shall be made on a form to be prescribed and furnished by the secretary of state, and shall be executed by an officer of the corporation or authorized person.

3. A filing fee in the amount set out in section 351.122 or 351.125 shall be paid with the filing of each report, and no other fees shall be charged therefor; except that, penalty fees may be imposed by the secretary of state for late filings. The report shall be filed subject to the time requirements of section 351.120 or 351.122.

4. If a professional corporation or foreign professional corporation shall fail to file a report qualifying with the provisions of this section when such a filing is due, then the corporation shall be subject to the provisions of chapter 351 that are applicable to a corporation that has failed to timely file the corporate registration report required to be filed under chapter 351.

(L. 1986 H.B. 1230, A.L. 1990 H.B. 1361, A.L. 2002 S.B. 895, A.L. 2003 H.B. 600, A.L. 2004 H.B. 1664, A.L. 2009 H.B. 481)



Section 356.221 Merger or consolidation with another corporation, when.

Effective 28 Aug 1986

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

356.221. Merger or consolidation with another corporation, when. — 1. A professional corporation may merge or consolidate with another corporation, domestic or foreign, only if every shareholder of each corporation is qualified to be a shareholder of the surviving or new corporation under the laws applying to that surviving or new corporation.

2. Upon the merger or consolidation of a professional corporation, if the surviving or new corporation, as the case may be, is to render professional services in this state, it shall be in full compliance with the provisions of sections 356.011 to 356.261 immediately after the merger or consolidation. Otherwise, that corporation shall not thereafter be subject to the provisions of sections 356.011 to 356.261 and shall not provide professional services in this state.

(L. 1986 H.B. 1230)



Section 356.231 Certificates of authority, required, exceptions — foreign corporations may be granted certificates of authority, requirements.

Effective 28 Aug 1986

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

356.231. Certificates of authority, required, exceptions — foreign corporations may be granted certificates of authority, requirements. — 1. No foreign professional corporation shall have the right to transact business of providing professional services in this state until it shall have procured a certificate of authority to do so from the secretary of state. However, no such corporation shall be required to obtain a certificate of authority to transact business in this state solely because it conducts any of the following activities in this state:

(1) Maintaining or defending any action or suit or any administrative or arbitration proceeding directly involving the corporation, or effecting the settlement thereof or the settlement of claims or disputes;

(2) Holding meetings of its directors or shareholders or carrying on other activities concerning its internal affairs;

(3) Maintaining bank accounts;

(4) Borrowing money or creating evidences of debt, mortgage or lien on or other security interest in real or personal property;

(5) Securing or collecting debts or enforcing any rights in property securing the same;

(6) Conducting an isolated transaction that is not repeated on any type of recurring or regular basis.

2. A foreign professional corporation shall be entitled to procure from the secretary of state a certificate of authority to transact business in this state only if:

(1) The name of the corporation meets the requirements of sections 356.011 to 356.261;

(2) The corporation is organized only for purposes for which a professional corporation organized under sections 356.011 to 356.261 may be organized; and

(3) All the shareholders, at least a majority of the directors and all the officers other than the secretary and treasurer of the corporation are qualified persons with respect to the corporation.

(L. 1986 H.B. 1230)



Section 356.233 Additional fee — expiration date.

Effective 28 Aug 2017

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

356.233. Additional fee — expiration date. — The secretary of state may collect an additional fee of five dollars on each and every fee required in this chapter. All fees collected as provided in this section shall be deposited in the state treasury and credited to the secretary of state’s technology trust fund account. The provisions of this section shall expire on December 31, 2021.

(L. 1994 S.B. 635, A.L. 2001 H.B. 453 merged with S.B. 288, A.L. 2008 S.B. 1150, A.L. 2017 S.B. 95)

Expires 12-31-21



Section 356.241 Foreign professional corporations, application for certificate of authority, contents.

Effective 28 Aug 1986

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

356.241. Foreign professional corporations, application for certificate of authority, contents. — The application of a foreign professional corporation for a certificate of authority for the purpose of rendering professional services in this state shall include a statement that all the shareholders, at least a majority of the directors and all the officers other than the secretary and treasurer are licensed in one or more states or territories of the United States or the District of Columbia to render a professional service described in the statement of purposes of the corporation.

(L. 1986 H.B. 1230)



Section 356.251 Forfeiture of corporate rights, when — duties of licensing authority.

Effective 28 Aug 1986

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

356.251. Forfeiture of corporate rights, when — duties of licensing authority. — The certificate of incorporation of a professional corporation or the certificate of authority of a foreign professional corporation may be forfeited by the secretary of state if the corporation fails to comply with the provisions of sections 356.011 to 356.261 which are applicable to it or if the secretary of state determines or is informed by the licensing authority that the corporation fails or has failed to comply with the requirements of the licensing authority that allow the corporation to practice any professional service as a corporation under sections 356.011 to 356.261. Each licensing authority in this state shall promptly certify to the secretary of state the names of all such corporations that have given cause for forfeiture as provided in sections 356.011 to 356.261, together with the facts pertinent thereto. Whenever a licensing authority shall so certify the name of a corporation to the secretary of state as having given cause for forfeiture of the corporation's certificate of incorporation or certificate of authority as provided in sections 356.011 to 356.261, then the licensing authority shall concurrently mail to the corporation at its registered office in this state a notice that such certification has been made.

(L. 1986 H.B. 1230)



Section 356.261 Application of law.

Effective 28 Aug 1986

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

356.261. Application of law. — On and after August 13, 1986, the provisions of sections 356.011 to 356.261 shall apply in full to all corporations previously subject to any law which was a predecessor to sections 356.011 to 356.261.

(L. 1986 H.B. 1230)






Chapter 357 Cooperative Companies

Chapter Cross References



Section 357.010 Authorization of cooperative plan — purposes — other corporations may convert to cooperatives, procedure.

Effective 28 Aug 1985

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

357.010. Authorization of cooperative plan — purposes — other corporations may convert to cooperatives, procedure. — 1. Any number of persons, not less than twelve, may associate themselves together as a cooperative association, society or exchange, having all the incidents, powers and privileges of corporations, for the purpose of producing or furnishing goods, services, or housing, or for the purpose of conducting any agricultural or mercantile business on the cooperative plan, including the buying, selling, manufacturing, storage, transportation or other handling or dealing in or with, by associations of agriculturists, of agricultural, dairy or similar products, and including the manufacturing transformation of such articles into products derived therefrom, and for the purpose of the purchasing of or selling to all shareholders and others groceries, provisions and all other articles of merchandise.

2. For the purposes of this section the words "association", "company", "corporation", "society" or "exchange" shall be construed to mean the same.

3. A corporation, other than a cooperative incorporated under this chapter, may convert itself into a cooperative, if such corporation can qualify as a cooperative under the provisions of this chapter, by adopting an amendment to its articles of incorporation by which it elects to become subject to the provisions of this chapter. Such amendment shall include all information required by section 357.020 and may include any desirable changes permitted by this chapter. Such amendment shall be adopted, filed and recorded in the manner provided by law applicable to the corporation prior to such conversion, except that the fee for such amendment shall be that amount required of a newly formed cooperative as set forth in section 357.060.

(RSMo 1939 § 14406, A.L. 1985 S.B. 300)

Prior revisions: 1929 § 12748; 1919 § 10247



Section 357.015 Housing cooperative, defined, limitations.

Effective 28 Aug 1998

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

357.015. Housing cooperative, defined, limitations. — 1. For the purposes of this section, a "housing cooperative" means a cooperative incorporated under this chapter, as modified by this section, for the purpose of producing or furnishing housing.

2. Any number of persons, not less than five, may associate themselves together as a housing cooperative under section 357.010.

3. No shareholder in a housing cooperative shall own shares of a greater aggregate par value than twenty percent of the aggregate par value of all shares of stock of such housing cooperative for the purposes of section 357.050.

4. The bylaws of a housing cooperative may provide for the business activities which such housing cooperative is engaged in, and the manner and method of conducting such activities, which may be conducted independently or jointly with any other person, entity or organization for the purposes of section 357.130.

5. Section 357.150 shall not be applicable to a housing cooperative.

(L. 1998 S.B. 517)



Section 357.020 Articles of incorporation — filing — certificate.

Effective 28 Aug 1939

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

357.020. Articles of incorporation — filing — certificate. — The persons so desiring to associate themselves together shall all sign, and at least five of them acknowledge before a notary public, written articles of association or agreement, which shall contain the name of the said association; the names and residences of the persons forming the same; a statement of the purposes of such association; designation of the city, town, or village, or other place, where its principal place of business shall be located; a statement of the amount of capital stock; and the number of shares and par value of each. When thus signed and acknowledged, the said articles shall be recorded in the office of the recorder of deeds in the county or city in which the principal place of business of such corporation is to be located, and a certified copy thereof shall be filed in the office of the secretary of state, who, upon receiving the same and the fees required by law, shall issue a certificate of incorporation.

(RSMo 1939 § 14407)

Prior revisions: 1929 § 12749; 1919 § 10248



Section 357.030 Amendments to articles — change in number of authorized shares — fees.

Effective 28 Aug 1978

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

357.030. Amendments to articles — change in number of authorized shares — fees. — Any such association may amend its articles of incorporation by a majority vote of its shareholders at any regular shareholders' meeting or at any special shareholders' meeting called for that purpose on sixty days' written notice by mail to all shareholders. Said power to amend shall include the power to increase or diminish the amount of capital stock and the number of shares, but the amount of capital stock shall not be so diminished below the amount of paid-up capital at the time the amendment is adopted. Within thirty days after the adoption of an amendment to its articles of incorporation, such association shall cause a copy of such amendment to be recorded in the office of the recorder of deeds of the county or city wherein its principal place of business is located, and a certified copy thereof in the office of the secretary of state. The fee of the secretary of state for filing an article of amendment shall be one dollar, and no increase in the authorized shares of the corporation shall be valid or effectual unless the corporation has paid the director of revenue five dollars for each ten thousand dollars or less of the increase in the authorized shares of the corporation, and the corporation shall file a duplicate receipt issued by the director of revenue for the payments required by this section to be made with the secretary of state.

(RSMo 1939 § 14411, A.L. 1978 S.B. 755)

Prior revisions: 1929 § 12753; 1919 § 10251



Section 357.040 Issuance of common and preferred stock.

Effective 28 Aug 1985

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

357.040. Issuance of common and preferred stock. — By unanimous agreement persons desiring to associate themselves together for the purpose of forming a corporation to conduct any agricultural or mercantile business for the purpose of producing or furnishing goods, services or housing on the cooperative plan under this chapter may issue both preferred and common stock in such corporation.

(RSMo 1939 § 14408, A.L. 1985 S.B. 300)

Prior revision: 1929 § 12750



Section 357.050 Limit of shares.

Effective 28 Aug 1939

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

357.050. Limit of shares. — No shareholder in any such association shall own shares of a greater aggregate par value than ten percent of the aggregate par value of all shares of stock of such association.

(RSMo 1939 § 14413)

Prior revisions: 1929 § 12755; 1919 § 10253



Section 357.060 Fees for incorporation.

Effective 28 Aug 2014

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

357.060. Fees for incorporation. — 1. For incorporation under this chapter as herein provided, there shall be paid to and collected by the state director of revenue a fee of fifty dollars for the first fifty thousand dollars or less of capital stock, and the further sum of five dollars for each additional ten thousand dollars of its capital stock. The limitation upon the aggregate amount of capital stock shall be the same as in respect to other corporations.

2. Fees mandated in subsection 1 of this section shall be waived if the association of persons signing the written articles of association and agreement includes a member of the Missouri National Guard or any other active duty military, who resides in the state of Missouri, and provides proof of such service to the secretary of state.

(RSMo 1939 § 14409, A.L. 1947 V. I p. 16, A.L. 2014 S.B. 600)

Prior revisions: 1929 § 12751; 1919 § 10249



Section 357.070 Fees of recorder of deeds.

Effective 28 Aug 1939

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

357.070. Fees of recorder of deeds. — The fees of the recorder of deeds for any service required by this chapter shall be the same as those now customarily appertaining to his office for similar services.

(RSMo 1939 § 14412)

Prior revisions: 1929 § 12754; 1919 § 10252



Section 357.080 Management by board — election — removal.

Effective 28 Aug 1939

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

357.080. Management by board — election — removal. — 1. Every such association shall be managed by a board of not less than five directors, who shall be elected by and from the shareholders, subject to such restrictions and with such qualifications as may be prescribed by the bylaws, at such time and for such term of office as the bylaws may prescribe, and shall hold office for the time for which elected, and until their successors are elected and qualified; but the shareholders shall have the power as herein provided, at any regular or special shareholders' meeting, legally called, to remove any director for cause and to fill the vacancy, and thereupon the director so removed shall cease to be a director of said association.

2. The officers of every such association shall be a president, one or more vice presidents, a secretary and treasurer, who shall be elected annually by the directors, and each of said officers must be a director of the association except the secretary and treasurer. The offices of secretary and treasurer may be combined, and when so combined, the person filling the office shall be secretary-treasurer.

3. When any director has been removed for cause, as herein provided, such action shall vacate any office held by him and such vacancy shall be filled from among the board of directors so constituted after the vacancy in such board of directors has been filled by the shareholders as herein provided.

(RSMo 1939 § 14410)

Prior revisions: 1929 § 12752; 1919 § 10250



Section 357.090 Election of directors.

Effective 28 Aug 1945

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

357.090. Election of directors. — In the election of directors of such associations, each shareholder, regardless of the number of shares held by him or her in said association, shall have the right to cast only one vote for each director to be elected, which vote may be cast either in person or by proxy.

(RSMo 1939 § 14414, A.L. 1945 p. 77)

Prior revisions: 1929 § 12756; 1919 § 10254



Section 357.100 Business policies — control — vote.

Effective 28 Aug 1939

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

357.100. Business policies — control — vote. — Notwithstanding the foregoing provision for the management of the general affairs of each such association by its board of directors, the control of the policies of such association is hereby reserved to and conferred upon their respective shareholders, who shall by direct vote govern the policies of such associations, including their policies with reference to the declaring of dividends, the setting aside of reserve funds, the method of distributing profits, the amendment of articles of association, the increasing and diminishing of capital stock, and other general policies; each shareholder shall be entitled to but one vote, irrespective of the number of shares owned, which vote may be cast by proxy as herein provided.

(RSMo 1939 § 14415)

Prior revisions: 1929 § 12757; 1919 § 10255



Section 357.110 Proxies, how voted.

Effective 28 Aug 1939

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

357.110. Proxies, how voted. — At any regularly called general or special meeting of shareholders for the purpose of electing directors, a written vote signed by and received by mail or messenger from any absent shareholders shall be accepted as the vote of such absentee. This rule shall apply also to any such written vote of an absentee at any regularly called general or special meeting of shareholders for the purpose of determining the business policies of such association.

(RSMo 1939 § 14416)

Prior revisions: 1929 § 12758; 1919 § 10256



Section 357.120 Stock, who may purchase.

Effective 28 Aug 1985

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

357.120. Stock, who may purchase. — Any part or all of the common stock of any corporation organized for the purpose of producing or furnishing goods, services, or housing, or for the purpose of conducting any agricultural or mercantile business on the cooperative plan as provided for by sections 276.160 to 276.230 may be legally purchased and owned in all respects as if purchased and owned by a natural person, by any other corporation incorporated under the laws of Missouri on the cooperative plan, including any other corporation organized under this chapter.

(RSMo 1939 § 14424, A.L. 1985 S.B. 300)

Prior revision: 1929 § 12766



Section 357.130 Method of distribution of earnings of association — provisions of bylaws.

Effective 28 Aug 1939

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

357.130. Method of distribution of earnings of association — provisions of bylaws. — 1. The shareholders of such an association at any general or special meeting, shall apportion the earnings by first setting aside not less than ten percent of the net profits for a reserve fund until an amount has accumulated in the said reserve fund equal to fifty percent of the paid-up capital stock, and then shall be declared a dividend upon paid-up capital stock, to be determined by the said shareholders, which dividends shall not exceed ten percent and the remainder of the said net profits shall then be divided by a uniform dividend, determined and based upon the amount of sales or purchases or upon both the sales and purchases of those who have done business with such association. In case the association is both a selling and productive company, such last mentioned dividends may be determined by and based upon both raw material delivered and goods purchased by patrons. The net profits of said association shall be distributed at least once in each period of twelve months at such time and in such manner as may be provided by its bylaws. Each association may, by a majority vote of its shareholders or by their written assent, adopt bylaws.

2. Said bylaws may provide for any or all of the following matters:

(1) The time, place and manner of calling and conducting its meetings;

(2) The number of shareholders constituting a quorum;

(3) The right of shareholders to vote by proxy or by mail, or by both; and the conditions, manner, form and effects of such votes;

(4) The number of directors and the number which shall constitute a quorum;

(5) The qualifications, compensation, duties and term of office of directors and officers; the time of their election and mode and manner of giving notice thereof;

(6) Penalties for the violation of the bylaws; and if the association is affiliated with a statewide farm organization, the manner and method of collecting dues of said statewide organization, through the association;

(7) It shall be lawful for said bylaws to require the holder of stock desiring to dispose of same to first deposit said stock certificates with the secretary-treasurer, or chairman of the board of directors; to be sold or purchased under the direction of the board of directors; provided, that said board shall not dispose of or purchase any stock below its bona fide book value without the written consent of the holder thereof, and unless said stock is disposed of or purchased within sixty days after the deposit thereof for sale, as above provided, the owner thereof shall be free to dispose of same without restriction; provided further, that the bylaws may prohibit the transfer of stock certificates until all claims of the association against the owner thereof have been paid;

(8) The business activities which said association is engaged in, manner and method of conducting same, either independently or jointly with other cooperative associations or statewide farm organizations; provided, that no bylaws shall be legal which attempt to enlarge the powers of associations organized hereunder.

(RSMo 1939 § 14417)

Prior revisions: 1929 § 12759; 1919 § 10257



Section 357.140 Auditing of books annually.

Effective 28 Aug 1939

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

357.140. Auditing of books annually. — All associations formed under the provisions of section 357.010, shall keep a set of books showing the business operation of said association, and said books shall be audited by competent auditors once each year; which auditor shall not be a member or stockholder of said association. At the completion of the audit herein provided for, said auditor shall have the right to call a meeting of the board of directors, and explain his report and the financial condition of said association, and a copy of the report of said auditor shall be filed with the secretary and president of the board of directors of such an association, which report may contain recommendations for the proper handling of the business of said association.

(RSMo 1939 § 14418)

Prior revision: 1929 § 12760



Section 357.150 Use of funds.

Effective 28 Aug 1939

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

357.150. Use of funds. — None of the funds of any association organized under the provisions of this chapter shall be used in the payment of any expenses for promotion of any such organization, such, for instance, as commissions, salaries or expenses of any kind, character, or nature whatsoever.

(RSMo 1939 § 14422)

Prior revisions: 1929 § 12764; 1919 § 10260



Section 357.160 Private property exempt.

Effective 28 Aug 1939

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

357.160. Private property exempt. — The private property of shareholders shall be exempt from execution for the debts of any such association.

(RSMo 1939 § 14423)

Prior revisions: 1929 § 12765; 1919 § 10261



Section 357.170 Prior cooperative associations.

Effective 28 Aug 1939

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

357.170. Prior cooperative associations. — All cooperative agricultural corporations, companies or associations, coming within the purview of this law, and heretofore organized and doing business under prior statutes and which have attempted so to organize and do business, shall have the benefit of all provisions of this law and be bound thereby on filing with the secretary of state a written declaration, signed and sworn to by the president and secretary, to the effect that such cooperative company or association has, by a majority vote of its shareholders, decided to accept the benefits of and to be bound by the provisions of this law.

(RSMo 1939 § 14419)

Prior revisions: 1929 § 12761; 1919 § 10258



Section 357.180 Dissolution proceedings, how taken.

Effective 28 Aug 1939

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

357.180. Dissolution proceedings, how taken. — 1. Whenever eighty percent of the stockholders of a corporation engaged in agricultural or mercantile business vote for a dissolution of said corporation for the purpose of reincorporating under the cooperative plan as provided for in sections 276.160 to 276.230, the stockholders shall by motion direct the secretary of said corporation to transmit a certified copy of the dissolution proceeds to the secretary of state and said certified copy shall be taken as prima facie evidence of a voluntary dissolution of the corporation; provided, however, that said dissolution shall not become effective until all the provisions as herein stated shall have been complied with.

2. Upon receipt of the order asking for dissolution the secretary of state shall issue a permit granting said corporation the privilege of dissolution from and after the time that all acts of incorporation under the cooperative plan have been complied with; provided, however, that only eighty percent of the shareholders of said corporation shall be required to sign the articles of association or agreement.

3. The board shall have power to purchase at its book value, all stock in excess of ten percent of the capital stock held by any shareholder. The president and secretary of the corporation seeking dissolution shall execute and acknowledge in the name and in behalf of such former corporation, a conveyance of all property, real and personal, and assets of every description of the said former corporation conveying the same to the new cooperative association so incorporated, and such conveyance shall have the effect to vest in such new cooperative association all the right, title and interest in such property, real and personal, and assets of any description, which were at any time possessed by said former corporation. The new cooperative association shall be liable for all debts and claims against said former corporation.

(RSMo 1939 § 14420)

Prior revision: 1929 § 12762



Section 357.190 Use of the name "cooperative" prohibited.

Effective 28 Aug 1939

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

357.190. Use of the name "cooperative" prohibited. — No corporation or association hereafter organized shall be entitled to use the word "cooperative" as part of its corporate or other business name or title, unless it has complied with the provisions of this chapter or a law providing for the incorporation of associations upon a cooperative plan, and any corporation or association violating this provision of this chapter may be enjoined from doing business under such name in a suit by any association legally organized under the provisions of this chapter.

(RSMo 1939 § 14421)

Prior revisions: 1929 § 12763; 1919 § 10259






Chapter 358 Uniform Partnership Law

Chapter Cross References



Section 358.010 Name of law.

Effective 28 Aug 1949

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

358.010. Name of law. — This chapter may be cited as "Uniform Partnership Law".

(L. 1949 p. 506 § 1)



Section 358.020 Definitions.

Effective 28 Aug 1995

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

358.020. Definitions. — In this chapter:

(1) "Bankrupt" includes a debtor pursuant to a voluntary or involuntary petition filed under the Federal Bankruptcy Code or a person or entity subject to an insolvency or similar proceeding under state law;

(2) "Business" includes every trade, occupation, or profession;

(3) "Conveyance" includes every assignment, lease, mortgage, or encumbrance;

(4) "Court" includes every court and judge having jurisdiction in the case;

(5) "Foreign registered limited liability partnership" means a limited liability partnership formed pursuant to an agreement governed by the laws of another jurisdiction and registered as a limited liability partnership under the laws of such jurisdiction;

(6) "Person" includes individuals, partnerships, domestic or foreign limited partnerships, domestic or foreign limited liability companies, domestic or foreign corporations, trusts, business trusts, real estate investment trusts, estates and other associations or business entities;

(7) "Real property" includes land and any interest or estate in land; and

(8) "Registered limited liability partnership" means a partnership formed pursuant to an agreement governed by the laws of this state, registered pursuant to section 358.440 and complying with sections 358.450 and 358.460.

(L. 1949 p. 506 § 2, A.L. 1995 H.B. 558)



Section 358.030 Interpretation of knowledge and notice.

Effective 28 Aug 1949

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

358.030. Interpretation of knowledge and notice. — 1. A person has "knowledge" of a fact within the meaning of this law not only when he has actual knowledge thereof, but also when he has knowledge of such other facts as in the circumstances shows bad faith.

2. A person has "notice" of a fact within the meaning of this law when the person who claims the benefit of the notice

(1) States the fact to such person, or

(2) Delivers through the mail, or by other means of communication, a written statement of the fact to such person or to a proper person at his place of business or residence.

(L. 1949 p. 506 § 3)



Section 358.040 Rules of construction.

Effective 28 Aug 1949

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

358.040. Rules of construction. — 1. The rule that statutes in derogation of the common law are to be strictly construed shall have no application to this law.

2. The law of estoppel shall apply under this law.

3. The law of agency shall apply under this law.

4. This law shall be so interpreted and construed as to effect its general purpose to make uniform the law of those states which enact it.

5. This law shall not be construed so as to impair the obligations of any contract existing when the law goes into effect, nor to affect any action or proceedings begun or right accrued before this law takes effect.

(L. 1949 p. 506 § 4)



Section 358.050 Rules for cases not provided for in this law.

Effective 28 Aug 1949

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

358.050. Rules for cases not provided for in this law. — In any case not provided for in this law the rules of law and equity, including the law merchant, shall govern.

(L. 1949 p. 506 § 5)



Section 358.060 Partnership defined.

Effective 28 Aug 1995

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

358.060. Partnership defined. — 1. A "partnership" is an association of two or more persons to carry on as co-owners a business for profit and includes, for all purposes of the laws of this state, a registered limited liability partnership.

2. But any association formed under any other statute of this state, or any statute adopted by authority, other than the authority of this state or pursuant to an agreement governed by the laws of another state, is not a partnership under this chapter, unless such association would have been a partnership in this state prior to the adoption of this chapter; but this chapter shall apply to limited partnerships except insofar as the statutes relating to such partnerships are inconsistent herewith.

(L. 1949 p. 506 § 6, A.L. 1995 H.B. 558)



Section 358.065 Partnerships to register fictitious names, procedure.

Effective 28 Aug 1983

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

358.065. Partnerships to register fictitious names, procedure. — All partnerships shall comply with the provisions of section 417.210 relating to the registration of fictitious names with the secretary of state.

(L. 1983 S.B. 367)



Section 358.070 Rules for determining the existence of a partnership.

Effective 28 Aug 1949

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

358.070. Rules for determining the existence of a partnership. — In determining whether a partnership exists, these rules shall apply:

(1) Except as provided by section 358.160 persons who are not partners as to each other are not partners as to third persons;

(2) Joint tenancy, tenancy in common, tenancy by the entireties, joint property, common property, or part ownership does not of itself establish a partnership, whether such co-owners do or do not share any profits made by the use of the property;

(3) The sharing of gross returns does not of itself establish a partnership, whether or not the persons sharing them have a joint or common right or interest in any property from which the returns are derived;

(4) The receipt by a person of a share of the profits of a business is prima facie evidence that he is a partner in the business, but no such inference shall be drawn if such profits were received in payment:

(a) As a debt by installments or otherwise;

(b) As wages of an employee or rent to a landlord;

(c) As an annuity to a widow or representative of a deceased partner;

(d) As interest on a loan, though the amount of payment vary with the profits of the business;

(e) As the consideration for the sale of a goodwill of a business or other property by installments or otherwise.

(L. 1949 p. 506 § 7)

CROSS REFERENCE:

Evidence of partnership, what constitutes, 490.520



Section 358.080 Partnership property.

Effective 28 Aug 1949

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

358.080. Partnership property. — 1. All property originally brought into the partnership stock or subsequently acquired by purchase or otherwise, on account of the partnership is partnership property.

2. Unless the contrary intention appears, property acquired with partnership funds is partnership property.

3. Any estate in real property may be acquired in the partnership name. Title so acquired can be conveyed only in the partnership name.

4. A conveyance to a partnership in the partnership name, though without words of inheritance, passes the entire estate of the grantor unless a contrary intent appears.

(L. 1949 p. 506 § 8)



Section 358.090 Partner agent of partnership as to partnership business.

Effective 28 Aug 1949

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

358.090. Partner agent of partnership as to partnership business. — 1. Every partner is an agent of the partnership for the purpose of its business, and the act of every partner, including the execution in the partnership name of any instrument, for apparently carrying on in the usual way the business of the partnership of which he is a member binds the partnership, unless the partner so acting has in fact no authority to act for the partnership in the particular matter, and the person with whom he is dealing has knowledge of the fact that he has no such authority.

2. An act of a partner which is not apparently for the carrying on of the business of the partnership in the usual way does not bind the partnership unless authorized by the other partners.

3. Unless authorized by the other partners or unless they have abandoned the business, one or more but less than all the partners have no authority to

(1) Assign the partnership property in trust for creditors or on the assignee's promise to pay the debts of the partnership;

(2) Dispose of the goodwill of the business;

(3) Do any other act which would make it impossible to carry on the ordinary business of a partnership;

(4) Confess a judgment;

(5) Submit a partnership claim or liability to arbitration or reference.

4. No act of a partner in contravention of a restriction on authority shall bind the partnership to persons having knowledge of the restriction.

(L. 1949 p. 506 § 9)



Section 358.100 Conveyance of real property of the partnership.

Effective 28 Aug 1949

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

358.100. Conveyance of real property of the partnership. — 1. Where title to real property is in the partnership name, any partner may convey title to such property by a conveyance executed in the partnership name; but the partnership may recover such property unless the partner's act binds the partnership under the provisions of subsection 1 of section 358.090, or unless such property has been conveyed by the grantee or a person claiming through such grantee to a holder for value without knowledge that the partner, in making the conveyance, has exceeded his authority.

2. Where title to real property is in the name of the partnership, a conveyance executed by a partner, in his own name, passes the equitable interest of the partnership, provided the act is one within the authority of the partner under the provisions of subsection 1 of section 358.090.

3. Where title to real property is in the name of one or more but not all the partners, and the record does not disclose the right of the partnership, the partners in whose name the title stands may convey title to such property, but the partnership may recover such property if the partners' act does not bind the partnership under the provisions of subsection 1 of section 358.090, unless the purchaser or his assignee, is a holder for value, without knowledge.

4. Where the title to real property is in the name of one or more or all the partners, or in a third person in trust for the partnership, a conveyance executed by a partner in the partnership name, or in his own name, passes the equitable interest of the partnership, provided the act is one within the authority of the partner under the provisions of subsection 1 of section 358.090.

5. Where the title to real property is in the names of all the partners a conveyance executed by all the partners passes all their rights in such property.

(L. 1949 p. 506 § 10)



Section 358.110 Partnership bound by admission of partner.

Effective 28 Aug 1949

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

358.110. Partnership bound by admission of partner. — An admission or representation made by any partner concerning partnership affairs within the scope of his authority as conferred by this law is evidence against the partnership.

(L. 1949 p. 506 § 11)



Section 358.120 Partnership charged with knowledge of or notice to partner.

Effective 28 Aug 1949

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

358.120. Partnership charged with knowledge of or notice to partner. — Notice to any partner of any matter relating to partnership affairs, and the knowledge of the partner acting in the particular matter, acquired while a partner or then present to his mind, and the knowledge of any other partner who reasonably could and should have communicated it to the acting partner, operate as notice to or knowledge of the partnership, except in the case of a fraud on the partnership committed by or with the consent of that partner.

(L. 1949 p. 506 § 12)



Section 358.130 Partnership bound by partner's wrongful act.

Effective 28 Aug 1949

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

358.130. Partnership bound by partner's wrongful act. — Where, by any wrongful act or omission of any partner acting in the ordinary course of the business of the partnership or with the authority of his copartners, loss or injury is caused to any person, not being a partner in the partnership, or any penalty is incurred, the partnership is liable therefor to the same extent as the partner so acting or omitting to act.

(L. 1949 p. 506 § 13)



Section 358.140 Partnership bound by partner's breach of trust.

Effective 28 Aug 1949

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

358.140. Partnership bound by partner's breach of trust. — The partnership is bound to make good the loss

(1) Where one partner acting within the scope of his apparent authority receives money or property of a third person and misapplies it; and

(2) Where the partnership in the course of its business receives money or property of a third person and the money or property so received is misapplied by any partner while it is in the custody of the partnership.

(L. 1949 p. 506 § 14)



Section 358.150 Nature of partner's liability.

Effective 28 Aug 2003

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

358.150. Nature of partner's liability. — 1. Except as provided in subsection 2 of this section, all partners are liable jointly and severally for everything chargeable to the partnership pursuant to sections 358.130 and 358.140, and for all other debts and obligations of the partnership. Any partner may enter into a separate obligation to perform a partnership contract.

2. Subject to subsection 3 of this section, no partner in a registered limited liability partnership shall be liable or accountable, directly or indirectly, including by way of indemnification, contribution, assessment or otherwise, for any debts, obligations and liabilities of, or chargeable to, the partnership or each other, whether in tort, contract or otherwise, which are incurred, created or assumed by such partnership while the partnership is a registered limited liability partnership.

3. Subsection 2 of this section shall not affect the liability of a partner in a registered limited liability partnership for the partner's own negligence, wrongful acts, omissions, misconduct or malpractice or the partner's liability for any taxes or fees administered by the department of revenue pursuant to chapter 143, 144 or 301, and any liabilities owed as determined by the division of employment security, pursuant to chapter 288, and any local taxes provided for in section 32.087.

4. A partner is not a proper party to a proceeding by or against a registered limited liability partnership, the object of which is to recover damages or enforce obligations arising out of acts, omissions, malpractice or misconduct of the type described in subsection 2 of this section, unless the partner is personally liable pursuant to subsection 1 or 3 of this section.

5. A registered limited liability partnership may sue and be sued in its own name.

6. Venue of claims against registered limited liability partnerships shall be controlled pursuant to section 508.010 and, for purposes of venue, a registered limited liability partnership shall be deemed to be a citizen and resident of the county in which it has any office or agent for the transaction of its usual and customary business activities or in which its registered office or registered agent is located.

7. Service of process upon a registered limited liability partnership may be had by delivering a copy of the summons and petition to the partnership's registered agent, a partner, managing or general agent or by leaving the copies at any business office of the registered limited liability partnership with the person having charge thereof.

(L. 1949 p. 506 § 15, A.L. 1961 p. 259, A.L. 1995 H.B. 558, A.L. 1996 H.B. 1368, A.L. 1997 H.B. 655 merged with S.B. 170, A.L. 2003 S.B. 394)

CROSS REFERENCE:

Suits on joint assumptions of copartners, 431.140



Section 358.160 Partner by estoppel.

Effective 28 Aug 1949

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

358.160. Partner by estoppel. — 1. When a person, by words spoken or written or by conduct, represents himself, or consents to another representing him to anyone, as a partner in an existing partnership or with one or more persons not actual partners, he is liable to any such person to whom such representation has been made, who has, on the faith of such representation, given credit to the actual or apparent partnership, and if he has made such representation or consented to its being made in a public manner he is liable to such person, whether the representation has or has not been made or communicated to such person so giving credit by or with the knowledge of the apparent partner making the representation or consenting to its being made.

(1) When a partnership liability results, he is liable as though he were an actual member of the partnership;

(2) When no partnership liability results, he is liable jointly with the other persons, if any, so consenting to the contract or representation as to incur liability, otherwise separately.

2. When a person has been thus represented to be a partner in an existing partnership, or with one or more persons not actual partners, he is an agent of the persons consenting to such representation to bind them to the same extent and in the same manner as though he were a partner in fact, with respect to persons who rely upon the representation. Where all the members of the existing partnership consent to the representation, a partnership act or obligation results; but in all other cases it is the joint act or obligation of the person acting and the persons consenting to the representation.

(L. 1949 p. 506 § 16)



Section 358.170 Liability of incoming partner.

Effective 28 Aug 1949

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

358.170. Liability of incoming partner. — A person admitted as a partner into an existing partnership is liable for all the obligations of the partnership arising before his admission as though he had been a partner when such obligations were incurred, except that this liability shall be satisfied only out of partnership property.

(L. 1949 p. 506 § 17)



Section 358.180 Rules determining rights and duties of partners.

Effective 28 Aug 1995

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

358.180. Rules determining rights and duties of partners. — The rights and duties of the partners in relation to the partnership shall be determined, subject to any agreement between them, by the following rules:

(1) Each partner shall be repaid the partner's contributions, whether by way of capital or advances to the partnership property and share equally in the profits and surplus remaining after all liabilities, including those to partners, are satisfied; and except as provided in subsection 2 of section 358.150, each partner must contribute toward the losses, whether of capital or otherwise, sustained by the partnership according to the partner's share in the profits;

(2) The partnership must indemnify every partner in respect of payments made and personal liabilities reasonably incurred by the partner in the ordinary and proper conduct of its business, or for the preservation of its business or property;

(3) A partner, who in aid of the partnership makes any payment or advance beyond the amount of capital which the partner agreed to contribute, shall be paid interest from the date of the payment or advance;

(4) A partner shall receive interest on the capital contributed by the partner only from the date when repayment should be made;

(5) All partners have equal rights in the management and conduct of the partnership business;

(6) No partner is entitled to remuneration for acting in the partnership business, except that a surviving partner is entitled to reasonable compensation for the partner's services in winding up the partnership affairs;

(7) No person can become a member of a partnership without the consent of all the partners; and

(8) Any difference arising as to ordinary matters connected with the partnership business may be decided by a majority of the partners; but no act in contravention of any agreement between the partners may be done rightfully without the consent of all the partners.

(L. 1949 p. 506 § 18, A.L. 1995 H.B. 558)



Section 358.190 Partnership books.

Effective 28 Aug 1949

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

358.190. Partnership books. — The partnership books shall be kept, subject to any agreement between the partners, at the principal place of business of the partnership, and every partner shall at all times have access to and may inspect and copy any of them.

(L. 1949 p. 506 § 19)



Section 358.200 Duty of partners to render information.

Effective 28 Aug 1949

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

358.200. Duty of partners to render information. — Partners shall render on demand true and full information of all things affecting the partnership to any partner or the legal representative of any deceased partner or partner under legal disability.

(L. 1949 p. 506 § 20)



Section 358.210 Partner accountable as a fiduciary.

Effective 28 Aug 1949

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

358.210. Partner accountable as a fiduciary. — 1. Every partner must account to the partnership for any benefit, and hold as trustee for it any profits derived by him without the consent of the other partners from any transaction connected with the formation, conduct, or liquidation of the partnership or from any use by him of its property.

2. This section applies also to the representatives of a deceased partner engaged in the liquidation of the affairs of the partnership as the personal representatives of the last surviving partner.

(L. 1949 p. 506 § 21)



Section 358.220 Right to an account.

Effective 28 Aug 1949

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

358.220. Right to an account. — Any partner shall have the right to a formal account as to partnership affairs:

(1) If he is wrongfully excluded from the partnership business or possession of its property by his copartners;

(2) If the right exists under the terms of any agreement;

(3) As provided by section 358.210;

(4) Whenever other circumstances render it just and reasonable.

(L. 1949 p. 506 § 22)



Section 358.230 Continuation of partnership beyond fixed term.

Effective 28 Aug 1949

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

358.230. Continuation of partnership beyond fixed term. — 1. When a partnership for a fixed term or particular undertaking is continued after the termination of such term or particular undertaking without any express agreement, the rights and duties of the partners remain the same as they were at such termination, so far as is consistent with a partnership at will.

2. A continuation of the business by the partners or such of them as habitually acted therein during the term, without any settlement or liquidation of the partnership affairs, is prima facie evidence of a continuation of the partnership.

(L. 1949 p. 506 § 23)



Section 358.240 Extent of property rights of a partner.

Effective 28 Aug 1949

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

358.240. Extent of property rights of a partner. — The property rights of a partner are his rights in specific partnership property, his interest in the partnership, and his right to participate in the management.

(L. 1949 p. 506 § 24)



Section 358.250 Nature of a partner's right in specific partnership property.

Effective 28 Aug 1949

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

358.250. Nature of a partner's right in specific partnership property. — 1. A partner is co-owner with his partners of specific partnership property holding as a tenant in partnership.

2. The incidents of this tenancy are such that:

(1) A partner, subject to the provisions of this law and to any agreement between the partners, has an equal right with his partners to possess specific partnership property for partnership purposes; but he has no right to possess such property for any other purpose without the consent of his partners.

(2) A partner's right in specific partnership property is not assignable except in connection with the assignment of rights of all the partners in the same property.

(3) A partner's right in specific partnership property is not subject to attachment or execution, except on a claim against the partnership. When partnership property is attached for a partnership debt the partners, or any of them, or the representatives of a deceased partner, cannot claim any right under the homestead or exemption laws.

(4) On the death of a partner his right in specific partnership property vests in the surviving partner or partners, except where the deceased was the last surviving partner, when his right in such property vests in his legal representative. Such surviving partner or partners, or the legal representative of the last surviving partner, has no right to possess the partnership property for any but a partnership purpose.

(5) A partner's right in specific partnership property is not subject to dower, curtesy, or allowances to widows, heirs, or next of kin.

(L. 1949 p. 506 § 25)



Section 358.260 Nature of partner's interest in the partnership.

Effective 28 Aug 1949

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

358.260. Nature of partner's interest in the partnership. — A partner's interest in the partnership is his share of the profits and surplus, and the same is personal property.

(L. 1949 p. 506 § 26)



Section 358.270 Assignment of partner's interest.

Effective 28 Aug 1949

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

358.270. Assignment of partner's interest. — 1. A conveyance by a partner of his interest in the partnership does not of itself dissolve the partnership, nor, as against the other partners in the absence of agreement, entitle the assignee, during the continuance of the partnership, to interfere in the management or administration of the partnership business or affairs, or to require any information or account of partnership transactions, or to inspect the partnership books; but it merely entitles the assignee to receive in accordance with his contract the profits to which the assigning partner would otherwise be entitled.

2. In case of a dissolution of the partnership, the assignee is entitled to receive his assignor's interest and may require an account from the date only of the last account agreed to by all the partners.

(L. 1949 p. 506 § 27)



Section 358.280 Partner's interest subject to charging order.

Effective 28 Aug 1949

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

358.280. Partner's interest subject to charging order. — 1. On due application to a competent court by any judgment creditor of a partner, the court which entered the judgment, order, or decree, or any other court, may charge the interest of the debtor partner with payment of the unsatisfied amount of such judgment debt with interest thereon; and may then or later appoint a receiver of his share of the profits, and of any other money due or to fall due to him in respect of the partnership, and make all other orders, directions, accounts and inquiries which the debtor partner might have made, or which the circumstances of the case may require.

2. The interest charged may be redeemed at any time before foreclosure, or in case of a sale being directed by the court may be purchased without thereby causing a dissolution

(1) With separate property, by any one or more of the partners; or

(2) With partnership property, by any one or more of the partners with the consent of all the partners whose interests are not so charged or sold.

3. Nothing in this chapter shall be held to deprive a partner of his right, if any, under the exemption laws, as regards his interest in the partnership.

(L. 1949 p. 506 § 28)



Section 358.290 Dissolution defined.

Effective 28 Aug 1949

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

358.290. Dissolution defined. — The "dissolution" of a partnership is the change in the relation of the partners caused by any partner ceasing to be associated in the carrying on as distinguished from the winding up of the business.

(L. 1949 p. 506 § 29)



Section 358.300 Partnership not terminated by dissolution.

Effective 28 Aug 1949

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

358.300. Partnership not terminated by dissolution. — On dissolution the partnership is not terminated but continues until the winding up of partnership affairs is completed.

(L. 1949 p. 506 § 30)



Section 358.310 Causes of dissolution.

Effective 28 Aug 1949

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

358.310. Causes of dissolution. — Dissolution is caused:

(1) Without violation of the agreement between the partners,

(a) By the termination of the definite term or particular undertaking specified in the agreement;

(b) By the express will of any partner when no definite term or particular undertaking is specified;

(c) By the express will of all the partners who have not assigned their interests or suffered them to be charged for their separate debts, either before or after the termination of any specified term or particular undertaking;

(d) By the expulsion of any partner from the business bona fide in accordance with such a power conferred by the agreement between the partners;

(2) In contravention of the agreement between the partners, where the circumstances do not permit a dissolution under any other provision of this section, by the express will of any partner at any time;

(3) By any event which makes it unlawful for the business of the partnership to be carried on or for the members to carry it on in partnership;

(4) By the death of any partner;

(5) By the bankruptcy of any partner or the partnership;

(6) By decree of court under section 358.320.

(L. 1949 p. 506 § 31)



Section 358.320 Dissolution by decree of court.

Effective 28 Aug 1983

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

358.320. Dissolution by decree of court. — 1. On application by or for a partner the court shall decree a dissolution whenever:

(1) A partner is shown to be mentally incapacitated;

(2) A partner becomes in any other way incapable of performing his part of the partnership contract;

(3) A partner has been guilty of such conduct as tends to affect prejudicially the carrying on of the business;

(4) A partner willfully or persistently commits a breach of the partnership agreement, or otherwise so conducts himself in matters relating to the partnership business that it is not reasonably practicable to carry on the business in partnership with him;

(5) The business of the partnership can only be carried on at a loss;

(6) Other circumstances render a dissolution equitable.

2. On the application of the purchaser of a partner's interest under sections 358.270 and 358.280:

(1) After the termination of the specified term or particular undertaking;

(2) At any time if the partnership was a partnership at will when the interest was assigned or when the charging order was issued.

(L. 1949 p. 506 § 32, A.L. 1983 S.B. 44 & 45)



Section 358.330 General effect of dissolution on authority of partner.

Effective 28 Aug 1949

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

358.330. General effect of dissolution on authority of partner. — Except so far as may be necessary to wind up partnership affairs or to complete transactions begun but not then finished, dissolution terminates all authority of any partner to act for the partnership,

(1) With respect to the partners,

(a) When the dissolution is not by the act, bankruptcy or death of a partner; or

(b) When the dissolution is by such act, bankruptcy or death of a partner, in cases where section 358.340 so requires.

(2) With respect to persons not partners, as declared in section 358.350.

(L. 1949 p. 506 § 33)



Section 358.340 Right of partner to contribution from copartners after dissolution.

Effective 28 Aug 1995

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

358.340. Right of partner to contribution from copartners after dissolution. — Where the dissolution is caused by the act, death or bankruptcy of a partner, each partner is liable to the partner's copartners for the partner's share of any liability created by any partner acting for the partnership as if the partnership had not been dissolved unless:

(1) The dissolution being by act of any partner, the partner acting for the partnership had knowledge of the dissolution;

(2) The dissolution being by the death or bankruptcy of a partner, the partner acting for the partnership had knowledge or notice of the death or bankruptcy; or

(3) The liability is for a debt, obligation or liability for which the partner is not liable as provided in subsection 2 of section 358.150.

(L. 1949 p. 506 § 34, A.L. 1995 H.B. 558)



Section 358.350 Power of partner to bind partnership to third persons after dissolution.

Effective 28 Aug 1949

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

358.350. Power of partner to bind partnership to third persons after dissolution. — 1. After dissolution a partner can bind the partnership, except as provided in subsection 3,

(1) By any act appropriate for winding up partnership affairs or completing transactions unfinished at dissolution;

(2) By any transaction which would bind the partnership if dissolution had not taken place, provided the other party to the transaction

(a) Had extended credit to the partnership prior to dissolution and had no knowledge or notice of the dissolution; or

(b) Though he had not so extended credit, had nevertheless known of the partnership prior to dissolution, and, having no knowledge or notice of dissolution, the fact of dissolution had not been advertised in a newspaper of general circulation in the place, or in each place if more than one, at which the partnership business was regularly carried on.

2. The liability of a partner under subdivision (2) of subsection 1 of this section shall be satisfied out of partnership assets alone when such partner had been prior to dissolution

(1) Unknown as a partner to the person with whom the contract is made; and

(2) So far unknown and inactive in partnership affairs that the business reputation of the partnership could not be said to have been in any degree due to his connection with it.

3. The partnership is in no case bound by any act of a partner after dissolution

(1) Where the partnership is dissolved because it is unlawful to carry on the business, unless the act is appropriate for winding up partnership affairs; or

(2) Where the partner has become bankrupt; or

(3) Where the partner has no authority to wind up partnership affairs; except by a transaction with one who

(a) Had extended credit to the partnership prior to dissolution and had no knowledge or notice of his want of authority; or

(b) Had not extended credit to the partnership prior to dissolution and, having no knowledge or notice of his want of authority, the fact of his want of authority has not been advertised in the manner provided for advertising the fact of dissolution in paragraph (b) of subdivision (2) of subsection 1.

4. Nothing in this section shall affect the liability under section 358.160 of any person who after dissolution represents himself or consents to another representing him as a partner in a partnership engaged in carrying on business.

(L. 1949 p. 506 § 35)



Section 358.360 Effect of dissolution of partner's existing liability.

Effective 28 Aug 1995

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

358.360. Effect of dissolution of partner's existing liability. — 1. The dissolution of the partnership does not of itself discharge the existing liability of any partner.

2. A partner is discharged from any existing liability upon dissolution of the partnership by an agreement to that effect between himself or herself, the partnership creditor and the person or partnership continuing the business; and such agreement may be inferred from the course of dealing between the creditor having knowledge of the dissolution and the person or partnership continuing the business.

3. Where a person agrees to assume the existing obligations of a dissolved partnership, the partners whose obligations have been assumed shall be discharged from any liability to any creditor of the partnership who, knowing of the agreement, consents to a material alteration in the nature or time of payment of such obligations.

4. The individual property of a deceased partner shall be liable for all obligations of the partnership incurred while the partner was a partner and for which the partner was liable under section 358.150, but subject to the prior payment of the partner's separate debts.

(L. 1949 p. 506 § 36, A.L. 1995 H.B. 558)



Section 358.370 Right to wind up.

Effective 28 Aug 1949

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

358.370. Right to wind up. — Unless otherwise agreed the partners who have not wrongfully dissolved the partnership or the legal representative of the last surviving partner, not bankrupt, has the right to wind up the partnership affairs; provided, however, that any partner, his legal representative or his assignee, upon cause shown, may obtain winding up by the court.

(L. 1949 p. 506 § 37)

CROSS REFERENCE:

Accounting and settlement with deceased partner's estate, 473.220 to 473.230



Section 358.371 Disposal of claims, notice of dissolution.

Effective 24 Jun 1997, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

358.371. Disposal of claims, notice of dissolution. — 1. A dissolved partnership may dispose of the known claims against it in accordance with this subsection and subsection 2 of this section. The dissolved partnership shall notify its known claimants in writing of the dissolution at any time after its effective date. The written notice shall:

(1) Describe information that must be included in a claim;

(2) Provide a mailing address where a claim may be sent;

(3) State the deadline, which may not be fewer than ninety days from the effective date of the written notice, by which the dissolved partnership must receive the claim; and

(4) State that the claim will be barred if not received by the deadline.

2. Notwithstanding any provision of law to the contrary, including laws regarding permissibility of third-party claims, a claim against a partnership dissolved without fraudulent intent is barred if either of the following occurs:

(1) A claimant who was given notice pursuant to subsection 1 of this section does not deliver the claim to the dissolved partnership by the deadline; or

(2) A claimant whose claim was rejected by the dissolved partnership does not commence a proceeding to enforce the claim within one hundred twenty days from the date of the rejection notice.

­­

­

3. A dissolved partnership may dispose of the unknown claims against it by filing a notice of winding up in accordance with this subsection and subsection 4 of this section. The notice of winding up shall:

(1) Contain a request that persons with claims against the partnership present them in accordance with the notice of winding up;

(2) Describe the information that must be included in a claim and provide a mailing address where the claim may be sent; and

(3) State that a claim against the partnership will be barred unless a proceeding to enforce the claim is commenced within three years after the publication of the notice.

4. Notwithstanding any provision of law to the contrary, including laws regarding permissibility of third-party claims, if a partnership dissolved without fraudulent intent files a notice of winding up in accordance with subsection 3 of this section, the claim of each of the following claimants is barred unless the claimant commences a proceeding to enforce the claim against the dissolved partnership within three years after the date the notice of winding up was filed:

(1) A claimant who did not receive written notice pursuant to subsection 1 of this section;

(2) A claimant whose claim was timely sent to the dissolved partnership but not acted on; or

(3) A claimant whose claim is contingent or based on an event occurring after the effective date of dissolution.

5. A claim may be enforced pursuant to this section:

(1) Against the dissolved partnership, to the extent of its undistributed assets; or

(2) If the assets have been distributed in liquidation, against a partner of the dissolved partnership to the extent of the partner's pro rata share of the claim or the partnership assets distributed to the partner in liquidation, whichever is less, but a partner's total liability for all claims pursuant to this section shall not exceed the total amount of assets distributed to the partner in liquidation.

6. For the purposes of this section, "fraudulent intent" shall be established if it is shown that the sole or primary purpose of the dissolution was to defraud partners, creditors or others.

7. Notwithstanding any other provision of this chapter to the contrary, except as provided in subsection 8 of this section, a claim against a partnership dissolved pursuant to this chapter for which claim the partnership has a contract of insurance which will indemnify the partnership for any adverse result from such claim:

(1) Is not subject to the provisions of subsections 1 to 6 of this section and may not be barred by compliance with subsections 1 to 6 of this section;

(2) May be asserted at any time within the statutory period otherwise provided by law for such claims;

(3) May be asserted against, and service of process had upon, the dissolved or dissolving partnership for whom the court, at the request of the party bringing the suit, shall appoint a defendant ad litem.

8. Judgments obtained in suits filed and prosecuted pursuant to subsection 7 of this section shall only be enforceable against one or more contracts of insurance issued to the partnership, its officers, directors, agents, servants or employees, indemnifying them, or any of them, against such claims.

(L. 1997 H.B. 655 merged with S.B. 170)

Effective 6-24-97 (H.B. 655); 5-20-97 (S.B. 170)



Section 358.380 Rights of partners to application of partnership property.

Effective 28 Aug 1949

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

358.380. Rights of partners to application of partnership property. — 1. When dissolution is caused in any way, except in contravention of the partnership agreement, each partner, as against his copartners and all persons claiming through them in respect of their interests in the partnership, unless otherwise agreed, may have the partnership property applied to discharge its liabilities, and the surplus applied to pay in cash the net amount owing to the respective partners. But if dissolution is caused by expulsion of a partner, bona fide under the partnership agreement and if the expelled partner is discharged from all partnership liabilities, either by payment or agreement under subsection 2 of section 358.360, he shall receive in cash only the net amount due him from the partnership.

2. When dissolution is caused in contravention of the partnership agreement the rights of the partners shall be as follows:

(1) Each partner who has not caused dissolution wrongfully shall have

(a) All the rights specified in subsection 1 of this section; and

(b) The right, as against each partner who has caused the dissolution wrongfully, to damages for breach of the agreement.

(2) The partners who have not caused the dissolution wrongfully, if they all desire to continue the business in the same name, either by themselves or jointly with others, may do so, during the agreed term for the partnership and for that purpose may possess the partnership property, provided they secure the payment by bond approved by the court, or pay to any partner who has caused the dissolution wrongfully, the value of his interest in the partnership at the dissolution, less any damages recoverable under paragraph (b) of subdivision (1) of subsection 2 of this section, and in like manner indemnify him against all present or future partnership liabilities.

(3) A partner who has caused the dissolution wrongfully shall have:

(a) If the business is not continued under the provisions of subdivision (2) of subsection 2 all the rights of a partner under subsection 1, subject to paragraph (b) of subdivision (1) of subsection 2, of this section;

(b) If the business is continued under subdivision (2) of subsection 2 of this section the right as against his copartners and all claiming through them in respect of their interests in the partnership, to have the value of his interests in the partnership, less any damages caused to his copartners by the dissolution, ascertained and paid to him in cash, or the payment secured by bond approved by the court, and to be released from all existing liabilities of the partnership; but in ascertaining the value of the partner's interest the value of the goodwill of the business shall not be considered.

(L. 1949 p. 506 § 38)



Section 358.390 Rights where partnership is dissolved for fraud or misrepresentation.

Effective 28 Aug 1949

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

358.390. Rights where partnership is dissolved for fraud or misrepresentation. — Where a partnership contract is rescinded on the ground of the fraud or misrepresentation of one of the parties thereto, the party entitled to rescind is, without prejudice to any other right, entitled,

(1) To a lien on, or right of retention of, the surplus of the partnership property after satisfying the partnership liabilities to third persons for any sum of money paid by him for the purchase of an interest in the partnership and for any capital or advances contributed by him; and

(2) To stand, after all liabilities to third persons have been satisfied, in the place of the creditors of the partnership for any payments made by him in respect of the partnership liabilities; and

(3) To be indemnified by the person guilty of the fraud or making the representation against all debts and liabilities of the partnership.

(L. 1949 p. 506 § 39)



Section 358.400 Rules for distribution.

Effective 28 Aug 1995

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

358.400. Rules for distribution. — In settling accounts between the partners after dissolution, the following rules shall be observed, subject to any agreement to the contrary:

(1) The assets of the partnership are:

(a) The partnership property; and

(b) The contributions of the partners specified in subdivision (4) of this section.

(2) The liabilities of the partnership shall rank in order of payment, as follows:

(a) Those owing to creditors other than partners;

(b) Those owing to partners other than for capital and profits;

(c) Those owing to partners in respect of capital;

(d) Those owing to partners in respect of profits.

(3) The assets shall be applied in the order of their declaration in subdivision (1) of this section to the satisfaction of the liabilities.

(4) Except as provided in subsection 2 of section 358.150:

(a) The partners shall contribute as provided by subdivision (1) of section 358.180 the amount necessary to satisfy the liabilities; and

(b) If any, but not all, of the partners are insolvent, or, not being subject to process, refuse to contribute, the other partners shall contribute their share of the liabilities, and, in the relative proportions in which they share the profits, the additional amount necessary to pay the liabilities.

(5) An assignee for the benefit of creditors or any person appointed by the court shall have the right to enforce the contributions specified in subdivision (4) of this section.

(6) Any partner or the partner's legal representative shall have the right to enforce the contributions specified in subdivision (4) of this section, to the extent of the amount which the partner has paid in excess of the partner's share of the liability.

(7) The individual property of a deceased partner shall be liable for the contributions specified in subdivision (4) of this section.

(8) When partnership property and the individual properties of the partners are in possession of a court for distribution, partnership creditors shall have priority on partnership property and separate creditors on individual property, saving the rights of lien or secured creditors as heretofore.

(9) Where a partner has become bankrupt or the partner's estate is insolvent the claims against the partner's separate property shall rank in the following order:

(a) Those owing to separate creditors;

(b) Those owing to partnership creditors;

(c) Those owing to partners by way of contribution.

(L. 1949 p. 506 § 40, A.L. 1995 H.B. 558)



Section 358.410 Liability of persons continuing the business in certain cases.

Effective 28 Aug 1949

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

358.410. Liability of persons continuing the business in certain cases. — 1. When any new partner is admitted into an existing partnership, or when any partner retires and assigns, or the representative of the deceased partner assigns, his rights in partnership property to two or more of the partners, or to one or more of the partners and one or more third persons, if the business is continued without liquidation of the partnership affairs, creditors of the first or dissolved partnership are also creditors of the partnership so continuing the business.

2. When all but one partner retire and assign, or the representative of a deceased partner assigns, their rights in partnership property to the remaining partner, who continues the business without liquidation of partnership affairs, either alone or with others, creditors of the dissolved partnership are also creditors of the person or partnership so continuing the business.

3. When any partner retires or dies and the business of the dissolved partnership is continued as set forth in subsections 1 and 2 of this section, with the consent of the retired partners or the representative of the deceased partner, but without any assignment of his right in partnership property, rights of creditors of the dissolved partnership and of the creditors of the person or partnership continuing the business shall be as if such assignment had been made.

4. When all the partners or their representatives assign their rights in partnership property to one or more third persons who promise to pay the debts and who continue the business of the dissolved partnership, creditors of the dissolved partnership are also creditors of the person or partnership continuing the business.

5. When any partner wrongfully causes a dissolution and the remaining partners continue the business under the provisions of subdivision (2) of subsection 2 of section 358.380, either alone or with others, and without liquidation of the partnership affairs, creditors of the dissolved partnership are also creditors of the person or partnership continuing the business.

6. When a partner is expelled and the remaining partners continue the business either alone or with others, without liquidation of the partnership affairs, creditors of the dissolved partnership are also creditors of the person or partnership continuing the business.

7. The liability of a third person becoming a partner in the partnership continuing the business, under this section, to the creditors of the dissolved partnership shall be satisfied out of partnership property only.

8. When the business of a partnership after dissolution is continued under any conditions set forth in this section the creditors of the dissolved partnership, as against the separate creditors of the retiring or deceased partner or the representative of the deceased partner, have a prior right to any claim of the retired partner or the representative of the deceased partner against the person or partnership continuing the business, on account of the retired or deceased partner's interest in the dissolved partnership or on account of any consideration promised for such interest or for his right in partnership property.

9. Nothing in this section shall be held to modify any right of creditors to set aside any assignment on the ground of fraud.

10. The use by the person or partnership continuing the business of the partnership name, or the name of a deceased partner as part thereof, shall not of itself make the individual property of the deceased partner liable for any debts contracted by such person or partnership.

(L. 1949 p. 506 § 41)



Section 358.420 Rights of retiring or estate of deceased partner when the business is continued.

Effective 28 Aug 1949

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

358.420. Rights of retiring or estate of deceased partner when the business is continued. — When any partner retires or dies, and the business is continued under any of the conditions set forth in subsections 1, 2, 3, 4, 5, and 6 of section 358.410, or subdivision (2) of subsection 2 of section 358.380 without any settlement of accounts as between him or his estate and the person or partnership continuing the business, unless otherwise agreed, he or his legal representative as against such persons or partnership may have the value of his interest at the date of dissolution ascertained, and shall receive as an ordinary creditor an amount equal to the value of his interest in the dissolved partnership with interest, or, at his option or at the option of his legal representative, in lieu of interest, the profits attributable to the use of his right in the property of the dissolved partnership; provided that the creditors of the dissolved partnership as against the separate creditors, or the representative of the retired or deceased partner, shall have priority on any claim arising under this section, as provided by subsection 8 of section 358.410.

(L. 1949 p. 506 § 42)



Section 358.430 Accrual of actions.

Effective 28 Aug 1949

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

358.430. Accrual of actions. — The right to an account of his interest shall accrue to any partner, or his legal representative, as against the winding up partners or the surviving partners or the person or partnership continuing the business, at the date of dissolution, in the absence of any agreement to the contrary.

(L. 1949 p. 506 § 43)



Section 358.440 Registration as a limited liability partnership — renewals — withdrawal of registration — amendment — revocation, effect — fees — false statements, penalty — foreign partnership requirements.

Effective 28 Aug 2014

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

358.440. Registration as a limited liability partnership — renewals — withdrawal of registration — amendment — revocation, effect — fees — false statements, penalty — foreign partnership requirements. — 1. To register as a limited liability partnership pursuant to this section, a written application shall be filed with the office of the secretary of state. The application shall set forth:

(1) The name of the partnership;

(2) The address of a registered office and the name and address of a registered agent for service of process required to be maintained by section 358.470;

(3) The number of partners in the partnership at the date of application;

(4) A brief statement of the principal business in which the partnership engages;

(5) That the partnership thereby applies for registration as a registered limited liability partnership; and

(6) Any other information the partnership determines to include in the application.

2. The application shall be signed on behalf of the partnership by a majority of the partners or by one or more partners authorized by a majority in interest of the partners to sign the application on behalf of the partnership.

3. The application shall be accompanied by a fee payable to the secretary of state of twenty-five dollars for each partner of the partnership, but the fee shall not exceed one hundred dollars. All moneys from the payment of this fee shall be deposited into the general revenue fund.

4. A person who files a document according to this section as an agent or fiduciary need not exhibit evidence of the partner's authority as a prerequisite to filing. Any signature on such document may be a facsimile. If the secretary of state finds that the filing conforms to law, the secretary of state shall:

(1) Endorse on the copy the word "Filed" and the month, day and year of the filing;

(2) File the original in the secretary of state's office; and

(3) Return the copy to the person who filed it or to the person's representative.

5. A partnership becomes a registered limited liability partnership on the date of the filing in the office of the secretary of state of an application that, as to form, meets the requirements of subsections 1 and 2 of this section and that is accompanied by the fee specified in subsection 3 of this section, or at any later time specified in the application.

6. An initial application filed under subsection 1 of this section by a partnership registered by the secretary of state as a limited liability partnership expires one year after the date of registration unless earlier withdrawn or revoked or unless renewed in accordance with subsection 9 of this section.

7. If a person is included in the number of partners of a registered limited liability partnership set forth in an application, a renewal application or a certificate of amendment of an application or a renewal application, the inclusion of such person shall not be admissible as evidence in any action, suit or proceeding, whether civil, criminal, administrative or investigative, for the purpose of determining whether such person is liable as a partner of such registered limited liability partnership. The status of a partnership as a registered limited liability partnership and the liability of a partner of such registered limited liability partnership shall not be adversely affected if the number of partners stated in an application, a renewal application or a certificate of amendment of an application or a renewal application is erroneously stated provided that the application, renewal application or certificate of amendment of an application or a renewal application was filed in good faith.

8. Any person who files an application or a renewal application in the office of the secretary of state pursuant to this section shall not be required to file any other documents pursuant to chapter 417 which requires filing for fictitious names.

9. An effective registration may be renewed before its expiration by filing in duplicate with the secretary of state an application containing current information of the kind required in an initial application, including the registration number as assigned by the secretary of state. The renewal application shall be accompanied by a fee of one hundred dollars on the date of renewal plus, if the renewal increases the number of partners, fifty dollars for each partner added, but the fee shall not exceed two hundred dollars. All moneys from such fees shall be deposited into the general revenue fund. A renewal application filed under this section continues an effective registration for one year after the date the effective registration would otherwise expire.

10. A registration may be withdrawn by filing with the secretary of state a written withdrawal notice signed on behalf of the partnership by a majority of the partners or by one or more partners authorized by a majority of the partners to sign the notice on behalf of the partnership. A withdrawal notice shall include the name of the partnership, the date of registration of the partnership's last application under this section, and a current street address of the partnership's principal office in this state or outside the state, as applicable. A withdrawal notice terminates the registration of the partnership as a limited liability partnership as of the date of filing the notice in the office of the secretary of state. The withdrawal notice shall be accompanied by a filing fee of twenty dollars.

11. If a partnership that has registered pursuant to this section ceases to be registered as provided in subsection 6 or 10 of this section, that fact shall not affect the status of the partnership as a registered limited liability partnership prior to the date the partnership ceased to be registered pursuant to this section.

12. A document filed under this section may be amended or corrected by filing with the secretary of state articles of amendment, signed by a majority of the partners or by one or more partners authorized by a majority of the partners. The articles of amendment shall contain:

(1) The name of the partnership;

(2) The identity of the document being amended;

(3) The part of the document being amended; and

(4) The amendment or correction.

­­

­

13. No later than ninety days after the happening of any of the following events, an amendment to an application or a renewal application reflecting the occurrence of the event or events shall be executed and filed by a majority in interest of the partners or by one or more partners authorized by a majority of the partners to execute an amendment to the application or renewal application:

(1) A change in the name of the registered limited liability partnership;

(2) Except as provided in subsections 2 and 3 of section 358.470, a change in the address of the registered office or a change in the name or address of the registered agent of the registered limited liability partnership.

14. Unless otherwise provided in this chapter or in the certificate of amendment of an application or a renewal application, a certificate of amendment of an application or a renewal application or a withdrawal notice of an application or a renewal application shall be effective at the time of its filing with the secretary of state.

15. The secretary of state may provide forms for the application specified in subsection 1 of this section, the renewal application specified in subsection 9 of this section, the withdrawal notice specified in subsection 10 of this section, and the amendment or correction specified in subsection 12 of this section.

16. The secretary of state may remove from its active records the registration of a partnership whose registration has been withdrawn, revoked or has expired.

17. The secretary of state may revoke the filing of a document filed under this section if the secretary of state determines that the filing fee for the document was paid by an instrument that was dishonored when presented by the state for payment. The secretary of state shall return the document and give notice of revocation to the filing party by regular mail. Failure to give or receive notice does not invalidate the revocation. A revocation of a filing does not affect an earlier filing.

18. If any person signs a document required or permitted to be filed pursuant to sections 358.440 to 358.500 which the person knows is false in any material respect with the intent that the document be delivered on behalf of a partnership to the secretary of state for filing, such person shall be guilty of a class A misdemeanor. Unintentional errors in the information set forth in an application filed pursuant to subsection 1 of this section, or changes in the information after the filing of the application, shall not affect the status of a partnership as a registered limited liability partnership.

19. Before transacting business in this state, a foreign registered limited liability partnership shall:

(1) Comply with any statutory or administrative registration or filing requirements governing the specific type of business in which the partnership is engaged; and

(2) Register as a limited liability partnership as provided in this section by filing an application which shall, in addition to the other matters required to be set forth in such application, include a statement:

(a) That the secretary is irrevocably appointed the agent of the foreign limited liability partnership for service of process if the limited liability partnership fails to maintain a registered agent in this state or if the agent cannot be found or served with the exercise of reasonable diligence; and

(b) Of the address of the office required to be maintained in the jurisdiction of its organization by the laws of that jurisdiction or, if not so required, of the principal office of the foreign limited liability partnership.

20. A partnership that registers as a limited liability partnership shall not be deemed to have dissolved as a result thereof and is for all purposes the same partnership that existed before the registration and continues to be a partnership under the laws of this state. If a registered limited liability partnership dissolves, a partnership which is a successor to such registered limited liability partnership and which intends to be a registered limited liability partnership shall not be required to file a new registration and shall be deemed to have filed any documents required or permitted under this chapter which were filed by the predecessor partnership.

21. Fees mandated in subsection 3 of this section shall be waived if a general partner of the partnership is a member of the Missouri National Guard or any other active duty military, resides in the state of Missouri, and provides proof of such service to the secretary of state.

(L. 1995 H.B. 558, A.L. 1997 H.B. 655 merged with S.B. 170, A.L. 2004 H.B. 1664, A.L. 2014 S.B. 600)



Section 358.450 Registered limited liability partnership, L.L.P. or LLP to be used as last words or letters in partnership name.

Effective 28 Aug 1995

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

358.450. Registered limited liability partnership, L.L.P. or LLP to be used as last words or letters in partnership name. — 1. The name of a partnership registered pursuant to section 358.440 and the name of a foreign registered limited liability partnership doing business in this state shall contain the words "Registered Limited Liability Partnership" or the abbreviation "L.L.P." or "LLP" as the last words or letters of its name.

2. The name of a registered limited liability partnership or foreign registered limited liability partnership shall be such as to distinguish it upon the records in the office of the secretary of state from the name of any corporation, limited partnership, limited liability company, business trust, registered limited liability partnership or foreign registered limited liability partnership reserved, registered, formed or organized under the laws of this state or qualified to do business or registered as a foreign corporation, foreign limited partnership or foreign limited liability company in this state; provided, however, that a registered limited liability partnership or foreign registered limited liability partnership may register under any name which is not such as to distinguish it upon the records in the office of the secretary of state from the name of any domestic or foreign corporation, limited partnership, limited liability company, business trust or registered limited liability partnership or foreign registered limited liability partnership reserved, registered, formed or organized under the laws of this state with the written consent of the other corporation, limited partnership, limited liability company, business trust or registered limited liability partnership or foreign registered limited liability partnership, which written consent shall be filed with the secretary of state.

(L. 1995 H.B. 558)



Section 358.460 Reservation of exclusive right to use of a name, procedure to reserve, time period — fee — transfer of name permitted — cancellation, procedure, fee.

Effective 28 Aug 2004

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

358.460. Reservation of exclusive right to use of a name, procedure to reserve, time period — fee — transfer of name permitted — cancellation, procedure, fee. — 1. The exclusive right to the use of a name of a registered limited liability partnership or foreign registered limited liability partnership may be reserved by:

(1) Any person intending to become a registered limited liability partnership or foreign registered limited liability partnership under this chapter and to adopt that name; and

(2) Any registered limited liability partnership or foreign registered limited liability partnership which proposes to change its name.

2. The reservation of a specified name shall be made by filing with the secretary of state an application, executed by the applicant, specifying the name to be reserved and the name and address of the applicant. If the secretary of state finds that the name is available for use by a registered limited liability partnership or foreign registered limited liability partnership, the secretary of state shall reserve the name for the exclusive use of the applicant for a period of sixty days. A name reservation shall not exceed a period of one hundred eighty days from the date of the first name reservation application. Upon the one hundred eighty-first day the name shall cease reserve status and shall not be placed back in such status. The right to the exclusive use of a reserved name may be transferred to any other person by filing in the office of the secretary of state a notice of the transfer, executed by the applicant for whom the name was reserved, specifying the name to be transferred and the name and address of the transferee. The reservation of a specified name may be cancelled by filing with the secretary of state a notice of cancellation, executed by the applicant or transferee, specifying the name reservation to be cancelled and the name and address of the applicant or transferee.

3. A fee in the amount of twenty-five dollars shall be paid to the secretary of state upon receipt for filing of an application for reservation of name, an application for renewal of reservation or a notice of transfer or cancellation pursuant to this section. All moneys from the payment of this fee shall be deposited into the general revenue fund.

(L. 1995 H.B. 558, A.L. 2004 H.B. 1664)



Section 358.470 Partnership must maintain an office and registered agent in state — change of office address or agent, procedure — fees — failure to appoint successor agent, cancellation of partnership.

Effective 28 Aug 1995

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

358.470. Partnership must maintain an office and registered agent in state — change of office address or agent, procedure — fees — failure to appoint successor agent, cancellation of partnership. — 1. Each registered limited liability partnership and each foreign registered limited liability partnership shall have and maintain in the state of Missouri:

(1) A registered office, which may, but need not be, a place of its business in the state of Missouri; and

(2) A registered agent for service of process on the registered limited liability partnership or foreign registered limited liability partnership, which agent may be either an individual resident of the state of Missouri whose business office is identical with the registered limited liability partnership's or foreign registered limited liability partnership's registered office, or a domestic corporation, or a foreign corporation authorized to do business in the state of Missouri, having a business office identical with such registered office or the registered limited liability partnership or foreign registered limited liability partnership itself.

2. A registered agent may change the address of the registered office of the registered limited liability partnerships or foreign registered limited liability partnerships for which the agent is the registered agent to another address in the state of Missouri by paying a fee in the amount of ten dollars, and a further fee in the amount of two dollars for each registered limited liability partnership or foreign registered limited liability partnership affected thereby, to the secretary of state and filing with the secretary of state a certificate, executed by such registered agent, setting forth the names of all the registered limited liability partnerships or foreign registered limited liability partnerships represented by such registered agent, and the address at which such registered agent has maintained the registered office for each of such registered limited liability partnerships or foreign registered limited liability partnerships, and further certifying to the new address to which such registered office will be changed on a given day, and at which new address such registered agent will thereafter maintain the registered office for each of the registered limited liability partnerships or foreign registered limited liability partnerships recited in the certificate. Upon the filing of such certificate, the secretary of state shall furnish to the registered agent a certified copy of the same under the secretary of state's hand and seal of office, and thereafter, or until further change of address, as authorized by law, the registered office in the state of Missouri of each of the registered limited liability partnerships or foreign registered limited liability partnerships recited in the certificate shall be located at the new address of the registered agent thereof as given in the certificate. In the event of a change of name of any person acting as a registered agent of a registered limited liability partnership or foreign registered limited liability partnership, such registered agent shall file with the secretary of state a certificate, executed by such registered agent, setting forth the new name of such registered agent, the name of such registered agent before it was changed, the names of all the registered limited liability partnerships or foreign registered limited liability partnerships represented by such registered agent, and the address at which such registered agent has maintained the registered office for each of such registered limited liability partnerships or foreign registered limited liability partnerships, and shall pay a fee in the amount of twenty-five dollars, and a further fee in the amount of two dollars for each registered limited liability partnership or foreign registered limited liability partnership affected thereby, to the secretary of state. Upon the filing of such certificate, the secretary of state shall furnish to the registered agent a certified copy of the same under the secretary of state's hand and seal of office. Filing a certificate under this section shall be deemed to be an amendment of the application, renewal application or notice filed pursuant to subsection 19 of section 358.440, as the case may be, of each registered limited liability partnership or foreign registered limited liability partnership affected thereby, and each such registered limited liability partnership or foreign registered limited liability partnership shall not be required to take any further action with respect thereto to amend its application, renewal application or notice filed, as the case may be, pursuant to section 358.440. Any registered agent filing a certificate under this section shall promptly, upon such filing, deliver a copy of any such certificate to each registered limited liability partnership or foreign registered limited liability partnership affected thereby.

3. The registered agent of one or more registered limited liability partnerships or foreign registered limited liability partnerships may resign and appoint a successor registered agent by paying a fee in the amount of fifty dollars, and a further fee in the amount of two dollars for each registered limited liability partnership or foreign registered limited liability partnership affected thereby, to the secretary of state and filing a certificate with the secretary of state, stating that it resigns and the name and address of the successor registered agent. There shall be attached to such certificate a statement executed by each affected registered limited liability partnership or foreign registered limited liability partnership ratifying and approving such change of registered agent. Upon such filing, the successor registered agent shall become the registered agent of such registered limited liability partnerships or foreign registered limited liability partnerships as have ratified and approved such substitution and the successor registered agent's address, as stated in such certificate, shall become the address of each such registered limited liability partnership's or foreign registered limited liability partnership's registered office in the state of Missouri. The secretary of state shall furnish to the successor registered agent a certified copy of the certificate of resignation. Filing of such certificate of resignation shall be deemed to be an amendment of the application, renewal application or notice filed pursuant to subsection 19 of section 358.440, as the case may be, of each registered limited liability partnership or foreign registered limited liability partnership affected thereby, and each such registered limited liability partnership or foreign registered limited liability partnership shall not be required to take any further action with respect thereto, to amend its application, renewal application or notice filed pursuant to subsection 19 of section 358.440, as the case may be, pursuant to section 358.440.

4. The registered agent of a registered limited liability partnership or foreign registered limited liability partnership may resign without appointing a successor registered agent by paying a fee in the amount of ten dollars to the secretary of state and filing a certificate with the secretary of state stating that it resigns as registered agent for the registered limited liability partnership or foreign registered limited liability partnership identified in the certificate, but such resignation shall not become effective until one hundred twenty days after the certificate is filed. There shall be attached to such certificate an affidavit of such registered agent, if an individual, or the president, a vice president or the secretary thereof if a corporation, that at least thirty days prior to and on or about the date of the filing of the certificate, notices were sent by certified or registered mail to the registered limited liability partnership or foreign registered limited liability partnership for which such registered agent is resigning as registered agent, at the principal office thereof within or outside the state of Missouri, if known to such registered agent or, if not, to the last known address of the attorney or other individual at whose request such registered agent was appointed for such registered limited liability partnership or foreign registered limited liability partnership, of the resignation of such registered agent. After receipt of the notice of the resignation of its registered agent, the registered limited liability partnership or foreign registered limited liability partnership for which such registered agent was acting shall obtain and designate a new registered agent, to take the place of the registered agent so resigning. If such registered limited liability partnership or foreign registered limited liability partnership fails to obtain and designate a new registered agent prior to the expiration of the period of one hundred twenty days after the filing by the registered agent of the certificate of resignation, the application, renewal application or notice filed pursuant to subsection 19 of section 358.440 of such registered limited liability partnership or foreign registered limited liability partnership shall be deemed to be cancelled.

(L. 1995 H.B. 558)



Section 358.480 Filing with secretary of state becomes notice of all facts in applications, renewals or certificate of amendment.

Effective 28 Aug 1995

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

358.480. Filing with secretary of state becomes notice of all facts in applications, renewals or certificate of amendment. — The fact that an application, a renewal application, a certificate of amendment of an application, or a renewal application is on file in the office of the secretary of state is notice that the partnership is a registered limited liability partnership and is notice of all other facts set forth in the renewal application or certificate of amendment of an application or a renewal application.

(L. 1995 H.B. 558)



Section 358.490 Fees charged for copies of partnership papers filed with secretary of state — certificate of good standing of partnership may be issued by secretary of state, fee.

Effective 28 Aug 2004

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

358.490. Fees charged for copies of partnership papers filed with secretary of state — certificate of good standing of partnership may be issued by secretary of state, fee. — 1. A fee in the amount of five dollars shall be paid to the secretary of state for a certified copy of any paper on file as provided for by this chapter in a written electronic format. One dollar for each additional page shall be paid to the secretary of state for written requests. Moneys from such fees shall be paid into the general revenue fund.

2. The secretary of state may issue certificates of good standing relating to the registered limited liability partnerships in a written or electronic format for a fee in the amount of five dollars, except that for issuing an abstract that recites all of the registered limited liability partnership's filings with the secretary of state, a fee of five dollars shall be paid to the secretary of state.

(L. 1995 H.B. 558, A.L. 2004 H.B. 1664)



Section 358.500 Legal existence of a registered limited liability partnership to be recognized — partnership formed in other jurisdictions, effect.

Effective 28 Aug 1995

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

358.500. Legal existence of a registered limited liability partnership to be recognized — partnership formed in other jurisdictions, effect. — 1. A partnership, including a registered limited liability partnership, formed pursuant to an agreement governed by the laws of this state may conduct its business, carry on its operations, and have and exercise the powers granted by this chapter in any state, territory, district or possession of the United States or in any foreign country.

2. The legal existence of a registered limited liability partnership formed pursuant to an agreement governed by the laws of this state shall be recognized outside this state and the laws of this state governing such a registered limited liability partnership shall be granted full faith and credit under the Constitution of the United States.

3. The internal affairs of a partnership, including a registered limited liability partnership, formed pursuant to an agreement governed by the laws of this state, including the liability of partners for debts, obligations, and liabilities of or chargeable to the partnership, shall be subject to and governed by the laws of this state.

4. The internal affairs of a partnership, including a limited liability partnership, formed pursuant to an agreement governed by the laws of another jurisdiction, including the liability of partners for debts, obligations and liabilities of, or chargeable to the partnership, shall be subject to, and governed by, the laws of such other jurisdiction.

(L. 1995 H.B. 558)



Section 358.501 Additional five dollars on every fee charged to partnership collected by secretary of state, where deposited.

Effective 28 Aug 1995

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

358.501. Additional five dollars on every fee charged to partnership collected by secretary of state, where deposited. — The secretary of state may collect an additional fee of five dollars on each and every fee required in this chapter relating to limited liability partnerships. All fees collected as provided in this section shall be deposited in the state treasury and credited to the secretary of state's technology trust fund account.

(L. 1995 H.B. 558)



Section 358.510 Domestic limited partnership may become a registered limited liability limited partnership by compliance with requirements, effect — foreign limited partnerships, registration, effect.

Effective 28 Aug 1998

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

358.510. Domestic limited partnership may become a registered limited liability limited partnership by compliance with requirements, effect — foreign limited partnerships, registration, effect. — 1. A domestic limited partnership may become a registered limited liability limited partnership by complying with the applicable provisions of the Missouri uniform limited partnership act, chapter 359, and by registering as a registered limited liability limited partnership under this chapter. A general partner in a limited partnership that has so registered as a registered limited liability limited partnership shall be accorded all the limited liability protection of a partner in a general partnership registered as a registered limited liability partnership under this chapter.

2. A foreign limited partnership that may register as a limited liability limited partnership or its equivalent pursuant to the laws of the jurisdiction of its formation, and has so registered in such jurisdiction, may become a registered limited liability limited partnership by complying with the applicable provisions of chapter 359 and by registering as a registered limited liability limited partnership pursuant to this chapter. A general partner in a foreign limited partnership that has registered as a registered limited liability limited partnership shall have the same limited liability protection as a partner in a registered limited liability partnership pursuant to the laws of such foreign jurisdiction.

(L. 1995 H.B. 558, A.L. 1997 H.B. 655 merged with S.B. 170, A.L. 1998 H.B. 1228 merged with S.B. 680 merged with S.B. 844)



Section 358.520 Merger or consolidation of a domestic general partnership, authorization.

Effective 28 Aug 2003

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

358.520. Merger or consolidation of a domestic general partnership, authorization. — 1. Pursuant to an agreement of merger or consolidation, a domestic general partnership may merge or consolidate with or into one or more general partnerships formed under the laws of this state or any other jurisdiction, with such general partnership as the agreement shall provide being the surviving or resulting general partnership. A domestic general partnership may merge or consolidate with one or more domestic or foreign limited partnerships, limited liability companies, trusts, business trusts, corporations, real estate investment trusts and other associations or business entities at least one of which is not a general partnership, as provided in sections 347.700 to 347.735.

2. The agreement of merger or consolidation shall be approved by the number or percentage of partners specified in the partnership agreement. If the partnership agreement fails to specify the required partner approval for merger or consolidation of the general partnership, then the agreement of merger or consolidation shall be approved by that number or percentage of partners specified by the partnership agreement to approve an amendment to the partnership agreement. However, if the merger effects a change for which the partnership agreement requires a greater number or percentage of partners than that required to amend the partnership agreement, then the merger or consolidation shall be approved by that greater number or percentage. If the partnership agreement contains no provision specifying the vote required to amend the partnership agreement, then the agreement of merger must be approved by all the partners.

3. In the case of a merger or consolidation of one or more domestic partnerships into a surviving partnership, the surviving partnership shall file articles of merger or consolidation with the secretary of state setting forth:

(1) The name of each party to the merger or consolidation;

(2) The effective date of the merger or consolidation which shall be the date the articles of merger or consolidation are filed with the secretary of state or on a later date set forth in the articles of merger or consolidation not to exceed ninety days after the filing date;

(3) The name of the surviving partnership in a merger or the new partnership in a consolidation and the state of its formation;

(4) A statement that the merger or consolidation was authorized and approved by the partners of each party to the merger or consolidation in accordance with the laws of the jurisdiction where it was organized;

(5) If applicable, the address of the registered office and the name of the registered agent at such office for the surviving or new partnership;

(6) A statement that the executed agreement of merger or consolidation is on file at the principal place of business of the surviving or new partnership, stating the address of such place of business; and

(7) A statement that a copy of the agreement of merger or consolidation will be furnished by the surviving or new partnership, on request and without cost, to any partner of any entity that is a party to the merger or consolidation.

4. The certificate of merger or consolidation shall be executed by at least one general partner of each domestic partnership and one authorized agent, or its equivalent, for the other party to the merger or consolidation who is duly authorized to execute such notice.

5. If, following a merger or consolidation of one or more domestic partnerships and one or more partnerships formed under the laws of any state, the surviving or resulting partnership is not a domestic partnership, there shall be attached to the articles of merger or consolidation filed pursuant to subsection 3 of this section a certificate executed by the surviving or resulting partnership, stating that such surviving or resulting partnership may be served with process in this state in any action, suit or proceeding for the enforcement of any obligation of such domestic partnership, irrevocably appointing the secretary of state as such surviving or resulting partnership's agent to accept service of process in any such action, suit or proceeding and specifying the address to which a copy of such process shall be mailed to such surviving or resulting partnership to the secretary of state.

6. When the articles of merger or consolidation required by subsection 3 of this section shall have become effective, for all purposes of the laws of this state, all the rights, privileges, franchises and powers of each of the partnerships that have merged or consolidated, and all property, real, personal, and mixed, and all debts due to any of such partnerships, as well as all other things and causes of action belonging to each of such partnerships shall be vested in the surviving or resulting partnership, and shall thereafter be the property of the surviving or resulting partnership as they were of each of the partnerships that have merged or consolidated, and the title to any real property vested by deed or otherwise, under the laws of this state, in any such partnerships, shall not revert or be in any way impaired by reason of this section; but all rights of creditors and all liens upon any property of any such partnerships shall be preserved unimpaired, and all debts, liabilities and duties of each of the partnerships that have merged or consolidated shall thenceforth attach to the surviving or resulting partnership, and may be enforced against such surviving or resulting partnership to the same extent as if such debts, liabilities, and duties had been incurred or contracted by such surviving or resulting partnership.

(L. 1997 H.B. 655 merged with S.B. 170, A.L. 2003 S.B. 394)






Chapter 359 Uniform Limited Partnership Law

Chapter Cross References



Section 359.011 Definitions.

Effective 24 Jun 1997, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.011. Definitions. — As used in this chapter, the following terms mean:

(1) "Certificate of limited partnership", the certificate referred to in section 359.091, and the certificate as amended or restated;

(2) "Contribution", any cash, property, services rendered, or a promissory note or other binding obligation to contribute cash or property or to perform services, which a partner contributes to a limited partnership in his capacity as a partner;

(3) "Event of withdrawal of a general partner", an event that causes a person to cease to be a general partner as provided in section 359.241;

(4) "Foreign limited partnership", a partnership formed under the laws of any country or of any state other than this state and having as partners one or more general partners and one or more limited partners;

(5) "General partner", a person who has been admitted to a limited partnership as a general partner in accordance with the partnership agreement and named in the certificate of limited partnership as a general partner;

(6) "Limited partner", a person who has been admitted to a limited partnership as a limited partner in accordance with the partnership agreement;

(7) "Limited partnership" and "domestic limited partnership", a partnership formed by two or more persons under the laws of this state and having one or more general partners and one or more limited partners;

(8) "Partner", a limited or general partner;

(9) "Partnership agreement", any valid agreement, written or oral, of the partners as to the affairs of a limited partnership and the conduct of its business;

(10) "Partnership interest", a partner's share of the profits and losses of a limited partnership and the right to receive distributions of partnership assets;

(11) "Person", a natural person, partnership, limited partnership (domestic or foreign), domestic or foreign limited liability company, trust, estate, association, or corporation;

(12) "Registered limited liability limited partnership", a limited partnership complying with section 359.172;

(13) "State", a state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

(L. 1985 H.B. 512 & 650, A.L. 1990 H.B. 1432, A.L. 1993 S.B. 66 & 20, A.L. 1997 H.B. 655 merged with S.B. 170)

Effective 6-24-97 (H.B. 655); 5-20-97 (S.B. 170)



Section 359.021 Name of limited partnership regulated.

Effective 28 Aug 2004

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.021. Name of limited partnership regulated. — The name of each limited partnership as set forth in its certificate of limited partnership:

(1) Shall contain the words "limited partnership" or the abbreviation "LP" or "L.P.";

(2) May not contain the name of a limited partner unless:

(a) It is also the name of a general partner or the corporate name of a corporate general partner; or

(b) The business of the limited partnership has been carried on under that name before the admission of that limited partner;

(3) Shall be distinguishable from the name of any domestic corporation, limited partnership, limited liability partnership, or limited liability limited partnership, or limited liability company existing under the law of this state or any foreign corporation, foreign limited partnership, foreign limited liability partnership, or foreign limited liability limited partnership, or foreign limited liability company authorized to transact business in this state, or a name the exclusive right to which is, at the time, reserved in the manner provided in this chapter or any other business entity organized, reserved, or registered under the laws of this state. If the name is the same, a word must be added to make such name distinguishable from the name of such other corporation, limited liability company, limited liability partnership, or limited liability limited partnership, or limited partnership;

(4) May not contain the following words: "corporation", "incorporated", or an abbreviation of one of such words;

(5) May not contain any word or phrase which indicates or implies that it is a governmental agency.

(L. 1985 H.B. 512 & 650, A.L. 1990 H.B. 1432, A.L. 1993 S.B. 66 & 20, A.L. 1998 H.B. 1228 merged with S.B. 680 merged with S.B. 844, A.L. 2004 H.B. 1664)



Section 359.031 Reservation of right to exclusive use of name.

Effective 28 Aug 2004

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.031. Reservation of right to exclusive use of name. — 1. The exclusive right to the use of a name may be reserved by:

(1) Any person intending to organize a limited partnership under this chapter and to adopt that name;

(2) Any domestic limited partnership or any foreign limited partnership registered in this state which, in either case, intends to adopt that name;

(3) Any foreign limited partnership intending to register in this state and adopt that name; and

(4) Any person intending to organize a foreign limited partnership and intending to have it register in this state and adopt that name.

2. The reservation shall be made by filing with the secretary of state an application, in a form prescribed by the secretary of state, executed by the applicant, to reserve a specified name. If the secretary of state finds that the name is not registered with the secretary of state as a fictitious name pursuant to section 417.210, as a corporation name or a limited partnership name, the secretary of state shall reserve the name for the exclusive use of the applicant for a period of sixty days. A name reservation shall not exceed a period of one hundred eighty days from the date of the first name reservation application. Upon the one hundred eighty-first day the name shall cease reserve status and shall not be placed back in such status. The right to the exclusive use of a reserved name may be transferred to any other person by filing in the office of the secretary of state a notice of the transfer, executed by the applicant for whom the name was reserved and specifying the name and address of the transferee.

(L. 1985 H.B. 512 & 650, A.L. 2004 H.B. 1664)



Section 359.041 Registered agent and registered office — procedure for changing, filed by limited partnership, filed by registered agent — effective when — failure to maintain, effect.

Effective 28 Aug 2004

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.041. Registered agent and registered office — procedure for changing, filed by limited partnership, filed by registered agent — effective when — failure to maintain, effect. — 1. Each limited partnership shall continuously maintain in this state:

(1) A registered office which may be, but need not be, a place of its business in this state; and

(2) A registered agent for service of process on the limited partnership, which agent may be either an individual, resident in this state, whose business office is identical with such registered office, or a domestic corporation or a foreign corporation authorized to do business in this state, whose business office is identical with such registered office.

2. A limited partnership may from time to time change the address of its registered office. A limited partnership shall change its registered agent if the office of registered agent shall become vacant for any reason, if its registered agent becomes disqualified or incapacitated to act, or if the limited partnership revokes the appointment of its registered agent. A limited partnership may change the address of its registered office or change its registered agent, or both, by filing in the office of the secretary of state, on a form approved by the secretary of state, a statement setting forth:

(1) The name of the limited partnership;

(2) The address, including street and number, if any, of its then registered office;

(3) If the address of its registered office be changed, the address, including street and number, if any, to which the registered office is to be changed;

(4) The name of its then registered agent;

(5) If its registered agent be changed, the name of its successor registered agent and the successor registered agent's written consent to the appointment either on the statement or attached thereto;

(6) That the address of its registered office and the address of the business office of its registered agent, as changed, will be identical; and

(7) That such change was authorized by the limited partnership.

3. Such statement shall be executed in duplicate by the limited partnership by a general partner, and delivered to the secretary of state. The execution of such a statement by a general partner constitutes an affirmation under the penalties of section 575.040 that the facts stated therein are true. If the secretary of state finds that such statement conforms to the provisions of this chapter, the secretary of state shall file the same, keeping the original and returning the other copy to the limited partnership or to its representative.

4. The change of address of the registered office, or the change of the registered agent, or both, as the case may be, shall become effective upon the filing of such statement by the secretary of state. The location or residence of any limited partnership shall be deemed for all purposes to be in the county where its registered office is maintained.

5. If a registered agent changes the street address of his business office, he may change the street address of the registered office of any limited partnership for which he is the registered agent by notifying the limited partnership in writing of the change and signing, either manually or in facsimile, and delivering to the secretary of state for filing a statement of change that complies with the requirements of subsection 2 of this section and recites that the limited partnership has been notified of the change. The change of address of the registered office shall become effective upon the filing of the statement to the secretary of state.

6. In the event that a limited partnership shall fail to appoint or maintain a registered agent in this state, then the secretary of state, as long as such default exists, shall be automatically appointed as an agent of such limited partnership upon whom any process, notice, or demand required or permitted by law to be served upon the limited partnership may be served. Service on the secretary of state of any process, notice or demand against a limited partnership shall be made by delivering to and leaving with the secretary of state, or with any clerk having charge of the limited partnership department of the secretary of state's office, a copy of such process, notice or demand. In the event that any process, notice, or demand is served on the secretary of state, the secretary of state shall immediately cause a copy thereof to be forwarded by registered mail, addressed to the limited partnership at its registered office in this state. Nothing herein contained shall limit or affect the right to serve any process, notice, or demand required or permitted by law to be served upon a limited partnership in any other manner now or hereafter permitted by law.

(L. 1985 H.B. 512 & 650, A.L. 1998 S.B. 844, A.L. 2004 H.B. 1664)



Section 359.051 Records to be kept.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.051. Records to be kept. — 1. Each limited partnership shall keep the following:

(1) A current and a past list of the full name and last known mailing address of each partner, specifying the general partners and the limited partners, in alphabetical order;

(2) A copy of the certificate of limited partnership and all certificates of amendment thereto, together with executed copies of any powers of attorney pursuant to which any certificate has been executed;

(3) Copies of the limited partnership's federal, state and local income tax returns and reports, if any, for the three most recent years;

(4) Copies of any then effective written partnership agreements and of any financial statements of the limited partnership for the three most recent years;

(5) Unless contained in a written partnership agreement, a writing setting out:

(a) The amount of cash and a statement of the agreed value of the other property or services contributed by each partner and which each partner has agreed to contribute;

(b) The times at which or events on the happening of which any additional contributions agreed to be made by each partner are to be made;

(c) Any right of a partner to receive, or a general partner to make, distributions to a partner which include a return of all or any part of the partner's contribution; and

(d) Any events upon the happening of which the limited partnership is to be dissolved and its affairs wound up.

2. Records kept under this section are subject to inspection and copying at the reasonable request, and at the expense, of any partner during ordinary business hours. The secretary of state may request in writing that the limited partnership forward to him a complete copy of the current or past or both partnership lists kept under this section without cost to the secretary of state.

3. Any general partner of a limited partnership may be individually subject to the following sanctions if the general partner fails to deliver the partnership list to the secretary of state's office within twenty days after receiving the written demand for such list:

(1) Assessed a civil penalty in the amount of fifty dollars a day for each day the list has not been delivered to the secretary of state but not to exceed ten thousand dollars;

(2) Prosecuted criminally with any resulting conviction being deemed a class A misdemeanor.

(L. 1985 H.B. 512 & 650, A.L. 1990 H.B. 1432)



Section 359.061 Nature of business.

Effective 24 Jun 1997, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.061. Nature of business. — A limited partnership may be organized pursuant to this chapter to conduct or promote any lawful business or purpose within this state or any other jurisdiction.

(L. 1985 H.B. 512 & 650, A.L. 1997 H.B. 655 merged with S.B. 170)

Effective 6-24-97 (H.B. 655); 5-20-97 (S.B. 170)



Section 359.071 Business transactions of partner with the limited partnership.

Effective 01 Jan 1987, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.071. Business transactions of partner with the limited partnership. — Except as provided in the partnership agreement, a partner may lend money to and transact other business with the limited partnership and, subject to other applicable law, has the same rights and obligations with respect thereto as a person who is not a partner.

(L. 1985 H.B. 512 & 650)

Effective 1-01-87



Section 359.081 Limited partnership shall sue and be sued.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.081. Limited partnership shall sue and be sued. — A limited partnership shall, in the partnership name, sue and be sued, complain and defend in any court of law or equity.

(L. 1985 H.B. 512 & 650, A.L. 1990 H.B. 1432)



Section 359.091 Certificate of limited partnership — filed with secretary of state — contents — formation date, when.

Effective 28 Aug 2000

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.091. Certificate of limited partnership — filed with secretary of state — contents — formation date, when. — 1. In order to form a limited partnership, a certificate of limited partnership shall be executed and filed in the office of the secretary of state. The certificate shall set forth:

(1) The name of the limited partnership;

(2) The address of the registered office and the name of the registered agent at such office;

(3) The name and the mailing address of each general partner;

(4) The events, if any on which the limited partnership is to dissolve or the number of years the limited partnership is to continue, which may be any number or perpetual;

(5) Any other matters the general partners determine to include therein.

2. A limited partnership is formed at the time of the filing of the certificate of limited partnership in the office of the secretary of state or at any other time specified in the certificate of limited partnership if, in either case, there has been substantial compliance with the requirements of this section.

(L. 1985 H.B. 512 & 650, A.L. 1990 H.B. 1432, A.L. 2000 S.B. 896)



Section 359.101 Amendments to certificate — contents.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.101. Amendments to certificate — contents. — 1. A certificate of limited partnership is amended by filing a certificate of amendment thereto in the office of the secretary of state. The certificate shall set forth:

(1) The name of the limited partnership;

(2) The date of filing the certificate;

(3) The amendment to the certificate; and

(4) The effective date, if any, as provided in subsection 2 of section 359.141.

2. Within thirty days after the happening of any of the following events, an amendment to a certificate of limited partnership reflecting the occurrence of the event or events shall be filed:

(1) The admission of a new general partner;

(2) The withdrawal of a general partner;

(3) The continuation of the business under section 359.451 after an event of withdrawal of a general partner.

3. A general partner who becomes aware that any statement in a certificate of limited partnership was false when made or that any arrangements or other facts described have changed, making the certificate inaccurate in any respect, shall promptly amend the certificate.

4. Except as otherwise provided in the partnership agreement, a certificate of limited partnership may be amended at any time for any other proper purpose the partners determine.

5. No person has any liability because an amendment to a certificate of limited partnership has not been filed to reflect the occurrence of any event referred to in subsection 2 of this section if the amendment is filed within the thirty-day period specified in subsection 2 of this section.

6. A restated certificate of limited partnership may be executed and filed in the same manner as a certificate of amendment.

(L. 1985 H.B. 512 & 650, A.L. 1990 H.B. 1432)



Section 359.111 Cancellation of certificate, when — contents of certificate of cancellation — filed with secretary of state.

Effective 01 Jan 1987, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.111. Cancellation of certificate, when — contents of certificate of cancellation — filed with secretary of state. — A certificate of limited partnership shall be cancelled upon the dissolution and the commencement of winding up of the partnership or at any other time there are no limited partners. A certificate of cancellation shall be filed in the office of the secretary of state and set forth:

(1) The name of the limited partnership;

(2) The date of filing of its certificate of limited partnership;

(3) The reason for filing the certificate of cancellation;

(4) The effective date as provided in subsection 2 of section 359.141 (which shall be a date certain) of cancellation if it is not to be effective upon the filing of the certificate; and

(5) Any other information the general partners filing the certificate determine.

(L. 1985 H.B. 512 & 650)

Effective 1-01-87



Section 359.121 Execution of certificate.

Effective 28 Aug 2004

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.121. Execution of certificate. — 1. Each certificate required by this chapter to be filed in the office of the secretary of state shall be executed in the following manner:

(1) An original certificate of limited partnership must be signed by all general partners;

(2) A certificate of amendment must be signed by at least one general partner and by each other general partner designated in the certificate as a new general partner;

(3) A certificate of cancellation must be signed by all general partners.

2. Any person may sign a certificate by an attorney-in-fact, but a power of attorney to sign a certificate relating to the admission of a general partner shall specifically describe the admission.

3. The execution of a certificate by a general partner constitutes an affirmation under the penalties of section 575.040 that the facts stated therein are true.

(L. 1985 H.B. 512 & 650, A.L. 1990 H.B. 1432, A.L. 2004 H.B. 1664)



Section 359.131 Proceeding to direct execution of certificate.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.131. Proceeding to direct execution of certificate. — If a person required by section 359.121 to execute any certificate fails or refuses to do so, any other person who is adversely affected by the failure or refusal may petition the circuit court of the county of the principal place of business or of the registered office of the limited partnership to direct the execution of the certificate. If the court finds that it is proper for the certificate to be executed and that any person so designated has failed or refused to execute the certificate, it shall order the secretary of state to record an appropriate certificate.

(L. 1985 H.B. 512 & 650, A.L. 1990 H.B. 1432)



Section 359.141 Filing with secretary of state — duties of secretary — effective date of filing.

Effective 28 Aug 2004

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.141. Filing with secretary of state — duties of secretary — effective date of filing. — 1. An original copy of the certificate of limited partnership and of any certificates of amendment or cancellation (or of any judicial decree of amendment or cancellation) shall be delivered to the secretary of state. A person who executes a certificate as an agent or fiduciary need not exhibit evidence of his authority as a prerequisite to filing. Unless the secretary of state finds that any certificate does not conform to law, upon receipt of all filing fees required by law, he shall:

(1) Endorse on the document the word "Filed" and the day, month and year of the filing thereof;

(2) File the original in his office; and

(3) Return a copy to the person who filed it or his representative.

2. Upon the filing of a certificate of amendment (or judicial decree of amendment) in the office of the secretary of state, the certificate of limited partnership shall be amended as set forth therein, and upon the effective date of a certificate of cancellation (or a judicial decree thereof), the certificate of limited partnership is cancelled; however, any such certificate of amendment or cancellation may provide that it is not to become effective until a specified date after its filing date, but such date shall not be more than ninety days after its filing date and the certificate issued by the secretary of state shall indicate such defined effective date.

(L. 1985 H.B. 512 & 650, A.L. 2004 H.B. 1664)



Section 359.145 Statement of correction authorized, when — contents — effective date — fee — required signature.

Effective 28 Aug 2004

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.145. Statement of correction authorized, when — contents — effective date — fee — required signature. — 1. A domestic or foreign limited partnership may file a statement of correction in a format prescribed by the secretary of state, if the document contains an incorrect statement as of the date such document was filed.

2. The statement of correction shall:

(1) State the name of the limited partnership;

(2) State the type of document being corrected;

(3) State the name of the jurisdiction under the law of organization;

(4) Describe the incorrect statement and the reason for the correction;

(5) If the correction is for a foreign limited partnership with regard to an incorrect name, provide a certificate of existence, or document of similar import, duly authenticated by the secretary of state or other official having custody of the records in the state or country under whose laws it is registered.

3. Articles of correction are effective on the effective date of the document they correct except as to persons relying on the uncorrected document and adversely affected by the correction. As to those persons articles of correction are effective when filed.

4. The secretary of state shall collect a filing fee of five dollars upon filing the statement of correction.

5. The statement of correction shall be signed by an authorized person of the limited liability partnership.

(L. 2004 H.B. 1664)



Section 359.151 Liability for false statement in certificate.

Effective 01 Jan 1987, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.151. Liability for false statement in certificate. — If any certificate of limited partnership or certificate of amendment or cancellation contains a false statement, one who suffers loss by reliance on the statement may recover damages for the loss from:

(1) Any person who executes the certificate, or causes another to execute it on his behalf, and knew, and any general partner who knew or should have known, the statement to be false at the time the certificate was executed; and

(2) Any general partner who thereafter knows or should have known that any arrangement or other fact described in the certificate has changed, making the statement inaccurate in any respect within a sufficient time before the statement was relied upon reasonably to have enabled that general partner to cancel or amend the certificate, or to file a petition for its cancellation or amendment under section 359.131.

(L. 1985 H.B. 512 & 650)

Effective 1-01-87



Section 359.161 Filing to be notice.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.161. Filing to be notice. — The fact that a certificate of limited partnership is on file in the office of the secretary of state is notice that the partnership is a limited partnership and the persons designated therein as general partners are general partners, and is notice of the matters included therein that are specified in subsection 1 of section 359.091 or that are included therein pursuant to any other section of this chapter.

(L. 1985 H.B. 512 & 650, A.L. 1990 H.B. 1432)



Section 359.165 Merger of domestic limited partnership — filing required, effective date — articles of merger or consolidation required, when, contents, secretary of state agent for service of process — effect of merger.

Effective 28 Aug 2003

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.165. Merger of domestic limited partnership — filing required, effective date — articles of merger or consolidation required, when, contents, secretary of state agent for service of process — effect of merger. — 1. Pursuant to an agreement of merger or consolidation, a domestic limited partnership may merge or consolidate with or into one or more limited partnerships formed under the laws of this state or any other jurisdiction, with such limited partnership as the agreement shall provide being the surviving or resulting limited partnership. A domestic limited partnership may merge or consolidate with one or more domestic or foreign general partnerships, limited liability companies, trusts, business trusts, corporations, real estate investment trusts and other associations or business entities at least one of which is not a limited partnership, as provided in sections 347.700 to 347.735.

2. The agreement of merger or consolidation shall be approved by the number or percentage of general and limited partners specified in the partnership agreement. If the partnership agreement fails to specify the required partner approval for merger or consolidation of the limited partnership, then the agreement of merger or consolidation shall be approved by that number or percentage of general and limited partners specified by the partnership agreement to approve an amendment to the partnership agreement. However, if the merger effects a change for which the partnership agreement requires a greater number or percentage of general and limited partners than that required to amend the partnership agreement, then the merger or consolidation shall be approved by that greater number or percentage. If the partnership agreement contains no provision specifying the vote required to amend the partnership agreement, then the agreement of merger must be approved by all the general and limited partners.

3. In the case of a merger or consolidation of one or more domestic limited partnerships into a surviving limited partnership, the surviving limited partnership shall file articles of merger or consolidation with the secretary of state setting forth:

(1) The name of each party to the merger or consolidation;

(2) The effective date of the merger or consolidation which shall be the date the articles of merger or consolidation are filed with the secretary or on a later date set forth in the articles of merger or consolidation not to exceed ninety days after the filing date;

(3) The name of the surviving limited partnership in a merger or the new limited partnership in a consolidation and the state of its formation;

(4) A statement that the merger or consolidation was authorized and approved by the partners of each party to the merger or consolidation in accordance with the laws of the jurisdiction where it was organized;

(5) If applicable, the address of the registered office and the name of the registered agent at such office for the surviving or new limited partnership;

(6) In the case of a merger in which a domestic limited partnership is the surviving entity, such amendments or changes to the certificate of limited partnership of the surviving limited partnership as are desired to be effected by the merger, or, if no such amendments or changes are desired, a statement that the certificate of limited partnership of the surviving limited partnership shall not be amended or changed as a result of the merger;

(7) In the case of a consolidation in which a domestic limited partnership is the continuing limited partnership, the certificate of limited partnership of the new domestic limited partnership shall be set forth in an attachment to the certificate of consolidation;

(8) A statement that the executed agreement of merger or consolidation is on file at the principal place of business of the surviving or new limited partnership, stating the address of such place of business; and

(9) A statement that a copy of the agreement of merger or consolidation will be furnished by the surviving or new limited partnership, on request and without cost, to any partner of any entity that is a party to the merger or consolidation.

4. The certificate of merger or consolidation shall be executed by at least one general partner of each domestic limited partnership and one authorized agent, or its equivalent, for the other party to the merger or consolidation who is duly authorized to execute such notice.

5. In the case of a merger of one or more domestic limited partnerships into a surviving limited partnership, the certificate of limited partnership of the surviving domestic limited partnership shall be amended to the extent provided in the articles of merger and the certificates of limited partnership of each other domestic limited partnership shall be deemed cancelled by the filing of the articles of merger with the secretary of state.

6. If, following a merger or consolidation of one or more domestic limited partnerships and one or more limited partnerships formed under the laws of any state, the surviving or resulting limited partnership is not a domestic limited partnership, there shall be attached to the articles of merger or consolidation filed pursuant to subsection 3 of this section a certificate executed by the surviving or resulting limited partnership, stating that such surviving or resulting limited partnership may be served with process in this state in any action, suit or proceeding for the enforcement of any obligation of such domestic limited partnership, irrevocably appointing the secretary of state as such surviving or resulting limited partnership's agent to accept service of process in any such action, suit or proceeding and specifying the address to which a copy of such process shall be mailed to such surviving or resulting limited partnership to the secretary of state.

7. When the articles of merger or consolidation required by subsection 3 of this section shall have become effective, for all purposes of the laws of this state, all of the rights, privileges, franchises and powers of each of the limited partnerships that have merged or consolidated, and all property, real, personal and mixed, and all debts due to any of such limited partnerships, as well as all other things and causes of action belonging to each of such limited partnerships shall be vested in the surviving or resulting limited partnership, and shall thereafter be the property of the surviving or resulting limited partnership as they were of each of the limited partnerships that have merged or consolidated, and the title to any real property vested by deed or otherwise, under the laws of this state, in any such limited partnerships, shall not revert or be in any way impaired by reason of this section; but all rights of creditors and all liens upon any property of any of such limited partnerships shall be preserved unimpaired, and all debts, liabilities and duties of each of the limited partnerships that have merged or consolidated shall thenceforth attach to the surviving or resulting limited partnership, and may be enforced against such surviving or resulting limited partnership to the same extent as if such debts, liabilities and duties had been incurred or contracted by such surviving or resulting limited partnership.

(L. 1993 S.B. 66 & 20, A.L. 1997 H.B. 655 merged with S.B. 170, A.L. 2003 S.B. 394)



Section 359.172 Registered limited liability limited partnership, requirements, failure to file timely amendment to certificate, penalty.

Effective 28 Aug 2004

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.172. Registered limited liability limited partnership, requirements, failure to file timely amendment to certificate, penalty. — 1. To become and to continue as a registered limited liability limited partnership, a limited partnership shall, in addition to complying with the requirements of this chapter:

(1) File an application or a renewal application, as the case may be, as provided in section 358.440, as permitted by the limited partnership's partnership agreement or, if the limited partnership's partnership agreement does not provide for the limited partnership's becoming a registered limited liability limited partnership, with the approval by all general partners and the limited partners, or, if there is more than one class or group of limited partners, then by each class or group of limited partners, in either case, by limited partners who own more than fifty percent of the then current percentage or other interest in the profits of the limited partnership owned by all of the limited partners in each class or group, as appropriate;

(2) Comply with sections 358.440 to 358.501; and

(3) Have as the last words or letters of its name the words "Registered Limited Liability Limited Partnership", or the abbreviation "L.L.L.P.", or the designation "LLLP".

2. In applying sections 358.440 to 358.501 to a limited partnership:

(1) An application to become a registered limited liability limited partnership, a renewal application to continue as a registered limited liability limited partnership, a certificate of amendment of an application or a renewal application, or a withdrawal notice of an application or a renewal application shall be executed by at least one general partner of the limited partnership; and

(2) All references to partners mean general partners only.

3. If a limited partnership is a registered limited liability limited partnership, its partners who are liable for the debts, liabilities and other obligations of the limited partnership shall have the limitation on liability afforded to partners of registered limited liability partnerships pursuant to chapter 358.

4. The filing of an application to become a registered limited liability limited partnership shall constitute the filing of an amendment to the limited partnership's certificate of limited partnership for the purposes of causing the name of the limited partnership to comply with the provisions of subdivision (3) of subsection 1 of this section. In the event a limited partnership ceases to be registered in this state as limited liability limited partnership for any reason, the limited partnership shall, within ninety days thereafter, file an amendment to its certificate of limited partnership correcting the designation set forth in subdivision (3) of subsection 1 of this section. In the event the limited partnership fails to timely file an amendment to its certificate of limited partnership as required pursuant to this subsection, the general partners in office at such time may be individually subject to a civil penalty in the amount of ten dollars per month for each month the amendment has not been timely filed, but not to exceed ten thousand dollars, such penalty to be assessed and collected by the secretary, and prosecuted criminally pursuant to section 359.691 with any resulting conviction being a class B misdemeanor and the secretary shall be authorized to file a notice to change the name of the limited partnership to remove the designation required pursuant to subsection 1 of this section.

(L. 1997 H.B. 655 merged with S.B. 170, A.L. 2004 H.B. 1664)



Section 359.181 When person becomes limited partner — admission of additional limited partner.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.181. When person becomes limited partner — admission of additional limited partner. — 1. A person becomes a limited partner on the later of:

(1) The date the original certificate of limited partnership is filed; or

(2) The date stated in the records of the limited partnership as the date that person becomes a limited partner.

2. After the filing of a limited partnership's original certificate of limited partnership, a person may be admitted as an additional limited partner:

(1) In the case of a person acquiring a partnership interest directly from the limited partnership, upon the compliance with the partnership agreement or, if the partnership agreement does not so provide, upon the written consent of all partners;

(2) In the case of an assignee of a partnership interest of a partner who has the power, as provided in section 359.431, to grant the assignee the right to become a limited partner, upon the exercise of that power and compliance with any conditions limiting the grant or exercise of the power.

(L. 1985 H.B. 512 & 650, A.L. 1990 H.B. 1432)



Section 359.191 Voting rights of limited partners.

Effective 01 Jan 1987, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.191. Voting rights of limited partners. — Subject to section 359.201, the partnership agreement may grant to all or a specified group of the limited partners the right to vote (on a per capita or other basis) upon any matter.

(L. 1985 H.B. 512 & 650)

Effective 1-01-87



Section 359.201 Liability of limited partners to third parties.

Effective 24 Jun 1997, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.201. Liability of limited partners to third parties. — A limited partner is not liable for the obligations of a limited partnership by reason of being a limited partner and does not become so by participating in the management or control of the business.

(L. 1985 H.B. 512 & 650, A.L. 1990 H.B. 1432, A.L. 1997 H.B. 655 merged with S.B. 170)

Effective 6-24-97 (H.B. 655); 5-20-97 (S.B. 170)



Section 359.211 Liability of person erroneously believing himself to be a limited partner — certificate of withdrawal.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.211. Liability of person erroneously believing himself to be a limited partner — certificate of withdrawal. — 1. Except as provided in subsection 2 of this section, a person who makes a contribution to a business enterprise and erroneously but in good faith believes that he has become a limited partner in the enterprise is not a general partner in the enterprise and is not bound by its obligations by reason of making the contribution, receiving distributions from the enterprise, or exercising any rights of a limited partner, if, on ascertaining the mistake, he:

(1) Causes an appropriate certificate of limited partnership or a certificate of amendment to be executed and filed; or

(2) Withdraws from future equity participation in the enterprise by executing and filing in the office of the secretary of state a certificate declaring withdrawal under this section.

2. A person who makes a contribution of the kind described in subsection 1 of this section is liable as a general partner to any third party who transacts business with the enterprise (1) before the person withdraws and an appropriate certificate is filed to show withdrawal, or (2) before an appropriate certificate is filed to show that he is not a general partner, but in either case only if the third party actually believed in good faith that the person was a general partner at the time of the transaction.

(L. 1985 H.B. 512 & 650, A.L. 1990 H.B. 1432)



Section 359.221 Limited partners right to information.

Effective 01 Jan 1987, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.221. Limited partners right to information. — Each limited partner has the right to:

(1) Inspect and copy any of the partnership records required to be maintained by section 359.051; and

(2) Obtain from the general partners from time to time upon reasonable demand:

(a) True and full information regarding the state of the business and financial condition of the limited partnership;

(b) Promptly after becoming available, a copy of the limited partnership's federal, state and local income tax returns for each year; and

(c) Other information regarding the affairs of the limited partnership as is just and reasonable.

(L. 1985 H.B. 512 & 650)

Effective 1-01-87



Section 359.231 Admission of additional general partners, when.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.231. Admission of additional general partners, when. — After the filing of a limited partnership's original certificate of limited partnership, additional general partners may be admitted as provided in writing in the partnership agreement or, if the partnership agreement does not provide in writing for the admission of additional general partners, with the specific written consent of all partners.

(L. 1985 H.B. 512 & 650, A.L. 1990 H.B. 1432)



Section 359.241 Events of withdrawal.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.241. Events of withdrawal. — Except as approved by the specific written consent of all partners at the time, a person ceases to be a general partner of a limited partnership upon the happening of any of the following events:

(1) The general partner withdraws from the limited partnership as provided in section 359.331;

(2) The general partner ceases to be a member of the limited partnership as provided in section 359.411;

(3) The general partner is removed as a general partner in accordance with the partnership agreement;

(4) Unless otherwise provided in writing in the partnership agreement, the general partner:

(a) Makes an assignment for the benefit of creditors;

(b) Files a voluntary petition in bankruptcy;

(c) Is adjudicated bankrupt or insolvent;

(d) Files a petition or answer seeking for himself any reorganization, arrangement, composition, readjustment, liquidation, dissolution or similar relief under any statute, law, or regulation;

(e) Files an answer or other pleading admitting or failing to contest the material allegations of a petition filed against him in any proceeding of this nature; or

(f) Seeks, consents to, or acquiesces in the appointment of a trustee, receiver, or liquidator of the general partner or of all or any substantial part of his properties;

(5) Unless otherwise provided in writing in the partnership agreement, one hundred twenty days after the commencement of any proceeding against the general partner seeking reorganization, arrangement, composition, readjustment, liquidation, dissolution or similar relief under any statute, law, or regulation, the proceeding has not been dismissed, or if within ninety days after the appointment without his consent or acquiescence of a trustee, receiver, or liquidator of the general partner or of all or any substantial part of his properties, the appointment is not vacated or stayed or within ninety days after the expiration of any such stay, the appointment is not vacated;

(6) In the case of a general partner who is a natural person:

(a) His death; or

(b) The entry of an order by a court of competent jurisdiction adjudicating him incompetent to manage his person or his estate;

(7) In the case of a general partner who is acting as a general partner by virtue of being a trustee of a trust, the termination of the trust (but not merely the substitution of a new trustee);

(8) In the case of a general partner that is a separate partnership, the dissolution and commencement of winding up of the separate partnership;

(9) In the case of a general partner that is a corporation, the filing of a certificate of dissolution, or its equivalent, for the corporation or the revocation of its charter; or

(10) In the case of an estate, the distribution by the fiduciary of the estate's entire interest in the partnership.

(L. 1985 H.B. 512 & 650, A.L. 1990 H.B. 1432)



Section 359.251 Rights and liabilities of a general partner.

Effective 01 Jan 1987, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.251. Rights and liabilities of a general partner. — 1. Except as provided in this chapter or in the partnership agreement, a general partner of a limited partnership has the rights and powers and is subject to the restrictions of a partner in a partnership without limited partners.

2. Except as provided in this chapter, a general partner of a limited partnership has the liabilities of a partner in a partnership without limited partners to persons other than the partnership and the other partners. Except as provided in this chapter or in the partnership agreement, a general partner of a limited partnership has the liabilities of a partner in a partnership without limited partners to the partnership and to the other partners.

(L. 1985 H.B. 512 & 650)

Effective 1-01-87



Section 359.261 Contributions of a general partner — one person both a general and limited partner.

Effective 01 Jan 1987, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.261. Contributions of a general partner — one person both a general and limited partner. — A general partner of a limited partnership may make contributions to the partnership and share in the profits and losses of, and in distributions from, the limited partnership as a general partner. A general partner also may make contributions to and share in profits, losses, and distributions as a limited partner. A person who is both a general partner and a limited partner has the rights and powers, and is subject to the restrictions and liabilities, of a general partner and, except as provided in the partnership agreement, also has the powers, and is subject to the restrictions, of a limited partner to the extent of his participation in the partnership as a limited partner.

(L. 1985 H.B. 512 & 650)

Effective 1-01-87



Section 359.271 Voting rights of general partners.

Effective 01 Jan 1987, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.271. Voting rights of general partners. — The partnership agreement may grant to all or certain identified general partners the right to vote (on a per capita or any other basis), separately or with all or any class of the limited partners, on any matter.

(L. 1985 H.B. 512 & 650)

Effective 1-01-87



Section 359.281 Form of contribution.

Effective 01 Jan 1987, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.281. Form of contribution. — The contribution of a partner may be in cash, property, or services rendered, or a promissory note or other obligation to contribute cash or property or to perform services.

(L. 1985 H.B. 512 & 650)

Effective 1-01-87



Section 359.291 Liability for contribution.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.291. Liability for contribution. — 1. No promise by a limited partner to contribute to the limited partnership is enforceable unless set out in writing signed by the limited partner.

2. Except as provided in the partnership agreement, a partner is obligated to the limited partnership to perform any enforceable promise to contribute cash or property or to perform services, even if he is unable to perform because of death, disability or any other reason. If a partner does not make the required contribution of property or services, he is obligated at the option of the limited partnership to contribute cash equal to that portion of the value (as stated in the partnership records required to be kept pursuant to section 359.051) of the stated contribution that has not been made.

3. Unless otherwise provided in the partnership agreement, the obligation of a partner to make a contribution or return money or other property paid or distributed in violation of this chapter may be compromised only by consent of all the partners. Notwithstanding the compromise, a creditor of a limited partnership who extends credit, or otherwise acts in reliance on that obligation after the partner signs a writing which reflects the obligation, and before the amendment or cancellation thereof to reflect the compromise, may enforce the original obligation.

(L. 1985 H.B. 512 & 650, A.L. 1990 H.B. 1432)



Section 359.301 Sharing of profits and losses.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.301. Sharing of profits and losses. — The profits and losses of a limited partnership shall be allocated among the partners, and among classes of partners, in the manner provided in writing in the partnership agreement. If the partnership agreement does not so provide in writing, profits and losses shall be allocated on the basis of the value (as stated in the partnership records required to be kept pursuant to section 359.051) of the contributions made by each partner to the extent they have been received by the partnership and have not been returned.

(L. 1985 H.B. 512 & 650, A.L. 1990 H.B. 1432)



Section 359.311 Sharing of distributions.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.311. Sharing of distributions. — Distributions of cash or other assets of a limited partnership shall be allocated among the partners, and among classes of partners, in the manner provided in writing in the partnership agreement. If the partnership agreement does not so provide in writing, distributions shall be made on the basis of the value (as stated in the partnership records required to be kept pursuant to section 359.051) of the contributions made by each partner to the extent they have been received by the partnership and have not been returned.

(L. 1985 H.B. 512 & 650, A.L. 1990 H.B. 1432)



Section 359.321 Interim distributions.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.321. Interim distributions. — Except as provided in sections 359.321 to 359.391, a partner is entitled to receive distributions from a limited partnership before his withdrawal from the limited partnership and before the dissolution and winding up thereof to the extent and at the times or upon the happening of the events specified in the partnership agreement.

(L. 1985 H.B. 512 & 650, A.L. 1990 H.B. 1432)



Section 359.331 Withdrawal of a general partner — notice to other partners — breach of partnership agreement, setoff of damages, when.

Effective 01 Jan 1987, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.331. Withdrawal of a general partner — notice to other partners — breach of partnership agreement, setoff of damages, when. — A general partner may withdraw from a limited partnership at any time by giving written notice to the other partners, but if the withdrawal violates the partnership agreement, the limited partnership may recover from the withdrawing general partner damages for breach of the partnership agreement and offset the damages against the amount otherwise distributable to him.

(L. 1985 H.B. 512 & 650)

Effective 1-01-87



Section 359.341 Withdrawal of a limited partner, when.

Effective 20 May 1997, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.341. Withdrawal of a limited partner, when. — A limited partner may withdraw from a limited partnership only at the time or upon the happening of events specified in writing in the partnership agreement. The provisions of this section shall apply to all limited partnerships in existence on the effective date of this act.*

(L. 1985 H.B. 512 & 650, A.L. 1990 H.B. 1432, A.L. 1997 H.B. 655 merged with S.B. 170)

*Effective 6-24-97 (H.B. 655); 5-20-97 (S.B. 170)



Section 359.351 Distribution upon withdrawal, when, how determined.

Effective 24 Jun 1997, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.351. Distribution upon withdrawal, when, how determined. — Except as provided in sections 359.321 to 359.391, upon withdrawal any withdrawing partner is entitled to receive the distribution, if any, to which such partner is entitled under the partnership agreement. If the partnership agreement does not provide for a distribution to which a withdrawn partner is entitled, the withdrawn partner shall be an assignee of the withdrawn partner's interest but the partnership may thereafter purchase the withdrawn partner's interest in the partnership, for the fair value of the withdrawn partner's interest in the partnership as of the date of withdrawal based upon such withdrawn partner's right to share in distributions from the partnership as an ongoing business, at any time, upon thirty days' written notice from the partnership to the withdrawn partner, such withdrawn partner's personal representatives, successors or assigns.

(L. 1985 H.B. 512 & 650, A.L. 1997 H.B. 655 merged with S.B. 170)

Effective 6-24-97 (H.B. 655); 5-20-97 (S.B. 170)



Section 359.361 Distribution in kind.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.361. Distribution in kind. — Except as provided in writing in the partnership agreement, a partner, regardless of the nature of his contribution, has no right to demand and receive any distribution from a limited partnership in any form other than cash. Except as provided in writing in the partnership agreement, a partner may not be compelled to accept a distribution of any asset in kind from a limited partnership to the extent that the percentage of the asset distributed to him exceeds a percentage of that asset which is equal to the percentage in which he shares in distributions from the limited partnership.

(L. 1985 H.B. 512 & 650, A.L. 1990 H.B. 1432)



Section 359.371 Right to distribution, remedies.

Effective 01 Jan 1987, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.371. Right to distribution, remedies. — At the time a partner becomes entitled to receive a distribution, he has the status of, and is entitled to all remedies available to, a creditor of the limited partnership with respect to the distribution.

(L. 1985 H.B. 512 & 650)

Effective 1-01-87



Section 359.381 Limitation on distribution.

Effective 01 Jan 1987, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.381. Limitation on distribution. — A partner may not receive a distribution from a limited partnership to the extent that, after giving effect to the distribution, all liabilities of the limited partnership, other than liabilities to partners on account of their partnership interests, exceed the fair value of the partnership assets.

(L. 1985 H.B. 512 & 650)

Effective 1-01-87



Section 359.391 Liability upon return of contribution — return received, when.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.391. Liability upon return of contribution — return received, when. — 1. If a partner has received the return of any part of his contribution without violation of the partnership agreement or this chapter, he is liable to the limited partnership for a period of one year thereafter for the amount of the returned contribution, but only to the extent necessary to discharge the limited partnership's liabilities to creditors who extended credit to the limited partnership during the period the contribution was held by the partnership.

2. If a partner has received the return of any part of his contribution in violation of the partnership agreement or this chapter, he is liable to the limited partnership for a period of six years thereafter for the amount of the contribution wrongfully returned.

3. A partner receives a return of his contribution to the extent that a distribution to him reduces his share of the fair value of the net assets of the limited partnership below the value (as set forth in the partnership records required to be kept pursuant to section 359.051) of his contribution which has not been distributed to him.

(L. 1985 H.B. 512 & 650, A.L. 1990 H.B. 1432)



Section 359.401 Nature of partnership interest.

Effective 01 Jan 1987, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.401. Nature of partnership interest. — A partnership interest is personal property.

(L. 1985 H.B. 512 & 650)

Effective 1-01-87



Section 359.411 Assignment of partnership interest — rights of assignee.

Effective 01 Jan 1987, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.411. Assignment of partnership interest — rights of assignee. — Except as provided in the partnership agreement, a partnership interest is assignable in whole or in part. An assignment of a partnership interest does not dissolve a limited partnership or entitle the assignee to become or to exercise any rights of a partner. An assignment entitles the assignee to receive, to the extent assigned, only the distribution to which the assignor would be entitled. Except as provided in the partnership agreement, a partner ceases to be a partner upon assignment of all his partnership interest.

(L. 1985 H.B. 512 & 650)

Effective 1-01-87



Section 359.421 Rights of judgment creditor of partner.

Effective 01 Jan 1987, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.421. Rights of judgment creditor of partner. — On application to a court of competent jurisdiction by any judgment creditor of a partner, the court may charge the partnership interest of the partner with payment of the unsatisfied amount of the judgment with interest. To the extent so charged, the judgment creditor has only the rights of an assignee of the partnership interest. This chapter does not deprive any partner of the benefit of any exemption laws applicable to his partnership interest.

(L. 1985 H.B. 512 & 650)

Effective 1-01-87



Section 359.431 Right of assignee to become limited partner, when.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.431. Right of assignee to become limited partner, when. — 1. An assignee of a partnership interest, including an assignee of a general partner, may become a limited partner if and to the extent that:

(1) The assignor gives the assignee that right in accordance with authority described in the partnership agreement; or

(2) All other partners consent.

2. An assignee who has become a limited partner has, to the extent assigned, the rights and powers, and is subject to the restrictions and liabilities, of a limited partner under the partnership agreement and this chapter. An assignee who becomes a limited partner also is liable for the obligations of his assignor to make and return contributions as provided in section 359.391. However, the assignee is not obligated for liabilities unknown to the assignee at the time he became a limited partner.

3. If an assignee of a partnership interest becomes a limited partner, the assignor is not released from his liability to the limited partnership under sections 359.151 and 359.291.

(L. 1985 H.B. 512 & 650, A.L. 1990 H.B. 1432)



Section 359.441 Power of estate of deceased or incapacitated partner.

Effective 01 Jan 1987, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.441. Power of estate of deceased or incapacitated partner. — If a partner who is an individual dies or a court of competent jurisdiction adjudges him to be mentally incapacitated to manage his person or his property, the partner's executor, administrator, guardian, conservator, or other legal representative may exercise all the partner's rights for the purpose of settling his estate or administering his property, including any power the partner had to give an assignee the right to become a limited partner. If a partner is a corporation, trust, or other entity and is dissolved or terminated, the powers of that partner may be exercised by its legal representative or successor.

(L. 1985 H.B. 512 & 650)

Effective 1-01-87



Section 359.451 Dissolution of limited partnership, when.

Effective 28 Aug 2000

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.451. Dissolution of limited partnership, when. — A limited partnership is dissolved and its affairs shall be wound up upon the first to occur of the following:

(1) Upon the happening of events specified in the certificate of limited partnership;

(2) Upon the happening of events specified in writing in the partnership agreement;

(3) Written consent of all partners;

(4) An event of withdrawal of a general partner unless:

(a) There remains at least one other general partner and the written provisions of the partnership agreement permit the business of the limited partnership to be carried on by the remaining general partner, alone or together with one or more new general partners, and that partner or those partners do so; or

(b) Within ninety days after the withdrawal, partners owning a majority of the profits interests and a majority of the capital interests held by all partners agree in writing to continue the business of the limited partnership and, if there is no remaining general partner, to the appointment of one or more additional general partners if necessary or desired; or

(5) Entry of a decree of judicial dissolution under section 359.461.

(L. 1985 H.B. 512 & 650, A.L. 1990 H.B. 1432, A.L. 1997 H.B. 655 merged with S.B. 170, A.L. 2000 S.B. 896)



Section 359.461 Judicial dissolution — who may request — granted when.

Effective 01 Jan 1987, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.461. Judicial dissolution — who may request — granted when. — On application by or for a partner, the circuit court of the county of the principal place of business or of the registered office of the limited partnership may decree dissolution of a limited partnership whenever it is not reasonably practicable to carry on the business in conformity with the partnership agreement.

(L. 1985 H.B. 512 & 650)

Effective 1-01-87



Section 359.471 Winding up by partners, when — by circuit court, when.

Effective 01 Jan 1987, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.471. Winding up by partners, when — by circuit court, when. — Except as provided in the partnership agreement, the general partners who have not wrongfully dissolved a limited partnership or, if none, the limited partners, may wind up the limited partnership's affairs; but the circuit court of the county of the principal place of business or of the registered office of the limited partnership may wind up the limited partnership's affairs upon application of any partner, his legal representative, or assignee.

(L. 1985 H.B. 512 & 650)

Effective 1-01-87



Section 359.481 Distribution of assets upon winding up — priorities — disposal of unknown claims.

Effective 28 Aug 2000

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.481. Distribution of assets upon winding up — priorities — disposal of unknown claims. — 1. Upon the winding up of a limited partnership, the assets shall be distributed as follows:

(1) To creditors, including partners who are creditors, to the extent permitted by law, in satisfaction of liabilities of the limited partnership other than liabilities for distributions to partners under section 359.321 or 359.351;

(2) Except as provided in the partnership agreement, to partners and former partners in satisfaction of liabilities for distributions under section 359.321 or 359.351; and

(3) Except as provided in the partnership agreement, to partners first for the return of their contributions and secondly respecting their partnership interests, in the proportions in which the partners share in distributions.

2. A dissolved limited partnership may dispose of the unknown claims against it by filing a notice of winding up in accordance with this subsection. The notice of winding up shall meet all of the following requirements:

(1) Be published one time in a newspaper of general circulation in the county where the corporation's principal office, or, if none in this state, its registered office, is or was last located;

(2) Be published one time in the Missouri Register;

(3) Be published one time in a publication of statewide circulation whose audience is primarily persons engaged in the practice of law in this state and which is published not less than four times per year;

(4) Contain a request that persons with claims against the partnership present them in accordance with the notice of winding up;

(5) Describe the information that must be included in a claim and provide a mailing address where the claim may be sent; and

(6) State that a claim against the partnership will be barred unless a proceeding to enforce the claim is commenced within three years after the publication of the notice.

(L. 1985 H.B. 512 & 650, A.L. 2000 S.B. 896)



Section 359.491 Foreign limited partnerships, law governing.

Effective 01 Jan 1987, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.491. Foreign limited partnerships, law governing. — Subject to the constitution of this state:

(1) The laws of the state under which a foreign limited partnership is organized govern its organization and internal affairs and the liability of its limited partners; and

(2) A foreign limited partnership may not be denied registration by reason of any difference between those laws and the laws of this state.

(L. 1985 H.B. 512 & 650)

Effective 1-01-87



Section 359.501 Registration with secretary of state — form — contents.

Effective 28 Aug 2004

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.501. Registration with secretary of state — form — contents. — Before transacting business in this state, a foreign limited partnership shall register with the secretary of state. In order to register, a foreign limited partnership shall submit to the secretary of state an application for registration as a foreign limited partnership, signed by a general partner and setting forth:

(1) The name of the foreign limited partnership and, if different, the name under which it proposes to register and transact business in this state;

(2) The state and date of its formation;

(3) The name and address of its registered agent and registered office in this state which office and agent shall be subject to the same rights and limitations as provided in section 359.041;

(4) A statement that the secretary of state is appointed the agent of the foreign limited partnership for service of process if no agent has been appointed under subdivision (3) of this section or, if appointed, the agent's authority has been revoked or if the agent cannot be found or served with the exercise of reasonable diligence;

(5) The address of the office required to be maintained in the state of its organization by the laws of that state or, if not so required, of the principal office of the foreign limited partnership;

(6) The name and business address of each general partner;

(7) The address of the office at which is kept a list of the names and addresses of the limited partners and their capital contributions, together with an undertaking by the foreign limited partnership to keep those records until the foreign limited partnership's registration in this state is cancelled; and

(8) The application shall include a certificate of existence or document of similar import duly authenticated by the secretary of state or other official having custody of the records in the state or country whose laws it is registered, such document should be dated within sixty calendar days from filing for acceptance.

(L. 1985 H.B. 512 & 650, A.L. 1990 H.B. 1432, A.L. 2004 H.B. 1664)



Section 359.511 Issuance of registration — duties of secretary of state.

Effective 01 Jan 1987, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.511. Issuance of registration — duties of secretary of state. — 1. If the secretary of state finds that an application for registration conforms to law and all requisite fees have been paid, he shall:

(1) Endorse on each copy of the application the word "Filed", and the month, day and year of the filing thereof;

(2) File in his office an original of the application; and

(3) Issue a certificate of registration to transact business in this state.

2. The certificate of registration, together with a duplicate original or a copy of the original of the application, shall be returned to the person who filed the application or his representative.

(L. 1985 H.B. 512 & 650)

Effective 1-01-87



Section 359.521 Names of foreign limited partnership regulated.

Effective 01 Jan 1987, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.521. Names of foreign limited partnership regulated. — A foreign limited partnership may register with the secretary of state under any name (whether or not it is the name under which it is registered in its state of organization) that could be registered by a domestic limited partnership.

(L. 1985 H.B. 512 & 650)

Effective 1-01-87



Section 359.531 Changes and amendments in registration, when, contents — foreign certification included — fee.

Effective 28 Aug 2004

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.531. Changes and amendments in registration, when, contents — foreign certification included — fee. — 1. A foreign limited partnership authorized to transact business in this state shall obtain an amended certificate of registration from the secretary of state if it changes:

(1) The name of the limited partnership;

(2) The state or country of its registration;

(3) The address of the office required to be maintained in the state of its organization by the laws of that state or if not so required of the principal office of the foreign limited partnership;

(4) The name and business address of any general partner; and

(5) The address of the office at which is kept a list of the names and addresses and capital contributions of the limited partners.

2. The amendment shall include a certificate of existence or document of similar import duly authenticated by the secretary of state or other official having custody of the records in the state or country under whose laws it is registered, such document should be dated within sixty calendar days from filing for acceptance.

3. The fee for filing an amended certificate of registration shall be twenty dollars.

(L. 1985 H.B. 512 & 650, A.L. 2004 H.B. 1664)



Section 359.541 Cancellation of registration — authority of secretary to accept service of process.

Effective 28 Aug 2004

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.541. Cancellation of registration — authority of secretary to accept service of process. — A foreign limited partnership may cancel its registration by filing with the secretary of state a certificate of cancellation signed * by a general partner. A cancellation does not terminate the authority of the secretary of state to accept service of process on the foreign limited partnership with respect to causes of action arising out of the transaction of business in this state.

(L. 1985 H.B. 512 & 650, A.L. 2004 H.B. 1664)

*Word "to" appears in original rolls.



Section 359.551 Transaction of business without registration, effect, penalty, fine — report by secretary to prosecuting attorney, when — long arm statutes, applicable — transacting business, elements of.

Effective 28 Aug 1990

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.551. Transaction of business without registration, effect, penalty, fine — report by secretary to prosecuting attorney, when — long arm statutes, applicable — transacting business, elements of. — 1. Every foreign limited partnership now doing business in or which may hereafter do business in this state which shall neglect or fail to comply with the provisions of section 359.501 shall be subject to a fine of not less than one thousand dollars to be recovered before any court of competent jurisdiction; and it is hereby made the duty of the secretary of state immediately after August first of each year, and as often thereafter as the secretary of state may be advised that limited partnerships are doing business in contravention of this chapter, to report the fact to the prosecuting attorney of any city or county in which the limited partnership is doing business and the prosecuting attorney shall, as soon thereafter as is practicable, institute proceedings to recover the fine herein provided for, which shall go into the revenue fund of the city or county in which the cause shall accrue; in addition to which penalty, no foreign limited partnership, failing to comply with this chapter, can maintain any suit or action, either legal or equitable, in any of the courts of this state, upon any demand, whether arising out of contract or tort, while the requirements of this chapter have not been complied with.

2. The failure of a foreign limited partnership to register in this state does not impair the validity of any contract or act of the foreign limited partnership or prevent the foreign limited partnership from defending any action, suit, or proceeding in any court of this state.

3. A limited partner of a foreign limited partnership is not liable as a general partner of the foreign limited partnership solely by reason of having transacted business in this state without registration.

4. A foreign limited partnership, by transacting business in this state without registration, shall be a firm subject to the provisions of sections 506.500 to 506.520 with respect to causes of action arising out of the transaction of business in this state.

5. Without excluding other activities which may not constitute transacting business in this state, a foreign limited partnership shall not be considered to be transacting business in this state, for the purposes of this chapter, by reason of carrying on in this state any one or more of the following activities:

(1) Maintaining or defending any action or suit or any administrative or arbitration proceeding, or effecting the settlement thereof or the settlement of claims or disputes;

(2) Holding meetings of its partners or carrying on other activities concerning its internal affairs;

(3) Maintaining bank accounts;

(4) Borrowing money or creating evidence of debt, mortgage or lien on or other security interest in real or personal property;

(5) Securing or collecting debts or enforcing any rights in property securing the same;

(6) Transacting any business in interstate commerce;

(7) Conducting an isolated transaction completed within a period of thirty days and not in the course of a number of repeated transactions of like nature.

6. A foreign corporation as defined in section 351.015 shall not be deemed to be transacting business in this state for the purposes of section 351.570 solely for the reason that it is a partner of a limited partnership.

(L. 1985 H.B. 512 & 650, A.L. 1990 H.B. 1432)



Section 359.561 Secretary of state may seek injunction.

Effective 01 Jan 1987, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.561. Secretary of state may seek injunction. — The secretary of state may bring an action to restrain a foreign limited partnership from transacting business in this state in violation of this chapter.

(L. 1985 H.B. 512 & 650)

Effective 1-01-87



Section 359.571 Right to bring a derivative action.

Effective 01 Jan 1987, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.571. Right to bring a derivative action. — A limited partner may bring an action in the right of a limited partnership to recover a judgment in its favor if general partners with authority to do so have refused to bring the action or if an effort to cause those general partners to bring the action is not likely to succeed.

(L. 1985 H.B. 512 & 650)

Effective 1-01-87



Section 359.581 Proper plaintiff.

Effective 01 Jan 1987, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.581. Proper plaintiff. — In a derivative action, the plaintiff must be a partner at the time of bringing the action and:

(1) At the time of the transaction of which he complains; or

(2) His status as a partner had devolved upon him by operation of law or pursuant to the terms of the partnership agreement from a person who was a partner at the time of the transaction.

(L. 1985 H.B. 512 & 650)

Effective 1-01-87



Section 359.591 Pleading to contain statement of request to general partner to initiate action.

Effective 01 Jan 1987, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.591. Pleading to contain statement of request to general partner to initiate action. — In a derivative action, the complaint shall set forth with particularity the effort of the plaintiff to secure initiation of the action by a general partner or the reasons for not making the effort.

(L. 1985 H.B. 512 & 650)

Effective 1-01-87



Section 359.601 Court may award plaintiff expenses, when.

Effective 01 Jan 1987, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.601. Court may award plaintiff expenses, when. — If a derivative action is successful, in whole or in part, or if anything is received by the plaintiff as a result of a judgment, compromise or settlement of an action or claim, the court may award the plaintiff reasonable expenses, including reasonable attorney's fees, and shall direct him to remit to the limited partnership the remainder of those proceeds received by him.

(L. 1985 H.B. 512 & 650)

Effective 1-01-87



Section 359.611 Rules of construction.

Effective 01 Jan 1987, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.611. Rules of construction. — This chapter shall be so applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.

(L. 1985 H.B. 512 & 650)

Effective 1-01-87



Section 359.621 Title.

Effective 01 Jan 1987, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.621. Title. — This act* may be cited as the "Missouri Revised Uniform Limited Partnership Act".

(L. 1985 H.B. 512 & 650)

Effective 1-01-87

*"This act" (H.B. 512 & 650, 1985) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 359.631 Severability of sections.

Effective 01 Jan 1987, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.631. Severability of sections. — If any provision of this act* or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this act* which can be given effect without the invalid provision or application, and to this end the provisions of this act* are severable.

(L. 1985 H.B. 512 & 650)

Effective 1-01-87

*"This act" (H.B. 512 & 650, 1985) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 359.641 Effective dates.

Effective 01 Jan 1987, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.641. Effective dates. — 1. All domestic limited partnerships formed on or after January 1, 1987, and all foreign limited partnerships doing business in Missouri after January 1, 1987, shall be governed by the provisions of this act*.

2. All domestic limited partnerships formed prior to January 1, 1987, shall have until January 1, 1989, to elect to be governed by the provisions of this act*. Those domestic limited partnerships not electing to comply with this act* will be subject to the sanctions of section 359.691.

3. All domestic limited partnerships formed prior to January 1, 1987, which elect to be governed by this act* shall file with the secretary of state a certificate of partnership as required by section 359.091, or file with the secretary of state the original certificate of partnership and its amendments, if any, plus a designation of registered office and registered agent. All those domestic limited partnerships formed prior to January 1, 1987, will be charged a filing fee of fifty dollars by the secretary of state when complying with this section.

(L. 1985 H.B. 512 & 650)

Effective 1-01-87

*"This act" (H.B. 512 & 650, 1985) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 359.651 Filing fees.

Effective 28 Aug 2014

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.651. Filing fees. — 1. The secretary of state shall charge the fee specified for filing the following:

(1) Certificates of limited partnership: one hundred dollars;

(2) Applications for registration of foreign limited partnerships and issuance of a certificate of registration to transact business in this state: one hundred dollars;

(3) Amendments to and restatements of certificates of limited partnerships or to applications for registration of foreign limited partnerships or any other filing not otherwise provided for: twenty dollars;

(4) Cancellations of certificates of limited partnerships or of registration of foreign limited partnerships: twenty dollars;

(5) A consent required to be filed under this chapter: twenty dollars;

(6) A change of address of registered agent, or change of registered agent, or both: five dollars;

(7) A partner list: one dollar each page;

(8) Reservation of name: twenty dollars;

(9) Rescission fee: one hundred dollars.

2. Fees mandated in subdivision (1) of subsection 1 of this section shall be waived if a general partner of the partnership is a member of the Missouri National Guard or any other active duty military, resides in the state of Missouri, and provides proof of such service to the secretary of state.

(L. 1985 H.B. 512 & 650, A.L. 1990 H.B. 1432, A.L. 2014 S.B. 600)



Section 359.653 Additional fee — expiration date.

Effective 28 Aug 2017

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.653. Additional fee — expiration date. — The secretary of state may collect an additional fee of five dollars on each and every fee required in this chapter. All fees collected as provided in this section shall be deposited in the state treasury and credited to the secretary of state’s technology trust fund account. The provisions of this section shall expire on December 31, 2021.

(L. 1994 S.B. 635, A.L. 2001 H.B. 453 merged with S.B. 288, A.L. 2008 S.B. 1150, A.L. 2017 S.B. 95)

Expires 12-31-21



Section 359.671 Rules for cases not provided in this chapter.

Effective 01 Jan 1987, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.671. Rules for cases not provided in this chapter. — In any case not provided for in this chapter, the provisions of the uniform partnership law govern.

(L. 1985 H.B. 512 & 650)

Effective 1-01-87



Section 359.681 Powers and authority of secretary of state — examination of books and records — failure to exhibit, penalty — cancellation or disapproval of certificate, when, notice, appeal in circuit court — petition for appeal, filed when — rescission of cancellation — late filing fees, penalty.

Effective 28 Aug 2009

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.681. Powers and authority of secretary of state — examination of books and records — failure to exhibit, penalty — cancellation or disapproval of certificate, when, notice, appeal in circuit court — petition for appeal, filed when — rescission of cancellation — late filing fees, penalty. — In addition to the power and authority given the secretary of state by this chapter, the secretary of state or his designee shall have such further authority as is reasonably necessary to enable the secretary of state to administer this chapter efficiently and to perform the secretary of state's duties. This authority shall consist of, but is not limited to, the following powers:

(1) (a) The power to examine the books and records of any limited partnership to which this chapter applies, and it shall be the duty of any general partner or agent of such limited partnership to produce such books and records for examination on demand of the secretary of state or designated employee; provided, that no person shall be subject to any criminal prosecution on account of any matter or thing which may be disclosed by the examination of any limited partnership books, or records, which they may produce or exhibit for examination; or on account of any matter or thing concerning which they may make any voluntary and truthful statement in writing to the secretary of state, or designated employee. All facts obtained in the examination of the books and records of any limited partnership, or through voluntary sworn statement of any partner, agent, or employee of any limited partnership, shall be treated as confidential, except insofar as official duty may require the disclosure of same; or when such facts are material to any issue in any legal proceeding in which the secretary of state or designated employee may be a party or called as a witness, and, if the secretary of state or designated employee shall, except as herein provided, disclose any information relative to the private accounts, affairs, and transactions of any such limited partnership, he shall be deemed guilty of a class C misdemeanor.

(b) If any general partner, or registered agent, of any such limited partnership shall refuse the demand of the secretary of state, or designated employee, to exhibit the books and records of such limited partnership for examination, he, or they, shall be deemed guilty of a class B misdemeanor.

(2) (a) The power to cancel or disapprove any certificate of limited partnership or other filing required under this chapter, if the limited partnership fails to comply with the provisions of this chapter by failing to file required documents under this chapter by failing to maintain a registered agent, by failing to pay the required filing fees, by using fraud or deception in effecting any filing, by filing a required document containing a false statement, or by violating any section or sections of the criminal laws of Missouri, the federal government or any other state of the United States. Thirty days before such cancellation shall take effect, the secretary of state shall notify the limited partnership with written notice, either personally or by mail. If mailed, the notice shall be deemed delivered five days after it is deposited in the United States mail in a sealed envelope addressed to such limited partnership's last registered agent and office or to one of the limited partnership's general partners. The written notice of the secretary of state's proposed cancellation to the limited partnership, domestic or foreign, will specify the reasons for such action.

(b) The limited partnership may appeal this notice of proposed cancellation to the circuit court of the county in which the registered office of such limited partnership is or is proposed to be situated by filing with the clerk of such court a petition setting forth a copy of the certificate of limited partnership or other relevant documents and a copy of the proposed written cancellation thereof by the secretary of state, such petition to be filed within thirty days after notice of such cancellation shall have been given, and the matter shall be tried by the court, and the court shall either sustain the action of the secretary of state or direct him to take such action as the court may deem proper. An appeal from the circuit court in such a case shall be allowed as in civil action.

(c) The limited partnership may provide information to the secretary of state that would allow the secretary of state to withdraw the notice of proposed cancellation. This information may consist of, but need not be limited to, corrected statements and documents, new filings, affidavits and certified copies of other filed documents.

(3) The power to rescind a cancellation provided for in subsection 2 of this section upon compliance with either of the following:

(a) The affected limited partnership provides the necessary documents and affidavits indicating the limited partnership has corrected the conditions causing the proposed cancellation or the cancellation;

(b) The limited partnership provides the correct statements or documentation that the limited partnership is not in violation of any section of the criminal code.

(4) The power to charge late filing fees for any filing fee required under this chapter. Late filing fees shall be assessed at a rate of ten dollars for each thirty-day period of delinquency.

(5) (a) The power to administratively cancel a certificate of limited partnership if the limited partnership's period of duration stated in the certificate of limited partnership expires.

(b) Not less than thirty days before such administrative cancellation shall take effect, the secretary of state shall notify the limited partnership with written notice, either personally or by mail. If mailed, the notice shall be deemed delivered five days after it is deposited in the United States mail in a sealed envelope addressed to such limited partnership's last registered agent and office or to one of the limited partnership's general partners.

(c) If the limited partnership does not timely file a certificate of amendment in accordance with section 359.101 to extend the duration of the limited partnership, which may be any number of years or perpetual, or demonstrate to the reasonable satisfaction of the secretary of state that the period of duration determined by the secretary of state is incorrect, within sixty days after service of the notice is perfected by posting with the United States Postal Service, then the secretary of state shall cancel the certificate of limited partnership by signing a certificate of administrative cancellation that recites the grounds for cancellation and its effective date. The secretary of state shall file the original of the certificate and serve a copy on the limited partnership as provided in section 359.141.

(d) A limited partnership whose certificate of limited partnership has been administratively cancelled continues its existence but may not carry on any business except that necessary to wind up and liquidate its business and affairs under section 359.471 and notify claimants under section 359.481.

(e) The administrative cancellation of a certificate of limited partnership does not terminate the authority of its registered agent.

(6) (a) The power to rescind an administrative cancellation and reinstate the certificate of limited partnership.

(b) Except as otherwise provided in the partnership agreement, a limited partnership whose certificate of limited partnership has been administratively cancelled under subdivision (5) of this section may file a certificate of amendment in accordance with section 359.101 to extend the duration of the limited partnership, which may be any number or perpetual.

(c) A limited partnership whose certificate of limited partnership has been administratively cancelled under subdivision (5) of this section may apply to the secretary of state for reinstatement. The applicant shall:

a. Recite the name of the limited partnership and the effective date of its administrative cancellation;

b. State that the grounds for cancellation either did not exist or have been eliminated, as applicable, and be accompanied by documentation satisfactory to the secretary of state evidencing the same;

c. State that the limited partnership's name satisfies the requirements of section 359.021;

d. Be accompanied by a reinstatement fee in the amount of one hundred dollars, or such greater amount as required by state regulation, plus any delinquent fees, penalties, and other charges as determined by the secretary of state to then be due.

(d) If the secretary of state determines that the application contains the information and is accompanied by the fees required in paragraph (c) of this subdivision and that the information and fees are correct, the secretary of state shall rescind the certificate of administrative cancellation and prepare a certificate of reinstatement that recites his or her determination and the effective date of reinstatement, file the original of the certificate, and serve a copy on the limited partnership as provided in section 359.141.

(e) When the reinstatement is effective, it shall relate back to and take effect as of the effective date of the administrative cancellation of the certificate of limited partnership and the limited partnership may continue carrying on its business as if the administrative cancellation had never occurred.

(f) In the event the name of the limited partnership was reissued by the secretary of state to another entity prior to the time application for reinstatement was filed, the limited partnership applying for reinstatement may elect to reinstate using a new name that complies with the requirements of section 359.021 and that has been approved by appropriate action of the limited partnership for changing the name thereof.

(g) If the secretary of state denies a limited partnership's application for reinstatement following administrative cancellation of the certificate of limited partnership, he or she shall serve the limited partnership as provided in section 359.141 with a written notice that explains the reason or reasons for denial.

(h) The limited partnership may appeal a denial of reinstatement as provided for in paragraph (b) of subdivision (2) of this section.

(7) Subdivision (6) of this section shall apply to any limited partnership whose certificate of limited partnership was cancelled because such limited partnership's period of duration stated in the certificate of limited partnership expired on or after August 28, 2003.

(L. 1985 H.B. 512 & 650, A.L. 2009 H.B. 481 merged with S.B. 217)



Section 359.691 Violation of law requiring certificate of limited partnership, penalty.

Effective 01 Jan 1987, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

359.691. Violation of law requiring certificate of limited partnership, penalty. — Any person, or persons, who shall exercise any of the powers, privileges or authority of a limited partnership prior to obtaining a certificate of limited partnership under this chapter or after cancellation or disapproval of such certificate pursuant to subdivision (2) of section 359.681, shall be deemed guilty of a class B misdemeanor.

(L. 1985 H.B. 512 & 650)

Effective 1-01-87






Chapter 360 Missouri Health and Educational Facilities Act

Chapter Cross References



Section 360.010 Short title.

Effective 28 Aug 1975

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

360.010. Short title. — Sections 360.010 to 360.140 may be referred to and cited as the "Missouri Health and Educational Facilities Authority Act".

(L. 1975 H.B. 70 § 27)



Section 360.015 Definitions.

Effective 28 Aug 1999

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

360.015. Definitions. — As used in sections 360.010 to 360.140, unless the context clearly requires otherwise, the following terms mean:

(1) "Authority", the health and educational facilities authority of the state of Missouri created by sections 360.010 to 360.140;

(2) "Costs", as applied to health or educational facilities financed in whole or in part pursuant to the provisions of sections 360.010 to 360.140 includes the sum total of all reasonable or necessary expenses incidental to the acquisition, construction, reconstruction, repair, alteration, improvement, and extension of the facilities, including without limitation the expense of studies and surveys; land title and mortgage guaranty policies; architectural and engineering services; legal, organizational, marketing, or other special services; financing, acquiring, demolishing existing structures, constructing, equipping, and developing the sites of new and rehabilitated buildings; rehabilitating, reconstructing, repairing, or remodeling existing buildings; provisions for working capital; reserves for principal and interest and for extensions, enlargements, additions, replacements, renovations, and improvements; and all other necessary and incidental expenses including interest during construction on bonds issued to finance the facilities and for a period subsequent to the estimated date of completion of the facilities;

(3) "Educational facilities", a structure or building, whether such structure or building is located within the state of Missouri or outside the state of Missouri, suitable for use as a dormitory or other housing, including housing for staff members, dining hall, student union, administration building, academic building, library, laboratory, place in which to conduct research, classroom, place for athletic activities, place in which to provide health care, place in which to house maintenance equipment and supplies, storage place, and place in which to locate utilities, as well as other structures or appurtenances related thereto required or useful for the instruction of students in the conducting of research at, or the operation of an educational institution, as defined in sections 360.010 to 360.140, including parking lots, garages, and other buildings or structures essential or convenient for the orderly conduct of such an institution and also including all necessary, useful or related furnishings, equipment, machinery, and appurtenances necessary or convenient for the operation of a particular service or structure in the manner for which its use is intended, including, without limitation, the acquisition, preparation and development of all lands necessary or convenient as a site or sites for any of the foregoing, but shall not include such items as books, fuel, supplies, or other items which customarily are deemed to constitute a current operating expense, and shall not include any property used or to be used for sectarian instruction or study or as a place for religious worship or any property used or to be used primarily in connection with any part of a program of a school or department of divinity of any religious denomination;

(4) "Educational institution", any public or private association, corporation, institution, partnership, limited partnership, joint venture or other entity, or any public association, corporation or institution which is, or is owned and operated by, a political subdivision of the state of Missouri, not operated for private or corporate profit, or any public association, corporation or institution which is, or is owned and operated by or on behalf of, a political subdivision of the state of Missouri, authorized by law to provide or operate educational facilities and to provide a program of education in the state of Missouri; and any of the foregoing described entities which are authorized by law to provide or operate educational facilities, and to provide a program of education outside the state of Missouri if such entity, or an affiliate of such entity, also operates an educational facility within the state of Missouri or maintains a regional or national headquarters within the state of Missouri, and any state educational institution as defined in subdivision (5) of section 176.010, and "participating educational institution", any such educational institution which, pursuant to the provisions of sections 360.010 to 360.140, undertakes the financing and construction or acquisition of educational facilities or undertakes the refunding or refinancing of outstanding obligations, of a mortgage, or of advances or loans as provided in and permitted by sections 360.010 to 360.140 with respect to an educational facility;

(5) "Health facilities", a structure or building, whether such structure or building is located within the state of Missouri or outside the state of Missouri, suitable for use as a hospital, clinic, nursing home, home for the aged or infirm, congregate, life, senior, extended care or elderly housing or care facility, or other health care facility, laboratory, pharmacy, laundry, residence facility or housing for nurses, doctors, interns, staff members, employees, students at such health facilities or their immediate families, and for physically or mentally handicapped persons, place for administrative offices, place in which to conduct research, place in which to house maintenance equipment and supplies, storage place, place in which to locate utilities, auditorium, dining hall, place for food service and preparation, place in which to house fire-fighting equipment, place in which to provide mental and physical health care and dental care, nursing, technical or paraprofessional school, medical or dental teaching school, and place in which to house offices; parking lots, garages, and buildings or structures in which to house supporting services; or any other structure or facilities required or useful for the operation of a health institution; mental, emotional or physical rehabilitation facility; alcohol, drug or substance abuse diagnosis, counseling, treatment or rehabilitation facility; child care or child welfare facility; and all necessary, useful, and related furnishings, equipment, machinery, and appurtenances, or other assets, tangible or intangible, including but not limited to assets related to health delivery systems or networks which are necessary or useful in the development, establishment or operation of a participating health institution; including without limitation the acquisition, preparation, and development of all lands necessary or convenient as a site or sites for any of the foregoing, but shall not include any property used or to be used for sectarian instruction or study or as a place for religious worship or any property used or to be used primarily in connection with any part of a program of a school or department of divinity of any religious denomination;

(6) "Health institution", any of the following entities authorized by law to provide or operate health facilities in the state of Missouri, or outside the state of Missouri if such entity or an affiliate of such entity also operates a health facility within the state of Missouri or maintains a regional or national headquarters within the state of Missouri:

(a) Any public or private association, corporation, institution, partnership, limited partnership, joint venture or other entity, not operated for private or corporate profit authorized by law to provide or operate health facilities;

(b) Any network or organization of health care providers, however organized; any integrated health care delivery system; any joint venture, partnership or similar arrangement between or among health care providers; any health care purchasing alliance; any health insurers and third-party administrators which are participants in a system, network, joint venture, or partnership that provides health services; any organization which, as its primary purpose, provides supporting services to one or more health institutions; and any foundation which supports a health institution or promotes and encourages health policy or medical research and public health; and

(c) Any of the entities listed in paragraph (a) or (b) of this subdivision whether operated for profit or not operated for private or corporate profit;

(7) "Missouri college savings bonds", bonds, notes or other evidences of indebtedness issued pursuant to sections 360.010 to 360.140 and designated as such;

(8) "Participating health institution", any health institution which, pursuant to the provisions of sections 360.010 to 360.140, undertakes the financing and construction or acquisition of health facilities or undertakes the refunding or refinancing of outstanding obligations, of a mortgage, or of advances or loans as provided in and permitted by sections 360.010 to 360.140 with respect to a health institution;

(9) "Revenues", with respect to health or educational facilities, the rents, fees, charges, and other income derived from the operation of the facilities.

(L. 1975 H.B. 70 § 1, A.L. 1988 H.B. 1456, A.L. 1995 S.B. 301, A.L. 1998 H.B. 971, A.L. 1999 S.B. 276)



Section 360.020 Authority established — membership, terms — vacancy, how filled — removal of member, when.

Effective 28 Aug 1975

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

360.020. Authority established — membership, terms — vacancy, how filled — removal of member, when. — There is hereby created a body politic and corporate to be known as the "Health and Educational Facilities Authority of the State of Missouri". The authority is hereby constituted a public instrumentality and body corporate, and the exercise by the authority of the powers conferred by sections 360.010 to 360.140 shall be deemed and held to be the performance of an essential public function. The authority shall consist of seven members to be appointed by the governor, by and with the advice and consent of the senate, each of whom shall be a resident of the state. Not more than four out of the seven members of the authority shall be of the same political party. In making appointments to the authority, the governor shall take into consideration nominees recommended to him for appointment by professional organizations of hospitals, operators of long term health care facilities, higher education associations, investment bankers, and architects. The members of the authority first appointed by the governor shall be appointed as follows: Two for a term of one year, two for a term of two years, and one each for terms of three, four, and five years, respectively, from the date of appointment, or until their successors shall have been appointed and shall have qualified. The initial term of each such member is to be designated by the governor at the time of making the appointment. Upon the expiration of the initial terms of office, successor members shall be appointed for terms of five years and shall serve until their successors shall have been appointed and shall have qualified. Any member shall be eligible for reappointment. The governor shall fill any vacancy for the remainder of any unexpired term. Any member of the authority may be removed by the governor for misfeasance, malfeasance, willful neglect of duty, or other cause after notice and a public hearing unless the notice or hearing shall be expressly waived in writing.

(L. 1975 H.B. 70 § 2)



Section 360.025 Meetings to be open — quorum — notice — expenses of members.

Effective 28 Aug 1988

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

360.025. Meetings to be open — quorum — notice — expenses of members. — Four members of the authority shall constitute a quorum for the purpose of conducting business. The exercise of the powers of the authority and action may be taken by the authority upon the affirmative vote of the lesser of four members or a majority of the members present as long as a quorum is present. Each meeting of the authority for any purpose whatsoever shall be open to the public, except as otherwise provided by law. Notice of meetings shall be given as provided in the bylaws of the authority. The proceedings and actions of the authority shall comply with all statutory requirements respecting the conduct of public business by a public agency. Members of the authority shall receive no compensation for services but shall be entitled to reimbursement for necessary expenses, including traveling and lodging expenses, incurred in the discharge of their duties. Any payment for expenses shall be paid from funds of the authority.

(L. 1975 H.B. 70 § 3, A.L. 1988 H.B. 1456)



Section 360.030 Officers of authority, how selected — powers and duties, how fixed.

Effective 28 Aug 1975

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

360.030. Officers of authority, how selected — powers and duties, how fixed. — The member of the authority designated by the governor for the purpose shall call and convene the initial organizational meeting of the authority and shall serve as its chairman pro tem. At the initial meeting and annually thereafter, the authority shall elect one of its members as chairman and one as vice chairman. In addition, at the initial meeting and annually thereafter, the authority shall appoint a secretary and a treasurer either of whom may be a member of the authority and, if not a member of the authority, shall receive such compensation as shall be fixed from time to time by action of the authority. The authority may appoint an executive director who shall not be a member of the authority and who shall serve at its pleasure. If an executive director is appointed, he shall receive such compensation as shall be fixed from time to time by action of the authority. The authority may designate the secretary to act in lieu of the executive director. The secretary shall keep a record of the proceedings of the authority and shall be the custodian of all books, documents, and papers filed with the authority, the minute books or journal thereof, and its official seal. The secretary may cause copies to be made of all minutes and other records and documents of the authority and may give certificates under the official seal of the authority to the effect that the copies are true and correct copies, and all persons dealing with the authority may rely on such certificates. The authority, by resolution duly adopted, shall fix the powers and duties of its executive director as it may from time to time deem proper and necessary.

(L. 1975 H.B. 70 § 4)



Section 360.035 Bond required, amount of.

Effective 28 Aug 1975

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

360.035. Bond required, amount of. — Each member of the authority shall execute a surety bond in the penal sum of fifty thousand dollars or, in lieu thereof, the chairman of the authority shall execute a blanket bond covering each member and the employees or other officers of the authority, each surety bond to be conditioned upon the faithful performance of the duties of the office or offices covered, to be executed by a surety company authorized to transact business in this state as surety, and to be approved by the attorney general and filed in the office of the secretary of state. The cost of each such bond shall be paid by the authority.

(L. 1975 H.B. 70 § 5)



Section 360.040 Conflict of interest not applicable, when.

Effective 28 Aug 1988

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

360.040. Conflict of interest not applicable, when. — Any other provision of the law to the contrary notwithstanding, it shall not be or constitute a conflict of interest for a trustee, director, officer, employee, owner or partner of any health institution, educational institution, financial institution, investment banking firm, brokerage firm, commercial bank or trust company, architecture firm, insurance company, or any other firm, person, or corporation to serve as a member of the authority, provided such trustee, director, officer, employee, owner or partner shall abstain from deliberation, action, and vote by the authority in each instance where the business affiliation or any such trustee, director, officer, employee, owner or partner is involved.

(L. 1975 H.B. 70 § 6, A.L. 1988 H.B. 1456)



Section 360.045 Powers of authority — transfer of moneys to rebuild damaged infrastructure fund.

Effective 05 Jul 2013, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

*360.045. Powers of authority — transfer of moneys to rebuild damaged infrastructure fund. — 1. The authority shall have the following powers together with all powers incidental thereto or necessary for the performance thereof:

(1) To have perpetual succession as a body politic and corporate;

(2) To adopt bylaws for the regulation of its affairs and the conduct of its business;

(3) To sue and be sued and to prosecute and defend, at law or in equity, in any court having jurisdiction of the subject matter and of the parties;

(4) To have and to use a corporate seal and to alter the same at pleasure;

(5) To maintain an office at such place or places in the state of Missouri as it may designate;

(6) To determine the location and construction of any facility to be financed under the provisions of sections 360.010 to 360.140, and to construct, reconstruct, repair, alter, improve, extend, maintain, lease, and regulate the same; and to designate a participating health institution or a participating educational institution, as the case may be, as its agent to determine the location and construction of a facility undertaken by such participating health institution or participating educational institution, as the case may be, under the provisions of sections 360.010 to 360.140, to construct, reconstruct, repair, alter, improve, extend, maintain, and regulate the same, and to enter into contracts for any and all of such purposes including contracts for the management and operation of the facility;

(7) To lease to a participating health institution or a participating educational institution, as the case may be, the particular health or educational facility or facilities, as the case may be, upon such terms and conditions as the authority shall deem proper; to charge and collect rent therefor; to terminate any such lease upon the failure of the lessee to comply with any of the obligations thereof; to include in any such lease, if desired, provisions that the lessee thereof shall have options to renew the term of the lease for such period or periods at such rent as shall be determined by the authority or to purchase any or all of the particular leased facility or facilities; and, upon payment of all of the indebtedness incurred by the authority for the financing of the facility or facilities, to convey any or all of such facility or facilities to the lessee or lessees thereof. Every lease agreement between the authority and an institution must contain a clause obligating the institution not to use the leased land, nor any facility located thereon, for sectarian instruction or study or as a place of religious worship, or in connection with any part of the program of a school or department of divinity of any religious denomination; to insure that this covenant is honored, each lease agreement shall allow the authority to conduct inspections, and every conveyance of title to an institution shall contain a restriction against use for any sectarian purpose;

(8) To issue its bonds, notes, or other obligations for any of its corporate purposes and to refund the same, all as provided in sections 360.010 to 360.140;

(9) To transfer assets of the authority to the rebuild damaged infrastructure fund created in section 33.295;

(10) To fix and revise from time to time and make and collect rates, rents, fees, and charges for the use of and services furnished or to be furnished by any facility or facilities or any portion thereof and to contract with any person, firm, or corporation or other body, public or private, in respect thereof; except that the authority shall have no jurisdiction over rates, rents, fees, and charges established by a participating educational institution for its students or established by a participating health institution for its patients other than to require that such rates, rents, fees, and charges by such an institution be sufficient to discharge the institution's obligations to the authority;

(11) To establish rules and regulations for review by or on behalf of the authority of the retention or employment by a participating health institution or by a participating educational institution, as the case may be, of consulting engineers, architects, attorneys, accountants, construction and finance experts, superintendents, managers, and such other employees and agents as shall be determined to be necessary in connection with any such facility or facilities and for review by or on behalf of the authority of all reports, studies, or other material prepared in connection with any bond issue of the authority for any such facility or facilities. The costs incurred or to be incurred by a participating health institution or by a participating educational institution in connection with the review shall be deemed, where appropriate, an expense of constructing the facility or facilities or, where appropriate, shall be deemed an annual expense of operation and maintenance of the facility or facilities;

(12) To receive and accept from any public agency loans or grants for or in aid of the construction of a facility or facilities, or any portion thereof, or for equipping the same and to receive and accept grants, gifts, or other contributions from any source;

(13) To mortgage or pledge all or any portion of any facility or facilities, including any other health or educational facility or facilities conveyed to the authority for such purpose and the site or sites thereof, whether then owned or thereafter acquired, for the benefit of the holders of the bonds of the authority issued to finance such facility or facilities or any portion thereof or issued to refund or refinance outstanding indebtedness of a private health institution or a private institution of higher education as permitted by sections 360.010 to 360.140;

(14) To make loans to any participating health institution or participating educational institution, as the case may be, for the cost of any facility or facilities in accordance with an agreement between the authority and such participating health institution or participating educational institution, as the case may be; except that no such loan shall exceed the total cost of such facility or facilities as determined by the participating health institution or participating educational institution, as the case may be, and approved by the authority;

(15) To make loans to a participating health institution or participating educational institution, as the case may be, to refund outstanding obligations, mortgages, or advances issued, made, or given by the institution for the cost of its facility or facilities, including the power to issue bonds and make loans to a participating health institution or participating educational institution, as the case may be, to refinance indebtedness incurred for facilities undertaken and completed prior to or after September 28, 1975, whenever the authority finds that the financing is in the public interest, alleviates a financial hardship upon the participating health institution or participating educational institution, as the case may be, and results in a lesser cost of patient care or cost of education and a saving to third parties, including state or federal governments, and to others who must pay for the care or education;

(16) To inspect any and all facilities assisted by the authority in any way to enforce the prohibition against sectarian or religious use at any time; and

(17) To do all things necessary and convenient to carry out the purposes of sections 360.010 to 360.140.

2. Notwithstanding any provision of law to the contrary, including section 360.115, the authority shall transfer four million dollars of the assets of the authority to the rebuild damaged infrastructure fund created in section 33.295 on July 1, 2013.

(L. 1975 H.B. 70 § 7, A.L. 2013 H.B. 1035 merged with S.B. 23)

Effective 7-05-13 (S.B. 23); 9-11-13 (H.B. 1035)

*H.B. 1035 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.

*Revisor's Note: Article III, Sections 29 and 32 of the Missouri Constitution, and Sections 1.130 and 21.250, RSMo, do not specifically address the effective date of a section subject to an emergency clause which is overridden by the general assembly.



Section 360.046 Missouri college savings bonds, purpose, guidelines established by authority.

Effective 28 Aug 1988

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

360.046. Missouri college savings bonds, purpose, guidelines established by authority. — 1. Other provisions of law to the contrary notwithstanding, whenever the authority issues its bonds, notes or other evidences of indebtedness pursuant to sections 360.010 to 360.140, the authority may designate all or a portion of such bonds, notes or other evidences of indebtedness as Missouri college savings bonds.

2. Upon such designation, the authority may elect to structure the terms of such Missouri college savings bonds in order to effectuate the following purposes:

(1) To encourage Missouri residents to save for higher education; and

(2) To encourage attendance at institutions of higher education by providing tax exempt investment alternatives to enhance the same.

3. The authority is hereby authorized to establish guidelines for structuring the terms of and for marketing and effecting the sale of any Missouri college savings bonds.

(L. 1988 H.B. 1456)



Section 360.047 Power of authority in issuance of bonds, notes or indebtedness — authority to conduct public hearings, when.

Effective 28 Aug 1999

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

360.047. Power of authority in issuance of bonds, notes or indebtedness — authority to conduct public hearings, when. — 1. The authority shall have the power to assist, coordinate and participate with governmental authorities and issuers of states other than the state of Missouri (out-of-state issuers) in connection with issuance of bonds, notes or other evidence of indebtedness by such out-of-state issuers for educational facilities and health facilities located within the state of Missouri.

2. In connection with such financing by out-of-state issuers, the authority is designated as the only entity in the state of Missouri which may conduct the public hearing of the applicable governmental unit required by Section 147(f) of the Internal Revenue Code of 1986, as amended, and the governor of the state of Missouri is designated as the only person or entity in the state of Missouri who may serve as the elected representative which must give approval on behalf of the applicable governmental unit pursuant to Section 147(f) of the Internal Revenue Code of 1986, as amended.

3. Following such hearing, the authority shall determine whether the financing should proceed with respect to educational facilities or health facilities located within the state of Missouri by an out-of-state issuer. If the authority determines that the financing should not proceed, the financing shall not proceed relative to the Missouri facilities.

(L. 1998 H.B. 971, A.L. 1999 S.B. 276)



Section 360.050 Authority must act as lessor only — term of lease — rentals, how set.

Effective 28 Aug 1975

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

360.050. Authority must act as lessor only — term of lease — rentals, how set. — The authority shall not have the power to operate any facility or facilities as a business other than as a lessor. Any lease of any facility or facilities entered into pursuant to the provisions of sections 360.010 to 360.140 shall be for a term not shorter than the longest maturity of any bonds issued to finance the facility or facilities or a portion thereof and shall provide for rentals adequate to pay the principal of and interest on the bonds as the same fall due and to create and maintain such reserves and accounts for depreciation as the authority shall determine to be necessary.

(L. 1975 H.B. 70 § 8)



Section 360.055 Acquisition of property authorized — participating health or educational institution, power to borrow funds from authority.

Effective 28 Aug 1988

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

360.055. Acquisition of property authorized — participating health or educational institution, power to borrow funds from authority. — 1. The authority is authorized and empowered directly, or by or through a participating health institution or participating educational institution, as the case may be, acting as an agent of the authority, to acquire by purchase, lease, gift, devise, or otherwise such lands, structures, real or personal property, rights-of-way, franchises, easements, and other interests in lands, including lands lying under water and riparian rights which are located within or without the state, as the authority may deem necessary or convenient for the construction or acquisition or operation of any facility or facilities, but only upon such terms as may be considered by the authority to be reasonable, and to take title thereto in the name of the authority or in the name of the participating health institution or the participating educational institution, as the case may be, as the agent of the authority.

2. Notwithstanding any other provisions of law to the contrary, all partnerships, limited partnerships, joint ventures or other entities or any public association, corporation or institution which is, or is owned or operated by, any political subdivision of the state of Missouri, which constitutes a participating educational institution or a participating health institution pursuant to section 360.015 shall have the power to borrow funds from the authority or otherwise finance through the authority pursuant to sections 360.010 to 360.140, to furnish a security interest in any of their revenues or properties to secure the borrowings, to issue notes or other evidence of indebtedness to evidence thereof upon such terms as such borrowing entity shall determine and to enter into leases, contracts, loan agreements and other instruments with the authority in connection therewith.

(L. 1975 H.B. 70 § 9, A.L. 1988 H.B. 1456)



Section 360.060 Bonds, form of, terms — how sold.

Effective 28 Aug 1999

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

360.060. Bonds, form of, terms — how sold. — Bonds of the authority may be issued as serial bonds, as term bonds, or as a combination of both types. All bonds issued by the authority shall be payable solely out of the revenues and receipts derived from the leasing or sale by the authority of, or the loan by the authority with respect to, the facility or facilities concerned or of any thereof as may be designated in the resolution or resolutions of the authority under which bonds shall be authorized to be issued or as may be designated in a trust indenture authorized by the authority. The bonds may be executed and delivered by the authority at any time and from time to time may be in such form and denomination or denominations and of such terms and maturities, may be in fully registered form or in bearer form, registrable either as to principal or interest or both, may bear such conversion privileges, may be payable in such installment or installments and at such time or times not exceeding sixty years from the date of the issuance thereof, may be payable at such place or places whether within or without the state of Missouri, may bear interest at such rate or rates per annum either initially or thereafter, as shall be determined by the authority or as shall be determined in any manner approved by the authority in its resolution, including, but not limited to, the delegation thereof to its chairman, vice chairman, executive director or a third party pursuant to a formula set forth therein, notwithstanding the provisions of section 108.170, may be made payable at such time or times and at such place or places, may be evidenced in such manner, may be executed by such officers of the authority, may have attached thereto, in the case of bearer bonds or bonds registrable as to principal only, interest coupons bearing the facsimile signature of the secretary of the authority, and may contain such provisions not inconsistent herewith, all as shall be provided in the resolution or resolutions of the authority whereunder the bonds shall be authorized to be issued or as shall be provided in a trust indenture authorized by the authority. If deemed advisable by the authority, there may be retained in the resolution or the trust indenture under which any bonds of the authority are authorized to be issued an option to call for redemption in advance of maturity all or any part of such bonds as may be specified in the resolution or in the trust indenture, at such price or prices, upon the giving of such notice or notices, and upon such terms and conditions as may be set forth in the resolution or in the trust indenture and as may be recited on the face of the bond, but nothing in this section shall be construed to confer upon the authority the right or option to call for redemption in advance of maturity any bonds except as may be provided in the resolution or in the trust indenture under which they shall be issued. The bonds of the authority may be sold at public or private sale for such price, in such manner, and from time to time as may be determined by the authority notwithstanding the provisions of section 108.170, and the authority may pay all expenses, premiums, and commissions which it may deem necessary or advantageous in connection with the issuance thereof from the proceeds of the bonds.

(L. 1975 H.B. 70 § 10, A.L. 1980 H.B. 1582 & 1277, A.L. 1988 H.B. 1456, A.L. 1999 S.B. 276)



Section 360.065 Subsequent or additional issues of bonds, when — refunding bonds, when.

Effective 28 Aug 1988

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

360.065. Subsequent or additional issues of bonds, when — refunding bonds, when. — Issuance by the authority of one or more series of bonds for one or more than one purpose shall not preclude it from issuing other bonds in connection with the same facility or facilities, any other facility or facilities, or any other purpose hereunder, but the resolution or trust indenture whereunder any subsequent bonds may be issued shall recognize and protect any prior pledge or mortgage made for any prior issue of bonds. Any issue of bonds of the authority at any time outstanding may be refunded at any time and from time to time by the authority by the issuance of its refunding bonds in such amount as the authority may deem necessary, but not exceeding the amount sufficient to refund the principal of the bonds so to be refunded together with any unpaid interest thereon and any premiums, commissions, service fees, and other expenses necessary to be paid in connection with the refunding. Any such refunding may be effected whether the bonds to be refunded then shall have matured or thereafter shall mature, either by sale of the refunding bonds and the application of the proceeds thereof to the payment of the bonds being refunded or by the exchange of the refunding bonds for the bonds being refunded with the consent of the holder or holders of the bonds being refunded, regardless of whether or not the bonds being refunded were issued in connection with the same facility or facilities, or a separate facility or facilities, or any other purpose hereunder and regardless of whether or not the bonds proposed to be refunded shall be payable on the same date or different dates or shall be due serially or otherwise.

(L. 1975 H.B. 70 § 11, A.L. 1988 H.B. 1456)



Section 360.070 Bonds and interest coupons declared negotiable instruments.

Effective 28 Aug 1975

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

360.070. Bonds and interest coupons declared negotiable instruments. — All bonds of the authority and the interest coupons applicable thereto are hereby made and shall be construed to be negotiable instruments.

(L. 1975 H.B. 70 § 12)



Section 360.075 Bonds, how secured.

Effective 28 Aug 1975

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

360.075. Bonds, how secured. — 1. The principal of and interest on any bonds issued by the authority shall be secured by a pledge of the revenues, rentals, and receipts out of which the same shall be made payable and may be secured by a trust indenture or mortgage or deed of trust, including assignment of leases or other contract rights of the authority thereunder, covering all or any part of the facilities from which the revenues, rentals, or receipts so pledged may be derived, including any enlargements of and additions to any such facilities thereafter made. The resolution under which the bonds are authorized to be issued and any such trust indenture, mortgage, or deed of trust may contain any agreements and provisions respecting the maintenance of the properties covered thereby, the fixing and collecting of rentals for any portions thereof leased by the authority to others, the creation and maintenance of special funds from such revenues, rentals, or receipts, and the rights and remedies available in the event of default, including the designation of a trustee, all as the authority shall deem advisable and not in conflict with the provisions hereof. Each pledge, agreement, lease, indenture, mortgage, and deed of trust made for the benefit or security of any of the bonds of the authority shall continue effective until the principal of and interest on the bonds for the benefit of which the same were made shall have been fully paid or provisions for such payment duly made. In the event of a default in the payment or in any agreement of the authority made as a part of the contract under which the bonds were issued, whether contained in the resolution authorizing the bonds or in any trust indenture, mortgage, or deed of trust executed as security therefor, the payment or agreement may be enforced by suit, mandamus, the appointment of a receiver in equity, foreclosure of any mortgage or deed of trust, or any one or more of these remedies.

2. In addition to the provisions of subsection 1 of this section, bonds of the authority may be secured by a pooling of leases whereby the authority may assign its rights, as lessor, and pledge rents under two or more leases of facilities with two or more participating health institutions or participating educational institutions, as lessees respectively, upon such terms as may be provided in the resolutions of the authority or as may be provided in a trust indenture authorized by the authority.

(L. 1975 H.B. 70 § 13)



Section 360.080 Bonds not an obligation of the state.

Effective 28 Aug 1975

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

360.080. Bonds not an obligation of the state. — Bonds issued under the provisions of sections 360.010 to 360.140 shall not be deemed to constitute a debt or liability of the state or of any political subdivision thereof or a pledge of the full faith and credit of the state or of any such political subdivision, but the bonds shall be payable solely from the funds provided for in sections 360.010 to 360.140. The issuance of bonds under the provisions of sections 360.010 to 360.140 shall not, directly, indirectly, or contingently, obligate the state or any political subdivision thereof to levy any form of taxation therefor or to make any appropriation for their payment. Nothing in this section shall prevent or be construed to prevent the authority from pledging the full faith and credit of a participating health institution or participating educational institution, as the case may be, to the payment of bonds authorized pursuant to sections 360.010 to 360.140. Nothing in sections 360.010 to 360.140 shall be construed to authorize the authority to create a debt of the state within the meaning of the constitution or statutes of the state of Missouri, and each bond issued by the authority pursuant to the provisions of sections 360.010 to 360.140 shall be payable and shall state on its face that it is payable solely from the funds pledged for its payment in accordance with the resolution authorizing its issuance or any trust indenture or mortgage or deed of trust executed as security therefor. The state shall not be liable in any event for the payment of the principal of or interest on any bonds of the authority or for the performance of any pledge, mortgage, obligation, or agreement of any kind whatsoever which may be undertaken by the authority. No breach of any such pledge, mortgage, obligation, or agreement may impose any pecuniary liability upon the state or any charge upon the general credit or taxing power of the state.

(L. 1975 H.B. 70 § 14)



Section 360.085 Income of authority tax exempt — bonds deemed to be securities issued by public instrumentality.

Effective 28 Aug 1975

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

360.085. Income of authority tax exempt — bonds deemed to be securities issued by public instrumentality. — The authority is hereby declared to be performing a public function in behalf of the state and to be a public instrumentality of the state. Accordingly, the income of the authority and all properties at any time owned by the authority shall be exempt from all taxation in the state of Missouri. For the purposes of section 409.402, all bonds issued by the authority shall be deemed to be securities issued by a public instrumentality or political subdivision of the state of Missouri.

(L. 1975 H.B. 70 § 15)



Section 360.090 Authority to be self-supporting, exception.

Effective 28 Aug 1975

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

360.090. Authority to be self-supporting, exception. — All expenses of the authority incurred in carrying out the provisions of sections 360.010 to 360.140 shall be payable solely from funds provided under the provisions of sections 360.010 to 360.140, and no liability shall be incurred by the authority beyond the extent to which moneys shall have been provided under sections 360.010 to 360.140, except that, for the purpose of meeting the necessary expenses of initial organization and operation until such date as the authority derives moneys from funds provided hereunder. The authority shall be empowered to borrow such moneys as may be required for the necessary expenses of initial organization and operation. The borrowed moneys shall be repaid within a reasonable time after the authority receives funds as provided in sections 360.010 to 360.140 and shall be repaid solely from such funds.

(L. 1975 H.B. 70 § 16)



Section 360.095 Initial planning service fee, amount of, how determined — proration of fee, when.

Effective 28 Aug 1975

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

360.095. Initial planning service fee, amount of, how determined — proration of fee, when. — 1. When an application is made to the authority by any health institution or educational institution for financial assistance, the application shall be accompanied by an "initial planning service fee" in an amount determined by the authority, but in no event exceeding the lesser of ten thousand dollars or one-fourth of one percent of the principal amount of bonds contemplated to be issued pursuant to the application. The initial planning service fee shall be included in the cost of the facilities to be financed and shall not be refundable by the authority whether or not such application is approved. In addition to the foregoing, the authority may require each participating health institution and each participating educational institution to pay directly, or as part of the cost of the acquisition of any facility or facilities, an additional annual service fee in an amount which shall be fixed from time to time by the authority, but which shall not exceed one-tenth of one percent of the principal amount of any bonds issued by the authority and then outstanding on behalf of any such institution. The additional annual service fee shall be paid in such installments as shall be fixed by the authority. It is anticipated that the fees shall be used for necessary administrative expenses and for necessary expenses incurred in determining the need for facilities in the area concerned, and, to that end, the authority may utilize recognized voluntary and official health planning and educational planning organizations and agencies at local, regional, and state levels as well as the state statutory bodies having health or educational facilities planning responsibilities.

2. In the event bonds are issued by the authority for the concurrent benefit of two or more participating health institutions or two or more participating educational institutions, the fees to be paid to the authority under this section shall be prorated among the institutions involved in accordance with the amount of bond proceeds allocated to each participating institution.

(L. 1975 H.B. 70 § 17)



Section 360.100 Conveyance to participating institution, when made.

Effective 28 Aug 1975

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

360.100. Conveyance to participating institution, when made. — When the principal of and interest on bonds issued by the authority to finance the cost of facilities or to refinance outstanding indebtedness of one or more participating health institutions or participating educational institutions, as the case may be, including any bonds issued to refund and refinance such bonds, shall have been fully paid and retired or when adequate provision shall have been made fully to pay and retire the same and all other conditions of the resolution, the lease, the trust indenture, and the mortgage or deed of trust, if any, authorizing and securing the same shall have been satisfied, the lien of the mortgage or deed of trust, if any, authorizing and securing the same shall have been satisfied, and the lien of the mortgage or deed of trust shall have been released in accordance with the provisions thereof, the authority promptly shall do all things and execute such deeds and conveyances as are necessary and required to convey its right, title, and interest in the facilities so financed and any other facilities mortgaged to secure the bonds to the participating health institution or institutions or to the participating educational institution or institutions, as the case may be.

(L. 1975 H.B. 70 § 18)



Section 360.105 Financing by purchase of securities of participating institution authorized — such securities to be secured, how.

Effective 28 Aug 1975

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

360.105. Financing by purchase of securities of participating institution authorized — such securities to be secured, how. — 1. Any other provision of sections 360.010 to 360.140 to the contrary notwithstanding, the authority may finance the cost of a health or educational facility or of health or educational facilities or refund outstanding indebtedness incurred prior to or after September 28, 1975, for the construction or acquisition of a health or educational facility or of health or educational facilities by issuing its bonds for the purpose of purchasing the securities of a participating health institution or a participating educational institution. Any such securities shall have the same principal amounts, maturities, and interest rate or rates as the bonds so being issued, shall be secured by a first mortgage lien on the health or educational facility or facilities so being financed, subject to such exceptions as the authority may approve, and created by a mortgage instrument satisfactory to the authority, and may be insured or guaranteed by others. Any such bonds shall be secured by a pledge of the securities under the trust indenture or mortgage and deed of trust creating such bonds, shall be payable solely out of the payments to be made on the securities, and shall not exceed in principal amount the cost of the health or educational facility or facilities as determined by the participating health institution or the participating educational institution, as the case may be, and approved by the authority. In other respects any such bonds shall be subject to the provisions of section 360.060 and the trust indenture or mortgage and deed of trust creating such bonds may contain such of the provisions set forth in section 360.075 as the authority may deem appropriate.

2. In the event that a health or educational facility is financed pursuant to this section, the title to the facility shall remain in the participating health institution or the participating educational institution owning the same, subject to the lien of the mortgage securing the securities then being purchased, and there shall be no lease of the facility between the authority and the institution.

3. The provisions of section 360.100 shall not apply to any health facility or educational facility financed pursuant to this section, but the authority shall return the securities purchased through the issuance of bonds hereunder to the participating health institution or the participating educational institution, as the case may be, issuing the securities when such bonds shall have been fully paid and retired or when adequate provision shall have been made to pay and retire the same fully, and all other conditions of the trust agreement or indenture creating such bonds shall have been satisfied and the lien thereof shall have been released in accordance with the provisions thereof.

(L. 1975 H.B. 70 § 19)



Section 360.106 Definitions — bonds or notes issued for loans to or purchase of notes of school districts and community colleges — how secured — investment of funds — bids required for professional services furnished — report by authority due when.

Effective 01 Jul 2006, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

360.106. Definitions — bonds or notes issued for loans to or purchase of notes of school districts and community colleges — how secured — investment of funds — bids required for professional services furnished — report by authority due when. — 1. As used in this section and sections 360.111 to 360.118, the following terms mean:

(1) "Funding agreement", any loan agreement, financing agreement or other agreement between the authority and a participating district under this section, providing for the use of proceeds of, security for, and the repayment of, school district bonds, and shall include a complete waiver by the participating district of all powers, rights and privileges conferred upon the participating district to institute any action authorized by any act of the Congress of the United States relating to bankruptcy on the part of the participating district;

(2) "Participating district", with respect to a particular issue of bonds, notes or other financial obligations, any school district and any public community college in this state which voluntarily enters into a funding agreement with the authority pursuant to this section;

(3) "School district bonds", any bonds, notes or other obligations issued by the authority for the purpose of making loans to, purchasing the bonds or notes of or otherwise by agreement using or providing for the use of the proceeds of the obligations by a participating district under this section and all related costs of issuance of the obligations including, but not limited to, all costs, charges, fees and expenses of underwriters, financial advisors, attorneys, consultants, accountants and of the authority.

2. In addition to other powers granted to the authority by sections 360.010 to 360.140, the authority shall have the power to issue school district bonds or notes for the purpose of making loans to, or purchasing the bonds, notes or other financial instruments of:

(1) Any school district or any public community college in this state for the use of the various funds of such school district or public community college for any lawful purpose; and

(2) Any school district in this state with respect to obligations issued by such school district pursuant to sections 164.121 to 164.301 or otherwise by law.

3. In connection with the issuance of school district bonds pursuant to the powers granted in this section, the authority shall have all powers as set forth elsewhere in sections 360.010 to 360.140, and the provisions of sections 360.010 to 360.140 shall be applicable to the issuance of school district bonds to the extent that they are not inconsistent with the provisions of this section.

4. School district bonds issued pursuant to this section may be secured by a pledge of payments made to the authority by the participating district, by the bonds or notes of the participating district, or by a pooling of such payments, bonds or notes of two or more of such participating districts or as otherwise set forth in the funding agreements.

5. The authority may invest any funds held pursuant to powers granted under this section, which are not required for immediate disbursement, in any investment approved by the authority and specified in the trust indenture or resolution pursuant to which such bonds or notes are issued without regard to any limitation otherwise imposed by section 360.120 or otherwise by law; provided, however, that each participating district shall receive the earnings, or a credit for such earnings, to the extent any such amounts invested are attributable to a particular participating district.

6. (1) In connection with school district bonds, upon certification by the authority to the commissioner of education and the state treasurer that the funding agreement provides for consent by a participating district for direct deposit of its state payments to the trustee, the state treasurer shall transfer, but only out of funds described in this section, directly to the trustee for such school district bonds, the amounts needed to pay the principal and interest when due on the school district bonds attributable to a particular participating district. Such transfers for any school district bonds attributable to a particular participating district shall only be made out of, and to the extent of, the state payments and distributions from all funds to be made by the state to such participating district pursuant to sections 163.011 to 163.195. Any such transfer by the state on behalf of a participating district shall discharge the state's obligation to make such state payments to such participating district to the extent of such transfer;

(2) A participating district shall withdraw amounts from any of its funds established pursuant to section 165.011 to the extent such amounts could have been used to make the payments made on its behalf by the state treasurer as provided in subdivision (1) of this subsection. Notwithstanding any provisions of section 108.180 to the contrary, such amounts shall be deposited into the participating district's funds as provided by law in lieu of the state payments transferred to the trustee under the funding agreement;

(3) The authority shall from time to time develop guidelines containing certain criteria with respect to participating school districts and with respect to the issuance of school district bonds;

(4) Transfers made under this subsection pursuant to a school district's participation in a funding agreement under this section shall be made at no cost to the school district.

7. The authority shall provide for the payment of costs of issuance, costs of credit enhancement and any other costs or fees related to the issuance of any school district bonds other than reserve funds, out of the proceeds thereof or out of amounts distributed annually to the authority pursuant to sections 160.534 and 164.303. The authority shall annually submit a request for funding of such costs to the commissioner of education in such form and at such time as he may request. A copy of such request shall be forwarded to the commissioner of administration. The authority shall provide for the payment of costs pursuant to this subsection only for bonds issued for the purpose of financing construction or renovation projects approved by voters after January 1, 1995, or refinancing construction or renovation projects or for refinance of lease purchase obligations with general obligation bonds.

8. Any refunding or refinancing of existing bonds of a school district under this section shall have a net present value savings of at least one and one-half percent of the par amount of the refunded bonds.

9. The commissioner of education shall serve as an ex officio, nonvoting, advisory member of the authority solely with regard to the exercise of powers granted pursuant to this section.

10. Nothing in this section or sections 360.111 to 360.118 shall be construed to relieve a school district or public community college of its obligation to levy a debt service levy or capital projects levy sufficient to retire any obligation of the district or college as otherwise provided by law.

11. Any professional services provided in connection with the sale of such bonds pursuant to this section, including, but not limited to, underwriters, bond counsel, underwriters' counsel, trustee and financial advisors, shall be obtained through competitive bidding. The initial bid for professional services shall be for a period of not longer than two years, and thereafter such bids shall be awarded for a period not longer than one year.

12. The authority shall review the cost effectiveness of the program established under this section and sections 360.111 to 360.118 and shall, on or before the fifteenth of August of each year, provide a report to the general assembly which shall contain a report on the program, the authority's findings and a recommendation of whether this section should be repealed, strengthened or otherwise amended.

(L. 1985 H.B. 691, A.L. 1995 S.B. 301, A.L. 1999 S.B. 276, A.L. 2002 H.B. 1477, et al. merged with S.B. 947, A.L. 2005 S.B. 287)

Effective 7-01-06



Section 360.107 Bonds or notes to finance working capital, security for — working capital defined.

Effective 28 Aug 1988

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

360.107. Bonds or notes to finance working capital, security for — working capital defined. — 1. Notwithstanding any other provision of law to the contrary, in addition to other powers granted to the authority by sections 360.010 to 360.140, the authority shall have the power to issue bonds or notes for the purpose of making loans to, or purchasing the notes of, any educational institution or health institution for the purpose of financing working capital and all related costs of such financing, including, but not limited to, all costs, charges, fees and expenses of underwriters, advisory lawyers, consultants, accountants and of the authority. "Working capital" as used in this section means moneys to be used by, or on behalf of, an educational institution or health institution to pay or prepay maintenance or operation expenses or any other costs that would be treated as an expense item, under generally accepted accounting principles, in connection with the ownership or operation of an educational facility or health facility, including, but not limited to, reserves for maintenance or operation expenses, interest for not to exceed one year on any loan for working capital made pursuant to this part, and reserves for debt service with respect to, and any costs necessary or incidental to, that financing.

2. Bonds or notes issued pursuant to this section may be secured by a pledge of payments made to the authority by the educational institution or health institution, by the notes of the educational institution or health institution, or by a pooling of such payments or notes of two or more such entities. In connection with any financing pursuant to the power granted in this section, the authority shall have all power as set forth elsewhere by sections 360.010 to 360.140.

(L. 1988 H.B. 1456)



Section 360.108 Bonds or notes to finance self-insurance or risk management programs, effect of programs.

Effective 28 Aug 1988

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

360.108. Bonds or notes to finance self-insurance or risk management programs, effect of programs. — 1. Notwithstanding any other provision of law to the contrary, in addition to other powers granted to the authority by sections 360.010 to 360.140, the authority shall have the power to issue bonds or notes for the purpose of making loans to, or purchasing the notes of, any educational institution or health institution for the purpose of funding any self-insurance program or obligation or risk management program for the educational institution or health institution for the educational institution or health institution relative to professional liability, general liability, tort claims, and related fees and expenses incurred in the defense and settlement thereof, including attorney's fees, including, but not limited to, the funding of any reserves under an indenture with respect to same and all related costs of such financing, including, but not limited to, all costs, charges, fees and expenses of underwriters, advisory lawyers, consultants, accountants and of the authority. Bonds or notes issued pursuant to this section may be secured by a pledge of payments made to the authority by the educational institution or health institution, by the notes of the educational institution or health institution, or by pooling of such payments or notes of two or more such entities. In connection with any financing pursuant to the power granted in this section, the authority shall have all power as set forth elsewhere in sections 360.010 to 360.140.

2. Any self-insurance program or obligation or risk management program funded pursuant to this section shall have the same effect as the purchase of insurance by the entity as otherwise provided by law, and, as to partnerships, limited partnerships, joint ventures or other entities or any public association, corporation or institution which is, or is owned or operated by, any political subdivision of the state which constitutes a participating educational institution or participating health institution shall have the same effect as a self-insurance plan adopted by the governing body of any political subdivision of the state.

(L. 1988 H.B. 1456)



Section 360.109 Bonds or notes to finance desegregation of schools, powers of authority.

Effective 28 Aug 1988

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

360.109. Bonds or notes to finance desegregation of schools, powers of authority. — 1. Notwithstanding any other provision of law to the contrary, in addition to other powers granted to the authority by sections 360.010 to 360.140, the authority shall have the power to issue bonds or notes or other evidences of indebtedness for the purpose of making loans to, or purchasing the notes of, or owning and leasing to or otherwise assisting the state of Missouri or its agencies, departments or boards for the purpose of financing any of the following which the state of Missouri or its agencies, departments or boards is required, permitted, or deems it necessary to provide, pursuant to or in compliance with, any past, present or future order, ruling, decree, settlement or other directive of any court of the United States of America or of the state of Missouri in connection with or in any way related to any court case involving desegregation of schools located in the state of Missouri: The cost of all or any portion of structures, buildings, fixtures, materials, equipment and any and all other capital items used in connection with the providing of primary, elementary or secondary education at or below the high school level in the state of Missouri, including, without in any way limiting the generality of the foregoing, academic structures or buildings, libraries, classrooms, places for athletic activities, places of learning, laboratories, places in which to provide health care, places in which to house maintenance equipment and supplies, storage places, places in which to locate utilities, administration facilities, student union facilities, communication or technological facilities, as well as other structures or appurtenances related thereto required or useful for the instruction or training of students and related research and activities, and also for the cost of all or any portion of student, teacher, counselor, employee, administrator, or other individual's school transportation, and salaries and other benefits and costs of teachers, counselors, employees, administrators or other individuals, and all related costs of such financings, including, but not limited to, all costs, charges, fees and expenses of underwriters, attorneys, consultants, accountants and the authority.

2. The authority shall have the power to cooperate with and assist the state of Missouri or its agencies, departments or boards in providing the financing described herein. In connection with any financing pursuant to the power granted in this section, the authority shall have all powers as set forth elsewhere in sections 360.010 to 360.040.

(L. 1988 H.B. 1456)



Section 360.110 Sections 360.010 to 360.140 not exclusive of other provisions of law.

Effective 28 Aug 1975

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

360.110. Sections 360.010 to 360.140 not exclusive of other provisions of law. — 1. Neither sections 360.010 to 360.140 nor anything in sections 360.010 to 360.140 shall be construed as a restriction or limitation upon any powers which the authority might otherwise have under any laws of this state, but shall be construed as cumulative of any such powers. Nothing in sections 360.010 to 360.140 shall be construed to deprive the state and its governmental subdivisions of their respective police powers over properties of the authority or to impair any power thereover of any official or agency of the state and its governmental subdivisions which otherwise may be provided by law.

2. All facilities shall be subject to the planning, zoning, sanitary, and building laws, ordinances, and regulations applicable to the locality in which any such facilities are situated or are to be situated.

3. The powers conferred by sections 360.010 to 360.140 shall be in addition and supplementary to, and the limitations imposed by sections 360.010 to 360.140 shall not affect the powers conferred by any other law. Facilities may be acquired, purchased, constructed, reconstructed, improved, bettered, and extended, and bonds may be issued under sections 360.010 to 360.140 for said purposes notwithstanding the fact that any other law may provide for the acquisition, purchase, construction, reconstruction, improvement, betterment, and extension of like facilities or the issuance of bonds for like purposes, without regard to the requirements, restrictions, limitations, or other provisions contained in any other law.

(L. 1975 H.B. 70 §§ 20, 21, 26)



Section 360.111 School districts or public community colleges may participate in a direct deposit agreement — participation a waiver of right to bankruptcy.

Effective 28 Aug 2002

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

360.111. School districts or public community colleges may participate in a direct deposit agreement — participation a waiver of right to bankruptcy. — Any school district or public community college which is not a participating district, as defined in section 360.106, with respect to a particular issue of its bonds, notes or other financial obligations may participate with the authority in a direct deposit agreement with respect to such issue of bonds, notes or other financial obligations. A direct deposit agreement under sections 360.111 to 360.118 shall satisfy all requirements of subsection 6 of section 360.106 with regard to funding agreements of participating districts, and such school district shall be subject to all requirements applicable to participating districts under subsections 6 and 9 of section 360.106 and shall have all powers granted to participating districts under subsection 6 of section 360.106. A direct deposit agreement under sections 360.111 to 360.118 shall include a complete waiver by the school district or public community college of all powers, rights and privileges conferred upon the school district or public community college to institute any action authorized by any act of the Congress of the United States relating to bankruptcy on the part of the school district or public community college. No school district or public community college shall be precluded from participation with the authority pursuant to section 360.106 with respect to any particular issue of bonds, notes or other financial obligations on the basis of the district's or college's participation with the authority in a direct deposit agreement pursuant to sections 360.111 to 360.118 with respect to any other issue of bonds, notes or other financial obligations.

(L. 1995 S.B. 301 § 360.111 subsec. 1, A.L. 2002 H.B. 1477, et al. merged with S.B. 947)



Section 360.112 Authority to serve as administrator for issuance — commissioner of education and state treasurer's authority.

Effective 28 Aug 2002

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

360.112. Authority to serve as administrator for issuance — commissioner of education and state treasurer's authority. — The authority shall serve as administrator for any issuance pursuant to sections 360.111 to 360.118. The authority, the commissioner of education and the state treasurer shall be authorized to take all actions with regard to a school district or public community college which has a direct deposit agreement under sections 360.111 to 360.118 as such persons are authorized to take such actions with respect to a participating district under subsection 6 of section 360.106.

(L. 1995 S.B. 301 § 360.111 subsec. 2, A.L. 2002 H.B. 1477, et al. merged with S.B. 947)



Section 360.113 Districts with direct deposit agreement eligible for one-time grant for each issue for construction or to refinance lease purchase grant, amount.

Effective 27 Jun 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

360.113. Districts with direct deposit agreement eligible for one-time grant for each issue for construction or to refinance lease purchase grant, amount. — 1. Any school district which has a direct deposit agreement with the authority pursuant to sections 360.111 to 360.118 shall be eligible to receive a one-time grant for each issue based upon the par amount of general obligation bonds issued for the purpose of financing construction or renovation projects approved by voters after January 1, 1995, or refinancing construction or renovation projects or for refinance of lease purchase obligations with general obligation bonds.

2. Until July 1, 1997, the grant amount for a school district under subsection 1 of this section shall be the lesser of two percent of the par amount of the bonds issued or the actual costs of issuance as determined by the authority.

(L. 1995 S.B. 301 § 360.111 subsecs. 3, 4)

Effective 6-27-95



Section 360.114 Authority to determine grant amount, actual cost of issuance, when — transfers to be at no cost to school district.

Effective 27 Jun 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

360.114. Authority to determine grant amount, actual cost of issuance, when — transfers to be at no cost to school district. — 1. On or before July 1, 1997, and every two years thereafter, the authority shall determine the weighted average, actual cost of issuance percentage for issuances under section 360.106 during the two years immediately preceding the date such determination is required.

2. On and after July 1, 1997, the grant amount for a school district under subsection 1 of section 360.113 shall be the lesser of the most recent weighted average, actual cost of issuance percentage, as determined by the authority pursuant to subsection 1 of this section, times the par amount of the bonds issued or the actual costs of issuance as determined by the authority.

3. Transfers made pursuant to a school district's participation in a direct deposit agreement under sections 360.111 to 360.118 shall be made at no cost to the school district.

(L. 1995 S.B. 301 § 360.111 subsecs. 5, 6, 7)

Effective 6-27-95



Section 360.115 Proceeds of bond sales and fees collected are not revenue of the state.

Effective 28 Aug 1975

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

360.115. Proceeds of bond sales and fees collected are not revenue of the state. — The proceeds of all bonds issued by the authority and of all fees permitted to be charged by the authority under sections 360.010 to 360.140 shall not be considered to be part of the revenue of the state within the meaning of Article III, Section 36, of the Constitution of Missouri, shall not be required to be deposited into the state treasury, and shall not be subject to appropriation by the general assembly. The proceeds and fees shall remain under the exclusive control and management of the authority to be used as required pursuant to sections 360.010 to 360.140.

(L. 1975 H.B. 70 § 22)



Section 360.116 Payment of grants, procedure — refunding or refinancing existing bonds, net present value savings amount.

Effective 27 Jun 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

360.116. Payment of grants, procedure — refunding or refinancing existing bonds, net present value savings amount. — 1. Payment of grants under sections 360.111 to 360.118 shall be made from funds appropriated for such purpose under section 164.303. Payment shall be authorized by the commissioner of education upon receipt of the closing legal opinion for the bonds by the commissioner of education and a certification by the school district that the funds will be used for costs relating to projects approved under and satisfying the qualifications and requirements of subsection 1 of section 360.113.

2. Any refunding or refinancing of existing bonds of a school district under sections 360.111 to 360.118 shall have a net present value savings of at least one and one-half percent of the par amount of the refunded bonds.

(L. 1995 S.B. 301 § 360.111 subsecs. 8, 9)

Effective 6-27-95



Section 360.117 Funding for grants less than amount of grants distributable, first priority construction or renovation projects.

Effective 27 Jun 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

360.117. Funding for grants less than amount of grants distributable, first priority construction or renovation projects. — If the amount of funding available for grants under sections 360.111 to 360.118 is less than the total amount of grants distributable under sections 360.111 to 360.118 for qualifying issues, first priority for funding of grants shall be given to qualifying issues for financing of construction or renovation projects.

(L. 1995 S.B. 301 § 360.111 subsec. 10)

Effective 6-27-95



Section 360.118 Authority's power to invest, when — earnings attributable to district, distribution — law not applicable to finance new lease purchase agreement.

Effective 27 Jun 1995, see footnote

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

360.118. Authority's power to invest, when — earnings attributable to district, distribution — law not applicable to finance new lease purchase agreement. — 1. The authority may invest any funds held pursuant to powers granted under sections 360.111 to 360.118, which are not required for immediate disbursement, in any investment approved by the authority; provided, however, that each school district shall receive the earnings, or a credit for such earnings, for any such amounts invested which are attributable to the district.

2. Nothing in sections 360.106 and 360.111 to 360.118 shall be construed to apply to obligations issued to finance new lease purchase agreements.

(L. 1995 S.B. 301 § 360.111 subsec. 11 & § 1)

Effective 6-27-95



Section 360.120 Approved investments.

Effective 28 Aug 1988

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

360.120. Approved investments. — 1. The authority may invest any of its funds in:

(1) Bonds, notes, certificates of indebtedness, treasury bills, or other securities constituting direct obligations of, or obligations the principal of and interest on which are fully guaranteed by, the United States, including evidences of a direct ownership interest in future interests or principal payments on obligations issued or guaranteed by the United States, or securities which represent an undivided interest in such obligations, which obligations are held in a custody account by a custodian satisfactory to the authority;

(2) Bonds, notes or other obligations of any state of the United States or of any political subdivision of any state, which at the time of their purchase rated in either of the two highest rating categories by a nationally recognized rating service;

(3) Certificates of deposit or time deposits constituting direct obligations of any bank, bank holding company, savings and loan association, trust company, financial institution or other credit provider, except that investments may be made only in certificates of deposit or time deposits which are:

(a) Insured by the Federal Deposit Insurance Corporation or the Federal Savings and Loan Credit Corporation, if then in existence;

(b) Continuously and fully secured by securities described in subdivisions (1) and (2) of this subsection, which have a market value, exclusive of accrued interest, at all times at least equal to the principal amount of such certificates of deposit or time deposits; or

(c) Issued by a bank, bank holding company, savings and loan association, trust company, financial institution or other credit provider whose outstanding unsecured long-term debt is rated at the time of issuance in either of the two highest rating categories by a nationally recognized rating service;

(4) Repurchase agreements with any bank, bank holding company, savings and loan association, trust company, financial institution or other credit provider organized under the laws of the United States or any state, which are secured by any one or more of the securities described in subdivision (1) or (2) of this subsection and which have a market value, exclusive of accrued interest, at all times at least equal to the principal amount of such repurchase agreement;

(5) Investment agreements constituting an obligation of a bank, bank holding company, savings and loan association, trust company, financial institution or other credit provider whose outstanding unsecured long-term debt is rated at the time of such agreement in either of the two highest rating categories by a nationally recognized rating service; or

(6) Short-term discount obligations of the Federal National Mortgage Association and Government National Mortgage Association.

­­

­

2. The provisions of this section shall not apply to the investment of proceeds of any revenue bonds issued by the authority which proceeds are held by a trustee or escrow agent under a trust indenture, escrow agreement or similar agreement in a construction fund, acquisition fund, project fund or other similar such fund for disbursement to or on behalf of an identified educational institution or health institution pursuant to a loan agreement with the authority or in a debt service reserve fund or escrow fund established with such proceeds.

(L. 1975 H.B. 70 § 23, A.L. 1985 H.B. 691, A.L. 1988 H.B. 1456)



Section 360.125 Bonds issued by authority, fiduciaries may invest in.

Effective 28 Aug 1975

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

360.125. Bonds issued by authority, fiduciaries may invest in. — All banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, insurance companies and associations, and all executors, administrators, guardians, trustees, and other fiduciaries legally may invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds issued pursuant to sections 360.010 to 360.140.

(L. 1975 H.B. 70 § 24)



Section 360.130 Facilities not public buildings.

Effective 28 Aug 1975

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

360.130. Facilities not public buildings. — Facilities shall not be considered to be public buildings, structures, grounds, works, or improvements and shall not be subject to any requirements relating to public buildings, structures, grounds, works, or improvements imposed by the laws of this state or any other similar requirements which lawfully may be waived by this section, and any requirements of competitive bidding or other restriction imposed on the procedure for award of contracts for such purpose or the lease, sale, or other disposition of property of the authority is not applicable to any action taken pursuant to sections 360.010 to 360.140.

(L. 1975 H.B. 70 § 25)



Section 360.135 Authority to be tax exempt — proceeds of bonds tax exempt, exception.

Effective 28 Aug 1975

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

360.135. Authority to be tax exempt — proceeds of bonds tax exempt, exception. — The authority is hereby declared to be performing a public function in behalf of the state and to be a public instrumentality of the state. Accordingly, the authority shall not be required to pay any taxes or assessments upon or in respect of a project or any property acquired or used by such authority under the provisions of sections 360.010 to 360.140, or upon the income therefrom, and the bonds issued under the provisions of this chapter, the interest thereon, the proceeds received by a holder from the sale of the bonds to the extent of the holder's cost of acquisition, or proceeds received upon redemption prior to maturity or proceeds received at maturity, and the receipt of such interest and proceeds shall be exempt from taxation in the state of Missouri for all purposes except the state estate tax.

(L. 1975 H.B. 70 § 28)



Section 360.140 Authority assigned to the office of administration — report to director required.

Effective 28 Aug 1986

Title XXIII CORPORATIONS, ASSOCIATIONS AND PARTNERSHIPS

360.140. Authority assigned to the office of administration — report to director required. — The health and educational facilities authority is assigned to the office of administration. The authority shall annually, on or before February first of each year, file with the office of administration a report of its previous year's income, expenditures and revenue bonds issued and outstanding.

(L. 1975 H.B. 70 § 29, A.L. 1986 S.B. 426)









Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

Chapter 361 Division of Finance and Powers of Director of Finance

Chapter Cross References



Section 361.005 Definitions, chapters 361, 362, and 369.

Effective 28 Aug 1995

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.005. Definitions, chapters 361, 362, and 369. — As used in chapter 362 and chapter 369 and this chapter, unless the context clearly indicates otherwise, the following terms mean:

(1) "Foreign bank", the meaning set forth in section 1(b) of the International Banking Act of 1978, 12 U.S.C. 310(b);

(2) "Home state":

(a) In the case of a national bank, the state in which the main office of the bank is located; and

(b) In the case of a state bank, the state by which the bank is chartered;

(3) "Host state", a state in which a bank establishes a branch other than the home state of the bank;

(4) "Out-of-state bank", any bank, including a foreign bank, the home state of which is a state other than Missouri.

(L. 1995 H.B. 63, et al.)



Section 361.010 Division of finance created — location of office — transfer of division.

Effective 28 Aug 2014

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.010. Division of finance created — location of office — transfer of division. — 1. There is hereby created a "State Division of Finance", which shall be under the management and control of a chief officer who shall be called the "Director of Finance".

2. The director of finance shall maintain his or her office at the City of Jefferson, reside in the state of Missouri, and shall devote all of his or her time to the duties of his or her office. The division of facilities management, design and construction is hereby required to provide the director of finance and the state division of finance with suitable rooms.

3. The division of finance with all of its powers, duties, and functions is assigned by type III transfer under the authority of the Omnibus State Reorganization Act of 1974 and executive order 06-04 to the department of insurance, financial institutions and professional registration. All of the general provisions, definitions, and powers enumerated in section 1 of the Omnibus State Reorganization Act of 1974 and executive order 06-04 shall apply to this department and its divisions, agencies, and personnel.

4. Wherever the laws, rules, or regulations of this state make reference to the "division of finance of the department of economic development" or to the "division of finance", such references shall be deemed to refer to the division of finance of the department of insurance, financial institutions and professional registration.

(RSMo 1939 § 7876, A.L. 1967 p. 445, A.L. 1981 S.B. 28, A.L. 1982 S.B. 487 Revision, A.L. 2008 S.B. 788, A.L. 2014 H.B. 1299 Revision)

Prior revisions: 1929 § 5282; 1919 § 11673; 1909 § 1073



Section 361.020 Powers of division.

Effective 28 Aug 1961

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.020. Powers of division. — 1. The division of finance shall have charge of the execution of the laws relating to banks, trust companies, and the banking business of this state; credit unions; and of the laws relating to persons, copartnerships and corporations engaged in the small loan business in this state.

2. The director of finance may institute, in the name of the state of Missouri, and defend suits in the courts of this state and the United States.

(RSMo 1939 § 7879, A.L. 1961 p. 463)

Prior revision: 1929 § 5285



Section 361.030 Seal — recording of documents.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.030. Seal — recording of documents. — 1. The director of finance shall devise and provide a seal for the division of finance which shall continue to be the seal of the division. The description of the seal, with an impression thereof, shall be filed in the office of the secretary of state.

2. Every paper executed by the director of finance in pursuance of any authority conferred on him by law and sealed with the seal of the division of finance shall be received in evidence and may be recorded in the proper recording offices in the same manner and with the same effect as a deed regularly acknowledged.

(RSMo 1939 § 7880)

Prior revisions: 1929 § 5286; 1919 § 11677; 1909 § 1077



Section 361.040 Director — appointment — term of office.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

*361.040. Director — appointment — term of office. — The director of finance shall be appointed by the governor, by and with the advice and consent of the senate, and shall hold his office at the pleasure of the governor.

(RSMo 1939 § 7877, A.L. 1967 p. 445)

Prior revisions: 1929 § 5283; 1919 § 11674; 1909 § 1074

CROSS REFERENCE:

The director of the division of finance shall be nominated by the director of the department of economic development and appointed by the governor with the advice and consent of the senate, 620.010



Section 361.050 Director — qualifications.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.050. Director — qualifications. — No person shall be eligible for the office of director of finance, unless he shall first have had at least five years' actual practical experience in a general banking business, or shall have served for a like period of time in the division having charge of banks and banking in this or some other state of the United States, or shall have served for a like period of time in a federal agency having supervisory authority over banks, trust companies or national banking associations.

(RSMo 1939 § 7878, A.L. 1967 p. 445)

Prior revisions: 1929 § 5284; 1919 § 11674; 1909 § 1074



Section 361.060 Deputy director — appointment — qualifications — duties.

Effective 28 Aug 2005

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.060. Deputy director — appointment — qualifications — duties. — 1. The director of finance, with the approval of the governor, shall appoint a deputy director of finance and such examiners, assistant examiners and other assistants as, subject to the approval of the governor, he shall deem necessary to properly discharge the duties of the division of finance.

2. The deputy director shall possess the qualifications required for the director of finance.

3. All employees of the division of finance shall perform such duties as shall be required of them by the director of finance, shall devote all of their time to their official duties, and shall hold their offices during and at the pleasure of the director of finance.

(RSMo 1939 § 7881, A.L. 1947 V. I p. 308, A.L. 1951 p. 283, A.L. 1967 p. 445, A.L. 2005 H.B. 707)

Prior revisions: 1929 § 5287; 1919 § 11674; 1909 § 1074



Section 361.070 Director and employees — oath — bond — prohibited acts — professional conduct policy — powers of director.

Effective 10 Jul 2012, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.070. Director and employees — oath — bond — prohibited acts — professional conduct policy — powers of director. — 1. The director of finance and all employees of the division of finance, which term shall, for purposes of this section and section 361.080, include special agents, shall, before entering upon the discharge of their duties, take the oath of office prescribed by the constitution, and, in addition, take an oath that they will not reveal the conditions or affairs of any financial institution or any facts pertaining to the same, that may come to their knowledge by virtue of their official positions, unless required by law to do so in the discharge of the duties of their offices or when testifying in any court proceeding. For purposes of this section and section 361.080, "financial institution" shall mean any entity subject to chartering, licensing, or regulation by the division of finance.

2. The director of finance and all employees of the division of finance shall further execute to the state of Missouri good and sufficient bonds with corporate surety, to be approved by the governor and attorney general, conditioned that they will faithfully and impartially discharge the duties of their offices, and pay over to the persons entitled by law to receive it, all money coming into their hands by virtue of their offices. The principal amount of bond applicable to each employee shall be determined by the state banking and savings and loan board. The bond, after approval by the governor and attorney general, shall be filed with the secretary of state for safekeeping. The bond premiums, not to exceed one percent on the amount thereof, shall be paid out of the state treasury in the same manner as other expenses of the division.

3. Neither the director of finance nor any employees of the division of finance who participate in the examination of any bank or trust company, or who may be called upon to make any official decision or determination affecting the operation of any bank or trust company, other than the members of the state banking and savings and loan board who are required to have experience managing a bank or association as defined in chapter 369, shall be an officer, director, attorney, owner, or holder of stock in any bank or trust company or any bank holding company as that term is defined in section 362.910, nor shall they receive, directly or indirectly, any payment or gratuity from any such organization, nor engage in the negotiation of loans for others with any state bank or trust company, nor be indebted to any state bank or trust company.

4. The director of the division of finance shall establish an internal policy to ensure the professional conduct of employees of the division of finance who participate in the examination of any person or entity under the jurisdiction of the director of the division of finance, or who may be called upon to make any official decision or determination affecting the operation of any person or entity under the jurisdiction of the director of the division of finance. The policy shall address such matters deemed appropriate by the director of the division of finance, including, but not limited to, procedures to address and mitigate the conflict of interest presented by offers of employment or negotiations regarding employment between an employee of the division and any person or entity under the jurisdiction of the director of the division of finance.

5. The director of finance, in connection with any examination or investigation of any person, company, or event, shall have the authority to compel the production of documents, in whatever form they may exist, and shall have the authority to compel the attendance of and administer oaths to any person having knowledge of any issue involved with the examination or investigation. The director may seek judicial enforcement of an administrative subpoena by application to the appropriate court. An administrative subpoena shall be subject to the same defenses or subject to a protective order or conditions as provided and deemed appropriate by the court in accordance with the Missouri supreme court rules.

(RSMo 1939 § 7882, A. 1949 H.B. 2084, A.L. 1967 p. 445, A.L. 1988 H.B. 1204, A.L. 2005 H.B. 707, A.L. 2011 H.B. 464, A.L. 2012 H.B. 1400, A.L. 2012 H.B. 1400)

Prior revisions: 1929 § 5288; 1919 § 11675; 1909 § 1075

Effective 7-10-12



Section 361.080 Confidential information — exceptions — penalty for disclosure.

Effective 10 Jul 2012, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.080. Confidential information — exceptions — penalty for disclosure. — 1. To ensure the integrity of the examination process, the director of finance and all employees of the division of finance shall be bound under oath to keep secret all facts and information obtained in the course of all examinations and investigations subject only to the exceptions set out below. When disclosure is necessary or required under this subsection, the director may set conditions and limitations including an agreement of confidentiality or seek a judicial protective order under subsection 2 of this section. The exceptions allowing disclosure are as follows:

(1) To the extent that the public duty of the director requires the director to report information to another government official or agency or take administrative or judicial enforcement action regarding the affairs of a financial institution;

(2) When called as a witness in a court proceeding relating to such financial institution's safety and soundness or in any criminal proceeding;

(3) When reporting on the condition of the financial institution to the officers and directors of the financial institution or to a holding company which owns the financial institution;

(4) When reporting findings to a complainant, provided the disclosure is limited to such complainant's account information;

(5) When exchanging information with any agency which regulates financial institutions under federal law or the laws of any state when the director of finance determines that the sharing of information is necessary for the proper performance by the director of finance and the other agencies, that such information will remain confidential as though subject to section 361.070 and this section and that said agencies routinely share information with the division of finance;

(6) When authorized by the financial institution's board of directors to provide the information to anyone else; or

(7) When undergoing a state audit, provided that the director of finance has entered an agreement of confidentiality with the state auditor. The agreement of confidentiality shall include provisions for the redaction of records to remove protected information from disclosure. The redaction of information shall be required when it is comprised of nonpublic personal or proprietary commercial and financial information, trade secrets, information the disclosure of which could prejudice the effective performance or security of the division of finance including component CAMELS ratings or other sensitive findings, or information that is protected under any recognized privilege, such as attorney-client privilege or work product. Protected information shall also be identifying bank information including anything that could be matched with public information to discern the identity of a financial institution under the jurisdiction of the division of finance or of individual persons or business entities served by such financial institutions. When confidential or protected information relating to a particular financial institution under the division's jurisdiction is requested, the director of the division of finance shall provide notice to that institution at least thirty days prior to production, and shall provide the institution a copy of the proposed agreement of confidentiality. The affected institution may submit comments to the director regarding the agreement or the production and may seek review of the decision to produce the information or of the confidentiality agreement, or both, under the provisions of section 536.150. The director of the division of finance may forego the notice to a financial institution under this subsection when the notice would compromise an investigation by any agency with criminal prosecutorial powers.

2. In all other circumstances, facts and information obtained by the director of finance and the employees of the division of finance through examinations or investigations shall be held in confidence absent a court's finding of compelling reasons for disclosure. Such finding shall demonstrate that the need for the information sought outweighs the public interest in free and open communications during the examination or investigation process. To assure a meaningful hearing, any financial institution that is not already a party to the judicial proceeding and whose information is the subject of a records request or subpoena shall be joined or notified and permitted to intervene in the hearing and to participate regarding the production request or subpoena. In no event shall a financial institution, or any officer, director, or employee thereof, be charged with libel, slander, or defamation for any good faith communications with the director of finance or any employees of the division of finance.

3. If the director or any employees of the division of finance disclose the name of any debtor of any financial institution or disclose any facts obtained in the course of any examination or investigation of any financial institution, except as herein provided, the disclosing party shall be deemed guilty of a misdemeanor and upon conviction shall be subject to forfeiture of office and the payment of a fine not to exceed one thousand dollars.

(RSMo 1939 § 7885, A.L. 1967 p. 445, A.L. 1980 S.B. 700, A.L. 1990 H.B. 1456, A.L. 1998 S.B. 852 & 913, A.L. 2005 H.B. 707, A.L. 2012 H.B. 1400)

Prior revisions: 1929 § 5291; 1919 § 11679; 1909 § 1079

Effective 7-10-12

CROSS REFERENCE:

Bank tax, director of finance to furnish director of revenue reports filed by banking institutions, 148.100



Section 361.090 Compensation and travel expenses, how paid.

Effective 28 Aug 1980

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.090. Compensation and travel expenses, how paid. — Salaries of employees of the division of finance shall be paid out of the state treasury as provided by law. The actual and necessary traveling and other divisional or office expenses of the director of finance, the deputy director of finance, the other assistants herein provided for, examiners and other appointees of the director of finance, provided by law, shall be paid out of the state treasury as provided by law.

(RSMo 1939 § 7883, A.L. 1943 p. 1003, A.L. 1947 V. I p. 308, A. 1949 H.B. 2084, A.L. 1951 p. 283, A.L. 1955 p. 262, A.L. 1957 p. 238, A.L. 1959 H.B. 322, A.L. 1963 p. 447, A.L. 1967 p. 445, A.L. 1980 H.B. 1266)

Prior revisions: 1929 § 5289; 1919 § 11676; 1909 § 1076



Section 361.092 State banking and savings and loan board created.

Effective 28 Aug 2011

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.092. State banking and savings and loan board created. — There is hereby created a "State Banking and Savings and Loan Board" which shall have such powers and duties as are conferred upon it by law. The state banking and savings and loan board with all of its powers, duties, and functions is assigned by type III transfer under the authority of the Omnibus State Reorganization Act of 1974 to the department of insurance, financial institutions and professional registration.

(L. 1955 p. 263 § 1, A.L. 1967 p. 445, A.L. 2008 S.B. 788, A.L. 2011 H.B. 464)



Section 361.093 Board to advise and recommend.

Effective 28 Aug 2011

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.093. Board to advise and recommend. — The state banking and savings and loan board shall advise the director of finance as to the proper administration of his office and the banking laws of this state and make recommendations to the general assembly as to changes in these laws.

(L. 1955 p. 263 § 7, A.L. 1967 p. 445, A.L. 2011 H.B. 464)



Section 361.094 Board to determine appeals — procedure — hearing officer authorized.

Effective 28 Aug 2011

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.094. Board to determine appeals — procedure — hearing officer authorized. — 1. The state banking and savings and loan board shall with reasonable promptness hear and by order determine all appeals permitted by law from refusals of the director of finance to grant certificates of incorporation to the proposed incorporators of banks, from refusals of the director of finance to issue certificates permitting changes in the articles of agreement of banks to provide for the relocation of these banks in other communities, from refusals of the director of finance to grant certificates of incorporation to the proposed incorporators of trust companies, and from refusals of the director of finance to issue certificates permitting changes in the articles of agreement of trust companies to provide for the relocation of these trust companies in other communities.

2. The state banking and savings and loan board shall hear and by order determine an appeal from the action of the director granting the incorporation or relocation of a bank or trust company upon application filed within ten days after the director's action by a bank, trust company, national banking association or other persons claiming to be adversely affected thereby. The application shall state the grounds upon which it is alleged that the action of the director should be stayed, reversed or altered. In reviewing an application for appeal, the board shall have access to all of the records and information used by the director in making his decision. A decision shall be rendered on the appeal within ninety days from the date of the application for appeal.

3. The board shall establish such rules as may be necessary to give effect to the provisions of this section. The rules may provide that the board or the chairman of the board may delegate responsibility for the conduct of investigations and the hearing of appeals provided under any section of this law to a member of the board or to a hearing officer designated by the board. Such hearing officer shall have the power to administer oaths, subpoena witnesses, compel the production of records pertinent to any hearing, and take any action in connection with such hearing which the board itself is authorized to take by law other than making the final decision and appropriate order. When the hearing has been completed, the individual board member or the hearing officer who conducted the hearing shall prepare a summary thereof and recommend a findings of fact, conclusions of law, decision and appropriate order for approval of the board. The board may adopt such recommendations in whole or in part, require the production of additional testimony, reassign the case for rehearing, or may itself conduct such new or additional hearing as is deemed necessary prior to rendering a final decision.

(L. 1955 p. 263 § 4, A.L. 1967 p. 445, A.L. 1978 H.B. 1057, A.L. 2011 H.B. 464)

(1974) Revocation of bank charter by the state banking board does not extinguish the bank's legal capacity to appeal the board's decision. Central Bank of Clayton v. State Banking Board of Missouri (A.), 509 S.W.2d 175.



Section 361.095 Procedure on appeals — costs — parties — judicial review.

Effective 28 Aug 2011

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.095. Procedure on appeals — costs — parties — judicial review. — 1. The state banking and savings and loan board shall make rules and regulations, consistent with applicable law, for the proceedings in connection with the appeals provided for in section 361.094. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

2. The costs of the appeal shall be assessed against the losing party, and the board may require the deposit of a reasonable sum for the payment of costs at the time the appeal is brought.

3. At any hearing provided for in section 361.094 the director of the division of finance shall be deemed a party, and any person claiming to be adversely affected and any bank, trust company or national banking association located in the city or town and county in which the proposed bank or trust company is to be located upon incorporation or relocation may intervene.

4. The director of the division of finance shall act in accordance with any order of the state banking and savings and loan board made pursuant to section 361.094, but the order of the board shall be subject to judicial review as provided by law. Whether or not any review shall operate as a stay of the board's order shall be determined by the board.

(L. 1955 p. 263 § 5, A.L. 1967 p. 445, A.L. 1980 H.B. 1071, A.L. 1995 S.B. 3, A.L. 2011 H.B. 464)



Section 361.096 Board may subpoena witnesses at hearings — oaths — enforcement of subpoena or testimony.

Effective 28 Aug 2011

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.096. Board may subpoena witnesses at hearings — oaths — enforcement of subpoena or testimony. — 1. At any hearing provided for in section 361.094, the state banking and savings and loan board, or any member thereof, shall have power to administer oaths.

2. In connection with any such hearing, the board, or any member thereof, shall issue subpoenas and subpoenas duces tecum on the board's own motion or at the request of any intervenor or other party, which subpoenas or subpoenas duces tecum shall extend to all parts of the state and shall be signed by the secretary of the board or by any other member thereof. The board shall have power, on motion after due notice, for good cause to quash or modify any subpoena or subpoena duces tecum on the grounds that the same is unduly burdensome, unreasonable or oppressive. Subpoenas and subpoenas duces tecum may be served as in the case of subpoenas in civil actions in the circuit court and each witness who shall appear before the board in obedience to a subpoena or subpoena duces tecum shall receive for his attendance the fees and mileage provided for witnesses in civil actions in the circuit court, which shall be paid by the party at whose instance such subpoena or subpoena duces tecum was issued. In case of refusal of a witness to obey any such subpoena or subpoena duces tecum, or to testify when lawfully required to do so, the board may apply to a judge of the circuit court of the county of the hearing or of any county where the witness resides or may be found, for an order upon such witness to show cause why such subpoena or subpoena duces tecum should not be enforced, or the witness required to give such testimony, which said order and a copy of the application therefor shall be served upon the witness in the same manner as a summons in a civil action, and if said circuit court shall, after a hearing, determine that the subpoena or subpoena duces tecum should be sustained and enforced, or that the witness should be required to give such testimony, said court shall make an order to enforce such subpoena or subpoena duces tecum, or compel such testimony and may enforce such order as in the case of a subpoena or subpoena duces tecum, or refusal to testify, in a civil action in the circuit court.

(L. 1955 p. 263 § 6, A.L. 2011 H.B. 464)



Section 361.097 Board members, appointment, qualifications, terms.

Effective 28 Aug 2011

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.097. Board members, appointment, qualifications, terms. — 1. The state banking and savings and loan board shall consist of five members who shall be appointed by the governor, the senate concurring. No person shall be eligible for appointment unless he or she is a resident of this state. One member shall be an attorney at law and a member of the Missouri Bar in good standing. Two members shall each have had at least five years of active bank management experience in this state. One member shall have had at least five years of active management experience in this state of one or more associations as defined in chapter 369. One member shall be an individual who is not involved in the administration of a financial institution. Not more than three members of the board shall be members of the same political party.

2. The term of office of each member of the state banking and savings and loan board shall be six years. The board shall select its own chairman and secretary. The members of the state banking and savings and loan board shall hold office for the respective terms for which they are appointed and until their successors shall qualify. Vacancies on such board shall be filled by appointment for the unexpired term in the same manner as in the case of an original appointment.

(L. 1955 p. 263 § 2, A.L. 1967 p. 445, A.L. 2011 H.B. 464)



Section 361.098 Board members, compensation — quorum of board — meetings — seal.

Effective 28 Aug 2011

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.098. Board members, compensation — quorum of board — meetings — seal. — 1. The members of the state banking and savings and loan board shall receive as compensation for their services the sum of one hundred dollars per day while discharging their duties, and shall be entitled to receive their necessary traveling and other expenses incurred while actually engaged in the performance of their duties as such members.

2. A majority of the members of the board shall constitute a quorum for the transaction of any business, for the performance of any duty or for the exercise of any power of the board.

3. The board may meet and exercise its powers in any place in this state and shall meet at any time upon the call of its chairman or of the director of the division of finance or of any two members of the board.

4. The board shall have an official seal bearing the inscription, "State Banking and Savings and Loan Board of the State of Missouri", which shall be judicially noticed.

(L. 1955 p. 263 § 3, A.L. 1980 H.B. 1071, A.L. 2011 H.B. 464)



Section 361.100 Deposits in state treasury.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.100. Deposits in state treasury. — 1. The state director of revenue shall deposit in the state treasury to the credit of the state division of finance fund:

(1) All fees for original incorporation or for increasing the capital of any corporation under the supervision of the finance director;

(2) All moneys received by him in payment of charges or assessments levied by the finance director against such corporations, or any penalties or forfeitures incurred by them, including all moneys recovered in actions brought by the attorney general under this chapter, except the forfeitures and penalties required by the constitution to be paid into the county public school fund of the several counties;

(3) All fees, perquisites, and money received by the division of finance or any salaried officer or employees for services rendered by the division or officer in an official capacity;

(4) All accrued interest upon the funds held by the finance director as trustee for the owners of unclaimed deposits, dividends, or interest. The director of finance shall pay such interest to the director of revenue annually on or before the close of the fiscal year.

2. All moneys credited to the division of finance fund shall be appropriated by the general assembly only for the division of finance in the exercise of its powers and duties as provided by statute and no other money shall be paid out of the state treasury for the purposes of the division.

(RSMo 1939 § 7889, A.L. 1947 V. I p. 305, A. 1949 H.B. 2084, A.L. 1967 p. 445)

Prior revisions: 1929 § 5295; 1919 § 11683



Section 361.105 Director of finance authorized to issue rules with approval of state banking and savings and loan board — rulemaking procedure.

Effective 28 Aug 2011

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.105. Director of finance authorized to issue rules with approval of state banking and savings and loan board — rulemaking procedure. — 1. The director of finance, with the approval of the state banking and savings and loan board, shall have power to adopt, promulgate, amend and repeal rules and regulations necessary or desirable to carry out the duties assigned to the division by law relating to banks and trust companies and which are not inconsistent with the constitution or laws of this state. A copy of every rule and regulation shall be mailed to each bank and trust company, postage prepaid, at least fifteen days in advance of its effective date; except that the failure of a bank or trust company to receive a copy of a rule or regulation shall not exempt it from the duty of compliance with a rule or regulation lawfully promulgated hereunder. The director, in the exercise of the power to make rules and regulations hereunder, shall act in the interests of promoting and maintaining a sound banking system and sound trust companies, the security of deposits and depositors and other customers, the preservation of the liquid position of banks and in the interest of preventing injurious credit expansions and contractions.

2. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1967 p. 445, A.L. 1993 S.B. 52, A.L. 1994 H.B. 1165, A.L. 1995 S.B. 3, A.L. 2011 H.B. 464)



Section 361.110 Report of work of division, contents.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.110. Report of work of division, contents. — 1. The director shall keep in his office, in a place accessible to the general public, a bulletin board upon which he shall cause to be posted at noon on Friday, of each week, a detailed statement signed by him or, in case of his absence from the City of Jefferson or inability to act, by the deputy director in charge, giving the following items of general information with regard to the work of the division since the preceding statement:

(1) The name of every corporation whose articles of agreement have been filed for examination in the office of the director, its location and the date of filing of such articles of agreement;

(2) The name and location of every corporation authorized by the director to commence or continue business, its capital, surplus and the date of authorization;

(3) The name of every proposed corporation which a certificate of incorporation has been refused by the director and the date of notice of refusal;

(4) The name and location of every foreign corporation, whose authorization certificate or license has been revoked by the director and the date of such revocation;

(5) The name of every corporation that has applied to the director for permission to open a branch office, the date of such application and the location of the proposed branch;

(6) The name of every corporation that has been authorized by the director to open a branch office, the date of approval and the location of such branch office;

(7) The name and location of every corporation authorized by the director to increase or reduce its capital stock or permanent capital, the date of such authorization and the amount of the increase or reduction;

(8) The names and locations of all corporations that have merged pursuant to the provisions of this chapter and the dates of such mergers;

(9) The name and residence of every person appointed by the director as a deputy, examiner or employee in the banking department, the title of the office to which appointed, the compensation paid and the date of appointment;

(10) The date on which a call for a quarterly report by banks or trust companies was issued by the director and the day designated as the day with reference to which such report should be made;

(11) The name and location of every corporation of whose property and business the director shall have taken possession and the date of taking possession, and the name and residence of every person appointed by the director as a special deputy director;

(12) The name and location of every corporation which shall have been authorized by the director to resume business and the date of resumption;

(13) The name and location of every corporation whose creditors or depositors have been paid in full by the director and a meeting of whose stockholders shall have been called together with the date of notice of meeting and date of meeting;

(14) The name and location of every corporation subject to the provisions of this chapter whose affairs and business shall have been finally liquidated and the corporation dissolved.

2. Every such statement, after having been so posted for one week, shall be placed on file and kept in the office of the director. All such statements shall be public documents and at all reasonable times shall be open to public inspection.

(RSMo 1939 § 7937)

Prior revisions: 1929 § 5342; 1919 § 11725



Section 361.120 Preservation of records — report to governor — destruction of records, when.

Effective 28 Aug 2015

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.120. Preservation of records — report to governor — destruction of records, when. — 1. The director of finance shall preserve all records, reports and papers of every kind pertaining to the division of finance for a period of ten years, and shall permanently preserve all records, reports and papers of a permanent value, including articles of association and all amendments thereto, and all articles of merger or consolidation and amendments thereto. The director of finance shall make a written report to the governor whenever required by the governor.

2. After having kept any records, reports, or papers referred to in this section for a period of ten years, the director may destroy or otherwise dispose of said records in the manner provided by law.

(RSMo 1939 § 7884, A. 1949 H.B. 2084, A.L. 1953 p. 246, A.L. 2015 S.B. 58)

Prior revisions: 1929 § 5290; 1919 § 11678; 1909 § 1078



Section 361.130 Reports to director — information accepted in lieu of reports.

Effective 28 Aug 2003

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.130. Reports to director — information accepted in lieu of reports. — 1. The director shall require all financial institutions under his or her supervision to make regular periodic reports of their condition to him or her, and in addition the director may require special reports at such times as he or she may prescribe. The director shall prescribe the form and contents of all such reports. Such reports shall be verified and the director shall prescribe the form of verification.

2. The director, at least two times in each year, shall designate some day as of which every bank or trust company under the director's supervision shall report to him or her. The director shall serve a notice designating such day by delivering a copy thereof to some officer of such corporation at its place of business or by mail, postage prepaid, addressed to such corporation at its principal place of business.

3. In lieu of requiring direct filing of reports of condition, the director may obtain the information from data filed with federal regulatory agencies but may require verification and the filing of supplemental information as the director deems necessary.

(RSMo 1939 § 7896, A.L. 1949 p. 276, A.L. 1988 H.B. 1204, A.L. 2003 H.B. 221 merged with S.B. 346)

Prior revisions: 1929 § 5302; 1919 § 11690



Section 361.140 Preparation of information for report of department of economic development.

Effective 28 Aug 2008

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.140. Preparation of information for report of department of economic development. — 1. The director of finance shall prepare the following information to be included in the report of the director of the department of insurance, financial institutions and professional registration:

(1) A summary of the state and condition of every corporation required to report to him or her and from which reports have been received or obtained pursuant to subsection 3 of section 361.130 during the preceding two years, at the several dates to which such reports refer, with an abstract of the whole amount of capital reported by them, the whole amount of their debts and liabilities and the total amount of their resources, specifying in the case of banks and trust companies the amount of lawful money held by them at the time of their several reports, and such other information in relation to such corporations as, in his or her judgment, may be useful;

(2) A statement of all corporations authorized by him or her to do business during the previous biennium with their names and locations and the dates on which their respective certificates of incorporation were issued, particularly designating such as have commenced business during the biennium;

(3) A statement of the corporations whose business has been closed either voluntarily or involuntarily, during the biennium, with the amount of their resources and of their deposits and other liabilities as last reported by them and the amount of unclaimed and unpaid deposits, dividends and interest held by him or her on account of each;

(4) A statement of the amount of interest earned upon all unclaimed deposits, dividends and interest held by him or her pursuant to the requirements of this chapter;

(5) Any amendments to this chapter, which, in his or her judgment, may be desirable;

(6) The names and compensation of the deputies, clerks, examiners, special agents and other employees employed by him or her, and the whole amount of the receipts and expenditures of the division during each of the last two preceding fiscal years.

2. All such reports shall be printed at the expense of the state and paid for as other public printing.

(RSMo 1939 § 7938, A. 1949 H.B. 2084, A.L. 2003 H.B. 221 merged with S.B. 346, A.L. 2008 S.B. 788)

Prior revisions: 1929 § 5343; 1919 § 11726



Section 361.150 Acceptance of gifts or favors prohibited.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.150. Acceptance of gifts or favors prohibited. — It shall be unlawful for any director, deputy, examiner, clerk or special agent to accept as presents or emoluments any pay or other valuable thing by way of gift, credit or otherwise, directly or indirectly, for the discharge of any act in the line of his official duty other than the remuneration fixed and accorded him by law.

(RSMo 1939 § 7887, A. 1949 H.B. 2084, A.L. 1967 p. 445)

Prior revisions: 1929 § 5293; 1919 § 11681; 1909 § 1090



Section 361.160 Examination of banks and trust companies.

Effective 11 Oct 2013, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

*361.160. Examination of banks and trust companies. — 1. The director of finance at least once each year, either personally or by a deputy or examiner appointed by the director, shall visit and examine every bank and trust company organized and doing business under the laws of this state, and every other corporation which is by law required to report to the director; except, for banks or trust companies receiving a Camel/MOECA 1 or Camel/MOECA 2 rating from the division of finance, the director of finance at least once each eighteen calendar months, or for a private trust company at least once each thirty-six months, either personally or by a deputy or examiner appointed by the director, shall visit and examine such bank or trust company, and the director of finance, at the director's discretion, may conduct the director's examination, or any part thereof, on the basis of information contained in examination reports of other states, the Federal Deposit Insurance Corporation or the Federal Reserve Board or in audits performed by certified public accountants. For purposes of this subsection, a private trust company is one that does not engage in trust company business with the general public or otherwise hold itself out as a trustee or fiduciary for hire by advertising, solicitation, or other means and instead operates for the primary benefit of a family, relative of same family, or single family lineage, regardless of whether compensation is received or anticipated. The director shall be afforded prompt and free access to any workpapers upon which a certified public accountant bases an audit. A certified public accountant shall retain workpapers for a minimum of three years after the date of issuance of the certified public accountant's report to the bank or trust company. The director or the director's agent may concentrate the examinations on institutions which the director believes have safety or soundness concerns.

2. The director, or the deputy or examiners designated by the director for that purpose, shall have power to examine any such corporation whenever, in the director's judgment, it may be deemed necessary or expedient, and shall have power to examine every agency located in this state of any foreign banking corporation and every branch in this state of any out-of-state bank, for the purpose of ascertaining whether it has violated any law of this state, and for such other purposes and as to such other matters as the director may prescribe.

3. The director and the director's deputy and examiners shall have power to administer oaths to any person whose testimony may be required in such examination or investigation of any such corporation or agency, and to compel the appearance and attendance of any person for the purpose of any such examination or investigation.

4. On every such examination inquiry shall be made as to the condition and resources of such corporation, the mode of conducting and managing its affairs, the actions of its directors or trustees, the investment of its funds, the safety and prudence of its management, the security afforded to its creditors, and whether the requirements of its charter and of law have been complied with in the administration of its affairs, and as to such other matters as the director may prescribe.

5. The director may also make such special investigations as the director deems necessary to determine whether any individual or corporation has violated any of the provisions of this law.

6. Such examination may be made and such inquiry instituted or continued in the discretion of the director after the director has taken possession of the property and business of any such corporation, until it shall resume business or its affairs shall be finally liquidated in accordance with the provisions of this chapter.

7. The result of each examination shall be certified by the director or the examiner upon the records of the corporation examined and the result of all examinations during the biennial period shall be embodied in the report to be made by the director of the department of insurance, financial institutions and professional registration to the legislature.

8. The director may contract with regulators in other states to provide for the examination of Missouri branches of out-of-state banks and branches of banks whose home state is Missouri. The agreements may provide for the payment by the home state of the cost of examinations conducted by the host state at the request of the home state regulators.

(RSMo 1939 § 7895, A. 1949 H.B. 2084, A.L. 1977 S.B. 420, A.L. 1995 H.B. 63, et al. merged with S.B. 178, A.L. 1996 H.B. 1432, A.L. 2003 H.B. 221 merged with S.B. 346, A.L. 2008 S.B. 788, A.L. 2013 H.B. 329)

Prior revisions: 1929 § 5301; 1919 § 11689; 1909 § 1080

*Effective 10-11-13, see § 21.250. H.B. 329 was vetoed July 2, 2013. The veto was overridden on September 11, 2013.



Section 361.170 Expenses of examination, how paid — salary schedule for division employees to be maintained — division of finance fund, created, uses, transfers to general revenue fund, when.

Effective 28 Aug 2005

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.170. Expenses of examination, how paid — salary schedule for division employees to be maintained — division of finance fund, created, uses, transfers to general revenue fund, when. — 1. The expense of every regular and every special examination, together with the expense of administering the banking laws, including salaries, travel expenses, supplies and equipment, and including the direct and indirect expenses for rent and other supporting services furnished by the state, shall be paid by the banks and trust companies of the state, and for this purpose the director shall, prior to the beginning of each fiscal year, make an estimate of the expenses to be incurred by the division during such fiscal year. To this there shall be added an amount not to exceed fifteen percent of the estimated expenses to pay the costs of rent and other supporting services such as the costs related to the division's services from the state auditor and attorney general and an amount sufficient to cover the cost of fringe benefits furnished by the state. From this total amount the director shall deduct the estimated amount of the anticipated annual income to the fund from all sources other than bank or trust company assessments. The director shall allocate and assess the remainder to the several banks and trust companies in the state on the basis of a weighted formula to be established by the director, which will take into consideration their total assets, as reflected in the last preceding report called for by the director pursuant to the provisions of section 361.130 or from information obtained pursuant to subsection 3 of section 361.130 and, for trust companies which do not take deposits or make loans, the volume of their trust business, and the relative cost, in salaries and expenses, of examining banks and trust companies of various size and this calculation shall result in an assessment for each bank and trust company which reasonably represents the costs of the division of finance incurred with respect to such bank or trust company. A statement of such assessment shall be sent by the director to each bank and trust company on or before July first. One-half of the amount so assessed to each bank or trust company shall be paid by it to the state director of the department of revenue on or before July fifteenth, and the remainder shall be paid on or before January fifteenth of the next year.

2. Any expenses incurred or services performed on account of any bank, trust company or other corporation subject to the provisions of this chapter, outside of the normal expense of any annual or special examination, shall be charged to and paid by the corporation for whom they were incurred or performed. Fees and charges to other corporations subject to this chapter should be reviewed at least annually by the division of finance to determine whether regulatory costs are offset by the fees and charges, and the director of the division of finance shall revise fees and charges to fully recover these costs.

3. The director of the division of finance shall prepare and maintain an equitable salary schedule for examiners, professional staff, and support personnel who are employees of the division. Personnel employed by the division shall be compensated according to this schedule, provided that such expense of administering the banking laws is assessed and paid in accordance with this section. The positions and classification plan for such personnel attributed to the examination of the state bank and trust companies shall allow for a comparison of such positions with similar bank examiner positions at federal bank regulatory agencies. State bank examiner positions shall not be compensated more than ninety percent of parity for corresponding federal positions for similar geographic locations in Missouri as determined by the director of the division of finance.

4. The state treasurer shall credit such payments to a special fund to be known as the "Division of Finance Fund", which is hereby created and which shall be devoted solely to the payment of expenditures actually incurred by the division and attributable to the regulation of banks, trust companies, and other corporations subject to the jurisdiction of the division. Any amount, other than the amount not to exceed fifteen percent for supporting services and the amount of fringe benefits described in subsection 1 of this section, remaining in such fund at the end of any fiscal year and any earnings attributed to such fund shall not be transferred and placed to the credit of the general revenue fund as provided in section 33.080, but shall be applicable by appropriation of the general assembly to the payment of such expenditures of the division in the succeeding fiscal year and shall be applied by the division to the reduction of the amount to be assessed to banks and trust companies in such succeeding fiscal year; provided the amount not to exceed fifteen percent for supporting services and the amount of fringe benefits described in subsection 1 of this section shall be returned to general revenue to the extent supporting services are not directly allocated to the fund.

(RSMo 1939 § 7895, A. 1949 H.B. 2084, A.L. 1951 p. 283, A.L. 1955 p. 262, A.L. 1959 H.B. 322, A.L. 1963 p. 447, A.L. 1967 p. 445, A.L. 1986 H.B. 1195, A.L. 1991 H.B. 516, A.L. 1997 H.B. 257, A.L. 2003 H.B. 221 merged with S.B. 346, A.L. 2005 H.B. 379 and A.L. 2005 S.B. 318, A.L. 2011 H.B. 315)

Prior revisions: 1929 § 5301; 1919 § 11689; 1909 § 1080

(1999) Statements made during routine bank examinations receive qualified, not absolute, immunity. Rockwood Bank v. Gaia, 170 F.3d 833 (8th Cir.).



Section 361.180 False report of corporation solvency.

Effective 28 Aug 1949

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.180. False report of corporation solvency. — 1. If the director, any deputy or examiner knowingly and wrongfully reports any corporation as solvent when it is insolvent or insolvent when it is solvent, any person injured thereby shall have a right of action on the official bond of such director, deputy or examiner for his injuries and damages sustained.

2. Such action shall be brought in the name of the state at the relation of the injured party.

(RSMo 1939 § 7886, A. 1949 H.B. 2084)

Prior revisions: 1929 § 5292; 1919 § 11680; 1909 § 1089



Section 361.190 Claims entitled to priority, liquidation or insolvency.

Effective 28 Aug 1993

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.190. Claims entitled to priority, liquidation or insolvency. — In case of the insolvency or voluntary or involuntary liquidation of any corporation to which this chapter is applicable, the following claims shall have priority in the order herein specified:

(1) All unpaid charges lawfully assessed against it by the director and all unpaid penalties and forfeitures incurred by it under any section of this chapter, and all expenses of liquidation;

(2) The depositors and depository institutions having an approved claim against the general liquidating account of the bank;

(3) The general creditors having an approved claim against the liquidating account of the bank;

(4) The claims otherwise proper which were not filed within the time prescribed in this chapter;

(5) The stockholders of the bank.

(RSMo 1939 § 7894, A.L. 1986 H.B. 1195, A.L. 1993 H.B. 231)

Prior revisions: 1929 § 5300; 1919 § 11688

CROSS REFERENCE:

Assessment by director of finance, bank liable for, when, 362.405



Section 361.200 Unclaimed deposits, dividends and interest — deposit by director in trust — preference.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.200. Unclaimed deposits, dividends and interest — deposit by director in trust — preference. — 1. The director may take and hold as trustee for the owners thereof any sums which remain due to and unclaimed by any creditor, depositor, stockholder or shareholder of any corporation, to which this chapter is applicable, after the completion of the voluntary or involuntary liquidation of the business and affairs of such corporation.

2. Whenever such sums are received by the director and he is not in possession of the business and affairs of such corporation, he shall give his receipt for such moneys and shall forthwith deposit them in one or more solvent state banks, trust companies or savings banks, to the credit of the director in trust for the persons entitled thereto.

3. At the completion of a liquidation by the director or any receiver, he shall in like manner deposit such moneys at the expiration of six months after the order for final distribution.

4. All such deposits by the director shall be entitled to priority of payment in case of the insolvency or voluntary or involuntary liquidation of the depositary on an equality with any other priority given by this chapter.

(RSMo 1939 § 7897)

Prior revisions: 1929 § 5303; 1919 § 11691

(1951) Where, after closing of bank, plans were adopted resulting in transfer of part of assets and equal percent of liabilities to another bank and remainder to liquidating trustees, transfer to trustees was assignment for benefit of creditors under § 470.010 so that unclaimed liquidating dividends in hands of trustees escheat. Jones v. Fidelity Nat. Bank & Trust Co., 362 Mo. 712, 243 S.W.2d 970.



Section 361.220 Index of persons entitled to unclaimed sums — payment to persons entitled.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.220. Index of persons entitled to unclaimed sums — payment to persons entitled. — 1. The director shall keep in his office an index of the names of all persons for whom he holds in trust any unclaimed deposits, dividends or interest and of the names of all persons reported to him by any corporation as entitled to any such unclaimed deposits, dividends or interest held by such corporation.

2. Whenever any person shall show by evidence satisfactory to the director that he is lawfully entitled to receive any such money the director shall indicate to him the corporation by which it is held, or, if the director holds such money in trust, he may pay it over to such person.

3. In case of doubt or conflicting claims, he may require of the claimant an order of the circuit court authorizing and directing the payment thereof, but for any payment made by him in good faith, by check or order payable to the creditor, depositor, stockholder or shareholder appearing from the record in his office to be entitled thereto, he shall be held harmless and shall not be liable to any subsequent claimant.

(RSMo 1939 § 7899)

Prior revisions: 1929 § 5305; 1919 § 11693



Section 361.230 Branch offices — approval — certificate.

Effective 28 Aug 2000

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.230. Branch offices — approval — certificate. — 1. Upon receipt by the director of a written application for leave to open a branch office from a corporation authorized by law to open branch offices, he or she shall make such investigation as he or she may deem necessary to ascertain whether the public convenience and advantage will be promoted by the opening of the branch office and whether the corporation has the amount of actually paid-in capital required by law.

2. If satisfied that the granting of the application is expedient and desirable, he or she shall make a certificate in duplicate under his or her hand and official seal authorizing the opening and occupation of the branch office and specifying the date on or after which and the condition under which it may be opened and the place where it shall be located, and shall file one duplicate in the public records of the division of finance and shall transmit the other to the applicant.

3. If the director shall be satisfied that the opening of the branch office is undesirable or inexpedient or that the corporation has not the requisite amount of capital actually paid in, he or she shall refuse the application and notify the corporation of his or her determination; provided, that this section shall not be construed to empower the director to grant a certificate for any bank or trust company organized under the laws of this state to maintain in this state any branch bank or branch trust company.

(RSMo 1939 § 7902, A.L. 1967 p. 445, A.L. 2000 S.B. 896)

Prior revisions: 1929 § 5308; 1919 § 11696



Section 361.240 Director's approval — discretion — filing — written waivers required.

Effective 28 Aug 2008

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.240. Director's approval — discretion — filing — written waivers required. — 1. In any case in which the law makes the approval of the director a condition precedent to the doing of any act, unless otherwise provided by law, it shall lie within his sound discretion to grant or refuse his approval.

2. Such approval, if granted, shall be in writing and a copy thereof shall be filed in the office of the director.

3. Whenever the director of finance or the director of credit unions takes any action during a state of emergency authorized under section 44.100, the director or his or her designee shall, as soon as practicable, file written waivers, suspensions, actions, and directives in the office of the director.

(RSMo 1939 § 7900, A.L. 1967 p. 445, A.L. 2008 S.B. 951)

Prior revisions: 1929 § 5306; 1919 § 11694



Section 361.250 Extensions of time by director.

Effective 28 Aug 2000

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.250. Extensions of time by director. — For satisfactory cause to him shown, the director of finance may grant extensions of time to corporations to which this chapter is applicable, as follows:

(1) He or she may extend for not more than one year the time within which any such corporation may commence business. Such extension shall only be made by an order under his or her hand and official seal which shall be executed in duplicate and one copy thereof shall be filed in the public records of the division of finance and the second shall be transmitted to such corporation.

(2) He or she may extend, for not exceeding twenty days, the time within which any such corporation is required to make and file any report to the director.

(3) In all other cases where, by any provision of this chapter, he or she is given power to grant extensions of time, it shall be within his or her sound discretion to grant such extension, which shall be in writing, and a copy thereof shall be filed in the office of the director.

(RSMo 1939 § 7901, A.L. 1980 H.B. 1195, A.L. 1981 S.B. 5 Revision, A.L. 2000 S.B. 896)

Prior revisions: 1929 § 5307; 1919 § 11695



Section 361.259 Director's powers extend to out-of-state banks operating in Missouri.

Effective 28 Aug 1995

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.259. Director's powers extend to out-of-state banks operating in Missouri. — The director's powers in sections 361.260 to 361.269 and the procedures described in such sections shall apply to any out-of-state bank which operates a Missouri branch to the same extent such powers and procedures apply to Missouri banks.

(L. 1995 H.B. 63, et al.)



Section 361.260 Violations, director to serve written notice of charges — hearing, temporary orders, when — orders set aside, procedure — penalty.

Effective 30 Apr 1990, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.260. Violations, director to serve written notice of charges — hearing, temporary orders, when — orders set aside, procedure — penalty. — 1. Whenever the director shall have reason to believe that the capital stock of any corporation subject to the provisions of this chapter is reduced by impairment or otherwise, below the amount required by law, or by its certificates or articles of agreement, he shall issue a notice of charges in respect thereof.

2. Whenever it shall appear to the director, from any examination made by him or his examiners, that any corporation subject to the provisions of this chapter, or any director, officer, employee, agent, or other person participating in the conduct of the affairs of such corporation, or any foreign corporation licensed by the director to do business under this chapter or chapter 362 is engaging in or has engaged in, or there is reasonable cause to believe that the corporation or any director, officer, employee, agent, or other person participating in the conduct of the affairs of such corporation is about to engage in, an unsafe or unsound practice in conducting the business of such corporation or is violating or has violated, or there is reasonable cause to believe that the corporation or any director, officer, employee, agent, or other person participating in the conduct of the affairs of such corporation is about to violate a law, rule, condition imposed, in writing, by the director in connection with the granting of any application or other request by the corporation or any written agreement entered into with the director, or the corporation's charter, the director may issue and serve upon the corporation or such director, officer, employee, agent, or other person a notice of charges in respect thereof.

3. Whenever it shall appear to the director that any corporation subject to the provisions of this chapter does not keep its books and accounts in such manner as to enable him readily to ascertain its true condition or that wrong entries or unlawful uses of the funds of the corporation have been made, the director may issue and serve upon the corporation or any appropriate director, officer, employee, agent, or other person a notice of charges in respect thereof.

4. The notice of charges shall contain a statement of the facts constituting the deficiencies, the alleged violation or violations, improper use of funds, or the unsafe or unsound practice or practices, and shall fix a time and place at which a hearing will be held to determine whether an order to cease and desist therefrom should issue against the corporation or the director, officer, employee, agent, or other person participating in the conduct of the affairs of such corporation.

5. In the event the party or parties so served shall fail to appear at the hearing, or shall consent to the cease and desist order, or in the event the director shall find that the fact of any deficiency, violation, unsafe or unsound practice, inadequate recordkeeping, or improper use of funds specified has been established, the director may issue and serve upon the corporation or the director, officer, employee, agent, or other person participating in the conduct of the affairs of the corporation an order to cease and desist from the actions, violations, or practices charged. The order may require the corporation or its directors, officers, employees, agents, and other persons participating in the conduct of the affairs of such corporation to cease and desist from same and, further, to take affirmative action to correct the conditions resulting from any such actions, violations, or practices. If the director determines that the capital of the corporation is impaired, the order shall require that the corporation make good the deficiency forthwith or within a time specified in the order. If the director determines that the corporation does not keep adequate records, the order may determine and prescribe such books of account as the director, in his discretion, shall require of the corporation for the purpose of keeping accurate and convenient records of the transactions and accounts. If the director shall determine that wrong entries or unlawful uses of the funds of the corporation have been made, he shall order that the entries shall be corrected, and the sums unlawfully paid out restored by the person or persons responsible for the wrongful or illegal payment thereof.

6. If a notice of charges served under this section specifies, on the basis of particular facts and circumstances, that a corporation's books and records are so incomplete or inaccurate that the director is unable, through the normal supervisory process, to determine the financial condition of that corporation or the details or purpose of any transaction or transactions that may have a material effect on the financial condition of that corporation, the director may issue a temporary order requiring the cessation of any activity or practice which gave rise, whether in whole or in part, to the incomplete or inaccurate state of the books or records, or affirmative action to restore such books or records to a complete and accurate state, until the completion of the proceedings under this section. Any temporary order issued under this subsection shall become effective upon service and, unless set aside, limited or suspended by a court, shall remain in effect and enforceable until the earlier of the completion of the proceedings initiated under this section or the date on which the director determines by examination or otherwise that the corporation's books and records are accurate and reflect the financial condition of the corporation.

7. Whenever it shall appear to the director that the violation or threatened violation or the unsafe or unsound practice or practices specified in the notice of charges served upon the corporation or any director, officer, employee, agent, or other person participating in the conduct of the affairs of such corporation pursuant to subsection 4 of this section, or the continuation thereof, is likely to cause insolvency or significant dissipation of assets or earnings of the corporation, or is likely to weaken the condition of the corporation or otherwise prejudice the interests of its depositors prior to the completion of the proceedings conducted pursuant to said subsection, the director may issue a temporary order, effective immediately, requiring the corporation or such director, officer, employee, agent, or other person to cease and desist from any such violation or practice and to take affirmative action to prevent such insolvency, dissipation, condition, or prejudice pending completion of such proceedings. Such order shall remain effective and enforceable pending the completion of the administrative proceedings pursuant to such notice and until such time as the director shall dismiss the charges specified in such notice or if a cease and desist order is issued against the corporation or such director, officer, employee, agent, or other person, until the effective date of such order. The corporation, director, officer, employee, agent, or other person may, within ten days after having been served with a temporary cease and desist order, apply to the circuit court of Cole County for an order setting aside, limiting, or suspending the enforcement, operation, or effectiveness of such order.

8. If any corporation, or any director, officer, employee, agent, or other person participating in the conduct of the affairs of such corporation shall fail or refuse to comply with any duly issued order provided for in this chapter and chapter 362, the corporation or such director, officer, employee, agent, or other person shall pay a civil penalty of not more than one thousand dollars per day for each day the failure or refusal shall continue. The penalty shall be assessed and collected by the director of the division. In determining the amount of the penalty, the director shall take into account the appropriateness of the penalty with respect to the size of the financial resources and good faith of the corporation or person charged, the gravity of the violation, the history of previous violations, and such other matters as justice may require. In addition to the penalty, the director may, in his discretion, report the delinquency to the attorney general, with a request that he proceed as provided in section 361.270, and in the event of such request, the attorney general shall proceed.

(RSMo 1939 § 7904, A.L. 1967 p. 445, A.L. 1977 S.B. 420, A.L. 1985 H.B. 408, A.L. 1990 H.B. 1456)

Prior revisions: 1929 § 5310; 1919 § 11698

Effective 4-30-90



Section 361.261 Authority to issue orders — includes certain other powers.

Effective 30 Apr 1990, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.261. Authority to issue orders — includes certain other powers. — 1. The authority to issue an order under section 361.260 which requires a corporation or any director, officer, employee, agent, or other person participating in the conduct of the affairs of such corporation to take affirmative action to correct any conditions resulting from any violation or practice with respect to which such order is issued includes the authority to require such corporation or such person to:

(1) Make restitution or provide reimbursement, indemnification, or guarantee against loss if:

(a) Such corporation or such person was unjustly enriched in connection with such violation or practice; or

(b) The violation or practice involved a reckless disregard for the law or any applicable regulations or prior order of the director;

(2) Restrict the growth of the corporation;

(3) Dispose of any loan or asset involved;

(4) Rescind agreements or contracts;

(5) Employ qualified officers or employees, who may be subject to approval by the director; and

(6) Take such other action as the director determines to be appropriate.

2. The authority to issue an order under section 361.260 includes the authority to place limitations on the activities or functions of the corporation or any director, officer, employee, agent, or other person participating in the conduct of the affairs of such corporation.

(L. 1990 H.B. 1456)

Effective 4-30-90



Section 361.262 Removal or suspension from office, grounds — written notice of intention, effective when — served on whom.

Effective 28 Aug 2005

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.262. Removal or suspension from office, grounds — written notice of intention, effective when — served on whom. — 1. Whenever it shall appear to the director, from any examination made by him or his examiners, that any director, officer, or any other person participating in the conduct of the affairs of a corporation subject to this chapter has committed any violation of law or regulation or of a cease and desist order, or has violated any condition imposed in writing by the director in connection with the grant of any application or other request by such corporation or any written agreement between such corporation and the director, or has engaged or participated in any unsafe or unsound practice in connection with the corporation, or has committed or engaged in any act, omission, or practice which constitutes a breach of his fiduciary duty to the corporation, and the director determines that the corporation has suffered or will probably suffer financial loss or other damage or that the interests of its depositors could be prejudiced by reason of such violation or practice or breach of fiduciary duty, or that the director or officer or other person has received financial gain by reason of such violation or practice or breach of fiduciary duty, and such violation or practice or breach of fiduciary duty is one involving personal dishonesty on the part of such director, officer or other person, or one which demonstrates a willful or continuing disregard for the safety or soundness of the corporation, the director may serve upon such director, officer, or other person a written notice of his intention to remove him from office.

2. When it shall appear to the director from any examination made by him or his examiners that any director or officer of a corporation subject to this chapter, by conduct or practice with respect to another such corporation or any business institution which resulted in financial loss or other damage, has evidenced either his personal dishonesty or a willful or continuing disregard for its safety and soundness and, in addition, has evidenced his unfitness to continue as a director or officer and whenever it shall appear to the director that any other person participating in the conduct of the affairs of a corporation subject to this chapter, by conduct or practice with respect to such corporation or other corporation or other business institution which resulted in financial loss or other damage, has evidenced either his personal dishonesty or willful or continuing disregard for its safety and soundness and, in addition, has evidenced his unfitness to participate in the conduct of the affairs of such corporation, the director may serve upon such director, officer, or other person a written notice of intention to remove him from office or to prohibit his further participation in any manner in the conduct of the affairs of the corporation or from any other banking, savings, or trust institution supervised by the director.

3. Whenever it shall appear to the director to be necessary for the protection of any corporation or its depositors, he may, by written notice to such effect served upon any director, officer, or other person referred to in subsection 1 or 2 of this section, suspend him from office or prohibit him from further participation in any manner in the conduct of the affairs of the corporation. Such suspension or prohibition shall become effective upon service of such notice and shall remain in effect pending the completion of the administrative proceedings pursuant to the notice served under subsection 1 or 2 of this section and until such time as the director shall dismiss the charges specified in such notice or, if an order of removal or prohibition is issued against the director or officer or other person, until the effective date of any such order. Copies of any such notice shall also be served upon the corporation of which he is a director or officer or in the conduct of whose affairs he has participated.

4. Except as provided in subsection 5 of this section, any person who, pursuant to an order issued under this section, has been removed or suspended from office in a corporation or prohibited from participating in the conduct of the affairs of a corporation may not, while such order is in effect, continue or commence to hold any office in, or participate in any manner in, the conduct of the affairs of any other corporation subject to the provisions of this chapter.

5. If, on or after the date an order is issued under this section which removes or suspends from office any person or prohibits such person from participating in the conduct of the affairs of a corporation, such party receives the written consent of the director, subsection 4 of this section shall, to the extent of such consent, cease to apply to such person with respect to the corporation described in the written consent and the director shall publicly disclose such consent. Any violation of subsection 4 of this section by any person who is subject to an order described in such subsection shall be treated as a violation of the order.

(L. 1985 H.B. 408 § 361.265 subsecs. 1, 2, 3, A.L. 1988 H.B. 1204, A.L. 1990 H.B. 1456, A.L. 2005 H.B. 707)



Section 361.264 Notice of intention to remove or prohibit participation, content — hearing, failure to appear, effect — order issued when, effective when.

Effective 28 Aug 1985

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.264. Notice of intention to remove or prohibit participation, content — hearing, failure to appear, effect — order issued when, effective when. — A notice of intention to remove a director, officer, or other person from office or to prohibit his participation in the conduct of the affairs of a corporation shall contain a statement of the facts constituting grounds therefor, and shall fix a time and place at which a hearing will be held thereon. Unless such director, officer, or other person shall appear at the hearing in person, or by a duly authorized representative, he shall be deemed to have consented to the issuance of an order of such removal or prohibition. In the event of such consent or if upon the record made at any such hearing the director shall find that any of the grounds specified in such notice have been established, the director may issue such orders of suspension or removal from office, or prohibition from participation in the conduct of the affairs of the corporation, as he may deem appropriate. Any such order shall become effective at the expiration of thirty days after service upon such corporation and the director, officer, or other person concerned (except in the case of an order issued upon consent, which shall become effective at the time specified therein). Such order shall remain effective and enforceable except to such extent as it is stayed, modified, terminated, or set aside by action of the director or a reviewing court.

(L. 1985 H.B. 408 § 361.265 subsec. 4)



Section 361.266 Stay of suspension or prohibition, procedure.

Effective 28 Aug 1985

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.266. Stay of suspension or prohibition, procedure. — Within ten days after any director, officer, or other person has been suspended from office, prohibited from participation in the conduct of the affairs of a corporation, or both, under subsection 3 of section 361.262, such director, officer, or other person may apply to the circuit court of the county in which the corporation is located or the circuit court of Cole County, for a stay of such suspension or prohibition pending the completion of the administrative proceedings pursuant to the notice served upon such director, officer, or other person under subsection 1 or 2 of section 361.262, and such court shall have jurisdiction to stay such suspension or prohibition.

(L. 1985 H.B. 408 § 361.265 subsec. 5)



Section 361.267 Information, complaint or indictment of director, officers or other persons — certain charges, effect, procedure.

Effective 28 Aug 1985

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.267. Information, complaint or indictment of director, officers or other persons — certain charges, effect, procedure. — Whenever a director or officer of a corporation, or other person participating in the conduct of the affairs of such corporation, is charged in any information or complaint authorized by a prosecuting attorney or a United States attorney, or in any indictment, with the commission of or participation in a crime involving dishonesty or breach of trust which is punishable by imprisonment for a term exceeding one year under state or federal law, the director may, if continued service or participation by the individual may pose a threat to the interests of the corporation's depositors or may threaten to impair the confidence in the corporation, by written notice served upon such director, officer, or other person, suspend him from office or prohibit him from further participation in any manner in the conduct of the affairs of the corporation. A copy of such notice shall also be served upon the corporation. Such suspension or prohibition shall remain in effect until such information, indictment or complaint is finally disposed of or until terminated by the director. In the event that a judgment of conviction with respect to such crime is entered against such director, officer, or other person, and at such time as such judgment is not subject to further appellate review, the director may, if continued service or participation by the individual may pose a threat to the interests of the corporation's depositors or may threaten to impair public confidence in the corporation, initiate action to remove such officer as described in subsection 1 of section 361.262.

(L. 1985 H.B. 408 § 361.265 subsec. 6 subdiv. (1))



Section 361.268 Powers of the board of directors vested in director of finance, when — temporary directors appointed.

Effective 28 Aug 1985

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.268. Powers of the board of directors vested in director of finance, when — temporary directors appointed. — If at any time because of the suspension of one or more directors pursuant to sections 361.262 to 361.269 there shall be on the board of directors of a corporation less than a quorum of directors not so suspended, all powers or functions vested in or exercisable by such board shall vest in and be exercisable by the director or directors on the board not so suspended, until such time as there shall be a quorum of the board of directors. In the event all of the directors of a corporation are suspended pursuant to sections 361.262 to 361.269, the director shall appoint persons to serve temporarily as directors in their place and stead pending the termination of such suspensions, or until such time as those who have been suspended cease to be directors of the corporation and their respective successors take office.

(L. 1985 H.B. 408 § 361.265 subsec. 6 subdiv. (2))



Section 361.269 Notice of suspension or removal, effective when — appeal to director, when — hearings, where held.

Effective 28 Aug 1985

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.269. Notice of suspension or removal, effective when — appeal to director, when — hearings, where held. — 1. A notice of suspension or order of removal issued pursuant to sections 361.267, 361.268 and this subsection shall become effective immediately but any director, officer, or other person concerned may, within thirty days of service of any notice of suspension or order of removal, request, in writing, an opportunity to appear before the director to show that the continued service to or participation in the conduct of the affairs of the corporation by such individual does not, or is not likely to, pose a threat to the interests of the corporation's depositors or threaten to impair public confidence in the corporation.

2. Any hearing provided for in sections 361.262 to 361.269 shall be held in a place which shall be determined by the director, giving due regard for the convenience to both the director and the party requesting the hearing.

(L. 1985 H.B. 408 § 361.265 subsec. 6 subdiv. (3) and subsec. 7)



Section 361.270 Report to attorney general and action by him in certain cases.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.270. Report to attorney general and action by him in certain cases. — 1. If any director or officer or employee of any corporation subject to the provisions of this chapter has abused his trust or been guilty of misconduct or malversation in his official position or employment injurious to the institution, the director may, in his discretion, communicate the facts to the attorney general, who shall thereupon institute such proceedings as the nature of the case may require.

2. Such proceedings may be for an order for the removal of one or more of the officers or members of the board of directors, or for any other remedy suggested by the conditions discovered to the court; and the court, or judge thereof in vacation, before whom such proceedings shall be instituted, shall have power forthwith to grant such orders, and in its or his discretion, from time to time, to modify or revoke the same and to grant such relief as the evidence, situation of the parties and the interest involved shall seem to require.

(RSMo 1939 § 7905)

Prior revisions: 1929 § 5311; 1919 § 11699



Section 361.280 Proceedings in name of director for violations of the provisions of this chapter.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.280. Proceedings in name of director for violations of the provisions of this chapter. — If any corporation, subject to the provisions of this chapter, shall refuse or fail, after due notice, to pay any assessment lawfully imposed upon it or him by the director; or if any such corporation or any officer, director, trustee, agent or employee of any such corporation shall refuse or fail, after due notice, to pay any penalty or forfeiture incurred under any provision of this chapter by such corporation, officer, director, trustee, agent or employee, or if any other corporation or person shall violate any of the provisions contained in this chapter, the director may in his discretion report the facts to the attorney general, who shall thereupon, in the name of the state at the relation and to the use of the director, institute such action or proceeding as the facts may warrant against such person, corporation, officer, director, trustee, agent or employee.

(RSMo 1939 § 7903)

Prior revisions: 1929 § 5309; 1919 § 11697



Section 361.290 Penalty for neglect of duty or misfeasance or malfeasance in office.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.290. Penalty for neglect of duty or misfeasance or malfeasance in office. — Any director, deputy, examiner, employee, clerk or stenographer who shall violate his oath of office or shall neglect or violate any of the duties imposed upon him by this chapter, or shall be guilty of any other misfeasance or malfeasance in office for which no other or different punishment is by this chapter provided, shall be deemed guilty of a felony, and upon conviction, shall be punished by imprisonment in the penitentiary for a term of not less than two years nor exceeding five years, or by a fine of not less than one hundred dollars nor more than one thousand dollars, or by imprisonment in the county or city jail for not less than one month nor more than twelve months, or by both such fine and imprisonment; and upon indictment of any such director, deputy, examiner, clerk or stenographer for any violation of this chapter, such officer or employee shall be disqualified from further discharging the duties of such office or position until such indictment is fully disposed of.

(RSMo 1939 § 7888)

Prior revisions: 1929 § 5294; 1919 § 11682; 1909 § 1091



Section 361.300 Director may take possession of property of corporation.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.300. Director may take possession of property of corporation. — The finance director may forthwith take possession of the business and property of any corporation, subject to the provisions of this chapter

(1) Whenever such corporation has refused, upon proper demand to submit its records and affairs for inspection to the director, one of his deputies, or an examiner of the finance division; or

(2) Whenever from an examination made by the director, or by one of his deputies or examiners, it shall be discovered that any such corporation is insolvent, or that its continuance in business will seriously jeopardize the safety of its depositors or other indebtedness, and if the action is taken from an examination by an examiner and such examiner shall recommend the closing of the corporation, then it shall be the duty of the director, if he approved such recommendation, by himself or one of his examiners, immediately to close said corporation and take charge of all the property and effects thereof;

(3) Whenever any corporation subject to the provisions of this chapter so desires, it may place its affairs and assets under the control of the director by posting a notice on its front door as follows: "This bank (or trust company) is in the hands of the finance director." The posting of this notice or of a notice by the director that he has taken possession of any such corporation shall be sufficient to place all its assets and property, of whatever nature, in the possession of the director, and shall operate as a bar to any proceedings whatever whether in law or in equity, against any incorporated bank or trust company, or its assets, and if any such action is begun, then all such proceedings shall be summarily dismissed and for naught held, upon the certificate of the director being filed in such cause, showing that he has taken possession of the assets of such bank or trust company, and any court in which such proceedings are pending shall have no power, authority, or jurisdiction to proceed further in any such cause, and any officer or other person having possession of any assets or property of any such bank or trust company shall immediately deliver the possession of the same to the director unless otherwise provided in this chapter; provided, however, nothing herein shall in any wise prevent or prohibit any bank or trust company from being garnished in any case;

(4) The powers and authority conferred on the director by this section except in case of voluntary surrender, shall be considered as discretionary and not as mandatory, and so long as the director acts in good faith in the matter, neither he nor his deputies shall be held liable civilly or criminally or upon their official bonds in any action taken thereunder or for any failure to act thereunder.

(RSMo 1939 § 7910)

Prior revisions: 1929 § 5316; 1919 § 11700; 1909 § 1081



Section 361.310 Information to prosecuting attorney.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.310. Information to prosecuting attorney. — Whenever the director of finance shall take charge or possession of any corporation, according to the provisions of section 361.300, it shall be his duty and he is hereby directed immediately and from time to time as the same appear during such charge or possession, to place before the prosecuting attorney of the county in which said corporation is located, all information and evidence concerning the affairs and conditions of said corporation showing or tending to show any and all violations of the criminal laws of this state by any officer, director or employee of said corporation; provided, that the word "county" as herein used shall be construed to include the City of St. Louis, and that the words "prosecuting attorney" shall be construed to include the proper prosecuting officer of the City of St. Louis.

(RSMo 1939 § 7911)

Prior revision: 1929 § 5317



Section 361.320 Director may maintain action against officers, when.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.320. Director may maintain action against officers, when. — At any time while the director is in possession of the property and business of any such corporation, he may within six years after the cause of action has accrued, institute and maintain in his name as finance director against its directors, trustees, managers or officers, or any of them, any action or proceeding which is vested in such corporation or in the stockholders or creditors thereof.

(RSMo 1939 § 7936)

Prior revisions: 1929 § 5341; 1919 § 11724



Section 361.330 Corporation not to make assignment — duty when in failing condition.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.330. Corporation not to make assignment — duty when in failing condition. — 1. It shall be unlawful in this state for any corporation subject to the provisions of this chapter to make a voluntary general assignment of its business and affairs.

2. In case it shall find itself to be in a failing condition, it shall immediately place itself in the hands of the director.

3. Any deed of voluntary general assignment executed by any such corporation shall be null and void, and in case the officers or directors of any such institution shall endeavor to make any voluntary general assignment of its assets, the director shall immediately take possession thereof and proceed, as provided in section 361.340 and following.

4. All transfers of the notes, bonds, bills of exchange, or other evidence of debt owing to any corporation, or of deposits to its credit; all assignments of mortgages, securities on real estate or of judgments or decrees in its favor; all deposits of money, bullion or other valuable thing for its use, or for the use of any of its shareholders or creditors; and all payments of money to it, made after the commission of an act of insolvency, or in contemplation thereof, made with a view to prevent the application of its assets in the manner prescribed by this chapter, or with a view to the preference of one creditor to another, shall be utterly null and void.

5. No attachment, injunction or execution shall be issued against such corporation, or its property, before final judgment in any suit, action or proceeding in any state, county or municipal court.

(RSMo 1939 § 7912)

Prior revisions: 1929 § 5318; 1919 § 11701; 1909 § 1084

CROSS REFERENCE:

Sale of whole or part of assets to another bank, 362.330



Section 361.340 Circumstances under which possession by director may terminate.

Effective 25 Jun 2009, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.340. Circumstances under which possession by director may terminate. — When the director shall have duly taken possession of such corporation, under any provision of this chapter, he may hold such possession until its affairs are finally liquidated by him, unless:

(1) He shall have permitted such corporation to resume business pursuant to the provisions of section 361.370;

(2) The director shall have been directed by order of court to surrender such possession, pursuant to the provisions of section 361.360;

(3) The director shall have appointed the Federal Deposit Insurance Corporation as the liquidating agent of a bank insured thereby and the Federal Deposit Insurance Corporation shall have accepted the appointment;

(4) The stockholders of such corporation, at a meeting called by the director pursuant to the provisions of section 361.580, shall have duly determined to appoint and shall have appointed an agent or agents to continue the liquidation of such corporation, and such agent or agents shall have qualified to take possession of its remaining assets as provided in section 361.600;

(5) The depositors and other creditors of such corporation and the expenses of such liquidation shall have been paid in full.

(RSMo 1939 § 7913, A.L. 1977 S.B. 420, A.L. 1978 H.B. 1634, A.L. 2009 H.B. 914)

Prior revisions: 1929 § 5319; 1919 § 11702

Effective 6-25-09



Section 361.350 Director may report delinquencies to attorney general to procure judgment of dissolution — reports presumptive evidence.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.350. Director may report delinquencies to attorney general to procure judgment of dissolution — reports presumptive evidence. — 1. Whenever the director is entitled to take possession of any such corporation for any reason set forth in section 361.310, he may report to the attorney general and specify in such report the delinquencies of such corporation; and the attorney general may institute an action to procure a judgment dissolving such corporation.

2. Every such report and every report of a duly instituted examination of such corporation, when duly verified by the certificate and seal of the finance director, shall be a presumptive evidence of the facts therein stated in any action or proceeding against such corporation instituted by the attorney general.

(RSMo 1939 § 7914)

Prior revisions: 1929 § 5320; 1919 § 11703



Section 361.360 Director's possession may be challenged, when.

Effective 02 Jan 1979, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.360. Director's possession may be challenged, when. — At any time within ten days after the director has taken possession of the property and business of any such corporation, such corporation, with the approval of its board of directors, may apply to the circuit court in the judicial district in which the principal office of such corporation is located, for an order requiring the director to show cause why he should not be enjoined from continuing such possession. The court may, upon good cause shown, direct the director to refrain from further proceedings and to surrender such possession.

(RSMo 1939 § 7915, A.L. 1977 S.B. 420, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 5321; 1919 § 11704

Effective 1-02-79



Section 361.365 Director may appoint the Federal Deposit Insurance Corporation as liquidating agent — effect of.

Effective 28 Aug 2005

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.365. Director may appoint the Federal Deposit Insurance Corporation as liquidating agent — effect of. — The director may appoint the Federal Deposit Insurance Corporation as liquidating agent of any banking corporation insured thereby of which he has duly taken possession under any provision of this chapter, and the Federal Deposit Insurance Corporation as liquidating agent shall thereupon be vested with both legal and equitable title to all the assets, rights, claims and other real and personal property of the closed bank. The Federal Deposit Insurance Corporation as liquidating agent shall have power to perform all acts of the director in the liquidation of the closed bank.

(L. 1977 S.B. 420, A.L. 2005 H.B. 707)



Section 361.370 Director may surrender possession for resumption or liquidation.

Effective 28 Aug 1949

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.370. Director may surrender possession for resumption or liquidation. — 1. Upon such conditions as he may approve, the director may surrender possession of such corporation to its officers or any of them to permit the resumption of business or the liquidation of the corporation.

2. Before such corporation is surrendered for purposes of liquidation, the officer or officers of the corporation shall enter into a good and sufficient personal or surety bond in an amount equal to the total amount of the corporation's liability, capital stock liability excepted; the bond to be conditioned that all of the aforesaid liability be discharged within one year from the date of the making of the bond. The sufficiency of the bond shall be passed upon and approved by both the circuit judge of the county or city in which the corporation is located and the director, and be filed with the circuit clerk of said county or city. The bond shall be for the benefit of the depositors and other creditors. In the event of default, any depositor or other creditor may bring his action singly or collectively or if the claim be assigned the assignee may bring action in like manner.

(RSMo 1939 § 7916, A. 1949 H.B. 2084)

Prior revisions: 1929 § 5322; 1919 § 11705



Section 361.380 Surrender for liquidation.

Effective 28 Aug 1949

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.380. Surrender for liquidation. — 1. Whenever the director shall surrender possession of such corporation under the provisions of section 361.370 for the purposes of liquidation, the corporation shall not receive deposits or engage in the general banking business.

2. The officers, as trustees of the corporation, in the corporate name, may prosecute and defend any action and legal proceeding, execute, acknowledge and deliver any deed, assignment, bill of sale, release, extension, satisfaction, and other instruments necessary and proper to effectuate any sale, lease, or transfer of real or personal property or execute any other instrument which the corporation was heretofore empowered to execute, for the proper liquidation of the corporation.

3. If at the end of one year after entering into the bond as required by section 361.370 all the liabilities of the corporation shall be discharged, the bond shall be terminated, and the remaining assets of the corporation shall be divided among the stockholders. Nothing in this section or section 361.360 shall be construed to release any person from any liability as provided by sections 362.345 to 362.355.

(RSMo 1939 § 7916, A. 1949 H.B. 2084)

Prior revisions: 1929 § 5322; 1919 § 11705



Section 361.390 Liquidation — special deputy may be appointed.

Effective 28 Aug 2000

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.390. Liquidation — special deputy may be appointed. — 1. The director may, by certificate, under his or her hand and official seal, appoint one or more special deputy directors as agent or agents to assist him in liquidating the business and affairs of any corporation in his or her possession.

2. The director shall file such certificate in the public records of the division of finance.

3. He or she may, from time to time, delegate such special deputy director to perform such duties connected with such liquidation as he or she may deem proper. He or she may employ such expert assistants and counsel and may retain such of the officers or employees of such corporation as he or she may deem necessary in the liquidation and distribution of the assets of such corporation.

4. He or she shall require such security as he or she may deem proper from his or her agents and assistants appointed pursuant to the provisions of this section.

5. The director may appoint a bank or trust company as such special deputy director and any bank or trust company receiving and accepting any such appointment shall be fully authorized and empowered to do any and all acts and things which the director may deem necessary and advisable in liquidating the business and affairs of the corporation in his or her possession; provided, however, that no salaries or attorney fees shall be paid unless approved by the circuit court in Cole County, which circuit court may refuse to approve any salaries or attorney fees that it may deem exorbitant, and set a less fee or salary, which less fee or salary shall be the* amount paid.

(RSMo 1939 § 7917, A.L. 1978 H.B. 1634, A.L. 2000 S.B. 896)

Prior revisions: 1929 § 5323; 1919 § 11706

*Word "the" does not appear in original rolls.



Section 361.400 Director's assistant may be appointed as special deputy.

Effective 28 Aug 1949

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.400. Director's assistant may be appointed as special deputy. — The director in the manner prescribed in section 361.390 may appoint a deputy director or examiner as such special deputy to assist in the liquidation of any corporation in his possession.

(RSMo 1939 § 7886, A. 1949 H.B. 2084)

Prior revisions: 1929 § 5292; 1919 § 11680; 1909 § 1089



Section 361.410 Expenses of liquidation, how paid.

Effective 02 Jan 1979, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.410. Expenses of liquidation, how paid. — 1. The director shall pay out of the funds in his hands, of such corporation, all expenses of liquidation, subject to the approval of the circuit court in the county or city in which the principal office of such corporation is located, and upon notice of the application for such approval to such corporation.

2. He shall, in like manner, fix and pay the compensation of special deputy directors, assistants, counsel and other employees appointed to assist him in such liquidation pursuant to the provisions of this chapter. But a special deputy who, as examiner acting under commission from the director, has previously examined the books, papers and affairs of such corporation, shall not receive compensation as such special deputy which exceeds by more than five dollars a day the per diem compensation received by him as examiner at the time of making such examination.

(RSMo 1939 § 7918, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 5324; 1919 § 11707

Effective 1-02-79



Section 361.420 Procedure of director to obtain possession of pleadings in actions against which attorneys' liens are asserted.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.420. Procedure of director to obtain possession of pleadings in actions against which attorneys' liens are asserted. — 1. When the director is in possession of the business and property of any such corporation, and attorneys' liens are asserted by attorneys of such corporation against any causes of action to which such corporation is a party, or against pleadings or other papers in the possession of such attorneys relating to such causes of action, or if such liens are asserted against any evidences of title to any assets or against any of the assets of such corporation, then in the possession of such attorneys, the director may institute special proceedings and petition the court to fix and determine the amount of said liens.

2. Such proceedings shall be instituted in the county or city in which the principal office of such corporation is located.

3. Upon application of the director and upon notice to such attorneys to be prescribed by the court, the court or judge thereof in vacation, may, by order prior to final order in such proceeding, direct such attorneys to deliver to the director all property of such corporation, against which such liens are asserted, together with such consents to substitution of attorneys as the court may direct, upon the director furnishing security to such attorneys in the manner and to an amount to be fixed by the court.

(RSMo 1939 § 7919)

Prior revisions: 1929 § 5325; 1919 § 11708



Section 361.430 On taking possession, director shall notify those holding assets — effect of notification.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.430. On taking possession, director shall notify those holding assets — effect of notification. — 1. When the director shall have taken possession of the property and business of any such corporation, he shall forthwith give notice of such fact to any and all banks, trust companies, associations and individuals holding any assets of such corporation.

2. No corporation, association or individual having notice or knowledge that the director has taken possession of such corporation, shall have a lien or charge against any of the assets of such corporation for any payment, advance or clearance thereafter made, or liability thereafter incurred.

(RSMo 1939 § 7920)

Prior revisions: 1929 § 5326; 1919 § 11709



Section 361.440 Inventory of assets to be made and filed.

Effective 28 Aug 2000

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.440. Inventory of assets to be made and filed. — After the director shall have taken possession of the property and business of such corporation, he or she shall make in duplicate an inventory of the assets of such corporation. When the director shall have decided that he or she will not permit the corporation to resume business pursuant to the provisions of section 361.370, he or she shall file one copy of such inventory in the public records of the division of finance.

(RSMo 1939 § 7921, A.L. 2000 S.B. 896)

Prior revisions: 1929 § 5327; 1919 § 11710



Section 361.450 Disposition by director of property held by delinquent as bailee or depositary for hire.

Effective 02 Jan 1979, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.450. Disposition by director of property held by delinquent as bailee or depositary for hire. — 1. The director may, after he has taken possession of any such corporation, cause to be mailed to all persons claiming to be, or appearing upon the books of such corporation to be, the owner or owners of any personal property theretofore left in the possession of such corporation as bailee or depositary for hire, or the lessee of any safe, vault or box, a notice in writing in a securely closed, postpaid, registered letter directed to each of such persons at his post-office address as recorded upon its books, or, if his name is not recorded in said books, at his last known post-office address, notifying such person to remove all such personal property within a period stated in said notice, and not less than sixty days from the date thereof.

2. If such property shall not have been removed within the time fixed by such notice, the director may apply to the circuit court of the county or city in which such property is located for an order directing him as to the disposition of such property; and he may cause any safe, vault or box held by, or on the premises of, such corporation to be thereafter opened in his presence or in the presence of one of the special deputy directors, and of a notary public, not an officer or in the employ of the corporation or of the director, and the contents, if any, to be sealed and distinctly marked by such notary public, with the name and address of the person in whose name such safe, vault or box stands upon the books of the corporation, and a list and description of the property therein to be attached thereto. Such package so sealed and addressed, together with the list and description of the property therein, may be kept by the director in one of the general safes or boxes of the corporation until delivered to the person whose name appears thereon or until otherwise disposed of as directed by the court.

(RSMo 1939 § 7922, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 5328; 1919 § 11711

Effective 1-02-79



Section 361.460 Effect of director's notice to remove upon contract of bailment or of deposit for hire.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.460. Effect of director's notice to remove upon contract of bailment or of deposit for hire. — After the director shall have duly mailed a notice in writing, as provided in section 361.450, the contract of bailment or of deposit for hire, or lease of safe, vault or box, if any, between the persons duly notified and the corporation, shall cease and determine upon the date for removal fixed in such notice, and the amount of the unearned rent or charges, if any, paid by such person shall become a debt of the corporation to said person.

(RSMo 1939 § 7923)

Prior revisions: 1929 § 5329; 1919 § 11712



Section 361.470 Liquidation and conservation of assets — compounding debts and compromising certain claims.

Effective 28 Aug 2000

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.470. Liquidation and conservation of assets — compounding debts and compromising certain claims. — The director is authorized, upon taking possession of the property and business of such corporation, to liquidate the affairs thereof and to do all acts and to make such expenditures as in his or her judgment are necessary to conserve its assets and business. He or she shall proceed to collect the debts due. He or she may, upon an order of the circuit court of Cole County, sell or compound all bad or doubtful debts held by, and compromise claims against such corporation, other than deposit claims and, upon such terms as the court shall direct, may sell or otherwise dispose of all or any of the real and personal property of such corporation.

(RSMo 1939 § 7924, A.L. 1978 H.B. 1634, A.L. 2000 S.B. 896)

Prior revisions: 1929 § 5330; 1919 § 11713



Section 361.480 Director may borrow on assets of closed corporation.

Effective 02 Jan 1979, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.480. Director may borrow on assets of closed corporation. — 1. The director of finance, deputy director of finance, liquidating agent, receiver or other person or persons lawfully in charge of the property and business of any closed bank or trust company is authorized, upon the order of the circuit court in and for the county in which the principal office of the bank or trust company is located, to borrow money in the name of the delinquent corporations and to issue evidences of indebtedness therefor and to renew the indebtedness and to secure the repayment of the same by the mortgage, pledge, transfer in trust and/or hypothecation of any or all of the property of the bank or trust company, whether real, personal or mixed, superior to any charge thereon for expenses of liquidation, as provided in section 361.410.

2. These loans may be obtained and used for the purposes of facilitating liquidation, protecting or preserving the assets in his charge, expediting the making of distributions to depositors and other creditors, providing for the expenses of administration and liquidation or aiding in the reopening or reorganization of the bank or trust company, or its merger or consolidation with another bank or trust company, or the sale of all or any part of its assets.

3. The director of finance, deputy director of finance, liquidating agent, receiver or other person or persons lawfully in charge of the property and business of the bank or trust company shall be under no personal obligation to repay any loans so made and shall have power to take any and all actions necessary or proper to consummate the loan and to provide for the repayment thereof and to give bond, when required, for the faithful performance of all undertakings in connection therewith.

4. The director of finance, deputy director of finance, liquidating agent, receiver or other person or persons in charge of the property and business of the bank or trust company shall make application to the circuit court for approval of the loan and the giving of security therefor. Notice of the applications shall be given by publication once each week for two consecutive weeks in each case, upon any weekday of the week, in a newspaper of general circulation in the county. Hearing on the application shall be had not less than ten days after the first publication of the notice. At the hearing upon the application any stockholder, depositor or other creditor of the bank or trust company shall have the right to appear and be heard thereon. Prior to the obtaining of the court order the director of finance, deputy director of finance, liquidating agent, receiver or other person or persons lawfully in charge of the property and business of the bank or trust company may make application or negotiate for the loan or loans subject to the obtaining of the court order.

(RSMo 1939 § 7925, A.L. 1967 p. 445, A.L. 1978 H.B. 1634)

Effective 1-02-79



Section 361.490 Deposit of moneys collected — preference.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.490. Deposit of moneys collected — preference. — The moneys collected by the director shall be from time to time deposited in one or more state banks or trust companies and, in case of the insolvency or voluntary or involuntary liquidation of the depositary, these deposits shall be entitled to priority of payment on an equality with any other priority given by this chapter.

(RSMo 1939 § 7926, A.L. 1967 p. 445)

Prior revisions: 1929 § 5331; 1919 § 11714



Section 361.500 Director's power to sue, execute instruments for delinquents — actions and proceedings preferred.

Effective 02 Jan 1979, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.500. Director's power to sue, execute instruments for delinquents — actions and proceedings preferred. — For the purpose of executing any of the powers and performing any of the duties hereby conferred upon him, the director may, in the name of the delinquent corporation, prosecute and defend any and all actions and legal proceedings. Any such action or proceeding, upon application of the director, shall be entitled to the same preference to which an action or proceeding by or against a receiver appointed by the court is entitled in any court of the state. He may, in the name of the delinquent corporation, execute, acknowledge and deliver any and all deeds, assignments, bills of sale, releases, extensions, satisfactions and other instruments necessary and proper to effectuate any sale, lease or transfer of real or personal property or to carry into effect any power conferred or duty imposed upon him by this chapter or by order of the circuit court. Any instrument executed pursuant to the authority hereby given shall be as valid and effectual, for all purposes, as though the same had been executed by the officers of the delinquent corporation by authority of its board of directors.

(RSMo 1939 § 7927, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 5332; 1919 § 11715

Effective 1-02-79

CROSS REFERENCE:

Conveyance of real estate by director to urban redevelopment corporation, 353.120



Section 361.510 Notice to creditors to make proof of claims.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.510. Notice to creditors to make proof of claims. — 1. When the director shall have taken possession of such corporation, and shall have determined to liquidate its affairs, he shall notify all persons who may have claims against such corporation to present same to him and make proper proof thereof within four months from the date of said notice and at a place specified therein, and shall specify in said notice the last date for presenting said proofs.

2. He shall cause said notice to be mailed to all persons whose names appear as creditors upon the books of the corporation. He shall also cause said notice to be inserted weekly in such newspapers as he may direct for three consecutive months, the first insertion thereof to be published more than ninety days before the last day fixed in said notice for presenting proof of claims.

3. After the date specified in such notice as the last date for presenting proof of claims the director shall have no power to accept any claim.

(RSMo 1939 § 7928)

Prior revisions: 1929 § 5333; 1919 § 11716



Section 361.520 Director to list claims duly presented — when and where filed.

Effective 28 Aug 2000

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.520. Director to list claims duly presented — when and where filed. — 1. The director shall make in duplicate a complete list of all claims duly presented, and shall specify therein the name of the claimant, the nature of the claim, and the amount thereof.

2. Within ten days after the last date fixed in said notice to creditors to present and make proof of claims, the director shall file one copy of said list in his or her office, and cause one copy to be filed in the public records of the division of finance.

(RSMo 1939 § 7929, A.L. 2000 S.B. 896)

Prior revisions: 1929 § 5334; 1919 § 11717



Section 361.530 Objections to claims — procedure.

Effective 02 Jan 1979, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.530. Objections to claims — procedure. — 1. Within thirty days after the last date fixed in said notice to creditors to present and make proof of claims, objections to any claim duly presented may be made by any party interested, by filing with the director such objections in writing, signed by the objector and duly verified.

2. Unless the director rejects any claim to which objections have been duly filed with him, he shall, within thirty days after the time to file such objections has expired, apply to the circuit court upon notice to the objector for an order directing the director as to the disposition of said claim.

3. The court may thereupon dispose of said objections or may order a reference for that purpose.

(RSMo 1939 § 7930, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 5335; 1919 § 11718

Effective 1-02-79



Section 361.540 Claims approved or rejected — list of such claims.

Effective 28 Aug 2000

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.540. Claims approved or rejected — list of such claims. — 1. The director shall, not later than thirty days after the time has expired to file objections to claims duly presented, approve or reject every duly filed claim except claims as to which objections are still pending undetermined by the court or judge.

2. Every claim approved by him, he or she shall endorse "approved" and file so endorsed in his or her office.

3. If he or she doubts the justice or validity of any claim, he or she shall reject such claim and shall endorse the same "rejected" and file said claim so endorsed in his or her office. He or she shall cause notice of such rejection to be served upon the claimant either personally or by mail.

4. The director shall not determine priorities, in approving or rejecting claims; but approved claims shall be presented to the circuit court of Cole County pursuant to section 361.570 for determination as to their priority of payment.

5. Within thirty days after the director has approved or rejected all claims duly filed, he or she shall list all claims approved and all rejected by him and file one copy of said list in the public records of the division of finance.

(RSMo 1939 § 7931, A.L. 2000 S.B. 896)

Prior revisions: 1929 § 5336; 1919 § 11719



Section 361.550 Effect of accepting claims — statute of limitations for action upon claims not accepted — necessary allegations.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.550. Effect of accepting claims — statute of limitations for action upon claims not accepted — necessary allegations. — 1. When the director has approved a duly filed claim and has filed the same endorsed "approved" in his office, the claimant, unless such claim is entitled by law to priority of payment, shall be entitled to share ratably with other general creditors in the distribution of the assets of such corporation as such assets are distributed pursuant to section 361.570.

2. When the time within which the director is required to approve or reject claims has expired and at any time within six months thereafter, a claimant whose claim has been duly filed and has not been approved by the director may institute and maintain an action thereon against such corporation. No action shall be maintained against such corporation while the director is in possession of its affairs and business unless brought within the period of limitation specified in this section.

3. In all actions or proceedings instituted against such corporation while the director is in possession of its property and business, the plaintiff shall be required to allege and prove that the claim upon which the action is instituted was duly filed and that sixty days have elapsed since the expiration of time for filing said claims and that said claim has not been approved.

(RSMo 1939 § 7932)

Prior revisions: 1929 § 5337; 1919 § 11720



Section 361.560 Judgments recovered after director takes possession shall not be liens.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.560. Judgments recovered after director takes possession shall not be liens. — A lien shall not attach to any of the property or assets of such corporation by reason of the entry of any judgment recovered against such corporation after the director has taken possession of its property and business and so long as such possession continues.

(RSMo 1939 § 7933)

Prior revisions: 1929 § 5338; 1919 § 11721



Section 361.570 Dividends to creditors — priorities — disposition of unclaimed dividends.

Effective 02 Jan 1979, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.570. Dividends to creditors — priorities — disposition of unclaimed dividends. — 1. At any time after the date fixed by the director for the presentation of claims, the circuit court may by order authorize the director upon his application to declare out of the funds remaining in his hands after the payment of expenses, one or more dividends.

2. Such order shall specify what claims, if any, are entitled to priority of payment, and shall direct the director regarding the manner of payment of such prior claims. At any time after the expiration of eight months from said date fixed for the presentation of such claims, he may by like order declare a final dividend.

3. Such dividends shall be paid to such persons, in such amounts, and upon such notice, as the circuit court in the county or city in which the principal office of such corporation is located may by order direct.

4. Dividends remaining unclaimed or unpaid in the hands of the director for six months after the order for final distribution shall be deposited by him as provided in section 361.200.

(RSMo 1939 § 7934, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 5339; 1919 § 11722

Effective 1-02-79



Section 361.580 Director shall call stockholders' meeting after creditors are paid in full — proceedings at such meeting.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.580. Director shall call stockholders' meeting after creditors are paid in full — proceedings at such meeting. — 1. Whenever the director shall have paid to each creditor of any stock corporation whose claim has been duly proved the full amount of such claim, and shall have made proper provision for claims in litigation and not finally determined, and shall have paid all the expenses of liquidation, he shall call a meeting of the stockholders of such corporation by causing notice of the time and place of such meeting to be published at least once a week for three successive weeks in one or more newspapers selected by him and published in the county or city where the principal office of such corporation is located.

2. At such meeting, the stockholders shall determine whether the director shall continue as liquidator to wind up the affairs of such corporation, or whether the stockholders themselves shall elect an agent or agents for that purpose.

3. In determining these matters, the stockholders shall vote by ballot in person or by proxy. Each share of stock shall be entitled to one vote and the vote of a majority of the issued stock shall be necessary to a determination.

(RSMo 1939 § 7935)

Prior revisions: 1929 § 5340; 1919 § 11723



Section 361.590 Duties of director where he continues liquidation — termination of corporate existence.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.590. Duties of director where he continues liquidation — termination of corporate existence. — 1. In case it is determined to continue the liquidation under the director, he shall continue the liquidation of the affairs of such corporation and after paying the expenses thereof shall distribute the proceeds among the stockholders in proportion to the several holdings of stock and in such manner and upon such notice as may be directed by order of the circuit court.

2. Upon a petition by the director showing that all the assets of such corporation have been duly distributed and that unclaimed sums have been duly deposited by him as provided in section 361.200 and that more than one year has elapsed since the last required publication of notice to creditors to present their claims, and upon such notice as the court may prescribe, the circuit court may, on such terms as justice requires, make an order affirming such disposition of such unclaimed sums and declaring such corporation dissolved and the corporate existence thereof terminated. Upon the filing of a certified copy of such order in the office of the director, the existence of such corporation shall cease and determine.

(RSMo 1939 § 7935)

Prior revisions: 1929 § 5340; 1919 § 11723



Section 361.600 Duties of director where stockholders elect another to liquidate.

Effective 28 Aug 2000

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.600. Duties of director where stockholders elect another to liquidate. — 1. In case the stockholders shall determine to appoint an agent or agents to continue such liquidation, they shall thereupon select by ballot such agent or agents. A majority of the stock present and voting in person or by proxy shall be necessary to determine such question.

2. If such agent or agents shall be duly elected by the stockholders, the director may require such agent or agents to execute and deliver to him a bond to the state, in such amount, with such sureties, and in such form as shall be approved by him, conditioned upon the performance of all the duties of his or her or their trust; and thereupon the director shall transfer and deliver to such agent or agents all the assets of such corporation then remaining in his or her hands.

3. Upon such transfer and delivery, the director shall be discharged from any and all further liability to such corporation and its creditors.

4. Upon the transfer and delivery of said assets by the director, he or she shall file a certified copy of the proceedings of said meeting in the public records of the division of finance.

5. No powers specially set out in its articles of association shall be exercised by such corporation after the director has filed such certified copy in his or her office.

(RSMo 1939 § 7935, A.L. 2000 S.B. 896)

Prior revisions: 1929 § 5340; 1919 § 11723



Section 361.700 Sale of checks law, how cited — definitions.

Effective 28 Aug 2002

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.700. Sale of checks law, how cited — definitions. — 1. Sections 361.700 to 361.727 shall be known and may be cited as the "Sale of Checks Law".

2. For the purposes of sections 361.700 to 361.727, the following terms mean:

(1) "Check", any instrument for the transmission or payment of money and shall also include any electronic means of transmitting or paying money;

(2) "Director", the director of the division of finance;

(3) "Licensee", any person duly licensed by the director pursuant to sections 361.700 to 361.727;

(4) "Person", any individual, partnership, association, trust or corporation.

(L. 1984 H.B. 1374 §§ 1, 2, A.L. 2002 S.B. 895)



Section 361.705 License required to issue checks for consideration, exceptions — violations, penalty.

Effective 28 Aug 1984

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.705. License required to issue checks for consideration, exceptions — violations, penalty. — 1. No person shall issue checks in this state for a consideration without first obtaining a license from the director; provided, however, that sections 361.700 to 361.727 shall not apply to the receipt of money by an incorporated telegraph company at any office or agency of such company for immediate transmission by telegraph nor to any bank, trust company, savings and loan association, credit union, or agency of the United States government.

2. Any person who violates any of the provisions of sections 361.700 to 361.727 or attempts to sell or issue checks without having first obtained a license from the director shall be deemed guilty of a class A misdemeanor.

(L. 1984 H.B. 1374 §§ 3, 14)



Section 361.707 Application for license, content — investigation fee, applied to license fee, when.

Effective 28 Aug 2015

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

*361.707. Application for license, content — investigation fee, applied to license fee, when. — 1. Each application for a license pursuant to sections 361.700 to 361.727 shall be in writing and under oath to the director in such form as he may prescribe. The application shall state the full name and business address of:

(1) The proprietor, if the applicant is an individual;

(2) Every member, if the applicant is a partnership or association;

(3) The corporation and each officer and director thereof, if the applicant is a corporation.

2. Each application for a license shall be accompanied by an investigation fee of three hundred dollars. If the license is granted the investigation fee shall be applied to the license fee for the first year. No investigation fee shall be refunded.

(L. 1984 H.B. 1374 §§ 4, 5, A.L. 2015 H.B. 587 merged with S.B. 345)

Effective 8-28-15 (H.B. 587)

*10-16-15 (S.B. 345), see § 21.250. S.B. 345 was vetoed July 7, 2015. The veto was overridden September 16, 2015.



Section 361.711 Surety bond or irrevocable letter of credit required, costs, amount, special examinations.

Effective 28 Aug 2006

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.711. Surety bond or irrevocable letter of credit required, costs, amount, special examinations. — Each application for a license shall be accompanied by a corporate surety bond in the principal sum of one hundred thousand dollars. The bond shall be in form satisfactory to the director and shall be issued by a bonding company or insurance company authorized to do business in this state, to secure the faithful performance of the obligations of the applicant and the agents and subagents of the applicant with respect to the receipt, transmission, and payment of money in connection with the sale or issuance of checks and also to pay the costs incurred by the division to remedy any breach of the obligations of the applicant subject to the bond or to pay examination costs of the division owed and not paid by the applicant. Upon license renewal, the required amount of bond shall be as follows:

(1) For all licensees selling payment instruments or stored value cards, five times the high outstanding balance from the previous year with a minimum of one hundred thousand dollars and a maximum of one million dollars;

(2) For all licensees receiving money for transmission, five times the greatest amount transmitted in a single day during the previous year with a minimum of one hundred thousand dollars and a maximum of one million dollars.

­­

­

(L. 1984 H.B. 1374 § 6, A.L. 1989 H.B. 386, A.L. 2006 S.B. 892)



Section 361.715 License issued upon investigation, when — fee — charge for applications to amend and reissue.

Effective 28 Aug 2015

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

*361.715. License issued upon investigation, when — fee — charge for applications to amend and reissue. — 1. Upon the filing of the application, the filing of a certified audit, the payment of the investigation fee and the approval by the director of the necessary bond, the director shall cause, investigate, and determine whether the character, responsibility, and general fitness of the principals of the applicant or any affiliates are such as to command confidence and warrant belief that the business of the applicant will be conducted honestly and efficiently and that the applicant is in compliance with all other applicable state and federal laws. If satisfied, the director shall issue to the applicant a license pursuant to the provisions of sections 361.700 to 361.727. In processing a renewal license, the director shall require the same information and follow the same procedures described in this subsection.

2. Each licensee shall pay to the director before the issuance of the license, and annually thereafter on or before April fifteenth of each year, a license fee of three hundred dollars.

3. The director may assess a reasonable charge, not to exceed three hundred dollars, for any application to amend and reissue an existing license.

(L. 1984 H.B. 1374 §§ 7, 8, A.L. 2006 S.B. 892, A.L. 2015 H.B. 587 merged with S.B. 345)

Effective 8-28-15 (H.B. 587)

*10-16-15 (S.B. 345), see § 21.250. S.B. 345 was vetoed July 7, 2015. The veto was overridden September 16, 2015.



Section 361.718 Reserve required — director may demand proof, when.

Effective 28 Aug 1984

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.718. Reserve required — director may demand proof, when. — Every licensee shall at all times have on demand deposit in a federally insured depository institution or in the form of cash on hand or in the hands of his agents or in readily marketable securities an amount equal to all outstanding unpaid checks sold by him or his agents in Missouri, in addition to the amount of his bond. Upon demand by the director, licensees must immediately provide proof of such funds or securities. The director may make such demand as often as reasonably necessary and shall make such demand to each licensee, without prior notice, at least twice each license year.

(L. 1984 H.B. 1374 § 9)



Section 361.720 Licensee may conduct business through unlicensed agents and employees.

Effective 28 Aug 1984

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.720. Licensee may conduct business through unlicensed agents and employees. — Each licensee may conduct business at one or more locations within this state and by means of employees, agents, subagents or representatives as such licensee may designate. No license under sections 361.700 to 361.727 shall be required of any such employee, agent, subagent or representative who sells checks in behalf of a licensee. Each such agent, subagent or representative shall upon demand transfer and deliver to the licensee the proceeds of the sale of licensee's checks less the fees, if any, due such agent, subagent or representative.

(L. 1984 H.B. 1374 § 10)



Section 361.723 Annual report filed with director, content.

Effective 28 Aug 1984

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.723. Annual report filed with director, content. — Each licensee shall file with the director annually on or before April fifteenth of each year a statement listing the locations of the offices of the licensee and the names and locations of the agents or subagents authorized by the licensee to engage in the sale of checks of which the licensee is the issuer.

(L. 1984 H.B. 1374 § 11)



Section 361.725 Revocation or suspension of license — grounds — procedure.

Effective 28 Aug 1984

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.725. Revocation or suspension of license — grounds — procedure. — The director may at any time suspend or revoke a license, for any reason he might refuse to grant a license, for failure to pay an annual fee or for a violation of any provision of sections 361.700 to 361.727. No license shall be denied, revoked or suspended except on ten days' notice to the applicant or licensee. Upon receipt of such notice the applicant or licensee may, within five days of such receipt, make written demand for a hearing. The director shall thereafter hear and determine the matter in accordance with the provisions of chapter 536.

(L. 1984 H.B. 1374 § 12)



Section 361.727 Rules — authority.

Effective 28 Aug 1993

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.727. Rules — authority. — The director shall issue regulations necessary to carry out the intent and purposes of sections 361.700 to 361.727, pursuant to the provisions of section 361.103 and chapter 536.

(L. 1984 H.B. 1374 § 13, A.L. 1993 S.B. 52)



Section 361.729 Persons, firms, and corporations not subject to administrative penalty for acts performed in reliance on written interpretations.

Effective 28 Aug 1992

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

361.729. Persons, firms, and corporations not subject to administrative penalty for acts performed in reliance on written interpretations. — Any other provisions of the law to the contrary notwithstanding, any person, firm or corporation shall not be subject to any administrative proceeding or penalty for any acts or omissions done in reliance on a written interpretation of any sections of chapter 408, by the division of finance, which is applicable to a specific set of facts originally proposed by the person, firm or corporation prior to committing such acts or omissions.

(L. 1992 S.B. 705 § 9)






Chapter 362 Banks and Trust Companies

Chapter Cross References



Section 362.010 Definitions.

Effective 28 Aug 2003

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.010. Definitions. — When used in this chapter, the term:

(1) "Aggregate demand deposits" means the deposit against which reserves must be maintained by banks and trust companies and includes total deposits, all amounts due to banks, bankers and trust companies, the amount due on certified and cashier's checks, and for unpaid dividends, less the following items:

(a) Total time deposits;

(b) The amounts due it on demand from banks, bankers and trust companies, other than its reserve depositaries, including foreign exchange balances credited to it and subject to draft;

(c) The excess due it from reserve depositaries over the amount required to maintain its total reserves;

(2) "Assessment" shall be construed as synonymous with the word "forfeiture";

(3) "Bank" means any corporation soliciting, receiving or accepting money, or its equivalent, on deposit as a business, whether the deposit is made subject to check, or is evidenced by a certificate of deposit, a passbook, a note, a receipt, or other writing, and specifically a commercial bank chartered under this chapter or a national bank located in this state;

(4) "Demand deposits" means deposits, payment of which can legally be required as provided in federal law and regulation;

(5) "Dividend period" means the period from the date as of which the last dividend of any corporation to which this chapter is applicable was declared to the date selected for the declaration of the next dividend; or the period from the date when its corporate existence began to the date as of which the first dividend is declared;

(6) "Net earnings" means the excess of gross earnings of any corporation to which this chapter is applicable over expenses and losses chargeable against the earnings during any dividend period;

(7) "Population" means population as determined by the last state or federal enumeration; or when used in connection with the words "unincorporated village" as determined by the finance commissioner from the best available sources of information, except as otherwise provided in this chapter;

(8) "Reserve depositary" means a bank, trust company or banking corporation approved by the finance director as a depositary for reserves on deposit;

(9) "Reserves on deposit" means the reserves against deposits maintained by any corporation pursuant to this chapter in reserve depositaries, or in a federal reserve bank of which the corporation is a member, and not in excess of the amount authorized by this chapter;

(10) "Reserves on hand" means the reserves against deposits kept in the vault of any individual or corporation pursuant to the provisions of this chapter;

(11) "Stockholder", unless otherwise qualified, means a person who appears by the books of a stock corporation to be the owner and holder of one or more shares of the stock of the corporation;

(12) "Surplus" means the excess of assets over liabilities including liability to stockholders;

(13) "Surplus fund" means a fund created pursuant to the provisions of this chapter by a bank or trust company from its net earnings or undivided profits, which to the amount specified in this chapter is not available for the payment of dividends and cannot be used for the payment of expenses or losses so long as any corporation has undivided profits;

(14) "Time deposits" means all deposits, the payment of which cannot legally be required as provided in federal law and regulation;

(15) "Total profits" means the total amount of undistributed net earnings of any corporation to which this chapter is applicable from the date of its organization, including such portions of its surplus fund or guaranty fund as have been derived from net earnings or from undivided profits;

(16) "Total reserves" means the aggregate of reserves on hand and reserves on deposit maintained pursuant to the provisions of this chapter;

(17) "Undivided profits" means the credit balance of the profit and loss account of any corporation to which this chapter is applicable.

(RSMo 1939 §§ 7998, 8002, A. 1949 H.B. 2085, A.L. 1967 p. 445, A.L. 2003 H.B. 221 merged with S.B. 346)

Prior revisions: 1929 §§ 5402, 5410; 1919 § 11788

CROSS REFERENCE:

United States census, when effective, 1.100



Section 362.011 Trust business not engaged in, when — prohibition on use of words "trust company", when.

Effective 28 Aug 2002

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.011. Trust business not engaged in, when — prohibition on use of words "trust company", when. — 1. For the purposes of this chapter, a person does not engage in the trust business by:

(1) The rendering of fiduciary services by an attorney-at-law admitted to the practice of law in this state;

(2) Rendering services as a certified or registered public accountant in the performance of duties as such;

(3) Acting as a trustee or receiver in bankruptcy;

(4) Engaging in the business of an escrow agent;

(5) Receiving rents and proceeds of sale as a licensed real estate broker on behalf of the principal;

(6) Acting as trustee under a deed of trust made only as security for the payment of money or for the performance of another act;

(7) Acting in accordance with its authorized powers as a religious, charitable, educational, or other not-for-profit corporation or as a charitable trust or as an unincorporated religious organization;

(8) Engaging in securities transactions as a dealer or salesman;

(9) Acting as either a receiver under the supervision of a court or as an assignee for the benefit of creditors under the supervision of a court; or

(10) Engaging in such other activities that the director may prescribe by rule.

2. Persons consigned to be not engaged in the trust business pursuant to subsection 1 of this section shall not use the words "trust company" as part of any artificial or corporate name or title nor shall such persons engage in any other conduct that violates section 362.425.

(L. 2002 H.B. 1537 merged with S.B. 742)



Section 362.015 No private banks shall be established — who may incorporate — when.

Effective 28 Aug 1984

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.015. No private banks shall be established — who may incorporate — when. — 1. From and after the passage of this law no private banks shall be established in this state.

2. When authorized by the finance director as provided in section 362.035 any five or more persons who shall have associated themselves by articles of agreement, in writing, as provided by law, for the purpose of establishing a bank or trust company may be incorporated under any name or title designating such business. Such persons may act on behalf of a bank holding company.

(RSMo 1939 §§ 7939, 7999, A.L. 1967 p. 445, A.L. 1984 H.B. 1373)

Prior revisions: 1929 § 5344; 1919 § 11727; 1909 § 1092



Section 362.020 Articles of agreement — contents.

Effective 28 Aug 2002

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.020. Articles of agreement — contents. — 1. The articles of agreement mentioned in this chapter shall set out:

(1) The corporate name of the proposed corporation. The corporate name shall not be a name, or an imitation of a name, used within the preceding fifty years as a corporate title of a bank or trust company incorporated in this state;

(2) The name of the city or town and county in this state in which the corporation is to be located;

(3) The amount of the capital stock of the corporation, the number of shares into which it is divided, and the par value thereof; that the same has been subscribed in good faith and all thereof actually paid up in lawful money of the United States and is in the custody of the persons named as the first board of directors or managers;

(4) The names and places of residences of the several shareholders and number of shares subscribed by each;

(5) The number and the names of the first directors;

(6) The purposes for which the corporation is formed;

(7) Any provisions relating to the preemptive rights of a shareholder as provided in section 351.305.

2. The articles of agreement may designate the number of directors necessary to constitute a quorum, and may provide for the number of years the corporation is to continue, or may provide that the existence of the corporation shall continue until the corporation shall be dissolved by consent of the stockholders or by proceedings instituted by the state under any statute now in force or hereafter enacted.

(RSMo 1939 § 7940, A.L. 1949 p. 280, A.L. 1967 p. 445, A.L. 2002 S.B. 895)

Prior revisions: 1929 § 5345; 1919 § 11728; 1909 § 1093



Section 362.023 Trust company may refuse demand deposits by its articles of incorporation, effect of.

Effective 28 Aug 1977

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.023. Trust company may refuse demand deposits by its articles of incorporation, effect of. — 1. Other provisions of the law to the contrary notwithstanding, the articles of agreement of any trust company may preclude the acceptance of demand deposits, in which case the procedure for granting or denying a charter for the proposed trust company shall be as provided in sections 362.025 to 362.040, except that the determination of need and convenience as provided in section 362.030 shall be limited to the need for fiduciary services as authorized under subsection 2 of section 362.105.

2. No trust company the articles of which preclude or do not affirmatively provide for the acceptance of demand deposits, and no trust company which does not regularly accept demand deposits on September 28, 1977, shall accept demand deposits without a certificate issued by the director of finance authorizing the acceptance of demand deposits. The application for such certificate shall be treated as an application for a new charter and shall be granted or denied as provided in sections 362.030 to 362.040.

(L. 1977 S.B. 420)



Section 362.025 Articles of agreement to be filed.

Effective 28 Aug 2000

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.025. Articles of agreement to be filed. — The articles of agreement shall be signed and acknowledged by the parties thereto, and three copies thereof shall be filed with the director of finance. If the director finds the articles to be improperly drawn, he or she shall immediately return them to the parties indicating the corrections to be made. If the director finds the articles to be in proper form, he or she shall return one copy to the parties with an indication that they are approved as to form, and shall file one copy in the public records of the division of finance which shall be a permanent record.

(RSMo 1939 § 7941, A.L. 1967 p. 445, A.L. 2000 S.B. 896)

Prior revisions: 1929 § 5346; 1919 § 11729; 1909 § 1093



Section 362.030 Director to examine as to character and capital.

Effective 28 Aug 1984

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.030. Director to examine as to character and capital. — 1. When any bank or trust company has filed with the director proper copies of its articles of agreement, paid all incorporation and other fees in full, as required by law and provided the cash required by law, the director, before the bank or trust company shall complete its incorporation, shall cause an examination to be made to ascertain whether the requisite capital of the bank or trust company has been subscribed in good faith and paid in actual cash and is ready for use in the transaction of business of the proposed bank or trust company, and whether the character, responsibility and general fitness of the persons named in the articles of agreement and any bank holding company on whose behalf they are acting are such as to command confidence and warrant belief that the business of the proposed corporation will be conducted honestly and efficiently in accordance with the intent and purpose of this chapter; and if the convenience and needs of the community to be served justify and warrant the opening of the bank or trust company therein, and if the probable volume of business in such locality is sufficient to insure and maintain the solvency of the new bank or trust company and the solvency of the then existing banks and trust companies in the locality, without endangering the safety of any bank or trust company in the locality as a place of deposit of public and private moneys.

2. The proponents shall be liable for all expenses incurred in making the examination, including the wages and other necessary expenses of each examiner making the examination; provided, however, that if the charter is granted, this obligation may be assumed by the bank or trust company so chartered.

(RSMo 1939 § 7942, A.L. 1941 p. 670, A. 1949 H.B. 2085, A.L. 1951 p. 283, A.L. 1959 H.B. 389, A.L. 1967 p. 445, A.L. 1984 H.B. 1373)

Prior revisions: 1929 § 5347; 1919 § 11730; 1909 § 1095



Section 362.035 Certificate of incorporation — issuance — to be filed.

Effective 28 Aug 2000

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.035. Certificate of incorporation — issuance — to be filed. — 1. In case the director shall find all the provisions of the law have been complied with and shall have satisfied himself or herself by such investigation as to the facts as above provided, he or she shall grant a certificate setting forth that such corporation has been duly organized and the amount of its capital subscribed and paid up in full. All certificates granted by the director shall designate the address and location in the city and town at which the corporation shall be authorized to conduct its business as its main banking house until such time as said address or location is changed after the approval of the director of finance has first been obtained.

2. A certified copy of such certificate shall be filed in the public records of the division of finance, and a copy of such certificate, so filed, or certified copies thereof, shall be taken in all the courts of this state as evidence of such incorporation; and the existence of such corporation shall continue for the period limited in its articles of agreement, if there fixed, and if not there fixed, then until the corporation is dissolved by consent of its stockholders or until its corporate existence ends pursuant to the laws of this state.

(RSMo 1939 § 7942, A.L. 1941 p. 670, A. 1949 H.B. 2085, A.L. 1959 H.B. 389, A.L. 2000 S.B. 896)

Prior revisions: 1929 § 5347; 1919 § 11730; 1909 § 1095



Section 362.040 Notice of refusal of certificate — appeal.

Effective 28 Aug 2011

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.040. Notice of refusal of certificate — appeal. — In case the director shall not be satisfied, as the result of the examination, that the character, responsibility and general fitness of the persons named in the articles of agreement are up to the standard above provided, or that the convenience and needs of the community to be served justify and warrant the opening of the new bank or trust company therein, or that the probable volume of business in such locality is sufficient to insure and maintain the solvency of the new bank and the solvency of the then existing banks or trust companies in the locality, without endangering the safety of any bank or trust company in the locality as a place of deposit of public and private moneys; and on these accounts or any one of them shall refuse to grant the certificate of incorporation, the director shall forthwith give notice thereof to the proposed incorporators from whom the articles of agreement were received, who, if they so desire, may within ten days thereafter appeal from the refusal to the state banking and savings and loan board.

(RSMo 1939 § 7942, A.L. 1941 p. 670, A. 1949 H.B. 2085, A.L. 1955 p. 266, A.L. 1967 p. 445, A.L. 2011 H.B. 464)

Prior revisions: 1929 § 5347; 1919 § 11730; 1909 § 1095



Section 362.042 Restated articles of incorporation may be amended at time of restatement, manner.

Effective 28 Aug 2005

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.042. Restated articles of incorporation may be amended at time of restatement, manner. — 1. Any bank or trust company may at any time restate its articles of agreement as theretofore amended, in the following manner:

(1) The directors may adopt a resolution setting forth the proposed restated articles of agreement and directing that they be submitted to a vote at a meeting of stockholders, which may be either an annual or a special meeting, except that the proposed restated articles of agreement need not be adopted by the directors and may be submitted directly to an annual or special meeting of stockholders.

(2) Notice shall be given as provided in section 362.044.

(3) At the meeting a vote of the stockholders entitled to vote thereon shall be taken on the proposed restated articles. The proposed restated articles shall be adopted upon receiving the affirmative vote of a majority of the outstanding shares entitled to vote.

(4) Upon such approval, restated articles of agreement shall be executed in duplicate by the bank or trust company by its president or a vice president and by its cashier or secretary or an assistant cashier or secretary, and verified by one of the officers signing the articles. The restated articles shall contain a statement that the restated articles correctly set forth without change the corresponding provisions of the articles of agreement as heretofore amended, and that the restated articles of agreement supersede the original articles of agreement and all amendments thereto.

(5) Duplicate originals of the restated articles of agreement shall be delivered to the director of finance. If the director finds that the restated articles conform to law, and that all required fees have been paid, he or she shall file the same, and one of such copies shall be retained by the director in the public records of the division of finance.

(6) The director thereupon shall issue a restated certificate of incorporation setting forth the name of the bank or trust company, the amount of its capital subscribed and paid up in full, the period of its existence, and the address and location in the city or town at which the corporation is authorized to conduct its business. A certified copy of the restated articles shall be attached to the restated certificate of incorporation and delivered to the bank or trust company.

(7) Upon the issuance of the restated certificate of incorporation by the director of finance, the restated articles shall supersede the original articles of agreement and all amendments thereto.

2. The articles of incorporation may be amended at the time of restatement of the articles of incorporation in the following manner:

(1) The procedure required by this chapter for effecting an amendment to the articles of incorporation may be carried out concurrently with the procedure for restatement so that the proposed amendment and the restated articles may be presented to the same meetings of directors and shareholders;

(2) Such amendment, upon adoption by that percentage vote of shareholders required for that particular amendment, and on being set forth in the certificate of amendment required by this chapter, may then be incorporated into such restated articles of incorporation;

(3) Duplicate originals of the amended and restated articles of agreement shall be delivered to the director of finance. If the director finds that the amended and restated articles conform to law, and that all required fees have been paid, he or she shall file the same, and one of such copies shall be retained by the director in the public records of the division of finance;

(4) The director thereupon shall issue a restated certificate of incorporation setting forth the name of the bank or trust company, the amount of its capital subscribed and paid up in full, the period of its existence, and the address and location at which the corporation is authorized to conduct its business. A certified copy of the amended and restated articles shall be attached to the restated certificate of incorporation and delivered to the bank or trust company;

(5) Upon the issuance of the restated certificate of incorporation by the director of finance, the amended and restated articles shall supersede the original articles of agreement and all amendments thereto.

(L. 1967 p. 445, A.L. 2000 S.B. 896, A.L. 2005 H.B. 707)



Section 362.044 Stockholders' meetings — notice — business by proxy, cancellation of meetings.

Effective 28 Aug 2001

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.044. Stockholders' meetings — notice — business by proxy, cancellation of meetings. — 1. Stockholders' meetings may be held at such place, within this state, as may be prescribed in the bylaws. In the absence of any such provisions, all meetings shall be held at the principal banking house of the bank or trust company.

2. An annual meeting of stockholders for the election of directors shall be held on a day which each bank or trust company shall fix by its bylaws; and if no day be so provided, then on the second Monday of January.

3. Special meetings of the stockholders may be called by the directors or upon the written request of the owners of a majority of the stock.

4. Notice of annual or special stockholders' meetings shall state the place, day and hour of the meeting, and shall be published at least ten days prior to the meeting and once a week after the first publication with the last publication being not more than seven days before the day fixed for such meeting, in some daily or weekly newspaper printed and published in the city or town in which the bank or trust company is located, and if there be none, then in some newspaper printed and published in the county in which the bank or trust company is located, and if there be none, then in some newspaper printed and published in an adjoining county. A written or printed copy of the notice shall be delivered personally or mailed to each stockholder at least ten but not more than fifty days prior to the day fixed for the meeting, and shall state, in addition to the place, day and hour, the purpose of any special meeting or an annual meeting at which the stockholders will consider a change in the par value of the corporation stock, the issuance of preferred shares, a change in the number of directors, an increase or reduction of the capital stock of the bank or trust company, a change in the length of the corporate life, an extension or change of its business, a change in its articles to avail itself of the privileges and provisions of this chapter, or any other change in its articles in any way not inconsistent with the provisions of this chapter. Any stockholder may waive notice by causing to be delivered to the secretary during, prior to or after the meeting a written, signed waiver of notice, or by attending such meeting except where a stockholder attends a meeting for the express purpose of objecting to the transaction of any business because the meeting is not lawfully called or convened.

5. Unless otherwise provided in the articles of incorporation, a majority of the outstanding shares entitled to vote at any meeting represented in person or by proxy shall constitute a quorum at a meeting of stockholders; provided, that in no event shall a quorum consist of less than a majority of the outstanding shares entitled to vote, but less than a quorum shall have the right successively to adjourn the meeting to a specified date no longer than ninety days after the adjournment, and no notice need be given of the adjournment to shareholders not present at the meeting. Every decision of a majority of the quorum shall be valid as a corporate act of the bank or trust company unless a larger vote is required by this chapter.

6. (1) The stockholders of the bank or trust company may approve business by proxy and cancel any stockholders' meeting, provided:

(a) The stockholders are sent notice of such stockholders' meeting and a proxy referred to in this section;

(b) Within such proxy the stockholders are given the opportunity to approve or disapprove the cancellation of such stockholders' meeting;

(c) At least eighty percent of such bank or trust company's stock is voted by proxy; and

(d) All stockholders voting by proxy vote to cancel such stockholders' meeting.

(2) No business shall be voted on by proxy other than that expressly set out and clearly explained by the proxy material. If such stockholders' meeting is cancelled by proxy, notice of such cancellation shall be sent to all stockholders at least five days prior to the date originally set for such stockholders' meeting. The corporate secretary shall reflect all proxy votes by subject and in chronological order in the board of directors' minute book. The notice for such stockholders' meeting shall state the effective date of any of the following: new directors' election, change in corporate structure and any other change requiring stockholder approval.

7. The voting shareholder or shareholders of the bank or trust company may transact all business required at an annual or special stockholders' meeting by unanimous written consent.

(L. 1967 p. 445, A.L. 1998 S.B. 852 & 913, A.L. 2001 H.B. 738 merged with S.B. 186)



Section 362.046 Bylaws, who may make, amend or repeal.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.046. Bylaws, who may make, amend or repeal. — The power to make, alter, amend, or repeal the bylaws of the bank or trust company shall be vested in the board of directors, unless and to the extent that this power is reserved to the stockholders by the bylaws or the articles of incorporation. The bylaws may contain any provisions for the regulation and management of the affairs of the corporation not inconsistent with law or the articles of agreement.

(L. 1967 p. 445)



Section 362.048 Emergency bylaws — when.

Effective 28 Aug 2008

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.048. Emergency bylaws — when. — 1. The board of directors of any bank or trust company may adopt emergency bylaws, subject to repeal or change by action of the stockholders or directors as may be provided in the articles of agreement, which shall, notwithstanding any different provision elsewhere in this chapter or in the articles of agreement or bylaws, be operative during any emergency resulting from an attack on the United States or any nuclear or atomic disaster, or during an emergency authorized under section 44.100. As soon as practicable, the board of directors or president of the financial institution shall notify the director of finance of the implementation of emergency bylaws and the status of the financial institution's operations and emergency response. The emergency bylaws may make any provision that may be practical and necessary for the circumstances of the emergency, including provisions that:

(1) A meeting of the board of directors may be called by any officer or director in such manner and under such conditions as shall be prescribed in the emergency bylaws;

(2) The director or directors in attendance at the meeting, or any greater number fixed by the emergency bylaws, shall constitute a quorum; and

(3) The officers or other persons designated on a list approved by the board of directors before the emergency, all in such order of priority and subject to such conditions and for such period of time (not longer than reasonably necessary after the termination of the emergency) as may be provided in the emergency bylaws or in the resolution approving the list, shall, to the extent required to provide a quorum at any meeting of the board of directors, be deemed directors for such meeting.

2. The board of directors, either before or during any such emergency, may provide, and from time to time modify, lines of succession in the event that during such an emergency any or all officers or agents of the corporation shall for any reason be rendered incapable of discharging their duties.

3. The board of directors, either before or during any such emergency, may, effective in the emergency, change the office or designate several alternative officers, or authorize the officers so to do.

4. No officer, director, or employee acting in accordance with any emergency bylaws shall be liable except for willful misconduct.

5. To the extent not inconsistent with any emergency bylaws so adopted, the bylaws of the bank or trust company shall remain in effect during any emergency and upon its termination the emergency bylaws shall cease to be operative.

6. Unless otherwise provided in emergency bylaws, notice of any meeting of the board of directors during such an emergency may be given only to such of the directors as it may be feasible to reach at the time and by such means as may be feasible at the time, including publication or radio.

7. To the extent required to constitute a quorum at any meeting of the board of directors during such an emergency, the officers of the bank or trust company who are present shall, unless otherwise provided in emergency bylaws, be deemed, in order of rank and within the same rank in order of seniority, directors for such meeting.

(L. 1967 p. 445, A.L. 2008 S.B. 951)



Section 362.050 Cash capital required.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.050. Cash capital required. — 1. The amount of cash capital required of such bank or trust company shall amount to not less than:

(1) Fifty thousand dollars if the place where its business is to be transacted is an unincorporated or incorporated village or town the population of which does not exceed five thousand inhabitants;

(2) Seventy-five thousand dollars if the place where its business is to be transacted is an unincorporated or incorporated town the population of which exceeds five thousand but does not exceed ten thousand inhabitants;

(3) One hundred fifty thousand dollars if the place where its business is to be transacted is a city or town the population of which exceeds ten thousand but does not exceed fifty thousand inhabitants;

(4) Three hundred thousand dollars if the place where its business is to be transacted is a city the population of which exceeds fifty thousand inhabitants.

2. Any bank or trust company now existing, the capital of which is not equal to that limitation required of a bank or trust company in its location, may continue to do business under its present capital, but until the capital and surplus fund of a bank, or a trust company with deposit liability, equals forty percent more than the minimum of capital required for a bank or trust company in its location, one-tenth of its net earnings for each dividend period as provided in section 362.315 shall be credited to the surplus fund, and no such bank or trust company shall declare, credit or pay any dividends for any dividend period to its stockholders until it has made such credit for that period to its surplus fund; and until the capital and surplus fund of any trust company not having deposit liability equals the minimum of capital required of a trust company in its location, one-tenth of its net earnings for each dividend period as provided in section 362.315 shall be credited to the surplus fund, and no such trust company shall declare, credit or pay any dividends until it has made the credit for that period to its surplus fund.

(RSMo 1939 § 7944, A.L. 1955 p. 261, A.L. 1961 p. 143, A.L. 1967 p. 445)

Prior revisions: 1929 § 5348; 1919 § 11731; 1909 § 1096

(1976) Held, amounts set out are minimums and state banking board may require greater capitalization. Glasnapp v. State Banking Board (A.), 545 S.W.2d 382.



Section 362.055 Capital stock — par value.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.055. Capital stock — par value. — The capital stock of such corporation shall be divided into shares having a par value.

(RSMo 1939 § 7945, A.L. 1959 H.B. 144, A.L. 1963 p. 448, A.L. 1967 p. 445)

Prior revisions: 1929 § 5349; 1919 § 11732; 1909 § 1097



Section 362.060 Change of par value — notice of meeting — when change effective — director to issue certificate.

Effective 28 Aug 2000

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.060. Change of par value — notice of meeting — when change effective — director to issue certificate. — 1. The par value of the shares of the corporation may be changed by the stockholders at either a special or annual meeting of the stockholders.

2. Notice of the proposed change shall be given as provided in section 362.044.

3. If the holders of a majority of the stock of the corporation at any meeting shall vote in favor of a resolution authorizing a change in the par value of its shares the resolution shall thereupon be adopted, and, upon the filing with the director of the resolution, certified by the secretary of the corporation to be a true and correct copy thereof adopted by the holders of a majority of the stock of the corporation at a meeting duly called and held in accordance with the provisions hereof, the change in par value of the shares shall thereupon become effective.

4. The director shall issue a certificate of filing and certify two of the copies, and one of the certified copies shall be filed by the division of finance in its public records and the certificate provided to the corporation.

(RSMo 1939 § 7945, A.L. 1967 p. 445, A.L. 2000 S.B. 896)

Prior revisions: 1929 § 5349; 1919 § 11732; 1909 § 1097



Section 362.063 Power to close transfer books.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.063. Power to close transfer books. — The board of directors may close the transfer books of any bank or trust company for a period not exceeding fifty days preceding the date of any meeting of stockholders or the date of payment of any dividend or the date for the allotment of rights or the date when any change or conversion or exchange of shares shall go into effect; provided, however, that in lieu of closing the stock transfer books as aforesaid, unless prohibited by the bylaws the board of directors may fix in advance a date, not exceeding fifty days preceding the date of any meeting of stockholders, or the date for the payment of any dividend, or the date for the allotment of rights, or the date when any change or conversion or exchange of shares shall go into effect, as a record date for the determination* of the stockholders entitled to notice of, and to vote at, any meeting, and any adjournment thereof, or entitled to receive payment of any dividend, or entitled to any allotment of rights, or entitled to exercise the rights in respect of any change, conversion or exchange of shares. In such cases such stockholders and only such stockholders as shall be stockholders of record on the date of closing the transfer books or on the record date so fixed shall be entitled to notice of, and to vote at, the meeting, and any adjournment thereof, or to receive payment of the dividend, or to receive the allotment of rights, or to exercise such rights, as the case may be, notwithstanding any transfer of any shares on the books of the corporation after the date of closing of the transfer books or the record date fixed as aforesaid. If the board of directors does not close the transfer books or set a record date of termination of the stockholders entitled to notice of, and to vote at, a meeting of stockholders, only the stockholders of record at the close of business on the twentieth day preceding the date of the meeting shall be entitled to notice of, and to vote at, the meeting, and any adjournment thereof; except that if prior to the meeting written waivers of notice of the meeting are signed and delivered to the corporation by all of the stockholders of record at the time the meeting is convened, only the stockholders of record at the time the meeting is convened shall be entitled to vote at the meeting, and any adjournment thereof.

(L. 1967 p. 445)

*Word "termination" appears in original rolls.



Section 362.067 Stock option plan for officers and employees — increase in shares — consideration.

Effective 28 Aug 1961

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.067. Stock option plan for officers and employees — increase in shares — consideration. — 1. Every bank or trust company incorporated under the laws of this state may, pursuant to this section, grant options to purchase, and issue and sell, shares of its capital stock to its employees or officers or a trustee in their behalf without first offering the shares to its shareholders and for a consideration which shall be not less than the higher of par value or ninety-five percent of the fair market value of the shares at the time the option is granted and upon the terms and conditions of a stock option plan approved by its board of directors and the holders of a majority of its shares entitled to vote at a meeting where the approval is sought.

2. In order to have shares of its capital stock available for issuance and sale pursuant to stock option plans approved hereunder, every bank and trust company may from time to time amend its articles of agreement to provide for authorized but unissued shares of its capital stock in an amount not to exceed ten percent of the authorized shares outstanding at the time of the amendment. The amendments shall be made as provided by law in the case of a capital increase which is to be paid in full before becoming effective. The authorized and unissued shares need not become issued and fully paid shares until the options to which the shares are subject have been exercised and they shall not become part of the capital stock of the particular bank or trust company except for the purpose hereof until they have been issued and paid for in cash. To the extent that authorized and unissued shares are not taken up under the stock option plan to which they are allocated they may be reallocated successively to other stock option plans.

3. In the absence of actual fraud in the transaction and within the limits of the particular stock option plan, the judgment of the board of directors and of any committee provided for in the stock option plan as to the consideration for the issuance of the options and the sufficiency thereof and as to the recipients of the options shall be conclusive.

(L. 1961 p. 146 §§ 1, 2, 3)



Section 362.070 Compensation for organizing bank or trust company prohibited — penalty.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.070. Compensation for organizing bank or trust company prohibited — penalty. — 1. No individual, partnership, unincorporated association or corporation shall, directly or indirectly, receive or contract to receive any commission, compensation, bonus, right or privilege of any kind for organizing any bank or trust company in this state, or for securing a subscription to the original capital stock or surplus of any bank or trust company in this state, or to any increase thereof; provided, that this section shall not be construed as prohibiting an attorney at law from receiving compensation for legal service in connection therewith.

2. Each and every individual, partnership, unincorporated association or corporation violating the provisions of this section shall forfeit to the state one hundred dollars for each and every violation, and in addition thereto double the amount of the commission, compensation or bonus.

(RSMo 1939 § 7946, A.L. 1967 p. 445)

Prior revisions: 1929 § 5350; 1919 § 11733



Section 362.073 Certain stock transfers or voting control changes must be reported to director of finance.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.073. Certain stock transfers or voting control changes must be reported to director of finance. — The president, or the officer to whom he delegates the responsibility, shall notify the director of finance not later than the business day next following the day on which any shares of the capital stock of the bank or trust company are transferred on the books of the corporation if the total holdings of the transferee, after but not before the transfer, amount to twenty-five percent or more of the capital stock of the corporation, or at any time there is a change in the voting control of the corporation by transfers from transferors previously having control thereof. The report shall show the names of the transferors and the transferees, the number of shares transferred, the total number of shares held by the transferor and the transferee before and after the transaction and the price paid for the shares, if the price be known. Failure to report any such transfer shall constitute a misdemeanor punishable by a fine of not less than one hundred dollars. Each day of delay in making the report shall constitute a separate offense.

(L. 1967 p. 445)



Section 362.075 Issuance and sale of preferred stock shares — subject to director's approval.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.075. Issuance and sale of preferred stock shares — subject to director's approval. — Notwithstanding any other provision of the laws of this state governing the organization, incorporation, management, and control of corporations, and more particularly the organization, incorporation, management, and control of banks, trust companies doing a banking business and other financial institutions organized, incorporated, and existing under the laws of this state and subject to the jurisdiction of, and controlled by, the finance director of the state of Missouri, the corporation may, with the consent of a majority of its stockholders, issue and sell its shares of preferred stock, of one or more classes, subject to the provisions of sections 362.075 to 362.100 and the approval of the finance director of the state of Missouri. Whenever the term "corporation" is used in sections 362.075 to 362.100, it shall be held to mean any bank or trust company doing a banking business in the state of Missouri.

(RSMo 1939 § 8008, A.L. 1961 p. 463, A.L. 1967 p. 445)



Section 362.077 Certain bank holding companies may not charter de novo bank or national bank, exceptions — purpose of law — severability clause.

Effective 13 Jul 1999, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.077. Certain bank holding companies may not charter de novo bank or national bank, exceptions — purpose of law — severability clause. — 1. Notwithstanding any provisions of law to the contrary, a bank holding company all of whose bank subsidiaries' operations were conducted in a state or states other than the state of Missouri as of January 1, 1995, may not charter de novo a bank or trust company under Missouri law or a national bank located in Missouri, and such bank holding company may not acquire any such bank or trust company or a national bank located in Missouri that has been in continuous existence for less than five years. Such limitation in the preceding sentence on such acquisition of a bank or trust company shall not apply to the creation and acquisition of an interim bank charter created to facilitate the acquisition of an existing bank or trust company through a merger, provided such existing bank or trust company meets the requirements of the preceding sentence, and provided such acquisition by merger is completed in two years. Such limitation shall also not apply to the relocation to Missouri of the main office of a bank chartered under the law of another state, or a national bank located in another state by the creation and acquisition of an interim bank charter, provided that either category of bank, prior to January 1, 1997, had its main office in Missouri and moved such office to a contiguous state, with a branch remaining in Missouri.

2. Any state bank, trust company or national bank, already in existence in another state, which is relocated to Missouri de novo shall calculate the age of its bank charter for Missouri purposes as of the date such charter is moved to Missouri, and may not engage in an interstate acquisition or merger with the result that such charter is merged or relocated to another state with Missouri branches of such charter remaining in Missouri, until such bank or trust company's charter is at least five years old.

3. The provisions of this section are enacted to implement a state option permitting bank charter age requirements under the Riegle-Neal Interstate Banking and Branching Efficiency Act of 1994, Public Law 103-328 and to clarify such age requirements.

4. The provisions of this section are severable. In the event that a court of competent jurisdiction shall enter a decision finding any provision of this section unconstitutional or otherwise invalid and if such decision remains in force after all appeals therefrom have been exhausted, all remaining provisions of this section shall remain in full force and effect notwithstanding such decision and such decision shall not be given retroactive effect by any court.

(L. 1995 H.B. 63, et al., A.L. 1997 H.B. 257, A.L. 1999 S.B. 386)

Effective 7-13-99



Section 362.078 Industrial loan companies and banks prohibited from maintaining facilities for banking purposes, definitions.

Effective 28 Aug 2006

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.078. Industrial loan companies and banks prohibited from maintaining facilities for banking purposes, definitions. — Notwithstanding any other provision of law to the contrary, an industrial loan company or industrial bank is prohibited from establishing or maintaining any deposit production office, loan production office, or one or more bank branches for the purpose of conducting any banking business within this state, whether by de novo charter, branching, or merger with another institution. As used in this section, the terms "industrial loan company" and "industrial bank" include any company chartered under the laws of any state that:

(1) Is insured or regulated by the Federal Deposit Insurance Corporation;

(2) Engages in one or more banking activities; and

(3) Is owned, directly or indirectly, by a commercial entity that is not a bank holding company or a financial holding company subject to regulation under the Federal Bank Holding Company Act of 1956.

(L. 2006 S.B. 892)



Section 362.080 Stockholders may authorize issuance and sale, when — manner.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.080. Stockholders may authorize issuance and sale, when — manner. — The issuance and sale of its shares of preferred stock by any corporation to which sections 362.075 to 362.100 apply may be authorized at any annual meeting of its stockholders, or at any special meeting thereof called and held for that purpose. Notice of * the meeting shall be given as provided in section 362.044. The preferred shares so issued may be issued as part of the existing capital of the issuing corporation, or as an increase of its capital.

(RSMo 1939 § 8009, A.L. 1967 p. 445)

*Word "any" appears here in original rolls.



Section 362.085 Banks or trust companies may provide for issuance and sale in articles of incorporation.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.085. Banks or trust companies may provide for issuance and sale in articles of incorporation. — Any bank, trust company, or other financial institution hereafter organized and incorporated under the laws of the state of Missouri for the purpose of doing a banking business, subject to the control and supervision by the finance director of the state of Missouri, may in its articles of agreement for incorporation provide for the issuance and sale of its shares of preferred stock, subject to the provisions of sections 362.075 to 362.100.

(RSMo 1939 § 8010)



Section 362.090 Par value of preferred stock issued and offered for sale.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.090. Par value of preferred stock issued and offered for sale. — No shares of preferred stock having a par value of less than twenty dollars nor more than one hundred dollars shall be issued by any corporation to which sections 362.075 to 362.100 apply; and no such shares shall be sold under authority of this law for less than one hundred cents on the dollar of the par value thereof net to the issuing corporation; and no such shares shall be valid until one hundred percent of the par value thereof in lawful money of the United States has been paid into the treasury of the issuing corporation.

(RSMo 1939 § 8011)



Section 362.095 Charter shall set forth terms and conditions governing call, redemption and retirement of shares.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.095. Charter shall set forth terms and conditions governing call, redemption and retirement of shares. — The preferences and priorities, and the terms and conditions governing the call, redemption, and retirement, of each class of the preferred shares issued by any corporation under authority of sections 362.075 to 362.100 shall be clearly set forth in the amendment to its charter authorizing the issuance and sale of such preferred shares, in the case of all such corporations organized and existing prior to the effective date of said sections and in the articles of agreement for the incorporation of all such corporations hereafter organized and incorporated, all of which shall be approved by the finance director of the state of Missouri.

(RSMo 1939 § 8012)



Section 362.100 Penalty.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.100. Penalty. — Any person who shall, contrary to any of the provisions of law, knowingly aid, abet or participate directly or indirectly in issuing or selling or causing to be issued or sold any share or shares of stock in any bank or trust company shall be deemed guilty of a felony and upon conviction thereof shall be punished by imprisonment by the department of corrections and human resources for a term not exceeding five years or by confinement in the county jail for a term not exceeding six months or by a fine of not more than ten thousand dollars, or by both such fine and confinement.

(RSMo 1939 § 8013, A.L. 1967 p. 445)



Section 362.105 Powers and authority of banks and trust companies.

Effective 28 Aug 2017

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.105. Powers and authority of banks and trust companies. — 1. Every bank and trust company created under the laws of this state may for a fee or other consideration, directly or through a subsidiary company, and upon complying with any applicable licensing statute:

(1) Conduct the business of receiving money on deposit and allowing interest thereon not exceeding the legal rate or without allowing interest thereon, and of buying and selling exchange, gold, silver, coin of all kinds, uncurrent money, of loaning money upon real estate or personal property, and upon collateral of personal security at a rate of interest not exceeding that allowed by law, and also of buying, investing in, selling and discounting negotiable and nonnegotiable paper of all kinds, including bonds as well as all kinds of commercial paper; and for all loans and discounts made, the corporation may receive and retain the interest in advance;

(2) Accept for payment, at a future date, drafts drawn upon it by its customers and to issue letters of credit authorizing the holders thereof to draw drafts upon it or upon its correspondents at sight or on time not exceeding one year; provided, that no bank or trust company shall incur liabilities under this subdivision to an amount equal at any time in the aggregate to more than its paid-up and unimpaired capital stock and surplus fund, except with the approval of the director under such general regulations as to amount of acceptances as the director may prescribe;

(3) Purchase and hold, for the purpose of becoming a member of a Federal Reserve Bank, so much of the capital stock thereof as will qualify it for membership in the reserve bank pursuant to an act of Congress, approved December 23, 1913, entitled “The Federal Reserve Act” and any amendments thereto; to become a member of the Federal Reserve Bank, and to have and exercise all powers, not in conflict with the laws of this state, which are conferred upon any member by the Federal Reserve Act and any amendments thereto. The member bank or trust company and its directors, officers and stockholders shall continue to be subject, however, to all liabilities and duties imposed upon them by any law of this state and to all the provisions of this chapter relating to banks or trust companies;

(4) Subscribe for and purchase such stock in the Federal Deposit Insurance Corporation and to make such payments to and to make such deposits with the Federal Deposit Insurance Corporation and to pay such assessments made by such corporation as will enable the bank or trust company to obtain the benefits of the insurance of deposits under the act of Congress known as “The Banking Act of 1933” and any amendments thereto;

(5) Invest in a bank service corporation as defined by the act of Congress known as the “Bank Service Corporation Act”, Public Law 87-856, as approved October 23, 1962, to the same extent as provided by that act or any amendment thereto;

(6) Hold a noncontrolling equity interest in any business entity that conducts only activities that are financial in nature or incidental to financial activity or that is established pursuant to subdivision (16) of this subsection where the majority of the stock or other interest is held by Missouri banks, Missouri trust companies, national banks located in Missouri, or any foreign bank with a branch or branches in Missouri, or any combination of these financial institutions; provided that if the entity is defined pursuant to Missouri law as any type of financial institution subsidiary or other type of entity subject to special conditions or regulations, those conditions and regulations shall remain applicable, and provided that such business entity may be formed as any type of business entity, in which each investor’s liability is limited to the investment in and loans to the business entity as otherwise provided by law;

(7) Receive upon deposit for safekeeping personal property of every description, and to own or control a safety vault and rent the boxes therein;

(8) Purchase and hold the stock of one safe deposit company organized and existing under the laws of the state of Missouri and doing a safe deposit business on premises owned or leased by the bank or trust company at the main banking house and any branch operated by the bank or trust company; provided, that the purchasing and holding of the stock is first duly authorized by resolution of the board of directors of the bank or trust company and by the written approval of the director, and that all of the shares of the safe deposit company shall be purchased and held, and shall not be sold or transferred except as a whole and not be pledged at all, all sales or transfers or pledges in violation hereof to be void;

(9) Act as the fiscal or transfer agent of the United States, of any state, municipality, body politic or corporation and in such capacity to receive and disburse money, to transfer, register and countersign certificates of stock, bonds and other evidences of indebtedness;

(10) Acquire or convey real property for the following purposes:

(a) Real property conveyed to it in satisfaction or part satisfaction of debts previously contracted in the course of its business;

(b) Real property purchased at sales under judgment, decrees or liens held by it; and

(c) Real property purchased or leased by a bank for the purpose of leasing or subleasing that property to a public entity including, but not limited to, government buildings, municipal buildings, school buildings and grounds, and public hospitals. The bank shall only lease the property to a public entity that has sufficient resources to make all rental payments as the payments become due. The lease agreement shall provide that, upon the expiration of the lease, the public entity will become the owner of the real property and any building or facility located thereon. No bank shall purchase or lease real estate for this purpose if the purchase or lease will exceed the bank’s lending limit under section 362.170;

(11) Purchase, hold and become the owner and lessor of personal property acquired upon the specific request of and for use of a customer; and, in addition, leases that neither anticipate full purchase price repayment on the leased asset, nor require the lease to cover the physical life of the asset, other than those for motor vehicles which will not be used by bank or trust company personnel, and may incur such additional obligations as may be incident to becoming an owner and lessor of the property, subject to the following limitations:

(a) Lease transactions do not result in loans for the purpose of section 362.170, but the total amount disbursed under leasing obligations or rentals by any bank to any person, partnership, association, or corporation shall at no time exceed the legal loan limit permitted by statute except upon the written approval of the director of finance; and

(b) Lease payments are in the nature of rent rather than interest, and the provisions of chapter 408 are not applicable;

(12) Contract with another bank or trust company, bank service corporation or other partnership, corporation, association or person, within or without the state, to render or receive any banking or trust services authorized under this chapter such as check and deposit sorting and posting, computation and posting of interest and other credits and charges, preparation and mailing of checks, statements, notices, and similar items, or any other clerical, bookkeeping, accounting, statistical, financial counseling, or similar services, or the storage, transmitting or processing of any information or data. Any person or entity that provides, by contract or otherwise, such services to a bank or trust company, other than an entity that is a founding member and is represented on the executive committee of the Payment Card Industry Security Standards Council and that is examined and regulated under the Bank Service Company Act (12 U.S.C. Sections 1861 to 1867(c)) or any successor statute by an appropriate federal banking agency, shall be subject to examination by the division of finance to the same extent as if the service was being performed by the bank or trust company on its own premises. Each bank or trust company under the jurisdiction of the division of finance shall provide a list of all persons or entities providing services to the bank or trust company;

(13) Purchase and hold stock in a corporation whose only purpose is to purchase, lease, hold or convey real property of a character which the bank or trust company holding stock in the corporation could itself purchase, lease, hold or convey pursuant to the provisions of subdivision (10) of this subsection; provided, the purchase and holding of the stock is first duly authorized by resolution of the board of directors of the bank or trust company and that all of the shares of the corporation shall be purchased and held by the bank or trust company and shall not be sold or transferred except as a whole;

(14) Purchase and sell investment securities, without recourse, solely upon order and for the account of customers; and establish and maintain one or more mutual funds and offer to the public shares or participations therein. Any bank which engages in such activity shall comply with all provisions of chapter 409 regarding the licensing and registration of sales personnel for mutual funds so offered, provided that such banks shall register as a broker-dealer with the office of the commissioner of securities and shall consent to supervision and inspection by that office and shall be subject to the continuing jurisdiction of that office;

(15) Make debt or equity investments in corporations or projects, whether for profit or not for profit, designed to promote the development of the community and its welfare, provided that the aggregate investment in all such corporations and in all such projects does not exceed five percent of the unimpaired capital of the bank, and provided that this limitation shall not apply to loans made under the authority of other provisions of law, and other provisions of law shall not limit this subdivision; and

(16) Offer through one or more subsidiaries any products and services which a national bank may offer through its financial subsidiaries, subject to the limitations that are applicable to national bank financial subsidiaries, and provided such bank or trust company meets the division of finance safety and soundness considerations. This subdivision is enacted to provide in part competitive equality with national banks’ powers under the Gramm-Leach-Bliley Act of 1999, Public Law 106-102.

2. In addition to the power and authorities granted in subsection 1 of this section, and notwithstanding any limitations therein, a bank or trust company may:

(1) Purchase or lease, in an amount not exceeding its legal loan limit, real property and improvements thereto suitable for the convenient conduct of its functions. The bank may derive income from renting or leasing such real property or improvements or both. If the purchase or lease of such real property or improvements exceeds the legal loan limit or is from an officer, director, employee, affiliate, principal shareholder or a related interest of such person, prior approval shall be obtained from the director of finance; and

(2) Loan money on real estate as defined in section 442.010, and handle escrows, settlements and closings on real estate for the benefit of the bank’s customers, as a core part of the banking business, notwithstanding any other provision of law to the contrary.

3. In addition to the powers and authorities granted in subsection 1 of this section, every trust company created under the laws of this state shall be authorized and empowered to:

(1) Receive money in trust and to accumulate the same at such rate of interest as may be obtained or agreed upon, or to allow such interest thereon as may be prescribed or agreed;

(2) Accept and execute all such trusts and perform such duties of every description as may be committed to it by any person or persons whatsoever, or any corporation, and act as assignee, receiver, trustee and depositary, and to accept and execute all such trusts and perform such duties of every description as may be committed or transferred to it by order, judgment or decree of any courts of record of this state or other states, or of the United States;

(3) Take, accept and hold, by the order, judgment or decree of any court of this state, or of any other state, or of the United States, or by gift, grant, assignment, transfer, devise or bequest of any person or corporation, any real or personal property in trust, and to execute and perform any and all the legal and lawful trusts in regard to the same upon the terms, conditions, limitations and restrictions which may be declared, imposed, established or agreed upon in and by the order, judgment, decree, gift, grant, assignment, transfer, devise or bequest;

(4) Buy, invest in and sell all kinds of stocks or other investment securities;

(5) Execute, as principal or surety, any bond or bonds required by law to be given in any proceeding, in law or equity, in any of the courts of this state or other states, or of the United States;

(6) Act as trustee, personal representative, or conservator or in any other like fiduciary capacity; and

(7) Act as attorney-in-fact or agent of any person or corporation, foreign or domestic, in the management and control of real or personal property, the sale or conveyance of same, the investment of money, and for any other lawful purpose.

4. (1) In addition to the powers and authorities granted in this section, the director of finance may, from time to time, with the approval of the state banking and savings and loan board, issue orders granting such other powers and authorities as have been granted to financial institutions subject to the supervision of the federal government to:

(a) State-chartered banks and trust companies which are necessary to enable such banks and trust companies to compete;

(b) State-chartered banks and trust companies to establish branches to the same extent that federal law permits national banks to establish branches;

(c) Subsidiaries of state-chartered banks and trust companies to the same extent powers are granted to national bank subsidiaries to enable such banks and trust companies to compete; and

(d) State-chartered banks and trust companies to establish trust representative offices to the same extent national banks are permitted such offices; and

(2) The orders shall be promulgated as provided in section 361.105 and shall not be inconsistent with the constitution and the laws of this state.

5. As used in this section, the term “subsidiary” shall include one or more business entities of which the bank or trust company is the owner, provided the owner’s liability is limited by the investment in and loans to the subsidiary as otherwise provided for by law.

6. A bank or trust company to which authority is granted by regulation in subsection 4 of this section, based on the population of the political subdivision, may continue to exercise such authority for up to five years after the appropriate decennial census indicates that the population of the town in which such bank or trust company is located has exceeded the limits provided for by regulation pursuant to subsection 4 of this section.

(RSMo 1939 § 7949, A. 1949 H.B. 2085, A.L. 1963 p. 449, A.L. 1965 p. 560, A.L. 1967 p. 445, A.L. 1977 S.B. 420, A.L. 1983 S.B. 44 & 45, A.L. 1986 H.B. 1207, A.L. 1990 H.B. 1456, A.L. 1991 H.B. 206, A.L. 1992 S.B. 688, A.L. 1995 S.B. 215, A.L. 2000 S.B. 896, A.L. 2001 H.B. 738 merged with S.B. 186, A.L. 2003 H.B. 221 merged with S.B. 346, A.L. 2010 S.B. 630, A.L. 2011 H.B. 464, A.L. 2017 H.B. 292)

Prior revisions: 1929 § 5354; 1919 § 11737; 1909 § 1094

CROSS REFERENCE:

Savings accounts in insured savings and loan associations, investment in authorized, 369.194



Section 362.106 Additional powers.

Effective 28 Aug 2003

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.106. Additional powers. — In addition to the powers authorized by section 362.105:

(1) A bank or trust company may exercise all powers necessary, proper or convenient to effect any of the purposes for which the bank or trust company has been formed and any powers incidental to the business of banking;

(2) A bank or trust company may offer any direct and indirect benefits to a bank customer for the purpose of attracting deposits or making loans, provided said benefit is not otherwise prohibited by law, and the income or expense of such activity is nominal;

(3) Notwithstanding any other law to the contrary, every bank or trust company created under the laws of this state may, for a fee or other consideration, directly or through a subsidiary company, and upon complying with any applicable licensing statute, acquire and hold the voting stock of one or more corporations the activities of which are managing or owning agricultural property, owning and leasing governmental structures except as limited by other law, subdividing and developing real property and building residential housing or commercial improvements on such property, and owning, renting, leasing, managing, operating for income and selling such property; provided that, the total of all investments, loans and guarantees made pursuant to the authority of this subdivision shall not exceed five percent of the total assets of the bank or trust company as shown on the next preceding published report of such bank or trust company to the director of finance, or obtained by the director pursuant to subsection 3 of section 361.130, unless the director of the division of finance approves a higher percentage by regulation, but in no event shall such percentage exceed that allowed national banks by the appropriate regulatory authority, and, in addition to the investments permitted by this subdivision, a bank or trust company may extend credit, not to exceed the lending limits of section 362.170, to each of the corporations in which it has invested. No provision of this section authorizes a bank, nondepository trust company, or trust company to own or operate, directly or through a subsidiary company, a real estate brokerage company;

(4) Notwithstanding any other law to the contrary except for bank regulatory powers in chapter 361, powers incidental to the business of banking shall include the authority of every Missouri bank, for a fee or other consideration, and upon complying with any applicable licensing and registration law, to conduct any activity that national banks are expressly authorized by federal law to conduct, if such Missouri bank meets the prescribed standards, provided that powers conferred by this subdivision:

(a) Shall always be subject to the same limitations applicable to a national bank for conducting the activity;

(b) Shall be subject to applicable Missouri insurance law;

(c) Shall be subject to applicable Missouri licensing and registration law for the activity;

(d) Shall be subject to the same treatment prescribed by federal law; and any enabling federal law declared invalid by a court of competent jurisdiction or by the responsible federal chartering agency shall be invalid for the purposes of this subdivision; and

(e) May be exercised by a Missouri bank after that institution has notified the director of its intention to exercise such specific power at the close of the notice period and the director, in response, has made a determination that the proposed activity is not an unsafe or unsound practice and such institution meets the prescribed standards required for the activity permitted national banks in the interpretive letter. The director may either take no action or issue an interpretive letter to the institution more specifically describing the activity permitted, and any limitations on such activity. The notice provided by the institution requesting such activity shall include copies of the specific law authorizing the power for national banks, and documentation indicating that such institution meets the prescribed standards. The notice period shall be thirty days but the director may extend it for an additional sixty days. After a determination has been made authorizing any activity pursuant to this subdivision, any Missouri bank may exercise such power as provided in subdivision (5) of this section without giving notice;

(5) When a determination is made pursuant to paragraph (e) of subdivision (4) of this section, the director shall issue a public interpretative letter or statement of no action regarding the specific power authorized pursuant to subdivision (4) of this section; such interpretative letters and statements of no action shall be made with the name of the specific institution and related identifying facts deleted. Such interpretative letters and statements of no action shall be published on the division of finance public internet website, and filed with the office of the secretary of state for ten days prior to effectiveness. Any other Missouri bank may exercise any power approved by interpretative letter or statement of no action of the director pursuant to this subdivision; provided, the institution meets the requirements of the interpretative letter or statement of no action and the prescribed standards required for the activity permitted national banks in the interpretive letter. Such Missouri bank shall not be required to give the notice pursuant to paragraph (e) of subdivision (4) of this section. For the purposes of this subdivision and subdivision (4) of this section, "activity" shall mean the offering of any product or service or the conducting of any other activity; "federal law" shall mean any federal statute or regulation or an interpretive letter issued by the Office of the Comptroller of the Currency; "Missouri bank" shall mean any bank or trust company created pursuant to the laws of this state.

(L. 1981 S.B. 28, A.L. 1985 S.B. 52, A.L. 1990 H.B. 1456, A.L. 2001 H.B. 738 merged with S.B. 186, A.L. 2002 S.B. 895, A.L. 2003 H.B. 221 merged with S.B. 346)



Section 362.107 Branch banking allowed, requirements — director of finance to approve, appeals.

Effective 28 Aug 2005

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.107. Branch banking allowed, requirements — director of finance to approve, appeals. — 1. Every bank and every trust company organized under Missouri law may, upon compliance with this section, establish, maintain and operate branches separate and apart from the location designated in its articles of agreement.

2. No bank or trust company may establish, maintain or operate any branch without having first obtained the approval of the director of finance; provided that a drop box for deposit purposes shall not be considered a branch.

3. All those services which a bank or trust company is authorized by law to provide may be provided at any of its branches.

4. Whenever any bank or trust company desires to establish, maintain and operate a branch, or to move a branch previously established to another location, it shall apply to the director of finance for such authority and provide the director of finance with such relevant information as he may reasonably request. In determining whether or not to approve the application, the director of finance shall consider:

(1) The convenience, needs and welfare of the people of the community and area to be served;

(2) The financial strength of the bank or trust company making application for the branch in relation to the cost of establishing, maintaining and operating the branch;

(3) Whether any other banks or trust companies will be seriously injured by the approval of the application for the branch; provided, however, any bank which purchases assets of a closed bank or a failed savings and loan association closed by its chartering authority may establish, maintain and operate branches at all locations which were operated by the closed bank or failed savings and loan association. For purposes of this section, the terms "closed bank" or "failed savings and loan association" shall include a bank or savings and loan association whose sale is arranged by the Federal Deposit Insurance Corporation or similar agency in order to avoid failure.

5. The decision of the director of finance granting or denying any such application may be appealed in the same manner as decisions by him pursuant to section 362.040 may be appealed.

6. National banking associations located in Missouri shall have the same but no greater right under or by virtue of this section as banks and trust companies which are organized under Missouri law.

(L. 1959 H.B. 568 §§ 1, 2, A.L. 1971 S.B. 146, A.L. 1972 H.B. 1062, A.L. 1978 S.B. 794, A.L. 1980 H.B. 1071, A.L. 1982 H.B. 1079, A.L. 1983 H.B. 565, A.L. 1985 S.B. 52 merged with H.B. 408, A.L. 1986 H.B. 1195 merged with S.B. 648, A.L. 1987 H.B. 426, A.L. 1990 H.B. 1456, A.L. 1991 H.B. 206, A.L. 2005 H.B. 707)

(1977) Bank of Belton v. State Banking Board, state of Missouri (554 S.W.2d 451) reaffirmed. Held that action of director in granting or refusing an application is reviewable by state banking board. Bank of Crestwood v. State Banking Board. (A.), 554 S.W.2d 519.

(1981) When legislature used words “unincorporated community,” “community and area to be served,” and “community to be served” in banking statutes it had in mind “banking community” as opposed to a fixed geographic area. Bank of Crestwood v. Gravois Bank (Mo.), 616 S.W.2d 505.



Section 362.109 Restrictions on orders and ordinances of political subdivisions.

Effective 28 Aug 2008

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.109. Restrictions on orders and ordinances of political subdivisions. — Notwithstanding any law to the contrary, any order or ordinance by any political subdivision shall be consistent with and not more restrictive than state law and regulations governing lending or deposit-taking entities regulated by the division of finance or the division of credit unions.

(L. 2001 H.B. 738 merged with S.B. 186, A.L. 2008 S.B. 788)



Section 362.110 Federal Deposit Insurance Corporation subrogated to depositors' rights in closed state banks or trust companies.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.110. Federal Deposit Insurance Corporation subrogated to depositors' rights in closed state banks or trust companies. — In order that banks and trust companies doing a banking business, organized under the laws of the state of Missouri and the depositors thereof may have the same opportunity and enjoy the benefits of the act of Congress known as "The Banking Act of 1933" in relation to the insurance of deposits and all amendments thereto, as national banks, the Federal Deposit Insurance Corporation shall, with like force and effect as if the closed bank or trust company were a national bank, be subrogated to all the rights against a closed bank or trust company of the owners of insured deposits therein and shall be entitled to receive such dividends from the proceeds of the assets of such closed bank or trust company as would have been payable to the depositors, until the dividends shall equal the insured deposit liability to the depositor; and the Federal Deposit Insurance Corporation may, if it shall deem it expedient or necessary so to do, present and procure the allowance of the claim or claims of any insured depositor or depositors, or may require insured depositors to make due proof of their claims or to assign their claims to the Federal Deposit Insurance Corporation, or to do any other act which may be deemed necessary or expedient to enable the Federal Deposit Insurance Corporation to fully avail itself of the above right to subrogation.

(RSMo 1939 § 7949, A. 1949 H.B. 2085, A.L. 1967 p. 445)

Prior revisions: 1929 § 5354; 1919 § 11737



Section 362.111 Fees and service charges permitted, when, conditions.

Effective 28 Aug 2017

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.111. Fees and service charges permitted, when, conditions. — 1. A bank or trust company may impose fees or service charges on deposit accounts; however, such fees or service charges are subject to such conditions or requirements that may be fixed by regulations pursuant to section 361.105 by the director of the division of finance and the state banking and savings and loan board. Notwithstanding any law to the contrary, no such condition or requirement shall be more restrictive than the fees or service charges on deposit accounts or similar accounts permitted any federally chartered depository institution and no contractual fee charged for overdrawing the balance of a deposit account shall be deemed interest.

2. A bank may impose a convenience fee for payments using an alternative payment channel that accepts a debit or credit card not present transaction, nonface-to-face payment, provided that:

(1) The person making the payment is notified of the convenience fee; and

(2) The fee is fixed or flat, except that the fee may vary based upon method of payment used.

3. An agreement to operate or share an automated teller machine shall not prohibit an owner or operator of the automated teller machine from imposing, on an individual who conducts a transaction using a foreign account, an access fee or surcharge that is not otherwise prohibited under federal or state law.

4. As used in this section, the following terms mean:

(1) “Automated teller machine”, any electronic device, wherever located, through which a consumer may initiate an electronic funds transfer or may order, instruct, or authorize a financial institution to debit or credit an account and includes any machine or device which may be used to carry out electronic banking business. “Automated teller machine” does not include point of sale terminals or telephones or personal computers operated by a consumer;

(2) “Foreign account”, an account with a financial institution located outside the United States.

(L. 2003 H.B. 221 merged with S.B. 346, A.L. 2011 H.B. 83 merged with H.B. 464, A.L. 2015 S.B. 524, A.L. 2017 H.B. 292)



Section 362.112 Bank or trust company may act as custodian, when.

Effective 28 Aug 2004

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.112. Bank or trust company may act as custodian, when. — In addition to any other banking authority, a bank or trust company may act as a custodian for any entity, public or private, and place funds in any other financial institutions, provided such funds are placed in deposits and insured by the Federal Deposit Insurance Corporation.

(L. 2004 S.B. 1093)



Section 362.115 Bank may exercise powers of trust companies — application — examination — certificate — trust department.

Effective 28 Aug 2000

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.115. Bank may exercise powers of trust companies — application — examination — certificate — trust department. — 1. Any bank organized under the laws of this state having a paid-up capital of at least fifty thousand dollars in any unincorporated or incorporated village or city having a population of less than ten thousand inhabitants; a capital of at least one hundred thousand dollars in any city having a population of at least ten thousand and not more than fifty thousand inhabitants; and having a capital of two hundred thousand dollars in any city that exceeds fifty thousand inhabitants shall have and may exercise any part or all of the fiduciary powers now or hereafter granted under the laws of this state to trust companies, subject, however, to all conditions, restrictions and limitations which now exist or may hereafter be adopted applicable to trust companies.

2. Any bank desiring to exercise the fiduciary powers granted to trust companies shall make application therefor in writing to the finance director, stating under oath that a meeting of its stockholders duly and regularly called in accordance with the provisions of law, a majority of the stockholders present and voting, voted to have the appropriate officers of the bank make application to the finance director for the exercise of fiduciary powers above referred to.

3. Upon the making of the application the finance director shall examine or cause an examination to be made of the bank in order to ascertain whether or not the requirements of the law have been complied with, and to determine:

(1) The needs of the community for fiduciary services and the probable volume of such fiduciary business available to the bank;

(2) The general condition of the bank, including the adequacy of its capital and surplus in relation to the character and condition of its assets and to its deposit liabilities and other corporate responsibilities, including the exercise of fiduciary powers;

(3) The general character and ability of the management of the bank;

(4) The nature of the supervision to be given to the fiduciary activities, including the qualifications, experience and character of the proposed officer or officers of the trust department;

(5) Whether the bank has available legal counsel to advise and pass upon fiduciary matters wherever necessary.

4. In case the director shall find that all of the provisions of the law have been complied with and that on the basis of the above factors the bank is qualified for and should be given fiduciary powers, he or she shall grant a certificate setting forth that the bank is entitled to exercise all or any part of the fiduciary powers granted to trust companies, and one certified copy shall be filed in the public records of the division of finance and the original certificate sent to the bank or trust company.

5. Before any such bank shall exercise any of the powers above referred to in this section, it shall organize a separate trust department for the exercise of its fiduciary powers, which department shall be in charge of a trust officer. Upon the granting of the certificate the bank may use the words "trust company" as a part of its corporate name.

(RSMo 1939 § 7949, A. 1949 H.B. 2085, A.L. 1967 p. 445, A.L. 2000 S.B. 896)

Prior revisions: 1929 § 5354; 1919 § 11737



Section 362.116 Trust accounts, originated by one bank or trust company, administration by another — requirements.

Effective 28 Aug 2000

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.116. Trust accounts, originated by one bank or trust company, administration by another — requirements. — 1. Any bank or trust company may, with the approval of the director of the division of finance, originate trust accounts which will be administered, pursuant to contract, by a bank or trust company having full fiduciary powers and located in this state. The bank or trust company originating such accounts shall be known as the originating trustee and the institution with which it contracts shall be referred to as the contracting trustee.

2. The application for authority to act as originating trustee shall designate the contracting trustee and shall be accompanied by a certified copy of the contract between the originating and contracting trustees.

3. The director of the division of finance shall approve any application by a bank or trust company seeking to act as originating trustee if he or she determines that the nature of the supervision to be given to the fiduciary activities, and the circumstances under which the agency relationship shall be terminated warrant belief that the customers will be protected. He or she shall issue a certificate approving the application and one certified copy shall be filed in the public records of the division of finance with the original certificate sent to the bank or trust company.

4. The originating trustee shall function as an agent of the contracting trustee, and such relationship shall be disclosed to the customers. The originating trustee may provide the administrative, advertising and safekeeping services incident to the trust business but the contracting trustee shall perform any and all fiduciary services in connection with trust relationships accepted under this section.

5. The contracting trustee shall assume any and all fiduciary liability the originating trustee may have or incur with no right of contribution or recovery from the originating trustee, except for liability resulting from negligence in the performance of duties actually performed by the originating trustee.

6. Any trust or estate administered under this section shall be subject to the provisions of sections 362.550 and 362.580.

(L. 1983 S.B. 331 § 362.116, subsecs. 1 to 6, A.L. 1984 H.B. 1141, A.L. 2000 S.B. 896)



Section 362.117 State bank may become trust company — procedure.

Effective 28 Aug 2002

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.117. State bank may become trust company — procedure. — 1. Any bank may become a trust company with all the powers and subject to all the obligations and duties of trust companies organized under the provisions of this chapter.

2. A bank desiring to become a trust company shall proceed in the following manner:

(1) It shall call a meeting of its stockholders and shall give notice thereof as provided in section 362.044;

(2) At the meeting so called the stockholders of the bank may, by a vote of at least two-thirds of the entire capital stock issued, outstanding and entitled to vote, direct that the bank shall be transformed into a trust company. In the event that such action is taken by the prescribed vote, a resolution may be adopted fixing a future date certain upon which the state bank shall be transformed into a trust company and directing not less than five nor more than thirty of the stockholders of the bank, who shall be designated by name in the resolution, to proceed with the organization of the trust company;

(3) The designated stockholders shall proceed in all respects as is provided by law for other individuals in incorporating a trust company, except that the articles of agreement may provide that instead of the capital stock being paid up in lawful money the same may be paid up by an assignment of the assets of the state bank about to dissolve, the assignment to take effect at the aforesaid future date certain, and the director may allow the assignment to be accepted instead of cash, if the incorporators shall have certified in the articles of agreement that the net value of the assigned assets is equal to at least the full amount of the stock of the proposed trust company, and the director, as the result of an examination by himself, his deputies or his examiners, is satisfied that the assets are of such value, and except further that the stockholders may request in the resolution referred to in subdivision (2) of this subsection that the new charter contain the original incorporation date for such state bank to be dissolved and the director shall grant such request to be included in the new trust company public charter to be issued.

(L. 1967 p. 445, A.L. 1989 H.B. 378, A.L. 1989 1st Ex. Sess. H.B. 4, A.L. 2002 S.B. 895)

(Source: RSMo 1959 § 363.140)



Section 362.118 Trust company may become state bank — procedure.

Effective 02 Jan 1979, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.118. Trust company may become state bank — procedure. — 1. Any trust company may become a state bank with all the powers and subject to all the obligations and duties of state banks organized under the provisions of this chapter.

2. A trust company desiring to become a state bank shall proceed in the following manner:

(1) It shall call a meeting of its stockholders and shall give notice thereof as provided in section 362.044.

(2) At the meeting so called the stockholders of the trust company may by a vote of at least two-thirds of its entire capital stock issued, outstanding and entitled to vote, direct that the trust company shall be transformed into a state bank. In the event that such action is taken by the prescribed vote, a resolution shall be adopted fixing a future date certain upon which the trust company shall be transformed into a state bank and directing that not less than five, and not more than thirty, of the stockholders of the trust company, who shall be designated by name in the resolution, proceed with the organization of the state bank.

(3) The designated stockholders shall proceed in all respects as provided by law for other individuals in incorporating state banks, except that the articles of agreement may provide that instead of the capital stock being paid up in lawful money the same may be paid up by an assignment of so much of the assets of the trust company about to dissolve as may be necessary to pay up the capital stock of the state bank, the assignment to take effect on the aforesaid future date certain, and the director may allow the assignment to be accepted instead of cash, if the incorporators shall have certified in the articles of agreement that the net value of the assigned assets is equal to at least the full amount of the capital stock of the proposed state bank, and the director, as the result of an examination by himself, his deputies, or his examiners, is satisfied that the assets are of such value.

(4) No such trust company shall be permitted to become a state bank unless it shall, on or prior to the future date certain named in the above mentioned resolution, have caused a successor trustee, or successor trustees, to be appointed by the circuit court having jurisdiction, and shall have made settlement with the successor trustee, or successor trustees, and the settlement has been approved by the circuit court in all trust matters which by the nature thereof may be turned over to the successor trustee, or successor trustees, and shall have given such security, or made such provision, for discharging all liabilities including all contingent and undisclosed liabilities, if any, of the trust company, as may be required by the state director of finance.

(L. 1967 p. 445, A.L. 1978 H.B. 1634)

(Source: RSMo 1959 § 363.530)

Effective 1-02-79



Section 362.119 Investment in trust companies by bank, limitations — definitions.

Effective 28 Aug 2001

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.119. Investment in trust companies by bank, limitations — definitions. — Any bank organized pursuant to the laws of this state may invest not to exceed five percent of its capital, surplus and undivided profits in shares of stock in any new or existing trust company or companies or any new or existing holding company or companies controlling a trust company or companies, provided that such holding company is either a bank holding company or is a holding company with the sole purpose of owning a trust company, if the direct or indirect ownership of a majority of such stock or class of stock in such entity or entities is restricted to banks authorized to do business in the state of Missouri. For purposes of this section, the term "ownership of a majority of such stock or class of stock" does not mean or infer that such owner or owners have a controlling interest or voting interest in such trust company or companies, and the term "entity" means a trust company, bank holding company or a holding company that is not a bank holding company but that has the sole purpose of owning a trust company.

(L. 1983 S.B. 331 § 362.116, subsec. 7, A.L. 1996 S.B. 494, A.L. 2000 S.B. 896, A.L. 2001 H.B. 738 merged with S.B. 186)



Section 362.120 Capital notes may be issued and sold by banks and trust companies.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.120. Capital notes may be issued and sold by banks and trust companies. — 1. Any bank or trust company organized under the laws of this state may, through action of its board of directors and without requiring any action by stockholders, with the written consent of the finance director, issue and sell at not less than par its capital notes.

2. If, at the time of the issuance of such capital notes the capital of such bank or trust company is impaired, and there shall have been issued and sold capital notes of such bank or trust company in accordance with the provisions of sections 362.120 to 362.135, in an amount equal to or more than the impairment of the capital of such bank or trust company, as found by the director of finance, then the capital of such bank or trust company shall for all purposes be deemed to be restored and unimpaired.

3. Such capital notes may be sold for cash or, with the written consent and approval of the director of finance, for property and they shall be of a nature specified in, and conform to, the requirements of the several provisions of sections 362.120 to 362.135.

(RSMo 1939 § 7906)

Prior revision: 1929 § 5312



Section 362.125 Capital notes — denominations — rate of interest — maturity — impairment of capital — certain obligations to be prior claim.

Effective 28 Aug 1987

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.125. Capital notes — denominations — rate of interest — maturity — impairment of capital — certain obligations to be prior claim. — 1. The capital notes shall be in such denominations and the holders thereof shall be entitled to such annual return thereon as the board of directors of the bank or trust company may determine, subject to the approval of the director of finance. The capital notes shall provide that they may be retired at such time or times and in such manner as may be fixed by the board of directors of the bank or trust company, but in no event later than twenty years after the date of their authorization; provided, however, that no bank or trust company shall retire the capital notes if by the retirement an impairment of its capital will be created.

2. If at the time of the issuance of the capital notes there exists an impairment of the capital of the bank or trust company issuing the same, and if the impairment of capital exists by reason of the fact, as determined by the director of finance, that certain assets of the bank or trust company are of doubtful value, are uncollectible, or are otherwise objectionable, these assets or portions thereof so determined to be of doubtful value, uncollectible or otherwise objectionable may, upon issuance of the capital notes, be set apart from the other assets of the bank or trust company and shall thereafter be held by it in trust for the purpose of selling, enforcing, collecting or adjusting the same for the use and benefit of the holders of the capital notes, and, if the assets shall be so set apart, all amounts realized from the sale, enforcement, collection or adjustment of any of the assets shall be applied to the ratable retirement of the capital notes and income thereon as provided in section 362.135.

3. If an impairment of capital exists in whole or in part by reason of the fact, as determined by the director of finance, that certain assets of the bank or trust company have depreciated in value, in that event the bank or trust company may issue to the holders of the capital notes a right of participation to such extent as may be agreed upon in any increase in the value of the assets.

4. The capital notes shall at the time of their issuance be, and shall at all times thereafter remain, subordinate in rank and subject to the prior payment of all of the debts and obligations of the bank or trust company except certificates of indebtedness heretofore issued, and the bank or trust company may, for the security and protection of the holders of the capital notes, agree upon such restriction upon the distribution or payment of dividends on its capital stock as the board of directors may decide; provided, however, that, subject to the provisions of section 362.315, relating to banks and trust companies, the capital notes and accrued return thereon may be retired in whole or in part, with the written approval of the director of finance.

(RSMo 1939 § 7907, A.L. 1967 p. 445, A.L. 1987 H.B. 426)

Prior revision: 1929 § 5313



Section 362.130 Extension of time for retirement of capital notes.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.130. Extension of time for retirement of capital notes. — In any case where such capital notes to be issued as provided under the provisions of sections 362.120 to 362.135 are made retirable in a period less than twenty years after their authorization, the bank or trust company issuing such capital notes may, by a provision inserted therein to the effect, reserve the right from time to time to extend the time for the retirement of said capital notes and, in such event, the bank or trust company so issuing said capital notes may, by vote of a majority of its board of directors, with the consent of the finance director, make such extension.

(RSMo 1939 § 7908)

Prior revision: 1929 § 5314



Section 362.135 Liquidation of assets — funds held in trust.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.135. Liquidation of assets — funds held in trust. — 1. Upon the assets of any bank or trust company issuing capital notes being set apart for the use and benefit of the holders of such capital notes, as provided in section 362.125, such bank or trust company shall proceed to collect and liquidate such assets and shall have full authority to sell or enter into any compromise concerning the same.

2. All amounts received or collected by such bank or trust company from the sale, collection or adjustment of such assets and/or from such rights of participation provided for in section 362.125 shall be deposited and kept by it in a separate fund and account, and all such amounts shall be held in trust for the use and benefit of the holders of such capital notes.

3. Whenever such funds so held in trust are equal to ten percent of the aggregate amount of the notes then outstanding, such bank or trust company shall distribute and pay such funds to the holders of such capital notes ratably; provided, however, that it shall not be required to make such distribution more often than once in sixty days.

4. In the event the director of finance shall take possession of the business and property of any bank or trust company which has issued any such capital notes, such assets may, upon the request in writing to the director of finance by the holders of the majority in amount of such capital notes, be sold to the highest bidder for cash, and the proceeds thereof shall be paid into the fund above provided for retirement of capital notes; provided, however, that, upon the retirement of such capital notes in full and accruals thereon, any of such assets then remaining undisposed of, or any surplus proceeds of any such sale, shall inure to the benefit of such bank or trust company.

(RSMo 1939 § 7909)

Prior revision: 1929 § 5315



Section 362.140 Branch offices in foreign countries — how established — amount to be invested.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.140. Branch offices in foreign countries — how established — amount to be invested. — Any bank or trust company possessing a capital and surplus of one million dollars or more may file application with the director, upon such conditions and under such regulations as may be prescribed by the director, for permission to exercise the following powers; provided, that any bank or trust company, without regard to the amount of its capital and surplus, may file an application for permission to exercise the powers specified in subdivision (2) below:

(1) To establish branches in foreign countries or dependencies or insular possessions of the United States for the furtherance of foreign commerce of the United States and to act, if required to do so, as fiscal agents of the United States;

(2) To invest an amount not exceeding in the aggregate ten percent of its paid-in capital stock and surplus in the stock of one or more banks or corporations chartered or incorporated under the laws of the United States, or of any state thereof, and principally engaged in international or foreign banking or banking in a dependency or insular possession of the United States, either directly or through the agency, ownership or control of local institutions in foreign countries or in the dependencies or insular possessions, including the stock of one or more banks or corporations chartered or incorporated under section 25a of the Federal Reserve Act as approved December 24, 1919.

(RSMo 1939 § 7948, A.L. 1967 p. 445)

Prior revisions: 1929 § 5353; 1919 § 11736



Section 362.145 Content of application — director may approve or reject — examination of branches.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.145. Content of application — director may approve or reject — examination of branches. — 1. The application shall specify the name, capital and surplus of the bank or trust company filing it, the amount of capital and surplus set aside for the purpose and the powers applied for, together with the place or places where operations are to be carried on, if the application is for permission to establish a branch or branches, and the location of the chief office of the bank or banks, corporation or corporations, if the application is for permission to invest in the stock of any such bank or corporation.

2. The director shall have power to approve or reject the application, in whole or in part, if, for any reason, the granting of the application is deemed inexpedient, and shall also have the power from time to time to increase or decrease the number of places where the banking operations may be carried on.

3. Every bank or trust company organized hereunder operating foreign branches shall be required to furnish information concerning the condition of the branches to the director, upon demand, and the director may order a special examination of the branches at such time or times as he may deem best.

(RSMo 1939 § 7948, A.L. 1967 p. 445)

Prior revisions: 1929 § 5353; 1919 § 11736



Section 362.150 Director may investigate branches — require banks to dispose of holdings.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.150. Director may investigate branches — require banks to dispose of holdings. — If at any time the director shall ascertain that the regulations prescribed by him are not being complied with, the director may institute an investigation of the matter and * require such papers or records of any bank or trust company conducting branches or having investments in other banks or corporations as the director may deem necessary, * subpoena witnesses and administer oaths and require witnesses to give evidence concerning any transactions or facts relating to the conduct of the branches or the affairs of any bank or corporation in the stock of which an investment is made; and should the investigation result in establishing the failure of any bank or corporation in the stock of which an investment has been made or of the bank or trust company owning any such stock, or any branch thereof, to comply with the regulations of the director, the bank or trust company may be required to dispose of its stockholdings in the foreign bank or corporation, upon reasonable notice.

(RSMo 1939 § 7948, A.L. 1967 p. 445)

Prior revisions: 1929 § 5353; 1919 § 11736

*Word "to" appears here in original rolls.



Section 362.155 Accounts of branches to be kept separately.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.155. Accounts of branches to be kept separately. — Each and every bank or trust company authorized hereunder shall conduct the accounts of each foreign branch independently of the accounts of other foreign branches established by it and of its home office and shall at the end of each year transfer to its general ledger the profit or loss accrued at each branch as a separate item.

(RSMo 1939 § 7948, A.L. 1967 p. 445)

Prior revisions: 1929 § 5353; 1919 § 11736



Section 362.160 May purchase stock in corporations to develop and maintain market for foreign and domestic exchange.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.160. May purchase stock in corporations to develop and maintain market for foreign and domestic exchange. — Every such corporation shall be authorized and empowered to subscribe for, purchase, hold, pledge and sell the stock of a corporation organized and existing under the laws of the state of Missouri, or under any act of Congress of the United States, for the purpose of developing and maintaining a stable and open market for foreign and domestic bills of exchange, notes, acceptances, and other evidences of debt originating in connection with foreign and domestic trade, by the purchase, investment in, and sale thereof, or for the purpose of engaging in international or foreign banking or other international or foreign financial operations, or in banking or other financial operations in a dependency or insular possessions of the United States, either directly or through the agency, ownership, or control of local institutions in foreign countries, or in such dependencies or insular possessions as provided by this section, and to act when required by the Secretary of the Treasury as fiscal agents of the United States; provided, that the investment of a bank in the stock of such a corporation shall not exceed ten percent of its capital and surplus.

(RSMo 1939 § 7950)

Prior revisions: 1929 § 5355; 1919 § 11738



Section 362.165 Restrictions on taking and holding real estate.

Effective 28 Aug 1995

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.165. Restrictions on taking and holding real estate. — 1. All real estate, including any subsurface rights or interests therein, purchased by any bank or trust company or taken by it in its own right in settlement of debts due it shall be conveyed to it directly by name and the conveyance immediately recorded in the office of the proper recording officer of the county or city in which the real estate is located.

2. Such real estate, rights, or interests so purchased or acquired by any bank or trust company shall be sold by it within ten years of the date on which it shall have been acquired unless it shall be held or occupied in whole or in part by the bank or trust company under the authority of section 362.105, subsection 1, subdivision (9), paragraph (a); provided, that if at any time a bank or trust company changes its location it may have ten years from the date of the change to sell the former location. The aggregate amount of earnings from such real estate, rights or interests shall be separately disclosed in reports of the bank or trust company.

(RSMo 1939 § 7951, A.L. 1967 p. 445, A.L. 1983 S.B. 331, A.L. 1995 S.B. 178)

Prior revisions: 1929 § 5356; 1919 § 11739

CROSS REFERENCE:

Conveyance of realty in blighted area to urban redevelopment corporation, 353.120



Section 362.169 Population defined for legal loan limit.

Effective 28 Aug 1998

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.169. Population defined for legal loan limit. — For the purpose of determining the legal loan limit in section 362.170, the population of the community where the bank or trust company is located shall not include inmates of a correctional institution located in that community.

(L. 1998 S.B. 792)



Section 362.170 Unimpaired capital, defined — restrictions on loans, and total liability to any one person.

Effective 01 Jan 2017, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.170. Unimpaired capital, defined — restrictions on loans, and total liability to any one person. — 1. As used in this section, the term "unimpaired capital" includes common and preferred stock, capital notes, the surplus fund, undivided profits and any reserves, not subject to known charges as shown on the next preceding published report of the bank or trust company to the director of finance or obtained by the director pursuant to subsection 3 of section 361.130. For purposes of lending limitations, goodwill may comprise no more than ten percent of unimpaired capital.

2. No bank or trust company subject to the provisions of this chapter shall:

(1) Directly or indirectly, lend to any individual, partnership, corporation, limited liability company or body politic, either by means of letters of credit, by acceptance of drafts, or by discount or purchase of notes, bills of exchange, or other obligations of the individual, partnership, corporation, limited liability company or body politic an amount or amounts in the aggregate which will exceed the greater of: (i) twenty-five percent of the unimpaired capital of the bank or trust company, provided such bank or trust company has a composite rating of 1 or 2 under the Capital, Assets, Management, Earnings, Liquidity and Sensitivity (CAMELS) rating system of the Federal Financial Institute Examination Counsel (FFIEC); (ii) fifteen percent of the unimpaired capital of the bank or trust company if located in a city having a population of one hundred thousand or over; (iii) twenty percent of the unimpaired capital of the bank or trust company if located in a city having a population of less than one hundred thousand and over seven thousand; and (iv) twenty-five percent of the unimpaired capital of the bank or trust company if located elsewhere in the state, with the following exceptions:

(a) The restrictions in this subdivision shall not apply to:

a. Bonds or other evidences of debt of the government of the United States or its territorial and insular possessions, or of the state of Missouri, or of any city, county, town, village, or political subdivision of this state;

b. Bonds or other evidences of debt, the issuance of which is authorized under the laws of the United States, and as to which the government of the United States has guaranteed or contracted to provide funds to pay both principal and interest;

c. Bonds or other evidences of debt of any state of the United States other than the state of Missouri, or of any county, city or school district of the foreign state, which county, city, or school district shall have a population of fifty thousand or more inhabitants, and which shall not have defaulted for more than one hundred twenty days in the payment of any of its general obligation bonds or other evidences of debt, either principal or interest, for a period of ten years prior to the time of purchase of the investment and provided that the bonds or other evidences of debt shall be a direct general obligation of the county, city, or school district;

d. Loans to the extent that they are insured or covered by guaranties or by commitments or agreements to take over or purchase made by any department, bureau, board, commission, or establishment of the United States or of the state of Missouri, including any corporation, wholly owned, directly or indirectly, by the United States or of the state of Missouri, pursuant to the authority of any act of Congress or the Missouri general assembly heretofore or hereafter adopted or amended or pursuant to the authority of any executive order of the President of the United States or the governor of Missouri heretofore or hereafter made or amended under the authority of any act of Congress heretofore or hereafter adopted or amended, and the part of the loan not so agreed to be purchased or discounted is within the restrictive provisions of this section;

e. Obligations to any bank or trust company in the form of notes of any person, copartnership, association, corporation or limited liability company, secured by not less than a like amount of direct obligations of the United States which will mature in not exceeding five years from the date the obligations to the bank are entered into;

f. Loans to the extent they are secured by a segregated deposit account in the lending bank if the lending bank has obtained a perfected security interest in such account;

g. Evidences of debt which are direct obligations of, or which are guaranteed by, the Government National Mortgage Association, the Federal National Mortgage Association, the Student Loan Marketing Association, the Federal Home Loan Banks, the Federal Farm Credit Bank or the Federal Home Loan Mortgage Corporation, or evidences of debt which are fully collateralized by direct obligations of, and which are issued by, the Government National Mortgage Association, the Federal National Mortgage Association, the Student Loan Marketing Association, a Federal Home Loan Bank, the Federal Farm Credit Bank or the Federal Home Loan Mortgage Corporation;

(b) The total liabilities to the bank or trust company of any individual, partnership, corporation or limited liability company may equal but not exceed thirty-five percent of the unimpaired capital of the bank or trust company; provided, that all of the total liabilities in excess of the legal loan limit of the bank or trust company as defined in this subdivision are upon paper based upon the collateral security of warehouse receipts covering agricultural products or the manufactured or processed derivatives of agricultural products in public elevators and public warehouses subject to state supervision and regulation in this state or in any other state of the United States, under the following conditions: first, that the actual market value of the property held in store and covered by the receipt shall at all times exceed by at least fifteen percent the amount loaned upon it; and second, that the property covered by the receipts shall be insured to the full market value thereof against loss by fire and lightning, the insurance policies to be issued by corporations or individuals licensed to do business by the state in which the property is located, and when the insurance has been used to the limit that it can be secured, then in corporations or with individuals licensed to do an insurance business by the state or country of their incorporation or residence; and all policies covering property on which the loan is made shall have endorsed thereon, "loss, if any, payable to the holder of the warehouse receipts"; and provided further, that in arriving at the amount that may be loaned by any bank or trust company to any individual, partnership, corporation or limited liability company on elevator or warehouse receipts there shall be deducted from the thirty-five percent of its unimpaired capital the total of all other liabilities of the individual, partnership, corporation or limited liability company to the bank or trust company;

(c) In computing the total liabilities of any individual to a bank or trust company there shall be included all liabilities to the bank or trust company of any partnership of which the individual is a member, and any loans made for the individual's benefit or for the benefit of the partnership; of any partnership to a bank or trust company there shall be included all liabilities of and all loans made for the benefit of the partnership; of any corporation to a bank or trust company there shall be included all loans made for the benefit of the corporation and of any limited liability company to a bank or trust company there shall be included all loans made for the benefit of the limited liability company;

(d) The purchase or discount of drafts, or bills of exchange drawn in good faith against actually existing values, shall not be considered as money borrowed within the meaning of this section; and the purchase or discount of negotiable or nonnegotiable paper which carries the full recourse endorsements or guaranty or agreement to repurchase of the person, copartnership, association, corporation or limited liability company negotiating the same shall not be considered as money borrowed by the endorser or guarantor or the repurchaser within the meaning of this section, provided that the files of the bank or trust company acquiring the paper contain the written certification by an officer designated for this purpose by its board of directors that the responsibility of the makers has been evaluated and the acquiring bank or trust company is relying primarily upon the makers thereof for the payment of the paper;

(e) For the purpose of this section, a loan guaranteed by an individual who does not receive the proceeds of the loan shall not be considered a loan to the guarantor;

(f) Investments in mortgage-related securities, as described in the Secondary Mortgage Market Enhancement Act of 1984, P.L. 98-440, excluding those described in subparagraph g. of paragraph (a) of subdivision (1) of this subsection, shall be subject to the restrictions of this section, provided that a bank or trust company may invest up to two times its legal loan limit in any such securities that are rated in one of the two highest rating categories by at least one nationally recognized statistical rating organization;

(2) Nor shall any of its directors, officers, agents, or employees, directly or indirectly purchase or be interested in the purchase of any certificate of deposit, pass book, promissory note, or other evidence of debt issued by it, for less than the principal amount of the debt, without interest, for which it was issued. Every bank or trust company or person violating the provisions of this subdivision shall forfeit to the state the face value of the note or other evidence of debt so purchased;

(3) Make any loan or discount on the security of the shares of its own capital stock, or be the purchaser or holder of these shares, unless the security or purchase shall be necessary to prevent loss upon a debt previously contracted in good faith, and stock so purchased or acquired shall be sold at public or private sale, or otherwise disposed of, within six months from the time of its purchase or acquisition unless the time is extended by the finance director. Any bank or trust company violating any of the provisions of this subdivision shall forfeit to the state the amount of the loan or purchase;

(4) Knowingly lend, directly or indirectly, any money or property for the purpose of enabling any person to pay for or hold shares of its stock, unless the loan is made upon security having an ascertained or market value of at least fifteen percent more than the amount of the loan. Any bank or trust company violating the provision of this subdivision shall forfeit to the state the amount of the loan;

(5) Loans or other extensions of credit to officers and directors shall be in accordance with Federal Reserve Board Regulation O (12 CFR 215.1, et seq.). Every bank or trust company or officer thereof knowingly violating the provisions of this subdivision shall, for each offense, forfeit to the state the amount of the loan or extension of credit;

(6) Invest or keep invested in the stock of any private corporation, provided however, a bank or trust company may invest in equity stock in the Federal Home Loan Bank up to twice the limit described in subdivision (1) of this subsection and except as otherwise provided in this chapter.

3. Provided, that the provisions in this section shall not be so construed as in any way to interfere with the rules and regulations of any clearinghouse association in this state in reference to the daily balances; and provided, that this section shall not apply to balances due from any correspondent subject to draft.

4. Provided, that a trust company which does not accept demand deposits shall be permitted to make loans secured by a first mortgage or deed of trust on real estate to any individual, partnership, corporation or limited liability company, and to deal and invest in the interest-bearing obligations of any state, or any city, county, town, village, or political subdivision thereof, in an amount not to exceed its unimpaired capital, the loans on real estate not to exceed sixty-six and two-thirds percent of the appraised value of the real estate.

5. Any officer, director, agent, clerk, or employee of any bank or trust company who willfully and knowingly makes or concurs in making any loan, either directly or indirectly, to any individual, partnership, corporation or limited liability company or by means of letters of credit, by acceptance of drafts, or by discount or purchase of notes, bills of exchange or other obligation of any person, partnership, corporation or limited liability company, in excess of the amounts set out in this section, shall be deemed guilty of a class D felony.

6. A trust company in existence on October 15, 1967, or a trust company incorporated thereafter which does not accept demand deposits, may invest in but shall not invest or keep invested in the stock of any private corporation an amount in excess of fifteen percent of the capital and surplus fund of the trust company; provided, however, that this limitation shall not apply to the ownership of the capital stock of a safe deposit company as provided in section 362.105; nor to the ownership by a trust company in existence on October 15, 1967, or its stockholders of a part or all of the capital stock of one bank organized under the laws of the United States or of this state, nor to the ownership of a part or all of the capital of one corporation organized under the laws of this state for the principal purpose of receiving savings deposits or issuing debentures or loaning money on real estate or dealing in or guaranteeing the payment of real estate securities, or investing in other securities in which trust companies may invest under this chapter; nor to the continued ownership of stocks lawfully acquired prior to January 1, 1915, and the prohibition for investments in this subsection shall not apply to investments otherwise provided by law other than subdivision (4) of subsection 3 of section 362.105.

7. Any bank or trust company to which the provisions of subsection 2 of this section apply may continue to make loans pursuant to the provisions of subsection 2 of this section for up to five years after the appropriate decennial census indicates that the population of the city in which such bank or trust company is located has exceeded the limits provided in subsection 2 of this section.

(RSMo 1939 § 7952, A.L. 1941 p. 679, A.L. 1943 p. 944, A.L. 1945 p. 919, A.L. 1959 H.B. 287, A.L. 1963 p. 450, A.L. 1967 p. 445, A.L. 1977 S.B. 420, A.L. 1981 S.B. 28, A.L. 1983 S.B. 331, A.L. 1985 H.B. 408, A.L. 1989 H.B. 346, A.L. 1993 H.B. 566, A.L. 1994 S.B. 701, A.L. 1995 S.B. 215, A.L. 2000 S.B. 896, A.L. 2001 H.B. 738 merged with S.B. 186, A.L. 2002 S.B. 895, A.L. 2003 H.B. 221 merged with S.B. 346, A.L. 2005 H.B. 707, A.L. 2014 S.B. 491)

Prior revisions: 1929 § 5357; 1919 § 11740

Effective 1-01-17

CROSS REFERENCES:

Loans guaranteed under Federal Servicemen's Readjustment Act, 442.120

Ownership of stock or securities of development finance corporation, 371.250

Urban redevelopment corporation bonds, 353.150

(1975) Borrower who has no knowledge that his contract for a loan with a bank exceeds the loan limit of the bank may maintain an action for breach of contract against the bank. Labor Discount Ct. v. State Bank and Trust Co. of Wellston (A.), 526 S.W.2d 407.



Section 362.171 Bank officer making excessive loan — penalty.

Effective 28 Aug 1969

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.171. Bank officer making excessive loan — penalty. — Any officer, director, agent, clerk or employee of any bank or trust company who willfully and knowingly makes or concurs in making any loan, either directly or indirectly, to any individual, partnership or corporation or by means of letters of credit, by acceptance of drafts or by discount or purchase of notes, bills of exchange or other obligation of any person, partnership or corporation, in excess of the amounts set out in section 362.170, shall be deemed guilty of a felony and upon conviction shall be punished by imprisonment in the penitentiary for not less than two years nor more than ten years or by imprisonment in the county jail for not exceeding one year or by a fine not exceeding five hundred dollars, or by both such fine and imprisonment.

(RSMo 1939 § 4510, A.L. 1969 H.B. 665)

Prior revision: 1929 § 4119



Section 362.172 Investment in stock of banks or bank holding companies — limitations.

Effective 28 Aug 2000

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.172. Investment in stock of banks or bank holding companies — limitations. — Any bank organized under the laws of this state may invest not to exceed five percent of its capital, surplus and undivided profits in shares of stock in any new bank or banks, existing bank or banks, or bank holding companies if the ownership of a majority of such stock in such bank or bank holding companies is restricted to banks authorized to do business in the state of Missouri.

(L. 1982 H.B. 1079 § 1, A.L. 1990 H.B. 1456, A.L. 2000 S.B. 896)



Section 362.173 Investments in small business investment companies.

Effective 28 Aug 1959

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.173. Investments in small business investment companies. — Every bank and every trust company organized under the laws of this state shall have power to and may, to the extent that national banks are permitted so to do by the laws of the United States, purchase shares of stock in small business investment companies incorporated under either the laws of this state or of the United States for the purpose of operating under the "Small Business Investment Act of 1958" (72 Stat. 689).

(L. 1959 S.B. 48 § 1)



Section 362.175 Obligations issued pursuant to the Farm Credit Act or United States Housing Act authorized as legal investments and as security for public deposits.

Effective 28 Aug 1983

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.175. Obligations issued pursuant to the Farm Credit Act or United States Housing Act authorized as legal investments and as security for public deposits. — Trustees, conservators, curators, banks, trust companies, insurance companies, assurance, casualty, fidelity, and guaranty companies, and savings and loan associations may invest any funds held by them in notes, bonds, debentures or other similar obligations issued by the federal land banks, federal intermediate credit banks, or banks for cooperatives or any other obligations issued pursuant to the provisions of an act of the Congress of the United States known as the Farm Credit Act of 1971, and acts amendatory thereto, and bonds issued under the provisions of the act of Congress approved July 15, 1949, and known as "United States Housing Act of 1949", and the bonds shall be accepted as security for all public deposits and in all cases where bonds are required by law to be deposited with any department or public official of this state or any political subdivision thereof.

(RSMo 1939 § 3310, A.L. 1967 p. 445, A.L. 1975 S.B. 257, A.L. 1983 S.B. 44 & 45)

Prior revision: 1929 § 2924



Section 362.180 Who may make Federal Housing Act loans.

Effective 28 Aug 1961

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.180. Who may make Federal Housing Act loans. — Banking institutions, trust companies, insurance companies, and loan and investment companies may

(1) Make loans and advances of credit and purchases of obligations representing loans and advances of credit which are eligible for insurance pursuant to title I, section 2, of the National Housing Act, and obtain such insurance;

(2) Make loans secured by real property or leasehold interests which the Federal Housing Administrator insures or makes a commitment to insure pursuant to title II of the National Housing Act, and obtain such insurance.

(RSMo 1939 § 8189, A.L. 1961 p. 463)



Section 362.185 Financial institutions may invest securities under Federal Housing Act.

Effective 28 Aug 1961

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.185. Financial institutions may invest securities under Federal Housing Act. — It is lawful for banking institutions, trust companies, insurance companies; and loan and investment companies to invest their funds and the moneys in their custody or possession in bonds or notes secured by deeds of trust or mortgages insured by the Federal Housing Administrator, or in debentures and bonds issued by the Federal Housing Administrator pursuant to title II of the National Housing Act, or in debentures and bonds issued by national mortgage associations.

(RSMo 1939 § 8190, A.L. 1961 p. 463)



Section 362.190 May be used as security.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.190. May be used as security. — Bonds, notes, or debentures issued by the Federal Housing Administrator or insured by the United States government under title II of the National Housing Act may be eligible as security for all public deposits in depositaries, or by public officials, departments of state, or any political subdivision thereof, where bonds or deposits are required by law to be deposited.

(RSMo 1939 § 8191)



Section 362.191 State employee compensation deductions authorized for investment by office of administration.

Effective 28 Aug 2004

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.191. State employee compensation deductions authorized for investment by office of administration. — Notwithstanding any other provision of law, the commissioner of administration may, in the same manner as provided in section 33.103, deduct from any state employee's compensation warrant any amount authorized by the employee for the investments in deposits in any bank which is located in this state, or has a state charter, and is insured by an agency of the United States government.

(L. 2004 H.B. 959)



Section 362.195 Applicability of sections 362.180 to 362.195.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.195. Applicability of sections 362.180 to 362.195. — No law of this state prescribing the nature, amount or form of security, or requiring security upon which loans or advances of credit may be made, or prescribing or limiting interest rates upon loans or advances of credit, or prescribing or limiting the period for which loans or advances of credit may be made, shall apply to loans, advances of credit, or purchases made pursuant to sections 362.180 to 362.195.

(RSMo 1939 § 8192)



Section 362.197 Capital contributions and investments in obligations of Federal National Mortgage Association.

Effective 28 Aug 1971

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.197. Capital contributions and investments in obligations of Federal National Mortgage Association. — Every bank and every trust company organized under the laws of this state shall have the power to, and may make payments to Federal National Mortgage Association of such nonrefundable capital contributions as are required to be made by it under the National Housing Act as amended by the Housing Act of 1954 (12 U.S.C.A. Sec. 1701 et seq.) in order for the particular bank or trust company to obtain the benefits of such act, and may receive stock of the Federal National Mortgage Association evidencing such capital contributions and may hold and dispose of such stock, and invest in the obligations of Federal National Mortgage Association in any amount without regard to the restrictions and limitations contained in section 362.170.

(L. 1955 p. 254 § 1, A.L. 1971 S.B. 163)



Section 362.200 Money not to be employed in trade or commerce.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.200. Money not to be employed in trade or commerce. — No corporation organized under any law of this state, whether general or special, as a bank or trust company, or to carry on a banking business, shall, except as otherwise permitted by law, employ its moneys, directly or indirectly, in trade or commerce, by buying and selling ordinary goods, chattels, wares and merchandise, or by owning or operating industrial plants; provided, that it may sell all kinds of property which may come into its possession as collateral security for loans, or in the ordinary collection of debts.

(RSMo 1939 § 7953, A.L. 1967 p. 445)

Prior revisions: 1929 § 5358; 1919 § 11741; 1909 § 1109

(1952) The purchase by bank of group life insurance policy on lives of its depositors as means of stimulating deposits and issuance by it of certificates to persons making certain monthly deposits, held to be appropriate means of promoting its business and not in violation of § 362.200 or 363.270. Mutual Bank & Tr. Co. v. Shaffner (Mo.), 248 S.W.2d 585.



Section 362.205 Account books, requirements — property, how carried.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.205. Account books, requirements — property, how carried. — 1. No bank or trust company shall by any system of accounting or any device of bookkeeping, directly or indirectly, enter any of its assets upon its books in the name of any other individual, partnership or corporation, or under any title or designation that is not truly descriptive thereof.

2. The bonds and other interest-bearing corporate securities purchased by a bank or trust company shall be entered on its books at the actual cost thereof, and for the purpose of calculating the undivided profits applicable to the payment of dividends the securities shall not be estimated at a valuation exceeding their present cost as determined by amortization, that is, by deducting from the cost of the security purchased for a sum in excess of the amount payable thereon at maturity, and charging to profit and loss a sufficient sum to bring it to par at maturity, or adding to the cost of the security purchased at less than the amount payable thereon at maturity, and crediting to profit and loss a sufficient sum to bring it to par at maturity.

3. No bank or trust company shall, except with the written approval of the director, enter or at any time carry on its books the real estate and the building or buildings thereon or the furniture and fixtures used by it at a valuation exceeding their actual cost to the bank or trust company, or book value, whichever is less.

4. Every bank and trust company shall conform its methods of keeping its books and records to such orders in respect thereto as shall have been made and promulgated by the director pursuant to section 361.260.

(RSMo 1939 § 7954, A.L. 1967 p. 445)

Prior revisions: 1929 § 5359; 1919 § 11742



Section 362.207 Securities held in name of nominee.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.207. Securities held in name of nominee. — 1. Any state or national bank or trust company qualified to act as a fiduciary in this state may, with the consent of its cofiduciaries, if any, who are hereby authorized to give consent, cause any investments held by it in a fiduciary capacity to be registered and held in the name of a nominee of the bank or trust company without mention of the fiduciary relationship in any instrument or record constituting or evidencing title thereto, unless the instrument, judgment, decree or order heretofore or hereafter creating the fiduciary relationship expressly prohibits the registering and holding of investments in the name of a nominee. The bank or trust company is liable for the acts of any nominee with respect to any investments so registered.

2. The records of the bank or trust company shall at all times show the ownership of any such investments, which investments shall be in the control of the bank or trust company and be kept separate and apart from the assets of the bank or trust company.

(L. 1967 p. 445)

(Source: RSMo Supp. 1965 § 363.285)



Section 362.220 Agreements to pay time deposit before maturity prohibited — penalty.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.220. Agreements to pay time deposit before maturity prohibited — penalty. — Any director, officer or employee of a bank or trust company who makes any agreement, express or implied, before or at the time of issuing a certificate of deposit by which its holder may demand or receive payment thereof in advance of its maturity, or who before or at the time of receiving a savings deposit makes an agreement, express or implied, by which the holder of the savings passbook may demand or receive payment of the savings deposit in advance of the time provided for payment under the rules and regulations under which the savings deposit was received, shall forfeit and pay the sum of one hundred dollars for each violation of this provision, to be collected as provided for in this chapter.

(RSMo 1939 § 7955, A.L. 1945 p. 932, A. 1949 H.B. 2085, A.L. 1967 p. 445)

Prior revisions: 1929 § 5360; 1919 § 11743



Section 362.222 Checks to be paid at par — exceptions — penalty.

Effective 28 Aug 1969

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.222. Checks to be paid at par — exceptions — penalty. — 1. No bank or trust company organized under the laws of this state shall settle any check drawn on it otherwise than at par. The provision of this section shall not apply with respect to settlement of a check sent to a bank or trust company as a special collection item.

2. Any officer or employee of any bank or trust company who violates the provisions of subsection 1 shall be guilty of a misdemeanor. For purposes of this section, the settling of each check in violation of subsection 1 shall be deemed a separate offense.

(L. 1969 S.B. 201 § 1)



Section 362.225 Reserve depositaries.

Effective 28 Aug 2005

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.225. Reserve depositaries. — Missouri banks and depository trust companies shall maintain reserves against aggregate deposits as provided by the Federal Reserve Act and any amendments thereto or of regulations duly adopted and promulgated under the Federal Reserve Act for banks and trust companies of similar size and classification according to the requirements for the Federal Reserve District in which the bank or deposit trust company is located. Federal Reserve Banks located in this state are approved depositories for all banks and trust companies.

(RSMo 1939 § 7956, A.L. 1967 p. 445, A.L. 1977 S.B. 420, A.L. 2005 H.B. 707)

Prior revisions: 1929 § 5361; 1919 § 11744

CROSS REFERENCE:

Reserve requirements, federal regulations to take precedence, when, 362.231



Section 362.230 No new loans until depleted reserves are restored.

Effective 28 Aug 1972

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.230. No new loans until depleted reserves are restored. — Whenever the reserve of a bank or trust company shall fall below the amount herein required of it and shall remain so for a period of one week, then the bank or trust company shall not make any new loans, discounts or acceptances, except the discount or purchase of bills of exchange, payable at sight, until it shall have restored its required reserve; provided, however, that if the averages of the daily reserves maintained for any calendar week beginning on Thursday are not less than the averages of the daily reserves required by sections 362.210, 362.213 and 362.215 to be maintained for the week, the bank or trust company shall be deemed to have complied with the requirements of the sections for each day of the week.

(RSMo 1939 § 7957, A.L. 1959 S.B. 194, A.L. 1967 p. 445, A.L. 1972 S.B. 464)

Prior revisions: 1929 § 5362; 1919 § 11745

CROSS REFERENCE:

Reserve requirements, federal regulations to take precedence, when, 362.231



Section 362.231 Reserve requirements, federal regulation to take precedence, when.

Effective 28 Aug 1981

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.231. Reserve requirements, federal regulation to take precedence, when. — Whenever federal reserve regulations establish the level of reserves to be maintained by state banks, which are not member banks of the federal reserve, the laws and regulations relating to reserves in sections 362.210, 362.213, 362.215, 362.217, 362.225, 362.230 shall not apply to such banks.

(L. 1981 S.B. 28)



Section 362.235 National bank may become state bank or trust company — procedure, effect.

Effective 28 Aug 2000

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.235. National bank may become state bank or trust company — procedure, effect. — 1. Any national banking association incorporated under the laws of the United States having its place of business in this state may be converted into a bank or trust company under the laws of the state of Missouri and to be located in the city or town in which the converting national banking association is located, or alone, or with one or more other national banking associations, may be consolidated or merged with one or more banks or trust companies incorporated under the laws of this state under the charter of a bank or trust company incorporated under the laws of this state, upon compliance with the laws of the United States in such cases made and provided and upon obtaining the approval of the director of finance of the state of Missouri. The name of the resulting bank or trust company in the case of conversion may be the name of the converting national banking association, and in the case of consolidation or merger may be the name of any one of the parties to the consolidation or merger, provided that in no case shall the name contain the word "national" or be the same as or deceptively similar to the name of any bank or trust company incorporated under the laws of this state which is engaged in business at the time of the particular conversion, consolidation or merger and is not a party thereto.

2. Upon a majority of the board of directors of the national banking association certifying to the director of finance that the laws of the United States relating to the approval of stockholders (and to the approval of the Comptroller of the Currency whenever his or her approval is required) have been complied with, the majority of the board shall have full power and authority to complete the conversion, consolidation or merger on the part of the national banking association, provided that the rights of the dissenting shareholders of the national banking association shall be determined pursuant to the laws of the United States.

3. (1) In the case of conversion the majority of the board of directors of the national banking association shall proceed as is provided by law for other individuals in incorporating a bank or trust company under the laws of this state except that the articles of agreement:

(a) May provide that instead of the capital stock having actually been paid up in money it is to be paid up in assets of the converting national banking association, the net value of which is equal to at least the full amount of the capital stock of the proposed resulting bank or trust company which capital stock shall not be less than that required by law for a bank or trust company, as the case may be, to be located in the particular city or town in which the converting national banking association is located;

(b) Shall provide that the proposed resulting bank or trust company is and shall be considered the same business and corporate entity as, and a continuation of the corporate entity and identity of, the converting national banking association although as to rights, powers and duties the proposed resulting institution is a bank or trust company incorporated under the laws of the state of Missouri; and

(c) Shall set out the names and addresses of all persons who are to be officers of the proposed bank or trust company.

(2) If the director of finance, as the result of an examination and investigation made by him or her, his or her deputies or his or her examiners, is satisfied that such assets are of such value and that the character, responsibility and general fitness of the persons named in the articles of agreement are such as to command confidence and warrant belief that the business of the proposed corporation will be honestly and efficiently conducted in accordance with the purpose and intent of the laws of this state relative to banks or trust companies, as the case may be, he or she shall grant the charter. If he or she is not satisfied as to either or both matters, he or she shall forthwith give notice thereof to the majority of the board of directors of the converting national banking association who shall have the same right of appeal as is provided by the laws of this state in the case of the proposed incorporators of a new bank or trust company.

(3) Upon the approval of the particular conversion being granted the director of finance shall execute and deliver to the majority of the board of directors of the converting national banking association his or her certificate setting forth that the bank or trust company therein named has been duly organized and is the institution resulting from the conversion of the national banking association into the resulting bank or trust company, and that the resulting bank or trust company is and shall be considered the same business and corporate entity as, and a continuation of the corporate entity and identity of, the converting national banking association. One certified copy of the certificate shall be filed in the public records of the division of finance and the certificate so filed, or certified copies thereof, shall be taken in all the courts of this state as evidence of the conversion of the national banking association into the resulting bank or trust company and that the resulting bank or trust company is the same business and corporate entity as, and a continuation of the corporate entity and identity of, the converting national banking association.

(4) When the director of finance has given his or her certificate as aforesaid:

(a) The resulting bank or trust company and all its stockholders, directors, officers, and employees shall have the same powers and privileges and be subject to the same duties and liabilities in all respects as in the case of such an institution had it originally organized as a bank or trust company under the laws of this state;

(b) All the rights, franchises, and interests of the converting national banking association in and to every species of property, real, personal and mixed, and choses in action thereto belonging shall be deemed to be transferred to and vest in the resulting bank or trust company without any deed or other transfer; and

(c) The resulting bank or trust company by virtue of the conversion and without any order of any court or otherwise shall hold and enjoy the same and all rights of property and interests including, but not by way of limitation, appointments, designations and nominations and all other rights and interests, as trustee, personal representative, conservator, receiver, registrar, assignee and every other fiduciary capacity in the same manner and to the same extent as these rights and interests were held or enjoyed by the converting national banking association at the time of its conversion into the resulting bank or trust company.

4. In the case of consolidation or merger the same shall be consummated by each national banking association complying with the laws of the United States thereto relating, and also by each national banking association and each bank or trust company complying with the provisions of the laws of this state relating to the consolidation or merger of trust companies, except that it shall not be necessary for a national banking association to obtain the consent of its shareholders in the manner provided by the law of this state, and except that where the resulting institution is a bank rather than a trust company the number and qualifications of directors and any requirement that directors shall or may be divided into classes shall be determined as provided by law for banks. The rights of dissenting shareholders of each national banking association shall be determined pursuant to the laws of the United States and the rights of the dissenting shareholders of each bank or trust company shall be determined as provided by the laws of this state in the case of consolidation or merger of trust companies. In the case of the consolidation or merger the resulting bank or trust company shall be and shall be considered the same business and corporate entity as, and a continuation of the corporate entity and identity of, each national banking association and each bank or trust company which is a party to the consolidation or merger, and all and singular the provisions of sections 362.610 to 362.810 shall apply in the case of any such consolidation or merger even though one or more of the parties is a national banking association or a bank as compared with a trust company and as though each party to the consolidation or merger were a trust company incorporated under the laws of the state of Missouri.

(RSMo 1939 §§ 7947, 8022, A.L. 1951 p. 290 § 2, A.L. 1953 p. 247, A.L. 1967 p. 445, A.L. 1983 S.B. 44 & 45, A.L. 2000 S.B. 896)

Prior revisions: 1929 §§ 5352, 5419; 1919 §§ 11735, 11797



Section 362.240 Change from state to national bank.

Effective 28 Aug 1983

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.240. Change from state to national bank. — 1. Any bank or trust company incorporated under the laws of this state may be converted into a national banking association, or alone, or with one or more other such banks or trust companies, may be consolidated or merged with one or more national banking associations under a national banking association charter upon compliance with the laws of the United States in such cases made and provided, and without approval by any authority of this state.

2. Whenever any such bank or trust company shall have converted, consolidated or merged into a national banking association it shall notify the director of finance of the state of Missouri of such fact and shall file with him a copy of its authorization as a national banking association or a copy of the certificate of approval of consolidation or merger certified by the Comptroller of the Currency, and thereupon its franchise under the laws of this state shall automatically terminate and the resulting national banking association shall be considered the same business and corporate entity as, and a continuation of the corporate entity and identity of, such bank or trust company, although as to rights, powers and duties the resulting institution is a national banking association. The rights of any of the stockholders of any such bank or trust company who dissent to the consolidation or merger shall be determined pursuant to the laws of the United States.

3. In the case of any such conversion, consolidation or merger:

(1) All the rights, franchises and interests of the converting, consolidating or merging bank or trust company in and to every species of property, real, personal and mixed, and choses in action thereto belonging shall be deemed to be transferred to and vested in the resulting national banking association without any deed or other transfer; and

(2) The resulting national banking association by virtue of the conversion, consolidation, or merger, and without any order of any court or otherwise, shall hold and enjoy the same and all rights of property and interests, including, but not by way of limitation, appointments, designations and nominations and all other rights and interests as trustee, personal representative, conservator, receiver, registrar, assignee, and every other fiduciary capacity in the same manner and to the same effect as such rights and interests were held or enjoyed by the converting, consolidating or merging bank or trust company at the time of its conversion, consolidation or merger into such resulting national banking association.

(RSMo 1939 § 7988, A.L. 1951 p. 290 § 1, A.L. 1953 p. 250, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 § 5392; 1919 § 11771



Section 362.245 Board of directors, qualifications — cumulative voting in electing director permitted when.

Effective 28 Aug 2002

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.245. Board of directors, qualifications — cumulative voting in electing director permitted when. — 1. The affairs and business of the corporation shall be managed by a board of directors, consisting of not less than five nor more than thirty-five stockholders who shall be elected annually; except, that trust companies in existence on October 13, 1967, may continue to divide the directors into three classes of equal number, as near as may be, and to elect one class each year for three-year terms. Notwithstanding any provision of this chapter to the contrary, a director who is not a stockholder shall have all the rights, privileges, and duties of a director who is a stockholder.

2. Each director shall be a citizen of the United States, and at least a majority of the directors must be residents of this state at the time of their election and during their continuance in office; provided, however, that if a director actually resides within a radius of one hundred miles of the banking house of said bank or trust company, even though his or her residence be in another state adjoining and contiguous to the state of Missouri, he or she shall for the purposes of this section be considered as a resident of this state and in the event such director shall be a nonresident of the state of Missouri he or she shall upon his or her election as a director file with the president of the banking house or such other chief executive office as otherwise permitted by this chapter written consent to service of legal process upon him in his or her capacity as a director by service of the legal process upon the president as though the same were personally served upon the director in Missouri.

3. If at a time when not more than a majority of the directors are residents of this state, any director shall cease to be a resident of this state or adjoining state as defined in subsection 2 of this section, he or she shall forthwith cease to be a director of the bank or trust company and his or her office shall be vacant.

4. No person shall be a director in any bank or trust company against whom such bank or trust company shall hold a judgment.

5. Cumulative voting shall only be permitted at any meeting of the members or stockholders in electing directors when it is provided for in the articles of incorporation or bylaws.

(RSMo 1939 § 7958, A.L. 1955 p. 271, A.L. 1961 p. 143, A.L. 1967 p. 445, A.L. 1977 S.B. 420, A.L. 1988 H.B. 1204, A.L. 1990 H.B. 1788, A.L. 1998 S.B. 852 & 913, A.L. 2000 S.B. 896, A.L. 2002 S.B. 895)

Prior revisions: 1929 § 5363; 1919 § 11746



Section 362.247 Board, quorum — directors not physically present, counted when.

Effective 28 Aug 1999

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.247. Board, quorum — directors not physically present, counted when. — 1. A majority of the full board of directors shall constitute a quorum for the transaction of business unless another number is required by the articles of agreement, the bylaws or by law. The act of a majority of the directors present at a meeting at which a quorum is present shall be the act of the board of directors unless the act of a greater number is required by the articles of agreement, the bylaws or by law.

2. When the board of directors meets by telephonic conference call or video conferencing, the bank or trust company may include in a quorum directors who are not physically present but are allowed to vote, provided the bank and directors meet the applicable requirements of this section as follows:

(1) The bank or trust company has a composite rating of 1 or 2 under the CAMELS (Capital, Assets, Management, Earnings, Liquidity, and Sensitivity) rating system of the Federal Financial Institution Examination Counsel (FFIEC); and

(2) The bank or trust company's board meeting will not be attended by representatives of the bank or trust company's state or federal bank regulator.

3. Any director who is not physically present within the common area for the meeting and wishes to be counted toward a quorum for such meeting shall sign an affidavit under penalty of perjury that such director:

(1) Received formal notice of the board meeting for which he or she is attending or waived such notice as otherwise provided by law;

(2) Received the board meeting information required for each board of director's meeting as provided by section 362.275; and

(3) Was alone when participating in such board meeting or was in the physical presence of no one not a director of such bank or trust company, and was able to clearly hear such board meeting discussion from its beginning to end.

4. Notwithstanding the provisions of subsections 2 and 3 of this section to the contrary, the director of the division of finance may promulgate alternative or additional regulations, reasonable in scope, to provide for the integrity of the board of directors' operations when directors who are not physically present and counted toward such board's quorum, provided the regulations balance the integrity of such board's operation with the bank or trust company's interest in minimizing the cost of compliance with such regulation.

5. The sole remedy when the bank, trust company or director fails to follow the procedures for directors who are not physically present and counted toward the board's quorum as provided in this section shall be limited to such action as the division of finance may bring under its enforcement authority as provided in chapter 361.

(L. 1967 p. 445, A.L. 1999 S.B. 386)



Section 362.250 Oath of directors to be subscribed and certified — to be filed by director — penalty.

Effective 01 Jan 1999, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.250. Oath of directors to be subscribed and certified — to be filed by director — penalty. — 1. Every person elected director of a bank or trust company shall, within thirty days after election, qualify himself as director by filing with the officers of the bank or trust company an oath that he will, so far as the duty devolves on him, diligently and honestly administer the affairs of the bank or trust company, and will not knowingly violate, or willingly permit to be violated, any of the provisions of law applicable to the bank or trust company.

2. The oath shall be subscribed by the director making it, and certified by an officer authorized by law to administer oaths, and the fact of the oath having been made and filed with the officers of the bank or trust company shall be noted on the records of the acts of the directors.

3. The oath, subscribed by the director making it, and certified by the officer before whom it is taken, shall be immediately transmitted to the director of finance and shall be filed and preserved in his office.

4. Failure to comply with this provision within the time specified shall work a forfeiture of the position; provided, however, that the director of finance may, for cause deemed sufficient by him, extend the time; and when any vacancy occurs by this failure the board of directors shall, at the next regular meeting thereafter, enter the fact of the vacancy upon their records and promptly proceed to elect some competent person to fill the vacancy for the unexpired term.

(RSMo 1939 § 7959, A.L. 1967 p. 445, A.L. 1977 S.B. 420, A.L. 1989 H.B. 346, A.L. 1998 S.B. 852 & 913)

Prior revisions: 1929 § 5364; 1919 § 11747

Effective 1-01-99



Section 362.253 Two or more directors to constitute an executive committee — when.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.253. Two or more directors to constitute an executive committee — when. — If the bylaws so provide, the board of directors, by resolution adopted by a majority of the whole board, may designate two or more directors to constitute an executive committee, which committee, to the extent provided in the resolution or in the bylaws of the bank or trust company, shall have and exercise all of the authority of the board of directors in the management of the bank or trust company; but the designation of the committee and the delegation thereto of authority shall not operate to relieve the board of directors, or any member thereof, of any responsibility imposed upon him by this chapter.

(L. 1967 p. 445)



Section 362.255 Tenure of office of directors.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.255. Tenure of office of directors. — The directors shall, unless sooner removed or disqualified, hold office until the next annual meeting of the stockholders, and until their successors are elected and have qualified.

(RSMo 1939 § 7960)

Prior revisions: 1929 § 5365; 1919 § 11748



Section 362.260 Vacancies in board of directors.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.260. Vacancies in board of directors. — 1. All vacancies in the office of directors shall be filled by election by the stockholders except as herein provided.

2. Vacancies not exceeding one-third of the whole number of the board may be filled by the affirmative vote of a majority of the directors then in office, and the directors so elected may hold office until such vacancies are filled by the stockholders at a special or annual meeting.

(RSMo 1939 § 7961)

Prior revisions: 1929 § 5366; 1919 § 11749



Section 362.265 Change of number of directors.

Effective 27 May 1981, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.265. Change of number of directors. — 1. The stockholders at any annual or special meeting, provided notice of the proposed change be given in the notice of the meeting, may, by a majority of all the votes of the stockholders of the bank or trust company, change by resolution the number of its directors to such number, not less than five nor more than thirty-five, as they may decide.

2. The directors at any regular or special meeting of directors, by a two-thirds majority vote of the total number thereof, may increase the number of directors by adding not more than two additional directors during any one year unless the added directors would increase the total number of directors to more than thirty-five. The increase shall be effective only until the next regular stockholders' meeting, at which time the stockholders shall approve or reject such increase.

3. A copy of every stockholders' or directors' resolution changing the number of directors shall be immediately filed in the office of the director of finance.

(RSMo 1939 § 7962, A.L. 1967 p. 445, A.L. 1980 H.B. 1195, A.L. 1981 S.B. 5 Revision)

Prior revisions: 1929 § 5367; 1919 § 11750

Effective 5-27-81



Section 362.270 Organizational meeting of directors.

Effective 28 Aug 2002

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.270. Organizational meeting of directors. — Within thirty days after the date on which the annual meeting of the stockholders is held the directors elected at such meeting shall, after subscribing the oath required in section 362.250, hold a meeting at which they shall elect a chief executive officer which the board may designate as president or another appropriate title, from their own number, one or more vice presidents, and such other officers as are provided for by the bylaws to be elected annually, except as otherwise provided by law.

(RSMo 1939 § 7963, A.L. 1967 p. 445, A.L. 2001 H.B. 738 merged with S.B. 186, A.L. 2002 S.B. 895)

Prior revisions: 1929 § 5368; 1919 § 11751



Section 362.275 Monthly meeting of board — review of certain transactions — unanimous consent agreements permitted, when.

Effective 28 Aug 2006

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.275. Monthly meeting of board — review of certain transactions — unanimous consent agreements permitted, when. — 1. The board of directors of every bank and trust company organized or doing business pursuant to this chapter shall hold a regular meeting at least once each month, or, upon application to and acceptance by the director of finance, at such other times, not less frequently than once each calendar quarter as the director of finance shall approve, which approval may be rescinded at any time. There shall be submitted to the meeting a list giving the aggregate of loans, discounts, acceptances and advances, including overdrafts, to each individual, partnership, corporation or person whose liability to the bank or trust company has been created, extended, renewed or increased since the cut-off date prior to the regular meeting by more than an amount to be determined by the board of directors, which minimum amount shall not exceed five percent of the bank's legal loan limit, except the minimum amount shall in no case be less than ten thousand dollars; a second list of the aggregate indebtedness of each borrower whose aggregate indebtedness exceeds five times such minimum amount, except the aggregate indebtedness shall in no case be less than fifty thousand dollars; a third list showing all paper past due thirty days or more or alternatively, the third list shall report the total past-due ratio for loans thirty days or more past due, nonaccrual loans divided by total loans, and a listing of past-due loans in excess of the minimum amount to be determined by the board of directors, which minimum amount shall not exceed five percent of the bank's legal loan limit, except the minimum amount shall in no case be less than ten thousand dollars; and a fourth list showing the aggregate of the then-existing indebtedness and liability to the bank or trust company of each of the directors, officers, and employees thereof. The information called for in the second, third, and fourth lists shall be submitted as of the date of the regular meeting or as of a reasonable date prior thereto. No bills payable shall be made, and no bills shall be rediscounted by the bank or trust company except with the consent or ratification of the board of directors; provided, however, that if the bank or trust company is a member of the federal reserve system, rediscounts may be made to it by the officers in accordance with its rules, a list of all rediscounts to be submitted to the next regular meeting of the board. The director of finance may require, by order, that the board of directors of a bank or trust company approve or disapprove every purchase or sale of securities and every discount, loan, acceptance, renewal or other advance including every overdraft over an amount to be specified in the director's order and may also require that the board of directors review, at each monthly meeting, a list of the aggregate indebtedness of each borrower whose aggregate indebtedness exceeds an amount to be specified in the director's order. The minutes of the meeting shall indicate the compliance with the requirements of this section. Furthermore, the debtor's identity on the information required in this subsection may be masked by code to conceal the actual debtor's identity only for information mailed to or otherwise provided directors who are not physically present at the board meeting. The code used shall be revealed to all directors at the beginning of each board meeting for which this procedure is used.

2. For any issue in need of immediate action, the board of directors or the executive committee of the board as defined in section 362.253 may enter into a unanimous consent agreement as permitted by subsection 2 of section 351.340. Such consent may be communicated by facsimile transmission or by other authenticated record, separately by each director, provided each consent is signed by the director and the bank has no indication such signature is not the director's valid consent. When the bank or trust company has received unanimous consent from the board or executive committee, the action voted on shall be considered approved.

(RSMo 1939 § 7964, A.L. 1967 p. 445, A.L. 1977 S.B. 420, A.L. 1980 H.B. 1195, A.L. 1981 S.B. 5 Revision, A.L. 1988 H.B. 1204, A.L. 1995 H.B. 63, et al. merged with S.B. 178, A.L. 1999 S.B. 386, A.L. 2002 S.B. 895, A.L. 2006 S.B. 892)

Prior revisions: 1929 § 5369; 1919 § 11752



Section 362.290 Communications from director shall be submitted to directors and noted in minutes.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.290. Communications from director shall be submitted to directors and noted in minutes. — Each official communication directed by the finance director or one of his deputies to a bank or trust company or to any officer thereof, relating to an examination or investigation conducted by the division of finance or containing suggestions or recommendations as to the conduct of the business of the bank or trust company, shall be submitted, by the officer receiving it, to the board of directors at the next meeting of the board, and duly noted in the minutes of the meetings of the board.

(RSMo 1939 § 7967, A.L. 1967 p. 445)

Prior revisions: 1929 § 5372; 1919 § 11755



Section 362.295 Reports to director — publication — penalty.

Effective 28 Aug 2003

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.295. Reports to director — publication — penalty. — 1. Within ten days after service upon it of the notice provided for by section 361.130, every bank and trust company shall make a written report to the director, which report shall be in the form and shall contain the matters prescribed by the director and shall specifically state the items of capital, deposits, specie and cash items, public securities and private securities, real estate and real estate securities, and such other items as may be necessary to inform the public as to the financial condition and solvency of the bank or trust company, or which the director may deem proper to include therein. In lieu of requiring direct filing of reports of condition, the director may accept reports of condition or their equivalent as filed with federal regulatory agencies and may require verification and the filing of supplemental information as the director deems necessary.

2. Every report shall be verified by the oaths of the president or vice president and cashier or secretary or assistant cashier or assistant secretary, and the verification shall state that the report is true and correct in all respects to the best of the knowledge and belief of the persons verifying it, and the report shall be attested by three directors, and shall be a report of the actual condition of the bank or trust company at the close of business on the day designated and which day shall be prior to the call. If the director of finance obtains the data pursuant to subsection 3 of section 361.130, the director may rely on the verification provided to the federal regulatory agency.

3. Every report, exclusive of the verification, shall, within thirty days after it shall have been filed with the director, be published by the bank or trust company in one newspaper of the place where its place of business is located, or if no newspaper is published there, in a newspaper of general circulation in the town and community in which the bank or trust company is located; the newspaper to be designated by the board of directors and a copy of the publication, with the affidavit of the publisher thereto, shall be attached to the report; provided, if the bank or trust company is located in a town or city having a population exceeding ten thousand inhabitants, then the publication must be in a daily newspaper, if published in that city; but if the bank or trust company is located in a town or city having a population of ten thousand inhabitants or less, then the publication may be in either a daily or weekly newspaper published in the town or city as aforesaid; and in all cases a copy of the statement shall be posted in the banking house accessible to all.

4. The bank and trust company shall also make such other special reports to the director as he may from time to time require, in such form and at such date as may be prescribed by him, and the report shall, if required by him, be verified in such manner as he may prescribe.

5. If the bank or trust company shall fail to make any report required by this section on or before the day designated for the making thereof, or shall fail to include therein any matter required by the director, the bank or trust company shall forfeit to the state the sum of one hundred dollars for every day that the report shall be delayed or withheld, and for every day that it shall fail to report any omitted matter, unless the time therefor shall have been extended by the director. Should any president, cashier or secretary of the bank or trust company or any director thereof fail to make the statement so required of him or them, or willfully and corruptly make a false statement, he or they, and each of them, shall be deemed guilty of a misdemeanor, and, upon conviction thereof, upon information, punished by a fine for each offense not exceeding five hundred dollars and not less than one hundred dollars, or by imprisonment not less than one or more than twelve months in the city or county jail, or by both such fine and imprisonment.

6. A bank or trust company may provide each written report required to be published free of charge to the public; and when each bank or trust company notifies their customers that such information is available; and when one copy of such information is available to each person that requests it, the newspaper publication provisions of this section shall not be enforced against such bank or trust company.

(RSMo 1939 § 7968, A.L. 1967 p. 445, A.L. 1995 S.B. 178, A.L. 2003 H.B. 221 merged with S.B. 346)

Prior revisions: 1929 § 5373; 1919 § 11756



Section 362.310 Surplus fund — composition — purposes.

Effective 28 Aug 2005

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.310. Surplus fund — composition — purposes. — Every bank and trust company shall create a fund to be known as a "surplus fund". This fund may be created or increased by contributions or by transfers from undivided profits. The fund up to forty percent of the capital of the bank or trust company shall be used only for the payment of losses in excess of undivided profits; provided, that the excess of surplus over forty percent, upon the approval of the director of finance, may be capitalized as a stock dividend or may be transferred to undivided profits and used for cash dividends in the discretion of the board of directors.

(RSMo 1939 § 7970, A.L. 1967 p. 445, A.L. 2005 H.B. 707)

Prior revisions: 1929 § 5375; 1919 § 11758



Section 362.315 Net income or loss for dividend period to be determined — income to be credited to surplus fund — undivided profits available for dividends.

Effective 28 Aug 2005

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.315. Net income or loss for dividend period to be determined — income to be credited to surplus fund — undivided profits available for dividends. — 1. To determine the amount of net income or loss for the dividend period, every bank or trust company shall account for all items of income and expense in accordance with regulatory instructions for completing reports of condition and income. When the net income or loss of a bank or trust company has been determined at the close of a dividend period, if its surplus fund does not equal forty percent of the capital of the bank or trust company, one-tenth of such net income shall be credited to the surplus fund or so much thereof, less than one-tenth, as will make the fund equal forty percent of the capital; provided, that until the capital and surplus fund of any bank or trust company now existing, the capital of which is not equal to the requirements of section 362.050, equals forty percent more than the minimum of capital for a bank or trust company in its location, one-tenth of its net income at the close of each dividend period shall be credited to the surplus fund.

2. The credit balance of the undivided profits account at the close of the dividend period may be available for dividends. The directors of any bank or trust company may from time to time declare such dividends as they shall judge expedient from the undivided profits.

3. No bank or trust company shall declare, credit or pay any dividend to its stockholders until it shall have made good any existing impairment of its capital, and all officers or directors of the bank or trust company who shall assent to declaring and paying a dividend while the capital stock is so impaired shall be jointly and severally liable to the creditors of the bank or trust company to the amount of the dividend for any loss resulting from the payment of the dividend.

(RSMo 1939 § 7971, A.L. 1967 p. 445, A.L. 2005 H.B. 707)

Prior revisions: 1929 § 5376; 1919 § 11759



Section 362.325 Charter amended — procedure — notice — duty of director — appeal.

Effective 28 Aug 2011

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.325. Charter amended — procedure — notice — duty of director — appeal. — 1. Any bank or trust company may, at any time, and in any amount, increase or, with the approval of the director, reduce its capital stock (as to its authorized but unissued shares, its issued shares, and its capital stock as represented by such issued shares), including a reduction of capital stock by reverse stock split, change its name, change or extend its business or the length of its corporate life, avail itself of the privileges and provisions of this chapter or otherwise change its articles of agreement in any way not inconsistent with the provisions of this chapter, with the consent of the persons holding a majority of the stock of the bank or trust company, which consent shall be obtained at an annual meeting or at a special meeting of the shareholders called for that purpose. A bank or trust company may, but shall not be obligated to, issue a certificate for a fractional share, and, by action of its board of directors, may in lieu thereof, pay cash equal to the value of the fractional share.

2. The meeting shall be called and notice given as provided in section 362.044.

3. If, at any time and place specified in the notice, stockholders shall appear in person or by proxy, in number representing not less than a majority of all the shares of stock of the bank or trust company, they shall organize by choosing one of the directors as chairman of the meeting, and a suitable person for secretary, and proceed to a vote of those present in person or by proxy.

4. If, upon a canvass of the vote at the meeting, it is ascertained that the proposition has carried, it shall be so declared by the president of the meeting and the proceedings entered of record.

5. When the full amount of the proposed increase has been bona fide subscribed and paid in cash to the board of directors of the bank or trust company or the change has been duly authorized, then a statement of the proceedings, showing a compliance with the provisions of this chapter, the increase of capital actually subscribed and paid up or the change shall be made out, signed and verified by the affidavit of the president and countersigned by the cashier, or secretary, and such statement shall be acknowledged by the president and one certified copy filed in the public records of the division of finance.

6. Upon the filing of the certified copy the director shall promptly satisfy himself or herself that there has been a compliance in good faith with all the requirements of the law relating to the increase, decrease or change, and when he or she is so satisfied he or she shall issue a certificate that the bank or trust company has complied with the law made and provided for the increase or decrease of capital stock, and the amount to which the capital stock has been increased or decreased or for the change in the length of its corporate life or any other change provided for in this section. Thereupon, the capital stock of the bank or trust company shall be increased or decreased to the amount specified in the certificate or the length of the corporate life of the bank shall be changed or other authorized change made as specified in the certificate. The certificate, or certified copies thereof, shall be taken in all the courts of the state as evidence of the increase, decrease or change.

7. Provided, however, that if the change undertaken by the bank or trust company in its articles of agreement shall provide for the relocation of the bank or trust company in another community, the director shall make or cause to be made an examination to ascertain whether the convenience and needs of the new community wherein the bank desires to locate are such as to justify and warrant the opening of the bank therein and whether the probable volume of business at the new location is sufficient to ensure and maintain the solvency of the bank and the solvency of the then existing banks and trust companies at the location, without endangering the safety of any bank or trust company in the locality as a place of deposit of public and private moneys, and, if the director, as a result of the examination, be not satisfied in the particulars mentioned or either of them, he or she may refuse to issue the certificate applied for, in which event he or she shall forthwith give notice of his or her refusal to the bank applying for the certificate, which if it so desires may, within ten days thereafter, appeal from the refusal to the state banking and savings and loan board.

8. All certificates issued by the director of finance relating to amendments to the charter of any bank shall be provided to the bank or trust company and one certified copy filed in the public records of the division of finance.

9. The board of directors may designate a chief executive officer, and such officer will replace the president for purposes of this section.

(RSMo 1939 § 7973, A.L. 1941 p. 670, A.L. 1955 p. 266, A.L. 1961 p. 143, A.L. 1967 p. 445, A.L. 2000 S.B. 896, A.L. 2001 H.B. 738 merged with S.B. 186, A.L. 2011 H.B. 464)

Prior revisions: 1929 § 5378; 1919 § 11761; 1909 § 1108

(1974) Held that “convenience and needs of the community” is a broad term encompassing several other statutory requirements and that the term applies only to the area proposed to be served and not to the area which the bank seeks to move from. Blue Ridge Bank v. State Banking Board (A.), 509 S.W.2d 763.



Section 362.330 Bank may sell whole or any part of its assets or business — procedure.

Effective 28 Aug 1995

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.330. Bank may sell whole or any part of its assets or business — procedure. — 1. Any bank or trust company doing a banking business may sell the whole or any part of the assets or business or the whole or any part of the business of its banking department to any other bank or trust company, state or national or to any association; provided, that the sale shall in nowise impair, defeat or defraud any creditor of the bank or trust company.

2. No state bank or trust company shall enter into the sale or purchase as seller, except after obtaining the consent of the stockholders of record holding at least two-thirds of the outstanding capital stock, except where the sale shall, in the opinion of the director of finance, be deemed a public necessity or advantage. The consent may be expressed either in writing executed and acknowledged by the stockholders or by a vote at a stockholders' meeting called for that purpose, notice of which shall be given by mailing notice thereof to each stockholder of record at the stockholder's last known address as shown by the records of the bank or trust company, at least twenty days prior to the meeting. The notice shall state the time and place of holding of the meeting and a brief and concise statement of the objects and purposes thereof.

3. No sale or purchase shall be made without the consent of the director of finance. The director of finance may, before granting the director's consent thereto, cause an examination to be made of each of the associations, banks or trust companies involved, the expense of which shall be paid by the associations, banks or trust companies and shall not exceed fifteen dollars per day for each examiner and the actual expense incurred while making the examination.

4. The director of finance shall, before granting the director's consent, require each of the associations, banks or trust companies to file certified copies of all proceedings of its directors' and stockholders' meetings relating to the transaction, showing a full compliance with the requirements of this section, and also copies of any agreement or agreements which may have been entered into between the associations, banks or trust companies; and all sales and transfers of assets made under the provisions of this section shall be valid notwithstanding the provisions of section 361.330. As used in this section, the term "association" has the same meaning as provided in subdivision (3) of section 369.014.

(RSMo 1939 § 7974, A.L. 1951 p. 294, A.L. 1967 p. 445, A.L. 1995 H.B. 63, et al.)

Prior revision: 1929 § 5379

CROSS REFERENCE:

Corporation not to make assignment of assets, 361.330



Section 362.331 Transfer of certain fiduciary capacities between affiliated banks and trust companies, procedure, liabilities — objection, procedure.

Effective 28 Aug 1989

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.331. Transfer of certain fiduciary capacities between affiliated banks and trust companies, procedure, liabilities — objection, procedure. — 1. As used in this section, the following terms mean:

(1) "Affiliated entity", with respect to any bank or trust company, means any other bank or trust company at least eighty percent of the voting stock of which is owned or otherwise controlled by a corporation which also owns at least eighty percent of the voting stock of or otherwise controls the bank or trust company;

(2) "Bank", any bank organized under the provisions of this chapter which is duly authorized to exercise trust powers, and any national bank which is authorized to exercise such powers under the laws of the United States and which has its principal place of business in Missouri, including a national bank whose operations are limited to providing trust and other fiduciary services and related activities;

(3) "Fiduciary capacity", any capacity resulting from an appointment, designation or undertaking to act alone or jointly with others primarily for the benefit of others in matters connected with such appointment, designation or undertaking and includes, but is not limited to, acting as a trustee, including trustee of a common trust fund; executor; administrator; personal representative; registrar or transfer agent with respect to stocks, bonds or other evidences of indebtedness of any corporation, association, state, municipality, or public authority; guardian; conservator; custodian; assignee; depositary; receiver; agent, including escrow agent or agent for the investment of money; attorney-in-fact; or any other similar capacity. The term "fiduciary capacity" includes all appointments and designations to any such capacity upon the death of a person serving in such capacity or upon the happening of any other future event;

(4) "Trust company", any trust company or bank organized under the laws of this state which is duly authorized to exercise trust powers.

2. Notwithstanding any other provision of law to the contrary, a bank or trust company may transfer by assignment to an affiliated entity any or all of the fiduciary capacities of such bank or trust company, without any order of or other action by any court or any consent or other approval of any interested person, except as provided in subsection 5 of this section, upon the prior approval of the director of finance and provided that such bank or trust company complies with the provisions of this section. The assignment may designate all fiduciary capacities, a general class or classes of fiduciary capacities, or specified individual accounts or other particularly identified fiduciary capacities.

3. The bank or trust company, together with the affiliated entity, shall file an application for approval of the transfer of fiduciary capacities with the director of finance together with such other information as the director of finance may deem necessary. Before the director of finance issues an order approving the transfer of fiduciary capacities, the bank or trust company shall also file proof in a form satisfactory to the director of finance that the bank or trust company has given written notice, including a summary of the provisions of subsection 5 of this section relating to objections to the transfer of the fiduciary accounts, of the proposed transfer by certified mail, at least thirty days prior to the filing of such proof, to all persons, firms, organizations or corporations who are known to it to be living or existing grantors under each affected trust or other fiduciary account or, if there is no such known living or existing grantor, to each living or existing beneficiary thereof known to it to have received any distribution transmitted by the bank or trust company with respect to such fiduciary account in the calendar year of the giving of such notice or the immediately preceding calendar year. If any living or existing grantor or any such beneficiary delivers to the bank or trust company any communication regarding the proposed transfer, the bank or trust company shall furnish the director of finance with a copy of such communication together with any accompanying documents. If the director of finance shall determine that the affiliated entity has the authority to act in such fiduciary capacities and is qualified to do so and that the transfer of such fiduciary capacities to the affected entity will not materially adversely affect the administration of the fiduciary accounts, he shall issue an order approving such transfer of fiduciary capacities.

4. After the director of finance issues an order approving the transfer of fiduciary capacities, the bank or trust company shall publish a notice of the transfer of fiduciary capacities pursuant to this section in a newspaper of general circulation in the county or city in which its main banking house or principal place of business, respectively, is located. Upon the sixtieth day after the date of such publication, the transfer by assignment of fiduciary capacities shall be effective except with respect to any such fiduciary capacities which are then the subject of notice of objection pursuant to subsection 5 of this section.

5. Within sixty days after the publication of notice of the approval by the director of finance of the transfer of fiduciary capacities pursuant to subsection 4 of this section, any person who was entitled to receive a written notice pursuant to subsection 3 of this section may give written notice to the bank or trust company objecting to the transfer of the fiduciary account in which such person has an interest, and the bank or trust company shall petition the circuit court of the county or city in which the notice was published to determine whether the transfer of the fiduciary capacity to the affiliated entity will materially adversely affect the administration of such fiduciary account. After notice to all interested parties and a hearing on the issues, the circuit court may appoint a new fiduciary to succeed the bank or trust company if it finds that the transfer of the fiduciary capacity to the affiliated entity will materially adversely affect the administration of the fiduciary account and that the appointment of a new fiduciary is in the best interests of the beneficiaries of such fiduciary account and, if the court does not so find, it shall direct the bank or trust company to transfer by assignment such fiduciary capacity to the affiliated entity.

6. Each appointment or other designation to a fiduciary capacity of a bank or trust company in a trust, will or other instrument executed after the effective date of any transfer by such bank or trust company pursuant to this section of all fiduciary capacities or a general class of fiduciary capacities in which such appointment or other designation is included shall be deemed an appointment or other designation of the affiliated entity substituted for such bank or trust company, except where the trust, will or other instrument by which such appointment or other designation is made expressly negates the provisions of this section.

7. On the effective date of the transfer of fiduciary capacities pursuant to this section, the transferring bank or trust company shall be released from all transferred fiduciary duties and shall cease to act in all such transferred fiduciary capacities, except that such transferring bank or trust company shall not be relieved of any liabilities arising out of a breach of fiduciary duty occurring prior to such effective date. The transferring bank or trust company shall file an itemized accounting of any assets and liabilities in each transferred fiduciary account with the successor fiduciary upon the effective date of the transfer. The failure by the bank or trust company to give any notice required by subsection 3 hereof with respect to any fiduciary account shall not affect the validity of the transfer of fiduciary capacities pursuant to this section with respect to any other fiduciary account.

(L. 1989 S.B. 22)

CROSS REFERENCE:

Transfer of fiduciary obligations by bank or trust company, procedure, 362.332



Section 362.332 Fiduciary obligations and liabilities, bank or trust company may transfer to another bank or trust company, procedure — definitions.

Effective 28 Aug 2008

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.332. Fiduciary obligations and liabilities, bank or trust company may transfer to another bank or trust company, procedure — definitions. — 1. As used in this section, the following words and phrases shall mean:

(1) "Bank", any bank subject to the provisions of chapter 362, which is duly authorized to exercise trust powers, and any national bank which is authorized to exercise trust powers under the laws of the United States and which has its principal place of business in Missouri, including a national bank whose operations include providing trust and other fiduciary services and related activities;

(2) "Beneficiary", any person or entity which benefits from, or has a present or future interest in, any money or property administered by a person with a fiduciary obligation;

(3) "Director", the director of the division of finance;

(4) "Fiduciary obligation", any obligation of any bank or trust company to a person or entity resulting from an appointment, designation or undertaking to act alone or jointly with others primarily for the benefit of others in matters connected with such appointment, designation or undertaking, and including, but is not limited to, acting as a trustee of a trust, including a testamentary or nontestamentary trust, or a trustee of a common trust fund; executor; administrator; personal representative; guardian; conservator; custodian; assignee; depositary; receiver; attorney-in-fact; registrar or transfer agent with respect to stocks, bonds or other evidences of indebtedness of any corporation, association, state, municipality, or public authority; agent, including escrow agent or agent for the investment of money; or in any other similar capacity. The term "fiduciary obligation" includes any obligation occurring as a result of an appointment or designation to any foregoing capacity upon the death of a person serving in such capacity or upon the happening of any other future event;

(5) "Transferee", a bank or trust company assuming fiduciary obligations pursuant to this section from a transferor;

(6) "Transferor", a bank or trust company transferring fiduciary obligations pursuant to this section to a transferee;

(7) "Trust company", any trust company or bank organized under the laws of this state which is duly authorized to exercise trust powers.

2. Notwithstanding any other provision of law to the contrary, a bank or trust company may transfer by assignment to another bank or trust company any or all of the fiduciary obligations of such bank or trust company, without any order of or other action by any court or any consent or other approval of any interested person, except as provided in subsection 5 of this section, upon the prior approval of the director and provided that the transferor and transferee comply with the provisions of this section. The assignment may encompass all fiduciary obligations, a general class or classes of fiduciary obligations, or specified individual accounts or other particularly identified fiduciary obligations.

3. The transferor, transferee or any beneficiary on behalf of all beneficiaries jointly shall file an application for approval of the transfer of a fiduciary obligation with the director, and shall provide all relevant information as the director may deem necessary. The transferee shall also file proof with the director that the transferee has given written notice by certified mail of the proposed transfer, including a summary of the provisions of subsection 5 of this section relating to objections to the transfer of the fiduciary obligation, at least thirty days and not more than sixty days prior to the filing of the application, to the transferor, all persons, firms, organizations or corporations who are known to the applicant to be living or existing grantors under each affected trust or other fiduciary obligation, or if there is no such known living or existing grantor, to each living or existing beneficiary thereof known to the transferee. If any living or existing grantor or any such beneficiary delivers to the applicant any communication regarding the proposed transfer, the applicant shall furnish the director with a copy of such communication together with any accompanying documents. If the director determines that the transferee has the authority and is qualified to complete the fiduciary obligation, and that the transfer of the fiduciary obligation will not materially adversely affect the fiduciary obligation, he shall issue an order approving the transfer of the fiduciary obligation. If the director fails to approve or deny the transfer of the fiduciary obligation within thirty days of the date of the filing of the application with the director, the application shall be deemed approved by the director.

4. If the director approves the transfer of a fiduciary obligation, within twenty days of the approval, the transferee shall publish a notice of the transfer of the fiduciary obligation pursuant to this section in a newspaper of general circulation in the county or city where the transferor's main banking house or principal place of business, respectively, is located. The transfer of the fiduciary obligation shall be effective upon the thirtieth day after the date of such publication except with respect to any fiduciary obligation which upon that date is the subject of notice of objection made pursuant to subsection 5 of this section.

5. Within thirty days after the publication of notice of approval by the director of the transfer of a fiduciary obligation pursuant to subsection 4 of this section, any grantor or beneficiary who was entitled to receive a written notice pursuant to subsection 3 of this section may give written notice to the transferee objecting to the transfer of the fiduciary obligation in which such person has an interest. In order to complete the transfer, the transferee may petition the probate division of the circuit court of the county or city not within a county in which the notice was published to determine whether the transfer of the fiduciary capacity will materially adversely affect the administration of the fiduciary account. After notice to all interested parties and a hearing on the issues, the circuit court may deny the relief sought by the petitioning transferee and not transfer the fiduciary obligation to the petitioning transferee, may appoint a new fiduciary to succeed the transferor if the court finds that the appointment of a new fiduciary is in the best interests of the beneficiaries of the fiduciary obligation but that the transfer of the fiduciary obligation to the petitioning transferee will materially adversely affect the administration of the fiduciary account, or shall order the transferor to transfer by assignment the fiduciary obligation to the petitioning transferee.

6. On the effective date of the transfer of a fiduciary obligation pursuant to this section, the transferor shall be released from all transferred fiduciary obligations and all liability relating to such transferred fiduciary obligations, and shall cease to act regarding all such transferred fiduciary obligations, except that such transferor shall not be relieved of any liabilities arising out of a breach of a fiduciary obligation occurring prior to such effective date. The transferor shall file an itemized accounting of all assets and liabilities in each transferred fiduciary account with the transferee upon the effective date of the transfer. Notwithstanding the provision of any law or the provision of any agreement to the contrary, the transferor shall not impose fees relating to the transfer of the fiduciary obligation in excess of the actual cost to the transferor of the transfer of the fiduciary obligation. The failure by a bank or trust company to give any notice required by subsection 3 of this section with respect to any fiduciary account shall not affect the validity of the transfer of a fiduciary obligation pursuant to this section with respect to any other fiduciary obligation or account.

7. Any appointment or other designation of a bank or trust company to a fiduciary obligation in a trust, will or other instrument shall be deemed to be made based only on facts and circumstances in existence on the date and at the time that the appointment or designation is made, and the director or a court, when considering the transfer of a fiduciary obligation, shall consider whether the transferee has the authority to complete the fiduciary obligation and is qualified to do so, the effect of the transfer of the fiduciary obligation including whether the transfer of the fiduciary obligation will materially adversely affect the fiduciary obligation, and whether the transfer of the fiduciary obligation is in the best interests of the beneficiaries of the fiduciary obligation.

(L. 1996 S.B. 494 § 1, A.L. 2008 S.B. 788)



Section 362.333 Irrevocable life insurance trusts, banks and trust companies may transfer fiduciary obligations to bank or company with authorized trust authority.

Effective 28 Aug 2014

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.333. Irrevocable life insurance trusts, banks and trust companies may transfer fiduciary obligations to bank or company with authorized trust authority. — In addition to the powers authorized in section 362.332, a bank or trust company created under the laws of this or any other state or national bank, with authorized trust authority may transfer by assignment, for consideration or no consideration, some or all of its fiduciary obligations that consist only of irrevocable life insurance trusts to any bank or trust company with authorized trust authority. The transfer of such irrevocable life insurance trusts shall be subject to the provisions of this section and to all regulatory procedures described in subsections 2 to 7 of section 362.332. On the effective date of the transfer of fiduciary obligations under this section, the transferring bank or trust company shall be released from all transferred fiduciary obligations and shall cease to act as a fiduciary, except that such transferring bank or trust company shall not be relieved of any obligations arising out of a breach of fiduciary duty occurring prior to such effective date.

(L. 2009 H.B. 239 merged with S.B. 277, A.L. 2014 S.B. 794)



Section 362.335 Officers and employees — limitation on powers — appointment of president not required — chief executive officer not required to be member of board, when.

Effective 28 Aug 2002

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.335. Officers and employees — limitation on powers — appointment of president not required — chief executive officer not required to be member of board, when. — 1. The directors may appoint and remove any cashier, secretary or other officer or employee at pleasure.

2. The cashier, secretary or any other officer or employee shall not endorse, pledge or hypothecate any notes, bonds or other obligations received by the corporation for money loaned, until such power and authority is given the cashier, secretary or other officer or employee by the board of directors, pursuant to a resolution of the board of directors, a written record of which proceedings shall first have been made; and a certified copy of the resolution, signed by the president and cashier or secretary with the corporate seal annexed, shall be conclusive evidence of the grant of this power; and all acts of endorsing, pledging and hypothecating done by the cashier, secretary or other officer or employee of the bank or trust company without the authority from the board of directors shall be null and void. The board of directors may designate a chief executive officer who is not the president, but who shall perform all the duties of the president required by this section.

3. A bank or trust company may appoint such officers as provided for in the articles of agreement, bylaws or as otherwise provided by law, however provided the directors appoint an officer that is also designated as the chief executive officer, the bank or trust company shall not be required to appoint an officer designated as president. When the chief executive officer owns or controls fifty percent or more of the voting stock of the bank or trust company, such chief executive officer shall not be required to be a member of the board of directors, unless the director of the division of finance determines such officer's presence is necessary to prevent unsafe and unsound banking activity.

(RSMo 1939 § 7975, A.L. 1967 p. 445, A.L. 2001 H.B. 738 merged with S.B. 186, A.L. 2002 S.B. 895)

Prior revisions: 1929 § 5380; 1919 § 11762; 1909 § 1112



Section 362.336 Fraudulent checks and drafts issued by bank or agent — penalty.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.336. Fraudulent checks and drafts issued by bank or agent — penalty. — 1. No bank or trust company shall issue a certificate of deposit, nor certify a check or draft, nor issue a cashier's or treasurer's check, except in exchange for lawful money of the United States or for checks, drafts or bills of exchange which are the actual equivalent of such money.

2. If any president, director, officer, employee or agent of any bank or trust company shall issue a certificate of deposit or certify a check or draft or issue a cashier's or treasurer's check, without receiving the money or its equivalent as herein provided or shall sell a certificate of deposit of the bank at a discount in an amount in excess of the legal rate of interest, he shall be guilty of a felony and upon conviction shall be punished by imprisonment in the penitentiary for not less than two years nor more than five years or by imprisonment in the county jail for not exceeding one year, or by a fine not exceeding one thousand dollars, or by both such fine and imprisonment.

(RSMo 1939 § 4508)

Prior revision: 1929 § 4117



Section 362.337 Bank officer concealing loans, misdemeanor — penalty.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.337. Bank officer concealing loans, misdemeanor — penalty. — Any officer, director, clerk or other employee of any bank or trust company who intentionally conceals from the director of finance, the directors of such bank, or trust company, or from the committee to whom the directors have delegated authority to pass on loans and discounts, any discount or loan made for and in behalf of said bank or trust company or the purchase or sale of any note, bill of exchange or security, with intent to defraud such bank or trust company, shall be guilty of a misdemeanor and upon conviction shall be punished by imprisonment in the county jail for not exceeding one year, or by a fine of not less than fifty dollars nor more than one thousand dollars or by both such fine and imprisonment.

(RSMo 1939 § 4509)

Prior revision: 1929 § 4118



Section 362.340 Employees to give bond.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.340. Employees to give bond. — 1. The directors of a bank or trust company shall direct and require good and sufficient fidelity bonds on all active officers and employees, whether or not they draw salary or compensation, which bonds shall provide for indemnity to the bank on account of any losses sustained by it as the result of any dishonest, fraudulent or criminal act or omission committed or omitted by them acting independently or in collusion or combination with any person or persons. The bonds may be in individual, schedule or blanket form, and the premiums therefor may be paid by the bank or trust company.

2. The directors may also direct and require suitable insurance protection to the bank against burglary, robbery, theft and other similar insurable hazards to which the bank or trust company may be exposed in the operations of its business on the premises or elsewhere.

3. The directors shall be responsible for approving at least once in each year the amount or penal sum of the bonds or policies and the sureties or underwriters thereon, after giving due and careful consideration to all known elements and factors constituting the risk or hazard. The action shall be recorded in the minutes of the board of directors and thereafter be reported to the director and be subject to his approval.

(RSMo 1939 § 7975, A.L. 1967 p. 445)

Prior revisions: 1929 § 5380; 1919 § 11762; 1909 § 1112



Section 362.345 Penalties for receiving deposits when insolvent.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.345. Penalties for receiving deposits when insolvent. — 1. No president, director, manager, cashier, secretary or other officer or agent of any bank or trust company organized and doing business under the provisions of this chapter shall receive or assent to the reception of deposits, or create or assent to the creation of any debts of the bank or trust company, after he shall have knowledge of the fact that it is insolvent or in failing circumstances.

2. Every person violating the provisions of this section shall be individually responsible for the deposits so received, and all the debts so contracted; provided, any director who may have paid more than his share of the liabilities mentioned in this section may have his proper remedy at law against persons who have not paid their full share of the liabilities; and provided, further, that in case of the insolvency of one or more of these officers, agents or managers, the liabilities shall be paid, for the time being, by those who are solvent, in equal proportions.

(RSMo 1939 § 7976, A.L. 1967 p. 445)

Prior revisions: 1929 § 5381; 1919 § 11763; 1909 § 1113



Section 362.350 Officers, how sued — evidence of knowledge.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.350. Officers, how sued — evidence of knowledge. — In all suits brought for the recovery of the amount of any deposits received, or debts so created, all officers, agents or managers of the bank or trust company charged with so having assented to the reception of the deposits, or the creation of the debt, may be joined as defendants or proceeded against severally, and the fact that the bank or trust company was so insolvent or in failing circumstances at the time of the reception of the deposit charged to have been so received, or the creation of the debt charged to have been so created, shall be prima facie evidence of knowledge and assent to the deposit or creation of the debt on the part of the officer, agent or manager.

(RSMo 1939 § 7977, A.L. 1967 p. 445)

Prior revisions: 1929 § 5382; 1919 § 11764; 1909 § 1114



Section 362.355 Administrators of deceased officers liable.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.355. Administrators of deceased officers liable. — This chapter shall extend to and may be enforced by and against the executors and administrators of such deceased officers, agents and managers.

(RSMo 1939 § 7978)

Prior revisions: 1929 § 5383; 1919 § 11765; 1909 § 1115



Section 362.360 Interpleader in certain actions — funds may remain in bank — costs.

Effective 28 Aug 1981

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.360. Interpleader in certain actions — funds may remain in bank — costs. — 1. In all actions against any bank or trust company to recover for moneys on deposit or property left in a safe deposit box therewith, if there be any person or persons, not parties to the action, who claim the same fund, the court in which the action is pending may, on the petition of the bank or trust company, and upon eight days' notice to the plaintiff and the claimants, and without proof as to the merits of the claim, make an order amending the proceeding in the action by making the claimants parties defendant thereto; and the court shall thereupon proceed to determine the rights and interests of the several parties to the action in and to the property. The remedy provided in this section shall be in addition to and not exclusive of remedies now or hereafter existing.

2. The funds on deposit or property which are the subject of the action may remain with the bank or trust company subject to the order of the court until final judgment therein, and, if deposits, be entitled to the same interest as other deposits of the same class, and shall be paid by the bank or trust company in accordance with the final judgment of the court; or in the discretion of the court, the deposit or property in controversy may be paid into or placed with the court to await the final determination of the action, and when the deposit or property is so paid into or placed with the court the bank or trust company shall be struck out as a party to the action, and its liability for the deposit or property shall cease.

3. The costs in all actions against a bank or trust company to recover deposits or property shall be in the discretion of the court, and may be charged upon the fund or property affected by the action.

(RSMo 1939 § 7979, A.L. 1967 p. 445, A.L. 1981 S.B. 28)

Prior revisions: 1929 § 5384; 1919 § 11766

(1952) Where defendant bank filed answer and interpleader and took position that deposit belonged to the estate of plaintiff's mother rather than to plaintiff, and court sustained interpleader and ordered other parties to be brought in, but did not dischargebank, there was no appealable order. Heinrich v. South Side Nat. Bank, 363 Mo. 220, 250 S.W.2d 345.

(1953) Husband and wife having joint bank account both became ill and husband then arranged to have Simrall's name added to the account. Upon death of husband, Simrall came into bank and nearly all of deposit was, with Simrall's consent, transferred to escrow account. Wife subsequently died. Interpleader by bank held proper. Clay County Bank v. Simrall (A.), 259 S.W.2d 422.



Section 362.375 Adverse claim to deposit — not effectual, when — contract presented by third party, powers of bank or trust company.

Effective 28 Aug 1995

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.375. Adverse claim to deposit — not effectual, when — contract presented by third party, powers of bank or trust company. — 1. Notice to any bank or trust company doing business in this state of an adverse claim to a deposit standing on its books to the credit of any person shall not be effectual to cause the bank or trust company to recognize the adverse claimant unless the adverse claimant shall also either procure a restraining order, injunction or appropriate process against the bank or trust company from a court of competent jurisdiction in a cause therein instituted by him wherein the person to whose credit the deposit stands is made a party and served with summons, or shall execute to the bank or trust company, in form and with sureties acceptable to it, a bond indemnifying the bank or trust company from any and all liability, loss, damage, cost and expenses for and on account of the payment of the adverse claim or the dishonor of the check or other order of the person to whose credit the deposit stands on the books of the bank or trust company; provided, that this law shall not apply in any instance where the person to whose credit the deposit stands is a fiduciary for the adverse claimant, and the facts constituting the relationship, as also the fact showing reasonable cause of belief on the part of the claimant that the fiduciary is about to misappropriate the deposit, are made to appear by the affidavit of the claimant.

2. Notwithstanding any law to the contrary, a bank or trust company is authorized to honor, dishonor or place conditions on any contract, agency agreement, or other document presented by a third party, including a customer of the bank or trust company, unless and until the bank or trust company agrees in writing to honor such document or documents pursuant to a contract or agreement. This subsection shall not apply to government documents, including any lawful court orders, which shall be honored as otherwise may be provided by law. No provision of this subsection shall change current law on the type, quality and coverage of insurance the creditor may require the debtors to purchase on the debtor's person or collateral.

(RSMo 1939 § 7982, A.L. 1967 p. 445, A.L. 1995 S.B. 178)

Prior revision: 1929 § 5387



Section 362.385 Rate of interest.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.385. Rate of interest. — No bank or trust company shall pay any interest on any deposits of money, public or private, which are payable on demand, at a rate of interest in excess of the current rate of interest authorized by the laws of the United States of America or by regulations issued under authority of these laws, to be paid on the deposits by member banks of the Federal Reserve System or by banks or trust companies whose deposits are insured by the Federal Deposit Insurance Corporation; and no bank or trust company wherein any deposits of such moneys shall be made shall become obligated or liable on account thereof except for the safekeeping thereof and for the payment of the amount of the deposits with interest thereon, if any, lawfully payable under the provisions of this chapter.

(RSMo 1939 § 7984, A.L. 1967 p. 445)



Section 362.405 Assessments by director of finance paid to director of revenue.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.405. Assessments by director of finance paid to director of revenue. — When the director of finance, pursuant to the powers conferred on him by chapter 361, levies any assessment upon any bank or trust company and notifies the bank or trust company of the amount thereof, the amount so assessed shall become a liability of and shall be paid by the bank or trust company to the state director of revenue.

(RSMo 1939 § 7986, A. 1949 H.B. 2085, A.L. 1967 p. 445)

Prior revisions: 1929 § 5390; 1919 § 11769



Section 362.410 Preservation of books and records.

Effective 28 Aug 1988

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.410. Preservation of books and records. — 1. The division of finance shall issue rules for classifying the records kept by all banks and trust companies in the state and specifying the minimum period for which records of each class shall be retained. The period may be permanent or for a term of years. Prior to issuing these rules the division of finance shall consider:

(1) Court and administrative proceeding requirements pertaining to evidence and the production of bank records;

(2) State and federal statutes of limitations and record retention statutes and regulations; and

(3) Other matters which the division considers pertinent so that its recommendations protect bank records for as short a period as possible and ensure the safety and soundness of the bank.

2. A state chartered bank may have records in its custody reproduced as provided in section 362.413.

3. No bank or trust company shall be liable for disposing of any record provided that such bank or trust company complies with the rules issued by the division of finance pursuant to this section.

(RSMo 1939 § 7987, A.L. 1967 p. 445, A.L. 1988 S.B. 773)

Prior revisions: 1929 § 5391; 1919 § 11770



Section 362.413 Reproduction of records — admissible in evidence — affidavit in lieu of appearance.

Effective 28 Aug 1998

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.413. Reproduction of records — admissible in evidence — affidavit in lieu of appearance. — 1. Anything in the law to the contrary notwithstanding, every bank and every trust company organized under the laws of this state and every national banking association and every other bank incorporated under the laws of the United States having its place of business in this state may cause any and all records, memorandum, writings, entries, prints, representations or combinations thereof, of any act, transaction, occurrence, or event kept or recorded by such corporation to be recorded, copied, or reproduced by any photographic, photostatic, microfilm, microcard, miniature photographic, optical disk imaging, or other comparable or different process which accurately reproduces or forms a durable medium for so reproducing the original, and may thereafter cause the originals to be destroyed. Such reproductions shall be deemed to be an original record for all purposes and shall be admissible in evidence in all courts and administrative agencies whether the original is in existence or not. Any enlargement or facsimile of such reproduction, when certified by the president, any vice president, the cashier or secretary, and authenticated by the seal of such corporation, shall be received as prima facie evidence with like effect as such reproduction. The introduction of a reproduced record, or of an enlargement or facsimile of a reproduced record shall be a sufficient substitute for the original.

2. Any records or copies of records that would be admissible under section 490.250, and sections 490.660 to 490.690, shall be admissible as a business record, subject to other substantive or procedural objections, in any court in this state upon the affidavit of the person who would otherwise provide the prerequisites of section 490.250 and sections 490.660 to 490.690 that the records attached to the affidavit were kept as required by section 490.680.

3. No party shall be permitted to offer such business records into evidence pursuant to this section unless all other parties to the action have been served with copies of such records and such affidavit at least seven days prior to the day upon which trial of the cause commences.

4. The affidavit permitted by this section may be in form and content substantially as follows:

­

­

5. Upon compliance with this section, the affiant shall not be required to appear in person before a court to certify and authenticate such documents.

(L. 1963 p. 455 § 1, A.L. 1971 S.B. 163, A.L. 1995 S.B. 178, A.L. 1998 S.B. 792)



Section 362.415 Prohibitions against encroachments upon certain powers of banks.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.415. Prohibitions against encroachments upon certain powers of banks. — 1. No person unauthorized by law shall subscribe to or become a member of, or be in any way interested in any association, institution or company formed or to be formed for the purpose of issuing notes or other evidences of debt to be loaned or put in circulation as money; nor shall any such person subscribe to or become in any way interested in any bank or fund created or to be created for the like purposes or either of them.

2. No corporation, domestic or foreign, other than a national bank or a federal reserve bank, unless expressly authorized by the laws of this state, shall employ any part of its property, or be in any way interested in any fund which shall be employed for the purpose of receiving deposits, making discounts, or issuing notes or other evidences of debt to be loaned or put into circulation as money.

3. All notes and other securities for the payment of any money or the delivery of any property made or given to any such association, institution or company, or made or given to secure the payment of any money loaned or discounted by any corporation or its officers contrary to the provisions of this section shall be void.

4. No person, association of persons or corporation, unless expressly authorized by law, shall keep any office for the purpose of issuing any evidences of debt, to be loaned or put in circulation as money; nor shall they issue any bills or promissory notes or other evidences of debt for the purpose of loaning them or putting them in circulation as money, unless thereto specially authorized by law.

5. Every person, and every corporation, director, agent, officer or member thereof, who shall violate any provision of this section, directly or indirectly, or assent to such violation, shall forfeit one thousand dollars to the state.

(RSMo 1939 § 7990)

Prior revisions: 1929 § 5394; 1919 § 11773



Section 362.420 Prohibition of banking business.

Effective 28 Aug 1949

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.420. Prohibition of banking business. — No corporation, domestic or foreign, other than a corporation formed under or subject to the banking laws of this state or of the United States, except as permitted by such laws, shall by any implication or construction be deemed to possess the power of carrying on the business of discounting bills, notes or other evidences of debt, of receiving deposits, of buying and selling bills of exchange, or of issuing bills, notes or other evidences of debt for circulation as money, or of engaging in any other form of banking.

(RSMo 1939 § 7890, A. 1949 H.B. 2085)

Prior revisions: 1929 § 5296; 1919 § 11684



Section 362.421 Advertising as bankers, prohibited, when — penalty.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.421. Advertising as bankers, prohibited, when — penalty. — Any person, association of persons, company or corporation not engaged in the business of banking under the laws of the United States or of the state of Missouri, using the words "bank", "banker", "bankers" or "banking" to designate his or their business or a painted or printed sign at his or their place of business or in a newspaper or any other kind of advertisement or in a letterhead or on an envelope used by him or them, shall be deemed guilty of a misdemeanor and upon conviction fined not less than one hundred dollars.

(RSMo 1939 § 4515)

Prior revisions: 1929 § 4124; 1919 § 3370; 1909 § 4587



Section 362.422 Disclosure of nonpublic personal information by financial institutions prohibited, rules, notice.

Effective 01 Jul 2001, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.422. Disclosure of nonpublic personal information by financial institutions prohibited, rules, notice. — 1. No person shall disclose any nonpublic personal information to a nonaffiliated third party contrary to the provisions of Title V of the Gramm-Leach-Bliley Financial Modernization Act of 1999 (15 U.S.C. 6801 to 6809). A state agency with the primary regulatory authority over an activity engaged in by a financial institution which is subject to Title V of the Gramm-Leach-Bliley Financial Modernization Act of 1999 may adopt rules and regulations to carry out this section with respect to such activity. Such rules and regulations adopted pursuant to this section shall be consistent with and not be more restrictive than standards contained in Title V of the Gramm-Leach-Bliley Financial Modernization Act of 1999.

2. Unless prohibited by federal law or regulation, any financial institution required to provide a disclosure of the institution's privacy policy pursuant to Title V of the Gramm-Leach-Bliley Financial Modernization Act of 1999 shall provide an initial notice regarding such privacy policy:

(1) At the time the customer relationship is established for consumers who become new customers of the financial institution on or after July 1, 2001; and

(2) Before June 30, 2002, for consumers who are existing customers of the financial institution.

­­

­

(L. 2001 H.B. 801 § 1 merged with S.B. 382 § 1)

Effective 7-01-01



Section 362.423 Foreign banks or foreign or federally chartered loan associations may acquire and enforce indebtedness secured by property in this state.

Effective 28 Aug 1965

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.423. Foreign banks or foreign or federally chartered loan associations may acquire and enforce indebtedness secured by property in this state. — Any foreign banking corporation or foreign or federally chartered savings and loan association, including, but not by way of limitation, trust companies, mutual savings banks and national banking associations, may, without complying with sections 362.430, 362.435 and 362.440 relating to transaction of business in this state by a foreign banking corporation or with section 369.580, relating to transaction of business in this state by a foreign savings and loan association, or without becoming licensed to do business in this state under any other statute of this state, acquire indebtedness in this state secured, with or without other security, by mortgage or deed of trust on real estate situated in this state, and hold, collect and enforce the same within this state. Any such foreign banking corporation or foreign or federally chartered savings and loan association may take, acquire, hold, collect and enforce all notes and security instruments evidencing or securing such loans or indebtedness, and its activity in this state in purchasing, holding, servicing, collecting or enforcing such loans or indebtedness shall not constitute the doing of business by it in this state within the meaning of any law of this state. If tender of payment of all or any portion of such indebtedness is made in accordance with the terms of the note and security instruments evidencing such indebtedness to any institution or other agent in Missouri designated by such foreign banking corporation or foreign or federally chartered savings and loan association to represent it in collecting such indebtedness, interest upon the amount so tendered shall not accrue after the date of the tender. Nothing in this section contained shall be construed as authorizing any such corporation or association to transact the general business of a bank or trust company or savings and loan association in this state without compliance with all applicable laws, or authorize any such corporation to hold real estate taken in payment of a debt by foreclosure or otherwise longer than the period provided by law for domestic corporations.

(L. 1953 p. 263 § 1, A.L. 1965 p. 562)



Section 362.425 Use of sign or words indicating bank by unauthorized persons prohibited.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.425. Use of sign or words indicating bank by unauthorized persons prohibited. — 1. No person, except a national bank, a federal reserve bank, or a corporation duly authorized by the director to transact a banking business in this state, shall make use of any office sign at the place where the business is transacted having thereon any artificial or corporate name, or other words indicating that the place or office is the place or office of a bank; nor shall the person or persons make use of or circulate any letterheads, billheads, blank forms, notes, receipts, certificates, circulars, or any written or printed or partly written and partly printed paper whatever, having thereon any artificial or corporate name, or other word or words, indicating that the business is the business of a bank.

2. No person, association, firm or corporation, other than a corporation authorized by the laws of this state to do the business of a trust company and subject to the supervision of the director as provided by law, shall make use of the words "trust company" as part of any artificial or corporate name or title, nor make use of any sign at the place where his or its business is transacted, having thereon these words or any other words or word indicating that the place or office is the place or office of a trust company, nor make use of or circulate any written or printed, or partly printed, matter whatever having thereon these words or any other word or other words indicating that the business conducted is that of a trust company, nor transact business in such way or manner as to lead the public to believe or as in the opinion of the director might lead the public to believe that his or its business is that of a trust company, excepting banks who may be lawfully exercising trust company powers.

3. Every person violating the provisions of this section, either as an individual or an interested party in any association, firm or corporation, shall be punished by a fine of not less than one hundred dollars nor more than one thousand dollars and a further fine of fifty dollars per day for each day after written notice of the violation.

4. The director shall have authority to examine the accounts, books and papers of any person, association, firm or corporation who he has reason to suspect is violating the provisions of this section and to summon and examine under oath, which he is empowered to administer, any person who he may have reason to believe has violated or is a participant in any violation of the provisions of this section.

(RSMo 1939 § 7991, A.L. 1967 p. 445)

Prior revisions: 1929 § 5395; 1919 § 11774



Section 362.430 Conditions to be complied with by foreign banking corporations applying for license.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.430. Conditions to be complied with by foreign banking corporations applying for license. — 1. Every foreign banking corporation before being licensed by the finance director to transact in this state the business of buying, selling, paying or collecting bills of exchange, or of issuing letters of credit or of receiving money for transmission or transmitting the same by draft, check, cable or otherwise, or of making sterling or other loans, or any part of such business, or before maintaining in this state any agency for carrying on such business or any part thereof, shall subscribe and acknowledge and submit to the finance director at his office a separate application certificate in duplicate for each agency which such foreign corporation proposes to establish in this state, which shall specifically state:

(1) The name of such foreign banking corporation;

(2) The place where its business is to be transacted in this state, and the name of the agent or agents through whom such business is to be transacted;

(3) The amount of its capital actually paid in cash and the amount subscribed for and unpaid;

(4) The actual value of the assets of such corporation which must be at least two hundred and fifty thousand dollars in excess of its liabilities and a complete and detailed statement of its financial condition as of a date within sixty days prior to the date of such application.

2. At the time such application certificate is submitted to the director, such corporation shall also submit a duly exemplified copy of its charter and a verified copy of its bylaws, or the equivalent thereof.

(RSMo 1939 § 7992)

Prior revisions: 1929 § 5396; 1919 § 11775



Section 362.435 Foreign banking corporation may transact business in this state, when.

Effective 28 Aug 1949

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.435. Foreign banking corporation may transact business in this state, when. — 1. No foreign banking corporation, other than a bank organized under the laws of the United States, shall transact in this state the business of buying, selling or collecting bills of exchange, or of issuing letters of credit or of receiving money for transmission or transmitting the same by draft, check, cable or otherwise, or of making sterling or other loans or transacting any part of such business, or maintaining in this state any agency for carrying on such business, or any part thereof, unless such corporation shall have:

(1) Been authorized by its charter to carry on such business and shall have complied with the laws of the state or country under which it is incorporated;

(2) Furnish to the director such proof as to the nature and character of its business and as to its financial condition as he may require;

(3) Designated the director by a duly executed instrument in writing its true and lawful attorney, upon whom all process in any action or proceeding by any resident of the state against it may be served with the same effect as if it were a domestic corporation and had been lawfully served with process within the state;

(4) Paid to the state director of revenue a license fee of two hundred and fifty dollars;

(5) Received a license duly issued to it by the director as provided in section 362.440.

2. This section shall not be construed to prohibit foreign banking corporations which do not maintain an office in this state for the transaction of business from making loans in this state secured by mortgages on real property, nor from accepting assignments of mortgages covering real property situated in this state, nor from making loans through correspondents which are engaged in the business of a bank or trust company in this state under the laws of the state.

(RSMo 1939 § 7993, A. 1949 H.B. 2085)

Prior revisions: 1929 § 5397; 1919 § 11776



Section 362.440 Licenses to foreign corporations — renewal.

Effective 28 Aug 2000

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.440. Licenses to foreign corporations — renewal. — 1. Upon receipt by the director from any foreign corporation of an application in proper form for leave to do business in this state under the provisions of this chapter, he or she shall, by such investigation as he or she may deem necessary, satisfy himself or herself whether the applicant may safely be permitted to do business in this state.

2. If from such investigation he or she shall be satisfied that it is safe and expedient to grant such application and it shall have been shown to his or her satisfaction that such applicant may be authorized to engage in business in this state pursuant to the provisions of this chapter and has complied with all the requirements of this chapter, he or she shall issue a license under his or her hand and official seal authorizing such applicant to carry on such business at the place designated in the license and, if such license is for a limited time, specifying the date upon which it shall expire.

3. Such license shall be executed in triplicate and the director shall transmit one copy to the applicant, file another in his or her own office and file the third in the public records of the division of finance.

4. Whenever any such license is issued for one year or less, the director may, at the expiration thereof, renew such license for one year.

(RSMo 1939 § 7891, A.L. 2000 S.B. 896)

Prior revisions: 1929 § 5297; 1919 § 11685



Section 362.445 Process defined — director of finance to accept service of process, when — fee.

Effective 28 Aug 2006

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.445. Process defined — director of finance to accept service of process, when — fee. — 1. The term "process", when used in this section, shall include any writ, summons, petition, or order whereby any suit, action, or proceeding shall be commenced.

2. Any state or federally chartered bank, trust company, or thrift institution may be served with process according to the Missouri Rules of Civil Procedure describing service of process for corporations.

3. Any state or federally chartered bank, trust company, or thrift institution may appoint a Missouri service agent and register the appointment with the director of finance who will maintain a record of all such appointments for public reference.

4. Whenever pursuant to express provisions of this chapter, the director shall have been duly appointed attorney to receive service of process for any foreign corporation or out-of-state bank or trust company, he or she shall forthwith forward by mail, postage prepaid, a copy of every process served upon him or her directed to the president or secretary of such corporation, at its last known post office address.

5. For each copy of process the director of revenue shall collect the sum of ten dollars, which shall be paid by the plaintiff or moving party at the time of such service, to be recovered by the plaintiff as part of the plaintiff's taxable disbursement if he or she succeeds in his or her suit or proceeding.

(RSMo 1939 § 7892, A. 1949 H.B. 2085, A.L. 2006 S.B. 892)

Prior revisions: 1929 § 5298; 1919 § 11686



Section 362.450 Revocation of authorization certificate or license in certain cases.

Effective 28 Aug 2000

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.450. Revocation of authorization certificate or license in certain cases. — 1. If at any time the director shall be satisfied that any foreign corporation to which has been issued an authorization certificate or license is violating any of the provisions of this chapter, or is conducting its business in an unauthorized or unsafe manner, or is in an unsound or unsafe condition to transact its business, or cannot with safety and expediency continue business, the director may over his or her official signature and seal of office notify the holder of such authorization certificate or license that the same is revoked.

2. Such notice shall be executed in triplicate and the director shall forthwith transmit one copy to the holder of such authorization certificate or license, file another in his or her own office and file the third in the public records of the division of finance.

3. The director may, in his or her discretion, publish a copy of such notice, with such other facts as he or she may deem proper, for six successive days, in a paper published at the City of Jefferson.

(RSMo 1939 § 7893, A.L. 2000 S.B. 896)

Prior revisions: 1929 § 5299; 1919 § 11687



Section 362.455 Rights and privileges of foreign banking corporation under license — effect of revocation.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.455. Rights and privileges of foreign banking corporation under license — effect of revocation. — 1. When the director shall have issued a license to any such banking corporation, it may engage in the business specified in section 362.435 at the location specified in such license for a period of one year from the date of such license; and such license may, in the discretion of the director, be reissued from year to year upon the payment by such foreign banking corporation of the sum of two hundred and fifty dollars upon each date that such license is reissued.

2. No such license shall be transferable or assignable and shall be at all times conspicuously displayed in the place of business specified therein.

3. In the event that such license shall have been revoked by the director, as provided in section 362.450, it shall be surrendered to the director within twenty-four hours after such corporation has received written notice of such revocation.

4. Whenever the director shall have revoked any such license and shall have taken the action to make such revocation effective specified in section 362.450, all the rights and privileges of such foreign corporation to transact business in this state shall forthwith cease and determine.

(RSMo 1939 § 7994)

Prior revisions: 1929 § 5398; 1919 § 11777



Section 362.460 Reports of foreign banking corporations — penalties.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.460. Reports of foreign banking corporations — penalties. — 1. Every foreign banking corporation licensed by the finance director to engage in business in this state shall, at such time and in such form as the director shall prescribe, make written report to the director under the oath of one of its officers, managers or agents transacting business in this state, showing the amount of its assets and liabilities and containing such other matters as the director shall prescribe.

2. If any such corporation shall fail to make any such report as directed by the director it shall be subject to the penalties prescribed by section 362.295, and any false statement contained in any such report or in any other sworn statement made to the director by such corporation in pursuance of the provisions of this chapter shall constitute perjury.

3. Nothing contained in this section shall be deemed to modify the prohibition of section 362.415.

(RSMo 1939 § 7995)

Prior revisions: 1929 § 5399; 1919 § 11778



Section 362.462 Relocation of main banking house in another state.

Effective 13 Jun 1995, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.462. Relocation of main banking house in another state. — A bank or trust company subject to the provisions of chapter 362 may, with the approval of the director of the division of finance, relocate its main banking house up to thirty miles to a location in another state. No such relocation shall occur until such bank has obtained a charter or certificate of incorporation from such other state. Following the relocation, the institution may maintain its Missouri locations and, if such are maintained, the bank may establish additional Missouri locations under the provisions of section 362.107, to the same extent as if the bank was a Missouri bank, provided the state to which the Missouri bank relocates, permits banks chartered under such state authority's powers substantially similar to the authority provided in sections 362.462 to 362.464. Such power may be provided by statute, regulation or such state bank regulator's order. Sections 362.462 to 362.464 authorize parity between state and national banks as provided in 12 U.S.C. 30, notwithstanding any other law to the contrary.

(L. 1995 H.B. 63, et al. § 7)

Effective 6-13-95



Section 362.463 Out-of-state bank may relocate to this state.

Effective 13 Jun 1995, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.463. Out-of-state bank may relocate to this state. — An out-of-state bank may, with the approval of the director of the division of finance, relocate its main banking house up to thirty miles to a location in Missouri. The director shall grant a certificate of incorporation to any out-of-state bank which has relocated its main office to Missouri pursuant to the provisions of this section.

(L. 1995 H.B. 63, et al. § 8)

Effective 6-13-95



Section 362.464 Requirements for foreign bank to relocate in Missouri — application, contents — approval, effect — certificate, filing required — relocation of domestic bank, conversion of charter.

Effective 28 Aug 2000

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.464. Requirements for foreign bank to relocate in Missouri — application, contents — approval, effect — certificate, filing required — relocation of domestic bank, conversion of charter. — 1. No out-of-state bank shall be permitted to relocate its main banking house to Missouri, except in accordance with sections 362.462 to 362.464.

2. The board of directors of the out-of-state bank shall file an application with the director of the division of finance, on a form to be prescribed by the director, seeking approval of its relocation to this state. The application shall contain a certification that the relocation has been approved by at least a majority of the shareholders of the out-of-state bank.

3. The application shall contain articles of agreement executed as provided for other individuals seeking to incorporate a bank or trust company pursuant to this chapter, except that the articles of agreement:

(1) May provide that instead of the capital stock having actually been paid up in money the capital stock is to be paid up in assets of the out-of-state bank, the net value of which is equal to at least the full amount of the capital stock of the proposed resulting bank or trust company;

(2) Shall provide that the proposed resulting bank or trust company is, and shall be considered, the same business and corporate entity as, and a continuation of the corporate entity and identity of, the converting out-of-state bank although as to rights, powers and duties, the proposed resulting institution is a bank or trust company incorporated under the laws of the state of Missouri; and

(3) Shall set out the names and addresses of all persons who are to be officers of the proposed bank or trust company.

4. If the director of the division of finance, as the result of an examination and investigation made by the director, the director's deputies, or the director's examiners, is satisfied that such assets are of such value and that the character, responsibility and general fitness of the persons named in the articles of agreement are such as to command confidence and warrant belief that the business of the proposed bank or trust company will be honestly and efficiently conducted in accordance with the purpose and intent of the laws of this state relative to banks or trust companies, as the case may be, the director shall grant the charter and approve the relocation. If the director takes exception as to either or both matters, the director shall give notice of such exception to the majority of the board of directors of the converting out-of-state bank who shall have the same right of appeal as is provided by the laws of this state in the case of the proposed incorporators of a new bank or trust company.

5. Upon the approval of the relocation and conversion, the director of the division of finance shall execute and deliver to the bank or trust company the director's certificate stating that the bank or trust company named in the certificate has been duly organized and is the institution resulting from the conversion of the out-of-state bank into the resulting bank or trust company, and that the resulting bank or trust company is, and shall be considered, the same business and corporate entity as, and a continuation of the corporate entity and identity of, the converting out-of-state bank. A certified copy of the certificate shall be filed in the public records of the division of finance and the certificate so filed or certified by copies of the certificate shall be taken in all the courts of this state as evidence of the conversion of the out-of-state bank into the resulting bank or trust company and that the resulting bank or trust company is the same business and corporate entity as, and a continuation of the corporate entity and identity of, the converting out-of-state bank.

6. When the director of the division of finance has given the director's certificate as provided in subsection 5 of this section:

(1) The resulting bank or trust company and all its stockholders, directors, officers and employees shall have the same powers and privileges and be subject to the same duties and liabilities in all respects as in the case of such institution originally organizing as a bank or trust company under the laws of this state;

(2) All the rights, franchises and interests of the converting out-of-state bank in and to every category of property, including real, personal and mixed, and choses in action thereto belonging shall be deemed to be transferred to, and vested in, the resulting bank or trust company without any deed or other transfer; and

(3) The resulting bank or trust company by virtue of the conversion and without any order of any court or otherwise shall hold and enjoy the same and all rights of property and interests including, but not by way of limitation, appointments, designations and nominations and all other rights and interest, as trustee, personal representative, conservator, receiver, registrar, assignee and every other fiduciary capacity in the same manner and to the same extent as these rights and interests were held or enjoyed by the converting out-of-state bank at the time of its conversion into the resulting bank or trust company.

7. A bank or trust company organized under the laws of this state may, with the approval of the director of the division of finance, relocate its main banking house up to thirty miles away to a location in another state and convert its charter to a charter issued by such other state. When it has done so, and to the extent provided by the laws of such state, the resulting bank or trust company by virtue of the conversion and without any order of any court or otherwise, shall hold and enjoy the same and all rights of property and interests including, but not by way of limitation, appointments, designations and nominations and all other rights and interests, as trustee, personal representative, conservator, receiver, registrar, assignee and every other fiduciary capacity in the same manner and to the same extent as these rights and interest were held or enjoyed by the converting bank or trust company at the time of its conversion into the out-of-state bank or trust company.

(L. 1995 H.B. 63, et al. § 9, A.L. 2000 S.B. 896)



Section 362.465 Deposits of minors.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.465. Deposits of minors. — When any deposit is made by or in the name of any minor, it shall be held for the exclusive right and benefit of the minor, and free from the control or lien of all other persons, except creditors, and shall be paid, together with any interest thereon, to or upon the order of the person in whose name the deposit is made, and the check, receipt or acquittance of the minor shall be a valid and sufficient release and discharge for the deposit or any part thereof to the bank or trust company.

(RSMo 1939 § 7996, A.L. 1967 p. 445)

Prior revisions: 1929 § 5400; 1919 § 11779



Section 362.466 Applicability of law — rights, powers, protections.

Effective 28 Aug 1997

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.466. Applicability of law — rights, powers, protections. — Any bank or trust company holding deposit accounts pursuant to this chapter shall have the same rights, powers and protections provided a bank or trust company under subsection 6 of section 362.471 as it relates to any account; nor shall any law impose a duty to the contrary on such bank or trust company.

(L. 1997 H.B. 257)



Section 362.470 Joint deposits.

Effective 28 Aug 1977

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.470. Joint deposits. — 1. When a deposit is made by any person in the name of the depositor and any one or more other persons, whether minor or adult, as joint tenants or in form to be paid to any one or more of them, or the survivor or survivors of them and whether or not the names are stated in the conjunctive or the disjunctive or otherwise, the deposit thereupon and any additions thereto made by any of these persons, upon the making thereof, shall become the property of these persons as joint tenants, and the same, together with all interest thereon, shall be held for the exclusive use of the persons so named, and may be paid to any one of such persons during his lifetime, or to any one of the survivors of them after the death of any one or more of them. The making of a deposit in such form, and the making of additions thereto, in the absence of fraud or undue influence, shall be conclusive evidence in any action or proceeding to which either the bank or trust company or any survivor is a party of the intention of all the parties to the account to vest title to the account and the additions thereto and all interest thereon in the survivor. By written instructions of all joint tenants given to the bank or trust company they may require the signatures of more than one of such persons during their lifetimes or of more than one of the survivors after the death of any one of them on any order for payment, withdrawal, check endorsement or receipt, in which case the bank shall honor orders to pay or withdrawals and make payments of interest only in accordance with such instructions, but no such instructions shall limit the right of the sole survivor or of all of the survivors to all or any part of any such deposit or interest thereon. The payment and the receipt or acquittance of the one to whom the payment is made as provided in this section shall be a valid and sufficient release and discharge to the bank or trust company, whether any one or more of the persons named is dead or alive, for all payments made on account of such deposit prior to the receipt by the bank or trust company of notice in writing signed by any one of the joint tenants not to pay the deposit in accordance with the terms thereof. After receipt of such notice a bank or trust company may refuse without liability to honor any check or other order to pay, withdrawal, receipt, or to pay out any interest thereon pending determination of the rights of the parties. No bank or trust company paying any survivor in accordance with the provisions of this section shall thereby be liable for any estate, inheritance or succession taxes which may be due this state. As to any minor who is a joint tenant as provided in this section, all of the provisions of section 362.465 shall apply.

2. If more than two persons are named as such depositors and one of them dies, the deposit becomes the property of the survivors as joint tenants.

3. The pledge or assignment to the bank or trust company of all or part of a joint tenancy deposit or the interest thereon, signed by any joint tenant or tenants, whether minor or adult, upon whose signature or signatures withdrawals may be made from the account shall be a valid pledge or transfer to the bank or trust company of that part of the deposit pledged or assigned, and shall not operate to sever or terminate the joint tenancy of or any part of the account, subject to the effect of the pledge or assignment.

4. The adjudication of incompetency of any one or more joint tenants shall not operate to sever or terminate the joint tenancy of any part of the deposit and the deposit may be withdrawn, paid out or pledged by any one or more of the joint tenants in the same manner as though the adjudication of incompetency had not been made except that any payment, withdrawal or pledge on behalf of the incompetent joint tenant shall be by his guardian.

5. Any deposit made in the name of two persons or the survivor thereof who are husband and wife shall be considered a tenancy by the entirety unless otherwise specified.

(RSMo 1939 § 7996, A.L. 1967 p. 445, A.L. 1977 S.B. 420)

Prior revisions: 1929 § 5400; 1919 § 11779

(1967) A deposit made by deceased depositor and in the name of deceased depositor “or” his brother was not in form to be paid to either, or the survivor of them, and did not comply with this section. Ison v. Ison (Mo.), 410 S.W.2d 65.

(1967) The use of the words “as tenants by the entirety” in relation to two persons who are not husband and wife creates no presumption of a joint tenancy. Horton v. Estate of Elmore (A.), 420 S.W.2d 48.

(1967) Certificates of deposit issued to the order of deceased or defendant were not within purview of statute and created no presumption of joint tenancy with the incident of survivorship, but account which is accompanied and commemorated by an integrated, unambiguous joint tenancy deposit contract of the parties constitutes the single and final memorial of the parties which may not be varied or changed by parol evidence. Melton v. Ensley (A.), 421 S.W.2d 44.

(1974) Overrules Jenkins v. Meyer and Wantuck v. United Savings and Loan Association. Held, this section creates a statutory joint tenancy and the strict common law requirements do not apply. Dietz v. Humphreys (Mo.), 507 S.W.2d 389.

(1975) Held that facts did not meet requirements for statutory joint tenancy. Smith v. Thomas (A.), 520 S.W.2d 132.

(1976) Where deposits and withdrawals were all made by person originally opening account and that person acting alone changed title of the account to read A or B and signature cards for a joint account were never signed, the account did not become a joint account and A's estate was entitled to proceeds. Matter of Estate of Bonacker (A.), 532 S.W.2d 898.

(1980) Before statutory joint tenancy can be created in bank account, there must be deposit made in name of depositor and any one or more other persons, and it must be made in form to be paid to any one or more of them. Thummel v. Thummel (A.), 609 S.W.2d 175.

(1980) Where statute creating joint account is not complied with, but bank deposit is payable to husband and wife, but account is not in their names as husband and wife, account is presumed to be held in estate by entirety whether husband or wife or both furnished monies that went into account. Thummel v. Thummel (A.), 609 S.W.2d 175.



Section 362.471 Pay-on-death accounts — form — effect — payments from.

Effective 28 Aug 1997

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.471. Pay-on-death accounts — form — effect — payments from. — 1. A bank or trust company may contract for an account, including a certificate of deposit, in the following form: "John Doe, pay on death to Henry Doe". Such account shall, during the lifetime of the person or persons first named in the account, be the property of and under the sole control of the person or persons first named; and the first named person or persons shall be entitled to cancel, change, give away, or otherwise deal with the account as if no other person was named in the account.

2. At the death of all of the first named persons, the account shall become the property of the person or persons named as the "pay-on-death" person or persons. The bank or trust company is authorized to require proof of death and surrender of the evidence of account prior to withdrawal after the death of all of the first named persons.

3. If there is more than one first named person who is a holder of the account, the first named persons shall be joint tenants with right of survivorship. If there is more than one pay-on-death person, the account shall be paid in equal shares to pay-on-death persons living at the time all first named persons have died. The joint tenancy referred to in this section shall be governed by section 362.470.

4. The bank or trust company may make such contractual terms as the parties may agree to with respect to an account contracted for under this section.

5. The form of account authorized by this section shall be valid and shall supersede and override the requirements of chapter 474 as to disposition of the property of decedents and the requirements as to testamentary dispositions by will.

6. Any payment made by a bank or trust company on an account as described in this section shall be entitled to full credit upon such payment without necessity of determining whether any other person shall have an interest in the account, unless the bank or trust company shall have been served with process by a court of competent jurisdiction restricting payment on the account in accordance with the terms of such process.

(L. 1984 H.B. 1033, A.L. 1997 H.B. 257)



Section 362.475 Deposits of deceased trustee shall be paid to beneficiary.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.475. Deposits of deceased trustee shall be paid to beneficiary. — When any deposit is made by any person describing himself in making the deposit as trustee for another, and no other or further notice of the existence and terms of a legal and valid trust than this description shall have been given in writing to the bank or trust company, in the event of the death of the person so described as trustee, the deposit or any part thereof, together with the dividends or interest thereon, may be paid to the person for whom the deposit was thus stated to have been made.

(RSMo 1939 § 7996, A.L. 1967 p. 445)

Prior revisions: 1929 § 5400; 1919 § 11779

(1959) Where bank deposit slip and signature card stated that account was “payable on death” to daughter of depositor, and son of deceased depositor testified that depositor stated to bank officer that she wanted either depositor or her daughter to be able to withdraw funds from account and after her death daughter was to be absolute owner, a valid and enforceable trust in favor of the daughter existed on death of depositor. Butler State Bank v. Duncan (A.), 319 S.W.2d 913.



Section 362.480 Deposits of trustee, how paid out.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.480. Deposits of trustee, how paid out. — Whenever any deposit shall be made in any bank, banking institution or trust company by any person as trustee, or by any person in trust for another, and no other or further notice of the existence and terms of such trust shall have been given in writing to the bank, banking institution or trust company, the same may be paid upon the check or order of said trustee, bearing his signature and containing the same words in which said deposit was made.

(RSMo 1939 § 3536)

Prior revisions: 1929 § 3146; 1919 § 13428; 1909 § 11929

CROSS REFERENCE:

Rules as to dealing with fiduciary depositors, 469.290 to 469.320



Section 362.483 Safe deposit corporation may be granted a certificate of incorporation by director, when — purposes of corporation.

Effective 28 Aug 1977

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.483. Safe deposit corporation may be granted a certificate of incorporation by director, when — purposes of corporation. — 1. The director of finance may grant a certificate of incorporation for a safe deposit corporation, all of the stock of which will be held by a bank or trust company, in the manner provided for the incorporation of banks and trust companies in sections 362.020 to 362.035.

2. Any such safe deposit corporation shall be incorporated only for the purpose of taking and receiving as bailee for safekeeping and storage only, jewelry, plate, money, specie, bullion, stocks, bonds, securities and valuable papers of any kind, and other valuables, upon such terms and for such compensation as may be agreed upon; and letting out vaults, safes and other receptacles for the uses, purposes and benefits of such corporation.

(L. 1977 S.B. 420)



Section 362.485 Special remedies available to banks doing a safe deposit business.

Effective 01 Jul 1994, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.485. Special remedies available to banks doing a safe deposit business. — Every bank and trust company doing a safe deposit business and every safe deposit company owned by a bank or trust company shall be entitled to the following special remedies in enforcing the liabilities and rights of depositories or lessors and of renters or lessees of boxes:

(1) Whenever such company doing a safe deposit business receives personal property upon deposit, as bailee, and issues a receipt therefor, it is a warehouseman as to this property and all existing statutes and laws affecting warehousemen shall apply to these deposits, and the corporation shall have a lien on the deposit or the proceeds thereof to the same extent and with the same effect, and enforceable in the same manner, as provided by law with reference to warehousemen.

(2) (a) The lessor shall have a lien upon the contents of any safe deposit box for the rental thereon. If the lessee shall not pay the rent within thirty days after the same is due, then the lessor, after giving not less than sixty days' written notice to the lessee, personally or by registered or certified mail delivered to the latest address shown upon the safe deposit records of the lessor, of its intention to sell the contents of the box for the payment of rent and expenses may open the box forcibly and remove the contents in the presence of two of its employees, one of whom shall be an officer thereof. The lessor then shall retain such contents for at least ninety days thereafter and the lessor then may sell any part or all of such contents at public sale by giving notice thereof in like manner as notice is required as provided in chapter 493 for two successive weeks in a newspaper qualified to publish such notice, and retain from the proceeds of sale the rental due it, the costs of opening and repairing the box, and the costs of sale. Any remaining balance shall be disposed of in accordance with the provisions of sections 447.500 to 447.595.

(b) If the lessee shall fail to surrender possession of any box within thirty days from the date of the termination of the lease, then the lessor, after giving not less than sixty days' written notice to the lessee, personally or by registered or certified mail delivered to the latest address shown upon the safe deposit records of the lessor, of its intention to enter the box, remove the contents and sell the same, may open the box forcibly and remove its contents in the presence of two of its employees, one of whom shall be an officer thereof. The lessor then shall retain such contents for at least ninety days thereafter and the lessor then may sell any part or all of such contents at public sale by giving notice thereof in like manner as notice is required in paragraph (a) of subdivision (2) of this section, and retain from the proceeds of sale the costs of opening and repairing such box, the costs of sale and any other amounts due to lessor. Any article, item, or document without apparent market value may be destroyed after two years from the date of giving or mailing the required notice. Any remaining balance shall be disposed of in accordance with the provisions of sections 447.500 to 447.595.

(RSMo 1939 § 7997, A.L. 1967 p. 445, A.L. 1969 S.B. 279, A.L. 1981 S.B. 28, A.L. 1984 H.B. 1088, A.L. 1994 S.B. 757)

Prior revisions: 1929 § 5401; 1919 § 11780

Effective 7-01-94



Section 362.487 Joint renters of safe deposit boxes authorized — surviving joint renter opens box, lessor's option not required to be present.

Effective 28 Aug 1994

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.487. Joint renters of safe deposit boxes authorized — surviving joint renter opens box, lessor's option not required to be present. — 1. Any bank or trust company doing a safe deposit business and any safe deposit company owned by a bank or trust company may enter into a lease under which a safe deposit box is rented in the names of two or more persons, whether residents or nonresidents of this state, as joint renters. If the lease provides that one or more of such persons, or the survivor thereof, has access and entry to the box and the right to remove the contents whether the other renter or renters are living, mentally incapacitated or dead, the bank, trust company, or safe deposit company so renting the box, or upon the premises of which the box is located, shall not be liable for the removal of any of the contents of the box by the survivors thereof. No presumption of ownership of the contents of any such box shall be deemed to be created by the rental contract.

2. Notwithstanding any other provision of law to the contrary, there is no presumption that the lessor has custody of a will when the will is held in a jointly rented safe deposit box. At the lessor's option, the lessor's officers and employees are not required to be present when the jointly rented safe deposit box is accessed by the surviving joint renter.

(L. 1975 S.B. 141 § 1, A.L. 1977 S.B. 420, A.L. 1981 S.B. 28, A.L. 1983 S.B. 44 & 45, A.L. 1994 H.B. 1312)



Section 362.488 Death of lessee, duties of lessor — additional duties by contract.

Effective 28 Aug 1984

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.488. Death of lessee, duties of lessor — additional duties by contract. — 1. In the event the sole lessee or all lessees as joint renters named in the lease agreement covering a safe deposit box rental shall die, the lessor by contract may accept the following additional duties: The safe deposit box may be opened at any time thereafter, in the presence of persons claiming to be interested in the contents thereof, by two employees of the lessor, one of whom shall be an officer of the lessor; and such employees may remove all instruments of a testamentary nature and deposit the same with the probate division of the circuit court, taking its receipt therefor, and such employees in their discretion may deliver life insurance policies therein contained to the beneficiaries named in such policies, and any deed to a cemetery lot and any burial instructions found therein to the appropriate parties; and such lease shall state that the lessor retains the right to open the safe deposit box on the death of any lessee, including joint renters. When a safe deposit box is opened as authorized in this subsection, the contents not specifically authorized for removal shall remain in the box leased to joint renters. The remaining contents of all other safe deposit boxes so opened shall be kept and retained by the bank, trust company, or safe deposit company and shall be delivered only to the parties legally entitled to the same. In the event no person claims to be interested in the contents of a box within sixty days after the death of the lessee, the lessor may open the box by forcible entry and remove the contents and dispose of the same in accordance with the procedures specified in section 362.485.

2. Upon the death of any lessee of a safe deposit box and upon request of the probate division of the circuit court, the lessor shall reply to such request and inform such official if the designated person was the lessee of a safe deposit box at the time of death.

(L. 1981 S.B. 28, A.L. 1984 H.B. 1088)



Section 362.490 Banks exempt from furnishing security for insured deposits.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.490. Banks exempt from furnishing security for insured deposits. — Notwithstanding any provision of law of this state or of any political subdivision thereof requiring security for deposits in the form of collateral, surety bond or in any other form, security for such deposits shall not be required to the extent said deposits are insured under the provisions of an act of congress creating and establishing the Federal Deposit Insurance Corporation or similar agency created and established by the Congress of the United States.

(RSMo 1939 § 8000)



Section 362.495 When payment and withdrawals may be suspended.

Effective 28 Aug 2001

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.495. When payment and withdrawals may be suspended. — Whenever unusual withdrawals from any bank or trust company doing a banking business in this state, organized under the laws of this state are being made, or whenever in the judgment of the president and cashier or president and secretary of such bank or trust company and/or the board of directors thereof, unusual withdrawals are about to be made, such officers and/or directors are hereby authorized to suspend payment of checks of depositors and any and all other withdrawals of assets of such bank or trust company for a period of six banking days. The board of directors may designate a chief executive officer who is not the president, but who shall perform all the duties of the president required by this section.

(RSMo 1939 § 8003, A.L. 2001 H.B. 738 merged with S.B. 186)



Section 362.500 Shall notify finance director of suspension — duties of commissioner.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.500. Shall notify finance director of suspension — duties of commissioner. — 1. Upon the suspension of the payment of checks and withdrawal of assets as authorized by section 362.495, it shall be the duty of the president, cashier, or the chairman of the board of directors of the bank, or trust company doing a banking business, so suspending payment to notify the state finance director immediately.

2. Upon the receipt of the notice required by law, it shall be the duty of the state finance director to take charge of said bank, or trust company doing a banking business, and to supervise the receipt of the deposits and payment of checks and withdrawals of assets during a period of sixty days next following the taking charge thereof, and such state finance director shall have power and is hereby authorized, during said period of sixty days, to limit, upon a basis of equality, prorate or prohibit entirely, all withdrawals of deposits or assets from said bank or trust company; provided, however, that no preferences shall be given any depositor or creditor of said bank or trust company.

(RSMo 1939 § 8004)



Section 362.505 Audit of bank by director — approval of reopening plans.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.505. Audit of bank by director — approval of reopening plans. — During said sixty-day period next following the taking charge of any such bank or trust company, by the state finance director, a careful audit and inventory of the assets and liabilities of said bank or trust company shall also be made by said state finance director to determine if said bank or trust company shall be permitted to continue in business, and when said state finance director shall approve a contract or plan whereby such bank or trust company is permitted to receive deposits, pay checks and continue to do a banking business, or reorganize, entered into between the depositors of such institution, owning or controlling eighty-five percent or more of the deposits therein, which are not preferred claims, special deposits or deposits secured by bonds or collateral, on the one hand, and the bank or trust company or its board of directors on the other, then and in that event all other depositors and creditors shall be held to be bound by such contract or plan to the same extent and with the same effect as if they had joined in the execution thereof, and their claims shall be treated in all respects as if they had joined in the execution of said contract or plan, in event said bank is permitted to reopen for business as limited by said contract or plan; provided, nevertheless, all depositors and creditors of the same class shall be treated alike.

(RSMo 1939 § 8005)



Section 362.510 When director shall liquidate.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.510. When director shall liquidate. — If the state finance director shall, during the period of sixty days next following the taking possession of any such bank or trust company under the provisions of law, find that such bank or trust company should not be permitted to continue in business, or cannot be reorganized on a sound basis, he shall proceed as provided by law to effect the liquidation thereof.

(RSMo 1939 § 8006)



Section 362.515 Special deposits — nature — use.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.515. Special deposits — nature — use. — During the period of sixty days next following the taking charge of any such bank or trust company as authorized by law, deposits may be received from the customers of said bank, or trust company and others as special deposits, or trust funds, and paid out on the check of such depositors drawn against their respective balances; but no part of the funds deposited during said period of sixty days shall be an asset of any such bank, or trust company doing a banking business, within the meaning of the banking laws of this state; nor shall any part of such funds so deposited be loaned by any such bank or trust company except upon United States government bonds, or other securities of the government of the United States, or upon the bonds of the state of Missouri, as collateral, allowing a safe margin to meet fluctuations in the market price of such bonds and securities.

(RSMo 1939 § 8007)



Section 362.520 Banks may close, when — bank holiday, effect of.

Effective 28 Aug 2005

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.520. Banks may close, when — bank holiday, effect of. — 1. Any bank or trust company organized under the laws of the state of Missouri or any national bank doing business in Missouri may remain closed on any Sunday or public holiday, as defined in section 9.010, and, in addition, on any day of the week fixed at least fifteen days in advance by the adoption of a resolution to such effect by a majority vote of the board of directors thereof, and notice thereof posted in the bank or trust company for the same time.

2. Any bank or trust company may be closed or remain closed whenever in the judgment of the directors, the president or other officer in charge, the lives or safety of the institution's employees or the institution itself would be endangered or placed in jeopardy by an emergency arising from fire, flood, storm, snow, power failure, shortage of fuel, robbery, riot or threat of riot, or similar emergency. The bank or trust company so closed shall notify the director of finance of its action and the reasons therefor within twelve hours thereafter and such bank or trust company shall reopen within twenty-four hours after such closing unless permission shall be granted by the director of finance to remain closed for a longer period of time. On all closings under this section a full report in writing shall be furnished the director of finance.

3. Any day on which a bank or trust company organized under the laws of the state of Missouri or national bank doing business in Missouri pursuant to this section remains closed shall, with respect to the bank or trust company or national bank, be deemed a holiday for the purposes of chapter 400 and amendments thereto, and the bank or trust company or national bank shall not be required to permit access to its safe-deposit vaults while it is so closed.

4. Where a contract by its terms requires the payment of money or the performance of a condition on any such day by or at such bank or trust company or national bank the payment may be made or condition performed on the next business day succeeding the day when the bank, trust company or national bank shall so remain or be closed, with the same force and effect as if made or performed in accordance with the terms of the contract.

5. A branch of any bank or trust company may be closed as provided in subsection 2 of this section, whether or not the main banking house is so closed, but the day shall not be a bank holiday as provided in subsections 3 and 4 of this section unless the main banking house is closed.

6. A branch office of any bank or trust company organized under the laws of the state of Missouri may be temporarily closed for any reasonable period of time for repairs, remodeling, or other purposes decided upon by the board of directors provided that notice of the board's resolution concerning such is both posted in the lobby and on the entrances of the affected location and supplied to the director of finance at least thirty days prior to the temporary closing.

(L. 1947 V. I p. 310 § 1, A.L. 1965 p. 95, A.L. 1969 3d Ex. Sess. H.B. 39, A.L. 1991 H.B. 206, A.L. 2005 H.B. 707)



Section 362.530 Contributions to charitable agencies.

Effective 28 Aug 1951

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.530. Contributions to charitable agencies. — Anything in any other law of this state to the contrary notwithstanding, every bank and every trust company organized under the laws of this state shall have power to, and may contribute to community funds, or to civic, charitable, philanthropic, or benevolent instrumentalities conducive to public welfare, such sums as the board of directors of the particular bank or trust company may deem expedient and in the interest of the bank or trust company.

(L. 1951 p. 286 § 1)



Section 362.550 Appointment as fiduciary — investments — handling of trust property — effect of merger or consolidation.

Effective 28 Aug 2008

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.550. Appointment as fiduciary — investments — handling of trust property — effect of merger or consolidation. — 1. When any trust company organized pursuant to the laws of this state shall have been nominated as personal representative of the last will of any deceased person, the court or officer authorized pursuant to the law of this state to grant letters testamentary thereon shall, upon proper application, grant letters testamentary thereon to the trust company or to its successor by merger.

2. When application is made for the appointment of a personal representative on the estate of any deceased person, and there is no person entitled to the letters, or if there is one so entitled then, on the application of the person, the court or officer making the appointment may grant letters of administration with will annexed to any trust company.

3. Any trust company may be appointed conservator, trustee, personal representative, receiver, assignee or in any other fiduciary capacity, in the manner now provided by law for appointment of individuals to any such office. On the application of any natural person acting in any such office, or on the application of any natural persons acting jointly in any such office, any trust company may be appointed by the court or officer having jurisdiction in the place and stead of the person or persons; or on the application of the person or persons any trust company may be appointed to the office to act jointly with the person or persons theretofore appointed, or appointed at the same time; provided, the appointment shall not increase the compensation to be paid the joint fiduciaries over the amount pursuant to the law payable to a fiduciary acting alone.

4. Any natural person or persons heretofore or hereafter appointed as guardian, trustee, personal representative, receiver, assignee, or in any other fiduciary capacity, desiring to have their bond under the office reduced, or desiring to be appointed under a reduced bond, the person or persons may apply to the court to have their appointment put or made under such limitation of powers and upon such terms and conditions as to the deposits of assets by the person or persons with any trust company, under such reduced bond to be given by the person or persons as the court or judge shall prescribe, and the court or judge may make any proper order in the premises.

5. Any investments made by any trust company of money received by it in any fiduciary capacity shall be at its sole risk, and for all losses of such money the capital stock and property of the company shall be absolutely liable, unless the investments are such as are proper when made by an individual acting in such fiduciary capacity, or such as are permitted under and by the instrument or order creating or defining the trust. Any trust company in the exercise of its fiduciary powers as personal representative, guardian, trustee or other fiduciary capacity, may retain and continue to hold, as an investment of an estate, trust or other account administered by it as fiduciary, any shares of the capital stock, and other securities or obligations, of the trust company so acting, and of any parent company or affiliated company of such trust company, which stock, securities and obligations have been transferred to or deposited with such fiduciary by the creator or creators of such fiduciary account or other donors or grantors, or received by it in exchange for, or as dividends upon, or purchased by the exercise of subscription rights, including rights to purchase fractional shares, in respect of, any other stock, securities or obligations so transferred to or deposited with it, or which have been purchased by such fiduciary pursuant to a requirement of the instrument or order governing such account or pursuant to the direction of such person or persons other than the trust company having power to direct such fiduciary with respect to such purchases; but except as herein provided, including the exercise of subscription rights, no such trust company shall purchase as an investment for any fiduciary account, in the exercise of its own discretion, any stock or other securities or obligations, other than deposit accounts, savings certificates or certificates of deposits, issued by such trust company, or its parent or affiliated companies. This subsection shall not be construed to prohibit a trust company, in the exercise of its own discretion, from purchasing as an investment, for any fiduciary account, securities or obligations of any state or political subdivision thereof which meet investment standards which shall be established by the director of the division of finance, even though such obligations are underwritten by such trust company or its parent or affiliated companies.

6. The court or officer may make orders respecting the trusts and require any trust company to render all accounts which the court or officer might lawfully require if the personal representative, guardian, trustee, receiver, depositary or the trust company acting in any other fiduciary capacity, were a natural person.

7. Upon the appointment of a trust company to any fiduciary office, no official oath shall be required.

8. Property or securities received or held by a trust company in any fiduciary capacity shall be a special deposit in the trust company, and the accounts thereof shall be kept separate from each other and separate from the company's individual business. The property or securities held in trust shall not be mingled with the investments of the capital stock or other property belonging to the trust company or be liable for the debts or obligations thereof. For the purpose of this section, the corporation shall have a trust department, in which all business authorized by subsection 2 of section 362.105 is kept separate and distinct from its general business.

9. The accounts, securities and all records of any trust company relating to a trust committed to it shall be open for the inspection of all persons interested in the trust.

10. When any trust company organized pursuant to the laws of this state shall have been appointed personal representative of the estate of any deceased person, or guardian, trustee, receiver, assignee, or in any other fiduciary capacity, in the manner provided by law for appointment to any such office, and if the trust company has heretofore merged or consolidated with or shall hereafter merge or consolidate with any other trust company organized pursuant to the laws of this state, then, at the option of the first mentioned company, and upon the filing by it, with the court having jurisdiction of the estate being administered, of a certificate of the merger or consolidation, together with a statement that the other trust company is to thereafter administer the estate held by it and an acceptance by the latter trust company of the trust to be administered, the certificate, statement and acceptance to be executed by the president or vice president of the respective companies and to have affixed thereto the corporate seals of the respective companies, attested by the secretary thereof, and further upon the approval of the court and the giving of such bond as may be required, all the rights, privileges, title and interest in and to all property of whatsoever kind, whether real, personal or mixed, and things in action belonging to the trust estate, and every right, privilege or asset of conceivable value or benefit then existing which would inure to the estate under an unmerged or consolidated existence of the first mentioned company, shall be fully and finally and without right of reversion transferred to and vested in the corporation into which it is merged or with which it is consolidated, without further act or deed, and the last mentioned corporation shall have and hold the same in its own right as fully as the same was possessed and held by the corporation from which it was, by operation of the provisions of this section, transferred, and the corporation shall succeed to all the relations, obligations and liabilities, and shall execute and perform all the trusts and obligations devolving upon it, in the same manner as though it had itself assumed the relation or trust.

11. Notwithstanding any other provisions of law to the contrary, a bank, trust company or affiliate thereof, when acting as a trustee, investment advisor, custodian, or otherwise in a fiduciary capacity with respect to the investment and reinvestment of assets may invest and reinvest the assets, subject to the standards contained in section 456.8-816 and sections 469.900 to 469.913, in the securities of any open-end or closed-end management investment company or investment trust registered pursuant to the federal Investment Company Act of 1940 as amended (15 U.S.C. Sections 80a-1, et seq.) (collectively, "mutual funds" ), or in shares or interests in a partnership or limited liability company or other entity that operates as a privately offered investment fund. Such investment and reinvestment of assets may be made notwithstanding that such bank, trust company, or affiliate provides services to the investment company or trust or privately offered investment fund as investment advisor, sponsor, distributor, custodian, transfer agent, registrar, or otherwise, and receives reasonable remuneration for such services. Such bank or trust company or affiliate thereof is entitled to receive fiduciary fees with respect to such assets. For such services the bank or trust company or affiliate thereof shall be entitled only to the normal fiduciary fee but neither a bank, trust company nor affiliate shall be required to reduce or waive its compensation for services provided in connection with the investment and management of assets because the fiduciary invests, reinvests or retains assets in a mutual fund or privately offered investment fund. The provisions of this subsection apply to any trust, advisory, custody or other fiduciary relationship established before or after August 28, 1999, unless the governing instrument refers to this section and provides otherwise.

12. As used in this section, the term "trust company" applies to any state or national bank or trust company qualified to act as fiduciary in this state.

(L. 1967 p. 445, A.L. 1972 S.B. 410, A.L. 1983 S.B. 44 & 45, A.L. 1991 S.B. 15, A.L. 1993 H.B. 105 & 480, A.L. 1995 H.B. 63, et al. merged with S.B. 178, A.L. 1999 S.B. 386, A.L. 2008 S.B. 1235)

(Source: RSMo 1959 § 363.200)



Section 362.560 Trust guaranty fund.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.560. Trust guaranty fund. — The directors of any state or national bank or trust company qualified to act as fiduciary in this state may from time to time set apart, as a trust guaranty fund, such portion of the profits as they may consider expedient. The fund shall be invested in such securities only as are legal for the investment of trust funds. The accounts of this fund shall be kept in the trust department.

(L. 1967 p. 445)

(Source: RSMo 1959 § 363.210)



Section 362.570 Application of trust guaranty fund.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.570. Application of trust guaranty fund. — 1. The trust guaranty fund shall be absolutely pledged for the faithful performance by the bank or trust company of its duties and undertakings under the provisions of subsection 2 of section 362.105, and shall be applied to make good any default in the performance, and the pledge and liability shall not in any way relieve the stock and general funds of the bank or trust company, but creditors under the subdivisions shall have an equal claim with other creditors upon the capital and other property of the bank or trust company in addition to the security hereby given, and in addition to the deposit made with the finance director under the provisions of section 362.590.

2. No portion of the trust guaranty fund shall be transferred to the general capital while the bank or trust company has undertakings of the kinds mentioned in subsection 2 of section 362.105, for whose performance bonds are required from individuals, outstanding and uncompleted, but income therefrom, if not required at any dividend time to make good such undertakings, may be added to and disposed of with the general income of the bank or trust company.

(L. 1967 p. 445)

(Source: RSMo 1959 § 363.220)



Section 362.575 Personal representatives and other persons not liable as stockholders.

Effective 28 Aug 1983

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.575. Personal representatives and other persons not liable as stockholders. — No person holding stock in the corporation as personal representative, conservator, or trustee, and no person holding this stock as collateral security shall be personally subject to any liability as stockholder in the corporation; but the person pledging the stock shall be considered as holding the same, and shall be liable as stockholder accordingly. And the estate and funds in the hands of the personal representatives, conservators, or trustees shall be liable in like manner and to the same extent as the testator or intestate, or the protectee or person interested in the trust fund would have been if he had been living and competent to act and hold in his own name.

(L. 1967 p. 445, A.L. 1983 S.B. 44 & 45)

(Source: RSMo 1959 § 363.240)



Section 362.580 Common trust fund authorized.

Effective 28 Aug 1977

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.580. Common trust fund authorized. — 1. Any state or national bank or trust company qualified to act as fiduciary in this state may establish common trust funds for the purpose of furnishing investments to itself as fiduciary, or to itself and others as cofiduciaries, or to other banks and trust companies acting as fiduciaries or cofiduciaries. Funds may be invested in such common trust fund only if the investment is not prohibited by the instrument, judgment, decree, or order creating the fiduciary relationships, and if, in the case of cofiduciaries, the banks or trust companies procure the consent of their cofiduciaries to the investment.

2. This section shall apply to fiduciary relationships now in existence or hereafter established.

(L. 1967 p. 445, A.L. 1977 S.B. 250)

(Source: RSMo 1959 § 363.225)

(1967) Only a bank acting as fiduciary or cofiduciary is eligible to invest trust funds in a common trust fund maintained by the bank, and these funds cannot be transferred or assigned to another person. Leith v. Mercantile Trust Company National Association (A.), 423 S.W.2d 75.



Section 362.590 Bond not required of banks and trust companies, when acting as fiduciaries.

Effective 28 Aug 1977

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.590. Bond not required of banks and trust companies, when acting as fiduciaries. — Any state or national bank or trust company qualified to act as fiduciary in this state shall be permitted to qualify as guardian, executor, administrator, assignee, receiver, trustee, or in any fiduciary capacity, by appointment of any court, or under will, or depositary of money in court, without giving bond as such, and become sole guarantor or surety in or upon any bond required by law to be given in any proceeding in law or equity in any of the courts of this state or other states or of the United States, any other statute to the contrary notwithstanding.

(L. 1967 p. 445, A.L. 1971 S.B. 171, A.L. 1977 S.B. 420)

(Source: RSMo 1959 § 363.700)

CROSS REFERENCE:

Bonds of political subdivisions lawful security, when, 108.290

(1951) Trust company may be appointed and qualify as executor in accordance with will without complying with this section. State ex rel. v. Stahlhuth, 362 Mo. 67, 239 S.W.2d 515.



Section 362.600 Reciprocal corporate fiduciary powers — certificates of reciprocity.

Effective 16 Oct 2015, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

*362.600. Reciprocal corporate fiduciary powers — certificates of reciprocity. — 1. The term "out-of-state bank or trust company", as used in this section, shall mean:

(1) Any bank or trust company now or hereafter organized under the laws of any state of the United States other than Missouri; and

(2) Any national banking association or any thrift institution under the jurisdiction of the office of the comptroller of the currency having its principal place of business in any state of the United States other than Missouri.

2. Except as provided in subsections 4 and 6 of this section, any out-of-state bank or trust company may act in this state as trustee, executor, administrator, guardian, or in any other like fiduciary capacity, without the necessity of complying with any law of this state relating to the licensing of foreign banking corporations by the director of finance or relating to the qualifications of foreign corporations to do business in this state, and notwithstanding any prohibition, limitation or restriction contained in any other law of this state, provided only that:

(1) The out-of-state bank or trust company is authorized to act in this fiduciary capacity or capacities in the state in which it is incorporated, or, if the out-of-state bank or trust company be a national banking association, or a thrift institution, it is authorized to act in this fiduciary capacity or capacities in the state in which it has its principal place of business; and

(2) Any bank or other corporation organized under the laws of this state or a national banking association or thrift institution having its principal place of business in this state may act in these fiduciary capacities in that state without further showing or qualification, other than that it is authorized to act in these fiduciary capacities in this state, compliance with minimum capital, bonding, or securities pledge requirements applicable to all banks and trust companies doing business in that state, and compliance with any law of that state concerning service of process:

(a) Which may require the appointment of an official or other person for the receipt of process; or

(b) Which contains provisions to the effect that any bank or trust company which is not incorporated under the laws of that state, or if a national bank or thrift institution then which does not have its principal place of business in that state, acting in that state in a fiduciary capacity pursuant to provisions of law making it eligible to do so, shall be deemed to have appointed an official of that state to be its true and lawful attorney upon whom may be served all legal process in any action or proceeding against it relating to or growing out of any trust, estate or matter in respect of which the entity has acted or is acting in that state in this fiduciary capacity, and that the acceptance of or engagement in that state in any acts in this fiduciary capacity shall be deemed its agreement that the process against it, which is so served, shall be of the same legal force and validity as though served upon it personally, or which contains any substantially similar provisions.

3. Any out-of-state bank or trust company eligible to act in any fiduciary capacity in this state pursuant to the provisions of this section may so act whether or not a resident of this state be acting with it in this capacity, may use its corporate name in connection with such activity in this state, and may be appointed to act in this fiduciary capacity by any court having jurisdiction in the premises, all notwithstanding any provision of law to the contrary. Nothing in this section contained shall be construed to prohibit or make unlawful any activity in this state by a bank or trust company which is not incorporated under the laws of this state, or if a national bank or thrift institution then which does not have its principal place of business in this state, which would be lawful in the absence of this section.

4. Except as provided in subsection 6 of this section, prior to the time when any out-of-state bank or trust company acts pursuant to the authority of this section in any fiduciary capacity or capacities in this state, the out-of-state bank or trust company shall file with the director of finance a written application for a certificate of reciprocity and the director of finance shall issue the certificate to the out-of-state bank or trust company. The application shall state the information set forth in the following subdivisions (1) to (7), and the out-of-state bank or trust company shall be subject to the following subdivisions (8) to (10):

(1) The correct corporate name of the out-of-state bank or trust company;

(2) The name of the state under the laws of which it is incorporated, or if the out-of-state bank or trust company is a national banking association or thrift institution shall state that fact;

(3) The address of its principal business office;

(4) In what fiduciary capacity or capacities it desires to act, in the state of Missouri;

(5) Whether the out-of-state bank or trust company intends to establish a trust representative office, facility, branch, or other physical location in the state of Missouri and the activities to be conducted at such office, facility, branch, or location;

(6) That it is authorized to act in a similar fiduciary capacity or capacities in the state in which it is incorporated, or, if it is a national banking association, in which it has its principal place of business;

(7) That the application shall constitute the irrevocable appointment of the director of finance of Missouri as its true and lawful attorney to receive service of all legal process in any action or proceeding against it relating to or growing out of any trust, estate or matter in respect of which the out-of-state bank or trust company may act in this state in the fiduciary capacity pursuant to the certificate of reciprocity applied for;

(8) Subject to subdivision (10) of this subsection unless the out-of-state bank or trust company verifies to the director of the division of finance that it satisfies capital requirements equal to the new charter requirement for a Missouri trust company or that it maintains a bond for the faithful performance of all its fiduciary activities equivalent to the Missouri capital requirements, the director may require the applicant to submit a bond issued by a surety company authorized to do business in the state of Missouri in the minimum amount of one million dollars in a form or such greater amount acceptable to the director of the division of finance. The surety bond shall secure the faithful performance of the fiduciary obligations of the out-of-state bank or trust company in Missouri;

(9) The application shall be verified by an officer of the out-of-state bank or trust company, and there shall be filed with it such certificates of public officials and copies of documents certified by public officials as may be necessary to show that the out-of-state bank or trust company is authorized to act in a fiduciary capacity or capacities similar to those in which it desires to act in the state of Missouri, in the state in which it is incorporated, or, if it is a national banking association in which it has its principal place of business. The director of finance shall, thereupon, if the out-of-state bank or trust company is one which may act in the fiduciary capacity or capacities as provided in subsection 2 of this section, issue to the entity a certificate of reciprocity, retaining a duplicate thereof together with the application and accompanying documents in his or her office. The certificate of reciprocity shall recite and certify that the out-of-state bank or trust company is eligible to act in this state pursuant to this section and shall recite the fiduciary capacity or capacities in which the out-of-state bank or trust company is eligible so to act;

(10) Notwithstanding subdivision (8) of this subsection, to facilitate interstate reciprocity under this section, the director may enter a memorandum of understanding with the bank or trust company regulator of another jurisdiction to accept the capital requirements of that jurisdiction in lieu of the Missouri minimum capital or bond requirements set forth in subdivision (8) of this subsection and establish such other terms to assure reciprocal interstate treatment for Missouri chartered bank or trust companies in that jurisdiction.

5. A certificate of reciprocity issued to any out-of-state bank or trust company shall remain in effect until the out-of-state bank or trust company shall cease to be entitled under subsection 2 of this section to act in this state in the fiduciary capacity or capacities covered by the certificate, and thereafter until revoked by the director of finance. If at any time the out-of-state bank or trust company shall cease to be entitled under subsection 2 of this section to act in this state in the fiduciary capacity or capacities covered by the certificate, the director of finance shall revoke the certificate and give written notice of the revocation to the out-of-state bank or trust company. No revocation of any certificate of reciprocity shall affect the right of the out-of-state bank or trust company to continue to act in this state in a fiduciary capacity in estates or matters in which it has theretofore begun to act in a fiduciary capacity pursuant to the certificate.

6. An out-of-state bank or trust company shall not establish or maintain a trust representative office, facility, branch, or other physical location in this state for the conduct of business as a fiduciary unless:

(1) The out-of-state bank or trust company is under the control of a Missouri bank or a Missouri bank holding company, as these terms are defined in section 362.925**, and the out-of-state bank or trust company has complied with the requirements relating to the qualifications of out-of-state bank or trust company to do business in this state;

(2) The out-of-state bank or trust company is a bank, trust company or national banking association in good standing that possesses fiduciary powers from its chartering authority and is the surviving corporation to a merger or consolidation with a national banking association located in Missouri or a Missouri bank or trust company or is otherwise authorized by federal law to establish a branch in Missouri. The provisions of this subdivision are enacted to implement subsection 2 of this section and section 362.610, and the provisions of Title 12, U.S.C. Section 36 of the National Bank Act and other applicable federal law; or

(3) The out-of-state bank or trust company is a state-chartered bank, savings and loan association, trust company, national banking association, or thrift institution in good standing that possesses fiduciary powers and has received a certificate of reciprocity, in which case it may open a trust representative office, facility, branch, or other physical location in Missouri, provided a bank, savings and loan association or trust company chartered under the laws of Missouri and a national bank or thrift institution with its principal location in Missouri, all with fiduciary powers, are permitted to open and operate such a trust representative office, facility, branch, or other physical location under the same or less restrictive conditions in the state in which the out-of-state bank or trust company is organized or has its principal office.

7. An out-of-state bank or trust company, insofar as it acts in a fiduciary capacity in this state pursuant to the provisions of this section, shall not be deemed to be transacting business in this state, if the out-of-state bank or trust company does not establish or maintain in this state a place of business, branch office, or agency for the conduct in this state of business as a fiduciary.

8. Every out-of-state bank or trust company to which a certificate of reciprocity shall have been issued shall be deemed to have appointed the director of finance to be its true and lawful attorney upon whom may be served all legal process in any action or proceeding against it relating to or growing out of any trust, estate or matter in respect of which the out-of-state bank or trust company acts in this state in any fiduciary capacity pursuant to the certificate of reciprocity. Service of the process shall be made by delivering a copy of the summons or other process, with a copy of the petition when service of the copy is required by law, to the director of finance or to any person in his or her office authorized by him to receive the service. The director of finance shall immediately forward the process, together with the copy of the petition, if any, to the out-of-state bank or trust company, by registered mail, addressed to it at the address on file with the director, or if there be none on file then at its last known address. The director of finance shall keep a permanent record in his or her office showing for all such process served, the style of the action or proceeding, the court in which it was brought, the name and title of the officer serving the process, the day and hour of service, and the day of mailing by registered mail to the out-of-state bank or trust company and the address to which mailed. In case the process is issued by a court, the same may be directed to and served by any officer authorized to serve process in the city or county where the director of finance shall have his or her office, at least fifteen days before the return thereof. If an out-of-state bank or trust company has established a trust representative office, trust facility, branch, or other physical location in the state of Missouri, that bank or trust company may also be served legal process at any such location by service upon any officer, agent, or employee at that location.

(L. 1967 p. 445, A.L. 1978 H.B. 1634, A.L. 1988 H.B. 1092, A.L. 1998 H.B. 1571, A.L. 2000 S.B. 896, A.L. 2004 H.B. 1511, A.L. 2005 H.B. 707, A.L. 2015 H.B. 1098)

(Source: RSMo 1959 § 363.705)

*Effective 10-16-15, see § 21.250. H.B. 1098 was vetoed on July 7, 2015. The veto was overridden September 16, 2015.

**Section 362.925 was repealed by S.B. 386 in 1999.



Section 362.610 Banks and trust companies may merge or consolidate.

Effective 28 Aug 1999

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.610. Banks and trust companies may merge or consolidate. — Any bank, banks, trust company or trust companies, organized pursuant to the laws of this state, may be merged in any other such bank or trust company, or may be consolidated with any other such bank, banks, trust company or trust companies, to form a consolidated corporation pursuant to this chapter, on compliance with the provisions of sections 362.610 to 362.810; except that the consolidated corporation shall not be a bank unless one of the parties to the consolidation or merger was a bank, or upon compliance with the provisions of section 362.118, and the consolidated corporation shall not be a trust company unless one of the parties to the consolidation or merger was a trust company, or upon compliance with the provisions of section 362.117. Since federal law permits out-of-state banks to merge with a national bank headquartered in Missouri, any out-of-state bank or trust company may be merged or consolidated with any Missouri bank or trust company, and any Missouri bank or trust company may merge or consolidate with any out-of-state bank or trust company, upon compliance with the provisions of section 362.077.

(L. 1967 p. 445, A.L. 1997 H.B. 257, A.L. 1999 S.B. 386)

(Source: RSMo 1959 § 363.770)



Section 362.620 Agreement for consolidation.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.620. Agreement for consolidation. — If the agreement provides for a consolidation, then the agreement shall set out:

(1) The terms and conditions of the consolidation and the method of carrying same into effect;

(2) The name of the proposed corporation which may be the name in whole or in part of any one or more of the corporations which are parties to the agreement;

(3) The name of the city or town and county in this state in which the consolidated corporation is to be located;

(4) The amount of the capital stock of the corporation;

(5) The number of shares into which it is divided and the par value thereof;

(6) That the shares have been subscribed by the persons named therein as the first board of directors as trustees for each of the stockholders of the contracting corporations, and that all of the capital stock has been paid up either in lawful money of the United States, or by the capital stock, surplus and undivided profits of the corporations which are parties to the agreement; provided, that the part of the capital of the consolidated corporation as is paid by the capital, surplus or undivided profits of either one or more of the contracting corporations shall be received only for the amount which may be approved by the director therefor;

(7) That the custody of all such cash and property has been placed in the care and control of the persons named as the first board of directors;

(8) The number of directors and the names and addresses of the directors chosen for the consolidated corporation, and that they may adopt new bylaws for the consolidated company;

(9) The purpose for which the corporation is formed which shall be limited to the purposes as then prescribed by law for trust companies or banks, as the case may be, under this chapter;

(10) The duration of the corporation as may be then permitted by law;

(11) Such other provisions as may be necessary or proper to fully set out the rights of the respective contracting corporations, their stockholders and creditors and the plan of such consolidation.

(L. 1967 p. 445)

(Source: RSMo 1959 § 363.800)



Section 362.630 Agreement for merger.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.630. Agreement for merger. — If the agreement provides for a merger, then it shall set out:

(1) The names of the companies thereto;

(2) The terms and conditions of the merger, and the mode of carrying same into effect;

(3) The corporate name of the receiving bank or trust company under the merger; the name may be the name in whole or in part of any bank or trust company which is a party to the merger;

(4) The names of the persons who shall constitute the board of directors of the receiving company, after the merger is accomplished, provided that the number and the qualifications of the directors shall be in accordance with the provisions of this chapter relating to the number and qualifications of directors of banks and trust companies.

(L. 1967 p. 445)

(Source: RSMo 1959 § 363.790)



Section 362.640 Agreement for merger or consolidation.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.640. Agreement for merger or consolidation. — Each bank and trust company which is to be a party to the merger or to the consolidation shall, upon being first authorized by its board of directors by the affirmative vote of a majority of all the members of the board, enter into an agreement with the other banks and trust companies which are to be parties to the merger or to the consolidation providing for the merger or the consolidation on the terms and conditions therein set out. The agreement shall be in writing, and executed and acknowledged under the respective seals of the banks and trust companies as are parties thereto. The execution and acknowledgment shall be in such form as now or hereafter required by law for execution and acknowledgment of instruments conveying real estate.

(L. 1967 p. 445)

(Source: RSMo 1959 § 363.780)



Section 362.650 Certified copies evidence.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.650. Certified copies evidence. — A copy of the minutes of the proceedings of the respective boards, and a copy of the agreement certified and verified by the respective cashiers and secretaries of the banks and trust companies wherein the proceedings are had, shall be presumptive evidence of the action of the respective boards.

(L. 1967 p. 445)

(Source: RSMo 1959 § 363.810)



Section 362.660 Verified copies of agreement and proceedings shall be submitted to finance director.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.660. Verified copies of agreement and proceedings shall be submitted to finance director. — A copy of the agreement so executed and the certified and verified copies of the proceedings of the respective boards of directors shall be submitted in duplicate to the finance director for his approval, and he shall have full power and authority to approve or disapprove the same; provided, that in case the director shall disapprove the agreements so submitted, the banks and trust companies which are parties thereto may submit another plan for a merger or a consolidation under the provisions of this chapter.

(L. 1967 p. 445)

(Source: RSMo 1959 § 363.820)



Section 362.670 Finance director shall certify finding within thirty days.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.670. Finance director shall certify finding within thirty days. — The approval or disapproval by the finance director shall be certified by him in writing to each bank and trust company which is a party to the merger or such consolidation within thirty days after the date of submission of the agreement to him.

(L. 1967 p. 445)

(Source: RSMo 1959 § 363.830)



Section 362.680 Agreement to be submitted to stockholders, when — exceptions, procedures.

Effective 28 Aug 2000

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.680. Agreement to be submitted to stockholders, when — exceptions, procedures. — 1. In case of approval by the finance director, the agreement, except as provided in subsection 3 of this section, shall within sixty days after the date of the approval be submitted to the stockholders of each bank and trust company which is a party to the merger or consolidation.

2. The meeting of the stockholders of each bank and trust company for the purpose shall be called upon notice given as provided in section 362.044.

3. In the event that the director of the division of finance determines that one of the banks which is a party to the merger is in imminent danger of failing and that the merger is necessary to prevent such failure, or that one of the banks which is a party to the merger was formed to take over assets and liabilities of a failed bank, or that the parties to the merger are wholly owned by a bank holding company, he or she shall issue an order to such effect and the merger shall take effect immediately upon the issuance of his or her order approving the merger. In such a case, the agreement of merger, along with a copy of the order of the director of the division of finance approving the merger, shall be filed in the public records of the division of finance. No stockholders' meeting need be held but any stockholder of either bank shall be entitled to exercise the right of a dissenting stockholder pursuant to section 362.730.

(L. 1967 p. 445, A.L. 1983 H.B. 565, A.L. 1986 H.B. 1195, A.L. 1999 S.B. 386, A.L. 2000 S.B. 896)

(Source: RSMo 1959 § 363.840)



Section 362.690 Agreement binding, when.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.690. Agreement binding, when. — At the time and place fixed by the notice each of the banks and trust companies shall respectively hold a meeting of their respective stockholders for the purpose of considering the agreement, and if the stockholders of each of the banks and trust companies respectively shall at their respective meetings vote two-thirds of the stock of their respective banks and trust companies in favor of the agreement, then the agreement shall be valid and binding upon the banks and trust companies.

(L. 1967 p. 445)

(Source: RSMo 1959 § 363.850)



Section 362.700 Agreement for merger becomes effective, when.

Effective 28 Aug 2000

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.700. Agreement for merger becomes effective, when. — 1. If the agreement is so approved and ratified by the stockholders of each of the respective banks and trust companies, then in case the agreement provides for a merger, a copy of the minutes of the respective stockholders' meetings at which the agreement is approved, with a copy of the agreement and the director's approval thereof, all certified and verified by the respective secretaries of the meetings, shall be filed in the public records of the division of finance, and a like copy of the minutes, agreement and approval shall be filed with the cashier or secretary of each of the banks and trust companies which are parties to the agreement.

2. Upon the filing for record of the copies as herein required to be filed, the agreement and merger shall become effective according to its terms.

(L. 1967 p. 445, A.L. 2000 S.B. 896)

(Source: RSMo 1959 § 363.860)



Section 362.710 Agreement for consolidation becomes effective, when.

Effective 28 Aug 2000

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.710. Agreement for consolidation becomes effective, when. — 1. If the agreement is approved and ratified by the stockholders of the respective banks and trust companies, then in case the agreement provides for a consolidation of the banks and trust companies which are parties thereto, a copy of the minutes of the proceedings of the respective stockholders' meetings at which the agreement is approved, with a copy of the agreement and the finance director's approval thereof, all certified and verified by the respective secretaries of the meetings, shall be filed in the public records of the division of finance and a like copy of the minutes, agreement and approval shall be filed with the cashier or secretary of each of the banks and trust companies party to the agreement.

2. Upon the filing in the public records of the division of finance of a copy of the agreement with the approval of the director, and the proceedings above prescribed, the agreement for the consolidation of the banks and trust companies which are parties thereto shall take effect according to its terms and the consolidation shall thereupon be complete; provided, the legal fees for the incorporation of the consolidated banks or trust companies are paid to the director, the same as if a new corporation were organized for the same amount of capital authorized for the consolidated company.

(L. 1967 p. 445, A.L. 2000 S.B. 896)

(Source: RSMo 1959 § 363.870)



Section 362.720 Receiving or consolidated company shall issue new certificates for old, when.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.720. Receiving or consolidated company shall issue new certificates for old, when. — The receiving bank or trust company under the merger, or the consolidated corporation, may require the return of the original certificate held by each stockholder in either of the merging corporations or in either of the consolidating corporations, unless the certificate or certificates have been lost or destroyed, and shall cancel the original certificates and issue in lieu thereof new certificate or certificates for such number of its own shares as the stockholders may be entitled to receive under the agreement providing for the merger or for the consolidation and according to the terms and conditions contained in the agreement for the merger or consolidation; provided, that if the original certificate or certificates are lost or destroyed, then, before issuance of new certificate or certificates in lieu thereof, the loss or destruction shall be proved by affidavit or otherwise to the satisfaction of the board of directors of the receiving or consolidated corporation, and indemnity satisfactory to the board shall be given.

(L. 1967 p. 445)

(Source: RSMo 1959 § 363.880)



Section 362.730 Dissenting stockholder may receive reasonable value of his or her stock — limitation, petition, hearing, appointment of appraisers.

Effective 28 Aug 2000

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.730. Dissenting stockholder may receive reasonable value of his or her stock — limitation, petition, hearing, appointment of appraisers. — 1. If any merger or consolidation takes effect pursuant to the provisions of sections 362.610 to 362.810, or in the event of a reverse stock split pursuant to the provisions of section 362.325 which results in the elimination of the stock ownership of a holder, then the holder of any stock, with or without voting rights, of any corporation which is a party to the agreement in case of merger or consolidation, or of a corporation which has effected a reverse stock split, who dissents by not voting in favor of the agreement to merge or consolidate at the stockholders' meeting aforesaid or for the reverse stock split shall be entitled to receive from the surviving corporation the reasonable value of his or her stock at the time of the merger, consolidation or reverse stock split, which value shall be determined in the following manner:

(1) Within sixty days after the taking effect of the merger, consolidation or reverse stock split, the dissenting stockholder may apply to the circuit court of the county wherein the principal place of business of the surviving corporation is located, by petition for the appointment of appraisers to value his or her stock in existence at the time of the merger, consolidation or reverse stock split;

(2) At any time during the above-named sixty days any other dissenting stockholder or stockholders meeting the requirements of this subsection may file his or her or their petition in the court wherein the proceeding is pending for the determination of the value of their respective shares of stock affected by the merger, consolidation or reverse stock split;

(3) Any stockholder who does not become a party to such proceeding within the time herein prescribed shall be conclusively presumed to have assented to the merger or consolidation and shall be bound thereby as fully and as firmly as if he or she had voted therefor. The remedy provided pursuant to the provisions of this section shall be the exclusive remedy for any dissenting shareholder unless fraud is involved.

2. Within five days after the expiration of the period of sixty days, the court wherein the proceeding is pending shall issue an order in which it shall fix the time and place of the hearing under the petition or petitions then pending, which shall not be more than twenty days after the issuance of the order. The court shall cause to be served upon each party, or his or her attorney of record, at least ten days before the hearing, a copy of the order fixing the time and place of hearing. The hearing shall be before the court, and at the hearing the court shall cause all petitions filed in the cause to be consolidated, and if the court finds that each of the parties to the proceedings has been notified of the time and place of hearing at least ten days before the hearing, then the court shall appoint three disinterested persons whom the court determines are qualified to appraise bank stock, not related to either of the parties to the proceeding, as appraisers to ascertain and determine the value of the shares of stock of the dissenting stockholders, and upon the appointment, the court shall fix the time and place of the first meeting of the appraisers; each of the appraisers shall qualify by taking and subscribing an oath that he or she will faithfully and impartially discharge the duties imposed upon him and will render a true appraisement of the value of the stock of the dissenting stockholders in the proceeding. Should any appraiser fail to qualify or serve, the court shall, by an order duly entered, fill such vacancy.

(L. 1967 p. 445, A.L. 1978 H.B. 1634, A.L. 2000 S.B. 896)

(Source: RSMo 1959 § 363.890)

(1997) After the statutory period for requesting valuation has expired, a conclusive presumption exists that the shareholder has assented to the merger. Thornton v. Empire Bank, 955 S.W.2d 249 (Mo.App.S.D.).



Section 362.740 Finding and report of appraisers — compensation — notice to be given by clerk of court — minority discount.

Effective 28 Aug 2000

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.740. Finding and report of appraisers — compensation — notice to be given by clerk of court — minority discount. — 1. The appraisers so appointed and qualified shall meet at the time and place so designated by the court or judge, and shall proceed to ascertain and determine the reasonable cash value of the shares of stock of the respective dissenting stockholders at the time of the merger or consolidation. For this purpose each of the appraisers may administer oaths and the appraisers may hear testimony offered by any party to the proceeding. At the conclusion of the hearing the appraisers shall forthwith determine the value of the shares of stock of each of the dissenting stockholders to the proceeding which shall not be less than the current book value of said stock. The concurrence of at least two of the appraisers shall be necessary to constitute a finding by the appraisers. The report of the appraisers shall be in writing, signed and acknowledged by at least two of them, and filed with the clerk of the court in which the proceeding is pending, together with their qualifying affidavits. The court may fix the compensation to be awarded appraisers, which compensation shall be taxed as costs in the case. The clerk of the court shall, upon the filing of the award or finding by the appraisers, notify each of the parties or their attorneys of record of the filing of the report.

2. To determine the reasonable value of the stock at the time of the merger, consolidation or reverse stock split, such appraisers shall value such stock to include consideration of a minority discount to reflect that these minority shareholders' lack of control over corporate decision making and a marketability discount to reflect the fact that a ready market does not exist for such stock, except as otherwise provided in this section.

(L. 1967 p. 445, A.L. 2000 S.B. 896)

(Source: RSMo 1959 § 363.900)



Section 362.750 Exceptions to appraisal, review, new appraisal, final judgment — stock to be surrendered.

Effective 28 Aug 2000

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.750. Exceptions to appraisal, review, new appraisal, final judgment — stock to be surrendered. — Within twenty days after the filing of the appraisal, exceptions in writing may be filed thereto by any party interested. If exceptions are so filed the court shall review the appraisal and may order, on good cause shown, a new appraisal by other appraisers, or the court may hear evidence touching matters in controversy and take an accounting to ascertain and determine the value of the shares and may make the order that justice, equity and right require. If no exceptions are filed to the report of the appraisers, the court shall enter final judgment approving the report. If any of the orders herein provided for are made in vacation, the vacation orders shall be considered and confirmed by the court. In its judgment the court shall ascertain and determine the value of the shares of stock of the merging bank, banks, trust company or trust companies, of the consolidating banks or trust companies, or of the bank or trust company in a reverse stock split at the time of the merger, consolidation or reverse stock split. When the receiving bank or trust company under the merger, the consolidated bank or trust company under the consolidation or the bank or trust company in a reverse stock split has paid the value of the stock as determined by the court, the stock shall be surrendered and the stockholder shall cease to have any interest in the stock or in the corporate property of the corporation and the corporation shall not hold such stock as treasury stock.

(L. 1967 p. 445, A.L. 2000 S.B. 896)

(Source: RSMo Supp. 1965 § 363.910)



Section 362.760 Cost of proceedings, how taxed.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.760. Cost of proceedings, how taxed. — The cost of the proceedings to determine the value of stock, as above provided for, up to and including the filing of the report of the appraisers, shall be paid by the receiving or consolidated bank or trust company, and the court shall make and enter such orders and judgments as to subsequent costs as to the court may seem just and proper in the premises.

(L. 1967 p. 445)

(Source: RSMo 1959 § 363.920)



Section 362.770 Corporate existence of old merged into new company — title to property.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.770. Corporate existence of old merged into new company — title to property. — The corporate existence of the merging corporation or corporations shall be merged into that of receiving bank or trust company, or in the event of consolidation the corporate existence of the consolidating companies shall be merged into that of the consolidated bank or trust company; and all and singular the rights, privileges and franchises, and the rights, title and interest in and to all property of whatsoever kind, whether real, personal or mixed, and things in action, and every right, privilege, interest or asset of conceivable value or benefit then existing to which any of the corporations so merging or consolidating shall be entitled at law or in equity shall be fully and finally and without any right of reversion transferred to and vested in the receiving bank or trust company in case of merger or in the consolidated bank or trust company in case of a consolidation, without further act or deed, and the receiving corporation or the consolidated corporation shall have and hold the same in its own corporate right as fully as the same was possessed and held by either of the merging or consolidating corporations from which the rights were, by operation of the provisions of sections 362.610 to 362.810, transferred.

(L. 1967 p. 445)

(Source: RSMo 1959 § 363.930)



Section 362.780 New company succeeds to fiduciary relations of old.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.780. New company succeeds to fiduciary relations of old. — 1. If the receiver corporation or the consolidated corporation is to have fiduciary powers, the receiving corporation under merger or the new corporation under consolidation shall become, without further act or deed, the successor of the merging or of the consolidating corporation in any and all fiduciary capacities in which the merging or consolidating corporation may be acting at the time of the merger or consolidation, and shall be liable to all beneficiaries as fully as if the receiving or consolidating corporations had continued their separate corporate existence.

2. All and singular the rights and privileges and the right, title and interest in and to all property of whatsoever kind, whether real, personal or mixed, and things in action, and every right, privilege, interest or asset of conceivable value or benefit then existing to which either of the corporations so merging or consolidating shall be entitled at law or in equity in any fiduciary capacity shall fully and finally, and without any right of reversion, be transferred to and vested in the receiving or consolidated corporation, without further act or deed; and the receiving or consolidated corporation shall have and hold the same as fully and in the same fiduciary capacity and for the same purposes, and with the same powers, duties, responsibilities and discretion, as the same were possessed and held by the merging or consolidating corporations from which they were, by operation of the provisions of sections 362.610 to 362.810, transferred; except that if the receiving corporation or the consolidated corporation is to be a bank having no fiduciary powers, all right, title and interest to any property held by one of the parties to the merger or consolidation in a fiduciary capacity shall be transferred to the successor trustee as provided in section 362.118.

(L. 1967 p. 445)

(Source: RSMo 1959 § 363.940)



Section 362.790 New company liable for obligations of old.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.790. New company liable for obligations of old. — The rights, obligations and relations of either of the merged corporations or of the consolidating corporations, in respect to any person, creditor, depositor, trustee or beneficiary of any trust, shall remain unimpaired, and the receiving corporation or the consolidated corporation shall, when the merger or consolidation becomes effective, as in this chapter provided, succeed to all such relations, obligations, trust, powers and liabilities and shall execute and perform all duties in relation thereto in the same manner as though it had itself assumed or been clothed with the relation, trust or power, or had itself incurred the obligation or liability; and the liabilities and obligations to creditors of any of the merged corporations, or of any of the consolidating corporations, shall not be impaired by the merger or consolidation; nor shall any obligation or liability of any stockholder in any corporation which is a party to the merger or consolidation be affected by the merger or consolidation, but the obligations and liabilities shall continue as fully and to the same extent as existed before the merger or consolidation; except that if the receiving corporation or the consolidated corporation is to be a bank having no fiduciary powers, the rights, obligations and relations of any trust company which is party to the merger or consolidation with respect to any trustee or beneficiary of any trust shall be turned over to a successor trustee as provided in section 362.118.

(L. 1967 p. 445)

(Source: RSMo 1959 § 363.950)



Section 362.800 Pending actions not to abate — substitution.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.800. Pending actions not to abate — substitution. — A pending action or other judicial proceeding to which any corporation that is so merged or so consolidated is a party shall not be deemed to have abated or to have discontinued by reason of the merger or consolidation, but may be prosecuted to final judgment, order or decree in the same manner as if the merger or consolidation had not been made; or the receiving corporation or the consolidated corporation may be substituted as a party to the action or proceeding, and any judgment, order or decree may be rendered for or against it that might have been rendered for or against the other corporation if the merger or consolidation had not occurred.

(L. 1967 p. 445)

(Source: RSMo 1959 § 363.960)



Section 362.810 Trust and fiduciary relations of old companies continue in new.

Effective 28 Aug 1983

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.810. Trust and fiduciary relations of old companies continue in new. — If any bank having fiduciary powers or any trust company which merges with or shall have merged with another, or if any bank having fiduciary powers or any trust company which consolidates with or shall have consolidated with another or other bank or trust companies to form a consolidated bank having fiduciary power or a consolidated trust company shall be nominated and appointed or shall have been nominated or appointed as personal representative, conservator, agent or trustee or in any other trust relation or fiduciary capacity in any will, trust agreement, trust conveyance or any other conveyance or instrument whatsoever prior to the merger or consolidation, even though the will, trust agreement, trust conveyance, or other conveyance or instrument shall not become operative or effective until after the merger or consolidation becomes effective, the office, trust relationship, fiduciary capacity and all of the rights, powers, privileges, duties, discretions and responsibilities, so provided to devolve upon, vest in, or inure to the corporation so nominated or appointed, shall fully and in every respect devolve upon, vest in and inure to and be exercised by the bank or trust company formed by any consolidation to which the bank or trust company so designated shall have been a party, whether there be one or more successive mergers or consolidations.

(L. 1967 p. 445, A.L. 1983 S.B. 44 & 45)

(Source: RSMo 1959 § 363.970)



Section 362.820 Notice to director of division of finance prior to acquisition of trust company — disapproval of acquisition — exceptions — disapproval, grounds.

Effective 28 Aug 1993

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.820. Notice to director of division of finance prior to acquisition of trust company — disapproval of acquisition — exceptions — disapproval, grounds. — 1. No person, acting directly, indirectly, or through or in concert with one or more other persons, shall directly or indirectly acquire control of any trust company or any company that controls a trust company unless the director of the division of finance has been given sixty days prior written notice of the proposed acquisition and within that period the division of finance has not issued a notice disapproving the proposed acquisition. This section shall not apply to any trust company that accepts deposits nor to any trust company which is owned or controlled by a bank holding company as that term is defined in section 362.910.

2. The director of the division of finance may require persons seeking to acquire control of such a trust company to submit such information as he shall deem necessary. The director of the division of finance may disapprove any acquisition upon determining that:

(1) The competence, experience or integrity of any acquiring person or of any of the proposed management personnel indicates that it would not be in the interest of the customers of the trust company or in the interest of the public to permit such person to control the trust company;

(2) The financial condition of any acquiring person is such as might jeopardize the financial stability of the trust company or prejudice the interests of its trust customers; or

(3) The acquiring person fails or refuses to furnish the information requested by the division of finance.

(L. 1993 H.B. 231 § 1)



Section 362.900 Declaration of intent.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.900. Declaration of intent. — All of the provisions of chapter 362, RSMo 1959 and RSMo 1965 Supplement, whether or not repealed and reenacted by sections 361.010 to 362.810 shall, after October 13, 1967, apply equally to banks and trust companies, unless otherwise clearly indicated by words or context. The provisions formerly found in chapter 363, RSMo 1959 and RSMo 1965 Supplement, which are reenacted herein as part of chapter 362, or which are combined with similar provisions in chapter 362, so far as they are the same as those of the prior law, shall be construed as a continuation of such law and not as a new enactment. Where appropriate the words "this chapter" as used in sections 361.010 to 362.810 and as used in the sections of chapter 362 which are not repealed and reenacted by sections 361.010 to 362.810, extend to and include the provisions of chapter 363 prior to its repeal herein.

(L. 1967 p. 445 § B)



Section 362.910 Definitions.

Effective 28 Aug 2008

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.910. Definitions. — As used in sections 362.910 to 362.940, unless the context clearly indicates otherwise, the following terms mean:

(1) "Bank", any bank, trust company or national banking association which accepts demand deposits and makes loans, and which has its principal banking house in Missouri and a branch of any bank, trust company or national banking association which accepts demand deposits and which has a physical presence in Missouri, other than a branch located outside of Missouri;

(2) "Bank holding company", any company which has control over any bank or over any company that is a bank holding company;

(3) "Company", any corporation, partnership, business trust, association, or similar organization, or any other trust unless by its terms it must terminate within twenty-five years or not later than twenty-one years and ten months after the death of individuals living on the effective date of the trust, but shall not include any corporation the majority of the shares of which are owned by the United States or by any state;

(4) "Control", a company has control over a bank, trust company, or company if:

(a) The company directly or indirectly or acting through one or more other persons owns, controls, or has power to vote twenty-five percent or more of any class of voting securities of the bank or company;

(b) The company controls in any manner the election of a majority of the directors or trustees of the bank or company; or

(c) The company directly or indirectly exercises a controlling influence over the management or policies of the bank or company;

(d) Provided, however, no company shall be deemed to have control over a bank or a company by virtue of its ownership or control of shares acquired by it in connection with its underwriting of securities and which are held only for such period of time as will permit the sale thereof upon a reasonable basis, or which is formed for the sole purpose of participating in a proxy solicitation, or which acquires ownership or control of shares in securing or collecting a debt previously contracted in good faith, until two years after the date of acquisition, or which acquires ownership or control of shares in a fiduciary capacity. For the purpose of sections 362.910 to 362.940, bank shares shall not be deemed to have been acquired in a fiduciary capacity if the acquiring bank or company in its capacity as trustee of a trust has sole discretionary authority to exercise voting rights with reference thereto; except that this limitation is applicable in the case of a bank or company which acquired such shares prior to December 31, 1970, only if the bank or company had the right consistent with its obligations under the instrument, agreement, or other arrangement establishing the trust relationship to divest itself of such voting rights and failed to exercise that right to divest prior to December 31, 1971;

(5) "Director" or "director of finance", the director of the division of finance;

(6) "Trust holding company", any company which has control over any trust company or over any company that is a trust holding company.

(L. 1974 H.B. 1798 § 1 subsec. 1, A.L. 1986 S.B. 442, A.L. 1995 H.B. 63, et al., A.L. 2003 H.B. 221 merged with S.B. 346, A.L. 2008 S.B. 788)



Section 362.915 Limitation on bank holding company — total deposits, how computed.

Effective 28 Aug 1997

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.915. Limitation on bank holding company — total deposits, how computed. — It is unlawful for any bank holding company to obtain control of any bank or depository financial institution if the total deposits in such bank or institution together with the total deposits in all banks and depository financial institutions in Missouri controlled by the bank holding company exceed thirteen percent of the total deposits in all depository financial institutions in the state, determined as of December thirty-first of the most recent year for which totals are available, preceding the date the bank holding company files an application with the division of finance as required by sections 362.910 to 362.940. For the purposes of this section, "depository financial institution" shall mean any financial institution which accepts deposits and which may protect its customers' funds by insurance through an agency of the federal government. In computing the total bank deposits in all banks controlled by the bank holding company and the bank which the holding company seeks to acquire, there shall be deducted from total deposits, certificates of deposit in the face amount of one hundred thousand dollars or more, deposits from sources outside the United States, and deposits of banks other than banks controlled by the bank holding company.

(L. 1974 H.B. 1798 § 1 subsec. 2, A.L. 1988 S.B. 768, A.L. 1997 H.B. 257)



Section 362.920 Procedure to obtain order allowing acquisition — duty of director.

Effective 02 Jan 1979, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.920. Procedure to obtain order allowing acquisition — duty of director. — 1. A bank holding company which seeks to acquire control of a bank or a bank holding company shall file with the division of finance a copy of any application which the bank holding company is required to file with the Board of Governors of the Federal Reserve System, together with such supplemental data as will enable the director of finance to determine if the acquisition is lawful under the provisions of section 362.915. The director of finance shall, within thirty days after receiving the application, issue his order declaring the acquisition to be lawful or unlawful under the provisions of section 362.915. The order of the director shall be the final administrative decision which may be appealed in the circuit court of the county of proper venue within thirty days after the mailing or delivery of notice of the director's order, by any party aggrieved by the order.

2. The director shall also determine if the proposed acquisition of a bank by a bank holding company is consistent with the interests of promoting and maintaining a sound banking system and sound trust companies, the security of deposits and depositors and other customers, the preservation of the liquid position of banks and in the interest of preventing injurious credit expansions and contractions. If the director determines that the proposed acquisition is not consistent with those objectives, he shall, within thirty days of receipt of the application, communicate his objections to the proposed acquisition to the Board of Governors of the Federal Reserve System.

3. The provisions of section 362.915 and subsections 1 and 2 of this section shall not apply in the case of the acquisition of a bank or bank holding company acquired at the request of the director of finance, the Federal Deposit Insurance Corporation or the Board of Governors of the Federal Reserve System in order to prevent the imminent failure of a bank.

(L. 1974 H.B. 1798 § 1 subsecs. 3, 4, A.L. 1978 H.B. 1634)

Effective 1-02-79



Section 362.923 Bank holding companies, examination of, when — considered new business entity, when.

Effective 28 Aug 2003

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.923. Bank holding companies, examination of, when — considered new business entity, when. — 1. The director of the division of finance may enter into cooperative and reciprocal agreements with the federal reserve banks for periodic examination of bank holding companies on a joint or alternating basis, but, except in extraordinary situations, no such agreements may be concluded which would result in a bank holding company being examined more frequently than once every twelve months. The director may accept reports of examination and other exchanges of information from such agencies in lieu of conducting his own examinations and compiling his own reports, and may provide reports of examination and other information to such agencies.

2. A trust holding company or a company formed to be a trust holding company, as hereinafter described, is a new business entity under Missouri law and is not subject to federal reserve examination. The director of the division of finance shall contract with the parties that charter such entity to obtain safety and soundness authority as a condition for such entity's acquisition of a trust company. To simplify such process:

(1) A trust holding company or a company formed to be a trust holding company which seeks to acquire control of any nondepositary trust company shall file an application with the division of finance;

(2) The director shall determine if the proposed acquisition of a nondepositary trust company by a trust holding company is consistent with the interests of promoting and maintaining sound trust companies;

(3) The director may issue an order approving or disapproving the proposed acquisition of a nondepositary trust company by a trust holding company and may present, enforce, advocate, or defend the order in any judicial or administrative proceeding; and

(4) The director may examine and investigate any trust holding company as appropriate or necessary to carry out the director's duties. The director may enter into cooperative and reciprocal agreements with federal and state regulatory authorities appropriate to such functions and may share reports and information or pursue joint actions or concurrent jurisdiction with federal and state regulatory authorities.

(L. 1986 H.B. 1195, A.L. 2003 H.B. 221 merged with S.B. 346)



Section 362.930 Injunctive relief, when.

Effective 28 Aug 1999

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.930. Injunctive relief, when. — Any court of competent jurisdiction may enjoin violations of subsection 1 of section 362.920. Any bank adversely affected by any such violation, any banking organization having statewide membership, and the director of finance shall have standing to sue in any such action.

(L. 1974 H.B. 1798 § 1 subsec. 7, A.L. 1999 S.B. 386)



Section 362.935 Director of finance to administer — rules and orders authorized.

Effective 28 Aug 2001

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.935. Director of finance to administer — rules and orders authorized. — The director of finance shall administer and carry out the provisions of sections 362.910 to 362.940 and may issue such regulations and orders as may be necessary to discharge this duty and to prevent evasion of subsection 1 of section 362.920.

(L. 1974 H.B. 1798 § 1 subsec. 8, A.L. 2001 H.B. 738 merged with S.B. 186)



Section 362.940 Disclaimer as to implied repeal of other law.

Effective 01 Jan 1975, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.940. Disclaimer as to implied repeal of other law. — Nothing contained in sections 362.910 to 362.940 shall be interpreted or construed as approving any act, action, or conduct which is or has been or may be in violation of any existing law, nor shall anything herein contained constitute a defense to any action, suit, or proceeding pending or hereafter instituted on account of any prohibited antitrust or monopolistic act, action, or conduct.

(L. 1974 H.B. 1798 § 1 subsec. 9)

Effective 1-01-75



Section 362.945 Definitions — examinations, cooperative and reciprocal agreements to make examinations, when.

Effective 15 May 1986, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.945. Definitions — examinations, cooperative and reciprocal agreements to make examinations, when. — 1. As used in this section, unless the context clearly indicates otherwise, the following terms shall mean:

(1) "Affiliate", shall have the meaning given the term by section 23A of the Federal Reserve Act (12 U.S.C. section 371c), as amended;

(2) "Bank", any bank, trust company, or national banking association which accepts deposits and makes loans, and which has its principal banking house outside of the state of Missouri;

(3) "Bank holding company", any company which has control, as determined by the provisions of subdivision (4) of section 362.910, over any bank or over any company that is a bank holding company;

(4) "Engage in the banking business", a company shall be deemed to engage in the banking business if it accepts deposits and makes loans in Missouri.

2. In the event that any bank holding company or bank is permitted, by operation of federal or state law, to engage directly or through an affiliate in the banking business in this state, the director may enter into cooperative and reciprocal agreements with the Federal Reserve Bank or with the bank regulatory authorities of any state or states in which such bank holding company or bank is organized or based for the periodic examination of bank holding companies, banks, and affiliates affected, and may accept reports of examination and other exchanges of information from such authorities in lieu of conducting his own examinations and compiling his own reports, and may provide reports of examination and other information to such authorities. The director may enter into joint actions with other regulatory bodies having concurrent jurisdiction or may enter into such actions independently to carry out his responsibilities of assuring compliance with the laws of this state.

(L. 1986 H.B. 1195)

Effective 5-15-86



Section 362.950 Affiliated entity of holding companies, transactions authorized — out-of-state transactions.

Effective 28 Aug 1995

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.950. Affiliated entity of holding companies, transactions authorized — out-of-state transactions. — 1. Notwithstanding any other law to the contrary, any bank or trust company is authorized to conduct at the main banking house or any branch of such bank or trust company any one or more of the following transactions if so authorized by such affiliated entity:

(1) Receiving deposits from, or renewing deposits of, customers of such affiliated entity;

(2) Cashing or issuing checks, drafts or money orders for the account of customers of such affiliated entity;

(3) Closing and servicing loans and receiving loan payments and other payments due from customers of such affiliated entity.

2. Any bank or trust company intending to conduct or to authorize an affiliated entity to conduct any such transactions shall provide not less than thirty days' prior written notice thereof to the director of the division of finance.

3. For purposes of this section, the term "affiliated entity" means any bank or trust company of which at least eighty percent of the voting stock is owned or otherwise controlled, directly or indirectly, by a bank holding company, any individual or a group of individuals, or any other legal entity which also owns or otherwise controls, directly or indirectly, eighty percent of the voting stock of the bank or trust company conducting any such transactions.

4. Any bank or trust company may enter into an agreement with one or more out-of-state banks, trust companies, or both banks and trust companies, as a principal, agent, or both principal and agent, for the transactions authorized in this section. The provisions of this subsection are enacted to authorize state chartered banks and trust companies the same interstate agency authority that a national banking association is provided in Title I, Section 101, of the Reigle-Neal Interstate Banking and Branching Efficiency Act of 1994, Public Law 103-328.

(L. 1992 S.B. 688 § 4, A.L. 1995 S.B. 215)



Section 362.1010 Citation of law.

Effective 28 Aug 2017

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.1010. Citation of law. — Sections 362.1010 to 362.1115 shall be known and may be cited as the “Missouri Family Trust Company Act”.

(L. 2017 H.B. 292)



Section 362.1015 Definitions.

Effective 28 Aug 2017

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.1015. Definitions. — For purposes of sections 362.1010 to 362.1115, the following terms mean:

(1) “Authorized representative”, if a family trust company is organized as a corporation, then an officer or director of the family trust company or, if a family trust company is organized as a limited liability company, then a manager, officer, or member of the family trust company;

(2) “Collateral kinship”, a relationship that is not lineal but stems from a common ancestor;

(3) “Controlling stockholder or member”, an individual who owns or has the ability or power to directly or indirectly vote ten percent or more of the outstanding shares, membership interest, or membership units of the family trust company;

(4) “Designated relative”, a common ancestor of a family, either living or deceased, who is so designated in an organizational instrument. No family trust company shall have more than one designated relative;

(5) “Engage in trust company business with the general public”, any sales, solicitations, arrangements, agreements, or transactions to provide trust or other business services, whether for a fee, commission, or any other type of remuneration, with any person who is not a family member or any sole proprietorship, partnership, limited liability company, joint venture, association, corporation, trust, estate, business trust, or other company that is not one hundred percent owned by one or more family members;

(6) “Family affiliate”, a company or other entity wholly and exclusively owned by, directly or indirectly, and operated for the sole benefit of:

(a) One or more family members; or

(b) Charitable foundations, charitable trusts, or other charitable entities if such foundation, trust, or entity is funded exclusively by one or more family members;

(7) “Family member”:

(a) A designated relative;

(b) Any person within the tenth degree of lineal kinship of a designated relative;

(c) Any person within the ninth degree of collateral kinship to a designated relative;

(d) The spouse of any person who qualifies under paragraphs (a) through (c) of this subdivision;

(e) Any former spouse of any person who qualifies under paragraphs (a) through (c) of this subdivision;

(f) The probate estate of any person who qualified as a family member under paragraphs (a) through (e) of this subdivision;

(g) A family affiliate;

(h) An irrevocable trust funded exclusively by one or more family members of which all permissible distributees, as defined under subdivision (15) of section 456.1-103, qualify under paragraphs (a) through (g) of this subdivision or are charitable foundations, charitable trusts, or other charitable entities; or

(i) A revocable trust of which one or more family members are the sole settlors.

­­

­

(8) “Family trust company”, a corporation or limited liability company organized or qualified to do business in this state that is wholly owned and exclusively controlled by, directly or indirectly, one or more family members, excluding any former spouse of a family member; that operates for the exclusive benefit of a family member regardless of whether compensation is received or anticipated; and that does not engage in trust company business with the general public or otherwise hold itself out as a trustee for hire by advertisement, solicitation, or other means. The term “family trust company” shall include foreign family trust companies unless context indicates otherwise;

(9) “Family trust company affiliated party”:

(a) A director, officer, manager, employee, or controlling stockholder or member of a family trust company; or

(b) A stockholder, member, or any other person as determined by the secretary who participates in the affairs of a family trust company;

(10) “Foreign family trust company”, a family trust company that:

(a) Is licensed by the District of Columbia or a state in the United States other than this state;

(b) Has its principal place of business in the District of Columbia or a state in the United States other than this state;

(c) Is operated in accordance with family or private trust company laws of the District of Columbia or of the state in which it is licensed;

(d) Is subject to statutory or regulatory mandated oversight by the District of Columbia or state in which the principal place of business is located; and

(e) Is not owned by or a subsidiary of a corporation, limited liability company, or other business entity that is organized in or licensed by any foreign country;

(11) “Lineal kinship”, a relationship in the direct line of ascent or descent from a designated relative;

(12) “Officer”, an individual, regardless of whether the individual has an official title or receives a salary or other compensation, who may participate in the major policy-making functions of a family trust company other than as a director. The term shall not include an individual who may have an official title and exercises discretion in the performance of duties and functions but who does not participate in determining the major policies of the family trust company and whose decisions are limited by policy standards established by other officers, regardless of whether the policy standards have been adopted by the board of directors. The chair of the board of directors, the president, the chief executive officer, the chief financial officer, the senior trust officer, all executive vice presidents of a family trust company, and all managers if organized as a limited liability company are presumed to be officers unless such officer is excluded, other than in the capacity of a director, by resolution of the board of directors or members or by the bylaws or operating agreement of the family trust company from participating in major policy-making functions of the family trust company, and such excluded officer does not actually participate therein;

(13) “Organizational instrument”, the articles of incorporation for a corporation or the articles of organization for a limited liability company;

(14) “Principal place of business”, the physical location where officers of a family trust company direct, control, and coordinate the trust company’s activities;

(15) “Principal place of operations”, the physical location in this state where a foreign family trust company stores and maintains its books and records pertaining to operations in this state;

(16) “Qualified beneficiary”, the same meaning as defined under subdivision (20) of section 456.1-103;

(17) “Registered agent”, a business or individual designated by a family trust company to receive service of process on behalf of the family trust company;

(18) “Reports of examinations, operations, or conditions”, records submitted to the secretary or prepared by the secretary as part of the secretary’s duties performed under sections 362.1010 to 362.1117;

(19) “Secretary”, the secretary of state for the state of Missouri;

(20) “Secretary’s designee”, an attorney-at-law or a certified public accountant designated by the secretary under subsection 1 of section 362.1085;

(21) “Working papers”, the records of the procedures followed, tests performed, information obtained, and conclusions reached in an investigation under sections 362.1010 to 362.1117. The term shall also include books and records.

(L. 2017 H.B. 292)



Section 362.1020 Inapplicability of certain sections, when.

Effective 28 Aug 2017

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.1020. Inapplicability of certain sections, when. — If a family trust company limits its activities to the activities authorized under sections 362.1010 to 362.1117, then section 361.160 and sections 362.010 to 362.950 shall not apply to the family trust company.

(L. 2017 H.B. 292)



Section 362.1030 Family trust company fund established — filing fee, amount — registration requirements — application, contents.

Effective 28 Aug 2017

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.1030. Family trust company fund established — filing fee, amount — registration requirements — application, contents. — 1. There is hereby established in the state treasury the “Family Trust Company Fund”, which shall consist of all fees collected by the secretary from family trust companies registering as provided in this section. The state treasurer shall be custodian of the fund. In accordance with sections 30.170 and 30.180, the state treasurer may approve disbursements. The fund shall be a dedicated fund, and moneys in the fund shall be used solely to support the secretary’s role and fulfillment of duties under sections 362.1010 to 362.1117. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall revert to the credit of the general revenue fund. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

2. No family trust company shall conduct business in this state unless such family trust company pays a one-time original filing fee of five thousand dollars to the secretary and registers with the secretary in a format prescribed by the secretary. The secretary shall deposit all family trust company filing fees into the family trust company fund established under subsection 1 of this section.

3. To register, a family trust company that is not a foreign family trust company shall file its organizational instrument with the secretary. At a minimum, the organizational instrument shall state:

(1) The name of the designated relative;

(2) That the family trust company is a family trust company as defined under sections 362.1010 to 362.1117; and

(3) That its operations will comply with sections 362.1010 to 362.1117.

4. A foreign family trust company shall register by filing with the secretary:

(1) An initial registration to begin operations as a foreign family trust company; and

(2) An application for a certificate of authority in accordance with and subject to chapter* 347 or 351.

5. A foreign family trust company application shall be submitted on a form prescribed by the secretary and be signed, under penalty of perjury, by an authorized representative. At a minimum, the application shall include:

(1) A statement attesting that the foreign family trust company:

(a) Will comply with the provisions of sections 362.1010 to 362.1117; and

(b) Is in compliance with the family trust company laws and regulations of the jurisdiction of its incorporation or organization;

(2) The current telephone number and street address of:

(a) The foreign family trust company’s principal place of business in the jurisdiction of its incorporation or organization;

(b) The foreign family trust company’s principal place of operations; and

(c) Any other offices located within this state;

(3) The name and current street address in this state of its registered agent;

(4) A certified copy of a certificate of good standing, or an equivalent document, authenticated by the official having custody of records in the jurisdiction where the foreign family trust company is incorporated or organized;

(5) Satisfactory proof, as determined by the secretary, that the foreign family trust company is organized in a manner similar to a Missouri family trust company and is in compliance with the family trust company laws and regulations of the jurisdiction in which the foreign family trust company was incorporated or organized; and

(6) Any other information reasonably and customarily required by the secretary of foreign corporations or foreign limited liability companies seeking to qualify to conduct business in this state.

(L. 2017 H.B. 292)

*Word "chapters" appears in original rolls.



Section 362.1035 Capital account, minimum required — company's duty to maintain, requirements.

Effective 28 Aug 2017

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.1035. Capital account, minimum required — company's duty to maintain, requirements. — 1. No family trust company shall be organized or operated with a capital account of less than two hundred fifty thousand dollars. The full amount of the initial capital account of a family trust company shall consist of one or more asset groups described under subsection 1 of section 362.1070, exclusive of all organization expenses.

2. A family trust company shall maintain:

(1) A physical office in this state where original or true copies, including electronic copies, of all material business records and accounts of the family trust company may be accessed and are readily available for examination by the secretary. A family trust company may also maintain one or more branch offices within or outside of this state;

(2) A registered agent who maintains an office in this state;

(3) All applicable state and local business licenses, charters, and permits; and

(4) A deposit account with a state-chartered or national financial institution that has a principal or branch office in this state.

3. In addition to the requirements of subsection 2 of this section, a foreign family trust company shall also:

(1) Be in good standing in the jurisdiction in which it is incorporated or organized; and

(2) Stay in compliance with the family trust company laws and regulations of such jurisdiction.

(L. 2017 H.B. 292)



Section 362.1037 Management authority, exclusively vested.

Effective 28 Aug 2017

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.1037. Management authority, exclusively vested. — Exclusive authority to manage a family trust company shall be vested in:

(1) If a corporation, a board of directors that consists of at least three directors; or

(2) If a limited liability company, a board of directors or managers that consists of three directors or managers.

­­

­

(L. 2017 H.B. 292)



Section 362.1040 Organizational instruments, requirements.

Effective 28 Aug 2017

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.1040. Organizational instruments, requirements. — 1. One or more persons may subscribe to an organizational instrument in writing for the purpose of forming a family trust company, subject to the conditions prescribed by law.

2. The organizational instrument of a family trust company shall set forth all of the information required under chapter* 347 or 351, as applicable, and the following:

(1) The name of the company, which shall distinguish the company from any other nonfamily trust company or family trust company formed or engaging in business in this state. If the word “trust” is included in the name, it shall be immediately preceded by the word “family” so as to distinguish the entity from a nonfamily trust company operating under this chapter. This subdivision shall not apply to a foreign family trust company using a fictitious name that is registered and maintained in this state pursuant to the requirements administered by the secretary and that distinguishes the foreign family trust company from a nonfamily trust company authorized to operate under this chapter;

(2) The purpose for which the company is formed, which shall clearly identify the restricted activities permissible to a family trust company under sections 362.1010 to 362.1117; and

(3) A statement affirming that the family trust company shall not engage in trust company business with the general public.

3. The term “trust company” in the name adopted by a family trust company shall not violate section 362.425.

(L. 2017 H.B. 292)

*Word "chapters" appears in original rolls.



Section 362.1045 Fidelity bonds, errors and omissions insurance policies, other insurance policies, company may procure and maintain.

Effective 28 Aug 2017

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.1045. Fidelity bonds, errors and omissions insurance policies, other insurance policies, company may procure and maintain. — 1. A family trust company may procure and maintain fidelity bonds on all active officers, directors, managers, and members acting in a managerial capacity and on all employees of the company in order to indemnify the family trust company against loss resulting from dishonest, fraudulent, or criminal acts or omissions committed by any such person, whether acting alone or in combination with other persons and regardless of whether such person receives a salary or other compensation from the company.

2. A family trust company may also procure and maintain an errors and omissions insurance policy in which the family trust company is listed as the insured to cover the acts and omissions of officers, directors, managers, and members acting in a managerial capacity, regardless of whether any such person receives a salary or other compensation from the company.

3. A family trust company may also procure and maintain other insurance policies necessary or desirable in connection with the business of the company including, but not limited to, one or more casualty insurance policies.

(L. 2017 H.B. 292)



Section 362.1050 Fiduciary books and records, how maintained — assets not subject to debts or obligations of the company.

Effective 28 Aug 2017

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.1050. Fiduciary books and records, how maintained — assets not subject to debts or obligations of the company. — 1. A family trust company shall maintain its fiduciary books and records separate and distinct from other records of the company and shall segregate all assets held in any fiduciary capacity from other assets of the company.

2. Assets received or held in a fiduciary capacity by a family trust company shall not be subject to the debts or obligations of the company.

(L. 2017 H.B. 292)



Section 362.1055 Annual registration report, contents, filing fee.

Effective 28 Aug 2017

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.1055. Annual registration report, contents, filing fee. — 1. A family trust company shall file an annual registration report with, and shall pay an annual filing fee of one thousand dollars to, the secretary.

2. The annual registration report filed by a family trust company that is not a foreign family trust company shall include:

(1) A statement by an authorized representative verifying that the family trust company is in compliance with the provisions of sections 362.1010 to 362.1117 and with applicable federal laws including, but not limited to, anti-money laundering and customer-identification rules or regulations;

(2) The name of the company’s designated relative and the street address for its principal place of business; and

(3) Any other information reasonably and customarily required by the secretary of general business corporations in connection with filing their annual registration reports.

3. The annual registration report filed by a foreign family trust company shall include:

(1) A statement by an authorized representative verifying that the foreign family trust company is in compliance with the provisions of sections 362.1010 to 362.1117, with the family trust company laws and regulations of the jurisdiction in which it was incorporated or organized, and with applicable federal laws including, but not limited to, anti-money laundering and customer-identification rules or regulations;

(2) The current telephone number and street address of the foreign family trust company’s principal place of business in the jurisdiction in which it was incorporated or organized;

(3) The current telephone number and street address of the foreign family trust company’s principal place of operations;

(4) The current telephone number and address of the physical location of any other offices located in this state;

(5) The name and current street address in this state of the trust company’s registered agent;

(6) Documentation, to the satisfaction of the secretary, showing that the foreign family trust company is in compliance with the family trust company laws and regulations of the jurisdiction in which it was incorporated or organized; and

(7) Any other information reasonably and customarily required by the secretary of general business corporations in connection with filing their annual registration reports.

4. An annual registration report shall be submitted on a form prescribed by the secretary and signed under penalty of perjury by an authorized representative.

(L. 2017 H.B. 292)



Section 362.1060 Permissible acts — foreign companies, exercise of trust powers.

Effective 28 Aug 2017

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.1060. Permissible acts — foreign companies, exercise of trust powers. — 1. A family trust company may, but only for family members:

(1) Act as a sole or copersonal representative, executor, or administrator for a probate estate within or outside this state;

(2) Act as an attorney-in-fact or agent under a power of attorney;

(3) Except as provided under section 362.1065, act within or outside this state as a sole fiduciary or cofiduciary, including acting as a trustee, advisory agent, assignee, assignee for the benefit of creditors, authenticating agent, bailee, bond or indenture trustee, conservator, conversion agent, custodian, escrow agent, fiscal or paying agent, financial advisor, guardian, investment advisor or manager, managing agent, purchase agent, receiver, registrar, safekeeping or subscription agent, transfer agent for entities other than public companies, warrant agent, or other similar capacity generally performed by a corporate trustee. In so acting, the family trust company may possess, purchase, sell, invest, reinvest, safekeep, or otherwise manage or administer the real or personal property of family members;

(4) Exercise the powers of a corporation or limited liability company incorporated or organized under the laws of this state, or qualified to transact business as a foreign corporation or limited liability company under the laws of this state that are reasonably necessary to enable the trust company to fully exercise a power conferred under sections 362.1010 to 362.1117 in accordance with commonly accepted customs and usages;

(5) Delegate duties and powers, including investment and management functions under section 469.909, in accordance with the powers granted to a trustee under chapter 456 or other applicable law and retain agents, attorneys, accountants, investment advisors, or other individuals or entities to advise or assist the family trust company in the exercise of its powers and duties under sections 362.1010 to 362.1117 and chapter 456. Such exercise of power may include, but is not limited to, retaining a bank trust department or a public trust company other than another family trust company; and

(6) Perform all acts necessary to exercise the powers enumerated in this section or authorized under sections 362.1010 to 362.1117 and other applicable laws of this state.

2. A foreign family trust company in good standing in the jurisdiction in which it is incorporated or organized may exercise all the trust powers in this state that a Missouri family trust company may exercise.

(L. 2017 H.B. 292)



Section 362.1065 Commercial banking, engagement in prohibited.

Effective 28 Aug 2017

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.1065. Commercial banking, engagement in prohibited. — Notwithstanding any other provision of sections 362.1010 to 362.1117, no family trust company shall engage in commercial banking. However, a family trust company may establish accounts at financial institutions for its own purposes or on behalf of family members to whom it provides services under sections 362.1010 to 362.1117.

(L. 2017 H.B. 292)



Section 362.1070 Capital account, minimum assets — rental of real or personal property — investment of funds — bonds and securities, purchase of — permissible acts of fiduciary — duty of loyalty.

Effective 28 Aug 2017

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.1070. Capital account, minimum assets — rental of real or personal property — investment of funds — bonds and securities, purchase of — permissible acts of fiduciary — duty of loyalty. — 1. The assets forming the minimum capital account of a family trust company shall:

(1) Consist of cash, United States Treasury obligations, or any combination thereof; and

(2) Have an aggregate market value of at least one hundred percent of the company’s required capital account, as specified under subsection 1 of section 362.1035. If the aggregate market value of one hundred percent of the company’s capital account is, at any time, less than the amount required under subsection 1 of section 362.1035, the company shall have five business days to bring such capital account into compliance with subsection 1 of section 362.1035.

2. A family trust company may purchase or rent real or personal property for use in conducting business and other activities of the company.

3. Notwithstanding any other provision of law, a family trust company may invest funds for its own account, other than those required or allowed under subsection 1 or 2 of this section, in any type or character of equity securities, debt securities, or other assets.

4. Notwithstanding any other provision of law, a family trust company may, while acting as a fiduciary, purchase directly from underwriters or broker-dealers or purchase in the secondary market:

(1) Bonds or other securities underwritten or brokered by:

(a) The family trust company;

(b) A family affiliate; or

(c) A syndicate, including the family trust company or a family affiliate; and

(2) Securities of investment companies for which the family trust company acts as an advisor, custodian, distributor, manager, registrar, shareholder servicing agent, sponsor, or transfer agent. For purposes of this section, investment companies shall be deemed to include mutual funds, closed-end funds, or unit-investment trusts as defined under the Investment Company Act of 1940, P.L. 76-768*, as amended.

5. The authority granted under subsection 4 of this section may be exercised only if:

(1) The investment is not expressly prohibited by the instrument, judgment, decree, or order that establishes the fiduciary relationship;

(2) The family trust company procures in writing the consent of all cofiduciaries with discretionary investment powers to the investment, if any; and

(3) The family trust company discloses its intent to exercise the authority granted under subsection 4 of this section in writing to all of the trust company’s account statement recipients before the first exercise of such authority, and each such disclosure states:

(a) Any interest the family trust company has or reasonably expects to have in the underwriting or distribution of the bonds or securities;

(b) Any fee or other compensation received or reasonably expected to be received by the family trust company as a result of the transaction or services provided to an investment company; and

(c) Any relationship between the family trust company and an investment company.

6. Subsections 4 and 5 of this section shall not affect the degree of prudence required of fiduciaries under the laws of this state. However, a purchase of bonds or securities under this section shall be presumed unaffected by a conflict between the fiduciary’s personal and fiduciary interests if such purchase:

(1) Is negotiated at a fair price;

(2) Is in accordance with:

(a) The interest of the qualified beneficiaries of the trust for which the purchase is made; and

(b) The purposes of the trust; and

(3) Otherwise complies with:

(a) The Missouri prudent investor act, sections 469.900 to 469.913, unless such compliance is waived in a manner as provided by law; and

(b) The terms of the instrument, judgment, decree, or order establishing the fiduciary relationship.

7. Notwithstanding subsections 1 to** 6 of this section, no family trust company shall, while acting as a fiduciary, purchase a bond or security issued by the family trust company, its parent, or a subsidiary company of either unless:

(1) The family trust company is expressly authorized to do so by:

(a) The terms of the instrument creating the trust for which such purchase is made;

(b) A court order;

(c) The written consent of the settlor of such trust for which the family trust company is serving as trustee; or

(d) The written consent of every adult qualified beneficiary of such trust who, at the time of such purchase, is entitled to receive income under the trust or who would be entitled to receive a distribution of principal if the trust were terminated; and

(2) The purchase of the security is at a fair price and complies with the Missouri prudent investor act, sections 469.900 to 469.913, unless compliance is waived in a manner as provided by law, and with the terms of the instrument, judgment, decree, or order establishing the fiduciary relationship.

8. Except as otherwise expressly limited by this section, a family trust company is authorized, without limiting any powers otherwise conferred on fiduciaries by law, to do any of the following actions while acting as a fiduciary, and such actions shall be presumed to be unaffected by a conflict between the fiduciary’s personal and fiduciary interests:

(1) Make an equity investment in a closely held entity that may or may not be marketable and that is directly or indirectly owned or controlled by one or more family members;

(2) Place a security transaction using a broker who is a family member;

(3) Enter into an agreement with a family member who is the settlor or a qualified beneficiary of a trust with respect to the appointment of the family trust company as a fiduciary of the trust or with respect to the compensation of the family trust company for service as a fiduciary;

(4) Transact business with a family member;

(5) Transact business with or invest in any asset of another trust, estate, guardianship, or conservatorship for which the family trust company is a fiduciary or in which a family member has an interest;

(6) Deposit trust assets in a financial institution that is owned, controlled, or operated by one or more family members;

(7) Purchase, sell, hold, own, or invest in a security, bond, real property, personal property, stock, or other asset of a family member; and

(8) With or without adequate security, lend moneys to or borrow moneys from a family member or a trust, estate, or guardianship for which the family trust company serves as a fiduciary.

9. If not inconsistent with and subject to the terms of subsections 4 to** 8 of this section, the duty of loyalty under section 456.8-802 applies to a family trust company when the family trust company serves as trustee of a trust whose administration is subject to chapter 456.

(L. 2017 H.B. 292)

*"76 P.L. 768" appears in original rolls.

**Word "through" appears in original rolls.



Section 362.1075 Fiduciary capacity — oath, affirmation, affidavit, or acknowledgment.

Effective 28 Aug 2017

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.1075. Fiduciary capacity — oath, affirmation, affidavit, or acknowledgment. — If a family trust company is required to make an oath, affirmation, affidavit, or acknowledgment regarding a fiduciary capacity in which the family trust company is acting or preparing to act, a director, officer, or if the company is a limited liability company, a manager or officer expressly authorized by the family trust company shall make and if required, subscribe to such oath, affirmation, affidavit, or acknowledgment on behalf of the company.

(L. 2017 H.B. 292)



Section 362.1080 Advertising prohibited.

Effective 28 Aug 2017

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.1080. Advertising prohibited. — No family trust company shall advertise its services to the public.

(L. 2017 H.B. 292)



Section 362.1085 Examination and investigation of company, procedure.

Effective 28 Aug 2017

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.1085. Examination and investigation of company, procedure. — 1. The secretary may designate an attorney-at-law or a certified public accountant to examine or investigate, or assist in the examination of, a family trust company.

2. The secretary or the secretary’s designee may examine or investigate a family trust company at any time the secretary deems necessary to determine if the family trust company engaged in an act prohibited under section 362.1065 or 362.1080 and, if a family trust company engaged in such act, to determine whether any other applicable law was violated.

3. The secretary or the secretary’s designee may examine the books and records of a foreign family trust company at any time the secretary deems necessary to determine if such foreign family trust company is in compliance with sections 362.1010 to 362.1117. In connection with an examination of the books and records of the trust company, the secretary or the secretary’s designee may rely upon the most recent examination report, review, certification letters, or similar documentation issued by the agency supervising the foreign family trust company in the jurisdiction in which the foreign family trust company is incorporated or organized. The examination by the secretary or the secretary’s designee of the books and records of a foreign family trust company shall be, to the extent practicable, limited to books and records of operations in this state.

4. For each examination or investigation of a family trust company under this section, the family trust company shall pay the costs of the examination or investigation. As used in this subsection, the term “costs” means the salary of and travel expenses incurred by any individual that are directly attributable to the examination or investigation of the family trust company. The mailing of payment for costs incurred shall be postmarked within thirty days after the receipt of a notice that states the costs are due. The secretary may levy a late payment of up to one hundred dollars per day for each day that a payment is overdue unless waived for good cause. However, if the late payment of costs is intentional, the secretary may levy an administrative fine of up to one thousand dollars per day for each day the payment is overdue.

5. The secretary may establish by rule the requirements and records necessary to demonstrate conformity with sections 362.1010 to 362.1117 by a family trust company.

(L. 2017 H.B. 292)



Section 362.1090 Cease and desist order — notice of charges, when, procedure.

Effective 28 Aug 2017

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.1090. Cease and desist order — notice of charges, when, procedure. — 1. The secretary or the secretary’s designee may issue and serve upon a family trust company or family trust company affiliated party a notice of charges if the secretary or the secretary’s designee has reason to believe that such company, family trust company affiliated party, or individual named therein is engaging in or has engaged in any of the following acts:

(1) The family trust company fails to satisfy the requirements of a family trust company or foreign family trust company under sections 362.1010 to 362.1117;

(2) A violation of section 362.1035, 362.1040, 362.1050, 362.1055, 362.1060, or 362.1080;

(3) A violation of any rule of the secretary;

(4) A violation of any order of the secretary;

(5) A breach of any written agreement with the secretary;

(6) A prohibited act or practice under section 362.1065;

(7) A willful failure to provide information or documents to the secretary upon written request;

(8) An act of commission or omission that is judicially determined by a court of competent jurisdiction to be a breach of trust or fiduciary duty; or

(9) A violation of state or federal law related to anti-money laundering, customer identification, or any related rule or regulation.

2. The notice of charges shall contain a statement of facts and notice of opportunity for a hearing.

3. If no hearing is requested within thirty days after the date of service of the notice of charges or if a hearing is held and the secretary or secretary’s designee finds that any of the charges are true, the secretary or secretary’s designee may enter an order directing the family trust company, family trust company affiliated party, or the individual named in the notice of charges to cease and desist such conduct and to take corrective action.

4. A contested or default cease and desist order is effective when reduced to writing and served upon the family trust company, family trust company affiliated party, or the individual named therein. An uncontested cease and desist order is effective as agreed.

5. If the secretary or the secretary’s designee finds that conduct described under subsection 1 of this section is likely to cause substantial prejudice to members, shareholders, beneficiaries of fiduciary accounts of the family trust company, or beneficiaries of services rendered by the family trust company, the secretary or the secretary’s designee may issue an emergency cease and desist order requiring the family trust company, family trust company affiliated party, or individual named therein to immediately cease and desist from engaging in the conduct stated and to take corrective action. The emergency order is effective immediately upon service of a copy of the order upon the family trust company or family trust company affiliated party and shall remain effective for ninety days. If the secretary or the secretary’s designee begins nonemergency cease and desist proceedings under subsection 1 of this section, the emergency order shall remain effective until the conclusion of the proceedings under this section.

6. A family trust company shall have ninety days to wind up its affairs after entry of any order to cease and desist from operating as a family trust company. If a family trust company that is not a foreign family trust company is still operating after ninety days, the secretary or the secretary’s designee may seek an order from a circuit court for the annulment or dissolution of the company. If a foreign family trust company is still operating after ninety days, the secretary or the secretary’s designee may seek an injunction from a circuit court restraining the company from continuing to operate in this state.

(L. 2017 H.B. 292)



Section 362.1095 Failure to submit annual registration report, fine — termination of registration, when — reinstatement, when.

Effective 28 Aug 2017

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.1095. Failure to submit annual registration report, fine — termination of registration, when — reinstatement, when. — If a family trust company fails to submit within the prescribed period its annual registration report or any other report required by sections 362.1010 to 362.1117 or rule, the secretary may impose a fine of up to one hundred dollars for each day that the annual registration report or other report is overdue. Failure to provide the annual registration report within sixty days after the end of the calendar year shall automatically result in termination of the registration of a family trust company. A family trust company may have its registration automatically reinstated by submitting to the secretary, on or before August thirty-first of the calendar year in which the annual registration report is due, the company’s annual registration report, a five hundred dollar late fee, and the amount of any fine imposed by the secretary under this section. A family trust company that fails to renew or reinstate its registration shall wind up its affairs on or before November thirtieth of the calendar year in which such failure occurs.

(L. 2017 H.B. 292)



Section 362.1100 Order of removal — notice of charges, when, procedure.

Effective 28 Aug 2017

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.1100. Order of removal — notice of charges, when, procedure. — 1. The secretary or the secretary’s designee may issue and serve upon a family trust company and a family trust company affiliated party a notice of charges if the secretary or the secretary’s designee has reason to believe that the family trust company affiliated party is engaging or has engaged in conduct that:

(1) Demonstrates that the family trust company does not satisfy the requirements of a family trust company or of a foreign family trust company under sections 362.1010 to 362.1117;

(2) Is a prohibited act or practice under section 362.1065;

(3) Violates section 362.1035, 362.1040, 362.1050, 362.1055, 362.1060, or 362.1080;

(4) Violates any other law involving fraud or moral turpitude that constitutes a felony;

(5) Violates a state or federal law related to anti-money laundering, customer identification, or any related rule or regulation;

(6) Is a willful violation of a rule of the secretary;

(7) Is a willful violation of an order of the secretary;

(8) Is a willful breach of a written agreement with the secretary; or

(9) Is an act of commission or omission or a practice that the secretary or the secretary’s designee has reason to believe is a breach of trust or fiduciary duty.

2. The notice of charges shall contain a statement of facts and notice of opportunity for a hearing.

3. If no hearing is requested within thirty days after the date of service of the notice of charges or if a hearing is held and the secretary or secretary’s designee finds that any of the charges in the notice of charges are true, the secretary or secretary’s designee may enter an order that removes the family trust company affiliated party from the family trust company or that restricts or prohibits the family trust company affiliated party from participating in the affairs of the family trust company.

4. A contested or default order of removal is effective when reduced to writing and served upon the family trust company and the family trust company affiliated party. An uncontested order of removal is effective as agreed.

5. (1) The chief executive officer of a family trust company or the person holding the equivalent office shall promptly notify the secretary if such person has actual knowledge that a family trust company affiliated party is charged with a felony in a state or federal court.

(2) If a family trust company affiliated party is charged with a felony in a state or federal court or, in a court of a foreign country with which the United States maintains diplomatic relations, is charged with an offense that involves a violation of law relating to fraud, currency transaction reporting, money laundering, theft, or moral turpitude and such offense is equivalent to a felony charge under state or federal law, then the secretary or the secretary’s designee may enter an emergency order that suspends the family trust company affiliated party or that restricts or prohibits participation by such party in the affairs of the family trust company effective upon service of the order on the company and such family trust company affiliated party.

(3) The order shall contain notice of opportunity for a hearing, at which the family trust company affiliated party may request a postsuspension hearing to show that continued service to or participation in the affairs of the family trust company does not pose a threat to the interests of the family trust company. In accordance with applicable rules, the secretary or secretary’s designee shall notify the family trust company affiliated party whether the order suspending or prohibiting the family trust company affiliated party from participating in the affairs of the family trust company will be rescinded or otherwise modified. The emergency order shall remain in effect, unless otherwise modified by the secretary or secretary’s designee, until the criminal charge is disposed. The emergency order shall dissolve upon the final, unappealed dismissal of all charges against or the acquittal of the family trust company affiliated party. Such occurrences shall not prohibit the secretary or the secretary’s designee from instituting proceedings under subsection 1 of this section. If the family trust company affiliated party charged is convicted or pleads guilty or nolo contendere, regardless of adjudication, the emergency order shall become final.

6. No family trust company affiliated party removed from office under this section shall be eligible for reinstatement to such office or to any other official position in a family trust company or financial institution in this state except with the written consent of the secretary. A family trust company affiliated party who is removed, restricted, or prohibited from participation in the affairs of a family trust company under this section may petition the secretary for modification or termination of such removal, restriction, or prohibition.

7. The resignation, termination of employment or participation, or separation from a family trust company of the family trust company affiliated party shall not affect the jurisdiction and authority of the secretary or the secretary’s designee to issue a notice and proceed under this section against the family trust company affiliated party if such notice is served within six years of the date such person ceased to be a family trust company affiliated party.

(L. 2017 H.B. 292)



Section 362.1105 Books and records of company, confidentiality — inspection, when — violation, penalty.

Effective 28 Aug 2017

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.1105. Books and records of company, confidentiality — inspection, when — violation, penalty. — 1. The books and records of a family trust company are confidential and shall be made available for inspection and examination only:

(1) To the secretary or the secretary’s authorized representative;

(2) To any person authorized to act for the family trust company;

(3) As compelled by a court, pursuant to a subpoena issued in accordance with state or federal law. Before the production of the books and records, the party seeking production shall agree to reimburse the company for the reasonable costs and fees incurred in compliance with the production. If the parties disagree on the amount of reimbursement, the party seeking the records may request the court that issued the subpoena to set the amount of reimbursement;

(4) Pursuant to a subpoena held by any federal or state law enforcement or prosecutorial instrumentality authorized to investigate suspected criminal activity;

(5) As authorized by, if a corporation, the board of directors or, if a limited liability company, the managers; or

(6) As provided under subsection 2 of this section.

2. (1) If a corporation, each customer and stockholder, or if a limited liability company, each member has the right to inspect the books and records of a family trust company as they pertain to such person’s accounts or the determination of such person’s voting rights.

(2) The books and records pertaining to customers, members, and stockholders of a family trust company shall be kept confidential by the company and its directors, managers, officers, and employees. The books and records of customers, members, and stockholders shall not be released except upon the express authorization of the customer as to his or her own accounts or a stockholder or member regarding his or her voting rights. However, information may be released without the authorization of a customer, member, or shareholder in a manner prescribed by the board of directors of a corporation or managers of a limited liability company for the purposes of verifying or corroborating the existence or amount of a customer’s account if such information is reasonably provided to meet the needs of commerce and to ensure accurate credit information. Notwithstanding this subdivision, this subsection shall not prohibit a family trust company from disclosing financial information as permitted under 15 U.S.C. Section 6802, as amended.

(3) The willful unlawful disclosure of confidential information in violation of this section shall be a class E felony.

(4) This subsection shall not apply to a foreign family trust company. The laws of the jurisdiction in which a foreign family trust company was incorporated or organized govern the rights of its customers, members, and stockholders to inspect its books and records.

3. For purposes of this section, the term “books and records” shall include, but is not limited to, the initial registration documents of a family trust company under section 362.1030 and the annual registration report made by a family trust company under section 362.1055.

(L. 2017 H.B. 292)



Section 362.1110 Principal place of business — retention of records — in camera inspection, when.

Effective 28 Aug 2017

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.1110. Principal place of business — retention of records — in camera inspection, when. — 1. A family trust company shall keep at its principal place of business or principal place of operations:

(1) Full and complete records of the names and residences of all its shareholders or members;

(2) The number of shares or membership units held by each, as applicable; and

(3) The ownership percentage of each shareholder or member.

­­

­

2. The secretary shall retain for at least ten years:

(1) Examination reports;

(2) Investigatory records;

(3) The organizational instrument of a family trust company; and

(4) The annual registration reports filed by a family trust company.

3. A copy of any document on file with the secretary that is certified by the secretary as a true copy may be introduced in evidence as if it were the original. The secretary shall establish a schedule of fees for preparing true copies of documents.

4. Orders issued by courts or administrative law judges for the production of confidential records or information shall provide for inspection in camera by the court or the administrative law judge. If the court or administrative law judge determines that the documents requested are relevant or would likely lead to the discovery of admissible evidence, the documents shall be subject to further orders by the court or the administrative law judge to protect the confidentiality thereof. An order directing the release of information shall be immediately reviewable, and a petition by the secretary for review of the order shall automatically stay any further proceedings in a trial court or administrative hearing until the disposition of the petition by the reviewing court. If any other party files a petition for review, such filing shall stay proceedings only upon an order of the reviewing court.

(L. 2017 H.B. 292)



Section 362.1115 Information exempt from sunshine law — disclosure, when — violation, penalty.

Effective 28 Aug 2017

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.1115. Information exempt from sunshine law — disclosure, when — violation, penalty. — 1. The following information held by the secretary is confidential and exempt from chapter 610:

(1) Any personal identifying information appearing in records relating to a registration or an annual certification of a family trust company;

(2) Any personal identifying information appearing in records relating to an examination of a family trust company;

(3) Any personal identifying information appearing in reports of examinations, operations, or conditions of a family trust company, including working papers;

(4) Any portion of a list of names of the shareholders or members of a family trust company;

(5) Information received by the secretary from a person from another state or nation or the federal government that is otherwise confidential or exempt under the laws of such state or nation or under federal law; and

(6) An emergency cease and desist order issued under section 362.1090 until the emergency order is made permanent, unless the secretary finds that such confidentiality will result in substantial risk of financial loss to the public.

2. Information made confidential and exempt under subsection 1 of this section may be disclosed by the secretary to:

(1) The authorized representative or representatives of the family trust company under examination. The authorized representative or representatives shall be identified in a resolution or by written consent of the board of directors if a corporation or the managers if a limited liability company;

(2) A fidelity insurance company upon written consent of the family trust company’s board of directors if a corporation or its managers if a limited liability company;

(3) An independent auditor upon written consent of the family trust company’s board of directors if a corporation or its managers if a limited liability company;

(4) A liquidator, receiver, or conservator if appointed. However, any portion of the information that discloses the identity of a bondholder, customer, family member, member, or stockholder shall be redacted by the secretary before releasing such information;

(5) Any other state, federal, or foreign agency responsible for the regulation or supervision of family trust companies;

(6) A law enforcement agency in the furtherance of such agency’s official duties and responsibilities;

(7) The appropriate law enforcement or prosecutorial agency for the purpose of reporting any suspected criminal activity; or

(8) Comply with a legislative subpoena. A legislative body or committee that receives records or information pursuant to such subpoena shall maintain the confidential status of such records or information. However, in a case involving the investigation of charges against a public official subject to impeachment or removal, records or information may be disclosed to the extent necessary as determined by the legislative body or committee.

3. This section shall not prevent or restrict the publication of:

(1) A report required by federal law; or

(2) The name of the family trust company and the address of its registered agent.

4. The willful disclosure of information made confidential and exempt by this section is a class E felony.

(L. 2017 H.B. 292)



Section 362.1116 Rulemaking authority.

Effective 28 Aug 2017

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.1116. Rulemaking authority. — The secretary may issue forms and orders and, after notice and comment, may adopt and amend rules necessary or appropriate to carry out the provisions of sections 362.1010 to 362.1117 and may repeal rules and forms.

(L. 2017 H.B. 292)



Section 362.1117 Hearing for aggrieved interested persons — judicial review for cease and desist orders and rules.

Effective 28 Aug 2017

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.1117. Hearing for aggrieved interested persons — judicial review for cease and desist orders and rules. — 1. Except as otherwise provided in sections 362.1010 to 362.1117, any interested person aggrieved by any order of the secretary or secretary’s designee under any provision of sections 362.1010 to 362.1117 shall be entitled to a hearing before the secretary or the secretary’s authorized representative in accordance with the provisions of chapter 536. A cease and desist order issued by the secretary or secretary’s designee is subject to judicial review in accordance with the provisions of chapter 536 in the circuit court of Cole County.

2. A rule adopted under sections 362.1010 to 362.1117 is subject to judicial review in accordance with the provisions of chapter 536 in the circuit court of Cole County.

(L. 2017 H.B. 292)



Section 362.1118 Severability clause.

Effective 28 Aug 2017

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

362.1118. Severability clause. — If any provision of sections 362.1010 to 362.1117 or its application to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of sections 362.1010 to 362.1117 that can be given effect without the invalid provision or application, and to this end the provisions of sections 362.1010 to 362.1117 are severable.

(L. 2017 H.B. 292)






Chapter 364 Retail Credit Financing Institutions

Chapter Cross References



Section 364.010 Citation of law.

Effective 28 Aug 1963

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

364.010. Citation of law. — This chapter may be cited as the "Missouri Financing Institution Licensing Law".

(L. 1963 p. 463 § 1)



Section 364.020 Definitions.

Effective 28 Aug 1963

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

364.020. Definitions. — Unless otherwise clearly indicated by the context, when used in this chapter, the following terms mean:

(1) "Director", the office of the director of the division of finance.

(2) "Financing institution", a person engaged in the business of purchasing or otherwise acquiring retail time contracts or accounts under retail charge agreements from one or more sellers. The term includes but is not limited to a bank, trust company, loan and investment company, savings and loan association, licensed sales finance company as the same is defined in the Missouri motor vehicle time sales law (chapter 365) or registrant under sections 367.100 to 367.200, if so engaged; but does not include a distributor insofar as he takes assignments of retail installment purchase contracts covering goods which were distributed by him to the retailer thereof.

(3) "Person", an individual, partnership, corporation, association, and any other group however organized. Words used herein shall have the same meaning as is ascribed to such words in the Missouri retail credit sales law (sections 408.250 to 408.370).

(L. 1963 p. 463 § 2)



Section 364.030 Financial institutions to obtain license, exceptions — application — fee.

Effective 28 Aug 2015

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

*364.030. Financial institutions to obtain license, exceptions — application — fee. — 1. No person shall engage in the business of a financing institution in this state without a license therefor as provided in this chapter; except, however, that no bank, trust company, loan and investment company, licensed sales finance company, registrant under the provisions of sections 367.100 to 367.200, or person who makes only occasional purchases of retail time contracts or accounts under retail charge agreements and which purchases are not being made in the course of repeated or successive purchase of retail installment contracts from the same seller, shall be required to obtain a license under this chapter but shall comply with all the laws of this state applicable to the conduct and operation of a financing institution.

2. The application for the license shall be in writing, under oath and in the form prescribed by the director. The application shall contain the name of the applicant; date of incorporation, if incorporated; the address where the business is or is to be conducted and similar information as to any branch office of the applicant; the name and resident address of the owner or partners or, if a corporation or association, of the directors, trustees and principal officers, and other pertinent information as the director may require.

3. The license fee for each calendar year or part thereof shall be the sum of five hundred dollars for each place of business of the licensee in this state which shall be paid into the general revenue fund. The director may establish a biennial licensing arrangement but in no case shall the fees be payable for more than one year at a time.

4. Each license shall specify the location of the office or branch and must be conspicuously displayed therein. In case the location is changed, the director shall either endorse the change of location of the license or mail the licensee a certificate to that effect, without charge.

5. Upon the filing of an application, and the payment of the fee, the director shall issue a license to the applicant to engage in the business of a financing institution under and in accordance with the provisions of this chapter for a period which shall expire the last day of December next following the date of its issuance. The license shall not be transferable or assignable. No licensee shall transact any business provided for by this chapter under any other name.

(L. 1963 p. 463 § 3, A.L. 1986 H.B. 1195, A.L. 2003 S.B. 346, A.L. 2015 H.B. 587 merged with S.B. 345)

Effective 8-28-15 (H.B. 587)

*10-16-15 (S.B. 345), see § 21.250. S.B. 345 was vetoed July 7, 2015. The veto was overridden September 16, 2015.



Section 364.040 License denied or suspended, grounds — hearing and review.

Effective 28 Aug 1963

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

364.040. License denied or suspended, grounds — hearing and review. — 1. Renewal of a license originally granted under this chapter may be denied, or a license may be suspended or revoked by the director on the following grounds:

(1) Material misstatement of fact in any application for license under this chapter;

(2) Willful failure to comply with provisions of this chapter relating to retail time transactions;

(3) Defrauding any retail buyer to the buyer's damage;

(4) Fraudulent misrepresentation, circumvention or concealment by the licensee through whatever subterfuge or device of any of the material particulars or the nature thereof required to be stated or furnished to a buyer under the Missouri retail credit sales law (sections 408.250 to 408.370).

2. If a licensee is a firm, association or corporation, it shall be sufficient cause for the suspension or revocation of a license that any officer, director or trustee of a licensed firm, association or corporation, or any member of a licensed partnership, has so acted or failed to act as would be cause for suspending or revoking a license to the party as an individual. Each licensee shall be responsible for the acts of any or all of his employees while acting as his agent, if such licensee, after actual knowledge of the acts, retained the benefits, proceeds, profits or advantages accruing from the acts or otherwise ratified the acts.

3. No license shall be denied, suspended or revoked except after hearing thereon. The hearing and review thereof shall be conducted according to chapter 536.

(L. 1963 p. 463 § 4)



Section 364.050 Director may investigate — buyer may make complaint.

Effective 28 Aug 1963

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

364.050. Director may investigate — buyer may make complaint. — 1. The director, or his duly authorized representatives, shall have full power and authority at any time to make any investigation considered necessary of financing institutions and of other persons having personal knowledge of the matters under investigation and, to the extent necessary for this purpose, may compel the production of all relevant books, records, accounts and documents of financing institutions and other persons with respect to their retail time transactions.

2. Any buyer having reason to believe that his retail time transaction with respect to the Missouri retail credit sales law (sections 408.250 to 408.370) has been violated may file with the director a written complaint setting forth the details of the alleged violation, and the director, upon receipt of the complaint, may inspect the pertinent books, records, letters and contracts of the financing institution and of the seller involved relating to the specific written complaint.

(L. 1963 p. 463 § 5)



Section 364.060 Director may promulgate rules and regulations, issue subpoenas — enforcement — rulemaking, procedure, generally, this chapter.

Effective 28 Aug 1995

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

364.060. Director may promulgate rules and regulations, issue subpoenas — enforcement — rulemaking, procedure, generally, this chapter. — 1. The director shall have the power to adopt and promulgate all rules and regulations necessary to carry out the intent and purposes of this chapter. A copy of every rule or regulation shall be mailed to each financing institution, postage prepaid, at least fifteen days in advance of its effective date; except, however, the failure of a financing institution to receive a copy of the rules or regulations shall not exempt it from the duty of compliance with the rules and regulations lawfully promulgated hereunder.

2. The director shall have the power to issue subpoenas to compel the attendance of witnesses and the production of documents, papers, books, records and other evidence before him in any matter over which he has jurisdiction, control or supervision pertaining to this chapter. The director shall have the power to administer oaths and affirmations to any persons whose testimony is required.

3. If any person refuses to obey any such subpoena, or to give testimony or to produce evidence as required thereby, any judge of the circuit court of the county in which the licensed premises are located may, upon application and proof of the refusal, make an order awarding process of subpoena, or subpoena duces tecum, for the witness to appear before the director and to give testimony, and to produce evidence as required thereby. Upon filing the order in the office of the clerk of the court, the clerk shall issue process of subpoena, as directed, under the seal of the court, requiring the person to whom it is directed to appear at the time and place therein designated.

4. If any person served with any subpoena shall refuse to obey and to give testimony, and to produce evidence as required thereby, the director may apply to the judge of the court issuing the subpoena for an attachment against the person as for a contempt. The judge, upon satisfactory proof of the refusal, shall issue an attachment, directed to any sheriff, constable or police officer, for the arrest of the person, and upon his being brought before the judge, proceed to a hearing of the case. The judge shall have power to enforce obedience to the subpoena, and the answering of any question, and the production of any evidence, that may be proper by a fine, not exceeding one hundred dollars or by imprisonment in the county jail, or by both fine and imprisonment, and to compel the witness to pay the costs of the proceeding to be taxed.

5. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1963 p. 463 § 6, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 364.070 Penalties.

Effective 28 Aug 1963

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

364.070. Penalties. — Any person who knowingly violates any provision of this chapter or of any law of this state relating to the business of a financing institution in this state without a license therefor except as provided in this chapter is guilty of a misdemeanor and upon conviction shall be punished by a fine of not more than five hundred dollars or by confinement in the county jail for not more than six months or both.

(L. 1963 p. 463 § 7)



Section 364.100 Definitions.

Effective 28 Aug 1984

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

364.100. Definitions. — As used in sections 364.100 to 364.160, the following terms shall mean:

(1) "Director", the director of the division of finance of the state of Missouri;

(2) "Person", an individual, partnership, association, business corporation, nonprofit corporation, common law trust, joint-stock company, or any other group of individuals, however organized;

(3) "Premium finance agreement", an agreement by which an insured or prospective insured promises to pay to a premium finance company the amount advanced or to be advanced to an insurer or to an insurance agent or broker in payment of premiums of an insurance contract together with interest or discount and a service charge, as authorized and limited by sections 364.100 to 364.160;

(4) "Premium finance company", a person engaged in the business of entering into premium finance agreements or acquiring premium finance agreements from other premium finance companies.

(L. 1984 S.B. 636 § 1)



Section 364.105 Registration required — fee — forms.

Effective 28 Aug 2015

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

*364.105. Registration required — fee — forms. — 1. No person shall engage in the business of a premium finance company in this state without first registering as a premium finance company with the director.

2. The annual registration fee shall be five hundred dollars payable to the director as of the first day of July of each year. The director may establish a biennial licensing arrangement but in no case shall the fees be payable for more than one year at a time.

3. Registration shall be made on forms prepared by the director and shall contain the following information:

(1) Name, business address and telephone number of the premium finance company;

(2) Name and business address of corporate officers and directors or principals or partners;

(3) A sworn statement by an appropriate officer, principal or partner of the premium finance company that:

(a) The premium finance company is financially capable to engage in the business of insurance premium financing; and

(b) If a corporation, that the corporation is authorized to transact business in this state;

(4) If any material change occurs in the information contained in the registration form, a revised statement shall be submitted to the director accompanied by an additional fee of three hundred dollars.

(L. 1984 S.B. 686 § 2, A.L. 1986 H.B. 1195, A.L. 2003 S.B. 346, A.L. 2015 H.B. 587 merged with S.B. 345)

Effective 8-28-15 (H.B. 587)

*10-16-15 (S.B. 345), see § 21.250. S.B. 345 was vetoed July 7, 2015. The veto was overridden September 16, 2015.



Section 364.110 Records to be maintained by company.

Effective 28 Aug 1984

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

364.110. Records to be maintained by company. — 1. A premium finance company shall maintain records of its premium finance transactions.

2. A premium finance company shall preserve its records of premium finance transactions, including cards used in a card system, if any, for at least two years after making the final entry with respect to any premium finance agreement. The preservation of records in photographic, microfilm or microfiche form constitutes compliance with this section.

(L. 1984 S.B. 686 § 3)



Section 364.115 Premium finance agreement, requirements, contents.

Effective 28 Aug 1984

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

364.115. Premium finance agreement, requirements, contents. — A premium finance agreement shall:

(1) Be dated and signed by or on behalf of the insured, and the printed portion thereof shall be in at least eight point type;

(2) Contain the name and place of business of the insurance agent or broker negotiating the related insurance contract, the name and residence or place of business of the insured, the name and place of business of the premium finance company to which payments are to be made, a brief description of the insurance contracts involved and the amount of the premium; and

(3) Set forth the following items, where applicable:

(a) The total amount of the premium;

(b) The amount of the down payment;

(c) The principal balance, meaning the difference between the amounts stated under paragraphs (a) and (b) of this subdivision;

(d) The amount of the interest or discount;

(e) The balance payable by the insured, meaning the sum of amounts stated under paragraphs (c) and (d) of this subdivision; and

(f) The number of installments required, the amount of each installment expressed in dollars, and the due date or period thereof.

(L. 1984 S.B. 686 § 4)



Section 364.120 Interest or discount, amount allowed, computation — prepayment of obligation — refund credit, calculation.

Effective 01 Jul 2003, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

364.120. Interest or discount, amount allowed, computation — prepayment of obligation — refund credit, calculation. — 1. A premium finance company shall not charge, contract for, receive, or collect any interest or discount charge other than as permitted by sections 364.100 to 364.160.

2. The interest or discount is to be computed on the balance of the premiums due, after subtracting the down payment made by the insured in accordance with the premium finance agreement, from the effective date of the insurance contract, for which the premiums are being advanced, to and including the date when the final installment of the premium finance agreement is payable.

3. The interest or discount shall be a maximum of fifteen dollars per one hundred dollars per year, which shall be computed as a fifteen percent add-on interest rate, plus an additional service charge of ten dollars per premium finance agreement which need not be refunded on cancellation or prepayment; except that, if the insurance premiums being financed are for other than personal, family or household purposes, the parties to the premium finance agreement may agree to any rate of interest which shall be stated in the premium finance agreement. The interest or discount permitted by this subsection anticipates timely repayment in consecutive monthly installments equal in amount for a period of one year. For repayment in greater or lesser periods or in unequal, irregular, or other than monthly installments, the interest or discount may be computed at an equivalent effective rate having due regard for the timely payments of installments.

4. Notwithstanding the provisions of any premium finance agreement, any insured may prepay the obligation in full at any time and shall receive a refund credit. The amount of the refund shall be calculated by the actuarial method of calculating refunds and no more interest shall be retained by the lender than is actually earned.

(L. 1984 S.B. 686 § 5, A.L. 1986 H.B. 1207, A.L. 2002 S.B. 895)

Effective 7-01-03



Section 364.125 Other charges allowed.

Effective 28 Aug 1984

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

364.125. Other charges allowed. — 1. A premium finance agreement may provide for the payment by the insured of a delinquency charge of up to five percent of any installment which is in default for a period of five days or more. If the premium finance agreement is for personal, family or household purposes, then the maximum delinquency charge shall be fifteen dollars. If the default results in the cancellation of any insurance contract listed in the agreement, the agreement may provide for the payment by the insured of a cancellation charge of fifteen dollars.

2. A premium finance agreement may provide for payment of collection costs and attorney's fees equal to twenty percent of the outstanding indebtedness if the premium finance agreement is referred for collection to a collection agency or attorney who are not salaried employees of the premium finance company.

3. None of the charges referred to in this section shall be considered, directly or indirectly, in determining whether a violation of the usury laws has occurred under a premium finance agreement.

(L. 1984 S.B. 686 § 6)



Section 364.130 Cancellation of finance contract under power of attorney — requirements, procedure.

Effective 28 Aug 1984

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

364.130. Cancellation of finance contract under power of attorney — requirements, procedure. — 1. When a premium finance agreement contains a power of attorney clause enabling the premium finance company to cancel any insurance contract or contracts listed in the agreement, the insurance contract or contracts shall not be cancelled by the premium finance company unless such cancellation is done in accordance with this section.

2. Not less than ten days' written notice shall be mailed to the insured, at the last known address shown on the records of the premium finance company, of the intent of the premium finance company to cancel the insurance contract unless the default is cured within such ten-day period.

3. After expiration of such ten-day period, the premium finance company may thereafter cancel such insurance contract or contracts by mailing to the insurer a notice of cancellation. The insurance contract shall be cancelled as if such notice of cancellation had been submitted by the insured, but without requiring the return of the insurance contract or contracts. The premium finance company shall also mail a copy of the notice of cancellation to the insured at the last known address shown on the records of the premium finance company.

4. All statutory, regulatory, and contractual restrictions providing that the insurance contract may not be cancelled unless notice is given to a governmental agency, mortgagee, or other third party shall apply where cancellation is effected under the provisions of this section. The insurer shall give the prescribed notice on behalf of itself or the insured to any governmental agency, mortgagee, or other third party on or before the second business day after the day it receives the notice of cancellation from the premium finance company and shall determine the effective date of cancellation taking into consideration the number of days' notice required to complete the cancellation.

(L. 1984 S.B. 686 § 7)



Section 364.135 Return of unearned premiums on cancellation of financed contract — time allowed.

Effective 28 Aug 1984

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

364.135. Return of unearned premiums on cancellation of financed contract — time allowed. — Whenever a financed insurance contract is cancelled, the insurer shall return whatever gross unearned premiums are due under the insurance contract directly to the premium finance company for the account of the insured or insureds as soon as reasonably possible, but in no event later than sixty days after the effective date of cancellation. In the event that the crediting of return premiums to the account of the insured results in a surplus over the amount due from the insured, the premium finance company shall refund such excess to the insured, provided that no such refund shall be required if it amounts to less than one dollar.

(L. 1984 S.B. 686 § 8)



Section 364.140 Filing of agreement not required for validity against creditors.

Effective 28 Aug 1984

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

364.140. Filing of agreement not required for validity against creditors. — No filing of the premium finance agreement shall be necessary to perfect the validity of such agreement as a secured transaction as against creditors, subsequent purchasers, pledgees, encumbrancers, trustees in bankruptcy or any other insolvency proceeding under any law, or anyone having the status or power of the aforementioned or their successors or assigns.

(L. 1984 S.B. 686 § 9)



Section 364.145 Revenue deposited to state general revenue fund.

Effective 28 Aug 1984

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

364.145. Revenue deposited to state general revenue fund. — All revenues collected by or paid to the director under the provisions of sections 364.100 to 364.160 shall be forwarded immediately to the director of revenue, who shall deposit them in the general revenue fund.

(L. 1984 S.B. 686 § 10)



Section 364.150 Application of law.

Effective 28 Aug 1984

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

364.150. Application of law. — The licensing provisions of sections 364.100 to 364.160 shall not apply to any insurance agent or insurance broker licensed to do business in this state. Nor shall the provisions of sections 364.100 to 364.160 apply to insurance premiums financed in connection with credit transactions.

(L. 1984 S.B. 686 § 11)



Section 364.160 Violation of law — misdemeanor.

Effective 28 Aug 1984

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

364.160. Violation of law — misdemeanor. — Any premium finance company willfully and knowingly violating the provisions of sections 364.100 to 364.160 shall be guilty of a class A misdemeanor.

(L. 1984 S.B. 686 § 13)






Chapter 365 Motor Vehicle Time Sales

Chapter Cross References



Section 365.010 Citation of law.

Effective 28 Aug 1999

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

365.010. Citation of law. — Sections 365.010 to 365.160 shall be known and may be cited as the "Missouri Motor Vehicle Time Sales Law".

(L. 1963 p. 466 § 1, A.L. 1999 S.B. 386)



Section 365.020 Definitions.

Effective 01 Mar 2011, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

365.020. Definitions. — Unless otherwise clearly indicated by the context, the following words and phrases have the meanings indicated:

(1) "Cash sale price", the price stated in a retail installment contract for which the seller would have sold to the buyer, and the buyer would have bought from the seller, the motor vehicle which is the subject matter of the retail installment contract, if the sale had been a sale for cash or at a cash price instead of a retail installment transaction at a time sale price. The cash sale price may include any taxes, registration, certificate of title, license and other fees and charges for accessories and their installment and for delivery, servicing, repairing or improving the motor vehicle;

(2) "Director", the office of the director of the division of finance;

(3) "Holder" of a retail installment contract, the retail seller of the motor vehicle under the contract or, if the contract is purchased by a sales finance company or other assignee, the sales finance company or other assignee;

(4) "Insurance company", any form of lawfully authorized insurer in this state;

(5) "Motor vehicle", any new or used automobile, mobile home, manufactured home as defined in section 700.010, excluding a manufactured home with respect to which the requirements of subsections 1 to 3 of section 700.111, as applicable, have been satisfied, motorcycle, all-terrain vehicle, motorized bicycle, moped, motortricycle, truck, trailer, semitrailer, truck tractor, or bus primarily designed or used to transport persons or property on a public highway, road or street;

(6) "Official fees", the fees prescribed by law for filing, recording or otherwise perfecting and releasing or satisfying any title or lien retained or taken by a seller in connection with a retail installment transaction;

(7) "Person", an individual, partnership, corporation, association, and any other group however organized;

(8) "Principal balance", the cash sale price of the motor vehicle which is the subject matter of the retail installment transaction plus the amounts, if any, included in the sale, if a separate identified charge is made therefor and stated in the contract, for insurance and other benefits, including any amounts paid or to be paid by the seller pursuant to an agreement with the buyer to discharge a security interest, lien, or lease interest on property traded in and official fees, minus the amount of the buyer's down payment in money or goods. Notwithstanding any law to the contrary, any amount actually paid by the seller pursuant to an agreement with the buyer to discharge a security interest, lien or lease on property traded in which was included in a contract prior to August 28, 1999, is valid and legal;

(9) "Retail buyer" or "buyer", a person who buys a motor vehicle from a retail seller in a retail installment transaction under a retail installment contract;

(10) "Retail installment contract" or "contract", an agreement evidencing a retail installment transaction entered into in this state pursuant to which the title to or a lien upon the motor vehicle, which is the subject matter of the retail installment transaction is retained or taken by the seller from the buyer as security for the buyer's obligation. The term includes a chattel mortgage or a conditional sales contract;

(11) "Retail installment transaction", a sale of a motor vehicle by a retail seller to a retail buyer on time under a retail installment contract for a time sale price payable in one or more deferred installments;

(12) "Retail seller" or "seller", a person who sells a motor vehicle, not principally for resale, to a retail buyer under a retail installment contract;

(13) "Sales finance company", a person engaged, in whole or in part, in the business of purchasing retail installment contracts from one or more sellers. The term includes but is not limited to a bank, trust company, loan and investment company, savings and loan association, financing institution, or registrant pursuant to sections 367.100 to 367.200, if so engaged. The term shall not include a person who makes only isolated purchases of retail installment contracts, which purchases are not being made in the course of repeated or successive purchases of retail installment contracts from the same seller;

(14) "Time price differential", the amount, however denominated or expressed, as limited by section 365.120, in addition to the principal balance to be paid by the buyer for the privilege of purchasing the motor vehicle on time to be paid for by the buyer in one or more deferred installments;

(15) "Time sale price", the total of the cash sale price of the motor vehicle and the amount, if any, included for insurance and other benefits if a separate identified charge is made therefor and the amounts of the official fees and time price differential.

(L. 1963 p. 466 § 2, A.L. 1999 S.B. 386, A.L. 2000 S.B. 896, A.L. 2004 S.B. 1233, et al., A.L. 2010 S.B. 630)

Effective 3-01-11



Section 365.030 Sales finance company, license required — exceptions — application — fee.

Effective 28 Aug 2015

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

*365.030. Sales finance company, license required — exceptions — application — fee. — 1. No person shall engage in the business of a sales finance company in this state without a license as provided in this chapter; except, that no bank, trust company, savings and loan association, loan and investment company or registrant under the provisions of sections 367.100 to 367.200 authorized to do business in this state is required to obtain a license under this chapter but shall comply with all of the other provisions of this chapter.

2. The application for the license shall be in writing, under oath and in the form prescribed by the director. The application shall contain the name of the applicant; date of incorporation, if incorporated; the address where the business is or is to be conducted and similar information as to any branch office of the applicant; the name and resident address of the owner or partners or, if a corporation or association, of the directors, trustees and principal officers, and such other pertinent information as the director may require.

3. The license fee for each calendar year or part thereof shall be the sum of five hundred dollars for each place of business of the licensee in this state. The director may establish a biennial licensing arrangement but in no case shall the fees be payable for more than one year at a time.

4. Each license shall specify the location of the office or branch and must be conspicuously displayed there. In case the location is changed, the director shall either endorse the change of location on the license or mail the licensee a certificate to that effect, without charge.

5. Upon the filing of the application, and the payment of the fee, the director shall issue a license to the applicant to engage in the business of a sales finance company under and in accordance with the provisions of this chapter for a period which shall expire the last day of December next following the date of its issuance. The license shall not be transferable or assignable. No licensee shall transact any business provided for by this chapter under any other name.

(L. 1963 p. 466 § 3, A.L. 1986 H.B. 1195, A.L. 2003 S.B. 346, A.L. 2015 H.B. 587 merged with S.B. 345)

Effective 8-28-15 (H.B. 587)

*10-16-15 (S.B. 345), see § 21.250. S.B. 345 was vetoed July 7, 2015. The veto was overridden September 16, 2015.



Section 365.040 License denied or suspended — grounds — hearing and review.

Effective 28 Aug 1963

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

365.040. License denied or suspended — grounds — hearing and review. — 1. Renewal of a license originally granted under this chapter may be denied, or a license may be suspended or revoked by the director on the following grounds:

(1) Material misstatement in the application for license;

(2) Willful failure to comply with any provision of this chapter relating to retail installment contracts;

(3) Defrauding any retail buyer to the buyer's damage;

(4) Fraudulent misrepresentation, circumvention or concealment by the licensee through whatever subterfuge or device of any of the material particulars or the nature thereof required to be stated or furnished to the retail buyer under this chapter.

2. If a licensee is a partnership, association or corporation, it shall be sufficient cause for the suspension or revocation of a license that any officer, director or trustee of a licensed association or corporation, or any member of a licensed partnership, has so acted or failed to act as would be cause for suspending or revoking a license to the party as an individual. Each licensee shall be responsible for the acts of any or all of his employees while acting as his agent, if the licensee after actual knowledge of the acts retained the benefits, proceeds, profits or advantages accruing from the acts or otherwise ratified the acts.

3. No license shall be denied, suspended or revoked except after hearing thereon. The hearing and review thereof shall be conducted according to chapter 536.

(L. 1963 p. 466 § 4)



Section 365.050 Director may examine persons, inspect records — complaints of violations.

Effective 28 Aug 1963

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

365.050. Director may examine persons, inspect records — complaints of violations. — 1. The director, or his duly authorized representative, may make such investigation as he shall deem necessary and, to the extent necessary for this purpose, he may examine the licensee or any other person having personal knowledge of the matters under investigation, and shall have the power to compel the production of all relevant books, records, accounts and documents of licensees and other persons with respect to their retail installment transactions.

2. Any retail buyer having reason to believe that this chapter relating to his retail installment contract has been violated may file with the director a written complaint setting forth the details of the alleged violation and the director, upon receipt of the complaint, may inspect the pertinent books, records, letters and contracts of the licensee and other persons and of the retail seller involved, relating to the specific written complaint.

(L. 1963 p. 466 § 5)



Section 365.060 Rules and regulations, procedure — subpoenas, enforced how.

Effective 28 Aug 1995

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

365.060. Rules and regulations, procedure — subpoenas, enforced how. — 1. The director may adopt and promulgate such reasonable rules and regulations as shall be necessary to carry out the intent and purposes of this chapter. A copy of every rule or regulation shall be mailed to each licensee and to each bank, trust company, loan and investment company, financing institution, and registrant under sections 367.100 to 367.200, postage prepaid, at least fifteen days in advance of its effective date, but the failure of a licensee or other person to receive a copy of the rules or regulations does not exempt him from the duty of compliance with rules and regulations lawfully promulgated hereunder. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

2. The director shall issue subpoenas to compel the attendance of witnesses and the production of documents, papers, books, records and other evidence before him in any matter over which he has jurisdiction, control or supervision pertaining to this chapter. The director may administer oaths and affirmations to any person whose testimony is required.

3. If any person refuses to obey any subpoena, or to give testimony, or to produce evidence as required thereby, any judge of the circuit court of the county in which the licensed premises are located may, upon application and proof of the refusal, make an order awarding process of subpoena or subpoena duces tecum for the witness to appear before the director and to give testimony, and to produce evidence as required thereby. Upon filing the order, in the office of the clerk of the court, the clerk shall issue process of subpoena, as directed, under the seal of the court, requiring the person to whom it is directed, to appear at the time and place therein designated.

4. If any person served with any subpoena refuses to obey the same, and to give testimony, and to produce evidence as required thereby, the director may apply to the judge of the court issuing the subpoena for an attachment against the person, as for a contempt. The judge, upon satisfactory proof of the refusal, shall issue an attachment, directed to any sheriff, constable or police officer, for the arrest of the person, and, upon his being brought before the judge, proceed to a hearing of the case. The judge may enforce obedience to the subpoena, and the answering of any question, and the production of any evidence that may be proper by a fine, not exceeding one hundred dollars, or by imprisonment in the county jail, or by both fine and imprisonment, and to compel the witness to pay the costs of the proceeding to be taxed.

(L. 1963 p. 466 § 6, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 365.070 Retail installment contracts to be in writing — form, contents.

Effective 28 Aug 2002

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

365.070. Retail installment contracts to be in writing — form, contents. — 1. Each retail installment contract shall be in writing, shall be signed by both the buyer and the seller, and shall be completed as to all essential provisions prior to the signing of the contract by the buyer. In addition to the retail installment contract, the seller may require the buyer to execute and deliver a negotiable promissory note to evidence the indebtedness created by the retail installment transaction and the seller may require security for the payment of the indebtedness or the performance of any other condition of the transaction. Every note executed pursuant to a retail installment contract shall expressly state that it is subject to prepayment privilege required by law and the refund required by law in such cases. Any such note, if otherwise negotiable under the provisions of sections 400.3-101 to 400.3-805, shall be negotiable. The retail installment contract may evidence the security.

2. The printed portion of the contract, other than instructions for completion, shall be in at least eight-point type. The contract shall contain the following notice in a size equal to at least ten-point bold type:

"Notice to the Buyer.

Do not sign this contract before you read it or if it contains any blank spaces.

You are entitled to an exact copy of the contract you sign.

Under the law you have the right to pay off in advance the full amount due and to obtain a partial refund of the time price differential."

3. The contract shall also contain, in a size equal to at least ten-point bold type, a specific statement that liability insurance coverage for bodily injury and property damage caused to others is not included if that is the case.

4. The seller shall deliver to the buyer, or mail to him at his address shown on the contract, a copy of the contract signed by the seller. Until the seller does so, a buyer who has not received delivery of the motor vehicle may rescind his agreement and receive a refund of all payments made and return of all goods traded in to the seller on account of or in contemplation of the contract, or if the goods cannot be returned, the value thereof. Any acknowledgment by the buyer of delivery of a copy of the contract shall be in a size equal to at least ten-point bold type and, if contained in the contract, shall appear directly above the buyer's signature.

5. The contract shall contain the names of the seller and the buyer, the place of business of the seller, the residence of the buyer and a brief description of the motor vehicle including its make, year model, model and identification numbers or marks.

6. The contract shall contain the following items:

(1) The cash sale price of the motor vehicle;

(2) The amount of the buyer's down payment, and whether made in money or goods, or partly in money and partly in goods, including a brief description of the goods traded in;

(3) The difference between items one and two;

(4) The aggregate amount, if any, if a separate identified charge is made therefor, included for all insurance on the motor vehicle against loss, damage to or destruction of the motor vehicle, specifying the types of coverage and period;

(5) The aggregate amount, if any, if a separate identified charge is made therefor, included for all bodily injury and property damage liability insurance for injuries to the person or property of others, specifying the types of coverage and coverage period;

(6) The aggregate amount, if any, if a separate identified charge is made therefor, included for all life, accident or health insurance, specifying the types of coverage and coverage period;

(7) The amounts, if any, if a separate identified charge is made therefor, included for other insurance and benefits, specifying the types of coverage and benefits and the coverage periods and separately stating each amount for each insurance premium or benefit;

(8) The amount of official fees;

(9) The principal balance which is the sum of items (3), (4), (5), (6), (7) and (8);

(10) The amount of the time price differential expressed in the contract as a percent per annum;

(11) The total amount of the time balance stated as one sum in dollars and cents, which is the sum of items (9) and (10), payable in installments by the buyer to the seller, the number of installments, the amount of each installment and the due date or period thereof based on the contract's original amortization schedule; and

(12) The time sale price.

­­

­

(L. 1963 p. 466 § 7, A.L. 1969 H.B. 670 merged with H.B. 684, A.L. 2002 H.B. 2008)



Section 365.080 Insurance included in retail installment transactions — restrictions.

Effective 28 Aug 2005

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

365.080. Insurance included in retail installment transactions — restrictions. — 1. The amount, if any, included in any retail installment transaction for insurance, if a separate identified charge is made for the insurance, which insurance may be purchased by the holder of the contract, shall not exceed the applicable premiums chargeable in accordance with the rates approved by the department of insurance, financial institutions and professional registration of this state where the rates are required by law to be approved by the department. All insurance shall be written by an insurance company authorized to do business in this state and all policies written in this state shall be countersigned by a duly licensed resident agent authorized to engage in the insurance business in this state, unless otherwise provided by law. A buyer may be required to provide insurance on the motor vehicle at his own cost for the protection of the seller or holder, as well as the buyer, but the insurance shall be limited to insurance against substantial risk of loss, damage or destruction of the motor vehicle. Any other insurance, including insurance providing involuntary unemployment coverage, may be included in a retail installment transaction at the buyer's expense only if contracted for voluntarily by the buyer. If the insurance for which the identified charge is made insures the safety or health of the buyer or his interest in the motor vehicle and is purchased by the holder, it shall be subject to the limitations provided for in the regulations promulgated and issued by the director pursuant to the provision of subsection 1 of section 365.060. The holder shall within thirty days after the execution of the retail installment contract send or cause to be sent to the buyer a policy or certificate of insurance, clearly setting forth the amount of the cost of the policy or certificate of insurance, the kinds of insurance, and, if a policy, all the terms, exceptions, limitations, restrictions and conditions of the contract of insurance, or, if a certificate, a summary of the certificate. The seller shall not decline existing insurance written by an insurance company authorized to do business in this state and the buyer shall have the privilege of purchasing insurance from an agent or broker of his own selection and of selecting his insurance company; except, that the insurance company shall be acceptable to the holder, and further, that the inclusion of the cost of the insurance in the retail installment contract when the buyer selects his agent, broker or company, shall be optional with the seller.

2. If any insurance is cancelled, or the premium adjusted, any refund of the insurance premium received by the holder shall be credited to the final maturing installments of the contract except to the extent applied toward payment for similar insurance protecting the interests of the buyer and the holder or either of them.

3. The amount of any life insurance shall not exceed the amount of the total unpaid balance from time to time; except, that where the buyer's obligation is repayable in payments which are not substantially equal in amount, the insurance may be level term insurance in an amount which shall not exceed by more than five dollars the time balance as determined under subsection 6 of section 365.070.

4. Nothing in this chapter shall be construed to prohibit the sale of a deficiency waiver addendum, guaranteed asset protection, extended service contract, or other similar products purchased at the time of sale, as part of a retail sale transaction involving any motor vehicle, or including the cost therefor within a retail installment transaction, provided the requirements of section 365.070 are met.

(L. 1963 p. 466 § 8, A.L. 1989 H.B. 615 & 563, A.L. 2004 S.B. 1233, et al.)

Effective 8-28-05



Section 365.090 Transfer of equity in motor vehicle — fee.

Effective 28 Aug 1963

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

365.090. Transfer of equity in motor vehicle — fee. — A buyer may transfer his equity in the motor vehicle in which the holder has a property interest at any time to another person upon agreement by the holder, but in that event and if the original buyer is released from further liability the holder of the contract shall be entitled to a transfer of equity fee which shall not exceed fifteen dollars.

(L. 1963 p. 466 § 9)



Section 365.100 Late payment charges, interest on delinquent payments, attorney fees — dishonored or insufficient funds fee — convenience fee imposed, when

Effective 28 Aug 2017

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

365.100. Late payment charges, interest on delinquent payments, attorney fees — dishonored or insufficient funds fee — convenience fee imposed, when — 1. For contracts entered into on or after August 28, 2005, if the contract so provides, the holder thereof may charge, finance, and collect:

(1) A charge for late payment on each installment or minimum payment in default for a period of not less than fifteen days in an amount not to exceed five percent of each installment due or the minimum payment due or twenty-five dollars, whichever is less; except that, a minimum charge of ten dollars may be made, or when the installment is for twenty-five dollars or less, a charge for late payment for a period of not less than fifteen days shall not exceed five dollars, provided, however, that a minimum charge of one dollar may be made;

(2) Interest on each delinquent payment at a rate which shall not exceed the highest lawful contract rate. In addition to such charge, the contract may provide for the payment of attorney fees not exceeding fifteen percent of the amount due and payable under the contract where the contract is referred for collection to any attorney not a salaried employee of the holder, plus court costs;

(3) A dishonored or insufficient funds check fee equal to such fee as provided in section 408.653*, in addition to fees charged by a bank for each check, draft, order or like instrument which is returned unpaid; and

(4) All other reasonable expenses incurred in the origination, servicing, and collection of the amount due under the contract.

2. A holder of a contract may impose a convenience fee for payments using an alternative payment channel that accepts a debit or credit card not present transaction, nonface-to-face payment, provided that:

(1) The person making the payment is notified of the convenience fee; and

(2) The fee is fixed or flat, except that the fee may vary based upon method of payment used.

(L. 1963 p. 466 § 10, A.L. 1994 S.B. 718, A.L. 2002 S.B. 895, A.L. 2004 S.B. 1233, et al., A.L. 2017 H.B. 292)

*Section 408.653 was repealed by H.B. 221 and also S.B. 346 in 2003.



Section 365.110 Blank spaces in contract prohibited — exceptions.

Effective 28 Aug 1963

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

365.110. Blank spaces in contract prohibited — exceptions. — No retail installment contract shall be signed by any party thereto when it contains blank spaces to be filled in after it has been signed except that, if delivery of the motor vehicle is not made at the time of the execution of the contract, the identifying number or marks or similar information and the due dates of the installments may be inserted in the contract after its execution, and except that the contract may be so signed provided the buyer is given at the time of the execution a bill of sale, invoice or similar memorandum clearly indicating the cash sale price, the gross down payment and the types of insurance coverage. The buyer's written acknowledgment, conforming to the requirements of subsection 4 of section 365.070, of delivery of a copy of a contract shall be conclusive proof of the delivery, that the contract when signed did not contain any blank spaces except as herein provided, and of compliance with section 365.070 in any action or proceeding by or against a holder of the contract without knowledge to the contrary when he purchased the contract.

(L. 1963 p. 466 § 11)



Section 365.120 Time price differential, computed how.

Effective 28 Aug 2002

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

365.120. Time price differential, computed how. — 1. Notwithstanding the provisions of any other law, the time price differential included in a retail installment transaction on any motor vehicle without regard to the year model designated by the manufacturer, the retail seller may charge, contract and receive any time price differential agreed to by the retail buyer, expressed in the contract as a percent per annum that shall apply to the contract regardless of its repayment schedule.

2. The time price differential shall be computed on the principal balance as a percent per annum. A minimum time price differential of twenty-five dollars may be charged on any retail installment transaction.

(L. 1963 p. 466 § 12, A.L. 1980 H.B. 1195, A.L. 1981 S.B. 5 Revision, A.L. 2002 H.B. 2008)



Section 365.125 Rates, parties may agree to a rate, restrictions.

Effective 28 Aug 1984

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

365.125. Rates, parties may agree to a rate, restrictions. — As an alternative to the time price differential authorized by section 365.120, the parties may agree to any rate or amount of time price differential not exceeding a rate or amount authorized by section 408.450, but any such agreement shall be subject to the restrictions and conditions of sections 408.450 to 408.467.

(L. 1984 H.B. 1170)



Section 365.130 Assignment of contract — refinance charge, computed how — extension or deferral of due dates, when.

Effective 28 Aug 2005

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

365.130. Assignment of contract — refinance charge, computed how — extension or deferral of due dates, when. — 1. Any person may purchase or acquire or agree to purchase or acquire from any seller any contract on such terms and conditions and at such price as may be agreed upon between them. Filing of the assignment notice to the buyer of the assignment, and any requirement that the holder maintain dominion over the payments or the motor vehicle if repossessed shall not be necessary to the validity of a written assignment of a contract as against creditors, subsequent purchasers, pledges, mortgages and lien claimants of the seller. Unless the buyer has notice of the assignment of his contract, payment thereunder made by the buyer to the last known holder of the contract shall be binding upon all subsequent holders.

2. The holder of a retail installment contract upon request by the buyer may agree to an amendment thereto to extend or defer the scheduled due date of all or any part of any installment or installments to renew, restate or reschedule the unpaid balance of such contract, and may collect for same a refinance charge not to exceed an amount computed as follows: If all or any part of any installment or installments is deferred for not more than two months the holder may at his election charge and collect on the amount deferred for the period deferred a refinance charge computed at a rate which will not exceed the same yield as is permitted on monthly payment contracts under subsection 1 of section 365.120; provided that the minimum deferment charge shall be one dollar. Such amendment may also include payment by the buyer of the additional cost to the holder of premiums for continuing in force any insurance coverages provided for in the contract and any additional necessary official fees. In any other extension, renewal, restatement or rescheduling of the unpaid balance, the refinance charge may be computed as follows: the sum of the unpaid balance as of the refinancing date and the cost for any insurance and other benefits incidental to the refinancing, any additional necessary official fees, and any accrued delinquency and collection charges, after deducting a refund credit as for prepayment pursuant to section 365.140, shall constitute a principal balance, the refinance charge may be computed for the term of the refinanced contract at the applicable rate for finance charges provided in subsection 1 of section 365.120 obtained by reclassifying the motor vehicle by its year model at the time of the refinancing. The provisions of this chapter relating to minimum finance charges under subsection 2 of section 365.120 and acquisition costs under the refund schedule in section 365.140 shall not apply in calculating refinance charges. The amendment to the contract must be confirmed in a writing which shall set forth the terms of the amendment and the new due dates and amounts of the installments, and shall either be delivered to the buyer or mailed to him at his address as shown on the contract. Said writing together with the original contract and any previous amendments thereto shall constitute the retail installment contract.

3. Notwithstanding any other provision of this chapter and upon request by the buyer, the holder of a retail installment contract may agree to an amendment thereto to extend or defer the scheduled due dates on such contract with an original amount of six hundred dollars or more, and provided the debtor agrees in writing, the holder may collect a fee in advance for allowing the debtor to defer monthly payments on the credit so long as the fee on each deferred period is no more than the lesser of fifty dollars or ten percent of the loan payments deferred; however, a minimum fee of twenty-five dollars is permitted. In addition, under this subsection no extensions shall be made until the first recurring monthly payment is collected on any one extension of credit, the original time price differential paid to the holder on the retail installment contract remains the same and this subsection applies only to nonprecomputed extensions of credit.

(L. 1963 p. 466 § 12, A.L. 2005 H.B. 248)



Section 365.140 Prepayment of debt under retail installment contract — refund, how computed.

Effective 01 Jul 2003, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

365.140. Prepayment of debt under retail installment contract — refund, how computed. — Notwithstanding the provisions of any retail installment contract to the contrary any buyer may prepay in full, whether by payment in cash, extension or renewal, at any time before maturity the debt of any retail installment contract and on so paying the debt shall receive a refund credit thereon for the anticipation of payment. The amount of the refund shall be calculated by the actuarial method. The lender shall retain no more interest than is actually earned whenever a retail installment contract is prepaid. Any insurance rendered unnecessary by reason of prepayment shall be cancelled by the holder and any refund of premiums received by the holder shall be treated in accordance with the provisions of subsection 2 of section 365.080.

(L. 1963 p. 466 § 13, A.L. 1986 H.B. 1207, A.L. 2002 S.B. 895)

Effective 7-01-03



Section 365.145 Default — discrimination, law applicable to retail installment transactions.

Effective 28 Aug 1984

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

365.145. Default — discrimination, law applicable to retail installment transactions. — Sections 408.551 to 408.562 shall apply to any retail installment transaction made pursuant to sections 365.010 to 365.160.

(L. 1984 H.B. 1170)



Section 365.150 Violation a misdemeanor — penalty — recovery barred — correction of violation, effect.

Effective 28 Aug 1984

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

365.150. Violation a misdemeanor — penalty — recovery barred — correction of violation, effect. — 1. Any person who knowingly violates any provision of this chapter or engages in the business of a sales finance company in this state without a license therefor as provided in this chapter is guilty of a class B misdemeanor.

2. Any person violating section 365.070, 365.080, 365.090, 365.100, 365.110, 365.120, 365.130, 365.140, or 365.145 shall be barred from recovery of any time price differential, delinquency or collection charge on the contract.

3. Notwithstanding the other provisions of this section, the failure to comply with any provision of this chapter with respect to any retail installment transaction may be corrected by the seller or holder within thirty days after the date of the sale, and, if so corrected, neither the seller nor the holder shall be subject to any criminal penalty or civil forfeiture under this chapter for the failure.

(L. 1963 p. 466 § 14, A.L. 1984 H.B. 1170)



Section 365.160 Waiver unenforceable.

Effective 28 Aug 1963

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

365.160. Waiver unenforceable. — Any waiver of the provisions of this chapter is unenforceable and void.

(L. 1963 p. 466 § 15)



Section 365.200 Additional time sale contracts.

Effective 01 Mar 2011, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

365.200. Additional time sale contracts. — 1. For any motor vehicle which is not subject to the Missouri motor vehicle time sales law as provided in sections 365.010 to 365.160, a seller is permitted to include in the contractual time sale of a motor vehicle the outstanding balance of a prior loan or lease of a motor vehicle used as a trade-in. For the purposes of this section, a "time sale contract" is a contract evidencing an installment transaction entered into in this state pursuant to which the title to or a lien upon the motor vehicle which is the subject of the installment transaction is retained or taken by the seller from the buyer as security for the buyer's obligation. The term includes a security agreement or a contract for the bailment or leasing of the motor vehicle by which the bailee or lessee contracts to pay as compensation for its use a sum substantially equivalent to or in excess of its value and by which it is agreed that the bailee or lessee is bound to become, or has the option of becoming, the owner of a motor vehicle upon satisfying the contract. "Motor vehicle" is any new or used automobile, mobile home, manufactured home as defined in section 700.010, excluding a manufactured home with respect to which the requirements of subsections 1 to 3 of section 700.111, as applicable, have been satisfied, motorcycle, truck, trailer, semitrailer, truck tractor or bus.

2. Any seller as provided in this section shall first qualify as a retail seller pursuant to sections 365.010 to 365.160.

(L. 1999 S.B. 386, A.L. 2010 S.B. 630)

Effective 3-01-11






Chapter 367 Pawnbrokers and Small Loans

Chapter Cross References



Section 367.011 Definitions.

Effective 28 Aug 1990

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

367.011. Definitions. — As used in sections 367.011 to 367.060, the following words mean:

(1) "Month", that period of time from one date in a calendar month to the corresponding date in the following calendar month, but if there is no such corresponding date, then the last day of such following month, and when computations are made for a fraction of a month, a day shall be one-thirtieth of a month;

(2) "Net assets", the book value of the current assets of a person or pawnbroker less its applicable liabilities as stated in this subdivision. Current assets include the investment made in cash, bank deposits, merchandise inventory, and loans due from customers excluding the pawn service charge. Current assets do not include the investments made in fixed assets of real estate, furniture, fixtures, or equipment; investments made in stocks, bonds, or other securities; or investments made in prepaid expenses or other general intangibles. Applicable liabilities include trade or other accounts payable; accrued sales, income, or other taxes; accrued expenses; and notes or other payables that are unsecured or secured in whole or part by current assets. Applicable liabilities do not include liabilities secured by assets other than current assets. Net assets must be represented by a capital investment unencumbered by any liens or other encumbrances to be subject to the claims of general creditors;

(3) "Pawnbroker", any person engaged in the business of lending money on the security of pledged goods or engaged in the business of purchasing tangible personal property on condition that it may be redeemed or repurchased by the seller for a fixed price within a fixed period of time;

(4) "Pawnshop", the location at which or premises in which a pawnbroker regularly conducts business;

(5) "Person", an individual, partnership, corporation, joint venture, trust, association or any other legal entity however organized;

(6) "Pledged goods", tangible personal property other than choses in action, securities, or printed evidences of indebtedness, which property is deposited with or otherwise actually delivered into the possession of a pawnbroker in the course of his business in connection with a pawn transaction;

(7) "Secured personal credit loan", every loan of money made in this state, the payment of which is secured by a security interest in tangible personal property which is physically delivered into the hands of the lender at the time of the making of the loan and which is to be retained by the lender while the loan is a subsisting obligation.

(L. 1951 p. 281 § 1, A.L. 1965 p. 114, A.L. 1990 H.B. 1125)



Section 367.021 Secured personal credit loans — who may make — interest rate.

Effective 28 Aug 1993

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

367.021. Secured personal credit loans — who may make — interest rate. — 1. Subject only to constitutional police regulations, not affecting the loan fee and the interest rate authorized by this section, in force in any municipality or county wherein secured personal credit loans are made, any person, natural or corporate, may make secured personal credit loans, regardless of the nature and character of any business in which the lender may at the time of making any such loan be engaged, and regardless of whether the lender may at the same time be engaged in making loans in other classifications, at the same, or at a higher or lower loan fee and interest rate than authorized by this section to be collected and paid to the lender on secured personal credit loans.

2. The maximum rate of interest which may be charged for making and carrying any secured personal credit loan shall not exceed two percent per month on the amount of such loan. Lenders may also charge for the storage and security of such pledged property.

(L. 1951 p. 281 § 2, A.L. 1990 H.B. 1125, A.L. 1993 S.B. 18)



Section 367.031 Receipt for pledged property — contents — definitions — third-party charge for database — access to database information, limitations — error in data, procedure — loss of pawn ticket, effect.

Effective 01 Jan 2017, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

367.031. Receipt for pledged property — contents — definitions — third-party charge for database — access to database information, limitations — error in data, procedure — loss of pawn ticket, effect. — 1. At the time of making any secured personal credit loan, the lender shall execute and deliver to the borrower a receipt for and describing the tangible personal property subjected to the security interest to secure the payment of the loan. The receipt shall contain the following:

(1) The name and address of the pawnshop;

(2) The name and address of the pledgor, the pledgor's description, and the driver's license number, military identification number, identification certificate number, or other official number capable of identifying the pledgor;

(3) The date of the transaction;

(4) An identification and description of the pledged goods, including serial numbers if reasonably available;

(5) The amount of cash advanced or credit extended to the pledgor;

(6) The amount of the pawn service charge;

(7) The total amount which must be paid to redeem the pledged goods on the maturity date;

(8) The maturity date of the pawn transaction; and

(9) A statement to the effect that the pledgor is not obligated to redeem the pledged goods, and that the pledged goods may be forfeited to the pawnbroker sixty days after the specified maturity date.

2. The pawnbroker may be required, in accordance with local ordinances, to furnish appropriate law enforcement authorities with copies of information contained in subdivisions (1) to (4) of subsection 1 of this section and information contained in subdivision (6) of subsection 4 of section 367.040. The pawnbroker may satisfy such requirements by transmitting such information electronically to a database in accordance with this section, except that paper copies shall be made available for an on-site inspection upon request of any appropriate law enforcement authority.

3. As used in this section, the following terms mean:

(1) "Database", a computer database established and maintained by a third party engaged in the business of establishing and maintaining one or more databases;

(2) "Permitted user", persons authorized by law enforcement personnel to access the database;

(3) "Reportable data", the information required to be recorded by pawnbrokers for pawn transactions pursuant to subdivisions (1) to (4) of subsection 1 of this section and the information required to be recorded by pawnbrokers for purchase transactions pursuant to subdivision (6) of subsection 4 of section 367.040;

(4) "Reporting pawnbroker", a pawnbroker who chooses to transmit reportable data electronically to the database;

(5) "Search", the accessing of a single database record.

4. The database shall provide appropriate law enforcement officials with the information contained in subdivisions (1) to (4) of subsection 1 of this section and other useful information to facilitate the investigation of alleged property crimes while protecting the privacy rights of pawnbrokers and pawnshop customers with regard to their transactions.

5. The database shall contain the pawn and purchase transaction information recorded by reporting pawnbrokers pursuant to this section and section 367.040 and shall be updated as requested. The database shall also contain such security features and protections as may be necessary to ensure that the reportable data maintained in the database can only be accessed by permitted users in accordance with the provisions of this section.

6. The third party's charge for the database shall be based on the number of permitted users. Law enforcement agencies shall be charged directly for access to the database, and the charge shall be reasonable in relation to the costs of the third party in establishing and maintaining the database. No reporting pawnbroker or customer of a reporting pawnbroker shall be charged any costs for the creation or utilization of the database.

7. (1) The information in the database shall only be accessible through the internet to permitted users who have provided a secure identification or access code to the database but shall allow such permitted users to access database information from any jurisdiction transmitting such information to that database. Such permitted users shall provide the database with an identifier number of a criminal action for which the identity of the pawn or purchase transaction customer is needed and a representation that the information is connected to an inquiry or to the investigation of a complaint or alleged crime involving goods delivered by that customer in that transaction. The database shall record, for each search, the identity of the permitted user, the pawn or purchase transaction involved in the search, and the identity of any customer accessed through the search. Each search record shall be made available to other permitted users regardless of their jurisdiction. The database shall enable reporting pawnbrokers to transmit to the database through the internet reportable data for each pawn and purchase transaction.

(2) Any person who gains access to information in the database through fraud or false pretenses shall be guilty of a class D felony.

8. Any pawnbroker licensed under section 367.043 shall meet the following requirements:

(1) Provide all reportable data to appropriate users by transmitting it through the internet to the database;

(2) Transmit all reportable data for one business day to the database prior to the end of the following business day;

(3) Make available for on-site inspection to any appropriate law enforcement official, upon request, paper copies of any pawn or purchase transaction documents.

9. If a reporting pawnbroker or permitted user discovers any error in the reportable data, notice of such error shall be given to the database, which shall have a period of thirty days in which to correct the error. Any reporting pawnbroker experiencing a computer malfunction preventing the transmission of reportable data or receipt of search requests shall be allowed a period of at least thirty but no more than sixty days to repair such malfunction, and during such period such pawnbroker shall not be deemed to be in violation of this section if good faith efforts are made to correct the malfunction. During the periods specified in this subsection, the reporting pawnbroker and permitted user shall arrange an alternative method or methods by which the reportable data shall be made available.

10. No reporting pawnbroker shall be obligated to incur any cost, other than internet service costs, in preparing, converting, or delivering its reportable data to the database.

11. If the pawn ticket is lost, destroyed, or stolen, the pledgor may so notify the pawnbroker in writing, and receipt of such notice shall invalidate such pawn ticket, if the pledged goods have not previously been redeemed. Before delivering the pledged goods or issuing a new pawn ticket, the pawnbroker shall require the pledgor to make a written affidavit of the loss, destruction or theft of the ticket. The pawnbroker shall record on the written statement the identifying information required, the date the statement is given, and the number of the pawn ticket lost, destroyed, or stolen. The affidavit shall be signed by a notary public appointed by the secretary of state pursuant to section 486.205 to perform notarial acts in this state.

(L. 1951 p. 281 § 3, A.L. 1965 p. 114, A.L. 1990 H.B. 1125, A.L. 2002 H.B. 1888, A.L. 2005 H.B. 353, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 367.040 Loans due, when — return of collateral, when — restrictions.

Effective 28 Aug 1990

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

367.040. Loans due, when — return of collateral, when — restrictions. — 1. Every secured personal credit loan shall be due and payable in lump sum thirty days after the date of the loan contract, or, if extended, thirty days after the date of the last preceding extension of the loan, and if not so paid when due, it shall, on the next day following, be in default. The lender shall retain possession of the tangible personal property subjected to the security interest to secure payment of any secured personal credit loan for a period of sixty days next following the date of default. If, during the period of sixty days, the borrower shall pay to the lender the principal sum of the loan, with the loan fee or fees, and the interest due thereon to the date of payment, the lender shall thereupon deliver possession of the tangible personal property to the borrower. But if the borrower fails, during the period of sixty days, to make payment, then title to the tangible personal property shall, on the day following the expiration of the period of sixty days, pass to the lender, without foreclosure, and the right of redemption by the borrower shall be forever barred.

2. A pledgor shall have no obligation to redeem pledged goods or make any payment on a pawn transaction.

3. Except as otherwise provided by sections 367.011 to 367.060, any person properly identifying himself and presenting a pawn ticket to the pawnbroker shall be presumed to be entitled to redeem the pledged goods described therein.

4. A pawnbroker shall not:

(1) Accept a pledge from a person who is under eighteen years of age;

(2) Make any agreement requiring the personal liability of a pledgor in connection with a pawn transaction;

(3) Accept any waiver, in writing or otherwise, of any right or protection accorded a pledgor under sections 367.011 to 367.060;

(4) Fail to exercise reasonable care to protect pledged goods from loss or damage;

(5) Fail to return pledged goods to a pledgor upon payment of the full amount due the pawnbroker on the pawn transaction. In the event such pledged goods are lost or damaged as a result of pawnbroker negligence while in the possession of the pawnbroker it shall be the responsibility of the pawnbroker to replace the lost or damaged goods with like kind of merchandise. Lenders shall not be responsible for loss of pledged articles due to acts of God, acts of war, or riots. Each lender shall employ, if reasonably available in his area, a reputable company for the purpose of fire and theft security;

(6) Purchase or take in trade used or secondhand personal property unless a record is established that contains:

(a) The name, address, physical description, and the driver's license number, military identification number, identification certificate number, or other official number capable of identifying the seller;

(b) A complete description of the property, including the serial number if reasonably available, or other identifying characteristic; and

(c) A signed document from the seller providing that the seller has the right to sell the property.

(L. 1951 p. 281 § 4, A.L. 1965 p. 114, A.L. 1990 H.B. 1125)



Section 367.043 License required — qualifications — oath — bond — accounting — location within one-half mile of excursion gambling boat or facility, prohibited, when.

Effective 20 May 1994, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

367.043. License required — qualifications — oath — bond — accounting — location within one-half mile of excursion gambling boat or facility, prohibited, when. — 1. No person shall operate a pawnshop unless such person obtains a municipal pawnshop license issued pursuant to this section. Each municipality or county may issue a pawnshop license to any person who meets the qualifications of this section. To be eligible for a pawnshop license, an applicant shall:

(1) Be of good moral character;

(2) Have net assets of at least fifty thousand dollars readily available for use in conducting business as a pawnshop for each licensed pawnshop; and

(3) Show that the pawnshop will be operated lawfully and fairly within the purposes of sections 367.011 to 367.060. In addition to the qualifications specified in subdivisions (1) to (3) of this subsection, a municipality or county may also refuse to issue a pawnshop license to any applicant who has a felony or misdemeanor conviction which directly relates to the duties and responsibilities of the occupation of pawnbroker or otherwise makes the applicant presently unfit for a pawnshop license.

2. If the municipality or county is unable to verify that the applicant meets the net assets requirement for a licensed pawnshop, the municipality or county may require a finding, including the presentation of a current balance sheet, by an independent certified public accountant that the accountant has reviewed the books and records of the applicant and that the applicant meets the net assets requirement of this section.

3. An application for a new pawnshop license, the transfer of an existing pawnshop license or the approval of a change in the ownership of a licensed pawnshop shall be under oath and shall state the full name and place of residence of the applicant, the place where the business is to be conducted, and other relevant information required by the municipality or county. If the applicant is a partnership, the municipality or county may require that the application state the full name and address of each member. If the applicant is a corporation, the application shall state the full name and address of each officer, shareholder, and director. The application shall be accompanied by:

(1) An investigation fee of five hundred dollars if the applicant is unlicensed at the time of applying for the pawnshop license or two hundred fifty dollars if the application involves a second or additional license to an applicant previously licensed for a separate location or involves substantially identical principals and owners of a licensed pawnshop at a separate location; and

(2) Proof of general liability if required by the municipality or county, and an annual fee of five hundred dollars.

4. Each applicant for a pawnshop license at the time of filing application shall file with the municipality or county, if the municipality or county so requires, a bond satisfactory to him and in an amount not to exceed five thousand dollars for each license with a surety company qualified to do business in this state. The aggregate liability of such surety shall not exceed the amount stated in the bond. The bond shall run to the state for the use of the state and of any person or persons who may have a cause of action against the obligor of such bond under the provisions of sections 367.011 to 367.060. Such bond shall be conditioned that the obligor will comply with the provisions of sections 367.011 to 367.060 and of all rules and regulations lawfully made by the municipality or county, and will pay to the state and to any such person or persons any and all amounts of money that may become due or owing to the state or to such person or persons from such obligor under and by virtue of the provisions of sections 367.011 to 367.060 during the time such bond is in effect.

5. Each licensee shall keep, consistent with accepted accounting practices, adequate books and records relating to the licensee's pawn transactions, which books and records shall be preserved for a period of at least two years from the date of the last transaction recorded therein.

6. No person who is lawfully operating a pawnshop on August 28, 1990, shall be required to obtain a license under this section in order to continue operating such pawnshop, so long as such person does not violate any other provision of sections 367.011 to 367.060, except that, if such person is required by the municipality or county to have an occupational license, such person shall be required to pay the five-hundred-dollar annual fee prescribed in subdivision (2) of subsection 3 of this section in lieu of any municipal or county occupational license fee.

7. In addition to the other requirements of this section for licensure, no license shall be issued under this section on or after May 20, 1994, for the initial operation of a pawnshop if such pawnshop is to be located within one-half mile of a site where an excursion gambling boat dock or facility is located or within one-half mile of a site where an application for such an excursion gambling boat dock or facility is on file with the gaming commission prior to the date the application for the pawnshop license is filed. The provisions of this subsection shall not prohibit a pawnshop from being located within one-half mile of a dock or facility or proposed dock or facility described in this subsection if the license for such pawnshop has been issued prior to May 20, 1994.

(L. 1990 H.B. 1125, A.L. 1993 S.B. 18, A.L. 1994 S.B. 740)

Effective 5-20-94



Section 367.044 Definitions — pledged goods for money, pawnbroker entitled only to goods pledged, exception, misappropriated goods — procedure to recover.

Effective 28 Aug 2002

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

367.044. Definitions — pledged goods for money, pawnbroker entitled only to goods pledged, exception, misappropriated goods — procedure to recover. — 1. As used in sections 367.044 to 367.055, the following terms mean:

(1) "Claimant", a person who claims that property in the possession of a pawnbroker is misappropriated from the claimant and fraudulently pledged or sold to the pawnbroker;

(2) "Conveying customer", a person who delivers property into the possession of a pawnbroker, either through a pawn transaction, a sale or trade, which property is later claimed to be misappropriated;

(3) "Hold order", a written legal instrument issued to a pawnbroker by a law enforcement officer commissioned by the law enforcement agency of the municipality or county that licenses and regulates the pawnbroker, ordering the pawnbroker to retain physical possession of pledged goods in the possession of a pawnbroker or property purchased by and in the possession of a pawnbroker and not to return, sell or otherwise dispose of such property as such property is believed to be misappropriated goods;

(4) "Law enforcement officer", the sheriff or sheriff's deputy designated by the sheriff of the county in which the pawnbroker's pawnshop is located, or when the pawnbroker's pawnshop is located within a municipality, the police chief or police officer designated by the police chief of the municipality in which the pawnbroker's pawnshop is located;

(5) "Misappropriated", stolen, embezzled, converted, or otherwise wrongfully appropriated or pledged against the will of the rightful owner or party holding a perfected security interest;

(6) "Pledgor", a person who pledges property to the pawnbroker;

(7) "Purchaser", a person who purchases property from a pawnbroker; and

(8) "Seller", a person who sells property to a pawnbroker.

2. A pawnbroker shall have no recourse against the pledgor for payment on a pawn transaction except the pledged goods themselves, unless the goods are found to have been misappropriated.

3. A pawnbroker shall require of every person from whom the pawnbroker receives sold or pledged property proof of identification which includes a current address and, if applicable, telephone number, and a current picture identification issued by state or federal government.

4. If any seller fails to provide a pawnbroker with proof of identification, the pawnbroker shall hold such property for a period of thirty days prior to selling or otherwise transferring such property, provided, the seller has submitted a signed statement that the seller is the legal owner of the property and stating when or from whom such property was acquired by the seller.

5. To obtain possession of tangible personal property held by a pawnbroker which a claimant claims to be misappropriated, the claimant shall provide the pawnbroker with a written demand for the return of such property, a copy of a police or sheriff's report wherein claimant reported the misappropriation or theft of said property and which contains a particularized description of the property or applicable serial number, and a signed affidavit made under oath setting forth they are the true owner of the property, the name and address of the claimant, a description of the property being claimed, the fact that such property was taken from the claimant without the claimant's consent, permission or knowledge, the fact that the claimant has reported the theft to the police, the fact that the claimant will assist in any prosecution relating to such property, the promise that the claimant will respond to court process in any criminal prosecution relating to said property and will testify truthfully as to all facts within the claimant's knowledge and not claim any testimonial privilege with respect to said facts. These documents shall be presented to the pawnbroker concurrently.

6. Upon being served with a proper demand by a claimant for the return of property pursuant to subsection 5 of this section, the pawnbroker shall return the property to the claimant, in the presence of a law enforcement officer, within seven days unless the pawnbroker has good reason to believe that any of the matters set forth in the claimant's affidavit are false or if there is a hold order on the property pursuant to section 367.055. If a pawnbroker refuses to deliver property to a claimant upon a proper demand as described in subsection 5 of this section, the claimant may file a petition in a court of competent jurisdiction seeking the return of said property. The nonprevailing party shall be responsible for the costs of said action and the attorney fees of the prevailing party. The provisions of section 482.305 to the contrary notwithstanding, a court of competent jurisdiction shall include a small claims court, even if the value of the property named in the petition is greater than three thousand dollars.

7. If a pawnbroker returns property to a claimant relying on the veracity of the affidavit described in subsection 5 of this section, and later learns that the information contained in said affidavit is false or that the claimant has failed to assist in prosecution or otherwise testify truthfully with respect to the facts within the claimant's knowledge, the pawnbroker shall have a cause of action against the claimant for the value of the property. The nonprevailing party shall be responsible for the cost of said action and the attorney fees of the prevailing party.

8. Nothing contained in this section shall limit a pawnbroker from bringing the conveying customer into a suit as a third party, nor limit a pawnbroker from recovering from a conveying customer repayment of the full amount received from the pawnbroker from the pawn or sales transaction, including all applicable fees and interest charged, attorney's fees and the cost of the action.

(L. 1993 S.B. 18, A.L. 1998 H.B. 1526 § 367.044 subsecs. 1 to 5, A.L. 2002 H.B. 1888)



Section 367.045 Customer failure to repay pawnbroker when notified that goods pledged or sold were misappropriated, penalty.

Effective 01 Jan 2017, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

367.045. Customer failure to repay pawnbroker when notified that goods pledged or sold were misappropriated, penalty. — 1. When the tangible personal property subject to the pawn or sales transaction has been delivered or awarded to a claimant pursuant to section 367.044, and within ten business days after a written demand for payment and notice is deposited by the pawnbroker as certified or registered mail in the United States mail and addressed to the conveying customer, the conveying customer fails to repay the pawnbroker the full amount incurred by the pawnbroker in connection with such property and the procedure described in section 367.044, the conveying customer shall have committed the crime of fraudulently pledging or selling misappropriated property.

2. Fraudulently pledging or selling property is a class B misdemeanor if the amount received by the conveying customer from the pawnbroker was less than fifty dollars. Fraudulently pledging or selling property is a class A misdemeanor if the amount received by the conveying customer from the pawnbroker was more than fifty dollars and less than one hundred fifty dollars. Fraudulently pledging or selling property is a class D felony if the amount received by the conveying customer from the pawnbroker was one hundred fifty dollars or more.

(L. 1993 S.B. 18, A.L. 1998 H.B. 1526, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 367.046 Procedure to reclaim purchase price of misappropriated goods.

Effective 28 Aug 1998

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

367.046. Procedure to reclaim purchase price of misappropriated goods. — 1. To obtain from a pawnbroker the amount of purchase for tangible personal property which a purchaser claims was misappropriated prior to the purchase, the purchaser shall file a petition in a court of competent jurisdiction in the county where the pawnbroker's pawnshop is located, requesting the return of the purchase amount, naming the pawnbroker as a defendant and serving the pawnbroker with the petition. The provisions of section 482.305 to the contrary notwithstanding, a court of competent jurisdiction shall include a small claims court, even if the purchase amount named in the petition is greater than three thousand dollars. Upon receiving notice that a petition has been filed by a purchaser for the amount of purchase, the purchaser shall hold the purchased property until the right to possession is resolved by the parties or by a court of competent jurisdiction, unless such property is subject to a hold order for law enforcement purposes and a law enforcement officer has provided written acknowledgment that the property has been released to the officer.

2. Upon being served notice that a petition has been filed pursuant to this section, the pawnbroker may return the amount of purchase to the purchaser prior to a decision being rendered on the purchaser's petition by the court. The pawnbroker shall return the amount of purchase to the purchaser conditioned only upon the purchaser withdrawing the petition filed with a court of competent jurisdiction seeking the disposition of such property. The provisions of this section to the contrary notwithstanding, the pawnbroker shall not be required to pay any costs incurred by the purchaser and the purchaser shall not be required to pay any costs incurred by the pawnbroker when the amount of purchase is returned to the purchaser pursuant to this subsection.

3. When a purchaser files a petition pursuant to this section, the pawnbroker may bring the conveying customer of the alleged misappropriated property into the action as a third-party defendant. If after notice to the pawnbroker and an opportunity to add the conveying customer as a defendant, the purchased property is found by a court to have been misappropriated and purchased by the purchaser in good faith, then:

(1) The prevailing purchaser may recover from the pawnbroker the cost of the action, including attorney's fees;

(2) The conveying customer shall be liable to repay the pawnbroker the full amount received from the pawn or sales transaction, including all applicable fees and interest charged and the costs incurred by the pawnbroker in pursuing the procedure described in this section, including attorney's fees.

(L. 1998 H.B. 1526)



Section 367.047 Hold order in effect, pawnbroker may release property to peace officer, not waiver of property rights — sale of property under hold order prohibited.

Effective 28 Aug 1998

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

367.047. Hold order in effect, pawnbroker may release property to peace officer, not waiver of property rights — sale of property under hold order prohibited. — 1. Upon written notice from a law enforcement officer indicating that property in the possession of a pawnbroker and subject to a hold order is needed for the purpose of furthering a criminal investigation and prosecution, the pawnbroker shall release the property subject to the hold order to the custody of the law enforcement officer for such purpose and the officer shall provide a written acknowledgment that the property has been released to the officer. The release of the property to the custody of the law enforcement officer shall not be considered a waiver or release of the pawnbroker's property rights or interest in the property. Upon completion of the criminal investigation, the property shall be returned to the pawnbroker who consented to its release; except that if the law enforcement officer has not completed the criminal investigation within one hundred twenty days after its release, the officer shall immediately return the property to the pawnbroker or obtain and furnish to the pawnbroker a warrant for the continued custody of the property.

2. Except as provided in subsection 1 of this section, the pawnbroker shall not release or dispose of the property except pursuant to a court order or the expiration of the holding period of the hold order, including all extensions.

(L. 1993 S.B. 18, A.L. 1998 H.B. 1526)



Section 367.048 Criminal charges filed and disposition of case, notice to pawnbroker, duty of prosecutor or circuit attorney — release of hold order, procedure.

Effective 28 Aug 1998

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

367.048. Criminal charges filed and disposition of case, notice to pawnbroker, duty of prosecutor or circuit attorney — release of hold order, procedure. — 1. The prosecuting attorney or the circuit attorney shall notify the pawnbroker in writing in cases where criminal charges have been filed and the property may be needed as evidence. The notice shall contain the case number, the style of the case and a description of the property.

2. The pawnbroker shall hold such property until receiving notice of the disposition of the case from the prosecuting attorney or the circuit attorney. The prosecuting attorney or the circuit attorney shall notify the pawnbroker and claimant in writing within fifteen days of the disposition of the case.

(L. 1993 S.B. 18, A.L. 1998 H.B. 1526)



Section 367.049 No criminal or civil liability for pawnbroker exercising due care and good faith.

Effective 28 Aug 1993

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

367.049. No criminal or civil liability for pawnbroker exercising due care and good faith. — A licensed pawnbroker, or agent or employee of the licensed pawnbroker, who acts, pursuant to the provisions of sections 367.011 to 367.060, in good faith, exercises due care and follows the provisions of the law, shall not be subject to criminal or civil liability for any such act.

(L. 1993 S.B. 18)



Section 367.050 Violation, penalties.

Effective 28 Aug 1998

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

367.050. Violation, penalties. — 1. In addition to any other penalty which may be applicable, any person who operates a pawnshop pursuant to the provisions of sections 367.011 to 367.060, or is required to be licensed pursuant to section 367.043 who willfully violates any provision of sections 367.011 to 367.060 or who willfully makes a false entry in any records specifically required by sections 367.011 to 367.060 shall be guilty of a misdemeanor and upon conviction thereof shall be punishable by a fine not in excess of five thousand dollars, or by confinement in the county jail for not more than six months, or by both such fine and imprisonment. Upon the second conviction of the offense described in this section, in addition to being punishable by fine or imprisonment, the person's pawnshop license shall be permanently revoked; except that there shall be no penalty for a violation resulting from an accidental and bona fide error, where such error is corrected upon discovery.

2. Except as provided in subsection 6 of section 367.043, any person who engages in the business of operating a pawnshop without first securing a license shall be guilty of a misdemeanor and upon conviction thereof shall be punishable by a fine not in excess of ten thousand dollars or by confinement in the county jail for not more than one year, or by both such fine and imprisonment. Any person who violates the provisions of this subsection shall be permanently prohibited from securing or holding a valid pawnshop license.

(L. 1951 p. 281 § 5, A.L. 1955 p. 241, A.L. 1990 H.B. 1125, A.L. 1998 H.B. 1526)



Section 367.051 Jurisdiction of state courts for all civil actions — nonresident to appoint secretary of state as agent for service.

Effective 28 Aug 1998

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

367.051. Jurisdiction of state courts for all civil actions — nonresident to appoint secretary of state as agent for service. — The sale or pledge of tangible personal property by any person shall be deemed:

(1) An agreement by the person who sells or pledges that the person shall be subject to the jurisdiction of the courts of this state in all civil actions and proceedings, arising out of the pledge or sale transaction, filed either by a resident or nonresident plaintiff;

(2) An appointment by any nonresident of the secretary of state as the person's lawful attorney and agent upon whom may be served all process in suits pertaining to the actions and proceedings arising out of the pledge or sale; and

(3) An agreement by any nonresident that any process in any suit so served shall be of the same legal force and validity as if personally served in this state.

(L. 1998 H.B. 1526 § 367.044 subsec. 6)



Section 367.052 Leased property, rental or installment contracts not misappropriated unless marked — defacing marks, effect — claimant may recover — pawnbroker not liable.

Effective 28 Aug 1998

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

367.052. Leased property, rental or installment contracts not misappropriated unless marked — defacing marks, effect — claimant may recover — pawnbroker not liable. — When an item of property is the subject of a lease, rental transaction or retail installment contract with a company domiciled in the state, between the claimant and the claimant's lease or rental customer at the time it is delivered into the possession of the pawnbroker, the property shall not be deemed misappropriated unless it bears a conspicuous permanent label or marking identifying it as the claimant's property. Evidence of defacing or the removal of identification marking of leased or rented property shall be treated as marked and identified and therefore deemed to be misappropriated. Property subject to a lease, rental transaction or retail installment contract with a company domiciled in the state, which is not marked as provided in this subsection may be recovered by the claimant upon payment to the pawnbroker of all moneys owing to or advanced by the pawnbroker in the pawn or purchase transaction, and upon producing evidence identifying the property as having been the property of the claimant and leased or rented at the time the property was placed in the pawnbroker's possession. The pawnbroker shall be free from liability in connection with the recovery of leased or rental property pursuant to this subsection.

(L. 1998 H.B. 1526 § 367.044 subsec. 7)



Section 367.053 Titles, licenses and permits for pledged goods to remain in effect, void when — ownership passing to pawnbroker, right to retitle or relicense.

Effective 28 Aug 1998

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

367.053. Titles, licenses and permits for pledged goods to remain in effect, void when — ownership passing to pawnbroker, right to retitle or relicense. — Any title, license or permit for pledged goods shall remain in effect during the period of the pawn transaction and shall remain valid if such pledged goods are redeemed by the pledgor, and shall be voided if the pledged goods are redeemed by someone other than the pledgor or when ownership of the pledged goods passes to the pawnbroker, who shall retitle, relicense or repermit such goods as otherwise provided by law.

(L. 1998 H.B. 1526 § 367.044 subsec. 8)



Section 367.055 Inspection of property, search warrant required — hold order, probable cause, contents, expiration — confidentiality.

Effective 28 Aug 2002

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

367.055. Inspection of property, search warrant required — hold order, probable cause, contents, expiration — confidentiality. — 1. Upon request of a law enforcement officer to inspect property that is described in information furnished by the pawnbroker pursuant to subdivisions (1) to (4) of subsection 1 of section 367.031, the law enforcement officer shall be entitled to inspect the property described, without prior notice or the necessity of obtaining a search warrant during regular business hours in a manner so as to minimize interference with or delay to the pawnbroker's business operation. When a law enforcement officer has probable cause to believe that goods or property in the possession of a pawnbroker are misappropriated, the officer may place a hold order on the property. The hold order shall contain the following:

(1) The name of the pawnbroker;

(2) The name and mailing address of the pawnshop where the property is held;

(3) The name, title and identification number of the law enforcement officer placing the hold order;

(4) The name and address of the agency to which the law enforcement officer is attached and the claim or case number, if any, assigned by the agency to the claim regarding the property;

(5) A complete description of the property to be held including model and serial numbers;

(6) The expiration date of the holding period.

­­

­

2. Upon receiving the hold order, and subject to the provisions of section 367.047, the pawnbroker shall retain physical possession of the property subject to the order in a secured area. The initial holding period of the hold order shall not exceed two months, except that the hold order may be extended for up to two successive one-month holding periods upon written notification prior to the expiration of the immediately preceding holding period. A hold order may be released prior to the expiration of any holding period or extension thereof by written release from the agency placing the initial hold order. The initial hold order shall be deemed expired upon the expiration date if the holding period is not extended pursuant to this subsection.

3. Upon the expiration of the initial holding period or any extension thereof, the pawnbroker shall deliver written notice to the law enforcement officer issuing the hold order that such order has expired and that title to the property subject to the hold order will vest in the pawnbroker in ten business days. Ownership shall only vest in the pawnbroker upon the expiration of the ten-day waiting period subject to any restriction contained in the pawn contract and subject to the provisions of sections 367.044 to 367.053. Vesting of title and ownership shall be subject to any claim asserted by a claimant pursuant to section 367.044.

4. In addition to the penalty provisions contained in section 367.050, gross negligence or willful noncompliance with the provisions of this section by a pawnbroker shall be cause for the licensing authority to suspend or revoke the pawnbroker's license. Any imposed suspensions or revocation provided for by this subsection may be appealed by the pawnbroker to the licensing authority or to a court of competent jurisdiction.

5. A county or municipality may enact orders or ordinances to license or regulate the operations of pawnbrokers which are consistent with and not more restrictive than the provisions of sections 367.011 to 367.055, except that municipalities located in any county with a charter form of government having a population greater than one million inhabitants or any city not within a county may regulate the number of pawnshop licensees.

6. All records and information that relate to a pawnbroker's pawn, purchase or trade transactions and that are delivered to or otherwise obtained by an appropriate law enforcement officer pursuant to sections 367.031 and 367.040 are confidential and may be used only by such appropriate law enforcement officer and only for the following official law enforcement purposes:

(1) The investigation of a crime specifically involving the item of property delivered to the pawnbroker in a pawn, purchase or trade transaction;

(2) The investigation of a pawnbroker's possible specific violation of the record-keeping or reporting requirements of sections 367.031 and 367.040, but only when the appropriate law enforcement officer, based on a review of the records and the information received, has probable cause to believe that such a violation occurred; and

(3) The notification of property crime victims of where property that has been reported misappropriated can be located.

(L. 1998 H.B. 1526 § 367.051, A.L. 2002 H.B. 1888)



Section 367.060 Sections 367.011 to 367.060 not to repeal or amend small loan laws.

Effective 28 Aug 1951

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

367.060. Sections 367.011 to 367.060 not to repeal or amend small loan laws. — Nothing in sections 367.011 to 367.060 contained shall be deemed to amend or repeal any of the provisions of sections 367.100 to 367.200 and 408.100 to 408.220.

(L. 1951 p. 281 § 7)



Section 367.100 Definitions.

Effective 28 Aug 2001

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

367.100. Definitions. — As used in sections 367.100 to 367.200:

(1) "Consumer credit loans" shall mean:

(a) Prior to January 1, 2002, loans for the benefit of or use by an individual or individuals:

a. Secured by a security agreement or any other lien on tangible personal property or by the assignment of wages, salary or other compensation; or

b. Unsecured and whether with or without comakers, guarantors, endorsers or sureties;

(b) Beginning January 1, 2002, and thereafter, loans for personal, family or household purposes in amounts of five hundred dollars or more;

(2) "Director" shall mean the director of the division of finance or such agency or agencies as may exercise the powers and duties now performed by such director;

(3) "Lender" shall mean any person engaged in the business of making consumer credit loans. A person who makes an occasional consumer credit loan or who occasionally makes loans but is not regularly engaged in the business of making consumer credit loans shall not be considered a lender subject to sections 367.100 to 367.200;

(4) "Person" shall include individuals, partnerships, associations, trusts, corporations, and any other legal entities, excepting those corporations whose powers emanate from the laws of the United States and those which under other law are subject to the supervisory jurisdiction of the director or the director of the division of credit unions of Missouri;

(5) "Supervised business" shall mean the business of making consumer credit loans, as herein defined, of money, credit, goods, or things in action.

(L. 1951 p. 262 § 1, A.L. 1965 p. 114, A.L. 1977 H.B. 48, A.L. 1978 S.B. 745, A.L. 1994 H.B. 1165, A.L. 2001 H.B. 738, A.L. 2001 S.B. 186)

CROSS REFERENCE:

Interest rate on small loans, 408.100 to 408.210



Section 367.110 Certificate of registration required, when.

Effective 28 Aug 1951

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

367.110. Certificate of registration required, when. — No lender shall engage in the business of making consumer credit loans as herein defined in this state of money, credit, goods or things in action without first having obtained a certificate of registration from the director as provided in sections 367.100 to 367.200.

(L. 1951 p. 262 § 2)



Section 367.120 Certificate of registration — application for.

Effective 28 Aug 1951

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

367.120. Certificate of registration — application for. — Application for a certificate of registration shall be in writing in the form prescribed by the director. No certificate of registration is required until thirty days after sections 367.100 to 367.200 become effective, during which period such application may be made.

(L. 1951 p. 262 § 3)



Section 367.130 Bond — amount — conditions — additional bond, when.

Effective 28 Aug 1951

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

367.130. Bond — amount — conditions — additional bond, when. — The director may require the lender to file with the director a bond in the principal amount of one thousand dollars at the time of filing the application for a certificate of registration hereunder, or at such later time as the director deems necessary for the purposes of sections 367.100 to 367.200. The lender shall be the obligor, and the surety shall be approved by the director. The bond shall run to the state of Missouri for the use of the state or any person or persons who may have a cause of action against the lender-obligor arising out of the supervised business. The condition of the bond shall be that the lender-obligor will conform to and abide by the provisions of sections 367.100 to 367.200 and the laws of the state of Missouri relating to consumer credit loans, and the assignment or sale of wages, salaries, or other compensation, and will pay to the state and to any person any and all moneys that may become due under sections 367.100 to 367.200 or under any transaction which is a part of the supervised business. If in the opinion of the director the bond shall at any time appear to be insecure or exhausted or otherwise doubtful an additional bond in the principal sum of not more than one thousand dollars in form and with surety satisfactory to the director, shall be filed within fifteen days after notice of the requirement thereof be given to the lender by the director.

(L. 1951 p. 262 § 4)



Section 367.140 Annual registration — fee, amount — certificates, issuance, display.

Effective 28 Aug 2015

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

*367.140. Annual registration — fee, amount — certificates, issuance, display. — 1. Every lender shall, at the time of filing application for certificate of registration as provided in section 367.120 hereof, pay the sum of five hundred dollars as an annual registration fee for the period ending the thirtieth day of June next following the date of payment and in full payment of all expenses for investigations, examinations and for the administration of sections 367.100 to 367.200, except as provided in section 367.160, and thereafter a like fee shall be paid on or before June thirtieth of each year; provided, that if a lender is supervised by the commissioner of finance under any other law, the charges for examination and supervision required to be paid under said law shall be in lieu of the annual fee for registration and examination required under this section. The fee shall be made payable to the director of revenue. If the initial registration fee for any certificate of registration is for a period of less than twelve months, the registration fee shall be prorated according to the number of months that said period shall run. The director may establish a biennial licensing arrangement but in no case shall the fees be payable for more than one year at a time.

2. Upon receipt of such fee and application for registration, and provided the bond, if required by the director, has been filed, the director shall issue to the lender a certificate containing the lender's name and address and reciting that such lender is duly and properly registered to conduct the supervised business. The lender shall keep this certificate of registration posted in a conspicuous place at the place of business recited in the registration certificate. Where the lender engages in the supervised business at or from more than one office or place of business, such lender shall obtain a separate certificate of registration for each such office or place of business.

3. Certificates of registration shall not be assignable or transferable except that the lender named in any such certificate may obtain a change of address of the place of business therein set forth. Each certificate of registration shall remain in full force and effect until surrendered, revoked, or suspended as herein provided.

(L. 1951 p. 262 § 5, A.L. 1986 H.B. 1195, A.L. 2003 S.B. 346, A.L. 2015 H.B. 587 merged with S.B. 345)

Effective 8-28-15 (H.B. 587)

*10-16-15 (S.B. 345), see § 21.250. S.B. 345 was vetoed July 7, 2015. The veto was overridden September 16, 2015.



Section 367.150 Annual report — contents.

Effective 28 Aug 1965

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

367.150. Annual report — contents. — Every lender shall, on or before April thirtieth of each year, and upon a form prescribed by the director, file with the director a written report under oath containing the following information pertaining to the supervised business conducted by the lender during the preceding calendar year:

(1) The name of the lender, and the address of each office in the state of Missouri, and the principal office if it is outside the state of Missouri;

(2) The names and addresses of all officers and directors of the lender, and where a partnership the names and addresses of all partners, giving their respective interests;

(3) A balance sheet showing the financial condition of the lender as of the end of the lender's previous fiscal year, including a statement of the total assets used and useful in conducting the business, both tangible and intangible. Where any item of assets or liabilities is involved both in the consumer loan business and in additional loan or other business of the lender, the latter shall indicate on the balance sheet the proportion of each item properly attributable to the consumer loan business in accordance with formulae and regulations prescribed by the director. In the event the lender is a corporation, in addition to the statement of assets and liabilities normally included in balance sheets, a detailed statement of the lender's capitalization shall be given, including:

(a) Total of each class of securities authorized and outstanding;

(b) Capital or paid-in surplus;

(c) Earned surplus at beginning of period;

(d) Dividends paid during period;

(e) Earned surplus at end of period;

(4) A profit and loss statement covering operations of the supervised business during the previous fiscal year, including a statement of gross earnings, a detailed statement of expenses and the amount paid or reserved for federal, state and other taxes. Where any item of income or expenses arises in connection with both the consumer loan business and some additional loan or other business of the lender the latter shall indicate on the profit and loss statement the proportion of each item properly attributable to the consumer loan business, in accordance with formulae and regulations prescribed by the director;

(5) The total aggregate number and principal amount of loans made by the lender in the following categories:

­

­

(6) The number of garnishments, attachments and other suits filed and judgments obtained;

(7) The number of security agreements foreclosed and the amount received from such sales and from the resale;

(8) Any other additional and relevant information relating to loans that the director may from time to time prescribe by regulation.

(L. 1951 p. 262 § 6, A.L. 1965 p. 114)



Section 367.160 Examination of lenders — authority of director — lender to pay costs, when.

Effective 15 May 1986, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

367.160. Examination of lenders — authority of director — lender to pay costs, when. — The director, his deputies and examiners shall have full power and authority at any time and as often as reasonably necessary to investigate or examine the supervised business, affairs and loans made in the supervised business of any registered lender and of every person, firm, partnership and corporation making loans who the director has reasonable grounds to believe is subject to and violating the provisions of sections 367.100 to 367.200, for the purpose of ascertaining whether or not the lender, or such person, firm, partnership or corporation is complying with the provisions of sections 367.100 to 367.200 and the laws of Missouri relating to consumer credit loans or assignment or sale of wages or salary or other compensation. In connection with any such investigation or examination the director and his representatives shall have free and immediate access to the lender's place or places of business and his or its books and records and shall have the right and power to examine under oath all persons whomsoever whose testimony may be required relative to the affairs and business of the particular lender. Whenever it is necessary to examine the business and loans of a registered lender more than once a year or of any other lender at any time, then the lender shall be chargeable with and be required to pay the necessary cost and expenses thereof, including the actual travel expenses and a per diem of one hundred dollars for each examining official while engaged in travel to and from the place of such examination and during the period required for such examination. Whenever any lender is subject to examination by or required to make reports to municipal officers under city ordinances regulating the supervised business, such examinations or reports shall be in lieu of the examinations and reports required by the provisions of sections 367.100 to 367.200.

(L. 1951 p. 262 § 7, A.L. 1986 H.B. 1195)

Effective 5-15-86



Section 367.170 Regulations — authority of director — insurance — premiums deemed not to be charges.

Effective 28 Aug 1984

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

367.170. Regulations — authority of director — insurance — premiums deemed not to be charges. — The director is authorized and empowered to make such general regulations as may be necessary for the enforcement of sections 367.100 to 367.200 and shall issue regulations providing and governing the types and limits of insurance and the issuance of policies which may be sold in connection with consumer credit loans. The cost of any insurance shall not exceed the standard rates and the insurance shall be obtained from an insurance company duly authorized to conduct business in this state and the registrant, or any of its employees, may be licensed as an insurance agent. Insurance premiums shall not be considered as interest, service charges or fees in connection with any loan. Each such regulation shall be consistent with sections 367.100 to 367.200 and shall be referenced to the specific provision of sections 367.100 to 367.200 which is to be enforced by it. Nothing in this section shall alter or amend the statutes of this state relating to insurance or affect the powers of the director of the department of insurance, financial institutions and professional registration under statutes relating to credit life insurance and credit accident and health insurance.

(L. 1951 p. 262 § 8, A.L. 1984 S.B. 686 § 367.170 subsec. 1)



Section 367.180 Lender to keep records.

Effective 28 Aug 1951

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

367.180. Lender to keep records. — Every lender shall keep books and records of the supervised business.

(L. 1951 p. 262 § 9)



Section 367.185 Loan solicitation, disclosures.

Effective 28 Aug 1998

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

367.185. Loan solicitation, disclosures. — 1. Every nondepository financial institution licensed under sections 367.100 to 367.215 and otherwise defined as a person in section 367.100 shall comply with the provisions of this section.

2. In addition to any disclosures otherwise provided by law, such person soliciting loans using facsimile or negotiable checks shall disclose the following:

"THIS IS A SOLICITATION FOR A LOAN. READ THE ENCLOSED DISCLOSURES BEFORE SIGNING THIS AGREEMENT."

­­

­

3. When such persons make loans secured by real estate as otherwise provided by law, such persons shall include in a printed portion of the contract the following notice:

"WARNING TO BORROWER: DEFAULT IN THE PAYMENT OF THIS LOAN AGREEMENT MAY RESULT IN THE LOSS OF THE PROPERTY SECURING THE LOAN. UNDER FEDERAL LAW YOU MAY HAVE THE RIGHT TO CANCEL THIS AGREEMENT. IF YOU HAVE THIS RIGHT, THE CREDITOR IS REQUIRED TO PROVIDE YOU WITH A SEPARATE WRITTEN NOTICE SPECIFYING THE CIRCUMSTANCES AND TIMES UNDER WHICH YOU CAN EXERCISE THIS RIGHT."

­­

­

4. When making or negotiating loans, such person shall take into consideration in determining the size and duration of a loan contract the financial ability of borrowers to reasonably repay the loan in the time and manner as specified in the loan contract.

5. Such person shall post in a conspicuous location in each licensed office the maximum rates and fees that such person is currently charging on any loans made.

(L. 1998 S.B. 792)



Section 367.190 Certificates of registration — suspension, revocation, when — hearing — review.

Effective 28 Aug 1951

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

367.190. Certificates of registration — suspension, revocation, when — hearing — review. — In the event any lender fails, refuses, or neglects to comply with the provisions of sections 367.100 to 367.200, or of any laws of the state of Missouri relating to consumer credit loans or assignment or sale of wages, or salaries or other compensation, his or its certificate of registration for the place of business at which the violation occurred, may be suspended or revoked by order of the director after a hearing before said director on any order to show cause why such order of suspension or revocation should not be entered specifying the grounds therefor which shall be served on the particular lender at least ten days prior to the hearing. Such action shall not affect any rights or charter powers which any state bank, state trust company or national banking association has by virtue of any other law. Review may be had of any such order made and entered by the director in the manner provided by law.

(L. 1951 p. 262 § 10)



Section 367.200 Violations — penalty.

Effective 28 Aug 1951

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

367.200. Violations — penalty. — If any person, firm, partnership or corporation to whom or which sections 367.100 to 367.200 apply, or any officer, agent or representative of such person, firm, partnership or corporation violates any of the provisions of said sections or shall attempt to transact any supervised business whatsoever in the name or on behalf of such person, firm, partnership or corporation, while he or it fails or refuses to comply with provisions of sections 367.100 to 367.200, each such person, firm, partnership, or corporation, agent, officer, or representative shall be deemed guilty of a misdemeanor.

(L. 1951 p. 262 § 11)



Section 367.205 Annual audit by certified public accountant required.

Effective 28 Aug 1972

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

367.205. Annual audit by certified public accountant required. — All persons and entities licensed under the provisions of sections 367.100 to 367.200 shall cause an audit to be made once each year by a certified public accountant firm, of which at least one partner is the holder of a Missouri certified public accountant license. In the event that entities licensed under the provisions of sections 367.100 to 367.200 are affiliated with entities which engage in other than such licensed activities in this state or elsewhere, an audit of the financial statements which consolidate the financial statements of the licensee, made according to generally accepted auditing standards, will be sufficient for the purpose of sections 367.205 to 367.215.

(L. 1972 S.B. 405 § 1)



Section 367.210 Audit report to director of finance, when.

Effective 28 Aug 1972

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

367.210. Audit report to director of finance, when. — A copy of the report of the audit required by section 367.205 shall be delivered to the director of finance of the state of Missouri at least thirty days prior to the license renewal date.

(L. 1972 S.B. 405 § 2)



Section 367.215 Failure to file audit report, effect of — surety bond posted, when.

Effective 28 Aug 2001

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

367.215. Failure to file audit report, effect of — surety bond posted, when. — The director of finance shall not issue a renewal license to any person or entity licensed under the provisions of sections 367.100 to 367.200 unless the audit report is furnished as required by section 367.210. In lieu of the requirements of sections 367.205 to 367.215, the licensee may post a surety bond in the amount of one hundred thousand dollars. The bond shall be in a form satisfactory to the director and shall be issued by a bonding or insurance company authorized to do business in the state to secure compliance with all laws relative to consumer credit. If, in the opinion of the director, the bond shall at any time appear to be inadequate, insecure, exhausted, or otherwise doubtful, additional bond in a form and with surety satisfactory to the director shall be filed within fifteen days after the director gives notice to the licensee. A licensee may, in lieu of filing any bond required under this section, provide the director with a one hundred thousand dollar irrevocable letter of credit, as defined in section 400.5-103, issued by any bank, trust company, savings and loan or credit union operating in Missouri.

(L. 1972 S.B. 405 § 3, A.L. 2001 H.B. 738 merged with S.B. 186)



Section 367.300 Definitions.

Effective 28 Aug 1992

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

367.300. Definitions. — As used in sections 367.300 to 367.310, unless the context otherwise requires, the following terms shall mean:

(1) "Advance fee", any consideration which is assessed or collected prior to the closing by a loan broker;

(2) "Borrower", a person obtaining or desiring to obtain a loan of money, a credit card, or a line of credit;

(3) "Loan", an agreement to advance money or property in return for the promise to make payments therefor;

(4) "Loan broker", any person; except any bank, savings and loan association, trust company, building and loan association, credit union, retail installment sales company, securities broker-dealer, real estate broker or salesperson, attorney, federal housing administration or veterans' administration approved lender, credit card company, installment loan licensee, mortgage banker or lender, or insurance company, provided that the person excepted is licensed by or subject to regulation or supervision of any agency of the United States or this state and, if licensed, is acting within the scope of the license; and also excepting subsidiaries of licensed or chartered banks or savings and loan associations; who:

(a) For or in expectation of consideration arranges or attempts to arrange or offers to fund a loan of money, a credit card, or a line of credit;

(b) For or in expectation of consideration assists or advises a borrower in obtaining or attempting to obtain a loan of money, a credit card, a line of credit, or related guarantee, enhancement, or collateral of any kind or nature;

(c) Acts for or on behalf of a loan broker for the purpose of soliciting borrowers; or

(d) Holds himself out as a loan broker;

(5) "Principal", any officer, director, partner, joint venturer, branch manager, or other person with similar managerial or supervisory responsibilities for a loan broker.

(L. 1992 S.B. 705)



Section 367.305 Advance fee prohibited, penalty.

Effective 28 Aug 1992

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

367.305. Advance fee prohibited, penalty. — 1. No loan broker shall charge, assess, collect or receive an advance fee from a borrower to provide services as a loan broker.

2. The knowing charging, assessment, collection or receipt of an advance fee, in violation of this section, is a class A misdemeanor.

(L. 1992 S.B. 705)



Section 367.307 Principal liable.

Effective 28 Aug 1992

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

367.307. Principal liable. — Each principal of a loan broker shall be liable under sections 407.010 to 407.140 for the actions of the loan broker, including its agents or employees, in the course of business of the loan broker.

(L. 1992 S.B. 705)



Section 367.310 Violations deemed unlawful practice, penalty — attorney general, powers — penalties not exclusive — other rights not affected.

Effective 28 Aug 1992

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

367.310. Violations deemed unlawful practice, penalty — attorney general, powers — penalties not exclusive — other rights not affected. — 1. Violation of any provision of sections 367.300 to 367.310 shall be deemed an unlawful practice under sections 407.010 to 407.130 and shall be subject to all penalties, remedies and procedures provided in sections 407.010 to 407.130. The attorney general shall have all powers, rights and duties regarding violations of sections 367.300 to 367.310 as are provided in sections 407.010 to 407.130 and shall have the rulemaking authority as provided in section 407.145.

2. The provisions of sections 367.300 to 367.310 are not exclusive. The remedy specified in sections 367.300 to 367.310 for violation of sections 367.300 to 367.310 or for conduct described in sections 367.300 to 367.310 shall be in addition to any other procedures or remedies for any violation or conduct provided for by any other law, including chapter 407. Nothing in sections 367.300 to 367.310 shall limit any other statutory or any common law rights of the attorney general, any circuit attorney or prosecuting attorney, or any other person. If any act or practice prescribed by sections 367.300 to 367.310 is also the basis for a cause of action in common law or a violation of another statute, the purchaser may assert the common law or statutory cause of action under the procedures and with the remedies applicable thereto.

(L. 1992 S.B. 705)



Section 367.500 Definitions.

Effective 28 Aug 2008

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

367.500. Definitions. — As used in sections 367.500 to 367.533, unless the context otherwise requires, the following terms mean:

(1) "Borrower", a person who borrows money pursuant to a title loan agreement;

(2) "Capital", the assets of a person less the liabilities of that person. Assets and liabilities shall be measured according to generally accepted accounting principles;

(3) "Certificate of title", a state-issued certificate of title or certificate of ownership for personal property;

(4) "Director", the director of the division of finance or its successor agency;

(5) "Person", any resident of the state of Missouri or any business entity formed under Missouri law or duly qualified to do business in Missouri;

(6) "Pledged property", personal property, ownership of which is evidenced and delineated by a title;

(7) "Title lender", a person qualified to make title loans pursuant to sections 367.500 to 367.533 who maintains at least one title lending office within the state of Missouri, which office is open for the conduct of business not less than thirty hours per week, excluding legal holidays;

(8) "Title lending office" or "title loan office", a location at which, or premises in which, a title lender regularly conducts business;

(9) "Title loan agreement", a written agreement between a borrower and a title lender in a form which complies with the requirements of sections 367.500 to 367.533. The title lender shall perfect its lien pursuant to sections 301.600 to 301.660 but need not retain physical possession of the titled personal property at any time; and

(10) "Titled personal property", any personal property excluding property qualified to be a personal dwelling the ownership of which is evidenced by a certificate of title.

(L. 1998 H.B. 1526 § 1, A.L. 2001 H.B. 738 merged with S.B. 186, A.L. 2008 S.B. 788)



Section 367.503 Allows division of finance to regulate lending on titled property.

Effective 28 Aug 2001

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

367.503. Allows division of finance to regulate lending on titled property. — 1. The director shall administer and regulate sections 367.500 to 367.533. The director, deputy director, other assistants and examiners, and all special agents and other employees shall keep all information concerning title lenders confidential as required by sections 361.070 and 361.080.

2. No employee of the division of finance shall have any ownership or interest in any title loan business or receive directly or indirectly any payment or gratuity from any such entity.

3. The director shall issue as many title loan licenses as may be applied for by qualified applicants.

4. No rule or portion of a rule promulgated pursuant to the authority of sections 367.500 to 367.533 shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

(L. 1998 H.B. 1526 § 2, A.L. 2001 H.B. 738 merged with S.B. 186)



Section 367.506 Licensure of title lenders, penalty.

Effective 28 Aug 2001

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

367.506. Licensure of title lenders, penalty. — 1. Any person who acts as a title lender without a title loan license is subject to both civil and criminal penalties.

2. All title loan agreements entered into by a person who acts in violation of the licensing requirements of sections 367.500 to 367.533, and all title pledges accepted by such person, shall be null and void. Any borrower who enters into a title loan agreement with a person who acts in violation of the provisions of sections 367.500 to 367.533 shall not be bound by such agreement, and such borrower's only liability shall be for the return of the principal.

3. The attorney general may initiate a civil action against any person who acts as a title lender without a title loan license. Such action shall be commenced in the circuit court for any county in which the person executed any title loan agreement and any county in which any of the pledged titled personal property is normally kept. The civil penalty for title lending without a title loan license shall be not less than one thousand dollars and not more than five thousand dollars for each day that a person acts in violation of the licensing requirement. If the violation of the licensing requirement is intentional or knowing, the person shall be barred from applying for a title loan license for a period of five years from the date of the last violation.

4. A first offense violation of the licensing requirement pursuant to this section shall be a class C misdemeanor. Second and subsequent offenses shall be class A misdemeanors. For purposes of jurisdiction and venue, the crime of unlawful title lending shall be deemed to have occurred in both the county in which an unlawful title loan agreement was executed and the county in which the pledged property is normally kept.

(L. 1998 H.B. 1526 § 3, A.L. 2001 H.B. 738 merged with S.B. 186)



Section 367.509 Qualifications of applicants, fee, license issued, when.

Effective 28 Aug 2003

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

367.509. Qualifications of applicants, fee, license issued, when. — 1. A title loan license applicant must have and maintain capital of at least seventy-five thousand dollars at all times.

2. The license application shall be in writing, under oath and in the form prescribed by the director. The application shall contain the name of the applicant, date of formation if a business entity, the address of each title loan office operated or sought to be operated, the name and residential address of the owner, partners, directors, trustees and principal officers, and such other pertinent information as the director may require. A corporate surety bond in the principal sum of twenty thousand dollars per location shall accompany each license application. The bond shall be in a form satisfactory to the director and shall be issued by a bonding company or insurance company authorized to do business in this state in order to ensure the faithful performance of the obligations of the applicant and the applicant's agents and subagents in connection with title loan activities. An applicant or licensee may, in lieu of filing any bond required pursuant to this section, provide the director with an irrevocable letter of credit as defined in section 400.5-103 in the amount of twenty thousand dollars per location, issued by any bank, trust company, savings and loan or credit union operating in Missouri in a form acceptable to the director.

3. Every person applying for a title loan license shall pay one thousand dollars as an investigation fee. Applicants for additional title lending licenses shall pay one thousand dollars per additional location as an investigation fee. The lender shall, beginning with the first license renewal, pay annually to the director a fee of one thousand dollars for each licensed location.

4. Each license shall specify the location of the title loan office and shall be conspicuously displayed therein. Before any title lending office may relocate, the director shall approve such relocation by mailing the licensee a new license to that effect, without charge.

5. Upon the filing of the application, and the payment of the fee, by a person eligible to apply for a title loan license, the director shall issue a license to engage in the title loan business in accordance with sections 367.500 to 367.533. The licensing year shall commence on January first and end the following December thirty-first. The director may establish a biennial licensing arrangement but in no case shall the fees be payable for more than one year at a time. Each license shall be uniquely numbered and shall not be transferable or assignable.

(L. 1998 H.B. 1526 § 4, A.L. 2001 H.B. 738 merged with S.B. 186, A.L. 2003 S.B. 346)



Section 367.512 Title loan requirements — liability of borrower.

Effective 28 Aug 2001

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

367.512. Title loan requirements — liability of borrower. — 1. Every title loan, and each extension or renewal of such title loan, shall be in writing, signed by the borrower and shall provide that:

(1) The title lender agrees to make a loan to the borrower, and the borrower agrees to give the title lender a security interest in unencumbered titled personal property;

(2) Whether the borrower consents to the title lender keeping possession of the certificate of title;

(3) The borrower shall have the right to redeem the certificate of title by repaying the loan in full and by complying with the title loan agreement which may be for any agreed period of time not less than thirty days;

(4) The title lender shall renew the title loan agreement upon the borrower's written request and the payment by the borrower of any interest due at the time of such renewal. However, upon the third renewal of any title loan agreement, and any subsequent renewal, the borrower shall reduce the principal by ten percent until such loan is paid in full;

(5) When the loan is satisfied, the title lender shall release its lien and return the title to the borrower;

(6) If the borrower defaults, the title lender shall be allowed to take possession of the titled personal property after compliance with chapter 400, sections 408.551 to 408.557, and sections 408.560 to 408.562;

(7) Upon obtaining possession of the titled personal property in accordance with chapter 400, sections 408.551 to 408.557, and sections 408.560 to 408.562, the title lender shall be authorized to sell the titled personal property in accordance with chapter 400, sections 408.551 to 408.557, and sections 408.560 to 408.562, and to convey to the buyer thereof good title thereto.

2. Any borrower who obtains a title loan under false pretenses by hiding or not disclosing the existence of a valid prior lien or security interest affecting the titled personal property shall be personally liable to the title lender for the full amount stated in the title loan agreement.

(L. 1998 H.B. 1526 § 5, A.L. 2001 H.B. 738 merged with S.B. 186)



Section 367.515 Interest and fees.

Effective 28 Aug 2001

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

367.515. Interest and fees. — A title lender shall contract for and receive simple interest and fees in accordance with sections 408.100 and 408.140.

(L. 1998 H.B. 1526 § 6, A.L. 2001 H.B. 738 merged with S.B. 186)



Section 367.518 Title loan agreements, contents, form.

Effective 28 Aug 2002

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

367.518. Title loan agreements, contents, form. — 1. Each title loan agreement shall disclose the following:

(1) All disclosures required by the federal Truth in Lending Act and regulation Z;

(2) That the transaction is a loan secured by the pledge of titled personal property and, in at least ten-point bold type, that nonpayment of the loan may result in loss of the borrower's vehicle or other titled personal property;

(3) The name, business address, telephone number and certificate number of the title lender, and the name and residential address of the borrower;

(4) The monthly interest rate to be charged;

(5) A statement which shall be in at least ten-point bold type, separately acknowledged by the signature of the borrower and reading as follows:

You may cancel this loan without any costs by returning the full principal amount to the lender by the close of the lender's next full business day;

(6) The location where the titled personal property may be delivered if the loan is not paid and the hours such location is open for receiving such deliveries; and

(7) Any additional disclosures deemed necessary by the director or required pursuant to sections 400.9-101 to 400.9-710.

2. The division of finance is directed to draft a form to be used in title loan transactions. Use of this form is not mandatory; however, use of such form, properly completed, shall satisfy the disclosure provisions of this section.

(L. 1998 H.B. 1526 § 7, A.L. 2001 H.B. 738 merged with S.B. 186, A.L. 2002 S.B. 895)



Section 367.521 Redemption of certificate of title — expiration or default, lender may proceed against collateral.

Effective 28 Aug 2001

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

367.521. Redemption of certificate of title — expiration or default, lender may proceed against collateral. — The borrower shall be entitled to redeem the security by timely satisfaction of the terms of the title loan agreement. Upon expiration or default of a title loan agreement, the title lender may proceed against the collateral pursuant to chapter 400, and with sections 408.551 to 408.557, and sections 408.560 to 408.562.

(L. 1998 H.B. 1526 § 8, A.L. 2001 H.B. 738 merged with S.B. 186)



Section 367.524 Records of loan agreements.

Effective 28 Aug 2001

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

367.524. Records of loan agreements. — 1. Every title lender shall keep a consecutively numbered record of each title loan agreement executed, which number shall be placed on the corresponding title loan agreement itself. Such record shall include the following:

(1) A clear and accurate description of the titled personal property, including its vehicle identification or serial number, license plate number, year, make, model, type, and color;

(2) The date of the title loan agreement;

(3) The amount of the loan;

(4) The date of maturity of the loan; and

(5) The name, date of birth, Social Security number, residential address, and the type of photo identification of the borrower.

2. The title lender shall photocopy the photo identification of the borrower or shall take an instant photograph of the borrower, and shall attach such photocopy or photograph to the lender's copy of the title loan agreement and all renewals.

3. The borrower shall sign the title loan agreement and shall be provided with a copy of such agreement. The title lender, or the lender's employee or agent shall also sign the title loan agreement. The title lender shall provide each customer with and retain a photocopy of the pledged title at the time the note is signed.

4. The title lender shall keep the numbered records and copies of its title loan agreements, including a copy of the notice required pursuant to subsection 1 of section 367.525, for a period of no less than two years from the date of the closing of the last transaction reflected therein. A title lender who ceases engaging in the business of making title loans shall keep these records for at least two years from the date the lender ceased engaging in the business. A title lender must notify the director to request an examination at least ten days before ceasing business.

5. The records required by this section shall be made available for inspection by any employee of the division of finance upon request during ordinary business hours without warrant or court order.

(L. 1998 H.B. 1526 § 9, A.L. 2001 H.B. 738 merged with S.B. 186)



Section 367.525 Notice to borrower prior to acceptance of title loan application.

Effective 28 Aug 2001

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

367.525. Notice to borrower prior to acceptance of title loan application. — 1. Before accepting a title loan application, the lender shall provide the borrower the following notice in at least ten-point bold type and receipt thereof shall be acknowledged by signature of the borrower:

­

­

2. If the loan is secured by titled personal property other than an automobile, the lender shall either provide a form with the proper word describing the security or else shall strike the word "automobile" from the three places it appears, write or print in the type of titled personal property serving as security and have the customer initial all three places.

3. The title lender shall post in a conspicuous location in each licensed office, in at least fourteen-point bold type the maximum rates that such title lender is currently charging on any loans made and the statement:

NOTICE:

Borrowing from this lender places your automobile at risk. If this loan is not repaid in full, including all finance charges, you may lose your automobile.

This lender offers short-term loans. Please read and understand the terms of the loan agreement before signing.

4. When making or negotiating loans, the title lender shall take into consideration in determining the size and duration of a loan contract the financial ability of the borrower to reasonably repay the loan in the time and manner specified in the loan contract.

(L. 2001 H.B. 738 merged with S.B. 186)



Section 367.527 Limitations of title lenders.

Effective 28 Aug 2001

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

367.527. Limitations of title lenders. — 1. A title lender shall not:

(1) Accept a pledge from a person under eighteen years of age or from anyone who appears to be intoxicated;

(2) Make a loan which exceeds five thousand dollars;

(3) Accept any waiver of any right or protection of a borrower;

(4) Fail to exercise reasonable care to protect from loss or damage certificates of title or titled personal property in the physical possession of the title lender;

(5) Purchase titled personal property in the operation of its business;

(6) Enter into a title loan agreement unless the borrower presents clear title at the time that the loan is made;

(7) Knowingly violate any provision of sections 367.500 to 367.533 or any rule promulgated thereunder;

(8) Violate any provision of sections 408.551 to 408.557 and sections 408.560 to 408.562; or

(9) Store repossessed titled personal property at a location more than fifteen miles from the office where the title loan agreement was executed.

2. If a title lender enters into a transaction contrary to this section, the loan and the lien shall be void.

(L. 1998 H.B. 1526 § 10, A.L. 2001 H.B. 738 merged with S.B. 186)



Section 367.530 Safekeeping of certificates of title — liability insurance maintained, when — liability of title lender.

Effective 28 Aug 2001

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

367.530. Safekeeping of certificates of title — liability insurance maintained, when — liability of title lender. — 1. Every title lender shall maintain a fireproof place for the pledged certificates of title and a safe place for pledged property delivered to or repossessed by the title lender.

2. Every title lender shall maintain premises liability insurance in an amount of not less than one million dollars per occurrence for the benefit of customers and employees, which insurance shall provide coverage for, among other risks, injuries caused by the criminal acts of third parties.

3. A title lender shall not be liable for any loss or injury occasioned or caused by the use of pledged property unless the pledged property is actually in the title lender's possession.

4. A title lender shall be strictly liable to the borrower for any loss to pledged property in the title lender's possession.

(L. 1998 H.B. 1526 § 11, A.L. 2001 H.B. 738 merged with S.B. 186)



Section 367.531 Applicability to certain transactions.

Effective 28 Aug 2001

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

367.531. Applicability to certain transactions. — The provisions of sections 408.552 to 408.557 and sections 408.560 to 408.562 are applicable to all transactions pursuant to sections 367.500 to 367.533.

(L. 2001 H.B. 738 merged with S.B. 186)



Section 367.532 Violations, penalties.

Effective 28 Aug 2001

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

367.532. Violations, penalties. — 1. Any title lender which fails, refuses or neglects to comply with sections 367.500 to 367.533, sections 408.551 to 408.557, sections 408.560 to 408.562, or any laws relating to title loans or commits any criminal act may have its license suspended or revoked by order of the director after a hearing before said director on an order of the director to show cause why such order of suspension or revocation should not be entered specifying the grounds therefor which shall be served on the title lender at least ten days prior to the hearing.

2. Whenever it shall appear to the director that any title lender is failing, refusing or neglecting to make a good faith effort to comply with the provisions of sections 367.500 to 367.533, or any laws relating to consumer loans, the director may issue an order to cease and desist which order may be enforceable by a civil penalty of not more than one thousand dollars per day for each day that the neglect, failure or refusal shall continue. The penalty shall be assessed and collected by the director. In determining the amount of the penalty, the director shall take into account the appropriateness of the penalty with respect to the gravity of the violation, the history of previous violations, and such other matters as justice may require.

(L. 2001 H.B. 738 merged with S.B. 186)



Section 367.533 Pawn or pawnbroker title prohibited.

Effective 28 Aug 1998

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

367.533. Pawn or pawnbroker title prohibited. — No business licensed pursuant to sections 367.500 to 367.530 shall use the terms "pawn" or "pawnbroker" in its title, business name or advertising.

(L. 1998 H.B. 1526 § 12)






Chapter 368 Loan and Investment Companies

Chapter Cross References



Section 368.010 Definition.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

368.010. Definition. — The term "loan and investment company" as used in this chapter means any corporation formed under the provisions of this chapter.

(RSMo 1939 § 5418)

Prior revisions: 1929 § 4979; 1919 § 10189



Section 368.020 Corporations, how organized.

Effective 28 Aug 1957

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

368.020. Corporations, how organized. — Corporations may be organized in the same manner as general and business corporations, under chapter 351, except as otherwise herein provided.

(RSMo 1939 § 5419, A.L. 1957 p. 212)

Prior revisions: 1929 § 4980; 1919 § 10190



Section 368.030 Capital stock.

Effective 28 Aug 1957

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

368.030. Capital stock. — The aggregate amount of the capital stock of any loan and investment company organized under this chapter shall not be more nor less than is provided for in the case of general and business corporations.

(RSMo 1939 § 5420, A.L. 1957 p. 212)

Prior revisions: 1929 § 4981; 1919 § 10191



Section 368.040 Powers of loan and investment companies relative to charges on loans.

Effective 28 Aug 1965

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

368.040. Powers of loan and investment companies relative to charges on loans. — In addition to the general powers conferred upon corporations by chapter 351, every loan and investment company organized under the provisions of this chapter shall have the following powers:

(1) To lend money to any person, firm or corporation, secured by the obligation of the person, firm or corporation, or otherwise;

(2) To sell or offer for sale its secured or unsecured evidences or certificates of indebtedness or of investment and to receive from investors therein or purchasers thereof payments therefor in installments or otherwise with or without allowance of interest on the installments, whether the evidences or certificates of indebtedness or of investment be hypothecated for a loan or not, and to enter into contracts in the nature of a security agreement or otherwise with the investors or purchasers with regard to the evidences or certificates of indebtedness or of investment securing any loan, and no such transaction shall in any way be construed to affect the rate of interest on the loan, nor to constitute a violation of any other law, conditioned that there be compliance with the limitations thereon in this section contained. No evidences or certificates of indebtedness or of investment, payable in installments, shall be sold wherein the aggregate amount of the installment payments agreed to be paid therefor shall be in excess of the face amount thereof. Evidences or certificates of indebtedness or of investment payable in installments and hypothecated for a loan with the loan and investment company shall not be for an amount in excess of the actual amount of the proceeds of the loan, plus any interest which may be taken in advance, or discount at a rate not to exceed the lawful rate of interest, together with charges permitted by this chapter. With the exception of the last payment, no payment in excess of equal weekly, semimonthly, or monthly payments, extending over the entire period for which the loan is made shall be required by the terms of the evidences or certificates of indebtedness or investment payable in installments which have been so hypothecated. At the maturity of any note or loan at any time payment or settlement is made or demanded thereon, any evidence or certificate of indebtedness or of investment issued in connection with or used as security for the note or loan shall have a cash surrender value of an amount not less than the sum of all payments made upon it whether the evidence or certificate shall have matured or not;

(3) To charge for a loan made pursuant to this section two percent of the amount loaned for any examination or investigation of the character and circumstances of the borrower, comaker or surety and the drawing and taking acknowledgment of necessary papers in making the loan. No charge shall be collected unless a loan was made as the result of an examination or investigation and this charge shall not be collected from the same borrower more than once during any six-month period;

(4) When a loan is made which is evidenced by a nondeficiency note secured in whole or in part by a security agreement or other lien upon a motor vehicle and when it is provided in the note that the motor vehicle may be returned to the company voluntarily or otherwise, regardless of condition, in full satisfaction of the unpaid balance due thereon, after crediting any amounts paid on any certificate of indebtedness or of investment, if any, and a statement of such right is printed on the face of the note, and a simple and concise printed statement of such right is delivered to the borrower at the time the loan is made, to charge in addition to the interest and other charges permitted by this chapter, an additional five percent of the face amount of the note. On a note in excess of four hundred dollars, this charge may be computed only on the first four hundred dollars of the note; and on a note under one hundred dollars, the charge may be computed as on a note of one hundred dollars. Whenever a loan or note is renewed, extended or refinanced, or a new or additional loan secured in whole or in part by a lien against the same motor vehicle, the renewal or extension or refinance, new or additional loan, shall not be subject to the charges provided in this subsection when any such transactions exceed the number of one within any six-month period.

(RSMo 1939 § 5421, A.L. 1943 p. 502, A.L. 1965 p. 114)

Prior revisions: 1929 § 4982; 1919 § 10192



Section 368.050 Violators of section 368.040 shall be guilty of misdemeanor.

Effective 28 Aug 1943

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

368.050. Violators of section 368.040 shall be guilty of misdemeanor. — Any corporation organized under the provisions of this chapter, or any officer or employee thereof, who shall violate any of the provisions of section 368.040 shall be deemed guilty of a misdemeanor.

(RSMo 1939 § 5422, A.L. 1943 p. 502)



Section 368.060 Refund of interest on loans upon which interest has been paid in advance.

Effective 28 Aug 1943

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

368.060. Refund of interest on loans upon which interest has been paid in advance. — Whenever a loan upon which interest has been collected in advance, shall be paid in full before maturity thereof, the licensee shall allow or refund to the maker or makers a sum equivalent to interest, at the same rate as charged on the loan, calculated on the total amount of the unpaid installments or any evidence or certificate of indebtedness or investment hypothecated on such loan, anticipated for the period from the date of such payment to the maturity of the last installment so anticipated.

(L. 1943 p. 502 § 5422a)



Section 368.070 Limitation of powers.

Effective 28 Aug 1943

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

368.070. Limitation of powers. — No loan and investment company shall:

(1) Hold the obligation of any person, firm or corporation for money borrowed, for an amount exceeding ten percent of the paid-in capital stock of such loan and investment company, and its surplus and undivided profit combined. The provisions of this section shall not apply to loans secured by collateral so long as the market value of such collateral shall exceed by twenty percent the total liabilities secured in each case by such collateral, but no loan on collateral shall at any time exceed twenty percent of the paid-in capital stock of such loan and investment company and its surplus and undivided profits combined.

(2) Make any loan under the provisions of this chapter for a longer period than eighteen months from the date thereof.

(3) Deposit any of its funds in any banking corporation, unless such corporation has been designated as such depositary by a vote of a majority of the directors or of the executive committee, exclusive of any director who is an officer, director or trustee of the depositary so designated, present at any meeting duly called at which a quorum is in attendance.

(RSMo 1939 § 5423, A.L. 1943 p. 502)

Prior revisions: 1929 § 4983; 1919 § 10193



Section 368.080 Corporations not to engage in banking.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

368.080. Corporations not to engage in banking. — Nothing in this chapter and none of the powers conferred upon corporations organized hereunder shall be construed as authorizing such corporations to receive money on deposit or engage in banking within the meaning of section 362.420.

(RSMo 1939 § 5424)

Prior revisions: 1929 § 4984; 1919 § 10194






Chapter 369 Savings and Loan Associations

Chapter Cross References



Section 369.010 Short title.

Effective 28 Aug 1971

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.010. Short title. — Sections 369.010 to 369.369 may be cited as the "Savings and Loan Law".

(L. 1945 p. 1578 § 2, A. 1949 H.B. 2090, A.L. 1971 S.B. 3 § A)



Section 369.014 Definitions.

Effective 28 Aug 2011

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.014. Definitions. — As used in this chapter, unless the context clearly requires a different meaning, the following words and terms shall have the meanings indicated:

(1) "Account", the monetary interest of the owner thereof in the deposit capital of an association and consists of the withdrawal value of such interest;

(2) "Agency", a place of business other than the home office or a branch office at which an agent of the association transacts authorized business of the association;

(3) "Association", a savings and loan association or a savings association subject to the provisions of this chapter;

(4) "Board", the state banking and savings and loan board established under chapter 361;

(5) "Branch", a place of business other than the home office at which is transacted authorized business of the association;

(6) "Capital", the capital stock and any other capital contributions in a capital stock association;

(7) "Capital stock", shares of nonwithdrawable capital issued by a capital stock association which may be issued as permitted under chapter 351;

(8) "Capital stock association", an association which issues capital stock;

(9) "County" includes the City of St. Louis;

(10) "Deposit capital", the aggregate of deposits in accounts plus earnings credited thereto less lawful deductions therefrom;

(11) "Director of the division of finance", the chief officer of the division of finance;

(12) "Earnings", that part of the net income of an association which is payable to or credited to the owners of accounts. Earnings do not include capital stock, dividends paid or payable on capital stock or other distributions thereon. Earnings also may be referred to as interest;

(13) "Federal association" or "federal savings association", an association chartered by the Office of Thrift Supervision or any successor thereto as provided in section 5 of the Home Owners Loan Act of 1933, as amended;

(14) "Foreign association", any association or federal association with its principal office located outside Missouri;

(15) "Foreign holding company", any company or corporation authorized or existing under the laws of any jurisdiction or authority other than Missouri which directly or indirectly controls a foreign association;

(16) "Home office", the location named in the articles of incorporation or the new location in place thereof approved by the director of the division of finance. If no location is named in the articles of incorporation, the association shall file with the director of the division of finance the location of its home office;

(17) "Impaired condition", the inability of an association to pay its debts as they become due in the usual course of its business;

(18) "Insured association", an association the accounts of which are insured, fully or in part, as provided in this chapter;

(19) "Liquid assets", cash on hand and on deposit with banks including federal home loan banks and such other assets as may be so designated from time to time by the director of the division of finance;

(20) "Member", a person owning an account of a mutual association or a person borrowing from or assuming or obligated upon or owning property securing a loan held by a mutual association;

(21) "Mutual association", an association not having capital stock;

(22) "Office", any place at which business of the association is conducted on a regular and continuing basis;

(23) "Person", any individual, corporation, entity, voting trust, business trust, partnership, association, syndicate, or organized group of persons whether incorporated or not;

(24) "Security instrument", mortgage, deed of trust, or other instrument in which real or personal property is security for a debt;

(25) "Stockholder", a person owning capital stock of a capital stock association;

(26) "Withdrawal value", the amount deposited in an account in an association plus earnings credited thereto less lawful deductions therefrom.

(L. 1971 S.B. 3 § 2, A.L. 1982 S.B. 464, A.L. 1986 S.B. 730, A.L. 1994 H.B. 1165, A.L. 2011 H.B. 464)



Section 369.019 Incorporation, requirements, procedure, contents of petition, fees.

Effective 06 Jul 1994, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.019. Incorporation, requirements, procedure, contents of petition, fees. — 1. Any five or more individuals, hereinafter referred to as incorporators, who are residents of this state may form an association to promote thrift and home financing. Any such association may be a mutual association or a capital stock association and shall have all the rights, powers, and privileges set out in sections 369.010 to 369.369, and shall be subject to all the restrictions, liabilities, and required approvals as provided in sections 369.010 to 369.369.

2. The incorporators shall file a petition for a certificate of incorporation, in such form as may be required, with the director of the division of finance. The petition shall be signed by the incorporators and shall be acknowledged before an officer competent to take acknowledgments of deeds. Two copies of the proposed articles of incorporation, two copies of the proposed bylaws and the incorporation fee of five cents per one hundred dollars of the capital of a mutual association or of the authorized capital stock of a capital stock association shall accompany each petition.

3. The petition shall set forth:

(1) The names and addresses of the incorporators, the initial stockholders, if any, and the directors, with a statement of their character, experience, and general fitness to engage in the savings and loan business;

(2) An itemized statement of the estimated receipts and expenditures of the proposed association for the first year or such longer period as the director of the division of finance in the director's discretion may require; and

(3) A showing that there is a necessity for the proposed association in the area to be served by it.

4. The articles of incorporation shall set forth:

(1) The name of the proposed association;

(2) The address at which such association is to be located;

(3) If a mutual association, the amount of the initial account subscriptions to be paid in before commencing business, or, if a stock association, the amount to be paid in for its capital stock, which shall not be less than the amounts stated in section 369.034;

(4) The duration of its existence which shall be perpetual;

(5) The purposes of the proposed association;

(6) The number of directors which shall be not more than fifteen nor less than five;

(7) The names of the incorporators to be its directors until the first annual meeting; and

(8) Any other provisions, not inconsistent with law, which the incorporators may choose to insert.

5. The incorporators shall submit with their petition such additional statements, exhibits, maps and other data as the director of the division of finance may require, all of which shall be sufficiently detailed and comprehensive to enable the director of the division of finance to pass upon the petition as to the criteria set out in section 369.024.

(L. 1971 S.B. 3 § 3, A.L. 1982 S.B. 464, A.L. 1994 H.B. 1165)

Effective 7-06-94



Section 369.024 Director to approve or deny petition — tentative approval — protest, how filed — final approval, effect of.

Effective 28 Aug 2011

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.024. Director to approve or deny petition — tentative approval — protest, how filed — final approval, effect of. — 1. Upon receipt of a petition for certificate of incorporation, the director of the division of finance shall, based upon the petition and all supporting information and upon such independent investigation and examination as the director may make, either refuse the petition or tentatively approve it. The petition shall be refused if the director of the division of finance finds that the proposed association is to be formed for any other than legitimate savings and loan purposes, or that the character and general fitness of the incorporators, or of the initial stockholders, if any, are not such as to command public confidence, or that the proposed directors and officers are not such as to tend to the success of the proposed association, or that the public convenience and advantage will not be promoted by its establishment, or that there is no public need for, or the volume of business in the location is insufficient to justify, another association. The refusal shall be in writing with the reasons therefor stated and shall be sent by registered mail to the chairman of incorporators.

2. If the director of the division of finance tentatively approves the petition, the director shall give written notice to each association and each federal association with an office in the county or in a county adjoining the county in which the proposed association is to be located, stating the name of the proposed association, where it proposes to establish the principal office of the association and that a petition for certificate of incorporation has been approved tentatively. Any association entitled to receive notice may within thirty days from the date of mailing of the notice make written protest to the director of the division of finance against the granting of the petition for incorporation. If no protest is filed within that time, the director of the division of finance shall make a final decision upon the petition either denying or granting the petition and notice thereof shall be sent by registered mail to the chairman of incorporators.

3. If a protest is filed, the director of the division of finance shall, if requested, and may on the director's own motion, conduct a hearing not less than ten nor more than thirty days following the end of the time for protest. Upon application of any party for good cause, or upon the director of the division of finance's own motion, the date of the hearing may be postponed. Notice shall be given stating the time and place of the hearing to the chairman of incorporators and to each protesting party. Any interested person may appear at the hearing in person or by counsel and offer any relevant evidence. Following the hearing the director of the division of finance shall deny or grant the petition and give written notice of the director's decision to all interested parties.

4. The petition shall not be granted, either with or without the hearing provided for in this section, except upon affirmative findings from all the evidence that the requirements of sections 369.010 to 369.369 have been complied with and that:

(1) The persons named in the petition are citizens of the United States of good character and responsibility; and

(2) There is a necessity for the proposed association in the area to be served by it; and

(3) There is a reasonable probability of usefulness and success of the proposed association; and

(4) The proposed association can be established without undue injury to any properly conducted association or federal association.

5. The director of the division of finance may, either with or without the hearing provided for in this section, and the state banking and savings and loan board may upon an appeal from the ruling of the director of the division of finance, require as a condition of approving the petition that the proposed association obtain a firm commitment for insurance of its accounts from the Federal Deposit Insurance Corporation or any successor thereto or from any agency of this state insuring savings accounts or from any other insurer approved by the director of the division of finance.

6. If the petition is approved, the director of the division of finance shall, upon receipt of the sworn statement of the chairman of incorporators that the initial savings accounts and the expense fund provided for in sections 369.010 to 369.369 have been paid in full in cash, or, if a capital stock association, all subscriptions for capital stock have been paid in full, certify the approval of the petition in writing to the secretary of state and deliver to the secretary of state the incorporation fee and one copy of the articles of incorporation. From the time of such approval, the association shall be subject to all provisions of sections 369.010 to 369.369 and to supervision and control by the director of the division of finance. The secretary of state shall thereupon issue the certificate of incorporation.

(L. 1971 S.B. 3 § 4, A.L. 1982 S.B. 464, A.L. 1994 H.B. 1165, A.L. 2011 H.B. 464)



Section 369.029 Perpetual existence, when commenced.

Effective 28 Aug 1971

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.029. Perpetual existence, when commenced. — The corporate existence of an association shall begin on the date the secretary of state issues the certificate of incorporation of the association, and such existence shall be perpetual unless terminated in accordance with the provisions of sections 369.010 to 369.369.

(L. 1971 S.B. 3 § 5)



Section 369.034 Incorporation fee, how computed, bond required.

Effective 06 Jul 1994, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.034. Incorporation fee, how computed, bond required. — 1. The incorporators shall appoint one of their number as chairman. The incorporators of a mutual association, before a certificate of incorporation is issued, shall pay in cash to the chairman, as the initial accounts of the proposed association, an amount, fixed as follows in relation to the population of the city, or the largest city in the county, in which the home office of the association is to be located:

(1) In a county having no city in excess of ten thousand population, the minimum sum of one hundred thousand dollars;

(2) In a city not in excess, or a county having no city in excess, of one hundred thousand population, the minimum sum of three hundred thousand dollars;

(3) In all other cities or counties, the minimum sum of five hundred thousand dollars; but the director of the division of finance may, in the director's discretion, require a larger amount to be paid in. The population shall be determined by the director of the division of finance based upon the latest federal census.

2. The initial stockholders of a capital stock association, before a certificate of incorporation is issued, shall pay in cash to the chairman of the incorporators a minimum amount in subscriptions for capital stock determined and fixed by the director of the division of finance.

3. The chairman of the incorporators shall be bonded by a fidelity insurance company licensed to do business in this state, in the form approved by the director of the division of finance, ensuring proper application of all funds and in an amount equal to the amount subscribed by the incorporators plus the expense fund or the paid-in surplus. The bond shall name the director of the division of finance as obligee and shall be delivered to the director and shall be in such form as to permit suit thereon by any interested person.

(L. 1971 S.B. 3 § 6, A.L. 1982 S.B. 464, A.L. 1994 H.B. 1165)

Effective 7-06-94



Section 369.039 Expense fund, mutual associations, purpose, amount — contributions, how repaid — associations exempted, when.

Effective 06 Jul 1994, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.039. Expense fund, mutual associations, purpose, amount — contributions, how repaid — associations exempted, when. — 1. The incorporators of a mutual association shall also create an expense fund in an amount not less than one-half of the amount of initial accounts required by section 369.034 from which the expense of organizing the association and its operating expenses may be paid until such time as its net income is sufficient to pay such earnings as may be declared. The incorporators, before a certificate of incorporation is issued, shall pay to the chairman of the incorporators in cash the amount of the expense fund. The amounts contributed to the expense fund shall constitute loans to the association.

2. Contributions made to the expense fund may be repaid pro rata to the contributors from the net income of the association after provision for statutory reserves and payment of earnings on accounts. In case of the liquidation of an association before contributions to the expense fund have been repaid, any contributions to the expense fund remaining unexpended shall be repaid to the contributors pro rata after payment of all claims, including accounts, but before payment of reserves. Contributors to the expense fund shall be paid interest on the amounts contributed by them.

3. This section shall not apply to an association which has obtained a firm commitment for insurance of its accounts from the Federal Deposit Insurance Corporation or any successor thereof or from any other insurer approved by the director of the division of finance.

(L. 1971 S.B. 3 § 7, A.L. 1982 S.B. 464, A.L. 1994 H.B. 1165)

Effective 7-06-94



Section 369.044 Bylaws, when and how adopted — approval by members.

Effective 06 Jul 1994, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.044. Bylaws, when and how adopted — approval by members. — Within thirty days after the corporate existence of an association begins, or within such additional time as the director of the division of finance may allow, the directors of the association shall hold an organization meeting at which time they shall elect officers, adopt the bylaws, and take such other action as is appropriate. The bylaws may contain provisions for the regulation and management of the affairs of the association not inconsistent with law or the articles of incorporation. The board of directors may adopt, alter, amend and repeal the bylaws subject to the power of the members of a mutual association or stockholder of a capital stock association to change such action at any meeting of members, but no change by the members or stockholders shall affect any action taken prior thereto. The director of the division of finance shall be notified of any amendment to the bylaws within ten days after adoption by the board of directors and no amendment shall become effective until approved by the director of the division of finance. Failure to disapprove within twenty days shall constitute approval.

(L. 1971 S.B. 3 § 8, A.L. 1982 S.B. 464, A.L. 1994 H.B. 1165)

Effective 7-06-94



Section 369.049 Name shall include what, exceptions — prohibited words and phrases.

Effective 06 Jul 1994, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.049. Name shall include what, exceptions — prohibited words and phrases. — 1. The name of every association shall include either the words "Savings Association", or "Savings and Loan Association", except for associations domiciled in Missouri at the time sections 369.010 to 369.369 become law that use in their name "Building and Loan Association" or "Loan and Building Association". No name shall be used which is likely to mislead the public as to the character or purpose of the association or which indicates it is authorized to perform an act or conduct any business which is forbidden to it by law. The name of the association shall not include the words, "National", "Federal", "United States", "Insured", "Guaranteed", "Government", or "Official". The name of the association shall not be the same as nor deceptively similar to that of any other corporation authorized to transact business in this state, except in the case of an association formed by the reincorporation, reorganization, or consolidation of other associations, or upon the sale of the property or business of an association.

2. Notwithstanding the provisions of sections 362.421 and 362.425, any association may amend its charter to change its name or in the case of a new charter, may adopt a name, which includes the words "Savings Bank", in lieu of the words "Savings and Loan Association" or "Savings Association". For purposes of this chapter, the term "association" shall include savings banks. The procedure for adopting the name "savings bank" shall be as provided in section 369.059.

3. No person, firm, or corporation, either domestic or foreign, unless authorized to do business in this state under the provisions of sections 369.010 to 369.369 shall do business under any name or title which indicates or reasonably implies that the business is the character or kind of business carried on or transacted by an association or which is likely to lead any person to believe that the business is that of an association. Upon application by the director of the division of finance or any association, a court of competent jurisdiction may issue an injunction to restrain any such entity from violating or continuing to violate any of the foregoing provisions of this subsection.

(L. 1971 S.B. 3 § 9, A.L. 1990 H.B. 1456, A.L. 1994 H.B. 1165)

Effective 7-06-94



Section 369.054 Office, location of — approval to establish or move, when — closing a branch office, notice.

Effective 06 Jul 1994, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.054. Office, location of — approval to establish or move, when — closing a branch office, notice. — Without the prior approval of the director of the division of finance, as provided in sections 369.010 to 369.369, no association shall establish any office other than its home office. An association may move an office which has been operated at its present location two years not more than one mile without approval of the director of the division of finance. Any other office relocation shall be subject to such regulations as the director of the division of finance may prescribe. An association shall notify the director not less than sixty days, or in the case of emergency, as early as circumstances permit, before closing a branch office.

(L. 1971 S.B. 3 § 10, A.L. 1983 H.B. 570, A.L. 1994 H.B. 1165)

Effective 7-06-94



Section 369.059 Amendment of articles of incorporation, procedure.

Effective 06 Jul 1994, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.059. Amendment of articles of incorporation, procedure. — Subject to the approval of the director of the division of finance, every association may amend its articles of incorporation upon the adoption of a resolution covering each amendment by the affirmative votes of a majority of the members of a mutual association or a majority of the stockholders of a capital stock association who are present in person or by proxy at any annual or special meeting of the members or stockholders. Each proposed amendment shall be filed with the director of the division of finance not less than thirty days prior to the date of such meeting. If the director of the division of finance finds that the proposed amendment is in conformity with the law, the director shall approve the amendment not less than fifteen days prior to the members' meeting. The resolution or resolutions, certified by the president and secretary of the association under its corporate seal as one instrument, together with a fee of five dollars payable to the director of revenue, shall be filed with the director of the division of finance in quadruplicate, who shall file three copies thereof with the secretary of state and forward the fee to the director of revenue, whereupon the secretary of state shall issue in duplicate and return to the association a certificate as to such amendment or amendments.

(L. 1971 S.B. 3 § 11, A.L. 1982 S.B. 464, A.L. 1994 H.B. 1165)

Effective 7-06-94



Section 369.064 Failure to commence business within six months, effect of.

Effective 06 Jul 1994, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.064. Failure to commence business within six months, effect of. — Any association which shall not commence business within six months after the date upon which its corporate existence begins shall forfeit its corporate existence, unless the director of the division of finance, before the expiration of such six months' period, has approved an extension of time within which it may commence business, upon a written application stating the reasons for the delay. Upon such forfeiture all action taken in connection with the incorporation of the association except the payment of the incorporation fee shall become void. Amounts paid on accounts and on the expense fund of a mutual association and amounts paid on stock subscriptions of a capital stock association, less proper expenditures, shall be returned pro rata to the owners thereof. A certificate reciting the forfeiture shall be delivered by the director of the division of finance to the secretary of state.

(L. 1971 S.B. 3 § 12, A.L. 1982 S.B. 464, A.L. 1994 H.B. 1165)

Effective 7-06-94



Section 369.069 Conversion to federal association, procedure, effect of.

Effective 06 Jul 1994, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.069. Conversion to federal association, procedure, effect of. — 1. At a meeting of the members of a mutual association or stockholders of a capital stock association, any association may convert itself into a federal savings association, hereinafter called a "federal association", in accordance with the laws of the United States, upon a vote of a majority of the votes of the members or of the stockholders cast in person or by proxy at the meeting. The notice of the meeting shall state that such action is to be considered at the meeting. A copy of the minutes of the proceedings of the meeting of the members or stockholders, verified by the affidavit of the secretary of the association, shall be filed in the office of the director of the division of finance within ten days after the meeting and shall be presumptive evidence of the holding and action of the meeting. Within three months after the date of the meeting, the association shall take the action required by the laws of the United States for conversion into a federal association. There shall be filed with the director of the division of finance and with the secretary of state either a copy of the charter issued to the federal association by the Office of Thrift Supervision or any successor thereto or a certificate showing the organization of the association as a federal association, certified by the secretary or assistant secretary of the Office of Thrift Supervision or any successor thereto. Failure to file any such instruments with either the director of the division of finance or the secretary of state shall not affect the validity of such conversion.

2. Any association granted such a charter by the Office of Thrift Supervision or any successor thereto shall cease to be an association under sections 369.010 to 369.369 and shall no longer be subject to the supervision and control of the director of the division of finance, but the corporate existence of the association shall not terminate, and the federal association shall be deemed to be a continuation of the entity of the association so converted and shall possess all the rights, privileges, immunities and franchises, as well of a public as a private nature of such association, and all property, real, personal and mixed, and all debts due on whatever account, and all other choses in action, and all and every other interest of or belonging to or due to the association shall be taken and deemed transferred to and vested in the federal association without further act or deed. The title to any real estate, or any interest therein, under the laws of this state vested in the association shall not revert or be in any way impaired by reason of the conversion.

3. The federal association shall thenceforth be responsible and liable for all the liabilities and obligations of the association, and any claim existing or action or proceeding pending by or against the association may be prosecuted to judgment as if the conversion had not taken place, or the federal association may be substituted in its place. Neither the rights of creditors nor any liens upon the property of the association shall be impaired by the conversion.

(L. 1971 S.B. 3 § 13, A.L. 1982 S.B. 464, A.L. 1994 H.B. 1165)

Effective 7-06-94



Section 369.074 Conversion to state association, procedure, effect of.

Effective 06 Jul 1994, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.074. Conversion to state association, procedure, effect of. — At a meeting of the members of a mutual association or of the stockholders of a capital stock association, any federal association may convert itself into an association under sections 369.010 to 369.369 upon a vote of the majority of the votes of the members or of the stockholders cast in person or by proxy at such meeting. Copies of the minutes of the proceedings of the meeting of the members, verified by the affidavit of the secretary of the federal association, shall be filed in the office of the director of the division of finance and mailed to the Office of Thrift Supervision or any successor thereto within ten days after the meeting and shall be presumptive evidence of the holding and action of the meeting. At the meeting the members or stockholders also shall elect the persons to serve as directors of the association after conversion takes place. The persons so designated as directors shall execute two copies of articles of incorporation in form as required by sections 369.010 to 369.369, together with two copies of proposed bylaws, and deliver them to the director of the division of finance. If the director of the division of finance finds the articles of incorporation in proper form, the director shall endorse thereon the statement, "This association is a conversion from a federal association.", and forward both copies of the articles of incorporation to the secretary of state who, thereupon, shall issue a certificate of incorporation. The director of the division of finance, by regulation, may provide for the procedure to be followed in carrying out the conversion of a federal association into an association under sections 369.010 to 369.369. All the provisions regarding property and other rights contained in section 369.069 shall apply in reverse manner to the conversion of a federal association into an association subject to sections 369.010 to 369.369. The association may continue to operate all branch offices and agencies. Neither the rights of creditors nor any liens upon the property of the federal association shall be impaired by the conversion.

(L. 1971 S.B. 3 § 14, A.L. 1982 S.B. 464, A.L. 1994 H.B. 1165)

Effective 7-06-94



Section 369.078 Conversion from mutual to capital stock association — requirements — rules of division, content — certificate of conversion, issued, when, effect of.

Effective 06 Jul 1994, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.078. Conversion from mutual to capital stock association — requirements — rules of division, content — certificate of conversion, issued, when, effect of. — 1. Any mutual savings and loan association chartered under the laws of this state may convert to and become a capital stock association upon compliance with the provisions of this chapter.

2. The rules, general requirements, required provisions in a plan of conversion, optional provisions in a plan of conversion, notices and procedures to accomplish a conversion from mutual to capital stock form of organization shall be as set forth from time to time in regulations of the director of the division of finance promulgated in accordance with the provisions of this chapter. The director of the division of finance may adopt as the director's own the regulations of the Federal Deposit Insurance Corporation or any successor thereto governing the conversion of mutual insured associations to capital stock insured associations in whole or in part, but no regulation of the director of the division of finance shall contain any requirement or provision, the effect of which is to prevent approval of the plan of conversion by the Federal Deposit Insurance Corporation or any successor thereto. Such regulations shall require the approval of the plan of conversion by the director of the division of finance, by the Federal Deposit Insurance Corporation or any successor thereto, by a majority of the board of directors of the association and unless waived by the director of the division of finance and the Federal Deposit Insurance Corporation or any successor thereto in supervisory cases, at least the majority of the members of the association present in person or by proxy at an annual meeting or at any special meeting of the members.

3. Upon a finding by the director of the division of finance that the conversion to capital stock association has been completed in accordance with the requirements of this chapter and of the regulations, the director of the division of finance shall issue to the association a certificate of conversion, attaching as a part of such certificate a copy of the plan of conversion. A certified copy of such certificate shall be filed by the director of the division of finance with the secretary of state and all amendments to the articles of incorporation contained in the plan of conversion shall be effective.

4. Upon the issuance to the association of a certificate of conversion as provided in subsections 1 to 3 of this section, the corporate existence of such converting association shall not terminate, but such association shall be a continuation of the entity so converted and all property of the converted association, including its rights, titles, and interests in and to all property of whatever kind, whether real, personal, or mixed, things in action, and every right, privilege, interest, and asset of any conceivable value or benefit then existing, or pertaining to it, or which would inure to it, immediately, by operation of law and without any conveyance or transfer and without any further act or deed, shall vest in and remain the property of such converted association, and the same shall have, hold, and enjoy the same in its own right as fully and to the same extent as the same were possessed, held, and enjoyed by the converting association, and such converted association, upon issuance of the certificate of such conversion, shall continue to have and succeed to all the rights, obligations and relations of the converting association. All pending actions and other judicial proceedings to which the converting association is a party shall not be abated or discontinued by reason of such conversion, but may be prosecuted to final judgment, order, or decree in the same manner as if such conversion had not been made. Any judgment, order, or decree may be rendered for or against it which might have been rendered for or against the converting association involved in the proceedings.

(L. 1982 S.B. 464, A.L. 1983 H.B. 570, A.L. 1984 S.B. 670 Revision, A.L. 1994 H.B. 1165)

Effective 7-06-94



Section 369.079 Merger or consolidation, procedure — association may charter interim association, when, procedure.

Effective 06 Jul 1994, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.079. Merger or consolidation, procedure — association may charter interim association, when, procedure. — 1. A mutual association may merge with another association or federal mutual association in the manner provided in subsections 1 to 8 of this section. The board of directors of each association shall, by resolution adopted by a majority vote of the members of each board, approve a plan of merger setting forth:

(1) The names of the associations proposing to merge, and the name of the association into which they propose to merge, which is herein designated as "the surviving association";

(2) The terms and conditions of the proposed merger and the mode of carrying it into effect;

(3) The manner and basis of converting the accounts of each merging association into accounts of the surviving association;

(4) A statement of any changes in the articles of incorporation of the surviving association to be effected by the merger;

(5) A statement of the contracts pertaining to the employment, or the retention as consultant, of officers and directors of the merged association; and

(6) Such other provisions with respect to the proposed merger as are deemed necessary or desirable by the boards of directors.

2. Any two or more domestic mutual associations or one or more domestic mutual associations and one or more federal associations may consolidate into a new domestic association in the following manner: The board of directors of each association shall, by resolution adopted by the majority vote of the members of each board, approve a plan of consolidation setting forth:

(1) The names of the associations proposing to consolidate, and the name of the new association into which they propose to consolidate, which is herein designated as "the new association";

(2) The terms and conditions of the proposed consolidation and the mode of carrying it into effect;

(3) The manner and basis of converting the accounts of each association into accounts of the new association;

(4) With respect to the new association, all of the statements required to be set forth in articles of incorporation for associations organized under sections 369.010 to 369.369;

(5) Such other provisions with respect to the proposed consolidation as are deemed necessary or desirable by the boards of directors.

3. The plan of merger or the plan of consolidation is subject to approval by the director of the division of finance as equitable to the members or account holders of the associations and as not impairing the usefulness and success of other properly conducted associations in the community. The board of directors of each association, upon approving the plan of merger or plan of consolidation, and upon receiving the approval of the director of the division of finance, shall, by resolution, unless the approval waives such requirement, direct that the plan be submitted to a vote at a meeting of members, which may be either an annual or a special meeting. The notice of such meeting, whether the meeting be an annual or special meeting, shall state the place, day, hour and purpose of the meeting, and where a copy of the plan of merger or plan of consolidation may be examined.

4. At each such meeting a vote of the members entitled to vote in person or by proxy shall be taken on the proposed plan of merger or consolidation. The plan of merger or consolidation shall be approved upon receiving the affirmative vote of a majority of the members present in person or by proxy, of each of the associations.

5. Upon such approval, articles of merger or articles of consolidation shall be executed in duplicate by each association by its president or a vice president, and verified by such person, and the corporate seal of each association shall be affixed thereto, attested by its secretary or an assistant secretary, and shall set forth:

(1) The plan of merger or the plan of consolidation;

(2) As to each association, the number of votes present at the meeting in person or by proxy;

(3) As to each association, the number of votes for and against such plan, respectively.

6. Duplicate originals of the articles of merger or articles of consolidation shall be delivered to the director of the division of finance. If the director of the division of finance finds that the articles conform to law, the director shall endorse the director's approval thereon and deliver them to the secretary of state who shall, when all required taxes or fees have been paid, file the same, keeping one copy as a permanent record, and issue a certificate of merger or a certificate of consolidation and a certified copy of such certificate, to which the director shall affix the other copy of the articles.

7. Upon the issuance of the certificate of merger or the certificate of consolidation by the secretary of state, the merger or consolidation shall be effected.

8. The certificate of merger and certified copy thereof, with a copy of the articles of merger affixed thereto by the secretary of state, or the certificate of consolidation and certified copy thereof, with a copy of the articles of consolidation affixed thereto by the secretary of state, shall be delivered to the surviving association or new association, as the case may be.

9. A capital stock association or federal capital stock association may merge with another association by compliance with the provisions and requirements of sections 351.410 to 351.458, subject to receipt of the approval of the director of the division of finance of the plan of merger prior to submission of such plan of merger to a vote of the stockholders of the respective associations. The criteria for approval may be established by the director of the division of finance by regulation who may waive the vote of the stockholders of any association in supervisory cases.

10. A mutual association may merge with a capital stock association or a federal capital stock association and a capital stock association may merge with a mutual association or a federal mutual association. If the surviving association is a mutual association, the merger procedures shall be in compliance with the provisions and requirements of subsections 1 to 8 of this section. If the surviving association is a capital stock association, the merger procedures shall be in compliance with the provisions and requirements of sections 351.410 to 351.458. Both classifications of merger are subject to the approval of the director of the division of finance of the plan of merger. The criteria, schedule and procedures for approval shall be established by the director of the division of finance who may waive the vote of the members or stockholders of any association in supervisory cases.

11. In connection with a merger or consolidation under this chapter, an association may charter an interim association to facilitate a corporate reorganization. A reorganizing association proposing to organize such an interim association must file a petition for certificate of incorporation of an interim association with the director of the division of finance for approval.

(1) The director of the division of finance may exempt an interim association from the sections of this chapter attendant to the chartering of an association which would unduly restrain the reorganizing association from timely consummation of the proposed reorganization.

(2) If the petition is approved, the director of the division of finance shall certify the director's approval of the petition in writing to the secretary of state along with the incorporation fee and two copies of the articles of incorporation. The secretary of state shall thereupon issue the certificate of incorporation.

(3) Criteria for approval, organization and operation of an interim association may be established by the director of the division of finance by regulation.

(L. 1971 S.B. 3 § 15, A.L. 1982 S.B. 464, A.L. 1983 H.B. 570, A.L. 1984 S.B. 670 Revision, A.L. 1989 S.B. 40, A.L. 1994 H.B. 1165)

Effective 7-06-94



Section 369.084 Merger, effect of.

Effective 28 Aug 1971

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.084. Merger, effect of. — When the merger or consolidation becomes effective:

(1) The several associations parties to the plan of merger or consolidation shall be a single association, which, in the case of a merger, shall be that association designated in the plan of merger as the surviving association, and, in the case of a consolidation, shall be the new association provided for in the plan of consolidation;

(2) The separate existence of all associations parties to the plan of merger or consolidation, except the surviving or new association, shall cease;

(3) The surviving or new association shall have all rights, privileges, immunities and powers and shall be subject to all the duties and liabilities of an association organized under sections 369.010 to 369.369;

(4) The surviving or new association shall then possess all the rights, privileges, immunities and franchises, as well of a public as of a private nature, of each of the merging or consolidating associations;

(5) All property, real, personal and mixed, and all debts due on whatever account, and all other choses in action, and all and every other interest, of or belonging to or due to each of the associations so merged or consolidated, shall be taken and deemed to be transferred to and vested in such single association without further act or deed; and the title to any real estate, or any interest therein, under the laws of this state vested in any of such associations shall not revert or be in any way impaired by reason of such merger or consolidation;

(6) The surviving or new association shall thenceforth be responsible and liable for all the liabilities and obligations of each of the associations so merged or consolidated; and any claim existing or action or proceeding pending by or against any of the associations may be prosecuted to judgment as if the merger or consolidation had not taken place, or the surviving or new association may be substituted in its place, and neither the rights of creditors nor any liens upon the property of any of the associations shall be impaired by the merger or consolidation; and

(7) In the case of a merger, the articles of incorporation of the surviving association shall be deemed to be amended to the extent, if any, that changes in its articles are stated in the articles of merger; and, in the case of a consolidation, the statements set forth in the articles of consolidation and which are required or permitted to be set forth in the articles of incorporation of associations organized under sections 369.010 to 369.369 shall be deemed to be the articles of incorporation of the new association.

(L. 1971 S.B. 3 § 16)



Section 369.086 Savings and loan holding company, defined — subsidiary, defined — registration, examination and regulation by division.

Effective 06 Jul 1994, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.086. Savings and loan holding company, defined — subsidiary, defined — registration, examination and regulation by division. — 1. A "savings and loan holding company" is an individual or company which, directly or indirectly, or acting in concert with one or more other persons, owns, controls, or holds with power to vote or holds proxies to vote twenty-five percent or more of the outstanding voting stock of any stock association or savings and loan holding company located in this state; or controls in any manner, whether by the holding of proxies or otherwise, the election of a majority of the directors of any association or savings and loan holding company located in this state. A "subsidiary" of an individual or company is any company not less than ten percent of the shares of which are directly or indirectly controlled by such individual or company.

2. Each savings and loan holding company and each subsidiary thereof shall register with the director of the division of finance within sixty days after becoming a savings and loan holding company. Following registration, a savings and loan holding company organized under the laws of this state, domiciled in this state or controlling an association organized under the laws of this state, shall be subject to examination by the division and file with the director such reports as may be required by regulation.

3. A savings and loan holding company under this section may engage in all activities as the director of the division of finance may by regulation establish or by specific application permit.

4. A savings and loan holding company may acquire control of an association or savings and loan holding company upon application to and prior written approval of the director of the division of finance. The application shall be in a form prescribed by the director and contain such information as will enable the director of the division of finance to determine if such acquisition is consistent with the interests of maintaining a sound financial system and, further, that the proposed acquisition does not afford a basis for supervisory objection.

(L. 1983 H.B. 570 § 369.085, A.L. 1994 H.B. 1165)

Effective 7-06-94



Section 369.087 Association may convert, merge or consolidate with bank or trust company — procedure.

Effective 28 Aug 1996

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.087. Association may convert, merge or consolidate with bank or trust company — procedure. — 1. Upon compliance with any applicable laws of the United States and upon obtaining the approval of the director of finance, any association or federal association as defined in section 369.014, having its place of business in this state, may be converted pursuant to the laws of this state into a bank or trust company located in this state, or may be consolidated or merged with one or* more banks or trust companies incorporated pursuant to the laws of this state under the charter of a bank or trust company incorporated pursuant to the laws of this state. The name of the resulting or surviving bank or trust company in the case of conversion, consolidation or merger may be the name of a party to the conversion, consolidation or merger, provided that in no case shall the name contain the word national or federal or be the same as or deceptively similar to the name of any bank or trust company incorporated pursuant to the laws of this state which is engaged in business at the time of the particular conversion, consolidation or merger and is not a party thereto.

2. Upon a majority of the board of directors of any federal association certifying to the director that the laws of the United States relating to the approval of stockholders and members have been complied with, the majority of the board shall have full power and authority to complete the conversion, consolidation or merger on the part of the federal association, provided that the rights of the dissenting shareholders of the federal association shall be determined pursuant to the laws of the United States.

3. (1) In the case of conversion, the majority of the board of directors of the association or federal association shall proceed as provided by law for other individuals incorporating a bank or trust company pursuant to the laws of this state; except that, the articles of agreement:

(a) May provide that instead of the capital stock having actually been paid up in money, it is to be paid up in assets of the converting association or federal association, the net value of which is equal to at least the full amount of the capital stock of the proposed resulting bank or trust company which capital stock shall be no less than that required by law for a bank or trust company, as the case may be, to be located in the particular city or town in which the converting association or federal association is located;

(b) Shall provide that the proposed resulting bank or trust company is and shall be considered the same business and corporate entity as, and a continuation of the corporate entity and identity of, the converting association or federal association, although, as to rights, powers and duties, the proposed resulting institution is a bank or trust company incorporated pursuant to the laws of the state of Missouri;

(c) Shall set out the names and addresses of all persons who are to be officers of the proposed bank or trust company;

(d) The director may reject any such application upon a determination that the treatment accorded the members of the converting association or federal association is not fair and reasonable;

(2) If the director, as the result of an examination and investigation made by the division of finance, is satisfied that such assets are of such value and that the character, responsibility and general fitness of the persons named in the articles of agreement are such as to command confidence and warrant belief that the business of the proposed corporation will be honestly and efficiently conducted in accordance with the purpose and intent of the laws of this state relative to banks or trust companies, the director shall grant the charter. If the director is not satisfied, the director shall forthwith give notice thereof to the majority of the board of directors of the converting association or federal association who shall have the same right of appeal as is provided by the laws of this state in the case of the proposed incorporators of a new bank or trust company;

(3) Upon the approval of the particular conversion being granted the director shall execute and deliver to the majority of the board of directors of the converting association or federal association a certificate declaring that the bank or trust company therein named has been duly organized and is the institution resulting from the conversion of the association or federal association into the resulting bank or trust company, and that the resulting bank or trust company is and shall be considered the same business and corporate entity as, and a continuation of the corporate entity and identity of, the converting association or federal association. The certificate shall be recorded in the office of the recorder of deeds of the county or city in which the resulting bank or trust company is located and the certificate so recorded, or certified copies thereof, shall be taken in all the courts of this state as evidence of the conversion of the association or federal association into the resulting bank or trust company and that the resulting bank or trust company is the same business and corporate entity as, and a continuation of the corporate entity and identity of, the converting association or federal association;

(4) When the director of finance has given a certificate pursuant to this section:

(a) The resulting bank or trust company and all its stockholders, directors, officers, and employees shall have the same powers and privileges and be subject to the same duties and liabilities in all respects as if such an institution had originally been organized as a bank or trust company pursuant to the laws of this state;

(b) All the rights, franchises and interests of the converting association or federal association in and to every type of property, real, personal and mixed, and choses in action thereto belonging shall be deemed to be transferred to and vest in the resulting bank or trust company without any deed or other transfer; and

(c) The resulting bank or trust company by virtue of the conversion and without any order of any court or otherwise shall hold and enjoy the same and all rights of property and interests including, but not limited to, appointments, designations and nominations and all other rights and interests, as trustee, personal representative, conservator, receiver, registrar, assignee and every other fiduciary capacity in the same manner and to the same extent as these rights and interests were held or enjoyed by the converting association or federal association at the time of its conversion into the resulting bank or trust company; provided that, its corporate powers shall be limited to those granted to a bank or trust company pursuant to the laws of this state, and further provided that the association shall have a period of three years in which to divest itself of any nonconforming assets.

4. In the case of consolidation or merger the same shall be consummated by each federal association complying with the laws of the United States relating to the consent of its shareholders or members, and also by each association and each bank or trust company complying with the provisions of the laws of this state relating to the consolidation or merger of banks or trust companies, except that, where the resulting institution is a bank rather than a trust company, the number and qualifications of directors and any requirement that directors shall or may be divided into classes shall be determined as provided by law for banks. The rights of dissenting shareholders of each federal association shall be determined pursuant to the laws of the United States and the rights of the dissenting shareholders of each association or bank or trust company shall be determined as provided by the laws of this state in the case of consolidation or merger of banks or trust companies. In the case of consolidation or merger the resulting bank or trust company shall be considered the same business and corporate entity as, and a continuation of the corporate entity and identity of, each association or federal association and each bank or trust company which is a party to the consolidation or merger, and all provisions of sections 362.610 to 362.810, shall apply in the case of any such consolidation or merger even though one or more of the parties is an association or federal association.

(L. 1996 S.B. 683 § 1)

*Word "of" appears in original rolls.



Section 369.089 Dissolution.

Effective 28 Aug 1995

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.089. Dissolution. — 1. Any association may, at any meeting of the members of a mutual association or stockholders of a capital stock association, determine to liquidate and dissolve in accordance with the provisions of this section upon a two-thirds majority vote of all votes cast in person or by proxy. The notice of the meeting shall state that dissolution will be considered at the meeting.

2. Upon such vote, five copies of a certificate of liquidation, which shall state the vote cast in favor of liquidation, shall be signed by the president or vice president and attested by the secretary or assistant secretary and acknowledged before an officer competent to take acknowledgments of deeds. Five copies of the certificate shall be filed with the director of the division of finance, who shall examine the association, and, if the director finds that according to its financial records it is not in an impaired condition, shall so note, together with the director's approval of the liquidation, upon all the copies of the certificate of liquidation. The director of the division of finance shall place a copy in the permanent files of the director's office, file a copy with the secretary of state, and return the remaining copies to the parties filing the same.

3. Upon such approval, the association shall cease to carry on business but nevertheless shall continue as a corporate entity for the sole purpose of paying, satisfying, and discharging existing liabilities and obligations, collecting and distributing assets, and doing all other acts required to adjust, wind up and liquidate its business and affairs. If at any time following the approval of the liquidation the director of the division of finance finds that the liquidation is not in the public interest or is being carried out for an improper purpose, the director may take possession of the property, business and assets of the association in which event all the provisions of sections 369.339, 369.344, and 369.349 shall apply.

4. The board of directors shall act as trustees for liquidation as provided in this section. The board of directors shall proceed as quickly as may be practicable to wind up the affairs of the association and, to the extent necessary or expedient to that end, shall exercise all the powers of the dissolved association and, without prejudice to the generality of such authority, may fill vacancies, elect officers, carry out the contracts, make new contracts, borrow money, mortgage or pledge the property, sell its assets at public or private sale, or compromise claims in favor of or against the association, apply assets to the discharge of liabilities, after paying or adequately providing for the payment of other liabilities distribute the remaining property to the members of a mutual association and to the stockholders of a capital stock association, and perform all acts necessary or expedient to the winding up of the association. The expense fund, if any, shall be paid as provided in section 369.039. All deeds or other instruments shall be in the name of the association and executed by the president or a vice president and the secretary or an assistant secretary.

5. The association, during the liquidation of the assets of the association by the board of directors, shall continue to be subject to the supervision of the director of the division of finance, and the board of directors shall report the progress of the liquidation to the director of the division of finance from time to time as the director may require.

6. (1) Any money due to but unclaimed by any person shall be deposited with the state treasurer as provided in sections 447.500 to 447.585.

(2) Upon the completion of the liquidation, the board of directors shall file with the director of the division of finance a final report and accounting of the liquidation. The approval of the report by the director of the division of finance shall operate as a complete and final discharge of the board of directors and each member thereof in connection with the liquidation of the association. No liquidation or any action of the board of directors in connection therewith shall impair any contract right between the association and any borrower or other person or persons or the vested rights of any member of the association. Upon approval of the report and accounting, the director of the division of finance shall issue to the secretary of state, in triplicate, certification that the association has been liquidated and dissolved, its indebtedness paid, and the net proceeds derived from liquidation distributed to its members or stockholders. The secretary of state shall issue a certificate of dissolution and the corporate existence of the association thereupon shall end.

7. Any association may with the written approval of the director of the division of finance transfer, sell, or exchange in bulk and not in the regular and usual course of its business all or substantially all of its assets, including its name and goodwill, to any other association or bank and accept as consideration therefor cash and accounts, or either of them, of the purchasing association or bank upon such terms as may be determined by the vote of a majority of the boards of the purchasing association or bank and of the selling association, and by the affirmative vote of two-thirds of the votes cast by the members or stockholders of the selling association present in person or by proxy at any meeting. The notice of the meeting shall state that such action is to be considered at the meeting. The action of the members shall include a resolution to liquidate, and liquidation shall proceed as provided in this section. If the name is sold, the purchasing association or bank shall have the exclusive right to the use of or to change to such name for a period of five years. The provisions of sections 369.010 to 369.369 concerning investments by associations do not apply to a transaction under this section. For purposes of this section, the term "bank" includes any bank or trust company subject to the provisions of chapter 362, the deposits of which are insured by the Federal Deposit Insurance Corporation or any successor thereto.

(L. 1971 S.B. 3 § 17, A.L. 1982 S.B. 464, A.L. 1994 H.B. 1165, A.L. 1995 H.B. 63, et al.)



Section 369.094 Meetings, when, notice, voting.

Effective 28 Aug 1983

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.094. Meetings, when, notice, voting. — 1. An annual meeting of the members of each mutual association shall be held on a date fixed by the bylaws of the association or, if none is so fixed, on the fourth Monday in March. A failure to hold the annual meeting at the time so specified shall not work a forfeiture or dissolution of the association. Special meetings may be called by the board of directors, the president, or the secretary upon the written request of members entitled to cast at least one-tenth of all the votes which all members are entitled to cast at the particular meeting, or by such other officers or persons as may be provided in the bylaws.

2. Notice of the annual meeting of members shall be published once not less than ten days nor more than thirty days before the date of the meeting in a newspaper published in the city or county where the principal office of the association is located. Notice for any special meeting shall be so published once not less than ten nor more than thirty days before the date of the meeting. All notices shall state the place, day and hour, and if a special meeting of members, the purpose of the meeting. The purpose of an annual meeting need be stated in the notice only to the extent required by other provisions of sections 369.010 to 369.369.

3. Each member shall have one vote plus an additional vote for each one hundred dollars or fraction thereof of the withdrawal value of the accounts of such member in excess of one hundred dollars. The association may by its bylaws limit the number of votes to which any member may be entitled.

4. Any number of the members present in person or by proxy at any meeting shall constitute a quorum for the transaction of business. A majority of all votes cast at any meeting of members shall determine any question unless sections 369.010 to 369.369 specifically provide otherwise. A proxy not limited as to duration shall continue in effect until revoked in writing and in case of death or mental incapacity of the member until notice thereof is received by the association in writing. Proxies shall be filed with the secretary of the association not less than five days before the meeting.

5. Accounts standing in the name of a fiduciary may be voted either in person or by proxy of the fiduciary. A member whose account is pledged is entitled to vote, in person or by proxy, until the account has been transferred on the books of the association and thereafter the transferee shall be entitled to vote in person or by proxy.

6. Except as provided in this chapter all meetings of the stockholders of capital stock associations shall be held as prescribed and shall be governed by the provisions of the general and business corporation law of Missouri.

(L. 1971 S.B. 3 § 18, A.L. 1982 S.B. 464, A.L. 1983 S.B. 44 & 45)



Section 369.099 Inspection of records, by whom — credit reporting, allowed when.

Effective 06 Jul 1994, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.099. Inspection of records, by whom — credit reporting, allowed when. — 1. Every member and every stockholder may inspect such books and records of an association as pertain to such person's loan or account. Otherwise, the right of inspection and examination of the books and records shall be limited to:

(1) The director of the division of finance or the director's duly authorized representatives as provided in sections 369.010 to 369.369;

(2) Persons duly authorized to act for the association; and

(3) The Office of Thrift Supervision or any successor thereto, Federal Deposit Insurance Corporation or any successor thereto, or other such insurer of the accounts of the association, any federal home loan bank, or savings and loan supervisory authorities located in other states in which an association maintains an office.

2. The books and records pertaining to the accounts and loans of account holders, borrowers, and stockholders shall be kept confidential by the association, its directors, officers and employees, and by the director of the division of finance, the director's examiners and representatives, except where the disclosure thereof is authorized or directed by subsection 1 of this section. No person shall be furnished or shall possess a partial or complete list of the members except upon express action and authority of the board of directors.

3. An association may report credit information concerning borrowers of the association, and concerning borrowers whose loans the association is servicing for others, to a consumer reporting agency, as defined by the Fair Credit Reporting Act, Title VI of the Consumer Credit Protection Act of 1968 as amended, and to other lenders in connection with a transaction involving a borrower.

4. Stockholders in capital stock associations shall have the right to examine as prescribed in section 351.215, but no stockholder or other person shall have the right to inspect the records of account holders or borrowers other than such person's own account except as provided in subsections 1 and 2 of this section.

(L. 1971 S.B. 3 § 19, A.L. 1982 S.B. 464, A.L. 1989 S.B. 40, A.L. 1994 H.B. 1165)

Effective 7-06-94



Section 369.104 Publication of financial statement.

Effective 06 Jul 1994, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.104. Publication of financial statement. — Every association shall publish annually, in accordance with regulations promulgated by the director of the division of finance, in a newspaper of general circulation in the county in which its home office is located, and shall deliver to each member of a mutual association and to each stockholder of a capital stock association upon application therefor, a statement of its financial condition in the form prescribed by the director of the division of finance.

(L. 1971 S.B. 3 § 20, A.L. 1978 S.B. 795, A.L. 1982 S.B. 464, A.L. 1989 S.B. 40, A.L. 1994 H.B. 1165)

Effective 7-06-94



Section 369.109 Directors, election, powers, qualifications, meetings.

Effective 06 Jul 1994, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.109. Directors, election, powers, qualifications, meetings. — 1. Directors shall be elected by ballot of the members of a mutual association or stockholders of a capital stock association for terms of one or more, but not exceeding, three years, the number of directors to be elected annually to be found by dividing the entire number of directors by the number of years composing a term. The terms of office of directors shall be fixed by the bylaws and each director shall hold office for the term for which the director is elected or until the director's successor is elected and qualified. In case of the death, resignation, removal, or disqualification of one or more of the directors of an association, or of an increase in the number of directors, a majority of the then directors, though less than a quorum, may fill the vacancies until the successor or successors are elected at a members' or stockholders' meeting. Cumulative voting shall only be permitted at any meeting of the members or stockholders in electing directors when it is provided for in the articles of incorporation or bylaws. The board of directors may remove a director if the director is adjudicated disabled or incapacitated by a court, is a debtor in a bankruptcy proceeding, is convicted of a felony, fails to fulfill any of the requirements for holding office, or fails to attend regular meetings of the board for such period as is established by the bylaws without having been excused by the board.

2. The affairs of every savings association shall be managed and its corporate powers exercised by a board of directors. All directors must be at least twenty-one years of age and citizens of the United States. Each director not a resident of Missouri shall by serving as a director appoint the director of the division of finance as the nonresident director's agent for service of process in any action connected with such person's election or service as director. The bylaws may provide that no person shall be eligible to election as a director of any mutual savings association unless such person is the owner in good faith individually, or jointly with the owner's spouse, of an account with a net withdrawal value in the amount set in such bylaws and may establish other criteria and requirements for election of a director not prohibited by the provisions of this chapter. The bylaws may prescribe a maximum age beyond which a person shall be ineligible for election to the board of directors and may prescribe a mandatory retirement age of seventy-five years or less for directors. The board of directors may establish the office of director emeritus. Any such director emeritus may be compensated but shall not be included in the number of directors authorized, or vote, or be counted in determining a quorum, or be subject to the age limitation of this subsection.

3. Redemption of a director's account in a mutual association shall not affect such director's eligibility to act as a director for the term for which the director was elected. No action of the board of directors shall be invalidated because of participation of an ineligible director.

4. Directors and officers shall discharge the duties of their respective positions in good faith and with that degree of diligence, care, and skill which prudent men would exercise under similar circumstances in like positions. In discharging their duties, directors and officers, when acting in good faith, may rely upon financial statements of the savings and loan association represented to them to be correct by the president or officer of the savings association having charge of the books of account, or stated in a written report by an independent public or certified public accountant or firm of such accountants, fairly to reflect the financial condition of the savings and loan association and upon reports or audits required to be prepared by any state or federal law or regulation or prepared in the ordinary course of business by an officer or committee charged with the responsibility therefor, and the directors and officers shall incur no liability in so doing. Nothing in this section shall be deemed to require the directors to perform functions vested in any committee, officer or other person pursuant to provisions of sections 369.010 to 369.369.

5. The directors shall hold an annual meeting following the annual meeting of the members of a mutual association or of the stockholders of a capital stock association and such additional meetings as may be prescribed in the bylaws. A majority of the board shall constitute a quorum. The bylaws may provide for an executive committee and other committees of directors and prescribe the authority and duties of such committees.

6. If all of the directors severally or collectively consent in writing to any action to be taken by the directors, such consent shall have the same force and effect as a unanimous vote of the directors at a meeting duly held, and may be stated as such in any certificate or document. The secretary shall file such consents with the minutes of the meetings of the board of directors.

(L. 1971 S.B. 3 § 21, A.L. 1982 S.B. 464, A.L. 1983 S.B. 44 & 45, A.L. 1989 S.B. 40, A.L. 1990 H.B. 1788, A.L. 1994 H.B. 1165)

Effective 7-06-94



Section 369.114 Bonds, who shall have, amount, how and when modified — issuance by fidelity insurance company, requirements, modification of, procedure — reciprocal organization, when and how established.

Effective 06 Jul 1994, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.114. Bonds, who shall have, amount, how and when modified — issuance by fidelity insurance company, requirements, modification of, procedure — reciprocal organization, when and how established. — 1. Every person appointed or elected to any position requiring the receipt, payment, management or use of money belonging to any association, or whose duties permit such person to have access to or custody of any of its money or securities or whose duties permit such person regularly to make entries in the books or other records of the association, before assuming such person's duties shall become bonded by some fidelity insurance company licensed to do business in this state. The amount of each such bond shall be determined by the director of the division of finance in accordance with a table of coverage prepared by the director of the division of finance. The amount shall be modified annually in accordance with the table of coverages, which modification shall be made within ninety days following the close of the association's fiscal year.

2. The bond to be issued by each fidelity insurance company shall be substantially uniform, and the terms shall be approved by the director of the division of finance. No modification of the terms shall be made by any bond issuer without serving prior written notice on the director of the division of finance setting forth the proposed changes. Upon receipt of such notice, the director of the division of finance shall send copies to all associations covered by such bonds and invite comments thereon. The director of the division of finance may, in the director's discretion, order a hearing to be held. The requested change shall become effective within ninety days unless the director of the division of finance shall issue an order denying the change.

3. In the event it appears to the director of the division of finance that bonds in the nature of fidelity insurance as required by this section are not available or are not available at premium rates which the director of the division of finance deems reasonable, then the director of the division of finance, upon a petition signed by twenty or more associations covered by this chapter, may permit the establishment of a reciprocal organization on such terms as the director of the division of finance may require to provide bond coverage in the nature of fidelity insurance, and any association covered by this chapter or any federal association with its principal office in this state may become a member. Such reciprocal organization, if established, shall render an annual report to the director of the division of finance and shall be subject to examination by the director of the division of finance.

(L. 1971 S.B. 3 § 22, A.L. 1983 H.B. 570, A.L. 1994 H.B. 1165)

Effective 7-06-94



Section 369.124 Reimbursement of certain legal costs, when — liability insurance for certain personnel, who may issue, policy modifications, how — reciprocal organizations, when, annual report.

Effective 06 Jul 1994, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.124. Reimbursement of certain legal costs, when — liability insurance for certain personnel, who may issue, policy modifications, how — reciprocal organizations, when, annual report. — 1. Subject to the provisions of subsections 2 and 3 of this section, any person shall be indemnified or reimbursed by the association for reasonable expenses actually incurred by such person, including but not limited to reasonable attorney fees, and for amounts actually paid on account of compromise, settlement or discharge of any claim asserted or any judgment or decree rendered against such person in connection with any action, suit or proceeding, instituted or threatened, judicial or administrative, civil or criminal, to which the person is made a party or has otherwise become involved by reason of such person's being or having been a director, officer or employee of the association.

2. Except as provided in subsection 3 of this section, no person shall be so indemnified or reimbursed, nor shall the person retain any advancement or allowance for indemnification which may have been made by the association in advance of final disposition, in relation to such action, suit or proceeding to the extent that it is determined by final adjudication or otherwise, that the person is guilty of a breach of good faith or has been negligent in the performance of such person's duties, or has committed an act or failed to perform a duty for which there is a common law or a statutory liability.

3. Notwithstanding the provisions of subsection 2 of this section, a person may be so indemnified or reimbursed even though negligent or having committed an act or failed to perform a duty for which there is a common law or a statutory liability, if:

(1) The board of directors finds that the person acted in good faith and in what he believed to be the best interests of the association and approves the indemnification or reimbursement; and

(2) The director of the division of finance concurs in the findings of the board set forth in subdivision (1) of this subsection, and approves such indemnification or reimbursement.

4. Amounts paid to the association whether pursuant to judgment or settlement by any person included in subsection 1 of this section shall not be indemnified or reimbursed in any case.

5. The association at its cost may obtain insurance to protect it, its directors, officers and employees against losses arising out of claims of negligence or misconduct, both those for which the association may indemnify a person under this section and those for which no indemnification may be made. Such insurance policy shall be issued by an insurance company licensed to do business in this state and shall be in such form as approved by the director of the division of finance. No modification of the terms shall be made by any insurance company without serving prior written notice on the director of the division of finance setting forth the proposed changes. Upon receipt of such notice, the director of the division of finance shall send copies to all associations covered by such policies and invite comments thereon. The director of the division of finance may, in the director's discretion, order a hearing to be held. The requested change shall become effective within ninety days unless the director of the division of finance shall issue an order denying the change.

6. In the event it appears to the director of the division of finance that such directors', officers' and employees' liability insurance policies are not available or are not available at premium rates which the director of the division of finance deems reasonable, then the director of the division of finance, upon a petition signed by twenty or more associations covered by this chapter, may permit the establishment of a reciprocal organization on such terms as the director of the division of finance may require to provide directors', officers' and employees' liability insurance coverage, and any association covered by this chapter and any federal association with its principal office in this state may become a member thereof. Such reciprocal organization, if established, shall render an annual report to the director of the division of finance and shall be subject to examination by the director of the division of finance.

(L. 1971 S.B. 3 § 24, A.L. 1982 S.B. 464, A.L. 1994 H.B. 1165)

Effective 7-06-94



Section 369.129 Association records, how kept.

Effective 06 Jul 1994, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.129. Association records, how kept. — 1. Each association shall keep complete records and books of account covering all business of the association. The director of the division of finance may adopt regulations concerning the making and retention of the books of account, minutes of proceedings of members of mutual associations, of stockholders of capital stock associations, and directors and all other records pertaining to the business of the association. Such regulations may include rules prescribing the accounting principles and practices to be observed, the dates upon which each association shall close its books, the description of assets and the amounts at which they are to be carried on the books.

2. The director of the division of finance may by regulation permit accounting, bookkeeping, data processing or other recordkeeping services to be performed for an association by contract or otherwise, whether on or off its premises, but shall require assurances satisfactory to the director that the performance of such services will be subject to regulation and examination by the director of the division of finance to the same extent as if such service were being performed by the association itself on its own premises.

3. In the absence of a regulation of the director of the division of finance establishing a different time, each association shall preserve all of its records of original or final entries for a period of ten years from the date of making the last entry thereon, but coupons accompanying deposits in a club account such as a Christmas club need not be retained for more than two years from the date of closing of such account.

4. In lieu of the original, film, photographic, photostatic or other copies which accurately reproduce all lines and markings on the originals may be retained. Any copy of a record permitted to be kept in lieu of the original shall be admissible in evidence in any proceeding with the same effect as though it were the original.

(L. 1971 S.B. 3 § 25, A.L. 1982 S.B. 464, A.L. 1994 H.B. 1165)

Effective 7-06-94



Section 369.134 Reserve account required.

Effective 06 Jul 1994, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.134. Reserve account required. — Each association shall establish a general reserve account, for the purpose of absorbing losses, and such other reserves as the director of the division of finance may require. The association shall maintain the general reserve account at such amount, make such transfers to the general reserve account, other required reserves, and undivided profits at such times and in such manner as the director of the division of finance shall determine by regulation.

(L. 1971 S.B. 3 § 26, A.L. 1982 S.B. 464, A.L. 1994 H.B. 1165)

Effective 7-06-94



Section 369.139 Emergency rules and regulations, when.

Effective 06 Jul 1994, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.139. Emergency rules and regulations, when. — The director of the division of finance may promulgate rules and regulations to provide for the continuity of the management and business of an association in the event of a national emergency declared by the President of the United States or the person performing the President's functions, or a nuclear, atomic or other disaster making it impossible or impracticable for an association to conduct its business in strict accord with applicable provisions of law, its bylaws or its charter. The association and its directors, officers and employees shall not be liable to any person by reason of the failure to perform or the delay in performing any contractual, statutory, or other duty when the failure or delay is caused by any such emergency.

(L. 1971 S.B. 3 § 27, A.L. 1994 H.B. 1165)

Effective 7-06-94



Section 369.144 Powers of an association.

Effective 28 Aug 2011

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.144. Powers of an association. — Each association incorporated pursuant to or operating under the provisions of sections 369.010 to 369.369 has all the powers enumerated, authorized, and permitted by sections 369.010 to 369.369 and such other rights, privileges, and powers as may be incidental to or reasonably necessary to exercise such powers granted herein. Among others, and except as otherwise limited by the provisions of sections 369.010 to 369.369, each association has the following powers:

(1) To have perpetual existence; to adopt and use a corporate seal, which may be affixed by imprint, facsimile, or otherwise; and to adopt and amend bylaws as provided in sections 369.010 to 369.369;

(2) To sue and be sued, complain and defend in any court of law or equity;

(3) To acquire, hold, sell, dispose of and convey real and personal property; and to mortgage, pledge, or lease any real or personal property in the exercise of the powers granted herein; provided, however, that such leasing activities are limited to the extent permitted a federal association;

(4) To borrow from sources, individual or corporate. All such loans and advances may be secured by property of the association, and may be evidenced by such notes, bonds, debentures, or other obligations or securities as the director of the division of finance may authorize for all associations;

(5) To obtain and maintain insurance of its accounts by the Federal Deposit Insurance Corporation or any successor thereto, or by any agency of this state insuring accounts in associations, or by any other insurer approved by the director of the division of finance, and may comply with conditions necessary to obtain and maintain such insurance;

(6) To qualify as and become a member of a Federal Home Loan Bank;

(7) In addition to the powers and authorities granted in this section, the director of the division of finance may, from time to time, with the approval of the state banking and savings and loan board, issue regulations granting such other powers and authorities as have been granted to federal associations subject to the supervision of the Office of Thrift Supervision or any successor thereto which are necessary to enable associations to compete. The regulations shall be promulgated as provided in this chapter and shall not be inconsistent with the constitution and laws of this state;

(8) To appoint officers, agents, and employees as its business shall require and to provide them suitable compensation; to enter into employment contracts not to exceed five years in duration; to provide for life, health and casualty insurance for officers, employees and directors who are not officers, and to adopt and operate reasonable bonus plans, retirement benefits and deferred compensation plans for such officers and employees; to adopt and operate stock option and similar incentive compensation programs by capital stock associations; and to provide for indemnification of its officers, employees and directors as prescribed or permitted by sections 369.010 to 369.369 whether by insurance or otherwise;

(9) To become a member of, deal with, or make reasonable payments or contributions to any organization to the extent that such organization assists in furthering or facilitating the association's purposes, powers or community responsibilities, and to comply with any reasonable conditions of eligibility;

(10) To sell money orders, travel checks and similar instruments drawn by it on its commercial bank accounts, accounts it has with the district Federal Home Loan Bank or as agent for any organization empowered to sell such instruments through agents within the state;

(11) When an association is a member of a Federal Home Loan Bank, to act as fiscal agent of the United States, and, when so designated by the Secretary of the Treasury, to perform, under such regulations as the Secretary may prescribe, all such reasonable duties as fiscal agents for the United States as the Secretary may require; and to act as agent for any instrumentality of the United States and as agent of this state or any instrumentality thereof;

(12) To service loans and investments for others;

(13) When an association is insured, to act as trustee of any trust created or organized in the United States and forming part of a stock bonus, pension, or profit-sharing plan which qualifies or qualified for specific tax treatment under section 401(d) of the Internal Revenue Code of 1954 as amended, if the funds of such trust are invested only in accounts or deposits in such association or in obligations or securities issued by such association. All funds held in such fiduciary capacity by any such association may be commingled for appropriate purposes of investment, but individual records shall be kept by the fiduciary for each participant and shall show in proper detail all transactions engaged in under the authority of this subdivision;

(14) To act as agent for others in any transaction incidental to the operation of its business;

(15) To accept deposits, and to lend and invest its funds as provided in sections 369.010 to 369.369;

(16) To use abbreviations, words or symbols in connection with any document of any nature and on checks, proxies, notices and other instruments, which abbreviations, words, or symbols shall have the same force and legal effect as though the respective words and phrases for which they stand were set forth in full;

(17) To act as custodian or keeper of microfilm records of other savings associations or place microfilm records of the association for storage and safekeeping with another association;

(18) To make donations in reasonable amounts for the public welfare or for charitable, scientific, religious, or educational purposes;

(19) To act as agent for any electric, gas, water, telephone or other public utility company operating within this state in receiving moneys due such company for utility services furnished by such company;

(20) To enter into agreements with others to supply data processing services and for the use of data processing equipment owned or controlled by the association.

(L. 1971 S.B. 3 § 28, A.L. 1982 S.B. 464, A.L. 1983 H.B. 570, A.L. 1984 S.B. 670 Revision, A.L. 1989 S.B. 40, A.L. 1994 H.B. 1165, A.L. 2011 H.B. 464)



Section 369.145 Safe deposit boxes, same rights, powers and duties as bank and trust companies.

Effective 28 Aug 1994

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.145. Safe deposit boxes, same rights, powers and duties as bank and trust companies. — All associations regulated by this chapter, including federal associations, shall have the same rights, powers and duties, relating to safe deposit boxes, as provided to banks and trust companies in chapter 362.

(L. 1994 H.B. 1312)



Section 369.149 Mutual associations — liability and rights of members — rejection or limitation on memberships.

Effective 30 Apr 1982, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.149. Mutual associations — liability and rights of members — rejection or limitation on memberships. — The members of a mutual association shall not be responsible for any losses which the association's assets shall not be sufficient to satisfy, and the accounts of members shall not be subject to assessment. Earnings shall be declared in accordance with the provisions of sections 369.010 to 369.369. An association may reject any person as a depositor and may limit from time to time the amounts which may be accepted by the association as deposits.

(L. 1971 S.B. 3 § 29, A.L. 1982 S.B. 464)

Effective 4-30-82



Section 369.154 Accounts, who may own — contracts for — evidence of ownership — accounts of disabled person, how handled.

Effective 06 Jul 1994, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.154. Accounts, who may own — contracts for — evidence of ownership — accounts of disabled person, how handled. — 1. An association may make any type of account contract not prohibited by sections 369.010 to 369.369 or by other applicable law or by regulations of the director of the division of finance. An association is authorized to accept accounts which permit the account holder to make withdrawals by negotiable or transferable instrument for the purpose of making transfers to third parties whether or not earnings are paid on such account; provided such accounts will be permitted if and only to the extent permitted to associations chartered by the United States.

2. Accounts may be opened and owned by any one or more persons, partnerships, associations, corporations, political subdivisions, or public or governmental units; shall be represented on the books of an association by a separate account in the name of the owner thereof; and shall be transferable only in the manner authorized by the association's board of directors. An association shall be under no duty to determine the ownership of the funds received by it for any account and shall treat the account holder of record as shown by the account contract as the owner for all purposes. An association shall not be liable to any person claiming any interest in an account unless the interest of such person appears in the account contract or has been established by a decree or order of court determining the ownership and a copy of such decree or order has been furnished the association. These provisions shall apply even though the name of the person appearing on the account contract as owner is modified by a qualifying or descriptive term such as "agent""trustee", , or other word or phrase indicating that such person may not be the owner in the person's own right. The association shall have a lien on an account for all amounts owed it by the owner thereof. The owner of an account may pledge the account to secure the owner's own obligation or that of another and, if written notice of such pledge is served upon the association, the pledgee shall be protected.

3. The association may issue any evidence of ownership of an account not prohibited by sections 369.010 to 369.369 or by other applicable law or by regulations of the director of the division of finance. The evidence of ownership shall not be subject to article 8 of chapter 400 or to chapter 409.

4. Upon the filing with an association by the owner or by the owner's personal representative of an affidavit stating that the evidence of ownership of such person's account has been lost or destroyed and that it has not been pledged or assigned, in whole or in part, the association may issue new evidence of ownership in the name of such owner stating that it is issued in lieu of the one lost or destroyed. The association shall not be liable thereafter with respect to the original evidence of ownership, but the board of directors may require a bond in sufficient amount to indemnify the association against any loss or expense which may result from the issuance of the substitute evidence of ownership.

5. If an account owner has been adjudicated a disabled person by a court of competent jurisdiction, payments made to such account owner prior to service on the association of a certified copy of such adjudication shall discharge the association to the extent thereof. After service of such notice, withdrawal or pledge on behalf of the disabled person shall be by his conservator.

(L. 1971 S.B. 3 § 30, A.L. 1982 S.B. 464, A.L. 1983 S.B. 44 & 45, A.L. 1994 H.B. 1165)

Effective 7-06-94



Section 369.159 Fee or service charge authorized.

Effective 28 Aug 2015

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.159. Fee or service charge authorized. — An association may impose fees or service charges on accounts; however, such fees or service charges are subject to such conditions or requirements that may be fixed by regulations pursuant to section 369.301 by the director of the division of finance and the board. Notwithstanding any law to the contrary, no such condition or requirement shall be more restrictive than the fees or service charges on deposit accounts or similar accounts permitted any federally chartered depository institution and no contractual fee charged for overdrawing the balance of a deposit account shall be deemed interest.

(L. 1971 S.B. 3 § 31, A.L. 1983 H.B. 570, A.L. 1994 H.B. 1165, A.L. 2003 H.B. 221 merged with S.B. 346, A.L. 2011 H.B. 464, A.L. 2015 S.B. 524)



Section 369.161 Savings and loan association or savings bank may act as custodian, when.

Effective 28 Aug 2004

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.161. Savings and loan association or savings bank may act as custodian, when. — In addition to any other banking authority, a savings and loan association or savings bank may act as a custodian for any entity, public or private, and place funds in any other financial institutions, provided such funds are placed in deposits and insured by the Federal Deposit Insurance Corporation.

(L. 2004 S.B. 1093)



Section 369.162 Irrevocable life insurance trusts — savings and loan associations may transfer fiduciary duty, when.

Effective 28 Aug 2009

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.162. Irrevocable life insurance trusts — savings and loan associations may transfer fiduciary duty, when. — In addition to any other banking authority, a savings and loan association or a savings bank with authorized trust authority and created under the laws of this state may transfer by assignment, for consideration or no consideration, some or all of its fiduciary obligations that consist only of irrevocable life insurance trusts in the same way as permitted a Missouri bank or trust company under section 362.333.

(L. 2009 H.B. 239 merged with S.B. 277)



Section 369.164 Attorney in fact, association may recognize, when.

Effective 28 Aug 1983

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.164. Attorney in fact, association may recognize, when. — An association may continue to recognize the written authority of an attorney in fact to make any addition to and withdrawal from the account of an owner until it receives written notice of the death or adjudication of disability or incapacity of the owner, or of revocation of the attorney's authority. Any payment by the association to an attorney in fact prior to receipt of such notice shall be a complete discharge of the association as to the amount so paid.

(L. 1971 S.B. 3 § 32, A.L. 1982 S.B. 464, A.L. 1983 S.B. 44 & 45)



Section 369.169 Minors, association may treat as an adult, when.

Effective 28 Aug 1983

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.169. Minors, association may treat as an adult, when. — An association may issue an account to a minor as the sole and absolute owner and receive payments, pay withdrawals, accept pledges and act in any other manner with respect to such account on the order of the minor with like effect as if he were of full age and legal capacity. Any payment to or on the order of a minor shall be a discharge of the association to the extent thereof. The account shall be held for the exclusive right and benefit of the minor free from the control of all persons, except creditors.

(L. 1971 S.B. 3 § 33, A.L. 1983 H.B. 570)



Section 369.174 Joint tenants' accounts, how handled.

Effective 28 Aug 1983

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.174. Joint tenants' accounts, how handled. — 1. When an account is opened or maintained in an association in the names of two or more persons, whether minor or adult, as joint tenants or in form to be paid to any of them or the survivor of them and whether or not the names are stated in the conjunctive or the disjunctive or otherwise, the account and all additions thereto shall be the property of such persons as joint tenants. The moneys in the account and all earnings on the account may be paid to any one of such persons during his lifetime or to any one of the survivors of them after the death of any one or more of them. The opening or maintenance of the account in such form, in the absence of fraud or undue influence, shall be conclusive evidence in any action or proceeding to which the association or any survivor or the personal representative of a deceased owner is a party of the intention of all the parties to the account to vest title to the account and the additions and earnings thereto in the survivor. A person may be added or removed as an owner of an account upon the written direction of any owner of the account upon whose signature withdrawals may be made from the account. By written instructions of all joint tenants given to the association, they may require the signatures of more than one of such persons during their lifetimes or of more than one of the survivors after the death of any one of them on any notice of withdrawal, request for withdrawal, check endorsement or receipt, or remove any such requirement, in which case the association shall pay withdrawals and earnings only in accordance with such instructions, but no such instructions shall limit the right of the sole survivor or of all of the survivors to receive withdrawal payments and earnings. Payment of all or any of the moneys in the account or payment of earnings thereon as provided in this section is a valid and sufficient release and discharge of the association with respect to the moneys so paid prior to receipt by the association of a written notice from any one of the account owners directing the association not to permit withdrawals or make payments in accordance with the terms of the account or the written instructions. After receipt of such notice an association may refuse without liability to honor any check, receipt or withdrawal order or pay any earnings on the account pending determination of the rights of the parties, but is not required to do so. No association paying any survivor in accordance with the provisions of this section shall thereby be liable for any estate or succession taxes which may be due this state. As to any minor who is the owner of a joint account or an interest therein, all the provisions of section 369.169 shall apply.

2. The pledge or assignment to any association of all or part of a joint tenancy account or the earnings thereon signed by any owner or owners whether minor or adult upon whose signature or signatures withdrawals may be made from the account shall, unless the terms of the account contract provide specifically to the contrary, be a valid pledge or transfer to the association of that part of the account pledged or assigned, and shall not operate to sever or terminate the joint tenancy ownership of all or any part of the account, subject to the effect of the pledge or assignment.

3. The adjudication of disability or incapacity of any one or more of the joint tenants shall not operate to sever or terminate the joint tenancy ownership of all or any part of the account and the account may be withdrawn or pledged by any one or more of the joint owners in the same manner as though the adjudication of disability or incapacity had not been made except that any withdrawal or pledge on behalf of the disabled joint owner shall be by his conservator.

4. Any account opened in form to be paid to two persons or the survivor thereof who are husband and wife shall be considered a joint tenancy and not a tenancy by the entirety unless specified otherwise.

(L. 1971 S.B. 3 § 34, A.L. 1983 S.B. 44 & 45 merged with H.B. 570)

(1976) Guardian of an incompetent joint tenant has same power over joint tenants' interest in a joint bank account as his ward had prior to incompetency and may withdraw full amount of account without approval of probate court. Matter of Estate of Thompson (A.), S.W.2d 650.

(1977) Person who is entitled to withdraw funds under terms of a signature card establishing a joint tenancy and who contributed all money to purchase the certificate is entitled to have such certificate changed to his name alone. McGee v. St. Francois Cty. S & L Ass'n. (Mo), 559 S.W.2d 184.



Section 369.176 State employee compensation deductions authorized for investment by office of administration.

Effective 28 Aug 2004

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.176. State employee compensation deductions authorized for investment by office of administration. — Notwithstanding any other provision of law, the commissioner of administration may, in the same manner as provided in section 33.103, deduct from any state employee's compensation warrant any amount authorized by the employee for the investments in deposits in any savings and loan association or savings bank which is located in this state, or has a state charter, and is insured by an agency of the United States government.

(L. 2004 H.B. 959)



Section 369.179 Accounts in trust, how handled.

Effective 28 Aug 1983

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.179. Accounts in trust, how handled. — 1. An account owner who holds a certificate for an account indicating that such holder is trustee for a beneficiary or beneficiaries shall have the right to vote as a member if such account is in a mutual association as if such membership certificate were held absolutely, but shall not have the right to hold office by virtue of such holding.

2. The withdrawal or redemption value of an account so held in any association, and earnings thereon, may be paid in whole or in part to such account owner, without regard to any notice to the contrary so long as such account owner is living; and such payment shall be a valid and sufficient release and discharge of the association, to the extent of such payment.

3. If such account owner dies, the association after thirty days from the date of death may treat as owner of the account, and may pay the withdrawal value thereof and dividends thereon to, the apparent or presumed beneficiary or beneficiaries, whether minor or adult, unless the association has acknowledged receipt at its home office of, or has been served there by an officer empowered to make service of process with, a written notice of a claim to the contrary; and the receipt or acquittance of such payee or payees shall be, to the extent of such payment, a valid and sufficient release and discharge of the association.

4. This section, except the first sentence:

(1) Shall not be applicable to an account in the name of a personal representative, conservator, curator or fiduciary appointed by or acting under supervision of a court of record, and known by the association to be held in such capacity;

(2) Shall not apply contrary to the terms, conditions or beneficial interests of any express trust to which the account is subject and of which the association has notice; and

(3) Is enacted for the protection of the association and is not determinative of the rights of persons interested in such account as between themselves.

(L. 1971 S.B. 3 § 35, A.L. 1982 S.B. 464, A.L. 1983 S.B. 44 & 45)



Section 369.184 Fiduciary accounts, how handled.

Effective 28 Aug 1983

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.184. Fiduciary accounts, how handled. — 1. An association may accept accounts in the name of any personal representative, custodian, conservator or other fiduciary for a named beneficiary or beneficiaries, and any such fiduciary may open and make additions to, and may withdraw from any such account. Any payment to the fiduciary shall be a release and discharge of the association for the payment so made without regard to any notice the association may have received concerning the status or capacity of the fiduciary.

2. If any fiduciary named in this section opens an account with an association in his own name not followed by the designation of his fiduciary capacity, the association shall treat such an account as the individually owned account of that person regardless of any notice to the contrary.

(L. 1971 S.B. 3 § 36, A.L. 1982 S.B. 464, A.L. 1983 S.B. 44 & 45)



Section 369.186 Accounts payable to second named person upon death of first named person, how handled.

Effective 28 Aug 1983

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.186. Accounts payable to second named person upon death of first named person, how handled. — 1. An association may contract for an account in the following form: "John Doe, pay on death to Henry Roe." Such account shall, during the lifetime of the person first named in the account, be the property of and under the sole control of the person first named; and the first named person shall be entitled to cancel, change, give away, or otherwise deal with the account as if no other person were* named in the account.

2. At the death of the first named person, the account shall become the property of the person named as the "pay on death" person. The association is authorized to require proof of death and surrender of the evidence of account prior to withdrawal after the death of the first named person.

3. The association may make such other contractual terms as the parties may agree to with respect to the account.

4. Any payment made by an association on an account as described in this section shall be entitled to full credit upon such payment without necessity of determining whether any other person shall have an interest in the account, unless the association shall have been served with process restricting payment on the account in accordance with the terms of such process.

(L. 1983 H.B. 570 § 369.185)

*Word "was" appears in original rolls.



Section 369.189 Deposits, form, terms and conditions, regulation of — director, imposition of restrictions and powers on associations, how.

Effective 06 Jul 1994, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.189. Deposits, form, terms and conditions, regulation of — director, imposition of restrictions and powers on associations, how. — 1. An association may accept deposits in any form not prohibited by sections 369.010 to 369.369.

2. Deposits authorized by this section shall be upon any terms and conditions not prohibited by sections 369.010 to 369.369. Owners of deposits shall be creditors of the association. After April 30, 1982, all accounts in all associations are deposit accounts.

3. The director of the division of finance is authorized under such rules and regulations as the director may prescribe to impose or grant the same restrictions, limitations, prohibitions, conditions, requirements, duties, liabilities, provisions, authorities, powers, rights, options and discretions concerning deposit associations as are from time to time applicable to federal associations under the laws, rules, regulations, orders and decisions applicable to such federal associations.

(L. 1971 S.B. 3 § 37, A.L. 1982 S.B. 464, A.L. 1994 H.B. 1165)

Effective 7-06-94



Section 369.191 Association may own or control safety vault.

Effective 06 Jul 1994, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.191. Association may own or control safety vault. — Every savings and loan association or savings association subject to the provisions of this chapter may for a fee or other consideration receive upon deposit for safekeeping personal property of every description, and own or control a safety vault and rent the boxes therein. For purposes of sections 369.191 to 369.212, the term "association" means any savings and loan association or savings association subject to the provisions of this chapter.

(L. 1994 H.B. 1165 § 1)

Effective 7-06-94



Section 369.192 Remedies in enforcement of liabilities and right of renters of safe deposit boxes.

Effective 06 Jul 1994, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.192. Remedies in enforcement of liabilities and right of renters of safe deposit boxes. — Every association doing a safe deposit business shall be entitled to the following special remedies in enforcing the liabilities and rights of depositories or lessors and of renters or lessees of boxes:

(1) Whenever such association doing a safe deposit business receives personal property upon deposit, as bailee, and issues a receipt therefor, it is a warehouseman as to this property, and all existing statutes and laws affecting warehousemen shall apply to these deposits, and the association shall have a lien on the deposit or the proceeds thereof to the same extent and with the same effect, and enforceable in the same manner, as provided by law with reference to warehousemen;

(2) The association shall have a lien upon the contents of any safe deposit box for the rental thereon. If the lessee shall not pay the rent within thirty days after the same is due, then the association, after giving not less than sixty days' written notice to the lessee, personally or by registered or certified mail delivered to the latest address shown upon the safe deposit records of the association, of its intention to sell the contents of the box for the payment of rent and expenses may open the box forcibly and remove the contents in the presence of two of its employees, one of whom shall be an officer thereof. The association then shall retain such contents for at least ninety days thereafter and the association then may sell any part or all of such contents at public sale by giving notice thereof in like manner as notice is required as provided in chapter 493 for two successive weeks in a newspaper qualified to publish such notice, and retain from the proceeds of sale the rental due it, the costs of opening and repairing the box, and the costs of sale. Any remaining balance shall be disposed of in accordance with the provisions of sections 447.500 to 447.595;

(3) If the lessee shall fail to surrender possession of any box within thirty days from the date of the termination of the lease, then the association, after giving not less than sixty days' written notice to the lessee, personally or by registered or certified mail delivered to the latest address shown upon the safe deposit records of the association, of its intention to enter the box, remove the contents and sell the same, may open the box forcibly and remove its contents in the presence of two of its employees, one of whom shall be an officer thereof. The association then shall retain such contents for at least ninety days thereafter and the association then may sell any part or all of such contents at public sale by giving notice thereof in like manner as notice is required in subdivision (2) of this section, and retain from the proceeds of sale the costs of opening and repairing such box, the costs of sale and any other amounts due to the association. Any article, item or document without apparent market value may be destroyed after two years from the date of giving or mailing the required notice. Any remaining balance shall be disposed of in accordance with the provisions of sections 447.500 to 447.595.

(L. 1994 H.B. 1165 § 2)

Effective 7-06-94



Section 369.194 Accounts declared legal investments for fiduciaries.

Effective 06 Jul 1994, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.194. Accounts declared legal investments for fiduciaries. — 1. Accounts in insured associations are legal and proper investments or depositaries for fiduciaries of every kind and nature, all political subdivisions or instrumentalities of this state, insurance companies, business and nonprofit corporations, charitable or educational corporations or associations, all financial institutions of every kind and character, all pension, endowment and scholarship funds both public and private, and each and all of them may invest funds in accounts in such associations. The director of the division of finance shall by regulation permit associations to pledge funds or assets in connection with the investment of public funds in accounts of associations, and may provide that accounts in associations shall be legal investments for any persons, firms, corporations or entities not herein specifically referred to. Notwithstanding anything to the contrary, accounts prohibited to a mutual association are prohibited to a capital stock association.

2. Notwithstanding any restrictions or limitations contained in any other law of this state, accounts in any association may be accepted by any agency, department or official of the state of Missouri in any case wherein such agency, department or official acting in its or the person's official capacity requires that securities be deposited with such agency, department or official.

(L. 1971 S.B. 3 § 38, A.L. 1982 S.B. 464, A.L. 1994 H.B. 1165)

Effective 7-06-94



Section 369.204 Earnings of accounts, how determined and distributed.

Effective 06 Jul 1994, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.204. Earnings of accounts, how determined and distributed. — Earnings, methods of calculating earnings and rate of earnings, including contractually fixed rates, and the minimum amount upon which earnings shall be paid shall be determined by the board of directors, and earnings shall be distributed on savings accounts at such times and in such manner and on such terms as may be prescribed by regulations of the director of the division of finance. The director's regulations may permit the determination and declaration of rates of earnings during the month preceding the beginning of the period to which the rates are to apply, may provide for a determination date for computing earnings, and may authorize distribution of earnings on withdrawals between earning distribution dates. He may provide that an association may calculate, determine, and pay earnings upon any basis available to a federal association.

(L. 1971 S.B. 3 § 40, A.L. 1994 H.B. 1165)

Effective 7-06-94



Section 369.209 Withdrawal, how, when — failure to pay withdrawal applications, powers of director.

Effective 06 Jul 1994, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.209. Withdrawal, how, when — failure to pay withdrawal applications, powers of director. — 1. Except for accounts which provide for a specified contractual time or notice or are subject to a pledge, and, subject to the right of the association to require advance notice of withdrawal, an account owner at any time may present a written application for withdrawal of all or any part of the account owner's account. The association may by resolution of the board of directors require advance notice of not more than thirty days of an intent to file an application for withdrawal. Every application shall request immediate withdrawal of the stated amount and no account owner shall have on file more than one application. Any account owner may cancel the account owner's application by written notice. Every association either shall pay or shall number, date and file in the order of actual receipt every withdrawal application. Withdrawals shall be made in the order of actual receipt of applications except as provided in this section or by regulation of the director of the division of finance. Upon withdrawal, an association shall pay the withdrawal value of the account.

2. The director of the division of finance may by regulation establish the rules and procedures to apply in the event the association is unable to pay all applications for withdrawal as made including a rotation plan or any other plan for the equitable payment of withdrawals, the payment in full of accounts less than a named amount, the application of receipts to withdrawals, and the circumstances and conditions under which the failure of the association to pay withdrawals as applied for shall be deemed the conduct of its business in an unsafe or injurious manner within the meaning of section 369.339.

(L. 1971 S.B. 3 § 41, A.L. 1982 S.B. 464, A.L. 1994 H.B. 1165)

Effective 7-06-94



Section 369.211 Joint renters of safe deposit box — survivor's rights.

Effective 06 Jul 1994, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.211. Joint renters of safe deposit box — survivor's rights. — Any association doing a safe deposit business may enter into a lease under which a safe deposit box is rented in the names of two or more persons, whether residents or nonresidents of this state, as joint renters. If the lease provides that one or more of such persons, or the survivor thereof, has access and entry to the box and the right to remove the contents whether the other renter or renters are living, mentally incapacitated or dead, the association so renting the box, or upon the premises of which the box is located, shall not be liable for the removal of any of the contents of the box by the survivors thereof. No presumption of ownership of the contents of any such box shall be deemed to be created by the rental contract.

(L. 1994 H.B. 1165 § 3)

Effective 7-06-94



Section 369.212 Death of all lessees of safe deposit box, duties of association.

Effective 06 Jul 1994, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.212. Death of all lessees of safe deposit box, duties of association. — 1. In the event the sole lessee or all lessees as joint renters named in the lease agreement covering a safe deposit box rental shall die, the association by contract may accept the following additional duties: The safe deposit box may be opened at any time thereafter, in the presence of persons claiming to be interested in the contents thereof, by two employees of the association, one of whom shall be an officer of the association; and such employees may remove all instruments of a testamentary nature and deposit the same with the probate divisions of the circuit court, taking its receipt therefor, and such employees in their discretion may deliver life insurance policies therein contained to the beneficiaries named in such policies, and any deed to a cemetery lot and any burial instructions found therein to the appropriate parties; and such lease shall state that the association retains the right to open the safe deposit box on the death of any lessee, including joint renters. When a safe deposit box is opened as authorized in this subsection, the contents not specifically authorized for removal shall remain in the box leased to joint renters. The remaining contents of all other safe deposit boxes so opened shall be kept and retained by the association and shall be delivered only to the parties legally entitled to the same. In the event no person claims to be interested in the contents of a box within sixty days after the death of the lessee, the association may open the box by forcible entry and remove the contents and dispose of the same in accordance with the procedures specified in section 369.211.

2. Upon the death of any lessee of a safe deposit box and upon request of the probate division of the circuit court, the association shall reply to such request and inform such official if the designated person was the lessee of a safe deposit box at the time of death.

(L. 1994 H.B. 1165 § 4)

Effective 7-06-94



Section 369.214 Redemption of accounts, how and when, effect of.

Effective 06 Jul 1994, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.214. Redemption of accounts, how and when, effect of. — 1. An association may redeem, by lot or otherwise as the board of directors may determine, subject to approval of the director of the division of finance, all or any part of its accounts on an earnings payment date by giving thirty days' notice by registered mail to each owner of an account to be redeemed at the owner's last address as shown on the books of the association, but the association may not do so when it is in an impaired condition or has applications for withdrawal on file unpaid. The redemption price of each account redeemed shall be its withdrawal value.

2. Earnings and all rights of the owner of any account called for redemption, except the right to receive the redemption price, cease after the date fixed for redemption if the notice of intended redemption is given as required by this section and if funds are available for the redemption on such date.

(L. 1971 S.B. 3 § 42, A.L. 1983 H.B. 570, A.L. 1994 H.B. 1165)

Effective 7-06-94



Section 369.219 Approved investments.

Effective 28 Aug 2000

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.219. Approved investments. — An association may invest in the following securities:

(1) Obligations of, or obligations fully guaranteed as to principal and interest by, the United States or the state of Missouri;

(2) Stock or obligations of any Office of Thrift Supervision or any successor thereto, of the Federal Deposit Insurance Corporation or any successor thereto, of the Federal National Mortgage Association, of the Government National Mortgage Association, of the Federal Home Loan Mortgage Corporation, the Student Loan Marketing Association, the Federal Home Loan Banks, the Federal Farm Credit Banks or of any corporation or agency of the United States or of this state succeeding any of such corporations or performing similar functions;

(3) Demand, time, or savings deposits, or accounts of any state or federally chartered financial institution, but such deposits or accounts in institutions not insured by a federal agency shall be limited to amounts permitted by regulation of the director of the division of finance;

(4) Stock of a not-for-profit industrial or community development corporation established for the general welfare of the area but not in excess of a total investment of one-half of one percent of its assets;

(5) Obligations of any city, county, town, school district or other political subdivisions of any state including any agency, corporation, or instrumentality of a state or political subdivision in an amount to any one issuer not greater than ten percent of the capital of the association exclusive of investments in general obligations of any issuer, but each such investment shall, when made, meet any requirements as to quality which the director of the division of finance may prescribe; provided, that any obligations of a political subdivision of any state, including an agency, corporation or instrumentality of a political subdivision may be purchased without regard to such quality requirements in an aggregate amount not exceeding an additional one percent of the association's assets if the association's home office, branch office or agency is located in such county;

(6) Capital stock obligations or other securities of any service corporation, as defined by the director of the division of finance, organized under the laws of any state in which all stock is owned by one or more associations or federal associations in an aggregate amount not exceeding that percent of the assets of the association fixed from time to time by the director of the division of finance; and

(7) Such other securities and in such amounts as may be approved from time to time by the director of the division of finance, and any securities purchased while so approved may be retained if the approval is later withdrawn.

(L. 1971 S.B. 3 § 43, A.L. 1983 H.B. 570, A.L. 1989 S.B. 40, A.L. 1994 H.B. 1165, A.L. 2000 S.B. 896)

CROSS REFERENCE:

Multinational banks, securities and obligations of, investment in, when, 409.950



Section 369.224 Association to maintain liquid assets — minimum percentage, how set.

Effective 06 Jul 1994, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.224. Association to maintain liquid assets — minimum percentage, how set. — Every association is required to maintain liquid assets in an amount not less than a minimum percentage established by the director of the division of finance.

(L. 1971 S.B. 3 § 44, A.L. 1983 H.B. 570, A.L. 1989 S.B. 40, A.L. 1994 H.B. 1165)

Effective 7-06-94



Section 369.229 Approved transactions and loans.

Effective 01 Mar 2011, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.229. Approved transactions and loans. — 1. Every association may:

(1) Make loans secured by its accounts to the extent of the withdrawal value thereof and unsecured loans to any account owner but not exceeding such amount individually or in the aggregate as may be established by the director of the division of finance by regulation;

(2) Make loans of any type or kind, approved by the director of the division of finance, secured by mortgage or deed of trust constituting a first lien on real estate as defined in section 442.010, or a leasehold interest therein and having an unexpired term of at least five years or some term in excess of five years as may be fixed by regulation of the director of the division of finance;

(3) Make additional real estate loans secured by liens immediately subsequent to its own first lien upon the same property and with or without additional security;

(4) Purchase real estate loans of the same character as that upon which the association may make an original loan and lend money on the security of such loans;

(5) Participate in loans with other lenders on real estate of any type that the association could originate;

(6) Sell with or without recourse any real estate loan it holds or any participating interest therein.

2. Every association may, subject to such regulations as the director of the division of finance may prescribe:

(1) Make loans secured by the cash surrender value of any life insurance or annuity policy;

(2) Make loans for the purpose of repair, improvement, rehabilitation, furnishing or equipping real estate as defined in section 442.010;

(3) Make loans, and purchase obligations representing loans, for the purpose of mobile home financing, including development, holding and leasing of mobile home parks or sites, provided that, for purposes of this section mobile home includes a manufactured home as defined in section 700.010;

(4) Make loans for the payment of educational expenses;

(5) Make loans to homeowners with or without security for any purpose, but the aggregate of the unpaid balances of all such loans to any one borrower shall not exceed at any time the sum of five thousand dollars or such greater sum as the director of the division of finance may allow by regulation;

(6) Make loans to its directors, officers, and employees; and

(7) Make such other loans secured or unsecured as the director of the division of finance by regulation may permit.

(L. 1971 S.B. 3 § 45, A.L. 1983 H.B. 570, A.L. 1994 H.B. 1165, A.L. 2010 S.B. 630)

Effective 3-01-11



Section 369.234 Preference given association holding first lien.

Effective 06 Jul 1994, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.234. Preference given association holding first lien. — An association may:

(1) Make without limitation any advances necessary to protect the security of any loan or the priority of lien thereon which shall stand secured by such first lien irrespective of intervening liens;

(2) If it holds a recorded first lien on the property, make an additional loan or loans not exceeding in the aggregate the amount fixed from time to time by the director of the division of finance, which shall be secured by such first lien, for the improvement, equipment or furnishing of such property; and

(3) Make any further advances or loans for any purpose to the extent authorized by the deed of trust evidencing the first lien on the property.

(L. 1971 S.B. 3 § 46, A.L. 1994 H.B. 1165)

Effective 7-06-94



Section 369.239 Association may accept pledge of borrower's account or other additional collateral.

Effective 28 Aug 1983

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.239. Association may accept pledge of borrower's account or other additional collateral. — As additional collateral security for a loan, an association may accept the assignment or pledge of the account or accounts of the borrower or of any other account owner, or additional collateral of any kind.

(L. 1971 S.B. 3 § 47, A.L. 1983 H.B. 570)



Section 369.244 Association may purchase, convey or manage property in which it has a security interest — time limitation.

Effective 06 Jul 1994, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.244. Association may purchase, convey or manage property in which it has a security interest — time limitation. — 1. An association may purchase at any sale, public or private, any real or personal property upon which it has a mortgage, judgment, deed of trust, pledge, lien or other encumbrance or in which it has any interest, and it may acquire any real or personal property which may be conveyed or transferred to it in full or in partial satisfaction, discharge or release of loans for which such property is security.

2. An association may sell, convey, lease, exchange, improve, repair, mortgage, convey in trust, pledge or encumber any real or personal property purchased or acquired by it as authorized by subsection 1 of this section.

3. An association may invest its funds, operate a business, manage or deal in property, or take any other action over whatever period of time may reasonably be necessary to avoid loss on a loan or investment previously made or an obligation previously created in good faith. Said property is not to be held by the association for a period in excess of six years, unless specifically authorized by the director of the division of finance.

(L. 1971 S.B. 3 § 48, A.L. 1994 H.B. 1165)

Effective 7-06-94



Section 369.249 Director may regulate lending practices.

Effective 06 Jul 1994, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.249. Director may regulate lending practices. — The director of the division of finance may from time to time establish such rules and regulations in respect to loans as may be reasonably necessary to assure that such loans are in keeping with sound lending practices and promote the purposes of sections 369.010 to 369.369, and the director may include therein provisions concerning appraisals, payments and terms of security instruments. Any note or security instrument may provide for advances for taxes, insurance premiums and other charges, which may be commingled with other funds of the association, and the extent, if any, to which interest is to be paid thereon.

(L. 1971 S.B. 3 § 49, A.L. 1994 H.B. 1165)

Effective 7-06-94



Section 369.254 Association may invest in real property and mobile homes, when.

Effective 06 Jul 1994, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.254. Association may invest in real property and mobile homes, when. — An association may:

(1) Invest in such real property as the directors may deem necessary or convenient for the conduct of the business of the association; and

(2) Invest in the acquisition of unimproved real estate lots, and other unimproved real estate for the purpose of prompt development and subdivision, principally for construction of housing or for resale to others for such construction, or for use as mobile home sites; and development and subdivision of, and construction of, improvements, including improvements to be used for commercial or community purposes, when incidental to a housing project, for sale or for rental on real estate referred to in this subdivision; and acquisition of improved residential real estate and mobile homes to be held for rental; and acquisition of improved residential real estate for remodeling, rehabilitation, modernization, renovation, or demolition and rebuilding for sale or for rental; and maintenance and management of rental real estate referred to in this subdivision. Investments for land development shall be made only within this state, or outside this state within one hundred miles of the home office of the association; provided, that any association licensed, qualified, admitted to do business as a savings association, and so conducting a savings association business in another state or states, may invest its funds for the purposes provided for in this section in this state, or outside this state within one hundred miles of the home office of the association, or within such state or states in which it is licensed, qualified, admitted to do business as a savings association and is so conducting a savings association business. The amount so invested shall not exceed the sum of the reserves and undivided profits of the association, or ten percent of its total assets, whichever is the lesser, and the maximum percentage of the amount so invested in nonresidential property shall be in accordance with regulations promulgated by the director of the division of finance. If the director of the division of finance finds that an association has abused or is abusing the powers granted in this section, the director may deny or condition the exercise of such powers until the abuse is corrected.

(L. 1971 S.B. 3 § 50, A.L. 1994 H.B. 1165)

Effective 7-06-94



Section 369.259 Unapproved transfer of encumbered property, effect of.

Effective 28 Aug 1971

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.259. Unapproved transfer of encumbered property, effect of. — In the event of a conveyance or transfer of any property upon which an association has a lien without the consent of the association, the association may proceed as provided in the note or security instrument.

(L. 1971 S.B. 3 § 51)



Section 369.264 Lending association not liable to borrower or others for defective final product, when.

Effective 28 Aug 1971

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.264. Lending association not liable to borrower or others for defective final product, when. — An association which makes a loan, the proceeds of which are used or may be used by the borrower to finance the design, manufacture, construction, repair, modification or improvement of real or personal property for sale or lease to others, shall not be held liable to the borrower or to third persons for any loss or damage occasioned by any defect in the real or personal property so designed, manufactured, constructed, repaired, modified or improved, or for any loss or damage resulting from the failure of the borrower to use due care in the design, manufacture, construction, repair, modification or improvement of such real or personal property, unless the association has knowingly been a party to misrepresentations with respect to such real or personal property.

(L. 1971 S.B. 3 § 52)



Section 369.279 Examiners, appointment, duties — attorney authorized.

Effective 06 Jul 1994, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.279. Examiners, appointment, duties — attorney authorized. — The director of the division of finance shall appoint such examiners and other employees as the director shall deem necessary to properly discharge the duties of the office. They shall devote all of their time to such official duties and hold office at the pleasure of the director. The director may appoint an attorney for the division of finance to serve at the pleasure of the director and the attorney shall devote full time to the work of the division.

(L. 1971 S.B. 3 § 55, A.L. 1983 H.B. 570, A.L. 1994 H.B. 1165)

Effective 7-06-94



Section 369.294 Certain interest in an association by director and examiners prohibited — information to be confidential, exceptions.

Effective 28 Aug 2011

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.294. Certain interest in an association by director and examiners prohibited — information to be confidential, exceptions. — 1. The director of the division of finance and examiners shall not be interested in an association directly or indirectly either as creditor (except that each may be an account holder and receive earnings thereon), director, officer, employee, trustee, attorney or borrower (except for a loan on the home property owned and occupied by the director or examiner or a share loan), nor shall any one of them receive directly or indirectly any payment, compensation or gratuity from any association.

2. The director, the examiners and all employees of the division of finance and members of the board shall not divulge any information acquired in the discharge of their duties except insofar as required by law or order of court. The director may, however, furnish information to the Office of Thrift Supervision or any successor thereto, the Federal Deposit Insurance Corporation or any successor thereto, any federal home loan bank or savings departments of other states.

(L. 1971 S.B. 3 § 58, A.L. 1982 S.B. 464, A.L. 1994 H.B. 1165, A.L. 2011 H.B. 464)



Section 369.299 Powers and duties of director.

Effective 28 Aug 2011

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.299. Powers and duties of director. — The director of the division of finance shall:

(1) Exercise all rights, powers and duties set forth in sections 369.010 to 369.369 or as may be otherwise provided by law;

(2) Establish, amend, supplement and revoke, subject to the approval of the board, all regulations authorized by the provisions of sections 369.010 to 369.369 and such additional regulations as may be reasonable or necessary to provide for the organization, incorporation, examination, operation, and regulation of associations, and service corporations, and the director may by regulation provide that an association shall have all powers, rights, and privileges which it would have from time to time if organized and operating in Missouri as a federal association under the laws of the United States. The director shall deliver by mail to each association a copy of any proposed regulation or change in an existing regulation. If five or more associations protest the proposed regulation or change and request a hearing thereon within fifteen days thereafter, the director shall conduct a hearing before acting thereon;

(3) Direct and supervise all the activities of the office;

(4) Exercise general supervision over all associations and all corporations which are owned in whole or in part by an association or associations;

(5) Upon request of the governor make a report in writing to the governor on or before the first day of March as to the financial condition as of December thirty-first of the preceding year of each association;

(6) Have charge of the execution of laws relating to savings associations with authority to sue in the director's name to enforce any law of this state applying to an association or to a corporation in which an association has an interest, or applying to the officers, directors or employees of any association.

(L. 1971 S.B. 3 § 59, A.L. 1994 H.B. 1165, A.L. 2011 H.B. 464)



Section 369.301 Rulemaking, procedure.

Effective 28 Aug 1995

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.301. Rulemaking, procedure. — Rules promulgated under the authority of this chapter shall be promulgated pursuant to the provisions of chapter 536. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1994 H.B. 1165, A.L. 1995 S.B. 3)



Section 369.314 Powers and duties of board.

Effective 28 Aug 2011

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.314. Powers and duties of board. — The board shall:

(1) Approve or disapprove each regulation proposed by the director of the division of finance pertaining to savings and loan associations; and

(2) Hear and determine any appeal permitted by law, including but not limited to an order or decision of the director pertaining to the incorporation, relocation or branching of savings and loan associations, which shall be conducted as provided in chapter 361.

(L. 1971 S.B. 3 § 62, A.L. 1994 H.B. 1165, A.L. 2011 H.B. 464)



Section 369.324 Examination costs, how paid — pro rata assessment, director to determine — division of savings and loan supervision fund, created, uses, transfers to general revenue fund, when.

Effective 06 Jul 1994, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.324. Examination costs, how paid — pro rata assessment, director to determine — division of savings and loan supervision fund, created, uses, transfers to general revenue fund, when. — 1. Each association shall pay for each annual or special examination such amount as the director of the division of finance shall certify to be just and reasonable. Payment shall be made to the director of revenue.

2. The provisions of section 351.065 shall apply to an increase in the authorized shares of a capital stock association.

3. To meet the salaries and expenses of the division of finance in administering the provisions of this chapter and other laws pertaining to savings and loan associations, the funds for which are not otherwise provided, the director shall require every association under the director's supervision to pay to the director its pro rata share thereof as estimated by the director for the ensuing year. The proportion to be assessed to each association shall be the proportion which its assets bears to the aggregate assets of all associations subject to supervision as shown by the latest reports of associations to the director as of March thirty-first of each calendar year, including in such computation all assets acquired in foreclosure or in lieu of foreclosure situated outside this state, but excluding from such computation all other assets consisting of real and tangible personal property situated outside this state. The director shall notify each association by mail of the amount assessed against it. The association shall pay the amount assessed under the terms and within the time frame established by the director.

4. All fees and charges imposed upon associations pursuant to the provisions of sections 369.010 to 369.369 shall be paid to the director of revenue and shall be paid into the state treasury. The director of revenue shall keep an accurate account of all such funds and shall at the request of the director report the total amount of such collections to the director.

5. The state treasurer shall credit such payments to a special fund to be known as the "Division of Savings and Loan Supervision Fund", which is hereby created and which shall be devoted solely to the payment of expenditures actually incurred by the division and attributed to the regulation of savings and loan associations and other corporations subject to the jurisdiction of the division. Any amount, other than the amount assessed for support services and fringe benefits, remaining in such fund at the end of any fiscal year up to five percent of the amount assessed to the savings and loan associations pursuant to this section shall not be transferred and placed to the credit of the general revenue fund as provided in section 33.080 but shall be used, upon appropriation by the general assembly for the payment of such expenditures of the division in the succeeding fiscal year and shall be applied by the division to the reduction of the amount to be assessed to savings and loan associations in such succeeding fiscal year; provided the amount assessed for supporting services and the amount of fringe benefits and any amount remaining in the division of savings and loan supervision fund at the end of the fiscal year which exceeds five percent of the amount assessed to the savings and loan associations pursuant to this section shall be returned to general revenue.

(L. 1971 S.B. 3 § 64, A.L. 1982 S.B. 464, A.L. 1989 S.B. 40, A.L. 1991 H.B. 516, A.L. 1994 H.B. 1165)

Effective 7-06-94



Section 369.329 Branch offices and agencies, approval required, exceptions — application for approval, contents — approval, when — hearing, procedures.

Effective 28 Aug 2011

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.329. Branch offices and agencies, approval required, exceptions — application for approval, contents — approval, when — hearing, procedures. — No association may establish or maintain a branch office or agency without the prior written approval of the director of the division of finance, except that temporary and incidental agencies may be created for individual transactions and for special temporary purposes without such approval. Each application for approval of the establishment and maintenance of a branch office or one or more agencies shall state the proposed location of the branch office or agency, the functions to be performed at the office or agency, the estimated volume of business at the branch office or agency, the estimated annual expense of the branch office or agency and the mode of payments for the branch office or agency and such additional matters as the director of the division of finance by regulation may require. Each such application shall be accompanied by a budget of the association for the current earnings period and for the next succeeding semiannual period, which reflects the estimated additional expense of the maintenance of each such branch office or agency. No branch application shall be granted if, in the opinion of the director or a majority of the members of the board on appeal, the policies, condition or operation of the applicant afford a basis for supervisory objection to the application. The director of the division of finance may hold a hearing at the director's discretion on the application in accordance with such procedures as the director by regulation may require.

(L. 1971 S.B. 3 § 65, A.L. 1983 H.B. 570, A.L. 1994 H.B. 1165, A.L. 2011 H.B. 464)



Section 369.334 Reports may be required — examiners to have access to records.

Effective 06 Jul 1994, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.334. Reports may be required — examiners to have access to records. — 1. Each association shall make such reports, verified if required, in such form as the director of the division of finance may from time to time require.

2. Each association shall be examined periodically, and may be examined at any time, by the director, with appraisals when deemed advisable. The director may require an audit of any association at any time, such audit to be made by the director or by certified public accountants, with appraisals if deemed advisable. Any such audit, if not made by the director, shall be filed promptly with the director. In any instance in which an appraisal is required, it shall be made by an appraiser selected by the director and the cost thereof shall be paid by the association directly to the appraiser upon receipt of a statement of the cost approved by the director. A copy of the report of each appraisal shall be furnished to the association within a reasonable time following the completion thereof, not to exceed ninety days.

3. The representative of the director making an examination or audit shall have access to all books and papers of the association or of any corporation in which the association owns any capital stock, shall have power to administer oaths, take all testimony by such person deemed necessary and proper, and may compel the attendance of witnesses and the production of books and papers by order of the courts of this state.

4. The director may accept, in lieu of any examination required by sections 369.010 to 369.369 or of any audit required or permitted under sections 369.010 to 369.369 or in lieu of any appraisal permitted under sections 369.010 to 369.369, any report, audit or appraisal required or made by or for the Federal Deposit Insurance Corporation or any successor thereto, the Office of Thrift Supervision or any successor thereto or a Federal Home Loan Bank.

(L. 1971 S.B. 3 § 66, A.L. 1983 H.B. 570, A.L. 1994 H.B. 1165)

Effective 7-06-94



Section 369.338 Cease and desist orders, period of supervision, when, procedure, duties of association — costs, how fixed and paid.

Effective 06 Jul 1994, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.338. Cease and desist orders, period of supervision, when, procedure, duties of association — costs, how fixed and paid. — If, in connection with any cease and desist order issued pursuant to this chapter, the director of the division of finance requests the consent of the board of directors of the association to the placing of the association under supervisory control of the director, and a majority of such board affirmatively consents to such request, the director may appoint an examiner, deputy director, attorney or other employee of the division to supervise or monitor the operation of the association during the period of supervision to which consent has been given. During the period of supervision, the association, its directors, and officers shall act in accordance with such instructions and directions as may be given by the director through the director's supervisory agent and shall not act or fail to act except in compliance with such cease and desist order without the prior approval of such supervisory agent or the director. No director, officer, or employee shall incur any liability of any kind or to any person for so acting or for so failing to act. Costs incident to such supervision shall be fixed by the director and paid by the association pursuant to this chapter.

(L. 1983 H.B. 570, A.L. 1994 H.B. 1165)

Effective 7-06-94



Section 369.339 Director to take over association, when — procedure.

Effective 06 Jul 1994, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.339. Director to take over association, when — procedure. — 1. If the director of the division of finance finds, as a result of any examination or from any report made to the director or to any association, that the association is violating the provisions of its articles of incorporation, its bylaws or any law of this state, or is conducting its business in an unsafe or injurious manner, the director may by an order addressed to such association direct a discontinuance of such violations or unsafe or injurious practices and require conformity with all of the requirements of law.

2. The director may demand and take possession of the property, business and assets of an association if any of the following occur:

(1) The association does not comply with the order given pursuant to subsection 1 of this section within the time specified therein;

(2) It appears to the director that the association is in an unsafe condition or is conducting its business in an unsafe or injurious manner such as to render its further proceeding hazardous to the public or to any or all its savings account holders;

(3) The director finds that the association's assets are impaired to such an extent that after deducting all liabilities other than to its savings account holders they do not equal or exceed the sum of the withdrawal value of all its savings accounts; or

(4) The association refuses to submit its books, papers and accounts to the inspection of the director or any of the director's examiners.

3. The director may retain possession of the property, business and assets of an association until the association resumes business with the consent of and subject to the conditions imposed by the director or until its affairs are liquidated. The director shall permit the association to resume business if at any time during the director's possession of the association's property, business and assets the director finds that the association is in a condition safely to resume business.

4. Whenever the director takes possession pursuant to this section, the association may within ten days after the taking of possession commence an action in the circuit court of the county in which the principal office of the association is located to enjoin further proceedings. The court, after citing the director to show cause why further proceedings should not be enjoined, hearing the allegations and proofs of the parties, and determining the facts, may upon the merits dismiss such action, or may enjoin the director from further proceeding and direct the director to surrender the business, property and assets of the association. An appeal from a judgment enjoining the director from further proceedings and directing the director to surrender the business, property and assets to the association does not operate as a stay of the judgment unless the circuit court in its discretion so orders. If an appeal from the judgment is taken by the director, no bond need be given. If the judgment dismisses the action, an appeal therefrom does not operate as a stay of the judgment, but the court rendering such judgment may in its discretion enjoin the director, pending the appeal, from further proceedings and direct the director, pending the appeal, to surrender such business, property and assets to the association if a bond in an amount required by the court is given.

5. If the director's demand for the possession of the property, business and assets is not complied with within twenty-four hours after service of the demand, the director may call to the director's assistance the sheriff of the county in which the principal place of business of such association is located, by giving the sheriff written demand. The sheriff shall enforce the demand of the director.

6. When the director takes possession of the property, business and assets of any association, the president and secretary of the association shall make a verified schedule of all its property, assets and collateral held by it as security for loans. The president and secretary shall deliver the schedule, and possession of all property, assets and collateral not previously delivered, to the director. The director may at any time examine under oath any president, secretary, officer, director, agent or employee of the association to determine whether or not all such property, assets or collateral have been transferred and delivered into the director's possession.

7. The director may issue subpoenas including subpoenas duces tecum and require the attendance of parties for examination.

(L. 1971 S.B. 3 § 67, A.L. 1994 H.B. 1165)

Effective 7-06-94



Section 369.344 Powers of director during take-over of association.

Effective 06 Jul 1994, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.344. Powers of director during take-over of association. — 1. When the director of the division of finance takes possession of the property, business and assets of an association, the director may manage and conduct its business and affairs and collect all money due to such association, and the director may do such other acts as are necessary or expedient to collect, conserve or protect the association's business, property and assets.

2. Unless the director finds either as the result of an examination or otherwise that the association is in an impaired condition, the director may while in possession of an association accept additional accounts or payments to existing accounts with such provisions for preference of the funds so received, or for segregating or trusteeing such funds or the assets arising from the investment thereof, or for both, as the director deems appropriate for the protection of the account holders providing such funds. The director may pay earnings on accounts at such rate as he deems appropriate for the protection of the association and its account holders; and the director may pay the withdrawal value of accounts, either with or without notice subject to other provisions of sections 369.010 to 369.369 and to such limitations and restrictions, if any, as the director deems appropriate for the protection of the association and its account holders.

3. The director may while in possession of an association apply to the circuit court of the county in which the principal office of the association is located for an order confirming any action taken by the director or authorizing the director to do any act or execute any instrument not expressly authorized. The appropriate order shall be entered after a hearing on such notice as the court prescribes.

4. The director may also disaffirm any executory contracts including leases to which the association is a party and disaffirm any partially executed contracts including leases to the extent that they remain executory. The disaffirmance shall be made within six months after obtaining knowledge of the existence of the contract or lease. Claims for damages resulting from the disaffirmance of an executory contract or lease by the director may be filed and allowed. No claim of a landlord for damages resulting from the disaffirmance of an unexpired lease of real property or under any covenant of such lease shall be allowed in an amount exceeding the rent reserved by the lease without acceleration for the year succeeding the date of the surrender of the premises plus the amount of any unpaid accrued rent without acceleration. Any such claim must be filed within thirty days of the date of such disaffirmance or within the time that claims must be filed.

5. If it appears that a reorganization is necessary and feasible, the director may propose a plan which shall be submitted to the members of a mutual association or the stockholders of a capital stock association at a special meeting called by the director. If the plan of reorganization is approved by a two-thirds majority of the votes cast in person or by proxy at such meeting, it shall become effective upon the date, terms and conditions specified therein and the director shall, in accordance therewith, return the possession of the property, business and assets to the association. If the association is an insured association, the plan of reorganization shall be approved by the Federal Deposit Insurance Corporation or any successor thereto before becoming effective.

6. The director may propose a merger or consolidation with another association to be carried out in accordance with the provisions of section 369.079, and in such event the director shall possess all powers formerly held by the board of directors of the association in the director's possession.

7. Unless the director is enjoined from further proceedings and directed to surrender the business, property and assets of an association or unless such association shall with the consent of the director resume business or unless the director shall propose a merger or consolidation of the association, the director shall proceed to liquidate the affairs of the association as provided in section 369.349.

(L. 1971 S.B. 3 § 68, A.L. 1982 S.B. 464, A.L. 1983 H.B. 570, A.L. 1984 S.B. 670 Revision, A.L. 1994 H.B. 1165)

Effective 7-06-94



Section 369.349 Liquidation by director, procedure.

Effective 06 Jul 1994, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.349. Liquidation by director, procedure. — 1. When the director of the division of finance determines to liquidate an association, the director shall file a petition in the circuit court of the county in which the principal office of the association is located setting forth the facts. If the court finds that under the law the director is entitled to liquidate the association, the court shall thereupon appoint the director as receiver. The director shall cause an inventory of all the assets of the association to be filed with the court and shall cause notice to be given by publication, once a week, for four successive weeks in some newspaper of general circulation published at or near the principal place of business in the state of such association to all persons having claims against the association as creditors, or otherwise, requiring them to present and file their claims and make legal proof thereof at a place and within a time designated in such publication. The time shall be not less than six months after the first publication. Within ten days after the first publication, the director shall cause a copy of such notice to be mailed to all persons whose names appear of record upon the association's books as creditors.

2. All claims, demands, or causes of action of creditors against the association or against any property owned or held by it in trust or otherwise must be presented to the director in writing, verified by the claimant or someone on the claimant's behalf, within the period specified in the notice for the presentation of claims whether or not an action is pending to enforce any such claim or demand. The director shall not approve any claim not so presented and any such claim, demand or cause of action not so presented is forever barred. Upon the expiration of the time fixed for the presentation of claims, the director shall prepare a full and complete schedule of all claims presented specifying by classes those that have been approved and those that have been disapproved and file the same with the court.

3. Not later than five days after the time of filing the schedule of claims with the court, written notice shall be mailed to all claimants whose claims have been rejected. Petition to enforce the payment of or to establish any rejected claim must be filed in the liquidation proceeding and service had upon the director within four months from and after the date of filing of the schedule of claims or all such actions are forever barred.

4. Any account holder without presenting a claim is entitled to any liquidating dividends declared, to the extent and in the proper relative order of priority, on any claim shown by the books of the association to exist in the account holder's favor against the association.

5. Claims of creditors shall bear interest at the rate provided by law on judgments from the date the director takes possession of the business, property and assets of the association.

6. The filing of the petition under subsection 1 operates to stay or dissolve all actions or attachments instituted or levied within thirty days next preceding the taking of possession of such association by the director under section 369.344 or under this section, and pending the process of liquidation, no attachment or execution shall be levied or lien created upon any of the property of the association.

7. In liquidating the affairs of the association, the director may:

(1) Take possession of all property and assets, collect all money due to and claims of the association and give receipt thereof;

(2) Release or reconvey all real or personal property pledged, hypothecated or transferred in trust as security for loan;

(3) Approve and pay all just and equitable claims;

(4) Commence and prosecute all actions and proceedings necessary to enforce liquidation;

(5) Compound bad or doubtful debts or claims, borrow money, sell, convey or transfer real or personal property on order of the court;

(6) In the name of the association, or in the director's own name, prosecute and defend any suit or other legal proceeding;

(7) In the name of the association, or in the director's own name as director, execute, acknowledge, and deliver any and all deeds, assignments, releases and other instruments necessary and proper to effectuate any sale of real or personal property or other transaction in connection with the liquidation of the association. Any deed, assignment, release or other instrument executed pursuant to this section is valid and effectual for all purposes as though it were executed by the officers of such association with the authority of its board of directors; and

(8) With the approval of the court, abandon any bad or doubtful debt or claim on any property of the association.

8. The director may appoint one or more special deputies to assist in the duties of liquidation and distribution and may also employ such special legal counsel, accountants and assistants as may be needed and required and fix their salaries and compensation subject to the approval of the court. All such salaries and compensation and such reasonable and necessary expenses as may be incurred in the liquidation shall be paid by the director from the funds of the association in the director's hands. Such expenses shall include that part of the salary of the director and of the director's deputies, examiners, accountants and other assistants and that part of the general expenses of the director's office as fairly represent, in the opinion of the director, the proportion properly attributable to such liquidation.

9. From the net realization of assets, the director, subject to the approval of the court, shall pay dividends in liquidation to the creditors in order of preference. All remaining assets of a mutual association shall be distributed to the account holders in proportion to the amounts of their respective accounts as of the date liquidation began. All remaining assets of a capital stock association shall be distributed to the stockholders in accordance with their stock ownership.

10. Any money due to but unclaimed by any person shall be deposited with the director. The owner, the owner's heirs or personal representative may claim any funds so deposited by proof of ownership satisfactory to the director at any time within ten years. Earnings on such funds during possession by the director shall be used to defray expenses of the director's office, and the owner, the owner's* heirs and personal representatives shall have no claim thereto. Money not so claimed in ten years shall be delivered to the state treasurer from whom the owner, the owner's heirs or personal representative may claim such funds upon proof of ownership satisfactory to the state treasurer.

11. On the payment of a final dividend in liquidation, the director shall prepare and file with the court a full and final statement of liquidation including a summary of the receipts and disbursements which shall be filed with the court and in the office of the director. After hearing and approval by the court, the liquidation shall be closed. The order of the court approving the final settlement on liquidation shall provide for the destruction or other disposition of the books and records of the association or pertaining to the liquidation of the association, and the court may declare the association dissolved as a corporation. A copy of the order dissolving the association as a corporation shall be filed with the secretary of state.

(L. 1971 S.B. 3 § 69, A.L. 1982 S.B. 464, A.L. 1994 H.B. 1165)

Effective 7-06-94

*Word "director's" appears in original rolls.



Section 369.354 Federal Deposit Insurance Corporation may act as receiver or liquidator without bond.

Effective 06 Jul 1994, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.354. Federal Deposit Insurance Corporation may act as receiver or liquidator without bond. — 1. The Federal Deposit Insurance Corporation or any successor thereto may act without bond as sole or joint receiver or liquidator of any insured association which has been taken over pursuant to the provisions of sections 369.010 to 369.369.

2. The director of the division of finance in the event of the taking over of any insured association may tender to the Federal Deposit Insurance Corporation or any successor thereto the appointment as sole receiver or liquidator thereof or as coreceiver or coliquidator jointly with the director.

3. If the Federal Deposit Insurance Corporation or any successor thereto accepts the appointment mentioned in subsection 2, it shall equally have and possess all of the powers and privileges provided by the laws of this state with respect to the director upon the director's taking possession of an association and shall be subject to all the duties of the director. The corporation may make loans on the security of or may bid for purchase at public or private sale or at any custodian's, receiver's or liquidator's sale, or may liquidate or sell any part of the assets of the association of which it is the sole or joint receiver or liquidator. If the corporation purchases any such assets, it shall bid and pay a fair and reasonable price.

4. Whenever the Federal Deposit Insurance Corporation or any successor thereto pays or makes provision for payment of the liabilities of any insured association, it is subrogated, upon the surrender and transfer to it of any account insured by it, to all rights of the holder with respect to such account. The surrender and transfer of the account does not affect any right which the transferor thereof may have in any portion of the account which is uninsured or any right to participate in the distribution of the net proceeds remaining from the distribution of the assets of the insured association. The rights of the investors in and creditors of the insured association shall be determined in accordance with the laws of this state.

5. If such corporation is appointed sole receiver, the director, upon the director's application, shall be made a party to the proceedings and be heard on any material matter.

6. No compensation shall be allowed such corporation or its officers, agents, counsel or employees in connection with such receivership.

(L. 1971 S.B. 3 § 70, A.L. 1982 S.B. 464, A.L. 1983 H.B. 570, A.L. 1984 S.B. 670 Revision, A.L. 1994 H.B. 1165)

Effective 7-06-94



Section 369.359 Foreign association doing business in state must comply with regulation by division of finance.

Effective 06 Jul 1994, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.359. Foreign association doing business in state must comply with regulation by division of finance. — No foreign association or foreign holding company shall transact the business of a savings association within this state, or maintain an office in this state for the purpose of transacting such business, or acquire any proprietary interest in or control of or merge, or enter into any merger agreement, with any association except in accordance with such rules and regulations as the director of the division of finance shall promulgate providing for the licensing, admission, qualifications and operating requirements of foreign associations. No foreign savings association shall be considered to be doing business in this state by reason of engaging in the activities set forth in section 362.423.

(L. 1971 S.B. 3 § 71, A.L. 1986 S.B. 730, A.L. 1994 H.B. 1165)

Effective 7-06-94



Section 369.361 Foreign associations adjoining states and principal business outside state, requirements to do business — principal business, how determined — control, defined.

Effective 28 Aug 1986

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.361. Foreign associations adjoining states and principal business outside state, requirements to do business — principal business, how determined — control, defined. — 1. Notwithstanding any law to the contrary, foreign associations which conduct their principal operations in a state adjoining Missouri, and which are not controlled by a foreign holding company incorporated in or which conducts its principal operations in a state not adjoining Missouri, may acquire control of associations in Missouri or may merge with or acquire control of associations conducting their principal operations in Missouri, if the adjoining state permits associations which conduct their principal operations in Missouri to acquire control of savings and loan associations in such adjoining state, under conditions which are substantially the same as those imposed by that state on savings and loan associations conducting their principal operations in that state except, any savings and loan association or savings and loan holding company having its principal office in this state, may merge with or acquire control of, or be merged with or be acquired by, a savings and loan association or a savings and loan holding company having its principal office in any other state if the savings and loan association or savings and loan holding company having its principal office in this state is conducting business as a savings and loan association or savings and loan holding company in that state; and any savings and loan association or savings and loan holding company which has its principal office outside of this state may continue to conduct business in this state if they were conducting such business on August 13, 1986.

2. As used in this section, the state in which a savings and loan association conducts its principal business shall be the state in which the total deposits are the largest, and the term "control" shall mean control in any manner of the election of a majority of the directors of a savings and loan association.

(L. 1986 S.B. 730)



Section 369.364 Federal associations may have same powers as state associations.

Effective 30 Apr 1982, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.364. Federal associations may have same powers as state associations. — Unless federal laws or regulations provide otherwise, federal savings associations with principal offices located within this state and the members, stockholders, and deposit account owners thereof shall possess all of the rights, powers, privileges, benefits, immunities and exemptions that are now provided or that may be hereafter provided by the laws of this state for associations organized under the laws of this state and for the members, stockholders, and account owners thereof and all such laws shall apply to such associations and the members and stockholders thereof. This provision is additional and supplemental to any provision which by specific reference is applicable to federal savings associations and the members and stockholders thereof.

(L. 1971 S.B. 3 § 72, A.L. 1982 S.B. 464)

Effective 4-30-82



Section 369.367 Other provisions of law, applicable, when.

Effective 06 Jul 1994, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.367. Other provisions of law, applicable, when. — When not in direct conflict with or superseded by specific provisions of this chapter, or other provisions applicable to savings and loan associations, the provisions of chapter 351 shall extend to associations organized or operated under this chapter.

(L. 1982 S.B. 464, A.L. 1994 H.B. 1165)

Effective 7-06-94



Section 369.369 Penalty for false statement or certificate.

Effective 28 Aug 1971

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.369. Penalty for false statement or certificate. — If any statement or certificate which is required by sections 369.010 to 369.369 is false, any person who with knowledge of such falsity willfully swears to such statement or certificate is guilty of perjury, and upon conviction thereof shall be punished as provided by law.

(L. 1971 S.B. 3 § 73)



Section 369.371 Costs of reproducing records — costs of appearing in court or deposition — limitation of liability.

Effective 28 Aug 2000

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.371. Costs of reproducing records — costs of appearing in court or deposition — limitation of liability. — 1. Any person requesting association records by subpoena in a civil court case shall reimburse the association fifteen dollars plus a fee of thirty-five cents per page for researching the records and copying or reproduction of such records.

2. If the requesting party provides the association a written affidavit, signed by all parties to whom the records pertain, granting permission to release the records at least fourteen days prior to the date scheduled for a records' deposition, then the association may mail the records to the requesting party with a business records' affidavit in lieu of an association officer appearing at a deposition. If an association officer must appear in court or at a records' deposition in response to a subpoena, the requesting party shall be responsible for the association's reasonable expenses incurred for appearing in court or at a deposition.

3. A court may assess as costs against any party the expenses incurred and paid to an association for records produced or appearances in the civil action.

4. An association shall have no liability to an account holder for disclosing records in reliance on an affidavit to it in accordance with this section.

(L. 2000 S.B. 896)



Section 369.670 Definitions.

Effective 28 Aug 1997

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.670. Definitions. — For purposes of this chapter, the following terms mean:

(1) "Association", shall also include a savings bank chartered or converted pursuant to the provisions of sections 369.670 to 369.714;

(2) "Director", shall refer to the director of the division of finance unless the context indicates otherwise.

(L. 1997 H.B. 257 § 369.400)



Section 369.675 Savings bank, establishment — articles of agreement, requirements.

Effective 28 Aug 1997

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.675. Savings bank, establishment — articles of agreement, requirements. — 1. When authorized by the director, any five or more persons who associate themselves by written articles of agreement, as provided by law, for the purpose of establishing a savings bank, may be incorporated under any name or title designating such business. Such persons may act on behalf of a holding company.

2. The articles of agreement shall set forth:

(1) The name of the proposed savings bank, which shall not be confusingly similar to the name of any other existing depository institution;

(2) The address at which such savings bank is to be located;

(3) The amount to be paid in for its capital stock;

(4) The duration of its existence which shall be perpetual;

(5) The purposes of the proposed savings bank;

(6) The number of directors which shall be not more than fifteen nor less than five, all of whom shall satisfy the qualifications in section 369.109;

(7) The names of the incorporators, who shall be its directors until the first annual meeting; and

(8) Any other provisions, not inconsistent with law, which the incorporators may choose to insert.

(L. 1997 H.B. 257 § 369.405)



Section 369.678 Articles of agreement, requirements, filing, director's duties — recording of articles, where.

Effective 28 Aug 1997

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.678. Articles of agreement, requirements, filing, director's duties — recording of articles, where. — The articles of agreement shall be signed and acknowledged by the parties to the articles of agreement, and three copies of the articles shall be filed with the director. If the director finds the articles to be improperly drawn, the director shall immediately return the articles to the parties indicating the corrections to be made. If the director finds the articles to be in proper form, the director shall return two copies to the parties with an indication that the articles are approved as to form, and the parties shall immediately have one copy of the articles recorded in the office of the recorder of deeds in the county or city in which the savings bank is to be located and return the recorder's certificate of recording to the director.

(L. 1997 H.B. 257 § 369.410)



Section 369.684 Examination required, expenses.

Effective 28 Aug 1997

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.684. Examination required, expenses. — 1. When any savings bank has filed with the director proper copies of its articles of agreement, paid the incorporation and other fees in full, and provided the cash, as required by law, the director, before the savings bank completes its incorporation, shall cause an examination to be made to determine whether:

(1) The requisite capital of the savings bank has been subscribed in good faith and paid in actual cash and is ready for use in the transaction of its business;

(2) The character, responsibility and general fitness of the persons named in the articles of agreement and any holding company on whose behalf they are acting are such as to command confidence and warrant belief that the business of the proposed institution will be conducted honestly and efficiently in accordance with the intent and purpose of this chapter; and

(3) The convenience and needs of the community to be served justify and warrant the opening of the savings bank in the community, and if the probable volume of business in such community is sufficient to ensure and maintain the solvency of the new savings bank and the solvency of the then existing depository institutions in the community.

2. The persons named in the articles of agreement shall be liable for all expenses incurred in making the examination, including the wages and other necessary expenses of each examiner making the examination; except that, if the charter is granted, such incurred expenses may be assumed by the savings bank so chartered.

(L. 1997 H.B. 257 § 369.415)



Section 369.689 Certificate of organization, recorded.

Effective 28 Aug 1997

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.689. Certificate of organization, recorded. — 1. If the director finds that all the provisions of the law have been complied with, the director shall grant a certificate setting forth that such savings bank has been duly organized and the amount of its capital subscribed and paid up in full. The certificate shall designate the address and location at which the savings bank is authorized to conduct its business.

2. Such certificate shall be recorded in the office of the recorder of deeds of the county or city in which the savings bank shall be located, and the recorded certificate or certified copies of the certificate shall be accepted in all courts of this state as evidence of its incorporation.

(L. 1997 H.B. 257 § 369.420)



Section 369.695 Powers of savings bank — taxed, how.

Effective 28 Aug 1997

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.695. Powers of savings bank — taxed, how. — 1. The powers of a savings bank shall be limited to those of a bank or trust company pursuant to chapter 362. Where such powers may be exercised only upon obtaining the approval of the director, the procedures and standards in chapter 362 shall be used in determining whether a savings bank shall be permitted to exercise such powers and the savings bank shall be treated for such purposes as if it were a bank. Any appeal from a decision on such an application shall be handled as if it were an appeal by a bank pursuant to chapter 362.

2. Except where expressly stated otherwise in sections 369.670 to 369.714, a savings bank shall be subject to the provisions of this chapter pertaining to the organization, operation, examination, assessment, reorganization, conversion, merger and liquidation of associations to the same extent as if it were an association. Sections 369.019, 369.024 and 369.034 shall not apply to the incorporation of a savings bank.

3. For purposes of sections 148.610 to 148.710, a savings bank shall be taxed as if it were a savings and loan association.

(L. 1997 H.B. 257 § 369.425)



Section 369.699 Limits on investment.

Effective 28 Aug 1997

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.699. Limits on investment. — 1. A savings bank may not invest more than forty percent of its total assets in commercial loans. A commercial loan is a loan for business, commercial, corporate or agricultural purposes.

2. A savings bank shall maintain at least fifteen percent of its assets in assets and investments taken from the following categories:

(1) First and second lien residential mortgage loans or foreclosed residential mortgage loans;

(2) Home improvement loans;

(3) Interim residential construction loans; and

(4) Mortgage-backed securities.

(L. 1997 H.B. 257 § 369.430)



Section 369.703 Merger — conversion — trust powers — director's powers.

Effective 28 Aug 1997

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.703. Merger — conversion — trust powers — director's powers. — 1. A savings bank may merge with or convert its charter to that of a bank pursuant to the provisions of section 369.087, to the same extent as if it were an association.

2. A savings bank may exercise trust powers upon filing an application for trust powers and receiving the approval of the director pursuant to chapter 362.

3. The director's powers in sections 361.260 to 361.269 and the procedures described in such sections shall apply to any savings bank and any director, officer, agent, employee or other person participating in the conduct of its affairs to the same extent such powers * and procedures apply to a bank and to any director, officer, agent, employee or other person participating in the conduct of such bank's affairs.

(L. 1997 H.B. 257 § 369.435)

*Words "and powers" appear in original rolls.



Section 369.708 Law to apply.

Effective 28 Aug 1997

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.708. Law to apply. — A savings bank shall follow the provisions of chapter 361 and chapter 362 as if it were a bank organized pursuant to those chapters for the following:

(1) To apply for and to operate branch offices;

(2) To purchase real estate or organize subsidiary corporations;

(3) To amend its articles of association and bylaws; and

(4) To call and hold meetings of the members or shareholders and directors and to conduct such meetings.

(L. 1997 H.B. 257 § 369.440)



Section 369.714 Conversion, consolidation, merger.

Effective 28 Aug 1997

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

369.714. Conversion, consolidation, merger. — 1. Any association or federal association may be converted into a savings bank pursuant to the laws of the state of Missouri. Such savings bank shall be located in the city or town in which the converting association or federal association is located. Such association may, alone, or with one or more other associations or federal associations, be consolidated or merged with one or more savings banks under the charter of a savings bank, upon compliance with applicable federal laws and upon obtaining the approval of the director.

2. Upon a majority of the board of directors of a federal association certifying to the director that federal law relating to the conversion, consolidation or merger has been complied with, the majority of the board may complete the conversion, consolidation or merger on the part of the federal association. The rights, if any, of the dissenting shareholders or members of the federal association shall be determined pursuant to federal law.

3. In the case of conversion, the majority of the board of directors of the association or federal association shall proceed as is provided by law for other individuals in incorporating a savings bank pursuant to the laws of this state except that the articles of agreement:

(1) May provide that instead of the capital stock having been paid up in money it is to be paid up in assets of the converting association or federal association, the net value of which is equal to at least the full amount of the capital of the proposed resulting savings bank;

(2) Shall provide that the proposed resulting savings bank is and shall be considered the same business and corporate entity as, and a continuation of the corporate entity and identity of, the converting association or federal association although as to rights, powers and duties the proposed resulting institution is a savings bank incorporated pursuant to the laws of the state of Missouri;

(3) Shall set out the names and addresses of all persons who are to be officers of the proposed savings bank; and

(4) In case the converting association is a mutual association, may provide that the resulting savings bank is a mutual association and is owned by the account holders.

4. If the director, as the result of an examination and investigation made of the converting association or federal association by the director, the director's deputies or the director's examiners, is satisfied that such assets are of such value and that the character, responsibility and general fitness of the persons named in the articles of agreement are such as to command confidence and warrant belief that the business of the proposed corporation will be honestly and efficiently conducted in accordance with the purpose and intent of the laws of this state relative to savings banks, the director shall grant the charter. If the director is not satisfied as to either or both matters, the director shall immediately give notice thereof to the majority of the board of directors of the converting association or federal association who shall have the same right of appeal as is provided by the laws of this state in the case of the proposed incorporators of a new savings bank.

5. Upon the approval of the particular conversion being granted the director shall execute and deliver to the majority of the board of directors of the converting association or federal association the director's certificate setting forth that the savings bank named in the certificate has been duly organized and is the institution resulting from the conversion of the association or federal association into the resulting savings bank, and that the resulting savings bank is and shall be considered the same business and corporate entity as, and a continuation of the corporate entity and identity of, the converting association or federal association. The certificate shall be recorded in the office of the recorder of deeds of the county or city in which the resulting savings bank is located and the recorded certificate, or certified copies of such certificate, shall be accepted in all courts of this state as evidence of the conversion of the association or federal association into the resulting savings bank and that the resulting savings bank is the same business and corporate entity as, and a continuation of the corporate entity and identity of, the converting association or federal association.

6. When the director of finance has given the director's certificate as provided in subsection 5 of this section:

(1) The resulting savings bank and all its stockholders or members, directors, officers, and employees shall have the same powers and privileges and be subject to the same duties and liabilities in all respects as in the case of such an institution had it originally organized as a savings bank pursuant to the laws of this state; and

(2) All the rights, franchises and interests of the converting association or federal association in and to every species of property, real, personal and mixed, and choses in action belonging to such association shall be deemed to be transferred to and vested in the resulting savings bank without any deed or other transfer.

7. In the case of consolidation or merger the same shall be consummated by each federal association complying with federal laws relating to such federal association and also by each association or federal association and each savings bank complying with the provisions of the laws of this state relating to the consolidation or merger of banks. The rights of dissenting shareholders of each federal association shall be determined pursuant to the laws of this state or the United States, as applicable, and the rights of the dissenting shareholders of each savings bank shall be determined as provided by the laws of this state in the case of consolidation or merger of banks. In the case of the consolidation or merger the resulting savings bank shall be and shall be considered the same business and corporate entity as, and a continuation of the corporate entity and identity of, each association or federal association and each savings bank which is a party to the consolidation or merger. The provisions of sections 362.610 to 362.810 shall apply in the case of any such consolidation or merger even though one or more of the parties is an association or federal association or a savings bank instead of a bank as though each party to the consolidation or merger was a bank incorporated pursuant to the laws of the state of Missouri.

(L. 1997 H.B. 257 § 369.445)






Chapter 370 Credit Unions

Chapter Cross References



Section 370.005 Definitions.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.005. Definitions. — As used in sections 370.005 to 370.400, the following terms mean:

(1) "Credit union", a not-for-profit corporation organized for the purposes of encouraging thrift among its members, creating a source of credit at a fair and reasonable rate of interest, providing for the mutual benefit and general welfare of its members with the earnings, savings, benefits, and services being distributed to its members, for financial and financially related services, and for an opportunity for its members to improve their economic and social conditions;

(2) "Director", the director of the division of credit unions.

(L. 1977 H.B. 48, A.L. 1978 S.B. 746, A.L. 2007 S.B. 591)



Section 370.006 Division of credit unions created — transfer — salary of director.

Effective 28 Aug 2008

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.006. Division of credit unions created — transfer — salary of director. — There is hereby created a "Division of Credit Unions", to be headed by a director appointed by the governor with the advice and consent of the senate. The division of credit unions with all of its powers, duties, and functions is assigned by type III transfer under the authority of the Omnibus State Reorganization Act of 1974 and executive order 06-04 to the department of insurance, financial institutions and professional registration. All of the general provisions, definitions, and powers enumerated in section 1 of the Omnibus State Reorganization Act of 1974 and executive order 06-04 shall apply to this department and its divisions, agencies, and personnel. The salary of the director of the division of credit unions shall be set by the director of the department within the limits of the appropriations therefor. Wherever the laws, rules, or regulations of this state make reference to the "division of credit unions of the department of economic development" or to the "division of credit unions", such references shall be deemed to refer to the division of credit unions of the department of insurance, financial institutions and professional registration.

(L. 2008 S.B. 788)



Section 370.010 Credit union, how organized.

Effective 28 Aug 1972

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.010. Credit union, how organized. — Any seven persons, residents of the state of Missouri, may apply to the director of the division of credit unions, for permission to organize a credit union by signing and acknowledging in triplicate a certificate of organization and entering into articles of agreement, in which they shall bind themselves to comply with its requirements and with all the laws, rules and regulations applicable to credit unions.

(RSMo 1939 § 5521, A.L. 1941 p. 331, A.L. 1945 p. 689, A.L. 1945 p. 718, A. 1949 H.B. 2091, A.L. 1972 S.B. 502)

Prior revision: 1929 § 5079



Section 370.020 Certificate of organization, contents — membership shares, minimum, maximum par value.

Effective 28 Aug 1984

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.020. Certificate of organization, contents — membership shares, minimum, maximum par value. — The certificate of organization shall state:

(1) The name of the proposed credit union and the city, town, or village in which its business office is located;

(2) The names and addresses of the subscribers to the certificate, and the number of shares subscribed by each;

(3) A statement that organization as a credit union is desired under this particular law;

(4) The par value of the general shares, which shall not exceed one hundred dollars;

(5) The par value of membership shares, if any, which shall not be less than twenty-five nor more than one hundred dollars.

(RSMo 1939 § 5521, A.L. 1941 p. 331, A.L. 1945 p. 689, A.L. 1945 p. 718, A. 1949 H.B. 2091, A.L. 1972 S.B. 502, A.L. 1982 H.B. 1099, A.L. 1984 H.B. 962)

Prior revision: 1929 § 5079



Section 370.030 Bylaws, contents.

Effective 28 Aug 1984

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.030. Bylaws, contents. — At the time of filing the certificate with the director of the division of credit unions, the organizers shall submit, in triplicate, sets of bylaws with acknowledgment of their adoption by the organizers which shall provide:

(1) For the annual meeting, which shall take place no later than one hundred eighty days following the close of the fiscal year, the manner of notification of meetings and the conduct of the same, the number of members constituting a quorum and regulations as to voting;

(2) The number of directors, which shall not be less than five, all of whom must be members, their powers and duties, together with the duties of officers elected by the board of directors;

(3) The qualifications for membership;

(4) The number of members of the credit committee and of the supervisory committee, if elected or appointed, which shall not be less than three each, their terms of office, together with their respective powers and duties;

(5) The conditions under which shares may be issued, transferred and withdrawn, loans made and repaid, and the funds otherwise invested;

(6) The charges, if any, which shall be made for failure to meet obligations punctually, whether or not the credit union shall have the power to borrow, the method of receipting for money, the manner of accumulating a reserve fund and determining a dividend.

(RSMo 1939 § 5521, A.L. 1941 p. 331, A.L. 1945 p. 689, A.L. 1945 p. 718, A. 1949 H.B. 2091, A.L. 1972 S.B. 502, A.L. 1984 H.B. 962)

Prior revision: 1929 § 5079



Section 370.040 Approval by director, certificate, provisional issuance, fee, examination.

Effective 11 Jun 1985, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.040. Approval by director, certificate, provisional issuance, fee, examination. — 1. The director may approve the certificate of organization, if it is in conformity with this chapter and the bylaws, if satisfied that the proposed field of operation is favorable to the success of such credit union and that the standing of the proposed organizers is such as to give assurance that its affairs will be properly administered.

2. He shall thereupon issue to the proposed organizers a certificate of approval in triplicate, annexed respectively to the triplicates of the certificate of organization and of the bylaws. He shall retain one copy, send the second copy to the credit union, and the third copy, together with attachments, shall be filed with secretary of state.

3. Thereupon the organizers shall become and be created a corporation under the name used in the certificate of organization.

4. At the time of the issuance of the certificate, an organization fee of five dollars shall be paid to the director of revenue.

5. A certificate of organization so issued shall be provisional, and an examination will be conducted of the credit union after six months, at division expense, and after one year of operation, to determine that the credit union is a viable entity meeting minimum standards as set by the director. If it is found that the credit union has not made satisfactory progress in meeting minimum standards, the director may revoke the charter, dissolve the credit union, or merge it with another credit union as provided in this chapter.

(RSMo 1939 § 5521, A.L. 1941 p. 331, A.L. 1945 p. 689, A.L. 1945 p. 718, A. 1949 H.B. 2091, A.L. 1972 S.B. 502, A.L. 1975 H.B. 227, A.L. 1985 H.B. 469)

Prior revision: 1929 § 5079

Effective 6-11-85



Section 370.050 Change of business location — notice — approval required.

Effective 28 Aug 1959

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.050. Change of business location — notice — approval required. — If a credit union changes its place of business within a county, it shall notify the director promptly of the change of address. A credit union may change its place of business from one county to another within this state only with written consent of the director.

(RSMo 1939 § 5541, A.L. 1945 p. 720, A.L. 1959 S.B. 127)

Prior revision: 1929 § 5099



Section 370.060 Amendments to bylaws, effective when.

Effective 28 Aug 1972

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.060. Amendments to bylaws, effective when. — No amendment to the bylaws shall become operative until approved by the director of the division of credit unions and until a certified copy has been filed as original bylaws are filed.

(RSMo 1939 § 5522, A.L. 1945 p. 718, A.L. 1972 S.B. 502)

Prior revision: 1929 § 5080



Section 370.061 Credit union commission, created, members, term, compensation — credit union representative defined.

Effective 28 Aug 2002

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.061. Credit union commission, created, members, term, compensation — credit union representative defined. — 1. There is created in the division of credit unions a "Credit Union Commission" which shall have such powers and duties as are now or hereafter conferred upon it by law.

2. The commission shall consist of seven members who shall be appointed by the governor with the advice and consent of the senate. All members shall be residents of this state, and one of them shall be a member of the Missouri Bar in good standing. Four other members of the commission shall be credit union representatives. As used in this section, the term "credit union representative" shall mean a member of the commission who has at least five years' experience in this state as an officer, director or member of a supervisory committee of one or more credit unions and two members shall be lay members who are not involved in the administration of a financial institution. Not more than four members of the commission shall be members of the same political party.

3. Effective March 25, 2005, the first three commissioners appointed, two of whom shall be credit union representatives, shall have a term expiring January 1, 2007. The next two commissioners appointed, one of whom shall be a credit union representative, shall have a term expiring January 1, 2009. The final two commissioners appointed, one of whom shall be a credit union representative, and all subsequent commissioners shall serve a six-year term. Members shall serve until their successors are duly appointed and have qualified. Each member of the credit union commission shall serve for the remainder of the term for which the member was appointed to the commission. The commission shall select its own chairman and secretary. Vacancies in the commission shall be filled for the unexpired term in the same manner as in the case of an original appointment.

4. The members of the commission shall receive as compensation the sum of one hundred dollars per day while discharging their duties, and they shall be reimbursed for their actual and necessary expenses incurred in the performance of their duties.

5. A majority of the members of the commission shall constitute a quorum and the decision of a majority of a quorum shall be the decision of the commission. The commission shall meet upon call of its chairman, or of the director of the division of credit unions, or of any three members of the commission, and may meet at any place in this state.

(L. 1998 H.B. 1323, A.L. 2002 H.B. 1921)



Section 370.062 Duties.

Effective 28 Aug 1998

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.062. Duties. — The credit union commission shall:

(1) Approve or disapprove each regulation proposed by the director of the division of credit unions;

(2) Hear and determine any appeal from an order or decision by the director of the division of credit unions pertaining to the chartering, relocation, branching or membership of credit unions; and

(3) Consult with and advise the director on matters pertaining to the organization, operation, and supervision of credit unions.

(L. 1998 H.B. 1323)



Section 370.063 Appeals — rules — nonseverability clause.

Effective 28 Aug 1998

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.063. Appeals — rules — nonseverability clause. — 1. An appeal pursuant to subdivision (2) of section 370.062, shall be perfected by filing with the director of the division of credit unions within fifteen days after notice of the director's decision is mailed, a notice of appeal stating the name of the appealing party and the order or decision being appealed. The director shall mail copies thereof to all interested parties. Upon any such hearing the transcript of the proceedings before the director or, if the decision appealed from was made without a hearing, all writings used or considered by the director in making such decision, shall be considered by the commission and the commission may take evidence, the taking of such evidence to be limited to newly discovered evidence in those appeals in which there was a hearing before the director and to be governed by the provisions of chapter 536. The review by the commission shall be similar to that provided in appeals in equity cases in the courts of this state. Decisions shall be made as provided in chapter 536. The costs on appeal shall include the per diem compensation of the members of the commission and all such costs may be assessed against parties other than the director as may be determined by the commission. At least fifteen days' notice of the hearing shall be given to all persons interested in the matter appealed from and to the director.

2. The credit union commission shall make rules and regulations, consistent with applicable law, for the proceedings in connection with the appeals provided for in subdivision (2) of section 370.062 and setting forth the criteria the director will apply in determining whether or not one or more additional groups may be included in the membership of an existing credit union. The criteria shall include, but is not limited to, determination of the credit union's capital adequacy, administrative capability and financial resources to serve the new membership group. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of chapter 536. Any rule or portion of a rule, as that term is defined in section 536.010, that is promulgated under the authority delegated in this chapter shall become effective only if the agency has fully complied with all of the requirements of chapter 536 including but not limited to, section 536.028 if applicable, after August 28, 1998. All rulemaking authority delegated prior to August 28, 1998, is of no force and effect and repealed as of August 28, 1998, however, nothing in this section shall be interpreted to repeal or affect the validity of any rule adopted or promulgated prior to August 28, 1998. If the provisions of section 536.028 apply, the provisions of this section are nonseverable and if any of the powers vested with the general assembly pursuant to section 536.028 to review, to delay the effective date, or to disapprove and annul a rule or portion of a rule are held unconstitutional or invalid, the purported grant of rulemaking authority and any rule so proposed and contained in the order of rulemaking shall be invalid and void, except that nothing in this section and sections 370.061, 370.062, 370.080, 370.081 and 370.082 shall affect the validity of any rule adopted and promulgated prior to August 28, 1998.

3. The director of the division of credit unions shall act in accordance with any order of the credit union commission made pursuant to subdivision (2) of section 370.062.

(L. 1998 H.B. 1323)



Section 370.070 Powers of a credit union.

Effective 28 Aug 1994

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.070. Powers of a credit union. — A credit union has the following powers:

(1) To receive the savings of its members in payment for shares; and in addition to membership shares and general shares, there may also be created various classes of special shares, which special shares, notwithstanding any other provisions of this chapter, may be issued upon such terms, rates of interest and conditions as the board of directors may provide;

(2) To make loans to members;

(3) To deposit its funds and purchase certificates of deposit in state and national banks;

(4) To invest its funds in securities as provided in this chapter. The funds of the credit union shall be used first, however, for loans to members in the way and manner hereinafter provided, and preference shall be given to the small loan in the event the available funds do not permit all loans which have been approved by the credit committee;

(5) To purchase, hold and dispose of property, real and personal, necessary and incidental to its operation. Any property, real or personal, not used in the business but acquired by way of pledge or foreclosure in the collection of loans or accounts, may be held by the credit union, provided any real estate so acquired shall be sold by it within six years from the date on which it was acquired;

(6) To purchase insurance for the benefit of the credit union and its members;

(7) To make contracts, sue and be sued;

(8) With the approval of the director of the division of credit unions, to make loans to other credit unions, in the total amount not exceeding twenty percent of its capital, surplus and reserve funds;

(9) To provide for such special thrift accounts on such terms and conditions as the board of directors may determine not inconsistent with the bylaws;

(10) With the prior approval of the director of the division of credit unions, to provide to members fiscal and financial services, including temporary services to bona fide members of other credit unions, and to exercise such other incidental powers as are granted to general business corporations organized under the laws of this state, including such powers as are convenient or useful to enable it to promote and carry on most effectively its purposes, and all at a fee to be determined by the board of directors;

(11) To participate with another lender or other lenders in making loans. Such loans may be made on a secured or unsecured basis upon such terms and conditions as the board of directors of the credit union shall authorize;

(12) To purchase from or sell to other lenders or holders of loans any loan or loan participation interest in loans made by another lender;

(13) To lend, in an amount not to exceed two percent of the shares and deposits of the credit union, to any credit union association of which the credit union is a member or any subsidiary of such credit union association.

(RSMo 1939 § 5524, A.L. 1945 p. 689, A. 1949 H.B. 2091, A.L. 1951 p. 289, A.L. 1965 p. 566, A.L. 1967 p. 508, A.L. 1972 S.B. 502, A.L. 1984 H.B. 962, A.L. 1986 H.B. 1193, A.L. 1994 H.B. 1312)

Prior revision: 1929 § 5082

CROSS REFERENCE:

Multinational banks, securities and obligations of, investment in, when, 409.950



Section 370.071 Additional powers of a credit union — membership fee allowed, when.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.071. Additional powers of a credit union — membership fee allowed, when. — A credit union may have the following additional powers:

(1) To contract for group insurance plans, approved by the state of Missouri, on behalf of members electing to participate in such insurance programs and to charge a fee for providing such services;

(2) To exercise such additional powers, with the approval of the director, as federally chartered credit unions may be authorized under federal statutes; however, this section shall not apply to field of membership provisions within this chapter;

(3) To hold membership in central credit unions whose field of membership includes credit unions, and to invest funds in shares of corporations to aid the liquidity of credit unions;

(4) To act as the fiscal or transfer agent of the United States, of any state, municipality, or political subdivision and in such capacity to receive and disburse money, to transfer, register and countersign certificates of stock, bonds and other evidences of indebtedness;

(5) Notwithstanding any other law to the contrary, a credit union may charge initial and/or recurring membership fees, provided such fees have been approved by a majority of the membership in attendance at any regular or special meeting or by a mail ballot as provided in the credit union bylaws, after notice of the purpose thereof shall have been mailed at least seven days and no longer than sixty days prior to the date of such meeting. Such membership fees shall not be construed as reserve income but shall be used at the sole discretion of the board of directors for the benefit of the credit union.

(L. 1977 H.B. 48, A.L. 1978 S.B. 746, A.L. 1986 H.B. 1193, A.L. 1991 H.B. 180, A.L. 2007 S.B. 591)



Section 370.072 Safe deposit boxes, to have same rights, powers and duties as bank and trust companies.

Effective 28 Aug 1994

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.072. Safe deposit boxes, to have same rights, powers and duties as bank and trust companies. — All credit unions regulated by this chapter shall have the same rights, powers and duties relating to safe deposit boxes as provided to banks and trust companies in chapter 362.

(L. 1994 H.B. 1312)



Section 370.073 Fee or service charge authorized, when.

Effective 28 Aug 2015

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.073. Fee or service charge authorized, when. — 1. A credit union may impose fees or service charges on deposit accounts or similar accounts; however, such fees or service charges are subject to such conditions or requirements that may be fixed by regulations pursuant to this chapter by the director of credit union supervision and the credit union commission. Notwithstanding any law to the contrary, no such condition or requirement shall be more restrictive than the fees or service charges on deposit accounts or similar accounts permitted any federally chartered depository institution and no contractual fee charged for overdrawing the balance of a deposit account shall be deemed interest.

2. An agreement to operate or share an automated teller machine shall not prohibit an owner or operator of the automated teller machine from imposing, on an individual who conducts a transaction using a foreign account, an access fee or surcharge that is not otherwise prohibited under federal or state law.

3. As used in this section, the following terms mean:

(1) "Automated teller machine", any electronic device, wherever located, through which a consumer may initiate an electronic funds transfer or may order, instruct, or authorize a financial institution to debit or credit an account and includes any machine or device which may be used to carry out electronic banking business. "Automated teller machine" does not include point of sale terminals or telephones or personal computers operated by a consumer;

(2) "Foreign account", an account with a financial institution located outside the United States.

(L. 2003 H.B. 221 § 370.171 merged with S.B. 346 § 370.171, A.L. 2011 H.B. 83, A.L. 2015 S.B. 524)



Section 370.075 Investment of credit union funds.

Effective 28 Aug 1988

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.075. Investment of credit union funds. — 1. A credit union by action of its board of directors or the executive committee of the board of directors or an investment committee of the credit union, if the power has been delegated to either committee, may invest its funds in any of the following designated securities:

(1) Obligations of the United States of America or securities fully guaranteed as to principal and interest thereby;

(2) Bonds of the state of Missouri or bonds of any other state in the union provided that the state has not, within ten years previous to the making of the investments by the credit union, defaulted in the payment of any part of either principal or interest thereon;

(3) Bonds of any town, city, county or school district of this state that has not, within ten years previous to the making of the investment by the credit union, defaulted in the payment of any part of either principal or interest thereof provided the town, city, county or school district has been in existence for a period of at least ten years;

(4) Saving share accounts of federal and state chartered savings and loan associations holding certificates of insurance from the Federal Savings and Loan Insurance Corporation;

(5) Shares of other credit unions or credit union associations incorporated under the laws of this state, or of the United States, including shares of a credit union financial agency organized under the laws of this state or of the United States;

(6) Capital stocks of corporations solely and exclusively established to assist credit union operation in bookkeeping and accounting, consumer counseling for members and the insuring of member accounts; (7) Such other securities and in such amounts as may be approved from time to time by the director of the division of credit unions. Any securities purchased while so approved may be retained if the approval is later withdrawn.

2. No investment in any single type of securities specified in this section, except funds in central credit unions and those securities specified in subdivision (1) of subsection 1 of this section, shall exceed twenty-five percent of the capital, surplus, and reserve fund of the credit union making the investment, nor shall any credit union invest more than five percent of its capital, surplus, and reserve funds in capital stocks specified in subdivision (6) of subsection 1 of this section.

(L. 1965 p. 566, A.L. 1972 S.B. 502, A.L. 1982 H.B. 1099, A.L. 1988 H.B. 1097)



Section 370.080 Membership of credit union, membership shares not to be pledged as security for loans.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.080. Membership of credit union, membership shares not to be pledged as security for loans. — 1. The membership shall consist of the organizers and such persons, societies, associations, copartnerships and corporations as have been duly elected to membership and have subscribed to one or more general shares, or one membership share and/or membership fee when required, and have paid for the same in the whole or in part, with the entrance fee as required by the bylaws, and have complied with such other requirements as the certificate of organization may contain.

2. A credit union shall be composed of one or more groups of persons. The members of each such individual group must share:

(1) A common occupation, association, employer or;

(2) A geographic area which may include all those persons who reside or work in a city not within a county or a county, in which the main office of the credit union is located as reported on the National Credit Union Administration (NCUA) 2006 year-end 5300 call report, and counties contiguous to such areas as may be approved by the director. The director shall not allow a geographic area credit union to expand beyond counties contiguous to a city not within a county or a county in which its main office is located. The director shall not allow a credit union to expand its geographic area due to a relocation of the credit union's main office.

3. No individual shall be eligible for membership in a credit union on the basis of the relationship of such individual to another person who is eligible for membership in such credit union unless the individual is a member of the immediate family or household, as such terms are defined by the commission, of such person. Except as provided in section 370.340, once a person becomes a member of a credit union in accordance with this chapter, such person or organization may remain a member of such credit union until the person or organization chooses to withdraw from the membership of the credit union.

4. Each credit union may, at the option of the board, create one or more classes of shares which shall be known as "membership share" representing the member's ownership interest in the credit union on such terms and conditions as the board of directors may determine, not inconsistent with the bylaws, provided that each membership share shall have a par value of not less than twenty-five nor more than one hundred dollars. A membership share shall not be pledged as security on any loan.

5. Notwithstanding any other provisions of this chapter to the contrary, in the event of liquidation of the assets of the credit union, the membership share shall be at risk, uninsured, and shall be subordinated to the claims of all nonmembers and participate in the assets of the credit union after all creditors and holders of all other shares, and the National Credit Union Administration.

(RSMo 1939 § 5525, A.L. 1984 H.B. 962, A.L. 1985 H.B. 469, A.L. 1991 H.B. 180, A.L. 1998 H.B. 1323, A.L. 2007 S.B. 591)

Prior revision: 1929 § 5083



Section 370.081 Merger and consolidation of credit unions — additional member groups and geographic areas — appeals.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.081. Merger and consolidation of credit unions — additional member groups and geographic areas — appeals. — 1. A credit union may add to its membership additional groups or geographic areas that comply with the provisions of subsection 2 of section 370.080 if the credit union meets the criteria set forth in this section.

2. Except as provided in subdivisions (1), (2), and (3) of this subsection, only employer groups with fewer than three thousand members shall be eligible to be included in the credit union's field of membership, unless:

(1) Any employer group which the commission determines, in writing and in accordance with the guidelines it has set forth, could not feasibly or reasonably establish a new single common-bond credit union because:

(a) The employer group lacks sufficient volunteer or other resources to support the efficient and effective operation of a credit union;

(b) The employer group does not meet the criteria which the commission has determined to be important for the likelihood of success in establishing and maintaining a new credit union;

(c) The employer group would be unlikely to operate a safe and sound credit union;

(2) The groups are involved in an involuntary merger or when the director acts as a conservator or liquidating agent; or

(3) The groups are transferred from another credit union in connection with a merger or consolidation approved by the director, provided when making this determination the director shall:

(a) Determine whether the service area of the merging credit union is contiguous to the area served by the continuing credit union;

(b) Assess the breadth of the service area of the combined credit unions;

(c) Assess the ability of the continuing credit union to serve the combined area; and

(d) Assess the number of voluntary mergers the acquiring credit union has requested, or received approval for, during the five-year period preceding the proposed merger.

­­

­

3. Notwithstanding subsection 2 of section 370.080, the director of the division of credit unions may allow the membership of a credit union serving groups of occupation, association or employer to include any person within a proximate geographic area if:

(1) Such an area meets the definition of a low-income or underserved community as defined by the credit union commission or the National Credit Union Administration;

(2) A merger or consolidation has been approved by the director of the division of credit unions which involves any geographic area credit union.

4. The credit union may apply and receive approval from the director of the division of credit unions to include the proposed new occupation, employer, or association groups or geographic areas in the credit union's membership. In the case of a new credit union application, the organizers of such credit union as provided in subsection 1 of section 370.080 shall specify the membership group selected as provided in subsection 2 of section 370.080. If an existing credit union applies for a field of membership expansion, such credit union shall select either a geographic area or occupation, employer, or association group as provided in subsection 2 of section 370.080 which shall be binding for all future expansions. When a credit union serving occupation, association, or employer groups has converted to a geographic area credit union, that credit union shall not accept as members new groups that are headquartered outside the geographic area of the credit union, or new employees or new members of those groups who work or reside outside the geographic area of the credit union. Upon receipt of an application from a credit union to include a new group or new geographic area in its membership, and no later than five business days after an application has been received, the director shall cause notice of the application to be published in the division's electronic bulletin and sent electronically to any party who has requested notification of such applications. From the date such notice is published, there shall be a ten-business-day comment period during which any person or entity desiring to do so may comment on such proposal in writing. Comments received shall become a part of the credit union's application file, subject to public inspection and copying. Within ten days after the comment period ends, the director of the division of credit unions shall issue a decision either granting or rejecting the credit union's application and stating the reasons therefor. In addition to any other requirements required by law or rule, prior to granting the application, the director of the division of credit unions shall determine that:

(1) The credit union has the immediate ability to serve the additional group or geographic area. In making this determination, the director shall consider the data required to be reported on an annual basis by the state-chartered credit unions that includes aggregated information about the census tracts in which members reside, the actual or estimated annual income of members, and types and numbers of loans or extensions of credit for which members received approval. For the purposes of this section, the term "member data" shall mean information on the income levels of credit union members that credit unions are required to report; provided, however, that no member data includes the names, account numbers, or taxpayer identification numbers. In the event that the National Credit Union Administration (NCUA) has a regulation on member data reporting requirements, the state annual member data report shall be made consistent with NCUA reporting requirements. The director shall determine the nonproprietary data to be included in the annual member data report which shall be made available to the public.

(2) No later than five business days after an expansion or merger has been granted, the director shall cause the decision and findings to be published in the division's electronic bulletin and sent electronically to any party who has requested notification of such actions.

5. Within fifteen days after the decision is published, any person or entity with an interest different from that of a member of the general public, upon establishing that such person or entity may be aggrieved based upon competent and substantial evidence of potential actual damages, shall have the right to contest the decision by appealing the decision to the credit union commission utilizing the procedure as set out in section 370.063. If the commission finds that the decision or the findings of the director of the division of credit unions was arbitrary and capricious or not based on evidence in the director's possession, the commission shall set aside the findings and decision of the director of the division of credit unions and enter its own findings and decision. Any party in the proceeding before the commission who has exhausted all administrative remedies provided by law may appeal the decision to the circuit court of Cole County.

6. Subject to the restrictions contained in this chapter, the director of the division of credit unions shall have the authority to approve applications to amend bylaws regarding credit union membership or to organize credit unions that include single or multiple groups.

(L. 1998 H.B. 1323, A.L. 2007 S.B. 591)

(2003) Appeal to commission is applicable to any person or entity that is adversely affected, directly, indirectly, and to whatever extent, by the denial or even the approval of a credit union application. Missouri Bankers Association v. Director, 126 S.W.3d 360 (Mo.banc).



Section 370.082 Retroactive applicability.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.082. Retroactive applicability. — 1. Notwithstanding any law or court decision to the contrary, all credit unions shall have the right to continue to include in their field of membership all persons, groups and geographic areas that were included or were applied for as of April 1, 1998.

2. Any geographic area credit union that was granted a field of membership expansion after April 1, 1998, and before March 24, 2006, may include in its field of membership the county, counties, or the city not within a county where branch offices are located so long as the branch offices were open and in operation prior to April 15, 2007.

3. Any geographic area credit union that was granted a field of membership expansion after April 1, 1998, that is consistent with the field of membership expansion provisions of this chapter, shall be allowed to:

(1) Retain the expansion or expansions in its field of membership; and

(2) Serve the county, or the city not within a county, where the credit union main office is located.

(L. 1998 H.B. 1323, A.L. 2007 S.B. 591)



Section 370.085 Membership shares, uses — valuation — withdrawal — redemption — dividends.

Effective 07 Mar 1991, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.085. Membership shares, uses — valuation — withdrawal — redemption — dividends. — 1. Membership shares may, with the approval of the director of the division of credit unions, be utilized to fulfill required reserves, operating deficiencies, and satisfy the contractual arrangements of share insurers or guarantors. Notwithstanding the provisions of subsection 3 of section 370.340, payment for such shares, upon demand, may be delayed or withheld without notice, in whole or in part, by order of board of directors or director of division of credit unions to ensure the safe and sound operations of the credit union or to fulfill contractual commitments. When the value of membership shares is impaired, the board of directors, under the direction of the director of credit unions, shall immediately revalue membership shares in proportion to the change of the aggregate value of such shares. The value of membership shares so affected shall hold constant until such subsequent time as the financial condition of the credit union causes a revaluation of membership shares to reflect further impairments or the recovery of prior devaluations as determined by the board of directors with the approval of the director of the division of credit unions.

2. A member of a credit union desiring to withdraw from the credit union or to redeem membership shares must file a written application with the credit union, in such form and manner as the board of directors may determine, and as the insurer or guarantor may impose as a condition of insurance or guarantee.

3. The share balance in the member's membership share account shall be paid to such member only as funds therefor become available and after deducting any amounts due the credit union by the member, including any fees, impaired balance, notes or obligations outstanding, whether mature or unmatured, or other indebtedness or obligation of that member to the credit union.

4. The procedures established by the board of directors of the credit union for the redemption or withdrawal of the membership share shall not be amended or varied without the written consent of the director of the division of credit unions.

5. The board of directors may authorize dividends, after provision for required reserves, to be paid on membership shares. A dividend need not be paid on membership shares, but if such a dividend is paid, it may, at the option of the board of directors, be added to the membership share held by each member, and may not be subject to withdrawal until some future time to be determined by the board of directors, or upon termination of membership.

(L. 1985 H.B. 469, A.L. 1991 H.B. 180)

Effective 3-07-91



Section 370.088 Branches required to be located in geographic area of the credit union.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.088. Branches required to be located in geographic area of the credit union. — Any geographic area credit union-owned branch where deposits or shares are accepted for member's accounts, loan applications are accepted, or loans are disbursed shall be located in the geographic area of that credit union.

(L. 2007 S.B. 591)



Section 370.090 Operation without having filed certificate of approval prohibited.

Effective 28 Aug 1972

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.090. Operation without having filed certificate of approval prohibited. — No credit union shall operate in this state until it has filed with the secretary of state a copy of the certificate of approval issued to it by the director of the division of credit unions.

(RSMo 1939 § 5526, A.L. 1945 p. 689, A.L. 1945 p. 720, A. 1949 H.B. 2091, A.L. 1972 S.B. 502)

Prior revision: 1929 § 5084



Section 370.100 Division director — powers — qualifications — examiners and assistants.

Effective 28 Aug 2011

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

*370.100. Division director — powers — qualifications — examiners and assistants. — 1. There is created within the state department of insurance, financial institutions and professional registration, a director of the division of credit unions who shall have exclusive supervision of all credit unions operating under the laws of this state and may make necessary rules and regulations to carry out the provisions of this chapter.

2. The director of credit unions shall be appointed by the governor with the advice and consent of the senate to serve at his or her pleasure.

3. The director of credit unions shall maintain his or her office at Jefferson City, Missouri, and shall devote all of his or her time to the duties of his or her office.

4. No person shall be eligible to be appointed to the office unless he or she has had at least three years actual practical experience with credit union operation or unless he or she has served for the same period of time in the agency having charge of credit union operation in this or some other state of the United States, or in the national credit union administration.

5. The director may appoint a deputy director of credit unions and such examiners, assistant examiners and other employees and assistants as he or she shall deem necessary to properly discharge his or her duties as director.

6. The actual and necessary traveling and other divisional or office expenses of the director, the deputy director, and other assistants and employees shall be paid out of the state treasury as provided by law.

7. The examiners and any person appointed as deputy director shall possess the qualifications required for the director.

8. All persons appointed by the director as authorized herein shall perform the duties required of them by the director, and shall devote all of their time to their official duties.

(RSMo 1939 § 5526, A.L. 1945 p. 689, A.L. 1945 p. 720, A. 1949 H.B. 2091, A.L. 1959 S.B. 127, A.L. 1967 p. 509, A.L. 1972 S.B. 502, A.L. 2011 S.B. 306)

Prior revision: 1929 § 5084

*Section 620.010 creates a division of credit unions in the department of economic development and transfers all powers and duties of the state supervisor of credit unions to the division of credit unions and the office of the state supervisor of credit unions is abolished.



Section 370.101 Oath required, when — conflict of interest, when — administrative subpoena powers.

Effective 28 Aug 2011

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.101. Oath required, when — conflict of interest, when — administrative subpoena powers. — 1. The director of the division of credit unions and all employees of the division of credit unions, which term shall, for purposes of this section, include special agents, shall, before entering upon the discharge of their duties, take an oath that they will not reveal the conditions or affairs of any credit union or any facts pertaining to the same that may come to their knowledge by virtue of their official positions, unless required by law to do so in the discharge of the duties of their offices or when testifying in any court proceeding. For purposes of this section, "credit union" shall mean any entity subject to chartering, licensing, or regulation by the division of credit unions.

2. Neither the director of the division of credit unions nor any employees of the division of credit unions who participate in the examination of any credit union, or who may be called upon to make any official decision or determination affecting the operation of any credit union, other than the members of the credit union commission, shall be an officer or director of any credit union the division of credit unions regulates, nor shall they receive, directly or indirectly, any payment or gratuity from any such organization, nor engage in the negotiation of loans for others with any state-chartered credit union, nor shall be indebted to any state-chartered credit union.

3. The director of the division of credit unions, in connection with any examination or investigation of any person, company, or event, shall have the authority to compel the production of documents, in whatever form they may exist, and shall have the authority to compel the attendance of and administer oaths to any person having knowledge of any issue involved with the examination or investigation. The director may seek judicial enforcement of an administrative subpoena by application to the appropriate court. An administrative subpoena shall be subject to the same defenses or subject to a protective order or conditions as provided and deemed appropriate by the court in accordance with the Missouri supreme court rules.

(L. 2011 S.B. 306)



Section 370.102 Confidentiality oath required, exceptions — confidentiality of information.

Effective 28 Aug 2011

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.102. Confidentiality oath required, exceptions — confidentiality of information. — 1. To ensure the integrity of the examination process, the director of the division of credit unions and all employees of the division of credit unions, and its special agents, shall be bound under oath to keep secret all facts and information obtained in the course of all examinations and investigations except:

(1) To the extent that the public duty of the director requires the director to report information to another government official or agency or take administrative or judicial enforcement action regarding the affairs of a state-chartered credit union;

(2) When called as a witness in a court proceeding relating to such state-chartered credit union's safety and soundness or in any criminal proceeding;

(3) When reporting on the condition of the state-chartered credit union to the officers and directors of the state-chartered credit union;

(4) When reporting findings to a complainant, provided the disclosure is limited to such complainant's account information;

(5) When exchanging information with any agency which regulates financial institutions under federal law or the laws of any state when the director of the division of credit unions determines that the sharing of information is necessary for the proper performance by the director of the division of credit unions and the other agencies, that such information will remain confidential as though subject to section 370.101 and this section and that said agencies routinely share information with the division of credit unions;

(6) When authorized by the state-chartered credit union's board of directors to provide the information to anyone else; or

(7) When disclosure is necessary or required, the director may set conditions and limitations, including an agreement of confidentiality or a judicial or administrative protective order.

2. In all other circumstances, facts and information obtained by the director of the division of credit unions and the employees and special agents of the division of credit unions through examinations or investigations shall be held in confidence absent a court's finding of compelling reasons for disclosure. Such finding shall demonstrate that the need for the information sought outweighs the public interest in free and open communications during the examination or investigation process. To assure a meaningful hearing, any state-chartered credit union that is not already a party to the judicial proceeding and whose information is the subject of a records request or subpoena shall be joined or notified and permitted to intervene in the hearing and to participate regarding the production request or subpoena. In no event shall a state-chartered credit union, or any officer, director, or employee thereof, be charged with libel, slander, or defamation for any good faith communications with the director of the division of credit unions or any employees of the division of credit unions.

(L. 2011 S.B. 306)



Section 370.107 Annual fee — how computed — division of credit unions fund, created, uses — salary schedule of division employees to be maintained.

Effective 28 Aug 2005

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.107. Annual fee — how computed — division of credit unions fund, created, uses — salary schedule of division employees to be maintained. — 1. Every credit union organized pursuant to section 370.010 and operating pursuant to the laws of this state shall pay to the department of revenue a fee determined by the director based on the total assets of the credit union as of December thirty-first of the preceding fiscal year. One-half of the fee shall be paid on or before July fifteenth, and the balance shall be paid on or before January fifteenth of the next succeeding year. The maximum fee shall be calculated according to the following table:

­

­

­­

­

2. The state treasurer shall credit such payments, including all fees and charges made pursuant to this chapter to a special fund to be known as the "Division of Credit Unions Fund", which is hereby created and which shall be devoted solely and exclusively to the payment of expenditures actually incurred by the division and attributable to the regulation of credit unions. Any amount remaining in such fund at the end of any fiscal year and any earnings attributed to such fund shall not be transferred and placed to the credit of the general revenue fund as provided in section 33.080 but shall be used, upon appropriation by the general assembly, for the payment of such expenditures of the division in the succeeding fiscal year and shall be applied by the division to the reduction of the amount to be assessed to credit unions in such succeeding fiscal year. In the event two or more credit unions are merged or consolidated, such excess amounts shall be credited to the surviving or new credit union.

3. The expense of every regular and every special examination, together with the expenses of administering the laws pertaining to credit unions, including salaries, travel expenses, supplies and equipment, credit union commission expenses of administrative and clerical assistance, legal costs and any other reasonable expense in the performance of its duties, and an amount not to exceed fifteen percent of the above-estimated expenses to pay the actual costs of rent, utilities, other occupancy expenses and other supporting services furnished by any department, division or executive office of this state and an amount sufficient to cover the cost of fringe benefits shall be paid by the credit unions of this state by the payment of fees yielded by this section.

4. The director of the division of credit unions shall prepare and maintain an equitable salary schedule for examiners, professional staff, and support personnel that are employees of the division. Personnel employed by the division shall be compensated according to the following schedule, provided that such expense of administering the credit union laws is assessed and paid in accordance with this section. The positions and classification plan for such personnel attributed to the examination of the state credit unions shall allow for a comparison of such positions with similar examiner positions at federal credit union regulatory agencies. State credit union examiner positions shall not be compensated at more than ninety percent parity for corresponding federal positions for similar geographic locations in the state as determined by the director of the division of credit unions.

(L. 1959 S.B. 127 § 370.109, A.L. 1967 p. 509, A.L. 1972 S.B. 502, A.L. 1977 H.B. 48, A.L. 1978 S.B. 746, A.L. 1979 S.B. 24, A.L. 1982 H.B. 1099, A.L. 1985 H.B. 469, A.L. 1991 H.B. 516, A.L. 1992 H.B. H.B. 1596, A.L. 1999 S.B. 386, A.L. 2005 H.B. 379 and A.L. 2005 S.B. 318, A.L. 2011 H.B. 315)



Section 370.110 Annual reports — when — penalty for late, inaccurate or incomplete.

Effective 11 Jun 1985, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.110. Annual reports — when — penalty for late, inaccurate or incomplete. — 1. Each credit union shall make a report of its condition on or before January thirty-first of each year and at such other times as the director of the division of credit unions may require.

2. Such reports shall be made on blank forms to be provided by the director of the division of credit unions and shall be verified under oath or affirmation of the president and treasurer of the credit union.

3. Any credit union which neglects to make any report when due, or makes such report that is inaccurate or incomplete, shall forfeit to the state, payable to the director of revenue, twenty-five dollars for each day of the first seven days of such neglect and seventy-five dollars for each additional day thereafter, after the due date of such report or such subsequent due date established by the director in a notice to the credit union to correct an inaccurate or incomplete report unless such payments are excused in whole or in part by the director of the division of credit unions.

(RSMo 1939 § 5526, A.L. 1945 p. 689, A.L. 1945 p. 720, A. 1949 H.B. 2091, A.L. 1972 S.B. 502, A.L. 1979 S.B. 24, A.L. 1985 H.B. 469)

Prior revision: 1929 § 5084

Effective 6-11-85



Section 370.120 Annual examination or audit report, exception — subpoena power.

Effective 28 Aug 2002

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.120. Annual examination or audit report, exception — subpoena power. — 1. The director of the division of credit unions, in person or by his or her agents, shall examine each credit union annually and at other times as he or she shall direct, and at all times shall have free access to all books, papers, securities and other sources of information pertaining to the credit union; except that the division of credit unions shall examine qualifying credit unions, as determined by the director, at least once each eighteen calendar months.

2. The director of the division of credit unions and his or her agents may subpoena and examine witnesses under oath or affirmation, and documents pertaining to the business of the credit unions.

3. The director of the division of credit unions may accept, in lieu of making an annual examination of a credit union, an audit report of the condition of the credit union made by an auditor approved by the director of the division of credit unions for the purpose of making such credit union audits, the cost of which audit shall be borne by the credit union.

(RSMo 1939 § 5526, A.L. 1945 p. 689, A.L. 1945 p. 720, A. 1949 H.B. 2091, A.L. 1955 p. 259, A.L. 1959 S.B. 127, A.L. 1972 S.B. 502, A.L. 2002 H.B. 1921)

Prior revision: 1929 § 5084



Section 370.121 Examination report to be sent to credit unions for corrections and suggestions before final — file to be maintained.

Effective 28 Aug 1994

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.121. Examination report to be sent to credit unions for corrections and suggestions before final — file to be maintained. — The director shall send a copy of the proposed final examination report to the examined credit union within at least thirty days before the final adoption of the examination report. Such credit union shall be asked to comment and suggest corrections to the proposed final examination report. Such comments and suggestions shall be considered by the director. The director shall maintain on file all comments and suggested corrections received from a credit union for a proposed final examination report.

(L. 1994 H.B. 1312)



Section 370.130 Penalty for noncompliance.

Effective 28 Aug 1949

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.130. Penalty for noncompliance. — 1. If any credit union neglects for fifteen days to make the required reports or to pay the required charges, including charges for delay in filing reports, the director shall notify such credit union of his intention to revoke its certificate of approval.

2. If such neglect or failure continues for an additional fifteen days, the director may revoke the certificate of approval of such credit union.

3. Whenever the director revokes the certificate of approval of any credit union, he shall file notice of such revocation with the secretary of state.

(RSMo 1939 § 5526, A.L. 1945 p. 689, A.L. 1945 p. 720, A. 1949 H.B. 2091)

Prior revision: 1929 § 5084



Section 370.140 Director, cease and desist orders — grounds — hearing — procedure — review, temporary orders.

Effective 11 Jun 1985, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.140. Director, cease and desist orders — grounds — hearing — procedure — review, temporary orders. — 1. (1) The director may issue cease and desist orders whenever it appears to him, upon competent and substantial evidence from any report or examination, that any person:

(a) Is engaging or has engaged in an unsafe or unsound practice in conducting the business of a credit union;

(b) Is violating or has violated a material provision of any law, rule, regulation, or any condition imposed in writing by the director or any written agreement made with the director;

(c) Is about to do the acts prohibited in paragraph (a) or (b) of this subdivision if, in his opinion, the threat which exists is based upon reasonable cause.

(2) Before any cease and desist order shall be issued, a copy of the proposed order, a list of the reasons for such order, and a list of the specific violations relied upon with such details that the credit union may readily respond, together with an order to show cause why such cease and desist order should not be issued, shall be served, either personally or by certified mail, on the chairman of the board/president, the supervisory committee, the president/manager of the credit union or any other concerned person.

2. (1) Upon issuing any order to show cause, the director shall notify the person named therein that the person is entitled to a public hearing before the director if a request for a hearing is made in writing to the director within fifteen days from the date of the service of the order to show cause why the cease and desist order should not be issued.

(2) The cease and desist order shall be issued fifteen days after the service of the order to show cause if no request for a public hearing is made as above provided.

(3) Upon receipt of a request for a hearing, the director shall set a time and place for the hearing which shall not be less than ten days or more than thirty days from the receipt of the request, or as otherwise agreed upon by the parties. Notice of the time and place shall be given by the director not less than seven days before the hearing.

(4) At the hearing the person may be represented by counsel and shall be entitled to be advised, at such hearing or no later than seventy-two hours prior to the hearing upon written request to the director, of the nature and source of any adverse evidence procured by the director, and shall be given the opportunity to submit any relevant written or oral evidence in his behalf to show cause why the cease and desist order should not be issued. No order shall be later overturned due to a failure to give prior notice of any information used at the hearing so long as the director acted in good faith in providing the information.

(5) At the hearing the director or any of his duly appointed agents may compel the attendance before him, and the director may examine, under oath, the directors, officers, employees, agents, or any other person in reference to the condition, affairs, management of the business, or any matters relating to the credit union. He may administer oaths or affirmations, and he shall have power to issue subpoenas to compel the attendance of witnesses, and to issue subpoenas duces tecum to require and compel the production of records, books, papers, contracts, or other documents if necessary. Moreover, he shall, upon request of respondents, issue such subpoenas and subpoenas duces tecum on behalf of the respondent.

(6) At the conclusion of the hearing, or within fifteen days thereafter, the director shall issue the cease and desist order as proposed or as subsequently modified or shall notify the person that no order shall be issued. Such cease and desist order shall be served on the person either personally or by certified mail as set out in subdivision (2) of subsection 1 of this section. Further, upon issuing such cease and desist order, the director, at his discretion, may supplement such order with a written statement advising the person that, conditioned upon suitable actions having been taken to correct the violations or practices set out in the order and upon competent and substantial evidence of such corrective actions having been submitted to the director for his approval, he may rescind the cease and desist order.

(7) The circuit court of Cole County, or the circuit court of the county in which the principal office of such person is located, shall have jurisdiction to review any cease and desist order of the director under provisions of sections 536.100 to 536.150; and if any person against whom an order is issued fails to request judicial review, or if, after judicial review, the director's cease and desist order is upheld, the order shall become final.

(8) The commencement of proceedings under subdivision (7) of this section does not, unless specifically ordered by the court, operate as a stay of the director's order.

(9) Every hearing in an administrative proceeding shall be public, unless the director in his discretion grants a request, joined in by all the respondents, that the hearing be conducted privately.

3. Whenever it shall appear to the director that the violation or threatened violation or the unsafe or unsound practice or practices specified in the cease and desist order served upon the person participating in the conduct of the affairs of such credit union pursuant to subsection 1 of this section, or that the continuation of such violation or practice is likely to cause insolvency or substantial dissipation of the assets or earnings of the credit union or is likely to seriously weaken the condition of the credit union or otherwise seriously prejudice the interests of its members and its shareholders, prior to the completion of the proceedings conducted pursuant to said subsection, the director may issue a temporary cease and desist order, effective immediately, requiring the person to cease and desist from any such violation or practice and take affirmative action to prevent such insolvency, dissipation, condition or prejudice pending completion of such proceedings. Such temporary cease and desist order shall remain effective and enforceable pending the completion of the administrative proceedings pursuant to such order and until such time as the director shall dismiss the charges specified in such order, or if a permanent cease and desist order is issued against the person, until the effective date of such order. The person may, within fifteen days after having been served with a temporary cease and desist order, apply to the circuit court of Cole County, or the circuit court of the county in which the principal office of such credit union is located, for an order setting aside, limiting, or suspending the enforcement, operation, or effectiveness of such cease and desist order.

4. Any person willfully violating any provision of any cease and desist order of the director of the division of credit unions after it becomes final, while the same is in force, shall pay a civil penalty of not more than one hundred dollars per day for each day such violation shall continue.

5. The term "person" as used in this section shall include either the singular or plural of any individual, credit union, partnership, corporation, association or trust, or any other legal entity.

(RSMo 1939 § 5526, A.L. 1945 p. 689, A.L. 1945 p. 720, A. 1949 H.B. 2091, A.L. 1967 p. 509, A.L. 1985 H.B. 469)

Prior revision: 1929 § 5084

Effective 6-11-85



Section 370.150 Director may order suspension, possession, reorganization, merger, consolidation, liquidation — when, procedure.

Effective 07 Mar 1991, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.150. Director may order suspension, possession, reorganization, merger, consolidation, liquidation — when, procedure. — 1. The director of the division of credit unions may, without notice, notwithstanding the provisions of section 370.140, suspend the charter or take possession and control of the assets, business, books and records and property of every description of any credit union organized under section 370.010, whenever:

(1) He has revoked the certificate of approval of the credit union;

(2) An examination made by the director or one of his or her deputies or examiners reveals that such credit union is insolvent, or that its continuance in business will seriously jeopardize the safety of the deposits of its members or its creditors;

(3) It has failed to comply with any cease and desist order issued by the director under the provisions of section 370.140;

(4) It refuses to permit the director to examine its affairs;

(5) The credit union board of directors requests the director to take possession of the credit union. Thereafter, the director of credit unions shall make a determination as to whether to return the credit union to the board of directors, to merge, to consolidate or to liquidate the credit union as provided in this chapter;

(6) It is conducting its business in an unsafe or unsound manner;

(7) It becomes ineligible for share insurance with the National Credit Union Administration.

2. The director shall retain possession until such time as he may permit it to resume business or its affairs are finally liquidated.

3. During the time the director is in possession, he shall have the power to operate the credit union through the agency of a qualified person, natural or corporate, who shall act under his supervision, and all expenses of the operation, including compensation of the agent and the employees of the agent, shall be paid from the credit union's funds.

4. While in possession, the director may exercise all of the functions and powers given to credit unions by this chapter or the general laws of this state, and may exercise them through the designated agent authorized in the preceding paragraph, and shall bring and defend actions in the name of the credit union, and do any and all acts and things as are reasonable and necessary to the conservation of the business, property and affairs of the credit union, including calling special meetings of the board of directors, the committees, the members of the credit union, all of which he may attend.

5. When the director takes possession, the credit union officers shall convey to him all books, records, and property of every description of the credit union. Failure of the officers to do so shall be a misdemeanor and upon conviction shall be punishable by a fine of five hundred dollars or by confinement in the county jail for a period of thirty days, or by both the fine and confinement.

6. The director upon taking charge of a credit union shall as soon as practical ascertain the financial condition thereof by an examination of its affairs, and in his discretion, an appraisal of its assets.

7. If it shall appear therefrom that the credit union is in a condition to safely resume business without reorganization, consolidation or merger, and if any question of alleged violation or charges of unlawful action or unauthorized conduct of business has been determined, he shall return the possession, assets and conduct of the business thereof to the directors and officers.

8. If it appears that a reorganization, merger or consolidation will be necessary before the credit union can safely resume business and that such reorganization, merger or consolidation is feasible, he shall propose a plan and attempt to implement it.

9. If it shall appear that the credit union is not in a condition to safely resume business and that reorganization, merger or consolidation is not feasible, he may issue a notice of involuntary liquidation and appoint a liquidating agent to liquidate the credit union.

10. At any time within thirty days after the director has taken possession of the business and property of any credit union under this section, such credit union, with the approval of a majority of its board of directors, may apply to the circuit court in the judicial district in which the principal office of such credit union is located, for an order requiring the director to show cause why the director should not be enjoined from continuing such possession. The court may, upon good cause shown, direct the director to refrain from further proceedings and to surrender such possession of the business and property of the credit union back to the directors and officers.

11. The powers and authority conferred on the director by this section, except in case of voluntary surrender, shall be considered as discretionary and not as mandatory, and so long as the director acts in good faith in the matter, neither he nor his employees or agents shall be held liable civilly or criminally or upon their official bonds in any action taken hereunder or for any failure to act hereunder.

(RSMo 1939 § 5526, A.L. 1945 p. 689, A.L. 1945 p. 720, A. 1949 H.B. 2091, A.L. 1967 p. 509, A.L. 1985 H.B. 469, A.L. 1991 H.B. 180)

Prior revision: 1929 § 5084

Effective 3-07-91



Section 370.151 Reorganization — approval — procedure, failure — liquidation.

Effective 11 Jun 1985, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.151. Reorganization — approval — procedure, failure — liquidation. — 1. The director may call a special meeting of the members to consider and act upon a plan of reorganization; but he may at his option require the president or secretary to do so. Notice of the meeting shall be mailed to each member, or posted in a conspicuous place frequented by the members, at least seven days before the meeting.

2. If the plan of reorganization is approved by a two-thirds majority of the votes cast at the meeting, it shall become effective upon the date, terms and conditions specified therein, and the director shall, upon, or as of, the date, return the possession, assets and conduct of the business of the credit union to its directors and officers.

3. If a reorganization plan, when submitted to the members as herein provided, is not approved by the required majority, the director may issue a notice of involuntary liquidation and appoint a liquidating agent to liquidate the credit union.

(L. 1967 p. 509, A.L. 1985 H.B. 469)

Effective 6-11-85



Section 370.154 Powers of receiver.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.154. Powers of receiver. — 1. The director or other suitable person, while acting as temporary or permanent receiver of a credit union, may compromise and settle, under such general or specific authority as may be granted by order of the court, any and all debts owing by or claims against the credit union, and any indebtedness owing to or claims held by the credit union.

2. The courts may determine the value at which any accounts or shares of the credit union pledged to it as collateral with loans may be applied in reduction of the loans.

3. The director, while in charge of a credit union, may receive and receipt for any property of or money owing to the credit union, and * release and satisfy any lien securing the payment of any money so owing.

(L. 1967 p. 509)

*Word "to" appears in original rolls.



Section 370.156 Withdrawal applications voided, when.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.156. Withdrawal applications voided, when. — When the director takes charge of a credit union, all notices or applications of members for withdrawal of shares theretofore filed shall thereafter be of no force and effect; and any distribution to members of capital shall be pro rata to the participation value of their shares.

(L. 1967 p. 509)



Section 370.157 Director may remove officers, procedure.

Effective 28 Aug 2011

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.157. Director may remove officers, procedure. — 1. Whenever it shall appear to the director, from any examination made by him or her or her or his examiners, that any director, officer, or any other person participating in the conduct of the affairs of a credit union subject to this chapter has committed any violation of law or regulation or of a cease and desist order, or has violated any condition imposed in writing by the director or any written agreement between such credit union and the director, or has engaged or participated in any unsafe or unsound practice in connection with the credit union, or has committed or engaged in any act, omission, or practice which constitutes a breach of his or her fiduciary duty to the credit union, and the director determines that the credit union has suffered or will probably suffer financial loss or other damage or that the interests of its members could be prejudiced by reason of such violation or practice or breach of fiduciary duty, or that the director or officer or other person has received financial gain by reason of such violation or practice or breach of fiduciary duty, and such violation or practice or breach of fiduciary duty is one involving personal dishonesty on the part of such director, officer or other person, or one which demonstrates a willful or continuing disregard for the safety or soundness of the credit union, the director may serve upon such director, officer, or other person a written notice of his or her intention to remove such person from office.

2. When it shall appear to the director from any examination made by him or her or his or her examiners that any director, officer, or any other person participating in the conduct of the affairs of a credit union subject to this chapter, by conduct or practice with respect to another such credit union or any business institution which resulted in financial loss or other damage, has evidenced either his or her personal dishonesty or a willful or continuing disregard for its safety and soundness and, in addition, has evidenced his or her unfitness to continue as a director or officer and whenever it shall appear to the director that any other person participating in the conduct of the affairs of a credit union subject to this chapter, by conduct or practice with respect to such credit union or other corporation or other business institution which resulted in financial loss or other damage, has evidenced either his or her personal dishonesty or willful or continuing disregard for its safety and soundness and, in addition, has evidenced his or her unfitness to participate in the conduct of the affairs of such credit union, the director may serve upon such director, officer, or other person a written notice of intention to remove him or her from office or to prohibit his or her further participation in any manner in the conduct of the affairs of this credit union or from any other credit union supervised by the director.

3. Whenever it shall appear to the director to be necessary for the protection of any credit union or its members, he or she may, by written notice to such effect served upon any director, officer, or other person referred to in subsection 1 or 2 of this section, suspend him or her from office or prohibit him or her from further participation in any manner in the conduct of the affairs of the credit union. Such suspension or prohibition shall become effective upon service of such notice and shall remain in effect pending the completion of the administrative proceedings under the notice served under subsection 1 or 2 of this section and until such time as the director shall dismiss the charges specified in such notice or, if an order of removal or prohibition is issued against the director or officer or other person, until the effective date of any such order. Copies of any such notice shall also be served upon the credit union of which he or she is a director or officer or in the conduct of whose affairs he or she has participated.

4. Except as provided in subsection 5 of this section, any person who, pursuant to an order issued under this section, has been removed or suspended from office in a credit union or prohibited from participating in the conduct of the affairs of a credit union may not, while such order is in effect, continue or commence to hold any office in, or participate in any manner in, the conduct of the affairs of any other credit union subject to the provisions of this chapter.

5. If, on or after the date an order is issued under this section which removes or suspends from office any person or prohibits such person from participating in the conduct of the affairs of a credit union, such party receives the written consent of the director, subsection 4 of this section shall, to the extent of such consent, cease to apply to such person with respect to the credit union described in the written consent and the director shall publicly disclose such consent. Any violation of subsection 4 of this section by any person who is subject to an order described in subsection 4 of this section shall be treated as a violation of the order.

(L. 1967 p. 509, A.L. 2011 S.B. 306)



Section 370.158 Court may approve or modify reorganization or merger plan.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.158. Court may approve or modify reorganization or merger plan. — 1. The director may submit to the court for approval, modification or disapproval any proposed reorganization or merger of the credit union with another credit union.

2. The court may submit the proposed reorganization or merger to the members for approval or disapproval; but the action of the members thereupon shall be only advisory to and not binding upon the court. The court may direct and cause the director to do any and all things necessary to finally complete any sale of assets, reorganization or merger.

(L. 1967 p. 509)



Section 370.160 Fiscal year.

Effective 28 Aug 1979

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.160. Fiscal year. — The credit union fiscal year shall end at the close of business on the thirty-first day of December.

(RSMo 1939 § 5527, A.L. 1945 p. 689, A.L. 1979 S.B. 24)

Prior revision: 1929 § 5085



Section 370.161 Notice of intention to remove, contents, procedure.

Effective 28 Aug 2011

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.161. Notice of intention to remove, contents, procedure. — A notice of intention to remove a director, officer, or other person from office or to prohibit his or her participation in the conduct of the affairs of a credit union shall contain a statement of the facts constituting grounds therefor, and shall fix a time and place at which a hearing will be held thereon. Unless such director, officer, or other person shall appear at the hearing in person, or by a duly authorized representative, he or she shall be deemed to have consented to the issuance of an order of such removal or prohibition. In the event of such consent or if upon the record made at any such hearing the director shall find that any of the grounds specified in such notice have been established, the director may issue such orders of suspension or removal from office, or prohibition from participation in the conduct of the affairs of the credit union, as he or she may deem appropriate. Any such order shall become effective at the expiration of thirty days after service upon such credit union and the director, officer, or other person concerned (except in the case of an order issued upon consent, which shall become effective at the time specified therein). Such order shall remain effective and enforceable except to such extent as it is stayed, modified, terminated, or set aside by action of the director or a reviewing court.

(L. 2011 S.B. 306)



Section 370.162 Appeal to circuit court, when.

Effective 28 Aug 2011

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.162. Appeal to circuit court, when. — Within ten days after any director, officer, or other person has been suspended from office, prohibited from participation in the conduct of the affairs of a credit union, or both, under subsection 3 of section 370.157, such director, officer, or other person may apply to the circuit court of the county in which the credit union is located or the circuit court of Cole County for a stay of such suspension or prohibition pending the completion of the administrative proceedings under the notice served upon such director, officer, or other person under subsection 1 or 2 of section 370.157, and such court shall have jurisdiction to stay such suspension or prohibition.

(L. 2011 S.B. 306)



Section 370.163 Suspension of director or officer permitted, when, procedure.

Effective 28 Aug 2011

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.163. Suspension of director or officer permitted, when, procedure. — Whenever a director or officer of a credit union, or other person participating in the conduct of the affairs of such credit union, is charged in any information or complaint authorized by a prosecuting attorney or a United States attorney, or in any indictment, with the commission of or participation in a crime involving dishonesty or breach of trust which is punishable by imprisonment for a term exceeding one year under state or federal law, the director may, if continued service or participation by the individual may pose a threat to the interests of the credit union's members or may threaten to impair the confidence in the credit union, by written notice served upon such director, officer, or other person, suspend him or her from office or prohibit him or her from further participation in any manner in the conduct of the affairs of the credit union. A copy of such notice shall also be served upon the credit union. Such suspension or prohibition shall remain in effect until such information, indictment or complaint is finally disposed of or until terminated by the director. In the event that a judgment of conviction with respect to such crime is entered against such director, officer, or other person, and at such time as such judgment is not subject to further appellate review, the director may, if continued service or participation by the individual may pose a threat to the interests of the credit union's members or may threaten to impair public confidence in the credit union, initiate action to remove such officer as described in subsection 1 of section 370.157.

(L. 2011 S.B. 306)



Section 370.164 Suspension, effect on board of directors, procedure.

Effective 28 Aug 2011

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.164. Suspension, effect on board of directors, procedure. — If at any time because of the suspension of one or more directors under sections 370.157 or 370.161 to 370.165 there shall be on the board of directors of a credit union less than a quorum of directors not so suspended, all powers or functions vested in or exercisable by such board shall vest in and be exercisable by the director or directors on the board not so suspended, until such time as there shall be a quorum of the board of directors. In the event all of the directors of a corporation are suspended under sections 370.157 or 370.161 to 370.165, the director shall appoint persons to serve temporarily as directors in their place and stead pending the termination of such suspensions, or until such time as those who have been suspended cease to be directors of the credit union and their respective successors take office.

(L. 2011 S.B. 306)



Section 370.165 Effective date of notice of suspension.

Effective 28 Aug 2011

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.165. Effective date of notice of suspension. — A notice of suspension or order of removal issued under this chapter shall become effective immediately but any director, officer, or other person concerned may, within thirty days of service of any notice of suspension or order of removal, request, in writing, an opportunity to appear before the director to show that the continued service to or participation in the conduct of the affairs of the credit union by such individual does not, or is not likely to, pose a threat to the interests of the credit union's depositors or threaten to impair public confidence in the credit union.

(L. 2011 S.B. 306)



Section 370.170 Meetings and special meetings, voting — proxies, when — action at meeting.

Effective 28 Aug 1984

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.170. Meetings and special meetings, voting — proxies, when — action at meeting. — 1. Special meetings of the members may be held by order of the board of directors, or the supervisory committee, and shall be held on request of ten percent of the members.

2. At all meetings a member shall have but one vote.

3. No member may vote by proxy, but a society, association, copartnership, or corporation, having membership in a credit union, may be represented by one person, previously authorized by such society, association, copartnership or corporation to transact business with the credit union. The bylaws of a credit union, when approved by the membership, may provide for mail ballots for the election of officers.

4. By majority vote of those present at any meeting, the members may decide on any matter of interest to the credit union, amend the bylaws relating to qualifications for membership, the election or appointment of the supervisory committee, determine the requirements for a credit committee and if such committee should be elected or appointed, and overrule the directors on any matter concerning guidelines for future plans and objectives, provided the notice of the meeting has stated any such matter to be considered upon a written request of any member, except that the members cannot cause the credit union to breach or abrogate any legally binding obligation or contract previously executed by the board.

(RSMo 1939 § 5527, A.L. 1945 p. 689, A.L. 1972 S.B. 502, A.L. 1982 H.B. 1099, A.L. 1984 H.B. 962)

Prior revision: 1929 § 5085



Section 370.180 Board of directors, committees — election — terms — oath.

Effective 28 Aug 1984

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.180. Board of directors, committees — election — terms — oath. — 1. At the annual meeting the members shall elect a board of directors and, if the bylaws so provide, a credit committee and a supervisory committee. If the bylaws so provide, a supervisory committee may be appointed by the board of directors, one of whom may be a director other than a compensated officer of the board.

2. A credit committee shall be appointed by the board of directors, unless the bylaws provide for the election of such committee or, in the alternative, do not provide for such committee and provide for the appointment by the board of a credit manager.

3. All members of the board and committees and all officers shall be sworn, and shall hold their several offices for such terms as may be provided in the bylaws.

4. The oath shall be subscribed by the individual taking it and certified by the officer before whom it is taken and shall immediately be transmitted to the director and filed and preserved in his office.

(RSMo 1939 § 5528, A.L. 1984 H.B. 962)

Prior revision: 1929 § 5086



Section 370.190 Directors to elect officers — duties established by board or bylaws.

Effective 28 Aug 1994

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.190. Directors to elect officers — duties established by board or bylaws. — 1. At the first meeting, and at each first meeting in the fiscal year, the board of directors shall elect from their own number a president, vice president, secretary and treasurer. If the bylaws so provide, the offices of secretary and treasurer may be held by the same person.

2. Where the credit union bylaws so provide, the board of directors, in lieu of the officers specified in subsection 1, shall elect from their own number a chairman of the board of directors, a vice chairman, a secretary and a treasurer; and further shall designate such administrative officers including a president of the credit union and a vice president as the bylaws may provide. In the event the bylaws of a credit union provide for the designation of officers as provided in this subsection, where in this chapter there is a reference to a "president" and "vice president", for such a credit union, the reference shall be understood to be to "chairman of the board" and "vice chairman of the board"; and the word "manager" shall be understood to refer to a "president".

3. The duties of the officers shall be prescribed by the board of directors unless otherwise specified in the bylaws.

(RSMo 1939 § 5529, A.L. 1982 H.B. 1099, A.L. 1994 H.B. 1312)

Prior revision: 1929 § 5087



Section 370.200 Duties of board.

Effective 28 Aug 1988

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.200. Duties of board. — The board of directors shall have the general management of the affairs, funds and records of the corporation, and unless they shall be specifically reserved to the members, it shall be the special duty of the directors:

(1) To act upon all applications for membership and on the exclusion of members or the board may delegate to a membership officer the approval of membership applications, and a record of such officer's approval or denial of membership shall be available to the board of directors for inspection, and a person denied membership by such officer may appeal such denial to the board;

(2) To determine, from time to time, rates of interest which shall be charged on loans;

(3) To fix the amount of the surety bond which shall be required of each officer having the custody of funds;

(4) To fix the maximum number of shares which may be held by and the maximum amount, both secured and unsecured, which may be loaned to any one member, such limitations to apply alike to all members;

(5) To declare dividends;

(6) To accept and act upon resignations and determine and fill vacancies on the board of directors, credit committee, and, if the bylaws so provide, the supervisory committee until the election or appointment of qualified successors;

(7) To have charge of the investment of funds of the credit union, other than loans to members, and to perform such other duties as the members may, from time to time, authorize;

(8) To amend the bylaws except for those provisions in other sections of this chapter specifically reserved for membership action.

(RSMo 1939 § 5529, A.L. 1969 H.B. 117, A.L. 1972 S.B. 502, A.L. 1984 H.B. 962, A.L. 1988 H.B. 1097)

Prior revision: 1929 § 5087



Section 370.210 Compensation not allowed for board of directors — approval of other salaries required.

Effective 28 Aug 1982

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.210. Compensation not allowed for board of directors — approval of other salaries required. — 1. No member of the board of directors or of the credit or supervisory committees shall receive any compensation for his services as a member of the board or committee.

2. No salary shall be paid any officer or other employee of a credit union except such as may have been duly approved by the board of directors.

(RSMo 1939 § 5529, A.L. 1972 S.B. 502, A.L. 1982 H.B. 1099)

Prior revision: 1929 § 5087



Section 370.220 Duties of credit committee — credit manager authorized — delegation of loan authority — appeal from decision — extension of credit, when.

Effective 28 Aug 1994

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.220. Duties of credit committee — credit manager authorized — delegation of loan authority — appeal from decision — extension of credit, when. — 1. The credit committee or credit manager, if authorized, shall approve every loan or advance made by the credit union to its members.

2. Every application for a loan shall be in the format approved by the board of directors. The applicant shall state the purpose for which the loan is desired and the security, if any, offered.

3. Security must be taken for any loan in excess of the limit set by written policy of the board of directors. Endorsement of a note or assignment of shares in any credit union shall be deemed security within the meaning of this section.

4. No loan shall be made unless it has received the majority approval of the members of the committee present when the loan was considered, which number shall constitute at least a majority of the committee. However, in the case of any credit union having total assets in excess of one hundred thousand dollars, the board of directors may appoint a credit manager. The credit manager may be delegated authority to act on all or some applications for loans, reporting monthly thereon to the credit committee or board of directors, as the case may be.

5. An applicant for a loan may appeal to the directors from the decision of the credit committee or credit manager, if it is so provided in the bylaws, and in the way and manner therein provided.

6. Notwithstanding any other provisions in this chapter, the board of directors may delegate to the treasurer, or manager, the power to make loans to members provided the amount of any one such loan shall not exceed one hundred dollars and the period of any such loan shall not exceed thirty days.

7. The credit committee or, when authorized, a credit manager may approve in advance, upon its or his own motion or upon application by a member, an extension of credit, and loans may be granted to such members within the limits of such extensions of credit. When an extension of credit has been approved, applications for loans need no further consideration as long as the aggregate obligation does not exceed the limits of such extension of credit. The credit committee or, when authorized, the credit manager shall, at least once a year, review, or cause to be reviewed, all extensions of credit and any extension of credit shall expire if the member becomes more than ninety days delinquent in his obligation to the credit union.

(RSMo 1939 § 5530, A.L. 1941 p. 331, A.L. 1945 p. 689, A.L. 1951 p. 287, A.L. 1955 p. 259, A.L. 1965 p. 568, A.L. 1969 H.B. 117, A.L. 1977 H.B. 48, A.L. 1978 S.B. 746, A.L. 1982 H.B. 1099, A.L. 1984 H.B. 962, A.L. 1986 H.B. 1193, A.L. 1994 H.B. 1312)

Prior revision: 1929 § 5088



Section 370.230 Powers and duties of supervisory committee.

Effective 28 Aug 2016

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.230. Powers and duties of supervisory committee. — 1. The supervisory committee shall make, or cause to be made, an examination of the affairs of the credit union, at least annually, including its books and accounts, and shall make, or cause to be made, a verification of members’ share and loan accounts in the same manner and with the same frequency as required by federal law for federal credit unions, and shall review the acts of the board of directors, credit committee and officers, any or all of whom the supervisory committee may suspend at any time by a majority vote.

2. Within seven days after such suspension, the supervisory committee shall cause notice to be given the members of a special meeting to take action on such suspension, the call for the meeting to indicate clearly its purpose.

3. By a majority vote the committee may call a meeting of the members to consider any violation of this chapter or of the bylaws, or any practice of the credit union which, in the opinion of said committee, is unsafe and unauthorized.

4. During the fiscal year, the supervisory committee shall make or cause to be made a thorough audit of the receipts, disbursements, income, assets, and liabilities of the credit union, and shall make a full report on such audit to the directors. In the event that a credit union has over one million dollars in assets, an independent audit shall be required in lieu of the audit by the supervisory committee, and a report on such audit shall be read at the annual meeting and shall be filed and preserved with the records of the credit union.

5. The supervisory committee shall fill vacancies in their own number until the next annual meeting or, if the bylaws so provide, vacancies may be filled by appointment by the board of directors.

(RSMo 1939 § 5531, A.L. 1955 p. 259, A.L. 1972 S.B. 502, A.L. 1982 H.B. 1099, A.L. 1984 H.B. 962, A.L. 1986 H.B. 1193, A.L. 1988 H.B. 1097, A.L. 2016 H.B. 1721 merged with S.B. 932)

Prior revision: 1929 § 5089



Section 370.235 Employees handling funds of credit union to give surety bond — duties of director.

Effective 28 Aug 1959

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.235. Employees handling funds of credit union to give surety bond — duties of director. — 1. As a condition precedent to qualification or entry upon the discharge of his duties, every person appointed or elected to any position requiring the receipt, payment of money or other personal property owned by a credit union or in its custody or control as collateral or otherwise, shall give a bond with some surety company, licensed to do business in this state, as surety thereon in such reasonably adequate sum as the director shall require and approve. The term "reasonably adequate" as used herein, requires the director to have reasonable regard for the protection of the accounts and assets of the credit union. In lieu of individual bonds, the director may accept a schedule or blanket bond which covers all of the officers and employees of any credit union whose duties include the receipt, payment or custody of money or other personal property on behalf of the credit union. All bonds shall be in the form prescribed by the director.

2. Within forty-five days next after approval of such bonds by the board of directors, attested copies thereof, with a certificate of their custodian that the originals are in his possession, shall be filed with the director.

(L. 1959 S.B. 127)



Section 370.240 Capital of credit unions.

Effective 28 Aug 1945

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.240. Capital of credit unions. — The capital of a credit union shall consist of the outstanding share balances of the several members thereof.

(RSMo 1939 § 5532, A.L. 1945 p. 689)

Prior revision: 1929 § 5090



Section 370.250 Lien on shares, share certificates, deposits, share draft and checking accounts — effect.

Effective 28 Aug 1994

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.250. Lien on shares, share certificates, deposits, share draft and checking accounts — effect. — 1. A credit union shall have a lien on all shares, share certificates, deposits, deposit certificates, share draft and checking accounts of any member and on the dividends payable thereon, whether jointly or individually held, for, and to the extent of any obligation of the member to the credit union, including, but not limited to, any loan made to the member, any obligation of the member to the credit union as a comaker, cosigner, guarantor or endorser, or any fee, charge, dues or fine, of any kind payable by the member to the credit union.

2. Any lien created pursuant to subsection 1 of this section shall be:

(1) A right of the credit union separate from and in addition to any lien, pledge, security interest or right of set-off the credit union may have created with the member by agreement or otherwise;

(2) Deemed a perfected lien for all shares on deposit at the credit union and the credit union may allow the member to withdraw shares without waiving its lien on any remaining shares.

3. Any share on which a credit union has a lien shall not be subject to garnishment, or other legal process by a creditor.

(RSMo 1939 § 5532, A.L. 1945 p. 689, A.L. 1994 H.B. 1312)

Prior revision: 1929 § 5090



Section 370.260 Cancellation of shares — member to keep credit union informed of current address — locator service charge.

Effective 28 Aug 1972

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.260. Cancellation of shares — member to keep credit union informed of current address — locator service charge. — 1. A credit union may, upon the resignation or expulsion of a member, cancel the shares of such member and apply the withdrawal value of such shares toward the liquidation of the member's indebtedness.

2. Each member shall keep the credit union informed about his current address. In the event a member fails to do this, a charge may be made to the member's share account for the actual cost of necessary locator service in determining such address; provided, however, that such charge shall not exceed five dollars. The charge shall be made only for amounts paid to a person or concern normally engaged in providing such service, and shall be made against the account or accounts of any one member not more than once in any twelve-month period.

(RSMo 1939 § 5532, A.L. 1945 p. 689, A.L. 1972 S.B. 502)

Prior revision: 1929 § 5090



Section 370.270 Entrance and transfer fees.

Effective 28 Aug 1972

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.270. Entrance and transfer fees. — A credit union may charge an entrance fee, as may be provided in the bylaws which shall, however, not exceed one dollar. Fully paid-up shares may be transferred to any person upon election to membership, upon such terms as the bylaws may provide and upon the payment of a transfer fee which shall not exceed one dollar.

(RSMo 1939 § 5532, A.L. 1945 p. 689, A.L. 1972 S.B. 502)

Prior revision: 1929 § 5090



Section 370.275 Trust accounts, requirements — beneficiaries' rights — payment a discharge of liability, when — death of trust account owner, procedure.

Effective 28 Aug 1994

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.275. Trust accounts, requirements — beneficiaries' rights — payment a discharge of liability, when — death of trust account owner, procedure. — Shares, share certificates, deposits and deposit certificates may be held in the name of a member in trust for a beneficiary, in the name of a nonmember in trust for a beneficiary who is a member or in the name of a trustee of a trust of which a member is grantor, trustee or beneficiary. Beneficiaries may be a minor or minors. No beneficiary, trustee or grantor of a trust, unless a member in his own right, shall be permitted to vote, obtain loans, hold office or be required to pay an entrance or membership fee. Payment of part or all of such a trust account to the party in whose name the account is held shall, to the extent of such payment, discharge the liability of the credit union to that party and to the beneficiary, and the credit union shall be under no obligation to see to the application of such payment. In the event of death of the party in whose name a trust account is held, and if the credit union has been given no other written notice of the existence or terms of any trust, account funds and any dividends or interest thereon shall be paid to the beneficiary.

(L. 1984 H.B. 962, A.L. 1994 H.B. 1312)



Section 370.283 Minors may hold or release shares — subject to lien.

Effective 28 Aug 2013

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.283. Minors may hold or release shares — subject to lien. — 1. When shares are issued in the name of any minor, the same shall be held for the exclusive right and benefit of the minor, and free from the control or lien of all other persons, except creditors, and shall be paid, together with dividends thereon, to the person in whose name the shares shall have been issued, and the receipt or acquittance of the minor shall be a valid and sufficient release and discharge to the credit union for the share or any part thereof. To the shares issued in joint tenancy in the name of any minor, all provisions of section 370.287 shall apply.

2. The credit union may require that the minor's parent, guardian, or other person responsible for the minor be a joint owner of the minor's account.

3. Shares on deposit held in the name of a minor are subject to the credit union's lien under section 370.250 and any consensual lien on pledge of shares, which may not be avoided due to the minor's status. The credit union may pay funds to a conservator appointed under section 475.045 and thereby discharge its liability to the minor for the shares. Accounts opened under the Missouri transfers* to minors law, sections 404.005 to 404.094, shall be governed by that law.

(L. 1959 S.B. 127 § 370.282, A.L. 2013 H.B. 478)

*Word "Transfer" appears in original rolls.



Section 370.285 Retirement accounts and pension funds, authority to serve as trustee.

Effective 28 Aug 1984

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.285. Retirement accounts and pension funds, authority to serve as trustee. — 1. A credit union may act as trustee or custodian of individual retirement accounts authorized by federal or state law, pension funds of self-employed individuals or of a company or organization sponsoring the credit union, or other similar retirement or pension plans.

2. A credit union may act as trustee or custodian under pension and profit sharing plans.

(L. 1984 H.B. 962)



Section 370.287 Jointly held shares, survival — effect of incapacity on joint tenancy — payment of shares, release and discharge of the credit union, when.

Effective 28 Aug 2013

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.287. Jointly held shares, survival — effect of incapacity on joint tenancy — payment of shares, release and discharge of the credit union, when. — 1. Shares may be issued in joint tenancy with the right of survivorship with any persons, minor or adult, designated by the credit union member, whether or not the names are stated in the conjunctive or the disjunctive or otherwise. But no person so designated as joint tenant shall be permitted to vote, obtain loans or hold office unless such person is within the field of membership and is a qualified member. The records of the credit union describing the issuance, opening, or maintenance of shares in joint tenancy with the right of survivorship in the absence of fraud or undue influence shall be conclusive evidence of the intention of all the joint tenants to vest title to the account any additions thereto in the surviving joint tenants. Any shares so issued and additions thereto of whatever nature shall be the property of such persons as joint tenants and payable by the credit union on the death of any one or more of the joint tenants. If there are two or more surviving joint tenants, such joint tenants shall own the shares as joint tenants with the right of survivorship. The payment and the receipt or acquittance of the shares and additions thereto as described herein to said surviving joint tenants shall be a valid and sufficient release and discharge to the credit union for all amounts so paid.

2. The adjudication of disability or incapacity of any one or more of the joint tenants shall not operate to sever or terminate the joint tenancy ownership of all or any part of the account and the account may be withdrawn or pledged by any one or more of the joint owners in the same manner as though the adjudication of disability or incapacity had not been made, except that any withdrawal or pledge on behalf of the disabled joint owner shall be by such person's conservator.

3. Shares held in the name of two persons who are husband and wife or the survivor thereof shall be considered a joint tenancy and not a tenancy by the entirety unless specified otherwise.

4. A payment of any or all shares or additions thereto as provided in subsection 1 of this section* shall release and discharge the credit union with respect to the moneys so paid prior to the receipt by the credit union of notice in writing signed by any one of the joint tenants not to pay the shares in accordance with the terms thereof. After receipt of such notice, a credit union may refuse without liability to honor any check, other order to pay, withdrawal receipt, or order to pay out any dividends or interest thereon pending determination of the rights of the parties. No credit union paying any joint tenant in accordance with the provisions of this section shall thereby be liable for any estate or succession taxes which may be due this state. Accounts opened under the Missouri transfers** to minors law, sections 404.005 to 404.094, shall be governed by that law.

(L. 1959 S.B. 127 § 370.285, A.L. 2013 H.B. 478)

*Words "section 1" appear in original rolls.

**Word "Transfer" appears in original rolls.



Section 370.290 Power to borrow money from any source.

Effective 28 Aug 1951

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.290. Power to borrow money from any source. — A credit union shall have the power to borrow from any source, but the total of such borrowing shall at no time exceed fifty percent of the capital, surplus and reserve fund of the borrowing credit union.

(RSMo 1939 § 5535, A.L. 1951 p. 288)

Prior revision: 1929 § 5093



Section 370.300 Loans, interest rate — charges — refunds to members.

Effective 01 Mar 2011, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.300. Loans, interest rate — charges — refunds to members. — 1. A credit union may lend to its members at reasonable rates of interest, which shall not exceed the maximum rate in similar classes allowed all other lenders under the laws of this state; however, a minimum interest charge not exceeding one dollar per month shall be allowable in all cases.

2. A credit union may charge a borrower expenses of making a loan including title examinations on real estate as defined in section 442.010, used as security for a loan, credit investigations, credit life insurance, and filing and recording fees by governmental agencies.

3. The board may at the close of a dividend period allocate a portion of receipts from interest on loans for the purpose of making an interest refund to members. The refund when made shall be made in proportion to the interest paid by members during the dividend period. The board may deny a refund to a member whose loans have been delinquent during the period. The board may limit the refund to interest from specific classes of loans and make the interest refund to members whose loans are included in such classes.

(RSMo 1939 § 5534, A.L. 1941 p. 331, A.L. 1972 S.B. 502, A.L. 1982 H.B. 1099, A.L. 2010 S.B. 630)

Prior revision: 1929 § 5092

Effective 3-01-11

CROSS REFERENCE:

Uniform interest rates required, Const. Art. III § 44



Section 370.310 Limitations on loans — installment loans — repayment — loans to directors and committee members, report required.

Effective 28 Aug 2011

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.310. Limitations on loans — installment loans — repayment — loans to directors and committee members, report required. — 1. A credit union may lend to its members, as herein provided, for such purposes and upon such security as the bylaws provide and the credit committee or credit manager shall approve, provided that no secured or unsecured loan shall be made in excess of two thousand dollars, except that if ten percent of the assets of the credit union exceeds two thousand dollars then the maximum amount of a loan by the credit union shall be ten percent of its assets, and unsecured loans to any one member shall not exceed the limitations found in current written policies of the board of directors.

2. A member who needs funds with which to purchase necessary supplies for growing crops may receive a loan in installments instead of one sum.

3. A borrower may repay the whole or any part of his loan on any day on which the office of the credit union is open for the transaction of business.

4. All loans to directors, credit and supervisory committee members of the credit union shall comply with all the requirements in this chapter and the credit union bylaws with respect to loans to other members and may not be on terms more favorable than those of loans extended to other member-borrowers and such loans shall also be reported at the next regularly scheduled meeting of the board of directors; and further, all such loans shall be reported to the director of the division of credit unions annually.

(RSMo 1939 § 5536, A.L. 1945 p. 689, A.L. 1951 p. 287, A.L. 1965 p. 568, A.L. 1969 H.B. 117, A.L. 1972 S.B. 502, A.L. 1982 H.B. 1099, A.L. 1986 H.B. 1193, A.L. 1988 H.B. 1097, A.L. 1991 H.B. 180, A.L. 1994 H.B. 1312, A.L. 2011 S.B. 306)

Prior revision: 1929 § 5094



Section 370.320 Reserve fund required.

Effective 28 Aug 2011

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.320. Reserve fund required. — All credit unions shall establish and maintain reserves sufficient to qualify for and maintain federal share insurance and meet any requirements concerning minimum reserves established by the director of the credit unions by regulation.

(RSMo 1939 § 5537, A.L. 1945 p. 689, A.L. 1967 p. 509, A.L. 1972 S.B. 502, A.L. 1982 H.B. 1099, A.L. 1984 H.B. 962, A.L. 2011 S.B. 306)

Prior revision: 1929 § 5095



Section 370.325 Reserves, amounts required, waived when, procedure.

Effective 28 Aug 1984

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.325. Reserves, amounts required, waived when, procedure. — 1. Notwithstanding any other provisions in this chapter, each credit union organized under the laws of this state having membership shares shall maintain a reserve for losses on loans to members in an amount equal to at least one hundred percent of the average losses on loans over the five most recent years. The director may, upon application by a credit union, waive this reserve requirement for any credit union.

2. Each credit union organized under the laws of this state shall maintain a reserve equal to at least five percent of the membership shares, to meet contingencies or losses other than losses on loans. The director may, upon application by a credit union, waive this reserve requirement for any credit union.

(L. 1984 H.B. 962)



Section 370.328 Reserve fund distribution, when.

Effective 28 Aug 1984

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.328. Reserve fund distribution, when. — The required reserve funds shall be held to meet contingencies and shall not be distributed to the members except upon dissolution of the credit union or upon approval of the director.

(L. 1984 H.B. 962)



Section 370.330 Dividends, when declared — how paid.

Effective 28 Aug 1984

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.330. Dividends, when declared — how paid. — After allocations to required reserves, a credit union may declare dividends on general shares, membership shares, or both, at the discretion of its board of directors and as its bylaws provide.

(RSMo 1939 § 5538, A.L. 1965 p. 569, A.L. 1969 H.B. 117, A.L. 1984 H.B. 962)

Prior revision: 1929 § 5096



Section 370.340 Expulsion and withdrawal of members, expelled member's right to hearing — refunds.

Effective 28 Aug 1994

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.340. Expulsion and withdrawal of members, expelled member's right to hearing — refunds. — 1. At any regularly called meeting the members, by a two-thirds vote of those present, may expel from the credit union any member thereof.

2. A member may withdraw from a credit union, as herein provided, by filing a written notice of such intention.

3. The board of directors may expel a member pursuant to a written policy adopted by it. Any person expelled by the board shall have the right to request a hearing before the board to reconsider the expulsion.

4. The share balance of an expelled or withdrawing member, with any dividends credited to his shares to the date of expulsion, or withdrawal, shall be paid to said member but only as funds therefor become available, and, after deducting any amounts due to the credit union by said member. The share balance of an expelled or withdrawing member, with any dividends credited to his shares, shall be paid to such member, subject to sixty days' notice, and after deducting any amounts due to the credit union by said member.

5. Said member, when withdrawing shares, shall have no further right in said credit union or to any of its benefits, but such expulsion or withdrawal shall not operate to relieve such member from any remaining liability to the credit union.

(RSMo 1939 § 5539, A.L. 1945 p. 689, A.L. 1994 H.B. 1312)

Prior revision: 1929 § 5097



Section 370.350 Dissolution of credit union, liquidation procedure, rulemaking authority, procedure, generally, this chapter.

Effective 28 Aug 1995

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.350. Dissolution of credit union, liquidation procedure, rulemaking authority, procedure, generally, this chapter. — 1. At any meeting called for the purpose, notice of the purpose being contained in the call, three-fourths of the membership present may vote to dissolve the credit union and shall thereupon signify their consent to such dissolution in writing and shall file such consent with the director of the division of credit unions attested by a majority of its officers, with a statement of the names and addresses of the directors and officers duly verified.

2. The director of the division of credit unions shall execute in duplicate a certificate to the effect that such consent and statement have been filed and that it appears therefrom that the credit union has complied with this section.

3. Such duplicate certificate shall be filed by the credit union in the office of the secretary of state.

4. The director shall then appoint the share insurer or guarantor of the credit union, or other suitable person or persons, or entities, as liquidating agent, who shall proceed to liquidate the credit union by procedures as defined by rules and regulations.

5. The director of the division of credit unions is authorized to promulgate rules and regulations concerning the dissolution of credit unions and, upon the termination of such credit union, and upon notice to the director from his or her appointed liquidating agent, the director of the division of credit unions shall notify the secretary of state of such final dissolution.

6. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

7. The director of the division of credit unions, with the consent of another credit union, may transfer the existing membership and related field of membership of a credit union in dissolution to the second credit union and the liquidating agent, upon receiving notice of such action, shall forward its records of the members so to be transferred to the second credit union.

8. Notwithstanding any other provisions of this section, following a membership vote to dissolve the credit union, the director of the division of credit unions, or his or her appointee, may at the request of the board of directors proceed to bring about an orderly dissolution of the credit union as provided in subsection 4 of this section.

(RSMo 1939 § 5540, A.L. 1945 p. 720, A.L. 1972 S.B. 502, A.L. 1985 H.B. 469, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)

Prior revision: 1929 § 5098



Section 370.351 Credit unions may merge — directors to approve plan, procedure.

Effective 28 Aug 1988

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.351. Credit unions may merge — directors to approve plan, procedure. — 1. Any two or more credit unions formed under the laws of the state of Missouri and any credit union or unions formed under the laws of the state of Missouri and any credit union formed under the laws of any other state or of the United States which is formed for the same purpose for which a credit union might be formed under the laws of this state, may merge into one of such credit unions.

2. The board of directors of each credit union, by resolution adopted by a majority vote of the members of the board, shall approve a plan of merger setting forth:

(1) The names of the credit unions proposing to merge and the name of the credit union into which they propose to merge, which is hereinafter designated as the "surviving credit union";

(2) The terms and conditions of the proposed merger and the mode of carrying the same into effect;

(3) The manner and basis of converting the membership shares of each merging credit union into the membership shares of the surviving credit union;

(4) A statement of any changes in the articles of agreement and the bylaws of the surviving credit union to be effected by such merger;

(5) Such other provisions with respect to the proposed merger as are deemed necessary or desirable.

(L. 1955 p. 254, A.L. 1982 H.B. 1099, A.L. 1988 H.B. 1097)



Section 370.352 Consolidation into new credit union — directors to approve plan.

Effective 28 Aug 1988

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.352. Consolidation into new credit union — directors to approve plan. — 1. Any two or more credit unions organized under the laws of the state of Missouri, or any credit union organized under the laws of any other state or of the United States and formed for a purpose for which a credit union might be formed under the laws of the state of Missouri may consolidate into a new credit union.

2. The board of directors of each credit union, by resolution adopted by a majority vote of the members of such board, shall approve a plan of consolidation setting forth:

(1) The names of the credit unions proposing to consolidate and the name of the new credit union into which they propose to consolidate, which is hereinafter designated as the "new credit union";

(2) The terms and conditions of the proposed consolidation and the mode of carrying the same into effect;

(3) The manner and basis of converting the membership shares, assets and liabilities of each credit union into membership shares or assets and liabilities of the new credit union;

(4) With regard to the new credit union, all of the statements required to be set forth in the articles of agreement and the bylaws for credit unions;

(5) Such other provisions with regard to the proposed consolidation as are deemed necessary or desirable.

(L. 1955 p. 254, A.L. 1982 H.B. 1099, A.L. 1988 H.B. 1097)



Section 370.353 Submission of plan to meeting of members or shareholders — notice.

Effective 28 Aug 2011

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.353. Submission of plan to meeting of members or shareholders — notice. — 1. The board of directors of the merging credit union or credit unions, upon approving the plan of merger or consolidation, shall direct, by a resolution, that the plan be submitted at a meeting of the members or shareholders, which may be either an annual or special meeting. Notice of the meeting shall be mailed or delivered to each member not more than thirty days and not less than fourteen days prior to the meeting. All members shall be given the opportunity to vote on the plan of merger or consolidation at a meeting or by written or electronic ballot received no later than the date and time announced for the meeting. All members should be provided the opportunity to vote, without being required to attend the meeting where the proposition is voted on. The notice, whether the meeting is an annual or special meeting, shall state the place, day, hour, and purpose of the meeting, and a copy or summary of the plan of merger or plan of consolidation shall be included in or enclosed with the notice. The board of directors of the surviving credit union named in any such plan of merger need not submit the merger plan to its members but shall, instead, ratify such merger plan according to the procedure stated in section 370.351.

2. In the case of a consolidation, the board of directors of each credit union party to such plan of consolidation must submit the plan of consolidation to its members according to the procedure described in subsection 1 of this section.

3. The director may waive any membership meeting required under subsections 1 and 2 of this section upon the request of the board of directors of any of the merging or consolidating credit unions if the credit union seeking the waiver is in financial difficulty, if its field of membership is being lost or substantially reduced, or if it has only limited potential of growth.

(L. 1955 p. 254, A.L. 1982 H.B. 1099, A.L. 2011 S.B. 306)



Section 370.354 Vote required for approval — director may approve, when.

Effective 28 Aug 1982

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.354. Vote required for approval — director may approve, when. — 1. At each such meeting, a vote of the members or the shareholders entitled to vote shall be taken on the proposed plan of merger or consolidation. The plan of merger or consolidation shall be approved upon receiving the affirmative vote of a majority of the members present and voting at the meeting of each of the credit unions, provided a quorum is present.

2. Upon the approval of the members, articles of merger or consolidation shall be submitted to the director of the division of credit unions, who shall approve the same if the merger or consolidation is made in conformity with the laws of this state and is in the best interest of the majority of the members thereof.

(L. 1955 p. 254, A.L. 1972 S.B. 502, A.L. 1982 H.B. 1099)



Section 370.355 Certificate of merger or consolidation, issued when — copies, where filed.

Effective 28 Aug 1972

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.355. Certificate of merger or consolidation, issued when — copies, where filed. — 1. Upon approval by the director of the division of credit unions, articles of merger or articles of consolidation shall be executed in triplicate, by each credit union, by its president, or a vice president, and verified by him, and with the corporate seal of each credit union affixed thereto, attested by its secretary or an assistant secretary, and shall set forth:

(1) The plan of merger or plan of consolidation;

(2) The total membership of each credit union;

(3) As to each credit union the number of members voting for and against the plan, respectively.

2. If the director of the division of credit unions finds that the articles conform to law, when all required taxes or fees have been paid, he shall file the same, keeping one copy as a permanent record, forward a copy to the secretary of state after having issued a certificate of merger or a certificate of consolidation, and a verified copy of the certificate, to which he shall affix the other copy of the articles.

3. Upon the issuance of the certificate of merger or the certificate of consolidation by the director of the division of credit unions, the merger or consolidation shall be effected.

4. The certificate of merger with a copy of the articles of merger affixed thereto by the director of the division of credit unions, or the certificates of consolidation with the copy of the articles of consolidation and certified copy thereof, with the copy of the articles of consolidation affixed thereto by the director of the division of credit unions, shall be returned to the surviving credit union, or new credit union, as the case may be, or to its representative.

(L. 1955 p. 254, A.L. 1972 S.B. 502)



Section 370.356 Shareholder may object to merger or consolidation, procedure — payment of value of shares.

Effective 28 Aug 1955

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.356. Shareholder may object to merger or consolidation, procedure — payment of value of shares. — 1. If a shareholder of a credit union which is a party to a merger or consolidation files with such credit union, prior to or at the meeting of shareholders or members at which the plan of merger or consolidation is submitted to a vote, a written objection to such a plan of merger or consolidation, and shall not vote in favor thereof, and the shareholder within ten days after the merger or consolidation is effected, makes written demand on the surviving or new credit union for payment of the fair value of his share as of the day prior to the date on which the vote was taken approving the merger or consolidation, the surviving or new credit union shall pay to such shareholder, upon surrender of his pass book or other record representing the shares, the fair value thereof as reflected by the books of the company, not including any goodwill or statutory reserve fund that may be had by the credit union.

2. The demand shall state the number of shares owned by the dissenting shareholder.

3. Any shareholder failing to make demand within the ten day period shall be conclusively presumed to have consented to the merger or consolidation, and shall be bound by the terms thereof.

(L. 1955 p. 254 § 370.357)



Section 370.357 Effect of merger or consolidation.

Effective 28 Aug 1988

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.357. Effect of merger or consolidation. — When the merger or consolidation has been effected:

(1) The several credit unions parties to the plan of merger or consolidation shall be a single credit union which, in the case of a merger, shall be that credit union designated in the plan of merger as the surviving credit union, and, in the case of consolidation, shall be the new credit union provided for in the plan of consolidation;

(2) The separate existence of all credit union parties to the plan of merger or consolidation, except the surviving or new credit union, shall cease;

(3) The surviving or new credit union shall have all the rights, privileges, immunities, and powers, and shall be subject to all the duties and liabilities of a new credit union;

(4) The surviving or new credit union shall thereupon and thereafter possess all the rights, privileges, immunities, and franchises of each of the merging or consolidating credit unions; and all property, real, personal, and mixed, and all debts due on whatever account, loans, and all other choses in action, and all and every other interest of or belonging to or due to each of the credit unions so merged or consolidated, shall be taken and deemed to be transferred to and vested in the single credit union, without further act or deed; and the title to any real estate, or any interest therein, under the laws of this state, vested in any of the credit unions, shall not revert or be in any way impaired by reason of the merger or consolidation;

(5) The surviving or new credit union shall thenceforth be responsible and liable for all the liabilities and obligations of each of the credit unions so merged or consolidated; and any claim existing or action or proceeding pending by or against any of such credit unions may be prosecuted to judgment as if the merger or consolidation had not taken place, or the surviving or new credit union may be substituted in its place; neither the rights of creditors nor any liens upon the property of any of the corporations shall be impaired by the merger or consolidation;

(6) In case of a merger, the articles of agreement and the bylaws of the surviving credit union shall be deemed to be amended to the extent, if any, that changes in its articles are stated in the articles of merger; and, in the case of a consolidation, the statement set forth in the articles of consolidation, and which are required or permitted to be set forth in the bylaws of credit unions, shall be deemed to be the articles of agreement of the new credit union.

(L. 1955 p. 254 § 370.356, A.L. 1988 H.B. 1097)



Section 370.358 Foreign credit union may apply for certificate — transfer of domestic credit union to another state.

Effective 28 Aug 1972

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.358. Foreign credit union may apply for certificate — transfer of domestic credit union to another state. — 1. A credit union organized under the laws of another state may apply to the director of the division of credit unions for a certificate of organization as a credit union under the laws of this state and may be issued such a certificate by complying with the provisions of this section.

2. The application shall state:

(1) The name of the credit union and the state or country under the laws of which it is organized;

(2) The date of its organization and the period of its duration;

(3) The place where its business office will be located in this state;

(4) The names and address of its directors and officers;

(5) A statement of its capital and the amount of its surplus, if any;

(6) Such additional information as may be necessary or appropriate in order to enable the director of the division of credit unions to determine whether the credit union should be issued a certificate of organization.

3. The application shall be executed in triplicate by the credit union by its president or a vice president and verified by him.

4. There shall be delivered to the director of the division of credit unions with the application a copy of its certificate of organization in the state in which it is organized, and all amendments thereto and a copy of its bylaws and amendments duly authenticated by the proper officer of the state or country where it was organized. There shall also be submitted a statement similarly authenticated that the credit union is in good standing in the state or country.

5. (1) When the application is filed in conformity with the foregoing sections and the same fee paid to the director of the division of credit unions as would be paid by applicants for organization of a credit union in Missouri, the director of the division of credit unions, if he finds the application is in conformity herewith, may issue a certificate of organization creating the credit union as a Missouri corporation pending cancellation of its charter in the state in which it is organized, but having a duration of ninety days. A copy of the certificate shall be filed in the office of the secretary of state.

(2) When the director of the division of credit unions receives a certificate duly authenticated by the proper officer of the state or country where it was organized that the credit union's charter in that state has been cancelled, then he shall issue a certificate of approval as provided for in subsection 2 of section 370.040.

(3) Thereafter, the provisions of subsections 2, 3 and 4 of section 370.040 shall be followed in organizing the credit union as a Missouri corporation.

6. Any credit union organized under the laws of this state and in good standing may transfer its charter to another state or country by complying with the following requirements:

(1) The proposition for the transfer shall first be approved by the board of directors of the credit union and a date set for a vote thereon by the members. Written notice of the proposition to transfer and of the date of the members' meeting to vote on the same shall be mailed to each member at the member's address as it appears on the credit union records, not more than thirty nor less than seven days prior to the date. Approval of the proposition to transfer shall be by the affirmative vote of a majority of the members voting in person or by a written ballot filed with the credit union secretary on or before the date of the meeting. The board of directors may prescribe the form of the ballot and the procedure for its use.

(2) An application for the transfer shall be filed with the director of the division of credit unions with a statement of the results of the vote of the meeting verified by the affidavits of the president or vice president and the secretary of the credit union within ten days after the date of the meeting.

(3) The transfer of the credit union to another state or country shall be subject to the approval of the director of the division of credit unions.

(4) After the application and approval, there shall be filed with the director of the division of credit unions a written certificate duly authenticated by the official of another state or country in charge of issuing credit union charters stating that upon cancellation of the charter of the Missouri credit union it will be organized as a credit union in the state or country with all of the rights of its members unimpaired.

(5) When the foregoing provisions are complied with the director of the division of credit unions may issue a certificate of cancellation of the credit union charter, a copy of which shall be filed with the secretary of state.

(L. 1967 p. 509, A.L. 1972 S.B. 502)



Section 370.359 Conversion from state to federal or federal to state credit union, procedure.

Effective 28 Aug 2011

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.359. Conversion from state to federal or federal to state credit union, procedure. — 1. A credit union holding a certificate of organization under the laws of this state may be converted into a federal credit union under the laws of the United States by complying with the following requirements:

(1) The proposition for the conversion shall first be approved, and a date set for a vote thereon by the members, either at a meeting to be held on the date or by ballot to be cast on or before the date, by a majority of the directors of the state credit union. Written notice of the proposition and of the date set for the vote shall then be delivered in person to each member, or mailed or delivered to each member at the address for the member appearing on the records of the credit union, not more than thirty nor less than fourteen days prior to the date. Approval of the proposition for conversion shall be by the affirmative vote of a majority of the members who vote by written or electronic ballot. All members should be provided the opportunity to vote, without being required to attend the meeting where the proposition is voted on;

(2) A statement of the results of the vote, verified by the affidavits of the president or vice president and the secretary, shall be filed with the director of the division of credit unions and the secretary of state within ten days after the vote is taken;

(3) Promptly after the vote is taken and in no event later than ninety days thereafter, if the proposition for conversion was approved by the vote, the credit union shall take such action as may be necessary under the United States law to make it a federal credit union, and within ten days after receipt of the federal credit union charter there shall be filed with the secretary of state and the director of the division of credit unions, a copy of the charter thus issued. Upon filing, the credit union shall cease to be a state credit union;

(4) Upon ceasing to be a state credit union, the credit union shall no longer be subject to any of the provisions of this chapter. The successor federal credit union shall be vested with all of the assets and shall continue responsible for all the obligations of the state credit union to the same extent as though the conversion had not taken place.

2. A federal credit union, organized under the laws of the United States, may be converted into a state credit union by:

(1) Complying with all federal requirements requisite to enabling it to convert to a state credit union;

(2) Filing with the director of the division of credit unions proof of the compliance, satisfactory to him; and

(3) Filing with the director of the division of credit unions a certificate of organization as required by this chapter.

3. When the director of the division of credit unions has been satisfied that all of these requirements, and all other requirements of this chapter, have been complied with, he shall approve the organization certificate, a copy of which shall be filed with the secretary of state. Upon approval, the federal credit union shall become a state credit union as of the date it ceases to be a federal credit union. The state credit union shall be vested with all of the assets and shall continue responsible for all of the obligations of the federal credit union to the same extent as though the conversion had not taken place.

(L. 1967 p. 509, A.L. 1972 S.B. 502, A.L. 2011 S.B. 306)



Section 370.360 Unauthorized use of words "credit union" a misdemeanor.

Effective 28 Aug 1972

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.360. Unauthorized use of words "credit union" a misdemeanor. — The use by any person, copartnership, association or corporation, except credit unions formed under the provisions of this chapter or any association composed exclusively of credit unions, including any service corporation wholly owned by credit unions or an association of them, of any name or title which contains the words "credit union" shall be a misdemeanor.

(RSMo 1939 § 5523, A.L. 1972 S.B. 502)

Prior revision: 1929 § 5081



Section 370.362 Insurance required, contents — failure to obtain or maintain, effect — exceptions — limitations of insurers.

Effective 07 Mar 1991, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.362. Insurance required, contents — failure to obtain or maintain, effect — exceptions — limitations of insurers. — 1. Every credit union incorporated under this chapter and not currently insured by the National Credit Union Share Insurance Fund (NCUSIF) shall, within ninety days of March 7, 1991, make application for insurance with the NCUSIF. Such application for NCUSIF insurance shall be filed with the division of credit unions and forwarded to the National Credit Union Administration. The director may suspend the charter, merge, liquidate, or take possession of any credit union which fails to comply with this section or which loses or allows such coverage to lapse. All newly chartered credit unions shall obtain NCUSIF coverage prior to commencing business. All credit unions chartered and existing under this chapter shall maintain their current share insurance during the conversion process, but if a nonfederal insurer which is providing share insurance for a credit union in this state discontinues providing such insurance for the credit union during the period allowed in subsection 2 of this section for the conversion from nonfederal share insurance to NCUSIF insurance, the credit union cannot be forced to discontinue doing business in this state during the time period allowed for such conversion if the credit union is complying with all other provisions of chapter 370 and rules and regulations promulgated by the director of the division of credit unions and such credit union provides satisfactory evidence to the director of the division of credit unions that the credit union is making and has made good faith efforts to acquire NCUSIF share insurance.

2. Every credit union incorporated under this chapter shall obtain a certificate of insurance from the NCUSIF within twenty-four months of March 7, 1991. The director may extend, for a period not to exceed twelve months, the date by which a credit union must secure such certificate upon satisfactory evidence that the credit union has made and is making good faith efforts to acquire the coverage. Any credit union that fails to comply with this subsection shall be liquidated by the director, unless the director approves the merger or consolidation of a credit union with an NCUSIF insured credit union.

3. A credit union shall forward a copy of the certificate of insurance to the director promptly and in no event later than thirty days after receipt.

4. Every credit union organized under this chapter shall take every action legally required to maintain NCUSIF insurance coverage in full force and effect, and shall refrain or desist from taking any action that is likely to cause termination of NCUSIF insurance coverage. The director shall order the merger, consolidation or liquidation of any credit union whose NCUSIF insurance is terminated.

5. This act* shall not apply to any credit union organized pursuant to section 370.365.

6. When a credit union that has been insured by a nonfederal insurer converts its share insurance to the National Credit Union Share Insurance Fund the nonfederal insurer shall immediately return to such credit union the amount of unearned premiums, paid-in capital contribution and special assessments that the credit union has paid to such nonfederal insurer, unless the credit unions, which are members of such nonfederal insurer subsequent to March 7, 1991, agree otherwise.

7. No bylaw amendment of any nonfederal insurer shall be binding upon any Missouri credit union unless and until approved by the Missouri division of credit unions.

8. No special assessment or fee may be imposed upon any Missouri credit union by any nonfederal insurer unless and until approved by the Missouri division of credit unions.

9. Nothing in this chapter shall preclude a nonfederal insurer from issuing private share insurance in this state in amounts in excess of the basic share insurance required by NCUSIF if the credit union desiring such insurance is insured and continues to be insured for the basic share insurance required by NCUSIF.

(L. 1991 H.B. 180)

Effective 3-07-91

*"This act" (H.B. 180, 1991) contained numerous sections. Consult Disposition of Sections table for a definitive listing.

(1993) Where statute may impair contractual obligations of parties and is retrospective in operation, statute does not violate state or federal constitution's contract clause because it has significant and legitimate public purpose to remedy broad general, social or economic problem and enactment of section was proper exercise of inherent police power of state. Educational Employees Credit Union v. Mutual Guaranty Corporation, 821 F.Supp. 1294 (E.D. Mo.).

(1995) Where statute requires nonfederal insurers of Missouri credit unions to return capital contributions and special assessments upon credit union's withdrawal from membership, statute may violate Contract Clause, U. S. Const. Art. I, Sec. 10, if other similarly situated credit union members will be deprived of pro rata protection of basic share insurance fund. Educational Employees Credit Union v. Mutual Guaranty Corp., 50 F.3d 1432 (8th Cir.).



Section 370.365 Central credit union defined — how formed — fee, how determined.

Effective 28 Aug 1978

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.365. Central credit union defined — how formed — fee, how determined. — 1. A "central credit union" is one organized for the primary purpose of serving other credit unions; except that, where the dollar amount of shares held by credit unions and associations of credit unions shall fall below seventy-five percent of the total shareholdings, the director may suspend the privilege of operating as a central credit union.

2. A central credit union may be chartered in the same manner as are all other credit unions, except that, the field of membership shall be limited to credit unions, associations of credit unions and other persons expressly identified in the bylaws; and further, central credit unions may invest in the shares of other credit unions including other central credit unions, may purchase loans from credit unions, may borrow up to five times its capital, surplus and reserve fund, may lend to each member no more than twenty-five percent of its assets, and may be required to insure its deposits only when so ordered by the director.

3. When a central credit union is organized under this section, the director, in lieu of other fees, shall charge the actual and necessary costs of examination, not to exceed three thousand dollars, to the central credit union.

(L. 1977 H.B. 48, A.L. 1978 S.B. 746)



Section 370.366 Central credit union conversion, consolidation or merger with bank or trust company, when, requirements.

Effective 28 Aug 2008

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.366. Central credit union conversion, consolidation or merger with bank or trust company, when, requirements. — 1. Upon compliance with any applicable laws of the United States and upon obtaining the approval of the directors of the division of finance and the division of credit unions, any central credit union organized pursuant to section 370.365 may be converted under the laws of this state into a bank or trust company located in this state, or may be consolidated or merged with one or more banks or trust companies or central credit unions incorporated under the laws of the United States or any state under the charter of a bank or trust company incorporated under the laws of this state; provided, however, that the central credit union and its members must comply with the procedure, notice and voting requirements of sections 370.351 to 370.357, and that the approval of the director of finance shall not be required for transactions not involving a bank or trust company. The name of the resulting or surviving bank or trust company in the case of conversion, consolidation or merger may be the name of a party to the conversion, consolidation or merger, provided that in no case shall the name contain the word "national" or "federal" or be the same as or deceptively similar to the name of any bank or trust company incorporated under the laws of this state which is engaged in business at the time of the particular conversion, consolidation or merger and is not a party thereto.

2. (1) In the case of conversion the majority of the board of directors of the central credit union shall proceed as is provided by law for other individuals incorporating a bank or trust company under the laws of this state except that the articles of agreement:

(a) May provide that instead of the capital stock having actually been paid up in money it is to be paid up in assets of the converting central credit union, the net value of which is equal to at least the full amount of the capital stock of the proposed resulting bank or trust company which capital stock shall be no less than that required by law for a bank or trust company, as the case may be, to be located in the state of Missouri;

(b) Shall provide that the proposed resulting bank or trust company is and shall be considered the same business and corporate entity as, and a continuation of the corporate entity and identity of, the converting central credit union although as to rights, powers and duties the proposed resulting institution is a bank or trust company incorporated under the laws of the state of Missouri;

(c) Shall set out the names and addresses of all persons who are to be officers of the proposed bank or trust company; and

(d) Shall set out the manner as provided in subdivision (1) of section 370.356 in which the ownership interest of the members shall be converted into stock of the resulting bank or trust company which stock ownership by the member or shareholder shall be lawful for this sole purpose; provided, however, that the director of finance may reject any such application upon a determination that the statutory treatment accorded the members of the converting central credit union is not fair and reasonable.

(2) If the director of finance, as the result of an examination and investigation made by the division of finance, is satisfied that such assets are of such value and that the character, responsibility and general fitness of the persons named in the articles of agreement are such as to command confidence and warrant belief that the business of the proposed corporation will be honestly and efficiently conducted in accordance with the purpose and intent of the laws of this state relative to banks or trust companies, the director of finance shall grant the charter. If the director of finance is not satisfied, the director of finance shall forthwith give notice thereof to the majority of the board of directors of the converting central credit union who shall have the same right of appeal as is provided by the laws of this state in the case of the proposed incorporators of a new bank or trust company.

(3) Upon the approval of the particular conversion being granted, the director of finance shall execute and deliver to the majority of the board of directors of the converting central credit union a certificate declaring that the bank or trust company therein named has been duly organized and is the institution resulting from the conversion of the central credit union into the resulting bank or trust company, and that the resulting bank or trust company is and shall be considered the same business and corporate entity as, and a continuation of the corporate entity and identity of, the converting central credit union. The certificate shall be recorded in the office of the recorder of deeds of the county or city in which the resulting bank or trust company is located and the certificate so recorded, or certified copies thereof, shall be taken in all the courts of this state as evidence of the conversion of the central credit union into the resulting bank or trust company and that the resulting bank or trust company is the same business and corporate entity as, and a continuation of the corporate entity and identity of, the converting central credit union.

(4) When the director of finance has given a certificate as aforesaid:

(a) The resulting bank or trust company and all its stockholders, directors, officers, and employees shall have the same powers and privileges and be subject to the same duties and liabilities in all respects as if such an institution had originally been organized as a bank or trust company under the laws of this state;

(b) All the rights, franchises, and interests of the converting central credit union in and to every type of property, real, personal and mixed, and choses in action thereto belonging shall be deemed to be transferred to and vest in the resulting bank or trust company without any deed or other transfer; and

(c) The resulting bank or trust company by virtue of the conversion and without any order of any court or otherwise shall hold and enjoy the same and all rights of property and interests including, but not limited to, appointments, designations and nominations and all other rights and interests, as trustee, personal representative, conservator, receiver, registrar, assignee and every other fiduciary capacity in the same manner and to the same extent as these rights and interests were held or enjoyed by the converting central credit union at the time of its conversion into the resulting bank or trust company; provided, however, that its corporate powers shall be limited to those granted to a bank or trust company under the laws of this state.

3. In the case of consolidation or merger, the same shall be consummated by each federally chartered central credit union complying with the laws of the United States relating to the consent of its members, by each state-chartered central credit union complying with sections 370.351 to 370.357 relating to the consent of its members, and also by each bank or trust company complying with the provisions of the laws of this state relating to consolidation or merger of banks or trust companies, except that where the resulting institution is a bank rather than a trust company the number and qualifications of directors and any requirement that directors shall or may be divided into classes shall be determined as provided by law for banks. The rights of dissenting shareholders of the bank or trust company shall be determined as provided by the laws of this state in the case of consolidation or merger of banks or trust companies. The rights of dissenting shareholders of the central credit union shall be determined as provided by section 370.356. In the case of consolidation or merger the resulting bank or trust company shall be considered the same business and corporate entity as, and a continuation of the corporate entity and identity of, each central credit union and each bank or trust company which is a party to the consolidation or merger.

(L. 1996 H.B. 1237, A.L. 2008 S.B. 788)



Section 370.390 Foreign credit union may operate in state, requirements.

Effective 28 Aug 1982

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.390. Foreign credit union may operate in state, requirements. — The director of the division of credit unions may authorize a foreign credit union to open an office in Missouri if he finds that the credit union has insurance of accounts comparable to that required of Missouri credit unions, the field of membership to be served is not now being adequately served, the credit union has designated a registered agent in Missouri, and reciprocal recognition is given by the chartering state of the credit union to Missouri credit unions. If authorization is given, the foreign credit union must abide by Missouri limits on loan interest rates, pay all annual fees on assets held in Missouri as prescribed by section 370.107, follow all provisions of Missouri law relating to credit unions, and allow the director to examine its records and affairs.

(L. 1982 H.B. 1099)



Section 370.395 State employees, deductions from compensation authorized, requirements.

Effective 28 Aug 1982

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.395. State employees, deductions from compensation authorized, requirements. — Notwithstanding any other provision of law, the commissioner of administration may, in the same manner as provided in section 33.103, deduct from any state employee's compensation warrant any amount authorized by the employee for the purchase of shares in any credit union which is located in this state, has a state charter, and is insured by an agency of the United States government, or a credit union share guaranty corporation approved by the director.

(L. 1982 H.B. 1099 § 2)



Section 370.400 Credit union may act as custodian, when.

Effective 28 Aug 2004

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

370.400. Credit union may act as custodian, when. — In addition to any other credit union authority, a credit union may act as a custodian for any entity, public or private, and place funds in any other financial institutions, provided such funds are placed in deposits and insured by federal deposit insurance.

(L. 2004 S.B. 1093)






Chapter 371 Development Finance Corporations

Chapter Cross References



Section 371.010 Purpose of chapter.

Effective 28 Aug 1961

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

371.010. Purpose of chapter. — The purpose of this chapter is to assist and encourage the development and advancement of the business prosperity and economic welfare of the state, to assist and encourage the location of new industries in this state, and to provide for maximum opportunities for employment, and to these ends to establish a source of credit not otherwise available for the promotion, development and conduct of expanded business activities in the state.

(L. 1961 p. 157 § 1)



Section 371.020 Number of incorporators required.

Effective 28 Aug 1963

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

371.020. Number of incorporators required. — Any three or more qualified natural persons, all of whom shall be bona fide residents of this state, who desire to associate themselves for the purpose of establishing and operating a development finance corporation may subscribe, acknowledge and file with the director of finance for approval articles of incorporation as set out in section 371.080.

(L. 1961 p. 157 § 2, A.L. 1963 p. 478)



Section 371.030 Director of finance to investigate and approve proposed articles.

Effective 28 Aug 1961

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

371.030. Director of finance to investigate and approve proposed articles. — As soon as practicable after the receipt of the proposed articles of incorporation, the director of finance shall, from the best sources of information available, ascertain the character and general fitness of the applicants, their standing in their respective communities and shall issue his certificate approving the articles of incorporation and authorizing the applicants to proceed with the organization of the development finance corporation if he is satisfied

(1) That all the applicants are bona fide residents of the state;

(2) That they have the confidence of their respective communities; and

(3) That the proposed articles of incorporation conform to the provisions of section 371.080.

(L. 1961 p. 157 § 3)



Section 371.040 Organization may be completed after approval.

Effective 28 Aug 1961

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

371.040. Organization may be completed after approval. — Upon receipt of the certificate of preliminary approval the applicants may proceed to complete the organization of the development finance corporation, to obtain subscriptions for and payment of its capital stock, and do all other things necessarily incidental and preliminary to its transacting business.

(L. 1961 p. 157 § 4)



Section 371.050 Certificate of organization to be filed — contents.

Effective 28 Aug 1961

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

371.050. Certificate of organization to be filed — contents. — 1. When the applicants have completed the organization of the proposed development finance corporation, they shall file with the director of finance a certificate of organization executed by its president and attested by its secretary and with its seal affixed thereto, certifying

(1) The names and addresses of all of its subscribers of stock, the number of shares subscribed and the number of shares fully paid for by each;

(2) The total number of shares subscribed but not fully paid for;

(3) The total number of shares paid in full;

(4) The name and address of any depositary holding on deposit any funds of the development finance corporation;

(5) The names and addresses of the officers, directors and members of the executive committee, if any, of the development finance corporation.

2. The certificate of organization of the applicant shall be accompanied by

(1) The certificate of any named depositary certifying the amount of funds on deposit to the credit of the development finance corporation;

(2) Any bylaws or resolutions which have been adopted by the directors of the corporation.

(L. 1961 p. 157 § 5)



Section 371.060 State banking and savings and loan board to direct issuance of certificate of incorporation, when.

Effective 28 Aug 2011

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

371.060. State banking and savings and loan board to direct issuance of certificate of incorporation, when. — 1. Immediately upon the filing of the certificate of organization by the applicants, the director of finance shall submit to the state banking and savings and loan board the proposed articles of incorporation and the certificate of organization of the applicants and as soon as practicable thereafter the state banking and savings and loan board shall direct the director of finance to issue to the applicants a certificate of incorporation in such form as it may prescribe, if the board, from the best information available, determines that:

(1) Public convenience and necessity require the development finance corporation;

(2) The holders of the fully paid stock of the corporation are at least ten in number;

(3) That not less than two hundred fifty shares of no par value stock issued at one hundred dollars per share have been subscribed and fully paid for in cash;

(4) The bylaws and regulations submitted, if any, are in conformity with the articles of incorporation and the provisions of this chapter and not in conflict with any law of this state.

2. The director of finance shall return to the applicants one of the articles of incorporation submitted to him and shall endorse thereon the issuance by him of the certificate of incorporation.

(L. 1961 p. 157 § 6, A.L. 1963 p. 478, A.L. 2011 H.B. 464)



Section 371.070 Corporate existence begins, when — recording of articles.

Effective 28 Aug 1961

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

371.070. Corporate existence begins, when — recording of articles. — 1. Upon the issuance of the certificate of incorporation by the director of finance, the corporate existence of the development finance corporation begins. The certificate of incorporation is conclusive except as against the state, that all conditions precedent have been complied with and that the corporation has been incorporated under provisions of this chapter.

2. A copy of the articles of incorporation, endorsed by the director of finance, shall be filed for recordation in the office of the recorder of deeds in the county in which the principal office of the development finance corporation is located.

(L. 1961 p. 157 § 7)



Section 371.080 Articles of incorporation — contents.

Effective 28 Aug 1963

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

371.080. Articles of incorporation — contents. — 1. The articles of incorporation for a development finance corporation organized under the provisions of this chapter shall state:

(1) The name of the corporation, which name shall include the words "Missouri development finance corporation" but shall have in addition a numerical or other designation so as to distinguish it from any development finance corporation which may be organized subsequently and the name shall be such as to distinguish it from any other corporation organized and existing under the laws of the state of Missouri;

(2) The purpose for which the corporation is formed;

(3) The period of duration of the corporation which may be perpetual or limited;

(4) The address of its principal office and the name of its agent on whom process may be served;

(5) The total number of shares of stock which the corporation is authorized to issue, which number shall not be less than two hundred fifty shares of no par value, which shall be issued for one hundred dollars per share in cash;

(6) The number of directors, not less than fifteen, to be elected at the annual meeting, their terms of office and any provisions desirable for staggering the terms of office of directors, except that the terms of office of directors and other matters pertaining to the directors may be provided in the bylaws of the corporation;

(7) The names and addresses of the incorporators, not less than three, who will manage the affairs of the corporation until the first meeting of stockholders and members;

(8) Any provisions, not inconsistent with law, which the incorporators may choose to insert for the regulation of the business and the conduct of the affairs of the corporation.

2. It is not necessary to set out in the articles of incorporation any of the corporate powers enumerated in this chapter.

(L. 1961 p. 157 § 8, A.L. 1963 p. 478)



Section 371.090 Amendment of articles, procedure — when effective.

Effective 28 Aug 2011

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

371.090. Amendment of articles, procedure — when effective. — 1. The articles of incorporation may be amended by a majority vote of the stockholders at any regular meeting or at a special meeting called for that purpose.

2. Articles of amendment signed by the president or vice president and attested by the secretary certifying to the amendment and its lawful adoption shall be executed, acknowledged and filed with the director of finance and, when approved by the state banking and savings and loan board, recorded with a certificate of the director of finance approving the articles of amendment, in the same manner as the original articles of incorporation. As soon as the director of finance issues his certificate of amendment the amendment is in effect.

(L. 1961 p. 157 § 13, A.L. 1963 p. 478, A.L. 2011 H.B. 464)



Section 371.100 Stockholders' meetings — election of directors — voting rights.

Effective 28 Aug 1963

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

371.100. Stockholders' meetings — election of directors — voting rights. — 1. The first annual meeting shall be held on a date fixed by the first board of directors and shall be held as soon as practicable after twenty-five thousand dollars of the capital stock of the corporation has been paid into its treasury. The first and subsequent annual meetings of stockholders shall be called as provided in the bylaws of the corporation.

2. At the first annual meeting, and at each annual meeting thereafter, the directors shall be elected by vote of the stockholders. At all meetings, annual or special, of stockholders for whatever purpose held, stockholders shall have one vote for each share of stock owned. Stockholders shall have the right to vote cumulatively in all elections of directors.

(L. 1961 p. 157 § 9, A.L. 1963 p. 478)



Section 371.110 Board of directors to manage corporation — number, terms.

Effective 28 Aug 1963

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

371.110. Board of directors to manage corporation — number, terms. — 1. The management of the affairs of the corporation shall be administered by a board of directors. In the first instance, the directors, not less than nine, shall be elected by the incorporators to serve until the first annual meeting. Thereafter, the board of directors shall be composed of not less than fifteen persons who shall be residents of this state. Each congressional district shall have at least one director and not more than two directors shall be residents of any one congressional district.

2. If a vacancy occurs in the board of directors through death, resignation or otherwise, the remaining directors may elect a qualified person to fill the vacancy until the next annual meeting of stockholders.

3. The directors shall hold office until their successors are elected and qualified.

(L. 1961 p. 157 § 9, A.L. 1963 p. 478)



Section 371.120 Members of corporation to be financial institutions — loans by members, limits.

Effective 06 Jul 1994, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

371.120. Members of corporation to be financial institutions — loans by members, limits. — 1. The members of the corporation shall consist of such financial institutions as make application for membership in the corporation and membership becomes effective upon the acceptance of the application by the board of directors.

2. Financial institutions shall include but are not limited to national and state banks, trust companies, federal and state savings and loan associations or corporations, public or private pension or retirement funds, stock or mutual insurance and surety companies or related corporations, partnerships, foundations or any other entity engaged in lending or investing funds.

3. Each member shall lend funds to the corporation pursuant to the commitment of the member as and when called upon by the corporation to do so, but the total amount on loan by any members at any one time shall not exceed the following limit to be determined as of the time it became a member and shall be annually readjusted in the event of any change in the base of the loan limit of such member:

(1) National and state banks and trust companies, two percent of capital and surplus;

(2) Federal and state savings and loan associations or corporations, not in excess of limits fixed and prescribed by regulations established by the division of finance;

(3) Stock insurance companies, two percent of capital and surplus;

(4) Surety and casualty companies, two percent of capital and surplus;

(5) Mutual insurance companies, two percent of guaranty fund or of surplus whichever is applicable;

(6) For all other financial institutions such limits as may be approved by the board of directors of the corporation.

4. All loan limits shall be established at the thousand dollar nearest to the amount computed on an actual basis.

5. All cash for funds which members are committed to lend to the corporation shall be prorated among the members in the same proportion that the commitment of each bears to the aggregate commitment of all members.

6. Upon written notice given sixty days in advance, a member of the corporation may withdraw from membership in the corporation at the expiration date of such notice and after the expiration date shall be free of obligations hereunder except those accrued or committed by the corporation prior to the expiration date.

7. All loans to the corporation by members shall be evidenced by bonds, debentures, notes or other evidences of indebtedness of the corporation which shall be freely transferable at all times and which bear interest at a rate of not less than one-fourth of one percent in excess of the rate of interest determined by the board of directors to be the prime rate prevailing at the date of issuance thereof in the City of St. Louis on unsecured commercial loans.

8. Notwithstanding the provisions of any other law, the capital stock, notes or other evidences of indebtedness of a corporation established by this chapter, issued in accordance with and by virtue of this chapter and the corporation's bylaws, shall be proper investments for the financial institutions which become members. However, no loan limit established in this section shall limit the extension of credit or investment by a financial institution made on a secured or unsecured basis pursuant to the legal loan limit of the financial institution but the membership limit shall be deducted from the legal loan limit of the financial institution when the limits are prescribed by law to determine the net available legal loan limit of the member financial institution.

9. Any financial institution in subsection 2 of this section may lend funds on a temporary basis to a corporation with which it has entered into a credit agreement but the aggregate amount which the corporation is authorized to borrow pursuant to the provisions of this subsection shall at no time exceed the sum of the balance at the time available to be borrowed by the corporation from all member financial institutions and the amount at the time available to be borrowed by the corporation from other sources, and each note evidencing the loan shall mature not more than one year from the date thereof.

10. Except on membership borrowings, nothing contained in this section shall preclude the corporation and any member thereof from entering into a separate contract for a rate of interest different than that provided in this section.

(L. 1961 p. 157 § 10, A.L. 1963 p. 478, A.L. 1978 S.B. 657, A.L. 1994 H.B. 1165)

Effective 7-06-94



Section 371.130 Powers of corporation.

Effective 28 Aug 1961

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

371.130. Powers of corporation. — Each corporation organized under this chapter shall have power

(1) To sue and be sued, complain and defend, in its corporate name;

(2) To have perpetual succession, unless a limited period of duration is stated in its articles of incorporation;

(3) To adopt a corporate seal and to use it, or a facsimile thereof, as required by law;

(4) To borrow money and otherwise incur indebtedness for any of the purposes of the corporation; to issue its bonds, debentures, notes or other evidences of indebtedness, whether secured or unsecured, therefor; and to secure the same by mortgage, pledge, deed of trust or other lien on its property, franchises, rights and privileges of every kind and nature or any part thereof;

(5) To lend money to, and to guarantee, endorse, or act as surety on the bonds, notes, contracts or other obligations of, or otherwise assist financially any person, firm, corporation or association, and to establish and regulate the terms and conditions with respect to any such loans or financial assistance and the charges for interest and service connected therewith;

(6) To purchase, receive, hold, lease, or otherwise acquire, and to sell, convey, mortgage, lease, pledge, or otherwise dispose of, upon such terms and conditions as the board of directors may deem advisable, real and personal property, together with such rights and privileges as may be incidental and appurtenant thereto and the use thereof, including, but not restricted to, any real or personal property acquired by the corporation from time to time in the satisfaction of debts or enforcement of obligations;

(7) To acquire the goodwill, business, rights, real and personal property and other assets, or any part thereof, of such persons, firms, corporations, joint stock companies, associations or trusts as may be in furtherance of the corporate purposes provided herein, and to assume, undertake, guarantee or pay the obligations, debts and liabilities of any such person, firm, corporation, joint stock company, association or trust; to acquire improved or unimproved real estate for the purpose of constructing industrial plants or other business establishments thereon or for the purpose of disposing of such real estate to others for the construction of industrial plants or other business establishments, and, in furtherance of the corporate purposes provided herein, to acquire, construct or reconstruct, alter, repair, maintain, operate, sell, lease or otherwise dispose of industrial plants or business establishments;

(8) To acquire, subscribe for, own, hold, sell, assign, transfer, mortgage, pledge or otherwise dispose of the stock, shares, bonds, debentures, notes or other securities and evidences of interest in, or indebtedness of, any person, firm, corporation, joint stock company, association or trust, and, while the owner or holder thereof, to exercise all the rights, powers and privileges of ownership, including the right to vote thereon;

(9) To cooperate with and avail itself of the facilities of the division of commerce and industrial development and similar governmental agencies; and to cooperate with and assist, and otherwise encourage, local organizations in the several communities of the state, the purpose of which shall be the promotion, assistance and development of the business prosperity and economic welfare of such communities and of this state;

(10) To make any and all contracts necessary or convenient for the exercise of the powers granted by this chapter;

(11) To elect or appoint officers, agents and employees of the corporation and to define their duties and fix their compensation;

(12) To conduct its business within or without the state;

(13) To accept gifts or grants of money, service or property, real or personal;

(14) To do and perform any and all acts and things and to have and exercise any and all powers as may be necessary or appropriate to effect the purpose for which the corporation is organized.

(L. 1961 p. 157 § 11)



Section 371.140 Development finance corporations subject to chapter 351 and have corporate powers and rights.

Effective 28 Aug 1961

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

371.140. Development finance corporations subject to chapter 351 and have corporate powers and rights. — All development finance corporations shall possess all powers and privileges granted corporations by chapter 351 relating to general business corporations and are subject to all the provisions thereof except as herein otherwise provided.

(L. 1961 p. 157 § 12)



Section 371.150 Accumulation of earned surplus, requirements.

Effective 28 Aug 1963

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

371.150. Accumulation of earned surplus, requirements. — The corporation shall set apart as an earned surplus seventy-five percent of its net earnings each year until such earned surplus equals the total of the paid-in capital and paid-in surplus then outstanding. The earned surplus shall be held in cash or invested in obligations of the United States government, and shall be kept and used to meet losses and contingencies of the corporation, and, whenever the amount of the earned surplus shall become impaired, it shall be built up again to the required amount in the manner provided for its original accumulation. Earned surplus not required to be accumulated shall be available for the payment of such dividends as the board of directors shall deem expedient.

(L. 1961 p. 157 § 14, A.L. 1963 p. 478)



Section 371.160 Limit on obligations, exceptions.

Effective 28 Aug 1973

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

371.160. Limit on obligations, exceptions. — At no time shall the total obligations of the corporation exceed ten times the amount of paid-in capital and surplus, not including therein the earned surplus. This limitation shall not apply with respect to that portion of the corporation's obligations incurred with respect to assets or investments to the extent that they are secured or covered by guaranties or by commitments or agreements to take over, or purchase, made by the United States of America, or by any department, bureau, agency, board, commission or establishment of the United States including any corporation, wholly owned, directly or indirectly, by the United States, pursuant to the authority of an act of Congress heretofore or hereafter adopted or amended or pursuant to the authority of any executive order of the President of the United States heretofore or hereafter made or amended under the authority of any act of Congress, heretofore or hereafter adopted or amended.

(L. 1961 p. 157 § 15, A.L. 1973 S.B. 90)



Section 371.170 Deposits and loans of funds, regulation — not to receive deposits.

Effective 28 Aug 1961

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

371.170. Deposits and loans of funds, regulation — not to receive deposits. — The corporation shall not deposit any of its funds in any banking institution unless such institution has been designated as a depositary by a vote of a majority of the directors, exclusive of any director who is an officer or director of the depositary so designated. The corporation shall not receive money on deposit. No loans shall be made directly or indirectly to any officer of the corporation or to any firm of which such officer is a member or officer.

(L. 1961 p. 157 § 16)



Section 371.180 Limitation on lending powers.

Effective 28 Aug 1961

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

371.180. Limitation on lending powers. — A development finance corporation organized under the provisions of this chapter shall not lend money when credit is readily available elsewhere. Before granting a loan, the directors of the corporation shall endeavor so far as is reasonably possible to ascertain that the first opportunity to grant the loan has been given to the banks, insurance companies and to other lending institutions of the state.

(L. 1961 p. 157 § 21)



Section 371.190 Examination by director of finance — reports.

Effective 28 Aug 1961

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

371.190. Examination by director of finance — reports. — The corporation shall be subject to the supervision and examination of the director of finance and the corporation shall pay the actual expenses of such examination as determined by the director. The corporation shall make such annual or other reports of its condition to the director as he may prescribe.

(L. 1961 p. 157 § 17)



Section 371.200 Stockholders not to have preemptive rights.

Effective 28 Aug 1961

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

371.200. Stockholders not to have preemptive rights. — The holders of capital stock as such shall have no preemptive or preferential right to purchase or subscribe for any part of the unissued capital stock of the corporation of any class or for any new issue of stock of any class, whether now or hereafter authorized or issued, or to purchase or subscribe for any bonds or other obligations, whether or not convertible into stock of any class of the corporation, now or hereafter authorized or issued.

(L. 1961 p. 157 § 18)



Section 371.210 Interest paid exempt from intangible and income taxes.

Effective 28 Aug 1961

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

371.210. Interest paid exempt from intangible and income taxes. — Interest on bonds, notes or other obligations of a development finance corporation issued under and in accordance with the provisions of this chapter is* exempt from all intangible taxes imposed by this state and all state income taxes.

(L. 1961 p. 157 § 19)

*Word "are" appears in original rolls.



Section 371.220 Corporate income exempt from income tax.

Effective 28 Aug 1961

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

371.220. Corporate income exempt from income tax. — All income received by a development finance corporation is exempt from the taxes imposed on incomes by this state; but this exemption does not apply to income received by stockholders of the development finance corporation in the form of dividends or otherwise.

(L. 1961 p. 157 § 20)



Section 371.230 Compromise, arrangement or plan of reorganization, how adopted — effect.

Effective 28 Aug 1961

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

371.230. Compromise, arrangement or plan of reorganization, how adopted — effect. — 1. Whenever a compromise or arrangement or any plan of reorganization of the corporation is proposed between the corporation and its creditors, members or shareholders, the circuit court of Cole County by virtue of its general equity powers may, on application of the corporation or of any creditor, member or shareholder thereof, or on the application of any receiver or receivers appointed for the corporation, order a meeting of such creditors, members or shareholders as the case may be, as may be affected by the proposed compromise or arrangement or plan of reorganization, which shall be called in such manner as the court directs.

2. If, at this meeting, the compromise or arrangement or plan of reorganization is agreed to by or on behalf of the creditors, if affected thereby, holding two-thirds in amount of the claims against the corporation, and by or on behalf of the shareholders, if affected thereby, holding the majority of each class of capital stock, and by or on behalf of the members, if affected thereby, holding two-thirds in amount of the outstanding notes or other interest-bearing obligations of the corporation provided for in section 371.120, and if such agreement shall be further evidenced by the written acceptance of the creditors, shareholders and members duly filed in the court, the compromise or arrangement or plan of reorganization shall, if approved by the court as just and equitable, be binding on all the creditors, shareholders or members, as the case may be, who are affected thereby, and also on this corporation. All persons who become creditors, shareholders or members of the corporation are deemed to have become creditors, shareholders or members subject in all respects to this section, and the same shall be absolutely binding upon them. For the purposes of this section only, members are not deemed creditors and shall act under this section as a separate class.

(L. 1961 p. 157 § 22)



Section 371.240 Dissolution, when authorized — procedure.

Effective 28 Aug 2011

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

371.240. Dissolution, when authorized — procedure. — 1. Any corporation organized under this chapter, after the payment in full and cancellation of all its bonds and other obligations issued under the provisions of this chapter, or after the deposit in trust with the respective trustees designated in any deeds of trust given to secure the payment of any such obligation of a sum of money sufficient for the purpose, may dissolve by the vote of a majority of the stockholders at any regular meeting or at a special meeting called for that purpose.

2. A certificate of dissolution shall be signed by the president or vice president and attested by the secretary, certifying to the dissolution and that they have been authorized by lawful action of the stockholders to execute and file such certificate. The certificate of dissolution shall be executed, acknowledged and filed with the director of finance and, when approved by the state banking and savings and loan board, shall be recorded in the same manner as the original articles of incorporation. When the director has endorsed the approval of the state banking and savings and loan board on the certificate of dissolution the corporation is deemed to be dissolved.

3. The corporation shall, however, continue for the purpose of paying, satisfying and discharging any other existing liabilities or obligations and for collecting or liquidating its assets, and doing all other acts required to adjust and wind up its business and affairs, and may sue and be sued in its corporate name.

4. Any assets remaining after all liabilities and obligations have been satisfied shall be distributed pro rata among the stockholders of the corporation.

(L. 1961 p. 157 § 23, A.L. 1963 p. 478, A.L. 2011 H.B. 464)



Section 371.250 Corporations and banks may own stock or securities of company, securities exempt.

Effective 28 Aug 1978

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

371.250. Corporations and banks may own stock or securities of company, securities exempt. — Notwithstanding any rule at common law or any provision of any law or any provision in their respective charters, agreements of association, articles of organization, certificates of incorporation, or trust indentures:

(1) All domestic corporations organized for the purpose of carrying on business within this state, including, without implied limitation, any railroad or transportation corporation, and all trusts, are authorized to acquire, purchase, hold, sell, assign, transfer, mortgage, pledge or otherwise dispose of any bonds, securities, or other evidences of indebtedness created by, or the shares of the capital stock of any corporation established by this chapter and, while owners of said stock, to exercise all the rights, powers and privileges of ownership, including the right to vote thereon, all without the approval of any regulatory authority of this state;

(2) All banking organizations are hereby authorized to become members of any corporation established by this chapter and to make loans to any such corporation as provided herein;

(3) A banking organization which does not become a member of a corporation established by this chapter shall not acquire any shares of the capital stock of such corporation;

(4) Each banking organization which becomes a member of a corporation established by this chapter is authorized to acquire, purchase, hold, sell, assign, transfer, mortgage, pledge, or otherwise dispose of any bonds, securities or other evidences of indebtedness issued by such corporation or the shares of its capital stock and while owners of said stock to exercise all the rights, powers and privileges of ownership, including the right to vote thereon, all without the approval of any regulatory authority of this state; except that the amount of capital stock of such corporation which may be acquired by any member pursuant to the authority granted herein shall not exceed ten percent of the loan limit of such member as provided by law. The amount of capital stock of such corporation which any member is authorized to acquire pursuant to the authority granted herein shall be in addition to the amount of capital stock in corporations which such member may otherwise be authorized to acquire;

(5) The bonds, securities or other evidences of indebtedness, and shares of capital stock of a corporation established pursuant to this chapter shall be exempt from the provisions of chapter 409 and all rules promulgated thereunder.

(L. 1961 p. 157 § 24, A.L. 1963 p. 478, A.L. 1978 S.B. 657)






Chapter 374 Department of Insurance, Financial Institutions and Professional Registration

Chapter Cross References



Section 374.005 Department created, duties — definitions.

Effective 28 Aug 2008

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.005. Department created, duties — definitions. — 1. The department of insurance created by Section 36(b) of Article IV of the Missouri Constitution shall operate under the name "Department of Insurance, Financial Institutions and Professional Registration". Under the authority of the Omnibus State Reorganization Act of 1974 and executive order 06-04, the department shall administer and enforce the laws assigned to the department.

2. Unless otherwise clearly indicated by the context, the following words, as used in this chapter, mean:

(1) "Department", the department of insurance, financial institutions and professional registration; and

(2) "Director", the director of the department of insurance, financial institutions and professional registration.

3. Wherever the laws, rules, or regulations of this state make reference to the "department of insurance" or the "department of insurance, financial institutions and professional registration", such references shall be deemed to refer to the department created by Section 36(b) of Article IV of the Missouri Constitution and this chapter.

(L. 2008 S.B. 788)



Section 374.007 Statutory reference changes authorized.

Effective 28 Aug 2008

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.007. Statutory reference changes authorized. — 1. The revisor of statutes shall change all references in the revised statutes of Missouri from "department of insurance", "insurance department" or "department of insurance, financial and professional regulation" to "department of insurance, financial institutions and professional registration".

2. The revisor of statutes shall change all references in the revised statutes of Missouri from "director of insurance" or "commissioner of insurance" to "director of the department of insurance, financial institutions and professional registration".

(L. 2008 S.B. 788)



Section 374.010 Department — general powers.

Effective 28 Aug 1990

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.010. Department — general powers. — The department of insurance, financial institutions and professional registration shall be charged with the execution of all laws now in force, or which may be hereafter enacted, in relation to insurance and insurance companies doing business in this state, and such other duties as are provided for by law.

(RSMo 1939 § 5780, A.L. 1990 H.B. 1739)

Prior revisions: 1929 § 5670; 1919 § 6082; 1909 § 6877



Section 374.015 Issuance of bulletins by director — definitions — bulleting not to have force and effect of law and are not binding.

Effective 28 Aug 2015

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.015. Issuance of bulletins by director — definitions — bulleting not to have force and effect of law and are not binding. — 1. For purposes of this section, "insurer" shall mean any person, reciprocal exchange, interinsurer, Lloyds insurer, fraternal benefit society, and any other legal entity engaged in the business of insurance including producers, adjusters and third-party administrators, health services corporations, health maintenance organizations, health carriers, prepaid limited health care service plans, dental, optometric, and other similar health service plans. "Insurer" shall also include all companies organized, incorporated, or doing business under the provisions of chapters 325, 354, and 374 to 385.

2. For purposes of this section, "bulletin" shall mean an informal written communication to inform or educate the insurance industry and the general public about a regulatory topic or issue. A bulletin is informational in nature and is not an evaluation of specific facts and circumstances.

3. Notwithstanding any law to the contrary, the director may at his or her discretion issue bulletins addressing the business of insurance in this state.

4. Bulletins do not have the force or effect of law and shall not be considered statements of general applicability that would require promulgation by rule.

5. Such bulletins shall not be binding on the department or an insurer. The director may revise or withdraw any previously issued bulletin; however such revision or withdrawal shall be prospective in nature. The effective date for such bulletin which was withdrawn or revised shall be ninety days after the date the revision or withdrawal notice is published and, where applicable, shall apply to new policies issued and policies that renew on or after that date.

(L. 2015 H.B. 709)



Section 374.018 Issuance of no-action letters by director — definitions — effect of letters — duty of department — letters not public records.

Effective 28 Aug 2015

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.018. Issuance of no-action letters by director — definitions — effect of letters — duty of department — letters not public records. — 1. For purposes of this section, "no-action letter" shall mean a letter that states the intention of the department to not take enforcement actions under section 374.046 with respect to the requesting insurer, based on the specific facts then presented and applicable law, as of the date a no-action letter is issued.

2. For purposes of this section, "insurer" shall mean all insurance companies organized, incorporated, or doing business under the provisions of chapter* 354, 376, 379, or 380.

3. Notwithstanding any law to the contrary, the director may at his or her discretion issue no-action letters addressing the business of insurance in this state.

4. No-action letters shall not be considered statements of general applicability that would require promulgation by rule.

5. Insurers who seek guidance may submit a written request for a no-action letter to the department.

6. An insurer is under an affirmative obligation to make full, true, and accurate disclosure of all information related to the activities for which the no-action letter is requested. Each request shall be accompanied by all relevant supplementary information including, but not limited to, background information regarding the request, policies, procedures, and applicable marketing materials. Each request shall also include complete copies of documents, and shall identify all provisions of law applicable to the request.

7. The insurer requesting the no-action letter shall provide the department with any additional information or documents the department requests for its review of the matter.

8. The insurer may withdraw the request for a no-action letter prior to the issuance of the no-action letter.

9. The department shall act on the no-action letter request within ninety days after it receives all information necessary to complete its review.

10. At the completion of its review of a request for a no-action letter the department shall do one of the following:

(1) Issue a no-action letter;

(2) Decline to issue a no-action letter; or

(3) Take such other action as the department considers appropriate.

11. A no-action letter shall be effective as of the date it is issued.

12. As long as there is no change in any material fact or law or the discovery of a material misrepresentation or omission made by the insurer, the department is estopped from bringing any enforcement action under section 374.046 against the requesting insurer concerning the specific conduct that is the subject of the no-action letter issued by the department. However, this estoppel shall not apply to those enforcement actions related to the financial condition of the insurer. The determination of materiality shall be in the sole discretion of the director.

13. A no-action letter request shall not be a public record as defined in chapter 610 until the date of issuance by the department of a response to the no-action letter request. The request for a no-action letter and the department's response shall, after the date of issuance by the department, be considered a public record as defined in chapter 610. Upon request of the insurer, information submitted with a request for a no-action letter as required under this section that contains proprietary or trade secret information as defined in sections 417.450 to 417.467 shall not be considered a public record.

(L. 2015 H.B. 709)

*Word "chapters" appears in original rolls.



Section 374.020 Director — qualifications — appointment.

Effective 28 Aug 1949

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.020. Director — qualifications — appointment. — 1. The chief officer of said department shall be designated as the director of the department of insurance, financial institutions and professional registration. He shall be a citizen of this state, and experienced in matters of insurance, and be appointed by the governor, by and with the advice and consent of the senate, and shall hold his office concurrently with that of the governor and until his successor is appointed and qualified, and shall be subject to removal from office by the governor at his pleasure.

2. If a vacancy shall at any time occur, the same shall be filled by the governor, by appointment, subject to the confirmation of the senate, if in session; if not, then at its next session.

3. It shall not be lawful for the director or his deputy to hold any position as officer, agent or employee of any insurance or assurance company, nor shall he otherwise be directly or indirectly interested in any insurance company, except as a policyholder.

(RSMo 1939 § 5781, A.L. 1949 p. 300)

Prior revisions: 1929 § 5671; 1919 § 6083; 1909 § 6878



Section 374.030 Director — oath — bond.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.030. Director — oath — bond. — Within twenty days after receiving his commission, and before entering upon the duties of his office, the director shall take the oath of office prescribed by the constitution of this state, and shall give a bond with a corporate surety or five or more good and sufficient sureties to the state of Missouri in the sum of two hundred fifty thousand dollars to be approved by the governor and attorney general, conditioned for the faithful discharge of his duty, which oath and bond shall be filed in the office of the secretary of state.

(RSMo 1939 § 5782, A. 1949 H.B. 2115, A.L. 1967 p. 516)

Prior revisions: 1929 § 5672; 1919 § 6084; 1909 § 6879



Section 374.040 Director — duties — administrative hearing commission law not applicable.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.040. Director — duties — administrative hearing commission law not applicable. — 1. It shall be the duty of the director of the department of insurance, financial institutions and professional registration to file in his office and safely keep all books and papers required by law to be filed therein, to issue certificates of authority to transact insurance business in this state to any companies who have fully complied with the laws of this state, and to issue such other certificates as are required by the laws of this state in the organization of insurance companies and the transaction of the business of insurance, and generally to do and perform with justice and impartiality all such duties as are or may be imposed upon him by the laws regulating the business of insurance in this state and to perform those duties imposed upon him in such a manner as to be in the best interests of and protect the general public, policyholders, insurance companies, and the officers, directors and stockholders thereof; and every director shall, upon retiring from office, deliver to his qualified successor the possession of his office, and all furniture, papers and property belonging to the same.

2. Notwithstanding the provisions of sections 621.015 to 621.198, whenever the director of the department of insurance, financial institutions and professional registration undertakes to issue, refuse, revoke or suspend the license or certificate of authority of an insurance company, fraternal benefit society, or reciprocal or interinsurance exchange, he shall proceed in accordance with the insurance laws of this state.

(RSMo 1939 § 5790, A.L. 1967 p. 516)

Prior revisions: 1929 § 5680; 1919 § 6091; 1909 § 6885

CROSS REFERENCE:

Administrative hearing required on policy disapproval, 375.920

(1974) Disapproval of policy containing a “termination premium” was within power of director of insurance and termination penalty to be paid if insured cancelled within ten years discriminated against cancelling policyholder as opposed to policyholder who died within the same period. Survivor's Benefit Insurance Co. v. Farmer (Mo.), 514 S.W.2d 565.



Section 374.045 Director authorized to make rules and regulations, procedure, this chapter.

Effective 28 Aug 2008

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.045. Director authorized to make rules and regulations, procedure, this chapter. — 1. The director shall have the full power and authority to make all reasonable rules and regulations to accomplish the following purposes:

(1) To regulate the internal affairs of the department of insurance, financial institutions and professional registration;

(2) To prescribe forms and procedures to be followed in proceedings before the department of insurance, financial institutions and professional registration; and

(3) To effectuate or aid in the interpretation of any law of this state in this chapter, chapter 354, chapters 375 to 385, or as otherwise authorized by law.

2. The director may from time to time withdraw or amend any rule or regulation in this chapter, chapter 354, chapters 375 to 385, or as otherwise authorized by law.

3. No rule or regulation shall conflict with any law of this state. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

4. At least fifteen days prior to the adoption of any rule or regulation, or any amendment thereof, to be issued under the provisions of subdivision (3) of subsection 1, the director shall give notice of a hearing on the proposed action. The notice shall be mailed to all persons who have made timely requests of the director for advance notice of its rulemaking proceedings. The notice shall contain a statement of the terms or the substance of the proposed rule or regulation. In addition, the notice shall give the time and place where a hearing on the proposed rule or regulation will be held and the manner in which interested parties may present their views thereon. On the date of the hearing, all interested parties shall be given reasonable opportunity to present their views or arguments in writing or orally. The failure of any person to receive any notice of a hearing on any proposed rule or regulation shall not invalidate any rule or regulation subsequently adopted.

5. The willful violation of any rule or regulation shall subject the person violating it to such penalty as may be applicable and which the director has within his power to impose under the laws of this state relating to the business of insurance for violation of the law to which the rule or regulation relates.

6. Upon request and payment of the reasonable cost thereof, if required and fixed by the director, the director shall furnish a copy of any rule, regulation, or order to any person so requesting.

(L. 1967 p. 516, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 2008 S.B. 788)



Section 374.046 Relief issued by director for violations of state laws — considerations — notice — effective date of order — contents of order, procedures — penalty — costs — powers of director — service — order filed — noncompliance — modification of order — additional penalties — definitions.

Effective 28 Aug 2006

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.046. Relief issued by director for violations of state laws — considerations — notice — effective date of order — contents of order, procedures — penalty — costs — powers of director — service — order filed — noncompliance — modification of order — additional penalties — definitions. — 1. If the director determines based upon substantial and competent evidence that a person has engaged, is engaging in or has taken a substantial step toward engaging in an act, practice, omission, or course of business constituting a violation of the laws of this state relating to insurance in this chapter, chapter 354, and chapters 375 to 385, or a rule adopted or order issued pursuant thereto or that a person has materially aided or is materially aiding an act, practice, omission, or course of business constituting a violation of the laws of this state relating to insurance in this chapter, chapter 354, and chapters 375 to 385, or a rule adopted or order issued pursuant thereto, the director may order the following relief:

(1) An order directing the person to cease and desist from engaging in the act, practice, omission, or course of business;

(2) A curative order or order directing the person to take other action necessary or appropriate to comply with the insurance laws of this state;

(3) Order a civil penalty or forfeiture as provided in section 374.049; and

(4) Award reasonable costs of the investigation.

2. In determining any relief sought, the director shall consider, among other factors, whether:

(1) The violations are likely to continue or reoccur;

(2) Actual financial loss was sustained by consumers and restitution has been made;

(3) The act, practice, omission, or course of business was detected as part of a self-audit or internal compliance program and immediately reported to the director; and

(4) The act, practice, omission, or course of business had previously been detected, but inadequate policies and procedures were implemented to prevent reoccurrence.

3. Unless the director determines that a summary order is appropriate under subsection 4 of this section, the director shall provide notice of the intent to initiate administrative enforcement by serving a statement of the reasons for the action upon any person subject to the proceedings. A statement of reasons, together with an order to show cause why a cease and desist order and other relief should not be issued, shall be served either personally or by certified mail on any person named therein. The director shall schedule a time and place at least ten days thereafter for hearing, and after notice of and opportunity for hearing to each person subject to the order, the director may issue a final order under subsection 6 of this section.

4. If the director determines that sections 375.014, 375.144, or 375.310 are being violated and consumers are being aggrieved by the violations, the order issued under subdivision (1) of subsection 1 of this section may be summary and be effective on the date of issuance. Upon issuance of the order, the director shall promptly serve each person subject to the order with a copy of the order and a notice that the order has been entered.

5. A summary order issued under subsection 4 of this section must include a statement of the reasons for the order, notice within five days after receipt of a request in a record from the person that the matter will be scheduled for a hearing, and a statement whether the department is seeking a civil penalty or costs of the investigation. If a person subject to the order does not request a hearing and none is ordered by the director within thirty days after the date of service of the order, the order becomes final as to that person by operation of law. If a hearing is requested or ordered, the director, after notice of and opportunity for hearing to each person subject to the order, may modify or vacate the order or extend it until final determination.

6. If a hearing is requested or ordered pursuant to subsection 3 or subsection 5 of this section, a hearing before the director or a hearing officer designated by the director must be provided. A final order may not be issued unless the director makes findings of fact and conclusions of law in a record in accordance with the provisions of chapter 536 and procedural rules promulgated by the director. The final order may make final, vacate, or modify the order issued under subsection 5 of this section.

7. In a final order under subsection 6 of this section, the director may impose a civil penalty or forfeiture as provided in section 374.049. No civil penalty or forfeiture may be imposed against a person unless the person has engaged in the act, practice, omission, or course of business constituting the violation.

8. In a final order under subsection 6 of this section, the director may charge the actual cost of an investigation or proceeding for a violation of the insurance laws of this state or a rule adopted or order issued pursuant thereto. These funds shall be paid to the director to the credit of the insurance dedicated fund.

9. The director is authorized to issue subpoenas, compel attendance of witnesses, administer oaths, hear testimony of witnesses, receive evidence, and require the production of books, papers, records, correspondence, and all other written instruments or documents relevant to the proceeding and authorized in contested cases under the provisions of chapter 536 and procedural rules promulgated by the director.

10. Statements of charges, notices, orders, and other processes of the director may be served by anyone duly authorized by the director either in the manner provided by law for service of process in civil actions, or by registering or certifying and mailing a copy thereof to the person affected by such statement, notice, order, or other process at his or its residence or principal office or place of business. The verified return by the person so serving such statement, notice, order, or other process setting forth the manner of such service shall be proof of the same, and the return postcard receipt for such statement, notice, order, or other process, registered and mailed as aforesaid, shall be proof of the service of the same.

11. If a petition for judicial review of a final order is not filed in accordance with section 374.055, the director may file a certified copy of the final order with the clerk of a court of competent jurisdiction. The order so filed has the same effect as a judgment of the court and may be recorded, enforced, or satisfied in the same manner as a judgment of the court.

12. If a person violates or does not comply with an order under this section, the director may under section 374.048 petition a court of competent jurisdiction to enforce the order. The court may not require the director to post a bond in an action or proceeding under this section. If the court finds, after service and opportunity for hearing, that the person was not in compliance with the order, the court may, in addition to relief authorized in section 374.048, adjudge the person in civil contempt of the order. A violation of or failure to comply with an order under this section is a level three violation under section 374.049. The court may impose a further civil penalty against the person for contempt in an amount not less than five thousand dollars but not greater than one hundred thousand dollars for each violation and may grant any other relief the court determines is just and proper in the circumstances.

13. Until the expiration of the time allowed under section 374.055 for filing a petition for judicial review, if no such petition has been duly filed within such time or if a petition for review has been filed within such time, then until the transcript of the record in the proceeding has been filed in the circuit court of Cole County, the director may at any time, upon such notice and in such manner as he shall deem proper, modify or set aside in whole or in part any order issued by him under this section.

14. The enforcement authority of the director under this section is cumulative to any other statutory authority of the director.

15. The director is authorized to issue administrative consent orders in the public interest as complete or partial settlement of any investigation, examination, or other proceeding, which curative orders may contain any provision necessary or appropriate to assure compliance with the insurance laws of this state, require payment of restitution to be distributed directly or by the director to any aggrieved consumers, civil penalties, or voluntary forfeiture, reimbursement for costs of investigation or examination, or any other relief deemed by the director to be necessary and appropriate. Any remaining matters not addressed in settlement may be submitted to the director through a contested proceeding under this section.

16. (1) Any person willfully violating any provision of any cease and desist order of the director after it becomes final, while the same is in force, upon conviction thereof shall be punished by a fine of not more than one hundred thousand dollars, by imprisonment of up to ten years, or by both such fine and imprisonment.

(2) In addition to any other penalty provided, violation of any cease and desist order shall subject the violator to suspension or revocation of any certificate of authority or license as may be applicable under the laws of this state relating to the business of insurance.

17. The term "person" as used in this chapter shall include any individual, partnership, corporation, association or trust, or any other legal entity.

18. The term "order" as used in this chapter shall include a formal administrative direction or command of the director issued under this section or in any contested case subject to the provisions of section 536.063 or any lawful administrative proceeding subject to judicial review, but shall not include department bulletins, no-action letters, advisory opinions, or any other statement of general applicability that should be adopted by rule.

(L. 1967 p. 516, A.L. 2006 H.B. 1837)

(1984) Nothing in this section prevents the Governor from directing the division of insurance to issue a cease and desist order. American Family Life Assurance Co. v. Teasdale (8th Cir.) 733 F.2d 559.



Section 374.047 Willful violation of state law, order — notice.

Effective 28 Aug 2006

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.047. Willful violation of state law, order — notice. — 1. If the director determines, based on substantial and competent evidence, that a corporation or insurer with a certificate of authority under the laws relating to insurance willfully has engaged in an act, practice, omission, or course of business constituting a level three, four, or five violation of the laws of this state relating to insurance in this chapter, chapter 354 and chapters 375 to 385, or been convicted of any felony or misdemeanor under any state or federal law, the director may, after hearing, issue an order suspending or revoking the certificate of authority.

2. Prior to issuance of the order under this section, the director shall give at least thirty days' notice with a statement of reasons for the action and afford such corporation or insurer the opportunity for a hearing upon written request. If such corporation or insurer requests a hearing in writing, a final order of suspension or revocation may not be issued unless the director makes findings of fact and conclusions of law in a record in accordance with the contested case provisions of chapter 536 and procedural rules promulgated by the director.

3. The enforcement authority of the director under this section is cumulative to any other statutory authority of the director.

(L. 2006 H.B. 1837)



Section 374.048 Violations of state laws, action in circuit court — relief — bond — venue — judgment — fund created.

Effective 28 Aug 2006

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.048. Violations of state laws, action in circuit court — relief — bond — venue — judgment — fund created. — 1. If the director believes that a person has engaged, is engaging in or has taken a substantial step toward engaging in an act, practice, omission, or course of business constituting a violation of the laws of this state relating to insurance in this chapter, chapter 354 and chapters 375 to 385, or a rule adopted or order issued pursuant thereto or that a person has or is engaging in an act, practice, omission, or course of business that materially aids a violation of the laws of this state relating to insurance in this chapter, chapter 354 and chapters 375 to 385, or a rule adopted or order issued pursuant thereto, the director may maintain an action in the circuit court of any county of the state or any city not within a county to enjoin the act, practice, omission, or course of business and to enforce compliance with the laws of this state relating to insurance or a rule adopted or order issued by the director.

2. In an action under this section and on a proper showing, the court may:

(1) Issue a permanent or temporary injunction, restraining order, or declaratory judgment;

(2) Order other appropriate or ancillary relief, which may include:

(a) An asset freeze, accounting, writ of attachment, writ of general or specific execution, and appointment of a receiver or conservator, which may be the director, for the defendant or the defendant's assets;

(b) Ordering the director to take charge and control of a defendant's property, including accounts in a depository institution, rents, and profits; to collect debts; and to acquire and dispose of property;

(c) Imposing a civil penalty or forfeiture as provided in section 374.049;

(d) Upon showing financial loss, injury, or harm to identifiable consumers, imposing an order of restitution or disgorgement directed to a person who has engaged in an act, practice, omission, or course of business in violation of the laws or rules relating to insurance;

(e) Ordering the payment of prejudgment and postjudgment interest;

(f) Ordering reasonable costs of investigation and prosecution; and

(g) Ordering the payment to the insurance dedicated fund an additional amount equal to ten percent of the total restitution or disgorgement ordered, or such other amount as awarded by the court, which shall be appropriated to an insurance consumer education program administered by the director; or

(3) Order such other relief as the court considers necessary or appropriate.

3. The director may not be required to post a bond in an action or proceeding under this section.

4. The case may be brought in the circuit court of Cole County, any county or city not within a county in which a violation has occurred, or any county or city not within a county which has venue of an action against the person, partnership, or corporation under other provisions of law.

5. The enforcement authority of the director under this section is cumulative to any other authority of the director to impose orders under other provisions of the laws relating to insurance in this state.

6. If the director determines it to be in the public interest, the director is authorized to enter into a consent injunction and judgment in the settlement of any proceeding under the laws of this state relating to insurance in this chapter, chapter 354 and chapters 375 to 385.

7. A "Consumer Restitution Fund" shall be created for the purpose of preserving and distributing to aggrieved consumers disgorgement or restitution funds obtained through enforcement proceedings brought by the director. In addition to the equitable powers of the court authorized above, the court may order that such funds be paid into the consumer restitution fund for distribution to aggrieved consumers. It shall be the duty of the director to distribute such funds to those persons injured by the unlawful acts, practices, omissions, or courses of business by the subject of the proceeding. Notwithstanding the provisions of section 33.080, any funds remaining in the director's consumer restitution fund at the end of any biennium shall not be transferred to the general revenue fund, but if the director is unable with reasonable efforts to ascertain the aggrieved consumers, then the funds may be transferred to the insurance dedicated fund to be used for consumer education.

(L. 2006 H.B. 1837)



Section 374.049 Classification of violations — orders, penalties — enhancement of penalties — reduction of penalties — deposit and use of penalties — effective date.

Effective 28 Aug 2006

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.049. Classification of violations — orders, penalties — enhancement of penalties — reduction of penalties — deposit and use of penalties — effective date. — 1. Violations of the laws of this state relating to insurance in this chapter, chapter 354 and chapters 375 to 385, or a rule adopted or order issued by the director, are classified for the purpose of civil penalties and forfeitures into the following five classifications:

(1) Level one violations;

(2) Level two violations;

(3) Level three violations;

(4) Level four violations; and

(5) Level five violations.

2. An order to impose a civil penalty or forfeiture, when imposed by the director in an administrative proceeding under section 374.046 on a person for any violation of the laws of this state relating to insurance in this chapter, chapter 354 and chapters 375 to 385, or a rule adopted or order issued by the director, shall be an order to pay an amount not exceeding the following:

(1) No civil penalty or forfeiture for a level one violation;

(2) One thousand dollars per each level two violation, up to an aggregate civil penalty or forfeiture of fifty thousand dollars per annum for multiple violations;

(3) Five thousand dollars per each level three violation, up to an aggregate civil penalty or forfeiture of one hundred thousand dollars per annum for multiple violations;

(4) Ten thousand dollars per each level four violation, up to an aggregate civil penalty or forfeiture of two hundred fifty thousand dollars per annum for multiple violations;

(5) Fifty thousand dollars per each level five violation, up to an aggregate civil penalty or forfeiture of two hundred fifty thousand dollars per annum for multiple violations.

3. An order to impose a civil penalty or forfeiture, when imposed by the court in an enforcement proceeding under section 374.048 on a person for any violation of the laws of this state relating to insurance in this chapter, chapter 354 and chapters 375 to 385, or a rule adopted or order issued by the director, shall be an order to pay an amount not exceeding the following:

(1) No civil penalty or forfeiture for a level one violation;

(2) One thousand dollars per each level two violation, up to an aggregate civil penalty or forfeiture of fifty thousand dollars per annum for multiple violations;

(3) Five thousand dollars per each level three violation, up to an aggregate civil penalty or forfeiture of two hundred thousand dollars per annum for multiple violations;

(4) Twenty thousand dollars per each level four violation, up to an aggregate civil penalty or forfeiture of one million dollars per annum for multiple violations;

(5) One million dollars per each level five violation, with no limit to civil penalties or forfeitures for multiple violations.

4. No civil penalty or forfeiture may be imposed against a person, unless the person has engaged in the act, practice, omission or course of business constituting the violation.

5. Any violation of the laws of this state relating to insurance in this chapter, chapter 354 and chapters 375 to 385, which is not classified or does not authorize a specific range for a civil penalty or forfeiture for violations, shall be classified as a level one violation. In bringing an action to enforce a rule adopted by the director, unless the conduct that violates the rule also violates the enabling statute, the violation shall be classified as a level one violation and shall not be subject to any provision in this section regarding the enhancement of a civil penalty or forfeiture.

6. The civil penalties or forfeitures set forth in this section establish a maximum range. The court, or the director in administrative enforcement, shall consider all of the circumstances, including the nature of violations to determine whether, and to any extent, a civil penalty or forfeiture is justified.

7. In any enforcement proceeding, the court, or director in administrative enforcement, may enhance the civil penalty or forfeiture with a one-classification step increase under this section, if the violation was knowing. The court, or director in administrative enforcement, may enhance the civil penalty or forfeiture with a two-level increase if the violation was knowingly committed in conscious disregard of the law.

8. In any enforcement proceeding, the court, or director in administrative enforcement, may, after consideration of the factors specified in subsection 2 of section 374.046, enhance the civil penalty or forfeiture with a one-classification step increase under this section, if the violations resulted in actual financial loss to consumers.

9. In any enforcement proceeding, the court, or director in administrative enforcement, shall reduce the civil penalty or forfeiture on that person with up to a two-classification step reduction under this section, if prior to receiving notice of the violation from the department, the person detects the violation through a self-audit or internal compliance program reasonably designed to detect and prevent insurance law violations and immediately reports the violation to the director.

10. If more than one error is caused by a single act or omission in the use of data processing equipment and such errors are not known by the violator at the time the error occurs, then any such errors shall be regarded as a single violation under this section.

11. Any civil penalty or forfeiture recovered by the director shall be paid to the treasurer and then distributed to the public schools as required by Article IX, Section 7 of the Missouri Constitution.

12. The penalties and forfeitures authorized by this section govern all actions and proceedings that are instituted on the basis of conduct occurring after August 28, 2006.

(L. 2006 H.B. 1837)



Section 374.050 Seal of office — effect.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.050. Seal of office — effect. — 1. The seal now used by said department shall be the seal of the office of the director of the department of insurance, financial institutions and professional registration, and the same may be renewed whenever necessary.

2. Every certificate or other paper executed by said director in pursuance of any authority conferred on him by law, and sealed with his seal of office, and all copies of papers in the office of said director, certified by him and authenticated by said seal, shall, in all cases, be evidence equally and in like manner as the originals, and shall have the same force and effect as the originals thereof would, in any suit or proceeding in any court of this state.

(RSMo 1939 § 5787)

Prior revisions: 1929 § 5677; 1919 § 6088; 1909 § 6882



Section 374.051 Refusal of license and nonrenewal, applicant may appeal, procedure.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.051. Refusal of license and nonrenewal, applicant may appeal, procedure. — 1. Any applicant refused a license or the renewal of a license by order of the director under sections 374.755, 374.787, and 375.141 may file a petition with the administrative hearing commission alleging that the director has refused the license. The administrative hearing commission shall conduct hearings and make findings of fact and conclusions of law in determining whether the applicant may be disqualified by statute. Notwithstanding section 621.120, the director shall retain discretion in refusing a license or renewal and such discretion shall not transfer to the administrative hearing commission.

2. If a proceeding is instituted to revoke or suspend a license of any person under sections 374.755, 374.787, and 375.141, the director shall refer the matter to the administrative hearing commission by directing the filing of a complaint. The administrative hearing commission shall conduct hearings and make findings of fact and conclusions of law in such cases. The director shall have the burden of proving cause for discipline. If cause is found, the administrative hearing commission shall submit its findings of fact and conclusions of law to the director, who may determine appropriate discipline.

3. Hearing procedures before the director or the administrative hearing commission and judicial review of the decisions and orders of the director and of the administrative hearing commission, and all other procedural matters under this chapter, shall be governed by the provisions of chapter 536. Hearings before the administrative hearing commission shall also be governed by the provisions of chapter 621.

(L. 2007 S.B. 66)



Section 374.055 Grievance procedure.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.055. Grievance procedure. — 1. Except as otherwise provided, any interested person aggrieved by any order of the director under the laws of this state relating to insurance in this chapter, chapter 354, and chapters 375 to 385, or a rule adopted by the director, or by any refusal or failure of the director to make an order pursuant to any of said provisions, shall be entitled to a hearing before the director in accordance with the provisions of chapter 536. A final order issued by the director is subject to judicial review in accordance with the provisions of chapter 536. However, any findings of fact or conclusions of law in any order regarding the actual costs of the investigation or proceedings under section 374.046, or the classification of any violation under section 374.049, shall be subject to de novo review.

2. A rule adopted by the director is subject to judicial review in accordance with the provisions of chapter 536.

3. Notwithstanding any other provision of law to the contrary, no person or entity shall impose an accident response service fee on or from an insurance company, the driver or owner of a motor vehicle, or any other person. As used in this section, the term "accident response service fee" means a fee imposed for the response or investigation by a local law enforcement agency of a motor vehicle accident.

(L. 2007 S.B. 66)



Section 374.056 Rulemaking authority, delivery methods.

Effective 28 Aug 2008

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.056. Rulemaking authority, delivery methods. — Except as limited by section 375.922, the director may promulgate rules establishing the specific type of delivery method for submissions of rate and form filings, rules, license applications, including materials requested in the course of a financial or market conduct examination, which are required to be submitted to the department under state law. Types of delivery methods shall be web-based interface systems such as the System for Electronic Rate Form Filing (SERFF), the National Insurance Producer Registry (NIPR), and the National Association of Insurance Commissioners' Internet-State Interface Technology Enhancement (I-SITE). Such rules may only apply to insurance companies, producers, health maintenance organizations, and any other person or entity regulated by the department under this chapter, and chapters 287, 325, 354, and 375 to 385, or a rule adopted thereunder. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2008, shall be invalid and void.

(L. 2008 H.B. 1690)



Section 374.057 Filing of records and signatures authorized when in compliance with federal law.

Effective 28 Aug 2008

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.057. Filing of records and signatures authorized when in compliance with federal law. — The filing of records and signatures is authorized, when specified under this chapter, or chapters 287, 325, 354, and 375 to 385, or a rule adopted thereunder, when carried out in a manner consistent with Section 104(a) of the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7004(a). This section modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, but does not modify, limit, or supersede Section 101(c) of the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001(c), or authorize the electronic delivery of any of the notices described in Section 103(b) of the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7003(b).

(L. 2008 H.B. 1690)



Section 374.060 Office location and hours.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.060. Office location and hours. — 1. The director shall maintain his office in Jefferson City and shall keep the same open from eight a.m. to five p.m. every day except Saturdays, Sundays and public holidays. He shall be furnished with suitable rooms in the capitol or other state office building, which shall be furnished with a safe, furniture, stationery, printing and such other things as may be necessary for the transaction of the business of his office.

2. With the approval of the governor, the director may maintain branch offices in this state as may be needed to effectively discharge the duties of his office.

(RSMo 1939 § 5788, A. 1949 H.B. 2115, A.L. 1967 p. 516)

Prior revisions: 1929 § 5678; 1919 § 6089; 1909 § 6883



Section 374.070 Office and records, public — copies — records disposed of or destroyed, when.

Effective 28 Aug 2008

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.070. Office and records, public — copies — records disposed of or destroyed, when. — 1. The office shall be a public office and the records shall be public records and shall at all times be open to the inspection of the public subject to such rules as the director shall make for their safekeeping; provided, however, that the work product of the director, the director's employees and agents, including but not limited to work papers of examinations of companies, work papers of investigations of insurance companies and producers and other persons licensed or with a certificate of authority under this chapter, chapter 354, and chapters 375 to 385, or of other entities as provided by law and confidential communications to the director, shall not be considered public records except as provided by law.

2. When requested, the director shall furnish certified copies of any paper, report, or documents on file in the director's office to any person requesting them, upon payment of the fees allowed by law.

3. Five years after the conclusion of the transactions to which they relate, the director is authorized to destroy or otherwise dispose of all correspondence, complaints, claim files, working papers of examinations of companies, examination reports of companies made by the insurance supervisory officials of states other than Missouri, rating files, void or obsolete or superseded rate filings and schedules, individual company rating experience data, applications, requisitions, and requests for licenses, all license cards and records, all expired bonds, all records of hearings, and all similar records, papers, documents, and memoranda now or hereafter in the possession of the director.

4. Ten years after the conclusion of the transactions to which they relate, the director is authorized to destroy or otherwise dispose of all foreign companies' and alien companies' annual statements, valuation reports, tax reports, and all similar records, papers, documents and memoranda now or hereafter in the possession of the director.

5. Disposal and destruction of records shall be in accordance with sections 109.200 to 109.310.

(RSMo 1939 §§ 5788, 5793, A. 1949 H.B. 2115, A.L. 1953 p. 242, A.L. 1967 p. 516, A.L. 1999 S.B. 19 merged with S.B. 386, A.L. 2008 S.B. 788)

Prior revisions: 1929 §§ 5678, 5683; 1919 §§ 6089, 6094; 1909 §§ 6883, 6888



Section 374.071 Insurance records exempt from public disclosure — release permitted, when.

Effective 28 Aug 2005

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.071. Insurance records exempt from public disclosure — release permitted, when. — 1. The following records of the department are not public records and are not available for public examination under section 374.070:

(1) Any document or other material in any consumer complaint file maintained under section 374.085, including medical records, repair estimates, adjuster notes, insurance policy provisions, recordings or transcripts of witness interviews, and any other records regarding coverage, settlement, payment, or denial of claim asserted under an insurance policy;

(2) Any document or other material submitted by an insurer or producer under section 374.190, or any other inquiry, information request, or data call initiated by the department.

2. Any record that is not public under subsections 1 and 2 of this section is confidential and is not subject to disclosure, including discovery or subpoena, unless the subpoena is issued by the prosecuting attorney, attorney general, administrative hearing officer, or under the authority of any court. The director may only produce the documents or other material to another state or federal governmental agency or officer under a lawful request, subpoena, or formal discovery procedure. The documents or material may, in the discretion of the director, be made public once admitted as evidence in any administrative, civil, or criminal enforcement proceeding.

3. The director may release contents of any record that is not public under this section as part of an examination report under section 374.205, if the release is in the public interest. Notwithstanding any provision of subsections 1 and 2 of this section to the contrary, in all cases, the director may release an incident report record consisting of the date and immediate facts and circumstances surrounding the initial consumer report or complaint.

4. No waiver of any applicable privilege or claim of confidentiality regarding any document shall occur as a result of disclosure to the director or by the director in sharing documents with other state and federal regulatory agencies, the National Association of Insurance Commissioners, and its affiliates and subsidiaries, or state or federal law enforcement authorities, and the recipient of such document is bound by the provisions of this section as to the confidentiality of such document.

(L. 2005 H.B. 388)



Section 374.075 Divisions, director may establish.

Effective 28 Aug 2008

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.075. Divisions, director may establish. — 1. The director may establish three or more divisions within the department to administer and enforce the laws of this state relating to insurance. The director shall establish at least one division, to be known as the "Division of Consumer Affairs", which shall perform the functions of the consumer services section in addition to such other functions as may be assigned to it by the director. The director shall establish a division to be known as the "Division of Insurance Company Regulation", which shall perform the functions of insurance company admissions and financial supervision, in addition to such other functions as may be assigned to it by the director, and a division to be known as the "Division of Insurance Market Regulation", which shall perform the functions of rate and form regulation in addition to such other functions as may be assigned to it by the director.

2. Wherever the laws, rules or regulations of this state make reference to the "division of insurance" or to the "insurance division", such references shall be deemed to refer to the department of insurance, financial institutions and professional registration.

(L. 1991 H.B. 575, A.L. 2008 S.B. 788)



Section 374.080 Deputy director, appointment, powers — governor to appoint, when.

Effective 26 Jun 1991, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.080. Deputy director, appointment, powers — governor to appoint, when. — 1. The director may appoint a deputy, who shall be subject to removal at pleasure by the director, and who shall possess all the powers and perform all the duties attached by law to the office of director during a vacancy in the office, and during the absence, inability or suspension of his principal. The director shall be responsible for the acts of his deputy, who shall, before entering upon the duties of his office, take the oath and be bonded as required of the director in section 374.030. The deputy director shall assist the director in the administration of the department, and perform such duties and have such powers as the director may direct.

2. In the event there is an absence of the director and no deputy has been appointed, the governor shall appoint the acting director from among the division directors within the department.

(RSMo 1939 § 5783, A.L. 1967 p. 516, A.L. 1990 H.B. 1739, A.L. 1991 H.B. 575)

Prior revisions: 1929 § 5673; 1919 § 6085; 1909 § 6880

Effective 6-26-91



Section 374.085 Division of consumer affairs, duties — legal adviser may assist.

Effective 28 Aug 2008

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.085. Division of consumer affairs, duties — legal adviser may assist. — 1. The division of consumer affairs of the department of insurance, financial institutions and professional registration shall perform the following functions:

(1) The division shall receive complaints and inquiries from the general public concerning insurance companies, health services corporations and health maintenance organizations, their agents and employees, insurance producers, and any other persons licensed by or registered with the department, except those licensed by the division of finance, credit unions or professional registration, or any boards assigned to those divisions;

(2) The division shall maintain records of each complaint received and the disposition of that complaint, indexed by type of complaint, company, and such other factors as the section deems appropriate;

(3) The division shall operate a statewide toll-free telephone service to receive complaints and inquiries, and shall publicize the existence of this service to the general public;

(4) The division shall investigate complaints received of unfair or unlawful acts under the insurance laws of this state and shall close the file on each investigation only when the director of the consumer services division is satisfied that the person or persons complained against have taken a fair and reasonable position or one which is legally correct;

(5) The division shall prepare such brochures and other documents as it deems appropriate to help inform the general public on such topics as the state's insurance laws, insurance practices, policy coverages and policy costs; and

(6) The division shall recommend changes to state statutes when it considers such statutes to adversely or unfairly affect the interests of the general public.

2. In performing the functions of this section, the consumer services division may be assisted by a legal adviser. The legal adviser shall be an attorney licensed to practice law in the state of Missouri and shall possess a knowledge of the state's insurance laws and regulations.

(L. 1990 H.B. 1739, A.L. 1991 H.B. 575, A.L. 2008 S.B. 788)



Section 374.090 Actuary, chief market conduct examiner and chief financial examiner, qualifications — bond required.

Effective 28 Aug 1990

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.090. Actuary, chief market conduct examiner and chief financial examiner, qualifications — bond required. — 1. The director shall appoint and employ an actuary, a chief market conduct examiner and a chief financial examiner, who shall be subject to removal at the pleasure of the director. The director may contract with persons to assist the actuary or to provide actuarial services subject to appropriation by the general assembly.

2. The actuary shall have had at least five years' experience in actuarial work, the chief market conduct examiner shall have at least five years in insurance examination work as defined by the NAIC market conduct examiners' handbook in effect on August 28, 1990, and the chief financial examiner shall have had at least five years' experience in financial examination work.

3. The actuary and examiners shall not be or become interested in any insurance company other than as a policyholder.

4. The actuary and the examiners each shall file bond as required by the director, which shall not exceed the sum of ten thousand dollars.

(RSMo 1939 § 5784, A. 1949 H.B. 2115, A.L. 1990 H.B. 1739)

Prior revision: 1929 § 5674



Section 374.100 Actuary — duties — fees.

Effective 28 Aug 1949

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.100. Actuary — duties — fees. — 1. The actuary shall perform those duties usually performed by actuaries and such other duties in connection with the department as the director may direct.

2. All fees allowed or paid to the actuary as provided by law shall be paid to the director of revenue and shall be deposited to the credit of the department of insurance, financial institutions and professional registration fund.

(RSMo 1939 §§ 5784, 5786, A. 1949 H.B. 2115)

Prior revisions: 1929 §§ 5674, 5676; 1919 § 6087; 1909 § 6881



Section 374.110 Examiner — duties — assistants — fees.

Effective 28 Aug 1949

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.110. Examiner — duties — assistants — fees. — 1. The director of the department of insurance, financial institutions and professional registration, through the chief examiner, may examine into the affairs and good faith of any person who is engaged in, or is claiming or advertising that he is engaged in, organizing or receiving subscriptions for or disposing of stock of, or in any manner aiding or taking part in the formation of or business of an insurance corporation, association or organization and the chief examiner shall conduct or assist in conducting the examination of insurance companies, associations and organizations and reciprocal or interinsurance exchanges as required by law, and do such other things pertaining to the department as the director may direct.

2. The director may also employ one or more expert actuaries or examiners to assist the chief examiner in making such examinations.

3. The fees and expenses in all cases to be reasonable and to be paid by the company, association, organization or reciprocal or interinsurance exchange being examined upon accounts approved by the director.

(RSMo 1939 § 5784, A. 1949 H.B. 2115)

Prior revision: 1929 § 5674



Section 374.115 Insurance examiners, compensation of.

Effective 28 Aug 2008

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.115. Insurance examiners, compensation of. — Insurance examiners appointed or employed by the director of the department of insurance, financial institutions and professional registration shall be compensated according to the applicable levels established and published by the National Association of Insurance Commissioners.

(L. 1989 S.B. 333 § 1, A.L. 2008 S.B. 788)



Section 374.120 Director to appoint employees — legal counsel — reinsurance analyst, qualifications.

Effective 26 Jun 1991, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.120. Director to appoint employees — legal counsel — reinsurance analyst, qualifications. — 1. The director shall appoint and employ such clerks and clerical and other help which are necessary for a proper dispatch of the business of the department of insurance, financial institutions and professional registration at salaries as now or hereafter provided by law, and may employ such actuarial work to be done as may be necessary, all of which expense shall be paid as provided for by section 374.160, out of the amount appropriated by law from the fees collected by the department of insurance, financial institutions and professional registration.

2. The director shall appoint and employ legal counsel regarding the enforcing of the insurance laws of the state; provided, however, that with respect to criminal prosecutions, the attorney general shall be the legal adviser to the director. All counsel employed by the legal section shall be attorneys licensed to practice law in the state of Missouri and the general counsel shall be subject to removal at the pleasure of the director. In addition, the general counsel shall have had at least two years of experience in the areas of insurance law, insurance regulation or insurance litigation, or any combination thereof. The general counsel may receive an annual salary of up to one thousand dollars less than the annual salary paid the director. The director may assign legal counsel to specific divisions established pursuant to section 374.075. Legal counsel may act as hearing officers at any hearing before the department of insurance, financial institutions and professional registration, but may not act as a hearing officer in any contested case brought to the director from a division to which legal counsel was assigned.

3. The director may also employ suitable persons to make examinations as to the solvency or market conduct of companies when he deems it necessary.

4. The director shall also employ a reinsurance analyst to assist the department in carrying out its responsibilities regarding reinsurers as are provided for by law. The reinsurance analyst shall have knowledge of the state's insurance laws and regulations, shall have a degree in accounting, and shall be able to meet the requirements of an Associate in Reinsurance of the American Institute of Property and Liability Underwriters within two years of appointment, or comparable standards as provided for by regulation, and have at least three years' experience in insurance or reinsurance matters.

5. The director shall not employ any person in any capacity who is an officer, agent or employee of any insurance company or association.

(RSMo 1939 § 5788, A. 1949 H.B. 2115, A.L. 1990 H.B. 1739, A.L. 1991 H.B. 575)

Prior revisions: 1929 § 5678; 1919 § 6089; 1909 § 6883

Effective 6-26-91

(1956) Counsel employed by the director must be paid in the same way as other expenses of the insurance division and cannot be paid from funds escheated to the state under § 379.395. Jacobs v. Leggett (Mo.), 295 S.W.2d 825.

(1962) Attorneys' fees, arising under 1930 agreement whereby director had agreed to pay attorneys out of unreturned excess premiums which attorneys might be successful in recovering from companies, could not be allowed as department expense payable out of current appropriations and state was not liable for fees by estoppel where method of payment provided in contract was invalid. State ex rel. Johnson v. Leggett (Mo.), 359 S.W.2d 790.



Section 374.130 Chief clerk, duties and powers.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.130. Chief clerk, duties and powers. — The director may designate one of the clerks of the department of insurance, financial institutions and professional registration as chief clerk, who shall possess the qualifications of the director, and shall, subject to the director and his deputy, have charge of the clerical and detail work of the department, and the employees thereof. In the absence or inability of both the director and deputy or in case of a vacancy in both of said offices, the chief clerk shall have and exercise the powers of the director. Chief clerk shall serve during the pleasure of the director, and shall perform such other duties as the director may direct.

(RSMo 1939 § 5785)

Prior revisions: 1929 § 5675; 1919 § 6086



Section 374.150 Fees paid to director of revenue, exception — department of insurance, financial institutions and professional registration dedicated fund established, purpose — lapse into general revenue, when — annual transfer of moneys to general revenue.

Effective 05 Jul 2013, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

*374.150. Fees paid to director of revenue, exception — department of insurance, financial institutions and professional registration dedicated fund established, purpose — lapse into general revenue, when — annual transfer of moneys to general revenue. — 1. All fees due the state under the provisions of the insurance laws of this state shall be paid to the director of revenue and deposited in the state treasury to the credit of the insurance dedicated fund unless otherwise provided for in subsection 2 of this section.

2. There is hereby established in the state treasury a special fund to be known as the "Insurance Dedicated Fund". The fund shall be subject to appropriation of the general assembly and shall be devoted solely to the payment of expenditures incurred by the department attributable to duties performed by the department for the regulation of the business of insurance, regulation of health maintenance organizations and the operation of the division of consumer affairs as required by law which are not paid for by another source of funds. Other provisions of law to the contrary notwithstanding, beginning on January 1, 1991, all fees charged under any provision of chapter 325, 354, 374, 375, 376, 377, 378, 379, 380, 381, 382, 383, 384 or 385 due the state shall be paid into this fund. The state treasurer shall invest moneys in this fund in the same manner as other state funds and any interest or earnings on such moneys shall be credited to the insurance dedicated fund. The provisions of section 33.080 notwithstanding, moneys in the fund shall not lapse, be transferred to or placed to the credit of the general revenue fund unless and then only to the extent to which the unencumbered balance at the close of the biennium year exceeds two times the total amount appropriated, paid, or transferred to the fund during such fiscal year.

3. Notwithstanding provisions of this section to the contrary, five hundred thousand dollars of the insurance dedicated fund shall annually be transferred and placed to the credit of the state general revenue fund on July first beginning with fiscal year 2014.

(RSMo 1939 § 5786, A.L. 1945 p. 1018, A. 1949 H.B. 2115, A.L. 1990 H.B. 1739, A.L. 1991 H.B. 575, A.L. 2003 S.B. 675, A.L. 2007 S.B. 66, A.L. 2013 H.B. 1035 merged with S.B. 23)

Prior revisions: 1929 § 5676; 1919 § 6087; 1909 § 6881

Effective 7-05-13 (S.B. 23); 9-11-13 (H.B. 1035)

*H.B. 1035 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.

*Revisor's Note: Article III, Sections 29 and 32 of the Missouri Constitution, and Sections 1.130 and 21.250, RSMo, do not specifically address the effective date of a section subject to an emergency clause which is overridden by the general assembly.



Section 374.160 Expenses, how paid — state liability — assessment against companies, director to make, how.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.160. Expenses, how paid — state liability — assessment against companies, director to make, how. — 1. The expenses of examinations, valuations or proceedings against any company, and for dissolving or settling the affairs of companies are to be paid by the company, or as provided by law. The state shall not be responsible in any manner for the payment of any such expenses, or any charges connected therewith.

2. At the request of the director, every domestic insurance company or health maintenance organization subject to an order of conservation, rehabilitation, or liquidation shall reimburse the insurance dedicated fund for administrative services rendered by state employees to the company. Reimbursement shall include that portion of the employee's salary, state benefits, and expenses that specifically relates to the services rendered on behalf of the company.

3. All other expenses of the department of insurance, financial institutions and professional registration now or hereafter incurred and unpaid, or that may be hereafter incurred, including the salaries of the director and deputy director, shall be paid out of the state treasury in the manner provided by law.

4. The director shall assess the expenses of any examination against the company examined and shall order that the examination expenses be paid into the insurance examiners fund created by section 374.162. This assessment shall include the costs of compensation, including benefits, for the examiners, analysts, actuaries, and attorneys directly contributing to the examination of the company, any reasonable travel, lodging, and meal expenses related to an on-site examination, and other expenses related to the examination of the company, including an allocation for examiners' office space, supplies, and equipment, but not expenses associated with attending a course, seminar, or meeting, unless solely related to the examination of the company assessed. The director shall pay from the insurance examiners fund the compensation of insurance examiners, analysts, actuaries, and attorneys, including standard benefits afforded to state employees, for performance of any such examination and other expenses covered in the assessment. The general assembly shall annually provide appropriations sufficient to distribute all receipts into the insurance examiners fund. The provisions of section 33.080 relating to the transfer of unexpended balances to the general revenue fund shall not apply to the insurance examiners fund.

5. If any company shall refuse to pay the expenses of any examination, valuation or proceeding assessed by the director pursuant to this section, the company shall be liable for double the amount of such expenses and all costs of collection, including attorney's fees. The company shall not be entitled to a credit, pursuant to section 148.400, for any fees, expenses or costs ordered pursuant to this subsection other than in the amount of the expenses originally assessed by the director. All amounts collected pursuant to this subsection shall be credited to the insurance examiners fund.

(RSMo 1939 § 5789, A.L. 1945 p. 1018, A.L. 1980 H.B. 1266, A.L. 1991 H.B. 385, et al., A.L. 2007 S.B. 66)

Prior revisions: 1929 § 5679; 1919 § 6090; 1909 § 6884

(1962) Attorneys' fees, arising under 1930 agreement whereby director had agreed to pay attorneys out of unreturned excess premiums which attorneys might be successful in recovering from companies, could not be allowed as department expense payable out of current appropriations and state was not liable for fees by estoppel where method of payment provided in contract was invalid. State ex rel. Johnson v. Leggett (Mo.), 359 S.W.2d 790.



Section 374.162 Insurance examiners fund, established — assessments against insurer, how determined, when.

Effective 28 Aug 1993

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.162. Insurance examiners fund, established — assessments against insurer, how determined, when. — 1. There is hereby established a fund for the examination expenses to be paid pursuant to section 374.160, to be known as the "Insurance Examiners Fund". There shall be an amount assessed against all insurers, health services corporations and health maintenance organizations which are engaged in the business of insurance within this state in order to provide initial funding for the insurance examiners fund. The assessment shall be made between August 28, 1991, and December 31, 1991, in the total amount of four hundred thousand dollars. The assessment of each such insurer, health services corporation and health maintenance organization shall be proportionate to the amount of premiums or enrollment fees received in this state by the insurer, health services corporation or health maintenance organization during calendar year 1990, is to the total amount of premiums and enrollment fees received in this state by all such entities during calendar year 1990.

2. The director may make an assessment between August 28, 1993, and June 30, 1994, of each insurer, health services corporation and health maintenance organization to provide a minimum balance in the insurance examiners fund. The total amount of all assessments made pursuant to this subsection shall not exceed four hundred thousand dollars. Such assessments shall be proportionate to the amount of premiums or enrollment fees received by such insurer, health services corporation, or health maintenance organization during the calendar year 1992 to the total amount of premiums and enrollment fees received in this state by all such entities during calendar year 1992, except that the total amount of all assessments on each insurer, health services corporation or health maintenance organization shall be at least two hundred fifty dollars and shall not exceed two thousand dollars.

(L. 1991 H.B. 385, et al. § 1, A.L. 1993 H.B. 709)



Section 374.170 Forms furnished companies.

Effective 01 Jul 1987, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.170. Forms furnished companies. — The director of the department of insurance, financial institutions and professional registration shall cause to be prepared, and furnished to every insurance company doing business in this state, forms of the statements required by him from said companies, and he may make such changes and additions, from time to time, in the same, and in any statements required, as shall seem to him best adapted to elicit from said companies a true exhibit of their condition and management.

(RSMo 1939 § 5791, A.L. 1987 H.B. 700)

Prior revisions: 1929 § 5681; 1919 § 6092; 1909 § 6886

Effective 7-01-87



Section 374.180 Director to prepare report — publication — special reports.

Effective 28 Aug 2008

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.180. Director to prepare report — publication — special reports. — 1. The director of the department of insurance, financial institutions and professional registration shall prepare the following information to be included in the biennial report to the general assembly:

(1) A brief review of the department during the period covered by the report, including a verified statement of the various sums received and disbursed by him, and from and to whom, and for what purposes;

(2) Name, address, capital stock, in case of companies having a capital stock, resources, insurance in force, and the amount and nature of collateral deposited by each insurance company or association authorized or licensed to do business in this state;

(3) A tabular statement, and synopsis of the annual statements, as accepted by the director, of all insurance companies doing business in this state;

(4) Such other matters as in his opinion may be for the benefit of the public and such recommendations as he shall deem proper in regard to the insurance laws of this state.

2. No more than two thousand copies of such report shall be published by order of the director, at the expense of the department.

3. The director shall make such additional reports as shall be required by the governor.

(RSMo 1939 §§ 5792, 5797, 15005, A. 1949 H.B. 2115, A.L. 2008 S.B. 788)

Prior revisions: 1929 §§ 5682, 5687, 13812; 1919 §§ 6093, 6098; 1909 §§ 6887, 6892



Section 374.182 Organization plan to be submitted — contents.

Effective 28 Aug 1990

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.182. Organization plan to be submitted — contents. — The department shall submit an organizational plan in the same manner as is required of departments under subsection (2) of section 1 of the Reorganization Act of 1974; provided, however, that the compensation levels to be reported shall include those of the director, the deputy director, the assistant director for policies and licenses, the assistant director for consumer services and the general counsel.

(L. 1990 H.B. 1739 § 4)



Section 374.184 Director to prescribe by rule uniform claim forms for reporting — consultation, hearing — contents of forms — companies may request additional information — effective date of regulations.

Effective 28 Aug 1992

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.184. Director to prescribe by rule uniform claim forms for reporting — consultation, hearing — contents of forms — companies may request additional information — effective date of regulations. — 1. The director of the department of insurance, financial institutions and professional registration shall prescribe by rule, after due consultation with providers of health care or treatment and their respective licensing boards, accident and sickness insurers, health services corporations and health maintenance organizations, and after a public hearing, uniform claim forms for reporting by health care providers. Such prescribed forms shall include but need not be limited to information regarding the medical diagnosis, treatment and prognosis of the patient, together with the details of charges incident to the providing of such care, treatment or services, sufficient for the purpose of meeting the proof requirements of an accident and sickness insurance or hospital, medical or dental services contract. Such prescribed forms shall be based upon the UB-82 form, with respect to hospital claims, and the HCFA 1500 form, with respect to physician claims, as such forms are modified or amended from time to time by the National Uniform Billing Committee or the federal Health Care Financing Administration.

2. The adoption of any uniform claim forms by the director pursuant to this section shall not preclude an insurer, health services corporation, or health maintenance organization from requesting any necessary additional information in connection with a claims investigation from the claimant, provider of health care or treatment, or certifier of coverage. The provisions of this section shall not be deemed or construed to apply to electronic claims submission. Insurers and providers may by contract provide for modifications to the uniform billing document where both insurers and providers feel that such modifications streamline claims processing procedures relating to the claims of the insurer involved in such contract modification. However, a refusal by the provider to agree to modification of the uniform billing format shall not be used by the insurer as grounds for refusing to enter into a contract with the provider for reimbursement or payment for health services rendered to an insured of the insurer.

3. Rules adopted or promulgated pursuant to this act* shall be subject to notice and hearing as provided in chapter 536. The regulations so adopted shall specify an effective date, which shall not be less than one hundred eighty days after the date of adoption, after which no accident and sickness insurer, health services corporation or health maintenance organization shall require providers of health care or treatment to complete forms differing from those prescribed by the director pursuant to this section, and after which no health care provider shall submit claims except upon such prescribed forms; provided that the provisions of this section shall not preclude the use by any insurer, health services corporation or health maintenance organization of the UB-82 form or the HCFA 1500 form.

(L. 1992 S.B. 796 § 13)

*"This act" (S.B. 796, 1992) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 374.185 Uniformity of regulation, director to cooperate.

Effective 28 Aug 2016

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.185. Uniformity of regulation, director to cooperate. — 1. The director may cooperate, coordinate, and consult with other members of the National Association of Insurance Commissioners, the commissioner of securities, state securities regulators, the division of finance, the division of credit unions, the attorney general, federal banking and securities regulators, the National Association of Securities Dealers (NASD), the United States Department of Justice, the Commodity Futures Trading Commission, the Federal Trade Commission, and the United States Department of Health and Human Services to effectuate greater uniformity in insurance and financial services regulation among state and federal governments, and self-regulatory organizations. The director may share records with any aforesaid entity, except that any record that is confidential, privileged, or otherwise protected from disclosure by law shall not be disclosed unless such entity agrees in writing prior to receiving such record to provide it the same protection. No waiver of any applicable privilege or claim of confidentiality regarding any record shall occur as the result of any disclosure.

2. In cooperating, coordinating, consulting, and sharing records and information under this section and in acting by rule, order, or waiver under the laws relating to insurance, the director shall, at the discretion of the director, take into consideration in carrying out the public interest the following general policies:

(1) Maximizing effectiveness of regulation for the protection of insurance consumers;

(2) Maximizing uniformity in regulatory standards; and

(3) Minimizing burdens on the business of insurance, without adversely affecting essentials of consumer protection.

3. The cooperation, coordination, consultation, and sharing of records and information authorized by this section includes:

(1) Establishing or employing one or more designees as a central electronic depository for licensing and rate and form filings with the director and for records required or allowed to be maintained;

(2) Encouraging insurance companies and producers to implement electronic filing through a central electronic depository;

(3) Developing and maintaining uniform forms;

(4) Conducting joint market conduct examinations and other investigations through collaboration and cooperation with other insurance regulators;

(5) Holding joint administrative hearings;

(6) Instituting and prosecuting joint civil or administrative enforcement proceedings;

(7) Sharing and exchanging personnel;

(8) Coordinating licensing under section 375.014;

(9) Formulating rules, statements of policy, guidelines, forms, no action determinations, and bulletins; and

(10) Formulating common systems and procedures.

(L. 2007 S.B. 66, A.L. 2016 S.B. 865 & 866)



Section 374.190 Investigation of companies.

Effective 28 Aug 1992

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.190. Investigation of companies. — 1. The director shall examine and inquire into all violations of the insurance laws of the state, and inquire into and investigate the business of insurance transacted in this state by any insurance agent, broker, agency or insurance company.

2. He or any of his duly appointed agents may compel the attendance before him, and may examine, under oath, the directors, officers, agents, employees, solicitors, attorneys or any other person, in reference to the condition, affairs, management of the business, or any matters relating thereto. He may administer oaths or affirmations, and shall have power to summon and compel the attendance of witnesses, and to require and compel the production of records, books, papers, contracts or other documents, if necessary.

3. The director may make and conduct the investigation in person, or he may appoint one or more persons to make and conduct the same for him. If made by another than the director in person, the person duly appointed by the director shall have the same powers as above granted to the director. A certificate of appointment, under the official seal of the director, shall be sufficient authority and evidence thereof for the person or persons to act. For the purpose of making the investigations, or having the same made, the director may employ the necessary clerical, actuarial and other assistance.

(RSMo 1939 § 5794, A. 1949 H.B. 2115, A.L. 1967 p. 516, A.L. 1992 H.B. 1574)

Prior revisions: 1929 § 5684; 1919 § 6095; 1909 § 6889



Section 374.191 Interest rate on certain claims, refunds, penalties, or payments under legal or remedial actions — inapplicable, when.

Effective 28 Aug 2017

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.191. Interest rate on certain claims, refunds, penalties, or payments under legal or remedial actions — inapplicable, when. — 1. If an insurance company is required to pay interest on any claims, refunds, penalties, or payments under a market conduct examination, investigation, stipulation of settlement agreement, voluntary forfeiture agreement, or any other legal or remedial action ordered by the department under any law of this state in which the interest rate is not provided for by law, such claims, refunds, penalties, or payments shall bear interest at the annual adjusted prime rate of interest as determined by section 32.065, but under no circumstance shall such interest rate exceed nine percent per annum.

2. The provisions of this section shall not apply to payments subject to the provisions of section 376.383 nor any other statute in which the interest rate is specified.

(L. 2017 H.B. 292)



Section 374.194 Health coverage providers to be subject to jurisdiction of department, exceptions — examination to be performed, when — requirements of health coverage providers.

Effective 28 Aug 1991

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.194. Health coverage providers to be subject to jurisdiction of department, exceptions — examination to be performed, when — requirements of health coverage providers. — 1. Notwithstanding any other provision of law to the contrary, and except as provided in this section, any person or other entity which provides coverage in this state for medical, surgical, chiropractic, physical therapy, speech pathology, audiology, professional mental health, dental, hospital, or optometric expenses, whether such coverage is by direct payment, reimbursement, or otherwise, shall be presumed to be subject to the jurisdiction of the department of insurance, financial institutions and professional registration, unless the person or other entity shows that while providing such services it is subject to the jurisdiction of another agency of this state, any subdivision thereof, or the federal government.

2. A person or entity may show that it is subject to the jurisdiction of another agency of this state, any subdivision thereof, or the federal government, by providing to the director of the department of insurance, financial institutions and professional registration the appropriate certificate, license or other document issued by the other governmental agency which permits or qualifies it to provide those services.

3. Any person or entity which is unable to show under subsection 2 of this section that it is subject to the jurisdiction of another agency of this state, any subdivision thereof, or the federal government, shall submit to an examination by the director of the department of insurance, financial institutions and professional registration to determine the organization and solvency of the person or the entity, and to determine whether or not such person or entity complies with the applicable provisions of chapters 374 to 385.

4. Any person or entity unable to show that it is subject to the jurisdiction of another agency of this state, any subdivision thereof, or the federal government, shall be subject to all appropriate provisions of chapters 374 to 385 regarding the conduct of its business.

5. Any production agency or administrator which advertises, sells, transacts or administers the coverage of this state described in subsection 1 of this section and which is required to submit to an examination by the director of the department of insurance, financial institutions and professional registration under subsection 3 of this section, if such coverage is not fully insured or otherwise fully covered by an admitted life of disability insurer, nonprofit health services plan, or nonprofit health care plan shall advise every purchaser, prospective purchaser, and covered person of such lack of insurance or other coverage. Any administrator which advertises or administers the coverage in this state described in subsection 1 of this section and which is required to submit to an examination by the director of the department of insurance, financial institutions and professional registration under subsection 3 of this section shall advise any production agency of the elements of the coverage, including the amount of stop-loss insurance in effect.

(L. 1991 H.B. 385, et al. § 113)



Section 374.202 Purpose of law — definitions.

Effective 28 Aug 2008

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.202. Purpose of law — definitions. — 1. The purpose of sections 374.202 to 374.207 is to provide an effective and efficient system for examining the activities, operations, financial or market conduct, condition and affairs of all persons transacting the business of insurance in this state and all persons otherwise subject to the jurisdiction of the director. The provisions of sections 374.202 to 374.207 are intended to enable the director to adopt a flexible system of examinations which directs resources as the director may deem appropriate and necessary for the administration of the insurance-related laws of this state.

2. As used in sections 374.202 to 374.207, the following terms mean:

(1) "Company", any person engaging in or proposing or attempting to engage in any transaction or kind of insurance or surety business and any person or group of persons who may otherwise be subject to the administrative, regulatory or taxing authority of the director, not assigned to the functional regulation of the divisions of finance, credit unions, or professional registration, or boards assigned to or within those divisions;

(2) "Department", the department of insurance, financial institutions and professional registration of this state;

(3) "Director", the director of the department of insurance, financial institutions and professional registration of this state;

(4) "Examiner", any individual or firm having been authorized by the director to conduct an examination under sections 374.202 to 374.207;

(5) "Insurer" has the same meaning as insurer under sections 375.1150 to 375.1246;

(6) "Person", any individual, aggregation of individuals, trust, association, partnership or corporation, or any affiliate thereof.

(L. 1992 H.B. 1574, A.L. 2008 S.B. 788)



Section 374.205 Examination, director may conduct when, required when — duties — nonresident insurer, options, procedures — reports, contents, use of — hearings, procedures — working papers, records, confidential.

Effective 28 Aug 2016

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.205. Examination, director may conduct when, required when — duties — nonresident insurer, options, procedures — reports, contents, use of — hearings, procedures — working papers, records, confidential. — 1. (1) The director or any of the director’s examiners may conduct an examination pursuant to sections 374.202 to 374.207 of any company as often as the director in his or her sole discretion deems appropriate, but shall, at a minimum, conduct a financial examination of every insurer licensed in this state at least once every five years. In scheduling and determining the nature, scope and frequency of examinations, the director may consider such matters as the results of financial statement analyses and ratios, changes in management or ownership, actuarial opinions, reports of independent certified public accountants, consumer complaints, and other criteria as set forth in the Examiners’ Handbook adopted by the National Association of Insurance Commissioners and in effect when the director exercises discretion pursuant to this section.

(2) For purposes of completing an examination of any company pursuant to sections 374.202 to 374.207, the director may examine or investigate any person, or the business of any person, insofar as such examination or investigation is, in the sole discretion of the director, necessary or material to the examination of the company.

(3) In lieu of a financial examination pursuant to section 374.207 of any foreign or alien insurer licensed in this state, the director may accept a financial examination report on the company as prepared by the insurance department or other appropriate agency for the company’s state of domicile or port-of-entry state until January 1, 1994. After January 1, 1994, such reports may only be accepted if such insurance department or other appropriate agency was at the time of the examination accredited pursuant to the National Association of Insurance Commissioners’ Financial Regulation Standards and Accreditation Program or the examination is performed under the supervision of an accredited insurance department or other appropriate agency or with the participation of one or more examiners who are employed by such an accredited state insurance department or other appropriate agency and who, after a review of the examination workpapers and report, state under oath that the examination was performed in a manner consistent with the standards and procedures required by their insurance department or other appropriate agency.

2. (1) Upon determining that an examination should be conducted, the director or the director’s designee shall issue an examination warrant appointing one or more examiners to perform the examination and instructing them as to the scope of the examination. In conducting the examination, the examiner shall observe those guidelines and procedures set forth in the Examiners’ Handbook adopted by the National Association of Insurance Commissioners. The director may also employ such other guidelines or procedures as the director may deem appropriate.

(2) Every company or person from whom information is sought, its officers, directors and agents shall provide to the examiners appointed pursuant to subdivision (1) of this subsection timely, convenient and free access at all reasonable hours at its offices to all books, records, accounts, papers, documents and any or all computer or other recordings relating to the property, assets, business and affairs of the company being examined. The company or person being examined shall provide within ten calendar days any record requested by an examiner during a market conduct examination, unless such company or person demonstrates to the satisfaction of the director that the requested record cannot be provided within ten calendar days of the request. All policy records for each policy issued shall be maintained for the duration of the current policy term plus two calendar years and all claim files shall be maintained for the calendar year in which the claim is closed plus three calendar years. The officers, directors, employees and agents of the company or person shall facilitate the examination and aid in the examination so far as it is in their power to do so. The refusal of any company, by its officers, directors, employees or agents, to submit to examination or to comply with any reasonable written request of the examiners shall be grounds for suspension or refusal of, or nonrenewal of, any license or authority held by the company to engage in an insurance or other business subject to the director’s jurisdiction. Any such proceeding for suspension, revocation or refusal of any license or authority shall be conducted pursuant to section 374.046.

(3) The director or any of the director’s examiners may issue subpoenas to administer oaths and to examine under oath any person as to any matter pertinent to the examination. Upon the failure or refusal of any person to obey a subpoena, the director may petition a court of competent jurisdiction, and upon proper showing, the court may enter an order compelling the witness to appear and testify or produce documentary evidence. Failure to obey the court order shall be punishable as contempt of court. Such subpoenas may also be enforced pursuant to the provisions of sections 375.881 and 375.1162.

(4) When making an examination pursuant to sections 374.202 to 374.207, the director may retain attorneys, appraisers, independent actuaries, independent certified public accountants or other professionals and specialists as examiners, the cost of which shall be borne directly by the company which is the subject of the examination.

(5) The provisions of sections 374.202 to 374.207 shall not be construed to limit the director’s authority to terminate or suspend any examination in order to pursue other legal or regulatory action pursuant to the insurance laws of this state. Findings of fact and conclusions made pursuant to any examination shall be prima facie evidence in any legal or regulatory action.

(6) Nothing contained in sections 374.202 to 374.207 shall be construed to limit the director’s authority to use and, if appropriate, to make public any final or preliminary examination report, any examiner or company workpapers or other documents, or any other information discovered or developed during the course of any examination in the furtherance of any legal or regulatory action which the director may, in his or her sole discretion, deem appropriate.

3. (1) All examination reports shall be comprised of only facts appearing upon the books, records, or other documents of the company, its agents or other persons examined, or as ascertained from the testimony of its officers or agents or other persons examined concerning its affairs, and such conclusions and recommendations as the examiners find reasonably warranted from the facts.

(2) No later than sixty days following completion of the examination, the examiner in charge shall file with the department a verified written report of examination under oath. Upon receipt of the verified report, the department shall transmit the report to the company examined, together with a notice which shall afford the company examined a reasonable opportunity of not more than thirty days to make a written submission or rebuttal with respect to any matters contained in the examination report.

(3) Within thirty days of the end of the period allowed for the receipt of written submissions or rebuttals, the director shall fully consider and review the report, together with any written submissions or rebuttals and any relevant portions of the examiner’s workpapers and either initiate legal action or enter an order:

(a) Adopting the examination report as filed or with modification or corrections. If the examination report reveals that the company is operating in violation of any law, regulation or prior order of the director, the director may order the company to take any action the director considers necessary and appropriate to cure such violation;

(b) Rejecting the examination report with directions to the examiners to reopen the examination for purposes of obtaining additional data, documentation or information, and refiling pursuant to subsection 1 of this section;

(c) Calling for an investigatory hearing with no less than twenty days’ notice to the company for purposes of obtaining additional documentation, data, information and testimony; or

(d) Calling for such regulatory action as the director deems appropriate, provided that this order shall be a confidential internal order directing the department to take certain action.

(4) All orders entered pursuant to paragraph (a) of subdivision (3) of this subsection shall be accompanied by findings and conclusions resulting from the director’s consideration and review of the examination report, relevant examiner workpapers and any written submissions or rebuttals. Any such order shall be considered a final administrative decision and may be appealed pursuant to section 536.150 and shall be served upon the company by certified mail, together with a copy of the adopted examination report. Within thirty days of the issuance of the adopted report, the company shall file affidavits executed by each of its directors stating under oath that they have received a copy of the adopted report and related orders. In lieu of the preceding affidavit requirement, in the case of an adopted market conduct report, rather than an adopted financial examination report, the company may file an affidavit executed by its general counsel or chief legal officer stating under oath that the general counsel or chief legal officer has received a copy of the adopted market conduct report and related orders. Any hearing conducted pursuant to paragraph (c) of subdivision (3) of this subsection by the director or authorized representative shall be conducted as a nonadversarial confidential investigatory proceeding as necessary for the resolution of any inconsistencies, discrepancies or disputed issues apparent upon the face of the filed examination report or raised by or as a result of the director’s review of relevant workpapers or by the written submission or rebuttal of the company. Within twenty days of the conclusion of any such hearing, the director shall enter an order pursuant to paragraph (a) of subdivision (3) of this subsection. In conducting a hearing pursuant to paragraph (c) of subdivision (3) of this subsection:

(a) The director shall not appoint an examiner as an authorized representative to conduct the hearing. The hearing shall proceed expeditiously with discovery by the company limited to the examiner’s workpapers which tend to substantiate any assertions set forth in any written submission or rebuttal. The director or his or her representative may issue subpoenas for the attendance of any witnesses or the production of any documents deemed relevant to the investigation whether under the control of the department, the company or other persons. The documents produced shall be included in the record, and testimony taken by the director or his or her representative shall be under oath and preserved for the record. The provisions of this section shall not require the department to disclose any information or records which would indicate or show the existence of any investigation or activity of a criminal justice agency; and

(b) The hearing shall proceed with the director or his or her representative posing questions to the persons subpoenaed. Thereafter, the company and the department may present testimony relevant to the investigation. Cross-examination shall be conducted only by the director or the director’s representative. The company and the department shall be permitted to make closing statements and may be represented by counsel of their choice.

(5) Upon the adoption of the examination report pursuant to paragraph (a) of subdivision (3) of this subsection, the director shall continue to hold the content of the examination report as private and confidential information for a period of ten days except to the extent provided in this subdivision. Thereafter, the director may open the report for public inspection so long as no court of competent jurisdiction has stayed its publication. Nothing contained in the insurance laws of this state shall prevent or be construed as prohibiting the director from disclosing the content of an examination report, preliminary examination report or results, or any matter relating thereto, to the insurance department of this or any other state or country, or to law enforcement officials of this or any other state or agency of the federal government at any time, so long as such agency or office receiving the report or matters relating thereto agrees in writing to hold it confidential and in a manner consistent with this section. In the event the director determines that legal or regulatory action is appropriate as a result of any examination, he or she may initiate any proceedings or actions as provided by law.

4. All working papers, recorded information, documents and copies thereof produced by, obtained by or disclosed to the director or any person in the course of an examination made pursuant to this section shall be given confidential treatment and are not subject to subpoena and may not be made public by the director or any other person, except to the extent provided in subdivision (5) of subsection 3 of this section. Access may also be granted to the National Association of Insurance Commissioners. Such parties shall agree in writing prior to receiving the information to provide to it the same confidential treatment as required by this section, unless the prior written consent of the company to which it pertains has been obtained.

(L. 1992 H.B. 1574, A.L. 1997 H.B. 626 merged with H.B. 793, A.L. 1999 S.B. 19 merged with S.B. 386, A.L. 2016 H.B. 2194)



Section 374.207 Examiners, appointment of, restrictions — expenses of examination, how paid — immunity of director, examiners.

Effective 28 Aug 1992

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.207. Examiners, appointment of, restrictions — expenses of examination, how paid — immunity of director, examiners. — 1. No examiner may be appointed by the director if such examiner, either directly or indirectly, has a conflict of interest or is affiliated with the management of or owns a pecuniary interest in any person subject to examination under sections 374.202 to 374.207. This subsection shall not be construed to automatically preclude an examiner from being:

(1) A policyholder or claimant under an insurance policy;

(2) A grantor of a mortgage or similar instrument on the examiner's residence to a regulated entity if done under customary terms and in the ordinary course of business;

(3) An investment owner in shares of regulated diversified investment companies; or

(4) A settlor or beneficiary of a blind trust into which any otherwise impermissible holdings have been placed.

­­

­

2. Expenses and costs of examinations shall be paid as set forth in section 374.160.

3. The director, the director's authorized representatives or any examiner appointed by the director shall have such official immunity as exists at common law.

(L. 1992 H.B. 1574)



Section 374.210 False testimony — refusal to furnish information — penalties.

Effective 01 Jan 2017, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.210. False testimony — refusal to furnish information — penalties. — 1. It is unlawful for any person in any investigation, examination, inquiry, or other proceeding under this chapter, chapter 354, or chapters 375 to 385, to:

(1) Knowingly make or cause to be made a false statement upon oath or affirmation or in any record that is submitted to the director or used in any proceeding under this chapter, chapter 354, and chapters 375 to 385; or

(2) Make any false certificate or entry or memorandum upon any of the books or papers of any insurance company, or upon any statement or exhibit offered, filed or offered to be filed in the department, or used in the course of any examination, inquiry, or investigation under this chapter, chapter 354 and chapters 375 to 385.

2. If a person does not appear or refuses to testify, file a statement, produce records, or otherwise does not obey a subpoena as required by the director, the director may apply to the circuit court of any county of the state or any city not within a county, or a court of another state to enforce compliance. The court may:

(1) Hold the person in contempt;

(2) Order the person to appear before the director;

(3) Order the person to testify about the matter under investigation or in question;

(4) Order the production of records;

(5) Grant injunctive relief;

(6) Impose a civil penalty of up to fifty thousand dollars for each violation; and

(7) Grant any other necessary or appropriate relief. The director may also suspend, revoke or refuse any license or certificate of authority issued by the director to any person who does not appear or refuses to testify, file a statement, produce records, or does not obey a subpoena.

3. This section does not preclude a person from applying to the circuit court of any county of the state or any city not within a county for relief from a request to appear, testify, file a statement, produce records, or obey a subpoena.

4. A person is not excused from attending, testifying, filing a statement, producing a record or other evidence, or obeying a subpoena of the director under an action or proceeding instituted by the director on the grounds that the required testimony, statement, record, or other evidence, directly or indirectly, may tend to incriminate the individual or subject the individual to a criminal fine, penalty, or forfeiture. If the person refuses to testify, file a statement, or produce a record or other evidence on the basis of the individual's privilege against self-incrimination, the director may apply to the circuit court of any county of the state or any city not within a county to compel the testimony, the filing of the statement, the production of the record, or the giving of other evidence. The testimony, record, or other evidence compelled under such an order may not be used as evidence against the person in a criminal case, except in a prosecution for perjury or contempt or otherwise failing to comply with the order.

5. If the director determines that a person has engaged, is engaging in, or has taken a substantial step toward engaging in an act, practice or course of business constituting a violation of this section, or a rule adopted or order issued pursuant thereto, or that a person has materially aided or is materially aiding an act, practice, omission, or course of business constituting a violation of this section or a rule adopted or order issued pursuant thereto, the director may issue such administrative orders as authorized under section 374.046. A violation of subsection 1 of this section is a level four violation under section 374.049. The director may also suspend or revoke the license or certificate of authority of such person for any willful violation.

6. If the director believes that a person has engaged, is engaging in, or has taken a substantial step toward engaging in an act, practice or course of business constituting a violation of this section or a rule adopted or order issued pursuant thereto, or that a person has materially aided or is materially aiding an act, practice, omission, or course of business constituting a violation of this section or a rule adopted or order issued pursuant thereto, the director may maintain a civil action for relief authorized under section 374.048. A violation of subsection 1 of this section is a level four violation under section 374.049.

7. Any person who knowingly engages in any act, practice, omission, or course of business in violation of subsection 1 of this section is guilty of a class E felony. If the offender holds a license or certificate of authority under the insurance laws of this state, the court imposing sentence shall order the department to revoke such license or certificate of authority.

8. The director may refer such evidence as is available concerning violations of this section to the proper prosecuting attorney, who with or without a criminal reference, or the attorney general under section 27.030, may institute the appropriate criminal proceedings.

9. Nothing in this section shall limit the power of the state to punish any person for any conduct that constitutes a crime under any other state statute.

(RSMo 1939 § 5794, A. 1949 H.B. 2115, A.L. 2007 S.B. 66, A.L. 2014 S.B. 491)

Prior revisions: 1929 § 5684; 1919 § 6095; 1909 § 6889

Effective 1-01-17



Section 374.215 Failure to timely file report or statement, penalty.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.215. Failure to timely file report or statement, penalty. — 1. If any insurance company or other entity regulated by the director doing business in this state fails to timely make and file any statutorily required report or statement, the department shall notify such company or entity of such failure by first class mail. Any company or entity notified by the department pursuant to this section shall file such report or statement within fifteen days of receiving notification. After the expiration of such fifteen days, each day in which the company or entity fails to file such report or statement is a separate violation of this section.

2. If the director determines that a person has engaged, is engaging in, or has taken a substantial step toward engaging in an act, practice or course of business constituting a violation of this section or a rule adopted or order issued pursuant thereto, or that a person has materially aided or is materially aiding an act, practice, omission, or course of business constituting a violation of this section or a rule adopted or order issued pursuant thereto, the director may issue such administrative orders as authorized under section 374.046. A violation of this section is a level two violation under section 374.049. The director may also suspend or revoke the certificate of authority of such person for any willful violation.

3. If the director believes that a person has engaged, is engaging in, or has taken a substantial step toward engaging in an act, practice or course of business constituting a violation of this section or a rule adopted or order issued pursuant thereto, or that a person has materially aided or is materially aiding an act, practice, omission, or course of business constituting a violation of this section or a rule adopted or order issued pursuant thereto, the director may maintain a civil action for relief authorized under section 374.048. A violation of this section is a level two violation under section 374.049.

(L. 1989 S.B. 333, A.L. 2007 S.B. 66)



Section 374.216 False financial statements, filing of — penalty.

Effective 01 Jan 2017, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.216. False financial statements, filing of — penalty. — 1. A person commits the offense of filing a false insurance statement if he prepares, makes, submits or files a financial report or statement with the department of insurance, financial institutions and professional registration with the purpose to misrepresent the financial condition of the company in whose behalf such report or statement is prepared, made, submitted or filed. The crime shall require no mental state other than that specifically provided herein.

2. The offense of filing a false insurance statement is a class D felony.

(L. 1991 H.B. 385, et al. § 111, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 374.217 Covenant not to sue officers of insurer, prohibited — no force and effect.

Effective 28 Aug 2008

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.217. Covenant not to sue officers of insurer, prohibited — no force and effect. — 1. The director or any other employee of the department of insurance, financial institutions and professional registration shall not enter into any covenant not to sue or any agreement to defer, refrain or desist from instituting or asserting against any officer or director of any insurer or any other person or entity in the business of insurance and regulated by the department any claim, demand, action or suit, either administrative or judicial, for injuries, damages or penalties to the state or any person or property.

2. Any covenant or agreement entered into in derogation of subsection 1 of this section, shall be deemed to be in violation of the public policy of this state that the general assembly shall by law provide adequate regulation of insurers in order to protect citizens of this state; and that the department shall carry out and enforce such regulation. The courts of this state shall not enforce or give effect to any such covenant or agreement.

(L. 1991 H.B. 385, et al. § 109, A.L. 2008 S.B. 788)



Section 374.220 Expenses, how paid.

Effective 28 Aug 2008

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.220. Expenses, how paid. — 1. The expenses of proceedings against insurance companies, and examinations of the assets or liabilities and valuations of policies of insurance companies doing business in this state, shall be assessed by the director upon the company proceeded against or examined, or whose policies have been valued.

2. If the company has been or shall be adjudged insolvent, or shall neglect, fail or refuse to pay the expenses, the director may approve the payment of the expenses, in whole or in part, which shall be paid in like manner as other expenses of the department; and the amount so paid, together with cost, charges and fees for collecting the same, shall be a first lien upon all the assets and property of such company, and may be recovered by the director of revenue in any court of competent jurisdiction; or if said company be in liquidation, or process of being wound up, the cost and expenses of settling its affairs shall be allowed and taxed as cost against said company, and shall be a first lien upon and payable out of its assets. The director of revenue shall deposit such sums in the state treasury to reimburse the insurance fund.

3. Before any costs of any examination or valuation shall be paid, vouchers for the same shall be submitted to and approved by the commissioner of administration.

4. When any examination or valuation is made by the director in person or by any salaried employee of the department, the cost of making the same shall be certified to the director of revenue for collection.

(RSMo 1939 § 5795, A.L. 1945 p. 1018, A. 1949 H.B. 2115, A.L. 1967 p. 516, A.L. 1991 H.B. 385, et al., A.L. 2008 S.B. 788)

Prior revisions: 1929 § 5685; 1919 § 6096; 1909 § 6890

(1956) Action for attorney fees against insurance director for services rendered state will not lie; only remedy provided is under § 374.220 and review of the director's decision under § 536.100. Barker v. Leggett (Mo.), 295 S.W.2d 836.

(1958) In prohibition proceeding against circuit judge where attorney had brought action against director of insurance in circuit court of county of attorney's residence for review of denial of attorney's claim for compensation, held judge lacked jurisdiction as director was not required by law to hold hearing on attorney's claim and, therefore, it was not a contested case within the meaning of § 536.100. State v. Jensen (Mo.), 318 S.W.2d 353.

(1960) Fees and expenses imposed under this section for examiners of insurance companies held not to be taxes. Leggett v. Missouri State Life Insurance Co. (Mo.), 342 S.W.2d 833.

(1962) Attorneys' fees, arising under 1930 agreement whereby director had agreed to pay attorneys out of unreturned excess premiums which attorneys might be successful in recovering from companies, could not be allowed as department expense payable out of current appropriations and state was not liable for fees by estoppel where method of payment provided in contract was invalid. State ex rel. Johnson v. Leggett (Mo.), 359 S.W.2d 790.



Section 374.230 Fees — paid to director of revenue.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.230. Fees — paid to director of revenue. — Every insurance company doing business in this state shall pay to the director of revenue the following fees:

(1) For filing the declaration required on organization of each domestic company, two hundred fifty dollars;

(2) For filing statement and certified copy of charter required of foreign companies, two hundred fifty dollars;

(3) For filing application to renew certificate of authority, along with all required annual reports, including the annual statement, actuarial statement, risk-based capital report, report of valuation of policies or other obligations of assurance, and audited financial report annual statement of any company doing business in this state, one thousand five hundred dollars;

(4) For filing supplementary annual statement of any company doing business in this state, fifty dollars;

(5) For filing any paper, document, or report not filed under subdivision (1), (2), or (3), but required to be filed in the office of the director, fifty dollars each;

(6) For a copy of a company's certificate of authority or producer or agent license, ten dollars;

(7) For affixing the seal of office of the director, ten dollars;

(8) For accepting each service of process upon the company, ten dollars.

(RSMo 1939 §§ 5795, 5796, A.L. 1945 p. 1018, A. 1949 H.B. 2115, A.L. 1967 p. 516, A.L. 1989 S.B. 250, A.L. 2007 S.B. 66)

Prior revisions: 1929 §§ 5685, 5686; 1919 §§ 6096, 6097; 1909 §§ 6890, 6891



Section 374.240 Suit to recover fees — penalties.

Effective 28 Aug 1949

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.240. Suit to recover fees — penalties. — 1. The director may bring suit to recover any fees or other sums which he is authorized by law to demand or collect.

2. Any company or person liable for any fees or assessments who shall neglect or refuse to pay the same within ten days after written demand by the director, shall be liable to pay double the amount of such fees or assessments; and any judgment recovered in such case shall be for double such amount and costs.

(RSMo 1939 § 5797, A. 1949 H.B. 2115)

Prior revisions: 1929 § 5687; 1919 § 6098; 1909 § 6892



Section 374.245 Director or director of revenue may make supplemental assessment for certain premium taxes, when.

Effective 28 Aug 1989

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.245. Director or director of revenue may make supplemental assessment for certain premium taxes, when. — The director of the department of insurance, financial institutions and professional registration or the director of revenue may, within three years after a return is filed or at any time if no return is filed, make a supplemental assessment or certification whenever it is found that any assessment or certification of premium taxes covered by this section is imperfect or incomplete in any material aspect. The provisions of this section shall apply to taxes assessed under sections 148.310 to 148.461, and sections 287.690, and 375.916.

(L. 1989 S.B. 260 § 1)



Section 374.250 Accounts of director.

Effective 28 Aug 2008

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.250. Accounts of director. — 1. The director shall take proper vouchers for all payments made by the department and shall take receipts from the director of revenue for all moneys the department pays to the director of revenue.

2. At the close of each state fiscal year, the state auditor shall audit, adjust and settle all receipts and disbursements in the insurance dedicated fund and the insurance examiners' fund, and taxes certified or collected under sections 148.310 to 148.461 or sections 384.011 to 384.071.

(RSMo 1939 § 5797, A. 1949 H.B. 2115, A.L. 2008 S.B. 788)

Prior revisions: 1929 § 5687; 1919 § 6098; 1909 § 6892



Section 374.270 Department may elect workers' compensation coverage — coverage, how provided.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.270. Department may elect workers' compensation coverage — coverage, how provided. — 1. The department of insurance, financial institutions and professional registration may elect, under the provisions of section 287.030, to come under the provisions of chapter 287, governing workers' compensation, and that law is extended to include all employees of the department of insurance, financial institutions and professional registration under any contract of hire, express or implied, oral or written, or under any appointment or election. The state of Missouri may be a self-insurer and assume all liability imposed by chapter 287, in respect to the department of insurance, financial institutions and professional registration employees, without insurance. The attorney general shall appear on behalf of and defend the state in all actions, when the state is a self-insurer, brought by employees of the department of insurance, financial institutions and professional registration referred to herein under the provisions of the workers' compensation law.

2. The workers' compensation coverage may be provided by the purchase of insurance or by the deposit in the commissioner of administration's office of a fund from which workers' compensation benefits to employees shall be paid. Purchase of the insurance or the deposit of a fund shall be made from general appropriations.

3. The department of insurance, financial institutions and professional registration shall adopt rules classifying the employees mentioned herein who may be eligible for compensation under this section, and its classification shall be decisive as to whether or not an employee falls within the definition of an employee eligible for workers' compensation coverage under this section.

4. The director of the department of insurance, financial institutions and professional registration is authorized to perform such duties as may be necessary to carry out effectively the purposes of this section.

(L. 1967 p. 516)



Section 374.280 Civil penalty or forfeiture ordered when, how enforced.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.280. Civil penalty or forfeiture ordered when, how enforced. — 1. The director may, after a hearing under section 374.046, order a civil penalty or forfeiture payable to the state of Missouri authorized by section 374.049, which penalty or forfeiture, if unpaid within ten days, may be recovered by a civil action brought by and in the name of the director under section 374.048. The civil action may be brought in the county which has venue of an action against the person, partnership or corporation under other provisions of law. The director may also suspend or revoke the license or certificate of authority of such person for any willful violation.

2. Nothing contained in this section shall be construed to prohibit the director and any person subject to an investigation, examination, or other proceeding from agreeing to a voluntary forfeiture of the sum mentioned herein without civil proceedings being instituted. Any sum so agreed upon shall be paid into the school fund as provided by law for other fines and penalties.

(L. 1967 p. 516, A.L. 1993 H.B. 709, A.L. 2007 S.B. 66)

(1982) Legislature did not expressly provide private cause of actions for violation of section 379.118, although director of division of insurance may suspend or revoke license of an insurer for any willful violation of chapter 374. Shqeir v. Equifax, Inc. (Mo. banc) 636 S.W.2d 944.



Section 374.284 Health insurance advisory committee established, members, duties.

Effective 28 Aug 1999

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.284. Health insurance advisory committee established, members, duties. — The department of insurance, financial institutions and professional registration shall create an advisory committee to be known as the "Health Insurance Advisory Committee". This committee shall be a voluntary committee comprised of representatives of the insurance industry, provider groups and the public. The committee shall consist of at least, but not limited to, one member representing each of the following areas: small group insurance, managed care, doctors of medicine, doctors of osteopathy, pharmacists, dentists and public members representing self-employed workers and the elderly. This committee shall meet to discuss and advise the department on issues relating to health care insurance.

(L. 1999 H.B. 191 § 2)



Section 374.285 Expungement of certain disciplinary action records.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.285. Expungement of certain disciplinary action records. — Except as provided in section 375.141, all records of disciplinary actions against an insurance producer which resulted in a forfeiture or other monetary relief of two hundred dollars or less and places no other legal duty upon the producer shall be expunged after a period of five years from the date of the execution of the order or settlement agreement by the director.

(L. 2001 S.B. 193, A.L. 2007 S.B. 66)



Section 374.300 Financial institution defined.

Effective 28 Aug 1977

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.300. Financial institution defined. — As used in sections 374.300 to 374.310, "financial institution" means any bank, bank holding company, sales finance company, consumer finance company, credit union, insurance company, lender as that term is defined in subdivision (3) of section 367.100, savings and loan association, savings and loan association holding company, savings and loan association service corporation, company operating under the mortgage brokerage laws of this state, or any subsidiary of any of the foregoing. This definition shall not, however, include any financial institution which has been granted an exemption by the Board of Governors of the Federal Reserve System pursuant to Section 4(d) of the Federal Bank Holding Company Act of 1956, as amended, or any financial institution which neither owns more than ten percent of the capital stock nor exercises effective control of a bank, savings and loan association or entity licensed under the mortgage brokerage laws of this state, which is licensed or authorized to transact business in this state.

(L. 1977 H.B. 40 § 1)



Section 374.305 Conditioning loan on purchase of credit insurance from certain persons prohibited — freedom of selection of insurer required.

Effective 28 Aug 1977

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.305. Conditioning loan on purchase of credit insurance from certain persons prohibited — freedom of selection of insurer required. — No financial institution, as defined in section 374.300, shall, as a condition of a loan, require any debtor to purchase life or health insurance from an agent who is employed or retained by, or is a director or officer of the financial institution making the loan. When life or accident and sickness insurance is required or requested as additional security for indebtedness, the debtor shall be informed of the option of furnishing the insurance, or any portion thereof, through existing policies owned or controlled by the debtor, or of procuring and furnishing the required coverage through any agent or insurer authorized to transact such insurance business within this state.

(L. 1977 H.B. 40 § 2)



Section 374.310 Refusal to grant or renew insurance license, when.

Effective 28 Aug 1977

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.310. Refusal to grant or renew insurance license, when. — The director of the department of insurance, financial institutions and professional registration shall not grant or renew any life or health insurance license if the license has been or is being used by the applicant or licensee for any purpose prohibited by sections 374.300 to 374.310. Before the director can deny renewal he shall be required to hold a public hearing, with ten days' notice to the applicant, to determine whether the license has been or is being used contrary to the mandates of sections 374.300 to 374.310. Appeal from the decision of the director shall be to the administrative hearing commission which shall conduct a hearing de novo.

(L. 1977 H.B. 40 § 3)



Section 374.350 Short title.

Effective 28 Aug 2009

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.350. Short title. — Sections 374.350 to 374.352 may be cited as the "Interstate Insurance Product Regulation Compact".

(L. 2009 H.B. 577)



Section 374.351 Intent of compact.

Effective 28 Aug 2009

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.351. Intent of compact. — The Interstate Insurance Product Regulation Compact is intended to help States join together to establish an interstate compact to regulate designated insurance products. Pursuant to terms and conditions of this Act*, the State of Missouri seeks to join with other States and establish the Interstate Insurance Product Regulation Compact, and thus become a member of the Interstate Insurance Product Regulation Commission. The Director of the Department of Insurance, Financial Institutions and Professional Registration is hereby designated to serve as the representative of this State to the Commission.

(L. 2009 H.B. 577)

*"This act" (H.B. 577, 2009) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 374.352 Compact.

Effective 28 Aug 2009

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.352. Compact. — The State of Missouri ratifies, approves, and adopts the following interstate compact:

ARTICLE I.

PURPOSES

The purposes of this Compact are, through means of joint and cooperative action among the Compacting States:

1. To promote and protect the interest of consumers of individual and group annuity, life insurance, disability income and long-term care insurance products;

2. To develop uniform standards for insurance products covered under the Compact;

3. To establish a central clearinghouse to receive and provide prompt review of insurance products covered under the Compact and, in certain cases, advertisements related thereto, submitted by insurers authorized to do business in one or more Compacting States;

4. To give appropriate regulatory approval to those product filings and advertisements satisfying the applicable uniform standard;

5. To improve coordination of regulatory resources and expertise between state insurance departments regarding the setting of uniform standards and review of insurance products covered under the Compact;

6. To create the Interstate Insurance Product Regulation Commission; and

7. To perform these and such other related functions as may be consistent with the state regulation of the business of insurance.

ARTICLE II.

DEFINITIONS

For purposes of this Compact:

1. "Advertisement" means any material designed to create public interest in a Product, or induce the public to purchase, increase, modify, reinstate, borrow on, surrender, replace or retain a policy, as more specifically defined in the Rules and Operating Procedures of the Commission.

2. "Bylaws" mean those bylaws established by the Commission for its governance, or for directing or controlling the Commission's actions or conduct.

3. "Compacting State" means any State which has enacted this Compact legislation and which has not withdrawn pursuant to Article XIV, Section 1, or been terminated pursuant to Article XIV, Section 2.

4. "Commission" means the "Interstate Insurance Product Regulation Commission" established by this Compact.

5. "Commissioner" means the chief insurance regulatory official of a State including, but not limited to commissioner, superintendent, director or administrator.

6. "Domiciliary State" means the state in which an Insurer is incorporated or organized; or, in the case of an alien Insurer, its state of entry.

7. "Insurer" means any entity licensed by a State to issue contracts of insurance for any of the lines of insurance covered by this Act*.

8. "Member" means the person chosen by a Compacting State as its representative to the Commission, or his or her designee.

9. "Non-compacting State" means any State which is not at the time a Compacting State.

10. "Operating Procedures" mean procedures promulgated by the Commission implementing a Rule, Uniform Standard or a provision of this Compact.

11. "Product" means the form of a policy or contract, including any application, endorsement, or related form which is attached to and made a part of the policy or contract, and any evidence of coverage or certificate, for an individual or group annuity, life insurance, disability income or long-term care insurance product that an Insurer is authorized to issue.

12. "Rule" means a statement of general or particular applicability and future effect promulgated by the Commission, including a Uniform Standard developed pursuant to Article VII of this Compact, designed to implement, interpret, or prescribe law or policy or describing the organization, procedure, or practice requirements of the Commission, which shall have the force and effect of law in the Compacting States.

13. "State" means any state, district or territory of the United States of America.

14. "Third-Party Filer" means an entity that submits a Product filing to the Commission on behalf of an Insurer.

15. "Uniform Standard" means a standard adopted by the Commission for a Product line, pursuant to Article VII of this Compact, and shall include all of the Product requirements in aggregate; provided, that each Uniform Standard shall be construed, whether express or implied, to prohibit the use of any inconsistent, misleading or ambiguous provisions in a Product and the form of the Product made available to the public shall not be unfair, inequitable or against public policy as determined by the Commission.

ARTICLE III.

ESTABLISHMENT OF THE COMMISSION AND VENUE

1. The Compacting States hereby create and establish a joint public agency known as the "Interstate Insurance Product Regulation Commission." Pursuant to Article IV, the Commission will have the power to develop Uniform Standards for Product lines, receive and provide prompt review of Products filed therewith, and give approval to those Product filings satisfying applicable Uniform Standards; provided, it is not intended for the Commission to be the exclusive entity for receipt and review of insurance product filings. Nothing herein shall prohibit any Insurer from filing its product in any State wherein the Insurer is licensed to conduct the business of insurance; and any such filing shall be subject to the laws of the State where filed.

2. The Commission is a body corporate and politic, and an instrumentality of the Compacting States.

3. The Commission is solely responsible for its liabilities except as otherwise specifically provided in this Compact.

4. Venue is proper and judicial proceedings by or against the Commission shall be brought solely and exclusively in a Court of competent jurisdiction where the principal office of the Commission is located.

ARTICLE IV.

POWERS OF THE COMMISSION

The Commission shall have the following powers:

1. To promulgate Rules, pursuant to Article VII of this Compact, which shall have the force and effect of law and shall be binding in the Compacting States to the extent and in the manner provided in this Compact;

2. To exercise its rulemaking authority and establish reasonable Uniform Standards for Products covered under the Compact, and Advertisement related thereto, which shall have the force and effect of law and shall be binding in the Compacting States, but only for those Products filed with the Commission, provided, that a Compacting State shall have the right to opt out of such Uniform Standard pursuant to Article VII, to the extent and in the manner provided in this Compact, and, provided further, that any Uniform Standard established by the Commission for long-term care insurance products may provide the same or greater protections for consumers as, but shall not provide less than, those protections set forth in the National Association of Insurance Commissioners' Long-Term Care Insurance Model Act and Long-Term Care Insurance Model Regulation, respectively, adopted as of 2001. The Commission shall consider whether any subsequent amendments to the NAIC Long-Term Care Insurance Model Act or Long-Term Care Insurance Model Regulation adopted by the NAIC require amending of the Uniform Standards established by the Commission for long-term care insurance products;

3. To receive and review in an expeditious manner Products filed with the Commission, and rate filings for disability income and long-term care insurance Products, and give approval of those Products and rate filings that satisfy the applicable Uniform Standard, where such approval shall have the force and effect of law and be binding on the Compacting States to the extent and in the manner provided in the Compact;

4. To receive and review in an expeditious manner Advertisement relating to long-term care insurance products for which Uniform Standards have been adopted by the Commission, and give approval to all Advertisement that satisfies the applicable Uniform Standard. For any product covered under this Compact, other than long-term care insurance products, the Commission shall have the authority to require an insurer to submit all or any part of its Advertisement with respect to that product for review or approval prior to use, if the Commission determines that the nature of the product is such that an Advertisement of the product could have the capacity or tendency to mislead the public. The actions of the Commission as provided in this section shall have the force and effect of law and shall be binding in the Compacting States to the extent and in the manner provided in the Compact;

5. To exercise its rulemaking authority and designate Products and Advertisement that may be subject to a self-certification process without the need for prior approval by the Commission.

6. To promulgate Operating Procedures, pursuant to Article VII of this Compact, which shall be binding in the Compacting States to the extent and in the manner provided in this Compact;

7. To bring and prosecute legal proceedings or actions in its name as the Commission; provided, that the standing of any state insurance department to sue or be sued under applicable law shall not be affected;

8. To issue subpoenas requiring the attendance and testimony of witnesses and the production of evidence;

9. To establish and maintain offices;

10. To purchase and maintain insurance and bonds;

11. To borrow, accept or contract for services of personnel, including, but not limited to, employees of a Compacting State;

12. To hire employees, professionals or specialists, and elect or appoint officers, and to fix their compensation, define their duties and give them appropriate authority to carry out the purposes of the Compact, and determine their qualifications; and to establish the Commission's personnel policies and programs relating to, among other things, conflicts of interest, rates of compensation and qualifications of personnel;

13. To accept any and all appropriate donations and grants of money, equipment, supplies, materials and services, and to receive, utilize and dispose of the same; provided that at all times the Commission shall strive to avoid any appearance of impropriety;

14. To lease, purchase, accept appropriate gifts or donations of, or otherwise to own, hold, improve or use, any property, real, personal or mixed; provided that at all times the Commission shall strive to avoid any appearance of impropriety;

15. To sell, convey, mortgage, pledge, lease, exchange, abandon or otherwise dispose of any property, real, personal or mixed;

16. To remit filing fees to Compacting States as may be set forth in the Bylaws, Rules or Operating Procedures;

17. To enforce compliance by Compacting States with Rules, Uniform Standards, Operating Procedures and Bylaws;

18. To provide for dispute resolution among Compacting States;

19. To advise Compacting States on issues relating to Insurers domiciled or doing business in Non-compacting jurisdictions, consistent with the purposes of this Compact;

20. To provide advice and training to those personnel in state insurance departments responsible for product review, and to be a resource for state insurance departments;

21. To establish a budget and make expenditures;

22. To borrow money;

23. To appoint committees, including advisory committees comprising Members, state insurance regulators, state legislators or their representatives, insurance industry and consumer representatives, and such other interested persons as may be designated in the Bylaws;

24. To provide and receive information from, and to cooperate with law enforcement agencies;

25. To adopt and use a corporate seal; and

26. To perform such other functions as may be necessary or appropriate to achieve the purposes of this Compact consistent with the state regulation of the business of insurance.

ARTICLE V.

ORGANIZATION OF THE COMMISSION

1. Membership, Voting and Bylaws

a. Each Compacting State shall have and be limited to one Member. Each Member shall be qualified to serve in that capacity pursuant to applicable law of the Compacting State. Any Member may be removed or suspended from office as provided by the law of the State from which he or she shall be appointed. Any vacancy occurring in the Commission shall be filled in accordance with the laws of the Compacting State wherein the vacancy exists. Nothing herein shall be construed to affect the manner in which a Compacting State determines the election or appointment and qualification of its own Commissioner.

b. Each Member shall be entitled to one vote and shall have an opportunity to participate in the governance of the Commission in accordance with the Bylaws. Notwithstanding any provision herein to the contrary, no action of the Commission with respect to the promulgation of a Uniform Standard shall be effective unless two-thirds (2/3) of the Members vote in favor thereof.

c. The Commission shall, by a majority of the Members, prescribe Bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes, and exercise the powers, of the Compact, including, but not limited to:

i. Establishing the fiscal year of the Commission;

ii. Providing reasonable procedures for appointing and electing members, as well as holding meetings, of the Management Committee;

iii. Providing reasonable standards and procedures: (i) for the establishment and meetings of other committees, and (ii) governing any general or specific delegation of any authority or function of the Commission;

iv. Providing reasonable procedures for calling and conducting meetings of the Commission that consists of a majority of Commission members, ensuring reasonable advance notice of each such meeting and providing for the right of citizens to attend each such meeting with enumerated exceptions designed to protect the public's interest, the privacy of individuals, and insurers' proprietary information, including trade secrets. The Commission may meet in camera only after a majority of the entire membership votes to close a meeting en toto or in part. As soon as practicable, the Commission must make public (i) a copy of the vote to close the meeting revealing the vote of each Member with no proxy votes allowed, and (ii) votes taken during such meeting;

v. Establishing the titles, duties and authority and reasonable procedures for the election of the officers of the Commission;

vi. Providing reasonable standards and procedures for the establishment of the personnel policies and programs of the Commission. Notwithstanding any civil service or other similar laws of any Compacting State, the Bylaws shall exclusively govern the personnel policies and programs of the Commission;

vii. Promulgating a code of ethics to address permissible and prohibited activities of commission members and employees; and

viii. Providing a mechanism for winding up the operations of the Commission and the equitable disposition of any surplus funds that may exist after the termination of the Compact after the payment and/or reserving of all of its debts and obligations.

d. The Commission shall publish its bylaws in a convenient form and file a copy thereof and a copy of any amendment thereto, with the appropriate agency or officer in each of the Compacting States.

2. Management Committee, Officers and Personnel

a. A Management Committee comprising no more than fourteen (14) members shall be established as follows:

i. One (1) member from each of the six (6) Compacting States with the largest premium volume for individual and group annuities, life, disability income and long-term care insurance products, determined from the records of the NAIC for the prior year;

ii. Four (4) members from those Compacting States with at least two percent (2%) of the market based on the premium volume described above, other than the six (6) Compacting States with the largest premium volume, selected on a rotating basis as provided in the Bylaws; and

iii. Four (4) members from those Compacting States with less than two percent (2%) of the market, based on the premium volume described above, with one (1) selected from each of the four (4) zone regions of the NAIC as provided in the Bylaws.

b. The Management Committee shall have such authority and duties as may be set forth in the Bylaws, including but not limited to:

i. Managing the affairs of the Commission in a manner consistent with the Bylaws and purposes of the Commission;

ii. Establishing and overseeing an organizational structure within, and appropriate procedures for, the Commission to provide for the creation of Uniform Standards and other Rules, receipt and review of product filings, administrative and technical support functions, review of decisions regarding the disapproval of a product filing, and the review of elections made by a Compacting State to opt out of a Uniform Standard; provided that a Uniform Standard shall not be submitted to the Compacting States for adoption unless approved by two-thirds (2/3) of the members of the Management Committee;

iii. Overseeing the offices of the Commission; and

iv. Planning, implementing, and coordinating communications and activities with other state, federal and local government organizations in order to advance the goals of the Commission.

c. The Commission shall elect annually officers from the Management Committee, with each having such authority and duties, as may be specified in the Bylaws.

d. The Management Committee may, subject to the approval of the Commission, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the Commission may deem appropriate. The executive director shall serve as secretary to the Commission, but shall not be a Member of the Commission. The executive director shall hire and supervise such other staff as may be authorized by the Commission.

3. Legislative and Advisory Committees

a. A legislative committee comprising state legislators or their designees shall be established to monitor the operations of, and make recommendations to, the Commission, including the Management Committee; provided that the manner of selection and term of any legislative committee member shall be as set forth in the Bylaws. Prior to the adoption by the Commission of any Uniform Standard, revision to the Bylaws, annual budget or other significant matter as may be provided in the Bylaws, the Management Committee shall consult with and report to the legislative committee.

b. The Commission shall establish two (2) advisory committees, one of which shall comprise consumer representatives independent of the insurance industry, and the other comprising insurance industry representatives.

c. The Commission may establish additional advisory committees as its Bylaws may provide for the carrying out of its functions.

4. Corporate Records of the Commission

The Commission shall maintain its corporate books and records in accordance with the Bylaws.

5. Qualified Immunity, Defense and Indemnification

a. The Members, officers, executive director, employees and representatives of the Commission shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused by or arising out of any actual or alleged act, error or omission that occurred, or that the person against whom the claim is made had a reasonable basis for believing occurred within the scope of Commission employment, duties or responsibilities; provided, that nothing in this paragraph shall be construed to protect any such person from suit and/or liability for any damage, loss, injury or liability caused by the intentional or willful and wanton misconduct of that person.

b. The Commission shall defend any Member, officer, executive director, employee or representative of the Commission in any civil action seeking to impose liability arising out of any actual or alleged act, error or omission that occurred within the scope of Commission employment, duties or responsibilities, or that the person against whom the claim is made had a reasonable basis for believing occurred within the scope of Commission employment, duties or responsibilities; provided, that nothing herein shall be construed to prohibit that person from retaining his or her own counsel; and provided further, that the actual or alleged act, error or omission did not result from that person's intentional or willful and wanton misconduct.

c. The Commission shall indemnify and hold harmless any Member, officer, executive director, employee or representative of the Commission for the amount of any settlement or judgment obtained against that person arising out of any actual or alleged act, error or omission that occurred within the scope of Commission employment, duties or responsibilities, or that such person had a reasonable basis for believing occurred within the scope of Commission employment, duties or responsibilities, provided, that the actual or alleged act, error or omission did not result from the intentional or willful and wanton misconduct of that person.

ARTICLE VI.

MEETINGS AND ACTS OF THE COMMISSION

1. The Commission shall meet and take such actions as are consistent with the provisions of this Compact and the Bylaws.

2. Each Member of the Commission shall have the right and power to cast a vote to which that Compacting State is entitled and to participate in the business and affairs of the Commission. A Member shall vote in person or by such other means as provided in the Bylaws. The Bylaws may provide for Members' participation in meetings by telephone or other means of communication.

3. The Commission shall meet at least once during each calendar year. Additional meetings shall be held as set forth in the Bylaws.

ARTICLE VII.

RULES AND OPERATING PROCEDURES: RULEMAKING FUNCTIONS OF THE COMMISSION AND OPTING OUT OF UNIFORM STANDARDS

1. Rulemaking Authority. The Commission shall promulgate reasonable Rules, including Uniform Standards, and Operating Procedures in order to effectively and efficiently achieve the purposes of this Compact. Notwithstanding the foregoing, in the event the Commission exercises its rulemaking authority in a manner that is beyond the scope of the purposes of this Act*, or the powers granted hereunder, then such an action by the Commission shall be invalid and have no force and effect.

2. Rulemaking Procedure. Rules and Operating Procedures shall be made pursuant to a rulemaking process that conforms to the Model State Administrative Procedure Act of 1981 as amended, as may be appropriate to the operations of the Commission. Before the Commission adopts a Uniform Standard, the Commission shall give written notice to the relevant state legislative committee(s) in each Compacting State responsible for insurance issues of its intention to adopt the Uniform Standard. The Commission in adopting a Uniform Standard shall consider fully all submitted materials and issue a concise explanation of its decision.

3. Effective Date and Opt Out of a Uniform Standard. A Uniform Standard shall become effective ninety (90) days after its promulgation by the Commission or such later date as the Commission may determine; provided, however, that a Compacting State may opt out of a Uniform Standard as provided in this Article. "Opt out" shall be defined as any action by a Compacting State to decline to adopt or participate in a promulgated Uniform Standard. All other Rules and Operating Procedures, and amendments thereto, shall become effective as of the date specified in each Rule, Operating Procedure or amendment.

4. Opt Out Procedure. A Compacting State may opt out of a Uniform Standard, either by legislation or regulation duly promulgated by the Insurance Department under the Compacting State's Administrative Procedure Act. If a Compacting State elects to opt out of a Uniform Standard by regulation, it must (a) give written notice to the Commission no later than ten (10) business days after the Uniform Standard is promulgated, or at the time the State becomes a Compacting State and (b) find that the Uniform Standard does not provide reasonable protections to the citizens of the State, given the conditions in the State. The Commissioner shall make specific findings of fact and conclusions of law, based on a preponderance of the evidence, detailing the conditions in the State which warrant a departure from the Uniform Standard and determining that the Uniform Standard would not reasonably protect the citizens of the State. The Commissioner must consider and balance the following factors and find that the conditions in the State and needs of the citizens of the State outweigh: (i) the intent of the legislature to participate in, and the benefits of, an interstate agreement to establish national uniform consumer protections for the Products subject to this Act*; and (ii) the presumption that a Uniform Standard adopted by the Commission provides reasonable protections to consumers of the relevant Product. Notwithstanding the foregoing, a Compacting State may, at the time of its enactment of this Compact, prospectively opt out of all Uniform Standards involving long-term care insurance products by expressly providing for such opt out in the enacted Compact, and such an opt out shall not be treated as a material variance in the offer or acceptance of any State to participate in this Compact. Such an opt out shall be effective at the time of enactment of this Compact by the Compacting State and shall apply to all existing Uniform Standards involving long-term care insurance products and those subsequently promulgated.

5. Effect of Opt Out. If a Compacting State elects to opt out of a Uniform Standard, the Uniform Standard shall remain applicable in the Compacting State electing to opt out until such time the opt out legislation is enacted into law or the regulation opting out becomes effective. Once the opt out of a Uniform Standard by a Compacting State becomes effective as provided under the laws of that State, the Uniform Standard shall have no further force and effect in that State unless and until the legislation or regulation implementing the opt out is repealed or otherwise becomes ineffective under the laws of the State. If a Compacting State opts out of a Uniform Standard after the Uniform Standard has been made effective in that State, the opt out shall have the same prospective effect as provided under Article XIV for withdrawals.

6. Stay of Uniform Standard. If a Compacting State has formally initiated the process of opting out of a Uniform Standard by regulation, and while the regulatory opt out is pending, the Compacting State may petition the Commission, at least fifteen (15) days before the effective date of the Uniform Standard, to stay the effectiveness of the Uniform Standard in that State. The Commission may grant a stay if it determines the regulatory opt out is being pursued in a reasonable manner and there is a likelihood of success. If a stay is granted or extended by the Commission, the stay or extension thereof may postpone the effective date by up to ninety (90) days, unless affirmatively extended by the Commission; provided, a stay may not be permitted to remain in effect for more than one (1) year unless the Compacting State can show extraordinary circumstances which warrant a continuance of the stay, including, but not limited to, the existence of a legal challenge which prevents the Compacting State from opting out. A stay may be terminated by the Commission upon notice that the rulemaking process has been terminated.

7. Not later than thirty (30) days after a Rule or Operating Procedure is promulgated, any person may file a petition for judicial review of the Rule or Operating Procedure; provided, that the filing of such a petition shall not stay or otherwise prevent the Rule or Operating Procedure from becoming effective unless the court finds that the petitioner has a substantial likelihood of success. The court shall give deference to the actions of the Commission consistent with applicable law and shall not find the Rule or Operating Procedure to be unlawful if the Rule or Operating Procedure represents a reasonable exercise of the Commission's authority.

ARTICLE VIII.

COMMISSION RECORDS AND ENFORCEMENT

1. The Commission shall promulgate Rules establishing conditions and procedures for public inspection and copying of its information and official records, except such information and records involving the privacy of individuals and insurers' trade secrets. The Commission may promulgate additional Rules under which it may make available to federal and state agencies, including law enforcement agencies, records and information otherwise exempt from disclosure, and may enter into agreements with such agencies to receive or exchange information or records subject to nondisclosure and confidentiality provisions.

2. Except as to privileged records, data and information, the laws of any Compacting State pertaining to confidentiality or nondisclosure shall not relieve any Compacting State Commissioner of the duty to disclose any relevant records, data or information to the Commission; provided, that disclosure to the Commission shall not be deemed to waive or otherwise affect any confidentiality requirement; and further provided, that, except as otherwise expressly provided in this Act*, the Commission shall not be subject to the Compacting State's laws pertaining to confidentiality and nondisclosure with respect to records, data and information in its possession. Confidential information of the Commission shall remain confidential after such information is provided to any Commissioner.

3. The Commission shall monitor Compacting States for compliance with duly adopted Bylaws, Rules, including Uniform Standards, and Operating Procedures. The Commission shall notify any non-complying Compacting State in writing of its noncompliance with Commission Bylaws, Rules or Operating Procedures. If a non-complying Compacting State fails to remedy its noncompliance within the time specified in the notice of noncompliance, the Compacting State shall be deemed to be in default as set forth in Article XIV.

4. The Commissioner of any State in which an Insurer is authorized to do business, or is conducting the business of insurance, shall continue to exercise his or her authority to oversee the market regulation of the activities of the Insurer in accordance with the provisions of the State's law. The Commissioner's enforcement of compliance with the Compact is governed by the following provisions:

a. With respect to the Commissioner's market regulation of a Product or Advertisement that is approved or certified to the Commission, the content of the Product or Advertisement shall not constitute a violation of the provisions, standards or requirements of the Compact except upon a final order of the Commission, issued at the request of a Commissioner after prior notice to the Insurer and an opportunity for hearing before the Commission.

b. Before a Commissioner may bring an action for violation of any provision, standard or requirement of the Compact relating to the content of an Advertisement not approved or certified to the Commission, the Commission, or an authorized Commission officer or employee, must authorize the action. However, authorization pursuant to this paragraph does not require notice to the Insurer, opportunity for hearing or disclosure of requests for authorization or records of the Commission's action on such requests.

ARTICLE IX.

DISPUTE RESOLUTION

The Commission shall attempt, upon the request of a Member, to resolve any disputes or other issues that are subject to this Compact and which may arise between two or more Compacting States, or between Compacting States and Non-compacting States, and the Commission shall promulgate an Operating Procedure providing for resolution of such disputes.

ARTICLE X.

PRODUCT FILING AND APPROVAL

1. Insurers and Third-Party Filers seeking to have a Product approved by the Commission shall file the Product with, and pay applicable filing fees to, the Commission. Nothing in this Act* shall be construed to restrict or otherwise prevent an insurer from filing its Product with the insurance department in any State wherein the insurer is licensed to conduct the business of insurance, and such filing shall be subject to the laws of the States where filed.

2. The Commission shall establish appropriate filing and review processes and procedures pursuant to Commission Rules and Operating Procedures. Notwithstanding any provision herein to the contrary, the Commission shall promulgate Rules to establish conditions and procedures under which the Commission will provide public access to Product filing information. In establishing such Rules, the Commission shall consider the interests of the public in having access to such information, as well as protection of personal medical and financial information and trade secrets, that may be contained in a Product filing or supporting information.

3. Any Product approved by the Commission may be sold or otherwise issued in those Compacting States for which the Insurer is legally authorized to do business.

ARTICLE XI.

REVIEW OF COMMISSION DECISIONS REGARDING FILINGS

1. Not later than thirty (30) days after the Commission has given notice of a disapproved Product or Advertisement filed with the Commission, the Insurer or Third Party Filer whose filing was disapproved may appeal the determination to a review panel appointed by the Commission. The Commission shall promulgate Rules to establish procedures for appointing such review panels and provide for notice and hearing. An allegation that the Commission, in disapproving a Product or Advertisement filed with the Commission, acted arbitrarily, capriciously, or in a manner that is an abuse of discretion or otherwise not in accordance with the law, is subject to judicial review in accordance with Article III, Section 4.

2. The Commission shall have authority to monitor, review and reconsider Products and Advertisement subsequent to their filing or approval upon a finding that the product does not meet the relevant Uniform Standard. Where appropriate, the Commission may withdraw or modify its approval after proper notice and hearing, subject to the appeal process in Section 1 above.

ARTICLE XII.

FINANCE

1. The Commission shall pay or provide for the payment of the reasonable expenses of its establishment and organization. To fund the cost of its initial operations, the Commission may accept contributions and other forms of funding from the National Association of Insurance Commissioners, Compacting States and other sources. Contributions and other forms of funding from other sources shall be of such a nature that the independence of the Commission concerning the performance of its duties shall not be compromised.

2. The Commission shall collect a filing fee from each Insurer and Third Party Filer filing a product with the Commission to cover the cost of the operations and activities of the Commission and its staff in a total amount sufficient to cover the Commission's annual budget.

3. The Commission's budget for a fiscal year shall not be approved until it has been subject to notice and comment as set forth in Article VII of this Compact.

4. The Commission shall be exempt from all taxation in and by the Compacting States.

5. The Commission shall not pledge the credit of any Compacting State, except by and with the appropriate legal authority of that Compacting State.

6. The Commission shall keep complete and accurate accounts of all its internal receipts, including grants and donations, and disbursements of all funds under its control. The internal financial accounts of the Commission shall be subject to the accounting procedures established under its Bylaws. The financial accounts and reports including the system of internal controls and procedures of the Commission shall be audited annually by an independent certified public accountant. Upon the determination of the Commission, but no less frequently than every three (3) years, the review of the independent auditor shall include a management and performance audit of the Commission. The Commission shall make an Annual Report to the Governor and legislature of the Compacting States, which shall include a report of the independent audit. The Commission's internal accounts shall not be confidential and such materials may be shared with the Commissioner of any Compacting State upon request provided, however, that any work papers related to any internal or independent audit and any information regarding the privacy of individuals and insurers' proprietary information, including trade secrets, shall remain confidential.

7. No Compacting State shall have any claim to or ownership of any property held by or vested in the Commission or to any Commission funds held pursuant to the provisions of this Compact.

ARTICLE XIII.

COMPACTING STATES, EFFECTIVE DATE AND AMENDMENT

1. Any State is eligible to become a Compacting State.

2. The Compact shall become effective and binding upon legislative enactment of the Compact into law by two Compacting States; provided, the Commission shall become effective for purposes of adopting Uniform Standards for, reviewing, and giving approval or disapproval of, Products filed with the Commission that satisfy applicable Uniform Standards only after twenty-six (26) States are Compacting States or, alternatively, by States representing greater than forty percent (40%) of the premium volume for life insurance, annuity, disability income and long-term care insurance products, based on records of the NAIC for the prior year. Thereafter, it shall become effective and binding as to any other Compacting State upon enactment of the Compact into law by that State.

3. Amendments to the Compact may be proposed by the Commission for enactment by the Compacting States. No amendment shall become effective and binding upon the Commission and the Compacting States unless and until all Compacting States enact the amendment into law.

ARTICLE XIV.

WITHDRAWAL, DEFAULT AND TERMINATION

1. Withdrawal

a. Once effective, the Compact shall continue in force and remain binding upon each and every Compacting State; provided, that a Compacting State may withdraw from the Compact ("Withdrawing State" ) by enacting a statute specifically repealing the statute which enacted the Compact into law.

b. The effective date of withdrawal is the effective date of the repealing statute. However, the withdrawal shall not apply to any product filings approved or self-certified, or any Advertisement of such products, on the date the repealing statute becomes effective, except by mutual agreement of the Commission and the Withdrawing State unless the approval is rescinded by the Withdrawing State as provided in Paragraph e of this section.

c. The Commissioner of the Withdrawing State shall immediately notify the Management Committee in writing upon the introduction of legislation repealing this Compact in the Withdrawing State.

d. The Commission shall notify the other Compacting States of the introduction of such legislation within ten (10) days after its receipt of notice thereof.

e. The Withdrawing State is responsible for all obligations, duties and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal, except to the extent those obligations may have been released or relinquished by mutual agreement of the Commission and the Withdrawing State. The Commission's approval of Products and Advertisement prior to the effective date of withdrawal shall continue to be effective and be given full force and effect in the Withdrawing State, unless formally rescinded by the Withdrawing State in the same manner as provided by the laws of the Withdrawing State for the prospective disapproval of products or advertisement previously approved under state law.

f. Reinstatement following withdrawal of any Compacting State shall occur upon the effective date of the Withdrawing State reenacting the Compact.

2. Default

a. If the Commission determines that any Compacting State has at any time defaulted ("Defaulting State" ) in the performance of any of its obligations or responsibilities under this Compact, the Bylaws or duly promulgated Rules or Operating Procedures, then, after notice and hearing as set forth in the Bylaws, all rights, privileges and benefits conferred by this Compact on the Defaulting State shall be suspended from the effective date of default as fixed by the Commission. The grounds for default include, but are not limited to, failure of a Compacting State to perform its obligations or responsibilities, and any other grounds designated in Commission Rules. The Commission shall immediately notify the Defaulting State in writing of the Defaulting State's suspension pending a cure of the default. The Commission shall stipulate the conditions and the time period within which the Defaulting State must cure its default. If the Defaulting State fails to cure the default within the time period specified by the Commission, the Defaulting State shall be terminated from the Compact and all rights, privileges and benefits conferred by this Compact shall be terminated from the effective date of termination.

b. Product approvals by the Commission or product self-certifications, or any Advertisement in connection with such product, that are in force on the effective date of termination shall remain in force in the Defaulting State in the same manner as if the Defaulting State had withdrawn voluntarily pursuant to Section 1 of this article.

c. Reinstatement following termination of any Compacting State requires a reenactment of the Compact.

3. Dissolution of Compact

a. The Compact dissolves effective upon the date of the withdrawal or default of the Compacting State which reduces membership in the Compact to one Compacting State.

b. Upon the dissolution of this Compact, the Compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Commission shall be wound up and any surplus funds shall be distributed in accordance with the Bylaws.

ARTICLE XV.

SEVERABILITY AND CONSTRUCTION

1. The provisions of this Compact shall be severable; and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the Compact shall be enforceable.

2. The provisions of this Compact shall be liberally construed to effectuate its purposes.

ARTICLE XVI.

BINDING EFFECT OF COMPACT AND OTHER LAWS

1. Other Laws

a. Nothing herein prevents the enforcement of any other law of a Compacting State, except as provided in Paragraph b of this section.

b. For any Product approved or certified to the Commission, the Rules, Uniform Standards and any other requirements of the Commission shall constitute the exclusive provisions applicable to the content, approval and certification of such Products. For Advertisement that is subject to the Commission's authority, any Rule, Uniform Standard or other requirement of the Commission which governs the content of the Advertisement shall constitute the exclusive provision that a Commissioner may apply to the content of the Advertisement. Notwithstanding the foregoing, no action taken by the Commission shall abrogate or restrict: (i) the access of any person to state courts; (ii) remedies available under state law related to breach of contract, tort, or other laws not specifically directed to the content of the Product; (iii) state law relating to the construction of insurance contracts; or (iv) the authority of the attorney general of the state, including but not limited to maintaining any actions or proceedings, as authorized by law.

c. All insurance products filed with individual States shall be subject to the laws of those States.

2. Binding Effect of this Compact

a. All lawful actions of the Commission, including all Rules and Operating Procedures promulgated by the Commission, are binding upon the Compacting States.

b. All agreements between the Commission and the Compacting States are binding in accordance with their terms.

c. Upon the request of a party to a conflict over the meaning or interpretation of Commission actions, and upon a majority vote of the Compacting States, the Commission may issue advisory opinions regarding the meaning or interpretation in dispute.

d. In the event any provision of this Compact exceeds the constitutional limits imposed on the legislature of any Compacting State, the obligations, duties, powers or jurisdiction sought to be conferred by that provision upon the Commission shall be ineffective as to that Compacting State, and those obligations, duties, powers or jurisdiction shall remain in the Compacting State and shall be exercised by the agency thereof to which those obligations, duties, powers or jurisdiction are delegated by law in effect at the time this Compact becomes effective.

(L. 2009 H.B. 577)

*"This act" (H.B. 577, 2009) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 374.400 Definitions.

Effective 28 Aug 1978

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.400. Definitions. — Unless otherwise clearly indicated by the context, the following words and terms as used in sections 374.400 to 374.410 shall mean:

(1) "Director", the director of the department of insurance, financial institutions and professional registration;

(2) "Dwelling-owners' insurance", a policy of insurance on a one- or two-family owner-occupied premises* which combines fire and allied lines with any one or more perils of casualty, liability, or other types of insurance within one policy form at a single premium, where the insurer's liability for damage to the premises* under said policy is determined with reference to the premises' actual cash value;

(3) "Homeowners' insurance", a policy of insurance on a one- or two-family owner-occupied premises* which combines fire and allied lines with any one or more perils of casualty, liability, or other types of insurance within one policy form at a single premium, where the insurer's liability for damage to the premises* under said policy is determined with reference to the premises' replacement value;

(4) "Insurer", any insurance company, reciprocal or inter-insurance exchange, licensed and authorized by the director to write homeowners' insurance, dwelling-owners' insurance, renters' or tenants' insurance, or residential fire insurance upon property located within this state;

(5) "Renters' or tenants' insurance", a policy of insurance on a single- or multiple-family premises* which combines fire and allied lines with any one or more perils of casualty, liability, or other types of insurance within one policy form at a single premium, where the insurer's liability for damage to the contents of the premises* under said policy is determined with reference to the contents' actual cash value;

(6) "Residential fire insurance", a policy of insurance which provides fire coverage or fire and allied lines coverage on a residential premises* within one policy form, where the insurer's liability for damage to the premises* under said policy is determined with reference to the premises' actual cash value.

(L. 1978 H.B. 1302 § 1)

*Word "premise" appears in original rolls.



Section 374.405 Reports of premiums and loss data required, when — director may review.

Effective 28 Aug 1978

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.405. Reports of premiums and loss data required, when — director may review. — 1. The director shall establish statistical bases for the reporting of premium and loss data under policies of homeowners' insurance, dwelling-owners' insurance, renters' or tenants' insurance, or residential fire insurance.

2. Each insurer shall annually report to the director all premium and loss data under policies of homeowners' insurance, dwelling-owners' insurance, renters' or tenants' insurance, or residential fire insurance as the director may require.

3. The director shall have the authority to review and verify the accuracy of the data reported.

(L. 1978 H.B. 1302 § 2)



Section 374.410 Director to be notified of changes in town grading schedules — may set aside, when.

Effective 28 Aug 1978

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.410. Director to be notified of changes in town grading schedules — may set aside, when. — Whenever any insurer, group, association or other organization of insurers, or rating organization shall change any town grading schedule used in connection with the development of rates under policies of homeowners' insurance, dwelling-owners' insurance, renters' or tenants' insurance, or residential fire insurance written upon property located within this state, such change shall be filed with the director of the department of insurance, financial institutions and professional registration. The director of the department of insurance, financial institutions and professional registration may set aside any change in town grading schedules that he finds is not supported by substantial evidence and credible data acquired under sections 374.400 to 374.410.

(L. 1978 H.B. 1302 § 3)



Section 374.415 Product liability insurance reports required — when — contents.

Effective 26 Jun 1991, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.415. Product liability insurance reports required — when — contents. — 1. As used in sections 374.400 to 374.425, "product liability insurance" or "product liability policy" means:

(1) Any policy of insurance insuring only the insured's legal obligation arising from the product liability exposure of the insured;

(2) Any other policy of liability insurance in which the premium computation includes a specific premium charge for product liability exposures of the insured; and

(3) Any other insurance policy designated by the director of the department of insurance, financial institutions and professional registration as providing product liability insurance.

2. Every insurer authorized to transact business in this state and providing product liability insurance shall, if asked by the department of insurance, financial institutions and professional registration, on the first day of January of each year in which said insurer actually provides product liability insurance in Missouri or within sixty days thereafter, file with the director of the department of insurance, financial institutions and professional registration a report containing the information hereinafter specified; provided, however, insurers are not required to report product liability information pursuant to sections 374.400 to 374.425 for business incidental to the operation of affiliated companies or organizations. Such report may be made upon forms provided by the director of the department of insurance, financial institutions and professional registration and shall request the following information

(1) The name of the insurance company;

(2) The name of all other companies associated with the company submitting the report, as either a holding company, parent, wholly owned subsidiary, division, or through interlocking directorates;

(3) All the lines of insurance a company offers in all states;

(4) The states in which the company has been admitted for product liability insurance;

(5) The total premium dollar amount collected for all lines of insurance in Missouri and in all states in each of the five calendar years next preceding the initial report or in the year next preceding the filing of each annual report thereafter;

(6) The dollar amount collected each year in product liability premiums in Missouri and in all states beginning with calendar year 1978;

(7) The amount in dollars of product liability premiums for primary coverage and for excess coverage in Missouri and in all states;

(8) The amounts shown in answer to subdivision (6) which include premises and operations insurance or any other insurance delivered as part of a package which cannot be considered exclusively product liability insurance and the amounts which are nonproduct liability insurance. Such amounts shall be listed separately for amounts relating to experience in all states and amount relating to experience in Missouri only;

(9) Whether or not the company sets reserves for product liability claims filed;

(10) Whether or not the company sets reserves for product liability claims for losses which have been incurred but not reported;

(11) All reserves established in connection with the company's product liability line;

(12) How dollars reserved are treated in each of the categories listed in subdivisions (9), (10), and (11) for federal income tax purposes;

(13) The value of the securities held in the company's investment portfolio as of December thirty-first of the year next preceding the filing of each annual report.

3. In addition, each company may be required to report to the director of the department of insurance, financial institutions and professional registration for the year next preceding the filing of each annual report, beginning with the annual report for 1978, any claim or action for damages for personal injury, death or property damage claimed to have been by reason of a defect in such insured's product, if the claim resulted in:

(1) A final judgment in any amount;

(2) A settlement in any amount; or

(3) A final disposition not resulting in payment on behalf of the insured.

­­

­

4. The reports required by subsection 3 of this section may contain:

(1) The city and state of the insured;

(2) Type of product;

(3) Rating classification code of product liability coverage;

(4) Date of occurrence which created the claim, including the state or other jurisdiction under whose jurisdiction the claim was adjudicated, settled, or disposition made;

(5) Date of suit if filed;

(6) Date and amount of judgment or settlement, if any, and the parties involved in the distributions of such judgment or settlement and the amount received by any such party;

(7) Date and reason for final disposition if no judgment or settlement;

(8) A summary of the occurrence which created the claim;

(9) Total number of claims;

(10) Total claims closed without payment;

(11) Total claims closed with payment;

(12) Total amount of payments;

(13) Total number of suits filed;

(14) Total number of verdicts or judgments for defendants;

(15) Total number of verdicts or judgments for plaintiffs;

(16) Total amount for plaintiffs; and

(17) Such other information as the director may require.

5. With respect to amounts paid in claims for the year next preceding the filing of each annual report, each company may be required to provide the following information:

(1) Total amounts reserved with respect to those claims;

(2) The year in which the reserves were set; and

(3) The amounts set in each year.

(L. 1978 H.B. 1302 § 4, A.L. 1991 H.B. 575)

Effective 6-26-91



Section 374.420 Insurers not liable because of compliance.

Effective 28 Aug 1978

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.420. Insurers not liable because of compliance. — There shall be no liability on the part of and no cause of action of any nature shall arise against any insurer reporting hereunder or its agents or employees, or the director of the department of insurance, financial institutions and professional registration or* the director's employees, for any action taken by them pursuant to sections 374.400 to 374.425.

(L. 1978 H.B. 1302 § 5)

*Word "of" appears in original rolls.



Section 374.425 Time for compliance may be waived or extended.

Effective 28 Aug 1978

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.425. Time for compliance may be waived or extended. — The director may waive or extend time of compliance for reporting requirements under sections 374.400 to 374.425 for any insurer upon showing that such requirements would cause the insurer undue expense or that an unreasonable amount of time would be required to comply with the requirements.

(L. 1978 H.B. 1302 § 6)



Section 374.426 Health care financing entities and health care providers to provide data, contents, when — duties of department.

Effective 28 Aug 1994

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.426. Health care financing entities and health care providers to provide data, contents, when — duties of department. — 1. Any entity in the business of delivering or financing health care shall provide data regarding quality of patient care and patient satisfaction to the director of the department of insurance, financial institutions and professional registration. Failure to provide such data as required by the director of the department of insurance, financial institutions and professional registration shall constitute grounds for violation of the unfair trade practices act, sections 375.930 to 375.948.

2. In defining data standards for quality of care and patient satisfaction, the director of the department of insurance, financial institutions and professional registration shall:

(1) Use as the initial data set the HMO Employer Data and Information Set developed by the National Committee for Quality Assurance;

(2) Consult with nationally recognized accreditation organizations, including but not limited to the National Committee for Quality Assurance and the Joint Committee on Accreditation of Health Care Organizations; and

(3) Consult with a state committee of a national committee convened to develop standards regarding uniform billing of health care claims.

(L. 1994 S.B. 732 § 1)



Section 374.450 Definitions.

Effective 01 Jul 1980, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.450. Definitions. — Unless otherwise clearly indicated by the context, the following words and terms as used in sections 374.450 and 374.455 shall mean:

(1) "Director", the director of the department of insurance, financial institutions and professional registration;

(2) "Insurer", any insurance company, reciprocal or inter-insurance exchange, licensed and authorized by the director to write automobile insurance within this state;

(3) "Private automobile insurance", a policy of insurance covering private passenger nonfleet vehicles owned by an individual or by a husband and wife and providing any one or more perils of protection against bodily injury liability, property damage liability, medical payments, uninsured motorist, comprehensive, collision, or other insurance coverage incidental to the operation of the vehicle.

(L. 1979 H.B. 503 § 1)

Effective 7-01-80



Section 374.455 Premium and loss data, annual report — available to public.

Effective 01 Jul 1980, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.455. Premium and loss data, annual report — available to public. — 1. The director shall establish statistical bases for the reporting of premium and loss data under policies of automobile insurance.

2. Each insurer shall annually report to the director or a statistical agency designated by the director all premium and loss data under policies of automobile insurance in such a manner as the director may require.

3. The director shall have the authority to review and verify the accuracy of the data reported.

4. The director of the department of insurance, financial institutions and professional registration shall make reports of data acquired hereunder and such reports shall be made available to the public.

(L. 1979 H.B. 503 §§ 2, 3)

Effective 7-01-80



Section 374.500 Definitions.

Effective 28 Aug 1997

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.500. Definitions. — As used in sections 374.500 to 374.515, the following terms mean:

(1) "Certificate", a certificate of registration granted by the department of insurance, financial institutions and professional registration to a utilization review agent;

(2) "Director", the director of the department of insurance, financial institutions and professional registration;

(3) "Enrollee", an individual who has contracted for or who participates in coverage under a health insurance policy, an employee welfare benefit plan, a health services corporation plan or any other benefit program providing payment, reimbursement or indemnification for health care costs for himself or eligible dependents or both himself and eligible dependents. The term "enrollee" shall not include an individual who has health care coverage pursuant to a liability insurance policy, workers' compensation insurance policy, or medical payments insurance issued as a supplement to a liability policy;

(4) "Provider of record", the physician or other licensed practitioner identified to the utilization review agent as having primary responsibility for the care, treatment and services rendered to an enrollee;

(5) "Utilization review", a set of formal techniques designed to monitor the use of, or evaluate the clinical necessity, appropriateness, efficacy, or efficiency of, health care services, procedures, or settings. Techniques may include ambulatory review, prospective review, second opinion, certification, concurrent review, case management, discharge planning or retrospective review. Utilization review shall not include elective requests for clarification of coverage;

(6) "Utilization review agent", any person or entity performing utilization review, except:

(a) An agency of the federal government;

(b) An agent acting on behalf of the federal government, but only to the extent that the agent is providing services to the federal government; or

(c) Any individual person employed or used by a utilization review agent for the purpose of performing utilization review services, including, but not limited to, individual nurses and physicians, unless such individuals are providing utilization review services to the applicable benefit plan, pursuant to a direct contractual relationship with the benefit plan;

(d) An employee health benefit plan that is self-insured and qualified pursuant to the federal Employee Retirement Income Security Act of 1974, as amended;

(e) A property-casualty insurer or an employee or agent working on behalf of a property-casualty insurer;

(f) A health carrier, as defined in section 376.1350, that is performing a review of its own health plan;

(7) "Utilization review plan", a summary of the utilization review procedures of a utilization review agent.

(L. 1991 S.B. 352 § 1, A.L. 1993 H.B. 709, A.L. 1997 H.B. 335)



Section 374.503 Certificate required for utilization review agents, exceptions.

Effective 10 Jul 1991, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.503. Certificate required for utilization review agents, exceptions. — 1. A utilization review agent may not conduct utilization review in this state unless the Missouri department of insurance, financial institutions and professional registration has granted the utilization review agent a certificate.

2. No certificate is required for those review agents conducting general in-house utilization review for hospitals, home health agencies, clinics, private offices or any other health facility or entity, so long as the review does not result in the approval or denial of payment for hospital or medical services for a particular case.

(L. 1991 S.B. 352 § 2)

Effective 7-10-91



Section 374.505 Application for certificate, content, form, fee.

Effective 10 Jul 1991, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.505. Application for certificate, content, form, fee. — 1. An applicant for a certificate shall:

(1) Submit an application to the department of insurance, financial institutions and professional registration; and

(2) Pay to the department of insurance, financial institutions and professional registration the application fee established by the department through regulation.

2. The application shall:

(1) Be on a form and accompanied by any reasonably related supporting documentation that the department of insurance, financial institutions and professional registration requires; and

(2) Be signed and verified by the applicant.

3. The application fee required under this subsection shall be sufficient to pay for the administrative cost of the certification program and any other cost associated with carrying out the provisions of sections 374.500 to 374.515.

(L. 1991 S.B. 352 § 3)

Effective 7-10-91



Section 374.507 Information may be required by department of insurance, financial institutions and professional registration.

Effective 28 Aug 1997

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.507. Information may be required by department of insurance, financial institutions and professional registration. — In conjunction with the application, the utilization review agent shall submit additional information as required by the department of insurance, financial institutions and professional registration.

(L. 1991 S.B. 352 § 4, A.L. 1997 H.B. 335)



Section 374.510 Minimum requirements for utilization review agents.

Effective 28 Aug 1997

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.510. Minimum requirements for utilization review agents. — 1. All utilization review agents shall meet the minimum requirements set forth in sections 376.1350 to 376.1390.

2. All utilization review agents certified before September 1, 1997, shall meet the requirements set forth in sections 376.1350 to 376.1390 by January 1, 1998, or such certification shall be deemed invalid.

(L. 1991 S.B. 352 § 5, A.L. 1997 H.B. 335)



Section 374.512 Violation of regulations, notice to agent — powers of director to discipline — penalties.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.512. Violation of regulations, notice to agent — powers of director to discipline — penalties. — 1. Whenever the director has reason to believe that a utilization review agent subject to sections 374.500 to 374.515 has been or is engaged in conduct which violates the provisions of sections 374.500 to 374.515, the director shall notify the utilization review agent of the alleged violation. The utilization review agent shall have thirty days from the date the notice is received to respond to the alleged violation.

2. If the director determines that the utilization review agent has engaged, is engaging in, or has taken a substantial step toward engaging in an act, practice or course of business constituting a violation of sections 374.500 to 374.515 or a rule adopted or order issued pursuant thereto, or that a person has materially aided or is materially aiding an act, practice, omission, or course of business constituting a violation of sections 374.500 to 374.515 or a rule adopted or order issued pursuant thereto, the director may issue such administrative orders as authorized under section 374.046. A violation of any of these sections is a level two violation under section 374.049. The director may also suspend or revoke the license or certificate of authority of such person for any willful violation.

3. If the director believes that a person has engaged, is engaging in, or has taken a substantial step toward engaging in an act, practice or course of business constituting a violation of sections 374.500 to 374.515 or a rule adopted or order issued pursuant thereto, or that a person has materially aided or is materially aiding an act, practice, omission, or course of business constituting a violation of sections 374.500 to 374.515 or a rule adopted or order issued pursuant thereto, the director may maintain a civil action for relief authorized under section 374.048. A violation of any of these sections is a level two violation under section 374.049.

(L. 1991 S.B. 352 § 6 subsecs. 1, 2, 3, A.L. 2007 S.B. 66)



Section 374.515 Rules and regulations authorized.

Effective 28 Aug 1993

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.515. Rules and regulations authorized. — The director may promulgate such rules and regulations necessary to implement the provisions of sections 374.500 to 374.515, pursuant to the provisions of section 374.045 and chapter 536.

(L. 1991 S.B. 352 § 6 subsecs. 4 to 8, A.L. 1993 S.B. 52)



Section 374.695 Citation of law.

Effective 01 Jan 2005, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.695. Citation of law. — Sections 374.695 to 374.789 may be known and shall be cited as the "Professional Bail Bondsman and Surety Recovery Agent Licensure Act".

(L. 2004 S.B. 1122)

Effective 1-01-05



Section 374.700 Definitions.

Effective 01 Jan 2005, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.700. Definitions. — As used in sections 374.695 to 374.789, the following terms shall mean:

(1) "Bail bond agent", a surety agent or an agent of a property bail bondsman who is duly licensed pursuant to the provisions of sections 374.695 to 374.789, is employed by and is working under the authority of a licensed general bail bond agent;

(2) "Bail bond or appearance bond", a bond for a specified monetary amount which is executed by the defendant and a qualified licensee pursuant to sections 374.695 to 374.789, and which is issued to a court or authorized officer as security for the subsequent court appearance of the defendant upon the defendant's release from actual custody pending the appearance;

(3) "Department", the department of insurance, financial institutions and professional registration of the state of Missouri;

(4) "Director", the director of the department of insurance, financial institutions and professional registration;

(5) "General bail bond agent", a surety agent or a property bail bondsman, as defined in sections 374.700 to 374.775, who is licensed in accordance with sections 374.700 to 374.775 and who devotes at least fifty percent of his working time to the bail bond business in this state;

(6) "Insurer", any surety insurance company which is qualified by the department to transact surety business in Missouri;

(7) "Licensee", a bail bond agent or a general bail bond agent;

(8) "Property bail bondsman", a person who pledges United States currency, United States postal money orders or cashier's checks or other property as security for a bail bond in connection with a judicial proceeding, and who receives or is promised therefor money or other things of value;

(9) "Surety bail bond agent", any person appointed by an insurer by power of attorney to execute or countersign bail bonds in connection with judicial proceedings, and who receives or is promised money or other things of value therefor;

(10) "Surety recovery agent", a person not performing the duties of a sworn peace officer who tracks down, captures and surrenders to the custody of a court a fugitive who has violated a bail bond agreement, excluding a bail bond agent or general bail bond agent;

(11) "Taking a bail" or "take bail", the acceptance by a person authorized to take bail of the undertaking of a sufficient surety for the appearance of the defendant according to the terms of the undertaking or that the surety will pay to the court the sum specified. Taking of bail or take bail does not include the fixing of the amount of bail and no person other than a competent court shall fix the amount of bail.

(L. 1983 S.B. 363 § 1, A.L. 2001 S.B. 267, A.L. 2004 S.B. 1122)

Effective 1-01-05



Section 374.702 License required, restrictions on practice.

Effective 01 Jan 2017, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.702. License required, restrictions on practice. — 1. No person shall engage in the bail bond business as a bail bond agent or a general bail bond agent without being licensed as provided in sections 374.695 to 374.775.

2. No judge, attorney, court official, law enforcement officer, state, county, or municipal employee who is either elected or appointed shall be licensed as a bail bond agent or a general bail bond agent.

3. A licensed bail bond agent shall not execute or issue an appearance bond in this state without holding a valid appointment from a general bail bond agent and without attaching to the appearance bond an executed and prenumbered power of attorney referencing the general bail bond agent or insurer.

4. A person licensed as an active bail bond agent shall hold the license for at least two years prior to owning or being an officer of a licensed general bail bond agent.

5. A general bail bond agent shall not engage in the bail bond business:

(1) Without having been licensed as a general bail bond agent pursuant to sections 374.695 to 374.775; or

(2) Except through an agent licensed as a bail bond agent pursuant to sections 374.695 to 374.775.

6. A general bail bond agent shall not permit any unlicensed person to solicit or engage in the bail bond business on the general bail bond agent's behalf, except for individuals who are employed solely for the performance of clerical, stenographic, investigative, or other administrative duties which do not require a license pursuant to sections 374.695 to 374.789.

7. Any person who is convicted of a violation of this section is guilty of a class A misdemeanor. For any subsequent convictions, a person who is convicted of a violation of this section is guilty of a class E felony.

(L. 2004 S.B. 1122, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 374.705 Department, powers and duties — fees, how determined.

Effective 01 Jan 2005, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.705. Department, powers and duties — fees, how determined. — 1. The department shall administer and enforce the provisions of sections 374.695 to 374.789, prescribe the duties of its officers and employees with respect to sections 374.695 to 374.789, and promulgate, pursuant to section 374.045 and chapter 536, such rules and regulations within the scope and purview of the provisions of sections 374.695 to 374.789 as the director considers necessary and proper for the effective administration and interpretation of the provisions of sections 374.695 to 374.789.

2. The director shall set the amount of all fees authorized and required by the provisions of sections 374.695 to 374.789 by rules and regulations promulgated pursuant to chapter 536. All such fees shall be set at a level designed to produce revenue which shall not substantially exceed the cost and expense of administering the provisions of sections 374.695 to 374.789. However, such fees shall not exceed one hundred fifty dollars every two years for biennial licenses and renewable licenses for general bail bond agents as provided for in section 374.710.

(L. 1983 S.B. 363 § 2, A.L. 1993 S.B. 52, A.L. 2004 S.B. 1122)

Effective 1-01-05



Section 374.710 License required for bail bond agents, application, qualifications — exceptions.

Effective 01 Jan 2005, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.710. License required for bail bond agents, application, qualifications — exceptions. — 1. Except as otherwise provided in sections 374.695 to 374.775, no person or other entity shall practice as a bail bond agent or general bail bond agent, as defined in section 374.700, in Missouri unless and until the department has issued to him or her a license, to be renewed every two years as hereinafter provided, to practice as a bail bond agent or general bail bond agent.

2. An applicant for a bail bond and general bail bond agent license shall submit with the application proof that he or she has received twenty-four hours of initial basic training in areas of instruction in subjects determined by the director deemed appropriate to professionals in the bail bond profession. Bail bond agents and general bail bond agents who are licensed at the date which this act becomes law* shall be exempt from such twenty-four hours of initial basic training.

3. In addition to the twenty-four hours of initial basic training to become a bail bond agent or general bail bond agent, there shall be eight hours of biennial continuing education for all bail bond agents and general bail bond agents to maintain their state license. The director shall determine said appropriate areas of instruction for said biennial continuing education. The director shall determine which institutions, organizations, associations, and individuals shall be eligible to provide the initial basic training and the biennial continuing education instruction. The department may allow state institutions, organizations, associations, or individuals to provide courses for the initial basic training and the biennial continuing education training. The cost shall not exceed two hundred dollars for the initial basic training and one hundred fifty dollars for biennial continuing education.

4. Upon completion of said basic training or biennial continuing education and the licensee meeting the other requirements as provided under sections 374.695 to 374.789, the director shall issue a two-year license for the bail bond agent or general bail bond agent for a fee not to exceed one hundred fifty dollars.

5. Nothing in sections 374.695 to 374.775 shall be construed to prohibit any person from posting or otherwise providing a bail bond in connection with any legal proceeding, provided that such person receives no fee, remuneration or consideration therefor.

(L. 1983 S.B. 363 § 3, A.L. 1995 S.B. 3, A.L. 2004 S.B. 1122)

Effective 1-01-05

*"This act" (S.B. 1122, 2004) contained effective dates of August 28, 2004, and January 1, 2005.



Section 374.715 Application, form, qualifications, fee — monetary assignment required, amount, effective when.

Effective 01 Jan 2005, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.715. Application, form, qualifications, fee — monetary assignment required, amount, effective when. — 1. Applications for examination and licensure as a bail bond agent or general bail bond agent shall be in writing and on forms prescribed and furnished by the department, and shall contain such information as the department requires. Each application shall be accompanied by proof satisfactory to the department that the applicant is a citizen of the United States, is at least twenty-one years of age, has a high school diploma or general education development certificate (GED), is of good moral character, and meets the qualifications for surety on bail bonds as provided by supreme court rule. Each application shall be accompanied by the examination and application fee set by the department. Individuals currently employed as bail bond agents and general bail bond agents shall not be required to meet the education requirements needed for licensure pursuant to this section.

2. In addition, each applicant for licensure as a general bail bond agent shall furnish proof satisfactory to the department that the applicant or, if the applicant is a corporation, that each officer thereof has completed at least two years as a bail bond agent, and that the applicant possesses liquid assets of at least ten thousand dollars, along with a duly executed assignment of ten thousand dollars to the state of Missouri. The assignment shall become effective upon the applicant's violating any provision of sections 374.695 to 374.789. The assignment required by this section shall be in the form and executed in the manner prescribed by the department. The director may require by regulation conditions by which additional assignments of assets of the general bail bond agent may occur when the circumstances of the business of the general bail bond agent warrants additional funds. However, such additional funds shall not exceed twenty-five thousand dollars.

(L. 1983 S.B. 363 § 4, A.L. 1997 S.B. 248, A.L. 2004 S.B. 1122)

Effective 1-01-05



Section 374.716 Accounting required, when — records submitted to director — bail contract provided to principal.

Effective 01 Jan 2005, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.716. Accounting required, when — records submitted to director — bail contract provided to principal. — 1. Every bail bond agent shall account for each power of attorney assigned by the general bail bond agent on a weekly basis and remit all sums collected and owed to the general bail bond agent pursuant to his or her written contract. The general bail bond agent shall maintain the weekly accounting and remittance records for a period of three years. Such records shall be subject to inspection by the director or his or her designee during regular business hours or at other reasonable times.

2. For every bond written in this state, the licensee shall provide to the principal a copy of the bail contract.

(L. 2004 S.B. 1122)

Effective 1-01-05



Section 374.717 Prohibited acts.

Effective 01 Jan 2005, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.717. Prohibited acts. — No insurer or licensee, court, or law enforcement officer shall:

(1) Pay a fee or rebate or give or promise anything of value in order to secure a settlement, compromise, remission, or reduction of the amount of any bail bond to:

(a) A jailer, police officer, peace officer, committing judge, or any other person who has power to arrest or to hold in custody any person; or

(b) Any public official or public employee;

(2) Pay a fee or rebate or give anything of value to an attorney in bail bond matters, except in defense of any action on a bond;

(3) Pay a fee or rebate or give anything of value to the principal or anyone on the principal's behalf;

(4) Accept anything of value from a principal except the premium and expenses incurred, provided that the licensee shall be permitted to accept collateral security or other indemnity from the principal in accordance with the provisions of section 374.719.

(L. 2004 S.B. 1122)

Effective 1-01-05



Section 374.719 Collateral security accepted, when — receipt required — used to reimburse costs, when — records to be retained.

Effective 01 Jan 2005, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.719. Collateral security accepted, when — receipt required — used to reimburse costs, when — records to be retained. — 1. A licensee may accept collateral security from the principal in a fiduciary capacity, which collateral shall be returned upon final termination of liability on the bond. When a licensee accepts collateral, the licensee shall provide a prenumbered written receipt, which shall include a detailed account of the collateral received by the licensee. The acceptance of collateral security by a bail bond agent shall be reported to the general bail bond agent.

2. The collateral security required by the licensee shall be reasonable in relation to the amount of the bond.

3. If a failure to appear, absconding or attempting to abscond, or a judgment of forfeiture on the bond has occurred, the collateral security may be used to reimburse the licensee for any costs and expenses incurred associated with the forfeiture.

4. The general bail bond agent shall retain records of the acceptance, return, or judgment of forfeiture resulting in the use of the collateral to reimburse the licensee for a period of three years.

(L. 2004 S.B. 1122)

Effective 1-01-05



Section 374.720 Examination, form, content — reexamination fee.

Effective 28 Aug 1993

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.720. Examination, form, content — reexamination fee. — 1. Each applicant for licensure as a general bail bond agent, after complying with this section and the provisions of section 374.715, shall be issued a license by the department unless grounds exist under section 374.755 for denial of a license.

2. Each applicant for examination and licensure as a bail bond agent, after complying with the provisions of section 374.715, shall appear for examination at the time and place specified by the department. Such examination shall be as prescribed by the director as provided under section 375.018 and shall be designed to test the applicant's knowledge and expertise in the area of surety bonds in general and the practice of a bail bond agent, as defined in sections 374.700 to 374.775, in particular. The applicant shall be notified of the result of the examination within twenty working days of the examination. Any applicant who fails such examination may, upon reapplication and payment of the reexamination fee set by the department, retake the examination.

(L. 1983 S.B. 363 § 5 subsecs. 1, 2, A.L. 1993 H.B. 709)



Section 374.730 License, biannual renewal, fee.

Effective 01 Jan 2005, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.730. License, biannual renewal, fee. — All licenses issued to bail bond agents and general bail bond agents under the provisions of sections 374.700 to 374.775 shall be renewed biennially, which renewal shall be in the form and manner prescribed by the department and shall be accompanied by the renewal fee set by the department.

(L. 1983 S.B. 363 § 5 subsec. 4, A.L. 2004 S.B. 1122)

Effective 1-01-05



Section 374.735 Examination not required, when — fee — reciprocal contracts — completion of educational requirements required.

Effective 01 Jan 2005, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.735. Examination not required, when — fee — reciprocal contracts — completion of educational requirements required. — 1. The department may, in its discretion, grant a license without requiring an examination to a bail bond agent who has been licensed in another state immediately preceding his or her applying to the department, if the department is satisfied by proof adduced by the applicant that:

(1) The qualifications of the other state are at least equivalent to the requirements for initial licensure as a bail bond agent in this state pursuant to the provisions of sections 374.695 to 374.775, provided that the other state licenses Missouri residents in the same manner; and

(2) The applicant has no suspensions or revocations of a license to engage in the bail bond or fugitive recovery business in any jurisdiction.

2. Every applicant for a license pursuant to this section, upon showing the necessary qualifications as provided in this section, shall be required to pay the same fee as the fee required to be paid by resident applicants.

3. Within the limits provided in this section, the department may negotiate reciprocal compacts with licensing entities of other states for the admission of licensed bail bond agents from Missouri in other states.

4. All applicants applying for licenses in this state after the enactment of said act shall complete the education requirement as stated in section 374.710. If the bail bond agent or general bail bond agent has been licensed in another state and has a license in Missouri at the time said act becomes law, said individual shall not be required to complete the twenty-four hours of initial basic training.

(L. 1983 S.B. 363 § 6 subsec. 1, A.L. 2004 S.B. 1122)

Effective 1-01-05



Section 374.740 Nonresident license requirements.

Effective 01 Jan 2005, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.740. Nonresident license requirements. — Any person applying to be licensed as a nonresident general bail bond agent who has been licensed in another state shall devote fifty percent of his or her working time in the state of Missouri and shall file proof with the director of the department of insurance, financial institutions and professional registration as to his or her compliance, and accompany his or her application with the fees set by the director by regulation and, if applying for a nonresident general bail bond agent's license, with a duly executed assignment of twenty-five thousand dollars to the state of Missouri, which assignment shall become effective upon the applicant's violating any provision of sections 374.695 to 374.789. Failure to comply with this section will result in revocation of the nonresidence license. The assignment required by this section shall be in the form and executed in the manner prescribed by the department. All licenses issued pursuant to this section shall be subject to the same renewal requirements set for other licenses issued pursuant to sections 374.695 to 374.789.

(L. 1983 S.B. 363 § 6 subsec. 2, A.L. 2004 S.B. 1122)

Effective 1-01-05



Section 374.750 Refusal to issue or renew license — applicant's right to hearing.

Effective 28 Aug 1983

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.750. Refusal to issue or renew license — applicant's right to hearing. — The department may refuse to issue or renew any license required pursuant to sections 374.700 to 374.775 for any one or any combination of causes stated in section 374.755. The department shall notify the applicant in writing of the reasons for the refusal and shall advise the applicant of his right to file a complaint with the administrative hearing commission as provided by chapter 621.

(L. 1983 S.B. 363 § 7 subsec. 1)



Section 374.755 Complaint by department, procedure — grounds — disciplinary action — alternate procedure — additional remedy.

Effective 01 Jan 2005, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.755. Complaint by department, procedure — grounds — disciplinary action — alternate procedure — additional remedy. — 1. The department may cause a complaint to be filed with the administrative hearing commission as provided by chapter 621 against any holder of any license required by sections 374.695 to 374.775 or any person who has failed to renew or has surrendered his or her license for any one or any combination of the following causes:

(1) Use of any controlled substance, as defined in chapter 195, or alcoholic beverage to an extent that such use impairs a person's ability to perform the work of the profession licensed under sections 374.695 to 374.775;

(2) Final adjudication or a plea of guilty or nolo contendere within the past fifteen years in a criminal prosecution under any state or federal law for a felony or a crime involving moral turpitude whether or not a sentence is imposed, prior to issuance of license date;

(3) Use of fraud, deception, misrepresentation or bribery in securing any license or in obtaining permission to take any examination required pursuant to sections 374.695 to 374.775;

(4) Obtaining or attempting to obtain any compensation as a member of the profession licensed by sections 374.695 to 374.775 by means of fraud, deception or misrepresentation;

(5) Misappropriation of the premium, collateral, or other things of value given to a bail bond agent or a general bail bond agent for the taking of bail, incompetency, misconduct, gross negligence, fraud, or misrepresentation in the performance of the functions or duties of the profession licensed or regulated by sections 374.695 to 374.775;

(6) Violation of any provision of or any obligation imposed by the laws of this state, department of insurance, financial institutions and professional registration rules and regulations, or aiding or abetting other persons to violate such laws, orders, rules or regulations, or subpoenas;

(7) Transferring a license or permitting another person to use a license of the licensee;

(8) Disciplinary action against the holder of a license or other right to practice the profession regulated by sections 374.695 to 374.789 granted by another state, territory, federal agency or country upon grounds for which revocation or suspension is authorized in this state;

(9) Being finally adjudged insane or incompetent by a court of competent jurisdiction;

(10) Assisting or enabling any person to practice or offer to practice the profession licensed or regulated by sections 374.695 to 374.789 who is not currently licensed and eligible to practice pursuant to sections 374.695 to 374.789;

(11) Acting in the capacity of an attorney at a trial or hearing of a person for whom the attorney is acting as surety;

(12) Failing to provide a copy of the bail contract, renumbered written receipt for acceptance of money, or other collateral for the taking of bail to the principal, if requested by any person who is a party to the bail contract, or any person providing funds or collateral for bail on the principal's behalf.

2. After the filing of such complaint, the proceedings shall be conducted in accordance with the provisions of chapter 621. Upon a finding by the administrative hearing commission that one or more of the causes stated in subsection 1 of this section have been met, the director may suspend or revoke the license or enter into an agreement for a monetary or other penalty pursuant to section 374.280.

3. In lieu of filing a complaint at the administrative hearing commission, the director and the bail bond agent or general bail bond agent may enter into an agreement for a monetary or other penalty pursuant to section 374.280.

4. In addition to any other remedies available, the director may issue a cease and desist order or may seek an injunction in a court of competent jurisdiction pursuant to the provisions of section 374.046 whenever it appears that any person is acting as a bail bond agent or general bail bond agent without a license or violating any other provisions of sections 374.695 to 374.789.

(L. 1983 S.B. 363 § 7 subsecs. 2, 3, A.L. 2004 S.B. 1122)

Effective 1-01-05



Section 374.757 Notification by agent of intention to apprehend — local law enforcement may accompany agent — violations, penalties.

Effective 01 Jan 2017, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.757. Notification by agent of intention to apprehend — local law enforcement may accompany agent — violations, penalties. — 1. Any agent licensed by sections 374.695 to 374.775 who intends to apprehend any person in this state shall inform law enforcement authorities in the city or county in which such agent intends such apprehension, before attempting such apprehension. Such agent shall present to the local law enforcement authorities a certified copy of the bond and all other appropriate paperwork identifying the principal and the person to be apprehended. Local law enforcement may accompany the agent. Failure of any agent to whom this section applies to comply with the provisions of this section shall be a class A misdemeanor for the first violation and a class E felony for subsequent violations; and shall also be a violation of section 374.755 and may in addition be punished pursuant to that section.

2. The surety recovery agent shall inform the local law enforcement in the county or city where such agent is planning to enter a residence. Such agent shall have a certified copy of the bond and all appropriate paperwork to identify the principal. Local law enforcement, when notified, may accompany the surety recovery agent to that location to keep the peace if an active warrant is effective for a felony or misdemeanor. If a warrant is not active, the local law enforcement officers may accompany the surety recovery agent to such location. Failure to report to the local law enforcement agency is a class A misdemeanor. For any subsequent violations, failure to report to the local law enforcement agency is a class E felony.

(L. 2001 S.B. 267, A.L. 2004 S.B. 1122, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 374.759 Access to court records, when — defendant access to bail bond agent, how — agents qualified in all jurisdictions in the state.

Effective 01 Jan 2005, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.759. Access to court records, when — defendant access to bail bond agent, how — agents qualified in all jurisdictions in the state. — 1. Any bail bond agent licensed in the state of Missouri shall have access to all publicly available court records of the defendant by available means to make a realistic assessment of the* defendant's probability of attending all court dates as set in his or her charges relating to the* bond request.

2. Any defendant shall have free access to any bail bond agent via one phone call so long as the call is made to a local phone number. All other numbers may be available as a collect call to any nonlocal number.

3. All Missouri licensed bail bond agents or licensed general agents shall be qualified, without further requirements, in all jurisdictions of this state, as provided in rules promulgated by the supreme court of Missouri and not by any circuit court rule.

(L. 2004 S.B. 1122)

Effective 1-01-05

*Word "the" does not appear in original rolls.



Section 374.760 Unsatisfied judgments, affidavit filed monthly, form — content.

Effective 28 Aug 1983

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.760. Unsatisfied judgments, affidavit filed monthly, form — content. — Each general bail bond agent shall file, between the first and tenth day of each month, sworn affidavits with the department stating that there are no unsatisfied judgments against him. Such affidavits shall be in the form and manner prescribed by the department.

(L. 1983 S.B. 363 § 8)



Section 374.763 Collection from surety after forfeiture — list of qualified bail bond agents to be furnished monthly to circuit courts.

Effective 01 Jan 2005, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.763. Collection from surety after forfeiture — list of qualified bail bond agents to be furnished monthly to circuit courts. — 1. If any final judgment ordering forfeiture of a defendant's bond is not paid within a six-month period of time, the court shall extend the judgment date or notify the department of the failure to satisfy such judgment. The director shall draw upon the assets of the surety, remit the sum to the court, and obtain a receipt of such sum from the court. The director may take action as provided by section 374.755, regarding the license of the surety and any bail bond agents writing upon the surety's liability.

2. The department shall furnish to the presiding judge of each circuit court of this state, on at least a monthly basis, a list of all duly licensed and qualified bail bond agents and general bail bond agents whose licenses are not subject to pending suspension or revocation proceedings, and who are not subject to unsatisfied bond forfeiture judgments. In lieu of such list, the department may provide this information to each presiding judge in an electronic format.

3. All duly licensed and qualified bail bond agents and general bail bond agents shall be qualified, without further requirement, to write bail upon a surety's liability in all courts of this state as provided in rules promulgated by the supreme court of Missouri and not by any circuit court rule.

(L. 1997 S.B. 248, A.L. 2004 S.B. 1122)

Effective 1-01-05



Section 374.764 Alleged violations and complaints, procedure.

Effective 01 Jan 2005, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.764. Alleged violations and complaints, procedure. — 1. The director shall examine and inquire into all alleged violations or complaints filed with the department of insurance, financial institutions and professional registration of the bail bond law of the state, and inquire into and investigate the bail bond business transacted in the state by any bail bond agent, general bail bond agent, or surety recovery agent.

2. The director or any of his or her duly appointed agents may compel the attendance before him or her, and may examine, under oath, the directors, officers, bail bond agents, general bail bond agents, surety recovery agents, employees, or any other person in reference to the condition, affairs, management of the bail bond or surety recovery business, or any matters relating thereto. He or she may administer oaths or affirmations and shall have power to summon and compel the attendance of witnesses and to require and compel the production of records, books, papers, contracts, or other documents if necessary.

3. The director may make and conduct the investigation in person or the director may appoint one or more persons to make and conduct the investigation. If made by a person other than the director, the person duly appointed by the director shall have the same powers as granted to the director pursuant to this section. A certificate of appointment under the official seal of the director shall be sufficient authority and evidence thereof for the person to act. For the purpose of making the investigations, or having the same made, the director may employ the necessary clerical, actuarial, and other assistance.

(L. 2004 S.B. 1122)

Effective 1-01-05



Section 374.770 Bond forfeiture, when — exception, defendant incarcerated in United States, procedure — surety's duties — violation of bond, rights and obligations of bondsman.

Effective 28 Aug 1983

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.770. Bond forfeiture, when — exception, defendant incarcerated in United States, procedure — surety's duties — violation of bond, rights and obligations of bondsman. — 1. If there is a breach of the contract of the bond, the court in which the case is pending shall declare a bond forfeiture, unless the surety upon such bond informs the court that the defendant is incarcerated somewhere within the United States. If forfeiture is not ordered because the defendant is incarcerated somewhere within the United States, the surety is responsible for the return of the defendant. If bond forfeiture is ordered and the surety can subsequently prove the defendant is incarcerated somewhere within the United States, then the bond forfeiture shall be set aside and the surety be responsible for the return of the defendant. When the surety notifies the court of the whereabouts of the defendant, a hold order shall be placed by the court having jurisdiction on the defendant in the state in which the defendant is being held.

2. In all instances in which a bail bond agent or general bail bond agent duly licensed by sections 374.700 to 374.775 has given his bond for bail for any defendant who has absented himself in violation of the condition of such bond, the bail bond agent or general bail bond agent shall have the first opportunity to return such defendant to the proper court. If he is unable to return such defendant, the state of Missouri shall return such defendant to the proper court for prosecution, and all costs incurred by the state in so returning a defendant may be levied against the bail bond agent or general bail bond agent in question.

(L. 1983 S.B. 363 § 10)



Section 374.775 Bonds of one thousand dollars or less — fee — additional fee — prohibited.

Effective 28 Aug 1983

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.775. Bonds of one thousand dollars or less — fee — additional fee — prohibited. — When issuing bonds of one thousand dollars or less, licensed bail bond agents or general bail bond agents may charge a minimum premium of fifty dollars. In connection with such bonds no bail bond agent, general bail bond agent, or corporation shall charge or receive any additional fee for investigations or services rendered in connection with the execution of the bond.

(L. 1983 S.B. 363 § 11)



Section 374.783 Surety recovery agents, license required — director to license, powers.

Effective 28 Aug 2004

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.783. Surety recovery agents, license required — director to license, powers. — 1. No person shall hold himself or herself out as being a surety recovery agent in this state, unless such person is licensed in accordance with the provisions of sections 374.783 to 374.789. Licensed bail bond agents and general bail bond agents may perform fugitive recovery without being licensed as a surety recovery agent.

2. The director shall have authority to license all surety recovery agents in this state. The director shall have control and supervision over the licensing of such agents and the enforcement of the terms and provisions of sections 374.783 to 374.789.

3. The director shall have the power to:

(1) Set and determine the amount of the fees authorized and required pursuant to sections 374.783 to 374.789. The fees shall be set at a level sufficient to produce revenue which shall not substantially exceed the cost and expense of administering sections 374.783 to 374.789. However, such fees shall not exceed one hundred fifty dollars for a two-year license; and

(2) Determine the sufficient qualifications of applicants for a license.

4. The director shall license for a period of two years all surety recovery agents in this state who meet the requirements of sections 374.783 to 374.789.

(L. 2004 S.B. 1122)



Section 374.784 Application for licensure, contents, qualifications — refusal to issue license, when.

Effective 28 Aug 2004

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.784. Application for licensure, contents, qualifications — refusal to issue license, when. — 1. Applications for examination and licensure as a surety recovery agent shall be submitted on forms prescribed by the department and shall contain such information as the department requires, along with a copy of the front and back of a photographic identification card.

2. Each application shall be accompanied by proof satisfactory to the director that the applicant is a citizen of the United States, is at least twenty-one years of age, and has a high school diploma or a general educational development certificate (GED). An applicant shall furnish evidence of such person's qualifications by completing an approved surety recovery agent course with at least twenty-four hours of initial minimum training. The director shall determine which institutions, organizations, associations, and individuals shall be eligible to provide said training. Said instructions and fees associated therewith shall be identical or similar to those prescribed in section 374.710 for bail bond agents and general bail bond agents.

3. In addition to said twenty-four hours of initial minimum training, licensees shall be required to receive eight hours of biennial continuing education of which said instructions and fees shall be identical or similar to those prescribed in section 374.710 for bail bond agents and general bail bond agents.

4. Applicants for surety recovery agents licensing shall be exempt from said requirements of the twenty-four hours of initial minimum training if applicants provide proof of prior training as a law enforcement officer with at least two years of such service within the ten years prior to the application being submitted to the department.

5. The director may refuse to issue any license pursuant to sections 374.783 to 374.789, for any one or any combination of causes stated in section 374.787. The director shall notify the applicant in writing of the reason or reasons for refusal and shall advise the applicant of the right to file a complaint with the administrative hearing commission to appeal the refusal as provided by chapter 621.

(L. 2004 S.B. 1122)



Section 374.785 License issued, when — reciprocity — apprehension of defendant, permitted where — fee.

Effective 01 Jan 2005, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.785. License issued, when — reciprocity — apprehension of defendant, permitted where — fee. — 1. The director shall issue a license for a period of two years to any surety recovery agent who is licensed in another jurisdiction and who:

(1) Has no violations, suspensions, or revocations of a license to engage in fugitive recovery in any jurisdiction; and

(2) Is licensed in a jurisdiction whose requirements are substantially equal to or greater than the requirements for a surety recovery agent license in Missouri at the time the applicant applies for a license.

2. Any surety recovery agent who is licensed in another state shall also be subject to the same training requirements as in-state surety recovery agents prescribe to under section 374.784.

3. For the purpose of surrender of the defendant, a surety recovery agent may apprehend the defendant anywhere within the state of Missouri before or after the forfeiture of the undertaking without personal liability for false imprisonment or may empower any surety recovery agent to make apprehension by providing written authority endorsed on a certified copy of the undertaking and paying the lawful fees.

4. Every applicant for a license pursuant to this section, upon making application and showing the necessary qualifications as provided in this section, shall be required to pay the same fee as required of resident applicants. Within the limits provided in this section, the director may negotiate reciprocal compacts with licensing entities of other states for the admission of licensed surety recovery agents from Missouri in other states.

(L. 2004 S.B. 1122)

Effective 1-01-05



Section 374.786 Renewal, procedure.

Effective 01 Jan 2005, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.786. Renewal, procedure. — 1. Every person licensed pursuant to sections 374.783 to 374.789 shall, before the license renewal date, apply to the director for renewal for the ensuing licensing period. The application shall be made on a form furnished to the applicant and shall state the applicant's full name, the applicant's business address, the address at which the applicant resides, the date the applicant first received a license, and the applicant's surety recovery agent identification number, if any.

2. A renewal form shall be mailed to each person licensed in this state at the person's last known address. The failure to mail the renewal form or the failure of a person to receive it does not relieve any person of the duty to be licensed and to pay the license fee required nor exempt such person from the penalties provided for failure to be licensed.

3. Each applicant for renewal shall accompany such application with a renewal fee to be paid to the department for the licensing period for which renewal is sought.

4. The director may refuse to renew any license required pursuant to sections 374.783 to 374.789 for any one or any combination of causes stated in section 374.787. The director shall notify the applicant in writing of the reasons for refusal to renew and shall advise the applicant of his or her right to file a complaint with the administrative hearing commission as provided by chapter 621.

(L. 2004 S.B. 1122)

Effective 1-01-05



Section 374.787 Complaint procedure.

Effective 01 Jan 2005, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.787. Complaint procedure. — 1. The director may cause a complaint to be filed with the administrative hearing commission as provided by chapter 621 against any surety recovery agent or any person who has failed to renew or has surrendered his or her license for any one or any combination of the following causes:

(1) Violation of any provisions of, or any obligations imposed by, the laws of this state, the department of insurance, financial institutions and professional registration rules and regulations, or aiding or abetting other persons to violate such laws, orders, rules, or regulations;

(2) Final adjudication or a plea of guilty or nolo contendere in a criminal prosecution under state or federal law for a felony or a crime involving moral turpitude, whether or not a sentence is imposed;

(3) Using fraud, deception, misrepresentation, or bribery in securing a license or in obtaining permission to take any examination required by sections 374.783 to 374.789;

(4) Obtaining or attempting to obtain any compensation as a surety recovery agent by means of fraud, deception, or misrepresentation;

(5) Acting as a surety recovery agent or aiding or abetting another in acting as a surety recovery agent without a license;

(6) Incompetence, misconduct, gross negligence, fraud, or misrepresentation in the performance of the functions or duties of a surety recovery agent;

(7) Having a license revoked or suspended that was issued by another state.

2. After the filing of the complaint, the proceedings shall be conducted in accordance with the provisions of chapter 621. Upon a finding by the administrative hearing commission that one or more of the causes stated in subsection 1 of this section have been met, the director may suspend or revoke the license or enter into an agreement for a monetary or other penalty pursuant to section 374.280.

3. In lieu of filing a complaint with the administrative hearing commission, the director and the surety recovery agent may enter into an agreement for a monetary or other penalty pursuant to section 374.280.

4. In addition to any other remedies available, the director may issue a cease and desist order or may seek an injunction in a court of law pursuant to section 374.046 whenever it appears that any person is acting as a surety recovery agent without a license.

(L. 2004 S.B. 1122)

Effective 1-01-05



Section 374.788 Apprehension standards for breach of surety agreement or absconding.

Effective 01 Jan 2005, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.788. Apprehension standards for breach of surety agreement or absconding. — 1. A bail bond agent having probable grounds to believe a subject free on his or her bond has failed to appear as directed by a court, has breached the terms of the subject's surety agreement, or has taken a substantial step toward absconding may utilize all lawful means to apprehend the subject. To surrender a subject to a court, a licensed bail bond or surety recovery agent having probable grounds to believe the subject is free on his or her bond may:

(1) Detain the subject in a lawful manner, for a reasonable time, provided that in the event travel from another state is involved, the detention period may include reasonable travel time not to exceed seventy-two hours;

(2) Transport a subject in a lawful manner from state to state and county to county to a place of authorized surrender; and

(3) Enter upon private or public property in a lawful manner to execute apprehension of a subject.

2. A surety recovery agent who apprehends a subject pursuant to the provisions of subsection 1 of this section shall surrender custody of the subject to the court of jurisdiction.

3. When a surety recovery agent is in the process of performing fugitive recovery, a photographic identification card shall be prominently displayed on his or her person.

(L. 2004 S.B. 1122)

Effective 1-01-05



Section 374.789 Prohibited acts.

Effective 01 Jan 2017, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.789. Prohibited acts. — 1. A person is guilty of a class E felony if he or she does not hold a valid surety recovery agent license or a bail bond license and commits any of the following acts:

(1) Holds himself or herself out to be a licensed surety recovery agent within this state;

(2) Claims that he or she can render surety recovery agent services; or

(3) Engages in fugitive recovery in this state.

2. Any person who engages in fugitive recovery in this state and wrongfully causes damage to any person or property, including, but not limited to, unlawful apprehension, unlawful detainment, or assault, shall be liable for such damages and may be liable for punitive damages.

(L. 2004 S.B. 1122, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 374.790 Workers' compensation, residual market, department to submit report to general assembly, contents.

Effective 28 Aug 1993

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.790. Workers' compensation, residual market, department to submit report to general assembly, contents. — The department of insurance, financial institutions and professional registration shall prepare and submit a plan to the general assembly by September 1, 1993, to reduce the number of employers insured through the residual market. The department shall specifically examine and address in its plan the following topics:

(1) The use of an employer's experience modification factor and the appropriate level thereof as an objective criterion in determining eligibility for coverage;

(2) The maximum amount of such coverage an insurer would be required to issue, expressed as a percentage of its voluntary business;

(3) Providing a system of incentives to insurers to voluntarily cover employers which had been insured through the residual market by reducing the amount of coverage required to be provided by such insurer under the plan;

(4) The effect of the implementation of such plan on the competitive voluntary insurance workers' compensation market in Missouri in terms of the number of insurers actively competing, the availability of coverage by classification and pricing by classification;

(5) Permitting insurers to file separate rates by classification for employers which they may be required to insure under such plan;

(6) Requiring that only agents which have been appointed by such insurer may submit applications for coverage under such plan;

(7) The results of this plan in other jurisdictions where it has been implemented in either workers' compensation or other lines of insurance;

(8) Requiring nonexperienced rated employers or employers not eligible for experience rating, as a condition to receive coverage, to utilize the insurer's managed care medical program and to comply with the insurer's loss control or safety engineering program.

­­

­

(L. 1993 S.B. 251 § 16)

(1995) Where statute required director to submit plan to general assembly when legislature was not in session, court properly prohibited the director of insurance from implementing “Workers' Compensation Residual Market Depopulation Plan” by rule. Chief clerk is not member of house of representatives and has no duty to distribute plans to members, therefore there was no receipt of the plan by the house members. Statute provided that plan would become effective by rule if not disapproved by concurrent resolution within thirty days. State ex rel. Royal Insurance v. Director of the Missouri Department of Insurance, 894 S.W.2d 159 (Mo. en banc).



Section 374.800 Contracts by the department in excess of $100,000 to be reviewed and approved by the attorney general.

Effective 28 Aug 2001

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

374.800. Contracts by the department in excess of $100,000 to be reviewed and approved by the attorney general. — 1. Notwithstanding any other provision of law, when the department of insurance, financial institutions and professional registration intends to enter into any contract or other written agreement or approve any letter of intent for payment of money by the state in excess of one hundred thousand dollars, modification or potential reduction of a party's financial obligation to the state in excess of one hundred thousand dollars, the department of insurance, financial institutions and professional registration shall forward a copy to the attorney general before entering into that contract, subcontract or other written agreement or approving the letter of intent.

2. Upon receiving the contract, other written agreement or letter of intent, the attorney general shall, within ten days, review and approve that contract, other written contract or letter of intent for its legal form and content as may be necessary to protect the legal interest of the state. If the attorney general does not approve, then the attorney general shall return the contract, other written agreement or letter of intent with additional proposed provisions as may be necessary to the proper enforcement of the contract as required to protect the state's legal interest. If the attorney general does not respond within ten days or, in the case of any contract that involves a payment of money by the state or a modification or potential reduction of a party's financial obligation to the state of one million dollars or more, within thirty days, the contract shall be deemed approved.

3. Communications related to the attorney general's review are attorney-client communications. The attorney general's written disposition shall be subject to chapter 610.

(L. 2001 H.B. 762 § 1)






Chapter 375 Provisions Applicable to All Insurance Companies

Chapter Cross References



Section 375.001 Definitions.

Effective 28 Aug 2008

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.001. Definitions. — 1. As used in this chapter, unless otherwise clearly indicated by the context, the following words mean:

(1) "Department", the department of insurance, financial institutions and professional registration;

(2) "Director", the director of the department of insurance, financial institutions and professional registration.

2. As used in sections 375.001 to 375.008 the following words and terms mean:

(1) "Insurer", all insurance companies, reciprocals, or interinsurance exchanges transacting the business of insurance in this state;

(2) "Nonpayment of premium", failure of the named insured to discharge when due any of his obligations in connection with the payment of premiums on the policy, or any installment of the premium, whether the premium is payable directly to the insurer or its agent or indirectly under any premium finance plan or extension of credit;

(3) "Nonrenewal", the determination of an insurer not to issue or deliver a policy replacing at the end of the policy period a policy previously issued and delivered by the same insurer or a certificate or notice extending the term of a policy beyond its policy period or term;

(4) "Policy", a contract of insurance providing fire and extended coverage insurance, whether separately or in combination with other coverages, on owner-occupied habitational property not exceeding two families. "Policy" does not include any insurance contracts issued under a property insurance inspection and placement program ("FAIR" plan) or an assigned risk plan, or any insurance contracts insuring property not used predominantly for habitational purposes, or an insurance contract insuring a mobile home;

(5) "Renewal" or "to renew", the issuance and delivery by an insurer of a policy replacing at the end of the policy period a policy previously issued and delivered by the same insurer, or the issuance and delivery of a certificate or notice extending the term of the policy beyond its policy period or term. Any policy with a policy period or term of less than six months shall for the purposes of sections 375.001 to 375.008 be considered as if written for a policy period or term of six months. Any policy written for a term longer than one year or any policy with no fixed expiration date shall, for the purpose of sections 375.001 to 375.008, be considered as if written for successive policy periods or terms of one year, and the policy may be terminated at the expiration of any annual period upon giving thirty days' notice of cancellation prior to the anniversary date, and the cancellation shall not be subject to any other provisions of sections 375.001 to 375.008.

(L. 1977 S.B. 300 § 1, A.L. 2008 S.B. 788)



Section 375.002 Grounds for cancellation.

Effective 28 Aug 1977

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.002. Grounds for cancellation. — 1. A notice of cancellation of a policy shall be effective only if it is based on one or more of the following reasons:

(1) Nonpayment of premium; or

(2) Fraud or material misrepresentation affecting the policy or in the presentation of a claim thereunder, or violation of any of the terms or conditions of the policy; or

(3) The named insured or any occupant of the property has been convicted of a crime arising out of acts increasing the hazard insured against; or

(4) Physical changes in the property insured which increase the hazards originally insured.

2. This section shall not apply to any policy or coverage which has been in effect less than sixty days at the time notice of cancellation is mailed or delivered by the insurer unless it is a renewal policy.

3. This section shall not apply to nonrenewal.

(L. 1977 S.B. 300 § 2)



Section 375.003 Notice of cancellation, how given — reinstatement, when.

Effective 28 Aug 2014

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.003. Notice of cancellation, how given — reinstatement, when. — 1. Except as provided in subsection 2 of this section, no notice of cancellation of a policy to which section 375.002 applies shall be effective unless mailed or delivered by the insurer to the named insured at least thirty days prior to the effective date of cancellation.

2. Where cancellation is for nonpayment of premium at least ten days' notice of cancellation shall be given and such notice shall contain the following notice or notice substantially similar in bold conspicuous type: "THIS POLICY IS CANCELLED EFFECTIVE AT THE DATE AND TIME INDICATED IN THIS NOTICE. THIS IS THE FINAL NOTICE OF CANCELLATION WE WILL SEND PRIOR TO THE EFFECTIVE DATE AND TIME OF CANCELLATION INDICATED IN THIS NOTICE.".

3. The notice shall state the insurer's actual reason for proposing the action, the statement of reason to be sufficiently clear and specific so that a person of average intelligence can identify the basis for the insurer's decision without further inquiry. Generalized terms such as "personal habits", "living conditions", or "poor morals" shall not suffice to meet the requirements of this subsection. The notice shall also state that the insured may be eligible for insurance through the Missouri basic property insurance inspection and placement program.

4. Issuance of a notice of cancellation under subsection 1 or 2 of this section constitutes a present and unequivocal act of cancellation of the policy.

5. An insurer may reinstate a policy cancelled under subsection 1 or 2 of this section at any time after the notice of cancellation is issued if the reason for the cancellation is remedied. An insurer may send communications to the insured, including but not limited to billing notices for past due premium, offers to reinstate the policy if past due premium is paid, notices confirming cancellation of the policy, or billing notices for payment of earned but unpaid premium. The fact that a policy may be so reinstated or any such communication may be made does not invalidate or void any cancellation effectuated under subsection 1 or 2 of this section or defeat the present and unequivocal nature of acts of cancellation as described under subsection 4 of this section.

6. This section shall not apply to nonrenewal.

(L. 1977 S.B. 300 § 3, A.L. 2014 S.B. 691)



Section 375.004 Refusal to renew, when authorized — exemption, when.

Effective 28 Aug 2016

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.004. Refusal to renew, when authorized — exemption, when. — 1. No insurer shall refuse to renew a policy unless the insurer or its agent mails or delivers to the named insured, at the address shown in the policy, at least thirty days’ advance notice of its intention not to renew. The notice shall state the insurer’s actual reason for proposing the action, the statement of reason to be sufficiently clear and specific so that a person of average intelligence can identify the basis for the insurer’s decision without further inquiry. Generalized terms such as “personal habits”, “living conditions”, or “poor morals” shall not suffice to meet the requirements of this subsection. The notice shall also state that the insured may be eligible for insurance through the Missouri basic property insurance inspection and placement program. This section shall not apply:

(1) If the insurer has manifested its willingness to renew; or

(2) In case of nonpayment of premium; or

(3) If the named insured has indicated he does not wish to have the policy renewed; or

(4) If the insured fails to pay any advance premium required by the insurer for renewal.

2. Renewal of a policy shall not constitute a waiver or estoppel with respect to grounds for cancellation which existed before the effective date of the renewal.

3. An insurer shall be exempt from the requirements of this section regarding notice of nonrenewal if:

(1) The insurer assigns or transfers the insured’s policy to an affiliate or subsidiary within the same insurance holding company system;

(2) The assignment or transfer is effective upon the expiration of the existing policy; and

(3) Prior to providing coverage for a subsequent policy term, an insurer accepting an assignment or transfer of the policy shall provide notice of such assignment or transfer to the named insured.

­­

­

(L. 1977 S.B. 300 § 4, A.L. 2016 H.B. 2194)



Section 375.005 Proof of notice, how made.

Effective 28 Aug 1977

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.005. Proof of notice, how made. — Proof of mailing notice of cancellation, or of intention not to renew or of reasons for cancellation, to the named insured at the address shown in the policy, shall be sufficient proof of notice.

(L. 1977 S.B. 300 § 5)



Section 375.006 Immunity from liability granted, when, to whom.

Effective 28 Aug 1977

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.006. Immunity from liability granted, when, to whom. — There shall be no liability on the part of, and no cause of action of any nature shall arise against, the director of the department of insurance, financial institutions and professional registration or against any insurer, its authorized representative, its agents, its employees, or any firm, person or corporation furnishing to the insurer information as to reasons for cancellation or nonrenewal, for any statement made by any of them in any written notice of cancellation or nonrenewal, or in any other communication, oral or written, specifying the reasons for cancellation or nonrenewal, or the providing of information pertaining thereto, or for statements made or evidence submitted at any hearings conducted in connection therewith.

(L. 1977 S.B. 300 § 6)



Section 375.007 Cancellation or refusal to issue policy on certain grounds prohibited, exceptions.

Effective 28 Aug 1977

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.007. Cancellation or refusal to issue policy on certain grounds prohibited, exceptions. — No insurer shall cancel or refuse to write or refuse to renew a policy solely because of the age, place of residence, race, sex, color, creed, national origin, ancestry or lawful occupation, including the military service, of anyone who is or seeks to become insured or solely because another insurer has refused to write a policy, or has cancelled or has refused to renew an existing policy in which that person was the named insured, nor shall any insurance company or its agent or representative require any applicant or policyholder to divulge in a written application or otherwise whether any insurer has cancelled or refused to renew or issue to the applicant or policyholder a policy of insurance. The provisions of this section do not apply to those instances where the hazard insured against under a policy is increased because of exposure to loss attributable solely to the place of residence or lawful occupation of anyone who is or seeks to be insured.

(L. 1977 S.B. 300 § 7)



Section 375.008 Certain insurers exempt.

Effective 28 Aug 1977

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.008. Certain insurers exempt. — Sections 375.001 to 375.008 do not apply to any insurer ordered by the director to restrict its writings of business under the provisions of section 375.535.

(L. 1977 S.B. 300 § 8)



Section 375.011 Notice of cancellation, nonrenewal, renewal, or refusal to write, may be sent, how.

Effective 01 Jan 1993, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.011. Notice of cancellation, nonrenewal, renewal, or refusal to write, may be sent, how. — Any notice required regarding cancellation, nonrenewal, renewal, or refusal to write, insure or renew any person or property may be sent by a higher class of United States Postal Service mail service than required by law.

(L. 1992 S.B. 831 §§ A, 2)

Effective 1-01-93



Section 375.012 Definitions.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.012. Definitions. — 1. Sections 375.012 to 375.146 may be cited as the "Insurance Producers Act".

2. As used in sections 375.012 to 375.158, the following words mean:

(1) "Business entity", a corporation, association, partnership, limited liability company, limited liability partnership or other legal entity;

(2) "Director", the director of the department of insurance, financial institutions and professional registration;

(3) "Home state", the District of Columbia and any state or territory of the United States in which the insurance producer maintains his or her principal place of residence or principal place of business and is licensed to act as an insurance producer;

(4) "Insurance", any line of authority, including life, accident and health or sickness, property, casualty, variable life and variable annuity products, personal, credit and any other line of authority permitted by state law or regulation;

(5) "Insurance company" or "insurer", any person, reciprocal exchange, interinsurer, Lloyds insurer, fraternal benefit society, and any other legal entity engaged in the business of insurance, including health services corporations, health maintenance organizations, prepaid limited health care service plans, dental, optometric and other similar health service plans, unless their exclusion from this definition can be clearly ascertained from the context of the particular statutory section under consideration. Insurer shall also include all companies organized, incorporated or doing business pursuant to the provisions of chapters 375, 376, 377, 378, 379, 381 and 384. Trusteed pension plans and profit-sharing plans qualified pursuant to the United States Internal Revenue Code as now or hereafter amended shall not be considered to be insurance companies or insurers within the definition of this section;

(6) "Insurance producer" or "producer", a person required to be licensed pursuant to the laws of this state to sell, solicit or negotiate insurance;

(7) "License", a document issued by the director authorizing a person to act as an insurance producer for the lines of authority specified in the document. The license itself shall not create any authority, actual, apparent or inherent, in the holder to represent or commit an insurance company;

(8) "Limited line credit insurance", credit life, credit disability, credit property, credit unemployment, involuntary unemployment, mortgage life, mortgage guaranty, mortgage disability, guaranteed automobile protection (GAP) insurance, and any other form of insurance offered in connection with an extension of credit that is limited to partially or wholly extinguishing that credit obligation that the director determines should be designated a form of limited line credit insurance;

(9) "Limited line credit insurance producer", a person who sells, solicits or negotiates one or more forms of limited line credit insurance coverage through a master, corporate, group or individual policy;

(10) "Limited lines insurance", insurance involved in credit transactions, insurance contracts issued primarily for covering the risk of travel or any other line of insurance that the director deems necessary to recognize for the purposes of complying with subsection 5 of section 375.017;

(11) "Limited lines producer", a person authorized by the director to sell, solicit or negotiate limited lines insurance;

(12) "Negotiate", the act of conferring directly with or offering advice directly to a purchaser or prospective purchaser of a particular contract of insurance concerning any of the substantive benefits, terms or conditions of the contract, provided that the person engaged in that act either sells insurance or obtains insurance from insurers for purchasers;

(13) "Person", an individual or any business entity;

(14) "Personal lines insurance", property and casualty insurance coverage sold to individuals and families for primarily noncommercial purposes;

(15) "Sell", to exchange a contract of insurance by any means, for money or its equivalent, on behalf of an insurance company;

(16) "Solicit", attempting to sell insurance or asking or urging a person to apply for a particular kind of insurance from a particular company;

(17) "Terminate", the cancellation of the relationship between an insurance producer and the insurer or the termination of the authority of the producer to transact the business of insurance;

(18) "Uniform business entity application", the current version of the National Association of Insurance Commissioners uniform business entity application for resident and nonresident business entities seeking an insurance producer license;

(19) "Uniform application", the current version of the National Association of Insurance Commissioners uniform application for resident and nonresident producer licensing.

3. All statutory references to insurance agent or insurance broker shall mean insurance producer, as that term is defined pursuant to subsection 1 of this section.

(L. 1961 p. 504 § 1, L. 1965 p. 569, A.L. 1967 p. 516, A.L. 1981 S.B. 10, A.L. 1993 H.B. 709, A.L. 1997 S.B. 150, A.L. 2001 S.B. 193, A.L. 2007 S.B. 66)



Section 375.013 Promulgation of rules, generally, this chapter.

Effective 28 Aug 1995

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.013. Promulgation of rules, generally, this chapter. — The director may promulgate rules pursuant to the provisions of this section and chapter 536 to implement the requirements of this chapter. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1993 S.B. 52 § 375.009, A.L. 1995 S.B. 3)



Section 375.014 Insurance producers, license required — insurance producer license not required, when.

Effective 01 Jan 2003, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.014. Insurance producers, license required — insurance producer license not required, when. — 1. No person shall sell, solicit or negotiate insurance in this state for any class or classes of insurance unless he or she is licensed for that line of authority as provided in this chapter.

2. Nothing in this chapter shall be construed to require an insurer to obtain an insurance producer license. In this section, the term "insurer" shall not include the officers, directors, employees, subsidiaries or affiliates of the insurer.

3. A license as an insurance producer shall not be required of the following:

(1) An officer, director or employee of an insurer or of an insurance producer, provided that the officer, director or employee does not receive any commission on policies written or sold to insure risks residing, located or to be performed in this state; and

(a) The activities of the officer, director or employee are executive, administrative, managerial, clerical or a combination of these activities, and are only indirectly related to the sale, solicitation or negotiation of insurance; or

(b) The function of the officer, director or employee relates to underwriting, loss control, inspection or the processing, adjusting, investigating or settling of a claim on a contract of insurance; or

(c) The officer, director or employee is acting in the capacity of a special agent or agency supervisor assisting insurance producers where the activities are limited to providing technical advice and assistance to licensed insurance producers and do not include the sale, solicitation or negotiation of insurance;

(2) A person who secures and furnishes information for the purpose of group life insurance, group property and casualty insurance, group annuities, group or blanket accident and health insurance, or for the purpose of enrolling individuals under plans, issuing certificates under plans or otherwise assisting in administering plans or who performs administrative services related to mass-marketed property and casualty insurance, when no commission is paid to the person for the service;

(3) An employer or association or its officers, directors, employees, or the trustees of an employee trust plan, to the extent that the employers, officers, employees, directors or trustees are engaged in the administration or operation of a program of employee benefits for the employees of the employer or association or the employees of its subsidiaries or affiliates, which program involves the use of insurance issued by an insurer, as long as the employers, associations, officers, directors, employees or trustees are not in any manner compensated, directly or indirectly, by the company issuing the contracts;

(4) Employees of insurers or organizations employed by insurers who are engaging in the inspection, rating or classification of risks, or in the supervision of the training of insurance producers and who are not individually engaged in the sale, solicitation or negotiation of insurance and who do not accompany insurance producer trainees on presentations to prospective insurance applicants;

(5) A person whose activities in this state are limited to advertising without the intent to solicit insurance in this state through communications in printed publications or other forms of electronic mass media whose distribution is not limited to residents of the state, provided that the person does not sell, solicit or negotiate insurance that would insure risks residing, located or to be performed in this state;

(6) A person who is not a resident of this state who sells, solicits or negotiates a contract of insurance for commercial property and casualty risks to an insured with risks located in more than one state insured under that contract, provided that the person is otherwise licensed as an insurance producer to sell, solicit or negotiate that insurance in the state where the insured maintains its principal place of business and the contract of insurance insures risks located in that state;

(7) A salaried full-time employee who counsels or advises his or her employer relative to the insurance interests of the employer or of the subsidiaries or business affiliates of the employer provided that the employee does not sell or solicit insurance or receive a commission; or

(8) A licensed attorney providing probate or other court-required bonds on behalf of a client or client represented by the firm or office of the attorney.

4. Those individuals and business entities licensed as of January 1, 2003, shall be issued an individual insurance producer or a business entity insurance producer license as the licenses renew on or after January 1, 2003. The licenses held by individuals and business entities on the effective date of this act* shall be deemed valid and accrue the rights, privileges and responsibilities of an insurance producer license until an insurance producer license is issued on renewal.

(L. 1965 p. 569, A.L. 1967 p. 516, A.L. 2001 S.B. 193)

Effective 1-01-03

*"This act" (S.B. 193, 2001) contained two effective dates. This section had an effective date of January 1, 2003.



Section 375.015 Application for licensure, insurance producers.

Effective 01 Jan 2003, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.015. Application for licensure, insurance producers. — 1. An individual applying for a resident insurance producer license shall make application to the director on the uniform application and declare under penalty of refusal, suspension or revocation of the license that the statements made in the application are true, correct and complete to the best of the knowledge and belief of the applicant. Before approving the application, the director shall find that the individual:

(1) Is at least eighteen years of age;

(2) Has not committed any act that is a ground for denial, suspension or revocation set forth in section 375.141;

(3) Has paid a license fee in the sum of one hundred dollars; and

(4) Has successfully passed the examinations for the lines of authority for which the person has applied.

2. A business entity acting as an insurance producer is required to obtain an insurance producer license. Application shall be made using the uniform business entity application. Before approving the application, the director shall find that:

(1) The business entity has paid a license fee in the sum of one hundred dollars;

(2) The business entity has designated a licensed individual insurance producer to be responsible for compliance with the insurance laws, rules and regulations of this state by the business entity; and

(3) Neither the business entity nor any of its officers, directors or owners has committed any act that is a ground for denial, suspension or revocation set forth in section 375.141.

3. The director may require any documents reasonably necessary to verify the information contained in an application.

4. In addition to designating a licensed individual insurance producer to be responsible for compliance with the insurance laws, rules and regulations of this state, the application shall contain a list of all insurance producers employed by or acting in behalf of or through the business entity and to whom the business entity pays any salary or commission for the solicitation, negotiation or procurement of any insurance contract.

5. Within twenty working days after the change of any information submitted on the application or upon termination of any insurance producer, the business entity shall notify the director of the change or termination. No fee shall be charged for any such change or termination.

6. If the director has taken no action within twenty-five working days of receipt of an application, the application shall be deemed approved and the applicant may act as a licensed insurance producer, unless the applicant has indicated a conviction for a felony or a crime involving moral turpitude.

(L. 2001 S.B. 193)

Effective 1-01-03



Section 375.016 Examination required for insurance producer's license.

Effective 01 Jan 2003, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.016. Examination required for insurance producer's license. — 1. A resident individual applying for an insurance producer license shall pass a written examination unless exempt pursuant to subsection 5, 6 or 7 of this section. The examination shall test the knowledge of the individual concerning the lines of authority for which application is made, the duties and responsibilities of an insurance producer and the insurance laws and regulations of this state. Examinations required by this section shall be developed and conducted pursuant to the rules and regulations prescribed by the director.

2. The director may make arrangements, including contracting with an outside testing service, for administering examinations.

3. Each individual applying for an examination shall remit a nonrefundable fee as prescribed by the director.

4. An individual who fails to appear for the examination as scheduled or fails to pass the examination may reapply for an examination and shall remit all required fees and forms before being rescheduled for another examination.

5. An individual who applies for an insurance producer license in this state who was previously licensed for the same lines of authority in another state shall not be required to complete any examination. This exemption is only available if the person is currently licensed in that state or if the application is received within ninety days of the cancellation of the previous license and if the prior state issues a certification that, at the time of cancellation, the applicant was in good standing in that state. The director may also verify that the applicant is or was licensed in good standing for the lines of authority requested through the producer database records, maintained by the National Association of Insurance Commissioners, its affiliates or subsidiaries, or any other method the director deems appropriate.

6. An individual licensed as an insurance producer in another state who moves to this state shall make application within ninety days of establishing legal residence to become a resident insurance producer pursuant to subsection 1 of this section. No examination shall be required of that person to obtain any line of authority previously held in the prior state except where the director determines otherwise by regulation.

7. Individuals applying for limited lines producer licenses shall be exempt from examination.

(L. 1965 p. 569, A.L. 1967 p. 516, A.L. 1981 S.B. 10, A.L. 2001 S.B. 193)

Effective 1-01-03



Section 375.017 Nonresident producer's license.

Effective 01 Jan 2003, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.017. Nonresident producer's license. — 1. Unless denied licensure pursuant to section 375.141, a nonresident person shall receive a nonresident producer license if:

(1) The person is currently licensed as a resident and in good standing in his or her home state;

(2) The person has submitted the proper request for licensure and has paid the fees prescribed by the director;

(3) The person has submitted or transmitted to the director the application for licensure that the person submitted to his or her home state, or in lieu of the same, a completed uniform application or the uniform business entity application; and

(4) The home state of the person awards nonresident producer licenses to residents of this state on the same basis.

2. The director may verify the licensing status of the nonresident producer through the producer database maintained by the National Association of Insurance Commissioners, its affiliates or subsidiaries or through any other method the director deems appropriate.

3. A nonresident producer who moves from one state to another state or a resident producer who moves from this state to another state shall file a change of address within thirty days of the change of legal residence.

4. Notwithstanding any other provision of this chapter, a person licensed as a surplus lines licensee or producer in his or her home state shall receive a nonresident surplus lines license pursuant to subsection 1 of this section. Except as provided in subsection 1 of this section, nothing in this section otherwise amends or supercedes any provision of chapter 384.

5. Notwithstanding any other provision of this chapter, a person licensed as a limited line credit insurance producer or other type of limited lines producer in his or her home state shall receive a nonresident limited lines producer license, pursuant to subsection 1 of this section, granting the same scope of authority as granted under the license issued by the home state of the producer. For the purposes of this subsection, limited line insurance is any authority granted by the home state which restricts the authority of the license to less than the total authority prescribed in the associated major lines pursuant to subdivisions (1) to (6) of subsection 1 of section 375.018.

6. A satisfaction by the nonresident producer of the continuing education requirements of his or her home state for licensed insurance producers shall constitute satisfaction of the continuing education requirements of this state if the home state of the nonresident producer recognizes the satisfaction of its continuing education requirements imposed upon producers from this state on the same basis. This subsection shall also apply to surplus lines licensees licensed pursuant to chapter 384.

7. The director shall not assess a greater fee for an insurance producer license or related service to a person not residing in the state solely on the fact that the person does not reside in this state. The director shall waive any license application requirements for a nonresident license applicant with a valid license from his or her home state, except the requirements imposed by subsection 1 of this section, if the applicant's home state awards nonresident licenses to residents of this state on the same basis.

(L. 1967 p. 516, A.L. 1981 S.B. 10, A.L. 2000 S.B. 896, A.L. 2001 S.B. 193)

Effective 1-01-03



Section 375.018 Issuance of producer's license, duration — lines of authority — biennial renewal fee for agents, due when — reinstatement of license, when — failure to comply, effect.

Effective 01 Jan 2003, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.018. Issuance of producer's license, duration — lines of authority — biennial renewal fee for agents, due when — reinstatement of license, when — failure to comply, effect. — 1. Unless denied licensure pursuant to section 375.141, persons who have met the requirements of sections 375.014, 375.015 and 375.016 shall be issued an insurance producer license for a term of two years. An insurance producer may qualify for a license in one or more of the following lines of authority:

(1) Life insurance coverage on human lives including benefits of endowment and annuities, and may include benefits in the event of death or dismemberment by accident and benefits for disability income;

(2) Accident and health or sickness insurance coverage for sickness, bodily injury or accidental death and may include benefits for disability income;

(3) Property insurance coverage for the direct or consequential loss or damage to property of every kind;

(4) Casualty insurance coverage against legal liability, including that for death, injury or disability or damage to real or personal property;

(5) Variable life and variable annuity products insurance coverage provided under variable life insurance contracts and variable annuities;

(6) Personal lines property and casualty insurance coverage sold to individuals and families for primarily noncommercial purposes;

(7) Credit-limited line credit insurance;

(8) Any other line of insurance permitted under state laws or regulations.

2. Any insurance producer who is certified by the Federal Crop Insurance Corporation on September 28, 1995, to write federal crop insurance shall not be required to have a property license for the purpose of writing federal crop insurance.

3. The biennial renewal fee for a producer's license is one hundred dollars for each license. A producer's license shall be renewed biennially on the anniversary date of issuance and continue in effect until refused, revoked or suspended by the director in accordance with section 375.141.

4. An individual insurance producer who allows his or her license to expire may, within twelve months from the due date of the renewal fee, reinstate the same license without the necessity of passing a written examination. The insurance producer seeking relicensing pursuant to this subsection shall provide proof that the continuing education requirements have been met and shall pay a penalty of twenty-five dollars per month that the license was expired in addition to the requisite renewal fees that would have been paid had the license been renewed in a timely manner. Nothing in this subsection shall require the director to relicense any insurance producer determined to have violated the provisions of section 375.141.

5. A business entity insurance producer that allows the license to expire may, within twelve months of the due date of the renewal, reinstate the license by paying the license fee that would have been paid had the license been renewed in a timely manner plus a penalty of twenty-five dollars per month that the license was expired.

6. The license shall contain the name, address, identification number of the insurance producer, the date of issuance, the lines of authority, the expiration date and any other information the director deems necessary.

7. Insurance producers shall inform the director by any means acceptable to the director of a change of address within thirty days of the change. Failure to timely inform the director of a change in legal name or address may result in a forfeiture not to exceed the sum of ten dollars per month.

8. In order to assist the director in the performance of his or her duties, the director may contract with nongovernmental entities, including the National Association of Insurance Commissioners or any affiliates or subsidiaries that the organization oversees or through any other method the director deems appropriate, to perform any ministerial functions, including the collection of fees, related to producer licensing that the director may deem appropriate.

9. Any bank or trust company in the sale or issuance of insurance products or services shall be subject to the insurance laws of this state and rules adopted by the department of insurance, financial institutions and professional registration.

10. A licensed insurance producer who is unable to comply with license renewal procedures due to military service or some other extenuating circumstance, such as a long-term medical disability, may request a waiver of those procedures. The producer may also request a waiver of any other fine or sanction imposed for failure to comply with renewal procedures.

(L. 1965 p. 569, A.L. 1967 p. 516, A.L. 1981 S.B. 10, A.L. 1984 S.B. 570, A.L. 1985 H.B. 545, A.L. 1990 H.B. 1739, A.L. 1991 H.B. 575, A.L. 1992 S.B. 796, A.L. 1993 H.B. 709, A.L. 2001 S.B. 193, A.L. 2002 S.B. 895)

Effective 1-01-03



Section 375.019 Advisory board on licensing and examination of insurance producers — qualifications — terms — meetings — duties.

Effective 01 Jan 2003, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.019. Advisory board on licensing and examination of insurance producers — qualifications — terms — meetings — duties. — To assist the director to carry out the provisions of section 375.016, there shall be an "Advisory Board on Licensing and Examination of Insurance Producers" consisting of nine insurance producers duly licensed by the state of Missouri. An insurance producer to be eligible for service on the state board on examinations shall be a citizen of the United States and a licensed resident insurance producer. Members of the board shall be appointed by the director. The director shall appoint four members for two-year terms and five members for three-year terms. Membership on the board shall terminate for failure to meet any of the qualifications for eligibility, death, disability, inability to serve or resignation, absence from two consecutive regular meetings without acceptable excuse filed in writing to the board, or removal by the director. The board shall meet regularly at a place designated by the director within the state of Missouri at least annually and whenever deemed necessary by the director. At the regular meeting the board shall elect officers and transact any other such business as may properly come before the board. Five members shall constitute a quorum. The officers of the board shall consist of a chairman and vice chairman elected for a term of one year. The chairman, or in the event of his inability to serve, the vice chairman, shall preside at all meetings of the board, appoint committees, and perform the usual duties of such office. The board shall appoint a secretary who shall be a member of the board. The secretary shall keep correct minutes of all meetings of the board, furnishing a copy to each member and the director, mail notices of all meetings no less than ten days in advance thereof, and otherwise perform the usual duties of such office. The board shall make recommendations, including, but not limited to, the approval of any educational or trade organizations and insurance companies, and any other matter that pertains to the insurance producer continuing education requirements. The board shall seek at all times to maintain and increase the effectiveness of examinations for insurance producer licenses and shall advise and consult with the director with respect to the preparation and the conduct of insurance producer examinations. The board shall recommend such changes as may expedite or improve any phase of the examination procedure or the method of conducting examinations. The board shall receive suggestions regarding the examination for consideration and discussion. The board shall make rules and determine procedure, with the approval of the director, in reference to other matters which may properly come before a board on examinations. Each member of the board on beginning his or her term of office shall file with the director a written pledge of faithful and honorable performance. The members of the board shall receive no compensation or expenses in connection with the performance of their duties.

(L. 1967 p. 576 § 1, A.L. 1981 S.B. 10, A.L. 1984 S.B. 570, A.L. 2001 S.B. 193)

Effective 1-01-03



Section 375.020 Continuing education for producers, required, exceptions — procedures — director to promulgate rules and regulations — fees, how determined, deposit of.

Effective 28 Aug 2014

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.020. Continuing education for producers, required, exceptions — procedures — director to promulgate rules and regulations — fees, how determined, deposit of. — 1. Beginning January 1, 2008, each insurance producer, unless exempt pursuant to section 375.016, licensed to sell insurance in this state shall successfully complete courses of study as required by this section. Any person licensed to act as an insurance producer shall, during each two years, attend courses or programs of instruction or attend seminars equivalent to a minimum of sixteen hours of instruction. Of the sixteen hours' training required in this subsection, the hours need not be divided equally among the lines of authority in which the producer has qualified. The courses or programs attended by the producer during each two-year period shall include instruction on Missouri law, products offered in any line of authority in which the producer is qualified, producers' duties and obligations to the department, and business ethics, including sales suitability. Course credit shall be given to members of the general assembly as determined by the department.

2. Subject to approval by the director, the courses or programs of instruction which shall be deemed to meet the director's standards for continuing educational requirements shall include, but not be limited to, the following:

(1) American College Courses (CLU, ChFC);

(2) Life Underwriters Training Council (LUTC);

(3) Certified Insurance Counselor (CIC);

(4) Chartered Property and Casualty Underwriter (CPCU);

(5) Insurance Institute of America (IIA);

(6) Any other professional financial designation approved by the director by rule;

(7) An insurance-related course taught by an accredited college or university or qualified instructor who has taught a course of insurance law at such institution;

(8) A course or program of instruction or seminar developed or sponsored by any authorized insurer, recognized producer association or insurance trade association, or any other entity engaged in the business of providing education courses to producers. A local producer group may also be approved if the instructor receives no compensation for services.

3. A person teaching any approved course of instruction or lecturing at any approved seminar shall qualify for the same number of classroom hours as would be granted to a person taking and successfully completing such course, seminar or program.

4. Excess hours accumulated during any two-year period may be carried forward to the two-year period immediately following the two-year period in which the course, program or seminar was held.

5. For good cause shown, the director may grant an extension of time during which the educational requirements imposed by this section may be completed, but such extension of time shall not exceed the period of one calendar year. The director may grant an individual waiver of the mandatory continuing education requirement upon a showing by the licensee that it is not feasible for the licensee to satisfy the requirements prior to the renewal date. Waivers may be granted for reasons including, but not limited to:

(1) Serious physical injury or illness;

(2) Active duty in the armed services for an extended period of time;

(3) Residence outside the United States; or

(4) The licensee is at least seventy years of age.

6. Every person subject to the provisions of this section shall furnish in a form satisfactory to the director, written certification as to the courses, programs or seminars of instruction taken and successfully completed by such person. Every provider of continuing education courses authorized in this state shall, within thirty working days of a licensed producer completing its approved course, provide certification to the director of the completion in a format prescribed by the director.

7. The provisions of this section shall not apply to those natural persons holding licenses for any kind or kinds of insurance for which an examination is not required by the law of this state, nor shall they apply to any limited lines insurance producer license or restricted license as the director may exempt.

8. The provisions of this section shall not apply to a life insurance producer who is limited by the terms of a written agreement with the insurer to transact only specific life insurance policies having an initial face amount of fifteen thousand dollars or less, or annuities having an initial face amount of fifteen thousand dollars or less, that are designated by the purchaser for the payment of funeral or burial expenses. The director may require the insurer entering into the written agreements with the insurance producers pursuant to this subsection to certify as to the representations of the insurance producers.

9. Rules and regulations necessary to implement and administer this section shall be promulgated by the director, including, but not limited to, rules and regulations regarding the following:

(1) Course content and hour credits: the insurance advisory board established by section 375.019 shall be utilized by the director to assist him in determining acceptable content of courses, programs and seminars to include classroom equivalency;

(2) Filing fees for course approval: every applicant seeking approval by the director of a continuing education course under this section shall pay to the director a filing fee of fifty dollars per course. Fees shall be waived for state and local insurance producer groups. Such fee shall accompany any application form required by the director. Courses shall be approved for a period of no more than one year. Applicants holding courses intended to be offered for a longer period must reapply for approval. Courses approved by the director prior to August 28, 1993, for which continuous certification is sought should be resubmitted for approval sixty days before the anniversary date of the previous approval.

10. All funds received pursuant to the provisions of this section shall be transmitted by the director to the department of revenue for deposit in the state treasury to the credit of the insurance dedicated fund. All expenditures necessitated by this section shall be paid from funds appropriated from the insurance dedicated fund by the legislature.

(L. 1988 S.B. 430, A.L. 1990 H.B. 1739, A.L. 1991 H.B. 575, A.L. 1993 H.B. 709, A.L. 2001 S.B. 193, A.L. 2007 S.B. 66, A.L. 2009 H.B. 577, A.L. 2014 S.B. 794)



Section 375.022 Registry of insurance producers maintained by insurer — termination of producer, insurer to notify director.

Effective 01 Jan 2003, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.022. Registry of insurance producers maintained by insurer — termination of producer, insurer to notify director. — 1. An insurer authorized to transact the business of insurance in this state shall maintain a register of appointed insurance producers who are authorized to sell, solicit or negotiate contracts of insurance on behalf of the insurer. Within thirty days of an insurer authorizing an insurance producer to transact the business of insurance on its behalf, the insurer shall enter the name and license number of the insurance producer in the company register of appointed insurance producers. No fee shall be charged for adding a producer to or terminating a producer from the register.

2. An insurance producer shall not act on behalf of an insurer unless the insurance producer is listed on the company register of appointed insurance producers authorized to sell, solicit or negotiate contracts of insurance on behalf of the insurer.

3. The company register of appointed insurance producers shall be open to inspection and examination by the director during regular business hours of the insurer.

4. The company register of appointed insurance producers may be maintained electronically.

5. An insurer that terminates the appointment, employment, contract or other insurance business relationship with an insurance producer for one of the reasons set forth in section 375.141 shall, within thirty days following the effective date of the termination, notify the director of the reason for termination. The insurer shall also update its company register of appointed insurance producers by entering the effective date of the termination within thirty days after the termination.

6. An insurer that terminates the appointment, employment, contract or other insurance business relationship with an insurance producer for any reason not set forth in section 375.141 shall update its company register of appointed insurance producers by entering the effective date of the termination within thirty days after the termination.

7. The insurer shall promptly notify the director if, upon further review or investigation, the insurer discovers additional information that would have been reportable to the director in accordance with subsection 1 of this section had the insurer then known of its existence.

8. Any information filed by an insurance company or obtained by the director pursuant to this section and any document, record or statement required by the director pursuant to the provisions of this section shall be deemed confidential and absolutely privileged. There shall be no liability on the part of, and no cause of action shall arise against, any insurer, its producers or its authorized investigative sources or the director or the director's authorized representatives in connection with any written notice required by the section made by them in good faith. The director shall, upon written request by the producer, furnish to the producer a copy of all information obtained pursuant to this section.

9. The director is authorized to use the documents, materials or other information in the furtherance of any regulatory or legal action brought as a part of the duties of the director.

10. Neither the director nor any person who received documents, materials or other information while acting under the authority of the director shall be permitted or required to testify in any private civil action concerning any confidential documents, materials, or information subject to subsection 1 of this section.

11. In order to assist in the performance of the duties of the director pursuant to this section, the director:

(1) May share documents, materials or other information, including the confidential and privileged documents, materials or information subject to subsection 5 of this section, with other state, federal, and international regulatory agencies, with the National Association of Insurance Commissioners, its affiliates or subsidiaries, and with state, federal, and international law enforcement authorities, provided that the recipient agrees to maintain the confidentiality and privileged status of the document, material or other information; and

(2) May receive documents, materials or information, including otherwise confidential and privileged documents, materials or information, from the National Association of Insurance Commissioners, its affiliates or subsidiaries and from regulatory and law enforcement officials of other foreign or domestic jurisdictions, and shall maintain as confidential or privileged any document, material or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material or information.

12. No waiver of any applicable privilege or claim of confidentiality in the documents, materials, or information shall occur as a result of disclosure to the director pursuant to this section or as a result of sharing as authorized in subsection 7 of this section.

13. Nothing in this chapter shall prohibit the director from releasing final, adjudicated actions including for cause terminations that are open to public inspection pursuant to chapter 610 to a database or other clearinghouse service maintained by the National Association of Insurance Commissioners, its affiliates or subsidiaries of the National Association of Insurance Commissioners or any other like database or clearinghouse as deemed appropriate by the director.

14. If the director suspends, revokes, or refuses to issue or renew a license pursuant to section 375.141, he or she shall provide public notice.

(L. 1967 p. 516, A.L. 1981 S.B. 10, A.L. 1991 H.B. 575, A.L. 1998 H.B. 1601, et al., A.L. 2000 S.B. 896, A.L. 2001 S.B. 193)

Effective 1-01-03



Section 375.024 Life insurance producer examinations, review of — collection of data — annual report — rulemaking authority.

Effective 28 Aug 2010

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.024. Life insurance producer examinations, review of — collection of data — annual report — rulemaking authority. — 1. The provisions of this section shall only apply to life insurance producer examinations.

2. The director or, at the director's discretion, a vendor under contract with the department, shall review license producer examinations subject to the provisions of this section if, during any twelve-month period beginning on September first of a year, the examinations exhibit an overall pass rate of less than seventy percent for first-time examinees.

3. In conformance with appropriate law relating to privacy, the department shall collect demographic information, including, race, gender, and national origin, from an individual taking a license examination subject to the provisions of this section.

4. The department shall compile an annual report based on the review required under subsection 2 of this section. The report shall indicate whether there was any disparity in the examination pass rate based on demographic information.

5. The director by rule may establish procedures as necessary to:

(1) Collect demographic information necessary to implement the provisions of this section; and

(2) Ensure that a review required under subsection 2 of this section is conducted and the resulting report is prepared.

­­

­

6. The director shall deliver the report prepared under this section to the governor, the lieutenant governor, the president pro tem of the senate, and the speaker of the house of representatives not later than December first of each year.

7. The first twelve-month period for which a license examination review may be required under this section shall begin September 1, 2010.

8. The director shall deliver the initial report required under this section, not later than December 1, 2011.

(L. 2010 S.B. 583)



Section 375.025 Temporary license — to whom issued.

Effective 01 Jan 2003, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.025. Temporary license — to whom issued. — 1. The director may issue a temporary insurance producer license for a period not to exceed ninety days without requiring an examination if the director deems the temporary license is necessary for the servicing of an insurance business in the following circumstances:

(1) To the surviving spouse or court-appointed personal representative of a licensed insurance producer who dies or becomes mentally or physically disabled to allow adequate time for the sale of the insurance business owned by the producer or to provide for the training and licensing of new personnel to operate the business of the producer;

(2) To a member or employee of a business entity licensed as an insurance producer, upon the death or disability of an individual designated in the business entity application or the license;

(3) To the designee of a licensed insurance producer entering active service in the Armed Forces of the United States; or

(4) In any other circumstance in which the director deems that the public interest will best be served by the issuance of the license.

2. The director may by order limit the authority of any temporary licensee in any way deemed necessary to protect insureds and the public. The director may require the temporary licensee to have a suitable sponsor who is a licensed producer or insurer and who assumes responsibility for all acts of the temporary licensee and may impose other similar requirements designed to protect insureds and the public. The director may revoke a temporary license if the interests of insureds or the public are endangered. A temporary license may not continue after the owner or the personal representative disposes of the business.

(L. 1965 p. 569, A.L. 1983 S.B. 44 & 45, A.L. 2001 S.B. 193)

Effective 1-01-03



Section 375.030 Continuing education, programs approved for another profession.

Effective 28 Aug 1996

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.030. Continuing education, programs approved for another profession. — Any course or program of instruction approved for use to meet professional continuing education in another Missouri profession, as required by law, that relates to the topic of insurance shall meet the continuing education requirements pursuant to section 375.020.

(L. 1996 S.B. 664 § 17)



Section 375.031 Definitions.

Effective 01 Jan 2003, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.031. Definitions. — As used in sections 375.031 to 375.039, the following words and terms mean:

(1) "Director", the director of the department of insurance, financial institutions and professional registration;

(2) "Exclusive insurance producer", any licensed insurance producer whose contract with an insurer requires the insurance producer to act as an agent only for that insurer or a group of insurers under common ownership or control or other insurers authorized by that insurer;

(3) "Independent insurance producer", any licensed insurance producer representing an insurance company as an independent contractor and not as an employee, or any individual, partnership or corporation transacting business with the public or insurance companies as an agent is an independent insurance producer, but shall not include an exclusive insurance producer;

(4) "Insurer", any property and casualty insurance company doing business in the state of Missouri.

(L. 1979 H.B. 506 § 1, A.L. 1985 S.B. 329, A.L. 1986 S.B. 701 merged with H.B. 1554 Revision, A.L. 2001 S.B. 193)

Effective 1-01-03

(1991) Where statute defining "insurer" is ambiguous and legislative intent was to protect independent agents from termination without notice by insurance companies that write either property or casualty insurance, definition of term "insurer" for purposes of sections 375.031 to 375.039 includes companies which write either property or casualty insurance, as well as those who write both types of insurance. Risk Control Associates, Inc. v. Melahn, 822 S.W.2d 531 (Mo.App.).



Section 375.033 Termination of contract, notice — agent not to do business.

Effective 01 Jan 2003, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.033. Termination of contract, notice — agent not to do business. — 1. All contracts between an insurer and an independent insurance producer in effect in the state of Missouri on or after September 28, 1979, shall not be terminated or cancelled by the insurer except by mutual agreement or unless ninety days' written notice in advance has been given to the independent insurance producer and the director of the department of insurance, financial institutions and professional registration.

2. During the ninety days' notice period the independent insurance producer shall not write or bind any new business on behalf of the insurer without specific written approval.

(L. 1979 H.B. 506 § 2, A.L. 1986 S.B. 701, A.L. 1987 H.B. 384 Revision, A.L. 2001 S.B. 193)

Effective 1-01-03



Section 375.035 Renewal after termination of producer's contract.

Effective 01 Jan 2003, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.035. Renewal after termination of producer's contract. — 1. Any insurer in this state shall, upon termination or cancellation of an independent insurance producer's contract, permit the renewal of all contracts of insurance written by the independent insurance producer for a period of one year from the date of termination, as determined by the underwriting requirements of the insurer. If any insured fails to meet the current underwriting requirements of the insurer, the insurer shall give the terminated independent insurance producer and the insured thirty days' notice of its intention not to renew the contract of insurance.

2. Any insurer renewing contracts of insurance in accordance with this section shall pay commissions for the renewals to the terminated or cancelled independent insurance producer in the same amount and manner as paid to the independent insurance producer under the terminated or cancelled contract.

3. When the insurer renews a contract of insurance pursuant to this section, the renewal shall be for a time period equal to the greater of one year or one additional term of the term specified in the original contract.

(L. 1979 H.B. 506 § 3, A.L. 2001 S.B. 193)

Effective 1-01-03



Section 375.037 Director's investigation — appeal.

Effective 01 Jan 2003, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.037. Director's investigation — appeal. — 1. The director of the department of insurance, financial institutions and professional registration, on the written complaint of any person, or when the director deems it necessary without a complaint, shall determine whether there has been a violation of sections 375.031 to 375.037. After such determination, the director shall notify all parties concerned by certified mail and shall prescribe a method of cancellation to be followed by the concerned parties. Any party who is aggrieved by the decision of the director of the department of insurance, financial institutions and professional registration shall be entitled to judicial review thereof, as provided in sections 536.100 to 536.140.

2. Sections 375.031 to 375.037 shall not apply if the director determines nonrenewal is necessary to preserve an insurer's solvency or to protect the insured's interest. Nor shall sections 375.031 to 375.037 apply in the case of fraud, failure to properly remit premiums, or whenever the director determines the license of the insurance producer could be revoked or not renewed pursuant to the provisions of section 375.141.

3. If any provision of sections 375.031 to 375.037 or the application thereof to any person or circumstances is held invalid, the validity of the remainder of sections 375.031 to 375.037 and of the application of such provision to other persons and circumstances shall not be affected thereby.

(L. 1979 H.B. 506 § 4, A.L. 2001 S.B. 193)

Effective 1-01-03



Section 375.039 Commercial risks, certain class, cancellation, written notice to agent required, when.

Effective 01 Jan 2003, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.039. Commercial risks, certain class, cancellation, written notice to agent required, when. — 1. No insurer may cancel, terminate or otherwise withdraw coverage for a certain class of commercial risk, unless written notice of such cancellation, termination, or withdrawal is given to the insurer's independent insurance producer authorized to sell such insurance coverage at least sixty days prior to such cancellation, termination or withdrawal.

2. The provisions of subsection 1 of this section shall not apply if the cancellation, termination or withdrawal of coverage by an insurer is by reason of reinsurance requirements, adverse loss experience, or by the requirement of the Missouri department of insurance, financial institutions and professional registration. In these circumstances, the notice described in subsection 1 of this section shall be given at least thirty days prior to such cancellation, termination or withdrawal.

(L. 1985 S.B. 329, A.L. 2001 S.B. 193)

Effective 1-01-03



Section 375.041 Annual statement convention blank to be filed with NAIC, exception — dissemination of data not to create civil liability — failure to file, effect.

Effective 28 Aug 1992

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.041. Annual statement convention blank to be filed with NAIC, exception — dissemination of data not to create civil liability — failure to file, effect. — 1. The provisions of this section shall apply to all domestic, foreign and alien insurers who are authorized to transact business in this state, and shall also apply to those companies organized and authorized to transact business in this state pursuant to the provisions of chapter 354, 377, 378 or 381.

2. Each domestic, foreign and alien insurer who is authorized to transact insurance in this state, and each company organized and authorized to transact business in this state pursuant to the provisions of chapter 354, 377, 378 or 381, shall annually, on or before March first of each year, file with the National Association of Insurance Commissioners a copy of its annual statement convention blank, along with such additional filings as prescribed by the director of the department of insurance, financial institutions and professional registration for the preceding year. The information filed with the National Association of Insurance Commissioners shall be in the same format and scope as that required by the director of the department of insurance, financial institutions and professional registration and shall include the signed jurat page and the actuarial certification. Any amendments and addendums to the annual statement filing subsequently filed with the director of the department of insurance, financial institutions and professional registration shall also be filed with the National Association of Insurance Commissioners. Foreign insurers that are domiciled in a state which has a law substantially similar to this subsection shall be deemed in compliance with this subsection.

3. In the absence of actual malice, or gross negligence, members of the National Association of Insurance Commissioners, their duly authorized committees, subcommittees and task forces, their delegates, National Association of Insurance Commissioners' employees, and all others charged with the responsibility of collecting, reviewing, analyzing and disseminating the information developed from the filing of the annual statement convention blanks shall be acting as agents of the director of the department of insurance, financial institutions and professional registration under the authority of this section and shall not be subject to civil liability for libel, slander or any other cause of action by virtue of their collection, review and analysis or dissemination of the data and information collected from the filings required under this section.

4. The director of the department of insurance, financial institutions and professional registration may suspend, revoke or refuse to renew the certificate of authority of any insurer failing to file its annual statement when due or within any extension of time which the director, for good cause, may have granted.

(L. 1985 S.B. 329, A.L. 1992 H.B. 1574)



Section 375.046 Who deemed agent of unauthorized company.

Effective 01 Jan 2003, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.046. Who deemed agent of unauthorized company. — Any person or persons in this state who shall receipt for any money on account of or for any contract of insurance made by such person or persons for any insurance company or association not at the time authorized to do business in this state, or who shall receive or receipt for any money from other persons, to be transmitted to any such insurance company or association, either in or out of this state, for a policy or policies of insurance issued by the company or association, or for any renewal thereof, although the same may not be required by such person or persons as insurance producers, or who shall make or cause to be made, directly or indirectly, any contract of insurance for the company or association, shall be deemed to all intents and purposes a producer of the company or association, and shall be subject to all the provisions and regulations and liable to all the penalties provided and fixed by sections 375.010 to 375.920.

(RSMo 1939 § 6018, A.L. 1967 p. 516, A.L. 2001 S.B. 193)

Effective 1-01-03



Section 375.051 Producer held as trustee of money collected.

Effective 01 Jan 2003, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.051. Producer held as trustee of money collected. — 1. Any insurance producer who shall be appointed or who shall act on behalf of any insurance company within this state, or who shall, on behalf of any insurance company, solicit applications, deliver policies or renewal receipts and collect premiums thereon, or who shall receive or collect moneys from any source or on any account whatsoever, on behalf of any insurance company doing business in this state, shall be held responsible in a trust or fiduciary capacity to the company for any money so collected or received by him or her for the insurance company.

2. Any insurance producer who shall act on behalf of any applicant for insurance or insured within this state, or who shall, on behalf of any applicant for insurance or insured, seek to place insurance coverage, deliver policies or renewal receipts and collect premiums thereon, or who shall receive or collect moneys from any source or on any account whatsoever, shall be held responsible in a trust or fiduciary capacity to the applicant for insurance or insured for any money so collected or received by him or her.

3. Nothing in this section shall be construed to require any insurance producer to maintain a separate bank account or deposit for the funds of each payor, as long as the funds so held are reasonably ascertainable from the books of account and records of the insurance producer.

(RSMo 1939 § 6018, A.L. 1955 p. 241, A.L. 1967 p. 516, A.L. 2001 S.B. 193)

Effective 1-01-03

(1954) This section does not cover situation where agent reports and remits all collections but falsely represents the identity of persons from whom collections are made. Trice v. Lancaster (A.), 270 S.W.2d 519.

(1962) Superintendent as receiver of company could recover from company's agents unearned premiums which they held on policies written prior to receivership and agents' commissions thereon, and agents' actions, subsequent to receivership but prior to receiving notice thereof, in canceling the policies and use of the unearned premiums to purchase insurance in another company was unlawful. Clay v. Independence Mutual Insurance Co. (Mo.), 359 S.W.2d 679.

(1963) This section does not limit civil liability of agent to account to insurer, and especially insurer's receiver, for only monies that agent has collected, and agent is liable to account also for monies that agent under his contract of employment should have collected, and to account to receiver for commissions on premiums unearned because of court order canceling all policies issued by insurer. Clay v. Eagle Reciprocal Exchange (Mo.), 368 S.W.2d 344.



Section 375.052 Additional incidental fees — disclosure to applicant or insured.

Effective 28 Aug 2001

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.052. Additional incidental fees — disclosure to applicant or insured. — An insurer or insurance producer may charge additional incidental fees for premium installments, late payments, policy reinstatements, or other similar services specifically provided for by law or regulation. Such fees shall be disclosed to the applicant or insured in writing.

(L. 2001 S.B. 193)

CROSS REFERENCE:

Incidental fees, additional, may be charged, when, disclosure to insured, 379.356



Section 375.065 Credit insurance producer license — organizational credit entity license — application — fee — rules.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.065. Credit insurance producer license — organizational credit entity license — application — fee — rules. — 1. Notwithstanding any other provision of this chapter, the director may license credit insurance producers by issuing individual licenses to each credit insurance producer or by issuing an organizational credit entity license to a resident or nonresident applicant who has complied with the requirements of subsections 1 to 7 of this section. An organizational credit entity license authorizes the employees of the licensee who are at least eighteen years of age, acting on behalf of and supervised by the licensee and whose compensation is not primarily paid on a commission basis to act as insurance producers for the following types of insurance:

(1) Credit life insurance;

(2) Credit accident and health insurance;

(3) Credit property insurance;

(4) Credit mortgage life insurance;

(5) Credit mortgage disability insurance;

(6) Credit involuntary unemployment insurance;

(7) Any other form of credit or credit-related insurance approved by the director.

2. To obtain an organizational credit entity license, an applicant shall submit to the director the uniform business entity application along with a fee of one hundred dollars. All applications shall include the following information:

(1) The name of the business entity, the business address or addresses of the business entity and the type of ownership of the business entity. If a business entity is a partnership or unincorporated association, the application shall contain the name and address of every person or corporation having a financial interest in or owning any part of the business entity. If the business entity is a corporation, the application shall contain the names and addresses of all officers and directors of the corporation. If the business entity is a limited liability company, the application shall contain the names and addresses of all members and officers of the limited liability company;

(2) A list of all persons employed by the business entity and to whom it pays any salary or commission for the sale, solicitation, negotiation or procurement of any contracts of credit life, credit accident and health, credit involuntary unemployment, credit leave of absence, credit property, credit mortgage life, credit mortgage disability or any other form of credit or credit-related insurance approved by the director. Any changes in the list of employees of the business entity due to hiring or termination or any other reason shall be submitted to the director within ten days of the change.

3. All persons included on the list referenced in subdivision (2) of subsection 2 of this section shall be deemed insurance producers pursuant to the provisions of subsection 1 of section 375.014 for the authorized lines of credit insurance, and shall be deemed licensed insurance producers for the purposes of section 375.141, notwithstanding the fact that individual licenses are not issued to those persons included on the business entity application list.

4. Upon receipt of a completed application and payment of the requisite fees, the director, if satisfied that an applicant has complied with all license requirements contained in subsections 1 to 7 of this section, shall issue the applicant an organizational credit business entity license which shall remain in effect for one year or until suspended or revoked by the director, or until the organizational credit business entity ceases to operate as a legal entity in this state. Each organizational credit business entity shall renew its license annually, on or before the anniversary date of the original issuance of the license, by:

(1) Paying a renewal fee of fifty dollars;

(2) Providing the director a list of all employees selling, soliciting, negotiating and procuring credit insurance, and paying a fee of eighteen dollars per each employee.

5. Licenses of organizational credit business entities which are not timely renewed shall expire on the anniversary date of the original issuance. An organizational credit business entity that allows the license to expire may, within twelve months of the due date of the renewal, reinstate the license by paying the license fee that would have been paid had the license been renewed in a timely manner plus a penalty of twenty-five dollars per month that the license was expired.

6. Notwithstanding any other provision of law to the contrary, subsections 1 to 7 of this section shall not be construed to prohibit an insurance company from paying a commission or providing another form of remuneration to a duly licensed organizational credit business entity.

7. The director shall have the power to promulgate such rules and regulations as are necessary to implement the provisions of subsections 1 to 7 of this section. No rule or portion of a rule promulgated pursuant to the authority of subsections 1 to 7 of this section shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

(L. 2000 S.B. 896, A.L. 2001 S.B. 193, A.L. 2002 S.B. 895, A.L. 2007 S.B. 613 Revision)



Section 375.071 Centralized producer license registry, participation in.

Effective 01 Jan 2003, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.071. Centralized producer license registry, participation in. — 1. The director may participate in a centralized producer license registry, in whole or in part, with any entity the director deems appropriate, including but not limited to the National Association of Insurance Commissioners, or any affiliates or subsidiaries such organization oversees, in which insurance producer licenses may be centrally or simultaneously effected for all states that require an insurance producer license and that participate in the centralized producer license registry.

2. If the director finds that participation in the centralized producer license registry is in the public interest, the director may adopt by rule any uniform standards and procedures consistent with this chapter as are necessary to participate in the registry, including the central collection of all fees for licenses that are processed through the registry.

(L. 1961 p. 504 § 2, A.L. 1967 p. 516, A.L. 1984 S.B. 570, A.L. 2001 S.B. 193)

Effective 1-01-03



Section 375.076 No consideration for unlicensed persons.

Effective 01 Jan 2003, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.076. No consideration for unlicensed persons. — 1. An insurance company or insurance producer shall not pay a commission, service fee, brokerage or other valuable consideration to a person for selling, soliciting or negotiating insurance in this state if that person is required to be licensed and is not so licensed.

2. A person shall not accept a commission, service fee, brokerage or other valuable consideration for selling, soliciting or negotiating insurance in this state if that person is required to be licensed and is not so licensed.

3. Renewal or other deferred commissions may be paid to a person for selling, soliciting or negotiating insurance in this state if the person was required to be licensed at the time of the sale, solicitation or negotiation and was so licensed at that time.

4. An insurer or insurance producer may pay or assign commissions, service fees, brokerages or other valuable consideration to a business entity licensed as an insurance producer or to persons who do not sell, solicit or negotiate insurance in this state, unless the payment would violate subdivision (9) of section 375.936 or section 379.356. Under no circumstances may an insurer or insurance producer pay or assign commissions, service fees, brokerages or other valuable consideration to a person whose license is under suspension or revocation.

(L. 1961 p. 504 §§ 3, 4, 5, 14, A.L. 1967 p. 516, A.L. 1981 S.B. 10, A.L. 1990 H.B. 1739, A.L. 2001 S.B. 193)

Effective 1-01-03



Section 375.106 Insurance producers, limitations on negotiated contracts.

Effective 01 Jan 2003, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.106. Insurance producers, limitations on negotiated contracts. — Insurance producers acting on behalf of an applicant for insurance or insured shall negotiate contracts of insurance only with authorized domestic insurance companies, licensed insurance * producers, foreign insurance companies duly admitted to do business in this state, or with a duly licensed surplus lines broker.

(L. 1961 p. 504 § 10, A.L. 1967 p. 516, A.L. 1981 S.B. 10, A.L. 2001 S.B. 193)

Effective 1-01-03

*Word "insurance" appears in original rolls.



Section 375.116 Compensation of producer, regulations — not to receive pay from insured, exception.

Effective 01 Jan 2003, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.116. Compensation of producer, regulations — not to receive pay from insured, exception. — 1. An insurance company or insurance producer may pay money, commissions or brokerage, or give or allow anything of value, for or on account of negotiating contracts of insurance, or placing or soliciting or effecting contracts of insurance, to a duly licensed insurance producer.

2. Nothing in this chapter shall abridge or restrict the freedom of contract of insurance companies or insurance producers with reference to the amount of commissions or fees to be paid to the insurance producers and the payments are expressly authorized.

3. No insurance producer shall have any right to compensation other than commissions deductible from premiums on insurance policies or contracts from any applicant for insurance or insured for or on account of the negotiation or procurement of, or other service in connection with, any contract of insurance made or negotiated in this state or for any other services on account of insurance policies or contracts, including adjustment of claims arising therefrom, unless the right to compensation is based upon a written agreement between the insurance producer and the insured specifying or clearly defining the amount or extent of the compensation. Nothing contained in this section shall affect the right of any insurance producer to recover from the insured the amount of any premium or premiums for insurance effectuated by or through the insurance producer.

4. No insurance producer shall, in connection with the negotiation, procurement, issuance, delivery or transfer in this state of any contract of insurance made or negotiated in this state, directly or indirectly, charge or receive from the applicant for insurance or insured therein any greater sum than the rate of premium fixed therefor and shown on the policy by the insurance company, unless the insurance producer has a right to compensation for services created in the manner specified in subsection 3 of this section.

(L. 1961 p. 504 § 12, A.L. 1967 p. 516, A.L. 2001 S.B. 193)

Effective 1-01-03



Section 375.136 Producer placing business with a nonadmitted company or nonresident is subject to chapter 384.

Effective 01 Jan 2003, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.136. Producer placing business with a nonadmitted company or nonresident is subject to chapter 384. — Any insurance producer placing business with a nonresident agent or producer of a nonadmitted insurance company or direct with a nonadmitted insurance company or nonresident broker or insurance producer shall be subject to the provisions of chapter 384.

(L. 1967 p. 516, A.L. 1977 S.B. 274, A.L. 2001 S.B. 193)

Effective 1-01-03



Section 375.141 Suspension, revocation, refusal of license — grounds — procedure.

Effective 01 Jan 2003, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.141. Suspension, revocation, refusal of license — grounds — procedure. — 1. The director may suspend, revoke, refuse to issue or refuse to renew an insurance producer license for any one or more of the following causes:

(1) Intentionally providing materially incorrect, misleading, incomplete or untrue information in the license application;

(2) Violating any insurance laws, or violating any regulation, subpoena or order of the director or of another insurance commissioner in any other state;

(3) Obtaining or attempting to obtain a license through material misrepresentation or fraud;

(4) Improperly withholding, misappropriating or converting any moneys or properties received in the course of doing insurance business;

(5) Intentionally misrepresenting the terms of an actual or proposed insurance contract or application for insurance;

(6) Having been convicted of a felony or crime involving moral turpitude;

(7) Having admitted or been found to have committed any insurance unfair trade practice or fraud;

(8) Using fraudulent, coercive, or dishonest practices, or demonstrating incompetence, untrustworthiness or financial irresponsibility in the conduct of business in this state or elsewhere;

(9) Having an insurance producer license, or its equivalent, denied, suspended or revoked in any other state, province, district or territory;

(10) Signing the name of another to an application for insurance or to any document related to an insurance transaction without authorization;

(11) Improperly using notes or any other reference material to complete an examination for an insurance license;

(12) Knowingly acting as an insurance producer when not licensed or accepting insurance business from an individual knowing that person is not licensed;

(13) Failing to comply with an administrative or court order imposing a child support obligation; or

(14) Failing to comply with any administrative or court order directing payment of state or federal income tax.

2. In the event that the action by the director is not to renew or to deny an application for a license, the director shall notify the applicant or licensee in writing and advise the applicant or licensee of the reason for the denial or nonrenewal. Appeal of the nonrenewal or denial of the application for a license shall be made pursuant to the provisions of chapter 621.

3. The license of a business entity licensed as an insurance producer may be suspended, revoked, renewal refused or an application may be refused if the director finds that a violation by an individual insurance producer was known or should have been known by one or more of the partners, officers or managers acting on behalf of the business entity and the violation was neither reported to the director nor corrective action taken.

4. The director may also revoke or suspend pursuant to subsection 1 of this section any license issued by the director where the licensee has failed to renew or has surrendered such license.

5. Every insurance producer licensed in this state shall notify the director of any change of address, on forms prescribed by the director, within thirty days of the change. If the failure to notify the director of the change of address results in an inability to serve the insurance producer with a complaint as provided by sections 621.045 to 621.198, then the director may immediately revoke the license of the insurance producer until such time as service may be obtained.

6. An insurance producer shall report to the director any administrative action taken against the producer in another jurisdiction or by another governmental agency in this state within thirty days of the final disposition of the matter. This report shall include a copy of the order, consent order or other relevant legal documents.

7. Within thirty days of the initial pretrial hearing date, a producer shall report to the director any criminal prosecution for a felony or a crime involving moral turpitude of the producer taken in any jurisdiction. The report shall include a copy of the indictment or information filed, the order resulting from the hearing and any other relevant legal documents.

(L. 1961 p. 504 § 11, L. 1965 p. 569 § 375.028, A.L. 1967 p. 516, A.L. 1981 S.B. 10, A.L. 1984 S.B. 570, A.L. 1989 H.B. 615 & 563, A.L. 1993 H.B. 709, A.L. 2001 S.B. 193)

Effective 1-01-03



Section 375.143 Rulemaking authority.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.143. Rulemaking authority. — In order to effectuate and aid in the interpretation of section 375.141, the director, under section 374.045, may adopt rules and regulations codifying professional standards of producer competency and trustworthiness in the handling of applications, premium funds, conflicts of interest, record keeping, supervision of others, and customer suitability.

(L. 2007 S.B. 66)



Section 375.144 Prohibited acts in connection with the offer, sale, solicitation, or negotiation of insurance.

Effective 28 Aug 2005

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.144. Prohibited acts in connection with the offer, sale, solicitation, or negotiation of insurance. — It is unlawful for any person, in connection with the offer, sale, solicitation or negotiation of insurance, directly or indirectly, to:

(1) Employ any deception, device, scheme, or artifice to defraud;

(2) As to any material fact, make or use any misrepresentation, concealment, or suppression;

(3) Engage in any pattern or practice of making any false statement of material fact; or

(4) Engage in any act, practice, or course of business which operates as a fraud or deceit upon any person.

(L. 2005 H.B. 866)



Section 375.145 Violations, penalties.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.145. Violations, penalties. — 1. If the director determines that a person has engaged, is engaging in, or has taken a substantial step toward engaging in an act, practice or course of business constituting a violation of sections 375.012 to 375.144 or a rule adopted or order issued pursuant thereto, or that a person has materially aided or is materially aiding an act, practice, omission, or course of business constituting a violation of sections 375.012 to 375.144, or a rule adopted or order issued pursuant thereto, the director may issue such administrative orders as authorized under section 374.046. A violation of sections 375.012 to 375.142 is a level two violation under section 374.049. A violation of section 375.144 is a level four violation under 374.049.

2. If the director believes that a person has engaged, is engaging in, or has taken a substantial step toward engaging in an act, practice or course of business constituting a violation of this section or a rule adopted or order issued pursuant thereto, or that a person has materially aided or is materially aiding an act, practice, omission, or course of business constituting a violation of this section or a rule adopted or order issued pursuant thereto, the director may maintain a civil action for relief authorized under section 374.048. A violation of any of sections 375.012 to 375.142 is a level two violation under section 374.049. A violation of section 375.144 is a level four violation under 374.049.

(L. 2007 S.B. 66)



Section 375.146 Violation, penalty.

Effective 28 Aug 2005

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.146. Violation, penalty. — 1. Any person who knowingly employs, uses or engages in any act, scheme, device or practice in violation of section 375.144 with the purpose to defraud shall upon conviction be fined not more than one hundred thousand dollars and imprisoned not more than ten years, or both. In addition to any fine, imprisonment, or fine and imprisonment imposed, the court may order restitution to the victim in an amount equal to twice the losses due to such offense. If the offender holds a license under these sections, the court imposing sentence shall order the department of insurance, financial institutions and professional registration to revoke such license.

2. Any person willfully violating any of the provisions of sections 375.012 to 375.141 is guilty of a class A misdemeanor and on conviction thereof, if the offender holds a license under these sections, the court imposing sentence shall order the department of insurance, financial institutions and professional registration to revoke the license.

3. The director may refer such evidence as is available concerning violations of this chapter to the proper prosecuting attorney or circuit attorney who may, with or without reference, initiate the appropriate criminal proceedings.

4. Nothing in this section shall limit the power of the state to punish any person for any conduct that constitutes a crime in any other state statute.

(L. 1961 p. 504 § 17, A.L. 1967 p. 516, A.L. 1981 S.B. 10, A.L. 2005 H.B. 866)



Section 375.147 Managing general agents (MGA) — citation of law — definitions — law effective, when.

Effective 28 Aug 1999

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.147. Managing general agents (MGA) — citation of law — definitions — law effective, when. — 1. Sections 375.147 to 375.153 may be cited as the "Managing General Agents Act".

2. Sections 375.147 to 375.153 shall take effect on July 1, 1991. No insurer may continue to utilize the services of a managing general agent after June 30, 1991, unless such utilization is in compliance with sections 375.147 to 375.153.

3. As used in sections 375.147 to 375.153, the following words and phrases shall mean:

(1) "Actuary", a person who is a member in good standing of the American Academy of Actuaries;

(2) "Director", the director of the department of insurance, financial institutions and professional registration;

(3) "Insurer", any person, firm, association or corporation duly licensed in this state as an insurance company pursuant to section 375.161 or 375.791;

(4) "Managing general agent" or "MGA", any person, firm, association or corporation who manages all or part of the insurance business of an insurer, including the management of a separate division, department or underwriting office, and acts as an agent for such insurer whether known as a managing general agent, manager or other similar term, who, with or without the authority, either separately or together with affiliates, produces, directly or indirectly, and underwrites an amount of gross direct written premiums equal to or more than five percent of the policyholder surplus as reported in the last annual statement of the insurer in any one quarter or year together with one or more of the following:

(a) Adjusts or pays claims in excess of an amount determined by the director. The threshold amount set by the director pursuant to this paragraph shall be applied equally to both domestic and foreign insurers; or

(b) Negotiates reinsurance on behalf of the insurer. Notwithstanding the above, the following persons shall not be considered as managing general agents for the purposes of sections 375.147 to 375.153:

a. An employee of the insurer;

b. A manager of the United States branch of an alien insurer;

c. An underwriting manager which, pursuant to contract, manages all the insurance operation of the insurer, is under common ownership or control with the insurer, subject to the provisions of chapter 382;

d. A person holding a valid certificate of registration as an administrator and acting solely as an "administrator" as defined in section 376.1075; or

e. The attorney authorized by and acting for the subscribers of a reciprocal insurer or interinsurance exchange under powers of attorney;

(5) "Underwrite", the authority to accept or reject risk on behalf of the insurer.

(L. 1990 H.B. 1739 §§ 5, 6, B, A.L. 1992 H.B. 1574, A.L. 1993 H.B. 709, A.L. 1999 H.B. 478)



Section 375.148 Managing general agents must be licensed producers — risks located outside state — requirements — bond may be required, also errors and omissions policy.

Effective 01 Jul 1991, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.148. Managing general agents must be licensed producers — risks located outside state — requirements — bond may be required, also errors and omissions policy. — 1. No person, firm, association or corporation shall act in the capacity of a managing general agent with respect to risks located in this state for an insurer licensed in this state unless such person is a licensed producer in this state.

2. No person, firm, association or corporation shall act in the capacity of a managing general agent representing an insurer domiciled in this state with respect to risks located outside this state unless such person is licensed as a producer in this state pursuant to the provisions of sections 375.147 to 375.153. Such license may be a nonresident license.

3. The director may require a bond in an amount acceptable to him for the protection of the insurer.

4. The director may require the managing general agent to maintain an appropriate errors and omissions policy for the protection of any person, firm, association or corporation which may be affected by the activities of the managing general agent.

(L. 1990 H.B. 1739 § 7)

Effective 7-01-91



Section 375.149 Written contract required for placing business with insurer, content — termination of contract for cause — prohibited acts by managing general agents.

Effective 01 Jul 1991, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.149. Written contract required for placing business with insurer, content — termination of contract for cause — prohibited acts by managing general agents. — No person, firm, association or corporation acting in the capacity of a managing general agent shall place business with an insurer unless there is in force a written contract between the insurer and the managing general agent which sets forth the responsibilities of each party and where both parties share responsibility for a particular function, specifies the division of such responsibilities, which has been approved by the director prior to its becoming effective as being in compliance with the managing general agents act and which contains the following minimum provisions:

(1) The insurer may terminate the contract for cause upon written notice to the managing general agent. The insurer may suspend the underwriting authority of the managing general agent during the pendency of any dispute regarding the cause for termination. Nothing in this subdivision is intended to relieve the managing general agent or insurer of any other contractual obligation;

(2) The managing general agent will render accounts to the insurer detailing all transactions and remit all funds due under the contract to the insurer on not less than a monthly basis;

(3) All funds collected for the account of an insurer will be held by the managing general agent in a fiduciary capacity in a segregated account in a bank which is a member of the Federal Reserve System. This account shall be used for all payments on behalf of the insurer and for no other purpose. The managing general agent may retain no more than three months' estimated claims payments and allocated loss adjustment expenses;

(4) Separate records of business written by the managing general agent shall be maintained. The insurer shall have access and right to copy all accounts and records related to its business in a form usable by the insurer and the director shall have access to all books, bank accounts and records of the managing general agent in a form usable to the director. Such records shall be retained for a minimum of three years following the transactions to which the records relate;

(5) The contract may not be assigned in whole or part by the managing general agent;

(6) Appropriate underwriting guidelines including:

(a) The maximum annual premium volume;

(b) The basis of the rates to be charged;

(c) The types of risks which may be written;

(d) Maximum limits of liability;

(e) Applicable exclusions;

(f) Territorial limitations;

(g) Policy cancellation provisions; and

(h) The maximum policy period;

(7) The insurer shall retain the right to cancel or not renew any policy of insurance subject to the applicable laws and regulations concerning the cancellation and nonrenewal of insurance policies;

(8) If the contract permits the managing general agent to settle claims on behalf of the insurer:

(a) All claims must be reported to the company in a timely manner;

(b) A copy of the claim file will be sent to the insurer at its request or as soon as it becomes known that the claim:

a. Has the potential to exceed a maximum amount determined by the director or exceeds the limit set by the company, whichever is less;

b. Involves a coverage dispute;

c. May exceed the managing general agent's claims settlement authority;

d. Is open for more than six months; or

e. Is closed by payment of an amount set by the director or an amount set by the company, whichever is less;

(c) All claim files will be the joint property of the insurer and managing general agent. However, upon an order of liquidation of the insurer such files shall become the sole property of the insurer or its estate, but the managing general agent shall have reasonable access to and the right to copy the files on a timely basis;

(d) Any settlement authority granted to the managing general agent may be terminated for cause upon the insurer's written notice to the managing general agent or upon the termination of the contract. The insurer may suspend the settlement authority during the pendency of the dispute regarding the cause for termination. Nothing in this paragraph is intended to relieve the managing general agent or insurer of any other contractual obligation;

(9) Where electronic claims files are in existence, the contract must include provision regarding the timely transmission of the data;

(10) If the contract provides for a sharing of interim profits by the managing general agent, and the managing general agent has the authority to determine the amount of the interim profits by establishing loss reserves or controlling claim payments, or in any other manner, interim profits will not be paid to the managing general agent until one year after they are earned for property insurance business and five years after they are earned on casualty business and not until the profits have been verified pursuant to section 375.150;

(11) The managing general agent shall not:

(a) Bind reinsurance or retrocessions on behalf of the insurer, except that the managing general agent may bind facultative reinsurance contracts pursuant to obligatory facultative agreements if the contract with the insurer contains reinsurance underwriting guidelines including, for both reinsurance assumed and ceded, a list of reinsurers with which such automatic agreements are in effect, the coverages and amounts or percentages that may be reinsured and commission schedules;

(b) Commit the insurer to participate in insurance or reinsurance syndicates;

(c) Appoint any producer without assuring that the producer is lawfully licensed to transact the type of insurance for which he is appointed;

(d) Without prior approval of the insurer, pay or commit the insurer to pay a claim over a specified amount, net of reinsurance, which shall not exceed one percent of the insurer's policyholder's surplus as of December thirty-first of the immediately preceding calendar year;

(e) Collect any payment from a reinsurer or commit the insurer to any claim settlement with a reinsurer, without prior approval of the insurer. If prior approval is given, a report must be promptly forwarded to the insurer;

(f) Permit its subproducer to serve on its board of directors;

(g) Jointly employ an individual who is employed with the insurer; or

(h) Appoint a subordinate managing general agent.

(L. 1990 H.B. 1739 § 8)

Effective 7-01-91



Section 375.150 Duties of insurer — appointment of or termination of contract with managing general agent, notice to director, content.

Effective 01 Jul 1991, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.150. Duties of insurer — appointment of or termination of contract with managing general agent, notice to director, content. — 1. The insurer shall have on file an independent financial examination in a form acceptable to the director of each managing general agent with which it has done business.

2. If a managing general agent establishes loss reserves, the insurer shall annually obtain the opinion of an actuary attesting to the adequacy of loss reserves established for losses incurred and outstanding on business produced by the managing general agent. This requirement is in addition to any other required loss reserve certification.

3. The insurer shall periodically conduct an on-site review of the underwriting and claims processing operations of the managing general agent.

4. Binding authority for all reinsurance contracts or participation in insurance or reinsurance syndicates shall rest with an office of the insurer, who shall not be affiliated with the managing general agent.

5. Within thirty days of entering into or termination of a contract with a managing general agent, the insurer shall provide written notification of such appointment or termination to the director. Notices of appointment of a managing general agent shall include a statement of duties which the applicant is expected to perform on behalf of the insurer, the lines of insurance for which the applicant is to be authorized to act, and any other information the director may request.

6. An insurer quarterly shall review its books and records to determine if any producer has become, by operation of subdivision (4) of subsection 3 of section 375.147, a managing general agent as defined in that section. If the insurer determines that a producer has become a managing general agent pursuant to the above review, the insurer shall promptly notify the producer and the director of such determination and the insurer and producer must fully comply with the provisions of sections 375.147 to 375.153 within thirty days.

7. An insurer shall not appoint to its board of directors any* officer, director, employee or controlling shareholder of any of its managing general agents. This subsection shall not apply to relationships governed by the provisions of chapter 382.

(L. 1990 H.B. 1739 § 9)

Effective 7-01-91

*Word "an" appears in original rolls.



Section 375.151 Acts of managing general agent acts of insurer.

Effective 01 Jul 1991, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.151. Acts of managing general agent acts of insurer. — The acts of the managing general agent are considered to be the acts of the insurer on whose behalf it is acting. A managing general agent may be examined as if it were the insurer.

(L. 1990 H.B. 1739 § 10)

Effective 7-01-91



Section 375.152 Violations, penalties.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.152. Violations, penalties. — 1. If the director determines that a person has engaged, is engaging in, or has taken a substantial step toward engaging in an act, practice or course of business constituting a violation of sections 375.147 to 375.153 or a rule adopted or order issued pursuant thereto, or that a person has materially aided or is materially aiding an act, practice, omission, or course of business constituting a violation of sections 375.147 to 375.153 or a rule adopted or order issued pursuant thereto, the director may issue such administrative orders as authorized under section 374.046. A violation of any of these sections is a level two violation under section 374.049.

2. If the director believes that a person has engaged, is engaging in, or has taken a substantial step toward engaging in an act, practice or course of business constituting a violation of sections 375.147 to 375.153 or a rule adopted or order issued pursuant thereto, or that a person has materially aided or is materially aiding an act, practice, omission, or course of business constituting a violation of sections 375.147 to 375.153 or a rule adopted or order issued pursuant thereto, the director may maintain a civil action for relief authorized under section 374.048. A violation under any of these sections is a level two violation under section 374.049. In addition to the relief available in this section, the director may also order the managing general agent to reimburse the insurer, the rehabilitator or liquidator of the insurer for any losses incurred by the insurer caused by a violation of sections 375.147 to 375.153 committed by the managing general agent.

3. Nothing contained in this section shall affect the right of the director to impose any other penalties provided for in the insurance law.

4. Nothing contained in sections 375.147 to 375.153 is intended to or shall in any manner limit or restrict the rights of policyholders, claimants and creditors.

(L. 1990 H.B. 1739 § 11, A.L. 2007 S.B. 66)



Section 375.153 Managing general agent, director's authority to promulgate rules.

Effective 01 Jul 1991, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.153. Managing general agent, director's authority to promulgate rules. — The director may adopt reasonable rules and regulations for the implementation and administration of sections 375.147 to 375.153.

(L. 1990 H.B. 1739 § 12)

Effective 7-01-91



Section 375.158 Insurer shall comply with all insurance laws before doing business — commissions paid, to whom.

Effective 01 Jan 2003, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.158. Insurer shall comply with all insurance laws before doing business — commissions paid, to whom. — 1. No insurer shall engage in the business of insurance in this state without first complying with all the provisions of the laws of this state governing the business of insurance.

2. No insurer organized or incorporated under the laws of this state shall undertake any business or risk except as provided by those laws. No insurer organized or incorporated by or under the laws of this state or any other state of the United States or any foreign government, transacting the business of life insurance, shall be permitted or allowed to take any other kind of risks except those connected with or pertaining to making assurance on the life of a human being and the granting, purchasing and disposing of annuities and endowments, and the making of insurance against accident and sickness to persons by life or health or life and health insurers as provided in sections 376.010 and 376.309.

3. No insurer doing business in this state shall pay any commission or other compensation to any person or entity for any services, as insurance producer, in obtaining in this state any contract of insurance except to a licensed insurance producer of the insurer and a licensed business entity insurance producer.

(RSMo 1939 § 6004; L. 1965 p. 569, A.L. 1967 p. 516, A.L. 1993 H.B. 709, A.L. 2001 S.B. 193)

Effective 1-01-03



Section 375.159 Limited lines travel insurance producer — definitions — authorized activities, limitations — rulemaking authority.

Effective 28 Aug 2013

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.159. Limited lines travel insurance producer — definitions — authorized activities, limitations — rulemaking authority. — 1. As used in this section, the following terms shall mean:

(1) "Limited lines travel insurance producer", a:

(a) Licensed managing general agent as provided by sections 375.147 to 375.153; or

(b) Licensed insurance producer as provided by chapter 375;

­­

­

(2) "Offer and disseminate", provide general information, including a description of the coverage and price, as well as process the application, collect premiums, and perform other nonlicensable activities permitted by the state;

(3) "Travel insurance", insurance coverage for personal risks incident to planned travel, including, but not limited to:

(a) Interruption or cancellation of trip or event;

(b) Loss of baggage or personal effects;

(c) Damages to accommodations or rental vehicles; or

(d) Sickness, accident, disability, or death occurring during travel.

­­

­

(4) "Travel retailer", a business entity that makes, arranges, or offers travel services and may offer and disseminate travel insurance as a service to its customers on behalf of and under the direction of a limited lines travel insurance producer.

2. Notwithstanding any other provision of law:

(1) A travel retailer may offer and disseminate travel insurance on behalf of and under the control of a limited lines travel insurance producer only if the following conditions are met:

(a) The limited lines travel insurance producer or travel retailer provides to purchasers of travel insurance:

a. A description of the material terms or the actual material terms of the insurance coverage;

b. A description of the process for filing a claim;

c. A description of the review or cancellation process for the travel insurance policy; and

d. The identity and contact information of the insurer and limited lines travel insurance producer;

(b) At the time of licensure, the limited lines travel insurance producer shall establish and maintain a register on a form prescribed by the director of each travel retailer that offers travel insurance on the limited lines travel insurance producer's behalf. The register shall be maintained and updated annually by the limited lines travel insurance producer and shall include the name, address, and contact information of the travel retailer and an officer or person who directs or controls the travel retailer's operations, and the travel retailer's federal tax identification number. The limited lines travel insurance producer shall submit such register within thirty days upon request by the department. The limited lines travel insurance producer shall also certify that the travel retailer register complies with 18 U.S.C. 1033;

(c) The limited lines travel insurance producer has designated one of its employees who is a licensed individual producer as a person responsible for the business entity's compliance with the travel insurance laws, rules, and regulations of this state;

(d) The designated person under paragraph (c) of this subdivision, president, secretary, treasurer, and any other officer or person who directs or controls the limited lines travel insurance producer's insurance operations complies with the fingerprinting requirements applicable to insurance producers in the resident state of the business entity;

(e) The limited lines travel insurance producer has paid all applicable insurance producer licensing fees as set forth in applicable state law;

(f) The limited lines travel insurance producer requires each employee and authorized representative of the travel retailer whose duties include offering and disseminating travel insurance to receive a program of instruction or training, which may be subject to review by the director. The training material shall, at a minimum, contain instructions on the types of insurance offered, ethical sales practices, and required disclosures to prospective customers;

(2) Any travel retailer offering or disseminating travel insurance shall make available to prospective purchasers brochures or other written materials that:

(a) Provide the identity and contact information of the insurer and the limited lines travel insurance producer;

(b) Explain that the purchase of travel insurance is not required to purchase any other product or service from the travel retailer; and

(c) Explain that an unlicensed travel retailer is permitted to provide general information about the insurance offered by the travel retailer, including a description of the coverage and price, but is not qualified or authorized to answer technical questions about the terms and conditions of the insurance offered by the travel retailer or to evaluate the adequacy of the customer's existing insurance coverage;

(3) A travel retailer's employee or authorized representative, who is not licensed as an insurance producer, may not:

(a) Evaluate or interpret the technical terms, benefits, and conditions of the offered travel insurance coverage;

(b) Evaluate or provide advice concerning a prospective purchaser's existing insurance coverage; or

(c) Hold themselves or itself out as a licensed insurer, licensed producer, or insurance expert.

3. Notwithstanding any other provision of law, a travel retailer whose insurance-related activities, and those of its employees and authorized representatives, are limited to offering and disseminating travel insurance on behalf of and under the direction of a limited lines travel insurance producer meeting the conditions stated in this section is authorized to do so and receive related compensation, upon registration by the limited lines travel insurance producer as described in paragraph (b) of subdivision (1) of subsection 2 of this section.

4. Travel insurance may be provided under an individual policy or under a group or master policy.

5. As the insurer designee, the limited lines travel insurance producer is responsible for the acts of the travel retailer and shall use reasonable means to ensure compliance by the travel retailer with this section.

6. The limited lines travel insurance producer and any travel retailer offering and disseminating travel insurance under the limited lines travel insurance producer license shall be subject to the provisions of chapters 374 and 375, except as provided for in this section.

7. The director may promulgate rules to effectuate this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2013, shall be invalid and void.

(L. 2013 S.B. 324)



Section 375.161 Certificate to do business — when terminated.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.161. Certificate to do business — when terminated. — No company shall transact in this state any insurance business unless it shall first procure from the director a certificate stating the requirements of the insurance laws of this state have been complied with authorizing it to do business, which certificate shall be renewed annually as of July first but which shall remain in full force and effect until renewed or refused by the director. Certificates in effect October 13, 1967, shall be extended to terminate on July 1, 1968, unless otherwise terminated, suspended or revoked.

(RSMo 1939 § 6003, A.L. 1953 p. 233, A.L. 1967 p. 516)

(1974) Employer's payment directly to its employees of sickness and medical benefits does not constitute doing of “insurance business”. State ex rel. Farmer v. Monsanto Co. (Mo.), 517 S.W.2d 129.



Section 375.163 Director shall not authorize business if management of company is incompetent or untrustworthy.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.163. Director shall not authorize business if management of company is incompetent or untrustworthy. — The director shall not grant or continue authority to transact insurance in this state as to any insurer or interinsurance exchange, one or more of the managing officers of which is found by him, after hearing, to be of known bad character or to be so incompetent or untrustworthy as to make the proposed operation hazardous to the insurance buying public; or which he has good reason to believe is affiliated directly or indirectly through ownership, control, reinsurance transactions or other insurance or business relations with any person or persons whose business operations are or have been detrimental to policyholders or stockholders or investors or creditors or* the public by illegal or fraudulent manipulation or dissipation of assets or of accounts, or of reinsurance of any insurance company or companies, or by similar injurious actions.

(L. 1963 p. 485 § 1, A.L. 1967 p. 516)

* Word "of" appears in original rolls.



Section 375.164 Management contracts, to be filed with director when requested — may examine records of company, to what extent — notice of management contract required.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.164. Management contracts, to be filed with director when requested — may examine records of company, to what extent — notice of management contract required. — 1. All agreements or contracts under which any person, organization or corporation enjoys in fact the exclusive or dominant right to manage or control any insurer doing business under any of the insurance laws of this state to the substantial exclusion of the board of directors, officers, attorney in fact or other lawful management shall be filed with the director on his request.

2. The director, for the purpose of ascertaining the assets, conditions and affairs of any insurer, may examine the books, records, documents and assets of any person having a contract or agreement as provided in subsection 1 to the extent necessary to determine the financial condition of the insurer. The failure or refusal of any such person to submit his books, papers, accounts, records or affairs to the reasonable inspection or examination of the director shall be grounds for the suspension or revocation of the certificate of authority of the insurer to do business in this state.

3. No agreement or contract as provided in subsection 1 shall operate to the financial detriment of the insurer in such manner as to endanger the financial stability of the insurer or otherwise be hazardous to the policyholders and creditors of the insurer.

4. On examination of any agreement or contract, if the director finds it violates the provisions of this section, he shall proceed in accordance with the provisions of section 374.046.

5. Any person, organization or corporation having a management contract as provided in subsection 1 hereof shall within five days of execution of such contract provide notice of such contract to the director of the department of insurance, financial institutions and professional registration.

(L. 1967 p. 516)



Section 375.166 Expense of organization limited.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.166. Expense of organization limited. — 1. It shall be unlawful for any corporation organized under the laws of this state for the purpose of conducting an insurance business of any kind to pay more than ten percent of the total amount realized from the sale of its capital stock, whether in cash or notes, for the organization of the company.

2. In every case subscribers to the stock shall consent, in writing, to the payment of the organization expenses, which shall, in all cases, be paid out of the surplus funds of the corporation; the ten percent to include commissions paid to agents for the sale of stock, rent, clerk hire, literature and all other expenses of every kind and nature, and all obligations incurred, up to the time that application is made for a license to do an insurance business.

3. No officer of any company shall be permitted to draw any salary before the corporation is fully organized and licensed to do business.

4. Any corporation already organized under the laws of this state to engage in the business aforesaid may increase its capital stock for the purpose, in the manner and to the extent prescribed by law; subject, however, to the restrictions as to expenses incurred in the sale thereof, and the consent of the stock subscribers to the payment of such expenses as are herein specified.

(RSMo 1939 § 6071, A.L. 1967 p. 516)



Section 375.169 Violation of section 375.166 a misdemeanor, penalty.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.169. Violation of section 375.166 a misdemeanor, penalty. — Any officer, director, clerk, employee or agent of any company who receives or pays out, or orders the payment of any money, or incurs any obligation for the payment of money, in violation of the terms of section 375.166, shall be deemed guilty of a misdemeanor, and upon conviction thereof, shall be punished by a fine of not more than five hundred dollars, or by imprisonment in the county jail for a term of not more than six months, or by both the fine and imprisonment.

(RSMo 1939 § 6072, A.L. 1967 p. 516)



Section 375.176 Proceedings against promoters.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.176. Proceedings against promoters. — 1. Whenever it appears to the director of the department of insurance, financial institutions and professional registration from any examination made by himself, or from the report of the person or persons appointed by him to make an examination, or from the statements of the company, or its officers or promoters, or from any knowledge or information in his possession that it would be hazardous to the public or to its stockholders for the company to proceed with its organization, the director may, if the company is a domestic corporation, institute proceedings in the circuit court of the county or city in which the company was organized, or in which it has, or last had, its principal or chief office or place of business, and enjoin the company from further proceeding with its organization, either temporarily or perpetually, or for an injunction or dissolution of the company and the settlement or winding up of its affairs or for any or all of these remedies combined and for such other decrees and relief as the court shall deem advisable.

2. In the event that the court appoints a receiver for any company, the director of the department of insurance, financial institutions and professional registration may be appointed as receiver, or some person other than the director of the department of insurance, financial institutions and professional registration may be appointed, in the discretion of the court.

3. The compensation paid to any receiver appointed, upon petition of the director of the department of insurance, financial institutions and professional registration filed against any company under this section, shall, in all cases, be fair and reasonable, and when approved by the court, shall be paid out of any assets which may be in the hands of the receiver.

(RSMo 1939 § 6076, A.L. 1967 p. 516)



Section 375.181 Officers required of companies.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.181. Officers required of companies. — 1. Every insurance company organized under the laws of Missouri shall have a president and a secretary who shall be chosen by the directors, and such other officers as shall be prescribed by the bylaws of the corporation. Unless the bylaws otherwise provide, any two or more offices may be held by the same person except the offices of president and secretary.

2. All officers of the company, as between themselves and the corporation, shall have such authority and perform such duties in the management of the property and affairs of the corporation as may be provided in the bylaws, or, in the absence of such provision, as may be determined by resolution of the board of directors.

(RSMo 1939 § 6016, A.L. 1967 p. 516)



Section 375.183 Director to investigate incorporators, directors and proposed officers, approval withheld, when.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.183. Director to investigate incorporators, directors and proposed officers, approval withheld, when. — The director shall not approve any declaration of organization or articles of incorporation or issue a certificate of authority to any company until he has found that there is no good reason to believe that the incorporators, directors and proposed officers are affiliated, directly or indirectly, through ownership, control, management, reinsurance transactions or other insurance or business relations with any person or persons known to have been involved in the improper manipulation of assets, accounts or reinsurance.

(L. 1967 p. 516)



Section 375.186 Seal and bylaws.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.186. Seal and bylaws. — The corporators or directors of any insurance company organized under the laws of this state shall have power to adopt a seal, and to make such bylaws, not inconsistent with the constitution and laws of this state, as they may deem necessary for the regulation and management of its affairs.

(RSMo 1939 § 6021, A.L. 1967 p. 516)



Section 375.191 Voting by proxy.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.191. Voting by proxy. — 1. Every person legally entitled to vote at any election, or on any question relating to the management or business of any insurance company organized under the laws of this state, may cast his vote by proxy; but the proxy shall be a legal voter of the company, and the authority to cast the vote shall be in writing and shall state the name of the person authorized to cast the vote and the date of the meeting at which the vote shall be cast.

2. The director shall have power to adopt reasonable rules and regulations relative to the solicitation by domestic stock insurers of proxies, consent and authorization with respect to equity securities of the stock insurers.

(RSMo 1939 § 6022, A.L. 1967 p. 516)



Section 375.196 Adoption of same or misleadingly similar name prohibited.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.196. Adoption of same or misleadingly similar name prohibited. — No insurance company formed under the laws of this state shall adopt the name of any existing company transacting insurance business in this state nor any name so similar thereto as to be calculated to mislead the public.

(RSMo 1939 § 5802, A.L. 1967 p. 516)



Section 375.198 Issuance of shares, regulations concerning.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.198. Issuance of shares, regulations concerning. — 1. Any capital stock insurance company shall have power to create and issue the number of shares stated in its articles of incorporation. Such shares may be divided into one or more classes, any or all of which classes shall consist of shares with a minimum par value of one dollar, with such designations, preferences, qualifications, limitations, restrictions and such special or relative rights including the right of conversion into any other class of shares as shall be stated in the articles of incorporation; provided, that the authorized number of shares of any class or classes without voting rights shall not exceed in the aggregate a ratio of two shares of such class or classes to one share of the voting stock of the company to be outstanding when the corporation commences business.

2. In case a corporation is authorized by its articles of incorporation to issue preferred shares entitled to limited preferential dividends and to a limited amount on dissolution or liquidation, the board of directors may, if expressly authorized so to do by the articles of incorporation, and with the written approval of the director of the department of insurance, financial institutions and professional registration, cause such shares to be issued from time to time in series and may, to the extent expressly authorized by such articles of incorporation, by resolution adopted prior to the issue of shares of a particular series, fix the distinctive serial designation of the shares of such series, the dividend rate thereof, the date from which dividends on shares issued prior to date for payment of the first dividend thereon shall be cumulative, the redemption price and the terms of redemption, the amounts payable thereon on dissolution or liquidation and the terms and amount of any sinking fund for the purchase or redemption thereof, and the terms and conditions, if any, under which said shares may be converted; and in respect of the terms so fixed by the board of directors, the shares of a particular series may vary from those of any or all other series, but only in respects and within the limits, if any, set forth in the articles of incorporation; and, except as so varied by the board of directors, all of the shares of the same class, regardless of series, shall in all respects be equal and shall have the preferences, rights, privileges and restrictions fixed by the articles of incorporation. Before the issue of any preferred shares of any series, the number of shares of such series and the designation, description and terms thereof fixed by the board of directors pursuant to such authority shall be set forth in a certificate signed and verified by the president or a vice president and countersigned by the secretary or an assistant secretary of the corporation, which certificates shall be filed with the director of the department of insurance, financial institutions and professional registration and secretary of state and otherwise dealt with as in the case of articles of incorporation.

3. In the event of the conversion or exchange of any issued shares into or for other shares of the corporation, whether of the same or of a different class or classes, the consideration for the shares so issued in such conversion or exchange is deemed to be:

(1) The consideration originally received for the shares so converted or exchanged; and

(2) That part of surplus, if any, transferred to stated capital upon the issuance of shares for the shares so converted or exchanged; and

(3) Any additional consideration paid to the corporation upon the issuance of shares for the shares so exchanged or converted.

4. When payment of the consideration for which shares are to be issued shall have been received by the corporation, the shares are full-paid and nonassessable. In the absence of actual fraud in the transaction, the judgment of the board of directors or the shareholders, as the case may be, as to the value of the consideration received for shares shall be conclusive.

(L. 1967 p. 516 § 375.200)



Section 375.201 Charter, amendment of, procedure for.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.201. Charter, amendment of, procedure for. — 1. Any insurance company organized or incorporated under the laws of this state may amend its charter, articles of incorporation or association, or declaration of organization from time to time in any and as many respects as may be desired; provided, that its articles as amended contain only such provisions as might be lawfully contained in the original articles if made at the time of making the amendment.

2. (1) In particular and without limitation upon the general power of amendment, an insurance company may amend its articles from time to time so as:

(a) To change its name;

(b) To change the place where the principal office for the transaction of its business is located;

(c) To change its period of duration;

(d) To change, enlarge or diminish its purposes;

(e) To increase or decrease the number of its directors or trustees;

(f) To increase or decrease the aggregate number of shares or shares of any class which the corporation has authority to issue;

(g) To increase or decrease the par value of the authorized shares of any class, whether issued or unissued; provided, that if the par value of issued shares is increased there shall be transferred to stated capital at the time of such increase an amount of surplus equal to the aggregate amount by which the par value is increased;

(h) To exchange, classify, reclassify or cancel all or any part of its shares whether issued or unissued;

(i) To change the designation of all or any part of its shares, whether issued or unissued, and to change the preferences, qualifications, limitations, restrictions and special or relative rights including convertible rights in respect of all or any part of its shares whether issued or unissued;

(j) To create a new class or classes of stock and to define the preferences, qualifications, limitation, restrictions, and the special or relative rights of the shares of such new class or classes; provided that the authorized number of shares of any class or classes without voting rights shall not exceed a ratio of two shares of such class or classes without voting rights to one share of the voting stock of the company outstanding at the time the amendment is voted upon by the stockholders;

(k) To establish, limit or deny shareholders the preemptive right to acquire additional shares of capital stock, whether then or thereafter authorized.

(2) In no event, however, may the par value per share of the authorized shares of any class of stock be less than one dollar.

3. Amendment of articles shall be made in the following manner:

(1) The board of directors or other governing body may adopt a resolution setting forth the proposed amendment and directing that it be submitted to a vote at a meeting of the shareholders, members, or other group of persons entitled to vote thereon, which may be either an annual or special meeting; except that the proposed amendment need not be adopted by the board of directors and may be directly submitted to any annual or special meeting of the shareholders, members or other group of persons entitled to vote thereon.

(2) Written or printed notice setting forth the proposed amendment or a summary of the changes to be effected thereby shall be given to each shareholder, member or other person entitled to vote thereon of record. In the case of a mutual insurance company, notice, including the time and place at which such meeting will be held, may, in lieu of such written or printed notice, be given by publication made by the company in two daily newspapers, one of which shall be published in the City of St. Louis or the city of Kansas City, for at least once a week for two weeks before the time appointed for the meeting.

(3) At the meeting a vote of those entitled to vote shall be taken on the proposed amendment. The proposed amendment shall be adopted upon receiving the affirmative vote of a majority of all of those entitled to vote at the meeting either in person or by proxy or may be adopted upon a specified vote if contained in the articles or other provision of law which shall not be less than a majority; except that in the case of a mutual insurance company, the proposed amendment shall be adopted upon the affirmative vote of a majority of the members voting at the meeting in person or by proxy.

(L. 1967 p. 516)



Section 375.206 Certificate of amendment, issuance, filing — director, duties — secretary of state, duties.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.206. Certificate of amendment, issuance, filing — director, duties — secretary of state, duties. — Upon receipt by the director of the department of insurance, financial institutions and professional registration of any certificate of amendment in triplicate, he shall file it if he finds that the certificate of amendment conforms to law and that the proceedings were regular, and that the same will not be prejudicial to the interest of the policyholders and, if the amendment increases or reduces the capital stock, that the condition and the assets of the company justify the increase or reduction. Keeping one of the copies as a permanent record, he shall issue his certificate of amendment and shall certify the same to the secretary of state, who shall affix his certificate of amendment to a copy thereof retaining the same as a permanent record and shall forward to the company his certificate of amendment. The secretary of state shall also forward to the director of the department of insurance, financial institutions and professional registration a certified copy of his certificate of amendment.

(L. 1967 p. 516)



Section 375.216 Certificate of amendment effective, when — amendment not to affect any existing cause of action.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.216. Certificate of amendment effective, when — amendment not to affect any existing cause of action. — 1. Upon the issuance of the certificate by the secretary of state, the amendment shall become effective and the articles shall be deemed to be amended accordingly.

2. No amendment shall affect any existing cause of action in favor or against the insurance company or any pending suit in which the insurance company is a party, or the existing rights of persons other than the shareholders, members or other group of persons voting thereon or entitled to vote thereon; and, in the event the insurance company name is changed by amendment, no suit brought by or against the company under its former name shall be abated for that reason.

(L. 1967 p. 516)



Section 375.221 Certificate of amendment of articles, how executed, contents.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.221. Certificate of amendment of articles, how executed, contents. — 1. After the adoption of an amendment of the articles, a certificate of amendment shall be executed in triplicate by the insurance company by its president or vice president and its secretary or assistant secretary verified by one of the officers signing with corporate seal affixed. If the insurance company is a reciprocal or interinsurance exchange, the certificate of amendment shall be executed in a like manner by its attorney in fact.

2. The certificates of amendment shall be delivered to the director of the department of insurance, financial institutions and professional registration and shall state:

(1) The name of the insurance company;

(2) The date of the adoption of the amendment by the shareholders, members or other group of persons entitled to vote on the amendment;

(3) The amendment adopted;

(4) The number of shares, members, or other group of persons entitled to vote, or if a mutual, the number of the members present either in person or by proxy entitled to vote;

(5) The number of shares, members, or other group of persons that voted for and against said amendment respectively;

(6) If the amendment effects a change in the number or par value of authorized shares, then a statement showing the number of shares and par value thereof previously authorized.

(L. 1967 p. 516)



Section 375.226 Restatement of charter, articles of incorporation or association, or declaration of organization, how made.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.226. Restatement of charter, articles of incorporation or association, or declaration of organization, how made. — 1. Any insurance company organized or incorporated under the laws of this state may restate its charter, articles of incorporation or association, or declaration of organizing from time to time as may be desired in the same manner as provided in sections 375.201 through 375.221 pertaining to amendments.

2. In lieu of the certificate of amendment as set forth in section 375.206, the director and secretary of state shall issue a certificate of restated articles.

3. Upon the issuance of the certificate of restated articles by the secretary of state, the restated articles shall become effective and shall supersede the original articles and all amendments thereto.

(L. 1967 p. 516)



Section 375.231 Reduction of capital stock where same has not been fully subscribed.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.231. Reduction of capital stock where same has not been fully subscribed. — Any insurance company incorporated under the laws of this state, the capital stock of which has not been fully subscribed, may, by the vote of a majority of its stockholders and subscribers of its capital stock, reduce its capital stock to the extent prescribed by law in the following manner: The stockholders and subscribers of its capital stock of any company desiring so to reduce its stock, shall file or cause to be filed with the director of the department of insurance, financial institutions and professional registration a certified copy of the proceedings of the stockholders and subscribers of its capital stock at which it was determined to reduce the stock, which copy of the proceedings shall set forth in full the amount of the capital stock after the reduction, the number of shares and the par value of each, a list of the stockholders of the company, together with their residences and the amount of stock subscribed by each and the amount paid therefor and such other information as shall be necessary to give the director of the department of insurance, financial institutions and professional registration a complete record of all transactions of the insurance company from its incorporation to the time of the reduction of its capital stock as voted by the stockholders and subscribers of its capital stock, and the director of the department of insurance, financial institutions and professional registration may, in his discretion, make an examination of the records and books of the insurance company; and if the director of the department of insurance, financial institutions and professional registration is satisfied that the provisions of this section have been fully complied with, and that the proceedings were regular, the director shall issue a certificate authorizing the reduction and showing that the capital stock of the company has been reduced, the number and par value of the shares; and the certificate shall be filed and recorded as in sections 375.010 to 375.920 is provided for filing and recording the certificates of incorporation; and thereafter the company shall, with the reduced capital, be subject to the same liabilities that it possessed or was subject to at the time of the reduction of its capital; and the charter or certificate of incorporation of the company shall be deemed to be amended in respect to the amount of capital stock, and the par value and number of shares, so as to conform to the reduction.

(RSMo 1939 § 6025, A.L. 1967 p. 516)



Section 375.236 Certificate of authority revoked, when.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.236. Certificate of authority revoked, when. — Other provisions of law notwithstanding, the director may suspend or revoke, after a hearing, the certificate of authority or license of any insurance company including a reciprocal or interinsurance exchange for the same reasons and upon the same grounds as set forth in section 374.047.

(L. 1963 p. 485 § 375.155, A.L. 1967 p. 516, A.L. 2007 S.B. 66)



Section 375.246 Reinsurance, when allowed as an asset or reduction from liability.

Effective 01 Jan 2014, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.246. Reinsurance, when allowed as an asset or reduction from liability. — 1. Credit for reinsurance shall be allowed a domestic ceding insurer as either an asset or a reduction from liability on account of reinsurance ceded only when the reinsurer meets the requirements of subdivisions (1) to (6) of this subsection. Credit shall be allowed pursuant to subdivision (1), (2) or (3) of this subsection only as respects cessions of those kinds or classes of business which the assuming insurer is licensed or otherwise permitted to write or assume in its state of domicile or, in the case of a United States branch of an alien assuming insurer, in the state through which it is entered and licensed to transact insurance or reinsurance. Credit shall be allowed pursuant to subdivision (3), (4), or (5) of this subsection only if the applicable requirements of subdivision (7) have been satisfied.

(1) Credit shall be allowed when the reinsurance is ceded to an assuming insurer that is licensed to transact insurance in this state;

(2) Credit shall be allowed when the reinsurance is ceded to an assuming insurer that is accredited by the director as a reinsurer in this state. In order to be eligible for accreditation, a reinsurer shall:

(a) File with the director evidence of its submission to this state's jurisdiction;

(b) Submit to the authority of the department of insurance, financial institutions and professional registration to examine its books and records;

(c) Be licensed to transact insurance or reinsurance in at least one state, or in the case of a United States branch of an alien assuming insurer is entered through and licensed to transact insurance or reinsurance in at least one state;

(d) File annually with the director a copy of its annual statement filed with the insurance department of its state of domicile and a copy of its most recent audited financial statement; and

(e) Demonstrate to the satisfaction of the director that it has adequate financial capacity to meet its reinsurance obligations and is otherwise qualified to assume reinsurance from domestic insurers. An assuming insurer is deemed to meet such requirement as of the time of its application if it maintains a surplus regarding policyholders in an amount not less than twenty million dollars and its accreditation has not been denied by the director within ninety days after submission of its application;

(3) Credit shall be allowed when the reinsurance is ceded to an assuming insurer that is domiciled in, or in the case of a United States branch of an alien assuming insurer is entered through, a state that employs standards regarding credit for reinsurance substantially similar to those applicable under this statute and the assuming insurer or United States branch of an alien assuming insurer:

(a) Maintains a surplus as regards policyholders in an amount not less than twenty million dollars; except that this paragraph does not apply to reinsurance ceded and assumed pursuant to pooling arrangements among insurers in the same holding company system; and

(b) Submits to the authority of the department of insurance, financial institutions and professional registration to examine its books and records;

(4) (a) Credit shall be allowed when the reinsurance is ceded to an assuming insurer that maintains a trust fund in a qualified United States financial institution, as defined in subdivision (2) of subsection 3 of this section, for the payment of the valid claims of its United States ceding insurers, their assigns and successors in interest. To enable the director to determine the sufficiency of the trust fund, the assuming insurer shall report annually to the director information substantially the same as that required to be reported on the National Association of Insurance Commissioners' annual statement form by licensed insurers. The assuming insurer shall submit to examination of its books and records by the director.

(b) Credit for reinsurance shall not be granted pursuant to this subdivision unless the form of the trust and any amendments to the trust have been approved by:

a. The commissioner or director of the state agency regulating insurance in the state where the trust is domiciled; or

b. The commissioner or director of another state who, pursuant to the terms of the trust instrument, has accepted principal regulatory oversight of the trust.

(c) The form of the trust and any trust amendments shall also be filed with the commissioner or director in every state in which the ceding insurer beneficiaries of the trust are domiciled. The trust instrument shall provide that contested claims shall be valid and enforceable upon the final order of any court of competent jurisdiction in the United States. The trust shall vest legal title to its assets in its trustees for the benefit of the assuming insurer's United States ceding insurers, their assigns and successors in interest. The trust and the assuming insurer shall be subject to examination as determined by the director.

(d) The trust shall remain in effect for as long as the assuming insurer has outstanding obligations due under the reinsurance agreements subject to the trust. No later than February twenty-eighth of each year the trustees of the trust shall report to the director in writing the balance of the trust and listing the trust's investments at the preceding year end and shall certify the date of termination of the trust, if so planned, or certify that the trust will not expire prior to the next following December thirty-first.

(e) The following requirements apply to the following categories of assuming insurers:

a. The trust fund for a single assuming insurer shall consist of funds in trust in an amount not less than the assuming insurer's liabilities attributable to reinsurance ceded by the United States ceding insurers, and, in addition, the assuming insurer shall maintain a trusteed surplus of not less than twenty million dollars, except as provided in subparagraph b. of this paragraph;

b. At any time after the assuming insurer has permanently discontinued underwriting new business secured by the trust for at least three full years, the director with principal regulator oversight of the trust may authorize a reduction in the required trusteed surplus, but only after a finding based on an assessment of risk that the new required surplus level is adequate for the protection of United States ceding insurers, policyholders, and claimants in light of reasonably foreseeable adverse loss development. The risk assessment may involve an actuarial review, including an independent analysis of reserves and cash flows, and shall consider all material risk factors including, when applicable, the lines of business involved, the stability of the incurred loss estimates, and the effect of the surplus requirements on the assuming insurer's liquidity or solvency. The minimum required trusteed surplus shall not be reduced to an amount less than thirty percent of the assuming insurer's liabilities attributable to reinsurance ceded by United States ceding insurers covered by the trust;

c. In the case of a group of incorporated and individual unincorporated underwriters:

(i) For reinsurance ceded under reinsurance agreements with an inception, amendment or renewal date on or after January 1, 1993, the trust shall consist of a trusteed account in an amount not less than the respective underwriter's several liabilities attributable to business ceded by United States domiciled ceding insurers to any underwriter of the group;

(ii) For reinsurance ceded under reinsurance agreements with an inception date on or before December 31, 1992, and not amended or renewed after that date, notwithstanding the other provisions of this section, the trust shall consist of a trustee account in an amount not less than the respective underwriter's several insurance and reinsurance liabilities attributable to business in the United States; and

(iii) In addition to these trusts, the group shall maintain in trust a trusteed surplus of which one hundred million dollars shall be held jointly for the benefit of the United States domiciled ceding insurers of any member of the group for all years of account;

d. The incorporated members of the group shall not be engaged in any business other than underwriting as a member of the group and shall be subject to the same level of regulation and solvency control by the group's domiciliary regulator as are the unincorporated members;

e. Within ninety days after its financial statements are due to be filed with the group's domiciliary regulator, the group shall provide to the director an annual certification by the group's domiciliary regulator of the solvency of each underwriter member; or if a certification is unavailable, financial statements, prepared by independent public accountants, of each underwriter member of the group;

(5) (a) Credit shall be allowed when the reinsurance is ceded to an assuming insurer that has been certified by the director as a reinsurer in this state and secures its obligations in accordance with the requirements of this subdivision.

(b) In order to be eligible for certification, the assuming insurer shall meet the following requirements:

a. The assuming insurer shall be domiciled and licensed to transact insurance or reinsurance in a qualified jurisdiction, as determined by the director under paragraph (d) of this subdivision;

b. The assuming insurer shall maintain minimum capital and surplus, or its equivalent, in an amount to be determined by the director by rule;

c. The assuming insurer shall maintain financial strength ratings from two or more rating agencies deemed acceptable by the director by rule;

d. The assuming insurer shall agree to submit to the jurisdiction of this state, appoint the director as its agent for service of process in this state, and agree to provide security for one hundred percent of the assuming insurer's liabilities attributable to reinsurance ceded by United States ceding insurers if it resists enforcement of a final United States judgment;

e. The assuming insurer shall agree to meet applicable information filing requirements as determined by the director, both with respect to an initial application for certification and on an ongoing basis; and

f. The assuming insurer shall satisfy any other requirements for certification deemed relevant by the director.

(c) An association including incorporated and individual unincorporated underwriters may be a certified reinsurer. To be eligible for certification, in addition to satisfying requirements of paragraph (b) of this subdivision:

a. The association shall satisfy its minimum capital and surplus requirements through the capital and surplus equivalents (net of liabilities) of the association and its members, which shall include a joint central fund that may be applied to any unsatisfied obligation of the association or any of its members, in an amount determined by the director to provide adequate protection;

b. The incorporated members of the association shall not be engaged in any business other than underwriting as a member of the association and shall be subject to the same level of regulation and solvency control by the association's domiciliary regulator as are the unincorporated members; and

c. Within ninety days after its financial statements are due to be filed with the association's domiciliary regulator, the association shall provide to the director:

(i) An annual certification by the association's domiciliary regulator of the solvency of each underwriter member; or

(ii) If a certification is unavailable, financial statements prepared by independent public accountants of each underwriter member of the association.

(d) a. The director shall create and publish a list of qualified jurisdictions, under which an assuming insurer licensed and domiciled in such jurisdiction is eligible to be considered for certification by the director as a certified reinsurer.

b. To determine whether the domiciliary jurisdiction of a non-United States assuming insurer is eligible to be recognized as a qualified jurisdiction, the director shall evaluate the appropriateness and effectiveness of the reinsurance supervisory system of the jurisdiction, both initially and on an ongoing basis, and consider the rights, benefits, and extent of reciprocal recognition afforded by the non-United States jurisdiction to reinsurers licensed and domiciled in the United States. A qualified jurisdiction shall agree to share information and cooperate with the director with respect to all certified reinsurers domiciled within that jurisdiction. A jurisdiction shall not be recognized as a qualified jurisdiction if the director has determined that the jurisdiction does not adequately and promptly enforce final United States judgments and arbitration awards. Additional factors may be considered at the discretion of the director.

c. The director may consider a list of qualified jurisdictions published by the National Association of Insurance Commissioners (NAIC) in determining qualified jurisdictions for the purposes of this section. If the director approves a jurisdiction as qualified that does not appear on the list of qualified jurisdictions, the director shall provide thoroughly documented justification in accordance with criteria to be developed by rule.

d. United States jurisdictions that meet the requirement for accreditation under the NAIC financial standards and accreditation program shall be recognized as qualified jurisdictions.

e. If a certified reinsurer's domiciliary jurisdiction ceases to be a qualified jurisdiction, the director has the discretion to suspend the reinsurer's certification indefinitely, in lieu of revocation.

(e) The director shall assign a rating to each certified reinsurer, giving due consideration to the financial strength ratings that have been assigned by rating agencies deemed acceptable to the director by rule. The director shall publish a list of all certified reinsurers and their ratings.

(f) a. A certified reinsurer shall secure obligations assumed from United States ceding insurers under this subdivision at a level consistent with its rating, as specified in regulations promulgated by the director.

b. For a domestic ceding insurer to qualify for full financial statement credit for reinsurance ceded to a certified reinsurer, the certified reinsurer shall maintain security in a form acceptable to the director and consistent with the provisions of this section or in a multibeneficiary trust in accordance with paragraph (e) of subdivision (4) of this subsection, except as otherwise provided in this subdivision.

c. If a certified reinsurer maintains a trust to fully secure its obligations under paragraph (d) of subdivision (4) of this subsection and chooses to secure its obligations incurred as a certified reinsurer in the form of a multibeneficiary trust, the certified reinsurer shall maintain separate trust accounts for its obligations incurred under reinsurance agreements issued or renewed as a certified reinsurer with reduced security as permitted by this subsection or comparable laws of other United States jurisdictions and for its obligations subject to paragraph (e) of subdivision (4) of this subsection. It shall be a condition to the grant of certification under this section that the certified reinsurer shall have bound itself, by the language of the trust and agreement with the director with principal regulatory oversight of each such trust account, to fund, upon termination of any such trust account, out of the remaining surplus of such trust any deficiency of any other such trust account.

d. The minimum trusteed surplus requirements provided in paragraph (e) of subdivision (4) of this subsection are not applicable with respect to a multibeneficiary trust maintained by a certified reinsurer for the purpose of securing obligations incurred under this paragraph, except that such trust shall maintain a minimum trusteed surplus of ten million dollars.

e. With respect to obligations incurred by a certified reinsurer under this paragraph, if the security is insufficient, the director shall order the certified reinsurer to provide sufficient security for such incurred obligations within thirty days. If a certified reinsurer does not provide sufficient security for its obligations incurred under this subsection within thirty days of being ordered to do so by the director, the director has the discretion to allow credit in the amount of the required security for one year. Following this one-year period, the director shall impose reductions in allowable credit upon finding that there is a material risk that the certified reinsurer's obligations will not be paid in full when due.

f. (i) For purposes of this paragraph, a certified reinsurer whose certification has been terminated for any reason shall be treated as a certified reinsurer required to secure one hundred percent of its obligations.

(ii) As used in this subparagraph, the term "terminated" refers to revocation, suspension, voluntary surrender, and inactive status.

(iii) If the director continues to assign a higher rating as permitted by other provisions of this subdivision, this requirement does not apply to a certified reinsurer in inactive status or to a reinsurer whose certification has been suspended.

g. If an applicant for certification has been certified as a reinsurer in an NAIC-accredited jurisdiction, the director has the discretion to defer to that jurisdiction's certification and to the rating assigned by that jurisdiction, and such assuming insurer shall be considered to be a certified reinsurer in this state.

h. A certified reinsurer that ceases to assume new business in this state may request to maintain its certification in inactive status in order to continue to qualify for a reduction in security for its in-force business. An inactive certified reinsurer shall continue to comply with all applicable requirements of this subsection, and the director shall assign a rating that takes into account, if relevant, the reasons why the reinsurer is not assuming new business.

(6) Credit:

(a) Shall be allowed when the reinsurance is ceded to an assuming insurer not meeting the requirements of subdivision (1), (2), (3), (4), or (5) of this subsection, but only as to the insurance of risks located in a jurisdiction of the United States where the reinsurance is required by applicable law or regulation of that jurisdiction;

(b) May be allowed in the discretion of the director when the reinsurance is ceded to an assuming insurer not meeting the requirements of subdivision (1), (2), (3), (4), or (5) of this subsection, but only as to the insurance of risks located in a foreign country where the reinsurance is required by applicable law or regulation of that country;

(7) If the assuming insurer is not licensed, accredited, or certified to transact insurance or reinsurance in this state, the credit permitted by subdivisions (3) and (4) of this subsection shall not be allowed unless the assuming insurer agrees in the reinsurance agreements:

(a) That in the event of the failure of the assuming insurer to perform its obligations under the terms of the reinsurance agreement, the assuming insurer, at the request of the ceding insurer shall submit to the jurisdiction of the courts of this state, will comply with all requirements necessary to give such courts jurisdiction, and will abide by the final decisions of such courts or of any appellate courts in this state in the event of an appeal; and

(b) To designate the director or a designated attorney as its true and lawful attorney upon whom may be served any lawful process in any action, suit or proceeding instituted by or on behalf of the ceding insurer. This paragraph is not intended to conflict with or override the obligation of the parties to a reinsurance agreement to arbitrate their disputes, if this obligation is created in the agreement and the jurisdiction and situs of the arbitration is, with respect to any receivership of the ceding company, any jurisdiction of the United States;

(8) If the assuming insurer does not meet the requirements of subdivision (1), (2) or (3) of this subsection, the credit permitted by subdivision (4) or (5) of this subsection shall not be allowed unless the assuming insurer agrees in the trust agreements to the following conditions:

(a) Notwithstanding any other provisions in the trust instrument, if the trust fund is inadequate because it contains an amount less than the amount required by paragraph (e) of subdivision (4) of this subsection, or if the grantor of the trust has been declared insolvent or placed into receivership, rehabilitation, liquidation or similar proceedings under the laws of its state or country of domicile, the trustee shall comply with an order of the commissioner or director with regulatory oversight over the trust or with an order of a court of competent jurisdiction directing the trustee to transfer to the commissioner or director with regulatory oversight all of the assets of the trust fund;

(b) The assets shall be distributed by and claims shall be filed with and valued by the commissioner or director with regulatory oversight in accordance with the laws of the state in which the trust is domiciled that are applicable to the liquidation of domestic insurance companies;

(c) If the commissioner or director with regulatory oversight determines that the assets of the trust fund or any part thereof are not necessary to satisfy the claims of the United States ceding insurers of the grantor of the trust, the assets or part thereof shall be returned by the commissioner or director with regulatory oversight to the trustee for distribution in accordance with the trust agreement; and

(d) The grantor shall waive any right otherwise available to it under United States law that is inconsistent with this subsection.

(9) (a) If an accredited or certified reinsurer ceases to meet the requirements for accreditation or certification, the director may suspend or revoke the reinsurer's accreditation or certification.

(b) The director shall give the reinsurer notice and opportunity for a hearing. The suspension or revocation shall not take effect until after the director's order on hearing, unless:

a. The reinsurer waives its right to hearing;

b. The director's order is based on regulatory action by the reinsurer's domiciliary jurisdiction or the voluntary surrender or termination of the reinsurer's eligibility to transact insurance or reinsurance business in its domiciliary jurisdiction or in the primary certifying state of the reinsurer under subdivision (5)* of this subsection; or

c. The director finds that an emergency requires immediate action, and a court of competent jurisdiction has not stayed the commissioner's action.

(c) While a reinsurer's accreditation or certification is suspended, no reinsurance contract issued or renewed after the effective date of the suspension qualifies for credit except to the extent that the reinsurer's obligations under the contract are secured in accordance with subdivision (5) of this subsection or subsection 2 of this section. If a reinsurer's accreditation or certification is revoked, no credit for reinsurance shall be granted after the effective date of the revocation except to the extent that the reinsurer's obligations under the contract are secured in accordance with subdivision (5) of this subsection or subsection 2 of this section.

(10) (a) A ceding insurer shall take steps to manage its reinsurance recoverables proportionate to its own book of business. A domestic ceding insurer shall notify the director within thirty days after reinsurance recoverables from any single assuming insurer or group of affiliated assuming insurers exceeds fifty percent of the domestic ceding insurer's last reported surplus to policyholders or after it is determined that reinsurance recoverables from any single assuming insurer or group of affiliated assuming insurers is likely to exceed such limit. The notification shall demonstrate that the exposure is safely managed by the domestic ceding insurer.

(b) A ceding insurer shall take steps to diversify its reinsurance program. A domestic ceding insurer shall notify the director within thirty days after ceding to any single assuming insurer or group of affiliated assuming insurers more than twenty percent of the ceding insurer's gross written premium in the prior calendar year or after it has determined that the reinsurance ceded to any single assuming insurer or group of affiliated assuming insurers is likely to exceed such limit. The notification shall demonstrate that the exposure is safely managed by the domestic ceding insurer.

2. An asset or reduction from liability for the reinsurance ceded by a domestic insurer to an assuming insurer not meeting the requirements of subsection 1 of this section shall be allowed in an amount not exceeding the liabilities carried by the ceding insurer. The reduction shall be in the amount of funds held by or on behalf of the ceding insurer, including funds held in trust for the ceding insurer, under a reinsurance contract with the assuming insurer as security for the payment of obligations thereunder, if the security is held in the United States subject to withdrawal solely by, and under the exclusive control of, the ceding insurer; or, in the case of a trust, held in a qualified United States financial institution, as defined in subdivision (2) of subsection 3 of this section. This security may be in the form of:

(1) Cash;

(2) Securities listed by the securities valuation office of the National Association of Insurance Commissioners, including those deemed exempt from filing as defined by the Purposes and Procedures Manual of the Securities Valuation Office, and qualifying as admitted assets;

(3) (a) Clean, irrevocable, unconditional letters of credit issued or confirmed by a qualified United States financial institution, as defined in subdivision (1) of subsection 3 of this section, no later than December thirty-first of the year for which filing is being made, and in the possession of, or in trust for, the ceding insurer on or before the filing date of its annual statement.

(b) Letters of credit meeting applicable standards of issuer acceptability as of the dates of their issuance or confirmation, notwithstanding the issuing or confirming institution's subsequent failure to meet applicable standards of issuer acceptability, shall continue to be acceptable as security until their expiration, extension, renewal, modification or amendment, whichever first occurs;

(4) Any other form of security acceptable to the director.

3. (1) For purposes of subdivision (3) of subsection 2 of this section, a "qualified United States financial institution" means an institution that:

(a) Is organized or, in the case of a United States office of a foreign banking organization, licensed under the laws of the United States or any state thereof;

(b) Is regulated, supervised and examined by federal or state authorities having regulatory authority over banks and trust companies; and

(c) Has been determined by either the director, or the securities valuation office of the National Association of Insurance Commissioners, to meet such standards of financial condition and standing as are considered necessary and appropriate to regulate the quality of financial institutions whose letters of credit will be acceptable to the director.

(2) A "qualified United States financial institution" means, for purposes of those provisions of this law specifying those institutions that are eligible to act as a fiduciary of a trust, an institution that:

(a) Is organized, or in the case of a United States branch or agency office of a foreign banking organization, licensed under the laws of the United States or any state thereof and has been granted authority to operate with fiduciary powers; and

(b) Is regulated, supervised and examined by federal or state authorities having regulatory authority over banks and trust companies.

4. The director may adopt rules and regulations implementing the provisions of this section.

5. (1) The director shall disallow any credit as an asset or as a deduction from liability for any reinsurance found by him to have been arranged for the purpose principally of deception as to the ceding company's financial condition as of the date of any financial statement of the company. Without limiting the general purport of this provision, reinsurance of any substantial part of the company's outstanding risks contracted for in fact within four months prior to the date of any such financial statement and cancelled in fact within four months after the date of such statement, or reinsurance under which the assuming insurer bears no substantial insurance risk or substantial risk of net loss to itself, shall prima facie be deemed to have been arranged for the purpose principally of deception within the intent of this provision.

(2) (a) The director shall also disallow as an asset or deduction from liability to any ceding insurer any credit for reinsurance unless the reinsurance is payable to the ceding company, and if it be insolvent to its receiver, by the assuming insurer on the basis of the liability of the ceding company under the contracts reinsured without diminution because of the insolvency of the ceding company.

(b) Such payments shall be made directly to the ceding insurer or to its domiciliary liquidator except:

a. Where the contract of insurance or reinsurance specifically provides for payment to the named insured, assignee or named beneficiary of the policy issued by the ceding insurer in the event of the insolvency of the ceding insurer; or

b. Where the assuming insurer, with the consent of it and the direct insured or insureds in an assumption reinsurance transaction subject to sections 375.1280 to 375.1295, has assumed such policy obligations of the ceding insurer as direct obligations of the assuming insurer to the payees under such policies and in substitution for the obligations of the ceding insurer to such payees.

(c) Notwithstanding paragraphs (a) and (b) of this subdivision, in the event that a life and health insurance guaranty association has made the election to succeed to the rights and obligations of the insolvent insurer under the contract of reinsurance, then the reinsurer's liability to pay covered reinsured claims shall continue under the contract of reinsurance, subject to the payment to the reinsurer of the reinsurance premiums for such coverage. Payment for such reinsured claims shall only be made by the reinsurer pursuant to the direction of the guaranty association or its designated successor. Any payment made at the direction of the guaranty association or its designated successor by the reinsurer will discharge the reinsurer of all further liability to any other party for such claim payment.

(d) The reinsurance agreement may provide that the domiciliary liquidator of an insolvent ceding insurer shall give written notice to the assuming insurer of the pendency of a claim against such ceding insurer on the contract reinsured within a reasonable time after such claim is filed in the liquidation proceeding. During the pendency of such claim, any assuming insurer may investigate such claim and interpose, at its own expense, in the proceeding where such claim is to be adjudicated any defenses which it deems available to the ceding insurer, or its liquidator. Such expense may be filed as a claim against the insolvent ceding insurer to the extent of a proportionate share of the benefit which may accrue to the ceding insurer solely as a result of the defense undertaken by the assuming insurer. Where two or more assuming insurers are involved in the same claim and a majority in interest elect to interpose a defense to such claim, the expense shall be apportioned in accordance with the terms of the reinsurance agreement as though such expense had been incurred by the ceding insurer.

6. To the extent that any reinsurer of an insurance company in liquidation would have been required under any agreement pertaining to reinsurance to post letters of credit or other security prior to an order of liquidation to cover such reserves reflected upon the last financial statement filed with a regulatory authority immediately prior to receivership, such reinsurer shall be required to post letters of credit or other security to cover reserves after a company has been placed in liquidation or receivership. If a reinsurer shall fail to post letters of credit or other security as required by a reinsurance agreement or the provisions of this subsection, the director may consider disallowing as a credit or asset, in whole or in part, any future reinsurance ceded to such reinsurer by a ceding insurance company that is incorporated under the laws of the state of Missouri.

7. The provisions of section 375.420 shall not apply to any action, suit or proceeding by a ceding insurer against an assuming insurer arising out of a contract of reinsurance effectuated in accordance with the laws of Missouri.

8. Notwithstanding any other provision of this section, a domestic insurer may take credit for reinsurance ceded either as an asset or a reduction from liability only to the extent such credit is allowed by the consistent application of either applicable statutory accounting principles adopted by the NAIC or other accounting principles approved by the director.

9. The director may suspend the accreditation, approval, or certification under subsection 1 of this section of any reinsurer for failure to comply with the applicable requirements of subsection 1 of this section after providing the affected reinsurer with notice and opportunity for hearing.

(L. 1967 p. 516, A.L. 1990 H.B. 1739, A.L. 1991 H.B. 385, et al., A.L. 1994 H.B. 1449 merged with S.B. 687, A.L. 2002 H.B. 1568, A.L. 2004 H.B. 1253 merged with S.B. 1235, A.L. 2013 H.B. 133)

Effective 1-01-14

*Words "subdivision (6)" appear in original rolls



Section 375.251 Actions by and against companies.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.251. Actions by and against companies. — 1. Civil actions may be maintained by any insurance corporation formed under the laws of this state against any of its members or stockholders, for any cause relating to the business of the company.

2. Civil actions may also be prosecuted and maintained by any member or stockholder of the corporation against the corporation for loss which may have accrued in favor of any member or stockholder on any risk or policy, if payment is withheld for more than two months after the loss shall have become due; but no action shall be brought or maintained by any person other than the director of the department of insurance, financial institutions and professional registration of this state for the winding up or dissolution of any insurance company, or the distribution of its assets among its creditors.

(RSMo 1939 § 6023, A.L. 1967 p. 516)



Section 375.256 Service of process on companies not authorized to do business in this state.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.256. Service of process on companies not authorized to do business in this state. — Any insurance company, association, or other insurer not incorporated or authorized under the laws of this state, which shall do or cause to be done any of the following acts in this state, effected by mail or otherwise: the issuance or delivery of contracts of insurance to residents of this state or to corporations authorized to do business in this state, the solicitation of applications for contracts of insurance, the collection of premiums, membership fees, assessments or other considerations for contracts, or any other transaction of business, shall be deemed to have constituted and appointed the director of the department of insurance, financial institutions and professional registration of the state of Missouri, and his successor or successors in office, to be its true and lawful attorney, upon whom may be served all lawful process in any action, suit, or proceeding instituted in any county in this state, by or on behalf of an insured or beneficiary arising out of any contract of insurance, and any such act shall be signification of its agreement that the service of process is of the same legal force and validity as personal service of process in this state upon the insurer, notwithstanding the fact that the insurance company, association, or other insurer has failed or neglected to file written power of attorney appointing and authorizing the director of the department of insurance, financial institutions and professional registration of this state to acknowledge or receive service of all lawful process for and on behalf of the insurance company, association or other insurer, as provided in section 375.906.

(RSMo 1939 § 6008, A.L. 1951 p. 276, A.L. 1967 p. 516)

(1954) Foreign insurance company could not be compelled to produce policy under subpoena duces tecum served on superintendent of insurance under § 375.160 and consequently secondary evidence thereof was admissible in absence of such subpoena. Lawson v. Creely (A.), 268 S.W.2d 41.

(1962) Where insurance agent solicited and sold an insurance policy in Missouri without the knowledge of his company, the substituted service section would not apply to the company. Wash v. Western Empire Life Insurance Co., 298 F.2d 374.



Section 375.261 Service of process — procedure.

Effective 28 Aug 2008

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.261. Service of process — procedure. — 1. Service of process as provided herein shall be made by delivery of two copies of the summons, with copies of the petition thereto attached, to the director, or in his or her absence to the deputy director of the department, or in the absence of both the director and deputy director, to the chief clerk of the department, at the office of the director of the department of insurance, financial institutions and professional registration of this state at Jefferson City, Missouri. The director shall forthwith mail by certified mail, with return receipt requested, one of the copies of the summons, with petition thereto attached, to the defendant at its last known principal place of business, and shall keep a record of all process so served upon the director, deputy director or chief clerk, and the date of service, and the return receipt showing delivery thereof to the defendant shall be filed therewith.

2. The director, upon receiving the return receipt, shall so certify the fact to the clerk of the court in which the action is pending. The service of process shall be deemed sufficient provided notice of service, and a copy of the summons, with a copy of plaintiff's petition thereto attached, are sent certified mail, with return receipt requested, within ten days after service of process upon the director, or his or her deputy or chief clerk, as aforesaid, by plaintiff or plaintiff's attorney to the defendant at its last known principal place of business, and the return receipt therefor issued by the post office and the affidavit of plaintiff or plaintiff's attorney showing compliance with the aforesaid provisions are filed in the office of the clerk of the court in which the action is pending on or before the date the defendant is required to appear and defend the cause of action.

(L. 1951 p. 276 § 375.161, A.L. 1967 p. 516, A.L. 2008 S.B. 788)



Section 375.266 Service of process valid, when.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.266. Service of process valid, when. — Service of process in any action, suit or proceeding referred to in section 375.256 shall, in addition to the manner provided in section 375.261, be valid if served upon any person within this state who, in this state on behalf of the insurer, is:

(1) Soliciting insurance, or

(2) Making, issuing or delivering any contract of insurance, or

(3) Collecting or receiving any premium, membership fee, assessment or other consideration for insurance; and if a copy of the summons issued, with a copy of the officer's return thereon, together with a copy of plaintiff's petition thereto attached, are sent within ten days thereafter by certified mail, with return receipt requested, by the plaintiff or plaintiff's attorney to the defendant at the last known principal place of business of the defendant, and the return receipt and the affidavit of plaintiff or plaintiff's attorney showing compliance therewith are filed with the clerk of the court in which the action is pending on or before the date the defendant is required to appear and defend the cause of action.

(L. 1951 p. 276 § 375.162, A.L. 1967 p. 516)



Section 375.271 Plaintiff entitled to default judgment, when.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.271. Plaintiff entitled to default judgment, when. — No plaintiff shall be entitled to a judgment against the defendant by default under this section until after the expiration of forty-five days from the date of service of summons with copy of plaintiff's petition thereto attached upon the director of the department of insurance, financial institutions and professional registration, his deputy or chief clerk as provided in section 375.261, or upon either of the persons referred to in section 375.266.

(L. 1951 p. 276 § 375.163, A.L. 1967 p. 516)



Section 375.276 Sections 375.256 to 375.271 not to abridge right to serve process in other legal manner.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.276. Sections 375.256 to 375.271 not to abridge right to serve process in other legal manner. — Nothing herein contained shall limit or abridge the right of the plaintiff to serve any process, notice or demand upon any insurance company, association, or other insurer in any other manner now or hereafter permitted by law.

(L. 1951 p. 276 § 375.164, A.L. 1967 p. 516)



Section 375.281 Company to furnish bond or certificate of authority before pleading.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.281. Company to furnish bond or certificate of authority before pleading. — Before any insurance company, association, or other insurer not incorporated or authorized under the laws of this state shall file or cause to be filed in any action, suit or other proceeding instituted against it any answer or other pleading, the insurance company, association, or other insurer aforesaid shall either:

(1) Deposit with the clerk of the court in which the action, suit or proceeding is pending, cash or securities, or shall file with the clerk a bond with good and sufficient sureties to be approved by the court, in any amount to be fixed by the court sufficient to secure the payment of any final judgment which may be rendered against it in the action, together with costs thereof; provided, however, that the court may in its discretion make an order dispensing with the deposit or bond where the insurer makes a showing satisfactory to the court that* it maintains in a state of the United States funds or securities, in trust or otherwise, sufficient and available to satisfy any final judgment which may be entered in the action, suit or proceedings; or

(2) Shall procure a certificate of authority to transact the business of insurance in this state.

(L. 1951 p. 276 § 375.165, A.L. 1967 p. 516)

*Word "that" does not appear in original rolls.



Section 375.286 Postponement of action permitted, when.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.286. Postponement of action permitted, when. — The court, in any action, suit or proceeding, in which service of process is made in the manner provided in sections 375.256 to 375.301, may, in its discretion, order such postponement as the court shall deem necessary to afford the defendant reasonable opportunity to comply with the provisions of section 375.281 and to defend the action, suit or proceeding.

(L. 1951 p. 276 § 375.166, A.L. 1967 p. 516)



Section 375.291 Company may file motion to quash service — grounds.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.291. Company may file motion to quash service — grounds. — Nothing contained in section 375.281 shall be construed to prevent any defendant insurance company, association, or other insurer, not incorporated or authorized under the laws of this state, who has been served with process under the provisions of sections 375.256 to 375.301, from filing motion to quash service upon the ground either:

(1) That the defendant insurance company, association, or other insurer has not done or committed or caused to be done or committed any of the acts enumerated in section 375.256; or

(2) That the person upon whom service of process was made pursuant to the provisions of section 375.266 was not engaged in or doing any of the acts enumerated therein.

(L. 1951 p. 276 § 375.167, A.L. 1967 p. 516)



Section 375.296 Additional damages for vexatious refusal to pay.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.296. Additional damages for vexatious refusal to pay. — In any action, suit or other proceeding instituted against any insurance company, association or other insurer upon any contract of insurance issued or delivered in this state to a resident of this state, or to a corporation incorporated in or authorized to do business in this state, if the insurer has failed or refused for a period of thirty days after due demand therefor prior to the institution of the action, suit or proceeding, to make payment under and in accordance with the terms and provisions of the contract of insurance, and it shall appear from the evidence that the refusal was vexatious and without reasonable cause, the court or jury may, in addition to the amount due under the provisions of the contract of insurance and interest thereon, allow the plaintiff damages for vexatious refusal to pay and attorney's fees as provided in section 375.420. Failure of an insurer to appear and defend any action, suit or other proceeding shall be deemed prima facie evidence that its failure to make payment was vexatious without reasonable cause.

(L. 1951 p. 276 § 375.168, A.L. 1967 p. 516)

(1956) This section has no application to a company authorized to do business in this state. Willis v. American National Life Ins. Co. (A.), 287 S.W.2d 98.

(1973) Statute of limitations defense is an “open question of law” and refusal to pay could not, to a legal certainty, be considered vexatious. Crenshaw v. Great Central Insurance Co. (C.A.Mo.), 482 F.2d 1255.

(1986) Actions under sections 375.296, 375.420 and 376.620, RSMo, against a self-insured welfare benefit trust held to have been preempted by provisions of the Employee Retirement Income Security Act of 1974, section 1144 of title 29, United States Code. Hoeflicker v. Central States, Etc., Health & Welfare, 644 F.Supp. 195 (W.D. Mo.).



Section 375.298 Loan against policy by policyholder, insurer to give notice of interest due.

Effective 28 Aug 1998

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.298. Loan against policy by policyholder, insurer to give notice of interest due. — If a policyholder has taken a loan against an insurance policy, the insurer of such policy shall annually notify the policyholder of any interest due on the loan.

(L. 1998 H.B. 1374 § 1)



Section 375.301 Exemptions from provisions of sections 375.256 to 375.301.

Effective 28 Aug 1977

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.301. Exemptions from provisions of sections 375.256 to 375.301. — The provisions of sections 375.256 to 375.301 shall not apply to any action, suit or proceeding against any unauthorized insurer arising out of a contract of:

(1) Reinsurance effectuated in accordance with the laws of Missouri;

(2) Insurance effectuated in accordance with chapter 384;

(3) Aircraft insurance;

(4) Insurance on property or operations of railroads engaged in interstate commerce;

(5) Insurance against legal liability arising out of the ownership, operation or maintenance of any property having a permanent situs outside of this state; or

(6) Insurance against loss of or damage to any property having a permanent situs outside this state; where the contract contains a provision designating the insurance commissioner to be its true and lawful attorney upon whom may be served all lawful process in any action, suit or proceeding instituted by or on behalf of an insured or beneficiary arising out of any contract.

(L. 1951 p. 276 § 375.169, A.L. 1967 p. 516, A.L. 1977 S.B. 274)



Section 375.306 Not to act for insolvent company — guarantee fund, where deposited — advertisements — penalty for violation.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.306. Not to act for insolvent company — guarantee fund, where deposited — advertisements — penalty for violation. — 1. It is unlawful for any person to act within this state as agent, producer, or otherwise, in receiving or procuring applications for insurance, or in any manner to aid in transacting the business referred to in this chapter for any company or association doing business in this state, unless the company is possessed of the amount of capital and of actual paid-up capital, or of premium notes, cash premiums or guarantee fund, of the kind, character and amounts required of companies organized under the provisions of this chapter.

2. The guarantee fund of companies other than those of this state shall be deposited with the proper officer of the state or country under the laws of which the company is organized, or with the director, in the manner provided by section 379.050 in regard to the making of such deposit by companies organized under this chapter.

3. Whenever any insurance company doing business in this state advertises its assets, either in any newspaper or periodical, or by any sign, circular, card, policy of insurance or certificate of renewal thereof, it shall, in the same connection, equally conspicuously advertise its liabilities, and the amount of its assets available for fire and life losses separately, the same to be determined in the manner required in making statement to the department, and all advertisements purporting to show the amount of capital of the company shall show only the amount of capital actually paid up in cash.

4. If the director determines that a person has engaged, is engaging in, or has taken a substantial step toward engaging in an act, practice or course of business constituting a violation of this section or a rule adopted or order issued pursuant thereto, or that a person has materially aided or is materially aiding an act, practice, omission, or course of business constituting a violation of this section or a rule adopted or order issued pursuant thereto, the director may issue such administrative orders as authorized under section 374.046. A violation of this section is a level two violation under section 374.049.

5. If the director believes that a person has engaged, is engaging in, or has taken a substantial step toward engaging in an act, practice or course of business constituting a violation of this section or a rule adopted or order issued pursuant thereto, or that a person has materially aided or is materially aiding an act, practice, omission, or course of business constituting a violation of this section or a rule adopted or order issued pursuant thereto, the director may maintain a civil action for relief authorized under section 374.048. A violation of this section is a level two violation under section 374.049.

(RSMo 1939 § 6017, A.L. 1967 p. 516, A.L. 2007 S.B. 66)



Section 375.310 Unauthorized persons or corporations enjoined from transaction of insurance business, penalty.

Effective 01 Jan 2017, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.310. Unauthorized persons or corporations enjoined from transaction of insurance business, penalty. — 1. It is unlawful for any person, association of individuals, or any corporation to transact in this state any insurance business unless the person, association, or corporation is duly authorized by the director under a certificate of authority or appropriate licensure, or is an insurance company exempt from certification under section 375.786.

2. If the director determines that a person has engaged, is engaging in, or has taken a substantial step toward engaging in an act, practice or course of business constituting a violation of this section or a rule adopted or order issued pursuant thereto, or that a person has materially aided or is materially aiding an act, practice, omission, or course of business constituting a violation of this section or a rule adopted or order issued pursuant thereto, the director may issue such administrative orders as authorized under section 374.046. A violation of this section is a level four violation under section 374.049.

3. If the director believes that a person has engaged, is engaging in, or has taken a substantial step toward engaging in an act, practice or course of business constituting a violation of this section or a rule adopted or order issued pursuant thereto, or that a person has materially aided or is materially aiding an act, practice, omission, or course of business constituting a violation of this section or a rule adopted or order issued pursuant thereto, the director may maintain a civil action for relief authorized under section 374.048. A violation of this section is a level four violation under section 374.049.

4. Any person who knowingly engages in any act, practice, omission, or course of business in violation of this section is guilty of a class E felony.

5. The director may refer such evidence as is available concerning violations of this chapter to the proper prosecuting attorney, who with or without a criminal reference, or the attorney general under section 27.030, may institute the appropriate criminal proceedings.

6. Nothing in this section shall limit the power of the state to punish any person for any conduct that constitutes a crime under any other state statute.

(RSMo 1939 § 6020, A.L. 1965 p. 573, A.L. 2007 S.B. 66, A.L. 2014 S.B. 491)

Prior revisions: 1929 § 5909; 1919 § 6322; 1909 § 7054

Effective 1-01-17



Section 375.320 Not to trade — exception.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.320. Not to trade — exception. — 1. No insurance company formed under the laws of this state shall, directly or indirectly, deal or trade in any goods, wares, merchandise or other commodities whatsoever, except such as may be incident to and necessary in connection with the ownership and operation of property held under the provisions of sections 375.330 and 375.340.

2. This section shall not apply to an insurer organized under chapter 376.

(RSMo 1939 § 6028, A.L. 1945 p. 1011, A.L. 2007 S.B. 66)

Prior revisions: 1929 § 5917; 1919 § 6329; 1909 § 7060



Section 375.325 Mechanical data processing equipment as assets.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.325. Mechanical data processing equipment as assets. — Notwithstanding any prohibitions or restrictions contained in the statutes, any insurance company may acquire by purchase electronic or mechanical machines constituting a data processing system, and thereafter may hold the system as an admitted asset for use in connection with the business of the company if

(1) The system shall have an aggregate cost of not less than twenty-five thousand dollars and its aggregate cost shall not exceed five percent of the admitted assets of the company;

(2) The cost of the component machines constituting the system shall be fully amortized over a period not to exceed ten calendar years. If a data processing system consists of separate component machines which are acquired at different times, then the cost of each component shall be fully amortized over a period not to exceed ten calendar years commencing with the date of acquisition of each component.

(L. 1961 p. 167 § 1, A.L. 1967 p. 516)



Section 375.326 Automobiles as assets.

Effective 28 Aug 1979

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.326. Automobiles as assets. — 1. Notwithstanding any prohibitions or restrictions contained in the statutes or otherwise, any stock, mutual, or reciprocal insurance company doing the business of property and casualty business in this state may acquire by purchase motor vehicles and thereafter may hold them as admitted assets for use in connection with the business of the company if:

(1) The aggregate cost of such motor vehicles shall be at least twenty-five thousand dollars. Such aggregate cost shall not exceed two percent of the admitted assets of the company, and such company shall have a minimum of three million dollars of surplus;

(2) The cost of each such motor vehicle shall be fully amortized over a period not to exceed five years;

(3) The company has obtained in its name proper title or registration from a governmental agency authorized by law or custom to issue such title or registration.

2. Nothing in this section shall be construed to allow insurers to declare motor vehicles to the extent such vehicles are used for personal use and not used in furtherance of activities not necessary to the business of the insurer.

3. No insurance company domiciled in another state which state refuses to allow insurance companies domiciled in this state to declare on any statement to be filed in that state motor vehicles under the provisions of this section shall be allowed to declare such amounts on statements filed in this state.

(L. 1979 S.B. 227 §§ 1, 2, 3)



Section 375.330 Purchase and ownership of real estate.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.330. Purchase and ownership of real estate. — 1. No insurance company formed under the laws of this state shall be permitted to purchase, hold or convey real estate, excepting for the purpose and in the manner herein set forth, to wit:

(1) Such as shall be necessary for its accommodation in the transaction of its business; provided that before the purchase of real estate for any such purpose, the approval of the director of the department of insurance, financial institutions and professional registration must be first had and obtained, and except with the approval of the director, the value of such real estate, together with all appurtenances thereto, purchased for such purpose shall not exceed twenty percent of the insurance company's capital and surplus as shown by its last annual statement; or

(2) Such as shall have been mortgaged in good faith by way of security for loans previously contracted, or for moneys due; or

(3) Such as shall have been conveyed to it in satisfaction of debts contracted in the course of its dealings; or

(4) Such as shall have been purchased at sales upon the judgments, decrees or mortgages obtained or made for such debts; or

(5) Such as shall be necessary and proper for carrying on its legitimate business under the provisions of the Urban Redevelopment Corporations Act; or

(6) Such as shall have been acquired under the provisions of the Urban Redevelopment Corporations Act permitting such company to purchase, own, hold or convey real estate; or

(7) Such real estate, or any interest therein, as may be acquired or held by it by purchase, lease or otherwise, as an investment for the production of income, which real estate or interest therein may thereafter be held, improved, developed, maintained, managed, leased, sold or conveyed by it as real estate necessary and proper for carrying on its legitimate business; or

(8) A reciprocal or interinsurance exchange may, in its own name, purchase, sell, mortgage, hold, encumber, lease, convey, or otherwise affect the title to real property for the purposes and objects of the reciprocal or interinsurance exchange. Such deeds, notes, mortgages or other documents relating to real property may be executed by the attorney in fact of the reciprocal or interinsurance exchange. This provision shall be retroactive and shall apply to real estate owned or sold by a reciprocal insurer prior to August 28, 1990.

2. The investments acquired under subdivision (7) of subsection 1 of this section may be in either existing or new business or industrial properties, or for new residential properties or new housing purposes.

3. Provided, no such insurance company shall invest more than ten percent of its admitted assets, as shown by its last annual statement preceding the date of acquisition, as filed with the director of the department of insurance, financial institutions and professional registration of the state of Missouri, in the total amount of real estate acquired under subdivision (7) of subsection 1, nor more under subdivision (7) of subsection 1 than one percent of its admitted assets or ten percent of its capital and surplus, whichever is greater, in any one property, nor more under subdivision (7) of subsection 1 than one percent of its admitted assets or ten percent of its capital and surplus, whichever is greater, in total properties leased or rented to any one individual, partnership or corporation.

4. It shall not be lawful for any company incorporated as aforesaid to purchase, hold or convey real estate in any other case or for any other purpose; and all such real estate acquired in payment of a debt, by foreclosure or otherwise, and real estate exchanged therefor, shall be sold and disposed of within ten years after such company shall have acquired absolute title to the same, unless the company owning such real estate or interest therein shall elect to hold it pursuant to subdivision (7) of subsection 1.

5. The director of the department of insurance, financial institutions and professional registration may, for good cause shown, extend the time for holding such real estate acquired in paying of a debt, by foreclosure or otherwise, and real estate exchanged therefor, and not held by the company under subdivision (7) of subsection 1, for such period as he may find to be to the best interests of the policyholders of said company.

6. If a life insurance company depositing under section 376.170 becomes the owner of real estate pursuant to this section, the company may execute its own deed for the real estate to the director of the department of insurance, financial institutions and professional registration, as trustee. The deed may be deposited with the director as proper security, under and according to the provisions of sections 376.010 to 376.670, the value to be subject to the approval of the director.

7. This section shall not apply to an insurer organized under chapter 376.

(RSMo 1939 § 6029, A.L. 1945 p. 1011, A.L. 1947 V. II p. 271, A.L. 1949 p. 302, A.L. 1957 p. 220, A.L. 1961 p. 168, A.L. 1979 S.B. 322, A.L. 1985 H.B. 823, A.L. 1990 H.B. 1739, A.L. 2002 H.B. 1568 merged with S.B. 1009, A.L. 2007 S.B. 66)

Prior revisions: 1929 § 5918; 1919 § 6330; 1909 § 7061



Section 375.340 Sale and exchange of real estate.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.340. Sale and exchange of real estate. — 1. In all cases in which life insurance companies, benefit societies or other associations doing business in this state shall have legally acquired by foreclosure or in payment of a debt previously contracted any real estate or personal property situated in this state or elsewhere, said company, society or association may upon the sale of said property take in payment or part payment thereof the stocks or bonds of any company or corporation purchasing said property and may exchange any real estate acquired in foreclosure or in payment of debts, in whole or in part, for other real estate.

2. This section shall not apply to an insurer organized under chapter 376.

(RSMo 1939 § 6030, A.L. 1945 p. 1011, A.L. 2007 S.B. 66)

Prior revision: 1929 § 5919



Section 375.345 Derivative transactions permitted, conditions — definitions — rules.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.345. Derivative transactions permitted, conditions — definitions — rules. — 1. As used in this section, the following words and terms mean:

(1) "Admitted assets", assets permitted to be reported as admitted assets on the statutory financial statement of the insurance company most recently required to be filed with the director, but excluding assets of separate accounts, the investments of which are not subject to the provisions of law governing the general investment account of the insurance company;

(2) "Cap", an agreement obligating the seller to make payments to the buyer, with each payment based on the amount by which a reference price, level, performance, or value of one or more underlying interests exceeds a predetermined number, sometimes called the strike rate or strike price;

(3) "Collar", an agreement to receive payments as the buyer of an option, cap, or floor and to make payments as the seller of a different option, cap, or floor;

(4) "Counterparty exposure amount":

(a) The amount of credit risk attributable to an over-the-counter derivative instrument. The amount of credit risk equals:

a. The market value of the over-the-counter derivative instrument if the liquidation of the derivative instrument would result in a final cash payment to the insurance company; or

b. Zero if the liquidation of the derivative instrument would not result in a final cash payment to the insurance company;

(b) If over-the-counter derivative instruments are entered into under a written master agreement which provides for netting of payments owed by the respective parties, and the domicile of the counterparty is either within the United States or within a foreign jurisdiction listed in the Purposes and Procedures of the Securities Valuation Office as eligible for netting, the net amount of credit risk shall be the greater of zero or the net sum of:

a. The market value of the over-the-counter derivative instruments entered into under the agreement, the liquidation of which would result in a final cash payment to the insurance company; and

b. The market value of the over-the-counter derivative instruments entered into under the agreement, the liquidation of which would result in a final cash payment by the insurance company to the business entity;

(c) For open transactions, market value shall be determined at the end of the most recent quarter of the insurance company's fiscal year and shall be reduced by the market value of acceptable collateral held by the insurance company or placed in escrow by one or both parties;

(5) "Derivative instrument", an agreement, option, instrument, or a series or combination thereof that makes, takes delivery of, assumes, relinquishes, or makes a cash settlement in lieu of a specified amount of one or more underlying interests, or that has a price, performance, value, or cash flow based primarily upon the actual or expected price, level, performance, value or cash flow of one or more underlying interests. Derivative instruments also include options, warrants used in a hedging transaction and not attached to another financial instrument, caps, floors, collars, swaps, forwards, futures and any other agreements, options or instruments substantially similar thereto, and any other agreements, options, or instruments permitted under rules or orders promulgated by the director;

(6) "Derivative transaction", a transaction involving the use of one or more derivative instruments;

(7) "Director", the director of the department of insurance, financial institutions and professional registration of this state;

(8) "Floor", an agreement obligating the seller to make payments to the buyer in which each payment is based on the amount by which a predetermined number, sometimes called the floor rate or price, exceeds a reference price, level, performance, or value of one or more underlying interests;

(9) "Forward", an agreement other than a future to make or take delivery of, or effect a cash settlement based on the actual or expected price, level, performance or value of, one or more underlying interests, but not including spot transactions effected within customary settlement periods, when issued purchases or other similar cash market transactions;

(10) "Future", an agreement traded on an exchange to make or take delivery of, or effect a cash settlement based on the actual or expected price, level, performance or value of one or more underlying interests and which includes an insurance future;

(11) "Hedging transaction", a derivative transaction that is entered into and maintained to reduce:

(a) The risk of economic loss due to a change in the value, yield, price, cash flow or quantity of assets or liabilities that the insurance company has acquired or incurred or anticipates acquiring or incurring;

(b) The currency exchange rate risk or the degree of exposure as to assets or liabilities that the insurance company has acquired or incurred or anticipates acquiring or incurring; or

(c) Risk through such other derivative transactions as may be specified to constitute hedging transactions by rules or orders adopted by the director;

(12) "Income generation transaction":

(a) A derivative transaction involving the writing of covered call options, covered put options, covered caps or covered floors that is intended to generate income or enhance return; or

(b) Such other derivative transactions as may be specified to constitute income generation transactions in rules or orders adopted by the director;

(13) "Initial margin", the amount of cash, securities or other consideration initially required to be deposited to establish a futures position;

(14) "NAIC", the National Association of Insurance Commissioners;

(15) "Option", an agreement giving the buyer the right to buy or receive, sell or deliver, enter into, extend, terminate or effect a cash settlement based on the actual or expected price, level, performance or value of one or more underlying interests;

(16) "Over-the-counter derivative instrument", a derivative instrument entered into with a business entity other than through an exchange or clearinghouse;

(17) "Potential exposure", the amount determined in accordance with the NAIC Annual Statement Instructions;

(18) "Replication transaction", a derivative transaction effected either separately or in conjunction with cash market investments included in the insurer's investment portfolio and intended to replicate the investment characteristic of another authorized transaction, investment or instrument or to operate as a substitute for cash market transactions. A derivative transaction that is entered into as a hedging transaction or an income generation transaction shall not be considered a replication transaction;

(19) "SVO", the Securities Valuation Office of the NAIC or any successor office established by the NAIC;

(20) "Swap", an agreement to exchange or to net payments at one or more times based on the actual or expected price, level, performance or value of one or more underlying interests;

(21) "Underlying interest", the assets, liabilities, other interests, or a combination thereof underlying a derivative instrument, such as any one or more securities, currencies, rates, indices, commodities or derivative instruments;

(22) "Warrant", an instrument that gives the holder the right to purchase an underlying financial instrument at a given price and time or at a series of prices and times outlined in the warrant agreement.

2. An insurance company, including those organized under chapter 376, may, directly or indirectly through an investment subsidiary, engage in derivative transactions pursuant to this section under the following conditions:

(1) In general:

(a) An insurance company may use derivative instruments pursuant to this chapter to engage in hedging transactions and certain income generation transactions;

(b) Upon request, an insurance company shall demonstrate to the director the intended hedging characteristics and the ongoing effectiveness of the derivative transaction or combination of the transactions through cash flow testing or other appropriate analyses;

(2) An insurance company shall only maintain its position in any outstanding derivative instrument used as part of a hedging transaction for as long as the hedging transaction continues to be effective;

(3) An insurance company may enter into hedging transactions if as a result of and after giving effect to the transaction:

(a) The aggregate statement value of options, caps, floors and warrants not attached to another financial instrument purchased and used in hedging transactions then engaged in by the insurer does not exceed seven and one-half percent of its admitted assets;

(b) The aggregate statement value of options, caps and floors written in hedging transactions then engaged in by the insurer does not exceed three percent of its admitted assets; and

(c) The aggregate potential exposure of collars, swaps, forwards and futures used in hedging transactions then engaged in by the insurer does not exceed six and one-half percent of its admitted assets;

(4) An insurance company may only enter into the following types of income generation transactions if as a result of and after giving effect to an income generation transaction, the aggregate statement value of the fixed income assets that are subject to call or that generate the cash flows for payments under the caps or floors, plus the face value of fixed income securities underlying a derivative instrument subject to call, plus the amount of the purchase obligations under the puts, shall not exceed ten percent of its admitted assets:

(a) Sales of covered call options on noncallable fixed income securities, callable fixed income securities if the option expires by its terms prior to the end of the noncallable period, or derivative instruments based on fixed income securities;

(b) Sales of covered call options on equity securities if the insurance company holds in its portfolio or can immediately acquire through the exercise of options, warrants or conversion rights already owned, the equity securities subject to call during the complete term of the call option sold;

(c) Sales of covered puts on investments that the insurance company is permitted to acquire under the applicable insurance laws of the state, if the insurance company has escrowed or entered into a custodian agreement segregating cash or cash equivalents with a market value equal to the amount of its purchase obligations under the put during the complete term of the put option sold; or

(d) Sales of covered caps or floors if the insurance company holds in its portfolio the investments generating the cash flow to make the required payments under the caps or floors during the complete term that the cap or floor is outstanding;

(5) An insurance company may use derivative instruments for replication transactions only after the director promulgates reasonable rules that set forth methods of disclosure, reserving for risk-based capital, and determining the asset valuation reserve for these instruments. Any asset being replicated is subject to all the provisions and limitations on the making thereof specified in this chapter and chapters 376 and 379 with respect to investments by the insurer as if the transaction constituted a direct investment by the insurer in the replicated asset;

(6) An insurance company shall include all counterparty exposure amounts in determining compliance with this state's single-entity investment limitations;

(7) The director may approve, by rule or order, additional transaction conditions involving the use of derivative instruments for other risk management purposes.

3. Written investment policies and record-keeping procedures shall be approved by the board of directors of the insurance company or by a committee authorized by such board before the insurance company may engage in the practices and activities authorized by this section. These policies and procedures must be specific enough to define and control permissible and suitable investment strategies with regard to derivative transactions with a view toward the protection of the policyholders. The minutes of any such committee shall be recorded and regular reports of such committee shall be submitted to the board of directors.

4. The director may promulgate reasonable rules and regulations pursuant to the provisions of chapter 536, not inconsistent with this section and any other insurance laws of this state, establishing standards and requirements relating to practices and activities authorized in this section, including, but not limited to, rules which impose financial solvency standards, valuation standards, and reporting requirements.

(L. 1985 H.B. 823, A.L. 2002 S.B. 1009, A.L. 2007 S.B. 66)



Section 375.347 Restriction on ownership of certain assets not exclusively controlled by an insurance company.

Effective 28 Aug 2000

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.347. Restriction on ownership of certain assets not exclusively controlled by an insurance company. — Securities and other related assets not exclusively controlled by an insurance company shall only be held by banks, trust companies, or securities depositories that are members of or regulated by the Securities and Exchange Commission, the Federal Reserve System or the appropriate bank regulatory authority.

(L. 2000 S.B. 896)



Section 375.350 Reacquisition and holding of own stock, when — approval of director, when — effect on assets and solvency.

Effective 28 Aug 1984

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.350. Reacquisition and holding of own stock, when — approval of director, when — effect on assets and solvency. — 1. No insurance company shall, directly or indirectly, purchase or hold, either absolutely or as collateral, its own stock, after the same has been once issued, without prior approval of the director of the department of insurance, financial institutions and professional registration. The written application shall specify the number of shares offered, their description, the price offered by the company, the book value of said shares and any other pertinent information regarding the value of said shares. A copy of said application shall be given to the seller prior to the filing of said written application with the director of the department of insurance, financial institutions and professional registration. This section shall not prevent a company from buying its own stock, if the same shall be forfeited and sold to the company for nonpayment of assessments thereon, in which case it shall be treated and issued as part of the original stock. Any person willfully making a false statement or representation in the application mentioned above shall be deemed guilty of a felony and be imprisoned for a period of not less than two years nor more than five years.

2. Notwithstanding the limitations set out in subsection 1 of this section, an insurance company may purchase or otherwise acquire its own stock, after the same has once been issued, without prior approval of the director of the department of insurance, financial institutions and professional registration provided that:

(1) The insurance company does not thereby reduce its capital and surplus below the minimums required by law for such company to continue to do business; and

(2) The insurance company, within ten days after the end of any three-month period in which it acquires more than five percent of any class of its outstanding shares, files a report with the director of the department of insurance, financial institutions and professional registration showing:

(a) The date of such purchase;

(b) The class of stock purchased;

(c) The number of shares of each class so purchased;

(d) The aggregate price paid for such shares of each class so purchased; and

(e) The authorized capital, actual capital, and surplus of such company immediately prior to such purchase.

3. No shares which are or have been reacquired, purchased, pledged, or held by an insurance company pursuant to subsection 1 or 2 of this section shall be considered an admitted asset, nor shall be considered in determining the solvency of any insurance company.

(RSMo 1939 § 6035, A.L. 1957 p. 223, A.L. 1984 S.B. 679)

Prior revisions: 1929 § 5924; 1919 § 6332; 1909 § 7063



Section 375.355 Acquisition of control of one company by another, director may authorize, procedure, exceptions.

Effective 28 Aug 2001

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.355. Acquisition of control of one company by another, director may authorize, procedure, exceptions. — 1. Any insurance company organized under the laws of this state may hereafter, with the approval of the director first obtained,

(1) Organize any subsidiary insurance company in which it shall own and hold not less than a majority of the common stock; or

(2) Acquire control of another insurance company by purchase, merger or otherwise, regardless of the domicile of any company so organized or acquired, for the purpose of operating any such company under a plan of common control.

2. Whenever any insurance company shall propose under the provisions of this section to acquire control of another insurance company by purchase, merger or otherwise or to dispose of any stock so purchased or so acquired, it shall present its petition to the director setting forth the terms and conditions of the proposed acquisition or disposition and praying for the approval of the acquisition or disposition. The director shall thereupon issue an order of notice, requiring notice to be given, to the policyholders of a mutual company and stockholders of a stock company, of the pendency of the petition, and the time and place at which the same will be heard, by publication of the order of notice in two daily newspapers designated by the director for at least once a week for two weeks before the time appointed for the hearing upon the petition; and any further notice which the director may require shall be given by the petitioners. At the time and place fixed in the notice, or at such time and place as shall be fixed by adjournment, the director shall proceed with the hearing, and may make such examination into the affairs and conditions of the companies as he may deem proper. For the purpose of making the examination, or having the same made, the director may employ the necessary clerical, actuarial, legal, and other assistance. The director of the department of insurance, financial institutions and professional registration of this state shall have the same power to summon and compel the attendance and testimony of witnesses and the production of books and papers at the hearing as by law granted in examinations of companies. Any policyholder or stockholder of the company or companies may appear before the director and be heard in reference to the petition. The director, if satisfied that the proposed acquisition or disposition was properly approved after notice as required by the articles and bylaws of the company or companies, and that the interest of the policyholders of the company or companies is protected, and that no reasonable objection exists as to the acquisition or disposition, and that the acquisition will not tend to substantially lessen competition or create a monopoly, shall approve and authorize the proposed acquisition or disposition. All expenses and costs incident to the proceedings under this subsection shall be paid by the company or companies bringing the petition.

3. The shares of any subsidiary life insurance company acquired or held under the provisions of this section by a parent life insurance company organized under the provisions of chapter 376 shall be eligible for deposit by the parent life insurance company as provided in section 376.170 at a value no greater than the proportion of the capital and surplus of the subsidiary company as shown by its last annual statement filed in the state of its domicile represented by the shares held by the parent life insurance company, but only to the extent that the capital and surplus is represented by cash or securities of the kind and type eligible for deposit under the provisions of section 376.170 and other applicable statutes.

4. (1) The provisions of this section shall not apply to the acquisition or disposition by purchase, sale or otherwise of not less than the majority of the stock of any insurance company domiciled outside of the state of Missouri, if the consideration involved in such acquisition or disposition does not exceed the following threshold:

(a) With respect to an insurance holding company, so long as such consideration does not exceed the lesser of three percent of its consolidated assets or twenty percent of its consolidated stockholders' equity as of the thirty-first day of December of the preceding year according to its consolidated balance sheet prepared in accordance with generally accepted accounting principles and audited by independent certified accountants in accordance with generally acceptable auditing standards; or

(b) With respect to an insurance company organized under the laws of this state, so long as such consideration does not exceed the lesser of three percent of its assets or ten percent of its capital and surplus as of the thirty-first day of December of the preceding year according to its balance sheet prepared in accordance with accounting practices prescribed or permitted by the department of insurance, financial institutions and professional registration and in conformity with the practices of the National Association of Insurance Commissioners and audited by independent certified accountants in accordance with generally acceptable auditing standards.

(2) In calculating the amount of consideration involved in such acquisition or disposition for the purposes of subdivision (1) of this subsection, there shall be included total net moneys or other consideration expended, and obligations assumed in the acquisition or disposition, including all organizational expenses and contributions to capital and surplus of such insurance company domiciled outside of the state of Missouri, whether represented by the purchase of capital stock or issuance of other securities. For the purposes of this subsection, the term "insurance holding company" means a domestic insurance holding company in which the majority of stock is owned by a domestic insurance company, or a domestic insurance holding company which owns the majority of the stock of a domestic insurance company.

(L. 1959 H.B. 294 §§ 1, 2, A.L. 1965 p. 574, A.L. 1967 p. 516, A.L. 1979 S.B. 322, A.L. 1997 H.B. 793, A.L. 2001 H.B. 212 merged with S.B. 241)



Section 375.360 Note not considered payment — not to loan when insolvent.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.360. Note not considered payment — not to loan when insolvent. — No note or obligation given by any stockholder, whether secured by deed of trust, mortgage or otherwise, shall be considered as payment of any part of the capital stock; and no loan of any money shall be made by any such company to any director, trustee, officer or agent thereof when such company is insolvent, and the failure to collect such loans before the company shall have been adjudged insolvent shall be prima facie evidence of its insolvency at the time such loan was made; and if any such loan shall be made, the persons making it, or who shall assent thereto, shall be jointly and severally liable to the company for the amount of such loan and the interest; provided, however, that this shall not apply to premium notes given by directors, trustees, officers or agents who are also policyholders in such company, when given in the usual course of business of such company in issuing policies.

(RSMo 1939 § 6035)

Prior revisions: 1929 § 5924; 1919 § 6332; 1909 § 7063



Section 375.370 Collateral to be assigned to company.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.370. Collateral to be assigned to company. — All stocks and other evidence of indebtedness, except such as are transferable by delivery, held by insurance companies doing business in this state, as collateral for moneys loaned or other obligations, shall be regularly assigned and transferred over to said companies by the corporations or individuals issuing the same, and shall be surrendered by such companies only when the obligations of the assignors shall have been permanently and satisfactorily fulfilled and discharged.

(RSMo 1939 § 6035)

Prior revisions: 1929 § 5924; 1919 § 6332; 1909 § 7063



Section 375.380 Dividends shall not be paid, when — penalty — liability of stockholder.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.380. Dividends shall not be paid, when — penalty — liability of stockholder. — 1. It shall not be lawful for the directors, trustees or managers of any insurance company to make any dividend, except from the surplus profits arising from their business, nor for any company to solicit or do new business, when its assets are less than three-fourths of its liabilities.

2. Any company violating the provisions aforesaid shall be subject to proceedings for dissolution.

3. Each stockholder in a stock company receiving any dividend made in violation of the above provision shall be liable to the creditors of such company to the extent of the dividend received, with compound interest on the same from the date of its receipt, as well as the costs of collecting the same, and the managers, trustees or directors assenting to the same, or any agent soliciting or doing new business, knowing or having reasonable cause to believe that such company is impaired as aforesaid, shall be deemed guilty of a violation of the provisions of this law, and shall be punished as by sections 375.010 to 375.920 provided.

(RSMo 1939 § 6036)

Prior revisions: 1929 § 5925; 1919 § 6333; 1909 § 7064



Section 375.390 Officers not to use funds for private gain — penalty.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.390. Officers not to use funds for private gain — penalty. — No officer, stockholder, agent or employee of any insurance company, formed under the laws of this state, or doing business herein, shall, directly or indirectly, use or employ, or permit others to use or employ, any of the money, funds or securities of such company for private profit or gain, and any such use shall be deemed a felony, punishable, upon conviction, by imprisonment in the penitentiary not less than two years nor more than five years for each offense.

(RSMo 1939 § 6037)

Prior revisions: 1929 § 5926; 1919 § 6334; 1909 § 7065



Section 375.400 Investigation by director — duty of prosecuting attorney.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.400. Investigation by director — duty of prosecuting attorney. — 1. The director of the department of insurance, financial institutions and professional registration shall, as often as he may deem proper, make careful inquiry and investigation as to the manner in which the money, funds or securities of insurance companies, doing business in this state, are invested or employed, and record the result of such inquiry or investigation in records kept in his office for the inspection of policyholders and public officials.

2. In the event of a violation of this section or of section 375.390, the prosecuting attorney of the proper county, or in the City of St. Louis, the circuit attorney, shall proceed at once by information or indictment against the offenders.

(RSMo 1939 § 6038)

Prior revisions: 1929 § 5927; 1919 § 6335; 1909 § 7066



Section 375.410 Penalty for violation.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.410. Penalty for violation. — Any public official failing, neglecting or refusing to comply with any of the provisions of sections 375.390 and 375.400 shall be deemed guilty of a misdemeanor, and, upon conviction, shall be fined not less than five hundred dollars and forfeit his office.

(RSMo 1939 § 6039)

Prior revisions: 1929 § 5928; 1919 § 6336; 1909 § 7067



Section 375.420 Vexatious refusal to pay claim, damages for, exception.

Effective 28 Aug 1975

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.420. Vexatious refusal to pay claim, damages for, exception. — In any action against any insurance company to recover the amount of any loss under a policy of automobile, fire, cyclone, lightning, life, health, accident, employers' liability, burglary, theft, embezzlement, fidelity, indemnity, marine or other insurance except automobile liability insurance, if it appears from the evidence that such company has refused to pay such loss without reasonable cause or excuse, the court or jury may, in addition to the amount thereof and interest, allow the plaintiff damages not to exceed twenty percent of the first fifteen hundred dollars of the loss, and ten percent of the amount of the loss in excess of fifteen hundred dollars and a reasonable attorney's fee; and the court shall enter judgment for the aggregate sum found in the verdict.

(RSMo 1939 § 6040, A.L. 1975 H.B. 93)

Prior revisions: 1929 § 5929; 1919 § 6337; 1909 § 7068

(1960) Missouri vexatious delay statute held inapplicable to declaratory judgment action brought by an insurance carrier. Hawkeye Security Insurance Co. v. Davis, 277 F.2d 765.

(1960) In action against surety on notary's bond for damages for fraudulently affixing his jurat on an application for transfer of motor vehicle title containing statements as to ownership he knew to be false, relator could recover only nominal damages where notary's actions were not the proximate cause of injury and judgment denying recovery of damages and attorneys' fees under vexatious refusal to pay statute was proper. State ex rel. Koste v. Maryland Casualty Co. of Baltimore (A.), 335 S.W.2d 510.

(1961) On transfer to Supreme Court, held that notary's act of affixing false jurat was an inseparable and essential part of his fraudulent scheme as used car dealer and was one of several proximate causes of relator's loss. Judgment of trial court affirmed including denial of recovery under vexatious refusal to pay statute. State ex rel. Koste v. Maryland Casualty Co. of Baltimore (Mo.), 344 S.W.2d 55.

(1961) No recovery under this statute can be had for vexatious refusal to pay where there is a bona fide dispute over the existence or extent of liability. Loulos v. United Security Insurance Company (A.), 350 S.W.2d 87.

(1961) This statute applies to suits brought on surety bonds on public works contracts but the penalty prescribed it to be assessed only when the refusal to pay is without reasonable or proper cause. In this case the penalty should not have been imposed. Phoenix Assurance Co. of New York v. Appleton City, 296 F.2d 787.

(1962) Penalty provision is to be strictly construed, as refusal to pay must be willful and without reasonable cause as the facts appeared to a reasonable and prudent man before the trial not merely because the judgment, after trial, is adverse to the insurer. King v. Empire Insurance Company (A.), 364 S.W.2d 40.

(1973) Statute of limitations defense is an “open question of law” and refusal to pay could not, to a legal certainty, be considered vexatious. Crenshaw v. Great Central Insurance Co. (CA Mo.), 482 F.2d 1255.

(1974) This section covers surety bonds and evidence held to support finding of vexatious refusal. Housing Authority of City of Clinton v. Baumann (A.), 512 S.W.2d 436.

(1975) Denial of liability under a fire insurance policy without stating any ground for denial is sufficient to warrant submission of issue of vexatious refusal. Hounihan v. Farm Bureau Mutual Insurance Co. of Mo. (A.), 523 S.W.2d 173.

(1986) Actions under sections 375.296, 375.420 and 376.620, RSMo, against a self-insured welfare benefit trust held to have been preempted by provisions of the Employee Retirement Income Security Act of 1974, section 1144 of title 29, United States Code. Hoeflicker v. Central States, Etc., Health & Welfare, 644 F.Supp. 195 (W.D. Mo.).

(2000) Plain language of statute does not preempt a tort claim for defamation. Overcast v. Billings Mutual Insurance Co., 11 S.W.3d 62 (Mo.banc).



Section 375.421 Prepayment for policy, return of, when — limitations — violation an unfair trade practice.

Effective 28 Aug 1992

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.421. Prepayment for policy, return of, when — limitations — violation an unfair trade practice. — 1. For purposes of this section, the following words and phrases shall mean:

(1) "Insurer" shall include any insurance company, health services corporation or health maintenance organization, regulated pursuant to chapter 354 or chapters 375 to 385;

(2) "Policy" or "contract" shall include any insurance policy, subscriber contract or member contract, issued or delivered by any insurer, of any of the following types or description:

(a) Noncommercial fire;

(b) Homeowners';

(c) Noncommercial tenants';

(d) Noncommercial motor vehicle;

(e) Individual life;

(f) Individual health;

(g) Group health, other than employer-provided group health coverage.

2. No insurer which requires, as a condition of or part of any application for any policy or contract, the payment of any sum of money prior to issuance of the policy or contract shall retain such sum or any portion of such sum, except for dues for current membership, for a period in excess of sixty days after the date of such application unless the insurer:

(1) Issues and delivers to the applicant the policy or contract for which application is made on or prior to such sixtieth day; or

(2) Issues and delivers to the applicant a binder, conditional receipt or temporary insurance agreement providing the coverage for which the application was made, to extend from the date that such application was made to the date that such policy or contract is issued.

3. Any insurer required to refund any sum of money to an applicant for a policy or contract pursuant to this section shall do so by negotiable instrument payable on demand, delivered to the applicant on or before the sixtieth day after the date of application for such policy or contract.

4. The provisions of this section shall not bar an insurer which refunds any money pursuant to subsections 2 and 3 of this section from later making a decision relating to an application for a policy or contract, and issuing such policy or contract conditionally upon payment of any required premium, subscriber or member fee or dues, or payment of any other such sum of money.

5. The provisions of this section shall not be construed to affect the right of an insurer, as otherwise provided by law, from voiding any policy from its inception date if the insured made any misrepresentation on his application for such policy, or have any effect on policy cancellation laws.

6. Violation of the provisions of this section shall be an unfair trade practice as defined by sections 375.930 to 375.948, and shall be subject to all of the provisions and penalties provided by such sections.

(L. 1992 H.B. 1574 § 25)



Section 375.422 Directors and officers of stock companies to report ownership.

Effective 28 Aug 1965

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.422. Directors and officers of stock companies to report ownership. — Every person who is directly or indirectly the beneficial owner of more than ten percent of any class of any equity security of any insurance company organized under the laws of this state and having capital stock, or who is a director or an officer of such company, shall file in the office of the director of the department of insurance, financial institutions and professional registration of the state of Missouri on or before January 1, 1966, or within ten days after he becomes such beneficial owner, director or officer, a statement in such form as the director may prescribe, of the amount of all equity securities of such company of which he is the beneficial owner, and within ten days after the close of each calendar month thereafter, if there has been a change in such ownership during such month, any such person shall file in the office of the director a statement, in such form as the director may prescribe, indicating his ownership at the close of each such calendar month and such changes in his ownership as have occurred during such calendar month.

(L. 1965 p. 575 § 1)



Section 375.423 Company may recover profits realized by officer or director in certain transactions — exceptions.

Effective 28 Aug 1965

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.423. Company may recover profits realized by officer or director in certain transactions — exceptions. — For the purpose of preventing the unfair use of information which may have been obtained by such beneficial owner, director or officer by reason of his relationship to such company, any profit realized by him from any purchase and sale, or any sale and purchase, of any equity security of such company within any period of less than six months, unless such security was acquired in good faith in connection with a debt previously contracted shall inure to and be recoverable by the company, irrespective of any intention on the part of such beneficial owner, director or officer in entering into such transaction of holding the security purchased or of not repurchasing the security sold for a period exceeding six months. Suit to recover such profit may be instituted in any court of competent jurisdiction by the company, or by the owner of any security of the company in the name and on behalf of the company if the company shall fail or refuse to bring such suit within sixty days after request or shall fail diligently to prosecute the suit thereafter; but no such suit shall be brought more than two years after the date the profit was realized. This section shall not be construed to cover any transaction where the beneficial owner of the equity security involved was not the owner both at the time of the purchase and sale, or the sale and purchase, or any transaction or transactions which the director by rules and regulations may exempt as not comprehended within the purpose of this section.

(L. 1965 p. 575 § 2)



Section 375.424 Unlawful for officer or director to sell equity security not owned by him — delivery.

Effective 28 Aug 1965

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.424. Unlawful for officer or director to sell equity security not owned by him — delivery. — It shall be unlawful for any beneficial owner, director or officer, directly or indirectly, to sell any equity security of such company if the person selling the security or his principal does not own the security sold, or if owning the security, does not deliver it against such sale within twenty days thereafter, or does not within five days after such sale deposit it in the mails or other usual channels of transportation; but no person shall be deemed to have violated this section if he proves that notwithstanding the exercise of good faith he was unable to make such delivery or deposit within such time, or that to do so would cause undue inconvenience or expense.

(L. 1965 p. 575 § 3)



Section 375.425 Provisions of 375.423 and 375.424 not to apply, when — equity security defined.

Effective 28 Aug 1965

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.425. Provisions of 375.423 and 375.424 not to apply, when — equity security defined. — 1. The provisions of section 375.423 shall not apply to any purchase and sale, or sale and purchase, and the provisions of section 375.424 shall not apply to any sale, of an equity security of such insurance company not then or theretofore held by him in an investment account, by a dealer in the ordinary course of his business and incident to the establishment or maintenance by him of a primary or secondary market, otherwise than on an exchange as defined in the Securities Exchange Act of 1934, for such security. The director may, by such rules and regulations as he deems necessary or appropriate in the public interest, define and prescribe terms and conditions with respect to securities held in an investment account and transactions made in the ordinary course of business and incident to the establishment or maintenance of a primary or secondary market.

2. The provisions of sections 375.422, 375.423 and 375.424 shall not apply to foreign or domestic arbitrage transactions unless made in contravention of such rules and regulations as the director may adopt in order to carry out the purposes of this section.

3. The provisions of sections 375.422, 375.423 and 375.424 shall not apply to equity securities of such insurance company if:

(1) Such securities shall be registered, or shall be required to be registered, pursuant to section 12 of the Securities Exchange Act of 1934, as amended; or

(2) If such insurance company shall not have any class of its equity securities held of record by one hundred or more persons on the last business day of the year next preceding the year in which equity securities of the company would be subject to the provisions of sections 375.422, 375.423 and 375.424, except for the provisions of this subdivision.

4. The term "equity security" when used in this section means any stock or similar security; or any security convertible, with or without consideration, into such a security, or carrying any warrant or right to subscribe to or purchase such a security; or any such warrant or right; or any other security which the director shall deem to be of similar nature and consider necessary or appropriate, by such rules and regulations as he may prescribe in the public interest or for the protection of investors, to treat as an equity security.

(L. 1965 p. 575 §§ 4 to 7)



Section 375.426 Director to make rules and regulations.

Effective 28 Aug 1965

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.426. Director to make rules and regulations. — The director shall have the power to make such rules and regulations as may be necessary for the execution of the functions vested in him by sections 375.422 to 375.426, and may for such purpose classify such insurance companies, securities, and other persons or matters within his jurisdiction. All such rules and regulations shall conform to, and be subject to, the provisions of chapter 536 as now constituted or hereafter amended. No provision of sections 375.422, 375.423 and 375.424, imposing any liability shall apply to any act done or omitted in good faith in conformity with any rule or regulation of the director, notwithstanding that such rule or regulation may, after such act or omission, be amended or rescinded or determined by judicial or other authority to be invalid for any reason.

(L. 1965 p. 575 § 8)



Section 375.427 Department rules for payment of fees by and integration of systems of insurers and entities administering claims for injured employees not applicable, when.

Effective 28 Aug 2002

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.427. Department rules for payment of fees by and integration of systems of insurers and entities administering claims for injured employees not applicable, when. — Notwithstanding any other provision of law to the contrary, no rule promulgated by the department setting forth criteria for payment of fees by or integration of systems of an insurer and an entity administering claims involving injured employees shall apply to such parties, unless a contractual relationship between such parties to administer claims on behalf of one or more employers is established and the provisions of the rule are not contrary to specific terms in the contract.

(L. 2002 S.B. 895 § 375.919, subsec. 2)



Section 375.430 Certificate revoked if judgment not satisfied.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.430. Certificate revoked if judgment not satisfied. — Whenever any judgment shall be obtained in any of the courts of this state against any insurance company doing business in this state, and said judgment shall remain unsatisfied for fifteen days after execution shall have been lawfully issued thereon, the certificate of authority or license to do business issued or granted to such insurance company shall immediately be suspended or revoked by the director of the department of insurance, financial institutions and professional registration, upon said director being notified thereof, and such insurance company shall, after such suspension or revocation, be prohibited from transacting any business in this state until such judgment shall be satisfied.

(RSMo 1939 § 6041)

Prior revisions: 1929 § 5930; 1919 § 6338; 1909 § 7069



Section 375.440 Revocation of license for failure to comply with judicial decree.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.440. Revocation of license for failure to comply with judicial decree. — Any person, who has heretofore obtained or may hereafter obtain, in any of the courts of this state, a decree against any insurance company, doing business in this state, commanding or directing said insurance company to specifically perform a contract of insurance, may, if the insurance company against which said decree is obtained, fails, for a period of fifteen days after the rendition of said decree, to comply with the same, obtain a copy of said decree, certified to under the hand and seal of the clerk of the court in which said decree was rendered, and transmit the same, together with the certificate of said clerk, reciting therein, the failure of such insurance company to comply with said decree, and transmit the same to the director of the department of insurance, financial institutions and professional registration of the state of Missouri, and immediately upon receipt thereof, the said director of the department of insurance, financial institutions and professional registration shall cause such insurance company to be notified of the fact of the filing of such certified copy of said decree and certificate, and if such insurance company fails for a period of thirty days thereafter to comply with said decree, the certificate of authority or license to do business issued or granted to such insurance company, shall immediately be suspended or revoked by the director of the department of insurance, financial institutions and professional registration, until such decree shall be satisfied; provided, however, the foregoing shall not be applicable while an appeal is pending if a supersedeas bond shall have been given.

(RSMo 1939 § 6042)

Prior revisions: 1929 § 5931; 1919 § 6339



Section 375.445 Company operating fraudulently or in bad faith, penalties.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.445. Company operating fraudulently or in bad faith, penalties. — 1. It is unlawful for any insurance company transacting business under the laws of this state to:

(1) Conduct its business fraudulently;

(2) Fail to carry out its contracts in good faith; or

(3) Habitually and as a matter of business practice compelling claimants under policies or liability judgment creditors of the insured to either accept less than the amount due under the terms of the policy or resort to litigation against the company to secure payment of the amount due.

2. If the director determines that a person has engaged, is engaging in, or has taken a substantial step toward engaging in an act, practice or course of business constituting a violation of this section or a rule adopted or order issued pursuant thereto, or that a person has materially aided or is materially aiding an act, practice, omission, or course of business constituting a violation of this section or a rule adopted or order issued pursuant thereto, the director may issue such administrative orders as authorized under section 374.046. Each practice in violation of this section is a level two violation under section 374.049. Each act as a part of a practice does not constitute a separate violation under section 374.049. The director may also suspend or revoke the license or certificate of authority of such person for any willful violation.

3. If the director believes that a person has engaged, is engaging in, or has taken a substantial step toward engaging in an act, practice or course of business constituting a violation of this section or a rule adopted or order issued pursuant thereto, or that a person has materially aided or is materially aiding an act, practice, omission, or course of business constituting a violation of this section or a rule adopted or order issued pursuant thereto, the director may maintain a civil action for relief authorized under section 374.048. Each practice violation of this section is a level two violation under section 374.049. Each act as part of a practice does not constitute a separate violation under section 374.049.

(L. 1967 p. 516, A.L. 2007 S.B. 66)



Section 375.460 Director to keep deposits — rights of companies.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.460. Director to keep deposits — rights of companies. — 1. The director of the department of insurance, financial institutions and professional registration shall receive the deposits and securities required by law to be transferred to and deposited with him, and shall give vouchers for the same to the parties so depositing.

2. He shall at all times require each company to keep up its deposits aforesaid to the full actual value required by law.

3. It shall be the duty of the director of the department of insurance, financial institutions and professional registration, upon receipt of securities from any insurance company, to forthwith deposit the same in the presence of the president, vice president or authorized agent of the company, in a strong iron box, which shall require two distinct and different keys to unlock the same, one key to be kept by the director and the other by the company; and the box shall not be opened except in the presence of the director or deputy, and said president, vice president, or authorized agent of the company; provided, however, that in case the company having such securities on deposit shall be adjudged insolvent, or be dissolved, or in cases arising under section 375.490, the court shall make and enforce the necessary orders to place said securities, or any part of them, at the sole disposal of the director.

4. The boxes shall be kept in the vault of the Safe Deposit Company of St. Louis, or other like depositary to be selected by said director, and the insurance companies shall pay the several fees for the safekeeping of their respective boxes.

5. So long as any company so depositing shall continue solvent, the director shall permit such company to collect and receive the interest or dividends on its securities so deposited and transferred, and from time to time to withdraw any such securities on depositing other securities in the stead of those to be withdrawn, such new securities to be of the same value and of the kinds required by law in the first instance.

6. The director shall not be subject to garnishment, attachment or any other process or order in respect to such securities than by law provided.

(RSMo 1939 § 6044)

Prior revisions: 1929 § 5933; 1919 § 6341; 1909 § 7071



Section 375.470 Penalty for violations by director.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.470. Penalty for violations by director. — If said director or his deputy shall willfully fail, refuse or neglect to faithfully keep, deposit, account or surrender, in the manner by law authorized or required, any such securities as aforesaid, transferred to and received by him or into his custody, under the provisions of law, such director shall be responsible upon his official bond, and suit may be brought upon said bond by any person injured; and said director or his deputy so offending shall, upon conviction thereof, be adjudged guilty of a felony, and punished by a fine not exceeding ten thousand dollars, and by imprisonment in the state penitentiary for not less than two or more than ten years; and for any other willful violation or failure or neglect to perform any duty prescribe by law, and pertaining to his office, said director or his deputy, upon conviction thereof, shall be deemed guilty of a misdemeanor, and punished by a fine not exceeding one thousand dollars, or by imprisonment in the county jail not exceeding twelve months, or by both such fine and imprisonment.

(RSMo 1939 § 6044)

Prior revisions: 1929 § 5933; 1919 § 6341; 1909 § 7071



Section 375.480 Withdrawal of securities — notice — examination by director.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.480. Withdrawal of securities — notice — examination by director. — 1. When any company, which has on deposit the securities named in section 376.170 with the director of the department of insurance, financial institutions and professional registration, shall desire to relinquish and cease its business in this state, said director shall, upon application of such company, under the oath of the president or vice president and secretary or assistant secretary, give notice of such intention in any newspaper of general circulation published in the county or city in which said company is located, if it is a company of this state, or in some newspaper published in the city of St. Louis, if it is a company of another state or government, at least twice a week for six weeks.

2. After such publication he shall deliver up and transfer to said company the securities held by him and belonging to the company; but before making such transfer, the director shall be satisfied, by an examination of the books and papers of such company, to be made by himself or some competent person to be appointed by him, or by the oath of the acting president and secretary or assistant secretary of said company if it be a company organized under the laws of this state, that all debts and liabilities of every kind that are due, or may become due, upon all contracts or agreements made with the policyholders in said company, or in any company reinsured by said company, if the deposit is that of a reinsured company and is held for the security of the policyholders of said reinsured company under sections 375.010 to 375.920, are released, satisfied or extinguished; or if it be a company not organized under the laws of this state, that all debts and liabilities of every kind, whether fixed or contingent, due or that may become due to this state or to any county or municipality or citizen thereof, are released, satisfied or extinguished; and the said director may, from time to time, authorize the delivery in the manner aforesaid, to such company or its assigns, of any portion of such securities, on being satisfied in the manner and form aforesaid, that all debts and liabilities of every kind as aforesaid are less than one-half the amount of the said securities which are retained.

(RSMo 1939 § 6045, A.L. 2007 S.B. 66)

Prior revisions: 1929 § 5934; 1919 § 6342; 1909 § 7072



Section 375.490 Payment of judgments out of deposits.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.490. Payment of judgments out of deposits. — 1. Any court of competent jurisdiction, wherein a judgment shall have been recovered against any company by which any securities have been deposited, as by law required, upon a policy issued by such company, and execution issued upon such judgment shall have been returned partly or wholly unsatisfied, shall, upon motion of the plaintiff in such executions, upon three days' notice to said director, order said director to forthwith dispose of enough of said securities at the best price he can obtain for the same to satisfy said judgment, execution and costs, so far as such securities shall suffice; and the director shall, upon realizing the amount necessary to pay said claim, with interest and costs, pay the same into the hands of the officer holding the original execution, and the receipt of said officer to him shall be a full acquittance from any further liability for the amount so turned over; provided, however, that in case of companies organized under the laws of this state, if the director has reason to believe that such company is insolvent, and will not be able to replace the securities to be withdrawn, he shall make return to the order to that effect, and thereupon the execution of such order shall be stayed until the question of solvency is determined; if the company is declared solvent, the director shall satisfy said execution out of said securities as above provided; if it is found insolvent, the judgment upon which said execution or order issued shall be liquidated or disposed of in the same manner as is provided by law for the adjustment of policy claims against insolvent companies.

2. Whenever any securities such as aforesaid shall have been disposed of by the director as aforesaid, said director, unless the company whose securities shall have been withdrawn as aforesaid shall, within ten days thereafter, deposit with him other securities of like kind and value, and for the like purpose as the securities so withdrawn, shall proceed, in respect to such company, in the manner authorized by law in case of insolvent or unsound companies.

(RSMo 1939 § 6047)

Prior revisions: 1929 § 5936; 1919 § 6344; 1909 § 7074

(1958) So long as no action had been taken to impound and subject deposits of foreign company with the insurance superintendent to the payment of claims, although the company was then in the process of liquidation in the foreign jurisdiction, the judgment creditor of the foreign insurance company had an unqualified right to have the deposits with the insurance superintendent applied to the payment of his judgment in the manner provided by this section. Morris v. I.C.T. Insurance Co. (Mo.), 316 S.W.2d 636.



Section 375.500 Distribution of assets.

Effective 28 Aug 1949

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.500. Distribution of assets. — 1. Whenever any company has been or shall be adjudged insolvent, or shall be or has been dissolved, if a distribution of its assets among its policyholders and creditors is or shall be decreed, it shall be the duty of the director of the department of insurance, financial institutions and professional registration to hold all securities on deposit for the benefit of all policyholders in such company, whether the claims of such policyholders are in judgment or not, to reduce such securities to money, and when so reduced, to apply the same, less the expenses herein provided for, to the liquidation of policy claims pro rata; in case there should be any surplus after the payment of all policy claims in full, such surplus shall become a part of the general assets of the company.

2. If the policy claimants are not paid in full out of the proceeds of said securities, they shall be entitled to share in the distribution of its general assets for the remainder of their claims, as is provided by law, and as to said remainder shall not be charged with the amount received by them on their policy claims out of the proceeds of said securities; provided, however, that when said securities have been deposited to secure registered policies or annuity bonds, as provided by sections 375.010 to 375.920, the proceeds of the securities so deposited shall be first applied to the payment of the registered policies and annuity bonds, for the security of which the same were deposited.

(RSMo 1939 § 6048, A. 1949 H.B. 2092)

Prior revisions: 1929 § 5937; 1919 § 6345; 1909 § 7075



Section 375.510 Reinsurance — rights and liabilities — insolvency.

Effective 28 Aug 1949

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.510. Reinsurance — rights and liabilities — insolvency. — 1. If any insolvent and dissolved company shall be reinsured under the provisions of law, the securities on deposit with the director at the date of the dissolution of the said company shall remain on deposit with him, as a fund for the benefit of the policyholders of the reinsured company, so long as their said policies remain in force; and the same shall not, by virtue of the reinsurance, be transferred to or become a part of the deposit of the reinsuring company, except that said reinsuring company shall have the same right as to the withdrawal or substitution, and as to receiving the interest thereon, as the depositing company had; and said reinsuring company shall be subject to the same liabilities, penalties and obligations as the company depositing would have been with respect to policy claims against it.

2. In case the reinsuring company becomes insolvent, the director of the department of insurance, financial institutions and professional registration shall dispose of the deposits as provided in case of insolvent companies, paying first, out of the net proceeds thereof, the policy claims against the reinsured company, and the remainder, if any, into the general assets of the reinsuring company.

(RSMo 1939 § 6048, A. 1949 H.B. 2092)

Prior revisions: 1929 § 5937; 1919 § 6345; 1909 § 7075



Section 375.520 Costs to be paid from deposits — amount.

Effective 28 Aug 1949

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.520. Costs to be paid from deposits — amount. — 1. The deposits of a company shall be subject to or liable for the following costs only:

(1) The actual cost of collecting the deposits; and

(2) An amount not to exceed one percent of all policies proved up and allowed which amount shall be full compensation for the services of all actuaries, clerks or other persons employed or appointed by the director or the court in the adjusting and settling of policy claims.

2. The cost of collecting deposits shall be the amount actually paid out by the director and in no case shall exceed two and one-half percent of the amount collected. The director, subject to the approval of the court as to amount, shall pay such costs from the proceeds of the deposits.

(RSMo 1939 § 6048, A. 1949 H.B. 2092)

Prior revisions: 1929 § 5937; 1919 § 6345; 1909 § 7075



Section 375.530 Accounting among beneficiaries of foreign deposits.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.530. Accounting among beneficiaries of foreign deposits. — If any company of this state shall, under the requirements of any law of another state or foreign government, have on deposit in such other state or foreign government securities upon which the citizens or residents of such state or government have, by virtue of its laws, a lien, claim or right, prior or superior to that of the citizens or residents of other states, then no citizen or resident of the state or country in which such deposit is held shall be entitled to share in the distribution of the proceeds of the deposits or other assets in this state, until the amount deposited in such other state or country shall be deducted from the claims of the persons who by the laws of such state or country hold such prior or superior lien, and until the other policy claimants and creditors of said company shall have received from the proceeds of deposits or other assets an equal percent upon their claims.

(RSMo 1939 § 6049)

Prior revisions: 1929 § 5938; 1919 § 6346; 1909 § 7076



Section 375.532 Investment in debt of institution permitted, when.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.532. Investment in debt of institution permitted, when. — 1. The capital, reserve and surplus of a domestic insurer may be invested in bonds, notes or other evidences of indebtedness, or preferred or guaranteed stocks or shares, issued, assumed or guaranteed by an institution organized under the laws of the United States, any state, territory or possession of the United States, or the District of Columbia, if such bonds, notes or other evidences of indebtedness, or preferred or guaranteed stocks or shares, shall carry at least the second highest designation or quality rating conferred by the Securities Valuation Office of the National Association of Insurance Commissioners, or some similar or equivalent rating by a nationally recognized rating agency which has been approved by the director.

2. As used in this section, the term "institution" means a corporation, a joint stock company, an association, a trust, a business partnership, a business joint venture or similar entity.

3. This section shall not apply to an insurer organized under chapter 376.

(L. 1991 H.B. 385, et al. § 21, A.L. 1992 S.B. 831, A.L. 2005 H.B. 69 merged with S.B. 131, A.L. 2007 S.B. 66)



Section 375.534 Foreign governments or corporations, investment in permitted — conditions, requirements.

Effective 28 Aug 2015

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.534. Foreign governments or corporations, investment in permitted — conditions, requirements. — 1. In addition to other foreign investments permitted by Missouri law for the type or kind of insurance company involved, the capital, reserves and surplus of all insurance companies of whatever kind and character organized under the laws of this state, having admitted assets of not less than one hundred million dollars, may be invested in securities, investments and deposits issued, guaranteed or assumed by a foreign government or foreign corporation, or located in a foreign country, whether denominated in United States dollars or in foreign currency, subject to the following conditions:

(1) Such securities, investments and deposits shall be of substantially the same kind, class and quality of like United States investments eligible for investment by an insurance company under Missouri law;

(2) An insurance company shall not invest or deposit in the aggregate more than twenty percent of its admitted assets under this section, except that an insurance company may reinvest or redeposit any income or profits generated by investments permitted under this section;

(3) The aggregate amount of foreign investments then held by the insurer under this subsection in a single foreign jurisdiction shall not exceed ten percent of its admitted assets as to a foreign jurisdiction that has a sovereign debt rating of SVO "1" or five percent of its admitted assets as to any other foreign jurisdiction; and

(4) Such securities, investments and deposits shall be aggregated with United States investments of the same class in determining compliance with percentage limitations imposed under Missouri law for investments in that class for the type or kind of insurance company involved.

2. This section shall not apply to an insurer organized under chapter 376.

(L. 1991 H.B. 385, et al. § 22, A.L. 2007 S.B. 66, A.L. 2015 S.B. 164)



Section 375.535 Director to issue charges when he believes assumption of additional risks financially hazardous — hearing — cease and desist order, when.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.535. Director to issue charges when he believes assumption of additional risks financially hazardous — hearing — cease and desist order, when. — Whenever the director has reason to believe that any insurance company licensed to do business in this state is, because of the nature and extent of the risks assumed by the company, in such financial condition that the assumption of additional risks would be hazardous to creditors, policyholders, or the general public, he may issue and serve upon the company a statement of charges and notice of hearing thereon. If after a hearing the director finds that the company is in such financial condition that the assumption of additional risks would be hazardous to creditors, policyholders or the general public, he shall order the company to cease and desist from writing any new business until the company's financial condition is no longer hazardous thereto.

(L. 1967 p. 516)



Section 375.537 Impaired insurer, defined — duty to notify director — penalties for failure to notify.

Effective 01 Jan 2017, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.537. Impaired insurer, defined — duty to notify director — penalties for failure to notify. — 1. As used in this section, the following terms mean:

(1) "Chief executive officer", the person, irrespective of his title, designated by the board of directors or trustees of an insurer as the person charged with the responsibility of administering and implementing the insurer's policies and procedures;

(2) "Director", the director of the department of insurance, financial institutions and professional registration;

(3) "Impaired", a financial situation in which the assets of an insurer are less than the sum of the insurer's minimum required capital, minimum required surplus and all liabilities as determined in accordance with the requirements for the preparation and filing of the annual statement of an insurer;

(4) "Insurer", any insurance company or other insurer licensed to do business in this state.

2. Whenever an insurer is impaired, its chief executive officer shall immediately notify the director in writing of such impairment and shall also immediately notify in writing all of the board of directors or trustees of the insurer.

3. Any officer, director or trustee of an insurer shall notify the person serving as chief executive officer of the impairment of such insurer in the event such officer, director or trustee knows or has reason to know that the insurer is impaired.

4. Any person who knowingly or recklessly violates subsection 2 or 3 of this section shall, upon conviction thereof, be fined not more than fifty thousand dollars or be imprisoned for not more than one year, or both. Any person who knowingly does any of the following shall be guilty of a class E felony:

(1) Conceals any property belonging to an insurer;

(2) Transfers or conceals in contemplation of a state insolvency proceeding his own property or property belonging to an insurer;

(3) Conceals, destroys, mutilates, alters or makes a false entry in any document which affects or relates to the property of an insurer or withholds any such document from a receiver, trustee or other officer of a court entitled to its possession;

(4) Gives, obtains or receives a thing of value for acting or forbearing to act in any court proceedings; and any such act or acts results in or contributes to an insurer's becoming impaired or insolvent.

(L. 1991 H.B. 385, et al. § 23, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 375.539 Hazardous operation, discontinuation determination, standards for — issuance of order by director, hearing procedure.

Effective 28 Aug 2010

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.539. Hazardous operation, discontinuation determination, standards for — issuance of order by director, hearing procedure. — 1. The director of the department of insurance, financial institutions and professional registration may deem an insurance company to be in such financial condition that its further transaction of business would be hazardous to policyholders, creditors, and the public, if such company is a property or casualty insurer, or both a property and casualty insurer, which has in force any policy with any single net retained risk larger than ten percent of that company's capital and surplus as of the December thirty-first next preceding.

2. The following standards, either singly or a combination of two or more, may be considered by the director to determine whether the continued operation of any insurer transacting an insurance business in this state might be deemed to be hazardous to its policyholders, creditors, or the general public:

(1) Adverse findings reported in financial condition and market conduct examination reports, audit reports, and actuarial opinions, reports, or summaries;

(2) The National Association of Insurance Commissioners Insurance Regulatory Information System and its other financial analysis solvency tools and reports;

(3) Whether the insurer has made adequate provision, according to presently accepted actuarial standards of practice, for the anticipated cash flows required by the contractual obligations and related expenses of the insurer, when considered in light of the assets held by the insurer with respect to such reserves and related actuarial items including, but not limited to, the investment earnings on such assets, and the considerations anticipated to be received and retained under such policies and contracts;

(4) The ability of an assuming reinsurer to perform and whether the insurer's reinsurance program provides sufficient protection for the insurer's remaining surplus after taking into account the insurer's cash flow and the classes of business written as well as the financial condition of the assuming reinsurer;

(5) Whether the insurer's operating loss in the last twelve-month period or any shorter period of time, including but not limited to net capital gain or loss, change in nonadmitted assets, and cash dividends paid to shareholders, is greater than fifty percent of the insurer's remaining surplus as regards to policyholders in excess of the minimum required;

(6) Whether the insurer's operating loss in the last twelve-month period or any shorter period of time, excluding net capital gains, is greater than twenty percent of the insurer's remaining surplus as regards to policyholders in excess of the minimum required;

(7) Whether a reinsurer, obligor, or any entity within the insurer's insurance holding company system, is insolvent, threatened with insolvency or delinquent in payment of its monetary or other obligations, and which in the opinion of the director may affect the solvency of the insurer;

(8) Contingent liabilities, pledges, or guaranties which either individually or collectively involve a total amount which in the opinion of the director may affect the solvency of the insurer;

(9) Whether any controlling person of an insurer is delinquent in the transmitting to, or payment of, net premiums to the insurer. As used in this subdivision, the term "controlling" shall have the same meaning assigned to it in subdivision (2) of section 382.010;

(10) The age and collectibility of receivables;

(11) Whether the management of an insurer, including officers, directors, or any other person who directly or indirectly controls the operation of the insurer, fails to possess and demonstrate the competence, fitness, and reputation deemed necessary to serve the insurer in such position;

(12) Whether management of an insurer has failed to respond to inquiries relative to the condition of the insurer or has furnished false and misleading information concerning an inquiry;

(13) Whether the insurer has failed to meet financial and holding company filing requirements in the absence of a reason satisfactory to the director;

(14) Whether management of an insurer either has filed any false or misleading sworn financial statement, or has released false or misleading financial statement to lending institutions or to the general public, or has made a false or misleading entry, or has omitted an entry of material amount in the books of the insurer;

(15) Whether the insurer has grown so rapidly and to such an extent that it lacks adequate financial and administrative capacity to meet its obligations in a timely manner;

(16) Whether the insurer has experienced or will experience in the foreseeable future cash flow or liquidity problems;

(17) Whether management has established reserves that do not comply with minimum standards established by state insurance laws, regulations, statutory accounting standards, sound actuarial principles and standards of practice;

(18) Whether management persistently engages in material underreserving that results in adverse development;

(19) Whether transactions among affiliates, subsidiaries, or controlling persons for which the insurer receives assets or capital gains, or both, do not provide sufficient value, liquidity, or diversity to assure the insurer's ability to meet its outstanding obligations as they mature;

(20) Any other finding determined by the director to be hazardous to the insurer's policyholders, creditors, or general public.

3. For the purposes of making a determination of an insurer's financial condition under this section, the director may:

(1) Disregard any credit or amount receivable resulting from transactions with a reinsurer that is insolvent, impaired, or otherwise subject to a delinquency proceeding;

(2) Make appropriate adjustments including disallowance to asset values attributable to investments in or transactions with parents, subsidiaries, or affiliates consistent with the National Association of Insurance Commissioners Accounting Policies and Procedures Manual, state laws and regulations;

(3) Refuse to recognize the stated value of accounts receivable if the ability to collect receivables is highly speculative in view of the age of the account or the financial condition of the debtor;

(4) Increase the insurer's liability in an amount equal to any contingent liability, pledge, or guarantee not otherwise included if there is a substantial risk that the insurer will be called upon to meet the obligation undertaken within the next twelve-month period.

4. If the director determines that the continued operation of the insurer licensed to transact business in this state may be hazardous to its policyholders, creditors, or the general public, then the director may, to the extent authorized by law and in accordance with any procedures required by law, issue an order requiring the insurer to:

(1) Reduce the total amount of present and potential liability for policy benefits by reinsurance;

(2) Reduce, suspend, or limit the volume of business being accepted or renewed;

(3) Reduce general insurance and commission expenses by specified methods;

(4) Increase the insurer's capital and surplus;

(5) Suspend or limit the declaration and payment of dividend by an insurer to its stockholders or to its policyholders;

(6) File reports in a form acceptable to the director concerning the market value of an insurer's assets;

(7) Limit or withdraw from certain investments or discontinue certain investment practices to the extent the director deems necessary;

(8) Document the adequacy of premium rates in relation to the risks insured;

(9) File, in addition to regular annual statements, interim financial reports on the form adopted by the National Association of Insurance Commissioners or in such format as promulgated by the director;

(10) Correct corporate governance practice deficiencies, and adopt and utilize governance practices acceptable to the director;

(11) Provide a business plan to the director in order to continue to transact business in the state;

(12) Notwithstanding any other provision of law limiting the frequency or amount of premium rate adjustments, adjust rates for any nonlife insurance product written by the insurer that the director considers necessary to improve the financial condition of the insurer.

5. An insurer subject to an order under subsection 4 of this section may request a hearing before the director in accordance with the provisions of chapter 536. The notice of hearing shall be served upon the insurer pursuant to section 536.067. The notice of hearing shall state the time and place of hearing and the conduct, condition, or ground upon which the director based the order. Unless mutually agreed between the director and the insurer, the hearing shall occur not less than ten days nor more than thirty days after notice is served and shall be either in Cole County or in some other place convenient to the parties designated by the director. The director shall hold all hearings under this subsection privately, unless the insurer requests a public hearing, in which case the hearing shall be public.

6. This section shall not be interpreted to limit the powers granted the director by any laws or parts of laws of this state, nor shall this section be interpreted to supercede any laws or parts of laws of this state, except that if the insurer is a foreign insurer, the director's order under subsection 4 of this section may be limited to the extent expressly provided by any laws or parts of laws of this state.

(L. 2010 S.B. 583)



Section 375.570 Manner of commencing proceedings — petition, contents.

Effective 28 Aug 1992

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.570. Manner of commencing proceedings — petition, contents. — 1. Terms used in sections 375.570 to 375.750 shall mean as defined in section 375.1152.

2. A formal delinquency proceeding, or seizure as described in section 375.1164, shall be commenced by filing a verified petition in the name of the director, as plaintiff, against the insurer, proceeded against as defendant, and said petition shall contain a brief statement of the condition of the defendant, or of the causes upon which the proceeding is based; it may also contain a prayer for temporary or permanent relief, or for both, and shall conclude with a prayer for general relief, under which prayer the court may grant any relief or issue any injunction or writ, and make any decrees or orders, under and within the provisions of sections 375.1150 to 375.1246, as shall be found advisable or necessary.

3. The petition shall contain a brief statement of the grounds upon which the proceeding is based. The petition may also contain a prayer for any orders as described in section 375.640 or 375.1155.

4. If the petition prays for any preliminary order as described in section 375.580, the petition must be verified by the director or his chief deputy or assistant director. The director need not plead or prove irreparable harm or inadequate remedy at law as a requirement for the issuance of any such preliminary order. The director shall be required to give only such notice to the insurer prior to the issuance of such a preliminary order as is reasonable under the circumstances.

(RSMo 1939 § 6053, A.L. 1992 H.B. 1574)

Prior revisions: 1929 § 5942; 1919 § 6350; 1909 § 7080



Section 375.580 Issuance, service and return of process.

Effective 28 Aug 1992

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.580. Issuance, service and return of process. — 1. If any order as described in section 375.640 or 375.1155 to be issued preliminarily to the summary hearing provided by section 375.600 is prayed for:

(1) The petition shall be first presented ex parte to the court, which may issue its initial order containing the preliminary orders prayed for as though the director were the receiver, but which shall provide in its order that any such preliminary order shall not continue beyond the time and date set for the return of summons, unless the court shall expressly enter a further order at the return of summons continuing such preliminary order;

(2) The court shall note the time and date of the issuance of its initial order;

(3) The court shall set a time and date of the return of summons, at which time the defendant or defendants may appear before the court for a summary hearing. The time and date for the return of summons shall not exceed ten days from the time and date of the issuance of the initial order;

(4) After the issuance of the initial order, the director shall immediately make arrangements with the clerk of the court for prompt personal service upon the defendant or defendants of the verified petition and orders. The clerk of the court shall maintain the court's file as confidential, except for good cause shown, until personal service is made.

2. If no preliminary order is prayed for, the proceedings shall be the same as in subsection 1 of this section, except that the court's file shall be open to the public as provided by section 375.1172.

3. Any preliminary order issued pursuant to this section may be served and enforced as provided by law in injunctions issued in other cases, but the director shall not be required to give any bond as preliminary to or in the course of any proceedings to which he is a party as such director, pursuant to sections 375.570 to 375.750 and 375.1150 to 375.1246, either for costs or for any order, or in case of appeal to either the supreme court or to any appellate tribunal.

(RSMo 1939 § 6054, A.L. 1978 H.B. 1634, A.L. 1992 H.B. 1574)

Prior revisions: 1929 § 5943; 1919 § 6351; 1909 § 7081



Section 375.600 Pleadings and proceedings, general procedures — summary hearing, purpose — effect of nonattendance by defendant.

Effective 28 Aug 1992

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.600. Pleadings and proceedings, general procedures — summary hearing, purpose — effect of nonattendance by defendant. — 1. The pleadings and proceedings, insofar as not otherwise regulated by sections 375.570 to 375.750, 375.950 to 375.990 and 375.1150 to 375.1246, shall be as in other civil causes.

2. At the time and date for the return of summons, the court shall hold a summary hearing.

3. If any defendant fails to appear for the summary hearing:

(1) The court shall, if personal service has not been made as to any defendant:

(a) Make such provision for alternative service upon that defendant as is best designed to notify the defendant of the pendency of the formal delinquency proceeding before the time and date of the summary hearing as reset by the court;

(b) Reset the time and date of the summary hearing to a time and date not more than ten days from the time and date of the original summary hearing;

(c) Expressly continue any preliminary order until the reset time and date of the summary hearing; and

(d) Order any confidential file to be an open and public record;

(2) The court shall, if personal service has been made as to any defendant, grant judgment by default in favor of the director against the defendant.

4. If any defendant appears for the summary hearing, the court shall:

(1) Require the defendant to answer the petition;

(2) Consider whether to extend any preliminary orders pending final judgment; and

(3) Set the case for trial, which shall be not more than ten days from the date of the summary hearing.

5. If any defendant fails to appear for a reset summary hearing, the court shall, if honest and reasonable efforts have been made to effect personal service upon the defendant, order notice published of the petition, of the continuance of any restraining order, and of the second reset summary hearing, which shall not be less than ten nor more than twenty days after the publication of notice. If the defendant fails to appear for any second reset summary hearing, the court may grant default judgment in favor of the director and against the defendant.

(RSMo 1939 § 6055, A.L. 1992 H.B. 1574)

Prior revisions: 1929 § 5944; 1919 § 6352; 1909 § 7082



Section 375.610 Hearing by the court, procedures — no continuances or discovery, exceptions.

Effective 28 Aug 1992

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.610. Hearing by the court, procedures — no continuances or discovery, exceptions. — 1. All pleadings shall be made up and filed at or before the day of the hearing, and the court shall, without the intervention of a jury, and without unnecessary delay, proceed to hear and determine such cause at the time and date set for trial; or on motion of the plaintiff, but in no other case, the court may, on the return day, refer the hearing of the case to a referee or master, with power to hear the testimony and report his conclusions on the same to the court.

2. To proceed without unnecessary delay, the court, or referee or master appointed by the court, shall:

(1) Grant no continuance, except for one of the following:

(a) Continuances by the court on its own motion if the court has offered to the director and the director has rejected, referral of the case to a referee or master under this section and section 375.620;

(b) A continuance only so long as absolutely necessary upon a finding by the court or referee or master, that one or more of the following has either died since the filing of the petition or currently suffers from a serious illness which makes such person unavailable to appear before the court:

a. The director or his principal trial counsel;

b. The chairman of the board of directors of defendant or such defendant's principal trial counsel;

c. The judge or referee or master before whom the case was pending; or

(c) A continuance upon the consent of all parties;

(2) Apply the following rules concerning discovery:

(a) Order or permit no discovery, unless either of the following occur:

a. The director has failed or refused to tender to the defendant, on or before the return day of the summons, * a copy of any examination report regarding the condition and affairs of the defendant as of a date not exceeding six months before the return day of the summons; or

b. The director has failed to file with the court, on or before the return day of the summons, the director's binding stipulation that his case-in-chief will consist solely of the introduction of such examination report under subsection 1 of section 375.630. Such a stipulation shall not preclude the director from introducing other evidence in rebuttal of evidence offered by the defendant;

(b) Even if either of the events described in subparagraphs a or b of paragraph (a) of this subdivision occurs, discovery shall be expedited and limited in nature and scope to those matters having direct bearing on the grounds alleged for the formal delinquency proceeding;

(3) Exclude based on a rebuttable presumption that the prejudicial effect outweighs the probative value of any of the following evidence:

(a) Evidence pertaining to the condition and affairs of any insurer not named by the director as a defendant;

(b) Testimony under subpoena or other compulsory process issued at the request of the offering party from more than two employees or agents of the director, or of each defendant. The party offering any such evidence may rebut such presumption by demonstrating that the probative value of such evidence directly related to the allegations of the petition outweighs the prejudicial effect to the objecting parties, to entities not party to the proceedings, and from the length of time necessary for the hearing.

(RSMo 1939 § 6056, A.L. 1991 H.B. 385, et al., A.L. 1992 H.B. 1574)

Prior revisions: 1929 § 5945; 1919 § 6353; 1909 § 7083

*Word "with" appears in original rolls.



Section 375.620 Referee or master to hear and report — exceptions, filed by either party.

Effective 28 Aug 1992

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.620. Referee or master to hear and report — exceptions, filed by either party. — 1. If the case is referred, the referee or master shall forthwith proceed to hear the same, and shall file his report within ten days after the conclusion of the testimony.

2. Any referee or master failing to at once proceed with the hearing, or to file his report within the time aforesaid, may be removed by the court, in which case he shall not receive any pay or allowance whatever for his services; and the court may thereupon hear the case or appoint a new referee or master. The fees of the referee or master shall be taxed and paid as costs in the case.

3. Exceptions to the report of the referee or master may be filed by either party. If no exceptions are filed within three days after the report is presented to the court, it shall be confirmed, and judgment entered thereon.

(RSMo 1939 § 6056, A.L. 1992 H.B. 1574)

Prior revisions: 1929 § 5945; 1919 § 6353; 1909 § 7083



Section 375.630 Examinations and statements, evidentiary effect — case to be decided, when — appeals — attorney fees, paid how.

Effective 28 Aug 1992

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.630. Examinations and statements, evidentiary effect — case to be decided, when — appeals — attorney fees, paid how. — 1. In a hearing before the court, master or referee, certified copies of the statement made by the defendant, or of reports of examinations of the defendant made by the director, or persons appointed by him, shall be received as self-authenticated, if offered by the director, as:

(1) Prima facie evidence of the facts therein contained pertaining to the condition and affairs of the defendant;

(2) A rebuttable presumption of the facts contained in any such report pertaining to the condition and affairs of the defendant; and

(3) A rebuttable presumption that the facts pertaining to the condition and affairs of the defendant as of the examination date are true as of the date of the hearing, if such report is as of a date not more than one hundred eighty days preceding the filing of the petition.

2. The court shall decide the case within the earliest possible time but no later than fifteen days after the conclusion of the evidence, or ten days after the filing of objections to the report of the referee or master if the case was referred to a referee or master.

3. If the finding be for the defendant, it shall be lawful for the director to appeal the case.

4. If the finding be for the plaintiff, the court shall render such orders, decrees and judgments as are allowed by sections 375.1150 to 375.1246. Such decree or judgment shall, for all purposes of an appeal, be considered a final judgment, and the defendant may appeal from the same as in other civil cases; provided, the appeal be prayed for and perfected within five days after such judgment, and that the bond shall be for such an amount as the court may fix; and provided, that no appeal nor supersedeas bond shall operate as a dissolution of the order of the court.

5. Reasonable attorney's fees and other expenses incurred by any person on behalf of an insurer resisting any formal delinquency proceeding may be paid from the assets of the insurer as an expense of administration during the rehabilitation or liquidation, but only after the trial and only if the person making the claim for such fees and expenses shows, and if the court finds, based on the record and evidence presented at the trial, that the board of directors of the insurer incurred such expenses for the defense of the insurer based upon its* best knowledge, information and belief formed after reasonable inquiry indicating such defense was well grounded in fact and was warranted by existing law or a good faith argument for the extension, modification or reversal of existing law and it was not pursued for any improper purpose, such as to harass or to cause unnecessary delay or needless increase in the costs of litigation. Any finding or order awarding such attorney's fees and other expenses shall be appealable as a final judgment, but an appellate court reviewing such finding or order shall not accord any deference to the findings of fact or conclusions of law of the trial court.

(RSMo 1939 § 6056, A.L. 1992 H.B. 1574)

Prior revisions: 1929 § 5945; 1919 § 6353; 1909 § 7083

*Word "their" appears in original rolls.



Section 375.640 Insurance director to take charge.

Effective 28 Aug 1992

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.640. Insurance director to take charge. — If the director shall apply, either at the time of or after the filing of the petition referred to in section 375.570, the court may, if the court deems it necessary, authorize him or a special deputy appointed for such purpose to temporarily take charge of the property of the defendant and to receive its premiums and other income until a final decree is rendered.

(RSMo 1939 § 6057, A.L. 1992 H.B. 1574)

Prior revisions: 1929 § 5946; 1919 § 6354; 1909 § 7084



Section 375.650 Title of assets to vest in director — special deputy receiver, appointment, duties.

Effective 28 Aug 1992

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.650. Title of assets to vest in director — special deputy receiver, appointment, duties. — 1. Upon the rendition of a final judgment dissolving an insurer, or declaring it insolvent, all the general assets of such insurer shall vest in fee simple and absolutely in the director, and his successor or successors in office, who shall hold and dispose of the same in his capacity as receiver for the use and benefit of the creditors and policyholders of such insurer and such other persons as may be interested in such assets.

2. Upon the rendition of a final judgment dissolving an insurer, or declaring it insolvent, the director may appoint a special deputy receiver whose appointment is approved by the court to manage the receivership. The director in his capacity as receiver of such insurer, any special deputy receiver who is appointed by the director and whose appointment is approved by the court, all employees and agents of such receivership and all employees of the state of Missouri when acting with respect to the receivership shall be considered to be officers of the court when acting in such capacities and as such shall be subject to the orders and directions of the court with respect to their actions or omissions in connection with the receivership. The receiver, special deputy receiver, commissioners and special masters appointed by the court, the agents and employees of the receivership and the commissioners and employees of the state of Missouri when acting with respect to the receivership shall enjoy absolute judicial immunity and be immune from any claim against them personally for any act or omission while acting in good faith in the performance of their functions and duties in connection with the receivership.

3. This section shall apply only to proceedings instituted before August 28, 1991.

(RSMo 1939 § 6058, A.L. 1986 H.B. 1103, A.L. 1988 S.B. 430, A.L. 1992 H.B. 1574)

Prior revisions: 1929 § 5947; 1919 § 6355; 1909 § 7085



Section 375.660 Disposition of assets.

Effective 28 Aug 1992

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.660. Disposition of assets. — 1. If the court directs the director to liquidate, settle or wind up the affairs of the defendant, said director shall take immediate possession of the assets, books and papers of the defendant, and unless disposition of the assets of the defendant is made by a reinsurance agreement as may be provided by law, he shall sell and dispose of the real estate and other property of the defendant, subject to the approval of the court, and may execute in his own name, as director, all necessary and proper conveyances of the same; he may also, in his own name as such director, maintain and defend all actions in the courts of this or any other state, or of the United States, relating to the defendant, its assets, liabilities and business.

2. This section shall apply only to proceedings instituted before August 28, 1991.

(RSMo 1939 § 6059, A.L. 1992 H.B. 1574)

Prior revisions: 1929 § 5948; 1919 § 6356; 1909 § 7086



Section 375.670 Allowance of demands — receiver to review claims against receivership.

Effective 28 Aug 1992

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.670. Allowance of demands — receiver to review claims against receivership. — 1. The court, upon the application of the receiver, shall establish claims procedures and shall limit and may extend the time for the presentation of claims against the receivership, and notice thereof shall be given in such manner as said court shall direct; and any creditor neglecting to present his claim within the time so limited shall be debarred of all right to share in the assets of the insurer.

2. Claims presented against the receivership shall be reviewed by the receiver. The receiver shall either consent to the claim in whole or in part or shall contest the claim. If the receiver consents to the claim in whole or in part, he shall also classify the claim according to the priority to which it is entitled under section 375.700. A written notice of his consent shall be given to the claimant or his attorney by first class mail at the address shown in the proof of claim. Whenever the receiver objects to all or any portion of the claim, the claim shall be subject to the provisions of section 375.1214.

3. This section shall apply only to proceedings instituted before August 28, 1991.

(RSMo 1939 § 6060, A.L. 1988 S.B. 430, A.L. 1992 H.B. 1574)

Prior revisions: 1929 § 5949; 1919 § 6357; 1909 § 7087



Section 375.710 Conflict of interests — power of court — trustees.

Effective 28 Aug 1992

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.710. Conflict of interests — power of court — trustees. — In case of any conflict of interests on any matter, or concerning the enforcement or settlement of any conflicting claims between two or more insurers, the settlement and winding up of whose affairs shall be under the charge of the director, it shall be the duty of the director, and the right of any person interested in any of the insurers to report the fact of conflict and the question or questions involved to the court in which any of the causes is pending, and such court, thereupon, shall have power to appoint a trustee, to have charge and control of the interests of any of the insurers as regards the settlement or enforcement of its claims in respect to the matter in controversy, or to make such other orders providing for the settlement, adjustment or enforcement of the rights of the insurer in the matter as to the court shall seem best adapted to the protection of the rights of all.

(RSMo 1939 § 6062, A. 1949 H.B. 2092, A.L. 1992 H.B. 1574)

Prior revisions: 1929 § 5951; 1919 § 6359; 1909 § 7089



Section 375.720 Penalty for failure or refusal to deliver assets to director.

Effective 01 Jan 2017, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.720. Penalty for failure or refusal to deliver assets to director. — 1. Whenever, by this chapter, or by any other law of this state, the director is authorized or required to take possession of any of the general assets of any insurer, it is unlawful for any person or company to knowingly neglect or refuse to deliver to the director, on order or demand of the director, any books, papers, evidences of title or debt, or any property belonging to any such insurer in its, his or their possession, or under his, its or their control.

2. If the director determines that a person has engaged, is engaging in, or has taken a substantial step toward engaging in an act, practice or course of business constituting a violation of this section or a rule adopted or order issued pursuant thereto, or that a person has materially aided or is materially aiding an act, practice, omission, or course of business constituting a violation of this section or a rule adopted or order issued pursuant thereto, the director may issue such administrative orders as authorized under section 374.046. A violation of this section is a level three violation under section 374.049. The director may also suspend or revoke the license or certificate of authority of such person for any willful violation.

3. If the director believes that a person has engaged, is engaging in, or has taken a substantial step toward engaging in an act, practice or course of business constituting a violation of this section or a rule adopted or order issued pursuant thereto, or that a person has materially aided or is materially aiding an act, practice, omission, or course of business constituting a violation of this section or a rule adopted or order issued pursuant thereto, the director may maintain a civil action for relief authorized under section 374.048. A violation of this section is a level three violation under section 374.049.

4. Any person who knowingly engages in any act, practice, omission, or course of business in violation of this section is guilty of a class D felony. If the offender holds a license or certificate of authority under the insurance laws of this state, the court imposing sentence shall order the director to revoke such license.

5. The director may refer such evidence as is available concerning violations of this section to the proper prosecuting attorney, who with or without a criminal reference, or the attorney general under section 27.030, may institute the appropriate criminal proceedings.

6. Nothing in this section shall limit the power of the state to punish any person for any conduct that constitutes a crime under any other state statute.

(RSMo 1939 § 6063, A.L. 1986 H.B. 1103, A.L. 1992 H.B. 1574, A.L. 2007 S.B. 66, A.L. 2014 S.B. 491)

Prior revisions: 1929 § 5952; 1919 § 6360; 1909 § 7090

Effective 1-01-17



Section 375.740 Payment of expenses of proceedings.

Effective 28 Aug 1992

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.740. Payment of expenses of proceedings. — 1. In proceedings to enjoin, rehabilitate, dissolve, wind up or otherwise settle the affairs and dispose of the assets of insurers, the director shall receive no fees nor compensation for any services personally performed by him.

2. He shall have power and authority, however, in such cases, and through the course of the whole case, to employ the necessary legal counsel and assistance, and clerical and actuarial force. The compensation of legal counsel and assistance, and clerical and actuarial force shall be fixed and all expenses of taking possession of the property of the insurer and the administration thereof shall be approved by the director, all subject to the approval of the court, and shall be paid out of the funds or assets of the insurer; provided, however, that the salaries of those persons employed by the director under this section together with the expenses of such employment, may be paid out of amount appropriated to the department of insurance, financial institutions and professional registration; provided, further, that the amount paid out under this section for salaries and expenses from appropriated funds shall be repaid to the state treasury from any available funds or assets of the insurer.

3. The director shall keep a full account of all receipts and disbursements, and make report of the same to the court at least once in twelve months, and oftener if required by the court, and shall be responsible on his official bond for all assets coming into his possession.

4. The court may, in its discretion, require of the director a bond in addition to his official bond.

5. This section shall apply only to proceedings instituted prior to August 28, 1991.

(RSMo 1939 § 6065, A.L. 1971 H.B. 82, A.L. 1992 H.B. 1574)

Prior revisions: 1929 § 5954; 1919 § 6362; 1909 § 7092

(1962) In action by superintendent, as receiver for company, against company's agents to recover unearned premiums collected but not remitted to company, and agent's commissions thereon, the court did not have authority to assess superintendent's attorney fees against defendants. Clay v. Independence Mutual Insurance Co. (Mo.), 359 S.W.2d 679.

(1963) Premium deposits to reciprocal for flood insurance held deductible as ordinary or necessary business expense for tax purpose. United States v. Weber Paper Company, 320 F.2d 199.



Section 375.750 Reports to court — payment of claims.

Effective 28 Aug 1992

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.750. Reports to court — payment of claims. — 1. The director, when charged with the winding up of the affairs of an insolvent insurer, shall make at least twice a year to the court and oftener if the court shall so order, a full report, under oath of the condition and affairs of such insurer.

2. If it shall appear to the court from such report that, after reserving an amount sufficient to pay the probable expense of winding up the insurer, there shall remain in the hands of the director enough cash to pay at least ten percent of the allowed claims, the court may order the same to be distributed according to the rights of the claimants.

3. This section shall apply only to proceedings instituted prior to August 28, 1991.

(RSMo 1939 § 6069, A.L. 1947 V. I p. 334, A. 1949 H.B. 2092, A.L. 1992 H.B. 1574)

Prior revisions: 1929 § 5958; 1919 § 6366; 1909 § 7096



Section 375.771 Citation of law.

Effective 28 Aug 1989

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.771. Citation of law. — Sections 375.771 to 375.779 shall be referred to as the "Missouri Property and Casualty Insurance Guaranty Association Act". If any provision of sections 375.771 to 375.779 is found to be unconstitutional, the remaining provisions are to be treated as being in full force and effect.

(L. 1989 S.B. 333)



Section 375.772 Association, created — definitions.

Effective 28 Aug 2013

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.772. Association, created — definitions. — 1. There is created a nonprofit unincorporated legal entity to be known as the "Missouri Property and Casualty Insurance Guaranty Association", hereinafter referred to as "association". All member insurers shall be and remain members of the association as a condition of their authority to transact insurance in this state. The association shall perform its functions under a plan of operation and through a board of directors established by section 375.776.

2. As used in sections 375.771 to 375.779, the following terms mean:

(1) "Account", any one of the four accounts established by section 375.773;

(2) "Affiliate", a person who directly or indirectly through one or more intermediaries controls, is controlled by, or is under common control with another person;

(3) "Affiliate of an insolvent insurer", a person who directly or indirectly through one or more intermediaries controls, is controlled by, or is under common control with an insolvent insurer on December thirty-first of the year immediately preceding the date the insurer becomes an insolvent insurer;

(4) "Association", the Missouri property and casualty insurance guaranty association;

(5) "Claimant", any insured making a first-party claim or any person instituting a liability claim, provided that no person who is an affiliate of the insolvent insurer may be a claimant;

(6) "Control", the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract other than a commercial contract for goods or nonmanagement services, or otherwise, unless the power is the result of an official position with the corporate office held by the person. Control shall be presumed to exist if any person, directly or indirectly, owns, controls, holds the power to vote, or holds proxies representing ten percent or more of the voting securities of any other person. Such presumption may be rebutted by a showing that control does not exist in fact;

(7) "Covered claim", an unpaid claim including those for unearned premiums, presented by a claimant within the time specified in accordance with subsection 1 and subdivision (2) of subsection 2 of section 375.775, and is for a loss arising out of and is within the coverage of an insurance policy to which sections 375.771 to 375.779 apply made by a person insured under such policy or by a person suffering injury or for which a person insured under such policy is legally liable, if:

(a) The policy is issued by a member insurer and such member insurer becomes an insolvent insurer after August 28, 2004; and

(b) The claimant or insured is a resident of this state at the time of the insured event, or the claim is a first-party claim by an insured for damage to property and the property from which the claim arises is permanently located in this state or in the case of an unearned premium, the policyholder is a resident of this state at the time the policy is issued. The residency of the claimant, insured, or policyholder, other than an individual, is the state in which its principal place of business is located at the time of the insured event;

(c) "Covered claim" shall not include:

a. Any amount awarded as punitive or exemplary damages, or which is a fine or penalty;

b. Any amount sought as a return of premium under any retrospective rating plan; or

c. Any amount due any reinsurer, insurer, insurance pool, or underwriting association, health maintenance organization, hospital plan corporation, health services corporation, or self-insurer as subrogation recoveries, reinsurance recoveries, contribution, indemnity, or otherwise. To the extent of any amount due any reinsurer, insurer, insurance pool, or underwriting association, health maintenance organization, hospital plan corporation, health services corporation, or self-insurer as subrogation recoveries or otherwise there shall be no right of recovery by any person against a tort-feasor insured of an insolvent insurer, except that such limitation shall not apply with respect to those amounts that exceed the limits of the policy issued such tort-feasor by the insolvent insurer;

d. A claim by or against an insured of an insolvent insurer, if such insured has a net worth of more than twenty-five million dollars on the later of the end of the insured's most recent fiscal year or the December thirty-first of the year next preceding the date the insurer becomes an insolvent insurer; provided that an insured's net worth on such date shall be deemed to include the aggregate net worth of the insured and all of its affiliates as calculated on a consolidated basis;

e. Any first-party claim by an insured which is an affiliate of the insolvent insurer;

f. Supplementary payment obligations incurred prior to the final order of liquidation, including but not limited to adjustment fees and expenses, fees for medical cost containment services, including but not limited to medical case management fees, attorney's fees and expenses, court costs, penalties, and bond premiums;

g. Any claims for interest;

h. Any amount that constitutes a portion of a covered claim that is within an insured's deductible or self-insured retention;

i. Any fee or other amount sought by or on behalf of an attorney or other provider of goods or services retained by an insured or claimant in connection with the assertion or prosecuting of any claim, covered or otherwise, against the association;

j. Any amount that constitutes a claim under a policy, except in the case of a claim for benefits under workers' compensation coverage, issued by an insolvent insurer with a deductible or self-insured retention of three hundred thousand dollars or more. However, such a claim shall be considered a covered claim, if, as of the deadline set forth for the filing of claims against the insolvent insurer or its liquidator, the insured is a debtor under 11 U.S.C. Section 701, et seq.;

k. Any amount to the extent that it is covered by any insurance that is available to the claimant or the insured, whether such other insurance is primary, pro rata, or excess. In all such instances, the association's obligations to the insured or claimant shall not be deemed to be other insurance;

(8) "Insolvent insurer", an insurer licensed to transact insurance in this state, either at the time the policy was issued or when the insured event occurred, and against whom a final order of liquidation with a finding of insolvency has been entered by a court of competent jurisdiction in the insurer's state of domicile or of this state under the provisions of sections 375.950 to 375.990 or sections 375.1150 to 375.1246, and which such order of liquidation has not been stayed or been the subject of a writ of supersedeas or other comparable order;

(9) "Insured", any named insured, additional insured, vendor, lessor, or any other party identified as an insured under the policy;

(10) "Member insurer", any person who writes any kind of insurance to which sections 375.771 to 375.779 apply, including the exchange of reciprocal or interinsurance contracts, and possesses a certificate of authority to transact the business of insurance in this state issued by the director of the department of insurance, financial institutions and professional registration. Whether or not approved by the director of the department of insurance, financial institutions and professional registration for the placing of lines of insurance by producers so authorized under the provisions of chapter 384, an insurance company not licensed to do business in this state shall not be a member insurer. Missouri mutual and extended Missouri mutual insurance companies doing business under chapter 380 shall be considered member insurers for the purposes of sections 375.771 to 375.779, and a special account shall be established applicable only to such companies;

(11) "Net direct written premiums", direct gross premiums written in this state on insurance policies to which sections 375.771 to 375.779 apply, less return premiums thereon and dividends paid or credited to policyholders on such direct business. "Net direct written premiums" does not include premiums on contracts between insurers or reinsurers;

(12) "Net worth", the total assets of a person less the total liabilities against those assets. Where the person is one who prepares an annual report to shareholders such report for the fiscal year immediately preceding the date of insolvency of the insurance carrier shall be used to determine net worth. If the person is one who does not prepare such an annual report, but does prepare an annual financial report for management which reflects net worth, then such report for the fiscal year immediately preceding the date of insolvency of the insurance carrier shall be used to determine net worth;

(13) "Ocean marine insurance" includes marine insurance that insures against maritime perils or risks and other related perils or risks which are usually insured against by traditional marine insurance, such as hull and machinery, marine builders' risks, and marine protection and indemnity. Such perils and risks insured against include, without limitation, loss, damage, or expense or legal liability of the insured arising out of an incident related to ownership, operation, chartering, maintenance, use, repair, or construction of any vessel, craft, or instrumentality in use in ocean or inland waters for commercial purposes, including liability of the insured for personal injury, illness, or death for loss or damage to the property of the insured or another person;

(14) "Person", any individual, corporation, partnership, association or voluntary organization, municipality, or political subdivision;

(15) "Political subdivision", the same meaning as such term is defined in section 70.210;

(16) "Self-insurer", a person that covers its liability through a qualified individual or group self-insurance program or any other formal program created for the specific purpose of covering liabilities typically covered by insurance. Self-insurer does not include the Missouri private sector individual self-insurers guaranty corporation created pursuant to section 287.860, et seq.

(L. 1989 S.B. 333, A.L. 1992 H.B. 1574, A.L. 2004 S.B. 1299, A.L. 2013 S.B. 59)



Section 375.773 Accounts, types of insurance — applicability of law.

Effective 28 Aug 2004

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.773. Accounts, types of insurance — applicability of law. — 1. For purposes of administration and assessment, the association shall be divided into four separate accounts:

(1) The workers' compensation insurance account;

(2) The automobile insurance account;

(3) The Missouri mutual and extended Missouri mutual insurance company account; and

(4) The account for all other insurance to which sections 375.771 to 375.779 apply.

2. Sections 375.771 to 375.779 shall apply to all kinds of direct insurance, but shall not be applicable to the following:

(1) Life, annuity, accident, and health or disability insurance;

(2) Mortgage guaranty, financial guaranty, or other forms of insurance offering protection against investment risk;

(3) Fidelity or surety bonds, or any other bonding obligations;

(4) Credit insurance, vendors' single-interest insurance, or collateral protection insurance, or any similar insurance protecting the interest of a creditor arising out of a creditor-debtor transaction;

(5) Insurance of warranties or service contracts, including insurance that provides for the repair, replacement, or service of goods or property, or indemnification for repair, replacement, or service for the operational or structural failure of the goods or property due to a defect in material, workmanship, or normal wear and tear, or provides reimbursement for the liability incurred by the issuers of agreements or service contracts that provide such benefits;

(6) Title insurance;

(7) Ocean marine insurance;

(8) Any transaction or combination of transactions between a person, including affiliates of such person, and an insurer, including affiliates of such insurer, which involves the transfer of investment or credit risk unaccompanied by the transfer of insurance risk;

(9) That portion of any insurance provided or guaranteed by any government; or

(10) Insurance written by a company formed and operating under sections 383.010 to 383.040.

(L. 1989 S.B. 333, A.L. 1993 H.B. 709, A.L. 2004 S.B. 1299)



Section 375.774 Certificate of contribution, issued when, shown as asset by insurer, when — tax credit allowed to insurer, when — association exempt from taxes.

Effective 28 Aug 2004

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.774. Certificate of contribution, issued when, shown as asset by insurer, when — tax credit allowed to insurer, when — association exempt from taxes. — 1. The association shall issue to each insurer paying an assessment under sections 375.771 to 375.779 a certificate of contribution, in appropriate form and terms as prescribed by the director, for the amount so paid. All outstanding certificates shall be of equal dignity and priority without reference to amounts or dates of issue.

2. A certificate of contribution may be shown by the insurer in its financial statements as an admitted asset for such amount and period of time, as follows:

(1) One hundred percent for the calendar year of issuance;

(2) Sixty-six and two-thirds percent for the first calendar year after the year of issuance;

(3) Thirty-three and one-third percent for the second year after the year of issuance which shall be the last year each such certificate shall be carried as an asset.

3. The insurer shall be entitled to a credit against the premium tax liability under sections 148.310 to 148.461 for contributions paid to the association. This tax credit shall be taken over a period of the three successive tax years beginning after the year of contribution at the rate of thirty-three and one-third percent, per year, of the contribution paid to the association, and such credit shall not be subject to subsection 1 of section 375.916.

4. Any sums recovered by the association representing sums which have theretofore been written off by contributing insurers and offset against premium taxes as provided in subsection 3 of this section shall be paid by the association to the director of revenue who shall handle such funds in the same manner as provided in section 148.380.

5. The association shall be exempt from payment of all fees and all capitation or poll and excise taxes levied by this state or any of its political subdivisions and the real and personal property of the association is hereby declared to be property actually and regularly used exclusively for purposes purely charitable and not held for private or corporate profit within the meaning of subdivision (5) of section 137.100, RSMo 1986.

(L. 1989 S.B. 333, A.L. 1991 H.B. 385, et al., A.L. 2004 S.B. 1299)



Section 375.775 Association, powers and duties.

Effective 28 Aug 2013

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.775. Association, powers and duties. — 1. The association shall be obligated to the extent of the covered claims existing prior to the date of a final order of liquidation or a judicial determination by a court of competent jurisdiction in the insurer's domiciliary state that an insolvent insurer exists and arising within thirty days from the date or at the time of the first such order or determination, or before the policy expiration date if less than thirty days after such date, or before or at the time the insured replaces the policy or causes its cancellation, if he does so within thirty days of such date. Such obligation shall be satisfied by paying to the claimant an amount as follows:

(1) The full amount of a covered claim for benefits under workers' compensation insurance coverage;

(2) An amount not exceeding twenty-five thousand dollars per policy for a covered claim for the return of unearned premium;

(3) An amount not exceeding three hundred thousand dollars per claim for all other covered claims.

2. In no event shall the association be obligated to an insured or claimant in an amount in excess of the face amount or the limits of the policy from which a claim arises or be obligated for the payment of unearned premium in excess of the amount of twenty-five thousand dollars, or to an insured or claimant on any covered claim until it receives confirmation from the receiver or liquidator of an insolvent insurer that the claim is within the coverage of an applicable policy of the insolvent insurer, except that within the sole discretion of the association, if the association deems it has sufficient evidence from other sources, including any claim forms which may be propounded by the association, that the claim is within the coverage of an applicable policy of the insolvent insurer, it shall proceed to process the claim, pursuant to its statutory obligations, without such confirmation by the receiver or liquidator:

(1) All covered claims shall be filed with the association on the claim information form required by this subdivision no later than the final date first set by the court for the filing of claims against the liquidator or receiver of an insolvent insurer, except that if the time first set by the court for filing claims is one year or less from the date of insolvency, and an extension of the time to file claims is granted by the court, claims may be filed with the association no later than the new date set by the court or within one year of the date of insolvency, whichever first occurs. In no event shall the association be obligated on a claim filed after such date or on one not filed on the required form. A claim information form shall consist of a statement verified under oath by the claimant which includes all of the following:

(a) The particulars of the claim;

(b) A statement that the sum claimed is justly owing and that there is no setoff, counterclaim, or defense to said claim;

(c) The name and address of the claimant and the attorney who represents the claimant, if any; and

(d) If the claimant is an insured, that the insured's net worth did not exceed twenty-five million dollars on the date the insurer became an insolvent insurer.

­­

­

(2) In the case of claims arising from a member insurer subject to a final order of liquidation issued on or after September 1, 2000, the provisions of subdivision (1) of subsection 2 of this section shall not apply and in lieu thereof, such claims shall be governed by this subdivision. All covered claims shall be filed with the association, liquidator or receiver. Notwithstanding any other provisions of sections 375.771 to 375.779, a covered claim shall not include a claim filed after the earlier of eighteen months after the date of the order of liquidation, or the final date set by the court for the filing of claims against the liquidator or receiver of an insolvent insurer. The association may require that other information and documents be included in confirming the existence of a covered claim or in determining eligibility of any claimant. Such information may include, but is not limited to:

(a) The particulars of the claim;

(b) A statement that the sum claimed is justly owing and that there is no setoff, counterclaim, or defense to said claim;

(c) The name and address of the claimant and the attorney who represents the claimant, if any; and

(d) A verification under oath of such requested information.

­­

­

3. In the case of claims arising from bodily injury, sickness or disease, the amount of any such award shall not exceed the claimant's reasonable expenses incurred for necessary medical, surgical, X-ray, dental services and comparable services for individuals who, in the exercise of their constitutional rights, rely on spiritual means alone for healing in accordance with the tenets and practices of a recognized church or religious denomination by a duly accredited practitioner thereof, including prosthetic devices and necessary ambulance, hospital, professional nursing, and any amounts lost or to be lost by reason of claimant's inability to work and earn wages or salary or their equivalent, except that the association shall pay the full amount of any covered claim arising out of a workers' compensation policy. Such award may also include payments in fact made to others, not members of claimant's household, which were reasonably incurred to obtain from such other persons ordinary and necessary services for the production of income in lieu of those services the claimant would have performed for himself had he not been injured. Verdicts as respect only those civil actions as may be brought to recover damages as provided in this section shall specifically set out the sums applicable to each item in this section for which an award may be made.

4. In the case of claims arising from a member insurer subject to a final order of liquidation dated on or after August 31, 2004, the provisions of subsection 3 of this section shall not apply.

5. Notwithstanding any other provision of sections 375.771 to 375.779, except in the case of a claim for benefits under workers' compensation coverage, any obligation of the association to or on behalf of the insured and its affiliates on covered claims shall cease when ten million dollars has been paid in the aggregate by the association and any one or more associations similar to the association in any other state or states to or on behalf of such insured, its affiliates, and additional insureds on covered claims or allowed claims arising under the policy or policies of any one insolvent insurer.

6. If the association determines that there may be more than one claimant having a covered claim or allowed claim against the association, or any associations similar to the association in other states, under the policy or policies of any one solvent insurer, the association may establish a plan to allocate amounts payable by the association in such manner as the association in its discretion deems equitable.

7. The association shall be deemed the insurer only to the extent of its obligations on the covered claims and to such extent, subject to the limitations provided in sections 375.771 to 375.779, shall have all rights, duties, and obligations of the insolvent insurer as if the insurer had not become insolvent, including but not limited to the right to pursue and retain salvage and subrogation recoverable on paid covered claim obligations. The association shall not be deemed the insolvent insurer for any purpose relating to the issue of whether the association is amenable to the personal jurisdiction of the courts of any states. However, any obligation to defend an insured shall cease upon:

(1) The association's payment by settlement releasing the insured or on a judgment of an amount equal to the lesser of the association's covered claim obligation limit or the applicable policy limit; or

(2) The association's tender of such amount.

8. The association shall allocate claims paid and expenses incurred among the four accounts separately, and assess member insurers separately for each account amounts necessary to pay the obligations of the association under subsection 1 of this section to an insolvency, the expenses of handling covered claims subsequent to an insolvency, the cost of examinations under subdivision (3) of subsection 9 of this section, and other expenses authorized by sections 375.771 to 375.779. The assessments of each member insurer shall be in the proportion that the net direct written premiums of the member insurer for the preceding calendar year on the kinds of insurance in the account bears to the net direct written premiums of all member insurers for the preceding calendar year of the kinds of insurance in the account. Each member insurer's assessment may be rounded to the nearest ten dollars. Each member insurer shall be notified of the assessment not later than thirty days before it is due. No member insurer may be assessed in any year on any account an amount greater than two percent of that member insurer's net direct written premiums for the preceding calendar year on the kinds of insurance in the account. If the maximum assessment, together with the other assets of the association in any account, does not provide in any one year in any account an amount sufficient to make all necessary payments from that account, the funds available shall be prorated and the unpaid portion shall be paid as soon thereafter as funds become available. The association may defer, in whole or in part, the assessment of any member insurer, if the assessment would cause the member insurer's financial statement to reflect amounts of capital or surplus less than the minimum amounts required for a certificate of authority by any jurisdiction in which the member insurer is authorized to transact insurance. Deferred assessments shall be paid when such payment will not reduce capital or surplus below required minimums. Such payments shall be refunded to those companies receiving larger assessments by virtue of such deferment, or, in the discretion of any such company, credited against future assessments. No dividends shall be paid stockholders or policyholders of a member insurer so long as all or part of any assessment against such insurer remains deferred. Each member insurer may set off against any assessment, authorized payments made on covered claims and expenses incurred in the payment of such claims by the member insurer if they are chargeable to the account for which the assessment is made. Assessments made under sections 375.771 to 375.779 and section 375.916 shall not be subject to subsection 1 of section 375.916.

9. The association shall:

(1) Handle claims through its employees or through one or more insurers or other persons designated as servicing facilities. Designation of a servicing facility is subject to the approval of the director, but such designation may be declined by a member insurer;

(2) Reimburse each servicing facility for obligations of the association paid by the facility and for actual expenses incurred by the facility while handling claims on behalf of the association and shall pay the other expenses of the association authorized by this section;

(3) Be subject to examination and regulation by the director. The board of directors shall submit, not later than March thirtieth of each year, a financial report for the preceding calendar year in a form approved by the director; and

(4) Proceed to investigate, settle, and determine covered claims.

10. The association may:

(1) Appear in, defend and appeal any action on a claim brought against the association;

(2) Employ or retain such persons as are necessary to handle claims and perform other duties of the association;

(3) Act as a servicing facility for other similar entities created by similar laws in this state or other states;

(4) Borrow funds necessary to effect the purposes of sections 375.771 to 375.779 in accord with the plan of operation;

(5) Sue or be sued. Such power to sue includes the power and right to intervene as a party before any court that has jurisdiction over an insolvent insurer as defined in section 375.772;

(6) Negotiate and become a party to such contracts as are necessary to carry out the purpose of sections 375.771 to 375.779;

(7) Perform such other acts as are necessary or proper to effectuate the purpose of sections 375.771 to 375.779;

(8) Refund to the member insurers in proportion to the contribution of each member insurer to that account that amount by which the assets of the account exceed the liabilities, if, at the end of any calendar year, the board of directors finds that the assets of the association in any account exceed the liabilities of that account as estimated by the board of directors for the coming year; and

(9) Become a member of the National Conference on Insurance Guaranty Funds.

(L. 1989 S.B. 333, A.L. 1991 H.B. 385, et al., A.L. 2002 H.B. 1468, A.L. 2004 S.B. 1299, A.L. 2013 S.B. 59)



Section 375.776 Board of directors, selection, terms — powers and duties.

Effective 28 Aug 2013

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.776. Board of directors, selection, terms — powers and duties. — 1. The board of directors, subject to the supervision of the director, shall:

(1) Establish a plan of operation whereby the duties of the association under section 375.775 will be performed;

(2) Establish procedures for handling assets of the association;

(3) Establish regular places and times for meetings of the board of directors;

(4) Establish procedures for records to be kept of all financial transactions of the association, its agents, and the board of directors;

(5) Provide that any member insurer aggrieved by any final action or decision of the association may appeal to the director within thirty days after the action or decision;

(6) Establish the procedures whereby selections for the board of directors will be submitted to the director; and

(7) Have and exercise such additional powers necessary or proper for the execution of the powers and duties of the association.

2. The plan of operation may provide that any or all powers and duties of the association, except those under subsection 8 and subdivision (4) of subsection 10 of section 375.775, are delegated to a corporation, association, or organization which performs or will perform functions similar to those of this association, or its equivalent, in two or more states. Such a corporation, association or organization shall be reimbursed as a servicing facility would be reimbursed and shall be paid for its performance of any other functions of the association. A delegation under this section shall take effect only with the approval of both the board of directors and the director, and may be made only to a corporation, association, or organization which extends protection not substantially less favorable and effective than that provided by sections 375.771 to 375.779.

3. The board of directors of the association shall consist of not less than seven nor more than nine persons serving terms as established in the plan of operation. The members of the board shall be selected by member insurers subject to the approval of the director. Not less than four of the members shall represent domestic insurers. Vacancies on the board shall be filled for the remaining period of the term by a majority vote of the remaining board members subject to the approval of the director.

4. Members of the board shall receive no remuneration.

5. To aid in the detection and prevention of insurer insolvencies:

(1) It shall be the duty of the board of directors, upon majority vote, to notify the director of any information indicating any member insurer may be insolvent or in a financial condition hazardous to the policyholders or the public;

(2) The board of directors may, upon majority vote, make reports and recommendations to the director upon any matter germane to the solvency, liquidation, rehabilitation or conservation of any member insurer. Such reports and recommendations shall not be considered public documents; and

(3) The board of directors shall, at the conclusion of any insurer insolvency in which the association was obligated to pay covered claims, prepare a report on the history and causes of such insolvency, based on the information available to the association, and submit such report to the director.

(L. 1989 S.B. 333, A.L. 2004 S.B. 1299, A.L. 2013 S.B. 59)



Section 375.777 Director, powers and duties.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.777. Director, powers and duties. — 1. The director shall:

(1) Notify the association of the existence of an insolvent insurer not later than three days after he receives notice of the determination of the insolvency;

(2) Upon request of the board of directors, provide the association with a statement of the net direct written premiums of each member insurer; and

(3) Notify the agents of the insolvent insurer of the determination of insolvency and of the insureds' rights under sections 375.771 to 375.779. Such notification shall be by first class mail at their last known address, where available, but if sufficient information for notification by mail is not available, notice by publication in a newspaper of general circulation shall be sufficient.

2. The director may require each agent of the insolvent insurer to give prompt written notice, by first class mail, at the insured's last known address, to each insured of the insolvent insurer for whom he was agent of record, provided the agent has received the notification of subsection 1 of this section.

3. It is unlawful for any member insurer to fail to pay an assessment when due or fail to comply with the plan of operation. Every day in which the member insurer fails to pay is a separate violation.

4. If the director determines that a person has engaged, is engaging in, or has taken a substantial step toward engaging in an act, practice or course of business constituting a violation of this section or a rule adopted or order issued pursuant thereto, or that a person has materially aided or is materially aiding an act, practice, omission, or course of business constituting a violation of this section or a rule adopted or order issued pursuant thereto, the director may issue such administrative orders as authorized under section 374.046. A violation of this section is a level two violation under section 374.049. The director may also suspend or revoke the license or certificate of authority of such person for any willful violation.

5. If the director believes that a person has engaged, is engaging in, or has taken a substantial step toward engaging in an act, practice or course of business constituting a violation of this section or a rule adopted or order issued pursuant thereto, or that a person has materially aided or is materially aiding an act, practice, omission, or course of business constituting a violation of this section or a rule adopted or order issued pursuant thereto, the director may maintain a civil action for relief authorized under section 374.048. A violation of this section is a level two violation under section 374.049.

(L. 1989 S.B. 333, A.L. 2007 S.B. 66)



Section 375.778 Claims of insured, recovery, procedures — assignment of rights to association, when, extent of — stay of proceedings against insolvent insurer, when — records of insolvent insurer, access by board, when.

Effective 28 Aug 2004

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.778. Claims of insured, recovery, procedures — assignment of rights to association, when, extent of — stay of proceedings against insolvent insurer, when — records of insolvent insurer, access by board, when. — 1. Any person having a claim against an insurer, regardless of whether such insurer is a member insurer, under any provision in an insurance policy, other than the policy of the insolvent insurer, which arises out of the same facts, injury, or loss that gave rise to the covered claim against the association and which is also a covered claim shall be required to first exhaust his or her right under such policy or policies of insurance. Such other policies of insurance shall include, but not be limited to, liability coverage, health and accident insurance, hospitalization and other medical expense coverage, health care coverage by a health maintenance organization or health services corporation, or any amount payable by or on behalf of a self-insured plan, workers' compensation benefits, disability insurance, uninsured motorist coverage, and underinsured motorist coverage. The association's obligation pursuant to subsection 1 of section 375.775 shall be reduced by the amount recovered or recoverable, whichever is greater under any such other insurance policy or policies. To the extent the association's obligation pursuant to subsection 1 of section 375.775 is reduced by the application of the section, the liability of the person insured by the insolvent insurer's policy for the claim shall be reduced in the same amount.

2. Any person having a claim which may be recovered under more than one insurance guaranty association or its equivalent shall first seek recovery from the association of the place of residence of the insured except that if it is a first party claim for damage to property with a permanent location, from the association of the location of the property, and if it is a workers' compensation claim, from the association of the residence of the claimant. Any recovery under sections 375.771 to 375.779 shall be reduced by the amount of the recovery from any other insurance guaranty association or its equivalent.

3. Any person having a claim or legal right of recovery against any governmental insurance or guaranty program that is also a covered claim shall be required to exhaust first such rights under that program. Any amount payable on a covered claim by the association shall be reduced by the amount of recovery under the program.

4. The association shall have no duty to provide a separate defense at its cost to an insured of an insolvent insurer as to any issue arising out of the coverage of this section.

5. (1) Any person recovering under sections 375.771 to 375.779 shall be deemed to have assigned his or her rights under the policy to the association to the extent of his or her recovery from the association. Every insured or claimant seeking the protection of sections 375.771 to 375.779 shall cooperate with the association to the same extent as such person would have been required to cooperate with the insolvent insurer.

(2) The association shall periodically file with the receiver or liquidator of the insolvent insurer statements of the covered claims paid by the association and estimates of anticipated claims on the association which shall preserve the rights of the association against the assets of the insolvent insurer.

6. All proceedings in which the insolvent insurer is a party or is obligated to defend a party in any court of this state shall, subject to waiver by the association in specific cases involving covered claims, be stayed until the last day fixed by the court for the filing of claims and such additional time thereafter as may be determined by the court from the date the insolvency is determined or an ancillary proceeding is instituted in the state, whichever is later, to permit proper defense by the association of all pending causes of action.

7. As to any covered claims arising from a judgment under any decision, verdict or finding based on the default of the insolvent insurer or its failure to defend an insured, the association, either on its own behalf or on behalf of such insured, may apply to have such judgment, order, decision, verdict or finding set aside by the same court or administrator that made such judgment, order, decision, verdict or finding and shall be permitted to defend against such claim on the merits.

8. With respect to a subrogation claim arising out of payment for property damage caused by a tort-feasor insured by an insolvent insurer, the insurer making such payment shall not be entitled to any right of recovery against such tort-feasor in excess of the proceeds recovered from the assets of the insolvent insurer of such tort-feasor; provided that, such limitation shall not apply with respect to property damage in excess of the limits of liability of the policy issued such tort-feasor by the insolvent insurer.

9. The liquidator, receiver, or statutory receiver of an insolvent member insurer covered by sections 375.771 to 375.779 shall permit access by the board of directors of the association or its authorized representative to such of the insolvent insurer's records which are necessary for the board in carrying out its functions under sections 375.771 to 375.779 with regard to covered claims. In addition, the liquidator, receiver, or statutory receiver shall provide the board or its representatives with copies of such records upon the request by the board and at the expense of the board.

(L. 1989 S.B. 333, A.L. 1992 H.B. 1574, A.L. 2004 S.B. 1299)



Section 375.779 Immunity from liability, association and employees — unfair trade practice, using association protection as inducement to purchase policy.

Effective 28 Aug 2004

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.779. Immunity from liability, association and employees — unfair trade practice, using association protection as inducement to purchase policy. — 1. There shall be no liability on the part of and no cause of action of any nature shall arise against any member insurer, the association or its agents, employees, or any servicing agent acting at the direction of the association, the board of directors or any person serving as a representative of any director, or the director of the department of insurance, financial institutions and professional registration or the director's representatives for any action taken by them in the performance of their powers and duties under sections 375.771 to 375.779.

2. It is an unfair trade practice for any insurer or producer to make use in any manner of the protection given policyholders by sections 375.771 to 375.779 as a reason for buying insurance from such insurer or producer. If a policy exceeds the limitations of coverage under sections 375.771 to 375.779, the insurer shall prominently inscribe on an endorsement to the insurance contract the limitations of coverage provided by the guaranty association.

(L. 1989 S.B. 333, A.L. 1991 H.B. 385, et al., A.L. 2004 S.B. 1299)



Section 375.780 Penalties for violation of this chapter.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.780. Penalties for violation of this chapter. — 1. A person commits a crime if he or she willfully violates any of the provisions of this chapter. If not otherwise specifically provided for, the crime is a class B misdemeanor.

2. The director may refer such evidence as is available concerning violations of this section to the proper prosecuting attorney, who with or without a criminal reference, or the attorney general under section 27.030, may institute the appropriate criminal proceedings.

3. Nothing in this section shall limit the power of the state to punish any person for any conduct that constitutes a crime under any other state statute.

(RSMo 1939 § 6070, A.L. 2007 S.B. 66)

Prior revisions: 1929 § 5959; 1919 § 6367; 1909 § 7097



Section 375.786 Certificate of authority required — exceptions — acts which are deemed transaction of insurance business — penalty for transacting business without certificate of authority.

Effective 01 Jan 2017, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.786. Certificate of authority required — exceptions — acts which are deemed transaction of insurance business — penalty for transacting business without certificate of authority. — 1. It is unlawful for any insurance company to transact insurance business in this state, as set forth in subsection 2 of this section, without a certificate of authority from the director; provided, however, that this section shall not apply to:

(1) The lawful transaction of insurance as provided in chapter 384;

(2) The lawful transaction of reinsurance by insurance companies;

(3) Transactions in this state involving a policy lawfully solicited, written and delivered outside of this state covering only subjects of insurance not resident, located or expressly to be performed in this state at the time of issuance, and which transactions are subsequent to the issuance of such policy;

(4) Attorneys acting in the ordinary relation of attorney and client in the adjustment of claims or losses;

(5) Transactions in this state involving group life and group sickness and accident or blanket sickness and accident insurance or group annuities where the master policy of such groups was lawfully issued and delivered in and pursuant to the laws of a state in which the insurance company was authorized to do an insurance business, to a group organized for purposes other than the procurement of insurance, and where the policyholder is domiciled or otherwise has a bona fide situs;

(6) Transactions in this state involving any policy of insurance or annuity contract issued prior to August 13, 1972;

(7) Transactions in this state relative to a policy issued or to be issued outside this state involving insurance on vessels, craft or hulls, cargoes, marine builder's risk, marine protection and indemnity or other risk, including strikes and war risks commonly insured under ocean or wet marine forms of policy;

(8) Except as provided in chapter 384, transactions in this state involving contracts of insurance issued to one or more industrial insureds; provided that nothing herein shall relieve an industrial insured from taxation imposed upon independently procured insurance. An "industrial insured" is hereby defined as an insured:

(a) Which procures the insurance of any risk or risks other than life, health and annuity contracts by use of the services of a full-time employee acting as an insurance manager or buyer or the services of an insurance producer whose services are wholly compensated by such insured and not by the insurer;

(b) Whose aggregate annual premiums for insurance excluding workers' compensation insurance premiums total at least one hundred thousand dollars; and

(c) Which has at least twenty-five full-time employees;

(9) Transactions in this state involving life insurance, health insurance or annuities provided to educational or religious or charitable institutions organized and operated without profit to any private shareholder or individual for the benefit of such institutions and individuals engaged in the service of such institutions, provided that any company issuing such contracts under this subdivision shall:

(a) File a copy of any policy or contract issued to Missouri residents with the director;

(b) File a copy of its annual statement prepared pursuant to the laws of its state of domicile, as well as such other financial material as may be requested, with the director; and

(c) Provide, in such form as may be acceptable to the director, for the appointment of the director as its true and lawful attorney upon whom may be served all lawful process in any action or proceeding against such company arising out of any policy or contract it has issued to, or which is currently held by, a Missouri citizen, and process so served against such company shall have the same form and validity as if served upon the company;

(10) Transactions in this state involving accident, health, personal effects, liability or any other travel or auto-related products or coverages provided or sold by a rental company after January 1, 1994, to a renter in connection with and incidental to the rental of motor vehicles.

2. Any of the following acts in this state effected by mail or otherwise by or on behalf of an unauthorized insurance company is deemed to constitute the transaction of an insurance business in this state: (The venue of an act committed by mail is at the point where the matter transmitted by mail is delivered and takes effect. Unless otherwise indicated, the term "insurance company" as used in sections 375.786 to 375.790 includes all corporations, associations, partnerships and individuals engaged as principals in the business of insurance and also includes interinsurance exchanges and mutual benefit societies.)

(1) The making of or proposing to make an insurance contract;

(2) The making of or proposing to make, as guarantor or surety, any contract of guaranty or suretyship as a vocation and not merely incidental to any other legitimate business or activity of the guarantor or surety;

(3) The taking or receiving of any application for insurance;

(4) The receiving or collection of any premium, commission, membership fees, assessments, dues or other consideration for any insurance or any part thereof;

(5) The issuance or delivery of contracts of insurance to residents of this state or to persons authorized to do business in this state;

(6) Directly or indirectly acting as an agent for or otherwise representing or aiding on behalf of another any person or insurance company in the solicitation, negotiation, procurement or effectuation of insurance or renewals thereof or in the dissemination of information as to coverage or rates, or forwarding of applications, or delivery of policies or contracts, or inspection of risks, a fixing of rates or investigation or adjustment of claims or losses or in the transaction of matters subsequent to effectuation of the contract and arising out of it, or in any other manner representing or assisting a person or insurance company in the transaction of insurance with respect to subjects of insurance resident, located or to be performed in this state. The provisions of this subsection shall not operate to prohibit full-time salaried employees of a corporate insured from acting in the capacity of an insurance manager or buyer in placing insurance in behalf of such employer;

(7) The transaction of any kind of insurance business specifically recognized as transacting an insurance business within the meaning of the statutes relating to insurance;

(8) The transacting or proposing to transact any insurance business in substance equivalent to any of the foregoing in a manner designed to evade the provisions of the statutes.

3. (1) The failure of an insurance company transacting insurance business in this state to obtain a certificate of authority shall not impair the validity of any act or contract of such insurance company and shall not prevent such insurance company from defending any action at law or suit in equity in any court of this state, but no insurance company transacting insurance business in this state without a certificate of authority shall be permitted to maintain an action in any court of this state to enforce any right, claim or demand arising out of the transaction of such business until such insurance company shall have obtained a certificate of authority.

(2) In the event of failure of any such unauthorized insurance company to pay any claim or loss within the provisions of such insurance contract, any person who assisted or in any manner aided directly or indirectly in the procurement of such insurance contract shall be liable to the insured for the full amount of the claim or loss in the manner provided by the provisions of such insurance contract.

4. If the director determines that a person has engaged, is engaging in, or has taken a substantial step toward engaging in an act, practice or course of business constituting a violation of this section or a rule adopted or order issued pursuant thereto, or that a person has materially aided or is materially aiding an act, practice, omission, or course of business constituting a violation of this section or a rule adopted or order issued pursuant thereto, the director may issue such administrative orders as authorized under section 374.046. A violation of this section is a level four violation under section 374.049.

5. If the director believes that a person has engaged, is engaging in, or has taken a substantial step toward engaging in an act, practice or course of business constituting a violation of this section or a rule adopted or order issued pursuant thereto, or that a person has materially aided or is materially aiding an act, practice, omission, or course of business constituting a violation of this section or a rule adopted or order issued pursuant thereto, the director may maintain a civil action for relief authorized under section 374.048. A violation of this section is a level four violation under section 374.049.

6. Any person who transacts insurance business without a certificate of authority, as provided in this section, is guilty of a class D felony.

7. The director may refer such evidence as is available concerning violations of this chapter to the proper prosecuting attorney, who with or without a criminal reference, or the attorney general under section 27.030, may institute the appropriate criminal proceedings.

8. Nothing in this section shall limit the power of the state to punish any person for any conduct that constitutes a crime in any other state statute.

(L. 1972 H.B. 1264 § 375.781, A.L. 1977 S.B. 274, A.L. 1993 H.B. 709, A.L. 1998 H.B. 1160, A.L. 2007 S.B. 66, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 375.787 Complaint filed by director, when — injunction authorized.

Effective 28 Aug 1972

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.787. Complaint filed by director, when — injunction authorized. — Whenever the director believes, from evidence satisfactory to him, that any insurance company is violating or about to violate the provisions of section 375.786, the director may cause a complaint to be filed in the circuit court of Cole County, Missouri, to enjoin and restrain such insurance company from continuing such violation or engaging therein or doing any act in furtherance thereof. The court shall have jurisdiction of the proceeding and shall have the power to make and enter an order or judgment awarding such preliminary or final injunctive relief as in its judgment is proper.

(L. 1972 H.B. 1264 § 375.783)



Section 375.788 Transaction of insurance business by unauthorized insurer, effect of.

Effective 28 Aug 1972

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.788. Transaction of insurance business by unauthorized insurer, effect of. — 1. Any act of transacting an insurance business as set forth in section 375.786 by any unauthorized insurance company is equivalent to and shall constitute an irrevocable appointment by such insurance company, binding upon him, his executor or administrator, or successor in interest if a corporation, of the secretary of state or his successor in office, to be the true and lawful attorney of such insurance company upon whom may be served all lawful process in any action, suit, or proceeding in any court by the director of the department of insurance, financial institutions and professional registration or by the state, and upon whom may be served any notice, order, pleading or process in any proceeding before the director of the department of insurance, financial institutions and professional registration and which arises out of transacting an insurance business in this state by such insurance company. Any act of transacting an insurance business in this state by any unauthorized insurance company shall be signification of its agreement that any such lawful process in such court action, suit, or proceeding and any such notice, order, pleading or process in such administrative proceeding before the director of the department of insurance, financial institutions and professional registration so served shall be of the same legal force and validity as personal service of process in this state upon such insurance company.

2. Service of process in such action shall be made by delivering to and leaving with the secretary of state, or some person in apparent charge of his office, two copies thereof and by payment to the secretary of state of the fee prescribed by law. Service upon the secretary of state as such attorney shall be service upon the principal.

3. The secretary of state shall forthwith forward by certified mail one of the copies of such process or such notice, order, pleading, or process in proceedings before the director to the defendant in such court proceeding or to whom the notice, order, pleading, or process in such administrative proceeding is addressed or directed at its last known principal place of business and shall keep a record of all process so served on him which shall show the day and hour of service. Such service is sufficient, provided:

(1) Notice of such service and a copy of the court process or the notice, order, pleading, or process in such administrative proceeding are sent within ten days thereafter by certified mail by the plaintiff or the plaintiff's attorney in the court proceeding or by the director of the department of insurance, financial institutions and professional registration in the administrative proceeding to the defendant in the court proceeding or to whom the notice, order, pleading or process in such administrative proceeding is addressed or directed at the last known principal place of business of the defendant in the court or administrative proceeding.

(2) The defendant's receipt or receipts issued by the post office with which the letter is registered, showing the name of the sender of the letter and the name and address of the person or insurance company to whom the letter is addressed, and an affidavit of the plaintiff or the plaintiff's attorney in court proceeding or of the director of the department of insurance, financial institutions and professional registration in administrative proceeding, showing compliance therewith, are filed with the clerk of the court in which such action, suit, or proceeding is pending or with the director in administrative proceedings, on or before the date the defendant in the court or administrative proceeding is required to appear or respond thereto, or within such further time as the court or director of the department of insurance, financial institutions and professional registration may allow.

4. No plaintiff shall be entitled to a judgment or a determination by default in any court or administrative proceeding in which court process or notice, order, pleading or process in proceedings before the director of the department of insurance, financial institutions and professional registration is served under this section until the expiration of forty-five days from the date of filing of the affidavit of compliance.

5. Nothing in this section shall limit or affect the right to serve any process, notice, order, or demand upon any person or insurance company in any other manner now or hereafter permitted by law.

(L. 1972 H.B. 1264 § 375.785)



Section 375.789 Unauthorized company instituting court action must file bond or security and procure certificate of authority, exception.

Effective 28 Aug 1972

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.789. Unauthorized company instituting court action must file bond or security and procure certificate of authority, exception. — 1. Before any unauthorized insurance company files or causes to be filed any pleading in any court action, suit or proceeding or in any notice, order, pleading, or process in such administrative proceeding before the director instituted against such person or insurance company, by services made and provided in section 375.788, such insurance company shall either:

(1) Deposit with the clerk of the court in which such action, suit, or proceeding is pending, or with the director of the department of insurance, financial institutions and professional registration in administrative proceedings before the director, cash or securities, or file with such clerk or director a bond with good and sufficient sureties, to be approved by the clerk or director in an amount to be fixed by the court or director sufficient to secure the payment of any final judgment which may be rendered in such action or administrative proceeding;

(2) Procure a certificate of authority to transact the business of insurance in this state. In considering the application of an insurance company for a certificate of authority, for the purposes of this paragraph the director need not assert the provisions of section 375.916 against such insurance company with respect to its application if he determines that such insurance company would otherwise comply with the requirements for such certificate of authority.

2. The director of the department of insurance, financial institutions and professional registration, in any administrative proceeding in which service is made as provided in section 375.788, may, in his discretion, order such postponement as may be necessary to afford the defendant reasonable opportunity to comply with the provisions of this section and to defend such action.

3. Nothing in this section shall be construed to prevent an unauthorized insurance company from filing a motion to quash a writ or to set aside service thereof made in the manner provided in section 375.788 on the ground that such unauthorized insurance company has not done any of the acts enumerated in section 375.786.

(L. 1972 H.B. 1264 § 375.787)



Section 375.790 Enforcement — foreign decree, qualified party, reciprocal states, defined.

Effective 28 Aug 1972

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.790. Enforcement — foreign decree, qualified party, reciprocal states, defined. — 1. The attorney general upon request of the director may proceed in the courts of this state or any reciprocal state to enforce an order or decision in any court proceeding or in any administrative proceeding before the director of the department of insurance, financial institutions and professional registration.

2. As used in this section:

(1) "Foreign decree" means any decree or order in equity of a court located in a "reciprocal state", including a court of the United States located therein, against any insurance company incorporated or authorized to do business in this state;

(2) "Qualified party" means a state regulatory agency acting in its capacity to enforce the insurance laws of its state;

(3) "Reciprocal state" means any state or territory of the United States the laws of which contain procedures substantially similar to those specified in this section for the enforcement of decrees or orders in equity issued by courts located in other states or territories of the United States against any insurance company incorporated or authorized to do business in said state or territory.

3. The director of the department of insurance, financial institutions and professional registration shall determine which states and territories qualify as reciprocal states and shall maintain at all times an up-to-date list of such states.

4. A copy of any foreign decree authenticated in accordance with the statutes of this state may be filed in the office of the clerk of any circuit court of this state. The clerk, upon verifying with the director of the department of insurance, financial institutions and professional registration that the decree or order qualifies as a "foreign decree", shall treat the foreign decree in the same manner as a decree of a circuit court of this state. A foreign decree so filed has the same effect and shall be deemed as a decree of a circuit court of this state, and is subject to the same procedures, defenses and proceedings for reopening, vacating or staying as a decree of a circuit court of this state and may be enforced or satisfied in like manner; provided, however, the maximum money judgment which may be enforced under this section shall be five thousand dollars.

5. (1) At the time of the filing of the foreign decree, the attorney general shall make and file with the clerk of the court an affidavit setting forth the name and last known post-office address of the defendant.

(2) Promptly upon the filing of the foreign decree and the affidavit, the clerk shall mail notice of the filing of the foreign decree to the defendant at the address given and to the director of the department of insurance, financial institutions and professional registration of this state and shall make a note of the mailing in the docket. In addition, the attorney general may mail a notice of the filing of the foreign decree to the defendant and to the director of the department of insurance, financial institutions and professional registration of this state and may file proof of mailing with the clerk. Lack of mailing notice of filing by the clerk shall not affect the enforcement proceedings if proof of mailing by the attorney general has been filed.

(3) No execution or other process for enforcement of a foreign decree filed hereunder shall issue until thirty days after the date the decree is filed.

6. (1) If the defendant shows the circuit court that an appeal from the foreign decree is pending or will be taken, or that a stay of execution has been granted, the court shall stay enforcement of the foreign decree until the appeal is concluded, the time for appeal expires, or the stay of execution expires or is vacated, upon proof that the defendant has furnished the security for the satisfaction of the decree required by the state in which it was rendered.

(2) If the defendant shows the circuit court any ground upon which enforcement of a decree of any circuit court of this state would be stayed, the court shall stay enforcement of the foreign decree for an appropriate period, upon requiring the same security for satisfaction of the decree which is required in this state.

7. Any person filing a foreign decree shall pay to the clerk of court fifty dollars. Fees for docketing, transcription or other enforcement proceedings shall be as provided for decrees of the circuit court.

8. Any unauthorized insurance company who transacts any unauthorized act of an insurance business as set forth in section 375.786 may be fined not more than five thousand dollars.

(L. 1972 H.B. 1264 § 375.788)



Section 375.791 Foreign insurance company admitted, when.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.791. Foreign insurance company admitted, when. — 1. Upon complying with the provisions of this chapter, a foreign insurance company organized under the laws of any state of the United States other than this state or the laws of any foreign government as a stock company, mutual company, assessment life company, reciprocal, fraternal benefit society may be admitted to transact in this state the kind or kinds of business which a domestic company similarly organized may be authorized to transact under the laws of this state.

2. No insurance company shall transact any business in this state on an admitted basis without first obtaining a certificate of authority issued by the director of the department of insurance, financial institutions and professional registration as provided for in this chapter.

(L. 1967 p. 516)



Section 375.801 Renewal of certificate of authority, when — notice of refusal to renew (foreign company).

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.801. Renewal of certificate of authority, when — notice of refusal to renew (foreign company). — 1. The director shall renew for one year the certificate of authority of a foreign insurance company on the first day of July of the calendar year following the calendar year in which it is admitted to transact business in this state and annually thereafter, upon application by the company and upon payment of the annual taxes and fees imposed by the laws of this state, if any, provided the director is satisfied that

(1) None of the facts specified in this chapter as grounds for revoking a certificate of authority exists; and

(2) The company is complying with the conditions for admission, except for surplus requirements in excess of those which similar domestic companies transacting the same kind or kinds of business are required to maintain.

2. Except in case of nonpayment of taxes, the director shall give notice of his intention to refuse to renew the certificate of authority of a foreign company and the grounds therefor at least twenty days before the end of the term for which the existing certificate was issued, and the company shall be given an opportunity for a hearing before the end of the term.

(L. 1967 p. 516)



Section 375.811 Application for certificate of authority, contents (foreign company).

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.811. Application for certificate of authority, contents (foreign company). — 1. A foreign insurance company in order to secure a certificate of authority to transact business in this state shall make application therefor to the director. The application shall set forth:

(1) The name of the company and the state under the laws of* which it was incorporated or organized;

(2) The date of its incorporation and the period of its duration;

(3) The address, including street and number of its principal office, in the state under the laws of which it is organized;

(4) The names of the states and countries, if any, in which it is admitted or qualified to transact business;

(5) The kinds of insurance it is authorized to write in its state of organization;

(6) The kinds of insurance it proposes to write in this state;

(7) A statement of the aggregate number of shares it has outstanding, if any, and the par value thereof and the amount of surplus as regards to policyholders; and

(8) Any additional information which the director may require to enable him to determine whether the company is entitled to a certificate of authority to transact business in this state and to determine and assess the taxes, fees and charges payable as prescribed by Missouri law.

2. The application shall be made on forms prescribed and furnished by the director and shall be executed by the company by its president or a vice president or executive officer corresponding thereto and verified by the officer, and if a corporation, the corporate seal shall be thereto affixed, attested by its secretary or other proper officer.

3. There shall be delivered to the director the application for the certificate of authority, and attached thereto shall be the following:

(1) A copy of its articles of incorporation or articles of association as amended, duly certified by the proper officer of the state under whose laws the company is organized or incorporated;

(2) A copy of its bylaws or regulations and if a fraternal benefit society, a copy of its constitution certified by its secretary or officer corresponding thereto;

(3) A certificate from the proper official of the state or country wherein the company is incorporated or organized that it is duly incorporated or organized and is authorized to write the kinds of insurance which it proposes to write in this state and is duly licensed to do business in its home state;

(4) The appointment of the Missouri director of the department of insurance, financial institutions and professional registration as attorney to accept service of legal process in Missouri executed on the forms furnished by his office as prescribed by section 375.906;

(5) A copy of the most recent annual statement of the company on the standard form prescribed by the National Association of Insurance Commissioners or a financial statement as of such later date as the director may require;

(6) A copy of the last report of examination certified to by an insurance commissioner or other proper supervisory official;

(7) Duplicate copies of all policy forms which the company proposes to use in this state;

(8) A biographical sketch of the directors and officers of the company listed on the annual statement submitted by the company; and

(9) Such other information as the director deems necessary.

(L. 1967 p. 516)

*Word "by" appears in original rolls.



Section 375.821 Conditions to be met for certificate of authority (foreign company).

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.821. Conditions to be met for certificate of authority (foreign company). — 1. Before a certificate of authority to transact business in this state shall be issued to a foreign insurance company, the company shall satisfy the director that:

(1) The company is duly organized under the laws of the state or country under whose laws it professes to be organized and authorized to do the business it is transacting or proposes to transact;

(2) Its name is not the same as or deceptively similar to the name of any insurance company organized or incorporated under the laws of the state of Missouri or of any foreign insurance company authorized to transact business in this state; provided that such company, by resolution of its board of directors, may adopt an assumed name for use in this state that is not deceptively similar;

(3) That the company is transacting and proposes to transact the kinds of business which a domestic company similarly organized may be authorized to transact under the laws of this state;

(4) That the company meets the financial requirements as relates to capital and surplus or other statutory fund as originally required for companies being incorporated or organized under the laws of this state to do the same kinds of business;

(5) That its funds are invested in accordance with the laws of its domicile;

(6) That the officers and operating personnel of the company are competent and trustworthy to transact the business of insurance in this state and that the transaction of business in this state would not be hazardous to the general public; and

(7) That the company has paid all of the fees and taxes as prescribed by the laws of this state.

2. Before issuing a certificate of authority to a foreign insurance company, the director may cause an examination to be made of the condition and affairs of the company.

(L. 1967 p. 516)



Section 375.831 Certificate issued when all conditions met (foreign company).

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.831. Certificate issued when all conditions met (foreign company). — When a foreign insurance company has complied with the requirements of this chapter and all other requirements imposed on the company by existing laws and has paid charges imposed by law, the director shall file in his office the documents delivered to him and shall issue to the company a certificate of authority to transact in this state the kinds of business specified therein.

(L. 1967 p. 516)



Section 375.841 Change of name by foreign or alien company, application for amended certificate, how made.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.841. Change of name by foreign or alien company, application for amended certificate, how made. — 1. In the event that a foreign or alien insurance company authorized to transact business in this state changes its name or desires to transact in this state kinds of business other than those it is then authorized to transact, it shall file with the director an application for an amended certificate of authority.

2. The application shall comply as to form and manner of execution with the requirements of this chapter for an original application and shall set forth the name of the company, the respects in which the company desires its certificate of authority amended, and such other information as is necessary or appropriate to enable the director to determine whether an amended certificate of authority should be issued.

3. The director shall issue the amended certificate if he is satisfied that:

(1) The company might lawfully be authorized to transact the kinds of business it desires to transact if application for authority were made in an original application; and

(2) The conditions provided for in section 375.821 are complied with.

(L. 1967 p. 516)



Section 375.851 Amended articles, copy to be filed with director, effect of (foreign or alien company).

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.851. Amended articles, copy to be filed with director, effect of (foreign or alien company). — Whenever the articles of incorporation or articles of association of a foreign or alien insurance company authorized to transact business in this state are amended, the company shall, within thirty days after the effective date of the amendment, file with the director a copy thereof duly authenticated by the proper officer of the state or country under the laws of which the company is organized. The filing of the copy shall not of itself enlarge the authority of the company in the transaction of business in this state, nor authorize the company to transact business in this state under any other name than the name set forth in its certificate of authority.

(L. 1967 p. 516)



Section 375.861 Foreign company survivor of merger, documents to be filed with director.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.861. Foreign company survivor of merger, documents to be filed with director. — 1. Whenever a foreign insurance company authorized to transact business in this state is the surviving company of a statutory merger permitted by the laws of the state or country under which it is organized, and the merger is not subject to the provisions of section 375.241, it shall forthwith file with the director:

(1) Copies of the agreement and certificate of merger duly authenticated by the proper officer of the state or country under the laws of which the statutory merger was effected; and

(2) If any of the companies party to the merger was not admitted to transact business in this state, a statement of the financial condition and business of each of the companies, as of the end of the preceding calendar year complying as to form, content and verification with the requirements for annual statements, or a financial statement as of such later date as the director may require.

2. It is not necessary for the surviving company to procure a new certificate of authority to transact business in this state nor an amended certificate unless the name of the company is changed thereby or unless the company desires to transact in this state kinds of business other than those which it is then authorized to transact.

3. Whenever a foreign insurance company authorized to transact business in this state is a party to a statutory merger and the company is not the surviving company, or if the foreign insurance company is a party to a consolidation, then the certificate of authority of the foreign company shall terminate upon the merger or consolidation, and the surviving company, if not previously authorized to transact business in this state, or the new company, in the case of consolidation, shall be subject to the same requirements for admission to transact business in this state as any other foreign company.

(L. 1967 p. 516)



Section 375.871 Admitted foreign company may withdraw, how.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.871. Admitted foreign company may withdraw, how. — 1. Any foreign insurance company admitted to do business in this state may withdraw from this state by filing with the director a statement of withdrawal, signed and verified by a president, vice president or an executive officer corresponding thereto, or in the case of a reciprocal, by the attorney in fact, and setting forth:

(1) That the company surrenders its authority to transact business in this state and returns for cancellation its certificate of authority;

(2) Except in the case of a reciprocal, that the withdrawal of the company from this state has been duly authorized by the board of directors, trustees or other governing body of the company; and

(3) A post-office address to which the director may mail a copy of any process against the withdrawing company that may be served upon him.

2. Upon the filing of the statement together with its certificate of authority with the director and payment of any taxes or charges that may be due, the director shall cancel the certificate of authority and return the cancelled certificate to the company. The authority of the company to transact business in this state shall thereupon cease.

(L. 1967 p. 516)



Section 375.881 Revocation or suspension of certificate of authority, when (foreign company).

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.881. Revocation or suspension of certificate of authority, when (foreign company). — The director may revoke or suspend the certificate of authority of a foreign insurance company under section 374.047 or issue such administrative orders as appropriate under section 374.046 whenever he finds that the company

(1) Is insolvent;

(2) Fails to comply with the requirements for admission in respect to capital, the investment of its assets or the maintenance of deposits in this or other state or fails to maintain the surplus which similar domestic companies transacting the same kinds of business are required to maintain;

(3) Is in such a financial condition that its further transaction of business in this state would be hazardous to policyholders and creditors in this state and to the public;

(4) Has refused or neglected to pay a valid final judgment against the company within thirty days after the rendition of the judgment;

(5) Has refused to submit to the jurisdiction of a court of this state upon the grounds of diversity of citizenship in a cause of action arising out of business transacted, acts done, or contracts made in this state by the foreign insurance company;

(6) Has violated any law of this state or has in this state violated its charter or exceeded its corporate powers;

(7) Has refused to submit its books, papers, accounts, records, or affairs to the reasonable inspection or examination of the director, his actuaries, deputies or examiners;

(8) Has an officer who has refused upon reasonable demand to be examined under oath touching its affairs;

(9) Fails to file its annual statement within thirty days after the date when it is required by law to file the statement;

(10) Fails to file with the director a copy of an amendment to its charter or articles of association within thirty days after the effective date of the amendment;

(11) Fails to file with the director copies of the agreement and certificate of merger and the financial statements of the merged companies, if required, within thirty days after the effective date of the merger;

(12) Fails to pay any fees, taxes or charges prescribed by the laws of this state within thirty days after they are due and payable; provided, however, that in case of objection or legal contest the company shall not be required to pay the tax until thirty days after final disposition of the objection or legal contest;

(13) Fails to file any report for the purpose of enabling the director to compute the taxes to be paid by the company within thirty days after the date when it is required by law to file the report;

(14) Has had its corporate existence dissolved or its certificate of authority revoked in the state or country in which it was organized;

(15) Has had all its risks reinsured in their entirety in another company; or

(16) Has ceased to transact the business of insurance in this state for a period of one year.

(L. 1967 p. 516, A.L. 1985 H.B. 545, A.L. 2007 S.B. 66)



Section 375.891 Annual statement — reserves required, requirements in lieu of deposits (foreign company).

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.891. Annual statement — reserves required, requirements in lieu of deposits (foreign company). — 1. Every foreign insurance company incorporated by or organized under the laws of any other state of the United States or of any foreign government and doing business in this state shall file and make such annual statement showing the condition of its affairs, maintain reserves, and make deposits at such time and in such manner as an insurance company organized and incorporated under the laws of the state of Missouri and transacting similar kind of business.

2. In lieu of such deposit or part thereof in this state of such an insurance company, the company may file with the director the current certificate in proper form of the public official having supervision over insurers in any other state to the effect that a like deposit or part thereof of such insurer is being maintained in public custody or control pursuant to law in such state in trust for the protection of the insurer's policyholders or its policyholders and creditors. If the company is authorized to transact in this state more than one kind of insurance for which a deposit is otherwise required under subsection 1, if the amount of the company's deposit so maintained in another state is not less than the aggregate amount of all such deposits so otherwise required in this state, the director shall accept a single certificate relative to such deposit in the other state without specification of the kind or kinds of insurance to which the same relates. When satisfied by such certificate that such deposit or a part thereof has been made and is being so held, the director shall accept such certificate in lieu of the deposit or part thereof required to be made in this state under subsection 1 of this section.

3. Nothing herein shall prohibit the director of the department of insurance, financial institutions and professional registration of the state of Missouri from requiring such supplemental and additional information, statements, deposits and reserves as he deems necessary for the protection of Missouri policyholders.

4. Nothing in these sections shall so be construed as to release any of the assets of any company from any liability arising against the company in this state.

(L. 1967 p. 516)



Section 375.892 Foreign insurance companies to maintain deposits under trust agreement, amount — trust assets to be kept in United States — amendment to trust approved by director — trust agreement content.

Effective 28 Aug 1984

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.892. Foreign insurance companies to maintain deposits under trust agreement, amount — trust assets to be kept in United States — amendment to trust approved by director — trust agreement content. — 1. Any foreign insurance company organized under the laws of any foreign government entering through this state to transact insurance in the United States to qualify for authority to transact business in this state shall, in addition to deposits required of like domestic insurers, maintain deposits under trust agreements approved by the director of the department of insurance, financial institutions and professional registration. Such deposits shall be not less than the amount of liabilities with respect to the insurer's business in the United States. Such deposits shall be held for the benefit of policyholders and creditors within the United States.

2. Whenever an insurer which is organized under the laws of any foreign government is required or permitted to deposit assets with a trustee for the benefit and security of its policyholders, or of its policyholders and creditors, in the United States, the trustee of any such trust hereafter created shall be a solvent bank or trust company in the United States acceptable to the director of the department of insurance, financial institutions and professional registration and authorized to act as such trustee by the laws of any state or of the United States. All trusteed assets shall be continuously kept within the United States. Any such trust heretofore created and now existing, and any such trust hereafter created and existing when such insurer seeks to be admitted, shall be continued in accordance with the terms of the instrument creating it, unless inconsistent with the provisions of this section, in which case the instrument shall, after reasonable notice to and hearing of such insurer by the director of the department of insurance, financial institutions and professional registration, be amended to conform to the requirements of this section. No amendment to any trust agreement, whether heretofore or hereafter created, shall be effective unless approved in writing by the director of the department of insurance, financial institutions and professional registration. If the trustees of any such trust heretofore created are natural persons and if the number of such trustees is reduced by death, resignation, or from any other cause, to less than three, then the director of the department of insurance, financial institutions and professional registration shall require the substitution for such trustees of a solvent bank or trust company in the United States acceptable to him and authorized to act as such trustee by the laws of any state or of the United States. The director of the department of insurance, financial institutions and professional registration may from time to time approve modifications of, or variations in, any trust agreement which in his judgment are not prejudicial to the interests of the people of this state.

3. Such trust agreements shall:

(1) Vest the legal title to the trusteed assets in the trustee and its successors lawfully appointed, in trust for the benefit and security of all the policyholders, or of all the policyholders and creditors, of such insurer organized under the laws of any foreign government;

(2) Provide for the substitution of a new trustee in the event of a vacancy by death, resignation or from any other cause, subject to the approval of the director of the department of insurance, financial institutions and professional registration;

(3) Require that the trusteed assets shall at all times be maintained within the United States as a trust fund separate and distinct from all other assets, and that the trustee shall continuously maintain a record at all times sufficient to identify such fund;

(4) Prescribe the conditions, satisfactory to the director of the department of insurance, financial institutions and professional registration and not inconsistent with the purposes of this section, under which any or all income, earnings, dividends or interest accumulations of such fund may be paid over to the United States manager of such insurer organized under the laws of any foreign government;

(5) Prohibit the withdrawal, other than as provided in accordance with subdivision (4) of this subsection, of any trusteed assets from such fund without the written approval of the director of the department of insurance, financial institutions and professional registration, except as follows:

(a) For the purpose of making general state deposits required by law in any state;

(b) For the purpose of paying obligations due from such insurer organized under the laws of any foreign government to policyholders and creditors in the United States, and for the purpose of making special state deposits required by law in any state if such payments and deposits do not impair the insurer's assets to an amount less than the minimum capital and surplus required of like insurers organized under the laws of this state and such fact is certified to the trustee by the insurer or its United States manager duly authorized for that purpose;

(c) For the purpose of substituting other assets permitted by law and at least equal in value to those to be withdrawn, upon the specific written direction of the United States manager or an assistant United States manager or other representative in the United States of such insurer organized under the laws of any foreign government when duly empowered and acting pursuant to either general or specific written authority previously given or delegated by the board of directors thereof, except as provided in paragraph (e) of this subdivision;

(d) For the purpose of transferring such assets to an official conservator, rehabilitator, or liquidator pursuant to an order of a court of competent jurisdiction;

(e) In the case of a life insurer organized under the laws of the Dominion of Canada or of any province thereof, the provisions of this section applicable to the United States manager or an assistant United States manager or other representative in the United States of such insurer shall be deemed to refer to the president, vice president, secretary or treasurer of such insurer at its principal place of business in said dominion or province thereof, when duly authorized for such purpose.

4. The director of the department of insurance, financial institutions and professional registration may from time to time examine the trusteed assets of an insurer organized under the laws of any foreign government and may from time to time require the trustee holding trusteed assets of an admitted insurer organized under the laws of any foreign government to file with the director of the department of insurance, financial institutions and professional registration a statement, in such form as he may prescribe, certifying such trusteed assets and the amounts thereof. Refusal or neglect on the part of the trustee to comply with such requirement shall be ground for the revocation of the insurer's certificate of authority and for proceedings against it under the provisions of this chapter.

(L. 1984 H.B. 1561)



Section 375.901 Foreign companies shall transact business through licensed agents and brokers.

Effective 28 Aug 1989

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.901. Foreign companies shall transact business through licensed agents and brokers. — 1. Foreign companies admitted to do business in this state shall make contracts of insurance with persons in this state only by lawfully constituted and licensed agents and brokers.

2. Any insurance company who violates any provision of this section shall suffer a revocation of its authority by the director to do business in this state, in addition to the penalty prescribed in section 375.310, the revocation to be for the term of one year.

3. No countersignature of a resident agent or broker is required on policies or contracts for insurance solicited by nonresident agents or brokers licensed by this state, unless the state of residence of the nonresident agent or broker imposes a countersignature requirement on policies or contracts solicited by residents of this state. If the state of residence of the nonresident agent or broker imposes such a countersignature requirement, then the policies or contracts solicited by the nonresident agent or broker in this state must be countersigned by a licensed agent or broker who is a legal resident of Missouri.

(RSMo 1939 § 6013, A.L. 1961 p. 167, A.L. 1967 p. 516, A.L. 1981 S.B. 10, A.L. 1989 H.B. 615 & 563)



Section 375.906 Foreign companies to appoint director to receive service — methods — penalty.

Effective 02 Jan 1979, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.906. Foreign companies to appoint director to receive service — methods — penalty. — 1. No insurance company or association not incorporated or organized under the laws of this state shall directly or indirectly issue policies, take risks, or transact business in this state, until it shall have first executed an irrevocable power of attorney in writing, appointing and authorizing the director of the department of insurance, financial institutions and professional registration of this state to acknowledge or receive service of all lawful process, for and on behalf of the company, in any action against the company, instituted in any court of this state, or in any court of the United States in this state, and consenting that service upon the director shall be deemed personal service upon the company.

2. Service of process shall be made by delivery of a copy of the petition and summons to the director of the department of insurance, financial institutions and professional registration, the deputy director of the department of insurance, financial institutions and professional registration, or the chief clerk of the department of insurance, financial institutions and professional registration at the office of the director of the department of insurance, financial institutions and professional registration at Jefferson City, Missouri, and service as aforesaid shall be valid and binding in all actions brought by residents of this state upon any policy issued or matured, or upon any liability accrued in this state, or on any policy issued in any other state in which the resident is named as beneficiary, and in all actions brought by nonresidents of this state upon any policy issued in this state in which the nonresident is named beneficiary or which has been assigned to the nonresident, and in all actions brought by nonresidents of this state on a cause of action, other than an action on a policy of insurance, which arises out of business transacted, acts done, or contracts made in this state.

3. In case the process is issued by an associate circuit judge, the same may be directed to and served by any officer authorized to serve process in the city or county where the director of the department of insurance, financial institutions and professional registration has his office, at least fifteen days before the return thereof.

4. Every instrument of appointment executed by the company shall be attested by the seal of the company and shall recite the whole of this section, and shall be accompanied by a copy of a resolution of the board of directors or trustees of the company similarly attested, showing that the president and secretary or other chief officers of the company are authorized to execute the instruments on behalf of the company; and if any company fails, neglects, or refuses to appoint and maintain within this state an attorney or agent in the manner herein described, it shall forfeit the right to do or continue business in this state.

5. Whenever process is served upon the director of the department of insurance, financial institutions and professional registration, the deputy director of the department of insurance, financial institutions and professional registration, or the chief clerk of the department of insurance, financial institutions and professional registration under the provisions of this section, the process shall immediately be forwarded by first class mail prepaid and directed to the secretary of the company, or, in the case of an alien company, to the United States manager or last appointed general agent of the company in this country; provided, that there shall be kept in the office of the director of the department of insurance, financial institutions and professional registration a permanent record showing for all process served the name of the plaintiff and defendant, the court from which the summons issued, the name and title of the officer serving same, and the day and hour of the service.

(RSMo 1939 § 6005, A.L. 1967 p. 516, A.L. 1978 H.B. 1634)

Effective 1-02-79

CROSS REFERENCE:

For service outside this state, see Chap. 506

(1959) Service under subsection 2 of § 375.210 on insurance company in Arkansas, in action in Missouri court on Arkansas statute giving right of action against insurer of institution not subject to suit for tort, held ineffective to confer jurisdiction on Missouri court. Dodson v. Travelers Ins. Co., 266 F.2d 52.

(1960) Venue in a suit against a foreign insurance company and an individual is governed by § 508.010 which provides that when there are several defendants and they reside in different counties, suit may be brought in any such county. Section 351.375 has no application to foreign insurance companies. State ex rel. Stamm v. Mayfield (Mo.), 340 S.W.2d 631.

(1964) Where surety agreed in bail bond that circuit clerk was its agent for service of process concerning the forfeiture of the bond, surety could not successfully contend in proceedings to obtain default judgment on forfeited bond under court rule 32.12 that it should have been served pursuant to provisions of section 375.210. State v. Virgilito (Mo.), 377 S.W.2d 361.



Section 375.908 Nonresident insurer may become domestic insurer, procedure — director may promulgate rules.

Effective 28 Aug 1991

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.908. Nonresident insurer may become domestic insurer, procedure — director may promulgate rules. — 1. Any insurer which is organized under the laws of any other state and is admitted to do business in this state for the purpose of writing insurance may become a domestic insurer by complying with all of the requirements of law relative to the organization and licensing of a domestic insurer of the same type and by designating its principal place of business at a place in this state. Such domestic insurer shall be entitled to like certificates and licenses to transact business in this state, and shall be subject to the authority and jurisdiction of this state.

2. Any domestic insurer may, upon the approval of the director of the department of insurance, financial institutions and professional registration, transfer its domicile to any other state in which it is admitted to transact the business of insurance, and upon such a transfer shall cease to be a domestic insurer, and shall be admitted to transact the business of insurance in this state if qualified as a foreign insurer. The director shall approve any such proposed transfer unless he shall determine such transfer is not in the interest of the policyholders of this state.

3. The certificate of authority, agent appointments and licenses, rates, and other items which the director allows, in his discretion, which are in existence at the time any insurer licensed to transact the business of insurance in this state transfers its corporate domicile to this or any other state by merger, consolidation or any other lawful method shall continue in full force and effect upon such transfer if such insurer remains duly qualified to transact the business of insurance in this state. All outstanding policies of any transferring insurer shall remain in full force and effect and need not be endorsed as to the new name of the company or its new location unless so ordered by the director. Every transferring insurer shall file new policy forms with the director on or before the effective date of the transfer, but may use existing policy forms with appropriate endorsements if allowed by, and under such conditions as approved by, the director; however, every such transferring insurer shall notify the director of the details of the proposed transfer, and shall file promptly, any* resulting amendments to corporate documents filed or required to be filed with the director.

4. The director may promulgate rules and regulations to carry out the provisions of this section.

(L. 1991 H.B. 385, et al. § 24)

*Word "and" appears in original rolls.



Section 375.911 Service on deputy director valid, when.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.911. Service on deputy director valid, when. — In case of a vacancy in the office of the director of the department of insurance, financial institutions and professional registration or in case of the absence or inability or suspension of the director, the service upon the deputy appointed under the provisions of section 374.080 shall be valid and sufficient for the purpose of section 375.906; provided, further, that in the absence or inability of both the director and deputy or in case of a vacancy in both of the offices, service upon the chief clerk, appointed under the provisions of section 374.130, shall be valid and sufficient for the purpose of section 375.906.

(RSMo 1939 § 6006, A.L. 1967 p. 516)

(Source: 1959 § 375.220)



Section 375.916 Retaliatory tax, how assessed and paid, exceptions — workers' compensation paid losses, how treated.

Effective 28 Aug 2011

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.916. Retaliatory tax, how assessed and paid, exceptions — workers' compensation paid losses, how treated. — 1. When by the laws of any other state or foreign country any premium or income or other taxes, or any fees, fines, penalties, licenses, deposit requirements or other obligations, prohibitions or restrictions are imposed upon Missouri insurance companies or carriers doing business, or that might seek to do business, in the other state or country, which in the aggregate are in excess of the taxes, fees, fines, penalties, licenses, deposit requirements or other obligations, prohibitions or restrictions directly imposed upon insurance companies of the other state or foreign country under the statutes of this state, so long as the laws continue in force, the same obligations, prohibitions, and restrictions of whatever kind shall be imposed upon insurance companies or carriers of the other state or foreign country doing business in Missouri. Any tax, license or other obligation imposed by any city, county or other political subdivision of a state or foreign country on Missouri insurance companies or carriers shall be deemed to be imposed by the state or foreign country within the meaning of this section, and the director of the department of insurance, financial institutions and professional registration for the purpose of this section shall compute the burden of the tax, license or other obligations on an aggregate statewide or foreign-countrywide basis as an addition to the tax and other charges payable by similar Missouri insurance companies or carriers in the state or foreign country. The provisions of this section shall not apply to ad valorem taxes on real or personal property, personal income taxes or to assessments on or credits to insurers for the payment of claims of policyholders of insolvent insurers. An insurance company claiming a state premium tax credit or deduction shall not be required to pay any additional retaliatory tax levied pursuant to this section as a result of claiming such credit or deduction.

2. All licenses, fees, taxes, fines or penalties collectible under this section shall be paid to the director of revenue. The payment and assessment of retaliatory tax shall be made on an estimated quarterly basis in the same manner as premium insurance tax as provided in sections 148.310 to 148.461.

3. Effective January 1, 2012, notwithstanding any other provision of law to the contrary, operating assessments based upon workers' compensation paid losses that are imposed upon an insurance company by the laws of its state or foreign country of domicile shall not be considered any premium or income or other taxes or any fees, fines, penalties, licenses, deposit requirements or other obligations, prohibitions or restrictions, provided that with respect to the tax year in question the insurance company has its principal place of business within this state and receives more than three million dollars of direct insurance premiums on account of business done in this state.

(RSMo 1939 § 6046, A.L. 1945 p. 1017, A. 1949 H.B. 2092, A.L. 1951 p. 261, A.L. 1967 p. 516, A.L. 1982 S.B. 470, A.L. 1983 S.B. 125, A.L. 2011 S.B. 132)

(Source: RSMo 1959 § 375.450)

CROSS REFERENCE:

Director of the department of insurance, financial institutions and professional registration or director of revenue must make supplemental assessment, when, 374.245



Section 375.918 Underwriting, use of credit scores, no adverse action permitted — definitions — disclosures.

Effective 28 Aug 2002

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.918. Underwriting, use of credit scores, no adverse action permitted — definitions — disclosures. — 1. As used in this section, the following terms mean:

(1) "Adverse action", a denial, nonrenewal of, or a reduction in the amount of benefits payable or types of coverages under any contract, existing or applied for, in connection with the underwriting of insurance. An offer by an insurer to write a contract through an affiliated insurer does not constitute an adverse action;

(2) "Contract", any automobile insurance policy as defined in section 379.110, or any property insurance policy as defined in section 375.001, including such a policy on a mobile home or residential condominium unit or a policy of renters' or tenants' insurance. Contract shall not include any policy of mortgage insurance or commercial insurance;

(3) "Credit report", any written or electronic communication of any information by a consumer reporting agency that:

(a) Bears on a person's credit worthiness, credit standing, or credit capacity; and

(b) Is used or collected wholly or partly to serve as a factor in the underwriting of a contract;

(4) "Credit scoring entity", any entity that is involved in creating, compiling, or providing insurance credit scores;

(5) "Insurance credit score", a numerical representation of the insurance risk a person presents using the person's attributes derived from a credit report or credit information in a formula to assess insurance risk on an actuarial or statistical basis;

(6) "Insurer", any insurance company or entity that offers a contract;

(7) "Underwriting", the selection of the risk that will be assumed by the insurer on a contract, and specifically the decision whether to accept, deny, renew, nonrenew, reduce, or increase the amount of benefits payable or types of coverages under the contract.

2. An insurer using a credit report or insurance credit score as a factor in underwriting shall not take an adverse action based on such factor without consideration of another noncredit-related underwriting factor.

3. No insurer shall take an adverse action against an applicant or insured based on inability to compute an insurance credit score without consideration of another underwriting factor, unless the insurer can justify the credibility that the lack of an insurance credit score has in underwriting to the director of the department of insurance, financial institutions and professional registration.

4. An insurer using a credit report or insurance credit score as a factor in underwriting a contract shall disclose at the time of the original application for the contract or on the application itself that the insurer may gather credit information.

5. An insurer using a credit report or insurance credit score as a factor in underwriting of a contract shall not take an adverse action on such contract based on information that is the subject of a written dispute between the policyholder or applicant and a consumer reporting agency, as noted in such person's credit report, until such dispute has reached final determination in accordance with the federal Fair Credit Reporting Act, 15 U.S.C. Section 1681, et seq. In the event that information is the subject of a written dispute under this subsection, the sixty-day period provided by section 375.002 or section 379.110 shall be extended until fifteen days after the dispute reaches final determination. Nothing in this subsection shall be construed to require any consumer reporting agency, as defined by the federal Fair Credit Reporting Act, 15 U.S.C. Section 1681, et seq., to include any information on a credit report beyond the extent required by the federal Fair Credit Reporting Act, 15 U.S.C. Section 1681, et seq.

6. If the use of a credit report or insurance credit score on a contract results in an adverse action, the insurer shall provide the policyholder or applicant:

(1) Notice that a credit report or insurance credit score adversely affected the underwriting of the contract;

(2) The name, address, and telephone number of the consumer credit reporting agency that furnished the credit information, in compliance with the notice requirements of the federal Fair Credit Reporting Act, 15 U.S.C. Section 1681, et seq.;

(3) Notice of the right to obtain a free credit report from the consumer credit reporting agency within sixty days; and

(4) Notice of the right to lodge a dispute with the consumer credit reporting agency to have any erroneous information corrected in accordance with the federal Fair Credit Reporting Act, 15 U.S.C. Section 1681, et seq.

7. Within thirty days from the date the insurer provides notice of an adverse action pursuant to subdivision (1) of subsection 6 of this section, the applicant or insured may in writing request from the insurer a statement of reasons for such action. For purposes of determining the thirty-day period, the notice of an adverse action is deemed received three days after mailing. The statement of reasons shall be sufficiently clear and specific so that a person of average intelligence can identify the basis for the insurer's decision without further inquiry. An insurer may provide an explanation of significant characteristics of the credit history that may have impacted such person's insurance credit score to meet the requirements of this subsection. Standardized credit explanations provided by credit scoring entities comply with this subsection.

8. If an insurer bases an adverse action in part on a credit report or insurance credit score, the applicant or insured may within thirty days of such adverse action make a written request for reunderwriting following any correction relating to the credit report or insurance credit score.

9. An insurer may obtain and use a current credit report or insurance credit score on new business or renewal contracts, but shall not take an adverse action with respect to renewal contracts based upon such credit report or insurance credit score until or after the third anniversary date of the initial contract.

10. Insurance inquiries shall not directly or indirectly be used as a negative factor in any insurance credit scoring formula or in the use of a credit report in underwriting.

11. Nothing in this section shall be construed as superceding the provisions of section 375.002 and section 379.114. Nothing in this section shall be construed as prohibiting any insurer from using credit information in determining whether to offer a policyholder or applicant the option to finance or establish a payment plan for the payment of any premium for a contract. Nothing in this section shall apply to any entity not acting as an insurer or credit scoring entity as defined in subsection 1 of this section.

12. No credit scoring entity shall provide or sell to any party, other than the insurer, its insurance company affiliates or holding companies, and the producer from whom the inquiry was generated, data or lists that include any information that in whole or in part is submitted in conjunction with credit inquiries about consumers. Such information includes, but is not limited to, expiration dates, information that may identify time periods during which a consumer's insurance may expire, or other nonpublic personal information as defined under the Gramm-Leach-Bliley Act, 15 U.S.C. Sections 6801 to 6809. The provisions of this subsection shall not preclude the exchange of information specifically authorized under the federal Fair Credit Reporting Act, 15 U.S.C. Section 1681, et seq., the Gramm-Leach-Bliley Act, 15 U.S.C. Sections 6801 to 6809 and other applicable federal law. The provisions of this subsection shall not apply to data disclosed in connection with a proposed or actual sale, merger, transfer or exchange of all or a portion of an insurer's or producer's business or operating unit, including but not limited to, the sale of a portfolio of contracts, if such disclosure concerns solely consumers of the business or unit and such disclosure is not the primary reason for the sale, merger, transfer or exchange.

13. A violation of this section may be enforceable under section 374.280.

14. The provisions of this section shall apply to all contracts entered into on or after July 1, 2003.

(L. 2002 H.B. 1502 & 1821)



Section 375.919 Use of language other than English permitted, when, disclosures — misrepresentation, penalty.

Effective 28 Aug 2002

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.919. Use of language other than English permitted, when, disclosures — misrepresentation, penalty. — 1. An insurer, as defined in section 375.001, may provide an insurance policy, endorsement, rider and any explanatory material in a language other than English. In the event of a dispute regarding the insurance or advertising material, the English language version shall dictate the resolution. If a policy, endorsement or rider is provided in a language other than English, the insurer shall also, at the same time, provide to the policyholder a copy of such policy, endorsement or rider in English, and shall disclose on such document, in both English and the other language, the following:

(1) The translation is for informational purposes only; and

(2) The English language version of the policy will be controlling unless the language in the other language version is shown to be a fraudulent misrepresentation*.

2. Any knowing misrepresentation in providing a policy, endorsement, rider or explanatory materials in a language other than English is a violation of sections 375.930 to 375.948.

(L. 2002 H.B. 1381 merged with S.B. 656 merged with S.B. 895, subsecs. 1 and 3)

*Word "mispresentation" appears in original rolls of H.B. 1381 and S.B. 656.



Section 375.920 Policy form approval, disapproval — procedure.

Effective 28 Aug 1979

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.920. Policy form approval, disapproval — procedure. — No insurer shall deliver any policy of private passenger automobile insurance, homeowner's insurance, dwelling-owner's insurance, residential fire insurance, or tenant's or renter's insurance written upon property within this state until such policy form shall have been approved as provided for in sections 375.920 to 375.923. Upon submission of any form to the director of the department of insurance, financial institutions and professional registration, such form shall be deemed approved. The director of the department of insurance, financial institutions and professional registration shall review such form within sixty days, and may have a hearing during that time. If within that time he determines the policy form is not in compliance with the insurance laws of this state and does not contain such words, phraseology, conditions and provisions which are specific, certain and unambiguous and reasonably adequate to meet the needed requirements of those insured under such policies, he may file a petition with the administrative hearing commission asking that the policy be disapproved, stating specifically the reasons why such policy form shall be disapproved.

(L. 1979 S.B. 276 & 277 § 1)



Section 375.921 Hearing on disapproval — action pending, effect on form.

Effective 28 Aug 1979

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.921. Hearing on disapproval — action pending, effect on form. — The administrative hearing commission shall hear the petition, and if it finds the policy form shall be disapproved, it shall render specific findings of fact and law disapproving the policy form in that it is not in compliance with the insurance laws of this state and does not contain such words, phraseology, conditions and provisions which are specific, certain and unambiguous and reasonably adequate to meet the needed requirement of those insured under such policies. In all other cases the policy form shall stand approved. During the pending of any action all such forms shall be deemed approved.

(L. 1979 S.B. 276 & 277 § 2)



Section 375.922 Rules and regulations not authorized.

Effective 28 Aug 1979

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.922. Rules and regulations not authorized. — The director of the department of insurance, financial institutions and professional registration shall have no power to promulgate rules or regulations to implement sections 375.920 to 375.923.

(L. 1979 S.B. 276 & 277 § 3)



Section 375.923 Exempt forms.

Effective 28 Aug 2008

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.923. Exempt forms. — All forms on file with the director on or before January 1, 1980, shall be exempt from the provisions of sections 375.920 to 375.923.

(L. 1979 S.B. 276 & 277 § 4, A.L. 2008 S.B. 788)



Section 375.924 Contracts to contain address of insurer and notice of address change to be furnished insured, penalty, exception.

Effective 28 Aug 1994

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.924. Contracts to contain address of insurer and notice of address change to be furnished insured, penalty, exception. — 1. Any insurer, health services corporation or health maintenance organization, subject to regulation pursuant to chapter 354 or chapters 374 to 385, which delivers or issues for delivery a policy or contract of insurance or coverage in this state shall furnish, either within such policy or contract or in written form annexed to such policy or contract, the address of the principal place of business and telephone number of such insurer, health services corporation or health maintenance organization for purposes of contact by the insured or covered person with the insurer, health services corporation or health maintenance organization.

2. Any insurer, health services corporation or health maintenance organization subject to subsection 1 of this section, other than title insurers governed by chapter 381, which changes such address or telephone number shall inform those insured or covered persons in writing of such change within thirty days of completing such change.

*3. Violation of this section shall be an unfair trade practice and shall be subject to the provisions of, and penalties provided by, sections 375.930 to 375.948 relating to unfair trade practices.

4. The provisions of subsection 3 of this section shall become effective on July 1, 1993.

(L. 1992 H.B. 1574 § 23, A.L. 1994 H.B. 1107)

*Provisions of subsection 3 effective 7-1-93



Section 375.930 Citation of law — purpose — construction.

Effective 28 Aug 1991

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.930. Citation of law — purpose — construction. — 1. Sections 375.930 to 375.948 may be cited as the "Unfair Trade Practice Act".

2. The purpose of sections 375.930 to 375.948 is to regulate trade practices in the business of insurance in accordance with the Act of Congress of March 9, 1945 (Public Law 15, 79th Congress), by defining, or providing for the determination of, all such practices in this state which constitute unfair methods of competition or unfair or deceptive acts or practices and by prohibiting the trade practices so defined or determined. Nothing in sections 375.930 to 375.948 shall be construed to create or imply a private cause of action for a violation of sections 375.930 to 375.948.

(L. 1959 H.B. 251 § 1, A.L. 1978 H.B. 1447, A.L. 1991 S.B. 53)



Section 375.932 Definitions.

Effective 28 Aug 1991

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.932. Definitions. — When used in sections 375.930 to 375.948, the following terms mean:

(1) "Consultant", an individual, partnership or corporation who, for a fee, holds himself or itself out to the public as engaged in the business of offering any advice, counsel, opinion or service with respect to the benefits, advantages or disadvantages promised under any policy of insurance that could be issued in this state;

(2) "Director", the director of the department of insurance, financial institutions and professional registration of this state;

(3) "Insurer", any person, reciprocal exchange, interinsurer, Lloyds insurer, fraternal benefit society, and any other legal entity engaged in the business of insurance, including agents, brokers, adjusters and third-party administrators. "Insurer" also includes health services corporations, health maintenance organizations, prepaid limited health care service plans, dental, optometric and other similar health service plans. For purposes of sections 375.930 to 375.948 such entities shall be deemed to be engaged in the business of insurance. "Insurer" shall also include all companies organized, incorporated or doing business under the provisions of chapters 325, 375, 376, 377, 378, 379, 381 and 383;

(4) "Person", any natural or artificial entity, including, but not limited to, individuals, partnerships, associations, trusts or corporations;

(5) "Policy", "certificate" or "contract" includes any contract of insurance, indemnity, medical, health or hospital service, suretyship, or annuity issued, proposed for issuance, or intended for issuance by any insurer.

(L. 1959 H.B. 251 § 2, A.L. 1978 H.B. 1447, A.L. 1991 S.B. 53)



Section 375.934 Unfair trade practices — conditions.

Effective 28 Aug 1991

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.934. Unfair trade practices — conditions. — It is an unfair trade practice for any insurer to commit any practice defined in section 375.936 if:

(1) It is committed in conscious disregard of sections 375.930 to 375.948 or of any rules promulgated under sections 375.930 to 375.948; or

(2) It has been committed with such frequency to indicate a general business practice to engage in that type of conduct.

(L. 1959 H.B. 251 § 3, A.L. 1978 H.B. 1447, A.L. 1991 S.B. 53)



Section 375.936 Unfair practices defined.

Effective 28 Aug 1991

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.936. Unfair practices defined. — Any of the following practices, if committed in violation of section 375.934, are hereby defined as unfair trade practices in the business of insurance:

(1) "Boycott, coercion, intimidation", entering into any agreement to commit, or by any concerted action committing any act of boycott, coercion or intimidation resulting in or tending to result in an unreasonable restraint of, or monopoly in, the business of insurance;

(2) "Defamation", making, publishing, disseminating, or circulating, directly or indirectly, or aiding, abetting or encouraging the making, publishing, disseminating or circulating of any oral or written statement or any pamphlet, circular, article or literature which is false, or maliciously critical of or derogatory to the financial condition of any insurer, and which is calculated to injure such insurer;

(3) "Failure to maintain complaint handling procedures", failure of any person to maintain a complete record of all the complaints which it has received for a period of not less than three years. This record shall indicate the total number of complaints, their classification by line of insurance, the nature of each complaint, the disposition of these complaints, and the time it took to process each complaint. For purposes of this subdivision, "complaint" shall mean any written communication primarily expressing a grievance;

(4) "False information and advertising generally", making, publishing, disseminating, circulating or placing before the public, or causing, directly or indirectly, to be made, published, disseminated, circulated, or placed before the public, in a newspaper, magazine or other publication, or in the form of a notice, circular, pamphlet, letter or poster or over any radio or television station, or in any other way, an advertisement, announcement or statement containing any assertion, representation or statement with respect to the business of insurance or with respect to any insurer in the conduct of his insurance business, which is untrue, deceptive or misleading;

(5) "False statements and entries:"

(a) Knowingly filing with any supervisory or other public official, or knowingly making, publishing, disseminating, circulating or delivering to any person, or placing before the public, or knowingly causing, directly or indirectly, to be made, published, disseminated, circulated, delivered to any person, or placed before the public, any false material statement of fact as to the financial condition or dealings of an insurer;

(b) Knowingly making any false entry of a material fact in any book, report or statement of any insurer or knowingly omitting to make a true entry of any material fact pertaining to the business of such insurer in any book, report or statement of such insurer;

(6) "Misrepresentations and false advertising of insurance policies", making, issuing, circulating, or causing to be made, issued or circulated, any estimate, illustrations, circular or statement, sales presentation, omission, or comparison which:

(a) Misrepresents the benefits, advantages, conditions, or terms of any policy;

(b) Misrepresents the dividends or share of the surplus to be received on any policy;

(c) Makes any false or misleading statements as to the dividends or share of surplus previously paid on any policy;

(d) Is misleading or is a misrepresentation as to the financial condition of any insurer, or as to the legal reserve system upon which any life insurer operates;

(e) Uses any name or title of any policy or class of policies misrepresenting the true nature thereof;

(f) Is a misrepresentation for the purpose of inducing or tending to induce the purchase, lapse, forfeiture, exchange, conversion, or surrender of any policy, including any intentional misquote of a premium rate;

(g) Is a misrepresentation for the purpose of effecting a pledge or assignment of or effecting a loan against any policy; or

(h) Misrepresents any policy as being shares of stock;

(7) "Misrepresentation in insurance applications", making false or fraudulent statements or representations on or relative to an application for a policy, for the purpose of obtaining a fee, commission, money, or other benefit from any insurer, agent, agency, broker or other person;

(8) "Prohibited group enrollments", no insurer shall offer more than one group contract of insurance through any person unless such person is licensed pursuant to law; however, this prohibition shall not apply to employer-employee relationships, nor to any such enrollments;

(9) "Rebates":

(a) Except as otherwise expressly provided by law, knowingly permitting or offering to make or making any contract of life insurance, life annuity, accident and health insurance or other insurance, or agreement as to such contract other than as plainly expressed in the insurance contract issued thereon, or paying or allowing, or giving or offering to pay, allow, or give, directly or indirectly, as inducement to such insurance or annuity, any rebate of premiums payable on the contract, or any special favor or advantage in the dividends or other benefits thereon, or any valuable consideration or inducement whatever not specified in the contract; or giving, or selling, or purchasing or offering or to give, sell, or purchase as inducement to such insurance contract or annuity or in connection therewith, any stocks, bonds or other securities of any insurance company or other corporation, association, or partnership, or any dividends or profits accrued thereon, or anything of value whatsoever not specified in the contract;

(b) Nothing in subdivision (11) or paragraph (a) of this subdivision shall be construed as including within the definition of discrimination or rebates any of the following practices:

a. In the case of any contract of life insurance or life annuity, paying bonuses to nonparticipating policyholders or otherwise abating their premiums in whole or in part out of surplus accumulated from nonparticipating insurance; provided that any such bonuses or abatement of premiums shall be fair and equitable to policyholders and for the best interest of the company and its policyholders;

b. In the case of life insurance policies issued on the industrial debit plan, making allowance to policyholders who have continuously for a specified period made premium payments directly to an office of the insurer in an amount which fairly represents the saving in collection expenses;

c. Readjustment of the rate of premium for a group insurance policy based on the loss or expense experience thereunder, at the end of the first or any subsequent policy year of insurance thereunder, which may be made retroactive only for such policy year;

(10) "Stock operations and advisory board contracts", issuing or delivering or permitting agents, officers or employees to issue or deliver, agency company stock or other capital stock, or benefit certificates or shares in any common law corporation, or securities or any special or advisory board contracts or other contracts of any kind promising returns and profits as an inducement to insurance;

(11) "Unfair discrimination":

(a) Making or permitting any unfair discrimination between individuals of the same class and equal expectation of life in the rates charged for any contract of life insurance or of life annuity or in the dividends or other benefits payable thereon, or in any other of the terms and conditions of such contract;

(b) Making or permitting any unfair discrimination between individuals of the same class and of essentially the same hazard in the amount of premium, policy fees, or rates charged for any policy or contract of accident or health insurance or in the benefits payable thereunder, or in any of the terms or conditions of such contract, or in any other manner whatever, including any unfair discrimination by not permitting the insured full freedom of choice in the selection of any duly licensed physician, surgeon, optometrist, chiropractor, dentist, psychologist, pharmacist, pharmacy, or podiatrist; except that the terms of this paragraph shall not apply to health maintenance organizations licensed pursuant to chapter 354;

(c) Making or permitting any unfair discrimination between individuals or risks of the same class and of essentially the same hazards by refusing to issue, refusing to renew, cancelling or limiting the amount of insurance coverage on a property or casualty risk because of the geographic location of the risk;

(d) Making or permitting any unfair discrimination between individuals or risks of the same class and of essentially the same hazards by refusing to issue, refusing to renew, cancelling or limiting the amount of insurance coverage on a residential property risk, or the personal property contained therein, because of the age of the residential property;

(e) Refusing to insure, refusing to continue to insure, or limiting the amount of coverage available to an individual because of the gender or marital status of the individual; however, nothing in this paragraph shall prohibit an insurer from taking marital status into account for the purpose of defining persons eligible for dependent benefits;

(f) Refusing to insure solely because another insurer has refused to issue a policy, or has cancelled or has refused to renew an existing policy for which that person was the named insured, nor shall any insurance company or its agent or representative require any applicant or policyholder to divulge in a written application or otherwise whether any insurer has cancelled or refused to renew or issue to the applicant or policyholder a policy of insurance, provided that an insurer may require the name of the prior carrier in order to verify the applicant's previous claims or medical history;

(g) Cancelling or refusing to insure or refusing to continue to insure a policy solely because of race, gender, color, creed, national origin, or ancestry of anyone who is or seeks to become insured;

(h) Terminating, or modifying coverage or refusing to issue or refusing to renew any property or casualty policy or contract of insurance solely because the applicant or insured or any employee of either is mentally or physically impaired; except that this paragraph shall not apply to accident and health insurance sold by a casualty insurer and, in addition, this paragraph shall not be interpreted to modify any other provision of law relating to the termination, modification, issuance or renewal of any insurance policy or contract;

(i) The provisions of paragraphs (c), (d), (e), (f), (g), and (h) of this subdivision shall not apply if:

a. The refusal, cancellation, limitation, termination or modification is for a business purpose which is not a mere pretext for unfair discrimination, or

b. The refusal, cancellation, limitation, termination or modification is required by law or regulatory mandate;

(12) "Unfair financial planning practices", an insurance producer, agent, broker or consultant:

(a) Holding himself out, directly or indirectly, to the public as a financial planner, investment adviser, financial consultant, financial counselor, or any other specialist engaged in the business of giving financial planning or advice relating to investments, insurance, real estate, tax matters, or trust and estate matters when such person is in fact engaged only in the sale of policies; provided, however, an insurance producer, agent, broker or consultant who has passed a professional course of study may use the symbol of the professional designation on his or her business card or stationery;

(b) Engaging in the business of financial planning without disclosing to the client prior to the execution of the agreement provided for in paragraph (c) of this subdivision or solicitation of the sale of a product or service that:

a. He is also an insurance salesperson; and

b. That a commission for the sale of an insurance product will be received in addition to a fee for financial planning, if such is the case. The disclosure requirement under this paragraph may be met by including it in any disclosure required by federal or state securities law;

(c) Charging fees, other than commissions, for financial planning by insurance agents, brokers or consultants, unless such fees are based upon a written agreement, which is signed by the party to be charged in advance of the performance of the services under the agreement. A copy of the agreement shall be provided to the party to be charged at the time the agreement is signed by the party and:

a. The services for which the fee is to be charged must be specifically stated in the agreement;

b. The amount of the fee to be charged or how it will be determined or calculated must be specifically stated in the agreement;

c. The agreement must state that the client is under no obligation to purchase any insurance product through the insurance agent, broker or consultant.

­­

­

(13) Any violation of section 375.445.

(L. 1959 H.B. 251 § 4, A.L. 1967 p. 516, A.L. 1969 p. 512, A.L. 1971 H.B. 508, A.L. 1976 S.B. 666, A.L. 1978 H.B. 1447, A.L. 1983 H.B. 127, A.L. 1991 S.B. 53)



Section 375.937 Lenders, duties — prohibited acts.

Effective 28 Aug 2004

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.937. Lenders, duties — prohibited acts. — 1. No person may require as a condition precedent to the lending of money or extension of credit, or any renewal thereof, that the person to whom such money or credit is extended or whose obligation a creditor is to acquire or finance, negotiate any contract of insurance or renewal thereof through a particular insurer or group of insurers or agent, broker or group of agents or brokers.

2. No person who lends money or extends credit may:

(1) Unreasonably reject a contract of insurance furnished by the borrower for the protection of the property securing the credit or lien. A rejection shall not be deemed unreasonable if it is based on reasonable standards, uniformly applied, relating to the extent of coverage required and the financial soundness and the services of an insurer. Such standards shall not discriminate against any particular type of insurer, nor shall such standards call for rejection of an insurance contract because the contract contains coverage in addition to that required in the credit transaction;

(2) Require that any borrower, mortgagor, purchaser, insurer, broker or agent pay a separate charge, in connection with the handling of any contract of insurance required as security for a loan on real estate, or pay a separate charge to substitute the insurance policy of one insurer for that of another. This subdivision does not include the interest which may be charged on premium loans or premium advancements in accordance with the terms of the loan or credit documents;

(3) Use or disclose, without the prior written consent of the borrower, mortgagor, or purchaser taken at a time other than the making of the loan or extension of credit, information relative to a contract of insurance which is required by the credit transaction, for the purpose of replacing such insurance;

(4) Require any procedures or conditions of duly licensed agents, brokers or insurers not customarily required of those agents, brokers or insurers affiliated or in any way connected with the person who lends money or extends credit;

(5) Solicit insurance for the protection of real property, after a person indicates interest in securing a first mortgage credit extension, until such person has received a commitment in writing from the lender as to a loan or credit extension;

(6) As a condition of financing a residential mortgage or providing other financial arrangements for residential property, require a borrower to purchase homeowners' insurance coverage in an amount exceeding the replacement value of the improvements and contents on the real property. A violation of this subdivision shall not affect the validity of the loan, note secured by a deed of trust, mortgage, or deed of trust.

3. Every person who lends money or extends credit and who solicits insurance on real and personal property subject to subsection 2 of this section must explain to the borrower in writing that the insurance related to such credit extension may be purchased from an insurer or agent of the borrower's choice, subject only to the lender's right to reject a given insurer or agent as provided in subdivision (1) of subsection 2 of this section. Compliance with disclosures as to insurance required by truth-in-lending laws or comparable state laws shall be in compliance with this subsection. This requirement for a commitment shall not apply in cases where the premium for the required insurance is to be financed as part of the loan or extension of credit involving personal property transactions. The commitment shall contain the rate or rate formula, amount and terms of the loan, subject to the creditworthiness of the borrower, valuation of the property and the insurability to value of the property.

4. The director shall have the power to examine and investigate those insurance-related activities of any person which may be in violation of this section. Any affected person may submit to the director a complaint or material pertinent to the enforcement of this section.

5. Nothing in this section shall prevent a person who lends money or extends credit from placing insurance on real or personal property in the event the mortgagor, borrower or purchaser has failed to provide required insurance in accordance with the terms of the loan or credit document.

6. Nothing contained in this section shall apply to credit life or credit accident and health insurance.

(L. 1978 H.B. 1447, A.L. 1991 S.B. 53, A.L. 2004 H.B. 1291 merged with S.B. 1086)



Section 375.938 Director may investigate companies.

Effective 28 Aug 1991

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.938. Director may investigate companies. — The director shall have power to examine and investigate into the affairs of every insurer in this state in order to determine whether such insurer has been or is engaged in any unfair method of competition or in any unfair or deceptive act or practice prohibited by sections 375.934 and 375.937.

(L. 1959 H.B. 251 § 5, A.L. 1978 H.B. 1447, A.L. 1991 S.B. 53)



Section 375.940 Procedure on charges or belief of unfair practices.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.940. Procedure on charges or belief of unfair practices. — Whenever the director shall have reason to believe that any person or insurer has been engaged or is engaging in this state in any unfair method of competition or any unfair or deceptive act or practice in violation of sections 375.930 to 375.948, and that a proceeding by the director in respect thereto would be to the interest of the public, the director shall issue and serve upon such person or insurer a statement of the charges under the procedures set forth in section 374.046.

(L. 1959 H.B. 251 § 6, A.L. 1978 H.B. 1447, A.L. 1991 S.B. 53, A.L. 2007 S.B. 66)



Section 375.942 Administrative order for prohibited practices — penalty.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.942. Administrative order for prohibited practices — penalty. — 1. If the director determines that an insurer has engaged, is engaging, or has taken a substantial step toward engaging in an act, practice, or course of business constituting a violation of sections 375.930 to 375.948 or a rule adopted or order issued pursuant thereto, or that a person has materially aided or is materially aiding a practice constituting a violation of sections 375.930 to 375.948 or a rule adopted or order issued pursuant thereto, the director may issue such administrative orders as authorized under section 374.046. Each practice in violation of section 375.934 is a level two violation under section 374.049. Each act as part of a trade practice does not constitute a separate violation under section 374.049. The director may also suspend or revoke the license or certificate of authority of an insurer for any willful violation.

2. If the director believes that an insurer has engaged, is engaging in, or has taken a substantial step toward engaging in an act, practice or course of business constituting a violation of sections 375.930 to 375.948 or a rule adopted or order issued pursuant thereto, or that a person has materially aided or is materially aiding an act, practice, omission, or course of business conduct constituting a violation of sections 375.930 to 375.948 or a rule adopted or order issued pursuant thereto, the director may maintain a civil action for relief authorized under section 374.048. Each practice in violation of section 375.934 is a level two violation under section 374.049. Each act as part of a trade practice does not constitute a separate violation under section 374.049.

(L. 1959 H.B. 251 § 7, A.L. 1978 H.B. 1447, A.L. 1991 S.B. 53, A.L. 2007 S.B. 66)



Section 375.944 Judicial review — decree, order — additional evidence — finality of order, when.

Effective 28 Aug 1991

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.944. Judicial review — decree, order — additional evidence — finality of order, when. — 1. Any person, including any person who has been permitted to intervene, who is aggrieved by a final order or decision of the director shall be entitled to judicial review thereof, as provided in sections 536.100 to 536.140.

2. The court shall make and enter upon the pleadings, evidence and proceedings set forth in the transcript a decree modifying, affirming or reversing the order of the director, in whole or in part. To the extent that the order of the director is affirmed, the court shall thereupon issue its own order commanding obedience to the terms of such order of the director. If either party shall apply to the court for leave to adduce additional evidence, and shall show to the satisfaction of the court that such additional evidence is material and that there were reasonable grounds for the failure to adduce such evidence in the proceeding before the director, the court may order such additional evidence to be taken before the director and to be adduced upon the hearing in such manner and upon such terms and conditions as the court may deem proper. The director may modify his findings of fact, or make new findings by reason of the additional evidence so taken, and he shall file such modified or new findings which are supported by evidence on the record and his recommendation, if any, for the modification or setting aside of his original order, with the return of such additional evidence.

3. An order issued by the director under section 375.942 shall become final:

(1) Upon the expiration of the time allowed for filing a petition for review if no such petition has been duly filed within such time; except that the director may thereafter modify or set aside his order to the extent provided in subsection 2 of section 375.942; or

(2) Upon the final decision of the court if the court directs that the order of the director be affirmed or the petition for review dismissed.

4. No order of the director under section 375.942 or order of a court to enforce the same shall in any way relieve or absolve any person affected by such order from any liability under any other laws of this state.

(L. 1959 H.B. 251 § 8, A.L. 1991 S.B 53)



Section 375.945 Director's determination, judicial review.

Effective 28 Aug 1991

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.945. Director's determination, judicial review. — 1. If after reviewing a written complaint alleging a violation of section 375.936 or 375.937 the director determines that a proceeding pursuant to section 375.940 would not be in the interest of the public, then any person who alleged commission of an unfair act or practice under section 375.936 or 375.937 shall be entitled to judicial review within thirty days of such determination as provided in section 536.140. The director's determination shall be in writing and shall state the reasons for such a determination. If the court, after reviewing such written complaint and written determination, finds under such section that a proceeding pursuant to section 375.940 would be in the interest of the public, the court may order the director to institute such proceedings. In addition, such person shall have the right pursuant to section 375.944 to request leave of court to adduce additional evidence before the court prior to the court entering an order under this subsection.

2. If after any hearing under section 375.940 or 375.946, the report of the director does not charge a violation of section 375.936 or 375.937, then any person who alleged commission of an unfair act or practice under this act* may, within thirty days after the mailing or delivery of such report, cause a petition for review to be filed in the circuit court of Cole County for a review of such report, in the manner provided in sections 536.100 to 536.140. Upon such review, the court shall have authority to issue appropriate orders and decrees in connections therewith, including, if the court finds that it is to the interest of the public, orders enjoining the restraining the continuance of any method of competitions, act or practice which it finds constitutes a violation of sections 375.930 to 375.948 and containing penalties as provided by section 375.942.

(L. 1991 S.B. 53)

*"This act" (S.B. 53, 1991) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 375.946 Violation of desist order, penalty.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.946. Violation of desist order, penalty. — It is unlawful for any person to violate any provision of a cease and desist order of the director under section 375.942. The director may institute an action under sections 374.046 and 374.047 as necessary to enforce any such order.

(L. 1959 H.B. 251 § 9, A.L. 1978 H.B. 1447, A.L. 1991 S.B. 53, A.L. 2007 S.B. 66)



Section 375.948 Additional powers of director — promulgation of rules.

Effective 28 Aug 1991

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.948. Additional powers of director — promulgation of rules. — 1. The powers vested in the director by sections 375.930 to 375.948 shall be additional to any other powers to enforce any penalties, fines or forfeitures authorized by law with respect to the methods, acts and practices hereby declared to be unfair or deceptive.

2. The director may, after notice and hearing, promulgate reasonable rules, regulations and orders as are necessary or proper to carry out and effectuate the provisions of sections 375.930 to 375.948.

(L. 1959 H.B. 251 § 10, A.L. 1978 H.B. 1447, A.L. 1991 S.B. 53)



Section 375.950 Definitions.

Effective 28 Aug 1992

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.950. Definitions. — 1. Sections 375.950 to 375.990 may be cited as the "Uniform Insurer's Liquidation Act".

2. Sections 375.950 to 375.990 shall apply only to proceedings instituted prior to August 28, 1991.

3. For the purposes of sections 375.950 to 375.990:

(1) "Ancillary state" means any state other than a domiciliary state;

(2) "Delinquency proceeding" means any proceeding commenced against an insurer for the purpose of liquidating, rehabilitating, reorganizing, or conserving such insurer;

(3) "Domiciliary state" means the state in which an insurer is incorporated or organized, or, in the case of an alien insurer, the state in which such insurer, having become authorized to do business in such state, has, at the commencement of delinquency proceedings, the largest amount of its assets held in trust and assets held on deposit for the benefit of its policyholders or policyholders and creditors in the United States; and any such insurer is deemed to be domiciled in such state;

(4) "Foreign country" means territory not in any state;

(5) "General assets" means all property, real, personal, or otherwise, not specifically mortgaged, pledged, deposited, or otherwise encumbered for the security or benefit of specified persons or a limited class or classes of persons, and as to such specifically encumbered property the term includes all such property or its proceeds in excess of the amount necessary to discharge the sum or sums secured thereby. Assets held in trust and assets held on deposit for the security or benefit of all policyholders, or all policyholders and creditors in the United States, shall be deemed general assets, except that general assets shall not mean unearned premiums due or owed the insurer by the policyholder, agent or broker at the time an insolvency or liquidation is declared by a court of competent jurisdiction, nor shall general assets mean unearned premiums held in trust or held on deposit by the agent, broker or insurer;

(6) "Insurer" means any person, firm, corporation, association, or aggregation of persons doing an insurance business under the provisions of chapter 375, 376, 377, 378, 379, 380, 381 or 383, and subject to the insurance supervisory authority of, or to liquidation, rehabilitation, reorganization, or conservation by the director of the department of insurance, financial institutions and professional registration of this state, or the equivalent insurance supervisory official of another state;

(7) "Preferred claim" means any claim with respect to which the law of a state or of the United States accords priority of payment from the general assets of the insurer;

(8) "Receiver" means receiver, liquidator, rehabilitator, or conservator as the context may require;

(9) "Reciprocal state" means any state other than this state in which in substance and effect the provisions of sections 375.950 to 375.990 are in force, including the provisions requiring that the insurance commissioner or equivalent insurance supervisory official be the receiver of a delinquent insurer;

(10) "Secured claim" means any claim secured by mortgage, trust, deed, pledge, deposit as security, escrow, or otherwise, but not including special deposit claims or claims against general assets. The term also includes claims which more than four months prior to the commencement of delinquency proceedings in the state of the insurer's domicile have become liens upon specific assets by reason of judicial process;

(11) "Special deposit claim" means any claim secured by a deposit for the security or benefit of a limited class or classes of persons, but not including any general assets;

(12) "State" means any state of the United States, and also the District of Columbia and Puerto Rico.

(L. 1976 H.B. 1479 § 1, A.L. 1986 H.B. 1103, A.L. 1992 H.B. 1574)



Section 375.954 Director to be receiver, when — receiver has title to what, ancillary receivers have title to what, filing of order imparts notice — appointment of special deputies, compensation, payment.

Effective 16 Jun 1976, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.954. Director to be receiver, when — receiver has title to what, ancillary receivers have title to what, filing of order imparts notice — appointment of special deputies, compensation, payment. — 1. Whenever under the laws of this state a receiver is to be appointed in delinquency proceedings for an insurer domiciled in this state, the court shall appoint the director of the department of insurance, financial institutions and professional registration as such receiver. The court shall direct the receiver forthwith to take possession of the assets of the insurer and to administer the same under the orders of the court.

2. The domiciliary receiver and his successors in office shall be vested by operation of law with the title to all of the property, contracts, and rights of action, and all of the books and records of the insurer wherever located, as of the date of entry of the order directing possession to be taken, and he shall have the right to recover the same and reduce the same to possession; except that ancillary receivers in reciprocal states shall have, as to assets located in their respective states, the rights and powers which are hereinafter prescribed for ancillary receivers appointed in this state as to assets located in this state. The filing or recording of the order directing possession to be taken, or a certified copy thereof, in the office where instruments affecting title to property are required to be filed or recorded shall impart the same notice as would be imparted by a deed, bill of sale, or other evidence of title duly filed or recorded. The court may at any time require an additional bond from him or his deputies if deemed desirable for the protection of the assets.

3. Upon taking possession of the assets of a delinquent insurer the domiciliary receiver shall, subject to the direction of the court, immediately proceed to conduct the business of the insurer or to take such other steps as are authorized by the laws of this state for the purpose of liquidating, rehabilitating, reorganizing, or conserving the affairs of the insurer. In connection with delinquency proceedings he may appoint or employ one or more special deputies to act for him, and may employ such counsel, clerks, and assistants as he deems necessary. The compensation of the special deputies, counsel, clerks, or assistants and all expenses of taking possession of the delinquent insurer and of conducting the delinquency proceedings shall be fixed by the receiver, subject to the approval of the court, and shall be paid out of the funds or assets of the insurer in accordance with section 375.740. Within the limits of the duties imposed upon them, special deputies shall possess all the powers given to, and, in the exercise of those powers, shall be subject to all of the duties imposed upon the receiver with respect to delinquency proceedings.

(L. 1976 H.B. 1479 § 2)

Effective 6-16-76



Section 375.958 Ancillary receiver, appointed when, entitled to what property, duties.

Effective 16 Jun 1976, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.958. Ancillary receiver, appointed when, entitled to what property, duties. — 1. Whenever under the laws of this state an ancillary receiver is to be appointed in delinquency proceedings for an insurer not domiciled in this state, the court shall appoint the director of the department of insurance, financial institutions and professional registration as ancillary receiver. The director shall file a petition requesting the appointment if he finds that there are sufficient assets of such insurer located in this state to justify the appointment of an ancillary receiver. Notwithstanding any other provision of the insurance laws of this state, said petition may be filed in the circuit court in the county or city in which the insurer has or last had its principal or chief office or place of business in this state or in the county of Cole.

2. The domiciliary receiver of an insurer domiciled in a reciprocal state shall be vested by operation of law with the title to all of the property, contracts, and rights of action, and all of the books and records of the insurer located in this state, and he shall have the immediate right to recover balances due from local agents and to obtain possession of any books and records of the insurer found in this state. He shall also be entitled to recover the other assets of the insurer located in this state except that upon the appointment of an ancillary receiver in this state, the ancillary receiver shall during the ancillary receivership proceedings have the sole right to recover such other assets. The ancillary receiver shall, as soon as practicable, liquidate from their respective securities those special deposit claims and secured claims which are proved and allowed in the ancillary proceedings in this state, and shall pay the necessary expenses of the proceedings. All remaining assets shall be promptly transferred to the domiciliary receiver. Subject to the foregoing provisions the ancillary receiver and his deputies shall have the same powers and be subject to the same duties with respect to the administration of such assets as a receiver of an insurer domiciled in this state.

(L. 1976 H.B. 1479 § 3)

Effective 6-16-76



Section 375.962 Delinquency proceeding in this state, claimants to file claims, with whom, when — controverted claims, proven where — effect of judgment in ancillary state.

Effective 16 Jun 1976, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.962. Delinquency proceeding in this state, claimants to file claims, with whom, when — controverted claims, proven where — effect of judgment in ancillary state. — 1. In a delinquency proceeding begun in this state against an insurer domiciled in this state, claimants residing in reciprocal states may file claims either with the ancillary receivers, if any in their respective states, or with the domiciliary receiver. All such claims must be filed on or before the last date fixed for the filing of claims in the domiciliary delinquency proceedings.

2. Controverted claims belonging to the claimants residing in reciprocal states may either (a) be proved in this state as provided by law, or (b) if ancillary proceedings have been commenced in such reciprocal states, may be proved in those proceedings. In the event a claimant elects to prove his claim in ancillary proceedings, if notice of the claim and opportunity to appear and be heard is afforded the domiciliary receiver of this state as provided in section 375.966 with respect to ancillary proceedings in this state, the final allowance of such claim by the courts in the ancillary state shall be accepted in this state as conclusive as to its amount, and shall also be accepted as conclusive as to its priority, if any, against special deposits or other security located within the ancillary state.

(L. 1976 H.B. 1479 § 4)

Effective 6-16-76



Section 375.966 Delinquency proceeding in another state, claimants to file claims, with whom, when — controverted claims, proven where — effect of judgment.

Effective 16 Jun 1976, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.966. Delinquency proceeding in another state, claimants to file claims, with whom, when — controverted claims, proven where — effect of judgment. — 1. In a delinquency proceeding in a reciprocal state against an insurer domiciled in that state, claimants against such insurer who reside within this state may file claims either with the ancillary receiver, if any, appointed in this state, or with the domiciliary receiver. All such claims must be filed on or before the last date fixed for the filing of claims in the domiciliary delinquency proceeding.

2. Controverted claims belonging to claimants residing in this state may either (a) be proved in the domiciliary state as provided by the law of that state, or (b) if ancillary proceedings have been commenced in this state, be proved in those proceedings. In the event that any such claimant elects to prove his claim in this state, he shall file his claim with the ancillary receiver in the manner provided by the law of this state for the proving of claims against insurers domiciled in this state, and he shall give notice in writing to the receiver in the domiciliary state, either by registered mail or by personal service. The notice shall contain a concise statement of the amount of the claim, the facts on which the claim is based, and the priorities asserted, if any. The domiciliary receiver shall be entitled to appear or to be represented in any proceeding in this state involving the adjudication of the claim. The final allowance of the claim by the courts of this state shall be accepted as conclusive as to its amount, and shall also be accepted as conclusive as to its priority, if any, against special deposits or other security located within this state.

(L. 1976 H.B. 1479 § 5)

Effective 6-16-76



Section 375.970 Preferred claims, how determined.

Effective 16 Jun 1976, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.970. Preferred claims, how determined. — 1. In a delinquency proceeding against an insurer domiciled in this state, claims owing to residents of ancillary states shall be preferred claims if like claims are preferred under the laws of this state. All such claims whether owing to residents or nonresidents shall be given equal priority of payment from general assets. No law of an ancillary state providing for preferred claims against the general assets of insurers shall be recognized as against the assets of delinquent domiciliary insurers of this state regardless of where such assets may be located.

2. In a delinquency proceeding against an insurer domiciled in a reciprocal state, claims owing to residents of this state shall be preferred if like claims are preferred by the laws of that state.

(L. 1976 H.B. 1479 § 6)

Effective 6-16-76



Section 375.971 Definitions--federal home loan bank duties and procedures upon delinquency proceedings of insurer--member--receiver duties during delinquency proceedings.

Effective 28 Aug 2016

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.971. Definitions--federal home loan bank duties and procedures upon delinquency proceedings of insurer--member--receiver duties during delinquency proceedings. — 1. As used in this section, the following terms mean:

(1) “Federal home loan bank”, a federal home loan bank established under the federal Home Loan Bank Act, 12 U.S.C. Section 1421, et seq.;

(2) “Insurer-member”, an insurer who is a member of a federal home loan bank.

2. Notwithstanding any other provision to the contrary, no federal home loan bank shall be stayed or prohibited from exercising its rights regarding collateral pledged by an insurer-member.

3. If a federal home loan bank exercises its rights regarding collateral pledged by an insurer-member who is subject to a delinquency proceeding, the federal home loan bank shall repurchase any outstanding capital stock that is in excess of that amount of federal home loan bank stock that the insurer-member is required to hold as a minimum investment, to the extent the federal home loan bank in good faith determines the repurchase to be permissible under applicable laws, regulations, regulatory obligations, and the federal home loan bank’s capital plan, and consistent with the federal home loan bank’s current capital stock practices applicable to its entire membership.

4. Following the appointment of a receiver for an insurer-member, the federal home loan bank shall, within ten business days after a request from the receiver, provide a process and establish a timeline for the following:

(1) The release of collateral that exceeds the amount required to support secured obligations remaining after any repayment of loans as determined in accordance with the applicable agreements between the federal home loan bank and the insurer-member;

(2) The release of any of the insurer-member’s collateral remaining in the federal home loan bank’s possession following repayment of all outstanding secured obligations of the insurer-member in full;

(3) The payment of fees owed by the insurer-member and the operation of deposits and other accounts of the insurer-member with the federal home loan bank; and

(4) The possible redemption or repurchase of federal home loan bank stock or excess stock of any class that an insurer-member is required to own.

5. Upon request from a receiver, the federal home loan bank shall provide any available options for an insurer-member subject to a delinquency proceeding to renew or restructure a loan to defer associated prepayment fees, subject to market conditions, the terms of any loans outstanding to the insurer-member, the applicable policies of the federal home loan bank, and the federal home loan bank’s compliance with federal laws and regulations.

6. Notwithstanding any other provision of law to the contrary, the receiver for an insurer-member shall not void any transfer of, or any obligation to transfer, money or any other property arising under or in connection with any federal home loan bank security agreement, or any pledge, security, collateral, or guarantee agreement, or any other similar arrangement or credit enhancement relating to a federal home loan bank security agreement made in the ordinary course of business and in compliance with the applicable federal home loan bank agreement. However, a transfer may be avoided under this subsection if the transfer was made with intent to hinder, delay, or defraud the insurer-member, the receiver for the insurer-member, or existing or future creditors. This subsection shall not affect a receiver’s rights regarding advances to an insurer-member in delinquency proceedings under 12 CFR Part 1266.4.

(L. 2016 S.B. 932)



Section 375.974 Owners of special deposit claims, priority.

Effective 16 Jun 1976, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.974. Owners of special deposit claims, priority. — The owners of special deposit claims against an insurer for which a receiver is appointed in this or any other state shall be given priority against their several special deposits. If there is a deficiency in any such deposit so that the claims secured thereby are not fully discharged therefrom, the claimants may share in the general assets, but such sharing shall be deferred until general creditors, and also claimants against other special deposits who have received smaller percentages from their respective special deposits, have been paid percentages of their claims equal to the percentage paid from the special deposit.

(L. 1976 H.B. 1479 § 7)

Effective 6-16-76



Section 375.978 Secured claim, may file as general creditor, may resort to security, deficiency treated, how.

Effective 16 Jun 1976, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.978. Secured claim, may file as general creditor, may resort to security, deficiency treated, how. — The owner of a secured claim against an insurer for which a receiver has been appointed in this or any other state may surrender his security and file his claim as a general creditor, or the claim may be discharged by resort to the security, in which case the deficiency, if any, shall be treated as a claim against the general assets of the insurer on the same basis as claims of unsecured creditors. The amount of such delinquency shall be ascertained and determined in the delinquency proceeding in the domiciliary state of such insurer.

(L. 1976 H.B. 1479 § 8)

Effective 6-16-76



Section 375.982 Limitation on bringing proceedings, certain liens void.

Effective 16 Jun 1976, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.982. Limitation on bringing proceedings, certain liens void. — During the pendency of delinquency proceedings in this or any reciprocal state no action or proceeding in the nature of an attachment, garnishment, or execution shall be commenced or maintained in the courts of this state against the delinquent insurer or its assets. Any lien obtained by any such action or proceeding within four months prior to the commencement of any such delinquency proceeding or at any time thereafter shall be void as against any rights arising in such delinquency proceeding.

(L. 1976 H.B. 1479 § 9)

Effective 6-16-76



Section 375.986 Receiver in reciprocal state may sue.

Effective 16 Jun 1976, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.986. Receiver in reciprocal state may sue. — The domiciliary receiver of an insurer domiciled in a reciprocal state may sue in this state to recover any assets of such insurer to which he may be entitled under the laws of this state.

(L. 1976 H.B. 1479 § 10)

Effective 6-16-76



Section 375.990 Severability clause — interpretation of sections 375.950 to 375.990.

Effective 28 Aug 1992

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.990. Severability clause — interpretation of sections 375.950 to 375.990. — 1. If any provision of sections 375.950 to 375.990 or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of sections 375.950 to 375.990 which can be given effect without the invalid provision or application, and to this end the provisions of sections 375.950 to 375.990 are declared to be severable.

2. Sections 375.950 to 375.990 shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states that enact it.

(L. 1976 H.B. 1479 § 11, A.L. 1992 H.B. 1574)



Section 375.991 Fraudulent insurance act, committed, when — powers and duties of department — penalties.

Effective 01 Jan 2017, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.991. Fraudulent insurance act, committed, when — powers and duties of department — penalties. — 1. As used in sections 375.991 to 375.994, the term "statement" means any communication, notice statement, proof of loss, bill of lading, receipt for payment, invoice, account, estimate of damages, bills for services, diagnosis, prescription, hospital or doctor records, x-rays, test results or other evidence of loss, injury or expense.

2. For the purposes of sections 375.991 to 375.994, a person commits a "fraudulent insurance act" if such person knowingly presents, causes to be presented, or prepares with knowledge or belief that it will be presented, to or by an insurer, purported insurer, broker, or any agent thereof, any oral or written statement including computer generated documents as part of, or in support of, an application for the issuance of, or the rating of, an insurance policy for commercial or personal insurance, or a claim for payment or other benefit pursuant to an insurance policy for commercial or personal insurance, which such person knows to contain materially false information concerning any fact material thereto or if such person conceals, for the purpose of misleading another, information concerning any fact material thereto.

3. A "fraudulent insurance act" shall also include but not be limited to knowingly filing false insurance claims with an insurer, health services corporation, or health maintenance organization by engaging in any one or more of the following false billing practices:

(1) "Unbundling", an insurance claim by claiming a number of medical procedures were performed instead of a single comprehensive procedure;

(2) "Upcoding", an insurance claim by claiming that a more serious or extensive procedure was performed than was actually performed;

(3) "Exploding", an insurance claim by claiming a series of tests was performed on a single sample of blood, urine, or other bodily fluid, when actually the series of tests was part of one battery of tests; or

(4) "Duplicating", a medical, hospital or rehabilitative insurance claim made by a health care provider by resubmitting the claim through another health care provider in which the original health care provider has an ownership interest.

­­

­

4. If, by its own inquiries or as a result of complaints, the department of insurance, financial institutions and professional registration has reason to believe that a person has engaged in, or is engaging in, any fraudulent insurance act or has violated any provision of chapters 375 to 385, it may administer oaths and affirmations, serve subpoenas ordering the attendance of witnesses or proffering of matter, and collect evidence. The director may refer such evidence as is available concerning violations of this chapter to the proper prosecuting attorney or circuit attorney who may, with or without such reference, initiate the appropriate criminal proceedings.

5. If the matter that the department of insurance, financial institutions and professional registration seeks to obtain by request is located outside the state, the person so requested may make it available to the department or its representative to examine the matter at the place where it is located. The department may designate representatives, including officials of the state in which the matter is located, to inspect the matter on its behalf, and it may respond to similar requests from officials of other states.

6. A fraudulent insurance act for a first offense is a class E felony. Any person who is found guilty of a fraudulent insurance act who has previously been found guilty of a fraudulent insurance act shall be guilty of a class D felony.

7. Any person who pleads guilty or is found guilty of a fraudulent insurance act shall be ordered by the court to make restitution to any person or insurer for any financial loss sustained as a result of such violation. The court shall determine the extent and method of restitution.

8. Nothing in this section shall limit the power of the state to punish any person for any conduct that constitutes a crime by any other state statute.

(L. 1990 H.B. 1739 § 3 subsecs. 1, 2, 3, A.L. 1992 S.B. 796, A.L. 1994 S.B. 732, A.L. 2005 H.B. 866, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 375.992 Fraudulent claims for benefits — form — notice to department, when — procedure.

Effective 28 Aug 1990

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.992. Fraudulent claims for benefits — form — notice to department, when — procedure. — Any company which believes that a fraudulent claim is being made shall, within sixty days of the receipt of such notice, send to the department of insurance, financial institutions and professional registration, on a form prescribed by the department, the information requested and such additional information relative to the claim and the parties claiming loss or damages because of the accident as the department may require. The department of insurance, financial institutions and professional registration shall review such reports and select such claims as, in its judgment, may require further investigation. It shall then cause an independent examination of the facts surrounding such claim to be made to determine the extent, if any, to which fraud, deceit, or intentional misrepresentation of any kind exists in the submission of the claim. The department of insurance, financial institutions and professional registration shall report any alleged violations of law which its investigations disclose to the appropriate licensing agency and prosecutive authority having jurisdiction with respect to any such violation.

(L. 1990 H.B. 1739 § 3 subsec. 4)



Section 375.993 Department's papers, report, evidence not subject to public inspection or subpoena if part of investigation, release, when — no civil liability for filing reports or furnishing information.

Effective 28 Aug 2012

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.993. Department's papers, report, evidence not subject to public inspection or subpoena if part of investigation, release, when — no civil liability for filing reports or furnishing information. — 1. The department's papers, documents, reports, or evidence relative to the subject of an investigation under this section shall not be subject to public inspection for so long as the department deems reasonably necessary to complete the investigation and any subsequent legal action. Further, such papers, documents, reports, or evidence relative to the subject of an investigation under sections 375.991 to 375.994 shall not be subject to subpoena until opened for public inspection by the department, unless the department consents, or until, after notice to the department and a hearing, the court determines the department would not be unnecessarily hindered by such subpoena. Department investigators shall not be subject to subpoena in civil actions by any court of this state to testify concerning any matter of which they have knowledge pursuant to a pending insurance fraud investigation by the department.

2. No insurer, employees or agents of any insurer, or any other person acting without malice, shall be subject to civil liability of any kind, including for libel and slander by virtue of the filing of reports or furnishing other information required by sections 375.991 to 375.994 or required by the department of insurance, financial institutions and professional registration as a result of the authority granted in sections 375.991 to 375.994. In addition, except when a person knowingly and intentionally communicates false information, no civil cause of action of any nature may arise against such person for any of the following:

(1) Any information relating to suspected or anticipated fraudulent insurance acts furnished to or received from law enforcement officials, their agents, and employees;

(2) Any information relating to suspected or anticipated fraudulent insurance acts furnished to or received from other persons subject to the provisions of sections 375.991 to 375.994 and this section;

(3) Any information relating to suspected or anticipated fraudulent insurance acts furnished in reports to a federal or state governmental agency or office, the National Association of Insurance Commissioners, the National Insurance Crime Bureau, or any other organization established to detect and prevent fraudulent insurance acts, or to their agents, employees, or designees, or a recognized comprehensive database system recognized by the department.

­­

­

(L. 1990 H.B. 1739 § 3 subsecs. 5, 6, A.L. 2012 H.B. 1495)



Section 375.994 Investigators to have power of subpoena — moneys, costs or fines to be deposited in insurance dedicated fund — powers of director for violations, penalties.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.994. Investigators to have power of subpoena — moneys, costs or fines to be deposited in insurance dedicated fund — powers of director for violations, penalties. — 1. Department investigators shall have the power to serve subpoenas issued for the examination, investigation, and trial of all offenses determined by their investigations.

2. It is unlawful for any person to interfere, either by abetting or assisting such resistance or otherwise interfering, with department investigators in the duties imposed upon them by law or department rule.

3. Any moneys, or other property which is awarded to the department as costs of investigation, or as a fine, shall be credited to the insurance dedicated fund created by section 374.150.

4. If the director determines that a person has engaged, is engaging in, or has taken a substantial step toward engaging in an act, practice or course of business constituting a violation of section 375.991 or a rule adopted or order issued pursuant thereto, or that a person has materially aided or is materially aiding an act, practice, omission, or course of business constituting a violation of section 375.991 or a rule adopted or order issued pursuant thereto, the director may issue such administrative orders as authorized under section 374.046. A violation of any of these sections is a level two violation under section 374.049. The director may also suspend or revoke the license or certificate of authority of such person for any willful violation.

5. If the director believes that a person has engaged, is engaging in, or has taken a substantial step toward engaging in an act, practice or course of business constituting a violation of section 375.991 or a rule adopted or order issued pursuant thereto, or that a person has materially aided or is materially aiding an act, practice, omission, or course of business constituting a violation of section 375.991 or a rule adopted or order issued pursuant thereto, the director may maintain a civil action for relief authorized under section 374.048. A violation of any of these sections is a level two violation under section 374.049.

6. Nothing in this section shall be construed as prohibiting the department of insurance, financial institutions and professional registration from regulating unfair or fraudulent trade practices as provided for in sections 375.930 to 375.948.

7. If the director determines that a person regulated under this chapter has conducted its business fraudulently with respect to sections 375.991 to 375.994, or has as a matter of business practice abused its rights under said sections, such conduct shall constitute either an unfair trade practice under the provisions of sections 375.930 to 375.948 or an unfair claims settlement practice under the provisions of sections 375.1000 to 375.1018.

(L. 1990 H.B. 1739 § 3 subsecs. 7 to 11, A.L. 1993 H.B. 709, A.L. 2007 S.B. 66)



Section 375.995 Sex or marital status discrimination as to benefits or coverage prohibited.

Effective 01 Oct 1986, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.995. Sex or marital status discrimination as to benefits or coverage prohibited. — 1. As used in this section, the following terms shall mean:

(1) "Contract", any insurance policy, plan, or binder, including any rider or endorsement thereto, offered by an insurer;

(2) "Insurer", any insurance company, association, reciprocal or interinsurance exchange, not-for-profit hospital plan, not-for-profit professional health service plan, health maintenance organization, fraternal benefit society, beneficial association, or health services corporation, as defined in section 354.010.

2. The purpose of this section is to eliminate the act of denying insurance benefits or coverage on the sole basis of sex or marital status in any terms or conditions of insurance contracts and in the underwriting criteria of insurance carriers.

3. This section shall apply to all contracts delivered or issued for delivery in this state by an insurer on or after October 1, 1986, and to all existing group contracts which are amended on or after October 1, 1986.

4. The availability of any insurance contract shall not be denied to any insured or prospective insured on the sole basis of the sex or marital status of such insured or prospective insured. Neither the amount of benefits payable under a contract, nor any term, condition, or type of coverage within a contract, shall be restricted, modified, excluded, or reduced solely on the basis of the sex or marital status of the insured or prospective insured except to the extent such restriction, modification, exclusion, or reduction is a result of the application of rate differentials permitted under the insurance laws of this state. Nothing in this section shall prohibit an insurer from taking the marital status of an insured or prospective insured into account for the purpose of defining persons eligible for dependents' benefits. Specific examples of practices prohibited by this section include, but are not limited to, the following:

(1) Denying coverage to females gainfully employed at home, employed part time or employed by relatives when such coverage is offered to males similarly employed;

(2) Denying policy riders to females when such riders are available to males;

(3) Denying maternity benefits to insureds or prospective insureds purchasing an individual contract when comparable family coverage contracts offer maternity benefits;

(4) Denying, under group contracts, dependent coverage to husbands of female employees, when dependent coverage is available to wives of male employees;

(5) Denying disability income contracts to employed women when such coverage is offered to men similarly employed;

(6) Treating complications of pregnancy differently from any other illness or sickness under the contract;

(7) Restricting, reducing, modifying, or excluding benefits relating to coverage involving the genital organs of only one sex;

(8) Offering lower maximum monthly benefits to women than to men who are in the same classification under a disability income contract;

(9) Offering more restrictive benefit periods and more restrictive definitions of disability to women than to men in the same classifications under a disability income contract;

(10) Establishing different conditions by sex under which the policyholder may exercise benefit options contained in the contract;

(11) Limiting the amount of coverage an insured or prospective insured may purchase based upon the insured's or prospective insured's marital status unless such limitation is for the purpose of defining persons eligible for dependents' benefits.

(L. 1985 H.B. 527 § 1)

Effective 10-01-86



Section 375.1000 Citation — purpose — construction.

Effective 28 Aug 1991

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1000. Citation — purpose — construction. — 1. Sections 375.1000 to 375.1018 may be cited as the "Unfair Claims Settlement Practices Act".

2. The purpose of sections 375.1000 to 375.1018 is to set forth standards for the investigation and disposition of claims arising under contracts or certificates of insurance. It is not intended to cover claims involving workers' compensation, fidelity, suretyship or boiler and machinery insurance. Nothing in sections 375.1000 to 375.1018 shall be construed to create or imply a private cause of action for violation of sections 375.1000 to 375.1018.

(L. 1991 S.B. 53 §§ 1, 2)



Section 375.1002 Definitions.

Effective 28 Aug 1991

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1002. Definitions. — As used in sections 375.1000 to 375.1018, the following terms mean:

(1) "Director", the director of the department of insurance, financial institutions and professional registration;

(2) "Insurer", any person, reciprocal exchange, interinsurer, Lloyds insurer, fraternal benefit society, and any other legal entity engaged in the business of insurance, including agents, brokers, adjusters, public adjuster and third party administrators. "Insurer" shall also mean health services corporations, health maintenance organizations, prepaid limited health care service plans, dental, optometric and other similar health service plans. For the purposes of sections 375.1000 to 375.1018, these foregoing entities shall be deemed to be engaged in the business of insurance. "Insurer" shall also include all companies organized, incorporated or doing business under the provisions of chapters 325, 375, 376, 377, 378, 379, 381 and 383;

(3) "Person", any natural or artificial entity, or aggregate of such entities, including, but not limited to, individuals, partnerships, associations, trusts or corporations;

(4) "Policy", "certificate" or "contract" includes any contract of insurance, indemnity, medical, health or hospital service, suretyship, or annuity issued, proposed for issuance, or intended for issuance by any insurer. "Policy" or "certificate", for the purposes of sections 375.1000 to 375.1018, shall not mean contracts of workers' compensation, fidelity, suretyship or boiler and machinery insurance. This definition shall include all entities and activities to the extent not preempted by the federal Employees' Retirement Income Security Act.

(L. 1991 S.B. 53 § 3)



Section 375.1005 Improper claims practice, conditions.

Effective 28 Aug 1991

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1005. Improper claims practice, conditions. — It is an improper claims practice for any domestic, foreign or alien insurer transacting business in this state to commit any of the acts defined in section 375.1007 if:

(1) It is committed in conscious disregard of sections 375.1000 to 375.1018 or any rules promulgated under sections 375.1000 to 375.1018; or

(2) It has been committed with such frequency to indicate a general business practice to engage in that type of conduct.

(L. 1991 S.B. 53 § 4)



Section 375.1007 Improper claims practices.

Effective 28 Aug 1993

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1007. Improper claims practices. — Any of the following acts by an insurer, if committed in violation of section 375.1005, constitutes an improper claims practice:

(1) Misrepresenting to claimants and insureds relevant facts or policy provisions relating to coverages at issue;

(2) Failing to acknowledge with reasonable promptness pertinent communications with respect to claims arising under its policies;

(3) Failing to adopt and implement reasonable standards for the prompt investigation and settlement of claims arising under its policies;

(4) Not attempting in good faith to effectuate prompt, fair and equitable settlement of claims submitted in which liability has become reasonably clear;

(5) Compelling insureds or beneficiaries to institute suits to recover amounts due under its policies by offering substantially less than the amounts ultimately recovered in suits brought by them;

(6) Refusing to pay claims without conducting a reasonable investigation;

(7) Failing to affirm or deny coverage of claims within a reasonable time after proof of loss statements have been completed and communicated to the insurer;

(8) Attempting to settle a claim for less than the amount to which a reasonable person would believe the insured or beneficiary was entitled by reference to written or printed advertising material accompanying or made part of an application;

(9) Attempting to settle claims on the basis of an application which was materially altered without notice to, or knowledge or consent of, the insured;

(10) Making a claims payment to an insured or beneficiary without indicating the coverage under which each payment is being made;

(11) Unreasonably delaying the investigation or payment of claims by requiring both a formal proof of loss form and subsequent verification that would result in duplication of information and verification appearing in the formal proof of loss form;

(12) Failing in the case of claims denial or offers of a compromise settlement to promptly provide a reasonable and accurate explanation of the basis for such actions;

(13) Failing to provide forms necessary to present claims within fifteen calendar days of a request with reasonable explanations regarding their use;

(14) Failing to adopt and implement reasonable standards to assure that the repairs of a repairer owned by or required to be used by the insurer are performed in a workmanlike manner;

(15) Failing to promptly settle claims where liability has become reasonably clear under one portion of the insurance policy coverage in order to influence settlements under other portions of the insurance policy coverage.

(L. 1991 S.B. 53 § 5, A.L. 1993 H.B. 709)



Section 375.1009 Director may investigate.

Effective 28 Aug 1991

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1009. Director may investigate. — The director may examine and investigate into the affairs of every insurer in this state in order to determine whether such insurer has been or is engaged in any improper claims practice prohibited by sections 375.1005 and 375.1007.

(L. 1991 S.B. 53 § 6)



Section 375.1010 Director may initiate proceedings.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1010. Director may initiate proceedings. — 1. If the director determines that a person has engaged, is engaging in, or has taken a substantial step toward engaging in an act, practice or course of business constituting a violation of sections 375.1000 to 375.1018 or a rule adopted or order issued pursuant thereto, or that a person has materially aided or is materially aiding an act, practice, omission, or course of business constituting a violation of sections 375.1000 to 375.1018 or a rule adopted or order issued pursuant thereto, the director may issue such administrative orders as authorized under section 374.046. Each practice in violation of section 375.1005 is a level two violation under section 374.049. Each act as part of a claims settlement practice does not constitute a separate violation under section 374.049. The director may also suspend or revoke the license or certificate of authority of an insurer for any willful violation.

2. If the director believes that an insurer has engaged, is engaging in, or has taken a substantial step toward engaging in an act, practice or course of business constituting a violation of sections 375.1000 to 375.1018 or a rule adopted or order issued pursuant thereto, or that a person has materially aided or is materially aiding an act, practice, omission, or course of business constituting a violation of sections 375.1000 to 375.1018 or a rule adopted or order issued pursuant thereto, the director may maintain a civil action for relief authorized under section 374.048. Each practice in violation of section 375.1005 is a level two violation under section 374.049. Each act as part of a claims settlement practice does not constitute a separate violation under section 374.049.

(L. 1991 S.B. 53 § 7, A.L. 2007 S.B. 66)



Section 375.1012 Director's findings — cease and desist orders — penalty, suspension, revocation — appeal.

Effective 28 Aug 1991

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1012. Director's findings — cease and desist orders — penalty, suspension, revocation — appeal. — 1. If, after such hearing, the director determines that the insurer charged had engaged in an improper claims practice prohibited by sections 375.1000 to 375.1018, he shall reduce his findings to writing and shall issue and cause to be served upon the person charged with the violation a copy of such findings and an order requiring such person to cease and desist from engaging in such improper claims practice, and thereafter the director may, at his discretion order one or more of the following:

(1) Payment of a monetary penalty of not more than one thousand dollars for each violation but not to exceed an aggregate penalty of one hundred thousand dollars in any twelve-month period unless the violation was committed flagrantly and in conscious disregard of sections 375.1000 to 375.1018, in which case the penalty shall be not more than twenty-five thousand dollars for each violation but not to exceed an aggregate penalty of two hundred fifty thousand dollars in any twelve-month period;

(2) Suspension or revocation of the insurer's license if such insurer knew or reasonably should have known it was in violation of sections 375.1000 to 375.1018.

2. Until the expiration of the time allowed under section 375.1016 for filing a petition for judicial review, if no such petition has been duly filed within such time, or if a petition for review has been filed within such time, then until the transcript of the record in the proceeding has been filed in the circuit court of Cole County, the director may at any time, upon such notice and in such manner as he shall deem proper, modify or set aside in whole or in part any order issued by him under this section.

3. After the expiration of the time allowed for filing such a petition for review, if no such petition has been duly filed within such time, the director may at any time, after notice and opportunity for hearing, reopen and alter, modify or set aside, in whole or in part, any order issued by him under this section, whenever in his opinion conditions of fact or of law have so changed as to require such action or if the public interest shall so require.

4. Nothing contained in sections 375.1000 to 375.1018 shall be construed to prohibit the director and the person from agreeing to a voluntary forfeiture with or without proceedings being instituted.

(L. 1991 S.B. 53 § 8)



Section 375.1014 Judicial review.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1014. Judicial review. — 1. A final order issued by the director under sections 375.1000 to 375.1018 is subject to judicial review in accordance with the provisions of chapter 536 in the circuit court of Cole County.

2. No order of the director under section 375.942 or order of a court to enforce the same shall in any way relieve or absolve any person affected by such order from any liability under any other laws of this state.

(L. 1991 S.B. 53 § 9, A.L. 2007 S.B. 66)



Section 375.1016 Violation of cease and desist order.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1016. Violation of cease and desist order. — It is unlawful for any person to violate any provision of a cease and desist order of the director under section 375.1012, and the director may institute an action under sections 374.046 and 374.047 as necessary to enforce any such order.

(L. 1991 S.B. 53 § 10, A.L. 2007 S.B. 66)



Section 375.1018 Director's powers additional to others — rules and regulations.

Effective 28 Aug 1991

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1018. Director's powers additional to others — rules and regulations. — 1. The powers vested in the director by sections 375.1000 to 375.1018 shall be additional to any other powers to enforce any penalties, fines or forfeitures authorized by law with respect to the methods, acts and practices hereby declared to be improper.

2. The director may, after notice and hearing, promulgate reasonable rules, regulations and orders as are necessary or proper to carry out and effectuate the provisions of sections 375.1000 to 375.1018.

(L. 1991 S.B. 53 § 11)



Section 375.1025 Definitions.

Effective 28 Aug 2009

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1025. Definitions. — As used in sections 375.1025 to 375.1062, the following terms shall mean:

(1) "Accountant" or "independent certified public accountant", an independent certified public accountant or accounting firm in good standing with the American Institute of Certified Public Accountants and in all states in which they are licensed to practice. For Canadian and British companies, it means a Canadian-chartered or British-chartered accountant;

(2) "Affiliate" or "affiliated", a person that directly, or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with, the person specified;

(3) "AICPA", the American Institute of Certified Public Accountants;

(4) "Audit committee", a committee (or equivalent body) established by the board of directors of an entity for the purpose of overseeing the accounting and financial reporting processes of an insurer or group of insurers, and audits of financial statements of the insurer or group of insurers. The audit committee of any entity that controls a group of insurers may be deemed to be the audit committee for one or more of such controlled insurers solely for the purposes of sections 375.1025 to 375.1062 at the election of the controlling person. Such election shall be exercised under subsection 5 of section 375.1053. If an audit committee is not designated by the insurer, the insurer's entire board of directors shall constitute the audit committee;

(5) "Audited financial report", includes those items specified in section 375.1032;

(6) "Department", the department of insurance, financial institutions and professional registration;

(7) "Director", the director of the department of insurance, financial institutions and professional registration;

(8) "Group of insurers", those licensed insurers included in the reporting requirements of sections 382.010 to 382.300, or a set of insurers as identified by management, for the purpose of assessing the effectiveness of internal control over financial reporting;

(9) "Indemnification", an agreement of indemnity or a release from liability where the intent or effect is to shift or limit in any manner the potential liability of the person or firm for failure to adhere to applicable auditing or professional standards, whether or not resulting in part from knowing of other misrepresentations made by the insurer or its representatives;

(10) "Independent board member", the same meaning as described in subsection 3 of section 375.1053;

(11) "Insurer", an insurer certified to do business in this state pursuant to section 375.161 or 375.831, and to companies authorized to transact business in this state pursuant to chapters 354, 376, 377, 378, 379 and 381;

(12) "Internal control over financial reporting", a process effected by an entity's board of directors, management and other personnel designed to provide reasonable assurance regarding the reliability of the financial statements, i.e., those items specified in subsections 2 to 7 of section 375.1032 and includes those policies and procedures that:

(a) Pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of assets;

(b) Provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements, i.e., those items specified in subsections 2 to 7 of section 375.1032, and that receipts and expenditures are being made only in accordance with authorizations of management and directors; and

(c) Provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of assets that could have a material effect on the financial statements, i.e., those items specified in subsections 2 to 7 of section 375.1032;

(13) "NAIC", the National Association of Insurance Commissioners;

(14) "SEC", the United States Securities and Exchange Commission;

(15) "Section 404", Section 404 of the Sarbanes-Oxley Act of 2002, as amended, and the SEC's rules and regulations promulgated thereunder;

(16) "Section 404 report", management's report on internal control over financial reporting, as defined by the SEC and the related attestation report of the independent certified public accountant as described in subsection 1 of section 375.1030;

(17) "SOX compliant entity", an entity that either is required to be or voluntarily is compliant with all of the following provisions of the Sarbanes-Oxley Act of 2002, as amended:

(a) The preapproval requirements of Section 201 (Section 10A(i) of the federal Securities Exchange Act of 1934);

(b) The audit committee independence requirements of Section 301 (Section 10A(m)(3) of the federal Securities Exchange Act of 1934); and

(c) The internal control over financial reporting requirements of Section 404.

(L. 1991 H.B. 385, et al. § 2, A.L. 2009 H.B. 577)



Section 375.1028 Applicability — exemptions.

Effective 28 Aug 2009

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1028. Applicability — exemptions. — 1. Sections 375.1025 to 375.1062 shall apply to all insurers as defined by section 375.1025. Insurers having direct premiums written in this state of less than one million dollars in any calendar year and less than one thousand policyholders or certificate holders of direct written policies nationwide at the end of the calendar year shall be exempt from sections 375.1025 to 375.1062, unless the director makes a specific finding that compliance is necessary for the director to carry out statutory responsibilities; except that, insurers having assumed premiums under contracts or treaties of reinsurance of one million dollars or more shall not be so exempt.

2. Foreign or alien insurers filing audited financial reports in another state, pursuant to such other state's requirement for filing of audited financial reports which have been found by the director to be substantially similar to the requirements herein, are exempt from sections 375.1030 to 375.1050 if:

(1) A copy of the audited financial report, communication of internal control-related matters noted in an audit, and the accountant's letter of qualifications that are filed with such other state are filed with the director in accordance with the filing dates specified in sections 375.1030, 375.1047, and 375.1040, respectively. Canadian insurers may submit accountant's reports as filed with the Office of the Superintendent of Financial Institutions, Canada; and

(2) A copy of any notification of adverse financial condition report filed with such other state is filed with the director within the time specified in section 375.1045.

3. Foreign or alien insurers required to file management's report of internal control over financial reporting in another state are exempt from filing such report in this state, provided such other state has substantially similar reporting requirements and such report is filed with such other state's chief insurance regulatory official within the time specified.

4. Sections 375.1025 to 375.1062 shall not prohibit, preclude or in any way limit the director from ordering, conducting, or performing examinations of insurers under any other applicable law.

(L. 1991 H.B. 385, et al. § 3, A.L. 1992 H.B. 1574, A.L. 2009 H.B. 577)



Section 375.1030 Annual audit required, report filed, when — extensions granted, when — audit committee required, when.

Effective 28 Aug 2009

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1030. Annual audit required, report filed, when — extensions granted, when — audit committee required, when. — 1. All insurers shall have an annual audit by an independent certified public accountant and shall file an audited financial report with the director on or before June first for the year ended December thirty-first immediately preceding. The director may require an insurer to file an audited financial report earlier than June first with ninety days' advance notice to the insurer.

2. Extensions of the June first filing date may be granted by the director for thirty-day periods upon a showing by the insurer and its independent certified public accountant of the reasons for requesting such extension and determination by the director of good cause for an extension. The request for extension must be submitted in writing not less than ten days prior to the due date in sufficient detail to permit the director to make an informed decision with respect to the requested extension.

3. If an extension is granted in accordance with the provisions of subsection 2 of this section, a similar extension of thirty days is granted to the filing of management's report of internal control over financial reporting.

4. Every insurer required to file an annual audited financial report under sections 375.1025 to 375.1062 shall designate a group of individuals as constituting its audit committee, as defined in section 375.1025. The audit committee of an entity that controls an insurer may be deemed to be the insurer's audit committee for purposes of sections 375.1025 to 375.1062 at the election of the controlling person.

(L. 1991 H.B. 385, et al. § 4, A.L. 1992 H.B. 1574, A.L. 1993 H.B. 709, A.L. 2009 H.B. 577)



Section 375.1032 Audited financial report, contents — form.

Effective 28 Aug 2009

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1032. Audited financial report, contents — form. — 1. The annual audited financial report shall report the financial condition of the insurer as of the end of the most recent calendar year and the results of its operation, cash flows and changes in capital and surplus for the previous year ended in conformity with accounting practices prescribed, or otherwise permitted, by law or rule of the department of insurance of the state of domicile of the insurer.

2. The annual audited financial report shall include the following:

(1) Report of independent certified public accountant;

(2) Balance sheet reporting admitted assets, liabilities, capital and surplus;

(3) Statement of operations;

(4) Statement of cash flow;

(5) Statement of changes in capital and surplus;

(6) Notes to financial statements. These notes shall be those required by the appropriate National Association of Insurance Commissioners' Annual Statement Instructions and* the NAIC's Accounting Practices and Procedures Manual as adopted by the director and shall include a reconciliation of differences, if any, between the audited statutory financial statements and the annual statement filed pursuant to section 375.041 and section 354.105, 354.435, 376.350, 377.100, 377.380, 378.350, 379.105, 380.051 or 380.482, with a written description of the nature of these differences.

3. The financial statements included in the audited financial report shall be prepared in a form and using language and groupings substantially the same as the relevant sections of the annual statement of the insurer filed with the director, and the financial statement shall be comparative, presenting the amounts as of December thirty-first of the current year and the amounts as of the immediately preceding December thirty-first. However, in the first year in which an insurer is required to file an audited financial report, the comparative data may be omitted.

(L. 1991 H.B. 385, et al. § 5, A.L. 1992 H.B. 1574, A.L. 2009 H.B. 577)

*Word "and" does not appear in original rolls.



Section 375.1035 Accountant, name and address to be registered — letter, filed with director, contents — change of accountant, notice to director.

Effective 28 Aug 2009

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1035. Accountant, name and address to be registered — letter, filed with director, contents — change of accountant, notice to director. — 1. Each insurer required by sections 375.1025 to 375.1062 to file an annual audited financial report shall, within sixty days after becoming subject to such requirement, register with the director in writing the name and address of its independent certified public accountant or accounting firm retained to conduct the annual audit set forth in sections 375.1025 to 375.1062. Any insurer not retaining an independent certified public accountant on the effective date of sections 375.1025 to 375.1062 shall register the name and address of its retained independent certified public accountant not less than six months before the date when the first audited financial report is to be filed.

2. The insurer shall obtain a letter from such accountant, and file a copy with the director stating that the accountant is aware of the provisions of the insurance laws and the rules and regulations of the department of insurance of the state of domicile that relate to accounting and financial matters and affirming that the accountant will express his or her opinion on the financial statements in terms of their conformity to the statutory accounting practices prescribed or otherwise permitted by that department of insurance, specifying such exceptions as he or she may believe appropriate.

3. If an accountant who was the accountant for the immediately preceding filed audited financial report is dismissed or resigns, the insurer shall within five business days notify the director of this event. The insurer shall also furnish the director with a separate letter within ten business days of the notification stating whether in the twenty-four months preceding such event there were any disagreements with the former accountant on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreements, if not resolved to the satisfaction of the former accountant, would have caused him or her to make reference to the subject matter of the disagreement in connection with his or her opinion. Disagreements required to be reported by this section include both disagreements resolved to the former accountant's satisfaction, and disagreements not resolved to the former accountant's satisfaction. Disagreements contemplated by this section are those that occur at the decision-making level, between personnel of the insurer responsible for the presentation of its financial statements and personnel of the accounting firm responsible for rendering its report. The insurer shall also in writing request such former accountant to furnish a letter addressed to the insurer stating whether the accountant agrees with the statements contained in the insurer's letter and, if not, stating the reasons for which he does not agree, and the insurer shall furnish such responsive letter from the former accountant to the director together with its own.

(L. 1991 H.B. 385, et al. § 6, A.L. 1993 H.B. 709, A.L. 2009 H.B. 577)



Section 375.1037 Qualifications of accountant — limitation of number of years, when — approval by director — dispute resolution — accountant not recognized, when — exemption, when — preapproval for nonaudit services performed, when.

Effective 28 Aug 2009

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1037. Qualifications of accountant — limitation of number of years, when — approval by director — dispute resolution — accountant not recognized, when — exemption, when — preapproval for nonaudit services performed, when. — 1. The director shall not recognize any person or firm as a qualified independent certified public accountant if such person or firm:

(1) Is not in good standing with the American Institute of Certified Public Accountants and in all states in which the accountant is licensed to practice, or, for a Canadian or British company, that is not a chartered accountant;

(2) Has either directly or indirectly entered into an indemnification with respect to the audit of the insurer.

2. Except as otherwise provided in sections 375.1025 to 375.1062, the director shall recognize an independent certified public accountant as qualified as long as he or she conforms to the standards of his or her profession, as contained in the code of professional ethics of the American Institute of Certified Public Accountants and rules and regulations and code of ethics and rules of professional conduct of the Missouri state board of accountancy, or similar code.

3. The lead or coordinating audit partner or person having primary responsibility for the audit shall not act in that capacity for more than five consecutive years. Such partner or person shall be disqualified from acting in that or a similar capacity for the same company or its insurance subsidiaries or affiliates for a period of five years. An insurer may make application to the director for relief from the above rotation requirement on the basis of unusual circumstances. Such application shall be made at least thirty days before the end of the calendar year. The insurer shall file, with its annual statement filing, the approval, if any, for relief from this subsection with the states that it is licensed in or doing business in and with the NAIC. If the nondomestic state accepts electronic filing with the NAIC, the insurer shall file the approval in an electronic format acceptable to the NAIC. The director may consider the following factors in determining if the relief should be granted:

(1) Number of partners, expertise of the partners or the number of insurance clients in the currently registered firm;

(2) Premium volume of the insurer; or

(3) Number of jurisdictions in which the insurer transacts business.

4. The director shall neither recognize as a qualified independent certified public accountant, nor accept any annual audited financial report, prepared in whole or in part by any natural person who:

(1) Has been convicted of fraud, bribery, a violation of the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. Sections 1961 to 1968, or any dishonest conduct or practices under federal law or the laws of any state;

(2) Has been found to have violated the laws of this state with respect to any previous audited financial report submitted pursuant to sections 375.1025 to 375.1062; or

(3) Has demonstrated a pattern or practice of failing to detect or disclose material information in previous reports filed under the provisions of sections 375.1025 to 375.1062.

5. The director may hold a hearing under sections 536.100 to 536.140 to determine whether an independent certified public accountant is qualified and, considering the evidence presented, may rule that the accountant is not qualified for purposes of expressing his or her opinion on the financial statements in the annual audited financial report made pursuant to sections 375.1025 to 375.1062 and require the insurer to replace the accountant with another whose relationship with the insurer is qualified within the meaning of sections 375.1025 to 375.1062.

6. A qualified independent certified public accountant may enter into an agreement with an insurer to have disputes relating to an audit resolved by mediation or arbitration. However, in the event of a delinquency proceeding commenced against the insurer under sections 375.570 to 375.750, the mediation or arbitration provisions shall operate at the option of the statutory successor.

7. The director shall not recognize as a qualified independent certified public accountant, nor accept an annual audited financial report, prepared in whole or in part by an accountant who functions in the role of management, audits his or her own work, or serves in an advocacy role for the insurer. Without limiting the foregoing, the director shall not recognize as a qualified independent certified public accountant, nor accept an annual audited financial report, prepared in whole or in part by an accountant who provides to an insurer, contemporaneously with the audit, the following nonaudit services:

(1) Bookkeeping or other services related to the accounting records or financial statements of the insurer;

(2) Financial information systems design and implementation;

(3) Appraisal or valuation services, fairness opinions, or contribution-in-kind reports;

(4) Actuarially oriented advisory services involving the determination of amounts recorded in the financial statements. The accountant may assist an insurer in understanding the methods, assumptions, and inputs used in the determination of amounts recorded in the financial statement only if it is reasonable to conclude that the services provided will not be subject to audit procedures during an audit of the insurer's financial statements. An accountant's actuary may also issue an actuarial opinion or certification (opinion) on an insurer's reserves if the following conditions have been met:

(a) Neither the accountant nor the accountant's actuary has performed any management functions or made any management decisions;

(b) The insurer has competent personnel (or engages a third-party actuary) to estimate the reserves for which management takes responsibility; and

(c) The accountant's actuary tests the reasonableness of the reserves after the insurer's management has determined the amount of the reserves;

(5) Internal audit outsourcing services;

(6) Management functions or human resources;

(7) Broker or dealer, investment advisor*, or investment banking services;

(8) Legal services or expert services unrelated to the audit; or

(9) Any other services that the director determines, by rule, are impermissible.

8. Insurers having direct written and assumed premiums of less than one hundred million dollars in any calendar year may request an exemption from subsection 7 of this section. The insurer shall file with the director a written statement discussing the reasons why the insurer should be exempt from these provisions. If the director finds, upon review of this statement, that compliance with this requirement would constitute a financial or organizational hardship upon the insurer, an exemption may be granted.

9. A qualified independent certified public accountant who performs the audit may engage in other nonaudit services, including tax services, that are not described in and do not conflict with subsection 7 of this section, only if the activity is approved in advance by the audit committee, in accordance with subsection 10 of this section.

10. All auditing services and nonaudit services provided to an insurer by the qualified independent certified public accountant of the insurer shall be preapproved by the audit committee. The preapproval requirement is waived with respect to nonaudit services if the insurer is a SOX compliant entity or a direct or indirect wholly owned subsidiary of a SOX compliant entity or:

(1) The aggregate amount of all such nonaudit services provided to the insurer constitutes not more than five percent of the total amount of fees paid by the insurer to its qualified independent certified public accountant during the fiscal year in which the nonaudit services are provided;

(2) The services were not recognized by the insurer at the time of the engagement to be nonaudit services; and

(3) The services are promptly brought to the attention of the audit committee and approved prior to the completion of the audit by the audit committee or by one or more members of the audit committee who are the members of the board of directors to whom authority to grant such approvals has been delegated by the audit committee.

11. The audit committee may delegate to one or more designated members of the audit committee the authority to grant the preapprovals required by subsection 10 of this section. The decisions of any member to whom this authority is delegated shall be presented to the full audit committee at each of its scheduled meetings.

12. The director shall not recognize an independent certified public accountant as qualified for a particular insurer if a member of the board, president, chief executive officer, controller, chief financial officer, chief accounting officer, or any person serving in an equivalent position for that insurer was employed by the independent certified public accountant and participated in the audit of that insurer during the one-year period preceding the date that the most current statutory opinion is due.

13. Subsection 12 of this section shall only apply to partners and senior managers involved in the audit. An insurer may make application to the director for relief from subsection 12 of this section on the basis of unusual circumstances. The insurer shall file, with its annual statement filing, the approval for relief from subsection 12 of this section with the states that it is licensed in or doing business in and the NAIC. If the nondomestic state accepts electronic filing with the NAIC, the insurer shall file the approval in an electronic format acceptable to the NAIC.

(L. 1991 H.B. 385, et al. § 7, A.L. 2009 H.B. 577)

*Word "adviser" appears in original rolls.



Section 375.1038 Consolidated or combined financial statements permitted, when — worksheet , contents.

Effective 28 Aug 2009

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1038. Consolidated or combined financial statements permitted, when — worksheet , contents. — An insurer may make written application to the director for approval to file audited consolidated or combined financial statements in lieu of separate annual audited financial statements if the insurer is part of a group of insurance companies that utilizes a pooling or one hundred percent reinsurance agreement that affects the solvency and integrity of the insurer's reserves and the insurer cedes all of its direct and assumed business to the pool. In such cases, a columnar consolidating or combining worksheet shall be filed with the report as follows:

(1) Amounts shown on the consolidated or combined audited financial report shall be shown on the worksheet;

(2) Amounts for each insurer subject to this section shall be stated separately;

(3) Noninsurance operations may be shown on the worksheet on a combined or individual basis;

(4) Explanations of consolidating and eliminating entries shall be included; and

(5) A reconciliation shall be included of any differences between the amounts shown in the individual insurer columns of the worksheet and comparable amounts shown on the annual statements of the insurers.

(L. 2009 H.B. 577)



Section 375.1040 Accountant's letter, contents.

Effective 28 Aug 2009

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1040. Accountant's letter, contents. — The accountant shall furnish the insurer in connection with, and for inclusion in, the filing of the annual audited financial report, a letter stating:

(1) Such accountant is independent with respect to the insurer and conforms to the standards of his or her profession as contained in the code of professional ethics and pronouncements of the American Institute of Certified Public Accountants, and the rules of professional conduct of the Missouri board of accountancy, or similar code;

(2) The background and experience in general, and the experience in audits of insurers, of the staff assigned to audit the financial statements of the insurer and whether each is an independent certified public accountant. Nothing within this requirement shall be construed as prohibiting the accountant from utilizing such staff as he or she deems appropriate where use is consistent with the standards prescribed by generally accepted auditing standards;

(3) That the accountant understands the annual audited financial report and his opinion thereon will be filed in compliance with sections 375.1025 to 375.1062 and that the director will be relying on this information in the monitoring and regulation of the financial position of the insurer;

(4) That the accountant consents to the requirements of section 375.1050 and that the accountant consents and agrees to make available for review by the director, the director's designee or appointed agent, the workpapers, as defined in section 375.1050;

(5) That the accountant is properly licensed by an appropriate state licensing authority and that the accountant is a member in good standing in the American Institute of Certified Public Accountants;

(6) That the accountant is in compliance with the requirements of section 375.1037.

(L. 1991 H.B. 385, et al. § 8, A.L. 1992 H.B. 1574, A.L. 2009 H.B. 577)



Section 375.1042 Audit of financial statement by independent accountant.

Effective 28 Aug 2009

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1042. Audit of financial statement by independent accountant. — Financial statements of the insurer to be filed pursuant to section 375.1030 shall be examined by an independent certified public accountant. The audit by the independent certified public accountant of the insurer's financial statements shall be conducted in accordance with generally accepted auditing standards. In accordance with AU Section 319 of the Professional Standards of the AICPA, Consideration of Internal Control in a Financial Statement Audit, the independent certified public accountant should obtain an understanding of internal control sufficient to plan the audit. To the extent required by AU 319, for those insurers required to file a Management's Report of Internal Control over Financial Reporting under section 375.1056, the independent certified public accountant should consider, as such term is defined in Statement on Auditing Standards (SAS) No. 102, Defining Professional Requirements in Statements on Auditing Standards or its replacement, the most recently available report in planning and performing the audit of the statutory financial statements. Consideration shall be given to procedures illustrated in the Financial Condition Examiner's Handbook promulgated by the National Association of Insurance Commissioners as the independent certified public accountant deems necessary.

(L. 1991 H.B. 385, et al. § 9, A.L. 2009 H.B. 577)



Section 375.1045 Report of findings of accountant to insurer, contents.

Effective 28 Aug 2009

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1045. Report of findings of accountant to insurer, contents. — 1. The insurer required to furnish the annual audited financial report shall require the independent certified public accountant to report, in writing, within five business days to the board of directors or its audit committee any determination by the independent certified public accountant that the insurer has materially misstated its financial condition as reported to the director as of the balance sheet date currently under audit or that the insurer does not meet the minimum capital and surplus requirement of the law as of that date. An insurer who has received a report pursuant to this subsection shall forward a copy of the report to the director within five business days of receipt of such report and shall provide the independent certified public accountant making the report with evidence of the report being furnished to the director. If the independent certified public accountant fails to receive such evidence within the required five-business-day period, the independent certified public accountant shall furnish to the director a copy of its report within the next five business days.

2. No independent public accountant shall be liable in any manner to any person for any statement made in connection with subsection 1 of this section if such statement is made in good faith in compliance with subsection 1 of this section.

3. If the accountant, subsequent to the date of the audited financial report filed under sections 375.1025 to 375.1062, becomes aware of facts which might have affected his or her report, such accountant is required to take such action as prescribed in the professional standards of the American Institute of Certified Public Accountants.

(L. 1991 H.B. 385, et al. § 10, A.L. 2009 H.B. 577)



Section 375.1047 Unremediated material weaknesses to be furnished to director, requirements — insurer to communicate remedial actions taken.

Effective 28 Aug 2009

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1047. Unremediated material weaknesses to be furnished to director, requirements — insurer to communicate remedial actions taken. — 1. In addition to the annual audited financial report, each insurer shall furnish the director with a written communication as to any unremediated material weaknesses in its internal control over financial reporting noted during the audit. Such communication shall be prepared by the accountant within sixty days after the filing of the annual audited financial report and shall contain a description of any unremediated material weakness, as the term material weakness is defined by Statement on Auditing Standard 60, Communication of Internal Control Related Matters Noted in an Audit, or its replacement, as of December thirty-first immediately preceding in the insurer's internal control over financial reporting noted by the accountant during the course of their audit of the financial statements. If no unremediated material weaknesses were noted, the communication shall so state.

2. The insurer is required to provide a description of remedial actions taken or proposed to correct unremediated material weaknesses, if the actions are not described in the accountant's communication.

(L. 1991 H.B. 385, et al. § 11, A.L. 2009 H.B. 577)



Section 375.1050 Workpapers, defined — availability to insurance examiners — confidentiality of.

Effective 28 Aug 2009

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1050. Workpapers, defined — availability to insurance examiners — confidentiality of. — 1. As used in this section, "workpapers" are the records kept by the independent certified public accountant of the procedures followed, the tests performed, the information obtained and the conclusions reached pertinent to such accountant's audit of the financial statements of an insurer. Workpapers may include audit planning documentation, work programs, analyses, memoranda, letters of confirmation and representation, abstracts of company documents, and schedules or commentaries prepared or obtained by the independent certified public accountant in the course of such accountant's audit of the financial statements of an insurer and which support such accountant's opinion.

2. Every insurer required to file an audited financial report pursuant to sections 375.1025 to 375.1062 shall require the accountant to make available for review by the examiners of the department of insurance, financial institutions and professional registration all workpapers prepared in the conduct of the accountant's audit and any communications related to the audit between the accountant and the insurer, at the offices of the insurer, at the department of insurance, financial institutions and professional registration or at any other reasonable place designated by the director. The insurer shall require that the accountant retain the audit workpapers and communications until the department has filed a report on examination covering the period of the audit, but no longer than seven years from the date of the audit report.

3. In the conduct of any examination or review by the department examiners, it shall be agreed that photocopies of pertinent audit workpapers may be made and retained by the department. Such reviews by the department examiners shall be considered investigations and all working papers and communications obtained during the course of such investigations shall be afforded the same confidentiality as other examination workpapers generated by the department.

(L. 1991 H.B. 385, et al. § 12, A.L. 1992 H.B. 1574, A.L. 1993 H.B. 709, A.L. 2009 H.B. 577)



Section 375.1052 Temporary exemption, granted when — denial of, petition for hearing, procedures — schedule of compliance — effective date of requirements.

Effective 28 Aug 2009

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1052. Temporary exemption, granted when — denial of, petition for hearing, procedures — schedule of compliance — effective date of requirements. — 1. Upon written application of any insurer, the director may grant a temporary exemption from compliance with sections 375.1025 to 375.1062 if the director finds, upon review of the application, that compliance with sections 375.1025 to 375.1062 would constitute a financial or organizational hardship upon the insurer. An exemption may be granted at any time and from time to time for a specified period or periods. Within ten days from a denial of an insurer's written request for an exemption from sections 375.1025 to 375.1062, such insurer may request in writing a hearing on its application for an exemption. Such hearing shall be held in accordance with the provisions of chapter 536 pertaining to administrative hearing procedures and shall be a public meeting as provided by subdivision (3) of section 610.010.

2. Domestic insurers:

(1) Retaining a certified public accountant on August 28, 2009, who qualifies as independent shall comply with sections 375.1025 to 375.1062 for the year ending December 31, 2009, and each year thereafter unless the director permits otherwise;

(2) Not retaining a certified public accountant on the effective date of this regulation who qualifies as independent shall meet the following schedule for compliance with sections 375.1025 to 375.1062 unless the director permits otherwise:

(a) As of December 31, 2009, file with the director an audited financial report;

(b) For the year ending December 31, 2010, and each year thereafter, such insurers shall file with the director all reports and communications required by sections 375.1025 to 375.1062.

3. Foreign insurers shall comply with sections 375.1025 to 375.1062 for the year ending December 31, 1992, and each year thereafter, unless the director permits otherwise.

4. The requirements of subsection 3 of section 375.1037 shall be in effect for audits of the year beginning January 1, 2010, and thereafter.

5. The requirements of section 375.1053 are to be in effect January 1, 2010. An insurer or group of insurers that is not required to have independent audit committee members or only a majority but not a supermajority of independent audit committee members, because the total written and assumed premium is below the threshold and subsequently becomes subject to one of the independence requirements due to changes in premium shall have one year following the year the threshold is exceeded, but not earlier than January 1, 2010, to comply with the independence requirements. Likewise, an insurer that becomes subject to one of the independence requirements as a result of a business combination shall have one calendar year following the date of acquisition or combination to comply with the independence requirements.

6. The requirements of sections 375.1038, 375.1054, and 375.1056 are effective beginning with the reporting period ending December 31, 2010, and each year thereafter. An insurer or group of insurers that is not required to file a report because the total written premium is below the threshold and subsequently becomes subject to the reporting requirements shall have two years following the year the threshold is exceeded to file a report. Likewise, an insurer acquired in a business combination shall have two calendar years following the date of acquisition or combination to comply with the reporting requirements.

(L. 1991 H.B. 385, et al. § 13, A.L. 1993 H.B. 709, A.L. 2009 H.B. 577)



Section 375.1053 Inapplicability of statute to foreign insurers — audit committee responsibilities, member qualifications — report required — waiver, when.

Effective 28 Aug 2009

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1053. Inapplicability of statute to foreign insurers — audit committee responsibilities, member qualifications — report required — waiver, when. — 1. This section shall not apply to foreign or alien insurers licensed in this state or an insurer that is a SOX compliant entity or a direct or indirect wholly owned subsidiary of a SOX compliant entity.

2. The audit committee shall be directly responsible for the appointment, compensation, and oversight of the work of any accountant, including resolution of disagreements between management and the accountant regarding financial reporting, for the purpose of preparing or issuing the audited financial report or related work under sections 375.1025 to 375.1062. Each accountant shall report directly to the audit committee.

3. Each member of the audit committee shall be a member of the board of directors of the insurer or a member of the board of directors of an entity elected under subsection 6 of this section and subdivision (6) of section 375.1025.

4. In order to be considered independent for purposes of this section, a member of the audit committee shall not, other than in his or her capacity as a member of the audit committee, the board of directors, or any other board committee, accept any consulting, advisory, or other compensatory fee from the entity or be an affiliated person of the entity or any subsidiary thereof. However, if law requires board participation by otherwise nonindependent members, such law shall prevail and such members may participate in the audit committee and be designated as independent for audit committee purposes, unless they are an officer or employee of the insurer or one of its affiliates.

5. If a member of the audit committee ceases to be independent for reasons outside the member's reasonable control, that person, with notice by the responsible entity to the state, may remain an audit committee member of the responsible entity until the earlier of the next annual meeting of the responsible entity or one year from the occurrence of the event that caused the member to be no longer independent.

6. To exercise the election of the controlling person to designate the audit committee for purposes of sections 375.1025 to 375.1062, the ultimate controlling person shall provide written notice to the chief state insurance regulatory officials of the affected insurers. Notification shall be made timely prior to the issuance of the statutory audit report and include a description of the basis for the election. The election can be changed through notice to the director by the insurer, which shall include a description of the basis for the change. The election shall remain in effect for perpetuity, until rescinded.

7. (1) The audit committee shall require the accountant that performs for an insurer any audit required by sections 375.1025 to 375.1062 to timely report to the audit committee in accordance with the requirements of the auditing profession, including:

(a) All significant accounting policies and material permitted practices;

(b) All material alternative treatments of financial information within statutory accounting principles that have been discussed with management officials of the insurer, ramifications of the use of the alternative disclosures and treatments, and the treatment preferred by the accountant; and

(c) Other material written communications between the accountant and the management of the insurer, such as any management letter or schedule of unadjusted differences.

(2) If an insurer is a member of an insurance holding company system, the reports required by subdivision (1) of this subsection may be provided to the audit committee on an aggregate basis for insurers in the holding company system; provided that any substantial differences among insurers in the system are identified to the audit committee.

8. The proportion of independent audit committee members shall meet or exceed the following criteria:

(1) If the insurer wrote direct and assumed premiums of zero to three hundred million dollars during the prior calendar year, no minimum requirements are required regarding the number or proportion of audit committee members who shall be independent;

(2) If the insurer wrote direct and assumed premiums of three hundred million to five hundred million dollars during the prior calendar year, at least a majority of the members of the audit committee shall be independent; and

(3) If the insurer wrote direct and assumed premiums of five hundred million dollars or more during the prior calendar year, a supermajority of at least seventy-five percent of the members of the audit committee shall be independent.

9. An insurer with direct written and assumed premium, excluding premiums reinsured with the Federal Crop Insurance Corporation and Federal Flood Program, less than five hundred million dollars may make application to the director for a waiver from the requirements of this section based upon hardship. The insurer shall file, with its annual statement filing, the approval for relief from this section with the states that it is licensed in or doing business in and the NAIC. If the nondomestic state accepts electronic filing with the NAIC, the insurer shall file the approval in an electronic format acceptable to the NAIC.

(L. 2009 H.B. 577)



Section 375.1054 Prohibited acts — violation, penalty.

Effective 28 Aug 2009

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1054. Prohibited acts — violation, penalty. — 1. No director or officer of an insurer shall, directly or indirectly:

(1) Make or cause to be made a materially false or misleading statement to an accountant in connection with any audit, review, or communication required under sections 375.1025 to 375.1062; or

(2) Omit to state, or cause another person to omit to state, any material fact necessary in order to make statements made, in light of the circumstances under which the statements were made, not misleading to an accountant in connection with any audit, review, or communication required under sections 375.1025 to 375.1062.

2. No officer or director of an insurer, or any other person acting under the direction thereof, shall directly or indirectly take any action to coerce, manipulate, mislead, or fraudulently influence any accountant engaged in the performance of an audit under sections 375.1025 to 375.1062 if such person knew or should have known that the action, if successful, could result in rendering the insurer's financial statements materially misleading.

3. For purposes of subsection 2 of this section, actions that, "if successful, could result in rendering the insurer's financial statements materially misleading" include, but are not limited to, actions taken at any time with respect to the professional engagement period to coerce, manipulate, mislead, or fraudulently influence an accountant:

(1) To issue or reissue a report on an insurer's financial statements that is not warranted in the circumstances, due to material violations of statutory accounting principles prescribed by the director, generally accepted auditing standards, or other professional or regulatory standards;

(2) Not to perform audit, review, or other procedures required by generally accepted auditing standards or other professional standards;

(3) Not to withdraw an issued report; or

(4) Not to communicate matters to an insurer's audit committee.

4. Any violation of any provision of this section is a level three violation under section 374.049.

(L. 2009 H.B. 577)



Section 375.1056 Report required by insurer, when, contents.

Effective 28 Aug 2009

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1056. Report required by insurer, when, contents. — 1. Every insurer required to file an audited financial report under sections 375.1025 to 375.1062 that has annual direct written and assumed premiums, excluding premiums reinsured with the Federal Crop Insurance Corporation and Federal Flood Program, of five hundred million dollars or more shall prepare a report of the insurer's or group of insurers' internal control over financial reporting, as such terms are defined in section 375.1025. The report shall be filed with the director along with the communication of internal control-related matters noted in an audit described under section 375.1047. Management's report of internal control over financial reporting shall be as of December thirty-first immediately preceding.

2. Notwithstanding the premium threshold in subsection 1 of this section, the director may require an insurer to file management's report of internal control over financial reporting if the insurer is in any RBC level event, or meets any one or more of the standards of an insurer deemed to be in hazardous financial condition as defined in rules adopted by the director.

3. An insurer or a group of insurers that is:

(1) Directly subject to Section 404;

(2) Part of a holding company system whose parent is directly subject to Section 404;

(3) Not directly subject to Section 404 but is a SOX compliant entity; or

(4) A member of a holding company system whose parent is not directly subject to Section 404 but is a SOX compliant entity may file its or its parent's Section 404 report and an addendum in satisfaction of the requirement of this section, provided that those internal controls of the insurer or group of insurers having a material impact on the preparation of the insurer's or group of insurers' audited statutory financial statements, namely those items included in subdivisions (2) to (6) of subsection 2 of section 375.1032, were included in the scope of the Section 404 report. The addendum shall be a positive statement by management that there are no material processes with respect to the preparation of the insurer's or group of insurers' audited statutory financial statements excluded from the Section 404 report. If there are internal controls of the insurer or group of insurers that have a material impact on the preparation of the insurer's or group of insurers' audited statutory financial statements and those internal controls were not included in the scope of the Section 404 report, the insurer or group of insurers may either file a report under this section, or the Section 404 report and a report under this section for those internal controls that have a material impact on the preparation of the insurer's or group of insurers' audited statutory financial statements not covered by the Section 404 report.

4. Management's report of internal control over financial reporting shall include:

(1) A statement that management is responsible for establishing and maintaining adequate internal control over financial reporting;

(2) A statement that management has established internal control over financial reporting and an assertion, to the best of management's knowledge and belief, after diligent inquiry, as to whether its internal control over financial reporting is effective to provide reasonable assurance regarding the reliability of financial statements in accordance with statutory accounting principles;

(3) A statement that briefly describes the approach or processes by which management evaluated the effectiveness of its internal control over financial reporting;

(4) A statement that briefly describes the scope of work that is included and whether any internal controls were excluded;

(5) Disclosure of any unremediated material weaknesses in the internal control over financial reporting identified by management as of December thirty-first immediately preceding. Management is not permitted to conclude that the internal control over financial reporting is effective to provide reasonable assurance regarding the reliability of financial statements in accordance with statutory accounting principles if there is one or more unremediated material weaknesses in its internal control over financial reporting;

(6) A statement regarding the inherent limitations of internal control systems; and

(7) Signatures of the chief executive officer and the chief financial officer, or the equivalent position or title.

5. Management shall document and make available upon financial condition examination the basis upon which its assertions required in subsection 4 of this section are made. Management may base its assertions, in part, upon its review, monitoring and testing of internal controls undertaken in the normal course of its activities. Management shall have discretion as to the nature of the internal control framework used, and the nature and extent of documentation, in order to make its assertion in a cost-effective manner and, as such, may include assembly of or reference to existing documentation. Management's report on internal control over financial reporting, required by subsection 1 of this section, and any documentation provided in support thereof during the course of a financial condition examination, shall be kept confidential by the department.

6. No officer responsible for financial reporting may be a member of the audit committee.

(L. 2009 H.B. 577)



Section 375.1057 Canadian and British insurers, special requirements.

Effective 28 Aug 2009

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1057. Canadian and British insurers, special requirements. — 1. In the case of Canadian and British insurers, the "annual audited financial report" shall be defined as the annual statement of total business on the form filed by such companies with their supervision authority duly audited by an independent chartered accountant.

2. For such Canadian and British insurers, the letter required by subsection 2 of section 375.1035 shall state that the accountant is aware of the requirements relating to the annual audited financial report filed with the director pursuant to section 375.1030 and shall affirm that the opinion expressed is in conformity with such requirements.

(L. 1991 H.B. 385, et al. § 15, A.L. 2009 H.B. 577)



Section 375.1060 Certification filed with annual statement, when — director shall promulgate rules, purpose.

Effective 28 Aug 1993

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1060. Certification filed with annual statement, when — director shall promulgate rules, purpose. — 1. Each health services corporation organized pursuant to sections 354.010 to 354.380 shall file with its annual statement required by section 354.105 and section 375.041 a certification by a member in good standing of the American Academy of Actuaries.

2. Each life insurance company organized under chapter 376 shall file with its annual statement required by section 375.041 and section 376.350 a certification by a member in good standing of the American Academy of Actuaries. Filing the opinion required by subsection 4 of section 376.380 will satisfy the requirement of this subsection if such opinion also complies with subsection 6 of this section.

3. Each insurance company other than a life insurance company, organized under chapter 379, shall file with its annual statement required by section 375.041 and section 379.105 a certification by a member in good standing of the American Academy of Actuaries.

4. Except as provided by subsection 6 of this section, the certification required of a health services corporation and a life insurance company by subsections 1 and 2 of this section must conform to the National Association of Insurance Commissioners' annual statement instructions for life and accident and health insurers.

5. Except as provided by subsection 6 of this section, the certification required of an insurance company other than life by subsection 3 of this section must conform to the National Association of Insurance Commissioners' annual statement instructions for property and casualty insurers.

6. Notwithstanding any provision of the National Association of Insurance Commissioners' annual statement instruction for life and accident and health or property and casualty insurers, the certification must be made by a member in good standing of the American Academy of Actuaries.

7. The director shall promulgate such rules as are necessary for the implementation and administration of this section.

(L. 1991 H.B. 385, et al. § 16, A.L. 1993 H.B. 709)



Section 375.1062 Severability.

Effective 28 Aug 1991

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1062. Severability. — If any section or portion of a section of sections 375.1025 to 375.1062 or the applicability thereof to any person or circumstance is held invalid by a court, the remainder of such section or sections or the applicability of such provision to other persons or circumstances shall not be affected thereby, and the director shall enforce all remaining requirements of sections 375.1025 to 375.1062.

(L. 1991 H.B. 385, et al. § 17)



Section 375.1070 Inapplicability to certain insurers.

Effective 28 Aug 2015

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1070. Inapplicability to certain insurers. — Sections 375.1070 to 375.1078 shall not apply to an insurer organized under chapter 376.

(L. 1991 H.B. 385, et al. § 18, A.L. 2007 S.B. 66, A.L. 2015 S.B. 164)



Section 375.1072 Definitions.

Effective 28 Aug 2015

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1072. Definitions. — As used in sections 375.1070 to 375.1078, the following terms mean:

(1) "Admitted assets", the amount thereof as of the last day of the most recently concluded annual statement year, computed in the same manner as admitted assets in section 379.080 for insurers other than life;

(2) "Aggregate amount of medium to lower quality obligations", the aggregate statutory statement value thereof;

(3) "Institution", a corporation, a joint-stock company, an association, a trust, a business partnership, a business joint venture or similar entity;

(4) "Medium to lower quality obligations", obligations which are rated three, four, five and six by the Securities Valuation Office of the National Association of Insurance Commissioners.

(L. 1991 H.B. 385, et al. § 19, A.L. 2007 S.B. 66, A.L. 2015 S.B. 164)



Section 375.1074 Limitation on investments, domestic insurers.

Effective 28 Aug 2015

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1074. Limitation on investments, domestic insurers. — Except as otherwise specified by Missouri law, no domestic insurer shall acquire an investment directly or indirectly through an investment subsidiary if, as a result of and after giving effect to the investment, the insurer would hold more than five percent of its admitted assets in the investments of all kinds issued, assumed, accepted, insured, or guaranteed by a single person.

(L. 2015 S.B. 164)



Section 375.1075 Limitations on aggregate of medium or lower quality investments, requirements.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1075. Limitations on aggregate of medium or lower quality investments, requirements. — 1. No domestic insurer shall acquire, directly or indirectly, any medium or lower quality obligation of any institution if, after giving effect to any such acquisition, the aggregate amount of all medium and lower quality obligations then held by the domestic insurer would exceed twenty percent of its admitted assets, and no more than ten percent of its admitted assets consists of obligations rated four, five or six by the Securities Valuation Office, and no more than three percent of its admitted assets consists of obligations rated five or six by the Securities Valuation Office, and no more than one percent of its admitted assets consists of obligations rated six by the Securities Valuation Office. Attaining or exceeding the limit of any one category shall not preclude an insurer from acquiring obligations in other categories subject to the specific and multicategory limits.

2. The provisions of this section shall not prohibit a domestic insurer from acquiring any obligations which it has committed to acquire if the insurer would have been permitted to acquire that obligation pursuant to this section on the date on which such insurer committed to purchase that obligation.

3. Notwithstanding the other provisions of this section, a domestic insurer may acquire an obligation of an institution in which the insurer already has one or more obligations, if the obligation is acquired in order to protect an investment previously made in the obligations of the institution, provided that all such acquired obligations shall not exceed one-half of one percent of the insurer's admitted assets.

4. The board of directors of any domestic insurance company which acquires or invests in, directly or indirectly, medium or lower quality obligations of any institution shall adopt a written plan for the making of such investments. The plan, in addition to guidelines with respect to the quality of the obligations invested in, shall contain diversification standards including, but not limited to, standards for issuer, industry, duration, liquidity and geographic location.

5. No investments in excess of the limitations provided by this act shall be recognized as an asset of the insurer pursuant to section 379.080.

(L. 1991 H.B. 385, et al. § 20, A.L. 2007 S.B. 66)



Section 375.1078 Limitation on Canadian investments.

Effective 28 Aug 2015

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1078. Limitation on Canadian investments. — 1. No insurer shall acquire, directly or indirectly through an investment subsidiary, a Canadian investment otherwise permitted under Missouri law if, after giving effect to the investment, the aggregate amount of the investments then held by the insurer would exceed twenty-five percent of its admitted assets.

2. For any insurer that is authorized to do business in Canada or that has outstanding insurance, annuity, or reinsurance contracts on lives or risks resident or located in Canada and denominated in Canadian currency, the limitations of subsection 1 of this section shall be increased by the greater of:

(1) The amount the insurer is required by applicable Canadian law to invest in Canada or to be denominated in Canadian currency; or

(2) One hundred twenty-five percent of the amount of the insurer's reserves and other obligations under contracts on risks resident or located in Canada.

(L. 2015 S.B. 164)



Section 375.1080 Definitions.

Effective 28 Aug 1991

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1080. Definitions. — As used in sections 375.1080 to 375.1105, the following terms mean:

(1) "Completed operations liability", liability arising out of the installation, maintenance, or repair of any product at a site which is not owned or controlled by:

(a) Any person who performs that work; or

(b) Any person who hires an independent contractor to perform that work; but shall include liability for activities which are completed or abandoned before the date of the occurrence giving rise to the liability;

(2) "Director", the director of the department of insurance, financial institutions and professional registration;

(3) "Domicile", for purposes of determining the state in which a purchasing group is domiciled, is:

(a) For a corporation, the state in which the purchasing group is incorporated; and

(b) For an unincorporated entity, the state of its principal place of business;

(4) "Hazardous financial condition", that, based on its present or reasonably anticipated financial condition, a risk retention group, although not yet financially impaired or insolvent, is unlikely to be able:

(a) To meet obligations to policyholders with respect to known claims and reasonably anticipated claims; or

(b) To pay other obligations in the normal course of business;

(5) "Insurance", primary insurance, excess insurance, reinsurance, surplus lines insurance, and any other arrangement for shifting and distributing risk which is determined to be insurance under the laws of this state;

(6) "Liability":

(a) Legal liability for damages, including costs of defense, legal costs and fees, and other claims expenses, because of injuries to other persons, damage to their property, or other damage or loss to such other persons resulting from or arising out of:

a. Any business whether profit or nonprofit, trade, product, services, including professional services, premises, or operations; or

b. Any activity of any state or local government, or any agency or political subdivision thereof; and

(b) Does not include personal risk liability and an employer's liability with respect to its employees other than legal liability under the Federal Employers' Liability Act (45 U.S.C. 51 et seq.);

(7) "Personal risk liability", liability for damages because of injury to any person, damage to property, or other loss or damage resulting from any personal, familial, or household responsibilities or activities;

(8) "Plan of operation or a feasibility study", an analysis which presents the expected activities and results of a risk retention group including, at a minimum:

(a) Information sufficient to verify that its members are engaged in businesses or activities similar or related with respect to the liability to which such members are exposed by virtue of any related, similar or common business, trade, product, services, premises or operations;

(b) For each state in which it intends to operate, the coverages, deductibles, coverage limits, rates, and rating classification systems for each line of insurance the group intends to offer;

(c) Historical and expected loss experience of the proposed members and national experience of similar exposures to the extent that this experience is reasonably available;

(d) Pro forma financial statements and projections;

(e) Appropriate opinions by a qualified, independent casualty actuary, including a determination of minimum premium or participation levels required to commence operations and to prevent a hazardous financial condition;

(f) Identification of management, underwriting and claims procedures, marketing methods, managerial oversight methods, investment policies and reinsurance agreements;

(g) Identification of each state in which the risk retention group has obtained, or sought to obtain, a charter and license, and a description of its status in each such state; and

(h) Such other matters as may be prescribed by the commissioner of the state in which the risk retention group is chartered for liability insurance companies authorized by the insurance laws of that state;

(9) "Product liability", liability for damages because of any personal injury, death, emotional harm, consequential economic damage, or property damage, including damages resulting from the loss of use of property, arising out of the manufacture, design, importation, distribution, packaging, labeling, lease, or sale of a product, but does not include the liability of any person for those damages if the product involved was in the possession of such a person when the incident giving rise to the claim occurred;

(10) "Purchasing group", any group which:

(a) Has as one of its purposes the purchase of liability insurance on a group basis;

(b) Purchases such insurance only for its group members and only to cover their similar or related liability exposure, as described in paragraph (c) of this subdivision;

(c) Is composed of members whose businesses or activities are similar or related with respect to the liability to which members are exposed by virtue of any related, similar or common business, trade, product, services, premises or operations; and

(d) Is domiciled in any state;

(11) "Risk retention group", any corporation or other limited liability association:

(a) Whose primary activity consists of assuming and spreading all, or any portion, of the liability exposure of its group members;

(b) Which is organized for the primary purpose of conducting the activity described under paragraph (a) of this subdivision;

(c) Which:

a. Is chartered and licensed as a liability insurance company and authorized to engage in the business of insurance under the laws of any state; or

b. Before January 1, 1985, was chartered or licensed and authorized to engage in the business of insurance under the laws of Bermuda or the Cayman Islands and, before such date, had certified to the insurance commissioner of at least one state that it satisfied the capitalization requirements of such state, except that any such group shall be considered to be a risk retention group only if it has been engaged in business continuously since such date and only for the purpose of continuing to provide insurance to cover product liability or completed operations liability;

(d) Which does not exclude any person from membership in the group solely to provide for members of such a group a competitive advantage over such a person;

(e) Which:

a. Has as its owners only persons who comprise the membership of the risk retention group and who are provided insurance by such group; or

b. Has as its sole owner an organization which has as its members only persons who comprise the membership of the risk retention group and has as its owners only persons who comprise the membership of the risk retention group and who are provided insurance by such group;

(f) Whose members are engaged in businesses or activities similar or related with respect to the liability of which such members are exposed by virtue of any related, similar or common business trade, product, services, premises or operations;

(g) Whose activities do not include the provision of insurance other than:

a. Liability insurance for assuming and spreading all or any portion of the liability of its group members; and

b. Reinsurance with respect to the liability of any other risk retention group or any members of such other group which is engaged in businesses or activities so that such group or member meets the requirement described in paragraph (f) of this subdivision from membership in the risk retention group which provides such reinsurance; and

(h) The name of which includes the phrase "risk retention group";

(12) "State", any state of the United States or the District of Columbia.

(L. 1991 H.B. 385, et al. § 25)



Section 375.1082 Type of insurance allowed — annual statement, form — requirements for charter, contents of application.

Effective 28 Aug 1992

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1082. Type of insurance allowed — annual statement, form — requirements for charter, contents of application. — 1. A risk retention group shall be chartered and licensed to write only liability insurance pursuant to sections 375.1080 to 375.1105 and, except as provided elsewhere in sections 375.1080 to 375.1105, shall comply with all of the laws, rules, regulations and requirements applicable to such insurers chartered and licensed in this state and with section 375.1085 to the extent such requirements are not a limitation on laws, rules, regulations or requirements of this state. Notwithstanding any other provision to the contrary, all risk retention groups chartered in this state shall file with the department and the National Association of Insurance Commissioners an annual statement in a form prescribed by the National Association of Insurance Commissioners, and in disketted form if required by the director, and completed in accordance with its instructions and the National Association of Insurance Commissioners Accounting Practices and Procedures Manual.

2. Before it may offer insurance in any state, each risk retention group shall also submit for approval to the director a plan of operation or feasibility study. The risk retention group shall submit an appropriate revision in the event of any subsequent material change in any item of the plan of operation or feasibility study, within ten days of any such change. The group shall not offer any additional kinds of liability insurance, in this state or in any other state, until a revision of such plan or study is approved by the director.

3. At the time of filing its application for charter, the risk retention group shall provide to the director in summary form the following information: the identity of the initial members of the group, the identity of those individuals who organized the group or who will provide administrative services or otherwise influence or control the activities of the group, the amount and nature of initial capitalization, the coverages to be afforded, and the states in which the group intends to operate. Upon receipt of this information, the director shall forward such information to the National Association of Insurance Commissioners. Providing notification to the National Association of Insurance Commissioners is in addition to and shall not be sufficient to satisfy the requirements of sections 375.1080 to 375.1105.

(L. 1991 H.B. 385, et al. § 26, A.L. 1992 H.B. 1574)



Section 375.1085 Nonresidents, requirements — requirements prior to operation — premium taxes, liability for — examination by director — policy application, required provisions — prohibited acts — penalties.

Effective 28 Aug 1992

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1085. Nonresidents, requirements — requirements prior to operation — premium taxes, liability for — examination by director — policy application, required provisions — prohibited acts — penalties. — 1. Risk retention groups chartered and licensed in states other than this state and seeking to do business as a risk retention group in this state shall comply with the laws of this state as provided in this section.

2. Before offering insurance in this state, a risk retention group shall submit to the director on the forms prescribed by the National Association of Insurance Commissioners for such purposes:

(1) A statement identifying the state or states in which the risk retention group is chartered and licensed as a liability insurance company, charter date, its principal place of business, and such other information, including information on its membership, as the director of this state may require to verify that the risk retention group is qualified under subdivision (1) of section 375.1080;

(2) A copy of its plan of operations or feasibility study and revisions of such plan or study submitted to the state in which the risk retention group is chartered and licensed, except that the provision relating to the submission of a plan of operation or feasibility study shall not apply with respect to any line or classification of liability insurance which was defined in the Product Liability Risk Retention Act of 1981 before October 27, 1986, and was offered before such date by any risk retention group which had been chartered and operating for not less than three years before such date.

3. The risk retention group shall submit a statement of registration, for which a filing fee shall be determined by the director, which designates the commissioner as its agent for the purpose of receiving service of legal documents or process.

4. The risk retention group shall submit a copy of any revision to its plan of operation or feasibility study required by subsection 2 of section 375.1082 at the same time that the revision is submitted to the chief insurance regulatory official of its chartering state.

5. Any risk retention group doing business in this state shall submit to the director:

(1) A copy of the group's financial statement submitted to the state in which the risk retention group is chartered and licensed which shall be certified by an independent public accountant and contain a statement of opinion on loss and loss adjustment expense reserves made by a member of the American Academy of Actuaries or a qualified loss reserve specialist;

(2) A copy of each examination of the risk retention group as certified by the director or public official conducting the examination;

(3) Upon request by the director, a copy of any information or document pertaining to any outside audit performed with respect to the risk retention group; and

(4) Such information as may be required to verify its continuing qualification as a risk retention group under subdivision (11) of section 375.1080.

6. Each risk retention group shall be liable for the payment of premium taxes and taxes on premiums of direct business for risks resident or located within this state, and shall report to the director the net premiums written for risks resident or located within this state. Such risk retention group shall be subject to taxation, and any applicable fines and penalties related thereto, on the same basis as a foreign admitted insurer. To the extent licensed agents or brokers are used pursuant to section 375.1102, they shall report to the director the premiums for direct business for risks resident or located within this state which such licensees have placed with or on behalf of a risk retention group not chartered in this state. To the extent that insurance agents or brokers are used pursuant to section 375.1102, such agent or broker shall keep a complete and separate record of all policies procured from each such risk retention group, which record shall be open to examination by the director. These records shall, for each policy and each kind of insurance provided thereunder, include the following:

(1) The limit of liability;

(2) The time period covered;

(3) The effective date;

(4) The name of the risk retention group which issued the policy;

(5) The gross premium charged; and

(6) The amount of return premiums, if any.

7. Any risk retention group, its agents and representatives shall comply with sections 375.1000 to 375.1018.

8. Any risk retention group must submit to an examination by the director to determine its financial condition if the commissioner of the jurisdiction in which the group is chartered and licensed has not initiated an examination or does not initiate an examination within sixty days after a request by the director of this state. Any such examination shall be coordinated to avoid unjustified repetition and conducted in an expeditious manner and in accordance with the NAIC's Examiner Handbook.

9. Every application form for insurance from a risk retention group, and every policy, on its front and declaration pages, issued by a risk retention group, shall contain in ten point type the following notice:

"NOTICE

This policy is issued by your risk retention group. Your risk retention group may not be subject to all of the insurance laws and regulations of your state. State insurance insolvency guaranty funds are not available for your risk retention group."

10. The following acts by a risk retention group are hereby prohibited:

(1) The solicitation or sale of insurance by a risk retention group to any person who is not eligible for membership in such group; and

(2) The solicitation or sale of insurance by, or operation of, a risk retention group that is in hazardous financial condition or financially impaired.

11. No risk retention group shall be allowed to do business in this state if an insurance company is directly or indirectly a member or owner of such risk retention group, other than in the case of a risk retention group all of whose members are insurance companies.

12. The terms of any insurance policy issued by any risk retention group shall not provide, or be construed to provide, coverage prohibited generally by statute of this state or declared unlawful by the highest court of this state whose law applies to such policy.

13. A risk retention group not chartered in this state and doing business in this state shall comply with a lawful order issued in a voluntary dissolution proceeding or in a delinquency proceeding commenced by the director if there has been a finding of financial impairment after an examination under subsection 8 of this section.

14. A risk retention group that violates any provision of sections 375.1080 to 375.1105 will be subject to fines and penalties including revocation of its right to do business in this state, applicable to licensed insurers generally.

15. In addition to complying with the requirements of this section, any risk retention group operating in this state prior to enactment of sections 375.1080 to 375.1105 shall, within thirty days after August 28, 1991, comply with the provisions of subsection 2 of this section.

(L. 1991 H.B. 385, et al. § 27, A.L. 1992 H.B. 1574)



Section 375.1087 Contributions to guaranty fund prohibited — guaranty fund to cover only specified risks.

Effective 28 Aug 1991

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1087. Contributions to guaranty fund prohibited — guaranty fund to cover only specified risks. — 1. No risk retention group shall be required or permitted to join or contribute financially to any insurance insolvency guaranty fund, or similar mechanism, in this state, nor shall any risk retention group, or its insureds or claimants against its insureds, receive any benefit from any such fund for claims arising under the insurance policies issued by such risk retention group.

2. When a purchasing group obtains insurance covering its members' risks from an insurer not authorized in this state or a risk retention group, no such risks, wherever resident or located, shall be covered by any insurance guaranty fund or similar mechanism in this state.

3. When a purchasing group obtains insurance covering its members' risks from an authorized insurer, only risks resident or located in this state shall be covered by any applicable state guaranty funds.

4. The director may require or exempt a risk retention group from participation in any mechanism established or authorized under the laws of this state for the equitable apportionment among insurers of liability insurance losses and expenses incurred on policies written through such mechanism, and such risk retention group shall submit sufficient information to the director to enable the director to apportion on a nondiscriminatory basis the risk retention group's proportionate share of such losses and expenses.

(L. 1991 H.B. 385, et al. § 28)



Section 375.1090 Purchasing group subject to insurance laws, exceptions.

Effective 28 Aug 1991

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1090. Purchasing group subject to insurance laws, exceptions. — A purchasing group and its insurer or insurers shall be subject to all applicable laws of this state, except that a purchasing group and its insurer or insurers shall be exempt, in regard to liability insurance for the purchasing group, from any law that would:

(1) Prohibit the establishment of a purchasing group;

(2) Make it unlawful for an insurer to provide or offer to provide insurance on a basis providing, to a purchasing group or its members, advantages based on their loss and expense experience not afforded to other persons with respect to rates, policy forms, coverages or other matters;

(3) Prohibit a purchasing group or its members from purchasing insurance on a group basis described in subdivision (2) of this section;

(4) Prohibit a purchasing group from obtaining insurance on a group basis because the group has not been in existence for a minimum period of time or because any member has not belonged to the group for a minimum period of time;

(5) Require that a purchasing group must have a minimum number of members, common ownership or affiliation, or certain legal form;

(6) Require that a certain percentage of a purchasing group must obtain insurance on a group basis;

(7) Otherwise discriminate against a purchasing group or any of its members; or

(8) Require that any insurance policy issued to a purchasing group or any of its members be countersigned by an insurance agent or broker residing in this state.

(L. 1991 H.B. 385, et al. § 29)



Section 375.1092 Purchasing group to notify director, contents — designation of director as agent for service of process, exceptions.

Effective 28 Aug 1992

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1092. Purchasing group to notify director, contents — designation of director as agent for service of process, exceptions. — 1. A purchasing group which intends to do business in this state shall, prior to doing business, furnish notice to the director, on the forms prescribed by the National Association of Insurance Commissioners for such purpose, which shall:

(1) Identify the state in which the group is domiciled;

(2) Identify all other states in which the group intends to do business;

(3) Specify the lines and classifications of liability insurance which the purchasing group intends to purchase;

(4) Identify the insurance company or companies from which the group intends to purchase its insurance and the domicile of such company;

(5) Specify the method by which, and the person or persons, if any, through whom insurance will be offered to its members whose risks are resident or located in this state;

(6) Identify the principal place of business of the group; and

(7) Provide such other information as may be required by the director to verify that the purchasing group is qualified under subdivision (10) of section 375.1080.

2. A purchasing group shall, within ten days, notify the director of any changes in any of the items set forth in subsection 1 of this section.

3. The purchasing group shall register with and designate the director as its agent solely for the purpose of receiving service of legal documents or process, except that such requirements shall not apply in the case of a purchasing group which only purchases insurance that was authorized under the federal Products Liability Risk Retention Act of 1981; and

(1) Which in any state of the United States was domiciled before April 1, 1986, and is domiciled on and after October 27, 1986;

(2) Which before October 27, 1986, purchased insurance from an insurance carrier licensed in any state, and since October 27, 1986, purchased its insurance from an insurance carrier licensed in any state; or

(3) Which was a purchasing group under the requirements of the Product Liability Risk Retention Act of 1981 before October 27, 1986.

4. Each purchasing group that is required to give notice pursuant to subsection 1 of this section shall also furnish such information as may be required by the director to:

(1) Verify that the entity qualifies as a purchasing group;

(2) Determine where the purchasing group is located; and

(3) Determine appropriate tax treatment.

5. Any purchasing group which was doing business in this state prior to August 28, 1991, shall, within thirty days after August 28, 1991, furnish notice to the director pursuant to the provisions of subsection 1 of this section and furnish such information as may be required pursuant to subsections 2 and 3 of this section.

(L. 1991 H.B. 385, et al. § 30, A.L. 1992 H.B. 1574)



Section 375.1095 Insurance purchased by purchasing group, requirements.

Effective 28 Aug 1991

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1095. Insurance purchased by purchasing group, requirements. — 1. A purchasing group may not purchase insurance from a risk retention group that is not chartered in a state or from an insurer not admitted in the state in which the purchasing group is located, unless the purchase is effected through a licensed agent or broker acting pursuant to the surplus lines laws and regulations of such state.

2. A purchasing group which obtains liability insurance from an insurer not admitted in this state or a risk retention group shall inform each of the members of such group which has a risk resident or located in this state that such risk is not protected by an insurance insolvency guaranty fund in this state, and that such risk retention group or such insurer may not be subject to all insurance laws and regulations of this state.

3. No purchasing group may purchase insurance providing for a deductible or self-insured retention applicable to the group as a whole; however, coverage may provide for a deductible or self-insured retention applicable to individual members.

4. Purchases of insurance by purchasing groups are subject to the same standards regarding aggregate limits which are applicable to all purchases of group insurance.

(L. 1991 H.B. 385, et al. § 31)



Section 375.1097 Premium taxes, payment of.

Effective 28 Aug 1991

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1097. Premium taxes, payment of. — Premium taxes and taxes on premiums paid for coverage of risks resident or located in this state by a purchasing group or any members of the purchasing groups shall be:

(1) Imposed at the same rate and subject to the same interest, fines and penalties as that applicable to premium taxes and taxes on premiums paid for similar coverage from a similar insurance source by other insureds; and

(2) Paid first by such insurance source, and if not by such source by the agent or broker for the purchasing group, and if not by such agent or broker then by the purchasing group, and if not by such purchasing group then by each of its members.

(L. 1991 H.B. 385, et al. § 32)



Section 375.1100 Powers of director.

Effective 28 Aug 1991

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1100. Powers of director. — The director may make use of any of the powers established under chapters 374 to 385 to enforce the laws of this state not specifically preempted by the Risk Retention Act of 1986, including the director's administrative authority to investigate, issue subpoena, conduct depositions and hearings, issue orders, impose penalties and seek injunctive relief. With regard to any investigation, administrative proceedings or litigation, the director can rely on the procedural laws of this state. The injunctive authority of the director, in regard to risk retention groups, is restricted by the requirement that any injunction be issued by a court of competent jurisdiction.

(L. 1991 H.B. 385, et al. § 33)



Section 375.1102 Broker required for purchase of insurance — nonresident broker acceptable — notice to insured, contents.

Effective 28 Aug 1991

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1102. Broker required for purchase of insurance — nonresident broker acceptable — notice to insured, contents. — 1. No person, firm, association or corporation shall act or aid in any manner in soliciting, negotiating or procuring liability insurance in this state from a risk retention group unless such person, firm, association or corporation is licensed as an insurance agent or broker in accordance with this chapter.

2. No person, firm, association or corporation shall act or aid in any manner in soliciting, negotiating or procuring liability insurance in this state for a purchasing group from an authorized insurer or a risk retention group chartered in a state unless such person, firm, association or corporation is licensed as an insurance agent or broker in accordance with this chapter. No person, firm, association or corporation shall act or aid in any manner in soliciting, negotiating or procuring liability insurance coverage in this state for any member of a purchasing group under a purchasing group's policy unless such person, firm, association or corporation is licensed as an insurance agent or broker in accordance with this chapter. No person, firm, association or corporation shall act or aid in any manner in soliciting, negotiating or procuring liability insurance from an insurer not authorized to do business in this state on behalf of a purchasing group located in this state unless such person, firm, association or corporation is licensed as a surplus lines agent or excess line broker in accordance with this chapter.

3. For purposes of acting as a surplus lines agent or broker for a risk retention group or purchasing group pursuant to subsections 1 and 2 of this section, the requirement of residence in this state shall not apply.

4. Every person, firm, association or corporation licensed pursuant to the provisions of chapters 374 to 385, on business placed with risk retention groups or written through a purchasing group, shall inform each prospective insured of the provisions of the notice required by subsection 7 of section 375.1085 in the case of a risk retention group and subsection 3 of section 375.1095 in the case of a purchasing group.

(L. 1991 H.B. 385, et al. § 34)



Section 375.1105 Hazardous financial condition of group, prohibited from selling insurance, when — director may establish rules.

Effective 28 Aug 1991

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1105. Hazardous financial condition of group, prohibited from selling insurance, when — director may establish rules. — 1. An order issued by any district court of the United States enjoining a risk retention group from soliciting or selling insurance, or operating in any state, or in all states or in any territory or possession of the United States, upon a finding that such a group is in hazardous financial or financially impaired condition shall be enforceable in the courts of the state.

2. The director may establish and from time to time amend such rules relating to risk retention groups as may be necessary or desirable to carry out the provisions of sections 375.1080 to 375.1105.

(L. 1991 H.B. 385, et al. § 35)



Section 375.1110 Citation of law.

Effective 01 Jul 1992, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1110. Citation of law. — Sections 375.1110 to 375.1140 may be cited as the "Reinsurance Intermediary Act".

(L. 1991 H.B. 385, et al. § 37)

Effective 7-01-92



Section 375.1112 Definitions.

Effective 01 Jul 1992, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1112. Definitions. — As used in sections 375.1110 to 375.1140, the following terms mean:

(1) "Actuary", a person who is a member in good standing of the American Academy of Actuaries;

(2) "Controlling person", any person, firm, association or corporation who directly or indirectly has the power to direct or cause to be directed, the management, control or activities of the reinsurance intermediary;

(3) "Director", the director of the department of insurance, financial institutions and professional registration;

(4) "Insurer", any person, firm, association or corporation duly licensed in this state pursuant to the laws of this state as an insurer;

(5) "Licensed producer", an agent, broker or reinsurance intermediary licensed pursuant to the applicable laws of this state;

(6) "Qualified United States financial institution", an institution that:

(a) Is organized, or is licensed, under the laws of the United States or any state thereof;

(b) Is regulated, supervised and examined by United States federal or state authorities having regulatory authority over banks and trust companies; and

(c) Has been determined by either the director, or the Securities Valuation Office of the National Association of Insurance Commissioners, to meet such standards of financial condition and standing as are considered necessary and appropriate to regulate the quality of a financial institution whose letter of credit will be acceptable to the director;

(7) "Reinsurance intermediary", a reinsurance intermediary-broker or a reinsurance intermediary-manager, as these terms are defined in subdivisions (8) and (9) of this section;

(8) "Reinsurance intermediary-broker" or "RB", any person, other than an officer or employee of the ceding insurer, firm, association or corporation who solicits, negotiates or places reinsurance cessions or retrocessions on behalf of a ceding insurer without the authority or power to bind reinsurance on behalf of such insurer;

(9) "Reinsurance intermediary-manager" or "RM", any person, firm, association or corporation who has authority to bind or manages all or part of the assumed reinsurance business of a reinsurer, including the management of a separate division, department or underwriting office, and acts as an agent for such reinsurer whether known as an RM, manager or other similar term. The following persons shall not be considered an RM, with respect to such reinsurer, for the purposes of sections 375.1110 to 375.1140:

(a) An employee of the reinsurer;

(b) A United States manager of the United States branch of an alien reinsurer;

(c) An underwriting manager which, pursuant to contract, manages all the reinsurance operations of the reinsurer, is under common control with the reinsurer, subject to chapter 382, and whose compensation is not based on the volume of premiums written;

(d) The manager of a group, association, pool or organization of insurers which engages in joint underwriting or joint reinsurance and who is subject to examination by the insurance regulatory agency of the state in which the manager's principal business office is located;

(10) "Reinsurer", any person, firm, association or corporation duly licensed in this state pursuant to the laws of this state as an insurer with the authority to assume reinsurance;

(11) "To be in violation", the reinsurance intermediary, insurer or reinsurer for whom the reinsurance intermediary was acting failed to substantially comply with the provisions of sections 375.1110 to 375.1140.

(L. 1991 H.B. 385, et al. § 38)

Effective 7-01-92



Section 375.1115 Reinsurance intermediary, license issued by director — requirements — attorneys exempt from requirements.

Effective 01 Jul 1992, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1115. Reinsurance intermediary, license issued by director — requirements — attorneys exempt from requirements. — 1. No person, firm, association or corporation shall act as an RB in this state if the RB maintains an office either directly or as a member or employee of a firm or association, or an officer, director or employee of a corporation:

(1) In this state, unless such RB is a licensed insurance agent in this state;

(2) In another state, unless such RB is a licensed producer in this state or another state having a law substantially similar to this law or such RB is licensed in this state as a nonresident reinsurance intermediary.

2. No person, firm, association or corporation shall act as an RM:

(1) For a reinsurer domiciled in this state, unless such RM is a licensed insurance agent in this state;

(2) In this state, if the RM maintains an office either directly or as a member or employee of a firm or association, or an officer, director or employee of a corporation in this state, unless such RM is a licensed producer in this state;

(3) In another state for a nondomestic insurer, unless such RM is a licensed insurance agent in this state or another state having a law substantially similar to this law or such person is a licensed insurance agent in this state as a nonresident reinsurance intermediary.

3. The director may require an RM subject to subsection 2 of this section to:

(1) File a bond, in an amount and from an insurer acceptable to the director, for the protection of each reinsurer represented; and

(2) Maintain an errors and omissions policy in an amount acceptable to the director.

4. (1) The director may issue a reinsurance intermediary license to any person, firm, association or corporation who has complied with the requirements of sections 375.1110 to 375.1140. Any such license issued to a firm or association shall authorize all the members of such firm or association and any designated employees to act as reinsurance intermediaries under the license, and all such persons shall be named in the application and any supplements thereto. Any such license issued to a corporation shall authorize all of the officers, and any designated employees and directors thereof, to act as reinsurance intermediaries on behalf of such corporation, and all such persons shall be named in the application and any supplements thereto.

(2) If the applicant for a reinsurance intermediary license is a nonresident, such applicant as a condition precedent to receiving or holding a license shall designate the director as agent for service of process in the manner, and with the same legal effect, provided for by sections 375.1110 to 375.1140, for designation of service of process upon unauthorized insurers, and also shall furnish the director with the name and address of a resident of this state upon whom notices or orders of the director or process affecting such nonresident reinsurance intermediary may be served. Such licensee shall promptly notify the director in writing of every change in its designated agent for service of process, and such change shall not become effective until acknowledged by the director.

5. The director may refuse to issue a reinsurance intermediary license if, in his judgment, the applicant, any one name on the application, or any member, principal, officer or director of the applicant, is not trustworthy, or that any controlling person of such applicant is not trustworthy to act as a reinsurance intermediary, or that any of the foregoing has given cause for revocation or suspension of such license, or has failed to comply with a prerequisite for the issuance of such license.

6. Licensed attorneys at law of this state when acting in this professional capacity as such shall be exempt from this section.

(L. 1991 H.B. 385, et al. § 39)

Effective 7-01-92



Section 375.1117 Transactions between insurer and broker, written authorization required — contents.

Effective 01 Jul 1992, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1117. Transactions between insurer and broker, written authorization required — contents. — Transactions between an RB and the insurer it represents in such capacity shall only be entered into pursuant to a written authorization, specifying the responsibilities of each party. The authorization shall, at a minimum, contain provisions that:

(1) The insurer may terminate the RB's authority at any time;

(2) The RB shall render accounts to the insurer accurately detailing all material transactions, including information necessary to support all commissions, charges and other fees received by or owing to the RB, and remit all funds due to the insurer within thirty days of receipt;

(3) All funds collected for the insurer's account shall be held by the RB in a fiduciary capacity in a bank which is a qualified United States financial institution;

(4) The RB shall comply with section 375.1120;

(5) The RB shall comply with the written standards established by the insurer for the cession or retrocession of all risks;

(6) The RB shall disclose to the insurer any relationship with any reinsurer to which business will be ceded or retroceded.

(L. 1991 H.B. 385, et al. § 40)

Effective 7-01-92



Section 375.1120 Records to be maintained by broker, duration — contents.

Effective 01 Jul 1992, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1120. Records to be maintained by broker, duration — contents. — 1. For at least twenty-three years after expiration of each contract of reinsurance of medical malpractice insurance and transacted by the RB, and for at least ten years after expiration of each contract of reinsurance or any other insurance transacted by the RB, the RB shall keep a complete record for each transaction showing:

(1) The type of contract, limits, underwriting restrictions, classes or risks and territory;

(2) Period of coverage, including effective and expiration dates, cancellation provisions and notice required of cancellation;

(3) Reporting and settlement requirements of balances;

(4) Rate used to compute the reinsurance premium;

(5) Names and addresses of assuming reinsurers;

(6) Rates of all reinsurance commissions, including the commissions on any retrocessions handled by the RB;

(7) Related correspondence and memoranda;

(8) Proof of placement;

(9) Details regarding retrocessions handled by the RB including the identity of retrocessionaires and percentage of each contract assumed or ceded;

(10) Financial records, including, but not limited to, premium and loss accounts; and

(11) When the RB procures a reinsurance contract on behalf of a licensed ceding insurer:

(a) Directly from any assuming reinsurer, written evidence that the assuming reinsurer has agreed to assume the risk; or

(b) If placed through a representative of the assuming reinsurer, other than an employee, written evidence that such reinsurer has delegated binding authority to the representative.

2. The insurer shall have access and the right to copy and audit all accounts and records maintained by the RB related to its business in a form usable by the insurer.

(L. 1991 H.B. 385, et al. § 41)

Effective 7-01-92



Section 375.1122 Insurer's use of broker, restrictions — financial condition statement required.

Effective 01 Jul 1992, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1122. Insurer's use of broker, restrictions — financial condition statement required. — 1. An insurer shall not engage the services of any person, firm, association or corporation to act as an RB on its behalf, unless such person is licensed as required by subsection 1 of section 375.1115.

2. An insurer may not employ an individual who is employed by an RB with which it transacts business, unless such RB is under common control with the insurer and subject to the provisions of chapter 382.

3. The insurer shall annually obtain a copy of statements of the financial condition of each RB with which it transacts business.

(L. 1991 H.B. 385, et al. § 42)

Effective 7-01-92



Section 375.1125 Transactions between manager and insurer, written contract required, contents — records to be maintained by manager, contents.

Effective 01 Jul 1992, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1125. Transactions between manager and insurer, written contract required, contents — records to be maintained by manager, contents. — Transactions between an RM and the reinsurer it represents in such capacity shall only be entered into pursuant to a written contract, specifying the responsibilities of each party, which shall be approved by the reinsurer's board of directors. At least thirty days before such reinsurer assumes or cedes business through such producer, a true copy of such approved contract shall be filed with the director for approval. The contract shall, at a minimum, contain provisions that:

(1) The reinsurance may terminate the contract for cause upon written notice to the RM. The reinsurance may suspend the authority of the RM to assume or cede business during the pendency of any dispute regarding the cause for termination;

(2) The RM shall render accounts to the reinsurer accurately detailing all material transactions, including information necessary to support all commissions, charges and other fees received by, or owing to, the RM, and remit all funds due under the contract to the reinsurer on not less than a monthly basis;

(3) All funds collected for the reinsurer's account shall be held by the RM in a fiduciary capacity in a bank which is a qualified United States financial institution. The RM may retain no more than three months' estimated claims payments and allocated loss adjustment expenses. The RM shall maintain a separate bank account for each reinsurer that it represents;

(4) For at least twenty-three years after expiration of each contract of reinsurance of medical malpractice insurance transacted by the RM, and for at least ten years after expiration of each contract of reinsurance or any other insurance transacted by the RM, the RM shall keep a complete record for each transaction showing:

(a) The type of contract, limits, underwriting restrictions, classes or risks and territory;

(b) The period of coverage including effective and expiration dates, cancellation provisions and notice required of cancellation, and disposition of outstanding reserves on covered risks;

(c) Reporting and settlement requirements of balances;

(d) The rate used to compute the reinsurance premium;

(e) Names and addresses of reinsurers;

(f) Rates of all reinsurance commissions, including the commissions on any retrocessions handled by the RM;

(g) Related correspondence and memoranda;

(h) Proof of placement;

(i) Details regarding retrocessions handled by the RM, as permitted by subsection 4 of section 375.1130, including the identity of retrocessionaires and percentage of each contract assumed or ceded;

(j) Financial records, including, but not limited to, premium and loss accounts; and

(k) When the RM places a reinsurance contract on behalf of a ceding insurer:

a. Directly from any assuming reinsurer, written evidence that the assuming reinsurer has agreed to assume the risk; or

b. If placed through a representative of the assuming reinsurer, other than an employee, written evidence that such reinsurer has delegated binding authority to the representative;

(5) The reinsurer shall have access and the right to copy all accounts and records maintained by the RM related to its business in a form usable by the reinsurer;

(6) The contract cannot be assigned in whole or in part by the RM;

(7) The RM shall comply with the written underwriting and rating standards established by the insurer for the acceptance, rejection or cession of all risks;

(8) Sets forth the rates, terms and purposes of commissions, charges and other fees which the RM may levy against the reinsurer;

(9) If the contract permits the RM to settle claims on behalf of the reinsurer:

(a) All claims will be reported to the reinsurer in a timely manner;

(b) A copy of claim file will be sent to the reinsurer at its request or as soon as it becomes known that the claim:

a. Has the potential to exceed the lesser of an amount determined by the director or the limit set by the reinsurer;

b. Involves a coverage dispute;

c. May exceed the RM's claims settlement authority;

d. Is open for more than six months; or

e. Is closed by payment of the lesser of an amount set by the director or an amount set by the reinsurer;

(c) All claim files will be joint property of the reinsurer and RM; however, upon an order of liquidation of the reinsurer such files shall become the sole property of the reinsurer or its estate; the RM shall have reasonable access to and the right to copy the files on a timely basis;

(d) Any settlement authority granted to the RM may be terminated for cause upon the reinsurer's written notice to the RM or upon the termination of the contract. The reinsurer may suspend the settlement authority during the pendency of the dispute regarding the cause of termination;

(10) If the contract provides for a sharing of interim profits by the RM, that such interim profits will not be paid until one year after the end of each underwriting period for property business and five years after the end of each underwriting period for casualty business or a later period set by the director for specified lines of insurance, and not until the adequacy of reserves on remaining claims has been verified pursuant to subsection 3 of section 375.1130;

(11) The RM shall annually provide the reinsurer with a statement of its financial condition prepared by an independent certified accountant;

(12) The reinsurer shall periodically, and at least semiannually, conduct an on-site review of the underwriting and claims processing operations of the RM;

(13) The RM shall disclose to the reinsurer any relationship it has with any insurer prior to ceding or assuming any business with such insurer pursuant to this contract; and

(14) The acts of the RM shall be deemed to be the acts of the reinsurer on whose behalf it is acting.

(L. 1991 H.B. 385, et al. § 43)

Effective 7-01-92



Section 375.1127 Reinsurance manager, prohibited acts.

Effective 01 Jul 1992, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1127. Reinsurance manager, prohibited acts. — The RM shall not:

(1) Bind retrocessions on behalf of the reinsurer, except that the RM may bind facultative retrocessions pursuant to obligatory facultative agreements if the contract with the reinsurer contains reinsurance underwriting guidelines for such retrocessions. Such guidelines shall include a list of reinsurers with which such automatic agreements are in effect, and for each such reinsurer, the coverages and amounts or percentages that may be reinsured, and commission schedules;

(2) Commit the reinsurer to participate in reinsurance syndicates;

(3) Appoint any producer without assuring that the producer is lawfully licensed to transact the type of reinsurance for which he is appointed;

(4) Without prior approval of the reinsurer, pay or commit the reinsurer to pay a claim, net of retrocessions, that exceeds the lesser of an amount specified by the reinsurer or one percent of the reinsurer's policyholder's surplus as of December thirty-first of the last complete calendar year;

(5) Collect any payment from a retrocessionaire or commit the reinsurer to any claim settlement with a retrocessionaire, without prior approval of the reinsurer. If prior approval is given, a report must be promptly forwarded to the reinsurer;

(6) Jointly employ an individual who is employed by the reinsurer; or

(7) Appoint a subRM.

(L. 1991 H.B. 385, et al. § 44)

Effective 7-01-92



Section 375.1130 Insurer's use of manager, restrictions — financial condition statement required.

Effective 01 Jul 1992, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1130. Insurer's use of manager, restrictions — financial condition statement required. — 1. The reinsurer shall not engage the services of any person, firm, association or corporation to act as an RM on its behalf unless such person is licensed as required by subsection 2 of section 375.1115.

2. The reinsurer shall annually obtain a copy of statements of the financial condition of each RM which such reinsurer has engaged prepared by an independent certified accountant in a form acceptable to the director.

3. If an RM establishes loss reserves, the reinsurer shall annually obtain the opinion of an actuary attesting to the adequacy of loss reserves established for losses incurred and outstanding on business produced by the RM. This opinion shall be in addition to any other required loss reserve certification.

4. Binding authority for all retrocessional contracts or participation in reinsurance syndicates shall rest with an officer of the reinsurer who shall not be affiliated with the RM.

5. Within thirty days of termination of a contract with an RM, the reinsurer shall provide written notification of such termination to the director.

6. A reinsurer shall not appoint to its board of directors, any officer, director, employee, controlling shareholder or subproducer of its RM. This subsection shall not apply to relationships governed by chapter 382.

(L. 1991 H.B. 385, et al. § 45)

Effective 7-01-92



Section 375.1132 Examination of reinsurance manager, director may conduct.

Effective 01 Jul 1992, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1132. Examination of reinsurance manager, director may conduct. — 1. A reinsurance intermediary shall be subject to examination by the director. The director shall have access to all books, bank accounts and records of the reinsurance intermediary in a form usable to the director.

2. An RM may be examined as if it were the reinsurer.

(L. 1991 H.B. 385, et al. § 46)

Effective 7-01-92



Section 375.1135 Penalties, director may assess, procedures.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1135. Penalties, director may assess, procedures. — 1. If the director determines that a reinsurance intermediary, insurer, or reinsurer has engaged, is engaging in, or has taken a substantial step toward engaging in an act, practice or course of business constituting a violation of sections 375.1110 to 375.1140 or a rule adopted or order issued pursuant thereto, or that a person has materially aided or is materially aiding an act, practice, omission, or course of business constituting a violation of sections 375.1110 to 375.1140 or a rule adopted or order issued pursuant thereto, the director may issue such administrative orders as authorized under section 374.046. A violation of any of these sections is a level two violation under section 374.049. The director may also suspend or revoke the license or certificate of authority of a reinsurance intermediary, insurer, or reinsurer for any willful violation.

2. If the director believes that a reinsurance intermediary, insurer, or reinsurer has engaged, is engaging in, or has taken a substantial step toward engaging in an act, practice or course of business constituting a violation of sections 375.1110 to 375.1140 or a rule adopted or order issued pursuant thereto, or that a person has materially aided or is materially aiding an act, practice, omission, or course of business constituting a violation of sections 375.1110 to 375.1140 or a rule adopted or order issued pursuant thereto, the director may maintain a civil action for relief authorized under section 374.048. A violation of any of these sections is a level two violation under section 374.049.

3. In addition to any other relief authorized by sections 374.046 and 374.047, if a violation was committed by the reinsurance intermediary, such reinsurance intermediary shall make restitution to the insurer, reinsurer, rehabilitator or liquidator of the insurer or reinsurer for the net losses incurred by the insurer or reinsurer attributable to such violation.

4. Nothing contained in sections 375.1110 to 375.1140 is intended to or shall in any manner limit or restrict the rights of policyholders, claimants, creditors or other third parties or confer any rights to such persons.

(L. 1991 H.B. 385, et al. § 47, A.L. 2007 S.B. 66)



Section 375.1137 Application fee, reinsurance intermediary license — renewal.

Effective 01 Jul 1992, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1137. Application fee, reinsurance intermediary license — renewal. — The initial application fee for a reinsurance intermediary license is one hundred dollars. The license shall be renewed annually on the anniversary date of issuance and continue in effect until refused, revoked or suspended by the director in accordance with sections 375.1110 to 375.1140, except that if the annual renewal fee for the license is not paid on or before the anniversary date, the license terminates.

(L. 1991 H.B. 385, et al. § 48)

Effective 7-01-92



Section 375.1140 Effective date.

Effective 01 Jul 1992, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1140. Effective date. — Sections 375.1110 to 375.1140 shall take effect on July 1, 1992. No insurer or reinsurer may continue to use the services of a reinsurance intermediary on and after July 1, 1992, unless such use is in compliance with sections 375.1110 to 375.1140.

(L. 1991 H.B. 385, et al. § 49)

Effective 7-01-92



Section 375.1150 Citation of law — applicability.

Effective 28 Aug 1991

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1150. Citation of law — applicability. — 1. Sections 375.1150 to 375.1246 shall be cited as the "Insurers Supervision, Rehabilitation and Liquidation Act".

2. The proceedings authorized by sections 375.1150 to 375.1246 may be applied to:

(1) All insurers conducting business which are doing, or have done, an insurance business in this state, and against whom claims arising from that business may exist now or in the future except companies covered by chapter 380;

(2) All insurers which propose to do an insurance business in this state;

(3) All insurers which have insureds resident in this state;

(4) All prepaid health care delivery plans, prepaid dental plans, health services corporations and health maintenance organizations;

(5) All nonprofit service plans and all fraternal benefit societies and beneficial societies;

(6) All malpractice associations operating pursuant to an assessment plan;

(7) All other persons organized or in the process of organizing with the intent to do an insurance business in this state; and

(8) All title insurance companies.

(L. 1991 H.B. 385, et al. § 50)



Section 375.1152 Definitions.

Effective 28 Aug 2010

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1152. Definitions. — For purposes of sections 375.570 to 375.750 and 375.1150 to 375.1246, the following words and phrases shall mean:

(1) "Allocated loss adjustment expenses", those fees, costs or expenses reasonably chargeable to the investigation, negotiation, settlement or defense of an individual claim or loss or to the protection and perfection of the subrogation rights of any insolvent insurer arising out of a policy of insurance issued by the insolvent insurer. "Allocated loss adjustment expenses" shall include all court costs, fees and expenses; fees for service of process; fees to attorneys; costs of undercover operative and detective services; fees of independent adjusters or attorneys for investigation or adjustment of claims beyond initial investigation; costs of employing experts for preparation of maps, photographs, diagrams, chemical or physical analysis or for advice, opinion or testimony concerning claims under investigation or in litigation; costs for legal transcripts or testimony taken at coroner's inquests, criminal or civil proceedings; costs for copies of any public records; costs of depositions and court-reported or -recorded statements. "Allocated loss adjustment expenses" shall not include the salaries of officials, administrators or other employees or normal overhead charges such as rent, postage, telephone, lighting, cleaning, heating or similar expenses;

(2) "Ancillary state", any state other than a domiciliary state;

(3) "Creditor", a person having any claim, whether matured or unmatured, liquidated or unliquidated, secured or unsecured, absolute, fixed or contingent;

(4) "Delinquency proceeding", any proceeding instituted against an insurer for the purpose of liquidating, rehabilitating, reorganizing or conserving such insurer, and any summary proceeding under sections 375.1160, 375.1162 and 375.1164;

(5) "Director", the director of the department of insurance, financial institutions and professional registration;

(6) "Doing business" includes any of the following acts, whether effected by mail or otherwise:

(a) The issuance or delivery of contracts of insurance to persons resident in this state;

(b) The solicitation of applications for such contracts, or other negotiations preliminary to the execution of such contracts;

(c) The collection of premiums, membership fees, assessments, or other consideration for such contracts;

(d) The transaction of matters subsequent to execution of such contracts and arising out of them; or

(e) Operating under a license or certificate of authority, as an insurer, issued by the department of insurance, financial institutions and professional registration;

(7) "Domiciliary state", the state in which an insurer is incorporated or organized or, in the case of an alien insurer, its state of entry;

(8) "Fair consideration" is given for property or obligation:

(a) When in exchange for such property or obligation, as a fair equivalent thereof, and in good faith, property is conveyed or services are rendered or an obligation is incurred or an antecedent debt is satisfied; or

(b) When such property or obligation is received in good faith to secure a present advance or antecedent debt in an amount not disproportionately small as compared to the value of the property or obligation obtained;

(9) "Foreign country", any jurisdiction not in the United States;

(10) "Formal delinquency proceeding", any liquidation or rehabilitation proceeding;

(11) "General assets", all property, real, personal, or otherwise, not specifically mortgaged, pledged, deposited or otherwise encumbered for the security or benefit of specified persons or classes of persons. As to specifically encumbered property, "general assets" includes all such property or its proceeds in excess of the amount necessary to discharge the sum or sums secured thereby. Assets held in trust and on deposit for the security or benefit of all policyholders or all policyholders and creditors, in more than a single state, shall be treated as general assets;

(12) "Guaranty association", the Missouri property and casualty insurance guaranty association created by sections 375.771 to 375.779, as amended, the Missouri life and health insurance guaranty association created by sections 376.715 to 376.758, as amended, and any other similar entity now or hereafter created by the laws of this state for the payment of claims of insolvent insurers. "Foreign guaranty association" means any similar entities now in existence or hereafter created by the laws of any other state;

(13) "Insolvency" or "insolvent" means:

(a) For an insurer issuing only assessable fire insurance policies:

a. The inability to pay an obligation within thirty days after it becomes payable; or

b. If an assessment be made within thirty days after such date, the inability to pay such obligation thirty days following the date specified in the first assessment notice issued after the date of loss;

(b) For any other insurer, that it is unable to pay its obligations when they are due, or when its admitted assets do not exceed its liabilities plus the greater of:

a. Any capital and surplus required by law for its organization; or

b. The total par or stated value of its authorized and issued capital stock;

(c) As to any insurer licensed to do business in this state as of August 28, 1991, which does not meet the standards established under paragraph (b) of this subdivision, the term "insolvency" or "insolvent" shall mean, for a period not to exceed three years from August 28, 1991, that it is unable to pay its obligations when they are due or that its admitted assets do not exceed its liabilities plus any required capital contribution ordered by the director under any other provisions of law;

(d) For purposes of this subdivision "liabilities" shall include but not be limited to reserves required by statute or by the department of insurance, financial institutions and professional registration regulations or specific requirements imposed by the director upon a subject company at the time of admission or subsequent thereto;

(e) For purposes of this subdivision, an obligation is payable within ninety days of the resolution of any dispute regarding the obligation;

(14) "Insurer", any person who has done, purports to do, is doing or is licensed to do insurance business as described in section 375.1150, and is or has been subject to the authority of, or to liquidation, rehabilitation, reorganization, supervision, or conservation by, any insurance department of any state. For purposes of sections 375.1150 to 375.1246, any other persons included under section 375.1150 shall be deemed to be insurers;

(15) "Netting agreement":

(a) A contract or agreement (including terms and conditions incorporated by reference therein), including a master settlement agreement (which master settlement agreement, together with all schedules, confirmations, definitions and addenda thereto and transactions under any thereof, shall be treated as one netting agreement), that documents one or more transactions between the parties to the agreement for or involving one or more qualified financial contracts and that provides for the netting, liquidation, setoff, termination, acceleration, or close out under or in connection with one or more qualified financial contracts or present or future payment or delivery obligations or payment or delivery entitlements thereunder (including liquidation or close-out values relating to such obligations or entitlements) among the parties to the netting agreement;

(b) Any master agreement or bridge agreement for one or more master agreements described in paragraph (a) of this subdivision; or

(c) Any security agreement or arrangement or other credit enhancement or guarantee or reimbursement obligation related to any contract or agreement described in paragraph (a) or (b) of this subdivision; provided that any contract or agreement described in paragraph (a) or (b) of this subdivision relating to agreements or transactions that are not qualified financial contracts shall be deemed to be a netting agreement only with respect to those agreements or transactions that are qualified financial contracts;

(16) "Preferred claim", any claim with respect to which the terms of sections 375.1150 to 375.1246 accord priority of payment from the general assets of the insurer;

(17) "Qualified financial contract", any commodity contract, forward contract, repurchase agreement, securities contract, swap agreement, and any similar agreement that the director determines by rule to be a qualified financial contract for purposes of sections 375.1150 to 375.1246. For purposes of this subdivision, the following terms shall mean:

(a) "Commodity contract":

a. A contract for the purchase or sale of a commodity for future delivery on or subject to the rules of the board of trade or contract market under the Commodity Exchange Act, 7 U.S.C. Section 1, et seq., or a board of trade outside the United States;

b. An agreement that is subject to regulation under Section 19 of the Commodity Exchange Act, 7 U.S.C. Section 1, et seq., and that is commonly known to the commodities trade as a margin account, margin contract, leverage account, or leverage contract;

c. An agreement or transaction that is subject to regulation under Section 4c(b) of the Commodity Exchange Act, 7 U.S.C. Section 1, et seq., and that is commonly known to the commodities trade as a commodity option;

d. Any combination of the agreements or transactions referred to in this paragraph; or

e. Any option to enter into an agreement or transaction referred to in this paragraph;

(b) "Forward contract", "repurchase agreement", "securities contract", and "swap agreement", the same meaning as set forth in the Federal Deposit Insurance Act, 12 U.S.C. Section 1821(e)(8)(D), as amended;

(18) "Receiver", a receiver, liquidator, administrative supervisor, rehabilitator or conservator, as the context requires;

(19) "Reciprocal state", any state other than this state in which in substance and effect, provisions substantially similar to subsection 1 of section 375.1176 and sections 375.1235, 375.1236, 375.1240, 375.1242 and 375.1244 have been enacted and are in force, and in which laws are in force requiring that the director of the state department of insurance, financial institutions and professional registration or equivalent official be the receiver of a delinquent insurer, and in which some provision exists for the avoidance of fraudulent conveyances and preferential transfers;

(20) "Secured claim", any claim secured by mortgage, trust deed, pledge, deposit as security, escrow, or otherwise, including a pledge of assets allocated to a separate account established pursuant to section 376.309; but not including special deposit claims or claims against general assets. The term also includes claims which have become liens upon specific deposit claims or claims against general assets. The term also includes claims which have become liens upon specific assets by reason of judicial process;

(21) "Special deposit claim", any claim secured by a deposit made pursuant to statute for the security or benefit of a limited class or classes of persons, but not including any claim secured by general assets;

(22) "State", any state, district, or territory of the United States and the Panama Canal Zone;

(23) "Transfer" shall include the sale and every other and different mode, direct or indirect, of disposing of or of parting with property or with an interest therein, or with the possession thereof, or of fixing a lien upon property or upon an interest therein, absolutely or conditionally, voluntarily, by or without judicial proceedings. The retention of a security title to property delivered to a debtor shall be deemed a transfer suffered by the debtor.

(L. 1991 H.B. 385, et al. § 51, A.L. 1992 H.B. 1574, A.L. 1993 H.B. 709, A.L. 2010 S.B. 583)



Section 375.1154 Delinquency proceeding, director to initiate — law to govern proceedings — situs of insurer and property this state, when — venue.

Effective 28 Aug 1991

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1154. Delinquency proceeding, director to initiate — law to govern proceedings — situs of insurer and property this state, when — venue. — 1. No delinquency proceeding shall be commenced after August 28, 1991, by anyone other than the director and no court shall have jurisdiction to entertain, hear or determine any proceedings commenced by any other person.

2. No court of this state shall have jurisdiction to entertain, hear or determine any complaint praying for the dissolution, liquidation, rehabilitation, sequestration, supervision, conservation or receivership of any insurer; or praying for an injunction or restraining order or other relief preliminary to, incidental to or relating to such proceedings other than in accordance with sections 375.1150 to 375.1246.

3. All assets of or owing to an insurer which was incorporated under the laws of this state and which is subject to a formal delinquency proceeding shall be deemed to have a situs within the jurisdiction of the court supervising such proceeding, and jurisdiction and venue of any action by the receiver to collect such assets shall be proper in such court.

4. In addition to other grounds for jurisdiction provided by the law of this state, a court of this state having jurisdiction of the subject matter has jurisdiction over a person served pursuant to applicable laws or supreme court rule in an action brought by the receiver of a domestic insurer or an alien insurer domiciled in this state:

(1) If the person served is an agent, broker, or other person who has at any time written policies of insurance for or has acted in any manner whatsoever on behalf of an insurer against which a delinquency proceeding has been instituted, in any action resulting from or incident to such a relationship with the insurer; or

(2) If the person served is a reinsurer who has at any time entered into a contract of reinsurance with an insurer against which a delinquency proceeding has been instituted, or is an agent or broker of or for the reinsurer, in any action on or incident to the reinsurance contract; or

(3) If the person served is or has been an officer, director, manager, trustee, organizer, promoter, or other person in a position of comparable authority or influence over an insurer against which a delinquency proceeding has been instituted, in any action resulting from or incident to such a relationship with the insurer; or

(4) If the person served is or was at the time of the institution of the delinquency proceeding against the insurer holding assets in which the receiver claims an interest on behalf of the insurer, in any action concerning the assets; or

(5) If the person served is obligated to the insurer in any way whatsoever, in any action on or incident to the obligation.

5. If the court on motion of any party finds that any action should as a matter of substantial justice be tried in a forum outside this state, the court may enter an appropriate order to stay further proceedings on the action in this state.

6. All actions herein authorized shall be brought in the circuit court of Cole County or of any county where the principal office of the insurer is or was last located, and venue of all proceedings and cases ancillary or related to such actions shall be proper in said court.

(L. 1991 H.B. 385, et al. § 52)



Section 375.1155 Receiver may petition for injunctions, restraining orders — purposes — delinquency proceeding does not stay other rights and enforcement.

Effective 28 Aug 2010

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1155. Receiver may petition for injunctions, restraining orders — purposes — delinquency proceeding does not stay other rights and enforcement. — 1. Any receiver appointed in a proceeding under sections 375.1150 to 375.1246 may at any time apply for, and any court of general jurisdiction may grant, such restraining orders, preliminary and permanent injunctions, and other orders as may be deemed necessary and proper to prevent:

(1) The transaction of further business;

(2) The transfer of property;

(3) Interference with the receiver or with a proceeding under sections 375.1150 to 375.1246;

(4) Waste of the insurer's assets;

(5) Dissipation and transfer of bank accounts;

(6) The institution or further prosecution of any actions or proceedings;

(7) The obtaining of preferences, judgments, attachments, garnishments or liens against the insurer, its assets or its policyholders;

(8) The levying of execution against the insurer, its assets or its policyholders;

(9) The making of any sale or deed for nonpayment of taxes or assessments that would lessen the value of the assets of the insurer;

(10) The withholding from the receiver of books, accounts, documents, or other records relating to the business of the insurer; or

(11) Any other threatened or contemplated action that might lessen the value of the insurer's assets or prejudice the rights of policyholders, creditors or shareholders, or the administration of any proceeding under this act.

2. The receiver may apply to any court outside of the state for the relief described in subsection 1 of this section.

3. Notwithstanding any other provision of this section to the contrary, the commencement of a delinquency proceeding under sections 375.1150 to 375.1246 does not operate as a stay or prohibition of any right to cause of netting, liquidation, setoff, termination, acceleration or close out of obligations, or enforcement of any security agreement or arrangement or other credit enhancement or guarantee or reimbursement obligation under or in connection with any netting agreement or qualified financial contract as provided for in section 375.1191.

(L. 1991 H.B. 385, et al. § 53, A.L. 1992 H.B. 1574, A.L. 2010 S.B. 583)



Section 375.1156 Cooperation with receiver and director required — penalty.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1156. Cooperation with receiver and director required — penalty. — 1. Any officer, manager, director, trustee, owner, employee or agent of any insurer, or any other persons with authority over or in charge of any segment of the insurer's affairs, shall cooperate with the director or any receiver in any proceeding under sections 375.1150 to 375.1246 or any investigation preliminary to the proceeding. The term "person" as used in this section, shall include any person who exercises control directly or indirectly over activities of the insurer through any holding company or other affiliate of the insurer. "To cooperate" shall include, but shall not be limited to, the following:

(1) To reply promptly in writing to any inquiry from the director requesting such a reply; and

(2) To make available to the director any books, accounts, documents, or other records or information or property of or pertaining to the insurer and in its possession, custody or control.

2. It is unlawful for any person included in subsection 1 of this section to obstruct or interfere with the director in the conduct of any delinquency proceeding or any investigation preliminary or incidental thereto.

3. This section shall not be construed to abridge otherwise existing legal rights, including the right to resist a petition for liquidation or other delinquency proceedings, or other orders.

4. In any proceeding under sections 375.1150 to 375.1246, the director and his deputies shall be responsible on their official bonds for the faithful performance of their duties. If the court deems it desirable for the protection of the assets, it may at any time require an additional bond from the director or his deputies, and such bonds shall be paid for out of the assets of the insurer as a cost of administration.

(L. 1991 H.B. 385, et al. § 54, A.L. 1992 H.B. 1574, A.L. 2007 S.B. 66)



Section 375.1158 Provisions apply prospectively, exceptions — restrictions on insurer in delinquency proceeding.

Effective 28 Aug 1992

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1158. Provisions apply prospectively, exceptions — restrictions on insurer in delinquency proceeding. — 1. Unless otherwise provided, the portions of sections 375.1150 to 375.1246 which substantively affect the rights of any person shall be only applicable prospectively. The provisions of sections 375.650 to 375.700, sections 375.740 and 375.750, and sections 375.950 to 375.990 shall be effective and apply only to proceedings instituted pursuant to those sections prior to August 28, 1991. The provisions of sections 375.1150 to 375.1246 which are procedural in nature and which do not conflict with any provision of sections 375.570 to 375.750 and sections 375.950 to 375.990 applicable to any proceeding instituted prior to August 28, 1991, shall be applicable to proceedings instituted prior to August 28, 1991; provided that the provisions of this subsection shall not affect any final order entered by a court of competent jurisdiction prior to August 28, 1991.

2. No insurer that is subject to any delinquency proceedings, whether formal or informal, administrative or judicial, shall:

(1) Be released from such proceeding, unless such proceeding is converted into a judicial rehabilitation or liquidation proceeding;

(2) Be permitted to solicit or accept new business or request or accept the restoration of any suspended or revoked license or certificate of authority;

(3) Be returned to the control of its shareholders or private management; or

(4) Have any of its assets returned to the control of its shareholders or private management.

­­

­

3. In any delinquency proceeding under sections 375.1150 to 375.1246, certified copies of the statement made by the company proceeded against, or of reports of examinations of the company made by the director or persons appointed by him, shall be received, if offered by the director, as prima facie evidence of the facts therein contained pertaining to the condition and affairs of the insurer.

(L. 1991 H.B. 385, et al. § 55, A.L. 1992 H.B. 1574)



Section 375.1160 Administrative supervision by director, procedures, allowed when — proceedings confidential, exceptions — powers of administrative supervisor — penalties for violations — director may adopt rules — immunity from liability for director and employees.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1160. Administrative supervision by director, procedures, allowed when — proceedings confidential, exceptions — powers of administrative supervisor — penalties for violations — director may adopt rules — immunity from liability for director and employees. — 1. As used in this section:

(1) "Exceeded its powers" means one or more of the following conditions:

(a) The insurer has refused to permit examination of its books, papers, accounts, records or affairs by the director, his deputy, employees or duly commissioned examiners;

(b) A domestic insurer has unlawfully removed from this state or is unable to produce books, papers, accounts or records necessary for an examination of the insurer;

(c) The insurer has failed to promptly comply with the applicable financial reporting statutes or rules and requests relating thereto;

(d) The insurer has neglected or refused to observe an order of the director to make good, within the time prescribed by law, any prohibited deficiency in its capital, capital stock or surplus;

(e) The insurer is continuing to transact insurance or write business after its license has been revoked or suspended by the director;

(f) The insurer, by contract or otherwise, has unlawfully or has in violation of an order of the director or has without first having obtained written approval of the director if approval is required by law:

a. Totally reinsured its entire outstanding business, or

b. Merged or consolidated substantially its entire property or business with another insurer;

(g) The insurer engaged in any transaction in which it is not authorized to engage under the laws of this state;

(h) A domestic insurer has committed or engaged in, or is about to commit or engage in, any act, practice or transaction that would subject it to delinquency proceedings under sections 375.1150 to 375.1246; or

(i) The insurer refused to comply with a lawful order of the director;

(2) "Consent" means agreement to administrative supervision by the insurer.

2. (1) An insurer may be subject to administrative supervision by the director if upon examination or at any other time it appears in the director's discretion that:

(a) The insurer's condition renders the continuance of its business hazardous to the public or to its insureds;

(b) The insurer exceeded its powers granted under its certificate of authority and applicable law;

(c) The insurer has failed to comply with the laws of this state relating to insurance;

(d) The business of the insurer is being conducted fraudulently; or

(e) The insurer gives its consent.

(2) If the director determines that the conditions set forth in subdivision (1) of this subsection exist, the director shall:

(a) Notify in writing the insurer of his determination;

(b) Furnish to the insurer a written list of his requirements to rescind his determination; and

(c) Notify the insurer that it is under the supervision of the director and that the director is applying and effectuating the provisions of this section.

(3) The notice of supervision under this subsection and any order issued pursuant to this section shall be served upon the insurer in writing by registered mail. The notice of supervision shall state the conduct, condition or ground upon which the director bases his order.

(4) If placed under administrative supervision, the insurer shall have sixty days, or another period of time as designated by the director, to comply with the requirements of the director subject to the provisions of this section. In the event of such insurer's failure to comply with such time periods, the director may institute proceedings under section 375.1165 or 375.1175 to have a rehabilitator or liquidator appointed, or to extend the period of supervision.

(5) If it is determined that none of the conditions giving rise to the supervision exist, the director shall release the insurer from supervision.

3. (1) Except as set forth in this subsection, all proceedings, hearings, notices, orders, correspondence, reports, records and other information in the possession of the director or the department relating to the supervision of any insurer are confidential except as provided by this section.

(2) Personnel of the department shall have access to these proceedings, hearings, notices, orders, correspondence, reports, records or information as permitted by the director.

(3) The director may open the proceedings or hearings or disclose the notices, orders, correspondence, reports, records or information to a department, agency or instrumentality of this or another state or the United States if the director determines that the disclosure is necessary or proper for the enforcement of the laws of this or another state of the United States.

(4) The director may open the proceedings or hearings or make public the notices, orders, correspondence, reports, records or other information if the director deems that it is in the best interest of the public or in the best interest of the insurer, its insureds, creditors or the general public.

(5) This subsection does not apply to hearings, notices, correspondence, reports, records or other information obtained upon the appointment of a receiver for the insurer by a court of competent jurisdiction.

4. During the period of supervision, the director or his designated appointee shall serve as the administrative supervisor. The director may provide that the insurer shall not do any of the following things during the period of supervision, without the prior approval of the director or the appointed supervisor:

(1) Dispose of, convey or encumber any of its assets or its business in force;

(2) Withdraw any of its bank accounts;

(3) Lend any of its funds;

(4) Invest any of its funds;

(5) Transfer any of its property;

(6) Incur any debt, obligation or liability;

(7) Merge or consolidate with another company;

(8) Approve new premiums or renew any policies;

(9) Enter into any new reinsurance contract or treaty;

(10) Terminate, surrender, forfeit, convert or lapse any insurance policy, certificate or contract, except for nonpayment of premiums due;

(11) Write any new or renewal business;

(12) Release, pay or refund premium deposits, accrued cash or loan values, unearned premiums, or other reserves on any insurance policy, certificate or contract;

(13) Make any material change in management; or

(14) Increase salaries and benefits of officers or directors or the preferential payment of bonuses, dividends or other payments deemed preferential.

5. Any insurer subject to a supervision order under this section may seek review pursuant to section 536.150 of that order within thirty days of the entry of the order of supervision. Such a request for a hearing shall not stay the effect of the order.

6. During the period of supervision the insurer may contest an action taken or proposed to be taken by the administrative supervisor specifying the manner in which the action being complained of would not result in improving the condition of the insurer. An insurer may request review pursuant to section 536.150 of written denial of the insurer's request to reconsider pursuant to this subsection.

7. If any person has violated any supervision order issued under this section which as to him was still in effect, the director may initiate an action under section 375.1161.

8. In the event that any person, subject to the provisions of sections 375.1150 to 375.1246, including those persons described in subsection 1 of section 375.1156, shall knowingly violate any valid order of the director issued under the provisions of this section and, as a result of such violation, the net worth of the insurer shall be reduced or the insurer shall suffer loss it would not otherwise have suffered, said person shall become personally liable to the insurer for the amount of any such reduction or loss. The director or administrative supervisor is authorized under subsection 1 of section 375.1161 to bring an action on behalf of the insurer in any court of competent jurisdiction to recover the amount of reduction or loss together with any costs.

9. Nothing contained in sections 375.1150 to 375.1246 shall preclude the director from initiating judicial proceedings to place an insurer in conservation, rehabilitation or liquidation proceedings or other delinquency proceedings, however designated under the laws of this state, regardless of whether the director has previously initiated administrative supervision proceedings under this section against the insurer.

10. The director may adopt reasonable rules necessary for the implementation of this section.

11. Notwithstanding any other provision of law, the director may meet with an administrative supervisor appointed under this section and with the attorney or other representative of the administrative supervisor, without the presence of any other person, at the time of any proceeding or during the pendency of any proceeding held under authority of this section to carry out his duties under this section or for the administrative supervisor to carry out his duties under this section.

12. There shall be no liability on the part of, and no cause of action of any nature shall arise against, the director or the department of insurance, financial institutions and professional registration or its employees or agents for any action taken by them in the performance of their powers and duties under this section.

(L. 1991 H.B. 385, et al. § 56, A.L. 1992 H.B. 1574, A.L. 2007 S.B. 66)



Section 375.1161 Violations, penalties.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1161. Violations, penalties. — 1. If the director determines that a person has engaged, is engaging in, or has taken a substantial step toward engaging in an act, practice or course of business constituting a violation of sections 375.1150 to 375.1246 or a rule adopted or order issued pursuant thereto, or that a person has materially aided or is materially aiding an act, practice, omission, or course of business constituting a violation of sections 375.1150 to 375.1246 or a rule adopted or order issued pursuant thereto, the director may issue such administrative orders as authorized under section 374.046. A violation of any of these sections is a level four violation under section 374.049. The director may also suspend or revoke the license or certificate of authority of such person for any willful violation.

2. If the director believes that a person has engaged, is engaging in, or has taken a substantial step toward engaging in an act, practice or course of business constituting a violation of sections 375.1150 to 375.1246 or a rule adopted or order issued pursuant thereto, or that a person has materially aided or is materially aiding an act, practice, omission, or course of business constituting a violation of sections 375.1150 to 375.1246 or a rule adopted or order issued pursuant thereto, the director may maintain a civil action for relief authorized under section 374.048. A violation of any of these sections is a level four violation under section 374.049.

(L. 2007 S.B. 66)



Section 375.1162 Director may order activities to prevent delinquency proceeding.

Effective 28 Aug 1991

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1162. Director may order activities to prevent delinquency proceeding. — Whenever the director has reasonable cause to believe, and determines that any domestic insurer has committed or engaged in, or is about to commit or engage in, any act, practice, or transaction that would subject it to delinquency proceedings under sections 375.1150 to 375.1246, he may make and serve upon the insurer and any other persons involved, such orders as are reasonably necessary to correct, eliminate or remedy such conduct, condition or ground. Any such order of the director may be appealed as provided by section 536.150.

(L. 1991 H.B. 385, et al. § 57)



Section 375.1164 Seizure order, director may petition for, when — effects.

Effective 28 Aug 1992

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1164. Seizure order, director may petition for, when — effects. — 1. The director may file in a court of this state a petition alleging, with respect to a domestic insurer:

(1) That there exist any grounds that would justify a court order for a formal delinquency proceeding against an insurer under sections 375.1150 to 375.1246;

(2) That the interest of policyholders, creditors or the public will be endangered by delay.

2. Upon the filing under subsection 1 of this section, the court may issue forthwith, ex parte and without a hearing, an order which shall direct the director to secure and take immediate possession and control of the property, books, accounts, documents, and other records of an insurer, and of the premises occupied by it for transaction of its business; and until further order of the court enjoin the insurer and its officers, managers, agents, and employees from disposition of its property and from the transaction of its business except with the written consent of the director.

3. The court shall specify within the order its duration, which shall be such time as the court deems necessary for the director to ascertain the condition of the insurer. On motion of either party or on its own motion, the court may from time to time hold such hearings after such notice as it deems appropriate, and may extend, shorten, or modify the terms of the seizure order. The court shall vacate the seizure order if the director fails to commence a formal proceeding under the act* after having had a reasonable opportunity to do so. An order of the court made pursuant to a formal proceeding under sections 375.1150 to 375.1246 shall vacate the seizure order.

4. Entry of a seizure order under this section shall not constitute an anticipatory breach of contract of the insurer.

5. An insurer subject to an ex parte order under this section may petition the court at any time after the issuance of such order for a hearing and review of the order. The court shall hold such a hearing and review not more than fifteen days after the request.

6. If, at any time after the issuance of such an order, it appears to the court that any person whose interest is or will be substantially affected by the order did not appear at the hearing and has not been served, the court may order that notice be given. An order that notice be given shall not stay the effect of any order previously issued by the court.

(L. 1991 H.B. 385, et al. § 58, A.L. 1992 H.B. 1574)

*"The act" (H.B. 1574, 1992) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 375.1165 Rehabilitation of insurer, director may petition, when — grounds.

Effective 28 Aug 1991

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1165. Rehabilitation of insurer, director may petition, when — grounds. — The director may apply by petition to the court for an order authorizing him to rehabilitate a domestic insurer or an alien insurer domiciled in this state on any one or more of the following grounds:

(1) The insurer is in such condition that the further transaction of business would be hazardous financially to its policyholders, creditors or the public;

(2) There is reasonable cause to believe that there has been embezzlement from the insurer, wrongful sequestration or diversion of the insurer's assets, forgery or fraud affecting the insurer, or other illegal conduct in, by, or with respect to the insurer that if established would endanger assets in an amount threatening the solvency of the insurer;

(3) The insurer has failed to remove any person who in fact has executive authority in the insurer, whether an officer, manager, general agent, employee, or other person, if the person has been found after notice and hearing by the director to be dishonest or untrustworthy in a way affecting the insurer's business;

(4) Control of the insurer, whether by stock ownership or otherwise, and whether direct or indirect, is in a person or persons found after notice and hearing to be untrustworthy;

(5) Any person who in fact has executive authority in the insurer, whether an officer, manager, general agent, director or trustee, employee, or other person, has refused to be examined under oath by the director concerning its affairs, whether in this state or elsewhere; and after reasonable notice of the fact, the insurer has failed promptly and effectively to terminate the employment and status of the person and all his influence on management;

(6) After request by the director pursuant to section 374.190 or pursuant to the provisions of sections 375.1150 to 375.1246, the insurer has failed to promptly make available for examination any of its own property, books, accounts, documents, or other records, or those of any subsidiary or related company within* the control of the insurer, or those of any person having executive authority in the insurer so far as they pertain to the insurer;

(7) Without first obtaining the written consent of the director, the insurer has transferred, or attempted to transfer in a manner contrary to section 375.241 or sections 382.040 to 382.060, substantially its entire property or business, or has entered into any transaction the effect of which is to merge, consolidate, or reinsure substantially its entire property or business in or with the property or business of any other person;

(8) The insurer or its property has been or is the subject of an application for the appointment or a receiver, trustee, custodian, conservator or sequestrator or similar fiduciary of the insurer or its property otherwise than as provided under the insurance laws of this state, or such appointment has been made or is imminent;

(9) Within the previous three years the insurer has willfully violated its charter or articles of incorporation, its bylaws, any insurance law of this state, or any valid order of the director under section 375.1160 or 375.1162;

(10) The insurer has failed to pay within sixty days after due date any obligation to any state or any subdivision thereof or any judgment entered in any state, if the court in which such judgment was entered had jurisdiction over such subject matter except that such nonpayment shall not be a ground until sixty days after any good faith effort by the insurer to contest the obligation has been terminated, whether it is before the director or in the courts, or the insurer has systematically attempted to compromise or renegotiate previously agreed settlements with its creditors on the ground that it is financially unable to pay its obligations in full;

(11) The insurer has failed to file its annual report or other financial report required by law within the time allowed by law;

(12) The board of directors or the holders of a majority of the shares entitled to vote, or a majority of those individuals entitled to the control of the insurer request or consent to rehabilitation under sections 375.1150 to 375.1246.

(L. 1991 H.B. 385, et al. § 59)

*Word "with" appears in original rolls.



Section 375.1166 Director to serve as rehabilitator — duties — periodic accounting required — immunity, when.

Effective 28 Aug 1992

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1166. Director to serve as rehabilitator — duties — periodic accounting required — immunity, when. — 1. An order to rehabilitate the business of a domestic insurer, or an alien insurer domiciled in this state, shall appoint the director and his successors as rehabilitator, and shall direct the rehabilitator forthwith to take possession pursuant to the supervision of the court. The filing or recording of the order with the clerk of the circuit court or recorder of deeds of the county in which the principal office or place of business is located shall impart the same notice as a deed, bill of sale, or other evidence of title duly filed or recorded to the insurer and shall by operation of law vest title to all assets of the insurer in the rehabilitator.

2. Any order issued under this section shall require periodic accounting to the court by the rehabilitator. Accountings shall be at such intervals as the court specifies in its order, but no less frequently than semiannually. Each accounting shall include a report concerning the rehabilitator's opinion as to the likelihood that a plan under subsection 4 of section 375.1168 will be prepared by the rehabilitator and the timetable for doing so.

3. Entry of an order of rehabilitation shall not constitute an anticipatory breach of any contracts of the insurer, nor shall it be grounds for retroactive revocation or retroactive cancellation of any contracts of the insurer, unless such revocation or cancellation is made by the rehabilitator pursuant to section 375.1168.

4. The director as rehabilitator, any special deputy, all employees, agents, and attorneys of the rehabilitator and the special deputy, and all employees of the state of Missouri when acting with respect to the rehabilitation shall enjoy official immunity and be immune from any claim against them personally for any act or omission while acting in good faith in the performance of their functions and duties in connection with the rehabilitation during the period of rehabilitation. This subsection shall be applicable to any rehabilitation proceeding instituted on or after August 28, 1991.

(L. 1991 H.B. 385, et al. § 60, A.L. 1992 H.B. 1574)



Section 375.1168 Director may appoint special deputies, powers — rehabilitation procedures — criminal conduct of party, power of director — advisory committee may be appointed, when.

Effective 28 Aug 1991

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1168. Director may appoint special deputies, powers — rehabilitation procedures — criminal conduct of party, power of director — advisory committee may be appointed, when. — 1. The director as rehabilitator may appoint one or more special deputies, who shall have all the powers and responsibilities of the rehabilitator granted under this section, and the director may employ such counsel, clerks and assistants as deemed necessary. The compensation of the special deputy, counsel, clerks and assistants and all expenses of taking possession of the insurer and of conducting the proceedings shall be fixed by the director with the approval of the court and shall be paid out of the funds or assets of the insurer. The persons appointed under this section shall serve at the pleasure of the director. In the event that the property of the insurer does not contain sufficient cash or liquid assets to defray the costs incurred, the director may advance the costs so incurred out of any appropriation to the department for such purpose. Any amounts so advanced for expenses or administration shall be repaid to the director out of the first available money of the insurer, and shall be paid by the director to the state treasurer for deposit to the general revenue fund.

2. The rehabilitator may take such action as he deems necessary or appropriate to reform and revitalize the insurer. He shall have all the powers of the directors, officers, and managers, whose authority shall be suspended, except as they are redelegated by the rehabilitator. He shall have full power to direct and manage, to hire and discharge employees subject to any contract rights they may have, and to deal with property and business of the insurer.

3. If it appears to the rehabilitator that there has been criminal or tortious conduct, or breach of any contractual or fiduciary obligation detrimental to the insurer by any officer, manager, agency, employee or other person, the rehabilitator may pursue all appropriate legal remedies on behalf of the insurer.

4. If the rehabilitator determines that reorganization, consolidation, conversion, reinsurance, merger or other transformation of the insurer is appropriate, he shall prepare a plan to effect such changes. Upon application of the rehabilitator for approval of the plan, and after such notice and hearings as the court may prescribe, the court may either approve or disapprove the plan proposed, or may modify it and approve it as modified. Any plan approved under this section shall be, in the judgment of the court, fair and equitable to all parties concerned. If the plan is approved, the rehabilitator shall carry out the plan. In the case of a life insurer, the plan proposed may include the imposition of liens upon the policies of the company, if all rights of shareholders are first relinquished. A plan for a life insurer may also propose imposition of a moratorium upon loan and cash surrender rights under policies, for such period and to such an extent as may be necessary.

5. The rehabilitator shall have all powers provided by law to avoid fraudulent transfers.

6. The rehabilitator, with the approval of the court, may appoint an advisory committee of policyholders, claimants, or other creditors should such a committee be deemed necessary. Such committee shall serve at the pleasure of the rehabilitator and shall serve without compensation other than reimbursement for reasonable travel and other expenses. No other committee of any nature shall be appointed by the rehabilitator or the court in rehabilitation proceedings conducted under this section.

(L. 1991 H.B. 385, et al. § 61)



Section 375.1170 Stay of other pending actions, duration — statute of limitations not to run.

Effective 28 Aug 1991

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1170. Stay of other pending actions, duration — statute of limitations not to run. — 1. Any court in this state before which any action or proceeding in which the insurer is a party, or is obligated to defend a party, is pending when a rehabilitation order against the insurer is entered shall stay the action or proceeding for ninety days and such additional time as is necessary for the rehabilitator to obtain proper representation and prepare for further proceedings. The rehabilitator shall take such action respecting the pending litigation as he deems necessary in the interests of justice and for the protection of creditors, policyholders, and the public. The rehabilitator shall immediately consider all litigation pending outside this state and shall petition the courts having jurisdiction over that litigation for stays whenever necessary to protect the estate of the insurer.

2. No statute of limitations or defense of laches shall run with respect to any action by or against an insurer between the filing of a petition for appointment of a rehabilitator for that insurer and the order granting or denying that petition. Any action against the insurer that might have been commenced when the petition was filed may be commenced for at least one hundred twenty days after the order of rehabilitation is entered or the petition is denied. The rehabilitator may, upon an order for rehabilitation, within one year or such other longer time as applicable law may permit, institute an action or proceeding on behalf of the insurer upon any cause of action against which the period of limitation fixed by applicable laws has not expired at the time of the filing of the petition upon which such order is entered.

3. Any guaranty association or foreign guaranty association shall have standing to appear in any court proceeding concerning the rehabilitation of an insurer if such association is or has a reasonable probability of becoming liable to act as a result of the rehabilitation.

(L. 1991 H.B. 385, et al. § 62)



Section 375.1172 Records deemed public, when — exceptions.

Effective 28 Aug 1992

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1172. Records deemed public, when — exceptions. — In all proceedings and judicial reviews thereof under sections 375.1164 to 375.1170, all records of the insurer, other documents, and all department of insurance, financial institutions and professional registration files and court records and papers, so far as they pertain to or are a part of the record of the proceedings, shall be and remain open and public records until the termination of such proceedings; except as is necessary to obtain compliance therewith, unless and until the court, upon motion of the receiver, and after hearing arguments from the parties, shall determine that preservation of the assets and claims of the insurer require confidentiality as to specific records or documents, and shall enter an order of such findings.

(L. 1991 H.B. 385, et al. § 63, A.L. 1992 H.B. 1574)



Section 375.1174 Director may petition for liquidation, grounds — termination of rehabilitation proceedings, when, effect.

Effective 28 Aug 1991

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1174. Director may petition for liquidation, grounds — termination of rehabilitation proceedings, when, effect. — 1. Whenever the director believes further attempts to rehabilitate an insurer would substantially increase the risk of loss to creditors, policyholders or the public, or would be futile, the director may petition the court for an order of liquidation. A petition under this subsection shall have the same effect as a petition under section 375.1175. The court shall permit the directors of the insurer to take such actions as are reasonably necessary to defend against the petition and may order payment from the estate of the insurer of such reasonable costs and other expenses of defense as justice may require.

2. If the payment of policy obligations is suspended in substantial part for a period of six months at any time after the appointment of the rehabilitator and the rehabilitator has not filed an application for approval of a plan under subsection 4 of section 375.1168, the rehabilitator shall petition the court for an order of liquidation on grounds of insolvency.

3. The rehabilitator may at any time petition the court for an order terminating rehabilitation of an insurer. The court shall also permit the directors of the insurer to petition the court for an order terminating rehabilitation of the insurer and may order payment from the estate of the insurer of such costs and other expenses of such petition as justice may require. If the court finds that grounds for rehabilitation under section 375.1165 no longer exist, it shall order that the insurer be restored to possession of its property and the control of the business. The court may also make that finding and issue that order at any time upon its own motion.

(L. 1991 H.B. 385, et al. § 64)



Section 375.1175 Grounds for liquidation — voluntary dissolution and liquidation, conditions.

Effective 03 Aug 2010, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1175. Grounds for liquidation — voluntary dissolution and liquidation, conditions. — 1. The director may petition the court for an order directing him to liquidate a domestic insurer or an alien insurer domiciled in this state on the basis:

(1) Of any ground for an order of rehabilitation as specified in section 375.1165, whether or not there has been a prior order directing the rehabilitation of the insurer;

(2) That the insurer is insolvent;

(3) That the insurer is in such condition that the further transaction of business would be hazardous, financially or otherwise, to its policyholders, its creditors or the public;

(4) That the insurer is found to be in such condition after examination that it could not meet the requirements for incorporation and authorization specified in the law under which it was incorporated or is doing business; or

(5) That the insurer has ceased to transact the business of insurance for a period of one year.

2. Notwithstanding any other provision of this chapter, a domestic insurer organized as a stock insurance company may voluntarily dissolve and liquidate as a corporation under* sections 351.462 to 351.482, provided that:

(1) The director, in his or her sole discretion, approves the articles of dissolution prior to filing such articles with the secretary of state. In determining whether to approve or disapprove the articles of dissolution, the director shall consider, among other factors, whether:

(a) The insurer's annual financial statements filed with the director show no written insurance premiums for five years; and

(b) The insurer has demonstrated that all policyholder claims have been satisfied or have been transferred to another insurer in a transaction approved by the director; and

(c) An examination of the insurer pursuant to sections 374.202 to 374.207 has been completed within the last five years; and

(2) The domestic insurer files with the secretary of state a copy of the director's approval, certified by the director, along with articles of dissolution as provided in section 351.462 or 351.468.

(L. 1991 H.B. 385, et al. § 65, A.L. 1992 H.B. 1574, A.L. 2010 S.B. 583 with S.B. 834, A.L. 2010 H.B. 1764 referendum, Adopted August 3, 2010)

Effective 8-03-10 (H.B. 1764); 8-28-10 (S.B. 583); 8-28-10 (S.B. 834)

*Words "pursuant to" appear in original rolls of S.B. 834.



Section 375.1176 Director to be liquidator — powers and duties — special deputy may be appointed, powers — effect of liquidation — order for, issued when — plan for continued operation during appeal, contents — penalty for interference with records or property.

Effective 01 Jan 2017, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1176. Director to be liquidator — powers and duties — special deputy may be appointed, powers — effect of liquidation — order for, issued when — plan for continued operation during appeal, contents — penalty for interference with records or property. — 1. An order to liquidate the business of a domestic insurer shall appoint the director and his successors as liquidator and shall direct the liquidator forthwith to take immediate possession of the assets of the insurer and to administer them subject to the supervision of the court until the liquidator is discharged by the court. The liquidation of any insurer shall be considered to be the business of insurance for purposes of application of any law of this state. The liquidator shall be vested by operation of law with the title to all of the property, contracts and rights of action, and all of the books and records of the insurer ordered liquidated, wherever located, as of the entry of the order of liquidation. The order shall require the liquidator to take immediate possession of and to secure all of the records and property of the insurer wherever it is located, and to take all measures necessary to preserve the integrity of the insurer's records. The filing or recording of the order with the clerk of the court and the recorder of deeds of the county in which its principal office or place of business is located or, in the case of real estate, with the recorder of deeds of the county where the property is located, shall impart the same notice as a deed, bill of sale or other evidence of title duly filed or recorded with that recorder of deeds would have imparted.

2. With the approval of the court, the director as liquidator may appoint a special deputy or deputies to act for him under sections 375.1175 to 375.1230. The special deputy shall not be an employee of the department of insurance, financial institutions and professional registration. The special deputy shall have all powers of the liquidator granted by sections 375.1175 to 375.1230. The special deputy shall administer and liquidate the insolvent insurer subject to the general supervision of the director and the specific supervision of the court as provided in sections 375.1175 to 375.1230.

3. Upon issuance of the order of liquidation, the rights and liabilities of any such insurer and of its creditors, policyholders, shareholders, members and any other persons interested in its estate shall become fixed and the termination of any period fixed by any statute of limitations provided by law shall be suspended as of the date of entry of the order of liquidation, except as provided in sections 375.1178, 375.1206 and 375.1210. Rights of shareholders provided by any law other than as provided by sections 375.1150 to 375.1246 shall be suspended upon issuance of the order of liquidation.

4. An order to liquidate the business of an alien insurer domiciled in this state shall be in the same terms and have the same legal effect as an order to liquidate a domestic insurer, except that the assets and the business in the United States shall be the only assets and business included therein.

5. At the time of petitioning for an order of liquidation, or at any time thereafter, the director, after making determination of an insurer's insolvency, may petition the court for a judicial declaration of such insolvency. After providing such notice and hearing as it deems proper, the court may make the declaration.

6. (1) Any order issued under this section shall require periodic financial reports to the court by the liquidator. Financial reports shall include, at a minimum, the assets and liabilities of the insurer and all funds received or disbursed by the liquidator during the current period. Financial reports shall be filed within one year of the liquidation order and at least annually thereafter.

(2) After an order of liquidation has been entered, the liquidator of such insurer shall file with the director a statement which shall reflect the claims reserves, including losses incurred but not reported, and unearned premium reserves which have been established by the liquidator and which shall also set forth the amounts of such reserves that are allocable to particular reinsurers of the insolvent company. A similar statement shall be filed by each liquidator not less frequently than annually and shall be considered for all intents and purposes as the annual statement which was required to be filed by the insurer with the director prior to the liquidation proceedings. To the extent that any reinsurer of an insurer in liquidation would have been required under any agreement pertaining to reinsurance to post letters of credit or other security prior to an order of liquidation to cover such reserves reflected upon a statement filed with a regulatory authority, such reinsurer shall be required to post letters of credit or other security to cover such reserves after an insurer has been placed in liquidation. If a reinsurer shall fail to post letters of credit or other security required by a reinsurance agreement or the provisions of this section, the director may issue an order barring such reinsurer from thereafter reinsuring any insurer which is incorporated under the laws of the state of Missouri.

7. (1) Within five days after the initiation of an appeal of an order of liquidation, the liquidator shall present for the court's approval a plan for the continued performance of the defendant company's policy claims obligations, including the duty to defend insureds under liability insurance policies, during the pendency of an appeal. Such plan shall provide for the continued performance and payment of policy claims obligations in the normal course of events, notwithstanding the grounds alleged in support of the order of liquidation including the ground of insolvency. In the event the defendant company's financial condition, in the judgment of the liquidator, will not support the full performance of all policy claims obligations during the appeal pendency period, the plan may prefer the claims of certain policyholders and claimants over creditors and interested parties as well as other policyholders and claimants, as the liquidator finds to be fair and equitable considering the relative circumstances of such policyholders and claimants. The court shall examine the plan submitted by the liquidator and if it finds the plan to be in the best interests of the parties, the court shall approve the plan. No action shall lie against the liquidator or any of his deputies, agents, clerks, assistants or attorneys by any party based on preference in an appeal pendency plan approved by the court.

(2) The appeal pendency plan shall not supersede or affect the obligations of any insurance guaranty association.

(3) Any such plans shall provide for equitable adjustments to be made by the liquidator to any distributions of assets to guaranty associations, in the event that the liquidator pays claims from assets of the estate, which would otherwise be the obligations of any particular guaranty association but for the appeal of the order of liquidation, such that all guaranty associations equally benefit on a pro rata basis from the assets of the estate. Further, in the event an order of liquidation is set aside upon any appeal, the company shall not be released from delinquency proceedings unless and until all funds advanced by any guaranty association, including reasonable allocated loss adjustment expenses in connection therewith relating to obligations of the company, shall be repaid in full, together with interest at the judgment rate of interest or unless an arrangement for repayment thereof has been made with the consent of all applicable guaranty associations.

8. Any person who shall knowingly destroy, conceal, convert or alter any records or property of an insurer after entry of an order of liquidation, without having received prior written permission of the liquidator or of the court, or who shall knowingly neglect or refuse, upon the order or demand of the liquidator, to deliver to the liquidator any records or property of an insurer in his possession or control, shall be guilty of a class D felony.

(L. 1991 H.B. 385, et al. § 66, A.L. 1992 H.B. 1574, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 375.1178 Life and health policies, termination of, when.

Effective 28 Aug 1991

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1178. Life and health policies, termination of, when. — 1. Policies of life or health insurance or annuities shall continue in force for such period and under such terms as is provided for by any applicable guaranty association or foreign guaranty association.

2. Policies of life or health insurance or annuities or any period or coverage of such policies not covered by a guaranty association or foreign guaranty association shall terminate under subsections 3 and 4 of this section.

3. All policies, including bonds and other noncancelable business, other than life and health insurance or annuities, in effect at the time of issuance of an order of liquidation shall continue in force only for the lesser of:

(1) A period of thirty days from the date of entry of the liquidation orders;

(2) The expiration of the policy coverage;

(3) The date when the insured has replaced the insurance coverage with equivalent insurance with another insurer or otherwise terminated the policy;

(4) The liquidator has effected a transfer of the policy obligation pursuant to subdivision (8) of subsection 1 of section 375.1182; or

(5) The date proposed by the liquidator and approved by the court to cancel coverage.

4. An order of liquidation under section 375.1176 shall terminate coverages at the time specified in subsection 1 of this section notwithstanding any other section of law.

(L. 1991 H.B. 385, et al. § 67)



Section 375.1180 Dissolution order, director may petition for — effect.

Effective 28 Aug 1991

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1180. Dissolution order, director may petition for — effect. — The director may petition for an order dissolving the corporate existence of a domestic insurer or the United States branch of an alien insurer domiciled in this state at the time he applies for a liquidation order. The court may order dissolution of the corporation upon petition by the director upon or after the granting of a liquidation order. If the dissolution has not previously been ordered, it shall be effected by operation of law upon the discharge of the liquidator if the insurer is insolvent but may be ordered by the court upon the discharge of the liquidator if the insurer is under a liquidation order for some other reason. The court ordering such dissolution shall continue to supervise the dissolution until the discharge of the liquidator.

(L. 1991 H.B. 385, et al. § 68)



Section 375.1182 Powers of liquidator — insureds may purchase extended period to report claims, when, limitations — liquidator and employees deemed officers of the court.

Effective 28 Aug 1992

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1182. Powers of liquidator — insureds may purchase extended period to report claims, when, limitations — liquidator and employees deemed officers of the court. — 1. The liquidator shall have the power:

(1) To employ employees and agents, legal counsel, actuaries, accountants, appraisers, consultants and such other personnel as he may deem necessary to assist in the liquidation;

(2) To fix the reasonable compensation of employees and agents, legal counsel, actuaries, accountants, appraisers and consultants with the approval of the court;

(3) To pay reasonable compensation to persons appointed and to defray from the funds or assets of the insurer all expenses of taking possession of, conserving, conducting, liquidating, disposing of, or otherwise dealing with the business and property of the insurer. In the event that the property of the insurer does not contain sufficient cash or liquid assets to defray the costs incurred, the director may advance the costs so incurred out of funds appropriated for that purpose. Any amounts so advanced for expenses of administration shall be repaid to the director out of the first available moneys of the insurer and such funds repaid shall be transferred by the director to the state treasurer for deposit to the general revenue fund;

(4) To hold hearings, to subpoena witnesses to compel their attendance, to administer oaths, to examine any persons under oath, and to compel any person to subscribe to his testimony after it has been correctly reduced to writing; and in connection therewith to require the production of any books, papers, records or other documents which he deems relevant to the inquiry;

(5) To audit the books and records of all agents of the insurer insofar as those records relate to the business activities of the insurer;

(6) To collect all debts and moneys due and claims belonging to the insurer, wherever located, and for this purpose:

(a) To institute timely action in other jurisdictions, in order to forestall garnishment and attachment proceedings against such debts;

(b) To do such other acts as are necessary or expedient to collect, conserve or protect its assets or property, including the power to sell, compound, compromise or assign debts for purposes of collection upon such terms and conditions as he deems best; and

(c) To pursue any creditor's remedies available to enforce his claims;

(7) To conduct public and private sales of the property of the insurer;

(8) To use assets of the estate of an insurer under a liquidation order to transfer policy obligations to a solvent assuming insurer, if the transfer can be arranged without prejudice to applicable priorities under section 375.1218;

(9) To acquire, hypothecate, encumber, lease, improve, sell, transfer, abandon or otherwise dispose of or deal with, any property of the insurer at its market value or upon such terms and conditions as are fair and reasonable. He shall also have power to execute, acknowledge and deliver any and all deeds;

(10) To borrow money on the security of the insurer's assets or without security and to execute and deliver all documents necessary to that transaction for the purpose of facilitating the liquidation. Any such funds borrowed may be repaid as an administrative expense and have priority over any other claims in class 1 under the priority of distribution;

(11) To enter into such contracts as are necessary to carry out the order to liquidate, and to affirm or disavow any contracts to which the insurer is a party;

(12) To continue to prosecute and to institute in the name of the insurer or in his own name any and all suits and other legal proceedings, in this state or elsewhere, and, with the approval of the supervising court, to abandon the prosecution of claims he deems unprofitable to pursue further. If the insurer is dissolved under section 375.1180, he shall have the power to apply to any court in this state or elsewhere for leave to substitute himself for the insurer as plaintiff;

(13) To prosecute any action which may exist on behalf of the creditors, members, policyholders or shareholders of the insurer against any officer of the insurer, or any other person;

(14) To institute proceedings in the same case for receivership for any organization or corporation having the exclusive or dominant right to manage or control the insurer which is the subject of the main case, when it appears that a receiver is necessary for the preservation of the assets of the insurer or that a receiver is necessary to determine the assets of the insurer held by the organization or corporation. The duration of the receivership and the duties of the receiver shall be in the discretion of the court;

(15) To remove any or all records and property of the insurer to the offices of the director or to such other place as may be convenient for the purposes of efficient and orderly execution of the liquidation. Guaranty associations and foreign guaranty associations shall have such reasonable access to the records of the insurer as is necessary for them to carry out their legal obligations;

(16) To deposit in one or more banks in this state such sums as are required for meeting current administration expenses and dividend distributions and to invest all sums not currently needed, unless the court orders otherwise; provided that, at the election of the supervising court, funds held by the liquidator of the insurer's estate shall be deposited and invested by the liquidator pursuant to either of the following standards as the court shall order:

(a) The standards specified by law for the deposit and investment of state funds by the state treasurer, as such standards are determined to be applicable by the court;

(b) The standards specified by law for the investment of money and property of the Missouri state employees' retirement system, as such standards are determined to be applicable by the court;

(17) To file any necessary documents for record in the office of any recorder of deeds or other office in this state or elsewhere where property of the insurer is located;

(18) To assert all defenses available to the insurer as against third persons, including statutes of limitation, statutes of frauds, and the defense of usury. A waiver of any defense by the insurer after a petition in liquidation has been filed shall not bind the liquidator. Whenever a guaranty association or foreign guaranty association has an obligation to defend any suit, the liquidator shall give precedence to such obligation and may defend only in the absence of a defense by such guaranty associations;

(19) To exercise and enforce all the rights, remedies, and powers of any creditor, shareholder, policyholder or member, including any power to avoid any transfer or lien that may be given by the general law and that is not included within* sections 375.1192 to 375.1195, except for any right of distribution pursuant to section 375.1218;

(20) To intervene in any proceeding wherever instituted that might lead to the appointment of a receiver or trustee, and to act as the receiver or trustee whenever the appointment is offered;

(21) To enter into agreements with any receiver or director of any other state relating to the rehabilitation, liquidation, conservation or dissolution of an insurer doing business in both states; and

(22) To exercise all powers now held or hereafter conferred upon receivers by the laws of this state not inconsistent with the provisions of sections 375.1150 to 375.1246.

2. (1) If an insurer being liquidated issued liability policies on a claims-made basis, which provided an option to purchase an extended period to report claims, then the liquidator may make available to holders of such policies, for a charge, an extended period to report claims as stated herein. The extended reporting period shall be made available only to those insureds who have not secured substitute coverage. The extended period made available by the liquidator shall begin upon termination of any extended period to report claims in the basic policy and shall end at the earlier of the final date for filing of claims in the liquidation proceeding or eighteen months from the entry of the order of liquidation.

(2) The extended period to report claims made available by the liquidator shall be subject to the terms of the policy to which it relates. The liquidator shall make available such extended period within sixty days after the order of liquidation at a charge to be determined by the liquidator subject to approval of the court. Such offer shall be deemed rejected unless the offer is accepted in writing and the charge is paid within ninety days after the order of liquidation. No commissions, premium taxes, assessments or other fees shall be due on the charges paid by policyholders pertaining to the extended period to report claims.

3. The enumeration in this section of the powers and authority of the liquidator shall not be construed as a limitation upon him, nor shall it exclude in any manner his right to do such other acts not herein specifically enumerated, or otherwise provided for, as may be necessary or appropriate for the accomplishment of or in aid of the purpose of liquidation.

4. Notwithstanding the powers of the liquidator as stated in this section, the liquidator shall have no obligation to defend claims or to continue to defend claims subsequent to the discharge of the liquidator.

5. The director as liquidator, any special deputy, all employees, agents and attorneys of the liquidator and the special deputy, and all employees of the state of Missouri when acting with respect to the liquidation shall be considered to be officers of the court when acting in such capacities and as such shall be subject to the orders and directions of the court with respect to their actions or omissions in connection with the liquidation. The liquidator, special deputy, commissioners and referees appointed by the court, the agents, attorneys and employees of the liquidator and employees of the state of Missouri when acting with respect to the liquidation shall enjoy absolute judicial immunity and be immune from any claim against them personally for any act or omission committed in the performance of their functions and duties in connection with the liquidation.

6. Notwithstanding the provisions of section 375.1158, subdivision (16) of subsection 1 of this section shall apply to and govern delinquency proceedings commenced before and after August 28, 1991.

(L. 1991 H.B. 385, et al. § 69, A.L. 1992 H.B. 1574)

*Word "with" appears in original rolls.



Section 375.1184 Contracts and leases of insurer, liquidator may disaffirm — procedures — liability of liquidator, how calculated.

Effective 28 Aug 1991

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1184. Contracts and leases of insurer, liquidator may disaffirm — procedures — liability of liquidator, how calculated. — 1. The liquidator may disaffirm or repudiate any contract or lease:

(1) To which the insurer is a party;

(2) The performance of which the liquidator, in his sole discretion, determines to be burdensome; and

(3) The disaffirmance or repudiation of which the liquidator determines, in his sole discretion, will promote the orderly administration of the affairs of the insurer.

2. The liquidator shall determine whether or not to exercise the right of repudiation under this section within a reasonable period following the entry of the order of liquidation. In the sole discretion of the liquidator, the contract shall be repudiated as of either:

(1) The date of the entry of the order of liquidation; or

(2) Some other date subsequent to the entry of the order of liquidation selected by the liquidator for the disaffirmance or repudiation of such contract or agreement.

3. The liability of the liquidator for the disaffirmance or repudiation of any contract pursuant to subsection 1 of this section shall be calculated as of the date of repudiation, and shall be limited to actual direct compensatory damages. Any such damages shall be submitted as a claim to the liquidator pursuant to sections 375.1206 to 375.1222. For purposes of this subsection, the term "actual direct compensatory damages" does not include:

(1) Punitive or exemplary damages;

(2) Damages for lost profits or opportunity; or

(3) Damages for pain and suffering.

4. An agreement which tends to diminish or defeat the interest of the liquidator in any asset acquired by him under section 375.1176, whether acquired before or subsequent to the entry of the order of liquidation, shall not be valid against the liquidator unless such agreement:

(1) Is in writing;

(2) Was executed by the insurer and any person claiming an adverse interest thereunder, including the obligor, contemporaneously with the acquisition of the asset by the insurer;

(3) Was approved by the board of directors of the insurer, which approval shall be reflected in the minutes of said board; and

(4) Has been, continuously, from the time of its execution, an official record of the insurer maintained and readily available to the director or examiners of the department of insurance, financial institutions and professional registration.

(L. 1991 H.B. 385, et al. § 70)



Section 375.1185 Notices provided by liquidator, procedures.

Effective 28 Aug 1991

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1185. Notices provided by liquidator, procedures. — 1. Unless the court otherwise directs, the liquidator shall give or cause to be given notice of the liquidation order as soon as possible:

(1) By first class mail and either by telegram or telephone to the director of the department of insurance, financial institutions and professional registration of each state in which the insurer is doing business;

(2) By first class mail to any guaranty association or foreign guaranty association which is or may become obligated as a result of the liquidation;

(3) By first class mail to all known insurance agents of the insurer;

(4) By first class mail to all persons known or reasonably expected to have claims against the insurer including all policyholders, at their last known address as indicated by the records of the insurer; and

(5) By publication in a newspaper of general circulation in the county in which the insurer has its principal place of business and in such other locations as the liquidator deems appropriate.

2. Notice under subsection 1 of this section to agents of the insurer and to potential claimants who are policyholders shall include, where applicable, notice that coverage by state guaranty associations may be available for all or part of policy benefits in accordance with applicable state guaranty laws.

3. The liquidator shall promptly provide to the guaranty association such information concerning the identities and addresses of such policyholders and their policy coverages as may be within the liquidator's possession or control, and otherwise cooperate with guaranty associations to assist them in providing to such policyholders timely notice of the guaranty associations' coverage of policy benefits including, as applicable, coverage of claims and continuation or termination of coverage.

(L. 1991 H.B. 385, et al. § 71)



Section 375.1186 Agent of insurer, duty to provide information to liquidator — penalty.

Effective 28 Aug 1991

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1186. Agent of insurer, duty to provide information to liquidator — penalty. — 1. Every person who receives notice in the form prescribed in section 375.1185 that an insurer which he represents as an agent is the subject of a liquidation order, within thirty days of such notice, shall provide to the liquidator, in addition to the information he may be required to provide pursuant to section 375.1156, the information in the agent's records related to any policy issued by the insurer through the agent and, if the agent is a general agent, the information in the general agent's records related to any policy issued by the insurer through any agent under contract to him, including the name and address of such subagent. Such information shall include information relating to premiums collected and held by the agent and all commissions relating to such policies, whether earned or unearned. A policy shall be deemed issued through an agent if the agent has a property interest in the expiration of the policy, or if the agent has had in his possession a copy of the declarations of the policy at any time during the life of the policy, except where the ownership of the expiration of the policy has been transferred to another person.

2. Any agent failing to provide information to the liquidator as required in subsection 1 of this section may be subject to payment of an administrative penalty of not more than one thousand dollars for each day that the agent refuses to provide the information requested and the department of insurance, financial institutions and professional registration may suspend any license issued by the department to the agent. Any penalty provided by this subsection may be imposed after a hearing conducted by the director. Any moneys collected by the department of insurance, financial institutions and professional registration pursuant to imposition of such administrative penalties shall be paid to the state treasurer for deposit to the general revenue fund.

(L. 1991 H.B. 385, et al. § 72)



Section 375.1188 Stay of other actions — liquidator may bring certain actions, when.

Effective 28 Aug 1991

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1188. Stay of other actions — liquidator may bring certain actions, when. — 1. Upon issuance of an order appointing a liquidator of a domestic insurer or of an alien insurer domiciled in this state, no action at law or equity or in arbitration shall be brought against the insurer or liquidator, whether in this state or elsewhere, nor shall any such existing actions be maintained or further presented after issuance of such order. The courts of this state shall give full faith and credit to injunctions against the liquidator or the company or the continuation of existing actions against the liquidator or the company, when such injunctions are included in an order to liquidate an insurer issued pursuant to corresponding provisions in other states. Whenever, in the liquidator's judgment, protection of the estate of the insurer necessitates intervention in an action against the insurer that is pending outside this state, he may intervene in the action. The liquidator may defend any action in which he intervenes pursuant to this section at the expense of the estate of the insurer.

2. The liquidator may, upon or after an order for liquidation, within ten years or such other longer time as applicable law may permit, institute an action or proceeding on behalf of the estate of the insurer upon any cause of action against which a period of limitation fixed by applicable law has not expired at the time of the filing of the petition upon which such order is entered. Where, by any agreement, a period of limitation is fixed for instituting a suit or proceeding upon any claim, or for filing any claims, proof of claim, proof of loss, demand, notice, or the like, or where in any proceeding, judicial or otherwise, a period of limitation is fixed, either in the proceeding or by applicable law, for taking any action, filing any claim or pleading, or doing any act, and where in any such case the period had not expired at the date of the filing of the petition, the expiration of such periods shall be stayed and the liquidator may, for the benefit of the estate, take any such action or do any such act, required of or permitted to the insurer, within a period of ten years subsequent to the entry of an order for liquidation, or within such further period as is shown to the satisfaction of the court not to be unfairly prejudicial to the other party.

3. No statute of limitation or defense of laches shall run with respect to any action against an insurer between the filing of a petition for liquidation against an insurer and the denial of the petition. Any action against the insurer that might have been commenced when the petition was filed may be commenced for at least sixty days after the petition is denied.

(L. 1991 H.B. 385, et al. § 73)



Section 375.1190 List of insurer's assets to be prepared — filing — not needed, when.

Effective 28 Aug 1991

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1190. List of insurer's assets to be prepared — filing — not needed, when. — 1. As soon as practicable after the liquidation order but not later than one hundred twenty days thereafter, the liquidator shall prepare in duplicate a list of the insurer's assets. The list shall be amended or supplemented from time to time as the liquidator may determine. One copy shall be filed with the clerk of the court and one copy shall be retained for the liquidator's files. All amendments and supplements shall be similarly filed.

2. The liquidator may reduce the assets to a degree of liquidity that is consistent with the effective execution of the liquidation.

3. A submission to the court for disbursement of assets in accordance with section 375.1205 fulfills the requirements of subsection 1 of this section.

(L. 1991 H.B. 385, et al. § 74)



Section 375.1191 Netting agreements and qualified financial contracts, exercise of certain rights and acts not to be prohibited — termination of netting agreement, transfer of amount owed, receiver's duties — applicability of statute.

Effective 28 Aug 2010

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1191. Netting agreements and qualified financial contracts, exercise of certain rights and acts not to be prohibited — termination of netting agreement, transfer of amount owed, receiver's duties — applicability of statute. — 1. Notwithstanding any other provision of sections 375.1150 to 375.1246, including any provision permitting the modification of contracts, or other law of a state, no person shall be stayed or prohibited from exercising:

(1) A contractual right to cause the termination, liquidation, or acceleration or close out of obligations under or in connection with any netting agreement or qualified financial contract with an insurer because of:

(a) The insolvency, financial condition, or default of the insurer at any time; provided that the right is enforceable under applicable law other than sections 375.1150 to 375.1246; or

(b) The commencement of a formal delinquency proceeding under sections 375.1150 to 375.1246;

(2) Any right under a pledge, security, collateral, reimbursement, or guarantee agreement or arrangement or any similar security agreement or arrangement or other credit enhancement relating to one or more netting agreements or qualified financial contracts;

(3) Subject to any provision of section 375.1198, any right to set off or net out any termination value, payment amount, or other transfer obligation arising under or in connection with one or more qualified financial contracts where the counterparty or its guarantor is organized under the laws of the United States or a foreign jurisdiction approved by the Securities Valuation Office (SVO) of the NAIC as eligible for netting; or

(4) If a counterparty to a master netting agreement or qualified financial contract with an insurer subject to a proceeding under sections 375.1150 to 375.1246 terminates, liquidates, closes out, or accelerates the agreement or contract, damages shall be measured as of the date or dates of termination, liquidation, close out, or acceleration. The amount of a claim for damages shall be actual direct compensatory damages calculated in accordance with subsection 6 of this section.

2. (1) Upon termination of a netting agreement or qualified financial contract, the net or settlement amount, if any, owed by a nondefaulting party to an insurer against which an application or petition has been filed under sections 375.1150 to 375.1246 shall be transferred to or on the order of the receiver for the insurer, even if the insurer is the defaulting party, notwithstanding any walkaway clause in the netting agreement or qualified financial contract.

(2) For purposes of this subsection, "walkaway clause" means a provision in a netting agreement or qualified financial contract that, after calculation of a value of a party's position or an amount due to or from one of the parties in accordance with its terms upon termination, liquidation, or obligation of a party or extinguishes a payment obligation of a party in whole or in part solely because of the party's status as a nondefaulting party.

(3) Any limited two-way payment or first method provision in a netting agreement or qualified financial contract with an insurer that has defaulted shall be deemed to be a full two-way payment or second method provision as against the defaulting insurer. Any such property or amount shall, except to the extent it is subject to one or more secondary liens or encumbrances or rights of netting or setoff, be a general asset of the insurer.

3. In making any transfer of a netting agreement or qualified financial contract of an insurer subject to a proceeding under sections 375.1150 to 375.1246, the receiver shall either:

(1) Transfer to one party, other than an insurer subject to a proceeding under sections 375.1150 to 375.1246, all netting agreements and qualified financial contracts between a counterparty or any affiliate of the counterparty and the insurer that is the subject of the proceeding, including:

(a) All rights and obligations of each party under each netting agreement and qualified financial contract; and

(b) All property, including any guarantees or other credit enhancement, securing any claims of each party under each netting agreement and qualified financial contract; or

(2) Transfer none of the netting agreements, qualified financial contracts, rights, obligations, or property referred to in subdivision (1) of this subsection with respect to the counterparty and any affiliate of the counterparty.

4. If a receiver for an insurer makes a transfer of one or more netting agreements or qualified financial contracts, the receiver shall use its best efforts to notify any person who is party to the netting agreements or qualified financial contracts of the transfer by noon, the receiver's local time, on the business day following the transfer. For purposes of this subsection, "business day" means a day other than a Saturday, Sunday, or any day on which either the New York Stock Exchange or the Federal Reserve Bank of New York is closed.

5. Notwithstanding any other provision of sections 375.1150 to 375.1246, a receiver shall not avoid a transfer of money or other property arising under or in connection with a netting agreement or qualified financial contract, or any pledge, security, collateral, or guarantee agreement or any other similar security arrangement or credit support document relating to a netting agreement or qualified financial contract, that is made before the commencement of a formal delinquency proceeding under sections 375.1150 to 375.1246. However, a transfer may be avoided under section 375.1182 if the transfer was made with actual intent to hinder, delay, or defraud the insurer, a receiver appointed for the insurer, or existing or future creditors.

6. (1) In exercising the rights of disaffirmance or repudiation of a receiver with respect to any netting agreement or qualified financial contract to which an insurer is a party, the receiver for the insurer shall either:

(a) Disaffirm or repudiate all netting agreements and qualified financial contracts between a counterparty or any affiliate of the counterparty and the insurer that is the subject of the proceeding; or

(b) Disaffirm or repudiate none of the netting agreements and qualified financial contracts referred to in paragraph (a) of this subdivision with respect to the person or any affiliate of the person.

(2) Notwithstanding any other provision of sections 375.1150 to 375.1246, any claim of a counterparty against the estate arising from the receiver's disaffirmance or repudiation of a netting agreement or qualified financial contract that has not been previously affirmed in the liquidation or immediately preceding conservation or rehabilitation case shall be determined and shall be allowed or disallowed as if the claim had arisen before the date of the filing of the petition for liquidation or, if a conservation or rehabilitation proceeding is converted to a liquidation proceeding, as if the claim had arisen before the date of the filing of the petition for conservation or rehabilitation. The amount of the claim shall be the actual direct compensatory damages determined as of the date of the disaffirmance or repudiation of the netting agreement or qualified financial contract. Actual direct compensatory damages do* not include punitive or exemplary damages, damages for lost profit or lost opportunity or damages for pain and suffering, but do* include normal and reasonable costs of cover or other reasonable measures of damages utilized in the derivatives, securities, or other market for the contract and agreement claims.

7. "Contractual right", as used in this section, includes any right set forth in a rule or bylaw of a derivatives clearing organization as defined in the Commodity Exchange Act, a multilateral clearing organization as defined in the Federal Deposit Insurance Corporation Improvement Act of 1991, a national securities exchange, a national securities association, a securities clearing agency, a contract market designated under the Commodity Exchange Act, a derivatives transaction execution facility registered under the Commodity Exchange Act, or a board of trade as defined in the Commodity Exchange Act, or in a resolution of the governing board thereof and any right, whether or not evidenced in writing, arising under statutory or common law, or under law merchant, or by reason of normal business practice.

8. The provisions of this section shall not apply to persons who are affiliates of the insurer that is the subject of the proceeding.

9. All rights of counterparties under sections 375.1150 to 375.1246 shall apply to netting agreements and qualified financial contracts entered into on behalf of the general account or separate accounts if the assets of each separate account are available only to counterparties to netting agreements and qualified financial contracts entered into on behalf of such separate account.

(L. 2010 S.B. 583)

* Word "does" appears in original rolls.



Section 375.1192 Fraudulent and voidable transfers — requirements — effects.

Effective 28 Aug 1991

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1192. Fraudulent and voidable transfers — requirements — effects. — 1. Every transfer made or suffered and every obligation incurred by an insurer within one year prior to the filing of a successful petition for rehabilitation or liquidation under sections 375.1150 to 375.1246 is fraudulent as to then existing and future creditors if made or incurred without fair consideration, or with actual intent to hinder, delay or defraud either existing or future creditors. A transfer made or an obligation incurred by an insurer ordered to be rehabilitated or liquidated under this act*, which is fraudulent under this section, may be avoided by the receiver, except as to a person who in good faith is a purchaser, lienor, or obligee for a present fair market value. The court may, on due notice, order any such transfer or obligation to be preserved for the benefit of the estate, and in that event, the receiver shall succeed to and may enforce the rights of the purchaser, lienor, or obligee.

2. (1) A transfer of property other than real property shall be deemed to be made or suffered when it becomes perfected to the extent that no subsequent lien obtainable by legal or equitable proceedings on a simple contract could become superior to the rights of the transferee under subsection 3 of section 375.1195;

(2) A transfer of real property shall be deemed to be made or suffered when it becomes perfected to the extent that no subsequent bona fide purchaser from the insurer could obtain rights superior to the rights of the transferee;

(3) A transfer which creates an equitable lien shall not be deemed to be perfected if there are available means by which a legal lien could be created;

(4) The provisions of this subsection apply whether or not there are or were creditors who might have obtained any liens or persons who might have become bona fide purchasers.

3. Any transaction of the insurer with a reinsurer shall be deemed fraudulent and may be avoided by the receiver under subsection 1 of this section if:

(1) The transaction consists of the termination, adjustment or settlement of a reinsurance contract in which the reinsurer is released from any part of its duty to pay the originally specified share of losses that had occurred prior to the time of the transactions, unless the reinsurer gives a present fair equivalent value for the release; or

(2) Any part of the transaction took place within one year prior to the date of filing of the petition through which the receivership was commenced.

4. Every person receiving any property from the insurer or any benefit thereof which is a fraudulent transfer under subsection 1 of this section shall be personally liable therefore and shall be bound to account to the liquidator.

(L. 1991 H.B. 385, et al. § 75)

*"This act" (H.B. 385, et al., 1991) contaied numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 375.1194 Transfer of real property not voidable, when.

Effective 28 Aug 1991

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1194. Transfer of real property not voidable, when. — 1. After a petition for rehabilitation or liquidation has been filed, a transfer of any of the real property of the insurer made to a person acting in good faith shall be valid against the receiver if made for a present fair market value or, if not made for a present fair market value, then to the extent of the present consideration actually paid therefor, for which amount the transferee shall have a lien on the property so transferred. The commencement of a proceeding in rehabilitation or liquidation shall be constructive notice upon the recording of a copy of the petition for or order of rehabilitation or liquidation with the recorder of deeds in the county where any real property in question is located. The exercise of any authority by a court of the United States or any state or jurisdiction to authorize or effect a judicial sale of real property of the insurer within any county in any state shall not be impaired by the pendency of such a proceeding unless the copy is recorded in the county prior to the consummation of the judicial sale.

2. After a petition for rehabilitation or liquidation has been filed and before either the receiver takes possession of the property of the insurer or an order of rehabilitation or liquidation is granted:

(1) A transfer of any of the property of the insurer, other than real property, made to a person acting in good faith shall be valid against the receiver if made for a present fair market value or, if not made for a present fair market value, then to the extent of the present consideration actually paid therefor, for which amount the transferee shall have a lien on the property so transferred;

(2) A person indebted to the insurer or holding property of the insurer may, if acting in good faith, pay the indebtedness or deliver the property, or any part thereof, to the insurer or upon his order, with the same effect as if the petition were not pending;

(3) A person having actual knowledge of the pending rehabilitation or liquidation shall be deemed not to act in good faith; and

(4) A person asserting the validity of a transfer under this section shall have the burden of proof.

­­

­

3. Every person receiving any property from the insurer or any benefit thereof which is a fraudulent transfer under subsection 1 of this section shall be personally liable therefor and shall be bound to account to the liquidator. Any court of competent jurisdiction shall issue an order of contempt upon application of the liquidator with respect to any person who fails to make such account.

4. The provisions of sections 375.1150 to 375.1246 shall not be construed to impair the negotiability of currency or negotiable instruments.

(L. 1991 H.B. 385, et al. § 76)



Section 375.1195 Preference, voidable when, how recovered — liens, voidable when, procedure — liability of officers for granting preferences.

Effective 28 Aug 1991

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1195. Preference, voidable when, how recovered — liens, voidable when, procedure — liability of officers for granting preferences. — 1. (1) A preference is a transfer of any of the property of an insurer to or for the benefit of a creditor, for or on account of an antecedent debt, which transfer is made or suffered by the insurer within one year before the filing of a successful petition for liquidation under sections 375.1150 to 375.1246, the effect of which transfer may be to enable the creditor to obtain a greater percentage of this debt than another creditor of the same class would receive. If a liquidation order is entered while the insurer is already subject to a rehabilitation order, then such transfers shall be deemed preferences if made or suffered within one year before the filing of the successful petition for rehabilitation, or within two years before the filing of the successful petition for liquidation, whichever time is shorter.

(2) Any preference may be avoided by the liquidator if:

(a) The insurer was insolvent at the time of the transfer; or

(b) The transfer was made within four months before the filing of the petition; or

(c) The creditor receiving it or to be benefitted thereby or his agent acting with reference thereto had, at the time when the transfer was made, reasonable cause to believe that the insurer was insolvent or was about to become insolvent; or

(d) The creditor receiving it was an officer, or any employee or attorney or other person who was in fact in a position of comparable influence in the insurer, as an officer whether or not he held such position, or any shareholder holding directly or indirectly more than five percent of any class of any equity security issued by the insurer, or any other person, firm, corporation, association, or persons with whom the insurer did not deal at arm's length.

(3) Where the preference is avoidable, the liquidator may recover the property or, if it has been converted, its value from any person who has received or converted the property; except where a bona fide purchaser or lienor has given less than fair market value, he shall have a lien upon the property to the extent of the consideration actually given by him. Where a preference by way of lien or security title is voidable, the court may on due notice order the lien or title to be preserved for the benefit of the estate, in which event the lien or title shall pass to the liquidator.

2. (1) A transfer of property other than real property shall be deemed to be made or suffered when it becomes perfected to the extent that no subsequent lien obtainable by legal or equitable proceedings on a simple contract could become superior to the rights of the transferee.

(2) A transfer of real property shall be deemed to be made or suffered when it becomes perfected to the extent that no subsequent bona fide purchaser from the insurer could obtain rights superior to the rights of the transferee.

(3) A transfer which creates an equitable lien shall not be deemed to be perfected if there are available means by which a legal lien could be created.

(4) A transfer not perfected prior to the filing of a petition for liquidation shall be deemed to be made immediately before the filing of the successful petition.

(5) The provisions of this subsection apply whether or not there are or were creditors who might have obtained liens or persons who might have become bona fide purchasers.

3. For purposes of this section:

(1) A lien obtainable by legal or equitable proceedings upon a simple contract is one arising in the ordinary course of such proceedings upon the entry or docketing of a judgment or decree, or upon attachment, garnishment, execution, or like process, whether before, upon, or after judgment or decree and whether before or upon levy. It does not include liens which under applicable law are given a special priority over other liens which are prior in time.

(2) A lien obtainable by legal or equitable proceedings could become superior to the rights of a transferee, or a purchaser could obtain rights superior to the rights of a transferee within the meaning of subsection 2 of this section, if such consequences would follow only from the lien or purchase itself, or from the lien or purchase followed by any step wholly within the control of the respective lienholder or purchaser, with or without the aid of ministerial action by public officials. Such a lien could not, however, become superior and such a purchase could not create superior rights for the purpose of subsection 2 of this section through any acts subsequent to the obtaining of such a lien or subsequent to such a purchase which require the agreement or concurrence of any third party or which require any further judicial action or ruling.

4. A transfer of property for or on account of a new and contemporaneous consideration which is deemed under subsection 2 of this section to be made or suffered after the transfer because of delay in perfecting does not thereby become a transfer for or on account of an antecedent debt if any acts required by the applicable law to be performed in order to perfect the transfer as against liens or bona fide purchasers' rights are performed within twenty-one days or any period expressly allowed by the law, whichever is less. A transfer to secure a future loan, if such a loan is actually made, or a transfer which becomes security for a future loan, shall have the same effect as a transfer for or on account of a new and contemporaneous consideration.

5. If any lien deemed voidable under subdivision (2) of subsection 1 of this section has been dissolved by the furnishing of a bond or other obligation, the surety on which thereby has been indemnified directly or indirectly by the transfer of or the creation of a lien upon any property of an insurer before the filing of a petition under this act* which results in a liquidation order, the indemnifying transfer or lien shall also be deemed voidable.

6. The property affected by any lien deemed voidable under subsections 1 and 5 of this section shall be discharged from such lien, and that property and any of the indemnifying property transferred to or for the benefit of a surety shall pass to the liquidator, except that the court may on due notice order any such lien to be preserved for the benefit of the estate and the court may direct that such conveyance be executed as may be proper or adequate to evidence the title of the liquidator.

7. The court shall have summary jurisdiction of any proceeding by the liquidator to hear and determine the rights of any parties under this section. Reasonable notice of any hearings in the proceeding shall be given to all parties in interest, including the obligee of a releasing bond or other like obligation. Where an order is entered for the recovery of indemnifying property in kind or for the avoidance of an indemnifying lien, the court, upon application of any party in interest, shall in the same proceeding ascertain the value of the property or lien, and if the value is less than the amount for which the property is indemnified or than the amount of the lien, the transferee or lienholder may elect to retain the property or lien upon payment of its value, as ascertained by the court, to the liquidator, within such reasonable times and upon such terms as the court shall fix.

8. The liability of the surety under a releasing bond or other like obligation shall be discharged to the extent of the value of the indemnifying property recovered or the indemnifying lien nullified and avoided by the liquidator, or where the property is retained under subsection 7 of this section to the extent of the amount paid to the liquidator.

9. If an insurer, directly or indirectly, within four months before the filing of a successful petition for liquidation under this act*, or at any time in contemplation of a proceeding to liquidate it, pays money or transfers property to an attorney-at-law for services rendered or to be rendered, the transactions may be examined by the court on its own motion or shall be examined by the court on petition of the liquidator and shall be held valid only to the extent that the amount of such money or value of such property is reasonable as relates to actual services rendered as determined by the court, and the excess may be recovered by the liquidator for the benefit of the estate, provided that where the attorney is in a position of influence in the insurer or an affiliate thereof, payment of any money or the transfer of any property to the attorney-at-law for services rendered or to be rendered shall be governed by the provision of paragraph (d) of subdivision (2) of subsection 1 of this section.

10. (1) Every officer, manager, employee, shareholder, member, subscriber, attorney or any other person acting on behalf of the insurer who knowingly participates in giving any preference when he has reasonable cause to believe the insurer is or about to become insolvent at the time of the preference shall be personally liable to the liquidator for the amount of the preference. A rebuttable presumption may be established that such a person is personally liable if the transfer was made within four months before the date of filing of this successful petition for liquidation.

(2) Every person receiving any property from the insurer or the benefit thereof as a preference voidable under subsection 1 of this section shall be personally liable therefor and shall be bound to account to the liquidator.

(3) Nothing in this subsection shall prejudice any other claim by the liquidator against any person.

(L. 1991 H.B. 385, et al. § 77)

*"This act" (H.B. 385, et al., 1991) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 375.1196 Claims of creditor, surrender of preference required.

Effective 28 Aug 1991

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1196. Claims of creditor, surrender of preference required. — 1. No claims of a creditor who has received or acquired a preference, lien, conveyance, transfer, assignment or encumbrance voidable under sections 375.1150 to 375.1246 shall be allowed unless he surrenders the preference, lien, conveyance, transfer, assignment or encumbrance. If an avoidance is effected by a proceeding in which a final judgment has been entered, the claim shall not be allowed unless the money is paid or the property is delivered to the liquidator within thirty days from the date of the entry of judgment, except that the court having jurisdiction over the liquidation may allow further time if there is an appeal or other continuation of the proceeding.

2. A claim allowable under subsection 1 of this section by reason of the avoidance, whether voluntary or involuntary, of a preference, lien, conveyance, transfer, assignment or encumbrance, may be filed as an excused late filing under section 375.1206 if filed within thirty days from the date of the avoidance, or within the further time allowed by the court under subsection 1 of this section.

(L. 1991 H.B. 385, et al. § 78)



Section 375.1198 Mutual credits or debts, setoffs allowed — exceptions.

Effective 28 Aug 2004

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1198. Mutual credits or debts, setoffs allowed — exceptions. — 1. Mutual debts or mutual credits, whether arising out of one or more contracts, between the insurer and another person in connection with any action or proceeding under sections 375.1150 to 375.1246, sections 374.216 and 374.217, and section 382.302 shall be set off and the balance only shall be allowed or paid, except as provided in subsections 2 and 3* of this section and section 375.1204.

2. No setoff shall be allowed in favor of any person where:

(1) The obligation of the insurer to the person would not as of the date of the filing of a petition for liquidation entitle the person to share as a claimant in the assets of the insurer; or

(2) The obligation of the insurer to the person was purchased by or transferred to the person with a view to its being used as a setoff; or

(3) The obligation of the person is to pay an assessment levied against the members or subscribers of the insurer, or is to pay a balance upon a subscription to the capital stock of the insurer, or is in any other way in the nature of a capital contribution; or

(4) The obligation of the insurer is owed to an affiliate of such person or to any entity or association, rather than the person; or

(5) The obligation of the person is owed to an affiliate of the insurer or to any other entity or association, rather than the insurer; or

(6) The obligations between the person and the insurer arise from reinsurance relationships resulting in business where either the person or the insurer has assumed risks and obligations from the other party and then has ceded back to that party substantially the same risks and obligations.

3. The provisions of this section shall apply to all obligations incurred under contracts entered into, renewed, or extended on or after July 1, 1992, and to any existing contract with a termination date longer than one year from January 1, 1993.

(L. 1991 H.B. 385, et al. § 79, A.L. 2004 H.B. 1253 merged with S.B. 1235)

*Subsections 3, 4, and 5 were deleted and subsection 6 was renumbered by H.B. 1253 and S.B. 1235, 2004.



Section 375.1200 Report to court by liquidator, when, contents — assessment against members, court to compute an order, when.

Effective 28 Aug 1991

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1200. Report to court by liquidator, when, contents — assessment against members, court to compute an order, when. — 1. As soon as practicable, but not more than two years from the date of an order of liquidation under section 375.1176 of an insurer issuing assessable policies, the liquidator shall make a report to the court setting forth:

(1) The reasonable value of the assets of the insurer;

(2) The insurer's probable total liabilities;

(3) The probable aggregate amount of the assessment necessary to pay all claims of creditors and expenses in full, including expenses of administration and costs of collecting the assessment; and

(4) A recommendation as to whether or not an assessment should be made and in what amount.

2. (1) Upon the basis of the report provided in subsection 1, including any supplements and amendments thereto, the court may levy one or more assessments against all members of the insurer who are subject to assessment.

(2) Subject to any applicable legal limits on assessability, the aggregate assessment shall be for the amount that the sum of the probable liabilities, the expenses of administration, and the estimated cost of collection of the assessment, exceeds the value of existing assets, with due regard being given to assessments that cannot be collected economically.

3. After levy of assessment under subsection 2 of this section, the liquidator shall issue an order directing each member who has not paid the assessment pursuant to the order, to show cause why the liquidator should not pursue a judgment therefor.

4. The liquidator shall give notice by publication and by first class mail of the order to show cause to each member liable thereunder, mailed to his last known address as it appears on the insurer's records, at least twenty days before the return day of the order to show cause.

5. (1) If a member does not appear and serve duly verified objections upon the liquidator on or before the return day of the order to show cause under subsection 3 of this section, the court shall make an order adjudging the member liable for the amount of the assessment made against him pursuant to subsection 3 of this section, together with costs, and the liquidator shall have a judgment against the member therefor.

(2) If on or before such return day, the member appears and serves duly verified objections upon the liquidator, the director may hear and determine the matter or may appoint a referee to hear it and make such order as the facts warrant. In the event that the director determines that such objections do not warrant relief from assessment, the member may request the court to review the director's determination and vacate the order to show cause within thirty days of the director's determination.

6. The liquidator may enforce any order or collect any judgment entered pursuant to subsection 5 of this section by any lawful means.

(L. 1991 H.B. 385, et al. § 80)



Section 375.1202 Reinsurers, amounts recoverable not reduced due to delinquency proceedings — exceptions.

Effective 28 Aug 2002

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1202. Reinsurers, amounts recoverable not reduced due to delinquency proceedings — exceptions. — 1. The amount recoverable by the liquidator from reinsurers shall not be reduced as a result of the delinquency proceedings, regardless of any provision in the reinsurance contract or other agreement. Payment made directly to an insured or other creditor shall not diminish the reinsurer's obligation to the insurer's estate except where:

(1) The reinsurance contract specifically provides for payment to the named insured, assignee or named beneficiary of the policy issued by the ceding insurer in the event of the ceding insurer's insolvency; or

(2) The assuming insurer, with the consent of the direct insured or insureds, has directly assumed the ceding insurer's policy obligations to the payees under such policies in substitution for the ceding insurer's obligations to such payees.

2. Notwithstanding subsection 1 of this section, in the event that a life and health insurance guaranty association has made the election to succeed to the rights and obligations of the insolvent insurer under the contract of reinsurance, then the reinsurer's liability to pay covered reinsured claims shall continue under the contract of reinsurance, subject to the payment to the reinsurer of the reinsurance premiums for such coverage. Payment for such reinsured claims shall only be made by the reinsurer pursuant to the direction of the guaranty association or its designated successor. Any payment made at the direction of the guaranty association or its designated successor by the reinsurer will discharge the reinsurer of all further liability to any other party for said claim payment.

(L. 1991 H.B. 385, et al. § 81, A.L. 2002 H.B. 1568)



Section 375.1204 Payment of unearned premiums required — violation, penalties.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1204. Payment of unearned premiums required — violation, penalties. — 1. A producer, premium finance company, or any other person, other than the insured, responsible for the payment of a premium, shall be obligated to pay any unpaid earned premium due the insurer at the time of the declaration of insolvency as shown on the records of the insurer. The liquidator shall also have the right to recover from such person any part of an unearned premium that represents commission of such person. Credits or setoffs or both shall not be allowed to a producer or premium finance company for any amounts advanced to the insurer by the producer or premium finance company on behalf of, but in the absence of a payment by the insured. An insured shall be obligated to pay any unpaid earned premium due the insurer at the time of the declaration of insolvency, as shown on the records of the insurer.

2. If the director determines that a person has engaged, is engaging in, or has taken a substantial step toward engaging in an act, practice or course of business constituting a violation of this section or a rule adopted or order issued pursuant thereto, or that a person has materially aided or is materially aiding an act, practice, omission, or course of business constituting a violation of this section or a rule adopted or order issued pursuant thereto, the director may issue such administrative orders as authorized under section 374.046. A violation of this section is a level one violation under section 374.049. The director may also suspend, revoke, or refuse to renew any license issued by the director to any offending person for any willful violation.

3. If the director believes that a person has engaged, is engaging in, or has taken a substantial step toward engaging in an act, practice or course of business constituting a violation of this section or a rule adopted or order issued pursuant thereto, or that a person has materially aided or is materially aiding an act, practice, omission, or course of business constituting a violation of this section or a rule adopted or order issued pursuant thereto, the director may maintain a civil action for relief authorized under section 374.048. A violation of this section is a level one violation under section 374.049.

(L. 1991 H.B. 385, et al. § 82, A.L. 2007 S.B. 66)



Section 375.1205 Distribution of assets, liquidator shall apply for, when — contents — notice provisions.

Effective 28 Aug 1999

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1205. Distribution of assets, liquidator shall apply for, when — contents — notice provisions. — 1. Within one year of a final order of liquidation of an insurer by a court of competent jurisdiction of this state, the liquidator shall make application to the court for approval of a proposal to make early access disbursements out of marshaled assets to a guaranty association or foreign guaranty association having obligations because of such insolvency.

2. Such proposal shall at least include provisions for:

(1) Reserving amounts for the payment of expenses of administration and the payment of claims of secured creditors, to the extent of the value of the security held, and claims falling within priority class I as established in section 375.1218;

(2) Initial disbursement of the assets marshaled to date, which shall be as soon as practicable and in any case not later than one hundred twenty days after the approval of the early access plan, and subsequent disbursement of assets which shall be at least annually;

(3) The securing by the liquidator from each of the guaranty associations or foreign guaranty associations entitled to disbursements pursuant to this section of an agreement to return to the liquidator such assets, together with income earned on assets previously disbursed, as may be required to pay claims of secured creditors and claims falling within the priorities established in sections 375.700 and 375.1218 in accordance with such priorities. No bond or indemnity agreement shall be required of any such association;

(4) A full report to be made by each guaranty association or foreign guaranty association to the liquidator accounting for all assets so disbursed to the association, all disbursements made therefrom, any interest earned by the association on such assets and any other matter as the court may direct; and

(5) Disbursements to guaranty associations in sums as large as possible, subject to the limitations set forth in subdivision (1) of this subsection and subsection 4 of this section. If the liquidator determines that there are insufficient assets to disburse at the time of any required disbursement, the liquidator shall make application to the court, with notice to the state insurance commissioners and guaranty associations pursuant to subsection 6 of this section, for approval of an intent not to disburse, stating the reasons for such determination.

3. Subject only to the provisions of subdivision (4) of subsection 2 of this section, guaranty associations shall not be charged interest on assets disbursed pursuant to this section.

4. The liquidator's proposal shall provide for disbursements to each guaranty association of foreign guaranty associations in amounts at least equal to the sum of claims payments and allocated lost adjustment expenses of each guaranty association, and a reasonable estimate of reserves for unpaid but known loss claims and allocated loss adjustment expenses expected to be paid within one year by each guaranty association. Amounts used for such calculation shall be those reported to the liquidator by each guaranty association in its most recent financial report to the liquidator. The liquidator's proposal shall further provide that if the assets available for required disbursements do not equal or exceed the amount of such claim payments to be made by the association, the required disbursements may be in the amount of available assets. Unless otherwise provided by the court, the reserves of the insolvent insurer, as reflected in its records or in the financial examination leading to the finding of insolvency, on the date of the final order of liquidation, shall be used to determine the initial disbursement to the guaranty associations. The liquidator shall liquidate the assets of the insurer in an expeditious manner, but is not required to make forced or quick sales that would result in obtaining less than market value for assets.

5. The liquidator's proposal shall, with respect to an insolvent insurer writing life or health insurance or annuities, provide for disbursements of assets to any guaranty association or any foreign guaranty association covering life or health insurance or annuities or to any other entity or organization reinsuring, assuming or guaranteeing policies or contracts of insurance pursuant to the laws creating such associations.

6. Notice of each application shall be given to each guaranty association or foreign guaranty associations in and to the commissioners of the insurance departments of each of the involved states. Any such notice shall be deemed to have been given when deposited in the United States mail, certified delivery, first class postage prepaid, at least thirty days prior to submission of such application to the court. Action on the application may be taken by the court provided the above-required notice has been given.

7. The liquidator shall not offset the amount to be disbursed to a guaranty association or a foreign guaranty association by the amount of any special deposit or any other statutory deposit or asset of the insolvent insurer held in this state or another state unless such deposit has been forwarded to the guaranty association.

(L. 1991 H.B. 385, et al. § 83, A.L. 1992 H.B. 1574, A.L. 1999 S.B. 386)



Section 375.1206 Proof of claim, filed when — effect of late filing.

Effective 28 Aug 1992

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1206. Proof of claim, filed when — effect of late filing. — 1. Proof of all claims shall be filed with the liquidator in the form required by section 375.1208 on or before the last day for filing specified in the notice required under section 375.1185, except that proofs of claim for cash surrender values or other investment values in life insurance and annuities need not be filed unless the liquidator expressly so requires. However, only upon application of the liquidator, the court may allow alternative procedures and requirements for the filing of proofs of claim or for allowing or proving claims. Upon such application, if the court dispenses with the requirement of filing a proof of claim by a person, class or group of persons, a proof of claim for such persons shall be deemed as having been filed for all purposes, including the application of guaranty association or foreign guaranty association laws.

2. The liquidator, in his absolute discretion, may permit a claimant making a late filing to share in distributions, whether past or future, as if he were not late, to the extent that any such payment will not prejudice the orderly administration of the liquidation, under any of the following circumstances:

(1) The existence of the claim was not known to the claimant and that he filed this claim as promptly thereafter as reasonably possible after learning of it;

(2) A transfer to a creditor was avoided pursuant to sections 375.1192 to 375.1195, or was voluntarily surrendered pursuant to section 375.1196, and that the filing satisfies the conditions of section 375.1196; or

(3) The valuation pursuant to section 375.1216 of security held by a secured creditor shows a deficiency, which is filed within thirty days after the valuation.

3. The liquidator, in his absolute discretion, may consider any claim filed late which is not covered by subsection 2 of this section, and permit the claimant to receive distributions which are subsequently declared on any claims of the same or lower priority if the payment does not prejudice the orderly administration of the liquidation. The late filing claimant shall receive, at each distribution, the same percentage of the amount allowed on his claim as is then being paid to claimants of any lower priority. These distributions shall continue until his claim has been paid in full.

(L. 1991 H.B. 385, et al. § 84, A.L. 1992 H.B. 1574)



Section 375.1208 Form of proof of claim — liquidator may request additional information — effect of incomplete information.

Effective 28 Aug 1991

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1208. Form of proof of claim — liquidator may request additional information — effect of incomplete information. — 1. Proof of claim shall consist of a statement signed by the claimant that includes all of the following that are applicable:

(1) The basis of the claim including the consideration given for it;

(2) The identity and amount of the security on the claim;

(3) The payments made on the debt, if any;

(4) That the sum claimed is justly owing and that there is no setoff, counterclaim or defense to the claim;

(5) Any right of priority of payment or other specific rights asserted by the claimants;

(6) A copy of the written instrument on which the claim is based; and

(7) The name and address of the claimant and the attorney who represents him, if any.

2. No claim need be considered or allowed if it does not contain all the information in subsection 1 of this section which may be applicable. The liquidator may require that a prescribed form be used, and may require that other information and documents be included. The court before which the liquidation proceedings are pending may establish by court order or local court rule additional claims procedures which are not contrary to the provisions of law or supreme court rule.

3. At any time the liquidator may request the claimant to present information or evidence supplementary to that required under subsection 1 of this section and may take testimony under oath, require production of affidavits or depositions, or otherwise obtain additional information or evidence.

4. No judgment or order against an insured or the insurer entered after the date of filing of a successful petition for liquidation, and no judgment or order against an insured or the insurer entered at any time by default or by collusion need be considered as evidence of liability or of the amount of damages. No judgment or order against an insured or the insurer entered within four months before the filing of the petition need be considered as evidence of liability or of the amount of damages.

5. All claims of a guaranty association or foreign guaranty association shall be in such form and contain such substantiation as may be agreed to by the association and the liquidator.

(L. 1991 H.B. 385, et al. § 85)



Section 375.1210 Contingent claims, allowed when, exceptions.

Effective 28 Aug 1991

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1210. Contingent claims, allowed when, exceptions. — 1. The claim of a third party which is contingent only on his first obtaining a judgment against the insured shall be considered and allowed as if there were no such contingency.

2. A claim may be allowed even if contingent, if it is filed in accordance with section 375.1206. It may be allowed and may participate in all distributions declared after it is filed to the extent that it does not prejudice the orderly administration of the liquidation.

3. Claims that are due except for the passage of time shall be treated as absolute claims are treated, except that such claims may be discounted at the legal rate of interest for judgments.

4. Claims made under employment contracts by directors, principal officers, or persons in fact performing similar functions or having similar powers are limited to payment for services rendered prior to the issuance of any order of rehabilitation or liquidation under section 375.1168 or 375.1176.

(L. 1991 H.B. 385, et al. § 86)



Section 375.1212 Third party claims for actions against insureds, filed how — procedures.

Effective 28 Aug 1991

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1212. Third party claims for actions against insureds, filed how — procedures. — 1. Whenever any third party asserts a cause of action against an insured of an insurer in liquidation, the third party may file a claim with the liquidator.

2. Whether or not the third party files a claim, the insured may file a claim on his own behalf in the liquidation. If the insured fails to file a claim by the date for filing claims specified in the order of liquidation or within sixty days after mailing of the notice required by section 375.1185, whichever is later, he is an unexcused late filer.

3. The liquidator shall make his recommendations to the court under section 375.1218, for the allowance of an insured's claim under subsection 2 of this section after consideration of the probable outcome of any pending action against the insured on which the claim is based, the probable damages recoverable in the action and the probable costs and expenses of defense. After allowance by the court, the liquidator shall withhold any dividends payable on the claims, pending the outcome of liquidation and negotiation with the insured. Whenever it seems appropriate, he shall reconsider the claim on the basis of additional information and amend his recommendations to the court. The insured shall be afforded the same notice and opportunity to be heard on all changes in the recommendation as in its initial determination. The court may amend its allowance as it thinks appropriate. As claims against the insured are settled or barred, the insured shall be paid from the amount withheld the same percentage dividend as was paid on other claims of like property, based on the lesser of the amount actually recovered from the insured by action or paid by agreement plus the reasonable costs and expense of defense, or the amount allowed on the claims by the court. After all claims are settled or barred, any sum remaining from the amount withheld shall revert to the undistributed assets of the insurer. Delay in final payment under this subsection shall not be a reason for unreasonable delay of final distribution and discharge of the liquidator.

4. The liability of the insurer relating to liabilities incurred, but for which claims relating to such liabilities are not reported, accrued or claimed, shall be determined with reference to the provisions of this subsection. In such an event, the amount of such liabilities shall be calculated, at their present value, by a panel appointed pursuant to this subsection. The liquidator and the claimant shall each appoint one arbitrator, and the court shall appoint a special magistrate who shall preside over all proceedings under this subsection. Thereupon, the panel shall hear and determine the amount of such liabilities pursuant to the procedures provided by sections 435.365 to 435.395. Any party to the proceeding shall have all rights provided by sections 435.400 to 435.455 and the provisions of said sections shall be applicable to such proceedings.

5. If several claims founded upon one policy are filed, whether by third parties or claims by the insured under this section, and the aggregate allowed amount of the claims to which the same limit of liability in the policy is applicable exceeds that limit, each claim as allowed shall be reduced in the same proportion so that the total equals the policy limit. Claims by the insured shall be evaluated as provided in subsection 3 of this section. If any insured's claim is subsequently reduced under subsection 3 of this section, the amount thus freed shall be apportioned ratably among the claims which have been reduced under this subsection.

6. No claim may be presented under this section if it is or may be covered by any guaranty association or foreign guaranty association.

(L. 1991 H.B. 385, et al. § 87)



Section 375.1214 Denial of claim — appeal procedure.

Effective 28 Aug 1991

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1214. Denial of claim — appeal procedure. — 1. When a claim is denied in whole or in part by the liquidator, written notice of the determination shall be given to the claimant or his attorney by first class mail at the address shown in the proof of claim. Within sixty days from the mailing of the notice, the claimant may file his objections with the liquidator. If no such filing is made the claimant may not further object to the determination.

2. Whenever objections are filed with the liquidator and the liquidator does not alter his denial of the claim as a result of the objections, the liquidator shall ask the court for a hearing as soon as practicable and give notice of the hearing by first class mail to the claimant or his attorney and to any other persons directly affected, not less than ten nor more than thirty days before the date of the hearing. The matter may be heard by the court or by a court-appointed referee. Hearings before court-appointed referees shall be conducted in an informal manner and the formal rules of evidence shall not apply. The referee shall submit written findings of fact and conclusions of law along with his recommendation for disposition which shall become final if a motion for reconsideration before the court is not filed by the liquidator or claimant with the court within fifteen days that notice of such findings and conclusions is mailed to the parties. The motion for reconsideration shall allege either the existence of new facts which could not, with reasonable diligence, have been discovered and presented before the referee, or such erroneous conclusions of law, that would justify reconsideration of the claim by the court. A motion for reconsideration based upon erroneous conclusions of law may be decided by the court, after opportunity for response by the prevailing party, without necessity of hearing. A motion for reconsideration not ruled upon by the court within ninety days after the motion is filed shall be deemed denied for purposes of appeal.

(L. 1991 H.B. 385, et al. § 88)



Section 375.1215 Subrogated claim, allowed when.

Effective 28 Aug 1991

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1215. Subrogated claim, allowed when. — Whenever a creditor whose claim against an insurer is secured, in whole or in part, by the undertaking of another person, fails to prove and file that claim, the other person may do so in the creditor's name, and shall be subrogated to the rights of the creditor, whether the claim has been filed by the creditor or by the other person in the creditor's name, to the extent that he discharges the undertaking. In the absence of an agreement with the creditor to the contrary, the other person shall not be entitled to any distribution, however, until the amount paid to the creditor on the undertaking plus the distributions paid on the claim from the insurer's estate to the creditor equals the amount of the entire claim of the creditor. Any excess received by the creditor shall be held by him in trust for such other person. The term "other person", as used in this section, is not intended to apply to a guaranty association or foreign guaranty association.

(L. 1991 H.B. 385, et al. § 89)



Section 375.1216 Valuation of security, procedure.

Effective 28 Aug 1991

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1216. Valuation of security, procedure. — 1. The value of any security held by a secured creditor shall be determined in one of the following ways, as the court may direct:

(1) By converting the same into money according to the terms of the agreement pursuant to which the security was delivered to such creditors; or

(2) By agreement, arbitration, compromise or litigation between the creditor and the liquidator.

2. The determination shall be under the supervision and control of the court with due regard for the recommendation of the liquidator. The amount so determined shall be credited upon the secured claim, and any deficiency shall be treated as an unsecured claim. If the claimant shall surrender his security to the liquidator, the entire claim shall be allowed as if unsecured.

(L. 1991 H.B. 385, et al. § 90)



Section 375.1218 Classes of claims — priority of distribution.

Effective 28 Aug 1996

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1218. Classes of claims — priority of distribution. — The priority of distribution of claims from the insurer's estate shall be in accordance with the order in which each class of claims is herein set forth. Every claim in each class shall be paid in full or adequate funds retained for such payment before the members of the next class receive any payment. No subclasses shall be established within any class. No claim by a shareholder, policyholder or other creditor shall be permitted to circumvent the priority class through the use of equitable remedies. The order of distribution of claims shall be:

(1) Class 1. The costs and expenses of administration during rehabilitation and liquidation, including but not limited to the following:

(a) The actual and necessary costs of preserving or recovering the assets of the insurer, and costs necessary to store records required to be preserved pursuant to section 375.1228;

(b) Compensation for all authorized services rendered in the rehabilitation and liquidation;

(c) Any necessary filing fees;

(d) The fees and mileage payable to witnesses;

(e) Authorized reasonable attorney's fees and other professional services rendered in the rehabilitation and liquidation.

(2) Class 2. All claims under policies including such claims of the federal or any state or local government for losses incurred ("loss claims" ) including third party claims and all claims of a guaranty association or foreign guaranty association including reasonable allocated loss adjustment expenses and all claims of a life and health insurance guaranty association or foreign guaranty association which covers claims of life and health insurance policies, relating to the handling of such claims. All claims under life insurance and annuity policies and funding agreements, whether for death proceeds, annuity proceeds or investment values shall be treated as loss claims. That portion of any loss, indemnification for which is provided by other benefits or advantages recovered by the claimant, shall not be included in this class, other than benefits or advantages recovered or recoverable in discharge of familial obligation of support or by way of succession at death or as proceeds of life insurance, or as gratuities. No payment by an employer to his employee shall be treated as a gratuity. Early distributions to guaranty associations and foreign guaranty associations may be made in the manner provided in section 375.1205, provided that such guaranty associations and foreign guaranty associations agree to indemnify the liquidator if a shortage occurs in the insurer's estate of property necessary to settle claims as provided by this section. Any early distributions shall not increase the proportionate share of such guaranty associations and foreign guaranty associations, of distributions of the insurer's estate. The liquidator shall have authority to inquire into the reasonableness of any allocated loss adjustment expenses claimed by a guaranty association or foreign guaranty association and such claim shall not be allowed if it is found to be unreasonable.

(3) Class 3. Claims of the United States government other than those claims included in class 2.

(4) Class 4. Reasonable compensation to employees for services performed to the extent that they do not exceed two months of monetary compensation and represent payment for services performed within one year before the filing of the petition for liquidation or, if rehabilitation preceded liquidation, within one year before the filing of the petition for rehabilitation. Principal officers and directors shall not be entitled to the benefit of this priority except as otherwise approved by the liquidator and the court. Such priority shall be in lieu of any other similar priority which may be authorized by law as to wages or compensation of employees.

(5) Class 5. Claims under nonassessable policies for unearned premiums or other premium refunds and claims of general creditors including claims of ceding and assuming companies in their capacity as such.

(6) Class 6. Claims of any state or local government except those under class 2 of this section*. Claims, including those of any governmental body for a penalty or forfeiture, shall be allowed in this class only to the extent of the pecuniary loss sustained from the act, transaction, or proceeding out of which the penalty or forfeiture arose, with reasonable and actual costs occasioned thereby. The remainder of such claims shall be postponed as class 9** claims.

(7) Class 7. Claims filed late or any other claims other than class 8 or 9*** claims.

(8) Class 8. Surplus or contribution notes, or similar obligations, and premium refunds on assessable policies. Payments to members of domestic mutual insurance companies shall be limited in accordance with law.

(9) Class 9. The claims of shareholders or other owners in their capacity as shareholders.

(L. 1991 H.B. 385, et al. § 91, A.L. 1992 H.B. 1574, A.L. 1993 H.B. 709, A.L. 1996 S.B. 896)

*Word "above" appears in original rolls.

**"Class 8" appears in original rolls.

***"Class 7 or 8" appears in original rolls.



Section 375.1219 Claims allocated to separate account not chargeable with liabilities, when — treated as class 2 claim, when.

Effective 28 Aug 1993

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1219. Claims allocated to separate account not chargeable with liabilities, when — treated as class 2 claim, when. — All claims under policies, contracts or agreements for which assets have been allocated to a separate account established pursuant to section 376.309 and which provide, in effect, that the assets allocated to the separate account shall not be chargeable with liabilities arising out of any other business of the insurer, shall be satisfied out of the assets allocated to the separate account equal to the reserves maintained in such account for such policy, contract or agreement and to the extent, if any, not fully discharged thereby, shall be treated as class 2 claims against the estate of the insurer pursuant to the provisions of section 375.1218.

(L. 1993 H.B. 709)



Section 375.1220 Claim disputes — duty of liquidator — estimates allowed, when — commutation and release.

Effective 28 Aug 2004

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1220. Claim disputes — duty of liquidator — estimates allowed, when — commutation and release. — 1. The liquidator shall review all claims duly filed in the liquidation and shall make such further investigation as the liquidator shall deem necessary. The liquidator may compound, compromise or in any other manner negotiate the amount for which claims will be allowed, under the supervision of the court, except where the liquidator is required by law to accept claims as settled by any person or organization. Unresolved disputes shall be determined pursuant to section 375.1214. No claim under a policy of insurance shall be allowed for any amount in excess of the applicable policy limits or without regard to policy deductibles.

2. If the fixing or liquidation of any claim or claims would unduly delay the administration of the liquidation or if the administrative expense of processing and adjudication of a claim or group of claims of a similar type would be unduly excessive when compared with the moneys which are estimated to be available for distribution with respect to such claim or group of claims, the determination and allowance of such claim or claims may be made by an estimate. Any such estimate shall be based upon an actuarial evaluation made with reasonable actuarial certainty or upon another accepted method of valuing claims with reasonable certainty.

3. The estimation of contingent liabilities permitted by subsection 2 of this section or any other section of this chapter may be used for the purpose of fixing a creditor's claim in the estate, and for determining the percentage of partial or final dividend payments to be paid to creditors with reported allowed claims. However, nothing in subsection 2 of this section or any other section in this chapter shall be construed as authorizing the receiver, or any other entity, to compel payment from a reinsurer on the basis of estimated incurred but not reported losses and, except with respect to claims made pursuant to section 375.1212, outstanding reserves. Nothing in this subsection shall be construed to impair any obligation arising pursuant to any insurance agreement. Expert testimony concerning estimates of incurred but not reported losses may be received in evidence in any tribunal whether offered by the receiver or by the reinsurer, if such testimony is otherwise admissible pursuant to section 490.065.

4. Notwithstanding the provisions of this section or any other section of this chapter to the contrary, the liquidator may negotiate a voluntary commutation and release of all obligations arising from reinsurance contracts or other agreements.

5. The provisions of subsection 3 of this section shall not apply to and have no force and effect regarding any formal delinquency proceeding in which, prior to August 28, 1999, the court in which such proceeding was or is pending issued any order or decree construing or applying the provisions of this section.

(L. 1991 H.B. 385, et al. § 92, A.L. 1992 H.B. 1574, A.L. 1999 S.B. 386 §§ 375.1220, D, A.L. 2001 H.B. 459, A.L. 2004 H.B. 1253 merged with S.B. 1235)

(1996) Statute is procedural and may be applied retroactively. Angoff v. Holland-America Insurance Company Trust, 937 S.W.2d 213 (Mo.App. W.D.).



Section 375.1222 Payment of claims — duties of liquidator.

Effective 28 Aug 1992

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1222. Payment of claims — duties of liquidator. — Under the direction of the court, the liquidator shall pay distributions in a manner that will assure the proper recognition of the priorities and a reasonable balance between the expeditious completion of the liquidation and the protection of unliquidated and undetermined claims, including third party claims. Distribution of assets in kind may be made at valuations set by agreement between the liquidator and the creditor and shall be approved by the court. This section shall be applicable to proceedings instituted before and after August 28, 1991.

(L. 1991 H.B. 385, et al. § 93, A.L. 1992 H.B. 1574)



Section 375.1224 Unclaimed funds, deemed unclaimed property — effect.

Effective 28 Aug 1992

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1224. Unclaimed funds, deemed unclaimed property — effect. — 1. All unclaimed funds subject to distribution remaining in the liquidator's hands when he is ready to apply to the court for discharge, including the amount distributable to any creditor, shareholder, member or other person who is unknown or cannot be found, shall be deposited with the director of the department of economic development to be held and disposed of as provided by laws for unclaimed property.

2. All funds withheld under section 375.1212 which are not distributed shall upon discharge of the liquidator be deposited with the director of the department of economic development as provided by laws for unclaimed property and distributed by him in accordance with section 375.1218. Any sums remaining which under section 375.1218 would revert to the undistributed assets of the insurer shall be converted to cash and paid to the state treasurer for deposit to the general revenue fund of the state.

3. This section shall be applicable to proceedings instituted before and after August 28, 1991.

(L. 1991 H.B. 385, et al. § 94, A.L. 1992 H.B. 1574)

CROSS REFERENCE:

Dissolution of business, unclaimed intangible personal property presumed abandoned, when, 447.527



Section 375.1225 Discharge of liquidator, when.

Effective 28 Aug 1992

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1225. Discharge of liquidator, when. — When all assets justifying the expense of collection and distribution have been collected and distributed under sections 375.1150 to 375.1246, the liquidator shall apply to the court for discharge. The court may grant the discharge and make any other orders, including an order to transfer any remaining funds that are uneconomical to distribute pursuant to section 375.1224, as may be deemed appropriate. This section shall be applicable to proceedings instituted before and after August 28, 1991.

(L. 1991 H.B. 385, et al. § 95, A.L. 1992 H.B. 1574)



Section 375.1226 Reopening of proceedings, when.

Effective 28 Aug 1992

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1226. Reopening of proceedings, when. — After the liquidation proceeding has been terminated and the liquidator discharged, the director or other interested party may at any time petition the court to reopen the proceedings for good cause, including the discovery of additional assets. If the court is satisfied that there is justification for reopening, it shall so order. The provisions of this section shall apply to delinquency proceedings instituted before and after August 28, 1991.

(L. 1991 H.B. 385, et al. § 96, A.L. 1992 H.B. 1574)



Section 375.1228 Records may be destroyed after discharge, exceptions.

Effective 28 Aug 1991

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1228. Records may be destroyed after discharge, exceptions. — 1. Whenever it shall appear to the director that the records of any insurer after discharge of the liquidator are no longer useful, he may, after complying with sections 109.200 to 109.310, recommend to the court and the court shall direct what records should be retained for future reference and what should be destroyed, provided that the following records shall be retained for five years after the date of discharge:

(1) Financial records regarding administration of the estate;

(2) Records of claims and allowances or disallowances thereof.

2. Notwithstanding the provisions of section 375.1158, the provisions of this section shall apply to delinquency proceedings commenced before and after August 28, 1991.

(L. 1991 H.B. 385, et al. § 97)



Section 375.1230 Audit of receivership may be ordered, when.

Effective 28 Aug 1991

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1230. Audit of receivership may be ordered, when. — The court may, as it deems desirable, cause audits to be made of the books of the receiver relating to any receivership established under sections 375.1150 to 375.1246, and a report of each audit shall be filed with the receiver and with the court. The books, records and other documents of the receivership shall be made available to the auditor at any time without notice. The expenses of each audit shall be considered a cost of administration of the receivership.

(L. 1991 H.B. 385, et al. § 98)



Section 375.1232 Foreign insurers, director may petition to act as conservator, procedures — court may issue order — termination of conservatorship, application for.

Effective 28 Aug 1991

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1232. Foreign insurers, director may petition to act as conservator, procedures — court may issue order — termination of conservatorship, application for. — 1. If a domiciliary liquidator has not been appointed, the director may apply to the circuit court of Cole County by verified petition for an order directing him to act as conservator to conserve the property of an alien insurer not domiciled in this state or a foreign insurer on any one or more of the following grounds:

(1) Any of the grounds in section 375.1165;

(2) That any of its property has been sequestered by official action in its domiciliary state, or in any other state;

(3) That enough of its property has been sequestered in a foreign country to give reasonable cause to fear that the insurer is or may become insolvent;

(4) (a) That its certificate of authority to do business in this state has been revoked or that none was ever issued; and

(b) That there are residents of this state with outstanding claims or outstanding policies.

2. When an order is sought under subsection 1 of this section, the court shall cause the insurer to be given such notice and time to respond thereto as is reasonable under the circumstances.

3. The court may issue the order in whatever terms it shall deem appropriate. The filing or recording of the order with the clerk of the court or the recorder of deeds of the county in which the principal business of the company is located, shall impart the same notice as a deed, bill of sale or other evidence of title duly filed or recorded with that recorder of deeds would have imparted.

4. The conservator may at any time petition for and the court may grant an order under section 375.1234 to liquidate assets of a foreign or alien insurer under conservation, or, if appropriate, for an order under section 375.1236, to be appointed ancillary receiver.

5. The conservator may at any time petition the court for an order terminating conservation of an insurer. If the court finds that the conservation is no longer necessary, it shall order that the insurer be restored to possession of its property and the control of its business. The court may also make such finding and issue such order at any time upon motion of any interested party, but if such motion is denied all costs shall be assessed against such party.

(L. 1991 H.B. 385, et al. § 99)



Section 375.1234 Foreign insurers, petition to liquidate assets, grounds — granted when — effects.

Effective 28 Aug 1991

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1234. Foreign insurers, petition to liquidate assets, grounds — granted when — effects. — 1. If no domiciliary receiver has been appointed, the director may apply to the circuit court of Cole County by verified petition for an order directing him to liquidate the assets found in this state of a foreign insurer or an alien insurer not domiciled in this state, on any of the following grounds:

(1) Any of the grounds in section 375.1165 or 375.1175; or

(2) Any of the grounds specified in subdivisions (2), (3) and (4) of subsection 1 of section 375.1232.

2. When an order is sought under subsection 1 of this section, the court shall cause the insurer to be given such notice and time to respond thereto as is reasonable under the circumstances.

3. If it shall appear to the court that the best interests of creditors, policyholders and the public require, the court may issue an order to liquidate in whatever terms it shall deem appropriate. The filing or recording of the order with the clerk of the court or the recorder of deeds of the county in which the principal business of the company is located or the county in which its principal office or place of business is located, shall impart the same notice as a deed, bill of sale or other evidence of title duly filed or recorded with that recorder of deeds would have imparted.

4. If a domiciliary liquidator is appointed in a reciprocal state while a liquidation is proceeding under this section, the liquidator under this section shall thereafter act as ancillary receiver under section 375.1236. If a domiciliary liquidator is appointed in a nonreciprocal state while a liquidation is proceeding under this section, the liquidator under this section may petition the court for permission to act as ancillary receiver under section 375.1236.

5. On the same grounds as are specified in subsection 1 of this section, the director may petition any appropriate federal district court to be appointed receiver to liquidate that portion of the insurer's assets and business over which the court will exercise jurisdiction, or any lesser part thereof that the director deems desirable for the protection of the policyholders and creditors in this state.

6. The court may order the director, when he has liquidated the assets of a foreign or alien insurer pursuant to this section, to pay claims of residents of this state against the insurer under such rules as to the liquidation of insurers under sections 375.1150 to 375.1246, sections 374.216 and 374.217, and section 382.302 as are otherwise compatible with the provisions of this section.

(L. 1991 H.B. 385, et al. § 100)



Section 375.1235 Reciprocal state, powers and duties of domiciliary liquidator — nonreciprocal state, duties of director — claims filed, where.

Effective 28 Aug 1991

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1235. Reciprocal state, powers and duties of domiciliary liquidator — nonreciprocal state, duties of director — claims filed, where. — 1. The domiciliary liquidator of an insurer domiciled in a reciprocal state shall, except as to the special deposits and security on secured claims under subsection 3 of section 375.1236, be vested by operation of law with the title to all of the assets, property, contracts and rights of action, agents' balances, and all of the books, accounts and other records of the insurer located in this state. The date of vesting shall be the date of the filing of the petition, if that date is specified by the domiciliary law for the vesting of property in the domiciliary state. Otherwise, the date of vesting shall be the date of entry of the order directing possession to be taken. The domiciliary liquidator shall have the immediate right to recover balances due from agents and to obtain possession of the books, accounts and other records of the insurer located in this state. He also shall have the right to recover all other assets of the insurer located in this state, subject to section 375.1236.

2. If a domiciliary liquidator is appointed for an insurer not domiciled in a reciprocal state, the director shall be vested by operation of law with the title to all of the property, contracts and right of action, and all of the books, accounts and other records of the insurer located in this state, at the same time that the domiciliary liquidator is vested with title in the domicile. The director may petition for a conservation or liquidation order under section 375.1232 or 375.1234, or for an ancillary receivership under section 375.1236, or after approval by the court may transfer title to the domiciliary liquidator, as the interests of justice and the equitable distribution of the assets require.

3. Claimants residing in this state may file claims with the liquidator or ancillary receiver, if any, in this state or with the domiciliary liquidator, if the domiciliary law permits. The claims must be filed on or before the last date fixed for the filing of claims in the domiciliary liquidation proceedings.

(L. 1991 H.B. 385, et al. § 101)



Section 375.1236 Ancillary receiver, director may be appointed as — powers and duties.

Effective 28 Aug 1992

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1236. Ancillary receiver, director may be appointed as — powers and duties. — 1. If a domiciliary liquidator has been appointed for an insurer not domiciled in this state, the director may file a petition with the circuit court of Cole County requesting appointment as ancillary receiver in this state:

(1) If he finds that there are sufficient assets of the insurer located in this state to justify the appointment of an ancillary receiver;

(2) If the protection of creditors or policyholders in this state so requires.

2. The court may issue an order appointing an ancillary receiver in whatever terms it shall deem appropriate. The filing or recording of the order with the recorder of deeds in this state imparts the same notice as a deed, bill of sale or other evidence of title duly filed or recorded with that recorder of deeds.

3. When a domiciliary liquidator has been appointed in a reciprocal state, then the ancillary receiver appointed in this state may, whenever necessary, aid and assist the domiciliary liquidator in recovering assets of the insurer located in this state. The ancillary receiver shall, as soon as practicable, liquidate from their respective securities those special deposit claims and secured claims which are proved and allowed in the ancillary proceedings in this state, and shall pay the necessary expenses of the proceedings. He shall promptly transfer all remaining assets, books, accounts and records to the domiciliary liquidator. Subject to this section, the ancillary receiver and his deputies shall have the same powers and be subject to the same duties with respect to the administration of assets as a liquidator of an insurer domiciled in this state.

4. When a domiciliary liquidator has been appointed in this state, ancillary receivers appointed in reciprocal states shall have, as to assets and books, accounts, and other records in their respective states, corresponding rights, duties and powers to those provided in subsection 3 of this section for ancillary receivers appointed in this state.

5. Any ancillary receivership either in this state or another state may not recover its administrative costs from the domiciliary liquidator unless the domiciliary liquidator has requested in writing to the commissioner or other appropriate insurance official of the domiciliary state of the insurer, that the ancillary receivership be opened, or such commissioner or official requests the opening of an ancillary receivership. If an ancillary receivership is opened other than at the request of the domiciliary liquidator or domiciliary insurance official, then all assets recovered by the ancillary receiver shall be valued at their maximum potential value by the liquidator, rather than the value actually realized by the ancillary receiver. Such assets shall be offset at full value against any claims of the ancillary state or the guaranty association or foreign guaranty association of the ancillary state. This subsection shall not apply to proceedings described in subsection 2 of section 375.1235.

(L. 1991 H.B. 385, et al. § 102, A.L. 1992 H.B. 1574)



Section 375.1238 Power of director to institute proceedings, when.

Effective 28 Aug 1992

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1238. Power of director to institute proceedings, when. — The director in his sole discretion may institute proceedings under sections 375.1160 to 375.1164 at the request of the director of the state department of insurance, financial institutions and professional registration, or other appropriate insurance official of the domiciliary state of any foreign or alien insurer having property located in this state.

(L. 1991 H.B. 385, et al. § 103, A.L. 1992 H.B. 1574)



Section 375.1240 Nonresident claims, filed where.

Effective 28 Aug 1991

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1240. Nonresident claims, filed where. — 1. In a liquidation proceeding begun in this state against an insurer domiciled in this state, claimants residing in foreign countries or in states which are not reciprocal states must file claims in this state, and claimants residing in reciprocal states may file claims either with the ancillary receivers, if any, in their respective states, or with the domiciliary liquidator. Claims must be filed on or before the last date fixed for the filing of claims in the domiciliary liquidation proceedings.

2. Claims belonging to claimants residing in reciprocal states may be proved either in the liquidation proceeding in this state as provided in sections 375.1150 to 375.1246, or in ancillary proceedings, if any, in the reciprocal states. If notice of the claims and opportunity to appear and be heard is afforded the domiciliary liquidator of this state as provided in subsection 2 of section 375.1242 with respect to ancillary proceedings, the final allowance of claims by the courts in ancillary proceedings in reciprocal states shall be conclusive as to amount and as to priority against special deposits or other security located in such ancillary states, but shall not be conclusive with respect to priorities against general assets as provided in section 375.1218.

(L. 1991 H.B. 385, et al. § 104)



Section 375.1242 Proof of claims, nonresident insurer — procedures.

Effective 28 Aug 1991

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1242. Proof of claims, nonresident insurer — procedures. — 1. In a liquidation proceeding in a reciprocal state against an insurer domiciled in that state, claimants against the insurer who reside within this state may file claims either with the ancillary receiver, if any, in this state, or with the domiciliary liquidator. Claims must be filed on or before the last dates fixed for the filing of claims in the domiciliary liquidation proceeding.

2. Claims belonging to claimants residing in this state may be proved either in the domiciliary state under the law of that state, or in ancillary proceedings, if any, in this state. If a claimant elects to prove his claim in this state, he shall file his claim with the liquidator in the manner provided in sections 375.1206 and 375.1208. The ancillary receiver shall make his recommendation to the court as provided by section 375.1220. He shall also arrange a date for hearing if necessary under section 375.1214 and shall give notice to the liquidator in the domiciliary state, either by certified mail or by personal service at least forty days prior to the date set for hearing. If the domiciliary liquidator, within thirty days after the giving of such notice, gives notice in writing to the ancillary receiver and to the claimant, either by certified mail or by personal service, of his intention to contest the claim, he shall be entitled to appear or to be represented in any proceeding in this state involving the adjudication of the claim.

3. The final allowance of the claim by the courts of this state shall be accepted as conclusive as to amount and as to priority against special deposits or other security located in this state.

(L. 1991 H.B. 385, et al. § 105)



Section 375.1244 Stay of actions during liquidation proceedings.

Effective 28 Aug 1991

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1244. Stay of actions during liquidation proceedings. — During the pendency in this or any other state of a liquidation proceeding, whether called by that name or not, no action or proceeding in the nature of an attachment, garnishment or levy of execution shall be commenced or maintained in this state against the delinquent insurer or its assets.

(L. 1991 H.B. 385, et al. § 106)



Section 375.1245 Priority of nonresident claims, reciprocal states — special deposits, priority.

Effective 28 Aug 1991

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1245. Priority of nonresident claims, reciprocal states — special deposits, priority. — 1. In a liquidation proceeding in this state involving one or more reciprocal states, the order of distribution of the domiciliary state shall control as to all claims of residents of this and reciprocal states. All claims of residents of reciprocal states shall be given equal priority of payment from general assets regardless of where such assets are located.

2. The owners of special deposit claims against an insurer for which a liquidator is appointed in this or any other state shall be given priority against the special deposits in accordance with statutes governing the creation and maintenance of the deposits. If there is a deficiency in any deposit, so that the claims secured by it are not fully discharged from it, the claimants may share in the general assets, but the sharing shall be deferred until general creditors, and also claimants against other special deposits who have received smaller percentages from their respective special deposits, have been paid percentages of their claims equal to the percentage paid from the special deposit.

3. The owner of a secured claim against an insurer for which a liquidator has been appointed in this or any other state may surrender his security and file his claim as a general creditor, or the claim may be discharged by resort to the security in accordance with section 375.1218, in which case the deficiency, if any, shall be treated as a claim against the general assets of the insurer on the same basis as claims of unsecured creditors.

(L. 1991 H.B. 385, et al. § 107)



Section 375.1246 Nonresident ancillary receiver, claims filed with — priority.

Effective 28 Aug 1991

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1246. Nonresident ancillary receiver, claims filed with — priority. — If an ancillary receiver in another state or foreign country, whether called by that name or not, fails to transfer to the domiciliary liquidator in this state any assets within his control other than special deposits, diminished only by the allocated loss adjustment expenses of the ancillary receivership, if any, the claims filed in the ancillary receivership, other than special deposit claims or secured claims, shall be considered a class 7 claim as provided by section 375.1218.

(L. 1991 H.B. 385, et al. § 108)



Section 375.1250 Definitions.

Effective 28 Aug 2014

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1250. Definitions. — As used in sections 375.1250 to 375.1275 and in the Risk-Based Capital (RBC) Instructions, the following terms mean:

(1) "Adjusted RBC report", an RBC report which has been adjusted in accordance with subsection 6 of section 375.1252;

(2) "Corrective order", an order issued by the director specifying corrective actions which the director has determined are required;

(3) "Director", the director of the department of insurance, financial institutions and professional registration;

(4) "Domestic health organization", a health organization domiciled in this state;

(5) "Domestic insurer", any insurance company domiciled in this state;

(6) "Foreign health organization", a health organization that is licensed to do business in this state under chapter 354 but is not domiciled in this state;

(7) "Foreign insurer", any insurance company which is licensed to do business in this state under section 375.791, but is not domiciled in this state;

(8) "Health organization", a health services corporation, health maintenance organization, limited health service organization, dental or vision plan, hospital, medical and dental indemnity or service corporation, or other managed care organization licensed under chapter 354, but not an organization that is defined as a life and health insurer or property and casualty insurer by this section and otherwise subject to either the life or property and casualty RBC requirements;

(9) "Life and health insurer", any insurance company licensed under chapter 376 or a licensed property and casualty insurer writing only accident and health insurance;

(10) "NAIC", the National Association of Insurance Commissioners;

(11) "Negative trend", with respect to life and health insurers, a negative trend over a period of time, as determined in accordance with the trend test calculations included in the RBC instructions;

(12) "Property and casualty insurer", any insurance company licensed under chapter 379, but such term shall not include monoline mortgage guaranty insurers, financial guaranty insurers and title insurers;

(13) "RBC instructions", the RBC report, including risk-based capital instructions adopted by the NAIC, as such RBC instructions may be amended by the NAIC from time to time in accordance with the procedures adopted by the NAIC;

(14) "RBC level", an insurer's or health organization's company action level RBC, regulatory action level RBC, authorized control level RBC, or mandatory control level RBC where:

(a) "Company action level RBC" means, with respect to any insurer or health organization, the product of 2.0 and its authorized control level RBC;

(b) "Regulatory action level RBC" means the product of 1.5 and its authorized control level RBC;

(c) "Authorized control level RBC" means the number determined under the risk-based capital formula in accordance with the RBC instruction; and

(d) "Mandatory control level RBC" means the product of .70 and the authorized control level RBC;

(15) "RBC plan", a comprehensive financial plan containing the elements specified in subsection 2 of section 375.1255. If the director rejects the RBC plan and it is revised by the insurer or health organization, with or without the director's recommendation, the plan shall be called the "Revised RBC Plan";

(16) "RBC report", the report required in section 375.1252;

(17) "Total adjusted capital", the sum of:

(a) An insurer's or health organization's statutory capital and surplus as determined in accordance with the statutory accounting applicable to the annual financial reports required to be filed under chapter 354 for health organizations, section 376.350 for domestic life and health insurers, section 379.105 for domestic property and casualty insurers and section 375.891 for foreign insurers; and

(b) Such other items, if any, as the RBC instructions may provide.

(L. 1993 H.B. 709 § 1, A.L. 1996 S.B. 759, A.L. 2014 H.B. 1968)



Section 375.1252 RBC report, filed when — contents — formula, how determined — adjusted RBC report required, when.

Effective 28 Aug 2014

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1252. RBC report, filed when — contents — formula, how determined — adjusted RBC report required, when. — 1. Every domestic insurer and every health organization shall, on or prior to each March first, prepare and submit to the director a report of its RBC level as of the end of the calendar year just ended, in a form and containing such information as is required by the RBC instructions. In addition, every domestic insurer and every domestic health organization shall file its RBC report:

(1) With the NAIC in accordance with the RBC instructions; and

(2) With the chief insurance regulatory official in any state in which the insurer or health organization is authorized to do business, if such official has notified the insurer or health organization of its request in writing, in which case the insurer or health organization shall file its RBC report not later than the later of:

(a) Fifteen days from the receipt of notice to file its RBC report with that state; or

(b) The filing date.

2. A life and health insurer's RBC shall be determined in accordance with the formula set forth in the RBC instructions. The formula shall take into account and may adjust for the covariance between:

(1) The risk with respect to the insurer's assets;

(2) The risk of adverse insurance experience with respect to the insurer's insurance liabilities and obligations;

(3) The interest rate risk with respect to the insurer's business; and

(4) All other business risks and such other relevant risks as are set forth in the RBC instructions.

­­

­

3. A property and casualty insurer's RBC shall be determined in accordance with the formula set forth in the RBC instructions. The formula shall take into account and may adjust for the covariance between:

(1) Asset risk;

(2) Credit risk;

(3) Underwriting risk; and

(4) All other business risks and such other relevant risks as are set forth in the RBC instructions.

­­

­

4. A health organization's RBC shall be determined in accordance with the formula set forth in the RBC instructions. The formula shall take into account and may adjust for the covariance between:

(1) Asset risk;

(2) Credit risk;

(3) Underwriting risk; and

(4) All other business risks and such other relevant risks as are set forth in the RBC instructions.

­­

­

5. Insurers and health organizations should seek to maintain capital above the RBC levels required by sections 375.1250 to 375.1275, as such additional capital helps to secure an insurer against various risks inherent in, or affecting, the business of insurance and not accounted for or partially measured by the risk-based capital requirements contained in sections 375.1250 to 375.1275.

6. If a domestic insurer or domestic health organization files an RBC report which in the judgment of the director is inaccurate, then the director shall adjust the RBC report to correct the inaccuracy and shall notify the insurer or health organization of the adjustment. The notice shall contain a statement of the reason for the adjustment. An RBC report as so adjusted is referred to as an "adjusted RBC report".

(L. 1993 H.B. 709 § 2, A.L. 1996 S.B. 759, A.L. 2014 H.B. 1968)



Section 375.1255 Company action level event, occurrence of, when — effect, duties of insurer or health organization — plan to be submitted, approval of, revision of, when — copies filed with all states in which insurer is authorized to transact business.

Effective 28 Aug 2014

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1255. Company action level event, occurrence of, when — effect, duties of insurer or health organization — plan to be submitted, approval of, revision of, when — copies filed with all states in which insurer is authorized to transact business. — 1. "Company action level event" means with respect to any insurer or health organization, any of the following events:

(1) The filing of an RBC report by the insurer or health organization which indicates that:

(a) The insurer's or health organization's total adjusted capital is greater than or equal to its regulatory action level RBC but less than its company action level RBC; or

(b) If a life and health insurer, the insurer has total adjusted capital which is greater than or equal to its company action level RBC but less than the product of its authorized control level RBC and 3.0, and has a negative trend;

(c) If a property and casualty insurer, the insurer has total adjusted capital which is greater than or equal to its company action level RBC but less than the product of its authorized control level RBC and 3.0 and triggers the trend test determined in accordance with the trend test calculation included in the property and casualty RBC report instructions;

(d) If a health organization has total adjusted capital which is greater than or equal to its company action level RBC but less than the product of its authorized control level RBC and 3.0 and triggers the trend test determined in accordance with the trend test calculation included in the health RBC instructions;

(2) The notification by the director to the insurer or health organization of an adjusted RBC report that indicates the event in paragraph (a), (b), (c), or (d) of subdivision (1) of this subsection, if the insurer or health organization does not challenge the adjusted RBC report pursuant to section 375.1265;

(3) If pursuant to section 375.1265 the insurer or health organization challenges an adjusted RBC report that indicates the event described in subdivision (1) of this subsection, the notification by the director to the insurer or health organization that the director has, after a hearing, rejected the insurer's or health organization's challenge.

2. In the event of a company action level event the insurer or health organization shall prepare and submit to the director an RBC plan which shall:

(1) Identify the conditions in the insurer or health organization which contribute to the company action level event;

(2) Contain proposals of corrective actions which the insurer or health organization intends to take and would be expected to result in the elimination of the company action level event;

(3) (a) Provide projections of the insurer's financial results in the current year and at least the four succeeding years, both in the absence of proposed corrective actions and giving effect to the proposed corrective actions, including projections of statutory operating income, net income, capital or surplus. The projections for both new and renewal business might include separate projections for each major line of business and separately identify each significant income, expense and benefit component;

(b) Provide projections of the health organization's financial results in the current year and at least the two succeeding years, both in the absence of proposed corrective actions and giving effect to the proposed corrective actions, including projections of statutory balance sheets, operating income, net income, capital and surplus, and RBC levels. The projections for both new and renewal business might include separate projections for each major line of business and separately identify each significant income, expense, and benefit component;

(4) Identify the key assumptions impacting the insurer's or health organization's projections and the sensitivity of the projections to the assumptions; and

(5) Identify the quality of, and problems associated with, the insurer's or health organization's business, including but not limited to its assets, anticipated business growth and associated surplus strain, extraordinary exposure to risk, mix of business and use of reinsurance in each case, if any.

3. The RBC plan shall be submitted:

(1) Within forty-five days of the company action level event; or

(2) If the insurer or health organization challenges an adjusted RBC report pursuant to section 375.1265 within forty-five days after notification to the insurer or health organization that the director has, after a hearing, rejected the insurer's or health organization's challenge.

4. Within sixty days after the submission by an insurer or health organization of an RBC plan to the director, the director shall notify the insurer or health organization whether the RBC plan shall be implemented or is, in the judgment of the director, unsatisfactory. If the director determines the RBC plan is unsatisfactory, the notification to the insurer or health organization shall set forth the reasons for the determination, and may set forth proposed revisions which will render the RBC plan satisfactory, in the judgment of the director. Upon notification from the director, the insurer or health organization shall prepare a revised RBC plan, which may incorporate by reference any revisions proposed by the director, and shall submit the revised RBC plan to the director:

(1) Within forty-five days after the notification from the director; or

(2) If the insurer or health organization challenges the notification from the director pursuant to section 375.1265, within forty-five days after a notification to the insurer or health organization that the director has, after a hearing, rejected the insurer's or health organization's challenge.

5. In the event of a notification by the director to an insurer's or health organization that the insurer or health organization's RBC plan or revised RBC plan is unsatisfactory, the director may at the director's discretion, subject to the insurer's or health organization's right to a hearing under section 375.1265, specify in the notification that the notification constitutes a regulatory action level event.

6. Every domestic insurer or domestic health organization that files an RBC plan or revised RBC plan with the director shall file a copy of the RBC plan or revised RBC plan with the chief insurance regulatory official in any state in which the insurer is authorized to do business if:

(1) Such state has an RBC provision, substantially similar to subsection 1 of section 375.1267; and

(2) The chief insurance regulatory official of that state has notified the insurer or health organization of its request for the filing in writing, in which case the insurer or organization shall file a copy of the RBC plan or revised RBC plan in that state no later than the later of:

(a) Fifteen days after the receipt of notice to file a copy of its RBC plan or revised RBC plan with the state; or

(b) The date on which the RBC plan or revised RBC plan is filed under subsection 3 or 4 of this section.

(L. 1993 H.B. 709 § 3, A.L. 1996 S.B. 759, A.L. 2010 S.B. 583, A.L. 2014 H.B. 1968)



Section 375.1257 Regulatory action level event, occurrence of, when — director's duties, corrective actions — plan to be submitted by insurer — or health organization.

Effective 28 Aug 2014

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1257. Regulatory action level event, occurrence of, when — director's duties, corrective actions — plan to be submitted by insurer — or health organization. — 1. "Regulatory action level event" means, with respect to any insurer or health organization, any of the following events:

(1) The filing of an RBC report by the insurer or health organization which indicates that the insurer's or health organization's total adjusted capital is greater than or equal to its authorized control level RBC but less than its regulatory action level RBC;

(2) The notification by the director to an insurer or health organization of an adjusted RBC report that indicates the event in subdivision (1) of this subsection, if the insurer or health organization does not challenge the adjusted RBC report under section 375.1265;

(3) If, pursuant to section 375.1265, the insurer or health organization challenges an adjusted RBC report that indicates the event in subdivision (1) of this subsection, the notification by the director to the insurer or health organization that the director has, after a hearing, rejected the insurer's or health organization's challenge;

(4) The failure of the insurer or health organization to file an RBC report by the filing date, unless the insurer or health organization has provided an explanation for such failure which is satisfactory to the director and has cured the failure within ten days after the filing date;

(5) The failure of the insurer or health organization to submit an RBC plan to the director within the time period set forth in subsection 3 of section 375.1255;

(6) Notification by the director to the insurer or health organization that:

(a) The RBC plan or revised RBC plan submitted by the insurer or health organization is, in the judgment of the director, unsatisfactory; and

(b) Such notification constitutes a regulatory action level event with respect to the insurer or health organization, where the insurer or health organization has not challenged the determination under section 375.1265;

(7) If, pursuant to section 375.1265, the insurer or health organization challenges a determination by the director under subdivision (6) of this subsection, the notification by the director to the insurer or health organization that the director has, after a hearing, rejected such challenge;

(8) Notification by the director to the insurer or health organization that the insurer or health organization has failed to adhere to its RBC plan or revised RBC plan, but only if such failure has a substantial adverse effect on the ability of the insurer or health organization to eliminate the company action level event in accordance with its RBC plan or revised RBC plan and the director has so stated in the notification provided the insurer or health organization has not challenged the determination under section 375.1265; or

(9) If, pursuant to section 375.1265, the insurer or health organization challenges a determination by the director under subdivision (8) of this subsection the notification by the director to the insurer or health organization that the director has, after a hearing, rejected the challenge.

2. In the event of a regulatory action level event the director shall:

(1) Require the insurer or health organization to prepare and submit an RBC plan or, if applicable, a revised RBC plan;

(2) Perform such examination or analysis as the director deems necessary of the assets, liabilities and operations of the insurer or health organization, including a review of its RBC plan or revised RBC plan; and

(3) Subsequent to the examination or analysis, issue an order specifying such corrective actions as the director shall determine are required.

3. In determining corrective actions, the director may take into account such factors as are deemed relevant with respect to the insurer or health organization based upon the director's examination or analysis of the assets, liabilities and operations of the insurer or health organization, including, but not limited to, the results of any sensitivity tests undertaken pursuant to the RBC instructions. The RBC plan or revised RBC plan shall be submitted:

(1) Within forty-five days after the occurrence of the regulatory action level event;

(2) If the insurer or health organization challenges an adjusted RBC report pursuant to section 375.1265, within forty-five days after the notification to the insurer or health organization that the director has, after a hearing, rejected the insurer's or health organization's challenge; or

(3) If the insurer or health organization challenges a revised RBC plan under section 375.1265, within forty-five days after notification to the insurer or health organization that the director has, after a hearing, rejected the challenge.

4. The director may retain actuaries and investment experts and other consultants as may be necessary in the judgment of the director to review the insurer's or health organization's RBC plan or revised RBC plan, examine or analyze the assets, liabilities and operations of the insurer or health organization and formulate the corrective order with respect to the insurer or health organization. The fees, costs and expenses relating to the consultants shall be borne by the affected insurer or health organization.

(L. 1993 H.B. 709 § 4, A.L. 1996 S.B. 759, A.L. 2014 H.B. 1968)



Section 375.1260 Authorized control level event, occurrence of, when — effect, duties of director.

Effective 28 Aug 2014

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1260. Authorized control level event, occurrence of, when — effect, duties of director. — 1. "Authorized control level event" means any of the following events:

(1) The filing of an RBC report by the insurer or health organization which indicates that the insurer's or health organization's total adjusted capital is greater than or equal to its mandatory control level RBC but less than its authorized control level RBC;

(2) The notification by the director to the insurer or health organization of an adjusted RBC report that indicates the event in subdivision (1) of this subsection provided the insurer or health organization does not challenge the adjusted RBC report under section 375.1265;

(3) If, pursuant to section 375.1265, the insurer or health organization challenges an adjusted RBC report that indicates the event in subdivision (1) of this subsection, notification by the director to the insurer or health organization that the director has, after a hearing, rejected the insurer's or health organization's challenge;

(4) The failure of the insurer or health organization to respond, in a manner satisfactory to the director, to a corrective order provided the insurer or health organization has not challenged the corrective order under section 375.1265; or

(5) If the insurer or health organization has challenged a corrective order under section 375.1265 and the director has, after a hearing, rejected the challenge or modified the corrective order, the failure of the insurer or health organization to respond, in a manner satisfactory to the director, to the corrective order subsequent to rejection or modification by the director.

2. In the event of an authorized control level event the director shall:

(1) Take such actions as are required under section 375.1257 regarding an insurer or health organization with respect to which a regulatory action level event has occurred; or

(2) If the director deems it to be in the best interests of the policyholders and creditors of the insurer or health organization and of the public, take such actions as are necessary to cause the insurer or health organization to be placed under regulatory control under sections 375.1150 to 375.1246. In the event the director takes such actions, the authorized control level event shall be deemed sufficient grounds for the director to take action pursuant to sections 375.1150 to 375.1246, and the director shall have the rights, powers and duties with respect to the insurer or health organization as are set forth in sections 375.1150 to 375.1246. In the event the director takes actions under this subdivision pursuant to an adjusted RBC report, the insurer or health organization shall be entitled to such protections as are afforded to insurers or health organizations pursuant to the provisions of sections 375.570 to 375.640, provided that the adjusted RBC report shall be deemed a report of examination.

(L. 1993 H.B. 709 § 5, A.L. 1996 S.B. 759, A.L. 2014 H.B. 1968)



Section 375.1262 Mandatory control level event, occurrence of, when — effect, duties of director.

Effective 28 Aug 2014

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1262. Mandatory control level event, occurrence of, when — effect, duties of director. — 1. "Mandatory control level event" means, with respect to any insurer or health organization, any of the following events:

(1) The filing of an RBC report which indicates that the insurer's or health organization's total adjusted capital is less than its mandatory control level RBC;

(2) Notification by the director to the insurer or health organization of an adjusted RBC report that indicates the event in subdivision (1) of this subsection if the insurer or health organization does not challenge the adjusted RBC report under section 375.1265; or

(3) If, pursuant to section 375.1265, the insurer or health organization challenges an adjusted RBC report that indicates the event in subdivision (1) of this subsection, notification by the director to the insurer or health organization that the director has, after a hearing, rejected the insurer's or health organization's challenge.

2. In the event of a mandatory control level event the director shall take such actions as are necessary to place the insurer or health organization under regulatory control under sections 375.1150 to 375.1246, or, in the case of a property and casualty insurer which is writing no business, may allow the insurer to continue its existing policies until expiration of the policy term and settlement of all outstanding claims under the supervision of the director. In either event, the mandatory control level event shall be deemed sufficient grounds for the director to take action pursuant to sections 375.1150 to 375.1246, and the director shall have the rights, powers and duties with respect to the insurer or health organization as are set forth in sections 375.1150 to 375.1246. In the event the director takes actions pursuant to an adjusted RBC report, the insurer or health organization shall be entitled to such protections as are afforded to insurers or health organizations pursuant to the provisions of sections 375.570 to 375.640, if the adjusted RBC report shall be deemed a report of examination. Notwithstanding any other provision of this subsection to the contrary, the director may forego action for up to ninety days after the mandatory control level event if the director finds there is a reasonable expectation that the mandatory control level event be eliminated within the ninety-day period.

(L. 1993 H.B. 709 § 6, A.L. 1996 S.B. 759, A.L. 2014 H.B. 1968)



Section 375.1265 Hearing, insurer's right to, when — procedures — judicial review of order, exceptions.

Effective 28 Aug 2014

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1265. Hearing, insurer's right to, when — procedures — judicial review of order, exceptions. — 1. Upon:

(1) Notification to an insurer or health organization by the director of an adjusted RBC report; or

(2) Notification to an insurer or health organization by the director that:

(a) The insurer's or health organization's RBC plan or revised RBC plan is unsatisfactory; and

(b) Such notification constitutes a regulatory action level event with respect to such insurer or health organization; or

(3) Notification to any insurer or health organization by the director that the insurer or health organization has failed to adhere to its RBC plan or revised RBC plan and that such failure has a substantial adverse effect on the ability of the insurer or health organization to eliminate the company action level event with respect to the insurer or health organization in accordance with its RBC plan or revised RBC plan; or

(4) Notification to an insurer or health organization by the director of a corrective order with respect to the insurer or health organization;

­­

­

2. An insurer or health organization aggrieved by an order of the director after a hearing pursuant to subsection 1 of this section may obtain judicial review of such order pursuant to sections 536.100 to 536.140, except that:

(1) No insurer or health organization shall be deemed aggrieved unless the director has either:

(a) Made the director's order public; or

(b) Taken action pursuant to sections 375.1250 to 375.1275 or pursuant to sections 375.1165 to 375.1246; or

(c) Issued a corrective order after the hearing;

(2) If the director has taken action as described in paragraph (b) of subdivision (1) of subsection 1 of this section, judicial review pursuant to this section shall be consolidated with and be pendent to the action pursuant to the director's action.

3. There shall be no judicial review of any action by the director pursuant to sections 375.1250 to 375.1275 except as provided in subsection 2 of this section.

(L. 1993 H.B. 709 § 7, A.L. 1996 S.B. 759, A.L. 2014 H.B. 1968)



Section 375.1267 Reports and plans confidential — RBC levels are regulatory tool, limitation on use.

Effective 28 Aug 2014

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1267. Reports and plans confidential — RBC levels are regulatory tool, limitation on use. — 1. All RBC reports, to the extent the information therein is not required to be set forth in a publicly available annual statement schedule, and RBC plans, including the results or report of any examination or analysis of an insurer or health organization performed pursuant to this section and any corrective order issued by the director pursuant to examination or analysis, with respect to any domestic insurer, foreign insurer, health organization, or foreign health organization which are filed with the director constitute information that might be damaging to the domestic insurer, foreign insurer, health organization, or foreign health organization if made available to its competitors, and therefore shall be kept confidential by the director. This information shall neither be made public nor be subject to subpoena, other than by the director and then only for the purpose of enforcement actions taken by the director pursuant to sections 375.1250 to 375.1275 or any other provision of the insurance laws of this state.

2. The comparison of an insurer's or health organization's total adjusted capital to any of its RBC levels is a regulatory tool which may indicate the need for possible corrective action with respect to the insurer or health organization, and is not intended as a means to rank insurers or health organizations generally. Therefore, except as otherwise required pursuant to the provisions of sections 375.1250 to 375.1275, the making, publishing, disseminating, circulating or placing before the public, or causing directly or indirectly, the making, publishing, disseminating, circulating or placing before the public, in a newspaper, magazine or other publication, or in the form of a notice, circular, pamphlet, letter or poster, or over any radio or television station, or in any other way, an advertisement, announcement or statement containing an assertion, representation or statement with regard to the RBC levels of any insurer or health organization, or of any component derived in the calculations by any insurer or health organization, agent, broker, or other person engaged in any manner in the business of insurance would be misleading and is therefore an unfair trade practice as defined in section 375.934; except that if any materially false statement with respect to the comparison regarding an insurer's or health organization's total adjusted capital to its RBC levels or an inappropriate comparison of any other amount to the insurer's or health organization's RBC levels is published in any written publication and the insurer or health organization is able to demonstrate with substantial proof the falsity of such statement, or the inappropriateness, as the case may be, then the insurer or health organization may publish an announcement in a written publication if the sole purpose of the announcement is to rebut the materially false statement.

3. The RBC instructions, RBC reports, adjusted RBC reports, RBC plans and revised RBC plans are intended solely for use by the director in monitoring the solvency of insurers and health organizations and the need for possible corrective action with respect to insurers or health organizations and shall not be used by the director for ratemaking nor considered or introduced as evidence in any rate proceeding nor used by the director to calculate or derive any elements of an appropriate premium level or rate of return for any line of insurance which an insurer, health organization, or any affiliate is authorized to write.

4. In order to assist in the performance of the director's duties, the director:

(1) May share documents, materials, or other information, including the confidential and privileged documents, materials, or information subject to subsection 1 of this section, with other state, federal, and international regulatory agencies, with the National Association of Insurance Commissioners and its affiliates and subsidiaries, and with state, federal, and international law enforcement authorities, provided that the recipient agrees to maintain the confidentiality and privileged status of the document, material, or other information;

(2) May receive documents, materials, or other information, including otherwise confidential and privileged documents, materials, or information from the National Association of Insurance Commissioners and its affiliates and subsidiaries and from regulatory and law enforcement officials of other foreign or domestic jurisdictions, and shall maintain as confidential or privileged any document, material, or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material, or information; and

(3) May enter into agreements governing sharing and use of information consistent with this subsection.

5. No waiver of any applicable privilege or claim of confidentiality in the documents, materials, or information shall occur as a result of disclosure to the director under this section or as a result of sharing as authorized in subdivision (3) of subsection 4 of this section.

(L. 1993 H.B. 709 § 8, A.L. 1996 S.B. 759, A.L. 2014 H.B. 1968)



Section 375.1269 Provisions of law supplemental to other insurance laws — rules and regulations, authority — exemption of property — immunity from liability.

Effective 28 Aug 2014

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1269. Provisions of law supplemental to other insurance laws — rules and regulations, authority — exemption of property — immunity from liability. — 1. The provisions of sections 375.1250 to 375.1275 are supplemental to any other provisions of the laws of this state, and shall not preclude or limit any other powers or duties of the director under such laws, including but not limited to sections 375.1150 to 375.1246.

2. The director may adopt reasonable rules and regulations necessary for the implementation of sections 375.1250 to 375.1275. No rule or regulation promulgated under authority of this section shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

3. The director may exempt from the provisions of sections 375.1250 to 375.1275 any domestic property and casualty insurer which:

(1) Writes direct business only in this state;

(2) Writes direct annual premiums of two million dollars or less; and

(3) Assumes no reinsurance in excess of five percent of direct premium written.

4. The director may exempt from the provisions of sections 375.1250 to 375.1275 any domestic health organization that:

(1) Writes direct business only in this state; and

(2) Writes direct annual premiums of two million dollars or less; and

(3) Assumes no reinsurance in excess of five percent of direct premium written; or

(4) Is a limited health service organization that covers less than two thousand lives.

5. There shall be no liability on the part of, and no cause of action shall arise against, the director, the department of insurance, financial institutions and professional registration or its employees or agents for any action taken by them in the performance of their powers and duties under sections 375.1250 to 375.1275.

(L. 1993 H.B. 709 § 9, A.L. 1996 S.B. 759, A.L. 2014 H.B. 1968)



Section 375.1270 Foreign insurers to submit RBC report to director, when — plan, submission of, when — powers of director.

Effective 28 Aug 2014

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1270. Foreign insurers to submit RBC report to director, when — plan, submission of, when — powers of director. — 1. Any foreign insurer or foreign health organization shall, upon the written request of the director, submit to the director an RBC report as of the end of the calendar year just ended the later of:

(1) The date an RBC report would be required to be filed by a domestic insurer or domestic health organization under sections 375.1250 to 375.1275; or

(2) Fifteen days after the request is received by the foreign insurer or foreign health organization.

2. Any foreign insurer or foreign health organization shall, at the written request of the director, promptly submit to the director a copy of any RBC plan that is filed with the chief insurance regulatory official of any other state.

3. In the event of a company action level event regulatory action level event or authorized control level event with respect to any foreign insurer or foreign health organization as determined under the RBC statute applicable in the state of domicile of the insurer or, if no RBC provision is in force in that state, under the provisions of sections 375.1250 to 375.1275, if the chief insurance regulatory official of the state of domicile of the foreign insurer or foreign health organization fails to require the foreign insurer or foreign health organization to file an RBC plan in the manner specified under the RBC statute or, if no RBC provision is in force in the state, under section 375.1255, the director may require the foreign insurer or foreign health organization to file an RBC plan with the director. In such event, the failure of the foreign insurer or foreign health organization to file an RBC plan with the director shall be grounds to order the insurer or foreign health organization to cease and desist from writing new insurance business in this state, pursuant to the procedures set forth in section 374.046.

4. In the event of a mandatory control level event with respect to any foreign insurer or foreign health organization, if no domiciliary receiver has been appointed with respect to the foreign insurer or foreign health organization under the rehabilitation and liquidation statute applicable in the state of domicile of the foreign insurer or foreign health organization, the director may make application to the circuit court of Cole County permitted pursuant to section 375.1234 with respect to the liquidation of property of foreign insurers or foreign health organizations found in this state, and the occurrence of the mandatory control level event shall be considered adequate grounds for the application.

(L. 1993 H.B. 709 § 10, A.L. 1996 S.B. 759, A.L. 2014 H.B. 1968)



Section 375.1272 Notices, effective when.

Effective 28 Aug 2014

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1272. Notices, effective when. — All notices by the director to an insurer or health organization which may result in regulatory action under sections 375.1250 to 375.1275 shall be effective upon dispatch if transmitted by registered or certified mail, or in the case of any other transmission shall be effective upon the insurer's or health organization's receipt of such notice.

(L. 1993 H.B. 709 § 11, A.L. 2014 H.B. 1968)



Section 375.1275 RBC reports for calendar year 1993, requirements — RBC reports for 1996, requirements — not applicable, when — 2014 filings for health organizations.

Effective 28 Aug 2014

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1275. RBC reports for calendar year 1993, requirements — RBC reports for 1996, requirements — not applicable, when — 2014 filings for health organizations. — 1. For RBC reports required to be filed by life and health insurers with respect to 1993, the following requirements shall apply in lieu of the provisions of section 375.1255:

(1) In the event of a company action level event with respect to an insurer, the director shall take no regulatory action;

(2) In the event of a regulatory action level event pursuant to section 375.1257, the director shall take the actions required pursuant to section 375.1255;

(3) In the event of a regulatory action level event pursuant to section 375.1257 or an authorized control level event, the director shall take the actions required pursuant to section 375.1257 with respect to the insurer;

(4) In the event of a mandatory control level event with respect to an insurer, the director shall take the actions required pursuant to section 375.1260 with respect to the insurer.

2. For RBC reports required to be filed by property and casualty insurers with respect to 1996, the following requirements shall apply in lieu of the provisions of sections 375.1255 to 375.1262:

(1) In the event of a company action level event with respect to a domestic insurer, the director shall take no regulatory action under sections 375.1250 to 375.1275;

(2) In the event of a regulatory action level event under subdivision (1), (2) or (3) of subsection 1 of section 375.1257, the director shall take the actions required under section 375.1255;

(3) In the event of a regulatory action level event under subdivision (4), (5), (6), (7), (8) or (9) of subsection 1 of section 375.1257 or an authorized control level event, the director shall take the actions required under section 375.1257, with respect to the insurer;

(4) In the event of a mandatory control level event, the director shall take the actions required under section 375.1260 with respect to the insurer.

3. For RBC reports required to be filed by health organizations with respect to 2014, the following requirements shall apply in lieu of the provisions of sections 375.1255 to 375.1262:

(1) In the event of a company action level event with respect to a domestic health organization, the director shall take no regulatory action;

(2) In the event of a regulatory action level event under subdivisions (1) to (3) of subsection 1 of section 375.1257, the director shall take the actions required pursuant to section 375.1255;

(3) In the event of a regulatory action level event under subdivisions (4) to (9) of subsection 1 of section 375.1257 or an authorized control level event, the director shall take the actions required under section 375.1257 with respect to the health organization;

(4) In the event of a mandatory control level event with respect to a health organization, the director shall take the actions required under section 375.1260 with respect to the health organization.

4. The actions required under sections 375.1255 to 375.1262 or this section shall not apply to any insurer operating under the provisions of sections 287.900 to 287.920 which is under any order of supervision, including waivers of requirements for capital and surplus, issued or commenced by the director prior to August 28, 1996. This provision shall remain in effect until such order or proceeding expires or is otherwise terminated by further order of the director.

(L. 1993 H.B. 709 § 12, A.L. 1996 S.B. 759, A.L. 2014 H.B. 1968)



Section 375.1280 Scope of law.

Effective 28 Aug 1993

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1280. Scope of law. — Sections 375.1280 to 375.1295 provide for the regulation of the transfer and novation of contracts of insurance by way of assumption reinsurance. It defines assumption reinsurance and establishes notice and disclosure requirements which protect and define the rights and obligations of policyholders, regulators and the parties to assumption reinsurance agreements.

(L. 1993 H.B. 709 § 13)



Section 375.1282 Application of law — not applicable, when.

Effective 28 Aug 1993

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1282. Application of law — not applicable, when. — 1. Sections 375.1280 to 375.1295 apply to any insurer authorized in this state which either assumes or transfers the obligations or risks on contracts of insurance owned by policyholders pursuant to an assumption reinsurance agreement.

2. Sections 375.1280 to 375.1295 do not apply to:

(1) Any reinsurance agreement or transaction in which the ceding insurer continues to remain directly liable for its insurance obligations or risks under the contracts of insurance subject to the reinsurance agreement;

(2) The substitution of one insurer for another upon the expiration of insurance coverage pursuant to statutory or contractual requirements and the issuance of a new contract of insurance by another insurer;

(3) The transfer of contracts of insurance pursuant to mergers or consolidations of two or more insurers to the extent that those transactions are regulated by statute;

(4) Any insurer subject to a judicial order of liquidation or rehabilitation; or

(5) Any reinsurance agreement or transaction to which a state insurance guaranty association is a party.

(L. 1993 H.B. 709 § 14)



Section 375.1285 Definitions.

Effective 28 Aug 1993

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1285. Definitions. — As used in sections 375.1280 to 375.1295, the following terms mean:

(1) "Assuming insurer", the insurer which acquires an insurance obligation or risk from the transferring insurer pursuant to an assumption reinsurance agreement;

(2) "Assumption reinsurance agreement", any contract which both:

(a) Transfers insurance obligations or risks of existing or in-force contracts of insurance from a transferring insurer to an assuming insurer; and

(b) Is intended to effect a novation of the transferred contract of insurance with the result that the assuming insurer becomes directly liable to the policyholders of the transferring insurer and the transferring insurer's insurance obligations or risks under such contracts are extinguished;

(3) "Contract of insurance", any written agreement between an insurer and policyholder pursuant to which the insurer, in exchange for premium or other consideration, agrees to assume an obligation or risk of the policyholder, or to make payments on behalf of or to the policyholder or its beneficiaries; it shall include but not be limited to all property, casualty, life, health, accident, surety, title, and annuity business authorized to be written pursuant to the insurance laws of this state;

(4) "Notice of transfer", the written notice to policyholders required by section 375.1287;

(5) "Policyholder", any individual or entity which has the right to terminate or otherwise alter the terms of a contract of insurance. It includes any certificate holder whose certificate is in force on the proposed effective date of the assumption, if the certificate holder has the right to keep the certificate in force without change in benefit following termination of the group policy. The rights to keep the certificate in force referred to in this section shall not include the right to elect individual coverage under the Consolidated Omnibus Budget Reconciliation Act, ("COBRA" ) section 601, et seq., or the Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. 1161 et seq.;

(6) "Transferring insurer", the insurer which transfers an insurance obligation or risk to an assuming insurer pursuant to an assumption reinsurance agreement.

(L. 1993 H.B. 709 § 15)



Section 375.1287 Notice of transfer, form, contents, filing with director, when — prior approval required, period for approval, factors for director to consider in reviewing request — penalty for violation.

Effective 01 Jan 2017, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1287. Notice of transfer, form, contents, filing with director, when — prior approval required, period for approval, factors for director to consider in reviewing request — penalty for violation. — 1. A notice of transfer regarding an assumption reinsurance agreement shall be provided to the policyholders of a transferring insurer in the following manner:

(1) The transferring insurer shall provide or cause to be provided to each policyholder a notice of transfer by first class mail, addressed to the policyholder's last known address or to the address to which premium notices or other policy documents are sent or, with respect to home service business, by personal delivery with acknowledged receipt. A notice of transfer shall also be sent to the transferring insurer's agents and brokers of record on the affected policies;

(2) The notice of transfer shall state or provide:

(a) The date on which the transfer and novation of the policyholder's contract of insurance is proposed to take place;

(b) The name and addresses and telephone numbers of the transferring insurer and assuming insurer;

(c) That the policyholder has the right to either consent to or reject the transfer and novation;

(d) The procedures and time limit for consenting to or rejecting the transfer and novation;

(e) A summary of any effect that consenting to or rejecting the transfer and novation will have on the policyholder's rights;

(f) A statement that the assuming insurer is licensed to write the type of business being assumed in the state where the policyholder resides, or is otherwise authorized, as provided herein, to assume such business;

(g) The name and address of the person at the transferring insurer to whom the policyholder should send its written statement of acceptance or rejection of the transfer and novation;

(h) The address and phone number of the insurance department where the policyholder resides so that the policyholder may write or call its insurance department for further information regarding the financial condition of the assuming insurer; and

(i) The following financial data for both companies:

a. Ratings for the last five years if available or for such lesser period as is available from two nationally recognized insurance rating services acceptable to the director including the rating service's explanation of the rating's meaning. If ratings are unavailable for any year of the five-year period, this shall also be disclosed;

b. A balance sheet as of December thirty-first for the previous three years if available or for such lesser period as is available and as of the date of the most recent quarterly statement;

c. A copy of the management's discussion and analysis that was filed as a supplement to the previous year's annual statement; and

d. An explanation of the reason for the transfer;

(3) Notice in a form identical or substantially similar to the following, or as specified by the director of the department of insurance, financial institutions and professional registration by regulation, shall be deemed to comply with the requirements of this subsection:

­

­

(4) The notice to transfer shall include a preaddressed, postage-paid response card which a policyholder may return as its written statement of acceptance or rejection of the transfer and novation;

(5) The notice of transfer proposed to be used shall be filed as part of the prior approval requirement set forth below in subdivision (1) of subsection 2 of this section.

2. (1) Prior approval by the director is required for any transaction where an insurer domiciled in this state assumes or transfers obligations or risks on contracts of insurance under an assumption reinsurance agreement. No insurer licensed in this state shall transfer obligations or risks on contracts of insurance owned by policyholders residing in this state to any insurer that is not licensed in this state. An insurer domiciled in this state shall not assume obligations or risks on contracts of insurance owned by policyholders residing in any other state unless it is licensed in the other state, or the insurance regulatory official of that state has approved such assumption in writing.

(2) Any licensed foreign insurer that enters into an assumption reinsurance agreement, which transfers the obligations or risks on contracts of insurance owned by policyholders residing in this state, shall file or cause to be filed the assumption certificate with the director of the department of insurance, financial institutions and professional registration of this state, a copy of the notice of transfer, and an affidavit that the transaction is subject to substantially similar requirements in the state of domicile of both the transferring and assuming insurer.

(3) Any licensed foreign insurer that enters into an assumption reinsurance agreement, which transfers the obligations or risks on contracts of insurance owned by policyholders residing in this state, shall obtain the prior approval of the director of the department of insurance, financial institutions and professional registration of this state and shall be subject to all other requirements of sections 375.1280 to 375.1295 unless the transferring and assuming insurers are subject to assumption reinsurance requirements adopted by statute or regulation in the jurisdiction of their domicile which are substantially similar to sections 375.1280 to 375.1295.

(4) No insurer required to receive approval of assumption reinsurance transactions under this section shall enter into an assumption reinsurance transaction until:

(a) Thirty days after the director has received a request for approval and has not within such period disapproved such transaction; or

(b) The director shall have approved the transaction within the thirty-day period.

(5) The following factors, along with such other factors as the director deems appropriate under the circumstances, shall be considered by the director in reviewing the request for approval:

(a) The financial condition of the transferring and assuming insurer and the effect the transaction will have on the financial condition of each company;

(b) The competence, experience and integrity of those persons who control the operation of the assuming insurer;

(c) The plans or proposals the assuming party has with respect to the administration of the policies subject to the proposed transfer;

(d) Whether the transfer is fair and reasonable to the policyholders of both companies;

(e) Whether the notice of transfer to be provided by the insurer is fair, adequate and not misleading; and

(f) Whether the transfer lessens competition or restrains trade.

3. Any officer, director or stockholder of any insurer violating or consenting to the violation of any provision of subsection 2 of this section is guilty of a class E felony.

(L. 1993 H.B. 709 § 16, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 375.1290 Policyholder's right to reject, procedures — second and third notices, when — response deemed received, when.

Effective 28 Aug 1993

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1290. Policyholder's right to reject, procedures — second and third notices, when — response deemed received, when. — 1. Every policyholder shall have the right to reject the transfer and novation of their contract of insurance. Policyholders electing to reject the assumption transaction shall return to the transferring insurer the preaddressed postage-paid response card or other written notice and indicate thereon that the assumption is rejected.

2. Payment of the next premium to the assuming company after the notice of transfer is received shall be deemed to indicate the policyholder's acceptance of the transfer to the assuming insurer, and a novation shall be deemed to have been effected, provided that the premium notice clearly states that payment of the premium to the assuming insurer shall constitute acceptance of the transfer. However, the premium notice shall also provide a method for the insured to pay the premium while reserving the right to reject the transfer.

3. After no fewer than twelve months from the mailing of the initial notice of transfer required under subsection 1 of section 375.1287, if positive consent to the transfer and assumption has not been received and consent has not been deemed to have occurred under subsection 2 of this section, the transferring company shall send to the policyholder a second notice of transfer as specified in subsection 1 of section 375.1287. After no fewer than twenty-four months from the mailing of the initial notice of transfer, if positive consent to the transfer and assumption has not been received and consent has not been deemed to have occurred under subsection 2 of this section, the transferring company shall send to the policyholder a third and final notice of transfer. If the policyholder does not reject the transfer during the six-month period immediately following the date on which the transferring insurer mails the third and final notice of transfer, the policyholder's consent will be deemed to have occurred and novation of the contract will be effected.

4. The transferring insurer will be deemed to have received the response card or other written notice on the date it is postmarked. A policyholder may also send a response card or other written notice by facsimile or other electronic transmission or by registered mail, express delivery or courier service, in which case the response card shall be deemed to have been received by the assuming insurer on the date of actual receipt by the transferring insurer.

(L. 1993 H.B. 709 § 17)



Section 375.1292 Consent to transfer, effect.

Effective 28 Aug 1993

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1292. Consent to transfer, effect. — If a policyholder consents to the transfer pursuant to section 375.1290, or if the transfer is effected under section 375.1294, there shall be a novation of the contract of insurance subject to the assumption reinsurance agreement with the result that the transferring insurer shall thereby be relieved of all insurance obligations or risks transferred under the assumption reinsurance agreement, and the assuming insurer shall become directly and solely liable to the policyholder for those insurance obligations or risks.

(L. 1993 H.B. 709 § 18)



Section 375.1294 Hazardous financial condition of transferring insurer, automatic transfer, when.

Effective 28 Aug 1993

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1294. Hazardous financial condition of transferring insurer, automatic transfer, when. — If an insurer domiciled in this state or in a jurisdiction not having a substantially similar law is deemed by the director to be in hazardous financial condition, or if an administrative or judicial proceeding has been instituted against it for the purpose of liquidating, reorganizing or conserving such insurer, and if the transfer of the contracts of insurance by the insurer is in the best interest of the policyholders, as determined by the director, then a transfer and novation may be effected notwithstanding the provisions of sections 375.1280 to 375.1295. This may include a form of implied consent and adequate notification to the policyholder of the circumstances requiring the transfer as approved by the director.

(L. 1993 H.B. 709 § 19)



Section 375.1295 Effective date — application dates.

Effective 28 Aug 1993

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1295. Effective date — application dates. — 1. Sections 375.1280 to 375.1295 shall apply to all assumption reinsurance agreements entered into on or after August 28, 1993.

2. Any person who prior to August 28, 1993, committed any act punishable under subsection 10 of section 375.241 may be punished under the provisions of such subsection as it existed prior to August 28, 1993, on any date on or after August 28, 1993.

(L. 1993 H.B. 709 § 20)



Section 375.1300 Definitions.

Effective 28 Aug 1998

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1300. Definitions. — When used in sections 375.1300 to 375.1312, the following terms mean:

(1) "Consultant", an individual, partnership or corporation who, for a fee, holds himself or itself out to the public as engaged in the business of offering any advice, counsel, opinion or service with respect to the benefits, advantages or disadvantages promised under any policy of insurance that could be issued in this state;

(2) "Director", the director of the department of insurance, financial institutions and professional registration of this state;

(3) "Genetic information", the results of a genetic test. Genetic information shall not include family history, the results of routine physical measurements, or the results of chemical, blood, urine analysis, or the results of tests for drugs or the presence of the human immunodeficiency virus, or from results of any other tests commonly accepted in clinical practice at the time;

(4) "Genetic test", a laboratory test of human deoxyribonucleic acid (DNA) or ribonucleic acid (RNA) used to identify the presence or absence of inherited alterations in the DNA or RNA which cause predisposition to disease or illness. The term does not include routine physical measurements and examinations, routine tests performed as a part of a physical examination, chemical, blood or urine analysis, cholesterol tests, tests for the presence of the human immunodeficiency virus, a test for drugs, or tests commonly accepted in clinical practice at the time;

(5) "Insurer", any person, reciprocal exchange, interinsurer, Lloyds insurer, fraternal benefit society, and any other legal entity engaged in the business of insurance, including agents, brokers, adjusters and third-party administrators. "Insurer" also includes health services corporations, health maintenance organizations, prepaid limited health care service plans, dental, optometry and other similar health service plans. For purposes of sections 375.930 to 375.948, such entities shall be deemed to be engaged in the business of insurance. "Insurer" shall also include all companies organized, incorporated or doing business pursuant to the provisions of chapters 325, 375, 376, 377, 378, 379, 381 and 383;

(6) "Person", any natural or artificial entity, including, but not limited to, individuals, partnerships, associations, trusts or corporations;

(7) "Policy", "certificate" or "contract" includes any contract of insurance, indemnity, medical, health or hospital service, suretyship, or annuity issued, proposed for issuance, or intended for issuance by any insurer.

(L. 1998 S.B. 722 § 1)



Section 375.1303 Genetic testing by insurer, limitations — penalty — health plan, defined.

Effective 28 Aug 1998

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1303. Genetic testing by insurer, limitations — penalty — health plan, defined. — 1. Any insurer, in determining eligibility for coverage, establishing premiums, limiting coverage, renewing coverage or any other underwriting decision, shall not, in connection with the offer, sale or renewal of a health plan:

(1) Require or request a person or blood relative of such person to provide genetic information or take a genetic test;

(2) Except as provided in subdivisions (3) and (4) of this subsection, inquire to determine whether a person or blood relative of such person has taken or refused a genetic test or what the results of any such test were;

(3) Consider without the approval of such person the fact that genetic information or a genetic test was taken or refused by a person or blood relative of such person; or

(4) Consider without the approval of such person genetic information or the results of any genetic test taken by a person or blood relative of such person.

2. A violation of this section shall be subject to the provisions of sections 375.930 to 375.948 relating to unfair trade practices.

3. For purposes of this section, "health plan" does not include any policy, contract or certificate of life insurance, reinsurance, disability income or long-term care coverage. This section applies to applications for coverage made on or after January 1, 1999, and to policies, contracts and certificates issued or renewed on or after such date to provide coverage to residents of this state.

(L. 1998 S.B. 722 § 2)



Section 375.1306 Genetic information, prohibited uses by employers — penalty for violation.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1306. Genetic information, prohibited uses by employers — penalty for violation. — 1. An employer shall not use any genetic information or genetic test results, as those terms are defined in subdivisions (3) and (4) of section 375.1300, of an employee or prospective employee to distinguish between, discriminate against, or restrict any right or benefit otherwise due or available to such employee or prospective employee. The requirements of this section shall not prohibit:

(1) Underwriting in connection with individual or group life, disability income or long-term care insurance;

(2) Any action required or permissible by law or regulation;

(3) Action taken with the written permission of an employee or prospective employee or such person's authorized representative; or

(4) The use of genetic information when such information is directly related to a person's ability to perform assigned job responsibilities.

2. If the director determines that a person has engaged, is engaging in, or has taken a substantial step toward engaging in an act, practice or course of business constituting a violation of this section or a rule adopted or order issued pursuant thereto, or that a person has materially aided or is materially aiding an act, practice, omission, or course of business constituting a violation of this section or a rule adopted or order issued pursuant thereto, the director may issue such administrative orders as authorized under section 374.046. A violation of any of these sections is a level two violation under section 374.049.

3. If the director believes that a person has engaged, is engaging in, or has taken a substantial step toward engaging in an act, practice or course of business constituting a violation of this section or a rule adopted or order issued pursuant thereto, or that a person has materially aided or is materially aiding an act, practice, omission, or course of business constituting a violation of this section or a rule adopted or order issued pursuant thereto, the director may maintain a civil action for relief authorized under section 374.048. A violation of any of these sections is a level two violation under section 374.049.

(L. 1998 S.B. 722 § 4, A.L. 2007 S.B. 66)



Section 375.1309 Confidentiality of genetic information, exceptions — penalty for violation.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1309. Confidentiality of genetic information, exceptions — penalty for violation. — 1. Any person who, in the ordinary course of business, practice of a profession or rendering of a service, creates, stores, receives or furnishes genetic information, as such term is defined in subdivision (3) of section 375.1300, shall hold such information as confidential medical records and shall not disclose such genetic information except pursuant to written authorization of the person to whom such information pertains or to that person's authorized representative. The requirements of this section shall not apply to:

(1) Statistical data compiled without reference to the identity of an individual;

(2) Health research conducted in accordance with the provisions of the federal common rule protecting the rights and welfare of research participants (45 CFR 46 and 21 CFR 50 and 56), or to health research using medical archives or databases in which the identity of individuals is protected from disclosure by coding or encryption, or by removing all identities;

(3) The release of such information pursuant to legal or regulatory process; or

(4) The release of such information for body identification.

2. If the director determines that a person has engaged, is engaging in, or has taken a substantial step toward engaging in an act, practice or course of business constituting a violation of this section or a rule adopted or order issued pursuant thereto, or that a person has materially aided or is materially aiding an act, practice, omission, or course of business constituting a violation of this section or a rule adopted or order issued pursuant thereto, the director may issue such administrative orders as authorized under section 374.046. A violation of any of these sections is a level two violation under section 374.049.

3. If the director believes that a person has engaged, is engaging in, or has taken a substantial step toward engaging in an act, practice or course of business constituting a violation of this section or a rule adopted or order issued pursuant thereto, or that a person has materially aided or is materially aiding an act, practice, omission, or course of business constituting a violation of this section or a rule adopted or order issued pursuant thereto, the director may maintain a civil action for relief authorized under section 374.048. A violation of any of these sections is a level two violation under section 374.049.

(L. 1998 S.B. 722 § 5, A.L. 2007 S.B. 66)



Section 375.1312 Domestic violence, status as a victim not to be used by insurer — definitions — penalty — innocent coinsured, benefits paid, when.

Effective 28 Aug 2013

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1312. Domestic violence, status as a victim not to be used by insurer — definitions — penalty — innocent coinsured, benefits paid, when. — 1. As used in this section, the following terms mean:

(1) "Domestic violence" and "family" or "household member", as such terms are defined in section 455.010;

(2) "Innocent coinsured", an insured who did not cooperate in or contribute to the creation of a property loss and the loss arose out of a pattern of domestic violence;

(3) "Sole", a single act or a pattern of domestic violence which may include multiple acts.

2. No insurer shall do any of the following on the sole basis of the status of an insured or prospective insured as a victim of domestic violence:

(1) Deny, cancel or refuse to issue or renew an insurance policy;

(2) Require a greater premium, deductible or any other payment;

(3) Exclude or limit coverage for losses or deny a claim;

(4) Designate domestic violence as a preexisting condition for which coverage will be denied or reduced;

(5) Terminate group coverage solely because of claims relating to the fact that any individual in the group is or has been a victim of domestic violence; or

(6) Fix any lower rate or discriminate in the fees or commissions of an agent for writing or renewing a policy insuring an individual solely because an individual is or has been a victim of domestic violence.

3. The fact that an insured or prospective insured has been a victim of domestic violence shall not be considered a permitted underwriting or rating criterion.

4. Nothing in this section shall prohibit an insurer from taking an action described in subsection 2 of this section if the action is otherwise permissible by law and is taken in the same manner and to the same extent with respect to all insureds and prospective insureds without regard to whether the insured or prospective insured is a victim of domestic violence.

5. If an innocent coinsured files a police report and completes a sworn affidavit for the insurer that indicates both the cause of the loss and a pledge to cooperate in any criminal prosecution of the person committing the act causing the loss, then no insurer shall deny payment to an innocent coinsured on a property loss claim due to any policy provision that excludes coverage for intentional acts. Payment to the innocent coinsured may be limited to such innocent coinsured's ownership interest in the property as reduced by any payment to a mortgagor or other secured interest; however, insurers shall not be required to make any subsequent payment to any other insured for the part of any loss for which the innocent coinsured has received payment. An insurer making payment to an insured shall have all rights of subrogation to recover against the perpetrator of the loss.

6. A violation of this section shall be subject to the provisions of sections 375.930 to 375.948, relating to unfair trade practices.

(L. 1998 H.B. 1918 § 375.996 merged with S.B. 722 § 3, A.L. 2000 H.B. 1677, et al., A.L. 2013 H.B. 215)



Section 375.1500 Sections 375.1500 to 375.1527 apply to life insurance policies, exceptions.

Effective 28 Aug 1998

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1500. Sections 375.1500 to 375.1527 apply to life insurance policies, exceptions. — Sections 375.1500 to 375.1527 apply to all group and individual life insurance policies and certificates except:

(1) Variable life insurance;

(2) Individual and group annuity contracts;

(3) Credit life insurance;

(4) Policies written by a company with less than twenty-five million dollars in annual direct written life insurance premiums;

(5) Life insurance policies with no illustrated death benefits on any individual exceeding ten thousand dollars;

(6) Life insurance policies containing guaranteed elements exclusively; or

(7) Single premium policies.

(L. 1998 S.B. 722 § 6)



Section 375.1503 Definitions.

Effective 28 Aug 1998

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1503. Definitions. — As used in sections 375.1500 to 375.1527, the following terms shall mean:

(1) "Actuarial standards board", the board established by the American Academy of Actuaries to develop and promulgate standards of actuarial practice;

(2) "Contract premium", the gross premium that is required to be paid under a fixed premium policy, including the premium for a rider for which benefits are shown in the illustration;

(3) "Currently payable scale", a scale of nonguaranteed elements in effect for a policy form as of the preparation date of the illustration or declared to become effective within the next ninety-five days;

(4) "Disciplined current scale", a scale of nonguaranteed elements constituting a limit on illustrations currently being illustrated by an insurer that is reasonably based on actual recent historical experience, as certified annually by an illustration actuary designated by the insurer. Further guidance in determining the disciplined current scale as contained in standards established by the actuarial standards board may be relied upon if the standards:

(a) Are consistent with sections 375.1500 to 375.1527;

(b) Limit a disciplined current scale to reflect only actions that have already been taken or events that have already occurred;

(c) Do not permit a disciplined current scale to include any projected trends of improvements in experience or any assumed improvements in experience beyond the illustration date; and

(d) Do not permit assumed expenses to be less than minimum assumed expenses;

(5) "Generic name", a short title descriptive of the policy being illustrated such as "whole life", "term life" or "flexible premium adjustable life";

(6) "Guaranteed elements", the premiums, benefits, values, credits or charges under a policy of life insurance that are guaranteed and determined at issue;

(7) "Illustrated scale", a scale of nonguaranteed elements currently being illustrated that is not more favorable to the policy owner than the lesser of:

(a) The disciplined current scale; or

(b) The currently payable scale;

(8) "Illustration", a presentation or depiction that includes nonguaranteed elements of a policy of life insurance over a period of years and that is one of the three types defined below:

(a) "Basic illustration", a ledger or proposal used in the sale of a life insurance policy that shows both guaranteed and nonguaranteed elements;

(b) "Supplemental illustration", an illustration furnished in addition to a basic illustration that meets the applicable requirements of sections 375.1500 to 375.1527, and that may be presented in a format differing from the basic illustration, but may only depict a scale of nonguaranteed elements that is permitted in a basic illustration;

(c) "In-force illustration", an illustration furnished at any time after the policy that it depicts has been in force for one year or more;

(9) "Illustration actuary", an actuary meeting the requirements of section 375.1524 who certifies to illustrations based on the standard practice promulgated by the actuarial standards board;

(10) "Lapse-supported illustration", an illustration of a policy form failing the test of self-supporting illustration as defined in subdivision (16) of this section, under a modified persistency rate assumption using persistency rates underlying the disciplined current scale for the first five years and one hundred percent policy persistency thereafter;

(11) "Minimum assumed expenses", the minimum expenses that may be used in the calculation of the disciplined current scale for a policy form. The insurer may choose to designate each year the method of determining assumed expenses for all policy forms from the following:

(a) Fully allocated expenses;

(b) Marginal expenses; and

(c) A generally recognized expense table on fully allocated expenses representing a significant portion of insurance companies and approved by the National Association of Insurance Commissioners.

­­

­

(12) "Nonguaranteed elements", the premiums, benefits, values, credits or charges under a policy of life insurance that are not guaranteed or not determined at issue;

(13) "Nonterm group life", a group policy or individual policies of life insurance issued to members of an employer group or other permitted group where:

(a) Every plan of coverage was selected by the employer or other group representative;

(b) Some portion of the premium is paid by the group or through payroll deduction; and

(c) Group underwriting or simplified underwriting is used;

(14) "Policy owner", the owner named in the policy or the certificate holder in the case of a group policy;

(15) "Premium outlay", the amount of premium assumed to be paid by the policy owner or other premium payer out-of-pocket;

(16) "Self-supporting illustration", an illustration of a policy form for which it can be demonstrated that, when using experience assumptions underlying the disciplined current scale, for all illustrated points in time on or after the fifteenth policy anniversary or the twentieth policy anniversary for second-or-later-to-die policies, or upon policy expiration if sooner, the accumulated value of all policy cash flows equals or exceeds the total policy owner value available. For this purpose, "policy owner value" shall include cash surrender values and any other illustrated benefit amounts available at the policy owner's election.

(L. 1998 S.B. 722 § 7)



Section 375.1506 Policies marketed without an illustration, notice to department — illustration requirements — quotation required, when.

Effective 28 Aug 1998

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1506. Policies marketed without an illustration, notice to department — illustration requirements — quotation required, when. — 1. Each insurer marketing policies to which sections 375.1500 to 375.1527 are applicable shall notify the director of the department of insurance, financial institutions and professional registration whether a policy form is to be marketed with or without an illustration. For all policy forms being actively marketed on August 28, 1998, the insurer shall identify in writing those forms and whether or not an illustration will be used with them. For policy forms filed after August 28, 1998, the identification shall be made at the time of filing. Any previous identification may be changed by notice to the director of the department of insurance, financial institutions and professional registration.

2. If the insurer identifies a policy form as one to be marketed without an illustration, any use of an illustration for any policy using that form prior to the first policy anniversary is prohibited.

3. If a policy form is identified by the insurer as one to be marketed with an illustration, a basic illustration prepared and delivered in accordance with sections 375.1500 to 375.1527 is required, except that a basic illustration need not be provided to individual members of a group or to individuals insured under multiple lives coverage issued to a single applicant unless the coverage is marketed to these individuals. The illustration furnished an applicant for a group life insurance policy or policies issued to a single applicant on multiple lives may be either an individual or composite illustration representative of the coverage on the lives of members of the group or the multiple lives covered.

4. Potential enrollees of nonterm group life subject to sections 375.1500 to 375.1527 shall be furnished a quotation with the enrollment materials. The quotation shall show potential policy values for sample ages and policy years on a guaranteed and nonguaranteed basis appropriate to the group and the coverage. This quotation shall not be considered an illustration for purposes of sections 375.1500 to 375.1527, but all information provided shall be consistent with the illustrated scale. A basic illustration shall be provided at delivery of the certificate to enrollees for nonterm group life who enroll for more than the minimum premium necessary to provide pure death benefit protection. In addition, the insurer shall make a basic illustration available to any nonterm group life enrollee who requests it.

(L. 1998 S.B. 722 § 8)



Section 375.1509 Life insurance illustration, label, contents, use in sales presentation, interest rates.

Effective 28 Aug 1998

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1509. Life insurance illustration, label, contents, use in sales presentation, interest rates. — 1. An illustration used in the sale of a life insurance policy shall satisfy the applicable requirements of sections 375.1500 to 375.1527, be clearly labeled "life insurance illustration" and contain the following basic information:

(1) Name of insurer;

(2) Name and business address of producer or insurer's authorized representative, if any;

(3) Name, age and sex of proposed insured, except where a composite illustration is permitted pursuant to sections 375.1500 to 375.1527;

(4) Underwriting or rating classification upon which the illustration is based;

(5) Generic name of policy, the company product name, if different, and form number;

(6) Initial death benefit; and

(7) Dividend option election or application of nonguaranteed elements, if applicable.

2. When using an illustration in the sale of a life insurance policy, an insurer or its producers or other authorized representatives shall not:

(1) Represent the policy as anything other than a life insurance policy;

(2) Use or describe nonguaranteed elements in a manner that is misleading or has the capacity or tendency to mislead;

(3) State or imply that the payment or amount of nonguaranteed elements is guaranteed;

(4) Use an illustration that does not comply with the requirements of sections 375.1500 to 375.1527;

(5) Use an illustration that at any policy duration depicts policy performance more favorable to the policy owner than that produced by the illustrated scale of the insurer whose policy is being illustrated;

(6) Provide an applicant with an incomplete illustration;

(7) Represent in any way that premium payments will not be required for each year of the policy in order to maintain the illustrated death benefits, unless that is the fact;

(8) Use the term "vanish" or "vanishing premium", or a similar term that implies the policy becomes paid up, to describe a plan for using nonguaranteed elements to pay a portion of future premiums;

(9) Except for policies that can never develop nonforfeiture values, use an illustration that is "lapse-supported"; or

(10) Use an illustration that is not "self-supporting".

3. If an interest rate used to determine the illustrated nonguaranteed elements is shown, it shall not be greater than the earned interest rate underlying the disciplined current scale.

(L. 1998 S.B. 722 § 9)



Section 375.1512 Basic illustration, requirements, contents.

Effective 28 Aug 1998

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1512. Basic illustration, requirements, contents. — 1. A basic illustration shall conform with the following requirements:

(1) The illustration shall be labeled with the date on which it was prepared;

(2) Each page, including any explanatory notes or pages, shall be numbered and show its relationship to the total number of pages in the illustration;

(3) The assumed dates of payment receipt and benefit payout within a policy year shall be clearly identified;

(4) If the age of the proposed insured is shown as a component of the tabular detail, it shall be issue age plus the numbers of years the policy is assumed to have been in force;

(5) The assumed payments on which the illustrated benefits and values are based shall be identified as premium outlay or contract premium, as applicable. For policies that do not require a specific contact premium, the illustrated payments shall be identified as premium outlay;

(6) Guaranteed death benefits and values available upon surrender, if any, for the illustrated premium outlay or contract premium shall be shown and clearly labeled guaranteed;

(7) If the illustration shows any nonguaranteed elements, they cannot be based on a scale more favorable to the policy owner than the insurer's illustrated scale at any duration. These elements shall be clearly labeled nonguaranteed;

(8) The guaranteed elements, if any, shall be shown before corresponding nonguaranteed elements and shall be specifically referred to on any page of an illustration that shows or describes only the nonguaranteed elements;

(9) The account or accumulation value of a policy, if shown, shall be identified by the name this value is given in the policy being illustrated and shown in close proximity to the corresponding value available upon surrender;

(10) The value available upon surrender shall be identified by the name this value is given in the policy being illustrated and shall be the amount available to the policy owner in a lump sum after deduction of surrender charges, policy loans and policy loan interest as applicable;

(11) Illustrations may show policy benefits and values in graphic or chart form in addition to the tabular form;

(12) Any illustration of nonguaranteed elements shall be accompanied by a statement indicating that:

(a) The benefits and values are not guaranteed;

(b) The assumptions on which they are based subject to change by the insurer; and

(c) Actual results may be more or less favorable;

(13) If the illustration shows that the premium payer may have the option to allow policy charges to be paid using nonguaranteed values, the illustration shall clearly disclose that a charge continues to be required and that, depending on actual results, the premium payer may need to continue or resume premium outlays. Similar disclosure shall be made for premium outlay of lesser amounts or shorter durations than the contract premium. If a contract premium is due, the premium outlay display shall not be left blank or show zero unless accompanied by an asterisk or similar mark to draw attention to the fact that the policy is not paid up;

(14) If the applicant plans to use dividends or policy values, guaranteed or nonguaranteed, to pay all or a portion of the contract premium or policy charges, or for any other purpose, the illustration may reflect those plans and the impact on future policy benefits and values.

2. A basic illustration shall include the following:

(1) A brief description of the policy being illustrated, including a statement that it is a life insurance policy;

(2) A brief description of the premium outlay or contract premium, as applicable, for the policy. For a policy that does not require payment of a specific contract premium, the illustration shall show the premium outlay that shall be paid to guarantee coverage for the term of the contract, subject to maximum premiums allowable to qualify as a life insurance policy pursuant to the applicable provisions of the Internal Revenue Code;

(3) A brief description of any policy features, riders or options, guaranteed or nonguaranteed, shown in the basic illustration and the impact they may have on the benefits and values of the policy;

(4) Identification and a brief definition of column headings and key terms used in the illustration; and

(5) A statement containing in substance the following: "This illustration assumes that the currently illustrated nonguaranteed elements will continue unchanged for all years shown. This is not likely to occur, and actual results may be more or less favorable than those shown.".

3. Following the narrative summary, a basic illustration shall include a numeric summary of the death benefits and values and the premium outlay and contract premium, as applicable. For a policy that provides for a contract premium, the guaranteed death benefits and values shall be based on the contract premium. This summary shall be shown for at least policy years five, ten and twenty and at age seventy, if applicable, on the three bases shown in subdivisions (1) to (3) of this subsection. For multiple life policies the summary shall show policy years five, ten, twenty and thirty:

(1) Policy guarantees;

(2) Insurer's illustrated scale;

(3) Insurer's illustrated scale used but with the nonguaranteed elements reduced as follows:

(a) Dividends at fifty percent of the dividends contained in the illustrated scale used;

(b) Nonguaranteed credited interest at rates that are the average of the guaranteed rates and the rates contained in the illustrated scale used; and

(c) All nonguaranteed charges, including but not limited to, term insurance charges, mortality and expense charges, at rates that are the average of the guaranteed rates and the rates contained in the illustrated scale used.

­­

­

4. Statements substantially similar to the following shall be included on the same page as the numeric summary and signed by the applicant, or the policy owner in the case of an illustration provided at time of delivery, as required in sections 375.1500 to 375.1527:

(1) A statement to be signed and dated by the applicant or policy owner reading as follows: "I have received a copy of this illustration and understand that any nonguaranteed elements illustrated are subject to change and could be either higher or lower. The agent has told me they are not guaranteed."; and

(2) A statement to be signed and dated by the insurance producer or other authorized representative of the insurer reading as follows: "I certify that this illustration has been presented to the applicant and that I have explained that any nonguaranteed elements illustrated are subject to change. I have made no statements that are inconsistent with the illustration.".

5. (1) A basic illustration shall include the following for at least each policy year from one to ten and for every fifth policy thereafter ending at age one hundred, policy maturity or final expiration; and except for term insurance beyond the twentieth year, for any year in which the premium outlay and contract premium, if applicable, is to change:

(a) The premium outlay and mode the applicant plans to pay and the contract premium, as applicable;

(b) The corresponding guaranteed death benefit, as provided in the policy; and

(c) The corresponding guaranteed value available upon surrender, as provided in the policy.

(2) For a policy that provides for a contract premium, the guaranteed death benefit and value available upon surrender shall correspond to the contract premium.

(3) Nonguaranteed elements may be shown if described in the contract. In the case of an illustration for a policy on which the insurer intends to credit terminal dividends, they may be shown if the insurer's current practice is to pay terminal dividends. If any nonguaranteed elements are shown, they shall be shown at the same durations as the corresponding guaranteed elements, if any. If no guaranteed benefit or value is available at any duration for which a nonguaranteed benefit or value is shown, a zero shall be displayed in the guaranteed column.

(L. 1998 S.B. 722 § 10)



Section 375.1515 Supplemental illustrations permitted, when — notice required.

Effective 28 Aug 1998

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1515. Supplemental illustrations permitted, when — notice required. — 1. A supplemental illustration may be provided so long as:

(1) It is appended to, accompanied by or preceded by a basic illustration that complies with sections 375.1500 to 375.1527;

(2) The nonguaranteed elements shown are not more favorable to the policy owner than the corresponding elements based on the scale used in the basic illustration;

(3) It contains the same statement required of a basic illustration that nonguaranteed elements are not guaranteed; and

(4) For a policy that has a contract premium, the contract premium underlying the supplemental illustration is equal to the contract premium shown in the basic illustration. For policies that do not require a contract premium, the premium outlay underlying the supplemental illustration shall be equal to the premium outlay shown in the basic illustration.

2. The supplemental illustration shall include a notice referring to the basic illustration for guaranteed elements and other important information.

(L. 1998 S.B. 722 § 11)



Section 375.1518 Use of basic illustration at time of sale of policy, revised illustration — illustration provided at time of policy delivery, certification, acknowledgment — illustrations sent by mail, requirements — copies to be retained, when — policy summary not required, when.

Effective 28 Aug 1999

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1518. Use of basic illustration at time of sale of policy, revised illustration — illustration provided at time of policy delivery, certification, acknowledgment — illustrations sent by mail, requirements — copies to be retained, when — policy summary not required, when. — 1. (1) If a basic illustration is used by an insurance producer or other authorized representative of the insurer in the sale of a life insurance policy and the policy is applied for as illustrated, a copy of that illustration, signed in accordance with sections 375.1500 to 375.1527, shall be submitted to the insurer at the time of policy application. A copy also shall be provided to the applicant.

(2) If the policy is issued other than as applied for, a revised basic illustration conforming to the policy as issued shall be sent with the policy. The revised illustration shall conform to the requirements of sections 375.1500 to 375.1530, shall be labeled "Revised Illustration" and shall be signed and dated by the applicant or policy owner and producer or other authorized representative of the insurer no later than the time the policy is delivered. A copy shall be provided to the insurer and the policy owner.

2. (1) If no illustration is used by an insurance producer or other authorized representative in the sale of a life insurance policy or if the policy is applied for other than as illustrated, the producer or representative shall certify to that effect in writing on a form provided by the insurer. On the same form the applicant shall acknowledge that no illustration conforming to the policy applied for was provided and shall further acknowledge an understanding that an illustration conforming to the policy as issued will be provided no later than at the time of policy delivery. This form shall be submitted to the insurer at the time of policy application.

(2) If the policy is issued, a basic illustration conforming to the policy as issued shall be sent with the policy and signed no later than the time the policy is delivered. A copy shall be provided to the insurer and the policy owner.

3. If the basic illustration or revised illustration is sent to the applicant or policy owner by mail from the insurer, it shall include instructions for the applicant or policy owner to sign the duplicate copy of the numeric summary page of the illustration for the policy issued and return the signed copy to the insurer. The insurer's obligation pursuant to this subsection shall be satisfied if it can demonstrate that it has made a diligent effort to secure a signed copy of the numeric summary page. The requirement to make a diligent effort shall be deemed satisfied if the insurer includes in the mailing a self-addressed postage prepaid envelope with instructions for the return of the signed numeric summary page.

4. A copy of the basic illustration and a revised basic illustration, if any, signed as applicable, along with any certification that either no illustration was used or that the policy was applied for other than as illustrated, shall be retained by the insurer until three years after the policy is no longer in force. A copy need not be retained if no policy is issued.

5. Any policy marketed with an illustration pursuant to sections 375.1500 to 375.1530 shall not be required to have the policy summary required by section 376.706.

(L. 1998 S.B. 722 § 12, A.L. 1999 H.B. 926)



Section 375.1521 Annual report to policy owner, contents.

Effective 28 Aug 1998

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1521. Annual report to policy owner, contents. — 1. In the case of a policy designated as one for which illustrations will be used, the insurer shall provide each policy owner with an annual report on the status of the policy that shall contain at least the following information:

(1) For universal life policies, the report shall include the following:

(a) The beginning and end date of the current report period;

(b) The policy value at the end of the previous report period and at the end of the current report period;

(c) The total amounts that have been credited or debited to the policy value during the current report period, identifying each by type (e.g., interest, mortality, expense and riders);

(d) The current death benefit at the end of the current report period on each life covered by the policy;

(e) The net cash surrender value of the policy as of the end of the current report period;

(f) The amount of outstanding loans, if any, as of the end of the current report period; and

(g) For fixed premium policies if, assuming guaranteed interest, mortality and expense loads and continued scheduled premium payments, the policy's net cash surrender value is such that it would not maintain insurance in force until the end of the next reporting period, a notice to this effect shall be included in the report; or

(h) For flexible premium policies if, assuming guaranteed interest, mortality and expense loads, the policy's net cash surrender value will not maintain insurance in force until the end of the next reporting period unless further premium payments are made, a notice to this effect shall be included in the report.

(2) For all other policies, where applicable:

(a) Current death benefit;

(b) Annual contract premium;

(c) Current cash surrender value;

(d) Current dividend;

(e) Application of current dividend; and

(f) Amount of outstanding loan.

(3) Insurers writing life insurance policies that do not build nonforfeiture values shall only be required to provide an annual report with respect to these policies for those years when a change has been made to nonguaranteed policy elements by the insurer.

2. If the annual report does not include an in-force illustration, it shall contain the following notice displayed prominently:

"IMPORTANT POLICY OWNER NOTICE:

You should consider requesting more detailed information about your policy to understand how it may perform in the future. You should not consider replacement of your policy or make changes in your coverage without requesting a current illustration. You may annually request, without charge, such an illustration by calling ______ (insurer's phone number), writing to ______ (insurer's name) at ______ (insurer's address) or contacting your agent. If you do not receive a current illustration of your policy within thirty days from your request, you should contact your state insurance department.".

­­

­

3. Upon the request of the policy owner, the insurer shall furnish an in-force illustration of current and future benefits and values based on the insurer's present illustrated scale. This illustration shall comply with the requirements of subsections 1 and 2 of section 375.1509 and subsections 1 and 5 of section 375.1512. No signature or other acknowledgment of receipt of this illustration shall be required.

4. If an adverse change in nonguaranteed elements that could affect the policy has been made by the insurer since the last annual report, the annual report shall contain a notice of that fact and the nature of the change prominently displayed.

(L. 1998 S.B. 722 § 13)



Section 375.1524 Illustration actuaries, qualifications, duties — annual certification.

Effective 28 Aug 1998

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1524. Illustration actuaries, qualifications, duties — annual certification. — 1. The board of directors of each insurer shall appoint one or more illustration actuaries.

2. The illustration actuary shall certify that the disciplined current scale used in illustrations is in conformity with the actuarial standard of practice for compliance with the NAIC model regulation of life insurance illustrations promulgated by the actuarial standards board, and that the illustrated scales used in insurer-authorized illustrations meet the requirements of sections 375.1500 to 375.1527.

3. The illustration actuary shall:

(1) Be a member in good standing of the American Academy of Actuaries;

(2) Be familiar with the standard of practice regarding life insurance policy illustrations;

(3) Not have been found by the director of the department of insurance, financial institutions and professional registration, following appropriate notice and hearing to have:

(a) Violated any provision of, or any obligation imposed by, the insurance law or other law in the course of his or her dealings as an illustration actuary;

(b) Been found guilty of fraudulent or dishonest practices;

(c) Demonstrated his or her incompetence, lack of cooperation, or untrustworthiness to act as an illustration actuary; or

(d) Resigned or been removed as an illustration actuary within the past five years as a result of acts or omissions indicated in any adverse report on examination or as a result of a failure to adhere to generally acceptable actuarial standards;

(4) Not fail to notify the director of the department of insurance, financial institutions and professional registration of any action taken by a commissioner or director of insurance of another state similar to that pursuant to subdivision (3) of this subsection;

(5) Disclose in the annual certification whether, since the last certification, a currently payable scale applicable for business issued within the previous five years and within the scope of the certification has been reduced for reasons other than changes in the experience factors underlying the disciplined current scale. If nonguaranteed elements illustrated for new policies are not consistent with those illustrated for similar in-force policies, this shall be disclosed in the annual certification. If nonguaranteed elements illustrated for both new and in-force policies are not consistent with the nonguaranteed elements actually being paid, charged or credited to the same or similar forms, this shall be disclosed in the annual certification; and

(6) Disclose in the annual certification the method used to allocate overhead expenses for all illustrations:

(a) Fully allocated expenses;

(b) Marginal expenses; or

(c) A generally recognized expense table based on fully allocated expenses representing a significant portion of insurance companies and approved by the director of the department of insurance, financial institutions and professional registration.

4. (1) The illustration actuary shall file a certification with the board and with the director of the department of insurance, financial institutions and professional registration:

(a) Annually for all policy forms for which illustrations are used; and

(b) Before a new policy form is illustrated.

(2) If an error in a previous certification is discovered, the illustration actuary shall notify the board of directors of the insurer and the director of the department of insurance, financial institutions and professional registration promptly.

5. If an illustration actuary is unable to certify the scale for any policy form illustration the insurer intends to use, the actuary shall notify the board of directors of the insurer and the director of the department of insurance, financial institutions and professional registration promptly of his or her inability to certify.

6. A responsible officer of the insurer, other than the illustration actuary, shall certify annually:

(1) That the illustration formats meet the requirements of sections 375.1500 to 375.1527 and that the scales used in insurer-authorized illustrations are those scales certified by the illustration actuary; and

(2) That the company has provided its agents with information about the expense allocation method used by the company in its illustrations and disclosed as required in subdivision (6) of subsection 3 of this section.

7. The annual certifications shall be provided to the director of the department of insurance, financial institutions and professional registration each year by a date determined by the insurer.

8. If an insurer changes the illustration actuary responsible for all or a portion of the company's policy forms, the insurer shall notify the director of the department of insurance, financial institutions and professional registration of that fact promptly and disclose the reason for the change.

(L. 1998 S.B. 722 § 14)



Section 375.1527 Violation of sections 375.1500 to 375.1527, penalties.

Effective 28 Aug 1998

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1527. Violation of sections 375.1500 to 375.1527, penalties. — In addition to any other penalties provided by the laws of this state, an insurer or producer that violates a requirement of sections 375.1500 to 375.1527 shall be guilty of an unfair trade practice pursuant to sections 375.930 to 375.948.

(L. 1998 S.B. 722 § 15)



Section 375.1530 Application of sections 375.1500 to 375.1527.

Effective 28 Aug 1998

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1530. Application of sections 375.1500 to 375.1527. — Sections 375.1500 to 375.1527 shall only apply to policies governed by sections 375.1500 to 375.1527 which are marketed after January 1, 1999.

(L. 1998 S.B. 722 § 16)



Section 375.1575 Denial of claim, disclosure by applicant not required.

Effective 28 Aug 2001

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1575. Denial of claim, disclosure by applicant not required. — No insurer or its agent or representative shall require any applicant or policyholder to divulge if any insurer has denied any claim of that applicant or policyholder.

(L. 2001 H.B. 328 & 88 § 2 merged with S.B. 186 § 1)



Section 375.1605 Insolvent insurers, claims to be handled by guaranty association — definitions — payment of claims, reimbursement — receiver obligations and utilization of collateral.

Effective 14 Sep 2016, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

*375.1605. Insolvent insurers, claims to be handled by guaranty association — definitions — payment of claims, reimbursement — receiver obligations and utilization of collateral. — 1. The provisions of this section shall apply to workers' compensation large deductible policies issued by an insurer subject to delinquency proceedings under this chapter. This section shall not apply to first party claims or to claims funded by a guaranty association net of the deductible unless subsection 3 of this section applies. Large deductible policies shall be administered in accordance with their terms, except to the extent such terms conflict with the provisions of this section.

2. For purposes of this section, the following terms mean:

(1) “Collateral”, any cash, letters of credit, surety bond, or any other form of security posted by the insured or by a captive insurer or reinsurer to secure the insured's obligation under the large deductible policy to pay deductible claims or to reimburse the insurer for deductible claim payments. Collateral may also secure an insured(s obligation to reimburse or pay the insurer as may be required for other secured obligations;

(2) “Commercially reasonable”, to act in good faith using prevailing industry practices and making all reasonable efforts considering the facts and circumstances of the matter;

(3) “Deductible claim”, any claim, including a claim for loss and defense and cost-containment expense, unless such expenses are excluded, under a large deductible policy that is within the deductible;

(4) “Delinquency proceeding”, shall have the same meaning ascribed to it in section 375.1152;

(5) “Guaranty association”, the Missouri property and casualty insurance guaranty association created by sections 375.771 to 375.779, as amended, and any other similar entities created by the laws of any other state for the payment of claims of insolvent insurers;

(6) “Large deductible policy”, any combination of one or more workers' compensation policies and endorsements issued to an insured and contracts or security agreements entered into between an insured and the insurer in which the insured has agreed with the insurer to:

(a) Pay directly the initial portion of any claim under the policy up to a specified dollar amount or the expenses related to any claim; or

(b) Reimburse the insurer for its payment of any claim or related expenses under the policy up to the specified dollar amount of the deductible.

­­

­

(7) “Other secured obligations”, obligations of an insured to an insurer other than those under a large deductible policy, such as those under a reinsurance agreement or other agreement involving retrospective premium obligations, the performance of which is secured by collateral that also secures an insured's obligations under a large deductible policy;

(8) “Receiver”, shall have the same meaning ascribed to it in section 375.1152.

3. Unless otherwise agreed by the responsible guaranty association, all large deductible claims which are also covered claims, as defined by the applicable guaranty association law, including those that may have been funded by an insured before liquidation, shall be turned over to the guaranty association for handling. To the extent the insured funds or pays the deductible claim pursuant to an agreement by the guaranty fund or otherwise, the insured's funding or payment of a deductible claim will extinguish the obligations, if any, of the receiver or any guaranty association to pay such claim. No charge of any kind shall be made against the receiver or a guaranty association on the basis of an insured's funding or payment of a deductible claim.

4. To the extent a guaranty association pays any deductible claim for which the insurer would have been entitled to reimbursement from the insured, a guaranty association shall be entitled to the full amount of the reimbursement and available collateral as provided for under this section to the extent necessary to reimburse the guaranty association. Such reimbursements and collateral shall be subject to any reasonable and actual expenses recovered by the receiver as provided for under subsection 7 of this section. Reimbursements paid to the guaranty association under this subsection shall not be treated as distributions under section 375.1218 or as early access payments under section 375.1205. To the extent that a guaranty association pays a deductible claim that is not reimbursed either from collateral or by insured payments, or incurred expenses in connection with large deductible policies that are not reimbursed under this section, the guaranty association shall be entitled to assert a claim for those amounts in the delinquency proceeding. Nothing in this subsection limits any rights of the receiver or a guaranty association that may otherwise exist under applicable law to obtain reimbursement from insureds for claims payments made by the guaranty association under policies of the insurer or for the guaranty association's related expenses such as those affording the guaranty association the right to recover for claims payments made to or on behalf of high net worth insureds or claimants.

5. (1) The receiver shall have the obligation to collect reimbursements owed for deductible claims as provided for herein and shall take all commercially reasonable actions to collect such reimbursements. The receiver shall promptly bill insureds for reimbursement of deductible claims:

(a) Paid by the insurer prior to the commencement of delinquency proceedings;

(b) Paid by a guaranty association upon receipt by the receiver of notice from a guaranty association of reimbursable payments; or

(c) Paid or allowed by the receiver.

(2) If the insured does not make payment within the time specified in the large deductible policy, or within sixty days after the date of billing if no time is specified, the receiver shall take all commercially reasonable actions to collect any reimbursements owed.

(3) Neither the insolvency of the insurer, nor its inability to perform any of its obligations under the large deductible policy, shall be a defense to the insured's reimbursement obligation under the large deductible policy.

(4) Except for gross negligence, an allegation of improper handling or payment of a deductible claim by the insurer, the receiver, or any guaranty association shall not be a defense to the insured(s reimbursement obligations under the large deductible policy.

6. (1) Subject to the provisions of this subsection, the receiver shall utilize collateral if available to secure the insured's obligation to fund or reimburse deductible claims or other secured obligations or other payment obligations. A guaranty association shall be entitled to collateral as provided for in this subsection to the extent needed to reimburse a guaranty association for the payments of a deductible claim. Any distributions made to a guaranty association under this subsection shall not be treated as distributions under section 375.1218 or as early access payments under section 375.1205.

(2) All claims against the collateral shall be paid in the order received and no claim of the receiver, including those described in this subsection, shall supersede any other claim against the collateral as described in subdivision (4) of this subsection.

(3) The receiver shall draw down collateral to the extent necessary in the event that the insured fails to:

(a) Perform its funding or payment obligations under any large deductible policy;

(b) Pay deductible claim reimbursements within the time specified in the large deductible policy or within sixty days after the date of the billing if no time is specified;

(c) Pay amounts due the estate for preliquidation obligations;

(d) Timely fund any other secured obligation; or

(e) Timely pay expenses.

(4) Claims that are validly asserted against the collateral shall be satisfied in the order in which such claims are received by the receiver; except that, if more than one creditor has a valid claim against the same collateral and the available collateral, along with billing collection efforts and to the extent that the collateral is subject to other known secured obligations, are together insufficient to pay each creditor in full, then the director as rehabilitator or liquidator shall prorate payments to each creditor based upon the relationship the amount of claims each creditor has paid bears to the total of all claims paid by all such creditors.

(5) Excess collateral may be returned to the insured as determined by the receiver after a periodic review of claims paid, outstanding case reserves, and a factor for incurred but not reported claims.

7. The receiver shall be entitled to deduct from the collateral or from the deductible reimbursements reasonable and actual expenses incurred in connection with the collection of the collateral and deductible reimbursements under the provisions of this section, subject to the review and approval by the court.

8. The court having jurisdiction over the delinquency proceedings under section 375.1154 shall have jurisdiction to resolve disputes arising under the provisions of this section.

9. The provisions of this section shall apply to all delinquency proceedings that either commence on or after September 14, 2016, or are open and pending on September 14, 2016, provided that, the provisions of this section shall not affect any delinquency proceeding for which a final order of liquidation with a finding of insolvency has been entered by a court of competent jurisdiction prior to September 14, 2016.

10. Nothing in this section is intended to limit or adversely affect any rights or powers a guaranty association may have under applicable state law to obtain reimbursement from certain classes of policyholders for claims payments made by the guaranty association under policies of the insolvent insurer, or for related expenses the guaranty association incurs.

(L. 2016 H.B. 1763)

*Effective 9-14-16. H.B. 1763 was vetoed May 17, 2016. The veto was overridden on September 14, 2016.

*Revisor's Note: Article III, Sections 29 and 32 of the Missouri Constitution, and Sections 1.130 and 21.250, RSMo, do not specifically address the effective date of a section subject to an emergency clause which is overridden by the general assembly.

**Word "insured" appears in original rolls. The large deductible model legislation adopted on August 22, 2013, by the National Conference of Insurance Guaranty Funds (NCIGF) contains the word "insurer".



Section 375.1730 Costs of coverage reported to department — rates.

Effective 28 Aug 2002

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

375.1730. Costs of coverage reported to department — rates. — Any insurance company that sells liability insurance which provides coverage for dram shop liability as described in section 537.053 shall report all costs associated with such coverages to the department of insurance, financial institutions and professional registration. The rates for such coverage shall be governed pursuant to section 379.889.

(L. 2002 H.B. 1532)






Chapter 376 Life, Health and Accident Insurance

Chapter Cross References



Section 376.005 Definitions.

Effective 28 Aug 2008

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.005. Definitions. — As used in this chapter, unless otherwise clearly indicated by the context, the following words mean:

(1) "Department", the department of insurance, financial institutions and professional registration; and

(2) "Director", the director of the department of insurance, financial institutions and professional registration.

(L. 2008 S.B. 788)



Section 376.010 Who may form company — purposes.

Effective 28 Aug 2012

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.010. Who may form company — purposes. — Any number of persons, not less than thirteen, may associate and form a company for the purpose of making insurance upon the lives of individuals, and every assurance pertaining thereto or connected therewith (including, for policies issued outside of the United States of America, insurance of nonlife risks that are attached as riders to policies insuring the lives of individuals; provided that the aggregate premium assumed on an annual basis pursuant to such nonlife risks does not exceed three percent of the capital and surplus of such company as of the thirty-first day of December of the preceding year), and to grant, purchase and dispose of annuities and endowments of every kind and description whatsoever, and to provide an indemnity against death, and for weekly or other periodic indemnity for disability occasioned by accident or sickness to the person of the insured; but such accident and health insurance shall be made a separate department of the business of the life insurance company undertaking it.

(RSMo 1939 § 5800, A.L. 2012 H.B. 1112)

Prior revisions: 1929 § 5690; 1919 § 6101; 1909 § 6895



Section 376.015 Involuntary unemployment insurance may be issued in connection with extension of credit or certain group life insurance, requirements.

Effective 28 Aug 2012

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.015. Involuntary unemployment insurance may be issued in connection with extension of credit or certain group life insurance, requirements. — Corporations doing the business specified in section 376.010 may also make insurance to provide a periodic indemnity for involuntary unemployment when such insurance is sold in connection with an extension of credit or, to the extent such insurance is sold outside of the United States of America, group life insurance. Any company making such insurance shall comply with the provisions of section 379.400* and the regulations promulgated pursuant thereto, and shall have, in addition to any other capital requirements for such company, a fully paid capital and surplus equal to the amount required in section 379.010. Involuntary unemployment insurance may be written on either an individual or a group basis, but in no event may group involuntary insurance coverage be offered to residents of a state other than Missouri unless the regulatory official governing insurance in such state has granted prior approval.

(L. 1985 H.B. 826, A.L. 1989 H.B. 615 & 563, A.L. 2012 H.B. 1112)

*Section 379.400 was repealed by S.B. 519, 1992.



Section 376.020 Various companies defined.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.020. Various companies defined. — Corporations doing the business mentioned in section 376.010, which are owned and controlled entirely by the stockholders, and in neither the management nor the profits of which the policyholders participate, shall be considered "joint stock companies"; such corporations having no capital stock, and in the management and profits of which the policyholders alone participate shall be considered "mutual companies"; and such corporations having a capital stock, but in the management or in the profits of which, or in both, the policyholders or any class or classes of policyholders are or may become entitled to participate, shall be considered "stock and mutual companies"; provided, that any association consisting of not more than one thousand five hundred citizens, residents of the state of Missouri, all living within the boundaries of not more than three counties in this state, said counties to be contiguous to each other, organized not for profit and solely for the purpose of assessing each of the members thereof upon the death of a member, the entire amount of said assessment, except ten cents paid by each member, to be given to a beneficiary or beneficiaries named by the deceased member in his or her certificate of membership, said certificate of membership to be issued by such association, shall not be construed to be a life insurance company under the laws of this state, but provided, however, no officer, trustee or other employee of such association shall receive any remuneration for any services rendered, except the secretary of such association who shall be permitted to charge each member, for his services and for the cost of collecting the assessment, not more than ten cents for each assessment levied; and provided further, that said association may if necessary assess not more than twenty-five cents per member in any one year to be used only to purchase necessary supplies, pay court costs and attorney fees; and provided further, that whenever the director of the department of insurance, financial institutions and professional registration suspects or believes that any officer, trustee or other employee of such association is in fact directly or indirectly receiving remuneration, or that the secretary of such association is collecting and receiving more than herein provided for, he may cause an examination of the books, records and other effects of such association, including its officers and employees, to be made in order to ascertain the true condition of affairs and whenever such examination is made, an assessment shall be levied on the members thereof, sufficient to pay the cost of such examination, but no such assessment shall be for more than one dollar per member; provided, that nothing herein shall be construed to apply to any corporation organized under the provisions of sections 377.010 to 377.190 or to any association having more than one thousand five hundred members.

(RSMo 1939 § 5801)

Prior revisions: 1929 § 5691; 1919 § 6102; 1909 § 6896



Section 376.050 Declaration of corporators.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.050. Declaration of corporators. — The persons mentioned in section 376.010 shall be designated as "corporators", and such corporators, desiring to form a company for the purpose of transacting the business mentioned in said section, or any part of the same, shall file in the office of the director of the department of insurance, financial institutions and professional registration a declaration signed by each of said corporators, setting forth the place of residence of each of them, and their intention to form a corporation for the purpose of transacting the business aforesaid, which declaration shall comprise a copy of the charter proposed to be adopted by them; and they shall publish once in each week, or oftener, for at least four weeks, in a newspaper of general circulation, published in the county where such corporation is proposed to be located, a notice of the filing of such declaration, together with a copy of the same.

(RSMo 1939 § 5803)

Prior revisions: 1929 § 5693; 1919 § 6104; 1909 § 6898



Section 376.060 Stock companies — content of charter.

Effective 28 Aug 1943

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.060. Stock companies — content of charter. — When such corporators propose to form a joint stock company for the purposes designated in section 376.010, the charter comprised in the declaration mentioned in section 376.050 shall set forth

(1) The name assumed by such corporation and by which it shall be known;

(2) The place where the principal office for the transaction of its business shall be located;

(3) The specific kind or kinds of business which it proposes to transact;

(4) The amount of its capital stock, and the number of shares into which it shall be divided, and the manner in which it shall be paid up or secured;

(5) The manner in which the corporate powers granted by sections 376.010 to 376.670 shall be exercised, showing the number of directors, which shall not be less than nine or more than twenty-one, their powers and duties, the manner of electing them, the mode of filling vacancies, and such other particulars as may be necessary to make manifest the objects and purposes of the corporation, and the manner in which it is to be conducted.

(RSMo 1939 § 5804, A.L. 1943 p. 609)

Prior revisions: 1929 § 5694; 1919 § 6105; 1909 § 6899



Section 376.070 To be submitted to attorney general.

Effective 28 Aug 1957

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.070. To be submitted to attorney general. — Whenever the corporators have filed the declaration required by section 376.050 and also the proof of publication therein required by the affidavit of the publisher of the newspaper in which the publication was made, his foreman or clerk, with the director of the department of insurance, financial institutions and professional registration, the director shall submit the declaration to the attorney general of this state for examination, and if it is found by him to be in accordance with the provisions of sections 376.010 to 376.670 and not inconsistent with the constitution and laws of this state and the United States, he shall so certify and deliver it back to the director. The director shall cause the declaration and affidavit, with the certificate of the attorney general, to be recorded in a book kept for that purpose, and furnish a certified copy of the same to the corporators, and also file a certified copy of the same with the secretary of state, who, upon payment to the director of revenue of the tax required by section 351.065, shall issue a certificate of incorporation, upon the receipt of which they become a body politic and corporate, and may proceed to organize in the manner set forth in their charter, and to open books for subscription to the capital stock of the company, and keep the same open until the whole amount specified in the charter is subscribed. No company shall issue policies or transact any business of any kind or nature whatsoever, except as aforesaid, until it has fully complied with the requirements of sections 376.010 to 376.670.

(RSMo 1939 § 5805, A.L. 1957 p. 212)

Prior revisions: 1929 § 5695; 1919 § 6106; 1909 § 6900



Section 376.080 Director to examine, when.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.080. Director to examine, when. — Upon being notified that the capital stock named in the charter has been subscribed, and two hundred thousand dollars thereof paid in, the director shall make an examination, or cause one to be made by some disinterested person specially appointed by him for that purpose, and if it shall be found by himself, or if the person so appointed shall certify, under oath, that the provisions of section 376.280 have been complied with by said company, as far as applicable thereto, which certificate, when made, shall set forth the particulars of such compliance, then the director shall so certify, and the corporators or officers of such company shall be required to certify, under oath, to the person making such examination, that the money, notes, stocks, bonds, mortgages and deeds of trust exhibited to him are the bona fide property of said company.

(RSMo 1939 § 5806, A.L. 1967 p. 516)

Prior revisions: 1929 § 5696; 1919 § 6107; 1909 § 6901



Section 376.090 To furnish certificate of deposit, when.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.090. To furnish certificate of deposit, when. — When the corporators have fully complied with the requirements of the preceding sections, and the laws of this state governing the organization of private corporations, and said corporation has deposited with the director of the department of insurance, financial institutions and professional registration the amount of capital required to be deposited by section 376.290, and shall have filed with the director a certified copy of the certificate of incorporation issued by the secretary of state, it shall be his duty to furnish the company a certificate of such deposit, and his certificate of authority for it to commence the business proposed in its charter, which, with the certified copies of the aforesaid declaration and certificates, on being filed and recorded in the office of the recorder of the county in which the company is to be located, shall be its authority to commence business and issue policies; and such certified copies of the declaration certificates and certificate of deposit may be used in evidence for or against said company, with the same effect as the originals.

(RSMo 1939 § 5807)

Prior revisions: 1929 § 5697; 1919 § 6108; 1909 § 6902



Section 376.100 Mutual companies — contents of charter.

Effective 28 Aug 1951

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.100. Mutual companies — contents of charter. — When such corporators propose to form a mutual company, for the purpose designated in section 376.010, the charter comprised in the declaration mentioned in section 376.050 shall set forth:

(1) The name assumed by such corporation, and by which it shall be known;

(2) The place where the principal office for the transaction of its business shall be located;

(3) The specific kind or kinds of business which it proposes to transact;

(4) The number of persons from whom proposals for assurance shall be received, the amount of premiums to be received on deposit, and the amount of cash to be paid on the same, before the company shall begin to do business and issue policies;

(5) The manner in which the corporate powers granted by sections 376.010 to 376.670 are to be exercised, showing the number of directors, which shall not be more than twenty-one nor less than nine, their powers and duties, the manner of their election, the mode of filling vacancies, and such other particulars as may be necessary to make manifest the objects and purposes of the association, and the manner in which it is to be conducted.

(RSMo 1939 § 5808, A.L. 1951 p. 273)

Prior revisions: 1929 § 5698; 1919 § 6109; 1909 § 6903



Section 376.110 To be submitted to attorney general.

Effective 28 Aug 1957

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.110. To be submitted to attorney general. — Whenever the corporators have filed the declaration required by section 376.050 and also proof of the publication therein required by the affidavit of the publisher of the newspaper in which the publication was made, his foreman or clerk, with the director, the director shall submit the declaration to the attorney general of this state for examination, and if he finds it is in accordance with the provisions of sections 376.010 to 376.670, and not inconsistent with the constitution and laws of this state, and of the United States, he shall so certify and deliver it back to the director. The director shall cause the said declaration and affidavit with the certificate of the attorney general, to be recorded in a book kept for that purpose and furnish a certified copy of the same to the corporators, and also file a certified copy of the same with the secretary of state, who, upon payment to the director of revenue of the sum of seventy-five dollars, shall issue a certificate of incorporation, upon the receipt of which they become a body politic and corporate, and may proceed to organize in the manner set forth in their charter, and to open books and receive proposals and agreements for assurance and premiums for the same on deposit, and issue receipts therefor, and to keep such books open until the whole amount specified in its charter is received. It is not lawful for such company to issue policies or transact any business of any kind, except as aforesaid, until it fully complies with the requirements of sections 376.120, 376.130 and 376.290.

(RSMo 1939 § 5809, A.L. 1957 p. 212)

Prior revisions: 1929 § 5699; 1919 § 6110; 1909 § 6904



Section 376.120 Director to examine and certify, when.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.120. Director to examine and certify, when. — Upon being notified that the proposals and agreements for assurance named in the charter have been made, and the amount of premiums therein mentioned has been received, the director shall make an examination, or cause one to be made, by some disinterested person specially appointed by him for that purpose; and if it shall be found by himself, or if the person so appointed shall certify, under oath, that agreements have been entered into with said company, and premiums received in the manner and to the amount required by section 376.280, and that the amount required to be paid to said company is held by it in money, notes or bonds, then he shall so certify; and the corporators or officers of such company shall be required to certify, under oath, to the person making such examination, that the money, notes or bonds, or other obligations exhibited to him, have been received on deposit for premiums on bona fide proposals and agreements for insurance.

(RSMo 1939 § 5810)

Prior revisions: 1929 § 5700; 1919 § 6111; 1909 § 6905



Section 376.130 To furnish certificate of deposit, when.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.130. To furnish certificate of deposit, when. — When the corporators have fully complied with the requirements of the preceding sections, and the laws of this state governing the organization of private corporations, and said corporation has deposited with the director of the department of insurance, financial institutions and professional registration the amount of notes, bonds and mortgages, or deeds of trust, required by sections 376.010 to 376.670, and shall have filed with the director a certified copy of the certificate of incorporation issued by the secretary of state, it shall be his duty to furnish the company a certificate of such deposit, and his certificate of authority for it to commence the business proposed in its charter, which, with the certified copies of the aforesaid declaration and certificates, on being filed and recorded in the office of the recorder of the county in which the company is to be located, shall be its authority to commence business and issue policies; and such certified copies of the declarations, certificates and certificate of deposit may be used in evidence, for or against said company, with the same effect as the originals.

(RSMo 1939 § 5811)

Prior revisions: 1929 § 5701; 1919 § 6112; 1909 § 6906



Section 376.142 Stock company may become mutual — procedure — policyholders' meeting — acquisition of stock.

Effective 28 Aug 1957

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.142. Stock company may become mutual — procedure — policyholders' meeting — acquisition of stock. — 1. Any domestic stock life insurance corporation, incorporated under a general law, may become a mutual life insurance corporation, and to that end may carry out a plan for the acquisition of shares of its capital stock, provided such plan

(1) Has been adopted by a vote of a majority of the directors of such corporation;

(2) Has been approved by a vote of stockholders representing a majority of the capital stock then outstanding at a meeting of stockholders called for the purpose;

(3) Has been approved by a majority of the policyholders voting at a meeting of policyholders called for the purpose, each of whom is insured in a sum of at least one thousand dollars and whose insurance shall then be in force and shall have been in force for at least one year prior to such meeting.

2. As used in this section, "policyholder" means the person insured under an individual policy of life insurance, and the person to whom any annuity or pure endowment is presently or prospectively payable by the terms of an individual annuity or pure endowment contract, except where the policy or contract declares some other person to be the owner or holder thereof, in which case such owner or policyholder shall be deemed the policyholder, and except in cases of assignment. In the case of any individual policy or contract insuring two or more persons jointly or in case the policy or contract declares two or more persons to be the owner, the persons insured or declared to be the owner are considered as one policyholder for the purposes of this section. In case any such policy or contract has been assigned by an assignment absolute on its face to an assignee other than the corporation, and such assignment has been filed at the principal office of the corporation at least thirty days prior to the date of the meeting of the policyholders, then such assignee shall be deemed a policyholder. Except as provided in this section, an assignee of a policy or contract shall not be deemed a policyholder. The reference in subdivision (3) of subsection 1 to insurance in the amount of one thousand dollars or more is deemed to include any annuity contract, the commuted value of which is one thousand dollars or more on the date of said meeting, and any pure endowment contract for the principal sum of one thousand dollars or more.

3. Notice of the meeting of policyholders shall be given by mailing such notice from the home office of the corporation at least thirty days prior to such meeting in a sealed envelope, postage prepaid, addressed to such policyholders at their last known post-office addresses, provided that personal delivery of such written notice to any policyholder evidenced by written receipt therefor may be substituted for mailing the same. The meeting shall be otherwise provided for and conducted in such manner as is provided in the mutualization plan, provided that policyholders may vote in person, by proxy, or by mail, and that all votes shall be cast by ballot on a uniform ballot furnished by the corporation. The director of the department of insurance, financial institutions and professional registration shall supervise and direct the method and procedure of said meeting and shall appoint an adequate number of inspectors to conduct the voting at said meeting who may determine all questions concerning the verification of the ballots, the ascertainment of the validity of such ballots, the qualifications of the voters, and the canvass of the vote, and who shall certify to the director and to the corporation the result of such proceedings, which shall be supervised by said inspectors in accordance with such rules and regulations as are prescribed by the director. All necessary expenses incurred by the director shall be paid by the corporation, as certified to by him.

4. Such plan may provide for the acquisition of the shares of the capital stock of the corporation, the price at which it is proposed to acquire the same, and the method of acquisition and mode of payment therefor, whether immediate or deferred. Before such a plan can be carried out, it must be submitted to the director of the department of insurance, financial institutions and professional registration and must be approved by him in writing; provided that every payment for the acquisition of any shares of the capital stock of such corporation, the purchase price of which is not fixed by such plan, shall be subject to the approval of the director, and provided that neither such plan, nor any such payment, shall be approved by the director unless at the time of such approvals, respectively, the corporation, after deducting the aggregate sum appropriated by such plan for the acquisition of any part or all of its capital stock, and, in the case of any payment not fixed by such plan and subject to separate approval by the director, after deducting also the amount of such payment, shall be possessed of assets sufficient to maintain its deposit made previously with the director, and such assets shall be not less than the entire liabilities of the corporation, including the net values of its outstanding contracts computed according to the standard adopted by the corporation under sections 376.010 to 376.670 and including all funds, contingent reserves, and surplus, except for such surplus as has been appropriated or paid under such plan.

(L. 1957 p. 224 § 1)



Section 376.143 Stock company may acquire its own shares to be held in trust for mutual — appointment, powers and duties of trustees.

Effective 28 Aug 1957

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.143. Stock company may acquire its own shares to be held in trust for mutual — appointment, powers and duties of trustees. — 1. If a domestic stock life insurance corporation determines to become a mutual life insurance corporation, it may, in carrying out any plan to that end under section 376.142, acquire any shares of its own stock by gift, bequest, or purchase. Until all of such shares are acquired, any shares so acquired, or acquired pursuant to section 376.144, shall be acquired in trust for the corporation as provided in subsection 2, and shall be assigned and transferred on the books of the corporation to not less than three nor more than five trustees. Such shares shall be held by them in trust and be voted by such trustees at all corporate meetings at which stockholders have the right to vote, until all of the capital stock of such corporation is acquired, at which time the entire capital stock shall be retired and cancelled and the corporation shall become, thereupon, a mutual life insurance corporation without capital stock.

2. The trustees provided for in subsection 1 shall be appointed and vacancies shall be filled by the director of the department of insurance, financial institutions and professional registration. Such trustees shall be qualified directors of the corporation at the time of such appointment and shall continue as such trustees until the purpose of the trust is accomplished or abandoned, unless they are removed for cause by the director. Said trustees shall file with the director a verified acceptance of their appointment and a declaration that they will faithfully discharge their duties as trustees. Such trustees shall give and file with the director bonds in such an amount as under the circumstances the director deems proper, with sureties thereon approved by the director. All dividends and other sums received by said trustees on the shares of stock held by them shall be immediately repaid to said corporation. The necessary expenses of executing the trust shall be paid by the corporation. All shares held by such trustees are considered as admitted assets of such corporation at their par value.

3. Neither the retirement of the corporation's capital stock nor the amendment of its articles of incorporation shall affect existing suits, rights, or contracts of such corporation. The deposit of securities made by such corporation, pursuant to sections 376.010 to 376.670, shall be retained by the director in trust for the benefit and security of all of the members and policyholders of such corporation.

(L. 1957 p. 224 §§ 2, 4)



Section 376.144 Acquisition of shares of dissenting stockholders, procedure — abandonment of mutualization.

Effective 28 Aug 1957

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.144. Acquisition of shares of dissenting stockholders, procedure — abandonment of mutualization. — 1. If a stockholder of any domestic stock life insurance corporation planning to become a mutual life insurance corporation under section 376.142 files with the corporation prior to or at the meeting of the stockholders at which the plan is submitted to a vote, a written objection to such plan and does not vote in favor thereof, and such stockholder within twenty days after the plan is approved by such meeting makes written demand on the corporation for payment of the fair cash value of his shares as of the day prior to the date on which such plan is approved by the stockholders, excluding from such fair cash value any appreciation or depreciation in consequence of such mutualization, such stockholder shall be entitled to receive, within ninety days after such fair cash value is agreed upon or determined, upon surrender of his certificates representing his shares, such fair cash value thereof. Any stockholder who fails to make such objection or having objected fails to make demand within the twenty-day period shall be conclusively presumed to have consented to the plan and shall be bound by the terms thereof.

2. Any such objection and demand for the payment of the fair cash value of shares shall state the number and kind of shares held by the dissenting stockholder making the demand, and the amount which such stockholder claims is their fair cash value.

3. The right of a dissenting stockholder to be paid the fair cash value of his shares shall cease when the corporation, for any reason and in accordance with the provisions set forth in this section, abandons the plan to mutualize the corporation.

4. No demand for payment of such fair cash value may be withdrawn by the stockholder making the same unless the corporation, by its board of directors, consents to such withdrawal.

5. Within ten days after the receipt of any such demand the corporation shall inform such stockholder in writing whether it will pay the demanded amount, and, if it refuses to pay such amount, it shall offer in writing to pay another amount as such fair cash value.

6. If, within thirty days after the date of the written demand made by the dissenting stockholder, the value of such shares is agreed upon between the dissenting stockholder and the corporation and such value is approved by the director of the department of insurance, financial institutions and professional registration, payment therefor shall be made within ninety days after the date of such agreement, upon the surrender of the stockholder's certificates representing such shares. Upon payment of the agreed value the dissenting stockholder ceases to have any interest in such shares and ceases to be a stockholder in the corporation, but the shares previously held by him and upon which he has been paid such fair cash value shall be transferred to and held by the trustees appointed under subsections 2 and 3 of section 376.143 for benefit of the corporation.

7. If, within such period of thirty days, the stockholder and the corporation do not agree upon the value of the shares, the corporation, or the dissenting stockholder if he has complied with this section, may, within sixty days after the expiration of the thirty-day period, petition the circuit court of the county in which the principal office of the corporation is located, to determine the fair cash value of the shares mentioned in such demand as of the day before the vote was taken approving such plan.

8. If such petition is not filed within the sixty-day period, the fair cash value of the shares is conclusively deemed to be equal to the amount offered to the dissenting stockholder by the corporation if any such offer has been made or, if not, then an amount equal to that demanded by the dissenting stockholder.

9. The petition shall contain a brief statement of the facts and shall show the vote and action objected to and facts entitling such dissenting stockholder to the relief demanded.

10. Upon the filing of such petition, the court, on the motion of the petitioner, shall enter an order fixing a date for hearing, and requiring a notice of the filing and prayer of such petition and of the date for hearing to be given to the respondent or defendant in the manner in which a summons is required to be served or substituted service is required to be made in other cases.

11. On the day fixed for the hearing of such petition, or any adjournment thereof, the court shall determine from the petition and such evidence as is submitted by either party whether the dissenting stockholder is entitled to be paid the fair cash value of any shares, and the number of such shares, and if the court finds and orders that such stockholder is entitled to be paid the fair cash value of any number of shares, the court shall appoint three appraisers to determine the fair cash value of such number of shares as of the day before the vote objected to was taken, excluding from such fair cash value any appreciation or depreciation in consequence of the mutualization or vote of the corporation, and said court shall further instruct the appraisers respecting their duties in making such determination.

12. The appraisers shall forthwith proceed to determine said fair cash value and said appraisers, or a majority of them, shall make a report or award within ten days, unless the court increases said time, and shall file such report in the office of the clerk of the circuit court, whereupon, on the motion of either party, said report shall be submitted to the court and considered on such evidence as the court considers relevant, and if said award is found to be reasonable, and is confirmed and approved by the court, judgment shall be rendered against the corporation for the payment of the amount of the award, with interest at six percent from a date which shall be fixed in such judgment.

13. If such appraisers, or a majority of them, fail to make and file an award within ten days, or within such further time as may be fixed by the court, or the award is not confirmed by the court, it shall summarily determine the fair cash value of said number of shares and render judgment therefor.

14. Any judgment shall further provide that simultaneously with its payment the certificates evidencing the shares of stock affected shall be surrendered to the corporation and, upon the failure of the holder thereof to surrender such certificates, the judgment shall stand as a cancellation of such certificates.

15. The cost of the proceedings, including reasonable compensation to the appraisers to be fixed by the court, shall be assessed or apportioned as the court considers equitable.

16. Such a proceeding is considered as a special proceeding and shall be advanced upon the court's docket, and final orders therein may be reviewed, affirmed, modified or reversed as in other civil actions or proceedings.

17. Two or more dissenting stockholders may join as plaintiffs or be joined as defendants in any proceeding under this section, and two or more such proceedings may be consolidated.

18. A stockholder who so objects in writing and demands in writing payment of the fair cash value of any shares shall not be entitled to vote such shares or to exercise any rights respecting such shares or to receive any dividends or distributions thereon, unless the plan of mutualization is abandoned, or, with the consent of the corporation, the objection and demand are withdrawn; provided that if, prior to such abandonment, dividends are paid in money to stockholders who are of record on or after the day on which the vote was taken authorizing such mutualization, then an amount of money equal to the dividends otherwise payable upon such dissenting shares shall be paid to the holders of record thereof who would, except for their dissent, be entitled to receive such dividends, and each such payment shall be a credit upon the total amount to be paid for such shares by the corporation. All the holders of such dissenting shares of record at the time of any such abandonment, shall thereupon be restored to the status of a stockholder, and any payments made previously on such shares shall be considered as dividends thereon.

19. Any stockholder who has assented to the plan or who has been concluded by the vote of the assenting stockholders, and any stockholder who has objected and made demand in writing for the fair cash value of his shares subsequent to which an agreement has been reached fixing such fair cash value, but who fails to surrender his certificates for cancellation upon payment of the amount to which he is entitled, may be ordered to do so by a decree of the circuit court for the county in which the principal office of such corporation is located after notice and hearing in an action instituted by the corporation for that purpose, and such decree may provide that, upon the failure of the stockholder to surrender such certificates for cancellation, the decree shall stand in lieu of such surrender and cancellation.

20. At any time before there has been a vote of the policyholders approving a plan of mutualization, the corporation may abandon such plan by the same vote of the directors and of the stockholders as was required for its adoption. Upon such abandonment, the rights of any stockholders to be paid for their stock in accordance with the plan, and the rights of any dissenting stockholders to be paid the fair cash value of their stock, whether or not judgment may have been rendered therefor, shall terminate, and the corporation shall continue to conduct its business as a domestic stock life insurance corporation as though no plan of mutualization had ever been adopted.

(L. 1957 p. 224 § 3)



Section 376.145 Officers of stock company to continue as officers of mutual.

Effective 28 Aug 1957

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.145. Officers of stock company to continue as officers of mutual. — When a domestic stock life insurance corporation has become converted into a mutual life insurance corporation, the officers and directors or trustees of the original corporation shall remain as the officers and directors or trustees of the newly converted corporation until the next annual meeting for the election of officers and directors or trustees, when their successors shall be elected in the manner provided in the articles of incorporation and articles of agreement previously adopted by said corporation.

(L. 1957 p. 224 § 5)



Section 376.146 Board of directors or trustees of mutual, membership qualifications, term of office.

Effective 28 Aug 1976

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.146. Board of directors or trustees of mutual, membership qualifications, term of office. — 1. The corporate powers of a mutual life insurance corporation shall be exercised by, and its business and affairs shall be controlled by, a board of directors or trustees composed of not less than three nor more than twenty-one natural persons who are policyholders or members of the corporation. The members of such board shall be at least eighteen years of age, and at least three members must be residents and citizens of this state.

2. In order to secure continuity of membership in its board of directors or trustees, the articles of incorporation of any mutual life insurance corporation may provide for division of the board into not more than three classes, as nearly equal in number as possible, and may fix the term of office for each class.

3. Unless such provision is made in the articles of incorporation, all directors and trustees shall be elected annually.

(L. 1957 p. 224 §§ 6, 7, A.L. 1976 S.B. 490)



Section 376.147 Meetings of board of mutual, notice — executive committee of board, powers.

Effective 28 Aug 1957

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.147. Meetings of board of mutual, notice — executive committee of board, powers. — 1. Meetings of the board of directors or trustees of any mutual life insurance corporation shall be upon such notice as the articles of agreement prescribe. Attendance of a director or trustee at any meeting constitutes a waiver of notice of such meeting, except when a director or trustee attends the meeting for the express purpose of objecting to the transaction of any business because the meeting is not lawfully called or convened. The notice or waiver of notice need not specify the business to be transacted at, nor the purpose of, any regular or special meeting of the board of directors or trustees.

2. If the articles of agreement of any mutual life insurance corporation so provide, the board of directors or trustees, by a resolution adopted by a majority of the whole board, may designate three or more of its number to constitute an executive committee, which committee shall, to the extent provided in the resolution or in the articles of agreement, have and exercise, during the interim between the meetings of the board, all of the authority of the board in the management of the corporation.

3. The designation of such committee shall not relieve the board, or any member thereof, of any responsibility imposed by law.

(L. 1957 p. 224 §§ 8, 9)



Section 376.148 Policyholders are members of mutual — voting rights — directors may alter articles — additional assessments prohibited.

Effective 28 Aug 1957

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.148. Policyholders are members of mutual — voting rights — directors may alter articles — additional assessments prohibited. — 1. The articles of agreement of any mutual life insurance corporation shall provide that each policyholder of the corporation shall be a member of the corporation.

2. As used in this section, "policyholder" means the person insured under an individual policy of life insurance, and the person to whom any annuity or pure endowment is presently or prospectively payable by the terms of an individual annuity or pure endowment contract, except where the policy or contract declares some other person to be the owner or holder thereof, in which case such owner or policyholder shall be deemed the policyholder, and except in cases of assignment. In the case of any individual policy or contract insuring two or more persons jointly or in case the policy or contract declares two or more persons to be the owner, the persons insured or declared to be the owner are considered as one policyholder. In case any such policy or contract has been assigned by an assignment absolute on its face to an assignee other than the corporation and such assignment is filed at the principal office of the corporation, then such assignee shall be deemed a policyholder, but for the purpose of determining voting rights such assignment is not effective until thirty days after it has been filed with the corporation. Except as provided in this section an assignee of a policy or contract shall not be deemed a policyholder.

3. The articles of agreement shall provide that each policyholder who is insured in the sum of at least one thousand dollars, or who is the holder of an annuity which at normal date of maturity requires the payment of one hundred dollars or more annually, and whose insurance or contract of annuity is then in force and has been in force for at least one year prior to a policyholders' meeting, shall be entitled to only one vote, irrespective of the number of policies or contracts held by him or their amount.

4. The power to make, alter, amend, or repeal the articles of agreement is vested in the board of directors or trustees, unless it is reserved to the members by the articles of incorporation.

5. The articles of agreement of a mutual legal reserve life insurance corporation shall provide that such corporation shall issue no policy of life insurance or annuity contract which provides for the payment of any assessment by any policyholder or member in addition to the regular premium charged for such insurance or annuity.

(L. 1957 p. 224 § 10)



Section 376.150 Stock and mutual companies — content of charter.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.150. Stock and mutual companies — content of charter. — When such corporators propose to form a stock and mutual company for the purposes designated in section 376.010, the charter comprised in the declaration named in section 376.050 shall set forth all the particulars mentioned in section 376.060 in regard to the formation of corporations on the joint stock plan; and in addition thereto it shall state

(1) The extent, if any, to which the policyholders shall participate in the election of directors and in the management of the company, and the manner in which they shall do so;

(2) The time for which it is proposed to remain a stock and mutual company, provided it be intended to limit the same, and the manner of changing into a mutual or stock company, if such change is proposed; but no such change shall be made unless by two-thirds majority of all the votes cast at a meeting held for that purpose, such meeting to be called by a special notice, stating its object; which notice shall be published for at least once a week, for four weeks, in a newspaper of general circulation, and published in the county or city where such company is located.

(RSMo 1939 § 5813)

Prior revisions: 1929 § 5702; 1919 § 6113; 1909 § 6907



Section 376.160 Formation of stock and mutual companies.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.160. Formation of stock and mutual companies. — The provisions of sections 376.070 to 376.090, relating to the formation of joint stock companies, shall apply, in all respects, to the formation of stock and mutual companies; and a certified copy of the articles shall be filed with the secretary of state, who shall issue a certificate of incorporation, as provided by sections 376.070 and 376.110, on payment of the tax on the capital as by said sections required.

(RSMo 1939 § 5814)

Prior revisions: 1929 § 5703; 1919 § 6114; 1909 § 6908



Section 376.170 Special deposits for registered policies and annuity bonds.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.170. Special deposits for registered policies and annuity bonds. — All life insurance companies organized under the provisions of sections 376.010 to 376.670 shall deposit with the director of the department of insurance, financial institutions and professional registration, in addition to other amounts required by law to be deposited by life insurance companies before such companies are permitted to engage in the business of issuing policies of life insurance and annuity bonds, cash or securities of the kind and type in which life insurance companies are required to invest their funds under sections 376.291 to 376.307, as same now is or as same may be hereafter amended, in an amount sufficient to equal the net value on all policies or annuity bonds hereafter issued by such companies, the amount thereof to be determined by an evaluation made in accord with the provisions of sections 376.010 to 376.670.

(RSMo 1939 § 5815, A.L. 2007 S.B. 66)

Prior revisions: 1929 § 5704; 1919 § 6115; 1909 § 6909



Section 376.180 Certificates as to registration and reserves on policy — policies exempt, exceptions.

Effective 28 Aug 1969

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.180. Certificates as to registration and reserves on policy — policies exempt, exceptions. — 1. After making the deposits mentioned in section 376.170, the company shall issue its policies of insurance or annuity bonds and each policy may have set out in the body thereof the following: "This policy is registered and the net reserves secured by a pledge of bonds, deeds of trust on real estate and other securities deposited with the department of insurance, financial institutions and professional registration of Missouri as required by section 376.170, RSMo."

2. The company under the supervision of the director shall prepare and keep a permanent register thereof.

3. The provisions of this section pertaining to the registration of policies shall not apply to policies issued on the industrial or prudential plans except when such policies exceed one thousand dollars in amount, nor shall the provisions of this section apply to term policies of seven years or less and in amounts of ten thousand dollars or less, or to policies of group insurance or group annuity; except that nothing contained herein shall be deemed to prevent any policy from being registered hereunder, if the company issuing the policy shall so desire.

(RSMo 1939 § 5816, A.L. 1951 p. 274, A.L. 1953 p. 241, A.L. 1961 p. 170, A.L. 1963 p. 491, A.L. 1967 p. 516, A.L. 1969 S.B. 63)

Prior revisions: 1929 § 5705; 1919 § 6116; 1909 § 6910



Section 376.190 Additional deposits required.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.190. Additional deposits required. — The director shall annually cause the registered policies and annuity bonds of each company outstanding and in force to be carefully valued, and whenever the total of the actual net value of such policies and annuity bonds exceeds the market value of the securities on deposit, the company issuing such policies or annuity bonds shall immediately deposit sufficient securities of the same kind and type provided for in sections 376.291 to 376.307 to equal the net value of such policies and annuity bonds so that the market value of the securities deposited shall always be equal to the actual net value of the registered policies and annuity bonds issued by such company and still in force.

(RSMo 1939 § 5817, A.L. 1951 p. 275, A.L. 1961 p. 170, A.L. 2007 S.B. 66)

Prior revisions: 1929 § 5706; 1919 § 6117; 1909 § 6911



Section 376.200 Definition of net value.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.200. Definition of net value. — The term "net value" of any such registered policy or annuity bond as used in sections 376.010 to 376.670 shall be the total of the various reserve values thereof as defined by section 376.370, as same now is or as same may be subsequently amended, less the reserve on the reinsurance policy covering that portion of said policies or annuity bonds reinsured in other solvent companies organized or doing business under the provisions of sections 376.010 to 376.670 and less the sum of any policy loans and liens, premium notes and net uncollected and deferred premiums; provided, that the sum of said policy loans, liens, premium notes, and net uncollected and deferred premiums shall not exceed the reserve of such registered policy or annuity bond exclusive of the reserve required for total and permanent disability benefits, additional accidental death benefits and unpaid dividends.

(RSMo 1939 § 5818)



Section 376.210 Excess deposits.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.210. Excess deposits. — Whenever the aggregate market value of the securities deposited by any company shall exceed the net reserve liability of the company on all of its registered policies and annuity bonds, the excess may be returned to the company, or, whenever the liability of such company on such policies shall cease, the director of the department of insurance, financial institutions and professional registration shall return the securities deposited.

(RSMo 1939 § 5819)



Section 376.220 May use realty to secure notes and bonds.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.220. May use realty to secure notes and bonds. — Should any company depositing under section 376.170 become the owner of real estate for its own use and accommodations, or become temporarily seized and possessed of real estate in satisfaction of debt for which such real estate was pledged for security, such company may execute its own note for the value of such real estate, payable to the director, as trustee, and secure the said notes or bonds by duly recorded deeds of trust of said real estate; which notes or bonds thus secured may be deposited with said director as proper security, under and according to the provisions of sections 376.010 to 376.670, said value to be subject to the approval of the director of the department of insurance, financial institutions and professional registration.

(RSMo 1939 § 5820)

Prior revisions: 1929 § 5709; 1919 § 6120; 1909 § 6914



Section 376.230 Changing of securities on deposit.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.230. Changing of securities on deposit. — Any company shall have the right at any time to change the securities on deposit with the director of the department of insurance, financial institutions and professional registration by substituting a like amount of the character required in the first instance and to withdraw any excess of securities; and so long as such company shall remain solvent, and the amount of its deposits as herein required are not impaired, it may collect the interest on the securities deposited as the same accrues.

(RSMo 1939 § 5821)

Prior revisions: 1929 § 5710; 1919 § 6121; 1909 § 6915



Section 376.240 Deposits to be held in trust by director.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.240. Deposits to be held in trust by director. — The securities deposited under the provisions of section 376.170 shall be legally transferred to the director of the department of insurance, financial institutions and professional registration, and so large an amount thereof as may be necessary to equal, at all times, the net value of the outstanding registered policies and annuity bonds, less such liens not exceeding such value as the company may hold against them, shall be held by him in trust for the purposes of sections 376.010 to 376.670, until the obligations of said companies, under said registered policies and annuity bonds shall, to the satisfaction of the said director, be fully liquidated, cancelled or annulled.

(RSMo 1939 § 5824)

Prior revisions: 1929 § 5713; 1919 § 6124; 1909 § 6918



Section 376.250 Deposits to be kept separate.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.250. Deposits to be kept separate. — The securities deposited under section 376.170 shall be deposited and kept in the same manner, but separate from other deposits of the company.

(RSMo 1939 § 5822)

Prior revisions: 1929 § 5711; 1919 § 6122; 1909 § 6916



Section 376.260 Fees collected by director of revenue.

Effective 28 Aug 1945

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.260. Fees collected by director of revenue. — The director of revenue, in addition to other fees allowed by law, shall be entitled to collect the following fees, including seal, from companies depositing under section 376.170: For issuing certificates of deposits, which he is hereby required to do, one dollar; for every other certificate, including seal, the fee shall be twenty-five cents.

(RSMo 1939 § 5823, A.L. 1945 p. 1020)

Prior revisions: 1929 § 5712; 1919 § 6123; 1909 § 6917



Section 376.270 Director may proceed against depositary companies.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.270. Director may proceed against depositary companies. — If at any time the affairs of any life insurance company which has deposited securities under section 376.170 shall, in the opinion of the director, appear in such condition as to render the issuing of additional policies and annuity bonds by such company injurious to the public interest, the director may take the same proceedings against such company as by law may be taken against other insolvent companies; and said companies shall, in all respects, be subject to the provisions of law affecting other companies.

(RSMo 1939 § 5825)

Prior revisions: 1929 § 5714; 1919 § 6125; 1909 § 6919



Section 376.280 Capital necessary to do business — how invested.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.280. Capital necessary to do business — how invested. — 1. No joint stock or stock and mutual company formed under the provisions of sections 376.010 to 376.670, or the laws of this state, for any purpose mentioned in section 376.010, shall commence to do business or issue policies unless upon an actual capital of at least six hundred thousand dollars and a surplus of at least six hundred thousand dollars, nor shall any such company commence to do any business unless the full amount of capital stock and surplus named in its charter or articles of association has been paid in and invested in such securities and in accordance with all the provisions as is provided for in sections 376.291 to 376.307, or as the same may be subsequently amended.

2. In order to continue writing new business, any stock company organized under the provisions of sections 376.010 to 376.670, or the laws of this state, for any purpose mentioned in section 376.010, shall maintain an actual capital and surplus in the amount required to commence business.

3. Any other provision of this section notwithstanding, a joint stock or stock and mutual company licensed to do business in this state on August 13, 1982, may renew its license for business specified therein until December 31, 1984, by maintaining in lieu of the capital and surplus requirements an actual capital and surplus of at least nine hundred thousand dollars.

4. No mutual company formed under the provisions of sections 376.010 to 376.670, or of the laws of this state, shall commence or continue to do any business mentioned in section 376.010 until agreement, in writing, with such company shall have been entered into by not less than one hundred persons for assurance upon their own lives, or the lives of other persons for their benefit, nor until it shall have received premiums on the same in cash, to an aggregate amount of not less than six hundred thousand dollars and in addition shall have a surplus of six hundred thousand dollars; provided further, that nothing herein contained shall be so construed as to prohibit any such company from complying with the provisions of sections 362.180 to 362.195.

5. Any other provision of this section notwithstanding, a mutual company licensed to do business in this state on August 13, 1982, may renew its license for business specified therein until December 31, 1984, by maintaining in lieu of the surplus requirement paid-in premiums in an aggregate amount of not less than nine hundred thousand dollars.

6. Violation of any of the provisions of this section by any insurer is grounds for the revocation of its certificate of authority by the director.

(RSMo 1939 § 5826, A.L. 1963 p. 485, A.L. 1977 S.B. 368, A.L. 1982 S.B. 729, A.L. 2007 S.B. 66)

Prior revisions: 1929 § 5715; 1919 § 6126; 1909 § 6920



Section 376.290 Deposit and transfer of securities.

Effective 28 Aug 1982

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.290. Deposit and transfer of securities. — No existing company organized under any general or special law of this state, and transacting business of the character designated in section 376.010, nor any company organized under sections 376.010 to 376.670, shall commence, continue or carry on business until the company has transferred to and deposited with the director of the department of insurance, financial institutions and professional registration, for the security of its policyholders, the sum of six hundred thousand dollars in notes or bonds secured by mortgages or deeds of trust of the description mentioned in section 376.280, or bonds or treasury notes of the United States, or bonds of the state of Missouri, or funded bonds of any county or municipal township of this state, and in all cases not to be received at a rate above their par value, nor above their current market value.

(RSMo 1939 § 5828, A.L. 1967 p. 516, A.L. 1982 S.B. 729)

Prior revisions: 1929 § 5717; 1919 § 6128; 1909 § 6922



Section 376.291 Applicability and inapplicability.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.291. Applicability and inapplicability. — Sections 376.291 to 376.307 shall apply only to investments and investment practices of domestic insurers organized under the provisions of this chapter. Sections 376.291 to 376.307 shall not apply to separate accounts of an insurer except to the extent that the provisions of section 376.309 so provide.

(L. 2007 S.B. 66)



Section 376.292 Definitions.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.292. Definitions. — As used in sections 376.291 to 376.307, the following terms mean:

(1) "Acceptable collateral", as to securities lending repurchase and reverse repurchase transactions, any financial assets of a type for which, when taken as collateral by an insurer in such transactions, would permit the subject securities or repurchase agreements, as the case may be, to constitute admitted assets of the insurer under the relevant statutory accounting principles promulgated from time to time by the NAIC as adopted by the director;

(2) "Acceptable private mortgage insurance", insurance written by a private insurer protecting a mortgage lender against loss occasioned by a mortgage loan default and issued by a licensed mortgage insurance company with an SVO "1" designation or a rating issued by a nationally recognized statistical rating organization equivalent to an SVO "1" designation that covers losses to an eighty percent loan-to-value ratio;

(3) "Accident and health insurance", protection that provides payment of benefits for covered sickness or accidental injury, excluding credit insurance, disability insurance, accidental death and dismemberment insurance, and long-term care insurance;

(4) "Accident and health insurer", a licensed life or health insurer or health service corporation whose insurance premiums and required statutory reserves for accident and health insurance constitute at least ninety-five percent of total premium considerations or total statutory required reserves, respectively;

(5) "Admitted assets", assets permitted to be reported as admitted assets on the statutory financial statement of the insurer most recently required to be filed with the director but excluding assets of separate accounts;

(6) "Affiliate", as to any person, another person that, directly or indirectly through one or more intermediaries controls, is controlled by, or is under common control with the person;

(7) "Asset-backed security", a security or other instrument, excluding shares in a mutual fund, evidencing an interest in or the right to receive payments from, or payable from distributions on an asset, a pool of assets, or specifically divisible cash flows which are legally transferred to a trust or another special purpose bankruptcy-remote business entity on the following conditions:

(a) The trust or other business entity is established solely for the purpose of acquiring specific types of assets or rights to cash flows, issuing securities and other instruments representing an interest in or right to receive cash flows from those assets or rights, and engaging in activities required to service the assets or rights and any credit enhancement or support features held by the trust or other business entity; and

(b) The assets of the trust or other business entity consist solely of interest-bearing obligations or other contractual obligations representing the right to receive payment from the cash flow from the assets. However, the existence of credit enhancements, such as letters of credit or guarantees or support features, such as swap agreements, shall not cause a security or other instrument to be ineligible as an asset-backed security;

(8) "Business entity", a sole proprietorship, limited liability company, association, partnership, joint stock company, joint venture, mutual fund, trust, joint tendency, or other similar form of business organization, whether organized for profit or not for profit;

(9) "Capital and surplus", the sum of the capital and surplus of the insurer required to be shown on the statutory financial statement of the insurer most recently required to be filed with the director;

(10) "Cash equivalents", short-term, highly rated, and highly liquid investments or securities readily convertible to known amounts of cash without penalty and so near maturity that they present insignificant risk of change in value. Cash equivalents include government money market mutual funds and class one money market mutual funds. For purposes of this subdivision:

(a) "Short-term" means investments with a remaining term to maturity of ninety days or less; and

(b) "Highly rated" means an investment rated "P-1" by Moody's Investors Service, Inc., or "A-1" by Standard and Poor's division of The McGraw Hill Companies, Inc., or its equivalent rating by a nationally recognized statistical rating organization recognized by the SVO;

(11) "Class one bond mutual fund", a mutual fund that at all times qualifies for investment using the bond class one reserve factor under the Purpose and Procedures of the Securities Valuation Office or any successor publication;

(12) "Class one money market mutual fund", a money market mutual fund that at all times qualifies for investment using the bond class one reserve factor under the Purpose and Procedures of the Securities Valuation Office or any successor publication;

(13) "Code", this chapter and chapters 374, 375, and 382;

(14) "Commercial mortgage loan", a loan secured by a mortgage other than a residential mortgage loan;

(15) "Construction loan", a loan less than three years in term made for financing the cost of construction of a building or other improvement to real estate that is secured by the real estate;

(16) "Control", the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract, other than a commercial contract for goods or nonmanagement service, or otherwise, unless the power is the result of an official position with or corporate office held by the person. Control shall be presumed to exist if a person, directly or indirectly, owns, controls, holds with power to vote, or holds proxies representing ten percent or more of the voting securities of another person. This presumption may be rebutted by a showing that control does not exist in fact. The director may determine after furnishing all interested persons notice and an opportunity to be heard and making specific findings of fact to support the determination that control exists in fact, notwithstanding the absence of a presumption to that effect;

(17) "Credit tenant loan", a mortgage loan which is made primarily in reliance on the credit standing of a major tenant, structured with an assignment of the rental payments to the lender with real estate pledged as collateral in the form of a first lien;

(18) "Direct" or "directly", in connection with an obligation, the designated obligor primarily liable on the instrument representing the obligation;

(19) "Dollar-roll transaction", two simultaneous transactions with different settlement dates no more than ninety-six days apart so that in the transaction with the earlier settlement date an insurer sells to a business entity, and in the other transaction the insurer is obligated to purchase, from the same business entity, substantially similar securities of the following types:

(a) Asset-backed securities issued, assumed or guaranteed by the Government National Mortgage Association, the Federal National Mortgage Association, or the Federal Home Loan Mortgage Corporation or their respective successors; and

(b) Other asset-backed securities referred to in section 106 of Title I of the Secondary Mortgage Market Enhancement Act of 1984 (15 U.S.C. 77r-1), as amended;

(20) "Domestic jurisdiction", the United States, Canada, any state, any province of Canada, or any political subdivision of the foregoing;

(21) "Equity interest", any of the following that are not rated credit instruments:

(a) Common stock;

(b) Preferred stock;

(c) Trust certificate;

(d) Equity investment in an investment company other than a money market mutual fund or a class one bond mutual fund;

(e) Investment in a common trust fund of a bank regulated by a federal or state agency;

(f) An ownership interest in mineral, oil, or gas to which the rights have been separated from the underlying fee interest in the real estate where the mineral, oil, or gas are located;

(g) Instruments which are mandatorily, or at the option of the issuer, convertible to equity;

(h) Limited partnership interests and those general partnership interests authorized under subdivision (4) of section 376.294;

(i) Member interests in limited liability companies;

(j) Warrants or other rights to acquire equity interests that are created by the person that owns or would issue the equity to be acquired; or

(k) Instruments that would be rated credit instruments except for the provisions under subdivision (47) of this section;

(22) "Foreign currency", currency other than that of a domestic jurisdiction;

(23) (a) "Foreign investment", an investment in a foreign jurisdiction or an investment in a person, real estate, or asset domiciled in a foreign jurisdiction that is substantially of the same type as those eligible for investment under this chapter other than under section 376.304. An investment shall not be deemed foreign if the issuing person, qualified primary credit source, or qualified guarantor is a domestic jurisdiction or a person domiciled in a domestic jurisdiction unless:

a. The issuing person is a shell business entity; and

b. The investment is not assumed, accepted, guaranteed, or insured or otherwise backed by a domestic jurisdiction, or a person that is not a shell business entity domiciled in a domestic jurisdiction;

(b) For purposes of this definition:

a. "Shell business entity" means a business entity having no economic substance except as a vehicle for owning interests in assets issued, owned, or previously owned by a person domiciled in a foreign jurisdiction;

b. "Qualified guarantor" means a guarantor against which an insurer has a direct claim for full and timely payment, evidenced by a contractual right for which an enforcement action can be brought in a domestic jurisdiction;

c. "Qualified primary credit score" means the credit score to which an insurer looks for payment as to an investment and against which an insurer has a direct claim for full and timely payment evidenced by a contractual right for which an enforcement action can be brought in a domestic jurisdiction;

(24) "Foreign jurisdiction", a jurisdiction other than a domestic jurisdiction;

(25) "Government money market mutual fund", a money market mutual fund that at all times:

(a) Invests only in obligations issued, guaranteed, or insured by the federal government of the United States or collateralized repurchase agreements composed of these obligations; and

(b) Qualifies for investment without a reserve under the Purposes and Procedures of the Securities Valuation Office or any successor publication;

(26) "Government sponsored enterprise", a:

(a) Government agency; or

(b) Corporation, limited liability company, association, partnership, joint stock company, joint venture, trust, or other entity or instrumentality organized under the laws of any domestic jurisdiction to accomplish a public policy or other governmental purpose;

(27) "Guaranteed" or "insured", in connection with an obligation acquired under this chapter, the guarantor or insurer has agreed to:

(a) Perform or insure the obligation of the obligor or purchase the obligation; or

(b) Be unconditionally obligated until the obligation is repaid to maintain in the obligor a minimum net worth, fixed charge coverage, stockholders' equity or sufficient liquidity to enable the obligor to pay the obligation in full;

(28) "High-grade investment", a rated credit instruments rated "1", "2", "P1", "P2", "PSF1", or "PSF2" by the SVO;

(29) "Investment company", an investment company as defined in Section 3(a) of the Investment Company Act of 1940 (15 U.S.C. 80a-1), as amended, and a person described in Section 3(c) of that act;

(30) "Investment company series", an investment portfolio of an investment company that is organized as a series company and to which assets of the investment company have been specifically allocated;

(31) "Investment subsidiary", a subsidiary of an insurer engaged or organized to engage exclusively in the ownership and management of assets authorized as investments for the insurer if such subsidiary limits its investment in any asset so that its investments will not cause the amount of the total investment of the insurer to exceed any of the investment limitation or avoid any other provisions of this chapter applicable to the insurer. As used in this subdivision, the total investment insurer shall include:

(a) Direct investment by the insurer in an asset; and

(b) The insurer's proportionate share of an investment in an asset by an investment subsidiary of the insurer which shall be calculated by multiplying the amount of the subsidiary's investment by the percentage of the insurer's ownership interest in the subsidiary;

(32) "Investment strategy", the techniques and methods used by an insurer to meet its investment objectives, such as active bond portfolio management, passive bond portfolio management, interest rate anticipation, growth investing, and value investing;

(33) "Letter of credit", a clean, irrevocable, and unconditional letter of credit issued or confirmed by and payable and presentable at a financial institution on the list of financial institutions meeting the standards for issuing letters of credit under the Purposes and Procedures of the Securities Valuation Office or any successor publication. To constitute applicable collateral for the purposes of section 376.303, a letter of credit shall have an expiration date beyond the term of the subject transaction;

(34) "Limited liability company", a business organization, excluding partnerships and ordinary business corporations, organized or operating under the laws of the United States or any state thereof that limits the personal liability of investors to the equity investment of the investor in the business entity;

(35) "Lower grade investment", a rated credit instrument rated "4", "5", "6", "P4", "P5", "P6", "PSF4", "PSF5", or "PSF6" by the SVO;

(36) "Market value":

(a) As to cash and credit, the amounts thereof; and

(b) As to a security as of any date, the price for the security in that date obtained from a generally recognized source or the most recent quotation from a source, or to the extent no generally recognized source exists, the price for the security reasonably as determined by the insurer plus accrued but unpaid income thereon to the extent not included in the price as of that date;

(37) "Medium grade investment", a rated credit instrument rated "3", "P3", or "PSF3" by the SVO;

(38) "Money market mutual fund", a mutual fund that meets the conditions of 17 C.F.R. 270.2a-7 under the Investment Company Act of 1940 (15 U.S.C. 80a-1, et seq.), as amended or renumbered;

(39) "Mortgage loan", an obligation secured by a mortgage, deed of trust, trust deed, or other consensual lien on real estate;

(40) "Multilateral development bank", an international development organization of which the United States is a member;

(41) "Mutual fund", an investment company or in the case of an investment company that is organized as a series company, an investment company series, that in either case is registered with the United States Securities and Exchange Commission under the Investment Company Act of 1940 (15 U.S.C. 80a-1, et seq.), as amended;

(42) "NAIC", the National Association of Insurance Commissioners;

(43) "Obligation", a bond, note, debenture, trust certificate, including an equipment trust certificate, production payment, negotiable bank certificate of deposit, bankers' acceptance, credit tenant loan, loan secured by financing net leases, and other evidence of indebtedness for the payment of money, or participations, certificates, or other evidence of an interest in any of the foregoing, whether constituting a general obligation of the issuer or payable only out of certain revenues or certain funds pledged or otherwise dedicated for payment;

(44) "Person", an individual, a business entity, a multilateral development bank, or a government or quasigovernment body, such as a political subdivision or a government sponsored enterprise;

(45) "Preferred stock", preferred, preference, or guaranteed stock of a business entity authorized to issue the stock that has a preference in liquidation over the common stock of the business entity;

(46) "Qualified business entity", a business entity that is:

(a) An issuer of obligations or preferred stock that are rated "1" or "2" by the SVO or an issuer of obligations, preferred stock, or derivative instruments that are rated the equivalent of "1" or "2" by the SVO or the equivalent by a nationally recognized statistical rating organization recognized by the SVO;

(b) A primary dealer in the United States government securities recognized by the Federal Reserve Bank of New York; or

(c) With respect to section 376.303, an affiliate of an entity that is a qualified business entity under paragraph (a) or (b) of this subdivision whose arrangement with the insurer is guaranteed by the affiliated entity that is a qualified business entity under paragraph (a) or (b) of this subdivision;

(47) "Rated credit instrument":

(a) An obligation or other instrument which gives its holder a contractual right to receive cash or another rated credit instrument from another entity if the instrument:

a. Is rated or required to be rated by the SVO;

b. In the case of an instrument with a maturity of three hundred ninety-seven days or less, is issued, guaranteed, or insured by an entity that is rated by or another instrument of such entity is rated by the SVO or by a nationally recognized statistical rating organization recognized by the SVO;

c. In the case of an instrument with a maturity of ninety days or less, is issued, assumed, accepted, guaranteed, or insured by a qualified bank;

d. Is a share of a class one bond mutual fund; or

e. Is a share of a money market mutual fund;

(b) "Rated credit instrument" shall not mean:

a. An instrument that is mandatorily, or at the option of the issuer, convertible to an equity interest; or

b. A security that has a par value and whose terms provide that the issuer's net obligation to repay all or part of the security's par value is determined by reference to the performance of an equity, a commodity, a foreign currency, or an index of equities, commodities, foreign currencies, or combination thereof;

(48) "Real estate":

(a) Real property;

(b) Interests in real property, such as leaseholds, mineral, oil, and gas that have not been separated from the underlying fee interest;

(c) Improvements and fixtures located on or in real property; and

(d) The seller's equity in a contract providing for a deed of real estate;

­­

­

(49) "Repurchase transaction", a transaction in which an insurer purchases securities from a business entity that is obligated to repurchase the purchased securities or substantially the same securities from the insurer at a specified price within a specified period of time or on demand;

(50) "Required liabilities", total liabilities required to be reported on the statutory financial statement of the insurer most recently required to be filed with the director;

(51) "Residential mortgage loan", a loan primarily secured by a mortgage on real estate improved with a one-to-four family residence;

(52) "Reverse repurchase transaction", a transaction in which an insurer sells substantially the same securities to a business entity and is obligated to repurchase the sold securities or substantially the same securities from the business entity at a specified price within a specified period of time or upon demand;

(53) "Secured location", the contiguous real estate owned by one person;

(54) "Securities lending transaction", a transaction in which securities are loaned by an insurer to a business entity that is obligated to return the loaned securities or substantially the same securities to the insurer within a specified period of time or upon demand;

(55) "Series company", an investment company that is organized as series company, as defined in Rule 18f-2 under the Investment Company Act of 1940 (15 U.S.C. 80a-1, et seq.), as amended;

(56) "Sinking fund stock", preferred stock that:

(a) Is subject to a mandatory sinking fund or similar arrangement that will provide for the redemption or open market purchase of the entire issue over a period not longer than forty years from the date of acquisition; and

(b) Provides for mandatory sinking fund installments or open market purchases commencing not more than ten and one-half years from the date of issue with the sinking fund installments providing for the purchase or redemption on a cumulative basis commencing ten years from the date of issue of at least two and one-half percent per year of the original number of shares of that issue of preferred stock;

(57) "Special rated credit instrument", a rated credit instrument that is:

(a) Structured so that if it is held until retired by or on behalf of the issuer, its rate of return based on its purchase cost and any cash flow stream possible under the structure of the transaction may become negative due to reasons other than the credit risk associated with the issuer of the instrument; however, a rated credit instrument shall not be a special rated credit instrument under this paragraph if it is:

a. A share in a class one bond mutual fund;

b. An instrument other than an asset-backed security with payments of par value fixed as to an amount and timing or callable but in any event payable only at par value or greater and interest or dividend cash flows that are based on a fixed or variable rate determined by reference to a specified rate or index;

c. An instrument other than an asset-backed security that has a par value and is purchased at a price no greater than one hundred ten percent of par;

d. An instrument, including an asset-backed security, whose rate of return would become negative only as a result of prepayment due to casualty, condemnation, or economic obsolescence of collateral or change of law;

e. An asset-backed security that relies on collateral that meets the requirements of subparagraph b. of this paragraph and the par value of which collateral:

(i) Is not permitted to be paid sooner than one-half of the remaining term to maturity from the date of acquisition;

(ii) Is permitted to be paid prior to maturity only at a premium sufficient to provide a yield to maturity for the investment, considering the amount of prepaid and reinvestment rates at the time of early repayment, at least equal to the yield to maturity of the initial investment; or

(iii) Is permitted to be paid prior to maturity at a premium at least equal to the yield of a treasury issue of comparable remaining life; or

f. An asset-backed security that relies on cash flow from assets that are not prepayable at any time at par but is not otherwise governed by subparagraph e. of this paragraph if the asset-backed security has a par value reflecting principal payments to be received if held until retired by or on behalf of the issuer and is purchased at a price no greater than one hundred five percent of such par amount;

(b) An asset-backed security that:

a. Relies on cash flow from assets that are prepayable at par at any time;

b. Does not make payments of par that are fixed as to amount and timing; and

c. Has a negative rate of return at the time of acquisition if a prepayment threshold assumption is used with such prepayment threshold assumption defined as either:

(i) Two times the prepayment expectation reported by a recognized publicly available source as being the median of expectations contributed by broker dealers or other entities except insurers engaged in the business of selling or evaluating such securities or assets. At the insurer's election, the prepayment expectation used in this calculation shall be the prepayment expectation for pass-through securities of the Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation, the Government National Mortgage Association, or for other assets of the same type of assets that underlie the asset-backed security in a gross weighted average coupon comparable to the gross weighted average coupon of the assets that underlie the asset-backed security; or

(ii) Another prepayment threshold assumption specified by the director by regulation;

(c) For purposes of paragraph (b) of this subdivision, if the asset-backed security is purchased in combination with one or more other asset-backed securities that are supported by identical underlying collateral, the insurer may calculate the rate of return for these specific combined asset-backed securities in combination. The insurer shall maintain documentation demonstrating that such securities were acquired and are continuing to be held in combination;

(58) "State", a state, territory, or possession of the United States, District of Columbia, or the Commonwealth of Puerto Rico;

(59) "Substantially the same securities", securities that meet all criteria for substantially the same securities specified in the NAIC Accounting Practices and Procedures Manual, as amended, as adopted by the director;

(60) "Subsidiary", as to any person, an affiliate controlled by such person, directly or indirectly, through one or more intermediaries;

(61) "SVO", the Securities Valuation Office of the NAIC or any successor office established by the NAIC;

(62) "Unrestricted surplus", the amount by which total admitted assets exceed one hundred and twenty-five percent of the insurer's required liabilities.

(L. 2007 S.B. 66)



Section 376.293 Permissible investments — written plan for investments required.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.293. Permissible investments — written plan for investments required. — 1. (1) Insurers may acquire, hold, or invest in investments or engage in investment practices as set forth in this chapter or section 375.345. Insurers may also acquire, hold, or invest in investments not conforming to the requirements of this section that are not otherwise prohibited by this chapter or section 375.345, provided however, that investments not conforming to this section shall not be admitted assets. The provisions and definitions of terms of section 375.345 related to derivative transactions shall also apply to investments under this chapter.

(2) Subject to subdivision (3) of this subsection, an insurer shall not acquire or hold an investment as an admitted asset unless at the time of acquisition:

(a) It is eligible for the payment or accrual of interest or discount, whether in cash or other forms of income or securities, eligible to receive dividends or other distributions or is otherwise income producing; or

(b) It is acquired under section 375.345, subsection 3 of section 376.302, section 376.303 or 376.307 or under the authority of sections of the code other than sections 376.291 to 376.307.

(3) An insurer may acquire or hold as admitted assets investments that do not otherwise qualify, as provided in sections 376.291 to 376.307, if this insurer has not acquired the assets investments for the purpose of circumventing any limitations contained in sections 376.291 to 376.307 and if the insurer acquires the investments in the following circumstances and complies with the provisions of sections 376.291 to 376.307 as to the investments:

(a) As a payment on account of existing indebtedness or in connection with the refinancing, restructuring, or workout of existing indebtedness, if taken to protect the insurer's interest in that investment;

(b) As realization of collateral for indebtedness;

(c) In connection with an otherwise qualified investment or investment practice as interest on, or a dividend, or other distribution related to the investment or investment practice or in connection with the refinancing of the investment. In each case, no additional or only nominal consideration is necessary;

(d) Under lawful and bona fide agreement of recapitalization or voluntary or involuntary reorganization in connection with an investment held by the insurer; or

(e) Under a bulk reinsurance, merger, or consolidation transaction approved by the director if the assets constitute admissible investments for the ceding, merged, or consolidated companies.

(4) An investment or portion of an investment acquired by an insurer under subdivision (3) of this subsection shall become a nonadmitted asset three years, or five years in the case of mortgage loans and real estate, from the date of its acquisition unless within that period the investment has become a qualified investment under a section of this chapter other than subdivision (3) of this subsection, but an investment acquired under an agreement of bulk reinsurance, merger, or consolidation may be qualified for a longer period if so provided in the plan for reinsurance, merger, or consolidation as approved by the director. Upon application by the insurer and a showing that the nonadmission of an asset held under subdivision (3) of this subsection would materially injure the interests of the insurer, the director may extend the period of admissibility for an additional, reasonable period of time.

(5) Except as provided in subdivisions (6) and (8) of this subsection, an investment shall qualify under this chapter if on the date the insurer committed to acquire the investment or on the date of its acquisition it would have qualified under this chapter. For the purposes of determining limitations contained in this chapter, an insurer shall give appropriate recognition to any commitments to acquire investments.

(6) (a) An investment held as an admitted asset by an insurer on August 28, 2007, which qualified under this chapter, or chapter 375, shall remain qualified as an admitted asset.

(b) Each specific transaction constituting an investment practice of the type described in this chapter that was lawfully entered into by an insurer and was in effect on August 28, 2007, shall continue to be permitted under this chapter until its expiration or termination under its terms, including any expiration or termination after an extension under its terms.

(7) Unless otherwise specified, an investment limitation computed on the basis of an insurer's admitted assets or capital and surplus shall relate to the amount required to be shown on the statutory balance sheet of the insurer most recently required to be filed, annual or last quarter, with the director. Solely for the purposes of computing any limitation based upon admitted assets, the insurer shall deduct from the amount of its admitted assets the amount of the liability recorded on such statutory balance sheet for:

(a) The return of acceptable collateral received in a reverse repurchase transaction or a securities lending transaction;

(b) Cash received in a dollar-roll transaction; and

(c) The amount reported as borrowed money in such statutory balance sheet to the extent not included in paragraph (b) and this paragraph of this subdivision.

(8) An investment qualified, in whole or in part, for acquisition or holding as an admitted asset may be qualified or requalified at the time of acquisition or a later date, in whole or in part, under any section if the relevant conditions contained in the other section are satisfied at the time of the qualification or requalification.

(9) An insurer shall maintain documentation demonstrating that investments were acquired in accordance with this chapter.

(10) An insurer shall not enter into an agreement to purchase securities in advance of their issuance for resale to the public as part of a distribution of the securities by the issuer or otherwise guarantee the distribution, except that an insurer may acquire privately placed securities with registration rights.

(11) Notwithstanding the provisions of this chapter, the director, for good cause, may order an insurer to nonadmit, limit, dispose of, withdraw from, or discontinue an investment or investment practice. The authority of the director under this subsection is in addition to any other authority of the director.

2. (1) Within three months after August 28, 2007, an insurer's board of directors shall adopt a written plan for acquiring and holding investments and for engaging in investment practices that specifies guidelines as to the quality, maturity, and diversification of the investments and other specifications, including investment strategies intended to assure that the investments and investment practices are appropriate for the business conducted by the insurer, its liquidity needs, and its capital and surplus. The board shall review and assess the insurer's technical investment and administrative capabilities and expertise before adopting a written plan concerning an investment strategy or investment practice.

(2) Investments acquired and held under this chapter and section 375.345 shall be acquired and held under the supervision and direction of the board of directors of the insurer. The board of directors shall evidence by formal resolution at least annually that it has determined whether all investments have been made in accordance with delegations, standards, limitations, and investment objectives prescribed by the board or a committee of the board charged with the responsibility to direct its investments.

(3) On no less than a quarterly basis and more often if deemed appropriate, an insurer's board of directors or committee of the board of directors shall:

(a) Receive and review a summary report on the insurer's investment portfolio, its investment activities, and investment practices engaged in under delegated authority in order to determine whether the investment activity of the insurer is consistent with its written plan; and

(b) Review and revise, as appropriate, the written plan.

(4) In discharging its duties under this section, the board of directors shall require that records of any authorization or approvals, other documentation as the board may require, and reports of any action taken under authority delegated under the plan referred to in subsection 1 of this section shall be made available on a regular basis to the board of directors.

(5) In discharging their duties under this section, the directors of an insurer shall perform their duties in good faith and with that degree of care that ordinarily prudent individuals in like positions would use under similar circumstances.

(6) If an insurer does not have a board of directors, all references to the board of directors in sections 376.291 to 376.307 shall be deemed to be references to the governing body of the insurer having authority equivalent to that of a board of directors.

(L. 2007 S.B. 66)



Section 376.294 Prohibited acts.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.294. Prohibited acts. — 1. An insurer shall not directly or indirectly:

(1) Invest in an obligation or security or make a guarantee for the benefit of or in favor of an officer or director of the insurer except as provided in section 376.295;

(2) Invest in an obligation or security, make a guarantee for the benefit of or in favor of, or make other investments in a business entity of which ten percent or more of the voting securities or equity interests are owned directly or indirectly by or for the benefit of one or more officers or directors in the insurer except under a transaction entered into in compliance with section 382.195 or provided in section 376.295;

(3) Engage on its own behalf or through one or more affiliates in a transaction or series of transactions designed to evade the prohibitions of section 375.345 and sections 376.291 to 376.307, or section 376.311;

(4) Invest in a partnership as a general partner, except that an insurer may make an investment as a general partner:

(a) If all other partners in the partnership are subsidiaries of the insurer or other insurance company affiliates of the insurer;

(b) For the purpose of:

a. Meeting cash calls committed to prior to August 28, 2007;

b. Completing those specific projects or activities of the partnership in which the insurer was a general partner as of August 28, 2007, that had been undertaken as of that date; or

c. Making capital improvements to property owned by the partnership on August 28, 2007, if the insurer was a general partner as of that date; or

(c) In accordance with subdivision (3) of subsection 1 of section 376.293; or

(5) Invest or lend its funds upon the security of shares of its own stock, except as authorized by other provisions of this chapter. However, no such shares shall be admitted assets of the insurer.

2. Subdivision (4) of subsection 1 of this section shall not prohibit a subsidiary or other affiliate of the insurer from becoming a general partner.

(L. 2007 S.B. 66)



Section 376.295 Additional prohibited acts — authorized actions.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.295. Additional prohibited acts — authorized actions. — 1. (1) Except as provided in subsection 2 of this section, an insurer shall not without written approval of the director, directly or indirectly:

(a) Make a loan to or other investment in an officer or director of the insurer or a person in which the officer has any direct or indirect financial interest;

(b) Make a guarantee for the benefit of or in favor of an officer or director of the insurer or a person in which the officer or director has any direct or indirect financial interest; or

(c) Enter into an agreement for the purchase or sale of property from or to an officer or director of the insurer or a person in which the officer or director has any direct or indirect financial interest.

(2) For purposes of this section, an officer or director shall not be deemed to have a financial interest by reason of an interest that is held directly or indirectly through the ownership of equity interests representing less than two percent of all outstanding equity interest issued by a person that is a party to the transaction or solely by reason of that individual's position as a director or officer of a person that is a party to the transaction.

(3) This subsection shall not permit an investment that is prohibited by section 376.294.

(4) This subsection shall not apply to a transaction between an insurer and any of its subsidiaries or affiliates that is entered into in compliance with chapter 382, other than a transaction between an insurer and its officer or director.

2. An insurer may, without the prior written approval of the director make:

(1) Policy loans in accordance with the terms of the policy or contract and section 376.306;

(2) Advances to officers or directors for expenses reasonably expected to be incurred in the ordinary course of the insurer's business or guarantees associated with credit or charge cards issued or credit extended for the purpose of financing these expenses;

(3) Loans secured by the principal residence of an existing or new officer of the insurer made in connection with the officer's relocation at the insurer's request if the loans comply with the requirements of section 376.302 and the terms and conditions otherwise are the same as those generally available from unaffiliated third parties;

(4) Loans and advances to officers or directors made in compliance with state or federal law specifically related to the loans and advances by a regulated noninsurance subsidiary or affiliate of the insurer in the ordinary course of business and on terms no more favorable than available to other customers of the entity; and

(5) Secured loans to an existing or new officer of the insurer made in connection with the officer's relocation at the insurer's request, if the loans:

(a) Do not have a term exceeding two years;

(b) Are required to finance mortgage loans outstanding at the same time on the prior and new residences of the officer;

(c) Do not exceed an amount equal to the equity of the officer in the prior residence;

(d) Are required to be fully repaid upon the earlier of the end of the two-year period or the sale of the prior residence.

(L. 2007 S.B. 66)



Section 376.296 Value of investments, how calculated.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.296. Value of investments, how calculated. — The value or amount of an investment acquired or held or an investment practice engaged in under this chapter, unless otherwise specified in this code, shall be the value at which assets of an insurer are required to be reported for statutory accounting purposes as determined in accordance with procedures prescribed in published accounting and valuation standards of the NAIC, including the Purposes and Procedures of the Securities Valuation Office, the Valuation of Securities Manual, the Accounting Practices and Procedures Manual, the Annual Statement Instructions, or any successor valuation procedures officially adopted by the NAIC.

(L. 2007 S.B. 66)



Section 376.297 Investment subsidiaries not permitted, when.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.297. Investment subsidiaries not permitted, when. — 1. (1) Except as otherwise specified in this chapter, an insurer shall not acquire an investment directly or indirectly through an investment subsidiary if, as a result of and after giving effect to the investment, the insurer would hold more than three percent of its admitted assets in the investments of all kinds issued, assumed, accepted, insured, or guaranteed by a single person, or five percent of its admitted assets in investments in the voting securities of a depository institution or any company that controls the institution.

(2) The three percent limitation described in subdivision (1) of this subsection shall not apply to the aggregate amounts insured by a single financial guaranty insurer with the highest generic rating issued by a nationally recognized statistical rating organization.

(3) Asset-backed securities shall not be subject to the limitations of subdivision (1) of this subsection; however, an insurer shall not acquire an asset-backed security if as a result of and after giving effect to the investment the aggregate amount of asset-backed securities secured by or evidencing an interest in a single asset or single pool of assets held by a trust or other business entity then held by the insurer would exceed three percent of its admitted assets.

2. (1) An insurer shall not acquire directly or indirectly through an investment subsidiary an investment under sections 376.298, 376.301, and 376.304, or counterparty exposure under subdivision (6) of subsection 2 of section 375.345, if as a result of and after giving effect to the investment:

(a) The aggregate amount of medium and lower grade investments then held by the insurer would exceed twenty percent of its admitted assets;

(b) The aggregate amount of lower grade investments then held by the insurer would exceed ten percent of its admitted assets;

(c) The aggregate amount of investments rated "5" or "6" by the SVO then held by the insurer would exceed three percent of its admitted assets;

(d) The aggregate amount of investments rated "6" by the SVO then held by the insurer would exceed one percent of its admitted assets; or

(e) The aggregate amount of lower grade investments then held by the insurer that receive cash income less than the equivalent yield for treasury issues with a comparative average life would exceed one percent of its admitted assets.

(2) An insurer shall not acquire directly or indirectly through an investment subsidiary an investment under sections 376.298, 376.301, and 376.304, or counterparty exposure under subdivision (6) of subsection 2 of section 375.345, if as a result of and after giving effect to the investment:

(a) The aggregate amount of medium and lower grade investments issued, assumed, accepted, guaranteed, or insured by any one person or as to asset-backed securities secured by or evidencing an interest in a single asset or pool of assets then held by the insurer would exceed one percent of its admitted assets; or

(b) The aggregate amount of lower grade investments issued, assumed, accepted, guaranteed, or insured by any one person or as to asset-backed securities secured by or evidencing an interest in a single asset or pool of assets then held by the insurer would exceed one-half of one percent of its admitted assets.

(3) If an insurer attains or exceeds the limit of any one rating category referred to in this subsection, the insured shall not thereby be precluded from acquiring investments in other rating categories subject to the specific and multicategory limits applicable to those investments.

3. An insurer shall not acquire directly or indirectly through an investment subsidiary a Canadian investment authorized by this chapter, if as a result of and after giving effect to the investment, the aggregate amount of these investments then held by the insurer would exceed forty percent of its admitted assets or if the aggregate amount of Canadian investments not acquired under subsection 2 of section 376.298 then held by the insurer would exceed twenty-five percent of its admitted assets. However, as to an insurer that is authorized to do business in Canada or that has outstanding insurance, annuity, or reinsurance contracts on lives or risks resident or located in Canada and denominated in Canadian currency, the limitations of this section shall be increased by the greater of:

(1) The amount the insurer is required by Canadian law to invest in Canada or to be denominated in Canadian currency; or

(2) One hundred fifteen percent of the amount of its reserves and other obligations under contracts on lives or risks resident or located in Canada.

(L. 2007 S.B. 66)



Section 376.298 Acquisition of rate credit instruments, when.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.298. Acquisition of rate credit instruments, when. — 1. Subject to the limitations of subsection 6 of this section and subsection 2 of section 376.297, an insurer may acquire rated credit instruments issued, assumed, guaranteed or issued by:

(1) The United States; or

(2) A government-sponsored enterprise of the United States if the instruments of the government-sponsored enterprise are assumed, guaranteed, or insured by the United States or are otherwise backed or supported by the full faith and credit clause of the United States.

2. Subject to the limitations of subsection 6* of this section and subsection 2 of section 376.297, an insurer may acquire rated credit instruments issued, assumed, guaranteed, or insured by:

(1) Canada; or

(2) A government-sponsored enterprise of Canada if the instruments of the government-sponsored enterprise are assumed, guaranteed, or insured by Canada or are otherwise backed or supported by the full faith and credit clause of Canada.

­­

­

3. Subject to the limitations of subsection 6 of this section and subsection 2 of section 376.297, an insurer may acquire rated credit instruments excluding asset-backed securities:

(1) Issued by a government money market mutual fund, a class one money market mutual fund, or a class one bond mutual fund;

(2) Issued, assumed, guaranteed, or insured by a government-sponsored enterprise of the United States other than those eligible under subsection 1 of this section;

(3) Issued, assumed, guaranteed, or insured by a state if the instruments are general obligations of the state; or

(4) Issued by a multilateral development bank.

­­

­

4. Subject to the limitations of subsection 6 of this section and section 376.297, an insurer may acquire preferred stocks that are not foreign investments and that meet the requirement of rated credit instruments if as a result of and after giving effect to the investment:

(1) The aggregate amount of preferred stocks then held by the insurer under this subsection does not exceed twenty percent of its admitted assets; and

(2) The aggregate amount of preferred stocks then held by the insurer under this subsection which are not sinking fund stocks or rated "P1" or "P2" by the SVO does not exceed ten percent of its admitted assets.

5. Subject to the limitations of subsection 6 of this section and section 376.297, in addition to those investments eligible under subsections 1 to 4 of this section, an insurer may acquire rated credit instruments that are not foreign investments.

6. An insurer shall not acquire special rated credit instruments under this section if as a result of and after giving effect to the investment the aggregate amount of special rated credit instruments then held by the insurer would exceed five percent of its admitted assets. The director may by rule under section 376.305 identify certain special rated credit instruments that will be exempt from the limitation imposed by this subsection.

(L. 2007 S.B. 66)

*Words "subdivision (6)" appear in original rolls.



Section 376.300 Equity interests permitted, when.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.300. Equity interests permitted, when. — 1. Subject to the limitations of section 376.297, an insurer may acquire equity interests in business entities organized under the laws of any domestic jurisdiction.

2. An insurer shall not acquire an investment under this section if as a result of and after giving effect to the investment the aggregate amount of investments then held by the insurer under this section would exceed twenty percent of its admitted assets, or except for mutual funds, the amount of equity interests then held by the insurer that are not listed on a qualified exchange would exceed five percent of its admitted assets.

3. An insurer shall not acquire under this section any investment that the insurer may acquire under section 376.302.

4. An insurer shall not short sell equity interests unless the insurer covers the short sale by owning the equity interest or an unrestricted right to the equity interest exercisable within six months of the short sale.

(RSMo 1939 § 6032, A.L. 1943 p. 608, A.L. 1945 p. 995, A.L. 1945 p. 1004, A.L. 1949 p. 305, A.L. 1953 p. 235, A.L. 1961 p. 171, A.L. 1963 p. 492, A.L. 1973 H.B. 111, A.L. 1979 S.B. 322, A.L. 1982 S.B. 726, A.L. 1985 H.B. 823, A.L. 1995 S.B. 170, A.L. 2000 H.B. 1739, A.L. 2005 H.B. 69 merged with S.B. 131, A.L. 2007 S.B. 66)

Prior revision: 1929 § 5921



Section 376.301 Tangible personal property interests permitted, when.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.301. Tangible personal property interests permitted, when. — 1. (1) Subject to the limitations of section 376.297, an insurer may acquire tangible personal property or equity interest therein located or used wholly or in part within a domestic jurisdiction directly or indirectly through limited partnership interest and general partnership interest not otherwise prohibited by subsection 4 of section 376.294, joint ventures, stock of an investment subsidiary or membership interests in a limited liability company, trust certificates, or other similar instruments.

(2) Investments acquired under subdivision (1) of this subsection shall be eligible only if:

(a) The property is subject to a lease or other agreement with a person whose rated credit instruments in the amount of the purchase prices of the personal property the insurer could then acquire under section 376.298; and

(b) The lease or other agreement provides the insurer the right to receive rental, purchase, or other fixed payments for this use or purchase of the property and the aggregate value of the payments, together with the estimated residual value of the property at the end of its useful life and the estimated tax benefits to the insurer resulting from ownership of the property shall be adequate to return the cost of the insurer's investment in the property plus a return deemed adequate by the insurer.

2. An insurer shall compute the amount of each investment under this section on the basis of the out-of-pocket purchase price and applicable related expenses paid by the insurer for the investment, net of each borrowing made to finance the purchase price, and expenses to the extent the borrowing is without recourse to the insurer.

3. An insurer shall not acquire an investment under this section if as a result of and after giving effect to the investment the aggregate amount of all investments then held by the insurer under this section would exceed:

(1) Two percent of its admitted assets; or

(2) One-half of one percent of its admitted assets as to any single item of tangible personal property.

4. For purposes of determining compliance with the limitations of section 376.297, investments acquired by an insurer under this section shall be aggregated with those acquired under section 376.298 and each lessee of the property under a lease referred to in this section shall be deemed the issuer of an obligation in the amount of the investment of the insurer in the property determined as provided in subsection 2 of this section.

5. Nothing in this section shall be applicable to tangible personal property lease arrangements between an insurer and its subsidiaries and affiliates under a cost-sharing arrangement or agreement permitted under chapter 382.

(L. 1953 p. 234 §§ 1, 2, A.L. 1967 p. 516, A.L. 2007 S.B. 66)



Section 376.302 Mortgage interests, may be acquired, when — other real estate interests.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.302. Mortgage interests, may be acquired, when — other real estate interests. — 1. (1) Subject to the limitations of section 376.297, an insurer may acquire directly or indirectly through limited partnership interests and general partnership interests not otherwise prohibited by subsection 4 of section 376.294, joint ventures, stock of an investment subsidiary or membership interests in a limited liability company, trust certificates, or other similar instruments or obligations secured by mortgages on real estate situated within a domestic jurisdiction, but a mortgage loan which is secured by other than a first lien shall not be acquired under this subdivision unless the insurer is the holder of the first lien. The obligations held by the insurer and any obligations with an equal lien priority shall not at the time of acquisition of the obligation exceed:

(a) Ninety percent of the fair market value of the real estate if the mortgage loan is secured by a purchase money mortgage or like security received by the insurer upon disposition of the real estate;

(b) Eighty percent of the fair market value of the real estate if the mortgage requires immediate scheduled payment in periodic installments of principal and interest and has an amortization period of thirty years or less and periodic payments not less than annually. Each periodic payment shall be sufficient to assure that at all times:

a. The outstanding principal balance of the mortgage loan is not greater than the outstanding principal balance that would be outstanding under a mortgage loan with the same original principal balance and interest rate; and

b. There are equal payments of principal and interest with the same frequency over the same amortization period.

­­

­

(c) Seventy-five percent of the fair market value of the real estate for mortgage loans that do not meet the requirements of paragraph (a) or (b) of this subdivision.

(2) For purposes of subdivision (1) of this subsection, the amount of an obligation required to be included in the calculation of the loan-to-value ratio may be reduced to the extent the obligation is insured by the Federal Housing Administration or guaranteed by the Administrator of Veterans' Affairs, or their successor.

(3) Subject to the limitations of section 376.297, an insurer may acquire directly or indirectly through limited partnership interests and general partnership interests not otherwise prohibited by subsection 4 of section 376.294, joint ventures, stock of an investment subsidiary or membership interests in a limited liability company, trust certificates, or other similar instruments or obligations secured by a second mortgage on real estate situated within a domestic jurisdiction other than as authorized in subdivision (1) of this subsection. The obligation held by the insurer shall be the sole second lien priority obligation and shall not at the time of acquisition of the obligation exceed seventy percent of the amount by which the fair market value of the real estate exceeds the amount outstanding under the first mortgage.

(4) A mortgage loan that is held by an insurer under subdivision (6) of subsection 1 of section 376.293 or acquired under this section and is restructured in a manner that meets the requirements of a restructured mortgage loan in accordance with the NAIC Accounting Practices and Procedures Manual or its successor publication shall continue to qualify as a mortgage loan.

(5) Subject to the limitations of section 376.297, credit lease transactions that do not qualify for investment under section 376.298 with the following characteristics shall be exempt from the provisions of subdivision (1) of this subsection:

(a) The loan amortizes over the initial fixed lease term at least in an amount sufficient so that the loan balance at the end of the lease term does not exceed the original appraised value of the real estate;

(b) The lease payments cover or exceed the total debt service over the life of the loan;

(c) A tenant or its affiliated entity whose rated credit instruments have a SVO "1" or "2" designation or a comparable rating from a nationally recognized statistical rating organization recognized by the SVO has a full faith and credit obligation to make the lease payments;

(d) The insurer holds or is the beneficial holder of a first lien mortgage on the real estate;

(e) The expenses of the real estate are passed through to the tenant, excluding exterior structural, parking and heating, ventilation and air conditioning replacement expenses, unless annual escrow contributions from cash flows derived from the lease payments cover the expense shortfall; and

(f) There is a perfected assignment of the rents due under the lease to or for the benefit of the insurer.

2. (1) An insurer may acquire, manage, and dispose of real estate situated in a domestic jurisdiction directly or indirectly through limited partnership interests and general partnership interests not otherwise prohibited by subsection 4 of section 376.294, joint ventures, stock of an investment subsidiary or membership interests in a limited liability company, trust certificates, or other similar instruments. The real estate shall be income producing or intended for improvement or development for investment purposes under an existing program in which case the real estate shall be deemed to be income producing.

(2) The real estate may be subject to mortgages, liens, or other encumbrances, and the amount of which shall, to the extent that the obligations secured by the mortgages, liens, or encumbrances are without recourse to the insurer, be deducted from the amount of the investment of the insurer in the real estate for purposes of determining compliance with subdivisions (2) and (3) of subsection 4 of this section.

3. An insurer may acquire, manage, and dispose of real estate for the convenient accommodation of the insurer's (which may include its affiliates) business operations, including home office, branch office, and field office operations. Such real estate acquired may:

(1) Include excess space for rent to others if the excess space at its fair market value would otherwise be a permitted investment under subsection 2 of this section and is so qualified by the insurer; or

(2) Be subject to one or more mortgage, lien, or other encumbrance, and the amount of which shall, to the extent that the obligations secured by the mortgages, liens, or encumbrances are without recourse to the insurer, be deducted from the amount of the investment of the insurer in the real estate for purposes of determining compliance with subsection 4 of this section.

­­

­

4. An insurer may not acquire an investment:

(1) Under subsection 1 of this section, if as a result of, and after giving effect to the investment, the aggregate amount of all investments then held by the insurer under subsection 1 of this section would not exceed:

(a) One percent of its admitted assets in mortgage loans covering any one secured location;

(b) One-fourth of one percent of its admitted assets in construction loans covering any one secured location; or

(c) Two percent of its admitted assets in construction loans in the aggregate;

(2) Under subsection 2 of this section if as a result of and after giving effect to the investment and any outstanding guarantees made by the insurer in connection with the investment the aggregate amount of investments then held by the insurer under subsection 2 of this section plus the guarantees then outstanding would exceed:

(a) One percent of its admitted assets in one parcel or group of contiguous parcels of real estate, except that this limitation shall not apply to that portion of real estate used for the direct provision of health care services by an accident and health insurer for its insureds, such as hospitals, medical clinics, medical professional buildings, or other health facilities for the purposes of providing health services; or

(b) Fifteen percent of its admitted assets in the aggregate but not more than five percent of its admitted assets in real estate to be improved or developed;

(3) Under subsection 1 or 2 of this section if as a result of and after giving effect to the investment and any guarantees made by the insurer in connection with the investment the aggregate amount of all investments then held by the insurer under subsections 1 and 2 of this section plus the guarantees then outstanding would exceed forty-five percent of its admitted assets. However, an insurer may exceed this limitation by no more than thirty percent of its admitted assets if:

(a) This increased amount is invested only in residential mortgage loans;

(b) The insurer has no more than ten percent of its admitted assets invested in mortgage loans other than residential mortgage loans;

(c) The loan-to-value ratio of each residential mortgage loan does not exceed sixty percent at the time the mortgage loan is qualified under this increased authority and the fair market value is supported by an appraisal no more than two years old prepared by an independent appraiser;

(d) A single mortgage loan qualified under this increased authority does not exceed one-half of one percent of its admitted assets;

(e) The insurer files with the director and receives approval from the director for a plan that is designed to result in a portfolio of residential mortgage loans that is geographically diversified; and

(f) The insurer agrees to file annually with the director records that demonstrate that its portfolio of residential mortgage loans is geographically diversified in accordance with the plan.

­­

­

(L. 2007 S.B. 66)



Section 376.303 Lending and repurchase, permitted when.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.303. Lending and repurchase, permitted when. — An insurer may enter into securities lending, repurchase, reverse repurchase, and dollar-roll transactions with business entities subject to the following requirements:

(1) The insurer's board of directors shall adopt a written plan that is consistent with the requirements of the written plan under subdivision (1) of subsection 2 of section 376.293 that specifies guidelines and objectives to be followed, such as:

(a) A description of how cash received will be invested or used for general corporate purposes of the insurer;

(b) Operational procedures to manage interest rate risk, counterparty default risk, the conditions under which proceeds from reverse repurchase transactions may be used in the ordinary course of business, and use of acceptable collateral in a manner that reflects the liquidity needs of the transaction; and

(c) The extent to which the insurer may engage in these transactions;

(2) The insurer shall enter into a written agreement for all transactions authorized in this section other than dollar-roll transactions. The written agreement shall require that each transaction terminate no more than one year from its inception or upon the earlier demand of the insurer. The agreement shall be with the business entity counterparty and the agreement may be with an agent acting on behalf of the insurer if the agent is a qualified business entity and if the agreement:

(a) Requires the agent to enter into separate agreements with each counterparty that are consistent with the requirements of this section; and

(b) Prohibits securities lending transactions under the agreement with the agent or its affiliates;

(3) Cash received in a transaction under this section shall be invested in accordance with this chapter and in a manner that recognizes the liquidity needs of the transaction or used by the insurer for its general corporate purpose. So long as the transaction remains outstanding, the insurer, its agent, or custodian shall maintain as to acceptable collateral received in a transaction under this section either physically or through the book entry systems of the Federal Reserve, Depository Trust Company, Participants Trust Company, or other securities depositories approved by the director:

(a) Possession of the acceptable collateral;

(b) A perfected security interest in the acceptable collateral; or

(c) In the case of a jurisdiction outside of the United States, title to or rights of a secured creditor to the acceptable collateral;

(4) The limitations of sections 376.297 and 376.304 shall not apply to the business entity counterparty exposure created by transactions under this section. For purposes of calculations made to determine compliance with this subsection, no effect will be given to the insurer's future obligation to resell securities in the case of a repurchase transaction or to repurchase securities in the case of a reverse repurchase transaction. An insurer shall not enter into a transaction under this section if as a result of and after giving effect to the transaction:

(a) The aggregate amount of securities then loaned, sold to, or purchased from any one business entity counterparty under this section would exceed five percent of its admitted assets. In calculating the amount sold to or repurchased from a business entity counterparty under repurchase or reverse repurchase transactions, effect may be given to netting provisions under a master written agreement; or

(b) The aggregate amount of all securities then loaned, sold to, or purchased from all business entities under this section would exceed forty percent of its admitted assets;

(5) In a dollar-roll transaction, the insurer shall receive cash in an amount at least equal to the market value of the securities transferred by the insurer in the transaction as of the transaction date.

(L. 1955 p. 271 § 1, A.L. 1967 p. 516, A.L. 1971 H.B. 331, A.L. 1985 H.B. 589, A.L. 2007 S.B. 66)



Section 376.304 Acquisition of foreign investments, when.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.304. Acquisition of foreign investments, when. — 1. Subject to the limitations of section 376.297, an insurer may acquire foreign investments or engage in investment practices with persons of or in foreign jurisdictions of substantially the same types as those that an insurer is permitted to acquire under this chapter, other than the type permitted under section 376.311 if as a result and after giving effect to the investment:

(1) The aggregate amount of foreign investments then held by the insurer under this subsection does not exceed twenty percent of the admitted assets; and

(2) The aggregate amount of foreign investments then held by the insurer under this subsection in a single foreign jurisdiction does not exceed ten percent of its admitted assets as to a foreign jurisdiction that has a sovereign debt rating of SVO "1" or three percent of its admitted assets as to any other foreign jurisdiction.

2. Subject to the limitations of section 376.297, an insurer may acquire investments or engage in investment practice denominated in foreign currencies whether or not they are foreign investments acquired under subsection 1 of this section or additional foreign currency exposure as a result of the termination or expiration of a hedging transaction with respect to investments denominated in a foreign currency if as a result of and after giving effect to the transaction:

(1) The aggregate amount of investments then held by the insurer under this subsection denominated in foreign currencies does not exceed ten percent of its admitted assets; and

(2) The aggregate amount of investments then held by the insurer under this subsection denominated in the foreign currency of a single foreign jurisdiction does not exceed ten percent of its admitted assets as to a foreign jurisdiction that has a sovereign debt rating of SVO "1" or three percent of its admitted assets as to any other foreign jurisdiction.

3. An investment shall not be considered denominated in a foreign currency if the acquiring insurer enters into one or more contracts in transactions permitted under section 375.345 in which the business entity counterparty agrees to exchange or grants to the insurer the option to exchange all payments made on the foreign currency denominated investment, or amounts equivalent to the payments that are or will be due to the insurer in accordance with the terms of such investment, for United States currency during the period the contract or contracts are in effect to insulate the insurer from loss caused by diminution of the value of payments owed to the insurer due to future changes in currency exchange rates.

4. In addition to investments permitted under subsections 1 to 3 of this section, an insurer that is authorized to do business in a foreign jurisdiction and that has an outstanding insurance, annuity, or reinsurance contract on lives or risks resident or located in that foreign jurisdiction and denominated in foreign currency of that jurisdiction may acquire investments denominated in the currency of that jurisdiction subject to the limitations of section 376.297. However, investments made under this subsection in obligations of foreign governments, their political subdivisions, and government-sponsored enterprises shall not be subject to the limitations of section 376.297 if those investments carry an SVO rating of "1" or "2". The aggregate amount of investments acquired by the insurer under this subsection shall not exceed the greater of:

(1) The amount the insurer is required by the law of the foreign jurisdiction to invest in the foreign jurisdiction; or

(2) One hundred fifteen percent of the amount of its reserves, net of reinsurance, and other obligations under the contracts on lives or risks resident or located in the foreign jurisdiction.

5. In addition to investments permitted under subsections 1 to 3 of this section, an insurer that is not authorized to do business in a foreign jurisdiction but which has outstanding insurance, annuity, or reinsurance contracts on lives or risks resident or located in that foreign jurisdiction and denominated in foreign currency of that jurisdiction may acquire foreign investments respecting that foreign jurisdiction and may acquire investments denominated in the currency of that jurisdiction, subject to the limitations of section 376.297. However, investments made under this subsection in obligations of foreign governments, their political subdivisions, and government sponsored enterprises shall not be subject to the limitations of section 376.297 if those investments carry an SVO rating of "1" or "2". The aggregate amount of investments acquired by the insurer under this subsection shall not exceed one hundred five percent of the amount of its reserves, net of reinsurance, and other obligations under the contracts on lives and risks resident or located in the foreign jurisdiction.

6. Investments acquired under this section shall be aggregated with investments of the same type made under this chapter and in a similar manner for purposes of determining compliance with the limitations, if any, contained in this chapter. Investments in obligations of foreign governments, their political subdivisions, and government sponsored enterprises of these persons, except for those exempted under subsections 4 and 5 of this section, shall be subject to the limitations of section 376.297.

(L. 2007 S.B. 66)



Section 376.305 Rulemaking authority.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.305. Rulemaking authority. — The director may promulgate rules to implement the provisions of sections 376.291 to 376.307. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly under chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2007, shall be invalid and void.

(L. 1957 p. 222 §§ 1, 2, A.L. 1969 H.B. 296, A.L. 1985 H.B. 823, A.L. 2007 S.B. 66)



Section 376.306 Cash surrender value, life insurer may lend to policyholder, when.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.306. Cash surrender value, life insurer may lend to policyholder, when. — A life insurer may lend to a policyholder on the security of the cash surrender value of the policyholder's policy a sum not to exceed the legal reserve that the insurer is required to maintain on the policy.

(L. 2007 S.B. 66)



Section 376.307 Limits on acquisition of certain investments.

Effective 28 Aug 2012

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.307. Limits on acquisition of certain investments. — 1. Solely for the purpose of acquiring investments that exceed the quantitative limitations of sections 376.297 to 376.304, an insurer may acquire under this subsection an investment, or engage in investment practices described in section 376.303, but an insurer shall not acquire an investment, or engage in investment practices described in section 376.303, under this subsection if as a result of and after giving effect to the transaction:

(1) The aggregate amount of investments then held by an insurer under this subsection would exceed three percent of its admitted assets; or

(2) The aggregate amount of investments as to one limitation in sections 376.297 to 376.304 then held by the insurer under this subsection would exceed one percent of its admitted assets.

2. In addition to the authority provided in subsection 1 of this section, an insurer may acquire under this subsection an investment of any kind, or engage in investment practices described in section 376.303 that are not specifically prohibited by this chapter without regard to the categories, conditions, standards, or other limitations of sections 376.297 to 376.304, if as a result of and after giving effect to the transaction the aggregate amount of investments then held under this subsection would not exceed the lesser of:

(1) Ten percent of its admitted assets; or

(2) Seventy-five percent of its capital and surplus.

­­

­

3. In addition to the investments acquired under subsections 1 and 2 of this section, an insurer may acquire under this subsection an investment of any kind, or engage in investment practices described in section 376.303 that are not specifically prohibited by this chapter without regard to any limitations of sections 376.297 to 376.304, if:

(1) The director grants prior approval;

(2) The insurer demonstrates that its investments are being made in a prudent manner and that the additional amounts will be invested in a prudent manner; and

(3) As a result of and after giving effect to the transaction, the aggregate amount of investments then held by the insurer under this subsection does not exceed the greater of:

(a) Twenty-five percent of its capital and surplus; or

(b) One hundred percent of its capital and surplus less ten percent of its admitted assets.

4. Under this section, an insurer shall not acquire or engage in an investment practice prohibited under section 376.294 or acquire or engage in an investment that is a derivative transaction.

(L. 1961 p. 175 § 1, A.L. 1982 S.B. 726, A.L. 2002 H.B. 1518 merged with S.B. 1009, A.L. 2007 S.B. 66, A.L. 2012 H.B. 1112)



Section 376.308 Secondary mortgage market act, not to preempt health insurer, when.

Effective 28 Aug 1991

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.308. Secondary mortgage market act, not to preempt health insurer, when. — No requirement for the making of any investment or holding any asset by an insurer, health services corporation, health maintenance organization or other entity regulated by the department of insurance, financial institutions and professional registration pursuant to chapter 354 or chapters 374 to 385 shall be preempted by the provisions of section 106 of Title I of the federal Secondary Mortgage Market Act of 1984, as codified and may be amended from time to time.

(L. 1991 H.B. 385, et al. § 115)



Section 376.309 Separate account defined — establishment of account and special voting or control rights authorized — approved investments — approval of director required.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.309. Separate account defined — establishment of account and special voting or control rights authorized — approved investments — approval of director required. — 1. As used in this section, "separate account" means an account established by an insurance company, into which any amounts paid to or held by such company under applicable contracts are credited and the assets of which, subject to the provisions of this section, may be invested in such investments as shall be authorized by a resolution adopted by such company's board of directors. The income, if any, and gains and losses, realized or unrealized, on such account shall be credited to or charged against the amounts allocated to such account without regard to other income, gains or losses of the company. If and to the extent so provided under the applicable contracts, that portion of the assets of any such separate account equal to the reserves and other contract liabilities with respect to such account shall not be chargeable with liabilities arising out of any other business the company may conduct.

2. Any domestic life insurance company may, after adoption of a resolution by its board of directors, establish one or more separate accounts, and may allocate to such account or accounts any amounts paid to or held by it which are to be applied under the terms of an individual or group contract to provide benefits payable in fixed or in variable dollar amounts or in both.

3. To the extent it deems necessary to comply with any applicable federal or state act, the company may, with respect to any separate account or any portion thereof, provide for the benefit of persons having beneficial interests therein special voting and other rights and special procedures for the conduct of the business and affairs of such separate account or portion thereof, including, without limitation, special rights and procedures relating to investment policy, investment advisory services, selection of public accountants, and selection of a committee, the members of which need not be otherwise affiliated with the company, to manage the business and affairs of such separate account or portion thereof; and the corporate charter of such company shall be deemed amended to authorize the company to do so. The provisions of this section shall not affect existing laws pertaining to the voting rights of such company's policyholders.

4. The amounts allocated to any separate account and the accumulations thereon may be invested and reinvested without regard to any requirements or limitations prescribed by the laws of this state governing the investments of life insurance companies, and the investments in such separate account or accounts shall not be taken into account in applying the investment limitations, including but not limited to quantitative restrictions, otherwise applicable to the investments of the company, except that to the extent that the company's reserve liability with regard to benefits guaranteed as to principal amount and duration, and funds guaranteed as to principal amount or stated rate of interest, is maintained in any separate account, a portion of the assets of such separate account at least equal to such reserve liability shall be, except as the director might otherwise approve, invested in accordance with the laws of this state governing the general investment account of any company. As used herein, the expression "general investment account" shall mean all of the funds, assets and investments of the company which are not allocated in a separate account. The provisions of section 376.170 relating to deposits for registered policies shall not be applicable to funds and investments allocated to separate accounts. No investment in the separate account or in the general investment account of a life insurance company shall be transferred by sale, exchange, substitution or otherwise from one account to another unless, in case of a transfer into a separate account, the transfer is made solely to establish the account or to support the operation of the contracts with respect to the separate account to which the transfer is made or unless the transfer, whether into or from a separate account, is made by a transfer of cash, or by a transfer of other assets having a readily determinable market value, provided that such transfer of other assets is approved by the director and is for assets of equivalent value. Such transfer shall be deemed approved to the extent the assets of a separate account so transferred have been paid to or are being held by the company in connection with a pension, retirement or profit-sharing plan subject to the provisions of the Internal Revenue Code, as amended, and the Employee Retirement Income Security Act of 1974, as amended. The director may withdraw such deemed approval by providing written notice to the company that its financial condition or past practices require such withdrawal. The director may approve other transfers among such accounts if the director concludes that such transfers would be equitable.

5. Unless otherwise approved by the director, assets allocated to a separate account shall be valued at their market value on the date of valuation, or if there is no readily available market, then as provided under the terms of the contract or the rules or other written agreement applicable to such separate account; provided, that the portion of the assets of such separate account at least equal to the company's reserve liability with regard to the guaranteed benefits and funds referred to in subsection 4 of this section, if any, shall be valued in accordance with the rules otherwise applicable to the company's assets.

6. The director shall have the sole and exclusive authority to regulate the issuance and authority to regulate the sale of contracts under which amounts are to be allocated to one or more separate accounts as provided herein, and to issue such reasonable rules, regulations and licensing requirements as the director shall deem necessary to carry out the purposes and provisions of this section; and the companies that issue such contracts shall not be subject to registration with the commissioner of securities. The director may, subject to the provisions of section 374.185, consult and cooperate with the commissioner of securities in investigations arising from the offer and sale of contracts regulated under this section and may request assistance from the commissioner of securities in any proceeding arising from the offer and sale of any such contracts.

7. No domestic life insurance company, and no other life insurance company admitted to transact business in this state, shall be authorized to deliver within this state any contract under which amounts are to be allocated to one or more separate accounts as provided herein until said company has satisfied the director that its condition or methods of operation in connection with the issuance of such contracts will not render its operation hazardous to the public or its policyholders in this state. In determining the qualifications of a company requesting authority to deliver such contracts within this state, the director shall consider, among other things:

(1) The history and financial condition of the company;

(2) The character, responsibility and general fitness of the officers and directors of the company; and

(3) In the case of a company other than a domestic company, whether the statutes and regulations of the jurisdiction of its incorporation provide a degree of protection to policyholders and the public which is substantially equal to that provided by this section and the rules and regulations issued thereunder.

8. An authorized life insurance company, whether domestic, foreign or alien, which issues contracts under which amounts are to be allocated to one or more separate accounts as provided herein, and which is a subsidiary of or affiliated through common management or ownership with another life insurance company authorized to do business in this state, may be deemed to have met the provisions of subsection 7 of this section if either it or the parent or affiliated company meets the requirements thereof.

9. If the contract provides for payment of benefits in variable amounts, it shall contain a statement of the essential features of the procedure to be followed by the company in determining the dollar amount of such variable benefits. Any such contract, including a group contract, and any certificate issued thereunder, shall state that such dollar amount may decrease or increase and shall contain on its first page a statement that the benefits thereunder are on a variable basis.

10. Except as otherwise provided in this section, all pertinent provisions of the insurance laws of this state shall apply to separate accounts and contracts relating thereto.

(L. 1963 p. 496 §§ 1 to 4, A.L. 1969 S.B. 42, A.L. 1983 S.B. 42, A.L. 1992 S.B. 831, A.L. 1993 H.B. 709, A.L. 2007 S.B. 66)



Section 376.310 Investment of surplus and reserve funds by foreign companies.

Effective 28 Aug 1945

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.310. Investment of surplus and reserve funds by foreign companies. — Any life insurance company organized under the laws of another state, and admitted to do business in the state of Missouri, shall have power to invest its capital, reserve and surplus funds in the same manner, to the same extent and in the same investments as are permitted to domestic life insurance companies organized under the laws of this state; provided, that nothing herein contained shall be so construed as to prohibit any such foreign company from investing its capital, reserve and surplus funds as permitted by its charter and the laws of its domiciliary state.

(L. 1945 p. 1012 § 6032A)



Section 376.311 Investment of capital reserve and surplus of life insurance companies in investment pools — definitions — qualifications — requirements.

Effective 28 Aug 2002

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.311. Investment of capital reserve and surplus of life insurance companies in investment pools — definitions — qualifications — requirements. — 1. In addition to the investments permitted by other provisions of the laws, the capital reserve and surplus of all life insurance companies of whatever kind and character, organized or doing business pursuant to this chapter, may be invested in an investment pool meeting the requirements set out below, and any other provision of law relating to investments made by life insurance companies.

2. As used in this section, the following terms mean:

(1) "Business entity", a corporation, limited liability company, association, partnership, joint stock company, joint venture, mutual fund trust, or other similar form of business organization, including such an entity when organized as a not-for-profit entity;

(2) "Qualified bank", a national bank, state bank or trust company that at all times is no less than adequately capitalized as determined by the standards adopted by the United States banking regulators and that is either regulated by state banking laws or is a member of the Federal Reserve System.

3. (1) Qualified investment pools shall invest only in investments which an insurer may acquire pursuant to this chapter and other provisions of law. The insurer's proportionate interest in these investments may not exceed the applicable limits of this section and other provisions of law.

(2) An insurer shall not acquire an investment in an investment pool pursuant to this subsection if, after giving effect to the investment, the aggregate amount of investments in all investment pools then held by the insurer would exceed thirty percent of its assets.

(3) For an investment in an investment pool to be qualified pursuant to this chapter, the investment pool shall not:

(a) Acquire securities issued, assumed, guaranteed or insured by the insurer or an affiliate of the insurer;

(b) Borrow or incur any indebtedness for borrowed money, except for securities lending and reverse repurchase transactions;

(c) Lend money or other assets to participants in the pool.

(4) For an investment pool to be qualified pursuant to this chapter, the manager of the investment pool shall:

(a) Be organized pursuant to the laws of the United States or a state and designated as the pool manager in a pooling agreement;

(b) Be the insurer; an affiliated insurer; a business entity affiliated with the insurer; a qualified bank; a business entity registered pursuant to the Investment Advisors Act of 1940 (15 U.S.C. Sec. 80a-1 et seq.) as amended; or, in the case of a reciprocal insurer or interinsurance exchange, its attorney-in-fact.

(5) The pool manager, or an agent designated by the pool manager, shall compile and maintain detailed accounting records setting forth:

(a) The cash receipts and disbursements reflecting each participant's proportionate investment in the investment pool;

(b) A complete description of all underlying assets of the investment pool including amount, interest rate, maturity date (if any) and other appropriate designations; and

(c) Other records which, on a daily basis, allow third parties to verify each participant's investments in the investment pool.

(6) The pool manager shall maintain the assets of the investment pool in one or more custody accounts, in the name of or on behalf of the investment pool, under one or more custody agreements with a qualified bank. Each custody agreement shall:

(a) State and recognize the claims and rights of each participant;

(b) Acknowledge that the underlying assets of the investment pool are held solely for the benefit of each participant in proportion to the aggregate amount of its investments in the investment pool; and

(c) Contain an agreement that the underlying assets of the investment pool shall not be commingled with the general assets of the qualified bank or any other person.

(7) The pooling agreement for each investment pool shall be in writing and shall provide that:

(a) An insurer and its affiliates shall, at all times, hold one hundred percent of the interests in the investment pool;

(b) The underlying assets of the investment pool shall not be commingled with the general assets of the pool manager or any other person;

(c) The aggregate amount of each pool participant's interest in the investment pool shall be in proportion to:

a. Each participant's undivided interest in the underlying assets of the investment pool; and

b. The underlying assets of the investment pool held solely for the benefit of each participant;

(d) A participant or, in the event of the participant's insolvency, bankruptcy or receivership, its trustee, receiver, conservator or other successor-in-interest may withdraw all or any portion of its investment from the investment pool under the terms of the pooling agreement;

(e) Withdrawals may be made on demand without penalty or other assessment on any business day, but settlement of funds shall occur within a reasonable and customary period thereafter, provided:

a. In the case of publicly traded securities, settlement shall not exceed five business days; and

b. In the case of all other securities and investments, settlement shall not exceed ten business days.

­­

­

(8) The pooling agreement shall provide that the pool manager shall distribute to a participant, at the discretion of the pool manager:

(a) In cash, the then fair market value of the participant's pro rata share of each underlying asset of the investment pool; or

(b) In-kind, a pro rata share of each underlying asset; or

(c) In a combination of cash and in-kind distributions, a pro rata share in each underlying asset;

(9) The pool manager shall make the records of the investment pool available for inspection by the director.

4. The pooling agreement and any other arrangements or agreements relating to an investment pool, and any amendments thereto, shall be submitted to the department of insurance, financial institutions and professional registration for prior approval pursuant to section 382.195. Individual financial transactions between the pool and its participants in the ordinary course of the investment pool's operations shall not be subject to the provisions of section 382.195. Investment activities of pools and transactions between pools and participants shall be reported annually in the registration statement required by section 382.100.

(L. 1997 H.B. 793, A.L. 2002 H.B. 1568 merged with S.B. 1009)



Section 376.325 Any willing provider provision — definitions.

Effective 28 Aug 2013

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.325. Any willing provider provision — definitions. — 1. To the extent a health carrier has developed a closed or exclusive provider network as provided in subdivision (19) of section 376.426 through contractual arrangements with selected providers, such health carrier shall accept into such closed or exclusive network any willing licensed physician who agrees to accept a fee schedule, payment, or reimbursement rate that is fifteen percent less than the health carrier's standard prevailing or market fee schedule, payment, or reimbursement rate for such network in the specific geography of the licensed physician's practice.

2. This section shall not apply to any licensed physician who does not meet the health carrier's selection standards and credentialing criteria or who has not entered into the health carrier's standard participating provider agreement.

3. As used in this section, the term "health carrier" shall have the same meaning ascribed to it in section 376.1350. The term "physician" shall mean a physician licensed to practice in Missouri under the provisions of chapter 334. As used in this section, a "closed or exclusive provider network" is a network for a health benefit plan that requires all health care services to be delivered by a participating provider in the health carrier's network, except for emergency services, as defined in section 376.1350, and the services described in subsection 4 of section 376.811.

(L. 2013 S.B. 262)



Section 376.330 Securities may be changed.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.330. Securities may be changed. — Any company organized under the laws of this state, or doing in this state any business mentioned in section 376.010, may at any time change the securities in which its capital or any part thereof is invested, whether the same are deposited with the director of the department of insurance, financial institutions and professional registration or elsewhere, for any other securities; provided, that the amount or value of the securities required by sections 376.010 to 376.670 to be deposited with said director shall in no case be diminished or impaired.

(RSMo 1939 § 5827)

Prior revisions: 1929 § 5716; 1919 § 6127; 1909 § 6921



Section 376.350 Reports to director.

Effective 28 Aug 2000

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.350. Reports to director. — 1. It shall be the duty of the president or vice president and secretary or actuary, or a majority of the directors, of every life assurance company organized pursuant to sections 376.010 to 376.670 or pursuant to the laws of this state, or any such company incorporated by or organized pursuant to the laws of the United States or any other state, and doing business in this state, annually, on the first day of January, or within sixty days thereafter, to prepare under oath, and deposit in the office of the director of the department of insurance, financial institutions and professional registration, a statement made up for the year ending the thirty-first day of December next preceding, showing:

(1) The number of policies issued during the year;

(2) The amount of assurance effected thereby;

(3) The amount of premiums received during the year;

(4) The amount received for interest, and all other receipts during the year, classifying the items;

(5) The amount of losses paid during the year;

(6) The amount of losses unpaid, giving the reason for such nonpayment;

(7) The amount of expenses, classifying the items;

(8) The whole number of policies in force, specifying the description;

(9) The amount of liabilities or risks thereon, and of all other liabilities;

(10) The amount of capital stock and how invested;

(11) The amount of assets other than capital, specifying the particular sources from whence they have been derived, and the manner in which they are invested, and what amount is invested in real estate, in stocks, promissory notes and other securities, and what amount is loaned on bonds and mortgages, or deeds of trust, stocks, policies of the company and other securities, specifying the kinds and amounts;

(12) The amount of dividend declared to stockholders and policyholders, respectively, and how much remains unpaid; and

(13) A statement of any other facts or information concerning the affairs of said company which may be required by the director.

2. Notwithstanding any other provision of law to the contrary, information regarding compensation of any employee or officer contained within a statement required to be filed pursuant to this section shall not be subject to disclosure to any person other than employees of the department.

(RSMo 1939 § 5829, A.L. 2000 S.B. 896)

Prior revisions: 1929 § 5718; 1919 § 6129; 1909 § 6923



Section 376.360 Distribution of surplus funds to participating policyholders — method.

Effective 28 Aug 1945

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.360. Distribution of surplus funds to participating policyholders — method. — 1. All life insurance companies organized under the laws of this state shall ascertain and distribute annually, and not otherwise, beginning not later than the end of the third policy year, the proportion of any surplus accruing upon every participating policy or contract issued on or after January 1, 1946, entitled as herein provided to share in such surplus. Upon the thirty-first day of December of each year, or as soon thereafter as may be practicable, every such company shall well and truly ascertain the surplus earned by it during the year.

2. After setting aside from such surplus such sums as may be required for the payment of authorized dividends upon the capital stock, if any, such sums as may properly be held for account of outstanding deferred dividend policies, if any, and such sums as may be deemed advisable for the accumulation of a surplus in an amount not exceeding five hundred thousand dollars, or ten percent of its policy reserves and policy liabilities, whichever shall be greater, every such company shall thereupon apportion the remainder of such surplus earnings, if any, derived from participating policies or contracts, as the board of directors charged with the management of the company's affairs may determine, to all policies or contracts entitled to share therein during the full dividend year adopted by the company for such purpose beginning not later than the following July first.

3. Dividends apportioned as aforesaid in the case of a policy or contract, other than an industrial life insurance policy, issued on or after the first day of January, 1946, shall, unless otherwise provided in the policy or contract, be payable upon the anniversary of the policy or contract occurring within the dividend year selected by the company, as aforesaid; and in every case after the first policy or contract year such dividend shall be payable upon the sole condition that the premium payments of the policy or contract year current upon the first day of the dividend year selected by the company, as aforesaid, shall have been completed. Such apportionment in the case of any policy or contract shall not, after the first policy year, be made contingent upon the payment of the whole or any part of the premium for any subsequent year.

4. (1) Except as herein provided, the dividend so apportioned in the case of any participating policy issued on or after the first day of January, 1946, shall, at the option of the person entitled to elect such option, be either

(a) Payable in cash; or

(b) Applicable to the payment of any premium or premiums upon said policy; or

(c) Permitted to accumulate to the credit of the policy or contract at such rate of interest as may be allowed by the company, and with such interest shall be payable upon the maturity of the policy or shall be withdrawable in cash on any anniversary of the date of issue thereof; or

(d) If so provided in the policy, applicable to any paid-up addition thereto.

(2) Unless the insured or owner of the policy notifies the company in writing of his election of one of the foregoing options within the time allowed by the policy, which shall not, in any event, be a period of less than thirty-one days after the dividend apportioned thereto is payable, the effective option shall be that stated in the policy.

5. In case of any extended term or reduced paid-up insurance, the dividends so apportioned, if any, shall be applicable as provided in the policy with the approval of the director of the department of insurance, financial institutions and professional registration. In the case of an individual participating term policy issued on or after the first day of January, 1946, the dividend so apportioned shall, at the option of the policyholder, be paid or applied pursuant to paragraph (a) or (b) of subdivision (1) of subsection 4, or, if the policy so provides, pursuant to paragraph (c) of subdivision (1) of subsection 4. In the case of every individual participating annuity or pure endowment contract the dividend so apportioned shall be applicable, at the election of the holder of such contract, in accordance with the options specified in paragraph (a) or (b) of subdivision (1) of subsection 4, or, if the contract so provides, paragraph (c) of subdivision (1) of subsection 4, if such option is applicable to the type of contract in question. In the case of every individual participating accident or health insurance policy, the dividend so apportioned shall be applicable in accordance with the option specified in paragraph (a) of subdivision (1) of subsection 4. In the case of any participating group insurance policy or of any participating group annuity contract, the dividend so apportioned shall, at the option of the policyholder or holder of the master contract, be applied pursuant to paragraph (a) or (b) of subdivision (1) of subsection 4 above. In the case of participating industrial life insurance policies, paragraphs (a), (b), (c) and (d) of subdivision (1) of subsection 4 shall not be applicable, but the dividends apportioned on such policies shall be distributed annually in such manner as may be determined by the company with the approval of the director of the department of insurance, financial institutions and professional registration.

6. No stock or stock and mutual life insurance company organized under the laws of this state shall issue, on or after January 1, 1946, any participating policy or contract which does not by its terms give the right to participate in the divisible surplus earnings of such company as provided herein. No mutual life insurance company organized under the laws of this state shall issue, on or after January 1, 1946, any policy or contract, except as herein provided, which does not by its terms give the right to participate in the divisible surplus earnings of such company as provided herein.

7. Both participating and nonparticipating policies or contracts may provide that in addition to any rate of interest guaranteed by the issuing company to be paid on deferred payments of the proceeds thereof, additional interest may be paid thereon at such rate as the company may annually declare; and the inclusion of such provision in any nonparticipating policy shall not be deemed to make the policy participating. With this exception, the inclusion in any policy or contract of any provision to the effect that the owner thereof shall participate in the surplus of the company issuing such policy or contract, shall be deemed to make such policy or contract a participating one, except, that nonparticipating policies, which provide that they may be exchanged for or converted to paid-up participating policies after the completion of premium payments of a given term of years, shall not be deemed to be participating policies until participation begins according to the terms of the policy.

8. This section shall not be deemed to require the apportionment or distribution of dividends on any immediate annuity contract, nor on any deferred annuity contract for the period following the period of deferment of annuity payments, in accordance with the provisions of such contract, nor on any policy of accident or health insurance, nor on extended term insurance, or pure endowment or reduced paid-up life or endowment insurance which take effect in the event of default in the payment of a premium on any policy or contract, nor on any paid-up additions purchased by dividends, nor on any contract or agreement of reinsurance.

(RSMo 1939 § 5830, A.L. 1945 p. 1001)

Prior revisions: 1929 § 5719; 1919 § 6130; 1909 § 6924



Section 376.365 Standard valuation law — definitions.

Effective 28 Aug 2015

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.365. Standard valuation law — definitions. — 1. Sections 376.365 to 376.380 shall be known and may be cited as the "Standard Valuation Law".

2. As used in sections 376.365 to 376.380, the following terms shall mean and apply on or after the operative date of the valuation manual:

(1) "Accident and health insurance", contracts that incorporate morbidity risk and provide protection against economic loss resulting from accidents, sickness, or medical conditions and as may be specified in the valuation manual;

(2) "Appointed actuary", a qualified actuary who is appointed in accordance with the valuation manual to prepare the actuarial opinion required under subsection 5 of section 376.380;

(3) "Company", an entity which has written, issued, or reinsured life insurance contracts, accident and health insurance contracts, or deposit-type contracts:

(a) In Missouri and has at least one such policy in force or on claim; or

(b) In any state and is required to hold a certificate of authority to write life insurance, accident and health insurance, or deposit-type contracts in Missouri;

(4) "Deposit-type contract", a contract that does not incorporate mortality or morbidity risks and as may be specified in the valuation manual;

(5) "Life insurance", contracts that incorporate mortality risk including annuity and pure endowment contracts and as may be specified in the valuation manual;

(6) "NAIC", the National Association of Insurance Commissioners;

(7) "Operative date of the valuation manual", January first of the first calendar year that the valuation manual is effective, as described in subdivision (2) of subsection 6 of section 376.380;

(8) "Policyholder behavior", any action a policyholder, contract holder, or any other person with the right to elect options, such as a certificate holder, may take under a policy or contract subject to sections 376.365 to 376.380 including, but not limited to, lapse, withdrawal, transfer, deposit, premium payment, loan, annuitization, or benefit elections prescribed by the policy or contract but excluding events of mortality or morbidity that result in benefits prescribed in their essential aspects by the terms of the policy or contract;

(9) "Principle-based valuation", a reserve valuation that uses one or more methods or one or more assumptions determined by the insurer and is required to comply with subsection 7 of section 376.380 as specified in the valuation manual;

(10) "Qualified actuary", an individual who is qualified to sign the applicable statement of actuarial opinion in accordance with the American Academy of Actuaries qualification standards for actuaries signing such statements and who meets the requirements specified in the valuation manual;

(11) "Tail risk", a risk that occurs either if the frequency of low probability events is higher than expected under a normal probability distribution or if there are observed events of very significant size or magnitude;

(12) "Valuation manual", the manual of valuation instructions adopted by the NAIC as specified in sections 376.365 to 376.380.

(L. 2015 S.B. 164)



Section 376.370 Director to value reserves, methods.

Effective 28 Aug 2015

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.370. Director to value reserves, methods. — 1. (1) The director of the department of insurance, financial institutions and professional registration shall annually value, or cause to be valued, the reserve liabilities, herein called reserves, for all outstanding life insurance policies and annuity and pure endowment contracts of every life insurance company doing business in this state issued on or after the operative date provided in subsection 20 of section 376.670 and prior to the operative date of the valuation manual. In calculating such reserves, the director may use group methods and approximate averages for fractions of a year or otherwise. In lieu of the valuation of the reserves herein required of any foreign or alien company, the director may accept any valuation made, or caused to be made, by the insurance supervisory official of any state or other jurisdiction when such valuation complies with the minimum standard herein provided.

(2) The provisions of subsection 3 of this section and subsections 1 to 3 of section 376.380 shall apply to all policies and contracts, as appropriate, issued on or after the operative date provided in subsection 20 of section 376.670 and prior to the operative date of the valuation manual, and the provisions of subsections 6 and 7 of section 376.380 shall not apply to such policies and contracts.

(3) The minimum standard for the valuation of policies and contracts issued prior to the operative date provided in subsection 20 of section 376.670 shall be that provided by the laws in effect immediately prior to the operative date provided in subsection 20 of section 376.670.

2. (1) The director shall annually value or caused to be valued the reserves for all outstanding life insurance contracts, annuity and pure endowment contracts, accident and health insurance contracts, and deposit-type contracts of every company issued on or after the operative date of the valuation manual. In lieu of the valuation of the reserves herein required of any foreign or alien company, the director may accept any valuation made or caused to be made by the insurance supervisory official of any state or other jurisdiction if such valuation complies with the minimum standard provided herein.

(2) The provisions of subsections 6 and 7 of section 376.380 shall apply to all policies and contracts issued on or after the operative date of the valuation manual.

3. Reserves for all policies and contracts issued prior to August 28, 1993, may be calculated, at the option of the company, according to any standards which produce greater aggregate reserves for all such policies and contracts than the minimum reserves required by the laws in effect immediately prior to such date. Reserves for any category of policies, contracts or benefits as established by the director, issued on or after August 28, 1993, may be calculated, at the option of the company, according to any standards which produce greater aggregate reserves for such category than those calculated according to the minimum standard herein provided, but the rate or rates of interest used for policies and contracts, other than annuity and pure endowment contracts, shall not be higher than the corresponding rate or rates of interest used in calculating any nonforfeiture benefits provided therein. Any such company which at any time shall have adopted any standard of valuation producing greater aggregate reserves than those calculated according to the minimum standard herein provided may, with the approval of the director, adopt any lower standard of valuation, but not lower than the minimum herein provided; however, for purposes of this subsection, the holding of additional reserves previously determined by a qualified actuary to be necessary to render the opinion required by subsections 4 and 5 of section 376.380 shall not be deemed to be the adoption of a higher standard of valuation.

(RSMo 1939 § 5831, A.L. 1943 p. 596, A.L. 1947 V. I p. 335, A.L. 1961 p. 176, A.L. 1993 H.B. 709, A.L. 2015 S.B. 164)

Prior revisions: 1929 § 5720; 1919 § 6131; 1909 § 6925



Section 376.379 Medication synchronization services, offer of coverage required.

Effective 28 Aug 2016

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

*376.379. Medication synchronization services, offer of coverage required. — 1. A health carrier or managed care plan offering a health benefit plan in this state that provides prescription drug coverage shall offer, as part of the plan, medication synchronization services developed by the health carrier or managed care plan that allow for the alignment of refill dates for an enrollee’s prescription drugs that are covered benefits.

2. Under its medication synchronization services, a health carrier or managed care plan shall:

(1) Not charge an amount in excess of the otherwise applicable co-payment amount under the health benefit plan for dispensing a prescription drug in a quantity that is less than the prescribed amount if:

(a) The pharmacy dispenses the prescription drug in accordance with the medication synchronization services offered under the health benefit plan; and

(b) A participating provider dispenses the prescription drug; and

(2) Provide a full dispensing fee to the pharmacy that dispenses the prescription drug to the covered person.

3. For purposes of this section, the terms "health carrier", "managed care plan", "health benefit plan", "enrollee", and "participating provider" shall have the same meanings given to such terms under section 376.1350.

(L. 2016 S.B. 608 merged with S.B. 865 & 866)

Effective 8-28-16 (S.B. 865 & 866); *10-14-16 (S.B. 608), see § 21.250

*S.B. 608 was vetoed July 5, 2016. The veto was overridden on September 14, 2016.



Section 376.380 Legal minimum standards for valuation — interest rates — valuation manual, operative date, effect of — reserves required.

Effective 28 Aug 2015

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.380. Legal minimum standards for valuation — interest rates — valuation manual, operative date, effect of — reserves required. — 1. The legal minimum standard for valuation of policies and contracts and the reserves to be maintained thereon shall be as follows:

(1) For those policies and contracts issued prior to the operative date provided in subsection 20 of section 376.670:

(a) Except as otherwise provided in subdivision (3) of this subsection, the legal minimum standard for valuation of policies of life insurance or annuity contracts issued prior to April 13, 1934, shall be the Actuaries' or Combined Experience Table of Mortality, with interest at the rate of five percent per annum for group annuity contracts and four percent per annum for all other policies and contracts; and for policies of life insurance and annuity contracts issued on and after April 13, 1934, such minimum standard shall be the American Experience Table of Mortality with interest at the rate of five percent per annum for group annuity contracts and three and one-half percent per annum for all other policies and contracts;

(b) The director may vary the legal minimum standards of interest and mortality for annuity contracts and in particular cases of invalid or substandard lives and other extra hazards, and shall have the right and authority to designate the legal minimum standard for valuation of total and permanent disability benefits and additional accidental death benefits;

(c) Policies issued by companies doing business in this state may provide for not more than one year preliminary term insurance by incorporating in the provisions thereof, specifying the premium consideration to be received, a clause plainly showing that the first year's insurance under such policies is term insurance, purchased by the whole or a part of the premium to be received during the first policy year and shall be valued accordingly; provided, that if the premium charged for term insurance under a limited payment life preliminary term policy providing for the payment of all premiums thereon in less than twenty years from the date of the policy, or under an endowment preliminary term policy, exceeds that charged for life insurance twenty payment life preliminary term policies of the same company, the reserve thereon at the end of any year, including the first, shall not be less than the reserve on a twenty payment life preliminary term policy issued in the same year and at the same age, together with an amount which shall be equivalent to the accumulation of a net level premium sufficient to provide for a pure endowment at the end of the premium payment period equal to the difference between the value at the end of such period of such twenty payment life preliminary term policy and the full reserve at such time of such a limited payment life or endowment policy. The premium payment period is the period during which premiums are concurrently payable under such twenty payment life preliminary term policy and such limited payment life or endowment policy;

(d) Reserves for all such policies and contracts may be calculated, at the option of the company, according to any standards which produce greater aggregate reserves for all such policies and contracts than the minimum reserves required by this subdivision. In the case of policy obligations of an insolvent life insurance company assumed or reinsured in bulk by an insurance company upon a basis requiring a separate accounting of the business and assets of such insolvent company and an application of any part of the earnings therefrom upon obligations which are not implicit in the original terms of the policies or contracts assumed or reinsured, the director, in order to protect all policyholders of the reinsuring company, including the holders of all policies so assumed or reinsured, and to safeguard the future solvency of such reinsuring company, shall have the right and authority to designate standards of valuation for such reinsured policies and contracts which will produce greater aggregate reserves for all such policies and contracts than the minimum reserves required by this subdivision or the terms and provisions of the policies and contracts so assumed or reinsured, and, in such event, such reinsuring company shall not, thereafter, adopt any lower standards of valuation without the approval of the director.

(2) For those policies and contracts issued on or after the operative date provided in subsection 20 of section 376.670:

(a) Except as otherwise provided in subdivision (3) of this subsection and subsection 2 of this section, the minimum standard for the valuation of all such policies and contracts shall be the commissioners reserve valuation methods defined in paragraphs (b), (c), (d), (e), and (h) of this subdivision, three and one-half percent interest on all such policies and contracts except those contracts specified in subparagraph c. of this paragraph which consist of single premium annuity contracts and in subparagraph d. of this paragraph which consists of group annuity contracts where the interest rate shall be five percent, and except policies and contracts, other than annuity and pure endowment contracts, issued on or after September 28, 1975, where the interest rate shall be four percent interest for such policies issued prior to September 28, 1979, and four and one-half percent interest for such policies issued on or after September 28, 1979, and the following tables:

a. For all ordinary policies of life insurance issued prior to the operative date provided in subsection 12 of section 376.670 on the standard basis, excluding any disability and accidental death benefits in such policies, the Commissioners 1941 Standard Ordinary Mortality Table, and for such policies issued on or after the operative date provided in subsection 12 of section 376.670, and prior to the operative date of subsection 14 of section 376.670, the Commissioners 1958 Standard Ordinary Mortality Table; provided that for any category of such policies issued on or after September 28, 1979, on female risks all modified net premiums and present values referred to in this section may be calculated according to an age not more than six years younger than the actual age of the insured; and for such policies issued on or after the operative date of subsection 14 of section 376.670:

(i) The Commissioners 1980 Standard Ordinary Mortality Table; or

(ii) At the election of the company for any one or more specified plans of life insurance, the Commissioners 1980 Standard Ordinary Mortality Table with Ten-Year Select Mortality Factors; or

(iii) Any ordinary mortality table, adopted after 1980 by the NAIC, that is approved by regulation promulgated by the director for use in determining the minimum standard of valuation for such policies;

b. For all industrial life insurance policies issued on the standard basis, excluding any disability and accidental death benefits in such policies, the 1941 Standard Industrial Mortality Table for such policies issued prior to the operative date of subsection 13 of section 376.670 and for such policies issued on or after such operative date, the Commissioners 1961 Standard Industrial Mortality Table or any industrial mortality table, adopted after 1980 by the NAIC, that is approved by regulation promulgated by the director for use in determining the minimum standard of valuation for such policies;

c. For individual annuity and pure endowment contracts, excluding any disability and accidental death benefits in such policies, the 1937 Standard Annuity Mortality Table or, at the option of the company, the Annuity Mortality Table for 1949, Ultimate, or any modification of either of these tables approved by the director;

d. For group annuity and pure endowment contracts, excluding any disability and accidental death benefits in such policies, the Group Annuity Mortality Table for 1951, any modification of such table approved by the director, or, at the option of the company, any of the tables or modifications of tables specified for individual annuity and pure endowment contracts;

e. For total and permanent disability benefits in or supplementary to ordinary policies or contracts, for policies or contracts issued on or after January 1, 1966, the tables of period two disablement rates and the 1930 to 1950 termination rates of the 1952 disability study of the Society of Actuaries, with due regard to the type of benefit or any tables of disablement rates and termination rates, adopted after 1980 by the NAIC, that are approved by regulation promulgated by the director for use in determining the minimum standard of valuation for such policies; for policies or contracts issued on or after January 1, 1961, and prior to January 1, 1966, either such tables or at the option of the company, the Class (3) Disability Table (1926); and for policies issued prior to January 1, 1961, the Class (3) Disability Table (1926). Any such table shall, for active lives, be combined with a mortality table permitted for calculating the reserves for life insurance policies;

f. For accidental death benefits in or supplementary to policies issued on or after January 1, 1966, the 1959 Accidental Death Benefits Table or any accidental death benefits table, adopted after 1980 by the NAIC, that is approved by regulation promulgated by the director for use in determining the minimum standard of valuation for such policies; for policies issued on or after January 1, 1961, and prior to January 1, 1966, either such table or, at the option of the company, the Inter-Company Double Indemnity Mortality Table; and for policies issued prior to January 1, 1961, the Inter-Company Double Indemnity Mortality Table. Either table shall be combined with a mortality table permitted for calculating the reserves for life insurance policies;

g. For group life insurance, life insurance issued on the substandard basis and other special benefits, such tables as may be approved by the director;

(b) Except as otherwise provided in paragraphs (d), (e), and (h) of this subdivision, reserves according to the commissioners reserve valuation method, for the life insurance and endowment benefits of policies providing for a uniform amount of insurance and requiring the payment of uniform premiums shall be the excess, if any, of the present value, at the date of valuation, of such future guaranteed benefits provided for by such policies, over the then present value of any future modified net premiums therefor. The modified net premiums for any such policy shall be such uniform percentage of the respective contract premiums for such benefits that the present value, at the date of issue of the policy, of all such modified net premiums shall be equal to the sum of the then present value of such benefits provided for by the policy and the excess of a. over b., as follows:

a. A net level annual premium equal to the present value, at the date of issue, of such benefits provided for after the first policy year, divided by the present value, at the date of issue, of an annuity of one per annum payable on the first and each subsequent anniversary of such policy on which a premium falls due; provided, however, that such net level annual premium shall not exceed the net level annual premium on the nineteen year premium whole life plan for insurance of the same amount at an age one year higher than the age at issue of such policy;

b. A net one year term premium for such benefit provided for in the first policy year; provided, that for any life insurance policy issued on or after January 1, 1986, for which the contract premium in the first policy year exceeds that of the second year and for which no comparable additional benefit is provided in the first year for such excess and which provides an endowment benefit or a cash surrender value or a combination thereof in an amount greater than such excess premium, the reserve according to the commissioners reserve valuation method as of any policy anniversary occurring on or before the assumed ending date defined herein as the first policy anniversary on which the sum of any endowment benefit and any cash surrender value then available is greater than such excess premium shall, except as otherwise provided in paragraph (h) of this subdivision, be the greater of the reserve as of such policy anniversary calculated as described in paragraph (b) of this subdivision and the reserve as of such policy anniversary calculated as described in paragraph (b) of this subdivision, but with:

(i) The value defined in subparagraph a. of paragraph (b) of this subdivision being reduced by fifteen percent of the amount of such excess first year premium;

(ii) All present values of benefits and premiums being determined without reference to premiums or benefits provided for by the policy after the assumed ending date;

(iii) The policy being assumed to mature on such date as an endowment; and

(iv) The cash surrender value provided on such date being considered as an endowment benefit.

­­

­

(c) Reserves according to the commissioners reserve valuation method for:

a. Life insurance policies providing for a varying amount of insurance or requiring the payment of varying premiums;

b. Group annuity and pure endowment contracts purchased under a retirement plan or plan of deferred compensation, established or maintained by an employer (including a partnership or sole proprietorship) or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under Section 408 of the Internal Revenue Code, as now or hereafter amended;

c. Disability and accidental death benefits in all policies and contracts; and

d. All other benefits, except life insurance and endowment benefits in life insurance policies and benefits provided by all other annuity and pure endowment contracts, shall be calculated by a method consistent with the principles of paragraph (b) of this subdivision;

(d) Paragraph (e) of this subdivision shall apply to all annuity and pure endowment contracts other than group annuity and pure endowment contracts purchased under a retirement plan or plan of deferred compensation, established or maintained by an employer (including a partnership or sole proprietorship), or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under Section 408 of the Internal Revenue Code, as now or hereafter amended;

(e) Reserves according to the commissioners annuity reserve method for benefits under annuity or pure endowment contracts, excluding any disability and accidental death benefits in such contracts, shall be the greatest of the respective excesses of the present values, at the date of valuation, of the future guaranteed benefits, including guaranteed nonforfeiture benefits, provided for by such contracts at the end of each respective contract year, over the present value, at the date of valuation, of any future valuation considerations derived from future gross considerations, required by the terms of such contract, that become payable prior to the end of such respective contract year. The future guaranteed benefits shall be determined by using the mortality table, if any, and the interest rate, or rates, specified in such contracts for determining guaranteed benefits. The valuation considerations are the portions of the respective gross considerations applied under the terms of such contracts to determine nonforfeiture values;

(f) In no event shall a company's aggregate reserves for all life insurance policies, excluding disability and accidental death benefits, be less than the aggregate reserves calculated in accordance with the method set forth in paragraphs (b), (c), (d), (e), (h) and (i) of this subdivision and the mortality table or tables and rate or rates of interest used in calculating nonforfeiture benefits for such policies;

(g) In no event shall the aggregate reserves for all policies, contracts and benefits be less than the aggregate reserves determined by the qualified actuary to be necessary to render the opinion required by subsections 4 and 5 of this section;

(h) If in any contract year the gross premium charged by any life insurance company on any policy or contract is less than the valuation net premium for the policy or contract calculated by the method used in calculating the reserve thereon but using the minimum valuation standards of mortality and rate of interest, the minimum reserve required for such policy or contract shall be the greater of either the reserve calculated according to the mortality table, rate of interest, and method actually used for such policy or contract, or the reserve calculated by the method actually used for such policy or contract but using the minimum valuation standards of mortality and rate of interest and replacing the valuation net premium by the actual gross premium in each contract year for which the valuation net premium exceeds the actual gross premium. The minimum valuation standards of mortality and rate of interest referred to in this section are those standards stated in paragraph (a) of this subdivision and subsection 2 of this section; provided, that for any life insurance policy issued on or after January 1, 1986, for which the gross premium in the first policy year exceeds that of the second year and for which no comparable additional benefit is provided in the first year for such excess and which provides an endowment benefit or a cash surrender value or a combination thereof in an amount greater than such excess premium, the foregoing provisions of this paragraph shall be applied as if the method actually used in calculating the reserve for such policy were the method described in paragraph (b) of this subdivision. The minimum reserve at each policy anniversary of such a policy shall be the greater of the minimum reserve calculated in accordance with paragraphs (b) and (c) of this subdivision and the minimum reserve calculated in accordance with this paragraph;

(i) In the case of any plan of life insurance which provides for future premium determination, the amounts of which are to be determined by the insurance company based on then estimates of future experience, or in the case of any plan of life insurance or annuity which is of such a nature that the minimum reserves cannot be determined by the methods described in paragraphs (b) to (e) of this subdivision, and paragraph (h) of this subdivision, the reserves which are held under any such plan must:

a. Be appropriate in relation to the benefits and the pattern of premiums for that plan; and

b. Be computed by a method which is consistent with the principles of this section as determined by regulations promulgated by the director.

(3) Except as provided in subsection 2 of this section, the minimum standard for the valuation of all individual annuity and pure endowment contracts issued on or after the operative date of this subdivision, as defined herein, and for all annuities and pure endowments purchased on or after such operative date under group annuity and pure endowment contracts, shall be the commissioners reserve valuation methods defined in paragraphs (b), (c), (d), and (e) of subdivision (2) of this subsection, and the following tables and interest rates:

(a) For individual annuity and pure endowment contracts issued prior to September 28, 1979, excluding any disability and accidental death benefits in such contracts, the 1971 Individual Annuity Mortality Table, or any modification of this table approved by the director, and six percent interest for single premium immediate annuity contracts, and four percent interest for all other individual annuity and pure endowment contracts;

(b) For individual single premium immediate annuity contracts issued on or after September 28, 1979, excluding any disability and accidental death benefits in such contracts, the 1971 Individual Annuity Mortality Table, or any individual annuity mortality table adopted after 1980 by the NAIC, that is approved by regulation promulgated by the director for use in determining the minimum standard of valuation for such contracts, or any modification of these tables approved by the director, and seven and one-half percent interest;

(c) For individual annuity and pure endowment contracts issued on or after September 28, 1979, other than single premium immediate annuity contracts, excluding any disability and accidental death benefits in such contracts, the 1971 Individual Annuity Mortality Table, or any individual annuity mortality table adopted after 1980 by the NAIC, that is approved by regulation promulgated by the director for use in determining the minimum standard of valuation for such contracts, or any modification of these tables approved by the director, and five and one-half percent interest for single premium deferred annuity and pure endowment contracts and four and one-half percent interest for all other such individual annuity and pure endowment contracts;

(d) For all annuities and pure endowments purchased prior to September 28, 1979, under group annuity and pure endowment contracts, excluding any disability and accidental death benefits purchased under such contracts, the 1971 Group Annuity Mortality Table, or any modification of this table approved by the director, and six percent interest;

(e) For all annuities and pure endowments purchased on or after September 28, 1979, under group annuity and pure endowment contracts, excluding any disability and accidental death benefits purchased under such contracts, the 1971 Group Annuity Mortality Table, or any group annuity mortality table adopted after 1980 by the NAIC, that is approved by regulation promulgated by the director for use in determining the minimum standard of valuation for such annuities and pure endowments, or any modification of these tables approved by the director, and seven and one-half percent interest;

(f) On and after September 28, 1975, any company may file with the director a written notice of its election to comply with the provisions of this subdivision after a specified date before January 1, 1980, which shall be the operative date of this subdivision for such company, provided a company may elect a different operative date for individual annuity and pure endowment contracts from that elected for group annuity and pure endowment contracts. If a company makes no such election, the operative date of this subdivision for such company shall be January 1, 1980.

2. (1) The calendar year statutory valuation interest rates as defined in this subsection shall be the interest rates used in determining the minimum standard for the valuation of:

(a) All life insurance policies issued in a particular calendar year, on or after the operative date of subsection 14 of section 376.670;

(b) All individual annuity and pure endowment contracts issued in a particular calendar year on or after January 1, 1983;

(c) All annuities and pure endowment contracts purchased in a particular calendar year on or after January 1, 1983, under group annuity and pure endowment contracts; and

(d) The net increase, if any, in a particular calendar year after January 1, 1983, in amounts held under guaranteed interest contracts.

(2) The calendar year statutory valuation interest rates, I, shall be determined as follows and the results rounded to the nearer one-quarter of one percent:

(a) For life insurance:

I =.03 + W (R1 -.03) + W/2 (R2 -.09);

(b) For single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and from guaranteed interest contracts with cash settlement options:

I =.03 + W (R -.03), where R1 is the lesser of R and .09; R2 is the greater of R and .09; R is the reference interest rate defined in this subsection; and W is the weighting factor defined in this subsection;

(c) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on an issue year basis, except as stated in paragraph (b) of this subdivision, the formula for life insurance stated in paragraph (a) of this subdivision shall apply to annuities and guaranteed interest contracts with guarantee durations in excess of ten years and the formula for single premium immediate annuities stated in paragraph (b) of this subdivision shall apply to annuities and guaranteed interest contracts with guarantee durations of ten years or less;

(d) For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the formula for single premium immediate annuities stated in paragraph (b) of this subdivision shall apply;

(e) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a change in fund basis, the formula for single premium immediate annuities stated in paragraph (b) of this subdivision shall apply. If the calendar year statutory valuation interest rate for any life insurance policies issued in any calendar year determined without reference to this sentence differs from the corresponding actual rate for similar policies issued in the immediately preceding calendar year by less than one-half of one percent, the calendar year statutory valuation interest rate for such life insurance policies shall be equal to the corresponding actual rate for the immediately preceding calendar year. For purposes of applying the immediately preceding sentence, the calendar year statutory valuation interest rate for life insurance policies issued in a calendar year shall be determined for 1980 (using the reference interest rate defined for 1979) and shall be determined for each subsequent calendar year regardless of when subsection 14 of section 376.670 becomes operative.

(3) The weighting factors referred to in the formulas stated in subdivision (2) of this subsection are given in the following tables:

(a) Weighting factors for life insurance:

­

­

­­

­

(b) Weighting factor for single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and guaranteed interest contracts with cash settlement options: .80;

(c) Weighting factors for other annuities and for guaranteed interest contracts, except as stated in paragraph (b) of this subdivision, shall be as specified in subparagraphs a., b., and c. of this paragraph, according to the rules and definitions in subparagraphs d., e., and f. of this paragraph:

a. For annuities and guaranteed interest contracts valued on an issue year basis:

­

­

;

b. For annuities and guaranteed interest contracts valued on a change in fund basis, the factors shown in subparagraph a. of this paragraph increased by:

­

­

;

c. For annuities and guaranteed interest contracts valued on an issue year basis (other than those with no cash settlement options) which do not guarantee interest on considerations received more than one year after issue or purchase and for annuities and guaranteed interest contracts valued on a change in fund basis which do not guarantee interest rates on considerations received more than twelve months beyond the valuation date, the factors shown in subparagraph a. of this paragraph or derived in subparagraph b. of this paragraph increased by:

­

­

;

d. For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, the guarantee duration is the number of years for which the contract guarantees interest rates in excess of the calendar year statutory valuation interest rate for life insurance policies with guarantee duration in excess of twenty years. For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the guarantee duration is the number of years from the date of issue or date of purchase to the date annuity benefits are scheduled to commence;

e. Plan type as used in subparagraphs a., b., and c. of this paragraph is defined as follows:

Plan Type A: At any time policyholder may withdraw funds only with an adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurance company, or without such adjustment but in installments over five years or more, or as an immediate life annuity, or no withdrawal permitted;

Plan Type B: Before expiration of the interest rate guarantee, policyholder may withdraw funds only with an adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurance company, or without such adjustment but in installments over five years or more, or no withdrawal permitted. At the end of interest rate guarantee, funds may be withdrawn without such adjustment in a single sum or installments over fewer than five years;

Plan Type C: Policyholder may withdraw funds before expiration of interest rate guarantee in a single sum or installments over fewer than five years either without adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurance company, or subject only to a fixed surrender charge stipulated in the contract as a percentage of the fund;

f. A company may elect to value guaranteed interest contracts with cash settlement options and annuities with cash settlement options on either an issue year basis or on a change in fund basis. Guaranteed interest contracts with no cash settlement options and other annuities with no cash settlement options must be valued on an issue year basis. As used in this subsection an issue year basis of valuation refers to a valuation basis under which the interest rate used to determine the minimum valuation standard for the entire duration of the annuity or guaranteed interest contract is the calendar year valuation interest rate for the year of issue or year of purchase of the annuity or guaranteed interest contract, and the change in fund basis of valuation refers to a valuation basis under which the interest rate used to determine the minimum valuation standard applicable to each change in the fund held under the annuity or guaranteed interest contract is the calendar year valuation interest rate for the year of the change in the fund.

(4) The "reference interest rate" referred to in subdivision (2) of this subsection shall be defined as follows:

(a) For all life insurance, the lesser of the average over a period of thirty-six months and the average over a period of twelve months, ending on June thirtieth of the calendar year next preceding the year of issue, of the Monthly Average of the Composite Yield on Seasoned Corporate Bonds, as published by Moody's Investors Service, Inc.;

(b) For single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, the average over a period of twelve months, ending on June thirtieth of the calendar year of issue or purchase, of the Monthly Average of the Composite Yield on Seasoned Corporate Bonds, as published by Moody's Investors Service, Inc.;

(c) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a year of issue basis, except as stated in paragraph (b) of this subdivision, with guarantee duration in excess of ten years, the lesser of the average over a period of thirty-six months and the average over a period of twelve months, ending on June thirtieth of the calendar year of issue or purchase, of the Monthly Average of the Composite Yield on Seasoned Corporate Bonds, as published by Moody's Investors Service, Inc.;

(d) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a year of issue basis, except as stated in paragraph (b) of this subdivision, with guarantee duration of ten years or less, the average over a period of twelve months, ending on June thirtieth of the calendar year of issue or purchase, of the Monthly Average of the Composite Yield on Seasoned Corporate Bonds, as published by Moody's Investors Service, Inc.;

(e) For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the average over a period of twelve months, ending on June thirtieth of the calendar year of issue or purchase, of the Monthly Average of the Composite Yield on Seasoned Corporate Bonds, as published by Moody's Investors Service, Inc.;

(f) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a change in fund basis, except as stated in paragraph (b) of this subdivision, the average over a period of twelve months, ending on June thirtieth of the calendar year of the change in the fund, of the Monthly Average of the Composite Yield on Seasoned Corporate Bonds, as published by Moody's Investors Service, Inc.

(5) In the event that the Monthly Average of the Composite Yield on Seasoned Corporate Bonds is no longer published by Moody's Investors Service, Inc., or in the event that the NAIC determines that the Monthly Average of the Composite Yield on Seasoned Corporate Bonds as published by Moody's Investors Service, Inc., is no longer appropriate for the determination of the reference interest rate, then an alternative method for determination of the reference interest rate, which is adopted by the NAIC and approved by regulation promulgated by the director, may be substituted.

3. For accident and health insurance contracts issued on or after the operative date of the valuation manual, the standard prescribed in the valuation manual is the minimum standard of valuation required under subsection 2 of section 376.370. For disability, accident and sickness, and accident and health insurance contracts issued on or after the operative date provided in subsection 20 of section 376.670 and prior to the operative date of the valuation manual, the minimum standard of valuation is the standard adopted by the director by regulation.

4. (1) This subsection shall apply to actuarial opinions of reserves prior to the date of the valuation manual.

(2) Every life insurance company doing business in this state shall annually submit the opinion of a qualified actuary as to whether the reserves and related actuarial items held in support of the policies and contracts specified by the director by regulation are computed appropriately, are based on assumptions which satisfy contractual provisions, are consistent with prior reported amounts and comply with applicable laws of this state. The director by regulation shall define the specifics of this opinion and add any other items deemed to be necessary to its scope.

(3) (a) Every life insurance company, except as exempted by or pursuant to regulation, shall also annually include in the opinion required by subdivision (2) of this subsection, an opinion of the same qualified actuary as to whether the reserves and related actuarial items held in support of the policies and contracts specified by the director by regulation, when considered in light of the assets held by the company with respect to the reserves and related actuarial items, including but not limited to the investment earnings on the assets and the considerations anticipated to be received and retained under the policies and contracts, make adequate provision for the company's obligations under the policies and contracts, including but not limited to the benefits under and expenses associated with the policies and contracts.

(b) The director may provide by regulation for a transition period for establishing any higher reserves which the qualified actuary may deem necessary in order to render the opinion required by this subsection.

(4) Each opinion required by subdivision (3) of this subsection shall be governed by the following provisions:

(a) A memorandum, in form and substance acceptable to the director as specified by regulation, shall be prepared to support each actuarial opinion; and

(b) If the insurance company fails to provide a supporting memorandum at the request of the director within a period specified by regulation or the director determines that the supporting memorandum provided by the insurance company fails to meet the standards prescribed by the regulations or is otherwise unacceptable to the director, the director may engage a qualified actuary at the expense of the company to review the opinion and the basis for the opinion and prepare such supporting memorandum as is required by the director.

(5) Every opinion required by this subsection shall be governed by the following provisions:

(a) The opinion shall be submitted with the annual statement reflecting the valuation of such reserve liabilities for each year ending on or after December 31, 1993;

(b) The opinion shall apply to all business in force including individual and group health insurance plans, in form and substance acceptable to the director as specified by regulation;

(c) The opinion shall be based on standards adopted from time to time by the Actuarial Standards Board and on such additional standards as the director may by regulation prescribe;

(d) In the case of an opinion required to be submitted by a foreign or alien company, the director may accept the opinion filed by that company with the insurance supervisory official of another state if the director determines that the opinion reasonably meets the requirements applicable to a company domiciled in this state;

(e) For the purposes of this section, "qualified actuary" means a member in good standing of the American Academy of Actuaries who meets the requirements set forth in such regulations;

(f) Except in cases of fraud or willful misconduct, the qualified actuary shall not be liable for damages to any person, other than the insurance company and the director, for any act, error, omission, decision or conduct with respect to the actuary's opinion;

(g) Disciplinary action by the director against the company or the qualified actuary shall be defined in regulations by the director; and

(h) Any memorandum in support of the opinion, and any other material provided by the company to the director in connection therewith, shall be kept confidential by the director and shall not be made public and shall not be subject to subpoena, other than for the purpose of defending an action seeking damages from any person by reason of any action required by this section or by regulations promulgated hereunder; except that the memorandum or other material may otherwise be released by the director:

a. With the written consent of the company; or

b. To the American Academy of Actuaries upon request stating that the memorandum or other material is required for the purpose of professional disciplinary proceedings and setting forth procedures satisfactory to the director for preserving the confidentiality of the memorandum or other material.

­­

­

5. (1) This subsection shall apply to actuarial opinions of reserves after the operative date of the valuation manual.

(2) Every company with outstanding life insurance contracts, accident and health insurance contracts, or deposit-type contracts in Missouri and subject to regulation by the director shall annually submit the opinion of the appointed actuary as to whether the reserves and related actuarial items held in support of the policies and contracts are computed appropriately, are based on assumptions that satisfy contractual provisions, are consistent with prior reported amounts, and comply with applicable Missouri law. The valuation manual shall prescribe the specifics of such opinion, including any items deemed to be necessary to its scope.

(3) Every company with outstanding life insurance contracts, accident and health insurance contracts, or deposit-type contracts in Missouri and subject to regulation by the director, except as exempted in the valuation manual, shall also annually include in the opinion required under subdivision (2) of this subsection an opinion of the same appointed actuary as to whether the reserves and related actuarial items held in support of the policies and contracts specified in the valuation manual, when considered in light of the assets held by the company with respect to the reserves and related actuarial items including, but not limited to, the investment earnings on the assets and the considerations anticipated to be received and retained under the policies and contracts, make adequate provision for the company's obligations under the policies and contracts including, but not limited to, benefits under and expenses associated with the policies and contracts.

(4) Each opinion required by subdivision (3) of this subsection shall be governed by the following provisions:

(a) A memorandum, in form and substance as specified in the valuation manual and acceptable to the director, shall be prepared to support each actuarial opinion; and

(b) If the insurance company fails to provide a supporting memorandum at the request of the director within a period specified in the valuation manual or the director determines that the supporting memorandum provided by the insurance company fails to meet the standards prescribed by the valuation manual or is otherwise unacceptable to the director, the director may engage a qualified actuary at the expense of the company to review the opinion and the basis for the opinion and prepare the supporting memorandum required by the director.

(5) Every opinion required by this subsection shall be governed by the following:

(a) The opinion shall be in form and substance as specified in the valuation manual and acceptable to the director;

(b) The opinion shall be submitted with the annual statement reflecting the valuation of such reserve liabilities for each year ending on or after the operative date of the valuation manual;

(c) The opinion shall apply to all policies and contracts subject to subdivision (3) of this subsection, plus other actuarial liabilities as may be specified in the valuation manual;

(d) The opinion shall be based on standards adopted from time to time by the Actuarial Standards Board or its successor, and on such additional standards as may be prescribed in the valuation manual;

(e) In the case of an opinion required to be submitted by a foreign or alien company, the director may accept the opinion filed by such company with the insurance supervisory official of another state if the director determines that the opinion reasonably meets the requirements applicable to a company domiciled in Missouri;

(f) Except in cases of fraud or willful misconduct, the appointed actuary shall not be liable for damages to any person, other than the insurance company and the director, for any act, error, omission, decision, or conduct with respect to the appointed actuary's opinion; and

(g) Disciplinary action by the director against the company or the appointed actuary shall be defined in regulations by the director.

6. (1) For policies issued on or after the operative date of the valuation manual, the standard prescribed in the valuation manual is the minimum standard of valuation required under subsection 2 of section 376.370, except as provided under subdivision (5) or (7) of this subsection.

(2) The operative date of the valuation manual is January first of the first calendar year following the first July first as of which all of the following have occurred:

(a) The valuation manual has been adopted by the NAIC by an affirmative vote of at least forty-two members or three-fourths of the members voting, whichever is greater;

(b) The standard valuation law as amended by the NAIC in 2009 or legislation including substantially similar terms and provisions has been enacted by states representing greater than seventy-five percent of the direct premiums written as reported in the following annual statements submitted for 2008: life, accident, and health annual statements; health annual statements; or fraternal annual statements;

(c) The standard valuation law as amended by the NAIC in 2009 or legislation including substantially similar terms and provisions has been enacted by at least forty-two of the following fifty-five jurisdictions: the fifty states of the United States, American Samoa, the American Virgin Islands, the District of Columbia, Guam, and Puerto Rico; and

(d) The valuation manual becomes effective under an order of the director.

(3) Unless a change in the valuation manual specifies a later effective date, changes to the valuation manual shall be effective on January first following the date when all of the following have occurred:

(a) The change to the valuation manual has been adopted by the NAIC by an affirmative vote representing:

a. At least three-fourths of the members of the NAIC voting, but not less than a majority of the total membership; and

b. Members of the NAIC representing jurisdictions totaling greater than seventy-five percent of the direct premiums written as reported in the following annual statements most recently available prior to the vote in subparagraph a. of this paragraph: life, accident, and health annual statements; health annual statements; or fraternal annual statements;

(b) The valuation manual becomes effective under an order of the director.

(4) The valuation manual shall specify all of the following:

(a) Minimum valuation standards for and definitions of the policies or contracts subject to subsection 2 of section 376.370. Such minimum standards shall be:

a. The commissioners reserve valuation method for life insurance contracts, other than annuity contracts, subject to subsection 2 of section 376.370;

b. The commissioners annuity reserve valuation method for annuity contracts subject to subsection 2 of section 376.370; and

c. Minimum reserves for all other policies and contracts subject to subsection 2 of section 376.370;

(b) Which policies or contracts or types of policies or contracts are subject to the requirements of a principle-based valuation under subdivision (1) of subsection 7 of this section and the minimum valuation standards consistent with such requirements;

(c) For policies and contracts subject to principle-based valuation under subsection 7 of this section:

a. Requirements for the format of reports to the director under paragraph (c) of subdivision (2) of subsection 7 of this section and which shall include information necessary to determine if the valuation is appropriate and in compliance with sections 376.365 to 376.380;

b. Assumptions which shall be prescribed for risks over which the company does not have significant control or influence;

c. Procedures for corporate governance and oversight of the actuarial function, and a process for appropriate waiver or modification of such procedures;

(d) For policies not subject to a principle-based valuation under subsection 7 of this section, the minimum valuation standard shall either:

a. Be consistent with the minimum standard of valuation prior to the operative date of the valuation manual; or

b. Develop reserves that quantify the benefits and guarantees, and the funding, associated with the contracts and their risks at a level of conservatism that reflects conditions that include unfavorable events that have a reasonable probability of occurring;

(e) Other requirements including, but not limited to, those relating to reserve methods, models for measuring risk, generation of economic scenarios, assumptions, margins, use of company experience, risk measurement, disclosure, certifications, reports, actuarial opinions and memorandums, transition rules, and internal controls; and

(f) The data and form of the data required under subsection 8 of this section, to whom the data shall be submitted, and may specify other requirements, including data analyses and reporting of analyses.

(5) In the absence of a specific valuation requirement or if a specific valuation requirement in the valuation manual is not, in the opinion of the director, in compliance with sections 376.365 to 376.380, the company shall, with respect to such requirements, comply with minimum valuation standards prescribed by the director by regulation.

(6) The director may engage a qualified actuary, at the expense of the company, to perform an actuarial examination of the company and opine on the appropriateness of any reserve assumption or method used by the company, or to review and opine on a company's compliance with any requirement set forth in sections 376.365 to 376.380. The director may rely upon the opinion regarding provisions contained in sections 376.365 to 376.380 of a qualified actuary engaged by the director of another state, district, or territory of the United States. As used in this subdivision, engage includes employment and contracting.

(7) The director may require a company to change any assumption or method that in the opinion of the director is necessary in order to comply with the requirements of the valuation manual or sections 376.365 to 376.380, and the company shall adjust the reserves as required by the director. The director may take other disciplinary action as permitted under chapter 354 and chapters 374 to 385.

7. (1) A company shall establish reserves using a principle-based valuation that meets the following conditions for policies or contracts as specified in the valuation manual:

(a) Quantify the benefits and guarantees, and the funding, associated with the contracts and their risks at a level of conservatism that reflects conditions that include unfavorable events that have a reasonable probability of occurring during the lifetime of the contracts. For policies or contracts with significant tail risk, the company's valuation shall reflect conditions appropriately adverse to quantify the tail risk;

(b) Incorporate assumptions, risk analysis methods, and financial models and management techniques that are consistent with, but not necessarily identical to, those utilized within the company's overall risk assessment process, while recognizing potential differences in financial reporting structures and any prescribed assumptions or methods;

(c) Incorporate assumptions that are derived in one of the following manners:

a. The assumption is prescribed in the valuation manual; or

b. For assumptions that are not prescribed, the assumption shall:

(i) Be established utilizing the company's available experience to the extent it is relevant and statistically credible; or

(ii) To the extent that company data is not available, relevant, or statistically credible, be established utilizing other relevant statistically credible experience;

(d) Provide margins for uncertainty, including adverse deviation and estimation error, such that the greater the uncertainty the larger the margin and resulting reserve.

(2) A company using a principle-based valuation for one or more policies or contracts subject to this section as specified in the valuation manual shall:

(a) Establish procedures for corporate governance and oversight of the actuarial valuation function consistent with those described in the valuation manual;

(b) Provide to the director an annual certification of the effectiveness of the internal controls with respect to the principle-based valuation. Such controls shall be designed to ensure that all material risks inherent in the liabilities and associated assets subject to such valuation are included in the valuation and that valuations are made in accordance with the valuation manual. The certification shall be based on the controls in place as of the end of the preceding calendar year;

(c) Develop, and file with the director upon request, a principle-based valuation report that complies with standards prescribed in the valuation manual.

(3) A principle-based valuation may include a prescribed formulaic reserve component.

8. For policies in force on or after the operative date of the valuation manual, a company shall submit mortality, morbidity, policyholder behavior, or expense experience and other data as prescribed in the valuation manual.

9. (1) For purposes of this subsection, "confidential information" means:

(a) A memorandum in support of an opinion submitted under subsection 4 or 5 of this section and any other documents, materials, and other information including, but not limited to, all working papers and copies thereof created, produced, or obtained by or disclosed to the director or any other person in connection with such memorandum;

(b) All documents, materials, and other information including, but not limited to, all working papers and copies thereof created, produced, or obtained by or disclosed to the director or any other person in the course of an examination made under subdivision (6) of subsection 6 of this section; provided, however, that if an examination report or other material prepared in connection with an examination made under section 374.205 is not held as private and confidential information under section 374.205, an examination report or other material prepared in connection with an examination made under subdivision (6) of subsection 6 of this section shall not be confidential information to the same extent as if such examination report or other material had been prepared under section 374.205;

(c) Any reports, documents, materials, and other information developed by a company in support of or in connection with an annual certification by the company under paragraph (b) of subdivision (2) of subsection 7 of this section evaluating the effectiveness of the company's internal controls with respect to a principle-based valuation and any other documents, materials, and other information including, but not limited to, all working papers and copies thereof created, produced, or obtained by or disclosed to the director or any other person in connection with such reports, documents, material, and other information;

(d) Any principle-based valuation report developed under paragraph (c) of subdivision (2) of subsection 7 of this section and any other documents, materials, and other information including, but not limited to, all working papers and copies thereof created, produced, or obtained by or disclosed to the director or any other person in connection with such report; and

(e) Any documents, materials, data, and other information submitted by a company under subsection 8 of this section (collectively, "experience data" ) and any other documents, materials, data, and other information including, but not limited to, all working papers and copies thereof created or produced in connection with such experience data, in each case that include any potentially company-identifying or personally identifiable information, that is provided to or obtained by the director (together with any "experience data", the "experience materials" ) and any other documents, materials, data, and other information including, but not limited to, all working papers and copies thereof created, produced, or obtained by or disclosed to the director or any other person in connection with such experience materials.

(2) (a) Except as provided in this subsection, a company's confidential information is confidential by law and privileged, and shall not be subject to chapter 610, shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action; provided, however, that the director is authorized to use the confidential information in the furtherance of any regulatory or legal action brought against the company as a part of the director's official duties.

(b) Neither the director nor any person who received confidential information while acting under the authority of the director shall be permitted or required to testify in any private civil action concerning any confidential information.

(c) In order to assist in the performance of the director's duties, the director may share confidential information with:

a. Other state, federal, and international regulatory agencies and with the NAIC and its affiliates and subsidiaries; and

b. In the case of confidential information specified in paragraphs (a) and (d) of subdivision (1) of this subsection only, the Actuarial Board for Counseling and Discipline or its successor upon request stating that the confidential information is required for the purpose of professional disciplinary proceedings and with state, federal, and international law enforcement officials.

(d) The sharing of confidential information detailed in paragraph (c) of this subdivision shall be contingent on such recipient agreeing and having the legal authority to agree to maintain the confidentiality and privileged status of such documents, materials, data, and other information in the same manner and to the same extent as required for the director.

(e) The director may receive documents, materials, data, and other information, including otherwise confidential and privileged documents, materials, data, or information, from the NAIC and its affiliates and subsidiaries, from regulatory or law enforcement officials of other foreign or domestic jurisdictions, and from the Actuarial Board for Counseling and Discipline or its successor and shall maintain as confidential or privileged any document, material, data, or other information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material, or other information.

(f) The director may enter into agreements governing sharing and use of information consistent with this subdivision.

(g) No waiver of any applicable privilege or claim of confidentiality in the confidential information shall occur as a result of disclosure to the director under this section or as a result of sharing as authorized in paragraph (c) of this subdivision.

(h) A privilege established under the law of any state or jurisdiction that is substantially similar to the privilege established under this subdivision shall be available and enforced in any proceeding in, and in any court of, Missouri.

(i) In this subsection, regulatory agency, law enforcement agency, and the NAIC include, but are not limited to, their employees, agents, consultants and contractors.

(3) Notwithstanding subdivision (2) of this subsection, any confidential information specified in paragraphs (a) and (d) of subdivision (1) of this subsection:

(a) May be subject to subpoena for the purpose of defending an action seeking damages from the appointed actuary submitting the related memorandum in support of an opinion submitted under subsection 4 or 5 of this section or principle-based valuation report developed under paragraph (c) of subdivision (2) of subsection 7 of this section by reason of an action required by sections 376.365 to 376.380 or by regulations promulgated hereunder;

(b) May otherwise be released by the director with the written consent of the company; and

(c) Once any portion of a memorandum in support of an opinion submitted under subsection 4 or 5 of this section or a principle-based valuation report developed under paragraph (c) of subdivision (2) of subsection 7 of this section is cited by the company in its marketing, or is publicly volunteered to or before a governmental agency other than a state insurance department, or is released by the company to the news media, all portions of such memorandum or report shall no longer be confidential.

10. The director may exempt specific product forms or product lines of a domestic company that is licensed and doing business only in Missouri from the requirements of subsection 6 of this section provided:

(1) The director has issued an exemption in writing to the company and has not subsequently revoked the exemption in writing; and

(2) The company computes reserves using assumptions and methods used prior to the operative date of the valuation manual in addition to any requirements established by the director and promulgated by regulation.

­­

­

11. (1) A company that has less than three hundred million dollars of ordinary life premium and that is licensed and doing business in Missouri and that is subject to the requirements of subsections 6 and 7 of this section may hold reserves based on the mortality tables and interest rates defined by the valuation manual for net premium reserves and using the methodology defined in the provisions of paragraphs (b) through (i) of subdivision (2) of subsection 1 of this section and subsection 3 of section 376.370 as they apply to ordinary life insurance in lieu of the reserves required by subsections 6 and 7 of this section, provided that:

(a) If the company is a member of a group of life insurers, the group has combined ordinary life premiums of less than six hundred million dollars;

(b) The company reported total adjusted capital of at least four hundred fifty percent of authorized control level risk-based capital in the risk-based capital report for the prior calendar year;

(c) The appointed actuary has provided an unqualified opinion on the reserves in accordance with subsections 4 and 5 of this section for the prior calendar year;

(d) The company has provided a certification by a qualified actuary that any universal life policy with a secondary guarantee issued after the operative date of the valuation manual meets the definition of a nonmaterial secondary guarantee universal life product as defined in the valuation manual.

(2) For purposes of subdivision (1) of this subsection, ordinary life premiums are measured as direct premium plus reinsurance assumed from an unaffiliated company, as reported in the prior calendar year annual statement.

(3) A domestic company meeting all of the above conditions may file a statement prior to July first with the director certifying that these conditions are met for the current calendar year based on premiums and other values from the prior calendar year financial statements. The director may reject such statement prior to September first and require a company to comply with the valuation manual requirements for life insurance reserves.

(RSMo 1939 § 5831, A.L. 1943 p. 596, A.L. 1947 V. I p. 335, A.L. 1959 H.B. 268, A.L. 1961 p. 177, A.L. 1965 p. 577, A.L. 1971 H.B. 506, A.L. 1975 S.B. 116, A.L. 1979 S.B. 325, A.L. 1982 S.B. 469, A.L. 1993 H.B. 709, A.L. 2015 S.B. 164)

Prior revisions: 1929 § 5720; 1919 § 6131; 1909 § 6925

(1959) Where company intended to convert a term life insurance policy to ordinary life insurance and did accept premiums for fifteen weeks after expiration of the term, the contract would be treated as an ordinary life policy and its reserves accumulated accordingly. Richardson v. Life Ins. Co. of Missouri (A.), 330 S.W.2d 267.



Section 376.381 Health insurance products, department duties.

Effective 12 Jul 2013, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.381. Health insurance products, department duties. — Notwithstanding any other provision of law to the contrary, the department of insurance, financial institutions and professional registration shall exercise its authority and responsibility over health insurance product form filings, consumer complaints, and investigations into compliance with state law, regardless as to how a health insurance product may be sold or marketed in this state or to residents of this state.

(L. 2013 S.B. 262 § 1)

Effective 7-12-13



Section 376.383 Health care claims for reimbursement, how paid, when — definitions — clean claims, procedure — unpaid claims, procedure — fraudulent claims, notification to the department, procedure — requests for additional information, contents.

Effective 01 Jan 2011, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.383. Health care claims for reimbursement, how paid, when — definitions — clean claims, procedure — unpaid claims, procedure — fraudulent claims, notification to the department, procedure — requests for additional information, contents. — 1. For purposes of this section and section 376.384, the following terms shall mean:

(1) "Claimant", any individual, corporation, association, partnership or other legal entity asserting a right to payment arising out of a contract or a contingency or loss covered under a health benefit plan as defined in section 376.1350;

(2) "Clean claim", a claim that has no defect, impropriety, lack of any required substantiating documentation, or particular circumstance requiring special treatment that prevents timely payment;

(3) "Deny" or "denial", when the health carrier refuses to reimburse all or part of the claim;

(4) "Health care provider", health care provider as defined in section 376.1350;

(5) "Health care services", health care services as defined in section 376.1350;

(6) "Health carrier", health carrier as defined in section 376.1350 and any self-insured health plan, to the extent allowed by federal law; except that health carrier shall not include a workers' compensation carrier providing benefits to an employee pursuant to chapter 287. For the purposes of this section and section 376.384, third-party contractors are health carriers;

(7) "Processing days", number of days the health carrier or any of its agents, subsidiaries, contractors, subcontractors, or third-party contractors has the claim in its possession. Processing days shall not include days in which the health carrier is waiting for a response to a request for additional information from the claimant;

(8) "Request for additional information", a health carrier's electronic or facsimile request for additional information from the claimant specifying all of the documentation or information necessary to process all of the claim, or all of the claim on a multi-claim form, as a clean claim for payment;

(9) "Third-party contractor", a third party contracted with the health carrier to receive or process claims for reimbursement of health care services.

2. Within forty-eight hours after receipt of an electronically filed claim by a health carrier or a third-party contractor, a health carrier shall send an electronic acknowledgment of the date of receipt.

3. Within thirty processing days after receipt of a filed claim by a health carrier or a third-party contractor, a health carrier shall send an electronic or facsimile notice of the status of the claim that notifies the claimant:

(1) Whether the claim is a clean claim as defined under this section; or

(2) The claim requires additional information from the claimant.

­­

­

4. Within ten processing days after receipt of additional information by a health carrier or a third-party contractor, a health carrier shall pay the claim or any undisputed part of the claim in accordance with this section or send an electronic or facsimile notice of receipt and status of the claim:

(1) That denies all or part of the claim and specifies each reason for denial; or

(2) That makes a final request for additional information.

5. Within five processing days after the day on which the health carrier or a third-party contractor receives the additional requested information in response to a final request for information, it shall pay the claim or any undisputed part of the claim or deny the claim.

6. If the health carrier has not paid the claimant on or before the forty-fifth processing day from the date of receipt of the claim, the health carrier shall pay the claimant one percent interest per month and a penalty in an amount equal to one percent of the claim per day. The interest and penalty shall be calculated based upon the unpaid balance of the claim as of the forty-fifth processing day. The interest and penalty paid pursuant to this subsection shall be included in any late reimbursement without the necessity for the person that filed the original claim to make an additional claim for that interest and penalty. A health carrier may combine interest payments and make payment once the aggregate amount reaches one hundred dollars. Any claim which has been properly denied before the forty-fifth processing day under this section and section 376.384 shall not be subject to interest or penalties. Such interest and penalties shall cease to accrue on the day after a petition is filed in a court of competent jurisdiction to recover payment of such claim. Upon a finding by a court of competent jurisdiction that the health carrier failed to pay a claim, interest, or penalty without good cause, the court shall enter judgment for reasonable attorney fees for services necessary for recovery. Upon a finding that a health care provider filed suit without reasonable grounds to recover a claim, the court shall award the health carrier reasonable attorney fees necessary to the defense.

7. The department of insurance, financial institutions and professional registration shall monitor denials and determine whether the health carrier acted reasonably.

8. If a health carrier or third-party contractor has reasonable grounds to believe that a fraudulent claim is being made, the health carrier or third-party contractor shall notify the department of insurance, financial institutions and professional registration of the fraudulent claim pursuant to sections 375.991 to 375.994.

9. Denial of a claim shall be communicated to the claimant and shall include the specific reason why the claim was denied. Any claim for which the health carrier has not communicated a specific reason for the denial shall not be considered denied under this section or section 376.384.

10. Requests for additional information shall specify all of the documentation and additional information that is necessary to process all of the claim, or all of the claims on a multi-claim form, as a clean claim for payment. Information requested shall be reasonable and pertain solely to the health carrier's liability. The health carrier shall acknowledge receipt of the requested additional information to the claimant within five calendar days or pay the claim.

(L. 1998 H.B. 1302 § 7, A.L. 2001 H.B. 328 & 88, A.L. 2010 H.B. 1498)

Effective 1-01-11



Section 376.384 Reimbursement of claims, duties of health carriers — claims submitted in electronic format, when — compliance monitored by department — complaint procedures developed — standard medical code sets required, when — rulemaking authority.

Effective 01 Jan 2002, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.384. Reimbursement of claims, duties of health carriers — claims submitted in electronic format, when — compliance monitored by department — complaint procedures developed — standard medical code sets required, when — rulemaking authority. — 1. All health carriers shall:

(1) Permit nonparticipating health care providers to file a claim for reimbursement for a health care service provided in this state as defined in section 376.1350 for a period of up to one year from the date of service;

(2) Permit participating health care providers to file a claim for reimbursement for a health care service provided in this state for a period of up to six months from the date of service, unless the contract between the health carrier and health care provider specifies a different standard;

(3) Not request a refund or offset against a claim more than twelve months after a health carrier has paid a claim except in cases of fraud or misrepresentation by the health care provider;

(4) Issue within one working day a confirmation of receipt of an electronically filed claim.

2. On or after January 1, 2003, all claims for reimbursement for a health care service provided in this shall be submitted in an electronic format consistent with federal administrative simplification standards adopted pursuant to the Health Insurance Portability and Accountability Act of 1996. Any claim submitted by a health care provider after January 1, 2003, in a nonelectronic format shall not be subject to the provisions of section 376.383. Any health carrier shall provide readily accessible electronic filing after this date to health care providers.

3. On or after January 1, 2002, the director of the department of insurance, financial institutions and professional registration shall monitor health carrier compliance with the provisions of this section and section 376.383. Examinations, which may be based upon statistical samplings, to determine compliance may be conducted by the department or the director may contract with a qualified private entity. Compliance shall be defined as properly processing and paying ninety-five percent of all claims received in a given calendar year in accordance with the provisions of this section and section 376.383. The director may assess an administrative penalty in addition to the penalties outlined in section 376.383 of up to twenty-five dollars per claim for the percentage of claims found to be in noncompliance, but not to exceed an annual aggregate penalty of two hundred fifty thousand dollars, for any health carrier deemed to be not in* compliance with this section and section 376.383. Any penalty assessed pursuant to this subsection shall be assessed in addition to penalties provided for pursuant to sections 375.942 and 375.1012.

4. If the director finds that health carriers are failing to make interest payments to health care professionals authorized by section 376.383, the director is authorized to order such health carriers to remit such interest payments. The director is also authorized to assess a monetary penalty, payable to the state of Missouri, in a sum not to exceed twenty-five percent of the unpaid interest payment against health carriers.

5. A health carrier may request a waiver of the requirements of this section and section 376.383 if the basis for the request is an act of God or other good cause as determined by the director.

6. The director shall develop a method by which health care providers may submit complaints to the department identifying violations of this section and section 376.383 by a health carrier. The director shall consider such complaints when determining whether to examine a health carrier's compliance. Prior to filing a complaint with the department, health care providers who believe that a health carrier has not paid a claim in accordance with this section and section 376.383 shall first contact the health carrier to determine the status of the claim to ensure that sufficient documentation supporting the claim has been provided and to determine whether the claim is considered to be complete. Complaints to the department regarding the payment of claims by a health carrier should contain information such as:

(1) The health care provider's name, address, and daytime phone number;

(2) The health carrier's name;

(3) The dates of service and the dates the claims were filed with the health carrier;

(4) Relevant correspondence between the health care provider and the health carrier, including requests from the health carrier for additional information; and

(5) Additional information which the health care provider believes would be of assistance in the department's review.

7. On or after January 1, 2003, all claims submitted electronically for reimbursement for a health care service provided in this state shall be submitted in a uniform format utilizing standard medical code sets. The uniform format and the standard medical code sets shall be promulgated by the department of insurance, financial institutions and professional registration through rules consistent with but no more stringent than the federal administrative simplification standards adopted pursuant to the Health Insurance Portability and Accountability Act of 1996.

8. The department shall have authority to promulgate rules for the implementation of section 376.383 and this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and if applicable, sections 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2001, shall be invalid and void.

(L. 2001 H.B. 328 & 88)

Effective 1-01-02

*Word "it" appears in original rolls.



Section 376.385 Diabetes — insurance coverage for equipment, supplies and self-management training.

Effective 28 Aug 1997

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.385. Diabetes — insurance coverage for equipment, supplies and self-management training. — 1. Each entity offering individual and group health insurance policies providing coverage on an expense-incurred basis, individual and group service or indemnity type contracts issued by a health services corporation, individual and group service contracts issued by a health maintenance organization, all self-insured group arrangements, to the extent not preempted by federal law, and all managed health care delivery entities of any type or description, that are delivered, issued for delivery, continued or renewed in this state on or after January 1, 1998, shall offer coverage for all physician-prescribed medically appropriate and necessary equipment, supplies and self-management training used in the management and treatment of diabetes. Coverage shall include persons with gestational, type I or type II diabetes.

2. Health care services required by this section shall not be subject to any greater deductible or co-payment than any other health care service provided by the policy, contract or plan.

3. No entity enumerated in subsection 1 of this section may reduce or eliminate coverage due to the requirements of this section.

4. Nothing in this section shall apply to accident-only, specified disease, hospital indemnity, Medicare supplement, long-term care, or other limited benefit health insurance policies.

(L. 1997 S.B. 24)



Section 376.386 Prescription drugs, one co-payment for dosage prescribed.

Effective 28 Aug 2006

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.386. Prescription drugs, one co-payment for dosage prescribed. — For any health carrier or health benefit plan, as defined in section 376.1350, that provides prescription drug coverage, if a prescription drug covered by a health carrier or health benefit plan is prescribed in a single dosage amount for which the particular prescription drug is not manufactured in such single dosage amount and requires dispensing the particular prescription drug in a combination of different manufactured dosage amounts, the health carrier or health benefit plan shall only impose one co-payment for the dispensing of the combination of manufactured dosages that equal the prescribed dosage for such prescription drug. Such co-payment requirement shall not apply to prescriptions in excess of a one-month supply. If technology does not permit such adjudication, the health carrier or health benefit plan shall provide reimbursement forms for the patient.

(L. 2006 S.B. 567 & 792 § 376.392)



Section 376.388 Maximum allowable costs — definitions — contract requirements — reimbursement — appeals process required.

Effective 28 Aug 2016

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

*376.388. Maximum allowable costs — definitions — contract requirements — reimbursement — appeals process required. — 1. As used in this section, unless the context requires otherwise, the following terms shall mean:

(1) “Contracted pharmacy” or “pharmacy”, a pharmacy located in Missouri participating in the network of a pharmacy benefits manager through a direct or indirect contract;

(2) “Health carrier”, an entity subject to the insurance laws and regulations of this state that contracts or offers to contract to provide, deliver, arrange for, pay for, or reimburse any of the costs of health care services, including a sickness and accident insurance company, a health maintenance organization, a nonprofit hospital and health service corporation, or any other entity providing a plan of health insurance, health benefits, or health services, except that such plan shall not include any coverage pursuant to a liability insurance policy, workers’ compensation insurance policy, or medical payments insurance issued as a supplement to a liability policy;

(3) “Maximum allowable cost”, the per-unit amount that a pharmacy benefits manager reimburses a pharmacist for a prescription drug, excluding a dispensing or professional fee;

(4) “Maximum allowable cost list” or “MAC list”, a listing of drug products that meet the standard described in this section;

(5) “Pharmacy”, as such term is defined in chapter 338;

(6) “Pharmacy benefits manager”, an entity that contracts with pharmacies on behalf of health carriers or any health plan sponsored by the state or a political subdivision of the state.

2. Upon each contract execution or renewal between a pharmacy benefits manager and a pharmacy or between a pharmacy benefits manager and a pharmacy’s contracting representative or agent, such as a pharmacy services administrative organization, a pharmacy benefits manager shall, with respect to such contract or renewal:

(1) Include in such contract or renewal the sources utilized to determine maximum allowable cost and update such pricing information at least every seven days; and

(2) Maintain a procedure to eliminate products from the maximum allowable cost list of drugs subject to such pricing or modify maximum allowable cost pricing at least every seven days, if such drugs do not meet the standards and requirements of this section, in order to remain consistent with pricing changes in the marketplace.

3. A pharmacy benefits manager shall reimburse pharmacies for drugs subject to maximum allowable cost pricing that has been updated to reflect market pricing at least every seven days as set forth under subdivision (1) of subsection 2 of this section.

4. A pharmacy benefits manager shall not place a drug on a maximum allowable cost list unless there are at least two therapeutically equivalent multisource generic drugs, or at least one generic drug available from at least one manufacturer, generally available for purchase by network pharmacies from national or regional wholesalers.

5. All contracts between a pharmacy benefits manager and a contracted pharmacy or between a pharmacy benefits manager and a pharmacy’s contracting representative or agent, such as a pharmacy services administrative organization, shall include a process to internally appeal, investigate, and resolve disputes regarding maximum allowable cost pricing. The process shall include the following:

(1) The right to appeal shall be limited to fourteen calendar days following the reimbursement of the initial claim; and

(2) A requirement that the pharmacy benefits manager shall respond to an appeal described in this subsection no later than fourteen calendar days after the date the appeal was received by such pharmacy benefits manager.

6. For appeals that are denied, the pharmacy benefits manager shall provide the reason for the denial and identify the national drug code of a drug product that may be purchased by contracted pharmacies at a price at or below the maximum allowable cost and, when applicable, may be substituted lawfully.

7. If the appeal is successful, the pharmacy benefits manager shall:

(1) Adjust the maximum allowable cost price that is the subject of the appeal effective on the day after the date the appeal is decided;

(2) Apply the adjusted maximum allowable cost price to all similarly situated pharmacies as determined by the pharmacy benefits manager; and

(3) Allow the pharmacy that succeeded in the appeal to reverse and rebill the pharmacy benefits claim giving rise to the appeal.

8. Appeals shall be upheld if:

(1) The pharmacy being reimbursed for the drug subject to the maximum allowable cost pricing in question was not reimbursed as required under subsection 3 of this section; or

(2) The drug subject to the maximum allowable cost pricing in question does not meet the requirements set forth under subsection 4 of this section.

(L. 2016 S.B. 608 merged with S.B. 635 merged with S.B. 865 & 866)

Effective 8-28-16 (S.B. 635); 8-28-16 (S.B. 865 & 866); *10-14-16 (S.B. 608), see § 21.250

*S.B. 608 was vetoed July 5, 2016. The veto was overridden on September 14, 2016.



Section 376.390 Reserve liability for group insurance — how computed.

Effective 28 Aug 1943

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.390. Reserve liability for group insurance — how computed. — The reserve liability for group insurance written by any life insurance company doing business in this state shall be computed upon such tables and basis as may be approved by the director of the department of insurance, financial institutions and professional registration.

(RSMo 1939 § 5832, A.L. 1943 p. 596)

Prior revision: 1929 § 5721



Section 376.391 Co-payments for chiropractic services, cap.

Effective 28 Aug 2009

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.391. Co-payments for chiropractic services, cap. — A health benefit plan or health carrier, as defined in section 376.1350, including but not limited to preferred provider organizations, independent physicians associations, third-party administrators, or any entity that contracts with licensed health care providers shall not impose any co-payment that exceeds fifty percent of the total cost of providing any single chiropractic service to its enrollees.

(L. 2009 H.B. 577)



Section 376.392 Prescription drug formularies, enrollees to be notified of changes to, when.

Effective 01 Jan 2008, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.392. Prescription drug formularies, enrollees to be notified of changes to, when. — For any health carrier or health benefit plan, as defined in section 376.1350, that provides prescription drug coverage or contracts with a third-party for prescription drug services, the health carrier or health benefit plan shall notify enrollees presently taking a prescription drug electronically, or in writing, upon request of the enrollee, at least thirty days prior to any deletions, other than generic substitutions, in the health carrier's or health benefit plan's prescription drug formulary that affect such enrollees.

(L. 2007 H.B. 818)

Effective 1-01-08



Section 376.395 Definitions for group health conversion policy requirements.

Effective 01 Jan 1983, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.395. Definitions for group health conversion policy requirements. — As used in sections 376.395 to 376.404 the following terms shall mean:

(1) "Group policy", a group health insurance policy issued by an insurance company and a group contract issued by a health service corporation, a health maintenance organization or a similar corporation or organization;

(2) "Group policyholder", the entity purchasing the group policy from the insurer;

(3) "Individual policy" or "converted policy", an individual health insurance policy issued by an insurance company or an individual health services contract issued by a health service corporation, a health maintenance organization or a similar corporation or organization;

(4) "Insurer", the entity issuing a group policy or an individual or converted policy;

(5) "Medicare", Title XVIII of the United States Social Security Act as added by the Social Security Amendments of 1965 or as later amended or superseded;

(6) "Premium", any premium or other consideration payable for coverage under a group or individual policy.

(L. 1981 S.B. 58 § 1)

Effective 1-01-83



Section 376.397 Converted policy to be offered on termination of group health coverage, when — exceptions — terms and conditions.

Effective 01 Jan 1983, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.397. Converted policy to be offered on termination of group health coverage, when — exceptions — terms and conditions. — 1. A group policy delivered or issued for delivery in this state which insures employees or members for hospital, surgical or major medical insurance on an expense incurred or service basis, other than for specific diseases or for accidental injuries only, shall provide that an employee or member whose insurance under the group policy has been terminated shall be entitled to have a converted policy issued to him by the insurer under whose group policy he was insured, without evidence of insurability, subject to the following terms and conditions:

(1) A converted policy need not be made available to an employee or member if termination of his insurance under the group policy occurred:

(a) Because he failed to make timely payment of any required contribution; or

(b) For any other reason, and he had not been continuously covered under the group policy, and for similar benefits under any group policy which it replaced, during the entire three months' period ending with such termination; or

(c) Because the group policy terminated or an employer's participation terminated, and the insurance is replaced by similar coverage under another group policy within thirty-one days of the date of termination;

(2) Written application and the first premium payment for the converted policy shall be made to the insurer not later than thirty-one days after such termination;

(3) The premium for the converted policy shall be determined in accordance with the insurer's table of premium rates applicable to the age and class of risk of each person to be covered under that policy and to the type and amount of insurance provided;

(4) The converted policy shall cover the employee or member and his dependents who were covered by the group policy on the date of termination of insurance. At the option of the insurer, a separate converted policy may be issued to cover any dependent;

(5) The insurer shall not be required to issue a converted policy covering any person if such person is or could be covered by Medicare. Furthermore, the insurer shall not be required to issue a converted policy covering any person if:

(a) Such person is or could be covered for similar benefits by another individual policy; such person is or could be covered for similar benefits under any arrangement of coverage for individuals in a group, whether insured or uninsured; or similar benefits are provided for or available to such person, by reason of any state or federal law; and

(b) The benefits under sources of the kind referred to in paragraph (a) above for such person, or benefits provided or available under sources of the kind referred to in paragraph (a) above for such person, together with the converted policy's benefits would result in overinsurance according to the insurer's standards for overinsurance;

(6) A converted policy may provide that the insurer may at any time request information of any person covered thereunder as to whether he is covered for the similar benefits described in paragraph (a) of subdivision (5) above or is or could be covered for the similar benefits described in paragraph (a) of subdivision (5) above. The converted policy may provide that as of any premium due date the insurer may refuse to renew the policy or the coverage of any insured person for the following reasons only:

(a) Either those similar benefits for which such person is or could be covered, together with the converted policy's benefits, would result in overinsurance according to the insurer's standards for overinsurance, or the policyholder of the converted policy fails to provide the requested information;

(b) Fraud or material misrepresentation in applying for any benefits under the converted policy;

(c) Eligibility of the insured person for coverage under Medicare or under any other state or federal law providing for benefits similar to those provided by the converted policy;

(d) Other reasons approved by the director of the department of insurance, financial institutions and professional registration;

(7) An insurer shall not be required to issue a converted policy providing benefits in excess of the hospital, surgical or major medical insurance under the group policy from which conversion is made;

(8) The converted policy shall not exclude, as a preexisting condition, any condition covered by the group policy; provided, however, that the converted policy may provide for a reduction of its hospital, surgical or medical benefits by the amount of any such benefits payable under the group policy after the individual's insurance terminates thereunder. The converted policy may also provide that during the first policy year the benefits payable under the converted policy, together with the benefits payable under the group policy, shall not exceed those that would have been payable had the individual's insurance under the group policy remained in force and effect;

(9) Subject to the provisions and conditions of sections 376.395 to 376.404, if the group insurance policy from which conversion is made insures the employee or member for basic hospital or surgical expense insurance, the employee or member shall be entitled to obtain a converted policy providing, at his option, coverage on an expense incurred basis under any of the following plans:

(a) Plan A, which shall include:

a. Hospital room and board daily expense benefits in a maximum dollar amount approximating the average semiprivate rate charged in the largest major metropolitan area of this state, for a maximum duration of seventy days;

b. Miscellaneous hospital expense benefits up to a maximum amount of ten times the hospital room and board daily expense benefits; and

c. Surgical expense benefits according to a surgical procedures schedule consistent with those customarily offered by the insurer under group or individual health insurance policies and providing a maximum benefit of eight hundred dollars;

(b) Plan B, which shall be the same as plan A, except that the maximum hospital room and board daily expense benefit is seventy-five percent of the corresponding maximum under subparagraph a of plan A, and the surgical schedule maximum is six hundred dollars;

(c) Plan C, which shall be the same as plan A, except that the maximum hospital room and board daily expense benefit is fifty percent of the corresponding maximum under subparagraph a of plan A, and the surgical schedule maximum is four hundred dollars.

­­

­

(10) Subject to the provisions and conditions of sections 376.395 to 376.404, if the group policy from which conversion is made insures the employee or member for major medical expense insurance, the employee or member shall be entitled to obtain a converted policy providing catastrophic or major medical coverage under a plan meeting the following requirements:

(a) A maximum benefit at least equal to, at the option of the insurer, either:

a. A maximum payment per covered person for all covered medical expenses incurred during that person's lifetime, equal to the smaller of the maximum benefit provided under the group policy or two hundred fifty thousand dollars;

b. A maximum payment for each unrelated injury or sickness, equal to the smaller of the maximum benefit provided under the group policy or two hundred fifty thousand dollars;

(b) Payment of benefits at the rate of eighty percent of covered medical expenses which are in excess of the deductible, until twenty percent of such expenses in a benefit period reaches one thousand dollars, after which benefits will be paid at the rate of one hundred percent during the remainder of such benefit period. Payment of benefits for outpatient treatment of mental illness, if provided in the converted policy, may be at a lesser rate, but not less than fifty percent;

(c) A deductible for each benefit period which, at the option of the insurer, shall be the sum of the benefits deductible plus one hundred dollars, or the corresponding deductible in the group policy. The term "benefits deductible", as used herein, means the value of any benefits provided on an expense incurred basis which are provided with respect to covered medical expenses by any other group or individual hospital, surgical or medical insurance policy or medical practice or other prepayment plan, or any other plan or program, whether insured or uninsured, or by reason of any state or federal law and if, pursuant to subdivision (11) herein, the converted policy provides both basic hospital or surgical coverage and major medical coverage, the value of such basic benefits. If the maximum benefit is determined under subparagraph b of paragraph (a) of this subdivision, the insurer may require that the deductible be satisfied during a period of not less than three months if the deductible is one hundred dollars or less, and not less than six months if the deductible exceeds one hundred dollars;

(d) The benefit period shall be each calendar year when the maximum benefit is determined under subparagraph a of paragraph (a) of this subdivision or twenty-four months when the maximum benefit is determined under subparagraph b of paragraph (a) of this subdivision;

(e) The term "covered medical expenses", as used in this subdivision, shall include at least, in the case of hospital room and board charges, the lesser of the dollar amount set out in plan A under subdivision (9) and the average semiprivate room and board rate for the hospital in which the individual is confined, and at least twice such amount for charges in an intensive care unit. Any surgical procedures schedule shall be consistent with those customarily offered by the insurer under group or individual health insurance policies and must provide at least a one thousand two hundred dollar maximum benefit;

(11) At the option of the insurer, benefit plans set forth in subdivisions (9) and (10) of this section may be provided under one policy or, in lieu of the benefit plans set forth in subdivisions (9) and (10) of this section, the insurer may provide a policy for comprehensive medical expense benefits without first dollar coverage. Such policy shall conform to the requirements of subdivision (10) of this section; provided, however, that an insurer electing to provide such a policy shall make available a low deductible option, not to exceed one hundred dollars, a high deductible option between five hundred dollars and one thousand dollars, and a third deductible option midway between the high and low deductible options. Alternatively, such a policy may provide for deductible options equal to the greater of the benefits deductible and the amount specified in the preceding sentence.

2. (1) The insurer may, at its option, offer alternative plans for converted policies from group policies in addition to those required by sections 376.395 to 376.404. Furthermore, if any insurer customarily offers individual policies on a service basis, that insurer may, in lieu of converted policies on an expense incurred basis, make available converted policies on a service basis which, in the opinion of the director of the department of insurance, financial institutions and professional registration, satisfy the intent of sections 376.395 to 376.404.

(2) Nothing in sections 376.395 to 376.404 shall preclude a health service corporation from limiting its conversion offerings to one of the plans offered by the insurer that is consistent with group policies customarily offered by the health service corporation. The employee or member under the group insurance policy from which conversion is made shall be entitled to obtain one such converted policy.

3. Notification of the conversion privilege shall be included in each certificate of coverage.

4. All converted policies shall become effective on the day immediately following the date of termination of insurance under a group policy.

(L. 1981 S.B. 58 § 2)

Effective 1-01-83



Section 376.398 Application to all group policies — effective, when.

Effective 01 Jan 1983, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.398. Application to all group policies — effective, when. — The provisions of sections 376.395 to 376.404 shall become effective January 1, 1983, and shall apply to all group policies delivered, issued for delivery or amended on or after January 1, 1983.

(L. 1981 S.B. 58 § A)

Effective 1-01-83



Section 376.401 Conversion rights — retirees — dependents of insured.

Effective 01 Jan 1983, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.401. Conversion rights — retirees — dependents of insured. — 1. In the event coverage would be continued under the group policy on an employee following his retirement, but prior to the time he is or could be covered by Medicare, the employee or member may elect, in lieu of such continuation of group insurance, to have the same conversion rights as would apply had that insurance terminated at retirement. The converted policy may provide for reduction or termination of coverage of any person upon his eligibility for coverage under Medicare or under any other state or federal law providing for benefits similar to those provided by the converted policy.

2. Subject to the conditions set forth in this section and section 376.397, the conversion privilege shall also be available to:

(1) The surviving spouse, if any, at the death of the employee or member, with respect to the spouse and such children whose coverage under the group policy terminates by reason of such death, or if the group policy provides for continuation of dependents coverage following the employee's or member's death, at the end of such continuation;

(2) The spouse of the employee or member upon termination of coverage of the spouse, while the employee or member remains insured under the group policy, with respect to the spouse and such children whose coverage under the group policy terminates at the same time; or

(3) A child, solely with respect to himself, upon termination of his coverage by reason of ceasing to be a qualified family member under the group policy, if a conversion privilege is not otherwise provided in sections 376.395 to 376.404 with respect to such termination.

(L. 1981 S.B. 58 § 3)

Effective 1-01-83



Section 376.403 Benefit levels — group coverage may be provided in lieu of converted policy — delivery outside state, form.

Effective 01 Jan 1983, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.403. Benefit levels — group coverage may be provided in lieu of converted policy — delivery outside state, form. — 1. If the benefit levels required in subdivision (9) of subsection 1 of section 376.397 exceed the benefit levels provided under the group policy, the converted policy may offer benefits which are substantially similar to those provided under the group policy in lieu of those required in subdivision (9) of subsection 1 of section 376.397.

2. The insurer may elect to provide group insurance coverage in lieu of the issuance of an individual converted policy.

3. A converted policy which is delivered outside this state may be on a form which could be delivered in such other jurisdiction as a converted policy had the group policy been issued in that jurisdiction.

(L. 1981 S.B. 58 § 4)

Effective 1-01-83



Section 376.404 Specific requirement requests of policyholder may be met by alteration.

Effective 01 Jan 1983, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.404. Specific requirement requests of policyholder may be met by alteration. — Upon written request by the group policyholder, the coverages required in section 376.397 may be changed or altered to meet the specific requirements of such group policyholder.

(L. 1981 S.B. 58 § 5)

Effective 1-01-83



Section 376.405 Group health and accident policies, approval required — exempt, when, director's powers.

Effective 28 Aug 2013

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.405. Group health and accident policies, approval required — exempt, when, director's powers. — 1. No insurance company licensed to transact business in this state shall deliver or issue for delivery in this state any policy of group accident or group health insurance, or group accident and health insurance, including insurance against hospital, medical or surgical expenses, covering a group in this state, unless such policy form shall have been approved by the director of the department of insurance, financial institutions and professional registration of the state of Missouri.

2. The director of the department of insurance, financial institutions and professional registration shall have authority to make such reasonable rules and regulations concerning the filing and submission of such policy forms as are necessary, proper or advisable. Such rules and regulations shall provide, among other things, that if a policy form is disapproved, all specific reasons for nonconformance shall be stated in writing within forty-five days from the date of filing; that a hearing shall be granted upon such disapproval, if so requested; and that the failure of the director of the department of insurance, financial institutions and professional registration, to take action approving or disapproving a submitted policy form within forty-five days from the date of filing, shall be deemed an approval thereof. If at any time after a policy form is approved or deemed approved the director determines that any provision of the filing is contrary to state law, the director shall notify the health carrier of the specific provisions that are contrary to state law and any specific statute or regulation to which the provision is contrary, and request that the health carrier file, within thirty days of the notification, an amendment form that modifies the provision to conform to state law. Upon approval of the amendment form by the director, the health carrier shall issue a copy of the amendment to each individual and entity to which the filing has been issued. Such amendment shall have the force and effect as if the amendment was in the original filing or policy.

3. The director of the department of insurance, financial institutions and professional registration shall approve only those policy forms which are in compliance with the insurance laws of this state and which contain such words, phraseology, conditions and provisions which are specific, certain and unambiguous and reasonably adequate to meet needed requirements for the protection of those insured. The disapproval of any policy form shall be based upon the requirements of the laws of this state or of any regulation lawfully promulgated thereunder.

4. The director of the department of insurance, financial institutions and professional registration may, by order or bulletin, exempt from the approval requirements of this section for so long as he deems proper any insurance policy, document, or form or type thereof, as specified in such order or bulletin, to which, in his opinion, this section may not practicably be applied, or the approval of which is, in his opinion, not desirable or necessary for the protection of the public.

(L. 1959 H.B. 253 § 1, A.L. 1984 S.B. 592, A.L. 2013 S.B. 262)



Section 376.406 Newborn child to be covered under health policies, extent of coverage — notification of birth, when, effect of — definitions.

Effective 28 Aug 2001

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.406. Newborn child to be covered under health policies, extent of coverage — notification of birth, when, effect of — definitions. — 1. All health benefit plans which provide coverage for a family member of an enrollee shall, as to such family member's coverage, also provide that the health benefits applicable for children shall be payable with respect to a newly born child of the enrollee from the moment of birth.

2. The coverage for newly born children shall consist of coverage of injury or sickness including the necessary care and treatment of medically diagnosed congenital defects and birth abnormalities.

3. If payment of a specific premium or subscription fee is required to provide coverage for a child, the health benefit plan may require that notification of birth of a newly born child and payment of the required premium or fees must be furnished to the health carrier within thirty-one days after the date of birth in order to have the coverage continue beyond such thirty-one-day period. If an application or other form of enrollment is required in order to continue coverage beyond the thirty-one-day period after the date of birth and the enrollee has notified the health carrier of the birth, either orally or in writing, the health carrier shall, upon notification, provide the enrollee with all forms and instructions necessary to enroll the newly born child and shall allow the enrollee an additional ten days from the date the forms and instructions are provided in which to enroll the newly born child.

4. The requirements of this section shall apply to all health benefit plans delivered or issued for delivery in this state on or after August 28, 2001.

5. For the purposes of this section, any review, renewal, extension, or continuation of any health benefit plan or of any of the terms, premiums, or subscriptions of the health benefit plan shall constitute a new delivery or issuance for delivery of the health benefit plan.

6. As used in this section, the terms "health benefit plan", "health carrier", and "enrollee" shall have the same meaning as defined in section 376.1350.

(L. 1974 H.B. 1487 §§ 1 to 4, A.L. 1983 S.B. 333, A.L. 2001 H.B. 328 & 88)

(1990) Statute preempted by ERISA. When employer's medical plan is self-insured, it is not subject to the requirement of automatic coverage for newborn children under health insurance plans which provide coverage for family member of the insured. (Mo. App.) St. Louis Children's Hospital v. Commerce Bancshares, Inc., No. 56423, Eastern District, May 9, 1990.

(1991) Language in statute mandating coverage for newborn child borne by a family member where policy provided coverage for family member is sufficiently broad to require mandatory health insurance coverage of a newborn child borne by the insured herself. Kelly v. Pan-American Life Insurance Co., 765 F.Supp. 1406 (W.D. Mo.).



Section 376.407 Advance practice nurse, claims for service to be reimbursed, when.

Effective 28 Aug 1998

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.407. Advance practice nurse, claims for service to be reimbursed, when. — Any health insurer, as defined in section 376.806, nonprofit health service plan or health maintenance organization shall reimburse a claim for services provided by an advance practice nurse, as defined in section 335.016, if such services are within the scope of practice of such nurse.

(L. 1998 H.B. 1302 § 9)



Section 376.410 Insurance companies to maintain reserves — exemptions.

Effective 28 Aug 1945

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.410. Insurance companies to maintain reserves — exemptions. — Except as provided in subdivision (6) of this section, all companies organized under the laws of this state, and engaged in writing policies of accident or health insurance, or combination policies of accident and health insurance, and all other companies transacting such kinds of business in this state, shall maintain reserves thereon in accordance with the following requirements:

(1) On all such policies actually written there shall be maintained an unearned gross premium reserve which reserve may be computed on a pro rata basis or such reserve may be computed at not less than fifty percent of the gross premiums in force;

(2) On all such policies written on a noncancellable plan and under the terms of which the company is obligated to renew or continue for a stated period, or to a stated age or for life, there shall be maintained active life reserves and reserves for losses in amounts not less than such minimum standards which the director of the department of insurance, financial institutions and professional registration shall determine and prescribe after giving proper consideration to the terms and conditions of the policies involved;

(3) On all such policies other than those written on a noncancellable plan there shall be maintained reserves for losses in amounts not less than the minimum standards which the director of the department of insurance, financial institutions and professional registration shall determine and prescribe after giving proper consideration to the terms and conditions of the policies involved;

(4) In the calculation of reserves required to be maintained under this section, proper credit shall be allowed for reinsurance in other companies licensed to do business in this state;

(5) In addition to the minimum reserves mentioned above the director of the department of insurance, financial institutions and professional registration may also require such companies to maintain reserves for extraordinary losses in amounts not less than such minimum standards which the director of the department of insurance, financial institutions and professional registration shall determine and prescribe after giving proper consideration to the terms and conditions of the policies involved;

(6) This section shall not be applicable to total and permanent disability benefits, or to accidental death benefits, contained in or supplementary to life insurance policies or other contracts and for which benefits the standard of valuation is prescribed by section 376.380.

(L. 1945 p. 1000 § 6077a)



Section 376.421 Group health insurance, authorized categories.

Effective 28 Aug 2009

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.421. Group health insurance, authorized categories. — 1. Except as provided in subsection 2 of this section, no policy of group health insurance shall be delivered in this state unless it conforms to one of the following descriptions:

(1) A policy issued to an employer, or to the trustees of a fund established by an employer, which employer or trustees shall be deemed the policyholder, to insure employees of the employer for the benefit of persons other than the employer, subject to the following requirements:

(a) The employees eligible for insurance under the policy shall be all of the employees of the employer, or all of any class or classes thereof. The policy may provide that the term employees shall include the employees of one or more subsidiary corporations, and the employees, individual proprietors, and partners of one or more affiliated corporations, proprietorships or partnerships, if the business of the employer and of such affiliated corporations, proprietorships or partnerships is under common control. The policy may provide that the term employees shall include the individual proprietor or partners if the employer is an individual proprietorship or partnership. The policy may provide that the term employees shall include retired employees, former employees and directors of a corporate employer. A policy issued to insure the employees of a public body may provide that the term employees shall include elected or appointed officials;

(b) The premium for the policy shall be paid either from the employer's funds or from funds contributed by the insured employees, or from both. Except as provided in paragraph (c) of this subdivision, a policy on which no part of the premium is to be derived from funds contributed by the insured employees must insure all eligible employees, except those who reject such coverage in writing; and

(c) An insurer may exclude or limit the coverage on any person as to whom evidence of individual insurability is not satisfactory to the insurer in a policy insuring fewer than ten employees and in a policy insuring ten or more employees if:

a. Application is not made within thirty-one days after the date of eligibility for insurance; or

b. The person voluntarily terminated the insurance while continuing to be eligible for insurance under the policy; or

c. After the expiration of an open enrollment period during which the person could have enrolled for the insurance or could have elected another level of benefits under the policy;

(2) A policy issued to a creditor or its parent holding company or to a trustee or trustees or agent designated by two or more creditors, which creditor, holding company, affiliate, trustee, trustees or agent shall be deemed the policyholder, to insure debtors of the creditor or creditors with respect to their indebtedness subject to the following requirements:

(a) The debtors eligible for insurance under the policy shall be all of the debtors of the creditor or creditors, or all of any class or classes thereof. The policy may provide that the term debtors shall include:

a. Borrowers of money or purchasers or lessees of goods, services, or property for which payment is arranged through a credit transaction;

b. The debtors of one or more subsidiary corporations; and

c. The debtors of one or more affiliated corporations, proprietorships or partnerships if the business of the policyholder and of such affiliated corporations, proprietorships or partnerships is under common control;

(b) The premium for the policy shall be paid either from the creditor's funds or from charges collected from the insured debtors, or from both. Except as provided in paragraph (c) of this subdivision, a policy on which no part of the premium is to be derived from funds contributed by insured debtors specifically for their insurance must insure all eligible debtors;

(c) An insurer may exclude any debtors as to whom evidence of individual insurability is not satisfactory to the insurer in a policy insuring fewer than ten debtors and in a policy insuring ten or more debtors if:

a. Application is not made within thirty-one days after the date of eligibility for insurance; or

b. The person voluntarily terminated the insurance while continuing to be eligible for insurance under the policy; or

c. After the expiration of an open enrollment period during which the person could have enrolled for the insurance or could have elected another level of benefits under the policy;

(d) The total amount of insurance payable with respect to an indebtedness shall not exceed the greater of the scheduled or actual amount of unpaid indebtedness to the creditor. The insurer may exclude any payments which are delinquent on the date the debtor becomes disabled as defined in the policy;

(e) The insurance may be payable to the creditor or to any successor to the right, title, and interest of the creditor. Such payment or payments shall reduce or extinguish the unpaid indebtedness of the debtor to the extent of each such payment and any excess of insurance shall be payable to the insured or the estate of the insured;

(f) Notwithstanding the preceding provisions of this subdivision, insurance on agricultural credit transaction commitments may be written up to the amount of the loan commitment, and insurance on educational credit transaction commitments may be written up to the amount of the loan commitment less the amount of any repayments made on the loan;

(3) A policy issued to a labor union or similar employee organization, which shall be deemed to be the policyholder, to insure members of such union or organization for the benefit of persons other than the union or organization or any of its officials, representatives, or agents, subject to the following requirements:

(a) The members eligible for insurance under the policy shall be all of the members of the union or organization, or all of any class or classes thereof;

(b) The premium for the policy shall be paid either from funds of the union or organization or from funds contributed by the insured members specifically for their insurance, or from both. Except as provided in paragraph (c) of this subdivision, a policy on which no part of the premium is to be derived from funds contributed by the insured members specifically for their insurance must insure all eligible members, except those who reject such coverage in writing;

(c) An insurer may exclude or limit the coverage on any person as to whom evidence of individual insurability is not satisfactory to the insurer in a policy insuring fewer than ten members and in a policy insuring ten or more members if:

a. Application is not made within thirty-one days after the date of eligibility for insurance; or

b. The person voluntarily terminated the insurance while continuing to be eligible for insurance under the policy; or

c. After the expiration of an open enrollment period during which the person could have enrolled for the insurance or could have elected another level of benefits under the policy;

(4) A policy issued to a trust, or to the trustee of a fund, established or adopted by two or more employers, or by one or more labor unions or similar employee organizations, or by one or more employers and one or more labor unions or similar employee organizations, which trust or trustee shall be deemed the policyholder, to insure employees of the employers or members of the unions or organizations for the benefit of persons other than the employers or the unions or organizations, subject to the following requirements:

(a) The persons eligible for insurance shall be all of the employees of the employers or all of the members of the unions or organizations, or all of any class or classes thereof. The policy may provide that the term employees shall include the employees of one or more subsidiary corporations, and the employees, individual proprietors, and partners of one or more affiliated corporations, proprietorships or partnerships if the business of the employer and of such affiliated corporations, proprietorships or partnerships is under common control. The policy may provide that the term employees shall include the individual proprietor or partners if the employer is an individual proprietorship or partnership. The policy may provide that the term employees shall include retired employees, former employees and directors of a corporate employer. The policy may provide that the term employees shall include the trustees or their employees, or both, if their duties are principally connected with such trusteeship;

(b) The premium for the policy shall be paid from funds contributed by the employer or employers of the insured persons or by the union or unions or similar employee organizations, or by both, or from funds contributed by the insured persons or from both the insured persons and the employer or union or similar employee organization. Except as provided in paragraph (c) of this subdivision, a policy on which no part of the premium is to be derived from funds contributed by the insured persons specifically for their insurance, must insure all eligible persons except those who reject such coverage in writing;

(c) An insurer may exclude or limit the coverage on any person as to whom evidence of individual insurability is not satisfactory to the insurer;

(5) A policy issued to an association or to a trust or to the trustees of a fund established, created and maintained for the benefit of members of one or more associations. The association or associations shall have at the outset a minimum of fifty members; shall have been organized and maintained in good faith for purposes other than that of obtaining insurance; shall have been in active existence for at least two years; shall have a constitution and bylaws which provide that the association or associations shall hold regular meetings not less than annually to further the purposes of the members; shall, except for credit unions, collect dues or solicit contributions from members; and shall provide the members with voting privileges and representation on the governing board and committees. The policy shall be subject to the following requirements:

(a) The policy may insure members of such association or associations, employees thereof, or employees of members, or one or more of the preceding, or all of any class or classes thereof for the benefit of persons other than the employee's employer;

(b) The premium for the policy shall be paid from funds contributed by the association or associations or by employer members, or by both, or from funds contributed by the covered persons or from both the covered persons and the association, associations, or employer members;

(c) Except as provided in paragraph (d) of this subdivision, a policy on which no part of the premium is to be derived from funds contributed by the covered persons specifically for their insurance must insure all eligible persons, except those who reject such coverage in writing;

(d) An insurer may exclude or limit the coverage on any person as to whom evidence of individual insurability is not satisfactory to the insurer;

(e) If the health benefit plan, as defined in section 376.1350, is delivered, issued for delivery, continued or renewed, is providing coverage to any resident of this state, and is providing coverage to sole proprietors, self-employed persons, small employers as defined in subsection 2 of section 379.930, and large employers, the insurer providing the coverage to the association or trust or trustees of a fund established, created, and maintained for the benefit of members of one or more associations may be exempt from subdivision (1) of subsection 1 of section 379.936 as it relates to the association plans established under this section. The director shall find that an exemption would be in the public interest and approved and that additional classes of business may be approved under subsection 4 of section 379.934 if the director determines that the health benefit plan:

a. Is underwritten and rated as a single employer;

b. Has a uniform health benefit plan design option or options for all participating association members or employers;

c. Has guarantee issue to all association members and all eligible employees, as defined in subsection 2 of section 379.930, of any participating association member company; and

d. Complies with all other federal and state insurance requirements, including but not limited to the small employer health insurance and availability act under sections 379.930 to 379.952;

(6) A policy issued to a credit union or to a trustee or trustees or agent designated by two or more credit unions, which credit union, trustee, trustees or agent shall be deemed the policyholder, to insure members of such credit union or credit unions for the benefit of persons other than the credit union or credit unions, trustee or trustees, or agent or any of their officials, subject to the following requirements:

(a) The members eligible for insurance shall be all of the members of the credit union or credit unions, or all of any class or classes thereof;

(b) The premium for the policy shall be paid by the policyholder from the credit union's funds and, except as provided in paragraph (c) of this subdivision, must insure all eligible members;

(c) An insurer may exclude or limit the coverage on any member as to whom evidence of individual insurability is not satisfactory to the insurer;

(7) A policy issued to cover persons in a group where that group is specifically described by a law of this state as one which may be covered for group life insurance. The provisions of such law relating to eligibility and evidence of insurability shall apply.

2. Group health insurance offered to a resident of this state under a group health insurance policy issued to a group other than one described in subsection 1 of this section shall be subject to the following requirements:

(1) No such group health insurance policy shall be delivered in this state unless the director finds that:

(a) The issuance of such group policy is not contrary to the best interest of the public;

(b) The issuance of the group policy would result in economies of acquisition or administration; and

(c) The benefits are reasonable in relation to the premiums charged;

(2) No such group health insurance coverage may be offered in this state by an insurer under a policy issued in another state unless this state or another state having requirements substantially similar to those contained in subdivision (1) of this subsection has made a determination that such requirements have been met;

(3) The premium for the policy shall be paid either from the policyholder's funds, or from funds contributed by the covered persons, or from both;

(4) An insurer may exclude or limit the coverage on any person as to whom evidence of individual insurability is not satisfactory to the insurer.

3. As used in this section, insurer shall have the same meaning as the definition of health carrier under section 376.1350, and "class" means a predefined group of persons eligible for coverage under a group insurance policy where members of a class represent the same or essentially the same hazard; except that, an insurer may offer a policy to an employer that charges a reduced premium rate or deductible for employees who do not smoke or use tobacco products as authorized under section 290.145, and such insurer shall not be considered to be in violation of any unfair trade practice, as defined in section 379.936, even if only some employers elect to purchase such a policy and other employers do not.

(L. 1985 H.B. 623 § 376.420, A.L. 1986 S.B. 774, A.L. 2006 H.B. 1827 merged with S.B. 567 & 792, A.L. 2009 H.B. 919)



Section 376.422 Direct response solicitation and sponsoring or endorsing entity, defined — certain group or individual insurers paying compensation to policyholder or sponsoring entity to notify policyholders.

Effective 28 Aug 1985

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.422. Direct response solicitation and sponsoring or endorsing entity, defined — certain group or individual insurers paying compensation to policyholder or sponsoring entity to notify policyholders. — 1. As used in this section, the following terms shall mean:

(1) "Direct response solicitation", a solicitation through a sponsoring or endorsing entity or through the mails, telephone, or other mass communications medium;

(2) "Sponsoring or endorsing entity", an organization which has arranged for the offering of a program of insurance in a manner which communicates that eligibility for participation in the program is dependent upon affiliation with such organization or that it endorses participation in the program.

2. With respect to a program of insurance, whether issued on an individual basis or a group basis, which would not qualify under subdivisions (1), (2), (3), (4) and (6) of subsection 1 of section 376.421, if issued on a group basis, if compensation of any kind will or may be paid to a policyholder in the case of a group policy, or a sponsoring or endorsing entity in the case of individual, blanket or franchise policies marketed by means of direct response solicitation, the insurer shall cause to be distributed to prospective insureds a written notice that compensation will or may be paid. Such notice shall be distributed whether compensation is direct or indirect and whether such compensation is paid to or retained by the policyholder or sponsoring or endorsing entity or paid to or retained by a third party at the direction of the policyholder or sponsoring or endorsing entity or any entity affiliated therewith by way of ownership, contract or employment. The notice required by this subsection shall be placed on or shall accompany any application or enrollment form provided prospective insureds.

(L. 1985 H.B. 623)



Section 376.423 Health insurance, claims for chiropractic services denial, qualified chiropractor to review, qualifications — investigation by department, when.

Effective 28 Aug 1997

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.423. Health insurance, claims for chiropractic services denial, qualified chiropractor to review, qualifications — investigation by department, when. — 1. Beginning January 1, 1993, any consultant retained by any insurance company, health services corporation and any self-insured group arrangement to the extent not preempted by federal law, to review claims, under any policy of accident and sickness insurance or membership contract, denied in whole or in part for services rendered by a chiropractor shall:

(1) Be licensed and practicing as a chiropractor in the state of Missouri, and, if the claim is made from a metropolitan statistical area in Missouri as that term is defined by the United States Bureau of the Census, then he shall be practicing as a chiropractor in any such metropolitan statistical area in Missouri; or be licensed and practicing as a chiropractor in the state in which the claim is reviewed;

(2) Obtain a certificate from the board of chiropractic examiners, which shall indicate that the licensee has complied with the provisions of this section and has met the minimum standards contained in this section. The application for a certificate shall be on a form provided by the board;

(3) Provide to the board of chiropractic examiners, in addition to the other information required to be provided on the application, certification that the licensee has either:

(a) Successfully completed at least one hundred hours of postgraduate training in insurance claims consulting, which training was presented by a college of chiropractic having status with the council on chiropractic education; or

(b) Successfully completed at least one hundred hours training in insurance claims consulting in the course of study approved by the board of chiropractic examiners; and

(4) Have received at least one-half of his earned income from the clinical practice of chiropractic. The term "clinical practice of chiropractic" shall not include the review of claims regulated by this section nor any of the paperwork which is or becomes part of the review nor any of the income from examining a person whose claim is being reviewed.

2. The compensation of such consultant shall not be based on a percentage of the amount by which a claim is reduced for payment.

3. Upon receipt of a complaint from the insured or the chiropractor alleging an adverse chiropractic review determination, the director of the department of insurance, financial institutions and professional registration shall investigate to determine whether the insurance company or health services corporation has engaged in an unfair claims settlement practice under the provisions of subdivision (10) of section 375.936 or a violation of this section. The department of insurance, financial institutions and professional registration shall promulgate rules to enforce the provisions of this subsection.

4. Any licensee who shall advertise or announce to the public in any communication or solicitation that he engages in or provides insurance claims consulting in any aspect without having first complied with this section shall be deemed to have engaged in false, misleading or deceptive advertising.

5. It shall be unlawful for any person who is licensed under the provisions of chapter 331 to accept employment as a consultant to review health care claims for services rendered by any chiropractor unless he meets the qualifications and conditions of subsection 1 of this section. The provisions of this subsection shall be enforced by the board of chiropractic examiners, which administers the provisions of chapter 331. Violations of this section shall constitute grounds for disciplinary action pursuant to section 331.060.

6. The board of chiropractic examiners may by rule establish and enforce the conditions under which it will issue certificates of compliance.

7. The board of chiropractic examiners is authorized, pursuant to section 331.070, to set fees to cover the cost and expense of administering this section.

(L. 1990 H.B. 1739 § 13, A.L. 1992 S.B. 698, A.L. 1993 S.B. 52, A.L. 1997 H.B. 335)



Section 376.424 Group health insurance policies may be extended to insure family members or dependents.

Effective 28 Aug 1985

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.424. Group health insurance policies may be extended to insure family members or dependents. — Except for a policy issued under subdivision (2) of subsection 1 of section 376.421, a group health insurance policy may be extended to insure the employees and members with respect to their family members or dependents, or any class or classes thereof, subject to the following:

(1) The premium for the insurance shall be paid either from funds contributed by the employer, union, association or other person to whom the policy has been issued or from funds contributed by the covered persons, or from both. Except as provided in subdivision (2) of this section, a policy on which no part of the premium for the family members' or dependents' coverage is to be derived from funds contributed by the covered persons must insure all eligible employees or members with respect to their family members or dependents, or any class or classes thereof;

(2) An insurer may exclude or limit the coverage on any family member or dependent as to whom evidence of individual insurability is not satisfactory to the insurer, subject to sections 376.406 and 376.776 in a policy insuring fewer than ten employees or members and in a policy insuring ten or more employees or members if:

(a) Application is not made within thirty-one days after the date of eligibility for insurance; or

(b) The employee or member voluntarily terminated the insurance of the family member or dependent while such family member or dependent continues to be eligible for insurance under the policy; or

(c) After the expiration of an open enrollment period during which the family member or dependent could have been enrolled for the insurance or could have been enrolled for another level of benefits under the policy.

(L. 1985 H.B. 623)



Section 376.425 Student accident policies, may not limit surgical benefits, when.

Effective 01 Jan 1993, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.425. Student accident policies, may not limit surgical benefits, when. — 1. As used in this section, the following terms mean:

(1) "Institution of higher learning", any college or university, or "institution" as that term is defined in section 173.510;

(2) "Sponsoring or endorsing entity", the same as that term is defined in section 376.422;

(3) "Student accident policy", any individual, franchise, group or blanket policy of accident or health insurance which policy is offered to students of a sponsoring or endorsing entity which is an institution of higher learning and under which policy the insured person pays all or substantially all of the cost of his insurance.

2. No student accident policy issued or delivered for issuance in this state shall limit or exclude surgical benefits to one procedure when multiple procedures are done in one operating session.

(L. 1992 S.B. 831 §§ A, 1)

Effective 1-01-93



Section 376.426 Group health policies, required provisions.

Effective 28 Aug 2013

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.426. Group health policies, required provisions. — No policy of group health insurance shall be delivered in this state unless it contains in substance the following provisions, or provisions which in the opinion of the director of the department of insurance, financial institutions and professional registration are more favorable to the persons insured or at least as favorable to the persons insured and more favorable to the policyholder; except that: provisions in subdivisions (5), (7), (12), (15), and (16) of this section shall not apply to policies insuring debtors; standard provisions required for individual health insurance policies shall not apply to group health insurance policies; and if any provision of this section is in whole or in part inapplicable to or inconsistent with the coverage provided by a particular form of policy, the insurer, with the approval of the director, shall omit from such policy any inapplicable provision or part of a provision, and shall modify any inconsistent provision or part of the provision in such manner as to make the provision as contained in the policy consistent with the coverage provided by the policy:

(1) A provision that the policyholder is entitled to a grace period of thirty-one days for the payment of any premium due except the first, during which grace period the policy shall continue in force, unless the policyholder shall have given the insurer written notice of discontinuance in advance of the date of discontinuance and in accordance with the terms of the policy. The policy may provide that the policyholder shall be liable to the insurer for the payment of a pro rata premium for the time the policy was in force during such grace period;

(2) A provision that the validity of the policy shall not be contested, except for nonpayment of premiums, after it has been in force for two years from its date of issue, and that no statement made by any person covered under the policy relating to insurability shall be used in contesting the validity of the insurance with respect to which such statement was made after such insurance has been in force prior to the contest for a period of two years during such person's lifetime nor unless it is contained in a written instrument signed by the person making such statement; except that, no such provision shall preclude the assertion at any time of defenses based upon the person's ineligibility for coverage under the policy or upon other provisions in the policy;

(3) A provision that a copy of the application, if any, of the policyholder shall be attached to the policy when issued, that all statements made by the policyholder or by the persons insured shall be deemed representations and not warranties and that no statement made by any person insured shall be used in any contest unless a copy of the instrument containing the statement is or has been furnished to such person or, in the event of the death or incapacity of the insured person, to the individual's beneficiary or personal representative;

(4) A provision setting forth the conditions, if any, under which the insurer reserves the right to require a person eligible for insurance to furnish evidence of individual insurability satisfactory to the insurer as a condition to part or all of the individual's coverage;

(5) A provision specifying the additional exclusions or limitations, if any, applicable under the policy with respect to a disease or physical condition of a person, not otherwise excluded from the person's coverage by name or specific description effective on the date of the person's loss, which existed prior to the effective date of the person's coverage under the policy. Any such exclusion or limitation may only apply to a disease or physical condition for which medical advice or treatment was received by the person during the twelve months prior to the effective date of the person's coverage. In no event shall such exclusion or limitation apply to loss incurred or disability commencing after the earlier of:

(a) The end of a continuous period of twelve months commencing on or after the effective date of the person's coverage during all of which the person has received no medical advice or treatment in connection with such disease or physical condition; or

(b) The end of the two-year period commencing on the effective date of the person's coverage;

(6) If the premiums or benefits vary by age, there shall be a provision specifying an equitable adjustment of premiums or of benefits, or both, to be made in the event the age of the covered person has been misstated, such provision to contain a clear statement of the method of adjustment to be used;

(7) A provision that the insurer shall issue to the policyholder, for delivery to each person insured, a certificate setting forth a statement as to the insurance protection to which that person is entitled, to whom the insurance benefits are payable, and a statement as to any family member's or dependent's coverage;

(8) A provision that written notice of claim must be given to the insurer within twenty days after the occurrence or commencement of any loss covered by the policy. Failure to give notice within such time shall not invalidate nor reduce any claim if it shall be shown not to have been reasonably possible to give such notice and that notice was given as soon as was reasonably possible;

(9) A provision that the insurer shall furnish to the person making claim, or to the policyholder for delivery to such person, such forms as are usually furnished by it for filing proof of loss. If such forms are not furnished before the expiration of fifteen days after the insurer receives notice of any claim under the policy, the person making such claim shall be deemed to have complied with the requirements of the policy as to proof of loss upon submitting, within the time fixed in the policy for filing proof of loss, written proof covering the occurrence, character, and extent of the loss for which claim is made;

(10) A provision that in the case of claim for loss of time for disability, written proof of such loss must be furnished to the insurer within ninety days after the commencement of the period for which the insurer is liable, and that subsequent written proofs of the continuance of such disability must be furnished to the insurer at such intervals as the insurer may reasonably require, and that in the case of claim for any other loss, written proof of such loss must be furnished to the insurer within ninety days after the date of such loss. Failure to furnish such proof within such time shall not invalidate nor reduce any claim if it was not reasonably possible to furnish such proof within such time, provided such proof is furnished as soon as reasonably possible and in no event, except in the absence of legal capacity of the claimant, later than one year from the time proof is otherwise required;

(11) A provision that all benefits payable under the policy other than benefits for loss of time shall be payable not more than thirty days after receipt of proof and that, subject to due proof of loss, all accrued benefits payable under the policy for loss of time shall be paid not less frequently than monthly during the continuance of the period for which the insurer is liable, and that any balance remaining unpaid at the termination of such period shall be paid as soon as possible after receipt of such proof;

(12) A provision that benefits for accidental loss of life of a person insured shall be payable to the beneficiary designated by the person insured or, if the policy contains conditions pertaining to family status, the beneficiary may be the family member specified by the policy terms. In either case, payment of these benefits is subject to the provisions of the policy in the event no such designated or specified beneficiary is living at the death of the person insured. All other benefits of the policy shall be payable to the person insured. The policy may also provide that if any benefit is payable to the estate of a person, or to a person who is a minor or otherwise not competent to give a valid release, the insurer may pay such benefit, up to an amount not exceeding two thousand dollars, to any relative by blood or connection by marriage of such person who is deemed by the insurer to be equitably entitled thereto;

(13) A provision that the insurer shall have the right and opportunity, at the insurer's own expense, to examine the person of the individual for whom claim is made when and so often as it may reasonably require during the pendency of the claim under the policy and also the right and opportunity, at the insurer's own expense, to make an autopsy in case of death where it is not prohibited by law;

(14) A provision that no action at law or in equity shall be brought to recover on the policy prior to the expiration of sixty days after proof of loss has been filed in accordance with the requirements of the policy and that no such action shall be brought at all unless brought within three years from the expiration of the time within which proof of loss is required by the policy;

(15) A provision specifying the conditions under which the policy may be terminated. Such provision shall state that except for nonpayment of the required premium or the failure to meet continued underwriting standards, the insurer may not terminate the policy prior to the first anniversary date of the effective date of the policy as specified therein, and a notice of any intention to terminate the policy by the insurer must be given to the policyholder at least thirty-one days prior to the effective date of the termination. Any termination by the insurer shall be without prejudice to any expenses originating prior to the effective date of termination. An expense will be considered incurred on the date the medical care or supply is received;

(16) A provision stating that if a policy provides that coverage of a dependent child terminates upon attainment of the limiting age for dependent children specified in the policy, such policy, so long as it remains in force, shall be deemed to provide that attainment of such limiting age does not operate to terminate the hospital and medical coverage of such child while the child is and continues to be both incapable of self-sustaining employment by reason of mental or physical handicap and chiefly dependent upon the certificate holder for support and maintenance. Proof of such incapacity and dependency must be furnished to the insurer by the certificate holder at least thirty-one days after the child's attainment of the limiting age. The insurer may require at reasonable intervals during the two years following the child's attainment of the limiting age subsequent proof of the child's incapacity and dependency. After such two-year period, the insurer may require subsequent proof not more than once each year. This subdivision shall apply only to policies delivered or issued for delivery in this state on or after one hundred twenty days after September 28, 1985;

(17) A provision stating that if a policy provides that coverage of a dependent child terminates upon attainment of the limiting age for dependent children specified in the policy, such policy, so long as it remains in force, until the dependent child attains the limiting age, shall remain in force at the option of the certificate holder. Eligibility for continued coverage shall be established where the dependent child is:

(a) Unmarried and no more than that twenty-five years of age; and

(b) A resident of this state; and

(c) Not provided coverage as a named subscriber, insured, enrollee, or covered person under any group or individual health benefit plan, or entitled to benefits under Title XVIII of the Social Security Act, P.L. 89-97, 42 U.S.C. Section 1395, et seq.;

(18) In the case of a policy insuring debtors, a provision that the insurer shall furnish to the policyholder for delivery to each debtor insured under the policy a certificate of insurance describing the coverage and specifying that the benefits payable shall first be applied to reduce or extinguish the indebtedness;

*(19) Notwithstanding any other provision of law to the contrary, a health carrier, as defined in section 376.1350, may offer a health benefit plan that is a managed care plan that requires all health care services to be delivered by a participating provider in the health carrier's network, except for emergency services, as defined in section 376.1350, and the services described in subsection 4 of section 376.811. Such a provision shall be disclosed in clear, conspicuous, and understandable language in the enrollment application and in the policy form. Whenever a health carrier offers a health benefit plan pursuant to this subdivision to a group contract holder as an exclusive or full replacement health benefit plan the health carrier shall offer at least one additional health benefit plan option that includes an out-of-network benefit. The decision to accept or reject the offer of the option of a health benefit plan that includes an out-of-network benefit shall be made by the enrollee and not the group contract holder;

*(20) A provision stating that a health benefit plan issued pursuant to subdivision (19) of this section shall have in place a procedure by which an enrollee may obtain a referral to a nonparticipating provider when the enrollee is diagnosed with a life-threatening condition or disabling degenerative disease.

­­

­

(L. 1985 H.B. 623, A.L. 2007 H.B. 818, A.L. 2013 S.B. 262)

*Contingent expiration date

*Revisor's Note: 42 U.S.C. § 300gg had not been repealed as of the date of the general republiation of the Revised Statutes of Missouri in 2016.



Section 376.427 Assignment of benefits made by insured to provider — payment, how made — exceptions — all claims to be paid, when.

Effective 28 Aug 1992

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.427. Assignment of benefits made by insured to provider — payment, how made — exceptions — all claims to be paid, when. — 1. As used in this section, the following terms mean:

(1) "Health care services", medical, surgical, dental, podiatric, pharmaceutical, chiropractic, licensed ambulance service, and optometric services;

(2) "Insured", any person entitled to benefits under a contract of accident and sickness insurance, or medical-payment insurance issued as a supplement to liability insurance but not including any other coverages contained in a liability or a workers' compensation policy, issued by an insurer;

(3) "Insurer", any person, reciprocal exchange, interinsurer, fraternal benefit society, health services corporation, self-insured group arrangement to the extent not prohibited by federal law, or any other legal entity engaged in the business of insurance;

(4) "Provider", a physician, hospital, dentist, podiatrist, chiropractor, pharmacy, licensed ambulance service, or optometrist, licensed by this state.

2. Upon receipt of an assignment of benefits made by the insured to a provider, the insurer shall issue the instrument of payment for a claim for payment for health care services in the name of the provider. All claims shall be paid within thirty days of the receipt by the insurer of all documents reasonably needed to determine the claim.

3. Nothing in this section shall preclude an insurer from voluntarily issuing an instrument of payment in the single name of the provider.

4. This section shall not require any insurer, health services corporation, health maintenance corporation or preferred provider organization which directly contracts with certain members of a class of providers for the delivery of health care services to issue payment as provided pursuant to this section to those members of the class which do not have a contract with the insurer.

(L. 1990 H.B. 1739 § 14, A.L. 1992 S.B. 698)



Section 376.428 Federal COBRA provisions to apply to group health insurance policies.

Effective 26 Jun 2009, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.428. Federal COBRA provisions to apply to group health insurance policies. — 1. A group policy delivered or issued for delivery in this state by a health carrier or health benefit plan, as defined in section 376.1350, which insures employees or members and their eligible dependents for hospital, surgical or major medical insurance on an expense-incurred or service basis, other than for specific diseases or for accidental injuries only, shall provide that employees or members whose coverage under the group policy, which includes coverage for their eligible dependents, would otherwise terminate because of termination of employment or membership shall be entitled to continue their hospital, surgical or major medical coverage, including coverage for their eligible dependents, under that group policy in the same manner as continuation of coverage is required under the continuation of coverage provisions set forth in the federal Consolidated Omnibus Budget Reconciliation Act (COBRA), as amended.

2. The spouse of an employee or member whose coverage under the group policy would otherwise terminate due to dissolution of marriage or death of the employee or member shall have the same continuation privilege accorded under sections 376.421 to 376.442, 376.694 to 376.696, and 376.779 to the employee or member upon termination of employment or membership.

3. The right to a converted policy pursuant to sections 376.395 to 376.404 for an employee or member entitled to continuation of coverage under sections 376.421 to 376.442, 376.694 to 376.696, and 376.779 shall commence upon termination of the continued coverage provided for in sections 376.421 to 376.442, 376.694 to 376.696, and 376.779.

4. This section shall only apply to those persons who are not subject to the continuation and conversion provisions set forth in Title I, Subtitle B, Part 6 of the Employment Retirement Income Security Act of 1974 or Title XXII of the Public Health Service Act, as said acts were in effect on January 1, 1987.

(L. 1985 H.B. 623, A.L. 1987 S.B. 337, A.L. 1988 H.B. 1242 Revision, A.L. 1991 H.B. 385, et al., A.L. 2009 H.B. 231)

Effective 6-26-09



Section 376.429 Coverage for certain clinical trials for prevention, early detection and treatment of cancer, restrictions — definitions — exclusions.

Effective 28 Aug 2006

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.429. Coverage for certain clinical trials for prevention, early detection and treatment of cancer, restrictions — definitions — exclusions. — 1. All health benefit plans, as defined in section 376.1350, that are delivered, issued for delivery, continued or renewed on or after August 28, 2006, and providing coverage to any resident of this state shall provide coverage for routine patient care costs as defined in subsection 7 of this section incurred as the result of phase II, III, or IV of a clinical trial that is approved by an entity listed in subsection 4 of this section and is undertaken for the purposes of the prevention, early detection, or treatment of cancer. Health benefit plans may limit coverage for the routine patient care costs of patients in phase II of a clinical trial to those treating facilities within the health benefit plans' provider network; except that, this provision shall not be construed as relieving a health benefit plan of the sufficiency of network requirements under state statute.

2. In the case of treatment under a clinical trial, the treating facility and personnel must have the expertise and training to provide the treatment and treat a sufficient volume of patients. There must be equal to or superior, noninvestigational treatment alternatives and the available clinical or preclinical data must provide a reasonable expectation that the treatment will be superior to the noninvestigational alternatives.

3. Coverage required by this section shall include coverage for routine patient care costs incurred for drugs and devices that have been approved for sale by the Food and Drug Administration (FDA), regardless of whether approved by the FDA for use in treating the patient's particular condition, including coverage for reasonable and medically necessary services needed to administer the drug or use the device under evaluation in the clinical trial.

4. Subsections 1 and 2 of this section requiring coverage for routine patient care costs shall apply to phase III or IV of clinical trials that are approved or funded by one of the following entities:

(1) One of the National Institutes of Health (NIH);

(2) An NIH cooperative group or center as defined in subsection 7 of this section;

(3) The FDA in the form of an investigational new drug application;

(4) The federal Departments of Veterans' Affairs or Defense;

(5) An institutional review board in this state that has an appropriate assurance approved by the Department of Health and Human Services assuring compliance with and implementation of regulations for the protection of human subjects (45 CFR 46); or

(6) A qualified research entity that meets the criteria for NIH Center support grant eligibility.

5. Subsections 1 and 2 of this section requiring coverage for routine patient care costs shall apply to phase II of clinical trials if:

(1) Phase II of a clinical trial is sanctioned by the National Institutes of Health (NIH) or National Cancer Institute (NCI) and conducted at academic or National Cancer Institute Center; and

(2) The person covered under this section is enrolled in the clinical trial. This section shall not apply to persons who are only following the protocol of phase II of a clinical trial, but not actually enrolled.

6. An entity seeking coverage for treatment, prevention, or early detection in a clinical trial approved by an institutional review board under subdivision (5) of subsection 4 of this section shall maintain and post electronically a list of the clinical trials meeting the requirements of subsections 2 and 3 of this section. This list shall include: the phase for which the clinical trial is approved; the entity approving the trial; the particular disease; and the number of participants in the trial. If the electronic posting is not practical, the entity seeking coverage shall periodically provide payers and providers in the state with a written list of trials providing the information required in this section.

7. As used in this section, the following terms shall mean:

(1) "Cooperative group", a formal network of facilities that collaborate on research projects and have an established NIH-approved Peer Review Program operating within the group, including the NCI Clinical Cooperative Group and the NCI Community Clinical Oncology Program;

(2) "Multiple project assurance contract", a contract between an institution and the federal Department of Health and Human Services (DHHS) that defines the relationship of the institution to the DHHS and sets out the responsibilities of the institution and the procedures that will be used by the institution to protect human subjects;

(3) "Routine patient care costs" shall include coverage for reasonable and medically necessary services needed to administer the drug or device under evaluation in the clinical trial. Routine patient care costs include all items and services that are otherwise generally available to a qualified individual that are provided in the clinical trial except:

(a) The investigational item or service itself;

(b) Items and services provided solely to satisfy data collection and analysis needs and that are not used in the direct clinical management of the patient; and

(c) Items and services customarily provided by the research sponsors free of charge for any enrollee in the trial.

8. For the purpose of this section, providers participating in clinical trials shall obtain a patient's informed consent for participation on the clinical trial in a manner that is consistent with current legal and ethical standards. Such documents shall be made available to the health insurer upon request.

9. The provisions of this section shall not apply to a policy, plan or contract paid under Title XVIII or Title XIX of the Social Security Act.

10. Nothing in this section shall apply to any accident-only policy, specified disease policy, hospital indemnity policy, Medicare supplement policy, long-term care policy, short-term major medical policy of six months or less duration, or other limited benefit health insurance policies.

11. The provisions of this section regarding phase II of a clinical trial shall not apply automatically to an individually underwritten health benefit plan, but shall be an option to any such plan.

(L. 2002 S.B. 1026, A.L. 2003 S.B. 407, A.L. 2006 S.B. 567 & 792)



Section 376.431 Employees or members of unions or associations, group or group-type basis coverage, sections 376.431 to 376.442 to apply.

Effective 28 Aug 1999

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.431. Employees or members of unions or associations, group or group-type basis coverage, sections 376.431 to 376.442 to apply. — The provisions of sections 376.431 to 376.442 are applicable to all insurance policies and contracts issued or provided by an insurance company, health services corporation or health maintenance organization on a group or group-type basis covering persons as employees of employers or as members of unions or associations.

(L. 1985 H.B. 623 § 376.430, A.L. 1999 H.B. 903)



Section 376.432 Group-type basis, defined.

Effective 28 Aug 1999

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.432. Group-type basis, defined. — As used in sections 376.431 to 376.442, the term "group-type basis" means a benefit plan, other than salary budget plans utilizing individual insurance policies or contracts, which meets the following conditions:

(1) Coverage is provided through insurance policies or contracts to classes of employees or members defined in terms of conditions pertaining to employment or membership;

(2) The coverage is not available to the general public and can be obtained and maintained only because of the covered person's membership in or connection with the particular organization or group;

(3) There are arrangements for bulk payment of premiums or subscription charges to the insurer or health services corporation; and

(4) There is sponsorship of the plan by the employer, union or association.

(L. 1985 H.B. 623, A.L. 1999 H.B. 903)



Section 376.433 Self-insurance plans for health care, public entities — subject to Medicaid rights, obligations, and remedies.

Effective 28 Aug 2004

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.433. Self-insurance plans for health care, public entities — subject to Medicaid rights, obligations, and remedies. — 1. Any public entity which provides, furnishes, or pays for hospital, medical, surgical, or other health care services under a plan of self-insurance to an employee or to any other person covered under the public entity's plan of self-insurance shall have the same rights and obligations, and be subject to the same remedies, as the department of social services has with Medicaid, as provided in section 208.215.

2. As used in this section, the term "public entity" shall have the same meaning ascribed to it in section 107.170.

3. This section shall not apply to limited benefit supplemental health insurance policies paid for entirely by an employee of the public entity.

(L. 2004 H.B. 1233)



Section 376.434 Carrier liable for claims incurred during grace period, when — exceptions.

Effective 28 Aug 1985

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.434. Carrier liable for claims incurred during grace period, when — exceptions. — 1. If a policy or contract subject to sections 376.431 to 376.442 provides for automatic discontinuance of the policy or contract after a premium or subscription charge has remained unpaid through the grace period allowed for such payment, the carrier shall be liable for valid claims for covered losses incurred prior to the end of the grace period. However, in no case shall a carrier be held liable for claims incurred during a grace period unless:

(1) Appropriate dues or premiums are received by the carrier during such grace period; or

(2) Such liability is specifically stated in the contract.

2. If the actions of the carrier after the end of the grace period indicate that it considers the policy or contract as continuing in force beyond the end of the grace period, such as by continuing to recognize claims subsequently incurred, the carrier shall be liable for valid claims for losses beginning prior to the effective date of written notice of discontinuance to the policyholder or other entity responsible for making payments or submitting subscription charges to the carrier. The effective date of discontinuance shall not be prior to midnight at the end of the third scheduled work day after the date upon which the notice is delivered.

(L. 1985 H.B. 623)



Section 376.435 Claim information to be reported, when — covered lives defined.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.435. Claim information to be reported, when — covered lives defined. — 1. Beginning January 1, 2008, a health carrier providing a group health benefit plan or plans, as such terms are defined in section 376.1350, to an employer who meets the requirements specified in subsection 2 of this section shall, upon request by the employer or the employer's producer of record, provide a report of the total dollar amount and total number of claims paid under the plan or plans for each of the prior three years or for each year coverage was in place if less than three years at the time of the request. In the case of an employer with multiple plans, the total dollar amounts shall be aggregated into one report. The report shall be provided within thirty days of the request; however, a health carrier shall not be required to provide such report for the employer or the employer's producer of record more than twice in any calendar year. The information provided to the employer or the employer's producer of record shall be furnished in a manner that does not individually identify any employee or other person covered by the health benefit plan and shall comply with all applicable federal and state privacy laws regarding the disclosure of health records.

2. For purposes of subsection 1 of this section, an "employer" is one who:

(1) Provides an employee health benefit plan with at least fifty-one covered lives either at the time of the request or at the start of the reporting period; and

(2) Has been insured continuously with the health carrier or a carrier affiliated with the health carrier for at least the preceding twenty-two months.

3. As used in this section, the term "covered lives" means employees, their spouses, and dependents insured under the health benefit plan for which a report is requested.

(L. 2007 H.B. 791)



Section 376.436 Discontinuance notice by carrier, contents — notice forms furnished by carrier for distribution to policyholders.

Effective 28 Aug 1999

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.436. Discontinuance notice by carrier, contents — notice forms furnished by carrier for distribution to policyholders. — 1. Any notice of discontinuance so given by the carrier shall include a request to the group policyholder or other entity involved to notify employees covered under the policy or contract of the date as of which the group policy or contract will discontinue and to advise that unless otherwise provided in the policy or contract, the carrier shall not be liable for claims for losses incurred after such date. Such notice of discontinuance shall also advise, in any instance in which the plan involves employee contributions, that if the policyholder or other entity continues to collect contributions for the coverage beyond the date of discontinuance, the policyholder or other entity may be held solely liable for the benefits with respect to which the contributions have been collected.

2. The carrier will prepare and furnish to the policyholder or other entity at the same time a supply of a notice form to be distributed to the employees or members concerned indicating such discontinuance and the effective date thereof, and urging the employees or members to refer to their certificates or contracts in order to determine what rights, if any, are available to them upon such discontinuance.

(L. 1985 H.B. 623, A.L. 1999 H.B. 903)



Section 376.438 Group policies, modifying or amending benefits shall provide extension of benefits in event of total disability at date of termination or discontinuance.

Effective 28 Aug 1999

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.438. Group policies, modifying or amending benefits shall provide extension of benefits in event of total disability at date of termination or discontinuance. — 1. Every group policy or other contract subject to sections 376.431 to 376.442, or under which the level of benefits is hereafter altered, modified or amended, must provide a reasonable provision for extension of benefits in the event of total disability at the date of any termination or discontinuance of the group policy or contract, regardless of the reason for the termination or discontinuance, as required by the following subdivisions of this subsection:

(1) In the case of a group life plan which contains a disability benefit extension of any type, such as premium waiver extension, extended death benefit in event of total disability, or payment of income for a specified period during total disability, the discontinuance of the group policy shall not operate to terminate such extension;

(2) In the case of a group plan providing benefits for loss of time from work or specific indemnity during hospital confinement, discontinuance of the policy during a disability shall have no effect on benefits payable for that disability or confinement;

(3) In the case of health maintenance organization, hospital or medical expense coverages other than dental and maternity expense, a reasonable extension of benefits or accrued liability provision is required. Such a provision will be considered reasonable if it provides an extension of at least twelve months under health maintenance organization, major medical and comprehensive medical type coverages, and under other types of hospital or medical expense coverages provides either an extension of at least ninety days or an accrued liability for expenses incurred during a period of disability or during a period of at least ninety days starting with a specific event which occurred while coverage was in force.

2. Any applicable extension of benefits or accrued liability shall be described in any policy or contract involved as well as in insurance certificates of coverage issued to employees or members. The benefits payable during any period of extension or accrued liability may be subject to the policy's or contract's regular benefit limits.

(L. 1985 H.B. 623, A.L. 1999 H.B. 903)



Section 376.441 Carrier contract replaced by similar benefit plan of another carrier — liability of prior carrier — succeeding carrier coverage requirements.

Effective 28 Aug 1999

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.441. Carrier contract replaced by similar benefit plan of another carrier — liability of prior carrier — succeeding carrier coverage requirements. — When one carrier's contract replaces a plan of similar benefits of another carrier, the prior carrier remains liable only to the extent of its accrued liabilities and extensions of benefits. The position of the prior carrier shall be the same whether the group policyholder or other entity secures replacement coverage from a new carrier, self-insurer, or foregoes the provision of coverage. Each person who is eligible for coverage in accordance with the succeeding carrier's plan of benefits in respect of classes eligible and activity at work and nonconfinement rules shall be covered by that carrier's plan of benefits. Each person not so covered under the succeeding carrier's plan of benefits must nevertheless be covered by the succeeding carrier in accordance with the following provisions if such individual was validly covered, including benefit extension, under the prior plan on the date of discontinuance and if such individual is a member of the class or classes of individuals eligible for coverage under the succeeding carrier's plan. Any reference in the following provisions to an individual who was or was not totally disabled is a reference to the individual's status immediately prior to the date the succeeding carrier's coverage becomes effective:

(1) The minimum level of benefits to be provided by the succeeding carrier shall be the applicable level of benefits of the prior carrier's plan reduced by any benefits payable by the prior plan;

(2) Coverage must be provided by the succeeding carrier until at least the earliest of the following dates:

(a) The date the individual becomes eligible under the succeeding carrier's plan;

(b) For each type of coverage, the date the individual's coverage would terminate in accordance with the succeeding carrier's plan provisions applicable to individual termination of coverage, such as at the termination of employment or ceasing to be eligible dependent, as the case may be; or

(c) In the case of an individual who was totally disabled, and in the case of a type of coverage for which section 376.438 requires an extension of accrued liability, the end of any period of extension or accrued liability which is required of the prior carrier by section 376.438 or, if the prior carrier's policy or contract is not subject to that section, would have been required of that carrier had its policy or contract been subject to section 376.438 at the time the prior plan was discontinued and replaced by the succeeding carrier's plan;

(3) In the case of a preexisting conditions limitation included in the succeeding carrier's plan, the level of benefits applicable to preexisting conditions of persons becoming covered by the succeeding carrier's plan during the period of time this limitation applies under the new plan shall be the lesser of:

(a) The benefits of the new plan determined without application of the preexisting conditions limitation; and

(b) The benefits of the prior plan;

(4) The succeeding carrier, in applying any deductibles or waiting periods in its plan, shall give credit for the satisfaction or partial satisfaction of the same or similar provisions under a prior plan providing similar benefits. In the case of deductible provisions, the credit shall apply for the same or overlapping benefit periods and shall be given for expenses actually incurred and applied against the deductible provisions of the prior carrier's plan during the ninety days preceding the effective date of the succeeding carrier's plan but only to the extent these expenses are recognized under the terms of the succeeding carrier's plan and are subject to a similar deductible provision. For purposes of this subdivision, the deductible provisions in insurance policies and health services corporation contracts are deemed to be similar to co-payment provisions in health maintenance organization contracts;

(5) In any situation where a determination of the prior carrier's benefit is required by the succeeding carrier, at the succeeding carrier's request the prior carrier shall furnish a statement of the benefits available or pertinent information, sufficient to permit verification of the benefit determination or the determination itself by the succeeding carrier. For the purposes of this section, benefits of the prior plan will be determined in accordance with all of the definitions, conditions and covered expense provisions of the prior plan rather than those of the succeeding plan. The benefit determination will be made as if coverage had not been replaced by the succeeding carrier.

(L. 1985 H.B. 623 § 376.440, A.L. 1999 H.B. 903)



Section 376.442 Rules and regulations, procedure.

Effective 28 Aug 1993

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.442. Rules and regulations, procedure. — The department of insurance, financial institutions and professional registration is authorized to promulgate rules and regulations necessary to the administration or enforcement of the provisions of sections 376.431 to 376.442, pursuant to section 376.982 and chapter 536.

(L. 1985 H.B. 623, A.L. 1993 S.B. 52)



Section 376.446 Enrollee cost-sharing responsibilities, health carriers to provide timely information — exceptions.

Effective 28 Aug 2011

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.446. Enrollee cost-sharing responsibilities, health carriers to provide timely information — exceptions. — 1. Health carriers shall permit individuals to learn the amount of cost-sharing, including deductibles, copayments, and coinsurance, under the individual's health benefit plan or coverage that the individual would be responsible for paying with respect to the furnishing of a specific item or service by a participating provider in a timely manner upon the request of the individual. At a minimum, such information shall be made available to such individual through an internet website and such other means for individuals without access to the internet. As used in this section, the terms "health carrier" and "health benefit plans" shall have the same meanings assigned to them in section 376.1350.

2. This section shall not apply to a supplemental insurance policy, including a life care contract, accident-only policy, specified disease policy, hospital policy providing a fixed daily benefit only, Medicare supplement policy, long-term care policy, hospitalization-surgical care policy, short-term major medical policy of six months or less duration, or any other supplemental policy.

3. The provisions of subsections 1 and 2 shall become effective on January 1, 2014.

(L. 2011 S.B. 62 § 376.1190, subsecs. 1, 2, 4)

CROSS REFERENCE:

Nonseverability clause, 190.840



Section 376.450 Citation of law — definitions (Missouri HIPAA).

Effective 01 Jan 2008, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.450. Citation of law — definitions (Missouri HIPAA). — 1. Sections 376.450 to 376.454 shall be known and may be cited as the "Missouri Health Insurance Portability and Accountability Act". Notwithstanding any other provision of law to the contrary, health insurance coverage offered in connection with the small group market, the large group market and the individual market shall comply with the provisions of sections 376.450 to 376.453 and, in the case of the small group market, the provisions of sections 379.930 to 379.952. As used in sections 376.450 to 376.453, the following terms mean:

(1) "Affiliation period", a period which, under the terms of the coverage offered by a health maintenance organization, must expire before the coverage becomes effective. The organization is not required to provide health care services or benefits during such period and no premium shall be charged to the participant or beneficiary for any coverage during the period;

(2) "Beneficiary", the same meaning given such term under Section 3(8) of the Employee Retirement Income Security Act of 1974 and Public Law 104-191;

(3) "Bona fide association", an association which:

(a) Has been actively in existence for at least five years;

(b) Has been formed and maintained in good faith for purposes other than obtaining insurance;

(c) Does not condition membership in the association on any health status-related factor relating to an individual (including an employee of an employer or a dependent of an employee);

(d) Makes health insurance coverage offered through the association available to all members regardless of any health status-related factor relating to such members (or individuals eligible for coverage through a member); and

(e) Does not make health insurance coverage offered through the association available other than in connection with a member of the association; and

(f) Meets all other requirements for an association set forth in subdivision (5) of subsection 1 of section 376.421 that are not inconsistent with this subdivision;

(4) "COBRA continuation provision":

(a) Section 4980B of the Internal Revenue Code (26 U.S.C. 4980B), as amended, other than subsection (f)(1) of such section as it relates to pediatric vaccines;

(b) Title I, Subtitle B, Part 6, excluding Section 609, of the Employee Retirement Income Security Act of 1974; or

(c) Title XXII of the Public Health Service Act, 42 U.S.C. 300dd, et seq.;

(5) "Creditable coverage", with respect to an individual:

(a) Coverage of the individual under any of the following:

a. A group health plan;

b. Health insurance coverage;

c. Part A or Part B of Title XVIII of the Social Security Act;

d. Title XIX of the Social Security Act, other than coverage consisting solely of benefits under Section 1928 of such act;

e. Chapter 55 of Title 10, United States Code;

f. A medical care program of the Indian Health Service or of a tribal organization;

g. A state health benefits risk pool;

h. A health plan offered under Title 5, Chapter 89, of the United States Code;

i. A public health plan as defined in federal regulations authorized by Section 2701(c)(1)(I) of the Public Health Services Act, as amended by Public Law 104-191;

j. A health benefit plan under Section 5(e) of the Peace Corps Act (22 U.S.C. 2504(3));

(b) Creditable coverage does not include coverage consisting solely of excepted benefits;

(6) "Department", the Missouri department of insurance, financial institutions and professional registration;

(7) "Director", the director of the Missouri department of insurance, financial institutions and professional registration;

(8) "Enrollment date", with respect to an individual covered under a group health plan or health insurance coverage, the date of enrollment of the individual in the plan or coverage or, if earlier, the first day of the waiting period for such enrollment;

(9) "Excepted benefits":

(a) Coverage only for accident (including accidental death and dismemberment) insurance;

(b) Coverage only for disability income insurance;

(c) Coverage issued as a supplement to liability insurance;

(d) Liability insurance, including general liability insurance and automobile liability insurance;

(e) Workers' compensation or similar insurance;

(f) Automobile medical payment insurance;

(g) Credit-only insurance;

(h) Coverage for on-site medical clinics;

(i) Other similar insurance coverage, as approved by the director, under which benefits for medical care are secondary or incidental to other insurance benefits;

(j) If provided under a separate policy, certificate or contract of insurance, any of the following:

a. Limited scope dental or vision benefits;

b. Benefits for long-term care, nursing home care, home health care, community-based care, or any combination thereof;

c. Other similar limited benefits as specified by the director;

(k) If provided under a separate policy, certificate or contract of insurance, any of the following:

a. Coverage only for a specified disease or illness;

b. Hospital indemnity or other fixed indemnity insurance;

(l) If offered as a separate policy, certificate, or contract of insurance, any of the following:

a. Medicare supplemental coverage (as defined under Section 1882(g)(1) of the Social Security Act);

b. Coverage supplemental to the coverage provided under Chapter 55 of Title 10, United States Code;

c. Similar supplemental coverage provided to coverage under a group health plan;

(10) "Group health insurance coverage", health insurance coverage offered in connection with a group health plan;

(11) "Group health plan", an employee welfare benefit plan as defined in Section 3(1) of the Employee Retirement Income Security Act of 1974 and Public Law 104-191 to the extent that the plan provides medical care, as defined in this section, and including any item or service paid for as medical care to an employee or the employee's dependent, as defined under the terms of the plan, directly or through insurance, reimbursement or otherwise, but not including excepted benefits;

(12) "Health insurance coverage", or "health benefit plan" as defined in section 376.1350 and benefits consisting of medical care, including items and services paid for as medical care, that are provided directly, through insurance, reimbursement, or otherwise under a policy, certificate, membership contract, or health services agreement offered by a health insurance issuer, but not including excepted benefits;

(13) "Health insurance issuer", "issuer", or "insurer", an insurance company, health services corporation, fraternal benefit society, health maintenance organization, multiple employer welfare arrangement specifically authorized to operate in the state of Missouri, or any other entity providing a plan of health insurance or health benefits subject to state insurance regulation;

(14) "Individual health insurance coverage", health insurance coverage offered to individuals in the individual market, not including excepted benefits or short-term limited duration insurance;

(15) "Individual market", the market for health insurance coverage offered to individuals other than in connection with a group health plan;

(16) "Large employer", in connection with a group health plan, with respect to a calendar year and a plan year, an employer who employed an average of at least fifty-one employees on business days during the preceding calendar year and who employs at least two employees on the first day of the plan year;

(17) "Large group market", the health insurance market under which individuals obtain health insurance coverage directly or through any arrangement on behalf of themselves and their dependents through a group health plan maintained by a large employer;

(18) "Late enrollee", a participant who enrolls in a group health plan other than during the first period in which the individual is eligible to enroll under the plan, or a special enrollment period under subsection 6 of this section;

(19) "Medical care", amounts paid for:

(a) The diagnosis, cure, mitigation, treatment, or prevention of disease or amounts paid for the purpose of affecting any structure or function of the body;

(b) Transportation primarily for and essential to medical care referred to in paragraph (a) of this subdivision; or

(c) Insurance covering medical care referred to in paragraphs (a) and (b) of this subdivision;

(20) "Network plan", health insurance coverage offered by a health insurance issuer under which the financing and delivery of medical care, including items and services paid for as medical care, are provided, in whole or in part, through a defined set of providers under contract with the issuer;

(21) "Participant", the same meaning given such term under Section 3(7) of the Employer Retirement Income Security Act of 1974 and Public Law 104-191;

(22) "Plan sponsor", the same meaning given such term under Section 3(16)(B) of the Employee Retirement Income Security Act of 1974;

(23) "Preexisting condition exclusion", with respect to coverage, a limitation or exclusion of benefits relating to a condition based on the fact that the condition was present before the date of enrollment for such coverage, whether or not any medical advice, diagnosis, care, or treatment was recommended or received before such date. Genetic information shall not be treated as a preexisting condition in the absence of a diagnosis of the condition related to such information;

(24) "Public Law 104-191", the federal Health Insurance Portability and Accountability Act of 1996;

(25) "Small group market", the health insurance market under which individuals obtain health insurance coverage directly or through an arrangement, on behalf of themselves and their dependents, through a group health plan maintained by a small employer as defined in section 379.930;

(26) "Waiting period", with respect to a group health plan and an individual who is a potential participant or beneficiary in a group health plan, the period that must pass with respect to the individual before the individual is eligible to be covered for benefits under the terms of the group health plan.

2. A health insurance issuer offering group health insurance coverage may, with respect to a participant or beneficiary, impose a preexisting condition exclusion only if:

(1) Such exclusion relates to a condition, whether physical or mental, regardless of the cause of the condition, for which medical advice, diagnosis, care, or treatment was recommended or received within the six-month period ending on the enrollment date;

(2) Such exclusion extends for a period of not more than twelve months, or eighteen months in the case of a late enrollee, after the enrollment date; and

(3) The period of any such preexisting condition exclusion is reduced by the aggregate of the periods of creditable coverage, if any, applicable to the participant as of the enrollment date.

3. For the purposes of applying subdivision (3) of subsection 2 of this section:

(1) A period of creditable coverage shall not be counted, with respect to enrollment of an individual under group health insurance coverage, if, after such period and before the enrollment date, there was a sixty-three day period during all of which the individual was not covered under any creditable coverage;

(2) Any period of time that an individual is in a waiting period for coverage under group health insurance coverage, or is in an affiliation period, shall not be taken into account in determining whether a sixty-three day break under subdivision (1) of this subsection has occurred;

(3) Except as provided in subdivision (4) of this subsection, a health insurance issuer offering group health insurance coverage shall count a period of creditable coverage without regard to the specific benefits included in the coverage;

(4) (a) A health insurance issuer offering group health insurance coverage may elect to apply the provisions of subdivision (3) of subsection 2 of this section based on coverage within any category of benefits within each of several classes or categories of benefits specified in regulations implementing Public Law 104-191, rather than as provided under subdivision (3) of this subsection. Such election shall be made on a uniform basis for all participants and beneficiaries. Under such election a health insurance issuer shall count a period of creditable coverage with respect to any class or category of benefits if any level of benefits is covered within the class or category.

(b) In the case of an election with respect to health insurance coverage offered by a health insurance issuer in the small or large group market under this subdivision, the health insurance issuer shall prominently state in any disclosure statements concerning the coverage, and prominently state to each employer at the time of the offer or sale of the coverage, that the issuer has made such election, and include in such statements a description of the effect of this election;

(5) Periods of creditable coverage with respect to an individual may be established through presentation of certifications and other means as specified in Public Law 104-191 and regulations pursuant thereto.

4. A health insurance issuer offering group health insurance coverage shall not apply any preexisting condition exclusion in the following circumstances:

(1) Subject to subdivision (4) of this subsection, a health insurance issuer offering group health insurance coverage shall not impose any preexisting condition exclusion in the case of an individual who, as of the last day of the thirty-one-day period beginning with the date of birth, is covered under creditable coverage;

(2) Subject to subdivision (4) of this subsection, a health insurance issuer offering group health insurance coverage shall not impose any preexisting condition exclusion in the case of a child who is adopted or placed for adoption before attaining eighteen years of age and who, as of the last day of the thirty-day period beginning on the date of the adoption or placement for adoption, is covered under creditable coverage. The previous sentence shall not apply to coverage before the date of such adoption or placement for adoption;

(3) A health insurance issuer offering group health insurance coverage shall not impose any preexisting condition exclusion relating to pregnancy as a preexisting condition;

(4) Subdivisions (1) and (2) of this subsection shall no longer apply to an individual after the end of the first sixty-three-day period during all of which the individual was not covered under any creditable coverage.

5. A health insurance issuer offering group health insurance coverage shall provide a certification of creditable coverage as required by Public Law 104-191 and regulations pursuant thereto.

6. A health insurance issuer offering group health insurance coverage shall provide for special enrollment periods in the following circumstances:

(1) A health insurance issuer offering group health insurance in connection with a group health plan shall permit an employee or a dependent of an employee who is eligible but not enrolled for coverage under the terms of the plan to enroll for coverage if:

(a) The employee or dependent was covered under a group health plan or had health insurance coverage at the time that coverage was previously offered to the employee or dependent;

(b) The employee stated in writing at the time that coverage under a group health plan or health insurance coverage was the reason for declining enrollment, but only if the plan sponsor or health insurance issuer required the statement at the time and provided the employee with notice of the requirement and the consequences of the requirement at the time;

(c) The employee's or dependent's coverage described in paragraph (a) of this subdivision was:

a. Under a COBRA continuation provision and was exhausted; or

b. Not under a COBRA continuation provision and was terminated as a result of loss of eligibility for the coverage or because employer contributions toward the cost of coverage were terminated; and

(d) Under the terms of the group health plan, the employee requests the enrollment not later than thirty days after the date of exhaustion of coverage described in subparagraph a. of paragraph (c) of this subdivision or termination of coverage or employer contributions described in subparagraph b. of paragraph (c) of this subdivision;

(2) (a) A group health plan shall provide for a dependent special enrollment period described in paragraph (b) of this subdivision during which an employee who is eligible but not enrolled and a dependent may be enrolled under the group health plan and, in the case of the birth or adoption of a child, the spouse of the employee may be enrolled as a dependent if the spouse is otherwise eligible for coverage.

(b) A dependent special enrollment period under this subdivision is a period of not less than thirty days that begins on the date of the marriage or adoption or placement for adoption, or the period provided for enrollment in section 376.406 in the case of a birth;

(3) The coverage becomes effective:

(a) In the case of marriage, not later than the first day of the first month beginning after the date on which the completed request for enrollment is received;

(b) In the case of a dependent's birth, as of the date of birth; or

(c) In the case of a dependent's adoption or placement for adoption, the date of the adoption or placement for adoption.

7. In the case of group health insurance coverage offered by a health maintenance organization, the plan may provide for an affiliation period with respect to coverage through the organization only if:

(1) No preexisting condition exclusion is imposed with respect to coverage through the organization;

(2) The period is applied uniformly without regard to any health status-related factors;

(3) Such period does not exceed two months, or three months in the case of a late enrollee;

(4) Such period begins on the enrollment date; and

(5) Such period runs concurrently with any waiting period.

(L. 2007 H.B. 818)

Effective 1-01-08



Section 376.451 Standards prohibiting discrimination.

Effective 01 Jan 2008, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.451. Standards prohibiting discrimination. — 1. A health insurance issuer offering group health insurance coverage shall comply with the following standards prohibiting discrimination as to eligibility based upon health status:

(1) A health insurance issuer offering group health insurance coverage shall not establish rules for eligibility, including continued eligibility, of any individual to enroll under the terms of the group health plan based on any of the following health status-related factors of the individual or a dependent of the individual:

(a) Health status;

(b) Medical condition, including both physical and mental illness;

(c) Claims experience;

(d) Receipt of health care;

(e) Medical history;

(f) Genetic information;

(g) Evidence of insurability, including conditions arising out of acts of domestic violence; or

(h) Disability;

(2) This subsection does not require a health insurance issuer offering group health insurance coverage to provide particular benefits other than those provided under the terms of the group health insurance coverage, or prevent the issuer from establishing limitations or restrictions on the amount, level, extent, or nature of the benefits or coverage for similarly situated individuals enrolled in the group health insurance coverage;

(3) For purposes of subdivision (1) of this subsection, rules for eligibility to enroll include rules defining any applicable waiting or affiliation period for such enrollment, and rules relating to late and special enrollments.

2. A health insurance issuer offering group health insurance coverage shall comply with the following standards prohibiting discrimination as to premium contributions based upon health status:

(1) A health insurance issuer offering health insurance coverage in connection with a group health plan shall not require any individual, as a condition of enrollment or continued enrollment under the plan, to pay a premium or contribution that is greater than the premium or contribution for a similarly situated individual enrolled in the group health plan on the basis of any health status-related factor in relation to the individual or to an individual enrolled under the plan as a dependent of the individual;

(2) Nothing in subdivision (1) of this subsection shall be construed to:

(a) Restrict the amount that any employer may be charged for coverage under a group health plan, other than as provided in sections 379.930 to 379.952, for health insurance coverage provided in the small group market; or

(b) Prevent a health insurance issuer offering group health insurance coverage from establishing premium discounts or rebates or modifying otherwise applicable co-payments or deductibles in return for adherence to programs of health promotion and disease prevention. Premium discount or rebates established under this subsection shall not be included when computing a small group rate band under section 379.936.

(L. 2007 H.B. 818)

Effective 1-01-08



Section 376.452 Large group market, renewal or continuation of coverage required — nonrenewal or discontinuation permitted, when — conditions for discontinuation.

Effective 01 Jan 2008, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.452. Large group market, renewal or continuation of coverage required — nonrenewal or discontinuation permitted, when — conditions for discontinuation. — 1. Except as provided in this section, if a health insurance issuer offers health insurance coverage in the large group market in connection with a group health plan, the health insurance issuer shall renew or continue the coverage in force at the option of the plan sponsor.

2. A health insurance issuer may nonrenew or discontinue health insurance coverage offered in connection with a group health plan in the large group market if:

(1) The plan sponsor has failed to pay premiums or contributions in accordance with the terms of the health insurance coverage or if the health insurance issuer has not received timely premium payments;

(2) The plan sponsor has performed an act or practice that constitutes fraud or has made an intentional misrepresentation of material fact under the terms of the coverage;

(3) The plan sponsor has failed to comply with the health insurance issuer's minimum participation requirements;

(4) The plan sponsor has failed to comply with the health insurance issuer's employer contribution requirements;

(5) The health insurance issuer is ceasing to offer coverage in the large group market in accordance with subsection 3 of this section;

(6) In the case of a health insurance issuer that offers health insurance coverage in the large group market through a network plan, there is no longer any enrollee under the group health plan who lives, resides, or works in the service area of the health insurance issuer or in the area for which the issuer is authorized to do business;

(7) In the case of health insurance coverage that is made available in the large group market only through one or more bona fide associations, the membership of an employer in the bona fide association ceases, but only if coverage is terminated under this subdivision uniformly without regard to any health status-related factor of any covered individual.

3. A health insurance issuer shall not discontinue offering a particular type of group health insurance coverage offered in the large group market unless:

(1) The issuer provides notice to each plan sponsor, participant and beneficiary provided coverage of this type in the large group market of the discontinuation at least ninety days prior to the date of the discontinuation of the coverage;

(2) The issuer offers to each plan sponsor being provided coverage of this type in the large group market the option to purchase any other health insurance coverage currently being offered by the health insurance issuer to a group health plan in the large group market; and

(3) The issuer acts uniformly without regard to the claims experience of those plan sponsors or any health status-related factor of any participant or beneficiary covered or new participant or beneficiary who may become eligible for such coverage.

4. (1) A health insurance issuer shall not discontinue offering all health insurance coverage in the large group market unless:

(a) The issuer provides notice of discontinuation to the director and to each plan sponsor, participant and beneficiary covered at least one hundred eighty days prior to the date of the discontinuation of coverage; and

(b) All health insurance issued or delivered for issuance in Missouri in the large group market is discontinued and coverage under such health insurance is not renewed.

(2) In the case of a discontinuation under this subsection, the health insurance issuer shall not provide for the issuance of any health insurance coverage in the large group market for a period of five years beginning on the date of the discontinuation of the last health insurance coverage not renewed.

5. At the time of coverage renewal, a health insurance issuer may modify the health insurance coverage for a product offered to a group health plan in the large group market. For purposes of this subsection, renewal shall be deemed to occur not more often than annually on the anniversary of the effective date of the group health plan's health insurance coverage unless a longer term is specified in the policy or contract.

6. In the case of health insurance coverage that is made available by a health insurance issuer only through one or more bona fide associations, a reference to plan sponsor in this section is deemed, with respect to coverage provided to an employer member of the association, to include a reference to such employer.

(L. 2007 H.B. 818)

Effective 1-01-08



Section 376.453 Premium — only cafeteria plans required, when.

Effective 01 Jan 2008, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.453. Premium — only cafeteria plans required, when. — 1. An employer that provides health insurance coverage for which any portion of the premium is payable by the employer shall not provide such coverage unless the employer has established a premium-only cafeteria plan as permitted under federal law, 26 U.S.C. Section 125. The provisions of this subsection shall not apply to employers who offer health insurance through any self-insured or self-funded group health benefit plan of any type or description.

2. Nothing in this section shall prohibit or otherwise restrict an employer's ability to either provide a group health benefit plan or create a premium-only cafeteria plan with defined contributions and in which the employee purchases the policy.

(L. 2007 H.B. 818)

Effective 1-01-08



Section 376.454 Individual market, renewal or continuation at option of individual — nonrenewal or discontinuation permitted, when — discontinuation of a type of coverage, procedure.

Effective 01 Jan 2008, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.454. Individual market, renewal or continuation at option of individual — nonrenewal or discontinuation permitted, when — discontinuation of a type of coverage, procedure. — 1. Except as provided in this section, a health insurance issuer that provides individual health insurance coverage to an individual shall renew or continue in force such coverage at the option of the individual.

2. A health insurance issuer may nonrenew or discontinue health insurance coverage of an individual in the individual market based only on one or more of the following:

(1) The individual has failed to pay premiums or contributions in accordance with the terms of the health insurance coverage or the issuer has not received timely premium payments;

(2) The individual has performed an act or practice that constitutes fraud or made an intentional misrepresentation of material fact under the terms of the coverage;

(3) The issuer is ceasing to offer coverage in the individual market in accordance with subsection 4 of this section;

(4) In the case of a health insurance issuer that offers health insurance coverage in the market through a network plan, the individual no longer resides, lives, or works in the service area or in an area for which the issuer is authorized to do business but only if such coverage is terminated under this subdivision uniformly without regard to any health status-related factor of covered individuals;

(5) In the case of health insurance coverage that is made available in the individual market only through one or more bona fide associations, the membership of the individual in the association on the basis of which the coverage is provided ceases, but only if such coverage is terminated under this subdivision uniformly without regard to any health status-related factor of covered individuals.

3. In any case in which an issuer decides to discontinue offering a particular type of health insurance coverage offered in the individual market, coverage of such type may be discontinued by the issuer only if:

(1) The issuer provides notice to each covered individual provided coverage of this type in such market of such discontinuation at least ninety days prior to the date of the discontinuation of such coverage;

(2) The issuer offers to each individual in the individual market provided coverage of this type, the option to purchase any other individual health insurance coverage currently being offered by the issuer for individuals in such market; and

(3) In exercising the option to discontinue coverage of this type and in offering the option of coverage under subdivision (2) of this subsection, the issuer acts uniformly without regard to any health status-related factor of enrolled individuals or individuals who may become eligible for such coverage.

4. (1) In any case in which a health insurance issuer elects to discontinue offering all health insurance coverage in the individual market in the state, health insurance coverage may be discontinued by the issuer only if:

(a) The issuer provides notice to the director and to each individual of such discontinuation at least one hundred eighty days prior to the date of the expiration of such coverage; and

(b) All health insurance issued or delivered for issuance in the state in such market is discontinued and coverage under such health insurance coverage in such market is not renewed.

(2) In the case of a discontinuation under subdivision (1) of this subsection, the issuer shall not provide for the issuance of any health insurance coverage in the individual market for a five-year period beginning on the date of the discontinuation of the last health insurance coverage not so renewed.

5. At the time of coverage renewal, a health insurance issuer may modify the health insurance coverage for a policy form offered to individuals in the individual market so long as such modification is consistent with applicable law and effective on a uniform basis among all individuals with that policy form. For purposes of this subsection, renewal shall be deemed to occur not more often than annually on the anniversary of the effective date of the individual's health insurance coverage or as specified in the policy or contract.

6. In applying this section in the case of health insurance coverage that is made available by a health insurance issuer in the individual market to individuals only through one or more associations, a reference to an individual is deemed to include a reference to such an association of which the individual is a member.

7. An insurer shall provide a certification of creditable coverage as required by Public Law 104-191 and regulations pursuant thereto.

(L. 2007 H.B. 818)

Effective 1-01-08



Section 376.465 Missouri health insurance rate transparency act — definitions — rate filing requirements, procedure — rulemaking authority.

Effective 28 Aug 2016

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.465. Missouri health insurance rate transparency act — definitions — rate filing requirements, procedure — rulemaking authority. — 1. This section shall be known and may be cited as the “Missouri Health Insurance Rate Transparency Act”.

2. It is the intent of the Missouri general assembly that the review of health insurance rates as specified in this section is consistent with the general powers of the department as outlined under section 374.010.

3. As used in this section, the following terms mean:

(1) “Director”, the director of the department of insurance, financial institutions and professional registration, or his or her designee;

(2) “Excepted health benefit plan”, a health benefit plan providing the following coverage or any combination thereof:

(a) Coverage only for accident insurance, including accidental death and dismemberment insurance;

(b) Coverage only for disability income insurance;

(c) Credit-only insurance;

(d) Short-term medical insurance of less than twelve months( duration; or

(e) If provided under a separate policy, certificate, or contract of insurance, any of the following:

a. Dental or vision benefits;

b. Coverage only for a specified disease or illness; or

c. Hospital indemnity or other fixed indemnity insurance;

(3) “Grandfathered health benefit plan”, a health benefit plan in the small group market that was issued, or a health benefit plan in the individual market that was purchased, on or before March 23, 2010;

(4) “Health benefit plan”, the same meaning given to such term under section 376.1350; however, for purposes of this section, the term shall exclude plans sold in the large group market, as that term is defined under section 376.450, and shall exclude long-term care and Medicare supplement plans;

(5) “Health carrier”, the same meaning given to such term under section 376.1350;

(6) “Individual market”, the market for health insurance coverage offered directly to individuals and their dependents and not in connection with a group health benefit plan;

(7) “Small group market”, the health insurance market under which individuals obtain health insurance coverage, directly or through an arrangement on behalf of themselves and their dependents, through a group health plan maintained by a small employer, as defined under section 379.930.

4. No health carrier shall deliver, issue for delivery, continue, or renew any health benefit plan until rates have been filed with the director.

5. For excepted health benefit plans, such rates shall be filed, thirty days prior to use, for informational purposes only. Rates shall not be excessive, inadequate, or unfairly discriminatory.

6. For grandfathered health benefit plans, such rates shall be filed, thirty days prior to use, for informational purposes only.

7. (1) For health benefit plans that are not grandfathered health benefit plans or excepted health benefit plans, a health carrier may use rates on the earliest of:

(a) The date the director determines the rates are reasonable;

(b) The date the health carrier notifies the director of its intent to use rates that the director has deemed unreasonable; or

(c) Sixty days after the date of filing rates with the director.

(2) The director may notify the health carrier within sixty days of the date of filing rates with the director that the health carrier has failed to provide sufficient rate filing documentation to review the proposed rates. The health carrier may, as described in this section, provide additional information to support the rate filing.

8. For health benefit plans described under subsection 7 of this section, all proposed rates and rate filing documentation shall be submitted in the form and content prescribed by rule, which is consistent with the requirements of 45 CFR 154, and shall include review standards and criteria consistent with 45 CFR 154.

9. The director shall determine by rule when rates filed under this section shall be made publicly available. Rate filing documentation and other supporting information that is a trade secret or of a proprietary nature, and has been designated as such by the health carrier, shall not be considered a public record.

10. For rates filed for health benefit plans described under subsection 7 of this section, the director shall:

(1) Provide a means by which the public can submit written comments concerning proposed rate increases;

(2) Review proposed rates and rate filing documentation;

(3) Determine that a proposed rate is an unreasonable rate if the increase is an excessive rate, an inadequate rate, an unfairly discriminatory rate, or an unjustified rate, consistent with 45 CFR 154; and

(4) Within sixty days after submission, provide a written notice to the health carrier detailing whether the proposed rates are reasonable or unreasonable. For proposed rates deemed unreasonable, the written notice shall specify deficiencies and provide detailed reasons for the director’s decision that the proposed rate is excessive, inadequate, unjustified, or unfairly discriminatory.

11. Within thirty days after receiving written notice of the director’s determination that the proposed rates are unreasonable, as described under subsection 10 of this section, a health carrier may amend its rates, request reconsideration based upon additional information, or implement the proposed rates. The health carrier shall notify the director of its intention no later than thirty days after its receipt of the written notice of the determination of unreasonable rates.

12. If a health carrier implements a rate that the director has determined is unreasonable under subsection 10 of this section, the department shall make such determination public, in a form and manner determined by rule.

13. For health benefit plans described under subsection 7 of this section, the director shall publish final rates on the department’s website no earlier than thirty days prior to the first day of the annual open enrollment period in the individual market for the applicable calendar year. The final rate is the rate that will be implemented by the health carrier on a specified date.

14. Time frames described under this section may be extended upon mutual agreement between the director and the health carrier.

15. The director may promulgate rules to promote health insurance rate transparency including, but not limited to, prescribing the form and content of the information required to be submitted and of the standards of review that are consistent with 45 CFR 154. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly under chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2016, shall be invalid and void.

16. This section shall apply to health benefit plans that are delivered, issued for delivery, continued, or renewed on or after January 1, 2018. In order to ensure that health benefit plans comply with the provisions of this section, the director shall promulgate rules regarding the initial implementation of the provisions of this section. Such rules shall be effective no later than March 1, 2017, and, for health benefit plans described under subsection 7 of this section, shall include, but not be limited to, the form and content of the information required to be submitted and of the standards of review, consistent with 45 CFR 154.

(L. 2016 S.B. 865 & 866)



Section 376.480 Domestic companies may assume risks of foreign companies — duties of director.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.480. Domestic companies may assume risks of foreign companies — duties of director. — Whenever any life insurance company incorporated under the laws of this state assumes the risks, in whole or in part, of any life insurance company incorporated under the laws of any other state or the Dominion of Canada or any province thereof a deposit of any part of its capital stock, surplus, legal reserve or other funds on the policies so assumed, the director of the department of insurance, financial institutions and professional registration is hereby authorized, in his discretion, to receive from such official such deposit pertaining to the policies so assumed or the capital stock, surplus, legal reserve or other funds assigned by such foreign company to such domestic company, and during the time that any such official of any other state or the Dominion of Canada or any province thereof retains or holds possession and custody of such deposit after their assignment to such domestic company, such director may treat such deposits so held by the officials of such other state or the Dominion of Canada or any province thereof the same as if they had been received by and were in the custody of such director, and may, in his discretion, register the policies so assumed and may or may not, during such time, require such domestic company to make or maintain with such department of insurance, financial institutions and professional registration any additional deposit on account thereof; provided, that when any of the capital stock, surplus, legal reserve or other funds of any such foreign company is legally invested in securities not authorized by the laws of this state, such securities shall be sold and disposed of within five years as the director may direct, and such domestic company shall not hold such securities or carry same as part of its capital stock, surplus, legal reserve or other funds for a longer period unless it shall procure a certificate from such director that its interests will suffer materially by the forced sale thereof.

(RSMo 1939 § 6034)

Prior revision: 1929 § 5923



Section 376.500 Discriminations, rebates and favors prohibited — contracts to conform to policy.

Effective 28 Aug 1965

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.500. Discriminations, rebates and favors prohibited — contracts to conform to policy. — No life insurance company doing business in this state shall make or permit any distinction or discrimination in favor of individuals between insurants (the insured) of the same class and equal expectations of life in the amount or payment of premiums or rates charged for policies of life or endowment insurance, or in the dividends or other benefits payable thereon, or in any other of the terms and conditions of the contracts it makes; nor shall any such company, or agent thereof, make any contract of insurance or agreement as to such contract other than as plainly expressed in the policy issued thereon; nor shall any such company, or any officer, agent, solicitor or representative thereof, pay, allow or give, or offer to pay, allow or give, directly or indirectly, as inducement to insurance, any rebate of premium payable on the policy, or any special favor or advantage in the dividends or other benefits to accrue thereon, or any paid employment or contract for services of any kind, or any valuable consideration or inducement whatever, not specified in the policy contract of insurance; or give, sell or purchase, or offer to give, sell or purchase, as inducement to insurance or in connection therewith, any stocks, bonds or other securities of any insurance company or other corporation, association, or partnership, or any dividends or profits to accrue thereon, or anything of value whatsoever. The provisions of this section shall also apply to all companies incorporated under the provisions of sections 377.200 to 377.460.

(RSMo 1939 § 5840, A.L. 1965 p. 95)

Prior revisions: 1929 § 5729; 1919 § 6139; 1909 § 6934



Section 376.502 Life insurers not to discriminate based on lawful travel destinations — violations, penalty.

Effective 28 Aug 2009

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.502. Life insurers not to discriminate based on lawful travel destinations — violations, penalty. — 1. No life insurance company doing business within this state shall deny or refuse to accept an application for life insurance, refuse to renew, cancel, restrict, or otherwise terminate a policy of life insurance, or charge a different rate for the same life insurance coverage, based upon the applicant's or insured's past or future lawful travel destinations. Nothing in this section shall prohibit a life insurance company from denying an application for life insurance, or restricting or charging a different premium or rate for coverage under such a policy based on a specific travel destination where the denial, restriction, or rate differential is based upon sound actuarial principles or is related to actual or reasonably anticipated experience.

2. A violation of the provisions of this section shall be unfair trade practice as defined by sections 375.930 to 375.948 and shall be governed by and subject to all of the provisions and penalties provided by such sections.

3. The provisions of this section shall apply to any life insurance policy issued or renewed on or after August 28, 2009.

(L. 2009 H.B. 577 merged with S.B. 126)



Section 376.510 Penalty for violation of section 376.500.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.510. Penalty for violation of section 376.500. — Any life insurance company or association which may violate any of the provisions of section 376.500 or which may permit any of its agents or representatives in this state to violate said provisions, shall have its certificate of authority, or license to transact business in Missouri, revoked by the state director of the department of insurance, financial institutions and professional registration, and shall be, for a period of five years, barred from the further transaction of business in this state; and any agent, solicitor or representative in this state of any such insurance company or association, who shall violate any of the provisions of section 376.500, shall be deemed guilty of a misdemeanor, and on conviction thereof, in any court of competent jurisdiction in this state, shall be fined not less than fifty nor more than five hundred dollars for each such offense, or imprisoned in the county or city jail, for not less than thirty days nor more than six months, or by both such fine and imprisonment.

(RSMo 1939 § 5841)

Prior revisions: 1929 § 5730; 1919 § 6140; 1909 § 6935



Section 376.531 Life insurance policies, consent of insured required, exceptions — employers have insurable interest in employees, when, effects.

Effective 28 Aug 1994

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.531. Life insurance policies, consent of insured required, exceptions — employers have insurable interest in employees, when, effects. — 1. No life insurance contract upon an individual, except a contract of group life insurance, shall be made or effectuated unless at the time of the making of the contract the individual insured, being competent and of legal capacity to contract, applies therefor or has consented thereto in writing, except in the following cases:

(1) Any person having an insurable interest in the life of a minor, or any person upon whom a minor is dependent for support and maintenance, may effectuate insurance upon the life of, or pertaining to, the minor;

(2) Family policies may be issued insuring any two or more members of a family on an application signed by either parent, stepparent, or by a husband or wife.

2. An employer, or a trust which is sponsored by an employer for the benefit of its employees, shall have an insurable interest in each of the lives of the employer's employees, directors or retired employees. Notwithstanding the provisions of section 376.691, the employer or trust may insure such employees', directors' or retired employees' lives for such employer's or trust's benefit on an individual or group basis with the consent of the insured. The consent requirement shall be deemed to be satisfied if:

(1) The employee, director or retired employee is provided with a written notice that the employer or trust intends to obtain life insurance coverage with respect to such person's life; and

(2) The employee, director or retired employee fails to provide written notification to the employer or trust, within thirty days from the date that the notice was transmitted, that such person does not consent to the employer obtaining life insurance coverage on such person's life. It shall be unlawful for the employer or trust to retaliate against any person for refusing to consent to the issuance of life insurance on such person's life.

3. The employer's or trust's insurable interest in nonmanagement and retired employees shall be limited to an amount of aggregate projected death benefits commensurate with the aggregate projected liabilities to such employees under all employee welfare benefit plans, as defined in 29 U.S.C. 1002(1). Calculations of life insurance benefits and welfare benefit liabilities shall be made in accordance with generally accepted actuarial principles. Matching of life insurance benefits and welfare benefit liabilities may be done on a cash flow, present value or other appropriate basis.

4. For purposes of this section, the term "employer" means any individual, sole proprietorship, partnership, limited liability company, corporation or any other entity that is legally doing business in this state. The term shall also include all entities or persons which are controlled by or affiliated with any of the foregoing entities. The determination of whether any entity or person is controlled by or affiliated with another shall be made by applying the principles set forth in subsection (b) or (c) of section 414 of the Internal Revenue Code of 1986, as in effect on January 1, 1993, except that all references therein to eighty percent shall be changed to fifty-one percent.

5. This section shall not be interpreted to limit other insurable interests which may exist by statute or at common law. The provisions of this section shall apply to all insurance contracts in force on or after August 28, 1994.

6. Determination of the existence and extent of the insurable interest under any life insurance policy shall be made at the time the contract of insurance becomes effective but need not exist at the time the loss occurs.

(L. 1992 H.B. 1574 § 14, A.L. 1994 S.B. 732)



Section 376.540 Policy, to whom payable.

Effective 28 Aug 1983

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.540. Policy, to whom payable. — In case of the death of the wife before the decease of the husband, the amount of the insurance shall be payable to her heirs, for their use, and to their conservator, if under age, unless otherwise provided for and stipulated in the policy.

(RSMo 1939 § 5848, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 § 5737; 1919 § 6147; 1909 § 6942



Section 376.562 Charitable, benevolent, educational and religious organizations may be beneficiary or owner of policy, life insurance, when — fraud or coercion, exception.

Effective 28 Aug 1997

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.562. Charitable, benevolent, educational and religious organizations may be beneficiary or owner of policy, life insurance, when — fraud or coercion, exception. — It shall be lawful for any charitable, benevolent, educational or religious institution qualified pursuant to section 501(c)(3) of the Internal Revenue Code, as amended, to solicit, procure and enforce, in the absence of any fraud or coercion, the payment of proceeds of:

(1) An assignment or designation as beneficiary, a gift or assignment of an interest in life insurance in the life of a donor or assignor; or

(2) An ownership of an interest in life insurance on the life of an insured if the charitable, benevolent, educational or religious institution has obtained the consent of the person whose life is being insured, as required by section 376.531.

(L. 1992 H.B. 1574 § 376.560, A.L. 1997 H.B. 622)



Section 376.570 Foreign executor or administrator.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.570. Foreign executor or administrator. — Whenever any nonresident of this state dies leaving a policy of life insurance issued by any life insurance company of this state and payable to his estate, it shall be lawful for the executor or administrator, duly appointed under the laws of the state of the residence of such deceased nonresident, to collect and receive the proceeds payable under the terms of such policy and the delivery or payment of such proceeds by any life insurance company of this state to such nonresident executor or administrator, at any time, shall operate as a full and complete release and discharge of any person or corporation so paying or delivering such proceeds to such foreign executor or administrator.

(RSMo 1939 § 6024)

Prior revision: 1929 § 5913



Section 376.580 Misrepresentation.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.580. Misrepresentation. — No misrepresentation made in obtaining or securing a policy of insurance on the life or lives of any person or persons, citizens of this state, shall be deemed material, or render the policy void, unless the matter misrepresented shall have actually contributed to the contingency or event on which the policy is to become due and payable, and whether it so contributed in any case shall be a question for the jury.

(RSMo 1939 § 5843)

Prior revisions: 1929 § 5732; 1919 § 6142; 1909 § 6937

(1955) Where accident and health policy contained no sound health provision, no provision making insured's answers in the application warranties, nor any provision conditioning the policy on the truth of such answers, material misrepresentations must have been knowingly and fraudulently made before they will avoid the policy. Dixon v. Business Men's Assurance Co., 365 Mo. 580, 285 S.W.2d 619.

(1959) This section held inapplicable to determine whether action on insurance policy where fraud and deceit in the procurement thereof was asserted as a defense was triable in equity or by jury in federal court. Curry v. Pyramid Life Insurance Co., 271 F.2d 1.

(1961) Evidence as to misrepresentation of the health of the insured examined and held sufficient to create an issue for the jury. Winger v. General American Life Ins. Co. (Mo.), 345 S.W.2d 170.

(1961) Evidence held sufficient to present jury question as to whether misrepresentation was as to illness causing death. Pyramid Life Ins. Co. v. Curry, 291 F.2d 411.

(1963) Requirement in policy that policy holder be in “good health” at time of payment of first premium would bar recovery when insured was suffering from cancer at time of such payment whether insured knew of such disease or not. Security Life Insurance Company v. Jackson, 318 F.2d 846.

(1966) This section applies whether the misrepresentations are fraudulent or innocent and makes these misrepresentations immaterial unless the matter misrepresented actually contributed to the happening of the event on which payment under the policy of insurance depends. Bohm v. Fidelity and Casualty Co. of New York (A.), 399 S.W.2d 450.



Section 376.590 Misrepresentations, false estimates and circulars prohibited — agents — notes to be held until policy delivered.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.590. Misrepresentations, false estimates and circulars prohibited — agents — notes to be held until policy delivered. — 1. No life insurance company doing business in this state, and no officer, director, or agent thereof, shall issue or circulate, or cause or permit to be issued or circulated, any estimate, illustration, circular or statement of any sort misrepresenting the terms of any policy issued by it or the benefits or advantages promised thereby, or the dividends or shares of surplus to be received thereon, or shall use any name or title of any policy or class of policies misrepresenting the true nature thereof.

2. Any person who shall solicit an application for insurance upon the life of another shall, in any controversy between the assured or his beneficiary and the company issuing any policy upon such application, be regarded as the agent of the company and not the agent of the assured, nor shall any life insurance company or agent sell, discount or otherwise dispose of any note or notes taken for payment of life insurance premium or premiums, before delivering to the applicant, in person, the policy for which said note or notes shall have been given.

(RSMo 1939 § 5844)

Prior revisions: 1929 § 5733; 1919 § 6143; 1909 § 6938



Section 376.600 Penalty for violating section 376.590.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.600. Penalty for violating section 376.590. — Any life insurance company which may violate any of the provisions of section 376.590, or which may permit any of its agents or representatives in this state to violate said provisions, shall have its certificate of authority or license to transact business in Missouri revoked by the state director of the department of insurance, financial institutions and professional registration, and shall be for a period of five years barred from the further transaction of business in this state; and any agent, solicitor or representative in this state of any such insurance company who shall violate any of the provisions of said section shall be deemed guilty of a misdemeanor, and, on conviction thereof, in any court of competent jurisdiction in this state, shall be fined not less than fifty nor more than five hundred dollars for each such offense or imprisoned in the county or city jail for not less than ten days nor more than six months, or by both such fine and imprisonment.

(RSMo 1939 § 5845)

Prior revisions: 1929 § 5734; 1919 § 6144; 1909 § 6939



Section 376.610 Defense in case of suits.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.610. Defense in case of suits. — In suits brought upon life policies, heretofore or hereafter issued, no defense based upon misrepresentation in obtaining or securing the same shall be valid, unless the defendant shall, at or before the trial, deposit in court for the benefit of the plaintiffs, the premiums received on such policies.

(RSMo 1939 § 5846)

Prior revisions: 1929 § 5735; 1919 § 6145; 1909 § 6940

(1952) Where plaintiff in equitable action to cancel policy on ground of misrepresentation as to health of deceased, deposited check in excess of amount of premiums paid with circuit clerk, and objection to failure to make deposit in cash was first made in motion for new trial, such failure did not preclude assertion of misrepresentation in equitable action. Reliable Ins. Co. v. Bell (A.), 246 S.W.2d 371.

(1960) This section does not apply to stipulated premium plan policies. Randall v. Western Life Ins. Co. (A.), 336 S.W.2d 125.



Section 376.620 Suicide, effect on liability — refund of premiums, when.

Effective 28 Aug 2017

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.620. Suicide, effect on liability — refund of premiums, when. — 1. Any life insurance policy, rider, endorsement, amendment, or certificate issued or delivered in this state may exclude or restrict liability under such policy, rider, endorsement, amendment, or certificate for death as the result of suicide in the event the insured, while sane or insane, dies as a result of suicide within one year from the date of the issue of such policy, rider, endorsement, amendment, or certificate. If an insured applies for additional death benefits or an increase in death benefits after initial coverage commences, the policy, rider, endorsement, amendment, or certificate may provide for an exclusion for suicide that occurs within one year after any addition or increase in death benefits only to the extent of the additional or increased death benefits. Any such exclusion or restriction shall be clearly stated in such policy, rider, endorsement, amendment, or certificate.

2. Any life insurance policy, rider, endorsement, amendment, or certificate which contains any exclusion or restriction under subsection 1 of this section shall also provide that in the event the insured dies as a result of suicide within one year from the date of issue of such policy, rider, endorsement, amendment, or certificate that the insurer shall promptly refund all premiums paid for the excluded or restricted coverage on such insured.

(RSMo 1939 § 5851, A.L. 2007 S.B. 66, A.L. 2017 H.B. 336)

Prior revisions: 1929 § 5740; 1919 § 6150; 1909 § 6945



Section 376.630 Life insurance policies not to be forfeited or become invalid, when.

Effective 28 Aug 1943

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.630. Life insurance policies not to be forfeited or become invalid, when. — No policies of insurance on life issued prior to the operative date of section 376.670 by any life insurance company authorized to do business in this state shall, after payment upon it of three or more annual payments, be forfeited or become void by reason of nonpayment of premiums thereon, but it shall be subject to the following rules of commutation, to wit: The net value of the policy, when the premium becomes due and is not paid, shall be computed upon the actuaries' or combined experience table of mortality with four percent interest per annum, and after deducting from three-fourths of such net value the unpaid portion of any notes given on account of past premium payments on said policy and any other indebtedness to the company secured by said policy, which notes and indebtedness shall then be cancelled, the balance shall be taken as a net single premium for temporary insurance (extended insurance). The amount of such temporary insurance shall be such as is specified in the policy, but never less than the face amount insured by the policy reduced by the unpaid portion of notes and indebtedness aforesaid; and the term for which said temporary insurance shall be in force shall be determined by the attained age of the person whose life is insured at the time of default of premium, the assumption of mortality and interest aforesaid, the amount of temporary insurance granted and the net single premium available for temporary insurance previously defined; provided, that if the original policy shall be an endowment, payable at a certain time or at death, if it should occur previously, then if the net single premium available for temporary insurance as aforesaid shall exceed the net single premium for temporary insurance granted for the remainder of the endowment term, such excess shall be considered as a net single premium for pure endowment of as much as said excess of premiums will purchase, determined by the attained age of the insured at date of default in the payment of premiums on the original policy, and the table of mortality and interest aforesaid, which amount of pure endowment shall be paid at the end of the original term of endowment if the insured shall then be alive.

(RSMo 1939 § 5852, A.L. 1943 p. 596)

Prior revisions: 1929 § 5741; 1919 § 6151; 1909 § 6946



Section 376.640 Paid-up policy may be demanded, when.

Effective 28 Aug 1943

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.640. Paid-up policy may be demanded, when. — At any time after the payment of three or more full annual premiums, and not later than sixty days from the beginning of the extended insurance provided in section 376.630, the legal holder of any policy affected by section 376.630 may demand of the company, and the company shall issue, its paid-up policy, which, in case of an ordinary life policy, shall be for such an amount as three-fourths of the net value of the regular policy at the age and date of lapse, computed according to actuaries' or combined experience table of mortality, with interest at the rate of four percent per annum, without deduction of indebtedness on account of said policy, will purchase, applied as a net single premium upon the said table of mortality and interest rate aforesaid; and in case of a limited payment life policy, or of a continued payment endowment policy, payable at a certain time, or at death, it shall be for an amount bearing such proportion to the amount of the original policy as the number of complete annual premiums actually paid shall bear to the number of such annual premiums stipulated to be paid; provided, that from such amount the company shall have a right to deduct the net reversionary value of all indebtedness to the company on account of such policy; and provided further, that the policyholder shall, at the time of making demand for such paid-up policy, surrender the original policy, legally discharged, at the parent office of the company.

(RSMo 1939 § 5853, A.L. 1943 p. 596)

Prior revisions: 1929 § 5742; 1919 § 6152; 1909 § 6947



Section 376.650 Rules of payment on commuted policy.

Effective 28 Aug 1943

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.650. Rules of payment on commuted policy. — If the death of the insured occur within the term of temporary insurance covered by the value of the policy as determined in section 376.630, and if no condition of the insurance other than the payment of premiums shall have been violated by the insured, the company shall be bound to pay the amount of the policy, the same as if there had been no default in the payment of premium, anything in the policy to the contrary notwithstanding; provided, however, that notice of the claim and proof of the death shall be submitted to the company in the same manner as provided by the terms of the policy within ninety days after the decease of the insured; and provided also, that the company shall have the right to deduct from the amount insured in the policy the amount compounded at six percent interest per annum of all the premiums that had been forborne at the time of the decease, including the whole of the year's premium in which the death occurs, but such premiums shall in no case exceed the ordinary life premium for the age at issue, with interest as last aforesaid.

(RSMo 1939 § 5854, A.L. 1943 p. 596)

Prior revisions: 1929 § 5743; 1919 § 6153; 1909 § 6948



Section 376.660 Foregoing provisions inapplicable, when.

Effective 28 Aug 1943

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.660. Foregoing provisions inapplicable, when. — Sections 376.630 to 376.650 shall not be applicable in the following cases, to wit: If the policy shall contain a provision for an unconditional surrender value, at least equal to the net single premium, for the temporary insurance provided for herein, or for the unconditional commutation of the policy for nonforfeitable paid-up insurance, or if the legal holder of the policy shall, within sixty days after default of premium, surrender the policy and accept from the company another form of policy, or if the policy shall be surrendered to the company for a consideration adequate in the judgment of the legal holder thereof, then, and in any of the foregoing cases, sections 376.010 to 376.670 shall not be applicable; provided, that in no instance shall a policy be forfeited for nonpayment of premiums after the payment of three annual payments thereon; but in all instances where three annual premiums shall have been paid on a policy of insurance, the holder of such policy shall be entitled to paid-up or extended insurance, the net value of which shall be equal to that provided for in sections 376.010 to 376.670; provided further, that this section and sections 376.630 to 376.650 shall apply only to policies of life insurance issued prior to the operative date of section 376.670.

(RSMo 1939 § 5855, A.L. 1943 p. 596)

Prior revisions: 1929 § 5744; 1919 § 6154; 1909 § 6949



Section 376.669 Annuity contract requirements — paid-up annuity benefits, how calculated — cash surrender benefits, how calculated — applicable, when.

Effective 21 Jun 2004, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.669. Annuity contract requirements — paid-up annuity benefits, how calculated — cash surrender benefits, how calculated — applicable, when. — 1. This section shall not apply to any reinsurance, group annuity purchased under a retirement plan, or plan of deferred compensation established or maintained by an employer (including a partnership or sole proprietorship) or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under Section 408 of the Internal Revenue Code of 1986, as amended, premium deposit fund, variable annuity, investment annuity, immediate annuity, any deferred annuity contract after annuity payments have commenced, or reversionary annuity, nor to any contract which shall be delivered outside this state through an agent or other representative of the company issuing the contract.

2. In the case of contracts issued on or after the effective date of this section as defined in subsection 11 of this section, no contract of annuity, except as stated in subsection 1 of this section, shall be delivered or issued for delivery in this state unless it contains in substance the following provisions, or corresponding provisions which in the opinion of the director are at least as favorable to the contract holder, upon cessation of payment of considerations under the contract:

(1) That upon cessation of payment of considerations under a contract, or upon the written request of the contract owner, the company shall grant a paid-up annuity benefit on a plan stipulated in the contract of such value as is specified in subsections 4, 5, 6, 7, and 9 of this section;

(2) If a contract provides for a lump sum settlement at maturity, or at any other time, that upon surrender of the contract at or prior to the commencement of any annuity payments, the company shall pay in lieu of a paid-up annuity benefit a cash surrender benefit of such amount as is specified in subsections 4, 5, 7, and 9 of this section. The company may reserve the right to defer the payment of the cash surrender benefit for a period not to exceed six months after demand therefor with surrender of the contract after making written request and receiving written approval of the director. The request shall address the necessity and equitability to all policyholders of the deferral;

(3) A statement of the mortality table, if any, and interest rates used in calculating any minimum paid-up annuity, cash surrender or death benefits that are guaranteed under the contract, together with sufficient information to determine the amounts of the benefits; and

(4) A statement that any paid-up annuity, cash surrender or death benefits that may be available under the contract are not less than the minimum benefits required by any statute of the state in which the contract is delivered and an explanation of the manner in which the benefits are altered by the existence of any additional amounts credited by the company to the contract, any indebtedness to the company on the contract or any prior withdrawals from or partial surrenders of the contract.

­­

­

3. The minimum values as specified in subsections 4, 5, 6, 7, and 9 of this section of any paid-up annuity, cash surrender or death benefits available under an annuity contract shall be based upon minimum nonforfeiture amounts as defined in this section.

(1) The minimum nonforfeiture amount at any time at or prior to the commencement of any annuity payments shall be equal to an accumulation up to such time at rates of interest as indicated in subdivision (3) of this subsection of the net considerations (as hereinafter defined) paid prior to such time, decreased by the sum of paragraphs (a) to (d) below:

(a) Any prior withdrawals from or partial surrenders of the contract accumulated at rates of interest as indicated in subdivision (3) of this subsection; and

(b) An annual contract charge of fifty dollars, accumulated at rates of interest as indicated in subdivision (3) of this subsection;

(c) Any premium tax paid by the company for the contract, accumulated at rates of interest as indicated in subdivision (3) of this subsection; and

(d) The amount of any indebtedness to the company on the contract, including interest due and accrued.

(2) The net considerations for a given contract year used to define the minimum nonforfeiture amount shall be an amount equal to eighty-seven and one-half percent of the gross considerations credited to the contract during that contract year.

(3) The interest rate used in determining minimum nonforfeiture amounts shall be an annual rate of interest determined as the lesser of three percent per annum and the following, which shall be specified in the contract if the interest rate will be reset:

(a) The five-year Constant Maturity Treasury Rate reported by the Federal Reserve as of a date, or average over a period, rounded to the nearest one-twentieth of one percent, specified in the contract no longer than fifteen months prior to the contract issue date or redetermination date under paragraph (d) of this subdivision;

(b) Reduced by one hundred twenty-five basis points;

(c) Where the resulting interest rate is not less than one percent; and

(d) The interest rate shall apply for an initial period and may be redetermined for additional periods. The redetermination date, basis and period, if any, shall be stated in the contract. The basis is the date or average over a specified period that produces the value of the five-year Constant Maturity Treasury Rate to be used at each redetermination date.

(4) During the period or term that a contract provides substantive participation in an equity indexed benefit, it may increase the reduction described in paragraph (b) of subdivision (3) of this subsection by up to an additional one hundred basis points to reflect the value of the equity index benefit. The present value at the contract issue date, and at each redetermination date thereafter, of the additional reduction shall not exceed the market value of the benefit. The director may require a demonstration that the present value of the additional reduction does not exceed the market value of the benefit. Lacking such a demonstration that is acceptable to the director, the director may disallow or limit the additional reduction.

(5) The director may adopt rules to implement the provisions of subdivision (4) of this subsection and to provide for further adjustments to the calculation of minimum nonforfeiture amounts for contracts that provide substantive participation in an equity index benefit and for other contracts that the director determines adjustments are justified.

4. Any paid-up annuity benefit available under a contract shall be such that its present value on the date annuity payments are to commence is at least equal to the minimum nonforfeiture amount on that date. Present value shall be computed using the mortality table, if any, and the interest rates specified in the contract for determining the minimum paid-up annuity benefits guaranteed in the contract.

5. For contracts that provide cash surrender benefits, the cash surrender benefits available prior to maturity shall not be less than the present value as of the date of surrender of that portion of the maturity value of the paid-up annuity benefit that would be provided under the contract at maturity arising from considerations paid prior to the time of cash surrender reduced by the amount appropriate to reflect any prior withdrawals from or partial surrenders of the contract, such present value being calculated on the basis of an interest rate not more than one percent higher than the interest rate specified in the contract for accumulating the net considerations to determine maturity value, decreased by the amount of any indebtedness to the company on the contract, including interest due and accrued, and increased by any existing additional amounts credited by the company to the contract. In no event shall any cash surrender benefit be less than the minimum nonforfeiture amount at that time. The death benefit under such contracts shall be at least equal to the cash surrender benefit.

6. For contracts that do not provide cash surrender benefits, the present value of any paid-up annuity benefit available as a nonforfeiture option at any time prior to maturity shall not be less than the present value of that portion of the maturity value of the paid-up annuity benefit provided under the contract arising from considerations paid prior to the time the contract is surrendered in exchange for, or changed to, a deferred paid-up annuity, such present value being calculated for the period prior to the maturity date on the basis of the interest rate specified in the contract for accumulating the net considerations to determine maturity value, and increased by any additional amounts credited by the company to the contract. For contracts that do not provide any death benefits prior to the commencement of any annuity payments, present values shall be calculated on the basis of such interest rate and the mortality table specified in the contract for determining the maturity value of the paid-up annuity benefit. However, in no event shall the present value of a paid-up annuity benefit be less than the minimum nonforfeiture amount at that time.

7. For the purpose of determining the benefits calculated under subsections 5 and 6 of this section, in the case of annuity contracts under which an election may be made to have annuity payments commence at optional maturity dates, the maturity date shall be deemed to be the latest date for which election shall be permitted by the contract, but shall not be deemed to be later than the anniversary of the contract next following the annuitant's seventieth birthday or the tenth anniversary of the contract, whichever is later.

8. A contract that does not provide cash surrender benefits or does not provide death benefits at least equal to the minimum nonforfeiture amount prior to the commencement of any annuity payments shall include a statement in a prominent place in the contract that such benefits are not provided.

9. Any paid-up annuity, cash surrender, or death benefits available at any time, other than on the contract anniversary under any contract with fixed scheduled considerations, shall be calculated with allowance for the lapse of time and the payment of any scheduled considerations beyond the beginning of the contract year in which cessation of payment of considerations under the contract occurs.

10. For a contract which provides, within the same contract by rider or supplemental contract provision, both annuity benefits and life insurance benefits that are in excess of the greater of cash surrender benefits or a return of the gross considerations with interest, the minimum nonforfeiture benefits shall be equal to the sum of the minimum nonforfeiture benefits for the annuity portion and the minimum nonforfeiture benefits, if any, for the life insurance portion computed as if each portion were a separate contract. Notwithstanding the provisions of subsections 4, 5, 6, 7, and 9 of this section, additional benefits payable in the event of total and permanent disability, as reversionary annuity or deferred reversionary annuity benefits, or as other policy benefits additional to life insurance, endowment, and annuity benefits, and considerations for all such additional benefits shall be disregarded in ascertaining the minimum nonforfeiture amounts, paid-up annuity, cash surrender, and death benefits that may be required by this section. The inclusion of such benefits shall not be required in any paid-up benefits, unless the additional benefits separately would require minimum nonforfeiture amounts, paid-up annuity, cash surrender, and death benefits.

11. Notwithstanding the provisions of section 376.671, after the effective date of this section*, a company may elect to apply the provisions of this section in lieu of section 376.671 to annuity contracts on a contract form-by-contract form basis before July 1, 2006. In all other instances, this section shall become operative with respect to annuity contracts issued by the company after July 1, 2006.

(L. 2004 H.B. 938 merged with S.B. 1188)

*Effective 6-21-04 (S.B. 1188); 8-28-04 (H.B. 938)



Section 376.670 Provisions which shall be contained in life insurance policies, exceptions.

Effective 28 Aug 2015

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.670. Provisions which shall be contained in life insurance policies, exceptions. — 1. As used in this section, operative date of the valuation manual shall have the same meaning as set forth in section 376.365.

2. In the case of policies issued on or after the operative date of this section, as defined in subsection 20 of this section, no policy of life insurance, except as stated in subsection 19 of this section, shall be delivered or issued for delivery in this state unless it shall contain in substance the following provisions, or corresponding provisions which in the opinion of the director of the department of insurance, financial institutions and professional registration are at least as favorable to the defaulting or surrendering policyholder as are the minimum requirements specified in this section and are essentially in compliance with subsection 18 of this section:

(1) That, in the event of default in any premium payment, the company will grant, upon proper request not later than sixty days after the due date of the premium in default, a paid-up nonforfeiture benefit on a plan stipulated in the policy, effective as of such due date, of such amount as may be herein specified. In lieu of such stipulated paid-up nonforfeiture benefit, the company may substitute, upon proper request not later than sixty days after the due date of the premium in default, an actuarially equivalent alternative paid-up nonforfeiture benefit which provides a greater amount or longer period of death benefits or, if applicable, a greater amount or earlier payment of endowment benefits;

(2) That, upon surrender of the policy within sixty days after the due date of any premium payment in default after premiums have been paid for at least three full years in the case of ordinary insurance or five full years in the case of industrial insurance, the company will pay, in lieu of any paid-up nonforfeiture benefit, a cash surrender value of such amount as may be herein specified;

(3) That a specified paid-up nonforfeiture benefit shall become effective as specified in the policy unless the person entitled to make such election elects another available option not later than sixty days after the due date of the premium in default;

(4) That, if the policy shall have become paid up by completion of all premium payments or if it is continued under any paid-up nonforfeiture benefit which became effective on or after the third policy anniversary in the case of ordinary insurance or the fifth policy anniversary in the case of industrial insurance, the company will pay, upon surrender of the policy within thirty days after any policy anniversary, a cash surrender value of such amount as may be herein specified;

(5) In the case of policies which cause, on a basis guaranteed in the policy, unscheduled changes in benefits or premiums, or which provide an option for changes in benefits or premiums other than a change to a new policy, a statement of the mortality table, interest rate, and method used in calculating cash surrender values and the paid-up nonforfeiture benefits available under the policy. In the case of all other policies, a statement of the mortality table and interest rate used in calculating the cash surrender values and the paid-up nonforfeiture benefits available under the policy, together with a table showing the cash surrender value, if any, and paid-up nonforfeiture benefit, if any, available under the policy on each policy anniversary either during the first twenty policy years or during the term of the policy, whichever is shorter, such values and benefits to be calculated upon the assumption that there are no dividends or paid-up additions credited to the policy and that there is no indebtedness to the company on the policy;

(6) A statement that the cash surrender values and the paid-up nonforfeiture benefits available under the policy are not less than the minimum values and benefits required by or pursuant to the insurance law of the state in which the policy is delivered; an explanation of the manner in which the cash surrender values and the paid-up nonforfeiture benefits are altered by the existence of any paid-up additions credited to the policy or any indebtedness to the company on the policy; if a detailed statement of the method of computation of the values and benefits shown in the policy is not stated therein, a statement that such method of computation has been filed with the insurance supervisory official of the state in which the policy is delivered; and a statement of the method to be used in calculating the cash surrender value and paid-up nonforfeiture benefit available under the policy on any policy anniversary beyond the last anniversary for which such values and benefits are consecutively shown in the policy.

3. Any of the foregoing provisions or portions thereof not applicable by reason of the plan of insurance may, to the extent inapplicable, be omitted from the policy.

4. The company shall reserve the right to defer the payment of any cash surrender value for a period of six months after demand therefor with surrender of the policy.

5. (1) Any cash surrender value available under the policy in the event of default in a premium payment due on any policy anniversary, whether or not required by subsection 2 of this section, shall be an amount not less than the excess, if any, of the present value, on such anniversary, of the future guaranteed benefits which would have been provided for by the policy if there had been no default, including any existing paid-up additions, over the sum of the then present value of the adjusted premiums as defined in subsections 7, 8, 9, 10, 11, 12, 13, and 14 of this section corresponding to premiums which would have fallen due on and after such anniversary, and the amount of any indebtedness to the company on the policy.

(2) For any policy issued on or after the operative date of subsection 14 of this section which provides supplemental life insurance or annuity benefits at the option of the insured for an identifiable additional premium by rider or supplemental policy provision, the cash surrender value referred to in subdivision (1) of this subsection shall be an amount not less than the sum of the cash surrender value for an otherwise similar policy issued at the same age without such rider or supplemental policy provision and the cash surrender value for a policy which provides only the benefits otherwise provided by such rider or supplemental policy provision.

(3) For any family policy issued on or after the operative date of subsection 14 of this section which defines a primary insured and provides term insurance on the life of the spouse of the primary insured expiring before the spouse's age seventy-one, the cash surrender value referred to in subdivision (1) of this subsection shall be an amount not less than the sum of the cash surrender value for an otherwise similar policy issued at the same age without such term insurance on the life of the spouse and the cash surrender value for a policy which provides only the benefits otherwise provided by such term insurance on the life of the spouse.

(4) Any cash surrender value available within thirty days after any policy anniversary under any policy paid up by completion of all premium payments or any policy continued under any paid-up nonforfeiture benefit, whether or not required by subsection 2 of this section, shall be an amount not less than the present value, on such anniversary, of the future guaranteed benefits provided for the policy, including any existing paid-up additions, decreased by any indebtedness to the company on the policy.

6. Any paid-up nonforfeiture benefit available under the policy in the event of default in a premium payment due on any policy anniversary shall be such that its present value as of such anniversary shall be at least equal to the cash surrender value then provided for by the policy or, if none is provided for, that cash surrender value which would have been required by this section in the absence of the condition that premiums shall have been paid for at least a specified period.

7. This subsection and subsections 8, 9, 10, and 11 of this section shall not apply to policies issued on or after the operative date of subsection 14 of this section. Except as provided in subsection 10 of this section, the adjusted premiums for any policy shall be calculated on an annual basis and shall be such uniform percentage of the respective premiums specified in the policy for each policy year, excluding any extra premiums charged because of impairments or special hazards, that the present value, at the date of issue of the policy, of all such adjusted premiums shall be equal to the sum of:

(1) The then present value of the future guaranteed benefits provided for by the policy;

(2) Two percent of the amount of insurance, if the insurance be uniform in amount, or of the equivalent uniform amount, as herein defined, if the amount of insurance varies with duration of the policy;

(3) Forty percent of the adjusted premium for the first policy year;

(4) Twenty-five percent of either the adjusted premiums for the first policy year or the adjusted premium for a whole life policy of the same uniform or equivalent uniform amount with uniform premiums for the whole of life issued at the same age for the same amount of insurance, whichever is less.

8. Provided, however, that in applying the percentages specified in subdivisions (3) and (4) of subsection 7 of this section, no adjusted premium shall be deemed to exceed four percent of the amount of insurance or uniform amount equivalent thereto. The date of issue of a policy for the purpose of subsections 7, 8, 9, 10, and 11 of this section shall be the date as of which the rated age of the insured is determined.

9. In the case of a policy providing an amount of insurance varying with duration of the policy, the equivalent uniform amount thereof for the purpose of subsections 7, 8, 9, 10, and 11 of this section shall be deemed to be the uniform amount of insurance provided by an otherwise similar policy, containing the same endowment benefit or benefits, if any, issued at the same age and for the same term, the amount of which does not vary with duration and the benefits under which have the same present value at the date of issue as the benefits under the policy; provided, however, that in the case of a policy providing a varying amount of insurance issued on the life of a child under age ten, the equivalent uniform amount may be computed as though the amount of insurance provided by the policy prior to the attainment of age ten were the amount provided by such policy at age ten.

10. The adjusted premiums for any policy providing term insurance benefits by rider or supplemental policy provision shall be equal to (a) the adjusted premiums for an otherwise similar policy issued at the same age without such term insurance benefits, increased, during the period for which premiums for such term insurance benefits are payable, by (b) the adjusted premiums for such term insurance, the foregoing items (a) and (b) being calculated separately and as specified in subsections 7, 8, and 9 of this section except that, for the purposes of subdivisions (2), (3) and (4) of subsection 7 of this section, the amount of insurance or equivalent uniform amount of insurance used in the calculation of the adjusted premiums referred to in (b) shall be equal to the excess of the corresponding amount determined for the entire policy over the amount used in the calculation of the adjusted premiums in (a).

11. Except as otherwise provided in subsections 12 and 13 of this section, all adjusted premiums and present values referred to in this section shall, for all policies of ordinary insurance, be calculated on the basis of the Commissioners 1941 Standard Ordinary Mortality Table, provided that for any category of ordinary insurance issued on and after the effective date of this amendment on female risks, adjusted premiums and present values may be calculated according to an age not more than three years younger than the actual age of the insured and such calculations for all policies of industrial insurance shall be made on the basis of the 1941 Standard Industrial Mortality Table. All calculations shall be made on the basis of the rate of interest, not exceeding three and one-half percent per annum, specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits; provided, however, that in calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than one hundred * thirty percent of the rates of mortality according to such applicable table; provided, further, that for insurance issued on a substandard basis, the calculation of any such adjusted premiums and present values may be based on such other table of mortality as may be specified by the company and approved by the director.

12. This subsection shall not apply to ordinary policies issued on or after the operative date of subsection 14 of this section. In the case of ordinary policies issued on or after the operative date provided in this subsection, all adjusted premiums and present values referred to in this section shall be calculated on the basis of the Commissioners 1958 Standard Ordinary Mortality Table and the rate of interest specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits, provided that such rate of interest shall not exceed three and one-half percent per annum, except that a rate of interest not exceeding four percent per annum may be used for policies issued on or after September 28, 1975, and prior to September 28, 1979, and a rate of interest not exceeding five and one-half percent per annum may be used for policies issued on or after September 28, 1979, and provided that for any category of ordinary insurance issued on female risks, adjusted premiums and present values may be calculated according to an age not more than six years younger than the actual age of the insured; provided, however, that in calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the Commissioners 1958 Extended Term Insurance Table; provided, further, that for insurance issued on a substandard basis, the calculation of any such adjusted premiums and present values may be based on such other table of mortality as may be specified by the company and approved by the director. After the date when this subsection becomes effective, any company may file with the director a written notice of its election to comply with the provisions of this subsection after a specified date before January 1, 1966. After the filing of such notice, then upon such specified date, which shall be the operative date of this subsection for such company, this subsection shall become operative with respect to the ordinary policies thereafter issued by such company. If a company makes no such election, the operative date of this subsection for such company shall be January 1, 1966.

13. This subsection shall not apply to industrial policies issued on or after the operative date of subsection 14 of this section. In the case of industrial policies issued on or after the operative date of this subsection as defined herein, all adjusted premiums and present values referred to in this section shall be calculated on the basis of the Commissioners 1961 Standard Industrial Mortality Table and the rate of interest specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits, provided that such rate of interest shall not exceed three and one-half percent per annum, except that a rate of interest not exceeding four percent per annum may be used for policies issued on or after September 28, 1975, and prior to September 28, 1979, and a rate of interest not exceeding five and one-half percent per annum may be used for policies issued on or after September 28, 1979; provided, however, that in calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the Commissioners 1961 Industrial Extended Term Insurance Table; provided, further, that for insurance issued on a substandard basis, the calculation of any such adjusted premiums and present values may be based on such other table of mortality as may be specified by the company and approved by the director. After the date when this subsection becomes effective, any company may file with the director a written notice of its election to comply with the provisions of this subsection after a specified date before January 1, 1968. After the filing of such notice, then upon such specified date, which shall be the operative date of this subsection for such company, this subsection shall become operative with respect to the industrial policies thereafter issued by such company. If a company makes no such election, the operative date of this subsection for such company shall be January 1, 1968.

14. (1) This subsection shall apply to all policies issued on or after the operative date of this subsection as defined herein. Except as provided in subdivision (7) of this subsection, the adjusted premiums for any policy shall be calculated on an annual basis and shall be such uniform percentage of the respective premiums specified in the policy for each policy year, excluding amounts payable as extra premiums to cover impairments or special hazards and also excluding any uniform annual contract charge or policy fee specified in the policy in a statement of the method to be used in calculating the cash surrender values and paid-up nonforfeiture benefits, that the present value, at the date of issue of the policy, of all adjusted premiums shall be equal to the sum of:

(a) The then present value of the future guaranteed benefits provided for by the policy; provided, however, that the nonforfeiture interest rate shall not be less than four percent;

(b) One percent of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first ten policy years; and

(c) One hundred twenty-five percent of the nonforfeiture net level premium as hereinafter defined. In applying the percentage specified in paragraph (c) above, no nonforfeiture net level premium shall be deemed to exceed four percent of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first ten policy years. The date of issue of a policy for the purpose of this subsection shall be the date as of which the rated age of the insured is determined.

(2) The nonforfeiture net level premium shall be equal to the present value, at the date of issue of the policy, of the guaranteed benefits provided for by the policy divided by the present value, at the date of issue of the policy, of an annuity of one per annum payable on the date of issue of the policy and on each anniversary of such policy on which a premium falls due.

(3) In the case of policies which cause, on a basis guaranteed in the policy, unscheduled changes in benefits or premiums, or which provide an option for changes in benefits or premiums other than a change to a new policy, the adjusted premiums and present values shall initially be calculated on the assumption that future benefits and premiums do not change from those stipulated at the date of issue of the policy. At the time of any such change in the benefits or premiums the future adjusted premiums, nonforfeiture net level premiums and present values shall be recalculated on the assumption that future benefits and premiums do not change from those stipulated by the policy immediately after the change.

(4) Except as otherwise provided in subdivision (7) of this subsection, the recalculated future adjusted premiums for any such policy shall be such uniform percentage of the respective future premiums specified in the policy for each policy year, excluding amounts payable as extra premiums to cover impairments and special hazards, and also excluding any uniform annual contract charge or policy fee specified in the policy in a statement of the method to be used in calculating the cash surrender values and paid-up nonforfeiture benefits, that the present value, at the time of change to the newly defined benefits or premiums, of all such future adjusted premiums shall be equal to the excess of (a) the sum of the then present value of the then future guaranteed benefits provided for by the policy and the additional expense allowance, if any, over (b) the then cash surrender value, if any, or present value of any paid-up nonforfeiture benefit under the policy.

(5) The additional expense allowance, at the time of the change to the newly defined benefits or premiums, shall be the sum of:

(a) One percent of the excess, if positive, of the average amount of insurance at the beginning of each of the first ten policy years subsequent to the change over the average amount of insurance prior to the change at the beginning of each of the first ten policy years subsequent to the time of the most recent previous change, or, if there has been no previous change, the date of issue of the policy; and

(b) One hundred twenty-five percent of the increase, if positive, in the nonforfeiture net level premium.

(6) The recalculated nonforfeiture net level premium shall be equal to the result obtained by dividing (a) by (b) where:

(a) Equals the sum of:

a. The nonforfeiture net level premium applicable prior to the change times the present value of an annuity of one per annum payable on each anniversary of the policy on or subsequent to the date of the change on which a premium would have fallen due had the change not occurred; and

b. The present value of the increase in future guaranteed benefits provided for by the policy; and

(b) Equals the present value of an annuity of one per annum payable on each anniversary of the policy on or subsequent to the date of change on which a premium falls due.

(7) Notwithstanding any other provisions of this subsection to the contrary, in the case of a policy issued on a substandard basis which provides reduced graded amounts of insurance so that in each policy year such policy has the same tabular mortality cost as an otherwise similar policy issued on the standard basis which provides higher uniform amounts of insurance, adjusted premiums and present values for such substandard policy may be calculated as if it were issued to provide such higher uniform amounts of insurance on the standard basis.

(8) All adjusted premiums and present values referred to in this section shall for all policies of ordinary insurance be calculated on the basis of the Commissioners 1980 Standard Ordinary Mortality Table or, at the election of the company for any one or more specified plans of life insurance, the Commissioners 1980 Standard Ordinary Mortality Table with Ten-Year Select Mortality Factors. All adjusted premiums and present values referred to in this section shall for all policies of industrial insurance be calculated on the basis of the Commissioners 1961 Standard Industrial Mortality Table. All adjusted premiums and present values referred to in this section shall for all policies issued in a particular calendar year be calculated on the basis of a rate of interest not exceeding the nonforfeiture interest rate as defined in this subsection for policies issued in that calendar year.

(9) Except as provided in subdivision (8) of this subsection:

(a) At the option of the company, calculations for all policies issued in a particular calendar year may be made on the basis of a rate of interest not exceeding the nonforfeiture interest rate, as defined in this subsection, for policies issued in the immediately preceding calendar year;

(b) Under any paid-up nonforfeiture benefit, including any paid-up dividend additions, any cash surrender value available, whether or not required by subsection 2 of this section, shall be calculated on the basis of the mortality table and rate of interest used in determining the amount of such paid-up nonforfeiture benefit and paid-up dividend additions, if any;

(c) A company may calculate the amount of any guaranteed paid-up nonforfeiture benefit including any paid-up additions under the policy on the basis of an interest rate no lower than that specified in the policy for calculating cash surrender values;

(d) In calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the Commissioners 1980 Extended Term Insurance Table for policies of ordinary insurance and not more than the Commissioners 1961 Industrial Extended Term Insurance Table for policies of industrial insurance;

(e) For insurance issued on a substandard basis, the calculation of any such adjusted premiums and present values may be based on appropriate modifications of the tables listed in paragraph (d) of this subdivision;

(f) For policies issued prior to the operative date of the valuation manual, any ordinary mortality tables, adopted after 1980 by the NAIC, that are approved by regulation promulgated by the director for use in determining the minimum nonforfeiture standard may be substituted for the Commissioners 1980 Standard Ordinary Mortality Table with or without Ten-Year Select Mortality Factors or for the Commissioners 1980 Extended Term Insurance Table;

(g) For policies issued on or after the operative date of the valuation manual, the valuation manual shall provide the mortality table for use in determining the minimum nonforfeiture standard that may be substituted for the Commissioners 1980 Standard Ordinary Mortality Table with or without Ten-Year Select Mortality Factors or for the Commissioners 1980 Extended Term Insurance Table. If the director approves by regulation any ordinary mortality table adopted by the NAIC for use in determining the minimum nonforfeiture standard for policies issued on or after the operative date of the valuation manual, such minimum nonforfeiture standard supersedes the minimum nonforfeiture standard provided by the valuation manual;

(h) For policies issued prior to the operative date of the valuation manual, any industrial mortality tables, adopted after 1980 by the NAIC, that are approved by regulation promulgated by the director for use in determining the minimum nonforfeiture standard may be substituted for the Commissioners 1961 Standard Industrial Mortality Table or for the Commissioners 1961 Industrial Extended Term Insurance Table;

(i) For policies issued on or after the operative date of the valuation manual, the valuation manual shall provide the mortality table for use in determining the minimum nonforfeiture standard that may be substituted for the Commissioners 1961 Standard Industrial Mortality Table or the Commissioners 1961 Industrial Extended Term Insurance Table. If the director approves by regulation any industrial mortality table adopted by the NAIC for use in determining the minimum nonforfeiture standard for policies issued on or after the operative date of the valuation manual, such minimum nonforfeiture standard supersedes the minimum nonforfeiture standard provided by the valuation manual.

(10) The nonforfeiture interest rate is defined as follows:

(a) For policies issued prior to the operative date of the valuation manual, the nonforfeiture rate per annum for any policy issued in a particular calendar year shall be equal to one hundred twenty-five percent of the calendar year statutory valuation interest rate for such policy as defined in section 376.380 rounded to the nearer one-quarter of one percent;

(b) For policies issued on or after the operative date of the valuation manual, the nonforfeiture interest rate per annum for any policy issued in a particular calendar year shall be provided by the valuation manual.

(11) Notwithstanding any other provision of law to the contrary, any refiling of nonforfeiture values or their methods of computation for any previously approved policy form which involves only a change in the interest rate or mortality table used to compute nonforfeiture values shall not require refiling of any other provisions of that policy form.

(12) After the effective date of this subsection, any company may file with the director a written notice of its election to comply with the provisions of this subsection after a specified date before January 1, 1989, which shall be the operative date of this subsection for such company. If a company makes no such election, the operative date of this subsection for such company shall be January 1, 1989.

15. In the case of any plan of life insurance which provides for future premium determination, the amounts of which are to be determined by the insurance company based on then estimates of future experience, or in the case of any plan of life insurance which is of such a nature that minimum values cannot be determined by the methods described in subsections 1 to 14 of this section, then:

(1) The director must be satisfied that the benefits provided under the plan are substantially as favorable to policyholders and insureds as the minimum benefits otherwise required by subsections 1 to 14 of this section;

(2) The director must be satisfied that the benefits and the pattern of premiums of that plan are not such as to mislead prospective policyholders or insureds;

(3) The cash surrender values and paid-up nonforfeiture benefits provided by the plan must not be less than the minimum values and benefits required for the plan computed by a method consistent with the principles of this section, as determined by regulations promulgated by the director.

16. Any cash surrender value and any paid-up nonforfeiture benefit, available under the policy in the event of default in a premium payment due at any time other than on the policy anniversary, shall be calculated with allowance for the lapse of time and the payment of fractional premiums beyond the last preceding policy anniversary. All values referred to in subsections 5, 6, 7, 8, 9, 10, 11, 12, 13, and 14 of this section may be calculated upon the assumption that any death benefit is payable at the end of the policy year of death. The net value of any paid-up additions, other than paid-up term additions, shall be not less than the amounts used to provide such additions.

17. Notwithstanding the provisions of subsection 5 of this section, additional benefits payable:

(1) In the event of death or dismemberment by accident or accidental means;

(2) In the event of total and permanent disability;

(3) As reversionary annuity or deferred reversionary annuity benefits;

(4) As term insurance benefits provided by a rider or supplemental policy provision to which, if issued as a separate policy, this section would not apply;

(5) As term insurance on the life of a child or on the lives of children provided in a policy on the life of a parent of the child, if such term insurance expires before the child's age is twenty-six, is uniform in amount after the child's age is one, and has not become paid up by reason of the death of a parent of the child; and

(6) As other policy benefits additional to life insurance and endowment benefits, and premiums for all such additional benefits; shall be disregarded in ascertaining cash surrender values and nonforfeiture benefits required by this section, and no such additional benefits shall be required to be included in any paid-up nonforfeiture benefits.

18. (1) This subsection, in addition to all other applicable subsections of this section, shall apply to all policies issued on or after January 1, 1986. Any cash surrender value available under the policy in the event of default in a premium payment due on any policy anniversary shall be in an amount which does not differ by more than two-tenths of one percent of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first ten policy years, from the sum of the greater of zero and the basic cash value hereinafter specified and the present value of any existing paid-up additions less the amount of any indebtedness to the company under the policy.

(2) The basic cash value shall be equal to the present value, on such anniversary, of the future guaranteed benefits which would have been provided for by the policy, excluding any existing paid-up additions and before deduction of any indebtedness to the company, if there had been no default, less the then present value of the nonforfeiture factors, as defined in subdivision (3) of this subsection, corresponding to premiums which would have fallen due on and after such anniversary. The effects on the basic cash value of supplemental life insurance or annuity benefits or of family coverage, as described in subsection 5 of this section or in subsections 7, 8, 9, 10, and 11 of this section, whichever is applicable, shall be the same as are the effects specified in subsection 5 of this section or in subsections 7, 8, 9, 10, and 11 of this section, whichever is applicable on the cash surrender values defined in that subsection.

(3) The nonforfeiture factor for each policy year shall be an amount equal to a percentage of the adjusted premium for the policy year, as defined in subsections 7, 8, 9, 10, and 11 of this section or in subsection 14 of this section, whichever is applicable. Except as is required by subdivision (4) of this subsection, such percentage:

(a) Must be the same percentage for each policy year between the second policy anniversary and the later of the fifth policy anniversary or the first policy anniversary at which there is available under the policy a cash surrender value in an amount, before including any paid-up additions and before deducting any indebtedness, of at least two-tenths of one percent of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first ten policy years; and

(b) Must be such that no percentage after the later of the two policy anniversaries specified in paragraph (a) of this subdivision may apply to fewer than five consecutive policy years. No basic cash value may be less than the value which would be obtained if the adjusted premiums for the policy, as defined in subsections 7, 8, 9, 10, and 11 of this section or in subsection 14 of this section, whichever is applicable, were substituted for the nonforfeiture factors in the calculation of the basic cash value.

(4) All adjusted premiums and present values referred to in this subsection shall for a particular policy be calculated on the same mortality and interest bases as are used in demonstrating the policy's compliance with the other subsections of this section. The cash surrender values referred to in this subsection shall include any endowment benefits provided for by the policy.

(5) Any cash surrender value available other than in the event of default in a premium payment due on a policy anniversary, and the amount of any paid-up nonforfeiture benefit available under the policy in the event of default in a premium payment shall be determined in manners consistent with the manners specified for determining the analogous minimum amounts in subsections 4, 5, 6, 14, and 16 of this section. The amounts of any cash surrender values and of any paid-up nonforfeiture benefits granted in connection with additional benefits such as those listed as subdivisions (1) to (6) in subsection 17 shall conform with the principles of this subsection.

19. (1) This section shall not apply to any of the following:

(a) Reinsurance;

(b) Group insurance;

(c) Pure endowments;

(d) Annuities or reversionary annuity contracts;

(e) Term policies of uniform amounts, which provide no guaranteed nonforfeiture or endowment benefits, or renewals thereof of twenty years or less expiring before age seventy-one, for which uniform premiums are payable during the entire term of the policy;

(f) Term policies of decreasing amounts, which provide no guaranteed nonforfeiture or endowment benefits, on which each adjusted premium calculated as specified in subsections 7, 8, 9, 10, 11, 12, 13, and 14 of this section is less than the adjusted premium so calculated on a term policy of uniform amount, or renewal thereof, which provides no guaranteed nonforfeiture or endowment benefits, issued at the same age and for the same initial amount of insurance, and for a term of twenty years or less expiring before age seventy-one, for which uniform premiums are payable during the entire term of the policy;

(g) Policies, which provide no guaranteed nonforfeiture or endowment benefits, for which no cash surrender value, if any, or present value of any paid-up nonforfeiture benefit, at the beginning of any policy year, calculated as specified in subsections 5 to 14 of this section, exceeds two and one-half percent of the amount of insurance at the beginning of the same policy year;

(h) Policies which shall be delivered outside this state through an agent or other representative of the company issuing the policies.

(2) For purposes of determining the applicability of this section, the expiration date for a joint term life insurance policy shall be the age at expiry of the oldest life.

20. After the effective date of this section, any company may file with the director a written notice of its election to comply with the provisions of this section after a specified date before January 1, 1948. After the filing of such notice, then upon such specified date, which shall be the operative date for such company, this section shall become operative with respect to the policies thereafter issued by such company. If a company makes no such election, the operative date of this section for such company shall be January 1, 1948.

(L. 1943 p. 596 § 5855A, A.L. 1959 H.B. 267, A.L. 1961 p. 181, A.L. 1965 p. 581, A.L. 1975 S.B. 116, A.L. 1979 S.B. 325, A.L. 1982 S.B. 469, A.L. 2015 S.B. 164)

*Word "and" appears here in original rolls.



Section 376.671 Provisions which shall be contained in annuity contracts — inapplicability date.

Effective 28 Aug 2010

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.671. Provisions which shall be contained in annuity contracts — inapplicability date. — 1. This section shall not apply to any reinsurance, group annuity purchased under a retirement plan or plan of deferred compensation established or maintained by an employer (including a partnership or sole proprietorship) or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under Section 408 of the Internal Revenue Code, as now or hereafter amended, premium deposit fund, variable annuity, investment annuity, immediate annuity, any deferred annuity contract after annuity payments have commenced, or reversionary annuity, nor to any contract which shall be delivered outside this state through an agent or other representative of the company issuing the contract.

2. In the case of contracts issued on or after the operative date of this section as defined in subsection 11 of this section, no contract of annuity, except as stated in subsection 1 of this section, shall be delivered or issued for delivery in this state unless it contains in substance the following provisions, or corresponding provisions which in the opinion of the director are at least as favorable to the contractholder, upon cessation of payment of considerations under the contract:

(1) That upon cessation of payment of considerations under a contract, the company will grant a paid-up annuity benefit on a plan stipulated in the contract of such value as is specified in subsections 4, 5, 6, 7, and 9 of this section;

(2) If a contract provides for a lump sum settlement at maturity, or at any other time, that upon surrender of the contract at or prior to the commencement of any annuity payments, the company will pay in lieu of any paid-up annuity benefit a cash surrender benefit of such amount as is specified in subsections 4, 5, 7, and 9 of this section. The company shall reserve the right to defer the payment of such cash surrender benefit for a period of six months after demand therefor with surrender of the contract;

(3) A statement of the mortality table, if any, and interest rates used in calculating any minimum paid-up annuity, cash surrender or death benefits that are guaranteed under the contract, together with sufficient information to determine the amounts of such benefits;

(4) A statement that any paid-up annuity, cash surrender or death benefits that may be available under the contract are not less than the minimum benefits required by any statute of the state in which the contract is delivered and an explanation of the manner in which such benefits are altered by the existence of any additional amounts credited by the company to the contract, any indebtedness to the company on the contract or any prior withdrawals from or partial surrenders of the contract. Notwithstanding the requirements of this section, any deferred annuity contract may provide that if no considerations have been received under a contract for a period of two full years and the portion of the paid-up annuity benefit at maturity on the plan stipulated in the contract arising from considerations paid prior to such period would be less than twenty dollars monthly, the company may at its option terminate such contract by payment in cash of the then present value of such portion of the paid-up annuity benefit, calculated on the basis of the mortality table, if any, and interest rate specified in the contract for determining the paid-up annuity benefit, and by such payment shall be relieved of any further obligation under such contract.

3. The minimum values as specified in subsections 4, 5, 6, 7, and 9 of this section of any paid-up annuity, cash surrender or death benefits available under an annuity contract shall be based upon minimum nonforfeiture amounts as defined in this section.

(1) With respect to contracts providing for flexible considerations, the minimum nonforfeiture amount at any time at or prior to the commencement of any annuity payment shall be equal to an accumulation up to such time at a rate of interest of three percent per annum of percentages of the net considerations (as hereinafter defined) paid prior to such time, decreased by the sum of:

(a) Any prior withdrawals from or partial surrenders of the contract accumulated at a rate of interest of three percent per annum; and

(b) The amount of any indebtedness to the company on the contract, including interest due and accrued and increased by any existing additional amounts credited by the company to the contract. The net considerations for a given contract year used to define the minimum nonforfeiture amount shall be an amount not less than zero and shall be equal to the corresponding gross considerations credited to the contract during that contract year less an annual contract charge of thirty dollars and less a collection charge of one dollar and twenty-five cents per consideration credited to the contract during that contract year. The percentages of net considerations shall be sixty-five percent of the net consideration for the first contract year and eighty-seven and one-half percent of the net considerations for the second and later contract years. Notwithstanding the provisions of the preceding sentence, the percentage shall be sixty-five percent of the portion of the total net consideration for any renewal contract year which exceeds by not more than two times the sum of those portions of the net considerations in all prior contract years for which the percentage was sixty-five percent;

(2) With respect to contracts providing for fixed scheduled considerations, minimum nonforfeiture amounts shall be calculated on the assumption that considerations are paid annually in advance and shall be defined as for contracts with flexible considerations which are paid annually with two exceptions:

(a) The portion of the net consideration for the first contract year to be accumulated shall be the sum of sixty-five percent of the net consideration for the first contract year plus twenty-two and one-half percent of the excess of the net consideration for the first contract year over the lesser of the net considerations for the second and third contract years;

(b) The annual contract charge shall be the lesser of thirty dollars or ten percent of the gross annual consideration;

(3) With respect to contracts providing for a single consideration, minimum nonforfeiture amounts shall be defined as for contracts with flexible considerations except that the percentage of net consideration used to determine the minimum nonforfeiture amount shall be equal to ninety percent, and the net consideration shall be the gross consideration less a contract charge of seventy-five dollars;

(4) Notwithstanding any other provision of this subsection, for any contract issued on or after July 1, 2002, and before July 1, 2006, the interest rate at which net considerations, prior withdrawals, and partial surrenders shall be accumulated, for the purpose of determining minimum nonforfeiture amounts, shall be one and one-half percent per annum.

4. Any paid-up annuity benefit available under a contract shall be such that its present value on the date annuity payments are to commence is at least equal to the minimum nonforfeiture amount on that date. Such present value shall be computed using the mortality table, if any, and the interest rate specified in the contract for determining the minimum paid-up annuity benefits guaranteed in the contract.

5. For contracts which provide cash surrender benefits, such cash surrender benefits available prior to maturity shall not be less than the present value as of the date of surrender of that portion of the maturity value of the paid-up annuity benefit which would be provided under the contract at maturity arising from considerations paid prior to the time of cash surrender reduced by the amount appropriate to reflect any prior withdrawals from or partial surrenders of the contract, such present value being calculated on the basis of an interest rate not more than one percent higher than the interest rate specified in the contract for accumulating the net considerations to determine such maturity value, decreased by the amount of any indebtedness to the company on the contract, including interest due and accrued, and increased by any existing additional amounts credited by the company to the contract. In no event shall any cash surrender benefit be less than the minimum nonforfeiture amount at that time. The death benefit under such contracts shall be at least equal to the cash surrender benefit.

6. For contracts which do not provide cash surrender benefits, the present value of any paid-up annuity benefit available as a nonforfeiture option at any time prior to maturity shall not be less than the present value of that portion of the maturity value of the paid-up annuity benefit provided under the contract arising from considerations paid prior to the time the contract is surrendered in exchange for, or changed to, a deferred paid-up annuity, such present value being calculated for the period prior to the maturity date on the basis of the interest rate specified in the contract for accumulating the net considerations to determine such maturity value, and increased by any existing additional amounts credited by the company to the contract. For contracts which do not provide any death benefits prior to the commencement of any annuity payments, such present values shall be calculated on the basis of such interest rate and the mortality table specified in the contract for determining the maturity value of the paid-up annuity benefit. However, in no event shall the present value of a paid-up annuity benefit be less than the minimum nonforfeiture amount at that time.

7. For the purpose of determining the benefits calculated under subsections 5 and 6 of this section, in the case of annuity contracts under which an election may be made to have annuity payments commence at optional maturity date, the maturity date shall be deemed to be the latest date for which election shall be permitted by the contract, but shall not be deemed to be later than the anniversary of the contract next following the annuitant's seventieth birthday or the tenth anniversary of the contract, whichever is later.

8. Any contract which does not provide cash surrender benefits or does not provide death benefits at least equal to the minimum nonforfeiture amount prior to the commencement of any annuity payments shall include a statement in a prominent place in the contract that such benefits are not provided.

9. Any paid-up annuity, cash surrender or death benefits available at any time, other than on the contract anniversary under any contract with fixed scheduled considerations, shall be calculated with allowance for the lapse of time and the payment of any scheduled considerations beyond the beginning of the contract year in which cessation of payment of considerations under the contract occurs.

10. For any contract which provides, within the same contract by rider or supplemental contract provision, both annuity benefits and life insurance benefits that are in excess of the greater of cash surrender benefits or a return of the gross considerations with interest, the minimum nonforfeiture benefits shall be equal to the sum of the minimum nonforfeiture benefits for the annuity portion and the minimum nonforfeiture benefits, if any, for the life insurance portion computed as if each portion were a separate contract. Notwithstanding the provisions of subsections 4, 5, 6, 7, and 9 of this section, additional benefits payable in the event of total and permanent disability, as reversionary annuity or deferred reversionary annuity benefits, or as other policy benefits additional to life insurance, endowment and annuity benefits, and considerations for all such additional benefits, shall be disregarded in ascertaining the minimum nonforfeiture amounts, paid-up annuity, cash surrender and death benefits that may be required by this section. The inclusion of such additional benefits shall not be required in any paid-up benefits, unless such additional benefits separately would require minimum nonforfeiture amounts, paid-up annuity, cash surrender and death benefits.

11. After September 28, 1979, any company may file with the director a written notice of its election to comply with the provisions of this section after a specified date before September 28, 1981. After the filing of such notice, then upon such specified date, which shall be the operative date of this section for such company, this section shall become operative with respect to annuity contracts thereafter issued by such company. If a company makes no such election, the operative date of this section for such company shall be September 28, 1981.

12. The provisions of this section shall not apply to any new contract entered into after July 1, 2006.

(L. 1979 S.B. 325, A.L. 2002 H.B. 1568 merged with S.B. 1009, A.L. 2004 H.B. 938 merged with S.B. 1188, A.L. 2010 H.B. 1965)



Section 376.673 Life insurance policies, regulations relative to.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.673. Life insurance policies, regulations relative to. — 1. No life insurance policy shall be issued or delivered in this state after October 13, 1967, which:

(1) By its terms expressly provides that the policyholder will participate in the distribution of earnings or surplus other than earnings or surplus attributable, by reasonable and nondiscriminatory standards, to the participating policies of the company and allocated to the policyholder on reasonable and nondiscriminatory standards; or

(2) Through sales material or oral presentations, is represented by the company or its agent to prospective policyholders as entitling the policyholder to the benefits described in subdivision (1) of this subsection; or

(3) By its terms expressly provides that the policyholder will receive some preferential or discriminatory advantage or benefit not available to persons who purchase insurance from the company at future dates or under other circumstances; or

(4) Through sales material or oral presentations is represented by the company or its agent to prospective policyholders as entitling the policyholder to the benefits described in subdivision (3) of this subsection.

2. Life insurance policies providing for the payment of a series of pure endowments maturing periodically during the premium paying period of the policy which are issued or delivered in this state after October 13, 1967, shall be subject to the following provisions:

(1) No detachable coupons or certificates or passbooks may be used. No other device may be used which tends to emphasize the periodic pure endowment benefits or which tends to create the impression that the pure endowments represent interest earnings or anything other than benefits which have been purchased by part of the policyholder's premium payments.

(2) Each pure endowment benefit must have a fixed maturity date and payment of the pure endowment benefit shall not be contingent upon the payment of any premium becoming due on or after the maturity date.

(3) The pure endowment benefits must be expressed in dollar amounts rather than as percentages of other quantities or in other ways, both in the policy itself and in the sale thereof.

(4) The pure endowment premiums shall be calculated with mortality, interest, and expense factors which are consistent with those for the basic policy premium and it shall be noted in bold type on the face of the policy that "a portion of the premium is used to pay the annual endowment".

(5) No insurance company, insurance agent, solicitor, nor insurance company representative, shall, as a competitive or twisting device, inform any policyholder or prospective policyholder that any insurance company was required to change a policy form or related material to comply with the provisions of this law.

(L. 1967 p. 516)



Section 376.674 Life insurance policies, no cash surrender value, regulations relative to.

Effective 28 Aug 1987

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.674. Life insurance policies, no cash surrender value, regulations relative to. — 1. Notwithstanding any provision of section 376.670 to the contrary, after September 28, 1987, a company may issue policies of life insurance which differ from its existing or currently filed policies only in that they do not provide for any cash surrender value prior to the death of the life insured. If a policy provides for any cash surrender value, endowment, or pure endowment prior to the death of the life insured, this exemption shall not apply. Any policy without cash surrender values, for which one or more cash surrender values would otherwise have been required, shall contain on its first page a concise, exact description set out in contrasting type at least four points larger than used in the body of that page a statement in a prominent place that such values are not provided and that no policy loans are available under the policy. The company shall provide to each prospective purchaser of such a policy a policy summary, the form of which shall be filed for approval pursuant to section 376.675 which includes the same description as the policy, similarly displayed, and which shows the premium said company charges for the same policy when cash surrender values are included. Such policy summary shall be delivered before any premium is accepted.

2. Except for the requirement of payment upon surrender, the nonforfeiture amounts for such policies shall be subject to all provisions of this chapter which apply to the cash surrender values of otherwise similar life insurance policies with cash surrender values.

3. The insurance laws of this state relating to policy loans shall not apply to policies which do not provide cash surrender values.

(L. 1987 S.B. 337)



Section 376.675 Life insurance policies and annuity contracts to be approved — exemption, when — director's powers — judicial review of disapproval.

Effective 28 Aug 1984

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.675. Life insurance policies and annuity contracts to be approved — exemption, when — director's powers — judicial review of disapproval. — 1. No policy of life insurance or contract of annuity shall be delivered or issued for delivery to any person in this state unless the policy or contract shall have been filed with and approved by the director of the department of insurance, financial institutions and professional registration.

2. The director of the department of insurance, financial institutions and professional registration shall have authority to make reasonable rules and regulations concerning the procedure for the filing and submission of policy or contract forms as are necessary, proper or advisable. The director shall approve or disapprove a policy or contract form within forty-five days after the filing and submission thereof. The failure of the director of the department of insurance, financial institutions and professional registration to take action approving or disapproving a submitted policy or contract form within the stipulated time shall be deemed an approval thereof until such time as the director of the department of insurance, financial institutions and professional registration shall notify the submitting company of his disapproval thereof.

3. The director of the department of insurance, financial institutions and professional registration shall approve only those forms which are in compliance with the insurance laws of this state and which contain such words, phraseology, conditions and provisions with are specific, certain and unambiguous and reasonably adequate to meet needed requirements for the protection of those insured. If any policy or contract form is disapproved, the reasons therefor shall be based upon the requirements of the laws of this state or of any regulation lawfully promulgated thereunder, and shall be stated in writing and a notification thereof shall be sent to the submitting company. The director shall accord a hearing upon a disapproval, if so requested. The disapproval of any policy or contract form by the director shall be subject to judicial review as provided in chapter 536.

4. The director of the department of insurance, financial institutions and professional registration may, by order or bulletin, exempt from the approval requirements of this section for so long as he deems proper any insurance policy, document, or form or type thereof, as specified in such order or bulletin, to which, in his opinion, this section may not practicably be applied, or the approval of which is, in his opinion, not desirable or necessary for the protection of the public.

(L. 1963 p. 497 §§ 1, 2, A.L. 1984 S.B. 592)



Section 376.676 Regulation of the valuation of life insurance policies — may adopt NAIC model regulation.

Effective 27 Jun 2000, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.676. Regulation of the valuation of life insurance policies — may adopt NAIC model regulation. — The department of insurance, financial institutions and professional registration shall promulgate regulations governing the valuation of life insurance policies. The department of insurance, financial institutions and professional registration may adopt the "Valuation of Life Insurance Policies Model Regulation" adopted by the National Association of Insurance Commissioners.

(L. 2000 H.B. 1739)



Section 376.677 Life policies may be issued that have no cash surrender value prior to death — no policy loans so law regulating not applicable — requirements to issue.

Effective 28 Aug 1987

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.677. Life policies may be issued that have no cash surrender value prior to death — no policy loans so law regulating not applicable — requirements to issue. — 1. Notwithstanding any provision of section 376.670, to the contrary, after September 28, 1987, a company may issue policies of life insurance which differ from its existing or currently filed policies only in that they do not provide for any cash surrender value prior to the death of the life insured. If a policy provides for any cash surrender value, endowment, or pure endowment prior to the death of the life insured, this exemption shall not apply. Any policy without cash surrender values, for which one or more cash surrender values would otherwise have been required, shall contain on its first page a concise, exact description set out in contrasting type at least four points larger than used in the body of that page a statement in a prominent place that such values are not provided and that no policy loans are available under the policy. The company shall provide to each prospective purchaser of such a policy a policy summary, the form of which shall be filed for approval pursuant to section 376.675, which includes the same description as the policy, similarly displayed, and which shows the premium said company charges for the same policy when cash surrender values are included. Such policy summary shall be delivered before any premium is accepted.

2. Except for the requirement of payment upon surrender, the nonforfeiture amounts for such policies shall be subject to all provisions of chapter 376, which apply to the cash surrender values of otherwise similar life insurance policies with cash surrender values.

3. The insurance laws of this state relating to policy loans shall not apply to policies which do not provide cash surrender values.

(L. 1987 H.B. 415 § 1)



Section 376.678 Life insurance policies and annuity contracts, annual statement to holder required — company to furnish policy or contract information to holder upon request.

Effective 28 Aug 1987

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.678. Life insurance policies and annuity contracts, annual statement to holder required — company to furnish policy or contract information to holder upon request. — 1. Notwithstanding any other provision of law, all life insurance companies licensed to do business in this state shall furnish at least annually to each individual whole life policyholder and individual deferred annuity contractholder, a statement or notice providing sufficient information to permit identification of the policy or contract. Such identification notice shall include the name of the policyholder or contractholder, the policy or contract number and any premium payable.

2. Upon the request of the policyholder or an authorized representative, such company shall, within a reasonable period of time, furnish applicable information relating to the policy or contract, such as, type of plan, amount of insurance, policy values, policy loans or dividends.

(L. 1987 S.B. 337 § 1)



Section 376.679 Life insurance company may reinsure for risks involving aircraft, limitation.

Effective 01 Jan 1993, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.679. Life insurance company may reinsure for risks involving aircraft, limitation. — Any domestic life insurer or reinsurer may also reinsure, by itself, or together with other insurance companies, subject to any limitations, approval or rules promulgated by the director of the department of insurance, financial institutions and professional registration, any risk arising from, related to, or incident to the manufacture, ownership or operation of aircraft.

(L. 1992 S.B. 831 §§ A, 3)

Effective 1-01-93



Section 376.680 Assignment of incidents of ownership, group life policy, effect of.

Effective 28 Aug 1971

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.680. Assignment of incidents of ownership, group life policy, effect of. — Subject to the terms of the policy relating to assignment of incidents of ownership thereunder, a person whose life is insured under a policy of group life insurance may assign any or all incidents of ownership granted him under such policy, including but not limited to any right to designate a beneficiary, to have an individual policy issued to him, and to pay premiums. Any assignment by the insured, made either before or after September 28, 1971, shall be valid for the purpose of vesting in the assignee in accordance with any provisions included therein as to the time at which it is to be effective, all of such incidents of ownership so assigned, but without prejudice to the insurer on account of any payment it may make or individual policy it may issue without notice of the assignment.

(L. 1971 S.B. 125 § 1)



Section 376.685 Optometrists, health insurance plans not to limit fees charged unless reimbursed by plan — requirements — definitions.

Effective 28 Aug 2016

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.685. Optometrists, health insurance plans not to limit fees charged unless reimbursed by plan — requirements — definitions. — 1. No agreement between a health carrier or other insurer that writes vision insurance and an optometrist for the provision of vision services on a preferred or in-network basis to plan members or insurance subscribers in connection with coverage under a stand-alone vision plan, medical plan, health benefit plan, or health insurance policy shall require that an optometrist provide optometric or ophthalmic services or materials at a fee limited or set by the plan or health carrier unless the services or materials are reimbursed as covered services under the contract.

2. No provider shall charge more for services or materials that are not covered under a health benefit or vision plan than his or her usual and customary rate for those services or materials.

3. Reimbursement paid by the health benefit or vision plan for covered services or materials shall be reasonable and shall not provide nominal reimbursement in order to claim that services or materials are covered services. No health carrier shall provide de minimis reimbursement or coverage in an effort to avoid the requirements of this section.

4. No vision care insurance policy or vision care discount plan that provides covered services for materials shall have the effect, directly or indirectly, of limiting the choice of sources and suppliers of materials by a patient of a vision care provider.

5. Notwithstanding any other provisions in this section, nothing shall prohibit an optometrist from contractually opting in to an optometric services discount plan sponsored by a stand-alone vision plan, medical plan, health benefit plan, or health insurance policy.

6. For the purposes of this section, the following terms shall mean:

(1) “Covered services”, optometric or ophthalmic services or materials for which reimbursement from the health benefit or vision plan is provided for by an enrollee’s plan contract, or for which a reimbursement would be available but for the application of the enrollee’s contractual limitations of deductibles, copayments, coinsurance, waiting periods, annual or lifetime maximums, alternative benefit payments, or frequency limitations;

(2) “Health benefit plan”, the same meaning as such term is defined in section 376.1350;

(3) “Health carrier”, the same meaning as such term is defined in section 376.1350;

(4) “Materials”, includes, but is not limited to, lenses, frames, devices containing lenses, prisms, lens treatment and coatings, contact lenses, orthoptics, vision training devices, and prosthetic devices to correct, relieve, or treat defects or abnormal conditions of the human eye or its adnexa;

(5) “Optometric services”, any services within the scope of optometric practice under chapter 336;

(6) “Vision plan”, any policy, contract of insurance, or discount plan issued by a health carrier, health benefit plan, or company which provides coverage or a discount for optometric or ophthalmic services or materials.

(L. 2016 H.B. 1682)



Section 376.691 Group life policies, eligible groups authorized for issue — premiums, how paid.

Effective 28 Aug 1987

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.691. Group life policies, eligible groups authorized for issue — premiums, how paid. — Except as provided in section 376.693, no policy of group life insurance shall be delivered in this state unless it is one of the following:

(1) A policy issued to an employer, or to the trustees of a fund established by an employer, which employer or trustees shall be deemed the policyholder, to insure employees of the employer for the benefit of persons other than the employer, subject to the following requirements:

(a) The employees eligible for insurance under the policy shall be all of the employees of the employer, or all of any class or classes of such employees. The policy may provide that the term "employees" shall include the employees of one or more subsidiary corporations, and the employees, individual proprietors, and partners of one or more affiliated corporations, proprietorships, or partnerships if the business of the employer and of such affiliated corporations, proprietorships, or partnerships is under common control. The policy may also provide that the term "employees" shall include the individual proprietor or partners if the employer is an individual proprietorship or partnership. The policy may also provide that the term "employees" shall include retired employees and directors of a corporate employer. A policy issued to insure the employees of a public body may provide that the term "employees" shall include elected or appointed officials;

(b) The premium for the policy shall be paid either from the employer's funds or from funds contributed by the insured employees, or from both. Except as provided in paragraph (c) of this subdivision, a policy on which no part of the premium is to be derived from funds contributed by the insured employees must insure all eligible employees, except those who reject such coverage in writing; and

(c) An insurer may exclude or limit the coverage on any person as to whom evidence of individual insurability is not satisfactory to the insurer;

(2) A policy issued to a creditor, its parent holding company, or to a trustee or agent designated by two or more creditors, which creditor, holding company, affiliate, trustee, or agent shall be deemed the policyholder, to insure debtors of the creditor, or creditors, subject to the following requirements:

(a) The debtors eligible for insurance under the policy shall be all of the debtors of the creditor, or creditors, or all of any class or classes of such debtors. The policy may provide that the term "debtors" shall include:

a. Borrowers of money or purchasers or lessees of goods, services, or property for which payment is arranged through a credit transaction;

b. The debtors of one or more subsidiary corporations; and

c. The debtors of one or more affiliated corporations, proprietorships, or partnerships if the business of the policyholder and of such affiliated corporations, proprietorships, or partnerships is under common control;

(b) The premium for the policy shall be paid either from the creditor's funds or from charges collected from the insured debtors, or from both. Except as provided in paragraph (c) of this subdivision, a policy on which no part of the premium is to be derived from the funds contributed by insured debtors specifically for their insurance must insure all eligible debtors;

(c) An insurer may exclude any debtors as to whom evidence of individual insurability is not satisfactory to the insurer;

(d) The amount of the insurance on the life of any debtor shall at no time exceed the scheduled amount of indebtedness to the creditor;

(e) The insurance may be payable to the creditor or any successor to the right, title, and interest of the creditor. Such payment shall reduce or extinguish the unpaid indebtedness of the debtor to the extent of such payment. Any excess insurance above the scheduled amount shall be payable to the second beneficiary; if there is no second beneficiary, the insured's estate;

(f) Notwithstanding the provisions of the above paragraphs of this subdivision, insurance on agricultural credit transaction commitments may be written up to the amount of the loan commitment on a nondecreasing or level term plan. Insurance on educational credit transaction commitments may be written up to the amount of the loan commitment less the amount of any repayments made on the loan. Insurance on residential real estate secured credit transaction commitments may be written up to the amount of the loan commitment;

(3) A policy issued to a labor union or similar employee organization, which shall be deemed to be the policyholder, to insure members of such union or organization for the benefit of persons other than the union or organization or any of its officials, representatives, or agents, subject to the following requirements:

(a) The members eligible for insurance under the policy shall be all of the members of the union or organization, or all of any class or classes of such members;

(b) The premium for the policy shall be paid either from funds of the union or organization or from funds contributed by the insured members specifically for their insurance, or from both. Except as provided in this subdivision, a policy on which no part of the premium is to be derived from funds contributed by the insured members specifically for their insurance must insure all eligible members, except those who reject such coverage in writing;

(c) An insurer may exclude or limit the coverage on any person as to whom evidence of individual insurability is not satisfactory to the insurer;

(4) A policy issued to a trust or to the trustee of a fund established by two or more employers, or by one or more labor unions or similar employee organizations, or by one or more employers and one or more labor unions or similar employee organizations, which trust or trustee shall be deemed the policyholder, to insure employees of the employers or members of the unions or organizations for the benefit of persons other than the employers or the unions or organizations, subject to the following requirements:

(a) The persons eligible for insurance shall be all of the employees of the employers or all of the members of the unions or organizations, or all of any class or classes of such employees or members. The policy may provide that the term "employees" shall include retired employees, the individual proprietor or partners if an employer is an individual proprietorship or a partnership, and directors of a corporate employer. The policy may also provide that the term "employees" shall include the trustees or their employees, or both, if their duties are principally connected with such trusteeship;

(b) The premium for the policy shall be paid from funds contributed by the employer or employers of the insured persons or by the union or unions or similar employee organizations, or by both, or from funds contributed by the insured persons or from both the insured persons and the employer or union or similar employee organization. Except as provided in paragraph (c) of this subdivision, a policy on which no part of the premium is to be derived from funds contributed by the insured persons specifically for their insurance must insure all eligible persons, except those who reject such coverage in writing;

(c) An insurer may exclude or limit the coverage on any person as to whom evidence of individual insurability is not satisfactory to the insurer;

(5) A policy issued to an association or to a trust or trustee of a fund established, created, or maintained for the benefit of members of one or more associations. The association or associations shall have at the outset a minimum of one hundred persons or there shall be a minimum of one hundred employees or* employer members of the association, shall have been organized and maintained in good faith for purposes other than that of obtaining insurance, shall have been in active existence for at least two years prior to obtaining a policy of group life insurance, and shall have a constitution and bylaws which provide that: the association shall hold regular meetings not less than annually to further purposes of its members; except for credit unions, the association shall collect dues or solicit contributions from members; and the members shall have voting privileges and representation on the governing board and committees. The policy shall be subject to the following requirements:

(a) The policy may insure members of such association, employees of such association, or employees of members of such association, or any combination thereof, or all of any class or classes of such members or employees, for the benefit of persons other than the employee's employer;

(b) The premium for the policy shall be paid from funds contributed by the association or by employer members, or by both, or from funds contributed by the covered persons, or from both the covered persons and the association or employer members;

(c) Except as provided in paragraph (d) of this subdivision, a policy on which no part of the premium is to be derived from funds contributed by the covered persons specifically for the insurance must insure all eligible persons, except those who reject such coverage in writing;

(d) An insurer may exclude or limit the coverage of any person as to whom evidence of individual insurability is not satisfactory to the insurer;

(6) A policy issued to a credit union or to a trustee or agent designated by two or more credit unions, which credit union, trustee or agent shall be deemed the policyholder, to insure members of such credit union for the benefit of persons other than the credit union, trustee, agent, or any of their officials, subject to the following requirements:

(a) The members eligible for insurance shall be all of the members of the credit union, or all of any class or classes of such members;

(b) The premium for the policy shall be paid by the policyholder from the credit union's funds and, except as provided in paragraph (c) of this subdivision, must insure all eligible members;

(c) An insurer may exclude or limit the coverage on any member as to whom evidence of individual insurability is not satisfactory to the insurer.

(L. 1982 H.B. 1546 § 1, A.L. 1987 H.B. 510)

*Word "of" appears in original rolls.



Section 376.693 Special group life policies, requirements — director's approval.

Effective 28 Aug 1982

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.693. Special group life policies, requirements — director's approval. — Group life insurance offered to a resident of this state under a group life insurance policy issued to a group other than one described in section 376.691 shall be subject to the following requirements:

(1) No such group life insurance policy shall be delivered in this state unless the director of the department of insurance, financial institutions and professional registration finds that:

(a) The issuance of such group policy is not contrary to the best interest of the public;

(b) The issuance of the group policy would be actuarially sound;

(c) The issuance of the group policy would result in economies of acquisition or administration; and

(d) The benefits are reasonable in relation to the premiums charged;

(2) No such group life insurance coverage may be offered in this state by an insurer under a policy issued in another state unless this state, or another state having requirements substantially similar to those contained in subdivision (1) of this section, has made a determination that such requirements have been met;

(3) The premium for the policy shall be paid either from the policyholder's funds or from funds contributed by the covered persons, or from both;

(4) An insurer may exclude or limit coverage on any person as to whom evidence of individual insurability is not satisfactory to the insurer.

(L. 1982 H.B. 1546 § 2)



Section 376.694 Group life, definitions of direct response solicitation and sponsoring or endorsing entity — certain insurers required to give notice of compensation to policyholder or endorsing entity.

Effective 28 Aug 1985

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.694. Group life, definitions of direct response solicitation and sponsoring or endorsing entity — certain insurers required to give notice of compensation to policyholder or endorsing entity. — 1. As used in this section, the following terms shall mean:

(1) "Direct response solicitation", a solicitation through a sponsoring or endorsing entity or through the mails, telephone, or other mass communications medium;

(2) "Sponsoring or endorsing entity", an organization which has arranged for the offering of a program of insurance in a manner which communicates that eligibility for participation in the program is dependent upon affiliation with such organization or that it endorses participation in the program.

2. With respect to a program of insurance, whether issued on an individual basis or a group basis, which would not qualify under subdivisions (1), (2), (3), (4) and (6) of section 376.691 if issued on a group basis, if compensation of any kind will or may be paid to a policyholder in the case of a group policy, or a sponsoring or endorsing entity in the case of individual, blanket or franchise policies marketed by means of direct response solicitation, the insurer shall cause to be distributed to prospective insureds a written notice that compensation will or may be paid.

3. Such notice shall be distributed whether compensation is direct or indirect and whether such compensation is paid to or retained by the policyholder or sponsoring or endorsing entity or paid to or retained by a third party at the direction of the policyholder or sponsoring or endorsing entity or any entity affiliated therewith by way of ownership, contract or employment.

4. The notice required by this section shall be placed on or accompany any application or enrollment form provided prospective insureds.

(L. 1985 H.B. 623)



Section 376.695 Extension of policy to insure for loss due to death of spouse or dependent children, requirements, limitations.

Effective 28 Aug 1985

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.695. Extension of policy to insure for loss due to death of spouse or dependent children, requirements, limitations. — Except for a policy issued under subdivision (2) of section 376.691, a group life insurance policy may be extended to insure the employees or members against loss due to the death of their spouses and dependent children, or any class or classes of such spouses or dependent children, subject to the following provisions:

(1) The premium for the insurance shall be paid either from funds contributed by the employer, union, association, or other person to whom the policy has been issued, or from funds contributed by the covered persons, or from both. Except as provided in subdivision (2) of this section, a policy on which no part of the premium for the spouse's and dependent child's coverage is to be derived from funds contributed by the covered persons must insure all eligible employees or members with respect to their spouses and dependent children, or any class or classes of such employees or members, except those who reject such coverage in writing;

(2) An insurer may exclude or limit the coverage on any spouse or dependent child as to whom evidence of individual insurability is not satisfactory to the insurer.

(L. 1982 H.B. 1546 § 3, A.L. 1985 H.B. 623)



Section 376.696 Political subdivisions purchasing any insurance policies to submit to competitive bidding, when — renewal between bidding periods deemed extension.

Effective 28 Aug 1985

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.696. Political subdivisions purchasing any insurance policies to submit to competitive bidding, when — renewal between bidding periods deemed extension. — Any other law to the contrary notwithstanding, no contract shall be entered into by the governing body of any political subdivision to purchase any insurance policy or policies unless the contract is submitted to competitive bidding at least every six years and the contract is awarded to the lowest or best bidder. The renewal of any insurance policy during any period between submissions of the contract to competitive bidding shall not constitute a separate and distinct contract for the time covered by the renewal but shall be treated only as an extension of an existing contract.

(L. 1985 H.B. 623)



Section 376.697 Required provisions for group life policies.

Effective 28 Aug 1982

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.697. Required provisions for group life policies. — No policy of group life insurance shall be delivered in this state unless it contains in substance the following provisions, or similar provisions which, in the opinion of the director of the department of insurance, financial institutions and professional registration, are more favorable to the persons insured or are at least as favorable to the persons insured and more favorable to the policyholder; provided, however, that the provisions in subdivisions (6) to (11) of this section shall not apply to policies insuring the lives of debtors, that the standard provisions required for individual life insurance policies shall not apply to group life insurance policies, and that if the group life insurance policy is on a plan of insurance other than the term plan, it shall contain a nonforfeiture provision which, in the opinion of the director of the department of insurance, financial institutions and professional registration, is equitable to the insured persons and to the policyholder. Nothing contained herein shall be construed to require that group life insurance policies contain the same nonforfeiture provisions as are required for individual life insurance policies:

(1) A provision stating that the policyholder is entitled to a grace period of thirty-one days for the payment of any premium due except the first, during which grace period the death benefit coverage shall continue in force, unless the policyholder shall have given the insurer written notice of discontinuance in advance of the date of discontinuance and in accordance with the terms of the policy. The policy may provide that the policyholder shall be liable to the insurer for the payment of a pro rata premium for the time the policy was in force during such a grace period;

(2) A provision stating that the validity of the policy shall not be contested except for nonpayment of premiums and fraudulent misstatements made by the applicant in the application for such policy after the policy has been in force for two years from its date of issue, and that no statement made by any person insured under the policy relating to his insurability shall be used in contesting the validity of the insurance with respect to which such statement was made after such insurance has been in force during such person's lifetime for a period of two years prior to the contest unless it is contained in a * written instrument signed by such person. Nothing in this subdivision shall preclude the assertion at any time of defenses based upon provisions in the policy which relate to eligibility for coverage;

(3) A provision stating that a copy of the application, if any, of the policyholder shall be attached to the policy when issued, that all statements made by the policyholder or by the persons insured shall be deemed representations and not warranties, and that no statement made by any person insured shall be used in any contest unless a copy of the instrument containing the statement is or has been furnished to such person or, in the event of death or incapacity of the insured person, to his beneficiary or personal representative;

(4) A provision setting forth the conditions, if any, under which the insurer reserves the right to require a person eligible for insurance to furnish evidence of individual insurability satisfactory to the insurer as a condition to part or all of his coverage;

(5) A provision specifying an equitable adjustment of premiums or of benefits, or both, to be made in the event that the age of a person insured has been misstated, which provision shall contain a clear statement of the method of adjustment to be made;

(6) A provision stating that any sum becoming due by reason of the death of the person insured shall be payable to the beneficiary designated by the person insured; except, that where the policy contains conditions pertaining to family status, if there is no designated beneficiary, the beneficiary as to all or any part of the benefit sum may, subject to the provisions of the policy, be the family member specified under the policy who is living at the death of the person insured. The rights of such family member shall be subject to any right reserved by the insurer in the policy and set forth in the certificate to pay, at its option, a part of such sum, not exceeding two thousand dollars, to any person appearing to the insurer to be equitably entitled thereto by reason of having incurred funeral or other expenses incident to the last illness or death of the person insured;

(7) A provision stating that the insurer will issue to the policyholder for delivery to each person insured a certificate specifying the insurance protection to which he is entitled, to whom the insurance benefits are payable, any dependent's coverage included in such certificate, and the rights and conditions set forth in subdivisions (8), (9), (10), and (11), of this section;

(8) A provision stating that if the insurance, or any portion of it, on a person covered under the policy, or on any dependent of such person, ceases because of termination of employment or of membership in any class eligible for coverage under the policy, such person shall be entitled to have issued to him by the insurer, without evidence of insurability, an individual policy of life insurance, without disability or other supplementary benefits; provided, that application for the individual policy shall be made, and the first premium paid to the insurer, within thirty-one days after such termination; and, provided further, that:

(a) The individual policy shall, at the option of such person, be on any one of the forms then customarily issued by the insurer at the age and for the amount applied for, except that the group policy may exclude the option to elect term insurance;

(b) The individual policy shall be in an amount which does not exceed the life insurance which ceases because of such termination, less the amount of any life insurance for which such person becomes eligible under the same or any other group policy within thirty-one days after such termination; provided, that any amount of insurance which shall have matured on or before the date of such termination as an endowment payable to the person insured, whether in one sum, in installments, or in the form of an annuity, shall not, for the purposes of this paragraph, be included in the amount which is considered to cease because of such termination; and

(c) The premium on the individual policy shall be at the insurer's then customary rate applicable to the form and amount of the individual policy, to the class of risk to which such person then belongs, and to the individual age attained on the effective date of the individual policy;

­­

­

(9) A provision stating that if the group policy terminates or is amended so as to terminate the insurance of any class of insured persons, every person insured thereunder at the date of such termination whose insurance terminates, including the insured dependent of a covered person, and who has been so insured for at least five years prior to such termination date shall be entitled to have issued by the insurer an individual policy of life insurance, subject to the same conditions and limitations as are provided under subdivision (8) of this section; except, that the group policy may provide that the amount of such individual policy shall not exceed the amount of the person's life insurance protection ceasing because of the termination or amendment of the group policy, less the amount of any life insurance for which he is or becomes eligible under a group policy issued or reinstated by the same or another insurer within thirty-one days after such termination, or ten thousand dollars, whichever is smaller;

(10) A provision specifying that if a person insured under the group policy, or the insured dependent of a covered person, dies during the period within which the individual would have been entitled to have an individual policy issued in accordance with subdivision (8) or (9) of this section and before such an individual policy shall have become effective, the amount of life insurance which he would have been entitled to have issued under such individual policy shall be payable as a claim under the group policy, whether or not application for the individual policy or the payment of the first premium therefor has been made;

(11) Where active employment is a condition of insurance, a provision stating that an insured may continue coverage during the insured's total disability by timely payment to the policyholder of that portion, if any, of the premium that would have been required from the insured had total disability not incurred. The continuation shall be on a premium paying basis for a period of six months from the date on which the total disability started, but shall not extend beyond the approval by the insurer of continuation of the coverage under any disability provision which the group insurance policy may contain or the discontinuance of the group insurance policy, whichever occurs earlier;

(12) In the case of a policy insuring the lives of debtors, a provision stating that the insurer will furnish to the policyholder for delivery to each debtor insured under the policy a certificate of insurance describing the coverage and specifying that the death benefit shall first be applied to reduce or extinguish the indebtedness.

(L. 1982 H.B. 1546 § 4)

*Word "a" does not appear in original rolls.



Section 376.699 Person insured by group policy entitled to individual life policy, notice requirements.

Effective 28 Aug 1982

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.699. Person insured by group policy entitled to individual life policy, notice requirements. — If any individual insured under a group life insurance policy hereafter delivered in this state becomes entitled under the terms of such policy to have an individual policy of life insurance issued without evidence of insurability, subject to the making of an application and paying the first premium within the period specified in such policy, and if such individual is not given notice of the existence of such right at least fifteen days prior to the expiration date of such period, then, in such event, the individual shall have an additional period within which to exercise such right. Nothing contained herein shall be construed to continue any insurance beyond the period provided in such policy. The additional period provided in this section shall expire fifteen days after the individual is given the notice of his rights regarding an individual policy, but in no event shall such additional period extend beyond sixty days after the expiration date of the period provided in such policy. Written notice presented to the individual or mailed by the policyholder to the last known address of the individual, or mailed by the insurer to the last known address of the individual as furnished by the policyholder, shall constitute notice for the purpose of this section.

(L. 1982 H.B. 1546 § 5)



Section 376.700 Purpose — use of additional material.

Effective 28 Aug 1979

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.700. Purpose — use of additional material. — 1. The purpose of sections 376.700 to 376.714 is to require insurers to deliver to purchasers of life insurance, information which will improve the buyer's ability to select the most appropriate plan of life insurance for his needs, improve the buyer's understanding of the basic features of the policy which has been purchased or which is under consideration, and improve the ability of the buyer to evaluate the relative costs of similar plans of life insurance.

2. Sections 376.700 to 376.714 do not prohibit the use of additional material which is not in violation of sections 376.700 to 376.714 or any other state law or regulation.

(L. 1979 H.B. 508 § 1)



Section 376.702 Application of law — exceptions.

Effective 28 Aug 1979

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.702. Application of law — exceptions. — 1. Except as hereafter exempted, sections 376.700 to 376.714 shall apply to any solicitation, negotiation or procurement of life insurance occurring within this state. Sections 376.700 to 376.714 shall apply to every issuer of life insurance contracts including fraternal benefit societies.

2. Unless otherwise specifically included, the provisions of sections 376.700 to 376.714 shall not apply to:

(1) Annuities;

(2) Credit life insurance;

(3) Group life insurance;

(4) Life insurance policies issued in connection with pension and welfare plans as defined by and which are subject to the federal Employee Retirement Income Security Act of 1974 (ERISA); or

(5) Variable life insurance under which the death benefits and cash values vary in accordance with unit values of investments held in a separate account.

(L. 1979 H.B. 508 § 2)



Section 376.704 Definitions.

Effective 28 Aug 1979

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.704. Definitions. — For the purposes of sections 376.700 to 376.714, the following definitions shall apply:

(1) "Buyer's guide", a document which contains, and is limited to, the language contained in section 376.714 or language approved by the director of the department of insurance, financial institutions and professional registration;

(2) "Cash dividend", the current illustrated dividend which can be applied toward payment of the gross premium;

(3) "Equivalent level annual dividend", a calculation made by applying the following steps:

(a) Accumulate the annual cash dividends at five percent interest, or other interest rate approved by the director of the department of insurance, financial institutions and professional registration, compounded annually to the end of the tenth and twentieth policy years;

(b) Divide each accumulation of (a) by an interest factor that converts it into one equivalent level annual amount that, if paid at the beginning of each year, would accrue to the values in (a) over the respective periods stipulated in (a). If the period is ten years, the factor is 13.207 and if the period is twenty years, the factor is 34.719;

(c) Divide the results of (b) by the number of thousands of the equivalent level death benefit to arrive at the equivalent level annual dividend;

(4) "Equivalent level death benefit", an amount calculated as follows:

(a) Accumulate the guaranteed amount payable upon death, regardless of the cause of death, at the beginning of each policy year for ten and twenty years at five percent interest, or other interest rate approved by the director of the department of insurance, financial institutions and professional registration, compounded annually to the end of the tenth and twentieth policy years respectively;

(b) Divide each accumulation of (a) by an interest factor that converts it into one equivalent level annual amount that, if paid at the beginning of each year, would accrue to the value in (a) over the respective periods stipulated in (a). If the period is ten years, the factor is 13.207 and if the period is twenty years, the factor is 34.719.

(5) "Generic name", a short title which is descriptive of the premium and benefit patterns of a policy or a rider;

(6) "Life insurance cost indexes":

(a) "Life insurance surrender cost index", a calculation made by applying the following steps:

a. Determine the guaranteed cash surrender value, if any, available at the end of the tenth and twentieth policy years;

b. For participating policies, add the terminal dividend payable upon surrender, if any, to the accumulation of the annual cash dividends at five percent interest, or other interest rate approved by the director of the department of insurance, financial institutions and professional registration, compounded annually to the end of the period selected and add this sum to the amount determined in step a;

c. Divide the result of step b. (step a. for guaranteed-cost policies) by an interest factor that converts it into an equivalent level annual amount that, if paid at the beginning of each year, would accrue to the value in step b. (step a. for guaranteed-cost policies) over the respective periods stipulated in step a. If the period is ten years, the factor is 13.207 and if the period is twenty years, the factor is 34.719;

d. Determine the equivalent level premium by accumulating each annual premium payable for the basic policy or rider at five percent interest, or other interest rate approved by the director of the department of insurance, financial institutions and professional registration, compounded annually to the end of the period stipulated in step a. and dividing the result by the respective factors stated in step c. (This amount is the annual premium payable for a level premium plan.);

e. Subtract the result of step c. from step d.;

f. Divide the result of step e. by the number of thousands of the equivalent level death benefit to arrive at the life insurance surrender cost index;

(b) "Life insurance net payment cost index", a calculation made in the same manner as the comparable life insurance cost index except that the cash surrender value and any terminal dividend are set at zero;

(7) "Policy summary", for the purposes of sections 376.700 to 376.714, policy summary means a written statement describing the elements of the policy including but not limited to:

(a) A prominently placed title as follows:

STATEMENT OF POLICY COST AND BENEFIT INFORMATION;

(b) The name and address of the insurance agent, or, if no agent is involved, a statement of the procedure to be followed in order to receive responses to inquiries regarding the policy summary;

(c) The full name and home office or administrative office address of the company in which the life insurance policy is to be or has been written;

(d) The generic name of the basic policy and each rider;

(e) The following amounts, where applicable, for the first five policy years and representative policy years thereafter sufficient to clearly illustrate the premium and benefit patterns, including, but not necessarily limited to, the years for which life insurance cost indexes are displayed and at least one age from sixty through sixty-five or maturity whichever is earlier:

a. The annual premium for the basic policy;

b. The annual premium for each optional rider;

c. Guaranteed amount payable upon death, at the beginning of the policy year regardless of the cause of death other than suicide, or other specifically enumerated exclusions, which is provided by the basic policy and each optional rider, with benefits provided under the basic policy and each rider shown separately;

d. Total guaranteed cash surrender values at the end of the year with values shown separately for the basic policy and each rider;

e. Cash dividends payable at the end of the year with values shown separately for the basic policy and each rider (Dividends need not be displayed beyond the twentieth policy year.);

f. Guaranteed endowment amounts payable under the policy which are not included under guaranteed cash surrender values above;

(f) The effective policy loan annual percentage interest rate, if the policy contains this provision, specifying whether this rate is applied in advance or in arrears. If the policy loan interest rate is variable, the policy summary includes the maximum annual percentage rate;

(g) Life insurance cost indexes for ten and twenty years but in no case beyond the premium paying period. Separate indexes are displayed for the basic policy and for each optional term life insurance rider. Such indexes need not be included for optional riders which are limited to benefits such as accidental death benefits, disability waiver of premium, preliminary term life insurance coverage of less than twelve months and guaranteed insurability benefits nor for basic policies or optional riders covering more than one life;

(h) The equivalent level annual dividend, in the case of participating policies and participating optional term life insurance riders, under the same circumstances and for the same durations at which life insurance cost indexes are displayed;

(i) A policy summary which includes dividends shall also include a statement that dividends are based on the company's current dividend scale and are not guaranteed, in addition to a statement in close proximity to the equivalent level annual dividend as follows: An explanation of the intended use of the equivalent level annual dividend is included in the life insurance buyer's guide;

(j) A statement in close proximity to the life insurance cost indexes as follows: An explanation of the intended use of these indexes is provided in the life insurance buyer's guide;

(k) The date on which the policy summary is prepared. The policy summary must consist of a separate document. All information required to be disclosed must be set out in such a manner as to not minimize or render any portion thereof obscure. Any amounts which remain level for two or more years of the policy may be represented by a single number if it is clearly indicated what amounts are applicable for each policy year. Amounts in item (e) of this section shall be listed in total, not on a per thousand nor per unit basis. If more than one insured is covered under one policy or rider, guaranteed death benefits shall be displayed separately for each insured or for each class of insureds if death benefits do not differ within the class. Zero amounts shall be displayed as zero and shall not be displayed as a blank space.

(L. 1979 H.B. 508 § 3)



Section 376.706 Delivery of guide and summary required, when.

Effective 28 Aug 1979

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.706. Delivery of guide and summary required, when. — 1. The insurer shall provide, to all prospective purchasers, a buyer's guide and a policy summary prior to accepting the applicant's initial premium or premium deposit, unless the policy for which application is made contains an unconditional refund provision of at least ten days or unless the policy summary contains such an unconditional refund offer, in which event the buyer's guide and policy summary must be delivered with the policy or prior to delivery of the policy.

2. The insurer shall provide a buyer's guide and a policy summary to any prospective purchaser upon request.

3. In the case of policies whose equivalent level death benefit does not exceed five thousand dollars, the requirement for providing a policy summary will be satisfied by delivery of a written statement containing the information described in section 376.704(7), items (b), (c), (d), (e)b., (e)c., (f), (g), (j) and (k).

(L. 1979 H.B. 508 § 4)



Section 376.708 Required presentations and statements — company to maintain file.

Effective 28 Aug 1979

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.708. Required presentations and statements — company to maintain file. — 1. Each insurer shall maintain at its home office or principal office, a complete file containing one copy of each document authorized by the insurer for use pursuant to sections 376.700 to 376.714. Such file shall contain one copy of each authorized form for a period of three years following the date of its last authorized use.

2. An agent shall inform the prospective purchaser, prior to commencing a life insurance sales presentation, that he is acting as a life insurance agent and inform the prospective purchaser of the full name of the insurance company which he is representing to the buyer. In sales situations in which an agent is not involved, the insurer shall identify its full name.

3. Terms such as financial planner, investment advisor, financial consultant, or financial counseling shall not be used in such a way as to imply that the insurance agent is generally engaged in an advisory business in which compensation is unrelated to sales unless such is actually the case.

4. Any reference to policy dividends must include a statement that dividends are not guaranteed.

5. A system or presentation which does not recognize the time value of money through the use of appropriate interest adjustments shall not be used for comparing the cost of two or more life insurance policies. Such a system may be used for the purpose of demonstrating the cash-flow pattern of a policy if such presentation is accompanied by a statement disclosing that the presentation does not recognize that, because of interest, a dollar in the future has less value than a dollar today.

6. A presentation of benefits shall not display guaranteed and nonguaranteed benefits as a single sum unless they are shown separately in close proximity thereto.

7. A statement regarding the use of the life insurance cost indexes shall include an explanation to the effect that the indexes are useful only for the comparison of the relative costs of two or more similar policies.

8. A life insurance cost index which reflects dividends or an equivalent level annual dividend shall be accompanied by a statement that it is based on the company's current dividend scale and is not guaranteed.

9. For the purposes of sections 376.700 to 376.714, the annual premium for a basic policy or rider, for which the company reserves the right to change the premium, shall be the maximum annual premium.

(L. 1979 H.B. 508 § 5)



Section 376.710 Effect of omission.

Effective 28 Aug 1979

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.710. Effect of omission. — Deliberate failure of an insurer to provide or deliver a buyer's guide, or a policy summary as provided in section 376.706 shall constitute an omission which misrepresents the benefits, advantages, conditions or terms of an insurance policy, and an agent's license may be revoked or suspended by the administrative hearing commission for such an omission.

(L. 1979 H.B. 508 § 6)



Section 376.712 Effective date.

Effective 28 Aug 1979

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.712. Effective date. — Sections 376.700 to 376.714 shall apply to all solicitations of life insurance which commence on or after January 1, 1980.

(L. 1979 H.B. 508 § 7)



Section 376.714 Contents and form of buyer's guide.

Effective 28 Aug 1979

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.714. Contents and form of buyer's guide. — The life insurance buyer's guide shall consist of the following:

(1) The face page of the buyer's guide shall read as follows:

­

­

(2) The buyer's guide shall contain the following language at the bottom of page 2:

­

­

(3) The remaining text of the Buyer's Guide shall begin on page 3 as follows:

­

­

(L. 1979 H.B. 508 § 8)



Section 376.715 Citation of law, purpose.

Effective 28 Aug 1988

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.715. Citation of law, purpose. — 1. Sections 376.715 to 376.758 shall be known and may be cited as the "Missouri Life and Health Insurance Guaranty Association Act".

2. The purpose of sections 376.715 to 376.758 is to protect, subject to certain limitations, the persons specified in subsection 1 of section 376.717 against failure in the performance of contractual obligations, under life and health insurance policies and annuity contracts specified in subsection 2 of section 376.717, because of the impairment or insolvency of the member insurer that issued the policies or contracts.

3. To provide this protection, an association of insurers is created to pay benefits and to continue coverages as limited herein, and members of the association are subject to assessment to provide funds to carry out the purpose of sections 376.715 to 376.758.

(L. 1988 S.B. 430 §§ 1, 2)



Section 376.717 Coverages provided, persons covered — coverage not provided, when — maximum benefits allowable.

Effective 28 Aug 2013

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.717. Coverages provided, persons covered — coverage not provided, when — maximum benefits allowable. — 1. Sections 376.715 to 376.758 shall provide coverage for the policies and contracts specified in subsection 2 of this section:

(1) To persons who, regardless of where they reside, except for nonresident certificate holders under group policies or contracts, are the beneficiaries, assignees or payees of the persons covered under subdivision (2) of this subsection; and

(2) To persons who are owners of or certificate holders under such policies or contracts, other than structured settlement annuities, who:

(a) Are residents of this state; or

(b) Are not residents, but only under all of the following conditions:

a. The insurers which issued such policies or contracts are domiciled in this state;

b. The persons are not eligible for coverage by an association in any other state due to the fact that the insurer was not licensed in such state at the time specified in such state's guaranty association law; and

c. The states in which the persons reside have associations similar to the association created by sections 376.715 to 376.758;

(3) For structured settlement annuities specified in subsection 2 of this section, subdivisions (1) and (2) of subsection 1 of this section shall not apply, and sections 376.715 to 376.758 shall, except as provided in subdivisions (4) and (5) of this subsection, provide coverage to a person who is a payee under a structured settlement annuity, or beneficiary of a payee if the payee is deceased, if the payee:

(a) Is a resident, regardless of where the contract owner resides; or

(b) Is not a resident, but only under both of the following conditions:

a. (i) The contract owner of the structured settlement annuity is a resident; or

(ii) The contract owner of the structure settlement annuity is not a resident, but:

i. The insurer that issued the structured settlement annuity is domiciled in this state; and

ii. The state in which the contract owner resides has an association similar to the association created under sections 376.715 to 376.758; and

b. Neither the payee or beneficiary nor the contract owner is eligible for coverage by the association of the state in which the payee or contract owner resides;

(4) Sections 376.715 to 376.758 shall not provide to a person who is a payee or beneficiary of a contract owner resident of this state, if the payee or beneficiary is afforded any coverage by such an association of another state;

(5) Sections 376.715 to 376.758 are intended to provide coverage to a person who is a resident of this state and, in special circumstances, to a nonresident. In order to avoid duplicate coverage, if a person who would otherwise receive coverage under sections 376.715 to 376.758 is provided coverage under the laws of any other state, the person shall not be provided coverage under sections 376.715 to 376.758. In determining the application of the provisions of this subdivision in situations where a person could be covered by such an association of more than one state, whether as an owner, payee, beneficiary, or assignee, sections 376.715 to 376.758 shall be construed in conjunction with the other state's laws to result in coverage by only one association.

2. Sections 376.715 to 376.758 shall provide coverage to the persons specified in subsection 1 of this section for direct, nongroup life, health, annuity policies or contracts, and supplemental contracts to any such policies or contracts, and for certificates under direct group policies and contracts, except as limited by the provisions of sections 376.715 to 376.758. Annuity contracts and certificates under group annuity contracts include allocated funding agreements, structured settlement annuities, and any immediate or deferred annuity contracts.

3. Sections 376.715 to 376.758 shall not provide coverage for:

(1) Any portion of a policy or contract not guaranteed by the insurer, or under which the risk is borne by the policy or contract holder;

(2) Any policy or contract of reinsurance, unless assumption certificates have been issued;

(3) Any portion of a policy or contract to the extent that the rate of interest on which it is based, or the interest rate, crediting rate, or similar factor determined by use of an index or other external reference stated in the policy or contract employed in calculating returns or changes in value:

(a) Averaged over the period of four years prior to the date on which the association becomes obligated with respect to such policy or contract, exceeds the rate of interest determined by subtracting three percentage points from Moody's Corporate Bond Yield Average averaged for that same four-year period or for such lesser period if the policy or contract was issued less than four years before the association became obligated; and

(b) On and after the date on which the association becomes obligated with respect to such policy or contract exceeds the rate of interest determined by subtracting three percentage points from Moody's Corporate Bond Yield Average as most recently available;

(4) Any portion of a policy or contract issued to a plan or program of an employer, association or other person to provide life, health, or annuity benefits to its employees or members to the extent that such plan or program is self-funded or uninsured, including but not limited to benefits payable by an employer, association or other person under:

(a) A multiple employer welfare arrangement as defined in 29 U.S.C. Section 1144, as amended;

(b) A minimum premium group insurance plan;

(c) A stop-loss group insurance plan; or

(d) An administrative services only contract;

(5) Any portion of a policy or contract to the extent that it provides dividends or experience rating credits, voting rights, or provides that any fees or allowances be paid to any person, including the policy or contract holder, in connection with the service to or administration of such policy or contract;

(6) Any policy or contract issued in this state by a member insurer at a time when it was not licensed or did not have a certificate of authority to issue such policy or contract in this state;

(7) A portion of a policy or contract to the extent that the assessments required by section 376.735 with respect to the policy or contract are preempted by federal or state law;

(8) An obligation that does not arise under the express written terms of the policy or contract issued by the insurer to the contract owner or policy owner, including without limitation:

(a) Claims based on marketing materials;

(b) Claims based on side letters, riders, or other documents that were issued by the insurer without meeting applicable policy form filing or approval requirements;

(c) Misrepresentations of or regarding policy benefits;

(d) Extra-contractual claims;

(e) A claim for penalties or consequential or incidental damages;

(9) A contractual agreement that establishes the member insurer's obligations to provide a book value accounting guaranty for defined contribution benefit plan participants by reference to a portfolio of assets that is owned by the benefit plan or its trustee, which in each case is not an affiliate of the member insurer;

(10) An unallocated annuity contract;

(11) A portion of a policy or contract to the extent it provides for interest or other changes in value to be determined by the use of an index or other external reference stated in the policy or contract, but which have not been credited to the policy or contract, or as to which the policy or contract owner's rights are subject to forfeiture, as of the date the member insurer becomes an impaired or insolvent insurer under sections 376.715 to 376.758, whichever is earlier. If a policy's or contract's interest or changes in value are credited less frequently than annually, for purposes of determining the value that have been credited and are not subject to forfeiture under this subdivision, the interest or change in value determined by using the procedures defined in the policy or contract will be credited as if the contractual date of crediting interest or changing values was the date of impairment or insolvency, whichever is earlier, and will not be subject to forfeiture;

(12) A policy or contract providing any hospital, medical, prescription drug or other health care benefit under Part C or Part D of Subchapter XVIII, Chapter 7 of Title 42 of the United States Code, Medicare Parts C &amp; D, or any regulations issued thereunder.

4. The benefits for which the association may become liable, with regard to a member insurer that was first placed under an order of rehabilitation or under an order of liquidation if no order of rehabilitation was entered prior to August 28, 2013, shall in no event exceed the lesser of:

(1) The contractual obligations for which the insurer is liable or would have been liable if it were not an impaired or insolvent insurer; or

(2) With respect to any one life, regardless of the number of policies or contracts:

(a) Three hundred thousand dollars in life insurance death benefits, but not more than one hundred thousand dollars in net cash surrender and net cash withdrawal values for life insurance;

(b) One hundred thousand dollars in health insurance benefits, including any net cash surrender and net cash withdrawal values;

(c) One hundred thousand dollars in the present value of annuity benefits, including net cash surrender and net cash withdrawal values.

­­

­

5. Except as otherwise provided in subdivision (2) of this subsection, the benefits for which the association may become liable with regard to a member insurer that was first placed under an order of rehabilitation or under an order of liquidation if no order of rehabilitation was entered on or after August 28, 2013, shall in no event exceed the lesser of:

(1) The contractual obligations for which the insurer is liable or would have been liable if it were not an impaired or insolvent insurer; or

(2) (a) With respect to any one life, regardless of the number of policies or contracts:

a. Three hundred thousand dollars in life insurance death benefits, but not more than one hundred thousand dollars in net cash surrender and net cash withdrawal values for life insurance;

b. In health insurance benefits:

(i) One hundred thousand dollars of coverage* other than disability insurance or basic hospital, medical, and surgical insurance or major medical insurance, or long-term care insurance, including any net cash surrender and net cash withdrawal values;

(ii) Three hundred thousand dollars for disability insurance and three hundred thousand dollars for long-term care insurance;

(iii) Five hundred thousand dollars for basic hospital, medical, and surgical insurance or major medical insurance;

c. Two hundred fifty thousand dollars in the present value of annuity benefits, including net cash surrender and net cash withdrawal values; or

(b) With respect to each payee of a structured settlement annuity, or beneficiary or beneficiaries of the payee if deceased, two hundred fifty thousand dollars in present value annuity benefits, in the aggregate, including net cash surrender and net cash withdrawal values, if any;

(c) Except that, in no event shall the association be obligated to cover more than:

a. An aggregate of three hundred thousand dollars in benefits with respect to any one life under paragraphs (a) and (b) of this subdivision, except with respect to benefits for basic hospital, medical, and surgical insurance and major medical insurance under item (iii) of subparagraph b. of paragraph (a) of this subdivision, in which case the aggregate liability of the association shall not exceed five hundred thousand dollars with respect to any one individual; or

b. With respect to one owner of multiple nongroup policies of life insurance, whether the policy owner is an individual, firm, corporation, or other person, and whether the persons** insured are officers, managers, employees, or other persons, more than five million dollars in benefits, regardless of the number of policies and contracts held by the owner.

6. The limitations set forth in subsections 4 and 5 of this section are limitations on the benefits for which the association is obligated before taking into account either its subrogation and assignment rights or the extent to which such benefits could be provided out of the assets of the impaired or insolvent insurer attributable to covered policies. The costs of the association's obligations under sections 376.715 to 376.758 may be met by the use of assets attributable to covered policies or reimbursed to the association under its subrogation and assignment rights.

(L. 1988 S.B. 430 § 3, A.L. 2010 S.B. 583, A.L. 2013 S.B. 59)

*Word "coverages" appears in original rolls.

**Word "person" appears in original rolls.



Section 376.718 Definitions.

Effective 28 Aug 2010

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.718. Definitions. — As used in sections 376.715 to 376.758, the following terms shall mean:

(1) "Account", any of the accounts created under section 376.720;

(2) "Association", the Missouri life and health insurance guaranty association created under section 376.720;

(3) "Benefit plan", a specific employee, union, or association of natural persons benefit plan;

(4) "Contractual obligation", any obligation under a policy or contract or certificate under a group policy or contract, or portion thereof for which coverage is provided under the provisions of section 376.717;

(5) "Covered policy", any policy or contract or portion of a policy or contract for which coverage is provided under the provisions of section 376.717;

(6) "Director", the director of the department of insurance, financial institutions and professional registration of this state;

(7) "Extra-contractual claims", includes but is not limited to claims relating to bad faith in the payment of claims, punitive or exemplary damages, or attorneys fees and costs;

(8) "Impaired insurer", a member insurer which, after August 13, 1988, is not an insolvent insurer, and is placed under an order of rehabilitation or conservation by a court of competent jurisdiction;

(9) "Insolvent insurer", a member insurer which, after August 13, 1988, is placed under an order of liquidation by a court of competent jurisdiction with a finding of insolvency;

(10) "Member insurer", any insurer or health services corporation licensed or which holds a certificate of authority to transact in this state any kind of insurance for which coverage is provided under section 376.717, and includes any insurer whose license or certificate of authority in this state may have been suspended, revoked, not renewed or voluntarily withdrawn, but does not include:

(a) A health maintenance organization;

(b) A fraternal benefit society;

(c) A mandatory state pooling plan;

(d) A mutual assessment company or any entity that operates on an assessment basis;

(e) An insurance exchange;

(f) An organization that issues qualified charitable gift annuities, as defined in section 352.500, and does not hold a certificate or license to transact insurance business; or

(g) Any entity similar to any of the entities listed in paragraphs (a) to (f) of this subdivision;

(11) "Moody's Corporate Bond Yield Average", the monthly average corporates as published by Moody's Investors Service, Inc., or any successor thereto;

(12) "Owner", "policy owner", or "contract owner", the person who is identified as the legal owner under the terms of the policy or contract or who is otherwise vested with legal title to the policy or contract through a valid assignment completed in accordance with the terms of the policy or contract and properly recorded as the owner on the books of the insurer. Owner, contract owner, and policy owner shall not include persons with a mere beneficial interest in a policy or contract;

(13) "Person", any individual, corporation, partnership, association or voluntary organization;

(14) "Premiums", amounts received on covered policies or contracts, less premiums, considerations and deposits returned thereon, and less dividends and experience credits thereon. The term does not include any amounts received for any policies or contracts or for the portions of any policies or contracts for which coverage is not provided under subsection 3 of section 376.717, except that assessable premium shall not be reduced on account of subdivision (3) of subsection 3 of section 376.717 relating to interest limitations and subdivision (2) of subsection 4 of section 376.717 relating to limitations with respect to any one life, any one participant, and any one contract holder. Premiums shall not include:

(a) Premiums on an unallocated annuity contract; or

(b) With respect to multiple nongroup policies of life insurance owned by one owner, whether the policy owner is an individual, firm, corporation, or other person, and whether the persons insured are officers, managers, employees, or other persons, premiums in excess of five million dollars with respect to such policies or contracts, regardless of the number of policies or contracts held by the owner;

(15) "Principal place of business", for a person other than a natural person, the single state in which the natural persons who establish policy for the direction, control, and coordination of the operations of the entity as a whole primarily exercise that function, determined by the association in its reasonable judgment by considering the following factors:

(a) The state in which the primary executive and administrative headquarters of the entity is located;

(b) The state in which the principal office of the chief executive officer of the entity is located;

(c) The state in which the board of directors, or similar governing person or persons, of the entity conducts the majority of its meetings;

(d) The state in which the executive or management committee of the board of directors, or similar governing person or persons, of the entity conducts the majority of its meetings; and

(e) The state from which the management of the overall operations of the entity is directed;

(16) "Receivership court", the court in the insolvent or impaired insurer's state having jurisdiction over the conservation, rehabilitation, or liquidation of the insurer;

(17) "Resident", any person who resides in this state on the date of entry of a court order that determines a member insurer to be an impaired insurer or a court order that determines a member insurer to be an insolvent insurer, whichever first occurs, and to whom a contractual obligation is owed. A person may be a resident of only one state, which in the case of a person other than a natural person shall be its principal place of business. Citizens of the United States that are either residents of foreign countries or residents of the United States' possessions, territories, or protectorates that do not have an association similar to the association created under sections 376.715 to 376.758 shall be deemed residents of the state of domicile of the insurer that issued the policies or contracts;

(18) "State", a state, the District of Columbia, Puerto Rico, and a United States possession, territory, or protectorate;

(19) "Structure settlement annuity", an annuity purchased in order to fund periodic payments for a plaintiff or other claimant in payment for or with respect to personal injury suffered by the plaintiff or other claimant;

(20) "Supplemental contract", any written agreement entered into for the distribution of proceeds under a life, health, or annuity policy or contract;

(21) "Unallocated annuity contract", any annuity contract or group annuity certificate which is not issued to and owned by an individual, except to the extent of any annuity benefits guaranteed to an individual by an insurer under such contract or certificate.

(L. 1988 S.B. 430 § 4, A.L. 2010 S.B. 583)



Section 376.720 Association, created — accounts — director to supervise.

Effective 28 Aug 1988

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.720. Association, created — accounts — director to supervise. — 1. There is created a nonprofit legal entity to be known as the "Missouri Life and Health Insurance Guaranty Association". All member insurers shall be and remain members of the association as a condition of their authority to transact insurance in this state. The association shall perform its functions under the plan of operation established and approved under subsections 1 to 3 of section 376.740 and shall exercise its powers through a board of directors established pursuant to section 376.722. For purposes of administration and assessment the association shall maintain three accounts:

(1) The health insurance account;

(2) The life insurance account;

(3) The annuity account, excluding unallocated annuity contracts.

2. The association shall come under the immediate supervision of the director and shall be subject to the applicable provisions of the insurance laws of this state. Meetings or records of the association may be opened to the public upon majority vote of the board of directors of the association.

(L. 1988 S.B. 430 § 5)



Section 376.722 Board of directors, established, members, how selected — expense reimbursement.

Effective 28 Aug 1988

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.722. Board of directors, established, members, how selected — expense reimbursement. — 1. The board of directors of the association shall consist of not less than five nor more than nine member insurers serving terms as established in the plan of operation. The members of the board shall be selected by member insurers subject to the approval of the director. Each class of member insurer, as defined in section 376.718, shall be represented on the board. Vacancies on the board shall be filled for the remaining period of the term by a majority vote of the remaining board members, subject to the approval of the director. To select the initial board of directors, and initially organize the association, the director shall give notice to all member insurers of the time and place of the organizational meeting. In determining voting rights at the organizational meeting each member insurer shall be entitled to one vote in person or by proxy. If the board of directors is not selected within sixty days after notice of the organizational meeting, the director may appoint the initial members.

2. In approving selections or in appointing members to the board, the director shall consider, among other things, whether all member insurers are fairly represented.

3. Members of the board may be reimbursed from the assets of the association for expenses incurred by them as members of the board of directors but members of the board shall not otherwise be compensated by the association for their services.

(L. 1988 S.B. 430 § 6)



Section 376.724 Impaired insurers, association's options, duties — insolvent insurers, association's options, duties — alternative policies, requirements.

Effective 28 Aug 2010

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.724. Impaired insurers, association's options, duties — insolvent insurers, association's options, duties — alternative policies, requirements. — 1. If a member insurer is an impaired insurer, the association may, in its discretion, and subject to any conditions imposed by the association that do not impair the contractual obligations of the impaired insurer, that are approved by the director:

(1) Guarantee, assume or reinsure, or cause to be guaranteed, assumed, or reinsured, any or all of the policies or contracts of the impaired insurer; or

(2) Provide such moneys, pledges, notes, loans, guarantees, or other means as are proper to effectuate subdivision (1) of this subsection and assure payment of the contractual obligations of the impaired insurer pending action under subdivision (1) of this subsection.

2. If a member insurer is an insolvent insurer, the association shall, in its discretion, either:

(1) (a) a. Guarantee, assume or reinsure, or cause to be guaranteed, assumed or reinsured, the policies or contracts of the insolvent insurer; or

b. Assure payment of the contractual obligations of the insolvent insurer; and

(b) Provide such moneys, pledges, loans, notes, guarantees, or other means as are reasonably necessary to discharge such duties; or

(2) Provide benefits and coverages in accordance with the following provisions:

(a) With respect to life and health insurance policies and annuities, assure payment of benefits for premiums identical to the premiums and benefits, except for terms of conversion and renewability, that would have been payable under the policies of the insolvent insurer, for claims incurred:

a. With respect to group policies and contracts, not later than the earlier of the next renewal date under such policies or contracts or forty-five days, but in no event less than thirty days, after the date on which the association becomes obligated with respect to such policies and contracts;

b. With respect to individual policies, contracts, and annuities, not later than the earlier of the next renewal date, if any, under such policies or contracts or one year, but in no event less than thirty days, from the date on which the association becomes obligated with respect to such policies and contracts;

(b) Make diligent efforts to provide all known insureds or annuitants for individual policies and contracts, or group policyholders with respect to group policies or contracts, thirty days notice of the termination, under paragraph (a) of this subdivision, of the benefits provided;

(c) With respect to individual policies, make available to each known insured, annuitant, or owner if other than the insured or annuitant, and with respect to an individual formerly insured or formerly an annuitant under a group policy who is not eligible for replacement group coverage, make available substitute coverage on an individual basis in accordance with the provisions of paragraph (d) of this subdivision, if the insureds or annuitants had a right under law or the terminated policy to convert coverage to individual coverage or to continue an individual policy in force until a specified age or for a specified time, during which the insurer had no right unilaterally to make changes in any provision of the policy or had a right only to make changes in premium by class;

(d) a. In providing the substitute coverage required under paragraph (c) of this subdivision, the association may offer either to reissue the terminated coverage or to issue an alternative policy;

b. Alternative or reissued policies shall be offered without requiring evidence of insurability, and shall not provide for any waiting period or exclusion that would not have applied under the terminated policy;

c. The association may reinsure any alternative or reissued policy;

(e) a. Alternative policies adopted by the association shall be subject to the approval of the director. The association may adopt alternative policies of various types for future issuance without regard to any particular impairment or insolvency;

b. Alternative policies shall contain at least the minimum statutory provisions required in this state and provide benefits that shall not be unreasonable in relation to the premium charged. The association shall set the premium in accordance with a table of rates which it shall adopt. The premium shall reflect the amount of insurance to be provided and the age and class of risk of each insured, but shall not reflect any changes in the health of the insured after the original policy was last underwritten;

c. Any alternative policy issued by the association shall provide coverage of a type similar to that of the policy issued by the impaired or insolvent insurer, as determined by the association;

(f) In carrying out its duties in connection with guaranteeing, assuming, or reinsuring policies or contracts under this subsection, the association may, subject to approval of the receivership court, issue substitute coverage for a policy or contract that provides an interest rate, crediting rate, or similar factor determined by use of an index or other external reference stated in the policy or contract employed in calculating returns or changes in value by issuing an alternative policy or contract in accordance with the following provisions:

a. In lieu of the index or other external reference provided for in the original policy or contract, the alternative policy or contract provides for a fixed interest rate, payment of dividends with minimum guarantees, or a different method for calculating interest or changes in value;

b. There is no requirement for evidence of insurability, waiting period, or other exclusion that would not have applied under the replaced policy or contract; and

c. The alternative policy or contract is substantially similar to the replaced policy or contract in all other terms.

(L. 1988 S.B. 430 § 7, A.L. 2010 S.B. 583)



Section 376.725 Terminated coverage, reissuance of, premium set, how — obligation to cease, date — interest rate, guaranteed minimum.

Effective 28 Aug 2010

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.725. Terminated coverage, reissuance of, premium set, how — obligation to cease, date — interest rate, guaranteed minimum. — 1. If the association elects to reissue terminated coverage at a premium rate different from that charged under the terminated policy, the premium shall be set by the association in accordance with the amount of insurance provided and the age and class of risk of the insured, subject to approval of the director or by a court of competent jurisdiction.

2. The association's obligations with respect to coverage under any policy of the impaired or insolvent insurer or under any reissued or alternative policy shall cease on the date the coverage or policy is replaced by another similar policy by the policy owner, the insured, or the association.

3. When proceeding under subdivision (2) of subsection 2 of section 376.724 with respect to a policy or contract carrying guaranteed minimum interest rates, the association shall assure the payment or crediting of a rate of interest consistent with subdivision (3) of subsection 3 of section 376.717.

(L. 1988 S.B. 430 § 8, A.L. 2010 S.B. 583)



Section 376.726 Nonpayment of premiums, effect of.

Effective 28 Aug 1988

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.726. Nonpayment of premiums, effect of. — 1. Nonpayment of premiums within thirty-one days after the date required under the terms of any guaranteed, assumed, alternative or reissued policy or contract or substitute coverage shall terminate the association's obligations under such policy or coverage under sections 376.715 to 376.758 with respect to such policy or coverage, except with respect to any claims incurred or any net cash surrender value which may be due in accordance with the provisions of sections 376.715 to 376.758.

2. Premiums due for coverage after entry of an order of liquidation of an insolvent insurer shall belong to and be payable at the direction of the association, and the association shall be liable for unearned premiums due to policy or contract owners arising after the entry of such order.

(L. 1988 S.B. 430 § 9)



Section 376.728 Law not applicable, when.

Effective 28 Aug 1988

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.728. Law not applicable, when. — The protection provided by sections 376.715 to 376.758 shall not apply where any guaranty protection is provided to residents of this state by the laws of the domiciliary state or jurisdiction of the impaired or insolvent insurer other than this state.

(L. 1988 S.B. 430 § 10)



Section 376.730 Liens, association may impose, when.

Effective 28 Aug 1988

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.730. Liens, association may impose, when. — In carrying out its duties under the provisions of sections 376.715 to 376.758, the association may, subject to approval by the court:

(1) Impose permanent policy or contract liens in connection with any guarantee, assumption or reinsurance agreement, if the association finds that the amounts which can be assessed under sections 376.715 to 376.758 are less than the amounts needed to assure full and prompt performance of the association's duties under sections 376.715 to 376.758, or that the economic or financial conditions as they affect member insurers are sufficiently adverse to render the imposition of such permanent policy or contract liens, to be in the public interest;

(2) Impose temporary moratoriums or liens on payments of cash values and policy loans, or any other right to withdraw funds held in conjunction with policies or contracts, in addition to any contractual provisions for deferral of cash or policy loan value.

(L. 1988 S.B. 430 § 11)



Section 376.732 Director to have association's powers and duties, when — association may appear in court, when.

Effective 28 Aug 2010

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.732. Director to have association's powers and duties, when — association may appear in court, when. — 1. If the association fails to act within a reasonable period of time when authorized to do so, the director shall have the powers and duties of the association under sections 376.715 to 376.758 with respect to the insolvent insurers.

2. The association may render assistance and advice to the director, upon his request, concerning rehabilitation, payment of claims, continuance of coverage, or the performance of other contractual obligations of any impaired or insolvent insurer.

3. The association shall have standing to appear or intervene before any court or agency in this state with jurisdiction over an impaired or insolvent insurer concerning which the association is or may become obligated under sections 376.715 to 376.758, or with jurisdiction over any person or property against which the association may have rights through subrogation or otherwise. Such standing shall extend to all matters germane to the powers and duties of the association, including, but not limited to, proposals for reinsuring, modifying or guaranteeing the policies or contracts of the impaired or insolvent insurer and the determination of the policies or contracts and contractual obligations. The association shall have the right to appear or intervene before a court or agency in another state with jurisdiction over an impaired or insolvent insurer for which the association is or may become obligated or with jurisdiction over any person or property against whom the association may have rights through subrogation or otherwise.

(L. 1988 S.B. 430 § 12, A.L. 2010 S.B. 583)



Section 376.733 Assignment of rights to association by persons receiving benefits, when — subrogation rights.

Effective 28 Aug 2010

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.733. Assignment of rights to association by persons receiving benefits, when — subrogation rights. — 1. Any person receiving benefits under sections 376.715 to 376.758 shall be deemed to have assigned the rights under, and any causes of action against any person for losses arising under, resulting from, or otherwise relating to, the covered policy or contract to the association to the extent of the benefits received because of the provisions of sections 376.715 to 376.758, whether the benefits are payments of or on account of contractual obligations, continuation of coverage or provision of substitute or alternative coverages. The association may require an assignment to it of such rights and cause of action by any payee, policy or contract owner, beneficiary, insured or annuitant as a condition precedent to the receipt of any right or benefits conferred by sections 376.715 to 376.758 upon such person.

2. The subrogation rights of the association under this section have the same priority against the assets of the impaired or insolvent insurer as that possessed by the person entitled to receive benefits under sections 376.715 to 376.758.

3. In addition to subsections 1 and 2 of this section, the association shall have all common law rights of subrogation and any other equitable or legal remedy which would have been available to the impaired or insolvent insurer or owner, beneficiary, or payee of a policy or contract with respect to such policy or contracts, including, without limitation in the case of a structured settlement annuity, any rights of the owner, beneficiary, or payee of the annuity, to the extent of benefits received under sections 376.715 to 376.758, against a person, originally or by succession, responsible for the losses arising from the personal injury relating to the annuity or payment thereof, excepting any such person responsible solely by reason of serving as an assignee in respect of a qualified assignment under Section 130 of the Internal Revenue Code of 1986, as amended.

(L. 1988 S.B. 430 § 13, A.L. 2010 S.B. 583)



Section 376.734 Additional powers of association.

Effective 28 Aug 2010

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.734. Additional powers of association. — 1. In addition to any other rights and powers under sections 376.715 to 376.758, the association may:

(1) Enter into such contracts as are necessary or proper to carry out the provisions and purposes of sections 376.715 to 376.758;

(2) Sue or be sued, including taking any legal actions necessary or proper for recovery of any unpaid assessments under subsections 1 and 2 of section 376.735 and to settle claims or potential claims against it;

(3) Borrow money to effect the purposes of sections 376.715 to 376.758. Any notes or other evidence of indebtedness of the association not in default shall be legal investments for domestic insurers and may be carried as admitted assets;

(4) Employ or retain such persons as are necessary to handle the financial transactions of the association, and to perform such other functions as become necessary or proper under sections 376.715 to 376.758;

(5) Take such legal action as may be necessary to avoid or recover payment of improper claims;

(6) Exercise, for the purposes of sections 376.715 to 376.758 and to the extent approved by the director, the powers of a domestic life or health insurer, but in no case may the association issue insurance policies or annuity contracts other than those issued to perform its obligations under sections 376.715 to 376.758;

(7) Request information from a person seeking coverage from the association in order to aid the association in determining its obligations under sections 376.715 to 376.758 with respect to the person, and the person shall promptly comply with the request;

(8) Take other necessary or appropriate action to discharge its duties and obligations or to exercise its powers under sections 376.715 to 376.758; and

(9) With respect to covered policies for which the association becomes obligated after an entry of an order of liquidation or rehabilitation, elect to succeed to the rights of the insolvent insurer arising after the order of liquidation or rehabilitation under any contract of reinsurance to which the insolvent insurer was a party, to the extent that such contract provides coverage for losses occurring after the date of the order of liquidation or rehabilitation. As a condition to making this election, the association shall pay all unpaid premiums due under the contract for coverage relating to periods before and after the date of the order of liquidation or rehabilitation.

2. The board of directors of the association may exercise reasonable business judgment to determine the means by which the association is to provide the benefits of sections 376.715 to 376.758 in an economical and efficient manner.

3. Where the association has arranged for or offered to provide the benefits of sections 376.715 to 376.758 to a covered person under a plan or arrangement that fulfills the association's obligations under sections 376.715 to 376.758, the person shall not be entitled to benefits from the association in addition to or other than those provided under the plan or arrangement.

4. The association may join an organization of one or more other state associations of similar purposes, to further the purposes and administer the powers and duties of the association.

(L. 1988 S.B. 430 § 14, A.L. 2010 S.B. 583)



Section 376.735 Assessments against members, when due, classes — amounts, how determined.

Effective 28 Aug 2010

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.735. Assessments against members, when due, classes — amounts, how determined. — 1. For the purpose of providing the funds necessary to carry out the powers and duties of the association, the board of directors shall assess the member insurers, separately for each account, at such time and for such amounts as the board finds necessary. Assessments shall be due not less than thirty days after prior written notice to the member insurers and shall accrue interest at ten percent per annum on and after the due date.

2. There shall be two assessments, as follows:

(1) Class A assessments may be made for the purpose of meeting administrative and legal costs and other expenses. Class A assessments may be made whether or not related to a particular impaired or insolvent insurer;

(2) Class B assessments may be made to the extent necessary to carry out the powers and duties of the association under sections 376.715 to 376.758 with regard to an impaired or an insolvent insurer.

3. The amount of any class A assessment shall be determined by the board and may be made on a pro rata or nonpro rata basis. If pro rata, the board may provide that it be credited against future class B assessments. A nonpro rata assessment shall not exceed one hundred fifty dollars per member insurer in any one calendar year. The amount of any class B assessment shall be allocated for assessment purposes among the accounts pursuant to an allocation formula which may be based on the premiums or reserves of the impaired or insolvent insurer or any other standard deemed by the board in its sole discretion as being fair and reasonable under the circumstances.

4. Class B assessments against member insurers for each account shall be in the proportion that the premiums received on business in this state by each assessed member insurer on policies or contracts covered by each account for the three most recent calendar years for which information is available preceding the year in which the insurer became impaired or insolvent, as the case may be, bears to such premiums received on business in this state for such calendar years by all assessed member insurers.

5. Assessments for funds to meet the requirements of the association with respect to an impaired or insolvent insurer shall not be made until necessary to implement the purposes of sections 376.715 to 376.758. Classification of assessments under subdivisions (1) and (2) of subsection 2 of this section and computation of assessments under this section shall be made with a reasonable degree of accuracy, recognizing that exact determinations may not always be possible. In no case shall a member insurer be liable under class A or class B for assessments in any account enumerated in section 376.720, for which such insurer is not licensed by the department of insurance, financial institutions and professional registration to transact business.

(L. 1988 S.B. 430 §§ 15, 16, A.L. 2010 S.B. 583)



Section 376.737 Deferment of assessment, how, when — maximum assessment — refund of, when — members may increase premiums to cover assessments.

Effective 28 Aug 2010

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.737. Deferment of assessment, how, when — maximum assessment — refund of, when — members may increase premiums to cover assessments. — 1. The association may abate or defer, in whole or in part, the assessment of a member insurer if, in the opinion of the board, payment of the assessment would endanger the ability of the member insurer to fulfill its contractual obligations. In the event an assessment against a member insurer is abated, or deferred in whole or in part, the amount by which such assessment is abated or deferred may be assessed against the other member insurers in a manner consistent with the basis for assessments set forth in this section. Once the conditions that caused a deferral have been removed or rectified, the member insurer shall pay all assessments that were deferred under a repayment plan approved by the association.

2. (1) Subject to the provisions of subdivision (2) of this subsection, the total of all assessments upon a member insurer for each account shall not in any one calendar year exceed two percent of such insurer's average annual premiums received in this state on the policies and contracts covered by the account during the three calendar years preceding the year in which the insurer became an impaired or insolvent insurer. If the maximum assessment, together with the other assets of the association in any account, does not provide in any one year in the account an amount sufficient to carry out the responsibilities of the association, the necessary additional funds shall be assessed as soon thereafter as permitted by sections 376.715 to 376.758.

(2) If two or more assessments are made in one calendar year with respect to insurers that become impaired or insolvent in different calendar years, the average annual premiums for purposes of the aggregate assessment percentage limitation referenced in subdivision (1) of this subsection shall be equal and limited to the higher of the three-year average annual premiums for the applicable account as calculated under this section.

3. The board may provide in the plan of operation a method of allocating funds among claims, whether relating to one or more impaired or insolvent insurers, when the maximum assessment will be insufficient to cover anticipated claims.

4. The board may, by an equitable method as established in the plan of operation, refund to member insurers, in proportion to the contribution of each insurer to that account, the amount by which the assets of the account exceed the amount the board finds is necessary to carry out during the coming year the obligations of the association with regard to that account, including assets accruing from assignment, subrogation net realized gains and income from investments. A reasonable amount may be retained in any account to provide funds for the continuing expenses of the association and for future losses.

5. It shall be proper for any member insurer, in determining its premium rates and policy owner dividends as to any kind of insurance within the scope of sections 376.715 to 376.758, to consider the amount reasonably necessary to meet its assessment obligations under the provisions of sections 376.715 to 376.758.

(L. 1988 S.B. 430 §§ 17, 18, 19, A.L. 2010 S.B. 583)



Section 376.738 Certificate of contribution, when issued.

Effective 28 Aug 2010

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.738. Certificate of contribution, when issued. — The association shall issue to each insurer paying an assessment under the provisions of sections 376.715 to 376.758, other than class A assessment, a certificate of contribution, in a form prescribed by the director, for the amount of the assessment so paid. All outstanding certificates shall be of equal dignity and priority without reference to amounts or dates of issue. A certificate of contribution may be shown by the insurer in its financial statement as an asset in such form and for such amount, if any, and period of time as the director may approve.

(L. 1988 S.B. 430 § 20, A.L. 1991 H.B. 385, et al., A.L. 2010 S.B. 583)



Section 376.740 Plan of operation, required, approval of director — provisions of plan.

Effective 28 Aug 2010

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.740. Plan of operation, required, approval of director — provisions of plan. — 1. The association shall submit a plan of operation and any amendments thereto necessary or suitable to assure the fair, reasonable, and equitable administration of the association to the director. The plan of operation and any amendments thereto shall become effective upon the director's written approval or unless he has not disapproved it within thirty days.

2. If the association fails to submit a suitable plan of operation within one hundred twenty days following the effective date, August 13, 1988, of sections 376.715 to 376.758 or if at any time thereafter the association fails to submit suitable amendments to the plan, the director shall, after notice and hearing, adopt and promulgate such reasonable rules as are necessary or advisable to effectuate the provisions of sections 376.715 to 376.758. Such rules shall continue in force until modified by the director or superseded by a plan submitted by the association and approved by him.

3. All member insurers shall comply with the plan of operation.

4. The plan of operation shall, in addition to requirements enumerated in sections 376.715 to 376.758:

(1) Establish procedures for handling the assets of the association;

(2) Establish the amount and method of reimbursing members of the board of directors;

(3) Establish regular places and times for meetings including telephone conference calls of the board of directors;

(4) Establish procedures for records to be kept of all financial transactions of the association, its agents, and the board of directors;

(5) Establish the procedures whereby selections for the board of directors will be made and submitted to the director;

(6) Establish any additional procedures for assessments which may be necessary;

(7) Contain additional provisions necessary or proper for the execution of the powers and duties of the association;

(8) Establish procedures whereby a director may be removed for cause, including in the case where a member insurer director becomes an impaired or insolvent insurer;

(9) Establish procedures for the initial handling of any appeals against the actions of the board, subject to the rights of appeal in subsection 3 of section 376.742.

5. The plan of operation may provide that any or all powers and duties of the association except those pursuant to provisions of subdivision (3) of subsection 1 of section 376.734 and section 376.735 are delegated to a corporation, association, or other organization which performs or will perform functions similar to those of this association, or its equivalent, in two or more states. Such a corporation, association, or organization shall be reimbursed for any payments made on behalf of the association and shall be paid for its performance of any function of the association. A delegation under this subsection shall take effect only with the approval of both the board of directors and the director, and may be made only to a corporation, association, or organization which extends protection not substantially less favorable and effective than that provided by sections 376.715 to 376.758.

(L. 1988 S.B. 430 §§ 21, 22, A.L. 2010 S.B. 583)



Section 376.742 Director, powers and duties.

Effective 28 Aug 1988

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.742. Director, powers and duties. — 1. In addition to the duties and powers enumerated elsewhere in sections 376.715 to 376.758, the director shall:

(1) Upon request of the board of directors, provide the association with a statement of the premiums in this and any other appropriate states for each member insurer;

(2) When an impairment is declared and the amount of the impairment is determined, serve a demand upon the impaired insurer to make good the impairment within a reasonable time. Notice to the impaired insurer shall constitute notice to its shareholders, if any. The failure of the insurer to promptly comply with such demand shall not excuse the association from the performance of its powers and duties under the provisions of sections 376.715 to 376.758;

(3) In any liquidation or rehabilitation proceeding involving a domestic insurer, be appointed as the liquidator or rehabilitator.

2. The director may suspend or revoke, after notice and hearing, the certificate of authority to transact insurance in this state of any member insurer which fails to pay an assessment when due or fails to comply with the plan of operation. As an alternative the director may levy a forfeiture on any member insurer which fails to pay an assessment when due. Such forfeiture shall not exceed five percent of the unpaid assessment per month, but no forfeiture shall be less than one hundred dollars per month.

3. Any action of the board of directors or the association may be appealed to the director by any member insurer if such appeal is taken within sixty days of the action being appealed. If a member company is appealing an assessment, the amount assessed shall be paid to the association and available to meet association obligations during the pendency of an appeal. If the appeal on the assessment is upheld, the amount paid in error or excess shall be returned to the member company. Any final action or order of the director shall be subject to judicial review in a court of competent jurisdiction.

4. The liquidator, rehabilitator, or conservator of any impaired insurer may notify all interested persons of the effect of sections 376.715 to 376.758.

5. To aid in the detection and prevention of insurer insolvencies or impairments, the director shall:

(1) Notify the commissioners of all the other states, territories of the United States and the District of Columbia when he takes any of the following actions against a member insurer:

(a) Revocation of license;

(b) Suspension of license; or

(c) Makes any formal order that such company restricts its premium writing, obtain additional contributions to surplus, withdraw from the state, reinsure all or any part of its business, or increase capital, surplus, or any other account for the security of policyholders or creditors.

­­

­

(2) Report to the board of directors when he has taken any of the actions set forth in subdivision (1) of this subsection or has received a report from any other commissioner indicating that any such action has been taken in another state. Such report to the board of directors shall contain all significant details of the action taken or the report received from another commissioner;

(3) Report to the board of directors when he has reasonable cause to believe from any examination, whether completed or in process, of any member company that such company may be an impaired or insolvent insurer;

(4) Furnish to the board of directors the NAIC Insurer Regulatory Information Service (IRIS) ratios and listings of companies not included in the ratios developed by the National Association of Insurance Commissioners, and the board may use the information contained therein in carrying out its duties and responsibilities under this section. Such report and the information contained therein shall be kept confidential by the board of directors until such time as made public by the director or other lawful authority.

6. The director may seek the advice and recommendations of the board of directors concerning any matter affecting his duties and responsibilities regarding the financial condition of member insurers and companies seeking admission to transact insurance business in this state.

(L. 1988 S.B. 430 §§ 23, 24)



Section 376.743 Board of directors, powers.

Effective 28 Aug 2010

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.743. Board of directors, powers. — 1. The board of directors may, upon majority vote, make reports and recommendations to the director upon any matter germane to the solvency, liquidation, rehabilitation or conservation of any member insurer or germane to the solvency of any company seeking to do an insurance business in this state. Such reports and recommendations shall not be considered public documents.

2. The board of directors shall, upon majority vote, notify the director of any information indicating any member insurer may be an impaired or insolvent insurer. The board of directors may, upon majority vote, make recommendations to the director for the detection and prevention of insurer insolvencies.

(L. 1988 S.B. 430 § 25, A.L. 2010 S.B. 583)



Section 376.745 Assessments, offset against tax liability, when, how.

Effective 28 Aug 1988

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.745. Assessments, offset against tax liability, when, how. — 1. A member insurer may offset against its premium tax liability to this state an assessment described in section 376.738 to the extent of twenty percent of the amount of such assessment for each of the five calendar years following the year in which such assessment was paid. In the event a member insurer should cease doing business, all uncredited assessments may be credited against its premium tax liability for the year it ceases doing business.

2. A member insurer exempt from chapter 148 may offset against its sales or use tax liability to this state an assessment described in section 376.738 to the extent of twenty percent of the amount of such assessment for each of the five calendar years following the year in which such assessment was paid. In the event a member insurer should cease doing business, all uncredited assessments may be credited against its sales or use tax liability for the year it ceases doing business.

3. Any sums which are acquired by refund, pursuant to the provisions of section 376.738, from the association by member insurers, and which have theretofore been offset against premium taxes as provided in subsection 1 of this section or have theretofore been offset against sales or use taxes as provided in subsection 2 of this section, shall be paid by such insurers to this state in such manner as the tax authorities may require. The association shall notify the director that such refunds have been made.

(L. 1988 S.B. 430 § 26)



Section 376.746 Records of association meetings to be kept — association deemed creditor of insolvent or impaired insured.

Effective 28 Aug 1988

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.746. Records of association meetings to be kept — association deemed creditor of insolvent or impaired insured. — 1. Nothing in sections 376.715 to 376.758 shall be construed to reduce the liability for unpaid assessments of the insureds of an impaired or insolvent insurer operating under a plan with assessment liability.

2. Records shall be kept of all negotiations and meetings in which the association or its representatives are involved to discuss the activities of the association in carrying out its powers and duties under the provisions of sections 376.715 to 376.758. Records of such negotiations or meetings shall be made public only upon the termination of a liquidation, rehabilitation, or conservation proceeding involving the impaired or insolvent insurer, upon the termination of the impairment or insolvency of the insurer, or upon the order of a court of competent jurisdiction. Nothing in this subsection shall limit the duty of the association to render a report of its activities under subsection 1 of section 376.750.

3. For the purpose of carrying out its obligations under the provisions of sections 376.715 to 376.758, the association is deemed to be a creditor of the impaired or insolvent insurer to the extent of assets attributable to covered policies reduced by any amounts to which the association is entitled as subrogee under the provisions of sections 376.715 to 376.758. Assets of the impaired or insolvent insurer attributable to covered policies shall be used to continue all covered policies and pay all contractual obligations of the impaired or insolvent insurer as required by sections 376.715 to 376.758. Assets attributable to covered policies, as used in this subsection, are that proportion of the assets which the reserves that should have been established for such policies bear to the reserves that should have been established for all policies of insurance written by the impaired or insolvent insurer.

(L. 1988 S.B. 430 § 27)



Section 376.747 Distribution of member insurer assets upon liquidation, priority of association.

Effective 28 Aug 1988

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.747. Distribution of member insurer assets upon liquidation, priority of association. — 1. Prior to the termination of any liquidation, rehabilitation, or conservation proceeding, the court may take into consideration the contributions of the respective parties, including the association, the shareholders, and policy owners of the insolvent insurer, and any other party with a bona fide interest, in making an equitable distribution of the ownership rights of such insolvent insurer. In such a determination consideration shall be given to the welfare of the policyholders of the continuing or successor insurer.

2. No distribution to stockholders, if any, of an impaired or insolvent insurer shall be made until and unless the total amount of valid claims of the association with interest thereon for funds expended in carrying out its powers and duties under the provisions of sections 376.715 to 376.758 with respect to such insurer have been fully recovered by the association.

(L. 1988 S.B. 430 § 28)



Section 376.748 Liquidation, recovery of distributions, when, exceptions, limitations.

Effective 28 Aug 1988

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.748. Liquidation, recovery of distributions, when, exceptions, limitations. — 1. If an order for liquidation or rehabilitation of an insurer domiciled in this state has been entered, the receiver appointed under such order shall have a right to recover on behalf of the insurer, from any affiliate that controlled it, the amount of distributions, other than stock dividends paid by the insurer on its capital stock, made at any time during the five years preceding the petition for liquidation or rehabilitation subject to the limitations of subsections 2 through 4 of this section.

2. No such distribution shall be recoverable if the insurer shows that when paid the distribution was lawful and reasonable, and that the insurer did not know and could not reasonably have known that the distribution might adversely affect the ability of the insurer to fulfill its contractual obligations.

3. Any person who was an affiliate that controlled the insurer at the time the distributions were paid shall be liable up to the amount of distributions he received. Any person who was an affiliate that controlled the insurer at the time the distributions were declared shall be liable up to the amount of distributions he would have received if they had been paid immediately. If two or more persons are liable with respect to the same distributions, they shall be jointly and severally liable.

4. The maximum amount recoverable under this section shall be the amount needed in excess of all other available assets of the insolvent insurer to pay the contractual obligations of the insolvent insurer.

5. If any person liable under subsection 3 of this section is insolvent, all its affiliates that controlled it at the time the distribution was paid shall be jointly and severally liable for any resulting deficiency in the amount recovered from the insolvent affiliate.

(L. 1988 S.B. 430 § 29)



Section 376.750 Financial report, submitted to director, when — tax exempt status — immunity from liability.

Effective 28 Aug 1988

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.750. Financial report, submitted to director, when — tax exempt status — immunity from liability. — 1. The association shall be subject to examination and regulation by the director. The board of directors shall submit to the director each year, not later than* one hundred twenty days after the association's fiscal year, a financial report in a form approved by the director and a report of its activities during the preceding fiscal year.

2. The association shall be exempt from payment of all fees and all taxes levied by this state or any of its subdivisions, except taxes levied on real property.

3. There shall be no liability on the part of and no cause of action of any nature shall arise against any member insurer or its agents or employees, the association or its agents or employees, members of the board of directors, or the director or his representatives, for any action or omission by them in the performance of their powers and duties under the provisions of sections 376.715 to 376.758. Such immunity shall extend to the participation in any organization of one or more other state associations of similar purposes and to any such organization and its agents or employees.

(L. 1988 S.B. 430 §§ 30, 31, 32)

*Word "that" appears in original rolls.



Section 376.752 Member insurer's deposit with director, exemption from, amount.

Effective 28 Aug 1988

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.752. Member insurer's deposit with director, exemption from, amount. — Any member insurer organized under the provisions of sections 376.010 to 376.670, or under any general or special laws of this state and transacting business of the character designated in section 376.010, shall be exempt from the provisions of section 376.170, relating to the amount required to be deposited with the director equal to the net value of all policies and annuity contracts; provided, however, that the extent of such exemption shall be eighty percent of such net value in the calendar year during which this act shall become effective, increasing by five percent for each succeeding calendar year until such exemption shall be equal to one hundred percent of such net value.

(L. 1988 S.B. 430 § 33)



Section 376.754 Stay of proceedings, insolvent insurer, when.

Effective 28 Aug 1988

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.754. Stay of proceedings, insolvent insurer, when. — All proceedings in which the insolvent insurer is a party in any court in this state shall be stayed sixty days from the date an order of liquidation, rehabilitation, or conservation is final to permit proper legal action by the association on any matters germane to its powers or duties. As to judgment under any decision, order, verdict, or finding based on default the association may apply to have such judgment set aside by the same court that made such judgment and shall be permitted to defend against such suit on the merits.

(L. 1988 S.B. 430 § 34)



Section 376.755 Advertising, use of guaranty association prohibited.

Effective 28 Aug 1991

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.755. Advertising, use of guaranty association prohibited. — No person, including an insurer, agent or affiliate of an insurer shall make, publish, disseminate, circulate, or place before the public, or cause directly or indirectly, to be made, published, disseminated, circulated or placed before the public, in any newspaper, magazine or other publication, or in the form of a notice, circular, pamphlet, letter or poster, or over any radio station or television station, or in any other way, any advertisement, announcement or statement, written or oral, which uses the existence of the insurance guaranty association of this state for the purpose of sales, solicitation, or inducement to purchase any form of insurance covered by sections 376.715 to 376.758. If a policy exceeds the limitations of coverage under sections 376.715 to 376.758, the insurer shall prominently inscribe on an endorsement to the insurance contract the limitations of coverage provided by the guaranty association. This section shall not apply to the Missouri Life and Health Insurance Guaranty Association or any other entity which does not sell or solicit insurance.

(L. 1988 S.B. 430 § 35, A.L. 1991 H.B. 385, et al.)



Section 376.756 Summary document, association to prepare, when, contents — policy not covered by guaranty association to contain notice, form determined by director.

Effective 28 Aug 1988

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.756. Summary document, association to prepare, when, contents — policy not covered by guaranty association to contain notice, form determined by director. — 1. Within one hundred eighty days of August 13, 1988, the association shall prepare a summary document describing the general purposes and current limitations of the act and complying with subsection 2 of this section. This document should be submitted to the director for approval. Sixty days after receiving such approval, no insurer may deliver a policy or contract described in subsection 2 of section 376.717 to a policy or contract holder unless the document is delivered to the policy or contract holder prior to or at the time of delivery of the policy or contract except if subsection 3 of this section applies. The document should also be available upon request by a policyholder. The distribution, delivery, or contents or interpretation of this document shall not mean that either the policy or the contract or the holder thereof would be covered in the event of the impairment or insolvency of a member insurer. The description document shall be revised by the association as amendments to the act may require. Failure to receive this document does not give the policyholder, contract holder, certificate holder, or insured any greater rights than those stated in sections 376.715 to 376.758*.

2. The document prepared under subsection 1 of this section shall contain a clear and conspicuous disclaimer on its face. The director shall promulgate a rule establishing the form and content of the disclaimer. The disclaimer shall:

(1) State the name and address of the life and health insurance guaranty association and department of insurance, financial institutions and professional registration;

(2) Prominently warn the policy or contract holder that the Missouri life and health insurance guaranty association may not cover the policy or, if coverage is available, it will be subject to substantial limitations, exclusions and conditioned on continued residence in the state;

(3) State that the insurer and its agents are prohibited by law from using the existence of the life and health insurance guaranty association for the purpose of sales, solicitation or inducement to purchase any form of insurance;

(4) Emphasize that the policy or contract holder should not rely on coverage under the Missouri life and health insurance guaranty association when selecting an insurer;

(5) Provide other information as directed by the director.

3. No insurer or agent may deliver a policy or contract described in subsection 2 of section 376.717 and excluded under subsection 3 of section 376.717 from coverage under the provisions of sections 376.715 to 376.758* unless the insurer or agent, prior to or at the time of delivery, gives the policy or contract holder a separate written notice which clearly and conspicuously discloses that the policy or contract is not covered by the Missouri life and health insurance guaranty association. The director shall by rule specify the form and content of the notice.

(L. 1988 S.B. 430 § 36)

*Words "in this act" appear in original rolls. S.B. 430 (1988) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 376.758 Law inapplicable to insolvent insurers on effective date of law.

Effective 28 Aug 2010

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.758. Law inapplicable to insolvent insurers on effective date of law. — 1. Sections 376.715 to 376.758 shall not apply to any insurer which is insolvent or unable to fulfill its contractual obligations on August 13, 1988.

2. Sections 376.715 to 376.758 shall be liberally construed to effect the purpose under subsection 2 of section 376.715 which shall constitute an aid and guide to interpretation.

3. The amendments to sections 376.715 to 376.758 which become effective on August 28, 2010, shall not apply to any member insurer that is an impaired or insolvent insurer prior to August 28, 2010.

(L. 1988 S.B. 430 § 37, A.L. 2010 S.B. 583)



Section 376.770 Title of law.

Effective 28 Aug 1959

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.770. Title of law. — Sections 376.770 to 376.800 may be cited as the "Uniform Individual Accident and Sickness Insurance Law".

(L. 1959 H.B. 252 § 1)



Section 376.773 Definitions.

Effective 28 Aug 1959

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.773. Definitions. — 1. The word "insurer" as used in sections 376.770 to 376.800 shall mean any insurance company issuing or writing any policy of accident and sickness insurance which is subject to the provisions of sections 376.770 to 376.800.

2. The term "policy of accident and sickness insurance" as used in sections 376.770 to 376.800 includes any policy or contract of insurance against loss resulting from sickness or from bodily injury or death by accident, or both, issued or written by any insurance company authorized under the laws of the state of Missouri to transact such insurance in this state or issued by any insurance company to a resident of the state of Missouri.

3. The term "director of insurance" as used in sections 376.770 to 376.800 shall mean the director of the department of insurance, financial institutions and professional registration.

(L. 1959 H.B. 252 § 2)



Section 376.775 Matters required in policies.

Effective 28 Aug 1959

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.775. Matters required in policies. — 1. No policy of accident and sickness insurance shall be delivered or issued for delivery to any person in this state unless:

(1) The entire money and other considerations therefor are expressed therein; and

(2) The time at which the insurance takes effect and terminates is expressed therein, except that if the policy is delivered subject to the condition that it shall take effect when the first premium is accepted by the insurer, the time at which the insurance takes effect and terminates may be expressed in the insurer's executed premium receipt which shall by reference be made a part of the policy; and

(3) It purports to insure only one person, except that a policy may insure, originally or by subsequent amendment, upon the application of an adult member of a family who shall be deemed to be the policyholder, any two or more eligible members of that family, including husband, wife, dependent children or any children under a specified age which shall not exceed nineteen years and any other person dependent upon the policyholder; and

(4) The style, arrangement and overall appearance of the policy give no undue prominence to any portion of the text, and unless every printed portion of the text of the policy and of any endorsements or attached papers is plainly printed in lightfaced type of a style in general use, the size of which shall be uniform and not less than ten-point with a lowercase unspaced alphabet length not less than one hundred and twenty-point (the "text" shall include all printed matter except the name and address of the insurer, name or title of the policy, the brief description, if any, and captions and subcaptions); and

(5) The exceptions and reductions of indemnity are set forth in the policy and, except those which are set forth in section 376.777, are printed, at the insurer's option, either included with the benefit provision to which they apply, or under an appropriate caption such as "EXCEPTIONS", or "EXCEPTIONS AND REDUCTIONS", provided that if an exception or reduction specifically applies only to a particular benefit of the policy, a statement of such exception or reduction shall be included with the benefit provision to which it applies; and

(6) Each such form, including riders and endorsements, shall be identified by a form number in the lower left-hand corner of the first page thereof; and

(7) It* contains no provision purporting to make any portion of the charter, rules, constitution, or bylaws of the insurer a part of the policy unless such portion is set forth in full in the policy, except in the case of the incorporation of, or reference to, a statement of rates or classification of risks, or short-rate table filed with the director of the department of insurance, financial institutions and professional registration.

2. If any policy is issued by an insurer domiciled in this state for delivery to a person residing in another state, and if the official having responsibility for the administration of the insurance laws of such other state shall have advised the director of the department of insurance, financial institutions and professional registration that any such policy is not subject to approval or disapproval by such official, the director of the department of insurance, financial institutions and professional registration may by ruling require that such policy meet the standards set forth in subsection 1 of this section and in section 376.777.

(L. 1959 H.B. 252 § 3)

*Word "if" appears in original rolls.



Section 376.776 Hospital and medical expense provisions extended for certain handicapped and dependent children past normal coverage age.

Effective 01 Jan 2008, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.776. Hospital and medical expense provisions extended for certain handicapped and dependent children past normal coverage age. — 1. This section applies to the hospital and medical expense provisions of an accident or sickness insurance policy.

2. If a policy provides that coverage of a dependent child terminates upon attainment of the limiting age for dependent children specified in the policy, such policy so long as it remains in force shall be deemed to provide that attainment of such limiting age does not operate to terminate the hospital and medical coverage of such child while the child is and continues to be both incapable of self-sustaining employment by reason of mental or physical handicap and chiefly dependent upon the policyholder for support and maintenance. Proof of such incapacity and dependency must be furnished to the insurer by the policyholder at least thirty-one days after the child's attainment of the limiting age. The insurer may require at reasonable intervals during the two years following the child's attainment of the limiting age subsequent proof of the child's disability and dependency. After such two-year period, the insurer may require subsequent proof not more than once each year.

3. If a policy provides that coverage of a dependent child terminates upon attainment of the limiting age for dependent children specified in the policy, such policy, so long as it remains in force until the dependent child attains the limiting age, shall remain in force at the option of the policyholder. The policyholder's election for continued coverage under this section shall be furnished by the policyholder to the insurer within thirty-one days after the child's attainment of the limiting age. As used in this subsection, a dependent child is a person who:

(1) Is a resident of this state;

(2) Is unmarried and no more than twenty-five years of age; and

(3) Not provided coverage as a named subscriber, insured, enrollee, or covered person under any group or individual health benefit plan, or entitled to benefits under Title XVIII of the Social Security Act, P.L. 89-97, 42 U.S.C. Section 1395, et seq.

4. This section applies only to policies delivered or issued for delivery in this state more than one hundred twenty days after October 13, 1967.

(L. 1967 p. 577, A.L. 2007 H.B. 818)

Effective 1-01-08



Section 376.777 Specifically required provisions — exemptions, when — director's powers — inapplicability of certain provisions to individual health insurance coverage.

Effective 28 Aug 2013

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.777. Specifically required provisions — exemptions, when — director's powers — inapplicability of certain provisions to individual health insurance coverage. — 1. Required provisions. Except as provided in subsection 3 of this section each such policy delivered or issued for delivery to any person in this state shall contain the provisions specified in this subsection in the words in which the same appear in this section; provided, however, that the insurer may, at its option, substitute for one or more of such provisions corresponding provisions of different wording approved by the director of the department of insurance, financial institutions and professional registration which are in each instance not less favorable in any respect to the insured or the beneficiary. Such provisions shall be preceded individually by the caption appearing in this subsection or, at the option of the insurer, by such appropriate individual or group captions or subcaptions as the director of the department of insurance, financial institutions and professional registration may approve.

(1) A provision as follows: "ENTIRE CONTRACT; CHANGES:

This policy, including the endorsements and the attached papers, if any, constitutes the entire contract of insurance. No change in this policy shall be valid until approved by an executive officer of the insurer and unless such approval be endorsed hereon or attached hereto. No agent has authority to change this policy or to waive any of its provisions".

(When under the provisions of subdivision (2) of subsection 1 of section 376.775 the effective and termination dates are stated in the premium receipt, the insurer shall insert in the first sentence of the foregoing policy provision immediately following the comma after the word "any", the following words: "and the insurer's official premium receipt when executed" ).

(2) A provision as follows: "TIME LIMIT ON CERTAIN DEFENSES:

(a) After two years from the date of issue of this policy no misstatements, except fraudulent misstatements, made by the applicant in the application for such policy shall be used to void the policy or to deny a claim for loss incurred or disability (as defined in the policy) commencing after the expiration of such two-year period".

(The foregoing policy provision shall not be so construed as to affect any legal requirements for avoidance of a policy or denial of a claim during such initial two-year period, nor to limit the application of subdivisions (1), (2), (3), (4) and (5) of subsection 2 of this section in the event of misstatement with respect to age or occupation or other insurance.)

(A policy which the insured has the right to continue in force subject to its terms by the timely payment of premium (1) until at least age fifty or, (2) in the case of a policy issued after age forty-four, for at least five years from its date of issue, may contain in lieu of the foregoing the following provision (from which the clause in parentheses may be omitted at the insurer's option) under the caption "UNCONTESTABLE":

­­

­

(b) No claim for loss incurred or disability (as defined in the policy) commencing after two years from the date of issue of this policy shall be reduced or denied on the ground that a disease or physical condition not excluded from coverage by name or specific description effective on the date of loss had existed prior to the effective date of coverage of this policy."

(3) A provision as follows: "GRACE PERIOD:

A grace period of ______ (insert a number not less than "7" for weekly premium policies, "10" for monthly premium policies and "31" for all other policies) days will be granted for the payment of each premium falling due after the first premium, during which grace period the policy shall continue in force."

(A policy which contains a cancellation provision may add, at the end of the above provision, subject to the right of the insurer to cancel in accordance with the cancellation provision hereof. A policy in which the insurer reserves the right to refuse any renewal shall have, at the beginning of the above provision, "Unless not less than five days prior to the premium due date the insurer has delivered to the insured or has mailed to his last address as shown by the records of the insurer written notice of its intention not to renew this policy beyond the period for which the premium has been accepted" ).

(4) A provision as follows: "REINSTATEMENT:

If any renewal premium be not paid within the time granted the insured for payment, a subsequent acceptance of premium by the insurer or by any agent duly authorized by the insurer to accept such premium, without requiring in connection therewith an application for reinstatement, shall reinstate the policy; provided, however, that if the insurer or such agent requires an application for reinstatement and issues a conditional receipt for the premium tendered, the policy will be reinstated upon approval of such application by the insurer, or, lacking such approval, upon the forty-fifth day following the date of such conditional receipt unless the insurer has previously notified the insured in writing of its disapproval of such application. The reinstated policy shall cover only loss resulting from such accidental injury as may be sustained after the date of reinstatement and loss due to such sickness as may begin more than ten days after such date. In all other respects the insured and insurer shall have the same rights thereunder as they had under the policy immediately before the due date of the defaulted premium, subject to any provisions endorsed hereon or attached hereto in connection with the reinstatement. Any premium accepted in connection with a reinstatement shall be applied to a period for which premium has not been previously paid, but not to any period more than sixty days prior to the date of reinstatement".

(The last sentence of the above provision may be omitted from any policy which the insured has the right to continue in force subject to its terms by the timely payment of premiums (1) until at least age fifty or, (2) in the case of a policy issued after age forty-four, for at least five years from its date of issue.)

(5) A provision as follows: "NOTICE OF CLAIM:

Written notice of claim must be given to the insurer within twenty days after the occurrence or commencement of any loss covered by the policy, or as soon thereafter as is reasonably possible. Notice given by or on behalf of the insured or the beneficiary to the insured at ______ (insert the location of such office as the insurer may designate for the purpose), or to any authorized agent of the insurer, with information sufficient to identify the insured, shall be deemed notice to the insurer".

(In a policy providing a loss-of-time benefit which may be payable for at least two years, an insurer may at its option insert the following between the first and second sentences of the above provision:

­­

­

(6) A provision as follows: "CLAIM FORMS:

The insurer upon receipt of a notice of claim, will furnish to the claimant such forms as are usually furnished by it for filing proofs of loss.

­­

­

(7) A provision as follows: "PROOFS OF LOSS:

Written proof of loss must be furnished to the insurer at its said office in case of claim for loss for which this policy provides any periodic payment contingent upon continuing loss within ninety days after the termination of the period for which the insurer is liable and in case of claim for any other loss within ninety days after the date of such loss. Failure to furnish such proof within the time required shall not invalidate nor reduce any claim if it was not reasonably possible to give proof within such time, provided such proof is furnished as soon as reasonably possible and in no event, except in the absence of legal capacity, later than one year from the time proof is otherwise required".

(8) A provision as follows: "TIME OF PAYMENT OF CLAIMS:

Indemnities payable under this policy for any loss other than loss for which this policy provides any periodic payment will be paid immediately upon receipt of due written proof of such loss. Subject to due written proof of loss, all accrued indemnities for loss for which this policy provides periodic payment will be paid ______ (insert period for payment which must not be less frequently than monthly) and any balance remaining unpaid upon the termination of liability will be paid immediately upon receipt of due written proof".

(9) A provision as follows: "PAYMENT OF CLAIMS:

Indemnity for loss of life will be payable in accordance with the beneficiary designation and the provisions respecting such payment which may be prescribed herein and effective at the time of payment. If no such designation or provision is then effective, such indemnity shall be payable to the estate of the insured. Any other accrued indemnities unpaid at the insured's death may, at the option of the insurer, be paid either to such beneficiary or to such estate. All other indemnities will be payable to the insured".

(The following provisions, or either of them, may be included with the foregoing provision at the option of the insurer:

­­

­

(10) A provision as follows: "PHYSICAL EXAMINATIONS AND AUTOPSY:

The insurer at its own expense shall have the right and opportunity to examine the person of the insured when and as often as it may reasonably require during the pendency of a claim hereunder and to make an autopsy in case of death where it is not forbidden by law".

(11) A provision as follows: "LEGAL ACTIONS:

No action at law or in equity shall be brought to recover on this policy prior to the expiration of sixty days after written proof of loss has been furnished in accordance with the requirements of this policy. No such action shall be brought after the expiration of three years after the time written proof of loss is required to be furnished".

(12) A provision as follows: "CHANGE OF BENEFICIARY:

Unless the insured makes an irrevocable designation of beneficiary, the right to change of beneficiary is reserved to the insured and the consent of the beneficiary or beneficiaries shall not be requisite to surrender or assignment of this policy or to change of beneficiary or beneficiaries, or to any other changes in this policy".

(The first clause of this provision, relating to the irrevocable designation of beneficiary, may be omitted at the insurer's option).

2. Other provisions. Except as provided in subsection 3 of this section, no such policy delivered or issued for delivery to any person in this state shall contain provisions respecting the matters set forth below unless such provisions are in the words in which the same appear in this section; provided, however, that the insurer may, at its option, use in lieu of any such provision a corresponding provision of different wording approved by the director of the department of insurance, financial institutions and professional registration which is not less favorable in any respect to the insured or the beneficiary. Any such provision contained in the policy shall be preceded individually by the appropriate caption appearing in this subsection or, at the option of the insurer, by such appropriate individual or group captions or subcaptions as the director of the department of insurance, financial institutions and professional registration may approve.

(1) A provision as follows: "CHANGE OF OCCUPATION:

If the insured be injured or contract sickness after having changed his occupation to one classified by the insurer as more hazardous than that stated in this policy or while doing for compensation anything pertaining to an occupation so classified, the insurer will pay only such portion of the indemnities provided in this policy as the premium paid would have purchased at the rates and within the limits fixed by the insurer for such more hazardous occupation. If the insured changes his occupation to one classified by the insurer as less hazardous than that stated in this policy, the insurer, upon receipt of proof of such change of occupation, will reduce the premium rate accordingly, and will return the excess pro rata unearned premium from the date of change of occupation or from the policy anniversary date immediately preceding receipt of such proof, whichever is the more recent. In applying this provision, the classification of occupational risk and the premium rates shall be such as have been last filed by the insurer prior to the occurrence of the loss for which the insurer is liable or prior to date of proof of change in occupation with the state official having supervision of insurance in the state where the insured resided at the time this policy was issued; but if such filing was not required, then the classification of occupational risk and the premium rates shall be those last made effective by the insurer in such state prior to the occurrence of the loss or prior to the date of proof of change in occupation".

(2) A provision as follows: "MISSTATEMENT OF AGE:

If the age of the insured has been misstated, all amounts payable under this policy shall be such as the premium paid would have purchased at the correct age".

(3) A provision as follows: "OTHER INSURANCE IN THIS INSURER:

If an accident or sickness or accident and sickness policy or policies previously issued by the insurer to the insured be in force concurrently herewith, making the aggregate indemnity for ______ (insert type of coverage or coverages) in excess of $______ (insert maximum limit of indemnity or indemnities) the excess insurance shall be void and all premiums paid for such excess shall be returned to the insured or to his estate, or in lieu thereof.

­­

­

(4) A provision as follows: "INSURANCE WITH OTHER INSURERS:

If there be other valid coverage, not with this insurer, providing benefits for the same loss on a provision of service basis or on an expense incurred basis and of which this insurer has not been given written notice prior to the occurrence or commencement of loss, the only liability under any expense incurred coverage of this policy shall be for such proportion of the loss as the amount which would otherwise have been payable hereunder plus the total of the like amounts under all such other valid coverages for the same loss of which this insurer had notice bears to the total like amounts under all valid coverages for such loss, and for the return of such portion of the premiums paid as shall exceed the pro rata portion for the amount so determined. For the purpose of applying this provision when other coverage is on a provision of service basis, the "like amount" of such other coverage shall be taken as the amount which the services rendered would have cost in the absence of such coverage".

(If the foregoing policy provision is included in a policy which also contains the next following policy provision there shall be added to the caption of the foregoing provision the phrase "EXPENSE INCURRED BENEFITS". The insurer may, at its option, include in this provision a definition of "other valid coverage", approved as to form by the director of the department of insurance, financial institutions and professional registration, which definition shall be limited in subject matter to coverage provided by organizations subject to regulation by insurance law or by insurance authorities of this or any other state of the United States or any province of Canada, and by hospital or medical service organizations, and to any other coverage the inclusion of which may be approved by the director of the department of insurance, financial institutions and professional registration. In the absence of such definition such term shall not include group insurance, automobile medical payments insurance, or coverage provided by hospital or medical service organizations or by union welfare plans or employer or employees benefit organizations. For the purpose of applying the foregoing policy provision with respect to any insured, any amount of benefit provided for such insured pursuant to any compulsory benefit statute (including any workers' compensation or employer's liability statute whether provided by a governmental agency or otherwise shall in all cases be deemed to be "other valid coverage" of which the insurer has had notice. In applying the foregoing policy provision no third party liability coverage shall be included as "other valid coverage" ).

(5) A provision as follows: "INSURANCE WITH OTHER INSURERS:

If there be other valid coverage, not with this insurer, providing benefits for the same loss on other than an expense incurred basis and of which this insurer has not been given written notice prior to the occurrence or commencement of loss, the only liability for such benefits under this policy shall be for such proportion of the indemnities otherwise provided hereunder for such loss as the like indemnities of which the insurer had notice (including the indemnities under this policy) bear to the total amount of all like indemnities for such loss, and for the return of such portion of the premium paid as shall exceed the pro rata portion for the indemnities thus determined".

(If the foregoing policy provision is included in a policy which also contains the next preceding policy provision there shall be added to the caption of the foregoing provision the phrase "OTHER BENEFITS". The insurer may, at its option, include in this provision a definition of "other valid coverage", approved as to form by the director of the department of insurance, financial institutions and professional registration which definition shall be limited in subject matter to coverage provided by organizations subject to regulation by insurance law or by insurance authorities of this or any other state of the United States or any province of Canada, and to any other coverage the inclusion of which may be approved by the director of the department of insurance, financial institutions and professional registration. In the absence of such definition such term shall not include group insurance, or benefits provided by union welfare plans or by employer or employee benefit organizations. For the purpose of applying the foregoing policy provision with respect to any insured, any amount of benefit provided for such insured pursuant to any compulsory benefit statute (including any workers' compensation or employer's liability statute) whether provided by a governmental agency or otherwise shall in all cases be deemed to be "other valid coverage", of which the insurer has had notice. In applying the foregoing policy provision no third party liability coverage shall be included as "other valid coverage" ).

(6) A provision as follows: "RELATION OF EARNINGS TO INSURANCE:

If the total monthly amount of loss of time benefits promised for the same loss under all valid loss of time coverage upon the insured, whether payable on a weekly or monthly basis, shall exceed the monthly earnings of the insured at the time disability commenced or his average monthly earnings for the period of two years immediately preceding a disability for which claim is made, whichever is the greater, the insurer will be liable only for such proportionate amount of such benefits under this policy as the amount of such monthly earnings or such average monthly earnings of the insured bears to the total amount of monthly benefits for the same loss under all such coverage upon the insured at the time such disability commences and for the return of such part of the premiums paid during such two years as shall exceed the pro rata amount of the premiums for the benefits actually paid hereunder; but this shall not operate to reduce the total monthly amount of benefits payable under all such coverage upon the insured below the sum of two hundred dollars or the sum of the monthly benefits specified in such coverages, whichever is the lesser, nor shall it operate to reduce benefits other than those payable for loss of time".

(The foregoing policy provision may be inserted only in a policy which the insured has the right to continue in force subject to its terms by the timely payment of premiums (1) until at least age fifty or, (2) in the case of a policy issued after age forty-four, for at least five years from this date of issue. The insurer may, at its option, include in this provision a definition of "valid loss of time coverage", approved as to form by the director of the department of insurance, financial institutions and professional registration, which definition shall be limited in subject matter to coverage provided by governmental agencies or by organizations subject to regulation by insurance law or by insurance authorities of this or any other state of the United States or any province of Canada, or to any other coverage the inclusion of which may be approved by the director of the department of insurance, financial institutions and professional registration or any combination of such coverages. In the absence of such definition such term shall not include any coverage provided for such insured pursuant to any compulsory benefit statute (including any workers' compensation or employer's liability statute), or benefits provided by union welfare plans or by employer or employee benefit organizations).

(7) A provision as follows: "UNPAID PREMIUM:

Upon the payment of a claim under this policy, any premium then due and unpaid or covered by any note or written order may be deducted therefrom".

(8) A provision as follows: "CANCELLATION:

The insurer may cancel this policy at any time by written notice delivered to the insured, or mailed to his last address as shown by the records of the insurer, stating when, not less than five days thereafter, such cancellation shall be effective; and after the policy has been continued beyond its original term the insured may cancel this policy at any time by written notice delivered or mailed to the insurer, effective upon receipt or on such later date as may be specified in such notice. In the event of cancellation, the insurer will return promptly the unearned portion of any premium paid. If the insured cancels, the earned premium shall be computed by the use of the short-rate table last filed with the state official having supervision of insurance in the state where the insured resided when the policy was issued. If the insurer cancels, the earned premium shall be computed pro rata. Cancellation shall be without prejudice to any claim originating prior to the effective date of cancellation".

(9) A provision as follows: "CONFORMITY WITH STATE STATUTES: Any provision of this policy which, on its effective date, is in conflict with the statutes of the state in which the insured resides on such date is hereby amended to conform to the minimum requirements of such statutes".

(10) A provision as follows: "ILLEGAL OCCUPATION:

The insurer shall not be liable for any loss to which a contributing cause was the insured's commission of or attempt to commit a felony or to which a contributing cause was the insured's being engaged in an illegal occupation".

(11) A provision as follows: "INTOXICANTS AND NARCOTICS:

The insurer shall not be liable for any loss sustained or contracted in consequence of the insured's being intoxicated or under the influence of any narcotic unless administered on the advice of a physician".

3. Inapplicable or inconsistent provisions. If any provision of this section is in whole or in part inapplicable to or inconsistent with the coverage provided by a particular form of policy the insurer, with the approval of the director of the department of insurance, financial institutions and professional registration, shall omit from such policy an inapplicable provision or part of a provision, and shall modify any inconsistent provision or part of the provision, in such manner as to make the provision as contained in the policy consistent with the coverage provided by the policy.

4. Order of certain policy provisions. The provisions which are the subject of subsections 1 and 2 of this section, or any corresponding provisions which are used in lieu thereof in accordance with such subsections, shall be printed in the consecutive order of the provisions in such subsections or, at the option of the insurer, any such provision may appear as a unit in any part of the policy, with other provisions to which it may be logically related, provided the resulting policy shall not be in whole or in part unintelligible, uncertain, ambiguous, abstruse, or likely to mislead a person to whom the policy is offered, delivered or issued.

5. Third party ownership. The word "insured" as used in sections 376.770 to 376.800, shall not be construed as preventing a person other than the insured with a proper insurable interest from making application for and owning a policy covering the insured or from being entitled under such a policy to any indemnities, benefits and rights provided therein.

6. Requirements of other jurisdictions.

(1) Any policy of a foreign or alien insurer, when delivered or issued for delivery to any person in this state, may contain any provision which is not less favorable to the insured or the beneficiary than the provisions of sections 376.770 to 376.800 and which is prescribed or required by the law of the state under which the insurer is organized.

(2) Any policy of a domestic insurer may, when issued for delivery in any other state or country, contain any provision permitted or required by the laws of such other state or country.

7. Approval of policies.

(1) No policy subject to sections 376.770 to 376.800 shall be delivered or issued for delivery to any person in this state unless such policy, including any rider, endorsement or other provisions, supplementary thereto, shall have been approved by the director of the department of insurance, financial institutions and professional registration.

(2) The director of the department of insurance, financial institutions and professional registration shall have authority to make such reasonable rules and regulations concerning the filing and submission of policies as are necessary, proper or advisable. Such rules and regulations shall provide, among other things, that if a policy form is disapproved, all specific reasons for nonconformance shall be stated in writing within forty-five days from the date of filing; that a hearing shall be granted upon such disapproval, if so requested; and that the failure of the director of the department of insurance, financial institutions and professional registration, to take action approving or disapproving a submitted policy form within forty-five days from the date of filing, shall be deemed an approval thereof. If at any time after a policy form is approved or deemed approved, the director determines that any provision of the filing is contrary to state law, the director shall notify the health carrier of the specific provisions that are contrary to state law and any specific statute or regulation to which the provision is contrary, and request that the health carrier file within thirty days of the notification an amendment form that modifies the provision to conform to state law. Upon approval of the amendment form by the director, the health carrier shall issue a copy of the amendment to each individual and entity to which the filing has been issued. Such amendment shall have the force and effect as if the amendment was in the original filing or policy.

(3) The director of the department of insurance, financial institutions and professional registration shall approve only those policies which are in compliance with the insurance laws of this state and which contain such words, phraseology, conditions and provisions which are specific, certain and unambiguous and reasonably adequate to meet needed requirements for the protection of those insured. The disapproval of any policy form shall be based upon the requirements of the laws of this state or of any regulation lawfully promulgated thereunder.

(4) The director of the department of insurance, financial institutions and professional registration may, by order or bulletin, exempt from the approval requirements of this section for so long as he deems proper any insurance policy, document, or form or type thereof, as specified in such order or bulletin, to which, in his opinion, this section may not practicably be applied, or the approval of which is, in his opinion, not desirable or necessary for the protection of the public.

(5) Notwithstanding any other provision of law to the contrary, a health carrier, as defined in section 376.1350, may offer a health benefit plan that is a managed care plan that requires all health care services to be delivered by a participating provider in the health carrier's network, except for emergency services, as defined in section 376.1350, and the services described in subsection 4 of section 376.811. Such a provision shall be disclosed in the policy form.

(L. 1959 H.B. 252 § 4, A.L. 1984 S.B. 592, A.L. 2013 S.B. 262)



Section 376.778 Payment direct to public hospitals or clinics with or without assignment, when — provisions required in contracts.

Effective 28 Aug 1983

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.778. Payment direct to public hospitals or clinics with or without assignment, when — provisions required in contracts. — 1. As used in this section, the following words mean:

(1) "Assignment", authorization by an insured to pay health insurance benefits directly to the provider of services;

(2) "Claim", forms, bills, itemized charges and other documents required by an insurance company or health services corporation to pay benefits under a contract, and a notice that direct payment is demanded pursuant to this section;

(3) "Contract", an individual or group health insurance policy or contract providing coverage on an expense incurred basis issued by an insurance company or a health services corporation doing business in this state;

(4) "Insured", a person covered under a contract issued by an insurance company or health services corporation.

2. Every contract subject to this section shall contain a provision whereby the benefits payable thereunder to an insured shall be paid, with or without an assignment from the insured, to public hospitals or clinics for services and supplies provided to the insured if a proper claim is submitted by the public hospital or clinic. No benefits shall be paid under this section to the public hospital or clinic if such benefits have been paid to the insured prior to receipt of the claim by the insurance company or health services corporation. Payment to the public hospital or clinic of benefits pursuant to this section shall discharge the insurance company or health services corporation from all liability to the insured to the extent of the benefits so paid. Nothing in this section shall be construed to require payment of benefits for the same services or supplies to both the insured and the public hospital or clinic.

3. This section shall apply to every contract issued, amended, or renewed after September 28, 1983, by an insurance company or a health services corporation doing business in this state.

(L. 1983 H.B. 699 § 1)



Section 376.779 Health insurance policies to offer coverage for treatment of alcoholism — exclusions.

Effective 28 Aug 2004

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.779. Health insurance policies to offer coverage for treatment of alcoholism — exclusions. — 1. All health plans or policies that are individually underwritten or provide for such coverage for specific individuals and the members of their families, which provide for hospital treatment, shall provide coverage, while confined in a hospital or in a residential or nonresidential facility certified by the department of mental health, for treatment of alcoholism on the same basis as coverage for any other illness, except that coverage may be limited to thirty days in any policy or contract benefit period. All Missouri individual contracts issued on or after January 1, 2005, shall be subject to this section. Coverage required by this section shall be included in the policy or contract and payment provided as for other coverage in the same policy or contract notwithstanding any construction or relationship of interdependent contracts or plans affecting coverage and payment of reimbursement prerequisites under the policy or contract.

2. Insurers, corporations or groups providing coverage may approve for payment or reimbursement vendors and programs providing services or treatment required by this section. Any vendor or person offering services or treatment subject to the provisions of this section and seeking approval for payment or reimbursement shall submit to the department of mental health a detailed description of the services or treatment program to be offered. The department of mental health shall make copies of such descriptions available to insurers, corporations or groups providing coverage under the provisions of this section. Each insurer, corporation or group providing coverage shall notify the vendor or person offering service or treatment as to its acceptance or rejection for payment or reimbursement; provided, however, payment or reimbursement shall be made for any service or treatment program certified by the department of mental health. Any notice of rejection shall contain a detailed statement of the reasons for rejection and the steps and procedures necessary for acceptance. Amended descriptions of services or treatment programs to be offered may be filed with the department of mental health. Any vendor or person rejected for approval of payment or reimbursement may modify their description and treatment program and submit copies of the amended description to the department of mental health and to the insurer, corporation or group which rejected the original description.

3. The department of mental health may issue rules necessary to carry out the provisions of this section. No rule or portion of a rule promulgated under the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

4. All substance abuse treatment programs in Missouri receiving funding from the Missouri department of mental health must be certified by the department.

5. This section shall not apply to a supplemental insurance policy, including a life care contract, accident-only policy, specified disease policy, hospital policy providing a fixed daily benefit only, Medicare supplement policy, long-term care policy, hospitalization-surgical care policy, short-term major medical policy of six months or less duration, or any other supplemental policy as determined by the director of the department of insurance, financial institutions and professional registration.

(L. 1977 S.B. 322 § 1, A.L. 1980 S.B. 636 & 573, A.L. 1985 H.B. 623, A.L. 1995 S.B. 3, A.L. 1999 H.B. 191, A.L. 2004 H.B. 855)



Section 376.780 Limits on provisions, effect of conflict of policy with law.

Effective 28 Aug 1959

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.780. Limits on provisions, effect of conflict of policy with law. — 1. Other policy provisions. No policy provision which is not subject to section 376.777 shall make a policy, or any portion thereof, less favorable in any respect to the insured or the beneficiary than the provisions thereof which are subject to sections 376.770 to 376.800.

2. Policy conflicting with sections 376.770 to 376.800. A policy delivered or issued for delivery to any person in this state in violation of sections 376.770 to 376.800 shall be held valid but shall be construed as provided in sections 376.770 to 376.800. When any provision in a policy subject to sections 376.770 to 376.800 is in conflict with any provision of sections 376.770 to 376.800, the rights, duties and obligations of the insurer, the insured and the beneficiary shall be governed by the provisions of sections 376.770 to 376.800.

(L. 1959 H.B. 252 § 5)



Section 376.781 Speech and hearing disorders, companies to offer coverage, when — rules, procedure.

Effective 28 Aug 1995

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.781. Speech and hearing disorders, companies to offer coverage, when — rules, procedure. — 1. All group health insurance policies providing coverage on an expense-incurred basis, all group service or indemnity contracts issued by a not-for-profit health service corporation, all self-insured group health benefit plans of any type or description, and all such health plans or policies that are individually underwritten or provide for such coverage for specific individuals and the members of their families as nongroup policies, which provide for hospital treatment, shall offer coverage for the necessary care and treatment of loss or impairment of speech or hearing subject to the same durational limits, dollar limits, deductibles and coinsurance factors as other covered services in such policies or contracts. All Missouri group contracts issued or renewed on or after December 31, 1984, shall be subject to this section. Notwithstanding any construction or relationship of interdependent contracts or plans affecting coverage and payment of reimbursement prerequisites under the policy or contract, coverage required by this section shall be included in the policy or contract and payment provided as for other coverage in the same policy or contract.

2. The offer of benefits under subsection 1 of this section shall be in writing and may be rejected by the individual or group policyholder.

3. Nothing in this section shall prohibit the insurance company or not-for-profit health service corporation from including any coverage for loss or impairment of speech, language or hearing as standard coverage in their policies or contracts, but same shall not contain terms contrary to this section.

4. The phrase "loss or impairment of speech or hearing" shall include those communicative disorders generally treated by a speech pathologist, audiologist or speech/language pathologist licensed by the state board of healing arts or certified by the American Speech-Language and Hearing Association (ASHA), or both, and which fall within the scope of his or her license or certification.

5. Any provision in a health insurance policy contrary to or in conflict with the provisions of this section shall, to the extent of the conflict, be void, but such invalidity shall not offset the validity of the other provisions of such policy.

6. The department of insurance, financial institutions and professional registration may issue rules necessary to carry out the provisions of this section. No rule or portion of a rule promulgated under the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1984 S.B. 522 § 1, A.L. 1995 S.B. 3)



Section 376.782 Mammography — low-dose screening, defined — health care policies to provide required coverage.

Effective 28 Aug 1995

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.782. Mammography — low-dose screening, defined — health care policies to provide required coverage. — 1. As used in this section, the term "low-dose mammography screening" means the X-ray examination of the breast using equipment specifically designed and dedicated for mammography, including the X-ray tube, filter, compression device, films, and cassettes, with an average radiation exposure delivery of less than one rad mid-breast, with two views for each breast, and any fee charged by a radiologist or other physician for reading, interpreting or diagnosing based on such X-ray.

2. All individual and group health insurance policies providing coverage on an expense-incurred basis, individual and group service or indemnity type contracts issued by a nonprofit corporation, individual and group service contracts issued by a health maintenance organization, all self-insured group arrangements to the extent not preempted by federal law and all managed health care delivery entities of any type or description, that are delivered, issued for delivery, continued or renewed on or after August 28, 1991, and providing coverage to any resident of this state shall provide benefits or coverage for low-dose mammography screening for any nonsymptomatic woman covered under such policy or contract which meets the minimum requirements of this section. Such benefits or coverage shall include at least the following:

(1) A baseline mammogram for women age thirty-five to thirty-nine, inclusive;

(2) A mammogram for women age forty to forty-nine, inclusive, every two years or more frequently based on the recommendation of the patient's physician;

(3) A mammogram every year for women age fifty and over;

(4) A mammogram for any woman, upon the recommendation of a physician, where such woman, her mother or her sister has a prior history of breast cancer.

3. Coverage and benefits related to mammography as required by this section shall be at least as favorable and subject to the same dollar limits, deductibles, and co-payments as other radiological examinations.

(L. 1990 S.B. 742 § 1, A.L. 1991 H.B. 385, et al., A.L. 1995 S.B. 27)

CROSS REFERENCE:

Mammography and other services also required coverage, 376.995



Section 376.783 Insured bound only if copy of application attached to policy.

Effective 28 Aug 1959

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.783. Insured bound only if copy of application attached to policy. — 1. The insured shall not be bound by any statement made in an application for a policy unless a copy of such application is attached to or endorsed on the policy when issued as a part thereof, or the insurer furnishes a true copy of such application with, and at the time of, any denial of liability or reduction in benefits based thereon. If any such policy delivered or issued for delivery to any person in this state shall be reinstated or renewed, and the insured or the beneficiary or assignee of such policy shall make written request to the insurer for a copy of the application, if any, for such reinstatement or renewal, the insurer shall within fifteen days after the receipt of such request at its home office or any branch office of the insurer, deliver or mail to the person making such request, a copy of such application. If such copy shall not be so delivered or mailed, the insurer shall be precluded from introducing such application as evidence in any action or proceeding based upon or involving such policy or its reinstatement or renewal.

2. No alteration of any written application for any such policy shall be made by any person other than the applicant without his written consent, except that insertions may be made by the insurer, for administrative purposes only, in such manner as to indicate clearly that such insertions are not to be ascribed to the applicant.

3. The falsity of any statement in the application for any policy covered by sections 376.770 to 376.800 may not bar the right to recovery thereunder unless such false statement materially affected either the acceptance of the risk or the hazard assumed by the insurer.

(L. 1959 H.B. 252 § 6)



Section 376.785 What does not constitute waiver of defenses.

Effective 28 Aug 1959

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.785. What does not constitute waiver of defenses. — The acknowledgment by an insurer of the receipt of notice given under any policy covered by sections 376.770 to 376.800, or the furnishing of forms for filing proofs of loss, or the acceptance of such proofs, or the investigation of any claim thereunder shall not operate as a waiver of any of the rights of the insurer in defense of any claim arising under such policy.

(L. 1959 H.B. 252 § 7)



Section 376.787 Effect of age limit provision.

Effective 28 Aug 1959

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.787. Effect of age limit provision. — If any such policy contains a provision establishing, as an age limit or otherwise, a date after which the coverage provided by the policy will not be effective, and if such date falls within a period for which premium is accepted by the insurer or if the insurer accepts a premium after such date, the coverage provided by the policy will continue in force subject to any right of cancellation until the end of the period for which premium has been accepted. In the event the age of the insured has been misstated and if, according to the correct age of the insured, the coverage provided by the policy would not have become effective, or would have ceased prior to the acceptance of such premium or premiums, then the liability of the insurer shall be limited to the refund, upon request, of all premiums paid for the period not covered by the policy.

(L. 1959 H.B. 252 § 8)



Section 376.789 Definition of actual charge and actual fee.

Effective 28 Aug 2009

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.789. Definition of actual charge and actual fee. — 1. (1) This section applies to an individual or a group specified disease insurance policy issued to any person that contains the terms "actual charge" or "actual fee" without containing an express definition of the term.

(2) "Actual charge" or "actual fee" when used in an individual specified disease insurance policy in connection with the benefits payable for services rendered by a health care provider or other designated person or entity means the amount the health care provider or other designated person or entity:

(a) Agrees to accept under a network or other participation agreement with the health insurer, third-party administrator, or other third-party payor, or other person, including the insured, as payment in full for the treatment, goods, or services provided to the insured; or

(b) Agrees, or as obligated by operation of law, to accept as payment in full for the treatment, goods, or services provided to the insured under a provider, participation, or supplier agreement under Medicare, Medicaid, or any other government-administered health care program where the insured is covered or reimbursed by this program.

(3) "Payment in full" includes the actual charge or actual fee that was actually paid for the health care provider's treatment, goods, or services on behalf of the insured by Medicare, Medicaid, any other government-administered health care program, any other health insurer, thirty-party administrator, or other third-party payor and, where applicable, any remaining portion of the actual charge or actual fee that was applied or assessed against the insured by Medicare, Medicaid, any other government-administered health care program, any other health insurer, third-party administrator, or other third-party payor for the applicable deductions, coinsurance requirements, or co-pay requirements.

(4) If paragraphs (a) and (b) of subdivision (2) of this subsection apply, the actual charge or actual fee shall be the lesser of the amounts determined under such paragraphs.

2. Notwithstanding any other provision of law, after August 28, 2009, an insurer or issuer of an individual or group specified disease insurance policy shall not pay a claim of benefit under the applicable policy in an amount in excess of the actual charge or actual fee as defined in this section.

(L. 2009 H.B. 481)



Section 376.790 Limits on applicability of law.

Effective 28 Aug 1959

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.790. Limits on applicability of law. — Nothing in sections 376.770 to 376.800 shall apply to or affect (1) any policy of workers' compensation insurance or any policy of liability insurance with or without supplementary expense coverage therein; or (2) any policy or contract of reinsurance; or (3) any blanket or group policy of insurance; or (4) life insurance endowment or annuity contracts or contracts supplemental thereto which contain only such provisions relating to accident and sickness insurance as (a) provide additional benefits in case of death or dismemberment or loss of sight by accident, or as (b) operate to safeguard such contracts against lapse, or to give a special surrender value or special benefit or an annuity in the event that the insured or annuitant shall become totally and permanently disabled, as defined by the contract or supplemental contract.

(L. 1959 H.B. 252 § 9)



Section 376.791 Portion of section 376.777 not applicable to individual health insurance coverage.

Effective 28 Aug 2015

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.791. Portion of section 376.777 not applicable to individual health insurance coverage. — 1. The provisions of subdivisions (4) and (5) of subsection 2 of section 376.777 shall not apply to any individual health insurance coverage. The term "individual health insurance coverage" shall have the meaning assigned to it in section 376.450.

2. The director shall promulgate rules and regulations to implement and administer the provisions of this section prior to January 1, 2016. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2015, shall be invalid and void.

(L. 2015 H.B. 709)



Section 376.800 Misrepresentation made in obtaining individual accident and health policy no defense, exception.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.800. Misrepresentation made in obtaining individual accident and health policy no defense, exception. — Anything in the law to the contrary notwithstanding, no misrepresentation made in obtaining or securing a policy of insurance covered by sections 376.770 to 376.800 shall be deemed material or render the policy void, or constitute a defense to a claim thereunder unless the matter misrepresented shall have actually contributed to the contingency or event on which any claim thereunder is to become due and payable, and whether it so contributed in any case shall be a question for the jury.

(L. 1967 p. 516 § C)

(1994) In claim for vexatious refusal to pay medical benefits against group health medical insurer, statute is preempted by Federal Employee Retirement Income Security Act (ERISA). Statute is not a statute which regulates insurance, therefore, does not come under the savings clause of ERISA preemption that expressly exempts state laws that regulate insurance. Coots v. United Employers Federation, 865 F.Supp 596 (E.D. Mo).



Section 376.801 Coverage for child health supervision services required — definitions — permitted limitations on benefits.

Effective 28 Aug 1989

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.801. Coverage for child health supervision services required — definitions — permitted limitations on benefits. — 1. This section shall be known and may be cited as the "Child Health Insurance Reform Plan".

2. As used in this section, the following terms mean:

(1) "Child health supervision services", the periodic review of a child's physical and emotional status by a physician or pursuant to a physician's supervision. A review shall include a history, complete physical examination, developmental assessment, anticipatory guidance, appropriate immunizations and laboratory tests in keeping with prevailing medical standards;

(2) "Health care insurer", any entity regulated by the Missouri department of insurance, financial institutions and professional registration, including, but not limited to, insurance companies, nonprofit health services corporations, health maintenance organizations, or any self-insured plans or groups;

(3) "Health insurance policy", any group insurance policy providing coverage on an expense-incurred basis, any group service or indemnity contract issued by a not-for-profit health services corporation or any self-insured group health benefit plan of any type or description. Such phrase shall not include policies which cover only specified diseases, accidents or confinement in an intensive care unit.

3. All health insurance policies which provide coverage for a family member of the insured or subscriber shall offer coverage for child health supervision services. Such services shall include coverage from the moment of birth through the age of twelve years. Each such policy or contract shall, at a minimum, provide benefits for child health supervision services at approximately the following age intervals: birth, two months, four months, six months, nine months, twelve months, eighteen months, two years, three years, four years, five years, six years, eight years, ten years, and twelve years. A health insurance policy may provide that child health supervision services which are rendered during a periodic review shall only be covered to the extent that services are provided by or under the supervision of a single physician during the course of one visit. Benefits for such services shall be subject to the same durational limits, dollar limits, deductibles and coinsurance factors as other covered services in such health insurance policies. All Missouri health insurance policies delivered, issued for delivery, modified or renewed on or after January 1, 1990, shall be subject to this section.

4. The offer of benefits under subsection 3 of this section shall be in writing and may be rejected by the individual or group policyholder or contractholder.

5. Nothing in this section shall prohibit the health care insurer from including any or all coverage for child health supervision services as standard coverage in their policies or contracts.

(L. 1989 H.B. 795 §§ 1, 2, 3)



Section 376.805 Elective abortion to be by optional rider and requires additional premium — elective abortion defined — health insurance exchanges not to offer coverage for elective abortions.

Effective 28 Aug 2010

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.805. Elective abortion to be by optional rider and requires additional premium — elective abortion defined — health insurance exchanges not to offer coverage for elective abortions. — 1. No health insurance contracts, plans, or policies delivered or issued for delivery in the state shall provide coverage for elective abortions except by an optional rider for which there must be paid an additional premium. For purposes of this section, an "elective abortion" means an abortion for any reason other than a spontaneous abortion or to prevent the death of the female upon whom the abortion is performed.

2. Subsection 1 of this section shall be applicable to all contracts, plans or policies of:

(1) All health insurers subject to this chapter; and

(2) All nonprofit hospital, medical, surgical, dental, and health service corporations subject to chapter 354; and

(3) All health maintenance organizations.

3. No health insurance exchange established within this state or any health insurance exchange administered by the federal government or its agencies within this state shall offer health insurance contracts, plans, or policies that provide coverage for elective abortions, nor shall any health insurance exchange operating within this state offer coverage for elective abortions through the purchase of an optional rider.

4. This section shall be applicable only to contracts, plans or policies written, issued, renewed or revised after September 28, 1983. For the purposes of this subsection, if new premiums are charged for a contract, plan or policy, it shall be determined to be a new contract, plan or policy.

(L. 1983 S.B. 222 § 1, A.L. 2010 S.B. 793)

(1992) Where statute prohibits insurance coverage for elective abortion unless coverage is provided in optional rider with separate premium, it does not impose an undue burden on a woman's abortion decision and it is rationally related to Missouri's interest in protecting the interest of citizens who object to subsidizing abortions through payment of their insurance premiums. Coe v. Melahn, 958 F.2d 223 (8th Cir.).



Section 376.806 Refund of health insurance unearned premium on notice of death of insured — refunded to whom — definitions — exception — failure to notify within one year.

Effective 28 Aug 1991

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.806. Refund of health insurance unearned premium on notice of death of insured — refunded to whom — definitions — exception — failure to notify within one year. — 1. As used in this section, the following terms mean:

(1) "Health insurance contract", any one of the following when providing coverage to a resident of this state:

(a) Individual insurance policies providing coverage on an expense incurred basis;

(b) Individual indemnity type contracts issued by a health services corporation;

(c) Any individual contract issued by a health maintenance organization;

(d) Any self-insured health benefit plan, except to the extent preempted by federal law;

(e) Group health insurance in which the insured pays the full premium directly to the insurer, health services corporation or health maintenance corporation;

(2) "Health insurer", any entity issuing a health insurance contract.

2. A health insurer shall refund promptly any premium which it did not earn, upon notification of the death of any person covered under the health insurer's health insurance contract. The health insurer shall earn only that part of the premiums paid on behalf of the decedent which the period of coverage during which the decedent was alive bears to the whole period for which premiums were paid.

3. The refund of premiums shall be made directly to:

(1) The decedent's spouse at the time of the decedent's death;

(2) The primary insured person under the health insurance contract, if the decedent was not married at the time of death and was covered under the health insurance contract as a dependent;

(3) The decedent's estate, if neither subdivision (1) nor (2) of this subsection is applicable.

4. This section does not apply if the notification of the death of an insured person is given to the health insurer more than one year after the death of the decedent.

(L. 1991 H.B. 561 § 1)



Section 376.807 Policies not to reduce or deny benefits to persons eligible for medical assistance — deemed primary contract.

Effective 28 Aug 1988

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.807. Policies not to reduce or deny benefits to persons eligible for medical assistance — deemed primary contract. — 1. No contract of medical expense insurance, delivered or issued for delivery, amended or renewed in this state after August 13, 1988, by a self-insured or self-funded plan, prepaid health plan, health maintenance organization plan, health services corporation plan or insurance company licensed to issue policies in this state, shall contain any provision denying or reducing benefits because services are rendered to an insured or dependent who is eligible for or receiving medical assistance pursuant to chapter 208.

2. All such contracts shall be deemed to be the primary coverage of an insured or dependent who is eligible for or receiving medical assistance pursuant to chapter 208.

(L. 1988 S.B. 430 § 38)



Section 376.810 Definitions for policy requirements for chemical dependency.

Effective 28 Aug 2014

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.810. Definitions for policy requirements for chemical dependency. — As used in sections 376.810 to 376.814, the following terms mean:

(1) "Chemical dependency", the psychological or physiological dependence upon and abuse of drugs, including alcohol, characterized by drug tolerance or withdrawal and impairment of social or occupational role functioning or both;

(2) "Community mental health center", a legal entity certified by the department of mental health or accredited by a nationally recognized organization, through which a comprehensive array of mental health services are provided to individuals;

(3) "Day program services", a structured, intensive day or evening treatment or partial hospitalization program, certified by the department of mental health or accredited by a nationally recognized organization;

(4) "Episode", a distinct course of chemical dependency treatment separated by at least thirty days without treatment;

(5) "Health insurance policy", all health insurance policies or contracts that are individually underwritten or provide such coverage for specific individuals and members of their families, which provide for hospital treatment. For the purposes of subsection 2 of section 376.811, "health insurance policy" shall also include any individually underwritten coverage issued by a health maintenance organization. The provisions of sections 376.810 to 376.814 shall not apply to policies which provide coverage for a specified disease only, other than for mental illness or chemical dependency;

(6) "Licensed professional", a licensed physician specializing in the treatment of mental illness, a licensed psychologist, a licensed clinical social worker or a licensed professional counselor. Only prescription rights under this act shall apply to medical physicians and doctors of osteopathy;

(7) "Managed care", the determination of availability of coverage under a health insurance policy through the use of clinical standards to determine the medical necessity of an admission or treatment, and the level and type of treatment, and appropriate setting for treatment, with required authorization on a prospective, concurrent or retrospective basis, sometimes involving case management;

(8) "Medical detoxification", hospital inpatient or residential medical care to ameliorate acute medical conditions associated with chemical dependency;

(9) "Nonresidential treatment program", a program certified by the department of mental health involving structured, intensive treatment in a nonresidential setting;

(10) "Recognized mental illness", those conditions classified as "mental disorders" in the American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, but shall not include intellectual disability;

(11) "Residential treatment program", a program certified by the department of mental health involving residential care and structured, intensive treatment;

(12) "Social setting detoxification", a program in a supportive nonhospital setting designed to achieve detoxification, without the use of drugs or other medical intervention, to establish a plan of treatment and provide for medical referral when necessary.

(L. 1991 S.B. 352 § 7 subsec. 1, A.L. 1997 H.B. 335, A.L. 1999 H.B. 191, A.L. 2004 H.B. 855, A.L. 2014 H.B. 1064)



Section 376.811 Coverage required for chemical dependency by all insurance and health service corporations — minimum standards — offer of coverage may be accepted or rejected by policyholders, companies may offer as standard coverage — mental health benefits provided, when — exclusions.

Effective 28 Aug 2009

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.811. Coverage required for chemical dependency by all insurance and health service corporations — minimum standards — offer of coverage may be accepted or rejected by policyholders, companies may offer as standard coverage — mental health benefits provided, when — exclusions. — 1. Every insurance company and health services corporation doing business in this state shall offer in all health insurance policies benefits or coverage for chemical dependency meeting the following minimum standards:

(1) Coverage for outpatient treatment through a nonresidential treatment program, or through partial- or full-day program services, of not less than twenty-six days per policy benefit period;

(2) Coverage for residential treatment program of not less than twenty-one days per policy benefit period;

(3) Coverage for medical or social setting detoxification of not less than six days per policy benefit period;

(4) The coverages set forth in this subsection may be subject to a separate lifetime frequency cap of not less than ten episodes of treatment, except that such separate lifetime frequency cap shall not apply to medical detoxification in a life-threatening situation as determined by the treating physician and subsequently documented within forty-eight hours of treatment to the reasonable satisfaction of the insurance company or health services corporation; and

(5) The coverages set forth in this subsection:

(a) Shall be subject to the same coinsurance, co-payment and deductible factors as apply to physical illness;

(b) May be administered pursuant to a managed care program established by the insurance company or health services corporation; and

(c) May deliver covered services through a system of contractual arrangements with one or more providers, hospitals, nonresidential or residential treatment programs, or other mental health service delivery entities certified by the department of mental health, or accredited by a nationally recognized organization, or licensed by the state of Missouri.

2. In addition to the coverages set forth in subsection 1 of this section, every insurance company, health services corporation and health maintenance organization doing business in this state shall offer in all health insurance policies, benefits or coverages for recognized mental illness, excluding chemical dependency, meeting the following minimum standards:

(1) Coverage for outpatient treatment, including treatment through partial- or full-day program services, for mental health services for a recognized mental illness rendered by a licensed professional to the same extent as any other illness;

(2) Coverage for residential treatment programs for the therapeutic care and treatment of a recognized mental illness when prescribed by a licensed professional and rendered in a psychiatric residential treatment center licensed by the department of mental health or accredited by the Joint Commission on Accreditation of Hospitals to the same extent as any other illness;

(3) Coverage for inpatient hospital treatment for a recognized mental illness to the same extent as for any other illness, not to exceed ninety days per year;

(4) The coverages set forth in this subsection shall be subject to the same coinsurance, co-payment, deductible, annual maximum and lifetime maximum factors as apply to physical illness; and

(5) The coverages set forth in this subsection may be administered pursuant to a managed care program established by the insurance company, health services corporation or health maintenance organization, and covered services may be delivered through a system of contractual arrangements with one or more providers, community mental health centers, hospitals, nonresidential or residential treatment programs, or other mental health service delivery entities certified by the department of mental health, or accredited by a nationally recognized organization, or licensed by the state of Missouri.

3. The offer required by sections 376.810 to 376.814 may be accepted or rejected by the group or individual policyholder or contract holder and, if accepted, shall fully and completely satisfy and substitute for the coverage under section 376.779. Nothing in sections 376.810 to 376.814 shall prohibit an insurance company, health services corporation or health maintenance organization from including all or part of the coverages set forth in sections 376.810 to 376.814 as standard coverage in their policies or contracts issued in this state.

4. Every insurance company, health services corporation and health maintenance organization doing business in this state shall offer in all health insurance policies mental health benefits or coverage as part of the policy or as a supplement to the policy. Such mental health benefits or coverage shall include at least two sessions per year to a licensed psychiatrist, licensed psychologist, licensed professional counselor, licensed clinical social worker, or, subject to contractual provisions, a licensed marital and family therapist, acting within the scope of such license and under the following minimum standards:

(1) Coverage and benefits in this subsection shall be for the purpose of diagnosis or assessment, but not dependent upon findings; and

(2) Coverage and benefits in this subsection shall not be subject to any conditions of preapproval, and shall be deemed reimbursable as long as the provisions of this subsection are satisfied; and

(3) Coverage and benefits in this subsection shall be subject to the same coinsurance, co-payment and deductible factors as apply to regular office visits under coverages and benefits for physical illness.

5. If the group or individual policyholder or contract holder rejects the offer required by this section, then the coverage shall be governed by the mental health and chemical dependency insurance act as provided in sections 376.825 to 376.836*.

6. This section shall not apply to a supplemental insurance policy, including a life care contract, accident-only policy, specified disease policy, hospital policy providing a fixed daily benefit only, Medicare supplement policy, long-term care policy, hospitalization-surgical care policy, short-term major medical policy of six months or less duration, or any other supplemental policy as determined by the director of the department of insurance, financial institutions and professional registration.

(L. 1991 S.B. 352 § 7 subsecs. 2, 3, 4, A.L. 1997 H.B. 335, A.L. 1999 H.B. 191, A.L. 2004 H.B. 855, A.L. 2009 H.B. 326 merged with S.B. 296)

*Sections 376.825 to 376.836 were repealed by H.B. 1298 Revision, 2014.



Section 376.814 Rules and regulations authorized, department of mental health to advise department — procedure.

Effective 28 Aug 1993

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.814. Rules and regulations authorized, department of mental health to advise department — procedure. — 1. The department of insurance, financial institutions and professional registration shall promulgate rules and regulations, pursuant to section 376.982 and chapter 536, and the department of mental health shall advise the department of insurance, financial institutions and professional registration on the promulgation of said rules and regulations as they pertain to the development and implementation of all standards and guidelines for managed care as set out in sections 376.810 to 376.814, to ensure that all mental health services provided pursuant to sections 376.810 to 376.814 are provided in accordance with chapters 197, 334, 337, and section 630.655, provided however, that nothing in this act* shall prohibit department of mental health licensed or certified facilities or programs from using qualified mental health professionals or other specialty staff persons.

2. Any person who serves or served on a quality assessment and assurance committee required under 42 U.S.C. Sec. 1396r(b)(1)(B) and 42 CFR Sec. 483.75(r), or as amended, shall be immune from civil liability only for acts done directly as a member of such committee so long as the acts are performed in good faith, without malice and are required by the activities of such committee as defined in 42 CFR Sec. 483.75(r).

(L. 1991 S.B. 352 § 7 subsecs. 5, 6, 7, A.L. 1993 S.B. 52)

*"This act" (S.B. 351, 1991) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 376.816 Adopted children to be provided health care coverage on the same basis as other dependents — effective from date of birth or on placement — placement defined.

Effective 28 Aug 2010

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.816. Adopted children to be provided health care coverage on the same basis as other dependents — effective from date of birth or on placement — placement defined. — 1. No health carrier or health benefit plan that offers or issues health benefit plans, other than Medicaid health benefit plans, shall deliver, issue for delivery, continue, or renew a health benefit plan to a Missouri resident on or after January 1, 2011, unless the health benefit plan covers adopted children of the insured, subscriber or enrollee on the same basis as other dependents.

2. The coverage required by subsection 1 of this section is effective:

(1) From the date of birth if a petition for adoption is filed within thirty days of the birth of such child; or

(2) From the date of placement for the purpose of adoption if a petition for adoption is filed within thirty days of placement of such child.

­­

­

3. As used in this section, the following terms shall mean:

(1) "Health benefit plan", the same meaning as such term is defined in section 376.1350;

(2) "Health carrier", the same meaning as such term is defined in section 376.1350;

(3) "Placement", in the physical custody of the adoptive parent.

(L. 1991 S.B. 352 § 8, A.L. 1998 S.B. 674, A.L. 2010 S.B. 583)



Section 376.818 Eligibility for Medicaid may not be considered by insurers.

Effective 01 Jul 1994, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.818. Eligibility for Medicaid may not be considered by insurers. — No individual or group insurance policy providing coverage on an expense-incurred basis, no individual or group service or indemnity contract issued by a not-for-profit health services corporation, no health maintenance organization nor any self-insured group health benefit plan of any type or description shall be offered, issued or renewed in this state by any insurer on or after July 1, 1994, if any insurer, including a group health plan, as defined in section 607(1) of the federal Employee Retirement Income Security Act of 1974, takes into account that an individual is eligible for or is provided medical assistance under Medicaid (Title XIX) when enrolling an individual or in making payment for benefits to the individual or on the individual's behalf.

(L. 1994 H.B. 1491 & 1134 merged with S.B. 508)

Effective 7-01-94



Section 376.819 MO HealthNet division to have right to payment for health care services provided.

Effective 28 Aug 2014

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.819. MO HealthNet division to have right to payment for health care services provided. — To the extent that payment has been made by the MO HealthNet division for health care items or services furnished to a Medicaid-eligible individual, the MO HealthNet division is considered to have acquired the rights of the Medicaid-eligible individual to payment by any insurer or other party obligated to cover such health care items or services.

(L. 1994 H.B. 1491 & 1134 merged with S.B. 508, A.L. 2014 H.B. 1299 Revision)

CROSS REFERENCE:

Subrogation rights of department of social services, liens, recovery of medical expenses, 208.215



Section 376.820 Insurers may not deny coverage of child because of marital status of parents, residence or income tax dependency claim.

Effective 01 Jul 1994, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.820. Insurers may not deny coverage of child because of marital status of parents, residence or income tax dependency claim. — No individual or group insurance policy providing coverage on an expense-incurred basis, no individual or group service or indemnity contract issued by a not-for-profit health services corporation, no health maintenance organization nor any self-insured group health benefit plan of any type or description shall be offered, issued or renewed in this state on or after July 1, 1994, by an insurer, including a group health plan, as defined in section 607(1) of the federal Employee Retirement Income Security Act of 1974, that denies enrollment of a child under the health coverage of the child's parent on the grounds that:

(1) The child was born out of wedlock; or

(2) The child is not claimed as a dependent on the parent's federal income tax return; or

(3) The child does not reside with the parent or in the insurer's service area.

(L. 1994 H.B. 1491 & 1134 merged with S.B. 508)

Effective 7-01-94



Section 376.821 Insurers may not cancel health or dental insurance solely because the insured is incarcerated — insurer, defined.

Effective 28 Aug 1995

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.821. Insurers may not cancel health or dental insurance solely because the insured is incarcerated — insurer, defined. — 1. As used in this section, the term "insurer" means any person, reciprocal exchange, interinsurer, Lloyds insurer, fraternal benefit society, and any other legal entity engaged in the business of insurance, including agents, brokers, adjusters and third-party administrators. "Insurer" also includes health services corporations, health maintenance organizations, prepaid limited health care service plans, dental, optometric and other similar health service plans. For purposes of sections 375.930 to 375.948, such entities shall be deemed to be engaged in the business of insurance. "Insurer" shall also include all companies organized, incorporated or doing business under the provisions of chapters 325, 375, 376, 377, 378, 379, 381, and 383.

2. No insurer shall cancel or deny coverage on a contract or policy of health insurance or dental insurance to any person solely on the grounds that the person is incarcerated under authority of law.

(L. 1995 H.B. 424 § 5)



Section 376.823 Prohibition on kickbacks not applicable for rebates for certain chronic illnesses.

Effective 28 Aug 2005

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.823. Prohibition on kickbacks not applicable for rebates for certain chronic illnesses. — Section 191.905 shall not apply to programs established by pharmaceutical companies for the purposes of providing a partial rebate of private health insurance co-payments and coinsurance to patients with multiple sclerosis or other chronic, potentially disabling, or life-threatening conditions who have been prescribed disease-managing medicines for which there are no generic equivalents.

(L. 2005 H.B. 56)



Section 376.845 Definitions — eating disorders, coverage for diagnosis and treatment of — limitations on coverage.

Effective 28 Aug 2015

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.845. Definitions — eating disorders, coverage for diagnosis and treatment of — limitations on coverage. — 1. For the purposes of this section the following terms shall mean:

(1) "Eating disorder", pica, rumination disorder, avoidant/restrictive food intake disorder, anorexia nervosa, bulimia nervosa, binge eating disorder, other specified feeding or eating disorder, and any other eating disorder contained in the most recent version of the Diagnostic and Statistical Manual of Mental Disorders published by the American Psychiatric Association where diagnosed by a licensed physician, psychiatrist, psychologist, clinical social worker, licensed marital and family therapist, or professional counselor duly licensed in the state where he or she practices and acting within their applicable scope of practice in the state where he or she practices;

(2) "Health benefit plan", shall have the same meaning as such term is defined in section 376.1350; however, for purposes of this section "health benefit plan" does not include a supplemental insurance policy, including a life care contract, accident-only policy, specified disease policy, hospital policy providing a fixed daily benefit only, Medicare supplement policy, long-term care policy, short-term major medical policy of six months or less duration, or any other supplemental policy;

(3) "Health carrier", shall have the same meaning as such term is defined in section 376.1350;

(4) "Medical care", health care services needed to diagnose, prevent, treat, cure, or relieve physical manifestations of an eating disorder, and shall include inpatient hospitalization, partial hospitalization, residential care, intensive outpatient treatment, follow-up outpatient care, and counseling;

(5) "Pharmacy care", medications prescribed by a licensed physician for an eating disorder and includes any health-related services deemed medically necessary to determine the need or effectiveness of the medications, but only to the extent that such medications are included in the insured's health benefit plan;

(6) "Psychiatric care" and "psychological care", direct or consultative services provided during inpatient hospitalization, partial hospitalization, residential care, intensive outpatient treatment, follow-up outpatient care, and counseling provided by a psychiatrist or psychologist licensed in the state of practice;

(7) "Therapy", medical care and behavioral interventions provided by a duly licensed physician, psychiatrist, psychologist, professional counselor, licensed clinical social worker, or family marriage therapist where said person is licensed or registered in the states where he or she practices;

(8) "Treatment of eating disorders", therapy provided by a licensed treating physician, psychiatrist, psychologist, professional counselor, clinical social worker, or licensed marital and family therapist pursuant to the powers granted under such licensed physician's, psychiatrist's, psychologist's, professional counselor's, clinical social worker's, or licensed marital and family therapist's license in the state where he or she practices for an individual diagnosed with an eating disorder.

2. In accordance with the provisions of section 376.1550, all health benefit plans that are delivered, issued for delivery, continued or renewed on or after January 1, 2017, if written inside the state of Missouri, or written outside the state of Missouri but covering Missouri residents, shall provide coverage for the diagnosis and treatment of eating disorders as required in section 376.1550.

3. Coverage provided under this section is limited to medically necessary treatment that is provided by a licensed treating physician, psychiatrist, psychologist, professional counselor, clinical social worker, or licensed marital and family therapist pursuant to the powers granted under such licensed physician's, psychiatrist's, psychologist's, professional counselor's, clinical social worker's, or licensed marital and family therapist's license and acting within their applicable scope of coverage, in accordance with a treatment plan.

4. The treatment plan, upon request by the health benefit plan or health carrier, shall include all elements necessary for the health benefit plan or health carrier to pay claims. Such elements include, but are not limited to, a diagnosis, proposed treatment by type, frequency and duration of treatment, and goals.

5. Coverage of the treatment of eating disorders may be subject to other general exclusions and limitations of the contract or benefit plan not in conflict with the provisions of this section, such as coordination of benefits, and utilization review of health care services, which includes reviews of medical necessity and care management. Medical necessity determinations and care management for the treatment of eating disorders shall consider the overall medical and mental health needs of the individual with an eating disorder, shall not be based solely on weight, and shall take into consideration the most recent Practice Guideline for the Treatment of Patients with Eating Disorders adopted by the American Psychiatric Association in addition to current standards based upon the medical literature generally recognized as authoritative in the medical community.

(L. 2015 S.B. 145)



Section 376.850 Law, how cited.

Effective 28 Aug 1989

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.850. Law, how cited. — Sections 376.850 to 376.890 may be cited as the "Missouri Medicare Supplement Insurance Act".

(L. 1981 S.B. 347 § 1, A.L. 1989 H.B. 615 & 563)



Section 376.854 Definitions.

Effective 26 Apr 1996, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.854. Definitions. — As used in sections 376.850 to 376.890, the following terms mean:

(1) "Applicant":

(a) In the case of an individual Medicare supplement policy, the person who seeks to contract for insurance benefits; and

(b) In the case of a group Medicare supplement policy, the proposed certificate holder;

(2) "Certificate", any certificate delivered or issued for delivery in this state under a group Medicare supplement policy;

(3) "Certificate form", the form on which the certificate is delivered or issued for delivery by the issuer;

(4) "Director", the director of the department of insurance, financial institutions and professional registration;

(5) "Issuer" includes insurance companies, fraternal benefit societies, health care service plans, health maintenance organizations, and any other entity delivering or issuing for delivery in this state Medicare supplement policies or certificates;

(6) "Medicare", the Health Insurance for the Aged Act, Title XVIII of the Social Security Amendments of 1965, as then constituted or later amended;

(7) "Medicare supplement policy", a group or individual policy of insurance or a subscriber contract, other than a policy issued pursuant to a contract under section 1876 of the federal Social Security Act, 42 U.S.C. section 1395, et seq., or an issued policy under a demonstration project specified in 42 U.S.C. section 1395ss(g)(1), which is advertised, marketed or designed primarily as a supplement to reimbursements under Medicare for the hospital, medical or surgical expenses of persons eligible for Medicare;

(8) "Policy form", the form on which the policy is delivered or issued for delivery by the issuer.

(L. 1989 H.B. 615 & 563, A.L. 1992 H.B. 1574, A.L. 1996 S.B. 883)

Effective 4-26-96



Section 376.859 Medicare supplement law applicable to what policies — policies not included.

Effective 26 Apr 1996, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.859. Medicare supplement law applicable to what policies — policies not included. — 1. Except as otherwise specifically provided, sections 376.850 to 376.890 shall apply to:

(1) All Medicare supplement policies delivered or issued for delivery in this state on or after August 28, 1992; and

(2) All certificates issued under group Medicare supplement policies, when certificates have been delivered or issued for delivery in this state.

2. Medicare supplement policies do not include a policy of one or more employers or labor organizations, or of the trustees of a fund established by one or more employers or labor organizations, or combination thereof, for employees or former employees or a combination thereof or for members or former members, or a combination thereof, of the labor organizations.

3. The provisions of sections 376.850 to 376.890 are not intended to prohibit or apply to insurance policies or health care benefit plans, including group conversion policies, provided to Medicare eligible persons when policies are not marketed or held to be Medicare supplement policies or benefit plans.

(L. 1989 H.B. 615 & 563, A.L. 1992 H.B. 1574, A.L. 1996 S.B. 883)

Effective 4-26-96



Section 376.864 Policies not to duplicate benefits provided by Medicare — preexisting conditions, limitations on — director to issue rules establishing standards.

Effective 26 Apr 1996, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.864. Policies not to duplicate benefits provided by Medicare — preexisting conditions, limitations on — director to issue rules establishing standards. — 1. No Medicare supplement policy or certificate in force in the state shall contain benefits that duplicate benefits provided by Medicare.

2. Notwithstanding any other provision of law to the contrary, a Medicare supplement policy or certificate shall not exclude or limit benefits for losses incurred more than six months from the effective date of coverage because it involved a preexisting condition. The policy or certificate shall not define a preexisting condition more restrictively than a condition for which medical advice was given or treatment was recommended by or received from a physician within six months before the effective date of coverage.

3. The director shall adopt reasonable regulations to establish specific standards for policy provisions of Medicare supplement policies and certificates. Such standards shall be in addition to and in accordance with applicable laws of this state, including sections 376.770 to 376.800. No requirement of the insurance laws relating to minimum required policy benefits, other than the minimum standards contained in sections 376.850 to 376.890, shall apply to Medicare supplement policies and certificates. The standards may cover, but not be limited to:

(1) Terms of renewability;

(2) Initial and subsequent conditions of eligibility;

(3) Nonduplication of coverage;

(4) Probationary periods;

(5) Benefit limitations, exceptions and reductions;

(6) Elimination periods;

(7) Requirements for replacement;

(8) Recurrent conditions; and

(9) Definitions of terms.

4. The director may adopt from time to time such reasonable regulations as are necessary to conform Medicare supplement policies and certificates to the requirements of federal law and regulations promulgated thereunder, including but not limited to:

(1) Requiring refunds or credits if the policies or certificates do not meet loss ratio requirements;

(2) Establishing a uniform methodology for calculating and reporting loss ratios;

(3) Assuring public access to policies, premiums and loss ratio information of issuers of Medicare supplement insurance;

(4) Establishing a process for approving or disapproving policy forms and certificate forms and proposed premium increases;

(5) Establishing a policy for holding public hearings prior to approval of premium increases; and

(6) Establishing standards for Medicare select policies and certificates.

5. The director may adopt reasonable regulations that specify prohibited policy provisions not otherwise specifically authorized by statute which, in the opinion of the director, are unjust, unfair or unfairly discriminatory to any person insured or proposed to be insured under a Medicare supplement policy or certificate.

(L. 1989 H.B. 615 & 563, A.L. 1992 H.B. 1574, A.L. 1996 S.B. 883)

Effective 4-26-96



Section 376.869 Standards for policies, minimum, director to adopt.

Effective 26 Apr 1996, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.869. Standards for policies, minimum, director to adopt. — The director shall adopt reasonable regulations to establish minimum standards for benefits, claims payment, marketing practices, compensation arrangements and reporting practices for Medicare supplement policies.

(L. 1989 H.B. 615 & 563, A.L. 1990 H.B. 1630, A.L. 1992 H.B. 1574, A.L. 1996 S.B. 883)

Effective 4-26-96



Section 376.874 Requirements of policy, return to policyholders.

Effective 06 Jul 1992, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.874. Requirements of policy, return to policyholders. — Medicare supplement policies shall return to policyholders benefits which are reasonable in relation to the premium charged. The director shall issue reasonable regulations to establish minimum standards for loss ratios of Medicare supplement policies on the basis of incurred claims experience, or incurred health care expenses where coverage is provided by a health maintenance organization on a service rather than reimbursement basis, and earned premiums in accordance with accepted actuarial principles and practices.

(L. 1989 H.B. 615 & 563, A.L. 1990 H.B. 1630, A.L. 1992 H.B. 1574)

Effective 7-06-92



Section 376.879 Outline of coverage for fair disclosure — furnished to each applicant — format and content — rules and standards.

Effective 26 Apr 1996, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.879. Outline of coverage for fair disclosure — furnished to each applicant — format and content — rules and standards. — 1. In order to provide for full and fair disclosure in the sale of Medicare supplement policies, no Medicare supplement policy or certificate shall be delivered in this state unless an outline of coverage is delivered to the applicant at the time application is made.

2. The director shall prescribe the format and content of the outline of coverage required by subsection 1 of this section. For purposes of this section, "format" means style, arrangements and overall appearance, including such items as the size, color and prominence of type and arrangement of text and captions. Such outline of coverage shall include:

(1) A description of the principal benefits and coverage provided in the policy;

(2) A statement of the renewal provisions, including any reservation by the issuer of a right to change premiums; and disclosure of the existence of any automatic renewal premium increases based on the policyholder's age;

(3) A statement that the outline of coverage is a summary of the policy issued or applied for and that the policy should be consulted to determine governing contractual provisions.

3. The director may prescribe by regulation a standard form and the contents of an informational brochure for persons eligible for Medicare, which is intended to improve the buyer's ability to select the most appropriate coverage and improve the buyer's understanding of Medicare. Except in the case of direct response insurance policies, the director may require by regulation that the information brochure be provided to any prospective insureds eligible for Medicare concurrently with delivery of the outline of coverage. With respect to direct response insurance policies, the director may require by regulation that the prescribed brochure be provided upon request to any prospective insureds eligible for Medicare, but in no event later than the time of policy delivery.

4. The director may adopt regulations for captions or notice requirements, determined to be in the public interest and designed to inform prospective insureds that particular insurance coverages are not Medicare supplement coverages, for all accident and sickness insurance policies sold to persons eligible for Medicare, other than:

(1) Medicare supplement policies;

(2) Disability income policies.

5. The director may adopt reasonable regulations to govern the full and fair disclosure of the information in connection with the replacement of accident and sickness policies, subscriber contracts or certificates by persons eligible for Medicare.

(L. 1989 H.B. 615 & 563, A.L. 1992 H.B. 1574, A.L. 1996 S.B. 883)

Effective 4-26-96



Section 376.881 Policy certificate front page to contain notice of right to return and receive premium refund.

Effective 06 Jul 1992, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.881. Policy certificate front page to contain notice of right to return and receive premium refund. — Medicare supplement policies and certificates shall have a notice prominently printed on the first page of the policy or certificate or attached thereto stating in substance that the applicant shall have the right to return the policy or certificate within thirty days of its delivery and to have the premium refunded if, after examination of the policy or certificate, the applicant is not satisfied for any reason. Any refund made pursuant to this section shall be paid directly to the applicant by the issuer in a timely manner.

(L. 1989 H.B. 615 & 563, A.L. 1992 H.B. 1574)

Effective 7-06-92



Section 376.882 Cancellation of policy, refund required — notification.

Effective 28 Aug 2010

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.882. Cancellation of policy, refund required — notification. — 1. If a Medicare supplement policy issued, delivered, or renewed in this state on or after January 1, 2011, is cancelled for any reason, the insurer shall refund the unearned portion of any premium paid beyond the month in which the cancellation is effective. Any refund shall be returned to the policyholder within twenty days from the date the insurer receives notice of the cancellation.

2. The policyholder may notify the insurer of cancellation of such Medicare supplement policy by sending written or electronic notification.

(L. 2010 S.B. 583)



Section 376.884 Advertisement to be reviewed by director.

Effective 06 Jul 1992, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.884. Advertisement to be reviewed by director. — Every issuer of Medicare supplement insurance policies or certificates in this state shall provide a copy of any Medicare supplement advertisement intended for use in this state whether through written, radio or television medium to the director for review or approval by the director to the extent it may be required under state law.

(L. 1989 H.B. 615 & 563, A.L. 1992 H.B. 1574)

Effective 7-06-92



Section 376.886 Regulations, requirements — rules, procedure.

Effective 26 Apr 1996, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.886. Regulations, requirements — rules, procedure. — Regulations adopted pursuant to sections 376.850 to 376.890 shall be subject to the provisions of section 376.982, section 536.021 and section 536.024. Any regulation adopted pursuant to sections 376.850 to 376.890 shall contain all of the provisions of the model regulation or regulations relating to Medicare supplement policies adopted by the National Association of Insurance Commissioners.

(L. 1989 H.B. 615 & 563, A.L. 1992 H.B. 1574, A.L. 1993 S.B. 52, A.L. 1996 S.B. 883)

Effective 4-26-96



Section 376.889 Violations, penalty.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.889. Violations, penalty. — 1. If the director determines that a person has engaged, is engaging in, or has taken a substantial step toward engaging in an act, practice or course of business constituting a violation of sections 376.850 to 376.890 or a rule adopted or order issued pursuant thereto, or that a person has materially aided or is materially aiding an act, practice, omission, or course of business constituting a violation of sections 376.850 to 376.890 or a rule adopted or order issued pursuant thereto, the director may issue such administrative orders as authorized under section 374.046. A violation of any of these sections is a level two violation under section 374.049.

2. If the director believes that a person has engaged, is engaging in, or has taken a substantial step toward engaging in an act, practice or course of business constituting a violation of sections 376.850 to 376.890 or a rule adopted or order issued pursuant thereto, or that a person has materially aided or is materially aiding an act, practice, omission, or course of business constituting a violation of sections 376.850 to 376.890 or a rule adopted or order issued pursuant thereto, the director may maintain a civil action for relief authorized under section 374.048. A violation of any of these sections is a level two violation under section 374.049.

(L. 1989 H.B. 615 & 563, A.L. 1992 H.B. 1574, A.L. 2007 S.B. 66)



Section 376.890 Invalidity of any section regulating Medicare supplement not to affect others.

Effective 28 Aug 1989

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.890. Invalidity of any section regulating Medicare supplement not to affect others. — If any provision of sections 376.850 to 376.890 or the application thereof to any person or circumstance is for any reason held to be invalid, the remainder of sections 376.850 to 376.890 and the application of such provision to other persons or circumstances shall not be affected thereby.

(L. 1981 S.B. 347 § 8, A.L. 1989 H.B. 615 & 563)



Section 376.891 Definitions.

Effective 28 Aug 1993

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.891. Definitions. — As used in sections 376.891 to 376.894, the following terms mean:

(1) "Certificate holder", a person who receives health care benefits or services pursuant to a policy, contract or plan;

(2) "Plan administrator":

(a) The person designated as the plan administrator by the instrument under which the contract or plan is operated; or

(b) If no plan administrator is designated, the plan sponsor;

(3) "Policy, contract or plan", a group insurance policy providing health care coverage on an expense incurred basis, a group service or indemnity contract issued by a not-for-profit health services corporation, a health maintenance organization plan or a self-insured group health benefit plan of any type or description.

(L. 1993 H.B. 564 § 11)



Section 376.892 Surviving spouse may continue coverage, when — divorced or separated spouse may continue coverage, when — services offered.

Effective 28 Aug 1993

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.892. Surviving spouse may continue coverage, when — divorced or separated spouse may continue coverage, when — services offered. — 1. Any policy, contract or plan offered, issued or renewed in this state after August 28, 1993, providing coverage for hospital or medical expenses, other than coverage limited to expenses from accidents or specific diseases, shall contain a provision that:

(1) The surviving spouse of a certificate holder may continue coverage under the policy, contract or plan, at the death of the certificate holder, with respect to the spouse and any dependent children whose coverage under the policy, contract or plan, otherwise would terminate because of the death of the certificate holder if the surviving spouse is fifty-five years of age or older at the time of the expiration of coverage provided by the federal Consolidated Omnibus Budget Reconciliation Act (COBRA); and

(2) The divorced or legally separated spouse of a certificate holder may continue coverage under the policy, contract or plan, upon dissolution of marriage with, or legal separation from, the certificate holder, with respect to the divorced or legally separated spouse and any dependent children whose coverage under the policy, contract or plan, otherwise would terminate because of the dissolution of marriage or legal separation, if the divorced or legally separated spouse is fifty-five years of age or older at the time of the expiration of coverage provided by the federal Consolidated Omnibus Budget Reconciliation Act (COBRA).

2. Continued coverage for dental, vision care or prescription drug expenses shall be offered to legally separated, divorced or surviving spouses and any dependent children eligible under subsection 1 of this section if such coverage is or was available to the certificate holder.

(L. 1993 H.B. 564 § 12)



Section 376.893 Divorced or separated spouse, continuation of coverage, notice — contents of notice — failure to elect, effect — application.

Effective 28 Aug 1996

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.893. Divorced or separated spouse, continuation of coverage, notice — contents of notice — failure to elect, effect — application. — 1. Within sixty days of legal separation or the entry of a decree of dissolution of marriage or prior to the expiration of a thirty-six month federal Consolidated Omnibus Budget Reconciliation Act (COBRA) continuation period covering a legally separated or divorced spouse, if such spouse has elected and maintained such COBRA coverage, a legally separated or divorced spouse eligible for continued coverage under section 376.892 who seeks such coverage shall give the plan administrator written notice of the legal separation or dissolution. The notice shall include the mailing address of the legally separated or divorced spouse.

2. Within thirty days of the death of a certificate holder whose surviving spouse is eligible for continued coverage under section 376.892 or prior to the expiration of a thirty-six month federal Consolidated Omnibus Budget Reconciliation Act (COBRA) continuation period covering such surviving spouse, if such spouse has elected and maintained such COBRA coverage, the group policyholder shall give the plan administrator written notice of the death and of the mailing address of the surviving spouse.

3. Within fourteen days of receipt of notice under subsection 1 or 2 of this section, the plan administrator shall notify the legally separated, divorced or surviving spouse that the policy may be continued. The notice shall be mailed to the mailing address provided to the plan administrator and shall include:

(1) A form for election to continue the coverage;

(2) A statement of the amount of periodic premiums to be charged for the continuation of coverage and of the method and place of payment; and

(3) Instructions for returning the election form by mail within sixty days after the date of mailing of the notice by the plan administrator.

4. Failure of the legally separated, divorced or surviving spouse to exercise the election in accordance with subsection 3 of this section shall terminate the right to continuation of benefits.

5. If a plan administrator was properly notified pursuant to the provisions of subsection 1 or 2 of this section and fails to notify the legally separated, divorced or surviving spouse as required by subsection 3 of this section, such spouse's coverage shall continue in effect, and such spouse's obligation to make any premium payment for continuation coverage under sections 376.891 to 376.894 shall be postponed for the period of time beginning on the date the spouse's coverage would otherwise terminate and ending thirty-one days after the date the plan administrator provides the required notice. Failure or delay by a plan administrator in providing the notice required by this section shall not reduce, eliminate or postpone the plan sponsor's obligation to pay premiums on behalf of such legally separated, divorced or surviving spouse to the plan administrator during such period.

6. The provisions of sections 376.891 to 376.894 apply only to employers with twenty or more employees and any policy, contract or plan with twenty or more certificate holders.

(L. 1993 H.B. 564 § 13, A.L. 1996 H.B. 1217)



Section 376.894 Amount of premium, date of payment — termination of right of continuation of coverage, grounds.

Effective 28 Aug 1993

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.894. Amount of premium, date of payment — termination of right of continuation of coverage, grounds. — If a legally separated, divorced or surviving spouse elects continuation of coverage under section 376.893:

(1) During the period of time covered by the federal Consolidated Omnibus Budget Reconciliation Act (COBRA), the monthly contribution for the premium shall not be greater than the amount that would be charged if the legally separated, divorced or surviving spouse were a current certificate holder of the group contract, policy or plan plus the amount that the group policyholder would contribute toward the premium if the legally separated, divorced or surviving spouse were a certificate holder of the group plan, plus an additional amount not to exceed two percent of the certificate holder and group plan holder contributions, for the cost of administration. Once the period of time covered by the insurance premium provisions of the federal Consolidated Omnibus Budget Reconciliation Act (COBRA) has expired, the monthly contribution for the premium shall not be greater than the amount that would have been charged if the legally separated, divorced or surviving spouse were a current certificate holder of the group contract, policy or plan plus the amount that the group policyholder would contribute toward the premium if the legally separated, divorced or surviving spouse were a certificate holder plus an amount not to exceed twenty-five percent of the certificate holder and group plan holder contributions. Such additional contributions shall be determined by each individual plan administrator and shall be subject to review by the Missouri department of insurance, financial institutions and professional registration;

(2) The first premium shall be paid by the legally separated, divorced or surviving spouse within forty-five days of the date of the election;

(3) The right to continuation of coverage shall terminate upon the earliest of any of the following:

(a) The failure to pay premiums when due, including any grace period allowed by the policy;

(b) The date that the group policy is terminated as to all group members except that if a different group policy is made available to group members, the legally separated, divorced or surviving spouse shall be eligible for continuation of coverage as if the original policy had not been terminated;

(c) The date on which the legally separated, divorced or surviving spouse becomes insured under any other group health plan;

(d) The date on which the legally separated, divorced or surviving spouse remarries and becomes insured under another group health plan; or

(e) The date on which the legally separated, divorced or surviving spouse attains his sixty-fifth birthday.

(L. 1993 H.B. 564 § 14)



Section 376.900 Definitions.

Effective 28 Aug 1981

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.900. Definitions. — For the purpose of sections 376.900 to 376.950 the following words and terms mean:

(1) "Care for a term of years", an agreement between a resident and a provider whereby the resident pays a fee for the right to occupy space in a designated facility, and to receive continuing care, for at least one year, but for less than the life of the resident. "Care for a term of years" also refers to a contract or agreement for continuing care for an indefinite term;

(2) "Continuing care" or "care", furnishing shelter, food, and nursing care, whether the nursing care is provided in the facility or in another setting designated by the agreement for continuing care, to an individual not related by consanguinity or affinity to the provider furnishing such care. Other personal services provided shall be designated in the continuing care agreement. "Continuing care" shall include only life care, care for life, or care for a term of years;

(3) "Department", the Missouri department of insurance, financial institutions and professional registration;

(4) "Entrance fee", an initial or deferred payment of a sum of money or property which assures the resident a place in a facility for a term of years or for life. An accommodation fee, endowment fee, admission fee, or other fee of similar form and application shall be considered to be an entrance fee;

(5) "Facility", a place in which it is undertaken to provide continuing care to an individual for a term of years or for life;

(6) "Life care" or "care for life", a life lease, life membership, life estate, or similar agreement between a resident and a provider by which the resident pays a fee for the right to occupy a space in a designated facility and to receive continuing care for life;

(7) "Provider", the owner or operator, whether a natural person, partnership, or other unincorporated association, however organized, or trust or corporation, of an institution, building, residence, or other place, whether operated for profit or not, which owner or operator undertakes to provide continuing care for a fixed or variable fee, or for any other remuneration of any type, whether fixed or variable, for the period of care, payable in a lump sum or lump sum and monthly maintenance charges or in installments; however, the term "provider" shall not include facilities operated, owned, or leased for operation by any fraternal or religious organization if the organization as a matter of policy limits residents to those who are members or spouses of members of the organization;

(8) "Resident" means a person who enters into a life care contract with a provider or who is designated in a life care contract to be a person provided with services, board, and lodging.

(L. 1981 S.B. 84 § 1)



Section 376.905 Administration by department, powers, duties — fees.

Effective 28 Aug 1981

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.905. Administration by department, powers, duties — fees. — The administration of sections 376.900 to 376.950 is vested in the division, which shall:

(1) Prepare and furnish all forms necessary under the provisions of sections 376.900 to 376.950 in relation to applications for certificates of authority or renewals thereof, statements, examinations, and other required reports;

(2) Collect in advance, and the applicant so served shall pay to it in advance, the following fees:

(a) At the time of filing an application for a certificate of authority, an application fee in the amount of seventy-five dollars for each facility;

(b) At the time of renewal of a certificate of authority, a renewal fee in the amount of seventy-five dollars for each year or part thereof for each facility where continuing care is provided;

(c) A late fee in an amount equal to fifty percent of the renewal fee in effect on the last preceding regular renewal date;

(3) Adopt rules, within the standards of sections 376.900 to 376.950, necessary to effect the purposes of sections 376.900 to 376.950.

(L. 1981 S.B. 84 § 2)



Section 376.910 Certificate of authority required.

Effective 28 Aug 1981

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.910. Certificate of authority required. — No provider shall engage in the business of providing continuing care in this state without a certificate of authority therefor obtained from the department as provided in sections 376.900 to 376.950.

(L. 1981 S.B. 84 § 3)



Section 376.915 Application for certificate, content — renewal, content, filed when — extensions, fee.

Effective 28 Aug 1981

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.915. Application for certificate, content — renewal, content, filed when — extensions, fee. — 1. A provider shall file an application for a certificate of authority on a form prescribed by the department, and the application shall be accompanied by the annual statement and other matters as provided in this section. Thereafter, within ninety days of the end of its fiscal year, such provider shall file an annual statement along with an application for renewal of its certificate of authority unless such time shall be extended with the written consent of the department. If the department does not receive the required information within ninety days of the end of the provider's fiscal year, or within an approved time extension, a late fee shall be charged in an amount equal to fifty percent of the renewal fee in effect on the last preceding regular renewal date.

2. The annual statement shall be accompanied by a narrative describing any material differences between the pro forma income statements filed in response to section 376.920 as a part of the most immediately preceding application for a certificate of authority or annual statement and the actual results of operations during the fiscal year together with the revised pro forma income statements being filed as a part of the current annual statement.

3. When an applicant has more than one facility offering continuing care, a separate application for a certificate of authority shall be made for each facility.

4. The application for a certificate of authority shall be signed under oath by the chief executive officer of the applicant.

5. Copies of the escrow agreements executed with an escrow agent pursuant to sections 376.940 and 376.945 shall be recorded as exhibits to the application for a certificate of authority.

(L. 1981 S.B. 84 § 4, subsecs. 1 to 6)



Section 376.920 Annual statement, form, contents.

Effective 28 Aug 1981

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.920. Annual statement, form, contents. — The annual statement shall be in such form as the department shall elect. The proposed provider shall include as an exhibit a copy of the proposed form of life care contract to be entered into with residents at each facility. The annual statement shall contain the following information:

(1) The name and business address of applicant;

(2) The name, address and a description of the physical property of the facility;

(3) The terms and conditions of the life care contracts to be used by the applicant, including the services to be provided to residents pursuant to the contract and the fees or charges to be paid by residents, including the method of payment of such fees or charges. The description of terms and conditions shall include:

(a) A statement of the fees that will be charged if the resident marries while at the facility, and a statement of the terms concerning the entry of a spouse to the facility and the consequences if the spouse does not meet the requirements for entry;

(b) The circumstances under which the resident will be permitted to remain in the facility in the event of possible financial difficulties of the resident;

(c) The terms and conditions under which a contract for continuing care at the facility may be cancelled by the provider or by the resident; and the conditions, if any, under which all or any portion of the entrance fee will be refunded in the event of cancellation of the contract by the provider or by the resident or in the event of the death of the resident prior to or following occupancy of a living unit;

(d) The conditions under which a living unit occupied by a resident may be made available by the facility to a different or new resident other than on the death of the original resident;

(4) If the applicant is other than an individual, such as a corporation, partnership, or trust, a statement naming the type of legal entity and listing the interest and extent of such interest of each principal in the entity. For the purposes of this section, "principal" means any person or entity having a ten percent or more financial interest or, if the legal entity is a trust, each beneficiary of the trust holding a ten percent or more beneficial interest;

(5) If the applicant is other than an individual, the names of the members of the board of directors, the trustees, or the managing partners;

(6) The estimated number of residents of the facility to be provided services by the applicant pursuant to the life care contracts;

(7) A statement of the provisions that have been made or will be made to provide reserve funding or security by the provider to enable the provider to fully perform his obligations pursuant to life care contracts, including, but not limited to, the establishment of escrow accounts, accounts in financial institutions, trusts, or reserve funds;

(8) A statement as to whether the applicant was or is affiliated with a religious, charitable, or other nonprofit organization, the extent of any affiliation and the extent to which the affiliate organization will be responsible for the financial and contract obligations of the applicant;

(9) If the applicant is a subsidiary corporation or the affiliate of another corporation, a statement identifying the parent corporation or the other affiliate corporation and the primary activities of such parent or other affiliate corporation;

(10) A description of the business experience of the applicant in the operation of similar facilities and, if the facility will be managed on a day-to-day basis by a corporation or organization other than the applicant, a description of the business experience of the manager in the operation or management of similar facilities. The description shall include the name and address of any professional service, firm, association, trust, partnership, or corporation in which such manager has, or which has in such manager, a ten percent or greater interest and which it is presently intended will or may provide goods, leases, or services to the facility of a value of five hundred dollars within any year, including a description of the goods, leases or services and the probable or anticipated cost thereof to the facility or provider or a statement that such cost cannot presently be estimated;

(11) A statement as to whether the applicant, a principal, a parent or subsidiary corporation, or an affiliate has had any injunctive or restrictive order of a court of record, or any suspension or revocation of any state or federal license or permit, arising out of or relating to business activity or health care applied against it, including without limitation actions affecting a license to operate a foster care facility, a health care institution, retirement home, or a home for the aged;

(12) A statement of any periodic rates to be initially paid by residents, the method by which such rates are determined and the manner by which the provider may adjust such rates in the future. If the facility is already in operation, or if the provider operates one or more similar facilities within this state, the statement shall include tables showing the frequency and average dollar amount of each increase in periodic rates at each such facility for the previous five years or such shorter period as the facility may have been operated by the provider;

(13) A statement of the terms and conditions under which a life care contract may be cancelled by the provider or resident, including any health and financial conditions required for a person to continue as a resident and any conditions under which all or any portion of the entrance fee will be refunded by the provider;

(14) If construction or purchase of the facility has not yet been completed, a statement of the anticipated source and application of the funds to be used in such purchase or construction, including all of the following:

(a) An estimate of the cost of purchasing or constructing and equipping the facility including such related costs as financing expense, legal expense, land costs, occupancy development costs, and all other similar costs which the provider expects to incur or become obligated for prior to the commencement of operations;

(b) An estimate of the total entrance fees to be received from residents upon completion of occupancy;

(c) A description of any mortgage loan or other long-term financing intended to be used for the financing of the facility, including the anticipated terms and costs of such financing;

(d) An estimate of any funds which are anticipated to be necessary to fund start-up losses and to assure full performance of the obligations of the provider pursuant to life care contracts including, but not limited to, any reserve fund escrow required by the division pursuant to section 376.940*;

(15) Financial statements of the applicant as of a date not more than ninety days prior to the date the annual statement is filed, which shall include a balance sheet and income statements for the three most recent fiscal years of the applicant or such shorter period of time as the applicant shall have been in existence. If applicant's fiscal year ended more than ninety days prior to the date of filing there shall also be included an income statement, which need not be certified, covering the period between the date such fiscal year ended and a date not more than ninety days prior to the date the application is filed.

(L. 1981 S.B. 84 § 4, subsec. 4)

*Words "section 8" appear in original rolls. Section 8 was codified as section 376.950, but did not contain escrow account language. Section 6, codified as 376.940, referred to escrow accounts.



Section 376.925 Seven-day rescission period, all money or property to be refunded.

Effective 28 Aug 1981

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.925. Seven-day rescission period, all money or property to be refunded. — The life care contract shall provide that any person entering into the contract shall have a period of seven days beginning with the first full calendar day following the last to occur of the execution of the contract, the payment of an initial sum of money as a deposit or application fee, or receipt of a copy of the provider's application or most recent annual report within which to rescind the life care contract without penalty or further obligation. In the event of such rescission, all money or property paid or transferred by such person shall be fully refunded by the provider. No person shall be required to move into a facility until after the expiration of the seven-day rescission period.

(L. 1981 S.B. 84 § 4, subsec. 7)



Section 376.930 Insured to be furnished application for certificate and annual statement, when.

Effective 28 Aug 1981

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.930. Insured to be furnished application for certificate and annual statement, when. — At the time of or prior to the execution of a life care contract and the transfer of any money or other property to a provider pursuant thereto, the provider shall deliver to the person with whom the life care contract is entered into a copy of the provider's application for a certificate of authority or most recent annual statement as prescribed by section 376.915, whichever is most recent. Thereafter, the provider shall annually deliver a copy of the annual statement to each resident of the facility upon request within ten days after such annual statement is filed with the department.

(L. 1981 S.B. 84 § 4, subsec. 8)



Section 376.935 Certificates issued for one year — nontransferable — not endorsement by department.

Effective 28 Aug 1981

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.935. Certificates issued for one year — nontransferable — not endorsement by department. — 1. Upon receipt of a completed application for a certificate of authority and exhibits and payment of the fee by the applicant, and proof of compliance by the applicant with the provisions of sections 376.940 and 376.945, the department shall issue a certificate of authority to the provider subject to the conditions imposed pursuant to sections 376.940 and 376.945 allowing the provider to enter into life care contracts with respect to the number of living units and facility described in the application for a certificate of authority.

2. A certificate of authority issued under this section, unless sooner revoked, shall be issued for a period of one year.

3. A certificate of authority issued pursuant to this section shall contain, in a prominent location, a statement that the issuance of a certificate of authority pursuant to this section does not constitute approval, recommendation, or endorsement by the department, nor does such a certificate of authority evidence the accuracy or completeness of the information set out in the application or the annual report of the provider.

4. All certificates of authority shall be nontransferable.

(L. 1981 S.B. 84 § 5)



Section 376.940 Escrow account for entrance fees required, released when.

Effective 28 Aug 1981

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.940. Escrow account for entrance fees required, released when. — 1. As a condition for the issuance of a certificate of authority pursuant to section 376.935, the department shall require that the provider establish an escrow account with a licensed agent which provides that all of any entrance fee received by the provider prior to the date the resident is permitted to occupy his or her living unit in the facility be placed in escrow with a bank, trust company or other escrow agent approved by the department subject to the condition that such funds may be released only as follows:

(1) If the entrance fee applies to a living unit which has been previously occupied in the facility, the entrance fee shall be released to the provider at such time as the living unit becomes available for occupancy by the new resident;

(2) If the entrance fee applies to a living unit which has not previously been occupied by any resident, the entrance fee, or that portion of the entrance fee not to be held in escrow pursuant to section 376.945, shall be released to the provider at such time as the department is satisfied that all of the following conditions exist:

(a) If construction or purchase of the facility has been substantially completed, an occupancy permit covering the living unit has been issued by the local government having authority to issue such permits; or, if construction of the facility has not been substantially completed, then:

a. All governmental permits or approvals necessary prior to the commencement of construction have been obtained;

b. A maximum price contract has been entered into between the provider and a general contractor responsible for construction of the facility, and a bond covering the faithful performance of the construction contract by the general contractor and the payment of all obligations arising thereunder has been executed by a recognized surety authorized to do business in this state in favor of the provider;

c. A loan agreement has been entered into by the provider for an interim construction loan in the amount which, when combined with the amount of entrance fees then held in escrow under the provisions of this section plus the amount of funds from other sources then in the actual possession of the provider, will equal or exceed the estimated cost of constructing, equipping, and furnishing the facility, and not less than ten percent of the amount of such construction loan has been disbursed by the lender for physical construction or site preparation work completed; and

d. Orders at firm prices have been placed by the provider for not less than fifty percent in value, including installation charges if applicable, of items necessary for equipping and furnishing the facility in accordance with the description set forth in the annual statement required by sections 376.915 to 376.930.

(b) A commitment has been received by the provider for any permanent mortgage loan or other long-term financing described in the statement of anticipated source and application of funds submitted by the provider as part of its application for certificate of authority, and any conditions of the commitment prior to disbursement of funds thereunder have been substantially satisfied;

(c) Aggregate entrance fees received or receivable by the provider pursuant to binding life care contracts, plus the anticipated proceeds of any first mortgage loan or other long-term financing commitment are equal to not less than ninety percent of the aggregate cost of constructing or purchasing, equipping, and furnishing the facility plus not less than ninety percent of the funds estimated in the statement of anticipated source and application of funds submitted by the provider as part of its application for certificate of authority, to be necessary to fund start-up losses and assure full performance of the obligations of the provider pursuant to life care contracts.

2. If an entrance fee placed in an escrow account required to be established pursuant to subsection 1 of this section is not released in accordance with subsection 1 within a period of thirty-six months or such greater time as may have been specified by the provider with the consent of the department, or any extensions thereof approved by the department in writing, then such fee shall be returned by the escrow agent to whoever had made payment thereof to the provider.

3. An entrance fee held in escrow may be returned by the escrow agent to the person or persons who had made payment to the provider at any time upon receipt by the escrow agent of notice from the provider that such person is entitled to a refund of the entrance fee.

4. Nothing in this section shall be interpreted as requiring the escrow of any nonrefundable application fee, designated as such in the annual statement required by sections 376.915 to 376.930, received by the provider from a prospective resident.

5. This section shall be applicable only to life care contracts executed after September 28, 1981.

(L. 1981 S.B. 84 § 6)



Section 376.945 Escrow account, amount required — principal, how released, investment.

Effective 28 Aug 1988

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.945. Escrow account, amount required — principal, how released, investment. — The department shall, as a condition of the issuance of a certificate of authority pursuant to section 376.935, require that the provider establish a reserve of an amount equal to at least fifty percent of any entrance fee paid by the first occupant of a living unit under a life care contract. The reserve shall be maintained by the provider on a current basis, in escrow with a bank, trust company, or other escrow agent approved by the department. Such reserve shall be amortized and earned by the provider at the rate of one percent per month on the balance of the reserve, provided, however, that at no time shall the entrance fee reserve together with all interest earned thereon total less than an amount equal to one and one-half times the percentage of the annual long-term debt principal and interest payments of the provider applicable only to living units occupied under life care contracts. Such portion of each entrance fee as is necessary to maintain the entrance fee reserve as set forth herein shall be paid to the reserve fund for the second and all subsequent occupancies of a living unit occupied under a life care contract. In addition, each provider shall establish and maintain separately for each facility, a reserve equal to not less than five percent of the facility's total outstanding balance of contractually obligated move-out refunds at the close of each fiscal year. All reserves required hereunder for move-out refunds shall be held in liquid assets consisting of federal government or other marketable securities, deposits, or accounts insured by the federal government. This section shall be applicable only to life care contracts executed for occupancy of living units constructed after September 28, 1981.

(L. 1981 S.B. 84 § 7, A.L. 1988 H.B. 1709)



Section 376.950 Board of directors, one member to be resident of facility.

Effective 28 Aug 1981

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.950. Board of directors, one member to be resident of facility. — At least one member of the board of directors shall be a resident of the facility under a standard agreement offered by the provider.

(L. 1981 S.B. 84 § 8)



Section 376.951 (Transferred 2002; now 376.1100)

Effective 28 Aug 2002

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS



Section 376.952 (Transferred 2002; now 376.1103)

Effective 28 Aug 2002

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS



Section 376.953 (Transferred 2002; now 376.1106)

Effective 28 Aug 2002

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS



Section 376.955 (Transferred 2002; now 376.1109)

Effective 28 Aug 2002

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS



Section 376.956 (Transferred 2002; now 376.1112)

Effective 28 Aug 2002

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS



Section 376.957 (Transferred 2002; now 376.1115)

Effective 28 Aug 2002

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS



Section 376.958 (Transferred 2002; now 376.1118)

Effective 28 Aug 2002

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS



Section 376.1100 Law, how cited — definitions.

Effective 28 Aug 2002

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1100. Law, how cited — definitions. — 1. Sections 376.1100 to 376.1130 may be known and cited as the "Long-term Care Insurance Act".

2. As used in sections 376.1100 to 376.1130, unless the context requires otherwise, the following terms mean:

(1) "Applicant":

(a) In the case of an individual long-term care insurance policy, the person who seeks to contract for benefits; and

(b) In the case of a group long-term care insurance policy, the proposed certificate holder;

(2) "Certificate", any certificate issued under a group long-term care insurance policy, which policy has been delivered or issued for delivery in this state;

(3) "Director", the director of the department of insurance, financial institutions and professional registration of this state;

(4) "Group long-term care insurance", a long-term care insurance policy which is delivered or issued for delivery in this state and issued to:

(a) One or more employers or labor organizations, or to a trust or to the trustees of a fund established by one or more employers or labor organizations, or a combination thereof, for employees or former employees or a combination thereof or for members or former members or a combination thereof, of the labor organization; or

(b) Any professional, trade or occupational association for its members or former or retired members, or combination thereof, if such association;

a. Is composed of individuals all of whom are or were actively engaged in the same profession, trade or occupation; and

b. Has been maintained in good faith for purposes other than obtaining insurance; or

(c) An association or a trust or the trustee of a fund established, created or maintained for the benefit of members of one or more associations. Prior to advertising, marketing or offering such policy within this state, the association or associations, or the insurer of the association or associations, shall file evidence with the director that the association or associations have at the outset a minimum of one hundred persons and have been organized and maintained in good faith for purposes other than that of obtaining insurance; have been in active existence for at least one year; and have a constitution and bylaws which provide that:

a. The association or associations hold regular meetings not less than annually to further purposes of the members;

b. Except for credit unions, the association or associations collect dues or solicit contributions from members; and

c. The members have voting privileges and representation on the governing board and committees.

­­

­

(d) A group other than as described in paragraph (a), (b) or (c) of subdivision (4) of this subsection, subject to a finding by the director that:

a. The issuance of the group policy is not contrary to the best interest of the public;

b. The issuance of the group policy would result in economies of acquisition or administration; and

c. The benefits are reasonable in relation to the premiums charged;

(5) "Long-term care insurance", any insurance policy or rider advertised, marketed, offered or designed to provide coverage for not less than twelve consecutive months for each covered person on an expense-incurred, indemnity, prepaid or other basis; for one or more necessary or medically necessary diagnostic, preventive, therapeutic, rehabilitative, maintenance of personal care services, provided in a setting other than an acute care unit of a hospital. Such term includes group and individual annuities and life insurance policies or riders which provide directly or which supplement long-term care insurance. Such term also includes a policy or rider which provides for payment of benefits based upon cognitive impairment or the loss of functional capacity. Long-term care insurance also includes qualified long-term care insurance contracts. Long-term care insurance may be issued by insurers; fraternal benefit societies; health services corporations; prepaid health plans; health maintenance organizations, or any similar organization to the extent they are otherwise authorized to issue life or health insurance. Long-term care insurance shall not include any insurance policy which is offered primarily to provide basic Medicare supplement coverage, basic hospital expense coverage, basic medical-surgical expense coverage, hospital confinement indemnity coverage, major medical expense coverage, disability income or related asset protection coverage, accident only coverage, specified disease or specified accident coverage, or limited benefit health coverage. With respect or regard to life insurance, long-term care insurance does not include life insurance policies that accelerate the death benefit specifically for one or more of the qualifying events of terminal illness, medical conditions requiring extraordinary medical intervention, or permanent institutional confinement, and that provide the option of a lump sum payment for those benefits and neither the benefits nor the eligibility for the benefits is conditioned upon the receipt of long-term care. Notwithstanding any other provision of sections 376.1100 to 376.1130 to the contrary, any product advertised, marketed, or offered as long-term care insurance shall be subject to the provisions of sections 376.1100 to 376.1130;

(6) "Policy", any policy, subscriber agreement, rider or endorsement delivered or issued for delivery in this state by an insurer; fraternal benefit society; health services corporation; prepaid health plan, health maintenance organization, or any similar organization;

(7) "Qualified long-term care insurance contract" or "federally tax-qualified long-term care insurance contract", the portion of a life insurance contract that provides long-term care insurance coverage by rider or as part of the contract that satisfies the requirements of Section 7702B(b) and (e) of the Internal Revenue Code of 1986, as amended. "Qualified long-term care insurance contract" also includes an individual or group insurance contract that meets the requirements of Section 7702B(b) of the Internal Revenue Code of 1986, as amended, as follows:

(a) The only insurance protection provided under the contract is coverage of qualified long-term care services. A contract shall not fail to satisfy the requirements of this paragraph by reason of payments being made on a per diem or other periodic basis without regard to the expenses incurred during the period to which the payments relate;

(b) The contract does not pay or reimburse expenses incurred for services or items to the extent that the expenses are reimbursable under Title XVIII of the Social Security Act, as amended, or would be so reimbursable but for the application of a deductible or coinsurance amount. The requirements of this paragraph do not apply to expenses that are reimbursable under Title XVIII of the Social Security Act only as a secondary payor. A contract shall not fail to satisfy the requirements of this paragraph by reason of payments being made on a per diem or other periodic basis without regard to the expenses incurred during the period to which the payments relate;

(c) The contract is guaranteed renewable within the meaning of Section 7702B(b)(1)(C) of the Internal Revenue Code of 1986, as amended;

(d) The contract does not provide for a cash surrender value or other money that can be paid, assigned, pledged as collateral for a loan, or borrowed except as provided in paragraph (e) of this subdivision;

(e) All refunds of premiums and all policyholder dividends or similar amounts under the contract are to be applied as a reduction in future premiums or to increase future benefits; except that a refund on the event of death of the insured or a complete surrender or cancellation of the contract shall not exceed the aggregate premiums paid under the contract; and

(f) The contract meets the consumer protection provisions set forth in Section 7702B(g) of the Internal Revenue Code of 1986, as amended.

(L. 1990 S.B. 765 §§ 1, 2, A.L. 2002 H.B. 1568 merged with S.B. 1009)

Transferred 2002; formerly 376.951



Section 376.1103 Laws applicable, Medicare supplement laws not applicable — purpose — policies or riders must be in compliance.

Effective 28 Aug 2002

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1103. Laws applicable, Medicare supplement laws not applicable — purpose — policies or riders must be in compliance. — 1. The provisions of sections 376.1100 to 376.1130 shall apply to policies delivered or issued for delivery in this state on or after August 28, 2002. Sections 376.1100 to 376.1130 are not intended to supersede the obligations of entities subject to the provisions of sections 376.1100 to 376.1130 to comply with the substance of other applicable insurance laws insofar as they do not conflict with the provisions of sections 376.1100 to 376.1130, except that laws and regulations designed and intended to apply to Medicare supplement insurance policies shall not be applied to long-term care insurance.

2. The purposes of the provisions of sections 376.1100 to 376.1130 are to promote the public interest, to promote the availability of long-term care insurance policies, to protect applicants for long-term care insurance, as defined, from unfair or deceptive sales or enrollment practices, to establish standards for long-term care insurance, to facilitate public understanding and comparison of long-term care insurance policies, and to facilitate flexibility and innovation in the development of long-term care insurance coverage.

3. Any policy or rider advertised, marketed or offered as long-term care or nursing home insurance shall comply with the provisions of sections 376.1100 to 376.1130.

(L. 1990 S.B. 765 §§ 3, 8, A.L. 2002 H.B. 1568 merged with S.B. 1009)

Transferred 2002; formerly 376.952



Section 376.1106 Policies issued in other states may be issued to residents of Missouri if in compliance with Missouri regulations.

Effective 28 Aug 1990

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1106. Policies issued in other states may be issued to residents of Missouri if in compliance with Missouri regulations. — No group long-term care insurance coverage may be offered to a resident of this state under a group policy issued in another state to a group described in paragraph (d) of subdivision (4) of subsection 2 of section 376.1100, unless this state or another state having statutory and regulatory long-term care insurance requirements substantially similar to those adopted in this state has made a determination that such requirements have been met.

(L. 1990 S.B. 765 § 4)

Transferred 2002; formerly 376.953.



Section 376.1109 Policies, content requirements, provisions prohibited — rules authorized — cancellation, refund required.

Effective 28 Aug 2010

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1109. Policies, content requirements, provisions prohibited — rules authorized — cancellation, refund required. — 1. The director may adopt regulations that include standards for full and fair disclosure setting forth the manner, content and required disclosures for the sale of long-term care insurance policies, terms of renewability, initial and subsequent conditions of eligibility, nonduplication of coverage provisions, coverage of dependents, preexisting conditions, termination of insurance, continuation or conversion, probationary periods, limitations, exceptions, reductions, elimination periods, requirements for replacement, recurrent conditions and definitions of terms. Regulations adopted pursuant to sections 376.1100 to 376.1130 shall be in accordance with the provisions of chapter 536.

2. No long-term care insurance policy may:

(1) Be cancelled, nonrenewed or otherwise terminated on the grounds of the age or the deterioration of the mental or physical health of the insured individual or certificate holder; or

(2) Contain a provision establishing a new waiting period in the event existing coverage is converted to or replaced by a new or other form within the same company, except with respect to an increase in benefits voluntarily selected by the insured individual or group policyholder; or

(3) Provide coverage for skilled nursing care only or provide significantly more coverage for skilled care in a facility than for lower levels of care.

3. No long-term care insurance policy or certificate other than a policy or certificate thereunder issued to a group as defined in paragraph (a) of subdivision (4) of subsection 2 of section 376.1100:

(1) Shall use a definition of preexisting condition which is more restrictive than the following: "Preexisting condition" means a condition for which medical advice or treatment was recommended by, or received from, a provider of health care services, within six months preceding the effective date of coverage of an insured person;

(2) May exclude coverage for a loss or confinement which is the result of a preexisting condition unless such loss or confinement begins within six months following the effective date of coverage of an insured person.

4. The director may extend the limitation periods set forth in subdivisions (1) and (2) of subsection 3 of this section as to specific age group categories in specific policy forms upon findings that the extension is in the best interest of the public.

5. The definition of preexisting condition provided in subsection 3 of this section does not prohibit an insurer from using an application form designed to elicit the complete health history of an applicant, and, on the basis of the answers on that application, from underwriting in accordance with that insurer's established underwriting standards. Unless otherwise provided in the policy or certificate, a preexisting condition, regardless of whether it is disclosed on the application, need not be covered until the waiting period described in subdivision (2) of subsection 3 of this section expires. No long-term care insurance policy or certificate may exclude or use waivers or riders of any kind to exclude, limit or reduce coverage or benefits for specifically named or described preexisting diseases or physical conditions beyond the waiting period described in subdivision (2) of subsection 3 of this section.

6. No long-term care insurance policy may be delivered or issued for delivery in this state if such policy:

(1) Conditions eligibility for any benefits on a prior hospitalization requirement; or

(2) Conditions eligibility for benefits provided in an institutional care setting on the receipt of a higher level of institutional care; or

(3) Conditions eligibility for any benefits other than waiver of premium, post-confinement, post-acute care or recuperative benefits on a prior institutionalization requirement.

7. A long-term care insurance policy containing post-confinement, post-acute care or recuperative benefits shall clearly label in a separate paragraph of the policy or certificate entitled "Limitations or Conditions on Eligibility for Benefits" such limitations or conditions, including any required number of days of confinement.

8. A long-term care insurance policy or rider which conditions eligibility of noninstitutional benefits on the prior receipt of institutional care shall not require a prior institutional stay of more than thirty days.

9. No long-term care insurance policy or rider which provides benefits only following institutionalization shall condition such benefits upon admission to a facility for the same or related conditions within a period of less than thirty days after discharge from the institution.

10. The director may adopt regulations establishing loss ratio standards for long-term care insurance policies provided that a specific reference to long-term care insurance policies is contained in the regulation.

11. Long-term care insurance applicants shall have the right to return the policy or certificate within thirty days of its delivery and to have the premium refunded if, after examination of the policy or certificate, the applicant is not satisfied for any reason. Long-term care insurance policies and certificates shall have a notice prominently printed on the first page or attached thereto stating in substance that the applicant shall have the right to return the policy or certificate within thirty days of its delivery and to have the premium refunded if, after examination of the policy or certificate, other than a certificate issued pursuant to a policy issued to a group defined in paragraph (a) of subdivision (4) of subsection 2 of section 376.1100, the applicant is not satisfied for any reason. This subsection shall also apply to denials of applications and any refund must be made within thirty days of the return or denial.

12. (1) If a long-term care insurance policy issued, delivered, or renewed in this state on or after January 1, 2011, is cancelled for any reason, the insurer shall refund the unearned portion of any premium paid beyond the month in which the cancellation is effective. Any refund shall be returned to the policyholder within twenty days from the date the insurer receives notice of the cancellation. Long-term care insurance policies and certificates shall have a notice prominently printed on the first page or attached thereto stating in substance that the applicant shall be entitled to a refund of the unearned premium if the policy is cancelled for any reason.

(2) The policyholder may notify the insurer of cancellation of such long-term care insurance policy at any time by sending written or electronic notification.

(L. 1990 S.B. 765 § 5, A.L. 2002 H.B. 1568 merged with S.B. 1009, A.L. 2010 S.B. 583)

Transferred 2002; formerly 376.955



Section 376.1112 Director to provide buyer's guide — content — advertising of long-term care policies to contain notice of availability of guide.

Effective 28 Aug 1990

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1112. Director to provide buyer's guide — content — advertising of long-term care policies to contain notice of availability of guide. — The director shall prepare a guide that explains the factors to be considered in selecting long-term care insurance and the consequences of particular clauses and exclusions. The guide shall be made available to the public and to interested organizations upon request. Any advertisement in this state relating to long-term care insurance shall include notice of availability of this guide from the director.

(L. 1990 S.B. 765 § 6 subsec. 1)

Transferred 2002; formerly 376.956



Section 376.1115 Coverage outline to be delivered to applicants, when, content.

Effective 28 Aug 2002

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1115. Coverage outline to be delivered to applicants, when, content. — 1. An outline of coverage shall be delivered to a prospective applicant for long-term care insurance at the time of initial solicitation through means which prominently direct the attention of the recipient to the document and its purpose. The director shall prescribe a standard format, including style, arrangement and overall appearance, and the content of an outline of coverage. In the case of agent solicitations, an agent shall deliver the outline of coverage prior to the presentation of an application or enrollment form. In the case of direct response solicitations, the outline of coverage shall be presented in conjunction with any application or enrollment form. In the case of a policy issued to a group defined in section 376.1100, an outline of coverage shall not be required to be delivered; provided that the information described in subdivisions (1) to (6) of subsection 2 of this section is contained in other materials relating to enrollment. Upon request, such other materials shall be made available to the director.

2. The outline of coverage shall include:

(1) A description of the principal benefits and coverage provided in the policy;

(2) A statement of the principal exclusions, reductions, and limitations contained in the policy;

(3) A statement of the terms under which the policy or certificate, or both, may be continued in force or discontinued, including any reservation in the policy of a right to change the premium. Continuation or conversion provisions of group coverage shall be specifically described;

(4) A statement that the outline of coverage is a summary only, not a contract of insurance, and that the policy or group master policy contains governing contractual provisions;

(5) A description of the terms under which the policy or certificate may be returned and premium refunded;

(6) A brief description of the relationship of cost of care and benefits; and

(7) A statement that discloses to the policyholder or certificate holder whether the policy is intended to be a federally tax-qualified long-term care insurance contract under Section 7702B(b) of the Internal Revenue Code of 1986, as amended.

3. A certificate issued pursuant to a group long-term care insurance policy which policy is delivered or issued for delivery in this state shall include:

(1) A description of the principal benefits and coverage provided in the policy;

(2) A statement of the principal exclusions, reductions and limitations contained in the policy; and

(3) A statement that the group master policy determines governing contractual provisions.

4. If an application for a long-term care insurance contract or certificate is approved, the issuer shall deliver the contract or certificate of insurance to the applicant no later than thirty days after the date of approval.

5. At the time of policy delivery, a policy summary shall be delivered for an individual life insurance policy which provides long-term care benefits within the policy or by rider. In the case of direct response solicitations, the insurer shall deliver the policy summary upon the applicant's request, but regardless of request shall make such delivery no later than at the time of policy delivery. In addition to complying with all applicable requirements, the summary shall also include:

(1) An explanation of how the long-term care benefit interacts with other components of the policy, including deductions from death benefits;

(2) An illustration of the amount of benefits, the length of benefit, and the guaranteed lifetime benefits, if any, for each covered person;

(3) Any exclusions, reductions and limitations on benefits of long-term care;

(4) A statement that any long-term care inflation protection option that may be required by the laws of this state is not available under the policy; and

(5) If applicable to the policy type, the summary shall also include:

(a) A disclosure of the effects of exercising other rights under the policy;

(b) A disclosure of guarantees related to long-term care costs of insurance charges;

(c) Current and projected maximum lifetime benefits; and

(d) The provisions of the policy summary listed in paragraphs (a) to (c) of this subdivision may be incorporated into a basic illustration required to be delivered in accordance with sections 375.1509 or into the life insurance policy summary required to be delivered in accordance with section 376.706.

(L. 1990 S.B. 765 § 6 subsecs. 2 to 5, A.L. 2002 H.B. 1568 merged with S.B. 1009)

Transferred 2002; formerly 376.957



Section 376.1118 Benefits funded by a life insurance death benefit acceleration, reports to policyholder required, content.

Effective 28 Aug 1990

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1118. Benefits funded by a life insurance death benefit acceleration, reports to policyholder required, content. — Any time a long-term care benefit, funded through a life insurance vehicle by the acceleration of the death benefit, is in benefit payment status, a monthly report shall be provided to the policyholder. Such report shall include:

(1) Any long-term care benefits paid out during the month;

(2) An explanation of any changes in the policy, such as death benefits or cash values, due to long-term care benefits being paid out; and

(3) The amount of long-term care benefits existing or remaining.

(L. 1990 S.B. 765 § 7)

Transferred 2002; formerly 376.958



Section 376.1121 Denial of claim, long-term care insurance, duties of issuer.

Effective 28 Aug 2002

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1121. Denial of claim, long-term care insurance, duties of issuer. — If a claim under a long-term care insurance contract is denied, the issuer shall, within sixty days of the date of a written request by the policyholder or certificate holder, or a representative thereof:

(1) Provide a written explanation of the reasons for the denial; and

(2) Make available all information directly related to the denial.

(L. 2002 H.B. 1568 merged with S.B. 1009)



Section 376.1124 Rescinding of a long-term care policy, permitted when — grounds for contesting — no field issuance, when.

Effective 28 Aug 2002

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1124. Rescinding of a long-term care policy, permitted when — grounds for contesting — no field issuance, when. — 1. For a policy or certificate that has been in force less than six months, an insurer may rescind a long-term care insurance policy or certificate, or deny an otherwise valid long-term care insurance claim upon a showing of misrepresentation that is material to the acceptance for coverage.

2. For a policy or certificate that has been in force for at least six months but less than two years, an insurer may rescind a long-term care insurance policy or certificate, or deny an otherwise valid long-term care insurance claim upon a showing of misrepresentation that is both material to the acceptance of coverage and which pertains to the conditions for which benefits are sought.

3. After a policy or certificate has been in force for two years, such policy or certificate is not contestable upon the grounds of misrepresentation alone. Such policy or certificate may be contested only upon a showing that the insured knowingly and intentionally misrepresented relevant facts relating to the insured's health.

4. No long-term care insurance policy or certificate shall be field issued based on medical or health status. For purposes of this subsection, "field issued" means a policy or certificate issued by an agent or third-party administrator pursuant to the underwriting authority granted to the agent or third-party administrator by an insurer.

5. If an insurer has paid benefits under the long-term care insurance policy or certificate, the benefit payments shall not be recovered by the insurer if such policy or certificate is rescinded.

6. In the event of the death of the insured, this section shall not apply to the remaining death benefit of a life insurance policy that accelerates benefits for long-term care. In this situation, the remaining death benefits under these such policies shall be governed by the contestability provisions otherwise applicable in the policy to life insurance benefits. In all other situations, this section shall apply to life insurance policies that accelerate benefits for long-term care.

(L. 2002 H.B. 1568 merged with S.B. 1009)



Section 376.1127 Nonforfeiture benefit option required for long-term care insurance policies, requirements of offer — rulemaking authority.

Effective 28 Aug 2002

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1127. Nonforfeiture benefit option required for long-term care insurance policies, requirements of offer — rulemaking authority. — 1. Except as provided in subsection 2 of this section, a long-term care insurance policy shall not be delivered or issued for delivery in this state unless the policyholder or certificate holder has been offered the option of purchasing a policy or certificate including a nonforfeiture benefit. The offer of a nonforfeiture benefit may be in the form of a rider that is attached to the policy. If a policyholder or certificate holder declines the nonforfeiture benefit, the insurer shall provide a contingent benefit upon lapse that will be available for a specified period of time following a substantial increase in premium rates.

2. When a group long-term care insurance policy is issued, the offer required in subsection 1 of this section shall be made to the group policyholder; except that, if the policy is issued as a group long-term care insurance, as defined in section 376.1100, other than to a continuing care retirement community or other similar entity, the offering shall be made to each proposed certificate holder.

3. The director shall promulgate rules specifying the type or types of nonforfeiture benefits to be offered as part of long-term care insurance policies and certificates, the standards for nonforfeiture benefits, and the rules regarding contingent benefit upon lapse, including a determination of the specified period of time during which a contingent benefit upon lapse will be available and the substantial premium rate increase that triggers a contingent benefit upon lapse as described in subsection 1 of this section.

(L. 2002 H.B. 1568 merged with S.B. 1009)



Section 376.1130 Rulemaking authority.

Effective 28 Aug 2002

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1130. Rulemaking authority. — 1. The director shall promulgate reasonable rules to promote premium adequacy and to provide alternatives for the policyholder in the event of substantial rate increases, and to establish minimum standards for marketing practices, agent testing, penalties, and reporting practices for long-term care insurance.

2. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in sections 376.1121 to 376.1130 shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2002, shall be invalid and void.

(L. 2002 H.B. 1568 merged with S.B. 1009)



Section 376.960 Definitions.

Effective 01 Jan 2008, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.960. Definitions. — As used in sections 376.960 to 376.989, the following terms mean:

(1) "Benefit plan", the coverages to be offered by the pool to eligible persons pursuant to the provisions of section 376.986;

(2) "Board", the board of directors of the pool;

(3) "Church plan", a plan as defined in Section 3(33) of the Employee Retirement Income Security Act of 1974, as amended;

(4) "Creditable coverage", with respect to an individual:

(a) Coverage of the individual provided under any of the following:

a. A group health plan;

b. Health insurance coverage;

c. Part A or Part B of Title XVIII of the Social Security Act;

d. Title XIX of the Social Security Act, other than coverage consisting solely of benefits under Section 1928;

e. Chapter 55 of Title 10, United States Code;

f. A medical care program of the Indian Health Service or of a tribal organization;

g. A state health benefits risk pool;

h. A health plan offered under Chapter 89 of Title 5, United States Code;

i. A public health plan as defined in federal regulations; or

j. A health benefit plan under Section 5(e) of the Peace Corps Act, 22 U.S.C. 2504(e);

(b) Creditable coverage does not include coverage consisting solely of excepted benefits;

(5) "Department", the Missouri department of insurance, financial institutions and professional registration;

(6) "Dependent", a resident spouse or resident unmarried child under the age of nineteen years, a child who is a student under the age of twenty-five years and who is financially dependent upon the parent, or a child of any age who is disabled and dependent upon the parent;

(7) "Director", the director of the Missouri department of insurance, financial institutions and professional registration;

(8) "Excepted benefits":

(a) Coverage only for accident, including accidental death and dismemberment, insurance;

(b) Coverage only for disability income insurance;

(c) Coverage issued as a supplement to liability insurance;

(d) Liability insurance, including general liability insurance and automobile liability insurance;

(e) Workers' compensation or similar insurance;

(f) Automobile medical payment insurance;

(g) Credit-only insurance;

(h) Coverage for on-site medical clinics;

(i) Other similar insurance coverage, as approved by the director, under which benefits for medical care are secondary or incidental to other insurance benefits;

(j) If provided under a separate policy, certificate or contract of insurance, any of the following:

a. Limited scope dental or vision benefits;

b. Benefits for long-term care, nursing home care, home health care, community-based care, or any combination thereof;

c. Other similar, limited benefits as specified by the director;

(k) If provided under a separate policy, certificate or contract of insurance, any of the following:

a. Coverage only for a specified disease or illness;

b. Hospital indemnity or other fixed indemnity insurance;

(l) If offered as a separate policy, certificate or contract of insurance, any of the following:

a. Medicare supplemental coverage (as defined under Section 1882(g)(1) of the Social Security Act);

b. Coverage supplemental to the coverage provided under Chapter 55 of Title 10, United States Code;

c. Similar supplemental coverage provided to coverage under a group health plan;

(9) "Federally defined eligible individual", an individual:

(a) For whom, as of the date on which the individual seeks coverage through the pool, the aggregate of the periods of creditable coverage as defined in this section is eighteen or more months and whose most recent prior creditable coverage was under a group health plan, governmental plan, church plan, or health insurance coverage offered in connection with any such plan;

(b) Who is not eligible for coverage under a group health plan, Part A or Part B of Title XVIII of the Social Security Act, or state plan under Title XIX of such act or any successor program, and who does not have other health insurance coverage;

(c) With respect to whom the most recent coverage within the period of aggregate creditable coverage was not terminated because of nonpayment of premiums or fraud;

(d) Who, if offered the option of continuation coverage under COBRA continuation provision or under a similar state program, both elected and exhausted the continuation coverage;

(10) "Governmental plan", a plan as defined in Section 3(32) of the Employee Retirement Income Security Act of 1974 and any federal governmental plan;

(11) "Group health plan", an employee welfare benefit plan as defined in Section 3(1) of the Employee Retirement Income Security Act of 1974 and Public Law 104-191 to the extent that the plan provides medical care and including items and services paid for as medical care to employees or their dependents as defined under the terms of the plan directly or through insurance, reimbursement or otherwise, but not including excepted benefits;

(12) "Health insurance", any hospital and medical expense incurred policy, nonprofit health care service for benefits other than through an insurer, nonprofit health care service plan contract, health maintenance organization subscriber contract, preferred provider arrangement or contract, or any other similar contract or agreement for the provisions of health care benefits. The term "health insurance" does not include accident, fixed indemnity, limited benefit or credit insurance, coverage issued as a supplement to liability insurance, insurance arising out of a workers' compensation or similar law, automobile medical-payment insurance, or insurance under which benefits are payable with or without regard to fault and which is statutorily required to be contained in any liability insurance policy or equivalent self-insurance;

(13) "Health maintenance organization", any person which undertakes to provide or arrange for basic and supplemental health care services to enrollees on a prepaid basis, or which meets the requirements of section 1301 of the United States Public Health Service Act;

(14) "Hospital", a place devoted primarily to the maintenance and operation of facilities for the diagnosis, treatment or care for not less than twenty-four hours in any week of three or more nonrelated individuals suffering from illness, disease, injury, deformity or other abnormal physical condition; or a place devoted primarily to provide medical or nursing care for three or more nonrelated individuals for not less than twenty-four hours in any week. The term "hospital" does not include convalescent, nursing, shelter or boarding homes, as defined in chapter 198;

(15) "Insurance arrangement", any plan, program, contract or other arrangement under which one or more employers, unions or other organizations provide to their employees or members, either directly or indirectly through a trust or third party administration, health care services or benefits other than through an insurer;

(16) "Insured", any individual resident of this state who is eligible to receive benefits from any insurer or insurance arrangement, as defined in this section;

(17) "Insurer", any insurance company authorized to transact health insurance business in this state, any nonprofit health care service plan act, or any health maintenance organization;

(18) "Medical care", amounts paid for:

(a) The diagnosis, care, mitigation, treatment, or prevention of disease, or amounts paid for the purpose of affecting any structure or function of the body;

(b) Transportation primarily for and essential to medical care referred to in paragraph (a) of this subdivision; and

(c) Insurance covering medical care referred to in paragraphs (a) and (b) of this subdivision;

(19) "Medicare", coverage under both part A and part B of Title XVIII of the Social Security Act, 42 U.S.C. 1395 et seq., as amended;

(20) "Member", all insurers and insurance arrangements participating in the pool;

(21) "Physician", physicians and surgeons licensed under chapter 334 or by state board of healing arts in the state of Missouri;

(22) "Plan of operation", the plan of operation of the pool, including articles, bylaws and operating rules, adopted by the board pursuant to the provisions of sections 376.961, 376.962 and 376.964;

(23) "Pool", the state health insurance pool created in sections 376.961, 376.962 and 376.964;

(24) "Resident", an individual who has been legally domiciled in this state for a period of at least thirty days, except that for a federally defined eligible individual, there shall not be a thirty-day requirement;

(25) "Significant break in coverage", a period of sixty-three consecutive days during all of which the individual does not have any creditable coverage, except that neither a waiting period nor an affiliation period is taken into account in determining a significant break in coverage;

(26) "Trade act eligible individual", an individual who is eligible for the federal health coverage tax credit under the Trade Act of 2002, Public Law 107-210.

(L. 1990 H.B. 998 § 1, A.L. 2007 H.B. 818)

Effective 1-01-08



Section 376.961 Missouri health insurance pool created — members to be all health insurers in state — board of directors, members, terms, qualifications — transitioning resources.

Effective 28 Aug 2013

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.961. Missouri health insurance pool created — members to be all health insurers in state — board of directors, members, terms, qualifications — transitioning resources. — 1. There is hereby created a nonprofit entity to be known as the "Missouri Health Insurance Pool". All insurers issuing health insurance in this state and insurance arrangements providing health plan benefits in this state shall be members of the pool.

2. Beginning January 1, 2007, the board of directors shall consist of the director of the department of insurance, financial institutions and professional registration or the director's designee, and eight members appointed by the director. Of the initial eight members appointed, three shall serve a three-year term, three shall serve a two-year term, and two shall serve a one-year term. All subsequent appointments to the board shall be for three-year terms. Members of the board shall have a background and experience in health insurance plans or health maintenance organization plans, in health care finance, or as a health care provider or a member of the general public; except that, the director shall not be required to appoint members from each of the categories listed. The director may reappoint members of the board. The director shall fill vacancies on the board in the same manner as appointments are made at the expiration of a member's term and may remove any member of the board for neglect of duty, misfeasance, malfeasance, or nonfeasance in office.

3. Beginning August 28, 2007, the board of directors shall consist of fourteen members. The board shall consist of the director and the eight members described in subsection 2 of this section and shall consist of the following additional five members:

(1) One member from a hospital located in Missouri, appointed by the governor, with the advice and consent of the senate;

(2) Two members of the senate, with one member from the majority party appointed by the president pro tem of the senate and one member of the minority party appointed by the president pro tem of the senate with the concurrence of the minority floor leader of the senate; and

(3) Two members of the house of representatives, with one member from the majority party appointed by the speaker of the house of representatives and one member of the minority party appointed by the speaker of the house of representatives with the concurrence of the minority floor leader of the house of representatives.

4. The members appointed under subsection 3 of this section shall serve in an ex officio capacity. The terms of the members of the board of directors appointed under subsection 3 of this section shall expire on December 31, 2009. On such date, the membership of the board shall revert back to nine members as provided for in subsection 2 of this section.

5. Beginning on August 28, 2013, the board of directors, on behalf of the pool, the executive director, and any other employees of the pool, shall have the authority to provide assistance or resources to any department, agency, public official, employee, or agent of the federal government for the specific purpose of transitioning individuals enrolled in the pool to coverage outside of the pool beginning on or before January 1, 2014. Such authority does not extend to authorizing the pool to implement, establish, create, administer, or otherwise operate a state-based exchange.

(L. 1990 H.B. 998 § 2 subsecs. 1, 2, 3, A.L. 2006 S.B. 837, A.L. 2007 H.B. 818, A.L. 2013 S.B. 262)



Section 376.962 Plan of operation to be submitted by board — effective when — failure to submit, director's duty to develop rules — plan content — amendments, procedure.

Effective 28 Aug 2013

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.962. Plan of operation to be submitted by board — effective when — failure to submit, director's duty to develop rules — plan content — amendments, procedure. — 1. The board of directors on behalf of the pool shall submit to the director a plan of operation for the pool and any amendments thereto necessary or suitable to assure the fair, reasonable and equitable administration of the pool. After notice and hearing, the director shall approve the plan of operation, provided it is determined to be suitable to assure the fair, reasonable and equitable administration of the pool, and it provides for the sharing of pool gains or losses on an equitable proportionate basis. The plan of operation shall become effective upon approval in writing by the director consistent with the date on which the coverage under sections 376.960 to 376.989 becomes available. If the pool fails to submit a suitable plan of operation within one hundred eighty days after the appointment of the board of directors, or at any time thereafter fails to submit suitable amendments to the plan, the director shall, after notice and hearing, adopt and promulgate such reasonable rules as are necessary or advisable to effectuate the provisions of this section. Such rules shall continue in force until modified by the director or superseded by a plan submitted by the pool and approved by the director.

2. In its plan, the board of directors of the pool shall:

(1) Establish procedures for the handling and accounting of assets and moneys of the pool;

(2) Select an administering insurer or third-party administrator in accordance with section 376.968;

(3) Establish procedures for filling vacancies on the board of directors; and

(4) Establish procedures for the collection of assessments from all members to provide for claims paid under the plan and for administrative expenses incurred or estimated to be incurred during the period for which the assessment is made. The level of payments shall be established by the board pursuant to the provisions of section 376.973. Assessment shall occur at the end of each calendar year and shall be due and payable within thirty days of receipt of the assessment notice.

3. On or before September 1, 2013, the board shall submit the amendments to the plan of operation as are necessary or suitable to ensure a reasonable transition period to allow for the termination of issuance of policies by the pool.

4. The amendments to the plan of operation submitted by the board shall include all of the requirements outlined in subsection 2 of this section and shall address the transition of individuals covered under the pool to alternative health insurance coverage as it is available after January 1, 2014. The plan of operation shall also address procedures for finalizing the financial matters of the pool, including assessments, claims expenses, and other matters identified in subsection 2 of this section.

5. The director shall review the plan of operation submitted under subsection 3 of this section and shall promulgate rules to effectuate the transitional plan of operation. Such rules shall be effective no later than October 1, 2013. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2013, shall be invalid and void.

(L. 1990 H.B. 998 § 2 subsecs. 4, 5, A.L. 2013 S.B. 262)



Section 376.964 Board, powers and duties — including providing for issuing policies and reinsuring risks — staff appointment — rulemaking authority.

Effective 28 Aug 2013

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.964. Board, powers and duties — including providing for issuing policies and reinsuring risks — staff appointment — rulemaking authority. — The board of directors and administering insurers of the pool shall have the general powers and authority granted under the laws of this state to insurance companies licensed to transact health insurance as defined in section 376.960, and, in addition thereto, the specific authority to:

(1) Enter into contracts as are necessary or proper to carry out the provisions and purposes of sections 376.960 to 376.989, including the authority, with the approval of the director, to enter into contracts with similar pools of other states for the joint performance of common administrative functions, or with persons or other organizations for the performance of administrative functions;

(2) Sue or be sued, including taking any legal actions necessary or proper for recovery of any assessments for, on behalf of, or against pool members;

(3) Take such legal actions as necessary to avoid the payment of improper claims against the pool or the coverage provided by or through the pool;

(4) Establish appropriate rates, rate schedules, rate adjustments, expense allowances, agents' referral fees, claim reserve formulas and any other actuarial function appropriate to the operation of the pool. Rates shall not be unreasonable in relation to the coverage provided, the risk experience and expenses of providing the coverage. Rates and rate schedules may be adjusted for appropriate risk factors such as age and area variation in claim costs and shall take into consideration appropriate risk factors in accordance with established actuarial and underwriting practices;

(5) Assess members of the pool in accordance with the provisions of this section, and to make advance interim assessments as may be reasonable and necessary for the organizational and interim operating expenses. Any such interim assessments are to be credited as offsets against any regular assessments due following the close of the fiscal year;

(6) Prior to January 1, 2014, issue policies of insurance in accordance with the requirements of sections 376.960 to 376.989. In no event shall new policies of insurance be issued on or after January 1, 2014;

(7) Appoint, from among members, appropriate legal, actuarial and other committees as necessary to provide technical assistance in the operation of the pool, policy or other contract design, and any other function within the authority of the pool;

(8) Establish rules, conditions and procedures for reinsuring risks of pool members desiring to issue pool plan coverages in their own name. Such reinsurance facility shall not subject the pool to any of the capital or surplus requirements, if any, otherwise applicable to reinsurers;

(9) Negotiate rates of reimbursement with health care providers on behalf of the association and its members;

(10) Administer separate accounts to separate federally defined eligible individuals and trade act eligible individuals who qualify for plan coverage from the other eligible individuals entitled to pool coverage and apportion the costs of administration among such separate accounts.

(L. 1990 H.B. 998 § 2 subsec. 6, A.L. 2007 H.B. 818, A.L. 2013 S.B. 262)



Section 376.965 Board members not civilly liable for performance of duties, exception.

Effective 28 Aug 1991

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.965. Board members not civilly liable for performance of duties, exception. — No member of the board of directors of the Missouri health insurance pool shall be civilly liable, either jointly or separately, as a result of any act, omission or decision in performance of his duties as specifically required by sections 376.960 to 376.989. Such immunity shall not attach for any intentional or reckless act affecting the property or rights of any person.

(L. 1991 H.B. 385, et al. § 112)



Section 376.966 No employee to lose coverage by enrolling in pool — eligibility for pool coverage, ineligibility — medical underwriting considerations, notification required, when — expiration date.

Effective 28 Aug 2013

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.966. No employee to lose coverage by enrolling in pool — eligibility for pool coverage, ineligibility — medical underwriting considerations, notification required, when — expiration date. — 1. No employee shall involuntarily lose his or her group coverage by decision of his or her employer on the grounds that such employee may subsequently enroll in the pool. The department shall have authority to promulgate rules and regulations to enforce this subsection.

2. Prior to January 1, 2014, the following individual persons shall be eligible for coverage under the pool if they are and continue to be residents of this state:

(1) An individual person who provides evidence of the following:

(a) A notice of rejection or refusal to issue substantially similar health insurance for health reasons by at least two insurers; or

(b) A refusal by an insurer to issue health insurance except at a rate exceeding the plan rate for substantially similar health insurance;

(2) A federally defined eligible individual who has not experienced a significant break in coverage;

(3) A trade act eligible individual;

(4) Each resident dependent of a person who is eligible for plan coverage;

(5) Any person, regardless of age, that can be claimed as a dependent of a trade act eligible individual on such trade act eligible individual's tax filing;

(6) Any person whose health insurance coverage is involuntarily terminated for any reason other than nonpayment of premium or fraud, and who is not otherwise ineligible under subdivision (4) of subsection 3 of this section. If application for pool coverage is made not later than sixty-three days after the involuntary termination, the effective date of the coverage shall be the date of termination of the previous coverage;

(7) Any person whose premiums for health insurance coverage have increased above the rate established by the board under paragraph (a) of subdivision (1) of subsection 3 of this section;

(8) Any person currently insured who would have qualified as a federally defined eligible individual or a trade act eligible individual between the effective date of the federal Health Insurance Portability and Accountability Act of 1996, Public Law 104-191 and the effective date of this act.

3. The following individual persons shall not be eligible for coverage under the pool:

(1) Persons who have, on the date of issue of coverage by the pool, or obtain coverage under health insurance or an insurance arrangement substantially similar to or more comprehensive than a plan policy, or would be eligible to have coverage if the person elected to obtain it, except that:

(a) This exclusion shall not apply to a person who has such coverage but whose premiums have increased to one hundred fifty percent to two hundred percent of rates established by the board as applicable for individual standard risks;

(b) A person may maintain other coverage for the period of time the person is satisfying any preexisting condition waiting period under a pool policy; and

(c) A person may maintain plan coverage for the period of time the person is satisfying a preexisting condition waiting period under another health insurance policy intended to replace the pool policy;

(2) Any person who is at the time of pool application receiving health care benefits under section 208.151;

(3) Any person having terminated coverage in the pool unless twelve months have elapsed since such termination, unless such person is a federally defined eligible individual;

(4) Any person on whose behalf the pool has paid out one million dollars in benefits;

(5) Inmates or residents of public institutions, unless such person is a federally defined eligible individual, and persons eligible for public programs;

(6) Any person whose medical condition which precludes other insurance coverage is directly due to alcohol or drug abuse or self-inflicted injury, unless such person is a federally defined eligible individual or a trade act eligible individual;

(7) Any person who is eligible for Medicare coverage.

4. Any person who ceases to meet the eligibility requirements of this section may be terminated at the end of such person's policy period.

5. If an insurer issues one or more of the following or takes any other action based wholly or partially on medical underwriting considerations which is likely to render any person eligible for pool coverage, the insurer shall notify all persons affected of the existence of the pool, as well as the eligibility requirements and methods of applying for pool coverage:

(1) A notice of rejection or cancellation of coverage;

(2) A notice of reduction or limitation of coverage, including restrictive riders, if the effect of the reduction or limitation is to substantially reduce coverage compared to the coverage available to a person considered a standard risk for the type of coverage provided by the plan.

6. Coverage under the pool shall expire on January 1, 2014.

(L. 1990 H.B. 998 § 3, A.L. 2007 H.B. 818, A.L. 2009 H.B. 218, A.L. 2013 S.B. 262)



Section 376.968 Administration of pool by insurer or insurers by competitive bids — insurer's qualifications — board to establish criteria for bid content.

Effective 28 Aug 2013

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.968. Administration of pool by insurer or insurers by competitive bids — insurer's qualifications — board to establish criteria for bid content. — The board shall select an insurer, insurers, or third-party administrators through a competitive bidding process to administer the pool. The board shall evaluate bids submitted based on criteria established by the board which shall include:

(1) The insurer's proven ability to handle individual accident and health insurance;

(2) The efficiency of the insurer's claim-paying procedures;

(3) An estimate of total charges for administering the plan;

(4) The insurer's ability to administer the pool in a cost-efficient manner.

(L. 1990 H.B. 998 § 4 subsec. 1, A.L. 2013 S.B. 262)



Section 376.970 Administering insurer to serve for three years subject to removal for cause — duties — reports — bidding process.

Effective 28 Aug 2013

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.970. Administering insurer to serve for three years subject to removal for cause — duties — reports — bidding process. — 1. The administering insurer shall serve for a period of three years subject to removal for cause. At least one year prior to the expiration of each three-year period of service by an administering insurer, the board shall invite all insurers, including the current administering insurer, to submit bids to serve as the administering insurer for the succeeding three-year period. Selection of the administering insurer for the succeeding period shall be made at least six months prior to the end of the current three-year period.

2. The administering insurer shall:

(1) Perform all eligibility and administrative claim-payment functions relating to the pool;

(2) Establish a premium billing procedure for collection of premium from insured persons. Billings shall be made on a period basis as determined by the board;

(3) Perform all necessary functions to assure timely payment of benefits to covered persons under the pool including:

(a) Making available information relating to the proper manner of submitting a claim for benefits to the pool and distributing forms upon which submission shall be made;

(b) Evaluating the eligibility of each claim for payment by the pool;

(4) Submit regular reports to the board regarding the operation of the pool. The frequency, content and form of the report shall be determined by the board;

(5) Following the close of each calendar year, determine net written and earned premiums, the expense of administration, and the paid and incurred losses for the year and report this information to the board and the department on a form prescribed by the director;

(6) Be paid as provided in the plan of operation for its expenses incurred in the performance of its services.

3. On or before September 1, 2013, the board shall invite all insurers and third-party administrators, including the current administering insurer, to submit bids to serve as the administering insurer or third-party administrator for the pool. Selection of the administering insurer or third-party administrator shall be made prior to January 1, 2014.

4. Beginning January 1, 2014, the administering insurer or third-party administrator shall:

(1) Submit to the board and director a detailed plan outlining the winding down of operations of the pool. The plan shall be submitted no later than January 31, 2014, and shall be updated quarterly thereafter;

(2) Perform all administrative claim-payment functions relating to the pool;

(3) Perform all necessary functions to assure timely payment of benefits to covered persons under the pool including:

(a) Making available information relating to the proper manner of submitting a claim for benefits to the pool and distributing forms upon which submission shall be made;

(b) Evaluating the eligibility of each claim for payment by the pool;

(4) Submit regular reports to the board regarding the operation of the pool. The frequency, content and form of the report shall be determined by the board;

(5) Following the close of each calendar year, determine the expense of administration, and the paid and incurred losses for the year, and report such information to the board and department on a form prescribed by the director;

(6) Be paid as provided in the plan of operation for its expenses incurred in the performance of its services.

(L. 1990 H.B. 998 § 4 subsecs. 2, 3, A.L. 2013 S.B. 262)



Section 376.973 Administering insurer at close of fiscal year to make accounting and assessment — how calculated — excess to be held at interest for future losses or to reduce premiums — future losses, defined — assessments, continuation of.

Effective 28 Aug 2013

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.973. Administering insurer at close of fiscal year to make accounting and assessment — how calculated — excess to be held at interest for future losses or to reduce premiums — future losses, defined — assessments, continuation of. — 1. Following the close of each fiscal year, the pool administrator shall determine the net premiums (premiums less administrative expense allowances), the pool expenses of administration and the incurred losses for the year, taking into account investment income and other appropriate gains and losses. Health insurance premiums and benefits paid by an insurance arrangement that are less than an amount determined by the board to justify the cost of collection shall not be considered for purposes of determining assessments. The total cost of pool operation shall be the amount by which all program expenses, including pool expenses of administration, incurred losses for the year, and other appropriate losses exceeds all program revenues, including net premiums, investment income, and other appropriate gains.

2. Each insurer's assessment shall be determined by multiplying the total cost of pool operation by a fraction, the numerator of which equals that insurer's premium and subscriber contract charges for health insurance written in the state during the preceding calendar year and the denominator of which equals the total of all premiums, subscriber contract charges written in the state and one hundred ten percent of all claims paid by insurance arrangements in the state during the preceding calendar year; provided, however, that the assessment for each health maintenance organization shall be determined through the application of an equitable formula based upon the value of services provided in the preceding calendar year.

3. Each insurance arrangement's assessment shall be determined by multiplying the total cost of pool operation calculated under subsection 1 of this section by a fraction, the numerator of which equals one hundred ten percent of the benefits paid by that insurance arrangement on behalf of insureds in this state during the preceding calendar year and the denominator of which equals the total of all premiums, subscriber contract charges and one hundred ten percent of all benefits paid by insurance arrangements made on behalf of insureds in this state during the preceding calendar year. Insurance arrangements shall report to the board claims payments made in this state on an annual basis on a form prescribed by the director.

4. If assessments exceed actual losses and administrative expenses of the pool, the excess shall be held at interest and used by the board to offset future losses or to reduce pool premiums. As used in this subsection, "future losses" include reserves for incurred but not paid claims.

5. Assessments shall continue until such a time as the executive director of the pool provides notice to the board and director that all claims have been paid.

6. Any assessment funds remaining at the time the executive director provides notice that all claims have been paid shall be deposited in the state general revenue fund.

(L. 1990 H.B. 998 § 5 subsecs. 1 to 4, A.L. 2013 S.B. 262)



Section 376.975 Member's proportion of participation in pool to be determined annually — deficits to be recouped by proportioned assessment — amount of assessment to be offset against certain taxes.

Effective 01 Jan 1991, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.975. Member's proportion of participation in pool to be determined annually — deficits to be recouped by proportioned assessment — amount of assessment to be offset against certain taxes. — Each member's proportion of participation in the pool shall be determined annually by the board based on annual statements and other reports deemed necessary by the board and filed by the member with it. Any deficit incurred by the pool shall be recouped by assessments apportioned as provided in subsections 1, 2, and 3 of section 376.973 by the board among members. The amount of assessments incurred by each member of the pool shall be allowed as an offset against certain taxes, and shall be subject to certain limitations, as follows: Each pool member subject to chapter 148 may deduct from premium taxes payable for any calendar year to the state any and all assessments paid for the same year pursuant to sections 376.960 to 376.989. All assessments, for a fiscal year, shall not exceed the net premium tax due and payable by such member in the previous year. If the assessment exceeds any premium tax due or payable in such year, the excess shall be a credit or offset carried forward against any premium tax due or payable in succeeding years until the excess is exhausted.

(L. 1990 H.B. 998 § 5 subsec. 5 subdiv. (1)(a))

Effective 1-01-91



Section 376.978 Director of revenue to determine reduced amount in county foreign insurance tax fund, state treasurer to reimburse fund by reducing amount to general revenue.

Effective 01 Jan 1991, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.978. Director of revenue to determine reduced amount in county foreign insurance tax fund, state treasurer to reimburse fund by reducing amount to general revenue. — The director of revenue shall determine the difference between the amount of money the state treasurer, pursuant to sections 148.350 and 148.380, is required to credit to the county foreign insurance tax fund under the provisions of sections 376.960 to 376.989 and the amount of money the state treasurer, pursuant to sections 148.350 and 148.380, would be required to credit to the county foreign insurance tax fund if sections 376.960 to 376.989 were not law. If the director determines that sections 376.960 to 376.989 reduce the amount of money that will be credited to the county foreign insurance tax fund, then the director shall inform the state treasurer of such amount and, notwithstanding sections 148.350 and 148.380, the state treasurer shall reimburse the county foreign insurance tax fund in an amount equal to such difference by reducing by the same amount the portion that would otherwise be credited to the general revenue fund.

(L. 1990 H.B. 998 § 5 subsec. 5 subdiv. (1)(b))

Effective 1-01-91



Section 376.980 Pool member exempt from taxation of financial institution, may be allowed to offset against sales or use tax, when — excess of assessment over sales or use tax payable in any one year a credit succeeding years until excess is exhausted.

Effective 01 Jan 1991, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.980. Pool member exempt from taxation of financial institution, may be allowed to offset against sales or use tax, when — excess of assessment over sales or use tax payable in any one year a credit succeeding years until excess is exhausted. — Each pool member exempt from chapter 148 shall be allowed to offset against any sales or use tax on purchases due, paid, or payable in the calendar year in which such assessments are made. Further, such assessment, for any fiscal year, shall not exceed one percent of nongroup premium income, exclusive of Medicare supplement programs, received in the previous year. If the assessment exceeds the part of any sales tax or use tax due or payable in such year, the excess shall be a credit or offset carried forward against the part of any sales tax or use tax due or payable in succeeding years until the excess is exhausted. The director of revenue, in consultation with the board, shall promulgate and enforce reasonable rules and regulations and prescribe forms for the administration and enforcement of this law.

(L. 1990 H.B. 998 § 5 subsec. 5 subdiv. (2))

Effective 1-01-91



Section 376.982 Rulemaking procedure.

Effective 28 Aug 1995

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.982. Rulemaking procedure. — No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1990 H.B. 998 § 5 subsec. 5 subdiv. (2)(a)-(d), A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 376.984 Abatement or deferring all or part of assessment of member, when — amount abated or deferred may be assessed against other members — deficiency liability.

Effective 01 Jan 1991, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.984. Abatement or deferring all or part of assessment of member, when — amount abated or deferred may be assessed against other members — deficiency liability. — The board may abate or defer, in whole or in part, the assessment of a member if, in the opinion of the board, payment of the assessment would endanger the ability of the member to fulfill its contractual obligations. In the event an assessment against a member is abated or deferred in whole or in part, the amount by which such assessment is abated or deferred may be assessed against the other members in a manner consistent with the basis for assessment set forth in subsections 1, 2, and 3 of section 376.973. The member receiving such abatement or deferment shall remain liable to the pool for the deficiency for four years.

(L. 1990 H.B. 998 § 5 subsec. 6)

Effective 1-01-91



Section 376.986 Pool to offer medical coverage — premiums, how established — standard risk rate, how calculated — director to approve rates — exclusions — benefits reduced by other insurance or workers' compensation — medical expense to include prayer for spiritual healing.

Effective 01 Jan 2008, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.986. Pool to offer medical coverage — premiums, how established — standard risk rate, how calculated — director to approve rates — exclusions — benefits reduced by other insurance or workers' compensation — medical expense to include prayer for spiritual healing. — 1. The pool shall offer major medical expense coverage to every person eligible for coverage under section 376.966. The coverage to be issued by the pool and its schedule of benefits, exclusions and other limitations, shall be established by the board with the advice and recommendations of the pool members, and such plan of pool coverage shall be submitted to the director for approval. The pool shall also offer coverage for drugs and supplies requiring a medical prescription and coverage for patient education services, to be provided at the direction of a physician, encompassing the provision of information, therapy, programs, or other services on an inpatient or outpatient basis, designed to restrict, control, or otherwise cause remission of the covered condition, illness or defect.

2. In establishing the pool coverage the board shall take into consideration the levels of health insurance provided in this state and medical economic factors as may be deemed appropriate, and shall promulgate benefit levels, deductibles, coinsurance factors, exclusions and limitations determined to be generally reflective of and commensurate with health insurance provided through a representative number of insurers in this state.

3. The pool shall establish premium rates for pool coverage as provided in subsection 4 of this section. Separate schedules of premium rates based on age, sex and geographical location may apply for individual risks. Premium rates and schedules shall be submitted to the director for approval prior to use.

4. The pool, with the assistance of the director, shall determine the standard risk rate by considering the premium rates charged by other insurers offering health insurance coverage to individuals. The standard risk rate shall be established using reasonable actuarial techniques and shall reflect anticipated experience and expenses for such coverage. Initial rates for pool coverage shall not be less than one hundred twenty-five percent of rates established as applicable for individual standard risks. Subject to the limits provided in this subsection, subsequent rates shall be established to provide fully for the expected costs of claims including recovery of prior losses, expenses of operation, investment income of claim reserves, and any other cost factors subject to the limitations described herein. In no event shall pool rates exceed the following:

(1) For federally defined eligible individuals and trade act eligible individuals, rates shall be equal to the percent of rates applicable to individual standard risks actuarially determined to be sufficient to recover the sum of the cost of benefits paid under the pool for federally defined and trade act eligible individuals plus the proportion of the pool's administrative expense applicable to federally defined and trade act eligible individuals enrolled for pool coverage, provided that such rates shall not exceed one hundred fifty percent of rates applicable to individual standard risks; and

(2) For all other individuals covered under the pool, one hundred fifty percent of rates applicable to individual standard risks.

5. Pool coverage established pursuant to this section shall provide an appropriate high and low deductible to be selected by the pool applicant. The deductibles and coinsurance factors may be adjusted annually in accordance with the medical component of the consumer price index.

6. Pool coverage shall exclude charges or expenses incurred during the first twelve months following the effective date of coverage as to any condition for which medical advice, care or treatment was recommended or received as to such condition during the six-month period immediately preceding the effective date of coverage. Such preexisting condition exclusions shall be waived to the extent to which similar exclusions, if any, have been satisfied under any prior health insurance coverage which was involuntarily terminated, if application for pool coverage is made not later than sixty-three days following such involuntary termination and, in such case, coverage in the pool shall be effective from the date on which such prior coverage was terminated.

7. No preexisting condition exclusion shall be applied to the following:

(1) A federally defined eligible individual who has not experienced a significant gap in coverage; or

(2) A trade act eligible individual who maintained creditable health insurance coverage for an aggregate period of three months prior to loss of employment and who has not experienced a significant gap in coverage since that time.

8. Benefits otherwise payable under pool coverage shall be reduced by all amounts paid or payable through any other health insurance, or insurance arrangement, and by all hospital and medical expense benefits paid or payable under any workers' compensation coverage, automobile medical payment or liability insurance whether provided on the basis of fault or nonfault, and by any hospital or medical benefits paid or payable under or provided pursuant to any state or federal law or program except Medicaid. The insurer or the pool shall have a cause of action against an eligible person for the recovery of the amount of benefits paid which are not for covered expenses. Benefits due from the pool may be reduced or refused as a setoff against any amount recoverable under this subsection.

9. Medical expenses shall include expenses for comparable benefits for those who rely solely on spiritual means through prayer for healing.

(L. 1990 H.B. 998 § 6, A.L. 2007 H.B. 818)

Effective 1-01-08



Section 376.987 High deductible health plans and establishment of health savings plans to be offered as options — definitions — rulemaking authority.

Effective 01 Jan 2008, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.987. High deductible health plans and establishment of health savings plans to be offered as options — definitions — rulemaking authority. — 1. The board shall offer to all eligible persons for pool coverage under section 376.966 the option of receiving health insurance coverage through a high-deductible health plan and the establishment of a health savings account. In order for a qualified individual to obtain a high-deductible health plan through the pool, such individual shall present evidence, in a manner prescribed by regulation, to the board that he or she has established a health savings account in compliance with 26 U.S.C. Section 223, and any amendments and regulations promulgated thereto.

2. As used in this section, the term "health savings account" shall have the same meaning ascribed to it as in 26 U.S.C. Section 223(d), as amended. The term "high-deductible health plan" shall mean a policy or contract of health insurance or health care plan that meets the criteria established in 26 U.S.C. Section 223(c)(2), as amended, and any regulations promulgated thereunder.

3. The board is authorized to promulgate rules and regulations for the administration and implementation of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2007, shall be invalid and void.

(L. 2007 H.B. 818)

Effective 1-01-08



Section 376.989 No liability, criminal or civil, for participation in pool by members.

Effective 01 Jan 2008, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.989. No liability, criminal or civil, for participation in pool by members. — Neither the participation in the pool as members, the establishment of rates, forms or procedures, nor any other joint or collective action required or permitted by the provisions of sections 376.960 to 376.989 shall be the basis of any legal action, criminal or civil liability or penalty against the pool, the pool administrator, the board or any of its members, or pool employees, contractors, or consultants, or any of its members.

(L. 1990 H.B. 998 § 7, A.L. 2007 H.B. 818)

Effective 1-01-08



Section 376.995 Limited mandate health insurance policies defined — certain sections not to apply to limited mandate health insurance policies, exceptions — requirements to sell or issue — certain law to apply.

Effective 28 Aug 1997

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.995. Limited mandate health insurance policies defined — certain sections not to apply to limited mandate health insurance policies, exceptions — requirements to sell or issue — certain law to apply. — 1. This section shall be known as the "Limited Mandate Health Insurance Act".

2. Limited mandate health insurance policies and contracts shall mean those policies and contracts of health insurance as defined in section 376.960 and which cover individuals and their families (but not including any Medicare supplement policy or contract) and groups sponsored by an employer who employs fifty or fewer persons.

3. No law requiring the coverage of a particular health care service or benefit, or requiring the reimbursement, utilization or inclusion of a specific category of licensed health care practitioner, shall apply to limited mandate health insurance policies and contracts, except the following provisions:

(1) Subsection 1 of section 354.095, to the extent that it regulates maternity benefits;

(2) Section 375.995;

(3) Section 376.406;

(4) Section 376.428;

(5) Section 376.782;

(6) Section 376.816;

(7) Section 376.1210;

(8) Section 376.1215; and

(9) Section 376.1219.

4. In order for an insurer as defined in section 376.960 to be eligible to market, sell or issue limited mandate health insurance, the insurer shall:

(1) Restrict its marketing and sales efforts to only those persons or groups as defined in subsection 2 of this section which currently do not have health insurance coverage or to those persons or employers which certify in writing to the insurer that they will terminate the coverage they currently have at the time they would otherwise renew coverage because of cost;

(2) Fully and clearly disclose to the person or group to whom the limited mandate health insurance policy or contract is to be issued that the reason coverage for this product is less expensive than other coverage is because the policy or contract does not contain coverages or health professional payment mechanisms that are required by subsection 3 of this section;

(3) Clearly disclose in all sales, promotional and advertising material related thereto that the product is a limited mandate health insurance policy or contract.

5. The provisions of section 376.441 shall not apply to any group which replaces its current coverage with a limited mandate health insurance policy or contract if the benefit to be extended is one for services which are not covered by the replacing policy or contract.

6. Notwithstanding any other provision of this section to the contrary, the provisions of paragraph (b) of subdivision (11) of section 375.936 shall apply to limited mandate health insurance policies with respect to physician services covered under such policies, which can be provided by persons licensed pursuant to section 332.181.

(L. 1990 H.B. 998 § 15, A.L. 1992 S.B. 796, A.L. 1996 H.B. 904, et al. merged with H.B. 1069, A.L. 1997 H.B. 600 & 388)



Section 376.998 Health insurance mandate exemption for excepted benefit plans — definitions — procedure to exempt.

Effective 28 Aug 2016

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.998. Health insurance mandate exemption for excepted benefit plans — definitions — procedure to exempt. — 1. As used in this section, the following terms shall mean:

(1) “Excepted benefit plan”, a policy or certificate of insurance extending the following coverages or any combination thereof:

(a) Coverage under short-term major medical policies;

(b) Coverage only for accident, including accidental death and dismemberment, insurance;

(c) Coverage only for disability income insurance;

(d) Credit-only insurance;

(e) Other similar insurance coverage under which benefits for medical care are supplemental to other insurance benefits;

(f) Coverage only for a specified disease or illness; or

(g) Hospital indemnity or other fixed indemnity insurance;

(2) “Health benefit plan”, “health care services”, “health carrier”, and “health care provider”, the same meaning as under section 376.1350;

(3) “Health insurance mandate”, a requirement under state law for a health carrier to offer or provide coverage for:

(a) A treatment by a particular type of health care provider;

(b) A certain treatment or service, including procedures, medical equipment, or drugs that are used in connection with a treatment or service; or

(c) Screening, diagnosis, or treatment of a particular disease or condition;

(4) “Notice”, a requirement under Missouri law to disclose information regarding the availability of certain benefits or services under a health benefit plan.

2. Excepted benefit plans shall be exempt from any health insurance mandate enacted on or after August 28, 2016, unless the statute enacting such mandate expressly declares that it is applicable to excepted benefit plans as defined in this section.

3. Notwithstanding the provisions of any other law to the contrary, the director may, by bulletin, exempt a type of excepted benefit plan from notice or disclosure requirements required by statute for specific services that by custom are not covered by the particular type of excepted benefit plans being exempted.

4. This section shall apply to an excepted benefit plan to the extent the excepted benefit plan does not materially change coverage to provide for the reimbursement of health care services which extend beyond the types of health care services customarily provided by the specific type of excepted benefit plan or where the combination of coverages and benefits would otherwise meet the definition of a health benefit plan.

(L. 2016 S.B. 833)



Section 376.1000 Multiple employer self-insured health plan, defined.

Effective 28 Aug 1993

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1000. Multiple employer self-insured health plan, defined. — 1. As used in sections 376.1000 to 376.1045, a "multiple employer self-insured health plan" is any plan or arrangement which is not fully insured and which is either:

(1) Offered by a staff or employee leasing company; or

(2) Established or maintained for the purpose of offering or providing health, dental or short-term disability benefits to employees of two or more employers.

2. A plan or arrangement is considered fully insured only if an insurer licensed to transact business in this state retains the ultimate responsibility for all benefits payable by a contract or policy of insurance.

(L. 1993 H.B. 709 § 22)



Section 376.1002 Certificate of authority required — penalty for noncompliance — law inapplicable, when — exempt organizations.

Effective 28 Aug 1993

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1002. Certificate of authority required — penalty for noncompliance — law inapplicable, when — exempt organizations. — 1. It is unlawful for any multiple employer self-insured health plan to transact business in this state without a certificate of authority issued by the director of the department of insurance, financial institutions and professional registration. Any of the acts described in subsection 2 of section 375.786, effected by mail or otherwise, by or on behalf of a multiple employer self-insured health plan, constitutes the transaction of business in this state.

2. Any multiple employer self-insured health plan which transacts business in this state without the certificate of authority required by sections 376.1000 to 376.1045 is considered to be an unauthorized insurer within the meaning of section 375.786, and all remedies and penalties prescribed in section 375.786 shall be fully applicable.

3. Sections 376.1000 to 376.1045 do not apply to:

(1) Any plan or arrangement established or maintained by municipalities, counties, or other political subdivisions of the state pursuant to sections 537.620 to 537.650;

(2) Any multiple employer self-insured health plan which is not subject to the application of state insurance laws under the provisions of the Employee Retirement Income Security Act of 1974, 29 U.S.C. 1001, et seq.; or

(3) Any person or entity found by operation of the provisions of section 374.194 not to be subject to the jurisdiction of the department of insurance, financial institutions and professional registration.

4. A multiple employer self-insured health plan which was in existence prior to August 28, 1993, and which is associated with or organized or sponsored by a homogenous association exempt from taxation under 26 U.S.C. 501(c)(6) and controlled by a board of directors a majority of whom are members of the association, is exempt from the requirements of sections 376.1000 to 376.1045 and the insurance laws of this state. To prove exemption from taxation under 26 U.S.C. 501(c)(6), the association shall provide to the director a certificate issued by the United States Internal Revenue Service demonstrating the association's tax exempt status.

(L. 1993 H.B. 709 § 23)



Section 376.1005 Application for certificate of authority, form — fee — policy or other evidence of coverage provided to employees, form.

Effective 28 Aug 1993

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1005. Application for certificate of authority, form — fee — policy or other evidence of coverage provided to employees, form. — 1. Application for a certificate of authority shall be made on forms prescribed by the director of the department of insurance, financial institutions and professional registration. No multiple employer self-insured health plan may hold or obtain a certificate of authority unless it had not less than two hundred fifty covered employees during the preceding calendar quarter.

2. Not later than March first of each year, every multiple employer self-insured health plan shall pay to the director a license fee equal to two percent of the Missouri claims paid by the plan during the immediately preceding calendar year. All the funds collected by the director shall be deposited in the Missouri department of insurance, financial institutions and professional registration dedicated fund.

3. Within forty-five days from the date coverage commences, the plan shall issue to each covered employee a policy, contract, certificate, summary plan description or other evidence of the benefits and coverages provided. This evidence of the benefits and coverages provided shall contain in boldfaced print in a conspicuous location, the following statement:

"The benefits and coverages described herein are provided through a trust fund established and funded by a group of employers. The benefits and coverages are not fully insured by an insurer licensed to do business in the state of Missouri and are therefore not protected by the Missouri Life and Health Guaranty Association".

(L. 1993 H.B. 709 § 24)



Section 376.1007 Plan to file copy of bylaws, coverage and agreements with director.

Effective 28 Aug 1993

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1007. Plan to file copy of bylaws, coverage and agreements with director. — At the time application for a certificate of authority is made, the multiple employer self-insured health plan shall file with the director a copy of the plan's bylaws, all schedules of benefits, and all management, administration, and trust agreements which the plan has made or proposes to make for the conduct of its business and affairs. Any proposed changes or amendments to the foregoing shall also be filed with the director at least sixty days prior to the proposed effective date.

(L. 1993 H.B. 709 § 25)



Section 376.1010 Excess stop-loss coverage maintained by plan.

Effective 28 Aug 1993

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1010. Excess stop-loss coverage maintained by plan. — A multiple employer self-insured health plan shall maintain aggregate excess stop-loss coverage and individual excess stop-loss coverage provided by an insurer licensed by the state to write accident and health insurance on a direct basis. Aggregate excess stop-loss coverage shall include provisions to cover incurred, unpaid claim liability in the event of plan termination. The excess or stop-loss insurer shall bear the risk of coverage for any member employer of the plan that becomes insolvent with outstanding contributions due. In addition, the plan shall have a participating employer's fund in an amount at least equal to the point at which the excess or stop-loss insurer shall assume one hundred percent of additional liability. A plan shall submit its proposed excess or stop-loss insurance contract to the director at least thirty days prior to the proposed plan's effective date and at least thirty days subsequent to any renewal date. The director shall review the contract to determine whether it meets the standards established by sections 376.1000 to 376.1045 and respond within a thirty-day period. Any excess or stop-loss insurance plan must be noncancelable for a minimum term of two years.

(L. 1993 H.B. 709 § 26)



Section 376.1012 Funds collected from employers held in trust — requirements — board of trustees, elected, duties — annual report, filed when.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1012. Funds collected from employers held in trust — requirements — board of trustees, elected, duties — annual report, filed when. — Funds collected from the participating employers under multiple employer self-insured health plans shall be held in trust subject to the following requirements:

(1) A board of trustees elected by participating employers shall serve as fund managers on behalf of participants. Trustees shall be plan participants. No participating employer may be represented by more than one trustee. No trustee may represent more than one employer. A minimum of three and a maximum of seven trustees may be elected. Trustees may not receive remuneration but they may be reimbursed for actual and reasonable expenses incurred in connection with duties as trustee. A trustee may not be an agent, or broker for or an owner, officer or employee of any third-party administrator, insurance agency or insurer utilized by the plan. The trustees shall have the authority to approve applications of association members for participation in the arrangement and to contract with a licensed third-party administrator to administer the day-to-day affairs of the plan;

(2) Each trustee shall be bonded in an amount of not less than one hundred fifty thousand dollars by a licensed insurer;

(3) Investment of plan funds is subject to the same restrictions which are applicable to insurers pursuant to sections 376.291 to 376.307; provided, however, that no foreign plan shall be exempt under section 376.310 from the investment laws of this state unless such plan is subject to laws in its state of domicile which are substantially similar to sections 376.1032 to 376.1045. All investments shall be managed by a bank or other investment entity licensed to operate in Missouri;

(4) Trustees, on behalf of the plan, shall file an annual report with the director of the department of insurance, financial institutions and professional registration by March first showing the condition and affairs of the plan as of the preceding thirty-first day of December. The report shall be made on forms prescribed by the director. The report shall summarize the financial condition of the fund, itemize collections from participating employers, detail all fund expenditures and provide any additional information which the director requires. More frequent reports may be required at the discretion of the director.

(L. 1993 H.B. 709 § 27, A.L. 2007 S.B. 66)



Section 376.1015 Department not to grant approval, when.

Effective 28 Aug 1993

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1015. Department not to grant approval, when. — The department shall not grant or renew approval as to any plan if the department determines:

(1) Any trustee is incompetent or untrustworthy;

(2) That any trustee has been found guilty of, or has pled guilty or no contest to a felony, a crime involving moral turpitude, or a crime punishable by imprisonment of one year or more under the law of any state, territory, or country, whether or not a judgment of conviction has been entered;

(3) That any trustee has had any type of insurance license revoked, suspended, or disciplined in this or any other state; or

(4) That the business operations of the plan are or have been marked, to the detriment of the employers participating in the plan, of persons receiving benefits from the plan, or of creditors or the public, by the improper manipulation of assets, accounts, or specific or aggregate excess incurrence or by bad faith or if the number of covered employees in* any calendar quarter is found to be less than two hundred fifty.

(L. 1993 H.B. 709 § 28)

*Word "in" does not appear in original rolls.



Section 376.1017 Plan to establish loss reserves — plan to establish surplus account, amount.

Effective 28 Aug 1993

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1017. Plan to establish loss reserves — plan to establish surplus account, amount. — 1. A plan shall establish loss reserves for all incurred losses, both reported and unreported, and for unearned premiums.

2. A plan also shall establish a surplus account equal to the greater of the following:

(1) Three times the average paid monthly premium during the plan's most recent fund year;

(2) For plans which do not yet have one fund year's experience, three times estimated monthly premium; or

(3) Six hundred thousand dollars.

(L. 1993 H.B. 709 § 29)



Section 376.1020 Plan to maintain principal place of business in Missouri, exception.

Effective 28 Aug 1993

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1020. Plan to maintain principal place of business in Missouri, exception. — Each multiple employer self-insured health plan shall have and maintain its principal place of business in this state or shall appoint the director of the department of insurance, financial institutions and professional registration as its agent for service of process, and shall thereby make available to the department complete records of its assets, transactions, and affairs with such methods and systems as are customary for, or suitable to, the kind or kinds of business transacted. The director or his representative shall inspect these records at least every three years. The information from these records shall be furnished to the director or his representatives on demand and the original books or records shall be open to examination by the director or his representatives when demanded. Examinations shall be conducted pursuant to sections 374.160, 374.162, 374.190, 374.202 to 374.207 and 374.220.

(L. 1993 H.B. 709 § 30)



Section 376.1022 Dissolution of plan, application, procedure, granted when — distribution of assets, procedures.

Effective 28 Aug 1993

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1022. Dissolution of plan, application, procedure, granted when — distribution of assets, procedures. — 1. A plan that desires to cease existence shall apply to the director for authority to dissolve. Applications to dissolve shall be on forms prescribed by the director and shall be approved or disapproved by the director within sixty days of receipt. Dissolution without authorization is prohibited and does not absolve a plan or its participants from fulfilling the plan's continuing obligations. An application to dissolve shall be granted if either of the following conditions is met:

(1) The plan demonstrates that it has no outstanding liabilities, including incurred but not reported liabilities; or

(2) The plan has obtained an irrevocable commitment from a licensed insurer which provides for payment of all outstanding liabilities and for providing all related services, including payment of claims, preparation of reports and administration of transactions associated with the period when the plan provided coverage.

2. Upon dissolution, after payment of all outstanding liabilities and indebtedness, the assets of the plan shall be distributed to all employers participating in the plan during the last five years immediately preceding dissolution. The distributive share of each employer shall be in the proportion that all contributions made by the employer during such five-year period bear to the total contributions made by all participating employers during such five-year period.

(L. 1993 H.B. 709 § 31)



Section 376.1025 Director may adopt rules.

Effective 28 Aug 1995

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1025. Director may adopt rules. — The director may adopt regulations which are necessary to implement the provisions of sections 376.1000 to 376.1045 and to ensure the safe and proper operation of multiple employer self-insured health plans in this state. No rule or portion of a rule promulgated under the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1993 H.B. 709 § 32, A.L. 1995 S.B. 3)



Section 376.1027 Plan in unsound condition, powers of director.

Effective 28 Aug 1993

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1027. Plan in unsound condition, powers of director. — 1. If the director is of the opinion that a multiple employer self-insured health plan is in an unsound condition, that it has failed to comply with the law or any applicable regulations or orders issued by the director, or that it is in a condition which renders its proceedings hazardous to the public or to persons covered under the plan, the director may, after notice and opportunity for a hearing, revoke or suspend the license of the plan or, in lieu thereof, bring a civil action in the county which has venue of an action against the multiple employer self-insured health plan under other provisions of law. The court may impose a fine not to exceed fifty thousand dollars for each violation or ground.

2. If the director is of the opinion that any of the grounds set forth in subsection 1 of this section exist regarding a plan domiciled in this state, he may commence delinquency proceedings against the plan and supervise, rehabilitate, or liquidate such plan in accordance with the procedures set forth in sections 375.1150 to 375.1246.

(L. 1993 H.B. 709 § 33)



Section 376.1030 Agreement of employer to pay benefits, requirements, form — copy filed with director — no excuse from liability.

Effective 28 Aug 1993

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1030. Agreement of employer to pay benefits, requirements, form — copy filed with director — no excuse from liability. — 1. A multiple employer self-insured health plan shall require each employer, as a condition of participation in the plan, to execute an agreement by which the employer agrees personally to pay all claims for benefits covered under the plan which are incurred by his or its covered employees and their covered dependents, but which the plan or its stop-loss insurer has failed to pay. Such agreements shall be made on forms prescribed by the director and shall extend to all unpaid claims for benefits incurred by the employer's employees and their dependents during the time such employees and dependents were covered under the plan.

2. A clear and legible copy of each agreement executed by each participating employer shall be filed with the director by the plan as part of its application for a license. No license shall be issued unless copies of such agreements are filed. With respect to an employer who joins the plan after a license has been issued, the plan shall file a copy of the agreement executed by the employer within ten days after the employer joins the plan.

3. Neither failure of an employer to execute an agreement, nor failure of the plan to require such execution, shall excuse the employer from liability for unpaid claims incurred by covered employees and dependents. An employer shall be deemed to have notice of the requirements of this section, and upon joining the plan, the employer shall be deemed to have agreed to liability for unpaid claims of his covered employees and their dependents in the same manner as if an agreement had been executed.

(L. 1993 H.B. 709 § 34)



Section 376.1032 Plan considered insurer, when.

Effective 28 Aug 1993

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1032. Plan considered insurer, when. — For the purposes of sections 375.930 to 375.948 and sections 375.1000 to 375.1018, a multiple employer self-insured health plan shall be considered an "insurer".

(L. 1993 H.B. 709 § 35)



Section 376.1035 Chapter 376 applicable to plan.

Effective 28 Aug 1993

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1035. Chapter 376 applicable to plan. — The provisions of this chapter relating to group health and group accident insurance, including policy approval provisions, shall apply to all multiple employer self-insured health plans licensed to do business in this state.

(L. 1993 H.B. 709 § 36)



Section 376.1037 Plan subject to premium taxes.

Effective 28 Aug 1993

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1037. Plan subject to premium taxes. — Multiple employer self-insured health plans licensed in this state shall be subject to those taxes set out in sections 148.310 to 148.461.

(L. 1993 H.B. 709 § 37)



Section 376.1040 Plan not to be offered to general public — marketing restrictions.

Effective 28 Aug 1993

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1040. Plan not to be offered to general public — marketing restrictions. — No multiple employer self-insured health plan shall be offered or advertised to the public generally. No plan shall be sold, solicited, or marketed by persons or entities defined in section 375.012 or sections 376.1075 to 376.1095.

(L. 1993 H.B. 709 § 38)



Section 376.1042 Marketing by agent, agency or broker violation of law.

Effective 28 Aug 1993

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1042. Marketing by agent, agency or broker violation of law. — The sale, solicitation or marketing of any plan by an agent, agency or broker shall constitute a violation of section 375.141.

(L. 1993 H.B. 709 § 39)



Section 376.1045 Injunctive relief, director may seek, when — procedures.

Effective 28 Aug 1993

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1045. Injunctive relief, director may seek, when — procedures. — The director may, in addition to any other remedy or sanction authorized under the insurance laws of this state, seek injunctive relief against any unauthorized insurer under section 375.786 or any unauthorized multiple employer self-insured health plan under sections 376.1000 to 376.1045. Pursuant to such injunctive relief, the court may order such unauthorized insurer or plan to pay money sufficient to pay for the outstanding claims of residents of this state against such insurer or plan and for the adjustment of such claims and the administration of such claims and adjustment. The money shall be payable to any fund established by the director for the purposes of this section. Such fund shall be controlled and administered by the director and his appointees, subject to the supervision of the court. The director and his appointees shall be subject to judicial immunity for any acts or omissions within the scope of establishing, controlling or administering such fund.

(L. 1993 H.B. 709 § 40)



Section 376.1060 Access to dental services not to be sold, assigned, or granted access without express authorization — definitions — requirements.

Effective 28 Aug 2014

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1060. Access to dental services not to be sold, assigned, or granted access without express authorization — definitions — requirements. — 1. As used in this section, the following terms shall mean:

(1) "Contracting entity", any person or entity that is engaged in the act of contracting with providers for the delivery of dental services or the selling or assigning of dental network plans to other health care entities;

(2) "Identify", providing in writing, by email or otherwise, to the participating provider the name, address, and telephone number, to the extent possible, for any third party to which the contracting entity has granted access to the health care services of the participating provider;

(3) "Network plan", health insurance coverage offered by a health insurance issuer under which the financing and delivery of dental services are provided in whole or in part through a defined set of participating providers under contract with the health insurance issuer;

(4) "Participating provider", a provider who, under a contract with a contracting entity, has agreed to provide dental services with an expectation of receiving payment, other than coinsurance, co-payments or deductibles, directly or indirectly from the contracting entity;

(5) "Provider", any person licensed under section 332.071.

2. A contracting entity shall not sell, assign, or otherwise grant access to the dental services of a participating provider under a health care contract unless expressly authorized by the health care contract. The health care contract shall specifically provide that one purpose of the contract is the selling, assigning, or giving the contracting entity rights to the services of the participating provider, including network plans.

3. Upon entering a contract with a participating provider and upon request by a participating provider, a contracting entity shall properly identify any third party that has been granted access to the dental services of the participating provider.

4. A contracting entity that sells, assigns, or otherwise grants access to the dental services of a participating provider shall maintain an internet website or a toll-free telephone number through which the participating provider may obtain information which identifies the insurance carrier to be used to reimburse the participating provider for the covered dental services.

5. A contracting entity that sells, assigns, or otherwise grants access to a participating provider's dental services shall ensure that an explanation of benefits or remittance advice furnished to the participating provider that delivers dental services under the health care contract identifies the contractual source of any applicable discount.

6. All third parties that have contracted with a contracting entity to purchase, be assigned, or otherwise be granted access to the participating provider's discounted rate shall comply with the participating provider's contract, including all requirements to encourage access to the participating provider, and pay the participating provider pursuant to the rates of payment and methodology set forth in that contract, unless otherwise agreed to by a participating provider.

7. A contracting entity is deemed in compliance with this section when the insured's identification card provides information which identifies the insurance carrier to be used to reimburse the participating provider for the covered dental services.

(L. 2014 S.B. 884)



Section 376.1075 Definitions.

Effective 28 Aug 1998

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1075. Definitions. — As used in sections 376.1075 to 376.1095, the following terms mean:

(1) "Administrator", "third-party administrator" or "TPA", a person who directly or indirectly solicits or effects coverage of, underwrites, collects charges or premiums from, or adjusts or settles claims on residents of this state, or residents of another state from offices in this state, in connection with life or health insurance coverage, annuities, or workers' compensation except any of the following:

(a) An employer on behalf of its employees or the employees of one or more subsidiary or affiliated corporations of such employer;

(b) A union on behalf of its members;

(c) An insurance company which is either licensed in this state pursuant to the requirements of this chapter or chapter 379;

(d) An insurer authorized to do insurance business in another state pursuant to similar laws, with respect to a policy lawfully issued and delivered in a state other than this state, when engaged in transacting the business of insurance as defined by this chapter and chapter 379;

(e) A health service corporation, health maintenance organization or prepaid dental plan operating pursuant to the requirements of chapter 354, when engaged in its duties of providing health care or dental services and indemnifying its members;

(f) A life or health agent or broker licensed in this state, whose activities are limited exclusively to the sale of insurance;

(g) A creditor on behalf of its debtors with respect to insurance covering a debt between the creditor and its debtors;

(h) A trust, its trustees, agents and employees acting thereunder, established in conformity with 29 U.S.C. 186;

(i) A trust exempt from taxation under Section 501(a) of the Internal Revenue Code, its trustees, and employees acting thereunder;

(j) A custodian, its agents and employees acting pursuant to a custodian account which meets the requirements of Section 401(f) of the Internal Revenue Code;

(k) A bank, credit union or other financial institution which is subject to supervision or examination by federal or state banking authorities;

(l) A credit card issuing company which advances for and collects premiums or charges from its credit card holders who have authorized it to do so, provided such company does not adjust or settle claims;

(m) A person who adjusts or settles claims in the normal course of his or her practice or employment as an attorney at law, and who does not collect charges or premiums in connection with life or health insurance coverage or annuities;

(n) An adjuster whose activities are limited to adjustment of claims and who is either licensed by this state or working on behalf of a licensed workers' compensation insurer;

(o) A person licensed as an insurance agent in this state, whose activities are limited exclusively to the activities of a managing general agent;

(2) "Affiliate" or "affiliated", any entity or person who directly or indirectly through one or more intermediaries, controls or is controlled by, or is under common control with, a specified entity or person;

(3) "Control", as defined in chapter 382;

(4) "Director", the director of the department of insurance, financial institutions and professional registration;

(5) "Insurance" or "insurance coverage", any coverage offered or provided by an insurer;

(6) "Insurer", any person undertaking to provide life or health insurance coverage, annuities or workers' compensation coverage in this state. For the purposes of sections 376.1075 to 376.1095, insurer includes a licensed insurance company, a prepaid hospital or medical care plan, a health maintenance organization, a multiple employer self-insured health plan, a self-insured multiple employer welfare arrangement, or any other person providing a plan of insurance subject to state insurance regulation. Insurer does not include a bona fide employee benefit plan established by an employer or an employee organization, or both, for which the insurance laws of this state are preempted pursuant to the Employee Retirement Income Security Act of 1974;

(7) "Underwrites" or "underwriting" means, but is not limited to, the acceptance of employer or individual applications for coverage of individuals in accordance with the written rules of the insurer, the overall planning and coordinating of an insurance program, and the ability to procure bonds and excess insurance.

(L. 1993 H.B. 709 § 41, A.L. 1998 H.B. 1601, et al. merged with S.B. 852 & 913)

Effective 8-28-98 (H.B. 1601, et al.); 1-01-99 (S.B. 852 & 913)



Section 376.1077 Administrator to have agreement with insurer, form, contents — termination, how.

Effective 28 Aug 1993

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1077. Administrator to have agreement with insurer, form, contents — termination, how. — 1. No administrator shall act as such without a written agreement between the administrator and the insurer, and such written agreement shall be retained as part of the official records of both the insurer and the administrator for the duration of the agreement and five years thereafter. The agreement shall contain all provisions required by sections 376.1075 to 376.1095, except insofar as those requirements do not apply to the functions performed by the administrator.

2. The written agreement shall include a statement of duties which the administrator is expected to perform on behalf of the insurer and the lines, classes or types of insurance for which the administrator is to be authorized to administer. The agreement shall make provision with respect to underwriting or other standards pertaining to the business underwritten by such insurer.

3. The insurer or administrator may, with written notice, terminate the written agreement for cause as provided in the agreement. The insurer may suspend the underwriting authority of the administrator during the pendency of any dispute regarding the cause for termination of the written agreement. The insurer shall fulfill any lawful obligations with respect to policies affected by the written agreement, regardless of any dispute between the insurer and the administrator.

(L. 1993 H.B. 709 § 42)



Section 376.1080 Payments of premiums and claims deemed paid, when.

Effective 28 Aug 1993

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1080. Payments of premiums and claims deemed paid, when. — If an insurer uses the services of an administrator, the payment to the administrator of any premiums or charges for insurance by or on behalf of the insured party shall be deemed to have been received by the insurer, and the payment of return premiums or claim payments forwarded by the insurer to the administrator shall not be deemed to have been paid to the insured party or claimant until such payments are received by the insured party or claimant. Nothing in this section limits any right of the insurer against the administrator resulting from the failure of the administrator to make payments to the insurer, insured parties or claimants.

(L. 1993 H.B. 709 § 43)



Section 376.1082 Records maintained by administrator for insurer — director may examine records — records owned by insurer, transfer allowed, when.

Effective 28 Aug 1993

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1082. Records maintained by administrator for insurer — director may examine records — records owned by insurer, transfer allowed, when. — 1. Every administrator shall maintain and make available to the insurer complete books and records of all transactions performed on behalf of the insurer. The books and records shall be maintained in accordance with prudent standards of insurance record keeping and shall be maintained for a period of not less than five years from the date of their creation.

2. The director shall have access to books and records maintained by an administrator for the purposes of examination, audit and inspection. Any trade secrets contained in such books and records, including the identity and addresses of policyholders and certificate holders, shall be kept confidential, except that the director may use such information in any proceeding instituted against the administrator. Examinations shall be conducted pursuant to sections 374.160, 374.162, 374.190, 374.202 to 374.207 and 374.220.

3. The insurer shall own the records generated by the administrator pertaining to the insurer; however, the administrator shall retain the right to continuing access to books and records to permit the administrator to fulfill all of its contractual obligations to insured parties, claimants, and the insurer.

4. In the event the insurer and the administrator cancel their agreement, notwithstanding the provisions of subsection 1 of this section, the administrator may, by written agreement with the insurer, transfer all records to a new administrator rather than retain them for five years. In such cases, the new administrator shall acknowledge, in writing, that he is responsible for retaining the records of the prior administrator as required in subsection 1 of this section.

(L. 1993 H.B. 709 § 44)



Section 376.1083 Advertising restrictions for administrator.

Effective 28 Aug 1993

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1083. Advertising restrictions for administrator. — An administrator may use only such advertising pertaining to the business underwritten by an insurer as has been approved in writing by the insurer in advance of its use.

(L. 1993 H.B. 709 § 45)



Section 376.1084 Insurer responsible for benefits and underwriting practices — insurer to conduct review of administrator, when.

Effective 28 Aug 1993

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1084. Insurer responsible for benefits and underwriting practices — insurer to conduct review of administrator, when. — 1. If an insurer uses the services of an administrator, the insurer shall be responsible for determining the benefits, premium rates, underwriting criteria and claims payment procedures applicable to such coverage and for securing reinsurance, if any. The rules pertaining to these matters shall be provided, in writing, by the insurer to the administrator. The responsibilities of the administrator as to any of these matters shall be set forth in the written agreement between the administrator and the insurer.

2. It is the sole responsibility of the insurer to provide for competent administration of its programs.

3. In cases where an administrator administers benefits for more than one hundred certificate holders on behalf of an insurer, the insurer shall, at least semiannually, conduct a review of the operations of the administrator. At least one such review shall be an on-site audit of the operations of the administrator.

(L. 1993 H.B. 709 § 46)



Section 376.1085 Premiums held in fiduciary capacity, duties — financial records, duties — withdrawals from fiduciary account by agreement only, contents — payment of claims.

Effective 28 Aug 1993

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1085. Premiums held in fiduciary capacity, duties — financial records, duties — withdrawals from fiduciary account by agreement only, contents — payment of claims. — 1. All insurance charges or premiums collected by an administrator on behalf of or for an insurer or insurers, and the return of premiums received from that insurer or insurers, shall be held by the administrator in a fiduciary capacity. Such funds shall be immediately remitted to the person or persons entitled to them or shall be deposited promptly in a fiduciary account established and maintained by the administrator in a federally or state insured financial institution. The written agreement between the administrator and the insurer shall provide for the administrator to render periodically an accounting to the insurer detailing all transactions performed by the administrator pertaining to the business underwritten by the insurer.

2. If charges or premiums deposited in a fiduciary account have been collected on behalf of or for one or more insurers, the administrator shall keep records clearly recording the deposits in and withdrawals from the account on behalf of each insurer. The administrator shall keep copies of all the records and, upon request of an insurer, shall furnish the insurer with copies of the records pertaining to such deposits and withdrawals.

3. The administrator shall not pay any claim by withdrawals from a fiduciary account in which premiums or charges are deposited. Withdrawals from such account shall be made as provided in the written agreement between the administrator and the insurer. The written agreement shall address, but not be limited to, the following:

(1) Remittance to an insurer entitled to remittance;

(2) Deposit in an account maintained in the name of the insurer;

(3) Transfer to and deposit in a claims-paying account, with claims to be paid as provided for in subsection 4 of this section;

(4) Payment to a group policyholder for remittance to the insurer entitled to such remittance;

(5) Payment to the administrator of its commissions, fees or charges; or

(6) Remittance of return premium to the person or persons entitled to such return premium.

4. All claims paid by the administrator from funds collected on behalf of or for an insurer shall be paid only on drafts or checks of, and as authorized by, the insurer.

(L. 1993 H.B. 709 § 47)



Section 376.1087 Commissions not to be contingent on savings in payment of claims — may be based on premiums collected.

Effective 28 Aug 1993

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1087. Commissions not to be contingent on savings in payment of claims — may be based on premiums collected. — 1. An administrator shall not enter into any agreement or understanding with an insurer in which the effect is to make the amount of the administrator's commissions, fees or charges contingent upon savings effected in the adjustment, settlement and payment of losses covered by the insurer's obligations. This provision shall not prohibit an administrator from receiving performance based compensation for providing hospital or other auditing services.

2. This section shall not prevent the compensation of an administrator from being based on premiums or charges collected or the number of claims paid or processed.

(L. 1993 H.B. 709 § 48)



Section 376.1088 Notice to policyholder of administrator, contents, required — disclosure of receipts to insurer.

Effective 28 Aug 1993

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1088. Notice to policyholder of administrator, contents, required — disclosure of receipts to insurer. — 1. When the services of an administrator are used, the administrator shall provide a written notice to, and approved by, the insurer to covered individuals advising them of the identity of, and relationship among, the administrator, the policyholder and any insurer.

2. When an administrator collects funds, the reason for collection of each item shall be identified to the insured party and each item shall be shown separately from any premium. Additional charges may not be made for services to the extent the services have been paid for by the insurer.

3. The administrator shall disclose to the insurer all charges, fees and commissions received from all services in connection with the provision of administrative services for the insurer, including any fees or commissions paid by insurers providing reinsurance, stop loss coverage, or other form of insured benefit.

(L. 1993 H.B. 709 § 49)



Section 376.1090 Materials delivered to administrator for insured to be promptly delivered.

Effective 28 Aug 1993

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1090. Materials delivered to administrator for insured to be promptly delivered. — Any policies, certificates, booklets, termination notices or other written communications delivered by the insurer to the administrator for delivery to insured parties or covered individuals shall be delivered by the administrator promptly after receipt of instructions from the insurer to deliver them.

(L. 1993 H.B. 709 § 50)



Section 376.1092 Certificate of authority, required, application, contents, fee — refusal to issue, when — renewal — bond, required when.

Effective 28 Aug 1993

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1092. Certificate of authority, required, application, contents, fee — refusal to issue, when — renewal — bond, required when. — 1. No person shall act as, or offer to act as, or hold himself out to be an administrator in this state without a valid certificate of authority as an administrator issued by the director.

2. Applicants to be an administrator shall make an application to the director upon a form to be furnished by the director. The application shall include or be accompanied by the following information and documents:

(1) All basic organizational documents of the administrator, including, but not limited to, any articles of incorporation, articles of association, partnership agreement, trade name certificate, trust agreement, shareholder agreement and other applicable documents and all amendments to such documents;

(2) The bylaws, rules, regulations or similar documents regulating the internal affairs of the administrator;

(3) The names, addresses, official positions and professional qualifications of the individuals who are responsible for the conduct of affairs of the administrator, including all members of the board of directors, board of trustees, executive committee or other governing board or committee; the principal officers in the case of a corporation or the partners or members in the case of a partnership or association; shareholders holding directly or indirectly ten percent or more of the voting securities of the administrator; and any other person who exercises control or influence over the affairs of the administrator;

(4) Annual financial statements or reports for the two most recent years which prove that the applicant is solvent and such information as the director may require in order to review the current financial condition of the applicant;

(5) A statement describing the business plan including information on staffing levels and activities proposed in this state and nationwide. The plan shall provide details setting forth the administrator's capability for providing a sufficient number of experienced and qualified personnel in the areas of claims processing, record keeping and underwriting;

(6) If the applicant will be managing the solicitation of new or renewal business, proof that it employs or has contracted with an agent licensed by this state for solicitation and taking of applications. Any applicant which intends to directly solicit insurance contracts or to otherwise act as an insurance agent must provide proof that it has a license as an insurance agent or agency, or as an insurance agent and agency, as applicable, in this state;

(7) An application fee of one thousand dollars;

(8) Such other pertinent information as may be required by the director.

3. The applicant shall make available for inspection by the director copies of all contracts with insurers or other persons using the services of the administrator.

4. The director may refuse to issue a certificate of authority if the director determines that the administrator or any individual responsible for the conduct of affairs of the administrator as described in subdivision (3) of subsection 2 of this section is not competent, trustworthy, financially responsible or of good personal and business reputation, has had an insurance or an administrator license denied or revoked for cause by any state or been subject to any form of criminal, civil or administrative action by any federal or state court or agency resulting* in some form of discipline or sanction.

5. Such certificate shall be renewable annually on the first day of July of each calendar year following the calendar year in which the certificate of registration was originally issued, upon application by the administrator and upon payment of the renewal fee of two hundred fifty dollars, provided that the director of the department of insurance, financial institutions and professional registration is satisfied that none of the facts specified in sections 376.1075 to 376.1095 as grounds for revoking a certificate of registration exist, and any bond required by sections 376.1075 to 376.1095 is in force. Failure to hold such a certificate shall subject the administrator to an administrative penalty of not more than fifty thousand dollars.

6. An administrator shall immediately notify the director of any material change in its ownership, control, or other fact or circumstance affecting its qualification for a certificate of authority in this state.

7. Every administrator, except as hereinafter provided, shall file with the director a surety bond in the amount and form as prescribed by the director. Such bond shall be obtained from an insurance company licensed or approved to do business in the state of Missouri. Any affiliate or subsidiary of an insurance company licensed in this state shall not be required to file such a bond so long as the director is satisfied with the financial condition of such insurance company.

(L. 1993 H.B. 709 § 51)

*Word "result" appears in original rolls.



Section 376.1093 Annual report filed with director, when — contents — filing fee, amount.

Effective 28 Aug 1993

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1093. Annual report filed with director, when — contents — filing fee, amount. — 1. Each administrator shall file an annual report for the preceding calendar year with the director on or before March first of each year, or within such extension of time therefor as the director for good cause may grant. The report shall be in the form and contain such matters as the director prescribes and shall be verified by at least two officers of the administrator.

2. The annual report shall include the complete names and addresses of all insurers and trusts with which the administrator had an agreement during the preceding fiscal year.

3. The annual report shall identify which insurers or trusts are fully insured by an insurer licensed to transact business in this state, self-insured, or have stop-loss coverage.

4. For those insurers or trusts which are fully insured or which possess stop-loss coverage, the annual report shall identify the carrier and policy or certificate number.

5. At the time of filing its annual report, the administrator shall pay a filing fee of two hundred fifty dollars.

(L. 1993 H.B. 709 § 52)



Section 376.1094 Certificate of authority, suspension or revocation, grounds — civil action, when.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1094. Certificate of authority, suspension or revocation, grounds — civil action, when. — 1. The director shall suspend or revoke the certificate of authority of an administrator if the director finds that the administrator:

(1) Is in an unsound financial condition;

(2) Is using such methods or practices in the conduct of its business so as to render its further transaction of business in this state hazardous or injurious to insured persons or the public; or

(3) Has failed to satisfy any judgment rendered against it in this state within sixty days after the judgment has become final.

2. The director may, in his discretion, suspend or revoke the certificate of authority of an administrator if the director finds that the administrator or any of its officers, directors or any individual responsible for the conduct of its affairs as described in subdivision (3) of subsection 2 of section 376.1092:

(1) Has violated any lawful rule or order of the director or any provision of the insurance laws of this state;

(2) Has refused to be examined or to produce its accounts, records and files for examination, or if any of its officers has refused to give information with respect to its affairs or has refused to perform any other legal obligation as to such examination, when required by the director;

(3) Has, without just cause, refused to pay proper claims or perform services arising under its contracts or has, without just cause, caused covered individuals to accept less than the amount due them or caused covered individuals to employ attorneys or bring suit against the administrator to secure full payment or settlement of such claims;

(4) Is affiliated with or under the same general management or interlocking directorate or ownership as another administrator or insurer which unlawfully transacts business in this state without having a certificate of authority;

(5) At any time fails to meet any qualification for which issuance of the certificate could have been refused had such failure then existed and been known to the department;

(6) Has been convicted of, or has entered a plea of guilty or nolo contendere to, a felony without regard to whether adjudication was withheld;

(7) Is not competent, trustworthy, financially responsible or of good personal and business reputation, has had an insurance or administrator license denied for cause by any state or been subject to any form of administrative, civil or criminal action by any federal or state agency or court resulting in some form of discipline or sanction; or

(8) Is under suspension or revocation in another state.

3. The director may, in his discretion and without advance notice or hearing thereon, immediately suspend the certificate of any administrator if the director finds that one or more of the following circumstances exist:

(1) The administrator is insolvent or impaired;

(2) A proceeding for receivership, conservatorship, rehabilitation, or other delinquency proceeding regarding the administrator has been commenced in any state;

(3) The financial condition or business practices of the administrator otherwise poses an imminent threat to the public health, safety or welfare of the residents of this state.

4. If the director determines that a person has engaged, is engaging in, or has taken a substantial step toward engaging in an act, practice or course of business constituting a violation of sections 376.1075 to 376.1095 or a rule adopted or order issued pursuant thereto, or that a person has materially aided or is materially aiding an act, practice, omission, or course of business constituting a violation of sections 376.1075 to 376.1095 or a rule adopted or order issued pursuant thereto, the director may issue such administrative orders as authorized under section 374.046. A violation of any of these sections is a level three violation under section 374.049.

5. If the director believes that a person has engaged, is engaging in, or has taken a substantial step toward engaging in an act, practice or course of business constituting a violation of sections 376.1075 to 376.1095 or a rule adopted or order issued pursuant thereto, or that a person has materially aided or is materially aiding an act, practice, omission, or course of business constituting a violation of sections 376.1075 to 376.1095 or a rule adopted or order issued pursuant thereto, the director may maintain a civil action for relief authorized under section 374.048. A violation of any of these sections is a level three violation under section 374.049.

(L. 1993 H.B. 709 § 53, A.L. 2007 S.B. 66)



Section 376.1095 Rules and regulations, promulgation.

Effective 28 Aug 1995

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1095. Rules and regulations, promulgation. — The director shall have the power to promulgate such rules and regulations as are necessary to implement the provisions of sections 376.1075 to 376.1095. No rule or portion of a rule promulgated under the authority of sections 376.1075 to 376.1095 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1993 H.B. 709 § 54, A.L. 1995 S.B. 3)



Section 376.1186 State-based health benefit exchanges prohibited without statutory authority — executive order to establish prohibited — state agency restrictions — taxpayer standing — definitions.

Effective 06 Nov 2012, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1186. State-based health benefit exchanges prohibited without statutory authority — executive order to establish prohibited — state agency restrictions — taxpayer standing — definitions. — 1. No state-based health benefit exchange may be established, created, or operated within this state in order to implement Section 1311 of the federal health care act, 42 U.S.C. Section 18031, or any other provision of the federal health care act that relates to the creation and operation of a state-based health benefit exchange, unless the authority to create or operate such an exchange is enacted into law through:

(1) A bill as prescribed by Article III of the Missouri Constitution;

(2) An initiative petition as prescribed by Article III, Section 50 of the Missouri Constitution; or

(3) A referendum as prescribed by Article III, Section 52(a) of the Missouri Constitution.

2. In no case shall the authority for establishing, administering, or operating a state-based health benefit exchange in Missouri be based upon an executive order issued by the governor of Missouri.

3. No department, agency, instrumentality or political subdivision of the state of Missouri shall establish any program, promulgate any rule, policy, guideline or plan or change any program, rule, policy or guideline to implement, establish, create, administer or otherwise operate a state-based health benefit exchange described in the federal health care act unless such department, agency, instrumentality or political subdivision has received statutory authority to do so in a manner consistent with subsection 1 of this section. No department, agency, instrumentality or political subdivision of the state of Missouri shall act as an eligible entity as described in Section 1311(f)(3)(B) of the federal health care act to perform one or more of the responsibilities of a state-based health benefit exchange unless authorized by statute or a regulation validly promulgated pursuant to such statute.

4. No department, agency, instrumentality, or political subdivision of this state shall apply for, accept or expend federal moneys related to the creation, implementation or operation of a state-based health benefit exchange or a federally facilitated health benefit exchange unless such acceptance or expenditure is authorized by statute or an appropriations bill.

5. No department, agency, instrumentality, political subdivision, public officer or employee of this state shall enter into any agreement or any obligation to establish, administer, or operate a federally facilitated health benefit exchange described in Section 1321(c)(1) of the federal health care act unless such department, agency, instrumentality, political subdivision, public officer or employee of this state has received statutory authority to enter into such agreements or obligations. No department, agency, instrumentality, political subdivision, public officer or employee of this state shall provide assistance or resources of any kind to any department, agency, public official, employee or agent of the federal government related to the creation or operation of a federally facilitated health benefit exchange unless such assistance or resources are authorized by state statute or a regulation promulgated thereto or such assistance or resources are specifically required by federal law.

6. Any taxpayer of this state or any member of the general assembly shall have standing to bring suit against the state of Missouri or any official, department, division, agency, or political subdivision of this state which is in violation of this section in any court with jurisdiction to enforce the provisions of this section. The court shall award attorney's fees, court costs, and all reasonable expenses incurred by the taxpayer or member of the general assembly if the court finds that the provisions of this section have been violated. Such attorney's fees, court costs, and reasonable expenses shall be paid from funds appropriated to the department, division, agency, or any political subdivision of this state determined to have violated, in whole or in part, the provisions of this section. In no case shall the award of attorney's fees, court costs, or reasonable expenses be paid from the legal defense fund, nor shall any department, division, agency, or political subdivision of this state request, or be granted, additional appropriations in order to satisfy an award made under this section.

7. As used in this section, the term "federal health care act" shall mean the federal Patient Protection and Affordable Care Act, Public Law 111-148, as amended by the federal Health Care and Education Reconciliation Act of 2010, Public Law 111-152, and any amendments thereto, or regulations or guidance issued under such federal acts.

8. As used in this section, the term "state-based health benefit exchange" means a governmental agency or nonprofit entity established by the state of Missouri and not the federal government that meets the applicable requirements of Section 1311 of the federal health care act and regulations promulgated thereto and makes qualified health care plans available to qualified individuals and qualified employers. The term "state-based health benefit exchange" includes regional or other interstate exchanges and subsidiary exchanges as described in Section 1311(f)(1) and (2) of the federal health care act. The term "federally facilitated health benefit exchange" means a health benefit exchange established and operated by the Secretary of Health and Human Services under Section 1321(c)(1) of the federal health care act, either directly or through agreement with a not-for-profit entity.

(L. 2012 S.B 464 Adopted by Referendum, Proposition E, November 6, 2012)



Section 376.1190 Health care mandates — review by oversight division — actuarial analysis.

Effective 28 Aug 2011

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1190. Health care mandates — review by oversight division — actuarial analysis. — Any health care benefit mandate proposed after August 28, 2011, shall be subject to review by the oversight division of the joint committee on legislative research. The oversight division shall perform an actuarial analysis of the cost impact to private and public payers of any new or revised mandated health care benefit proposed by the general assembly after August 28, 2011, and a recommendation shall be delivered to the speaker and the president pro tem prior to mandate being enacted.

(L. 2011 S.B. 62 § 376.1190, subsec. 3)

CROSS REFERENCE:

Nonseverability clause, 190.840



Section 376.1192 Mandated health insurance coverage — actuarial analysis by oversight division — cost — expiration date.

Effective 28 Aug 2013, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1192. Mandated health insurance coverage — actuarial analysis by oversight division — cost — expiration date. — 1. As used in this section, "health benefit plan" and "health carrier" shall have the same meaning as such terms are defined in section 376.1350.

2. Beginning September 1, 2013, the oversight division of the joint committee on legislative research shall perform an actuarial analysis of the cost impact to health carriers, insureds with a health benefit plan, and other private and public payers if state mandates were enacted to provide health benefit plan coverage for the following:

(1) Orally administered anticancer medication that is used to kill or slow the growth of cancerous cells charged at the same co-payment, deductible, or coinsurance amount as intravenously administered or injected cancer medication that is provided, regardless of formulation or benefit category determination by the health carrier administering the health benefit plan;

(2) Diagnosis and treatment of eating disorders that include anorexia nervosa, bulimia, binge eating, eating disorders nonspecified, and any other severe eating disorders contained in the most recent version of the Diagnostic and Statistical Manual of Mental Disorders published by the American Psychiatric Association. The actuarial analysis shall assume the following are included in health benefit plan coverage:

(a) Residential treatment for eating disorders, if such treatment is medically necessary in accordance with the Practice Guidelines for the Treatment of Patients with Eating Disorders, as most recently published by the American Psychiatric Association; and

(b) Access to medical treatment that provides coverage for integrated care and treatment as recommended by medical and mental health care professionals, including but not limited to psychological services, nutrition counseling, physical therapy, dietician services, medical monitoring, and psychiatric monitoring.

3. By December 31, 2013, the director of the oversight division of the joint committee on legislative research shall submit a report of the actuarial findings prescribed by this section to the speaker of the house of representatives, the president pro tempore of the senate, and the chairpersons of the house of representatives committee on health insurance and the senate small business, insurance and industry committee, or the committees having jurisdiction over health insurance issues if the preceding committees no longer exist.

4. For the purposes of this section, the actuarial analysis of health benefit plan coverage shall assume that such coverage:

(1) Shall not be subject to any greater deductible or co-payment than other health care services provided by the health benefit plan; and

(2) Shall not apply to a supplemental insurance policy, including a life care contract, accident-only policy, specified disease policy, hospital policy providing a fixed daily benefit only, Medicare supplement policy, long-term care policy, short-term major medical policies of six months' or less duration, or any other supplemental policy.

5. The cost for each actuarial analysis shall not exceed thirty thousand dollars and the oversight division of the joint committee on legislative research may utilize any actuary contracted to perform services for the Missouri consolidated health care plan to perform the analysis required under this section.

6. The provisions of this section shall expire on December 31, 2013.

(L. 2013 S.B. 161 merged with S.B. 262)

Expires 12-31-13



Section 376.1199 Coverage for certain obstetrical/gynecological services — exclusion of contraceptive coverage permitted, when — rulemaking authority.

Effective 12 Oct 2012, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

*376.1199. Coverage for certain obstetrical/gynecological services — exclusion of contraceptive coverage permitted, when — rulemaking authority. — 1. Each health carrier or health benefit plan that offers or issues health benefit plans providing obstetrical/gynecological benefits and pharmaceutical coverage, which are delivered, issued for delivery, continued or renewed in this state on or after January 1, 2002, shall:

(1) Notwithstanding the provisions of subsection 4 of section 354.618, provide enrollees with direct access to the services of a participating obstetrician, participating gynecologist or participating obstetrician/gynecologist of her choice within the provider network for covered services. The services covered by this subdivision shall be limited to those services defined by the published recommendations of the accreditation council for graduate medical education for training an obstetrician, gynecologist or obstetrician/gynecologist, including but not limited to diagnosis, treatment and referral for such services. A health carrier shall not impose additional co-payments, coinsurance or deductibles upon any enrollee who seeks or receives health care services pursuant to this subdivision, unless similar additional co-payments, coinsurance or deductibles are imposed for other types of health care services received within the provider network. Nothing in this subsection shall be construed to require a health carrier to perform, induce, pay for, reimburse, guarantee, arrange, provide any resources for or refer a patient for an abortion, as defined in section 188.015, other than a spontaneous abortion or to prevent the death of the female upon whom the abortion is performed, or to supersede or conflict with section 376.805; and

(2) Notify enrollees annually of cancer screenings covered by the enrollees' health benefit plan and the current American Cancer Society guidelines for all cancer screenings or notify enrollees at intervals consistent with current American Cancer Society guidelines of cancer screenings which are covered by the enrollees' health benefit plans. The notice shall be delivered by mail unless the enrollee and health carrier have agreed on another method of notification; and

(3) Include coverage for services related to diagnosis, treatment and appropriate management of osteoporosis when such services are provided by a person licensed to practice medicine and surgery in this state, for individuals with a condition or medical history for which bone mass measurement is medically indicated for such individual. In determining whether testing or treatment is medically appropriate, due consideration shall be given to peer-reviewed medical literature. A policy, provision, contract, plan or agreement may apply to such services the same deductibles, coinsurance and other limitations as apply to other covered services; and

(4) If the health benefit plan also provides coverage for pharmaceutical benefits, provide coverage for contraceptives either at no charge or at the same level of deductible, coinsurance or co-payment as any other covered drug.

­­

­

2. For the purposes of this section, "health carrier" and "health benefit plan" shall have the same meaning as defined in section 376.1350.

3. The provisions of this section shall not apply to a supplemental insurance policy, including a life care contract, accident-only policy, specified disease policy, hospital policy providing a fixed daily benefit only, Medicare supplement policy, long-term care policy, short-term major medical policies of six months or less duration, or any other supplemental policy as determined by the director of the department of insurance, financial institutions and professional registration.

4. Notwithstanding the provisions of subdivision (4) of subsection 1 of this section to the contrary:

(1) Any health carrier shall offer and issue to any person or entity purchasing a health benefit plan, a health benefit plan that excludes coverage for contraceptives if the use or provision of such contraceptives is contrary to the moral, ethical or religious beliefs or tenets of such person or entity;

(2) Upon request of an enrollee who is a member of a group health benefit plan and who states that the use or provision of contraceptives is contrary to his or her moral, ethical or religious beliefs, any health carrier shall issue to or on behalf of such enrollee a policy form that excludes coverage for contraceptives. Any administrative costs to a group health benefit plan associated with such exclusion of coverage not offset by the decreased costs of providing coverage shall be borne by the group policyholder or group plan holder;

(3) Any health carrier which is owned, operated or controlled in substantial part by an entity that is operated pursuant to moral, ethical or religious tenets that are contrary to the use or provision of contraceptives shall be exempt from the provisions of subdivision (4) of subsection 1 of this section. For purposes of this subsection, if new premiums are charged for a contract, plan or policy, it shall be determined to be a new contract, plan or policy.

5. Except for a health carrier that is exempted from providing coverage for contraceptives pursuant to this section, a health carrier shall allow enrollees in a health benefit plan that excludes coverage for contraceptives pursuant to subsection 4 of this section to purchase a health benefit plan that includes coverage for contraceptives.

6. Any health benefit plan issued pursuant to subsection 1 of this section shall provide clear and conspicuous written notice on the enrollment form or any accompanying materials to the enrollment form and the group health benefit plan application and contract:

(1) Whether coverage for contraceptives is or is not included;

(2) That an enrollee who is a member of a group health benefit plan with coverage for contraceptives has the right to exclude coverage for contraceptives if such coverage is contrary to his or her moral, ethical or religious beliefs;

(3) That an enrollee who is a member of a group health benefit plan without coverage for contraceptives has the right to purchase coverage for contraceptives;

(4) Whether an optional rider for elective abortions has been purchased by the group contract holder pursuant to section 376.805; and

(5) That an enrollee who is a member of a group health plan with coverage for elective abortions has the right to exclude and not pay for coverage for elective abortions if such coverage is contrary to his or her moral, ethical, or religious beliefs.

­­

­

7. Health carriers shall not disclose to the person or entity who purchased the health benefit plan the names of enrollees who exclude coverage for contraceptives in the health benefit plan or who purchase a health benefit plan that includes coverage for contraceptives. Health carriers and the person or entity who purchased the health benefit plan shall not discriminate against an enrollee because the enrollee excluded coverage for contraceptives in the health benefit plan or purchased a health benefit plan that includes coverage for contraceptives.

8. The departments of health and senior services and insurance, financial institutions and professional registration may promulgate rules necessary to implement the provisions of this section. No rule or portion of a rule promulgated pursuant to this section shall become effective unless it has been promulgated pursuant to chapter 536. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2001, shall be invalid and void.

(L. 2001 H.B. 762 merged with S.B. 266, A.L. 2012 S.B. 749)

*Effective 10-12-12, see § 21.250. S.B. 749 was vetoed on July 12, 2012. The veto was overridden on September 12, 2012.

(2013) Subsections 1(4), 4, 5, 6(1), 6(2), and 6(3) of section are pre-empted by the federal Affordable Care Act and its implementing regulations. Missouri Insurance Coalition v. Huff, 947 F.Supp.2d 1014 (E.D.Mo.).



Section 376.1200 Certain policies to offer coverage for treatment of breast cancer — limitation on deductible, lifetime maximum benefit — administration of benefits — application, effect.

Effective 28 Aug 1995

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1200. Certain policies to offer coverage for treatment of breast cancer — limitation on deductible, lifetime maximum benefit — administration of benefits — application, effect. — 1. Each entity offering individual and group health insurance policies providing coverage on an expense-incurred basis, individual and group service or indemnity type contracts issued by a health services corporation, individual and group service contracts issued by a health maintenance organization, all self-insured group arrangements to the extent not preempted by federal law and all managed health care delivery entities of any type or description, that are delivered, issued for delivery, continued or renewed in this state on or after January 1, 1996, shall offer coverage for the treatment of breast cancer by dose-intensive chemotherapy/autologous bone marrow transplants or stem cell transplants when performed pursuant to nationally accepted peer review protocols utilized by breast cancer treatment centers experienced in dose-intensive chemotherapy/autologous bone marrow transplants or stem cell transplants. The offer of benefits under this section shall be in writing and must be accepted in writing by the individual or group policyholder or contract holder.

2. Such health care service shall not be subject to any greater deductible or co-payment than any other health care service provided by the policy, contract or plan, except that the policy, contract or plan may contain a provision imposing a lifetime benefit maximum of not less than one hundred thousand dollars, for dose-intensive chemotherapy/autologous bone marrow transplants or stem cell transplants for breast cancer treatment.

3. Benefits may be administered for such health care service through a managed care program of exclusive and/or preferred contractual arrangements with one or more providers rendering such health care service. These contractual arrangements may provide that the provider shall hold the patient harmless for the cost of rendering such health care service if it is subsequently found by the entity authorized to resolve disputes that:

(1) Such care did not qualify under the protocols established for the providing of care for such health care service;

(2) Such care was not medically appropriate; or

(3) The provider otherwise failed to comply with the utilization management or other managed care provision agreed to in any contract between the entity and the provider.

4. The provisions of this section shall not apply to short-term travel, accident-only, limited or specified disease policies, or to short-term nonrenewable policies of not more than seven months duration.

5. Nothing in this section shall prohibit an entity from including all or part of such health care services as standard coverage in its policies, contracts or plans.

(L. 1995 S.B. 27)



Section 376.1209 Mastectomy — mandatory insurance coverage for prosthetic devices and reconstructive surgery — no time limit to be imposed.

Effective 28 Aug 2001

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1209. Mastectomy — mandatory insurance coverage for prosthetic devices and reconstructive surgery — no time limit to be imposed. — 1. Each entity offering individual and group health insurance policies providing coverage on an expense-incurred basis, individual and group service or indemnity type contracts issued by a nonprofit corporation, individual and group service contracts issued by a health maintenance organization, all self-insured group arrangements to the extent not preempted by federal law, and all managed health care delivery entities of any type or description, that provide coverage for the surgical procedure known as a mastectomy, and which are delivered, issued for delivery, continued or renewed in this state on or after January 1, 1998, shall provide coverage for prosthetic devices or reconstructive surgery necessary to restore symmetry as recommended by the oncologist or primary care physician for the patient incident to the mastectomy. Coverage for prosthetic devices and reconstructive surgery shall be subject to the same deductible and coinsurance conditions applied to the mastectomy and all other terms and conditions applicable to other benefits with the exception that no time limit shall be imposed on an individual for the receipt of prosthetic devices or reconstructive surgery and if such individual changes his or her insurer, then the new policy subject to the federal Women's Health and Cancer Rights Act (Sections 901-903 of P.L. 105-277), as amended, shall provide coverage consistent with the federal Women's Health and Cancer Rights Act (Sections 901-903 of P.L. 105-277), as amended, and any regulations promulgated pursuant to such act.

2. As used in this section, the term "mastectomy" means the removal of all or part of the breast for medically necessary reasons, as determined by a physician licensed pursuant to chapter 334.

3. The provisions of this section shall not apply to a supplemental insurance policy, including a life care contract, accident-only policy, specified disease policy, hospital policy providing a fixed daily benefit only, Medicare supplement policy or long-term care policy.

(L. 1997 H.B. 129, A.L. 2001 H.B. 762)



Section 376.1210 Maternity benefits, minimum hospital stays, exceptions — notice of benefits, contents — attending physician defined — rulemaking.

Effective 28 Aug 1996

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1210. Maternity benefits, minimum hospital stays, exceptions — notice of benefits, contents — attending physician defined — rulemaking. — 1. Each entity offering individual and group health insurance policies providing coverage on an expense-incurred basis, individual and group service or indemnity type contracts issued by a nonprofit corporation, individual and group service contracts issued by a health maintenance organization, all self-insured group arrangements to the extent not preempted by federal law, and all managed health care delivery entities of any type or description, that are delivered, issued for delivery, continued or renewed in this state on or after January 1, 1997, and providing for maternity benefits, shall provide coverage for a minimum of forty-eight hours of inpatient care following a vaginal delivery and a minimum of ninety-six hours of inpatient care following a cesarean section for a mother and her newly born child in a hospital as defined in section 197.020 or any other health care facility licensed to provide obstetrical care under the provisions of chapter 197.

2. Notwithstanding the provisions of subsection 1 of this section, any entity offering individual and group health insurance policies providing coverage on an expense-incurred basis, individual and group service or indemnity type contracts issued by a nonprofit corporation, individual and group service contracts issued by a health maintenance organization, all self-insured group arrangements to the extent not preempted by federal law, and all managed health care delivery entities of any type or description that are delivered, issued for delivery, continued or renewed in this state on or after January 1, 1997, and providing for maternity benefits, may authorize a shorter length of hospital stay for services related to maternity and newborn care if:

(1) A shorter hospital stay meets with the approval of the attending physician after consulting with the mother. The physician's approval to discharge shall be made in accordance with the most current version of the "Guidelines for Perinatal Care" prepared by the American Academy of Pediatrics and the American College of Obstetricians and Gynecologists, or similar guidelines prepared by another nationally recognized medical organization; and

(2) The entity providing the individual or group health insurance policy provides coverage for post-discharge care to the mother and her newborn.

3. Post-discharge care shall consist of a minimum of two visits at least one of which shall be in the home, in accordance with accepted maternal and neonatal physical assessments, by a registered professional nurse with experience in maternal and child health nursing or a physician. The location and schedule of the post-discharge visits shall be determined by the attending physician. Services provided by the registered professional nurse or physician shall include, but not be limited to, physical assessment of the newborn and mother, parent education, assistance and training in breast or bottle feeding, education and services for complete childhood immunizations, the performance of any necessary and appropriate clinical tests and submission of a metabolic specimen satisfactory to the state laboratory. Such services shall be in accordance with the medical criteria outlined in the most current version of the "Guidelines for Perinatal Care" prepared by the American Academy of Pediatrics and the American College of Obstetricians and Gynecologists, or similar guidelines prepared by another nationally recognized medical organization. Any abnormality, in the condition of the mother or the child, observed by the nurse shall be reported to the attending physician as medically appropriate.

4. For the purposes of this section, "attending physician" shall include the attending obstetrician, pediatrician, or other physician attending the mother or newly born child.

5. Each entity offering individual and group health insurance policies providing coverage on an expense-incurred basis, individual and group service or indemnity type contracts issued by a nonprofit corporation, individual and group service contracts issued by a health maintenance organization, all self-insured group arrangements to the extent not preempted by federal law and all managed health care delivery entities of any type or description shall provide notice to policyholders, insured persons and participants regarding the coverage required by this section. Such notice shall be in writing and prominently positioned in the policy, certificate of coverage or summary plan description.

6. Such health care service shall not be subject to any greater deductible or co-payment than other similar health care services provided by the policy, contract or plan.

7. No insurer may provide financial disincentives to, or deselect, terminate the services of, require additional documentation from, require additional utilization review, or reduce payments to, or otherwise penalize the attending physician in retaliation solely for ordering care consistent with the provisions of this section.

8. The department of insurance, financial institutions and professional registration shall adopt rules and regulations to implement and enforce the provisions of this section. No rule or portion of a rule promulgated pursuant to this section shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1996 H.B. 1069)



Section 376.1215 Immunizations, mandated coverage, exceptions, rulemaking.

Effective 28 Aug 1996

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1215. Immunizations, mandated coverage, exceptions, rulemaking. — 1. All individual and group health insurance policies providing coverage on an expense-incurred basis, individual and group service or indemnity type contracts issued by a health services corporation, individual and group service contracts issued by a health maintenance organization and all self-insured group arrangements to the extent not preempted by federal law and all managed health care delivery entities of any type or description shall provide coverage for immunizations of a child from birth to five years of age as provided by department of health and senior services regulations.

2. Such coverage shall not be subject to any deductible or co-payment limits.

3. The contract issued by a health maintenance organization may provide that the benefits required pursuant to this section shall be covered benefits only if the services are rendered by a provider who is designated by and affiliated with the health maintenance organization, except that the health maintenance organization shall, as a condition of participation, comply with the immunization requirements of state or federally funded health programs.

4. This section shall not apply to supplemental insurance policies, including life care contracts, accident-only policies, specified disease policies, hospital policies providing a fixed daily benefit only, Medicare supplement policies, long-term care policies, coverage issued as a supplement to liability insurance, short-term major medical policies of six months or less duration and other supplemental policies as determined by the department of insurance, financial institutions and professional registration.

5. The department of health and senior services shall promulgate rules and regulations to determine which immunizations shall be covered by policies, plans or contracts described in this section. No rule or portion of a rule promulgated under the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

6. No health care provider shall charge more than one hundred percent of the reasonable and customary charges for providing any immunization.

(L. 1996 H.B. 904, et al. § 1)



Section 376.1218 Insurance coverage for children enrolled in the Part C early intervention system (First Steps).

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1218. Insurance coverage for children enrolled in the Part C early intervention system (First Steps). — 1. Any health carrier or health benefit plan that offers or issues health benefit plans, other than Medicaid health benefit plans, which are delivered, issued for delivery, continued, or renewed in this state on or after January 1, 2006, shall provide coverage for early intervention services described in this section that are delivered by early intervention specialists who are health care professionals licensed by the state of Missouri and acting within the scope of their professions for children from birth to age three identified by the Part C early intervention system as eligible for services under Part C of the Individuals with Disabilities Education Act, 20 U.S.C. Section 1431, et seq. Such coverage shall be limited to three thousand dollars for each covered child per policy per calendar year, with a maximum of nine thousand dollars per child.

2. As used in this section, "health carrier" and "health benefit plan" shall have the same meaning as such terms are defined in section 376.1350.

3. In the event that any health benefit plan is found not to be required to provide coverage under subsection 1 of this section because of preemption by a federal law, including but not limited to the act commonly known as ERISA contained in Title 29 of the United States Code, or in the event that subsection 1 of this section is found to be unconstitutional, then the lead agency shall be responsible for payment and provision of any benefit provided under this section.

4. For purposes of this section, "early intervention services" means medically necessary speech and language therapy, occupational therapy, physical therapy, and assistive technology devices for children from birth to age three who are identified by the Part C early intervention system as eligible for services under Part C of the Individuals with Disabilities Education Act, 20 U.S.C. Section 1431, et seq. Early intervention services shall include services under an active individualized family service plan that enhance functional ability without effecting a cure. An individualized family service plan is a written plan for providing early intervention services to an eligible child and the child's family that is adopted in accordance with 20 U.S.C. Section 1436. The Part C early intervention system, on behalf of its contracted regional Part C early intervention system centers and providers, shall be considered the rendering provider of services for purposes of this section.

5. No payment made for specified early intervention services shall be applied by the health carrier or health benefit plan against any maximum lifetime aggregate specified in the policy or health benefit plan if the carrier opts to satisfy its obligations under this section under subdivision (2) of subsection 7 of this section. A health benefit plan shall be billed at the applicable Medicaid rate at the time the covered benefit is delivered, and the health benefit plan shall pay the Part C early intervention system at such rate for benefits covered by this section. Services under the Part C early intervention system shall be delivered as prescribed by the individualized family service plan and an electronic claim filed in accordance with the carrier's or plan's standard format. Beginning January 1, 2007, such claims' payments shall be made in accordance with the provisions of sections 376.383 and 376.384.

6. The health care service required by this section shall not be subject to any greater deductible, co-payment, or coinsurance than other similar health care services provided by the health benefit plan.

7. (1) Subject to the provisions of this section, payments made during a calendar year by a health carrier or group of carriers affiliated by or under common ownership or control to the Part C early intervention system for services provided to children covered by the Part C early intervention system shall not exceed one-half of one percent of the direct written premium for health benefit plans as reported to the department of insurance, financial institutions and professional registration on the health carrier's most recently filed annual financial statement.

(2) In lieu of reimbursing claims under this section, a carrier or group of carriers affiliated by or under common ownership or control may, on behalf of all of the carrier's or carriers' health benefit plan or plans providing coverage under this section, directly pay the Part C early intervention system by January thirty-first of the calendar year an amount equal to one-half of one percent of the direct written premium for health benefit plans as reported to the department of insurance, financial institutions and professional registration on the health carrier's most recently filed annual financial statement, or five hundred thousand dollars, whichever is less, and such payment shall constitute full and complete satisfaction of the health benefit plan's obligation for the calendar year. Nothing in this subsection shall require a health carrier or health benefit plan providing coverage under this section to amend or modify any provision of an existing policy or plan relating to the payment or reimbursement of claims by the health carrier or health benefit plan.

8. This section shall not apply to a supplemental insurance policy, including a life care contract, specified disease policy, hospital policy providing a fixed daily benefit only, Medicare supplement policy, hospitalization-surgical care policy, policy that is individually underwritten or provides such coverage for specific individuals and members of their families, long-term care policy, or short-term major medical policies of six months or less duration.

9. Except for health carriers or health benefit plans making payments under subdivision (2) of subsection 7 of this section, the department of insurance, financial institutions and professional registration shall collect data related to the number of children receiving private insurance coverage under this section and the total amount of moneys paid on behalf of such children by private health carriers or health benefit plans. The department shall report to the general assembly regarding the department's findings no later than January 30, 2007, and annually thereafter.

10. Notwithstanding the provisions of section 23.253 to the contrary, the provisions of this section shall not sunset.

(L. 2005 S.B. 500, A.L. 2007 S.B. 112)



Section 376.1219 PKU formula and low protein modified food products covered by insurance, when — exceptions.

Effective 28 Aug 2002

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1219. PKU formula and low protein modified food products covered by insurance, when — exceptions. — 1. Each policy issued by an entity offering individual and group health insurance which provides coverage on an expense-incurred basis, individual and group health service or indemnity type contracts issued by a nonprofit corporation, individual and group service contracts issued by a health maintenance organization, all self-insured group health arrangements to the extent not preempted by federal law, and all health care plans provided by managed health care delivery entities of any type or description, that are delivered, issued for delivery, continued or renewed in this state on or after September 1, 1997, shall provide coverage for formula and low protein modified food products recommended by a physician for the treatment of a patient with phenylketonuria or any inherited disease of amino and organic acids who is covered under the policy, contract, or plan and who is less than six years of age.

2. For purposes of this section, "low protein modified food products" means foods that are specifically formulated to have less than one gram of protein per serving and are intended to be used under the direction of a physician for the dietary treatment of any inherited metabolic disease. Low protein modified food products do not include foods that are naturally low in protein.

3. The coverage required by this section may be subject to the same deductible for similar health care services provided by the policy, contract, or plan as well as a reasonable coinsurance or co-payment on the part of the insured, which shall not be greater than fifty percent of the cost of the formula and food products, and may be subject to an annual benefit maximum of not less than five thousand dollars per covered child. Nothing in this section shall prohibit a carrier from using individual case management or from contracting with vendors of the formula and food products.

4. This section shall not apply to a supplemental insurance policy, including a life care contract, accident-only policy, specified disease policy, hospital policy providing a fixed daily benefit only, Medicare supplement policy, long-term care policy, or any other supplemental policy as determined by the director of the department of insurance, financial institutions and professional registration.

(L. 1997 H.B. 600 & 388, A.L. 2002 S.B. 1026)



Section 376.1220 Insurance coverage for newborn hearing screenings mandated.

Effective 28 Aug 1999

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1220. Insurance coverage for newborn hearing screenings mandated. — 1. Each policy issued by an entity offering individual and group health insurance which provides coverage on an expense-incurred basis, individual or group health service, or indemnity contracts issued by a nonprofit corporation, individual and group service contracts issued by a health maintenance organization, all self-insured group health arrangements to the extent not preempted by federal law, and all health care plans provided by managed health care delivery entities of any type or description that are delivered, issued for delivery, continued or renewed in this state shall provide coverage for newborn hearing screening, necessary rescreening, audiological assessment and follow-up, and initial amplification.

2. The health care service required by this section shall not be subject to any greater deductible or co-payment than other similar health care services provided by the policy, contract or plan.

3. This section shall not apply to a supplemental insurance policy, including a life care contract, accident-only policy, specified disease policy, hospital policy providing a fixed daily benefit only, Medicare supplement policy, long-term care policy, short-term major medical policies of six months or less duration, or any other supplemental policy as determined by the director of the department of insurance, financial institutions and professional registration.

4. Coverage for newborn hearing screening and any necessary rescreening and audiological assessment shall be provided to newborns eligible for medical assistance pursuant to section 208.151, and the children's health program pursuant to sections 208.631 to 208.660, with payment for the newborn hearing screening required in section 191.925, and any necessary rescreening, audiological assessment and follow-up, and amplification as described in section 191.928.

(L. 1999 H.B. 401 § 376.685)

CROSS REFERENCE:

Rulemaking authority, 191.937



Section 376.1222 Prostheses and scalp prostheses to be provided for children under eighteen by Medicaid, children's health insurance and the consolidated plan — no additional insurance cost — amount allowable.

Effective 28 Aug 2003

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1222. Prostheses and scalp prostheses to be provided for children under eighteen by Medicaid, children's health insurance and the consolidated plan — no additional insurance cost — amount allowable. — 1. Any health insurance policy through the Medicaid program pursuant to chapter 208, the children's health insurance program pursuant to sections 208.631 to 208.660, and any health care plans issued to employees under the Missouri consolidated health care plan established pursuant to chapter 103 that are delivered, issued for delivery, continued or renewed in this state on or after January 1, 2004, shall provide coverage for prostheses and expenses for scalp hair prostheses worn for hair loss suffered as a result of alopecia areata or alopecia totalis for persons eighteen years of age or younger who are covered under a policy, program or plan pursuant to this section.

2. For purposes of this section, the following terms mean:

(1) "Prostheses", artificial appliances used to replace lost natural structures;

(2) "Scalp hair prostheses", artificial substitutes for scalp hair that are made specifically for a particular individual.

3. The coverage required by this section shall not be more than a maximum benefit amount of two hundred dollars per calendar year or exceed a lifetime maximum benefit amount of three thousand two hundred dollars for those persons who select a more permanent scalp hair prosthesis. A person may request a one-time expenditure of up to three thousand two hundred dollars. The benefits required by this section shall expire when total benefits paid reach three thousand two hundred dollars or when such person listed in subsection 1 of this section reaches eighteen years of age.

4. The health care service required by this section shall not be subject to any greater deductible or co-payment than other similar health care services provided by the policy, program, or plan.

5. Nothing in this section shall prohibit a health insurer or health benefit plan from providing coverage that is greater than or more favorable to persons than the coverage provided by this section.

(L. 2003 H.B. 455)



Section 376.1224 Definitions — insurance coverage required — limitations on coverage — maximum benefit amount, adjustments — reimbursements, how made — applicability to plans — waiver, when — report.

Effective 28 Aug 2010

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1224. Definitions — insurance coverage required — limitations on coverage — maximum benefit amount, adjustments — reimbursements, how made — applicability to plans — waiver, when — report. — 1. For purposes of this section, the following terms shall mean:

(1) "Applied behavior analysis", the design, implementation, and evaluation of environmental modifications, using behavioral stimuli and consequences, to produce socially significant improvement in human behavior, including the use of direct observation, measurement, and functional analysis of the relationships between environment and behavior;

(2) "Autism service provider":

(a) Any person, entity, or group that provides diagnostic or treatment services for autism spectrum disorders who is licensed or certified by the state of Missouri; or

(b) Any person who is licensed under chapter 337 as a board-certified behavior analyst by the behavior analyst certification board or licensed under chapter 337 as an assistant board-certified behavior analyst;

(3) "Autism spectrum disorders", a neurobiological disorder, an illness of the nervous system, which includes Autistic Disorder, Asperger's Disorder, Pervasive Developmental Disorder Not Otherwise Specified, Rett's Disorder, and Childhood Disintegrative Disorder, as defined in the most recent edition of the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association;

(4) "Diagnosis of autism spectrum disorders", medically necessary assessments, evaluations, or tests in order to diagnose whether an individual has an autism spectrum disorder;

(5) "Habilitative or rehabilitative care", professional, counseling, and guidance services and treatment programs, including applied behavior analysis, that are necessary to develop the functioning of an individual;

(6) "Health benefit plan", shall have the same meaning ascribed to it as in section 376.1350;

(7) "Health carrier", shall have the same meaning ascribed to it as in section 376.1350;

(8) "Line therapist", an individual who provides supervision of an individual diagnosed with an autism diagnosis and other neurodevelopmental disorders pursuant to the prescribed treatment plan, and implements specific behavioral interventions as outlined in the behavior plan under the direct supervision of a licensed behavior analyst;

(9) "Pharmacy care", medications used to address symptoms of an autism spectrum disorder prescribed by a licensed physician, and any health-related services deemed medically necessary to determine the need or effectiveness of the medications only to the extent that such medications are included in the insured's health benefit plan;

(10) "Psychiatric care", direct or consultative services provided by a psychiatrist licensed in the state in which the psychiatrist practices;

(11) "Psychological care", direct or consultative services provided by a psychologist licensed in the state in which the psychologist practices;

(12) "Therapeutic care", services provided by licensed speech therapists, occupational therapists, or physical therapists;

(13) "Treatment for autism spectrum disorders", care prescribed or ordered for an individual diagnosed with an autism spectrum disorder by a licensed physician or licensed psychologist, including equipment medically necessary for such care, pursuant to the powers granted under such licensed physician's or licensed psychologist's license, including, but not limited to:

(a) Psychiatric care;

(b) Psychological care;

(c) Habilitative or rehabilitative care, including applied behavior analysis therapy;

(d) Therapeutic care;

(e) Pharmacy care.

2. All group health benefit plans that are delivered, issued for delivery, continued, or renewed on or after January 1, 2011, if written inside the state of Missouri, or written outside the state of Missouri but insuring Missouri residents, shall provide coverage for the diagnosis and treatment of autism spectrum disorders to the extent that such diagnosis and treatment is not already covered by the health benefit plan.

3. With regards to a health benefit plan, a health carrier shall not deny or refuse to issue coverage on, refuse to contract with, or refuse to renew or refuse to reissue or otherwise terminate or restrict coverage on an individual or their dependent because the individual is diagnosed with autism spectrum disorder.

4. (1) Coverage provided under this section is limited to medically necessary treatment that is ordered by the insured's treating licensed physician or licensed psychologist, pursuant to the powers granted under such licensed physician's or licensed psychologist's license, in accordance with a treatment plan.

(2) The treatment plan, upon request by the health benefit plan or health carrier, shall include all elements necessary for the health benefit plan or health carrier to pay claims. Such elements include, but are not limited to, a diagnosis, proposed treatment by type, frequency and duration of treatment, and goals.

(3) Except for inpatient services, if an individual is receiving treatment for an autism spectrum disorder, a health carrier shall have the right to review the treatment plan not more than once every six months unless the health carrier and the individual's treating physician or psychologist agree that a more frequent review is necessary. Any such agreement regarding the right to review a treatment plan more frequently shall only apply to a particular individual being treated for an autism spectrum disorder and shall not apply to all individuals being treated for autism spectrum disorders by a physician or psychologist. The cost of obtaining any review or treatment plan shall be borne by the health benefit plan or health carrier, as applicable.

5. Coverage provided under this section for applied behavior analysis shall be subject to a maximum benefit of forty thousand dollars per calendar year for individuals through eighteen years of age. Such maximum benefit limit may be exceeded, upon prior approval by the health benefit plan, if the provision of applied behavior analysis services beyond the maximum limit is medically necessary for such individual. Payments made by a health carrier on behalf of a covered individual for any care, treatment, intervention, service or item, the provision of which was for the treatment of a health condition unrelated to the covered individual's autism spectrum disorder, shall not be applied toward any maximum benefit established under this subsection. Any coverage required under this section, other than the coverage for applied behavior analysis, shall not be subject to the age and dollar limitations described in this subsection.

6. The maximum benefit limitation for applied behavior analysis described in subsection 5 of this section shall be adjusted by the health carrier at least triennially for inflation to reflect the aggregate increase in the general price level as measured by the Consumer Price Index for All Urban Consumers for the United States, or its successor index, as defined and officially published by the United States Department of Labor, or its successor agency. Beginning January 1, 2012, and annually thereafter, the current value of the maximum benefit limitation for applied behavior analysis coverage adjusted for inflation in accordance with this subsection shall be calculated by the director of the department of insurance, financial institutions and professional registration. The director shall furnish the calculated value to the secretary of state, who shall publish such value in the Missouri Register as soon after each January first as practicable, but it shall otherwise be exempt from the provisions of section 536.021.

7. Subject to the provisions set forth in subdivision (3) of subsection 4 of this section, coverage provided under this section shall not be subject to any limits on the number of visits an individual may make to an autism service provider, except that the maximum total benefit for applied behavior analysis set forth in subsection 5 of this section shall apply to this subsection.

8. This section shall not be construed as limiting benefits which are otherwise available to an individual under a health benefit plan. The health care coverage required by this section shall not be subject to any greater deductible, coinsurance, or co-payment than other physical health care services provided by a health benefit plan. Coverage of services may be subject to other general exclusions and limitations of the contract or benefit plan, not in conflict with the provisions of this section, such as coordination of benefits, exclusions for services provided by family or household members, and utilization review of health care services, including review of medical necessity and care management; however, coverage for treatment under this section shall not be denied on the basis that it is educational or habilitative in nature.

9. To the extent any payments or reimbursements are being made for applied behavior analysis, such payments or reimbursements shall be made to either:

(1) The autism service provider, as defined in this section; or

(2) The entity or group for whom such supervising person, who is certified as a board-certified behavior analyst by the Behavior Analyst Certification Board, works or is associated.

­­

­

10. Notwithstanding any other provision of law to the contrary, health carriers shall not be held liable for the actions of line therapists in the performance of their duties.

11. The provisions of this section shall apply to any health care plans issued to employees and their dependents under the Missouri consolidated health care plan established pursuant to chapter 103 that are delivered, issued for delivery, continued, or renewed in this state on or after January 1, 2011. The terms "employees" and "health care plans" shall have the same meaning ascribed to them in section 103.003.

12. The provisions of this section shall also apply to the following types of plans that are established, extended, modified, or renewed on or after January 1, 2011:

(1) All self-insured governmental plans, as that term is defined in 29 U.S.C. Section 1002(32);

(2) All self-insured group arrangements, to the extent not preempted by federal law;

(3) All plans provided through a multiple employer welfare arrangement, or plans provided through another benefit arrangement, to the extent permitted by the Employee Retirement Income Security Act of 1974, or any waiver or exception to that act provided under federal law or regulation; and

(4) All self-insured school district health plans.

13. The provisions of this section shall not automatically apply to an individually underwritten health benefit plan, but shall be offered as an option to any such plan.

14. The provisions of this section shall not apply to a supplemental insurance policy, including a life care contract, accident-only policy, specified disease policy, hospital policy providing a fixed daily benefit only, Medicare supplement policy, long-term care policy, short-term major medical policy of six months or less duration, or any other supplemental policy.

15. Any health carrier or other entity subject to the provisions of this section shall not be required to provide reimbursement for the applied behavior analysis delivered to a person insured by such health carrier or other entity to the extent such health carrier or other entity is billed for such services by any Part C early intervention program or any school district for applied behavior analysis rendered to the person covered by such health carrier or other entity. This section shall not be construed as affecting any obligation to provide services to an individual under an individualized family service plan, an individualized education plan, or an individualized service plan. This section shall not be construed as affecting any obligation to provide reimbursement pursuant to section 376.1218.

16. The provisions of sections 376.383, 376.384, and 376.1350 to 376.1399 shall apply to this section.

17. The director of the department of insurance, financial institutions and professional registration shall grant a small employer with a group health plan, as that term is defined in section 379.930, a waiver from the provisions of this section if the small employer demonstrates to the director by actual claims experience over any consecutive twelve-month period that compliance with this section has increased the cost of the health insurance policy by an amount of two and a half percent or greater over the period of a calendar year in premium costs to the small employer.

18. The provisions of this section shall not apply to the Mo HealthNet program as described in chapter 208.

19. (1) By February 1, 2012, and every February first thereafter, the department of insurance, financial institutions and professional registration shall submit a report to the general assembly regarding the implementation of the coverage required under this section. The report shall include, but shall not be limited to, the following:

(a) The total number of insureds diagnosed with autism spectrum disorder;

(b) The total cost of all claims paid out in the immediately preceding calendar year for coverage required by this section;

(c) The cost of such coverage per insured per month; and

(d) The average cost per insured for coverage of applied behavior analysis;

(2) All health carriers and health benefit plans subject to the provisions of this section shall provide the department with the data requested by the department for inclusion in the annual report.

(L. 2010 H.B. 1311 & 1341)



Section 376.1225 Mandated coverage for general anesthesia and hospital charges for dental care, when — prior authorization required, when — exceptions.

Effective 28 Aug 1998

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1225. Mandated coverage for general anesthesia and hospital charges for dental care, when — prior authorization required, when — exceptions. — 1. All individual and group health insurance policies providing coverage on an expense-incurred basis, individual and group service or indemnity type contracts issued by a nonprofit corporation, individual and group service contracts issued by a health maintenance organization, all self-insured group arrangements to the extent not preempted by federal law and all managed health care delivery entities of any type or description, that are delivered, issued for delivery, continued or renewed on or after August 28, 1998, shall provide coverage for administration of general anesthesia and hospital charges for dental care provided to the following covered persons:

(1) A child under the age of five;

(2) A person who is severely disabled; or

(3) A person who has a medical or behavioral condition which requires hospitalization or general anesthesia when dental care is provided.

2. Each plan as described in this section must provide coverage for administration of general anesthesia and hospital or office charges for treatment rendered by a dentist, regardless of whether the services are provided in a participating hospital or surgical center or office.

3. Nothing in this section shall prevent a health carrier from requiring prior authorization for hospitalization for dental care procedures in the same manner that prior authorization is required for hospitalization for other covered diseases or conditions.

4. Nothing in this section shall apply to accident-only, dental-only plans or other specified disease, hospital indemnity, Medicare supplement or long-term care policies, or short-term major medical policies of six months or less in duration.

(L. 1998 H.B. 1302 § 8)



Section 376.1226 Fee schedule for services not covered under health benefit plans — definitions.

Effective 28 Aug 2013

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1226. Fee schedule for services not covered under health benefit plans — definitions. — 1. No contract between a health carrier or health benefit plan and a dentist for the provision of dental services under a dental plan shall require that the dentist provide dental services to insureds in the dental plan at a fee established by the health carrier or health benefit plan if such dental services are not covered services under the dental plan.

2. For purposes of this section, the following terms shall mean:

(1) "Covered services", services reimbursable by a health carrier or health benefit plan under an applicable dental plan, subject to such contractual limitations on benefits as may apply, including but not limited to deductibles, waiting periods, or frequency limitations;

(2) "Dental plan", any policy or contract of insurance which provides for coverage of dental services;

(3) "Health benefit plan", the same meaning as such term is defined in section 376.1350;

(4) "Health carrier", the same meaning as such term is defined in section 376.1350.

(L. 2013 H.B. 315)



Section 376.1230 Chiropractic care coverage, rates, terms, conditions, limits, and exclusions.

Effective 28 Aug 2003

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1230. Chiropractic care coverage, rates, terms, conditions, limits, and exclusions. — 1. Every policy issued by a health carrier, as defined in section 376.1350, shall provide coverage for chiropractic care delivered by a licensed chiropractor acting within the scope of his or her practice as defined in chapter 331. The coverage shall include initial diagnosis and clinically appropriate and medically necessary services and supplies required to treat the diagnosed disorder, subject to the terms and conditions of the policy. The coverage may be limited to chiropractors within the health carrier's network, and nothing in this section shall be construed to require a health carrier to contract with a chiropractor not in the carrier's network nor shall a carrier be required to reimburse for services rendered by a nonnetwork chiropractor unless prior approval has been obtained from the carrier by the enrollee. An enrollee may access chiropractic care within the network for a total of twenty-six chiropractic physician office visits per policy period, but may be required to provide the health carrier with notice prior to any additional visit as a condition of coverage. A health carrier may require prior authorization or notification before any follow-up diagnostic tests are ordered by a chiropractor or for any office visits for treatment in excess of twenty-six in any policy period. The certificate of coverage for any health benefit plan issued by a health carrier shall clearly state the availability of chiropractic coverage under the policy and any limitations, conditions, and exclusions.

2. A health benefit plan shall provide coverage for treatment of a chiropractic care condition and shall not establish any rate, term, or condition that places a greater financial burden on an insured for access to treatment for a chiropractic care condition than for access to treatment for another physical health condition.

3. The provisions of this section shall not apply to any health plan or contract that is individually underwritten.

4. The provisions of this section shall not apply to benefits provided under the Medicaid program.

5. The provisions of this section shall not apply to a supplemental insurance policy, including a life care contract, accident-only policy, specified disease policy, hospital policy providing a fixed daily benefit only, Medicare supplement policy, long-term care policy, short-term major medical policy of six months' or less duration, or any other similar supplemental policy.

(L. 2003 H.B. 121 §§ 376.1230 and 376.1231)



Section 376.1232 Insurers to offer coverage for prosthetics.

Effective 28 Aug 2009

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1232. Insurers to offer coverage for prosthetics. — 1. Each health carrier or health benefit plan that offers or issues health benefit plans which are delivered, issued for delivery, continued, or renewed in this state on or after January 1, 2010, shall offer coverage for prosthetic devices and services, including original and replacement devices, as prescribed by a physician acting within the scope of his or her practice.

2. For the purposes of this section, "health carrier" and "health benefit plan" shall have the same meaning as defined in section 376.1350.

3. The amount of the benefit for prosthetic devices and services under this section shall be no less than the annual and lifetime benefit maximums applicable to the basic health care services required to be provided under the health benefit plan. If the health benefit plan does not include any annual or lifetime maximums applicable to basic health care services, the amount of the benefit for prosthetic devices and services shall not be subject to an annual or lifetime maximum benefit level. Any co-payment, coinsurance, deductible, and maximum out-of-pocket amount applied to the benefit for prosthetic devices and services shall be no more than the most common amounts applied to the basic health care services required to be provided under the health benefit plan.

4. The provisions of this section shall not apply to a supplemental insurance policy, including a life care contract, accident-only policy, specified disease policy, hospital policy providing a fixed daily benefit only, Medicare supplement policy, long-term care policy, short-term major medical policies of six months or less duration, or any other supplemental policy as determined by the director of the department of insurance, financial institutions and professional registration.

(L. 2009 H.B. 577)



Section 376.1235 No co-payments or coinsurance for physical or occupational therapy services, when — actuarial analysis of cost, when.

Effective 28 Aug 2016

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

*376.1235. No co-payments or coinsurance for physical or occupational therapy services, when — actuarial analysis of cost, when. — 1. No health carrier or health benefit plan, as defined in section 376.1350, shall impose a co-payment or coinsurance percentage charged to the insured for services rendered for each date of service by a physical therapist licensed under chapter 334 or an occupational therapist licensed under chapter 324, for services that require a prescription, that is greater than the co-payment or coinsurance percentage charged to the insured for the services of a primary care physician licensed under chapter 334 for an office visit.

2. A health carrier or health benefit plan shall clearly state the availability of physical therapy and occupational therapy coverage under its plan and all related limitations, conditions, and exclusions.

3. Beginning September 1, 2016, the oversight division of the joint committee on legislative research shall perform an actuarial analysis of the cost impact to health carriers, insureds with a health benefit plan, and other private and public payers if the provisions of this section regarding occupational therapy coverage were enacted. By December 31, 2016, the director of the oversight division of the joint committee on legislative research shall submit a report of the actuarial findings prescribed by this section to the speaker, the president pro tem, and the chairpersons of both the house of representatives and senate standing committees having jurisdiction over health insurance matters. If the fiscal note cost estimation is less than the cost of an actuarial analysis, the actuarial analysis requirement shall be waived.

(L. 2013 S.B. 159, A.L. 2016 S.B. 608 merged with S.B. 635)

Effective 8-28-16 (S.B. 635); *10-14-16 (S.B. 608), see § 21.250

*S.B. 608 was vetoed July 5, 2016. The veto was overridden on September 14, 2016.



Section 376.1237 Refills for prescription eye drops, required, when — definitions — termination date.

Effective 28 Aug 2016

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

*376.1237. Refills for prescription eye drops, required, when — definitions — termination date. — 1. Each health carrier or health benefit plan that offers or issues health benefit plans which are delivered, issued for delivery, continued, or renewed in this state on or after January 1, 2014, and that provides coverage for prescription eye drops shall provide coverage for the refilling of an eye drop prescription prior to the last day of the prescribed dosage period without regard to a coverage restriction for early refill of prescription renewals as long as the prescribing health care provider authorizes such early refill, and the health carrier or the health benefit plan is notified.

2. For the purposes of this section, health carrier and health benefit plan shall have the same meaning as defined in section 376.1350.

3. The coverage required by this section shall not be subject to any greater deductible or co-payment than other similar health care services provided by the health benefit plan.

4. The provisions of this section shall not apply to a supplemental insurance policy, including a life care contract, accident-only policy, specified disease policy, hospital policy providing a fixed daily benefit only, Medicare supplement policy, long-term care policy, short-term major medical policies of six months’ or less duration, or any other supplemental policy as determined by the director of the department of insurance, financial institutions and professional registration.

5. The provisions of this section shall terminate on January 1, 2020.

(L. 2013 H.B. 315, A.L. 2016 H.B. 1682 merged with H.B. 1816 merged with S.B. 608 merged with S.B. 635 merged with S.B. 865 & 866 merged with S.B. 973)

Effective 8-28-16 (H.B. 1682); 8-28-16 (H.B. 1816); 8-28-16 (S.B. 635); 8-28-16 (S.B. 865 & 866); 8-28-16 (S.B. 973); *10-14-16 (S.B. 608), see § 21.250

*S.B. 608 was vetoed July 5, 2016. The veto was overridden on September 14, 2016.

Terminates 1-01-20



Section 376.1250 Cancer screening, health insurance coverage required, when, types.

Effective 28 Aug 2011

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1250. Cancer screening, health insurance coverage required, when, types. — 1. All individual and group health insurance policies providing coverage on an expense-incurred basis, individual and group service or indemnity type contracts issued by a nonprofit corporation, individual and group service contracts issued by a health maintenance organization, all self-insured group arrangements to the extent not preempted by federal law and all managed health care delivery entities of any type or description, that are delivered, issued for delivery, continued or renewed on or after August 28, 1999, and providing coverage to any resident of this state shall provide benefits or coverage for:

(1) A pelvic examination and pap smear for any nonsymptomatic woman covered under such policy or contract, in accordance with the current American Cancer Society guidelines;

(2) A prostate examination and laboratory tests for cancer for any nonsymptomatic man covered under such policy or contract, in accordance with the current American Cancer Society guidelines; and

(3) A colorectal cancer examination and laboratory tests for cancer for any nonsymptomatic person covered under such policy or contract, in accordance with the current American Cancer Society guidelines.

2. Coverage and benefits related to the examinations and tests as required by this section shall be at least as favorable and subject to the same dollar limits, deductible, and co-payments as other covered benefits or services.

3. Nothing in this act shall apply to accident-only, hospital indemnity, Medicare supplement, long-term care, or other limited benefit health insurance policies.

4. The provisions of this section shall not apply to short-term major medical policies of six months or less duration.

5. The attending physician shall advise the patient of the advantages, disadvantages, and risks, including cancer, associated with breast implantation prior to such operation.

6. Nothing in this section shall alter, impair or otherwise affect claims, rights or remedies available pursuant to law.

(L. 1999 H.B. 191 § 1, A.L. 2011 H.B. 388)



Section 376.1253 Second opinion, right of newly diagnosed cancer patients, attending physician to inform — insurance coverage for such second opinions required, when.

Effective 28 Aug 2002

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1253. Second opinion, right of newly diagnosed cancer patients, attending physician to inform — insurance coverage for such second opinions required, when. — 1. Each physician attending any patient with a newly diagnosed cancer shall inform the patient that the patient has the right to a referral for a second opinion by an appropriate board-certified specialist prior to any treatment. If no specialist in that specific cancer diagnosis area is in the provider network, a referral shall be made to a nonnetwork specialist in accordance with this section.

2. Each health carrier or health benefit plan, as defined in section 376.1350, that offers or issues health benefit plans which are delivered, issued for delivery, continued or renewed in this state on or after January 1, 2003, shall provide coverage for a second opinion rendered by a specialist in that specific cancer diagnosis area when a patient with a newly diagnosed cancer is referred to such specialist by his or her attending physician. Such coverage shall be subject to the same deductible and coinsurance conditions applied to other specialist referrals and all other terms and conditions applicable to other benefits, including the prior authorization and/or referral authorization requirements as specified in the applicable health insurance policy.

3. The provisions of this section shall not apply to a supplemental insurance policy, including a life care contract, accident-only policy, specified disease policy, hospital policy providing a fixed daily benefit only, Medicare supplement policy, long-term care policy, short-term major medical policies of six months' or less duration, or any other supplemental policy as determined by the director of the department of insurance, financial institutions and professional registration.

(L. 2002 S.B. 1026)



Section 376.1257 Orally administered anticancer medications, plan to provide coverage no less favorable than IV or injected medications — definitions — requirements — effective date.

Effective 01 Jan 2015, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1257. Orally administered anticancer medications, plan to provide coverage no less favorable than IV or injected medications — definitions — requirements — effective date. — 1. As used in this section the following terms shall mean:

(1) "Anticancer medications", medications used to kill or slow the growth of cancerous cells;

(2) "Covered person", a policyholder, subscriber, enrollee, or other individual enrolled in or insured by a health benefit plan for health insurance coverage;

(3) "Health benefit plan", shall have the same meaning as defined in section 376.1350.

2. Any health benefit plan that provides coverage and benefits for cancer treatment shall provide coverage of prescribed orally administered anticancer medications on a basis no less favorable than intravenously administered or injected anticancer medications.

3. Coverage of orally administered anticancer medication shall not be subject to any prior authorization, dollar limit, co-payment, deductible, or other out-of-pocket expense that does not apply to intravenously administered or injected anticancer medication, regardless of formulation or benefit category determination by the company administering the health benefit plan.

4. The health benefit plan shall not reclassify or increase any type of cost-sharing to the covered person for anticancer medications in order to achieve compliance with this section. Any change in health insurance coverage, which otherwise increases an out-of-pocket expense to anticancer medications, shall be applied to the majority of comparable medical or pharmaceutical benefits covered by the health benefit plan.

5. Notwithstanding the provisions of subsections 2, 3, and 4 of this section, a health benefit plan that limits the total amounts paid by a covered person through all cost-sharing requirements to no more than seventy-five dollars per thirty-day supply for any orally administered anticancer medication shall be considered in compliance with this section. On January 1, 2016, and on January first of each year thereafter, a health benefit plan may adjust such seventy-five dollar limit. The adjustment shall not exceed the Consumer Price Index for All Urban Consumers Midwest Region for that year. For purposes of this subsection "cost-sharing requirements" shall include co-payments, coinsurance, deductibles, and any other amounts paid by the covered person for that prescription.

6. For a health benefit plan that meets the definition of "high deductible health plan" as defined by 26 U.S.C. 223(c)(2), the provisions of subsection 5 of this section shall only apply after a covered person's deductible has been satisfied for the year.

7. The provisions of this section shall become effective January 1, 2015.

(L. 2014 S.B. 668)

Effective 1-01-15



Section 376.1275 Coverage for human leukocyte antigen testing for bone marrow transplantation required, when — exceptions.

Effective 28 Aug 2002

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1275. Coverage for human leukocyte antigen testing for bone marrow transplantation required, when — exceptions. — 1. Each health carrier or health benefit plan that offers or issues health benefit plans which are delivered, issued for delivery, continued, or renewed in this state on or after January 1, 2003, shall include coverage for their members for the cost for human leukocyte antigen testing, also referred to as histocompatibility locus antigen testing, for A, B, and DR antigens for utilization in bone marrow transplantation. The testing must be performed in a facility which is accredited by the American Association of Blood Banks or its successors, and is licensed under the Clinical Laboratory Improvement Act, 42 U.S.C. Section 263a, as amended, and is accredited by the American Association of Blood Banks or its successors, the College of American Pathologists, the American Society for Histocompatibility and Immunogenetics (ASHI) or any other national accrediting body with requirements that are substantially equivalent to or more stringent than those of the College of American Pathologists. At the time of testing, the person being tested must complete and sign an informed consent form which also authorizes the results of the test to be used for participation in the National Marrow Donor Program. The health benefit plan may limit each enrollee to one such testing per lifetime to be reimbursed at a cost of no greater than seventy-five dollars by the health carrier or health benefit plan.

2. For the purposes of this section, "health carrier" and "health benefit plan" shall have the same meaning as defined in section 376.1350.

3. The health care service required by this section shall not be subject to any greater deductible or co-payment than other similar health care services provided by the health benefit plan.

4. The provisions of this section shall not apply to a supplemental insurance policy, including a life care contract, accident-only policy, specified disease policy, hospital policy providing a fixed daily benefit only, Medicare supplement policy, long-term care policy, short-term major medical policies of six months' or less duration, or any other supplemental policy as determined by the director of the department of insurance, financial institutions and professional registration.

(L. 2002 S.B. 1026)



Section 376.1290 Coverage for lead testing.

Effective 28 Aug 2001

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1290. Coverage for lead testing. — 1. Each entity offering individual and group health insurance policies providing coverage on an expense-incurred basis, individual and group service or indemnity type contracts issued by a health services corporation, individual and group service contracts issued by a health maintenance organization, all self-insured group arrangements, to the extent not preempted by federal law, and all managed health care delivery entities of any type or description that are delivered, issued for delivery, continued or renewed in this state on or after January 1, 2002, shall offer coverage for testing pregnant women for lead poisoning and for all testing for lead poisoning authorized by sections 701.340 to 701.349 or by rule of the department of health and senior services promulgated pursuant to sections 701.340 to 701.349.

2. Health care services required by this section shall not be subject to any greater deductible or co-payment than any other health care service provided by the policy, contract or plan.

3. No entity enumerated in subsection 1 of this section shall reduce or eliminate coverage as a result of the requirements of this section.

4. Nothing in this section shall apply to accident-only, specified disease, hospital indemnity, Medicare supplement, long-term care or other limited benefit health insurance policies.

(L. 2001 S.B. 266)



Section 376.1300 Reorganization of a domestic mutual life insurance company, authority.

Effective 28 Aug 1996

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1300. Reorganization of a domestic mutual life insurance company, authority. — A domestic mutual life insurance company organized and operating pursuant to this chapter may reorganize by forming a mutual life insurance holding company as described in section 376.1309 or by merging its policyholders' memberships into such a mutual life insurance holding company. The reorganized life insurance company shall continue its corporate existence, either at the time of the reorganization or at some later time, as a stock life insurance company or as a mutual life insurance company. The authority granted such companies pursuant to sections 376.1300 to 376.1322 shall be in addition to any powers granted pursuant to chapter 382.

(L. 1996 S.B. 759)



Section 376.1305 Formation of holding company, application — shareholder approval.

Effective 28 Aug 1996

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1305. Formation of holding company, application — shareholder approval. — 1. A mutual life insurance company proposing to reorganize pursuant to sections 376.1300 to 376.1322 shall form a mutual life insurance holding company, which may hereafter be referred to as a mutual holding company, and shall file an application with the director of the department of insurance, financial institutions and professional registration which shall contain such insurer's plan of reorganization. The director shall review the application, and may retain such consultants as may be reasonably necessary, at the expense of the applicant; conduct an adequate review to assure that policyholders' interests are protected and may conduct a public hearing. The director shall approve the formation of the mutual holding company and the plan of reorganization if the director finds that the plan is fair and equitable to the policyholders. The director may condition such approval on adoption of modifications to the plan if the director finds such modifications are necessary for the protection of the policyholders' interests.

2. No mutual life insurance company may reorganize pursuant to sections 376.1300 to 376.1322 unless the reorganization plan is approved by a majority of the policyholders voting in person or by proxy at a special meeting called for that purpose. Any group of at least one hundred policyholders having a right to vote at such special meeting shall be entitled at their own expense to have the secretary of the company mail informational materials to all policyholders provided that such materials and the cost thereof are presented to the secretary at least forty-five days before the special meeting.

(L. 1996 S.B. 759)



Section 376.1307 Issuance of shares.

Effective 28 Aug 1996

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1307. Issuance of shares. — All of the shares, if any are issued, of the capital stock of the reorganized life insurance company shall be issued to the mutual holding company, which shall at all times own a majority of the voting shares of the capital stock of the reorganized life insurance company; except that, either at the time of the reorganization, or at some later time with the approval of the director, the mutual holding company may create a stock holding company pursuant to chapter 351 for the purpose of owning all of the stock of the reorganized life insurance company, so long as the mutual holding company at all times owns a majority of the voting shares of the capital stock of the stock holding company. Any subsidiaries of the reorganized life insurance company may remain as subsidiaries of such company or become subsidiaries of the mutual or stock holding company provided that, if such subsidiaries shall become subsidiaries of a stock holding company then the reorganized life insurance company shall be reimbursed the fair market value of its holdings in such subsidiaries in the event shares of the stock holding company are or have been issued to other than the mutual holding company.

(L. 1996 S.B. 759)



Section 376.1309 Member's interest — nontransference of membership — immunity from liability — assessments, not imposed — security, membership interest.

Effective 28 Aug 1996

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1309. Member's interest — nontransference of membership — immunity from liability — assessments, not imposed — security, membership interest. — 1. The membership interest of the policyholders of a reorganized life insurance company shall become membership interests in the mutual holding company. Policyholders of the reorganized life insurance company shall be members of the mutual holding company in accordance with the articles of incorporation and bylaws of the mutual holding company and the applicable provisions of this chapter relating to mutual life insurance companies.

2. No member of a mutual holding company may transfer membership in the holding company or any right arising from such membership.

3. A member of a mutual holding company is not, as a member, personally liable for the acts, debts, liabilities or obligations of the company.

4. No assessments of any kind may be imposed upon the members of a mutual holding company by the directors or members, or because of any liability of any company owned or controlled by the mutual holding company or because of any act, debt or liability of the mutual holding company itself.

5. A membership interest in a domestic mutual holding company shall not constitute a security under the laws of this state.

(L. 1996 S.B. 759)



Section 376.1312 Nonapplicability of certain provisions of insurance holding companies law.

Effective 28 Aug 1996

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1312. Nonapplicability of certain provisions of insurance holding companies law. — Sections 382.040, 382.060, and 382.095 shall not apply to a reorganization or merger pursuant to the provisions of sections 376.1300 to 376.1322.

(L. 1996 S.B. 759)



Section 376.1315 Incorporation of mutual holding company, authority, approval.

Effective 28 Aug 1996

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1315. Incorporation of mutual holding company, authority, approval. — Notwithstanding any provision of this chapter to the contrary, a mutual holding company organized pursuant to section 376.1300 shall be incorporated pursuant to this chapter. The articles of incorporation and any amendments to such articles of the mutual holding company shall be subject to approval of the director of the department of insurance, financial institutions and professional registration and the attorney general in the same manner as those of a mutual life insurance company.

(L. 1996 S.B. 759)



Section 376.1318 Powers of mutual holding company, engaging in business of insurance, no authority, affiliation and merger agreements.

Effective 28 Aug 1996

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1318. Powers of mutual holding company, engaging in business of insurance, no authority, affiliation and merger agreements. — A mutual holding company shall have the same powers granted to domestic insurance companies pursuant to chapter 382 relating to insurance holding company systems, and shall be subject to the requirements and provisions of such chapter and shall have all the powers granted to corporations organized pursuant to chapter 351. Neither the mutual holding company nor any stock holding company created pursuant to sections 376.1300 to 376.1322 shall be an insurer or shall have the authority to engage in the business of insurance. A mutual holding company may enter into an affiliation agreement or a merger agreement either at the time of reorganization, or at some later time with the approval of the director, with any mutual life insurance company authorized to do business in this state. Any such merger agreement may authorize participating policyholders of the mutual life insurance company to become members of the mutual holding company. Any such affiliation agreement or merger agreement is subject to the insurance laws of this state relating to such transactions entered into by a domestic mutual life insurance company.

(L. 1996 S.B. 759)



Section 376.1322 Mutual holding company subject to supervision of director, dissolution or liquidation — demutualization.

Effective 28 Aug 1996

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1322. Mutual holding company subject to supervision of director, dissolution or liquidation — demutualization. — 1. A mutual holding company is subject to the supervision of the director of the department of insurance, financial institutions and professional registration in the same manner as an insurer subject to the provisions of this chapter and shall automatically be a party to any proceeding pursuant to the Missouri insurers supervision, rehabilitation and liquidation act, sections 375.1150 to 375.1246, involving a life insurance company which, as a result of a reorganization pursuant to section 376.1300, is a subsidiary of the mutual holding company or a stock holding company created pursuant to section 376.1307. In any proceeding pursuant to sections 375.1150 to 375.1246 involving the reorganized life insurance company, the assets of the mutual holding company are deemed to be assets of the estate of the reorganized life insurance company for purposes of satisfying the claims of the reorganized life insurance company's policyholders. A mutual holding company shall not dissolve or liquidate without the approval of the director of the department of insurance, financial institutions and professional registration or as ordered by the court pursuant to sections 375.1150 to 375.1246.

2. Sections 375.201 to 375.226 shall apply to a demutualization of a mutual holding company the same as if such holding company was a mutual life insurance company. This section does not apply to those companies organized under chapter 354 or chapter 355 and does apply only to for-profit mutual life insurance companies.

(L. 1996 S.B. 759)



Section 376.1350 Definitions.

Effective 28 Aug 2002

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1350. Definitions. — For purposes of sections 376.1350 to 376.1390, the following terms mean:

(1) "Adverse determination", a determination by a health carrier or its designee utilization review organization that an admission, availability of care, continued stay or other health care service has been reviewed and, based upon the information provided, does not meet the health carrier's requirements for medical necessity, appropriateness, health care setting, level of care or effectiveness, and the payment for the requested service is therefore denied, reduced or terminated;

(2) "Ambulatory review", utilization review of health care services performed or provided in an outpatient setting;

(3) "Case management", a coordinated set of activities conducted for individual patient management of serious, complicated, protracted or other health conditions;

(4) "Certification", a determination by a health carrier or its designee utilization review organization that an admission, availability of care, continued stay or other health care service has been reviewed and, based on the information provided, satisfies the health carrier's requirements for medical necessity, appropriateness, health care setting, level of care and effectiveness;

(5) "Clinical peer", a physician or other health care professional who holds a nonrestricted license in a state of the United States and in the same or similar specialty as typically manages the medical condition, procedure or treatment under review;

(6) "Clinical review criteria", the written screening procedures, decision abstracts, clinical protocols and practice guidelines used by the health carrier to determine the necessity and appropriateness of health care services;

(7) "Concurrent review", utilization review conducted during a patient's hospital stay or course of treatment;

(8) "Covered benefit" or "benefit", a health care service that an enrollee is entitled under the terms of a health benefit plan;

(9) "Director", the director of the department of insurance, financial institutions and professional registration;

(10) "Discharge planning", the formal process for determining, prior to discharge from a facility, the coordination and management of the care that a patient receives following discharge from a facility;

(11) "Drug", any substance prescribed by a licensed health care provider acting within the scope of the provider's license and that is intended for use in the diagnosis, mitigation, treatment or prevention of disease. The term includes only those substances that are approved by the FDA for at least one indication;

(12) "Emergency medical condition", the sudden and, at the time, unexpected onset of a health condition that manifests itself by symptoms of sufficient severity that would lead a prudent lay person, possessing an average knowledge of medicine and health, to believe that immediate medical care is required, which may include, but shall not be limited to:

(a) Placing the person's health in significant jeopardy;

(b) Serious impairment to a bodily function;

(c) Serious dysfunction of any bodily organ or part;

(d) Inadequately controlled pain; or

(e) With respect to a pregnant woman who is having contractions:

a. That there is inadequate time to effect a safe transfer to another hospital before delivery; or

b. That transfer to another hospital may pose a threat to the health or safety of the woman or unborn child;

(13) "Emergency service", a health care item or service furnished or required to evaluate and treat an emergency medical condition, which may include, but shall not be limited to, health care services that are provided in a licensed hospital's emergency facility by an appropriate provider;

(14) "Enrollee", a policyholder, subscriber, covered person or other individual participating in a health benefit plan;

(15) "FDA", the federal Food and Drug Administration;

(16) "Facility", an institution providing health care services or a health care setting, including but not limited to hospitals and other licensed inpatient centers, ambulatory surgical or treatment centers, skilled nursing centers, residential treatment centers, diagnostic, laboratory and imaging centers, and rehabilitation and other therapeutic health settings;

(17) "Grievance", a written complaint submitted by or on behalf of an enrollee regarding the:

(a) Availability, delivery or quality of health care services, including a complaint regarding an adverse determination made pursuant to utilization review;

(b) Claims payment, handling or reimbursement for health care services; or

(c) Matters pertaining to the contractual relationship between an enrollee and a health carrier;

(18) "Health benefit plan", a policy, contract, certificate or agreement entered into, offered or issued by a health carrier to provide, deliver, arrange for, pay for, or reimburse any of the costs of health care services; except that, health benefit plan shall not include any coverage pursuant to liability insurance policy, workers' compensation insurance policy, or medical payments insurance issued as a supplement to a liability policy;

(19) "Health care professional", a physician or other health care practitioner licensed, accredited or certified by the state of Missouri to perform specified health services consistent with state law;

(20) "Health care provider" or "provider", a health care professional or a facility;

(21) "Health care service", a service for the diagnosis, prevention, treatment, cure or relief of a health condition, illness, injury or disease;

(22) "Health carrier", an entity subject to the insurance laws and regulations of this state that contracts or offers to contract to provide, deliver, arrange for, pay for or reimburse any of the costs of health care services, including a sickness and accident insurance company, a health maintenance organization, a nonprofit hospital and health service corporation, or any other entity providing a plan of health insurance, health benefits or health services; except that such plan shall not include any coverage pursuant to a liability insurance policy, workers' compensation insurance policy, or medical payments insurance issued as a supplement to a liability policy;

(23) "Health indemnity plan", a health benefit plan that is not a managed care plan;

(24) "Managed care plan", a health benefit plan that either requires an enrollee to use, or creates incentives, including financial incentives, for an enrollee to use, health care providers managed, owned, under contract with or employed by the health carrier;

(25) "Participating provider", a provider who, under a contract with the health carrier or with its contractor or subcontractor, has agreed to provide health care services to enrollees with an expectation of receiving payment, other than coinsurance, co-payments or deductibles, directly or indirectly from the health carrier;

(26) "Peer-reviewed medical literature", a published scientific study in a journal or other publication in which original manuscripts have been published only after having been critically reviewed for scientific accuracy, validity and reliability by unbiased independent experts, and that has been determined by the International Committee of Medical Journal Editors to have met the uniform requirements for manuscripts submitted to biomedical journals or is published in a journal specified by the United States Department of Health and Human Services pursuant to Section 1861(t)(2)(B) of the Social Security Act, as amended, as acceptable peer-reviewed medical literature. Peer-reviewed medical literature shall not include publications or supplements to publications that are sponsored to a significant extent by a pharmaceutical manufacturing company or health carrier;

(27) "Person", an individual, a corporation, a partnership, an association, a joint venture, a joint stock company, a trust, an unincorporated organization, any similar entity or any combination of the foregoing;

(28) "Prospective review", utilization review conducted prior to an admission or a course of treatment;

(29) "Retrospective review", utilization review of medical necessity that is conducted after services have been provided to a patient, but does not include the review of a claim that is limited to an evaluation of reimbursement levels, veracity of documentation, accuracy of coding or adjudication for payment;

(30) "Second opinion", an opportunity or requirement to obtain a clinical evaluation by a provider other than the one originally making a recommendation for a proposed health service to assess the clinical necessity and appropriateness of the initial proposed health service;

(31) "Stabilize", with respect to an emergency medical condition, that no material deterioration of the condition is likely to result or occur before an individual may be transferred;

(32) "Standard reference compendia":

(a) The American Hospital Formulary Service-Drug Information; or

(b) The United States Pharmacopoeia-Drug Information;

(33) "Utilization review", a set of formal techniques designed to monitor the use of, or evaluate the clinical necessity, appropriateness, efficacy, or efficiency of, health care services, procedures, or settings. Techniques may include ambulatory review, prospective review, second opinion, certification, concurrent review, case management, discharge planning or retrospective review. Utilization review shall not include elective requests for clarification of coverage;

(34) "Utilization review organization", a utilization review agent as defined in section 374.500.

(L. 1997 H.B. 335, A.L. 2002 H.B. 1468 merged with H.B. 1473)



Section 376.1353 Utilization review activities monitored.

Effective 28 Aug 1997

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1353. Utilization review activities monitored. — A health carrier shall be responsible for monitoring all utilization review activities carried out by, or on behalf of, the health carrier and for ensuring that all requirements of sections 376.1350 to 376.1390 and applicable rules and regulations are met. The health carrier shall also ensure that appropriate personnel have operational responsibility for the conduct of the health carrier's utilization review program.

(L. 1997 H.B. 335)



Section 376.1356 Utilization review organization monitored, when.

Effective 28 Aug 1997

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1356. Utilization review organization monitored, when. — Whenever a health carrier contracts to have a utilization review organization or other entity perform the utilization review functions required by sections 376.1350 to 376.1390 or applicable rules and regulations, the health carrier shall be responsible for monitoring the activities of the utilization review organization or entity with which the health carrier contracts and for ensuring that the requirements of sections 376.1350 to 376.1390 and applicable rules and regulations are met.

(L. 1997 H.B. 335)



Section 376.1359 Written utilization program implemented, filed with the director.

Effective 28 Aug 1997

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1359. Written utilization program implemented, filed with the director. — 1. A health carrier that conducts utilization review shall implement a written utilization review program that describes all review activities, both delegated and nondelegated, for covered services provided. The program document shall describe information as required by the director.

2. A health carrier shall file an annual report of its utilization review program activities with the director.

(L. 1997 H.B. 335)



Section 376.1361 Documented clinical review criteria used in a utilization program — medical director qualifications — compensation of utilization review services.

Effective 28 Aug 1997

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1361. Documented clinical review criteria used in a utilization program — medical director qualifications — compensation of utilization review services. — 1. A utilization review program shall use documented clinical review criteria that are based on sound clinical evidence and are evaluated periodically to assure ongoing efficacy. A health carrier may develop its own clinical review criteria, or it may purchase or license clinical review criteria from qualified vendors. A health carrier shall make available its clinical review criteria upon request by either the director of the department of health and senior services or the director of the department of insurance, financial institutions and professional registration.

2. Any medical director who administers the utilization review program or oversees the review decisions shall be a qualified health care professional licensed in the state of Missouri. A licensed clinical peer shall evaluate the clinical appropriateness of adverse determinations.

3. A health carrier shall issue utilization review decisions in a timely manner pursuant to the requirements of sections 376.1363, 376.1365 and 376.1367. A health carrier shall obtain all information required to make a utilization review decision, including pertinent clinical information. A health carrier shall have a process to ensure that utilization reviewers apply clinical review criteria consistently.

4. A health carrier's data systems shall be sufficient to support utilization review program activities and to generate management reports to enable the health carrier to monitor and manage health care services effectively.

5. If a health carrier delegates any utilization review activities to a utilization review organization, the health carrier shall maintain adequate oversight, which shall include:

(1) A written description of the utilization review organization's activities and responsibilities, including reporting requirements;

(2) Evidence of formal approval of the utilization review organization program by the health carrier; and

(3) A process by which the health carrier evaluates the performance of the utilization review organization.

6. The health carrier shall coordinate the utilization review program with other medical management activities conducted by the carrier, such as quality assurance, credentialing, provider contracting, data reporting, grievance procedures, processes for accessing member satisfaction and risk management.

7. A health carrier shall provide enrollees and participating providers with timely access to its review staff by a toll-free number.

8. When conducting utilization review, the health carrier shall collect only the information necessary to certify the admission, procedure or treatment, length of stay, frequency and duration of services.

9. Compensation to persons providing utilization review services for a health carrier shall not contain direct or indirect incentives for such persons to make medically inappropriate review decisions. Compensation to any such persons may not be directly or indirectly based on the quantity or type of adverse determinations rendered.

10. A health carrier shall permit enrollees or a provider on behalf of an enrollee to appeal for the coverage of medically necessary pharmaceutical prescriptions and durable medical equipment as part of the health carriers' utilization review process.

11. (1) This subsection shall apply to:

(a) Any health benefit plan that is issued, amended, delivered or renewed on or after January 1, 1998, and provides coverage for drugs; or

(b) Any person making a determination regarding payment or reimbursement for a prescription drug pursuant to such plan.

(2) A health benefit plan that provides coverage for drugs shall provide coverage for any drug prescribed to treat an indication so long as the drug has been approved by the FDA for at least one indication, if the drug is recognized for treatment of the covered indication in one of the standard reference compendia or in substantially accepted peer-reviewed medical literature and deemed medically appropriate.

(3) This section shall not be construed to require coverage for a drug when the FDA has determined its use to be contraindicated for treatment of the current indication.

(4) A drug use that is covered pursuant to subsection 1 of this section shall not be denied coverage based on a "medical necessity" requirement except for a reason that is unrelated to the legal status of the drug use.

(5) Any drug or service furnished in a research trial, if the sponsor of the research trial furnishes such drug or service without charge to any participant in the research trial, shall not be subject to coverage pursuant to subsection 1 of this section.

(6) Nothing in this section shall require payment for nonformulary drugs, except that the state may exclude or otherwise restrict coverage of a covered outpatient drug from Medicaid programs as specified in the Social Security Act, Section 1927(d)(1)(B).

12. A carrier shall issue a confirmation number to an enrollee when the health carrier, acting through a participating provider or other authorized representative, authorizes the provision of health care services.

13. If an authorized representative of a health carrier authorizes the provision of health care services, the health carrier shall not subsequently retract its authorization after the health care services have been provided, or reduce payment for an item or service furnished in reliance on approval, unless

(1) Such authorization is based on a material misrepresentation or omission about the treated person's health condition or the cause of the health condition; or

(2) The health benefit plan terminates before the health care services are provided; or

(3) The covered person's coverage under the health benefit plan terminates before the health care services are provided.

(L. 1997 H.B. 335)



Section 376.1363 Utilization review decisions, procedures.

Effective 28 Aug 2014

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1363. Utilization review decisions, procedures. — 1. A health carrier shall maintain written procedures for making utilization review decisions and for notifying enrollees and providers acting on behalf of enrollees of its decisions. For purposes of this section, "enrollee" includes the representative of an enrollee.

2. For initial determinations, a health carrier shall make the determination within thirty-six hours, which shall include one working day, of obtaining all necessary information regarding a proposed admission, procedure or service requiring a review determination. For purposes of this section, "necessary information" includes the results of any face-to-face clinical evaluation or second opinion that may be required:

(1) In the case of a determination to certify an admission, procedure or service, the carrier shall notify the provider rendering the service by telephone or electronically within twenty-four hours of making the initial certification, and provide written or electronic confirmation of a telephone or electronic notification to the enrollee and the provider within two working days of making the initial certification;

(2) In the case of an adverse determination, the carrier shall notify the provider rendering the service by telephone or electronically within twenty-four hours of making the adverse determination; and shall provide written or electronic confirmation of a telephone or electronic notification to the enrollee and the provider within one working day of making the adverse determination.

3. For concurrent review determinations, a health carrier shall make the determination within one working day of obtaining all necessary information:

(1) In the case of a determination to certify an extended stay or additional services, the carrier shall notify by telephone or electronically the provider rendering the service within one working day of making the certification, and provide written or electronic confirmation to the enrollee and the provider within one working day after telephone or electronic notification. The written notification shall include the number of extended days or next review date, the new total number of days or services approved, and the date of admission or initiation of services;

(2) In the case of an adverse determination, the carrier shall notify by telephone or electronically the provider rendering the service within twenty-four hours of making the adverse determination, and provide written or electronic notification to the enrollee and the provider within one working day of a telephone or electronic notification. The service shall be continued without liability to the enrollee until the enrollee has been notified of the determination.

4. For retrospective review determinations, a health carrier shall make the determination within thirty working days of receiving all necessary information. A carrier shall provide notice in writing of the carrier's determination to an enrollee within ten working days of making the determination.

5. A written notification of an adverse determination shall include the principal reason or reasons for the determination, the instructions for initiating an appeal or reconsideration of the determination, and the instructions for requesting a written statement of the clinical rationale, including the clinical review criteria used to make the determination. A health carrier shall provide the clinical rationale in writing for an adverse determination, including the clinical review criteria used to make that determination, to any party who received notice of the adverse determination and who requests such information.

6. A health carrier shall have written procedures to address the failure or inability of a provider or an enrollee to provide all necessary information for review. In cases where the provider or an enrollee will not release necessary information, the health carrier may deny certification of an admission, procedure or service.

(L. 1997 H.B. 335, A.L. 2013 S.B. 262, A.L. 2014 S.B. 716)



Section 376.1365 Reconsideration of an adverse determination, when.

Effective 28 Aug 1997

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1365. Reconsideration of an adverse determination, when. — 1. In a case involving an initial determination or a concurrent review determination, a health carrier shall give the provider rendering the service an opportunity to request on behalf of the enrollee a reconsideration of an adverse determination by the reviewer making the adverse determination.

2. The reconsideration shall occur within one working day of the receipt of the request and shall be conducted between the provider rendering the service and the reviewer who made the adverse determination or a clinical peer designated by the reviewer if the reviewer who made the adverse determination is not available within one working day.

3. If the reconsideration process does not resolve the difference of opinion, the adverse determination may be appealed by the enrollee or the provider on behalf of the enrollee. Reconsideration is not a prerequisite to a standard appeal or an expedited appeal of an adverse determination.

(L. 1997 H.B. 335)



Section 376.1367 Emergency services benefit determination, coverage required, when.

Effective 28 Aug 1997

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1367. Emergency services benefit determination, coverage required, when. — When conducting utilization review or making a benefit determination for emergency services:

(1) A health carrier shall cover emergency services necessary to screen and stabilize an enrollee and shall not require prior authorization of such services;

(2) Coverage of emergency services shall be subject to applicable co-payments, coinsurance and deductibles;

(3) When an enrollee receives an emergency service that requires immediate post evaluation or post stabilization services, a health carrier shall provide an authorization decision within sixty minutes of receiving a request; if the authorization decision is not made within thirty minutes, such services shall be deemed approved.

(L. 1997 H.B. 335)



Section 376.1369 Certification of compliance, when.

Effective 28 Aug 1997

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1369. Certification of compliance, when. — A health carrier shall annually provide a written certification to the director that the utilization review program of the health carrier or its designee complies with all applicable state and federal laws establishing confidentiality and reporting requirements.

(L. 1997 H.B. 335)



Section 376.1372 Certification and member handbook to include utilization review procedures.

Effective 28 Aug 1997

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1372. Certification and member handbook to include utilization review procedures. — 1. In the certificate of coverage and the member handbook provided to enrollees, a health carrier shall include a clear and comprehensive description of its utilization review procedures, including the procedures for obtaining review of adverse determinations, and a statement of rights and responsibilities of enrollees with respect to those procedures.

2. A health carrier shall include a summary of its utilization review procedures in material intended for prospective enrollees.

3. A health carrier shall print on its membership cards a toll-free telephone number to call for utilization review decisions.

(L. 1997 H.B. 335)



Section 376.1375 Registry of grievances maintained, procedures — definitions.

Effective 28 Aug 1997

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1375. Registry of grievances maintained, procedures — definitions. — 1. A health carrier shall maintain a written register of all grievances in a manner consistent with the requirements for maintaining complaint records pursuant to section 354.445. The grievance register shall contain the total number, type, nature and result of all grievances and such other information as may be prescribed by the director. A health carrier shall furnish the director with any records regarding a grievance upon request.

2. All grievances shall be date stamped when received by the health carrier. The date shall be legible and easily identified.

3. Upon receipt of any inquiry from the department of insurance, financial institutions and professional registration regarding a grievance, a health carrier shall mail to the department an adequate response to the inquiry within twenty days from the date the department mails the inquiry. An envelope's postmark shall determine the date of mailing. When the requested response is not produced by the health carrier within twenty days, this nonproduction shall be deemed a violation of law, unless the person can demonstrate that there is reasonable justification for that delay. As used in this section:

(1) "Inquiry", each and every question or request for information submitted in writing to a health carrier by the department concerning a grievance;

(2) "Adequate response", a written response answering each inquiry with reasonable specificity. A health carrier's acknowledgment of the department's inquiry is not an adequate response.

(L. 1997 H.B. 335)



Section 376.1378 Grievances and certificate of compliance filed with the director, when.

Effective 28 Aug 1997

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1378. Grievances and certificate of compliance filed with the director, when. — 1. A copy of the grievance procedures, including all forms used to process a grievance, shall be filed with the director. Any subsequent material modifications to the documents also shall be filed. In addition, a health carrier shall file annually with the director, as part of its annual report required by section 376.1375, a certificate of compliance stating that the health carrier has established and maintains, for each of its health benefit plans, grievance procedures that fully comply with the provisions of sections 376.1350 to 376.1390. The director has authority to disapprove a filing that fails to comply with sections 376.1350 to 376.1390 or applicable rules and regulations.

2. A description of the grievance procedure shall be set forth in or attached to the policy, certificate, membership booklet, outline of coverage or other evidence of coverage provided to enrollees.

3. The grievance procedure documents shall include a statement of an enrollee's right to contact the director's office for assistance at any time. The statement shall include the toll-free telephone number and address of the department of insurance, financial institutions and professional registration.

4. No such grievance procedure shall act as a bar to any suit in a court of competent jurisdiction instituted by any such enrollee, or as a bar to any defense thereto by the health carrier.

5. In the event there is a conflict between the outcomes of the grievance procedure and any such suit, the outcome of the suit in a court of competent jurisdiction shall prevail.

(L. 1997 H.B. 335)



Section 376.1382 First- and second-level grievance review for managed care plans, first-level procedures.

Effective 28 Aug 1997

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1382. First- and second-level grievance review for managed care plans, first-level procedures. — 1. A health carrier that offers managed care plans shall establish a first-level and second-level grievance review process for its managed care plans. A grievance may be submitted by an enrollee, an enrollee's representative or a provider acting on behalf of an enrollee.

2. Upon receipt of a request for first-level grievance review, a health carrier shall:

(1) Acknowledge receipt in writing of the grievance within ten working days;

(2) Conduct a complete investigation of the grievance within twenty working days after receipt of a grievance, unless the investigation cannot be completed within this time. If the investigation cannot be completed within twenty working days after receipt of a grievance, the enrollee shall be notified in writing on or before the twentieth working day and the investigation shall be completed within thirty working days thereafter. The notice shall set forth with specificity the reasons for which additional time is needed for the investigation;

(3) Within five working days after the investigation is completed, have someone not involved in the circumstances giving rise to the grievance or its investigation decide upon the appropriate resolution of the grievance and notify the enrollee in writing of the health carrier's decision regarding the grievance and of the right to file an appeal for a second-level review. The notice shall explain the resolution of the grievance and the right to appeal in terms which are clear and specific;

(4) Within fifteen working days after the investigation is completed, notify the person who submitted the grievance of the carrier's resolution of said grievance.

(L. 1997 H.B. 335)



Section 376.1385 Second-level review procedures.

Effective 28 Aug 1997

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1385. Second-level review procedures. — 1. Upon receipt of a request for second-level review, a health carrier shall submit the grievance to a grievance advisory panel consisting of:

(1) Other enrollees;

(2) Representatives of the health carrier that were not involved in the circumstances giving rise to the grievance or in any subsequent investigation or determination of the grievance; and

(3) Where the grievance involves an adverse determination, a majority of persons that are appropriate clinical peers in the same or similar specialty as would typically manage the case being reviewed that were not involved in the circumstances giving rise to the grievance or in any subsequent investigation or determination of the grievance.

2. Review by the grievance advisory panel shall follow the same time frames as a first level review, except as provided for in section 376.1389 if applicable. Any decision of the grievance advisory panel shall include notice of the enrollee's or the health carrier's or plan sponsor's rights to file an appeal with the director's office of the grievance advisory panel's decision. The notice shall contain the toll-free telephone number and address of the director's office.

(L. 1997 H.B. 335)



Section 376.1387 Appeals of grievances determined by the director.

Effective 28 Aug 1997

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1387. Appeals of grievances determined by the director. — 1. The director shall resolve any grievance regarding an adverse determination as to covered services appealed by an enrollee or health carrier or plan sponsor through any means not specifically prohibited by law but if the grievance is unresolved by the director then it shall be resolved by referral of such grievance to an independent review organization. The director shall establish the qualifications for such review organizations(s) and shall seek the services of such organization(s) by competitive bid pursuant to chapter 34. The director shall enter into contracts with such organization(s) as deemed necessary to conduct the adverse determination appeals process set forth in this section. Any request for an adverse determination appeal shall be assigned on a rotational basis. The organization's decision as to the resolution of the grievance shall be based upon a review of the written record before it. The grievance and resolution of such grievance shall not be considered a contested case within the meaning of section 536.010, but the resolution of such grievance by the panel shall be considered a final agency decision within the director's discretion, binding upon the enrollee and health carrier, and subject to judicial review if:

(1) Action for such review is filed within thirty days of the final agency decision; and

(2) Judicial review is limited to the record before the director; and

(3) The enrollee and health carrier are deemed real parties in interest; and

(4) The scope of judicial review extends only to a determination of whether the action of the director is unconstitutional, unlawful, unreasonable, arbitrary, or capricious or involves an abuse of discretion or is in excess of the statutory authority or jurisdiction of the director.

2. Nothing in this section is intended to restrict the director's authority to investigate and resolve any complaint against a health carrier that does not constitute a grievance within the meaning of section 376.1350.

3. Any grievance involving coverage provided pursuant to a Medicaid program, however, shall be resolved in accordance with the rules and procedures established for the Medicaid program.

(L. 1997 H.B. 335)



Section 376.1389 Expedited grievance review procedure.

Effective 28 Aug 1997

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1389. Expedited grievance review procedure. — 1. A health carrier shall establish written procedures for the expedited review of a grievance involving a situation where the time frame of the standard grievance procedures set forth in sections 376.1382 and 376.1385 would seriously jeopardize the life or health of an enrollee or would jeopardize the enrollee's ability to regain maximum function. A request for an expedited review may be submitted orally or in writing. However, for purposes of the grievance register requirements in section 376.1375, the request shall not be considered a grievance unless the request is submitted in writing. Expedited review procedures shall be available to an enrollee, the representative of an enrollee and to the provider acting on behalf of an enrollee.

2. A health carrier shall notify an enrollee orally within seventy-two hours after receiving a request for an expedited review of the carrier's determination, and shall provide written confirmation of its decision covering an expedited review within three working days of providing notification of the determination. The provisions of sections 376.1350 to 376.1390 are not applicable to health indemnity plans without a managed care component as defined in 376.1350.

(L. 1997 H.B. 335)



Section 376.1399 Rules, effective, when — rules invalid and void, when.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1399. Rules, effective, when — rules invalid and void, when. — Any rule or portion of a rule promulgated pursuant to this act shall become effective only as provided pursuant to chapter 536, including, but not limited to, section 536.028, if applicable, after August 28, 1997. All rulemaking authority delegated prior to August 28, 1997, is of no force and effect and repealed. The provisions of this section are nonseverable and if any of the powers vested with the general assembly pursuant to section 536.028, if applicable, to review, to delay the effective date, or to disapprove and annul a rule or portion of a rule are held unconstitutional or invalid, the purported grant of rulemaking authority and any rule so proposed and contained in the order of rulemaking shall be invalid and void.

(L. 1997 H.B. 335, A.L. 1997 H.B. 600, et al., § 376.1399 and § 14, A.L. 2007 S.B. 613 Revision)



Section 376.1400 Explanation of benefits, standardized information used, contents, when.

Effective 28 Aug 1999

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1400. Explanation of benefits, standardized information used, contents, when. — 1. Every health insurance carrier offering policies of insurance in this state shall use standardized information for the explanation of benefits given to the health care provider whenever a claim is paid or denied. As used in this section, the term "health insurance carrier" shall have the meaning given to "health carrier" in section 376.1350. Nothing in this section shall apply to accident-only, specified disease, hospital indemnity, Medicare supplement, long-term care, short-term major medical policies of six months or less duration, other limited benefit health insurance policies.

2. The standardized information shall contain the following:

(1) The name of the insured;

(2) The insured's identification number;

(3) The date of service;

(4) Amount of charge;

(5) Explanation for any denial;

(6) The amount paid;

(7) The patient's full name;

(8) The name and address of the insurer; and

(9) The phone number to contact for questions on explanation of benefits.

3. All health insurance carriers shall use the standard explanation of benefits information after January 1, 2002.

(L. 1999 H.B. 191)



Section 376.1403 Referrals, standardized information used, content, when.

Effective 28 Aug 1999

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1403. Referrals, standardized information used, content, when. — 1. Every health care provider and health carrier that conducts business in this state shall use standardized information for referrals. As used in this section, the terms "health care provider" and "health carrier" shall have the meaning given to such terms in section 376.1350.

2. The referral information shall contain the following:

(1) The name of the insured;

(2) The name, address and phone number of the health carrier;

(3) The identification number and group number of the insured;

(4) The type of referral;

(5) The name, address and phone number of the health care provider referring the insured;

(6) The name, address and phone number of the health care provider to whom the insured was referred to;

(7) The number of visits requested and authorized; and

(8) The health carrier's authorization number.

3. All health care providers and health carriers shall use the standardized referral information after January 1, 2002.

(L. 1999 H.B. 191 § 376.1406)



Section 376.1450 Enrollee's right to receive documents and materials in printed or electronic form, when.

Effective 28 Aug 2010

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1450. Enrollee's right to receive documents and materials in printed or electronic form, when. — An enrollee, as defined in section 376.1350, may receive documents and materials from a managed care entity in printed or electronic form so long as such documents and materials are readily accessible in printed form upon request. A request by the enrollee may include written, oral, or electronic means. Such requested printed form shall be provided to the enrollee within fifteen business days. For purposes of this section, "managed care entity" includes, but is not limited to, a health maintenance organization, preferred provider organization, point of service organization and any other managed health care delivery entity of any type or description.

(L. 2002 H.B. 1473, A.L. 2010 S.B. 583)



Section 376.1500 Definitions.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1500. Definitions. — As used in sections 376.1500 to 376.1532, the following words or phrases mean:

(1) "Director", the director of the department of insurance, financial institutions and professional registration;

(2) "Discount card", a card or any other purchasing mechanism or device, which is not insurance, that purports to offer discounts or access to discounts in health-related purchases from health care providers;

(3) "Discount medical plan", a business arrangement or contract in which a person, in exchange for fees, dues, charges, or other consideration, provides access for plan members to providers of medical services and the right to receive medical services from those providers at a discount. The term does not include any product regulated as an insurance product, group health service product or membership in a health maintenance organization in this state or discounts provided by an insurer, group health service, or health maintenance organizations where those discounts are provided at no cost to the insured or member and are offered due to coverage with a licensed insurer, group health service, or health maintenance organization. The term does not include an arrangement where the discounts or prices are sold, rented or otherwise provided to another licensed carrier or to a self-insured or self-funded employer sponsored plan or Taft-Hartley trust;

(4) "Discount medical plan organization", means a person or an entity that, in exchange for fees, dues, charges or other consideration, provides access for plan members to providers of medical services and the right to receive medical services from those providers at a discount. It is the person or organization that contracts with providers, provider networks or other discount medical plan organizations to offer access to medical services at a discount and determines the charge to plan members;

(5) "Health care provider", any person or entity licensed by this state to provide health care services including, but not limited to physicians, hospitals, home health agencies, pharmacies, and dentists;

(6) "Health care provider network", an entity which directly contracts with physicians and hospitals and has contractual rights to negotiate on behalf of those health care providers with a discount medical plan organization to provide medical services to members of the discount medical plan organization;

(7) "Marketer", a person or entity who markets, promotes, sells or distributes a discount medical plan, including a private label entity that places its name on and markets or distributes a discount medical plan but does not operate a discount medical plan;

(8) "Medical services", any care, service or treatment of illness or dysfunction of, or injury to, the human body including, but not limited to, physician care, inpatient care, hospital surgical services, emergency services, ambulance services, dental care services, vision care services, mental health services, substance abuse services, chiropractic services, podiatric care services, laboratory services, and medical equipment and supplies. The term does not include pharmaceutical supplies or prescriptions;

(9) "Member", any person who pays fees, dues, charges, or other consideration for the right to receive the purported benefits of a discount medical plan; and

(10) "Person", an individual, corporation, business trust, estate, trust, partnership, association, joint venture, limited liability company, or any other government or commercial entity.

(L. 2007 H.B. 818 and L. 2007 S.B. 66, A.L. 2011 H.B. 315)



Section 376.1502 Requirements for transaction of business.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1502. Requirements for transaction of business. — 1. It is unlawful to transact business in this state as a discount medical plan organization, unless the organization is a corporation, limited liability corporation, partnership, limited liability partnership or other legal entity organized under the laws of this state or, if a foreign entity, authorized to transact business in this state, and is registered as a discount medical plan organization with the director or duly authorized by the director as an insurance company, licensed health maintenance organization, licensed group health service organization, or licensed third-party administrator.

2. An individual person, employee, or agent of a registered entity described in subsection 1 of this section may also transact business in this state on behalf of such entity.

(L. 2007 H.B. 818 merged with S.B. 66)

Effective 8-28-07 (S.B. 66;) 1-01-08 (H.B. 818)



Section 376.1504 Registration requirements — term of registration — renewal.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1504. Registration requirements — term of registration — renewal. — 1. To register as a discount medical plan organization, an applicant shall:

(1) File with the director an application on a form approved and adopted by the director; and

(2) Pay to the director an application fee of two hundred fifty dollars.

2. A registration is valid for a one-year term and expires one year following the registration date unless it is renewed as provided in this section.

3. Before it expires, a registrant may renew the registration for an additional one-year term if the registrant:

(1) Otherwise is qualified to receive a registration;

(2) Files with the director a renewal application on a form approved and adopted by the director; and

(3) Pays a renewal fee of two hundred fifty dollars.

4. All amounts collected as registration or renewal fees shall be deposited into the insurance dedicated fund.

5. Nothing in this subsection shall require a provider who provides discounts to his or her own patients to obtain and maintain a registration as a discount medical plan organization.

(L. 2007 H.B. 818 merged with S.B. 66)

Effective 8-28-07 (S.B. 66); 1-01-08 (H.B. 818)



Section 376.1506 Violations, penalty.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1506. Violations, penalty. — 1. If the director has a reason to believe that the discount medical plan organization is not complying with the requirements of sections 376.1500 to 376.1532, the director may examine or investigate the business and affairs of any discount medical plan organization under the authority of sections 374.190 and 374.202 to 374.207. The director may require any discount medical plan organization or applicant to produce any records, books, files, advertising and solicitation materials, or other information and may take statements under oath to determine whether the discount medical plan organization or applicant is in violation of the law. Reasonable expenses incurred in conducting any examination shall be paid by the discount medical plan organization under sections 374.202 to 374.207.

2. Failure by the discount medical plan organization to pay the expenses incurred under this subsection shall be grounds for denial or revocation of the discount medical plan organization's registration.

(L. 2007 H.B. 818 merged with S.B. 66)

Effective 8-28-07 (S.B. 66); 1-01-08 (H.B. 818)



Section 376.1508 Processing fee — cancellation of membership, effect of.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1508. Processing fee — cancellation of membership, effect of. — 1. A discount medical plan organization may charge a reasonable one-time processing fee and a periodic charge as long as the fee is disclosed to the applicant.

2. If the member cancels the membership within the first thirty days after receipt of the discount card and other membership materials, the member shall receive a reimbursement of all periodic charges paid. The return of all periodic charges shall be made within thirty days of the date of the cancellation. If all of the periodic charges have not been paid within thirty days, interest shall be assessed and paid on the proceeds at a rate of the treasury bill rate of the preceding calendar year, plus two percentage points.

3. The right of cancellation shall be set out in the written membership materials on the first page, in ten-point type or larger.

4. If a discount medical plan organization cancels a membership for any reason other than nonpayment of charges by the member, the discount medical plan organization shall make a pro rata reimbursement of all periodic charges to the member.

(L. 2007 H.B. 818 merged with S.B. 66)

Effective 8-28-07 (S.B. 66); 1-01-08 (H.B. 818)



Section 376.1510 Prohibited acts.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1510. Prohibited acts. — A discount medical plan organization shall not:

(1) Use in its advertisements, marketing material, brochures, and discount cards the terms "health plan", "coverage", "co-pay", "co-payments", "preexisting conditions", "guaranteed issue", "premium", "PPO", "preferred provider organization", or other terms in a manner that could reasonably mislead a person to believe that the discount medical plan is health insurance;

(2) Except for hospital services, have restrictions on free access to plan providers including waiting periods and notification periods;

(3) Pay providers any fees for medical services;

(4) Collect or accept money from a member for payment to a provider for specific medical services furnished or to be furnished to the member, unless the organization is licensed by the director to act as an administrator; or

(5) Except as otherwise provided in sections 376.1500 to 376.1532, as a disclaimer of any relationship between discount medical plan benefits and insurance, or as a description of an insurance product connected with a discount medical plan, use in its advertisements, marketing material, brochures, and discount cards the term "insurance".

(L. 2007 H.B. 818 merged with S.B. 66)

Effective 8-28-07 (S.B. 66); 1-01-08 (H.B. 818)



Section 376.1512 Required disclosures.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1512. Required disclosures. — 1. The following disclosures, to be printed in bold and in not less than twelve-point type, shall be made in writing to any prospective member and shall appear on the first page or first content page of any advertisements, marketing materials or brochures relating to a discount medical plan:

(1) The plan is not insurance;

(2) The plan provides discounts with certain health care providers for medical services;

(3) The plan does not make payments directly to the providers of medical services;

(4) The plan member is obligated to pay for all health care services but will receive a discount from those health care providers who have contracted with the discount plan organization; and

(5) The name and the location of the registered discount medical plan organization, including the current telephone number of the registered discount medical plan organization or other entity responsible for customer service for the plan, if different from the registered discount medical plan organization.

2. If the discount medical plan is sold, marketed, or solicited by telephone, the disclosures required by this section shall be made orally and provided in the initial written materials that describe the benefits under the discount medical plan provided to the prospective or new member.

3. Each discount card or any other plan identifier issued to a plan member shall state in bold and prominent type on the front face of the card that "THIS IS NOT INSURANCE".

(L. 2007 H.B. 818 merged with S.B. 66)

Effective 8-28-07 (S.B. 66); 1-01-08 (H.B. 818)



Section 376.1514 Written agreement required, contents.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1514. Written agreement required, contents. — 1. All providers offering medical services to members under a discount medical plan shall provide such services pursuant to a written agreement. The agreement may be entered into directly by the health care provider or by a health care provider network to which the provider belongs if the provider network has contracts with the health care provider that allow the provider network to contract on behalf of the health care provider.

2. A health care provider agreement shall provide the following:

(1) A description of the services and products to be provided at a discount;

(2) The amount or amounts of the discounts or, alternatively, a fee schedule which reflects the health care provider's discounted rates; and

(3) A provision that the health care provider will not charge members more than the discounted rates.

3. A health care provider agreement with a health care provider network shall require that the health care provider network have written agreements with its health care providers that:

(1) Contain the terms described in this subsection;

(2) Authorize the health care provider network to contract with the discount medical plan organization on behalf of the provider; and

(3) Require the network to maintain an up-to-date list of its contracted health care providers and to provide that list on a quarterly basis to the discount medical plan organization.

4. A health care provider agreement between a discount medical plan organization and an entity that contracts with a health care provider network shall require that the entity, in its contract with the health care provider network, require the health care provider network to have written agreements with its providers that comply with subsection 3 of this section.

5. The discount medical plan organization shall maintain a copy of each active health care provider agreement into which it has entered.

(L. 2007 H.B. 818 merged with S.B. 66)

Effective 8-28-07 (S.B. 66); 1-01-08 (H.B. 818)



Section 376.1516 Written membership materials, required contents — forms to be filed with director, fee.

Effective 01 Jan 2008, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

*376.1516. Written membership materials, required contents — forms to be filed with director, fee. — 1. Each benefit under the discount medical plan and every disclosure required under sections 376.1500 to 376.1532, shall be included in the written membership materials between the discount medical plan organization and the member. The written membership materials shall also include a statement notifying the members of their right to cancel under section 376.1508, and such materials shall also list all of the disclosures required by section 376.1512.

2. All forms used, including written membership materials, shall be filed with the director prior to any sale, marketing or advertising of the discount medical plan in this state. Every form filed shall be identified by a unique form number placed in the lower left corner of each form. A filing fee of twenty-five dollars per form shall be payable to the director for deposit into the insurance dedicated fund.

(L. 2007 H.B. 818)

Effective 1-01-08

*This section was enacted by H.B. 818 and S.B. 66 during the First Regular Session of the 94th General Assembly, 2007. Due to possible conflict, both versions are printed here.



Section 376.1516 Written membership materials, required contents — forms to be submitted to director.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

*376.1516. Written membership materials, required contents — forms to be submitted to director. — 1. Each benefit under the discount medical plan shall be included in the written membership materials between the discount medical plan organization and the member. The written membership materials shall also include a statement notifying the members of their right to cancel under section 376.1508, and such materials shall also list all of the disclosures required by section 376.1512.

2. Upon request by the director, any forms used by a discount medical plan organization, including written membership materials, shall be submitted to the director.

(L. 2007 S.B. 66)

*This section was enacted by H.B. 818 and S.B. 66 during the First Regular Session of the 94th General Assembly, 2007. Due to possible conflict, both versions of this section are printed here.



Section 376.1518 Net worth to be maintained, amount.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1518. Net worth to be maintained, amount. — 1. Each discount medical plan organization registered pursuant to sections* 376.1500 to 376.1532 shall at all times maintain a net worth of at least one hundred fifty thousand dollars.

2. The director may not allow a registration unless the discount medical plan organization has a net worth of at least one hundred fifty thousand dollars.

(L. 2007 H.B. 818 merged with S.B. 66)

Effective 8-28-07 (S.B. 66); 1-01-08 (H.B. 818)

*Word "sections" appears twice in original rolls of S.B. 66, 2007.



Section 376.1520 Notice of changes.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1520. Notice of changes. — Each discount medical plan organization required to be registered pursuant to this section shall provide the director at least thirty days' advance notice of any change in the discount medical plan organization's name, address, principal business address, or mailing address.

(L. 2007 H.B. 818 merged with S.B. 66)

Effective 8-28-07 (S.B. 66); 1-01-08 (H.B. 818)



Section 376.1522 List of providers to be maintained on website.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1522. List of providers to be maintained on website. — Each discount medical plan organization shall maintain a current list of the names and addresses of the providers with which it has contracted on a website page, the address of which shall be prominently displayed on all its advertisements, marketing materials, brochures, and discount cards. This section applies to those providers with whom the discount medical plan organization has contracted directly, as well as those who are members of a provider network with which the discount medical plan organization has contracted.

(L. 2007 H.B. 818 merged with S.B. 66)

Effective 8-28-07 (S.B. 66); 1-01-08 (H.B. 818)



Section 376.1524 Advertising and marketing materials, approval in writing required.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1524. Advertising and marketing materials, approval in writing required. — 1. All advertisements, marketing materials, brochures and discount cards used by marketers shall be approved in writing for such use by the discount medical plan organization.

2. The discount medical plan organization shall have an executed written agreement with a marketer prior to the marketer's marketing, promoting, selling, or distributing the discount medical plan.

(L. 2007 H.B. 818 merged with S.B. 66)

Effective 8-28-07 (S.B. 66); 1-01-08 (H.B. 818)



Section 376.1528 Rulemaking authority.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1528. Rulemaking authority. — The director under the provisions of section 374.045 may promulgate rules to administer and interpret the provisions of sections 376.1500 to 376.1532.

(L. 2007 H.B. 818 merged with S.B. 66)

Effective 8-28-07 (S.B. 66); 1-01-08 (H.B. 818)



Section 376.1530 Denial and refusal to issue registrations, when.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1530. Denial and refusal to issue registrations, when. — 1. The director may deny a registration to an applicant or refuse to renew, suspend, or revoke the registration of a registrant if the applicant or registrant, or an officer, director, or employee of the applicant or registrant:

(1) Makes a material misstatement or misrepresentation in an application for registration;

(2) Fraudulently or deceptively obtains or attempts to obtain a registration for the applicant or registrant or for another;

(3) Has advertised, merchandised or attempted to merchandise its services in such a manner as to misrepresent its services or capacity for service or has engaged in deceptive, misleading or unfair practices with respect to advertising or merchandising;

(4) In connection with the advertisement, offer, sale or administration of a health care discount program, makes any untrue statement of material fact, conceals any material fact, uses any deception or commits fraud or engages in any dishonest activity;

(5) Is not fulfilling its obligations as a discount medical plan organization;

(6) Does not have the minimum net worth as required by sections 376.1500 to 376.1532; or

(7) Violates any provision of sections 376.1500 to 376.1532, or any law or regulation of this state relating to insurance or the provision of medical care.

2. If the director has cause to believe that grounds for the suspension or revocation of a registration exist, the director shall notify the discount medical plan organization in writing, specifically stating the grounds for suspension or revocation, and shall provide opportunity for a hearing on the matter before the director.

3. When the registration of a discount medical plan organization is surrendered or revoked, such organization shall proceed, immediately following the effective date of the order of revocation, to wind up its affairs transacted under the registration. The organization may not engage in any further advertising, solicitation, collecting of fees, or renewal of contracts.

(L. 2007 H.B. 818 merged with S.B. 66)

Effective 8-28-07 (S.B. 66); 1-01-08 (H.B. 818)



Section 376.1532 Violations, penalties.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1532. Violations, penalties. — 1. If the director determines that a person has engaged, is engaging, or has taken a substantial step toward engaging in a violation of sections 376.1500 to 376.1532, or a rule adopted or order issued pursuant thereto, or that a person has materially aided or is materially aiding an act, practice, omission, or course of business constituting a violation of sections 376.1500 to 376.1532 or a rule adopted or order issued pursuant thereto, the director may issue such administrative orders as authorized under section 374.046. A violation of sections 376.1500 to 376.1532 is a level two violation under section 374.049. The director of the department of insurance, financial institutions and professional registration may also suspend or revoke the license or certificate of authority of such person for any willful violation.

2. If the director believes that a person has engaged, is engaging, or has taken a substantial step toward engaging in a violation of sections 376.1500 to 376.1532 or a rule adopted or order issued pursuant thereto, or that a person has materially aided or is materially aiding an act, practice, omission or course of business constituting a violation of sections 376.1500 to 376.1532 or a rule adopted or order issued pursuant thereto, the director may maintain a civil action for relief authorized under section 374.048. A violation of sections 376.1500 to 376.1532 is a level two violation under section 374.049.

(L. 2007 H.B. 818 merged with S.B. 66)

Effective 8-28-07 (S.B. 66); 1-01-08 (H.B. 818)



Section 376.1550 Mental health coverage, requirements — definitions — exclusions.

Effective 28 Aug 2004

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1550. Mental health coverage, requirements — definitions — exclusions. — 1. Notwithstanding any other provision of law to the contrary, each health carrier that offers or issues health benefit plans which are delivered, issued for delivery, continued, or renewed in this state on or after January 1, 2005, shall provide coverage for a mental health condition, as defined in this section, and shall comply with the following provisions:

(1) A health benefit plan shall provide coverage for treatment of a mental health condition and shall not establish any rate, term, or condition that places a greater financial burden on an insured for access to treatment for a mental health condition than for access to treatment for a physical health condition. Any deductible or out-of-pocket limits required by a health carrier or health benefit plan shall be comprehensive for coverage of all health conditions, whether mental or physical;

(2) The coverages set forth is this subsection:

(a) May be administered pursuant to a managed care program established by the health carrier; and

(b) May deliver covered services through a system of contractual arrangements with one or more providers, hospitals, nonresidential or residential treatment programs, or other mental health service delivery entities certified by the department of mental health, or accredited by a nationally recognized organization, or licensed by the state of Missouri;

(3) A health benefit plan that does not otherwise provide for management of care under the plan or that does not provide for the same degree of management of care for all health conditions may provide coverage for treatment of mental health conditions through a managed care organization; provided that the managed care organization is in compliance with rules adopted by the department of insurance, financial institutions and professional registration that assure that the system for delivery of treatment for mental health conditions does not diminish or negate the purpose of this section. The rules adopted by the director shall assure that:

(a) Timely and appropriate access to care is available;

(b) The quantity, location, and specialty distribution of health care providers is adequate; and

(c) Administrative or clinical protocols do not serve to reduce access to medically necessary treatment for any insured;

(4) Coverage for treatment for chemical dependency shall comply with sections 376.779, 376.810 to 376.814, and 376.825 to 376.836* and for the purposes of this subdivision the term "health insurance policy" as used in sections 376.779, 376.810 to 376.814, and 376.825 to 376.836*, the term "health insurance policy" shall include group coverage.

2. As used in this section, the following terms mean:

(1) "Chemical dependency", the psychological or physiological dependence upon and abuse of drugs, including alcohol, characterized by drug tolerance or withdrawal and impairment of social or occupational role functioning or both;

(2) "Health benefit plan", the same meaning as such term is defined in section 376.1350;

(3) "Health carrier", the same meaning as such term is defined in section 376.1350;

(4) "Mental health condition", any condition or disorder defined by categories listed in the most recent edition of the Diagnostic and Statistical Manual of Mental Disorders except for chemical dependency;

(5) "Managed care organization", any financing mechanism or system that manages care delivery for its members or subscribers, including health maintenance organizations and any other similar health care delivery system or organization;

(6) "Rate, term, or condition", any lifetime or annual payment limits, deductibles, co-payments, coinsurance, and other cost-sharing requirements, out-of-pocket limits, visit limits, and any other financial component of a health benefit plan that affects the insured.

3. This section shall not apply to a health plan or policy that is individually underwritten or provides such coverage for specific individuals and members of their families pursuant to section 376.779, sections 376.810 to 376.814, and sections 376.825 to 376.836*, a supplemental insurance policy, including a life care contract, accident-only policy, specified disease policy, hospital policy providing a fixed daily benefit only, Medicare supplement policy, long-term care policy, hospitalization-surgical care policy, short-term major medical policies of six months or less duration, or any other supplemental policy as determined by the director of the department of insurance, financial institutions and professional registration.

4. Notwithstanding any other provision of law to the contrary, all health insurance policies that cover state employees, including the Missouri consolidated health care plan, shall include coverage for mental illness. Multiyear group policies need not comply until the expiration of their current multiyear term unless the policyholder elects to comply before that time.

5. The provisions of this section shall not be violated if the insurer decides to apply different limits or exclude entirely from coverage the following:

(1) Marital, family, educational, or training services unless medically necessary and clinically appropriate;

(2) Services rendered or billed by a school or halfway house;

(3) Care that is custodial in nature;

(4) Services and supplies that are not immediately nor clinically appropriate; or

(5) Treatments that are considered experimental.

6. The director shall grant a policyholder a waiver from the provisions of this section if the policyholder demonstrates to the director by actual experience over any consecutive twenty-four-month period that compliance with this section has increased the cost of the health insurance policy by an amount that results in a two percent increase in premium costs to the policyholder. The director shall promulgate rules establishing a procedure and appropriate standards for making such a demonstration. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2004, shall be invalid and void.

(L. 2004 H.B. 855)

*Sections 376.825 to 376.836 were repealed by H.B. 1298 Revision, 2014.



Section 376.1575 Definitions

Effective 01 Jan 2014, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1575. Definitions — As used in sections 376.1575 to 376.1580*, the following terms shall mean:

(1) "Completed application", a practitioner's application to a health carrier that seeks the health carrier's authorization for the practitioner to provide patient care services as a member of the health carrier's network and does not omit any information which is clearly required by the application form and the accompanying instructions;

(2) "Credentialing", a health carrier's process of assessing and validating the qualifications of a practitioner to provide patient care services and act as a member of the health carrier's provider network;

(3) "Health carrier", the same meaning as such term is defined in section 376.1350;

(4) "Practitioner":

(a) A physician or physician assistant eligible to provide treatment services under chapter 334;

(b) A pharmacist eligible to provide services under chapter 338;

(c) A dentist eligible to provide services under chapter 332;

(d) A chiropractor eligible to provide services under chapter 331;

(e) An optometrist eligible to provide services under chapter 336;

(f) A podiatrist eligible to provide services under chapter 330;

(g) A psychologist or licensed clinical social worker eligible to provide services under chapter 337; or

(h) An advanced practice nurse eligible to provide services under chapter 335.

(L. 2013 S.B. 262)

Effective 1-01-14

*Section 376.1580 does not exist.



Section 376.1578 Credentialing procedure, health carrier duties — violations, mechanism for reporting.

Effective 01 Jan 2014, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1578. Credentialing procedure, health carrier duties — violations, mechanism for reporting. — 1. Within two working days after receipt of a faxed or mailed completed application, the health carrier shall send a notice of receipt to the practitioner. A health carrier shall provide access to a provider web portal that allows the practitioner to receive notice of the status of an electronically submitted application.

2. A health carrier shall assess a health care practitioner's credentialing information and make a decision as to whether to approve or deny the practitioner's credentialing application within sixty business days of the date of receipt of the completed application. The sixty-day deadline established in this section shall not apply if the application or subsequent verification of information indicates that the practitioner has:

(1) A history of behavioral disorders or other impairments affecting the practitioner's ability to practice, including but not limited to substance abuse;

(2) Licensure disciplinary actions against the practitioner's license to practice imposed by any state or territory or foreign jurisdiction;

(3) Had the practitioner's hospital admitting or surgical privileges or other organizational credentials or authority to practice revoked, restricted, or suspended based on the practitioner's clinical performance; or

(4) A judgment or judicial award against the practitioner arising from a medical malpractice liability lawsuit.

3. The department of insurance, financial institutions and professional registration shall establish a mechanism for reporting alleged violations of this section to the department.

(L. 2013 S.B. 262)

Effective 1-01-14



Section 376.1750 Health care sharing ministry, provisions not to apply to — ministry not engaging in the business of insurance, when — health care sharing ministry defined.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1750. Health care sharing ministry, provisions not to apply to — ministry not engaging in the business of insurance, when — health care sharing ministry defined. — 1. The provisions of this chapter relating to health insurance, health maintenance organizations, health benefit plans, group health services, and health carriers shall not apply to a health care sharing ministry. A health care sharing ministry which, through its publication to members or subscribers, solicits funds for the payment of medical expenses of other subscribers or members, shall not be considered to be engaging in the business of insurance for purposes of this chapter or any provision of Title XXIV and shall not be subject to the jurisdiction of the director if the requirements of subsection 2 of this section are met.

2. As used in this section, a "health care sharing ministry" is a faith-based nonprofit organization tax exempt under the Internal Revenue Code that:

(1) Limits its membership to those who are of a similar faith;

(2) Acts as an organizational clearinghouse for information between members or subscribers who have financial, physical, or medical needs and members or subscribers with the present ability to assist those with present financial or medical needs;

(3) Provides for the financial or medical needs of a member or subscriber through gifts directly from one member or subscriber to another. The requirements of this subdivision can be satisfied by a trust established solely for the benefit of members or subscribers, which trust is audited annually by an independent auditing firm;

(4) Provides amounts that members or subscribers may give with no assumption of risk or promise to pay either among the members or subscribers or between the members or subscribers and such organization;

(5) Provides a written monthly statement to all members or subscribers, listing the total dollar amount of qualified needs submitted to such organization, as well as the amount actually published or assigned to members or subscribers for voluntary payment; and

(6) Provides the following written disclaimer on or accompanying all promotional or informational documents distributed by or on behalf of the organization, including applications, and guideline materials:

"NOTICE

This publication is not an insurance company nor is it offered through an insurance company. Whether anyone chooses to assist you with your medical bills will be totally voluntary, as no other subscriber or member will be compelled to contribute toward your medical bills. As such, this publication should never be considered to be insurance. Whether you receive any payments for medical expenses and whether or not this publication continues to operate, you are always personally responsible for the payment of your own medical bills.".

(L. 2007 H.B. 818)



Section 376.1753 Services related to pregnancy, persons holding ministerial or tocological certification may provide.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1753. Services related to pregnancy, persons holding ministerial or tocological certification may provide. — Notwithstanding any law to the contrary, any person who holds current ministerial or tocological certification by an organization accredited by the National Organization for Competency Assurance (NOCA) may provide services as defined in 42 U.S.C. 1396 r-6(b)(4)(E)(ii)(I).

(L. 2007 H.B. 818)



Section 376.1800 Definitions — medical retainer agreements not insurance — agreement requirements — use of health savings accounts for fees.

Effective 28 Aug 2015

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1800. Definitions — medical retainer agreements not insurance — agreement requirements — use of health savings accounts for fees. — 1. As used in this section, the following terms shall mean:

(1) "Medical retainer agreement", a contract between a physician and an individual patient or such individual patient's legal representative in which the physician agrees to provide certain health care services described in the agreement to the individual patient for an agreed-upon fee and period of time;

(2) "Physician", a physician licensed under chapter 334. Physician includes an individual physician or a group of physicians.

2. A medical retainer agreement is not insurance and is not subject to this chapter. Entering into a medical retainer agreement is not the business of insurance and is not subject to this chapter.

3. A physician or agent of a physician is not required to obtain a certificate of authority or license under this section to market, sell, or offer to sell a medical retainer agreement.

4. To be considered a medical retainer agreement for the purposes of this section, the agreement shall meet all of the following requirements:

(1) Be in writing;

(2) Be signed by the physician or agent of the physician and the individual patient or such individual patient's legal representative;

(3) Allow either party to terminate the agreement on written notice to the other party;

(4) Describe the specific health care services that are included in the agreement;

(5) Specify the fee for the agreement;

(6) Specify the period of time under the agreement; and

(7) Prominently state in writing that the agreement is not health insurance.

5. (1) For any patient who enters into a medical retainer agreement under this section and who has established a health savings account (HSA) in compliance with 26 U.S.C. Section 223, or who has a flexible spending arrangement (FSA) or health reimbursement arrangement (HRA), fees under the patient's medical retainer agreement may be paid from such health savings account or reimbursed through such flexible spending arrangement or health reimbursement arrangement, subject to any federal or state laws regarding qualified expenditures from a health savings account, or reimbursement through a flexible spending arrangement or a health reimbursement arrangement.

(2) The employer of any patient described in subdivision (1) of this subsection may:

(a) Make contributions to such patient's health savings account, flexible spending arrangement, or health reimbursement arrangement to cover all or any portion of the agreed-upon fees under the patient's medical retainer agreement, subject to any federal or state restrictions on contributions made by an employer to a health savings account, or reimbursement through a flexible spending arrangement, or health reimbursement arrangement; or

(b) Pay the agreed-upon fees directly to the physician under the medical retainer agreement.

6. Nothing in this section shall be construed as prohibiting, limiting, or otherwise restricting a physician in a collaborative practice arrangement from entering into a medical retainer agreement under this section.

(L. 2015 H.B. 769)



Section 376.1900 Definitions — reimbursement for telehealth services, when.

Effective 01 Jan 2014, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.1900. Definitions — reimbursement for telehealth services, when. — 1. As used in this section, the following terms shall mean:

(1) "Electronic visit", or "e-visit", an online electronic medical evaluation and management service completed using a secured web-based or similar electronic-based communications network for a single patient encounter. An electronic visit shall be initiated by a patient or by the guardian of a patient with the health care provider, be completed using a federal Health Insurance Portability and Accountability Act (HIPAA)-compliant online connection, and include a permanent record of the electronic visit;

(2) "Health benefit plan" shall have the same meaning ascribed to it in section 376.1350;

(3) "Health care provider" shall have the same meaning ascribed to it in section 376.1350;

(4) "Health care service", a service for the diagnosis, prevention, treatment, cure or relief of a physical or mental health condition, illness, injury or disease;

(5) "Health carrier" shall have the same meaning ascribed to it in section 376.1350;

(6) "Telehealth" shall have the same meaning ascribed to it in section 208.670.

2. Each health carrier or health benefit plan that offers or issues health benefit plans which are delivered, issued for delivery, continued, or renewed in this state on or after January 1, 2014, shall not deny coverage for a health care service on the basis that the health care service is provided through telehealth if the same service would be covered if provided through face-to-face diagnosis, consultation, or treatment.

3. A health carrier may not exclude an otherwise covered health care service from coverage solely because the service is provided through telehealth rather than face-to-face consultation or contact between a health care provider and a patient.

4. A health carrier shall not be required to reimburse a telehealth provider or a consulting provider for site origination fees or costs for the provision of telehealth services; however, subject to correct coding, a health carrier shall reimburse a health care provider for the diagnosis, consultation, or treatment of an insured or enrollee when the health care service is delivered through telehealth on the same basis that the health carrier covers the service when it is delivered in person.

5. A health care service provided through telehealth shall not be subject to any greater deductible, co-payment, or coinsurance amount than would be applicable if the same health care service was provided through face-to-face diagnosis, consultation, or treatment.

6. A health carrier shall not impose upon any person receiving benefits under this section any co-payment, coinsurance, or deductible amount, or any policy year, calendar year, lifetime, or other durational benefit limitation or maximum for benefits or services that is not equally imposed upon all terms and services covered under the policy, contract, or health benefit plan.

7. Nothing in this section shall preclude a health carrier from undertaking utilization review to determine the appropriateness of telehealth as a means of delivering a health care service, provided that the determinations shall be made in the same manner as those regarding the same service when it is delivered in person.

8. A health carrier or health benefit plan may limit coverage for health care services that are provided through telehealth to health care providers that are in a network approved by the plan or the health carrier.

9. Nothing in this section shall be construed to require a health care provider to be physically present with a patient where the patient is located unless the health care provider who is providing health care services by means of telehealth determines that the presence of a health care provider is necessary.

10. The provisions of this section shall not apply to a supplemental insurance policy, including a life care contract, accident-only policy, specified disease policy, hospital policy providing a fixed daily benefit only, Medicare supplement policy, long-term care policy, short-term major medical policies of six months' or less duration, or any other supplemental policy as determined by the director of the department of insurance, financial institutions and professional registration.

(L. 2013 H.B. 986 merged with S.B. 262)

Effective 1-01-14



Section 376.2000 Citation of law — definitions.

Effective 12 Jul 2013, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.2000. Citation of law — definitions. — 1. Sections 376.2000 to 376.2014 shall be known and may be cited as the "Health Insurance Marketplace Innovation Act of 2013".

2. As used in sections 376.2000 to 376.2014, the following terms mean:

(1) "Department", the department of insurance, financial institutions and professional registration;

(2) "Director", the director of the department of insurance, financial institutions and professional registration;

(3) "Exchange", any health benefit exchange established or operating in this state, including any exchange established or operated by the United States Department of Health and Human Services;

(4) "Navigator", a person that, for compensation, provides information or services in connection with eligibility, enrollment, or program specifications of any health benefit exchange operating in this state, including any person that is selected to perform the activities and duties identified in 42 U.S.C. 18031(i) in this state, any person who receives funds from the United States Department of Health and Human Services to perform any of the activities and duties identified in 42 U.S.C. 18031(i), or any other person certified by the United States Department of Health and Human Services, or a health benefit exchange operating in this state, to perform such defined or related duties irrespective of whether such person is identified as a navigator, certified application counselor, in-person assister, or other title. A "navigator" does not include any not-for-profit entity disseminating to a general audience public health information.

(L. 2013 S.B. 262)

Effective 7-12-13



Section 376.2002 Navigators, license required — permitted acts — prohibited acts — exemptions.

Effective 12 Jul 2013, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.2002. Navigators, license required — permitted acts — prohibited acts — exemptions. — 1. No individual or entity shall perform, offer to perform, or advertise any service as a navigator in this state, or receive navigator funding from the state or an exchange unless licensed as a navigator by the department under sections 376.2000 to 376.2014.

2. A navigator may:

(1) Provide fair and impartial information and services in connection with eligibility, enrollment, and program specifications of any health benefit exchange operating in this state, including information about the costs of coverage, advance payments of premium tax credits, and cost-sharing reductions;

(2) Facilitate the selection of a qualified health plan;

(3) Initiate the enrollment process;

(4) Provide referrals to any applicable office of health insurance consumer assistance, ombudsman, or other agency for any enrollee with a grievance, complaint, or question regarding their health plan, coverage, or determination under the plan; and

(5) Use culturally and linguistically appropriate language to communicate the information authorized in this subsection.

3. Unless also properly licensed as an insurance producer in this state with authority for health under section 375.014, a navigator shall not:

(1) Sell, solicit, or negotiate health insurance;

(2) Engage in any activity that would require an insurance producer license;

(3) Provide advice concerning the benefits, terms, and features of a particular health plan or offer advice about which exchange health plan is better or worse for a particular individual or employer;

(4) Recommend or endorse a particular health plan or advise consumers about which health plan to choose; or

(5) Provide any information or services related to health benefit plans or other products not offered in the exchange.

4. The following entities or persons are exempt from the requirement to be licensed as a navigator:

(1) An entity or person licensed as an insurance producer in this state with authority for health under section 375.014;

(2) A law firm or licensed attorney in this state; and

(3) A "health care provider" as defined in section 376.1350 provided that:

(a) The health care provider does not receive any funds from the United States Department of Health and Human Services or a health exchange operating in this state to act as a navigator; and

(b) The activities or functions performed are related to advising, assisting, or counseling patients regarding private or public coverage or financial matters related to medical treatments or government assistance programs.

­­

­

(L. 2013 S.B. 262)

Effective 7-12-13

(2016) Provisions prohibiting state navigators from providing certain information to consumers about health benefit plans are preempted by the federal Patient Protection and Affordable Care Act. St. Louis Effort for AIDS v. Huff, 170 F.Supp.3d 1219 (W.D.Mo.).



Section 376.2004 Application procedure.

Effective 12 Jul 2013, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.2004. Application procedure. — 1. An individual applying for a navigator license shall make application to the department on a form developed by the director and declare under penalty of refusal, suspension, or revocation of the license that the statements made in the application are true, correct, and complete to the best of the individual's knowledge and belief. Before approving the application, the director shall find that the individual:

(1) Is eighteen years of age or older;

(2) Resides in this state or maintains his or her principal place of business in the state;

(3) Is not disqualified for having committed any act that would be grounds for refusal to issue, renew, suspend, or revoke an insurance producer license under section 375.141;

(4) Has successfully passed the written examination prescribed by the director;

(5) When applicable, has the written consent of the director under 18 U.S.C. 1033 or any successor statute regulating crimes by or affecting persons engaged in the business of insurance whose activities affect interstate commerce;

(6) Has identified the entity with which he or she is affiliated and supervised; and

(7) Has paid the fees prescribed by the director.

2. An entity that acts as a navigator, supervises the activities of individual navigators, or receives funding to perform such activities shall obtain a navigator entity license. An entity applying for an entity navigator license shall make application on a form containing the information prescribed by the director.

3. The director may require any documents deemed necessary to verify the information contained in an application submitted in accordance with subsections 1 and 2 of this section.

4. Entities licensed as navigators shall, in a manner prescribed by the director, provide a list of all individual navigators that are employed by or in any manner affiliated with the navigator entity and shall report any changes in employment or affiliation within twenty days of such change.

5. Prior to any exchange becoming operational in this state, the director shall prescribe initial training, continuing education, and written examination standards and requirements for navigators.

(L. 2013 S.B. 262)



Section 376.2006 Term of licensure — renewal — continuing education.

Effective 12 Jul 2013, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.2006. Term of licensure — renewal — continuing education. — 1. A navigator license shall be valid for two years.

2. A navigator may file an application for renewal of a license and pay the renewal fee as prescribed by the director. Any navigator who fails to timely file for license renewal shall be charged a late fee in an amount prescribed by the director.

3. Prior to the filing date for an application for renewal of a license, an individual licensee shall comply with any ongoing training and continuing education requirements established by the director. Such navigator shall file with the director, by a method prescribed by the director, proof of satisfactory certification of completion of the continuing education requirements. Any failure to fulfill the ongoing training and continuing education requirements shall result in the expiration of the license.

(L. 2013 S.B. 262)

Effective 7-12-13



Section 376.2008 Consultation with licensed insurance producer, navigator to advise, when.

Effective 12 Jul 2013, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.2008. Consultation with licensed insurance producer, navigator to advise, when. — Upon contact with a person who acknowledges having existing health insurance coverage obtained through an insurance producer, a navigator shall advise the person to consult with a licensed insurance producer regarding coverage in the private market.

(L. 2013 S.B. 262)

Effective 7-12-13

(2016) Provision requiring state navigators to refer certain persons to consult with licensed insurance producers was preempted by the federal Patient Protection and Affordable Care Act. St. Louis Effort for AIDS v. Huff, 170 F.Supp.3d 1219 (W.D.Mo.).



Section 376.2010 Sanction of license, when — restitution required, when — examination and investigation of records.

Effective 12 Jul 2013, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.2010. Sanction of license, when — restitution required, when — examination and investigation of records. — 1. The director may place on probation, suspend, revoke, or refuse to issue, renew, or reinstate a navigator license or may levy a fine not to exceed one thousand dollars for each violation, or any combination of actions, for any one or more of the causes listed in section 375.141, 375.936 or for other good cause. In the event that the action by the director is not to renew or to deny an application for a license, the director shall notify the applicant or licensee in writing and shall advise the applicant or licensee of the reason for the denial or nonrenewal. Appeal of the nonrenewal or denial of the application for a navigator license shall be made under the provisions of chapter 621.

2. In addition to imposing the penalties authorized by subsection 1 of this section, the director may require that restitution be made to any person who has suffered financial injury because of a violation of this section.

3. The director shall have the power to examine and investigate the business affairs and records of any navigator to determine whether the individual or entity has engaged or is engaging in any violation of this section.

4. The navigator license held by an entity may be suspended or revoked, renewal or reinstatement thereof may be refused, or a fine may be levied, with or without a suspension, revocation, or refusal to renew a license, if the director finds that an individual licensee's violation was known or should have been known by the employing or supervising entity and the violation was not reported to the director and no corrective action was undertaken on a timely basis.

(L. 2013 S.B. 262)

Effective 7-12-13



Section 376.2011 Violations, administrative orders, civil actions — penalty.

Effective 12 Jul 2013, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.2011. Violations, administrative orders, civil actions — penalty. — 1. If the director determines that a person has engaged, is engaging, or has taken a substantial step toward engaging in an act, practice, omission, or course of business constituting a violation of sections 376.2000 to 376.2014 or a rule adopted or order issued pursuant thereto, or a person has materially aided or is materially aiding an act, practice, omission, or course of business constituting a violation in sections 376.2000 to 376.2014 or a rule adopted or order issued pursuant thereto, the director may issue such administrative orders as authorized under section 374.046.

2. If the director believes that a person has engaged, is engaging, or has taken a substantial step toward engaging in an act, practice, omission, or course of business constituting a violation of sections 376.2000 to 376.2014 or a rule adopted or order issued pursuant thereto, or that a person has materially aided or is materially aiding an act, practice, omission, or course of business constituting a violation in sections 376.2000 to 376.2014 or a rule adopted or order issued pursuant thereto, the director may maintain a civil action for relief authorized under section 374.048.

3. A violation of sections 376.2000 to 376.2014 is a level two violation under section 374.049.

(L. 2013 S.B. 262)

Effective 7-12-13



Section 376.2012 Navigators duty to report, when.

Effective 12 Jul 2013, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.2012. Navigators duty to report, when. — 1. Each licensed navigator shall report to the director within thirty calendar days of the final disposition of the matter of any administrative action taken against him or her in another jurisdiction or by another governmental agency in this state. This report shall include a copy of the order, consent to order, or other relevant legal documents.

2. Within thirty days of the initial pretrial hearing date, a navigator shall report to the director any criminal prosecution of the navigator in any jurisdiction. The report shall include a copy of the initial complaint filed, the order resulting from the hearing, and any other relevant legal documents.

3. An entity that acts as a navigator that terminates the employment, engagement, affiliation, or other relationship with an individual navigator shall notify the director within twenty days following the effective date of the termination, using a format prescribed by the director if the reason for termination is one of the reasons set forth in section 375.141 or 375.936 or if the entity has knowledge that the navigator was found by a court or governmental body to have engaged in any such activities. Upon the written request of the director, the entity shall provide additional information, documents, records, or other data pertaining to the termination or activity of the individual.

(L. 2013 S.B. 262)

Effective 7-12-13



Section 376.2014 Applicability — severability — rulemaking authority.

Effective 12 Jul 2013, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.2014. Applicability — severability — rulemaking authority. — 1. The requirements of sections 379.930 to 379.952 and chapters 375, 376, 407 and any related rules shall apply to navigators. The activities and duties of a navigator shall be deemed to constitute transacting the business of insurance.

2. If any provision of sections 376.2000 to 376.2014 or its application to any person or circumstance is held invalid by a court of competent jurisdiction or by federal law, the invalidity does not affect other provisions or applications of sections 376.2000 to 376.2014 that can be given effect without the invalid provision or application. The provisions of sections 376.2000 to 376.2014 are severable, and the valid provisions or applications shall remain in full force and effect.

3. The director may promulgate rules and regulations to implement and administer the provisions of sections 376.2000 to 376.2014. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in sections 376.2000 to 376.2014 shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. Sections 376.2000 to 376.2014 and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2013, shall be invalid and void.

(L. 2013 S.B. 262)

Effective 7-12-13



Section 376.2020 Contracts prohibiting disclosure of certain payments and costs are unenforceable.

Effective 14 Oct 2016, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

*376.2020. Contracts prohibiting disclosure of certain payments and costs are unenforceable. — 1. For purposes of this section, the following terms shall mean:

(1) “Contractual payment amount” or “payment amount”, shall mean the total amount a health care provider is to be paid for providing a given health care service pursuant to a contract with a health carrier, and includes both the portions to be paid by the patient and by the health carrier. It is commonly referred to as the allowable amount;

(2) “Enrollee”, shall have the same meaning ascribed to it in section 376.1350;

(3) “Health care provider”, shall have the same meaning ascribed to it in section 376.1350;

(4) “Health care service”, shall have the same meaning ascribed to it in section 376.1350;

(5) “Health carrier”, shall have the same meaning ascribed to it in section 376.1350.

2. No provision in a contract in existence or entered into, amended, or renewed on or after August 28, 2016, between a health carrier and a health care provider shall be enforceable if such contractual provision prohibits, conditions, or in any way restricts any party to such contract from disclosing to an enrollee, or such person’s parent or legal guardian, the contractual payment amount for a health care service if such payment amount is less than the health care provider’s usual charge for the health care service, and if such contractual provision prevents the determination of the potential out-of-pocket cost for the health care service by the enrollee, parent, or legal guardian.

(L. 2016 S.B. 608)

*Effective 10-14-16, see § 21.250. S.B. 608 was vetoed July 5, 2016. The veto was overridden on September 14, 2016.



Section 376.2030 Definitions.

Effective 28 Aug 2016

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.2030. Definitions. — As used in sections 376.2030 to 376.2036, the following terms mean:

(1) “Health benefit plan”, the same meaning as such term is defined in section 376.1350;

(2) “Health care provider”, the same meaning as such term is defined in section 376.1350;

(3) “Health carrier”, the same meaning as such term is defined in section 376.1350;

(4) “Step therapy override exception determination”, a determination as to whether a step therapy protocol should apply in a particular situation, or whether the step therapy protocol should be overridden in favor of immediate coverage of the health care provider’s preferred prescription drug. This determination is based on a review of the patient’s health care provider's request for an override, along with supporting rationale and documentation;

(5) “Step therapy override exception request”, a written request from the patient’s health care provider for the step therapy protocol to be overridden in favor of immediate coverage of the health care provider’s preferred prescription drug. The manner and form of the written request shall be disclosed to the patient and the health care provider as described in subsection 1 of section 376.2034;

(6) “Step therapy protocol”, a protocol or program that establishes the specific sequence in which prescription drugs for a specified medical condition and medically appropriate for a particular patient are to be prescribed and covered by a health carrier or health benefit plan;

(7) “Utilization review organization”, an entity that conducts utilization review other than an insurer or health carrier performing utilization review for its own health benefit plans.

(L. 2016 H.B. 2029)



Section 376.2034 Restriction on step therapy protocol, patient to have access to override exception determination — procedure.

Effective 28 Aug 2016

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.2034. Restriction on step therapy protocol, patient to have access to override exception determination — procedure. — 1. If coverage of a prescription drug for the treatment of any medical condition is restricted for use by a health carrier, health benefit plan, or utilization review organization via a step therapy protocol, a patient, through his or her health care provider, shall have access to a clear, convenient, and readily accessible process to request a step therapy override exception determination. A health carrier, health benefit plan, or utilization review organization may use its existing medical exceptions process to satisfy this requirement. The process shall be disclosed to the patient and health care provider, which shall include the necessary documentation needed to process such request and be made available on the health carrier plan or health benefit plan website.

2. A step therapy override exception determination shall be granted if the patient has tried the step therapy required prescription drugs while under his or her current or previous health insurance or health benefit plan, and such prescription drugs were discontinued due to lack of efficacy or effectiveness, diminished effect, or an adverse event. Pharmacy drug samples shall not be considered trial and failure of a preferred prescription drug in lieu of trying the step therapy required prescription drug.

3. The health carrier, health benefit plan, or utilization review organization may request relevant documentation from the patient or provider to support the override exception request.

4. Upon the granting of a step therapy override exception request, the health carrier, health benefit plan, or utilization review organization shall authorize dispensation of and coverage for the prescription drug prescribed by the patient’s treating health care provider, provided such drug is a covered drug under such policy or contract.

5. This section shall not be construed to prevent:

(1) A health carrier, health benefit plan, or utilization review organization from requiring a patient to try a generic equivalent or other brand name drug prior to providing coverage for the requested prescription drug; or

(2) A health care provider from prescribing a prescription drug he or she determines is medically appropriate.

(L. 2016 H.B. 2029)



Section 376.2036 Enforcement — applicability to health insurance plans, when.

Effective 28 Aug 2016

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.2036. Enforcement — applicability to health insurance plans, when. — Notwithstanding any law to the contrary, the department of insurance, financial institutions and professional registration shall enforce sections 376.2030 to 376.2036. The provisions of sections 376.2030 to 376.2036 shall apply to health insurance and health benefit plans delivered, issued for delivery, or renewed on or after January 1, 2018.

(L. 2016 H.B. 2029)



Section 376.2050 Citation of act.

Effective 28 Aug 2016

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.2050. Citation of act. — Sections 376.2050 to 376.2053 shall be known and may be cited as the “Unclaimed Life Insurance Benefits Act”.

(L. 2016 H.B. 2150)



Section 376.2051 Definitions.

Effective 28 Aug 2016

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.2051. Definitions. — As used in sections 376.2050 to 376.2053, the following terms mean:

(1) “Asymmetric conduct”, an insurer’s use of the death master file prior to January 1, 2018, in connection with searching for information regarding whether annuitants under the insurer’s contracts might be deceased, but not in connection with whether the insureds or account owners under its policies or retained asset accounts might be deceased;

(2) “Contract”, an annuity contract. The term contract shall not include an annuity used to fund an employment-based retirement plan or program in which the insurer does not perform the record-keeping services or the insurer is not committed by terms of the annuity contract to pay death benefits to the beneficiaries of specific plan participants;

(3) “Death master file”, the United States Social Security Administration's death master file or any other database or service that is at least as comprehensive as the United States Social Security Administration's death master file for determining that a person has reportedly died;

(4) “Death master file match”, a search of the death master file that results in a match of the Social Security number or the name and date of birth of an insured, annuitant, or retained asset account holder;

(5) “Policy”, any policy or certificate of life insurance that provides a death benefit. The term policy shall not include:

(a) Any policy or certificate of life insurance that provides a death benefit under:

a. An employee benefit plan, subject to the Employee Retirement Income Security Act of 1974, as defined by 29 U.S.C. Section 1002(3), as periodically amended; or

b. Any federal employee benefit program;

(b) Any policy or certificate of life insurance that is used to fund a preneed funeral contract or arrangement;

(c) Any policy or certificate of credit life or accidental death insurance; or

(d) Any policy issued to a group master policyholder for which the insurer does not provide record-keeping services;

(6) “Record-keeping services”, those circumstances under which the insurer has agreed with a group policy or contract customer to be responsible for obtaining, maintaining, and administering in its own or its agents’ systems at least the following information about each individual insured under an insured’s group insurance contract, or a line of coverage thereunder:

(a) Social Security number or name and date of birth;

(b) Beneficiary designation information;

(c) Coverage eligibility;

(d) Benefit amount; and

(e) Premium payment status;

(7) “Retained asset account”, any mechanism whereby the settlement of proceeds payable under a policy or contract is accomplished by the insurer or an entity acting on behalf of the insurer depositing the proceeds into an account with check or draft writing privileges, where those proceeds are retained by the insurer or its agent, under a supplementary contract not involving annuity benefits other than death benefits.

(L. 2016 H.B. 2150)



Section 376.2052 Comparison of in-force policies to death master file — violation deemed an unfair trade practice.

Effective 28 Aug 2016

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.2052. Comparison of in-force policies to death master file — violation deemed an unfair trade practice. — 1. An insurer shall perform a comparison of its in-force life insurance policies, contracts, and retained asset accounts against a death master file on at least a semiannual basis by using the full death master file one time and thereafter using the death master file update files for future comparisons to identify potential matches. Nothing in this section shall limit an insurer from requesting a valid death certificate as part of any claims validation process. For those potential matches identified as a result of a death master file match, the insurer shall, within ninety days of a death master file match:

(1) Complete a good-faith effort, which shall be documented by the insurer, to confirm the death of the insured, annuitant, or retained asset account holder against other available records and information; and

(2) Use good-faith efforts to determine whether benefits are due in accordance with the applicable policy or contract and, if benefits are due in accordance with the applicable policy or contract:

(a) Use good-faith efforts, which shall be documented by the insurer, to locate the beneficiary or beneficiaries; and

(b) Provide the appropriate claims forms or instructions to each beneficiary or beneficiaries to make a claim, including the need to provide an official death certificate if applicable under the policy or contract.

2. To the extent that an insurer’s records of its in-force policies, contracts, and account owners are available electronically, an insurer shall perform the comparison required by subsection 1 of this section using such electronic records. To the extent that an insurer’s records of its in-force policies, contracts, and account owners are not available electronically, an insurer shall perform the comparison required by subsection 1 of this section using the records most easily accessible by the insurer.

3. In the event an insurer is unable to confirm the death of a person following a death master file match and completion of the good-faith efforts described in subsection 1 of this section, an insurer may consider such policy, contract, or retired asset account to be in force according to its terms.

4. With respect to group life insurance, the insurer is required to confirm the possible death of an insured or certificate holder only if the insurer has agreed to provide record-keeping services.

5. To the extent permitted by law, the insurer may disclose the minimum necessary personal information about the insured or beneficiary to a person whom the insurer reasonably believes may be able to assist the insurer to locate the beneficiary or a person otherwise entitled to payment of the claims proceeds.

6. An insurer or its service provider shall not charge any beneficiary or other authorized representative for any fees or costs associated with a death master file search or verification of a death master file match conducted in accordance with this section.

7. The benefits from a policy, contract, or retained asset account, plus any applicable accrued contractual interest, shall first be payable to the designated beneficiaries or owners, or in the event such beneficiaries or owners cannot be found shall escheat to the state as unclaimed property under section 447.510.

8. The director may promulgate rules and regulations as may be reasonably necessary to implement the provisions of sections 376.2050 to 376.2053. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2016, shall be invalid and void.

9. The failure to meet any requirements of sections 376.2050 to 376.2053 with such frequency as to constitute a general business practice shall constitute an unfair trade practice under the provisions of sections 375.930 to 375.948. Nothing in sections 376.2050 to 376.2053 shall be construed to create or imply a private cause of action for a violation of sections 376.2050 to 376.2053.

10. Nothing in sections 376.2050 to 376.2053 limits an insurer from requiring compliance with the terms and conditions of the policy or contract relative to filing and payment of claims.

11. The director may exempt an insurer from the comparison required by subsection 1 of this section if the insurer demonstrates to the director’s satisfaction that compliance would result in undue hardship to the insurer.

(L. 2016 H.B. 2150)



Section 376.2053 Exemption from requirements, when.

Effective 28 Aug 2016

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

376.2053. Exemption from requirements, when. — An insurer that has not engaged in any asymmetric conduct prior to January 1, 2018, shall not be required to comply with the requirements of sections 376.2050 to 376.2053 with respect to any policies, contracts, or retained asset accounts that are issued and delivered in this state and that are issued or entered into prior to January 1, 2018; provided, however, that an insurer, regardless of whether it has engaged in asymmetric conduct, shall comply with the requirements of sections 376.2050 to 376.2053 for all policies, annuities, or retained asset accounts that are issued and delivered in this state and that are issued or entered into on or after January 1, 2018.

(L. 2016 H.B. 2150)






Chapter 377 Assessment Plan and Stipulated Premium Plan Life Insurance

Chapter Cross References



Section 377.005 Definitions.

Effective 28 Aug 2008

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

377.005. Definitions. — As used in this chapter, unless otherwise clearly indicated by the context, the following words mean:

(1) "Department", the department of insurance, financial institutions and professional registration; and

(2) "Director", the director of the department of insurance, financial institutions and professional registration.

(L. 2008 S.B. 788)



Section 377.010 Assessment plan insurance defined.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

377.010. Assessment plan insurance defined. — Every contract whereby a benefit is to accrue to a person or persons named therein, upon the death or physical disability of a person also named therein, the payment of which said benefit is in any manner or degree dependent upon the collection of an assessment upon persons holding similar contracts, shall be deemed a contract of insurance upon the assessment plan, and the business involving the issuance of such contracts shall be carried on in this state only by duly organized corporations which shall be subject to the provisions and requirements of sections 377.010 to 377.190.

(RSMo 1939 § 5856)

Prior revisions: 1929 § 5745; 1919 § 6155; 1909 § 6950



Section 377.020 Incorporation of companies, procedure.

Effective 28 Aug 1953

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

377.020. Incorporation of companies, procedure. — 1. Any number of persons, not less than seven, being citizens of the state of Missouri, may upon application to the circuit court of the county or city in which it is proposed to locate the chief offices or place of business, become a body politic or corporate under the name and style designated in the application, for the purpose of doing a life or casualty, or life and casualty insurance business on the assessment plan; said application shall in all cases be accompanied by the articles of association, or agreements, setting forth specifically the objects and purposes of the proposed corporation, as well as the methods and plans by which its business shall be conducted, and upon a hearing of the same, the court may grant or reject the application as it may deem best.

2. If the application is granted it shall be the duty of the applicant to cause a copy of said articles, with a copy of the decree of the court duly certified by the clerk thereof, and by him endorsed on or attached thereto, to be recorded in the office of the recorder of deeds in the county in which said corporation is located and then filed in the office of the secretary of state.

3. The secretary of state shall thereupon issue to the applicants aforesaid a certified copy of the said articles, with the several certificates thereon, as filed in his office, which certified copy shall be the charter of incorporation, and thereupon said applicants, their associates and successors, shall be created and be a body politic and corporate by the corporate name as aforesaid, and such charter, together with sections 377.010 to 377.190, shall be received in all courts and places as legal evidence of the incorporation of the said association, society or company; provided, that no decree shall be made, and no certificate of incorporation issued as aforesaid until the director of the department of insurance, financial institutions and professional registration shall certify that the proposed name of the corporation is not the same and does not resemble the name of any other corporations authorized to do business in this state, to the extent of misleading the public, and further that the society, association or company seeking to be incorporated has secured applications for not less than one hundred thousand dollars insurance by not less than one hundred persons, and that thirty thousand dollars in cash or securities, approved by the director of the department of insurance, financial institutions and professional registration has been deposited with the department of insurance, financial institutions and professional registration, which fund shall be held in trust as a beneficiary fund by the said director of the department of insurance, financial institutions and professional registration. The term "casualty insurance" as used in sections 377.010 to 377.190, inclusive, shall be construed to mean only accident, health and hospitalization insurance.

4. After September 1, 1953, no insurance company as described herein may be incorporated to do business on the assessment plan under the provisions of sections 377.010 to 377.190. This provision, however, shall not be construed as restricting or abridging in any manner the right to do business under the provisions of sections 377.010 to 377.190 of any insurance company now incorporated and licensed to do business in this state under the assessment plan.

(RSMo 1939 § 5857, A.L. 1951 p. 268, A.L. 1953 p. 243)

Prior revisions: 1929 § 5746; 1919 § 6156; 1909 § 6951



Section 377.030 Release of beneficiary fund — replacement — exemptions.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

377.030. Release of beneficiary fund — replacement — exemptions. — 1. On written application by the board of directors, the director of the department of insurance, financial institutions and professional registration shall release to said company from the beneficiary fund the amount herein stated for the purpose of paying policy beneficiaries as provided later herein.

2. The board of directors shall certify the names of the beneficiaries and amounts in claims to the director of the department of insurance, financial institutions and professional registration and that the money so released is for no other purpose than to pay the claims so certified.

3. However, the amount released from this fund by the said director shall not exceed twelve thousand dollars, which shall be used solely for the purpose of paying beneficiaries.

4. Such funds so released shall be replaced on deposit by the company within twelve months in four equal installments, in three, six, nine and twelve months from the date of release. The director of the department of insurance, financial institutions and professional registration at his own discretion may extend time of replacement of said funds, if, in his judgment it is to the best interest of the policyholders.

5. This section and section 377.020 shall not apply to companies already incorporated and existing under the laws of the state of Missouri. Nothing in sections 377.010 to 377.190 shall prevent any such company or association from engaging in both life and casualty insurance and placing both a life and casualty clause in the same policy.

(RSMo 1939 § 5857)

Prior revisions: 1929 § 5746; 1919 § 6156; 1909 § 6951



Section 377.040 Qualifications to do business.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

377.040. Qualifications to do business. — 1. Any association, society or company duly incorporated under the laws of this state, having a bona fide membership of not less than five hundred persons in good standing, and who hold policies or certificates of insurance therein in the aggregate of not less than five hundred thousand dollars, may either reincorporate, as herein provided for incorporation, or become entitled to do business in this state under the provisions of sections 377.010 to 377.190 in the manner following: A declaration duly authorized by such corporation, attested by its president and secretary, and with its corporate seal attached, accompanied by a copy of its charter, bylaws, rules and regulations, shall be filed in the office of the director of the department of insurance, financial institutions and professional registration showing the number of its members in good standing, the aggregate amount of insurance held by them, and that it has the amount of one full assessment upon its members paid in and deposited to its credit in bank, and that it accepts fully and unconditionally the provisions and requirements of sections 377.010 to 377.190, and will conform to and abide by the same in good faith.

2. The said director shall thereupon issue his certificate to such corporation, setting out the fact that, having complied with the provisions of sections 377.010 to 377.190 in all respects, it is then permitted and authorized to do business in this state under the supervision and control of said department, and subject to the provisions of sections 377.010 to 377.190.

(RSMo 1939 § 5866)

Prior revisions: 1929 § 5755; 1919 § 6165; 1909 § 6960



Section 377.050 Emergency fund — accumulation — purpose — replacement.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

377.050. Emergency fund — accumulation — purpose — replacement. — 1. Corporations organized or doing the business of life insurance under sections 377.010 to 377.190 shall provide for the accumulation of an emergency fund, which shall be not less than the proceeds of one death assessment on all policy or certificate holders thereof; corporations organized or doing the business of casualty insurance under sections 377.010 to 377.190 shall provide in like manner for the accumulation of an emergency fund, which shall be equal to the amount of the maximum policy or certificate which they issue. Said fund shall be accumulated by existing corporations within six months from the date of accepting the provisions of sections 377.010 to 377.190, by all others within six months from the date of their incorporation; which fund, together with the income thereon, shall be a trust fund for the payment of death claims or other benefits provided for in their policies or certificates, and shall be invested in securities in which insurance companies are allowed by law to invest their capital.

2. These securities shall be deposited in trust with the director of the department of insurance, financial institutions and professional registration of the state, but the corporation shall at all times have the right to exchange any part of said securities for others of a like amount and character.

3. If, in any period of six months, the death rate of any such corporation shall be in excess of the annual rate of mortality as shown by the American life tables, it shall be lawful for such corporation to draw out any portion of said securities necessary to meet such excess, by requisition signed by two-thirds of its directors, which, upon proper proof of said facts to the state director of the department of insurance, financial institutions and professional registration, shall also be endorsed by him setting forth that the same is to be used for the purposes of said trust.

4. In case the amount so drawn out shall reduce such fund below the amount so required to be provided for, it shall be the duty of said corporation to make up the said deficiency within six months thereafter; said securities to be deposited in some safe deposit in the city of St. Louis, to the joint credit of the director of the department of insurance, financial institutions and professional registration and the corporation making the deposit.

(RSMo 1939 § 5860)

Prior revisions: 1929 § 5749; 1919 § 6159; 1909 § 6954



Section 377.060 Policy to specify amount to be paid, when payable.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

377.060. Policy to specify amount to be paid, when payable. — Every policy or certificate hereafter issued by any corporation of this state doing business in conformity with the provisions of sections 377.010 to 377.190, and promising a payment to be made upon a contingency of death, sickness, disability or accident, shall specify the exact sum of money which it promises to pay upon each contingency insured against, and the number of days after satisfactory proof of the happening of such contingency at which such payment shall be made, and upon the occurrence of such contingency, unless the contract shall have been voided for fraud or breach of its conditions, the corporation shall be obligated to the beneficiary for such payment at the time and to the amount specified in the policy or certificate; and the said indebtedness shall be a lien upon all the property, effects and bills receivable of the corporation, with priority over all indebtedness thereafter incurred, except as may be provided by the law in case of the distribution of assets of an insolvent corporation.

(RSMo 1939 § 5858)

Prior revisions: 1929 § 5747; 1919 § 6157; 1909 § 6952



Section 377.070 Effect of refusal to pay — duty of director.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

377.070. Effect of refusal to pay — duty of director. — If the corporation refuses or fails to make such payment for thirty days after final judgment against said corporation, the failure to pay the amount of such final judgment within said period of thirty days shall ipso facto constitute a forfeiture of the charter of such corporation, and it shall be the duty of the director of the department of insurance, financial institutions and professional registration forthwith to cause proceedings by quo warranto to be instituted against said corporation for the purpose of ousting it of its charter; and upon the dissolution of said corporation, the director of the department of insurance, financial institutions and professional registration shall take charge of its assets and affairs, and wind up the same, as now provided by law in the case of life insurance companies.

(RSMo 1939 § 5858)

Prior revisions: 1929 § 5747; 1919 § 6157; 1909 § 6952



Section 377.080 Limitations on the issuance of policies — charitable, benevolent, educational and religious organizations have insurable interest — fraud or coercion, exception.

Effective 28 Aug 1997

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

377.080. Limitations on the issuance of policies — charitable, benevolent, educational and religious organizations have insurable interest — fraud or coercion, exception. — 1. No corporation doing business pursuant to sections 377.010 to 377.190 shall issue a certificate or policy upon the life of any person who at nearest birthday is more than sixty years of age, nor upon any life in which the beneficiary named has no insurable interest, nor as an endowment to any insured person while living, and every call for payments by the policy or certificate holders shall distinctly state the purposes of the same.

2. Any assignment of a policy or certificate to a person having no insurable interest in the insured life shall render such assignments void and of no effect.

3. A charitable, benevolent, educational or religious institution qualified pursuant to section 501(c)(3) of the federal Internal Revenue Code, as amended, shall be deemed to have an insurable interest in the life of an insured individual if, in the absence of any fraud or coercion:

(1) The individual has designated the institution as a beneficiary;

(2) The individual has made a gift or an assignment of an interest in life insurance on the life of such insured individual; or

(3) The life insurance is owned by such charitable, benevolent, educational or religious institution and such institution has obtained the consent of the person whose life is being insured, as required by section 376.531.

(RSMo 1939 § 5862, A.L. 1992 H.B. 1574, A.L. 1997 H.B. 622)

Prior revisions: 1929 § 5751; 1919 § 6161; 1909 § 6956



Section 377.090 Proceeds not liable for debts.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

377.090. Proceeds not liable for debts. — The money or other benefit, charity, relief or aid to be paid, provided or rendered by any corporation authorized to do business under sections 377.010 to 377.190, shall not be liable to attachment or other process, and shall not be seized, taken, appropriated or applied by any legal or equitable process, nor by operation of law, to pay any debt or liability of a policy or certificate holder, or any beneficiary named in a policy or certificate.

(RSMo 1939 § 5863)

Prior revisions: 1929 § 5752; 1919 § 6162; 1909 § 6957



Section 377.100 Statement of affairs.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

377.100. Statement of affairs. — Every corporation doing business under sections 377.010 to 377.190 shall annually, on or before the first day of February, return to the director of the department of insurance, financial institutions and professional registration, in such manner and form as he shall prescribe, a statement of its affairs for the year ending on the preceding thirty-first day of December, and the director, in person or by deputy, shall have the power of visitation of and examination into the affairs of any such corporation, which is conferred upon him in the case of life insurance companies by the laws of this state; and all companies are hereby declared to be subject to and required to conform to the provisions of chapters 374 and 375, and sections 376.291 to 376.330, 376.580, 376.610 and 376.620, and governed and controlled by all the provisions in said sections contained; provided, always, that nothing herein contained shall subject any corporation doing business under sections 377.010 to 377.190 to any other provisions or requirements of the general insurance laws of this state, except as distinctly herein set forth and provided.

(RSMo 1939 § 5865, A.L. 1967 p. 516, A.L. 2007 S.B. 66)

Prior revisions: 1929 § 5754; 1919 § 6164; 1909 § 6959



Section 377.120 Two-thirds majority to reinsure or transfer risks.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

377.120. Two-thirds majority to reinsure or transfer risks. — No corporation of this state, organized or doing business under the provisions of sections 377.010 to 377.190, shall transfer its risks to or reinsure them in any other corporation, unless the contract of transfer or reinsurance is first submitted to and approved by a two-thirds vote of a meeting of the insured, called to consider the same, of which meeting a written or printed notice shall be mailed to each policy or certificate holder, at least ten days before the day fixed for said meeting; and in case said transfer or reinsurance shall be approved, every policy or certificate holder of said corporation who shall file with the secretary thereof, within five days after said meeting, written notice of his preference to be transferred to some other corporation than that named in the contract, shall be accorded all the rights and privileges in aid of such transfer as would have been accorded under the terms of said contract had he been transferred to the corporation named therein; but no such transfer shall be valid until the terms and conditions shall have been fully submitted to the director of the department of insurance, financial institutions and professional registration, and have been approved by him.

(RSMo 1939 § 5859)

Prior revisions: 1929 § 5748; 1919 § 6158; 1909 § 6955



Section 377.150 Retaliatory section.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

377.150. Retaliatory section. — When any other state or country shall impose any obligations upon such corporation, the like obligations shall be imposed and enforced by the department of insurance, financial institutions and professional registration of this state upon similar corporations and their agents of such state or country doing business in this state.

(RSMo 1939 § 5861)

Prior revisions: 1929 § 5750; 1919 § 6160; 1909 § 6955



Section 377.160 Deposit for costs and expenses.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

377.160. Deposit for costs and expenses. — Before any foreign insurance company doing business under the assessment plan shall be authorized to do business in this state, it shall deposit, and always keep on deposit, with the director of the department of insurance, financial institutions and professional registration of this state, the sum of two thousand dollars, or secure the same to the satisfaction of the director, to indemnify the state against costs and expense for the prosecution of the company for violations of the law, and to pay the costs and expenses of the examination of the company, which the director may make or cause to be made.

(RSMo 1939 § 5861, A.L. 1967 p. 516)

Prior revisions: 1929 § 5750; 1919 § 6160; 1909 § 6955



Section 377.170 Acceptance of regular life insurance law by assessment companies — past contracts not affected.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

377.170. Acceptance of regular life insurance law by assessment companies — past contracts not affected. — 1. Any domestic life or accident insurance corporation, company or association existing or doing business in this state under sections 377.010 to 377.190, providing for insurance on the assessment plan, may, by a majority vote of its directors or trustees, accept the provisions of sections 376.010 to 376.670 and amend its articles of incorporation and its bylaws to conform to said sections, the same as if it had originally been incorporated thereunder, and shall submit a record of the proceedings of its board of trustees together with the amended articles to the attorney general for his examination and approval of the legal form thereof, and shall file such amended articles in the office of the secretary of state, and a certified copy of the same in the office of the director of the department of insurance, financial institutions and professional registration of the state of Missouri, and deposit with said director such securities as may be required of corporations originally incorporated under sections 376.010 to 376.670.

2. Insurance corporations, companies and associations complying with the provisions of this section shall thereafter enjoy and exercise all of the rights and privileges accorded by law to companies originally incorporated under sections 376.010 to 376.670.

3. Compliance with this section shall in no wise annul, modify or change any of the existing contracts or obligations of the corporation, and any and all such contracts and liabilities shall continue in force and effect the same as if such corporation had not reincorporated under the provisions of this section, but all contracts and policies made subsequent to the compliance with the provisions of this section shall be interpreted and construed under the provisions of sections 376.010 to 376.670.

4. Compliance with the provisions of this section shall in no wise prejudice, impede or impair any pending action, proceeding or rights previously acquired.

(RSMo 1939 § 5869)

Prior revisions: 1929 § 5758; 1919 § 6168



Section 377.180 Not applicable to fraternal societies.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

377.180. Not applicable to fraternal societies. — Nothing in sections 377.010 to 377.190 shall be so construed as to impair or in any manner to interfere with any of the rights or privileges of any corporation, association or organization doing a life or casualty insurance business in this state under the laws as they now exist; nor as applicable to organizations which conduct their business as fraternal societies on the lodge system, and limit their certificate holders to a particular order or fraternity, or to fraternal beneficiary societies which provide for the relief and benefit of its members or the families, widows, orphans or other kindred dependents of deceased members, or assist such as may be sick or disabled, from the proceeds of assessments upon members of such society or association, and, to that end, issue to its members beneficial certificates, payable at such time and in such manner as shall be therein provided.

(RSMo 1939 § 5868)

Prior revisions: 1929 § 5757; 1919 § 6167; 1909 § 6962



Section 377.190 Penalty for false statement.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

377.190. Penalty for false statement. — Any solicitor, agent or examining physician, who shall knowingly or willfully make any false or fraudulent statement or misrepresentation in or with reference to any application for insurance, or for the purpose of obtaining any money or benefit in any corporation doing business under sections 377.010 to 377.190, shall be guilty of a misdemeanor, and upon conviction shall be punished by a fine of not less than one hundred dollars nor more than five hundred dollars, or imprisonment in the county jail for not less than thirty days nor more than one year, or by both such fine and imprisonment, at the discretion of the court; and any person who shall willfully make a false statement of any material fact or thing in a sworn statement as to death or disability of a certificate holder in any such corporation, for the purpose of procuring payment of a benefit named in the certificate of such holder, shall be guilty of perjury, and shall be proceeded against and punished as provided by the statutes of this state in relation to the crime of perjury.

(RSMo 1939 § 5864)

Prior revisions: 1929 § 5753; 1919 § 6163; 1909 § 6958



Section 377.199 No companies formed under sections 377.200 to 377.460 after August 29, 1959.

Effective 28 Aug 1959

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

377.199. No companies formed under sections 377.200 to 377.460 after August 29, 1959. — From and after the effective date of this section no stipulated premium plan life insurance company shall be organized or incorporated under the provisions of sections 377.200 to 377.460, but nothing in this section shall be construed as restricting or abridging in any manner the right of any stipulated premium plan life insurance company now incorporated and licensed to do business in this state from continuing to do business under the provisions of sections 377.200 to 377.460.

(L. 1959 H.B. 196 § 1)



Section 377.200 Stipulated premium companies defined — penalty for unlawful use of term.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

377.200. Stipulated premium companies defined — penalty for unlawful use of term. — Any corporation, company or association issuing policies or certificates promising money or other benefits to a member or policyholder, or upon his decease to his legal representatives, or to beneficiaries designated by him, which money or benefit is derived from stipulated premiums collected in advance from its members or policyholders, and from interest and other accumulations and wherein the money or other benefits so realized is applied to or accumulated solely for the use and purposes of the corporation as herein specified, and for the necessary expenses of the corporation, and the prosecution and enlargement of its business, and which shall comply with all the provisions of sections 377.200 to 377.460, shall be deemed to be engaged in the business of life insurance upon the stipulated premium plan and shall be subject only to the provisions of sections 377.200 to 377.460, except that the provisions of chapters 374 and 375, and sections 376.291 to 376.330, 376.675, 376.770 to 376.795*, 376.500 to 376.510, and 376.590 to 376.600 shall be applicable. It shall be unlawful for any corporation, company or association not having complied with the provisions of sections 377.200 to 377.460 to use the term "stipulated premium" in its application or contracts, or to print or write the same in its policies or literature.

(RSMo 1939 § 5873, A.L. 1949 p. 310, A.L. 1967 p. 516, A.L. 2007 S.B. 66)

Prior revisions: 1929 § 5762; 1919 § 6172; 1909 § 6966

*Section 376.795 was repealed by H.B. 262, 1967.

(1954) The supervisory powers of the director of insurance under chapter 375, RSMo and particularly §§ 375.560 and 375.640 relating to the power to take charge of and wind up the affairs of insurance companies apply to stipulated premium companies. Old Reliable Soc. v. Leggett, 364 Mo. 630, 265 S.W.2d 302.



Section 377.210 Organization — powers.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

377.210. Organization — powers. — Any number of persons, not less than seven, a majority of whom being citizens and residents of the state of Missouri, may associate themselves and form a company, for the purpose of making insurance on the lives of individuals, and every insurance pertaining thereto or connected therewith on the stipulated premium plan, as defined and regulated herein, and may provide for indemnity against death or disability of the insured occasioned by sickness, accident, old age or otherwise.

(RSMo 1939 § 5870)

Prior revisions: 1929 § 5759; 1919 § 6169; 1909 § 6963



Section 377.220 Articles of agreement — approval — filing — issuance of certificate.

Effective 28 Aug 1963

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

377.220. Articles of agreement — approval — filing — issuance of certificate. — 1. The persons mentioned in section 377.210 shall be designated as corporators, and such persons shall associate themselves by articles of agreement, in writing, duly signed and acknowledged, setting forth:

(1) The corporate name of the proposed corporation, which shall not be the name of any corporation heretofore incorporated or doing business in this state for similar purposes, or any such imitation of such name calculated to mislead the public;

(2) The name of the city, town or county in which the principal office is located;

(3) The amount of the capital stock of the corporation, provided the same be a stock company, which shall not be less than fifty thousand dollars and a surplus of not less than fifty thousand dollars, the number of shares into which the capital stock is divided, and the par value thereof, that the same has been bona fide subscribed, and actually paid up in lawful money of the United States, and is in the custody of the persons named as the first board of directors; the name and place of the several shareholders and the number of shares subscribed by each;

(4) The number of the board of directors or managers, which shall be not less than seven, their powers and duties and the names agreed upon for the first year;

(5) The number of years the corporation is to continue;

(6) A statement that the company is formed for the purpose of carrying on the business of insurance under the provisions of sections 377.200 to 377.460;

(7) Any other provision of this section notwithstanding, a stipulated premium life insurance company licensed to do business in this state on October 13, 1963, may renew its license for business specified therein until December 31, 1965, by maintaining in lieu of the capital and surplus requirements an actual capital of at least twenty-five thousand dollars.

2. Said articles of agreement shall be submitted to the director of the department of insurance, financial institutions and professional registration and attorney general, and if they are found by these officers to comply with the provisions of sections 377.200 to 377.460, they shall approve the same.

3. When approved, they shall be filed and recorded in the office of the secretary of state, who shall issue a certificate of incorporation, upon the receipt of which such persons shall be a body corporate and politic, under the statutes of this state.

(RSMo 1939 § 5871, A.L. 1963 p. 485)

Prior revisions: 1929 § 5760; 1919 § 6170; 1909 § 6964



Section 377.230 Completion of organization.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

377.230. Completion of organization. — 1. No such corporation, company or association shall commence the business of life insurance until at least two hundred persons, eligible under the proposed plan of organization, shall have subscribed, in writing, to be insured therein in the aggregate amount of at least two hundred and fifty thousand dollars, and shall have each paid, in cash, the amount of one annual stipulated net premium for their age at entry on the amount of insurance severally subscribed for, and which shall be held in trust for the benefit of the members of said corporation or their beneficiaries; nor until the director of the department of insurance, financial institutions and professional registration and attorney general shall have further certified that it has complied with the provisions of sections 377.200 to 377.460, and is authorized to transact the business of insurance; provided, however, that every corporation incorporating or reincorporating under the provisions of sections 377.200 to 377.460 shall deposit with the director of the department of insurance, financial institutions and professional registration such securities as are required by law to be deposited by insurance companies, the sum of five thousand dollars, before it shall commence business.

2. Said five thousand dollars shall be a part of the insurance fund and an asset of the corporation.

3. The securities deposited with the department of insurance, financial institutions and professional registration pursuant to this section shall be held by the director in trust for the benefit and protection of and as security for the policyholders of such corporation, their legal representatives and beneficiaries.

(RSMo 1939 § 5872)

Prior revisions: 1929 § 5761; 1919 § 6171; 1909 § 6965



Section 377.240 Withdrawals of securities upon relinquishment of business.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

377.240. Withdrawals of securities upon relinquishment of business. — 1. When any such corporation, company or association shall desire to relinquish its business in this state, the director shall, on application of such corporation under oath of its president or principal officer and secretary or actuary, give notice of such intention at least twice in a newspaper of general circulation published at the state capitol.

2. After such publication he shall deliver up to said corporation the securities, or any portion thereof, held by him belonging to such corporation upon being satisfied that all the debts and liabilities of every kind are paid or provided for.

(RSMo 1939 § 5892)

Prior revisions: 1929 § 5781; 1919 § 6191; 1909 § 6985

CROSS REFERENCE:

Withdrawal of securities, 375.480



Section 377.250 Minimum premiums.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

377.250. Minimum premiums. — 1. Every corporation, company or association doing business under the provisions of sections 377.200 to 377.460 shall charge a mortuary premium at least equal to that of yearly term insurance at age of entry according to the actuaries' or combined experience mortality table, with interest at four percent, and such mortuary premium shall be increased by a loading of not less than twenty percent for age twenty and all ages under twenty, and one percent additional for each additional year of age, renewable term policies excepted from such loading.

2. Said premium may be paid annually, semiannually, quarterly, bimonthly or monthly in advance.

(RSMo 1939 § 5874)

Prior revisions: 1929 § 5763; 1919 § 6173; 1909 § 6967

(1954) Where policy fee which was collected from applicant for insurance and retained by agent had the effect of continuing insurance in force for given period, it constituted part of first year's premium, and the period it covers must be deducted from the year so that amount of annual premium later collected insofar as it exceeded one full year's premium when added to policy fee must be credited to insurance fund established under § 377.260. Old Reliable Soc. v. Leggett, 364 Mo. 630, 265 S.W.2d 302.



Section 377.260 Emergency fund — extra premium — commutation of policies.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

377.260. Emergency fund — extra premium — commutation of policies. — 1. After the first policy year the mortuary premium, according to the terms of premium payments of each policy, with the loading of the same as provided in section 377.250, together with all interest and other accumulations of said fund, except the special loading for limited payment policies, with interest thereon as provided in section 377.270, shall constitute the insurance fund of the corporation, company, or association from which all policy obligations shall be paid, and the amount remaining in said fund not required to provide for death, disability and other policy claims, shall be set aside as an emergency fund, and may be deposited with the department of insurance, financial institutions and professional registration.

2. If by any reason of excessive mortality, or other cause, the emergency fund as thus constituted shall become exhausted, then the director of the department of insurance, financial institutions and professional registration shall require the officers of such corporation, company or association to notify all policyholders on or before the first of the next succeeding month to pay, within thirty days from the mailing of such notice, an extra premium, sufficient to meet the amount of the maximum policy issued apportioned equitably.

3. If any member fails to pay such extra premium within the time named his policy shall be commuted proportionately, and the policy as thus commuted shall be the maximum amount for which the corporation shall be liable under said policy. Said thirty days' notice shall clearly state the proportionate amount due from the insured, and shall contain the further statement that in the event of failure to pay the same within thirty days said policy will be commuted as aforesaid.

(RSMo 1939 § 5875)

Prior revisions: 1929 § 5764; 1919 § 6174; 1909 § 6968

(1954) Insurance fund is created solely by crediting to it premiums paid after the first policy year and first year premiums constitute a trust or reserve fund. Old Reliable Soc. v. Leggett, 364 Mo. 630, 265 S.W.2d 302.



Section 377.270 Limited payment policies — reserve — deposit.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

377.270. Limited payment policies — reserve — deposit. — 1. Any corporation, company or association transacting business under the provisions of sections 377.200 to 377.460 may issue limited payment or any form of investment policies; provided, that the premiums shall not be less than the net term rate for the kind of policy issued, increased by such sum as will, improved at four percent, equal the net single premium for the attained age, at the end of the paying term of the policy, according to the actuaries' or combined experience table of mortality on which its calculations are based.

2. Said increase of premium shall be reserved in a separate fund for the purpose of sustaining such policies after the cessation of premium payments, and shall be deposited with the department of insurance, financial institutions and professional registration in such securities as are now required by law.

3. If any such corporation doing business under the provisions of sections 377.200 to 377.460 shall fail to state in its limited payment policies the portion of each of the premiums to be held by it for the purpose of sustaining the policy after the years during which the premiums are to be paid, then all such limited payment policies or investment policies that may be issued shall be valued according to the actuaries' or combined experience table and interest at four percent.

(RSMo 1939 § 5876)

Prior revisions: 1929 § 5765; 1919 § 6175; 1909 § 6969

(1954) Where stipulated premium company took over assets and assumed liabilities of former funeral benefit societies, the membership and benefit certificates originally issued by such societies became limited payment life insurance policies with § 377.270 and company was required to maintain account and reserves for each such certificate in the same manner as if the certificate was originally issued by the stipulated premium company. Old Reliable Soc. v. Leggett, 364 Mo. 630, 265 S.W.2d 302.

(1968) Reserves deposited by insurance company with the superintendent of insurance for the benefit of policyholders are not included in the language “par value of its outstanding shares and surplus” contained in the franchise tax law and are not to be included in the computation of franchise tax liability of insurance companies. American Life and Accident Insurance Co. v. Love (Mo.), 431 S.W.2d 177.



Section 377.280 Surrender values.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

377.280. Surrender values. — Any corporation, company or association transacting business under the provisions of sections 377.200 to 377.460, may allow cash values on its policies or the equivalent of the cash value in extended or paid-up insurance to the extent of the unused portion of the emergency fund equitably apportioned at the dates of surrender, and may allow fixed cash values on its limited payment or investment policies, or the equivalent of the cash value in extended or paid-up insurance; provided, the amount to be set apart for such fixed cash value or its equivalent is plainly stated in the policy; and provided further, that such fixed cash value shall not be in excess of the portion of the premium with interest accretions thereon collected for that purpose.

(RSMo 1939 § 5877)

Prior revisions: 1929 § 5766; 1919 § 6176; 1909 § 6970



Section 377.290 Distribution of surplus.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

377.290. Distribution of surplus. — Any corporation, company or association may provide for a return of any surplus accumulations on its limited payment or investment policies, which may be returned as a dividend, or in extended, paid-up or increased insurance.

(RSMo 1939 § 5878)

Prior revisions: 1929 § 5767; 1919 § 6177; 1909 § 6971



Section 377.300 Policy to specify amount to be paid — effect of refusal to pay.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

377.300. Policy to specify amount to be paid — effect of refusal to pay. — 1. Every policy hereafter issued by any corporation, company or association doing business under the provisions of sections 377.200 to 377.460 and promising any payments to be made upon a contingency provided for in sections 377.200 to 377.460, shall specify the sum of money which it promises to pay upon each contingency insured against and the time or times of payment after satisfactory proof of the happening of such contingency, unless the contract shall have been voided by fraud or breach of its conditions and warranties, or commuted, as provided for in section 377.260, the company shall be obligated to the beneficiaries of the insured for such payment at the time or times specified and to the amount due under the policy.

2. If any company fail or refuse to make such payment for ninety days after final judgment has been obtained under such claim, the director or other officer charged with the supervision of insurance matters shall notify the company to issue no new policies until such indebtedness is fully paid, and no officer or agent of the company shall make, sign or issue any policy of insurance while such notice is in force.

(RSMo 1939 § 5879)

Prior revisions: 1929 § 5768; 1919 § 6178; 1909 § 6972



Section 377.310 Examinations — beneficiary — change in beneficiary — charitable, benevolent, educational and religious organizations have insurable interest — fraud or coercion, exception.

Effective 28 Aug 1997

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

377.310. Examinations — beneficiary — change in beneficiary — charitable, benevolent, educational and religious organizations have insurable interest — fraud or coercion, exception. — 1. No corporation, company or association transacting business pursuant to sections 377.200 to 377.460 shall issue a certificate or policy to any person until the applicant has been examined by a physician duly licensed and appointed by the company as its medical examiner, nor unless the beneficiary named in the certificate or policy is the husband, wife, legal representative, relative, heir, creditor or legatee of the insured, or who may have an insurable interest in the insured.

2. The beneficiary named in the certificate or policy may be changed as may be provided for in the articles of incorporation or bylaws, except that no change shall be made from a wife to a creditor without her written consent.

3. A charitable, benevolent, educational or religious institution qualified pursuant to section 501(c)(3) of the federal Internal Revenue Code, as amended, shall be deemed to have an insurable interest in the life of an insured individual if, in the absence of any fraud or coercion:

(1) The individual has designated the institution as a beneficiary;

(2) The individual has made a gift or an assignment of an interest in life insurance on the life of such insured individual; or

(3) The life insurance is owned by such charitable, benevolent, educational or religious institution and such institution has obtained the consent of the person whose life is being insured, as required by section 376.531.

(RSMo 1939 § 5882, A. 1949 H.B. 2094, A.L. 1992 H.B. 1574, A.L. 1997 H.B. 622)

Prior revisions: 1929 § 5771; 1919 § 6181; 1909 § 6975



Section 377.320 Policy incontestable after one year.

Effective 28 Aug 1949

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

377.320. Policy incontestable after one year. — In the event of death after any policy of insurance has been issued by any corporation, company or association, doing business under the provisions of sections 377.200 to 377.460, and after the policy has been in force for the period of one full year, then such policy of insurance shall be incontestable for any cause.

(RSMo 1939 § 5882, A. 1949 H.B. 2094)

Prior revisions: 1929 § 5771; 1919 § 6181; 1909 § 6975

(1960) Alleged misrepresentations in obtaining policy cannot be considered after expiration of time fixed by policy and statute when policy became incontestable. Western Life Ins. Co. v. White (A.), 331 S.W.2d 19.

(1960) Where application for reinstatement contained misrepresentation regarding insured's insurability, health, and consultation of doctors and at the time it was made insured was suffering a fatal malady, this section would not bar insurance company from contesting validity of policy since policy had not been in force for one year after reinstatement. Randall v. Western Life Ins. Co. (A.), 336 S.W.2d 125.



Section 377.330 Proceeds not liable for debts.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

377.330. Proceeds not liable for debts. — The money or other benefit, charity, relief or aid to be paid, provided or rendered by any corporation authorized to do business under sections 377.200 to 377.460, shall not be liable to attachment or other process, and shall not be seized, taken, appropriated or applied by any legal or equitable process, nor by operation of law, to pay any debt or liability of a policy or certificate holder, or of any beneficiary named in a policy or certificate.

(RSMo 1939 § 5883)

Prior revisions: 1929 § 5772; 1919 § 6182; 1909 § 6976

(1955) Where endowment life insurance contract at time of its assignment to insured's wife had cash surrender value exceeding income taxes due and where only two premiums remained to be paid, and where such premiums were later paid and policy matured, the proceeds thereof were subject to be seized for the enforcement of income tax liens. Reinicke v. Commr. of Internal Revenue, 220 F.2d 406.



Section 377.340 Misrepresentations.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

377.340. Misrepresentations. — No representation made in obtaining or securing a policy of insurance on the life or lives of any person or persons shall be deemed material, or render the policy void, unless the matter misrepresented shall have actually contributed to the contingency or event on which the policy is to become due and payable, and if so contributed in any case, shall be a question for the jury.

(RSMo 1939 § 5893)

Prior revisions: 1929 § 5782; 1919 § 6192; 1909 § 6986

(1960) Where application for insurance stated that the insured was in good health at the time of the application whereas, in fact, he was suffering from cystitis, a kidney disease, and prostatitis, the policy could have been voided during his lifetime but after his death from a coronary occlusion of ten minutes duration the misrepresentations were immaterial and constituted no defense to an action on the policy. Snead v. Union Life Insurance Co. (A.), 340 S.W.2d 184.

(1965) Missouri's “misrepresentation” statute applies to insurance policies, and insurer has burden of showing falsity of answer given on application. Mahn v. American Life and Accident Insurance Company (A.), 390 S.W.2d 573.



Section 377.350 Copy of application.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

377.350. Copy of application. — Every corporation, company or association transacting business under the provisions of sections 377.200 to 377.460 shall, upon the issuance of every policy, attach to such policy or endorse thereon the substance of the application upon which such policy was issued, and which is made a part of the contract of insurance, or referred to therein, or which may in any manner affect the validity of such policy.

(RSMo 1939 § 5885)

Prior revisions: 1929 § 5774; 1919 § 6184; 1909 § 6978



Section 377.360 Discriminations prohibited — duty of director and attorney general.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

377.360. Discriminations prohibited — duty of director and attorney general. — 1. No corporation, company or association transacting business under the provisions of sections 377.200 to 377.460 shall make any discrimination in favor of holders of the same kind of policies, or persons of the same expectation of life, neither in the amount of premiums charged nor in any return of premiums, dividends or other advantages.

2. No agent of such corporation shall make any contract for insurance or agreement as to such contract, other than that which is plainly expressed in the policy issued.

3. If it shall appear to the satisfaction of the director or other official charged with the supervision of insurance matters, that any corporation, company or association is issuing policies or contracts that are in violation of this section, he shall report the same to the attorney general, who shall require such corporation and its officers and agents within thirty days to refrain from issuing any such policy or contract.

4. If any corporation or officer or agent thereof shall fail to comply with the provisions of this section and with the demand of the attorney general, that officer shall at once institute such proceedings at law as may be necessary to restrain such violation of this section.

(RSMo 1939 § 5888)

Prior revisions: 1929 § 5777; 1919 § 6187; 1909 § 6981

CROSS REFERENCE:

Discrimination and rebates prohibited, penalty, 376.500, 376.510



Section 377.370 Personal liability.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

377.370. Personal liability. — No person shall incur any personal liabilities for the losses or liabilities of any corporation, company or association transacting business under the provisions of sections 377.200 to 377.460 by reason of being a member or policyholder in such corporation.

(RSMo 1939 § 5880)

Prior revisions: 1929 § 5769; 1919 § 6179; 1909 § 6973



Section 377.380 Annual report.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

377.380. Annual report. — The annual business of each and every corporation, company or association transacting business under the provisions of sections 377.200 to 377.460 shall close on the thirty-first day of December of each year, and it shall, within sixty days thereafter, prepare and file in the office of the director or other officer having supervision of insurance matters, a detailed statement, made upon blanks furnished by the department of insurance, financial institutions and professional registration, and verified under oath by the president and secretary of the company or association, giving all information in detail that the department of insurance, financial institutions and professional registration may require, so that its true financial condition may be known.

(RSMo 1939 § 5889)

Prior revisions: 1929 § 5778; 1919 § 6188; 1909 § 6982



Section 377.400 Reinsurance and reinstatement.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

377.400. Reinsurance and reinstatement. — No stipulated premium life insurance company or association organized under sections 377.200 to 377.460 shall consolidate with another company or transfer or reinsure its risks with any other company or association or assume or reinstate the whole or any part of the risks of any other company or association, except with the approval of a majority of the policy or stockholders present and voting at a regular or special meeting duly called; provided, however, that any such company may reinsure a fractional part of any single risk, but no such insurance shall in any manner release the company or association from its obligation under contract with the policyholder. All such reinsurance shall be reported annually to the director of the department of insurance, financial institutions and professional registration.

(RSMo 1939 § 5881)

Prior revisions: 1929 § 5770; 1919 § 6180; 1909 § 6974



Section 377.420 Retaliatory section.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

377.420. Retaliatory section. — When any state, territory or foreign country shall impose any obligations upon any such corporation of this state, or their agents transacting business in such other state, territory or foreign country, the like obligations are hereby imposed upon similar corporations of such other state, territory or foreign country, their agents or representatives transacting business in this state; and such corporation, company, association or society of such other state, territory or foreign country, and its agents and representatives shall pay all licenses, fees or penalties to, and make deposits with the director of insurance imposed by the laws of such other state, territory or foreign country upon any corporation of this state doing business therein; and in case of failure to pay the same, the director shall refuse the certificate of authority herein provided for or cancel such certificate, if one shall have been previously issued.

(RSMo 1939 § 5890)

Prior revisions: 1929 § 5779; 1919 § 6189; 1909 § 6983



Section 377.430 Requirements for foreign corporations — tax on premiums.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

377.430. Requirements for foreign corporations — tax on premiums. — 1. No foreign corporation, company, association or society shall be authorized to transact any business authorized by sections 377.200 to 377.460 within this state, unless it furnish evidence satisfactory to the director of the department of insurance, financial institutions and professional registration that it has a reserve or emergency fund equal in amount to that required by sections 377.200 to 377.460, and the same is held for the benefit of policyholders only, and invested as required by the insurance laws of its home state.

2. Neither shall any foreign corporation, company, association or society be authorized to do business in this state under sections 377.200 to 377.460, unless it collects in advance for the benefit of its policyholders a net premium equal to at least that provided for by the terms of sections 377.200 to 377.460; provided, that all such foreign corporations shall annually pay a tax on the gross premiums received in this state on account of business done in the state at the rate of one percent per annum, which shall be in lieu of all other taxes as herein otherwise provided; said tax shall be levied and collected as is provided for in the collection of taxes on other insurance companies.

(RSMo 1939 § 5890)

Prior revisions: 1929 § 5779; 1919 § 6189; 1909 § 6983



Section 377.450 Acceptance of provisions of regular life law — not to affect past contracts.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

377.450. Acceptance of provisions of regular life law — not to affect past contracts. — 1. Any domestic life or accident insurance corporation, company or association existing or doing business in this state under the stipulated premium plan law, may, by a majority vote of its directors or trustees, accept the provisions of sections 376.010 to 376.670 and amend its articles of incorporation and its bylaws to conform to said law, the same as if it had originally been incorporated thereunder, and shall submit a record of the proceedings of its board of trustees, together with the amended articles, to the attorney general for his examination and approval of the legal form thereof, and shall file such amended articles in the office of the secretary of state and a certified copy of same in the office of the director of the department of insurance, financial institutions and professional registration, and deposit with said director such securities as may be required of corporations originally incorporated under sections 376.010 to 376.670.

2. Insurance corporations, companies and associations complying with the provisions of this section shall thereafter enjoy and exercise all of the rights and privileges accorded by law to companies originally incorporated under sections 376.010 to 376.670.

3. Compliance with this section shall in no wise annul, modify or change any of the existing contracts or obligations of the corporation, and any and all such contracts and liabilities shall continue in force and effect the same as if such corporation had not reincorporated under the provisions of this section; compliance with the provisions of this section shall in no way prejudice, impede or impair any pending action, proceeding or rights previously acquired.

(RSMo 1939 § 5887)

Prior revisions: 1929 § 5776; 1919 § 6186; 1909 § 6980



Section 377.460 Penalty for false statements.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

377.460. Penalty for false statements. — Any solicitor, agent, examining physician or other person who shall make a false or fraudulent statement or misrepresentation in or with reference to any application for insurance, or for the purpose of obtaining any money or benefit in any corporation doing business under sections 377.200 to 377.460, shall be guilty of a misdemeanor, and upon conviction, shall be punished by a fine of not less than one hundred dollars nor more than five hundred dollars, or by imprisonment in the county jail for not less than thirty days nor more than one year, or by both such fine and imprisonment, at the discretion of the court; and any person who shall make a false statement of any material fact or thing in a sworn statement as to the death or disability of a certificate holder in any such corporation, for the purpose of procuring payment of a benefit named in the certificate of such holder, shall be guilty of perjury and shall be proceeded against and punished as provided by the statutes of this state in relation to the crime of perjury; and any person who shall make any false or fraudulent statement or misrepresentation with reference to any corporation, company or association transacting business under the provisions of sections 377.200 to 377.460 shall be guilty of a misdemeanor, and upon conviction, shall be punished by a fine of not less than one hundred dollars nor more than five hundred dollars, or imprisonment in the county jail for not less than thirty days nor more than one year, or both such fine and imprisonment, at the discretion of the court.

(RSMo 1939 § 5884)

Prior revisions: 1929 § 5773; 1919 § 6183; 1909 § 6977






Chapter 378 Fraternal Benefit Societies

Chapter Cross References



Section 378.601 Fraternal benefit society, defined.

Effective 01 Jan 1993, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

378.601. Fraternal benefit society, defined. — Any incorporated society, order or supreme lodge, without capital stock, including one exempted under the provisions of subdivision (1) of subsection 1 of section 378.640* whether incorporated or not, conducted solely for the benefit of its members and their beneficiaries and not for profit, operated on a lodge system with ritualistic form of work, having a representative form of government, and which provides benefits in accordance with this chapter, is hereby declared to be a fraternal benefit society.

(L. 1992 S.B. 831)

Effective 1-01-93

*Section "378.637" appears in original rolls.



Section 378.602 Lodge system, requirements — children's wages permitted, limitation.

Effective 01 Jan 1993, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

378.602. Lodge system, requirements — children's wages permitted, limitation. — 1. A society is operating on the lodge system if it has a supreme governing body and subordinate lodges into which members are elected, initiated or admitted in accordance with its laws, rules and ritual. Subordinate lodges shall be required by the laws of the society to hold regular meetings periodically in furtherance of the purposes of the society.

2. A society may, at its option, organize and operate lodges for children under the minimum age for adult membership. Membership and initiation in local lodges shall not be required of such children, nor shall they have a voice or vote in the management of the society.

(L. 1992 S.B. 831)

Effective 1-01-93



Section 378.603 Representative form of government, requirements.

Effective 01 Jan 1993, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

378.603. Representative form of government, requirements. — A society has a representative form of government when:

(1) It has a supreme governing body constituted in one of the following ways:

(a) The supreme governing body is an assembly composed of delegates elected directly by the members or at intermediate assemblies or conventions of members or their representatives, together with other delegates as may be prescribed in the society's laws. A society may provide for election of delegates by mail. The elected delegates shall constitute a majority in number and shall not have less than two-thirds of the votes and not less than the number of votes required to amend the society's laws. The assembly shall be elected and shall meet at least once every four years and shall elect a board of directors to conduct the business of the society between meetings of the assembly. Vacancies on the board of directors between elections may be filled in the manner prescribed by the society's laws;

(b) The supreme governing body is a board composed of persons elected by the members, either directly or by their representatives in intermediate assemblies, and any other persons prescribed in the society's laws. A society may provide for election of the board by mail. Each term of a board member may not exceed four years. Vacancies on the board between elections may be filled in the manner prescribed by the society's laws. Those persons elected to the board shall constitute a majority in number and not less than the number of votes required to amend the society's laws. A person filling the unexpired term of an elected board member shall be considered to be an elected member. The board shall meet at least quarterly to conduct the business of the society;

(2) The officers of the society are elected either by the supreme governing body or by the board of directors;

(3) Only benefit members are eligible for election to the supreme governing body and the board of directors;

(4) Each voting member shall have one vote and no vote may be cast by proxy.

(L. 1992 S.B. 831)

Effective 1-01-93



Section 378.604 Definitions.

Effective 01 Jan 1993, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

378.604. Definitions. — As used in this chapter, the following terms shall mean:

(1) "Benefit contract", the agreement for provision of benefits authorized by section 378.616, as that agreement is described in subsection 1 of section 378.619;

(2) "Benefit member", an adult member who is designated by the laws or rules of the society to be a benefit member under a benefit contract;

(3) "Certificate", the document issued as written evidence of the benefit contract;

(4) "Director", the director of the department of insurance, financial institutions and professional registration;

(5) "Laws", the society's articles of incorporation, constitution and bylaws, however designated;

(6) "Lodge", subordinate member units of the society, known as camps, courts, councils, branches or by any other designation;

(7) "Premiums", premiums, rates, dues or other required contributions by whatever name known, which are payable under the certificate;

(8) "Rules", all rules, regulations or resolutions adopted by the supreme governing body or board of directors which are intended to have general application to the members of the society;

(9) "Society", a fraternal benefit society, unless otherwise indicated.

(L. 1992 S.B. 831)

Effective 1-01-93



Section 378.605 Operation, purpose — laws and rules, power to adopt.

Effective 01 Jan 1993, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

378.605. Operation, purpose — laws and rules, power to adopt. — 1. A society shall operate for the benefit of members and their beneficiaries by:

(1) Providing benefits as specified in section 378.616; and

(2) Operating for one or more social, intellectual, educational, charitable, benevolent, moral, fraternal, patriotic or religious purposes for the benefit of its members, which may also be extended to others. Such purposes may be carried out directly by the society, or indirectly through subsidiary corporations or affiliated organizations.

2. Every society shall have the power to adopt laws and rules for the government of the society, the admission of its members and the management of its affairs. It shall have the power to change, alter, add to or amend such laws and rules and shall have such other powers as are necessary and incidental to carrying into effect the objects and purposes of the society.

(L. 1992 S.B. 831)

Effective 1-01-93



Section 378.606 Laws and rules, requirements — membership rights nonassignable.

Effective 01 Jan 1993, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

378.606. Laws and rules, requirements — membership rights nonassignable. — 1. A society shall specify in its laws or rules:

(1) Eligibility standards for each and every class of membership, provided that if benefits are provided on the lives of children, the minimum age for adult membership shall be set at not less than age fifteen and not greater than age twenty-one;

(2) The process for admission to membership for each membership class; and

(3) The rights and privileges of each membership class, provided that only benefit members shall have the right to vote on the management of the insurance affairs of the society.

2. A society may also admit social members who shall have no voice or vote in the management of the insurance affairs of the society.

3. Membership rights in the society are personal to the member and are not assignable.

(L. 1992 S.B. 831)

Effective 1-01-93



Section 378.607 Principal office, meetings, location — official publication, annual statement, requirements.

Effective 01 Jan 1993, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

378.607. Principal office, meetings, location — official publication, annual statement, requirements. — 1. The principal office of any domestic society shall be located in this state. The meetings of its supreme governing body may be held in any state, district, province or territory wherein such society has at least one subordinate lodge, or in such other location as determined by the supreme governing body, and all business transacted at such meetings shall be as valid in all respects as if such meetings were held in this state. The minutes of the proceedings of the supreme governing body and of the board of directors shall be in the English language.

2. (1) A society may provide in its laws for an official publication in which any notice, report or statement required by law to be given to members, including notice of election, may be published. Such required reports, notices and statements shall be printed conspicuously in the publication. If the records of a society show that two or more members have the same mailing address, an official publication mailed to one member is deemed to be mailed to all members at the same address unless a member requests a separate copy.

(2) Not later than the first day of June of each year, a synopsis of the society's annual statement providing an explanation of the facts concerning the condition of the society thereby disclosed shall be printed and mailed to each benefit member of the society or, in lieu thereof, such synopsis may be published in the society's official publication.

3. A society may provide in its laws or rules for grievance or complaint procedures for members.

(L. 1992 S.B. 831)

Effective 1-01-93



Section 378.608 Liability, immunity from, when — indemnification, when — insurance, purchase of for officers allowed.

Effective 01 Jan 1993, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

378.608. Liability, immunity from, when — indemnification, when — insurance, purchase of for officers allowed. — 1. The officers and members of the supreme governing body or any subordinate body of a society shall not be personally liable for any benefits provided by a society.

2. Any person may be indemnified and reimbursed by any society for expenses reasonably incurred by, and liabilities imposed upon, such person in connection with or arising out of any action, suit or proceeding, whether civil, criminal, administrative or investigative, or threat thereof, in which the person may be involved by reason of the fact that he is or was a director, officer, employee or agent of the society or of any firm, corporation or organization which he served in any capacity at the request of the society. A person shall not be so indemnified or reimbursed:

(1) In relation to any matter in such action, suit or proceeding as to which he shall finally be adjudged to be or have been guilty of breach of a duty as a director, officer, employee or agent of the society; or

(2) In relation to any matter in such action, suit or proceeding, or threat thereof, which has been made the subject of a compromise settlement.

­­

­

3. A society shall have power to purchase and maintain insurance on behalf of any person who is or was a director, officer, employee or agent of the society, or who is or was serving at the request of the society as a director, officer, employee or agent of any other firm, corporation or organization against any liability asserted against such person and incurred by him in any such capacity or arising out of his status as such, whether or not the society would have the power to indemnify the person against such liability under this section.

(L. 1992 S.B. 831)

Effective 1-01-93



Section 378.609 Waiver of laws, restriction on, when.

Effective 01 Jan 1993, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

378.609. Waiver of laws, restriction on, when. — The laws of the society may provide that no subordinate body, nor any of its subordinate officers or members shall have the power or authority to waive any of the provisions of the laws of the society. Such provision shall be binding on the society and every member and beneficiary of a member.

(L. 1992 S.B. 831)

Effective 1-01-93



Section 378.610 Organization of, how — articles of incorporation, contents — filing — membership requirements.

Effective 01 Jan 1993, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

378.610. Organization of, how — articles of incorporation, contents — filing — membership requirements. — 1. A domestic society organized on or after January 1, 1993, shall be formed when seven or more citizens of the United States, a majority of whom are citizens of this state, who desire to form a fraternal benefit society, may make, sign and acknowledge before some officer competent to administer oaths, articles of incorporation, in which shall be stated:

(1) The proposed corporate name of the society, which shall not so closely resemble the name of any society or insurance company as to be misleading or confusing;

(2) The purposes for which it is being formed and the mode in which its corporate powers are to be exercised. Such purposes shall not include more liberal powers than are granted by this chapter;

(3) The names and residences of the incorporators and the names, residences and official titles of all the officers, trustees, directors, or other persons who are to have and exercise the general control of the management of the affairs and funds of the society for the first year or until the ensuing election at which all such officers shall be elected by the supreme governing body, which election shall be held not later than one year from the date of issuance of the permanent certificate of authority.

2. Such articles of incorporation, duly certified copies of the society's bylaws and rules, copies of all proposed forms of certificates, applications therefor, and circulars to be issued by the society and a bond conditioned upon the return to applicants of the advanced payments if the organization is not completed within one year shall be filed with the director, who may require such further information as the director deems necessary. The bond with sureties approved by the director shall be in such amount, not less than three hundred thousand dollars, nor more than one million five hundred thousand dollars, as may be required by the director. All documents filed are to be in the English language. If the purposes of the society conform to the requirements of this chapter and all provisions of the law have been complied with, the director shall so certify, retain and file the articles of incorporation and shall furnish the incorporators a preliminary certificate of authority authorizing the society to solicit members as hereinafter provided.

3. No preliminary certificate of authority granted under the provisions of this section shall be valid after one year from its date or after such further period, not exceeding one year, as may be authorized by the director upon good cause shown, unless the five hundred applicants hereinafter required have been secured and the organization has been completed as herein provided. The charter and all other proceedings thereunder shall become null and void in one year from the date of the preliminary certificate of authority, or at the expiration of the extended period, unless the society shall have completed its organization and received a certificate of authority to do business as hereinafter provided.

4. Upon receipt of a preliminary certificate of authority from the director, the society may solicit members for the purpose of completing its organization, shall collect from each applicant the amount of not less than one regular monthly premium in accordance with its table of rates, and shall issue to each such applicant a receipt for the amount so collected. No society shall incur any liability other than for the return of such advance premium, nor issue any certificate, nor pay, allow, or offer or promise to pay or allow, any benefit to any person until:

(1) Actual bona fide applications for benefits have been secured from not less than five hundred applicants, and any necessary evidence of insurability has been furnished to and approved by the society;

(2) At least ten subordinate lodges have been established into which the five hundred applicants have been admitted;

(3) There has been submitted to the director, under oath of the president or secretary, or corresponding officer of the society, a list of such applicants, giving their names, addresses, date each was admitted, name and number of the subordinate lodge of which each applicant is a member, amount of benefits to be granted and premiums therefor; and

(4) It shall have been shown to the director, by sworn statement of the treasurer, or corresponding officer of such society, that at least five hundred applicants have each paid in cash at least one regular monthly premium as herein provided, which premiums in the aggregate shall amount to at least one hundred fifty thousand dollars. Said advance premiums shall be held in trust during the period of organization and if the society has not qualified for a certificate of authority within one year, as herein provided, such premiums shall be returned to said applicants.

5. The director may make such examination and require such further information as the director deems advisable. Upon presentation of satisfactory evidence that the society has complied with all the provisions of law, the director shall issue to the society a certificate of authority to that effect and that the society is authorized to transact business pursuant to the provisions of this chapter. The certificate of authority shall be prima facie evidence of the existence of the society at the date of such certificate. The director shall cause a record of such certificate of authority to be made. A certified copy of such record may be given in evidence with like effect as the original certificate of authority.

6. Any incorporated society authorized to transact business in this state at the time this act becomes effective shall not be required to reincorporate.

(L. 1992 S.B. 831)

Effective 1-01-93



Section 378.611 Amendment of laws, procedures — amendments furnished to members.

Effective 01 Jan 1993, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

378.611. Amendment of laws, procedures — amendments furnished to members. — 1. A domestic society may amend its laws in accordance with the provisions thereof by action of its supreme governing body at any regular or special meeting thereof or, if its laws so provide, by referendum. Such referendum may be held in accordance with the provisions of its laws by the vote of the voting members of the society, by the vote of delegates or representatives of voting members or by the vote of local lodges. A society may provide for voting by mail. No amendment submitted for adoption by referendum shall be adopted unless, within six months from the date of submission thereof, a majority of the members voting shall have signified their consent to such amendment by one of the methods herein specified.

2. No amendment to the laws of any domestic society shall take effect unless approved by the director who shall approve such amendment if the director finds that it has been duly adopted and is not inconsistent with any requirement of the laws of this state or with the character, objects and purposes of the society. Unless the director shall disapprove any such amendment within sixty days after the filing of same, such amendment shall be considered approved. The approval or disapproval of the director shall be forwarded in writing, and mailed to the secretary or corresponding officer of the society at its principal office. In case the director disapproves such amendment, the reasons therefor shall be stated in such written notice.

3. Within ninety days from the approval thereof by the director, all such amendments, or a synopsis thereof, shall be furnished to all members of the society either by mail or by publication in full in the official publication of the society. The affidavit of any officer of the society or of anyone authorized by it to mail any amendments or synopsis thereof, stating facts which show that same have been duly addressed and mailed, shall be prima facie evidence that such amendments or synopsis thereof, have been furnished the addressees.

4. Every foreign or alien society authorized to do business in this state shall file with the director a duly certified copy of all amendments of, or additions to, its laws within ninety days after the enactment of same.

5. Printed copies of the laws as amended, certified by the secretary or corresponding officer of the society, shall be prima facie evidence of the legal adoption thereof.

(L. 1992 S.B. 831)

Effective 1-01-93



Section 378.612 Society may operate nonprofit organizations — may not own funeral home.

Effective 01 Jan 1993, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

378.612. Society may operate nonprofit organizations — may not own funeral home. — 1. A society may create, maintain and operate, or may establish organizations to operate not-for-profit institutions to further the purposes permitted by subdivision (1) of subsection 1 of section 378.605. Such institutions may furnish services free or at a reasonable charge. Any real or personal property owned, held, or leased by the society for this purpose shall be reported in every annual statement.

2. No society shall own or operate funeral homes or undertaking establishments.

(L. 1992 S.B. 831)

Effective 1-01-93



Section 378.613 Reinsurance agreements, allowed — limitations.

Effective 01 Jan 1993, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

378.613. Reinsurance agreements, allowed — limitations. — 1. A domestic society may, by a reinsurance agreement, cede any individual risk or risks in whole or in part to an insurer (other than another fraternal benefit society) having the power to make such reinsurance and authorized to do business in this state, or if not so authorized, one which is approved by the director, but no such society may reinsure substantially all of its insurance in force without the written permission of the director. It may take credit for the reserves on such ceded risks to the extent reinsured, but no credit shall be allowed as an admitted asset or as a deduction from liability, to a ceding society for reinsurance made, ceded, renewed, or otherwise becoming effective after January 1, 1993, unless the reinsurance is payable by the assuming insurer on the basis of the liability of the ceding society under the contract or contracts reinsured without diminution because of the insolvency of the ceding society. The provisions of section 375.246 shall also apply insofar as not in conflict herewith.

2. Notwithstanding the limitation in subsection 1 of this section, a society may reinsure the risks of another society in a consolidation or merger approved by the director under section 378.614.

(L. 1992 S.B. 831)

Effective 1-01-93



Section 378.614 Merger or consolidation, allowed when — requirements — approval of director required — effects.

Effective 01 Jan 1993, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

378.614. Merger or consolidation, allowed when — requirements — approval of director required — effects. — 1. A domestic society may consolidate or merge with any other society by complying with the provisions of this section. It shall file with the director:

(1) A certified copy of the written contract containing in full the terms and conditions of the consolidation or merger;

(2) A sworn statement by the president and secretary or corresponding officers of each society showing the financial condition thereof on a date fixed by the director, but not earlier than December thirty-first next preceding the date of the contract;

(3) A certificate of such officers, duly verified by their respective oaths, that the consolidation or merger has been approved by a two-thirds vote of the supreme governing body of each society, such vote being conducted at a regular or special meeting of each such body, or, if the society's laws so permit, by mail; and

(4) Evidence that at least sixty days prior to the action of the supreme governing body of each society, the text of the contract has been furnished to all members of each society either by mail or by publication in full in the official publication of each society.

2. If the director finds that the contract is in conformity with the provisions of this section, that the financial statements are correct, and that the consolidation or merger is just and equitable to the members of each society, the director shall approve the contract and issue his certificate to such effect. Upon such approval, the contract shall be in full force and effect unless any society which is a party to the contract is incorporated under the laws of any other state or territory. In such event the consolidation or merger shall not become effective unless and until it has been approved as provided by the laws of such state or territory and a certificate of such approval filed with the director of this state, or if the laws of such state or territory contain no such provision, then the consolidation or merger shall not become effective unless and until it has been approved by the insurance supervisory official of such state or territory and a certificate of such approval filed with the director.

3. Upon the consolidation or merger becoming effective as herein provided, all the rights, franchises and interests of the consolidated or merged societies in and to every species of property, real, personal or mixed, and things in action thereunto belonging shall be vested in the society resulting from or remaining after the consolidation or merger without any other instrument, except that conveyances of real property may be evidenced by proper deeds, and the title to any real estate or interest therein, vested under the laws of this state in any of the societies consolidated or merged, shall not revert or be in any way impaired by reason of the consolidation or merger, but shall vest absolutely in the society resulting from or remaining after such consolidation or merger.

4. The affidavit of any officer of the society or of anyone authorized by it to mail any notice or document, stating that such notice or document has been duly addressed and mailed, shall be prima facie evidence that such notice or document has been furnished the addressees.

(L. 1992 S.B. 831)

Effective 1-01-93



Section 378.615 Conversion to mutual life insurance company, allowed when.

Effective 01 Jan 1993, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

378.615. Conversion to mutual life insurance company, allowed when. — 1. Any domestic fraternal benefit society may be converted and licensed as a mutual life insurance company by compliance with all the requirements of the insurance laws of this state for mutual life insurance companies. A plan of conversion shall be prepared in writing by the board of directors, setting forth in full the terms and conditions of conversion. The affirmative vote of two-thirds of all members of the supreme governing body at a regular or special meeting shall be necessary for the approval of such plan.

2. No such conversion shall take effect unless and until approved by the director, who may give such approval if the director finds that the proposed change is in conformity with the requirements of law and not prejudicial to the certificate holders of the society.

(L. 1992 S.B. 831)

Effective 1-01-93



Section 378.616 Benefits authorized — rules to specify allowable beneficiaries.

Effective 01 Jan 1993, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

378.616. Benefits authorized — rules to specify allowable beneficiaries. — 1. A society may provide the following contractual benefits in any form:

(1) Death benefits;

(2) Endowment benefits;

(3) Annuity benefits;

(4) Temporary or permanent disability benefits;

(5) Hospital, medical or nursing benefits; and

(6) Monument or tombstone benefits to the memory of deceased members; and

(7) Such other benefits as authorized for life insurers and which are not inconsistent with this chapter.

2. A society shall specify in its rules those persons who may be issued, or covered by, the contractual benefits in subsection 1 of this section, consistent with providing benefits to members and their dependents. A society may provide benefits on the lives of children under the minimum age for adult membership upon application of an adult person.

(L. 1992 S.B. 831)

Effective 1-01-93



Section 378.617 Change of beneficiary, allowed — funeral benefits, payment of, limitation — no beneficiary, effect.

Effective 01 Jan 1993, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

378.617. Change of beneficiary, allowed — funeral benefits, payment of, limitation — no beneficiary, effect. — 1. The owner of a benefit contract shall have the right at all times to change the beneficiary or beneficiaries in accordance with the laws or rules of the society unless the owner waives this right by specifically requesting in writing that the beneficiary designation be irrevocable. A society, through its laws or rules, may limit the scope of beneficiary designations and shall provide that no revocable beneficiary shall have or obtain any vested interest in the proceeds of any certificate until the certificate has become due and payable in conformity with the provisions of the benefit contract.

2. A society may make provision for the payment of funeral benefits to the extent of such portion of any payment under a certificate as might reasonably appear to be due to any person equitably entitled thereto by reason of having incurred expense occasioned by the burial of the member, provided the portion so paid shall not exceed the sum of one thousand dollars.

3. If, at the death of any person insured under a benefit contract, there is no lawful beneficiary to whom the proceeds shall be payable, the amount of such benefit, except to the extent that funeral benefits may be paid as hereinbefore provided, shall be payable to the personal representative of the deceased insured, provided that if the owner of the certificate is other than the insured, such proceeds shall be payable to such owner.

(L. 1992 S.B. 831)

Effective 1-01-93



Section 378.619 Certificate of ownership, issued to owner, when, contents — life benefit contract, minor effects — impairment of class of certificates, effects — filing with director, when — minor, transfer of control of contract to, when.

Effective 01 Jan 1993, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

378.619. Certificate of ownership, issued to owner, when, contents — life benefit contract, minor effects — impairment of class of certificates, effects — filing with director, when — minor, transfer of control of contract to, when. — 1. Every society authorized to do business in this state shall issue to each owner of a benefit contract a certificate specifying the amount of benefits provided thereby. The certificate, together with any riders or endorsements attached thereto, the laws of the society, the application for membership, the application for insurance and declaration of insurability, if any, signed by the applicant, and all amendments to each thereof, shall constitute the benefit contract, as of the date of issuance, between the society and the owner, and the certificate shall so state. A copy of the application for insurance and declaration of insurability, if any, shall be endorsed upon or attached to the certificate. All statements on the application shall be representations and not warranties. Any waiver of this provision shall be void.

2. Any changes, additions or amendments to the laws of the society duly made or enacted subsequent to the issuance of the certificate shall bind the owner and the beneficiaries, and shall govern and control the benefit contract in all respects the same as though such changes, additions or amendments had been made prior to and were in force at the time of the application for insurance, except that no change, addition or amendment shall destroy or diminish benefits which the society contracted to give the owner as of the date of issuance.

3. Any person upon whose life a benefit contract is issued prior to attaining the age of majority shall be bound by the terms of the application and certificate and by all the laws and rules of the society to the same extent as though the age of majority had been attained at the time of application.

4. A society shall provide in its laws that if its reserves as to all or any class of certificates become impaired, its board of directors or corresponding body may require that there shall be paid by the owner to the society the amount of the owner's equitable proportion of such deficiency as ascertained by its board, and that if the payment is not made either:

(1) It shall stand as an indebtedness against the certificate and draw interest not to exceed the rate specified for certificate loans under the certificates; or

(2) In lieu of or in combination with (1), the owner may accept a proportionate reduction in benefits under the certificate. The society may specify the manner of the election and which alternative is to be presumed if no election is made.

5. Copies of any of the documents mentioned in this section, certified by the secretary or corresponding officer of the society, shall be received in evidence of the terms and conditions thereof.

6. No certificate shall be delivered or issued for delivery in this state unless a copy of the form has been filed with and approved by the director in the manner provided for like policies issued by life insurers in this state. Every life, accident and sickness, health or disability insurance certificate and every annuity certificate issued on or after one year from January 1, 1993, must be approved by the director and shall meet the standard contract provision requirements not inconsistent with this chapter for like policies issued by life insurers in this state, except that a society may provide for a grace period for payment of premiums of one full month in its certificates. The certificate shall also contain a provision stating the amount of premiums which are payable under the certificate and a provision reciting or setting forth the substance of any sections of the society's laws or rules in force at the time of issuance of the certificate which, if violated, will result in the termination or reduction of benefits payable under the certificate. If the laws of the society provide for expulsion or suspension of a member, the certificate shall also contain a provision that any member so expelled or suspended, except for nonpayment of a premium or within the contestable period for material misrepresentation in the application for membership or insurance, shall have the privilege of maintaining the certificate in force by continuing payment of the required premium.

7. Benefit contracts issued on the lives of persons below the society's minimum age for adult membership may provide for transfer of control of ownership to the insured at an age specified in the certificate. A society may require approval of an application for membership in order to effect this transfer, and may provide in all other respects for the regulation, government and control of such certificates and all rights, obligations and liabilities incident thereto and connected therewith. Ownership rights prior to such transfer shall be specified in the certificate.

8. A society may specify the terms and conditions on which benefit contracts may be assigned.

(L. 1992 S.B. 831)

Effective 1-01-93



Section 378.620 Cash surrender value of certificate, computation of.

Effective 01 Jan 1993, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

378.620. Cash surrender value of certificate, computation of. — 1. For certificates issued prior to one year after January 1, 1993, the value of every paid-up nonforfeiture benefit and the amount of any cash surrender value, loan or other option granted shall comply with the provisions of law applicable immediately prior to January 1, 1993.

2. For certificates issued on or after one year from January 1, 1993, for which reserves are computed on the Commissioner's 1941 Standard Ordinary Mortality Table, the Commissioner's 1941 Standard Industrial Table or the Commissioner's 1958 Standard Ordinary Mortality Table, or the Commissioner's 1980 Standard Mortality Table, or any more recent table made applicable to life insurers, every paid-up nonforfeiture benefit and the amount of any cash surrender value, loan or other option granted shall not be less than the corresponding amount ascertained in accordance with the laws of this state applicable to life insurers issuing policies containing like benefits based upon such tables.

(L. 1992 S.B. 831)

Effective 1-01-93



Section 378.621 Investment of funds.

Effective 01 Jan 1993, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

378.621. Investment of funds. — A society shall invest its funds only in such investments as are authorized by the laws of this state for the investment of assets of life insurers and subject to the limitations thereon. Any foreign or alien society permitted or seeking to do business in this state which invests its funds in accordance with the laws of the state, district, territory, country or province in which it is incorporated, shall be held to meet the requirements of this section for the investment of funds.

(L. 1992 S.B. 831)

Effective 1-01-93



Section 378.622 Assets, use of — variable basis contracts, allowed when.

Effective 01 Jan 1993, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

378.622. Assets, use of — variable basis contracts, allowed when. — 1. All assets shall be held, invested and disbursed for the use and benefit of the society and no member or beneficiary shall have or acquire individual rights therein or become entitled to any apportionment on the surrender of any part thereof, except as provided in the benefit contract.

2. A society may create, maintain, invest, disburse and apply any special fund or funds necessary to carry out any purpose permitted by the laws of such society.

3. A society may, pursuant to resolution of its supreme governing body, establish and operate one or more separate accounts and issue contracts on a variable basis, subject to the provisions of law regulating life insurers establishing such accounts and issuing such contracts. To the extent the society deems it necessary in order to comply with any applicable federal or state laws, or any rules issued thereunder, the society may adopt special procedures for the conduct of the business and affairs of a separate account, and may, for persons having beneficial interests therein, provide special voting and other rights, including without limitation special rights and procedures relating to investment policy, investment advisory services, selection of certified public accountants, and selection of a committee to manage the business and affairs of the account, and may issue contracts on a variable basis to which subsections 2 and 4 of section 378.619 shall not apply.

(L. 1992 S.B. 831)

Effective 1-01-93



Section 378.623 Application of law — exemption from insurance laws.

Effective 01 Jan 1993, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

378.623. Application of law — exemption from insurance laws. — Except as herein provided, societies shall be governed by this chapter and shall be exempt from all other provisions of the insurance laws of this state, except chapters 374 and 375, not only in governmental relations with this state, but for every other purpose, and no law hereafter enacted shall apply to them, unless expressly designated therein. When any other law is applicable, it shall be construed in accordance with the fundamental nature of a fraternal benefit society. In the event of any conflict between such law and the provisions of this chapter, the latter shall prevail. The other law may, however, supplement or explain the provisions of this chapter, and the laws herein made applicable to fraternal benefit societies.

(L. 1992 S.B. 831)

Effective 1-01-93



Section 378.624 Taxation of societies, exemptions.

Effective 01 Jan 1993, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

378.624. Taxation of societies, exemptions. — Every society organized or licensed under this chapter is hereby declared to be a charitable and benevolent institution, and all of its funds shall be exempt from all and every state, county, district, municipal and school tax other than taxes on real estate and office equipment.

(L. 1992 S.B. 831)

Effective 1-01-93



Section 378.625 Valuation of certificates, standards — reserves, excess permitted.

Effective 01 Jan 1993, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

378.625. Valuation of certificates, standards — reserves, excess permitted. — 1. Standards of valuation for certificates issued prior to one year after January 1, 1993, shall be those provided by the laws applicable immediately prior to January 1, 1993.

2. The minimum standards of valuation for certificates issued on or after one year from January 1, 1993, shall be based on the following tables:

(1) For certificates of life insurance the Commissioner's 1941 Standard Ordinary Mortality Table, the Commissioner's 1941 Standard Industrial Mortality Table, the Commissioner's 1958 Standard Ordinary Mortality Table, the Commissioner's 1980 Standard Ordinary Mortality Table or any more recent table made applicable to life insurers;

(2) For annuity and pure endowment certificates, for total and permanent disability benefits, for accidental death benefits and for noncancelable accident and health benefits such tables as are authorized for use by life insurers in this state.

­­

­

3. The director may, in his discretion, accept other standards for valuation if the director finds that the reserves produced thereby will not be less in the aggregate than reserves computed in accordance with the minimum valuation standard herein prescribed. The director may, in his discretion, vary the standards of mortality applicable to all benefit contracts on substandard lives or other extra hazardous lives by any society authorized to do business in this state.

4. Any society, with the consent of the insurance regulatory official of the state of domicile of the society and under such conditions, if any, which the director may impose, may establish and maintain reserves on its certificates in excess of the reserves required thereunder, but the contractual rights of any benefit member shall not be affected thereby.

(L. 1992 S.B. 831)

Effective 1-01-93



Section 378.626 Statement of financial condition, contents, filing — penalty.

Effective 01 Jan 1993, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

378.626. Statement of financial condition, contents, filing — penalty. — 1. Every society transacting business in this state shall annually, on or before the first day of March, unless for good cause shown such time has been extended by the director, file with the director a true statement of its financial condition, transactions and affairs for the preceding calendar year and pay the required fee for filing same. The statement shall be in general form and context as approved by the National Association of Insurance Commissioners for fraternal benefit societies and as supplemented by additional information required by the director.

2. As part of the annual statement herein required, each society shall, on or before the first day of March, file with the director a valuation of its certificates in force on December thirty-first last preceding, provided the director may, in his discretion for cause shown, extend the time for filing such valuation for not more than two calendar months. Such valuation shall be done in accordance with the standards specified in section 378.625. Such valuation and underlying date shall be certified by a qualified actuary or, at the expense of the society, verified by an actuary of the insurance regulatory agency of the state of domicile of the society.

3. A society neglecting to file the annual statement in the form and within the time provided by this section may be subject to a fine of one hundred dollars for each day during which such neglect continues, and its authority to do business in this state may be suspended by the director while such default continues.

(L. 1992 S.B. 831)

Effective 1-01-93



Section 378.627 Annual renewal required.

Effective 01 Jan 1993, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

378.627. Annual renewal required. — Societies which are now authorized to transact business in this state, and all societies hereafter licensed, may continue such business until the first day of April next succeeding January 1, 1993. The authority of such societies, and all societies hereafter licensed, may thereafter be renewed annually, but in all cases to terminate on the succeeding April. However, a license so issued shall continue in full force and effect until the new license be issued or specifically refused. For each such license or renewal the society shall pay the director the required fee. A duly certified copy or duplicate of such license shall be prima facie evidence that the licensee is a fraternal benefit society within the meaning of this chapter.

(L. 1992 S.B. 831)

Effective 1-01-93



Section 378.628 Examination, director may conduct — expenses.

Effective 01 Jan 1993, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

378.628. Examination, director may conduct — expenses. — 1. The director, or any person he may appoint, may examine any domestic, foreign or alien society transacting or applying for admission to transact business in this state in the same manner as authorized for examination of domestic, foreign or alien insurers. Requirements of notice and an opportunity to respond before findings are made public as provided in the laws regulating insurers shall also be applicable to the examination of societies.

2. The expense of each examination and of each valuation, including compensation and actual expense of examiners, shall be paid by the society examined or whose certificates are valued, upon statements furnished by the director.

(L. 1992 S.B. 831)

Effective 1-01-93



Section 378.629 Foreign society to have license, requirements.

Effective 01 Jan 1993, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

378.629. Foreign society to have license, requirements. — No foreign or alien society shall transact business in this state without a license issued by the director. Any such society desiring admission to this state shall comply substantially with the requirements and limitations of this chapter applicable to domestic societies. Any such society may be licensed to transact business in this state upon filing with the director:

(1) A duly certified copy of its chapters of incorporation;

(2) A copy of its bylaws, certified by its secretary or corresponding officer;

(3) A power of attorney to the director as prescribed in section 378.635;

(4) A statement of its business under oath of its president and secretary or corresponding officers in a form prescribed by the director, duly verified by an examination made by the insurance supervisory official of its home state or other state, territory, province or country, satisfactory to the director;

(5) Certification from the proper official of its home state, territory, province or country that the society is legally incorporated and licensed to transact business therein;

(6) Copies of its certificate forms;

(7) A showing that its assets are invested in accordance with the provisions of this chapter; and

(8) Such other information as the director may deem necessary.

(L. 1992 S.B. 831)

Effective 1-01-93



Section 378.630 Powers of director to order changes, when — may enjoin further business, when, duration — liquidation, effect.

Effective 01 Jan 1993, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

378.630. Powers of director to order changes, when — may enjoin further business, when, duration — liquidation, effect. — 1. When the director upon investigation finds that a domestic society:

(1) Has exceeded its powers;

(2) Has failed to comply with any provision of this chapter;

(3) Is not fulfilling its contracts in good faith;

(4) Has a membership of less than four hundred after an existence of one year or more; or

(5) Is conducting business fraudulently or in a manner hazardous to its members, creditors, the public or the business,

­­

­

2. If on such date the society does not present good and sufficient reasons why it should not be so enjoined or why such action should not be commenced, the director may commence an action to enjoin the society from transacting business or in quo warranto.

3. The court shall thereupon notify the officers of the society of a hearing. If after a full hearing it appears that the society should be so enjoined or liquidated or a receiver appointed, the court shall enter the necessary order. No society so enjoined shall have the authority to do business until:

(1) The director finds that the violation complained of has been corrected;

(2) The costs of such action shall have been paid by the society if the court finds that the society was in default as charged;

(3) The court has dissolved its injunction; and

(4) The director has reinstated the certificate of authority.

4. If the court orders the society liquidated, it shall be enjoined from carrying on any further business, whereupon the receiver of the society shall proceed at once to take possession of the books, papers, money and other assets of the society and, under the direction of the court, proceed forthwith to close the affairs of the society and to distribute its funds to those entitled thereto, as provided by sections 375.1150 to 375.1246.

5. The provisions of this section relating to hearing by the director, hearing by the court, injunction and receivership shall be applicable to a society which shall voluntarily determine to discontinue business.

(L. 1992 S.B. 831)

Effective 1-01-93



Section 378.631 Foreign society, director may enjoin business, when.

Effective 01 Jan 1993, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

378.631. Foreign society, director may enjoin business, when. — 1. When the director upon investigation finds that a foreign or alien society transacting or applying to transact business in this state:

(1) Has exceeded its powers;

(2) Has failed to comply with any of the provisions of this chapter;

(3) Is not fulfilling its contracts in good faith; or

(4) Is conducting its business fraudulently or in a manner hazardous to its members or creditors or the public,

­­

­

2. Nothing contained in this section shall be taken or construed as preventing any such society from continuing in good faith all contracts made in this state during the time such society was legally authorized to transact business herein.

(L. 1992 S.B. 831)

Effective 1-01-93



Section 378.632 Injunction, who may file.

Effective 01 Jan 1993, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

378.632. Injunction, who may file. — No application or petition for injunction against any domestic, foreign or alien society, or lodge thereof, shall be recognized in any court of this state unless made by the director.

(L. 1992 S.B. 831)

Effective 1-01-93



Section 378.633 Agents, licensing of — persons not deemed agents.

Effective 28 Aug 2015

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

378.633. Agents, licensing of — persons not deemed agents. — 1. Agents of societies shall be licensed in accordance with the provisions of chapter 375 regulating the licensing, revocation, suspension or termination of license of resident and nonresident agents; provided, that no person who acted in the capacity as an agent of a licensed society for a period of at least six months immediately preceding October 13, 1969, shall be required to take an examination as provided for in chapter 375 as a condition for licensure as an insurance agent.

2. The following individuals shall not be deemed an agent of a fraternal benefit society within the provisions of subsection 1 of this section:

(1) Any regular salaried officer, employee or secretary of a licensed society or any subordinate lodge thereof, who devotes substantially all of his services to activities other than the solicitation of fraternal insurance contracts from the public, and who receives for the solicitation of such contracts no commission or other compensation directly dependent upon the amount of business obtained; or

(2) Any member representative of any society who devotes, or intends to devote, less than fifty percent of his or her time to the solicitation and procurement of insurance contracts for such society. Any person who in the preceding calendar year has solicited and procured life insurance contracts on behalf of any society in an amount of insurance in excess of fifty thousand dollars, or, in the case of any other kind or kinds of insurance which the society might write, on the persons of more than twenty-five individuals and who has received or will receive a commission or other compensation therefor, shall be presumed to be devoting, or intending to devote, fifty percent or more of his or her time to the solicitation or procurement of insurance contracts for such society.

(L. 1992 S.B. 831, A.L. 2015 S.B. 392)



Section 378.634 Unfair practices and frauds, subject to law — exception.

Effective 01 Jan 1993, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

378.634. Unfair practices and frauds, subject to law — exception. — Every society authorized to do business in this state shall be subject to the sections of chapter 375 relating to unfair practices and frauds; provided, however, that nothing therein shall be construed as applying to or affecting the right of any society to determine its eligibility requirements for membership, or be construed as applying to or affecting the offering of benefits exclusively to members or persons eligible for membership in the society by a subsidiary corporation or affiliated organization of the society.

(L. 1992 S.B. 831)

Effective 1-01-93



Section 378.635 Service of process, director to be agent for.

Effective 01 Jan 1993, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

378.635. Service of process, director to be agent for. — Every society authorized to do business in this state shall appoint the director to be its true and lawful attorney upon whom all lawful process in any action or proceeding against it shall be served, as provided in section 375.906.

(L. 1992 S.B. 831)

Effective 1-01-93



Section 378.638 Fraudulent acts, penalties.

Effective 01 Jan 1993, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

378.638. Fraudulent acts, penalties. — 1. A person who shall knowingly make any false or fraudulent statement or representation in or relating to any application for membership, or for the purpose of obtaining money from or a benefit in any society, shall be guilty of a class A misdemeanor.

2. Any person who willfully makes a false or fraudulent statement in any verified report or declaration under oath required or authorized by this chapter, or of any material fact or thing contained in a sworn statement concerning the death or disability of an insured for the purpose of procuring payment of a benefit named in the certificate, shall be guilty of perjury and shall be subject to the penalties therefor prescribed by law.

3. Any person who knowingly solicits membership for, or in any manner assists in procuring membership in, any society not licensed to do business in this state, or who shall solicit membership for, or in any manner assist in procuring membership in any such society not authorized as provided in this chapter, shall be guilty of an infraction.

4. Any person guilty of a knowing violation of, or neglect or refusal to comply with, the provisions of this chapter for which a penalty is not otherwise prescribed shall be guilty of an infraction.

(L. 1992 S.B. 831 § 378.636)

Effective 1-01-93



Section 378.640 Law not applicable to certain societies, when — specific exemptions.

Effective 01 Jan 1993, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

378.640. Law not applicable to certain societies, when — specific exemptions. — 1. Nothing contained in this chapter shall be so construed as to affect or apply to grand or subordinate lodges of societies, orders or associations now doing business in this state which provide benefits exclusively through local or subordinate lodges, or to:

(1) Orders, societies or associations which admit to membership only persons engaged in one or more crafts or hazardous occupations, in the same or similar lines of business; and the ladies societies or ladies auxiliaries to such orders, societies or associations;

(2) Domestic societies which limit their membership to employees of a particular city or town, designated firm, business house or corporation which provide for a death benefit of not more than five hundred dollars or disability benefits of not more than three hundred fifty dollars to any person in any one year, or both;

(3) Domestic societies or associations of a purely religious, charitable or benevolent description, which provide for a death benefit of not more than five hundred dollars or for disability benefits of not more than three hundred fifty dollars to any one person in any one year, or both.

2. Any such society or association described in subdivisions (2) and (3) of subsection 1 of this section which provides for death or disability benefits for which benefit certificates are issued, and any such society or association included in subdivision (3) of subsection 1 of this section which has more than two thousand members, shall not be exempted from the provisions of this chapter but shall comply with all requirements thereof.

3. No society which, by the provisions of this section, is exempt from the requirements of this chapter, except any society described in subdivision (1) of subsection 1, shall give or allow, or promise to give or allow to any person any compensation for procuring new members.

4. Any society whose membership is confined to any religious denomination shall not be required to have ritualistic ceremonies.

5. Every fraternal benefit society heretofore organized and incorporated and which provides exclusively for benefits in case of death or disability resulting solely from accident, and which does not obligate itself to pay natural death or sick benefits, may be relicensed under the provisions of this chapter, if heretofore authorized, and shall have all of the privileges, and be subject to all the applicable provisions and regulations of this chapter, except that the privileges thereof relating to medical examination, valuations of benefit certificates, and requirements that the certificate shall specify the amount of benefits shall not apply to such society.

6. The director may require from any society or association, by examination or otherwise, such information as will enable the director to determine whether such society or association is exempt from the provisions of this chapter.

(L. 1992 S.B. 831 § 378.637)

Effective 1-01-93



Section 378.642 Severability clause.

Effective 01 Jan 1993, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

378.642. Severability clause. — If any provision of this chapter or the application of such provision to any circumstance is held invalid, the remainder of the chapter, or the application of the provision to other circumstances, shall not be affected thereby.

(L. 1992 S.B. 831 § 378.638)

Effective 1-01-93



Section 378.645 Review of director's decisions, how.

Effective 01 Jan 1993, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

378.645. Review of director's decisions, how. — All decisions and findings of the director made under the provisions of this chapter shall be subject to review by proper proceedings in any court of competent jurisdiction in this state.

(L. 1992 S.B. 831 § 378.639)

Effective 1-01-93






Chapter 379 Insurance Other Than Life

Chapter Cross References



Section 379.005 Definitions.

Effective 28 Aug 2008

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.005. Definitions. — As used in this chapter, unless otherwise clearly indicated by the context, the following words mean:

(1) "Department", the department of insurance, financial institutions and professional registration; and

(2) "Director", the director of the department of insurance, financial institutions and professional registration.

(L. 2008 S.B. 788)



Section 379.125 Reinsurance.

Effective 28 Aug 2016

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.125. Reinsurance. — Any company or association, other than life, organized under the provisions of chapter 379 may cause itself to be wholly or partially reinsured against any loss arising from any risk which it may have undertaken, and in like manner may reinsure or guarantee any other corporation doing the same kind of business as itself (including, for policies issued outside of the United States, insurance of life risks that are attached as riders to policies, provided that the aggregate premium assumed on an annual basis pursuant to such life risks does not exceed three percent of the capital and surplus of such company as of the thirty-first day of December of the preceding year), against loss arising from any risks that shall have been or may be undertaken by such corporation, or may join with any such corporation in any such risk, and may make and enter into all manner of contracts relating to such reinsurance and joint insurance, and the terms upon which the same shall be conducted; provided, however, any company reinsuring the whole of any single risk or risks the same being a substantial portion of all risks insured by the company shall be subject to the provisions of section 375.241*.

(RSMo 1939 § 5927, A.L. 1967 p. 516, A.L. 2016 H.B. 2194)

Prior revisions: 1929 § 5816; 1919 § 6226; 1909 § 7017

*Section 375.241 was repealed by H.B. 709, 1993.

(1958) Where each of two insurance policies covering the same loss contained provision that when insured had other insurance, the insurance provided by the policy was excess insurance over the other insurance, such provisions are mutually repugnant and are to be disregarded. Arditi v. Mass. Bonding & Ins. Co. (Mo.), 315 S.W.2d 736.(Mo.), 357 S.W.2d 139.

(1962) In garnishment proceeding by judgment creditor of insured against reinsurer of automobile liability policy, where superintendent of insurance as receiver of insolvent original insurer was a party and claimed money payable under reinsurance contract, held that under reinsurance contract indemnity against liability was provided and judgment creditor could recover from reinsurer as third party beneficiary. First National Bank of Kansas City v. Higgins (Mo.), 357 S.W.2d 139.



Section 379.126 (Transferred 2004; now 379.122)

Effective 28 Aug 2004

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS



Section 379.127 (Transferred 2004; now 379.123)

Effective 28 Aug 2004

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS



Section 379.130 Insurance claims, percentage of fault not to be assigned based solely on operation of a motorcycle.

Effective 28 Aug 2009

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.130. Insurance claims, percentage of fault not to be assigned based solely on operation of a motorcycle. — 1. When investigating an accident or settling an automobile insurance policy claim, no insurer, agent, producer, or claims adjuster of an insurer shall assign a percentage of fault to a party based upon the sole fact that the party was operating a motorcycle in an otherwise legal manner.

2. A violation of this section shall be an unfair trade practice as defined by sections 375.930 to 375.948 and shall be subject to all of the provisions and penalties provided by such sections.

3. As used in this section, the term "insurer" shall mean any insurance company, association or exchange authorized to issue policies of automobile insurance in the state of Missouri. The term "automobile insurance policy" shall mean a policy providing automobile liability coverage, uninsured motorists coverage, automobile medical payments coverage or automobile physical damage coverage insuring a private passenger automobile owned by an individual or partnership.

(L. 2009 H.B. 481)

CROSS REFERENCE:

Tort action, fault not to be based solely on operation of motorcycle, 537.055



Section 379.140 Company not to deny value — full amount of policy to be paid.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.140. Company not to deny value — full amount of policy to be paid. — In all suits brought upon policies of insurance against loss or damage by fire hereafter issued or renewed, the defendant shall not be permitted to deny that the property insured thereby was worth at the time of the issuing of the policy the full amount insured therein on said property; and in case of total loss of the property insured, the measure of damage shall be the amount for which the same was insured, less whatever depreciation in value, below the amount for which the property is insured, the property may have sustained between the time of issuing the policy and the time of the loss, and the burden of proving such depreciation shall be upon the defendant; and in case of partial loss, the measure of damage shall be that portion of the value of the whole property insured, ascertained in the manner prescribed in this chapter, which the part injured or destroyed bears to the whole property insured.

(RSMo 1939 § 5930)

Prior revisions: 1929 § 5819; 1919 § 6229; 1909 § 7020

(1964) Measure of damages in suit on fire insurance policy in absence of fraud is arbitrarily fixed at the amount for which property was insured, less depreciation, and court is foreclosed from considering whether insured, if it recovers on more than one policy, will have received more insurance than property was worth. MFA Mutual Ins. Co. v. Southwest Baptist Col., Inc. (Mo.), 381 S.W.2d 797.

(1964) Where fire loss exceeded aggregate of two fire policies, one insurer could not limit recovery to value of insurer's interest as vendor under sale contract. Miller v. National Fire Insurance Company (A.), 386 S.W.2d 668.

(1969) This section does not preclude insurer from questioning whether original insurable interest has been terminated. Lumbermen's Mutual Insurance Co. v. Edmister (A.), 412 F.2d 351

(1970) Valued policy laws are not limited to insurance against loss by fire of improvements on real property but apply as well to policies of fire insurance on personal property. Duckworth v. United States Fidelity & Guaranty Co., 452 S.W.2d 280 (Mo.App.).



Section 379.145 Property insured in more than one company.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.145. Property insured in more than one company. — 1. When fire insurance policies shall be hereafter issued or renewed by more than one company upon the same property, and suit shall be brought upon any of said policies, the defendant shall not be permitted to deny that the property insured was worth the aggregate of the several amounts for which it was insured at the time the policy was issued or renewed thereon, unless willful fraud or misrepresentation is shown on part of the insured in obtaining such additional insurance; and in such suit the measure of damage shall be as provided in section 379.140; provided, that whatever depreciation in value below the amount for which the property is insured may be shown, as provided in section 379.140, shall be deducted from the amount insured in each policy, in the proportion which the amount in each such policy bears to the aggregate of all the amounts so insured on such property.

2. This and section 379.140 shall apply only to real property insured.

3. Any condition in any policy of insurance contrary to the provisions of this chapter shall be illegal and void.

(RSMo 1939 § 5931)

Prior revisions: 1929 § 5820; 1919 § 6230; 1909 § 7021

(1964) Measure of damages in suit on fire insurance policy in absence of fraud is arbitrarily fixed at the amount for which property was insured, less depreciation, and court is foreclosed from considering whether insured, if it recovers on more than one policy, will have received more insurance than property was worth. MFA Mutual Ins. Co. v. Southwest Baptist Col., Inc. (Mo.), 381 S.W.2d 797.

(1970) Valued policy laws are not limited to insurance against loss by fire of improvements on real property but apply as well to policies of fire insurance on personal property. Duckworth v. United States Fidelity & Guaranty Co., 452 S.W.2d 280 (Mo.App.).



Section 379.150 Partial loss — option with insured.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.150. Partial loss — option with insured. — Whenever there is a partial destruction or damage to property covered by insurance, it shall be the duty of the party writing the policies to pay the assured a sum of money equal to the damage done to the property, or repair the same to the extent of such damage, not exceeding the amount written in the policy, so that said property shall be in as good condition as before the fire, at the option of the insured.

(RSMo 1939 § 5932)

Prior revisions: 1929 § 5821; 1919 § 6231; 1909 § 7022

(1963) This statute giving insured, in case of partial destruction of a vehicle, the option of repairing it or claiming an amount equal to the damages done prevails over provisions in policy requiring insured to accept the value of the loss or cost of repair, whichever is the lesser. Boren v. Fidelity & Casualty Co. of New York (A.), 370 S.W.2d 706.

(2002) Section does not prohibit insurer from withholding depreciation from valid replacement cost claim. Dollard v. Depositors Insurance Company, 96 S.W.3d 885 (Mo.App.W.D.).



Section 379.155 Coinsurance provisions declared void — exception.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.155. Coinsurance provisions declared void — exception. — No fire insurance policy which may be issued after this section takes effect shall contain any clause or provision requiring the assured to take out or maintain a larger amount of insurance than that covered by such policy, nor in any way providing that the assured shall be liable as coinsurer with the company issuing the policy for any part of the loss or damage which may be occasioned by fire or lightning to the property covered by such policy, nor making provisions for a reduction of such loss or damage, or any part thereof, by reason of the failure of the assured to take out and maintain other insurance upon said property. And all clauses and provisions in fire policies, issued after the taking effect of this section, in contravention of the prohibitions in this section contained, shall be ab initio void and of no effect; provided, that the provisions of this section shall not apply to policies issued upon personal property in cities which now contain or which may hereafter contain one hundred thousand inhabitants or more whenever the insured sign an agreement endorsed across the face of said policy to be exempt from the provisions thereof.

(RSMo 1939 § 5933)

Prior revisions: 1929 § 5822; 1919 § 6232; 1909 § 7023



Section 379.160 Form of policy to be filed — coinsurance clause.

Effective 28 Aug 1963

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.160. Form of policy to be filed — coinsurance clause. — 1. Each fire insurance company doing business in the state of Missouri is hereby required to file the form of policy for use by it in the state of Missouri, covering the responsibilities of the companies as well as the duties of the assured, to be classed and known as the standard fire insurance policy. Said policy form may be approved by the director of the department of insurance, financial institutions and professional registration of the state, and no policy shall be issued in this state carrying risks by fire or lightning by any company which does not embrace the form filed and approved of, as herein provided. There may be printed upon such policy the words "Standard Fire Insurance Policy for Missouri" and there may be inserted before and after the word "Missouri" a designation of any state or states or territory in which such form is standard.

2. All such policies shall have an address of the company in the United States fully printed thereon, to which, in case of loss, the assured may send notice of such loss, and to which notice shall be given within sixty days after the loss.

3. The appearance of an adjuster of any company at the place of fire and loss in which said company is interested by reason of an insurance on such property, shall be considered evidence of notice and to be held as a waiver of the same on the part of the company; provided, that on any policies issued upon property, real or personal, or real and personal, there may be attached a coinsurance clause; and provided further, that when a coinsurance clause is attached to any policy a reduction in rate shall be given therefor, in accordance with coinsurance credits that are now or may hereafter be filed as a part of the public rating record in the office of the director of the department of insurance, financial institutions and professional registration in this state, by fire insurance companies, that have been or shall hereafter be approved by the director of the department of insurance, financial institutions and professional registration; provided further, that in all suits brought upon policies of insurance against loss or damage by fire hereafter issued or renewed, the defendant shall not be permitted to deny that the property insured thereby was worth at the time of the issuing of the policy the full amount insured therein on said property covering both real and personal property; and provided further, that nothing in this section shall be construed to repeal or change the provisions of section 379.140.

(RSMo 1939 § 5940, A.L. 1957 p. 214, A.L. 1963 p. 498)

Prior revisions: 1929 § 5829; 1919 § 6239; 1909 § 7030

(1960) Insurer would not be heard to deny that the actual value of a house trailer at the time policy issued was the full amount for which it was insured. Gould v. M.F.A. Mut. Ins. Co. (A.), 331 S.W.2d 663.

(1964) Measure of damages in suit on fire insurance policy in absence of fraud is arbitrarily fixed at the amount for which property was insured, less depreciation, and court is foreclosed from considering whether insured, if it recovers on more than one policy, will have received more insurance than property was worth. MFA Mutual Ins. Co. v. Southwest Baptist Col., Inc. (Mo), 381 S.W.2d 797.

(1970) The valued policy laws of Missouri are not limited in their application to insurance against loss by fire of improvements on real property but apply as well to policies of fire insurance on personal property. Prior cases to the contrary were overruled. Duckworth v. United States Fidelity and Guaranty Co. (A.), 452 S.W.2d 280.

(1973) Insuror held liable for value in policy less depreciation from that value, not replacement costs. Citizens Discount and Investment Corp. v. Dixon (A.), 499 S.W.2d 231.

(1985) Where truck mounted drilling rig was destroyed by fire, the insured was entitled under this section to recover the face value of the policy less depreciation since the date of the policy. Snow v. Admiral Insurance Co., 612 F.Supp. 206 (D.C. Ark.).



Section 379.165 Construction of warranties of fact made in application.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.165. Construction of warranties of fact made in application. — The warranty of any fact or condition hereafter made by any person in his or her application for insurance against loss by fire, tornado or cyclone, which application, or any part thereof, shall thereafter be made a part of a policy of insurance, by being attached thereto, or by being referred to therein, or by being incorporated in such policy, shall, if not material to the risk insured against, be deemed, held and construed as representations only, in any suit brought at law or in equity in any of the courts of this state, upon such policy to enforce payment thereof, on account of loss of or damage to any property insured by such policy.

(RSMo 1939 § 5934)

Prior revisions: 1929 § 5823; 1919 § 6233; 1909 § 7024



Section 379.170 Construction of warranties of fact incorporated in policy.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.170. Construction of warranties of fact incorporated in policy. — The warranty of any fact or condition hereafter incorporated in or made a part of any fire, tornado or cyclone policy of insurance, purporting to be made or assented to by the assured which shall not materially affect the risk insured against, shall be deemed, taken and construed as representations only in all suits at law or in equity brought upon such policy in any of the courts of this state.

(RSMo 1939 § 5935)

Prior revisions: 1929 § 5824; 1919 § 6234; 1909 § 7025



Section 379.175 Evasion of sections prohibited.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.175. Evasion of sections prohibited. — No insurance company, corporation or association of persons doing a fire, cyclone or tornado insurance business in this state, shall have the right, power or authority, by contract or otherwise, to contract against or in any manner whatever evade the provisions of sections 379.165 and 379.170.

(RSMo 1939 § 5936)

Prior revisions: 1929 § 5825; 1919 § 6235; 1909 § 7026



Section 379.180 Adjustments and examination of books to be made at place of loss.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.180. Adjustments and examination of books to be made at place of loss. — All adjustments, arbitrations, settlements and examinations of books, invoices and accounts shall be had at the town, city or neighborhood where the fire occurs, unless some other place be agreed upon between the insurer and the assured after the loss shall have occurred without regard to any provision in the policy to the contrary.

(RSMo 1939 § 5937)

Prior revisions: 1929 § 5826; 1919 § 6236; 1909 § 7027

(1960) The conviction of insured of arson in connection with the burning of the insured property held admissible in action to recover the amount of the policy instituted by the insured. Connecticut Fire Insurance Co. v. Ferrara, 277 F.2d 388; Cert. den., 364 U.S. 903, 81 S.Ct. 231.



Section 379.185 After notice of loss, company to furnish blanks.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.185. After notice of loss, company to furnish blanks. — Whenever any loss or damage shall be suffered in this state from fire, by any person, persons or corporation, upon property insured under a policy of insurance of any fire insurance company doing business in this state, and notice of the fact that such loss or damage has occurred shall be given by the person, persons or corporation incurring the same, or the agent thereof, to the insurance company issuing such policy, or to the agent thereof nearest the place of loss, within a reasonable time after the date of such loss or damage, the limit to which reasonable time shall be mentioned in said policy and made a part thereof at the time of issuing the same, but the time fixed in the policy shall not be taken or construed to be a condition precedent to the right of recovery, then it shall thereupon become the duty of such insurance company to furnish to the person, persons or corporation incurring such loss or damage, such blank forms of statements and proofs of loss as such insurance company may desire to be filled out, in regard to the time, origin and circumstances of the fire causing such loss or damage, and the knowledge and belief of the insured touching the same, the lists and description and quantity of property destroyed or damaged, and of property saved and the original cost of such property, and the cash value thereof at the time of the fire, the details as to possession, ownership, title and encumbrances, and changes of title, use, occupation, possession, ownership, location and exposures since the time of issuing such policy, if any, and other insurance, if any, and description and schedules in such policy.

(RSMo 1939 § 5938)

Prior revisions: 1929 § 5827; 1919 § 6237; 1909 § 7028



Section 379.190 Failure to furnish blank forms deemed waiver.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.190. Failure to furnish blank forms deemed waiver. — If any such fire insurance company shall fail, neglect or refuse to furnish blank forms of statements and proofs of loss to the insured, in case of loss or damage by fire, as provided in section 379.185, then such company shall be deemed to have waived the requiring of any such statements or proofs of loss at the hands of such insured person, persons or corporation, and upon suit brought upon such policy, such insurance company shall not be heard to complain of the failure of the insured to furnish any such statements or proofs of loss, any provision in any such policy of insurance to the contrary notwithstanding.

(RSMo 1939 § 5939)

Prior revisions: 1929 § 5828; 1919 § 6238; 1909 § 7029



Section 379.195 Accident insurance liability fixed, when — cancellation prohibited.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.195. Accident insurance liability fixed, when — cancellation prohibited. — 1. In respect to every contract of insurance made between an insurance company, person, firm or association, whether a stock, a mutual, a reciprocal or other company, association or organization, and any person, firm or corporation, by which such person, firm or corporation is insured against loss or damage on account of the bodily injury or death or damage to property by accident of any person, for which loss or damage such person, firm or corporation is responsible, whenever a loss occurs on account of a casualty covered by such contract of insurance, the liability of the insurance company, if liability there be, shall become absolute, and the payment of said loss shall not depend upon the satisfaction by the assured of a final judgment against him for loss, or damage, or death, or if the insured becomes insolvent or discharged in bankruptcy during the period that the policy is in operation or any part is due or unpaid, occasioned by said casualty.

2. No such contract of insurance shall be cancelled or annulled by any agreement between the insurance company and the assured after the said assured has become responsible for such loss or damage, and any such cancellation or annulment shall be void.

(RSMo 1939 § 6009)

Prior revision: 1929 § 5898

CROSS REFERENCE:

Claimant and tort-feasor may contract to limit recovery to amount covered by specific insurer, 537.065

(1957) Oral agreement to provide insurance from March 31, 1955, held not merged in policy issued to cover period beginning April 19, 1955, where such policy was not accepted and such oral contract could not be modified after a loss. Am. Surety Co. of N.Y. v. Williford, 243 F.2d 494.

(1964) In action by injured party against the insurer, after judgment has been obtained by the injured party against insured, the injured party stands in shoes of insured and his rights are no greater and no less than insured's would have been in action against insurer had insured paid the judgment to injured party. Meyers v. Smith (Mo.), 375 S.W.2d 9.



Section 379.200 Judgment creditor may collect insurance, when.

Effective 28 Aug 1991

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.200. Judgment creditor may collect insurance, when. — Upon the recovery of a final judgment against any person, firm or corporation by any person, including administrators or executors, for loss or damage on account of bodily injury or death, or damage to property if the defendant in such action was insured against said loss or damage at the time when the right of action arose, the judgment creditor shall be entitled to have the insurance money, provided for in the contract of insurance between the insurance company, person, firm or association as described in section 379.195, and the defendant, applied to the satisfaction of the judgment, and if the judgment is not satisfied within thirty days after the date when it is rendered, the judgment creditor may proceed in equity against the defendant and the insurance company to reach and apply the insurance money to the satisfaction of the judgment. This section shall not apply to any insurance company in liquidation.

(RSMo 1939 § 6010, A.L. 1991 H.B. 385, et al.)

Prior revision: 1929 § 5899

CROSS REFERENCE:

Tax lien to follow and attach to fire or tornado insurance proceeds, 139.110

(1955) Plaintiff having judgment against insured in action arising out of automobile collision held entitled to assert that rider, excluding liability coverage when car was being operated by certain person, was void for lack of consideration. Wackerle v. Pacific Employers Ins. Co., 219 F.2d 1.

(1961) Equity action based on joint judgment was filed against defendants and their respective insurers. One of the judgment debtors and his insurer were nonresidents. After suit was filed, resident insurer paid half of judgment, nonresident insurer paid two-sevenths of judgment and a judgment for the remainder was rendered against the resident insurer who then filed a cross-claim against the nonresident insurer for contribution. The court ruled that this section applied and that it authorized a direct action on the foreign policy by the judgment debtor and his subrogee. State ex rel. McCubbin v. McMillan (A.), 349 S.W.2d 453.

(1963) Where purchaser of automobile did not receive certificate of title until after he was involved in accident, purchaser was not owner of automobile at time of accident and purchaser was an insured under garage liability of policy covering seller and insurer was liable in equitable garnishment suit for satisfaction of judgment obtained against purchaser. Sabella v. American Indemnity Co. (Mo.), 372 S.W.2d 36.

(1971) In action by insured's judgment creditors against insured and insurer, court held that where automobile policy provided coverage for a six month period of February 27 to August 27, was countersigned by insurer's agent and mailed to insured who received it and “put it in the car”, neither insured nor plaintiffs were in position to invoke reformation of contract to provide coverage at time of accident, September 1. Galemore v. Haley (A.), 471 S.W.2d 518.

(2001) Section is not judgment creditor's exclusive remedy for obtaining insurance proceeds from judgment debtor's insurer; ordinary postjudgment garnishment process may be used to reach insurance proceeds. Lancaster v. American and Foreign Insurance Co., 272 F.3d 1059 (8th Cir.).



Section 379.201 Motor vehicle policies to include coverage of owner and vehicle loaned for demonstration or during repairs.

Effective 28 Aug 1985

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.201. Motor vehicle policies to include coverage of owner and vehicle loaned for demonstration or during repairs. — Every motor vehicle liability insurance policy insuring a motor vehicle licensed in this state must extend its liability coverage to include any other motor vehicle operated by the insured individual if the other motor vehicle is loaned, with or without consideration, to the insured individual for demonstration purposes or as a replacement vehicle while the insured's vehicle is out of use because of breakdown, repair, or servicing and if the other motor vehicle is loaned by a person, firm, or corporation engaged in the business of selling, repairing, or servicing motor vehicles. Such extension of liability coverage must include coverage for damage to the loaned vehicle.

(L. 1985 H.B. 388 § 1)



Section 379.203 Automobile liability policy, required provisions — uninsured motorist coverage required — recovery against tort-feasor, how limited.

Effective 28 Aug 1991

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.203. Automobile liability policy, required provisions — uninsured motorist coverage required — recovery against tort-feasor, how limited. — 1. No automobile liability insurance covering liability arising out of the ownership, maintenance, or use of any motor vehicle shall be delivered or issued for delivery in this state with respect to any motor vehicle registered or principally garaged in this state unless coverage is provided therein or supplemental thereto, or in the case of any commercial motor vehicle, as defined in section 301.010, any employer having a fleet of five or more passenger vehicles, such coverage is offered therein or supplemental thereto, in not less than the limits for bodily injury or death set forth in section 303.030, for the protection of persons insured thereunder who are legally entitled to recover damages from owners or operators of uninsured motor vehicles because of bodily injury, sickness or disease, including death, resulting therefrom. Such legal entitlement exists although the identity of the owner or operator of the motor vehicle cannot be established because such owner or operator and the motor vehicle departed the scene of the occurrence occasioning such bodily injury, sickness or disease, including death, before identification. It also exists whether or not physical contact was made between the uninsured motor vehicle and the insured or the insured's motor vehicle. Provisions affording such insurance protection against uninsured motorists issued in this state prior to October 13, 1967, shall, when afforded by any authorized insurer, be deemed, subject to the limits prescribed in this section, to satisfy the requirements of this section.

2. For the purpose of this coverage, the term "uninsured motor vehicle" shall, subject to the terms and conditions of such coverage, be deemed to include an insured motor vehicle where the liability insurer thereof is unable to make payment with respect to the legal liability of its insured within the limits specified herein because of insolvency.

3. An insurer's insolvency protection shall be applicable only to accidents occurring during a policy period in which its insured's uninsured motorist coverage is in effect where the liability insurer of the tort-feasor becomes insolvent within two years after such an accident. Nothing herein contained shall be construed to prevent any insurer from affording insolvency protection under terms and conditions more favorable to its insureds than is provided hereunder.

4. In the event of payment to any person under the coverage required by this section, and subject to the terms and conditions of such coverage, the insurer making such payment shall, to the extent thereof, be entitled to the proceeds of any settlement or judgment resulting from the exercise of any rights of recovery of such person against any person or organization legally responsible for the bodily injury for which such payment is made, including the proceeds recoverable from the assets of the insolvent insurer; provided, however, with respect to payments made by reason of the coverage described in subsections 2 and 3 above, the insurer making such payment shall not be entitled to any right of recovery against such tort-feasor in excess of the proceeds recovered from the assets of the insolvent insurer of said tort-feasor.

5. In any action on a policy of automobile liability insurance coverage providing for the protection of persons insured thereunder who are legally entitled to recover damages from owners or operators of uninsured motor vehicles, the fact that the owner or operator of such uninsured motor vehicle whether known or unknown failed to file the report required by section 303.040 shall be prima facie evidence of uninsured status, and such failure to file may be established by a statement of the absence of such a report on file with the office of the director of revenue, certified by the director, which statement shall be received in evidence in any of the courts of this state. In any such action, the report required by section 303.040, when filed by the owner or operator of an uninsured motor vehicle, shall be prima facie evidence of lack of insurance coverage and the report, or a copy thereof, certified by the director of revenue, may be introduced into evidence in accordance with section 303.310.

(L. 1967 p. 516, A.L. 1971 H.B. 85, A.L. 1972 S.B. 458, A.L. 1982 S.B. 480, A.L. 1991 H.B. 385, et al.)

(1974) Held that where vehicle was run off road without actual contact uninsured motorist coverage would apply if vehicle which ran plaintiff off the road could be positively identified and was in fact an uninsured motorist. Ward v. Allstate Insurance Co. (Mo.), 514 S.W.2d 576.

(1975) Where insured was passenger in his car and car was being driven by insured's brother who carried no insurance, insured was denied recovery under the uninsured motorist provisions of his policy after single automobile accident. Term “uninsured motor vehicle” requires insurers to protect their insureds only from collisions with other vehicles lacking liability coverage. Miles v. State Farm Mutual Automobile Insurance Co. (A.), 519 S.W.2d 378.

(1975) Insuror is entitled to reimbursement, up to the amount it has paid under uninsured motorist coverage, from recovery had against uninsured motorist. State Farm ex. rel. Manchester Insurance and Indemnity Co. v. Moss (Mo.), 522 S.W.2d 772.

(1975) Holder of two policies on two different vehicles is entitled to “stack” uninsured motorist coverage of both policies if necessary to satisfy judgment. Galloway v. Farmers Insurance Company, In. (A.), 523 S.W.2d 339.

(1975) “Uninsured motor vehicle” does not mean underinsured vehicle. Mere fact that multiple claims greatly reduced coverage available to claimant does not allow him to come under uninsured motorist provision of his own policy. Brake v. MFA Mutual Insurance Company (A.), 525 S.W.2d 109.

(1975) Passenger in automobile is not a user within the policy provisions covering person “using” the insured automobile and is not covered under uninsured motorist coverage. Waltz v. Cameron Mutual Insurance Co. (A.), 526 S.W.2d 340.

(1976) Public policy expressed in this section prohibited insurer from limiting recovery by insured to only one of two separate uninsured motorist coverages, included in one policy and for which separate premiums were charged, one for each of two cars of which only one car was involved in the accident. Cameron Mutual Insurance Co. v. Madden (Mo.), 533 S.W.2d 538.

(1980) Employee eligible for payment under employer's uninsured motorist coverage was not entitled to “stacking” of the uninsured motorist coverage provided by the fleet policy for each vehicle insured by it. Linderer v. Royal Globe Insurance Co. (A.), 597 S.W.2d 656.

(1980) Person injured in accident involving his employer's vehicle and an uninsured motorist not entitled to a “stacking” of the uninsured motorist coverage provided for each of employer's 1,420 vehicles, but was entitled to a “stacking” of such coverage on his own vehicles. Linderer v. Royal Globe Insurance Co. (A.), 597 S.W.2d 656.

(1980) The term “uninsured motor vehicle” must be construed as referring to a vehicle being operated by a person whose legal responsibility for damages is not caused by any liability insurance provision. Dairyland Ins. Co. v. Hogan (Mo.), 605 S.W.2d 798.

(1980) Use of term “uninsured motorist” in statute requiring inclusion of uninsured motorist insurance within automobile liability policies, is shorthand expression for “owners and operators of uninsured motor vehicles”; therefore, focus of statute is on uninsured vehicle and not whether owner or operator is “uninsured motorist” under circumstances of accident. Harrison v. MFA Mutual Insurance Co. (Mo.), 607 S.W.2d 137.

(1980) Term “uninsured motor vehicle” as used in statutes providing that uninsured motorist insurance shall be included within automobile liability policy for protection of persons insured thereunder refers to vehicle whose operator or owner did not have in effect at time of accident an automobile liability policy with respect to motor vehicle involved in accident. Harrison v. MFA Mutual Insurance Co. (Mo.), 607 S.W.2d 137.

(1980) Uninsured motorist statute has no application in cases where tort-feasor did have automobile liability policy which complied with requirements of Motor Vehicle Safety Responsibility Law. Harrison v. MFA Mutual Insurance Co. (Mo.), 607 S.W.2d 137.

(1980) Provision of uninsured motorist statute which states that “uninsured motor vehicle” includes an insured motor vehicle where liability insurer thereof is unable to make payment with respect to legal liability of its insured because of insolvency applies only where automobile insured under policy is hit by another vehicle and insurer of record vehicle becomes insolvent. Harrison v. MFA Mutual Insurance Co. (Mo.), 607 S.W.2d 137.

(1980) Provision in statute requiring that uninsured motorist insurance be included within automobile liability policies allowing recovery under uninsured motorist provision when insurer of other vehicle involved is insolvent, by use of language “subject to the terms and conditions of such coverage,” recognizes insurer's right to define uninsured automobile. Harrison v. MFA Mutual Insurance Co. (Mo.), 607 S.W.2d 137.

(1985) The public policy as declared in this section mandates that when an insured has two separate policies containing uninsured motorist clauses, effect shall be given to both coverages without reduction or limitation by policy provisions, and that both coverages are available to those insured thereby. Bergtholdt v. Farmers Ins. Co., Inc., (A.), 691 S.W.2d 357.

(1986) The term “uninsured motorist” as used in section 379.203, RSMo, includes a motorist who is underinsured by the standards of section 303.030, RSMo. Cook v. Pedigo, 714 S.W.2d 949 (Mo. App. 1986).

(1989) Insurer's prohibition of stacking by the policyholder's minor children is contrary to statute and invalid. Where plaintiff was a pedestrian and was injured by a hit and run driver, he was entitled to stack the uninsured motorist coverage on each of his father's autos. (Mo.App. E.D.) Husch by Husch v. Nationwide Mutual Fire Insurance Co., 772 S.W.2d 692.

(1993) Insurance company's limit of uninsured motorist coverage to injuries which were result of an accident is against public policy and is void because it attempts to narrow mandated uninsured motorist coverage required by section for every automobile liability policy. Thornburg v. Farmers Insurance Co., 859 S.W.2d 847 (Mo. App. W.D.).

(1995) Where plaintiff was otherwise qualified as an insured for liability purposes, insurance policy exclusions limiting uninsured motorist protection in insurance policy limiting coverage to owned vehicles was void as against Missouri law and public policy. Bernardo v. Northland Insurance Co., 45 F.3d 272 (8th Cir.).

(1996) Uninsured motorist coverage is not based on the vehicle in which the insured is operating or riding, but is personal coverage which follows the insured. Schmidt v. City of Gladstone, 913 S.W.2d 937 (Mo.App.W.D.).



Section 379.204 Underinsured motor vehicle coverage, construction of policy.

Effective 28 Aug 1999

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.204. Underinsured motor vehicle coverage, construction of policy. — Any underinsured motor vehicle coverage with limits of liability less than two times the limits for bodily injury or death pursuant to section 303.020 shall be construed to provide coverage in excess of the liability coverage of any underinsured motor vehicle involved in the accident.

(L. 1999 S.B. 19)

(2002) Requirement for insurers to provide excess underinsured motorist coverage under certain circumstances, effective August 28, 1999, does not apply retroactively. Melton v. Country Mutual Insurance Company, 75 S.W.3d 321 (Mo.App.E.D.).



Section 379.010 Number of incorporators required — classes of insurance — capital and surplus requirements, phase-in.

Effective 28 Aug 1989

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.010. Number of incorporators required — classes of insurance — capital and surplus requirements, phase-in. — 1. Any number of persons, not less than thirteen in number, a majority of whom shall be citizens of this state, may associate and form a corporation, association or company for the purpose of making insurance regarding the following classes:

(1) Property, which shall consist of insurance on the following subclasses:

(a) Marine, inland marine, and transportation;

(b) Animals;

(c) All other real and personal property, intangible or tangible;

(2) Liability, which shall consist of insurance for the following subclasses:

(a) Workers' compensation and employers' liability;

(b) Professional malpractice;

(c) Contractual liability;

(d) All other legal liability of the insured to another;

(3) Fidelity and surety;

(4) Accident and health, including death by accident;

(5) Miscellaneous, consisting of all other legitimate forms of insurance not described above but excluding life and annuities.

2. No company shall commence business or make insurance on one of the classes of insurance named in subsection 1 of this section unless, if it is a stock company, it has and maintains a paid in capital of at least eight hundred thousand dollars and a surplus of at least eight hundred thousand dollars or, if it is a mutual company, it has and maintains a policyholders' surplus of at least one million six hundred thousand dollars. No company shall commence business or make insurance on more than one of the classes of insurance enumerated in subsection 1 of this section unless, if it is a stock company, it has and maintains a paid in capital of at least one million two hundred thousand dollars and a surplus of not less than one million two hundred thousand dollars or, if it is a mutual company, it has and maintains a policyholders' surplus of not less than two million four hundred thousand dollars.

3. Violation of any of the provisions of this section by an insurer is grounds for the revocation of its certificate of authority by the director.

4. Notwithstanding any provision of this section, a mutual company licensed to do:

(1) More than one class of business in this state under this section on July 1, 1987, which did not maintain an aggregate amount of at least two million four hundred thousand dollars as policyholders' surplus on December 31, 1986, may renew its license for business specified therein by maintaining an aggregate amount of at least one million six hundred thousand dollars as policyholders' surplus, if all other conditions have been met, until December 31, 1989, at which time the following provisions relating to minimum policyholders' surplus shall be met:

(a) On and after December 31, 1989, one million eight hundred thousand dollars;

(b) On and after December 31, 1990, two million dollars;

(c) On and after December 31, 1991, two million two hundred thousand dollars;

(d) On and after December 31, 1992, two million four hundred thousand dollars;

(2) One class of business in this state under this section on July 1, 1987, which did not maintain an aggregate amount of at least one million six hundred thousand dollars as a policyholders' surplus on December 31, 1986, may renew its license for business specified therein by maintaining an aggregate amount of at least eight hundred thousand dollars as a policyholders' surplus, if all other conditions have been met, until December 31, 1989, at which time the following provisions relating to policyholders' surplus shall be met:

(a) On and after December 31, 1989, one million dollars;

(b) On and after December 31, 1990, one million two hundred thousand dollars;

(c) On and after December 31, 1991, one million four hundred thousand dollars;

(d) On and after December 31, 1992, one million six hundred thousand dollars.

5. Notwithstanding any provision of this section, a stock company licensed to do:

(1) More than one class of business in this state under this section on August 28, 1989, which did not have a fully paid capital of at least one million two hundred thousand dollars and a surplus of at least one million two hundred thousand dollars on December 31, 1986, may renew its license for business specified therein by maintaining a fully paid capital of at least eight hundred thousand dollars and a surplus of at least eight hundred thousand dollars, if all other conditions have been met, until December 31, 1989, at which time the following provisions relating to minimum capital and surplus shall be met:

(a) On and after December 31, 1989, nine hundred thousand dollars capital, nine hundred thousand dollars surplus;

(b) On and after December 31, 1990, one million dollars capital, one million dollars surplus;

(c) On and after December 31, 1991, one million one hundred thousand dollars capital, one million one hundred thousand dollars surplus;

(d) On and after December 31, 1992, one million two hundred thousand dollars capital, one million two hundred thousand dollars surplus.

(2) One class of business in this state under this section on July 1, 1987, which did not have a fully paid capital of at least eight hundred thousand dollars and a surplus of at least eight hundred thousand dollars on December 31, 1986, may renew its license for business specified therein by maintaining a fully paid capital of not less than four hundred thousand dollars and a surplus of at least four hundred thousand dollars, if all other conditions have been met, until December 31, 1989, at which time the following provisions relating to minimum capital and surplus shall be met:

(a) On and after December 31, 1989, five hundred thousand dollars capital, five hundred thousand dollars surplus;

(b) On and after December 31, 1990, six hundred thousand dollars capital, six hundred thousand dollars surplus;

(c) On and after December 31, 1991, seven hundred thousand dollars capital, seven hundred thousand dollars surplus;

(d) On and after December 31, 1992, eight hundred thousand dollars capital, eight hundred thousand dollars surplus.

(RSMo 1939 § 5904, A.L. 1945 p. 1014, A.L. 1963 p. 485, A.L. 1967 p. 516, A.L. 1977 S.B. 368, A.L. 1987 H.B. 700, A.L. 1989 S.B. 250)

Prior revisions: 1929 § 5793; 1919 § 6203; 1909 § 6995



Section 379.011 Documents required for insurance transactions or proof of coverage by electronic means permitted, when, requirements — inapplicability.

Effective 28 Aug 2014

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.011. Documents required for insurance transactions or proof of coverage by electronic means permitted, when, requirements — inapplicability. — 1. As used in this section, the following terms mean:

(1) "Delivered by electronic means", includes delivery to an electronic mail address at which a party has consented to receive notices or documents, or posting on an electronic network or site accessible via the internet, mobile application, computer, mobile device, tablet, or any other electronic device, together with a separate notice to a party directed to the electronic mail address at which the party has consented to receive notice of the posting;

(2) "Party", any recipient of any notice or document required as part of an insurance transaction, including but not limited to an applicant, an insured or a policyholder.

2. Subject to subsection 3 of this section, any notice to a party or any other document required under applicable law in an insurance transaction or that is to serve as evidence of insurance coverage may be delivered, stored, and presented by electronic means so long as it meets the requirements of sections 432.200 to 432.295. Delivery of a notice or document in accordance with this subsection shall be considered equivalent to any delivery method required under applicable law, including delivery by first class mail, first class mail postage prepaid, certified mail, or certificate of mailing.

3. A notice or document may be delivered by electronic means by an insurer to a party under this subsection if:

(1) The party has affirmatively consented to that method of delivery and has not withdrawn the consent;

(2) The party, before giving consent, is provided with a clear and conspicuous statement informing the party of:

(a) Any right or option to have the notice or document provided in paper or another nonelectronic form at no additional cost;

(b) The right of party to withdraw consent to have a notice or document delivered by electronic means;

(c) Whether the party's consent applies only to the particular transaction as to which the notice or document must be given or to identified categories of notices or documents that may be delivered by electronic means during the course of the parties' relationship;

(d) The means, after consent is given, by which a party may obtain a paper copy of a notice or document delivered by electronic means at no additional cost; and

(e) The procedure a party must follow to withdraw consent to have a notice or document delivered by electronic means and to update information needed to contact the party electronically;

(3) The party, before giving consent, is provided with a statement of the hardware and software requirements for access to and retention of a notice or document delivered by electronic means and consents electronically, and confirms consent electronically, in a manner that reasonably demonstrates that the party can access information in the electronic form that will be used for notices or documents delivered by electronic means as to which the party has given consent; and

(4) After consent of the party is given, the insurer, in the event a change in the hardware or software requirements needed to access or retain a notice or document delivered in electronic means creates a material risk that the party will not be able to access or retain a subsequent notice or document to which the consent applies:

(a) Provides the party with a statement of the revised hardware and software requirements for access to and retention of a notice or document delivered by electronic means and of the right of the party to withdraw consent pursuant to paragraph (b) of subdivision (2) of this subsection; and

(b) Complies with subdivision (2) of this subsection.

4. This section does not affect requirements relating to content or timing of any notice or document required under applicable law. If any provision of applicable law requiring a notice or document to be provided to a party expressly requires verification or acknowledgment of receipt of the notice or document, the notice or document may be delivered by electronic means only if the method used provides for verification or acknowledgment of receipt. Absent verification or acknowledgment of receipt of the initial notice or document on the part of the party, the insurer shall send two subsequent notices or documents at intervals of five business days. The legal effectiveness, validity, or enforceability of any contract or policy of insurance executed by a party may not be made contingent upon obtaining electronic consent or confirmation of consent of the party in accordance with subdivision (3) of subsection 3 of this section.

5. A withdrawal of consent by a party does not affect the legal effectiveness, validity, or enforceability of a notice or document delivered by electronic means to the party before the withdrawal of consent is effective. A withdrawal of consent by a party is effective within thirty days after receipt of the withdrawal by the insurer. Failure by an insurer to comply with subdivision (4) of subsection 3 of this section may be treated, at the election of the party, as a withdrawal of consent for purposes of this section.

6. This section does not apply to a notice or document delivered by an insurer in an electronic form before August 28, 2013, to a party who, before that date, has consented to receive notices or documents in an electronic form otherwise allowed by law. If the consent of a party to receive certain notices or documents in an electronic form is on file with an insurer before August 28, 2013, and pursuant to this section, an insurer intends to deliver additional notices or documents to such party in an electronic form, then prior to delivering such additional notices or documents electronically, the insurer shall notify the party of:

(1) The notices or documents that may be delivered by electronic means under this section that were not previously delivered electronically; and

(2) The party's right to withdraw consent to have notices or documents delivered by electronic means.

7. A party who does not consent to delivery of notices or documents under subsection 3 of this section, or who withdraws their consent, shall not be subject to any additional fees or costs for having notices or documents provided or made available to them in paper or another nonelectronic form.

8. If any provision of applicable law requires a signature or notice or document to be notarized, acknowledged, verified, or made under oath, the requirement is satisfied if the electronic signature of the person authorized to perform those acts, together with all other information required to be included by the provision, is attached to or logically associated with the signature, notice, or document.

9. This section may not be construed to modify, limit, or supercede the provisions of sections 354.442, 376.1450, or 432.200 to 432.295. The provisions of this section shall apply to notices and documents issued by insurers organized under this chapter or chapter 380 and to notices and documents relating to life insurance products issued by insurers organized under chapter 376.

10. Nothing in this section shall prevent an insurer from offering a discount to an insured who elects to receive notices and documents electronically in accordance with this section.

(L. 2013 H.B. 322, A.L. 2014 H.B. 1079 merged with S.B. 609)



Section 379.012 Insurance forms and endorsements may be available on insurer's website, when, requirements — rulemaking authority.

Effective 28 Aug 2014

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.012. Insurance forms and endorsements may be available on insurer's website, when, requirements — rulemaking authority. — 1. In addition to and notwithstanding any other provisions or requirements of section 379.011 to the contrary, insurance policy forms and endorsements for insurance as described in subdivisions (1), (2), (3), and (5) of subsection 1 of section 379.010 issued or renewed in this state, or covering risks in this state, which do not contain personally identifiable information, may be made available electronically on the insurer's website in lieu of mailing or delivering a paper copy of policy forms and endorsements to an insured. Any insurer, including any insurer organized under chapter 380, issuing any insurance of the types described in this section may make policy forms and endorsements available electronically on the insurer's website in the manner prescribed herein under this section.

2. If the insurer elects to make such insurance policy forms and endorsements available electronically on the insurer's website in lieu of mailing or delivering a paper copy to the insured, it shall comply with all the following conditions with respect to such policy forms and endorsements:

(1) The policy forms and endorsements issued or sold in this state shall be easily and publicly accessible on the insurer's website and remain that way for as long as the policy form or endorsement is in force or actively sold in this state;

(2) The insurer shall retain and store the policy forms and endorsements after they are withdrawn from use or replaced with other policy forms and endorsements for a period of five years and make them available to insureds and former insureds upon request and at no cost;

(3) The policy forms and endorsements shall be available on the insurer's website in an electronic format that enables the insured to print and save the policy forms and endorsements using programs or applications that are widely available on the internet and free to use;

(4) At policy issuance and renewal, the insurer shall provide clear and conspicuous notice to the insured, in the manner it customarily communicates with an insured, that it does not intend to mail or deliver a paper copy of the policy forms or documents. The notice shall provide instructions on how the insured may access the policy forms and endorsements on the insurer's website. The insurer shall also notify the insured of their right to obtain a paper copy of the policy forms and endorsements at no cost and provide either a toll-free telephone number or the telephone number of the insured's producer by which the insured can make this request;

(5) At policy renewal, the insurer shall provide clear and conspicuous notice to the insured, in the manner it customarily communicates with an insured, of any changes which have been made to the policy forms or endorsements since the prior coverage period. Such notice shall be made in accordance with the requirements of subdivision (4) of this subsection; and

(6) On each declarations page, or similar coverage summary document, issued to an insured, the insurer shall clearly identify the exact policy forms and endorsements purchased by the insured, so that the insured may easily access those forms on the insurer's website.

3. The director may promulgate any rules necessary to implement and administer the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2013, shall be invalid and void.

(L. 2013 H.B. 322, A.L. 2014 H.B. 1079 merged with S.B. 609)



Section 379.017 Combined risk policies authorized — single premium may be lower than aggregate coverage rates.

Effective 28 Aug 1989

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.017. Combined risk policies authorized — single premium may be lower than aggregate coverage rates. — Every insurance company licensed to do business in this state and authorized to make insurance on classes of insurance enumerated in subdivisions (1), (2) and (3) of subsection 1 of section 379.010 shall have authority to combine in single policies of insurance the perils of fire and allied lines with any one or more perils of casualty, fidelity, surety and inland marine insurance, which such company is authorized to make, and may charge therefor one indivisible premium or rate which may differ from the aggregate premium or rate applicable to separate policies covering the same property and risk or risks, and the difference in rates or premiums shall not be deemed to be unfairly discriminatory under the provisions of chapter 375 and this chapter.

(L. 1959 H.B. 249 §§ 1, 2, A.L. 1965 p. 586, A.L. 1967 p. 516, A.L. 1972 S.B. 547, A.L. 1989 S.B. 250)



Section 379.025 Plans for formation of companies — name — prohibitions.

Effective 28 Aug 1989

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.025. Plans for formation of companies — name — prohibitions. — Corporations may be formed for the purpose of doing business mentioned in section 379.010, either on the stock or mutual plan; and every corporation so formed on the mutual plan shall have the word "mutual" affixed to the name which it assumes; and it shall not be lawful for any corporation so formed to do business on any other plan than that upon which it is organized, or for a corporation formed upon the mutual plan in any manner to use its name or to make publication thereof, unless the word "mutual" be affixed thereto in plain letters of the size of the letters in which the balance of the name is printed; and no such corporation shall adopt the name of any existing company or corporation transacting the same kind of business, or a name so similar as to be calculated to mislead the public; and the mutual companies shall not issue policies known as stock policies, or do business as joint stock companies, or upon the joint stock plan; but any mutual company upon a majority vote of its members present at an annual meeting, or at any special meeting called for that purpose after one week's notice by advertisement in one or more newspapers printed and published in the city or county where the chief office of said company is located, may charge and receive for the mutual benefit of all its policyholders cash in payment of premiums on such of its policies as shall be, by a majority vote of such meeting, determined upon.

(RSMo 1939 § 5907, A.L. 1989 S.B. 250)

Prior revisions: 1929 § 5796; 1919 § 6206; 1909 § 6998



Section 379.030 Declaration preliminary to organizing.

Effective 28 Aug 1989

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.030. Declaration preliminary to organizing. — The persons mentioned in section 379.010 shall be designated as "incorporators", and any such incorporators desiring to form a company for the purpose of transacting the business mentioned in said section, upon either of the plans named in section 379.025, shall file in the office of the director of the department of insurance, financial institutions and professional registration a declaration, signed by each of such incorporators, setting forth their intention to form a corporation for the purpose of transacting the business aforesaid, which declaration shall comprise a copy of the articles of incorporation or association proposed to be adopted by them; and they shall publish a notice of such intention once in each week, or oftener, for at least four weeks, in a newspaper of general circulation, published in the county where such corporation is proposed to be located.

(RSMo 1939 § 5908, A.L. 1989 S.B. 250)

Prior revisions: 1929 § 5797; 1919 § 6207; 1909 § 6999



Section 379.035 Articles of incorporation for stock companies.

Effective 28 Aug 1989

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.035. Articles of incorporation for stock companies. — When such incorporators propose to form a corporation for the purposes designated in section 379.010, on the joint stock plan, the articles of incorporation or association comprised in the declaration in section 379.030 shall set forth:

(1) The name assumed by such corporation, and by which it shall be known;

(2) The place where the principal office for the transaction of its business shall be located;

(3) The specific kind or kinds of business which it proposes to transact;

(4) The amount of its capital stock, and the number of shares into which it shall be divided, and the manner in which it shall be paid up or secured;

(5) The manner in which the corporate powers granted by this chapter shall be exercised, showing the number of directors, which shall not be less than nine nor more than twenty-five; and such other particulars as may be necessary to make manifest the objects and purposes of the corporation, and the manner in which it is to be conducted.

(RSMo 1939 § 5909, A.L. 1989 S.B. 250)

Prior revisions: 1929 § 5798; 1919 § 6208; 1909 § 7000



Section 379.040 Declaration, approval, filing — certificate of incorporation — subscription of stock.

Effective 28 Aug 1989

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.040. Declaration, approval, filing — certificate of incorporation — subscription of stock. — Whenever the incorporators shall have filed the declaration required by section 379.030, and also proof of the publication therein required, by the affidavit of the publisher of the newspaper in which the publication was made, his foreman or clerk, with the director, it shall be the duty of the director to submit such declaration to the attorney general of this state for examination, and if it shall be found by him to be in accordance with the provisions of sections 379.010 to 379.160, and not inconsistent with the constitution and laws of this state and the United States, he shall so certify, and deliver it back to the director, who shall record the declaration, affidavit, and the certificate of the attorney general, in a book kept for that purpose, and shall furnish a certified copy of the same to the incorporators, and shall also file a certified copy of the same with the secretary of state, who, upon payment to the state director of revenue of the tax required by section 351.065, shall issue a certificate of incorporation, upon the receipt of which they may proceed to organize in the manner set forth in their charter, and to open books for subscription to the capital stock of the company, and keep the same open until the whole amount specified in the charter is subscribed; but it shall not be lawful for such companies to issue policies or transact any business of any kind or nature whatever, except as aforesaid, until they have fully complied with the requirements of sections 379.050 and 379.055.

(RSMo 1939 § 5910, A.L. 1947 V. I p. 329, A.L. 1989 S.B. 250)

Prior revisions: 1929 § 5799; 1919 § 6209; 1909 § 7001



Section 379.050 Examination and certification of stocks, by whom.

Effective 28 Aug 1989

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.050. Examination and certification of stocks, by whom. — Upon notification that the capital stock named in the charter has been subscribed, and the amounts required by section 379.010 to be paid in have been paid in as therein required, the director shall make an examination, or cause one to be made by some disinterested person, especially appointed by him for that purpose; and if it shall be found by himself, or if the person so appointed shall certify, under oath, that such capital and surplus stock, to the amount therein named as commencing capital and surplus, has been paid in and is possessed by the company in investments permitted by section 379.080, then he shall so certify, and the incorporators or officers of such company shall be required to certify under oath that the investments exhibited to the person making the examination, are the bona fide property of such company.

(RSMo 1939 § 5912, A.L. 1989 S.B. 250)

Prior revisions: 1929 § 5801; 1919 § 6211; 1909 § 7002



Section 379.055 Director to give certificate — to be filed — evidence.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.055. Director to give certificate — to be filed — evidence. — When the corporators have fully complied with the requirements of section 379.050, and have transferred to and deposited with the director of the department of insurance, financial institutions and professional registration the securities as required by sections 379.080 and 379.098, the director shall furnish them a certificate of deposit and his certificate of authority for them to commence the business proposed in the charter, and a certified copy of the aforesaid declaration and certificates, which, on being filed and recorded in the office of the recorder of the county in which the company is located, shall be its authority to commence business and issue policies; and the certified copy of the declaration and certificates may be used in evidence for or against the company with the same effect as the originals.

(RSMo 1939 § 5913, A.L. 1961 p. 463, A.L. 1967 p. 516)

Prior revisions: 1929 § 5802; 1919 § 6212; 1909 § 7003



Section 379.060 Charter of mutual companies.

Effective 28 Aug 1989

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.060. Charter of mutual companies. — When such incorporators propose to form a corporation for the purpose of doing business on the mutual plan, the charter comprised in the declaration mentioned in section 379.030 shall set forth:

(1) The name assumed by such corporation, and by which it shall be known;

(2) The place where the principal office for the transaction of its business shall be located;

(3) The specific kind or kinds of business which it proposes to transact;

(4) The number of persons from whom proposals for insurance shall be received, the amount of premiums to be received on deposit, and the amount of cash to be paid on the same, before the company shall begin to do business and issue policies;

(5) The manner in which the corporate powers granted by sections 379.010 to 379.160 are to be exercised, showing the number of directors and trustees, which shall not be more than thirteen nor less than nine, and their respective powers and duties, and such other particulars as may be necessary to make manifest the object and purposes of the association, and the manner in which it is to be conducted.

(RSMo 1939 § 5914, A.L. 1989 S.B. 250)

Prior revisions: 1929 § 5803; 1919 § 6213; 1909 § 7004



Section 379.065 Organization of corporation — procedure — fee.

Effective 28 Aug 1989

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.065. Organization of corporation — procedure — fee. — Whenever the incorporators shall have filed the declaration required by section 379.030 and also proof of the publication therein required, by the affidavit of the publisher of the newspaper in which the publication was made, his foreman or clerk, with the director, it shall be the duty of said director to submit such declaration to the attorney general of this state for examination; and if it shall be found by him to be in accordance with the provisions of sections 379.010 to 379.160, and not inconsistent with the constitution and laws of this state and of the United States, he shall so certify and deliver it back to the director, who shall cause the said declaration and affidavit, with the certificate of the attorney general, to be recorded in a book to be kept for that purpose, and shall furnish a certified copy of the same to the corporators, and shall also file a certified copy of the same with the secretary of state, who, upon payment to the state director of revenue of the sum of seventy-five dollars, shall issue a certificate of incorporation, upon the receipt of which they may proceed to organize in the manner set forth in their articles of incorporation or association, to open books and receive subscriptions to the policyholders' surplus mentioned in section 379.010 and issue receipts therefor, and to keep such books open until the whole amount specified in its articles of incorporation or association is received; but it shall not be lawful for such company to issue policies or transact any business of any kind, except as aforesaid, until it has fully complied with the requirements of sections 379.070 and 379.075.

(RSMo 1939 § 5915, A.L. 1947 V. I p. 329, A.L. 1989 S.B. 250)

Prior revisions: 1929 § 5804; 1919 § 6214; 1909 § 7005



Section 379.070 Director to examine subscriptions, policyholders' surplus.

Effective 28 Aug 1989

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.070. Director to examine subscriptions, policyholders' surplus. — Upon notification that subscriptions to the policyholders' surplus mentioned in section 379.065 have been made, and that the subscriptions therein mentioned have been received, the director shall make an examination, or cause one to be made by some disinterested person specially appointed by him for that purpose; and if it shall be found by himself, or if the person so appointed shall certify, under oath, that the policyholders' surplus has been received, in the manner and to the amount required by section 379.010, and that the amount is held by it in investments permitted by section 379.080, then he shall so certify, and the incorporators or officers of such company shall be required to certify, under oath, that the investments exhibited to the person making the examination, have been received on deposit for subscriptions to such policyholders' surplus.

(RSMo 1939 § 5916, A.L. 1989 S.B. 250)

Prior revisions: 1929 § 5805; 1919 § 6215; 1909 § 7006



Section 379.075 Authority to commence business, when, how issued.

Effective 28 Aug 1989

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.075. Authority to commence business, when, how issued. — When the incorporators have fully complied with the requirements of sections 379.010 to 379.070 and the laws of this state governing the organization of private corporations, and such corporation has transferred to and deposited with the director of the director of the department of insurance, financial institutions and professional registration of this state the amount required by section 379.098 it shall be the duty of the director to furnish the association a certified copy of the certificate of such deposit and his certificate of authority for them to commence the business proposed in the charter, and a certified copy of the aforesaid declaration and certificates, which, on being filed and recorded in the office of the recorder of the county in which the association is to be located, shall be its authority to commence business and issue policies; and such certified copies of the declaration, certificate of authority and certificate of deposit may be used in evidence for or against such company, with the same effect as the originals.

(RSMo 1939 § 5917, A.L. 1967 p. 516, A.L. 1989 S.B. 250)

Prior revisions: 1929 § 5806; 1919 § 6216; 1909 § 7007



Section 379.080 Capital and surplus of stock or mutual company, investments authorized — violation, penalty.

Effective 28 Aug 2002

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.080. Capital and surplus of stock or mutual company, investments authorized — violation, penalty. — 1. (1) The amount of the minimum capital required of a stock company to write the lines of business it proposes to transact or is transacting, or if the company is a mutual company an amount equal to the minimum capital required of a stock company transacting the same classes of business, shall be held in cash or invested in:

(a) Treasury notes or bonds of the United States;

(b) Bonds of the state of Missouri;

(c) Bonds issued by any school district of the state of Missouri;

(d) Bonds of any political subdivision of this state;

(2) The remainder of the capital, surplus or policyholders' surplus of these companies and their other assets may be invested, to the extent allowed by this or any other provision of law, in:

(a) The investments authorized by subdivision (1) of subsection 1 of this section;

(b) Loans safely secured by personal property collateral worth, at its cash market value, not less than twenty percent in excess of the amount loaned thereon;

(c) Stocks, bonds or evidences of indebtedness issued by corporations organized under the laws of this state, or of the United States or of any other state;

(d) Bonds or other obligations issued by multinational development banks in which the United States is a member nation, including the African Development Bank;

(e) Bonds of any other state, or of any political subdivision of any other state;

(f) Mortgages or deeds of trust on unencumbered real estate in this or any other state worth not less than twenty percent in excess of the amount loaned thereon;

(g) If a company is authorized to do business in a foreign country or a possession of the United States or has outstanding insurance or reinsurance contracts on risks located in a foreign country or United States' possession, the company may invest the remainder of its capital and other assets in securities, cash or other investments payable in the currency of the foreign country or possession that are of substantially the same kinds and classes as those eligible for investments under this subsection, provided that such investments are made with the approval of the director. The aggregate amount of the foreign investments and cash shall not exceed the greater of one and one-half times the amount of the company's reserves and other obligations under the contracts or the amount that the company is required by law to invest in the foreign country or possession, and the aggregate amount of foreign investments and cash shall not exceed five percent of the company's admitted assets. All foreign investments shall be reported to the director from time to time as he directs;

(h) Loans evidenced by bonds, notes or other evidences of indebtedness guaranteed or insured, but only to the extent guaranteed or insured by the United States, any state, territory or possession of the United States, the District of Columbia, or by any agency, administration, authority or instrumentality of any of the political units enumerated;

(i) Shares of insured state-chartered building and loan associations and federal savings and loan associations, if such shares are insured by the Federal Deposit Insurance Corporation;

(j) Investments permitted by section 99.550;

(k) Data processing equipment, automobiles, real estate and put or call options and financial futures contracts to the extent allowed by this section and any other provision of law;

(l) Investments in subsidiaries to the extent allowed by section 382.020;

(m) Any other investments not described herein provided the aggregate amount of such investments shall not exceed eight percent of the admitted assets of the company;

(n) Any investments in an investment pool meeting the requirements of section 379.083 and any other provision of law relating to investments made by individual property and casualty companies;

(o) Any other investments expressly authorized in writing by the director of the department of insurance, financial institutions and professional registration; and

(p) Any investment in a Missouri tax credit certificate or partnership interest which entitles the company to receive Missouri tax credits that may be used as a credit against the gross premium tax.

2. Violation of any of the provisions of this section by an insurer is grounds for the suspension or revocation of its certificate of authority by the director.

(RSMo 1939 § 5918, A.L. 1943 p. 610, A.L. 1947 V. II p. 269, A.L. 1963 p. 485, A.L. 1977 S.B. 368, A.L. 1981 S.B. 11, A.L. 1982 S.B. 729, A.L. 1985 H.B. 589, A.L. 1987 H.B. 700, A.L. 1989 S.B. 250, A.L. 1992 H.B. 1574, A.L. 1993 H.B. 709, A.L. 1997 H.B. 793, A.L. 2002 H.B. 1568 merged with S.B. 1009)

CROSS REFERENCES:

Bi-state development agency, bonds of, investment in authorized, 70.377

Savings accounts in insured savings and loan associations, investment in authorized, 369.194



Section 379.082 Property and liability companies, assets — requirements, standards.

Effective 28 Aug 1992

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.082. Property and liability companies, assets — requirements, standards. — 1. Property or liability domestic insurers shall maintain assets which meet both the following requirements:

(1) The assets shall be diversified both as to type and issue; and

(2) The assets shall be reasonably liquid.

2. As used in this section, the following terms mean:

(1) "Insurer", a property or liability domestic insurer;

(2) "Policyholder obligations", those liabilities of the insurer to, or for, its policyholders arising out of its policies and to its creditors and includes the liabilities required to be included in the insurer's annual statement, including, but not limited to:

(a) The unearned premium reserve;

(b) Claim or loss reserves, including incurred but not reported claims and including loss adjustment expense reserves;

(c) Minimum capital and minimum surplus or minimum policyholders surplus; and

(d) Ceded reinsurance balances payable.

­­

­

3. An insurer's assets covering policyholder obligations shall meet all of the following standards in order to be deemed diversified under subdivision (1) of subsection 1 of this section:

(1) An insurer may have assets consisting of * investments in, without limitation and notwithstanding the provisions of subdivision (2) of this subsection:

(a) Assets described in paragraphs (a), (b), (c) and (d) of subdivision (1) of subsection 1 of section 379.080;

(b) Bonds and other evidences of indebtedness issued by corporations organized under the laws of this state or of the United States or of any other state, if rated 1 or 2 by the Securities Valuation Office of the National Association of Insurance Commissioners; and

(c) Assets described in paragraphs (e) and (h) of subdivision (2) of subsection 1 of section 379.080, where such bonds, notes or evidences of indebtedness are:

a. Issued, guaranteed or insured by the United States or any agency, administration, authority or instrumentality of the United States; or

b. Rated 1 or 2 by the Securities Valuation Office of the National Association of Insurance Commissioners;

(2) No insurer may have assets to cover policyholder obligations or investments to cover policyholder obligations in:

(a) Subsidiaries in excess of the amount allowed by paragraph (o) of subdivision (2) of subsection 1 of section 379.080;

(b) The securities, including for this purpose partnership and other equity interests, in one institution in excess of five percent of policyholder obligations. For purposes of this paragraph, one institution includes all entities under common ownership or control as defined in subdivision (2) of section 382.010. This paragraph is an additional standard applicable to bonds and short term investments under paragraph (c) of this subdivision, common stocks under paragraph (d) of this subdivision, preferred stocks under paragraph (e) of this subdivision, and other invested assets and aggregate write-ins for invested assets under paragraph (f) of this subdivision;

(c) Investments in bonds and short term investments which violate the standards mandated by sections 375.1070 to 375.1075. No insurer shall be forced to liquidate or nonadmit bonds purchased before August 28, 1991;

(d) Common stocks in excess of ten percent of policyholder obligations;

(e) Preferred stocks in excess of ten percent of policyholder obligations;

(f) Other invested assets and aggregate write-ins for invested assets, and aggregate write-ins for other than invested assets, as described in the insurer's filed annual statement, in excess of five percent of policyholder obligations;

(g) Mortgage loans on real estate, in excess of:

a. Ten percent of policyholder obligations, regarding the aggregate of such loans; and

b. One percent of policyholder obligations, regarding the amount loaned upon any one particular piece of real estate;

(h) Real estate occupied by the company and for other purposes, in excess of the standards set forth in section 375.330;

(i) Collateral loans on personal property in excess of:

a. Five percent of policyholder obligations, regarding the aggregate of such loans; and

b. One percent of policyholder obligations, regarding the amount loaned upon any one particular personal property;

(j) Receivables from parents, subsidiaries or affiliates, as described in the insurer's filed annual statement, in excess of five percent of policyholder obligations;

(k) Assets other than cash and the assets described in paragraphs (c) to (j) of this subdivision, in excess of twenty-five percent of policyholder obligations.

(3) Assets may be invested or held in amounts in excess of the limitations provided by subdivision (2) of this subsection to the extent of that portion of the insurer's capital and surplus, or policyholders surplus if a mutual, in excess of the minimum capital and surplus or minimum policyholders surplus required by law for such insurer.

4. Assets shall be deemed reasonably liquid under subdivision (2) of subsection 1 of this section, if the assets are convertible to cash within a reasonable period of time to discharge timely the insurer's claims and other liabilities.

(L. 1992 H.B. 1574 § 13)

*Word "an" appears here in original rolls.



Section 379.083 Insurer investment in investment pools permitted, when — limitations — custodial and pooling agreements.

Effective 28 Aug 1997

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.083. Insurer investment in investment pools permitted, when — limitations — custodial and pooling agreements. — 1. As used in this section, the following terms mean:

(1) "Affiliate", as defined in section 382.010;

(2) "Business entity", a corporation, limited liability company, association, partnership, joint stock company, joint venture, mutual fund trust, or other similar form of business organization, including such an entity when organized as a not-for-profit entity;

(3) "Qualified bank", a national bank, state bank or trust company that at all times is no less than adequately capitalized as determined by the standards adopted by the United States banking regulators and that is either regulated by state banking laws or is a member of the Federal Reserve System.

2. An insurer may acquire investments in investment pools that invest only in investments which an insurer may acquire pursuant to sections 379.080, 379.082 and other provisions of law. The insurer's proportionate interest in the amount invested in these investments shall not exceed the applicable limits of sections 379.080, 379.082 and other provisions of law. An insurer and its affiliated insurers may invest in a maximum of three investment pools.

3. An investment pool qualified pursuant to this section shall not:

(1) Acquire securities issued, assumed, guaranteed or insured by the insurer or an affiliate of the insurer;

(2) Borrow or incur an indebtedness for borrowed money, except for transactions that meet the requirements of sections 379.080, 379.082 and other provisions of law;

(3) Permit the aggregate value of securities then loaned or sold to, purchased from or invested in any one business entity, which in no event will be an affiliated entity of the participant, to exceed ten percent of the total assets of the investment pool; or

(4) Lend money or other assets to participants in the pool.

4. An insurer shall not acquire an investment in an investment pool pursuant to this section if, as a result of such investment, the aggregate amount of investments then held by the insurer pursuant to this section:

(1) In any one investment pool would exceed ten percent of its admitted assets; or

(2) In all investment pools would exceed thirty percent of its admitted assets.

5. For an investment in an investment pool to be qualified pursuant to this section, the manager of the investment pool shall:

(1) Be organized under the laws of the United States or an individual state and be designated as the pool manager in a pooling agreement;

(2) Be the insurer, an affiliated insurer, a qualified bank, a business entity registered under the federal Investment Advisors Act of 1940 (15 U.S.C. section 80A-1 et seq.) as amended or, in the case of a reciprocal insurer or interinsurance exchange, its attorney-in-fact;

(3) Compile and maintain detailed accounting records setting forth:

(a) The cash receipts and disbursements reflecting each participant's proportionate investment in the investment pool;

(b) A complete description of all underlying assets of the investment pool, including amount, interest rate, maturity date, if any, and other appropriate designations; and

(c) Other records which, on a daily basis, allow third parties to verify each participant's investment in the investment pool; and

(4) Maintain the assets of the investment pool in one custody account, in the name of or on behalf of the investment pool, under a custody agreement with a qualified bank. All custodial agreements shall be filed with the department of insurance, financial institutions and professional registration for prior approval. The custody agreement shall:

(a) State and recognize the claims and rights of each participant;

(b) Acknowledge that the underlying assets of the investment pool are held solely for the benefit of each participant in proportion to the aggregate amount of its investments in the investment pool; and

(c) Contain an agreement that the underlying assets of the investment pool shall not be commingled with the general assets of the custodian qualified bank or any other person.

6. The pooling agreement for each investment pool shall be in writing and shall provide that:

(1) An insurer and its affiliated insurers shall, at all times, hold one hundred percent of the interests in the investment pool;

(2) The underlying assets of the investment pool shall not be commingled with the general assets of the pool manager or any other person;

(3) In proportion to the aggregate amount of each pool participant's interest in the investment pool:

(a) Each participant owns an undivided interest in the underlying assets of the investment pool; and

(b) The underlying assets of the investment pool are held solely for the benefit of each participant;

(4) A participant or, in the event of the participant's insolvency, bankruptcy or receivership, its trustee, receiver or other successor-in-interest, may withdraw all or any portion of its investment from the pool under the terms of the pooling agreement;

(5) Withdrawals may be made upon demand without penalty or other assessment on any business day, but settlement of funds shall occur within a reasonable and customary period thereafter not to exceed five business days. Distributions pursuant to this subdivision shall be calculated in each case net of all then applicable fees and expenses of the pool. The pooling agreement shall provide that the pool manager shall distribute to a participant, at the discretion of the pool manager:

(a) In cash, the then fair market value of the participant's pro rata share of each underlying asset of the investment pool;

(b) In kind, a pro rata share of each underlying asset; or

(c) In a combination of cash and in-kind distributions, a pro rata share in each underlying asset; and

(6) The pool manager shall make the records of the investment pool available for inspection by the director of the department of insurance, financial institutions and professional registration.

7. The investment pool authorized pursuant to this section shall be a business entity.

8. The pooling agreement and any other arrangements or agreements relating to an investment pool, and any amendments thereto, shall be submitted to the department of insurance, financial institutions and professional registration for prior approval pursuant to section 382.195. Individual financial transactions between the pool and its participants in the ordinary course of the investment pool's operations shall not be subject to the provisions of section 382.195. Investment activities of pools and transactions between pools and participants shall be reported annually in the registration statement required by section 382.100.

(L. 1997 H.B. 793)



Section 379.085 Mutual companies doing fire and marine business, agreements and securities — violation, penalty.

Effective 01 Jul 1987, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.085. Mutual companies doing fire and marine business, agreements and securities — violation, penalty. — 1. No company formed upon the mutual plan for the purpose of doing the fire and marine business designated in the first of the three classes of insurance named in section 379.010 shall commence or continue to do business until it has a surplus or guaranty fund of one million six hundred thousand dollars and agreements have been entered into for insurance with at least two hundred applicants, the premiums on which shall amount to not less than one hundred thousand dollars which shall have been paid in cash. Annual cash premiums shall not exceed five hundred dollars each, and no policy shall be issued for a longer term than five years.

2. Except that any mutual company formed upon the mutual plan for the purpose of doing the fire and marine business designated in the first of the three classes of insurance named in section 379.010 and licensed to do business in this state on July 1, 1987, which did not maintain an aggregate amount of at least one million six hundred thousand dollars as a guaranty fund or policyholders' surplus on December 31, 1986, may renew its license for business specified therein if it annually maintains agreements with two hundred applicants, the premiums from which amount to not less than one hundred thousand dollars, and if it maintains an aggregate amount of not less than eight hundred thousand dollars as a guaranty fund or policyholders' surplus, if all other conditions have been met, until December 31, 1989, at which time the provisions of subsection 1 of this section shall be met.

3. Violation of any of the provisions of this section by an insurer is grounds for the revocation of its certificate of authority by the director.

(RSMo 1939 § 5919, A.L. 1963 p. 485, A.L. 1977 S.B. 368, A.L. 1987 H.B. 700)

Prior revisions: 1929 § 5808; 1919 § 6218; 1909 § 7009

Effective 7-01-87

CROSS REFERENCE:

Substitution of securities, collection of income therefrom, 375.460



Section 379.090 Premium notes, how payable.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.090. Premium notes, how payable. — 1. Every person who shall insure in such mutual company, whose premium is payable by note, shall, before he receives his policy, deposit with the company a note for such sum or sums of money as may be agreed upon for the premium, a part, not less than ten percent of which, shall be immediately paid in cash before the company shall be liable for any loss; and the remainder of said note shall be made payable at any time, and in part or the whole as the directors of said company may demand, upon an assessment to be made by them whenever they shall deem the same necessary, for the payment of losses, expenses and other liabilities of said company; said note, or such part thereof as shall remain unpaid at the expiration or termination of the policy, shall be given up to the maker of the same, provided all assessments upon such note and all liabilities of said maker to the company shall have been paid.

2. All buildings and other property, real and personal, insured by and with such company, together with all right, title and interest of the insured to the lands on which such buildings are situated, shall be pledged to such company, and the company shall have a lien thereon until the aforesaid note is fully paid; provided, that the maker of said note shall assent to such lien in writing upon the face of the same.

(RSMo 1939 § 5920)

Prior revisions: 1929 § 5809; 1919 § 6219; 1909 § 7010



Section 379.095 Assessment of premium notes.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.095. Assessment of premium notes. — 1. The board of directors of every mutual insurance company organized under the provisions of sections 379.010 to 379.160 shall have the power, as often as they shall deem it necessary in order to settle the losses insured against, and the expenses and other liabilities of the company, to make an assessment upon the premium notes given by persons effecting insurance of the company.

2. Such assessment shall be made upon each and every note held by the company at the time of the assessment, and which has been in existence for one year prior to the date of the assessment, and shall be for a sum upon each note which bears the same ratio to the whole amount to be raised by the assessment that the full sum for which such note was given bears to the full amount for which all the notes assessed were given.

3. The amount so assessed upon each note shall be due and payable within thirty days after the publication of a notice of such assessment, and after written notice of the same to the maker of such note has been deposited in the post office, postage prepaid, or delivered to him in person; and the amount of said assessment, when paid, shall in every case be endorsed upon said note at the time of the payment.

4. The publication of the above notice shall be made in some newspaper of general circulation, published in the county or city where said company shall have its principal office, and shall set forth the full aggregate amount for which all the premium notes held by the company were given, upon which the assessment is made, the amount of losses adjusted and unpaid, the amount of losses claimed but unadjusted, giving the names of claimants, the amount of expenses accrued and unpaid, and the amount of cash on hand.

5. If any person shall neglect or refuse to pay the sum so assessed upon him, for thirty days after the publication and mailing or delivery of said notices, the directors of said company may sue for and recover the whole amount of his premium note held by the company, with costs of suit.

6. No person shall, in any case, be liable upon any premium note on account of any and all claims and assessments upon the same for an amount greater than the face of such note.

(RSMo 1939 § 5921)

Prior revisions: 1929 § 5810; 1919 § 6220; 1909 § 7011



Section 379.098 Securities to be deposited by all companies, kind and amount.

Effective 28 Aug 1989

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.098. Securities to be deposited by all companies, kind and amount. — No existing insurance company organized under any general or special law of this state, and transacting business of the character designated in this chapter, or any company organized under this chapter, shall commence, continue, or carry on business until the company has transferred to and deposited with the director of the department of insurance, financial institutions and professional registration, for the security of its policyholders and creditors, bonds or treasury notes issued or guaranteed by the United States, or bonds of the state of Missouri, or in bonds issued by any school district of the state of Missouri, or bonds of any political subdivision of this state, and in all cases not to be received at a rate above their par value, nor above their current market value, in the following amounts:

(1) If a stock company, the amount of the minimum capital required of a company to write the lines of business it proposes to or is transacting;

(2) If a mutual company or reciprocal or interinsurance exchange, an amount equal to the amount required to be deposited by a stock company transacting the same kinds of business; provided, however, the deposit required for a mutual company shall not exceed the amount of its policyholders' surplus as required by law.

(L. 1967 p. 516, A.L. 1989 S.B. 250)



Section 379.100 Director to receive deposits.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.100. Director to receive deposits. — The director of the department of insurance, financial institutions and professional registration of the state shall receive the deposits and securities required by the provisions of sections 379.010 to 379.160 to be deposited with him, and shall furnish a certificate of such deposits to the company making the same.

(RSMo 1939 § 5922)

Prior revisions: 1929 § 5811; 1919 § 6221; 1909 § 7012

CROSS REFERENCE:

Deposit of securities, how, where, collection of income therefrom, 375.460



Section 379.102 Unearned premium and loss reserves, maintained as liabilities.

Effective 28 Aug 1989

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.102. Unearned premium and loss reserves, maintained as liabilities. — Each company shall maintain as liabilities unearned premium and loss reserves.

(L. 1989 S.B. 250)



Section 379.105 Annual reports — contents.

Effective 28 Aug 2000

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.105. Annual reports — contents. — 1. It shall be the duty of the president or vice president and secretary or a majority of the directors of every insurance company organized pursuant to sections 379.010 to 379.160, or the laws of this state, or of the United States or any other state of the United States, doing the business mentioned in section 379.010 annually, on the first day of January, or within sixty days thereafter, to prepare under oath and deposit in the office of the director of the department of insurance, financial institutions and professional registration a statement made up for the year ending the thirty-first day of December next preceding, showing:

(1) The amount of capital stock of the company, if it be a joint stock company, or if it be a mutual company, the amount of the face of the premium notes held by it, and the amount thereof remaining unpaid, specifying the amount constituting liens on property, and the amount of guarantee fund, if the company has such fund;

(2) The property or assets held by the company, specifying:

(a) The value of the real estate held by such company;

(b) The amount of cash on hand or deposited in banks to the credit of the company, specifying in what banks the same is deposited;

(c) The amount of cash in the hands of agents, and in the course of transmission;

(d) The amount of loans secured by bonds and mortgages or by deeds of trust;

(e) The amount of notes and bills receivable, matured and remaining unpaid;

(f) The amount of notes and bills receivable maturing;

(g) The amount of other securities held by the company specifying what they are and their cash value;

(h) The amount of debts considered bad or doubtful;

(3) The liabilities of the company, as follows:

(a) The amount due or to become due to banks or other creditors;

(b) Losses adjusted and due;

(c) Losses adjusted and not due;

(d) Losses unadjusted and in suspense and awaiting further proofs;

(e) Premium reserved or amount required to safely reinsure all outstanding risks, to be estimated by taking fifty percent of the gross premiums on all unexpired fire risks that have less than one year to run, and a pro rata of all gross premiums on risks that have more than one year to run, with fifty percent of the gross premiums on all unexpired inland navigation risks, and the whole amount of the gross premiums on all unexpired marine risks, and a pro rata of all gross premiums on all other risks;

(f) All other claims against the company;

(4) Greatest amount insured in any one risk;

(5) The number of agents employed in this state or other states;

(6) The amount of outstanding risks and gross premiums received and receivable thereon at the date of each statement;

(7) The amount of receipts from all sources, and amount of expenditures for all purposes, including dividends for the last fiscal year preceding the date of the statement; and

(8) A statement of any other facts or information concerning the affairs of said company which may be required by the director.

2. Notwithstanding any other provision of law to the contrary, information regarding compensation of any employee or officer contained within a statement required to be filed pursuant to this section shall not be subject to disclosure to any person other than employees of the department.

(RSMo 1939 § 5923, A.L. 1967 p. 516, A.L. 2000 S.B. 896)

Prior revisions: 1929 § 5812; 1919 § 6222; 1909 § 7013



Section 379.108 Form of certificate to be filed with director — definitions — contents — standard forms — false or misleading information prohibited — applicability — fee — violations, effect of — rulemaking authority.

Effective 28 Aug 2011

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.108. Form of certificate to be filed with director — definitions — contents — standard forms — false or misleading information prohibited — applicability — fee — violations, effect of — rulemaking authority. — 1. As used in this section, the following terms shall mean:

(1) "Certificate holder", any person, other than a policyholder, that requests, obtains, or possesses a certificate of insurance;

(2) "Certificate of insurance", any document or instrument, no matter how titled or described, which is prepared or issued by an insurer or insurance producer as a statement of property or casualty insurance coverage. Certificate of insurance shall not include a policy of insurance, insurance binder, or evidence of commercial property insurance required by a lender in a lending transaction involving a mortgage, lien, deed of trust, or other security interest in or on any real or personal property as security for a loan;

(3) "Director", the director of the department of insurance, financial institutions and professional registration;

(4) "Insurance producer", the same meaning as such term is defined in section 375.012;

(5) "Insurer", any insurance company or mutual formed or regulated under the provisions of chapter 379 or 380, and any other person engaged in the business of making insurance or surety contracts, including self-insurers;

(6) "Person", any individual, partnership, corporation, association, or other legal entity, including any government or governmental subdivision or agency;

(7) "Policyholder", a person who has contracted with a property or casualty insurer for insurance coverage.

2. No person shall prepare, issue, or request the issuance of a certificate of insurance unless the form has been filed with the director. No person shall alter or modify a filed certificate of insurance form.

3. Each certificate of insurance shall contain the following or similar statement:

This certificate of insurance is issued as a matter of information only and confers no rights upon the certificate holder. This certificate does not amend, extend, or alter the coverage, terms, exclusions and conditions afforded by the policies referenced herein.

4. Standard certificate of insurance forms promulgated by the Association for Cooperative Operations Research and Development or the Insurance Services Office are deemed in compliance when filed with the director and may be adopted and used by any of their respective members.

5. No person, wherever located, shall demand or request the issuance of a certificate of insurance from an insurer, insurance producer, or policyholder that contains any false or misleading information concerning the policy of insurance to which the certificate makes reference.

6. No person, wherever located, shall knowingly prepare or issue a certificate of insurance that contains any false or misleading information or that purports to affirmatively or negatively alter, amend, or extend the coverage or rights provided by the policy of insurance to which the certificate makes reference.

7. No person shall prepare, issue, or request, either in addition to or in lieu of a certificate of insurance, an opinion letter or other document or correspondence that is inconsistent with this section; except that, an insurer or insurance producer may prepare or issue an addendum to a certificate that lists the forms and endorsements by a policy of insurance and otherwise complies with the requirements of this section.

8. The provisions of this section shall apply to all certificate holders, policyholders, insurers, insurance producers, and certificate of insurance forms issued as a statement of insurance coverage on property operations or risks located in this state, regardless of where the certificate holder, policyholder, or insurance producer is located.

9. A certificate of insurance is not a policy of insurance and does not affirmatively or negatively amend, extend, or alter coverage afforded by the policy to which the certificate of insurance makes reference. A certificate of insurance shall not confer to a certificate holder new or additional rights beyond what the referenced policy of insurance expressly provides.

10. No certificate of insurance shall contain references or opinions on the effect of any contracts, including construction or service contracts, other than the referenced contract of insurance. Notwithstanding any requirement, term, or condition of any contract or other document with respect to which a certificate of insurance may be issued or may pertain, the insurance afforded by the referenced policy of insurance is subject to all the terms, exclusions, and conditions of the policy itself.

11. A certificate holder shall only have a legal right to notice of cancellation, nonrenewal, or any material change, or any similar notice concerning a policy of insurance if the person is named within the policy or any endorsement or rider and the policy or endorsement or rider requires notice to be provided. The terms and conditions of the notice, including the required timing of the notice, are governed by the policy of insurance and shall not be created or altered by a certificate of insurance.

12. An insurance producer may charge a reasonable service fee for issuing a certificate to a policyholder or certificate holder. Such fee shall be considered a permissible incidental fee under section 375.052.

13. Any certificate of insurance or any other document or correspondence prepared, issued, or requested in violation of this section shall be null and void and of no force and effect.

14. If the director determines that a person has violated this section, the director may issue such administrative orders as authorized under section 374.046. A violation of this section is a level two violation under section 374.049.

15. The director shall have the power to examine and investigate the activities of any person that the director reasonably believes has been or is engaged in an act or practice prohibited by this section. The director shall have the power to enforce the provisions of this section and impose any authorized penalty or remedy against any person who violates this section.

16. The director may promulgate rules to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2011, shall be invalid and void.

17. Any lender requesting use of an evidence of commercial property insurance exempted under subdivision (2) of subsection 1 of this section which has not been approved for use by the insurer issuing the insurance policy and the insurance producer has advised the lender in writing that the insurance provider has not been authorized to use the requested evidence of commercial insurance shall have no cause of action against an insurance producer arising from the use of such form, except for acts of intentional misrepresentation or fraud.

(L. 2011 H.B. 407)



Section 379.110 Definitions.

Effective 28 Aug 2004

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.110. Definitions. — As used in sections 379.110 to 379.120 the following words and terms mean:

(1) "Insurer", any insurance company, association or exchange authorized to issue policies of automobile insurance in the state of Missouri;

(2) "Nonpayment of premium", failure of the named insured to discharge when due any of his or her obligations in connection with the payment of premiums on a policy, or any installment of such premium, whether the premium is payable directly to the insurer or its agent or indirectly under any premium finance plan or extension of credit;

(3) "Policy", an automobile policy providing automobile liability coverage, uninsured motorists coverage, automobile medical payments coverage, or automobile physical damage coverage insuring a private passenger automobile owned by an individual or partnership which has been in effect for more than sixty days or has been renewed. "Policy" does not mean:

(a) Any policy issued under an automobile assigned risk plan or automobile insurance plan;

(b) Any policy insuring more than four motor vehicles;

(c) Any policy covering the operation of a garage, automobile sales agency, repair shop, service station or public parking place;

(d) Any policy providing insurance only on an excess basis, or to any contract principally providing insurance to such named insured with respect to other than automobile hazards or losses even though such contract may incidentally provide insurance with respect to such motor vehicles;

(4) "Renewal" or "to renew", the issuance and delivery by an insurer of a policy superseding at the end of the policy period a policy previously issued and delivered by the same insurer, such renewal policy to provide types and limits of coverage at least equal to those contained in the policy being superseded, or the issuance and delivery of a certificate or notice extending the term of a policy beyond its policy period or term with types and limits of coverage at least equal to those contained in the policy being extended; provided, however, that any policy with a policy period or term of less than six months or any period with no fixed expiration date shall for the purpose of this section be considered as if written for successive policy periods or terms of six months. Nothing in this subdivision shall be construed as superseding the provisions of subsection 9 of section 375.918, and the term "third anniversary date of the initial contract" as used in subsection 9 of section 375.918, means three years after the date of the initial contract.

(L. 1973 H.B. 354 § 1, A.L. 1974 S.B. 572, A.L. 2004 S.B. 1299)



Section 379.112 Provisions of policy covered.

Effective 28 Aug 1974

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.112. Provisions of policy covered. — The provisions of sections 379.110 to 379.120 shall apply to that portion of policies of automobile insurance providing bodily injury and property damage liability, comprehensive, and collision coverages and to the provisions therein, if any, relating to medical payments and uninsured motorists coverage, which takes effect subsequent to September 28, 1973.

(L. 1973 H.B. 354 § 2, A.L. 1974 S.B. 572)



Section 379.114 Reasons for cancellation.

Effective 28 Aug 1974

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.114. Reasons for cancellation. — 1. Except as provided in sections 379.110 to 379.120, no insurer shall exercise its right to cancel a policy except for the following reasons:

(1) Nonpayment of premium; or

(2) The driver's license of the named insured has been under suspension or revocation at any time during the policy period. Provided, however, in the event more than one person is named as insured and only one of the persons named has his driver's license suspended or revoked then such policy may not be cancelled, but the insurer may issue an exclusion providing, by name, that coverage will not be provided under the terms of the policy while such person is operating the insured vehicle during any period of suspension or revocation.

2. Renewal of a policy shall not constitute a waiver or estoppel with respect to grounds for cancellation which existed before the effective date of such renewal and which were unknown to the insurer at the time of such renewal.

3. No insurer shall cancel or refuse to write or refuse to renew a policy of automobile insurance on any person with at least two years' driving experience solely because of the age, residence, race, sex, color, creed, national origin, ancestry or lawful occupation, including the military service, of anyone who is or seeks to become insured or solely because another insurer has refused to write a policy, or has cancelled or has refused to renew an existing policy in which that person was the named insured, nor shall any insurance company or its agent or representative require any applicant, policyholder or operator to divulge in a written application or otherwise whether any insurer has cancelled or refused to renew or issue to the applicant, policyholder or operator a policy of automobile insurance; provided, however, nothing herein contained shall be construed so as to require any insurer which under its plan of operation insures a particular class of persons or customarily operates in a specific geographical territory to insure any person outside of the class or operate outside the geographical territory.

(L. 1973 H.B. 354 § 3, A.L. 1974 S.B. 572)

(1977) This section does not prohibit a cancellation whose effective date would occur more than sixty-one days past the issuance of the policy so long as the cancellation was initiated during the initial sixty-day period. Hudson v. State Security Insurance Co. (A.), 555 S.W.2d 859.



Section 379.116 Refusal to insure or exclusion of named persons, when.

Effective 28 Aug 1974

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.116. Refusal to insure or exclusion of named persons, when. — Any insurer may at any time refuse to write a policy of automobile insurance or may cancel or refuse to renew such a policy if the operator's or chauffeur's license of the applicant or named insured has been suspended or revoked. If the operator's or chauffeur's license of any member of a policyholder's household has been suspended or revoked, an insurer may issue an exclusion providing, by name, that coverage will not be provided under the terms of the policy while such person is operating the insured vehicle during any period of suspension or revocation.

(L. 1973 H.B. 354 § 4, A.L. 1974 S.B. 572)



Section 379.118 Notice of cancellation and renewals, due when — reinstatement, when — exemption, when.

Effective 28 Aug 2016

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.118. Notice of cancellation and renewals, due when — reinstatement, when — exemption, when. — 1. If any insurer proposes to cancel or to refuse to renew a policy of automobile insurance delivered or issued for delivery in this state except at the request of the named insured or for nonpayment of premium, it shall, on or before thirty days prior to the proposed effective date of the action, send written notice of its intended action to the named insured at his last known address. Notice shall be sent by United States Postal Service certificate of mailing, first class mail using Intelligent Mail barcode (IMb), or another mail tracking method used, approved, or accepted by the United States Postal Service. Where cancellation is for nonpayment of premium at least ten days’ notice of cancellation shall be given and such notice shall contain the following notice or substantially similar in bold conspicuous type: “THIS POLICY IS CANCELLED EFFECTIVE AT THE DATE AND TIME INDICATED IN THIS NOTICE. THIS IS THE FINAL NOTICE OF CANCELLATION WE WILL SEND PRIOR TO THE EFFECTIVE DATE AND TIME OF CANCELLATION INDICATED IN THIS NOTICE.”. The notice shall state:

(1) The action taken;

(2) The effective date of the action;

(3) The insurer’s actual reason for taking such action, the statement of reason to be sufficiently clear and specific so that a person of average intelligence can identify the basis for the insurer’s decision without further inquiry. Generalized terms such as “personal habits”, “living conditions”, “poor morals”, or “violation or accident record” shall not suffice to meet the requirements of this subdivision;

(4) That the insured may be eligible for insurance through the assigned risk plan if his insurance is to be cancelled.

2. Issuance of a notice of cancellation under subsection 1 of this section constitutes a present and unequivocal act of cancellation of the policy.

3. An insurer may reinstate a policy cancelled under subsection 1 of this section at any time after the notice of cancellation is issued if the reason for the cancellation is remedied. An insurer may send communications to the insured, including but not limited to billing notices for past-due premium, offers to reinstate the policy if past-due premium is paid, notices confirming cancellation of the policy, or billing notices for payment of earned but unpaid premium. The fact that a policy may be so reinstated or any such communication may be made does not invalidate or void any cancellation effectuated under subsection 1 of this section or defeat the present and unequivocal nature of acts of cancellation as described under subsection 2 of this section.

4. An insurer shall send an insured written notice of an automobile policy renewal at least fifteen days prior to the effective date of the new policy. The notice shall be sent by first class mail or may be sent electronically if requested by the policyholder, and shall contain the insured’s name, the vehicle covered, the total premium amount, and the effective date of the new policy. Any request for electronic delivery of renewal notices shall be designated on the application form signed by the applicant, made in writing by the policyholder, or made in accordance with sections 432.200 to 432.295. The insurer shall comply with any subsequent request by a policyholder to rescind authorization for electronic delivery and to elect to receive renewal notices by first class mail. Any delivery of a renewal notice by electronic means shall not constitute notice of cancellation of a policy even if such notice is included with the renewal notice.

5. An insurer shall be exempt from the requirements of this section regarding notice of nonrenewal if:

(1) The insurer assigns or transfers the insured’s policy to an affiliate or subsidiary within the same insurance holding company system;

(2) The assignment or transfer is effective upon the expiration of the existing policy; and

(3) Prior to providing coverage for a subsequent policy term, an insurer accepting an assignment or transfer of the policy shall provide notice of such assignment or transfer to the named insured.

­­

­

(L. 1973 H.B. 354 § 5, A.L. 1974 S.B. 572, A.L. 1989 S.B. 250, A.L. 1990 H.B. 1739, A.L. 2008 H.B. 1690, A.L. 2014 S.B. 691, A.L. 2015 H.B. 391, A.L. 2016 H.B. 2194)

CROSS REFERENCE:

Notice may be given by higher class U.S. mail, 375.011



Section 379.120 Explanation of refusal to write a policy, how given, contents.

Effective 28 Aug 2015

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.120. Explanation of refusal to write a policy, how given, contents. — If any insurer refuses to write a policy of automobile insurance, it shall, within thirty days after such refusal, send a written explanation of such refusal to the applicant at his last known address. Notice shall be sent by United States Postal Service certified mail, certificate of mailing, first class mail using Intelligent Mail barcode (IMb), or another mail tracking method used, approved, or accepted by the United States Postal Service. The explanation shall state:

(1) The insurer's actual reason for refusing to write the policy, the statement of reason to be sufficiently clear and specific so that a person of average intelligence can identify the basis for the insurer's decision without further inquiry. Generalized terms such as "personal habits", "living conditions", "poor morals", or "violation or accident record" shall not suffice to meet the requirements of this subdivision;

(2) That the applicant may be eligible for insurance through the assigned risk plan if other insurance is not available.

(L. 1973 H.B. 354 § 6, A.L. 1974 S.B. 572, A.L. 1992 S.B. 831, A.L. 2015 H.B. 391)



Section 379.121 Definitions.

Effective 28 Aug 2001

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.121. Definitions. — As used in sections 379.121 to 379.125, the following words and terms shall mean:

(1) "Adverse underwriting decision", placement by an insurer or agent of a risk with a residual market mechanism, an unauthorized insurer or an insurer which specializes in substandard risks;

(2) "Insurer", any insurance company, association or exchange authorized to issue policies of automobile insurance in the state of Missouri;

(3) "Policy", an automobile policy providing automobile liability coverage, uninsured motorists coverage, automobile medical payments coverage or automobile physical damage coverage insuring a private passenger automobile owned by an individual or partnership.

(L. 2001 S.B. 151)

Transferred 2004; formerly 379.124



Section 379.122 Refusal to issue policy based on the lack of prior motor vehicle coverage prohibited, when.

Effective 28 Aug 2001

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.122. Refusal to issue policy based on the lack of prior motor vehicle coverage prohibited, when. — 1. No insurer shall refuse to write a policy for an applicant or base an adverse underwriting decision solely on the fact that the applicant has never purchased such a policy of motor vehicle insurance where the lack of motor vehicle insurance coverage is due to the applicant serving in the armed services and the applicant has not operated a motor vehicle in violation of any financial responsibility or compulsory insurance requirement within the past twelve months.

2. No insurer shall refuse to write a policy for an applicant or base an adverse underwriting decision solely on the fact that the applicant has not owned or been covered by such a policy of motor vehicle insurance during any specified period immediately preceding the date of application where the lack of motor vehicle insurance coverage is due to the applicant serving in the armed services and the applicant has not operated a motor vehicle in violation of any financial responsibility or compulsory insurance requirement within the past twelve months. Nothing in this subsection shall prohibit an insurer from giving a discount for such an applicant that has been covered by a policy of insurance during such a specified period.

3. Nothing in this section shall prohibit an insurer from basing an adverse underwriting decision on an applicant's previous driving record where such record indicates that the applicant is a substandard risk.

4. In order to establish compliance with this section, an insurer may require any applicant claiming to meet the criteria of subsection 1 or 2 of this section to provide proof of eligibility in a manner as the insurer may prescribe.

(L. 2001 S.B. 151)

Transferred 2004; formerly 379.126



Section 379.123 Violation deemed unfair trade practice.

Effective 28 Aug 2001

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.123. Violation deemed unfair trade practice. — Violation of section 379.122 shall be unfair trade practice as defined by sections 375.930 to 375.948 and shall be subject to all of the provisions and penalties provided by such sections.

(L. 2001 S.B. 151)

Transferred 2004; formerly 379.127

*Section number "375.126" appears in original rolls.



Section 379.124 (Transferred 2004; now 379.121)

Effective 28 Aug 2004

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS



Section 379.205 Mutual companies other than life and fire insurance.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.205. Mutual companies other than life and fire insurance. — A number of persons, not less than twenty-five, a majority of whom shall be bona fide residents of this state, by complying with the provisions of sections 379.205 to 379.310, may become together with others who may hereafter be associated with them or their successors, a body corporate for the purpose of carrying on the business of mutual insurance as herein provided.

(RSMo 1939 § 5950)

Prior revisions: 1929 § 5839; 1919 § 6249



Section 379.210 Articles of incorporation shall specify what.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.210. Articles of incorporation shall specify what. — Any persons proposing to form any such company shall subscribe and acknowledge articles of incorporation specifying:

(1) The name, the purpose for which formed, and the location of its principal or home office, which shall be within this state;

(2) The names and addresses of those composing the board of directors in which the management shall be vested until the first meeting of the members;

(3) The names and places of residence of the incorporators.

(RSMo 1939 § 5951)

Prior revisions: 1929 § 5840; 1919 § 6250



Section 379.215 Name must contain the word "mutual".

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.215. Name must contain the word "mutual". — No name shall be adopted by such company which does not contain the word "mutual" or which is so similar to any name already in use by any such existing corporation, company or association, organized or doing business in the United States, as to be confusing or misleading.

(RSMo 1939 § 5952)

Prior revisions: 1929 § 5841; 1919 § 6251



Section 379.220 Submitted to director — proof of publication — certificate may be issued — amendment of articles.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.220. Submitted to director — proof of publication — certificate may be issued — amendment of articles. — 1. Such articles shall be submitted to the director of the department of insurance, financial institutions and professional registration, herein called "director".

2. Such publication shall be made as required by section 379.030, and upon proof of publication being made and approval of said articles by the attorney general as required by section 379.040, such articles shall be recorded by the director, who shall furnish a certified copy thereof to the incorporators and shall file a certified copy thereof with the secretary of state.

3. The secretary of state shall thereupon issue to the company a certificate of incorporation, which shall be its authority to begin business.

4. Such articles may be amended in the manner provided for other corporations or as may be provided in such articles.

(RSMo 1939 § 5953)

Prior revisions: 1929 § 5842; 1919 § 6252



Section 379.225 Company to have legal existence from date of certificate — insurance in force, when.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.225. Company to have legal existence from date of certificate — insurance in force, when. — 1. The company shall have legal existence from and after date of such certificate.

2. The board of directors named in such articles may thereupon adopt bylaws, accept applications for insurance, and proceed to transact the business of such company; provided, that no insurance shall be put into force until the company has been licensed to transact insurance as provided by sections 379.205 to 379.310.

3. Such bylaws and any amendments thereto shall within thirty days after adoption be filed with said director.

(RSMo 1939 § 5954)

Prior revisions: 1929 § 5843; 1919 § 6253



Section 379.230 Contracts of insurance and reinsurance.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.230. Contracts of insurance and reinsurance. — Any company organized under the provisions of sections 379.205 to 379.310 is empowered and authorized to make contracts of insurance or to reinsure or accept reinsurance on any portion thereof, to the extent specified in its articles for the kinds of insurance following:

(1) Liability insurance. Against loss, expense or liability by reason of bodily injury or death by accident, disability, sickness or disease suffered by others for which the insured may be liable or have assumed liability, including workers' compensation.

(2) Disability insurance. Against bodily injury or death by accident and disability by sickness.

(3) Automobile insurance. Against any or all loss, expense and liability resulting from the ownership, maintenance or use of any automobile or other vehicle; provided, no policies shall be issued under this subsection against the hazard of fire alone.

(4) Steam boiler insurance. Against loss or liability to persons or property resulting from explosions or accidents to boilers, containers, pipes, engines, flywheels, elevators and machinery in connection therewith and against loss of use and occupancy caused thereby and to make inspection and issue certificates of inspection thereon.

(5) Use and occupancy insurance. Against loss from interruption of trade or business or loss of rents which may be the result of any accident or casualty.

(6) Miscellaneous insurance. Against loss or damage by any hazard upon any risk not provided for in this section, which is not prohibited by statute or at common law from being the subject of insurance, excepting life insurance and fire insurance.

(RSMo 1939 § 5955)

Prior revisions: 1929 § 5844; 1919 § 6254



Section 379.235 License required — conditions to be complied with.

Effective 28 Aug 1977

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.235. License required — conditions to be complied with. — 1. No such company shall issue policies or transact any business of insurance unless it holds a license from the director authorizing the transaction of such business. A license shall not be issued unless the company complies with the following conditions:

(1) It shall hold bona fide applications for insurance upon which it shall issue simultaneously, or it shall have in force, at least twenty policies to at least twenty members for the same kind of insurance upon not less than two hundred separate risks, each within the maximum single risk described herein.

(2) The maximum single risk shall not exceed five percent of the admitted assets or three times the average risk or one percent of the insurance in force, whichever is the greater, any reinsurance taking effect simultaneously with the policy being deducted in determining such maximum single risk.

(3) It has collected an annual premium upon each application, which premium shall be equal to not less than five times the maximum single risk assumed nor less than one hundred thousand dollars; provided, however, that the total assets of the company shall not be less than one hundred thousand dollars of paid-in premiums and a guaranty fund or contributed surplus of not less than six hundred thousand dollars which shall be held in cash or securities in which these insurance companies are authorized to invest; and provided further, that any mutual company other than life and fire licensed to do business on September 28, 1977, which confines its writings to burglary and theft, and liability, property damage and collision other than automobile and workers' compensation, shall maintain a guaranty fund or contributed surplus of not less than three hundred thousand dollars.

(4) For the purpose of transacting employer's liability and workers' compensation insurance the applications shall cover not less than one thousand five hundred employees, each employee being considered a separate risk for determining the maximum single risk.

2. Any other provision of law notwithstanding any mutual company other than life and fire licensed to do business in this state on September 28, 1977, may renew its license for business specified therein until December 31, 1979, if it maintains assets of not less than three hundred thousand dollars consisting of paid-in premiums and a guaranty fund or contributed surplus which shall be held in cash or securities in which these insurance companies are authorized to invest.

3. Violation of any of the provisions of this section by an insurer is grounds for the revocation of its certificate of authority by the director.

(RSMo 1939 § 5956, A.L. 1953 p. 245, A.L. 1963 p. 485, A.L. 1977 S.B. 368)

Prior revisions: 1929 § 5845; 1919 § 6255

(1968) The certificate of authority issued to an insurance company is a license and not a contract with the state. Under its police power, the legislature may amend, repeal or reenact the statutes prescribing the conditions for such a license whenever it deems it necessary and the insurance company has no vested property right in its license. Public Mutual Casualty Co. v. Scharz (Mo.), 422 S.W.2d 301.



Section 379.240 Who may hold policies.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.240. Who may hold policies. — 1. Any public or private corporation, board or association in this state or elsewhere may make applications, enter into agreements for and hold policies in any such mutual insurance company.

2. Any officer, stockholder, trustee or legal representative of any such corporation, board, association or estate may be recognized as acting for or on its behalf for the purpose of such membership, but shall not be personally liable upon such contract of insurance by reason of acting in such representative capacity.

3. The right of any corporation organized under the laws of this state to participate as a member of any such mutual insurance company is hereby declared to be incidental to the purpose for which such corporation is organized and as much granted as the rights and powers expressly conferred.

(RSMo 1939 § 5957)

Prior revisions: 1929 § 5846; 1919 § 6256



Section 379.245 Voting power of members.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.245. Voting power of members. — Every member of the company shall be entitled to one vote, or to a number of votes based upon the insurance in force, the number of policies held, or the amount of premiums paid, as may be provided in the bylaws.

(RSMo 1939 § 5958)

Prior revisions: 1929 § 5847; 1919 § 6257



Section 379.250 Premiums.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.250. Premiums. — 1. The maximum premium payable by any member shall be expressed in the policy or in the application for the insurance.

2. Such maximum premium may be a cash premium and an additional contingent premium not less than the cash premium, or may be solely a cash premium.

3. No policy shall be issued for a cash premium without an additional contingent premium unless the company has a surplus of at least one hundred thousand dollars or a surplus which is not less in amount than the capital stock required of domestic stock insurance companies transacting the same kinds of insurance.

(RSMo 1939 § 5959)

Prior revisions: 1929 § 5848; 1919 § 6258



Section 379.255 Assets, how invested.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.255. Assets, how invested. — No such company shall invest any of its assets except in accordance with the laws of this state relating to the investment of the assets of domestic stock companies transacting the same kinds of insurance.

(RSMo 1939 § 5960)

Prior revisions: 1929 § 5849; 1919 § 6259



Section 379.257 Deposit of securities required of mutual companies other than life and fire.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.257. Deposit of securities required of mutual companies other than life and fire. — Any company organized or doing business under sections 379.205 to 379.310 shall comply with the provisions of section 379.098.

(L. 1967 p. 516)



Section 379.260 Reserves.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.260. Reserves. — Such company shall maintain unearned premium and other reserves separately for each kind of insurance, upon the same basis as that required of domestic stock insurance companies transacting the same kind of insurance; provided, that any reserve for losses or claims based upon the premium income shall be computed upon the net premium income after deducting any so-called dividend or premium returned or credited to the member.

(RSMo 1939 § 5961)

Prior revisions: 1929 § 5850; 1919 § 6260



Section 379.263 Mutual companies other than life and fire to file statement of affairs, when.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.263. Mutual companies other than life and fire to file statement of affairs, when. — Any company organized under the provisions of sections 379.205 to 379.310 shall on the first day of January of each year or within sixty days thereafter, file with the director of the department of insurance, financial institutions and professional registration a statement of its affairs in the same manner and form as provided in section 379.105.

(L. 1967 p. 516)



Section 379.265 Assessments to meet reserve deficiencies.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.265. Assessments to meet reserve deficiencies. — Such company not possessed of assets at least equal to the unearned premium reserve and other liabilities shall make an assessment upon its members liable to assessment to provide for such deficiency, such assessment to be against each such member in proportion to such liability as expressed in his policy; provided, the director may, by written order, relieve the company from an assessment or other proceedings to restore such assets during the time fixed in such order; and provided, that any domestic company which shall be deficient in providing the unearned premium reserve required hereby may, notwithstanding such deficiency, come under this law on the condition that it shall each year thereafter reduce such deficiency at least fifteen percent of the original amount thereof, and in such case it may increase its assessments accordingly.

(RSMo 1939 § 5962)

Prior revisions: 1929 § 5851; 1919 § 6261



Section 379.270 Director may advance money.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.270. Director may advance money. — 1. Any director, officer or member of any such company, or any other person, may advance to such company any sum or sums of money necessary for the purpose of its business or to enable it to comply with any of the requirements of the law, and such moneys and such interest thereon as may have been agreed upon, not exceeding ten percent per annum, shall be payable only out of the surplus remaining after providing for all reserves and other liabilities, and shall not otherwise be a liability or claim against the company or any of its assets.

2. No commission or promotion expenses shall be paid in connection with the advance of any such money to the company, and the amount of such advance shall be reported in each annual statement.

(RSMo 1939 § 5963)

Prior revisions: 1929 § 5852; 1919 § 6262



Section 379.275 Policies need not be countersigned — conditions.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.275. Policies need not be countersigned — conditions. — 1. Any law requiring that policies be countersigned and delivered through a resident agent shall not apply to any policy of such mutual company on which no commission shall be paid to any local agent.

2. Such mutual company may insert in any form of policy prescribed by the law of this state any provisions or conditions required by its plan of insurance which are not inconsistent or in conflict with any law of this state.

(RSMo 1939 § 5964)

Prior revisions: 1929 § 5853; 1919 § 6263



Section 379.290 Tax to be paid upon premiums.

Effective 28 Aug 1945

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.290. Tax to be paid upon premiums. — Every mutual insurance company or association admitted to Missouri under the provisions of sections 379.205 to 379.310 shall annually pay to the director of revenue a tax upon the direct premiums received, whether in cash or in notes, in this state, for the insurance of property or risks in this state at the rate of two percent per annum; provided, that such companies or associations shall be credited with cancelled or return premiums actually paid during the year in this state.

(RSMo 1939 § 5968, A.L. 1941 p. 399, A.L. 1945 p. 1021)

Prior revisions: 1929 § 5857; 1919 § 6267



Section 379.295 Returns and assessment to be made by director — collection and disposition of tax by the director of revenue.

Effective 28 Aug 1945

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.295. Returns and assessment to be made by director — collection and disposition of tax by the director of revenue. — 1. Every such company or association shall, on or before the first day of March in each year, make a return, verified by the affidavit of its president and secretary or other chief officers, to the director of the department of insurance, financial institutions and professional registration, in the form prescribed by him, stating the amount of all gross direct premiums received, whether in cash, notes, credits or any other substitute for money, on contracts covering property, or risks located or resident in this state, during the year ending on the thirty-first day of December next preceding, and all credits to which such company or association shall be entitled under the provisions of section 379.290.

2. Upon receipt of such returns, the director of the department of insurance, financial institutions and professional registration shall verify the same and assess the tax upon various companies on the basis and at the rate provided in section 379.290, and make a schedule thereof, duplicate copies of which, properly certified by said director, shall be filed in the office of the director of revenue on or before the first day of April in each year.

3. Immediately thereafter the director of revenue shall notify the companies of the amount of taxes respectively due from them, and such taxes shall be paid to the director of revenue on or before the first day of May next ensuing.

4. If not so paid, the director of revenue shall certify such fact to the director of the department of insurance, financial institutions and professional registration, who shall thereafter suspend such delinquent company or companies from the further transaction of business in this state until such taxes shall be paid.

5. Upon receiving said money, the director of revenue shall deposit it in the state treasury and the state treasurer shall receipt one-half thereof into the general revenue fund of the state, and he shall place the remainder of said tax to the credit of the county foreign insurance tax fund.

(L. 1941 p. 399 § 5968a, A.L. 1945 p. 1021)



Section 379.300 Failure to make return — director to proceed.

Effective 28 Aug 1945

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.300. Failure to make return — director to proceed. — If any company or association shall fail or refuse to make the return required by sections 379.205 to 379.310, the said director shall assess the tax against said company or association at the rate herein provided for on such amount of premiums as he shall deem just and the proceedings thereon shall be the same as if the return had been made.

(L. 1941 p. 399 § 5968b, A.L. 1945 p. 1021)



Section 379.316 Scope of act (section 379.017 and sections 379.316 to 379.361).

Effective 28 Aug 2001

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.316. Scope of act (section 379.017 and sections 379.316 to 379.361). — 1. Section 379.017 and sections 379.316 to 379.361 apply to insurance companies incorporated pursuant to sections 379.035 to 379.355, section 379.080, sections 379.060 to 379.075, sections 379.085 to 379.095, sections 379.205 to 379.310, and to insurance companies of a similar type incorporated pursuant to the laws of any other state of the United States, and alien insurers licensed to do business in this state, which transact fire and allied lines, marine and inland marine insurance, to any and all combinations of the foregoing or parts thereof, and to the combination of fire insurance with other types of insurance within one policy form at a single premium, on risks or operations in this state, except:

(1) Reinsurance, other than joint reinsurance to the extent stated in section 379.331;

(2) Insurance of vessels or craft, their cargoes, marine builders' risks, marine protection and indemnity, or other risks commonly insured pursuant to marine, as distinguished from inland marine, insurance policies;

(3) Insurance against loss or damage to aircraft;

(4) All forms of motor vehicle insurance; and

(5) All forms of life, accident and health, and workers' compensation insurance.

2. Inland marine insurance shall be deemed to include insurance now or hereafter defined by statute, or by interpretation thereof, or if not so defined or interpreted, by ruling of the director, or as established by general custom of the business, as inland marine insurance.

3. Commercial property and commercial casualty insurance policies are subject to rate and form filing requirements as provided in section 379.321.

(L. 1972 S.B. 547 § 2, A.L. 1999 S.B. 386, A.L. 2001 S.B. 186)



Section 379.318 Rates, how made.

Effective 28 Aug 1972

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.318. Rates, how made. — Rates shall be made in accordance with the provisions of this section:

(1) Due consideration shall be given to past and prospective loss experience within and outside this state, to conflagration and catastrophe hazards, if any, to a reasonable margin for underwriting profit and contingencies, to dividends or savings allowed or returned by insurers to their policyholders or members, to past and prospective expenses both countrywide and those specially applicable to this state, to all other relevant factors, including trend factors, within and outside this state, and in the case of fire insurance rates, to the underwriting experience of the fire insurance business during a period of not less than the most recent five-year period for which such experience is available and relevant.

(2) Risks may be grouped by classifications, by rating schedules or by any other reasonable methods, for the establishment of rates and minimum premiums. Classification rates may be modified to produce rates for individual risks in accordance with rating plans which establish standards for measuring variations in hazards or expense provisions, or both. Such standards may measure any differences among risks that can be demonstrated to have a probable effect upon losses or expenses.

(3) The systems of expense provisions included in the rates for use by any insurer or group of insurers may differ from those of other insurers or groups of insurers to reflect the requirements of the operating methods of any such insurer or group with respect to any kind of insurance, or with respect to any subdivision or combination thereof for which subdivision or combination separate expense provisions are applicable and shall accurately reflect the expenses of insurers or groups of insurers.

(4) Rates shall not be excessive, inadequate or unfairly discriminatory. No rate shall be held to be excessive unless such rate is unreasonably high for the insurance coverage provided and a reasonable degree of competition does not exist in the area with respect to the classification to which such rate is applicable. No rate shall be held to be inadequate unless such rate is unreasonably low for the insurance coverage provided and is insufficient to sustain projected losses and expenses; or unless such rate is unreasonably low for the insurance coverage provided and the use of such rate has, or if continued, will have, the effect of destroying competition or creating a monopoly. Unfair discrimination shall be defined to include, but shall not be limited to, the use of rates which unfairly discriminate between risks in the application of like charges or credits or the use of rates which unfairly discriminate between risks having essentially the same hazard and having substantially the same degree of protection against fire and allied lines.

(5) Uniformity among insurers in any matters within the scope of this section is neither required nor prohibited.

(L. 1972 S.B. 547 § 3)



Section 379.321 Rating plans to be filed with director, when — informational filings.

Effective 28 Aug 2002

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.321. Rating plans to be filed with director, when — informational filings. — 1. Every insurer shall file with the director, except as to commercial property or commercial casualty insurance as provided in subsection 6 of this section, every manual of classifications, rules, underwriting rules and rates, every rating plan and every modification of the foregoing which it uses and the policies and forms to which such rates are applied. Any insurer may satisfy its obligation to make any such filings by becoming a member of, or a subscriber to, a licensed rating organization which makes such filings and by authorizing the director to accept such filings on its behalf, provided that nothing contained in section 379.017 and sections 379.316 to 379.361 shall be construed as requiring any insurer to become a member of or a subscriber to any rating organization or as requiring any member or subscriber to authorize the director to accept such filings on its behalf. Filing with the director by such insurer or licensed rating organization within ten days after such manuals, rating plans or modifications thereof or policies or forms are effective shall be sufficient compliance with this section.

2. Except as to commercial property or commercial casualty insurance as provided in subsection 6 of this section, no insurer shall make or issue a policy or contract except pursuant to filings which are in effect for that insurer or pursuant to section 379.017 and sections 379.316 to 379.361. Any rates, rating plans, rules, classifications or systems, in effect on August 13, 1972, shall be continued in effect until withdrawn by the insurer or rating organization which filed them.

3. Upon the written application of the insured, stating his or her reasons therefor, filed with the insurer, a rate in excess of that provided by a filing otherwise applicable may be used on any specific risk.

4. Every insurer which is a member of or a subscriber to a rating organization shall be deemed to have authorized the director to accept on its behalf all filings made by the rating organization which are within the scope of its membership or subscribership, provided:

(1) That any subscriber may withdraw or terminate such authorization, either generally or for individual filings, by written notice to the director and to the rating organization and may then make its own independent filings for any kinds of insurance, or subdivisions, or classes of risks, or parts or combinations of any of the foregoing, with respect to which it has withdrawn or terminated such authorization, or may request the rating organization, within its discretion, to make any such filing on an agency basis solely on behalf of the requesting subscriber; and

(2) That any member may proceed in the same manner as a subscriber unless the rating organization shall have adopted a rule, with the approval of the director:

(a) Requiring a member, before making an independent filing, first to request the rating organization to make such filing on its behalf and requiring the rating organization, within thirty days after receipt of such request, either:

a. To make such filing as a rating organization filing;

b. To make such filing on an agency basis solely on behalf of the requesting member; or

c. To decline the request of such member; and

(b) Excluding from membership any insurer which elects to make any filing wholly independently of the rating organization.

5. Any change in a filing made pursuant to this section during the first six months of the date such filing becomes effective shall be approved or disapproved by the director within ten days following the director's receipt of notice of such proposed change.

6. Commercial property and commercial casualty requirements differ as follows:

(1) All commercial property and commercial casualty insurance rates, rate plans, modifications, and manuals of classifications, where appropriate, shall be filed with the director for informational purposes only. Such rates are not to be reviewed or approved by the department of insurance, financial institutions and professional registration as a condition of their use. Nothing in this subsection shall require the filing of individual rates where the original manuals, rates and rules for the insurance plan or program to which such individual policies conform have already been filed with the director;

(2) If an insurer will only renew a commercial casualty or commercial property insurance policy with an increase in premium of twenty-five percent or more, a "premium alteration requiring notification" notice must be mailed or delivered by the insurer at least sixty days prior to the expiration date of the policy, except in the case of an umbrella or excess policy the coverage of which is contingent on the coverage of an underlying policy of commercial property or casualty insurance, in which case notice of an increase in premium of twenty-five percent or more shall be mailed or delivered at least thirty days prior to the expiration date of the policy. Such notice shall be mailed or delivered to the agent of record and to the named insured at the address shown in the policy. If the insurer fails to meet this notice requirement, the insured shall have the option of continuing the policy for the remainder of the notice period plus an additional thirty days at the premium rate of the existing policy or contract. This provision does not apply if the insurer has offered to renew a policy without such an increase in premium or if the insured fails to pay a premium due or any advance premium required by the insurer for renewal. For purposes of this section, "premium alteration requiring notification" means an annual increase in premium of twenty-five percent or more, exclusive of premium increases due to a change in the operations of the insured which increases either the hazard insured against or the individual loss characteristics, or due to a change in the magnitude of the exposure basis, including, without limitation, increases in payroll or sales. For commercial multiperil policies, no "premium alteration requiring notification" shall be required unless the increase in premium for all of a policyholder's policies taken together amounts to a twenty-five percent or more annual increase in premium;

(3) Commercial property and commercial casualty policy forms shall be filed with the director as provided pursuant to subsection 1 of this section. However, if after review, it is determined that corrective action must be taken to modify the filed forms, the director shall impose such corrective action on a prospective basis for new policies. All policies previously issued which are of a type that is subject to such corrective action shall be deemed to have been modified to conform to such corrective action retroactive to their inception date;

(4) For purposes of this section, "commercial casualty" means "commercial casualty insurance" as defined in section 379.882. For purposes of this section, "commercial property" means property insurance, which is for business and professional interests, whether for profit, nonprofit or public in nature which is not for personal, family or household purposes, and shall include commercial inland marine insurance, but does not include title insurance;

(5) Nothing in this subsection shall limit the director's authority over excessive, inadequate or unfairly discriminatory rates.

(L. 1972 S.B. 547 § 4, A.L. 1999 S.B. 386, A.L. 2001 S.B. 186, A.L. 2002 H.B. 1468)



Section 379.323 Rating organization defined — license, application for, contents — subscribers, how treated.

Effective 28 Aug 1972

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.323. Rating organization defined — license, application for, contents — subscribers, how treated. — 1. A "rating organization" is an individual, partnership, corporation or unincorporated association other than an insurer located within or without this state, who or which has as its primary object and purpose the making and filing of rates, rating plans, rating systems or rules relating thereto, and who or which may also examine policies, daily reports, binders, renewal certificates, endorsements and other evidences of insurance or the cancellation thereof for any member or subscriber requesting such auditing service.

2. Such a rating organization shall make application to the director for license as a rating organization for such kinds of insurance, or subdivisions, or classes or risk, or parts or combinations of any of the foregoing as are specified in its application and shall file therewith:

(1) A copy of its constitution, its articles of agreement or association or its certificate of incorporation, and of its bylaws, rules and regulations governing the conduct of its business;

(2) A list of its members and subscribers;

(3) The name and address of a resident of this state upon whom notices or orders of the director or process affecting such rating organization may be served;

(4) A statement of its qualifications as a rating organization; and

(5) An agreement that the director may examine such rating organization in accordance with the provisions of section 379.343.

3. If the director finds that the applicant is competent, trustworthy, and otherwise qualified to act as a rating organization, and that its constitution, articles of agreement or association or certificate of incorporation, and its bylaws, rules and regulations governing the conduct of its business conform to the requirements of law, he shall issue a license specifying the kinds of insurance, or subdivisions, or classes or risk, or parts or combinations of any of the foregoing for which the applicant is authorized to act as a rating organization. Every such application shall be granted or denied in whole or in part by the director within sixty days of the date of its filing with him. Licenses issued pursuant to this section shall remain in effect for three years unless sooner suspended or revoked by the director. The fee for the license is twenty-five dollars. Licenses issued pursuant to this section may be suspended or revoked by the director, after hearing upon notice, in the event the rating organization ceases to meet the requirements of this subsection. Every rating organization shall notify the director promptly of every change in:

(1) Its constitution, its articles of agreement or association, or its certificate of incorporation, and its bylaws, rules and regulations governing the conduct of its business;

(2) Its list of members and subscribers; and,

(3) The name and address of the resident of this state designated by it upon whom notices or orders of the director or process affecting such rating organization may be served.

4. Subject to rules and regulations which have been approved by the director as reasonable, each rating organization shall permit any insurer, not a member, to be a subscriber to its services for any one or more of the kinds of insurance, subdivisions, or classes or risk or parts or combinations of any of the foregoing for which it is authorized to act as an organization. Notice of proposed changes in such rules and regulations shall be given to subscribers. Each rating organization shall furnish its services without discrimination to its members and subscribers. The reasonableness of any rule or regulation in its application to subscribers, or the refusal of any rating organization to admit an insurer as a subscriber, shall, at the request of any subscriber or any such insurer, be reviewed by the director at a hearing held upon at least ten days' written notice to such rating organization and to such subscriber or insurer. If the director finds that such rule or regulation is unreasonable in its application to subscribers, he shall order that such rule or regulation shall not be applicable to subscribers. If the rating organization fails to grant or reject an insurer's application for subscribership within thirty days after it was made, the insurer may request a review by the director as if the application had been rejected. If the director finds that the insurer has been refused admittance to the rating organization as a subscriber without justification, he shall order the rating organization to admit the insurer as a subscriber. If he finds that the action of the rating organization was justified, he shall make an order affirming its action.

5. No rating organization shall adopt any rule the effect of which would be to prohibit or regulate the payment of dividends or savings allowed or returned by insurers to their policyholders or members.

6. Cooperation among rating organizations or among rating organizations and insurers in ratemaking or in other matters within the scope of section 379.017 and sections 379.316 to 379.361 is hereby authorized, provided the filings resulting from such cooperation are subject to all the provisions of section 379.017 and sections 379.316 to 379.361 which are applicable to filings generally. The director may review such cooperative activities and practices and if, after a hearing, he finds that any such activity or practice is unfair or unreasonable, or otherwise inconsistent with the provisions of section 379.017 and sections 379.316 to 379.361, he may issue a written order specifying in what respects such activity or practice is unfair or unreasonable or otherwise inconsistent with the provisions of section 379.017 and sections 379.316 to 379.361, and requiring the discontinuance of such activity or practice.

7. Any rating organization may subscribe for or purchase actuarial, technical or other services, and such services shall be available to all members and subscribers without discrimination.

8. A "member of a rating organization" means an insurer entitled to participate in its management and electing to exercise its right to so participate.

(L. 1972 S.B. 547 § 5)



Section 379.326 Deviation, how filed, effective when — open to public inspection.

Effective 28 Aug 1972

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.326. Deviation, how filed, effective when — open to public inspection. — 1. Any member or subscriber to a rating organization may file with the director a deviation from the rates, rating schedules, rating plans, rating systems or rules respecting any kind of insurance, division, subdivision, classification, or any part or combination of any of the foregoing. Such a filing shall specify the nature and extent of the deviation.

2. Such deviation shall become effective upon the date of filing by delivery or upon date of mailing by registered mail to the director. It shall be in effect until terminated by the filer giving notice to the director of the termination of the deviation. A change in the rates, rating schedules, rating plans, rating systems or rules to which the deviation applies shall not terminate the deviation without the consent of the insurer to which the deviation applies. Any such deviation may be terminated by the director after notice and hearings as provided in section 379.323.

3. A deviation filing shall be open to public inspection as soon as stamped "filed" within* a reasonable time after receipt by the director and copies may be had by any person on request and upon the payment of a reasonable charge therefor.

(L. 1972 S.B. 547 § 6)

*Word "with" appears in original rolls.



Section 379.328 Advisory organization defined — required filings — hearings on activities, discontinuance orders.

Effective 28 Aug 1972

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.328. Advisory organization defined — required filings — hearings on activities, discontinuance orders. — 1. Every group, association or other organization of insurers, whether located within or outside this state, which assists insurers which make their own filings or rating organizations in ratemaking, by the collection and furnishing of loss or expense statistics, or by the submission or recommendations, but which does not make filings under section 379.017 and sections 379.316 to 379.361, shall be known as an "advisory organization".

2. Every advisory organization shall file with the director

(1) A copy of its constitution, its articles of agreement or association or its certificate of incorporation and of its bylaws, rules and regulations governing its activities,

(2) A list of its members,

(3) The name and address of a resident of this state upon whom notices or orders of the director or process issued at his direction may be served, and

(4) An agreement that the director may examine such advisory organization in accordance with the provisions of section 379.343.

3. If, after a hearing, the director finds that the furnishing of such information or assistance involves any act or practice which is unfair or unreasonable or otherwise inconsistent with the provisions of section 379.017 and sections 379.316 to 379.361, he may issue a written order specifying in what respect such act or practice is unfair or unreasonable or otherwise inconsistent with the provisions of section 379.017 and sections 379.316 to 379.361, and requiring the discontinuance of such act or practice.

4. No insurer which makes its own filings nor any rating organization shall support its filings by statistics or adopt ratemaking recommendations furnished to it by an advisory organization which has not complied with this section or with an order of the director involving such statistics or recommendations issued under subsection 3. If the director finds such insurer or rating organization to be in violation of this subsection, he may issue an order requiring the discontinuance of the violation.

(L. 1972 S.B. 547 § 7)



Section 379.331 Joint underwriting regulated — hearings, discontinuance order, when.

Effective 28 Aug 1972

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.331. Joint underwriting regulated — hearings, discontinuance order, when. — 1. Every group, association or other organization of insurers which engages in joint underwriting or joint reinsurance shall be subject to regulation with respect thereto as herein provided, subject, however, with respect to joint underwriting, to all other provisions of section 379.017 and sections 379.316 to 379.361 and, with respect to joint reinsurance, to section 379.343.

2. If, after a hearing, the director finds that any activity or practice of any such group, association or other organization is unfair or unreasonable or otherwise inconsistent with the provisions of section 379.017 and sections 379.316 to 379.361, he may issue a written order specifying in what respects such activity or practice is unfair or unreasonable or otherwise inconsistent with the provisions of section 379.017 and sections 379.316 to 379.361, and requiring the discontinuance of such activity or practice.

(L. 1972 S.B. 547 § 8)



Section 379.333 Insurers may act in concert to make rates.

Effective 28 Aug 1972

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.333. Insurers may act in concert to make rates. — Subject to and in compliance with the provisions of section 379.017 and sections 379.316 to 379.361 authorizing insurers to be members or subscribers of rating or advisory organizations or to engage in joint underwriting or joint reinsurance, two or more insurers may act in concert with each other and with others with respect to any matters pertaining to the making of rates or rating systems, the preparation or making of insurance policy forms, underwriting rules, surveys, inspections and investigations, the furnishing of loss or expense statistics or other information and data, or carrying on of research.

(L. 1972 S.B. 547 § 9)



Section 379.336 Insurers with common management may act in concert to make rates.

Effective 28 Aug 1972

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.336. Insurers with common management may act in concert to make rates. — With respect to any matters pertaining to the making of rates or rating systems, the preparation or making of insurance policy forms, underwriting rules, surveys, inspections and investigation, the furnishing of loss or expense statistics or other information and data, or carrying on of research, two or more admitted insurers having a common ownership or operating in this state under common management or control, are hereby authorized to act in concert between or among themselves the same as if they constituted a single insurer.

(L. 1972 S.B. 547 § 10)



Section 379.338 Agreement to adhere prohibited, exception.

Effective 28 Aug 1972

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.338. Agreement to adhere prohibited, exception. — Members and subscribers of rating or advisory organizations may use the rates, rating systems, underwriting rules or policy forms of such organizations, either consistently or intermittently, but, except as provided in sections 379.331 and 379.336, shall not agree with each other or rating organizations or others to adhere thereto. The fact that two or more admitted insurers, whether or not members or subscribers of a rating or advisory organization, use either consistently or intermittently, the rates or rating systems made or adopted by a rating organization, or the underwriting rules or policy forms prepared by a rating or advisory organization, shall not be sufficient in itself to support a finding that an agreement to so adhere exists, and may be used only for the purpose of supplementing or explaining direct evidence of the existence of any such agreement.

(L. 1972 S.B. 547 § 11)



Section 379.341 Exchange of information approved.

Effective 28 Aug 1972

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.341. Exchange of information approved. — Licensed rating organizations and admitted insurers are authorized to exchange information and experience data with rating organizations and insurers in this and other states and may consult with them with respect to ratemaking and the application of rating systems.

(L. 1972 S.B. 547 § 12)



Section 379.343 Examinations by director, when, how conducted, cost how paid.

Effective 28 Aug 1972

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.343. Examinations by director, when, how conducted, cost how paid. — 1. The director of the department of insurance, financial institutions and professional registration may, at any time he may deem it advisable, examine any insurer writing any class of insurance which is subject to the provisions of section 379.017 and sections 379.316 to 379.361, any rating organization licensed under the provisions of section 379.323, any advisory organization referred to in section 379.326, and every group, association, or other organization referred to in section 379.328, and he shall at least once every four years make or cause to be made such examination.

2. The examination of an insurer may be made during the course of an examination pursuant to provisions of other laws of this state.

3. During the course of any examination provided for in this section the officers, managers, agents and employees of the insurer, rating organization, advisory organization, or group, association or other organization may be examined under oath and shall exhibit all books, records, accounts, documents, or agreements governing its method of operation as may be requested by the director.

4. The reasonable cost of any examination provided for in this section shall be paid by the insurer, rating organization, advisory organization or group, association, or other organization undergoing such examination.

5. No report of examination shall be made public until the organization examined has an opportunity to review the proposed report and to file its comments with reference thereto, after which the report and its comments shall be filed for public inspection and become admissible in evidence as a public record.

6. The director may accept the report of an examination made by the insurance supervisory official of another state in lieu of any examination provided for in this section.

(L. 1972 S.B. 547 § 13)



Section 379.346 Examination, purpose of — hearing — order.

Effective 28 Aug 1972

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.346. Examination, purpose of — hearing — order. — 1. The purpose of examination, as provided for in section 379.017 and sections 379.316 to 379.361, is to enable the director to ascertain whether there is compliance with the provisions of section 379.017 and sections 379.316 to 379.361.

2. If as a result of such examination the director finds that any rate, rating plan or rating system made or used by a rating organization or by an insurer does not meet the standards and provisions of section 379.017 and sections 379.316 to 379.361 applicable to it, or that a rating organization or an advisory organization or group, association or other organization referred to in section 379.017 and sections 379.316 to 379.361 is not in compliance with the provisions of section 379.017 and sections 379.316 to 379.361 applicable to it, the director shall hold a public hearing in connection therewith, provided, that within a reasonable period of time, which shall be not less than ten days before the date of such hearing, he shall mail written notice specifying the matters to be considered at such hearing to every person or organization believed by him not to be in compliance with the provisions of section 379.017 and sections 379.316 to 379.361.

3. If the director, after such hearing, for good cause finds that such rate, rating plan or rating system does not meet the provisions of section 379.017 and sections 379.316 to 379.361, he shall issue an order specifying in what respects any such rate, rating plan or rating system fails to meet the provisions of section 379.017 and sections 379.316 to 379.361 and stating when, within a reasonable period of time thereafter, the further use of such rate, rating plan or rating system by the rating organization or insurer which is the subject of the examination shall be prohibited and a copy of such order shall be sent to such rating organization or insurer; that a rating organization, an advisory organization, or any group, association or other organization mentioned in section 379.328, is not in compliance with the provisions of section 379.017 and sections 379.316 to 379.361, he shall issue a written order to such rating organization, specifying in what respect it is not complying with the provisions of section 379.017 and sections 379.316 to 379.361 and requiring compliance.

(L. 1972 S.B. 547 § 14)



Section 379.348 Review of rate, rating plan or system, how obtained.

Effective 28 Aug 1972

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.348. Review of rate, rating plan or system, how obtained. — Any individual, corporation, firm, partnership, association, or any similar entity or combination of the foregoing, aggrieved by any rate charged, rating plan, rating system, or underwriting rule followed or adopted by an insurer or rating organization may request the insurer or rating organization to review the manner in which the rate, plan, system, or rule has been applied with respect to insurance afforded him. Such request may be made by the authorized representative of such individual, corporation, firm, partnership, association, or any similar entity or combination of the foregoing, and shall be written. If the request is not granted within thirty days after it is made, the requestor may treat it as rejected. Any individual, corporation, firm, partnership, association, or any similar entity or combination of the foregoing, aggrieved by the action of an insurer or rating organization in refusing the review requested, or in failing or refusing to grant all or part of the relief requested, may file a written complaint and request for hearing with the director, specifying the grounds relied upon. If the director has information concerning a similar complaint he may deny the hearing. If he believes that probable cause for the complaint does not exist or that the complaint is not made in good faith he shall deny the hearing. Otherwise, and if he finds that the complaint charges a violation of section 379.017 and sections 379.316 to 379.361 and that the complainant would be aggrieved if the violation is proven, he shall proceed as provided in section 379.346.

(L. 1972 S.B. 547 § 15)



Section 379.351 Approval by director of rules and plans, when — exchange of information with director — director may make rules and regulations.

Effective 28 Aug 1972

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.351. Approval by director of rules and plans, when — exchange of information with director — director may make rules and regulations. — 1. The director shall approve reasonable rules and statistical plans, reasonably adapted to each of the rating systems on file with him, which may be modified from time to time and which shall be used thereafter by each insurer in the recording and reporting of its loss and countrywide expense experience, in order that the experience of all insurers may be made available at least annually. Such rules and plans may also provide for the recording and reporting of expense experience items which are specially applicable to this state and are not susceptible of determination by a prorating of countrywide expense experience. In approving such rules and plans, the director shall give due consideration to the rating systems on file with him and, in order that such rules and plans may be as uniform as is practicable among the several states, to the rules and to the form of the plans used for such rating systems in other states. No insurer shall be required to record or report its loss experience on a classification basis that is inconsistent with the rating system filed by it. The director may designate rating organizations or other agencies, or both, to assist him in gathering such experience and making compilations thereof, and such compilations shall be made available, subject to reasonable rules approved by the director, to insurers and advisory and rating organizations.

2. In order to further uniform administration of rate regulatory laws, the director and every insurer, rating organization, advisory organization or statistical agency may exchange information and experience data with insurance supervisory officials, insurers, rating organizations, advisory organizations or statistical agencies in this and other states, and may consult with them with respect to ratemaking and the application of rating systems.

3. The director may make reasonable rules and regulations necessary to effect the purposes of this section.

(L. 1972 S.B. 547 § 16)



Section 379.353 Withholding of information or giving false or misleading information prohibited, penalty.

Effective 28 Aug 1972

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.353. Withholding of information or giving false or misleading information prohibited, penalty. — No person or organization shall willfully withhold information from, or knowingly give false or misleading information to, the director or any statistical agency designated by the director. No person or organization shall knowingly give false or misleading information to any rating organization of which it is a member or subscriber or to any insurer with which it is engaged in joint underwriting activities which will affect the rates or premiums chargeable under section 379.017 and sections 379.316 to 379.361. A violation of this section shall subject the one guilty of such violation to the penalties provided in section 379.361.

(L. 1972 S.B. 547 § 17)



Section 379.356 Excessive premiums and rebates prohibited.

Effective 01 Jan 2003, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.356. Excessive premiums and rebates prohibited. — 1. No insurer or insurance producer shall knowingly charge, demand or receive a premium for any policy of insurance except in accordance with the provisions of section 379.017 and sections 379.316 to 379.361. No insurer or employee thereof, and no insurance producer shall pay, allow, or give, directly or indirectly, as an inducement to insurance, or after insurance has been effected, any rebate, discount, abatement, credit or reduction of the premium named in a policy of insurance, or any special favor or advantage in the dividends or other benefits to accrue thereon, or any valuable consideration or inducement whatever, not specified in the policy of insurance, except to the extent provided for in applicable filings. No insured named in any policy of insurance shall knowingly receive or accept, directly or indirectly, any rebate, discount, abatement, credit or reduction of premium, or any special favor or advantage or valuable consideration or inducement. Nothing in this section shall be construed as prohibiting the payment of, nor permitting the regulation of the payment of, commissions or other compensation to duly licensed insurance producers; nor as prohibiting, or permitting the regulation of, any insurer from allowing or returning to its participating policyholders or members, dividends or savings.

2. An insurer or insurance producer, agent or broker may charge additional incidental fees for premium installments, late payments, policy reinstatements, or other similar services specifically provided for by law or regulation. Such fees shall be disclosed to the applicant or insured in writing.

(L. 1972 S.B. 547 § 18, A.L. 2001 S.B. 186 merged with S.B. 193)

Effective 1-01-03

CROSS REFERENCE:

Incidental fees, additional, may be charged, when, disclosure to insured, 375.052



Section 379.359 Commissions paid to brokers or agents not affected.

Effective 28 Aug 1972

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.359. Commissions paid to brokers or agents not affected. — Nothing in section 379.017 and sections 379.316 to 379.361 abridges or restricts the freedom of contract of insurers, agents or brokers with reference to the amount of commission to be paid to agents or brokers by insurers, and such payments are expressly authorized.

(L. 1972 S.B. 547 § 19)



Section 379.361 Violations, penalties.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.361. Violations, penalties. — 1. If the director determines that any insurer or filing organization has engaged, is engaging in, or has taken a substantial step toward engaging in an act, practice or course of business constituting a violation of section 379.017 and sections 379.316 to 379.361 or a rule adopted or order issued pursuant thereto, or that a person has materially aided or is materially aiding an act, practice, omission, or course of business constituting a violation of section 379.017 and sections 379.316 to 379.361 or a rule adopted or order issued pursuant thereto, the director may issue such administrative orders as authorized under section 374.046. A violation of any of these sections is a level two violation under section 374.049. The practice of using a rate not in effect under section 379.321, if caused by a single act or omission by the insurer or filing organization, is a level two violation under section 374.049. Each act as part of a rating violation does not constitute a separate violation under section 374.049. The director may also suspend or revoke the license or certificate of authority of an insurer or filing company for any willful violation.

2. If the director believes that a person has engaged, is engaging in, or has taken a substantial step toward engaging in an act, practice or course of business constituting a violation of section 379.017 and sections 379.316 to 379.361 or a rule adopted or order issued pursuant thereto, or that a person has materially aided or is materially aiding an act, practice, omission, or course of business constituting a violation of section 379.017 and sections 379.316 to 379.361 or a rule adopted or order issued pursuant thereto, the director may maintain a civil action for relief authorized under section 374.048. A violation of any of these sections is a level two violation under section 374.049. The practice of using a rate not in effect under section 379.321, if caused by a single act or omission by the insurer or filing organization, is a level two violation under section 374.049. Each act as part of a rating violation does not constitute a separate violation under section 374.049.

(L. 1972 S.B. 547 § 20, A.L. 2007 S.B. 66)



Section 379.420 Citation of law.

Effective 28 Aug 1947

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.420. Citation of law. — Sections 379.420 to 379.510 may be referred to as "The Casualty and Surety Rate Regulatory Law".

(L. 1947 V. II p. 254 § 12)



Section 379.425 Law applicable to certain classes of insurance — exceptions.

Effective 28 Aug 2001

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.425. Law applicable to certain classes of insurance — exceptions. — 1. Sections 379.420 to 379.510 apply to casualty insurance, including fidelity, surety and guaranty bonds, and to all forms of motor vehicle insurance, on risks or operations in this state, except:

(1) Reinsurance, other than joint reinsurance to the extent stated in section 379.460 and subsection 2 of section 379.430;

(2) Insurance against workers' compensation liability;

(3) Accident and health insurance;

(4) Insurance against loss of or damage to aircraft, or against liability, other than employers' liability, arising out of the ownership, maintenance or use of aircraft.

2. Commercial casualty insurance policies shall be exempt from the provisions of sections 379.420 to 379.510 to the extent permitted pursuant to subsection 6 of section 379.321.

(L. 1947 V. II p. 254 § 1, A.L. 1999 S.B. 386, A.L. 2001 S.B. 186)



Section 379.430 Insurers may act in concert with respect to rates.

Effective 28 Aug 1947

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.430. Insurers may act in concert with respect to rates. — 1. Subject to the provisions of sections 379.420 to 379.510, two or more licensed insurers may act in concert with each other and with others with respect to any or all matters pertaining to the making of rates, rating plans or rating systems or the preparation or making of insurance policy or bond forms, underwriting rules, surveys, inspections and investigations or the furnishing of loss or expense statistics or other information and data, or carrying on of research.

2. Two or more insurers may act in concert in the making or use of rates when executing fidelity or surety bonds through cosurety or reinsurance, or when affiliated through common ownership, management or control.

(L. 1947 V. II p. 254 § 3)



Section 379.435 Rating organization defined.

Effective 28 Aug 1947

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.435. Rating organization defined. — Any corporation, unincorporated association, partnership, or individual, other than a licensed insurer, which has as its or his object or purpose the making of rates, rating plans, or rating systems shall be known as a "rating organization" and may, subject to the provisions of sections 379.420 to 379.510, conduct such operations in the state of Missouri. No insurer shall be deemed to be a rating organization.

(L. 1947 V. II p. 254 § 3)



Section 379.440 Rating organization must be licensed — who may apply — content of application.

Effective 28 Aug 1947

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.440. Rating organization must be licensed — who may apply — content of application. — 1. No corporation, unincorporated association, partnership, or individual shall act as a rating organization in this state without first filing with the director of the department of insurance, financial institutions and professional registration a written application for, and securing a license as, a rating organization for such kinds of insurance or subdivisions thereof as are specified in its application.

2. Any corporation, unincorporated association, partnership, or individual, whether located within or outside this state may make application for and obtain a license as a rating organization for such kinds of insurance or subdivision or class of risk or a part or combination thereof as are specified in its application, provided it shall meet the requirements for license set forth in sections 379.420 to 379.510.

3. To obtain a license as a rating organization, every such corporation, unincorporated association, partnership or individual shall file therewith

(1) A copy of its constitution, its articles of agreement or association or its certificate of incorporation, and of its bylaws, rules and regulations governing the conduct of its business;

(2) A list of its members and subscribers;

(3) The name and address of a resident of this state upon whom notices or orders of the director of the department of insurance, financial institutions and professional registration or process affecting such rating organization may be served; and

(4) A statement of its qualifications as a rating organization.

(L. 1947 V. II p. 254 § 3)



Section 379.445 Requirements to obtain and retain license.

Effective 28 Aug 1947

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.445. Requirements to obtain and retain license. — To obtain and retain a license, a rating organization shall provide satisfactory evidence to the director of the department of insurance, financial institutions and professional registration that it will

(1) Permit any licensed insurer to become a subscriber to such rating organization or withdraw therefrom without obligation to adhere to its manual of classifications, rules and rates or rating plans or systems;

(2) Neither adopt any rule nor exact any agreement the effect of which would be to prohibit or regulate the payment of dividends, savings or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members or subscribers. A plan for the payment of dividends, savings or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members or subscribers shall not be deemed to be a rating plan or system;

(3) Neither practice nor sanction any plan or act of boycott, coercion or intimidation;

(4) Neither enter into nor sanction any contract or act by which any person is restrained from lawfully engaging in the insurance business;

(5) Submit to examination as prescribed by section 379.475;

(6) Notify the director of the department of insurance, financial institutions and professional registration promptly of every change in its constitution, its articles of agreement or association, or its articles of incorporation and of its bylaws, rules and regulations governing the conduct of its business; its list of members and subscribers; and the name and address of the resident of this state designated by it upon whom notices or orders of the director or process affecting such organization may be served.

(L. 1947 V. II p. 254 § 3)



Section 379.450 Director to grant or deny license.

Effective 28 Aug 1947

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.450. Director to grant or deny license. — 1. If the director of the department of insurance, financial institutions and professional registration finds that the applicant meets the licensing requirements of sections 379.420 to 379.510 applicable to it and is trustworthy and competent to act as a rating organization and that its constitution, articles of agreement or association or certificate of incorporation, and its bylaws, rules and regulations governing the conduct of its business conform to the requirements of sections 379.420 to 379.510, he shall issue a license specifying the kinds of insurance or subdivisions thereof for which the applicant is authorized to act as a rating organization.

2. Every such application shall be granted or denied in whole or in part by the director within sixty days of the date of its filing with him.

3. Licenses issued pursuant to this section shall remain in effect until revoked as provided in sections 379.420 to 379.510.

(L. 1947 V. II p. 254 § 3)



Section 379.455 Advisory organizations.

Effective 28 Aug 1947

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.455. Advisory organizations. — 1. Any corporation, unincorporated association, partnership or individual, other than a licensed insurer, whether located within or outside this state, which prepares policy forms, makes underwriting rules, surveys or inspections incident to but not including the making of rates, rating plans or rating systems, or which collects and furnishes to licensed insurers or rating organizations loss or expense statistics or other statistical information and data and acts in an advisory as distinguished from a ratemaking capacity shall be known as an advisory organization and shall file with the director

(1) A copy of its constitution, its articles of agreement or association or its certificate of incorporation, and of its bylaws, rules and regulations governing its activities;

(2) A list of its members;

(3) The name and address of a resident of this state upon whom notices or orders of the director or process issued at his direction may be served; and

(4) An agreement that the director may examine such advisory organization in accordance with the provisions of section 379.475.

2. Every such advisory organization shall notify the director promptly of every change in its constitution, its articles of agreement or association, or its articles of incorporation and of its bylaws, rules and regulations governing the conduct of its business, its list of members and subscribers, and the name and address of the resident of this state designated by it upon whom notices or orders of the director or process affecting such organization may be served.

3. No such group, association or organization shall engage in any unfair or unreasonable practice with respect to its activities.

(L. 1947 V. II p. 254 § 3)



Section 379.460 Joint underwriting groups.

Effective 28 Aug 1947

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.460. Joint underwriting groups. — 1. Every group, association or other organization of insurers which engages in joint underwriting through joint reinsurance shall file with the director

(1) A copy of its constitution, its articles of agreement or association or its certificate of incorporation, and of its bylaws, rules and regulations governing its activities;

(2) A list of its members;

(3) The name and address of a resident of this state upon whom notices or orders of the director or process issued at his direction may be served; and

(4) An agreement that the director may examine such organization in accordance with the provisions of section 379.475.

2. Every such group, association or other organization shall notify the director promptly of every change in its constitution, its articles of agreement or association, or its articles of incorporation and of its bylaws, rules and regulations governing the conduct of its business, its list of members and subscribers, and the name and address of the resident of this state designated by it upon whom notices or orders of the director or process affecting such organization may be served.

3. No such group, association or organization shall engage in any unfair or unreasonable practice with respect to its activities.

(L. 1947 V. II p. 254 § 3)



Section 379.465 Exchange of information — agreement to rates.

Effective 28 Aug 1947

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.465. Exchange of information — agreement to rates. — 1. Every rating organization and insurer may exchange information and experience data with insurers and rating organizations in this and other states and may consult with them with respect to ratemaking and the application of rating systems.

2. With the approval of the director, agreements may be made between two or more insurers to adhere to rates, rating plans, rating systems or underwriting practices or uniform modifications thereof for any of the classes of insurance included in sections 379.420 to 379.510.

3. With the approval of the director, agreements may also be made among insurers with respect to the equitable apportionment among them of insurance which may be afforded applicants who are in good faith entitled to but who are unable to procure such insurance through ordinary methods, and with respect to the use of reasonable rate modifications for such insurance.

4. Such agreements shall be submitted in written form to the director for his consideration together with such information as he may require to determine whether they are consistent with the provisions of sections 379.420 to 379.510 and otherwise in the public interest.

(L. 1947 V. II p. 254 § 3)



Section 379.470 Provisions governing rates.

Effective 16 Oct 2015, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

*379.470. Provisions governing rates. — The rates made by each insurer or rating organization shall be subject to the following provisions:

(1) Rates shall not be excessive or inadequate, as herein defined, nor shall they be unfairly discriminatory;

(2) No rate shall be held to be excessive unless such rate is unreasonably high for the insurance provided and a reasonable degree of competition does not exist in the area with respect to the classification to which such rate is applicable;

(3) No rate shall be held to be inadequate unless such rate is unreasonably low for the insurance provided and the continued use of such rate endangers the solvency of the insurer using the same, or unless such rate is unreasonably low for the insurance provided and the use of such rate by the insurer using same has, or if continued will have, the effect of destroying competition or creating a monopoly;

(4) Due consideration shall be given to past and prospective loss experience within this state and consideration may also be given to past and prospective loss experience outside this state to the extent appropriate. Each insurer and rating organization may also give consideration to physical hazards, to catastrophe hazards, if any, to a reasonable margin for underwriting profit and contingencies, to dividends, savings or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members or subscribers, to past and prospective expenses both countrywide and those especially applicable to this state, and to any other factors within or outside this state which the insurer or rating organization deems relevant to the making of rates;

(5) The systems of expense provisions included in the rates for use by any insurer or group of insurers may differ from those of other insurers or groups of insurers to reflect the requirements of the operating methods of any such insurer or group with respect to any kind of insurance, or with respect to any subdivision or combination thereof for which subdivision or combination separate expense provisions are applicable;

(6) Risks may be grouped by classifications for the establishment of rates and minimum premiums. Classification rates may be modified to produce rates for individual risks in accordance with standards for measuring variations in hazards or expense provisions, or both. Such standards may measure any differences among risks that can be demonstrated to have a probable effect upon losses or expenses. Classifications or modifications of classification or any portion or any division thereof, of risks may be predicated upon size, expense, management, individual experience, purpose of insurance, location or dispersion of hazard, or any other reasonable considerations, provided such classifications and modifications shall be applicable to the fullest practicable extent to all risks under the same or substantially the same circumstances or conditions. Classification rates may also be modified to produce rates for individual or special risks which are not susceptible to measurement by any established standards;

(7) Except to the extent necessary to meet the provisions of subdivision (1) of this section, uniformity among insurers in any matters within the scope of this section is not required;

(8) Any rate, rating schedule, rating system, or rating plan may return or refund a portion of its expense savings to the insured if the insured makes no reportable claim under specified coverages within a prescribed period of time established by the insurer, regardless of whether such claim is due to the fault of the insured. Such return of savings may be represented as a predetermined portion of the premium, and shall not constitute a rebate or an unfair trade practice under sections 375.930 to 375.948.

(L. 1947 V. II p. 254 § 2, A.L. 2015 H.B. 1022)

*Effective 10-16-15, see § 21.250. H.B. 1022 was vetoed on July 10, 2015. The veto was overridden September 16, 2015.



Section 379.475 Director to examine — powers — cost — director may accept examination by other state.

Effective 28 Aug 1947

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.475. Director to examine — powers — cost — director may accept examination by other state. — 1. The director of the department of insurance, financial institutions and professional registration shall have the power, at any time he may deem it advisable, to examine any insurer writing any class of insurance which is subject to the provisions of sections 379.420 to 379.510, any rating organization licensed under said sections, any advisory organization referred to in section 379.455, and every group, association, or other organization referred to in section 379.460.

2. The examination of an insurer may be made during the course of an examination pursuant to provisions of other laws of this state.

3. It shall be the duty of the director at least once every three years to make or cause to be made an examination of every rating organization licensed under sections 379.420 to 379.510.

4. During the course of any examination provided for in this section the officers, managers, agents and employees of the insurer, rating organization, advisory organization, or group, association or other organization may be examined under oath and shall exhibit all books, records, accounts, documents, or agreements governing its method of operation as may be requested by the director.

5. The reasonable cost of any examination provided for in this section shall be paid by the insurer, rating organization, advisory organization or group, association, or other organization undergoing such examination.

6. The director may accept the report of an examination made by the insurance supervisory official of another state in lieu of any examination provided for in this section.

(L. 1947 V. II p. 254 § 4)



Section 379.480 Purpose of examination — hearing — orders.

Effective 28 Aug 1947

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.480. Purpose of examination — hearing — orders. — 1. The purpose of examination, as herein provided for, is to enable the director to ascertain whether there is compliance with the provisions of sections 379.420 to 379.510.

2. If as a result of such examination the director has reason to believe that any rate, rating plan or rating system made or used by a rating organization or by an insurer does not meet the standards and provisions of sections 379.420 to 379.510 applicable to it, or that a rating organization or an advisory organization or group, association or other organization referred to in section 379.460 is not in compliance with the provisions of sections 379.420 to 379.510 applicable to it, the director may hold a public hearing in connection therewith, providing that within a reasonable period of time, which shall be not less than ten days before the date of such hearing, he shall mail written notice specifying the matters to be considered at such hearing to every person or organization believed by him not to be in compliance with the provisions of sections 379.420 to 379.510.

3. If the director, after such hearing, for good cause finds that such rate, rating plan or rating system does not meet the provisions of sections 379.420 to 379.510, he shall issue an order specifying in what respects any such rate, rating plan or rating system fails to meet the provisions of sections 379.420 to 379.510 and stating when, within a reasonable period of time thereafter, the further use of such rate, rating plan or rating system by the rating organization or insurer which is the subject of the examination shall be prohibited and a copy of such order shall be sent to such rating organization or insurer; that a rating organization, an advisory organization, or any group, association or other organization mentioned in section 379.460, is not in compliance with the provisions of sections 379.420 to 379.510, he shall issue a written order to such rating organization, advisory organization or other group, association or organization, specifying in what respect it is not complying with the provisions of sections 379.420 to 379.510 and requiring compliance.

(L. 1947 V. II p. 254 § 4)



Section 379.485 Penalties for failure to comply — powers of director.

Effective 28 Aug 1947

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.485. Penalties for failure to comply — powers of director. — 1. If any rating organization or insurer shall fail to comply with an order of the director lawfully made by him under section 379.480, the director may, in addition to other penalties provided in sections 379.420 to 379.510 or any other law, suspend or revoke the license of such rating organization or insurer with respect to the class or classes of insurance as to which there is such failure to comply.

2. No penalty provided in sections 379.420 to 379.510 or any suspension or revocation of license as herein provided shall be imposed except upon a written order of the director stating his findings.

3. The director's power to suspend or revoke shall include the power to modify, rescind, or reverse such suspension or revocation.

(L. 1947 V. II p. 254 § 4)



Section 379.490 May use rating plans or systems.

Effective 28 Aug 1947

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.490. May use rating plans or systems. — Any rate, rating plan or rating system made or adopted by an insurer or by a rating organization licensed hereunder and any modifications and amendments thereto may be used subject to the provisions of sections 379.420 to 379.510.

(L. 1947 V. II p. 254 § 5)



Section 379.495 Payment of dividends not regulated.

Effective 28 Aug 1947

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.495. Payment of dividends not regulated. — 1. Nothing in sections 379.420 to 379.510 shall be construed to prohibit or regulate the payment of dividends, savings, or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members or subscribers.

2. No plan for the payment of dividends, savings, or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members or subscribers shall be deemed to be a rating plan or system.

(L. 1947 V. II p. 254 § 6)



Section 379.500 Freedom of contract for fees not restricted.

Effective 28 Aug 1947

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.500. Freedom of contract for fees not restricted. — Nothing in sections 379.420 to 379.510 shall abridge or restrict the freedom of contract of insurers, agents, or brokers with reference to the amount of commissions or fees to be paid to such agents or brokers by insurers, and such payments are expressly authorized.

(L. 1947 V. II p. 254 § 7)



Section 379.505 Hearings on orders — notice — rules of pleading and evidence — review — effective date of order.

Effective 28 Aug 1947

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.505. Hearings on orders — notice — rules of pleading and evidence — review — effective date of order. — 1. Any insurer or rating organization aggrieved by any order or decision of the director made without a hearing, may, within thirty days after notice of the order to the insurer or organization, make written request to the director for a hearing thereon.

2. The director shall hear such party or parties within twenty days after receipt of such request and shall give not less than ten days' written notice of the time and place of the hearing.

3. Within fifteen days after such hearing the director shall affirm, reverse or modify his previous action, specifying his reasons therefor. Pending such hearing and decision thereon the director shall suspend the effective date of his previous action.

4. Nothing contained in sections 379.420 to 379.510 shall require the observance at any hearing of formal rules of pleading or evidence.

5. Any order, rule or decision of the director under sections 379.420 to 379.510 shall be subject to review by the courts of this state as provided in chapter 536.

6. No order, rule or decision of the director which is submitted for judicial review may become effective until after final action or decision by the court, but if approved or affirmed by the court, such order, rule or decision shall relate back to the date of its making by the director.

(L. 1947 V. II p. 254 § 8)



Section 379.510 Penalty for violation of orders.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.510. Penalty for violation of orders. — 1. If the director determines that any person has violated a final order of the director under sections 379.420 to 379.510, the director may issue such administrative orders as authorized under section 374.046. A violation of any of these sections is a level two violation under section 374.049.

2. If the director believes that a person has violated a final order of the director under sections 379.420 to 379.510, the director may maintain a civil action for relief authorized under section 374.048. A violation of any of these sections is a level two violation under section 374.049.

(L. 1947 V. II p. 254 § 9, A.L. 2007 S.B. 66)



Section 379.515 May reorganize and extend corporate existence.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.515. May reorganize and extend corporate existence. — Any corporation now or hereafter organized and incorporated or existing under any general or special law of this state to do any insurance business other than that of life insurance the period of whose corporate existence is about to terminate may reorganize and extend and continue its corporate existence under the general laws of this state in the manner herein provided.

(RSMo 1939 § 5990)

Prior revisions: 1929 § 5879; 1919 § 6289



Section 379.520 Content of articles of association.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.520. Content of articles of association. — Whenever any such corporation desires to avail itself of the provisions of sections 379.515 to 379.580 and to reorganize and extend and continue its corporate existence under the general laws of this state after the time limited by law or its charter for the termination of its corporate existence, the directors thereof shall within one year prior to such time draw up and submit to its stockholders, if it be a stock company, or to its policyholders if it be a mutual company, or to its stockholders and its policyholders in its mutual department if it be a stock and mutual company, articles of association, which shall set forth

(1) The name of the company;

(2) The place where the principal office for the transaction of business shall be located;

(3) The specific kinds of business it proposes to transact;

(4) The period of time for which its corporate existence shall be extended and continued;

(5) The manner in which the corporate powers granted under the general insurance statutes shall be exercised, showing the number of directors, which shall not be more than twenty-five nor less than nine, and such other particulars as may be necessary to make manifest the objects and purposes of the corporation; provided, however, that the name of the corporation shall not be changed, nor shall the objects or plan of business embrace any other or more than under the general insurance statutes of this state can be carried on by any one corporation.

(RSMo 1939 § 5991)

Prior revisions: 1929 § 5880; 1919 § 6290



Section 379.525 Additional requirements for articles of association.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.525. Additional requirements for articles of association. — 1. If such company be a stock company, then the articles of association shall set forth, in addition to the requirements of section 379.520, the amount of the capital stock, the number of shares into which it shall have been divided, and the amount which has been paid upon each share, and if the capital stock is less than that required by the general statutes it shall be increased to at least that amount.

2. If such company be a mutual company, its articles of association shall set forth, in addition to what is required by section 379.520, the number of policyholders, the amount of premium notes, their face value, the amount of assessments paid thereon, and in all cases the amount of cash and other assets, itemized, held and owned by such company; provided, that the aggregate amount of assets shall not be of less value than required by new companies organizing under the insurance statutes of this state concerning mutual companies.

(RSMo 1939 § 5992)

Prior revisions: 1929 § 5881; 1919 § 6291



Section 379.530 Special meeting to be called — notice.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.530. Special meeting to be called — notice. — After drafting the proposed articles of association, it shall be the duty of the directors of said company to call a special meeting, if a stock company, of its stockholders; if a mutual company, of its policyholders; or if a stock and mutual company, of its stockholders and its policyholders in the mutual department, by a notice, which shall be published at least once a week in some newspaper of general circulation in the city, county or town in which said company is located, the first insertion to be not less than sixty days, the last to be not less than one nor more than six days, previous to the day on which such meeting shall be held, but if there be no newspaper published therein, then in some newspaper published in the next nearest county, and by posting up a handbill in the office of said company; said notice shall state the time and place of the meeting and the objects thereof, and shall further state where a draft of the proposed articles of association can be seen and examined.

(RSMo 1939 § 5993)

Prior revisions: 1929 § 5882; 1919 § 6292



Section 379.535 Propositions for reorganization and extension of corporate existence to be voted on.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.535. Propositions for reorganization and extension of corporate existence to be voted on. — 1. At the time and place designated, the proposition as to the reorganization and extension and continuance of the corporate existence of such company under the general laws of the state, increase of capital stock if necessary, and adoption of the proposed articles of association, as submitted or amended, shall be voted upon.

2. If a stock company, the assent of the person holding a majority in amount of the capital stock issued by the company and then outstanding, or if it be a mutual company, the assent of a majority in number of the policyholders thereof, or if it be a stock and mutual company, the assent of the persons holding a majority in amount of the capital stock issued by the company and then outstanding and a majority in number of the policyholders in the mutual department of the company, shall be requisite for the adoption of the propositions submitted; and in addition, any company doing a stock and mutual business may submit and determine in the same manner, and decide upon continuing either of the two plans of insurance and discontinuing the other; provided, that the right of any stockholder or policyholder not assenting to such proposition to have paid or distributed to him his equitable interest or proportion, if any, in the net assets which such company might have at the time limited by law or its charter for the termination of its corporate existence shall not be prejudiced by such reorganization and extension and continuance of the corporate existence of such company, but the value of such equitable interest or proportion in such net assets shall be secured and paid to him as herein provided.

(RSMo 1939 § 5994)

Prior revisions: 1929 § 5883; 1919 § 6293



Section 379.540 Articles to be acknowledged and declaration of proceeding to be made.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.540. Articles to be acknowledged and declaration of proceeding to be made. — 1. If the assent is obtained as provided in section 379.535, the directors of the company, or a majority of them, or any five stockholders, may sign and acknowledge the articles of association adopted in the same manner provided for the acknowledgment of deeds, and the president and secretary of the meeting shall draw up a declaration in the form of an affidavit verified by them, which shall set forth the proceedings of the meeting, the propositions acted upon, the number of votes cast upon each proposition submitted, the number of votes cast in favor of and the number of votes cast against the same, and, if it be a stock company, the amount of stock held respectively by those voting in favor of and against the same, and if the company be a stock company the amount of stock held by persons not voting, or if a mutual company the number of policyholders not voting, or if a stock and mutual company the amount of stock held by persons not voting and the number of policyholders in the mutual department not voting upon such propositions; to which declaration shall be attached the articles of association as adopted by the meeting and acknowledged as aforesaid.

2. Said declaration and articles of association shall thereupon be delivered to the board of directors and shall be by them submitted to and filed with the director of the department of insurance, financial institutions and professional registration of this state.

(RSMo 1939 § 5995)

Prior revisions: 1929 § 5884; 1919 § 6294



Section 379.545 Duty of director.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.545. Duty of director. — Said director, if satisfied that the said propositions for reorganization and extension and continuance of the corporate existence of the company under the general laws and articles of association have been duly adopted, and that the said articles of association are in conformity with the general insurance statutes of this state, and that said articles of association have been submitted to the attorney general in accordance with the requirements of section 379.040, if a stock company, or of section 379.065, if a mutual company, and have been found by him to be in accordance with the provisions of this chapter and not inconsistent with the constitution of this state, or that of the United States, and have been delivered back to him so certified, shall comply with all the requirements of said sections 379.040 and 379.065 and shall so certify upon said declaration and shall deliver to said company a certified copy of said articles and his certificate, together with authority to reorganize thereunder.

(RSMo 1939 § 5996)

Prior revisions: 1929 § 5885; 1919 § 6295



Section 379.550 Board to accept certificate — file with secretary of state — fee — new board — notify director.

Effective 28 Aug 1947

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.550. Board to accept certificate — file with secretary of state — fee — new board — notify director. — 1. Upon receiving the certificate and authority aforesaid, the board of directors shall by resolution accept the same, and shall file with the secretary of state a copy of said articles of association and of the certificate and authorization of said director, and the corporate existence of said company shall thereupon be deemed and held extended and continued for the period mentioned in said articles of association, and a certificate by the secretary of state, under the seal of the state, that said corporation has been duly organized and its corporate existence extended and continued for such period shall be taken by all courts as evidence of the continued corporate existence of such company.

2. They shall also, at the time of filing said articles, pay to the state director of revenue the fee required of new companies on filing articles of corporation.

3. If a new board of directors is designated in the articles of association, they shall at the time originally limited by law or the charter of the company for the termination of its corporate existence enter upon the performance of their duties.

4. After such time the board of directors of the company shall make the necessary changes, if any, in the stock and business of the company to conform to the articles of association and the general insurance statutes of this state, and shall thereupon notify the director of the fact that the company is prepared to continue operations under the general insurance statutes and articles of association aforesaid.

(RSMo 1939 § 5997, A.L. 1947 V. I p. 331)

Prior revisions: 1929 § 5886; 1919 § 6296



Section 379.555 Examination of company and certificate to do business.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.555. Examination of company and certificate to do business. — 1. If, upon examination made by him, the said director shall find that the company has been duly reorganized as provided by this chapter and that its capital is such as set forth in the articles of association, and that its assets, capital, premium notes and investments are of not less amount or value than required of new companies organized under the insurance statutes of this state, and that such company is in sound and solvent condition, according to the insurance statutes of this state, he shall deliver to the officers a certificate to that effect, and an authorization to do business under the general insurance statutes of this state.

2. Any and all special privileges, if any, contained in the original charter of the company or contrary to or not conferred by said articles of association and the general insurance statutes of this state shall cease and determine at the time originally limited by law or its charter for the termination of its corporate existence, and thereafter, unless sooner determined by proceedings under the general insurance statutes, said company shall continue as a corporation and possess all the powers and franchises conferred by and be subject to all the provisions of the general insurance statutes of this state, and for the term specified in the articles of association; provided, however, that said company as reorganized shall not be deemed a new corporation, nor shall such reorganization and extension and continuance of the corporate existence of said company under the general insurance statutes change or affect the title of said company to its assets, nor change or affect its members nor its policies of insurance or other obligations and contracts then existing; but all such shall remain, belong to and be obligatory upon said company as reorganized, in the same manner and with the same effect as under its charter and before such reorganization they pertained to and were held by and were obligatory upon said company, subject to the general insurance and corporation laws of this state.

(RSMo 1939 § 5998)

Prior revisions: 1929 § 5887; 1919 § 6297



Section 379.560 Value of equitable interests of nonassenting stockholders or policyholders to be paid to them.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.560. Value of equitable interests of nonassenting stockholders or policyholders to be paid to them. — If the assent be obtained as provided in section 379.535, but there be any stockholders or policyholders who have not at such meeting given their assent to such propositions to reorganize and extend and continue the corporate existence of the company under the general insurance statutes of the state, and such stockholders or policyholders shall not thereafter and prior to the expiration of the time herein provided for the filing of the petition of said company in the circuit court have delivered to such company their written assent or ratification of such propositions, then such equitable interests or proportions, if any, as such stockholders or policyholders not so assenting or ratifying such propositions have in the net assets which such company had at the time originally limited by law or its charter for the termination of its corporate existence shall be ascertained and paid and distributed to them as herein provided.

(RSMo 1939 § 5999)

Prior revisions: 1929 § 5888; 1919 § 6298



Section 379.565 Suit in circuit court to determine value.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.565. Suit in circuit court to determine value. — In such event, said company shall within six months after the time originally limited by law or its charter for the termination of its corporate existence file a petition in equity in the circuit court of the county where its principal office or place of business shall be located setting forth in its petition the facts regarding the proceedings taken by it toward such reorganization and extension and continuance of the corporate existence of such company, the condition of the company and a description of its assets at the time so as aforesaid limited for the termination of its corporate existence, and if a stock company the amount of its capital stock and the number of stockholders and the amount of the stock held by them, respectively, assenting to or ratifying and not assenting to or ratifying such reorganization and extension and continuance of the corporate existence of such company, or if a mutual company the number of policyholders respectively assenting to or ratifying and not assenting to or ratifying the same, or if a stock and mutual company the number of stockholders respectively assenting to or ratifying and not assenting to or ratifying the same and the amount of stock held by them respectively and the number of policyholders in the mutual department respectively assenting to or ratifying and not assenting to or ratifying the same, and praying the court to ascertain and by its judgment and decree to determine the persons who were such stockholders or policyholders of said company at the time originally limited by law or its charter for the termination of its corporate existence who have not assented to or ratified such reorganization and extension and continuance of the corporate existence of such company and the value of their respective equitable interests or proportions, if any, in the net assets which such company had at the time originally limited by law or its charter for the termination of its corporate existence, and authorizing and directing it to pay to such persons the value of their respective equitable interests or proportions in such net assets in full satisfaction of their respective claims and interests in such assets.

(RSMo 1939 § 5999)

Prior revisions: 1929 § 5888; 1919 § 6298



Section 379.570 Publication of notice — proceedings.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.570. Publication of notice — proceedings. — 1. On the filing of said petition with the clerk of said court, it shall be the duty of said clerk to cause a notice to be published in some newspaper published in the county where the cause is pending, and if there is no newspaper published in said county, then in some newspaper published in the next nearest county, addressed to all whom it may concern, and setting forth the filing of said petition and stating briefly the object and general nature of the petition and that a judgment and decree will be entered in said cause at the next term of the said court after due publication of said notice, as prayed in said petition.

2. And at the next term of said court after due publication of said notice, as herein provided, the court shall hear the said petition and the evidence which may be produced by the petitioner and by any person interested in such company as a stockholder, if it be a stock company, or as a policyholder if it be a mutual company, or as a stockholder or a policyholder in its mutual department if it be a stock and mutual company, at the time originally limited by law or its charter for the termination of the corporate existence of such company who has not assented to or ratified such reorganization and extension and continuance of the corporate existence of such company, and shall make and enter its judgment and decree ascertaining and determining the number and names of the persons who were stockholders if it be a stock company, or who were policyholders if it be a mutual company, or who were stockholders or policyholders in its mutual department if it be a stock and mutual company, of said company at the time originally limited by law or its charter for the termination of its corporate existence who have not assented to or ratified such reorganization and extension and continuance of the corporate existence of such company and the value of their respective equitable interests or proportions in its net assets at that time, and authorizing and directing such company to pay to them respectively the value of their equitable interests or proportions in such net assets as thus ascertained and determined in full satisfaction of their respective claims and interests in such net assets; and thereupon payment by said company to such stockholders or policyholders of the value of their respective equitable interests or proportions in such net assets as thus ascertained and determined such stockholders or policyholders shall have no further claims or interests in such assets of said company; provided, that the court may, if it deem it advisable, refer the matter to some suitable person as referee to hear said matter and ascertain and report to the court his findings concerning the same, as in other cases.

(RSMo 1939 § 6000)

Prior revisions: 1929 § 5889; 1919 § 6299



Section 379.575 Who may appear — proceedings, how governed.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.575. Who may appear — proceedings, how governed. — 1. Any person interested in such company as a stockholder, if it be a stock company, or as a policyholder if it be a mutual company, or as a stockholder or a policyholder in its mutual department, at the time originally limited by law or its charter for the termination of its corporate existence who has not assented to or ratified such reorganization and extension and continuance of the corporate existence of such company shall be entitled to appear as a defendant and be heard in said cause.

2. The proceedings in such cause shall, as near as may be, conform to and be governed by the laws regulating practice in civil cases.

(RSMo 1939 § 6001)

Prior revisions: 1929 § 5890; 1919 § 6300



Section 379.580 Costs — by whom paid.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.580. Costs — by whom paid. — All costs of such proceeding prior to and including the judgment and decree of the court, or, if the matter be referred, prior to and including the filing and approval of the referee's report, shall be paid by the petitioner, and the court, as to all costs made subsequent thereto, shall make such order as in its discretion may be deemed just.

(RSMo 1939 § 6002)

Prior revisions: 1929 § 5891; 1919 § 6301



Section 379.585 Company having special charter may accept general insurance laws.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.585. Company having special charter may accept general insurance laws. — Any insurance company, other than life, incorporated and organized under the laws of this state, and now doing business in this state, may surrender its charter, and accept in lieu of said charter the provisions of the general insurance statutes, and reorganize thereunder in the manner herein set forth.

(RSMo 1939 § 5941)

Prior revisions: 1929 § 5830; 1919 § 6240; 1909 § 7031



Section 379.590 Content of articles of association.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.590. Content of articles of association. — When any such company desires to avail itself of the provisions of sections 379.585 to 379.625, the directors thereof shall draw up articles of association which shall set forth

(1) The name of the company;

(2) The place where the principal office for the transaction of business shall be located;

(3) The specific kind of business it proposes to transact;

(4) The manner in which the corporate powers granted under the general insurance statutes shall be exercised, showing the number of directors, which shall not be more than thirteen nor less than nine, and such other particulars as may be necessary to make manifest the objects and purposes of the corporation; provided, however, that the name of the corporation shall not be changed, nor shall the object or plan of business embrace any others than those designated in the existing charter, nor embrace more than under the general insurance statutes of this state can be carried on by any one corporation.

(RSMo 1939 § 5942)

Prior revisions: 1929 § 5831; 1919 § 6241; 1909 § 7032



Section 379.595 Additional requirements of articles of association.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.595. Additional requirements of articles of association. — 1. If such company be a stock company, then the articles of association shall set forth, in addition to the requirements of section 379.590, the amount of capital stock, the number of shares in which it shall have been divided, and the amount which has been paid upon each share, and if the capital stock is less than that required by general statutes, it shall be increased to at least that amount.

2. If such company be a mutual company, its articles of association shall set forth, in addition to what is required by section 379.590, the number of policyholders, the amount of premium notes, their face value, the amount of assessments paid thereon, and in all cases the amount of cash and other assets, itemized, held and owned by such company; provided, that the aggregate amount of the assets shall not be of less value than required by new companies organizing under the insurance statutes of this state concerning mutual companies.

(RSMo 1939 § 5943)

Prior revisions: 1929 § 5832; 1919 § 6242; 1909 § 7033



Section 379.600 Special meeting to be called — notice.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.600. Special meeting to be called — notice. — After drafting the proposed articles of association, it shall be the duty of the directors of said company to call a special meeting, if a stock company, of its stockholders, if a mutual company, of its policyholders, or if a stock and mutual company, of its stockholders and its policyholders in the mutual department, by a notice, which shall be published at least once a week in some newspaper of general circulation in the city, county or town in which said company is located, the first insertion to be not less than sixty days, the last to be not less than one or more than six days previous to the day on which such meeting shall be held, but if there be no newspaper published therein, then in some newspaper published in the next nearest county, and by posting up a handbill in the office of said company; said notice shall state the time and place of the meeting and the objects thereof, and shall further state where a draft of the proposed articles of association can be seen and examined.

(RSMo 1939 § 5944)

Prior revisions: 1929 § 5833; 1919 § 6243; 1909 § 70334



Section 379.605 Proposition to surrender to be voted on.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.605. Proposition to surrender to be voted on. — 1. At the time and place designated, the proposition as to the surrender of the charter, adoption of the general insurance statutes in lieu thereof, reorganization thereunder, increase of stock, if necessary, and adoption of the proposed articles of association, as submitted or amended, shall be voted upon.

2. If a stock company, the assent of the persons holding all of the stock issued by the company, and then outstanding, or if it be a mutual company, the assent of all the policyholders, and if the company be a stock and mutual company, the assent of all the stockholders and of the policyholders in the mutual department, shall be requisite for the adoption of the propositions submitted; and, in addition, any company doing a stock and mutual business may submit and determine in the same manner and decide upon continuing either of the two plans of insurance and discontinuing the other.

(RSMo 1939 § 5945)

Prior revisions: 1929 § 5834; 1919 § 6244; 1909 § 7035



Section 379.610 Acknowledgment and declaration to be made.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.610. Acknowledgment and declaration to be made. — 1. If the assent is obtained as provided in section 379.605, the directors of the company, or a majority of them, or any five stockholders, or if a mutual company, any five policyholders, may sign and acknowledge the articles of association adopted, in the same manner provided for acknowledgment of deeds, and the president and secretary of the meeting shall draw up a declaration in the form of an affidavit, verified by them, which shall set forth the proceedings of the meeting, the propositions acted upon, the number of votes cast upon each proposition submitted to which declaration shall be attached the articles of association as adopted by the meeting and acknowledged as aforesaid.

2. Said declaration and articles of association shall thereupon be delivered to the board of directors, and shall be by them submitted to and filed with the director of the department of insurance, financial institutions and professional registration of this state.

(RSMo 1939 § 5946)

Prior revisions: 1929 § 5835; 1919 § 6245; 1909 § 7036



Section 379.615 Duty of director.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.615. Duty of director. — Said director, if satisfied that the proposed surrender of the existing charter and substitution therefor of the articles of association have been duly adopted, and that the said articles of association are in conformity with the general insurance statutes of this state, and that said articles of association have been submitted to the attorney general in accordance with the requirements of section 379.040, and have been found by him to be in accordance with the provisions of this chapter, and not inconsistent with the constitution of this state, or that of the United States, and have been delivered back to him so certified, shall comply with all the requirements of said section 379.040, and shall so certify upon said declaration, and shall deliver to said company a certified copy of said articles and his certificate, together with authority to the company to reorganize thereunder.

(RSMo 1939 § 5947)

Prior revisions: 1929 § 5836; 1919 § 6246; 1909 § 7037



Section 379.620 Acceptance by resolution of directors.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.620. Acceptance by resolution of directors. — Upon receiving the certificate and authorization aforesaid, the board of directors shall, by resolution, accept the same, and shall file with the secretary of state a copy of said articles of association and of the certificate and authorization of said director, and the corporate existence shall date from the time of filing said copies of such articles and a certificate by the secretary of state, under the seal of the state, that said corporation has been duly organized, shall be taken by all courts of this state as evidence of the corporate existence of such corporation. They shall also, at the time of filing said articles, pay into the state treasury the fee required of new companies on filing articles of corporation. If a new board of directors is designated in the articles of association, they shall at once enter upon the performance of their duties. The board of directors designated in the articles of association shall thereupon make the necessary changes in the stock and business of the company to conform to the articles of association and the general insurance statutes of this state, and shall thereupon notify the director of the department of insurance, financial institutions and professional registration of the fact that the company is prepared to continue operations under the general insurance statutes and articles of association aforesaid.

(RSMo 1939 § 5948)

Prior revisions: 1929 § 5837; 1919 § 6247; 1909 § 7038



Section 379.625 Certificate to do business.

Effective 28 Aug 1939

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.625. Certificate to do business. — 1. If, upon examination made by him, the said director of the department of insurance, financial institutions and professional registration shall find that the company has been duly reorganized as provided by this chapter, and that its assets, capital, premium notes and investments are such as set forth in the articles of association required in sections 379.585 to 379.625, and that such company is in sound and solvent condition, according to the insurance statutes of this state, he shall deliver to the officers thereof a certificate to that effect, and an authorization to do business under the general insurance statutes of this state.

2. Thereupon the charter of said company shall be held and shall be considered as surrendered, and the articles of association and the general insurance statutes of this state substituted in lieu thereof.

3. Any and all special privileges contained in said charter contrary to or not conferred by said articles of association and general insurance statutes shall cease and determine, and thereafter, unless sooner determined by proceedings under the general statutes, said company shall continue as a corporation, and possess all the powers and franchises conferred by and be subject to all the provisions of the general insurance statutes of this state, and for the term specified in the articles of association; provided, however, that said company as reorganized shall not be deemed a new corporation, nor shall such reorganization, under and by the acceptance of the provisions of the general insurance statutes, change or affect the title of said company to its assets, nor change or affect its membership nor its policies of insurance or other obligations and contracts then existing; but all such shall remain, belong to and be obligatory upon said company as reorganized, in the same manner and with the same effect as under its charter and before such reorganization they pertained to and were held by and were obligatory upon said company, subject to the general insurance and corporation laws of this state.

(RSMo 1939 § 5949)

Prior revisions: 1929 § 5838; 1919 § 6248; 1909 § 7039



Section 379.650 Exchange of reciprocal or interinsurance contracts authorized — classes of insurance allowed.

Effective 28 Aug 1989

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.650. Exchange of reciprocal or interinsurance contracts authorized — classes of insurance allowed. — 1. Individuals, partnerships and corporations of this state, hereby designated subscribers, are hereby authorized to exchange either assessable or nonassessable reciprocal or interinsurance contracts with each other, or with individuals, partnerships and corporations of other states and countries, providing indemnity among themselves, for the purpose of making insurance regarding the following classes:

(1) Property which shall consist of insurance on the following subclasses:

(a) Marine, inland marine, and transportation;

(b) Animals;

(c) All other real and personal property, intangible or tangible;

(2) Liability, which shall consist of insurance for the following subclasses:

(a) Workers' compensation and employers' liability;

(b) Professional malpractice;

(c) Contractual liability;

(d) All other legal liability of the insured to another;

(3) Fidelity and surety;

(4) Accident and health, including death by accident;

(5) Miscellaneous, consisting of all other legitimate forms of insurance not described above but excluding life and annuities.

2. Subscribers exchanging assessable contracts shall not at the same time exchange nonassessable contracts; and provided, further, that if an assessable contract is exchanged the subscriber's agreement shall provide that a subscriber shall be subject to a contingent liability of at least one premium deposit.

(RSMo 1939 § 6078, A.L. 1957 p. 216, A.L. 1967 p. 516, A.L. 1989 S.B. 250)

Prior revisions: 1929 § 5966; 1919 § 6374



Section 379.660 Contracts to be executed through attorney in fact.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.660. Contracts to be executed through attorney in fact. — The contracts may be executed by an attorney in fact, herein designated attorney, duly authorized and acting for the subscribers, and the attorney may be a corporation. The office or offices of the attorney, herein defined as an exchange, may be maintained at such places as may be designated by the subscribers in the power of attorney.

(RSMo 1939 § 6079, A.L. 1967 p. 516)

Prior revisions: 1929 § 5967; 1919 § 6375



Section 379.670 Application for license, contents — requirements.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.670. Application for license, contents — requirements. — The subscribers so contracting among themselves shall, through their attorney, file with the director of the department of insurance, financial institutions and professional registration of this state a declaration verified by the oath of the attorney setting forth:

(1) The name or title of the office at which the subscribers propose to exchange indemnity contracts. The name or title shall not be so similar to any other name or title previously adopted by a similar organization or by any insurance corporation or association as in the opinion of the director of the department of insurance, financial institutions and professional registration is calculated to result in confusion or deception;

(2) The kind or kinds of insurance to be effected or exchanged;

(3) A copy of the form of policy contract or agreement under or by which the insurance is to be effected or exchanged;

(4) A copy of the form of power of attorney or other authority of the attorney under which the insurance is to be effected or exchanged;

(5) The location of the offices from which the contracts or agreements are to be issued;

(6) That, except as to the kinds of insurance herein specifically mentioned in this subdivision, applications have been made for indemnity upon at least one hundred separate risks aggregating not less than one and one-half million dollars represented by executed contracts or bona fide applications to become concurrently effective. In the case of employer's liability or workers' compensation insurance, applications shall have been made for indemnity upon at least one hundred separate risks covering a total payroll of not less than two and one-half million dollars as represented by executed contracts or bona fide applications to become concurrently effective. In the case of automobile insurance, applications shall have been made for indemnity upon at least one thousand motor vehicles or for insurance aggregating not less than one and one-half million dollars represented by executed contracts or bona fide applications to become concurrently effective on any or all classes of automobile insurance effected by the subscribers through the attorney;

(7) That there is in the possession of the attorney and available for the payment of losses, assets conforming to the requirements of sections 379.700 and 379.710.

(RSMo 1939 § 6080, A.L. 1967 p. 516)

Prior revisions: 1929 § 5968; 1919 § 6376



Section 379.680 Service of process on director — method.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.680. Service of process on director — method. — 1. Concurrently with the filing of the declaration provided for by the terms of section 379.670, the attorney shall file with the director of the department of insurance, financial institutions and professional registration an instrument in writing, executed by him for the subscribers, conditioned that, upon the issuance of certificate of authority provided for in section 379.750, service of process may be had upon the director of the department of insurance, financial institutions and professional registration in all suits in this state arising out of the policies, contracts or agreements, which service shall be valid and binding upon all subscribers exchanging at any time reciprocal or interinsurance contracts through the attorney.

2. Three copies of the process shall be served, and the director of the department of insurance, financial institutions and professional registration shall file one copy, forward one copy to the attorney, and return one copy with his admission of service.

(RSMo 1939 § 6081, A.L. 1967 p. 516)

Prior revisions: 1929 § 5969; 1919 § 6377

CROSS REFERENCE:

Service outside of state, 506.500 to 506.520

(1958) Action by assignee of right to return of unearned premiums due policy holders against interinsurance exchange, held within this section so as to authorize service thereunder. State ex rel. Subscribers at Eagle Reciprocal Exchange v. Brady (Mo.), 308 S.W.2d 652.



Section 379.690 Statement of condition and affairs may be required by director — restriction on liability of members.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.690. Statement of condition and affairs may be required by director — restriction on liability of members. — There shall be filed with the director of the department of insurance, financial institutions and professional registration of this state, by the attorney, a statement under the oath of the attorney, showing in the case of fire insurance, the maximum amount of indemnity upon any single risk, and the attorney shall, whenever and as often as the same shall be required, file with the director of the department of insurance, financial institutions and professional registration a statement verified by his oath to the effect that he has examined the commercial rating of the subscribers as shown by the reference book of a commercial agency having at least one hundred thousand subscribers, and that from the examination or from* other information in his possession, it appears that no subscriber has assumed on any single fire insurance risk an amount greater than ten percent of the net worth of the subscriber.

(RSMo 1939 § 6082, A.L. 1967 p. 516)

Prior revisions: 1929 § 5970; 1919 § 6378

*Word "for" in original rolls.



Section 379.700 Reserves required.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.700. Reserves required. — There shall be maintained at all times assets in cash or securities authorized by the laws of the state in which the principal office of the attorney is located for the investment of similar funds of insurance companies doing the same kind of business in* an amount equal to fifty percent of the net annual advance premiums or deposits collected and credited to the accounts of subscribers on policies having one year or less to run and pro rata on those for longer periods; or, in lieu thereof, one hundred percent of the net unearned premiums or deposits collected and credited to the accounts of subscribers, which assets shall not be charged as a liability.

(RSMo 1939 § 6083, A. 1949 H.B. 2092, A.L. 1967 p. 516)

Prior revisions: 1929 § 5971; 1919 § 6379

*Word "in" not in original rolls.



Section 379.710 Surplus required — claim reserve fund — phase-in of requirements.

Effective 28 Aug 1989

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.710. Surplus required — claim reserve fund — phase-in of requirements. — 1. In order to commence writing the business enumerated in only one subdivision of subsection 1 of section 379.650, a reciprocal or interinsurance exchange shall have as a surplus, in addition to other reserves required, a sum in cash or securities amounting to at least one million six hundred thousand dollars.

2. In order to commence writing the business enumerated in more than one of the subdivisions of subsection 1 of section 379.650, a reciprocal or interinsurance exchange shall have as a surplus, in addition to other reserves required, a sum in cash or securities amounting to at least two million four hundred thousand dollars.

3. In order to continue writing new business, any reciprocal or interinsurance exchange shall maintain a surplus in the amount required to commence business.

4. In addition to the foregoing requirements, in the case of employer's liability, public liability, workers' compensation and automobile insurance, there shall be maintained as a claim or loss reserve in cash or securities, assets sufficient to discharge all liabilities on all outstanding losses arising under policies issued, the same to be calculated in accordance with the laws of the state relating to similar reserves for companies insuring similar risks.

5. Violation of any of the provisions of this section by a reciprocal or interinsurance exchange is grounds for the suspension or revocation of its certificate of authority by the director.

6. Notwithstanding any other provision of this section, any reciprocal or interinsurance exchange licensed in this state to write the business specified in one subdivision of subsection 1 of section 379.650 on July 1, 1987, which did not have a surplus of at least one million six hundred thousand dollars on December 31, 1986, may renew its license for business specified therein until December 31, 1989, if it maintains as a surplus, in addition to other sums required, a sum, in cash or securities, if all other conditions are met, amounting to not less than:

(1) On and after December 31, 1989, one million dollars;

(2) On and after December 31, 1990, one million two hundred thousand dollars;

(3) On and after December 31, 1991, one million four hundred thousand dollars;

(4) On and after December 31, 1992, one million six hundred thousand dollars.

7. Notwithstanding any other provision of this section, any reciprocal or interinsurance exchange licensed to do business in this state and to write the business specified in more than one of the subdivisions of subsection 1 of section 379.650 on July 1, 1987, which did not have a surplus of at least two million four hundred thousand dollars on December 31, 1986, may renew its license for business specified therein until December 31, 1989, if it maintains as a surplus, in addition to other sums required, a sum, in cash or securities, if all other conditions are met, amounting to not less than:

(1) On and after December 31, 1989, one million eight hundred thousand dollars;

(2) On and after December 31, 1990, two million dollars;

(3) On and after December 31, 1991, two million two hundred thousand dollars;

(4) On and after December 31, 1992, two million four hundred thousand dollars.

8. Notwithstanding any other provision of this section, any reciprocal or interinsurance exchange, which before August 28, 1989, was lawfully transacting business in this state under the surplus requirements for a reciprocal or interinsurance exchange transacting only one class of insurance but which after August 28, 1989, will be subject to the surplus requirements for a reciprocal or interinsurance exchange transacting more than one class of insurance, shall be allowed to continue to transact the same business under the surplus requirements for a reciprocal or interinsurance exchange transacting only one class of insurance until December 31, 1990, at which time the surplus requirements for a reciprocal or interinsurance exchange transacting more than one class of insurance shall be met.

(RSMo 1939 § 6083, A. 1949 H.B. 2092, A.L. 1957 p. 216, A.L. 1963 p. 485, A.L. 1967 p. 516, A.L. 1977 S.B. 368, A.L. 1989 S.B. 250)

Prior revisions: 1929 § 5971; 1919 § 6379



Section 379.720 Deficiency how made up — net premium and deposit defined.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.720. Deficiency how made up — net premium and deposit defined. — 1. If at any time the amounts on hand are less than the requirements of sections 379.700 and 379.710, the subscribers or their attorney for them shall make up the deficiency.

2. Where funds other than those which have accrued from premiums or deposits of subscribers are supplied to make up a deficiency as herein provided for they shall be deposited and held for the benefit of subscribers under such terms and conditions as the director of the department of insurance, financial institutions and professional registration may require so long as the deficiency exists, thereafter to be returned to the depositors.

3. "Net premiums" or "deposits" as used in this law shall be construed to mean the advance premiums or deposits made by subscribers after deducting therefrom the amount for expenses specifically provided in the subscriber's agreement.

(RSMo 1939 § 6083, A. 1949 H.B. 2092, A.L. 1967 p. 516)

Prior revisions: 1929 § 5971; 1919 § 6379



Section 379.730 Annual statement of financial condition required.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.730. Annual statement of financial condition required. — 1. The attorney shall make an annual report to the director of the department of insurance, financial institutions and professional registration for the calendar year, showing that the financial condition of affairs at the office where the contracts are issued is in accordance with the standard of solvency provided for herein and shall furnish such additional information and reports as may be required to show the total premiums or deposits collected, the total losses paid, the total amounts returned to subscribers, and the amounts retained for expenses; provided, however, that the attorney shall not be required to furnish the names and addresses of any subscribers.

2. The business affairs and assets of the reciprocal or interinsurance exchanges, as shown at the office of the attorney thereof, shall be subject to examination by the director of the department of insurance, financial institutions and professional registration as often as he sees fit, and the cost thereof shall be paid by the exchange examined.

(RSMo 1939 § 6084, A.L. 1967 p. 516)

Prior revisions: 1929 § 5972; 1919 § 6380



Section 379.740 Corporations generally empowered to become subscribers.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.740. Corporations generally empowered to become subscribers. — Any corporation now or hereafter organized under the laws of this state shall, in addition to the rights, powers and franchises specified in its articles of incorporation, have full power and authority to exchange insurance contracts of the kind and character herein mentioned. The right to exchange the contracts is hereby declared to be incidental to the purposes for which the corporations are organized and as much granted as the rights and powers expressly conferred.

(RSMo 1939 § 6085, A.L. 1967 p. 516)

Prior revisions: 1929 § 5973; 1919 § 6381



Section 379.750 Certificate of authority from director required — license may be revoked or suspended — renewal.

Effective 01 Jan 1971, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.750. Certificate of authority from director required — license may be revoked or suspended — renewal. — 1. Each attorney by whom or through whom are issued any policies of or contracts for indemnity of the character referred to in sections 379.650 to 379.790 shall procure from the director of the department of insurance, financial institutions and professional registration annually a certificate of authority, stating that all of the requirements of the sections have been complied with, and upon compliance and the payment of the fees required by those sections the director of the department of insurance, financial institutions and professional registration shall issue the certificate of authority.

2. The director of the department of insurance, financial institutions and professional registration may revoke or suspend any certificate of authority issued hereunder in case of breach of any of the conditions imposed by sections 379.650 to 379.790 after reasonable notice has been given the attorney, in writing, so that he may appear and show cause why action should not be taken.

3. Any attorney who may have procured a certificate of authority hereunder shall renew same annually as of July first thereafter; provided, however, that any certificate of authority shall continue in full force and effect until the new certificate of authority be issued or specifically refused.

(RSMo 1939 § 6087, A.L. 1967 p. 516, A.L. 1969 3d Ex. Sess. H.B. 21)

Prior revisions: 1929 § 5975; 1919 § 6383

Effective 1-01-71



Section 379.770 Mergers or consolidation of reciprocal exchanges or interinsurers.

Effective 28 Aug 2001

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.770. Mergers or consolidation of reciprocal exchanges or interinsurers. — Two or more domestic reciprocal exchanges or interinsurers may merge or consolidate on affirmative vote of not less than two-thirds of the subscribers of each exchange or interinsurer who vote on the merger or consolidation, pursuant to due notice and prior approval of the director of the department of insurance, financial institutions and professional registration of this state of the terms and manner of the notice and of the manner and form of the voting and of the proposed merger or consolidation.

(L. 1959 S.B. 31 § 375.895, A.L. 1967 p. 516, A.L. 2001 H.B. 212)



Section 379.780 Exemption from other insurance laws except retaliatory law, and certain enumerated sections.

Effective 28 Aug 1975

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.780. Exemption from other insurance laws except retaliatory law, and certain enumerated sections. — 1. Except as provided in this section, no law of this state relating to insurance shall apply to the exchange of indemnity contracts. When any other law is applicable, it shall be construed in accordance with the fundamental nature of a reciprocal or interinsurance exchange. In the event of any conflict between such law and the provisions of this section or the provisions of sections 379.650 to 379.770, the latter shall prevail. The other law may, however, supplement or explain the provisions of this section and sections 379.650 to 379.770, and the laws herein made applicable to reciprocal or interinsurance exchanges.

2. The following laws shall be applicable to reciprocal or interinsurance exchanges:

(1) Chapter 148, wherein applicable to the taxation of insurance companies and associations;

(2) Chapter 374, wherein applicable to insurers or insurance companies except wherein the provisions thereof are specifically or clearly applicable only to a stock or mutual insurer;

(3) Chapter 375, wherein applicable to insurers or insurance companies except wherein the provisions thereof are specifically or clearly applicable only to a stock or mutual insurer;

(4) Sections 379.098, 379.100, 379.125, 379.140, 379.203, 379.420 to 379.510, inclusive, and sections 379.650 to 379.790, inclusive.

(RSMo 1939 § 6089, A.L. 1967 p. 516, A.L. 1969 3d Ex. Sess. H.B. 21, A.L. 1975 H.B. 945)

Prior revisions: 1929 § 5977; 1919 § 6385



Section 379.790 Penalty for acting without legal authority.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.790. Penalty for acting without legal authority. — 1. It is unlawful for any attorney to exchange any contracts of indemnity of the kind and character specified in sections 379.650 to 379.790, or directly or indirectly solicit or negotiate any applications for same without first complying with the foregoing provisions. However, the director may, in his discretion and on such terms as he may prescribe, issue a permit for organization purposes, the permit to continue in force or be cancelled at the pleasure of the director.

2. If the director determines that a person has engaged, is engaging in, or has taken a substantial step toward engaging in an act, practice or course of business constituting a violation of this section or a rule adopted or order issued pursuant thereto, or that a person has materially aided or is materially aiding an act, practice, omission, or course of business constituting a violation of this section or a rule adopted or order issued pursuant thereto, the director may issue such administrative orders as authorized under section 374.046. A violation of this section is a level one violation under section 374.049.

3. If the director believes that a person has engaged, is engaging in, or has taken a substantial step toward engaging in an act, practice or course of business constituting a violation of this section or a rule adopted or order issued pursuant thereto, or that a person has materially aided or is materially aiding an act, practice, omission, or course of business constituting a violation of this section or a rule adopted or order issued pursuant thereto, the director may maintain a civil action for relief authorized under section 374.048. A violation of this section is a level one violation under section 374.049.

(RSMo 1939 § 6086, A.L. 1967 p. 516, A.L. 2007 S.B. 66)

Prior revisions: 1929 § 5974; 1919 § 6382



Section 379.800 Sections 374.030 to 379.790 intended as a continuation of existing law.

Effective 28 Aug 1967

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.800. Sections 374.030 to 379.790 intended as a continuation of existing law. — All of the provisions of the law relating to insurance agents, agencies, brokers and companies, and to the administration and enforcement of the laws of the state relating to insurance by the department of insurance, financial institutions and professional registration, which are repealed by sections 374.030 to 379.790 and reenacted hereby in part or in whole under new section numbers in the same or a different chapter, so far as they are the same as those of the prior law, shall be construed as a continuation of such law and not as a new enactment.

(L. 1967 p. 516 § B)



Section 379.808 Insurance policies on certain real property — beneficiary deemed insured, duration, others covered not affected, when.

Effective 28 Aug 2004

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.808. Insurance policies on certain real property — beneficiary deemed insured, duration, others covered not affected, when. — In addition to any other coverage provided under an insurance policy on real property transferred by a deed described in section 461.025, the designated grantee beneficiary shall be deemed to be an insured party under the policy for the period from the date of the owner's death until the first to occur of:

(1) The date that is thirty days after the owner's death;

(2) The end of the policy period, determined as if the owner was still living; or

(3) The date the designated grantee beneficiary obtains alternative coverage.

­­

­

(L. 2004 H.B. 1090)



Section 379.810 Program established.

Effective 28 Aug 1969

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.810. Program established. — There is hereby established the "Missouri Basic Property Insurance Inspection and Placement Program" (hereinafter referred to as "program" ) to make available basic property insurance to persons having property interests in this state who are in good faith entitled to but who are unable to procure such coverage through ordinary methods. Such program shall provide for the equitable distribution and placement of risks among all insurers in the manner and subject to the conditions hereinafter stated.

(L. 1969 H.B. 772 § 379.131)



Section 379.815 Definitions.

Effective 28 Aug 2004

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.815. Definitions. — As used in this section, the following terms mean:

(1) "All-industry placement facility" (hereinafter referred to as "the facility" ), the organization formed by insurers to assist applicants in securing basic property insurance, to issue policies and to administer the program and the joint reinsurance association;

(2) "Basic property insurance", the coverage against direct loss to real and tangible personal property at a fixed location that is provided in the standard fire policy and extended coverage endorsement, including builders' risk, and such vandalism and malicious mischief endorsements, and such other classes of insurance as may be added to the program with respect to the property by amendment as hereinafter provided. Basic property insurance does not include automobile risks or such types of manufacturing risks as the governing committee may exclude with the approval of the director. Any contract, as defined in section 375.918, of the facility shall be subject to the provisions of section 375.918;

(3) "Commercial", basic property insurance not included under the personal lines statistical plan;

(4) "Director", the director of the department of insurance, financial institutions and professional registration of the state of Missouri;

(5) "Habitational", basic property insurance included under the personal lines statistical plan;

(6) "Inspection bureau", the rating bureau or other organization designated by the facility with the approval of the director to make inspections as required under the program and to perform such other duties as may be authorized by the facility;

(7) "Insurer", any insurance company, reciprocal or interinsurance exchange or other organization licensed and authorized by the director to write property insurance, including the property insurance components of multiperil policies, on a direct basis, in this state;

(8) "Person" includes any individual or group of individuals, corporation, partnership, or association, or any other organized group of persons;

(9) "Premiums written", gross direct premiums (excluding that portion of premium on risks ceded to the joint reinsurance association) charged during the second preceding calendar year with respect to property in this state on all policies of basic property insurance and the basic property insurance premium components of all multiperil policies, as computed by the facility, less return premiums, dividends paid or credited to policyholders, or the unused or unabsorbed portions of premium deposits;

(10) "Property owner", with respect to any real, personal, or mixed real and personal property, means any person having an insurable interest in such property;

(11) "Secretary", the Secretary of the United States Department of Housing and Urban Development.

(L. 1969 H.B. 772 § 379.131, A.L. 1986 S.B. 701, A.L. 2004 S.B. 1299)



Section 379.820 Inspections and reports.

Effective 28 Aug 1986

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.820. Inspections and reports. — 1. Any property owner or his representative, the insurer, or the insurance agent or other producer may request an inspection by the inspection bureau. Such requests need not be in writing. The absence of a building owner or his representative during an inspection shall not preclude a tenant seeking insurance from obtaining an inspection under the program.

2. The manner and scope of the inspections of program business shall be prescribed by the facility with the approval of the director.

3. An inspection report shall be made for each property inspected. The report shall cover pertinent structural and occupancy features as well as the general condition of the building and surrounding structures. A representative photograph of the property may be taken during the inspection.

4. During the inspection, the inspector shall point out features of structure and occupancy to the applicant or his representative and shall indicate those features which may result in condition charges if the risk is accepted. The inspector shall have no authority to advise whether the facility will provide the coverage.

5. Within five business days after the inspection, a copy of the completed inspection report, and any photograph indicating the pertinent features of the building, construction, maintenance, occupancy and surrounding property shall be sent promptly to the facility. Included with the report shall be a rate makeup statement, including any condition charges or surcharges proposed as a result of the inspection and permitted by filings approved by the director. A copy of the inspection report shall be made available to the applicant upon request.

(L. 1969 H.B. 772 § 379.131, A.L. 1986 S.B. 701)



Section 379.825 Issuance of policy, when — appointment of liability assumed — expenses — limits on liability.

Effective 28 Aug 2004

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.825. Issuance of policy, when — appointment of liability assumed — expenses — limits on liability. — 1. The facility, upon receipt of an application for coverage and the corresponding inspection report from the inspection bureau, shall, after it finds that the property is eligible for insurance under this program, issue a policy.

2. The facility shall apportion the liability so assumed to the insurers in the manner hereinafter provided in section 379.835.

3. Assessments upon each insurer in the program for expenses in connection with program business shall be levied and assessed by the governing committee of the facility in the manner hereinafter provided in section 379.835, subject to such minimum assessment as shall be established by the governing committee.

4. Subject to the insurable value thereof, the maximum limits of liability which may be placed through this program are: on any habitational property at one location, two hundred thousand dollars; and on any commercial property at one location, one million dollars. The facility will endeavor to assist in placement when the requested amount of insurance exceeds the maximum limit of liability available under this program. The word "location" as used herein means real and personal property consisting of and contained in a single building or consisting of and contained in contiguous buildings under one ownership.

(L. 1969 H.B. 772 § 379.131, A.L. 1986 S.B. 701, A.L. 2004 H.B. 1253 merged with S.B. 1299)



Section 379.827 Sinkhole loss policies authorized.

Effective 28 Aug 2014

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.827. Sinkhole loss policies authorized. — 1. As used in this section, the term "sinkhole loss" means actual physical damage to a building or property arising out of sudden settlement or collapse of the earth supporting the building, and only when the sudden settlement or collapse results directly from subterranean voids created by the action of water on limestone or similar rock formation and is evidenced by:

(1) The abrupt collapse of the ground cover;

(2) A depression in the ground cover clearly visible to the naked eye;

(3) Structural damage to the covered building, including the foundation; and

(4) The insured structure is uninhabitable, which is evidenced by an order of condemnation by a governmental agency authorized to issue such an order for that structure, where applicable.

2. Upon application, beginning January 1, 2015, the plan may issue a policy exclusively for sinkhole loss on habitational property owned by the applicant in accordance with this section to supplement the applicant's primary coverage for loss on such property issued by an insurer authorized to do business in this state. Coverage shall be only for habitational structures and shall not cover driveways or nonhabitational detached structures. Contents coverage shall apply only if there is covered sinkhole loss on the habitational structure in which the contents were located. Sinkhole coverage under this section shall not include loss for the value of the land or for the costs associated with filling a sinkhole.

3. The provisions of sections* 379.810 to 379.880 shall apply to policies issued under this section; however the plan may establish specific procedures designed to expedite approval for policies covering sinkhole loss and premiums charged therefor shall be based only on the risk for sinkhole loss applicable to such property. The plan may establish specific claims investigation procedures for sinkhole losses necessary to determine whether any claimed loss was the result of sinkhole activity rather than due to some other form of earth subsidence not covered under the policy.

(L. 2014 S.B. 691)

*Word "section" appears in original rolls.



Section 379.830 Procedure after inspection and submission.

Effective 28 Aug 1986

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.830. Procedure after inspection and submission. — 1. The facility shall, within five business days after receipt of the inspection report and application, complete an action report advising that:

(1) The risk is acceptable; or

(2) The risk is acceptable at a surcharged rate and the improvements necessary before coverage will be provided at an unsurcharged premium rate; or

(3) The risk will be acceptable if the improvements noted in the action report are made by the applicant and confirmed by reinspection; or

(4) The risk is not acceptable for the reasons stated in the action report.

2. In the event a risk is declined because it fails to meet reasonable underwriting standards, the facility will so notify the applicant.

(1) Reasonable underwriting standards shall include, but not be limited to, the following:

(a) Physical condition of the property, such as its construction, heating, wiring, evidence of previous fires or general deterioration;

(b) Its present use or housekeeping, such as vacancy, overcrowding, storage of rubbish or flammable materials.

(2) Neighborhood or area location or any environmental hazard beyond the control of the property owner shall not be deemed to be acceptable criteria for declining a risk.

3. If the risk is acceptable to the facility, the facility shall notify the applicant, and the licensed producer designated by the applicant, of the acceptability of the risk and the premium to be charged. The facility, upon receipt of the premium, shall within three business days issue the policy to be effective at 12:00 noon of the date of the receipt of the premium, unless a later effective date is specified. The policy shall be forwarded to the applicant with a copy to the licensed producer. The facility shall pay the commission to the licensed producer designated by the applicant.

4. In the event the risk is conditionally declined because the property does not meet reasonable underwriting standards but can be improved to meet such standards, the facility shall promptly advise the applicant what improvements noted in the action report should be made to the property. Upon completion of the improvements by the applicant or property owner, the facility, when so notified, will have the property promptly reinspected and thereupon shall process the application in the manner described in subsection 3 of this section.

5. If the inspection of the property reveals that there are one or more substandard conditions, surcharges may be imposed in conformity with the filings approved by the director.

6. If the facility declines the risk, or agrees to write the coverage sought on condition that the property will be improved, it shall promptly send a copy of both the inspection and action reports to the property owner and the director. At the time the facility sends such reports to the property owner, it shall also explain his right to appeal the decision of the facility to the director pursuant to section 379.850 of the program and shall in writing set forth the procedures to be followed for such appeal.

(L. 1969 H.B. 772 § 379.131, A.L. 1986 S.B. 701)



Section 379.835 Joint reinsurance association.

Effective 28 Aug 1986

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.835. Joint reinsurance association. — 1. A "Joint Reinsurance Association" (hereinafter referred to as "the association" ) shall be created consisting of all insurers. The association shall assume from the facility one hundred percent reinsurance on behalf of insurers and shall distribute the liability in accordance with section 379.825.

2. Each insurer shall participate in the writings, expenses, profits and losses of the association in the following manner:

(1) For habitational risks, the same proportion as its habitational premiums written bear to the aggregate habitational premiums written by all insurers in the program;

(2) For commercial risks, the same proportion as its commercial premiums written bear to the aggregate commercial premiums written by all insurers in the program.

3. Such association shall adopt a plan of operation and rules of procedure which, prior to being placed in effect, shall be filed with and approved by the director. Any amendments to the plan of operation or rules of procedure so adopted shall also be filed with and approved by the director prior to being placed into effect.

(L. 1969 H.B. 772 § 379.131, A.L. 1986 S.B. 701)



Section 379.840 Standard policy coverage and rating procedure.

Effective 28 Aug 1969

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.840. Standard policy coverage and rating procedure. — All policies issued shall be for basic property insurance on the forms and in accordance with the rate or rating procedures approved by the director for use with the program. Such policies shall be issued for a term of one year.

(L. 1969 H.B. 772 § 379.131)



Section 379.845 Cancellation or nonrenewal.

Effective 28 Aug 1986

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.845. Cancellation or nonrenewal. — 1. The facility shall not cancel a policy or binder issued under the program without approval of the governing committee except in case of:

(1) Evidence of incendiarism (meaning arson by or at the direction of the insured); or

(2) For nonpayment of premium; or

(3) Fraud or material misrepresentation; or

(4) A finding by the facility on the basis of satisfactory evidence that changes in the physical condition of the property or other changed conditions make the risk uninsurable.

2. Any notice of cancellation or notice of nonrenewal of a policy or binder issued under the program, together with a statement of the reason therefor, shall be sent to the insured and a copy retained by the facility. Any such notice shall be sent not less than thirty days prior to the cancellation or nonrenewal of any risk under the program to allow ample time for an application for new coverage to be made and a new policy to be written under the program.

3. Any cancellation or nonrenewal notice to the insured relating to a policy or binder issued under the program shall contain the procedures for obtaining an inspection under the program and shall be accompanied by a statement that the insured has a right of appeal as hereinafter provided.

(L. 1969 H.B. 772 § 379.131, A.L. 1986 S.B. 701)



Section 379.850 Right of appeal.

Effective 28 Aug 1986

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.850. Right of appeal. — 1. Any applicant may appeal a decision of the facility relating to the conditions for acceptance of coverage to the director, in writing, within thirty days from the decision of the facility.

2. Other than as provided in subsection 1 of this section, any applicant or insurer shall have the right of appeal to the governing committee. A decision of the committee may be appealed to the director, in writing, within thirty days from the action or decision of the committee.

(L. 1969 H.B. 772 § 379.131, A.L. 1986 S.B. 701)



Section 379.855 Commissions.

Effective 28 Aug 1969

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.855. Commissions. — 1. Commission under the program shall be twelve percent on new business and ten percent on renewal business on the policy premium and shall be paid to the licensed producer designated by the applicant.

2. If a licensed producer is not designated, the commission shall be deposited by the facility in a fund to be held by the director to be applied to the state of Missouri contribution as provided in Section 1223, Para (1), of U.S. Public Law 90-448. One year after termination of the program, any funds so held by the director and not applied as above set out shall be paid over to the treasurer of the state of Missouri as general revenue.

(L. 1969 H.B. 772 § 379.131)



Section 379.860 Administration of program — governing committee, members, vacancies.

Effective 28 Aug 2006

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.860. Administration of program — governing committee, members, vacancies. — 1. This program shall be administered by a governing committee (hereinafter referred to as "the committee" ) of the facility, subject to the supervision of the director, and operated by a manager appointed by the committee.

2. The committee shall consist of thirteen members:

(1) Ten members shall be elected from the following:

American Insurance Association, two;

Property Casualty Insurers Association of America, two;

National Association of Mutual Insurance Companies, one;

Missouri Insurance Coalition, one;

All other stock insurers, two;

All other nonstock insurers, two;

(2) Three members shall be appointed by the director from each of the following:

Missouri insurer, one;

Licensed agent of an insurer, two.

­­

­

3. In case of a vacancy on the governing committee the director shall appoint a representative to such vacancy pending the designation or election as provided in the program.

(L. 1969 H.B. 772 § 379.131, A.L. 1986 S.B. 701, A.L. 2006 S.B. 837)



Section 379.865 Annual and special meetings.

Effective 28 Aug 1969

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.865. Annual and special meetings. — 1. There shall be an annual meeting of the insurers and members of the governing committee on a date fixed by the committee.

2. A special meeting may be called at such time and place designated by the committee or upon the written request to the committee of any ten insurers, not more than one of which may be in a group under the same management or ownership.

3. Twenty days' notice of such annual or special meeting shall be given in writing by the committee to insurers. A majority of the insurers shall constitute a quorum. Voting by proxy shall be permitted. Notice of any meeting shall be accompanied by an agenda for such meeting.

4. Any matter may be proposed and voted upon by mail, provided such procedure is unanimously authorized by the members of the committee present and voting at any meeting of the committee. If so approved by the committee, notice of any proposal shall be mailed to the insurers not less than twenty days prior to the final date fixed by the committee for voting thereon.

5. At any regular or special meeting at which the vote of the insurers is or may be required on any proposal or any vote of the insurers which may be taken by mail on any proposal, such votes shall be cast and counted on a weighted basis in accordance with each insurer's premiums written. On any proposal, deemed by the committee to relate exclusively to habitational or exclusively to commercial business, the votes shall be cast and counted on a weighted basis in accordance with each insurer's respective habitational or commercial premiums written, as the case may be. A proposal shall become effective when approved by at least two-thirds of the votes cast on such weighted basis.

(L. 1969 H.B. 772 § 379.131)



Section 379.870 Duties of the committee.

Effective 28 Aug 1969

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.870. Duties of the committee. — 1. The committee shall meet as often as may be required to perform the general duties of administration of the program or on the call of the director.

2. The committee shall be empowered to appoint a manager, who shall serve at the pleasure of the committee, to budget expenses, levy assessments, disburse funds, and perform all other duties provided herein or necessary or incidental to the proper administration of the program. The adoption of or substantive changes in pension plans or employee benefit programs shall be subject to approval of insurers. Assessments upon each insurer shall be levied on the basis of its premiums written.

3. Annually the manager shall prepare an operating budget which shall be subject to approval of the committee. Such budget shall be furnished to the insurers after approval. Any contemplated expenditure in excess of or not included in the annual budget shall require prior approval by the committee.

4. The committee shall furnish to all insurers and to the director a written report of operations annually in such form and detail as the committee may determine.

5. The presence of seven members of the committee, at least five of whom shall be insurers, shall constitute a quorum.

6. The committee shall appoint an underwriting committee to review with the manager of the program risks which have been submitted for insurance and may appoint such other committees as it may deem advisable.

(L. 1969 H.B. 772 § 379.131)



Section 379.875 Statistics to be kept, reports.

Effective 28 Aug 1986

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.875. Statistics to be kept, reports. — 1. The facility shall separately code and maintain separate statistics on business written in accordance with the foregoing program and shall make reports thereon as may be required by the committee and director.

2. The manager shall submit annually or at such other periods as may be designated by the director to the committee, the director and the Secretary of Housing and Urban Development, a report setting forth the number of requests for inspections, the number of risks inspected, the number of policies written, the number of risks conditionally accepted and reinspections made, the number of risks declined, and such other information as the director may request.

(L. 1969 H.B. 772 § 379.131, A.L. 1986 S.B. 701)



Section 379.880 Public education.

Effective 28 Aug 1969

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.880. Public education. — All insurers agree to undertake a continuing public education program, in cooperation with producers and others, to assure that the basic property insurance inspection and placement program receives adequate public attention.

(L. 1969 H.B. 772 § 379.131)



Section 379.882 Definitions for sections 379.882 to 379.886.

Effective 01 Jul 1987, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.882. Definitions for sections 379.882 to 379.886. — As used in sections 379.882 to 379.886:

(1) "Commercial casualty insurance" means casualty insurance for business or nonprofit interests which is not for personal, family or household purposes, and which is provided by issuance of a policy of insurance and not merely a binder for such insurance coverage;

(2) "Director" means the director of the department of insurance, financial institutions and professional registration;

(3) "Insurer" means all insurance companies, reciprocals or interinsurance exchanges transacting the business of commercial casualty insurance in this state;

(4) "Nonpayment of premium" means failure of the named insured to discharge when due any of his obligations in connection with payment of premiums on the policies or any installment of the premium whether the premium is payable directly to the insurer or its agents or indirectly under any premium finance plan or extension of credit;

(5) "Nonrenewal" means the determination of an insurer not to issue or deliver a policy replacing at the end of the policy period a policy previously issued and delivered by the same insurer or a certificate of notice extending the term of a policy beyond its policy period or term;

(6) "Renewal" or "to renew" means a policy previously issued and delivered by the same insurer or the issuance and delivery of a certificate or notice extending the term of the policy beyond its policy period or term, and any policy written for a term longer than one year or any policy with no fixed expiration date shall be considered as if written for successive policy periods or terms of one year.

(L. 1987 H.B. 700 § 22)

Effective 7-01-87



Section 379.883 Policy cancellation or nonrenewal requirement of sixty days prior to notification — notice content.

Effective 28 Aug 1998

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.883. Policy cancellation or nonrenewal requirement of sixty days prior to notification — notice content. — 1. No notice of cancellation of a commercial casualty insurance policy shall be effective unless prior written notice of the cancellation is mailed or delivered by the insurer to the named insured at least sixty days prior to the effective date of the cancellation, except where the cancellation is based on one or more of the following reasons:

(1) Nonpayment of premium;

(2) Fraud or material misrepresentation affecting the policy or in the presentation of a claim thereunder or a violation of any of the terms or conditions of a policy;

(3) Changes in conditions after the effective date of the policy which have materially increased the hazards originally insured;

(4) Insolvency of the insurer; or

(5) The insurer involuntarily loses reinsurance for the policy.

2. No notice of nonrenewal of a commercial casualty insurance policy shall be effective unless mailed or delivered by the insurer to the named insured at least sixty days prior to the effective date of the nonrenewal.

3. Notice of cancellation or nonrenewal of a commercial casualty insurance policy shall state the insurer's actual reason for proposing the action, the statement of reason to be sufficiently clear and specific so that the recipient can identify the basis of the insurer's decision without further inquiry. An assignment or transfer of a commercial casualty insurance policy among affiliated insurers within an insurance holding company system is not a cancellation or nonrenewal for purposes of sections 379.882 to 379.895.

(L. 1987 H.B. 700 §§ 23, 24, A.L. 1998 H.B. 1080)



Section 379.884 Policyholder's right to history of policy, when.

Effective 01 Jul 1987, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.884. Policyholder's right to history of policy, when. — In the case of a cancellation or nonrenewal, the policyholder shall have the right to receive within thirty days of his written request, a statement of his claims history for that policy for the three years prior to the date of the cancellation or nonrenewal, or total experience if the policy has been in effect less than three years prior to cancellation or nonrenewal.

(L. 1987 H.B. 700 § 25)

Effective 7-01-87



Section 379.885 Proof of mailing notice of cancellation or nonrenewal.

Effective 01 Jul 1987, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.885. Proof of mailing notice of cancellation or nonrenewal. — Proof of mailing of notice of cancellation or of intention not to renew or reasons for cancellation to the named insured at the address shown in the policy shall be sufficient proof of notice.

(L. 1987 H.B. 700 § 26)

Effective 7-01-87



Section 379.886 Cancellation or nonrenewal of entire line or class of insurance requires ninety days' prior notice to director.

Effective 01 Jul 1987, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.886. Cancellation or nonrenewal of entire line or class of insurance requires ninety days' prior notice to director. — No insurance company shall cancel or nonrenew an entire line or class of commercial casualty insurance without giving ninety days' prior written notice to the director prior to the mailing of notices of cancellation or nonrenewal to the insured.

(L. 1987 H.B. 700 § 27)

Effective 7-01-87



Section 379.888 Definitions for sections 379.888 to 379.893 — notice to insured, when — department to notify insurers.

Effective 28 Aug 2001

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.888. Definitions for sections 379.888 to 379.893 — notice to insured, when — department to notify insurers. — 1. As used in sections 379.888 to 379.893, the following terms mean:

(1) "'A' rated risk", any insurance coverage for which rates are individually determined based upon judgment because neither a rate service organization nor the insurer has yet established a manual rate based upon experience, except that if a rate service organization or the insurer acquires sufficient experience to establish, or if the insurer itself has, a manual rate for such coverage, then such coverage shall no longer be considered an "A" rated risk for each insurer;

(2) "Base rate", the rate designed to reflect the average aggregate experience of a particular market, prior to adjustment for individual risk characteristics resulting from application of any rating plan;

(3) "Classification", a grouping of insurance risks according to a classification system used by an insurer;

(4) "Classification system", a schedule of classifications and a rule or set of rules used by an insurer for determining the classification applicable to an insured;

(5) "Commercial casualty insurance", casualty insurance for business or nonprofit interests which is not for personal, family, or household purposes;

(6) "Director", the director of the department of insurance, financial institutions and professional registration;

(7) "Rate", a monetary amount applied to the units of exposure basis assigned to a classification and used by an insurer to determine the premium for an insured;

(8) "Rating plan", a rule or set of rules used by an insurer to calculate premium for an insured, and the parameter values used in such calculation, after application of classification premium rates to units of exposure; and

(9) "Rating system", a collection of rating plans to be used by an insurer, rules for determining which rating plans are applicable to an insured, a classification system, and other rules used by an insurer for determining contractual consideration for insured.

2. Nothing in this section applies to premium increases or decreases from:

(1) Change in hazard of the insured's operation;

(2) Change in magnitude of the exposure basis for the insured, including, without limitation, changes in payroll or sales;

(3) "A" rated risks.

3. Any renewal notice of a commercial casualty insurance policy as defined in section 379.882 for any Missouri risk or portion thereof which would have the effect of increasing the premium charged to the insured due to a change in any scheduled rating factor applied to the policy during the previous policy period shall contain or be accompanied by a notice to the insured informing the insured that any inquiry by the insured concerning the change may be directed to the agent of record or directly to the insurer. When any insured makes a request for information pursuant to this subsection, the insurer, directly or through the insurer's agent, shall inform the insured in writing in terms sufficiently clear and specific of the basis for any reduction in a scheduled rating credit or increase in a scheduled rating debit which is applied to the policy. Evidence supporting the basis for any scheduled rating credit or debit shall be retained by the insurer for the policy term plus two calendar years pursuant to section 374.205. The department of insurance, financial institutions and professional registration shall notify commercial casualty insurers of the requirements of this section by bulletin.

4. Any renewal involving a "premium alteration requiring notification" as defined in subsection 6 of section 379.321, shall be handled pursuant to the requirements of that subsection.

(L. 1987 H.B. 700 § 28, A.L. 1998 H.B. 1080, A.L. 1999 S.B. 386, A.L. 2001 S.B. 186)



Section 379.889 Rates not to be excessive, inadequate, or unfairly discriminatory — unfair discrimination defined.

Effective 28 Aug 2002

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.889. Rates not to be excessive, inadequate, or unfairly discriminatory — unfair discrimination defined. — Commercial casualty insurance rates shall not be excessive, inadequate or unfairly discriminatory. No rate shall be held to be excessive unless such rate is unreasonably high for the insurance coverage provided. No rate shall be held to be inadequate unless such rate is unreasonably low for the insurance coverage provided and is insufficient to sustain projected losses and expenses or unless such rate is unreasonably low for the insurance coverage provided and the use of such rate has, or if continued will have, the effect of destroying competition or creating a monopoly. Unfair discrimination shall be defined to include, but shall not be limited to, the use of rates which unfairly discriminate between risks in the application of like charges or credits or the use of rates which unfairly discriminate between risks having essentially the same hazard.

(L. 1987 H.B. 700 § 29, A.L. 2002 H.B. 1468)



Section 379.890 Rates, rate plan or rate system filing, when — required actuarial data.

Effective 28 Aug 2002

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.890. Rates, rate plan or rate system filing, when — required actuarial data. — Supporting actuarial data shall be filed in support of a commercial casualty insurance rate, rating plan, or rating system filing, whenever requested by the director to determine whether rates are excessive, inadequate or unfairly discriminatory. The data shall be in sufficient detail to:

(1) Justify any rate level changes; and

(2) Demonstrate the statistical significance of differences or correlations relevant to rating plan definitions and rate differentials.

(L. 1987 H.B. 700 § 30, A.L. 2002 H.B. 1468)



Section 379.893 Rules and regulations on modification of rate base, authority of director — procedure.

Effective 28 Aug 1995

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.893. Rules and regulations on modification of rate base, authority of director — procedure. — The director shall have authority to promulgate reasonable rules and regulations limiting or modifying any aspect of any commercial casualty insurance rating plan or rating system which involves a possible modification of the base rate. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1987 H.B. 700 § 31, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 379.895 Annual report by commercial casualty insurance companies — form — content of report — exceptions.

Effective 01 Jul 1987, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.895. Annual report by commercial casualty insurance companies — form — content of report — exceptions. — 1. Every insurance company doing commercial casualty business in this state shall annually on or before March first report its closed claims experience for the previous calendar year to the director on a form prescribed by the director. The form shall include data as required by the director for profitability by line and such other data as the director may prescribe. The information to be included on such report shall also include the following:

(1) Number and dollar amount of claims closed with payment by year incurred for each commercial liability class or line, and the dollar amount reserved for such claims:

(a) In the event a claim is paid pursuant to a verdict being rendered by a court, the insurer shall report the number of claims in which the insurer paid:

a. More than three hundred thousand dollars in noneconomic damages to one person or entity; and

b. More than five hundred thousand dollars in noneconomic damages to a person or entity;

(b) In the event a claim is being paid pursuant to a verdict being rendered by a court assessing punitive damages the insurer shall report the number of claims in which the insured paid:

a. More than three hundred thousand dollars; and

b. More than five hundred thousand dollars;

(2) Number and dollar amount of claims closed without payment by year incurred for each commercial liability class or line, and the dollar amount reserved for such claims.

2. The annual report required by this section shall not include information which is reported to the director pursuant to section 374.415 or pursuant to a report required by any provision of chapter 383.

(L. 1987 H.B. 700 § 32)

Effective 7-01-87



Section 379.901 Prepaid service plan defined — agent soliciting memberships, disclosures.

Effective 28 Aug 2014

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.901. Prepaid service plan defined — agent soliciting memberships, disclosures. — 1. As used in this section the term "prepaid legal service plan" means any person, company, corporation, partnership or other legal entity who collects periodic fees on a prepaid basis from residents of this state in connection with legal coverage other than:

(1) Retainer contracts made by attorneys-at-law with an individual client with fees based on estimates of the nature and amount of legal services to be provided to that specific client and similar contracts made with a group of clients involved in the same or closely related legal matters;

(2) Any lawyer aid or other legal services program for the indigent;

(3) Any employer-employee welfare benefit plans to the extent that state laws are superseded by the Employee Retirement Income Security Act of 1974, 29 U.S.C. Section 1144, or any amendments thereto, provided evidence of exemption from state law is shown to the department;

(4) The furnishing of legal assistance by labor unions and other employee organizations to their members in matters relating to employment or occupations;

(5) The furnishing of legal assistance to members or their dependents by churches, cooperatives, educational institutions, credit unions, labor unions or other organizations of employees, where such organizations contract with and pay directly a lawyer or law firm for the provision of legal services, where the assistance is provided as an incident to membership and not on the basis of an optional fee or charge and the administration of such program of legal assistance is wholly conducted by the organization;

(6) Legal services provided by an agency of the federal or state government or a subdivision thereof to its employees.

2. Any person who solicits memberships on behalf of a prepaid legal services plan shall disclose to the consumer in writing that a prepaid legal services plan is not an insurance product and is not regulated by the department of insurance, financial institutions and professional registration.

(L. 1990 H.B. 1739 § 15, A.L. 2014 S.B. 606)



Section 379.930 Small employer health insurance availability act — definitions.

Effective 01 Jan 2008, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.930. Small employer health insurance availability act — definitions. — 1. Sections 379.930 to 379.952 shall be known and may be cited as the "Small Employer Health Insurance Availability Act".

2. For the purposes of sections 379.930 to 379.952, the following terms shall mean:

(1) "Actuarial certification", a written statement by a member of the American Academy of Actuaries or other individual acceptable to the director that a small employer carrier is in compliance with the provisions of section 379.936, based upon the person's examination, including a review of the appropriate records and of the actuarial assumptions and methods used by the small employer carrier in establishing premium rates for applicable health benefit plans;

(2) "Affiliate" or "affiliated", any entity or person who directly or indirectly through one or more intermediaries, controls or is controlled by, or is under common control with, a specified entity or person;

(3) "Base premium rate", for each class of business as to a rating period, the lowest premium rate charged or that could have been charged under the rating system for that class of business, by the small employer carrier to small employers with similar case characteristics for health benefit plans with the same or similar coverage;

(4) "Board" means the board of directors of the program established pursuant to sections 379.942 and 379.943;

(5) "Bona fide association", an association which:

(a) Has been actively in existence for at least five years;

(b) Has been formed and maintained in good faith for purposes other than obtaining insurance;

(c) Does not condition membership in the association on any health status-related factor relating to an individual (including an employee of an employer or a dependent of an employee);

(d) Makes health insurance coverage offered through the association available to all members regardless of any health status-related factor relating to such members (or individuals eligible for coverage through a member);

(e) Does not make health insurance coverage offered through the association available other than in connection with a member of the association; and

(f) Meets all other requirements for an association set forth in subdivision (5) of subsection 1 of section 376.421 that are not inconsistent with this subdivision;

(6) "Carrier" or "health insurance issuer", any entity that provides health insurance or health benefits in this state. For the purposes of sections 379.930 to 379.952, carrier includes an insurance company, health services corporation, fraternal benefit society, health maintenance organization, multiple employer welfare arrangement specifically authorized to operate in the state of Missouri, or any other entity providing a plan of health insurance or health benefits subject to state insurance regulation;

(7) "Case characteristics", demographic or other objective characteristics of a small employer that are considered by the small employer carrier in the determination of premium rates for the small employer, provided that claim experience, health status and duration of coverage since issue shall not be case characteristics for the purposes of sections 379.930 to 379.952;

(8) "Church plan", the meaning given such term in Section 3(33) of the Employee Retirement Income Security Act of 1974;

(9) "Class of business", all or a separate grouping of small employers established pursuant to section 379.934;

(10) "Committee", the health benefit plan committee created pursuant to section 379.944;

(11) "Control" shall be defined in manner consistent with chapter 382;

(12) "Creditable coverage", with respect to an individual:

(a) Coverage of the individual under any of the following:

a. A group health plan;

b. Health insurance coverage;

c. Part A or Part B of Title XVIII of the Social Security Act;

d. Title XIX of the Social Security Act, other than coverage consisting solely of benefits under Section 1928 of such act;

e. Chapter 55 of Title 10, United States Code;

f. A medical care program of the Indian Health Service or of a tribal organization;

g. A state health benefits risk pool;

h. A health plan offered under Chapter 89 of Title 5, United States Code;

i. A public health plan, as defined in federal regulations authorized by Section 2701(c)(1)(I) of the Public Health Services Act, as amended by Public Law 104-191; and

j. A health benefit plan under Section 5(e) of the Peace Corps Act (22 U.S.C. 2504(e));

(b) Creditable coverage shall not include coverage consisting solely of excepted benefits;

(13) "Dependent", a spouse or an unmarried child under the age of nineteen years; an unmarried child who is a full-time student under the age of twenty-three years and who is financially dependent upon the parent; or an unmarried child of any age who is medically certified as disabled and dependent upon the parent;

(14) "Director", the director of the department of insurance, financial institutions and professional registration of this state;

(15) "Eligible employee", an employee who works on a full-time basis and has a normal work week of thirty or more hours. The term includes a sole proprietor, a partner of a partnership, and an independent contractor, if the sole proprietor, partner or independent contractor is included as an employee under a health benefit plan of a small employer, but does not include an employee who works on a part-time, temporary or substitute basis. For purposes of sections 379.930 to 379.952, a person, his spouse and his minor children shall constitute only one eligible employee when they are employed by the same small employer;

(16) "Established geographic service area", a geographical area, as approved by the director and based on the carrier's certificate of authority to transact insurance in this state, within which the carrier is authorized to provide coverage;

(17) "Excepted benefits":

(a) Coverage only for accident (including accidental death and dismemberment) insurance;

(b) Coverage only for disability income insurance;

(c) Coverage issued as a supplement to liability insurance;

(d) Liability insurance, including general liability insurance and automobile liability insurance;

(e) Workers' compensation or similar insurance;

(f) Automobile medical payment insurance;

(g) Credit-only insurance;

(h) Coverage for on-site medical clinics;

(i) Other similar insurance coverage, as approved by the director, under which benefits for medical care are secondary or incidental to other insurance benefits;

(j) If provided under a separate policy, certificate or contract of insurance, any of the following:

a. Limited scope dental or vision benefits;

b. Benefits for long-term care, nursing home care, home health care, community-based care, or any combination thereof;

c. Other similar, limited benefits as specified by the director.

(k) If provided under a separate policy, certificate or contract of insurance, any of the following:

a. Coverage only for a specified disease or illness;

b. Hospital indemnity or other fixed indemnity insurance.

(l) If offered as a separate policy, certificate or contract of insurance, any of the following:

a. Medicare supplemental coverage (as defined under Section 1882(g)(1) of the Social Security Act);

b. Coverage supplemental to the coverage provided under Chapter 55 of Title 10, United States Code;

c. Similar supplemental coverage provided to coverage under a group health plan;

(18) "Governmental plan", the meaning given such term under Section 3(32) of the Employee Retirement Income Security Act of 1974 or any federal government plan;

(19) "Group health plan", an employee welfare benefit plan as defined in Section 3(1) of the Employee Retirement Income Security Act of 1974 and Public Law 104-191 to the extent that the plan provides medical care, as defined in this section, and including any item or service paid for as medical care to an employee or the employee's dependent, as defined under the terms of the plan, directly or through insurance, reimbursement or otherwise, but not including excepted benefits;

(20) "Health benefit plan" or "health insurance coverage", benefits consisting of medical care, including items and services paid for as medical care, that are provided directly, through insurance, reimbursement, or otherwise, under a policy, certificate, membership contract, or health services agreement offered by a health insurance issuer, but not including excepted benefits or a policy that is individually underwritten;

(21) "Health status-related factor", any of the following:

(a) Health status;

(b) Medical condition, including both physical and mental illnesses;

(c) Claims experience;

(d) Receipt of health care;

(e) Medical history;

(f) Genetic information;

(g) Evidence of insurability, including a condition arising out of an act of domestic violence;

(h) Disability;

(22) "Index rate", for each class of business as to a rating period for small employers with similar case characteristics, the arithmetic mean of the applicable base premium rate and the corresponding highest premium rate;

(23) "Late enrollee", an eligible employee or dependent who requests enrollment in a health benefit plan of a small employer following the initial enrollment period for which such individual is entitled to enroll under the terms of the health benefit plan, provided that such initial enrollment period is a period of at least thirty days. However, an eligible employee or dependent shall not be considered a late enrollee if:

(a) The individual meets each of the following:

a. The individual was covered under creditable coverage at the time of the initial enrollment;

b. The individual lost coverage under creditable coverage as a result of cessation of employer contribution, termination of employment or eligibility, reduction in the number of hours of employment, the involuntary termination of the creditable coverage, death of a spouse, dissolution or legal separation;

c. The individual requests enrollment within thirty days after termination of the creditable coverage;

(b) The individual is employed by an employer that offers multiple health benefit plans and the individual elects a different plan during an open enrollment period; or

(c) A court has ordered coverage be provided for a spouse or minor or dependent child under a covered employee's health benefit plan and request for enrollment is made within thirty days after issuance of the court order;

(24) "Medical care", an amount paid for:

(a) The diagnosis, care, mitigation, treatment or prevention of disease, or for the purpose of affecting any structure or function of the body;

(b) Transportation primarily for and essential to medical care referred to in paragraph (a) of this subdivision; or

(c) Insurance covering medical care referred to in paragraphs (a) and (b) of this subdivision;

(25) "Network plan", health insurance coverage offered by a health insurance issuer under which the financing and delivery of medical care, including items and services paid for as medical care, are provided, in whole or in part, through a defined set of providers under contract with the issuer;

(26) "New business premium rate", for each class of business as to a rating period, the lowest premium rate charged or offered, or which could have been charged or offered, by the small employer carrier to small employers with similar case characteristics for newly issued health benefit plans with the same or similar coverage;

(27) "Plan of operation", the plan of operation of the program established pursuant to sections 379.942 and 379.943;

(28) "Plan sponsor", the meaning given such term under Section 3(16)(B) of the Employee Retirement Income Security Act of 1974;

(29) "Premium", all moneys paid by a small employer and eligible employees as a condition of receiving coverage from a small employer carrier, including any fees or other contributions associated with the health benefit plan;

(30) "Producer", the meaning given such term in section 375.012 and includes an insurance agent or broker;

(31) "Program", the Missouri small employer health reinsurance program created pursuant to sections 379.942 and 379.943;

(32) "Rating period", the calendar period for which premium rates established by a small employer carrier are assumed to be in effect;

(33) "Restricted network provision", any provision of a health benefit plan that conditions the payment of benefits, in whole or in part, on the use of health care providers that have entered into a contractual arrangement with the carrier pursuant to section 354.400, et seq. to provide health care services to covered individuals;

(34) "Small employer", in connection with a group health plan with respect to a calendar year and a plan year, any person, firm, corporation, partnership, association, or political subdivision that is actively engaged in business that employed an average of at least two but no more than fifty eligible employees on business days during the preceding calendar year and that employs at least two employees on the first day of the plan year. All persons treated as a single employer under subsection (b), (c), (m) or (o) of Section 414 of the Internal Revenue Code of 1986 shall be treated as one employer. Subsequent to the issuance of a health plan to a small employer and for the purpose of determining continued eligibility, the size of a small employer shall be determined annually. Except as otherwise specifically provided, the provisions of sections 379.930 to 379.952 that apply to a small employer shall continue to apply at least until the plan anniversary following the date the small employer no longer meets the requirements of this definition. In the case of an employer which was not in existence throughout the preceding calendar year, the determination of whether the employer is a small or large employer shall be based on the average number of employees that it is reasonably expected that the employer will employ on business days in the current calendar year. Any reference in sections 379.930 to 379.952 to an employer shall include a reference to any predecessor of such employer;

(35) "Small employer carrier", a carrier that offers health benefit plans covering eligible employees of one or more small employers in this state.

3. Other terms used in sections 379.930 to 379.952 not set forth in subsection 2 of this section shall have the same meaning as defined in section 376.450.

(L. 1992 S.B. 796 §1 , A.L. 2007 H.B. 818)

Effective 1-01-08



Section 379.932 Applicability of act, conditions — treatment as single carrier or separate carrier — ceding agreements prohibited, when.

Effective 01 Jul 1993, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.932. Applicability of act, conditions — treatment as single carrier or separate carrier — ceding agreements prohibited, when. — 1. Sections 379.930 to 379.952 shall apply to any health benefit plan that provides coverage to the employees of a small employer in this state if any of the following conditions are met:

(1) Any portion of the premium or benefits is paid by or on behalf of the small employer;

(2) An eligible employee or dependent is reimbursed, whether through wage adjustments or otherwise, by or on behalf of the small employer for any portion of the premium; or

(3) The health benefit plan is treated by the employer or any of the eligible employees or dependents as part of a plan or program for the purposes of section 162, section 125 or section 106 of the federal Internal Revenue Code.

2. (1) Except as provided in subdivision (2) of this subsection, for the purposes of sections 379.930 to 379.952, carriers that are affiliated companies or that are eligible to file a consolidated tax return shall be treated as one carrier and any restrictions or limitations imposed by this act* shall apply as if all health benefit plans delivered to small employers in this state by such affiliated carriers were issued by one carrier.

(2) An affiliated carrier that is a health maintenance organization having a certificate of authority under section 354.400, et seq., may be considered to be a separate carrier for the purposes of sections 379.930 to 379.952.

(3) Unless otherwise authorized by the director, a small employer carrier shall not enter into one or more ceding arrangements with respect to health benefit plans delivered or issued for delivery to small employers in this state if such arrangements would result in less than fifty percent of the insurance obligation or risk for such health benefit plans being retained by the ceding carrier.

3. Sections 379.930 to 379.952 shall not apply to any plan or program when the employees pay the total cost of the health benefit plan.

(L. 1992 S.B. 796 § 2)

Effective 7-01-93

*"This act" (S.B. 796, 1992) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 379.934 Establishment of class of business, reasons — number of classes that may be established — promulgation of rules for period of transition — establishment of additional classes.

Effective 28 Aug 2016

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.934. Establishment of class of business, reasons — number of classes that may be established — promulgation of rules for period of transition — establishment of additional classes. — 1. For health benefit plans purchased on or before March 23, 2010, a small employer carrier may establish a class of business only to reflect substantial differences in expected claims experience or administrative costs related to the following reasons:

(1) The small employer carrier uses more than one type of system for the marketing and sale of health benefit plans to small employers;

(2) The small employer carrier has acquired a class of business from another small employer carrier; or

(3) The small employer carrier provides coverage to one or more association groups that meet the requirements of subdivision (5) of subsection 1 of section 376.421.

2. A small employer carrier may establish up to nine separate classes of business under subsection 1 of this section. A small employer carrier which immediately prior to July 1, 1993, had established more than nine separate classes of business may, on July 1, 1993, establish no more than twelve separate classes of business, and shall reduce the number of such classes to eleven within one year after July 1, 1993; ten within two years after such date; and nine within three years after such date.

3. The director may promulgate rules to provide for a period of transition in order for a small employer carrier to come into compliance with subsection 2 of this section in the instance of acquisition of an additional class of business from another small employer carrier.

4. The director may approve the establishment of additional classes of business upon application to the director and a finding by the director that such action would enhance the efficiency and fairness of the small employer marketplace.

(L. 1992 S.B. 796 § 3, A.L. 2016 S.B. 865 & 866)



Section 379.936 Premium rates, subject to conditions — no transfer out of class of business — disclosure required, contents — rating and renewal records required to be kept.

Effective 28 Aug 2016

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.936. Premium rates, subject to conditions — no transfer out of class of business — disclosure required, contents — rating and renewal records required to be kept. — 1. Premium rates for health benefit plans purchased on or before March 23, 2010, and that are subject to sections 379.930 to 379.952, shall be subject to the following provisions:

(1) The index rate for a rating period for any class of business shall not exceed the index rate for any other class of business by more than twenty percent;

(2) For a class of business, the premium rates charged during a rating period to small employers with similar case characteristics for the same or similar coverage, or the rates that could be charged to such employers under the rating system for that class of business shall not vary from the index rate by more than thirty-five percent of the index rate;

(3) The percentage increase in the premium rate charged to a small employer for a new rating period may not exceed the sum of the following:

(a) The percentage change in the new business premium rate measured from the first day of the prior rating period to the first day of the new rating period. In the case of a health benefit plan into which the small employer carrier is no longer enrolling new small employers, the small employer carrier shall use the percentage change in the base premium rate, provided that such change does not exceed, on a percentage basis, the change in the new business premium rate for the most similar health benefit plan into which the small employer carrier is actively enrolling new small employers;

(b) Any adjustment, not to exceed fifteen percent annually and adjusted pro rata for rating periods of less than one year, due to the claim experience, health status or duration of coverage of the employees or dependents of the small employer as determined from the small employer carrier’s rate manual for the class of business; and

(c) Any adjustment due to change in coverage or change in the case characteristics of the small employer, as determined from the small employer carrier’s rate manual for the class of business;

(4) Adjustments in rates for claim experience, health status and duration of coverage shall not be charged to individual employees or dependents. Any such adjustment shall be applied uniformly to the rates charged for all employees and dependents of the small employer;

(5) Premium rates for health benefit plans shall comply with the requirements of this section notwithstanding any assessments paid or payable by small employer carriers pursuant to sections 379.942* and 379.943*;

(6) A small employer carrier may utilize the employer’s industry as a case characteristic in establishing premium rates, provided that the rate factor associated with any industry classification shall not vary by more than ten percent from the arithmetic mean of the highest and lowest rate factors associated with all industry classifications;

(7) In the case of health benefit plans issued prior to July 1, 1993, a premium rate for a rating period may exceed the ranges set forth in subdivisions (1) and (2) of this subsection for a period of three years following July 1, 1993. In such case, the percentage increase in the premium rate charged to a small employer for a new rating period shall not exceed the sum of the following:

(a) The percentage change in the new business premium rate measured from the first day of the prior rating period to the first day of the new rating period. In the case of a health benefit plan into which the small employer carrier is no longer enrolling new small employers, the small employer carrier shall use the percentage change in the base premium rate, provided that such change does not exceed, on a percentage basis, the change in the new business premium rate for the most similar health benefit plan into which the small employer carrier is actively enrolling new small employers;

(b) Any adjustment due to change in coverage or change in the case characteristics of the small employer, as determined from the carrier’s rate manual for the class of business;

(8) (a) Small employer carriers shall apply rating factors, including case characteristics, consistently with respect to all small employers in a class of business. Rating factors shall produce premiums for identical groups which differ only by amounts attributable to plan design and do not reflect differences due to the nature of the groups assumed to select particular health benefit plans;

(b) A small employer carrier shall treat all health benefit plans issued or renewed in the same calendar month as having the same rating period;

(9) For the purposes of this subsection, a health benefit plan that utilizes a restricted provider network shall not be considered similar coverage to a health benefit plan that does not utilize such a network, provided that utilization of the restricted provider network results in substantial differences in claims costs;

(10) A small employer carrier shall not use case characteristics, other than age, sex, industry, geographic area, family composition, and group size without prior approval of the director;

(11) The director may promulgate rules to implement the provisions of this section and to assure that rating practices used by small employer carriers are consistent with the purposes of sections 379.930 to 379.952, including:

(a) Assuring that differences in rates charged for health benefit plans by small employer carriers are reasonable and reflect objective differences in plan design, not including differences due to the nature of the groups assumed to select particular health benefit plans; and

(b) Prescribing the manner in which case characteristics may be used by small employer carriers.

2. A small employer carrier shall not transfer a small employer involuntarily into or out of a class of business. A small employer carrier shall not offer to transfer a small employer into or out of a class of business unless such offer is made to transfer all small employers in the class of business without regard to case characteristics, claim experience, health status or duration of coverage.

3. The director may suspend for a specified period the application of subdivision (1) of subsection 1 of this section as to the premium rates applicable to one or more small employers included within a class of business of a small employer carrier for one or more rating periods upon a filing by the small employer carrier and a finding by the director either that the suspension is reasonable in light of the financial condition of the small employer carrier or that the suspension would enhance the efficiency and fairness of the marketplace for small employer health insurance.

4. In connection with the offering for sale of any health benefit plan to a small employer, a small employer carrier shall make a reasonable disclosure, as part of its solicitation and sales materials, of all of the following:

(1) The extent to which premium rates for a specified small employer are established or adjusted based upon the actual or expected variation in claims costs or actual or expected variation in health status of the employees of the small employer and their dependents;

(2) The provisions of the health benefit plan concerning the small employer carrier’s right to change premium rates and factors, other than claim experience, that affect changes in premium rates;

(3) The provisions relating to renewability of policies and contracts; and

(4) The provisions relating to any preexisting condition provision.

5. (1) Each small employer carrier shall maintain at its principal place of business a complete and detailed description of its rating practices and renewal underwriting practices, including information and documentation that demonstrate that its rating methods and practices are based upon commonly accepted actuarial assumptions and are in accordance with sound actuarial principles.

(2) Each small employer carrier shall file with the director annually on or before March fifteenth an actuarial certification certifying that the carrier is in compliance with sections 379.930 to 379.952 and that the rating methods of the small employer carrier are actuarially sound. Such certification shall be in a form and manner, and shall contain such information, as specified by the director. A copy of the certification shall be retained by the small employer carrier at its principal place of business.

(3) A small employer carrier shall make the information and documentation described in subdivision (1) of this subsection available to the director upon request.

(L. 1992 S.B. 796 § 4, A.L. 2007 H.B. 818, A.L. 2016 S.B. 865 & 866)

*Sections 379.942 and 379.943 were repealed by H.B. 818, 2007.



Section 379.938 Renewability, exceptions — carrier not renewing prohibited from writing new business in market, when — application of section in certain geographic areas.

Effective 28 Aug 2016

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.938. Renewability, exceptions — carrier not renewing prohibited from writing new business in market, when — application of section in certain geographic areas. — 1. A health benefit plan subject to sections 379.930 to 379.952 shall be renewable with respect to all eligible employees and dependents, at the option of the small employer, except in any of the following cases:

(1) The plan sponsor fails to pay a premium or contribution in accordance with the terms of a health benefit plan or the health carrier has not received a timely premium payment;

(2) The plan sponsor performs an act or practice that constitutes fraud, or makes an intentional misrepresentation of material fact under the terms of the coverage;

(3) Noncompliance with the carrier’s minimum participation requirements;

(4) Noncompliance with the carrier’s employer contribution requirements;

(5) In the case of a small employer carrier that offers coverage through a network plan, there is no longer any enrollee under the health benefit plan who lives, resides or works in the service area of the health insurance issuer and the small employer carrier would deny enrollment with respect to such plan under subsection 4 of this section;

(6) The small employer carrier elects to discontinue offering a product, as defined in 45 CFR 144.103, in the state’s small group market. A type of product may be discontinued by a small employer carrier in such market only if such carrier:

(a) Issues a notice to each plan sponsor provided coverage of such type in the small group market (and participants and beneficiaries covered under such coverage) of the discontinuation at least ninety days prior to the date of discontinuation of the coverage;

(b) Offers to each plan sponsor provided coverage of such type the option to purchase all other health benefit plans currently being offered by the small employer carrier in the state’s small group market; and

(c) Acts uniformly without regard to the claims experience of those plan sponsors or any health status-related factor relating to any participants or beneficiaries covered or new participants or beneficiaries who may become eligible for such coverage;

(7) A small employer carrier elects to discontinue offering all health insurance coverage in the small group market in this state. A small employer carrier shall not discontinue offering all health insurance coverage in the small employer market unless:

(a) The carrier provides notice of discontinuation to the director and to each plan sponsor (and participants and beneficiaries covered under such coverage) at least one hundred eighty days prior to the date of the discontinuation of coverage; and

(b) All health insurance issued or delivered for issuance in Missouri in the small employer market is discontinued and coverage under such health insurance is not renewed;

(8) In the case of health insurance coverage that is made available in the small group market only through one or more bona fide associations, the membership of an employer in the association (on the basis of which the coverage is provided) ceases but only if such coverage is terminated under this subdivision uniformly without regard to any health status-related factor relating to any covered individual;

(9) The director finds that the continuation of the coverage would:

(a) Not be in the best interests of the policyholders or certificate holders; or

(b) Impair the carrier’s ability to meet its contractual obligations.

­­

­

2. A small employer carrier that elects not to renew a health benefit plan under subdivision (7) of subsection 1 of this section shall be prohibited from writing new business in the small employer market in this state for a period of five years from the date of notice to the director.

3. In the case of a small employer carrier doing business in one established geographic service area of the state, the provisions of this section shall apply only to the carrier’s operations in such service area.

4. At the time of coverage renewal, a health insurance issuer may modify the health insurance coverage for a product offered to a group health plan in the small group market if, for coverage that is available in such market other than only through one or more bona fide associations, such modification is consistent with state law and effective on a uniform basis among group health plans with that product. For purposes of this subsection, renewal shall be deemed to occur not more often than annually on the anniversary of the effective date of the group health plan’s health insurance coverage unless a longer term is specified in the policy or contract.

5. In the case of health insurance coverage that is made available by a small employer carrier only through one or more bona fide associations, references to plan sponsor in this section is deemed, with respect to coverage provided to a small employer member of the association, to include a reference to such employer.

(L. 1992 S.B. 796 § 5, A.L. 2007 H.B. 818, A.L. 2016 S.B. 865 & 866)



Section 379.940 Carriers to offer all health plans in market — health benefit plans, requirements — exclusion of coverage for certain employees.

Effective 28 Aug 2016

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.940. Carriers to offer all health plans in market — health benefit plans, requirements — exclusion of coverage for certain employees. — 1. (1) Every small employer carrier shall, as a condition of transacting business in this state with small employers, actively offer to small employers all health benefit plans it actively markets to small employers in this state, except for plans developed for health benefit trust funds.

(2) (a) A small employer carrier shall issue a health benefit plan to any eligible small employer that applies for either such plan and agrees to make the required premium payments and to satisfy the other reasonable provisions of the health benefit plan not inconsistent with sections 379.930 to 379.952.

(b) For health benefit plans purchased on or before March 23, 2010, in the case of a small employer carrier that establishes more than one class of business pursuant to section 379.934, the small employer carrier shall maintain and issue to eligible small employers all health benefit plans in each class of business so established. A small employer carrier may apply reasonable criteria in determining whether to accept a small employer into a class of business, provided that:

a. The criteria are not intended to discourage or prevent acceptance of small employers applying for a health benefit plan;

b. The criteria are not related to the health status or claim experience of the small employer;

c. The criteria are applied consistently to all small employers applying for coverage in the class of business; and

d. The small employer carrier provides for the acceptance of all eligible small employers into one or more classes of business.

­­

­

2. Health benefit plans purchased on or before March 23, 2010, covering small employers shall comply with the following provisions:

(1) A health benefit plan shall comply with the provisions of sections 376.450 and 376.451.

(2) (a) Except as provided in paragraph (d) of this subdivision, requirements used by a small employer carrier in determining whether to provide coverage to a small employer, including requirements for minimum participation of eligible employees and minimum employer contributions, shall be applied uniformly among all small employers with the same number of eligible employees applying for coverage or receiving coverage from the small employer carrier.

(b) A small employer carrier shall not require a minimum participation level greater than:

a. One hundred percent of eligible employees working for groups of three or less employees; and

b. Seventy-five percent of eligible employees working for groups with more than three employees.

(c) In applying minimum participation requirements with respect to a small employer, a small employer carrier shall not consider employees or dependents who have qualifying existing coverage in determining whether the applicable percentage of participation is met.

(d) A small employer carrier shall not increase any requirement for minimum employee participation or modify any requirement for minimum employer contribution applicable to a small employer at any time after the small employer has been accepted for coverage.

(3) (a) If a small employer carrier offers coverage to a small employer, the small employer carrier shall offer coverage to all of the eligible employees of a small employer and their dependents who apply for enrollment during the period in which the employee first becomes eligible to enroll under the terms of the plan. A small employer carrier shall not offer coverage to only certain individuals or dependents in a small employer group or to only part of the group.

(b) A small employer carrier shall not modify a health benefit plan with respect to a small employer or any eligible employee or dependent through riders, endorsements or otherwise, to restrict or exclude coverage for certain diseases or medical conditions otherwise covered by the health benefit plan.

(c) An eligible employee may choose to retain their individually underwritten health benefit plan at the time such eligible employee is entitled to enroll in a small employer health benefit plan. If the eligible employee retains their individually underwritten health benefit plan, a small employer may provide a defined contribution through the establishment of a cafeteria 125 plan under section 379.953*. Small employers shall establish an equal amount of defined contribution for all plans. If an eligible employee retains their individually underwritten health benefit plan under this subdivision, the provisions of sections 379.930 to 379.952 shall not apply to the individually underwritten health benefit plan.

3. (1) Subject to subdivision (3) of this subsection, a small employer carrier shall not be required to offer coverage or accept applications pursuant to subsection 1 of this section in the case of the following:

(a) To a small employer, where the small employer is not physically located in the carrier’s established geographic service area;

(b) To an employee, when the employee does not live, work or reside within the carrier’s established geographic service area; or

(c) Within an area where the small employer carrier reasonably anticipates, and demonstrates to the satisfaction of the director, that it will not have the capacity within its established geographic service area to deliver service adequately to the members of such groups because of its obligations to existing group policyholders and enrollees.

(2) A small employer carrier that cannot offer coverage pursuant to paragraph (c) of subdivision (1) of this subsection may not offer coverage in the applicable area to new cases of employer groups with more than fifty eligible employees or to any small employer groups until the later of one hundred eighty days following each such refusal or the date on which the carrier notifies the director that it has regained capacity to deliver services to small employer groups.

(3) A small employer carrier shall apply the provisions of this subsection uniformly to all small employers without regard to the claims experience of a small employer and its employees and their dependents or any health status-related factor relating to such employees and their dependents.

4. A small employer carrier shall not be required to provide coverage to small employers pursuant to subsection 1 of this section for any period of time for which the director determines that requiring the acceptance of small employers in accordance with the provisions of subsection 1 of this section would place the small employer carrier in a financially impaired condition, and the small employer is applying this subsection uniformly to all small employers in the small group market in this state consistent with applicable state law and without regard to the claims experience of a small employer and its employees and their dependents or any health status-related factor relating to such employees and their dependents.

(L. 1992 S.B. 796 §§ 6, B, A.L. 2007 H.B. 818, A.L. 2016 S.B. 865 & 866)

*Section 379.953 does not exist.



Section 379.946 Board report, contents, recommendations.

Effective 01 Jul 1993, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.946. Board report, contents, recommendations. — The board shall study and report at least every three years to the director on the effectiveness of sections 379.930 to 379.952. The report shall analyze the effectiveness of sections 379.930 to 379.952 in promoting rate stability, product availability, and coverage affordability. The report may contain recommendations for actions to improve the overall effectiveness, efficiency and fairness of the small group health insurance marketplace. The report shall address whether carriers and producers are fairly and actively marketing or issuing health benefit plans to small employers in fulfillment of the purposes of sections 379.930 to 379.952. The report may contain recommendations for market conduct or other regulatory standards or action.

(L. 1992 S.B. 796 § 9)

Effective 7-01-93



Section 379.948 Certain law not to apply to basic health benefit plan.

Effective 01 Jul 1993, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.948. Certain law not to apply to basic health benefit plan. — Except for the coverages specified in subsection 3 of section 376.995, no law requiring the coverage of a particular health care service or benefit, or requiring the reimbursement, utilization or inclusion of a specific category of licensed health care practitioner shall apply to a basic health benefit plan issued pursuant to sections 379.930 to 379.952.

(L. 1992 S.B. 796 § 10)

Effective 7-01-93

CROSS REFERENCE:

Mammography and other services to be furnished, exceptions to exemptions, 376.995



Section 379.950 Director to promulgate rules, procedure.

Effective 28 Aug 1995

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.950. Director to promulgate rules, procedure. — The director may promulgate rules pursuant to chapter 536 for the implementation and administration of sections 379.930 to 379.952 and section 374.184. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1992 S.B. 796 § 11, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 379.952 Carriers to market plan coverage — agent or broker, prohibited activities, exception — variance in compensation prohibited, exceptions — carriers, prohibited activities — denial of application, requirements — penalty — applicability to third party administrators.

Effective 01 Jan 2008, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.952. Carriers to market plan coverage — agent or broker, prohibited activities, exception — variance in compensation prohibited, exceptions — carriers, prohibited activities — denial of application, requirements — penalty — applicability to third party administrators. — 1. Each small employer carrier shall actively market all health benefit plans sold by the carrier in the small group market to eligible employers in the state, except for plans developed for health benefit trust funds.

2. (1) Except as provided in subdivision (2) of this subsection, no small employer carrier or agent or broker shall, directly or indirectly, engage in the following activities:

(a) Encouraging or directing small employers to refrain from filing an application for coverage with the small employer carrier because of the health status, claims experience, industry, occupation or geographic location of the small employer;

(b) Encouraging or directing small employers to seek coverage from another carrier because of the health status, claims experience, industry, occupation or geographic location of the small employer.

(2) The provisions of subdivision (1) of this subsection shall not apply with respect to information provided by a small employer carrier or agent or broker to a small employer regarding the established geographic service area or a restricted network provision of a small employer carrier.

3. (1) Except as provided in subdivision (2) of this subsection, no small employer carrier shall, directly or indirectly, enter into any contract, agreement or arrangement with an agent or broker that provides for or results in the compensation paid to an agent or broker for the sale of a health benefit plan to be varied because of the health status, claims experience, industry, occupation or geographic location of the small employer.

(2) Subdivision (1) of this subsection shall not apply with respect to a compensation arrangement that provides compensation to an agent or broker on the basis of percentage of premium, provided that the percentage shall not vary because of the health status, claims experience, industry, occupation or geographic area of the small employer.

4. A small employer carrier shall provide reasonable compensation, as provided under the plan of operation of the program, to an agent or broker, if any, for the sale of a basic or standard health benefit plan.

5. No small employer carrier shall terminate, fail to renew or limit its contract or agreement of representation with an agent or broker for any reason related to the health status, claims experience, occupation, or geographic location of the small employers placed by the agent or broker with the small employer carrier.

6. No small employer carrier or producer shall induce or otherwise encourage a small employer to separate or otherwise exclude an employee from health coverage or benefits provided in connection with the employee's employment; except that, a carrier may offer a policy to a small employer that charges a reduced premium rate or deductible for employees who do not smoke or use tobacco products, and such carrier shall not be considered in violation of sections 379.930 to 379.952 or any unfair trade practice, as defined in section 379.936, even if only some small employers elect to purchase such a policy and other small employers do not.

7. Denial by a small employer carrier of an application for coverage from a small employer shall be in writing and shall state the reason or reasons for the denial with specificity.

8. The director may promulgate rules setting forth additional standards to provide for the fair marketing and broad availability of health benefit plans to small employers in this state.

9. (1) A violation of this section by a small employer carrier or a producer shall be an unfair trade practice under sections 375.930 to 375.949*.

(2) If a small employer carrier enters into a contract, agreement or other arrangement with a third-party administrator to provide administrative marketing or other services related to the offering of health benefit plans to small employers in this state, the third-party administrator shall be subject to this section as if it were a small employer carrier.

(L. 1992 S.B. 796 § 12, A.L. 2006 S.B. 567 & 792, A.L. 2007 H.B. 818)

Effective 1-01-08

*Section 375.949 was repealed by S.B. 53, 1991.



Section 379.975 Insurer to provide information, when.

Effective 28 Aug 1992

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.975. Insurer to provide information, when. — Beginning January 1, 1993, in response to all original applications for a policy pursuant to subdivision (4) of section 375.001 and any such policy renewed from January 1, 1993, to December 31, 1993, for coverage on property located in the New Madrid Seismic Zone, as defined by the United States Geological Survey in Missouri, susceptible to Modified Mercalli intensity VII or above from an earthquake occurring along the New Madrid Fault with a potential magnitude of 7.6 on the Richter scale, the insurer shall provide information to the applicant or policyholder regarding the availability of insurance for loss caused by earthquake.

(L. 1992 H.B. 1574 § 15)



Section 379.978 Written disaster plan, insurer to develop, contents.

Effective 28 Aug 1992

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.978. Written disaster plan, insurer to develop, contents. — Every insurance company which insures property for loss caused by earthquake, whether by policy, endorsement, rider or otherwise, shall prepare and retain a written disaster plan covering earthquakes. This plan shall include specific provisions regarding procedures for handling claims under the insurance company's issued policies or endorsements covering loss or damage from the peril of earthquake.

(L. 1992 H.B. 1574 § 16)



Section 379.980 Reorganization of domestic mutual insurance company, authority.

Effective 28 Aug 1996

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.980. Reorganization of domestic mutual insurance company, authority. — A domestic mutual insurance company organized and operating under this chapter may reorganize by forming a mutual insurance holding company as described in section 379.985, or by merging its policyholders' membership into such a mutual insurance holding company. The reorganized insurance company shall continue its corporate existence, either at the time of the reorganization or at some later time as a stock insurance company, or as a mutual insurance company. This authority is in addition to powers granted pursuant to chapter 382.

(L. 1996 S.B. 759)



Section 379.982 Formation of holding company, application — shareholder approval — issuance of shares.

Effective 28 Aug 1996

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.982. Formation of holding company, application — shareholder approval — issuance of shares. — 1. A mutual insurance company proposing to reorganize pursuant to sections 379.980 to 379.988 shall form a mutual insurance holding company, hereafter referred to in sections 379.980 to 379.988 as a "mutual holding company", and shall file an application with the director which shall contain such insurer's plan of reorganization. The director shall review the application, and may retain such consultants as may be reasonably necessary, at the expense of the applicant; conduct an adequate review to assure that policyholders' interests are protected, and may conduct a public hearing. The director shall approve formation of the mutual holding company and the plan of reorganization if the director finds that the plan is fair and equitable to the policyholders. The director may condition such approval on the adoption of such modifications to the plan as the director finds necessary for the protection of the policyholders' interests.

2. No mutual insurance company may reorganize pursuant to sections 379.980 to 379.988 unless the reorganization plan is approved by a majority of the policyholders voting in person or by proxy at a special meeting called for that purpose. Any group of at least one hundred policyholders having a right to vote at such special meeting shall be entitled at their own expense to have the secretary of the company mail informational materials to all policyholders provided that such materials and the cost thereof are presented to the secretary at least forty-five days before the special meeting.

3. All of the shares of the capital stock of the reorganized insurance company, if any, shall be issued to the mutual holding company, which shall at all times own a majority of the voting shares of the capital stock of the reorganized insurance company, except that either at the time of the reorganization or, at some later time with the approval of the director, the mutual holding company may create a stock holding company pursuant to chapter 351 for the purpose of owning all of the stock of the reorganized insurance company, so long as the mutual holding company shall at all times own a majority of the voting shares of the capital stock of the stock holding company. Any subsidiaries of the reorganized insurance company may remain as subsidiaries of such company or become subsidiaries of the mutual or stock holding company provided that, if such subsidiaries shall be subsidiaries of a stock holding company then the reorganized insurance company shall be reimbursed the fair market value of its holdings in such subsidiaries in the event shares of the stock holding company are or have been issued to other than the mutual holding company.

(L. 1996 S.B. 759)



Section 379.985 Member's interest — nontransference of membership — immunity from liability — assessments, not imposed — security, membership interest.

Effective 28 Aug 1996

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.985. Member's interest — nontransference of membership — immunity from liability — assessments, not imposed — security, membership interest. — 1. The membership interests of the policyholders of a reorganized insurance company shall become membership interests in the mutual holding company. Policyholders of the reorganized insurance company shall be members of the mutual holding company in accordance with the articles of incorporation and bylaws of the mutual holding company and the applicable provisions of this chapter relating to mutual insurance companies.

2. No member of a mutual holding company may transfer membership or any right arising therefrom.

3. A member of a mutual holding company is not, as such, personally liable for the acts, debts, liabilities or obligations of the company.

4. No assessments of any kind may be imposed upon the members of a mutual holding company by the directors, or members, or because of any liability of any company owned or controlled by the mutual holding company, or because of any act, debt or liability of the mutual holding company itself.

5. A membership interest in a domestic mutual holding company shall not constitute a security under the laws of this state.

(L. 1996 S.B. 759)



Section 379.987 Nonapplicability of certain provisions of insurance holding companies law — incorporation of mutual holding company, authority, approval — powers of mutual holding company, engaging in business of insurance, no authority, affiliation and merger agreements.

Effective 28 Aug 1996

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.987. Nonapplicability of certain provisions of insurance holding companies law — incorporation of mutual holding company, authority, approval — powers of mutual holding company, engaging in business of insurance, no authority, affiliation and merger agreements. — 1. Sections 382.040, 382.060 and 382.095 are not applicable to a reorganization or merger pursuant to sections 379.980 to 379.988.

2. A mutual holding company organized pursuant to sections 379.980 to 379.988 shall be incorporated pursuant to this chapter. The articles of incorporation and any amendments to such articles of the mutual holding company shall be subject to approval of the director and the attorney general in the same manner as those of a mutual insurance company.

3. A mutual holding company shall have the same powers granted to domestic insurance companies pursuant to chapter 382 relating to insurance holding company systems and shall be subject to its requirements and provisions and shall have all the powers granted to corporations organized pursuant to chapter 351. Neither the mutual holding company or any stock holding company created pursuant to sections 379.980 to 379.988 shall be an insurer or may engage in the business of insurance. A mutual holding company may enter into an affiliation agreement or a merger agreement either at the time of the reorganization, or at some later time with the approval of the director, with any mutual insurance company authorized to do business in this state. Any such merger agreement may authorize participating policyholders of the mutual insurance company to become members of the mutual holding company. Any such affiliation agreement or merger agreement is subject to the insurance laws of this state relating to such transactions entered into by a domestic mutual insurance company.

(L. 1996 S.B. 759)



Section 379.988 Mutual holding company subject to supervision of director, dissolution or liquidation — demutualization.

Effective 28 Aug 1996

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.988. Mutual holding company subject to supervision of director, dissolution or liquidation — demutualization. — 1. A mutual holding company is subject to supervision of the director in the same manner as an insurer subject to the provisions of this chapter and shall automatically be a party to any proceeding pursuant to sections 375.1150 to 375.1246 involving an insurance company which, as a result of a reorganization pursuant to sections 375.1150 to 375.1246, is a subsidiary of the mutual holding company or a stock holding company created pursuant to section 379.982. In a proceeding pursuant to sections 375.1150 to 375.1246 involving the reorganized insurance company, the assets of the mutual holding company are deemed to be assets of the estate of the reorganized insurance company for purposes of satisfying the claims of the reorganized company's policyholders. A mutual holding company shall not dissolve or liquidate without the approval of the director or as ordered by the court pursuant to sections 375.1150 to 375.1246.

2. Sections 375.201, 375.206, 375.216, 375.221 and 375.226 are applicable to a demutualization of a mutual holding company as if it were a mutual insurance company. This section does not apply to those companies organized under chapter 354 or chapter 355 and does apply only to for-profit mutual property and casualty insurance companies.

(L. 1996 S.B. 759)



Section 379.1300 Definitions.

Effective 28 Aug 2013

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.1300. Definitions. — As used in sections 379.1300 to 379.1351, the following terms shall mean:

(1) "Affiliated company", any company in the same corporate system as a parent, an industrial insured, or a member organization by virtue of common ownership, control, operation, or management;

(2) "Alien captive insurance company", any insurance company formed to write insurance business for its parents and affiliates and licensed under the laws of an alien jurisdiction that imposes statutory or regulatory standards in a form acceptable to the director on companies transacting the business of insurance in such jurisdiction;

(3) "Annuity", a contract issued for a valuable consideration under which the obligations are assumed with respect to periodic payments for a specified term or terms or where the making or continuance of all or of some of such payments, or the amount of any such payments, is dependent upon the continuance of human life;

(4) "Association", any legal association of individuals, corporations, limited liability companies, partnerships, associations, or other entities that has been in continuous existence for at least one year, the member organizations of which or which does itself, whether or not in conjunction with some or all of the member organizations:

(a) Own, control, or hold with power to vote all of the outstanding voting securities of an association captive insurance company incorporated as a stock insurer;

(b) Have complete voting control over an association captive insurance company incorporated as a mutual insurer;

(c) Constitute all of the subscribers of an association captive insurance company formed as a reciprocal insurer; or

(d) Have complete voting control over an association captive insurance company formed as a limited liability company;

(5) "Association captive insurance company", any company that insures risks of the member organizations of the association and their affiliated companies; except that, association captive insurance company shall not include, without limitation, any reciprocal insurer that has not chosen to apply for and is not licensed as a captive insurance company under section 379.1302;

(6) "Branch business", any insurance business transacted by a branch captive insurance company in this state;

(7) "Branch captive insurance company", any alien captive insurance company licensed by the director to transact the business of insurance in this state through a business unit with a principal place of business in this state;

(8) "Branch operations", any business operations of a branch captive insurance company in this state;

(9) "Captive insurance company", any pure captive insurance company, association captive insurance company, sponsored captive insurance company, or industrial insured captive insurance company formed or licensed under sections 379.1300 to 379.1351. For purposes of sections 379.1300 to 379.1351, a branch captive insurance company shall be a pure captive insurance company with respect to operations in this state, unless otherwise permitted by the director;

(10) "Controlled unaffiliated business", any company:

(a) That is not in the corporate system of a parent and affiliated companies;

(b) That has an existing contractual relationship with a parent or affiliated company; and

(c) Whose risks are managed by a pure captive insurance company in accordance with section 379.1338;

(11) "Director", the director of the department of insurance, financial institutions and professional registration;

(12) "Excess workers' compensation insurance", in the case of an employer that has insured or self-insured its workers' compensation risks in accordance with applicable state or federal law, insurance in excess of a specified per-incident or aggregate limit established by the director;

(13) "Industrial insured", an insured:

(a) Who procures the insurance of any risk or risks by use of the services of a full-time employee acting as an insurance manager or buyer;

(b) Whose aggregate annual premiums for insurance on all risks total at least twenty-five thousand dollars; and

(c) Who has at least twenty-five full-time employees;

(14) "Industrial insured captive insurance company", any company that insures risks of the industrial insureds that comprise the industrial insured group and their affiliated companies;

(15) "Industrial insured group", any group of industrial insureds that collectively:

(a) Own, control, or hold with power to vote all of the outstanding voting securities of an industrial insured captive insurance company incorporated as a stock insurer;

(b) Have complete voting control over an industrial insured captive insurance company incorporated as a mutual insurer;

(c) Constitute all of the subscribers of an industrial insured captive insurance company formed as a reciprocal insurer; or

(d) Have complete voting control over an industrial captive insurance company formed as a limited liability company;

(16) "Member organization", any individual, corporation, limited liability company, partnership, association, or other entity that belongs to an association;

(17) "Mutual corporation", a corporation organized without stockholders and includes a nonprofit corporation with members;

(18) "Parent", a corporation, limited liability company, partnership, other entity, or individual that directly or indirectly owns, controls, or holds with power to vote more than fifty percent of the outstanding voting:

(a) Securities of a pure captive insurance company organized as a stock corporation; or

(b) Membership interests of a pure captive insurance company organized as a nonprofit corporation;

(19) "Pure captive insurance company", any company that insures risks of its parent and affiliated companies or controlled unaffiliated business.

(L. 2007 S.B. 215, A.L. 2009 H.B. 577, A.L. 2013 S.B. 287)



Section 379.1302 Licensure — prohibited acts — requirements for conducting business — application requirements.

Effective 28 Aug 2009

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.1302. Licensure — prohibited acts — requirements for conducting business — application requirements. — 1. Any captive insurance company, when permitted by its articles of association, charter, or other organizational document, may apply to the director for a license to do any and all insurance and annuity contracts comprised in section 376.010 and subsection 1 of section 379.010, other than workers' compensation and employers' liability; provided, however, that:

(1) No pure captive insurance company shall insure any risks other than those of its parent and affiliated companies or controlled unaffiliated business;

(2) No association captive insurance company shall insure any risks other than those of the member organizations of its association and their affiliated companies;

(3) No industrial insured captive insurance company shall insure any risks other than those of the industrial insureds that comprise the industrial insured group and their affiliated companies;

(4) No captive insurance company shall provide personal motor vehicle or homeowner's insurance coverage or any component thereof;

(5) No captive insurance company shall accept or cede reinsurance except as provided in section 379.1320;

(6) Any captive insurance company may provide excess workers' compensation insurance to its parent and affiliated companies, unless prohibited by the federal law or laws of the state having jurisdiction over the transaction. Any captive insurance company, unless prohibited by federal law, may reinsure workers' compensation of a qualified self-insured plan of its parent and affiliated companies, provided that sections 379.1300 to 379.1350 shall not divest the division of workers' compensation of any jurisdiction, as authorized by law, over workers' compensation self-insured plans;

(7) Any captive insurance company which insures life and accident and health risks described in section 376.010, and subdivision (4) of subsection 1 of section 379.010, shall comply with all applicable state and federal laws; and

(8) No captive insurance company shall transact business as a risk retention group under sections 375.1080 to 375.1105.

2. No captive insurance company shall do any insurance business in this state unless:

(1) It first obtains from the director a license authorizing it to do insurance business in this state;

(2) Its board of directors, committee of managers, or, in the case of a reciprocal insurer, its subscribers' advisory committee holds at least one meeting each year in this state;

(3) It maintains its principal place of business in this state; and

(4) It appoints a registered agent to accept service of process and to otherwise act on its behalf in this state; provided that, whenever such registered agent cannot with reasonable diligence be found at the registered office of the captive insurance company, the secretary of state shall be an agent of such captive insurance company upon whom any process, notice, or demand may be served.

3. (1) Before receiving a license, a captive insurance company shall:

(a) File with the director a certified copy of its organizational documents, a statement under oath of its president and secretary showing its financial condition, and any other statements or documents required by the director; and

(b) Submit to the director for approval a description of the coverages, deductibles, coverage limits, and rates, together with such additional information as the director may reasonably require. In the event of any subsequent material change in any item in such description, the captive insurance company shall submit to the director for approval an appropriate revision and shall not offer any additional kinds of insurance until a revision of such description is approved by the director. The captive insurance company shall inform the director of any material change in rates within thirty days of the adoption of such change.

(2) Each applicant captive insurance company shall also file with the director evidence of the following:

(a) The amount and liquidity of its assets relative to the risks to be assumed;

(b) The adequacy of the expertise, experience, and character of the person or persons who will manage it;

(c) The overall soundness of its plan of operation;

(d) The adequacy of the loss prevention programs of its insureds; and

(e) Such other factors deemed relevant by the director in ascertaining whether the proposed captive insurance company will be able to meet its policy obligations.

(3) Information submitted under this subsection shall be and remain confidential, and shall not be made public by the director or an employee or agent of the director without the written consent of the company; except that:

(a) Such information may be discoverable by a party in a civil action or contested case to which the captive insurance company that submitted such information is a party, upon a showing by the party seeking to discover such information that:

a. The information sought is relevant to and necessary for the furtherance of such action or case;

b. The information sought is unavailable from other nonconfidential sources; and

c. A subpoena issued by a judicial or administrative officer of competent jurisdiction has been submitted to the director; and

(b) The director may, in the director's discretion, disclose such information to a public officer having jurisdiction over the regulation of insurance in another state, provided that:

a. Such public official shall agree in writing to maintain the confidentiality of such information;

b. The laws of the state in which such public official serves require such information to be and to remain confidential; and

(c) The director may disclose information to the director of the division of workers' compensation regarding any captive insurance company issuing excess workers' compensation insurance provided that the director for the division of workers' compensation agrees in writing to maintain the confidentiality of such information provided by the director.

(4) Each captive insurance company shall pay to the director a nonrefundable license fee of seven thousand five hundred dollars for examining, investigating, and processing its application for license, and the director is authorized to retain legal, financial, and examination services from outside the department, the reasonable cost of which may be charged against the applicant. The provisions of sections 374.160 to 374.162 and sections 374.202 to 374.207 shall apply to examinations, investigations, and processing conducted under the authority of this section. In addition, each captive insurance company shall pay a renewal fee for each year thereafter of seven thousand five hundred dollars. Each captive insurance company may deduct the license and renewal fee paid from the premium taxes payable under section 379.1326.

(5) If the director is satisfied that the documents and statements that such captive insurance company has filed comply with the provisions of sections 379.1300 to 379.1350, the director may grant a license authorizing it to do insurance business in this state until April first, which license may be renewed.

(L. 2007 S.B. 215, A.L. 2009 H.B. 577)



Section 379.1304 Adoption of a name, deceptive practice.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.1304. Adoption of a name, deceptive practice. — No captive insurance company shall adopt a name that is the same, deceptively similar, or likely to be confused with or mistaken for any other existing business name registered in the state of Missouri.

(L. 2007 S.B. 215)



Section 379.1306 Capital and surplus requirements.

Effective 28 Aug 2013

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.1306. Capital and surplus requirements. — 1. No captive insurance company shall be issued a license unless it shall possess and thereafter maintain unimpaired paid-in capital and surplus of:

(1) In the case of a pure captive insurance company, not less than two hundred fifty thousand dollars;

(2) In the case of an association captive insurance company, not less than five hundred thousand dollars;

(3) In the case of an industrial insured captive insurance company, not less than five hundred thousand dollars; and

(4) In the case of a sponsored captive insurance company, not less than five hundred thousand dollars.

2. The director may prescribe additional capital and surplus based upon the type, volume, and nature of insurance business transacted.

3. Capital and surplus may be in the form of cash or an irrevocable letter of credit issued by a bank chartered by the state of Missouri or a member bank of the Federal Reserve System, and approved by the director.

(L. 2007 S.B. 215, A.L. 2013 S.B. 287)



Section 379.1308 Approval for payment of dividends required.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.1308. Approval for payment of dividends required. — No captive insurance company shall pay a dividend out of, or other distribution with respect to, capital or surplus without the prior approval of the director. Approval of an ongoing plan for the payment of dividends or other distributions shall be conditioned upon the retention, at the time of each payment, of capital or surplus in excess of amounts specified by or determined in accordance with formulas approved by the director. Notwithstanding the provisions of section 355.661, a captive insurance company organized under chapter 355 may make such distributions as are in conformity with its purposes and approved by the director.

(L. 2007 S.B. 215)



Section 379.1310 Incorporation as a stock insurer permitted, when.

Effective 28 Aug 2013

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.1310. Incorporation as a stock insurer permitted, when. — 1. A pure captive insurance company may be incorporated as a stock insurer with its capital divided into shares and held by the stockholders as a nonprofit corporation with one or more members, or as a manager-managed limited liability company.

2. An association captive insurance company or an industrial insured captive insurance company may be:

(1) Incorporated as a stock insurer with its capital divided into shares and held by the stockholders;

(2) Incorporated as a mutual insurer without capital stock, the governing body of which is elected by its insureds;

(3) Organized as a manager-managed limited liability company; or

(4) Organized as a reciprocal insurer in accordance with sections 379.650 to 379.790.

3. A captive insurance company incorporated or organized in this state shall have not less than three incorporators or three organizers of whom not less than one shall be a resident of this state.

4. In the case of a captive insurance company:

(1) Formed as a corporation, before the articles of incorporation are transmitted to the secretary of state, the incorporators shall petition the director to issue a certificate setting forth the director's finding that the establishment and maintenance of the proposed corporation will promote the general good of the state. In arriving at such a finding the director shall consider:

(a) The character, reputation, financial standing and purposes of the incorporators;

(b) The character, reputation, financial responsibility, insurance experience, and business qualifications of the officers and directors; and

(c) Such other aspects as the director shall deem advisable.

­­

­

(2) Formed as a limited liability company, before the articles of organization are transmitted to the secretary of state, the organizers shall petition the director to issue a certificate setting forth the director's finding that the establishment and maintenance of the proposed company will promote the general good of the state. In arriving at such a finding, the director shall consider the items set forth in paragraphs (a) to (c) of subdivision (1) of this subsection;

(3) Formed as a reciprocal insurer, the organizers shall petition the director to issue a certificate setting the director's finding that the establishment and maintenance of the proposed association will promote the general good of the state. In arriving at such a finding the director shall consider the items set forth in paragraphs (a) to (c) of subdivision (1) of this subsection.

5. The capital stock of a captive insurance company incorporated as a stock insurer may be authorized with no par value.

6. In the case of a captive insurance company:

(1) Formed as a corporation, at least one of the members of the board of directors shall be a resident of this state;

(2) Formed as a limited liability company, at least one of the managers shall be a resident of this state;

(3) Formed as a reciprocal insurer, at least one of the members of the subscribers' advisory committee shall be a resident of this state.

7. Other than captive insurance companies formed as limited liability companies under chapter 347, or as nonprofit corporations under chapter 355, captive insurance companies formed as corporations under sections 379.1300 to 379.1351 shall have the privileges and be subject to chapter 351 as well as the applicable provisions contained in sections 379.1300 to 379.1308. In the event of conflict between the provisions of such general corporation law and sections 379.1300 to 379.1351, sections 379.1300 to 379.1351 shall control.

8. Captive insurance companies formed under sections 379.1300 to 379.1351:

(1) As limited liability companies shall have the privileges and be subject to the provisions of chapter 347 as well as the applicable provisions contained in sections 379.1300 to 379.1351. In the event of a conflict between chapter 347 and sections 379.1300 to 379.1351, sections 379.1300 to 379.1351 shall control; or

(2) As nonprofit corporations shall have the privileges and be subject to the provisions of chapter 355 as well as the applicable provisions contained in sections 379.1300 to 379.1351. In the event of conflict between chapter 355 and sections 379.1300 to 379.1351, sections 379.1300 to 379.1351 shall control.

9. The provisions of section 375.355, section 375.908, sections 379.980 to 379.988, and chapter 382, pertaining to mergers, consolidations, conversions, mutualizations, redomestications, and mutual holding companies shall apply in determining the procedures to be followed by captive insurance companies in carrying out any of the transactions described therein; except that:

(1) The director may waive or modify the requirements for public notice and hearing, or in accordance with rules which the director may adopt addressing categories of transactions, modify the requirements for public notice and hearing. If a notice of public hearing is required, but no one requests a hearing ten days before the day set for the hearing, then the director may cancel the hearing;

(2) An alien insurer may be a party to a merger or a redomestication authorized under this subsection, if approved by the director; and

(3) The director may issue a certificate of general good to permit the formation of a captive insurance company that is established for the sole purpose of consolidating or merging with or assuming existing insurance or reinsurance business from an existing Missouri licensed captive insurance company. The director may, upon a request of such newly formed captive insurance company, waive or modify the requirements of paragraph (b) of subdivision (1) and subdivision (2) of subsection 3 of section 379.1302.

10. The articles of incorporation or bylaws of a captive insurance company formed as a corporation may authorize a quorum of its board of directors to consist of no fewer than one-third of the full board of directors, provided that a quorum shall not consist of fewer than two directors.

11. Captive insurance companies formed as reciprocal insurers under the provisions of sections 379.1300 to 379.1351 shall have the privileges and be subject to the provisions of sections 379.650 to 379.790 in addition to the applicable provisions of sections 379.1300 to 379.1351. In the event of a conflict between the provisions of sections 379.650 to 379.790 and the provisions of sections 379.1300 to 379.1351, the latter shall control, to the extent a reciprocal insurer is made subject to other provisions of chapters 374, 375, and 379 under sections 379.650 to 379.790, such provisions shall not be applicable to a reciprocal insurer formed under sections 379.1300 to 379.1351 unless such provisions are expressly made applicable to captive insurance companies under sections 379.1300 to 379.1351.

12. The subscribers' agreement or other organizing document of a captive insurance company formed as a reciprocal insurer may authorize a quorum of its subscribers' advisory committee to consist of no fewer than one-third of the number of its members.

(L. 2007 S.B. 215, A.L. 2009 H.B. 577, A.L. 2013 S.B. 287)



Section 379.1312 Reports required.

Effective 28 Aug 2013

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.1312. Reports required. — 1. Captive insurance companies shall not be required to make any annual report except as provided in sections 379.1300 to 379.1351.

2. Prior to March first of each year, each captive insurance company shall submit to the director a report of its financial condition, verified by oath of two of its executive officers. Each captive insurance company shall report using generally accepted accounting principles, unless the director approves the use of statutory accounting principles, with any appropriate or necessary modifications or adaptations thereof required or approved or accepted by the director for the type of insurance and kinds of insurers to be reported upon, and as supplemented by additional information required by the director. Except as otherwise provided, each association captive insurance company shall file its report in the form required by section 375.041. The director shall by rule propose the forms in which pure captive insurance companies and industrial insured captive insurance companies shall report. Subdivision (3) of subsection 3 of section 379.1302 shall apply to each report filed under this section.

3. Any pure captive insurance company or an industrial insured captive insurance company may make written application for filing the required report on a fiscal year end. If an alternative reporting date is granted:

(1) The annual report is due sixty days after the fiscal year end; and

(2) In order to provide sufficient detail to support the premium tax return, the pure captive insurance company or industrial insured captive insurance company shall file prior to March first of each year for each calendar year end its balance sheet, income statement and statement of cash flows, verified by oath of two of its executive officers.

(L. 2007 S.B. 215, A.L. 2013 S.B. 287)



Section 379.1314 Inspections, when.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.1314. Inspections, when. — 1. At least once every three years and whenever the director determines it to be prudent, the director shall personally, or by some competent person appointed by the director, visit each captive insurance company and thoroughly inspect and examine its affairs to ascertain its financial condition, its ability to fulfill its obligations, and whether it has complied with the provisions of sections 379.1300 to 379.1350. The director may enlarge such three-year period to five years, provided the captive insurance company is subject to a comprehensive annual audit during such period of a scope satisfactory to the director by independent auditors approved by the director. The expenses and charges of the examination shall be paid to the state by the company or companies examined and the director shall issue his or her warrants for the proper charges incurred in all examinations, as provided in sections 374.160 and 374.162.

2. The provisions of sections 374.202 to 374.207 shall apply to examinations conducted under this section.

3. All examination reports, preliminary examination reports or results, working papers, recorded information, documents and copies thereof produced by, obtained by or disclosed to the director or any other person in the course of an examination made under this section are confidential and are not subject to subpoena and shall not be made public by the director or an employee or agent of the director without the written consent of the company, except to the extent provided in this subsection. Nothing in this subsection shall prevent the director from using such information in furtherance of the director's regulatory authority under this title. The director may, in the director's discretion, grant access to such information to public officers having jurisdiction over the regulation of insurance in any other state or country, or to law enforcement officers of this state or any other state or agency of the federal government at any time, so long as such officers receiving the information agree in writing to hold it in a manner consistent with this section.

(L. 2007 S.B. 215)



Section 379.1316 Suspension or revocation of licensure, when.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.1316. Suspension or revocation of licensure, when. — 1. The license of a captive insurance company may be suspended or revoked by the director for any of the following reasons:

(1) Insolvency or impairment of capital or surplus;

(2) Failure to meet the requirements of section 379.1306;

(3) Refusal or failure to submit an annual report, as required by sections 379.1300 to 379.1350, or any other report or statement required by law or by lawful order of the director;

(4) Failure to comply with the provisions of its own charter, bylaws, or other organizational document;

(5) Failure to submit to or pay the cost of examination or any legal obligation relative thereto, as required by sections 379.1300 to 379.1350;

(6) Use of methods that, although not otherwise specifically prohibited by law, nevertheless render its operation detrimental or its condition unsound with respect to the public or to its policyholders; or

(7) Failure otherwise to comply with the laws of this state.

2. Notwithstanding any other provision of sections 379.1300 to 379.1350, if the director finds upon examination, hearing, or other evidence that any captive insurance company has violated any provision of subsection 1 of this section, the director may suspend or revoke such company's license if the director deems it in the best interest of the public and the policyholders of such captive insurance company.

(L. 2007 S.B. 215)



Section 379.1318 Investment requirements, compliance with.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.1318. Investment requirements, compliance with. — 1. Association captive insurance companies shall comply with the investment requirements contained in chapter 375 and sections 379.080 and 379.082, as applicable. Investments of association captive insurance companies shall be valued in accordance with the valuation procedures established by the National Association of Insurance Commissioners for insurance companies, except to the extent it is inconsistent with accounting standards in use by the company and approved by the director. Notwithstanding any other provision of sections 379.1300 to 379.1350, the director may approve the use of alternative reliable methods of valuation and rating.

2. No pure captive insurance company or industrial insured captive insurance company shall be subject to any restrictions on allowable investments whatever, including those limitations contained in sections 379.080 and 379.082; provided, however, that the director may prohibit or limit any investment that threatens the solvency or liquidity of any such company.

3. No pure captive insurance company shall make a loan to or an investment in its parent company or affiliates without prior written approval of the director, and any such loan or investment shall be evidenced by documentation approved by the director.

(L. 2007 S.B. 215)



Section 379.1320 Reinsurance may be provided, when.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.1320. Reinsurance may be provided, when. — 1. Any captive insurance company may provide reinsurance, comprised in section 376.010 and subsection 1 of section 379.010, on risks ceded by any other insurer.

2. Any captive insurance company may take credit for the reinsurance of risks or portions of risks ceded to reinsurers complying with the provisions of section 375.246. Prior approval of the director shall be required for ceding or taking credit for the reinsurance of risks or portions of risks ceded to reinsurers or under reinsurance agreements not complying with section 375.246, except for business written by an alien captive insurance company outside the United States.

3. For all purposes of sections 379.1300 to 379.1350, insurance by a captive insurance company of any workers' compensation qualified self-insured plan of its parent and affiliates shall be deemed to be reinsurance.

4. In addition to reinsurers authorized under the provisions of section 375.246, a captive insurance company may take credit for the reinsurance of risks or portions of risks ceded to a pool, exchange, or association acting as a reinsurer which has been authorized by the director. The director may require any other documents, financial information, or other evidence that such a pool, exchange, or association will be able to provide adequate security for its financial obligations. The director may deny authorization or impose any limitations on the activities of a reinsurance pool, exchange, or association that, in the director's judgment, are necessary and proper to provide adequate security for the ceding captive insurance company and for the protection and consequent benefit of the public at large.

(L. 2007 S.B. 215)



Section 379.1322 Rating organizations, company not required to join.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.1322. Rating organizations, company not required to join. — No captive insurance company shall be required to join a rating organization.

(L. 2007 S.B. 215)



Section 379.1324 Prohibitions on joining or contributing to certain entities and funds.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.1324. Prohibitions on joining or contributing to certain entities and funds. — No captive insurance company shall be permitted to join or contribute financially to any plan, pool, association, or guaranty, or insolvency fund in this state, nor shall any such captive insurance company or any insured or affiliate thereof receive any benefit from any such plan, pool, association, or guaranty, or insolvency fund for claims arising out of the operations of such captive insurance company.

(L. 2007 S.B. 215)



Section 379.1326 Premium tax imposed, amount, procedure.

Effective 28 Aug 2013

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.1326. Premium tax imposed, amount, procedure. — 1. Each captive insurance company shall pay to the director of revenue, on or before May first of each year, a premium tax at the rate of thirty-eight-hundredths of one percent on the first twenty million dollars and two hundred eighty-five-thousandths of one percent on the next twenty million dollars and nineteen-hundredths of one percent on the next twenty million dollars and seventy-two-thousandths of one percent on each dollar thereafter on the direct premiums collected or contracted for on policies or contracts of insurance written by the captive insurance company during the year ending December thirty-first next preceding, after deducting from the direct premiums subject to the tax the amounts paid to policyholders as return premiums which shall include dividends on unabsorbed premiums or premium deposits returned or credited to policyholders; provided, however, that no tax shall be due or payable as to considerations received for annuity contracts.

2. Each captive insurance company shall pay to the director of revenue on or before May first of each year a premium tax at the rate of two hundred fourteen-thousandths of one percent on the first twenty million dollars of assumed reinsurance premium, and one hundred forty-three-thousandths of one percent on the next twenty million dollars and forty-eight-thousandths of one percent on the next twenty million dollars and twenty-four-thousandths of one percent of each dollar thereafter. However, no reinsurance premium tax applies to premiums for risks or portions of risks which are subject to taxation on a direct basis under subsection 1 of this section. No reinsurance premium tax shall be payable in connection with the receipt of assets in exchange for the assumption of loss reserves and other liabilities of another insurer under common ownership and control if such transaction is part of a plan to discontinue the operations of such other insurer, and if the intent of the parties to such transaction is to renew or maintain such business with the captive insurance company.

3. The annual:

(1) Minimum aggregate tax to be paid by a captive insurance company calculated under subsections 1 and 2 of this section shall be seven thousand five hundred dollars, and the annual maximum aggregate tax shall be two hundred thousand dollars;

(2) Minimum aggregate tax to be paid by a sponsored captive insurance company shall be seven thousand five hundred dollars and shall apply to the sponsored captive insurance company as a whole and not to each protected cell, and such cells shall not be subject to the minimum tax;

(3) Maximum tax to be paid by a protected cell shall be as calculated under subsection 1 of this section. The annual maximum tax to be remitted by a sponsored captive insurance company shall be the aggregate of the tax liabilities of each protected cell.

4. Every captive insurance company shall, on or before February first each year, make a return on a form provided by the director, verified by the affidavit of the company's president and secretary or other authorized officers, to the director stating the amount of all direct premiums received and assumed reinsurance premiums received, whether in cash or in notes, during the year ending on December thirty-first next preceding. Upon receipt of such returns, the director of the department of insurance, financial institutions and professional registration shall verify the same and certify the amount of tax due from the various companies on the basis and at the rate provided in subsections 1 to 3 of this section, and shall certify the same to the director of revenue, on or before March thirty-first of each year. The director of revenue shall immediately thereafter notify and assess each company the amount of tax due.

5. A captive insurance company failing to make returns as required by subsection 4 of this section or failing to pay within the time required all taxes assessed by this section shall be subject to the provisions of sections 148.375 and 148.410.

6. Two or more captive insurance companies under common ownership and control shall be taxed as though they were a single captive insurance company.

7. For the purposes of this section, the following terms shall mean:

(1) "Common ownership and control", ownership and control of two or more captive insurance companies by the same person or group of persons;

(2) "Ownership and control":

(a) In the case of stock corporations, the direct or indirect ownership of eighty percent or more of the outstanding voting stock of the corporation;

(b) In the case of mutual or nonprofit corporations, the direct or indirect ownership of eighty percent or more of the surplus and the voting power of the corporation;

(c) In the case of a limited liability company, the direct or indirect ownership of eighty percent or more of the membership interest in the limited liability company; and

(d) In the case of a sponsored captive insurance company and for purposes of this section, a protected cell shall be treated as a separate captive insurance company owned and controlled by the protected cell's participant, but only if:

a. The participant is the only participant with respect to such protected cell; and

b. The participant is the sponsor or is affiliated with the sponsor of the sponsored captive insurance company through common ownership and control.

8. The tax provided for in this section shall constitute all taxes collectible under the laws of this state from any captive insurance company, and no other occupation tax or other taxes shall be levied or collected from any captive insurance company by the state or any county, city, or municipality within this state, except ad valorem taxes on real and personal property used in the production of income.

9. Upon receiving the taxes collected under this section from the director of revenue, the state treasurer shall receipt ten percent thereof into the insurance dedicated fund established under section 374.150, subject to a maximum of three percent of the current fiscal year's appropriation from such fund, and he or she shall place the remainder of such taxes collected to the general revenue fund of the state.

10. The tax provided for in this section shall be calculated on an annual basis, notwithstanding policies or contracts of insurance or contracts of reinsurance issued on a multiyear basis. In the case of multiyear policies or contracts, the premium shall be prorated for purposes of determining the tax under this section.

11. A captive insurance company may deduct from premium taxes payable to this state, in addition to all other credits allowed by law, license fees and renewal fees payable under section 379.1302. A deduction for fees which exceeds a captive insurance company's premium tax liability for the same tax year shall not be refundable, but may be carried forward to any subsequent tax year, not to exceed five years, until the full deduction is claimed.

(L. 2007 S.B. 215, A.L. 2009 H.B. 577, A.L. 2013 S.B. 287)



Section 379.1328 Rulemaking authority.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.1328. Rulemaking authority. — The director may promulgate rules under section 374.045, and from time to time amend such rules relating to captive insurance companies as are necessary to enable the director to carry out the provisions of sections 379.1300 to 379.1350.

(L. 2007 S.B. 215)



Section 379.1330 Inapplicability of insurance laws to captive insurance companies.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.1330. Inapplicability of insurance laws to captive insurance companies. — No provisions of the insurance laws of this state, other than those contained in sections 379.1300 to 379.1350 or contained in specific references contained therein, shall apply to captive insurance companies.

(L. 2007 S.B. 215)



Section 379.1332 Promotion of captive insurance, moneys from dedicated insurance fund to be used.

Effective 28 Aug 2009

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.1332. Promotion of captive insurance, moneys from dedicated insurance fund to be used. — 1. (1) The insurance dedicated fund under section 374.150 shall be adequately funded through the collection of fees and taxes for the purpose of providing the financial means for the director of the department of insurance, financial institutions and professional registration to administer sections 379.1300 to 379.1350 and for reasonable expenses incurred in promoting the captive insurance industry in Missouri. All fees and assessments received by the department for the administration of sections 379.1300 to 379.1350 shall be paid into the fund. All fees received by the department from reinsurers who assume risk solely from captive insurance companies and are subject to the provisions of section 375.246 shall be deposited into the insurance dedicated fund.

(2) All payments from the insurance dedicated fund for the maintenance of staff and expenses associated with the administration of sections 379.1300 to 379.1350, including contractual services as necessary, shall be disbursed from the state treasury only upon warrants issued by the director, after receipt of proper documentation regarding services rendered and expenses incurred.

2. The director may anticipate receipts to the insurance dedicated fund through the administration of sections 379.1300 to 379.1350 and issue warrants based thereon.

(L. 2007 S.B. 215, A.L. 2009 H.B. 577)



Section 379.1336 Insurance reorganization, receivership and injunctions provisions — applicability to captive insurance companies.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.1336. Insurance reorganization, receivership and injunctions provisions — applicability to captive insurance companies. — Except as otherwise provided in sections 379.1300 to 379.1350, the terms and conditions set forth in sections 375.1150 to 375.1246 pertaining to insurance reorganizations, receiverships and injunctions shall apply in full to captive insurance companies formed or licensed under sections 379.1300 to 379.1350.

(L. 2007 S.B. 215)



Section 379.1338 Standards for risk management of controlled unaffiliated business.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.1338. Standards for risk management of controlled unaffiliated business. — The director may promulgate rules under section 374.045 establishing standards to ensure that a parent or affiliated company is able to exercise control of the risk management function of any controlled unaffiliated business to be insured by the pure captive insurance company; provided, however, that, until such time as rules under this section are adopted, the director may approve the coverage of such risks by a pure captive insurance company.

(L. 2007 S.B. 215)



Section 379.1339 Conversion to reciprocal insurer, when, procedure.

Effective 28 Aug 2009

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.1339. Conversion to reciprocal insurer, when, procedure. — 1. An association captive insurance company or industrial insured captive insurance company formed as a stock or mutual corporation may be converted to or merged with and into a reciprocal insurer in accordance with a plan therefor and the provisions of this section.

2. Any plan for such conversion or merger shall provide a fair and equitable plan for purchasing, retiring, or otherwise extinguishing the interests of the stockholders and policyholders of a stock insurer, and the members and policyholders of a mutual insurer, including a fair and equitable provision for the rights and remedies of dissenting stockholders, members, or policyholders.

3. In the case of a conversion authorized under subsection 1 of this section:

(1) Such conversion shall be accomplished under such reasonable plan and procedure as may be approved by the director; provided, however, that the director shall not approve any such plan of conversion unless such plan:

(a) Satisfies the provisions of subsection 2 of this section;

(b) Provides for a hearing, of which notice is given or to be given to the captive insurance company, its directors, officers, and policyholders, and in the case of a stock insurer, its stockholders, and in the case of a mutual insurer, its members, all of which persons shall be entitled to attend and appear at such hearing; provided, however, that if notice of a hearing is given and no director, officer, policyholder, member, or stockholder requests a hearing, the director may cancel such hearing;

(c) Provides a fair and equitable plan for the conversion of stockholder, member, or policyholder interests into subscriber interests in the resulting reciprocal insurer substantially proportionate to the corresponding interests in the stock or mutual insurer; provided, however, that this requirement shall not preclude the resulting reciprocal insurer from applying underwriting criteria that could affect ongoing ownership interests; and

(d) Is approved:

a. In the case of a stock insurer, by a majority of the shares entitled to vote represented in person or by proxy at a duly called regular or special meeting at which a quorum is present; and

b. In the case of a mutual insurer, by a majority of the voting interests of policyholders represented in person or by proxy at a duly called regular or special meeting thereof at which a quorum is present;

(2) The director shall approve such plan of conversion if the director finds that the conversion will promote the general good of the state in conformity with those standards set forth in subdivision (1) of subsection 4 of section 379.1310;

(3) If the director approves the plan, the director shall amend the converting insurer's certificate of authority to reflect conversion to a reciprocal insurer and issue such amended certificate of authority to the company's attorney-in-fact;

(4) Upon the issuance of an amended certificate of authority of a reciprocal insurer by the director, the conversion shall be effective; and

(5) Upon the effectiveness of such conversion the corporate existence of the converting insurer shall cease and the resulting reciprocal insurer shall notify the secretary of state of such conversion.

4. A merger authorized under subsection 1 of this section shall be accomplished substantially in accordance with such procedures and plan of merger adopted by the board of directors of the captive insurance company and as authorized by the director; except that, solely for purposes of such merger:

(1) The plan of merger shall satisfy the provisions of subsection 2 of this section;

(2) The subscribers' advisory committee of a reciprocal insurer shall be equivalent to the board of directors of a stock or mutual insurance company;

(3) The subscribers of a reciprocal insurer shall be the equivalent of the policyholders of a mutual insurance company;

(4) If a subscribers' advisory committee does not have a president or secretary, the officers of such committee having substantially equivalent duties shall be deemed the president or secretary of such committee;

(5) The director shall approve the articles of merger if the director finds that the merger will promote the general good of the state in conformity with those standards set forth in subdivision (1) of subsection 4 of section 379.1310. If the director approves the articles of merger, the director shall endorse the director's approval thereon and the surviving insurer shall present the same to the secretary of state at the secretary of state's office;

(6) Notwithstanding section 379.1306, the director may permit the formation, without surplus, of a captive insurance company organized as a reciprocal insurer into which an existing captive insurance company may be merged for the purpose of facilitating a transaction under this section; provided, however, that there shall be no more than one authorized insurance company surviving such merger; and

(7) An alien insurer may be a party to a merger authorized under subsection 1 of this section; provided that such alien insurer shall be treated as a foreign insurer and such other jurisdictions shall be the equivalent of a state.

5. To the extent such effects are not inconsistent with the provisions of sections 379.1300 to 379.1350, a conversion or merger under this section shall have all of the following effects:

(1) The several insurers which are parties to the agreement of merger or consolidation shall be a single insurer which such single insurer shall have all of the rights, privileges, immunities, and powers and shall be subject to all of the duties and liabilities of an insurer organized under sections 379.1300 to 379.1350;

(2) Such single insurer shall thereupon and thereafter possess all the rights, privileges, immunities, powers, and franchises of a public as well as of a private nature of each of the insurers so merged or consolidated; and all property, real, personal, and mixed, and all debts due on whatever account, including subscriptions to shares of capital stock, and all other choices in action and all and every other interest of or belonging to or due to each of the insurers so merged or consolidated shall be taken and deemed to be transferred to and vested in such single insurer without further act or deed; and the title to any real estate, or any interest therein, under the laws of this state vested in any of such insurers shall not revert or be in any way impaired by reason of such merger or consolidation; and

(3) Such single insurer shall thenceforth be responsible and liable for all the liabilities and obligations of each of the insurers so merged or consolidated in the same manner and to the same extent as if such single insurer had itself incurred the same or contracted therefor; and any claim existing or action or proceeding pending by or against any of such insurers may be prosecuted to judgment as if such merger or consolidation had not taken place. Neither the rights of creditors nor any liens upon the property of any such insurers shall be impaired by such merger or consolidation, but such liens shall be limited to the property upon which they were liens immediately prior to the time of such merger or consolidation, unless otherwise provided in the agreement of merger or consolidation.

(L. 2009 H.B. 577)



Section 379.1340 Branch captive may be established, when.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.1340. Branch captive may be established, when. — 1. A branch captive may be established in this state in accordance with the provisions of sections 379.1300 to 379.1350 to write insurance, including insurance or reinsurance of the employee benefit business of its parent and affiliated companies which is subject to the provisions of the federal Employee Retirement Income Security Act of 1974, as amended. In addition to the general provisions of sections 379.1300 to 379.1350, the provisions of sections 379.1340 to 379.1350 shall apply to branch captive insurance companies.

2. No branch captive insurance company shall do any insurance business in this state unless it maintains the principal place of business for its branch operations in this state.

(L. 2007 S.B. 215)



Section 379.1342 Trust fund required for branch captive insurance company.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.1342. Trust fund required for branch captive insurance company. — In the case of a branch captive insurance company, as security for the payment of liabilities attributable to the branch operations, the director shall require that a trust fund, funded by an irrevocable letter of credit or other acceptable asset, be established and maintained in the United States for the benefit of United States policyholders and United States ceding insurers under insurance policies issued or reinsurance contracts issued or assumed by the branch captive insurance company through its branch operations. The amount of such security shall be no less than the amount set forth in subdivision (1) of subsection 1 of section 379.1306 and the reserves on such insurance policies or such reinsurance contracts, including reserves for losses, allocated loss adjustment expenses, incurred but not reported losses, and unearned premiums with regard to business written through the branch operations; provided, however, the director may permit a branch captive insurance company that is required to post security for loss reserves on branch business by its reinsurer to reduce the funds in the trust account required by this section by the same amount so long as the security remains posted with the reinsurer. If the form of security selected is a letter of credit, the letter of credit shall be established by or issued or confirmed by a bank chartered in this state or a member bank of the Federal Reserve System.

(L. 2007 S.B. 215)



Section 379.1344 Certificate for branch captive insurance companies.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.1344. Certificate for branch captive insurance companies. — In the case of a captive insurance company licensed as a branch captive, the alien captive insurance company shall petition the director to issue a certificate setting forth the director's finding that, after considering the character, reputation, financial responsibility, insurance experience, and business qualifications of the officers and directors of the alien captive insurance company, the licensing and maintenance of the branch operations will promote the general good of the state. The alien captive insurance company may register to do business in this state after the director's certificate is issued.

(L. 2007 S.B. 215)



Section 379.1346 Reports and statements of branch captive insurance companies to be filed with director.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.1346. Reports and statements of branch captive insurance companies to be filed with director. — Prior to March first of each year, or with the approval of the director within sixty days after its fiscal year end, a branch captive insurance company shall file with the director a copy of all reports and statements required to be filed under the laws of the jurisdiction in which the alien captive insurance company is formed, verified by oath of two of its executive officers. If the director is satisfied that the annual report filed by the alien captive insurance company in its domiciliary jurisdiction provides adequate information concerning the financial condition of the alien captive insurance company, the director may waive the requirement for completion of the captive annual statement for business written in the alien jurisdiction.

(L. 2007 S.B. 215)



Section 379.1348 Examination of branch captive insurance companies, limitations.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.1348. Examination of branch captive insurance companies, limitations. — 1. The examination of a branch captive insurance company under section 379.1314 shall be of branch business and branch operations only, so long as the branch captive insurance company provides annually to the director a certificate of compliance, or its equivalent, issued by or filed with the licensing authority of the jurisdiction in which the branch captive insurance company is formed, and demonstrates to the director's satisfaction that it is operating in sound financial condition in accordance with all applicable laws and regulations of such jurisdiction.

2. As a condition of licensure, the alien captive insurance company shall grant authority to the director for examination of the affairs of the alien captive insurance company in the jurisdiction in which the alien captive insurance company is formed.

(L. 2007 S.B. 215)



Section 379.1350 Applicability of tax to branch companies.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.1350. Applicability of tax to branch companies. — In the case of a branch captive insurance company, the tax provided for in section 379.1326 shall apply only to the branch business of such company.

(L. 2007 S.B. 215)



Section 379.1351 Sponsored captive insurance companies, may be formed by whom — definitions — requirements.

Effective 28 Aug 2013

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.1351. Sponsored captive insurance companies, may be formed by whom — definitions — requirements. — 1. One or more sponsors may form a sponsored captive insurance company under sections 379.1300 to 379.1351. In addition to the general provisions of sections 379.1300 to 379.1351, the provisions of this section shall apply to sponsored captive insurance companies. A sponsored captive insurance company shall be incorporated as a stock insurer with its capital divided into shares and held by the stockholders, as a mutual corporation, as a nonprofit corporation with one or more members, or as a manager-managed limited liability company.

2. As used in this section, unless the context requires otherwise, the following terms shall mean:

(1) "Incorporated protected cell", a protected cell that is established as a corporation or limited liability company separate from the sponsored captive insurance company, of which it is a part;

(2) "Participant", an entity described in subsection 7 of this section and any affiliates thereof that is insured by a sponsored captive insurance company, where the losses of the participant are limited through a participant contract to such participant's pro rata share of the assets of one or more protected cells identified in such participant contract;

(3) "Participant contract", a contract by which a sponsored captive insurance company insures the risks of a participant and limits the losses of each such participant to its pro rata share of the assets of one or more protected cells identified in such participant contract;

(4) "Protected cell", a separate account established by a sponsored captive insurance company formed or licensed under this chapter in which assets are maintained for one or more participants in accordance with the terms of one or more participant contracts to fund the liability of the sponsored captive insurance company assumed on behalf of such participants as set forth in such participant contracts, and shall include an incorporated protected cell, as defined in this section;

(5) "Sponsor", any entity that meets the requirements of subsection 6 of this section and is approved by the director to provide all or part of the capital and surplus required by applicable loss and to organize and operate a sponsored captive insurance company;

(6) "Sponsored captive insurance company", any captive insurance company:

(a) In which the minimum capital and surplus required by applicable law is provided by one or more sponsors;

(b) That is formed or licensed under the provisions of sections 379.1300 to 379.1351;

(c) That insures the risks only of its participants through separate participant contracts; and

(d) That funds its liability to each participant through one or more protected cells and segregates the assets of each protected cell from the assets of other protected cells and from the assets of the sponsored captive insurance company's general account.

3. In addition to the information required by subsection 3 of section 379.1302, each applicant-sponsored captive insurance company shall file with the director the following:

(1) Materials demonstrating how the applicant will account for the loss and expense experience of each protected cell at a level of detail found to be sufficient by the director, and how it will report such experience to the director;

(2) A statement acknowledging that all financial records of the sponsored captive insurance company, including records pertaining to protected cells, shall be made available for inspection or examination by the director or the director's designated agent;

(3) All contracts or sample contracts between the sponsored captive insurance company and any participants; and

(4) Evidence that expenses shall be allocated to each protected cell in a fair and equitable manner.

4. A sponsored captive insurance company formed or licensed under this chapter may establish and maintain one or more protected cells to insure risks of one or more participants, subject to the following conditions:

(1) The shareholders of a sponsored captive insurance company shall be limited to its participants and sponsors, provided that a sponsored captive insurance company may issue nonvoting securities to other persons on terms approved by the director;

(2) Each protected cell shall be accounted for separately on the books and records of the sponsored captive insurance company to reflect the financial condition and results of operations of such protected cell, net income or loss, dividends, or other distributions to participants, and such other factors as may be provided in the participant contract or required by the director;

(3) The assets of a protected cell shall not be chargeable with liabilities arising out of any other insurance business the sponsored captive insurance company may conduct;

(4) No sale, exchange, transfer of assets, dividend, or distribution may be made by such sponsored captive insurance company between or among any of its protected cells without the consent of such protected cells;

(5) No sale, exchange, transfer of assets, dividend, or distribution may be made from a protected cell to a sponsor or participant without the director's approval and in no event shall such approval be given if the sale, exchange, transfer, dividend, or distribution would result in insolvency or impairment with respect to a protected cell;

(6) All attributions of assets and liabilities to the protected cells and the general account shall be in accordance with the plan of operation approved by the director. No other attribution of assets or liabilities may be made by a sponsored captive insurance company between its general account and any protected cell or between any protected cells. The sponsored captive insurance company shall attribute all insurance obligations, assets, and liabilities relating to a reinsurance contract entered into with respect to a protected cell to such protected cell. The performance under such reinsurance contract and any tax benefits, losses, refunds, or credits allocated under a tax allocation agreement to which the sponsored captive insurance company is a party, including any payments made by or due to be made to the sponsored captive insurance company under the terms of such agreement, shall reflect the insurance obligations, assets, and liabilities relating to the reinsurance contract that are attributed to such protected cell;

(7) In connection with the conservation, rehabilitation, or liquidation of a sponsored captive insurance company, the assets and liabilities of a protected cell shall, to the extent the director determines they are separable, at all times be kept separate from and shall not be commingled with those of other protected cells and the sponsored captive insurance company;

(8) The "general account" of a sponsored captive insurance company means all assets and liabilities of the sponsored captive insurance company not attributable to a protected cell;

(9) Each sponsored captive insurance company shall annually file with the director such financial reports as the director shall require, which shall include, without limitation, accounting statements detailing the financial experience of each protected cell. Each sponsored captive insurance company shall be subject to the provisions of section 374.190 and sections 374.202 to 374.207, and to the extent applicable, sections 375.930 to 375.948 and sections 375.1000 to 375.1018;

(10) Each sponsored captive insurance company shall notify the director in writing within ten business days of any protected cell that is insolvent or otherwise unable to meet its claim or expense obligations;

(11) No participant contract shall take effect without the director's prior written approval, and the addition of each new protected cell and withdrawal of a participant or termination of any existing protected cell shall constitute a change in the business plan requiring the director's prior written approval. Each participant contract shall state that under section 379.1324 no benefit shall be paid to the participant or any other party from any state guaranty fund based on a claim against the assets of the participant's protected cell in which such assets are insufficient to satisfy the claim;

(12) At the discretion of the director, the business written by a sponsored captive, with respect to each cell, shall be:

(a) Fronted by an insurance company licensed under the laws of any state;

(b) Reinsured by reinsurer authorized or approved by the state of Missouri; or

(c) Secured by a trust fund in the United States for the benefit of policyholders and claimants or funded by an irrevocable letter of credit or other arrangement that is acceptable to the director.

­­

­

(13) Notwithstanding the provisions of sections 375.1150 to 375.1246 or other laws of this state, and in addition to the provisions of subsection 9 of this section, in the event of an insolvency of a sponsored captive insurance company where the director determines that one or more protected cells remain solvent, the director may separate such cells from the sponsored captive insurance company, and may allow, on application of the sponsor, for the conversion of such protected cells into one or more new or existing sponsored captive insurance companies with a sponsor or sponsors, or one or more other captive insurance companies, under such plan or plans of operation as the director deems acceptable.

5. A protected cell of a sponsored captive insurance company may be formed as an incorporated protected cell, as described in subdivision (1) of subsection 4 of this section. The articles of incorporation or articles of organization of an incorporated protected cell shall refer to the sponsored captive insurance company for which it is a protected cell and shall state that the protected cell is incorporated or organized for the limited purposes authorized by the sponsored captive insurance company's license. A copy of the prior written approval of the director to add the incorporated protected cell, required by subdivision (11) of subsection 4 of this section, shall be attached to and filed with the articles of incorporation or articles of organization. It is the intent of the general assembly under this subsection to provide sponsored captive insurance companies with the option to establish one or more protected cells as a separate corporation formed under chapter 351 or limited liability company formed under chapter 347. This section shall not be construed to limit any rights or protections applicable to protected cells not established as corporations or limited liability companies.

6. A sponsor of a sponsored captive insurance company may be any person approved by the director in the exercise of the director's discretion, based on a determination that the approval of such person as sponsor is consistent with the purposes of sections 379.1300 to 379.1351. In evaluating the qualifications of a proposed sponsor, the director shall consider the type and structure of the proposed sponsor entity, its experience in financial operations, financial stability, and strength of business reputation and such other facts deemed relevant by the director. A risk retention group shall not be either a sponsor or a participant of a sponsored captive insurance company.

7. Associations, corporations, limited liability companies, partnerships, trusts, and other business entities may be participants in any sponsored captive insurance company formed or licensed under this chapter. A sponsor may be a participant in a sponsored captive insurance company. A participant need not be a shareholder of the sponsored captive insurance company or an affiliate thereof. A participant shall insure only its own risks through a sponsored captive insurance company.

8. Notwithstanding the provisions of subsection 4 of this section, the assets of two or more protected cells may be combined for purposes of investment and such combination shall not be construed as defeating the segregation of such assets for accounting or other purposes. Sponsored captive insurance companies shall comply with the investment requirements contained in sections 379.080 and 379.082, as applicable; provided, however, that compliance with such investment requirements shall be waived for sponsored captive insurance companies to the extent that credit for reinsurance ceded to reinsurers is allowed under section 379.1320 or to the extent otherwise deemed reasonable and appropriate by the director. The director shall exercise his or her discretion in approving the accounting standards in use by the company. Notwithstanding any other provision of this chapter, the director may approve the use of alternative reliable methods of valuation and rating.

9. Except as otherwise provided in this section, the provisions of sections 375.1150 to 375.1246 shall apply in full to a sponsored captive insurance company. Upon any order of supervision, rehabilitation, or liquidation of a sponsored captive insurance company, the receiver shall manage the assets and liabilities of the sponsored captive insurance company under this section. Notwithstanding the provisions of sections 375.1150 to 375.1246:

(1) The assets of a protected cell shall not be used to pay any expense or claims other than those attributable to such protected cell; and

(2) A sponsored captive insurance company's capital and surplus shall at all times be available to pay any expenses of or claims against the sponsored captive insurance company.

(L. 2013 S.B. 287)



Section 379.1353 Definitions.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.1353. Definitions. — As used in sections 379.1353 to 379.1421, the following terms shall mean:

(1) "Affiliate", a company that controls, is controlled by or under common control with the special purpose life reinsurance captive "SPLRC" as defined in this section;

(2) "Affiliated agreements", written agreements, including an SPLRC contract, between an SPLRC and its affiliate;

(3) "Ceded reinsurance agreements", reinsurance agreements entered into by the SPLRC with affiliates or unaffiliated parties for the purpose of obtaining reinsurance for all or some portion of the risks assumed by the SPLRC under SPLRC contracts;

(4) "Ceding company", the insurer ceding business to the SPLRC under the SPLRC contract;

(5) "Department", the Missouri department of insurance, financial institutions and professional registration;

(6) "Director", the director of the Missouri department of insurance, financial institutions and professional registration or its successor agency or his or her designee;

(7) "Financial guarantee policy", a financial guarantee policy issued by an insurer licensed to issue financial guarantee insurance policies by the director;

(8) "Letters of credit", clean, irrevocable, evergreen letters of credit issued meeting the requirements of subdivision (2) of section 375.246, and regulations issued thereunder that are issued or confirmed by a qualified United States financial institution or guaranteed by a financial guarantee insurance company authorized to issue financial guarantee insurance policies in the state of Missouri;

(9) "Organizational documents", means the SPLRC's articles of organization, bylaws, operating agreement or other foundational document that establishes the SPLRC as a legal entity or prescribes its existence;

(10) "Permitted investments", investments as authorized by sections 376.291 to 376.307 or as specifically authorized by the director by order;

(11) "Rule", a rule promulgated by the director in accordance with the authority granted by section 379.1421;

(12) "SPLRC" or "special purpose life insurance captive", a captive insurance company that has received a license from the director for the limited purposes provided for in sections 379.1353 to 379.1421;

(13) "SPLRC contract", a written contract between the SPLRC and the ceding company under which the SPLRC agrees to provide reinsurance protection to the ceding company for risks associated with the ceding company's written or assumed annuity, life insurance or accident and health insurance business;

(14) "State", the state of Missouri;

(15) "Surety bond", a surety bond issued by an insurer licensed to issue surety bonds by the director;

(16) "Surplus note", an unsecured subordinated debt obligation, including any contingent obligation for the repayment of a sum of money upon a written agreement that the loan or advance with interest shall be repaid only out of funds as specified in the approved plan of operation, or any approved amendment thereto;

(17) "Swap agreements", an agreement to exchange or to net payments at one or more times based on the actual or expected price, level, performance or value of one or more underlying interests.

(L. 2007 S.B. 215)



Section 379.1356 Inapplicability of insurance laws.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.1356. Inapplicability of insurance laws. — No provision of the Missouri insurance laws, other than those specifically referenced in sections 379.1353 to 379.1421 apply to a SPLRC, its operations, assets, investments and SPLRC contracts. In the event of a conflict between a provision of the Missouri insurance laws and sections 379.1353 to 379.1421, the provisions of sections 379.1353 to 379.1421 shall control as to the SPLRC and its operations, assets, dividends, SPLRC contracts, and surplus notes and investments. The director may exempt all, or any one, SPLRC by rule or order from the provisions of sections 379.1353 to 379.1421 that he or she determines to be inappropriate, but may not expand the application of the Missouri insurance laws, except as specifically provided for in sections 379.1353 to 379.1421.

(L. 2007 S.B. 215)



Section 379.1359 License application — requirements for transaction of business — licensure requirements — issuance of license, fee.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.1359. License application — requirements for transaction of business — licensure requirements — issuance of license, fee. — 1. A SPLRC, when permitted by its organizational documents, may apply to the director for a license to conduct reinsurance in this state as authorized by sections 379.1353 to 379.1421.

2. A SPLRC may only reinsure the risks of its ceding company. A SPLRC may reinsure risks of more than one ceding company, provided all ceding companies from which a SPLRC assumes risks shall be affiliated with one another.

3. A SPLRC may cede all or a portion of its assumed risks under ceded reinsurance agreements.

4. A SPLRC may mitigate its risks by purchasing or participating in hedges such as credit default swaps and total return swaps.

5. To transact business in this state, a SPLRC shall:

(1) Obtain from the director a license authorizing it to conduct reinsurance business in this state;

(2) Hold at least one meeting of its board of directors each year within the state of Missouri;

(3) Maintain its principal place of business in Missouri;

(4) Appoint a resident registered agent to accept service of process and to otherwise act on its behalf in this state;

(5) Maintain a minimum surplus in this state, in cash, in the amount of two hundred * fifty thousand dollars;

(6) Pay all applicable fees as required by sections 379.1353 to 379.1421.

6. To obtain a license to transact business as a SPLRC in this state, the SPLRC shall:

(1) File an application which must include the following:

(a) Certified copies of its organizational documents;

(b) A statement under oath from any of the applicant's officers as to the financial condition of the applicant as of the time the application is filed;

(c) Evidence of the applicant's assets as of the time of the application;

(d) Complete biographical sketches for each officer and director on forms created by the National Association of Insurance Commissioners;

(e) A plan of operation as described in section 379.1361;

(f) An affidavit signed by the applicant that the SPLRC will operate only in accordance with the provisions of sections 379.1353 to 379.1421 and its plan of operation;

(g) A description of the investment strategy the SPLRC will follow;

(h) A description of the source and form of the initial minimum capital proposed in the plan of operation;

(2) Demonstrate that the minimum surplus described in subdivision (5) of subsection 5 of this section is established and held in this state;

(3) Provide copies of any filings made by the ceding company with the ceding company's domiciliary insurance regulator to obtain approval for the ceding company to enter into the SPLRC contract and copies of any filings made by any affiliate of the SPLRC to obtain regulatory approval to contribute capital to the SPLRC or to acquire direct or indirect ownership of the SPLRC;

(4) Provide copies of any letters of approval or nondisapproval received from the insurance regulator responding to any filings for which copies were provided as described in subdivision (3) of this subsection.

7. No other requirements shall be imposed upon the SPLRC to transact business, except the director may require the SPLRC to revise its plan of operation under section 379.1361 and meet all requirements imposed by a revised plan of operation as approved by the director thereunder.

8. The department shall act upon a complete application within sixty days of its filing, provided the requirements identified in subdivisions (2), (3) and (4) of subsection 6 of this section are met five days prior to the end of the sixty-day period. For purposes of this subsection, an application shall be considered complete when the items listed in subdivision (1) of subsection 6 of this section are filed with the department. In the event the ceding company is not required to make filings with its domiciliary insurance regulator as described in subdivision (3) of subsection 6 of this section, no such filing shall be required under subdivision (3) of subsection 6 of this section in this state, provided the applicant provides the director with a certification signed by one of its officers attesting that no such filing is required with the ceding company's domiciliary regulator.

9. Once granted, a license under sections 379.1353 to 379.1421 shall continue until March first of each year, at this time it may be renewed at the discretion of the director.

10. A SPLRC shall pay to the director a nonrefundable application fee of ten thousand dollars for processing its application for a license under sections 379.1353 to 379.1421. Such fee shall be paid at the time the application is filed with the director. Each SPLRC may take a credit for the application fee against the taxes payable under section 379.1412, notwithstanding the imposition of an annual aggregate minimum tax by section 379.1412.

11. The director may retain legal, financial, actuarial, and examination services from outside the department to review the application. The reasonable cost of such services shall be billed to and paid by the applicant.

(L. 2007 S.B. 215)

*Word "and" appears in original rolls.



Section 379.1361 Plan of operation to be filed, contents.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.1361. Plan of operation to be filed, contents. — A SPLRC must file, as part of its application, a plan of operation to consist of a description of the contemplated financing transaction or transactions and a detailed description of transaction documents to which the SPLRC will be a party, including, but not limited to, the SPLRC contract and related transactions to which the SPLRC will be a party which must include:

(1) Draft documentation or, at the director's discretion, a written summary of all material agreements to which the SPLRC is to be a party that are to be entered into to effectuate the SPLRC contract and the financing transaction;

(2) The purpose of the transaction;

(3) Maximum amounts;

(4) Interrelationships of the various transactions, to which the SPLRC will be a party, required to effectuate the financing;

(5) Investment strategy for the SPLRC;

(6) Description of the underwriting, reporting and claims payment methods by which losses covered by the SPLRC contract will be reported, accounted for and settled;

(7) Initial minimum capital to be held by the SPLRC;

(8) Pro forma balance sheet and income statements illustrating the performance of the SPLRC, the SPLRC contract, and any ceded reinsurance agreements under scenarios reasonably requested by the director or specified by rule; and

(9) The pro forma balance sheets and income statements filed under this section must be updated by the SPLRC and filed with the director in the event of a material deviation from the original or most recently filed plan of operation. The plan of operation must specify which deviations are to be considered material.

(L. 2007 S.B. 215)



Section 379.1364 License fee, amount.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.1364. License fee, amount. — Each SPLRC shall pay to the director a license fee for the year of registration of seven thousand five hundred dollars for processing its license. The provisions of sections 374.160 to 374.162 and sections 374.202 to 374.207 shall apply to examinations, investigations, and processing conducted under the authority of this section. In addition, each SPLRC shall pay a renewal fee for each year thereafter of seven thousand five hundred dollars. Each SPLRC may take a credit for the license and renewal fees paid against the taxes payable under section 379.1412, notwithstanding the imposition of an annual aggregate minimum tax by section 379.1412.

(L. 2007 S.B. 215)



Section 379.1367 Approval of application, findings by director.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.1367. Approval of application, findings by director. — 1. In order to approve an application and issue a license to a SPLRC under sections 379.1353 to 379.1421, the director must find that:

(1) The proposed plan of operation provides a reasonable and expected successful operation;

(2) The terms of the transactions proposed in the plan of operation to which the SPLRC is a party comply with sections 379.1353 to 379.1421; and

(3) The commissioner of the state of domicile of each ceding company has notified the director in writing or the applicant has otherwise provided assurance satisfactory to the director that such regulator has either approved or granted a nondisapproval of the SPLRC contract.

2. In evaluating the expectation of a successful operation, the director shall consider whether the proposed SPLRC and its management are of known good character and reasonably believed not to be affiliated, directly or indirectly, with a person known to have been involved with the improper manipulation of assets, accounts or reinsurance. In the event the commissioner of the state of domicile of any ceding company is not required to review the SPLRC contract, then the approval described in subdivision (3) of subsection 1 of this section shall not be required for licensing of the SPLRC hereunder.

(L. 2007 S.B. 215)



Section 379.1370 Corporate status of company.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.1370. Corporate status of company. — A SPLRC may be established as either a stock corporation, a Missouri statutory close corporation, a limited liability company or other form of organization approved by the director.

(L. 2007 S.B. 215)



Section 379.1373 Limitation on activities and name — number of incorporators required.

Effective 28 Aug 2009

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.1373. Limitation on activities and name — number of incorporators required. — 1. Activities of a SPLRC must be limited to those necessary to accomplish its purpose as outlined in its plan of operation.

2. The name must not be deceptively similar to or likely to be confused with another existing business name registered in the state.

3. The SPLRC must have at least three incorporators or organizers of whom not fewer than one must be a resident of the state.

4. The capital stock of a SPLRC incorporated as a stock company must be issued at not less than par value.

(L. 2007 S.B. 215, A.L. 2009 H.B. 577)



Section 379.1376 Contract requirements.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.1376. Contract requirements. — A SPLRC may enter into a SPLRC contract with a ceding company, provided:

(1) The SPLRC has been granted a license to transact business as an SPLRC under sections 379.1353 to 379.1421; and

(2) The SPLRC provides the director with evidence of an approval or nondisapproval from the insurance regulatory official of the ceding company's state or country of domicile to enter into the SPLRC contract. If the ceding company's domiciliary insurance regulatory official does not customarily provide evidence of such approval or nondisapproval, the director shall approve the SPLRC's execution of such SPLRC contract if such SPLRC contract would be acceptable if an assuming insurer domiciled in this state were to propose execution of the same with its ceding company for the purpose of assuming such reinsurance and an officer of the SPLRC provides the director with a certification that terms of the SPLRC contract meet the requirements for the ceding company to obtain credit in its state of domicile for reinsurance ceded under the SPLRC contract.

(L. 2007 S.B. 215)



Section 379.1379 Swap agreements permitted.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.1379. Swap agreements permitted. — The SPLRC may enter into swap agreements for any purpose for which a Missouri domestic life insurer could enter into such a transaction under section 375.345 or when the underlying interests are permitted investments if held directly by the SPLRC.

(L. 2007 S.B. 215)



Section 379.1382 Issuance of securities — approved activities by director.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.1382. Issuance of securities — approved activities by director. — 1. A SPLRC may issue securities, subject to and in accordance with applicable law, its approved plan of operation and its organizational documents. A SPLRC may enter into and perform all its obligations under any required contract to facilitate the issuance of these securities.

2. Subject to the approval of the director, a SPLRC may:

(1) Account for the proceeds of surplus notes as surplus and not debt for purposes of statutory accounting; and

(2) Submit for prior approval of the director periodic written requests for payments of interest on and repayments of principal of surplus notes.

3. The director may approve formulas for the ongoing payment of interest payments or principal repayments, or both.

4. The obligation to repay principal or interest, or both, on the securities issued by the SPLRC must reflect the risk associated with the reinsurance obligations assumed by the SPLRC.

5. The approval given for the ongoing payment of interest or the repayment of principal related to any securities or surplus notes, as outlined in the plan of operations, may only be revoked or otherwise modified by the director in the event the performance of the insurance business assumed by the SPLRC under the SPLRC contract is demonstrated by the director to be following a scenario as to mortality, morbidity, investment, or lapse experience that will cause the SPLRC to fail to meet its obligations under the SPLRC contract.

(L. 2007 S.B. 215)



Section 379.1385 Management of assets.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.1385. Management of assets. — A SPLRC's assets must be managed in accordance with an investment management agreement filed with and approved by order of the director.

(L. 2007 S.B. 215)



Section 379.1388 Recognition of admitted assets — value of assets.

Effective 28 Aug 2009

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.1388. Recognition of admitted assets — value of assets. — 1. A SPLRC may recognize as an admitted asset on its financial statements filed with the director:

(1) Permitted investments;

(2) Letters of credit;

(3) Financial guarantee policies issued for the sole benefit of the ceding company by an insurer having a rating of no less than AAA by Standard and Poor's or less than AAA by Moody's Investor Service; and

(4) Surety bonds issued for the sole benefit of the ceding company by an insurer having a rating of no less than AAA by Standard and Poor's or no less than AAA by Moody's Investors Service.

2. (1) The assets of a SPLRC shall be valued in the same manner as the assets of a Missouri domestic life insurer; however, letters of credit, financial guarantee policies, and surety bonds issued without recourse to the SPLRC, or with recourse to the SPLRC with a priority no higher than afforded to class 7 claims under section 375.1218, shall be valued as follows. Letters of credit shall be valued at the amount available for drawings by the SPLRC or its ceding company as of the time of valuation. A financial guarantee policy shall be valued at the amount available to pay aggregate claims as of the time of valuation. A surety bond shall be valued at the amount available to pay aggregate claims as of the time of valuation.

(2) Notwithstanding the preceding, the director may by order authorize a SPLRC to value one or more of its assets through an alternative method.

(L. 2007 S.B. 215, A.L. 2009 H.B. 577)



Section 379.1391 Prohibited acts.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.1391. Prohibited acts. — A SPLRC shall not:

(1) Enter into a SPLRC contract with a person that is not licensed or otherwise authorized to transact the business of insurance or reinsurance in at least its state or country of domicile;

(2) Lend or otherwise invest or place in custody, trust or under management any of its assets with, or to borrow money or receive a loan from, other than according to the plan of operation filed with and approved by the director.

(L. 2007 S.B. 215)



Section 379.1394 Dividend-payments, limitations.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.1394. Dividend-payments, limitations. — 1. A SPLRC may not declare or pay dividends in any form to its owners other than in accordance with the transaction agreements.

2. Dividends may not decrease the capital of the SPLRC below the minimum initial capital requirement.

3. After giving effect to the dividends the assets of the SPLRC, including assets held in trust and letters of credit issued for the exclusive benefit of the SPLRC, must be sufficient to satisfy the director that it can meet its obligations.

4. Approval of the director for ongoing dividends of other distributions must be conditioned upon the retention at the time of each payment of capital or surplus equal to or in excess of amounts specified by or determined in accordance with formulas approved for the SPLRC by the director.

5. Dividends may be declared by the management of the SPLRC provided that the dividend amount or form does not violate the provisions of sections 379.1353 to 379.1421 or jeopardize the fulfillment of the obligations of the SPLRC.

(L. 2007 S.B. 215)



Section 379.1397 Changes in plan of operation, directors approval required.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.1397. Changes in plan of operation, directors approval required. — Any material changes to a SPLRC's plan of operation shall require the prior written approval of the director. However, if initially approved in the plan of operation, the subsequent issuance of securities, additional financing, substitution of a party to a swap transaction with a party of similar rating or the inclusion of additional business under a SPLRC contract shall not be considered a material change.

(L. 2007 S.B. 215)



Section 379.1400 Affiliated agreements to be filed with director.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.1400. Affiliated agreements to be filed with director. — Copies of all completed affiliated agreements to which the SPLRC is a party, including but not limited to the SPLRC contract or contracts and any ceded reinsurance agreements to which the SPLRC is a party must be filed with the director within thirty days of their execution.

(L. 2007 S.B. 215)



Section 379.1403 Audited financial report required, requirements.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.1403. Audited financial report required, requirements. — 1. No later than five months after the fiscal year end of the SPLRC, the SPLRC shall file with the director an audited financial report by an independent certified public accountant of the financial statements of the SPLRC and any trust accounts established for the benefit of the ceding company to secure reserve credits for the ceding company.

2. The SPLRC shall file by March first of each year financial information using statutory accounting principles with useful or necessary modifications or adaptations required or approved by the director, as supplemented by additional information as required by the director. Financial information must include:

(1) Income statement;

(2) Balance sheet, and if required;

(3) A detailed listing of invested assets.

­­

­

(L. 2007 S.B. 215)



Section 379.1406 Examination required, when, procedure.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.1406. Examination required, when, procedure. — An SPLRC must be examined by the director at least once every five years and no more frequently than once every three years. In addition, the director may also examine an SPLRC in the event of an event of insolvency. The SPLRC shall pay to the director the expenses and costs of the examination as outlined in section 374.160. Neither reports, copies of documents obtained nor preliminary work and working papers may be disclosed without the prior written consent of the SPLRC. Such materials shall remain confidential and are not subject to subpoena. Nothing in this section shall prevent the director from using materials created during the examination or obtained during the examination in furtherance of the director's regulatory authority granted under sections 379.1353 to 379.1421. The director may grant access to materials obtained or created during examinations conducted under this section to public officers having jurisdiction over the regulation of insurance in another state, the federal government or another country, including a securities regulatory authority, if the officers receiving the information agree in writing to hold such information in confidence and in a manner consistent with this section.

(L. 2007 S.B. 215)



Section 379.1409 Record-keeping requirements.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.1409. Record-keeping requirements. — The SPLRC shall maintain its books and records in the state and make the same available at any time for examination by the director. Notwithstanding the preceding, original books and records may be kept outside of the state, if a plan is adopted by the SPLRC and approved by the director whereby copies are maintained in the state with originals kept at another specified location. Records must be maintained for examination purposes until authorization to destroy is received from the director.

(L. 2007 S.B. 215)



Section 379.1412 Premium tax required, amount, procedure.

Effective 28 Aug 2009

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.1412. Premium tax required, amount, procedure. — 1. Each SPLRC shall pay to the director of revenue on or before May first of each year a premium tax at the rate of two hundred fourteen thousandths of one percent on the first twenty million dollars of assumed reinsurance premium, and one hundred forty-three thousandths of one percent on the next twenty million dollars, and forty-eight thousandths of one percent on the next twenty million dollars, and twenty-four thousandths of one percent of each dollar thereafter. No reinsurance premium tax shall be payable in connection with the receipt of assets in exchange for the assumption of loss reserves and other liabilities of another insurer under common ownership and control if such transaction is part of a plan to discontinue the operations of such other insurer, and if the intent of the parties to such transaction is to renew or maintain such business with the captive insurance company.

2. The premium tax imposed by subsection 1 of this section shall constitute all taxes collectible under the laws of this state from any SPLRC, and no other occupation tax or other taxes shall be levied or collected from any captive insurance company by the state or any county, city, or municipality within this state, except ad valorem taxes on real and personal property used in the production of income.

3. The annual minimum aggregate tax to be paid by a SPLRC calculated under subsection 1 of this section shall be seven thousand five hundred dollars, and the annual maximum aggregate tax shall be two hundred thousand dollars.

4. A SPLRC may deduct from premium taxes payable to this state, in addition to all other credits allowed by law, application fees payable under section 379.1359 and license fees and renewal fees payable under section 379.1364. A deduction for fees which exceeds a SPLRC's premium tax liability for the same tax year shall not be refundable, but may be carried forward to any subsequent tax year, not to exceed five years, until the full deduction is claimed.

5. Every SPLRC shall, on or before February first each year, make a return on a form provided by the director, verified by the affidavit of the company's president and secretary or other authorized officers, to the director stating the amount of all direct premiums received and assumed reinsurance premiums received, whether in cash or in notes, during the year ending on December thirty-first next preceding. Upon receipt of such returns, the director shall verify the same and certify the amount of tax due from the various companies on the basis and at the rate provided in this section, and shall certify the same to the director of revenue, on or before March thirty-first of each year. The director of revenue shall immediately thereafter notify and assess each company the amount of tax due.

6. A SPLRC failing to make returns as required by subsection 5 of this section, or failing to pay within the time required all taxes assessed by this section, shall be subject to the provisions of sections 148.375 and 148.410.

7. Upon receiving the taxes collected under this section from the director of revenue, the state treasurer shall receipt ninety percent thereof into the general revenue fund of the state and the state treasurer shall place the remainder of such taxes collected to the credit of the insurance dedicated fund established under section 374.150, subject to a maximum of three percent of the current fiscal year's appropriation from such fund, and he or she shall place the remainder of such taxes collected to the general revenue fund of the state.

(L. 2007 S.B. 215, A.L. 2009 H.B. 577)



Section 379.1415 Confidentiality of records, exceptions.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.1415. Confidentiality of records, exceptions. — Information filed with the director is confidential and may not be disclosed without the prior written consent of the SPLRC, except:

(1) Information is discoverable in civil litigation provided:

(a) The SPLRC is found by the court to be a necessary party;

(b) The party seeking the information demonstrates by a clear and convincing standard that the information sought is relevant and necessary; and

(c) Where it is unavailable from other nonconfidential sources;

(2) The director may disclose the information to insurance regulators if:

(a) The regulator agrees in writing to maintain the confidentiality of the information; and

(b) The laws of the state in which the regulator serves preserve confidentiality of the information;

(3) In addition, the director may also disclose information to the Securities ExchangeCommission if:

(a) The SEC agrees in writing to maintain the confidentiality of the information; and

(b) The SEC is authorized under securities law to request the information or the director is obligated to disclose the information.

(L. 2007 S.B. 215)



Section 379.1418 Grounds for liquidation — granting of relief, management of assets.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.1418. Grounds for liquidation — granting of relief, management of assets. — 1. The director may apply by petition to the circuit court for an order authorizing the director to conserve, rehabilitate or liquidate a SPLRC domiciled in this state on one or more of the following grounds:

(1) There has been embezzlement, wrongful sequestration, dissipation, or diversion of the assets of the SPLRC;

(2) The SPLRC is insolvent and the holders of a majority in outstanding principal amount of each class of SPLRC securities or surplus notes request or consent to conservation, rehabilitation or liquidation under the provisions of this section.

2. The court may not grant relief provided by subdivision (1) of subsection 1 of this section unless, after notice and a hearing, the director, who must have the burden of proof, establishes by clear and convincing evidence that relief must be granted.

3. Notwithstanding another provision in sections 379.1353 to 379.1421, rules promulgated under sections 379.1353 to 379.1421, or another applicable provision of law or rule, upon any order of conservation, rehabilitation, or liquidation of a SPLRC, the receiver shall manage the assets and liabilities of the SPLRC under the provisions of sections 379.1353 to 379.1421.

4. With respect to amounts recoverable under a SPLRC contract, the amount recoverable by the receiver must not be reduced or diminished as a result of the entry of an order of conservation, rehabilitation, or liquidation with respect to the ceding company, notwithstanding another provision in the SPLRC contract or other documentation governing the SPLRC's transactions.

5. Notwithstanding the provisions of sections 379.1353 to 379.1421, an application or petition, or a temporary restraining order or injunction issued under the provisions of the insurance laws of a state, with respect to a ceding company, does not prohibit the transaction of a business by a SPLRC, including any payment by a SPLRC made under the SPLRC contract, the SPLRC's securities or surplus notes, or any action or proceeding against a SPLRC or its assets.

6. Notwithstanding the provisions of any Missouri insurance law to the contrary, the commencement of a summary proceeding or other interim proceeding commenced before a formal delinquency proceeding with respect to a SPLRC, and any order issued by the court does not prohibit the payment by a SPLRC made under securities issued by an SPLRC or an SPLRC contract or the SPLRC from taking any action required to make the payment.

7. Notwithstanding the provisions of the Missouri insurance laws:

(1) A receiver of a ceding company shall not void a nonfraudulent transfer by a ceding company of money or other property paid or paid pursuant to a SPLRC contract; and

(2) A receiver of a SPLRC shall not void a nonfraudulent transfer by the SPLRC of money or other property made to a ceding company pursuant to a SPLRC contract or made to or for the benefit of any holder of a SPLRC security on account of the SPLRC security.

8. With the exception of the fulfillment of the obligations under a SPLRC contract, and notwithstanding another provision of sections 379.1353 to 379.1421 or other laws of this state, the assets of a SPLRC, including assets held in trust, letters of credit, financial guarantee policies or surety bonds, shall not be consolidated with or included in the estate of a ceding company in any delinquency proceeding against the ceding company under the provisions of sections 379.1353 to 379.1421 for any purpose including, without limitation, distribution to creditors of the ceding company.

9. Other than as set forth in this section, delinquency proceedings of a SPLRC shall be conducted under sections 375.1150 to 375.1246.

(L. 2007 S.B. 215)



Section 379.1421 Rulemaking authority.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.1421. Rulemaking authority. — The director may promulgate all rules and regulations necessary to effectuate the purposes of sections 379.1353 to 379.1421. No regulations promulgated under this authority shall affect SPLRC contracts or other transactions approved prior to the effective date of such rules. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly under chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2007, shall be invalid and void.

(L. 2007 S.B. 215)



Section 379.1500 Definitions.

Effective 01 Jan 2012, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.1500. Definitions. — As used in sections 379.1500 to 379.1550, the following terms shall mean:

(1) "Director", the director of the department of insurance, financial institutions and professional registration;

(2) "Insurance company" or "insurer", any person, reciprocal exchange, interinsurer, or any other legal entity licensed and authorized by the director to write inland marine coverage;

(3) "Insurance producer" or "producer", a person required to be licensed under the laws of this state to sell, solicit, or negotiate insurance;

(4) "License", the same meaning as such term is defined in section 375.012;

(5) "Location", any physical location in this state or any website, call center site, or similar location directed to residents of this state;

(6) "Negotiate", the same meaning as such term is defined in section 375.012;

(7) "Person", an individual or business entity;

(8) "Portable electronics", electronic devices that are portable in nature, their accessories, and services related to the use of the device. Portable electronics does not include telecommunication and cellular equipment used by a telecommunication company to provide telecommunication service to consumers;

(9) "Portable electronics insurance", an insurance policy issued by an insurer which may be offered on a month-to-month or other periodic basis as a group or master commercial inland marine policy issued to a vendor of portable electronics under which individual customers may elect to enroll for coverage for the repair or replacement of portable electronics which may cover portable electronics against any one or more of the following causes of loss: loss, theft, mechanical failure, malfunction, damage, or other applicable perils, but does not include:

(a) A service contract governed by sections 385.300 to 385.321;

(b) A policy of insurance covering a seller's or manufacturer's obligations under a warranty; or

(c) A homeowner's, renter's, private passenger automobile, commercial multiperil, similar policy, or endorsement to such policy that covers any portable electronics;

(10) "Portable electronics insurance license", a license to sell or solicit portable electronics insurance;

(11) "Portable electronics transaction", the sale or lease of portable electronics by a vendor to a customer or the sale of a service related to the use of portable electronics by a vendor to a customer;

(12) "Sell", the same meaning as such term is defined in section 375.012;

(13) "Solicit", the same meaning as such term is defined in section 375.012;

(14) "Supervising business entity", the insurer or a licensed business entity producer designated by the insurer to supervise the actions of a vendor;

(15) "Vendor", a person in the business of engaging in portable electronics transactions directly or indirectly.

(L. 2011 S.B. 132)

Effective 1-01-12



Section 379.1505 Vendor license required — application, fee — termination date.

Effective 01 Jan 2012, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.1505. Vendor license required — application, fee — termination date. — 1. No vendor shall sell or solicit portable electronics insurance coverage in this state unless such vendor has obtained a portable electronics insurance license.

2. A vendor applying for a portable electronics insurance license shall make application to the director on the prescribed form as required. On the prescribed form, the vendor shall be required to provide the name for an employee or officer of the vendor that is designated by the vendor as the person responsible for the vendor's compliance with the requirements of this section and such designated responsible person shall not be required to hold an insurance producer license. Such license shall authorize an employee or authorized representative of a vendor to sell or offer coverage under a policy of portable electronics insurance to a customer at each location at which the vendor engages in a portable electronics transaction.

3. Any vendor licensed under sections 379.1500 to 379.1550 shall pay an initial license fee to the director in an amount prescribed by the director by rule, but not to exceed one thousand dollars, and shall pay a renewal fee in an amount prescribed by the director by rule, but not to exceed five hundred dollars. License fees shall be deposited in the insurance dedicated fund.

4. Notwithstanding any provision of sections 375.012 to 375.018, a portable electronics insurance license, if not renewed by the director by its expiration date, shall terminate on its expiration date and shall not after such date authorize its holder to sell or solicit any portable electronics insurance under sections 379.1500 to 379.1550.

(L. 2011 S.B. 132)

Effective 1-01-12



Section 379.1510 Authorization to sell, vendor responsibilities — eligibility and underwriting standards — supervising business entity to be appointed, purpose — training requirements — collection of charges.

Effective 25 Jun 2013, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.1510. Authorization to sell, vendor responsibilities — eligibility and underwriting standards — supervising business entity to be appointed, purpose — training requirements — collection of charges. — 1. A vendor shall have the obligation to ensure that every location that is authorized to sell, solicit, or negotiate portable electronics insurance to customers shall have specific brochures available to prospective customers which:

(1) Disclose that portable electronics insurance may provide a duplication of coverage already provided by a customer's homeowner's, renter's, or other source of coverage;

(2) State that the enrollment by the customer in a portable electronics insurance program is not required in order to purchase or lease portable electronics or services;

(3) Summarize the material terms of the insurance coverage, including:

(a) The identity of the insurer;

(b) The identity of the supervising business entity;

(c) The amount of any applicable deductible and how it is to be paid;

(d) Benefits of the coverage; and

(e) Key terms and conditions of coverage, such as whether portable electronics may be repaired or replaced with similar make and model reconditioned or nonoriginal manufacturer parts or equipment;

(4) Summarize the process for filing a claim, including any requirement to return portable electronics and the maximum fee applicable in the event the customer fails to comply with any equipment return requirements; and

(5) State that the customer may cancel enrollment for coverage under a portable electronics insurance policy at any time and receive a refund of any unearned premium on a pro rata basis.

2. Eligibility and underwriting standards for customers electing to enroll in coverage shall be established for each portable electronics insurance program. Each insurer shall maintain all eligibility and underwriting records for a period of five years. Portable electronics insurance issued under sections 379.1500 to 379.1550 shall be deemed primary coverage over any other collateral coverage and any policy or certificate of coverage issued subsequent to January 1, 2015, shall contain a disclosure to that effect. A policy or certificate of coverage shall be made available to prospective customers at the point of sale or delivered to an enrolled customer within sixty days from the date a customer enrolls for coverage.

3. Insurers offering portable electronics insurance coverage through vendors shall appoint a supervising business entity to supervise the administration of the program. The supervising business entity shall be responsible for the development of a training program for employees and authorized representatives of a vendor, and shall include basic instruction about the portable electronics insurance offered to customers and the disclosures required under this section.

4. Insurers and applicable supervising business entities offering portable electronics insurance shall share all complaint, grievance, or inquiries regarding any conduct that is specific to a vendor and that may not comply with applicable state laws and regulations.

5. A supervising business entity shall maintain a registry of vendor locations which are authorized to sell or solicit portable electronics insurance coverage in this state. Upon request by the director and with ten days' notice to the supervising business entity, the registry shall be open to inspection and examination by the director during regular business hours of the supervising business entity.

6. Within thirty days of a supervising business entity terminating a vendor location's appointment to sell or solicit portable electronics insurance, the supervising business entity shall update the registry with the effective date of termination. If a supervising business entity has possession of information relating to any cause for discipline under section 375.141, the supervising business entity shall notify the director of such information in writing. The privileges and immunities applicable to insurers under section 375.022 shall apply to supervising business entities for any information reported under this subsection.

7. The supervising business entity shall not charge a fee for adding or removing a vendor location from the registry.

8. No employee or authorized representative of a vendor shall advertise, represent, or otherwise hold himself or herself out as an insurance producer, unless such employee or authorized representative is otherwise licensed as an insurance producer.

9. The training required in subsection 3 of this section shall be delivered to all employees and authorized representatives of the vendors who are directly engaged in the activity of selling portable electronics insurance in this state. The training may be provided in electronic form. However, if conducted in an electronic form, the supervising business entity shall implement a supplemental education program regarding the portable electronics insurance product that is conducted and overseen by licensed employees of the supervising business entity.

10. The charges for portable electronics insurance coverage may be billed and collected by the vendor. Any charge to the customer that is not included in the cost associated with the purchase or lease of portable electronics or related services shall be separately itemized on the customer's bill. If the portable electronics insurance is included in the purchase or lease of portable electronics or related services, the vendor shall clearly and conspicuously disclose to the customer that the portable electronics insurance coverage is included with the portable electronics or related services. Vendors billing and collecting such charges shall not be required to maintain such funds in a segregated account, provided that the insurer authorized the vendor to hold such funds in an alternative manner and remits such amounts to the supervising business entity within forty-five days of receipt. All funds received by a vendor from a customer for the sale of portable electronics insurance shall be considered funds held in trust by the vendor in a fiduciary capacity for the benefit of the insurer. Vendors shall maintain all records related to the purchase of portable electronics insurance for a period of three years from the date of purchase.

(L. 2011 S.B. 132, A.L. 2013 H.B. 58)

Effective 6-25-13



Section 379.1515 Insurance producers act, applicability of.

Effective 01 Jan 2012, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.1515. Insurance producers act, applicability of. — Persons licensed as vendors shall be subject to the provisions of sections 375.012 to 375.014, 375.018, 375.031, 375.046, 375.051, 375.052, 375.071, 375.106, 375.116, 375.141, and 375.144 of the insurance producers act.

(L. 2011 S.B. 132)

Effective 1-01-12



Section 379.1520 Sanctioning of license, when — penalties, when.

Effective 01 Jan 2012, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.1520. Sanctioning of license, when — penalties, when. — 1. The director may suspend, revoke, or refuse to issue* any license or renew any license required by the provisions of sections 379.1500 to 379.1550 for any reason listed in section 375.141 or for any one or more of the following causes:

(1) Use of any advertisement or solicitation that is false, misleading, or deceptive to the general public or persons to whom the advertisement or solicitation is primarily directed;

(2) Obtaining or attempting to obtain any fee, charge, tuition, or other compensation by fraud, deception, or misrepresentation;

(3) Violation of any professional trust or confidence.

2. The director may impose other penalties that the director deems necessary and reasonable to carry out the purposes of sections 379.1500 to 379.1550, including:

(1) Suspending the privilege of transacting portable electronics insurance under sections 379.1500 to 379.1550 at specific locations where violations have occurred; and

(2) Suspending or revoking the ability of individual employees or authorized representatives to act under the license.

(L. 2011 S.B. 132)

Effective 1-01-12

*Words "refuse to issue, or refuse to issue" appear in original rolls.



Section 379.1525 Vendor investigation and examination requirements.

Effective 01 Jan 2012, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.1525. Vendor investigation and examination requirements. — Vendors shall be subject to the investigation and examination provisions of section 374.190.

(L. 2011 S.B. 132)

Effective 1-01-12



Section 379.1530 Premiums, received by insurer, when — proof of purchase, insurer may require.

Effective 01 Jan 2012, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.1530. Premiums, received by insurer, when — proof of purchase, insurer may require. — Premiums received by a vendor or supervising business entity shall be deemed received by the insurer. Insurers may require consumers to provide proof of purchase.

(L. 2011 S.B. 132)

Effective 1-01-12



Section 379.1535 Violations, director's authority.

Effective 01 Jan 2012, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.1535. Violations, director's authority. — If the director determines that a person has engaged, is engaging in, or has taken a substantial step toward engaging in an act, practice, or course of business constituting a violation of sections 379.1500 to 379.1550 or rule adopted or order issued thereunder, or that a person has materially aided or is materially aiding an act, practice, omission, or course of business constituting a violation of sections 379.1500 to 379.1550, or a rule adopted or order issued thereunder, the director may:

(1) Issue such administrative orders as authorized under section 374.046; or

(2) Maintain a civil action for relief authorized under section 374.048.

­­

­

(L. 2011 S.B. 132)

Effective 1-01-12



Section 379.1540 Supervising business entity, sanctioning of license, when.

Effective 01 Jan 2012, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.1540. Supervising business entity, sanctioning of license, when. — The license of a supervising business entity may be suspended, revoked, renewal refused, or an application refused if the director finds that a violation by a portable electronics insurance vendor was known or should have been known by the supervising business entity and the violation was neither reported to the director nor correction action taken. A violation of this section is a level three violation under section 374.049.

(L. 2011 S.B. 132)

Effective 1-01-12



Section 379.1545 Insurers, permissible acts.

Effective 01 Jan 2012, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.1545. Insurers, permissible acts. — Notwithstanding any other provision of law:

(1) An insurer may terminate or otherwise change the terms and conditions of a policy of portable electronics insurance only upon providing the policyholder and enrolled customers with at least thirty days' notice;

(2) If the insurer changes the terms and conditions of a policy of portable electronics insurance, the insurer shall provide the vendor and any policyholders with a revised policy or endorsement and each enrolled customer with a revised certificate, endorsement, updated brochure, or other evidence indicating a change in the terms and conditions has occurred and a summary of material changes;

(3) Notwithstanding subdivision (1) of this section, an insurer may terminate an enrolled customer's enrollment under a portable electronics insurance policy upon fifteen days' notice for discovery of fraud or material misrepresentation in obtaining coverage or in the presentation of a claim thereunder;

(4) Notwithstanding subdivision (1) of this section, an insurer may immediately terminate an enrolled customer's enrollment under a portable electronics insurance policy:

(a) For nonpayment of premium;

(b) If the enrolled customer ceases to have an active service with the vendor of portable electronics; or

(c) If an enrolled customer exhausts the aggregate limit of liability, if any, under the terms of the portable electronics insurance policy and the insurer sends notice of termination to the customer within thirty calendar days after exhaustion of the limit. However, if the notice is not timely sent, enrollment and coverage shall continue notwithstanding the aggregate limit of liability until the insurer sends notice of termination to the enrolled customer;

(5) Where a portable electronics insurance policy is terminated by a policyholder, the policyholder shall mail or deliver written notice to each enrolled customer advising the customer of the termination of the policy and the effective date of termination. The written notice shall be mailed or delivered to the customer at least thirty days prior to the termination;

(6) Whenever notice is required under this section, it shall be in writing and may be mailed or delivered to the vendor at the vendor's mailing address and to its affected enrolled customers' last known mailing addresses on file with the insurer. If notice is mailed, the insurer or vendor, as the case may be, shall maintain proof of mailing in a form authorized or accepted by the U.S. Postal Service or other commercial mail delivery service. Alternatively, an insurer or vendor policyholder may comply with any notice required by this section by providing electronic notice to a vendor or its affected enrolled customers, as the case may be, by electronic means. Additionally, if an insurer or vendor policyholder provides electronic notice to an affected enrolled customer and such delivery by electronic means is not available or is undeliverable, the insurer or vendor policyholder shall provide written notice to the enrolled customer by mail in accordance with this section. If notice is accomplished through electronic means, the insurer or vendor of portable electronics, as the case may be, shall maintain proof that the notice was sent.

(L. 2011 S.B. 132)

Effective 1-01-12



Section 379.1550 Rulemaking authority — effective date.

Effective 01 Jan 2012, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.1550. Rulemaking authority — effective date. — 1. The director may promulgate rules to implement the provisions of sections 379.1500 to 379.1550. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in sections 379.1500 to 379.1550 shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. Sections 379.1500 to 379.1550 and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2011, shall be invalid and void.

2. The provisions of sections 379.1500 to 379.1550 shall become effective January 1, 2012.

(L. 2011 S.B. 132)

Effective 1-01-12



Section 379.1640 Self-service storage--definitions--offer of insurance, requirements--prohibited acts--limitation on policy amount--rulemaking authority.

Effective 28 Aug 2016

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.1640. Self-service storage--definitions--offer of insurance, requirements--prohibited acts--limitation on policy amount--rulemaking authority. — 1. As used in this section, the following terms shall mean:

(1) “Department”, the department of insurance, financial institutions and professional registration;

(2) “Director”, the director of the department of insurance, financial institutions and professional registration;

(3) “Limited lines self-service storage insurance producer”, an owner, operator, lessor, or sublessor of a self-service storage facility, or an agent or other person authorized to manage the facility, duly licensed by the department of insurance, financial institutions and professional registration;

(4) “Offer and disseminate”, provide general information, including a description of the coverage and price, as well as process the application, collect premiums, and perform other nonlicensable activities permitted by the state;

(5) “Self-service storage insurance”, insurance coverage for the loss of, or damage to, tangible personal property in a self-service storage facility as defined in section 415.405 or in transit during the rental period.

2. Notwithstanding any other provision of law:

(1) Individuals may offer and disseminate self-service storage insurance on behalf of and under the control of a limited lines self-service storage insurance producer only if the following conditions are met:

(a) The limited lines self-service storage insurance producer provides to purchasers of self-service storage insurance:

a. A description of the material terms or the actual material terms of the insurance coverage;

b. A description of the process for filing a claim;

c. A description of the review or cancellation process for the self-service storage insurance coverage; and

d. The identity and contact information of the insurer and any third-party administrator or supervising entity authorized to act on behalf of the insurer;

(b) At the time of licensure, the limited lines self-service storage insurance producer shall establish and maintain a register on a form prescribed by the director of each individual that offers self-service storage insurance on the limited lines self-service storage insurance producer’s behalf. The register shall be maintained and updated annually by the limited lines self-service storage insurance producer and shall include the name, address, and contact information of the limited lines self-service storage insurance producer and an officer or person who directs or controls the limited lines self-service storage insurance producer’s operations, and the self-service storage facility’s federal tax identification number. The limited lines self-service storage insurance producer shall submit such register within thirty days upon request by the department. The limited lines self-service storage insurance producer shall also certify that each individual listed on the self-service storage register complies with 18 U.S.C. Section 1033;

(c) The limited lines self-service storage insurance producer serves as or has designated one of its employees who is a licensed individual producer as a person responsible for the business entity’s compliance with the self-service storage insurance laws, rules, and regulations of this state;

(d) An individual applying for a limited lines self-service storage insurance producer license shall make application to the director on the specified application and declare under penalty of refusal, suspension or revocation of the license that the statements made on the application are true, correct and complete to the best of the knowledge and belief of the applicant. Before approving the application, the director shall find that the individual:

a. Is at least eighteen years of age;

b. Has not committed any act that is a ground for denial, suspension, or revocation set forth in section 375.141;

c. Has paid a license fee in the sum of one hundred dollars; and

d. Has completed a qualified training program regarding self-service storage insurance policies, which has been filed with and approved by the director;

(e) Individuals applying for limited lines self-service storage insurance producer licenses shall be exempt from examination. The director may require any documents reasonably necessary to verify the information contained in an application. Within thirty working days after the change of any information submitted on the application, the self-service storage insurance producer shall notify the director of the change. No fee shall be charged for any such change. If the director has taken no action within twenty-five working days of receipt of an application, the application shall be deemed approved and the applicant may act as a licensed self-service storage insurance producer, unless the applicant has indicated a conviction for a felony or a crime involving moral turpitude;

(f) The limited lines self-service storage insurance producer requires each employee and authorized representative of the self-service storage insurance producer whose duties include offering and disseminating self-service storage insurance to receive a program of instruction or training provided or authorized by the insurer or supervising entity that has been reviewed and approved by the director. The training material shall, at a minimum, contain instructions on the types of insurance offered, ethical sales practices, and required disclosures to prospective customers;

(2) Any individual offering or disseminating self-service storage insurance shall provide to prospective purchasers brochures or other written materials that:

(a) Provide the identity and contact information of the insurer and any third-party administrator or supervising entity authorized to act on behalf of the insurer;

(b) Explain that the purchase of self-service storage insurance is not required in order to lease self-storage units;

(c) Explain that an unlicensed self-service storage operator is permitted to provide general information about the insurance offered by the self-service storage operator, including a description of the coverage and price, but is not qualified or authorized to answer technical questions about the terms and conditions of the insurance offered by the self-service storage operator or to evaluate the adequacy of the customer’s existing insurance coverage; and

(d) Disclose that self-service storage insurance may provide duplication of coverage already provided by an occupant’s, homeowner’s, renter’s*, or other source of coverage;

(3) A limited lines self-service storage producer’s employee or authorized representative, who is not licensed as an insurance producer, may not:

(a) Evaluate or interpret the technical terms, benefits, and conditions of the offered self-service storage insurance coverage;

(b) Evaluate or provide advice concerning a prospective purchaser’s existing insurance coverage; or

(c) Hold themselves or itself out as a licensed insurer, licensed producer, or insurance expert;

(4) If self-service storage insurance is offered to the customer, premium or other charges specifically applicable to self-service storage insurance shall be listed as a separate amount and apart from other charges relating to the lease and/or procurement of a self-service storage unit on all documentation pertinent to the transaction.

3. Notwithstanding any other provision of law, a limited lines self-service storage insurance provider whose insurance-related activities, and those of its employees and authorized representatives, are limited to offering and disseminating self-service storage insurance on behalf of and under the direction of a limited lines self-service storage insurance producer meeting the conditions stated in this section is authorized to do so and receive related compensation, upon registration by the limited lines self-service storage insurance producer as described in paragraph (b) of subdivision (1) of subsection 2 of this section.

4. Self-service storage insurance may be provided under an individual policy or under a group or master policy.

5. Limited lines self-service storage insurance producers, operators, employees and authorized representatives offering and disseminating self-service storage insurance under the limited lines self-service storage insurance producer license shall be subject to the provisions of chapters 374 and 375, except as provided for in this section.

6. Limited lines self-service storage insurance producers, operators, employees and authorized representatives may offer and disseminate self-service storage insurance policies in an amount not to exceed five thousand dollars of coverage per customer per storage unit.

7. The director may promulgate rules to effectuate this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2016, shall be invalid and void.

(L. 2016 H.B. 2194)

*Word "renters" appears in original rolls.



Section 379.1700 Definitions.

Effective 28 Aug 2016

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.1700. Definitions. — As used in sections 379.1700 to 379.1708, the following terms shall mean:

(1) “Digital network”, any online-enabled application, software, website, or system offered or utilized by a transportation network company that enables the prearrangement of rides with transportation network company drivers;

(2) “Personal vehicle”, a vehicle that is used by a transportation network company driver and is:

(a) Owned, leased, or otherwise authorized for use by the transportation network company driver; and

(b) Not a taxicab, limousine, or for-hire vehicle under chapter 390;

(3) “Prearranged ride”, the provision of transportation by a driver to a rider, beginning when a driver accepts a ride requested by a rider through a digital network controlled by a transportation network company, continuing while the driver transports a requesting rider, and ending when the last requesting rider departs from the personal vehicle. A prearranged ride shall not include shared expense carpool or vanpool arrangements or transportation provided using a taxi, limousine, or other for-hire vehicle under chapter 390;

(4) “Transportation network company”, a corporation, partnership, sole proprietorship, or other entity that is licensed and operating in Missouri that uses a digital network to connect transportation network company riders to transportation network company drivers who provide prearranged rides. A transportation network company shall not be deemed to control, direct, or manage the personal vehicles or transportation network company drivers that connect to its digital network, except if agreed to by written contract;

(5) “Transportation network company driver” or “driver”, an individual who:

(a) Receives connections to potential riders and related services from a transportation network company in exchange for payment of a fee to the transportation network company; and

(b) Uses a personal vehicle to offer or provide a prearranged ride to riders upon connection through a digital network controlled by a transportation network company in return for compensation or payment of a fee;

(6) “Transportation network company rider” or “rider”, an individual or persons who use a transportation network company’s digital network to connect with a transportation network driver who provides prearranged rides to the rider in the driver’s personal vehicle between points chosen by the rider.

(L. 2016 S.B. 947)



Section 379.1702 Primary automobile insurance to be maintained, requirements — lapsed coverage, effect of — proof of insurance required.

Effective 28 Aug 2016

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.1702. Primary automobile insurance to be maintained, requirements — lapsed coverage, effect of — proof of insurance required. — 1. Beginning April 1, 2017, a transportation network company driver or transportation network company on the driver’s behalf shall maintain primary automobile insurance that:

(1) Recognizes that the driver is a transportation network company driver or otherwise uses a vehicle to transport riders for compensation; and

(2) Covers the driver while the driver is logged on to the transportation network company’s digital network or while the driver is engaged in a prearranged ride.

2. The following automobile insurance requirements shall apply while a participating transportation network company driver is logged on to the transportation network company’s digital network and is available to receive transportation requests but is not engaged in a prearranged ride:

(1) Primary automobile liability insurance in the amount of at least fifty thousand dollars for death and bodily injury per person, one hundred thousand dollars for death and bodily injury per incident, and twenty-five thousand dollars for property damage;

(2) Uninsured motorist coverage in an amount not less than the limits set forth in section 379.203;

(3) The coverage requirements of this subsection may be satisfied by any of the following:

(a) Automobile insurance maintained by the transportation network company driver;

(b) Automobile insurance maintained by the transportation network company; or

(c) Any combination of paragraphs (a) and (b) of this subdivision.

3. The following automobile insurance requirements shall apply while a transportation network company driver is engaged in a prearranged ride:

(1) Primary automobile liability insurance in the amount of at least one million dollars for death, bodily injury, and property damage;

(2) Uninsured motorist coverage in an amount not less than the limits set forth in section 379.203;

(3) The coverage requirements of this subsection may be satisfied by any of the following:

(a) Automobile insurance maintained by the transportation network company driver;

(b) Automobile insurance maintained by the transportation network company; or

(c) Any combination of paragraphs (a) and (b) of this subdivision.

4. If insurance maintained by a driver in subsection 2 or 3 of this section has lapsed or does not provide the required coverage, insurance maintained by a transportation network company shall provide the coverage required by this section beginning with the first dollar of a claim and shall have the duty to defend such claim. If the insurance maintained by the driver does not otherwise exclude coverage for loss or injury while the driver is logged on to a transportation network’s digital network or while the driver provides a prearranged ride, but does not provide insurance coverage at the minimum limits required by subsection 2 or 3 of this section, the transportation network company shall maintain insurance coverage that provides excess coverage beyond the driver’s policy limits up to the limits required by subsection 2 or 3 of this section, as applicable.

5. Coverage under an automobile insurance policy maintained by the transportation network company shall not be dependent on a personal automobile insurer first denying a claim nor shall a personal automobile insurance policy be required to first deny a claim.

6. Insurance required by this section may be placed with an insurer authorized to issue policies of automobile insurance in the state of Missouri or with an eligible surplus lines insurer under chapter 384.

7. Insurance satisfying the requirements of this section shall be deemed to satisfy the motor vehicle financial responsibility requirements for a motor vehicle under chapter 303.

8. A transportation network company driver shall carry proof of coverage satisfying subsections 2 and 3 of this section with him or her at all times during his or her use of a vehicle in connection with a transportation network company’s digital network. In the event of an accident, a transportation network company driver shall provide this insurance coverage information to the directly interested parties, automobile insurers, and investigating police officers, upon request under section 303.024. Upon such request, a transportation network company driver shall also disclose to directly interested parties, automobile insurers, and investigating police officers whether the driver was logged on to the transportation network company’s digital network or on a prearranged ride at the time of an accident.

(L. 2016 S.B. 947)



Section 379.1704 Disclosure of insurance coverage, how made.

Effective 28 Aug 2016

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.1704. Disclosure of insurance coverage, how made. — The transportation network company shall disclose in writing to transportation network company drivers the following before they are allowed to accept a request for a prearranged ride on the transportation network company’s digital network:

(1) The insurance coverage, including the types of coverage and the limits for each coverage, that the transportation network company provides while the transportation network company driver uses a personal vehicle in connection with a transportation network company’s digital network; and

(2) That the transportation network company driver’s own automobile insurance policy might not provide any coverage while the driver is logged on to the transportation network company’s digital network and is available to receive transportation requests or is engaged in a prearranged ride depending on the policy’s terms.

(L. 2016 S.B. 947)



Section 379.1706 Disclosure statement — display.

Effective 28 Aug 2016

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.1706. Disclosure statement — display. — A transportation network company shall make the following disclosure to a prospective driver in the prospective driver’s terms of service:

­

­

­­

­

(L. 2016 S.B. 947)

*Word "subsection" appears in original rolls.



Section 379.1708 Exclusions and limitations on coverage.

Effective 28 Aug 2016

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

379.1708. Exclusions and limitations on coverage. — 1. Insurers that write automobile insurance in Missouri may exclude or limit any and all coverage afforded under an automobile insurance policy, including a motor vehicle liability policy, issued to an owner or operator of a personal vehicle for any loss or injury that occurs while:

(1) A driver is logged on to a transportation network company’s digital network;

(2) A driver provides a prearranged ride; or

(3) A motor vehicle is being used to transport or carry persons or property for any compensation or suggested donation.

2. The right to exclude all coverage under subsection 1 of this section may apply to any coverage included in an automobile insurance policy including, but not limited to:

(1) Liability coverage for bodily injury and property damage;

(2) Uninsured and underinsured motorist coverage;

(3) Medical payments coverage;

(4) Comprehensive physical damage coverage; and

(5) Collision physical damage coverage.

­­

­

3. Nothing shall be deemed to preclude an insurer from providing coverage for the transportation network company driver’s vehicle, if it chooses to do so by contract or endorsement.

4. Automobile insurers that exclude the coverage described in section 379.1702 shall have no duty to defend or indemnify any claim expressly excluded thereunder. Nothing in this section shall be deemed to invalidate or limit an exclusion contained in a policy, including any policy in use or approved for use in Missouri prior to the enactment of this section that excludes coverage for vehicles used to carry persons or property for a charge or available for hire by the public.

5. An automobile insurer that defends or indemnifies a claim against a driver that is excluded under the terms of its policy shall have a right of contribution against other insurers that provide automobile insurance to the same driver in satisfaction of the coverage requirements of section 379.1702 at the time of loss.

6. In a claims coverage investigation, transportation network companies and any insurer potentially providing coverage under section 379.1702 shall cooperate to facilitate the exchange of relevant information with each other and any insurer of the transportation network company driver if applicable, including the precise times that a transportation network company driver logged on and off of the transportation network company’s digital network in the twelve-hour period immediately preceding and in the twelve-hour period immediately following the accident and disclose to one another a clear description of the coverage, exclusions, and limits provided under any automobile insurance maintained under section 379.1702.

(L. 2016 S.B. 947)






Chapter 380 County, Town and Farmers' Mutual Property Insurance Companies

Chapter Cross References



Section 380.005 Definitions.

Effective 28 Aug 2008

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

380.005. Definitions. — As used in this chapter, unless otherwise clearly indicated by the context, the following words mean:

(1) "Department", the department of insurance, financial institutions and professional registration; and

(2) "Director", the director of the department of insurance, financial institutions and professional registration.

(L. 2008 S.B. 788)



Section 380.011 Classification as Missouri mutual insurance companies — new companies prohibited.

Effective 01 Jan 1985, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

380.011. Classification as Missouri mutual insurance companies — new companies prohibited. — 1. All county mutual insurance companies, all town mutual insurance companies and all farmers' mutual insurance companies possessing a certificate of incorporation from the secretary of state and operating under sections 380.009 to 380.270, 380.280 to 380.470 and 380.479 to 380.570, respectively, shall be known as Missouri mutual insurance companies and shall after January 1, 1985, operate under the provisions of sections 380.011 to 380.151. Only those county mutual insurance companies, town mutual insurance companies and farmers' mutual insurance companies possessing a certificate of incorporation from the secretary of state upon January 1, 1985, shall operate under sections 380.011 to 380.151, and no new companies shall be formed to operate under those sections of the Revised Statutes of Missouri.

2. All Missouri mutual insurance companies shall, within ninety days of January 1, 1985, file a registration statement with the director of the department of insurance, financial institutions and professional registration which shall contain the name of the company, the location and address of its principal office, the names and addresses of its officers and directors, and shall be accompanied by copies of its articles of incorporation and bylaws. The director shall compile and maintain a list of all companies registered and operating under the provisions of sections 380.011 to 380.151 and shall file this list with the secretary of state on or before May 1, 1985.

3. If any county mutual insurance company, town mutual insurance company or farmers' mutual insurance company possessing a certificate of incorporation from the secretary of state and operating under the provisions of sections 380.009 to 380.270, 380.280 to 380.470 or 380.479 to 380.570, respectively, fails to file the required registration statement with the director of the department of insurance, financial institutions and professional registration within ninety days of January 1, 1985, the secretary of state shall irrevocably forfeit the company's corporate charter.

(L. 1984 H.B. 1498)

Effective 1-01-85



Section 380.021 Authority to do business on not-for-profit basis — property of members, authority to insure — limitation of area — reserve fund, and reinsurance requirements.

Effective 01 Jan 1985, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

380.021. Authority to do business on not-for-profit basis — property of members, authority to insure — limitation of area — reserve fund, and reinsurance requirements. — 1. All Missouri mutual insurance companies operating under the provisions of sections 380.011 to 380.151 shall be authorized to do the business of insurance on an assessable, mutual and not-for-profit basis. All such companies shall have authority to insure the property of their members from loss or damage caused by fire; lightning; tornado; windstorm; cyclone; hail; explosion; riot; riot attending a strike; civil commotion; aircraft; vehicles; smoke; physical damage to livestock; overturn or collision of farm machinery; theft; burglary; vandalism; malicious mischief; removal; breakage of glass; falling objects; weight of ice, snow or sleet; collapse of buildings; freezing, accidental discharge, leakage or overflow of water or steam; other damage caused by steam; and sudden and accidental injury from electrical currents. Nothing contained in these sections shall be construed as to allow any Missouri mutual insurance company to insure its members against loss to their motor vehicles, as defined in section 301.010, from any peril whatsoever or liability occasioned by the use of such motor vehicles, or to insure property pursuant to or in connection with a specific loan or other credit transaction.

2. All Missouri mutual insurance companies shall do business only in the county or counties in which they are organized or in adjoining counties. Any Missouri mutual insurance company may write insurance against loss or damage to the crops of their members from the perils enumerated in subsection 1 of this section in any and all counties of this state so long as the company maintains a reserve fund of at least three hundred thousand dollars and reinsurance sufficient to protect the financial stability of the company. The director of the department of insurance, financial institutions and professional registration may require additional reinsurance if he deems it necessary to protect the policyholders of the company.

3. The corporation shall have all the powers, rights, privileges, duties and obligations of a corporation organized under chapter 355 except insofar as such provisions are inconsistent with the provisions of sections 380.011 to 380.151. Nothing herein shall be construed as prohibiting any Missouri mutual insurance company from distributing underwriting or investment gain to its members or from accumulating a reasonable reserve fund for the payment of losses and other expenses.

(L. 1984 H.B. 1498)

Effective 1-01-85



Section 380.031 Exemption from insurance laws, exceptions.

Effective 01 Jan 1985, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

380.031. Exemption from insurance laws, exceptions. — Any Missouri mutual insurance company operating under the provisions of sections 380.011 to 380.151 shall be exempt from all provisions of other insurance laws of this state unless such laws shall expressly declare that they are applicable to such Missouri mutual insurance companies.

(L. 1984 H.B. 1498)

Effective 1-01-85



Section 380.041 Board of directors, election, qualifications, terms, officers — annual meeting of company, held when, notice of requirements.

Effective 01 Jan 1985, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

380.041. Board of directors, election, qualifications, terms, officers — annual meeting of company, held when, notice of requirements. — 1. Each Missouri mutual insurance company shall elect a board of at least five directors, each of whom shall be the owner of property insurance in the company. The directors shall be elected by a majority vote of the members voting at the annual meeting of the members for a term of not less than one year nor more than three years. The directors shall elect from their number a president and vice president. The directors shall also select a secretary, treasurer and such additional officers as they may deem necessary, who may or may not be members of the company. The offices of secretary and treasurer may be occupied by one person.

2. Each Missouri mutual insurance company shall hold an annual meeting of its members on the date and time and at the place specified in its articles of incorporation; immediately thereafter, a separate meeting of the board of directors shall be held. If the articles of incorporation are silent as to the date, time and place of the annual meetings, those meetings shall be held on the first Monday in February and shall be held at the registered office of the corporation.

3. Notice of the annual meeting of the members shall be sent with or mailed with each policy, and shall be stamped or printed on the policy. Notice of the annual meeting shall also be published once a week for two weeks before the date of the meeting in some daily or weekly newspaper published in the county where the principal home office of the company is located.

(L. 1984 H.B. 1498)

Effective 1-01-85



Section 380.051 Financial statement filed annually, fee.

Effective 01 Jan 1985, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

380.051. Financial statement filed annually, fee. — Every such company shall, on or before the first day of March in each year, file a statement with the director of the department of insurance, financial institutions and professional registration, verified by the affidavit of its president and secretary reporting the financial condition of the company for the preceding calendar year. The statement of financial condition shall provide such information and be in such form as may be prescribed by the director of the department of insurance, financial institutions and professional registration. Each company shall pay a fee of twenty-five dollars to the director of the department of insurance, financial institutions and professional registration at the time of filing the annual statement.

(L. 1984 H.B. 1498)

Effective 1-01-85



Section 380.061 Examination by department, powers and duties — expenses — examination by CPA in lieu of department — refusal to comply, effect.

Effective 01 Jan 1985, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

380.061. Examination by department, powers and duties — expenses — examination by CPA in lieu of department — refusal to comply, effect. — 1. It shall be the duty of the director of the department of insurance, financial institutions and professional registration or his duly appointed agents to make full and careful examination of the affairs of any company operating under the provisions of sections 380.011 to 380.151. The director shall examine such companies whenever, in his discretion, it is deemed necessary.

2. He or any of his duly appointed agents may compel the attendance before him, and may examine, under oath, the directors, officers, agents, employees, solicitors, attorneys or any other person, in reference to the condition, affairs, management of the business, or any matters relating thereto. He may administer oaths or affirmations, may summon and compel the attendance of witnesses, and may require and compel the production of records, books, papers, contracts or other documents, if necessary.

3. In every such examination, inquiry shall be made as to the nature and resources of the corporation generally, the mode of conducting and managing its affairs, the actions of its directors and the security provided its members.

4. The refusal of any such company to permit the examination of its affairs as provided in this section shall be sufficient cause for the institution of proceedings to wind up the affairs of the corporation as provided by section 380.071.

5. The expenses of such examination, as determined by the director of the department of insurance, financial institutions and professional registration, shall be paid by the company examined.

6. In lieu of an examination by the department of insurance, financial institutions and professional registration the director may accept, in a format acceptable to the director, a financial examination report of such company prepared by an independent certified public accountant.

(L. 1984 H.B. 1498)

Effective 1-01-85



Section 380.071 Unsafe operation of business — reasonable time to remedy — failure to remedy, director's powers.

Effective 01 Jan 1985, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

380.071. Unsafe operation of business — reasonable time to remedy — failure to remedy, director's powers. — 1. If it appears to the director of the department of insurance, financial institutions and professional registration from a statement of any company filed pursuant to the provisions of section 380.051, or upon examination of any company made pursuant to the provisions of section 380.061, or from any other knowledge or information in his possession that such company is conducting its business in an unsafe manner or that its assets are insufficient to justify the continuance of business by such company, he shall send written notice of the situation to the officers and directors of the company.

2. Such officers and directors may, in the discretion of the director, be allowed a reasonable time in which to remedy the situation. If the officers and directors fail to remedy the situation after a reasonable time, or if at any time it shall appear to the director of the department of insurance, financial institutions and professional registration that the continued operation of the company would not be in the best interests of the policyholders, the director of the department of insurance, financial institutions and professional registration shall institute proceedings, in the circuit court in the city or county in which the company has its principal office, to enjoin or restrain the company from further prosecution of its business, either temporarily or permanently, and if the director seeks to enjoin or restrain the company permanently, he shall also institute proceedings to settle and wind up the affairs, and to liquidate and to dissolve the company.

(L. 1984 H.B. 1498)

Effective 1-01-85



Section 380.081 Noncompliance — notice, content hearing — judicial review — failure to comply, director's powers.

Effective 01 Jan 1985, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

380.081. Noncompliance — notice, content hearing — judicial review — failure to comply, director's powers. — 1. If at any time the director of the department of insurance, financial institutions and professional registration shall find that a Missouri mutual insurance company is not operating in compliance with the provisions of sections 380.011 to 380.151, he shall notify in writing the officers and directors of such fact. The notice shall clearly set forth the director's belief, his reasons and his proposed action. The director may, after a hearing held pursuant to the provisions of chapter 536, order the company to bring its operations into compliance. Judicial review of the director's order may be sought as provided in chapter 536.

2. Refusal or neglect by any such company to comply with the requirements of the above order shall be sufficient cause for the institution of proceedings to wind up the affairs of the company. The director may, in his discretion, institute proceedings to enjoin or restrain such company from the further prosecution of its business as provided in section 380.071.

(L. 1984 H.B. 1498)

Effective 1-01-85



Section 380.091 Forms filed where — disapproval by director, notice, content — judicial review.

Effective 01 Jan 1985, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

380.091. Forms filed where — disapproval by director, notice, content — judicial review. — 1. All Missouri mutual insurance companies shall file all applications, policy forms and all endorsements, riders or amendments thereto with the director of the department of insurance, financial institutions and professional registration. Those forms may be used upon filing unless disapproved by the director. The director may disapprove any form if it does not comply with the provisions of sections 380.011 to 380.151, or if it contains any provision which is deceptive, ambiguous or misleading. The company shall be notified in writing of any disapproval and the reasons therefor.

2. Any disapproval of a form by the director of the department of insurance, financial institutions and professional registration shall be subject to judicial review under the provisions of chapter 536.

(L. 1984 H.B. 1498)

Effective 1-01-85



Section 380.101 Policyholder in mutual to be member — eligibility — member's right to sue company.

Effective 01 Jan 1985, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

380.101. Policyholder in mutual to be member — eligibility — member's right to sue company. — Any person shall be eligible to apply for membership in a Missouri mutual insurance company. Each policyholder of a Missouri mutual insurance company shall be a member of such company and any member of any Missouri mutual insurance company may sue the company the same as if he were not a member thereof.

(L. 1984 H.B. 1498)

Effective 1-01-85



Section 380.111 School district's real and personal property may be insured — procedure for district to become member.

Effective 01 Jan 1985, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

380.111. School district's real and personal property may be insured — procedure for district to become member. — All Missouri mutual insurance companies may accept as members any school district of this state, and may insure the real and personal property thereof as in the case of other members of the company. Any school district in this state may, by a two-thirds vote of the board of directors of the district, become a member of any Missouri mutual insurance company, and may insure the real and personal property of the school district in the company as in the case of other members thereof, and may, out of the incidental funds of the district, pay for such insurance and for all assessments lawfully made by the company as in the case of other members of the company.

(L. 1984 H.B. 1498)

Effective 1-01-85



Section 380.121 Membership fee — business basis, how established — assessment of members — reserve — return of deposits to members, when — liability of policyholder on termination of policy.

Effective 01 Jan 1985, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

380.121. Membership fee — business basis, how established — assessment of members — reserve — return of deposits to members, when — liability of policyholder on termination of policy. — 1. Each Missouri mutual insurance company may require the payment of a membership fee, the amount of which is to be determined by the board of directors, before issuing any policy.

2. Missouri mutual insurance companies may do business upon the basis of assessments alone or may do business upon a premium plus assessment basis.

3. If a company chooses to do business on the basis of assessments alone, it shall require each member to deposit with the company, before the issuance of that member's policy, an amount equivalent to a defined percentage of the risk assumed by the company as a result of the issuance of that member's policy. The directors of the company shall determine this percentage.

4. If the company chooses to do business on a premium plus assessment basis, it may accept payment of the premium in full or may accept a promissory note in lieu of the premium. If a company chooses to accept a promissory note, it shall require each member, before the issuance of that member's policy, to pay ten percent of the total premium and provide a promissory note for the remaining balance. The promissory note shall be made payable, on demand, in whole or in part, when the directors of the company shall deem the additional money necessary for the payment of losses or other expenses.

5. Any Missouri mutual insurance company may assess its members in a manner determined by the company's articles and bylaws in anticipation of losses and expenses for the next two calendar years following the date of assessment, and may accumulate and maintain a reasonable reserve fund for the payment of losses and expenses.

6. The company shall return to its members that portion of the annual deposits or premiums which remain unconsumed after all losses and expenses are deducted or cancel those portions of any promissory notes which remain undemanded, consistent with maintaining an adequate reserve fund to pay losses and expenses in a manner determined by the company's articles and bylaws.

7. A policyholder shall not be liable to assessment for any losses or expenses incurred by the company subsequent to the termination of his policy nor shall he be liable to assessment for any obligations incurred by the company prior to such termination unless notice of such assessment be given within one year after such termination.

(L. 1984 H.B. 1498)

Effective 1-01-85



Section 380.131 Loss or judgment against company, business basis to determine procedure — failure to pay assessment, effect.

Effective 01 Jan 1985, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

380.131. Loss or judgment against company, business basis to determine procedure — failure to pay assessment, effect. — 1. After receiving notice of any loss or damage to a member's property or after the rendition of any judgment against a company, the directors of a company operating solely on an assessment basis shall verify such loss, damage or judgment and shall assess each member an amount in proportion to the amount of risk such member has with the company. Failure to pay the assessment within thirty days of notification shall justify the company in cancelling a member's policy and returning a member's deposit after deducting the amount of the assessment owed.

2. If a company has chosen to operate on a premium plus assessment basis, it shall pay all losses and judgments from premiums received or amounts collected on promissory notes. The amount deducted from each member's premiums paid or demanded from each member's promissory note shall bear such relationship to the total loss as that member's total premium bears to the total premiums collected in the calendar year that the loss is incurred. If such funds are insufficient to cover the loss or judgment, the directors may assess each member in the same manner; but, there shall not be more than one assessment for losses in any calendar year. The directors may borrow sufficient funds to pay losses until such time as they may collect the assessment. Failure to pay any assessment within thirty days of notification shall justify the company in cancelling a member's policy.

(L. 1984 H.B. 1498)

Effective 1-01-85



Section 380.141 Unsatisfied judgment against company, restraining order for transaction of new business.

Effective 01 Jan 1985, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

380.141. Unsatisfied judgment against company, restraining order for transaction of new business. — Whenever any judgment is obtained in any of the courts of this state against any Missouri mutual insurance company doing business in this state under the provisions of sections 380.011 to 380.151, from which no appeal is taken, or if an appeal is taken and no appeal bond is given as in other cases of appeals in civil procedure, and the judgment remains unsatisfied for sixty days after execution has been lawfully issued thereon, upon the filing of a petition for injunctive relief by the party in whose favor the judgment is rendered, in the court in which the judgment was rendered, the court shall issue an injunction restraining the company from the further transaction of any new business in this state until the judgment shall be fully satisfied.

(L. 1984 H.B. 1498)

Effective 1-01-85



Section 380.151 Mutual companies may unite or transfer funds and engagements, procedure — creditor's rights not affected.

Effective 01 Jan 1985, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

380.151. Mutual companies may unite or transfer funds and engagements, procedure — creditor's rights not affected. — Any two or more Missouri mutual insurance companies operating under the provisions of sections 380.011 to 380.151 may unite and become incorporated in one corporate body, with or without any dissolution or division of the funds of either corporation; or any such corporation may transfer its engagements, funds and property to any other such corporation and upon such terms as may be agreed upon by three-fourths of the members of each of the bodies who are either present in person or by proxy at the meeting of the members convened for that purpose by notice, stating the object of the meeting, sent by first class mail to every member, and by a general notice, appearing daily at least one week or weekly at least two weeks in a newspaper published in the county where the principal home office of the company is located; but no such transfer shall prejudice any right of any creditor of any such corporation to have payment of his debt out of the assets and property thereof.

(L. 1984 H.B. 1498)

Effective 1-01-85



Section 380.201 Definitions.

Effective 01 Jan 1985, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

380.201. Definitions. — As used in sections 380.201 to 380.601, unless the context clearly indicates otherwise, the following terms mean:

(1) "Assessment", the amount, or the policyholder's share of such amount, determined by the company to be necessary to pay accrued liabilities, to meet or defray anticipated needs of the company and/or to add to or restore the guaranty fund;

(2) "Director", the director of the department of insurance, financial institutions and professional registration of the state of Missouri;

(3) "Fee", the charge or that portion of such charge collected by the company which is used for or allocated to the payment of acquisition or survey costs;

(4) "Guaranty fund", accumulated assets in excess of accrued losses and expenses;

(5) "Initial charge", such charge or that portion of such charge not otherwise defined herein collected by the company before or at the time of the issuance or the renewal of the policy and used for, or allocated to, any purpose which the company deems desirable not prohibited by law;

(6) "Premium", a stipulated amount charged for a specified policy period, which the company is required to charge as a liability and maintain as an unearned premium reserve until the end of the specified policy period.

(L. 1984 H.B. 1498)

Effective 1-01-85



Section 380.211 New companies prohibited, when.

Effective 01 Jan 1985, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

380.211. New companies prohibited, when. — No company shall be incorporated under the provisions of sections 380.201 to 380.601 after January 1, 1985.

(L. 1984 H.B. 1498)

Effective 1-01-85



Section 380.221 Missouri mutual companies may elect to come under this law — procedure — farmers' mutuals to operate under this law — exemption from examination, certain agents.

Effective 28 Aug 1992

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

380.221. Missouri mutual companies may elect to come under this law — procedure — farmers' mutuals to operate under this law — exemption from examination, certain agents. — 1. Any company operating under the provisions of sections 380.011 to 380.151 may avail itself of the rights, powers, privileges, obligations and immunities conferred by sections 380.201 to 380.591 by appropriate resolution to operate under sections 380.201 to 380.591 adopted by its board of directors and filed with the director of the department of insurance, financial institutions and professional registration.

2. Whenever any company shall elect to come under the provisions of sections 380.201 to 380.591, the secretary of state shall transfer to the director of the department of insurance, financial institutions and professional registration for custody all records and papers filed in the office of the secretary of state by such company. The secretary of state, however, shall retain in his office duplicate copies of all such records and papers.

3. Upon receipt of the records and papers from the secretary of state, the director shall determine whether or not the company complies with sections 380.201 to 380.591 and any other applicable laws. If the director determines that the company is in compliance with the law, he shall issue a certificate of authority to commence business to the company, and thereafter such company shall be fully subject to and governed by the provisions of sections 380.201 to 380.591 and shall be entitled to avail itself of those provisions.

4. All companies formerly operating under sections 380.580 to 380.840 shall operate under sections 380.201 to 380.591.

5. Any company operating under the provisions of sections 380.011 to 380.151 which elects to come under the provisions of sections 380.201 to 380.601 within thirty days of January 1, 1985, may have all of the company's agents which have been agents for one year or more on the date of this election licensed to sell the same lines of insurance which the company is authorized to write under sections 380.011 to 380.151 without the necessity of those agents taking an examination as provided in section 375.018. Any company requesting this exemption shall file a list of all agents eligible for the exemption, verified under oath by the president of the company.

6. Any mutual insurance company operating under the provisions of chapter 379, and doing insurance business only in this state, and which was formerly organized under this chapter, may elect to come under the provisions of sections 380.201 to 380.591 on or before December 31, 1992. To so elect, such company shall adopt an appropriate amendment to its articles of incorporation under sections 375.201 to 375.226 and apply for an amended certificate of authority. Upon the approval of the amendment to the articles and the filing of the application for an amended certificate of authority, the director shall issue an amended certificate of authority recognizing the company as an extended Missouri mutual company.

(L. 1984 H.B. 1498, A.L. 1992 H.B. 1574)



Section 380.231 Company operations limited to Missouri.

Effective 01 Jan 1985, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

380.231. Company operations limited to Missouri. — 1. Any company operating under the provisions of sections 380.201 to 380.591 may do business throughout the state of Missouri but may not do business outside this state. The counties the company proposes to do business in shall be specified in its articles of incorporation and in the certificate of authority issued by the director.

2. All such companies must maintain a membership of at least one hundred members.

3. The name of any such company shall not be deceptively similar to any other insurance company authorized to do business in this state.

(L. 1984 H.B. 1498)

Effective 1-01-85



Section 380.241 Amendment to articles and bylaws, procedure — fee.

Effective 01 Jan 1985, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

380.241. Amendment to articles and bylaws, procedure — fee. — 1. The articles of incorporation may be amended by a two-thirds vote of the members voting at any meeting of members if members have been given not less than thirty days' notice of such meeting and proposed amendments. After the adoption of an amendment to the articles, a certificate of amendment shall be executed and filed with the director in conformance with section 375.221. Upon receipt of the amendment, the director shall follow the procedure set out in section 375.206. The amendment will become effective subject to section 375.216.

2. Bylaws may be amended as provided therein. All amendments to the bylaws shall be filed with the director. Such bylaws shall not be inconsistent with sections 380.201 to 380.591, any other applicable laws or the articles of incorporation.

3. A fee of ten dollars shall be imposed for each amendment to the articles of incorporation or bylaws filed.

(L. 1984 H.B. 1498)

Effective 1-01-85



Section 380.251 Forms, filing and approval, fee — policy, required provisions — disapproved, procedure.

Effective 01 Jan 1985, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

380.251. Forms, filing and approval, fee — policy, required provisions — disapproved, procedure. — 1. No company shall deliver or issue for delivery in this state a policy, or any endorsement or rider thereto, until a copy of the form shall have been filed with and approved by the director. Upon the filing of any form with the director, such form shall be deemed approved by the director. The director shall thereafter disapprove only those forms which are inconsistent with sections 380.201 to 380.591 or any other applicable law, and do not contain any provisions which are deceptive, ambiguous or misleading. The director must give written notification to the company of the approval or disapproval of any form. If a form is disapproved, the company filing the form may request a hearing before the director.

2. All policies shall have printed on them whether the policy is assessable and when and where the annual meeting will be held.

3. A fee of ten dollars shall be imposed for each form filed.

(L. 1984 H.B. 1498)

Effective 1-01-85



Section 380.261 Kinds of insurance company may make.

Effective 28 Aug 1989

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

380.261. Kinds of insurance company may make. — A company operating under the provisions of sections 380.201 to 380.591 may make any one or more of the following kinds of insurance as defined subject to the provisions of this law:

(1) Fire: Insurance against loss or damage to property including loss of rents, use and occupancy caused by (a) fire, smoke, smudge, lightning or other electrical disturbance, (b) collision with falling or moving bodies or vehicles, (c) riot, civil commotion and explosion whether fire ensues or not except explosion of steam boilers and the breaking of flywheels, (d) water entering through leaks or openings in buildings, or the bursting, breakage or leakage of sprinklers, pumps, water pipes, plumbing and all tanks, apparatus, conduits or containers designed to bring water into buildings or for its storage or utilization therein, or caused by the falling of a tank, tank platform or supports or against loss or damage from any cause to sprinklers, pumps, water pipes, plumbing, tanks, apparatus, conduits or containers, (e) death of or injury to livestock, (f) any or all risks of transportation including inland marine risks, (g) aircraft, vehicles, overturn or collision of farm machinery, theft, vandalism, malicious mischief and riot attending a strike;

(2) Windstorm: Insurance against loss or damage except to growing crops including loss of rents, use and occupancy and miscellaneous or consequential damage caused directly or indirectly by windstorm, cyclone, tornado, tempest, hail, frost, snow, ice, sleet, earthquake, flood, rain, drouth or other weather or climatic conditions, including excess or deficiency of moisture, rising of the waters of the ocean or its tributaries;

(3) Liability: Insurance against loss, or damage for which a member becomes legally liable to pay because of death or bodily injury to other persons and because of damage to or destruction of property of other persons, including loss of its use; additionally, medical payment coverage as provided in the standard homeowners policy;

(4) Crops: Insurance against loss or damage to growing crops and loss of rental value of land used in producing such crops or products caused by (a) windstorm, cyclone, tornado, tempest, hail, frost, snow, ice, sleet, fire, lightning or transportation; (b) earthquake, flood, rain, drouth or other weather or climatic conditions, including excess or deficiency of moisture, rising of the waters of the ocean or its tributaries, insects, vermin, disease, and any other hazard not prohibited by law to crop insurance;

(5) Other: Insurance permitted to be written under the provisions of subdivision (1) of subsection 1 of section 379.010; automobile insurance including medical payments coverage as a part thereof; insurance against personal injury, disablement, or death, resulting from traveling or general accident on land or water; to insure the fidelity of persons holding places of public and private trust; and also to receive on deposit and insure the safekeeping of books, papers, moneys, stocks, bonds and all other kinds of personal property.

(L. 1984 H.B. 1498, A.L. 1989 S.B. 250)



Section 380.271 Financial reinsurance requirements.

Effective 28 Aug 1991

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

380.271. Financial reinsurance requirements. — 1. In order to commence or continue writing the classes of insurance enumerated in section 380.261, any company operating under the provisions of sections 380.201 to 380.591 shall comply with the following financial and reinsurance requirements:

(1) To make fire insurance as described in section 380.261, a company shall maintain a guaranty fund of not less than fifty thousand dollars or one-tenth of one percent of the net fire insurance in force, whichever is greater. Reinsurance sufficient to protect the financial stability of the company shall also be required. The director may require additional reinsurance if he deems it necessary to protect the policyholders of the company.

(2) To make windstorm insurance as described in section 380.261, a company shall maintain a guaranty fund of not less than fifty thousand dollars or one-tenth of one percent of the net wind insurance in force, whichever is greater. Reinsurance sufficient to protect the financial stability of the company shall also be required. The director may require additional reinsurance if he deems it necessary to protect the policyholders of the company.

(3) To make liability insurance as described in section 380.261, a company shall maintain a guaranty fund of not less than fifty thousand dollars or twenty-five percent of net premiums written less deductions for pro rata, quota-share or per-risk excess of loss reinsurances directly covering the company's casualty premiums or assessments, whichever is greater. Reinsurance sufficient to protect the financial stability of the company shall also be required. The director may require additional reinsurance if he deems it necessary to protect the policyholders of the company.

(4) To make crop insurance as described in section 380.261, a company shall maintain a guaranty fund of not less than fifty thousand dollars or one-half of one percent of the net crop insurance in force, whichever is greater. Reinsurance sufficient to protect the financial stability of the company shall also be required. The director may require additional reinsurance if he deems it necessary to protect the policyholders of the company.

(5) To make insurance as described in subdivision (5) of section 380.261, a company shall maintain a guaranty fund of not less than one million six hundred thousand dollars. Reinsurance sufficient to protect the financial stability of the company shall also be required. The director may require additional reinsurance if he deems it necessary to protect the policyholders of the company.

2. The financial requirements of this section are to be construed cumulatively except that a company shall be required to have a guaranty fund of not more than one million six hundred thousand dollars plus reinsurance.

(L. 1984 H.B. 1498, A.L. 1991 H.B. 592)



Section 380.281 Mergers of certain mutual companies, procedure — merger plan, required contents.

Effective 01 Jan 1985, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

380.281. Mergers of certain mutual companies, procedure — merger plan, required contents. — Any two or more companies operating under the provisions of sections 380.201 to 380.591 may merge into one of the corporations; and companies operating under the provisions of sections 380.011 to 380.151 may merge into a corporation operating under sections 380.201 to 380.591 in the following manner: The board of directors of each corporation shall approve a plan of merger and direct the submission of the plan to a vote at a meeting of its members. The plan of merger shall set forth:

(1) The names of the corporations proposing to merge, and the name of the corporation into which they propose to merge, which is herein designated as "the surviving corporation";

(2) The terms and conditions of the proposed merger and the mode of carrying it into effect;

(3) A statement of any changes in the articles of incorporation of the surviving corporation to be effected by the merger;

(4) Such other provisions with respect to the proposed merger as are deemed necessary or desirable.

(L. 1984 H.B. 1498)

Effective 1-01-85



Section 380.291 Meeting to consider merger plan, notice — requirements.

Effective 01 Jan 1985, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

380.291. Meeting to consider merger plan, notice — requirements. — The plan of merger shall be submitted to a vote at a meeting of the members which may be either an annual or a special meeting. Written or printed notice stating that the purpose, or one of the purposes, of the meeting is to consider the plan of merger, together with a copy or a summary of the plan of merger, shall be given to each member entitled to vote at the meeting within the time and in the manner provided in the company's articles for the giving of notice of meetings of members.

(L. 1984 H.B. 1498)

Effective 1-01-85



Section 380.301 Approval of merger plan, votes required.

Effective 01 Jan 1985, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

380.301. Approval of merger plan, votes required. — At each such meeting a vote of the members entitled to vote thereat shall be taken on the proposed plan of merger. The plan of merger shall be approved upon receiving the affirmative vote of at least three-fourths of the members of each of the corporations entitled to vote at such meeting.

(L. 1984 H.B. 1498)

Effective 1-01-85



Section 380.311 Articles of merger, content — executed by corporate officers.

Effective 01 Jan 1985, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

380.311. Articles of merger, content — executed by corporate officers. — Upon the approval of the members, articles of merger shall be executed in duplicate by each corporation by its president or a vice president, and verified by him, and the corporate seal of each corporation shall be thereto affixed, attested by its secretary or an assistant secretary, and shall set forth:

(1) The plan of merger;

(2) As to each corporation, the number of members;

(3) As to each corporation, the number of members voting for and against such plan, respectively.

(L. 1984 H.B. 1498)

Effective 1-01-85



Section 380.321 Director to review petition for merger — hearing to be held, when — procedure — costs.

Effective 01 Jan 1985, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

380.321. Director to review petition for merger — hearing to be held, when — procedure — costs. — 1. Whenever two companies propose to merge under the provisions of section 380.281 and their membership has approved the plan of merger, a petition shall be presented to the director, accompanied by the articles of merger, and praying for the approval or modification of the plan of merger.

2. The director shall review the petition and may waive any hearing if he finds the proposed merger does not prejudice the interests of the policyholders of the companies.

3. If the director deems it necessary, he shall issue an order of notice, requiring notice to be given, to the policyholders of the company, of the pendency of the petition, and the time and place at which the same will be heard, by publication of the order of notice in not less than two daily newspapers designated by the director, at least one of which shall be published in the city of Jefferson City, for at least once a week for two successive weeks on the same day of each week, the last notice appearing not more than five calendar days before the time appointed for the hearing upon the petition and any further notice which the director may require to be given by the petitioners.

4. At the time and place fixed in the notice, or at such time and place as shall be fixed by order of the director, or by recess from time to time or adjournment, the director shall proceed with the hearing, and may make such examination into the affairs and conditions of the companies as is proper. The director may summon and compel the attendance and testimony of witnesses and the production of books and papers at the hearing. Any policyholder or member of the company or companies or any member of the public with an interest may appear at the hearing and be heard in reference to the petition.

5. The director, if satisfied that the interests of the policyholders of the companies are properly protected, and that no reasonable objections exist thereto, may approve and authorize the proposed merger, or order such modification thereof as may seem best for the interests of the policyholders.

6. Expenses and costs incident to the proceeding under the provisions of this section shall be paid by the company or companies bringing the petition upon order of the director.

(L. 1984 H.B. 1498)

Effective 1-01-85



Section 380.331 Certificate of merger issued, when — director and secretary of state's duties.

Effective 01 Jan 1985, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

380.331. Certificate of merger issued, when — director and secretary of state's duties. — 1. Upon approval or modification of the plan of merger, the director shall certify a copy of his order of approval and two copies of the articles of merger and forward same to the secretary of state.

2. When all required taxes or fees have been paid, the secretary of state shall file the same keeping one copy as a permanent record and shall issue a certificate of merger and a certified copy of such certificate, to which he shall affix the other copy of such articles.

(L. 1984 H.B. 1498)

Effective 1-01-85



Section 380.341 Merger effective when.

Effective 01 Jan 1985, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

380.341. Merger effective when. — Upon the issuance of the certificate of merger by the secretary of state, the merger or consolidation shall be effected.

(L. 1984 H.B. 1498)

Effective 1-01-85



Section 380.351 Certificate of merger returned to whom.

Effective 01 Jan 1985, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

380.351. Certificate of merger returned to whom. — The certificate of merger and certified copy thereof, with a copy of the articles of merger affixed thereto by the secretary of state, shall be returned to the surviving corporation or new corporation, as the case may be, or to its representative.

(L. 1984 H.B. 1498)

Effective 1-01-85



Section 380.361 Surviving corporation after merger, rights and liabilities.

Effective 01 Jan 1985, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

380.361. Surviving corporation after merger, rights and liabilities. — 1. The several corporations parties to the plan of merger shall be a single corporation, which shall be that corporation designated in the plan of merger as the surviving corporation.

2. The separate existence of all corporations parties to the plan of merger except the surviving corporation shall cease.

3. The surviving corporation shall have all the rights, privileges, immunities, and powers and shall be subject to all the duties and liabilities of a corporation organized under the provisions of sections 380.201 to 380.591.

4. The surviving corporation shall thereupon and thereafter possess all the rights, privileges, immunities and franchises, of a public as well as of a private nature, of each of the merging corporations; and all property, real, personal, and mixed, and all debts due on whatever account and all other choses in action, and all and every other interest, of or belonging to or due to each of the corporations so merged shall be taken and deemed to be transferred to and vested in the single corporation without further act or deed; and the title to any real estate, or any interest therein, under the laws of this state vested in any of the corporations shall not revert or be in any manner impaired by reason of the merger.

5. The surviving corporation shall thenceforth be responsible and liable for all the liabilities and obligations of each of the corporations so merged; and any claim existing or action or proceeding pending by or against any of the corporations may be prosecuted to judgment as if the merger had not taken place, or the surviving corporation may be substituted in its place. Neither the rights of creditors nor any liens upon the property of any of the corporations shall be impaired by the merger.

6. The articles of incorporation of the surviving corporation shall be deemed to be amended to the extent, if any, that changes in its articles are stated in the articles of merger.

(L. 1984 H.B. 1498)

Effective 1-01-85



Section 380.371 Powers of a company, generally.

Effective 01 Jan 1985, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

380.371. Powers of a company, generally. — Subject to the provisions of sections 380.201 to 380.591 every company operating hereunder shall have all the powers of a corporate body, including but not limited to the following: To borrow money; to sue and be sued; to make contracts of insurance or indemnity with any person, firm, public or private corporation, board, association or estate or any trustee or legal representative of the same; to cede reinsurance to and/or accept it from any company lawfully operating in this state or elsewhere; to participate with other insurance companies in pools or plans for reinsurance or catastrophe protection; to prescribe the qualifications and the manner and form of the admission or withdrawal of the members; to have and to use a common seal which may be changed or altered at pleasure; to be capable in its corporate name, or in the name of a trustee chosen by the board of directors, to take, purchase, lease, hold and dispose of real or personal property for carrying into effect the purpose of the corporation; to classify risks according to the hazards involved, to establish rates according to such classification and to make all lawful rules and regulations concerning the acceptability of any risk or risks, the hazards insured, the payments to be required, and the adjustment and payment of losses; to fix the compensation of its directors and officers and require bond for the faithful performance of their duties; to adopt or amend bylaws, policy and application forms not inconsistent with law or the provisions of the articles of incorporation, and to exercise all such other powers as may be necessary, proper or convenient to effect the purposes of such company.

(L. 1984 H.B. 1498)

Effective 1-01-85



Section 380.381 Board of directors, election — terms — vacancies — annual meeting, quorum, voting rights.

Effective 01 Jan 1985, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

380.381. Board of directors, election — terms — vacancies — annual meeting, quorum, voting rights. — 1. The management of any company operating under the provisions of sections 380.201 to 380.591 shall be vested as provided in the articles of incorporation in a board of at least five directors each of whom shall be the owner of property insured in the company. Directors shall be elected by a majority vote of the members voting at the annual meeting of the members for a term of not less than one year nor more than seven years; however, the articles of incorporation may provide for the classification of directors into three groups the terms of which expire in different years. Vacancies in the board may be filled for the unexpired term by the remaining directors.

2. The annual meeting of the members of the company shall be held annually as provided in the articles of incorporation. A quorum shall consist of such number of members not less than eight as the articles of incorporation may provide. Each member of the company shall be entitled to one vote in all meetings of members. Votes by proxy may be received if the articles of incorporation so provide but only in accordance therewith.

(L. 1984 H.B. 1498)

Effective 1-01-85



Section 380.391 Misuse of company assets for private gain, penalty.

Effective 01 Jan 2017, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

380.391. Misuse of company assets for private gain, penalty. — 1. It is unlawful for any officer, director, member, agent or employee of any company operating under the provisions of sections 380.201 to 380.611 to directly or indirectly use or employ, or permit others to use or employ, any of the money, funds or securities of the company for private profit or gain.

2. Any person who willfully engages in any act, practice, omission, or course of business in violation of this section is guilty of a class E felony.

3. The director may refer such evidence as is available concerning violations of this section to the proper prosecuting attorney, who with or without a criminal reference, or the attorney general under section 27.030, may institute the appropriate criminal proceedings.

4. Nothing in this section shall limit the power of the state to punish any person for any conduct that constitutes a crime in any other state statute.

(L. 1984 H.B. 1498, A.L. 2007 S.B. 66, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 380.401 Record of investigations of company operations by director — violations, duties of prosecutor or attorney general.

Effective 01 Jan 1985, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

380.401. Record of investigations of company operations by director — violations, duties of prosecutor or attorney general. — 1. The director shall, as he may deem proper, make careful inquiry and investigation as to the manner in which the money, funds or securities of companies operating under the provisions of sections 380.201 to 380.591 are invested or employed, and record the result of such inquiry or investigation in records kept in his office for the inspection of policyholders and public officials.

2. In the event of a violation of the provisions of section 380.391, the prosecuting attorney of the proper county, or the attorney general of this state shall proceed at once by information or indictment against the offenders.

(L. 1984 H.B. 1498)

Effective 1-01-85



Section 380.411 Officers, how selected, tenure.

Effective 01 Jan 1985, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

380.411. Officers, how selected, tenure. — Unless the articles of incorporation shall provide otherwise concerning the election of such officers, the directors shall elect from their number a president and a vice president. The directors shall also select a secretary and treasurer and such additional officers as they may deem necessary, who may or may not be members of the company. The offices of secretary and treasurer may be occupied by one person. Unless otherwise provided in the articles of incorporation, the term of all of such officers shall be not less than one year nor more than three years and until their successors are elected or selected and qualified.

(L. 1984 H.B. 1498)

Effective 1-01-85



Section 380.421 Membership in a company, eligibility.

Effective 28 Aug 1984

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

380.421. Membership in a company, eligibility. — 1. Any person having a risk insurable under the provisions of sections 380.201 to 380.591 in the territory in which the company operates may become a member of such company by insuring therein, and shall be entitled to all the rights and privileges appertaining thereto. Any public corporation, private corporation or quasi-corporation, and any board, commission, estate or association owning property within the territory of such company may make application, enter into agreements for and hold policies in any such company.

2. Any officer, trustee, board member or legal representative of any such corporation, board, estate or association may be recognized as acting for or on its behalf for the purpose of such membership, but shall not be personally liable upon such contract of insurance, by reason of acting in such representative capacity.

(L. 1984 H.B. 1498)

Effective 1-01-85



Section 380.431 Initial charge — guaranty fund to be maintained, how funded, purpose — policies providing for assessment of member — requirements.

Effective 01 Jan 1985, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

380.431. Initial charge — guaranty fund to be maintained, how funded, purpose — policies providing for assessment of member — requirements. — 1. A company operating under the provisions of sections 380.201 to 380.591 may collect such fee and/or initial charge as the board of directors shall prescribe and shall collect a sufficient amount of money annually, or oftener, to enable it to pay losses and expenses, and, in accordance with the articles of incorporation and bylaws, to create and maintain a guaranty fund. The amount required shall be collected by assessments or through premiums charged by the company on such of its policies as the board of directors may prescribe. Members holding policies issued on the premium basis shall pay the stipulated premium at or before the time when the policy is issued and shall not be liable to assessment. Members holding policies not issued on the premium basis may be charged such advance assessment, payable at or before the time when the policy is issued as the board of directors may prescribe, but such members shall be liable to further assessment, if any shall be required, in accordance with the provisions of the company's articles of incorporation and sections 380.201 to 380.591. The terms and conditions of the assessment feature must be clearly disclosed in the policy.

2. The existence, maintenance and use of the guaranty fund shall be as provided in the articles of incorporation of the company. Such fund shall be available only for the payment of losses and expenses as the board of directors may deem necessary. The existence or maintenance of the fund shall not operate in any way to relieve any policyholder of any assessment or other obligation he may owe the company or which has been levied against him by the company. In the event the company be dissolved, the fund shall be treated in the same manner as any other asset of the company.

(L. 1984 H.B. 1498)

Effective 1-01-85



Section 380.441 Liability of members — suspension of company liability during delinquency of members.

Effective 01 Jan 1985, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

380.441. Liability of members — suspension of company liability during delinquency of members. — Each member of any company operating under the provisions of sections 380.201 to 380.591 shall be liable in accordance with the terms of his insurance contract or policy for his pro rata share of the amount necessary to pay all losses and expenses incurred during the time for which his respective policy is in force, and to create and maintain such guaranty fund as may be deemed necessary by the directors of such company. A company may in its articles of incorporation or bylaws provide for the suspension of its liability for loss under any policy while an assessment payment is delinquent and the payment of such assessment shall reinstate such policy only from the date of the receipt of such payment but no deduction or credit shall be made in any assessment because of such suspension.

(L. 1984 H.B. 1498)

Effective 1-01-85



Section 380.451 Policyholder not liable for obligations after termination of policy — notice of assessment after termination.

Effective 01 Jan 1985, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

380.451. Policyholder not liable for obligations after termination of policy — notice of assessment after termination. — A policyholder shall not be liable to assessment for any losses or expenses incurred by the company subsequent to the termination of his policy nor shall he be liable to assessment for any obligations incurred by the company prior to such termination unless notice of the assessment is given within one year after such termination.

(L. 1984 H.B. 1498)

Effective 1-01-85



Section 380.461 Company may borrow to pay losses — assessment to pay loan.

Effective 01 Jan 1985, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

380.461. Company may borrow to pay losses — assessment to pay loan. — The company may borrow money for the payment of accrued losses and expenses; but any sum necessary to pay the loan in full shall be included in the next assessment and the assessment shall be levied not later than twelve months after the incurring of the losses or expenses paid from the loan unless otherwise permitted by the director.

(L. 1984 H.B. 1498)

Effective 1-01-85



Section 380.471 Approved investments.

Effective 28 Aug 1990

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

380.471. Approved investments. — Any company operating under the provisions of sections 380.201 to 380.591 may invest in bonds of the United States, or of this state, or of any county, or of any municipality of this state, or in improvement bonds issued for street improvements in any city or town of this state, or in bonds issued by any county of this state for the improvement of highways, or in notes, bonds, debentures or other similar obligations issued by the federal land banks, federal intermediate credit banks, or banks for cooperatives or any other obligations issued pursuant to the provisions of an act of the Congress of the United States known as the Farm Credit Act of 1971, and acts amendatory thereto, or in bonds issued by building and loan funds, mutual investment fund, or in bonds or mortgages upon unencumbered real estate in this state or in any other state provided such real estate shall be worth at least twice the amount loaned thereon. The value of such real estate shall be determined by a valuation made under oath by two residents of the county where the real estate is located, and if buildings are considered as part of the value of such real estate, they shall be insured for the benefit of the mortgagee. To constitute a proper investment, county, city, town, school district, sanitary district or other political subdivision bonds or other evidence of indebtedness must be issued by authority of the law, and interest thereon must not be in default. Any company operating under sections 380.201 to 380.591 may also invest in certificates of deposit issued by any bank, savings and loan, or credit union, in an amount which is fully insured, and may loan or advance money to any other insurance company, provided that each such loan or advancement shall not exceed an amount equal to fifty percent of the average annual income of the borrowing company during the last five-year period. Any company may make such other investments as may be approved by the director.

(L. 1984 H.B. 1498, A.L. 1990 H.B. 1070)



Section 380.482 Annual statement of company.

Effective 01 Jan 1985, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

380.482. Annual statement of company. — Every company operating under sections 380.201 to 380.591, on or before the first day of March in each year, shall prepare an annual statement on a form prescribed by the director, verified by the affidavit of its president and secretary, showing the condition of the company as of the end of the calendar year ending on the thirty-first day of December next preceding. The annual statement shall be filed with the director on or before the first day of March in each year for the calendar year next preceding and shall be presented at the annual meeting of the company.

(L. 1984 H.B. 1498)

Effective 1-01-85



Section 380.491 Director to examine, when — expenses.

Effective 01 Jan 1985, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

380.491. Director to examine, when — expenses. — If the director believes that a company may be conducting its affairs in a manner contrary to law or detrimental to the interests of the policyholders or if requested by resolution adopted at any special or annual meeting of its members, he shall cause the books and affairs of any company operating under the provisions of sections 380.201 to 380.591 to be examined and shall furnish a report of such examination to the company examined. If the company is conducting its affairs in a manner contrary to law and detrimental to the interests of the policyholders, the director shall take such action as shall best protect their interests. The expense of necessary examinations shall be paid by the company examined.

(L. 1984 H.B. 1498)

Effective 1-01-85



Section 380.501 Company may dissolve — procedure.

Effective 01 Jan 1985, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

380.501. Company may dissolve — procedure. — A company may at any meeting of members, due notice of the time, place and object of which shall have been given, by a vote of three-fourths or more of the members voting, voluntarily discontinue its operations and settle its affairs. Thereupon it shall designate a committee of three members who shall on behalf of the company, within a time fixed in their designation or any extension thereof and under the supervision of the director, liquidate its assets, pay its debts and expenses, and divide any surplus among the existing members and those who were members within the preceding three years, as they may be entitled. Upon final settlement by such committee, it shall make a report of the proceedings had under the provisions of this section, which shall be signed by its members and filed with the director. If he approves the same, he shall transmit to such committee a certificate of his approval and thereupon the company shall be deemed dissolved and shall cease to exist under sections 380.201 to 380.591. The director shall certify the liquidation and dissolution to the secretary of state who shall rescind the corporation's charter.

(L. 1984 H.B. 1498)

Effective 1-01-85



Section 380.511 Company exempt from insurance laws, exception.

Effective 01 Jan 1985, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

380.511. Company exempt from insurance laws, exception. — 1. Any company operating under sections 380.201 to 380.591 shall be exempt from all provisions of other insurance laws of this state except as otherwise specifically designated in this chapter. No law hereafter passed shall apply to any company operating under the provisions of sections 380.201 to 380.591 unless such law shall expressly declare that it is applicable to such company.

2. Any company operating under the provisions of sections 380.201 to 380.591* writing automobile insurance, however, shall be subject to the provisions of sections 375.445, 375.936 to 375.948, 379.110 to 379.120, 379.203, 303.170, 303.180, 303.200 and 303.210 with respect to said business.

(L. 1984 H.B. 1498)

Effective 1-01-85

*Section number "380.590" appears in original rolls.



Section 380.521 License for agents — agencies and brokers.

Effective 01 Jan 1985, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

380.521. License for agents — agencies and brokers. — 1. No company organized or operating under the provisions of sections 380.201 to 380.591* shall pay any commission or other compensation to any person for any services, as agent, in obtaining in this state any contract of insurance except to an agent, agency or broker licensed by the department of insurance, financial institutions and professional registration of the state of Missouri.

2. Any insurance agent, agency or broker that acts as such in connection with the procurement of an insurance contract through a company organized or operating under the provisions of sections 380.201 to 380.591 shall be subject to the provisions of sections 375.012 to 375.146.

(L. 1984 H.B. 1498)

Effective 1-01-85

*Section numbers "380.200 to 380.590" appear in original rolls.



Section 380.531 Notices, how given.

Effective 01 Jan 1985, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

380.531. Notices, how given. — Except as otherwise specifically provided in sections 380.201 to 380.591, notice for all purposes required by any provision of those sections shall consist of written or printed notice delivered to the insured or other person to be notified or deposited in the post office directed to him at his address as shown on the records of the company.

(L. 1984 H.B. 1498)

Effective 1-01-85



Section 380.541 Policy cancellation — exceptions.

Effective 01 Jan 1985, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

380.541. Policy cancellation — exceptions. — Any policy issued by a company operating under the provisions of sections 380.201 to 380.591 may be cancelled in whole or in part by the company upon giving five days' notice thereof to the policyholder as provided in the policy except automobile insurance policies whose cancellation and nonrenewal is governed by the provisions of sections 379.110 to 379.120.

(L. 1984 H.B. 1498)

Effective 1-01-85



Section 380.551 Waiver of provision or defense, what constitutes — evidence.

Effective 01 Jan 1985, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

380.551. Waiver of provision or defense, what constitutes — evidence. — No provision or condition of any insurance policy issued under the provisions of sections 380.201 to 380.591 and no right or defense of any company operating under the provisions of those sections shall be waived by such company or held to be waived by it, unless such provision, condition, right or defense is specifically waived by letter or other written or printed instrument purporting on its face that it is intended to be a waiver of such specified provision, condition, right or defense. The letter or other written or printed instrument, to be effective as a waiver, must bear the signature, not in facsimile, of an officer or other representative of the company authorized to execute such waivers. The letter or other written or printed instrument shall be the only admissible evidence of the waiver by the company of any such provision, condition, right or defense except that a specific admission under oath by a duly authorized officer or other duly authorized representative of the company that such letter or other written or printed instrument was intentionally delivered or deposited in the United States mail for the purpose of effecting such waiver may be received as evidence thereof.

(L. 1984 H.B. 1498)

Effective 1-01-85



Section 380.561 Rules, authority for, procedure.

Effective 28 Aug 1995

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

380.561. Rules, authority for, procedure. — The director may promulgate such reasonable rules and regulations not inconsistent with the provisions of sections 380.201 to 380.591 to effectuate or aid in the interpretation of these sections. The procedure for promulgation of rules and regulations shall be in accordance with the provisions of chapter 536, and the director shall hold a public hearing before promulgating any rule or regulation. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1984 H.B. 1498, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 380.571 Violations, penalties.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

380.571. Violations, penalties. — 1. If the director determines that any person has engaged, is engaging in, or has taken a substantial step toward engaging in an act, practice or course of business constituting a violation of sections 380.201 to 380.611 or a rule adopted or order issued pursuant thereto, or that a person has materially aided or is materially aiding an act, practice, omission, or course of business constituting a violation of sections 380.201 to 380.611 or a rule adopted or order issued pursuant thereto, the director may issue such administrative orders as authorized under section 374.046. A violation of any of these sections is a level two violation under section 374.049, except a violation of section 380.391 is a level four violation under section 374.049. The director may also suspend or revoke the certificate of authority of such person for any willful violation.

2. If the director believes that a person has engaged, is engaging in, or has taken a substantial step toward engaging in an act, practice or course of business constituting a violation of sections 380.201 to 380.611 or a rule adopted or order issued pursuant thereto, or that a person has materially aided or is materially aiding an act, practice, omission, or course of business constituting a violation of sections 380.201 to 380.611 or a rule adopted or order issued pursuant thereto, the director may maintain a civil action for relief authorized under section 374.048. A violation of any of these sections is a level two violation under section 374.049, except a violation of section 380.391 is a level four violation under section 374.049.

(L. 1984 H.B. 1498, A.L. 2007 S.B. 66)



Section 380.581 Powers of company in general.

Effective 01 Jan 1985, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

380.581. Powers of company in general. — Any company operating under the provisions of sections 380.201 to 380.591 shall have all the powers, rights, privileges and obligations of a corporation organized under the provisions of chapter 351 except insofar as such provisions are inconsistent with the provisions of sections 380.301 to 380.591.

(L. 1984 H.B. 1498)

Effective 1-01-85



Section 380.591 Suits against company commenced when — limitation.

Effective 01 Jan 1985, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

380.591. Suits against company commenced when — limitation. — 1. No suit or action for any loss under an assessable policy shall be commenced until such loss becomes due in accordance with the policy, and in no event until sixty days have elapsed after proof of loss has been given the company. No such suit or action shall be sustainable in any court unless all the requirements of the policy have been complied with, nor unless commenced within twelve months next after the loss. The limitations permitted under the provisions of this section shall be clearly and prominently declared on the face page of any assessable policy.

2. Any action based upon a policy issued on a nonassessable basis shall be subject to the statutes of limitations applicable to a similar cause of action.

(L. 1984 H.B. 1498)

Effective 1-01-85



Section 380.601 Conversion to a mutual insurance company — procedure.

Effective 01 Jan 1985, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

380.601. Conversion to a mutual insurance company — procedure. — Any Missouri mutual insurance company operating under the provisions of sections 380.011 to 380.151 or any company operating under the provisions of sections 380.201 to 380.591 may convert to a mutual insurance company in the manner provided in sections 379.585 to 379.625; but, for purposes of conversion under the provisions of this section, the assent otherwise required by the provisions of section 379.605 for such conversion need not exceed seventy-five percent of the members voting thereon, both in person and by proxy, at a meeting called for that purpose.

(L. 1984 H.B. 1498)

Effective 1-01-85



Section 380.611 Sale of corporate charter, penalty — exclusive right to control a company, approval by director, requirements.

Effective 01 Jan 1985, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

380.611. Sale of corporate charter, penalty — exclusive right to control a company, approval by director, requirements. — 1. It is unlawful for any person to sell the corporate charter of a Missouri mutual insurance company operating under the provisions of sections 380.011 to 380.151 or operating under the provisions of sections 380.201 to 380.591. Any violation of this provision is a class A misdemeanor.

2. An agreement of contract under which any person, organization or corporation is granted the exclusive or dominant right to manage or control a Missouri mutual insurance company operating under the provisions of sections 380.011 to 380.151, or operating under the provisions of sections 380.201 to 380.591, shall be filed with and approved by the director of the department of insurance, financial institutions and professional registration. The director of the department of insurance, financial institutions and professional registration shall approve such agreements or contracts only if they are not detrimental to the policyholders of the company or the public.

(L. 1984 H.B. 1498)

Effective 1-01-85



Section 380.651 Provisions inapplicable to mutual companies.

Effective 28 Aug 1993

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

380.651. Provisions inapplicable to mutual companies. — Nothing contained in this section and sections 375.1250 to 375.1275, sections 375.1280 to 375.1295, sections 376.1000 to 376.1045, and sections 376.1075 to 376.1095 shall apply to an insurance company formed and existing under the provisions of this chapter, dealing with county, town and farmers' mutual property insurance companies.

(L. 1993 H.B. 709 & 21)






Chapter 381 Title Insurance Law

Chapter Cross References



Section 381.011 Citation of law — purpose statement.

Effective 01 Jan 2008, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

381.011. Citation of law — purpose statement. — 1. Sections 381.011 to 381.412 shall be known and may be cited as the "Missouri Title Insurance Act".

2. The purpose of sections 381.011 to 381.405 is to provide the state of Missouri with a comprehensive body of law for the effective regulation and supervision of title insurance business transacted within this state in response to the McCarran-Ferguson Act, Sections 1011-1015, Title 15, United States Code.

3. Except as otherwise expressly provided in this chapter and except where the context otherwise requires, all provisions of the laws of this state relating to insurance and insurance companies generally shall apply to title insurance, title insurers, and title agents.

(L. 1987 S.B. 251 § 1, Repealed L. 2000 S.B. 894 § D, L. 2007 S.B. 66)

Effective 1-01-08



Section 381.015 Title insurance commitment, required statement, when — lender's insurance policy without owner's title insurance, notice given when, contents, retention — penalty for violation.

Effective 01 Jan 2008, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

381.015. Title insurance commitment, required statement, when — lender's insurance policy without owner's title insurance, notice given when, contents, retention — penalty for violation. — 1. As used in sections 381.011 to 381.412, the term "title insurance commitment" or "commitment" means a preliminary report, commitment, or binder issued prior to the issuance of a title insurance policy containing the terms, conditions, exceptions, and other matters incorporated by reference under which the title insurer is willing to issue its title insurance policy. A title insurance commitment is not an abstract of title.

2. A title insurer, title agency, or title agent issuing a lender's title insurance policy in conjunction with a mortgage loan made simultaneously with the purchase of all or part of the real estate securing the loan, where no owner's title insurance policy has been requested, shall give written notice, on a form prescribed or approved by the director, to the purchaser-mortgagor at the time the commitment is prepared. The notice shall explain that a lender's title insurance policy is to be issued protecting the mortgage-lender, and that the policy does not provide title insurance protection to the purchaser-mortgagor as the owner of the property being purchased. The notice shall explain that the purchaser-mortgagor may obtain an owner's title insurance policy protecting the property owner, within sixty days of closing and at a specified cost or approximate cost, if the proposed coverages are or amount of insurance is not then known. A copy of the notice, signed by the purchaser-mortgagor, shall be retained in the relevant underwriting file at least fifteen years after the effective date of the policy.

3. A violation of any provision under this section is a level one violation under section 374.049.

(L. 2000 S.B. 894, A.L. 2007 S.B. 66)

Effective 1-01-08



Section 381.018 Written contract with title insurer required for commitment or policy issuance, statement of financial condition when, contents, review and notification requirements, inventory, proof of licensure, penalty for violation.

Effective 01 Jan 2008, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

381.018. Written contract with title insurer required for commitment or policy issuance, statement of financial condition when, contents, review and notification requirements, inventory, proof of licensure, penalty for violation. — 1. The title insurer shall not allow the issuance of its commitments or policies by a title agency or title agent not affiliated with a title agency unless there is in force a written contract between the parties.

2. The title insurer shall maintain an inventory of all policy numbers allocated to each title agency or title agent not affiliated with a title agency.

3. The title insurer shall have on file proof that the title agency or title agent is licensed by this state at the time a written contract is entered into or before it becomes effective.

4. The title insurer shall establish the underwriting guidelines and, where applicable, limitations on title claims settlement authority to be incorporated into contracts with its title agencies and title agents not affiliated with a title agency.

5. If a title insurer terminates its contract with a title agency licensed under this chapter, the insurer shall, within seven days of the termination, notify the director of the reasons for termination, including any information that is required to be reported under subsection 5 of section 375.022.

6. A violation of any provision under this section is a level two violation under section 374.049.

(L. 2000 S.B. 894, A.L. 2007 S.B. 66)

Effective 1-01-08



Section 381.019 Required disclosures.

Effective 01 Jan 2008, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

381.019. Required disclosures. — 1. A title insurer, title agency or title agent participating in a settlement or closing of a residential real estate transaction shall provide clear, conspicuous, and distinct disclosure of premiums and charges. The director shall adopt rules not in conflict with provisions of the federal Real Estate Settlement Procedures Act, as amended, under section 381.042 to implement disclosure of the following:

(1) Premium;

(2) Abstract or title search and examination fee and any other associated charges or fees; and

(3) Settlement, escrow, or closing fees.

2. A violation of any provision under this section is a level two violation under section 374.049.

(L. 2007 S.B. 66)

Effective 1-01-08



Section 381.022 Title insurer, agency or agent not affiliated with a title agency may operate as an escrow, security, settlement or closing agent, when, penalty for violations.

Effective 28 Aug 2016

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

381.022. Title insurer, agency or agent not affiliated with a title agency may operate as an escrow, security, settlement or closing agent, when, penalty for violations. — 1. As used in sections 381.011 to 381.412, the following terms mean:

(1) “Escrow”, written instruments, money or other items deposited by one party with a depository, escrow agent, or escrowee for delivery to another party upon the performance of a specified condition or the happening of a certain event;

(2) “Qualified depository institution”, an institution that is:

(a) Organized or, in the case of a United States branch or agency office of a foreign banking organization, licensed under the laws of the United States or any state and has been granted authority to operate with fiduciary powers;

(b) Regulated, supervised, and examined by federal or state authorities having regulatory authority over banks and trust companies;

(c) Insured by the appropriate federal entity; and

(d) Qualified under any additional rules established by the director;

(3) “Security” or “security deposit”, funds or other property received by the title insurer as collateral to secure an indemnitor’s obligation under an indemnity agreement under which the insurer is granted a perfected security interest in the collateral in exchange for agreeing to provide coverage in a title insurance policy for a specific title exception to coverage.

2. A title insurer, title agency, or title agent not affiliated with a title agency may operate as an escrow, security, settlement, or closing agent, provided that all funds deposited with the title insurer, title agency, or title agent not affiliated with a title agency, pursuant to written instructions in connection with any escrow, settlement, closing, or security deposit shall be submitted for collection to or deposited in a separate fiduciary trust account or accounts in a qualified depository institution no later than the close of the second business day after receipt, in accordance with the following requirements:

(1) The funds regulated under this section shall be the property of the person or persons entitled to them under the provisions of the escrow, settlement, security deposit, or closing agreement and shall be segregated for each depository by escrow, settlement, security deposit, or closing in the records of the title insurer, title agency, or title agent not affiliated with a title agency, in a manner that permits the funds to be identified on an individual basis and in accordance with the terms of the individual written instructions or agreements under which the funds were accepted; and

(2) The funds shall be applied only in accordance with the terms of the individual written instructions or agreements under which the funds were accepted.

3. It is unlawful for any person to:

(1) Commingle personal or any other moneys with escrow funds regulated under this section;

(2) Use such escrow funds to pay or indemnify against debts of the title insurance agent or of any other person;

(3) Use such escrow funds for any purpose other than to fulfill the terms of the individual written escrow instructions after the necessary conditions of the written escrow instructions have been met;

(4) Disburse any funds held in an escrow account unless the disbursement is made under a written instruction or agreement specifying under what conditions and to whom such funds may be disbursed or under an order of a court of competent jurisdiction; or

(5) Disburse any funds held in a security deposit account unless the disbursement is made under a written agreement specifying:

(a) What actions the indemnitor shall take to satisfy his or her obligation under the agreement;

(b) The duties of the title insurer, title agency, or title agent not affiliated with a title agency with respect to disposition of the funds held, including a requirement to maintain evidence of the disposition of the title exception before any balance may be paid over to the depositing party or his or her designee; and

(c) Any other provisions the director may require by rule or order.

4. Notwithstanding the provisions of subsection 3 of this section, any bank credits, bank services, interest, or similar consideration received on funds deposited in connection with any escrow, settlement, security deposit, or closing may be retained by the title insurer, title agency, or title agent not affiliated with a title agency as compensation for administration of the escrow or security deposit, unless the specific written instructions for the funds or a governing statute provides otherwise.

5. Notwithstanding the provisions of subsection 2 of this section, a title insurer, title agency, or title agent is not authorized to provide such services as an escrow, security, settlement, or closing agent in a residential real estate transaction unless as part of the same transaction the title insurer, title agency, or title agent issues a commitment, binder, or title insurance policy and closing protection letters have been issued protecting the buyer’s, lender’s, and the seller’s interests, or if a title insurance policy is not being issued by the title insurer, title agency, or title agent, the title insurer, the title agency, or title agent has given written notice to the affected person in a title insurance commitment or on a form approved by rule promulgated by the director that the person’s interest in the closing or settlement is not protected by the title insurer, title agency, or title agent.

6. It is unlawful for any title insurer, title agency, or title agent to engage in the handling of an escrow, settlement or closing of a residential real estate transaction unless the escrow handling, settlement or closing is conducted or performed in contemplation of and in conjunction with the issuance of a title insurance policy and a closing protection letter, or if a title insurance policy is not being issued by the title insurer, title agency, or title agent, prior to the receipt of any funds, the title insurer, title agency, or title agent clearly discloses to the seller, buyer or lender involved in such escrow, settlement or closing, that no title insurer is providing any protection for closing or settlement funds received by the title agency or agent.

7. A violation of any provision under this section is a level three violation under section 374.049.

(L. 2000 S.B. 894, A.L. 2007 S.B. 66, A.L. 2016 S.B. 833)



Section 381.023 Underwriting claims and escrow practices, review of, required when — standards for review.

Effective 01 Jan 2008, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

381.023. Underwriting claims and escrow practices, review of, required when — standards for review. — 1. A title insurer shall, at least annually, conduct an on-site review of the underwriting, claims, and escrow practices of the title agency or agent with which it has a contract. If the title agency or agent does not maintain separate fiduciary trust accounts for each title insurer it represents, the title insurer shall verify that the funds held on its behalf are reasonably ascertainable from the books of account and records of the title agency or agent.

2. Each title insurer authorized to do business in Missouri shall adopt and utilize the following standards and procedures for the on-site review of title agencies and agents. On-site review documentation, work papers, summaries, and reports shall be maintained by each title insurer for a period of at least four years and shall be made available to the director for examination upon request. A report shall be prepared by the title insurer at the completion of the on-site review setting forth the title insurer's findings. On-site review findings shall include, but not be limited to, the following:

(1) A review of contracts between the title insurer and the title agency or agent;

(2) A confirmation that the title agency or agent has prepared an annual statement of financial condition of the title agency or agent, certified by the title insurance agent or designated agent of the title agency under oath or by affirmation as being a true and accurate representation of financial condition;

(3) A review of policies and practices related to conflicts of interest affiliated business arrangements, and regulatory compliance;

(4) Reconciliation of orders with commitments, title searches, title policies, and collection of premiums;

(5) A review of the agent's procedures for tracking issued commitments;

(6) A review of the practices to cancel commitments on transactions that do not close;

(7) A review of the procedures for follow-up after closing to track status of outstanding conditions required for timely issuance of policies;

(8) A review of the procedures for voiding policies;

(9) A review of the tracking of open escrow, security, settlement or closing files;

(10) A review of issued policy reports to the title insurer by the title agency or agent;

(11) A review of any files awaiting policy issuance that includes a determination of the average length of time between closing and the issuance of the title policy; and

(12) A review of a three-way reconciliation of bank balance, book balance and escrow trial balance for each individual escrow bank account.

3. If the title agency or agent is an agency or agent for two or more title insurers, the title insurers may cooperate in complying with the requirements of this section and shall be exempt from liability for sharing findings with other title insurers represented by the agency or agent.

4. The title insurer shall provide a copy of the report of each such review it performs to the director. The director shall promulgate rules setting forth the minimum threshold level at which a review would be required, the standards thereof and the form of report required.

5. A violation of any provision under this section is a level two violation under section 374.049.

(L. 2007 S.B. 66)

Effective 1-01-08



Section 381.024 Denial of access and failure to cooperate prohibited, penalty.

Effective 01 Jan 2008, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

381.024. Denial of access and failure to cooperate prohibited, penalty. — 1. It is unlawful for any title agency or title agent not affiliated with an agency to unreasonably deny access or fail to cooperate with its underwriters in the title insurers' reviews of the agency's or agent's escrow, settlement, closing and security deposit accounts.

2. It is unlawful for any title agency or title agent not affiliated with an agency, appointed by two or more title insurers, to deny any of the title insurers access to the fiduciary trust accounts in connection with providing escrow or closing settlement services, and any or all of the supporting account information in order to ascertain the safety and security of the funds held by the title agency or title agent.

3. A violation of any provision under this section is a level two violation under section 374.049.

(L. 2007 S.B. 66)

Effective 1-01-08



Section 381.025 Consideration for referrals, when, penalty.

Effective 01 Jan 2008, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

381.025. Consideration for referrals, when, penalty. — 1. As used in this section, the term "county" or "counties" includes any city not within a county.

2. Nothing in sections 381.011 to 381.412 shall be construed as prohibiting the division of premiums and charges between or among a title insurer and its title agent or agency, two or more title insurers, one or more title insurers and one or more title agents or agencies, or two or more title agents or agencies, provided such division of premiums and charges does not constitute a violation of the Real Estate Settlement Procedures Act, 12 U.S.C. Section 2601, et seq., as amended.

3. A violation of any provision under section 381.141* is a level three violation under section 374.049.

4. If the director fails to initiate a proceeding to enforce section 381.141* within forty-five days following receipt of written notice of such violation, any title insurer, title agency, or title agent doing business in the same county may maintain an action for injunctive relief against a title insurer, title agency, or title agent violating any provision of this section. In any action under this subsection, the court may award to the successful party the court costs of the action together with reasonable attorney fees.

(L. 2000 S.B. 894, A.L. 2007 S.B. 66)

Effective 1-01-08

*Section 381.141 was repealed by S.B. 894, 2000. S.B. 894 was declared unconstitutional as a violation of the clear title requirement of Art. III, Sec. 23.



Section 381.026 Recording of deeds and security instruments.

Effective 01 Jan 2008, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

381.026. Recording of deeds and security instruments. — 1. The settlement agent shall present for recording all deeds and security instruments for real estate closings handled by it within five business days after completion of all conditions precedent thereto unless otherwise instructed by all of the parties to the transaction.

2. Nothing in this chapter shall be deemed to prohibit the recording of documents prior to the time funds are available for disbursement with respect to a transaction in which a title insurer, title agency, or title agent not affiliated with a title agency is the settlement agent, provided all parties to whom payment will become due upon such recording consent thereto in writing.

(L. 2007 S.B. 66)

Effective 1-01-08



Section 381.029 Affiliated business — definitions — requirements — rules — violations.

Effective 01 Jan 2008, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

381.029. Affiliated business — definitions — requirements — rules — violations. — 1. As used in this section, the following terms mean:

(1) "Affiliate", a specific person that directly or indirectly through one or more intermediaries controls, or is controlled by, or is under common control with, the person specified;

(2) "Affiliated business", any portion of a title insurance agency's business written in this state that was referred to it by a producer of title insurance business or by an associate of the producer, where the producer or associate, or both, have a financial interest in the title agency;

(3) "Associate", any:

(a) Business organized for profit in which a producer of title business is a director, officer, partner, employee, or an owner of a financial interest;

(b) Employee of a producer of title business;

(c) Franchisor or franchisee of a producer of title business;

(d) Spouse, parent, or child of a producer of title insurance business who is a natural person;

(e) Person, other than a natural person, that controls, is controlled by, or is under common control with, a producer of title business;

(f) Person with whom a producer of title insurance business or any associate of the producer has an agreement, arrangement, or understanding, or pursues a course of conduct, the purpose or effect of which is to provide financial benefits to that producer or associate for the referral of business;

(4) "Control", including the terms "controlling", "controlled by", and "under common control with", the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract other than a commercial contract for goods or nonmanagement services, or otherwise, unless the power is the result of an official position or corporate office held by the person. Control shall be presumed to exist if a person, directly or indirectly, owns, holds with the power to vote, or holds proxies representing ten percent or more of the voting securities of another person. This presumption may be rebutted by showing that control does not exist in fact. The director may determine, after furnishing all persons in interest notice and opportunity to be heard and making specific findings of fact to support the determination, that control exists in fact, notwithstanding the absence of a presumption to that effect;

(5) "Referral", the directing or the exercising of any power or influence over the direction of title insurance business, whether or not the consent or approval of any other person is sought or obtained with respect to the referral.

2. Whenever the business to be written constitutes affiliated business, prior to commencing the transaction, the title insurer, title agency, or title agent shall ensure that its customer has been provided with disclosure of the existence of the affiliated business arrangement and a written estimate of the charge or range of charges generally made for the title services provided by the title insurer, title agency, or agent.

3. The director shall establish rules for use by all title agencies in the recording and reporting of the agency's owners and of the agency's ownership interests in other persons or businesses and of material transactions between the parties.

4. The director shall require each title insurer, agency, and agent to file on forms prescribed by the director reports setting forth the names and addresses of those persons, if any, that have a financial interest in the insurer, agency, or agent and who the insurer, agency, or agent knows or has reason to believe are producers of title insurance business or associates of producers, except the duty to report shall not include shareholders of record of any publicly traded insurer.

5. Nothing in this chapter shall be construed as prohibiting affiliated business arrangements in the provision of title insurance business so long as:

(1) The title insurer, title agency, title agent, or party making a referral constituting affiliated business, at or prior to the time of the referral, discloses the arrangement and, in connection with the referral, provides the person being referred with a written estimate of the charge or range of charges likely to be assessed and otherwise complies with the disclosure obligations of this section;

(2) The person being referred is not required to use a specified title insurer, agency, or agent; and

(3) The only thing of value that is received by the title insurer, agency, agent, or party making the referral, other than payments otherwise permitted, is a return on an ownership interest. For purposes of this subsection, the terms "required use" and "return on an ownership interest" shall have the meaning accorded to them under the Real Estate Settlement Procedures Act (RESPA), as amended.

6. A violation of any provision under this section is a level two violation under section 374.049.

(L. 2007 S.B. 66)

Effective 1-01-08



Section 381.038 Retention of records required, limitation, penalty for violation.

Effective 01 Jan 2008, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

381.038. Retention of records required, limitation, penalty for violation. — 1. For the purposes of this section, the term "direct operations" means that portion of a title insurer's operations which are attributable to business written by a bona fide employee.

2. Records relating to escrow and security deposits shall be preserved and retained by a title insurer engaged in direct operations, title agency, and title agent for as long as appropriate to the circumstances but, in no event less than seven years after the escrow or security deposit account has been closed.

3. A title agent and a title agency shall remit premiums to the title insurer under the term of its agency contract, but in no event later than within sixty days of receiving an invoice from the title insurer. A title insurer, title agency, or title agent shall promptly issue each title insurance policy within forty-five days after compliance with the requirements of the commitment for insurance, unless special circumstances as defined by rule delay the issuance.

4. This section shall not apply to a title insurer acting as coinsurer if one of the other coinsurers has complied with this section, and shall not apply to a reinsurer.

5. A violation of any provision under this section is a level two violation under section 374.049.

(L. 2000 S.B. 894, A.L. 2007 S.B. 66)

Effective 1-01-08



Section 381.042 Rules, authority, procedure.

Effective 01 Jan 2008, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

381.042. Rules, authority, procedure. — 1. The director under the authority in section 374.045 may issue rules, regulations, and orders necessary to carry out the provisions of this chapter.

2. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after January 1, 2008, shall be invalid and void.

(L. 2000 S.B. 894, A.L. 2007 S.B. 66)

Effective 1-01-08



Section 381.045 Violations, penalties.

Effective 01 Jan 2008, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

381.045. Violations, penalties. — 1. If the director determines that a person has engaged, is engaging, or has taken a substantial step toward engaging in an act, practice, omission or course of business constituting a violation in this chapter or a rule adopted or order issued pursuant thereto, or a person has materially aided or is materially aiding an act, practice, omission, or course of business constituting a violation in this chapter or a rule adopted or order issued pursuant thereto, the director may issue such administrative orders as authorized under section 374.046. The director may also suspend or revoke the license of a producer under section 375.141 or the certificate of authority of any title insurer as authorized under section 374.047 for any such willful violation.

2. If the director believes that a person has engaged, is engaging, or has taken a substantial step toward engaging in an act, practice, omission or course of business constituting a violation in this chapter or a rule adopted or order issued pursuant thereto, or that a person has materially aided or is materially aiding an act, practice, omission, or course of business constituting a violation in this chapter or a rule adopted or order issued pursuant thereto, the director may maintain a civil action for relief authorized under section 374.048.

3. Nothing contained in this section shall affect the right of the director to impose any other penalties provided for in the laws relating to the business of insurance.

4. Nothing contained in this chapter is intended to or shall in any other manner limit or restrict the rights of policyholders, claimants, and creditors.

(L. 2000 S.B. 894, A.L. 2007 S.B. 66)

Effective 1-01-08



Section 381.048 Court actions authorized, when.

Effective 01 Jan 2008, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

381.048. Court actions authorized, when. — 1. The director may bring an action against any title insurer, title agency, title agent, or any director, officer, agent, employee, trustee, or affiliate of a title insurer, title agency, or title agent in a court of competent jurisdiction to enjoin violations of the Real Estate Settlement Procedures Act, 12 U.S.C. Section 2607, as amended.

2. A violation of any provision under the federal Real Estate Settlement Procedures Act, as amended, is a level two violation under section 374.049.

(L. 2000 S.B. 894, A.L. 2007 S.B. 66)

Effective 1-01-08



Section 381.052 Persons authorized to conduct title insurance business.

Effective 01 Jan 2008, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

381.052. Persons authorized to conduct title insurance business. — No person other than a domestic, foreign, or non-United States title insurer organized on the stock plan and duly licensed by the director shall transact title insurance business as an insurer in this state.

(L. 2000 S.B. 894, A.L. 2007 S.B. 66)

Effective 1-01-08



Section 381.055 Powers of title insurer.

Effective 01 Jan 2008, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

381.055. Powers of title insurer. — Subject to the exceptions and restrictions contained in this chapter, a title insurer shall have the power to:

(1) Do only title insurance business; and

(2) Reinsure title insurance policies.

(L. 2000 S.B. 894, A.L. 2007 S.B. 66)

Effective 1-01-08



Section 381.058 License required for insurer to transact business of title insurance, exclusive to other types of insurance business, limitations — closing or settlement protection authorized.

Effective 28 Aug 2016

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

381.058. License required for insurer to transact business of title insurance, exclusive to other types of insurance business, limitations — closing or settlement protection authorized. — 1. No insurer that transacts any class, type, or kind of business other than title insurance shall be eligible for the issuance or renewal of a license to transact the business of title insurance in this state nor shall title insurance be transacted, underwritten, or issued by any insurer transacting or licensed to transact any other class, type, or kind of business.

2. A title insurer shall not engage in the business of guaranteeing payment of the principal or the interest of bonds or mortgages.

3. (1) Notwithstanding subsection 1 of this section or anything else to the contrary in sections 381.011 to 381.405, a title insurer is expressly authorized to issue closing or settlement protection letters (and to collect a fee for such issuance) in all transactions where its title insurance policies are issued and where its issuing agent or agency is performing settlement services and shall do so in favor of the applicable buyer, lender, or seller in all residential real estate transactions. Such closing or settlement protection letter form shall be filed with the director under section 381.085 and shall conform to the terms of coverage and form of instrument as required by rule of the director and shall indemnify a buyer, lender, or seller solely against losses not to exceed the amount of the settlement funds only because of the following acts of the title insurer’s named issuing title agency or title agent:

(a) Acts of theft of settlement funds or fraud with regard to settlement funds; and

(b) Failure to comply with written closing instructions by the proposed insured when agreed to by the title agency or title agent relating to title insurance coverage.

(2) The rate for issuance of a closing or settlement protection letter in a residential real estate transaction indemnifying a lessee or purchaser of an interest in land, a borrower, or a lender secured by a mortgage, including any other security instrument, of an interest in land shall be filed as a rate with the director.

(3) The rate for issuance of a closing or settlement protection letter in a residential real estate transaction indemnifying a seller of an interest in land shall be filed as a separate rate with the director.

(4) Such filed rate shall not be excessive or inadequate. The entire rate for the closing or settlement protection letter shall be retained by the title insurer.

(5) Except as provided under this section or section 381.403, a title insurer shall not provide any other coverage which purports to indemnify against improper acts or omissions of a person with regard to escrow, settlement, or closing services.

(L. 2000 S.B. 894, A.L. 2007 S.B. 66, A.L. 2016 S.B. 833)



Section 381.062 Establishment and maintenance of minimum paid-in capital and paid-in initial surplus necessary for insurance business license.

Effective 01 Jan 2008, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

381.062. Establishment and maintenance of minimum paid-in capital and paid-in initial surplus necessary for insurance business license. — Any title insurer authorized to do an insurance business in this state shall establish and maintain a minimum paid-in capital of not less than four hundred thousand dollars and, in addition, surplus of at least four hundred thousand dollars. Beginning January 1, 2013, any title insurer authorized to do an insurance business in this state shall establish and maintain a minimum paid-in capital of not less than eight hundred thousand dollars and, in addition, surplus of at least eight hundred thousand dollars.

(L. 2000 S.B. 894, A.L. 2007 S.B. 66)

Effective 1-01-08



Section 381.065 Net retained liability limits, maximum amount — reinsurance allowed — waiver by director of risk, when.

Effective 01 Jan 2008, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

381.065. Net retained liability limits, maximum amount — reinsurance allowed — waiver by director of risk, when. — 1. The net retained liability of a title insurer for a single risk in regard to real property located in this state, or in regard to a title insurance policy issued in this state and insuring personal property, whether assumed directly or as reinsurance, shall not exceed the aggregate of fifty percent of surplus as regards policyholders plus the statutory premium reserve less the company's investment in title plants, all as shown in the most recent annual statement of the insurer on file with the director.

2. For purposes of this chapter:

(1) A single risk shall be the insured amount of any title insurance policy, except that, where two or more title insurance policies are issued simultaneously covering different estates in the same property, a single risk shall be the sum of the insured amounts of all the title insurance policies; and

(2) A policy under which a claim payment reduces the amount of insurance under one or more other title insurance policies shall be included in computing the single risk sum only to the extent that its amount exceeds the aggregate amount of the policy or policies whose amount of insurance is reduced.

3. A title insurer may obtain reinsurance for all or any part of its liability under its title insurance policies or reinsurance agreements and may also reinsure title insurance policies issued by other title insurers on single risks located in this state or elsewhere. Reinsurance on policies issued on real property located in this state, or on policies issued in this state and insuring personal property, may be obtained from any title insurers licensed to transact title insurance business in this state, any other state, or the District of Columbia and which have a combined capital and surplus of at least one million six hundred thousand dollars.

4. The director may waive the limitation of this section for a particular risk upon application of the title insurer and for good cause shown.

(L. 2000 S.B. 894, A.L. 2007 S.B. 66)

Effective 1-01-08



Section 381.068 Investment in title plant, amount restricted, considered asset.

Effective 01 Jan 2008, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

381.068. Investment in title plant, amount restricted, considered asset. — In determining the financial condition of a title insurer doing business under this chapter, the general investment provisions of sections 379.080 to 379.082 shall apply; except that, an investment in a title plant or plants in an amount equal to the actual cost shall be allowed as an admitted asset for title insurers. The aggregate amount of the investment shall not exceed twenty percent of surplus to policyholders, as shown on the most recent annual statement of the title insurer on file with the director.

(L. 2000 S.B. 894, A.L. 2007 S.B. 66)

Effective 1-01-08



Section 381.071 Insurer's duties, policies — examination of title, determination of insurability — showing of liens against title — records kept, duration — exceptions to requirements.

Effective 28 Aug 1988

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

381.071. Insurer's duties, policies — examination of title, determination of insurability — showing of liens against title — records kept, duration — exceptions to requirements. — 1. No title insurance policy shall be written unless and until the title insurer, title agent, or agency has:

(1) Caused a search of title to be made from the evidence prepared from a title plant of the county where the property is located as herein defined, or if no such title plant of the county exists, or the owner of such plant refuses to furnish the title insurer, title agent, or agency desiring to insure, such title evidence at a reasonable charge and within a reasonable period of time, then such policy of title insurance shall be based upon the best title evidence available. An attorney licensed to practice law in this state may upon personal inspection use the best evidence available in any county and is not subject to the provisions of the title plant requirement of sections 381.011 to 381.241. The records on which the title plant is based on shall show all prior matters affecting the title to the property or interest therein for a continuous period of time of at least:

(a) The past ten years, by two years after September 28, 1987;

(b) The past fifteen years, by three years after September 28, 1987;

(c) The past twenty years, by four years after September 28, 1987; and

(d) The past twenty-seven years, by five years after September 28, 1987; and

(2) Caused to be made a determination of insurability of title in accordance with sound underwriting practices.

2. Except when allowed by regulations promulgated by the director, no title insurer, title agent, or agency shall knowingly issue any owner's title insurance policy or commitment to insure without showing all outstanding, enforceable recorded liens or other interests against the title which is to be insured.

3. Evidence of the examination of title and determination of insurability shall be preserved and retained in the files of the title insurer or its title agent or agency for a period of not less than fifteen years after the title insurance policy has been issued. Instead of retaining the original evidence, the title insurer or title agent or agency may in the regular course of business establish a system whereby all or part of the evidence is recorded, copied, or reproduced by any process that accurately and legibly reproduces or forms a durable medium for reproducing the contents of the original.

4. This section shall not apply to:

(1) A title insurer assuming liability through a contract of reinsurance;

(2) A title insurer acting as coinsurer if one of the other coinsuring title insurers has complied with this section; or

(3) Policies of title insurance issued prior to the expiration of one year after September 28, 1987.

(L. 1987 S.B. 251 § 9, A.L. 1988 S.B. 798)



Section 381.072 Reserve requirements, reserve to cover all known claims — unearned premium reserve, amount, actuarial certification required, supplemental reserve, amount, deadline.

Effective 01 Jan 2008, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

381.072. Reserve requirements, reserve to cover all known claims — unearned premium reserve, amount, actuarial certification required, supplemental reserve, amount, deadline. — 1. In determining the financial condition of a title insurer doing business under this chapter, the general provisions of the laws regulating the business of insurance requiring the establishment of reserves sufficient to cover all known and unknown liabilities, including allocated and unallocated loss adjustment expense, shall apply; except that, a title insurer shall establish and maintain:

(1) (a) A known claim reserve in an amount estimated to be sufficient to cover all unpaid losses, claims, and allocated loss adjustment expenses arising under title insurance policies for which the title insurer may be liable, and for which the insurer has discovered or received notice by or on behalf of the insured or escrow or security depositor;

(b) Upon receiving notice from or on behalf of the insured of a title defect in or lien or adverse claim against the title of the insured that may result in a loss or cause expense to be incurred in the proper disposition of the claim, the title insurer shall determine the amount to be added to the reserve, which amount shall reflect a careful estimate of the loss or loss expense likely to result by reason of the claim;

(c) Reserves required under this section may be revised from time to time and shall be redetermined at least once each year;

(2) A statutory or unearned premium reserve established and maintained as follows:

(a) A domestic title insurer shall establish and maintain an unearned premium reserve computed in accordance with this section, and all sums attributed to such reserve shall at all times and for all purposes be considered and constitute unearned portions of the original premiums. This reserve shall be reported as a liability of the title insurer in its financial statements;

(b) The unearned premium reserve shall be maintained by the title insurer for the protection of holders of title insurance policies. Except as provided in this section, assets equal in value to the reserve are not subject to distribution among creditors or stockholders of the title insurer until all claims of policyholders or claims under reinsurance contracts have been paid in full, and all liability on the policies or reinsurance contracts has been paid in full and discharged or lawfully reinsured;

(c) The unearned premium reserve shall consist of:

a. The amount of the unearned premium reserve on January 1, 2008;

b. A sum equal to fifteen cents for each one thousand dollars of net retained liability under each title insurance policy, excluding mortgagee's policies simultaneously issued with owner's policies or owner's leasehold policies of the same or greater amount, on a single risk written on properties located in this state and issued after January 1, 2008; and

c. Unearned premium for closing protection letters;

(d) Amounts placed in the unearned premium reserve in any year in accordance with paragraph (c) of this subdivision shall be deducted in determining the net profit of the title insurer for that year;

(e) A title insurer shall release from the unearned premium reserve a sum equal to ten percent of the amount added to the reserve during a calendar year on July first of each of the five years following the year in which the sum was added, and shall release from the unearned premium reserve a sum equal to three and one-third percent of the amount added to the reserve during that year on each succeeding July first until the entire amount for that year has been released. The amount of the unearned premium reserve or similar unearned premium reserve maintained before January 1, 2008, shall be released in accordance with the law in effect immediately before January 1, 2008;

(f) a. Each domestic and foreign title insurer shall file annually with the audited financial report required under section 375.1032 an actuarial certificate made by a member in good standing of the American Academy of Actuaries, or by an actuary permitted to make such certificate by the commissioner, superintendent or director of the department of insurance of the state of incorporation of a foreign title insurer;

b. The actuarial certification shall conform to the annual statement instructions for title insurers adopted by the National Association of Insurance Commissioners and shall include the actuary's professional opinion of the insurer's reserves as of the date of the annual statement. The reserves analyzed under this section shall include reserves for known claims, including adverse developments on known claims, and reserves for incurred but not reported claims;

(g) Each domestic and foreign title insurer shall establish a supplemental reserve in the amount by which the actuarially certified reserves exceed the total of the known claim reserve and statutory premium reserve as set forth in the title insurer's annual financial report, subject to this subdivision.

2. A foreign or alien title insurer licensed to transact title insurance business in this state shall maintain at least the same reserves on title insurance policies issued on properties located in this state as are required of domestic title insurers, unless the laws of the jurisdiction of domicile of the foreign or alien title insurer require a higher amount.

(L. 2000 S.B. 894, A.L. 2007 S.B. 66)

Effective 1-01-08



Section 381.075 Additional insurance laws applicable to title insurers, insurer's supervision, rehabilitation and liquidation act, exceptions — liquidation or insolvency, treatment of security and escrow funds, filing of claims, cancellation of policies, payment of fully earned premiums.

Effective 01 Jan 2008, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

381.075. Additional insurance laws applicable to title insurers, insurer's supervision, rehabilitation and liquidation act, exceptions — liquidation or insolvency, treatment of security and escrow funds, filing of claims, cancellation of policies, payment of fully earned premiums. — 1. Sections 375.570 to 375.750 and sections 375.1150 to 375.1246 shall apply to all title insurers subject to this chapter, except as otherwise provided in this section. In applying such sections, the court shall consider the unique aspects of title insurance and shall have broad authority to fashion relief that provides for the maximum protection of the title insurance policyholders.

2. Security and escrow funds held by or on behalf of the title insurer shall not become general assets and shall be administered as secured claims as defined in section 375.1152.

3. Title insurance policies that are in force at the time an order of liquidation is entered shall not be cancelled except upon a showing to the court of good cause by the liquidator. The determination of good cause shall be within the discretion of the court. In making this determination, the court shall consider the unique aspects of title insurance and all other relevant circumstances.

4. The court may set appropriate dates that potential claimants must file their claims with the liquidator. The court may set different dates for claims based upon the title insurance policy than for all other claims. In setting dates, the court shall consider the unique aspects of title insurance and all other relevant circumstances.

5. As of the date of the order of insolvency or liquidation, all premiums paid, due or to become due under policies of the title insurers shall be fully earned. It shall be the obligation of title agencies, title agents, insureds, or representatives of the title insurer to pay fully earned premium to the liquidator or rehabilitator.

(L. 2000 S.B. 894, A.L. 2007 S.B. 66)

Effective 1-01-08



Section 381.085 Forms, director to approve before use — contents concerning coverage of policy, when included — disapproval by director, procedure.

Effective 01 Jan 2008, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

381.085. Forms, director to approve before use — contents concerning coverage of policy, when included — disapproval by director, procedure. — 1. As used in sections 381.011 to 381.412, the terms "search", "search of the public records", or "search of title", mean a search of those records established by the laws of this state for the purpose of imparting constructive notice of matters relating to real property to purchasers for value and without knowledge.

2. A title insurer shall not deliver or issue for delivery or permit any of its authorized title agencies or title agents to deliver in this state any standard form providing coverage, in connection with title insurance written, unless the standard form has been filed with the director thirty days prior to use.

3. Forms covered by this section shall include:

(1) Title insurance policies, including standard form endorsements;

(2) Title insurance commitments issued prior to the issuance of a title insurance policy; and

(3) Closing or settlement protection letters.

4. Any term or condition related to an insurance coverage provided by a title insurance policy or any exception to the coverage, except exceptions ascertained from, or affirmative coverages offered as a result of, a search and examination of records relating to a title or inspection or survey of a property to be insured, may only be included in the policy after the term, condition or exception has been filed with the director as herein provided.

5. The director shall review such form, term, condition, or exception within thirty days. If within this time the director believes the form, term, condition, or exception is not in compliance with the insurance laws of this state or does not contain such words, phraseology, conditions, and provisions which are specific, certain, and unambiguous and reasonably adequate to meet the needed requirements of those insured under such policies, the director may schedule a hearing to be held within sixty days and at such hearing receive evidence and suggestions of law on the matter.

6. If the director determines after a hearing that a form, term, condition, or exception shall be disapproved, the director shall issue an order disapproving the form, term, condition, or exception in a record and with findings of fact and conclusions of law in accordance with the provisions of chapter 536. A final order may not be issued unless the director specifies the provisions of law that have not been complied with or the words, phraseology, conditions, or provisions which are not specific, certain and unambiguous and reasonably adequate to meet the needed requirement of those insured under such policies. A final order of disapproval is subject to judicial review under the provisions of chapter 536. During the pending of any proceeding under this section, all such forms may be used, but this provision shall not deprive the director or department of any other enforcement power over such forms that may be otherwise provided by law.

7. The failure of the director to seek disapproval does not constitute an approval or endorsement of the form, term, condition, or exception by the director. It is unlawful to make any representation that the director has approved a form, term, condition, or exception filed under this section.

(L. 2000 S.B. 894, A.L. 2007 S.B. 66)

Effective 1-01-08



Section 381.112 Premium tax, premium income defined.

Effective 01 Jan 2008, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

381.112. Premium tax, premium income defined. — For purposes of the premium tax imposed by sections 148.320 and 148.340, the "premium income received by a title insurer" shall mean the amount within the definition of "premium".

(L. 2000 S.B. 894, A.L. 2007 S.B. 66)

Effective 1-01-08



Section 381.115 Licensing required for title agencies and title agents, exceptions — delegation of title searches to third party, rules — violations, penalty.

Effective 01 Jan 2008, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

381.115. Licensing required for title agencies and title agents, exceptions — delegation of title searches to third party, rules — violations, penalty. — 1. It is unlawful for any person to transact the business of title insurance unless authorized as a title insurer, title agency or title agent.

2. It is unlawful for any person to transact business as:

(1) A title agency, unless the person is a licensed business entity insurance producer under subsection 2 of section 375.015; or

(2) A title agent, unless the person is a licensed individual insurance producer under subsection 1 of section 375.015 or is exempt from licensure under subsection 3 of this section.

3. A salaried employee of a title insurer, title agency, or title agent is exempt from licensure as a title agent if the employee does not materially perform or supervise others who perform any of the following:

(1) Sell, solicit, or negotiate a title insurance policy or closing protection letter;

(2) Calculate premiums for a title insurance policy or closing protection letter;

(3) Determine insurability;

(4) Establish, calculate, or negotiate title charges;

(5) Conduct title search or examinations;

(6) Execute title insurance policies, commitments, binders or endorsements; or

(7) Handle escrows, settlements, or closings.

4. It is unlawful for any title insurer to contract with any person to act in the capacity of a title agency or title agent with respect to risks located in this state unless the person is licensed as required in this section.

5. The director shall adopt rules, regulations, or requirements relating to licensing and practices of persons acting in the capacity of title agencies or agents. These persons may include title agencies, title agents and employees of title insurers or title agencies. Such rules, regulations, or requirements shall, until at least January 1, 2010, permit either provisional licensure or waiver of licensure for employees newly performing functions described in subsection 3 of this section, while under the direct supervision of a licensed insurance producer during the first six months of such employee's initial employment. This subsection is not intended to require licensure of persons performing a clerical function under the direct supervision and direction of a licensed insurance producer.

6. Every title agency licensed in this state shall:

(1) Exclude or eliminate the word insurer, insurance company, or underwriter from its business name, unless the word agency is also included as part of the name; and

(2) Provide, in a timely fashion, each title insurer with which it places business any information the title insurer requests in order to comply with reporting requirements of the director.

7. A title agency or title agent licensed in this state prior to the effective date of this chapter shall have ninety days after the effective date of this chapter to comply with the requirements of this section.

8. If the title insurer, title agency, or title agent delegates the title search to a third party, such as an abstract company, the insurer, agency, or agent must first obtain proof that the third party is operating in compliance with rules and regulations established by the director and the third party shall provide the insurer, agency, or agent with access to and the right to copy all accounts and records maintained by the third party with respect to business placed with the title insurer. Proof from the third party may consist of a signed statement indicating compliance, and shall be effective for a three-year period.

9. A violation of any provision under this section is a level three violation under section 374.049.

(L. 2000 S.B. 894, A.L. 2007 S.B. 66)

Effective 1-01-08



Section 381.118 Examination required — education requirements, exemptions — approved courses and programs — teaching credit — credits may be carried forward — extensions and waivers — certification to director of completion — nonresidents — rules — funds, depositing and use — fees for license renewal.

Effective 01 Jan 2008, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

381.118. Examination required — education requirements, exemptions — approved courses and programs — teaching credit — credits may be carried forward — extensions and waivers — certification to director of completion — nonresidents — rules — funds, depositing and use — fees for license renewal. — 1. Each title agency shall designate an individual as a qualified principal, who as a condition of licensure shall successfully pass an examination developed by the producer advisory board established by section 375.019 and approved by the director. Each title agent shall successfully pass an examination developed by the producer advisory board and approved by the director. Upon request by a title agency or agent and for good cause, the director, by order, may waive the requirements of this subsection. The examination requirement in this subsection shall be waived for all title agents and qualified principals who are licensed in this state as of January 1, 2008.

2. Each title agent licensed to sell title insurance in this state, unless exempt under subsection 8 of this section, shall successfully complete courses of study as required by this section. Any person licensed to act as a title agent shall, during each two years, attend courses or programs of instruction or attend seminars equivalent to a minimum of eight hours of instruction. The initial such two-year period shall begin January 1, 2008.

3. Subject to approval by the director, the courses or programs of instruction which shall be deemed to meet the director's standards for continuing educational requirements shall include, but not be limited to, the following:

(1) A real property law or title insurance-related course taught by an accredited college or university or qualified instructor who has taught a course of real property or title insurance law at such institution;

(2) A course or program of instruction or seminar approved by the director developed or sponsored by any authorized insurer, recognized agents' association, title insurance trade association, or approved private provider. A local agents' group may also be approved if the instructor receives no compensation for services;

(3) Courses approved for continuing legal education credit by the Missouri Bar.

4. A person teaching any approved course of instruction or lecturing at any approved seminar without compensation shall qualify for one and one-half times the number of classroom hours as would be granted to a person taking and successfully completing such course, seminar or program, but the credit may be credited no more than once a year.

5. Excess classroom hours accumulated during any two-year period may be carried forward to the two-year period immediately following the two-year period in which the course, program, or seminar was held.

6. For good cause shown, the director may grant an extension of time during which the educational requirements imposed by this section may be completed, but such extension of time shall not exceed the period of one calendar year. The director may grant an individual waiver of the mandatory continuing education requirement upon a showing by the licensee that it is not feasible for the licensee to satisfy the requirements prior to the renewal date. Waivers may be granted for reasons including, but not limited to:

(1) Serious physical injury or illness;

(2) Active duty in the armed services for an extended period of time;

(3) Residence outside the United States; or

(4) Licensee is at least seventy years of age and is currently licensed as a title agent.

7. Every person subject to the provisions of this section shall furnish in a form satisfactory to the director written certification as to the courses, programs, or seminars of instruction taken and successfully completed by such person.

8. The provisions of this section shall not apply to those natural persons holding or applying for a license to act as a title agent in Missouri who reside in a state that has enacted and implemented a mandatory continuing education law or regulation pertaining to title agents. However, those natural persons holding or applying for a Missouri agent license who reside in states which have no mandatory continuing education law or regulations shall be subject to all the provisions of this section to the same extent as resident Missouri title agents.

9. Rules necessary to implement and administer this section shall be promulgated by the director, including, but not limited to, rules regarding the following:

(1) The producer advisory board established by section 375.019 shall be utilized by the director to assist the director in determining acceptable content of courses, programs and seminars to include classroom equivalency;

(2) Every applicant seeking approval by the director of a continuing education course under this section shall pay to the director a filing fee of fifty dollars per course, except that such total fee shall not exceed two hundred fifty dollars per year for any single applicant. Fees shall be waived for local agents' groups if the instructor receives no compensation for services. Such fee shall accompany any application form required by the director. Courses shall be approved for a period of no more than one year. Applicants holding courses intended to be offered for a longer period must reapply for approval.

10. All funds received under the provisions of this section shall be transmitted by the director to the department of revenue for deposit in the state treasury to the credit of the insurance dedicated fund. All expenditures required by this section shall be paid from funds appropriated from the insurance dedicated fund by the general assembly.

11. When a title agent pays his or her biennial renewal fee, such agent shall also furnish the written certification required by this section.

12. Any rule or portion of a rule, as that term is defined in section 536.010, that is created pursuant to the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after January 1, 2008, shall be invalid and void.

(L. 2000 S.B. 894, A.L. 2007 S.B. 66)

Effective 1-01-08



Section 381.122 Director authorized to inspect books and records.

Effective 01 Jan 2008, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

381.122. Director authorized to inspect books and records. — The director may during normal business hours examine, audit and inspect any and all books and records maintained by a title insurer, title agency, or title agent under this chapter.

(L. 2000 S.B. 894, A.L. 2007 S.B. 66)

Effective 1-01-08



Section 381.161 Contract of title insurance through specific agent, agency, or insurer prohibited.

Effective 01 Jan 2008, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

381.161. Contract of title insurance through specific agent, agency, or insurer prohibited. — 1. No producer or other person, except the person paying the premium for the title insurance, shall require, directly or indirectly, or through any trustee, director, officer, agent, employee, or affiliate, as a condition, agreement, or understanding to selling or furnishing any other person any loan, or extension thereof, credit, sale, property, contract, lease or service, that such other person shall place any contract of title insurance of any kind through any particular title agent, agency, or title insurer. No title agent, agency, or title insurer shall knowingly participate in any such prohibited plan or transaction. No person shall fix a price charged for such thing or service, or discount from or rebate upon price, on the condition, agreement, or understanding that any title insurance is to be obtained through a particular agent, agency, or title insurer.

2. A violation of any provision under this section is a level three violation under section 374.049.

(L. 1987 S.B. 251 § 18, Repealed L. 2000 S.B. 894 § D, L. 2007 S.B. 66)

Effective 1-01-08



Section 381.400 Definitions.

Effective 28 Aug 1993

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

381.400. Definitions. — 1. As used in this section and sections 381.403 and 381.405, the following terms mean:

(1) "Construction completion guaranty", an agreement wherein a person guarantees or warrants that the improvements which are the subject of the guaranty will be completed or that the funds deposited under the guaranty are sufficient to complete such improvements;

(2) "Construction deposit guaranty", an agreement wherein a person agrees to accept funds from a mortgage lender, owner or purchaser of real estate or agrees to assure the proper application of funds already paid to a third party to pay for the cost of construction of improvements on such real estate, for disbursement to parties furnishing labor or material for the construction of such improvement and wherein the person guarantees to the party depositing the funds against loss from misapplication of the funds or inability to obtain a refund of the funds when such party is entitled to a refund thereof;

(3) "Construction escrow agreement", an agreement wherein a person agrees to accept from a mortgage lender, owner or purchaser of real estate funds to pay for the cost of construction of improvements on such real estate, for disbursement to the owner, general contractor, or parties furnishing labor or material for the construction of such improvement, but which does not contain any guarantee to the party depositing the funds against loss from misapplication of the funds or inability to obtain a refund of the funds. The issuance of title insurance against mechanics' liens does not constitute a construction deposit guaranty or construction completion guaranty;

(4) "Insured closing letter", a statement issued by a title insurance company to a party to a real estate transaction, acknowledging that the title insurance agency or agent closing a transaction in connection with which the title insurance company's policy is being issued, is a duly licensed and authorized agency or agent of the title insurance company, that the performance of settlement services by such agency or agent is within the scope of its authority as agency or agent for the title insurance company, and promising to be responsible for the misapplication of funds or documents by the agency or agent or its failure to follow written instructions in connection with the closing;

(5) "Licensee", a title insurance company organized under the laws of this state or operating under a certificate of authority in this state, or a title insurance agency or agent licensed by the director.

(L. 1993 S.B. 18 § 381.143 subsec. 1)



Section 381.403 Title insurance companies and agents may enter into construction escrow agreements and issue insured closing letters.

Effective 28 Aug 1993

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

381.403. Title insurance companies and agents may enter into construction escrow agreements and issue insured closing letters. — Licensees may:

(1) Enter into construction escrow agreements as part of their services as title insurance companies or title insurance agencies;

(2) Issue insured closing letters, if the licensee is a title insurance company.

(L. 1993 S.B. 18 § 381.143 subsec. 2)



Section 381.405 Construction and guaranty agreements not authorized for title insurance companies — title insurance against mechanic liens and insured closing letters, authorized.

Effective 28 Aug 1993

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

381.405. Construction and guaranty agreements not authorized for title insurance companies — title insurance against mechanic liens and insured closing letters, authorized. — No licensee may enter or offer to enter into any:

(1) Construction deposit guaranty;

(2) Construction completion guaranty;

(3) Contract of guaranty or suretyship wherein the licensee agrees to answer for the debt, obligation or default of a third party, including, but not limited to, statements of responsibility for the acts or omissions of parties which would constitute an insured closing letter if the party on whose behalf the statement is made had been a title insurance agency or agent for the issuer. The provisions of this section shall not prohibit licensees from issuing title insurance against mechanics' liens, nor prohibit a title insurance company from issuing insured closing letters regarding its own duly licensed agency or agent.

(L. 1993 S.B. 18 § 381.143 subsec. 3)



Section 381.410 Definitions.

Effective 28 Aug 2008

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

381.410. Definitions. — As used in this section and section 381.412, the following terms mean:

(1) "Cashier's check", a check, however labeled, drawn on the financial institution, which is signed only by an officer or employee of such institution, is a direct obligation of such institution, and is provided to a customer of such institution or acquired from such institution for remittance purposes;

(2) "Certified funds", United States currency, funds conveyed by a cashier's check, certified check, teller's check, as defined in Federal Reserve Regulations CC, or wire transfers, including written advice from a financial institution that collected funds have been credited to the settlement agent's account;

(3) "Director", the director of the department of insurance, financial institutions and professional registration, unless the settlement agent's primary regulator is another department. When the settlement agent is regulated by such department, that department shall have jurisdiction over this section and section 381.412;

(4) "Financial institution":

(a) A person or entity doing business under the laws of this state or the United States relating to banks, trust companies, savings and loan associations, credit unions, commercial and consumer finance companies, industrial loan companies, insurance companies, small business investment corporations licensed under the Small Business Investment Act of 1958, 15 U.S.C. Section 661, et seq., as amended, or real estate investment trusts as defined in 26 U.S.C. Section 856, as amended, or institutions constituting the Farm Credit System under the Farm Credit Act of 1971, 12 U.S.C. Section 2000, et seq., as amended; or

(b) A mortgage loan company or mortgage banker doing business under the laws of this state or the United States which is subject to licensing, supervision, or auditing by the Federal National Mortgage Association, or the Federal Home Loan Mortgage Corporation, or the United States Veterans' Administration, or the Government National Mortgage Association, or the United States Department of Housing and Urban Development, or a successor of any of the foregoing agencies or entities, as an approved seller or servicer, if their principal place of business is in Missouri or a state which is contiguous to Missouri;

(5) "Settlement agent", a person, corporation, partnership, or other business organization which accepts funds and documents as fiduciary for the buyer, seller or lender for the purposes of closing a sale of an interest in real estate located within the state of Missouri, and is not a financial institution, or a member in good standing of the Missouri Bar, or a person licensed under chapter 339.

(L. 1996 S.B. 664, A.L. 2000 S.B. 894, A.L. 2007 S.B. 66, A.L. 2008 S.B. 788)



Section 381.412 Settlement agents, accepting funds, exemption — title insurer, deposit of funds — violation, fine.

Effective 10 Jun 2008, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

381.412. Settlement agents, accepting funds, exemption — title insurer, deposit of funds — violation, fine. — 1. A settlement agent who accepts funds of more than two thousand five hundred dollars for closing a real estate transaction shall require a buyer, seller, or lender who is not a financial institution to convey such funds to the settlement agent as certified funds. A check shall be exempt from the provisions of this section if drawn on:

(1) An escrow account of a licensed real estate broker, as regulated and described in section 339.105; or

(2) An escrow account of a title insurer or title insurance agency licensed to do business in Missouri; or

(3) An agency of the United States of America, the state of Missouri, or any county or municipality of the state of Missouri; or

(4) An account by a financial institution.

2. It is unlawful for any title insurer, title agency, or title agent, as defined in section 381.009*, to make any payment, disbursement or withdrawal from an escrow account which it maintains as a depository of funds received from the public for the settlement of real estate transactions unless a corresponding deposit of funds was made to the escrow account for the benefit of the payee or payees:

(1) At least ten days prior to such payment, disbursement, or withdrawal; or

(2) Which consisted of certified funds; or

(3) Consisted of a check made exempt from this section by the provisions of subsection 1 of this section.

3. A violation of any provision of this section is a level two violation under section 374.049.

(L. 1996 S.B. 664, A.L. 1997 S.B. 148, A.L. 2000 S.B. 894, A.L. 2007 S.B. 66, A.L. 2008 S.B. 1009)

Effective 6-10-08

*Section 381.009 was repealed by S.B. 66, 2007.






Chapter 382 Insurance Holding Companies

Section 382.010 Definitions.

Effective 28 Aug 2015

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

382.010. Definitions. — As used in sections 382.010 to 382.300, the following words and terms have the meanings indicated unless the context clearly requires otherwise:

(1) An "affiliate" of, or person "affiliated" with, a specific person, is a person that directly, or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with, the person specified;

(2) "Control", "controlling", "controlled by", or "under common control with", the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract other than a commercial contract for goods or nonmanagement services, or otherwise, unless the power is the result of an official position with or corporate office held by the person. Control shall be presumed to exist if any person, directly or indirectly, owns, controls, holds with power to vote, or holds proxies representing, ten percent or more of the voting securities of any other person. This presumption may be rebutted by a showing made in the manner provided by section 382.170 that control does not exist in fact. The director may determine, after furnishing all persons in interest notice and opportunity to be heard and making specific findings of fact to support such determination, that control exists in fact, notwithstanding the absence of a presumption to that effect;

(3) "Director", the director of the department of insurance, financial institutions and professional registration, his or her deputies, or the department of insurance, financial institutions and professional registration, as appropriate;

(4) "Enterprise risk", any activity, circumstance, event, or series of events involving one or more affiliates of an insurer that, if not remedied promptly, is likely to have a material adverse effect upon the financial condition or liquidity of the insurer or its insurance holding company system as a whole including, but not limited to, anything that would cause the insurer's risk-based capital to fall into company action level as set forth in section 375.1255 or would cause the insurer to be in hazardous financial condition as set forth in section 375.539;

(5) "Insurance holding company system", two or more affiliated persons, one or more of which is an insurer;

(6) "Insurer", an insurance company as defined in section 375.012, including a reciprocal or interinsurance exchange, and which is qualified and licensed by the department of insurance, financial institutions and professional registration of Missouri to transact the business of insurance in this state; but it shall not include any company organized and doing business under chapter 377, 378, or 380, agencies, authorities, or instrumentalities of the United States, its possessions and territories, the Commonwealth of Puerto Rico, the District of Columbia, or a state or political subdivision of a state;

(7) "Person", an individual, corporation, limited liability company, partnership, association, joint stock company, trust, unincorporated organization, or any similar entity, or any combination of the foregoing acting in concert, but shall not include any joint venture partnership exclusively engaged in owning, managing, leasing, or developing real or tangible personal property;

(8) A "securityholder" of a specified person is one who owns any security of that person, including common stock, preferred stock, debt obligations, and any other security convertible into or evidencing the right to acquire any of the foregoing;

(9) A "subsidiary" of a specified person is an affiliate controlled by that person directly, or indirectly through one or more intermediaries;

(10) The term "voting security" includes any security convertible into or evidencing a right to acquire a voting security.

(L. 1971 S.B. 101 § 1, A.L. 2015 H.B. 50)



Section 382.020 Domestic insurers, authorized investments, ownership and management practices.

Effective 28 Aug 2014

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

382.020. Domestic insurers, authorized investments, ownership and management practices. — 1. Any domestic insurer, either by itself or in cooperation with one or more persons, may invest in, otherwise acquire or operate one or more subsidiaries engaged or registered to engage in one or more of the following businesses:

(1) Any kind of insurance business authorized by the laws of the state of Missouri;

(2) Investing, reinvesting or trading in securities for its own account, that of its parent, any subsidiary of its parent, or any affiliate or subsidiary;

(3) Rendering other services including, but not limited to, actuarial, loss prevention, safety engineering, marketing, data processing, accounting, claims, appraisal and collection services, if such services relate to the operations of the insurance business of the insurer; provided, however, that such services shall not include services of salvage of motor vehicles, the mechanical, body or other repair of motor vehicles and the towing or retrieval of motor vehicles;

(4) Ownership and management of the kinds of assets which the parent corporation could itself own or manage;

(5) Acting as administrative agent for a governmental instrumentality which is performing an insurance function;

(6) Financing of insurance premiums;

(7) Any other business activity determined by the director to be reasonably ancillary to the insurance business of the insurer;

(8) Owning a corporation or corporations engaged in or organized to engage exclusively in one or more of the businesses specified in this section;

(9) Acting as an insurance broker or as an insurance agent for its parent or for any of its parent's insurer subsidiaries;

(10) Management of any investment company subject to or registered pursuant to the federal Investment Company Act of 1940, as amended, including related sales and services;

(11) Acting as a broker-dealer subject to or registered pursuant to the federal Securities Exchange Act of 1934, as amended; and

(12) Rendering investment advice to governments, government agencies, corporations or other organizations or groups.

2. In addition, a domestic insurance company may, if it maintains books and records which separately account for such business, engage directly in any business referred to in subdivisions (3), (4), (5), (6) and (7) of subsection 1 of this section, either to the extent necessarily or properly incidental to the insurance business the insurer is authorized to do in this state or to the extent approved by the director and subject to any limitations the director may prescribe for the protection of the interests of the policyholders of the insurer after taking into account the effect of such business on the insurer's existing insurance business and its surplus, the proposed allocation of the estimated costs of such business and the risks inherent in such business as well as the relative advantages to the insurer and its policyholders of conducting such business directly instead of through a subsidiary. Nothing in sections 382.010 to 382.300 shall be deemed to limit the powers of a domestic insurance company existing prior to September 28, 1971.

3. In addition to investments in common stock, preferred stock, debt obligations and other securities permitted domestic insurers, a domestic insurer may also do one or more of the following:

(1) Invest in common stock, preferred stock, debt obligations, and other securities of one or more subsidiaries, amounts which do not exceed the lesser of ten percent of such insurer's assets or fifty percent of such insurer's surplus as regards policyholders, if after such investments the insurer's surplus as regards policyholders will be reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs. In calculating the amount of such investment, investments in domestic or foreign insurance subsidiaries shall be excluded, and there shall be included:

(a) Total net moneys or other consideration expended and obligations assumed in the acquisition or formation of a subsidiary, including all organizational expenses and contributions to capital and surplus of such subsidiary whether or not represented by the purchase of capital stock or issuance of other securities; and

(b) All amounts expended in acquiring additional common stock, preferred stock, debt obligations, and other securities and all contributions to the capital or surplus of a subsidiary subsequent to its acquisition or formation;

(2) With the approval of the director, invest any greater amount in common stock, preferred stock, debt obligations, or other securities of one or more subsidiaries, if after such investment the insurer's surplus as regards policyholders will be reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs;

(3) Invest any amount in common stock, preferred stock, debt obligations and other securities of one or more subsidiaries engaged or organized to engage exclusively in the ownership and management of assets authorized as investments for the insurer, provided that each such subsidiary agrees to limit its investments in any asset so that such investments will not cause the amount of the total investment of the insurer to exceed any of the investment limitations specified in subdivision (1) of this subsection or in other insurance laws applicable to the insurer. For the purpose of this subdivision, the total investment of the insurer shall include:

(a) Any direct investment by the insurer in an asset; and

(b) The insurer's proportionate share of any investment in an asset by any subsidiary of the insurer, which shall be calculated by multiplying the amount of the subsidiary's investment by the percentage of the ownership of such subsidiary.

4. Investments in common stock, preferred stock, debt obligations or other securities made pursuant to subsection 3 of this section shall be made as provided by the statutes of this state.

5. Whether any investment pursuant to subsections 3 and 4 of this section meets the applicable requirements thereof is to be determined immediately after such investment is made, taking into account the then outstanding principal balance on all previous investments in debt obligations, and the value of all previous investments in equity securities as of the date they are made.

(L. 1971 S.B. 101 §§ 2, 3, 4, A.L. 1987 S.B. 337, A.L. 1992 H.B. 1574, A.L. 2014 S.B. 794)

CROSS REFERENCES:

Bi-state development agency, bonds of, investment in authorized, 70.377

Multinational banks, securities and obligations of, investment in, when, 409.950

Savings accounts in insured savings and loan associations, investment in authorized, 369.194



Section 382.030 Disposal of investment required, when.

Effective 28 Aug 1971

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

382.030. Disposal of investment required, when. — If an insurer ceases to control a subsidiary, it shall dispose of any investment therein made pursuant to sections 382.010 to 382.300 within three years from the time of the cessation of control or within such further time as the director may prescribe, unless at any time after the investment has been made, the investment meets the requirements for investment under any other investment law applicable to the insurer, and the insurer has notified the director thereof.

(L. 1971 S.B. 101 § 5)



Section 382.040 Securities of domestic insurers, regulation of trading in — divestment of a controlling interest, procedure.

Effective 28 Aug 2015

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

382.040. Securities of domestic insurers, regulation of trading in — divestment of a controlling interest, procedure. — 1. No person other than the issuer shall commence a tender offer for or a request or invitation for tenders of, or enter into any agreement to exchange securities for, seek to acquire, or acquire, in the open market or otherwise, any voting security of a domestic insurer if, after the consummation thereof, he or she would, directly or indirectly, or by conversion or by exercise of any right to acquire, be in control of the insurer, and no person shall enter into an agreement to merge with or otherwise to acquire control of a domestic insurer unless, at the time the offer, request, or invitation is commenced or the agreement is entered into, or prior to the acquisition of the securities if no offer or agreement is involved, he or she has filed with the director and has sent to the insurer a statement containing the information required by section 382.050 and the offer, request, invitation, agreement or acquisition has been approved by the director in the manner prescribed by sections 382.010 to 382.300.

2. For purposes of sections 382.040 to 382.090, any controlling person of a domestic insurer seeking to divest its controlling interest in the domestic insurer in any manner shall file with the director, with a copy to the insurer, confidential notice of its proposed divestiture at least thirty days prior to the cessation of control. The director shall determine those instances in which the party or parties seeking to divest or to acquire a controlling interest in an insurer shall be required to file for and obtain approval of the transaction. The information shall remain confidential until the conclusion of the transaction. If the statement referred to in subsection 1 of this section is otherwise filed, the provisions of this subsection shall not apply.

3. With respect to a transaction subject to this section, the acquiring person shall also file a preacquisition notification with the director which shall contain the information set forth in subsection 3 of section 382.095. A failure to file the notification may be subject to the penalties specified in subsection 7 of section 382.095.

4. For purposes of this section, a domestic insurer shall include any person controlling a domestic insurer unless such person, as determined by the director, is either directly or through its affiliates primarily engaged in business other than the business of insurance; however, such person shall file a preacquisition notification with the director containing the information set forth in section 382.095 thirty days prior to the proposed effective date of the acquisition. Any person who fails to file the preacquisition notification required by this section shall be subject to the penalties provided in subsection 5 of section 382.095. For the purposes of this section and sections 382.050, 382.060, 382.070, 382.080 and 382.090, "person" shall not include any securities broker holding, in the usual and customary broker's function, less than twenty percent of the voting securities of an insurance company or of any person which controls an insurance company.

(L. 1971 S.B. 101 § 6, A.L. 1983 H.B. 633 merged with S.B. 333, A.L. 1992 H.B. 1574, A.L. 2015 H.B. 50)

(1982) The Missouri Insurance Holding Companies Act is inapplicable to a corporation attempting to acquire control of a company controlling a domestic Missouri insurer since the target company was not engaged “primarily in the business of insurance”. National City Lines, Inc. v. LLC Cop. (8th Cir.), 687 F.2d 1122.



Section 382.050 Statement, contents.

Effective 28 Aug 2015

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

382.050. Statement, contents. — 1. The statement to be filed with the director shall be made under oath or affirmation and shall contain the following:

(1) The name and address of each person hereinafter called "acquiring party" by whom or on whose behalf the merger or other acquisition of control referred to in section 382.040 is to be effected, and

(a) If that person is an individual, his or her principal occupation and all offices and positions held during the past five years, and any conviction of crimes other than minor traffic violations during the past ten years; and

(b) If that person is not an individual, a report of the nature of its business operations during the past five years or for such lesser period as that person and any predecessors thereof have been in existence;

(c) An informative description of the business intended to be done by that person and its subsidiaries; and

(d) A list of all individuals who are or who have been selected to become directors or executive officers of such person, or who perform or will perform functions appropriate to such positions. The list shall include for each such individual the information required by paragraph (a) of subdivision (1) of subsection 1 of this section;

(2) The source, nature and amount of the consideration to be used in effecting the merger or other acquisition of control, a description of any transaction wherein funds were or are to be obtained for any such purpose, including any pledge of the insurer's stock or the stock of any subsidiaries or controlling affiliates, and the identity of persons furnishing such consideration, but, where a source of the consideration is a loan made in the lender's ordinary course of business, the identity of the lender shall remain confidential, if the person filing the statement so requests;

(3) Fully audited financial information as to the earnings and financial condition of each acquiring party for the preceding five fiscal years of each such acquiring party, or for such lesser period as such acquiring party and any predecessors thereof shall have been in existence, and similar unaudited information as of a date not earlier than ninety days prior to the filing of the statement;

(4) Any plans or proposals which each acquiring party may have to liquidate the insurer, to sell its assets, to merge or consolidate it with any person, or to make any other material change in its business or corporate structure or management;

(5) The number of shares of any security referred to in section 382.040 which each acquiring party proposes to acquire;

(6) The terms of the proposed offer, request, invitation, agreement, or acquisition referred to in section 382.040, and a statement as to the method by which the fairness of the proposal was arrived at;

(7) The amount of each class of any security referred to in section 382.040 which is beneficially owned or concerning which there is a right to acquire beneficial ownership by each acquiring party;

(8) A full description of any contracts, arrangements or understandings with respect to any security referred to in section 382.040 in which any acquiring party proposes to be or is involved, including but not limited to transfer of any of the securities, joint ventures, loan or option arrangements, puts or calls, guarantees of loans, guarantees against loss or guarantees of profits, division of losses or profits, or the giving or withholding of proxies. Such description shall identify the persons with whom such contracts, arrangements or understandings have been or will be entered into;

(9) A description of the purchase of any security referred to in section 382.040 during the twelve calendar months preceding the filing of the statement by any acquiring party, including the dates of purchase, names of the purchasers, and consideration paid or agreed to be paid therefor;

(10) A description of any recommendations to purchase any security referred to in section 382.040 made during the twelve calendar months preceding the filing of the statement by any acquiring party, or by anyone based upon interviews or at the suggestion of such acquiring party;

(11) Copies of the form of all tender offers for, requests or invitations for tenders of, exchange offers for, and agreements to acquire or exchange any securities referred to in section 382.040, and of the form of additional soliciting material, if distributed, relating thereto;

(12) The terms of any agreement, contract or understanding made with or proposed to be made with any broker-dealer as to solicitation of securities referred to in section 382.040 for tender, and the amount of any fees, commissions or other compensation to be paid to broker-dealers with regard thereto;

(13) An agreement by the person required to file the statement referred to in section 382.040 that the annual report specified in section 382.175 will be provided for so long as control exists;

(14) An acknowledgment by the person required to file the statement referred to in section 382.040 that such person and all subsidiaries within its control in the insurance holding company system shall provide information to the director upon request as necessary to evaluate enterprise risk to the insurer; and

(15) Such additional information as the director may by rule or regulation prescribe as necessary or appropriate for the protection of policyholders of the insurer or in the public interest.

2. If the person required to file the statement referred to in section 382.040 is a partnership, limited partnership, syndicate or other group, the director may require that the information called for by subdivisions (1) to (15) of subsection 1 of this section shall be given with respect to each partner of such partnership or limited partnership, each member of such syndicate or group, and each person who controls such partner or member. If any such partner, member or person is a corporation or the person required to file the statement referred to in section 382.040 is a corporation, the director may require that the information called for by subdivisions (1) to (15) of subsection 1 of this section shall be given with respect to the corporation, each officer and director of the corporation, and each person who is directly or indirectly the beneficial owner of more than ten percent of the outstanding voting securities of the corporation.

3. If any material change occurs in the facts set forth in the statement filed with the director and sent to the insurer pursuant to this section, an amendment setting forth the change, together with copies of all documents and other material relevant to the change, shall be filed with the director and shall be sent to the insurer within two business days after the person learns of the change.

4. If any offer, request, invitation, agreement or acquisition referred to in section 382.040 is proposed to be made by means of a registration statement under the Securities Act of 1933 or in circumstances requiring the disclosure of similar information under the Securities Exchange Act of 1934, or under a state law requiring similar registration or disclosure, the person required to file the statement referred to in section 382.040 may utilize such documents in furnishing the information called for by that statement.

(L. 1971 S.B. 101 § 7, A.L. 1983 H.B. 633 merged with S.B. 333, A.L. 1992 H.B. 1574, A.L. 2015 H.B. 50)



Section 382.060 Approval of merger or acquisition of control, when — hearing, notice — consolidated hearing, when — change of control, restoration of capital, when.

Effective 28 Aug 2015

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

382.060. Approval of merger or acquisition of control, when — hearing, notice — consolidated hearing, when — change of control, restoration of capital, when. — 1. The director shall approve any merger or other acquisition of control referred to in section 382.040 unless after a public hearing the director finds that:

(1) After the change of control the domestic insurer referred to in section 382.040 would not be able to satisfy the requirements for the issuance of a license to write the line or lines of insurance for which it is presently licensed;

(2) The effect of the merger or other acquisition of control would be substantially to lessen competition in insurance in this state or tend to create a monopoly therein. In applying the competitive standard in this subdivision:

(a) The informational requirements of subsection 3 of section 382.095 and the standards of subsection 4 of section 382.095 shall apply;

(b) The merger or other acquisition of control shall not be disapproved if the director finds that any of the situations meeting the criteria provided by subsection 4 of section 382.095 exist; and

(c) The director may condition the approval of the merger or other acquisition on the removal of the basis of disapproval within a specified period of time;

(3) The financial condition of any acquiring party is such as might jeopardize the financial stability of the insurer, or prejudice the interest of its policyholders;

(4) The plans or proposals which the acquiring party has to liquidate the insurer, to sell its assets or to consolidate or merge it with any person, or to make any other material change in its business or corporate structure or management are unfair and unreasonable to policyholders of the insurer and contrary to the public interest;

(5) The competence, experience or integrity of those persons who would control the operation of the insurer are such that it would be contrary to the interest of policyholders of the insurer and of the public to permit the merger or other acquisition of control; or

(6) The acquisition is likely to be hazardous or prejudicial to the insurance buying public.

2. Any disapproval made by the director shall be in writing and shall contain specific findings of fact supporting it.

3. The public hearing referred to above in this section shall be held within thirty days after the statement required by section 382.040 is filed, and at least twenty days' notice thereof shall be given by the director to the person filing the statement. Not less than seven days' notice of the public hearing shall be given by the person filing the statement to the insurer and to such other persons and in such manner as may be designated by the director. The director shall make a determination within thirty days after the conclusion of the hearing. At the hearing, the person filing the statement, the insurer, any person to whom notice of hearing was sent, and any other person whose interests may be affected thereby shall have the right to present evidence, examine and cross-examine witnesses, and offer oral and written arguments and in connection therewith may conduct discovery proceedings in the same manner as is presently allowed in the circuit courts of this state. All discovery proceedings shall be concluded not later than three days prior to the commencement of the public hearing.

4. If the proposed acquisition of control requires the approval of more than one state insurance commissioner, the public hearing referred to in subsection 3 of this section may be held on a consolidated basis upon request of the person filing the statement referred to in section 382.040. Such person shall file the statement referred to in section 382.040 with the National Association of Insurance Commissioners within five days of making the request for a public hearing. A state insurance commissioner may opt out of a consolidated hearing and shall provide notice to the applicant of the opt out within ten days of the receipt of the statement referred to in section 382.040. A hearing conducted on a consolidated basis shall be public and shall be held within the United States before the insurance commissioners of the states in which the insurers are domiciled. Such commissioners shall hear and receive evidence. A state insurance commissioner may attend such hearing in person or by telecommunication.

5. In connection with a change of control of a domestic insurer, any determination by the director that the person acquiring control of the insurer shall be required to maintain or restore the capital of the insurer to the level required by the laws and regulations of this state shall be made not later than sixty days after the date of notification of the change of control submitted under subsection 1 of section 382.040.

6. The director may retain at the acquiring party's expense any attorneys, actuaries, accountants and other experts not otherwise a part of the director's staff as may be reasonably necessary to assist the director in reviewing the proposed acquisition of control.

(L. 1971 S.B. 101 § 8, A.L. 1983 H.B. 633 merged with S.B. 333, A.L. 1992 H.B. 1574, A.L. 2015 H.B. 50)



Section 382.070 Excepted transactions.

Effective 28 Aug 1993

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

382.070. Excepted transactions. — The provisions of sections 382.040, 382.050 and 382.060 shall not apply to:

(1) Any transaction which is subject to the provisions of section 375.355 or 375.861; or

(2) Any offer, request, invitation, agreement or acquisition which the director by order shall exempt therefrom as not having been made or entered into for the purpose and not having the effect of changing or influencing the control of a domestic insurer, or as otherwise not comprehended within the purposes of sections 382.010 to 382.300.

(L. 1971 S.B. 101 § 9, A.L. 1983 H.B. 633 merged with S.B. 333, A.L. 1992 H.B. 1574, A.L. 1993 H.B. 709)



Section 382.080 Prohibited acts.

Effective 28 Aug 2015

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

382.080. Prohibited acts. — The following shall be violations of sections 382.040 to 382.090:

(1) The failure to file any statement, amendment, or other material required to be filed pursuant to section 382.040 or 382.050; or

(2) The effectuation or any attempt to effectuate an acquisition of control of, divestiture of, or merger with a domestic insurer covered by sections 382.040 to 382.090, unless the director has given approval.

(L. 1971 S.B. 101 § 10, A.L. 2015 H.B. 50)



Section 382.090 Jurisdiction, acceptance of — service, how had.

Effective 28 Aug 1971

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

382.090. Jurisdiction, acceptance of — service, how had. — The courts of this state are hereby vested with jurisdiction over every person not resident, domiciled, or authorized to do business in this state who files a statement with the director under sections 382.010 to 382.300, and over all actions involving such person arising out of violations of sections 382.010 to 382.300, and each such person shall be deemed to have performed acts equivalent to and constituting an appointment by him of the director to be his true and lawful attorney upon whom may be served all lawful process in any action, suit or proceeding arising out of violations of sections 382.010 to 382.300. Copies of all such lawful process shall be served on the director and transmitted by registered or certified mail by the director to such person at his last known address.

(L. 1971 S.B. 101 § 11)



Section 382.095 Acquisitions where change of control of insurer, subject to order, when — contents, requirements — violations, penalties.

Effective 28 Aug 2015

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

382.095. Acquisitions where change of control of insurer, subject to order, when — contents, requirements — violations, penalties. — 1. As used in this section, the following terms mean:

(1) "Acquisition", any agreement, arrangement or activity the consummation of which results in a person acquiring directly or indirectly the control of another person, and includes but is not limited to the acquisition of voting securities, the acquisition of assets, bulk reinsurance and mergers;

(2) "Involved insurer" includes an insurer which either acquires or is acquired, is affiliated with an acquirer or acquired or is the result of a merger.

2. Except as provided in this subsection, this section applies to any acquisition in which there is a change in control of an insurer authorized to do business in this state. This section shall not apply to the following:

(1) A purchase of securities solely for investment purposes so long as such securities are not used by voting or otherwise to cause or attempt to cause the substantial lessening of competition in any insurance market in this state. If a purchase of securities results in a presumption of control under subdivision (2) of section 382.010, it is not solely for investment purposes unless the commissioner of insurance or other appropriate person of the insurer's state of domicile accepts a disclaimer of control or affirmatively finds that control does not exist and such disclaimer action or affirmative finding is communicated by such person to the director;

(2) The acquisition of a person by another person when both persons are neither directly nor through affiliates primarily engaged in the business of insurance, if preacquisition notification is filed with the director in accordance with subsection 3 of this section thirty days prior to the proposed effective date of the acquisition; however, such preacquisition notification is not required for exclusion from this section if the acquisition would otherwise be excluded from this section by any other subdivision of this subsection;

(3) The acquisition of already affiliated persons;

(4) An acquisition if, as an immediate result of the acquisition:

(a) In no market would the combined market share of the involved insurers exceed five percent of the total market;

(b) There would be no increase in any market share; or

(c) In no market would the combined market share of the involved insurers exceed twelve percent of the total market, and the market share of the involved insurer after the acquisition would increase by two percent of the total market or less.

­­

­

(5) An acquisition for which a preacquisition notification would be required pursuant to this section due solely to the resulting effect on the ocean marine insurance line of business;

(6) An acquisition of an insurer whose domiciliary commissioner or other appropriate person affirmatively finds that such insurer is in failing condition; there is a lack of feasible alternative to improving such condition; the public benefits of improving such insurer's condition through the acquisition exceed the public benefits that would arise from not lessening competition; and such findings are communicated by such person to the director.

3. An acquisition covered by subsection 2 of this section may be subject to an order pursuant to subsection 5 of this section, unless the acquiring person files a preacquisition notification and the waiting period described in this subsection has expired. The acquired person or acquiring person may file a preacquisition notification. The director shall give confidential treatment to information submitted under this subsection. The preacquisition notification shall be in such form and contain such information as prescribed by the National Association of Insurance Commissioners relating to those markets which, under subdivision (4) of subsection 2 of this section cause the acquisition not to be exempted from the provisions of this section. The director may require such additional material and information as he or she deems necessary to determine whether the proposed acquisition, if consummated, would violate the competitive standard of subsection 4 of this section. The required information may include an opinion of an economist as to the competitive impact of the acquisition in this state accompanied by a summary of the education and experience of such person indicating his or her ability to render an informed opinion. The waiting period required shall begin on the date of receipt by the director of a preacquisition notification and shall end on the earlier of the thirtieth day after the date of such receipt, or termination of the waiting period by the director. Prior to the end of the waiting period, the director on a one-time basis may require the submission of additional needed information relevant to the proposed acquisition, in which event the waiting period shall end on the earlier of the thirtieth day after receipt of such additional information by the director or termination of the waiting period by the director.

4. (1) The director may enter an order under subsection 5 of this section with respect to an acquisition if there is substantial evidence that the effect of the acquisition may be substantially to lessen competition in any line of insurance in this state or tend to create a monopoly therein or if the insurer fails to file adequate information in compliance with subsection 3 of this section.

(2) In determining whether a proposed acquisition would violate the competitive standard of subdivision (1) of this subsection, the director shall consider the following:

(a) Any acquisition covered under subsection 2 of this section involving two or more insurers competing in the same market is prima facie evidence of violation of the competitive standards:

a. If the market is highly concentrated and the involved insurers possess the following share of the market:

­

­

b. If the market is not highly concentrated and the involved insurers possess the following share of the market:

­

­

­­

­

(b) There is a significant trend toward increased concentration when the aggregate market share of any grouping of the largest insurers in the market, from the two largest to the eight largest, has increased by seven percent or more of the market over a period of time extending from any base year five to ten years prior to the acquisition up to the time of the acquisition. Any acquisition or merger covered under subsection 2 of this section involving two or more insurers competing in the same market is prima facie evidence of violation of the competitive standard in subdivision (1) of this subsection if:

a. There is a significant trend toward increased concentration in the market;

b. One of the insurers involved is one of the insurers in a grouping of such large insurers showing the requisite seven percent or more increase in the market share; and

c. Another involved insurer's market is two percent or more.

(3) For the purposes of subdivision (2) of this subsection:

(a) The term "insurer" includes any company or group of companies under common management, ownership or control;

(b) The term "market" means the relevant product and geographical markets. In determining the relevant product and geographical markets, the director shall give due consideration to, among other things, the definitions or guidelines, if any, promulgated by the National Association of Insurance Commissioners and to information, if any, submitted by parties to the acquisition. In the absence of sufficient information to the contrary, the relevant product market is assumed to be the direct written insurance premium for a line of business, such line being that used in the annual statement required to be filed by insurers doing business in this state, and the relevant geographical market is assumed to be this state;

(c) The burden of showing prima facie evidence of violation of the competitive standard rests upon the director.

(4) Even though an acquisition is not prima facie violative of the competitive standard under subdivision (2) of this subsection, the director may establish that the requisite anticompetitive effect exists based upon other substantial evidence. Even though an acquisition is prima facie violative of the competitive standard under subdivision (2) of this subsection, a party may establish the absence of the requisite anticompetitive effect, based upon other substantial evidence. Relevant factors in making a determination under this subdivision include, but are not limited to, the following: market shares, volatility of ranking of market leaders, number of competitors, concentration, trend of concentration in the industry, and ease of entry and exit into the market.

(5) An order shall not be entered under subsection 5 of this section if:

(a) The acquisition will yield substantial economies of scale or economies in resource use that cannot be feasibly achieved in any other way, and the public benefits which would arise from such economies exceed the public benefits which would arise from not lessening competition; or

(b) The acquisition will substantially increase the availability of insurance, and the public benefits of such increase exceed the public benefits which would arise from not lessening competition.

5. If an acquisition violates the standards of this section, the director may enter an order:

(1) Requiring an involved insurer to cease and desist from doing business in this state with respect to the line or lines of insurance involved in the violation; or

(2) Denying the application of an acquired or acquiring insurer for a license to do business in this state.

­­

­

6. Any person who violates a cease and desist order of the director under subsection 5 of this section, and while such order is in effect, may, after notice and hearing and upon order of the director, be subject at the discretion of the director to any one or more of the following:

(1) A monetary penalty of not more than ten thousand dollars for every day of violation; or

(2) Suspension or revocation of such person's license.

7. Any insurer or other person who fails to make any filing required by this section and who also fails to demonstrate a good faith effort to comply with any such filing requirement shall be subject to a fine of not more than fifty thousand dollars.

8. Sections 382.260 and 382.280 do not apply to acquisitions covered by subsection 2 of this section.

(L. 1991 H.B. 385, et al., A.L. 1992 H.B. 1574, A.L. 2015 H.B. 50)



Section 382.100 Registration required.

Effective 28 Aug 1992

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

382.100. Registration required. — Every insurer which is authorized to do business in this state and which is a member of an insurance holding company system, except a foreign insurer subject to disclosure requirements and standards adopted by statute or regulation in the jurisdiction of its domicile which are substantially similar to those contained in sections 382.010 to 382.300, shall register with the director. Every insurer which is subject to registration under sections 382.010 to 382.300 shall register within sixty days after September 28, 1971, or fifteen days after it becomes subject to registration, whichever is later, and annually thereafter by March first of each year for the previous calendar year, unless the director for good cause shown extends the time for registration, and then within such extended time. The director may require any authorized insurer which is a member of a holding company system which is not subject to registration under this section to furnish a copy of the registration statement, the summary specified in subsection 2 of section 382.110, or other information filed by it with the insurance regulatory authority of its state of domicile.

(L. 1971 S.B. 101 § 12, A.L. 1992 H.B. 1574)



Section 382.110 Registration, form, contents, exempted matter.

Effective 28 Aug 2015

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

382.110. Registration, form, contents, exempted matter. — 1. Every insurer subject to registration shall file a registration statement on a form provided by the director containing current information about:

(1) The capital structure, general financial condition, ownership and management of the insurer and any person controlling the insurer;

(2) The identity of every member of the insurance holding company system;

(3) The following agreements in force, relationships subsisting, and transactions currently outstanding between the insurer and its affiliates:

(a) Loans, other investments, or purchases, sales or exchanges of securities of the affiliates by the insurer or of the insurer by its affiliates;

(b) Purchases, sales, or exchanges of assets;

(c) Transactions not in the ordinary course of business;

(d) Guarantees or undertakings for the benefit of an affiliate which result in an actual contingent exposure of the insurer's assets to liability, other than insurance contracts entered into in the ordinary course of the insurer's business;

(e) All management and service contracts and all cost-sharing arrangements; and

(f) Reinsurance agreements;

(g) Dividends and other distributions to shareholders; and

(h) Consolidated tax allocation agreements;

(4) Any pledge of the insurer's stock, including stock of any subsidiary or controlling affiliate, for a loan made to any member of the insurance holding company system;

(5) Financial statements of or within an insurance holding company system, including all affiliates, if requested by the director. Financial statements may include, but are not limited to, annual audited financial statements filed with the United States Securities and Exchange Commission (SEC) under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended. An insurer required to file financial statements under this subdivision may satisfy such requirement by providing the director with the most recently filed parent corporation financial statements that have been filed with the SEC;

(6) Statements that the insurer's board of directors oversees corporate governance and internal controls and that the insurer's officers or senior management have approved, implemented, and continue to maintain and monitor corporate governance and internal control procedures;

(7) Other matters concerning transactions between registered insurers and any affiliates as may be included from time to time in any registration forms adopted or approved by the director; and

(8) Any other information required by the director by rule.

2. All registration statements shall contain a summary outlining all items in the current registration statement representing changes from the prior registration statement.

3. No information need be disclosed on the registration statement filed pursuant to subsection 1 of this section if such information is not material for the purposes of that subsection. Unless the director by rule, regulation or order provides otherwise, sales, purchases, exchanges, loans or extensions of credit, or investments, involving one-half of one percent or less of an insurer's admitted assets as of the thirty-first day of December next preceding shall not be deemed material for purposes of subsection 1 of this section.

4. Any person within an insurance holding company system subject to registration shall be required to provide complete and accurate information to an insurer, where such information is reasonably necessary to enable the insurer to comply with the provisions of sections 382.010 to 382.300.

(L. 1971 S.B. 101 §§ 13, 14, A.L. 1992 H.B. 1574, A.L. 2015 H.B. 50)



Section 382.120 Information to be kept current, when changes reported.

Effective 28 Aug 1993

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

382.120. Information to be kept current, when changes reported. — Each registered insurer shall keep current the information required to be disclosed in its registration statement by reporting all material changes or additions on amendment forms provided by the director within fifteen days after the end of the month in which it learns of each such change or addition, but, subject to section 382.210, each registered insurer shall so report all dividends and other distributions to shareholders promptly on the declaration thereof. No life or title insurer subject to registration under section 382.100 shall pay any dividend unless it has reported the dividend to the director:

(1) Within five days of its being declared; and

(2) At least ten days before it is paid.

(L. 1971 S.B. 101 § 15, A.L. 1993 H.B. 709)



Section 382.130 Termination of registration, when.

Effective 28 Aug 1971

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

382.130. Termination of registration, when. — The director shall terminate the registration of any insurer which demonstrates that it no longer is a member of an insurance holding company system.

(L. 1971 S.B. 101 § 16)



Section 382.140 Consolidated registration statements or amendments, when.

Effective 28 Aug 1971

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

382.140. Consolidated registration statements or amendments, when. — The director may require or allow two or more affiliated insurers subject to registration under the provisions of sections 382.010 to 382.300 to file a consolidated registration statement or consolidated reports amending their consolidated registration statement or their individual registration statements.

(L. 1971 S.B. 101 § 17)



Section 382.150 Registration for affiliates authorized.

Effective 28 Aug 1971

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

382.150. Registration for affiliates authorized. — The director may allow an insurer which is authorized to do business in this state and which is part of an insurance holding company system to register on behalf of any affiliated insurer which is required to register under section 382.100 and to file all information and material required to be filed under section 382.110.

(L. 1971 S.B. 101 § 18)



Section 382.160 Exemption from registration and reports, how and when.

Effective 28 Aug 2015

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

382.160. Exemption from registration and reports, how and when. — The provisions of sections 382.100 to 382.180 shall not apply to any insurer, information or transaction if and to the extent that the director by rule, regulation, or order shall exempt the same from such provisions.

(L. 1971 S.B. 101 § 19, A.L. 2015 H.B. 50)



Section 382.170 Disclaimer of affiliation, effect of.

Effective 28 Aug 2015

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

382.170. Disclaimer of affiliation, effect of. — Any person may file with the director a disclaimer of affiliation with any authorized insurer or the disclaimer may be filed by the insurer or any member of an insurance holding company system. The disclaimer shall fully disclose all material relationships and bases for affiliation between such person and such insurer as well as the basis for disclaiming such affiliation. A disclaimer of affiliation shall be deemed to have been granted unless the director, within thirty days following receipt of a complete disclaimer, notifies the filing party that the disclaimer is disallowed. In the event of disallowance, the disclaiming party may request an administrative hearing, which shall be granted. The disclaiming party shall be relieved of its duty to register under this section if approval of the disclaimer has been granted by the director or if the disclaimer is deemed to have been approved.

(L. 1971 S.B. 101 § 20, A.L. 2015 H.B. 50)



Section 382.175 Enterprise risk report, contents, filing of, due date.

Effective 28 Aug 2015

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

382.175. Enterprise risk report, contents, filing of, due date. — Upon request of the director, the ultimate controlling person of every insurer subject to registration shall file an annual enterprise risk report. The report shall be appropriate to the nature, scale, and complexity of the operations of the insurance holding company and shall, to the best of the ultimate controlling person's knowledge and belief, identify the material risks within the insurance holding company system, if any, that could pose enterprise risk to the insurer. The report shall be filed with the lead state insurance commissioner of the insurance holding company system as determined by procedures within the Financial Analysis Handbook adopted by the National Association of Insurance Commissioners. The first enterprise risk report shall be due and filed no later than May 1, 2016, and annually thereafter by the first day of May each year, unless the lead state insurance commissioner extends the time for filing for good cause shown.

(L. 2015 H.B. 50)



Section 382.180 Failure to file registration statement, summary, or enterprise risk report a violation.

Effective 28 Aug 2015

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

382.180. Failure to file registration statement, summary, or enterprise risk report a violation. — The failure to file a registration statement, summary of the registration statement, or enterprise risk filing required under sections 382.100 to 382.180 within the time specified for the filing is a violation of sections 382.100 to 382.180.

(L. 1971 S.B. 101 § 21, A.L. 2015 H.B. 50)



Section 382.190 Transactions with affiliates, how conducted.

Effective 28 Aug 2015

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

382.190. Transactions with affiliates, how conducted. — Material transactions by registered insurers with their affiliates are subject to the following standards:

(1) The terms shall be fair and reasonable;

(2) Charges or fees for services shall be reasonable;

(3) Expenses incurred and payment received shall be allocated to the insurer in conformity with customary insurance accounting practices consistently applied;

(4) The books, accounts and records of each party shall be maintained so as to clearly and accurately disclose the precise nature and details of the transactions including such accounting information as is necessary to support the reasonableness of the charges or fees to the respective parties;

(5) The insurer's surplus as regards policyholders following any dividends or distributions to shareholder affiliates shall be reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs; and

(6) Agreements for cost-sharing services and management shall include such provisions as required by the director by rule.

(L. 1971 S.B. 101 § 22, A.L. 1992 H.B. 1574, A.L. 2015 H.B. 50)



Section 382.195 Prohibited transactions, exceptions.

Effective 28 Aug 2015

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

382.195. Prohibited transactions, exceptions. — 1. The following transactions involving a domestic insurer and any person in its holding company system, including amendments or modifications of affiliate agreements previously filed under this section that are subject to any materiality standards contained in subdivisions (1) to (7) of this subsection, shall not be entered into unless the insurer has notified the director in writing of its intention to enter into such transaction at least thirty days prior thereto, or such shorter period as the director may permit, and the director has not disapproved it within such period:

(1) Sales, purchases, exchanges, loans, extensions of credit, or investments if such transactions are equal to or exceed, with respect to nonlife insurers, the lesser of three percent of the insurer's admitted assets or twenty-five percent of surplus as regards policyholders, or with respect to life insurers, three percent of the insurer's admitted assets, each as of the thirty-first day of December of the preceding year;

(2) Loans or extensions of credit to any person who is not an affiliate, where the insurer makes such loans or extensions of credit with agreement or understanding that the proceeds of such transactions, in whole or in substantial part, are to be used to make loans or extensions of credit to, to purchase assets of, or to make investments in, any affiliate of the insurer making such loans or extensions of credit provided such transactions are equal to or exceed, with respect to nonlife insurers, the lesser of three percent of the insurer's admitted assets or twenty-five percent of surplus as regards policyholders, or with respect to life insurers, three percent of the insurer's admitted assets; each as of the thirty-first day of December of the preceding year;

(3) Reinsurance agreements or modifications thereto, including:

(a) All reinsurance pooling agreements;

(b) Agreements in which the reinsurance premium or a change in the insurer's liabilities, or the projected reinsurance premium or a change in the insurer's liabilities in any of the next three years equals or exceeds five percent of the insurer's surplus as regards policyholders, as of the thirty-first day of December of the preceding year, including those agreements which may require as consideration the transfer of assets from an insurer to a nonaffiliate, if an agreement or understanding exists between the insurer and nonaffiliate that any portion of such assets will be transferred to one or more affiliates of the insurer;

(4) All management agreements, tax allocation agreements, service contracts, and all cost-sharing arrangements;

(5) Guarantees when made by a domestic insurer; provided, however, that a guarantee which is quantifiable as to amount is not subject to the notice requirements of this subdivision unless it exceeds the lesser of one-half of one percent of the insurer's admitted assets or ten percent of surplus as regards policyholders as of the thirty-first day of December next preceding. Further, all guarantees which are not quantifiable as to amount are subject to the notice requirements of this subdivision;

(6) Direct or indirect acquisitions or investments in a person that controls the insurer or in an affiliate of the insurer in an amount which, together with its present holding in such investments, exceeds two and one-half percent of the insurer's surplus to policyholders. Direct or indirect acquisitions or investments in subsidiaries acquired under section 382.020 or authorized under any other provision of this chapter or in nonsubsidiary insurance affiliates that are subject to the provisions of this chapter are exempt from such requirement; and

(7) Any material transactions, specified by regulation, which the director determines may adversely affect the interests of the insurer's policyholders.

­­

­

2. The provisions of subsection 1 of this section shall not be deemed to authorize or permit any transactions which, in the case of an insurer not a member of the same holding company system, would be otherwise contrary to law.

3. A domestic insurer shall not enter into transactions which are part of a plan or series of like transactions with persons within the insurance holding company system if the purpose of those separate transactions is to avoid the statutory threshold amount and thus avoid the review that would occur otherwise. If the director determines that such separate transactions were entered into over any twelve-month period for such purpose, the director may exercise his or her authority under section 382.265.

4. In reviewing transactions under subsection 1 of this section, the director shall consider whether the transactions comply with the standards set forth in section 382.190 and whether they may adversely affect the interest of policyholders.

5. The director shall be notified within thirty days of any investment of the domestic insurer in any one corporation if the total investment in the corporation by the insurance holding company system exceeds ten percent of the corporation's voting securities.

(L. 1992 H.B. 1574, A.L. 2015 H.B. 50)



Section 382.200 Reasonable surplus, how determined.

Effective 28 Aug 1992

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

382.200. Reasonable surplus, how determined. — For the purposes of sections 382.010 to 382.300 in determining whether an insurer's surplus as regards policyholders is reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs, the following factors, among others, shall be considered:

(1) The size of the insurer as measured by its assets, capital and surplus, reserves, premium writings, insurance in force and other appropriate criteria;

(2) The extent to which the insurer's business is diversified among the several lines of insurance;

(3) The number and size of risks insured in each line of business;

(4) The extent of the geographical dispersion of the insurer's insured risks;

(5) The nature and extent of the insurer's reinsurance program;

(6) The quality, diversification and liquidity of the insurer's investment portfolio;

(7) The recent past and projected future trend in the size of the insurer's investment portfolio;

(8) The surplus as regards policyholders maintained by other comparable insurers;

(9) The adequacy of the insurer's reserves; and

(10) The quality and liquidity of investments in subsidiaries made pursuant to sections 382.010 to 382.300. The director may treat any such investment as a disallowed asset for purposes of determining the adequacy of surplus as regards policyholders whenever in his judgment such investment so warrants.

(L. 1971 S.B. 101 § 23, A.L. 1992 H.B. 1574)



Section 382.210 Extraordinary dividend, notice of — payment from earned surplus, when — allowed, when.

Effective 28 Aug 2004

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

382.210. Extraordinary dividend, notice of — payment from earned surplus, when — allowed, when. — 1. No insurer subject to registration under section 382.100 shall pay any extraordinary dividend or make any other extraordinary distribution to its shareholders until thirty days after the director has received notice of the declaration thereof and has not within such period disapproved such payment, or the director has approved the payment within such thirty-day period. For purposes of this section, net income excludes net realized capital gains to the extent that realized capital gains exceed realized capital losses, and an extraordinary dividend or distribution includes any dividend or distribution of cash or other property, whose fair market value together with that of dividends or distributions made within the period of twelve consecutive months ending on the date on which the proposed dividends are scheduled for payment or distribution:

(1) For life, title, and property and casualty insurance companies, such amount exceeds the greater of ten percent of the insurer's surplus as regards policyholders as of the thirty-first day of December next preceding, or the net gain from operations of the insurer, if the insurer is a life insurer, or the net investment income, if the insurer is a title insurer, or the net income, if the insurer is a property and casualty insurer, for the twelve-month period ending the thirty-first day of December next preceding, but shall not include pro rata distributions of any class of the insurer's own securities;

(2) For all other insurers, such amount exceeds the lesser of ten percent of the insurer's surplus as regards policyholders as of the thirty-first day of December next preceding, or the net investment income for the twelve-month period ending the thirty-first day of December next preceding, but shall not include pro rata distributions of any class of the insurer's own securities.

2. A life, title, or property and casualty insurer subject to registration under section 382.100 may only pay a shareholder dividend from earned surplus. With the prior approval of the director, a dividend may be declared from other than earned surplus.

3. No life, title, or property and casualty insurer subject to registration under section 382.100 shall pay any extraordinary dividend unless, after the transaction is completed, the company's surplus as regards policyholders is reasonable in relation to the company's outstanding liabilities and adequate to its financial needs. In making this determination, the director shall use the factors found in section 382.200 and may consider:

(1) The quality of the company's earnings and the extent to which the reported earnings include extraordinary items; or

(2) The recent past and projected future trend in the company's surplus as regards policyholders.

4. Notwithstanding any other provision of law, an insurer may declare an extraordinary dividend or distribution which is conditional upon the director's approval thereof, and the declaration shall confer no rights upon shareholders until the director has approved the payment of the dividend or distribution, or the director has not disapproved the payment within the thirty-day period referred to above.

(L. 1971 S.B. 101 § 24, A.L. 1992 H.B. 1574, A.L. 1993 H.B. 709, A.L. 2004 H.B. 1198 merged with S.B. 1078)



Section 382.220 Director, powers of — insurer liable for examination costs.

Effective 28 Aug 2015

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

382.220. Director, powers of — insurer liable for examination costs. — 1. Subject to the limitation contained in this section and in addition to all the other powers with which the director is vested by law relating to the examination of insurers, the director may examine any insurer registered under the provisions of sections 382.100 to 382.180 and its affiliates to ascertain the financial condition of the insurer including the enterprise risk to the insurer by the ultimate controlling party, by any entity or combination of entities within the insurance holding company system, or by the insurance company system on a consolidated basis.

2. The director may order any insurer registered under sections 382.100 to 382.180 to produce such records, books, or other information papers in the possession of the insurer or its affiliates as are reasonably necessary to determine compliance with this chapter.

3. To determine compliance with this chapter, the director may order any insurer registered under sections 382.100 to 382.180 to produce information not in the possession of the insurer if the insurer is able to obtain access to such information under contractual relationships, statutory obligations, or other methods. In the event the insurer is unable to obtain the information requested by the director, the insurer shall provide the director with a detailed explanation of the reason that the insurer is unable to obtain the information and the identity of the holder of such information. Whenever it appears to the director that the detailed explanation is without merit, the director shall have the power to examine the insurer to determine compliance with this section pursuant to the director's authority under section 374.205 and this section.

4. The director may retain at the registered insurer's expense such attorneys, actuaries, accountants and other experts not otherwise a part of the director's staff as shall be reasonably necessary to assist in the conduct of the examination under this section. Any persons so retained shall be under the direction and control of the director and shall act in a purely advisory capacity.

5. Each registered insurer producing for examination records, books and papers pursuant to this section shall be liable for and shall pay the expense of such examination in accordance with the provisions of section 374.220.

6. In the event the insurer fails to comply with an order, the director shall have the power to examine the affiliates to obtain the information. The director shall have the power to issue subpoenas, administer oaths, and examine under oath any person for purposes of determining compliance with this section. Upon the failure or refusal of any person to obey a subpoena, the director may petition a court of competent jurisdiction, and upon proper showing, the court may enter an order compelling the witness to appear and testify or produce documentary evidence. Failure to obey the court order shall be punishable as contempt of court. Every person shall be obligated to attend as a witness at the place specified in the subpoena, when subpoenaed, anywhere within the state. He or she shall be entitled to the same fees and mileage, if claimed, as a witness in section 491.280, which fees, mileage, and actual expense, if any, necessarily incurred in securing the attendance of witnesses and their testimony, shall be itemized, charged against, and paid by the company being examined.

(L. 1971 S.B. 101 § 25, A.L. 1992 H.B. 1574, A.L. 2015 H.B. 50)



Section 382.225 Supervisory college, powers of director — insurer liable for expenses of director's participation in supervisory college.

Effective 28 Aug 2015

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

382.225. Supervisory college, powers of director — insurer liable for expenses of director's participation in supervisory college. — 1. With respect to any insurer registered under sections 382.100 to 382.180 and in accordance with subsection 3 of this section, the director shall also have the power to participate in a supervisory college for any domestic insurer that is part of an insurance holding company system with international operations in order to determine compliance by the insurer with this chapter. The powers of the director with respect to supervisory colleges include, but are not limited to, the following:

(1) Initiating the establishment of a supervisory college;

(2) Clarifying the membership and participation of other supervisors in the supervisory college;

(3) Clarifying the functions of the supervisory college and the role of other regulators including the establishment of a groupwide supervisor or host, who may be the director;

(4) Coordinating the ongoing activities of the supervisory college, including planning meetings, supervisory activities, and processes for information sharing; and

(5) Establishing a crisis management plan.

2. Each registered insurer subject to this section shall be liable for and shall pay the reasonable expenses of the director's participation in a supervisory college in accordance with subsection 3 of this section including reasonable travel expenses. For purposes of this section, a supervisory college may be convened as either a temporary or permanent forum for communication and cooperation between the regulators charged with the supervision of the insurer or its affiliates, and the director may establish a regular assessment to the insurer for the payment of such expenses.

3. In order to assess the business strategy, financial position, legal and regulatory position, risk exposure, risk management and governance processes, and as part of the examination of individual insurers in accordance with section 382.220, the director may participate in a supervisory college with other regulators charged with supervision of the insurer or its affiliates including other state, federal, and international regulatory agencies. The director may enter into agreements in accordance with subsection 3 of section 382.230 providing the basis for cooperation between the director and the other regulatory agencies and the activities of the supervisory college. Nothing in this section shall delegate to the supervisory college the authority of the director to regulate or supervise the insurer or its affiliates within the director's jurisdiction.

(L. 2015 H.B. 50)



Section 382.230 Certain information confidential, exception — private civil action, director not required to testify — permissible acts of the director.

Effective 28 Aug 2015

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

382.230. Certain information confidential, exception — private civil action, director not required to testify — permissible acts of the director. — 1. All information, documents and copies thereof in the possession or control of the director that are obtained by or disclosed to the director or any other person in the course of an examination or investigation made under section 382.220 and all information reported under subdivisions (13) and (14) of subsection 1 of section 382.050 and sections 382.100 to 382.210 shall be given confidential treatment and privileges; shall not be subject to the provisions of chapter 610; shall not be subject to subpoena; shall not be made public by the director, the National Association of Insurance Commissioners, or any other person, except to the chief insurance regulatory official of other states; and shall not be subject to discovery or admissible as evidence in any private civil action. However, the director is authorized to use the documents, materials, or other information in furtherance of any regulatory or legal action brought as a part of the director's official duties. The director shall not otherwise make the documents, materials, or other information public without the prior written consent of the insurer to which it pertains unless the director, after giving the insurer and its affiliates who would be affected thereby, notice and opportunity to be heard, determines that the interests of policyholders, shareholders or the public will be served by the publication thereof, in which event the director may publish all or any part thereof in such manner as he or she may deem appropriate.

2. Neither the director nor any person who receives documents, materials, or other information while acting under the authority of the director or with whom such documents, materials, or other information is shared under sections 382.010 to 382.300 shall be permitted or required to testify in any private civil action concerning any confidential documents, materials, or other information subject to subsection 1 of this section.

3. In order to assist in the performance of the director's duties, the director:

(1) May share documents, materials, or other information including the confidential and privileged documents, materials, or other information subject to subsection 1 of this section with other state, federal, and international financial regulatory agencies, with the National Association of Insurance Commissioners and its affiliates and subsidiaries, and with state, federal, and international law enforcement authorities including members of any supervisory college described in section 382.225; provided that the recipient agrees in writing to maintain the confidentiality and privileged status of such documents, materials, or other information, and has verified in writing the legal authority to maintain confidentiality;

(2) Notwithstanding the provisions of subsection 1 of this section and subdivision (1) of this subsection, may share confidential and privileged documents, materials, or other information reported under section 382.175 only with the directors of states having statutes or regulations substantially similar to subsection 1 of this section and who have agreed in writing not to disclose such information;

(3) May receive documents, materials, or other information including otherwise confidential and privileged documents, materials, or information from the National Association of Insurance Commissioners and its affiliates and subsidiaries and from regulatory and law enforcement officials of other foreign or domestic jurisdictions, and shall maintain as confidential or privileged any documents, materials, or other information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material, or other information; and

(4) Shall enter into a written agreement with the National Association of Insurance Commissioners governing sharing and use of information provided under sections 382.010 to 382.300 consistent with this subsection that shall:

(a) Specify procedures and protocols regarding the confidentiality and security of information shared with the National Association of Insurance Commissioners and its affiliates and subsidiaries under sections 382.010 to 382.300 including procedures and protocols for sharing by the National Association of Insurance Commissioners with other state, federal, and international regulators;

(b) Specify that ownership of information shared with the National Association of Insurance Commissioners and its affiliates and subsidiaries under sections 382.010 to 382.300 remains with the director and that the National Association of Insurance Commissioners'* use of such information is subject to the direction of the director;

(c) Require prompt notice to be given to an insurer whose confidential information in the possession of the National Association of Insurance Commissioners under sections 382.010 to 382.300 is subject to a request or subpoena to the National Association of Insurance Commissioners for disclosure or production; and

(d) Require the National Association of Insurance Commissioners and its affiliates and subsidiaries to consent to intervention by an insurer in any judicial or administrative action in which the National Association of Insurance Commissioners and its affiliates and subsidiaries may be required to disclose confidential information about the insurer shared with the National Association of Insurance Commissioners and its affiliates and subsidiaries under sections 382.010 to 382.300.

4. The sharing of information by the director under sections 382.010 to 382.300 shall not constitute a delegation of regulatory or rulemaking authority, and the director is solely responsible for the administration, execution, and enforcement of the provisions of sections 382.010 to 382.300.

5. No waiver of any applicable privilege or claim of confidentiality in the documents, materials, or other information shall occur as a result of disclosure of such documents, materials, or other information to the director under this section or as a result of sharing as authorized in sections 382.010 to 382.300.

6. Documents, materials, or other information in the possession or control of the National Association of Insurance Commissioners under sections 382.010 to 382.300 shall be confidential by law and privileged, shall not be subject to disclosure under chapter 610, shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action.

(L. 1971 S.B. 101 § 26, A.L. 1992 H.B. 1574, A.L. 2015 H.B. 50)

*Word "Commissioner's" appears in original rolls.



Section 382.240 Rules and regulations, how issued.

Effective 28 Aug 1971

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

382.240. Rules and regulations, how issued. — The director may, upon notice and opportunity for all interested persons to be heard, issue such rules, regulations, and orders as are necessary to carry out the provisions of sections 382.010 to 382.300.

(L. 1971 S.B. 101 § 27)



Section 382.250 Injunction, when authorized.

Effective 28 Aug 1971

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

382.250. Injunction, when authorized. — Whenever it appears to the director that any insurer or any director, officer, employee or agent thereof has committed or has threatened to commit a violation of sections 382.010 to 382.300 or of any rule, regulation, or order issued by the director pursuant to sections 382.010 to 382.300, the director may apply to the circuit court for the county in which the principal office of the insurer is located or to the circuit court for Cole County for an order enjoining the insurer or the director, officer, employee or agent thereof from violating or continuing to violate sections 382.010 to 382.300 or any such rule, regulation or order, and for such other equitable relief as the nature of the case and the interests of the insurer's policyholders, creditors, shareholders, or the public may require.

(L. 1971 S.B. 101 § 28)



Section 382.260 Illegally acquired securities, how treated — impending illegal acquisitions, injunctive relief — ownership of securities, where.

Effective 28 Aug 1983

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

382.260. Illegally acquired securities, how treated — impending illegal acquisitions, injunctive relief — ownership of securities, where. — 1. No security which is the subject of any agreement or arrangement regarding acquisition, or which is acquired or to be acquired, in contravention of the provisions of sections 382.010 to 382.300 or of any rule, regulation or order issued by the director pursuant to sections 382.010 to 382.300 may be voted at any shareholders' meeting, or may be counted for quorum purposes, and any action of shareholders requiring the affirmative vote of a percentage of shares may be taken as though such securities were not issued and outstanding; but no action taken at any such meeting shall be invalidated by the voting of such securities, unless the action would materially affect control of the insurer or unless the courts of this state have so ordered. If an insurer or the director has reason to believe that any security of the insurer has been or is about to be acquired in contravention of the provisions of sections 382.010 to 382.300 or of any rule, regulation or order issued by the director pursuant to sections 382.010 to 382.300, the insurer or the director may apply to the circuit court for Cole County or to the circuit court for the county in which the insurer has its principal place of business to enjoin any offer, request, invitation, agreement or acquisition made in contravention of sections 382.010 to 382.300, or any rule, regulation, or order issued by the director under the provisions of sections 382.010 to 382.300, to enjoin the voting of any security so acquired, to void any vote of such security already cast at any meeting of shareholders, and for such other equitable relief as the nature of the case and the interests of the insurer's policyholders, creditors and shareholders or the public may require.

2. In any case where a person has acquired or is proposing to acquire any voting securities in violation of sections 382.010 to 382.300 or any rule, regulation or order issued by the director pursuant to sections 382.010 to 382.300, the circuit court for Cole County or the circuit court for the county in which the insurer has its principal place of business may on such notice as the court deems appropriate upon the application of the insurer or the director, seize or sequester any voting securities of the insurer owned directly or indirectly by such person, and may issue such orders with respect thereto as may be appropriate to effectuate the provisions of sections 382.010 to 382.300.

3. Notwithstanding any other provisions of law, for the purposes of sections 382.010 to 382.300 the situs of the ownership of the securities of domestic insurers shall be deemed to be in this state.

(L. 1971 S.B. 101 § 29, A.L. 1983 H.B. 633 merged with S.B. 333)



Section 382.265 Penalties, certain actions.

Effective 28 Aug 1992

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

382.265. Penalties, certain actions. — 1. Any insurer failing, without just cause, to file any registration statement as required in this section shall be required, after notice and hearing, to pay an administrative penalty of five hundred dollars for each day's delay, to be recovered by the director, and the penalty so recovered shall be paid to the state treasurer for deposit to the general revenue fund of this state. The maximum penalty under this section is fifty thousand dollars. The director may reduce the penalty if the insurer demonstrates to the director that the imposition of the penalty would constitute a financial hardship to the insurer.

2. Every director or officer of an insurance holding company system who knowingly violates, participates in, or assents to, or who knowingly shall permit any of the officers or agents of the insurer to engage in transactions or make investments which have not been properly reported or submitted pursuant to section 382.100, 382.195, or 382.210, or which violate this section, shall pay, in their individual capacity, an administrative penalty of not more than one hundred dollars per violation, after notice and hearing before the director. In determining the amount of the administrative penalty, the director shall take into account the appropriateness of the forfeiture with respect to the gravity of the violation, the history of previous violations, and such other matters as justice may require.

3. Whenever it appears to the director that any insurer subject to sections 382.010 to 382.300 or any director, officer, employee or agent thereof has engaged in any transaction or entered into a contract which is subject to section 382.190, 382.195, 382.200 or 382.210 and which would not have been approved had such approval been requested, the director may order the insurer to cease and desist immediately any further activity under that transaction or contract. After notice and hearing the director may also order the insurer to void any such contracts and restore the status quo if such action is in the best interest of the policyholders, creditors or the public.

(L. 1992 H.B. 1574)



Section 382.270 Criminal proceedings, when and where commenced, penalty.

Effective 28 Aug 1971

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

382.270. Criminal proceedings, when and where commenced, penalty. — Whenever it appears to the director that any insurer or any director, officer, employee or agent thereof has committed a willful violation of sections 382.010 to 382.300, the director may cause criminal proceedings to be instituted in the circuit court for the county in which the principal office of the insurer is located or if such insurer has no such office in the state, then by the attorney general against such insurer or the responsible director, officer, employee or agent thereof. Any insurer which is convicted of willfully violating sections 382.010 to 382.300 may be fined not more than ten thousand dollars. Any individual who is convicted of willfully violating sections 382.010 to 382.300 may be fined not more than three thousand dollars, or if such willful violation involves the deliberate perpetration of a fraud upon the director, he may be imprisoned for not more than two years or by both such fine and imprisonment.

(L. 1971 S.B. 101 § 30)



Section 382.275 False reports, filing of, penalty.

Effective 01 Jan 2017, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

382.275. False reports, filing of, penalty. — Any officer, director, or employee of an insurance holding company system who knowingly subscribes to or makes or causes to be made any false statements or false reports or false filings with the intent to deceive the director in the performance of his duties under this chapter, upon conviction thereof, shall be guilty of a class E felony. Any fines imposed shall be paid by the officer, director, or employee in his individual capacity.

(L. 1992 H.B. 1574, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 382.277 Violation, basis for disapproving dividends or distributions and placing insurer under order of suspension.

Effective 28 Aug 2015

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

382.277. Violation, basis for disapproving dividends or distributions and placing insurer under order of suspension. — Whenever it appears to the director that any person has committed a violation of sections 382.040 to 382.090 and the violation prevents the full understanding of the enterprise risk to the insurer by affiliates or by the insurance holding company system, the violation may serve as an independent basis for disapproving dividends or distributions and for placing the insurer under an order of suspension in accordance with section 375.1160.

(L. 2015 H.B. 50)



Section 382.278 Inapplicability of certain provisions to certain holding companies.

Effective 28 Aug 2015

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

382.278. Inapplicability of certain provisions to certain holding companies. — The provisions of subdivisions (13) and (14) of subsection 1 of section 382.050, subdivision (5) of subsection 1 of section 382.110, and sections 382.175 and 382.220 shall not apply to an insurance holding company or its affiliates if the insurance company affiliates of such insurance holding company had total premiums, direct and ceded, of less than one hundred fifty million dollars in the preceding year and such insurance holding company certifies in writing to the director that more than twenty-five percent of the employees of its affiliates, not including insurance affiliates or the holding company itself, are engaged in agricultural operations.

(L. 2015 H.B. 50)



Section 382.280 Director to take possession, when.

Effective 28 Aug 1971

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

382.280. Director to take possession, when. — Whenever it appears to the director that any person has committed a violation of sections 382.010 to 382.300 which so impairs the financial condition of a domestic insurer as to threaten insolvency or make the further transaction of business by it hazardous to its policyholders, creditors, shareholders or the public, then the director may proceed as provided by law to take possession of the property of such domestic insurer and to conduct the business thereof.

(L. 1971 S.B. 101 § 31)



Section 382.285 Liquidation or rehabilitation, effects — maximum amount recoverable — liability, parent company, when.

Effective 28 Aug 1992

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

382.285. Liquidation or rehabilitation, effects — maximum amount recoverable — liability, parent company, when. — 1. If an order for liquidation or rehabilitation of a domestic insurer has been entered, the receiver appointed under such order shall have a right to recover on behalf of the insurer, from any parent corporation or holding company or person or affiliate who otherwise controlled the insurer, the amount of distributions, other than distributions of shares of the same class of stock, paid by the insurer on its capital stock, or any payment in the form of a bonus, termination settlement or extraordinary lump sum salary adjustment made by the insurer or its subsidiary to a director, officer or employee, where the distribution or payment is made at any time during the one year preceding the petition for liquidation, conservation or rehabilitation, as the case may be, subject to the limitations of subsections 2, 3, and 4 of this section.

2. No such distribution shall be recoverable if the parent or affiliate shows that when paid such distribution was lawful and reasonable, and that the insurer did not know and could not have reasonably known that such distribution might adversely affect the ability of the insurer to fulfill its contractual obligations.

3. Any person who was a parent corporation or holding company or a person who otherwise controlled the insurer or affiliate at the time such distributions were paid shall be liable up to the amount of distributions or payments under subsection 1 of this section such person received. Any person who otherwise controlled the insurer at the time such distributions were declared shall be liable up to the amount of distributions he would have received if they had been paid immediately. If two or more persons are liable with respect to the same distributions, they shall be jointly and severally liable.

4. The maximum amount recoverable under this subsection shall be the amount needed in excess of all other available assets of the impaired or insolvent insurer to pay the contractual obligations of the impaired or insolvent insurer and to reimburse any guaranty funds.

5. To the extent that any person liable under subsection 3 of this section is insolvent or otherwise fails to pay claims due from it pursuant to such subsection, its parent corporation or holding company or person who otherwise controlled it at the time the distribution was paid shall be jointly and severally liable for any resulting deficiency in the amount recovered from such parent corporation or holding company or person who otherwise controlled it.

(L. 1992 H.B. 1574)



Section 382.290 Revocation of insurer's license, when.

Effective 28 Aug 1971

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

382.290. Revocation of insurer's license, when. — Whenever it appears to the director that any person has committed a violation of sections 382.010 to 382.300 which makes the continued operation of an insurer contrary to the interests of policyholders or the public, the director may, after giving notice and an opportunity to be heard, determine to suspend, revoke or refuse to renew such insurer's license or authority to do business in this state for such period as he finds is required for the protection of policyholders or the public. Any such determination shall be accompanied by specific findings of fact and conclusions of law.

(L. 1971 S.B. 101 § 32)



Section 382.300 Appeals from director's action, procedure.

Effective 28 Aug 1971

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

382.300. Appeals from director's action, procedure. — 1. Any person aggrieved by any act, determination, rule, regulation, order or any other action of the director pursuant to sections 382.010 to 382.300 may appeal therefrom to the circuit court for Cole County. The court shall conduct its review without a jury and by trial de novo, but if all parties, including the director, so stipulate, the review shall be confined to the record. Portions of the records may be introduced by stipulation into evidence in a trial de novo as to those parties so stipulating.

2. The filing of an appeal pursuant to this section shall stay the application of any rule, regulation, order or other action of the director to the appealing party unless the court, after giving such party notice and an opportunity to be heard, determines that such a stay would be detrimental to the interests of policyholders, shareholders, creditors or the public.

3. Any person aggrieved by any failure of the director to act or make a determination required by sections 382.010 to 382.300 may petition the circuit court for Cole County for a writ in the nature of a mandamus or a peremptory mandamus directing the director to act or make the determination forthwith.

(L. 1971 S.B. 101 § 33)



Section 382.302 Disposal of assets or insurer, notice to director — powers of director — voidable when — effect.

Effective 28 Aug 1991

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

382.302. Disposal of assets or insurer, notice to director — powers of director — voidable when — effect. — 1. The language and terms used in this section shall be interpreted subject to the definitions contained in section 382.010, unless otherwise indicated. The terms "insolvent", "insolvency" and "receiver" shall be interpreted subject to the definitions contained in section 375.1152.

2. No person who controls any insurer shall transfer, convey or dispose of such insurer or of all or a substantial portion of his other assets without notifying the director prior to such disposition of his intention to dispose of such insurer or such assets and until the insurer has been examined pursuant to this section and the director approves such transfer, conveyance or disposal. Upon such notification, the director shall cause an examination to be made of the insurer and its affiliates to ascertain the financial condition of the insurer. The director shall review the records, books and other papers of the insurer and shall consider, at minimum, the factors contained in section 382.200, when determining the financial condition of the insurer. The director may petition any court of competent jurisdiction to enjoin any activity of any person or the insurer or its affiliates which impedes or interferes with the authority of the director to conduct the examination required by this subsection, prior to the transfer, conveyance or disposition of the assets. As used in this subsection, the term "substantial" shall refer to a transfer, conveyance or disposition of any assets of the person, after which the person will own assets of a total value which equals or is less than the total value of the assets of the insurer and the insurer's subsidiaries prior to the time of the intended transfer, conveyance or disposition.

3. A transfer, conveyance or disposal of an insurer or of assets which is made in derogation of subsection 2 of this section is voidable, at the election of the director, by an action brought in any court of competent jurisdiction or the circuit court of Cole County within five years of the date that the transaction was completed. Any person who receives any assets of the insurer as a result of such transfer, conveyance or disposal shall be personally liable to any receiver for the value of the assets received and the costs of recovering such assets.

4. No insurer subject to registration pursuant to section 382.100, or any person who controls any insurer, shall pay any dividend in cash, in property, or in shares of stock of the person, the insurer, or any other affiliate of the person or insurer, at any time that the insurer or any subsidiary of the insurer which is authorized to do an insurance business in this or any other state, is insolvent. Any person who receives a dividend paid in violation of this subsection shall be personally liable to any receiver appointed pursuant to this section and sections 375.1150 to 375.1246 and sections 374.216 and 374.217, with respect to the insurer, for benefit of the receivership, and to the insurer, for the full amount of the dividend unlawfully paid to that person, with interest thereon from the time that the dividend was unlawfully paid. If a dividend is distributed to the shareholders of a corporation which in turn had received a dividend from the insurer, the persons who received a dividend from the corporation shall be liable in the place and stead of the corporation. Any action pursuant to this subsection may be brought at any time within ten years of the payment of the dividend.

(L. 1991 H.B. 385, et al. § 110)



Section 382.400 Definitions.

Effective 28 Aug 2009

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

382.400. Definitions. — As used in sections 382.400 to 382.409, the following terms mean:

(1) "Accredited state", a state in which the insurance department or regulatory agency has qualified as meeting the minimum financial regulatory standards promulgated and established from time to time by the National Association of Insurance Commissioners;

(2) "Control" or "controlled" has the meaning prescribed by section 382.010;

(3) "Controlled insurer", a licensed insurer which is controlled, directly or indirectly, by a producer;

(4) "Controlling producer", a producer who, directly or indirectly, controls an insurer;

(5) "Licensed insurer" or "insurer", any person, firm, association or corporation duly licensed to transact a property or casualty insurance business in this state. The following are not licensed insurers for the purposes of sections 382.400 to 382.410*:

(a) All risk retention groups as defined in the federal Superfund Amendments Reauthorization Act of 1986, as amended, and the federal Risk Retention Act, 15 U.S.C. Section 3901, et seq., as amended, and sections 375.1080 to 375.1105;

(b) All residual market pools and joint underwriting authorities or associations; and

(c) All captive insurers. For the purposes of sections 382.400 to 382.410*, "captive insurers" are insurance companies owned by another organization whose exclusive purpose is to insure risks of the parent organization and affiliated companies or, in the case of groups and associations, insurance organizations owned by the insureds whose exclusive purpose is to insure risks to member organizations and group members and their affiliates;

(6) "Producer", an insurance broker or brokers or any other person, firm, association, or corporation, when, for any compensation, commission, or other thing of value, the person, firm, association, or corporation acts or aids in any manner in soliciting, negotiating, or procuring the making of an insurance contract on behalf of an insured other than the person, firm, association, or corporation.

(L. 1992 H.B. 1574 § 7, A.L. 2009 H.B. 577)

*Section 382.410 was repealed by S.B. 613 Revision § A, 2007.



Section 382.402 Applicability of law.

Effective 28 Aug 2009

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

382.402. Applicability of law. — Sections 382.400 to 382.409 shall apply to licensed insurers either domiciled in this state or domiciled in a state that is not an accredited state having in effect laws substantially similar to the provisions of sections 382.400 to 382.409. All provisions of this chapter, to the extent they are not superseded by sections 382.400 to 382.409, shall continue to apply to all parties within holding company systems subject to sections 382.400 to 382.409.

(L. 1992 H.B. 1574 § 8, A.L. 2009 H.B. 577)



Section 382.405 Degree of control required, provisions applicable, exemptions — contract between producer and insurer, requirements — insurer to have audit committee, members, purpose — loss ratios, report to director, contents.

Effective 28 Aug 2009

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

382.405. Degree of control required, provisions applicable, exemptions — contract between producer and insurer, requirements — insurer to have audit committee, members, purpose — loss ratios, report to director, contents. — 1. (1) The provisions of this section shall apply if in any calendar year the aggregate amount of gross written premium on business placed with a controlled insurer by controlling producer is equal to or greater than five percent of the admitted assets of the controlled insurer, as reported in the controlled insurer's quarterly statement filed as of September thirtieth of the prior year.

(2) Notwithstanding the provisions of subdivision (1) of this subsection, the provisions of this section shall not apply if:

(a) The controlling producer:

a. Places insurance only with the controlled insurer, or only with the controlled insurer and a number of members of the controlled insurer's holding company system, or the controlled insurer's parent, affiliate or subsidiary and receives no compensation based upon the amount of premiums written in connection with such insurance; and

b. Accepts insurance placements only from nonaffiliated subproducers, and not directly from insureds; and

(b) The controlled insurer, except for insurance business written through a residual market facility such as the joint underwriting association prescribed by section 303.200, accepts insurance business only from a controlling producer, a producer controlled by the controlled insurer, or a producer that is a subsidiary of the controlled insurer.

2. A controlled insurer shall not accept business from a controlling producer and a controlling producer shall not place business with a controlled insurer unless there is a written contract between the controlling producer and the insurer specifying the responsibilities of each party, which contract has been approved by the board of directors of the insurer and contains the following minimum provisions:

(1) The controlled insurer may terminate the contract for cause, upon written notice to the controlling producer. The controlled insurer shall suspend the authority of the controlling producer to write business during the pendency of any dispute regarding the cause for the termination;

(2) The controlling producer shall render accounts to the controlled insurer detailing all material transactions, including information necessary to support all commissions, charges and other fees received by, or owing to, the controlling producer;

(3) The controlling producer shall remit all funds due under the terms of the contract to the controlled insurer on at least a monthly basis. The due date shall be fixed so that premiums or installments thereof collected shall be remitted no later than ninety days after the effective date of any policy placed with the controlled insurer under the contract;

(4) All funds collected for the controlled insurer's account shall be held by the controlling producer in a fiduciary capacity, in one or more appropriately identified bank accounts in banks that are members of the Federal Reserve System, in accordance with the provisions of applicable insurance law; however, funds of a controlling producer not required to be licensed in this state shall be maintained in compliance with the requirements of the controlling producer's domiciliary jurisdiction;

(5) The controlling producer shall maintain separately identifiable records of business written for the controlled insurer;

(6) The contract shall not be assigned in whole or in part by the controlling producer;

(7) The controlled insurer shall provide the controlling producer with its underwriting standards, rules and procedures, manuals setting forth the rates to be charged, and the conditions for the acceptance or rejection of risks. The controlling producer shall adhere to the standards, rules, procedures, rates and conditions. The standards, rules, procedures, rates and conditions shall be the same as those applicable to comparable business placed with the controlled insurer by a producer other than the controlling producer;

(8) The rates and terms of the controlling producer's commissions, charges or other fees and the purposes for those charges or fees. The rates of the commissions, charges and other fees shall be no greater than those applicable to comparable business placed with the controlled insurer by producers other than controlling producers. For purposes of this subdivision and subdivision (7) of this subsection, examples of comparable business includes the same lines of insurance, same kinds of insurance, same kinds of risks, similar policy limits, and similar quality of business;

(9) If the contract provides that the controlling producer, on insurance business placed with the insurer, is to be compensated contingent upon the insurer's profits on that business, then such compensation shall not be determined and paid until at least five years after the premiums on liability insurance are earned and at least one year after the premiums are earned on any other insurance. In no event shall the commissions be paid until the adequacy of the controlled insurer's reserves on remaining claims has been independently verified pursuant to subsection 1 of this section;

(10) A limit on the controlling producer's writings in relation to the controlled insurer's surplus and total writings. The insurer may establish a different limit for each line or subline of business. The controlled insurer shall notify the controlling producer when the applicable limit is approached and shall not accept business from the controlling producer if the limit is reached. The controlling producer shall not place business with the controlled insurer if it has been notified by the controlled insurer that the limit has been reached; and

(11) The controlling producer may negotiate but shall not bind reinsurance on behalf of the controlled insurer, except that the controlling producer may bind facultative reinsurance contracts pursuant to obligatory facultative agreements if the contract with the controlled insurer contains underwriting guidelines including, but both reinsurance assumed and ceded, a list of reinsurers with which such automatic agreements are in effect, the coverages and amounts or percentages that may be reinsured and commission schedules.

3. Every controlled insurer shall have an audit committee of the board of directors composed of independent directors. The audit committee shall annually meet with management, the insurer's independent certified public accountants, and an independent casualty actuary or other independent loss reserve specialist acceptable to the director to review the adequacy of the insurer's loss reserves.

4. (1) In addition to any other required loss reserve certification, the controlled insurer shall annually, on April first of each year, file with the director an opinion of an independent casualty actuary, or such other independent loss reserve specialist acceptable to the director, reporting loss ratios for each line of business written and attesting to the adequacy of loss reserves established for losses incurred and outstanding as of year-end, including incurred but not reported, on business placed by the producer; and

(2) The controlled insurer shall annually report to the director the amount of commissions paid to the producer, the percentage such amount represents of the net premiums written and comparable amounts and percentage paid to noncontrolling producers for placements of the same kinds of insurance.

(L. 1992 H.B. 1574 § 9, A.L. 2009 H.B. 577)



Section 382.407 Notice to insured, producer to provide, contents.

Effective 28 Aug 2009

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

382.407. Notice to insured, producer to provide, contents. — The producer, prior to the effective date of the policy, shall deliver written notice to the prospective insured disclosing the relationship between the producer and the controlled insurer, except that if the business is placed through a subproducer who is not a controlling producer, the controlling producer shall retain in his records a signed commitment from the subproducer that the subproducer is aware of the relationship between the insurer and the producer and that the subproducer has or will notify the insured.

(L. 1992 H.B. 1574 § 10, A.L. 2009 H.B. 577)



Section 382.409 Noncompliance with law, powers of director — receiver in liquidation, powers.

Effective 28 Aug 2009

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

382.409. Noncompliance with law, powers of director — receiver in liquidation, powers. — 1. (1) If the director believes that the controlling producer or any other person has not materially complied with sections 382.400 to 382.410*, or any regulation or order promulgated hereunder, after notice and opportunity to be heard, the director may order the controlling producer to cease placing business with the controlled insurer; and

(2) If it was found that because of such material noncompliance that the controlled insurer or any policyholder thereof has suffered any loss or damage, the director may maintain a civil action or intervene in an action brought by or on behalf of the insurer or policyholder for recovery of compensatory damages for the benefit of the insurer or policyholder or other appropriate relief.

2. If an order of liquidation or rehabilitation of the controlled insurer has been entered pursuant to sections 375.1150 to 375.1246, and the receiver appointed under that order believes that the controlling producer or any other person has not materially complied with sections 382.400 to 382.410*, or any regulation or order promulgated hereunder, and the insurer suffered any loss or damage therefrom, the receiver may maintain a civil action for recovery of damages or other appropriate sanctions for the benefit of the insurer.

3. Nothing contained in this section shall affect the right of the director to impose any other penalties provided for by law.

4. Nothing contained in this section is intended to or shall in any manner alter or affect the rights of policyholders, claimants, creditors or other third parties.

(L. 1992 H.B. 1574 § 11, A.L. 2009 H.B. 577)

*Section 382.410 was repealed by S.B. 613 Revision § A, 2007.



Section 382.500 Applicability — findings of general assembly.

Effective 01 Jan 2016, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

382.500. Applicability — findings of general assembly. — 1. The provisions of sections 382.500 to 382.550 shall apply to all insurers domiciled in this state that are not exempt under section 382.525.

2. The general assembly finds and declares that an own risk and solvency assessment (ORSA) summary report contains confidential and sensitive information related to an insurer or insurance group's identification of risks material and relevant to the insurer or insurance group filing such report. Such information includes proprietary and trade secret information that has the potential for harm and competitive disadvantage to the insurer or insurance group if such information is made public. An ORSA summary report shall be a confidential document filed with the director, shall be shared only as stated in sections 382.500 to 382.550 to assist the director in the performance of the director's duties, and shall not be subject to public disclosure.

(L. 2015 H.B. 50)

Effective 1-01-16



Section 382.505 Definitions.

Effective 01 Jan 2016, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

382.505. Definitions. — As used in sections 382.500 to 382.550, the following terms shall mean:

(1) "Director", the director of the department of insurance, financial institutions and professional registration;

(2) "Insurance group", those insurers and affiliates included within an insurance holding company system as defined in sections 382.010 to 382.300;

(3) "Insurer", the same meaning as such term is defined in section 382.010; except that, insurer shall not include agencies, authorities, or instrumentalities of the United States, its possessions and territories, the Commonwealth of Puerto Rico, the District of Columbia, or a state or political subdivision of a state;

(4) "NAIC", the National Association of Insurance Commissioners;

(5) "Own risk and solvency assessment" or "ORSA", a confidential internal assessment appropriate to the nature, scale, and complexity of an insurer or insurance group conducted by such insurer or insurance group of the material and relevant risks associated with the insurer's or insurance group's current business plan, and the sufficiency of capital resources to support such risks;

(6) "ORSA guidance manual", the current version of the Own Risk and Solvency Assessment Guidance Manual developed and adopted by the National Association of Insurance Commissioners (NAIC), as amended. A change in the ORSA guidance manual shall be effective on January first following the calendar year in which the changes have been adopted by the NAIC;

(7) "ORSA summary report", a confidential high-level summary of an insurer's or insurance group's own risk and solvency assessment.

(L. 2015 H.B. 50)

Effective 1-01-16



Section 382.510 Risk management framework to be maintained.

Effective 01 Jan 2016, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

382.510. Risk management framework to be maintained. — An insurer shall maintain a risk management framework to assist the insurer with identifying, assessing, monitoring, managing, and reporting on its material and relevant risks. Such requirement may be satisfied if the insurance group of which the insurer is a member maintains a risk management framework applicable to the operations of the insurer.

(L. 2015 H.B. 50)

Effective 1-01-16



Section 382.515 ORSA to be conducted, when.

Effective 01 Jan 2016, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

382.515. ORSA to be conducted, when. — Subject to the provisions of section 382.525, an insurer or the insurance group of which the insurer is a member shall conduct an ORSA consistent with a process comparable to the ORSA guidance manual. An ORSA shall be conducted no less than annually and additionally at any time when there are significant changes to the risk profile of the insurer or the insurance group of which the insurer is a member, as determined by the insurer or the insurance group.

(L. 2015 H.B. 50)

Effective 1-01-16



Section 382.520 ORSA summary report required, when, contents.

Effective 01 Jan 2016, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

382.520. ORSA summary report required, when, contents. — 1. Upon the director's request and no more than once each year, an insurer shall submit to the director an ORSA summary report or any combination of reports that together contain the information described in the ORSA guidance manual applicable to the insurer and to the insurance group of which the insurer is a member. Notwithstanding any request from the director, if the insurer is a member of an insurance group, the insurer shall submit the report or reports required under this subsection if the director is the lead state regulator of the insurance group as determined by the procedures within the Financial Analysis Handbook adopted by the National Association of Insurance Commissioners.

2. The report or reports shall include a signature of the insurer's or insurance group's chief risk officer or other executive having responsibility for the oversight of the insurer's enterprise risk management process attesting to the best of his or her belief and knowledge that the insurer applies the enterprise risk management process described in the ORSA summary report and that a copy of the report has been provided to the insurer's board of directors or the appropriate committee thereof.

3. An insurer may comply with subsection 1 of this section by providing the most recent and substantially similar report or reports provided by the insurer or another member of an insurance group of which the insurer is a member to the director of another state or to a supervisor or regulator of a foreign jurisdiction if such report or reports provide information that is comparable to the information described in the ORSA guidance manual. Any such report or reports in a language other than English shall be accompanied by a translation of such report or reports into the English language.

(L. 2015 H.B. 50)

Effective 1-01-16



Section 382.525 Exemptions — waiver — ORSA required, when.

Effective 01 Jan 2016, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

382.525. Exemptions — waiver — ORSA required, when. — 1. An insurer shall be exempt from the requirements of sections 382.500 to 382.550 if:

(1) The insurer has annual direct written and unaffiliated assumed premium, including international direct and assumed premium but excluding premiums reinsured with the Federal Crop Insurance Corporation and Federal Flood Program, of less than five hundred million dollars; and

(2) The insurance group of which the insurer is a member has annual direct written and unaffiliated assumed premium, including international direct and assumed premium but excluding premiums reinsured with the Federal Crop Insurance Corporation and the Federal Flood Program, of less than one billion dollars.

2. If an insurer qualifies for exemption under subdivision (1) of subsection 1 of this section, but the insurance group of which the insurer is a member does not qualify for exemption under subdivision (2) of subsection 1 of this section, the ORSA summary report that may be required under section 382.520 shall include every insurer within the insurance group. Such requirement may be satisfied by the submission of more than one ORSA summary report for any combination of insurers, provided any combination of reports includes every insurer within the insurance group.

3. If an insurer does not qualify for exemption under subdivision (1) of subsection 1 of this section, but the insurance group of which the insurer is a member qualifies for exemption under subdivision (2) of subsection 1 of this section, the only ORSA summary report that may be required under section 382.520 is the report applicable to such insurer.

4. An insurer that does not qualify for exemption under subsection 1 of this section may apply to the director for a waiver from the requirements of sections 382.500 to 382.550 based upon unique circumstances. In deciding whether to grant the insurer's request for waiver, the director may consider the type and volume of business written, ownership and organizational structure, and any other factor the director considers relevant to the insurer or insurance group of which the insurer is a member. If the insurer is part of an insurance group with insurers domiciled in more than one state, the director shall coordinate with the lead state director or regulator and with the other domiciliary state directors or regulators in considering whether to grant the insurer's request for a waiver.

5. Notwithstanding the exemptions in this section, the director may require that an insurer maintain a risk management framework, conduct an ORSA, and file an ORSA summary report:

(1) Based on unique circumstances, including but not limited to the type and volume of business written, ownership and organization structure, federal agency requests, and international supervisor requests;

(2) If the insurer has risk-based capital for company action level event as set forth in section 375.1255 or other applicable risk-based capital law, meets one or more of the standards of an insurer deemed to be in hazardous financial condition as defined in section 375.539, or otherwise exhibits qualities of a troubled insurer as determined by the director.

6. If an insurer that qualifies for an exemption under subsection 1 of this section subsequently no longer qualifies for such exemption due to changes in premium as reflected in the insurer's most recent annual statement or in the most recent annual statements of the insurers within the insurance group of which the insurer is a member, the insurer shall have one year following the year in which the threshold is exceeded to comply with the requirements of sections 382.500 to 382.550.

(L. 2015 H.B. 50)

Effective 1-01-16



Section 382.530 ORSA summary report to be prepared consistent with ORSA guidance manual — review, procedures.

Effective 01 Jan 2016, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

382.530. ORSA summary report to be prepared consistent with ORSA guidance manual — review, procedures. — 1. An ORSA summary report shall be prepared consistent with the ORSA guidance manual, subject to the requirements of subsection 2 of this section. Documentation and supporting information shall be maintained and made available upon examination or upon request of the director.

2. The review of an ORSA summary report and any additional requests for information shall be made using similar procedures currently used in the analysis and examination of multistate or global insurers and insurance groups.

(L. 2015 H.B. 50)

Effective 1-01-16



Section 382.535 Information and ORSA summary report is proprietary and contains trade secrets, confidentiality — permissible acts by director — no waiver of confidentiality or privilege.

Effective 01 Jan 2016, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

382.535. Information and ORSA summary report is proprietary and contains trade secrets, confidentiality — permissible acts by director — no waiver of confidentiality or privilege. — 1. Documents, materials, or other information, including the ORSA summary report, in the possession of or control of the department of insurance, financial institutions and professional registration that are obtained by, created by, or disclosed to the director or any other person under sections 382.500 to 382.550 are* recognized by this state as being proprietary and to contain trade secrets. All such documents, materials, or other information shall be confidential by law and privileged, shall not be subject to disclosure under chapter 610, shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action; except that, the director is authorized to use such documents, materials, or other information in the furtherance of any regulatory or legal action brought as a part of the director's official duties. The director shall not otherwise make such documents, materials, or other information public without the prior written consent of the insurer.

2. Neither the director nor any person who receives documents, materials, or other ORSA-related information, through examination or otherwise, while acting under the authority of the director or with whom such documents, materials, or other ORSA-related information are shared under sections 382.500 to 382.550 shall be permitted or required to testify in any private civil action concerning any confidential documents, materials, or other ORSA-related information subject to subsection 1 of this section.

3. In order to assist in the performance of the director's regulatory duties, the director:

(1) May, upon request, share documents, materials, or other ORSA-related information, including the confidential and privileged documents, materials, or other ORSA-related information subject to subsection 1 of this section, including proprietary and trade secret documents and materials with other state, federal, and international financial regulatory agencies, including members of any supervisory college authorized under this chapter, with the NAIC, and with any third-party consultants designated by the director; provided that, the recipient agrees in writing prior to receiving any such documents, materials, or other ORSA-related information to maintain the confidentiality and privileged status of such documents, materials, or other ORSA-related information and has verified in writing the legal authority to maintain confidentiality; and

(2) May receive documents, materials, or other ORSA-related information, including otherwise confidential and privileged documents, materials, or information, including proprietary and trade secret information or documents, from regulatory officials of other foreign or domestic jurisdictions, including members of any supervisory college authorized under this chapter, and from the NAIC, and shall maintain as confidential or privileged any documents, materials, or other ORSA-related information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material, or other ORSA-related information; and

(3) Shall enter into a written agreement with the NAIC or a third-party consultant governing sharing and use of ORSA-related information provided under sections 382.500 to 382.550 that is consistent with this subsection and that shall:

(a) Specify procedures and protocols regarding the confidentiality and security of information shared with the NAIC or a third-party consultant under sections 382.500 to 382.550, including procedures and protocols for sharing by the NAIC with other state regulators from states in which the insurance group has domiciled insurers. The agreement shall provide that the recipient agrees in writing to maintain the confidentiality and privileged status of ORSA-related documents, materials, or other ORSA-related information and has verified in writing the legal authority to maintain confidentiality;

(b) Specify that ownership of information shared with the NAIC or third-party consultant under sections 382.500 to 382.550 remains with the director and that the NAIC's or a third-party consultant's use of such information is subject to the direction of the director;

(c) Prohibit the NAIC or third-party consultant from storing any information shared under sections 382.500 to 382.550 in a permanent database after the underlying analysis is completed;

(d) Require prompt notice to be given to an insurer whose confidential information in the possession of the NAIC or a third-party consultant under sections 382.500 to 382.550 is subject to a request or subpoena to the NAIC or a third-party consultant for disclosure or production;

(e) Require the NAIC or a third-party consultant to consent to intervention by an insurer in any judicial or administrative action in which the NAIC or a third-party consultant may be required to disclose confidential information about the insurer shared with the NAIC or a third-party consultant under sections 382.500 to 382.550; and

(f) In the case of an agreement involving a third-party consultant, provide for the insurer's written consent.

4. The sharing of information and documents by the director under sections 382.500 to 382.550 shall not constitute a delegation of regulatory or rulemaking authority, and the director is solely responsible for the administration, execution, and enforcement of the provisions of sections 382.500 to 382.550.

5. No waiver of any applicable privilege or claim of confidentiality in the documents, proprietary and trade secret materials, or other ORSA-related information shall occur as a result of disclosure of such documents, materials, or ORSA-related information to the director under this section or as a result of sharing as authorized in sections 382.500 to 382.550.

6. Documents, materials, or other ORSA-related information in the possession or control of the NAIC or third-party consultants under sections 382.500 to 382.550 shall be confidential by law and privileged, shall not be subject to disclosure under chapter 610, shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action.

(L. 2015 H.B. 50)

Effective 1-01-16

*Word "is" appears in original rolls.



Section 382.540 Violation, failure to file ORSA summary report.

Effective 01 Jan 2016, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

382.540. Violation, failure to file ORSA summary report. — 1. Subject to subsection 1 of section 374.215, any insurer failing without just cause to timely file an ORSA summary report as required in sections 382.500 to 382.550 commits a level two violation under section 374.049 with respect to each day's delay.

2. The director may enforce the provisions of sections 382.500 to 382.550 under sections 374.046 to 374.049.

(L. 2015 H.B. 50)

Effective 1-01-16



Section 382.545 Severability clause.

Effective 01 Jan 2016, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

382.545. Severability clause. — If any provision of sections 382.500 to 382.550 or the application thereof to any person or circumstance is held invalid, such determination shall not affect the provisions or applications of sections 382.500 to 382.550 which may be given effect without the invalid provision or application, and to that end the provisions of sections 382.500 to 382.550 are severable.

(L. 2015 H.B. 50)

Effective 1-01-16



Section 382.550 Effective date — first filing date.

Effective 01 Jan 2016, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

382.550. Effective date — first filing date. — Sections 382.500 to 382.550 shall become effective January 1, 2016. The first filing of ORSA summary reports shall be in 2016 in accordance with section 382.520.

(L. 2015 H.B. 50)

Effective 1-01-16






Chapter 383 Malpractice Insurance

Chapter Cross References



Section 383.005 Definitions.

Effective 28 Aug 2008

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

383.005. Definitions. — As used in this chapter, unless otherwise clearly indicated by the context, the following words mean:

(1) "Department", the department of insurance, financial institutions and professional registration; and

(2) "Director", the director of the department of insurance, financial institutions and professional registration.

(L. 2008 S.B. 788)



Section 383.010 Authority to form business entity to provide malpractice insurance — nonresidents may be members, when.

Effective 28 Aug 2006

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

383.010. Authority to form business entity to provide malpractice insurance — nonresidents may be members, when. — 1. Notwithstanding any direct or implied prohibitions in chapter 375, 377, or 379, any three or more persons, residents of this state, being licensed under the provisions of chapter 330, 331, 332, 334, 335, 336, 338 or 339, or under rule 8 of the supreme court of Missouri or architects licensed pursuant to chapter 327, may, as provided in sections 383.010 to 383.040, form a business entity for the purpose of providing malpractice insurance or indemnification for such persons upon the assessment plan, and upon compliance with section 379.260, liability and automobile insurance as defined in subdivisions (1) and (3) of section 379.230 may be provided upon the assessment plan to those persons licensed pursuant to chapter 197 and for whom medical malpractice insurance is provided under this section, except that automobile insurance shall be provided only for ambulances as defined in section 190.100. Any entity licensed under chapter 197, professional corporations, and limited liability companies, corporations, limited liability partnerships, partnerships, and other similar entities formed for the practice of law or medicine may also become members of any such entity. The term "persons" as used in sections 383.010 to 383.040 includes such hospitals, professional corporations and real estate business entities.

2. Anything in this section to the contrary notwithstanding, any persons duly licensed under the provisions of the laws of any other state who, if licensed under any similar provisions of the laws of this state, would be eligible to become members and insureds of an entity created under the authority of this section may become members and insureds of such an entity, irrespective of whether such persons are residents of this state; provided, however, that any such persons must be employed by, or be a partner, shareholder or member of, a professional corporation, corporation, copartnership or association insured by or to be insured by such an entity.

3. Notwithstanding any provision of law which might be construed to the contrary, sections 379.882 and 379.888, defining commercial casualty insurance, shall not include professional malpractice insurance policies issued by any insurer in this state.

(L. 1975 S.B. 458 § 1, A.L. 1977 S.B. 245, A.L. 1978 S.B. 744, A.L. 1985 H.B. 657 & 337, A.L. 1986 H.B. 1392, A.L. 1989 H.B. 774, A.L. 1990 H.B. 1739, A.L. 2006 H.B. 1837)



Section 383.015 License fee — registered agent required — articles of association required, contents of — bylaws, provisions required and allowed.

Effective 26 Jun 1975, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

383.015. License fee — registered agent required — articles of association required, contents of — bylaws, provisions required and allowed. — 1. Any such group of persons desiring to provide malpractice insurance or indemnification for its members shall pay a license fee of one hundred dollars and shall file articles of association with the director of the department of insurance, financial institutions and professional registration. The articles shall be filed in accordance with the provisions of sections 375.201 to 375.236 and shall also include the names of persons initially associated, the method by which other persons may be admitted to the association as members, the purposes for which organized, the amount of the initial assessment which has been paid into the association, the method of assessment thereafter, and the maximum amount of any assessment which the association may make against any member. The articles of association shall provide for bylaws and for the amendment of the articles of association and bylaws.

2. Each association shall designate and maintain a registered agent within this state, and service upon the agent shall be service upon the association and each of its members.

3. The articles of association shall be accompanied by a copy of the initial bylaws of the association. The bylaws shall provide for a governing body for the association, a manner of election thereof, the manner in which assessments will be made, the specific kinds of insurance or indemnification which will be offered, the classes of membership which will be offered, and may provide that assessments of various amounts for particular classes of membership may be made. All assessments shall be uniform within classes. The bylaws may provide for the transfer of risks to other insurance companies or for reinsurance.

(L. 1975 S.B. 458 § 2)

Effective 6-26-75



Section 383.016 Articles of association and bylaws, additional contents.

Effective 28 Aug 2006

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

383.016. Articles of association and bylaws, additional contents. — The articles of association and the bylaws of any association created under the provisions of sections 383.010 to 383.040 shall:

(1) Specify and define the types of assessments, including but not limited to initial, regular, operating, special, any other assessment to cover losses and expenses incurred in the operation of the association, or any other assessment to maintain or restore the association's assets, solvency, or surplus;

(2) Specify by type of assessment the assessments that shall apply to members, former members, or both members and former members of the association; and

(3) With respect to any assessment to cover losses and expenses incurred in the operation of the association and any assessment to maintain or restore the association's assets, solvency, or surplus specify:

(a) The exact method and criteria by which the amounts of each type of assessment are to be determined;

(b) The time in which the assessments must be paid;

(c) That such assessments shall be made without limitation as to frequency;

(d) The maximum amount of any single assessment; and

(e) How such assessments apply to members and former members.

(L. 2006 H.B. 1837)



Section 383.020 Director to issue license, when.

Effective 26 Jun 1975, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

383.020. Director to issue license, when. — The director of the department of insurance, financial institutions and professional registration shall, within thirty days after any such articles of association are filed with him, determine if the proposed association meets the requirements of sections 383.010 to 383.040, and if it does, shall issue a license to the association authorizing it to do business for a one-year period.

(L. 1975 S.B. 458 § 3)

Effective 6-26-75



Section 383.025 Association to commence business, when — liability of members limited — business to be nonprofit, dividends may be paid, how.

Effective 28 Aug 1992

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

383.025. Association to commence business, when — liability of members limited — business to be nonprofit, dividends may be paid, how. — The association may, on the seventh day thereafter, commence to do business. The association shall be a body corporate, and shall do business as a corporation. No member of the association shall be liable for any amounts because of his membership in the association other than his assessments as provided in the articles of association, the bylaws of the association or as ordered by the director of the department of insurance, financial institutions and professional registration pursuant to section 383.035. The business of the association shall be conducted so as to preclude any distribution of income, profit or property of the association to the individual members thereof except in payment of claims or indemnities or upon the final dissolution of the association, but the association may pay dividends to its members as long as the association has a positive surplus both before and after any such dividend is declared.

(L. 1975 S.B. 458 § 4, A.L. 1989 H.B. 774, A.L. 1992 S.B. 831)



Section 383.030 Examination by director authorized — annual license fee — amendments to bylaws filed, when.

Effective 28 Aug 2008

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

383.030. Examination by director authorized — annual license fee — amendments to bylaws filed, when. — 1. The director shall be authorized in accordance with sections 374.202 to 374.207, or in the event that either or both of such sections are repealed, then any successor sections relating to financial examination, to examine the financial condition, affairs and management of any association organized under the provisions of sections 383.010 to 383.040, and the association shall pay the expenses of any such examination in accordance with sections 374.160 and 374.220. Annually thereafter, within thirty days before the expiration of its license, each association shall pay a renewal license fee of one hundred dollars.

2. Any existing association shall also, at the time it files for renewal of its license, file any amendments to its articles of association or bylaws which have been adopted in the preceding year.

(L. 1975 S.B. 458 § 5, A.L. 1992 S.B. 831, A.L. 2008 S.B. 788)



Section 383.033 Association treated as mutual insurance company, tax purposes.

Effective 28 Aug 1992

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

383.033. Association treated as mutual insurance company, tax purposes. — A Missouri nonprofit corporation formed for the purpose of providing malpractice insurance upon the assessment plan pursuant to sections 383.010 to 383.041 shall be treated as a Missouri mutual insurance company organized under chapter 380 for purposes of subdivision (4) of subsection 2 of section 143.441.

(L. 1992 S.B. 831 §§ C, 1)



Section 383.035 Association subject to certain laws — grace period for certain associations, limitations — certification filed with annual statement — rules and regulations, director may promulgate — impaired association, director's powers, review of — rating plans, filing of.

Effective 28 Aug 2006

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

383.035. Association subject to certain laws — grace period for certain associations, limitations — certification filed with annual statement — rules and regulations, director may promulgate — impaired association, director's powers, review of — rating plans, filing of. — 1. Any association licensed pursuant to the provisions of sections 383.010 to 383.040 shall be subject to the provisions of the following provisions of the revised statutes of Missouri:

(1) Sections 374.010, 374.040, 374.046 to 374.049, 374.110, 374.115, 374.122*, 374.170, 374.190, 374.210, 374.215, 374.216, 374.230, 374.240, 374.250 and 374.280, relating to the general authority of the director of the department of insurance, financial institutions and professional registration;

(2) Sections 375.022, 375.031, 375.033, 375.035, 375.037 and 375.039, relating to dealings with licensed agents and brokers;

(3) Sections 375.041 and 379.105, relating to annual statements;

(4) Section 375.163, relating to the competence of managing officers;

(5) Section 375.246, relating to reinsurance requirements, except that no association shall be required to maintain reinsurance, and for insurance issued to members who joined the association on or before January 1, 1993, an association shall be allowed credit, as an asset or as a deduction from liability, for reinsurance which is payable to the ceding association's insured by the assuming insurer on the basis of the liability of the ceding association under contracts reinsured without diminution because of the insolvency of the ceding association;

(6) Section 375.390, relating to the use of funds by officers for private gain;

(7) Section 375.445, relating to insurers operating fraudulently;

(8) Section 379.080, relating to permissible investments, except that limitations in such section shall apply only to assets equal to such positive surplus as is actually maintained by the association;

(9) Section 379.102, relating to the maintenance of unearned premium and loss reserves as liabilities, except that any such loss reserves may be discounted in accordance with reasonable actuarial assumptions;

(10) Sections 383.100 to 383.125 relating to reports from medical malpractice insurers;

(11) Sections 383.200 to 383.209 and 383.225 relating to notification, data reporting, and rating requirements.

2. Any association licensed pursuant to the provisions of sections 383.010 to 383.040 shall file with its annual statement a certification by a fellow or an associate of the Casualty Actuarial Society. Such certification shall conform to the National Association of Insurance Commissioners annual statement instructions unless otherwise provided by the director.

3. The director shall have authority in accordance with section 374.045 to make all reasonable rules and regulations to accomplish the purpose of sections 383.010 to 383.040, including the extent to which insurance provided by an association may be extended to provide payment to a covered person resulting from a specific illness possessed by such covered person; except that no rule or regulation may place limitations or restrictions on the amount of premium an association may write or on the amount of insurance or limit of liability an association may provide.

4. Other than as provided in this section, no other insurance law of the state of Missouri shall apply to an association licensed pursuant to the provisions of this chapter, unless such law shall expressly state it is applicable to such associations.

5. If, after its second full calendar year of operation, any association licensed under the provisions of sections 383.010 to 383.040 shall file an annual statement which shows a surplus as regards policyholders of less than zero dollars, or if the director has other conclusive and credible evidence more recent than the last annual statement indicating the surplus as regards policyholders of an association is less than zero dollars, the director may order such association to submit, within ninety days following such order, a voluntary plan under which the association will restore its surplus as regards policyholders to at least zero dollars. The director may monitor the performance of the association's plan and may order modifications thereto, including assessments or rate or premium increases, if the association fails to meet any targets proposed in such plan for three consecutive quarters.

6. If the director issues an order in accordance with subsection 5 of this section, the association may, in accordance with chapter 536, file a petition for review of such order. Any association subject to an order issued in accordance with subsection 5 of this section shall be allowed a period of three years, or such longer period as the director may allow, to accomplish its plan to restore its surplus as regards policyholders to at least zero dollars. If at the end of the authorized period of time the association has failed to restore its surplus to at least zero dollars, or if the director has ordered modifications of the voluntary plan and the association's surplus has failed to increase within three consecutive quarters after such modification, the director may allow an additional time for the implementation of the voluntary plan or may exercise the director's powers to take charge of the association as the director would a mutual casualty company pursuant to sections 375.1150 to 375.1246. Sections 375.1150 to 375.1246 shall apply to associations licensed pursuant to sections 383.010 to 383.040 only after the conditions set forth in this section are met. When the surplus as regards policyholders of an association subject to subsection 5 of this section has been restored to at least zero dollars, the authority and jurisdiction of the director under subsections 5 and 6 of this section shall terminate, but this subsection may again thereafter apply to such association if the conditions set forth in subsection 5 of this section for its application are again satisfied.

7. Any association licensed pursuant to the provisions of sections 383.010 to 383.040 shall place on file with the director, except as to excess liability risks which by general custom are not written according to manual rates or rating plans, a copy of every manual of classifications, rules, underwriting rules and rates, every rating plan and every modification of the foregoing which it uses. Filing with the director within ten days after such manuals, rating plans or modifications thereof are effective shall be sufficient compliance with this subsection. Any rates, rating plans, rules, classifications or systems in effect or in use by an association on August 28, 1992, may continue to be used by the association. Upon written application of a member of an association, stating his or her reasons therefor, filed with the association, a rate in excess of that provided by a filing otherwise applicable may be used by the association for that member.

(L. 1975 S.B. 458 § 6, A.L. 1992 S.B. 831, A.L. 2006 H.B. 1837)

*Section 374.122 was repealed by H.B. 1090, 1998.



Section 383.037 Rates, requirements.

Effective 28 Aug 1992

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

383.037. Rates, requirements. — The rates made by each association licensed pursuant to sections 383.010 to 383.040 shall be subject to the following provisions:

(1) Rates shall not be excessive or inadequate, nor shall they be unfairly discriminatory;

(2) No rate shall be held to be excessive unless such rate is unreasonably high for the insurance provided with respect to the classification to which such rate is applicable;

(3) No rate shall be held to be inadequate unless such rate is unreasonably low for the insurance provided with respect to the classification to which such rate is applicable.

(L. 1992 S.B. 831)



Section 383.040 Medical malpractice association exempt from premium tax.

Effective 26 Jun 1975, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

383.040. Medical malpractice association exempt from premium tax. — No association organized pursuant to the provisions of sections 383.010 to 383.040 shall be required to pay any premium tax in connection with the conduct of its business.

(L. 1975 S.B. 458 § 7)

Effective 6-26-75



Section 383.060 Definitions.

Effective 28 Aug 1986

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

383.060. Definitions. — As used in sections 383.060 to 383.069, the following terms mean:

(1) "Director", the director of the department of insurance, financial institutions and professional registration;

(2) "Real estate malpractice insurance", insurance coverage against a civil liability arising against the insured resulting from an act or omission by the insured, his agents or his employees acting in their professional capacity.

(L. 1986 H.B. 1393 § 1)



Section 383.062 Reports of real estate malpractice, contents.

Effective 28 Aug 1986

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

383.062. Reports of real estate malpractice, contents. — 1. Every insurer providing real estate malpractice insurance to persons, corporations, copartnerships or associations licensed under the provisions of chapter 339 and all employees of the foregoing acting in the course and scope of their employment shall submit a confidential report to the director on January first of each year containing all claims for real estate malpractice made against any of its insureds during the preceding twelve-month period.

2. The report shall be in writing and on a form prescribed by the director. One form shall be completed for each claim and the form shall contain the following information relating to each claim:

(1) The insurer's claim number;

(2) The city population where the claim was made;

(3) How many real estate brokers and agents are insured under the policy;

(4) How many years the insured had been licensed at the time of the alleged act or omission;

(5) The type of real estate office or entity of which the insured is a member;

(6) The relationship of the insured to the claimant;

(7) Whether the claim arose after the insured made an attempt to collect a fee;

(8) The month and year of the occurrence on which the claim was based;

(9) The month and year when the claim was first reported to the insurer;

(10) The alleged act or omission which was the most significantly related to the cause of the claim being made;

(11) The reserve established for loss payment;

(12) The reserve established for loss expenses; and

(13) The amount of the insured's deductible.

3. The insurer shall, within six months of final disposition of the claim, report to the director the final outcome of the claim including any payments made.

(L. 1986 H.B. 1393 § 2)



Section 383.067 Immunity granted person reporting and director.

Effective 28 Aug 1986

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

383.067. Immunity granted person reporting and director. — There shall be no liability or cause of action of any nature against any insurer's agents or employees, or the director or his representatives, for any action taken pursuant to sections 383.060 to 383.069.

(L. 1986 H.B. 1393 § 4)



Section 383.069 Confidentiality of information and reports.

Effective 28 Aug 1986

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

383.069. Confidentiality of information and reports. — None of the information reported, compiled or summarized pursuant to sections 383.060 to 383.069 shall be discoverable or admissible in any proceeding.

(L. 1986 H.B. 1393 § 5)



Section 383.075 Definitions.

Effective 28 Aug 1985

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

383.075. Definitions. — As used in sections 383.075 to 383.083, the following terms mean:

(1) "Director", the director of the department of insurance, financial institutions and professional registration;

(2) "Legal malpractice insurance", insurance coverage against a civil liability arising against the insured resulting from an act of omission by the insured or his employees acting in their professional capacity.

(L. 1985 H.B. 657 & 337 § 1)



Section 383.077 Reports of legal malpractice claims, contents.

Effective 28 Aug 1985

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

383.077. Reports of legal malpractice claims, contents. — 1. Every insurer providing legal malpractice insurance to attorneys at law or a professional corporation duly engaged in the practice of law in Missouri and all employees of the foregoing acting in the course and scope of their employment shall submit a confidential report to the director on January first of each year containing all claims for legal malpractice made against any of its insureds during the preceding twelve-month period.

2. The report shall be in writing and on a form prescribed by the director. One form shall be completed for each claim and the form shall contain the following information relating to each claim:

(1) The insurer's claim number;

(2) The city population where the claim was made;

(3) How many lawyers are insured under the policy;

(4) How many years the insured had been in practice at the time of the alleged act or omission;

(5) The type of law office of which the insured is a member;

(6) The relationship of the insured to the claimant;

(7) Whether the claim arose after the insured made an attempt to collect a fee;

(8) Whether the claim arose from an area of law normal to the insured's practice;

(9) The month and year of the occurrence on which the claim was based;

(10) The month and year when the claim was first reported to the insurer;

(11) The area of law in which the insured was retained by the claimant;

(12) The major activity in which the lawyer was engaged at the time the alleged act or omission occurred;

(13) The alleged act or omission which was the most significantly related to the cause of the claim being made;

(14) The reserve established for loss payment;

(15) The reserve established for loss expenses; and

(16) The amount of the insured's deductible.

3. The insurer shall, within six months of final disposition of the claim, report to the director the final outcome of the claim including any payments made.

(L. 1985 H.B. 657 & 337 § 2)



Section 383.079 Duty of director to issue statistical summary.

Effective 28 Aug 1985

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

383.079. Duty of director to issue statistical summary. — The director shall compile a statistical summary of all data submitted and shall issue a public report to the Missouri Bar and the supreme court of the state of Missouri.

(L. 1985 H.B. 657 & 337 § 3)



Section 383.081 Immunity granted person reporting and director.

Effective 28 Aug 1985

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

383.081. Immunity granted person reporting and director. — There shall be no liability or cause of action of any nature against any insurer's agents or employees, or the director or his representatives, for any action taken pursuant to sections 383.075 to 383.083.

(L. 1985 H.B. 657 & 337 § 4)



Section 383.083 Confidentiality of information and reports.

Effective 28 Aug 1985

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

383.083. Confidentiality of information and reports. — None of the information reported, compiled or summarized pursuant to sections 383.075 to 383.083 shall be discoverable or admissible in any proceeding.

(L. 1985 H.B. 657 & 337 § 5)



Section 383.100 Definitions.

Effective 28 Aug 1976

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

383.100. Definitions. — As used in sections 383.100 to 383.125, the following terms mean:

(1) "Director", the director shall be the director of the department of insurance, financial institutions and professional registration;

(2) "Health care provider" includes physicians, dentists, clinical psychologists, pharmacists, optometrists, podiatrists, registered nurses, physicians' assistants, chiropractors, physical therapists, nurse anesthetists, anesthetists, emergency medical technicians, hospitals, nursing homes and extended care facilities; but shall not include any nursing service or nursing facility conducted by and for those who rely upon treatment by spiritual means alone in accordance with the creed or tenets of any well-recognized church or religious denomination;

(3) "Medical malpractice insurance" means insurance coverage against the legal liability of the insured and against loss, damage, or expense incident to a claim arising out of the death or injury of any person as a result of the negligence or malpractice in rendering professional service by any health care provider.

(L. 1976 H.B. 1308 § 1)



Section 383.105 Report of medical malpractice claims by certain insurers, contents, insurer defined.

Effective 28 Aug 2006

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

383.105. Report of medical malpractice claims by certain insurers, contents, insurer defined. — 1. Every insurer providing medical malpractice insurance to a Missouri health care provider and every health care provider who maintains professional liability coverage through a plan of self-insurance shall submit to the director a report of all claims, both open claims filed during the reporting period and closed claims filed during the reporting period, for medical malpractice made against any of its Missouri insureds during the preceding three-month period.

2. The report shall be in writing and contain the following information:

(1) Name and address of the insured and the person working for the insured who rendered the service which gave rise to the claim, if the two are different;

(2) Specialty coverage of the insured;

(3) Insured's policy number;

(4) Nature and substance of the claim;

(5) Date and place in which the claim arose;

(6) Name, address and age of the claimant or plaintiff;

(7) Within six months after final disposition of the claim, the amounts paid, if any, and the date and manner of disposition (judgment, settlement or otherwise);

(8) Expenses incurred; and

(9) Such additional information as the director may require.

3. As used in sections 383.100 to 383.125, "insurer" includes every insurance company authorized to transact insurance business in this state, every unauthorized insurance company transacting business pursuant to chapter 384, every risk retention group, every insurance company issuing insurance to or through a purchasing group, every entity operating under this chapter, and any other person providing insurance coverage in this state, including self-insured health care providers.

(L. 1976 H.B. 1308 § 2, A.L. 1986 S.B. 663, A.L. 1999 H.B. 445, A.L. 2006 H.B. 1837)



Section 383.106 Reporting standards — risk reporting categories — information compiled — report of rates.

Effective 28 Aug 2006

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

383.106. Reporting standards — risk reporting categories — information compiled — report of rates. — 1. To effectively monitor the insurance marketplace, rates, financial solvency, and affordability and availability of medical malpractice coverage, the director shall establish by rule or order reporting standards for insurers by which the insurers, or an advisory organization designated by the director, shall annually report such Missouri medical malpractice insurance premium, loss, exposure, and other information as the director may require.

2. The director shall, prior to May 30, 2007, establish risk reporting categories for medical malpractice insurance, as defined in section 383.150, and shall establish regulations for the reporting of all base rates and premiums charged in those categories as determined by the director. The director shall consider the history of prior court judgments for claims under this chapter in each county of the state in establishing the risk reporting categories.

3. The director shall collect the information required in this section and compile it in a manner appropriate for assisting Missouri medical malpractice insurers in developing their future base rates, schedule rating, or individual risk rating factors and other aspects of their rating plans. In compiling the information and making it available to Missouri insurers and the public, the director shall remove any individualized information that identifies a particular insurer as the source of the information. The director may combine such information with similar information obtained through insurer examinations so as to cover periods of more than one year.

4. All insurers with regards to medical malpractice insurance as defined in section 383.150 shall provide to the director, beginning on June 1, 2008, and not less than annually thereafter, an accurate report as to the actual rates, including assessments levied against members, charged by such company for such insurance, for each of the risk reporting categories established under this section.

(L. 2006 H.B. 1837)



Section 383.107 Publication of market rate.

Effective 28 Aug 2006

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

383.107. Publication of market rate. — Not later than December 31, 2009, and at least annually thereafter, the director shall, utilizing the information provided pursuant to section 383.106, establish and publish a market rate reflecting the median of the actual rates charged for each of the risk reporting categories for the preceding year by all insurers with at least a three percent market share of the medical malpractice insurance market as of December thirty-first of the prior year, which are certified to have rates which are not inadequate by an actuary selected and approved by the director.

(L. 2006 H.B. 1837)



Section 383.108 Publication of comparison of base rates.

Effective 28 Aug 2006

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

383.108. Publication of comparison of base rates. — The director shall, utilizing the information provided under section 383.106, publish comparisons of the base rates charged by each insurer actively writing medical malpractice insurance.

(L. 2006 H.B. 1837)



Section 383.110 Reports, when due, form of.

Effective 28 Aug 1986

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

383.110. Reports, when due, form of. — Such reports shall be made to the director of the department of insurance, financial institutions and professional registration quarterly on dates and in the form to be determined by the director.

(L. 1976 H.B. 1308 § 3, A.L. 1986 S.B. 663)



Section 383.115 Information confidential, exception.

Effective 28 Aug 1976

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

383.115. Information confidential, exception. — 1. Information submitted pursuant to subsection 2 of section 383.105, subdivisions (1), (3) and (6) shall be deemed to be confidential communication except as provided in section 383.125.

2. Statistics in summary form of the information submitted pursuant to sections 383.100 to 383.125, except as provided in subsection 1, shall be a matter of public record.

(L. 1976 H.B. 1308 § 4)



Section 383.120 Immunity granted persons reporting and to director.

Effective 28 Aug 1976

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

383.120. Immunity granted persons reporting and to director. — There shall be no liability on the part of and a cause of action of any nature shall not arise against an insurer reporting hereunder, or its agents or employees, or the director or his representatives, for any action taken by them pursuant to this section.

(L. 1976 H.B. 1308 § 5)



Section 383.124 Administrative orders for violations of state laws or rules — civil action for violations.

Effective 28 Aug 2006

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

383.124. Administrative orders for violations of state laws or rules — civil action for violations. — 1. If the director determines that a person has engaged, is engaging, or is about to engage in a violation of sections 383.100 to 383.125 or a rule adopted or order issued pursuant thereto, or that a person has materially aided, is materially aiding, or is about to materially aid an act, practice, omission, or course of business constituting a violation of sections 383.100 to 383.125 or a rule adopted or order issued pursuant thereto, the director may issue such administrative orders as authorized under section 374.046. A violation of any provisions under these sections is a level two violation under section 374.049. The director of the department of insurance, financial institutions and professional registration may also suspend or revoke the license or certificate of authority of any person for any such willful violation as authorized under section 374.047.

2. If the director believes that a person has engaged, is engaging, or is about to engage in a violation of sections 383.100 to 383.125 or a rule adopted or order issued pursuant thereto, or that a person has materially aided, is materially aiding, or is about to materially aid an act, practice, omission, or course of business constituting a violation of sections 383.100 to 383.125 or a rule adopted or order issued pursuant thereto, the director may maintain a civil action for relief authorized under section 374.048. A violation of any provision under these sections is a level two violation under section 374.049.

(L. 2006 H.B. 1837)



Section 383.125 Director to forward reported information to appropriate licensing board — further reports, contents, requirements.

Effective 28 Aug 1993

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

383.125. Director to forward reported information to appropriate licensing board — further reports, contents, requirements. — The director shall, upon receipt, submit in writing the pertinent and appropriate data and information submitted pursuant to subsection 2 of section 383.105 to the applicable health care licensing board. The director shall also submit a report containing the information described in subdivisions (3) to (8) of subsection 2 of section 383.105 to the director of the department of social services or the director's designee. Information shall be disclosed to the department of social services so that the department of social services can determine whether the claimant or plaintiff was concurrently enrolled in the Medicaid program during the period in which the alleged incident occurred. The information provided to the department shall be subject to the confidentiality restrictions provided in subsection 7 of section 208.217 and of section 383.115.

(L. 1976 H.B. 1308 § 6, A.L. 1993 H.B. 564)



Section 383.130 Definitions.

Effective 28 Aug 2010

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

383.130. Definitions. — As used in sections 383.130 and 383.133, the following terms shall mean:

(1) "Disciplinary action", any final action taken by the board of trustees or similarly empowered officials of a hospital, ambulatory surgical center, owner or operator of a temporary nursing staffing agency, home health agency, nursing home or any nursing facility as such term is defined in chapter 198, or any entity that employs or contracts with licensed health care professionals to provide health care services to individuals to reprimand, discipline or restrict the practice of a health care professional. Only such reprimands, discipline, or restrictions in response to activities which are also grounds for disciplinary actions according to the professional licensing law for that health care professional shall be considered disciplinary actions for the purposes of this definition;

(2) "Health care professional", a physician or surgeon licensed under the provisions of chapter 334, a dentist licensed under the provisions of chapter 332, or a podiatrist licensed under the provisions of chapter 330, or a pharmacist licensed under the provisions of chapter 338, a psychologist licensed under the provisions of chapter 337, or a nurse licensed under the provisions of chapter 335, while acting within their scope of practice;

(3) "Hospital", a place devoted primarily to the maintenance and operation of facilities for the diagnosis, treatment or care for not less than twenty-four hours in any week of three or more nonrelated individuals suffering from illness, disease, injury, deformity or other abnormal physical conditions; or a place devoted primarily to provide for not less than twenty-four hours in any week medical or nursing care for three or more nonrelated individuals. The term "hospital" does not include convalescent, nursing, shelter or boarding homes as defined in chapter 198;

(4) "Licensing authority", the appropriate board or authority which is responsible for the licensing or regulation of the health care professional;

(5) "Temporary nursing staffing agency", any person, firm, partnership, or corporation doing business within the state that supplies, on a temporary basis, registered nurses, licensed practical nurses to a hospital, nursing home, or other facility requiring the services of those persons.

(L. 1986 S.B. 663 § 1, A.L. 2007 H.B. 780 merged with S.B. 308, A.L. 2010 H.B. 2226, et al.)



Section 383.133 Reports by hospitals, ambulatory surgical centers, nursing homes, and licensing authorities, when, contents, limited use, penalty.

Effective 28 Aug 2010

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

383.133. Reports by hospitals, ambulatory surgical centers, nursing homes, and licensing authorities, when, contents, limited use, penalty. — 1. The chief executive office or similarly empowered official of any hospital, ambulatory surgical center, as such terms are defined in chapter 197, temporary nursing staffing agency, nursing home, any nursing facility as such term is defined in chapter 198, or any entity that employs or contracts with licensed health care professionals to provide health care services to individuals shall report to the appropriate health care professional licensing authority any disciplinary action against any health care professional or the voluntary resignation of any health care professional against whom any complaints or reports have been made which might have led to disciplinary action.

2. All reports required by this section shall be submitted within fifteen days of the final disciplinary action and shall contain, but need not be limited to, the following information:

(1) The name, address and telephone number of the person making the report;

(2) The name, address and telephone number of the person who is the subject of the report;

(3) A description of the facts, including as much detail and information as possible, which gave rise to the issuance of the report, including the dates of occurrence deemed to necessitate the filing of the report;

(4) If court action is involved and known to the reporting agent, the identity of the court, including the date of filing and the docket number of the action.

3. Upon request, the licensing authority may furnish a report of any disciplinary action received by it under the provisions of this section to any entity required to report under this section. Such licensing authority may also furnish, upon request, a report of disciplinary action taken by the licensing authority to any other administrative or law enforcement agency acting within the scope of its statutory authority.

4. There shall be no liability on the part of, and no cause of action of any nature shall arise against any health care professional licensing authority or any entity required to report under this section, or any of their agents or employees for any action taken in good faith and without malice in carrying out the provisions of this section.

5. Neither a report required to be filed under subsection 2 of this section nor the record of any proceeding shall be used against a health care professional in any other administrative or judicial proceeding.

6. Violation of any provision of this section is an infraction.

(L. 1986 S.B. 663 § 2, A.L. 2007 H.B. 780 merged with S.B. 308, A.L. 2010 H.B. 2226, et al.)

(2001) Statements made in incident report by hospital to state board of nursing about nurse were not, in absence of actual proceedings pending against that nurse, entitled to absolute immunity from nurse's libel claim. Haynes-Wilkinson v. Barnes-Jewish Hospital, 131 F.Supp.2d 1140 (E.D.Mo.).



Section 383.150 Definitions.

Effective 28 Aug 1976

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

383.150. Definitions. — As used in sections 383.150 to 383.195, the following terms shall mean:

(1) "Association" means the joint underwriting association established pursuant to the provisions of sections 383.150 to 383.195;

(2) "Director" means the director of the department of insurance, financial institutions and professional registration;

(3) "Health care provider" includes physicians, dentists, clinical psychologists, pharmacists, optometrists, podiatrists, registered nurses, physicians' assistants, chiropractors, physical therapists, nurse anesthetists, anesthetists, emergency medical technicians, hospitals, nursing homes and extended care facilities; but shall not include any nursing service or nursing facility conducted by and for those who rely upon treatment by spiritual means alone in accordance with the creed or tenets of any well-recognized church or religious denomination;

(4) "Medical malpractice insurance" means insurance coverage against the legal liability of the insured and against loss, damage, or expense incident to a claim arising out of the death or injury of any person as a result of the negligence or malpractice in rendering professional service by any health care provider;

(5) "Net direct premiums" means gross direct premiums written on casualty insurance in the state of Missouri by companies authorized to write casualty insurance under chapter 379, RSMo 1969, in the state of Missouri, less return premiums thereon and dividends paid or credited to policyholders on such direct business.

(L. 1976 H.B. 1309 § 1)



Section 383.155 Association created, when — limits of coverage — plan of operation, when due, contents of, amended, how.

Effective 28 Aug 1976

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

383.155. Association created, when — limits of coverage — plan of operation, when due, contents of, amended, how. — 1. A joint underwriting association may be created upon determination by the director after a public hearing that medical malpractice liability insurance is not reasonably available for health care providers in the voluntary market. The association shall contain as members all companies authorized to write and engaged in writing, on a direct basis, any insurance or benefit, the premium for which is included under the definition of "net direct premiums". Membership in the association shall be a condition of continued authority to do business in this state.

2. A plan of operation shall be adopted to be effective concurrently with the effective date of the association.

3. The association shall, pursuant to the provisions of sections 383.150 to 383.195 and the plan of operation, with respect to medical malpractice insurance, have the authority on behalf of its members:

(1) To issue, or to cause to be issued, policies of insurance to applicants, including incidental coverages and subject to limits as specified in the plan of operation but not to exceed one million dollars for each claimant under one policy and three million dollars for all claimants under one policy in any one policy year;

(2) To underwrite such insurance and to adjust and pay losses with respect thereto, or to appoint a service company to perform those functions;

(3) To assume reinsurance from its members; and

(4) To cede reinsurance.

4. Within forty-five days following the creation of the association, the directors of the association shall submit to the director for his review, a proposed plan of operation, consistent with the provisions of sections 383.150 to 383.195.

5. The plan of operation shall provide for economic, fair and nondiscriminatory administration and for the prompt and efficient distribution of medical malpractice insurance, and shall contain other provisions including, but not limited to, preliminary assessment of all members for initial expenses to commence operations, establishment of necessary facilities, management of the association, assessment of members to defray losses and expenses, reasonable and objective underwriting standards, acceptance and cession of reinsurance, appointment of a servicing company and procedures for determining amounts of insurance to be provided by the association. The preliminary assessment shall be an advance to be recouped under the provisions of subsection 5 of section 383.160.

6. The plan of operation shall be subject to approval by the director after consultation with the members of the association, representatives of the public and other affected* individuals and organizations. If the director disapproves all or any part of the proposed plan of operation, the directors shall within fifteen days submit for review a revised plan of operation. If the directors fail to do so, the director shall promulgate a plan of operation or part thereof, as the case may be. The plan of operation approved or promulgated by the director shall become effective and operational upon his order.

7. Amendments to the plan of operation may be made by the directors of the association, subject to the approval of the director or shall be made at his direction.

(L. 1976 H.B. 1309 § 2)

*Word "effected" appears in original rolls.



Section 383.160 Policies, period covered — form of policy to be approved — rates, how regulated — assessments, how made — excess funds, disposition of.

Effective 28 Aug 1976

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

383.160. Policies, period covered — form of policy to be approved — rates, how regulated — assessments, how made — excess funds, disposition of. — 1. All association policies of insurance shall be written so as to apply to injury which results from acts or omissions occurring during the policy period. No policy form shall be used by the association unless it has been filed with the director and approved or thirty days have elapsed and he has not delivered to the board written disapproval of it as misleading or not in the public interest. The director shall have the power to disapprove any policy form previously approved if found by him after hearing to be misleading or not in the public interest.

2. Cancellation of the association's policies shall be governed by law.

3. The rates, rating plans, rating rules, rating classifications and territories applicable to the insurance written by the association and statistics relating thereto shall be subject to the casualty rate regulation law giving due consideration to the past and prospective loss and expense experience in medical malpractice insurance of all of the insurers, trends in the frequency and severity of losses, the investment income of the association, and such other information as the director may require. All rates shall be actuarially sound and shall be calculated to be self-supporting.

4. In the event sufficient funds are not available for the sound financial operation of the association, additional funds shall be raised by making an assessment on all member companies. Assessments shall be made against members in the proportion that the net direct premiums for the preceding calendar year of each member for each line of insurance requiring it to participate in said plan bear to the net direct premiums for the preceding calendar year of all members for such line of insurance; provided that, assessments made pursuant to sections 383.150 to 383.195 shall not exceed in any calendar year one percent of each member's net direct premiums attributable to the line or lines of insurance the writing of which requires it to be a member.

5. All members shall deduct the amount of any assessment from past or future premium taxes due but not yet paid the state.

6. Any funds which result from policyholder premiums and other revenues received in excess of those funds required for reserves, loss payments and expenses incurred and accrued at the end of any calendar year shall be paid proportionately to the general fund to the extent that credit against premium tax liability has been granted pursuant to subsection 5 and to members which have been assessed but have not received tax credits as provided in subsection 5.

(L. 1976 H.B. 1309 § 3)



Section 383.165 Additional first year charge to policyholders.

Effective 28 Aug 1976

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

383.165. Additional first year charge to policyholders. — Each policyholder shall pay to the association in the first policy year, in addition to the premium payment due for insurance through the association, an amount equal to said premium payment. Such charge shall be separately stated in the policy.

(L. 1976 H.B. 1309 § 4)



Section 383.170 Persons eligible to apply for coverage — eligibility requirements.

Effective 28 Aug 1976

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

383.170. Persons eligible to apply for coverage — eligibility requirements. — 1. Any health care provider shall be entitled to apply to the association for medical malpractice liability insurance. Such application may be made on behalf of an applicant by a broker or agent authorized by the applicant.

2. If the association determines that the applicant meets the underwriting standards of the association as prescribed in the plan of operation and there is no unpaid, uncontested premium due from the applicant for prior insurance, then the association, upon receipt of the premium, or such portion thereof as is prescribed in the plan of operation, shall cause to be issued a policy of medical malpractice liability insurance.

(L. 1976 H.B. 1309 § 5)



Section 383.175 Board of directors, qualifications — terms, expenses, payment of authorized.

Effective 28 Aug 2006

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

383.175. Board of directors, qualifications — terms, expenses, payment of authorized. — The association shall be governed by a board of eight directors, to be appointed by the director for the terms specified in the plan of operation. Two directors shall represent insurers which write bodily injury insurance in Missouri and are members of the Property Casualty Insurers Association of America, two shall represent insurers which write bodily injury insurance in Missouri and are members of the Missouri Insurance Coalition, two shall represent insurers which write bodily injury insurance in Missouri and are members of the American Insurance Association, and two shall represent insurers which write bodily injury insurance in Missouri but are not members of any of the foregoing trade associations. The directors shall be reimbursed out of the administrative funds of the association only for necessary and actual expenses incurred for attending meetings of the governing board.

(L. 1976 H.B. 1309 § 6, A.L. 2006 S.B. 837)



Section 383.180 Annual statement, when due, contents of.

Effective 28 Aug 1976

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

383.180. Annual statement, when due, contents of. — The association shall file in the office of the director annually on or before the first day of April, a statement which shall contain information with respect to its transactions, condition, operations and affairs during the preceding year. Such statement shall contain such matters and information as are prescribed and shall be in such form as is approved by the director. The director may, at any time, require the association to furnish additional information with respect to its transactions, condition or any matter connected therewith considered to be material and of assistance in evaluating the scope, operation and experience of the association.

(L. 1976 H.B. 1309 § 7)



Section 383.185 Annual examination required, cost of, how paid.

Effective 28 Aug 1976

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

383.185. Annual examination required, cost of, how paid. — The director shall make an examination into the affairs of the association at least annually. The expenses of every such examination shall be borne and paid by the association.

(L. 1976 H.B. 1309 § 8)



Section 383.190 Appeals and review.

Effective 28 Aug 1976

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

383.190. Appeals and review. — Appeals and judicial review.

(1) Any applicant to the association, any person insured pursuant to this article, or their representatives, or any affected* insurer, agent or agency, may appeal to the director within thirty days after any ruling, action or decision by or on behalf of the association, with respect to those items the plan of operation defines as appealable matters.

(2) Any person aggrieved hereunder by any order or act of the director of the department of insurance, financial institutions and professional registration may, within ten days after notice thereof, file a petition in the circuit court of the county of Cole for a review thereof. The court shall summarily hear the petition and may make any appropriate order or decree.

(L. 1976 H.B. 1309 § 9)

*Word "effected" appears in original rolls.



Section 383.195 Termination of plan, when.

Effective 28 Aug 1976

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

383.195. Termination of plan, when. — Termination of any plan created pursuant to the authority of sections 383.150 to 383.195 shall be by the director pursuant to a public hearing in which it is determined that medical malpractice liability insurance is reasonably available to health care providers in the voluntary market.

(L. 1976 H.B. 1309 § 10)



Section 383.200 Definition of insurer.

Effective 28 Aug 2006

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

383.200. Definition of insurer. — As used in sections 383.200 to 383.209, "insurer" includes any insurance company, mutual insurance company, medical malpractice association, any entity created under this chapter, or other entity providing any insurance to any health care provider, as defined in section 538.205, practicing in the state of Missouri, against claims for malpractice or professional negligence; provided, however, that the term "insurer" or "insurers" shall not mean any surplus lines insurer operating under chapter 384 or any entity to the extent it is self-insuring its exposure to medical malpractice liability.

(L. 2006 H.B. 1837 § 383.196)



Section 383.203 Rates filed with director — form — open to public, copies.

Effective 28 Aug 2006

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

383.203. Rates filed with director — form — open to public, copies. — l. Every insurer shall file with the director all rates and supplementary rate information which is to be used in this state. Such rates and supplementary rate information shall be filed before use.

2. Rates filed pursuant to this section shall be filed in such form and manner as prescribed by the director. Whenever a filing is not accompanied by such information as the director has required under this section, the director shall so inform the insurer within thirty days.

3. All rates and supplementary rate information shall, as soon as filed, be open to public inspection at any reasonable time. Copies may be obtained by any person on request and upon payment of a reasonable charge.

(L. 2006 H.B. 1837 § 383.197)



Section 383.206 Sale of health care provider policy prohibited, when — determining factors — insurer may charge additional premium or grant discount, when — supporting data — rulemaking authority.

Effective 28 Aug 2006

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

383.206. Sale of health care provider policy prohibited, when — determining factors — insurer may charge additional premium or grant discount, when — supporting data — rulemaking authority. — 1. Notwithstanding the provisions of sections 383.037 and 383.160, no insurer shall issue or sell in the state of Missouri a policy insuring a health care provider, as defined in section 538.205, for damages for personal injury or death arising out of the rendering of or failure to render health care services if the director finds, based upon competent and compelling evidence, that the base rates of such insurer are excessive, inadequate, or unfairly discriminatory. A rate may be used by an insurer immediately after it has been filed with the director, until or unless the director has determined under this section that a rate is excessive, inadequate, or unfairly discriminatory.

2. In making a determination under subsection 1 of this section, the director of the department of insurance, financial institutions and professional registration may use the following factors:

(1) Rates shall not be excessive or inadequate, nor shall they be unfairly discriminatory;

(2) No rate shall be held to be excessive unless such rate is unreasonably high for the insurance proved with respect to the classification to which such rate is applicable;

(3) No rate shall be held to be inadequate unless such rate is unreasonably low for the insurance provided with respect to the classification to which such rate is applicable;

(4) To the extent Missouri loss experience is available, rates and projected losses shall be based on Missouri loss experience and not the insurance company's or the insurance industry's loss experiences in states other than Missouri unless the failure to do so jeopardizes the financial stability of the insurer; provided however, that loss experiences relating to the specific proposed insured occurring outside the state of Missouri may be considered in allowing a surcharge to such insured's premium rate;

(5) Investment income or investment losses of the insurance company for the ten-year period prior to the request for rate approval may be considered in reviewing rates. Investment income or investment losses for a period of less than ten years shall not be considered in reviewing rates. Industrywide investment income or investment losses for the ten-year period prior to the request for rate approval may be considered for any insurance company that has not been authorized to issue insurance for more than ten years;

(6) The locale in which the health care practice is occurring;

(7) Inflation;

(8) Reasonable administrative costs of the insurer;

(9) Reasonable costs of defense of claims against Missouri health care providers;

(10) A reasonable rate of return on investment for the owners or shareholders of the insurer when compared to other similar investments at the time of the rate request; except that, such factor shall not be used to offset losses in other states or in activities of the insurer other than the sale of policies of insurance to Missouri health care providers; and

(11) Any other reasonable factors may be considered in the disapproval of the rate request.

3. The director's determination under subsection 1 of this section of whether a base rate is excessive, inadequate, or unfairly discriminatory may be based on any subcategory or subspecialty of the health care industry that the director determines to be reasonable.

4. If actuarially supported and included in a filed rate, rating plan, rule, manual, or rating system, an insurer may charge an additional premium or grant a discount rate to any health care provider based on criteria as it relates to a specified insured health care provider or other specific health care providers within the specific insured's employ or business entity. Such criteria may include:

(1) Loss experiences;

(2) Training and experience;

(3) Number of employees of the insured entity;

(4) Availability of equipment, capital, or hospital privileges;

(5) Loss prevention measures taken by the insured;

(6) The number and extent of claims not resulting in losses;

(7) The specialty or subspecialty of the health care provider;

(8) Access to equipment and hospital privileges; and

(9) Any other reasonable criteria identified by the insurer and filed with the department of insurance, financial institutions and professional registration.

5. Supporting actuarial data shall be filed in support of a rate, rating plan, or rating system filing, when requested by the director to determine whether rates should be disapproved as excessive, inadequate, or unfairly discriminatory, whether or not the insurer has begun using the rate.

6. The director of the department of insurance, financial institutions and professional registration shall promulgate rules for the administration and enforcement of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2006, shall be invalid and void.

(L. 2006 H.B. 1837 § 383.198)



Section 383.209 Rate increases over fifteen percent prohibited without notice, exception.

Effective 28 Aug 2006

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

383.209. Rate increases over fifteen percent prohibited without notice, exception. — Notwithstanding any other provision of law, no insurer shall, with regards to medical malpractice insurance, as defined in section 383.150, implement any rate increase of more than fifteen percent without first providing clear and conspicuous written notice by United States mail to the insured at least sixty days prior to implementation of the rate increase, unless the increase is due to the request of the insured or due to a material change in the nature of the insured's health care practice or individual's risk characteristics.

(L. 2006 H.B. 1837 § 383.199)



Section 383.225 Insurer defined — prohibitions on insurers — failure to provide notice, continuation of coverage.

Effective 28 Aug 2006

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

383.225. Insurer defined — prohibitions on insurers — failure to provide notice, continuation of coverage. — 1. As used in this section, "insurer" includes every insurance company authorized to transact business in this state, every unauthorized insurance company transacting business pursuant to chapter 384, every risk retention group, every insurance company issuing policies or providing benefits to or through a purchasing group, and any other person providing medical malpractice insurance coverage in this state.

2. Notwithstanding any other provision of law, no insurer shall, with regards to medical malpractice insurance, as defined in section 383.150:

(1) Fail or refuse to renew the insurance without first providing written notice by certified United States mail to the insured at least sixty days prior to the effective date of such actions, unless such failure or refusal to renew is based upon a failure to pay sums due or a termination or suspension of the health care provider's license to practice medicine in the state of Missouri, termination of the insurer's reinsurance program, or a material change in the nature of the insured's health care practice; or

(2) Cease the issuance of such policies of insurance in the state of Missouri without first providing written notice by certified United States mail to the insured and to the Missouri department of insurance, financial institutions and professional registration at least one hundred eighty days prior to the effective date of such actions.

3. Any insurer that fails to provide the notice required under subdivision (1) of subsection 2 of this section shall, at the option of the insured, continue the coverage for the remainder of the notice period plus an additional thirty days at the premium rate of the existing policy.

(L. 2006 H.B. 1837 § 383.450)



Section 383.500 Physicians or surgeons on staff of certain hospitals to furnish malpractice insurance, exceptions.

Effective 28 Aug 1986

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

383.500. Physicians or surgeons on staff of certain hospitals to furnish malpractice insurance, exceptions. — 1. Beginning on January 1, 1987, any physician or surgeon who is on the medical staff of any hospital located in a county which has a population of more than seventy-five thousand inhabitants shall, as a condition to his admission to or retention on the hospital medical staff, furnish satisfactory evidence of a medical malpractice insurance policy of at least five hundred thousand dollars. The provisions of this section shall not apply to physicians or surgeons who:

(1) Limit their practice exclusively to patients seen or treated at the hospital; and

(2) Are insured exclusively under the hospital's policy of insurance or the hospital's self-insurance program.

2. This section shall not in any way limit or restrict the authority of any hospital in this state to issue rules or regulations requiring physicians or other health care professionals to carry minimum levels of professional liability insurance as a condition of membership on a hospital medical staff.

(L. 1986 S.B. 663 § 3)






Chapter 384 Surplus Lines Insurance

Section 384.011 Title of law.

Effective 01 Jul 1987, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

384.011. Title of law. — Sections 384.011 to 384.071 shall be known and may be cited as "The Missouri Surplus Lines Law".

(L. 1987 H.B. 700 § 1 subsec. 1)

Effective 7-01-87



Section 384.015 Definitions.

Effective 28 Aug 2014

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

384.015. Definitions. — As used in this chapter, the following terms shall mean:

(1) "Admitted insurer", an insurer licensed to do an insurance business in this state;

(2) "Capital", funds paid in for stock or other evidence of ownership;

(3) "Director", the director of the department of insurance, financial institutions and professional registration;

(4) "Domestic surplus lines insurer", a nonadmitted insurer that is domiciled in this state with which a surplus lines licensee may place only surplus lines insurance;

(5) "Eligible surplus lines insurer", a nonadmitted insurer with which a surplus lines licensee may place surplus lines insurance;

(6) "Exempt commercial purchaser", any person purchasing commercial insurance that, at the time of placement, meets the following requirements:

(a) The person employs or retains a qualified risk manager to negotiate insurance coverage;

(b) The person has paid aggregate nationwide commercial property and casualty insurance premiums in excess of one hundred thousand dollars in the immediately preceding twelve months; and

(c) a. The person meets at least one of the following criteria:

(i) The person possesses a net worth in excess of twenty million dollars, as such amount is adjusted under subparagraph b. of this paragraph;

(ii) The person generates annual revenues in excess of fifty million dollars, as such amount is adjusted under subparagraph b. of this paragraph;

(iii) The person employs more than five hundred full-time or full-time equivalent employees per individual insured or is a member of an affiliated group employing more than one thousand employees in the aggregate;

(iv) The person is a not-for-profit organization or public entity generating annual budgeted expenditures of at least thirty million dollars, as such amount is adjusted under subparagraph b. of this paragraph; or

(v) The person is a municipality with a population in excess of fifty thousand persons.

b. Effective on the fifth January first occurring after the date of the enactment of United States Public Law 111-203 and each fifth January first occurring thereafter, the amounts in items (i), (ii), and (iv) of subparagraph a. of this paragraph shall be adjusted to reflect the percentage change for such five-year period in the Consumer Price Index for All Urban Consumers published by the United States Bureau of Labor Statistic of the Department of Labor;

(7) "Export", to place surplus lines insurance with a nonadmitted insurer;

(8) "Home state":

(a) Except as provided in paragraph (b) of this subdivision, the term "home state" means, with respect to an insured:

a. The state in which an insured maintains its principal place of business or, in the case of an individual, the individual's principal residence; or

b. If one hundred percent of the insured risk is located out of the state referred to in subparagraph a. of this paragraph, the state to which the greatest percentage of the insured's taxable premium for that insurance contract is allocated;

(b) If more insureds than one from an affiliated group are named insureds on a single nonadmitted insurance contract, the term "home state" means the home state, as determined under paragraph (a) of this subdivision, of the member of the affiliated group that has the largest percentage of premium attributed to it under such insurance contract;

(c) The principal place of business is the state where the insured maintains its headquarters and where the insured's high-level officers direct, control and coordinate the business activities of the insured;

(9) "Kind of insurance", one of the types of insurance required to be reported in the annual statement which must be filed with the director by admitted insurers;

(10) "Nonadmitted insurance", any property and casualty insurance permitted to be placed directly or through a surplus lines licensee with a nonadmitted insurer eligible to accept such insurance;

(11) "Nonadmitted insurer", an insurer not licensed to do an insurance business in this state, including insurance exchanges authorized under the laws of other states, but does not include a risk retention group, as that term is defined in the Liability Risk Retention Act of 1986 (15 U.S.C. Section 3901(a)(4));

(12) "Producing broker", the individual broker or agent dealing directly with the party seeking insurance;

(13) "Qualified risk manager", shall have the same meaning prescribed in the Nonadmitted and Reinsurance Reform Act of 2010 (15 U.S.C. Section 8206);

(14) "Surplus", funds over and above liabilities and capital of the company for the protection of policyholders;

(15) "Surplus lines insurance", any insurance of risks resident, located or to be performed in this state, permitted to be placed through a surplus lines licensee with a nonadmitted insurer eligible to accept such insurance, other than reinsurance, and life and health insurance and annuities;

(16) "Surplus lines licensee", a person licensed to place insurance on risks resident, located or to be performed in this state with nonadmitted insurers eligible to accept such insurance;

(17) "Wet marine and transportation insurance":

(a) Insurance upon vessels, crafts, hulls and of interests therein or with relation thereto;

(b) Insurance of marine builder's risks, marine war risks and contracts of marine protection and indemnity insurance;

(c) Insurance of freights and disbursements pertaining to a subject of insurance coming within this section; and

(d) Insurance of personal property and interests therein, in the course of exportation from or importation into any country, or in the course of transportation coastwise or on inland waters, including transportation by land, water or air from point of origin to final destination, in connection with any and all risks or periods of navigation, transit or transportation, and while being prepared for and while awaiting shipment, and during any delays, transshipment, or reshipment incident thereto.

(L. 1987 H.B. 700 § 1 subsec. 2, A.L. 1989 S.B. 250, A.L. 2011 S.B. 132, A.L. 2014 H.B. 1361)



Section 384.017 Nonadmitted insurers, purchases from allowed, when.

Effective 28 Aug 2014

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

384.017. Nonadmitted insurers, purchases from allowed, when. — Surplus lines insurance may be placed by a surplus lines licensee if:

(1) Each insurer is an eligible surplus lines insurer;

(2) The full amount or kind of insurance is not obtainable from admitted insurers who are actually transacting in this state the class of insurance required by the insured. Insurance shall be deemed obtainable within the meaning of this section if there is available a market with admitted insurers that can supply the insured's requirements both as to type of coverage and as to quality of service. "Type of coverage", as used in this section, refers to hazards covered and limits of coverage. "Quality of security and service", as used in this section, refers to the rating by a recognized financial service; and

(3) All other requirements of sections 384.011 to 384.071 are met.

(L. 1987 H.B. 700 § 2, A.L. 1989 S.B. 250, A.L. 2011 S.B. 132, A.L. 2014 H.B. 1361)



Section 384.018 Nonadmitted insurer deemed domestic surplus lines insurer, when — domestic insurer deemed eligible surplus lines insurer, when — policies subject to taxation, when — exemption from certain statutory requirements, when — rulemaking authority.

Effective 28 Aug 2014

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

384.018. Nonadmitted insurer deemed domestic surplus lines insurer, when — domestic insurer deemed eligible surplus lines insurer, when — policies subject to taxation, when — exemption from certain statutory requirements, when — rulemaking authority. — 1. A nonadmitted insurer that is domiciled in this state will be deemed a domestic surplus lines insurer if all of the following are satisfied:

(1) The insurer possesses policyholder surplus of at least twenty million dollars;

(2) The insurer is an approved or eligible surplus lines insurer in at least one jurisdiction other than this state;

(3) The board of directors of the insurer has passed a resolution seeking to be a domestic surplus lines insurer in this state; and

(4) The director has given written approval for the insurer to be a domestic surplus lines insurer.

2. For the purposes of the federal Nonadmitted and Reinsurance Act of 2010 (15 U.S.C. Section 8201), a domestic surplus lines insurer shall be considered a nonadmitted insurer as the term is defined in the Act with respect to risks insured in this state.

3. A domestic surplus lines insurer is deemed an eligible surplus lines insurer authorized to write any kind of insurance that a nonadmitted insurer not domiciled in this state is eligible to write.

4. Notwithstanding any other statute, the policies issued in this state by a domestic surplus lines insurer shall be subject to taxes assessed upon surplus lines policies issued by nonadmitted insurers, including the surplus lines premium tax under section 384.059, but will not be subject to other taxes levied upon admitted insurers whether domestic or foreign, including, but not limited to, taxes imposed by section 148.320.

5. Policies issued by a domestic surplus lines insurer are not subject to protections of or other provisions of the Missouri property and casualty insurance guarantee association act, or the Missouri life and health insurance guaranty association act.

6. All financial and solvency requirements imposed by chapters 374, 375, 379, and 382 upon domestic admitted insurers shall apply to domestic surplus lines insurers unless domestic surplus lines insurers are otherwise specifically exempted.

7. A domestic surplus lines insurer shall not be subject to and shall be exempt from all statutory requirements relating to insurance rating plans, policy forms, policy cancellation and nonrenewal, and premium charged to the insured in the same manner and to the same extent as a nonadmitted insurer domiciled in another state.

8. The director may promulgate rules under section 374.045 and amend such rules relating to domestic surplus lines insurers as are necessary to enable the director to carry out the provisions of this chapter.

(L. 2014 H.B. 1361)



Section 384.021 Nonadmitted insurers, limitation on furnishing coverage — exempt commercial purchaser, licensee exemptions.

Effective 28 Aug 2014

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

384.021. Nonadmitted insurers, limitation on furnishing coverage — exempt commercial purchaser, licensee exemptions. — 1. A surplus lines licensee shall not place coverage with a nonadmitted insurer, unless, at the time of placement, the surplus lines licensee has determined that the nonadmitted insurer is authorized to write the kind of insurance in its domiciliary jurisdiction and meets one of these criteria:

(1) Has capital and surplus or its equivalent under the laws of its domiciliary jurisdiction, which equals the greater of the minimum capital and surplus requirements under the laws of this state or fifteen million dollars, except that the requirements of this subdivision may be satisfied by an insurer's possessing less than the minimum capital and surplus upon an affirmative finding of acceptability by the director provided that the finding shall be based upon such factors as quality of management, capital and surplus of any parent company, company underwriting profit and investment income trends, market availability and company record and reputation within the industry, and in no event shall the director make an affirmative finding of acceptability when the nonadmitted insurer's capital and surplus is less than four million five hundred thousand dollars; or

(2) Appears on the most recent list of eligible surplus lines insurers published by the director from time to time but at least semiannually or on the most recent quarterly listing of alien insurers maintained by the international insurers department of the National Association of Insurance Commissioners.

2. Notwithstanding any other provision of this chapter or rules adopted to implement the provisions of this chapter, a surplus lines licensee seeking to procure or place nonadmitted insurance in Missouri for an exempt commercial purchaser shall not be required to satisfy any requirement to make a due diligence search to determine whether the full amount or type of insurance sought by such exempt commercial purchaser can be obtained from nonadmitted insurers if:

(1) The surplus lines licensee procuring or placing the surplus lines insurance has disclosed to the exempt commercial purchaser that such insurance may or may not be available from the admitted market that may provide greater protection with more regulatory oversight; and

(2) The exempt commercial purchaser has subsequently requested in writing the surplus lines licensee to procure or place such insurance from a nonadmitted insurer.

(L. 1987 H.B. 700 § 3, A.L. 1989 S.B. 250, A.L. 1994 H.B. 1449 merged with S.B. 687, A.L. 2011 S.B. 132, A.L. 2014 H.B. 1361)



Section 384.023 Unlisted nonadmitted insurers may be used for coverage, when — requirements.

Effective 28 Aug 2014

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

384.023. Unlisted nonadmitted insurers may be used for coverage, when — requirements. — Risk eligible for export may be placed with any other nonadmitted insurer which does not appear on the list of eligible surplus lines insurers published by the director pursuant to subdivision (2) of subsection 1 of section 384.021 but nonetheless meets the requirements set forth in subdivision (1) of subsection 1 of section 384.021 and related complying regulations of the director. The surplus lines licensee seeking to provide coverage through an unlisted nonadmitted insurer shall make a filing specifying the amount and percentage of each risk to be placed, and naming the nonadmitted insurer with which placement is intended and shall pay the tax due pursuant to section 384.059. Within twenty days after placing the coverage, the surplus lines licensee shall also send written notice to the insured or the producing broker that the insurance, or a portion thereof, has been placed with such nonadmitted insurer.

(L. 1987 H.B. 700 § 4, A.L. 2014 H.B. 1361)



Section 384.025 Ineligibility of nonadmitted insurer, grounds, when — notice to licensees.

Effective 28 Aug 2009

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

384.025. Ineligibility of nonadmitted insurer, grounds, when — notice to licensees. — 1. If at any time the director has reason to believe that an eligible surplus lines insurer:

(1) Is in unsound financial condition;

(2) Is no longer eligible under section 384.021;

(3) Has willfully violated the laws of this state; or

(4) Does not make reasonably prompt payment of just losses and claims in this state or elsewhere; the director may declare it ineligible.

2. The director shall promptly publish notice of all such declarations in any public electronic format.

(L. 1987 H.B. 700 § 5, A.L. 2009 H.B. 577)



Section 384.034 Advisory organization may be formed, purposes — information to be filed — examination when, costs — hearing on report, when — violations, penalty.

Effective 01 Jul 1987, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

384.034. Advisory organization may be formed, purposes — information to be filed — examination when, costs — hearing on report, when — violations, penalty. — 1. An advisory surplus lines organization of surplus lines licensees may be formed to:

(1) Facilitate and encourage compliance by its members with the laws of this state and the rules and regulations of the director relative to surplus lines insurance;

(2) Provide means for the examination, which shall remain confidential, of all surplus lines coverage written by its members to determine whether such coverages comply with such laws and regulations;

(3) Communicate with organizations of admitted insurers with respect to the proper use of the surplus lines market; and

(4) Receive and disseminate to its members information relative to surplus lines coverages.

2. Every such advisory organization shall file with the director:

(1) A copy of its constitution, its articles of agreement or association or its certificate of incorporation;

(2) A copy of its bylaws, rules and regulations governing its activities;

(3) A current list of its members;

(4) The name and address of a resident of this state upon whom notices or orders of the director or processes issued at his direction may be served; and

(5) An agreement that the director may examine such advisory organization in accordance with the provisions of this section.

3. The director shall, at least once in three years, make or cause to be made an examination of each such advisory organization. The reasonable cost of any such examination shall be paid by the advisory organization upon presentation to it by the director of a detailed account of each cost. The officers, managers, agents and employees of such advisory organization may be examined at any time, under oath, and shall exhibit all books, records, accounts, documents or agreements governing its method of operation. The director shall furnish two copies of the examination report to the advisory organization examined and shall notify such organization that it may, within twenty days thereof, request a hearing on the report or on any facts or recommendations therein. If the director finds such advisory organization or any member thereof to be in violation of any provision of sections 384.011 to 384.071, he may issue an order requiring the discontinuance of such violation.

(L. 1987 H.B. 700 § 8)

Effective 7-01-87



Section 384.036 Policy or certificate to be delivered to insured or broker — policies to indicate current status and any changes — violation, penalties.

Effective 28 Aug 1989

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

384.036. Policy or certificate to be delivered to insured or broker — policies to indicate current status and any changes — violation, penalties. — 1. Upon placing surplus lines insurance, the surplus lines licensee shall promptly deliver to the insured or the producing broker the policy, or if such policy is not then available, a certificate as described in subsection 4 of this section, cover note, binder or other evidence of insurance. The certificate, as described in subsection 4 of this section, cover note, binder or other evidence of insurance shall be executed by the surplus lines licensee and shall show the description and location of the subject of the insurance, coverages including any material limitations other than those in standard forms, a general description of the coverages of the insurance, the premium and rate charged and taxes to be collected from the insured, and the name and address of the insured and surplus lines insurer or insurers and proportion of the entire risk assumed by each, and the name of the surplus lines licensee and the licensee's license number.

2. No surplus lines licensee shall issue or deliver any evidence of insurance or purport to insure or represent that insurance will be or has been written by any eligible surplus lines insurer, or a nonadmitted insurer pursuant to section 384.023, unless he has authority from the insurer to cause the risk to be insured, or has received information from the insurer in the regular course of business that such insurance has been granted.

3. If, after delivery of any such evidence of insurance, there is any change in the identity of the insurers, or the proportion of the risk assumed by any insurer, or any other material change in coverage as stated in the surplus lines licensee's original evidence of insurance, or in any other material as to the insurance coverage so evidenced, the surplus lines licensee shall promptly issue and deliver to the insured or the original producing broker an appropriate substitute for, or endorsement of the original document, accurately showing the current status of the coverage and the insurers responsible thereunder.

4. As soon as reasonably possible after the placement of any such insurance, the surplus lines licensee shall deliver a copy of the policy or, if not available, a certificate of insurance to the insured or producing broker to replace any evidence of insurance theretofore issued. Each certificate or policy of insurance shall contain or have attached thereto a complete record of all policy insuring agreements, conditions, exclusions, clauses, endorsements or any other material facts that would regularly be included in the policy.

5. Any surplus lines licensee who fails to comply with the requirements of this section shall be subject to the penalties hereinafter provided.

6. Every evidence of insurance negotiated, placed or procured under the provisions of sections 384.011 to 384.071 issued by the surplus lines licensee shall, on the face of the policy or declaration page of the policy, bear the name of the licensee and the following legend in 10-point type: "This is evidence of insurance procured and developed under the Missouri Surplus Lines Laws. It is NOT covered by the Missouri Insurance Guaranty Association. This insurer is not licensed by the state of Missouri and is not subject to its supervision."

(L. 1987 H.B. 700 § 9, A.L. 1989 S.B. 250)



Section 384.038 Enforceability of contract.

Effective 28 Aug 1989

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

384.038. Enforceability of contract. — Insurance contracts procured under sections 384.011 to 384.071 shall be valid and enforceable as to all parties.

(L. 1987 H.B. 700 §§ 10, 11, A.L. 1989 S.B. 250)



Section 384.041 Premium payment to licensee deemed payment to insurer.

Effective 01 Jul 1987, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

384.041. Premium payment to licensee deemed payment to insurer. — A payment of premium to a surplus lines licensee acting for a person other than himself in negotiating, continuing, or reviewing any policy of insurance under the provisions of sections 384.011 to 384.071 shall be deemed to be payment to the insurer, whatever conditions or stipulations may be inserted in the policy or contract notwithstanding.

(L. 1987 H.B. 700 § 12)

Effective 7-01-87



Section 384.043 Licensing requirements for insurance producers, fee — examination, exception — renewal, when, violation, effect — national database, participation in.

Effective 07 Jul 2011, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

384.043. Licensing requirements for insurance producers, fee — examination, exception — renewal, when, violation, effect — national database, participation in. — 1. No insurance producer shall procure any contract of surplus lines insurance with any nonadmitted insurer, unless he possesses a current surplus lines insurance license issued by the director.

2. The director shall issue a surplus lines license to any qualified holder of a current resident or nonresident property and casualty insurance producer license but only when the licensee has:

(1) Remitted the one hundred dollar initial fee to the director;

(2) Submitted a completed license application on a form supplied by the director; and

(3) Passed a qualifying examination approved by the director, except that all holders of a license prior to July 1, 1987, shall be deemed to have passed such an examination.

3. Each surplus lines license shall be renewed for a term of two years on the biennial anniversary date of issuance and continue in effect until refused, revoked or suspended by the director in accordance with section 384.065; except that if the biennial renewal fee for the license is not paid on or before the anniversary date, the license terminates. The biennial renewal fee is one hundred dollars.

4. Beginning on or before July 1, 2012, the director shall participate in the national insurance producer database of the National Association of Insurance Commissioners, or any other equivalent uniform national database, for the licensure of surplus lines licensees and the renewal of such licenses.

5. Notwithstanding any other provision of this chapter, a person selling, soliciting, or negotiating nonadmitted insurance with respect to an insured shall be required to obtain or possess a current surplus lines insurance license issued by the director only if this state is such insured's home state.

(L. 1987 H.B. 700 § 13, A.L. 1989 S.B. 250, A.L. 1990 H.B. 1739, A.L. 2001 S.B. 193 merged with S.B. 605, A.L. 2004 S.B. 1299, A.L. 2009 H.B. 577, A.L. 2011 S.B. 132)

Effective 7-07-11



Section 384.045 Licensees may originate or accept insurance from other licensees or brokers, compensation.

Effective 01 Jul 1987, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

384.045. Licensees may originate or accept insurance from other licensees or brokers, compensation. — A surplus lines licensee may originate surplus lines insurance or accept such insurance from any other agent or broker duly licensed as to the kinds of insurance involved, and the surplus lines licensee may compensate such agent or broker therefor.

(L. 1987 H.B. 700 § 14)

Effective 7-01-87



Section 384.048 Records required to be kept by licensees — to be open to director — retention period.

Effective 28 Aug 1989

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

384.048. Records required to be kept by licensees — to be open to director — retention period. — Each surplus lines licensee shall keep in his office in this state a full and true record of each surplus lines insurance contract placed by or through him, including a copy of the policy, certificate, cover note, or other evidence of insurance showing such of the following items as may be applicable:

(1) Amount of the insurance and perils insured;

(2) Brief description of the property insured and its location;

(3) Gross premium charged;

(4) Any return premium paid;

(5) Rate of premium charged upon the several items of property;

(6) Effective date of the contract, and the terms thereof;

(7) Name and address of the insured;

(8) Name and address of the insurer;

(9) Amount of tax and other sums to be collected from the insured; and

(10) Identity of the producing broker, any confirming correspondence from the insurer or its representative and the application.

­­

­

(L. 1987 H.B. 700 § 15, A.L. 1989 S.B. 250)



Section 384.051 Insured to file report on surplus lines insurance not obtained through a broker — contents, when due — tax imposed, procedure to collect tax.

Effective 07 Jul 2011, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

384.051. Insured to file report on surplus lines insurance not obtained through a broker — contents, when due — tax imposed, procedure to collect tax. — 1. Every insured whose home state is this state who procures or causes to be procured or continues or renews insurance in any surplus lines insurer, or any self-insurer whose home state is this state who so procures or continues with, any surplus lines insurer, excess of loss, catastrophe or other insurance, other than insurance procured through a surplus lines broker pursuant to sections 384.011 to 384.071, shall before March second of the year next succeeding the year in which the insurance was so procured, continued or renewed, file a written report of the same with the director on forms prescribed by the director and furnished to such an insured upon request. The report shall show:

(1) The name and address of the insured or insureds;

(2) The name and address of the insurer or insurers;

(3) The subject of the insurance;

(4) A general description of the coverage;

(5) The amount of premium currently charged therefor;

(6) Such additional pertinent information as may be reasonably requested by the director.

2. For the general support of the government of this state there is levied upon the insured or self-insurer who procures insurance pursuant to subsection 1 of this section a tax at the rate of five percent of the gross amount of the premium. Before April sixteenth of the year next succeeding the year in which the insurance was so procured, continued or renewed, the insured shall remit to the department of revenue the amount of the tax. The department of revenue shall notify the director of the sums collected from each insured or self-insurer.

(L. 1987 H.B. 700 § 16 subsecs. 1 to 5, A.L. 1989 S.B. 250, A.L. 2009 H.B. 577, A.L. 2011 S.B. 132)

Effective 7-07-11



Section 384.054 Delinquent tax, penalty, interest.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

384.054. Delinquent tax, penalty, interest. — Any tax imposed by sections 384.011 to 384.071 which is delinquent in payment shall be subject to a penalty of one percent of the tax per diem up to ten percent of the tax. Any delinquent tax shall bear interest at the rate determined under section 32.065 from the time such tax is due.

(L. 1987 H.B. 700 § 16 subsec. 6, A.L. 1989 S.B. 250, A.L. 2007 S.B. 66)



Section 384.057 Licensee to file annual statement, contents — report to director, contents.

Effective 07 Jul 2011, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

384.057. Licensee to file annual statement, contents — report to director, contents. — 1. Before March second of each year, each surplus lines broker shall report under oath to the director on forms prescribed by him or her a statement showing, with respect to the year ending the immediately preceding December thirty-first for nonadmitted insurance where the home state of the insured is this state:

(1) The gross amounts charged for surplus lines insurance, exclusive of sums collected for the payment of federal, state or local taxes;

(2) The amount of net premiums with respect to the insurance. For the purpose of this section, "net premiums" means the gross amount of charges for surplus lines insurance, exclusive of sums collected for the payment of federal, state and local taxes, less returned premiums.

2. No later than within forty-five days after the end of each calendar quarter ending March thirty-first, June thirtieth, September thirtieth, and December thirty-first each surplus lines broker shall report under oath to the director on forms prescribed by him or her a statement showing, with respect to each respective calendar quarter for nonadmitted insurance where the home state of the insured is this state:

(1) The gross amounts charged for surplus lines insurance, exclusive of sums collected for the payment of federal, state, or local taxes;

(2) The amount of net premiums with respect to the insurance. For the purpose of this section, "net premiums" means the gross amount of charges for surplus lines insurance, exclusive of sums collected for the payment of federal, state, and local taxes, less returned premiums.

(L. 1987 H.B. 700 § 16 subsec. 7, A.L. 1989 S.B. 250, A.L. 2009 H.B. 577, A.L. 2011 S.B. 132)

Effective 7-07-11



Section 384.059 Premium tax applicable to surplus lines, rate, payment — broker may charge tax to insured.

Effective 28 Aug 1989

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

384.059. Premium tax applicable to surplus lines, rate, payment — broker may charge tax to insured. — 1. There is hereby imposed on surplus brokers for the privilege of doing the business of a surplus lines broker in this state a tax of five percent of the net premium received with respect to surplus lines insurance on risks located in this state and subject to sections 375.136, 375.301, 375.786 and sections 384.011 to 384.071 as shown on the annual report filed with the department pursuant to section 384.057. For the purpose of this section, "net premiums" means the gross amount of charges for surplus lines insurance exclusive of sums collected for the payment of federal, state and local taxes, less returned premiums. The tax shall be paid before April sixteenth of each year. Nothing in sections 375.136, 375.301, 375.786 and sections 384.011 to 384.071 shall exempt from the tax levied by this section any surplus lines insurance covering risks in this state procured by a surplus lines broker or other broker for or on behalf of an airline, railroad, or motor carrier. The portion of the risk in this state shall be in the proportion that the carrier's revenue miles in this state bears to its total revenue miles.

2. The surplus lines broker may collect from the insured an amount equal to the tax provided for in this section.

(L. 1987 H.B. 700 § 17, A.L. 1989 S.B. 250)



Section 384.061 Premium tax to be levied only on entire gross premium for nonadmitted or surplus lines insurance policies.

Effective 07 Jul 2011, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

384.061. Premium tax to be levied only on entire gross premium for nonadmitted or surplus lines insurance policies. — 1. Notwithstanding any other provision of this chapter or regulation implementing a provision of this chapter, the five percent tax on net premiums imposed by sections 384.051 and 384.059 shall be levied upon and only upon the entire gross premium for nonadmitted or surplus lines insurance policies for which the home state of the insured is Missouri.

2. Notwithstanding any other provision of this chapter or regulation implementing a provision of this chapter:

(1) The placement of nonadmitted insurance shall be subject to the statutory and regulatory requirements of this chapter only if this state is the insured's home state; and

(2) A surplus lines broker is required to be licensed as a surplus lines licensee under the provisions of this chapter only if this state is the insured's home state.

(L. 1989 S.B. 250, A.L. 2011 S.B. 132)

Effective 7-07-11



Section 384.062 Premium taxes collected by licensee but unpaid to department, actions authorized — taxes payable to department.

Effective 28 Aug 2009

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

384.062. Premium taxes collected by licensee but unpaid to department, actions authorized — taxes payable to department. — 1. If any tax, penalty, or interest payable by a surplus lines licensee under the provisions of sections 384.011 to 384.071 is not paid within the time prescribed, the same shall be recoverable in a suit brought by the director against the surplus lines licensee.

2. All taxes, penalties, and interest or delinquent taxes levied pursuant to this chapter shall be paid to the department of revenue, who shall notify the director of the sums collected from each surplus lines licensee. All checks and drafts remitted for the payment of such taxes, penalties and interest shall be made payable to the director of revenue.

3. Taxes collected pursuant to this chapter are taxes collected by the director of revenue within the meaning of section 139.031.

(L. 1987 H.B. 700 § 18, A.L. 1989 S.B. 250, A.L. 2004 S.B. 1299, A.L. 2009 H.B. 577)



Section 384.065 Revocation, suspension or refusal to renew license of licensee, grounds — notice — hearing.

Effective 28 Aug 2004

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

384.065. Revocation, suspension or refusal to renew license of licensee, grounds — notice — hearing. — The director may suspend, revoke, or refuse to renew the license of a surplus lines licensee after notice and hearing as provided under the applicable provisions of this state's laws upon any one or more of the following grounds:

(1) Removal of the resident surplus lines licensee's office from this state;

(2) Removal of the resident surplus lines licensee's office accounts and records from this state during the period during which such accounts and records are required to be maintained under section 384.059;

(3) Closing of the surplus lines licensee's office for a period of more than thirty business days, unless permission is granted by the director;

(4) Failure to make and file required reports;

(5) Failure to transmit required tax on surplus lines premiums;

(6) Violation of any provision of sections 384.011 to 384.071; or

(7) For any cause for which an insurance license could be denied, revoked, suspended or renewal refused under section 375.141.

(L. 1987 H.B. 700 § 19, A.L. 2004 S.B. 1299)



Section 384.068 Cause of action on contracts of insurance may be brought against insurer — policy to contain appropriate language — insurer deemed to have subjected himself to this section — service of process.

Effective 01 Jul 1987, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

384.068. Cause of action on contracts of insurance may be brought against insurer — policy to contain appropriate language — insurer deemed to have subjected himself to this section — service of process. — 1. A surplus lines insurer may be sued upon any cause of action arising in this state under any surplus lines insurance contract made by it or evidence of insurance issued or delivered by the surplus lines licensee pursuant to the procedure provided in sections 375.256 to 375.266. Any such policy issued by the surplus lines licensee shall contain a provision stating the substance of this section and designating the person to whom the director shall mail process.

2. Each surplus lines insurer assuming a surplus lines insurance shall be deemed thereby to have subjected itself to the provisions of sections 384.011 to 384.071.

3. The remedies provided in this section are in addition to any other methods provided by law for service of process upon insurers.

(L. 1987 H.B. 700 § 20)

Effective 7-01-87



Section 384.071 Violations, penalties.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

384.071. Violations, penalties. — 1. If the director determines that a person has engaged, is engaging in, or has taken a substantial step toward engaging in an act, practice or course of business constituting a violation of sections 384.011 to 384.071 or a rule adopted or order issued pursuant thereto, or that a person has materially aided or is materially aiding an act, practice, omission, or course of business constituting a violation of sections 384.011 to 384.071 or a rule adopted or order issued pursuant thereto, the director may issue such administrative orders as authorized under section 374.046. A violation of any of these sections is a level three violation under section 374.049.

2. If the director believes that a person has engaged, is engaging in, or has taken a substantial step toward engaging in an act, practice or course of business constituting a violation of sections 384.011 to 384.071 or a rule adopted or order issued pursuant thereto, or that a person has materially aided or is materially aiding an act, practice, omission, or course of business constituting a violation of sections 384.011 to 384.071 or a rule adopted or order issued pursuant thereto, the director may maintain a civil action for relief authorized under section 374.048. A violation of any of these sections is a level three violation under section 374.049.

3. Any surplus lines licensee who in this state represents or aids a nonadmitted insurer in violation of the provisions of sections 384.011 to 384.071 may be found guilty of a class B misdemeanor and subject to a fine not in excess of one thousand dollars.

4. The above penalties are not exclusive remedies.

(L. 1987 H.B. 700 § 21, A.L. 2007 S.B. 66)






Chapter 385 Credit Insurance and Service Contracts

Section 385.010 Purpose clause.

Effective 28 Aug 1992

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

385.010. Purpose clause. — The purpose of sections 385.010 to 385.080 is to promote the public welfare by regulating credit life insurance and credit accident and sickness insurance, credit casualty insurance, credit involuntary unemployment insurance and credit property insurance. Nothing in sections 385.010 to 385.080 is intended to prohibit or discourage reasonable competition. The provisions of sections 385.010 to 385.080 shall be liberally construed.

(L. 1977 H.B. 610 § 1, A.L. 1992 S.B. 519)



Section 385.015 Scope of law.

Effective 28 Aug 1992

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

385.015. Scope of law. — All life insurance, accident and sickness insurance, involuntary unemployment insurance, credit casualty insurance and property insurance written in connection with loans or other credit transactions shall be subject to the provisions of sections 385.010 to 385.080, except insurance for which no identifiable charge is made to the debtor and insurance written in connection with a loan or other credit transaction of more than ten years duration; nor shall insurance be subject to the provisions of sections 385.010 to 385.080 if the issuance of the insurance is an isolated transaction on the part of the insurer not related to an agreement or a plan for insuring debtors of the creditor or where the issuance of such insurance is in connection with a residential real estate secured credit transaction commitment exceeding twenty-five thousand dollars, which may be accessed on a discretionary basis by the debtor.

(L. 1977 H.B. 610 § 2, A.L. 1987 H.B. 510, A.L. 1992 S.B. 519)



Section 385.020 Definitions.

Effective 28 Aug 1992

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

385.020. Definitions. — 1. As used in sections 385.010 to 385.080, the following words and phrases mean:

(1) "Credit accident and sickness insurance", insurance on a debtor to provide indemnity for payments becoming due on a specific loan or other credit transaction while the debtor is disabled as defined in the policy;

(2) "Credit casualty insurance", insurance other than credit life insurance, credit accident and sickness insurance, credit involuntary unemployment insurance, or credit property insurance, by which the satisfaction of a debt in whole or in part is a benefit provided upon the occurrence of any unknown or contingent event whatever, when such insurance is sold to individual consumers and written as part of a credit transaction, but only insofar as it applies to personal debt incurred by individual consumers and not debt incurred in any business, trade or profession of the debtor;

(3) "Credit involuntary unemployment insurance", insurance on a debtor to provide indemnity for payments becoming due on a specific loan or other credit transaction while the debtor is involuntarily unemployed as defined in the policy;

(4) "Credit life insurance", insurance on the life of a debtor pursuant to or in connection with a specific loan or other credit transaction;

(5) "Credit property insurance", insurance against loss of or damage to personal property, covering a creditor's security interest in such property, when such insurance is written as part of a loan or other credit transaction, but only insofar as it applies to property sold to individual consumers for personal use, or pledge by them, and not used in any business, trade or profession of the purchaser, except that such insurance shall not mean homeowners', renters' or lessees' insurance;

(6) "Creditor", the lender of money or vendor or lessor of goods, services, property, rights, or privileges for which payment is arranged through a credit transaction, or any successor to the right, title, or interest of any such lender, vendor, or lessor, and any affiliate, associate, or subsidiary of any of them, or any director, officer, or employee of any of them, or any other person in any way associated with any of them, including a holding company;

(7) "Debtor", a borrower of money or a purchaser or lessee of goods, services, property, rights, or privileges for which payment is arranged through a credit transaction;

(8) "Decreasing term life coverage", credit life insurance decreasing over the term of the coverage to correspond with the scheduled or actual amount of unpaid indebtedness, whichever is greater;

(9) "Director", director of the Missouri department of insurance, financial institutions and professional registration;

(10) "Identifiable charge", the amount a creditor charges a debtor or collects from him specifically for credit insurance in addition to any other stated charges, including interest or discount, permitted by law;

(11) "Indebtedness", the total amount payable by a debtor to a creditor in connection with a loan or other credit transaction;

(12) "Insurer", an insurance company authorized to write credit life insurance, credit accident and sickness insurance, credit casualty insurance, credit involuntary unemployment insurance or credit property insurance;

(13) "Joint life coverage", credit life insurance covering two or more lives, the entire sum insured being payable upon the death of the first insured debtor to die while the insurance is in force;

(14) "Level term life coverage", credit life insurance remaining level over the term of the coverage.

2. As used in sections 385.010 to 385.080, the following technical terms shall have the indicated meanings:

(1) "Claims", benefits payable on death, disability, debt default, involuntary unemployment or property damage, excluding loss adjustment expense, claims settlement costs, or other additions of any kind;

(2) "Claims incurred", claims actually paid during the reporting year plus the estimated reserves at the end of the year for reported claims in the process of settlement and for unreported claims, less the corresponding estimated reserves at the end of the preceding year. All reserves are to be determined in a consistent manner from year to year;

(3) "Credibility period", as of any point of time the period of at least three years immediately prior thereto;

(4) "Premiums earned", the total gross premiums which become due the insurer, without reduction of any kind, except the premiums refunded or adjusted on account of termination of coverage, appropriately adjusted for changes in gross unearned premiums in force upon a pro rata basis or a "sum of the digits" basis, where applicable. Where premiums are payable monthly on the basis of outstanding insured balances, "premiums earned" means the total premiums paid the insurer during the reporting year plus premiums due the insurer but unpaid at the end of that year, less premiums due the insurer but unpaid at the end of the previous year. As defined under either system, premiums are without reduction of any kind except for those refunded or adjusted because of termination of coverage.

(L. 1977 H.B. 610 § 3, A.L. 1992 S.B. 519)



Section 385.025 Credit life and accident insurance, form in which it shall be issued.

Effective 28 Aug 1977

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

385.025. Credit life and accident insurance, form in which it shall be issued. — Credit life insurance and credit accident and sickness insurance shall be issued only in the following forms:

(1) Individual policies of life insurance issued to debtors on a term plan;

(2) Individual policies of accident and sickness insurance issued to debtors on a term plan or disability benefit provisions in individual policies of credit life insurance;

(3) Group policies of life insurance issued to creditors providing insurance upon the lives of debtors on the term plan;

(4) Group policies of accident and sickness insurance issued to creditors on a term plan insuring debtors or disability benefit provisions in group credit life insurance policies to provide such coverage.

(L. 1977 H.B. 610 § 4)



Section 385.030 Amount of insurance permitted — payments, amount of, limited.

Effective 10 Jul 1991, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

385.030. Amount of insurance permitted — payments, amount of, limited. — 1. The initial amount of credit life insurance shall not exceed the total amount repayable under the contract of indebtedness and, where an indebtedness is repayable in substantially equal installments, the amount of insurance shall at no time exceed the scheduled or actual amount of unpaid indebtedness, whichever is greater.

2. Notwithstanding the provisions of subsection 1 of this section, insurance on agricultural credit transaction commitments, not exceeding forty-eight months in duration, may be written up to the amount of the loan commitment on a nondecreasing or level term plan.

3. Notwithstanding any other provision of this section, insurance on educational credit transaction commitments may be written for the amount of the portion of the commitment that has not been advanced by the creditor.

4. The total amount of periodic indemnity payable by credit accident and sickness insurance in the event of disability, as defined in the policy, shall not exceed the aggregate of the periodic scheduled unpaid installments of the indebtedness, and the amount of each periodic indemnity payment shall not exceed the original indebtedness divided by the number of periodic installments or divided by the number of months of its term in the case of an agricultural loan commitment insured under subsection 2 of this section.

5. Notwithstanding any other provision of this section, insurance on residential real estate secured credit transaction commitments may be written up to the amount of the loan commitment.

(L. 1977 H.B. 610 § 5, A.L. 1987 H.B. 510, A.L. 1991 S.B. 352)

Effective 7-10-91



Section 385.035 Term of policy, prepayment of debt, effect of.

Effective 28 Aug 1977

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

385.035. Term of policy, prepayment of debt, effect of. — The term of any credit life insurance or credit accident and sickness insurance, subject to acceptance by the insurer, shall commence on the date when the debtor becomes obligated to the creditor, except that, where a group policy provides coverage with respect to existing obligations, the insurance on a debtor with respect to such indebtedness shall commence on the effective date of the policy. Where evidence of insurability is required and such evidence is furnished more than thirty days after the date when the debtor becomes obligated to the creditor, the term of the insurance may commence on the date on which the insurance company determines the evidence to be satisfactory, and in such event there shall be an appropriate refund or adjustment of any charge to the debtor for insurance. The term of such insurance shall not extend more than thirty days beyond the scheduled maturity date of the indebtedness except when extended without additional cost to the debtor. If the indebtedness is discharged due to renewal or refinancing prior to the scheduled maturity date, the insurance in force shall be terminated before any new insurance may be issued in connection with the renewed or refinanced indebtedness. In all cases of loan termination prior to scheduled maturity, all credit life and credit accident and sickness insurance shall be terminated and a refund shall be paid or credited as provided in section 385.050.

(L. 1977 H.B. 610 § 6)



Section 385.040 Policy or group certificate, contents of, delivery required — policy or certificate not delivered, effect of.

Effective 28 Aug 1977

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

385.040. Policy or group certificate, contents of, delivery required — policy or certificate not delivered, effect of. — 1. All credit life insurance and credit accident and sickness insurance shall be evidenced by an individual policy, or in the case of group insurance by a certificate of insurance, which individual policy or group certificate of insurance shall be delivered to the debtor.

2. Each individual policy or group certificate of credit life insurance, or credit accident and sickness insurance, or both, shall, in addition to other requirements of law, set forth the name and home office address of the insurer, the name or names of the debtor, the premium or amount of payment by the debtor separately for credit life insurance and credit accident and sickness insurance, a description of the coverage including the amount and term thereof, and any exceptions, limitations and restrictions, and shall state that the benefits shall be paid to the creditor to reduce or extinguish the unpaid indebtedness and, wherever the amount of insurance may exceed the unpaid indebtedness, that any excess shall be payable to a beneficiary, other than the creditor, named by the debtor or to his estate.

3. The individual policy or group certificate of insurance shall be delivered to the insured debtor at the time the indebtedness is incurred except as hereinafter provided.

4. If the individual policy or group certificate of insurance is not delivered to the debtor at the time the indebtedness is incurred, a copy of the application for the policy or a notice of proposed insurance, signed by the debtor and setting forth the name and home office address of the insurer, the name or names of the debtor, the premium or amount of payment by the debtor, if any, separately for credit life insurance and credit accident and sickness insurance, the amount, term and a brief description of the coverage provided, shall be delivered to the debtor at the time the indebtedness is incurred. The copy of the application for or notice of proposed insurance, shall also refer exclusively to insurance coverage, and shall be separate and apart from the loan, sale or other credit statement of account, instrument or agreement, unless the information required by this subsection is prominently set forth therein. Upon acceptance of the insurance by the insurer and within thirty days of the date upon which the indebtedness is incurred, the insurer shall cause the individual policy or group certificate of insurance to be delivered to the debtor. The application or notice of proposed insurance shall state that, upon acceptance by the insurer, the insurance shall become effective as provided in section 385.035.

(L. 1977 H.B. 610 § 7)



Section 385.045 Filings required to be made with director — disapproval by director, effect of — rules, procedure.

Effective 28 Aug 1995

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

385.045. Filings required to be made with director — disapproval by director, effect of — rules, procedure. — 1. All policies, certificates of insurance, notices of proposed insurance, applications for insurance, endorsements, and riders delivered or issued for delivery in this state, and the schedules of premium rates pertaining thereto, shall be filed with the director prior to use.

2. The director shall within sixty days after the filing of the schedule of premium rates, policies, certificates of insurance, notices of proposed insurance, applications for insurance, endorsements, and riders, disapprove any form if the benefits provided therein are not reasonable in relation to the premium charge in accordance with the provisions of section 385.070, or if it contains provisions which are unjust, unfair, inequitable, misleading, deceptive, or encourage misrepresentation of the coverage, or are contrary to any provision of the insurance code or of any rule or regulation promulgated thereunder. No rule or portion of a rule promulgated under the authority of sections 385.010 to 385.080 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024. A premium rate or schedule of premium rates shall be deemed reasonable for all purposes under sections 385.010 to 385.080 if the rate or schedule produces or reasonably may be expected to result in claims incurred of not less than fifty percent of earned premium. To assist his decision, the director may extend the stipulated time up to an additional sixty days.

3. If the director notifies the insurer that the form is disapproved, it is unlawful for the insurer to issue or use the form. In the notice, the director shall specify the reason for his disapproval and state that a hearing will be granted within twenty days after receipt of request in writing by the insurer. No such policy, certificate of insurance, notice of proposed insurance, nor any application, endorsement, or rider, shall be issued or used until the expiration of sixty days after it has been so filed, unless the director shall give his prior written approval thereto. The director may, at any time after a hearing held not less than twenty days after written notice to the insurer, withdraw his approval of any such form on any ground set forth in subsection 2 of this section. The written notice of the hearing shall state the reason for the proposed withdrawal. It is unlawful for the insurer to issue such forms or use them after the effective date of the withdrawal.

4. If a group policy of credit life insurance or credit accident and sickness insurance has been delivered in this state before September 28, 1977, the insurer shall be required to file only the group certificate and notice of proposed insurance delivered or issued for delivery in this state as specified in subsections 2 and 4 of section 385.040. Such forms shall be approved by the director if they conform with the requirements specified in said subsections and if the schedules of premium rates applicable to the insurance evidenced by the certificate or notice are not in excess of the insurer's schedules of premium rates filed with the director; provided, however, the premium rate in effect on existing group policies may be continued until the first policy anniversary date following September 28, 1977. If a group policy has been or is delivered in another state insuring citizens of this state, the forms to be filed by the insurer with the director are the group certificates and notice of proposed insurance. He shall approve them only if:

(1) They provide the information that would be required if the group policy were delivered in this state;

(2) The applicable premium rates or charges do not exceed those approved by the director.

5. Any order or final determination of the director under the provisions of this section shall be subject to judicial review.

(L. 1977 H.B. 610 § 8, A.L. 1981 S.B. 200, A.L. 1995 S.B. 3)



Section 385.050 Revision of premium schedules, procedure for — refunds paid, when — limit on charge for credit life.

Effective 28 Aug 2008

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

385.050. Revision of premium schedules, procedure for — refunds paid, when — limit on charge for credit life. — 1. Any insurer may revise its schedules of premium rates from time to time and shall file the revised schedules with the director. No insurer shall issue any credit life insurance policy or credit accident and sickness insurance policy for which the premium rate exceeds that determined by the schedules of the insurer as then approved by the director.

2. Each individual policy or group certificate shall provide that in the event of termination of the insurance prior to the scheduled maturity date of the indebtedness, any refund of an amount paid by the debtor for insurance shall be paid or credited promptly to the person entitled thereto; provided, however, that no refund of less than one dollar need be made. The formula to be used in computing the refund shall be the actuarial method of calculating refunds which produces a refund equal to the original premium multiplied by the ratio of the sum of the remaining insured balances divided by the sum of the original insured balances. In determining the number of months for which a premium is earned, the first month's premium may be considered as earned on the first day of coverage and for all successive months' premiums, on the coverage anniversary date in each successive month.

3. If a creditor requires a debtor to make any payment for credit life insurance or credit accident and sickness insurance and an individual policy or group certificate of insurance is not issued, the creditor shall immediately give written notice to the debtor and shall promptly make an appropriate credit to the account.

4. The amount charged to a debtor for any credit life or credit accident and sickness insurance shall not exceed the premiums charged by the insurer, as computed at the time the charge to the debtor is determined.

5. Nothing in sections 385.010 to 385.080 shall be construed to authorize any payments for insurance now prohibited under any statute, or rule thereunder, governing credit transactions.

(L. 1977 H.B. 610 § 9, A.L. 2002 S.B. 895, A.L. 2008 H.B. 1893 merged with S.B. 1168)



Section 385.055 Who may issue credit life insurance.

Effective 28 Aug 1977

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

385.055. Who may issue credit life insurance. — All policies and certificates of credit life insurance and credit accident and sickness insurance shall be delivered or issued for delivery in this state only by an insurer authorized to do an insurance business herein and shall be issued only through holders of licenses issued by the director. No person shall solicit, negotiate, or procure debtors to become insured under individual or group or any other form of policy unless such person is licensed as an agent, agency or broker by the director.

(L. 1977 H.B. 610 § 10)



Section 385.060 Reporting and settlement of claims — who may adjust claims.

Effective 28 Aug 1977

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

385.060. Reporting and settlement of claims — who may adjust claims. — 1. All claims shall be promptly reported to the insurer or its designated claims representative, and the insurer shall maintain adequate claim files. All claims shall be settled promptly and in accordance with the terms of the insurance contract.

2. All claims shall be paid either by draft drawn upon the insurer or by check of the insurer to the order of the claimant to whom payment of the claim is due pursuant to the policy provisions, or upon direction of the claimant to one specified.

3. No plan or arrangement shall be used whereby any person, firm or corporation other than the insurer or its designated claims representative shall be authorized to settle or adjust claims. The creditor shall not be designated as claims representative for the insurer in adjusting claims.

(L. 1977 H.B. 610 § 11)



Section 385.065 Debtor to be informed of his option to use existing policies of insurance as security — policy may be obtained from any licensed insurer.

Effective 28 Aug 1977

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

385.065. Debtor to be informed of his option to use existing policies of insurance as security — policy may be obtained from any licensed insurer. — When life insurance or accident and sickness insurance is required or requested as additional security for any indebtedness, the debtor shall be informed of the option of furnishing the required amount of insurance, or any portion thereof, through existing policies of insurance owned or controlled by him or of procuring and furnishing the required coverage through any insurer authorized to transact such insurance business within this state.

(L. 1977 H.B. 610 § 12)



Section 385.070 Rates presumed reasonable, when — criteria to be met — policy may be cancelled, when — compensation to creditor for sale of coverage, maximum allowed.

Effective 28 Aug 1992

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

385.070. Rates presumed reasonable, when — criteria to be met — policy may be cancelled, when — compensation to creditor for sale of coverage, maximum allowed. — 1. It shall be presumed in any review of rates filed with the director that the benefits are reasonable in relation to the premium charged if the premium rates do not exceed the following standard rates:

(1) Credit life insurance:

(a) The credit life insurance rates filed with the director shall be considered reasonable by the director if the single premium rate for single life decreasing term credit life insurance does not exceed fifty-five cents per annum per one hundred dollars of initial outstanding amount of insured indebtedness, and the single premium rate for single level term credit life insurance does not exceed a single premium rate of one dollar and ten cents per annum per one hundred dollars of initial outstanding amount of insured indebtedness. If premiums or identifiable charges are paid monthly on outstanding balances, the monthly premiums shall be ninety-two cents per one thousand dollars of outstanding indebtedness;

(b) A single premium rate of ninety cents per annum per one hundred dollars of initial outstanding amount of insured indebtedness for joint life (two lives) decreasing term credit life insurance or a premium payable monthly at the rate of one dollar and thirty-eight cents per one thousand dollars of outstanding indebtedness insured on joint (two lives) level term credit life basis;

(c) A minimum premium of seventy-five cents shall be considered reasonable on any policy of credit life insurance. In the event any premium is unearned and to be returned to the insured, no returned premium calculated at less than one dollar need be refunded;

(d) The foregoing life insurance rates are presumed reasonable in relation to benefits only if the credit life insurance contract contains an incontestable clause which provides that an amount of insurance shall be contestable only for a period which shall not be in excess of two years and coverage is provided or offered to all debtors regardless of age, or to all debtors not older than the applicable age limit, which shall not be less than attained age seventy if the limit applies to the age when the insurance attaches, or not less than attained age seventy-one years if the limit applies to the age on the scheduled maturity date of the debt. Age limits, if used, must be clearly shown on the individual policies or group certificates;

(2) Credit accident and sickness insurance, per one hundred dollars of outstanding indebtedness:

(a)

­

­

(b) Any rate not specified in this schedule shall be consistent with this schedule and shall be computed for the actual number of months in which the indebtedness is repayable. Premiums payable other than on a single premium basis or for benefits on a basis different than illustrated above shall be actuarially consistent with the above rates;

(c) No certificate fee, policy issue charge, or any charge other than the premium herein provided shall be made;

(d) The foregoing accident and sickness rates are presumed to produce reasonable benefits in relation to premiums only if all of the following exist:

a. Coverage is provided or offered to all debtors regardless of age or to all debtors not older than the applicable age limit, which shall not be less than the attained age of sixty-five if the limit applies to the age when the insurance attaches, or not less than the attained age of sixty-six if the limit applies to the age on the scheduled maturity date of the debt. Age limits, if used, must be clearly shown on the individual policies or group certificates;

b. Coverage does not contain any exclusions except disabilities resulting from intentional self-inflicted injury, pregnancy, foreign residence, flights in nonscheduled aircraft and preexisting illness, disease or physical condition for which the debtor received or was professionally advised to obtain medical advice, consultations, or treatment during the six-month period preceding the effective date of the debtor's coverage and which caused covered disability commencing within six months following the effective date of coverage;

c. The credit insurance policy contains a definition of "disability" which provides coverage during the initial twelve months of disability even though the insured is able to perform an occupation other than the one he held at the time disability occurred. After the initial twelve-month period, coverage must be provided if the insured is unable to perform the duties of any occupation for which he is suited by education, training or experience, except this paragraph shall not apply to lump sum disability coverage;

(3) Credit casualty insurance: a premium rate or schedule of premium rates shall be presumed to be reasonable if the rate or schedule of rates produces or may reasonably be expected to produce a prospective ratio of at least seventy-five percent derived by dividing the earned premium into the sum of the claims incurred plus the maximum allowable creditor compensation. Maximum allowable creditor compensation refers to creditor compensation authorized by subsection 2 of this section;

(4) Credit involuntary unemployment insurance:

(a) If the single premium rate does not exceed one dollar and thirty cents per annum per one hundred dollars of indebtedness;

(b) If the monthly outstanding balance rate does not exceed two dollars per month per thousand dollars of outstanding indebtedness;

(c) The foregoing involuntary unemployment insurance rates are presumed reasonable in relation to benefits only if all of the following exist:

a. Coverage is provided or offered to all debtors regardless of age who are working for salary, wages or other employment income for at least thirty hours per week and have done so for twelve consecutive months;

b. Coverage sets forth a definition of involuntary unemployment as a loss of employment income that may include, but is not limited to, loss caused by layoff, general strike, termination by employer, unionized labor dispute, or lockout;

c. Coverage does not contain any exclusions except: debts with irregular monthly payments; voluntary forfeiture of salary, wages or other employment income; resignation; retirement; loss of income due to disability caused by accident, sickness, disease, or pregnancy, or loss of income due to termination as the result of willful misconduct, which is a transgression of some established and definite rule of conduct, a forbidden act, or a willful dereliction of duty, or criminal misconduct, which is unlawful behavior as determined by local, state or federal law;

(d) The debtor shall be provided with a copy of the credit involuntary unemployment insurance policy or certificate of insurance, describing the debtor's rights, within thirty days of the extension of credit;

(e) Credit involuntary unemployment insurance shall be cancelled upon the satisfaction or termination of the underlying indebtedness and, upon such cancellation, the debtor shall be entitled to a refund of the unearned premium by a formula approved by the director;

(f) Involuntary unemployment insurance may not exceed in amount the total amount of the indebtedness or exceed in duration the scheduled term of the underlying contract; however, the involuntary unemployment insurance plan of benefits may be for the full term of the underlying contract or for a limited number of months;

(5) Credit property insurance:

(a) If the monthly outstanding balance rate does not exceed one dollar and eighty-five cents per month per thousand dollars of outstanding indebtedness, or the single premium actuarial equivalent;

(b) The foregoing credit property insurance rates are presumed reasonable in relation to benefits only if the credit property insurance contract includes standard fire coverage, extended coverage endorsement and replacement cost provision endorsement, calculates benefits from the date of loss and provides primary coverage;

(c) The debtor shall be provided with a copy of the credit property insurance policy or certificate of insurance describing the debtor's rights within thirty days of the extension of credit;

(d) Whenever credit property insurance is sold by a creditor, the creditor shall retain a list of the personal property included in the instrument securing the credit transaction;

(e) If the debtor has or obtains additional personal property coverage, the debtor may retain such additional coverage or may substitute coverage at any time and, upon such substitution, shall be entitled to a refund of the unearned premium on the policy sold under sections 367.100 to 367.200 by a formula approved by the director; where such insurance was not initially required by the creditor, the debtor may cancel at any time, without substituting and shall be entitled to a refund of any premium paid by a formula approved by the director. If such substitution or cancellation occurs within thirty days of the making of the loan or other credit transaction, the entire premium shall be refunded;

(f) Credit property insurance shall be cancelled upon the satisfaction, or termination, of the underlying indebtedness and, upon such cancellation, the debtor shall be entitled to a refund of the unearned premium by a formula approved by the director;

(g) If the creditor requires insurance coverage on the personal property securing the loan and other credit transaction, a homeowner's or renter's policy with replacement cost endorsement shall be considered as fulfilling this requirement;

(h) Credit property insurance may not exceed in amount the total amount of the indebtedness nor exceed in duration the scheduled term of the underlying contract;

(i) If credit property insurance is sold by a creditor, the loan agreement or a separate written disclosure shall contain a written notice, in ten point type and reasonably designed to notify the debtor, in substantially the following form:

YOU MAY NOT NEED TO PURCHASE CREDIT PROPERTY INSURANCE, AND YOU MAY HAVE OTHER INSURANCE WHICH THIS CREDITOR WILL ACCEPT WHICH COVERS THE PROPERTY SECURING THIS LOAN. YOU SHOULD EXAMINE ANY OTHER INSURANCE WHICH YOU HAVE IN ORDER TO DETERMINE IF THIS COVERAGE IS NECESSARY

(6) An insurer may receive approval of a different premium rate or schedule of premium rates to be used in connection with a particular policy form, or a class or classes of the debtors of a creditor, or under broadened coverage, if the insurer demonstrates to the satisfaction of the director that the loss experience which may reasonably be anticipated will develop a prospective ratio of at least seventy-five percent derived by dividing the standard rate basis earned premium into the sum of the claims incurred plus the maximum allowable creditor compensation. For individual deviations, the letter "P" in the formula in this subdivision shall mean premium earned adjusted to standard rates for the segment of business for which a deviation is requested. Maximum allowable creditor compensation refers to creditor compensation authorized by subsection 2 of this section. Such approval will be deemed to have been given by the director if he does not disapprove the rates or policy forms within thirty days from the date of filing. This may be accomplished as follows:

(a) Development of a life insurance rate based on the actual ages and amounts of insurance of those insured and based on the mortality and interest assumptions used for valuation, with evidence that the age distribution is representative of the composition of the group and can reasonably be expected to remain at the level so determined. If this method is used, the life insurance rate must be redetermined and refiled at the discretion of the director or at any time the policy provisions are changed in such manner as to affect the rate;

(b) When experience is available, the following method may be used in the development of credit life insurance rates, credit accident and sickness insurance rates, credit casualty insurance rates, credit involuntary unemployment insurance rates or credit property insurance rates under the following formula:

­

­

­­

­

(c) The premiums described in subdivisions (1), (2), (3), (4) and (5) of this subsection may be revised by regulation by the director, based on the total Missouri credit insurance experience of all insurers not sooner than December 31, 1992, and for any three-year period thereafter, but not more frequently than once every three years; except that any such revision is based on the above formula; however, once the director elects to revise premiums, he shall recalculate the premiums by use of the formula without discretion;

(d) If a company proposes to write any type of coverage other than those described herein, it may request a public hearing to determine, through credible statistics, the initial rate to be employed, except that no hearing will be required to establish the need for lump sum disability benefits;

(e) If, after study and hearing, the director determines that the premiums described in subdivisions (1), (2), (3), (4) and (5) of this subsection do not accomplish the purposes of this section, he may prescribe by regulation that all rates be calculated in conformity with the methods described in this subdivision, except that the director shall not so prescribe sooner than December 31, 1992; however, once the director elects to revise premiums, he shall recalculate the premiums by use of the formula without discretion;

(f) Any debtor may cancel credit insurance within fifteen days of its purchase and shall receive a complete refund or credit of premium. This right shall be set forth in the policy or the certificate, or by separate written disclosure. This right shall be disclosed at the time the debt is incurred in ten-point type and in a manner reasonably calculated to inform the debtor of this right. This right is in addition to, and separate from, the right to cancel credit property insurance.

2. No insurer shall pay any compensation to any creditor for the sale of any policy, certificate, or other contract of credit insurance which exceeds forty percent of the rates specified in this section or subsequently established by the director. This schedule of maximum authorized compensation shall apply regardless of any deviation in rates filed or approved by the director. "Compensation" as used herein includes but is not limited to:

(1) Commissions, retrospective rate credits, service fees, expense allowances or reimbursements, gifts, furnishing equipment, facilities, goods or services, or any other form of remuneration resulting directly from the sale of credit insurance;

(2) All commissions paid or allowed to any agent directly or indirectly connected with the creditor; notwithstanding, an insurer may compensate independent general agents, not affiliated directly or indirectly with the creditor, by paying commissions or compensation, but no such commissions or compensation shall exceed ten percent of the rates specified in this section in addition to the agent's commission or compensation. Such independent general agent may not pass on any portion of such compensation to creditors or other agents or brokers;

(3) All compensation of any kind, direct or indirect, paid or allowed to the creditor;

(4) All benefits such as items of merchandise, travel, conventions, vacations, rewards, bonuses, trading stamps, scrip, or other rewards of any kind given, paid or allowed to the creditor as an inducement or payment for sales made or volume of sales obtained;

(5) Allowing the creditor to have the use of premiums collected by the creditor by leaving said funds on deposit with the creditor for undue periods of time at low or no interest rate. An insurance company may invest in certificates of deposit with financial institutions which are the purveyors of its credit insurance if the interest paid on such certificates of deposit is at least equal to that being paid by the financial institution on certificates of deposit to other investors on the open market; provided further, that the total amount of such certificates of deposit shall not exceed the annual gross premium written. Premiums received by a creditor or an agent must be actually remitted to and received by the insurance company within forty-five days after the sale of the insurance. In no event shall compensation be deemed to include reinsurance premiums paid to, or underwriting profits generated by, an insurer or reinsurer whether or not such insurer or reinsurer is affiliated with the creditor or agent.

(L. 1977 H.B. 610 § 13, A.L. 1983 S.B. 107, A.L. 1991 H.B. 385, et al. merged with H.B. 575, A.L. 1992 S.B. 519)



Section 385.075 Regulatory powers of director.

Effective 28 Aug 1977

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

385.075. Regulatory powers of director. — The director may, after notice and hearing, pursuant to section 374.045, issue the rules and regulations that he deems necessary to effectuate the purposes of sections 385.010 to 385.080, or to eliminate devices or plans designed to avoid or render ineffective the provisions of sections 385.010 to 385.080. The director may require such information as is reasonably necessary for the enforcement of sections 385.010 to 385.080.

(L. 1977 H.B. 610 § 14)



Section 385.080 Credit life, accident and health insurance must be placed directly in companies holding a certificate of authority to do business in this state.

Effective 28 Aug 1977

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

385.080. Credit life, accident and health insurance must be placed directly in companies holding a certificate of authority to do business in this state. — Credit life and credit accident and health insurance may be written or issued in Missouri only when placed directly in insurance companies duly granted certificate of authority to do such business in this state

(L. 1977 H.B. 610 § 15)



Section 385.200 Definitions.

Effective 14 Oct 2016, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

*385.200. Definitions. — As used in sections 385.200 to 385.220, the following terms mean:

(1) “Administrator”, the person other than a provider who is responsible for the administration of the service contracts or the service contracts plan or for any filings required by sections 385.200 to 385.220;

(2) “Business entity”, any partnership, corporation, incorporated or unincorporated association, limited liability company, limited liability partnership, joint stock company, reciprocal, syndicate, or any similar entity;

(3) “Consumer”, a natural person who buys other than for purposes of resale any tangible personal property that is distributed in commerce and that is normally used for personal, family, or household purposes and not for business or research purposes;

(4) “Dealers”, any motor vehicle dealer or boat dealer licensed or required to be licensed under the provisions of sections 301.550 to 301.573;

(5) “Director”, the director of the department of insurance, financial institutions and professional registration;

(6) “Maintenance agreement”, a contract of limited duration that provides for scheduled maintenance only;

(7) “Manufacturer”, any of the following:

(a) A person who manufactures or produces the property and sells the property under the person’s own name or label;

(b) A subsidiary or affiliate of the person who manufacturers or produces the property;

(c) A person who owns one hundred percent of the entity that manufactures or produces the property;

(d) A person that does not manufacture or produce the property, but the property is sold under its trade name label;

(e) A person who manufactures or produces the property and the property is sold under the trade name or label of another person;

(f) A person who does not manufacture or produce the property but, under a written contract, licenses the use of its trade name or label to another person who sells the property under the licensor’s trade name or label;

(8) “Mechanical breakdown insurance”, a policy, contract, or agreement issued by an authorized insurer who provides for the repair, replacement, or maintenance of a motor vehicle or indemnification for repair, replacement, or service, for the operational or structural failure of a motor vehicle due to a defect in materials or workmanship or to normal wear and tear;

(9) “Motor vehicle extended service contract” or “service contract”, a contract or agreement for a separately stated consideration and for a specific duration to perform the repair, replacement, or maintenance of a motor vehicle or indemnification for repair, replacement, or maintenance, for the operational or structural failure due to a defect in materials, workmanship, or normal wear and tear, with or without additional provision for incidental payment of indemnity under limited circumstances, including but not limited to towing, rental, and emergency road service. The term shall also include a contract or agreement for a separately stated consideration and for a specific duration that provides for any of the following:

(a) The repair or replacement of tires or wheels on a motor vehicle damaged as a result of coming into contact with road hazards;

(b) The removal of dents, dings, or creases on a motor vehicle that can be repaired using the process of paintless dent removal without affecting the existing paint finish and without replacing vehicle body panels, sanding, bonding, or painting;

(c) The repair of chips or cracks in, or the replacement of, motor vehicle windshields as a result of damage caused by road hazards;

(d) The replacement of a motor vehicle key or key fob in the event that the key or key fob becomes inoperable or is lost or stolen; and

(e) If not inconsistent with other provisions of this section or section 385.206, 385.300, or 385.306, any other services approved by the director.

­­

­

(10) “Nonoriginal manufacturer’s parts”, replacement parts not made for or by the original manufacturer of the property, commonly referred to as after-market parts;

(11) “Person”, an individual, partnership, corporation, incorporated or unincorporated association, joint stock company, reciprocal, syndicate, or any similar entity or combination of entities acting in concert;

(12) “Premium”, the consideration paid to an insurer for a reimbursement insurance policy;

(13) “Producer”, any business entity or individual person selling, offering, negotiating, or soliciting a motor vehicle extended service contract and required to be licensed as a producer under subsection 1 of section 385.206;

(14) “Provider”, a person who is contractually obligated to the service contract holder under the terms of a motor vehicle extended service contract;

(15) “Provider fee”, the consideration paid for a motor vehicle extended service contract by a service contract holder;

(16) “Reimbursement insurance policy”, a policy of insurance issued to a provider and under which the insurer agrees, for the benefit of the motor vehicle extended service contract holders, to discharge all of the obligations and liabilities of the provider under the terms of the motor vehicle extended service contracts in the event of nonperformance by the provider. All obligations and liabilities include, but are not limited to, failure of the provider to perform under the motor vehicle extended service contract and the return of the unearned provider fee in the event of the provider’s unwillingness or inability to reimburse the unearned provider fee in the event of termination of a motor vehicle extended service contract;

(17) “Road hazard”, a hazard encountered while driving a motor vehicle that includes, but is not limited to, potholes, rocks, wood debris, metal parts, glass, plastic, curbs, or composite scraps;

(18) “Service contract holder” or “contract holder”, a person who is the purchaser or holder of a motor vehicle extended service contract;

(19) “Warranty”, a warranty made solely by the manufacturer, importer, or seller of property or services without charge, that is not negotiated or separated from the sale of the product and is incidental to the sale of the product, that guarantees indemnity for defective parts, mechanical or electrical breakdown, labor, or other remedial measures, such as repair or replacement of the property or repetition of services.

(L. 2007 H.B. 221, A.L. 2011 S.B. 132, A.L. 2016 H.B. 1976)

*Effective 10-14-16, see § 21.250. H.B. 1976 was vetoed July 1, 2016. The veto was overridden on September 14, 2016.



Section 385.202 Issuance of contracts, criteria — registration required — duties of providers — exemption from state licensure.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

385.202. Issuance of contracts, criteria — registration required — duties of providers — exemption from state licensure. — 1. Motor vehicle extended service contracts shall not be issued, sold, or offered for sale in this state unless the provider or its designee has:

(1) Provided a receipt for the purchase of the motor vehicle extended service contract to the contract holder at the date of purchase;

(2) Provided a copy of the motor vehicle extended service contract to the service contract holder within a reasonable period of time from the date of purchase; and

(3) Complied with the provisions of sections 385.200 to 385.220.

2. All providers of motor vehicle extended service contracts sold in this state shall file a registration with the director on a form, at a fee and at a frequency prescribed by the director.

3. In order to assure the faithful performance of a provider's obligations to its contract holders, each provider who is contractually obligated to provide service under a motor vehicle extended service contract shall:

(1) Insure all motor vehicle extended service contracts under a reimbursement insurance policy issued by an insurer authorized to transact insurance in this state; or

(2) (a) Maintain a funded reserve account for its obligation under its contracts issued and outstanding in this state. The reserves shall not be less than forty percent of gross consideration received, less claims paid, on the sale of the motor vehicle extended service contract for all in-force contracts. The reserve account shall be subject to examination and review by the director; and

(b) Place in trust with the director a financial security deposit, having a value of not less than five percent of the gross consideration received, less claims paid, on the sale of the motor vehicle extended service contract for all motor vehicle extended service contracts issued and in force, but not less than twenty-five thousand dollars, consisting of one of the following:

a. A surety bond issued by an authorized surety;

b. Securities of the type eligible for deposit by authorized insurers in this state;

c. Cash;

d. A letter of credit issued by a qualified financial institution; or

e. Another form of security prescribed by regulations issued by the director; or

(3) (a) Maintain a net worth of one hundred million dollars; and

(b) Upon request, provide the director with a copy of the provider's or, if the provider's financial statements are consolidated with those of its parent company, the provider's parent company's most recent Form 10-K filed with the Securities and Exchange Commission (SEC) within the last calendar year, or if the company does not file with the SEC, a copy of the company's audited financial statements, which shows a net worth of the provider or its parent company of at least one hundred million dollars. If the provider's parent company's Form 10-K or audited financial statements are filed to meet the provider's financial stability requirement, then the parent company shall agree to guarantee the obligations of the obligor relating to motor vehicle extended service contracts sold by the provider in this state.

4. Provider fees collected on motor vehicle extended service contracts shall not be subject to premium taxes. Premiums for reimbursement insurance policies shall be subject to applicable premium taxes.

5. Except for the registration requirement in subsection 2 of this section, persons marketing, selling, or offering to sell motor vehicle extended service contracts for providers that comply with sections 385.200 to 385.220 are exempt from this state's licensing requirements.

6. Providers complying with the provisions of sections 385.200 to 385.220 are not required to comply with other provisions of chapter 374 or 375 or any other provisions governing insurance companies, except as specifically provided.

(L. 2007 H.B. 221)



Section 385.204 Reimbursement insurance policies, requirements.

Effective 01 Jan 2008, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

385.204. Reimbursement insurance policies, requirements. — Reimbursement insurance policies insuring motor vehicle extended service contracts issued, sold, or offered for sale in this state shall conspicuously state that, upon failure of the provider to perform under the contract, such as failure to return the unearned provider fee, the insurer that issued the policy shall pay on behalf of the provider any sums the provider is legally obligated to pay or shall provide the service for which the provider is legally obligated to perform according to the provider's contractual obligations under the motor vehicle extended service contracts issued or sold by the provider.

(L. 2007 H.B. 221)

Effective 1-01-08



Section 385.205 Delivery within commercially feasible time period — copy of contract to be delivered to consumer, when — violation, penalty.

Effective 01 Jan 2012, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

385.205. Delivery within commercially feasible time period — copy of contract to be delivered to consumer, when — violation, penalty. — 1. It is unlawful for any provider that has authorized a motor vehicle extended service contract with a consumer to fail to cause delivery to the consumer of a fully executed motor vehicle extended service contract within a commercially feasible time period, but no more than forty-five days from the date the consumer's initial payment is processed. It is the mailing or actual delivery of the fully executed contract, whichever is earlier, that commences the free look period under subsection 14 of section 385.206.

2. It is unlawful for any provider, administrator, producer, or any other person who offers to a consumer a motor vehicle extended service contract to fail, upon request, to cause delivery to the consumer of an unsigned copy of the written contract prior to the time the consumer's initial payment is processed. An offeror may comply with this provision by providing the consumer with the copy or by directing the consumer to a website containing an unsigned copy of the service contract.

3. A violation of this section is a level two violation under section 374.049.

(L. 2011 S.B. 132)

Effective 1-01-12



Section 385.206 Sale of contracts, prohibited acts--dealers not to be used as fronting companies--required contract contents--violations, penalty.

Effective 14 Oct 2016, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

*385.206. Sale of contracts, prohibited acts--dealers not to be used as fronting companies--required contract contents--violations, penalty. — 1. It is unlawful for any person in or from this state to sell, offer, negotiate, or solicit a motor vehicle extended service contract with a consumer, other than the following:

(1) A motor vehicle dealer licensed under sections 301.550 to 301.573, along with its authorized employees offering the service contract in connection with the sale of either a motor vehicle or vehicle maintenance or repair services;

(2) A manufacturer of motor vehicles, as defined in section 301.010, along with its authorized employees;

(3) A federally insured depository institution, along with its authorized employees;

(4) A lender licensed and defined under sections 367.100 to 367.215, along with its authorized employees;

(5) A provider registered with the director and having demonstrated financial responsibility as required in section 385.202, along with its subsidiaries and affiliated entities, and authorized employees of the provider, subsidiary, or affiliated entity;

(6) A business entity producer or individual producer licensed under section 385.207;

(7) Authorized employees of an administrator under contract to effect coverage, collect provider fees, and settle claims on behalf of a registered provider, if the administrator is licensed as a business entity producer under section 385.207; or

(8) A vehicle owner transferring an existing motor vehicle extended service contract to a subsequent owner of the same vehicle.

2. No administrator or provider shall use a dealer as a fronting company, and no dealer shall act as a fronting company. For purposes of this subsection, “fronting company” means a dealer that authorizes a third-party administrator or provider to use its name or business to evade or circumvent the provisions of subsection 1 of this section.

3. Motor vehicle extended service contracts issued, sold, or offered in this state shall be written in clear, understandable language, and the entire contract shall be printed or typed in easy-to-read type and conspicuously disclose the requirements in this section, as applicable.

4. Motor vehicle extended service contracts insured under a reimbursement insurance policy under subsection 3 of section 385.202 shall contain a statement in substantially the following form: “Obligations of the provider under this service contract are guaranteed under a service contract reimbursement insurance policy. If the provider fails to pay or provide service on a claim within sixty days after proof of loss has been filed, the contract holder is entitled to make a claim directly against the insurance company.” A claim against the provider also shall include a claim for return of the unearned provider fee. The motor vehicle extended service contract also shall state conspicuously the name and address of the insurer.

5. Motor vehicle extended service contracts not insured under a reimbursement insurance policy pursuant to subsection 3 of section 385.202 shall contain a statement in substantially the following form: “Obligations of the provider under this service contract are backed only by the full faith and credit of the provider (issuer) and are not guaranteed under a service contract reimbursement insurance policy.” A claim against the provider also shall include a claim for return of the unearned provider fee. The motor vehicle extended service contract also shall state conspicuously the name and address of the provider.

6. Motor vehicle extended service contracts shall identify any administrator, the provider obligated to perform the service under the contract, the motor vehicle extended service contract seller, and the service contract holder to the extent that the name and address of the service contract holder has been furnished by the service contract holder.

7. Motor vehicle extended service contracts shall state conspicuously the total purchase price and the terms under which the motor vehicle extended service contract is sold. The purchase price is not required to be preprinted on the motor vehicle extended service contract and may be negotiated at the time of sale with the service contract holder.

8. If prior approval of repair work is required, the motor vehicle extended service contracts shall state conspicuously the procedure for obtaining prior approval and for making a claim, including a toll-free telephone number for claim service and a procedure for obtaining emergency repairs performed outside of normal business hours.

9. Motor vehicle extended service contracts shall state conspicuously the existence of any deductible amount.

10. Motor vehicle extended service contracts shall specify the merchandise and services to be provided and any limitations, exceptions, and exclusions.

11. Motor vehicle extended service contracts shall state the conditions upon which the use of nonoriginal manufacturer’s parts or parts of a like kind and quality or substitute service may be allowed. Conditions stated shall comply with applicable state and federal laws.

12. Motor vehicle extended service contracts shall state any terms, restrictions, or conditions governing the transferability of the motor vehicle extended service contract.

13. Motor vehicle extended service contracts shall state that subsequent to the required free look period specified in subsection 14 of this section, a service contract holder may cancel the contract at any time and the provider shall refund to, or credit to the account of, the contract holder one hundred percent of the unearned pro rata provider fee, less any claims paid. A reasonable administrative fee may be surcharged by the provider in an amount not to exceed fifty dollars. All terms, restrictions, or conditions governing termination of the service contract by the service contract holder shall be stated. The provider of the motor vehicle extended service contract shall mail a written notice to the contract holder within forty-five days of the date of termination. The written notice required by this subsection may be included with any other correspondence required by this section. Refunds may be effectuated through a provider or a person that is permitted to sell motor vehicle extended service contracts under subsection 1 of this section.

14. Motor vehicle extended service contracts shall contain a free look period that requires every provider to permit the service contract holder to return the contract to the provider within at least twenty business days of the mailing date of the motor vehicle extended service contract or the contract date if the service contract is executed and delivered at the time of sale or within a longer time period permitted under the contract. If no claim has been made under the contract and the contract is returned, the contract is void and the provider shall refund to, or credit to the account of, the contract holder the full purchase price of the contract. A ten percent penalty of the amount outstanding per month shall be added to a refund that is not paid within forty-five days of return of the contract to the provider. If a claim has been made under the contract during the free look period and the contract is returned, the provider shall refund to, or credit to the account of, the contract holder the full purchase price less any claims that have been paid. The applicable free-look time periods on service contracts shall apply only to the original service contract purchaser. Refunds may be effectuated through a provider or a person that is permitted to sell motor vehicle extended service contracts under subsection 1 of this section.

15. Motor vehicle extended service contracts shall set forth all of the obligations and duties of the service contract holder, such as the duty to protect against any further damage and the requirement for certain service and maintenance.

16. Motor vehicle extended service contracts shall state clearly whether or not the service contract provides for or excludes consequential damages or preexisting conditions.

17. The contract requirements of subsections 3 to 16 of this section shall apply to motor vehicle extended service contracts made with consumers in this state. A violation of subsections 3 to 16 of this section is a level two violation under section 374.049.

18. A violation of subsection 1 or 2 of this section is a level three violation under section 374.049.

(L. 2007 H.B. 221, A.L. 2011 S.B. 132, A.L. 2016 H.B. 1976)

*Effective 10-14-16, see § 21.250. H.B. 1976 was vetoed July 1, 2016. The veto was overridden on September 14, 2016.



Section 385.207 Business entity producer and individual producer licenses required — application requirements — issuance, renewal — rulemaking authority.

Effective 01 Jan 2012, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

385.207. Business entity producer and individual producer licenses required — application requirements — issuance, renewal — rulemaking authority. — 1. A business entity, prior to selling, offering, negotiating, or soliciting a motor vehicle extended service contract with a consumer under subdivision (6) or (7) of subsection 1 of section 385.206, shall apply for and obtain licensure with the director as a business entity producer in accordance with this section.

2. A business entity applying for a producer license under sections 385.200 to 385.220 shall make application to the director on an application made available by the director and shall pay an initial and renewal licensure fee in an amount to be determined by the director, but which shall not exceed one hundred dollars for a business entity. All applications shall include the name of the business entity, the business address or addresses of the business entity, the type of ownership of the business entity and information related to section 385.209 as required by the director. If a business entity is a partnership or unincorporated association, the application shall contain the name and address of every person or corporation having a financial interest in or owning any part of the business entity. If the business entity is a corporation, the application shall contain the names and addresses of all officers and directors of the corporation. If the business entity is a limited liability company, the application shall contain the names and addresses of all members and officers of the limited liability company, and a list of all persons employed by the business entity and to whom it pays any salary or commission for the sale, solicitation, negotiation, or procurement of any motor vehicle extended service contract.

3. An individual, prior to selling, offering, negotiating, or soliciting a motor vehicle extended service contract with a consumer under subdivision (6) of subsection 1 of section 385.206, shall apply for and obtain licensure with the director as an individual producer in accordance with this section.

4. An individual applying for a producer license under sections 385.200 to 385.220 shall make application to the director on an application made available by the director and shall pay an initial and renewal licensure fee in an amount to be determined by the director, but which shall not exceed twenty-five dollars for an individual producer. No examination of an applicant under this subsection shall be required.

5. Unless licensure is refused by the director under section 385.209, persons applying for license under this section shall be issued a producer license for a term of two years. A producer's license shall be renewed biennially upon application for renewal and payment of the fee. Such license shall continue in effect unless terminated under subsection 6 of this section, or refused, revoked, or suspended under section 385.209.

6. A producer license issued under this section, if not renewed by the director by its expiration date, shall terminate on its expiration date and shall not after that date authorize its holder under sections 385.200 to 385.220 to sell, offer, negotiate, or solicit motor vehicle extended service contracts.

7. In connection with a business entity's application as a producer and at renewal, the business entity shall provide a list to the director of all locations in this state at which it offers motor vehicle extended service contracts.

8. The director shall adopt rules under section 385.218 relating to licensing and practices of persons acting as a producer under this section.

(L. 2011 S.B. 132)

Effective 1-01-12



Section 385.208 Deceptive practices.

Effective 01 Jan 2012, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

385.208. Deceptive practices. — 1. It is unlawful for a provider, administrator, producer, or any other person selling, offering, negotiating, or soliciting a motor vehicle extended service contract to:

(1) Use in its name the words insurance, casualty, guaranty, warranty, surety, mutual, or any other words descriptive of the insurance, casualty, guaranty, or surety business, nor shall such person use a name deceptively similar to the name or description of any insurance or surety corporation, or any other provider, provided that this prohibition shall not apply to any provider or administrator that was using any of the prohibited language in its name prior to January 1, 2011, and it discloses conspicuously in its motor vehicle extended service contract the following statement: "This agreement is not an insurance contract.";

(2) Directly or indirectly represent in any manner, whether by telemarketing, broadcast marketing, electronic media, written solicitation or any other advertisement, offer, or solicitation, a false, deceptive, or misleading statement with respect to:

(a) An affiliation with a motor vehicle manufacturer or dealer;

(b) Possession of information regarding a motor vehicle owner's current motor vehicle manufacturer's original equipment warranty;

(c) The expiration of a motor vehicle owner's current motor vehicle manufacturer's original equipment warranty;

(d) A requirement that such motor vehicle owner register for a new motor vehicle extended service contract with such provider in order to maintain coverage under the motor vehicle owner's current motor vehicle extended service contract or manufacturer's original equipment warranty; or

(e) Any term or provision of a motor vehicle extended service contract.

­­

­

2. It is unlawful for any person, in connection with the offer, sale, solicitation, or negotiation of a motor vehicle extended service contract, directly or indirectly to:

(1) Employ any deception, device, scheme, or artifice to defraud;

(2) As to any material fact, make or use any misrepresentation, concealment, or suppression;

(3) Engage in any pattern or practice of making any false statement of material fact; or

(4) Engage in any act, practice, or course of business which operates as a fraud or deceit upon any person.

­­

­

3. Any person who knowingly employs, uses, or engages in any conduct in violation of subsection 2 of this section with the intent to defraud shall be guilty of a felony and, upon conviction, may be subject to imprisonment for a term not to exceed ten years. In addition to any fine or imprisonment imposed, a court may order restitution to the victim.

4. A person, such as a bank, savings and loan association, lending institution, manufacturer or seller of any product, shall not require the purchase of a service contract as a condition of a loan or a condition for the sale of any property. A violation of this subsection is a level one violation under section 374.049.

(L. 2007 H.B. 221, A.L. 2011 S.B. 132)

Effective 1-01-12



Section 385.209 Licensure sanctioning, when — notification by director, when — producer to notify director, when.

Effective 01 Jan 2012, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

385.209. Licensure sanctioning, when — notification by director, when — producer to notify director, when. — 1. The director may suspend, revoke, refuse to issue, or refuse to renew a registration or license under sections 385.200 to 385.220 for any of the following causes, if the applicant or licensee or the applicant's or licensee's subsidiaries or affiliated entities acting on behalf of the applicant or licensee in connection with the applicant's or licensee's motor vehicle extended service contract program has:

(1) Filed an application for license in this state within the previous ten years, which, as of the effective date of the license, was incomplete in any material respect or contained incorrect, misleading, or untrue information;

(2) Violated any provision in sections 385.200 to 385.220, or violated any rule, subpoena, or order of the director;

(3) Obtained or attempted to obtain a license through material misrepresentation or fraud;

(4) Misappropriated or converted any moneys or properties received in the course of doing business;

(5) Been convicted of any felony;

(6) Used fraudulent, coercive, or dishonest practices, or demonstrated incompetence, untrustworthiness, or financial irresponsibility in the conduct of business in this state or elsewhere;

(7) Been found in violation of law by a court of competent jurisdiction in an action instituted by any officer of any state or the United States in any matter involving motor vehicle extended service contracts, financial services, investments, credit, insurance, banking, or finance;

(8) Had a producer license, or its equivalent, denied, suspended, or revoked in any other state, province, district, or territory;

(9) Been refused a license or had a license revoked or suspended by a state or federal regulator of service contracts, financial services, investments, credit, insurance, banking, or finance;

(10) Signed the name of another to an application for license or to any document related to a motor vehicle extended service contract transaction without authorization;

(11) Unlawfully acted as a producer without a license;

(12) Failed to comply with an administrative or court order imposing a child support obligation;

(13) Failed to comply with any administrative or court order directing payment of state or federal income tax; or

(14) Has within the last fifteen years been declared insolvent by the director or a motor vehicle extended service contract regulator of another state or has been the subject of a bankruptcy petition.

2. In the event that the action by the director is not to renew or to deny an application for a license, the director shall notify the applicant or licensee in writing and advise the applicant or licensee of the reason for the denial or nonrenewal. Appeal of the nonrenewal or denial of the application for a license shall be made pursuant to the provisions of chapter 621. Notwithstanding section 621.120, the director shall retain discretion in refusing a license or renewal and such discretion shall not transfer to the administrative hearing commission.

3. The license of a business entity producer may be suspended, revoked, renewal refused, or an application may be refused if the director finds that a violation by an individual acting under the direction of the business entity was known or should have been known by one or more of the partners, officers, or managers acting on behalf of the business entity and the violation was neither reported to the director nor corrective action taken.

4. The director may also revoke or suspend under subsection 1 of this section any license issued by the director where the licensee has failed to renew or has surrendered such license.

5. Every producer licensed under this section shall notify the director of any change of address, on forms prescribed by the director, within thirty days of the change. If the failure to notify the director of the change of address results in an inability to serve the producer with a complaint as provided by sections 621.045 to 621.198, then the director may immediately revoke the license of the producer until such time as service may be obtained.

6. A producer shall report to the director any license revocation or civil action taken against the producer in another jurisdiction or by another governmental agency in this state within thirty days of the final disposition of the matter. This report shall include a copy of the order, consent order, or other relevant legal documents.

7. Within thirty days of the initial pretrial hearing date or arraignment, a producer shall report to the director any felony proceeding initiated by any state or the United States for any violation of law by the producer. The report shall include a copy of the indictment or information filed, the order resulting from the hearing and any other relevant legal documents.

(L. 2011 S.B. 132)

Effective 1-01-12



Section 385.210 Record-keeping requirements.

Effective 01 Jan 2008, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

385.210. Record-keeping requirements. — 1. An administrator, provider, or other intermediary shall keep accurate accounts, books, and records concerning transactions regulated by sections 385.200 to 385.220.

2. An administrator's, provider's, or other intermediary's accounts, books, and records shall include:

(1) Copies of each type of motor vehicle extended service contract issued;

(2) The name and address of each service holder to the extent that the name and address have been furnished by the service contract holder;

(3) A list of the provider locations where motor vehicle extended service contracts are marketed, sold, or offered for sale; and

(4) Claims files that shall contain at least the dates, amounts, and description of all receipts, claims, and expenditures related to the motor vehicle extended service contracts.

3. Except as provided in this section, an administrator shall retain all records pertaining to each motor vehicle extended service contract holder for at least three years after the specified period of coverage has expired.

4. An administrator, provider, or other intermediary may keep all records required under sections 385.200 to 385.220 on a computer disk or other similar technology. If an administrator, provider, or other intermediary maintains records in other than hard copy, records shall be accessible from a computer terminal available to the director and be capable of duplication to legible hard copy.

5. An administrator, provider, or other intermediary discontinuing business in this state shall maintain its records until it furnishes the director satisfactory proof that it has discharged all obligations to contract holders in this state.

6. An administrator, provider, or other intermediary shall make all accounts, books, and records concerning transactions regulated pursuant to sections 385.200 to 385.220 or other pertinent laws available to the director upon request.

(L. 2007 H.B. 221)

Effective 1-01-08



Section 385.211 Register of business entity producers to be maintained — inspection of list — updating of registry, when.

Effective 01 Jan 2012, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

385.211. Register of business entity producers to be maintained — inspection of list — updating of registry, when. — 1. A provider registered to issue motor vehicle extended service contracts in this state shall maintain a register of business entity producers who are authorized to sell, offer, negotiate, or solicit the sale of motor vehicle extended service contracts in this state, and shall make such list available for inspection upon request by the director. Within thirty days of a provider authorizing a producer to sell, offer, negotiate, or solicit motor vehicle extended service contracts, the provider shall enter the name and license number of the producer in the company registry of producers.

2. Within thirty days of a provider terminating a business entity producer's appointment to sell, offer, negotiate, or solicit motor vehicle extended service contracts, the provider shall update the registry with the effective date of the termination. If a provider has possession of information relating to any cause for discipline under section 385.209, the provider shall notify the director of this information in writing. The privileges and immunities applicable to insurers under section 375.022 shall apply to providers for any information reported under this subsection.

(L. 2011 S.B. 132)

Effective 1-01-12



Section 385.212 Termination, notice required.

Effective 01 Jan 2008, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

385.212. Termination, notice required. — As applicable, an insurer that issued a reimbursement insurance policy shall not terminate the policy until a notice of termination, in a form and time frame prescribed by the director, has been mailed or delivered to the director. The termination of a reimbursement insurance policy shall not reduce the issuer's responsibility for motor vehicle extended service contracts issued by providers prior to the date of the termination.

(L. 2007 H.B. 221)

Effective 1-01-08



Section 385.214 Providers considered agents of insurer, when — indemnification and subrogation.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

385.214. Providers considered agents of insurer, when — indemnification and subrogation. — 1. Providers are considered to be the agent of the insurer that issued the reimbursement insurance policy. In cases where a provider is acting as an administrator and enlists other providers, the provider acting as the administrator shall notify the insurer of the existence and identities of the other providers.

2. The provisions of sections 385.200 to 385.220 shall not prevent or limit the right of an insurer that issued a reimbursement insurance policy to seek indemnification or subrogation against a provider if the insurer pays or is obligated to pay the service contract holder sums that the provider was obligated to pay under the provisions of the motor vehicle extended service contract or under a contractual agreement.

(L. 2007 H.B. 221)



Section 385.216 Investigations, administrative orders.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

385.216. Investigations, administrative orders. — 1. The director may conduct investigations or examinations of providers, administrators, insurers, or other persons to enforce the provisions of sections 385.200 to 385.220 and protect service contract holders in this state.

2. If the director determines that a person has engaged, is engaging, or is about to engage in a violation of sections 385.200 to 385.220 or a rule adopted or order issued pursuant thereto, or that a person has materially aided, is materially aiding, or is about to materially aid an act, practice, omission or course of business constituting a violation of sections 385.200 to 385.220 or a rule adopted or order issued pursuant thereto, the director may issue such administrative orders as authorized under section 374.046. A violation of this section is a level two violation under section 374.049.

3. If the director believes that a person has engaged, is engaging, or is about to engage in a violation of sections 385.200 to 385.220 or a rule adopted or order issued pursuant thereto, or that a person has materially aided, is materially aiding, or is about to materially aid an act, practice, omission or course of business constituting a violation of sections 385.200 to 385.220 or a rule adopted or order issued pursuant thereto, the director may maintain a civil action for relief authorized under section 374.048. A violation of this section is a level two violation under section 374.049.

4. The enforcement authority of the director under this section is cumulative to any other statutory authority of the director.

(L. 2007 H.B. 221)



Section 385.218 Rulemaking authority.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

385.218. Rulemaking authority. — The director may promulgate rules to effectuate sections 385.200 to 385.220. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2007, shall be invalid and void.

(L. 2007 H.B. 221)



Section 385.220 Inapplicability.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

385.220. Inapplicability. — 1. The provisions of sections 385.200 to 385.220 shall not apply to:

(1) Warranties;

(2) Maintenance agreements;

(3) Commercial transactions; and

(4) Service contracts sold or offered for sale to persons other than consumers.

2. Manufacturer's contracts on the manufacturer's products need only comply with the provisions of sections 385.206, 385.208, and 385.216.

(L. 2007 H.B. 221)



Section 385.300 Definitions.

Effective 14 Oct 2016, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

*385.300. Definitions. — As used in sections 385.300 to 385.320, the following terms mean:

(1) “Administrator”, the person who is responsible for the handling and adjudication of claims under the product service agreements;

(2) “Consumer”, a natural person who buys other than for purposes of resale any tangible personal property that is distributed in commerce and that is normally used for personal, family, or household purposes and not for business or research purposes;

(3) “Contract holder”, a person who is the purchaser or holder of a service contract;

(4) “Director”, the director of the department of insurance, financial institutions, and professional registration;

(5) “Maintenance agreement”, a contract of limited duration that provides for scheduled maintenance only;

(6) “Manufacturer”, any of the following:

(a) A person who manufactures or produces the property and sells the property under the person’s own name or label;

(b) A subsidiary or affiliate of the person who manufacturers or produces the property;

(c) A person who owns one hundred percent of the entity that manufactures or produces the property;

(d) A person that does not manufacture or produce the property, but the property is sold under its trade name label;

(e) A person who manufactures or produces the property and the property is sold under the trade name or label of another person;

(f) A person who does not manufacture or produce the property but, under a written contract, licenses the use of its trade name or label to another person who sells the property under the licensor’s trade name or label;

(7) “Nonoriginal manufacturer’s parts”, replacement parts not made for or by the original manufacturer of the property, commonly referred to as after-market parts;

(8) “Person”, an individual, partnership, corporation, incorporated or unincorporated association, joint stock company, reciprocal, syndicate, or any similar entity or combination of entities acting in concert;

(9) “Premium”, the consideration paid to an insurer for a reimbursement insurance policy;

(10) “Property”, all forms of property;

(11) “Provider”, a person who is contractually obligated to the service contract holder under the terms of a service contract;

(12) “Provider fee”, the consideration paid for a service contract, if any, by a service contract holder;

(13) “Reimbursement insurance policy”, a policy of insurance issued to a provider and under which the insurer agrees, for the benefit of the service contract holders, to discharge all of the obligations and liabilities of the provider under the terms of the service contracts in the event of nonperformance by the provider. All obligations and liabilities include, but are not limited to, failure of the provider to perform under the service contract and the return of the unearned provider fee in the event of the provider’s unwillingness or inability to reimburse the unearned provider fee in the event of termination of a service contract;

(14) “Service contract”, a contract for a specific duration and consideration to perform the repair, replacement, or maintenance of property or indemnification for repair, replacement, or maintenance, for the operational or structural failure of any residential or other property due to a defect in materials, workmanship, or normal wear and tear, with or without additional provision for incidental payment of indemnity under limited circumstances, including, but not limited to, unavailability of parts, obsolescence, food spoilage, rental, and shipping. Service contracts may provide for the repair, replacement or maintenance of property for damage resulting from power surges or accidental damage. Service contract providers and administrators are not deemed to be engaged in the business of insurance in this state;

(15) “Warranty”, a warranty made solely by the manufacturer, importer, or seller of property or services without charge, that is not negotiated or separated from the sale of the product and is incidental to the sale of the product, that guarantees indemnity for defective parts, mechanical or electrical breakdown, labor, or other remedial measures, such as repair or replacement of the property or repetition of services.

(L. 2007 H.B. 221, A.L. 2016 H.B. 1976)

*Effective 10-14-16, see § 21.250. H.B. 1976 was vetoed July 1, 2016. The veto was overridden on September 14, 2016.



Section 385.302 Registration required, fee — administrator authorized — provider requirements.

Effective 01 Jan 2008, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

385.302. Registration required, fee — administrator authorized — provider requirements. — 1. It is unlawful for any person to issue, sell or offer for sale in this state any service contract, unless each provider has registered with the director on a form prescribed by the director. Each provider shall pay to the director a fee established by the director by rule, but not to exceed three hundred dollars annually.

2. A provider may, but is not required to, appoint an administrator or other designee to be responsible for any or all of the administration of service contracts and compliance with sections 385.300 to 385.320.

3. A provider or its designee shall provide a copy of the service contract to the service contract holder within a reasonable period of time following the date of purchase.

4. In order to assure the faithful performance of a provider's obligations to its contract holders, each provider who contractually is obligated to provide service under a service contract shall comply with one of the following subdivisions:

(1) (a) Maintain a funded reserve account for its obligations under its contract issues and outstanding in this state. The reserve shall not be less than forty percent of gross consideration received, less claims paid, on the sale of the service contract for all in-force contracts. The reserve account shall be subject to examination and review by the director; and

(b) Place in trust with the director a financial security deposit, having a value of not less than five percent of the gross consideration received, less claims paid, on the sale of the service contract for all service contracts issued and in force, but not less than twenty-five thousand dollars, consisting of one of the following:

a. A surety bond issued by an authorized surety;

b. Securities of the type eligible for deposit by authorized insurers in this state;

c. Cash;

d. A letter of credit issued by a qualified financial institution; or

e. Another form of security prescribed by regulations issued by the director; or

(2) (a) Maintain a net worth of one hundred million dollars; and

(b) Provide the director with a copy of the provider's or, if the provider's financial statements are consolidated with those of its parent company, the provider's parent company's most recent Form 10-K filed or Form 20-F with the Securities and Exchange Commission (SEC) within the last calendar year, or if the company does not file with the SEC, a copy of the company's audited financial statements, which shows a net worth of the provider or its parent company of at least one hundred million dollars. If the provider's parent company's Form 10-K, Form 20-F, or audited financial statements are filed to meet the provider's financial stability requirement, then the parent company shall agree to guarantee the obligations of the obligor relating to service contracts sold by the provider in this state; or

(3) Insure all service contracts under a reimbursement insurance policy issued by an insurer authorized to transact insurance in this state. For the purposes of this subsection, the reimbursement insurance policy shall contain the following provisions:

(a) In the event that the provider is unable to fulfill its obligation under contracts issued in this state for any reason, including insolvency, bankruptcy, or dissolution, the insurer will pay losses and unearned fees under such plans directly to the contract holder making a claim under the contract;

(b) The insurer issuing the contractual liability policy shall assume full responsibility for the administration of claims in the event of the inability of the provider to do so; and

(c) The policy may be cancelled or not renewed by either the insurer or the provider not less than sixty days after written notice thereof has been given to the director and provider by the insurer;

(4) The reimbursement insurance referenced in subdivision (3) of this subsection* shall be obtained from an insurer that is authorized, registered or otherwise permitted to transact insurance in this state or a surplus lines insurer authorized pursuant to the laws of this state and which insurer meets one of the following requirements:

(a) Maintain, at the time the policy is filed with the director and continuously thereafter:

a. Surplus as to policyholders and paid-in capital of at least fifteen million dollars; and

b. Annually file copies of the insurer's financial statements, its National Association of Insurance Commissioners annual statement, and the actuarial certification if required and filed in the insurer's state of domicile; or

(b) Maintain, at the time the policy is filed with the director and continuously thereafter:

a. Surplus as to policyholders and paid-in capital of less than fifteen million dollars but at least equal to ten million dollars;

b. Demonstrate to the satisfaction of the director that the insurer maintains a ratio of net written premiums, wherever written, to surplus as to policyholders and paid-in capital of not greater than three to one; and

c. Annually file copies of the insurer's financial statements, its National Association of Insurance Commissioners annual statement, and the actuarial certification if required and filed in the insurer's state of domicile.

5. Provider fees collected on service agreements shall not be subject to premium taxes. Premiums for reimbursement insurance policies shall be subject to applicable taxes.

6. Except for compliance with the provider's registration requirement in subsection 1 of this section, a person marketing, selling, or offering to sell service contracts for a provider that is registered under this section is exempt from licensing as a producer under the insurance laws of this state.

(L. 2007 H.B. 221)

Effective 1-01-08

*Word "above" appears in original rolls.



Section 385.304 Reimbursement insurance policy requirements.

Effective 01 Jan 2008, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

385.304. Reimbursement insurance policy requirements. — Reimbursement insurance policies insuring service contracts issued, sold or offered for sale in this state shall state that, upon failure of the provider to perform under the contract, including the failure to return the unearned provider fee, the insurer that issued the policy shall pay or perform according to the provider's contractual obligations under the service contracts insured by the insurer.

(L. 2007 H.B. 221)

Effective 1-01-08



Section 385.306 Contract requirements, contents.

Effective 14 Oct 2016, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

*385.306. Contract requirements, contents. — 1. Service contracts marketed, issued, sold, or offered for sale in this state shall be written in clear, conspicuous, and understandable language, and the entire contract shall be printed or typed in easy-to-read type and conspicuously disclose the requirements in this section, as applicable.

2. Service contracts insured under a reimbursement insurance policy under subdivision (3) of subsection 4 of section 385.302 shall contain a statement in substantially the following form: “Obligations of the provider under this service contract are guaranteed under a reimbursement insurance policy. If the provider fails to pay or provide service on a claim within sixty days after proof of loss has been filed, the contract holder is entitled to make a claim directly against the insurance company.” A claim against the provider may also include a claim for return of the unearned provider fee. The service contract also shall state the name and address of the insurer.

3. Service contracts not insured under a reimbursement insurance policy under subdivision (3) of subsection 4 of section 385.302 shall contain a statement in substantially the following form: “Obligations of the provider under this service contract are backed only by the full faith and credit of the provider (issuer) and are not guaranteed under a reimbursement insurance policy.” A claim against the provider shall also include a claim for return of the unearned provider fee. The service contract shall also state the name and address of the provider.

4. Service contracts shall identify any administrator, the provider obligated to perform under the contract, and the service contract seller, if different than the provider or administrator. The identities of such parties are not required to be preprinted on the service contract and may be added to the service contract prior to delivery to the contract holder.

5. Service contracts shall state the total purchase price and the terms under which the service contract is sold. The purchase price is not required to be preprinted on the service contract and may be negotiated at the time of sale with the service contract holder.

6. If prior approval of repair work is required, the service contracts shall state the procedure for obtaining prior approval and for making a claim, including a toll-free telephone number for claim service and a procedure for obtaining emergency repairs performed outside of normal business hours.

7. Service contracts shall state the existence of any deductible amount.

8. Service contracts shall specify the merchandise and services to be provided and any limitations, exceptions, or exclusions.

9. Service contracts shall state the conditions upon which the use of nonoriginal manufacturers’ parts, refurbished merchandise, or substitute service may be allowed. Conditions stated shall comply with applicable state and federal laws.

10. Service contracts shall state any terms, restrictions, or conditions governing the transferability of the service contract.

11. Service contracts shall state any terms, restrictions, or conditions governing termination of the service agreement by the service contract holder and provider.

12. Service contracts for which the service contract holder pays a separate, identified consideration shall require every provider to permit the service contract holder to return the contract within at least twenty days of the date of mailing of the service contract or within at least ten days if the service contract is delivered at the time of sale or within a longer time period permitted under the contract. If no claim has been made under the contract, the contract is void and the provider shall refund to, or credit to the account of, the contract holder the full purchase price of the contract. A ten percent penalty per month shall be added to a refund that is not paid within forty-five days of return of the contract to the provider. The applicable free-look time periods on service contracts shall apply only to the original service contract purchaser, and only if no claim has been made prior to its return to the provider. Refunds may be effectuated through the provider or the provider's designee.

13. Service contracts shall set forth all of the obligations and duties of the service contract holder, such as the duty to protect against any further damage and the requirement for certain service and maintenance.

14. Service contracts shall state clearly whether or not the service contract provides for or excludes consequential damages, preexisting conditions, or events covered under the original manufacturer’s warranty.

15. Service contracts shall state any limitations on the number or value of repairs, replacements, or monetary settlements, as applicable, that will be provided during the term of coverage.

(L. 2007 H.B. 221, A.L. 2016 H.B. 1976)

*Effective 10-14-16, see § 21.250. H.B. 1976 was vetoed July 1, 2016. The veto was overridden on September 14, 2016.



Section 385.308 Deceptive practices.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

385.308. Deceptive practices. — 1. It is unlawful for any provider to use in its name the words insurance, casualty, guaranty, surety, mutual, or any other words descriptive of the insurance, casualty, guaranty, or surety business, or any name deceptively similar to the name or description of any insurance or surety corporation, or other provider.

2. This section shall not apply to a company that was using any of the prohibited language in its name prior to August 28, 2007. However, a company using the prohibited language in its name shall disclose in its service contracts a statement in substantially the following form: "This contract is not an insurance contract.".

3. It is unlawful for a provider or its representative in its service contracts or literature to make, permit, or cause to be made any false or misleading statement, or deliberately omit any material statement that would be considered misleading if omitted, in connection with the sale, offer to sell or advertisement of a product service contract.

4. It is unlawful for a person, such as a bank, savings and loan association, or lending institution, to require the purchase of a service contract as a condition of a loan or other financing transaction.

5. It is unlawful for a person, such as a manufacturer or retailer, to require the purchase of a service contract as a condition to the sale of goods or services.

(L. 2007 H.B. 221)



Section 385.310 Record-keeping requirements.

Effective 01 Jan 2008, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

385.310. Record-keeping requirements. — 1. A provider or administrator shall keep accurate accounts, books, and records concerning transactions regulated under sections 385.300 to 385.320. However, only one set of such accounts, books, and records is required to be maintained and may be maintained by third parties provided the provisions of this section are met.

2. An administrator's or provider's accounts, books, and records shall include:

(1) Copies of each type of service contract issued;

(2) The name and address of each service contract holder to the extent that the name and address have been furnished by the service contract holder;

(3) A list of the provider locations where service contracts are marketed, sold, or offered for sale; and

(4) Claims files that shall contain at least the dates, amounts, and description of all receipts, claims, and expenditures related to the service contracts.

3. Except as provided in subsection 5 of this section, an administrator or provider shall retain or arrange for the retention of all records pertaining to each service contract holder for at least three years after the specified period of coverage had expired.

4. An administrator or provider may keep all records required under sections 385.300 to 385.320 on a computer disk or other similar technology. If an administrator or provider maintains records in other than hard copy, records shall be accessible from a computer terminal available to the director and be capable of duplication to legible hard copy.

5. An administrator or provider discontinuing business in this state shall maintain or arrange for the maintenance of its records until it furnishes the director satisfactory proof that it has discharged all obligations to contract holders in this state.

6. An administrator or provider shall make all accounts, books, and records concerning transactions regulated under sections 385.300 to 385.320 or other pertinent laws available to the director upon request.

(L. 2007 H.B. 221)

Effective 1-01-08



Section 385.312 Termination, notice required.

Effective 01 Jan 2008, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

385.312. Termination, notice required. — As applicable, an insurer that issued a reimbursement insurance policy shall not terminate or nonrenew the policy until a notice of termination has been mailed or delivered to the director. The termination or nonrenewal of a reimbursement insurance policy shall not reduce the issuer's responsibility for service contracts issued by providers prior to the date of the termination.

(L. 2007 H.B. 221)

Effective 1-01-08



Section 385.314 Providers considered agents of insurer, when — indemnification and subrogation.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

385.314. Providers considered agents of insurer, when — indemnification and subrogation. — 1. Providers are considered to be the agent of the insurer which issued the reimbursement insurance policy for purposes of obligating the insurer to contract holders under service contracts associated with the insurer's reimbursement policy, and the payment of premium by the provider is not a condition to the insurer's obligations for otherwise validly issued service contracts.

2. Sections 385.300 to 385.320 shall not prevent or limit the right of an insurer which issued a reimbursement insurance policy to seek indemnification or subrogation against a provider if the issuer pays or is obligated to pay the service contract holder sums that the provider was obligated to pay pursuant to the provisions of the product service contract.

(L. 2007 H.B. 221)



Section 385.316 Investigations, administrative orders.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

385.316. Investigations, administrative orders. — 1. The director may conduct investigations or examinations of providers, administrators, insurers, or other persons to enforce the provisions of sections 385.300 to 385.320 and protect service contract holders in this state.

2. If the director determines that a person has engaged, is engaging, or is about to engage in a violation of sections 385.300 to 385.320 or a rule adopted or order issued pursuant thereto, or that a person has materially aided, is materially aiding, or is about to materially aid an act, practice, omission, or course of business constituting a violation of sections 385.300 to 385.320 or a rule adopted or order issued pursuant thereto, the director may issue such administrative orders as authorized under section 374.046. A violation of this section is a level two violation under section 374.049.

3. If the director believes that a person has engaged, is engaging, or is about to engage in a violation of sections 385.300 to 385.320 or a rule adopted or order issued pursuant thereto, or that a person has materially aided, is materially aiding, or is about to materially aid an act, practice, omission, or course of business constituting a violation of sections 385.300 to 385.320 or a rule adopted or order issued pursuant thereto, the director may maintain a civil action for relief authorized under section 374.048.

4. The enforcement authority of the director under this section is cumulative to any other statutory authority of the director.

(L. 2007 H.B. 221)



Section 385.318 Rulemaking authority.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

385.318. Rulemaking authority. — The director may promulgate rules to effectuate sections 385.300 to 385.320. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2007, shall be invalid and void.

(L. 2007 H.B. 221)



Section 385.320 Inapplicability.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

385.320. Inapplicability. — 1. Sections 385.300 to 385.320 shall not apply to:

(1) Warranties;

(2) Maintenance agreements;

(3) Warranties, service contracts, or maintenance agreements offered by public utilities on their transmission devices to the extent they are regulated under the laws of this state;

(4) Service contracts sold or offered for sale to persons other than consumers;

(5) Service contracts sold or offered to nonresidents of this state regardless of whether the entity selling or offering such contracts is located or doing business in this state;

(6) Motor vehicle extended service contracts, as defined in section 385.200; and

(7) Agreements or warranties which provide for the service, repair, replacement, or maintenance of the systems, appliances, and structural components of residential or commercial real property.

2. Manufacturer's service contracts on the manufacturer's products need only comply with the provisions of sections 385.306, 385.308, and 385.316.

(L. 2007 H.B. 221)



Section 385.321 Effective date for certain sections.

Effective 28 Aug 2007

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

385.321. Effective date for certain sections. — The repeal of sections 407.1200, 407.1203, 407.1206, 407.1209, 407.1212, 407.1215, 407.1218, 407.1221, 407.1224, 407.1225, and 407.1227 and the enactment of sections 385.200, 385.201*, 385.203*, 385.204, 385.205**, 385.207**, 385.208, 385.209**, 385.210, 385.211**, 385.212, 385.300, 385.301*, 385.302, 385.303*, 385.304, 385.305*, 385.306, 385.307*, 385.310, 385.311*, and 385.312, shall become effective January 1, 2008.

(L. 2007 H.B. 221 § B)

*This section does not exist and was not contained in H.B. 221, 2007.

**This section did not exist and was not contained in H.B. 221, 2007, but was enacted in S.B. 132, 2011.



Section 385.400 Citation of law.

Effective 01 Jan 2009, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

385.400. Citation of law. — Sections 385.400 to 385.436 shall be known and may be cited as the "Missouri Vehicle Protection Product Act".

(L. 2008 S.B. 930 & 947)

Effective 1-01-09



Section 385.403 Definitions.

Effective 01 Jan 2009, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

385.403. Definitions. — As used in sections 385.400 to 385.436, the following terms shall mean:

(1) "Administrator", a third party other than the warrantor who is designated by the warrantor to be responsible for the administration of vehicle protection product warranties;

(2) "Department", the department of insurance, financial institutions and professional registration;

(3) "Director", the director of the department of insurance, financial institutions, and professional registration;

(4) "Incidental costs", expenses specified in the warranty incurred by the warranty holder related to the failure of the vehicle protection product to perform as provided in the warranty. Incidental costs may include, without limitation, insurance policy deductibles, rental vehicle charges, the difference between the actual value of the stolen vehicle at the time of theft and the cost of a replacement vehicle, sales taxes, registration fees, transaction fees, and mechanical inspection fees;

(5) "Premium", the consideration paid to an insurer for a reimbursement insurance policy;

(6) "Service contract", a contract or agreement for a separately stated consideration or for a specific duration to perform the repair, replacement, or maintenance of a motor vehicle or indemnification for repair, replacement, or maintenance, for the operational or structural failure due to a defect in materials, workmanship, or normal wear and tear, with or without additional provision for incidental payment of indemnity under limited circumstances, including but not limited to towing, rental, and emergency road service, but does not include mechanical breakdown insurance or maintenance agreements;

(7) "Vehicle protection product", a vehicle protection device, system, or service that:

(a) Is installed on or applied to a vehicle;

(b) Is designed to prevent loss or damage to a vehicle from a specific cause; and

(c) Includes a written vehicle protection product warranty.

­­

­

(8) "Vehicle protection product warranty" or "warranty", a written agreement by a warrantor that provides that if the vehicle protection product fails to prevent loss or damage to a vehicle from a specific cause, then the warranty holder shall be paid specified incidental costs by the warrantor as a result of the failure of the vehicle protection product to perform pursuant to the terms of the warranty. Incidental costs may be reimbursed under the provisions of the warranty in either a fixed amount specified in the warranty or sales agreement or by the use of a formula itemizing specific incidental costs incurred by the warranty holder;

(9) "Vehicle protection product warrantor" or "warrantor", a person who is contractually obligated to the warranty holder under the terms of the vehicle protection product warranty agreement. "Warrantor" does not include an authorized insurer providing a warranty reimbursement insurance policy;

(10) "Warranty holder", the person who purchases a vehicle protection product or who is a permitted transferee;

(11) "Warranty reimbursement insurance policy", a policy of insurance that is issued to the vehicle protection product warrantor to provide reimbursement to the warrantor or to pay on behalf of the warrantor all covered contractual obligations incurred by the warrantor under the terms and conditions of the insured vehicle protection product warranties sold by the warrantor.

(L. 2008 S.B. 930 & 947)

Effective 1-01-09



Section 385.406 Applicability, exceptions.

Effective 01 Jan 2009, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

385.406. Applicability, exceptions. — 1. No vehicle protection product may be sold or offered for sale in this state unless the seller, warrantor, and administrator, if any, comply with the provisions of sections 385.400 to 385.436.

2. Vehicle protection product warrantors and related vehicle protection product sellers and warranty administrators complying with sections 385.400 to 385.436 are not required to comply with and are not subject to any other provisions of the state insurance code.

3. Service contract providers who do not sell vehicle protection products are not subject to the requirements of sections 385.400 to 385.436 and sales of vehicle protection products are exempt from the requirements of sections 385.200 to 385.220.

4. Warranties, indemnity agreements, and guarantees that are not provided as a part of a vehicle protection product are not subject to the provisions of sections 385.400 to 385.436.

5. Notwithstanding the provisions of sections 408.140 and 408.233, a business which is licensed and regulated under sections 367.100 to 367.215 or sections 367.500 to 367.533 may offer and sell service contracts, as defined in sections 385.200, 385.300, and 385.403, in conjunction with other transactions so long as such business complies with all other requirements of this chapter.

(L. 2008 S.B. 930 & 947)

Effective 1-01-09



Section 385.409 Registration required — records, content — fee — notice for failure to register.

Effective 01 Jan 2009, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

385.409. Registration required — records, content — fee — notice for failure to register. — 1. A person may not operate as a warrantor or represent to the public that the person is a warrantor unless the person is registered with the department on a form prescribed by the director.

2. Warrantor registration records shall be filed annually and shall be updated within thirty days of any change. The registration records shall contain the following information:

(1) The warrantor's name, any fictitious names under which the warrantor does business in the state, principal office address, and telephone number;

(2) The name and address of the warrantor's agent for service of process in the state if other than the warrantor;

(3) The names of the warrantor's executive officer or officers directly responsible for the warrantor's vehicle protection product business;

(4) The name, address, and telephone number of any administrators designated by the warrantor to be responsible for the administration of vehicle protection product warranties in this state;

(5) A copy of the warranty reimbursement insurance policy or policies or other financial information required by section 385.412;

(6) A copy of each warranty the warrantor proposes to use in this state; and

(7) A statement indicating under which provision of section 385.412 the warrantor qualifies to do business in this state as a warrantor.

3. The director may charge each registrant a reasonable fee to offset the cost of processing the registration and maintaining the records in an amount not to exceed five hundred dollars annually or as set by regulation. The information in subdivisions (1) and (2) of subsection 2 of this section shall be made available to the public.

4. If a registrant fails to register by the renewal deadline, the director shall give him or her written notice of the failure and the registrant will have thirty days to complete the renewal of his or her registration before he or she is suspended from being registered in this state.

5. An administrator or person who sells or solicits a sale of a vehicle protection product but who is not a warrantor shall not be required to register as a warrantor or be licensed under the insurance laws of this state to sell vehicle protection products.

(L. 2008 S.B. 930 & 947)

Effective 1-01-09



Section 385.412 Vehicle protection products, no offer for sale unless warrantor ensures adequate performance.

Effective 01 Jan 2009, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

385.412. Vehicle protection products, no offer for sale unless warrantor ensures adequate performance. — No vehicle protection product shall be sold or offered for sale in this state unless the warrantor conforms to either subdivision (1) or (2) of this section in order to ensure adequate performance under the warranty. No other financial security requirements or financial standards for warrantors shall be required. The vehicle protection product's warrantor may meet the requirements of this section by:

(1) Obtaining a warranty reimbursement insurance policy issued by an insurer authorized to do business within this state which provides that the insurer will pay to, or on behalf of, the warrantor one hundred percent of all sums that the warrantor is legally obligated to pay according to the warrantor's contractual obligations under the warrantor's vehicle protection product warranty. The warrantor shall file a true and correct copy of the warranty reimbursement insurance policy with the director. The policy shall contain the provisions required in section 385.415; or

(2) Maintaining a net worth or stockholder's equity of fifty million dollars. The warrantor shall provide the director with a copy of the warrantor's or warrantor's parent company's most recent Form 10-K or Form 20-F filed with the Securities and Exchange Commission within the last calendar year, or if the warrantor does not file with the Securities and Exchange Commission, a copy of the warrantor or the warrantor's parent company's audited financial statements that shows a net worth of the warrantor or its parent company of at least fifty million dollars. If the warrantor's parent company's Form 10-K, Form 20-F, or audited financial statements are filed to meet the warrantor's financial stability requirement, then the parent company shall agree to guarantee the obligations of the warrantor relating to warranties issued by the warrantor in this state. The financial information filed under this subdivision shall be confidential as a trade secret of the entity filing the information and not subject to public disclosure if the entity is not required to file with the Securities and Exchange Commission.

(L. 2008 S.B. 930 & 947)

Effective 1-01-09



Section 385.415 Warranty reimbursement insurance policy requirements.

Effective 01 Jan 2009, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

385.415. Warranty reimbursement insurance policy requirements. — No warranty reimbursement insurance policy shall be issued, sold, or offered for sale in this state unless the policy meets the following conditions:

(1) The policy states that the issuer of the policy will reimburse or pay on behalf of the vehicle protection product warrantor all covered sums which the warrantor is legally obligated to pay or will provide that all service that the warrantor is legally obligated to perform according to the warrantor's contractual obligations under the provisions of the insured warranties sold by the warrantor;

(2) The policy states that in the event payment due under the terms of the warranty is not provided by the warrantor within sixty days after proof of loss has been filed according to the terms of the warranty by the warranty holder, the warranty holder may file directly with the warranty reimbursement insurance company for reimbursement;

(3) The policy provides that a warranty reimbursement insurance company that insures a warranty shall be deemed to have received payment of the premium if the warranty holder paid for the vehicle protection product and insurer's liability under the policy shall not be reduced or relieved by a failure of the warrantor, for any reason, to report the issuance of a warranty to the insurer; and

(4) The policy has the following provisions regarding cancellation of the policy:

(a) The issuer of a reimbursement insurance policy shall not cancel such policy until a notice of cancellation in writing has been mailed or delivered to the director and each insured warrantor sixty days prior to cancellation of the policy;

(b) The cancellation of a reimbursement insurance policy shall not reduce the issuer's responsibility for vehicle protection products sold prior to the date of cancellation; and

(c) In the event an insurer cancels a policy that a warrantor has filed with the director, the warrantor shall do either of the following:

a. File a copy of a new policy with the director, before the termination of the prior policy; or

b. Discontinue offering warranties as of the termination date of the policy until a new policy becomes effective and is accepted by the director.

(L. 2008 S.B. 930 & 947)

Effective 1-01-09



Section 385.418 Warranty requirements.

Effective 01 Jan 2009, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

385.418. Warranty requirements. — 1. Every vehicle protection product warranty shall be written in clear, understandable language and shall be printed or typed in an easy-to-read point size and font and shall not be issued, sold, or offered for sale in the state unless the warranty:

(1) States that the obligations of the warrantor to the warranty holder are guaranteed under a warranty reimbursement insurance policy if the warrantor elects to meet its financial responsibility obligations under subdivision (1) of section 385.412, or states the obligations of the warrantor under this warranty are backed by the full faith and credit of the warrantor if the warrantor elects to meet its financial responsibility under subdivision (2) of section 385.412;

(2) States that in the event a warranty holder must make a claim against a party other than the warrantor, the warranty holder is entitled to make a direct claim against the warranty reimbursement insurer upon the failure of the warrantor to pay any claim or meet any obligation under the terms of the warranty within sixty days after proof of loss has been filed with the warrantor, if the warrantor elects to meet its financial responsibility obligations under subdivision (1) of section 385.412;

(3) States the name and address of the insurer of the warranty reimbursement insurance policy, and this information need not be preprinted on the warranty form but may be stamped on the warranty, if the warrantor elects to meet its financial responsibility obligations under subdivision (1) of section 385.412;

(4) Identifies the warrantor, the seller, and the warranty holder;

(5) Sets forth the total purchase price of the vehicle protection product warranty and the terms under which it is to be paid; however, the purchase price is not required to be preprinted on the vehicle protection product warranty and may be negotiated with the consumer at the time of sale;

(6) Sets forth the procedure for making a claim, including a telephone number;

(7) States the existence of a deductible amount, if any;

(8) Specifies the payments or performance to be provided under the warranty including payments for incidental costs, the manner of calculation or determination of payments or performance, and any limitations, exceptions, or exclusions;

(9) Sets forth all of the obligations and duties of the warranty holder such as the duty to protect against further damage to the vehicle, the obligation to notify the warrantor in advance of any repair, or other similar requirements, if any;

(10) Sets forth any terms, restrictions, or conditions governing transferability of the warranty, if any; and

(11) Contains a disclosure that reads substantially as follows: "This agreement is a product warranty and is not insurance.".

2. At the time of sale, the seller or warrantor shall provide to the purchaser:

(1) A copy of the vehicle protection product warranty; or

(2) A receipt or other written evidence of the purchase of the vehicle protection product and a copy of the warranty within thirty days of the date of purchase.

(L. 2008 S.B. 930 & 947)

Effective 1-01-09



Section 385.421 Warranty to contain cancellation terms and conditions — written notice of cancellation required.

Effective 01 Jan 2009, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

385.421. Warranty to contain cancellation terms and conditions — written notice of cancellation required. — 1. No vehicle protection product may be sold or offered for sale in this state unless the vehicle protection product warranty states the terms and conditions governing the cancellation of the sale and warranty, if any.

2. The warrantor may only cancel the warranty if the warranty holder does any of the following:

(1) Fails to pay for the vehicle protection product;

(2) Makes a material misrepresentation to the seller or warrantor;

(3) Commits fraud; or

(4) Substantially breaches the warranty holder's duties under the warranty.

3. A warrantor cancelling a warranty shall mail written notice of cancellation to the warranty holder at the last known address of the warranty holder in the warrantor's records at least thirty days prior to the effective date of the cancellation. The notice shall state the effective date of the cancellation and the reason for the cancellation.

(L. 2008 S.B. 930 & 947)

Effective 1-01-09



Section 385.424 Prohibited use of names and terms.

Effective 01 Jan 2009, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

385.424. Prohibited use of names and terms. — 1. Unless licensed as an insurance company, a vehicle protection product warrantor shall not use in its name, contracts, or literature the words "insurance", "casualty", "surety", "mutual", or any other word that is descriptive of the insurance, casualty, or surety business or that is deceptively similar to the name or description of any insurance or surety corporation or any other vehicle protection product warrantor. A warrantor may use the term "guaranty" or a similar word in the warrantor's name. A warrantor or its representative shall not in its vehicle protection product warranties or literature make, permit, or cause to be made any false or misleading statement, or deliberately omit any material statement that would be considered misleading if omitted, in connection with the sale, offer to sell, or advertisement of a vehicle protection product warranty.

2. A vehicle protection product seller or warrantor may not require as a condition of financing that a retail purchaser of a motor vehicle purchase a vehicle protection product.

(L. 2008 S.B. 930 & 947)

Effective 1-01-09



Section 385.427 Record-keeping requirements.

Effective 01 Jan 2009, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

385.427. Record-keeping requirements. — 1. All vehicle protection product warrantors shall keep accurate accounts, books, and records concerning transactions regulated under sections 385.400 to 385.436.

2. A vehicle protection product warrantor's accounts, books, and records shall include:

(1) Copies of all vehicle protection product warranties;

(2) The name and address of each warranty holder; and

(3) Claims files which shall contain at least the dates, amounts, and descriptions of all receipts, claims, and expenditures.

3. A vehicle protection product warrantor shall retain all required accounts, books, and records pertaining to each warranty holder for at least three years after the specified period of coverage has expired. A warrantor discontinuing business in the state shall maintain its records until it furnishes the director satisfactory proof that it has discharged all obligations to warranty holders in this state.

4. Vehicle protection product warrantors shall make all accounts, books, and records concerning transactions regulated under sections 385.400 to 385.436 available to the director for examination.

(L. 2008 S.B. 930 & 947)

Effective 1-01-09



Section 385.430 Enforcement authority — administrative orders permitted.

Effective 01 Jan 2009, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

385.430. Enforcement authority — administrative orders permitted. — 1. The director may conduct examinations of warrantors, administrators, or other persons to enforce sections 385.400 to 385.436 and protect warranty holders in this state. Upon request of the director, a warrantor shall make available to the director all accounts, books, and records concerning vehicle protection products provided by the warrantor that are necessary to enable the director to reasonably determine compliance or noncompliance with sections 385.400 to 385.436.

2. If the director determines that a person has engaged, is engaging in, or has taken a substantial step toward engaging in an act, practice, or course of business constituting a violation of sections 385.400 to 385.436 or a rule adopted or order issued pursuant thereto, or a person has materially aided or is materially aiding an act, practice, omission, or course of business constituting a violation of sections 385.400 to 385.436 or a rule adopted or order issued pursuant thereto, the director may issue such administrative orders as authorized under section 374.046. A violation of these sections is a level two violation under section 374.049.

3. If the director believes that a person has engaged, is engaging in, or has taken a substantial step toward engaging in an act, practice, or course of business constituting a violation of sections 385.400 to 385.436 or a rule adopted or order issued pursuant thereto, or that a person has materially aided or is materially aiding an act, practice, omission, or course of business constituting a violation of sections 385.400 to 385.436 or a rule adopted or order issued pursuant thereto, the director may maintain a civil action for relief authorized under section 374.048. A violation of these sections is a level two violation under section 374.049.

(L. 2008 S.B. 930 & 947)

Effective 1-01-09



Section 385.433 Rulemaking authority.

Effective 01 Jan 2009, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

385.433. Rulemaking authority. — The director may promulgate rules and regulations to implement the provisions of sections 385.400 to 385.436. Such rules and regulations shall include disclosures for the benefit of the warranty holder, record keeping, and procedures for public complaints. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after January 1, 2009, shall be invalid and void.

(L. 2008 S.B. 930 & 947)

Effective 1-01-09



Section 385.436 Admissibility of failure to comply evidence.

Effective 01 Jan 2009, see footnote

Title XXIV BUSINESS AND FINANCIAL INSTITUTIONS

385.436. Admissibility of failure to comply evidence. — Sections 385.400 to 385.436 apply* to all vehicle protection products sold or offered for sale on or after January 1, 2009. The failure of any person to comply with sections 385.400 to 385.436 prior to January 1, 2009, shall not be admissible in any court proceeding, administrative proceeding, arbitration, or alternative dispute resolution proceeding and may not otherwise be used to prove that the action of any person or the affected vehicle protection product was unlawful or otherwise improper. The adoption of sections 385.400 to 385.436 does not imply that a vehicle protection product warranty was insurance prior to January 1, 2009. The penalty provision of sections 385.400 to 385.436 do not apply to any violation of sections 385.400 to 385.436 relating to or in connection with the sale or failure to disclose in a retail installment contract or lease, or contract or agreement that provides for payments under a vehicle protection product warranty so long as the sale of such product, contract, or agreement was otherwise disclosed to the purchaser in writing at the time of the purchase or lease.

(L. 2008 S.B. 930 & 947)

Effective 1-01-09

*Word "applies" appears in original rolls.









Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

Chapter 386 Public Service Commission

Chapter Cross References



Section 386.010 Short title of law.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.010. Short title of law. — This chapter* shall be known as the "Public Service Commission Law", and shall apply to the public services herein described and the commission herein created, and to the public service corporations, persons and public utilities mentioned and referred to in this chapter.

(RSMo 1939 § 5577)

Prior revisions: 1929 § 5121; 1919 § 10410

*Reference to "chapter" is taken from RSMo 1939 and includes all of chapter 386, sections 387.010 to 387.340, 389.780, 390.020 to 390.161, 391.070, 392.190 to 392.360 and 393.110 to 393.290



Section 386.020 Definitions.

Effective 28 Aug 2008

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.020. Definitions. — As used in this chapter, the following words and phrases mean:

(1) "Alternative local exchange telecommunications company", a local exchange telecommunications company certified by the commission to provide basic or nonbasic local telecommunications service or switched exchange access service, or any combination of such services, in a specific geographic area subsequent to December 31, 1995;

(2) "Alternative operator services company", any certificated interexchange telecommunications company which receives more than forty percent of its annual Missouri intrastate telecommunications service revenues from the provision of operator services pursuant to operator services contracts with traffic aggregators;

(3) "Basic interexchange telecommunications service" includes, at a minimum, two-way switched voice service between points in different local calling scopes as determined by the commission and shall include other services as determined by the commission by rule upon periodic review and update;

(4) "Basic local telecommunications service", two-way switched voice service within a local calling scope as determined by the commission comprised of any of the following services and their recurring and nonrecurring charges:

(a) Multiparty, single line, including installation, touchtone dialing, and any applicable mileage or zone charges;

(b) Assistance programs for installation of, or access to, basic local telecommunications services for qualifying economically disadvantaged or disabled customers or both, including, but not limited to, lifeline services and link-up Missouri services for low-income customers or dual-party relay service for the hearing impaired and speech impaired;

(c) Access to local emergency services including, but not limited to, 911 service established by local authorities;

(d) Access to basic local operator services;

(e) Access to basic local directory assistance;

(f) Standard intercept service;

(g) Equal access to interexchange carriers consistent with rules and regulations of the Federal Communications Commission;

(h) One standard white pages directory listing.

­­

­

(5) "Cable television service", the one-way transmission to subscribers of video programming or other programming service and the subscriber interaction, if any, which is required for the selection of such video programming or other programming service;

(6) "Carrier of last resort", any telecommunications company which is obligated to offer basic local telecommunications service to all customers who request service in a geographic area defined by the commission and cannot abandon this obligation without approval from the commission;

(7) "Commission", the "Public Service Commission" hereby created;

(8) "Commissioner", one of the members of the commission;

(9) "Competitive telecommunications company", a telecommunications company which has been classified as such by the commission pursuant to section 392.245 or 392.361;

(10) "Competitive telecommunications service", a telecommunications service which has been classified as such by the commission pursuant to section 392.245 or to section 392.361, or which has become a competitive telecommunications service pursuant to section 392.370;

(11) "Corporation" includes a corporation, company, association and joint stock association or company;

(12) "Customer-owned pay telephone", a privately owned telecommunications device that is not owned, leased or otherwise controlled by a local exchange telecommunications company and which provides telecommunications services for a use fee to the general public;

(13) "Effective competition" shall be determined by the commission based on:

(a) The extent to which services are available from alternative providers in the relevant market;

(b) The extent to which the services of alternative providers are functionally equivalent or substitutable at comparable rates, terms and conditions;

(c) The extent to which the purposes and policies of chapter 392, including the reasonableness of rates, as set out in section 392.185, are being advanced;

(d) Existing economic or regulatory barriers to entry; and

(e) Any other factors deemed relevant by the commission and necessary to implement the purposes and policies of chapter 392;

(14) "Electric plant" includes all real estate, fixtures and personal property operated, controlled, owned, used or to be used for or in connection with or to facilitate the generation, transmission, distribution, sale or furnishing of electricity for light, heat or power; and any conduits, ducts or other devices, materials, apparatus or property for containing, holding or carrying conductors used or to be used for the transmission of electricity for light, heat or power;

(15) "Electrical corporation" includes every corporation, company, association, joint stock company or association, partnership and person, their lessees, trustees or receivers appointed by any court whatsoever, other than a railroad, light rail or street railroad corporation generating electricity solely for railroad, light rail or street railroad purposes or for the use of its tenants and not for sale to others, owning, operating, controlling or managing any electric plant except where electricity is generated or distributed by the producer solely on or through private property for railroad, light rail or street railroad purposes or for its own use or the use of its tenants and not for sale to others;

(16) "Exchange", a geographical area for the administration of telecommunications services, established and described by the tariff of a telecommunications company providing basic local telecommunications service;

(17) "Exchange access service", a service provided by a local exchange telecommunications company which enables a telecommunications company or other customer to enter and exit the local exchange telecommunications network in order to originate or terminate interexchange telecommunications service;

(18) "Gas corporation" includes every corporation, company, association, joint stock company or association, partnership and person, their lessees, trustees or receivers appointed by any court whatsoever, owning, operating, controlling or managing any gas plant operating for public use under privilege, license or franchise now or hereafter granted by the state or any political subdivision, county or municipality thereof;

(19) "Gas plant" includes all real estate, fixtures and personal property owned, operated, controlled, used or to be used for or in connection with or to facilitate the manufacture, distribution, sale or furnishing of gas, natural or manufactured, for light, heat or power;

(20) "Heating company" includes every corporation, company, association, joint stock company or association, partnership and person, their lessees, trustees or receivers, appointed by any court whatsoever, owning, operating, managing or controlling any plant or property for manufacturing and distributing and selling, for distribution, or distributing hot or cold water, steam or currents of hot or cold air for motive power, heating, cooking, or for any public use or service, in any city, town or village in this state; provided, that no agency or authority created by or operated pursuant to an interstate compact established pursuant to section 70.370 shall be a heating company or subject to regulation by the commission;

(21) "High-cost area", a geographic area, which shall follow exchange boundaries and be no smaller than an exchange nor larger than a local calling scope, where the cost of providing basic local telecommunications service as determined by the commission, giving due regard to recovery of an appropriate share of joint and common costs as well as those costs related to carrier of last resort obligations, exceeds the rate for basic local telecommunications service found reasonable by the commission;

(22) "Incumbent local exchange telecommunications company", a local exchange telecommunications company authorized to provide basic local telecommunications service in a specific geographic area as of December 31, 1995, or a successor in interest to such a company;

(23) "Interconnected voice over internet protocol service", service that:

(a) Enables real-time, two-way voice communications;

(b) Requires a broadband connection from the user's location;

(c) Requires internet protocol-compatible customer premises equipment; and

(d) Permits users generally to receive calls that originate on the public switched telephone network and to terminate calls to the public switched telephone network;

(24) "Interexchange telecommunications company", any company engaged in the provision of interexchange telecommunications service;

(25) "Interexchange telecommunications service", telecommunications service between points in two or more exchanges;

(26) "InterLATA", interexchange telecommunications service between points in different local access and transportation areas;

(27) "IntraLATA", interexchange telecommunications service between points within the same local access and transportation area;

(28) "Light rail" includes every rail transportation system in which one or more rail vehicles are propelled electrically by overhead catenary wire upon tracks located substantially within an urban area and are operated exclusively in the transportation of passengers and their baggage, and including all bridges, tunnels, equipment, switches, spurs, tracks, stations, used in connection with the operation of light rail;

(29) "Line" includes route;

(30) "Local access and transportation area" or "LATA", contiguous geographic area approved by the U.S. District Court for the District of Columbia in United States v. Western Electric, Civil Action No. 82-0192 that defines the permissible areas of operations for the Bell Operating companies;

(31) "Local exchange telecommunications company", any company engaged in the provision of local exchange telecommunications service. A local exchange telecommunications company shall be considered a "large local exchange telecommunications company" if it has at least one hundred thousand access lines in Missouri and a "small local exchange telecommunications company" if it has less than one hundred thousand access lines in Missouri;

(32) "Local exchange telecommunications service", telecommunications service between points within an exchange;

(33) "Long-run incremental cost", the change in total costs of the company of producing an increment of output in the long run when the company uses least cost technology, and excluding any costs that, in the long run, are not brought into existence as a direct result of the increment of output. The relevant increment of output shall be the level of output necessary to satisfy total current demand levels for the service in question, or, for new services, demand levels that can be demonstrably anticipated;

(34) "Municipality" includes a city, village or town;

(35) "Nonbasic telecommunications services" shall be all regulated telecommunications services other than basic local and exchange access telecommunications services, and shall include the services identified in paragraphs (d) and (e) of subdivision (4) of this section. Any retail telecommunications service offered for the first time after August 28, 1996, shall be classified as a nonbasic telecommunications service, including any new service which does not replace an existing service;

(36) "Noncompetitive telecommunications company", a telecommunications company other than a competitive telecommunications company or a transitionally competitive telecommunications company;

(37) "Noncompetitive telecommunications service", a telecommunications service other than a competitive or transitionally competitive telecommunications service;

(38) "Operator services", operator-assisted interexchange telecommunications service by means of either human or automated call intervention and includes, but is not limited to, billing or completion of calling card, collect, person-to-person, station-to-station or third number billed calls;

(39) "Operator services contract", any agreement between a traffic aggregator and a certificated interexchange telecommunications company to provide operator services at a traffic aggregator location;

(40) "Person" includes an individual, and a firm or copartnership;

(41) "Private shared tenant services" includes the provision of telecommunications and information management services and equipment within a user group located in discrete private premises as authorized by the commission by a commercial-shared services provider or by a user association, through privately owned customer premises equipment and associated data processing and information management services and includes the provision of connections to the facilities of local exchange telecommunications companies and to interexchange telecommunications companies;

(42) "Private telecommunications system", a telecommunications system controlled by a person or corporation for the sole and exclusive use of such person, corporation or legal or corporate affiliate thereof;

(43) "Public utility" includes every pipeline corporation, gas corporation, electrical corporation, telecommunications company, water corporation, heat or refrigerating corporation, and sewer corporation, as these terms are defined in this section, and each thereof is hereby declared to be a public utility and to be subject to the jurisdiction, control and regulation of the commission and to the provisions of this chapter;

(44) "Railroad" includes every railroad and railway, other than street railroad or light rail, by whatsoever power operated for public use in the conveyance of persons or property for compensation, with all bridges, ferries, tunnels, equipment, switches, spurs, tracks, stations, real estate and terminal facilities of every kind used, operated, controlled or owned by or in connection with any such railroad;

(45) "Railroad corporation" includes every corporation, company, association, joint stock company or association, partnership and person, their lessees, trustees or receivers appointed by any court whatsoever, owning, holding, operating, controlling or managing any railroad or railway as defined in this section, or any cars or other equipment used thereon or in connection therewith;

(46) "Rate", every individual or joint rate, fare, toll, charge, reconsigning charge, switching charge, rental or other compensation of any corporation, person or public utility, or any two or more such individual or joint rates, fares, tolls, charges, reconsigning charges, switching charges, rentals or other compensations of any corporation, person or public utility or any schedule or tariff thereof;

(47) "Resale of telecommunications service", the offering or providing of telecommunications service primarily through the use of services or facilities owned or provided by a separate telecommunications company, but does not include the offering or providing of private shared tenant services;

(48) "Service" includes not only the use and accommodations afforded consumers or patrons, but also any product or commodity furnished by any corporation, person or public utility and the plant, equipment, apparatus, appliances, property and facilities employed by any corporation, person or public utility in performing any service or in furnishing any product or commodity and devoted to the public purposes of such corporation, person or public utility, and to the use and accommodation of consumers or patrons;

(49) "Sewer corporation" includes every corporation, company, association, joint stock company or association, partnership or person, their lessees, trustees or receivers appointed by any court, owning, operating, controlling or managing any sewer system, plant or property, for the collection, carriage, treatment, or disposal of sewage anywhere within the state for gain, except that the term shall not include sewer systems with fewer than twenty-five outlets;

(50) "Sewer system" includes all pipes, pumps, canals, lagoons, plants, structures and appliances, and all other real estate, fixtures and personal property, owned, operated, controlled or managed in connection with or to facilitate the collection, carriage, treatment and disposal of sewage for municipal, domestic or other beneficial or necessary purpose;

(51) "Street railroad" includes every railroad by whatsoever type of power operated, and all extensions and branches thereof and supplementary facilities thereto by whatsoever type of vehicle operated, for public use in the conveyance of persons or property for compensation, mainly providing local transportation service upon the streets, highways and public places in a municipality, or in and adjacent to a municipality, and including all cars, buses and other rolling stock, equipment, switches, spurs, tracks, poles, wires, conduits, cables, subways, tunnels, stations, terminals and real estate of every kind used, operated or owned in connection therewith but this term shall not include light rail as defined in this section; and the term "street railroad" when used in this chapter shall also include all motor bus and trolley bus lines and routes and similar local transportation facilities, and the rolling stock and other equipment thereof and the appurtenances thereto, when operated as a part of a street railroad or trolley bus local transportation system, or in conjunction therewith or supplementary thereto, but such term shall not include a railroad constituting or used as part of a trunk line railroad system and any street railroad as defined above which shall be converted wholly to motor bus operation shall nevertheless continue to be included within the term street railroad as used herein;

(52) "Telecommunications company" includes telephone corporations as that term is used in the statutes of this state and every corporation, company, association, joint stock company or association, partnership and person, their lessees, trustees or receivers appointed by any court whatsoever, owning, operating, controlling or managing any facilities used to provide telecommunications service for hire, sale or resale within this state;

(53) "Telecommunications facilities" includes lines, conduits, ducts, poles, wires, cables, crossarms, receivers, transmitters, instruments, machines, appliances and all devices, real estate, easements, apparatus, property and routes used, operated, controlled or owned by any telecommunications company to facilitate the provision of telecommunications service;

(54) "Telecommunications service", the transmission of information by wire, radio, optical cable, electronic impulses, or other similar means. As used in this definition, "information" means knowledge or intelligence represented by any form of writing, signs, signals, pictures, sounds, or any other symbols. Telecommunications service does not include:

(a) The rent, sale, lease, or exchange for other value received of customer premises equipment except for customer premises equipment owned by a telephone company certificated or otherwise authorized to provide telephone service prior to September 28, 1987, and provided under tariff or in inventory on January 1, 1983, which must be detariffed no later than December 31, 1987, and thereafter the provision of which shall not be a telecommunications service, and except for customer premises equipment owned or provided by a telecommunications company and used for answering 911 or emergency calls;

(b) Answering services and paging services;

(c) The offering of radio communication services and facilities when such services and facilities are provided under a license granted by the Federal Communications Commission under the commercial mobile radio services rules and regulations;

(d) Services provided by a hospital, hotel, motel, or other similar business whose principal service is the provision of temporary lodging through the owning or operating of message switching or billing equipment solely for the purpose of providing at a charge telecommunications services to its temporary patients or guests;

(e) Services provided by a private telecommunications system;

(f) Cable television service;

(g) The installation and maintenance of inside wire within a customer's premises;

(h) Electronic publishing services;

(i) Services provided pursuant to a broadcast radio or television license issued by the Federal Communications Commission; or

(j) Interconnected voice over internet protocol service;

(55) "Telephone cooperative", every corporation defined as a telecommunications company in this section, in which at least ninety percent of those persons and corporations subscribing to receive local telecommunications service from the corporation own at least ninety percent of the corporation's outstanding and issued capital stock and in which no subscriber owns more than two shares of the corporation's outstanding and issued capital stock;

(56) "Traffic aggregator", any person, firm, partnership or corporation which furnishes a telephone for use by the public and includes, but is not limited to, telephones located in rooms, offices and similar locations in hotels, motels, hospitals, colleges, universities, airports and public or customer-owned pay telephone locations, whether or not coin operated;

(57) "Transitionally competitive telecommunications company", an interexchange telecommunications company which provides any noncompetitive or transitionally competitive telecommunications service, except for an interexchange telecommunications company which provides only noncompetitive telecommunications service;

(58) "Transitionally competitive telecommunications service", a telecommunications service offered by a noncompetitive or transitionally competitive telecommunications company and classified as transitionally competitive by the commission pursuant to section 392.361 or 392.370;

(59) "Water corporation" includes every corporation, company, association, joint stock company or association, partnership and person, their lessees, trustees, or receivers appointed by any court whatsoever, owning, operating, controlling or managing any plant or property, dam or water supply, canal, or power station, distributing or selling for distribution, or selling or supplying for gain any water;

(60) "Water system" includes all reservoirs, tunnels, shafts, dams, dikes, headgates, pipes, flumes, canals, structures and appliances, and all other real estate, fixtures and personal property, owned, operated, controlled or managed in connection with or to facilitate the diversion, development, storage, supply, distribution, sale, furnishing or carriage of water for municipal, domestic or other beneficial use.

(RSMo 1939 § 5578, A.L. 1947 V. II p. 338, A.L. 1957 p. 502, A.L. 1967 p. 578, A.L. 1983 S.B. 401, A.L. 1987 H.B. 360, A.L. 1988 S.B. 481, A.L. 1990 H.B. 1315, A.L. 1996 H.B. 876 merged with S.B. 507 merged with S.B. 780, A.L. 2005 S.B. 237, A.L. 2008 H.B. 1779)

Prior revisions: 1929 § 5122; 1919 § 10411

(1963) The publication of the classified directory by a telephone company and the advertising thereunder is a method, procedure and operation which is designed for and actually does facilitate the business of affording telephonic communication and the public service commission has jurisdiction to regulate advertising in the classified directory. Videon Corp. v. Burton (A.), 369 S.W.2d 264

(1972) Although CATV system does not specifically fall within definition of public utility under Missouri law, it could be included and under authority granted cities to regulate public franchises or privileges a city may regulate CATV and must follow procedures specified in ordinance. Springfield Television, Inc. v. City of Springfield (C.A.Mo.), 462 F.2d 21.



Section 386.030 Chapter not applicable to interstate commerce.

Effective 28 Aug 1987

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.030. Chapter not applicable to interstate commerce. — Neither this chapter, nor any provision of this chapter, except when specifically so stated, shall apply to or be construed to apply to commerce with foreign nations or commerce among the several states of this union, except insofar as the same may be permitted under the provisions of the Constitution of the United States and the acts of Congress.

(RSMo 1939 § 5718, A.L. 1984 S.B. 596, A.L. 1987 H.B. 360)

Prior revisions: 1929 § 5262; 1919 § 10549



Section 386.040 Commission established.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.040. Commission established. — A "Public Service Commission" is hereby created and established, which said public service commission shall be vested with and possessed of the powers and duties in this chapter specified, and also all powers necessary or proper to enable it to carry out fully and effectually all the purposes of this chapter.

(RSMo 1939 § 5579)

Prior revisions: 1929 § 5123; 1919 § 10412



Section 386.050 Appointment of commissioners — qualifications — tenure.

Effective 28 Aug 2003

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.050. Appointment of commissioners — qualifications — tenure. — The commission shall consist of five members who shall be appointed by the governor, with the advice and consent of the senate, and one of whom shall be designated by the governor to be chair of the commission. Each commissioner, at the time of the commissioner's appointment and qualification, shall be a resident of the state of Missouri, and shall have resided in the state for a period of at least five years next preceding the appointment and qualification, and shall also be a qualified voter therein and not less than twenty-five years of age. Upon the expiration of each of the terms of office of the first commissioners, the term of office of each commissioner thereafter appointed shall be six years from the time of the commissioner's appointment and qualification and until his successor shall qualify. Vacancies in the commission shall be filled by the governor for the unexpired term.

(RSMo 1939 § 5580, A. 1949 H.B. 2099, A.L. 2003 H.B. 208)

Prior revisions: 1929 § 5124; 1919 § 10413



Section 386.060 Removal of commissioners.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.060. Removal of commissioners. — The governor may remove any commissioner for inefficiency, neglect of duty, or misconduct in office, giving to him a copy of the charges against him and an opportunity of being publicly heard in person or by counsel, in his own defense, upon not less than ten days' notice. If such commissioner shall be removed, the governor shall file in the office of the secretary of state a complete statement of all charges made against such commissioner, and his findings thereon, together with a complete record of the proceedings. The legislature also shall have the power, by a two-thirds vote of all members elected to each house, after ten days' notice in writing of the charges and a public hearing, to remove any one or more of said commissioners from office for dereliction of duty, or corruption, or incompetency.

(RSMo 1939 § 5581)

Prior revisions: 1929 § 5125; 1919 § 10414



Section 386.071 General counsel authorized, qualifications, duties.

Effective 28 Aug 1977

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.071. General counsel authorized, qualifications, duties. — The public service commission may appoint and fix the compensation of a general counsel to serve at the pleasure of the commission. He shall be an attorney at law and shall have resided in this state prior to his* appointment. It shall be the duty of the general counsel for the commission to represent and appear for the commission in all actions and proceedings involving any question under this or any other law, or under or in reference to any act, order, decision or proceeding of the commission, and if directed to do so by the commission, to intervene, if possible, in** any action or proceeding in which any such question is involved; to commence and prosecute in the name of the state all actions and proceedings, authorized by law and directed or authorized by the commission, and to expedite in every way possible, to final determination all such actions and proceedings; to advise the commission and each commissioner, when so requested, in regard to all matters in connection with the powers and duties of the commission and the members thereof, and generally to perform all duties and services as attorney and counsel to the commission which the commission may reasonably require of him.

(L. 1977 H.B. 42 & 157)

*Word "this" appears in original rolls.

**Word "if" appears in original rolls.



Section 386.090 Secretary to the commission — duties.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.090. Secretary to the commission — duties. — The commission may appoint a secretary who shall serve during the pleasure of the commission. It shall be the duty of the secretary to keep a full and true record of all the proceedings of the commission, of all books, maps, documents and papers ordered filed by the commission, and of all orders made by each of the commissioners, and of all orders made by the commission or approved and confirmed by it and ordered filed, and he shall be responsible to it for the safe custody and preservation of all such documents at its office. Under the direction of the commission the secretary shall have general charge of its office, superintend its clerical business and perform such other duties as the commission may prescribe. He shall have power and authority to administer oaths in all parts of the state, so far as the exercise of such authority is properly incidental to the performance of his duties or that of the commission. The secretary shall designate from time to time one of the clerks appointed by the commission to perform the duties of secretary during his absence, and during such time the clerk so designated shall, at the office, possess the powers of the secretary of the commission.

(RSMo 1939 § 5584)

Prior revisions: 1929 § 5128; 1919 § 10417



Section 386.110 Oath of office — eligibility of commissioners and officers.

Effective 28 Aug 1996

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.110. Oath of office — eligibility of commissioners and officers. — Each commissioner and each person appointed to office or employment by the governor or by the commission shall, before entering upon the duties of the commissioner's office or employment, take and subscribe to an oath or affirmation to support the Constitution of the United States and of this state, and to faithfully and honestly discharge the duties of such office. No person shall be eligible to appointment or shall hold the office of commissioner, or be appointed by the commission, or hold any office or position under the commission, who holds any official relation to any gas corporation, electrical corporation, telephone corporation, telegraph corporation, water corporation, heat and refrigerating corporation, sewer corporation, or other public service or public utility corporation or person subject to any of the provisions of this chapter, or who owns stocks or bonds therein, or who has any pecuniary interest therein.

(RSMo 1939 § 5586, A.L. 1967 p. 578, A.L. 1996 S.B. 780)

Prior revisions: 1929 § 5130; 1919 § 10419



Section 386.120 Office of commission, hours — meetings — official seal — equipment, supplies — commissioners to reside where — service upon commission, what constitutes, how made.

Effective 28 Aug 2009

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.120. Office of commission, hours — meetings — official seal — equipment, supplies — commissioners to reside where — service upon commission, what constitutes, how made. — 1. The principal office of the commission shall be at the state capital at the city of Jefferson City. The office required by this subsection shall be provided and assigned by the board of public buildings.

2. The commission shall at all times, except Saturdays, Sundays and legal holidays, be open and in session for the transaction of business and the commissioners shall devote their entire time to the duties of their office.

3. The commission shall have an official seal bearing the following inscription: "Public Service Commission of the State of Missouri". The seal shall be affixed to all writs and authentications of copies of records and to such other instruments as the commission shall direct. All courts shall take judicial notice of such seal.

4. The commission may sue and be sued in its official name. The offices of said commission shall be supplied with all necessary books, maps, charts, stationery, office furniture, telephone and telegraph connections, and all other necessary appliances and incidentals, to be paid for in the same manner as other expenses authorized by this chapter.

5. The offices of the commission shall be open during business hours on all days except Saturdays, Sundays and legal holidays, and one or more responsible persons, designated by the commission or by the secretary, under the direction of the commission, shall be on duty at all times, in immediate charge thereof.

6. Any summons or other writ issued by any court of this state or of the federal government shall be served upon the secretary of the commission or on any commissioner at the principal office of the commission in Jefferson City. Service of any summons or other writ upon the secretary of the commission, or upon any single commissioner, shall constitute service upon the entire commission.

(RSMo 1939 § 5587, A.L. 1984 H.B. 1477, A.L. 2009 S.B. 376)

Prior revisions: 1929 § 5131; 1919 § 10420



Section 386.125 Public service commission, rulemaking authority.

Effective 28 Aug 2005

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.125. Public service commission, rulemaking authority. — Beginning January 1, 2007, any rule or portion of a rule, as that term is defined in section 536.010, that is created under authority delegated to the public service commission shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after January 1, 2007, shall be invalid and void.

(L. 2005 S.B. 237 § 1)



Section 386.130 Organization of commission — quorum — powers of a commissioner.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.130. Organization of commission — quorum — powers of a commissioner. — The commission shall promptly and duly organize. A majority of the commissioners shall constitute a quorum for the transaction of any business, for the performance of any duty or for the exercise of any power of the commission, and may hold meetings of the commission at any time or place within the state. Any investigation, inquiry or hearing which the commission has power to undertake or to hold may be undertaken or held by or before any commissioner. All investigations, inquiries, hearings and decisions of a commissioner shall be and be deemed to be the investigations, inquiries, hearings and decisions of the commission, and every order and decision made by a commissioner, when approved and confirmed by the commission and ordered filed in its office, shall be and be deemed to be the order of the commission.

(RSMo 1939 § 5588)

Prior revisions: 1929 § 5132; 1919 § 10421

(1977) Public service commission must meet and act as a body. A report and order cannot be adopted by notational voting. State ex rel. Philipp Transit Lines, Inc. Public Service Commission (Mo.), 552 S.W.2d 696.



Section 386.135 Independent technical staff for commission authorized, qualifications — personal advisors permitted — corresponding elimination of positions required — duties of technical staff.

Effective 28 Aug 2004

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.135. Independent technical staff for commission authorized, qualifications — personal advisors permitted — corresponding elimination of positions required — duties of technical staff. — 1. The commission shall have an independent technical advisory staff of up to six full-time employees. The advisory staff shall have expertise in accounting, economics, finance, engineering/utility operations, law, or public policy.

2. In addition, each commissioner shall also have the authority to retain one personal advisor, who shall be deemed a member of the technical advisory staff. The personal advisors will serve at the pleasure of the individual commissioner whom they serve and shall possess expertise in one or more of the following fields: accounting, economics, finance, engineering/utility operations, law, or public policy.

3. The commission shall only hire technical advisory staff pursuant to subsections 1 and 2 of this section if there is a corresponding elimination in comparable staff positions for commission staff to offset the hiring of such technical advisory staff on a cost-neutral basis. Such technical advisory staff shall be hired on or before July 1, 2005.

4. It shall be the duty of the technical advisory staff to render advice and assistance to the commissioners and the commission's administrative law judges on technical matters within their respective areas of expertise that may arise during the course of proceedings before the commission.

5. The technical advisory staff shall also update the commission and the commission's administrative law judges periodically on developments and trends in public utility regulation, including updates comparing the use, nature, and effect of various regulatory practices and procedures as employed by the commission and public utility commissions in other jurisdictions.

6. Each member of the technical advisory staff shall be subject to any applicable ex parte or conflict of interest requirements in the same manner and to the same degree as any commissioner, provided that neither any person regulated by, appearing before, or employed by the commission shall be permitted to offer such member a different appointment or position during that member's tenure on the technical advisory staff.

7. No employee of a company or corporation regulated by the public service commission, no employee of the office of public counsel or the public counsel, and no staff members of either the utility operations division or utility services division who were an employee or staff member on, during the two years immediately preceding, or anytime after August 28, 2003, may be a member of the commission's technical advisory staff for two years following the termination of their employment with the corporation, office of public counsel or commission staff member.

8. The technical advisory staff shall never be a party to any case before the commission.

(L. 2003 H.B. 208, A.L. 2004 H.B. 1548)



Section 386.140 Chairman — his powers.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.140. Chairman — his powers. — The chairman of the commission shall designate from time to time, by order entered of record, some member of the commission to act as chairman during the absence or sickness of such chairman appointed by the governor, and during such time the commissioner so appointed shall possess all the powers of the regular chairman. No vacancy in the commission shall impair the right of the remaining commissioners to exercise all the powers of the commission.

(RSMo 1939 § 5589)

Prior revisions: 1929 § 5133; 1919 § 10422



Section 386.145 Records destroyed, when.

Effective 28 Aug 1953

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.145. Records destroyed, when. — The chairman of the public service commission, in the presence of the speaker of the house of representatives or some member of the house of representatives designated in writing by said speaker and the president pro tem of the senate or some member of the senate designated in writing by said president pro tem, may destroy by burning, or otherwise dispose of as ordered by the public service commission, such records, financial statements and such public documents which shall at the time of destruction or disposal have been on file in the office of the public service commission for a period of five years or longer and which are determined by the public service commission to be obsolete or of no further public use or value, except such records and documents as may at the time be the subject of litigation or dispute.

(L. 1953 p. 520 § 1)



Section 386.150 Commissioner's compensation — other employees' compensation, how fixed — reimbursement of expenses, when.

Effective 28 Aug 1984

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.150. Commissioner's compensation — other employees' compensation, how fixed — reimbursement of expenses, when. — The annual salary of each commissioner shall be fifty-five hundred dollars plus any salary adjustment provided pursuant to section 105.055. The salary of the secretary to the commission and the salaries of all other commission employees shall be such as may from time to time be fixed by the commission. The commissioners and all employees of the commission shall have reimbursed to them all actual and necessary traveling and other expenses and disbursements incurred or made by them in the discharge of their official duties while away from their regular offices in the performance of such duties.

(RSMo 1939 § 5590, A.L. 1947 V. I p. 467, A.L. 1977 H.B. 42 & 157, A.L. 1984 S.B. 528)

Prior revisions: 1929 § 5134; 1919 § 10423

Revisor's note: Salary adjustment index is printed, as required by 105.005, in Appendix E.



Section 386.160 Payment of salaries and expenses.

Effective 28 Aug 1980

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.160. Payment of salaries and expenses. — All salaries and expenses of the commission shall be audited and allowed by the commissioner of administration and paid by the state treasurer upon warrants out of the funds provided therefor.

(RSMo 1939 § 5591, A. 1949 H.B. 2099, A.L. 1980 H.B. 1266)

Prior revisions: 1929 § 5135; 1919 § 10424



Section 386.170 Publications commission, powers.

Effective 28 Aug 2013

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.170. Publications commission, powers. — The members of the public service commission are hereby made and constituted a publications commission to select and designate what findings, orders and decisions of the public service commission shall be published in a series of volumes designated "Reports of the Public Service Commission of the State of Missouri" and to supervise and cause to be prepared the syllabi for the findings, orders and decisions, and to select and designate such other works, papers or studies of the public service commission relating to the field of public utilities regulation that may be of interest to the public and to cause them to be published in pamphlet, book, or electronic form.

(L. 1947 V. I p. 467 § 5595, A.L. 1977 H.B. 42 & 157, A.L. 2013 S.B. 191)



Section 386.180 Duties of publications commission.

Effective 28 Aug 2013

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.180. Duties of publications commission. — 1. It shall be the duty of the publications commission to meet from time to time, as occasion may demand, and select from the findings, orders and decisions of the public service commission the decisions which in the judgment of the publications commission should, for public information and use, be officially reported and published and when sufficient of such decisions have been designated to constitute a volume to cause same to be published in an electronic or bound volume numbered serially and designated, "Reports of the Public Service Commission of the State of Missouri".

2. The publications commission shall cause to be published from time to time an advance sheet of the public service commission reports containing all decisions of the public service commission theretofore selected and designated by the publications commission for official publication and not before officially published. Such reports shall be competent evidence of the findings, orders and decisions of the public service commission therein contained without any further proof or authentication thereof.

3. The publications commission shall also supervise and cause to be prepared all syllabi or headnotes prefixed to such published findings, orders and decisions of the public service commission and shall cause to be prepared and published as a part of each publication herein provided an adequate index, table of cases and digest of the cases reported therein.

4. The publications commission shall also from time to time select and designate such other works, papers or studies of the public service commission relating to the field of public utilities regulation that may in the judgment of the publications commission be of interest to the public and cause same to be published in pamphlet, book, or electronic form. The official reports, advance sheets and other publications published by the publications commission shall be made available for sale to the public at a price to be fixed by the publications commission, which price shall approximate the actual cost of printing.

(L. 1947 V. I p. 467 § 5595a, A.L. 2013 S.B. 191)



Section 386.190 Member of publications commission, compensation — report to governor on certain federal actions, when — compensation for extra duties.

Effective 28 Aug 1984

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.190. Member of publications commission, compensation — report to governor on certain federal actions, when — compensation for extra duties. — 1. For his services each member of the publications commission shall annually receive from the state the sum of fifty-two thousand dollars, to be paid in equal monthly installments. One-half of the compensation shall be paid from the special fund created under the provisions of section 386.370, known and designated as the "Public Service Commission Fund", and one-half shall be paid out of the state highway department fund.

2. Each member of the publications commission serving on August 13, 1984, shall prepare and submit to the governor a report on the effect of federal actions upon state regulation under the provisions of chapters 386 to 393. Such report shall be submitted annually by each member until the expiration of the term that he is serving on August 13, 1984.

3. For the performance of the duties imposed under the provisions of subsection 2 of this section, each member of the publications commission shall receive a sum that, when added to the other compensation paid to that commissioner prior to August 13, 1984, will equal the sum provided by adding together the compensation specified in section 386.150 and subsection 1 of this section.

(L. 1947 V. I p. 467 § 5595b, A.L. 1951 p. 546, A.L. 1957 p. 501, A.L. 1963 p. 500, A.L. 1965 p. 587, A.L. 1971 S.B. 15, A.L. 1974 S.B. 486, A.L. 1977 H.B. 841, A.L. 1980 S.B. 604, A.L. 1984 S.B. 528)

Revisor's note: Salary adjustment index is printed, as required by 105.005, in Appendix E.



Section 386.200 Conflicts of interest by commissioner or employees of commission prohibited — penalty for violation — violation by utility, penalty — violation by officer of utility, penalty.

Effective 28 Aug 1977

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.200. Conflicts of interest by commissioner or employees of commission prohibited — penalty for violation — violation by utility, penalty — violation by officer of utility, penalty. — 1. Every commissioner, the public counsel and every person employed or appointed to office, either by the commission or by the public counsel, is hereby forbidden and prohibited to solicit, suggest, request or recommend, directly or indirectly, to any public utility, corporation or person subject to the supervision of the commission, or to any officer, attorney, agent or employee thereof, the appointment of any person to any office, place, position or employment. And every such public utility, corporation and person, and every officer, attorney, agent and employee thereof, is hereby forbidden and prohibited to offer to any commissioner, the public counsel, or to any person employed by the commission or by the public counsel, any office, place, appointment or position, or to offer or give to any commissioner, to the public counsel, or to any person employed or appointed to office by the commission or by the public counsel, any free pass or transportation or any reduction in fare to which the public generally are not entitled or free carriage for property or any present, gift, entertainment or gratuity of any kind.

2. If any commissioner, the public counsel, or any person employed or appointed to office by the commission or the public counsel, shall violate any provision of this section he shall be removed from the office held by him. Every commissioner, the public counsel, and every person employed or appointed to office by the commission, or by the public counsel, shall be and be deemed to be a public officer.

3. If any public utility violates any provision of this section, it shall be liable to the state of Missouri in a civil action in any court of competent jurisdiction for the assessment of a civil penalty not to exceed twenty thousand dollars. The penalty provided in this subsection shall be in addition to any other penalty provided for violation of the provisions of this chapter. The attorney general shall bring the action authorized in this subsection. The action may be brought in any county where the defendant public utility's principal place of business is located or where the violation occurred, or where the public utility's registered agent is located. The penalty assessed under the provisions of this subsection shall be paid into the state treasury to the credit of general revenue.

4. Any officer, agent or employee of any public utility who violates any provision of this section is guilty of a misdemeanor and, upon conviction, shall be punished by a fine not exceeding one thousand dollars, or by imprisonment in a county jail not exceeding one year, or by both such fine and imprisonment.

(RSMo 1939 § 5593, A.L. 1977 H.B. 42 & 157)

Prior revisions: 1929 § 5137; 1919 § 10426



Section 386.210 Conferences, limitation on communications — cooperative agreements, investigations authorized — funds may be received and distributed, how — regulatory and judicial proceedings, intervening permitted.

Effective 28 Aug 2013

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.210. Conferences, limitation on communications — cooperative agreements, investigations authorized — funds may be received and distributed, how — regulatory and judicial proceedings, intervening permitted. — 1. The commission may confer in person, or by correspondence, by attending conventions, or in any other way, with the members of the public, any public utility or similar commission of this and other states and the United States of America, or any official, agency or instrumentality thereof, on any matter relating to the performance of its duties.

2. Such communications may address any issue that at the time of such communication is not the subject of a case that has been filed with the commission.

3. Such communications may also address substantive or procedural matters that are the subject of a pending filing or case in which no evidentiary hearing has been scheduled, provided that the communication:

(1) Is made at a public agenda meeting of the commission where such matter has been posted in advance as an item for discussion or decision;

(2) Is made at a forum where representatives of the public utility affected thereby, the office of public counsel, and any other party to the case are present; or

(3) If made outside such agenda meeting or forum, is subsequently disclosed to the public utility, the office of the public counsel, and any other party to the case in accordance with the following procedure:

(a) If the communication is written, the person or party making the communication shall no later than the next business day following the communication file a copy of the written communication in the official case file of the pending filing or case and serve it upon all parties of record;

(b) If the communication is oral, the party making the oral communication shall no later than the next business day following the communication file a memorandum in the official case file of the pending case disclosing the communication and serve such memorandum on all parties of record. The memorandum must contain a summary of the substance of the communication and not merely a listing of the subjects covered.

4. Nothing in this section or any other provision of law shall be construed as imposing any limitation on the free exchange of ideas, views, and information between any person and the commission or any commissioner, provided that such communications relate to matters of general regulatory policy and do not address the merits of the specific facts, evidence, claims, or positions presented or taken in a pending case unless such communications comply with the provisions of subsection 3 of this section.

5. The commission and any commissioner may also advise any member of the general assembly or other governmental official of the issues or factual allegations that are the subject of a pending case, provided that the commission or commissioner does not express an opinion as to the merits of such issues or allegations, and may discuss in a public agenda meeting with parties to a case in which an evidentiary hearing has been scheduled, any procedural matter in such case or any matter relating to a unanimous stipulation or agreement resolving all of the issues in such case.

6. The commission may enter into and establish fair and equitable cooperative agreements or contracts with or act as an agent or licensee for the United States of America, or any official, agency or instrumentality thereof, or any public utility or similar commission of other states, that are proper, expedient, fair and equitable and in the interest of the state of Missouri and the citizens thereof, for the purpose of carrying out its duties pursuant to section 386.250 as limited and supplemented by section 386.030 and to that end the commission may receive and disburse any contributions, grants or other financial assistance as a result of or pursuant to such agreements or contracts. Any contributions, grants or other financial assistance so received shall be deposited in the public service commission utility fund or the state highway commission fund depending upon the purposes for which they are received.

7. The commission may make joint investigations, hold joint hearings within or without the state, and issue joint or concurrent orders in conjunction or concurrence with any railroad, public utility or similar commission, of other states or the United States of America, or any official, agency or any instrumentality thereof, except that in the holding of such investigations or hearings, or in the making of such orders, the commission shall function under agreements or contracts between states or under the concurrent power of states to regulate interstate commerce, or as an agent of the United States of America, or any official, agency or instrumentality thereof, or otherwise.

8. The commission may appear, participate, and intervene in any federal, state, or other administrative, regulatory, or judicial proceeding. This subsection applies to all proceedings now pending or commenced after August 28, 2013.

(RSMo 1939 § 5701, A.L. 1971 H.B. 381, A.L. 1996 S.B. 780, A.L. 2003 H.B. 208, A.L. 2013 H.B. 432)

Prior revisions: 1929 § 5245; 1919 § 10533



Section 386.230 Act as arbitrators.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.230. Act as arbitrators. — Whenever any public utility has a controversy with another public utility or person and all the parties to such controversy agree in writing to submit such controversy to the commission as arbitrators, the commission shall act as such arbitrators, and after due notice to all parties interested shall proceed to hear such controversy, and their award shall be final. Parties may appear in person or by attorney before such arbitrators.

(RSMo 1939 § 5697)

Prior revisions: 1929 § 5241; 1919 § 10529



Section 386.240 Powers of commission, how exercised.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.240. Powers of commission, how exercised. — The commission may authorize any person employed by it to do or perform any act, matter or thing which the commission is authorized by this chapter to do or perform; provided, that no order, rule or regulation of any person employed by the commission shall be binding on any public utility or any person unless expressly authorized or approved by the commission.

(RSMo 1939 § 5698)

Prior revisions: 1929 § 5242; 1919 § 10530



Section 386.250 Jurisdiction of commission.

Effective 28 Aug 1996

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.250. Jurisdiction of commission. — The jurisdiction, supervision, powers and duties of the public service commission herein created and established shall extend under this chapter:

(1) To the manufacture, sale or distribution of gas, natural and artificial, and electricity for light, heat and power, within the state, and to persons or corporations owning, leasing, operating or controlling the same; and to gas and electric plants, and to persons or corporations owning, leasing, operating or controlling the same;

(2) To all telecommunications facilities, telecommunications services and to all telecommunications companies so far as such telecommunications facilities are operated or utilized by a telecommunications company to offer or provide telecommunications service between one point and another within this state or so far as such telecommunications services are offered or provided by a telecommunications company between one point and another within this state, except that nothing contained in this section shall be construed as conferring jurisdiction upon the commission over the rates charged by a telephone cooperative for providing telecommunications service within an exchange or within a local calling scope as determined by the commission, except for exchange access service;

(3) To all water corporations, and to the land, property, dams, water supplies, or power stations thereof and the operation of same within this state, except that nothing contained in this section shall be construed as conferring jurisdiction upon the commission over the service or rates of any municipally owned water plant or system in any city of this state except where such service or rates are for water to be furnished or used beyond the corporate limits of such municipality;

(4) To all sewer systems and their operations within this state and to persons or corporations owning, leasing, operating or controlling the same;

(5) To all public utility corporations and persons whatsoever subject to the provisions of this chapter as herein defined, except that the public service commission may, upon application of any interested person, decline jurisdiction and supervision over the sale and distribution of electricity and the owning, operating, and controlling of related plant if such sale and distribution is by a person authorized to provide such services in an adjoining state with fewer than twenty residential customers in Missouri, all of whom are located within two miles of the borders of the state of Missouri and if such customers are unable to receive utility services from an investor-owner utility or rural electric cooperative due to a natural barrier. If the public service commission shall decline such jurisdiction and supervision, the Missouri customers of such out-of-state utility shall receive services under the same terms and conditions as the utility provides service to its customers in the nearest adjoining state;

(6) To the adoption of rules as are supported by evidence as to reasonableness and which prescribe the conditions of rendering public utility service, disconnecting or refusing to reconnect public utility service and billing for public utility service. All such proposed rules shall be filed with the secretary of state and published in the Missouri Register as provided in chapter 536, and a hearing shall be held at which affected parties may present evidence as to the reasonableness of any proposed rule; and

(7) To such other and further extent, and to all such other and additional matters and things, and in such further respects as may herein appear, either expressly or impliedly.

(RSMo 1939 § 5592, A.L. 1963 p. 500, A.L. 1967 p. 578, A.L. 1977 S.B. 136, A.L. 1980 H.B. 1335, A.L. 1987 H.B. 360, A.L. 1988 S.B. 676 merged with S.B. 481, A.L. 1991 S.B. 269, A.L. 1993 S.B. 52, A.L. 1995 S.B. 420, A.L. 1996 S.B. 630)

Prior revisions: 1929 § 5136; 1919 § 10425

CROSS REFERENCE:

Structures over or contiguous to railroad tracks created only with permission of commission, 389.580

(1963) The publication of the classified directory by a telephone company and the advertising thereunder is a method, procedure and an operation which is designed for and actually does facilitate the business of affording telephonic communication and the public service commission has jurisdiction to regulate advertising in the classified directory. Videon Corp. v. Burton (A.), 369 S.W.2d 264.

(1967) The public service commission is without power to order a telephone company to provide services in an area in which it has not offered, proffered or undertaken to provide service because such compulsion would be tantamount to an appropriation of the telephone company's property to a public service to which it has not dedicated such property, a taking of private property for public use without just compensation. State v. Public Service Commission (Mo.), 416 S.W.2d 109.



Section 386.260 Commission to fix units of service.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.260. Commission to fix units of service. — The commission shall ascertain, determine and fix for each kind of public utility suitable and convenient standard commercial units of service, product or commodity, which units shall be lawful units for the purposes of this chapter.

(RSMo 1939 § 5705)

Prior revisions: 1929 § 5249; 1919 § 10537



Section 386.266 Rate schedules for interim energy charges or periodic rate adjustment — application for approval, procedure — rulemaking authority — effective date — task force to be appointed.

Effective 28 Aug 2005

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.266. Rate schedules for interim energy charges or periodic rate adjustment — application for approval, procedure — rulemaking authority — effective date — task force to be appointed. — 1. Subject to the requirements of this section, any electrical corporation may make an application to the commission to approve rate schedules authorizing an interim energy charge, or periodic rate adjustments outside of general rate proceedings to reflect increases and decreases in its prudently incurred fuel and purchased-power costs, including transportation. The commission may, in accordance with existing law, include in such rate schedules features designed to provide the electrical corporation with incentives to improve the efficiency and cost-effectiveness of its fuel and purchased-power procurement activities.

2. Subject to the requirements of this section, any electrical, gas, or water corporation may make an application to the commission to approve rate schedules authorizing periodic rate adjustments outside of general rate proceedings to reflect increases and decreases in its prudently incurred costs, whether capital or expense, to comply with any federal, state, or local environmental law, regulation, or rule. Any rate adjustment made under such rate schedules shall not exceed an annual amount equal to two and one-half percent of the electrical, gas, or water corporation's Missouri gross jurisdictional revenues, excluding gross receipts tax, sales tax and other similar pass-through taxes not included in tariffed rates, for regulated services as established in the utility's most recent general rate case or complaint proceeding. In addition to the rate adjustment, the electrical, gas, or water corporation shall be permitted to collect any applicable gross receipts tax, sales tax, or other similar pass-through taxes, and such taxes shall not be counted against the two and one-half percent rate adjustment cap. Any costs not recovered as a result of the annual two and one-half percent limitation on rate adjustments may be deferred, at a carrying cost each month equal to the utilities net of tax cost of capital, for recovery in a subsequent year or in the corporation's next general rate case or complaint proceeding.

3. Subject to the requirements of this section, any gas corporation may make an application to the commission to approve rate schedules authorizing periodic rate adjustments outside of general rate proceedings to reflect the nongas revenue effects of increases or decreases in residential and commercial customer usage due to variations in either weather, conservation, or both.

4. The commission shall have the power to approve, modify, or reject adjustment mechanisms submitted under subsections 1 to 3 of this section only after providing the opportunity for a full hearing in a general rate proceeding, including a general rate proceeding initiated by complaint. The commission may approve such rate schedules after considering all relevant factors which may affect the costs or overall rates and charges of the corporation, provided that it finds that the adjustment mechanism set forth in the schedules:

(1) Is reasonably designed to provide the utility with a sufficient opportunity to earn a fair return on equity;

(2) Includes provisions for an annual true-up which shall accurately and appropriately remedy any over- or under-collections, including interest at the utility's short-term borrowing rate, through subsequent rate adjustments or refunds;

(3) In the case of an adjustment mechanism submitted under subsections 1 and 2 of this section, includes provisions requiring that the utility file a general rate case with the effective date of new rates to be no later than four years after the effective date of the commission order implementing the adjustment mechanism. However, with respect to each mechanism, the four-year period shall not include any periods in which the utility is prohibited from collecting any charges under the adjustment mechanism, or any period for which charges collected under the adjustment mechanism must be fully refunded. In the event a court determines that the adjustment mechanism is unlawful and all moneys collected thereunder are fully refunded, the utility shall be relieved of any obligation under that adjustment mechanism to file a rate case;

(4) In the case of an adjustment mechanism submitted under subsection 1 or 2 of this section, includes provisions for prudence reviews of the costs subject to the adjustment mechanism no less frequently than at eighteen-month intervals, and shall require refund of any imprudently incurred costs plus interest at the utility's short-term borrowing rate.

5. Once such an adjustment mechanism is approved by the commission under this section, it shall remain in effect until such time as the commission authorizes the modification, extension, or discontinuance of the mechanism in a general rate case or complaint proceeding.

6. Any amounts charged under any adjustment mechanism approved by the commission under this section shall be separately disclosed on each customer bill.

7. The commission may take into account any change in business risk to the corporation resulting from implementation of the adjustment mechanism in setting the corporation's allowed return in any rate proceeding, in addition to any other changes in business risk experienced by the corporation.

8. In the event the commission lawfully approves an incentive- or performance-based plan, such plan shall be binding on the commission for the entire term of the plan. This subsection shall not be construed to authorize or prohibit any incentive- or performance-based plan.

9. Prior to August 28, 2005, the commission shall have the authority to promulgate rules under the provisions of chapter 536 as it deems necessary, to govern the structure, content and operation of such rate adjustments, and the procedure for the submission, frequency, examination, hearing and approval of such rate adjustments. Such rules shall be promulgated no later than one hundred fifty days after the initiation of such rulemaking proceeding. Any electrical, gas, or water corporation may apply for any adjustment mechanism under this section whether or not the commission has promulgated any such rules.

10. Nothing contained in this section shall be construed as affecting any existing adjustment mechanism, rate schedule, tariff, incentive plan, or other ratemaking mechanism currently approved and in effect.

11. Each of the provisions of this section is severable. In the event any provision or subsection of this section is deemed unlawful, all remaining provisions shall remain in effect.

12. The provisions of this section shall take effect on January 1, 2006, and the commission shall have previously promulgated rules to implement the application process for any rate adjustment mechanism under this section prior to the commission issuing an order for any rate adjustment.

13. The public service commission shall appoint a task force, consisting of all interested parties, to study and make recommendations on the cost recovery and implementation of conservation and weatherization programs for electrical and gas corporations.

(L. 2005 S.B. 179)



Section 386.270 All orders prima facie lawful and reasonable.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.270. All orders prima facie lawful and reasonable. — All rates, tolls, charges, schedules and joint rates fixed by the commission shall be in force and shall be prima facie lawful, and all regulations, practices and services prescribed by the commission shall be in force and shall be prima facie lawful and reasonable until found otherwise in a suit brought for that purpose pursuant to the provisions of this chapter.

(RSMo 1939 § 5702)

Prior revisions: 1929 § 5246; 1919 § 10534



Section 386.280 Orders to be written — recording — effect — utility office, where kept.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.280. Orders to be written — recording — effect — utility office, where kept. — 1. Every order, authorization or certificate issued or approved by the commission under any provision of this chapter shall be in writing and entered on the records of the commission. Any such order, authorization or certificate, or any part thereof, or a copy of the record of any such order, authorization or certificate, certified by a commissioner or by the secretary under the seal of the commission to be a true copy of the original order, authorization, certificate or entry, may be recorded in the office of the recorder of any county or city, in which is located the principal office and place of business of any corporation, person or public utility affected thereby, or in which is situated any property of any such corporation, person or public utility, and such record shall impart notice of its provisions to all persons. A certificate under the seal of the commission that any such order, authorization or certificate has not been modified, stayed, suspended or revoked may also be recorded in the same offices in the same manner and with the same effect.

2. Every public utility shall have an office in this state, in which all accounts, records, memoranda, books and papers carried in pursuance of the requirements of law shall be kept. No such accounts, records, memoranda, books or papers shall at any time be removed from the state except upon such conditions as may be prescribed by the commission.

(RSMo 1939 § 5696)

Prior revisions: 1929 § 5240; 1919 § 10528



Section 386.290 Certified copies of papers filed to be evidence.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.290. Certified copies of papers filed to be evidence. — Copies of all official documents and orders filed or deposited according to law in the office of the commission, certified by a commissioner or by the secretary of the commission to be true copies of the originals, under the official seal of the commission, shall be evidence in like manner as the originals.

(RSMo 1939 § 5596)

Prior revisions: 1929 § 5140; 1919 § 10429



Section 386.300 Fees authorized — deposited, where, how.

Effective 28 Aug 1995

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.300. Fees authorized — deposited, where, how. — 1. The commission may adopt rules establishing charges for copies of papers and records, official documents and orders filed with the commission, certificates under seal, certified copies of the annual report of the commission, certified copies of evidence and proceedings taken before the commission, the transmission by electronic transmittal of papers, records, evidence and transcripts, diskettes and other documents or papers for which requests for copies are received. Fees charged for copies of papers and records shall comply with the provisions of section 610.026, RSMo Supp. 1993.

2. For certificate authorizing an issue of bonds, notes or other evidences of indebtedness, the commission shall charge one dollar for each thousand dollars of the face value of the authorized issue, or fraction thereof, up to one million dollars, and fifty cents for each one thousand dollars over one million dollars and up to ten million dollars, and twenty-five cents for each one thousand dollars over ten million dollars, with a minimum fee in any case of twenty-five dollars; provided, that no fee shall be charged when such issue is made for the purpose of guaranteeing, taking over, refunding, discharging or retiring any bond, note or other evidence of indebtedness up to the amount of the issue guaranteed, taken over, refunded, discharged or retired.

3. No fees shall be charged or collected for copies of papers, records or official documents furnished to public officers for use in their official capacity, or for the annual reports of the commission in the ordinary course of distribution, but the commission may fix reasonable charges for publications issued under its authority. All fees charged and collected under this section shall be paid, at least once each month, accompanied by a detailed statement thereof, to the state director of revenue.

4. All fees collected pursuant to subsection 1 of this section shall be deposited to the credit of the fund of the commission from which the expenses of furnishing the copies listed in subsection 1 of this section are paid and shall be used by the commission to offset such expenses. All fees collected pursuant to subsection 2 of this section shall be forwarded as provided by law for deposit in the state's general revenue fund.

(RSMo 1939 § 5597, A.L. 1947 V. I p. 463, A.L. 1984 H.B. 1477, A.L. 1995 S.B. 64)

Prior revisions: 1929 § 5141; 1919 § 10430



Section 386.310 Safety and health of public and employees — promulgation of rules — territorial rights, rules.

Effective 28 Aug 1996

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.310. Safety and health of public and employees — promulgation of rules — territorial rights, rules. — 1. The commission shall have power, after a hearing had upon its own motion or upon complaint, by general or special orders, rules or regulations, or otherwise, to require every person, corporation, municipal gas system and public utility to maintain and operate its line, plant, system, equipment, apparatus, and premises in such manner as to promote and safeguard the health and safety of its employees, customers, and the public, and to this end to prescribe, among other things, the installation, use, maintenance and operation of appropriate safety and other devices or appliances, to establish uniform or other standards of equipment, and to require the performance of any other act which the health or safety of its employees, customers or the public may demand, including the power to minimize retail distribution electric line duplication for the sole purpose of providing for the safety of employees and the general public in those cases when, upon complaint, the commission finds that a proposed retail distribution electric line cannot be constructed in compliance with commission safety rules. The commission may waive the requirements for notice and hearing and provide for expeditious issuance of an order in any case in which the commission determines that the failure to do so would result in the likelihood of imminent threat of serious harm to life or property, provided that the commission shall include in such an order an opportunity for hearing as soon as practicable after the issuance of such order.

2. The commission shall not make any rule, regulation, decree or order with respect to allocation of territory or territorial rights among electric suppliers pursuant to sections 386.310 and 394.160.

3. For the purposes of gas pipeline safety regulation, the jurisdiction, supervision, powers and duties created and established by this chapter will extend to the following:

(1) Operators and owners of distribution systems where natural gas, excluding petroleum gas, is measured by a single meter and distributed to other users within a single structure or to multiple structures;

(2) Operators and owners of high pressure pipelines which are supplied, directly or indirectly, by an intrastate and interstate pipeline, where natural gas, excluding petroleum gas, is supplied to the owner or operator of the high pressure pipeline solely for consumption by the owner or operator;

(3) Intrastate natural gas facilities owned and operated by interstate natural gas pipeline companies serving direct sales customers would be subject to enforcement of federally mandated pipeline safety standards; and

(4) Operators and owners of gas plants where natural gas is supplied directly or indirectly, other than for consumption by and on the property of the supplier, to institutional buildings including, but not limited to, schools and hospitals.

(RSMo 1939 § 5695, A.L. 1979 H.B. 186, A.L. 1989 H.B. 938, A.L. 1996 S.B. 589 merged with S.B. 780)

Prior revisions: 1929 § 5239; 1919 § 10527



Section 386.315 Commission shall not change terms of employment subject to collective bargaining or certain accounting standards — use of accounting standard by utility, requirements — tariff filing allowed, conditions — examination of tariffs, review period.

Effective 28 Aug 1994

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.315. Commission shall not change terms of employment subject to collective bargaining or certain accounting standards — use of accounting standard by utility, requirements — tariff filing allowed, conditions — examination of tariffs, review period. — 1. In establishing public utility rates, the commission shall not reduce or otherwise change any wage rate, benefit, working condition, or other term or condition of employment that is the subject of a collective bargaining agreement between the public utility and a labor organization. Additionally, the commission shall not disallow or refuse to recognize the actual level of expenses the utility is required by Financial Accounting Standard 106 to record for postretirement employee benefits for all the utility's employees, including retirees, if the assumptions and estimates used by a public utility in determining the Financial Accounting Standard 106 expenses have been reviewed and approved by the commission, and such review and approval shall be based on sound actuarial principles.

2. A public utility which uses Financial Accounting Standard 106 shall be required to use an independent external funding mechanism that restricts disbursements only for qualified retiree benefits. In no event shall any funds remaining in such funding mechanism revert to the utility after all qualified benefits have been paid; rather, the funding mechanism shall include terms which require all funds to be used for employee or retiree benefits. This section shall not in any manner be construed to limit the authority of the commission to set rates for any service rendered or to be rendered that are just and reasonable pursuant to sections 392.240, 393.140 and 393.150.

3. Any public utility which was the subject of a rate proceeding resulting in the issuance of a report and order subsequent to January 1, 1993, and prior to August 28, 1994, directing or permitting the establishment of new rates by such utility, may file one set of tariffs modifying its rates to reflect the revenue requirement associated with the utility's expenses for postretirement employee benefits other than pensions, as determined by Financial Accounting Standard 106, including the utility's transition benefit obligation, regardless of whether the deferral or immediate expense recognition method was used, if such utility is funding the full extent of its Financial Accounting Standard 106 obligation at the time such tariffs are filed. The tariffs shall reflect the annual level of expenses as determined in accordance with Financial Accounting Standard 106. The commission may suspend such tariffs for no longer than one hundred fifty days to examine the assumptions and estimates used and to review and approve the expenses required by Financial Accounting Standard 106, including an amortization of the transition benefit obligation over no greater amortization period than twenty years based upon sound actuarial principles, and to address any rate design issues associated with the utility's Financial Accounting Standard 106-based revenue requirement. The commission shall not examine any other revenue requirement issues.

(L. 1993 S.B. 289, A.L. 1994 H.B. 1405)



Section 386.320 General supervision of telegraph and telephone corporations.

Effective 28 Aug 1996

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.320. General supervision of telegraph and telephone corporations. — 1. The commission shall have the general supervision of all telegraph corporations or telephone corporations, and telegraph and telephone lines, as herein defined, and shall have power to and shall examine the same and keep informed as to their general condition, their capitalization, their franchises and the manner in which their lines and property, owned, leased, controlled or operated are managed, conducted and operated, not only with respect to the adequacy, security and accommodation afforded by their service, but also with respect to their compliance with all the provisions of law, orders and decisions of the commission and charter and franchise requirements.

2. The commission shall have power, either through its members or responsible engineers or inspectors or employees duly authorized by it, to enter in and upon and to inspect the property, equipment, buildings, plants, factories, powerhouses, offices, apparatus, machines, devices and lines of any of such corporations or persons.

3. The commission and each commissioner shall have power to examine all books, contracts, records, documents and papers of any person or corporation subject to its supervision, and by subpoena duces tecum to compel production thereof. In lieu of requiring production of originals by subpoena duces tecum, the commission or any commissioner may require sworn copies of any such books, records, documents, contracts and papers or parts thereof to be filed with it.

(RSMo 1939 §§ 5619, 5667, A. 1949 H.B. 2099, A.L. 1996 S.B. 780)

Prior revisions: 1929 §§ 5163, 5211; 1919 §§ 10452, 10499

CROSS REFERENCES:

Rural electric cooperatives, regulations of commission applicable, 394.160

Telegraph and telephone companies generally, Chap. 392



Section 386.330 Investigatory power of commission, exception, telephone yellow page listings — complaint by public, how made — final order to be made, when.

Effective 28 Aug 1996

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.330. Investigatory power of commission, exception, telephone yellow page listings — complaint by public, how made — final order to be made, when. — 1. The commission may, of its own motion, investigate or make inquiry, in a manner to be determined by it, as to any act or thing done or omitted to be done by any telecommunications company subject to its supervision, and the commission shall make such inquiry in regard to any act or thing done or omitted to be done by any such public utility, person or corporation in violation of any provision of law or in violation of any order or decision of the commission.

2. Complaints may be made to the commission by the public counsel or any person or corporation aggrieved, by petition or complaint, in writing, setting forth any thing or act done or omitted to be done by any telecommunications company in violation, or claimed to be in violation, of any provision of law or of the terms and conditions of its franchise or charter or of any order or decision of the commission. Upon the presentation of such a complaint the commission shall cause a copy thereof to be forwarded to the public utility, person or corporation complained of, which may be accompanied by an order, directed to such public utility, person or corporation, requiring that the matters complained of be satisfied, or that the charges be answered in writing within a time to be specified by the commission. If the public utility, person or corporation complained of shall make reparation for any injury alleged and shall cease to commit, or to permit, the violation of law, franchise, order or decision charged in the complaint, and shall notify the commission of that fact before the time allowed for answer, the commission need take no further action on the charges. If, however, the charges contained in such petition be not thus satisfied, and it shall appear to the commission that there are reasonable grounds therefor, it shall investigate such charges in such manner and by such means as it shall deem proper, and take such action within its powers as the facts justify.

3. Whenever the commission shall investigate any matter complained of by the public counsel or by any person or corporation aggrieved by any act or omission of a telecommunications company under this section, it shall be its duty, within sixty days after final submission, to make and file an order either dismissing the petition or complaint or directing the public utility, person or corporation complained of to satisfy the cause of complaint in whole or to the extent which the commission may specify and require.

4. Notwithstanding the power of the commission over telecommunications companies, the commission shall not have jurisdiction over complaints concerning yellow page listings and advertisements; however, this subsection shall not be construed in any manner to limit the commission's authority in the ratemaking process to impute to the telecommunications company the revenues and costs of the telecommunications company's parent corporation, affiliated corporations, subsidiary corporations or divisions to the extent that those revenues and costs are associated with yellow page listings or advertisements in the state of Missouri. The commission shall not have jurisdiction over complaints concerning the rates charged by a telephone cooperative for providing telecommunications service within an exchange or within a local calling scope as determined by the commission, except the rates for providing exchange access service.

(RSMo 1939 §§ 5622, 5669, A. 1949 H.B. 2099, A.L. 1977 H.B. 42 & 157, A.L. 1985 S.B. 376, A.L. 1988 S.B. 481, A.L. 1991 S.B. 269, A.L. 1996 S.B. 630 merged with S.B. 780)

Prior revisions: 1929 §§ 5166, 5213; 1919 §§ 10455, 10501



Section 386.360 Commission to investigate mandamus or injunctive actions, when — hearings, when held — parties, when joined — form of final judgment.

Effective 13 Jun 1989, see footnote

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.360. Commission to investigate mandamus or injunctive actions, when — hearings, when held — parties, when joined — form of final judgment. — 1. Whenever the commission shall be of the opinion that a public utility, municipal gas system, person or corporation is failing or omitting or about to fail or omit to do anything required of it by law or by order or decision of the commission, or is doing anything or about to do anything or permitting anything or about to permit anything to be done, contrary to or in violation of law or of any order or decision of the commission, it shall direct the general counsel to the commission to commence an action or proceeding in any circuit court of the state of Missouri in the name of the commission for the purpose of having such violations or threatened violations stopped and prevented either by mandamus or injunctions. The commission's general counsel shall thereupon begin such action or proceeding by a petition to such court alleging the violation complained of and praying for appropriate relief by way of mandamus or injunction. Such relief shall not be limited to permanent forms of mandamus and injunction, but shall include all available forms of injunction and mandamus, including temporary restraining orders, preliminary injunctions, permanent injunctions, preliminary orders of mandamus, and permanent orders of mandamus.

2. It shall thereupon be the duty of the court to specify the time, not exceeding thirty days after service of a copy of the petition, within which the public utility, person, municipal gas system or corporation complained of, must answer the petition in cases where an answer is contemplated by Missouri Rules of Court. In case of default in answer or after answer, the court shall immediately inquire into the facts and circumstances in such manner as the court shall direct without other or formal pleadings, and without respect to any technical requirement.

3. Such other persons, public utilities, municipal gas systems or corporations as the court shall deem necessary or proper to join as parties in order to make its order, judgment or writs effective may be joined as parties upon application of the commission's general counsel.

4. The final judgment in any such action or proceeding shall either dismiss the action or proceeding or direct that a writ of mandamus or an injunction, or both, issue as prayed for in the petition or in such modified or other form as the court may determine will afford appropriate relief.

(RSMo 1939 §§ 5641, 5661, 5683, A. 1949 H.B. 2099, A.L. 1967 p. 578, A.L. 1977 H.B. 42 & 157, A.L. 1989 H.B. 938)

Prior revisions: 1929 §§ 5185, 5205, 5227; 1919 §§ 10473, 10493, 10515

Effective 6-13-89



Section 386.370 Estimate of expenses — assessments against utilities — public service commission fund.

Effective 28 Aug 2013

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.370. Estimate of expenses — assessments against utilities — public service commission fund. — 1. The commission shall, prior to the beginning of each fiscal year beginning with the fiscal year commencing on July 1, 1947, make an estimate of the expenses to be incurred by it during such fiscal year reasonably attributable to the regulation of public utilities as provided in chapters 386, 392 and 393 and shall also separately estimate the amount of such expenses directly attributable to such regulation of each of the following groups of public utilities: Electrical corporations, gas corporations, water corporations, heating companies and telephone corporations, telegraph corporations, sewer corporations, and any other public utility as defined in section 386.020, as well as the amount of such expenses not directly attributable to any such group. For purposes of this section, water corporations and sewer corporations will be combined and considered one group of public utilities.

2. The commission shall allocate to each such group of public utilities the estimated expenses directly attributable to the regulation of such group and an amount equal to such proportion of the estimated expenses not directly attributable to any group as the gross intrastate operating revenues of such group during the preceding calendar year bears to the total gross intrastate operating revenues of all public utilities subject to the jurisdiction of the commission, as aforesaid, during such calendar year. The commission shall then assess the amount so allocated to each group of public utilities, subject to reduction as herein provided, to the public utilities in such group in proportion to their respective gross intrastate operating revenues during the preceding calendar year, except that the total amount so assessed to all such public utilities shall not exceed one-fourth of one percent of the total gross intrastate operating revenues of all utilities subject to the jurisdiction of the commission.

3. The commission shall render a statement of such assessment to each such public utility on or before July first and the amount so assessed to each such public utility shall be paid by it to the director of revenue in full on or before July fifteenth next following the rendition of such statement, except that any such public utility may at its election pay such assessment in four equal installments not later than the following dates next following the rendition of said statement, to wit: July fifteenth, October fifteenth, January fifteenth and April fifteenth. The director of revenue shall remit such payments to the state treasurer.

4. The state treasurer shall credit such payments to a special fund, which is hereby created, to be known as "The Public Service Commission Fund", which fund, or its successor fund created pursuant to section 33.571*, shall be devoted solely to the payment of expenditures actually incurred by the commission and attributable to the regulation of such public utilities subject to the jurisdiction of the commission, as aforesaid. Any amount remaining in such special fund or its successor fund at the end of any fiscal year shall not revert to the general revenue fund, but shall be applicable by appropriation of the general assembly to the payment of such expenditures of the commission in the succeeding fiscal year and shall be applied by the commission to the reduction of the amount to be assessed to such public utilities in such succeeding fiscal year, such reduction to be allocated to each group of public utilities in proportion to the respective gross intrastate operating revenues of the respective groups during the preceding calendar year.

5. In order to enable the commission to make the allocations and assessments herein provided for, each public utility subject to the jurisdiction of the commission as aforesaid shall file with the commission, within ten days after August 28, 1996, and thereafter on or before March thirty-first of each year, a statement under oath showing its gross intrastate operating revenues for the preceding calendar year, and if any public utility shall fail to file such statement within the time aforesaid the commission shall estimate such revenue which estimate shall be binding on such public utility for the purpose of this section.

(RSMo 1939 § 5706, A.L. 1947 V. I p. 469, A.L. 1957 p. 507, A.L. 1965 p. 588, A.L. 1967 p. 578, A.L. 1990 H.B. 1078, A.L. 1996 S.B. 780, A.L. 2013 H.B. 142)

Prior revision: 1929 § 5250

*Section 33.571 was repealed by H.B. 1965, 2010



Section 386.371 Taxes and costs paid by public utility on reclassification of personal property to real property, recoverable in service rates, when — commission's duties.

Effective 28 Aug 1991

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.371. Taxes and costs paid by public utility on reclassification of personal property to real property, recoverable in service rates, when — commission's duties. — All taxes and costs of financing taxes which are paid subsequent to August 1, 1992, by a public utility, as defined in chapter 386, on real property in the rate base of the public utility caused by a reclassification of personal property to real property may be recoverable in the service rates of the public utility, and the public service commission shall utilize administrative remedies available to it under statute and previous commission orders to consider the recoverability of such tax rates.

(L. 1991 H.B. 608 § 1)



Section 386.380 Reports of commission.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.380. Reports of commission. — 1. All proceedings of the commission and all documents and records in its possession shall be public records. The commission shall make and submit to the governor on or before the second Monday in January in each year a report containing a full and complete account of its transactions and proceedings for the preceding fiscal year, together with such other facts, suggestions and recommendations as it may deem of value to the people of the state, which report shall be laid before the next succeeding legislature.

2. The commission shall conduct a hearing and take testimony relative to any pending legislation with respect to any person, corporation or matter within the jurisdiction of the commission, if requested to do so by the legislature or by either branch thereof or by the governor, and shall report its conclusions to the legislature, or to the governor if the request was made by him. The commission may also recommend the enactment of such legislation with respect to any matter within its jurisdiction as it deems wise or necessary in the public interest.

(RSMo 1939 § 5594)

Prior revisions: 1929 § 5138; 1919 § 10427



Section 386.390 Complaint, who may make — procedure to hear — service of process, how had — time and place of hearing, how fixed.

Effective 28 Aug 1977

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.390. Complaint, who may make — procedure to hear — service of process, how had — time and place of hearing, how fixed. — 1. Complaint may be made by the commission of its own motion, or by the public counsel or any corporation or person, chamber of commerce, board of trade, or any civic, commercial, mercantile, traffic, agricultural or manufacturing association or organization, or any body politic or municipal corporation, by petition or complaint in writing, setting forth any act or thing done or omitted to be done by any corporation, person or public utility, including any rule, regulation or charge heretofore established or fixed by or for any corporation, person or public utility, in violation, or claimed to be in violation, of any provision of law, or of any rule or order or decision of the commission; provided, that no complaint shall be entertained by the commission, except upon its own motion, as to the reasonableness of any rates or charges of any gas, electrical, water, sewer, or telephone corporation, unless the same be signed by the public counsel or the mayor or the president or chairman of the board of aldermen or a majority of the council, commission or other legislative body of any city, town, village or county, within which the alleged violation occurred, or not less than twenty-five consumers or purchasers, or prospective consumers or purchasers, of such gas, electricity, water, sewer or telephone service.

2. All matters upon which complaint may be founded may be joined in one hearing, and no motion shall be entertained against a complaint for misjoinder of causes of action or grievances or misjoinder or nonjoinder of parties; and in any review by the courts of orders or decisions of the commission the same rule shall apply with regard to the joinder of causes and parties as herein provided.

3. The commission shall not be required to dismiss any complaint because of the absence of direct damage to the complainant. Upon the filing of a complaint, the commission shall cause a copy thereof to be served upon the public utility, corporation or person complained of.

4. Service in all hearings, investigations and proceedings pending before the commission may be made upon any person upon whom summons may be served in accordance with the provisions of the code of civil procedure of this state, and may be made personally or by mailing in a sealed envelope with postage prepaid.

5. The commission shall fix the time when and the place where a hearing will be had upon the complaint and shall serve notice thereof, not less than ten days before the time set for such hearing, unless the commission shall find that the public necessity requires that such hearing be held at an earlier date.

(RSMo 1939 § 5686, A.L. 1967 p. 578, A.L. 1977 H.B. 42 & 157)

Prior revisions: 1929 § 5230; 1919 § 10518

(1976) File and suspend method of seeking rate increase by utility did not result in denial of due process of law or equal protection to utility consumers. State ex rel. Jackson v. Public Service Commission (Mo.), 532 S.W.2d 20.

(1976) Sections 386.390 and 393.260 specifically enumerate the parties qualified to file a complaint as to the reasonableness of a utility's rates and charges, and utilities the right to file complaints only on matters other than as to reasonableness of their rates. State ex. rel. Jackson County v. Public Service Commission (Mo.), 532 S.W.2d 20.



Section 386.400 Utilities, corporations and persons may file complaint.

Effective 28 Aug 1977

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.400. Utilities, corporations and persons may file complaint. — Any corporation, person or public utility shall have the right to complain on any of the grounds upon which complaints are allowed to be filed by other parties, and the same procedure shall be adopted and followed as in other cases, except that the complaint may be served upon any parties designated by the commission.

(RSMo 1939 § 5687, A.L. 1977 H.B. 42 & 157)

Prior revisions: 1929 § 5231; 1919 § 10519



Section 386.410 Commission to adopt rules of procedure, technical rules of evidence not to apply — proceedings to be informal.

Effective 28 Aug 1996

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.410. Commission to adopt rules of procedure, technical rules of evidence not to apply — proceedings to be informal. — 1. All hearings before the commission or a commissioner shall be governed by rules to be adopted and prescribed by the commission. And in all investigations, inquiries or hearings the commission or commissioner shall not be bound by the technical rules of evidence.

2. No formality in any proceeding nor in the manner of taking testimony before the commission or any commissioner shall invalidate any order, decision, rule or regulation made, approved or confirmed by the commission.

(RSMo 1939 § 5600, A.L. 1947 V. I p. 463, A.L. 1977 H.B. 42 & 157, A.L. 1996 S.B. 780)

Prior revisions: 1929 § 5144; 1919 § 10433



Section 386.420 Persons entitled to be heard — commission to make report, when — depositions authorized — may enforce attendance at hearings — record of proceedings to be kept — detailed reconciliation required, when.

Effective 01 Jul 2011, see footnote

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.420. Persons entitled to be heard — commission to make report, when — depositions authorized — may enforce attendance at hearings — record of proceedings to be kept — detailed reconciliation required, when. — 1. At the time fixed for any hearing before the commission or a commissioner, or the time to which the same may have been continued, the complainant, the public counsel and the corporation, person or public utility complained of, and such corporations and persons as the commission may allow to intervene, shall be entitled to be heard and to introduce evidence. The commission shall issue process to enforce the attendance of all necessary witnesses.

2. Whenever an investigation shall be made by the commission, it shall be its duty, to make a report in writing in respect thereto, which shall state the conclusions of the commission, together with its decision, order or requirement in the premises. The commission or any commissioner or any party may, in any investigation or hearing before the commission, cause the deposition of witnesses residing within or without the state to be taken in the manner prescribed by law for like depositions in civil actions in the circuit courts of this state and to that end may compel the attendance of witnesses and the production of books, waybills, documents, papers, memoranda and accounts. Witnesses whose depositions are taken as provided in this section and the officer taking the same shall severally be entitled to the same fees as are paid for like services in the circuit courts of this state.

3. If an order cannot, in the judgment of the commission, be complied with within thirty days, the commission may grant and prescribe such additional time as in its judgment is reasonably necessary to comply with the order, and may, on application and for good cause shown, extend the time for compliance fixed in its order.

4. A full and complete record shall be made of all proceedings before the commission or any commissioner on any formal hearing had, and all testimony shall be taken down by a reporter appointed by the commission, and the parties shall be entitled to be heard in person or by attorney. Preparation of a printed transcript may be waived by unanimous consent of all the parties. In case of an action to review any order or decision of the commission, a transcript of such testimony, together with all exhibits or copies thereof introduced and all information secured by the commission on its own initiative and considered by it in rendering its order or decision, and of the pleadings, record and proceedings in the cause, shall constitute the record of the commission; provided, that on review of an order or decision of the commission, the appellant and the commission may stipulate that a certain question or questions alone and a specified portion only of the evidence shall be certified to the reviewing court for its judgment, whereupon such stipulation and the question or questions and the evidence therein specified shall constitute the record on review. In any proceeding resulting in the establishment of new rates for a public utility that is not classified as a price-cap or competitive company, the commission shall cause to be prepared, with the assistance of the parties to such proceeding, and shall approve, after allowing the parties a reasonable opportunity to provide written input, a detailed reconciliation containing the dollar value and rate or charge impact of each contested issue decided by the commission, and the customer class billing determinants used by the commission to calculate the rates and charges approved by the commission in such proceeding. Such information shall be sufficient to permit a reviewing court and the commission on remand from a reviewing court to determine how the public utility's rates and charges, including the rates and charges for each customer class, would need to be temporarily and, if applicable, permanently adjusted to provide customers or the public utility with any monetary relief that may be due in accordance with the procedures set forth in section 386.520. In the event there is any dispute over the value of a particular issue or the correctness of a billing determinant, the commission shall also include in the reconciliation a quantification of the dollar value and rate or charge impact associated with the dispute.

(RSMo 1939 § 5688, A.L. 1977 H.B. 42 & 157, A.L. 1978 H.B. 1634, A.L. 1990 H.B. 1315, A.L. 2011 S.B. 48)

Prior revisions: 1929 § 5232; 1919 § 10520

Effective 7-01-11

CROSS REFERENCE:

Administrative procedure and review, Chap. 536

(1960) Commission did not abuse its discretion in denying application of water user and protestant against allowance of water rate increase to be made a party to the proceedings since he had no interest in the case different from that of the general public. Smith v. Public Service Commission of Missouri (Mo.), 336 S.W.2d 491.



Section 386.430 Burden of proof on adverse party.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.430. Burden of proof on adverse party. — In all trials, actions, suits and proceedings arising under the provisions of this chapter or growing out of the exercise of the authority and powers granted herein to the commission, the burden of proof shall be upon the party adverse to such commission or seeking to set aside any determination, requirement, direction or order of said commission, to show by clear and satisfactory evidence that the determination, requirement, direction or order of the commission complained of is unreasonable or unlawful as the case may be.

(RSMo 1939 § 5703)

Prior revisions: 1929 § 5247; 1919 § 10535



Section 386.440 Subpoenas, how issued — witness fees, how paid — subpoena service costs, how paid — certified copies of public records to be furnished to commission.

Effective 28 Aug 1977

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.440. Subpoenas, how issued — witness fees, how paid — subpoena service costs, how paid — certified copies of public records to be furnished to commission. — 1. All subpoenas shall be signed and issued by a commissioner or by the secretary of the commission, and shall extend to all parts of the state, and may be served by any person authorized to serve process of courts of record or by any person of full age designated for that purpose by the commission or by a commissioner. The person executing any such process shall receive the fees now prescribed by law for similar services in civil cases in the circuit courts in this state, and shall be paid in the same manner as provided herein for the payment of the fees of the witnesses. Each witness who shall appear before the commission or a commissioner by its or his order, shall receive for his attendance the fees and mileage now provided for witnesses in civil cases in the circuit courts of this state, which shall be audited and paid by the state in the same manner as other expenses of the commission are audited and paid, upon the presentation of proper vouchers sworn to by such witnesses and approved by the commission.

2. Whenever a subpoena is issued at the instance of a complainant, respondent, or other party, except the public counsel to any proceeding before the commission, the cost of service thereof and the fee of the witness shall be borne by the party at whose instance the witness is summoned. Any witness subpoenaed except one whose fees and mileage may be paid from the funds of the commission may, at the time of service, demand the fee to which he is entitled for travel to and from the place at which he is required to appear, and one day's attendance. If such witness demands such fees at the time of service, and they are not at that time paid or tendered, he shall not be required to attend before the commission or commissioner, as directed in the subpoena. No witness furnished with free transportation shall receive mileage for the distance he may have traveled on such free transportation.

3. It shall be the duty of every public officer, without exacting or receiving charge or fee of any kind, to furnish to the commission, or the public counsel, upon application, a certified copy of any document or part thereof, on file in his office, and no public officer shall be entitled to receive from the commission or the public counsel any fee for entering, filing, docketing or recording any document required or authorized by law to be filed in his office.

4. Each witness who appears under subpoena before the commission or a commissioner at the instance of the public counsel shall receive for his attendance the fees and mileage now provided for witnesses in civil cases in the circuit courts of this state, which shall be audited and paid by the state in the same manner as other expenses of the public counsel are audited and paid, upon the presentation of proper vouchers sworn to by such witnesses and approved by the public counsel.

(RSMo 1939 § 5598, A.L. 1977 H.B. 42 & 157)

Prior revisions: 1929 § 5142; 1919 § 10431



Section 386.450 Inspection of out of state records.

Effective 28 Aug 1977

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.450. Inspection of out of state records. — At the request of the public counsel and upon good cause shown by him the commission shall require or on its own initiative the commission may require, by order served upon any corporation, person or public utility in the manner provided herein for the service of orders, the production within this state at such time and place as it may designate, of any books, accounts, papers or records kept by said corporation, person or public utility in any office or place within or without this state, or, at its option, verified copies in lieu thereof, so that an examination thereof may be made by the public counsel when the order is issued at his request or by the commission or under its direction.

(RSMo 1939 § 5700, A.L. 1977 H.B. 42 & 157)

Prior revisions: 1929 § 5244; 1919 § 10532



Section 386.460 Refusal to attend or produce books or papers, guilty of misdemeanor — penalty.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.460. Refusal to attend or produce books or papers, guilty of misdemeanor — penalty. — If a person subpoenaed to appear before the commission or a commissioner fails to obey the command of such subpoena, without reasonable cause, or if a person in attendance upon the commission or a commissioner shall, without a reasonable cause, refuse to be sworn or to be examined, or answer a question, or to produce a book or paper when ordered to do so by the commission or a commissioner, or to subscribe or swear to his deposition after it has been correctly produced in writing, he shall be deemed guilty of a misdemeanor, and be punished by a fine of not less than one hundred dollars nor more than one thousand dollars or by imprisonment in the county jail not to exceed one year, or by both such fine and imprisonment, and may be prosecuted therefor in any court of competent jurisdiction; and in case of a continuing violation each day's continuance thereof shall be and be deemed to be a separate and distinct offense.

(RSMo 1939 § 5599)

Prior revisions: 1929 § 5143; 1919 § 10432



Section 386.470 Immunity of witnesses to prosecution.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.470. Immunity of witnesses to prosecution. — No person shall be excused from testifying or from producing any books or papers in any investigation or inquiry by or upon any hearing before the commission or any commissioner, when ordered to do so by the commission, upon the ground that the testimony or evidence, books or documents required of him may tend to incriminate him or subject him to penalty or forfeiture, but no person shall be prosecuted, punished or subjected to any penalty or forfeiture for or on account of any act, transaction, matter or thing concerning which he shall under oath have testified or produced documentary evidence; provided, however, that no person so testifying shall be exempt from prosecution or punishment for any perjury committed by him in his testimony. Nothing herein contained is intended to give, or shall be construed as in any manner giving unto any corporation immunity of any kind.

(RSMo 1939 § 5704)

Prior revisions: 1929 § 5248; 1919 § 10536



Section 386.480 Information not to be divulged — exception — penalty.

Effective 28 Aug 1977

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.480. Information not to be divulged — exception — penalty. — No information furnished to the commission by a corporation, person or public utility, except such matters as are specifically required to be open to public inspection by the provisions of this chapter, or chapter 610, shall be open to public inspection or made public except on order of the commission, or by the commission or a commissioner in the course of a hearing or proceeding. The public counsel shall have full and complete access to public service commission files and records. Any officer or employee of the commission or the public counsel or any employee of the public counsel who, in violation of the provisions of this section, divulges any such information shall be guilty of a misdemeanor.

(RSMo 1939 § 5699, A.L. 1977 H.B. 42 & 157)

Prior revisions: 1929 § 5243; 1919 § 10531



Section 386.490 Service and effect of orders.

Effective 28 Aug 2011

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.490. Service and effect of orders. — 1. Every order of the commission shall be served upon every person or corporation to be affected thereby, either by personal delivery of a certified copy thereof, by electronic service, or by mailing a certified copy thereof, in a sealed package with postage prepaid, to the person to be affected thereby, or, in the case of a corporation, to any officer or agent thereof upon whom a summons may be served in accordance with the provisions of the code of civil procedure.

2. Every order or decision of the commission shall of its own force take effect and become operative thirty days after the service thereof, except as otherwise provided, and shall continue in force either for a period which may be designated therein or until changed or abrogated by the commission, unless such order be unauthorized by this law or any other law or be in violation of a provision of the constitution of the state or of the United States.

(RSMo 1939 § 5601, A.L. 2011 S.B. 48)

Prior revisions: 1929 § 5145; 1919 § 10434



Section 386.500 Rehearing before commission.

Effective 28 Aug 1977

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.500. Rehearing before commission. — 1. After an order or decision has been made by the commission, the public counsel or any corporation or person or public utility interested therein shall have the right to apply for a rehearing in respect to any matter determined therein, and the commission shall grant and hold such rehearing, if in its judgment sufficient reason therefor be made to appear; if a rehearing shall be granted the same shall be determined by the commission within thirty days after the same shall be finally submitted.

2. No cause or action arising out of any order or decision of the commission shall accrue in any court to any corporation or the public counsel or person or public utility unless that party shall have made, before the effective date of such order or decision, application to the commission for a rehearing. Such application shall set forth specifically the ground or grounds on which the applicant considers said order or decision to be unlawful, unjust or unreasonable. The applicant shall not in any court urge or rely on any ground not so set forth in its application for rehearing.

3. An application for a rehearing shall not excuse any corporation or person or public utility from complying with or obeying any order or decision or any requirement of an order or decision of the commission, or operate in any manner to stay or postpone the enforcement thereof except as the commission may by order direct.

4. If, after a rehearing and a consideration of the facts, including those arising since the making of the order or decision, the commission shall be of the opinion that the original order or decision or any part thereof is in any respect unjust or unwarranted, or should be changed, the commission may abrogate, change or modify the same. An order made after any such rehearing, abrogating, changing or modifying the original order or decision shall have the same force and effect as an original order or decision but shall not affect any right or the enforcement of any right arising from or by virtue of the original order or decision.

(RSMo 1939 § 5689, A.L. 1977 H.B. 42 & 157)

Prior revisions: 1929 § 5233; 1919 § 10521



Section 386.510 Review by appellate court.

Effective 28 Aug 2012

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.510. Review by appellate court. — With respect to commission orders or decisions issued on and after July 1, 2011, within thirty days after the application for a rehearing is denied, or, if the application is granted, then within thirty days after the rendition of the decision on rehearing, the applicant may file a notice of appeal with the commission, which shall also be served on the parties to the commission proceeding in accordance with section 386.515, and which the commission shall forward to the appellate court with the territorial jurisdiction over the county where the hearing was held or in which the commission has its principal office for the purpose of having the reasonableness or lawfulness of the original order or decision or the order or decision on rehearing inquired into or determined. Except with respect to a stay or suspension pursuant to subsection 1 of section 386.520, no new or additional evidence may be introduced in the appellate court but the cause shall be heard by the court without the intervention of a jury on the evidence and exhibits introduced before the commission and certified to by it. The notice of appeal shall include the appellant's application for rehearing, a copy of the reconciliation required by subsection 4 of section 386.420, a concise statement of the issues being appealed, a full and complete list of the parties to the commission proceeding, and any other information specified by the rules of the court. Unless otherwise ordered by the court of appeals, the commission shall, within thirty days of the filing of the notice of appeal, certify its record in the case to the court of appeals. The commission and each party to the action or proceeding before the commission shall have the right to intervene and participate fully in the review proceedings. Upon the submission of the case to the court of appeals, the court of appeals shall render its opinion either affirming or setting aside, in whole or in part, the order or decision of the commission under review. In case the order or decision is reversed by reason of the commission failing to receive testimony properly proffered, the court shall remand the cause to the commission, with instructions to receive the testimony so proffered and rejected, and enter a new order or render a new decision based upon the evidence theretofore taken, and such as it is directed to receive. The court may, in its discretion, remand any cause which is reversed by it to the commission for further action. No court in this state, except the supreme court or the court of appeals, shall have jurisdiction or authority to review, reverse, correct or annul any order or decision of the commission or to suspend or delay the executing or operation thereof, or to enjoin, restrain or interfere with the commission in the performance of its official duties. The appellate courts of this state shall always be deemed open for the trial of suits brought to review the orders and decisions of the commission as provided in the public service commission law and the same shall where necessary be tried and determined as suits in equity.

(RSMo 1939 § 5690, A.L. 1961 p. 413, A.L. 1973 S.B. 263, A.L. 2011 S.B. 48, A.L. 2012 S.B. 628)

Prior revisions: 1929 § 5234; 1919 § 10522

(1960) On second appeal from orders of commission refusing authority to discontinue operation of two local passenger trains where facts were substantially the same as on prior appeal, the prior opinion that order was unreasonable and arbitrary was the law of the case. State ex rel. C.R.I. & P. Ry. Co. v. Public Service Commission (Mo.), 335 S.W.2d 182.

(1962) Order of commission requiring telephone company to construct at a cost of more than $300,000, two exchanges to furnish nontoll dial service to serve area outside its certificated franchise area was unreasonable as unsupported by substantial evidence with respect to company's ability to finance the project. State ex rel. Bolivar Telephone Co. v. Public Service Commission (Mo.), 357 S.W.2d 96.

(1963) County residents who had sufficient interest to institute one proceeding before public service commission to require one telephone company to provide service in area and to intervene in consolidated proceedings by two other contesting telephone companies seeking authority to serve the disputed area, had right to judicial review of commission's final orders in the consolidated proceedings. State ex rel. Summers v. Public Service Commission (A.), 366 S.W.2d 738.

(1973) Held no jurisdiction in circuit court to enjoin utility from collecting rate set by commission when court was not “of the county where the hearing was held or in which the commission has its principal office.” State ex rel. Spanish Lake Service, Inc. v. Luten (A.), 500 S.W.2d 46.

(1974) Held that order prohibiting all gas and electric companies from soliciting business by making cash payments and other inducement was an “original order or decision” and this section provides exclusive method of review. Union Electric Co. v. Clark (Mo.), 511 S.W.2d 822.

(2000) Circuit court lacks jurisdiction to review interlocutory orders of Public Service Commission denying motions to dismiss. State ex rel. Riverside Pipeline Co., L.P. v. Public Service Commission of State of Missouri, 26 S.W.3d 396 (Mo.App.W.D.).

(2001) Section does not require notice of petition for review to interested parties and thus violates constitutional right of due process. In re Osage Water Company, 51 S.W.3d 58 (Mo.App.W.D.).

(2005) Section does not authorize the circuit court to issue a writ of prohibition against the Public Service Commission. State v. Director of Manufactured Housing, 168 S.W.3d 680 (Mo.App.W.D.).



Section 386.515 Rehearing, procedure.

Effective 01 Jul 2011, see footnote

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.515. Rehearing, procedure. — With respect to commission orders or decisions issued on and after July 1, 2011, an application for rehearing is required to be served on all parties and is a prerequisite to the filing of an appeal under section 386.510. The application for rehearing puts the parties to the proceeding before the commission on notice that an appeal can follow and any such review under the appeal may proceed provided that a copy of the notice of appeal is served on said parties. With respect to commission orders or decisions issued on and after July 1, 2011, the review procedure provided for in section 386.510 continues to be exclusive except that a copy of the notice of appeal required by section 386.510 shall be served on each party to the proceeding before the commission by the appellant according to the rules established by the court in which the appeal is filed.

(L. 2001 S.B. 267, A.L. 2011 S.B. 48)

Effective 7-01-11



Section 386.520 Appeal, pendency of, staying or suspending operation, when.

Effective 01 Jul 2011, see footnote

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.520. Appeal, pendency of, staying or suspending operation, when. — 1. The pendency of an appeal under section 386.510 shall not of itself stay or suspend the operation of the order or decision of the commission, but with respect to commission orders or decisions issued on and after July 1, 2011, that do not involve the establishment of new rates and charges for a public utility, the appellate court may in its discretion, or upon the recommendation of a special master appointed for such purpose, and after the posting of an appropriate appeal bond, stay or suspend the operation of the order or decision of the commission, in whole or in part, if in its discretion it determines that great or irreparable damage would otherwise result to the appellant.

2. With respect to orders or decisions issued on and after July 1, 2011, that involve the establishment of new rates or charges for public utilities that are not classified as price-cap or competitive companies, there shall be no stay or suspension of the commission's order or decision, however:

(1) In the event a final and unappealable judicial decision determines that a commission order or decision unlawfully or unreasonably decided an issue or issues in a manner affecting rates, then the court shall instruct the commission to provide temporary rate adjustments and, if new rates and charges have not been approved by the commission before the judicial decision becomes final and unappealable, prospective rate adjustments. Such adjustments shall be calculated based on the record evidence in the proceeding under review and the information contained in the reconciliation and billing determinants provided by the commission under subsection 4 of section 386.420 and in accordance with the procedures set forth in subdivisions (2) to (5) of this subsection;

(2) If the effect of the unlawful or unreasonable commission decision issued on or after July 1, 2011, was to increase the public utility's rates and charges in excess of what the public utility would have received had the commission not erred or to decrease the public utility's rates and charges in a lesser amount than would have occurred had the commission not erred, then the commission shall be instructed on remand to approve temporary rate adjustments designed to flow through to the public utility's then-existing customers the excess amounts that were collected by the utility plus interest at the higher of the prime bank lending rate minus two percentage points or zero. Such amounts shall be calculated for the period commencing with the date the rate increase or decrease took effect until the earlier of the date when new rates and charges consistent with the court's opinion became effective or when new rates or charges otherwise approved by the commission as a result of a general rate case filing or complaint became effective. Such amounts shall then be reflected as a rate adjustment over a like period of time. The commission shall issue its order on remand within sixty days unless the commission determines that additional time is necessary to properly calculate the temporary or any prospective rate adjustment, in which case the commission shall issue its order within one hundred * twenty days;

(3) If the effect of the unlawful or unreasonable commission decision was to increase the public utility's rates and charges by a lesser amount than what the public utility would have received had the commission not erred or to decrease the public utility's rates and charges in a greater amount than would have occurred had the commission not erred, then the commission shall be instructed on remand to approve temporary rate adjustments designed to allow the public utility to recover from its then-existing customers the amounts it should have collected plus interest at the higher of the prime bank lending rate minus two percentage points or zero. Such amounts shall be calculated for the period commencing with the date the rate increase or decrease took effect until the earlier of the date when new permanent rates and charges consistent with the court's opinion became effective or when new permanent rates or charges otherwise approved by the commission as a result of a general rate case filing or complaint became effective. Such amounts shall then be reflected as a rate adjustment over a like period of time. The commission shall issue its order on remand within sixty days unless the commission determines that additional time is necessary to properly calculate the temporary or any prospective rate adjustment, in which case the commission shall issue its order within one hundred * twenty days;

(4) If the effect of the unlawful or unreasonable commission decision was to allocate too much of a rate increase or too little of a rate decrease to a customer class or classes, then the commission shall be instructed on remand to approve temporary rate adjustments for each customer class as necessary to ensure that each customer class is charged the amounts that would have been charged had the commission not erred. Such amounts shall be calculated for the period commencing with the date the rate increase or decrease took effect until the earlier of the date when new rates and charges consistent with the court's opinion became effective or when new rates or charges otherwise approved by the commission as a result of a general rate case filing or complaint became effective. Such amounts shall then be reflected as a rate adjustment over a like period of time. The commission shall issue its order on remand within sixty days unless the commission determines that additional time is necessary to properly calculate the temporary or any prospective rate adjustment, in which case the commission shall issue its order within one hundred * twenty days;

(5) On and after July 1, 2011, no action affecting the public utility's collection of rates and charges shall be taken in cases where the court cannot make a determination on the merits because the commission failed to include adequate findings of fact to support the commission's decision or failed to receive evidence properly proffered, provided that the commission shall provide such findings of fact or otherwise issue a new order within ninety days of the date of the court's mandate. If such new order is appealed, the period for measuring amounts subject to temporary rate adjustments process set forth in subdivisions (1) to (4) of this subsection shall commence beginning with the date the rate increase or decrease took effect.

(RSMo 1939 § 5691, A. 1949 H.B. 2099, A.L. 2011 S.B. 48)

Prior revisions: 1929 § 5235; 1919 § 10523

Effective 7-01-11

*Word "and" appears here in original rolls.

CROSS REFERENCE:

Unclaimed deposits in court to escheat to state, Chap. 470



Section 386.530 Priority over other civil cases in court actions granted.

Effective 01 Jul 2011, see footnote

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.530. Priority over other civil cases in court actions granted. — All actions or proceedings under this or any other chapter, and all actions and proceedings commenced or prosecuted by order of the commission, and all actions and proceedings to which the commission, the public counsel or the state may be parties, and in which any question arises under this or any other chapter, or under or concerning any order or decision or action of the commission, shall be preferred over all other civil causes except election contests in all the appellate courts of the state of Missouri, and shall be heard and determined in preference to all other civil business pending therein except election contests, irrespective of position on the calendar. The same preference shall be granted upon application of the public counsel or the commission counsel in any action or proceeding in which either or both may be allowed to intervene.

(RSMo 1939 § 5692, A.L. 1977 H.B. 42 & 157, A.L. 2011 S.B. 48)

Prior revisions: 1929 § 5236; 1919 § 10524

Effective 7-01-11



Section 386.540 Appeals from appellate court — transcript and exhibits — precedence over other civil cases.

Effective 01 Jul 2011, see footnote

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.540. Appeals from appellate court — transcript and exhibits — precedence over other civil cases. — 1. The commission and any party, including the public counsel, who has participated in the court of appeals proceeding and is aggrieved by the opinion of the court may seek rehearing or transfer to the Missouri supreme court under rules established by the court. The original transcript of the record and testimony and exhibits, certified to by the commission and filed with the court of appeals shall constitute the record on appeal to the supreme court.

2. Where an appeal is taken to the supreme court, the cause shall, on the return of the papers to the supreme court, be immediately placed on the docket of the then-pending term by the clerk of the court and shall be assigned and brought to a hearing in the same manner as other causes on the then-pending term docket, but shall have precedence over all civil causes of a different nature pending in the court.

3. The general laws relating to appeals to the supreme court and the court of appeals in this state shall, so far as applicable and not in conflict with the provisions of this chapter, apply to appeals taken under the provisions of this chapter.

(RSMo 1939 § 5693, A.L. 1973 S.B. 263, A.L. 1977 H.B. 42 & 157, A.L. 2011 S.B. 48)

Prior revisions: 1929 § 5237; 1919 § 10525

Effective 7-01-11

(1967) Provisions requiring filing of cost bond within ten days of rendition of judgment in circuit court on review of decision of public service commission are for the protection of the commission, and are directory, not mandatory. State v. Public Service Commission of Missouri (A.), 414 S.W.2d 322.



Section 386.550 Orders to be conclusive.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.550. Orders to be conclusive. — In all collateral actions or proceedings the orders and decisions of the commission which have become final shall be conclusive.

(RSMo 1939 § 5694)

Prior revisions: 1929 § 5238; 1919 § 10526

(1955) Public service commission had power to require city of third class to pay part of costs of installations at street crossings and its order could not be questioned in action by railroad against city to recover such part. Wabash R. Co. v. City of Wellston (Mo.), 379 S.W.2d 208.

(1964) Ruling of court limiting the authority granted water company by prior order of public service commission to area described in county franchise did not constitute collateral attack on the order in violation of this section since it in no way questions validity of the order but acknowledged its validity. State ex rel. Public Water Supply District No. 2 of Jackson County v. Burton (Mo.), 379 S.W.2d 593.



Section 386.560 Mishandling records — false statements — penalty — order provisions.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.560. Mishandling records — false statements — penalty — order provisions. — Any person who shall willfully make any false entry in the accounts, books of account, records or memoranda kept by any corporation, person or public utility governed by the provisions of this chapter, or who shall willfully destroy, mutilate, alter or by any other means or device falsify the record of any such account, book of accounts, record or memoranda, or who shall willfully neglect or fail to make full, true and correct entries of such account, book of accounts, record or memoranda of all facts and transactions appertaining to the business of such corporations, persons or public utilities, or who shall falsely make any statement required to be made to the public service commission, in which a penalty has not heretofore been provided for, shall be deemed guilty of a felony, and upon conviction shall be punished by a fine of not less than one thousand dollars nor more than five thousand dollars, or by imprisonment for not less than two years nor more than five years, or by both such fine and imprisonment; provided, that the commission may, in its discretion, issue orders specifying such operating, accounting or financial papers, records, books, blanks, tickets, stubs or documents, of carriers which may after a reasonable time be destroyed, and prescribing the length of time such books, papers or documents shall be preserved; and provided further, that such orders shall be in harmony with those of the Interstate Commerce Commission.

(RSMo 1939 § 5708)

Prior revisions: 1929 § 5252; 1919 § 10539



Section 386.570 Violation of orders — penalty — act of employee declared act of public utility.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.570. Violation of orders — penalty — act of employee declared act of public utility. — 1. Any corporation, person or public utility which violates or fails to comply with any provision of the constitution of this state or of this or any other law, or which fails, omits or neglects to obey, observe or comply with any order, decision, decree, rule, direction, demand or requirement, or any part or provision thereof, of the commission in a case in which a penalty has not herein been provided for such corporation, person or public utility, is subject to a penalty of not less than one hundred dollars nor more than two thousand dollars for each offense.

2. Every violation of the provisions of this or any other law or of any order, decision, decree, rule, direction, demand or requirement of the commission, or any part or portion thereof, by any corporation or person or public utility is a separate and distinct offense, and in case of a continuing violation each day's continuance thereof shall be and be deemed to be a separate and distinct offense.

3. In construing and enforcing the provisions of this chapter relating to penalties, the act, omission or failure of any officer, agent or employee of any corporation, person or public utility, acting within the scope of his official duties of employment, shall in every case be and be deemed to be the act, omission or failure of such corporation, person or public utility.

(RSMo 1939 § 5710)

Prior revisions: 1929 § 5254; 1919 § 10541



Section 386.572 Natural gas safety standards, gas plants not to violate — maximum penalties for violations, how determined.

Effective 28 Aug 2008

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.572. Natural gas safety standards, gas plants not to violate — maximum penalties for violations, how determined. — 1. No corporation, person, public utility, or municipality that owns any gas plant shall violate any law or any order, decision, decree, rule, direction, demand, or requirement of the commission or any part or portion thereof relating to federally mandated natural gas safety standards. Notwithstanding the above, a municipality that owns any gas plant shall be subject to the provisions of this section only for violations of natural gas safety laws, rules, or orders.

2. The maximum penalties for violations of federally mandated natural gas safety standards, or such stricter natural gas safety standards or rules as may be approved by the commission, shall not be greater than fifteen thousand dollars for each violation with a maximum penalty for a continuing violation or a multiple series of violations of the same standard or rule provision not to exceed one hundred fifty thousand dollars, notwithstanding any provisions of subsection 1 of section 386.570 to the contrary. The maximum penalty for each violation shall increase to twenty thousand dollars, effective January 1, 2015, twenty-five thousand dollars, effective January 1, 2025, thirty thousand dollars, effective January 1, 2035, and forty thousand dollars, effective January 1, 2040. The maximum penalty for a continuing violation or a multiple series of violations of the same standard or rule provision shall increase to two hundred thousand dollars, effective January 1, 2015, two hundred fifty thousand dollars, effective January 1, 2025, three hundred thousand dollars, effective January 1, 2035, and four hundred thousand dollars, effective January 1, 2040. In determining the amount of the penalty, the commission shall consider the nature, circumstances, and gravity of the violation, and also shall consider, with respect to the entity found to have committed the violation:

(1) The degree of culpability;

(2) Any history of prior violations;

(3) The effect of the penalty on the entity's ability to continue operation;

(4) Any good faith effort in attempting to achieve compliance;

(5) Ability to pay the penalty; and

(6) Such other matters as are relevant in the case.

3. Every violation of a specific natural gas safety standard or rule by any corporation, person, public utility, or municipality that owns any gas plant is a separate and distinct offense, regardless of whether such violations relate to the same incident. In case of a continuing violation, each day's continuance thereof shall be a separate and distinct offense.

4. In construing and enforcing the provisions of this section, the act, omission, or failure of any officer, agent, or employee of any corporation, person, public utility, or municipality that owns any gas plant acting within the scope of official duties of employment shall in every case be considered the act, omission, or failure of such corporation, person, public utility, or municipality that owns any gas plant.

(L. 2008 H.B. 1779)



Section 386.580 Employee of public utility guilty of misdemeanor, when.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.580. Employee of public utility guilty of misdemeanor, when. — Every officer, agent or employee of any corporation or public utility, who violates or fails to comply with, or who procures, aids or abets any violation by any corporation, person or public utility of any provision of the constitution of this state or of this or any other law, or who fails to obey, observe or comply with any order, decision, decree, rule, direction, demand or requirement, or any part or provision thereof, of the commission, or who procures, aids or abets any corporation, person or public utility in their or its failure to obey, observe and comply with any such order, decision, decree, rule, direction, demand or requirement, or any part or provision thereof, in a case in which a penalty has not herein been provided for such officer, agent or employee, is guilty of a misdemeanor and is punishable by a fine not exceeding one thousand dollars, or by imprisonment in a county jail not exceeding one year, or by both such fine and imprisonment.

(RSMo 1939 § 5711)

Prior revisions: 1929 § 5255; 1919 § 10542



Section 386.590 Penalties cumulative.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.590. Penalties cumulative. — All penalties accruing under this chapter shall be cumulative of each other, and the suit for the recovery of one penalty shall not be a bar to or affect the recovery of any other penalty or forfeiture or be a bar to any original prosecution against any corporation, person or public utility, or any officer, director, agent or employee thereof.

(RSMo 1939 § 5709)

Prior revisions: 1929 § 5253; 1919 § 10540



Section 386.600 Actions to recover penalties or forfeitures.

Effective 28 Aug 1977

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.600. Actions to recover penalties or forfeitures. — An action to recover a penalty or a forfeiture under this chapter or to enforce the powers of the commission under this or any other law may be brought in any circuit court in this state in the name of the state of Missouri and shall be commenced and prosecuted to final judgment by the general counsel to the commission. No filing or docket fee shall be required of the general counsel. In any such action all penalties and forfeitures incurred up to the time of commencing the same may be sued for and recovered therein, and the commencement of an action to recover a penalty or forfeiture shall not be, or be held to be, a waiver of the right to recover any other penalty or forfeiture; if the defendant in such action shall prove that during any portion of the time for which it is sought to recover penalties or forfeitures for a violation of an order or decision of the commission the defendant was actually and in good faith prosecuting a suit to review such order or decision in the manner as provided in this chapter, the court shall remit the penalties or forfeitures incurred during the pendency of such proceeding. All moneys recovered as a penalty or forfeiture shall be paid to the public school fund of the state. Any such action may be compromised or discontinued on application of the commission upon such terms as the court shall approve and order.

(RSMo 1939 § 5685, A.L. 1977 H.B. 42 & 157)

Prior revisions: 1929 § 5229; 1919 § 10517

(1964) The venue of actions to recover penalties or forfeitures, when instituted by summons, is determined by the provisions of section 501.010, RSMo. State v. Thompson (A.), 379 S.W.2d 824.



Section 386.610 Substantial compliance with requirements of this chapter sufficient.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.610. Substantial compliance with requirements of this chapter sufficient. — A substantial compliance with the requirements of this chapter shall be sufficient to give effect to all the rules, orders, acts and regulations of the commission, and they shall not be declared inoperative, illegal or void for any omission of a technical nature in respect thereto. The provisions of this chapter shall be liberally construed with a view to the public welfare, efficient facilities and substantial justice between patrons and public utilities.

(RSMo 1939 § 5707)

Prior revisions: 1929 § 5251; 1919 § 10538



Section 386.700 Public counsel authorized — qualifications — compensation, how fixed.

Effective 28 Aug 1977

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.700. Public counsel authorized — qualifications — compensation, how fixed. — The director of the department of economic development shall appoint a public counsel to serve at the pleasure of the director of the department. The public counsel shall be an attorney at law licensed to practice law in this state and whose salary shall be fixed by the department director within the appropriation made therefor.

(L. 1977 H.B. 42 & 157)



Section 386.710 Powers of public counsel.

Effective 28 Aug 1977

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.710. Powers of public counsel. — 1. The public counsel shall have the following powers and duties:

(1) He shall employ a staff or hire on a contract basis such employees and experts as are necessary to carry out the purposes and responsibilities of his office, and shall set their compensation within the appropriation made for that purpose;

(2) He may represent and protect the interests of the public in any proceeding before or appeal from the public service commission;

(3) He shall have discretion to represent or refrain from representing the public in any proceeding. He shall consider in exercising his discretion the importance and the extent of the public interest involved and whether that interest would be adequately represented without the action of his office. If the public counsel determines that there are conflicting public interests involved in a particular matter, he may choose to represent one such interest based upon the considerations of this section, to represent no interest in that matter, or to represent one interest and certify to the director of the department of economic development that there is a significant public interest which he cannot represent without creating a conflict of interest and which will not be protected by any party to the proceeding. The director of the department shall select an attorney, to be paid from funds appropriated for this purpose, to represent that segment of the public certified to him by the public counsel as unrepresented. Nothing in this section shall be construed to limit the right of any person, firm or corporation specified in subsection 1 of section 386.390 to petition or make complaint to the commission or otherwise intervene in proceedings or other matters before the commission.

2. The public counsel shall be served with all proposed tariffs, initial pleadings, and applications, in all proceedings before the public service commission, and shall be served with a copy of all orders of the commission.

3. Nothing in sections 386.071, 386.150, 386.155, 386.170, 386.200, 386.330, 386.360, 386.390, 386.400, 386.410, 386.420, 386.440, 386.450, 386.480, 386.500, 386.530, 386.540, 386.600, 386.700 and 386.710, shall be construed or interpreted to mean that the public counsel shall not have the right to appeal any and all orders of the public service commission to the courts which right of appeal exists and has existed since the time of transfer as provided in section 386.500.

4. He shall have all powers necessary or proper to carry out the duties specified in this section.

(L. 1977 H.B. 42 & 157)



Section 386.754 Definitions.

Effective 28 Aug 1998

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.754. Definitions. — For the purposes of sections 386.754 to 386.764, the following terms mean:

(1) "Affiliate", any entity not regulated by the public service commission which is owned, controlled by or under common control with a utility and is engaged in HVAC services;

(2) "HVAC services", the warranty, sale, lease, rental, installation, construction, modernization, retrofit, maintenance or repair of heating, ventilating and air conditioning equipment;

(3) "Utility", an electrical corporation, gas corporation or heating company, as defined in section 386.020;

(4) "Utility contractor", a person, including an individual, corporation, firm, incorporated or unincorporated association or other business or legal entity, that contracts, whether in writing or not in writing, with a utility to engage in or assist any entity in engaging in HVAC services, but does not include employees of a utility.

(L. 1998 H.B. 1038)



Section 386.756 Utilities prohibited from engaging in HVAC services, exceptions, penalty.

Effective 28 Aug 2003

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.756. Utilities prohibited from engaging in HVAC services, exceptions, penalty. — 1. Except by an affiliate, a utility may not engage in HVAC services, unless otherwise provided in subsection 7 or 8 of this section.

2. No affiliate or utility contractor may use any vehicles, service tools, instruments, employees, or any other utility assets, the cost of which are recoverable in the regulated rates for utility service, to engage in HVAC services unless the utility is compensated for the use of such assets at cost to the utility.

3. A utility may not use or allow any affiliate or utility contractor to use the name of such utility to engage in HVAC services unless the utility, affiliate or utility contractor discloses, in plain view and in bold type on the same page as the name is used on all advertisements or in plain audible language during all solicitations of such services, a disclaimer that states the services provided are not regulated by the public service commission.

4. A utility may not engage in or assist any affiliate or utility contractor in engaging in HVAC services in a manner which subsidizes the activities of such utility, affiliate or utility contractor to the extent of changing the rates or charges for the utility's regulated services above or below the rates or charges that would be in effect if the utility were not engaged in or assisting any affiliate or utility contractor in engaging in such activities.

5. Any affiliates or utility contractors engaged in HVAC services shall maintain accounts, books and records separate and distinct from the utility.

6. The provisions of this section shall apply to any affiliate or utility contractor engaged in HVAC services that is owned, controlled or under common control with a utility providing regulated utility service in this state or any other state.

7. A utility engaging in HVAC services in this state five years prior to August 28, 1998, may continue providing, to existing as well as new customers, the same type of services as those provided by the utility five years prior to August 28, 1998. The provisions of this section only apply to the area of service which the utility was actually supplying service to on a regular basis prior to August 28, 1993. The provisions of this section shall not apply to any subsequently expanded areas of service made by a utility through either existing affiliates or subsidiaries or through affiliates or subsidiaries purchased after August 28, 1993, unless such services were being provided in the expanded area prior to August 28, 1993.

8. The provisions of this section shall not be construed to prohibit a utility from providing emergency service, providing any service required by law or providing a program pursuant to an existing tariff, rule or order of the public service commission.

9. A utility that violates any provision of this section is guilty of a civil offense and may be subject to a civil penalty of up to twelve thousand five hundred dollars for each violation. The attorney general may enforce the provisions of this section pursuant to any powers granted to him or her pursuant to any relevant provisions provided by Missouri statutes or the Missouri Constitution.

10. Any utility claiming an exemption as provided in subsection 7 of this section shall comply with all applicable state and local laws, ordinances or regulations relating to the installation or maintenance of HVAC systems including all permit requirements. A continuing pattern of failure to comply with said requirements shall provide the basis for a finding by any court of competent jurisdiction or the public service commission that the utility has waived its claim of exemption pursuant to subsection 7 of this section.

(L. 1998 H.B. 1038, A.L. 2003 H.B. 208)



Section 386.760 Public service commission to administer and ensure compliance — promulgation of rules.

Effective 28 Aug 1998

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.760. Public service commission to administer and ensure compliance — promulgation of rules. — 1. The public service commission shall have full authority to administer and ensure compliance with sections 386.754 to 386.764, provided that the commission shall not impose, by rule or otherwise, requirements regarding HVAC services that are inconsistent with or in addition to those set forth in sections 386.754 to 386.764 or with requirements set forth in section 386.315.

2. No rule or portion of a rule promulgated pursuant to the provisions of sections 386.754 to 386.764 shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

(L. 1998 H.B. 1038)



Section 386.762 Authority of public service commission.

Effective 28 Aug 1998

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.762. Authority of public service commission. — The public service commission shall have authority to:

(1) Review, inspect and audit books, accounts and other records kept by a utility or affiliate for the sole purpose of ensuring compliance with sections 386.754 to 386.764 and make findings available to the commission; and

(2) Investigate the operations of a utility or affiliate and their relationship to each other for the sole purpose of ensuring compliance with sections 386.754 to 386.764.

(L. 1998 H.B. 1038)



Section 386.764 Construction of certain statutes.

Effective 28 Aug 1998

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.764. Construction of certain statutes. — Nothing in sections 386.754 to 386.764 shall be construed as modifying existing legal standards regarding which party has the burden of proof in commission proceedings.

(L. 1998 H.B. 1038)



Section 386.800 Municipally owned electrical supplier, services outside boundaries prohibited — exceptions — annexation — negotiations, territorial agreements, regulations, procedure — fair and reasonable compensation defined — assignment of sole service territories — commission jurisdiction.

Effective 11 Jul 1991, see footnote

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.800. Municipally owned electrical supplier, services outside boundaries prohibited — exceptions — annexation — negotiations, territorial agreements, regulations, procedure — fair and reasonable compensation defined — assignment of sole service territories — commission jurisdiction. — 1. No municipally owned electric utility may provide electric energy at retail to any structure located outside the municipality's corporate boundaries after July 11, 1991, unless:

(1) The structure was lawfully receiving permanent service from the municipally owned electric utility prior to July 11, 1991; or

(2) The service is provided pursuant to an approved territorial agreement under section 394.312;

(3) The service is provided pursuant to lawful municipal annexation and subject to the provisions of this section; or

(4) The structure is located in an area which was previously served by an electrical corporation regulated under chapter 386, and chapter 393, and the electrical corporation's authorized service territory was contiguous to or inclusive of the municipality's previous corporate boundaries, and the electrical corporation's ownership or operating rights within the area were acquired in total by the municipally owned electrical system prior to July 11, 1991. In the event that a municipally owned electric utility in a city with a population of more than one hundred twenty-five thousand located in a county of the first class not having a charter form of government and not adjacent to any other county of the first class desires to serve customers beyond the authorized service territory in an area which was previously served by an electrical corporation regulated under the provisions of chapter 386, and chapter 393, as provided in this subdivision, the municipally owned utility shall apply to the public service commission for an order assigning nonexclusive service territories. The proposed service area shall be contiguous to the authorized service territory which was previously served by an electrical corporation regulated under the provisions of chapter 386, and chapter 393, as a condition precedent to the granting of the application. The commission shall have one hundred twenty days from the date of application to grant or deny the requested order. The commission may grant the order upon a finding that granting of the applicant's request is not detrimental to the public interest. In granting the applicant's request the commission shall give due regard to territories previously granted to other electric suppliers.

2. Any municipally owned electric utility may extend, pursuant to lawful annexation, its service territory to include any structure located within a newly annexed area which has not received permanent service from another supplier within ninety days prior to the effective date of the annexation.

3. When a municipally owned electric utility desires to extend its service territory to include any structure located within a newly annexed area which has received permanent service from another supplier within ninety days prior to the effective date of the annexation, it shall:

(1) Notify by publication in a newspaper of general circulation the record owner of said structure, and notify in writing any affected electric supplier and the public service commission, within sixty days after the effective date of the annexation its desire to extend its service territory to include said structure; and

(2) Within six months after the effective date of the annexation receive the approval of the municipality's governing body to begin negotiations pursuant to section 394.312 with any affected electric supplier.

4. Upon receiving approval from the municipality's governing body pursuant to subsection 3 of this section, the municipally owned electric utility and the affected electric supplier shall meet and negotiate in good faith the terms of the territorial agreement and any transfers or acquisitions, including, as an alternative, granting the affected electric supplier a franchise or authority to continue providing service in the annexed area. In the event that the affected electric supplier does not provide wholesale electric power to the municipality, if the affected electric supplier so desires, the parties shall also negotiate, consistent with applicable law, regulations and existing power supply agreements, for power contracts which would provide for the purchase of power by the municipality from the affected electric supplier for an amount of power equivalent to the loss of any sales to customers receiving permanent service at structures within the annexed areas which are being sought by the municipally owned electric utility. The parties shall have no more than one hundred eighty days from the date of receiving approval from the municipality's governing body within which to conclude their negotiations and file their territorial agreement with the commission for approval under the provisions of section 394.312. The time period for negotiations allowed under this subsection may be extended for a period not to exceed one hundred eighty days by a mutual agreement of the parties and a written request with the public service commission.

5. For purposes of this section, the term "fair and reasonable compensation" shall mean the following:

(1) The present-day reproduction cost, new, of the properties and facilities serving the annexed areas, less depreciation computed on a straight-line basis; and

(2) An amount equal to the reasonable and prudent cost of detaching the facilities in the annexed areas and the reasonable and prudent cost of constructing any necessary facilities to reintegrate the system of the affected electric supplier outside the annexed area after detaching the portion to be transferred to the municipally owned electric utility; and

(3) Four hundred percent of gross revenues less gross receipts taxes received by the affected electric supplier from the twelve-month period preceding the approval of the municipality's governing body under the provisions of subdivision (2) of subsection 3 of this section, normalized to produce a representative usage from customers at the subject structures in the annexed area; and

(4) Any federal, state and local taxes which may be incurred as a result of the transaction, including the recapture of any deduction or credit; and

(5) Any other costs reasonably incurred by the affected electric supplier in connection with the transaction.

6. In the event the parties are unable to reach an agreement under subsection 4 of this section, within sixty days after the expiration of the time specified for negotiations, the municipally owned electric utility may apply to the commission for an order assigning exclusive service territories within the annexed area and a determination of the fair and reasonable compensation amount to be paid to the affected electric supplier under subsection 5 of this section. Applications shall be made and notice of such filing shall be given to all affected parties pursuant to the rules and regulations of the commission governing applications for certificates of public convenience and necessity. Unless otherwise ordered by the commission for good cause shown, the commission shall rule on such applications not later than one hundred twenty days after the application is properly filed with the secretary of the commission. The commission shall hold evidentiary hearings to assign service territory between affected electric suppliers inside the annexed area and to determine the amount of compensation due any affected electric supplier for the transfer of plant, facilities or associated lost revenues between electric suppliers in the annexed area. The commission shall make such determinations based on findings of what best serves the public interest and shall issue its decision by report and order. Review of such commission decisions shall be governed by sections 386.500 to 386.550. The payment of compensation and transfer of title and operation of the facilities shall occur within ninety days after the order and any appeal therefrom becomes final unless the order provides otherwise.

7. In reaching its decision under subsection 6 of this section, the commission shall consider the following factors:

(1) Whether the acquisition or transfers sought by the municipally owned electric utility within the annexed area from the affected electric supplier are, in total, in the public interest, including consideration of rate disparities between the competing electric suppliers and issues of unjust rate discrimination among customers of a single electric supplier if the rates to be charged in the annexed areas are lower than those charged to other system customers; and

(2) The fair and reasonable compensation to be paid by the municipally owned electric utility, to the affected electric supplier with existing system operations within the annexed area, for any proposed acquisitions or transfers; and

(3) Any effect on system operation, including, but not limited to, loss of load and loss of revenue; and

(4) Any other issues upon which the municipally owned electric utility and the affected electric supplier might otherwise agree, including, but not limited to, the valuation formulas and factors contained in subsections 4, 5 and 6, of this section, even if the parties could not voluntarily reach an agreement thereon under those subsections.

8. The commission is hereby given all necessary jurisdiction over municipally owned electric utilities and rural electric cooperatives to carry out the purposes of this section consistent with other applicable law; provided, however, the commission shall not have jurisdiction to compel the transfer of customers or structures with a connected load greater than one thousand kilowatts. The commission shall by rule set appropriate fees to be charged on a case-by-case basis to municipally owned electric utilities and rural electric cooperatives to cover all necessary costs incurred by the commission in carrying out its duties under this section.

(L. 1991 S.B. 221)

Effective 7-11-91



Section 386.890 Citation of law — definitions — retail electric suppliers, duties — metering equipment requirements — electrical energy generation units, calculation, requirements — report — rules — liability for damages.

Effective 01 Jan 2008, see footnote

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

386.890. Citation of law — definitions — retail electric suppliers, duties — metering equipment requirements — electrical energy generation units, calculation, requirements — report — rules — liability for damages. — 1. This section shall be known and may be cited as the "Net Metering and Easy Connection Act".

2. As used in this section, the following terms shall mean:

(1) "Avoided fuel cost", the current average cost of fuel for the entity generating electricity, as defined by the governing body with jurisdiction over any municipal electric utility, rural electric cooperative as provided in chapter 394, or electrical corporation as provided in this chapter;

(2) "Commission", the public service commission of the state of Missouri;

(3) "Customer-generator", the owner or operator of a qualified electric energy generation unit which:

(a) Is powered by a renewable energy resource;

(b) Has an electrical generating system with a capacity of not more than one hundred kilowatts;

(c) Is located on a premises owned, operated, leased, or otherwise controlled by the customer-generator;

(d) Is interconnected and operates in parallel phase and synchronization with a retail electric supplier and has been approved by said retail electric supplier;

(e) Is intended primarily to offset part or all of the customer-generator's own electrical energy requirements;

(f) Meets all applicable safety, performance, interconnection, and reliability standards established by the National Electrical Code, the National Electrical Safety Code, the Institute of Electrical and Electronics Engineers, Underwriters Laboratories, the Federal Energy Regulatory Commission, and any local governing authorities; and

(g) Contains a mechanism that automatically disables the unit and interrupts the flow of electricity back onto the supplier's electricity lines in the event that service to the customer-generator is interrupted;

(4) "Department", the department of natural resources;

(5) "Net metering", using metering equipment sufficient to measure the difference between the electrical energy supplied to a customer-generator by a retail electric supplier and the electrical energy supplied by the customer-generator to the retail electric supplier over the applicable billing period;

(6) "Renewable energy resources", electrical energy produced from wind, solar thermal sources, hydroelectric sources, photovoltaic cells and panels, fuel cells using hydrogen produced by one of the above-named electrical energy sources, and other sources of energy that become available after August 28, 2007, and are certified as renewable by the department;

(7) "Retail electric supplier" or "supplier", any municipal utility, electrical corporation regulated under this chapter, or rural electric cooperative under chapter 394 that provides retail electric service in this state.

3. A retail electric supplier shall:

(1) Make net metering available to customer-generators on a first-come, first-served basis until the total rated generating capacity of net metering systems equals five percent of the utility's single-hour peak load during the previous year, after which the commission for a public utility or the governing body for other electric utilities may increase the total rated generating capacity of net metering systems to an amount above five percent. However, in a given calendar year, no retail electric supplier shall be required to approve any application for interconnection if the total rated generating capacity of all applications for interconnection already approved to date by said supplier in said calendar year equals or exceeds one percent of said supplier's single-hour peak load for the previous calendar year;

(2) Offer to the customer-generator a tariff or contract that is identical in electrical energy rates, rate structure, and monthly charges to the contract or tariff that the customer would be assigned if the customer were not an eligible customer-generator but shall not charge the customer-generator any additional standby, capacity, interconnection, or other fee or charge that would not otherwise be charged if the customer were not an eligible customer-generator; and

(3) Disclose annually the availability of the net metering program to each of its customers with the method and manner of disclosure being at the discretion of the supplier.

4. A customer-generator's facility shall be equipped with sufficient metering equipment that can measure the net amount of electrical energy produced or consumed by the customer-generator. If the customer-generator's existing meter equipment does not meet these requirements or if it is necessary for the electric supplier to install additional distribution equipment to accommodate the customer-generator's facility, the customer-generator shall reimburse the retail electric supplier for the costs to purchase and install the necessary additional equipment. At the request of the customer-generator, such costs may be initially paid for by the retail electric supplier, and any amount up to the total costs and a reasonable interest charge may be recovered from the customer-generator over the course of up to twelve billing cycles. Any subsequent meter testing, maintenance or meter equipment change necessitated by the customer-generator shall be paid for by the customer-generator.

5. Consistent with the provisions in this section, the net electrical energy measurement shall be calculated in the following manner:

(1) For a customer-generator, a retail electric supplier shall measure the net electrical energy produced or consumed during the billing period in accordance with normal metering practices for customers in the same rate class, either by employing a single, bidirectional meter that measures the amount of electrical energy produced and consumed, or by employing multiple meters that separately measure the customer-generator's consumption and production of electricity;

(2) If the electricity supplied by the supplier exceeds the electricity generated by the customer-generator during a billing period, the customer-generator shall be billed for the net electricity supplied by the supplier in accordance with normal practices for customers in the same rate class;

(3) If the electricity generated by the customer-generator exceeds the electricity supplied by the supplier during a billing period, the customer-generator shall be billed for the appropriate customer charges for that billing period in accordance with subsection 3 of this section and shall be credited an amount at least equal to the avoided fuel cost of the excess kilowatt-hours generated during the billing period, with this credit applied to the following billing period;

(4) Any credits granted by this subsection shall expire without any compensation at the earlier of either twelve months after their issuance or when the customer-generator disconnects service or terminates the net metering relationship with the supplier;

(5) For any rural electric cooperative under chapter 394, or municipal utility, upon agreement of the wholesale generator supplying electric energy to the retail electric supplier, at the option of the retail electric supplier, the credit to the customer-generator may be provided by the wholesale generator.

6. (1) Each qualified electric energy generation unit used by a customer-generator shall meet all applicable safety, performance, interconnection, and reliability standards established by any local code authorities, the National Electrical Code, the National Electrical Safety Code, the Institute of Electrical and Electronics Engineers, and Underwriters Laboratories for distributed generation. No supplier shall impose any fee, charge, or other requirement not specifically authorized by this section or the rules promulgated under subsection 9 of this section unless the fee, charge, or other requirement would apply to similarly situated customers who are not customer-generators, except that a retail electric supplier may require that a customer-generator's system contain a switch, circuit breaker, fuse, or other easily accessible device or feature located in immediate proximity to the customer-generator's metering equipment that would allow a utility worker the ability to manually and instantly disconnect the unit from the utility's electric distribution system;

(2) For systems of ten kilowatts or less, a customer-generator whose system meets the standards and rules under subdivision (1) of this subsection shall not be required to install additional controls, perform or pay for additional tests or distribution equipment, or purchase additional liability insurance beyond what is required under subdivision (1) of this subsection and subsection 4 of this section;

(3) For customer-generator systems of greater than ten kilowatts, the commission for public utilities and the governing body for other utilities shall, by rule or equivalent formal action by each respective governing body:

(a) Set forth safety, performance, and reliability standards and requirements; and

(b) Establish the qualifications for exemption from a requirement to install additional controls, perform or pay for additional tests or distribution equipment, or purchase additional liability insurance.

7. (1) Applications by a customer-generator for interconnection of a qualified electric energy generation unit meeting the requirements of subdivision (3) of subsection 2 of this section to the distribution system shall be accompanied by the plan for the customer-generator's electrical generating system, including but not limited to a wiring diagram and specifications for the generating unit, and shall be reviewed and responded to by the retail electric supplier within thirty days of receipt for systems ten kilowatts or less and within ninety days of receipt for all other systems. Prior to the interconnection of the qualified generation unit to the supplier's system, the customer-generator will furnish the retail electric supplier a certification from a qualified professional electrician or engineer that the installation meets the requirements of subdivision (1) of subsection 6 of this section. If the application for interconnection is approved by the retail electric supplier and the customer-generator does not complete the interconnection within one year after receipt of notice of the approval, the approval shall expire and the customer-generator shall be responsible for filing a new application.

(2) Upon the change in ownership of a qualified electric energy generation unit, the new customer-generator shall be responsible for filing a new application under subdivision (1) of this subsection.

8. Each commission-regulated supplier shall submit an annual net metering report to the commission, and all other nonregulated suppliers shall submit the same report to their respective governing body and make said report available to a consumer of the supplier upon request, including the following information for the previous calendar year:

(1) The total number of customer-generator facilities;

(2) The total estimated generating capacity of its net-metered customer-generators; and

(3) The total estimated net kilowatt-hours received from customer-generators.

9. The commission shall, within nine months of January 1, 2008, promulgate initial rules necessary for the administration of this section for public utilities, which shall include regulations ensuring that simple contracts will be used for interconnection and net metering. For systems of ten kilowatts or less, the application process shall use an all-in-one document that includes a simple interconnection request, simple procedures, and a brief set of terms and conditions. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly under chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2007, shall be invalid and void.

10. The governing body of a rural electric cooperative or municipal utility shall, within nine months of January 1, 2008, adopt policies establishing a simple contract to be used for interconnection and net metering. For systems of ten kilowatts or less, the application process shall use an all-in-one document that includes a simple interconnection request, simple procedures, and a brief set of terms and conditions.

11. For any cause of action relating to any damages to property or person caused by the generation unit of a customer-generator or the interconnection thereof, the retail electric supplier shall have no liability absent clear and convincing evidence of fault on the part of the supplier.

12. The estimated generating capacity of all net metering systems operating under the provisions of this section shall count towards the respective retail electric supplier's accomplishment of any renewable energy portfolio target or mandate adopted by the Missouri general assembly.

13. The sale of qualified electric generation units to any customer-generator shall be subject to the provisions of sections 407.700 to 407.720. The attorney general shall have the authority to promulgate in accordance with the provisions of chapter 536 rules regarding mandatory disclosures of information by sellers of qualified electric generation units. Any interested person who believes that the seller of any electric generation unit is misrepresenting the safety or performance standards of any such systems, or who believes that any electric generation unit poses a danger to any property or person, may report the same to the attorney general, who shall be authorized to investigate such claims and take any necessary and appropriate actions.

14. Any costs incurred under this act* by a retail electric supplier shall be recoverable in that utility's rate structure.

15. No consumer shall connect or operate an electric generation unit in parallel phase and synchronization with any retail electric supplier without written approval by said supplier that all of the requirements under subdivision (1) of subsection 7 of this section have been met. For a consumer who violates this provision, a supplier may immediately and without notice disconnect the electric facilities of said consumer and terminate said consumer's electric service.

16. The manufacturer of any electric generation unit used by a customer-generator may be held liable for any damages to property or person caused by a defect in the electric generation unit of a customer-generator.

17. The seller, installer, or manufacturer of any electric generation unit who knowingly misrepresents the safety aspects of an electric generation unit may be held liable for any damages to property or person caused by the electric generation unit of a customer-generator.

(L. 2007 S.B. 54)

Effective 1-01-08

*"This act" (S.B. 54, 2007) contained numerous sections. Consult Disposition of Sections table for a definitive listing.






Chapter 387 Motor Carriers Generally

Chapter Cross References



Section 387.010 Application of chapter.

Effective 28 Aug 1996

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

387.010. Application of chapter. — The provisions of this chapter shall apply to the transportation of passengers or household goods from one point to another within this state, and to any motor carrier, as defined in section 390.020, performing such service. The provisions of this chapter shall not apply to railroad corporations or street railroad corporations, except to the extent they engage in business as motor carriers of passengers or household goods.

(RSMo 1939 § 5602, A.L. 1996 S.B. 780)

Prior revisions: 1929 § 5146; 1919 § 10435

CROSS REFERENCE:

Public service commission, powers and duties as to common carriers, 386.320



Section 387.020 Definitions.

Effective 28 Aug 1996

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

387.020. Definitions. — The provisions of sections 390.020 and 622.100 defining words, phrases and terms shall apply to and determine the meaning of all such words, phrases or terms as used in sections 387.010 to 387.340.

(1949 H.B. 2100 § 387.02, A.L. 1996 S.B. 780)

CROSS REFERENCE:

Definitions applicable to this chapter, 622.100



Section 387.030 Motor carrier shall furnish safe and adequate service — unreasonable charges prohibited.

Effective 28 Aug 1996

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

387.030. Motor carrier shall furnish safe and adequate service — unreasonable charges prohibited. — Every corporation, person or motor carrier performing a service designated in section 387.010 shall furnish, with respect thereto, such service and facilities as shall be safe and adequate and in all respects just and reasonable. All charges made or demanded by any such corporation, person or motor carrier for the transportation of passengers or household goods or for any service rendered or to be rendered in connection therewith, as defined in section 386.020, shall be just and reasonable and not more than allowed by law or by order or decision of the division of motor carrier and railroad safety and made as authorized by this chapter. Every unjust or unreasonable charge made or demanded for any such service or transportation of passengers or household goods or in connection therewith or in excess of that allowed by law or by order or decision of the division is prohibited.

(RSMo 1939 § 5603, A.L. 1996 S.B. 780)

Prior revisions: 1929 § 5147; 1919 § 10436

CROSS REFERENCES:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008

Railroad carriers may operate aerial or motor vehicle service, 388.260, 388.270



Section 387.040 Transportation prohibited until schedule of rates and fares is filed and published — exception, when.

Effective 28 Aug 2012

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

387.040. Transportation prohibited until schedule of rates and fares is filed and published — exception, when. — 1. No motor carrier subject to the provisions of this chapter shall engage or participate in the transportation of passengers, between points within this state, until its schedules of rates, fares and charges shall have been filed with the state highways and transportation commission and published in accordance with the provisions of this chapter. Any motor carrier, which shall undertake to perform any service or furnish any product or commodity unless or until the rates, tolls, fares, charges, classifications and rules and regulations relating thereto, applicable to such service, product or commodity, have been filed with the highways and transportation commission and published in accordance with the provisions of this chapter, shall be subject to forfeiture to the state pursuant to the provisions of sections 390.156 to 390.176.

2. Notwithstanding any provision of this chapter or chapter 390 to the contrary, a motor carrier transporting household goods in intrastate commerce shall not be required to file its schedule of rates, fares, and charges with the state highways and transportation commission. In lieu of filing its schedules of rates, fares, charges, rules, or tolls with the state highways and transportation commission, a motor carrier transporting household goods in intrastate commerce shall maintain and publish its schedules of rates, fares, charges, rules, and tolls in every station or office as described in subsection 3 of section 387.050 and such rates shall be available for inspection by the state highways and transportation commission, shippers, and the public upon request. Any motor carrier transporting household goods in intrastate commerce that fails to comply with the provisions of this subsection shall be subject to forfeiture to the state pursuant to the provisions of sections 390.156 to 390.176.

(RSMo 1939 § 5611, A. 1949 H.B. 2100, A.L. 1996 S.B. 780, A.L. 2009 H.B. 683, A.L. 2012 H.B. 1402 merged with S.B. 470)

Prior revisions: 1929 § 5155; 1919 § 10444



Section 387.050 Rates and fares, filing and publication.

Effective 28 Aug 2012

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

387.050. Rates and fares, filing and publication. — 1. Every motor carrier shall file with the state highways and transportation commission and shall print and keep open to public inspection schedules showing the rates, fares and charges for the transportation of passengers and household goods within this state between each point upon its route and all other points thereon and between each point upon its route and all points upon every route leased, operated or controlled by it and between each point on its route or upon any route leased, operated or controlled by it and all points upon the route of any other motor carrier, whenever a through route and joint rate shall have been established or ordered between any two such points. If no joint rate over a through route has been established, the several carriers in such through route shall file, print and keep open to public inspection, as aforesaid, the separately established rates, fares and charges applied to the through transportation. Beginning August 28, 2012, motor carriers shall not be required to file their schedules showing the rates, fares, rules, and charges for the transportation of household goods within this state but shall print and keep open for public inspection such schedules in accordance with this section and section 387.040.

2. The schedules printed as aforesaid shall plainly state the places between which household goods and passengers will be carried, and shall also contain the classification of passengers or household goods in force, and shall also state separately all terminal charges, storage charges, icing charges and all other charges which the state highways and transportation commission may require to be stated, all privileges or facilities granted or allowed, and any rules or regulations which may in any way change, affect or determine any part or the aggregate of such aforesaid rates, fares and charges, or the value of the service rendered to the passenger, shipper or consignee.

3. Such schedules shall be plainly printed in large type, and a copy thereof shall be kept by every such carrier readily accessible to and for convenient inspection by the public in every station or office of such carrier where passengers or household goods are respectively received for transportation, when such station or office is in charge of an agent, and in every station or office of such carrier where passenger tickets for transportation or tickets covering bills of lading or receipts for household goods are issued. All or any of such schedules kept as aforesaid shall be immediately produced by such carrier for inspection upon the demand of any person.

4. A notice printed in bold type and stating that such schedules are on file with the agent and open to inspection by any person and that the agent will assist any such person to determine from such schedules any transportation rates or fares or rules or regulations which are in force shall be kept posted by the carrier in two public and conspicuous places in every such station or office.

5. The form of every such schedule shall be prescribed by the state highways and transportation commission.

6. The state highways and transportation commission shall have power, from time to time, in its discretion, to determine and prescribe by order such changes in the form of such schedules as may be found expedient, and to modify the requirements of this section in respect to publishing, posting and filing of schedules either in particular instances or by general order applicable to special or peculiar circumstances or conditions.

(RSMo 1939 § 5605, A.L. 1996 S.B. 780, A.L. 2012 H.B. 1402 merged with S.B. 470)

Prior revisions: 1929 § 5149; 1919 § 10438



Section 387.060 Motor carriers to furnish correct rates on written request — penalty and damages for failure.

Effective 28 Aug 1996

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

387.060. Motor carriers to furnish correct rates on written request — penalty and damages for failure. — 1. It shall be the duty of every motor carrier doing an intrastate business within this state, upon written request therefor, by any person who is a bona fide prospective shipper or receiver of household goods or who has a bona fide interest therein, made upon any general or local freight or station agent of such carrier, by any person, firm or corporation, to furnish and give a written statement of the rate or charge applicable to a described shipment between stated points or places in this state under the schedule or tariffs to which such carrier is a party, within a reasonable time; and if such carrier shall refuse or omit to give such statement within a reasonable time, or shall misstate in writing the applicable rate, and if the person, firm or corporation making such request suffers in consequence of such refusal or omission or in consequence of the misstatement of the rate, either through making the shipment over a route for which the proper rate is higher than the rate over another available route, or through entering into any sale, purchase or contract whereunder such person, firm or corporation obligates himself, themselves or itself, or becomes obligated to make or receive such shipment of household goods at his, their or its cost, then the said carrier shall be liable pursuant to the provisions of sections 390.156 to 390.176 and be recovered in a civil action by the division of motor carrier and railroad safety, and shall also be liable to the person, firm or corporation injured as aforesaid for the amount of such injury, together with six percent interest thereon from the date of such injury, and with a reasonable attorney's fee; provided, that no such liability shall be discharged by such carrier unless the same be approved by the division as being free from any attempt or purpose to evade any other law of this state; and provided further, that, if during the course of any action upon such liability to the person injured, it shall appear to the satisfaction of the court or jury trying any such cause, that the parties have combined or agreed to obtain or allow any undue advantage or rebate or preference to such injured person, upon a finding to that effect, such cause shall be dismissed and the dismissal and finding reported by said court to the division. Such dismissal shall be taken and deemed a final judgment, and appeal may be taken therefrom or from any other judgment in any such cause the same as in other civil cases.

2. No carrier making any settlement or payment upon the approval of the division or pursuant to a judgment or order of court under this section shall be liable for any penalty or forfeiture or subject to any prosecution under any other law of this state on account of the said payment or settlement.

3. The division may require from any person, firm or corporation any information deemed by the division necessary to the determination of the question whether it shall give its approval to any such claim, and if the same be refused by the injured person, may decline said claim, and it shall not be sued upon thereafter; if such information be refused or request therefor be evaded or the search for information by the division be made difficult by the carrier, the division shall endorse such fact on said claim and it shall thereafter support an action as if approved by the division.

(RSMo 1939 § 5606, A.L. 1996 S.B. 780)

Prior revisions: 1929 § 5150; 1919 § 10439



Section 387.070 Changes in schedule — notice required.

Effective 28 Aug 1996

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

387.070. Changes in schedule — notice required. — Unless the division of motor carrier and railroad safety otherwise orders, no change shall be made in any rate, fare or charge, or joint rate, fare or charge, which shall have been filed and published by a motor carrier in compliance with the requirements of this chapter except after thirty days' notice to the division and publication for thirty days as required by this chapter, which shall plainly state the changes proposed to be made in the schedule then in force, and the time when the changed rate, fare or charge will go into effect and all proposed changes shall be shown by printing, filing and publishing new schedules or shall be plainly indicated upon the schedules in force at the time and kept open to public inspection. The division, for good cause shown, may allow changes in rates without requiring the thirty days' notice and publication herein provided for, by duly filing and publishing in such manner as it may direct an order specifying the change so made and the time when it shall take effect; all such changes shall be immediately indicated upon its schedules by the motor carrier.

(RSMo 1939 § 5607, A.L. 1996 S.B. 780)

Prior revisions: 1929 § 5151; 1919 § 10440



Section 387.075 Rate schedules for transportation of certain household goods — application and filing procedures.

Effective 28 Aug 2007

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

387.075. Rate schedules for transportation of certain household goods — application and filing procedures. — 1. Notwithstanding any provision of chapter 390, chapter 622, or this chapter to the contrary, any common carrier that is authorized to transport household goods by a certificate issued under section 390.051 may file one or more applications to the state highways and transportation commission for approval of rate schedules, applicable to that carrier's intrastate transportation of household goods, that authorize periodic rate adjustments outside of general rate proceedings to reflect increases and decreases in the carrier's prudently incurred costs of providing transportation of property by motor vehicle. The filing of applications by common carriers under this section shall be authorized upon the same terms and conditions as provided in section 386.266 with reference to the filing of applications to the public service commission by an electrical, gas, or water corporation. These applications shall be made in such form, and shall contain such information, as the state highways and transportation commission reasonably may require.

2. Notwithstanding any provision of chapter 390, chapter 622, or this chapter to the contrary, the state highways and transportation commission shall consider and determine every application filed under subsection 1 of this section, upon the same terms and conditions as provided in section 386.266, with reference to the public service commission's consideration and determination of applications by an electrical, gas, or water corporation under that section.

3. In proceedings under this section, common carriers and the state highways and transportation commission shall be governed by the statutes and rules of practice and procedure that are applicable in motor carrier proceedings under this chapter and chapters 390 and 622, except to the extent they are inconsistent with the requirements of this section. The statutes and rules that generally govern public service commission proceedings relating to electrical, gas, and water corporations shall not apply in proceedings under this section.

(L. 2007 H.B. 28 merged with S.B. 30)



Section 387.080 Concurrence in joint tariffs — contracts, agreements or arrangements between any carriers — prohibition for household goods.

Effective 28 Aug 2012

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

387.080. Concurrence in joint tariffs — contracts, agreements or arrangements between any carriers — prohibition for household goods. — 1. The names of the several carriers which are parties to any joint tariff shall be specified therein, and each of the parties thereto, other than the one filing the same, shall file with the state highways and transportation commission such evidence of concurrence therein or acceptance thereof as may be required or approved by the state highways and transportation commission; and where such evidence of concurrence or acceptance is filed, it shall not be necessary for the carriers filing the same also to file copies of the tariffs in which they are named as parties. The provisions of this subsection shall not apply to motor carriers of household goods. Carriers of household goods participating in through routes or interline service shall publish joint tariffs and evidence of concurrence or acceptance thereof or individual tariffs for each participating carrier in accordance with sections 387.040 and 387.050.

2. Every motor carrier shall file with the state highways and transportation commission sworn copies of every contract, agreement or arrangement with any other motor carrier or motor carriers relating in any way to the transportation of passengers.

3. Motor carriers of household goods are prohibited from participation in any joint tariff pursuant to the provisions of this chapter, except that this subsection shall not prohibit joint tariffs relating to joint rates for household goods transportation over any through routes or by interline service performed by two or more separate motor carriers.

(RSMo 1939 § 5608, A.L. 1996 S.B. 780, A.L. 2012 H.B. 1402 merged with S.B. 470)

Prior revisions: 1929 § 5152; 1919 § 10441



Section 387.100 Rates to be charged as fixed — unjust discrimination prohibited.

Effective 28 Aug 1996

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

387.100. Rates to be charged as fixed — unjust discrimination prohibited. — 1. No motor carrier shall charge, demand, collect or receive a greater or less or different compensation for transportation of passengers or household goods, or for any service in connection therewith, than the rates, fares and charges applicable to such transportation as specified in its schedules filed and in effect at the time.

2. No motor carrier shall, directly or indirectly, by any special rate, rebate, drawback or other device or method, charge, demand, collect or receive from any person or corporation a greater or less or different compensation for any service rendered or to be rendered in the transportation of passengers or household goods, except as authorized in this chapter, than it charges, demands, collects or receives from any other person or corporation for doing a like and contemporaneous service in the transportation of a like kind of traffic under the same or substantially similar circumstances and conditions.

(RSMo 1939 §§ 5609, 5611, A. 1949 H.B. 2100, A.L. 1996 S.B. 780)

Prior revisions: 1929 §§ 5153, 5155; 1919 §§ 10442, 10444



Section 387.110 Preference to locality or particular traffic, prohibited.

Effective 28 Aug 2012

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

387.110. Preference to locality or particular traffic, prohibited. — No motor carrier shall make or give any undue or unreasonable preference or advantage to any person or corporation or to any locality or to any particular description of traffic in any respect whatsoever, or subject any particular person or corporation or locality or any particular description of traffic, to any undue or unreasonable prejudice or disadvantage in any respect whatsoever.

(RSMo 1939 § 5610, A.L. 1985 H.B. 159, A.L. 1996 S.B. 780, A.L. 2012 H.B. 1402 merged with S.B. 470)

Prior revisions: 1929 § 5154; 1919 § 10443



Section 387.120 Free passes and reduced rates prohibited except to certain persons.

Effective 28 Aug 1996

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

387.120. Free passes and reduced rates prohibited except to certain persons. — No motor carrier of passengers or household goods shall directly or indirectly issue or give any free ticket, free pass or free transportation for any passenger or household goods between points in this state, except that, in accordance with the requirements of this chapter, and unless prohibited by order of the division, a motor carrier may provide in its lawful tariff schedules for the transportation of passengers or household goods free of charge, or at discounted or reduced rates to, from or for the account of the following:

(1) Any charitable institution or organization which is duly organized and registered with the office of the Missouri secretary of state as a religious or charitable association pursuant to chapter 352, or as a general not-for-profit corporation pursuant to chapter 355, or any nonprofit, charitable institution or organization organized or registered pursuant to the laws of any state or the United States;

(2) Any employee, officer or director of the motor carrier, or any relative within the second degree of consanguinity or affinity of any employee, officer or director of the motor carrier;

(3) Any location or person while transporting passengers or household goods for the exclusive purpose of providing relief in case of any general emergency or disaster.

(RSMo 1939 § 5611, A. 1949 H.B. 2100, A.L. 1996 S.B. 780)

Prior revisions: 1929 § 5155; 1919 § 10444

CROSS REFERENCES:

Dogs, guide, service or hearing assistance, when entitled to accompany trainer without extra charge, 209.152

"Seeing-eye" dog, admitted to public conveyances, when, 209.150



Section 387.130 Granting or attempting to grant reduced rates prohibited.

Effective 28 Aug 1996

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

387.130. Granting or attempting to grant reduced rates prohibited. — No motor carrier or any officer or agent thereof or any person acting for or employed by it, shall assist, suffer or permit any person or corporation to obtain transportation for any passenger or household goods between points within this state at less than the rates then established and in force in accordance with the schedules filed and published in accordance with the provisions of this chapter, by means of false billing, false classification, false weight or weighing, or false report of weight, or by any other device or means. No person, corporation, or any officer, agent or employee of a corporation, who shall deliver household goods for transportation within this state to a motor carrier, shall seek to obtain or obtain such transportation for such household goods at less than the rates then established and in force therefor, as aforesaid, by false billing, false or incorrect classification, false weight or weighing, false representation of the contents of a package, or false report or statement of weight, or by any other device or means, whether with or without the consent or connivance of the motor carrier, or any of its officers, agents or employees.

(RSMo 1939 § 5612, A.L. 1996 S.B. 780)

Prior revisions: 1929 § 5156; 1919 § 10445



Section 387.137 Household goods transportation in intrastate commerce, commission to establish consumer protection requirements.

Effective 28 Aug 2012

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

387.137. Household goods transportation in intrastate commerce, commission to establish consumer protection requirements. — The state highways and transportation commission shall establish consumer protection requirements for motor carriers transporting household goods in intrastate commerce and establish a system for filing, logging, and responding to consumer complaints.

(L. 2012 H.B. 1402 merged with S.B. 470)



Section 387.139 Movement of household goods in intrastate commerce, complaints — information file to be kept, contents, form — rulemaking authority.

Effective 28 Aug 2012

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

387.139. Movement of household goods in intrastate commerce, complaints — information file to be kept, contents, form — rulemaking authority. — 1. The division of motor carrier services shall keep an information file about each complaint filed with it regarding the movement of household goods in intrastate commerce. The division of motor carrier services' information file shall be kept current and contain a record for each complaint of:

(1) All persons contacted in relation to the complaint;

(2) A summary of findings in response to the complaint;

(3) An explanation of the reason for a complaint that is dismissed; and

(4) Any other relevant information.

2. If a written complaint is filed with the division that is within the division's jurisdiction, the division, at least as frequently as quarterly and until final disposition of the complaint, shall notify the complainant of the status of the complaint unless the notice would jeopardize an ongoing investigation.

3. The state highways and transportation commission shall adopt by rule a form to standardize information concerning complaints made to the division of motor carrier services* regarding the transportation of household goods. The commission shall prescribe by rule information to be provided to a person when the person files a complaint with the division of motor carrier services.

4. The state highways and transportation commission shall promulgate rules and regulations for the implementation and administration of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2012, shall be invalid and void.

(L. 2012 H.B. 1402 merged with S.B. 470)

*Words "motor carriers" appear in original rolls of S.B. 470, 2012.



Section 387.150 Continuous carriage.

Effective 28 Aug 1996

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

387.150. Continuous carriage. — No motor carrier shall enter into or become a party to any combination, contract, agreement or understanding, written or oral, express or implied, to prevent by any arrangement, or by change of arrangement of time schedule, by carriage or by any other means or device whatsoever the carriage of household goods from being continuous from the place of shipment to the place of destination. No breakage of bulk, stoppage or interruption of carriage made by any motor carrier shall prevent the carriage of household goods from being treated as one continuous carriage from the place of shipment to the place of destination. Nor shall any such breakage of bulk, stoppage or interruption of carriage be made or permitted by any motor carrier except it be done in good faith for a necessary purpose without intention to avoid or unnecessarily interrupt or delay the continuous carriage of such household goods or to evade any of the provisions of law, of this chapter, or of any order or decision of the division of motor carrier and railroad safety.

(RSMo 1939 § 5617, A.L. 1996 S.B. 780)

Prior revisions: 1929 § 5161; 1919 § 10450



Section 387.180 Liability for damage to property in transit.

Effective 28 Aug 1996

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

387.180. Liability for damage to property in transit. — 1. Every motor carrier shall, upon demand, issue either a receipt or bill of lading for all household goods delivered to it for transportation. No contract, stipulation or clause in any receipt or bill of lading shall exempt or be held to exempt any motor carrier from any liability for loss, damage or injury caused by it to household goods from the time of its delivery for transportation until the same shall have been received at its destination and a reasonable time shall have elapsed after notice to consignee of such arrival to permit of the removal of such property.

2. Every motor carrier shall be liable for all loss, damage or injury to household goods caused by delay in transit due to negligence while the same is being carried by it, but in any action to recover for damages sustained by delay in transit the burden of proof shall be upon the defendant to show that such delay was not due to negligence.

3. Every motor carrier shall be liable for loss, damage and injury to household goods carried as baggage up to the full value and regardless of the character thereof, but the value in excess of one hundred and fifty dollars shall be stated upon delivery to the carrier, and a written receipt stating the value shall be issued by the carrier, who may make a reasonable charge for the assumption of such liability in excess of one hundred and fifty dollars and for the carriage of baggage exceeding one hundred and fifty pounds in weight upon a single ticket. Nothing in this section shall deprive any holder of such receipt or bill of lading of any remedy or right of action which the holder has under existing laws.

(RSMo 1939 § 5616, A.L. 1996 S.B. 780)

Prior revisions: 1929 § 5160; 1919 § 10449



Section 387.190 Division of motor carrier and railroad safety may fix reasonable rates and charges.

Effective 28 Aug 1996

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

387.190. Division of motor carrier and railroad safety may fix reasonable rates and charges. — 1. Whenever the division of motor carrier and railroad safety shall be of the opinion, after a hearing had upon its own motion or upon complaint, that the rates, fares or charges demanded, exacted, charged or collected by any motor carrier for the transportation of persons or household goods within the state, or that the regulations or practices of such motor carrier affecting such rates are unjust, unreasonable, unjustly discriminatory or unduly preferential, or in any wise in violation of any provisions of law, or that the maximum rates, fares or charges, chargeable by any such motor carrier are insufficient to yield reasonable compensation for the service rendered, and are unjust and unreasonable, the division shall, with due regard, among other things, to a reasonable average return upon the value of the household goods actually used in the public service and to the necessity of making reservation out of income for surplus and contingencies, determine the just and reasonable rates, fares and charges to be thereafter observed and in force as the maximum to be charged for the service to be performed, notwithstanding that a higher rate, fare or charge has been heretofore authorized by statute, and shall fix the same by order to be served upon all motor carriers by whom such rates, fares and charges are thereafter to be observed.

2. Whenever the division shall be of the opinion, after a hearing had upon its own motion or upon complaint, that the rates, fares or charges demanded, exacted, charged or collected by any motor carrier for excursion, school or family commutation, commutation passenger tickets, half-fare tickets for the transportation of children under twelve years of age, or any other form of reduced rate tickets for the transportation of persons within the state, or joint interchangeable mileage tickets, with special privileges as to the amount of free baggage that may be carried under mileage tickets of one thousand miles or more within the state, or that the regulations or practices of such motor carrier affecting such rates are unjust, unreasonable, unjustly discriminatory or unduly preferential, or in any wise in violation of any provision of law, or that the maximum rates, fares or charges collected or charged for any of such forms of reduced fare passenger transportation tickets by any such motor carrier are insufficient to yield reasonable compensation for the service rendered, and are unjust and unreasonable the division shall, with due regard, among other things, to a reasonable average return upon the value of the household goods actually used in the public service and to the necessity of making reservation out of income for surplus and contingencies, determine the just and reasonable rates, fares and charges to be thereafter observed and enforced as the maximum to be charged for such mileage, excursion, school or family commutation, half-fare or any other form of reduced fare tickets for the transportation of persons, or joint interchangeable mileage tickets with special privileges as aforesaid, and shall order the sale and use thereof to be restored, of any of the kinds of tickets herein specified or any other form of reduced rate ticket for the transportation of persons within the state and shall determine and prescribe the reasonable and just rates, fares and charges to be thereafter observed and enforced as the maximum to be charged for any such form of ticket or tickets for the transportation of persons within this state, all of which laws fixing such rates, fares and charges or requiring the restoration of, sale and use of any of such forms of ticket or tickets, shall be by order to be served upon all motor carriers by whom such rates, fares and charges or restoration of, sale or use of, such ticket or tickets are thereafter to be observed.

3. Whenever the division shall be of the opinion, after a hearing had upon its own motion or upon complaint, that the regulations, practices, equipment, appliances or service of any such motor carrier in respect to transportation of persons or household goods within this state are unjust, unreasonable, unsafe, improper or inadequate, the division shall determine the just, reasonable, safe, adequate and proper regulations, practices, equipment, appliances and service thereafter to be in force, to be observed and to be used in such transportation of persons and household goods and so fix and prescribe the same by order to be served upon every motor carrier to be bound thereby; and thereafter it shall be the duty of every motor carrier to observe and obey each and every requirement of every such order so served upon it, and to do everything necessary or proper in order to secure absolute compliance with and observance of every such order by all of its officers, agents and employees.

4. The division shall have power to require, by order, any two or more motor carriers, whose lines, owned, operated, controlled or leased, form a continuous or connecting line of transportation by transfer of household goods or passengers at connecting points, to establish through rates and joint rates, fares and charges for the transportation of passengers and household goods within the state as the division may, by its order, designate; and in case such through rates, and joint rates be not established by the motor carriers named in any such order within the time therein specified, the division shall establish just and reasonable rates, fares and charges, to be charged for such through transportation, and declare the portions thereof to which each motor carrier affected thereby shall be entitled and the manner in which the same shall be paid and secured; and the division shall also have power in the same proceeding, or in a separate proceeding involving any rates, fares or charges, to prescribe joint rates and fares and charges as the maximum to be exacted for the transportation by them of passengers and household goods within the state, and to require such motor carriers affected thereby to make within a specified time an agreement between them as to the portion of such joint rates, fares or charges to which each of them shall be entitled; and in case such agreement be not so made within the time so specified the division may declare by supplemental order the portion thereof to which each motor carrier affected thereby shall be entitled and the manner in which the same shall be paid and secured; such supplemental order shall take effect as part of the original order from the time such supplemental order shall become effective.

(RSMo 1939 § 5623, A.L. 1996 S.B. 780)

Prior revisions: 1929 § 5167; 1919 § 10456



Section 387.200 Power of division of motor carrier and railroad safety to suspend rates.

Effective 28 Aug 1996

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

387.200. Power of division of motor carrier and railroad safety to suspend rates. — Whenever there shall be filed with the division of motor carrier and railroad safety by any motor carrier any schedule stating a new individual or joint rate, fare or charge, or any new individual or joint classification, or any new individual or joint regulation or practice affecting any rate, fare or charge, the division shall have, and it is hereby given, authority, either upon complaint or upon its own initiative without complaint at once, and if it so orders without answer or other formal pleading by the interested carrier or carriers, but upon reasonable notice, to enter upon a hearing, concerning the propriety of such rate, fare, charge, classification, regulation or practice; and pending such hearing and the decision thereon the division, upon filing with such schedule and delivering to the carrier or carriers affected thereby a statement in writing of its reasons for such suspension, may suspend the operation of such schedule and defer the use of such rate, fare, charge, classification, regulation or practice, but not for a longer period than one hundred and twenty days beyond the time when such rate, fare, charge, classification, regulation or practice, would otherwise go into effect; and after full hearing, whether completed before or after the rate, fare, charge, classification, regulation or practice goes into effect, the division may make such order in reference to such rate, fare, charge, classification, regulation or practice as would be proper in a proceeding initiated after the rate, fare, charge, classification, regulation or practice had become effective; provided, that if any such hearing cannot be concluded within the period of suspension, as stated in this section*, the division may, in its discretion, extend the time of suspension for a further period not exceeding six months. At any hearing involving a rate increased or a rate sought to be increased after August 28, 1996, the burden of proof to show that the increased rate or proposed increased rate is just and reasonable shall be upon the motor carrier, and the division shall give to the hearing and decision of such questions preference over all other questions pending before it and decide the same as speedily as possible.

(RSMo 1939 § 5625, A.L. 1996 S.B. 780)

Prior revisions: 1929 § 5169; 1919 § 10457

*Words "as above stated" appear in original rolls.



Section 387.205 Standard commercial units of service, determination by division.

Effective 28 Aug 1996

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

387.205. Standard commercial units of service, determination by division. — The division shall ascertain, determine and fix for each motor carrier of passengers or household goods suitable and convenient standard commercial units of service, product or commodity, which units shall be lawful units for the purposes of this chapter.

(L. 1996 S.B. 780)



Section 387.207 Authority of division to fix rates, tolls, charges and schedules.

Effective 28 Aug 2012

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

387.207. Authority of division to fix rates, tolls, charges and schedules. — 1. All rates, tolls, charges, schedules and joint rates fixed by the state highways and transportation commission with reference to the transportation of passengers by motor carrier shall be in force and shall be prima facie lawful, and all regulations, practices and services prescribed by the commission shall be in force and shall be prima facie lawful and reasonable until found otherwise in a suit brought for that purpose pursuant to the provisions of this chapter.

2. All rates, tolls, charges, schedules, and joint rates published in accordance with subsection 3 of section 387.050 with reference to the transportation of household goods by motor carrier shall be in force and shall be prima facie lawful, and all regulations, practices and services prescribed by the state highways and transportation commission shall be in force and shall be prima facie lawful and reasonable until found otherwise in a suit brought for that purpose under and pursuant to the provisions of this chapter.

(L. 1996 S.B. 780, A.L. 2012 H.B. 1402 merged with S.B. 470)



Section 387.210 Power of division of motor carrier and railroad safety to order repairs or changes on facilities, property and equipment.

Effective 28 Aug 1996

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

387.210. Power of division of motor carrier and railroad safety to order repairs or changes on facilities, property and equipment. — 1. If in the judgment of the division of motor carrier and railroad safety, additional terminals or terminal facilities, stations or any other property, construction, apparatus, equipment, facilities or device for use by any motor carrier in connection with the transportation of passengers or household goods ought reasonably to be provided, or any repairs or improvements to or changes in any thereof in use ought reasonably to be made, or any additions or changes in construction should reasonably be made thereto in order to promote the security or convenience of the public or employees, or in order to secure adequate service or facilities for the transportation of passengers or property, the division shall, after a hearing, either on its own motion or after complaint, make and serve an order directing such repairs, improvements, changes or additions to be made within a reasonable time and in a manner to be specified therein, and every motor carrier is hereby required and directed to make all repairs, improvements, changes and additions required of it by any order of the division served upon it.

2. If any repairs, improvements, changes or additions which the division has determined to order require joint action by two or more of said corporations, the division shall, before entry and service of order, notify the said corporations that such repairs, improvements, changes or additions will be required and that the same shall be made at their joint cost, and thereupon the said corporations shall have thirty days or such longer time as the division may grant within which to agree upon the part or division of cost of such repairs, improvements, changes or additions which each shall bear. If at the expiration of such time such corporations shall fail to file with the division a statement that an agreement has been made for a division or apportionment of such repairs, improvements, changes or additions, the division shall have authority, after further hearing, to fix in its order the proportion of such cost or expense to be borne by each corporation and the manner in which the same shall be paid and secured.

(RSMo 1939 § 5626, A.L. 1996 S.B. 780)

Prior revisions: 1929 § 5170; 1919 § 10458

CROSS REFERENCE:

Railroad regulation, cities of third and fourth classes, 77.200



Section 387.240 Right to issue stocks, bonds and notes is subject to regulation by state.

Effective 28 Aug 1996

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

387.240. Right to issue stocks, bonds and notes is subject to regulation by state. — The power of motor carriers to issue stocks, and bonds, notes and other evidences of indebtedness and to create liens upon their property situated in this state is a special privilege, the right of supervision, regulation, restriction, and control of which is and shall continue to be vested in the state, and such power shall be exercised as provided by law and under such rules and regulations as the division of motor carrier and railroad safety may prescribe.

(RSMo 1939 § 5631, A.L. 1996 S.B. 780)

Prior revisions: 1929 § 5175; 1919 § 10463



Section 387.270 Common carriers may issue stocks, bonds or other forms of indebtedness, when — approval of the division of motor carrier and railroad safety.

Effective 28 Aug 1996

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

387.270. Common carriers may issue stocks, bonds or other forms of indebtedness, when — approval of the division of motor carrier and railroad safety. — 1. A motor carrier organized or existing, or hereafter incorporated, under or by virtue of the laws of the state of Missouri, may issue stocks, bonds, notes or other evidences of indebtedness payable at periods of more than twelve months after the date thereof, when necessary for the acquisition of property, the construction, completion, extension or improvement of its facilities, or for the improvement or maintenance of its service, or for the discharge or lawful refunding of its obligations, or for the reimbursement of moneys actually expended from income, or from any other moneys in the treasury of the corporation not secured by or obtained from the issue of stocks, bonds, notes or other evidence of indebtedness of such corporation, within five years next prior to the filing of an application with the division of motor carrier and railroad safety for the required authorization, for any of the aforesaid purposes except maintenance of service and except replacements in cases where the applicant shall have kept its accounts and vouchers of such expenditure in such manner as to enable the division to ascertain the amount of moneys so expended and the purposes for which such expenditure was made; provided, and not otherwise, that there shall have been secured from the division an order authorizing such issue, and the amount thereof, and stating the purposes to which the issue or proceeds thereof are to be applied, and that, in the opinion of the division, the money, property or labor to be procured or paid for by the issue of such stocks, bonds, notes or other evidence of indebtedness is or has been reasonably required for the purposes specified in the order, and that except as otherwise permitted in the order in the case of bonds, notes and other evidence of indebtedness, such purposes are not, in whole or in part, reasonably chargeable to operating expenses or to income.

2. For the purpose of enabling it to determine whether it should issue such an order, the division shall make such inquiry or investigation, hold such hearings and examine such witnesses, books, papers, documents or contracts as it may deem of importance in enabling it to reach a determination. Such corporation shall not without the consent of the division apply said issue or any proceeds thereof to any purpose not specified in such order.

3. Such motor carrier may issue notes, for proper corporate purposes and not in violation of any provision of this chapter, or any other law, payable at periods of not more than twelve months without such consent, but no such notes shall, in whole or in part, directly or indirectly, be refunded, by any issue of stock or bonds or by any evidence of indebtedness running for more than twelve months without the consent of the division; provided, however, that the division shall have no power to authorize the capitalization of any franchise to be a corporation or to authorize the capitalization of any franchise or the right to own, operate or enjoy any franchise whatsoever in excess of the amount (exclusive of any tax or annual charge) actually paid to the state or to a political subdivision thereof as the consideration for the grant of such franchise or right; nor shall the capital stock of a corporation formed by the merger or consolidation of two or more other corporations, exceed the sum of the capital stock of the corporation so consolidated, at the par value thereof, or such sum and any additional sum actually paid in cash; nor shall any contract for consolidation or lease be capitalized in the stock of any corporation whatever; nor shall any corporation hereafter issue any bonds against or as a lien upon any contract for consolidation or merger.

(RSMo 1939 § 5634, A. 1949 H.B. 2100, A.L. 1996 S.B. 780)

Prior revisions: 1929 § 5178; 1919 § 10466



Section 387.280 Certificate of division of motor carrier and railroad safety to be recorded — stock dividends prohibited.

Effective 28 Aug 1996

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

387.280. Certificate of division of motor carrier and railroad safety to be recorded — stock dividends prohibited. — 1. No motor carrier governed by the provisions of this chapter shall issue any stock, bonds, notes or other evidence of indebtedness, for money, property or services, either directly or indirectly, nor shall it receive any money, property or services in payment of the same, either directly or indirectly, until there shall have been recorded upon the books of such corporation or person the certificate of the division of motor carrier and railroad safety herein provided for.

2. No motor carrier governed by the provisions of this chapter shall declare any stock, bond or scrip dividend or divide the proceeds of the same of any stock, bond or scrip among its stockholders unless authorized by the division so to do.

(RSMo 1939 § 5635, A.L. 1996 S.B. 780)

Prior revisions: 1929 § 5179; 1919 § 10467



Section 387.290 Power of division of motor carrier and railroad safety to require account of disposition of proceeds of sales of stock, bonds — if issued without authority, void — penalties and forfeitures — state not liable.

Effective 28 Aug 1996

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

387.290. Power of division of motor carrier and railroad safety to require account of disposition of proceeds of sales of stock, bonds — if issued without authority, void — penalties and forfeitures — state not liable. — 1. The division of motor carrier and railroad safety shall have the power to require motor carriers to account for the disposition of the proceeds of all sales of stocks, bonds, notes and other evidences of indebtedness in such form and detail as it may deem advisable and to establish such rules and regulations as it may deem reasonable and necessary to insure the disposition of such proceeds for the purpose or purposes specified in its order.

2. All stock, and every bond, note or evidence of indebtedness, of a motor carrier issued without an order of the division authorizing the same then in effect shall be void, and likewise all stock, and every bond, note or other evidence of indebtedness, of a motor carrier issued with the authorization of the division, but not conforming in its provisions to the provisions, if any, which it is required by the order of authorization of the division to contain, shall be void; but no failure in any other respect to comply with the terms or conditions of the order of authorization of the division shall render void any stock, or any bond, note or other evidence of indebtedness, except as to a corporation or person taking the same otherwise than in good faith and for value and without actual notice.

3. Every motor carrier, which directly or indirectly issues or causes to be issued, any stock or stock certificates, or bond, note or other evidence of indebtedness, in nonconformity with the order of the division authorizing the same, or contrary to the provisions of this chapter, or of the constitution of the state, or which applies the proceeds from the sale thereof, or any part thereof, to any purpose other than the purpose or purposes specified in the division's order, as herein provided, or to any purpose specified in the division's order in excess of the amount in said order authorized for such purpose, is subject to a penalty of not less than five hundred dollars nor more than twenty thousand dollars for each offense.

4. Every officer, agent or employee of a motor carrier, and every other person who knowingly authorizes, directs, aids in, issues or executes, or causes to be issued or executed, any stock, or bond, note or other evidence of indebtedness, in nonconformity with the order of the division authorizing the same, or contrary to the provisions of this chapter, or of the constitution of this state, or who, in any proceeding before the division, knowingly makes any false statement or representation, or with knowledge of its falsity files or causes to be filed with the division any false statement or representation which said statement or representation so made, filed or caused to be filed may tend in any way to influence the division to make an order authorizing the issue of any stock, or any bond, note or other evidence of indebtedness, or which results in procuring from the division the making of any such order, or who, with knowledge that any false statement or representation was made to the division in any proceeding, tending in any way to influence the division to make such order, issues or executes or negotiates, or causes to be issued, executed or negotiated any such stock, or bond, note or other evidence of indebtedness, or who directly or indirectly, knowingly applies, or causes or assists to be applied the proceeds or any part thereof, from the sale of any stock, or bond, note or other evidence of indebtedness, to any purpose not specified in the division's order, or to any purpose specified in the division's order in excess of the amount authorized for such purpose, or who, with knowledge that any stock, or bond, note or other evidence of indebtedness, has been issued or executed in violation of any of the provisions of this chapter, negotiates, or causes the same to be negotiated, shall be deemed guilty of a felony, and upon conviction, shall be punished by a fine of not less than one thousand dollars nor more than five thousand dollars, or by imprisonment for not less than two years nor more than five years, or by both such fine and imprisonment.

5. No provision of this chapter, and no deed or act done or performed under or in connection therewith, shall be held or construed to obligate the state of Missouri to pay or guarantee, in any manner whatsoever, any stock, or bond, note or other evidence of indebtedness, authorized, issued or executed under the provisions of this chapter.

6. All stocks, and every bond, note or other evidence of indebtedness issued by any motor carrier after this chapter takes effect, upon the authority of any articles of incorporation or amendments thereto or vote of the stockholders or directors filed, taken or had, or other proceedings taken or had, previous to the taking effect of this chapter, shall be void, unless an order of the division authorizing the issue of such stock, or bonds, notes, or other evidences of indebtedness shall have been obtained from the division prior to such issue. The division may by its order impose such condition or conditions as it may deem reasonable and necessary.

(RSMo 1939 § 5636, A.L. 1996 S.B. 780)

Prior revisions: 1929 § 5180; 1919 § 10468



Section 387.300 Power of division of motor carrier and railroad safety to ascertain valuation of common carriers — hearings.

Effective 28 Aug 1996

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

387.300. Power of division of motor carrier and railroad safety to ascertain valuation of common carriers — hearings. — 1. The division of motor carrier and railroad safety shall have the power to ascertain the value of the property of every motor carrier in this state and every fact which in its judgment may or does have any bearing on such value. The division shall have power to make revaluations from time to time and to ascertain all new construction, extensions and additions to the property of every motor carrier.

2. For the purpose of ascertaining the matters and things specified in this section concerning the value of the property of motor carriers the division may cause a hearing or hearings to be held at such time or times or place or places as the division may designate. Before any hearing is had, the division shall give the motor carrier affected thereby at least thirty days' written notice, specifying the time and place of such hearing, and such notice shall be sufficient to authorize the division to inquire into the matters designated in this section, but this provision shall not prevent the division from making any preliminary examination or investigation into the matters herein referred to, or from inquiring into such matters in any other investigation or hearing. All motor carriers affected shall be entitled to be heard and to introduce evidence at such hearing or hearings. The division is empowered to resort to any other source of information available which information shall be offered in evidence on such hearing. The evidence introduced at such a hearing or at such hearings shall be reduced to writing and certified under the seal of the division.

3. The division shall make and file its findings of fact in writing upon all matters concerning which evidence shall have been introduced before it which in its judgment have bearing on the value of the property of the motor carrier affected. Such findings shall be subject to review by any circuit court of this state in the same manner and within the same time as other orders and decisions of the division. The findings of the division so made and filed, when properly certified under the seal of the division, shall be admissible in evidence in any action, proceeding or hearing before the division or any court in which the division, the state or any officer, department or institution thereof, or any county, city, municipality or other body politic and the motor carrier affected may be interested, whether arising under the provisions of this chapter or otherwise, and such findings when so introduced shall be conclusive evidence of the acts therein stated as of the date therein stated under conditions then existing, and such facts can only be controverted by showing a subsequent change in conditions bearing upon the facts therein determined.

4. The division may from time to time cause further hearings and investigations to be had for the purpose of making revaluations or ascertaining the value of any betterments, improvements, additions or extensions made by any motor carrier subsequent to any prior hearing or investigation, and may examine into all matters which may change, modify or affect any findings of fact previously made, and may at such time make findings of fact supplementary to those theretofore made. Such hearings shall be had upon the same notice and be conducted in the same manner, and the findings so made shall have the same force and effect as is provided herein for such original notice, hearing and findings; provided, that such findings made at such supplemental hearings or investigations shall be considered in connection with and as a part of the original findings except insofar as such supplemental findings shall change or modify the findings made at the original hearing or investigation.

(RSMo 1939 § 5637, A.L. 1996 S.B. 780)

Prior revisions: 1929 § 5181; 1919 § 10469



Section 387.310 Uniform system of accounts — access to accounts — penalty for divulging information.

Effective 28 Aug 1996

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

387.310. Uniform system of accounts — access to accounts — penalty for divulging information. — 1. The division of motor carrier and railroad safety may, whenever it deems advisable, establish a system of accounts to be used by motor carriers which are subject to its supervision, or may classify the said corporations and other carriers and prescribe a system of accounts for each class, and may prescribe the manner in which such accounts shall be kept. It may also, in its discretion, prescribe the forms of accounts, records and memoranda to be kept by such corporations, including the accounts, records and memoranda of the movement of traffic, as well as the receipts and expenditures of moneys. Notice of alterations by the division in the required method or form of keeping a system of accounts shall be given to such persons or corporations by the division at least six months before the same are to take effect.

2. The division shall at all times have access to all accounts, records and memoranda kept by motor carriers, and may designate any of its officers or employees, who shall thereupon have authority under the order of the division to inspect and examine any and all accounts, records and memoranda kept by such corporations.

3. The division may, after hearing, prescribe by order the accounts in which particular outlays and receipts shall be entered, charged or credited. Whenever the division has prescribed the form of accounts, records and memoranda to be kept by such corporations it shall be unlawful for them to keep any other accounts, records or memoranda than those so prescribed, or those prescribed by or under the authority of the United States.

4. Any employee or agent of the division who divulges any fact or information which may come to the employee's or agent's knowledge during the course of any such inspection or examination except insofar as the employee or agent may be directed by the division or by a court, or authorized by law, shall be guilty of a misdemeanor.

(RSMo 1939 § 5629, A.L. 1996 S.B. 780)

Prior revisions: 1929 § 5173; 1919 § 10461



Section 387.320 Power of division of motor carrier and railroad safety to require depreciation account of motor carriers.

Effective 28 Aug 1996

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

387.320. Power of division of motor carrier and railroad safety to require depreciation account of motor carriers. — The division of motor carrier and railroad safety shall have power, after hearing, to require any or all motor carriers to carry a proper and adequate depreciation account in accordance with such rules, regulations and forms of account as the division may prescribe. The division may, from time to time, ascertain and determine and by order fix the proper and adequate rates of depreciation of the several classes of property of such corporation, person or public utility. Each motor carrier shall conform its depreciation accounts to the rates so ascertained, determined and fixed, and shall set aside the moneys so provided for out of earnings and carry the same in a depreciation fund and expend such fund only for such purposes and under such rules and regulations, both as to original expenditure and subsequent replacement as the division may prescribe. The income from investments of moneys in such fund shall likewise be carried in such fund.

(RSMo 1939 § 5638, A.L. 1996 S.B. 780)

Prior revisions: 1929 § 5182; 1919 § 10470



Section 387.340 Reorganizations.

Effective 28 Aug 1996

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

387.340. Reorganizations. — Reorganizations of motor carriers shall be subject to the supervision and control of the division of motor carrier and railroad safety and no such reorganization shall be had without the authorization of the division. Upon all such reorganizations the amount of capitalization, including therein all stocks and bonds and other evidence of indebtedness, shall be such as is authorized by the division which, in making its determination, shall not exceed the fair value of the property involved, taking into consideration its original cost of construction, duplication costs, present condition, earning power at reasonable rates and all other relevant matters and any additional sum or sums as shall be actually paid in cash; provided, however, that the division may make due allowance for discount of bonds. Any reorganization agreement before it becomes effective shall be amended so that the amount of capitalization shall conform to the amount authorized by the division. The division may by its order impose such condition or conditions as it may deem reasonable and necessary.

(RSMo 1939 § 5639, A.L. 1996 S.B. 780)

Prior revisions: 1929 § 5183; 1919 § 10471



Section 387.355 Rate orders vacated for transportation of household goods in intrastate commerce, when, limitation.

Effective 28 Aug 2012

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

387.355. Rate orders vacated for transportation of household goods in intrastate commerce, when, limitation. — On August 28, 2012, all rate orders issued by the state highways and transportation commission or its predecessors affecting the transportation of household goods by common carriers in intrastate commerce, pursuant to the authority of any of the provisions in this chapter or chapter 390, shall be vacated and set aside, but only to the extent that those rate orders require or prescribe any minimum rates, maximum rates, or minimum-and-maximum rates for the transportation of household goods by common carriers in intrastate commerce. This section shall not vacate or set aside any other requirements or provisions contained in those rate orders.

(L. 2012 H.B. 1402 merged with S.B. 470)



Section 387.400 Definitions.

Effective 28 Aug 2017

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

387.400. Definitions. — As used in sections 387.400 to 387.440, the following terms mean:

(1) “Department”, the Missouri department of revenue;

(2) “Digital network”, any online-enabled technology application, website, or system offered or utilized by a transportation network company that enables the prearrangement of rides with transportation network company drivers;

(3) “Prearranged ride”, the provision of transportation by a TNC driver to a rider, beginning when a TNC driver accepts a ride requested by a rider through a digital network controlled by a transportation network company, continuing while the TNC driver transports a requesting rider, and ending when the last requesting rider departs from the TNC vehicle. A prearranged ride shall not include:

(a) Transportation provided using a taxi, limousine, or other for-hire vehicle under chapter 390; or

(b) A shared-expense carpool or vanpool arrangement or service;

(4) “Transportation network company” or “TNC”, a corporation, partnership, sole proprietorship, or other entity that is licensed pursuant to sections 387.400 to 387.440 and operating in the state of Missouri, that uses a digital network to connect TNC riders to TNC drivers who provide prearranged rides. A TNC shall not be deemed to own, control, direct, operate, or manage the TNC vehicles or TNC drivers that connect to its digital network, except where agreed to by written contract;

(5) “Transportation network company (TNC) driver” or “driver”, an individual who:

(a) Receives connections to potential riders from a transportation network company in exchange for payment of a fee to the transportation network company; and

(b) Uses a TNC vehicle to offer or provide a prearranged ride to riders upon connection through a digital network controlled by a transportation network company in return for compensation;

(6) “Transportation network company (TNC) rider” or “rider”, an individual or persons who use a TNC’s digital network to connect with a TNC driver who provides prearranged rides to the rider in the TNC driver’s TNC vehicle between points chosen by the rider;

(7) “Transportation network company (TNC) vehicle” or “TNC vehicle”, a vehicle that is used by a transportation network company driver and is:

(a) Owned, leased, or otherwise authorized for use by the TNC driver; and

(b) Not a taxicab, limousine, or for-hire vehicle under chapter 390.

(L. 2017 H.B. 130)



Section 387.402 TNC drivers, what not considered — vehicle registration as for-hire vehicle.

Effective 28 Aug 2017

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

387.402. TNC drivers, what not considered — vehicle registration as for-hire vehicle. — Notwithstanding any other provision of law, TNCs and TNC drivers shall not be considered common carriers, contract carriers, or motor carriers, as defined in section 390.020, a taxicab, as defined in section 390.020, a taxicab service or association, or a for-hire vehicle service. A TNC driver shall not be required to register the vehicle such driver uses to provide prearranged rides as a commercial or for-hire vehicle.

(L. 2017 H.B. 130)



Section 387.404 Licensure, requirements.

Effective 28 Aug 2017

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

387.404. Licensure, requirements. — 1. Beginning on August 28, 2017, a person shall not operate a TNC in the state of Missouri without first having obtained a license from the department.

2. The department shall issue a license to each applicant who:

(1) Meets the requirements for a TNC set forth in sections 387.400 to 387.440; and

(2) Pays an annual license fee of five thousand dollars to the department. This annual fee shall cover all transportation network company drivers affiliated with the transportation network company, and no per-driver or per-vehicle fee shall be assessed.

(L. 2017 H.B. 130)



Section 387.406 Service of process, agent required.

Effective 28 Aug 2017

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

387.406. Service of process, agent required. — A TNC shall maintain an agent for service of process in the state of Missouri.

(L. 2017 H.B. 130)



Section 387.407 Compliance with statutory requirements.

Effective 28 Aug 2017

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

387.407. Compliance with statutory requirements. — TNCs and TNC drivers shall comply with the provisions of sections 379.1700 to 379.1708.

(L. 2017 H.B. 130)



Section 387.408 Fare may be charged, required disclosures.

Effective 28 Aug 2017

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

387.408. Fare may be charged, required disclosures. — On behalf of a TNC driver, a TNC may charge a fare for the services provided to riders; provided that, if a fare is collected from a rider, the TNC shall disclose to the rider the fare, or fare structure on its website or on its digital network. If the fare is based on actual time and distance traveled, the TNC on its website shall also provide riders with the applicable time and distance rates being charged and the option to receive an estimated fare before the rider enters the TNC vehicle.

(L. 2017 H.B. 130)



Section 387.410 Digital network, picture of driver and license plate number to be displayed.

Effective 28 Aug 2017

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

387.410. Digital network, picture of driver and license plate number to be displayed. — The TNC’s digital network shall display a picture of the TNC driver and the license plate number of the motor vehicle utilized for providing the prearranged ride before the rider enters the TNC driver’s vehicle.

(L. 2017 H.B. 130)



Section 387.412 Electronic receipts, requirements.

Effective 28 Aug 2017

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

387.412. Electronic receipts, requirements. — Within a reasonable period of time following the completion of a trip, a TNC shall transmit an electronic receipt to the TNC rider on behalf of the TNC driver that lists:

(1) The origin and destination of the trip;

(2) The total time and distance of the trip, if the fare is based on actual time and distance traveled; and

(3) The total fare paid, if any.

(L. 2017 H.B. 130)



Section 387.414 TNC drivers to be independent contractors, not employees, when.

Effective 28 Aug 2017

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

387.414. TNC drivers to be independent contractors, not employees, when. — Except as provided in section 387.433, all TNC drivers shall be independent contractors and not employees of the TNC if all of the following conditions are met:

(1) The TNC does not prescribe specific hours during which a TNC driver must be logged into the TNC’s digital network;

(2) The TNC imposes no restrictions on the TNC driver’s ability to utilize digital networks from other TNCs;

(3) The TNC does not restrict a TNC driver from engaging in any other occupation or business; and

(4) The TNC and TNC driver agree in writing that the driver is an independent contractor with respect to the TNC.

(L. 2017 H.B. 130)



Section 387.416 Driver not agent of TNC, exception.

Effective 28 Aug 2017

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

387.416. Driver not agent of TNC, exception. — Except when agreed to by written contract, a transportation network company driver is not an agent of a transportation network company.

(L. 2017 H.B. 130)



Section 387.418 Zero-tolerance intoxicating substance policy required — notice — violation, suspension — record keeping.

Effective 28 Aug 2017

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

387.418. Zero-tolerance intoxicating substance policy required — notice — violation, suspension — record keeping. — 1. A transportation network company shall implement a zero-tolerance intoxicating substance policy for transportation network company drivers that disallows any amount of intoxication of the transportation network company driver while providing transportation network services. The TNC shall provide notice of the zero-tolerance policy on its website, as well as procedures to report a complaint about a driver with whom a rider was matched and whom the rider reasonably suspects was under the influence of drugs or alcohol during the course of the trip.

2. Upon receipt of such rider complaint alleging a violation of the zero-tolerance policy, the TNC shall suspend such TNC driver’s ability to accept trip requests through the TNC’s digital network as soon as possible, and shall conduct an investigation into the reported incident. The suspension shall last the duration of the investigation.

3. The TNC shall maintain records relevant to the enforcement of this requirement for a period of at least two years from the date that a rider complaint is received by the TNC.

(L. 2017 H.B. 130)



Section 387.419 Motor vehicle insurance, inclusion of TNC as a loss payee.

Effective 28 Aug 2017

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

387.419. Motor vehicle insurance, inclusion of TNC as a loss payee. — A TNC shall, prior to providing a TNC driver with access to the TNC’s digital network, notify such driver that he or she may have a contractual obligation to include the TNC as a loss payee on the driver’s motor vehicle insurance policy required to be carried under chapter 303. The TNC driver, once notified, shall take any steps necessary to satisfy the requirements of such driver’s insurance contract.

(L. 2017 H.B. 130)



Section 387.420 Registration — criminal background checks — driver disqualifications — other licenses not required.

Effective 28 Aug 2017

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

387.420. Registration — criminal background checks — driver disqualifications — other licenses not required. — 1. Before allowing an individual to accept trip requests through a TNC’s digital network, the TNC shall:

(1) Require the individual to register with the TNC by submitting information regarding his or her address, age, driver’s license, motor vehicle registration, automobile liability insurance, and other information required by the TNC;

(2) Conduct, or have a third party conduct, a local and national criminal background check for each applicant that shall include:

(a) Multistate/multijurisdiction criminal records locator or other similar commercial nationwide database with validation, also known as a primary source search; and

(b) United States Department of Justice National Sex Offender public website; and

(c) Obtain and review, or have a third party obtain and review, a driving history research report for such individual.

2. The TNC shall not permit an individual to act as a TNC driver on its digital network who:

(1) Has had more than three moving violations in the prior three-year period, or one violation in the prior three-year period resulting in assessment of six or more points pursuant to section 302.302, including but not limited to driving on a suspended or revoked license;

(2) Has been convicted, within the past five years, of a first violation of section 577.010 or 577.012, a violation of section 304.012, or resisting or interfering with arrest where the conviction results in a class A misdemeanor;

(3) Has been convicted, within the past seven years, of a second or subsequent violation of section 577.010 or 577.012, fraud, a sexual offense, resisting or interfering with arrest where the conviction results in a class E felony, use of a motor vehicle to commit a felony, an offense involving property damage, theft, an act of violence, or an act of terror;

(4) Is a match in the United States Department of Justice National Sex Offender public website;

(5) Does not possess a valid driver’s license;

(6) Does not possess proof of registration for the motor vehicle or vehicles used to provide prearranged rides;

(7) Does not possess proof of automobile liability insurance for the motor vehicle or vehicles used to provide prearranged rides; or

(8) Is not at least nineteen years of age.

3. A TNC driver who is qualified to accept trip requests through a TNC’s digital network pursuant to this section shall not be required to obtain any other state or local license or permit to provide prearranged rides.

(L. 2017 H.B. 130)



Section 387.422 Compliance with inspection requirements.

Effective 28 Aug 2017

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

387.422. Compliance with inspection requirements. — A TNC shall not allow a TNC driver to accept trip requests through the TNC’s digital network unless any motor vehicle or vehicles that a TNC driver will use to provide prearranged rides meets the inspection requirements of section 307.350.

(L. 2017 H.B. 130)



Section 387.424 Street hails, acceptance of prohibited.

Effective 28 Aug 2017

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

387.424. Street hails, acceptance of prohibited. — A TNC driver shall not solicit or accept street hails.

(L. 2017 H.B. 130)



Section 387.425 Privacy policy required, contents.

Effective 28 Aug 2017

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

387.425. Privacy policy required, contents. — All TNCs shall adopt a privacy policy to protect the personal identifying information of TNC riders. The privacy policy shall:

(1) Include provisions regarding the disclosure of personal identifying information learned through a complaint or during the course of an investigation;

(2) Be consistent with all applicable state and federal laws; and

(3) Be submitted to the department as part of the application for a license.

(L. 2017 H.B. 130)



Section 387.426 Nondiscrimination policy required — accommodation of service animals — no additional charges for persons with disabilities.

Effective 28 Aug 2017

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

387.426. Nondiscrimination policy required — accommodation of service animals — no additional charges for persons with disabilities. — 1. A TNC shall adopt a policy of nondiscrimination with respect to riders and potential riders and notify TNC drivers of such policy.

2. TNC drivers shall comply with all applicable laws regarding nondiscrimination against riders or potential riders.

3. TNC drivers shall comply with all applicable laws relating to accommodation of service animals.

4. A TNC shall not impose additional charges for providing services to persons with physical disabilities because of those disabilities.

(L. 2017 H.B. 130)



Section 387.427 Compliance with state and federal constitutional nondiscrimination provisions.

Effective 28 Aug 2017

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

387.427. Compliance with state and federal constitutional nondiscrimination provisions. — No TNC may discriminate against a TNC driver in a way prohibited by the Missouri Constitution or the Constitution of the United States.

(L. 2017 H.B. 130)



Section 387.428 Customer records.

Effective 28 Aug 2017

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

387.428. Customer records. — A TNC shall maintain the following customer records:

(1) Individual trip records of riders for at least one year from the date each trip was provided; and

(2) Individual records of TNC drivers at least until the one-year anniversary of the date on which a TNC driver’s relationship with the TNC has ended.

(L. 2017 H.B. 130)



Section 387.430 State preemption on regulation — income and earnings taxes permitted — rules — airports, authorizations and restrictions.

Effective 28 Aug 2017

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

387.430. State preemption on regulation — income and earnings taxes permitted — rules — airports, authorizations and restrictions. — 1. Notwithstanding any other provision of law, TNCs and TNC drivers are governed exclusively by sections 387.400 to 387.440 and any rules promulgated by the department consistent with sections 387.400 to 387.440. No municipality or other local or state entity may impose a tax on, or require a license for, a TNC, a TNC driver, or a vehicle used by a TNC driver where such tax or license relates to providing prearranged rides, or subject a TNC to the municipality or other local or state entity’s rate, entry, operational, or other requirements. Upon the enactment of this section*, any municipality or other local entity’s ordinance or policy that is inconsistent with sections 387.400 to 387.440 shall be void and shall have no force or effect.

2. Nothing in this section shall prohibit an income tax imposed by the state or an earnings tax.

3. The department of revenue may promulgate all necessary rules and regulations for the administration of sections 387.400 to 387.440. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in sections 387.400 to 387.440 shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. Sections 387.400 to 387.440 and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2017, shall be invalid and void.

4. (1) Subject to subdivision (2) of this subsection, nothing in sections 387.400 to 387.440 shall restrict or limit an airport from:

(a) Charging reasonable fees for the use of the airport or its facilities, provided that the fee is not assessed on a per-passenger basis. Nothing in this section shall prohibit an airport from charging reasonable pickup or dropoff fees; or

(b) Establishing operating procedures regarding staging, the dropping-off or picking-up of passengers at the airport, or use of airport facilities.

(2) An airport shall not impose any regulatory or licensing requirement that is additional to or inconsistent with the requirements described in sections 387.400 to 387.440, including requirements for background checks or trade dress. A TNC shall enter into an agreement with, or otherwise obtain authorization from, an airport prior to allowing TNC drivers to pick up passengers at the airport.

(L. 2017 H.B. 130)

*The enactment date of this section is April 24, 2017. The effective date of this section is August 28, 2017.



Section 387.432 TNCs not employers of drivers, exception.

Effective 28 Aug 2017

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

387.432. TNCs not employers of drivers, exception. — Except as described in section 387.433, transportation network companies shall not be considered employers of transportation network company drivers for purposes of chapters 285, 287, 288, and 290, except when agreed to by written contract. If the parties agree to the applicability of one or more of such chapters in a written contract, the transportation network company shall notify the appropriate agency of the election to cover the driver. If the parties subsequently change this election, the transportation network company shall notify the appropriate agency of the change.

(L. 2017 H.B. 130)



Section 387.433 Inapplicability, when.

Effective 28 Aug 2017

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

387.433. Inapplicability, when. — The provisions of sections 387.414 and 387.432 shall not apply to entities described in Section 501(c)(3) of the Internal Revenue Code, state or local government entities, or federally recognized Indian tribes.

(L. 2017 H.B. 130)



Section 387.434 St. Louis regional taxicab district laws inapplicable to TNCs, drivers, and services.

Effective 28 Aug 2017

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

387.434. St. Louis regional taxicab district laws inapplicable to TNCs, drivers, and services. — Notwithstanding any other provision of law, sections 67.1800 to 67.1822 shall not apply to transportation network companies, transportation network drivers, or transportation network services.

(L. 2017 H.B. 130)



Section 387.436 Revocation of driver's ability to accept requests through digital network, when — confidentiality of information.

Effective 28 Aug 2017

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

387.436. Revocation of driver's ability to accept requests through digital network, when — confidentiality of information. — 1. Upon receipt of information that a TNC driver has been convicted of a violation of section 577.010 or 577.012, fraud, a sexual offense, use of a motor vehicle to commit a felony, an offense involving property damage, theft, an act of violence, or an act of terror, or no longer maintains the minimum motor vehicle financial responsibility required to be carried under chapter 303, a TNC shall immediately revoke such driver’s ability to accept trip requests through the TNC’s digital platform, and as soon as practicable, notify the department of the TNC driver’s name, license number, and license plate number.

2. Upon receipt of information that a TNC driver has been involved in a traffic accident or incident that results in serious bodily injury or a fatality, a TNC shall notify the department of the driver’s name, license number, and license plate number.

3. The department shall develop and implement a process to provide any information received under subsections 1 and 2 of this section to all other TNCs licensed in this state.

4. Notwithstanding any other provision of law, any information provided to the department under this section shall be exempt from disclosure under chapter 610.

(L. 2017 H.B. 130)



Section 387.438 License other than Class F not required, when — rulemaking authority.

Effective 28 Aug 2017

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

387.438. License other than Class F not required, when — rulemaking authority. — 1. Notwithstanding any other provision of law, the department shall not require an individual who uses a motor vehicle with a gross vehicle weight that is less than or equal to twelve thousand pounds for the purpose of providing transportation services as a TNC driver or taxicab driver, or for the purpose of providing food delivery services, as defined in subsection 2 of this section, to obtain any license other than a class F license, as described in Missouri code of state regulations section 10-24.200(6).

2. As used in this section, “food delivery services” shall mean the delivery of prepared food, as defined in section 192.081, by an individual, including a fast food restaurant, delicatessen, or other facility that is engaged in the selling of food for consumption off the premises of the facility.

3. The department shall promulgate or amend any regulations of the department necessary to implement this section as soon as practicable after August 28, 2017.

(L. 2017 H.B. 130)



Section 387.439 Prohibited acts — penalty.

Effective 28 Aug 2017

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

387.439. Prohibited acts — penalty. — 1. (1) A TNC shall not deny or manipulate access to its digital network or engage in any deceptive, manipulative, or coordinated practice to evade a law enforcement entity, including by cancelling a ride request by a rider or prospective rider relating to association with a law enforcement entity.

(2) A first violation of this subsection shall be punishable by a fine of fifty thousand dollars. A second violation of this subsection shall be punishable by a fine of one hundred fifty thousand dollars. A third or subsequent violation of this subsection shall be punishable by a fine of three hundred thousand dollars.

2. A TNC shall not produce or operate, or allow to be produced or operated, any digital network or similar technology that falsely displays the number of TNC vehicles available to provide prearranged rides for the purpose of misleading riders or potential riders about the number of TNC vehicles available to provide such rides.

3. A TNC shall not use geographic location or geolocation data of a rider or prospective rider for the purpose of excluding certain areas on the basis of the income, racial, or ethnic composition of such area.

4. A violation of this section shall be punishable by a one-month suspension of the TNC’s license.

(L. 2017 H.B. 130)



Section 387.440 Inspection of TNC for compliance, Kansas City and St. Louis regional taxicab commission, costs — confidentiality of records — fines.

Effective 28 Aug 2017

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

387.440. Inspection of TNC for compliance, Kansas City and St. Louis regional taxicab commission, costs — confidentiality of records — fines. — 1. For the sole purpose of verifying that a TNC is in compliance with the requirements of sections 387.400 to 387.440, and no more than twice per calendar year, any home rule city with more than four hundred thousand inhabitants and located in more than one county, and the regional taxicab commission established pursuant to section 67.1804, shall have the right to inspect a sample of up to ten records that the TNC is required to maintain. The sample shall be chosen from an anonymous list provided by the TNC to an appropriately designated municipal official or to the executive director of the regional taxicab commission, as applicable, and in a manner agreeable to both parties. After selecting the sample of ten unique records from the anonymous list, the TNC shall provide sufficient identifying account details so that the municipal official or executive director can conduct an audit to determine the TNC’s compliance with existing regulations. The audit shall take place at a mutually agreed location in Missouri.

2. Any home rule city with more than four hundred thousand inhabitants and located in more than one county, and the regional taxicab commission, may charge each TNC up to five thousand dollars per year to cover the costs incurred for the review of the records. The amount collected shall not exceed the costs of compliance.

3. In response to a specific complaint alleging criminal allegations against any TNC driver or TNC, any home rule city with more than four hundred thousand inhabitants and located in more than one county, and the regional taxicab commission, is authorized to inspect records held by the TNC that are necessary to investigate and resolve the specific complaint. The TNC and the investigative agency shall endeavor to have the inspection take place at a mutually agreed location in Missouri. Any records furnished may exclude information that would identify specific drivers or riders, unless the identity of a driver or rider is relevant to the complaint.

4. Any records inspected under this section are designated confidential, are not subject to disclosure to a third party without prior written consent of the TNC, and are exempt from disclosure under chapter 610. Nothing in this section shall be construed as limiting the applicability of any other exemptions under chapter 610.

5. Any home rule city with more than four hundred thousand inhabitants and located in more than one county, and the regional taxicab commission, may fine a TNC up to five hundred dollars per violation discovered during this audit for failure to comply with the applicable provisions of sections 387.400 to 387.440. Each TNC shall remit payment of any fine to the department, which shall also have jurisdiction over appeals of such fines. Nothing in this provision shall limit the rights of TNCs to seek redress in a court of law.

(L. 2017 H.B. 130)






Chapter 388 Railroad Corporations

Chapter Cross References



Section 388.010 Railroad corporation defined.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

388.010. Railroad corporation defined. — The term "railroad corporation" contained in this chapter shall be deemed and taken to mean all corporations, companies or individuals now owning or operating, or which may hereafter own or operate, any railroad in this state.

(RSMo 1939 § 5250)

Prior revisions: 1929 § 4812; 1919 § 10001; 1909 § 3214



Section 388.020 Chapter to govern.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

388.020. Chapter to govern. — All existing railroad corporations within this state, and such as may be hereafter chartered or formed, shall, respectively, have and possess all the powers and privileges contained in this chapter; and they shall be subject to all the duties, liabilities and provisions not inconsistent with the provisions of their charter herein contained.

(RSMo 1939 § 5249)

Prior revisions: 1929 § 4811; 1919 § 10000; 1909 § 3213



Section 388.030 Who may form corporation — articles of association — where filed.

Effective 28 Aug 1951

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

388.030. Who may form corporation — articles of association — where filed. — 1. Any number of persons, not less than five, may form a company for the purpose of constructing, maintaining and operating a railroad for public use in the conveyance of persons and property; and for that purpose may make and sign articles of association, in which shall be stated the name of the company, the number of years the same is to continue, the places from and to which the road is to be constructed or maintained or operated, the length of such road, as near as may be, and the name of each county in the state through or into which it is made or intended to be made, the amount of the capital stock of the company, which shall not be less than ten thousand dollars for every mile of standard or broad gauge, nor less than five thousand dollars for every mile of narrow gauge road constructed or proposed to be constructed, and the number of shares of which said capital stock shall consist, and the names and places of residence of the directors of the company, not less than five nor more than twenty-one in number, who shall manage its affairs for the first year, and until others are chosen in their places.

2. Each subscriber to such articles of association shall subscribe thereto his name, place of residence, and the number of shares of stock he agrees to take in said company.

3. On compliance with the provisions of section 388.040, such articles of association may be filed in the office of the secretary of state, who shall endorse thereon the day they are filed, and record the same in a book to be provided by him for that purpose; and thereupon the persons who have so subscribed such articles of association, and all persons who shall become stockholders in said company, shall be a corporation by the name specified in such articles of the association, and shall possess the powers and privileges granted to corporations, and be subject to the provisions relating thereto contained in this chapter.

(RSMo 1939 § 5126, A.L. 1951 p. 545)

Prior revisions: 1929 § 4654; 1919 § 9849; 1909 § 3048



Section 388.040 Articles of association, when filed — incorporation fee.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

388.040. Articles of association, when filed — incorporation fee. — 1. Such articles of association shall not be filed and recorded in the office of the secretary of state, until at least one thousand dollars of stock for every mile of standard or broad gauge railroad, nor until at least five hundred dollars of stock for every mile of narrow gauge railroad proposed to be made, is subscribed thereto and five percent paid thereon, in good faith and in cash to the directors named in said articles of association; nor until there is endorsed thereon, or annexed thereto an affidavit, made by at least three of the directors named in said articles, that the amount of stock required by this section has been in good faith subscribed, and five percent paid in cash thereon, as aforesaid, and that it is intended, in good faith, to construct or maintain and operate the broad, standard or narrow gauge road mentioned in such articles of association; which affidavit shall be recorded with the articles of association, as aforesaid.

2. Provided, that such articles of association shall not be filed and recorded until such corporation or association shall pay into the state treasury fifty dollars for the first fifty thousand dollars or less of the capital stock of the corporation or association, and a further sum of five dollars for every additional ten thousand dollars of its capital stock, as provided by law.

(RSMo 1939 § 5135)

Prior revisions: 1929 § 4662; 1919 § 9852; 1909 § 3051

CROSS REFERENCE:

Incorporation fees for business corporations generally, 351.065



Section 388.050 Copy of articles of association, evidence, when.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

388.050. Copy of articles of association, evidence, when. — A copy of any articles of association filed and recorded in pursuance of this chapter, or of the record thereof, with a copy of the affidavit aforesaid endorsed thereon or annexed thereto, and certified to be a copy by the secretary of state, shall be presumptive evidence of the incorporation of such company, and of the facts therein stated.

(RSMo 1939 § 5136)

Prior revisions: 1929 § 4663; 1919 § 9853; 1909 § 3052



Section 388.060 Corporate powers to cease, when.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

388.060. Corporate powers to cease, when. — If any corporation formed under this chapter shall not, within two years after its articles of association are filed and recorded in the office of the secretary of state, begin the construction of its road, and shall not within one year thereafter expend thereon not less than ten percent on the amount of its capital, or shall not finish its road and put it in operation in ten years from the time of filing its articles of association as aforesaid, its corporate existence and powers shall cease; provided, that if a portion of its road shall be finished and in operation, it shall continue its corporate existence, with power to hold and manage the portion of its road so constructed, and for no other purpose.

(RSMo 1939 § 5248)

Prior revisions: 1929 § 4810; 1919 § 9999; 1909 § 3212



Section 388.070 Election of directors — terms of office.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

388.070. Election of directors — terms of office. — Any railroad corporation heretofore or hereafter organized under the laws of this state may elect its directors for one or more years, not to exceed three years, the time of service and mode of classifications to be provided for by the bylaws of the corporation; provided, however, that there shall be an annual election for such number or proportion of directors as may be found upon dividing the entire number of directors by the number of years composing a term.

(RSMo 1939 § 5127)



Section 388.100 Directors to appoint officers.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

388.100. Directors to appoint officers. — The directors shall appoint one of their number president; they may also appoint a treasurer and secretary, and such other officers and agents as shall be prescribed by the bylaws of the company.

(RSMo 1939 § 5137)

Prior revisions: 1929 § 4664; 1919 § 9854; 1909 § 3053



Section 388.110 Ineligibility for office.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

388.110. Ineligibility for office. — It shall be unlawful to elect or appoint any person to any office of profit or trust, or for such person to hold such office or appointment, in any railroad corporation established by any law of this state, who is a stockholder, owner or part owner of any express, dispatch, fast freight or transportation company, whether incorporated or not, which has for its object, or one of its objects, the shipment of freight or transportation of persons over said railroad, or any railroad in direct connection therewith, or who is in any way pecuniarily interested in any company or copartnership formed for any such or like purpose; and all persons interested in aforesaid are hereby declared ineligible for any such office or appointment.

(RSMo 1939 § 5146)

Prior revisions: 1929 § 4673; 1919 § 9863; 1909 § 3062



Section 388.120 Penalty for violation of section 388.110.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

388.120. Penalty for violation of section 388.110. — If any person shall be elected to any office or appointed to any position in violation of section 388.110, and shall hold any such office or appointment, he shall forfeit and pay the sum of one hundred dollars for each and every day that he shall exercise the functions of said office, which amount may be recovered at the suit of any stockholder of the company in which the office or appointment shall be unlawfully held. Such suit shall be in the name of the company, and one-half of the amount received shall go into the treasury of the company, and the other half to the stockholder prosecuting.

(RSMo 1939 § 5147)

Prior revisions: 1929 § 4674; 1919 § 9864; 1909 § 3063



Section 388.130 Furnishing of supplies prohibited, when.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

388.130. Furnishing of supplies prohibited, when. — 1. No president, director, officer, agent or employee of any railroad company, or other corporation operating a railroad, shall hereafter be interested in any manner, directly or indirectly, in furnishing materials or supplies to such company; nor shall any such officer, agent or employee of any railroad company, or other corporation owning, controlling or managing a railroad, be interested, directly or indirectly, in the business of transportation as a common carrier of freight or passengers over the works owned, leased, controlled or operated by the corporation or association of which he is an officer, agent or employee.

2. Any president, director, officer, agent or employee of any such railroad company who shall violate any of the provisions of this section shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be fined in a sum of not less than two hundred dollars nor more than one thousand dollars, or by imprisonment in the county jail for a term of not less than three months nor more than one year, or by both such fine and imprisonment, and each day any such violation continues shall be a separate offense.

(RSMo 1939 § 5231)

Prior revisions: 1929 § 4774; 1919 § 9962; 1909 § 3161



Section 388.140 Transportation certificates may be issued — effect of.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

388.140. Transportation certificates may be issued — effect of. — Any railroad company heretofore incorporated, or which may be hereafter organized or incorporated in this state in pursuance of law, may receive subscriptions to the capital stock of such company or corporation to aid in the construction or equipment of its road, to be known as "transportation subscriptions", and the certificates of stock to be issued thereon, as herein provided, shall be known as "transportation certificates", each of which shall be for an amount equal to one share of stock in such company and may be issued to one or more persons, and shall entitle the holder or holders thereof, or their assigns or legal representatives, to all the privileges of a stockholder in such company, but shall not subject the holder to any liability for the debts or obligations of such company, and shall be an irrevocable and indefeasible first lien and charge upon and against such railroad, and the roadbed, rolling stock and depots, engine houses and machine shops of such company, then in possession of or thereafter acquired by such company or its successor or successors or assigns, whether in the hands of such company or of any other person, company or corporation whatsoever into whose hands or possession the same may at any time come, until taken up, paid or discharged by such company as herein provided, except the liens provided by law in favor of the employees of a railroad company, and in favor of parties performing labor, or furnishing materials for the construction or the improvement of the roadbed, rolling stock, station houses, depots, bridges or culverts, and except as to mortgages recorded in the county or counties through which the line of such road runs or is proposed to be run, before the date of the making of such subscription; which mortgages shall have the preference only as to so much of such road and the property of such company as lies or is situated in counties in which the same are at that time recorded; and such mortgage shall not have any preference as a lien upon any property of such company acquired after the time of making such subscriptions.

(RSMo 1939 § 5141)

Prior revisions: 1929 § 4668; 1919 § 9858; 1909 § 3057



Section 388.150 Subscription for certificates, how taken — certificates to issue, when.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

388.150. Subscription for certificates, how taken — certificates to issue, when. — Whenever any railroad company shall decide, by a majority vote of the stockholders present at any regular meeting, to obtain subscriptions as provided for in section 388.140, they shall prepare a statement of the terms and conditions upon which they will take the same, together with the rates at which they propose to transport passengers and freight in exchange for such certificates, which statement shall be signed by the president and countersigned by the secretary of said company, and acknowledged in the manner in which conveyances of real estate are required by law to be acknowledged, and recorded in the office of the recorder of deeds of the county in which such subscriptions are proposed to be taken, before taking any subscriptions, and shall open a subscription book or books, which shall be headed with a copy of the statement aforesaid, and be ruled in appropriate columns for the names of subscribers, the number of shares subscribed for by each, date of the subscription, and the time and manner of payment, whether in money, property, material or work, which book or books shall be in duplicate, and so signed by all subscribers before their subscriptions shall be binding, one copy of which shall be retained by said company, and the other deposited and kept in the office and charge of the clerk of the county commission of the county in which the subscribers reside, who shall keep the same as a public record of his office, but never allow it to be taken therefrom; and upon so signing such subscription books, the signer or signers, respectively, shall severally become liable and bound to pay the amount, or perform the work or furnish the material by them respectively subscribed, at the time and place, and in the manner required by the terms of the subscription; and such company, its successors and assigns, shall be bound on its part by all the terms and stipulations thereof, and to issue certificates of stock as aforesaid, to each of said subscribers, upon their fulfillment of the terms of their several contracts and subscriptions; and any such company, its successors or assigns, failing or refusing to issue such certificate or certificates to any subscriber or subscribers, upon demand, after he or they shall have complied with the terms of his or their subscription or subscriptions, and done the work, or furnished the material, or deposited the money called for thereby with the treasurer of such company, or with the county treasurer of the county in which such subscriber resides, to the credit of such company, or refusing to take or accept the proportional part thereof in payment of freight charges or passenger fare, as herein provided, shall, in addition to all other liabilities for the breach of such contract, be liable to be enjoined at the suit of any one or more of the subscribers so aggrieved, against running trains upon, or in any wise operating or conducting such road until such certificate shall be issued or acceptance made.

(RSMo 1939 § 5142)

Prior revisions: 1929 § 4669; 1919 § 9859; 1909 § 3058



Section 388.160 Certificates issued jointly or severally.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

388.160. Certificates issued jointly or severally. — Any two or more persons may unite in their subscriptions so as to make the same joint as well as several, and have the certificates of stock issued thereon to them jointly; but in the absence of express agreement to the contrary, all subscriptions shall be several and not joint, and may be sued upon severally in any court of competent jurisdiction, without filing the original subscription list as an exhibit in the cause.

(RSMo 1939 § 5143)

Prior revisions: 1929 § 4670; 1919 § 9860; 1909 § 3059



Section 388.170 Certificates shall draw interest and be assignable.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

388.170. Certificates shall draw interest and be assignable. — Every certificate of stock issued under the provisions of this chapter shall recite that fact upon its face; shall draw interest from date at six percent per annum, unless otherwise agreed in the articles of subscription; and shall be assignable by endorsement, under the hand of the holder thereof, and shall entitle the holder or his assignee to an amount of transportation, either freight or passenger, in his own right or at his request, over any and all parts of the road of such company, its successors, assigns, lessees, or any company operating the same at the time, to an amount equal to the face value thereof and accrued interest, if any, at rates not exceeding those set forth in the recorded statement herein provided for, provided, that such company shall have a right to require one-half of each freight bill, or of the fare for each trip, to be paid in cash, and that the remainder only shall be credited thereon until the amount due and unpaid shall be less than one-eighth thereof after which such holder shall be entitled to freight or passage to an amount equal to the balance due thereon until the same is all paid, when it shall be delivered up to said company, and the rights of such holder thereunder shall cease; provided further, that no assignment of any such certificate shall create any other or greater liability in the assignor than is expressly created by such assignment.

(RSMo 1939 § 5144)

Prior revisions: 1929 § 4671; 1919 § 9861; 1909 § 3060



Section 388.180 Correct record of certificates issued to be kept — shall show what.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

388.180. Correct record of certificates issued to be kept — shall show what. — Every railroad company taking subscriptions under this chapter shall keep in its principal office in this state, open to inspection, a correct record of all such certificates of stock issued by them or their assignor or predecessor, showing the number, date, and to whom issued, and when cancelled; and it shall be the duty of the county clerk, upon production by such company of any such cancelled certificate, to note the fact and date of such cancellation in his office.

(RSMo 1939 § 5145)

Prior revisions: 1929 § 4672; 1919 § 9862; 1909 § 3061



Section 388.190 Interest account with stockholders to be kept.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

388.190. Interest account with stockholders to be kept. — Any railroad company may open and keep an interest account with their stockholders, from the dates of their payments on their subscription, respectively; and, in order to place all their stockholders on an equal footing, may allow interest from the dates of such payments, payable in stock, for such time and under such regulations as the board of directors may prescribe.

(RSMo 1939 § 5172)

Prior revisions: 1929 § 4707; 1919 § 9897; 1909 § 3092



Section 388.200 Persons holding stock in fiduciary capacity not liable as stockholders.

Effective 28 Aug 1983

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

388.200. Persons holding stock in fiduciary capacity not liable as stockholders. — No person holding stock in any such company, as personal representative, conservator, or trustee, and no person holding such stock as collateral security shall be personally subject to any liability as a stockholder of such company; but the person pledging such stock shall be considered as holding the same, and shall be liable as a stockholder accordingly; and the estates and funds in the hands of such personal representative, conservator, or trustee shall be liable in like manner, and to the same extent, as the testator or intestate of the protectee or person interested in such fund would have been, if he had been living and competent to act, and held the same stock in his own name.

(RSMo 1939 § 5140, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 § 4667; 1919 § 9857; 1909 § 3056



Section 388.210 General and additional powers.

Effective 28 Aug 1969

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

388.210. General and additional powers. — Every corporation formed under this chapter shall, in addition to the powers herein conferred, have power:

(1) To cause such examination and survey for its proposed railroad to be made as may be necessary to the selection of the most advantageous route, and for such purpose, by its officers, agents or servants, to enter upon the lands or waters of any person; but such corporation shall be liable and subject to responsibility for all damages which shall be done thereto;

(2) To take and hold such voluntary grants of real estate and other property as shall be made to it to aid in the construction, maintenance and accommodation of its railroads; but the real estate received by voluntary grant shall be held and used for the purpose of such grant only;

(3) To lay out its road, not exceeding one hundred feet in width, and to construct the same; and, for the purpose of cuttings and embankments, to take as much more land as may be necessary for the proper construction and security of the road, and to cut down any standing trees that may be in danger of falling on the road, making compensation therefor as provided in this chapter and chapter 523 for lands taken for the use of the company;

(4) To construct its road across, along or upon any stream of water, watercourse, street, highway, plank road, turnpike or canal which the route of its road shall intersect or touch, but the company shall restore the stream, watercourse, street, highway, plank road and turnpike thus intersected or touched to its former state, or to such state as not unnecessarily to have impaired its usefulness. Nothing herein contained shall be construed to authorize the erection of any bridge or other obstruction across or over any stream navigated by steamboats at the place where any bridge or other obstruction may be proposed to be placed, so as to prevent the navigation of such stream, nor to authorize the construction of any railroad not already located in, upon or across any street in a city or road of any county, without the assent of the corporate authorities of said city, or the county commission of such county;

(5) To cross, intersect, join and unite its railroad with any other railroad before constructed, at any point on its route, and upon the grounds of such other railroad company, with the necessary turnouts, sidings and switches and other conveniences, in furtherance of the objects of its connections; and every company whose railroad is or shall be hereafter intersected by any new railroad shall unite with the owners of such new railroad in forming such intersections and connections, and grant the facilities aforesaid; and if the two corporations cannot agree upon the amount of compensation to be made therefor, or the points and manner of such crossings and connections, the same shall be ascertained and determined by commissioners to be appointed by the court, as is provided in this chapter and chapter 523 for the condemnation of lands for railroad purposes;

(6) To take and convey persons and property on their railroad by the power or force of steam or of animals, or by any mechanical power, and to receive compensation therefor;

(7) To erect and maintain all necessary and convenient buildings, stations, fixtures and machinery for the accommodation and use of their passengers, freights and business;

(8) From time to time to borrow such sums of money as may be necessary for the completion, equipment or repair of their railroad, or for the funding of any floating debt, or for the making of any addition or extension thereto authorized by their charter, or for the making connection with any bridge by tunnel or otherwise; and for any or all of the purposes above named may issue and dispose of their bonds for any amount so borrowed, and may mortgage their corporate property and franchise, or any part thereof, to secure the payment of any debt contracted by the company for the purposes aforesaid, or any one of them; provided, such corporation shall not increase its bonded indebtedness unless it complies with the provisions of section 351.160;

(9) To construct, maintain and operate in connection with any railroad bridge across any watercourse or navigable stream of water within this state a toll bridge for the passage of wagons, vehicles, foot passengers and animals, and to charge reasonable rates of toll therefor; provided, however, that any such toll bridge shall not be so constructed as to prevent the navigation of such watercourse or stream of water.

(RSMo 1939 §§ 5128, 5139, A. 1949 H.B. 2101, A.L. 1969 p. 528)

Prior revisions: 1929 §§ 4655, 4666; 1919 §§ 9850, 9856; 1909 §§ 3049, 3055

CROSS REFERENCE:

Stock or bond, issue to be approved by public service commission, 387.270, 387.280

(1951) Conveyance to railroad corporation of land in excess of that required for right-of-way by warranty deed for substantial consideration vests fee simple title in such corporation. Clay v. Mo. Highway Comm., 362 Mo. 60, 239 S.W.2d 505.

(1981) Power of eminent domain includes right to survey in anticipation of and preparation for condemnation. State ex rel. Rhodes v. Crouch (Mo.), 621 S.W.2d 47.

(1995) “Voluntary grant” means a conveyance without valuable consideration. Jordan v. Stallings, 911 S.W.2d 653 (Mo.App.S.D.).



Section 388.220 Amendment of articles of incorporation — method.

Effective 28 Aug 1945

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

388.220. Amendment of articles of incorporation — method. — 1. A railroad corporation may amend its articles of incorporation from time to time in any and as many respects as may be desired; provided, that its articles of incorporation as amended contain only such provisions as might be lawfully contained in original articles of incorporation if made at the time of making such amendment, and, if a change in shares or an exchange or reclassification of shares is to be made, such provisions as may be necessary to effect such change, exchange or reclassification as may be desired and as is permitted by this section. In particular, and without limitation upon such general power of amendment, a railroad corporation may amend its articles of incorporation from time to time so as:

(1) To change its corporate name;

(2) To change its period of duration;

(3) To change, enlarge or diminish its corporate purposes;

(4) To increase or decrease the number of its directors to not more than twenty-one, nor less than three;

(5) To increase or decrease the aggregate number of shares of any class which the corporation has authority to issue;

(6) To increase or decrease the par value of the authorized shares of any class having a par value, whether issued or unissued; provided, that if the par value of issued shares is increased there shall be transferred to stated capital at the time of such increase an amount of surplus equal to the aggregate amount by which the par value is increased;

(7) To exchange, classify, reclassify or cancel all or any part of its shares, whether issued or unissued. The creation, alteration or abolition, in whole or in part, of designation, preferences, privileges or voting powers of any shares previously authorized, or the restrictions or qualifications thereof (including the creation, alteration or abolition of any provisions or rights in respect of the redemption of any shares; or any cumulative or noncumulative dividends, whether or not accrued, which shall not have been declared; or any accumulated but unexpended installment of any sinking fund whether or not set aside for the redemption or purchase of any shares; or any preemption right to subscribe for shares or other securities of the corporation whether existing at law or contained in the articles of incorporation or other certificate filed pursuant to law), shall be deemed to be a classification or reclassification of such shares for the purpose of this section;

(8) To change the designation of all or any part of its shares, whether issued or unissued, and to change the preferences, qualifications, limitations, restrictions and special or relative rights including convertible rights in respect of all or any part of its shares, whether issued or unissued;

(9) To change shares having a par value, whether issued or unissued, into the same or a different number of shares without par value, and to change shares without par value, whether issued or unissued, into the same or different number of shares having a par value;

(10) To create a new class or classes of stock and to define the preferences, qualifications, limitations, restrictions, and the special or relative rights of the shares of such new class or classes.

2. Amendments to the articles of incorporation shall be made in the following manner:

(1) The board of directors shall adopt a resolution setting forth the proposed amendment and directing that it be submitted to a vote at a meeting of shareholders, which may be either an annual or a special meeting;

(2) Written or printed notice setting forth the proposed amendment or a summary of the changes to be effected thereby shall be given to each shareholder of record entitled to vote at such meeting within the time and in the manner and upon the conditions provided in section 351.230 for the giving of notice of meetings of shareholders;

(3) At such meeting a vote of the shareholders entitled to vote thereat shall be taken on the proposed amendment. The proposed amendment shall be adopted upon receiving the affirmative vote of a majority of the outstanding shares entitled to vote, provided, however,

(a) That if any amendment provides for an increase of shares, then such amendment shall be adopted only upon receiving the affirmative vote of persons holding a larger amount in value of the outstanding shares;

(b) That if any amendment provides for the creation or increase of preferential shares, then such amendment shall be adopted only upon receiving the affirmative vote of a majority of all outstanding shares, including shares not entitled to vote by the articles of incorporation; and

(c) That if any amendment would alter or change the preferences, priorities, special rights or powers given to any one or more classes of shares by the articles of incorporation so as to affect such class or classes adversely, or if any amendment classifies or reclassifies outstanding shares of any class, or authorizes shares having preferences which are in any respect superior to the preferences of the outstanding shares of any class having preferences, or provides that shares of any class may be converted into shares of any other class or into shares of any other series of the same class, or alters the term or conditions of shares of any class which are either convertible or issuable upon conversion, then the shareholders of each such class of shares so affected by any such amendment shall vote thereon, whether by the terms of the articles of incorporation such class be entitled to vote or not, and the following vote of each such class of shares so affected by the amendment shall be necessary to the adoption thereof, in addition to the affirmative vote of other shares as in this subdivision (3) required, namely:

a. In the case of corporations, the articles of incorporation of which do provide for any such change or alteration on a specified vote, the vote of each such class as specified in the articles of incorporation; and

b. In the case of corporations, the articles of incorporation of which do not provide for any such change or alteration upon a specified vote, the vote of holders of seventy-five percent of the outstanding shares of each such class.

(L. 1945 p. 686 § 5149)

(1958) In interpleader proceeding by railroad company held that under this section as it was in 1891 when railroad company was reorganized and preferred stock issued and under corporate contract, preferred stockholders were not entitled to participate in dividends after they had received the stated five percent preferential dividend and common stock had received like dividend in any given year as section was limitation and not affirmative grant of participating rights and as under common laws there was no implied or presumed intent that preferred stock should participate. St. Louis Southwestern Ry. Co. v. Loeb (Mo.), 318 S.W.2d 246.



Section 388.230 Capital stock may be reduced, when and how.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

388.230. Capital stock may be reduced, when and how. — Any railroad company incorporated by the laws of this state may at any time reduce the amount of its capital or common stock by a vote of three-fifths in interest of all the stock of such company to be affected thereby, at a stockholders' meeting, called in conformity to the bylaws of such company; and if so voted for, said capital stock may be reduced upon the plan in detail thus submitted to the stockholders; provided, that such reduction shall be so made as to affect the interest of all stockholders alike; provided, that nothing in this section shall be so construed as to permit the reduction of the capital stock of any company below the minimum amount prescribed by law.

(RSMo 1939 § 5148)

Prior revisions: 1929 § 4675; 1919 § 9865; 1909 § 3064



Section 388.240 Reorganization manager may adopt amendments to charters — certificates of amendments to be filed.

Effective 28 Aug 1945

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

388.240. Reorganization manager may adopt amendments to charters — certificates of amendments to be filed. — 1. Notwithstanding the provisions of any other statutes of this state applicable to amendments of charters or articles of association of railroad companies incorporated under its laws, where a plan of reorganization of any such railroad company pursuant to the act of Congress of July 1, 1898, entitled "An Act to Establish a Uniform System of Bankruptcy Throughout the United States", as amended (herein called "The National Bankruptcy Act" ), has been confirmed by decree or order of a court of competent jurisdiction, the reorganization managers or committee designated in the plan of reorganization to consummate the same, or such other person so authorized by the court or judge in such reorganization proceedings, shall have full power and authority to adopt such amendments of its charter or articles of association as may be necessary and proper to put into effect and carry out such plan of reorganization and the decrees and orders of the court relative thereto without action by the directors or stockholders of any such railroad company.

2. After the adoption of such amendments of the charter or articles of association a certificate of amendment executed, acknowledged and sworn to by such reorganization managers or committee or such other person so authorized by the court or judge to adopt such amendments, shall be filed with the secretary of state. Such certificate of amendment shall show

(1) The name of the corporation and, if it has been changed, the name under which it theretofore existed;

(2) The amendment or amendments adopted;

(3) The new capitalization of such corporation; and

(4) That such amendments and new capitalization were authorized by the plan of reorganization or in a decree or order of the court relative thereto, and that the plan has been confirmed under The National Bankruptcy Act, with the title and venue of the proceeding and the date when the decree or order confirming the plan was made.

3. Any such reorganized railroad company shall not be precluded from thereafter further amending its charter or articles of association in the manner otherwise provided by law. For the amendment of a charter or articles of association pursuant to a plan of reorganization as in this section provided, there shall be paid to the state of Missouri such fees as are or shall be prescribed by law on any increase in the capital stock of such reorganized company over its aggregate authorized capital stock upon which incorporation fees were previously paid.

(L. 1945 p. 684 § 5289C)



Section 388.250 Trustees or receivers — rights and powers.

Effective 28 Aug 1941

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

388.250. Trustees or receivers — rights and powers. — Trustees or receivers of railroad companies and corporations and their estates appointed by any court whatsoever owning, holding, operating, controlling or managing any such corporation or company or its estate shall have all the rights and powers possessed by railroad corporations and companies under the laws of Missouri.

(L. 1941 p. 329 § 5289A)



Section 388.260 Railroad company may own and operate equipment for aerial transportation.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

388.260. Railroad company may own and operate equipment for aerial transportation. — Any steam railroad company operating in this state may acquire, own and operate equipment designed for aerial transportation of persons and/or property in the same manner as individuals are now or may hereafter be lawfully permitted so to do.

(RSMo 1939 § 5132)

Prior revision: 1929 § 4659



Section 388.270 May own and operate motor vehicles.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

388.270. May own and operate motor vehicles. — Any steam railroad company operating a railroad in this state may acquire, own and operate motor vehicles for the purpose of carrying passengers or property, or both persons and property, for hire upon the highways of this state in the same manner as individuals are now or may hereafter be permitted so to do.

(RSMo 1939 § 5133)

Prior revision: 1929 § 4660

(1956) Railroad, having authority to transport freight by truck from depot to depot, was not entitled to authority to pick up and deliver freight to shippers' docks in absence of showing of public convenience and necessity. State ex rel. Missouri Pac. Freight Trans. Co. v. Pub. Serv. Comm. (A.), 288 S.W.2d 679.



Section 388.280 Companies may contract with each other.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

388.280. Companies may contract with each other. — All railroad corporations may contract with each other, or with other corporations, in any manner not inconsistent with the scope, object and purpose of their creation and management.

(RSMo 1939 § 5183)

Prior revisions: 1929 § 4721; 1919 § 9911; 1909 § 3106



Section 388.290 Companies may consolidate, when.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

388.290. Companies may consolidate, when. — 1. Any two or more railroad companies in this state, existing under either general or special laws, and owning railroads constructed wholly or in part, which, when completed and connected, will form in the whole or in the main one continuous line of railroad, are hereby authorized to consolidate in the whole or in the main, and form one company owning and controlling such continuous line of road, with all the powers, rights, privileges and immunities, and subject to all the obligations and liabilities to the state, or otherwise, which belonged to or rested upon either of the companies making such consolidation. In order to accomplish such consolidation, the companies interested may enter into contract fixing the terms and conditions thereof, which shall first be ratified and approved by a majority in interest of all the stock held in each company or road proposing to consolidate, at a meeting of the stockholders regularly called for the purpose, or by the approval, in writing, of the persons or parties holding and representing a majority of such stock.

2. A certified copy of such articles of agreement, with the corporate name to be assumed by the new company, shall be filed with the secretary of state, when the consolidation shall be considered duly consummated, and a certified copy from the office of the secretary of state shall be deemed conclusive evidence thereof.

3. The board of directors of the several companies may then proceed to carry out such contract according to its provisions, calling in the certificates of stock then outstanding in the several companies or roads, and issuing certificates of stock in the new consolidated company, under such corporate name as may have been adopted; provided, however, that the foregoing provisions of this section shall not be construed to authorize the consolidation of any railroad companies or roads, except when by such consolidation a continuous line of roads is secured, running in the whole or in the main in the same general direction; and provided, it shall not be lawful for said roads to consolidate in the whole or in part, when by so doing it will deprive the public of the benefit of competition between said roads.

4. And in case any such railroad companies shall consolidate or attempt to consolidate their roads contrary to the provisions of this section, such consolidation shall be void, and any person or party aggrieved, whether stockholder or not, may bring action against them in the circuit court of any county through which such road may pass, which court shall have jurisdiction in the case and power to restrain by injunction or otherwise.

5. And in case any railroad in this state shall hereafter intersect any such consolidated road, said road or roads shall have the right to run their freight cars without breaking bulk upon said consolidated road, and such consolidated road shall transact the business of said intersecting or connecting road or roads on fair and reasonable terms.

6. Before any railroad companies shall consolidate their roads, under the provisions of this section, they shall each file with the secretary of state a resolution accepting the provisions thereof, to be signed by their respective presidents and attested by their respective secretaries, under the seal of their respective companies, which resolution shall have been passed by a majority vote of the stock of each, at a meeting of the stockholders to be called for the purpose of considering the same, sixty days' public notice of the time, place and purpose of such meeting having been given by advertisement in some newspaper printed in the county where the general offices of said company or companies of this state are situated.

(RSMo 1939 § 5161)

Prior revisions: 1929 § 4688; 1919 § 9878; 1909 § 3077



Section 388.300 Aiding other railroads to form connection — terms.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

388.300. Aiding other railroads to form connection — terms. — 1. Any railroad company heretofore incorporated or hereafter organized in pursuance of law, may, at any time, by means of subscription to the capital stock of any other railroad company, or otherwise, aid such company in the construction of its railroad within or without the state, for the purposes of forming a connection of the last mentioned road with the road owned by the company furnishing such aid, or any such railroad company which may have built its road to the boundary lines of the state may extend into the adjoining state, and for that purpose may build, buy, lease or consolidate, in the manner provided in section 388.290, with any railroads in such adjoining state, and operate the same, and may own such real estate and other property in such adjoining state as may be convenient in operating such road; or any railroad company organized in pursuance of the laws of this or any other state, or of the United States, may lease or purchase all or any part of a railroad, with all its privileges, rights, franchises, real estate and other property, the whole or a part of which is in this state, and constructed, owned or leased by any other company, if the lines of the road or roads of such companies are continuous or connected at a point either within or without this state, upon such terms as may be agreed upon between said companies respectively; or any railroad company duly incorporated and existing under the laws of any state of the United States may extend, construct, maintain and operate its railroad into and through this state, and for that purpose shall possess and exercise all the rights, powers and privileges conferred by the general laws of this state upon railroad corporations organized thereunder, and shall be subject to all the duties, liabilities and provisions of the laws of this state concerning railroad corporations, as fully as if incorporated in this state.

2. Provided, that no such aid shall be furnished, nor any purchase, lease, subletting or arrangements perfected until a meeting of the stockholders of said company or companies of this state, party or parties to such agreement, whereby a railroad in this state may be aided, purchased, leased, sublet, consolidated or affected by such arrangements, shall have been called by the directors thereof, at such times and places and in such manner as they shall designate, sixty days' public notice thereof having been previously given and the holders of a majority of the stock of such company, in person or by proxy, shall have assented thereto, or until the holders of a majority of the stock of such company shall have assented thereto, in writing, and a certificate thereof, signed by the president and secretary of said company or companies, shall have been filed in the office of the secretary of state.

3. And provided further, that if a railroad company of another state shall lease a railroad, the whole or a part of which is in this state, or make arrangement for operating the same as provided in sections 388.290 and 388.300, or shall extend its railroad into this state, or through this state, such part of said railroad as is within this state shall be subject to taxation, and shall be subject to all regulations and provisions of law governing railroads in this state; and a corporation in this state leasing its road to a corporation of another state, or licensing or permitting a corporation of another state, under any running arrangement, to run engines and cars upon its road in this state, shall remain liable as if it operated the road itself; and a corporation of another state, being a lessee of a railroad in this state, or running its engines and cars upon a railroad in this state under a license, permit or running arrangement, shall likewise be held liable for the violation of any of the laws of this state, and may sue and be sued in all cases and for the same causes and in the same manner as a corporation of this state might sue or be sued if operating its own road; but a satisfaction of any claim or judgment by either of said corporations shall discharge the other; and a corporation of another state, being the lessee as aforesaid, or extending its railroad as aforesaid into or through this state, shall establish and maintain an office or offices in this state, at some point or points on the line of the road so leased or constructed and operated, at which legal process and notice may be served as upon railroad corporations of this state.

(RSMo 1939 § 5162)

Prior revisions: 1929 § 4689; 1919 § 9879; 1909 § 3078

(1955) Suit may not be maintained in this state against foreign railroad company for personal injuries to resident workmen where it was not licensed in this state and did not operate here except to maintain two offices for the solicitation of business. Hayman v. Southern Pac. Co. (Mo.), 278 S.W.2d 749.



Section 388.310 Liability of companies for debts after sale — consolidation — lease — assignment — suits for recovery authorized.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

388.310. Liability of companies for debts after sale — consolidation — lease — assignment — suits for recovery authorized. — 1. Whenever any railroad, street railway, terminal or other railway corporation owning, operating, maintaining, managing or running any railway or railroad, of any kind whatsoever, in this state, shall sell, transfer, consolidate, lease or assign any such railroad, or railway, or any part thereof or interest therein, to or with any other railroad, railway, corporation, person or persons, such railroad, railway, corporation, person or persons, and its or their successors and assigns, shall take and hold the same subject to the payment of all judgments, claims, debts, liens and liabilities existing against such railroad, street railway, terminal or other railway corporation, at the time of the sale, transfer, consolidation, lease or assignment thereof. And whenever any such railroad, street railway or other railway company or corporation, or any receiver thereof, shall lease its road or tracks or any part thereof to any other company or corporation, or shall license or permit any other company or corporation, under any running agreement, to run cars, engines or rolling stock upon its road or track, in this state, the company or corporation so leasing its road, or such part thereof, to such other company or corporation, or so licensing or permitting the use of its road or track by such other company or corporation, shall remain liable for all acts, debts, claims, demands, judgments and liabilities of the lessee or licensee, or any sublessee or sublicensee, company or corporation, the same as if it (the lessor or licensor) operated the road, or such part thereof, itself; and such lessee or licensee shall likewise be held liable and may sue and be sued in all cases and for the same causes, and in the same manner, as if operating its own road; provided, however, that a satisfaction in full of any claim or judgment by either of such corporation or company shall discharge the other.

2. And suit may be brought upon any such claim, debt, lien or liability against either the corporation to whom any such sale, transfer, lease, or assignment has been made, or with which such consolidation has been had, or against the corporation so selling, transferring, leasing, consolidating or assigning, or against both such corporations, jointly, at the option of such claimant, and if any suit shall be pending against the corporation so selling, transferring, leasing, assigning, at the time of any such sale, transfer, consolidation, lease or assignment, the plaintiff therein may, at his option, and upon motion, have the corporation or person so purchasing, receiving, acquiring or taking, made a party defendant jointly with the other defendant, but such plaintiff's failure to have such corporation made a defendant in the case shall not in any manner prevent or bar such plaintiff from enforcing any judgment obtained in such suit against the corporation so acquiring, purchasing or taking such railroad, or railway, or part thereof, as above provided. And for the purposes of jurisdiction and service of process, the servants, agents, employees, officers and offices of either of such corporations or person shall be held to be the agents, servants, employees, officers and offices of both, and service upon the agent, officer or employee of either corporation shall be held and deemed sufficient and valid service upon both of such corporations.

(RSMo 1939 § 5163)

Prior revisions: 1929 § 4690; 1919 § 9880; 1909 § 3079



Section 388.320 Power to construct roads, connect with, intersect or cross other lines — duty to receive each other's freight.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

388.320. Power to construct roads, connect with, intersect or cross other lines — duty to receive each other's freight. — Any railroad corporation or association, organized for the purpose, shall have the right to construct and operate a railroad between any points within this state, and to connect at the state line with railroads of other states; and shall have the right, with its road, to intersect, connect with or cross any other railroad, and shall receive and transport each other's passengers, tonnage and cars, loaded or empty, without delay or discrimination.

(RSMo 1939 § 5232)

Prior revisions: 1929 § 4775; 1919 § 9963; 1909 § 3162



Section 388.330 Shall file profile maps, when.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

388.330. Shall file profile maps, when. — Every railroad company shall, before constructing any part of its road into or through any county named in its articles of association, and every company heretofore formed and now operating roads in any county in this state, shall make a profile map or maps of the route intended to be or already adopted by such company in such county, which map or maps shall show the actual survey, location and distance of the roadbed through the congressional sections through which such road runs, and also the location and number of miles of main and sidetracks of such road in such county, and which map or maps shall be certified by the president and engineer of the company or a majority of the directors, and filed in the office of the clerk of the county commission of the county in which the road is to be or has been made. The company shall give written notice to all actual occupants of the land over which the route of the road is so designated, and which has not been purchased by or given to the company.

(RSMo 1939 § 5158)

Prior revisions: 1929 § 4685; 1919 § 9875; 1909 § 3074



Section 388.340 Extension of lines — other roads, how acquired — assent of majority of stockholders required.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

388.340. Extension of lines — other roads, how acquired — assent of majority of stockholders required. — Any railroad company heretofore organized, or which may hereafter be organized under the laws of this state, may extend its line of railroad beyond this state into or through any other state or territory, and may acquire any line of railroad within or without this state which shall form a continuous line with the road operated by such company, by direct connection or by bridge, ferry or otherwise, or over any other line or lines constructed, or to be constructed, and which bridge, ferry, line or lines, such company shall have the right, by contract or otherwise, when completed, to use or operate, and may acquire and may hold the obligations and stock of other companies owning or operating any such lines of road, bridge or ferry; provided, that no line of railroad shall be so purchased until a meeting of the stockholders of such company or companies of this state, party or parties to such an agreement, whereby a railroad in this state may be purchased, shall have been called by the directors thereof, at such times and places and in such manner as they shall designate, sixty days' due notice thereof having been previously given, and the holders of a majority of such stock, by person or proxy, shall have assented thereto, or until a majority of the holders of the stock of such company shall have consented thereto, in writing, and a certificate thereof signed by the president and secretary of said company or companies shall have been filed in the office of the secretary of state.

(RSMo 1939 § 5164)

Prior revisions: 1929 § 4691; 1919 § 9881; 1909 § 3080



Section 388.350 Extensions and branches authorized — procedure — fees.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

388.350. Extensions and branches authorized — procedure — fees. — Any railroad company organized under the laws of this state, or under the laws of any other state, a portion of whose line of railroad is constructed within this state, shall have the right to build extensions and branches of its line of railroad within this state of such length and in such direction as may be authorized by resolution adopted by its board of directors at any regular or special meeting of said board, which resolution shall show the county or counties into or through which said extension or branch railroad shall be constructed, and shall set forth the length of said extension or branch railroad and the proposed cost thereof and the intention of said railroad company to build the same. A certified copy of such resolution of the board of directors shall be filed in the office of the secretary of state, and when so filed shall be held and deemed to be an amendment to the charter of said corporation; provided, that before any railroad company shall extend its line or branches under the provisions of sections 388.350 to 388.370, it shall pay the same fees to the state as is now or may hereafter be provided for an original charter.

(RSMo 1939 § 5151)

Prior revisions: 1929 § 4678; 1919 § 9868; 1909 § 3067



Section 388.360 Maps of extensions and branch routes to be filed, where — notice to landowners.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

388.360. Maps of extensions and branch routes to be filed, where — notice to landowners. — Every railroad company, as aforesaid, before proceeding to construct any such extension of its railroad or branch railroad into or through any county mentioned in said resolution of its board of directors, shall make a map or maps of the route intended to be or already adopted for such extension or branch railroad by such company in such county or counties, which map or maps shall show all details as required by section 388.330, and shall be certified by the president or vice president and engineer of said company, or by a majority of the directors, and filed in the office of the clerk of the county commission of each county into or through which the extension of said railroad or said branch railroad is intended to be constructed. The company shall give written notice to all actual occupants of the land over which the route of said extension or branch railroad is so designated, and which has not been purchased by or given to said company.

(RSMo 1939 § 5152)

Prior revisions: 1929 § 4679; 1919 § 9869; 1909 § 3068



Section 388.370 Right-of-way — how secured.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

388.370. Right-of-way — how secured. — Any railroad company in this state shall have the right to take and hold all necessary ground for right-of-way for the extensions and branch railroads authorized to be constructed as aforesaid and for depots and sidetracks and other necessary purposes, and if the title thereof cannot be secured by agreement with the owners thereof, or if from any other cause the title cannot be secured, such company may proceed to condemn the same in the same manner and with the same effect as is now provided by law for the condemnation of other lands.

(RSMo 1939 § 5153)

Prior revisions: 1929 § 4680; 1919 § 9870; 1909 § 3069



Section 388.380 Right-of-way through state, county or city lands.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

388.380. Right-of-way through state, county or city lands. — The right-of-way is hereby granted to any railroad company through any unimproved land belonging to this state, through which their railroad may pass; and in case any more land belonging to this state shall be required for the purpose of any railroad corporation than is needed for the track of the road, and in case any improved land belonging to the state shall be necessary for the purpose of any railroad corporation, the secretary of state shall have power to grant to any railroad company any land belonging to this state which may be required for the purposes of their road, on such terms as may be agreed on between said secretary of state and said company; or such company may acquire title thereto by appraisal, as in the case of land owned by individuals; and if any land belonging to a county, city or town is required by any company for the purposes of their road, the county or city or town officers having charge of such land may grant to such company, on such terms as may be agreed upon, or the land may be appraised in the manner aforesaid.

(RSMo 1939 § 5154)

Prior revisions: 1929 § 4681; 1919 § 9871; 1909 § 3070



Section 388.390 Title to lands of persons not sui juris, how acquired.

Effective 28 Aug 1983

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

388.390. Title to lands of persons not sui juris, how acquired. — In case any title or interest in real estate required by any company formed under this chapter for the purpose of its incorporation shall be vested in any trustee not authorized to sell, release and convey the same, or in any infant or mentally or physically disabled person, the probate division of the circuit court shall have power by a summary proceeding on petition to authorize and empower such trustee or the conservator of such infant or mentally or physically disabled person, to sell and convey the same to such company, for the purposes of its incorporation, on such terms as may be just; and in case any such infant or disabled person is not in charge of such court or conservator, the court may appoint a guardian ad litem for the purpose of making such sale, release or conveyance, and may require such security from such guardian ad litem as the court may deem proper. But before any conveyance or release, authorized by this section, shall be executed, the terms on which the same is to be executed shall be reported to the court on oath; and if the court is satisfied that such terms are just to the parties interested in such real estate, the court shall confirm the report and direct the proper conveyance or release to be executed, which shall have the same effect as if executed by an owner of the land, having legal power to sell and convey the same.

(RSMo 1939 § 5155, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 § 4682; 1919 § 9872; 1909 § 3071



Section 388.400 Title to school lands, how acquired.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

388.400. Title to school lands, how acquired. — In all cases when it becomes necessary for any railroad company to acquire title to any unsold sixteenth section, or other school lands, required for the purposes of the incorporation, it shall be lawful in proceedings instituted by such railroad company to acquire title thereto, to notify the county school superintendent of the county in which such land, or the greater part thereof, is situate; or, if there be no such superintendent qualified to act, then such notice may be served upon the presiding commissioner of the county commission of the county in which such land, or the greater part thereof, is situate; and like proceedings shall be had as in other cases.

(RSMo 1939 § 5156)

Prior revisions: 1929 § 4683; 1919 § 9873; 1909 § 3072



Section 388.410 Lands for depot purposes, how condemned.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

388.410. Lands for depot purposes, how condemned. — In case lands sought to be appropriated by any railroad company in this state for depot purposes belong to private persons, and such company and the owner cannot agree on the compensation to be paid, or in case the owner is incapable of contracting, be unknown or a nonresident of the state, such company may have such lands condemned in the manner that is provided in chapter 523 for assessing damages which the owners of lands may severally sustain in consequence of the erection, establishment and maintenance of railroads over such lands; provided, that in no case shall more than ten acres of land in the country or more than six blocks in a town, village or city, be condemned under chapter 523 at any one place, or for any one depot; and provided further, that any other railroad company shall have the right to use said depot grounds for depot purposes with the necessary buildings, turnouts, sidings, switches and other conveniences in furtherance of said purpose; and if the said two companies cannot agree upon the amount of compensation to be made therefor, or the points or manner of such use, the same shall be ascertained and determined by commissioners, as provided by law for the condemnation of land for railroad purposes.

(RSMo 1939 § 1513)

Prior revisions: 1929 § 1349; 1919 § 1800; 1909 § 2369



Section 388.420 May take material for construction, when and how.

Effective 28 Aug 1990

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

388.420. May take material for construction, when and how. — 1. Any company shall have power, by themselves or agents, to enter and take from any land in the neighborhood of the line of their railroad, earth, gravel, stone, wood, water, or other material necessary for the construction and operation of said road and also for the purpose of depositing thereon earth, stone, gravel, or other materials and for the purpose of procuring water for their uses, may lay pipes, erect pumps, dams and reservoirs, and maintain and keep the same in repair, paying, if the owner of such lands and the company can agree, the damages they shall do to such land or its appurtenances; or, if they cannot agree, then the company, before entering upon the land, shall apply to an associate circuit judge of the county for the appointment of three commissioners, who shall be residents of the county and disinterested, to ascertain the amount of the damages, who, being duly sworn by the associate circuit judge impartially and faithfully to discharge the duties devolving on them, shall then ascertain the compensation, upon their own view of the grounds, and of the wood, earth, stone or gravel which may be taken therefrom, or the earth, stone, gravel, or other materials that may be deposited thereon, and the injury done in taking them or depositing thereon, except that it shall be the duty of the party making the application to show to the associate circuit judge that ten days' previous notice of the time of making the same has been given to the other party, or to some one of them; and no award which may be given under any appointment, without such notice, shall be obligatory or binding on the other party; and either party not satisfied with the award may appeal to the circuit court of the county in which the land may be, which may, at its discretion, confirm the award and enter it of record, or, as often as may be deemed necessary, may supersede the viewers, or any of them, appoint others in their stead, and direct another view and award to be made in the manner provided in this section.

2. If any associate circuit judge, or any resident of the county, shall refuse or neglect to perform the duties assigned to him, respectively, or prescribed in this section, upon being thereto required by either party, such associate circuit judge or other person shall forfeit and pay to the party making the application a sum not exceeding twenty-five dollars, to be recovered before any associate circuit judge of the county of which he is an inhabitant, and shall, moreover, be liable to the party aggrieved, except that no property shall be entered upon or disturbed, or the title divested under the provisions of this section, until the amount assessed by the commissioners or the circuit court shall be paid to such landowner, or deposited with the associate circuit judge, or in court or with the clerk thereof, for such owners.

(RSMo 1939 § 5160, A.L. 1990 H.B. 1070)

Prior revisions: 1929 § 4687; 1919 § 9877; 1909 § 3076



Section 388.430 Roadbed may be changed — gauge.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

388.430. Roadbed may be changed — gauge. — 1. The directors of any railroad company heretofore incorporated under any general or special law, or that may hereafter be organized under the provisions of this chapter, may, by a vote of two-thirds of their whole number, at any time change their roadbed, or roadline, or any part thereof, for the purpose of shortening the line or to overcome natural objections thereto, or to secure economy in its construction; and when the capital stock of such company subscribed, and the amount paid thereon, shall be equal to or exceed the amount per mile, including the proposed extension, which, by section 388.040, is required to be subscribed and paid before filing the original articles of association, then such company may, by a like vote of its directors, at any time extend its line or roadbed from either terminus named in its original charter to such other point as shall be named in such proceedings of such company.

2. And whenever the business of any railroad company which may have heretofore organized or which may hereafter organize to construct a railroad of any gauge may demand a change of the gauge thereof, or whenever for other causes such change of gauge may become necessary or desirable, such company may, by a like vote of its directors, change its gauge, if a narrow, to a broad or standard, and if a broad or standard, to a narrow gauge railroad; provided, that if such railroad desiring such change of gauge be a narrow gauge railroad, such change of gauge shall not be made unless the capital stock of said company shall be at least ten thousand dollars per mile of such road constructed, or shall be increased in the manner provided in this chapter to such sum, nor unless there shall be subscribed in good faith at least one thousand dollars per mile of such road constructed or proposed to be constructed, and five percent thereon paid in cash, nor until such company shall pay into the state treasury the sum of five dollars for every ten thousand dollars of increased capital stock made necessary by such change of gauge. Such proceedings in relation to the extension of their road shall be entered on the record of the company, and a copy of such proceedings, with an affidavit as required by section 388.040 endorsed thereon, shall be filed in the office of the secretary of state, and by him recorded and certified as the original articles of association. But nothing contained in this chapter shall be so construed as to authorize such company to change the general route of their line or roadbed, or to avoid running their road through any point named in the original articles of association, or either terminus named therein, or to change the last established terminus except by extension of their road as aforesaid.

(RSMo 1939 § 5150)

Prior revisions: 1929 § 4677; 1919 § 9867; 1909 § 3066



Section 388.440 Right of trustees to change roadbed or roadline and to acquire right-of-way.

Effective 28 Aug 1941

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

388.440. Right of trustees to change roadbed or roadline and to acquire right-of-way. — Trustees or receivers of railroad companies and corporations and their estates appointed by any court whatsoever, owning, holding, operating, controlling or managing any such corporation or company or its estate shall have the right and power at any time to change the roadbed or roadline of the corporation or company or estate for which they were appointed trustees or receivers and which they are owning, holding, operating, controlling or managing, or any part of such roadbed or roadline, for the purpose of shortening the line or to overcome natural objections thereto or to secure economy in its construction or maintenance, and shall have the right and power to take and hold all necessary ground for right-of-way for such changes, and if the title thereof cannot be secured by agreement with the owners thereof, or if for any other cause the title cannot be secured, such trustees or receivers may proceed to condemn the same in the same manner and with the same effect as is now provided by law for the condemnation of lands by railroad corporations.

(L. 1941 p. 329 § 5289B)



Section 388.450 Bridges over navigable streams in state — how constructed by railroads.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

388.450. Bridges over navigable streams in state — how constructed by railroads. — Bridges may be built by railroad companies owning lines of road in the state of Missouri on the lines of their routes, across rivers and other waterways, the navigable portions of which lie wholly within the limits of the state of Missouri; provided, the location and plans thereof are submitted to and approved by the chief engineers and the Secretary of the Army of the United States, and filed in the office of the secretary of state of the state of Missouri, before construction is commenced; and provided further, that when plans for any such bridge or other structures have been approved by the chief of engineers and by the Secretary of the Army, it shall not be lawful to deviate from such plans either before or after completion of the structure unless the modification of said plans has previously been submitted to and received the approval of the chief engineer and of the Secretary of the Army.

(RSMo 1939 § 5134)

Prior revisions: 1929 § 4661; 1919 § 9851; 1909 § 3050



Section 388.460 Union stations — construction corporations — who may construct.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

388.460. Union stations — construction corporations — who may construct. — 1. In order to facilitate the public convenience and safety in the transmission of goods and passengers in, and in the neighborhood of, large cities, from one railroad to another, and to prevent the unnecessary expense, inconvenience and loss attending the accumulation of a number of stations, any number of persons not less than five, or any such number of persons, not less than five, and any railroad company or companies are hereby authorized to form themselves into a corporation under the general laws of this state, relating to private corporations for the purpose of constructing, establishing and maintaining a union station for passengers or freight depots, or for both, in or in the neighborhood of any city of this state, with the necessary offices and rooms convenient therefor, and the appurtenances thereto, and, for that purpose, may make and sign articles in which shall be stated the number of years the same is to continue, the city in which the same is to be located, the amount of the capital stock of said company, which shall not exceed ten millions of dollars, the amount of each share of stock, the names and places of residence of its directors who shall manage its affairs for the first year and until others are chosen in their place, the number of its directors, which shall not be less than five nor more than twenty, and shall also state the amount of stock taken by each subscriber.

2. And any railroad company may construct, build, operate and maintain a union station in, or in the neighborhood of any city of this state, for passengers or freight depots, or for both, with the necessary offices and rooms convenient therefor and the appurtenances thereto, and shall have like powers in connection with any such union station or depots, or both, as are possessed by union depot companies formed under this section.

(RSMo 1939 § 5251)

Prior revisions: 1929 § 4813; 1919 § 10002; 1909 § 3215



Section 388.470 Powers of such corporation or railroad company.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

388.470. Powers of such corporation or railroad company. — Every corporation formed under section 388.460, and every railroad company which may build and operate a union station or depot under said section, shall, in addition to the general powers conferred by the laws of this state, in relation to corporations, have power

(1) To take and hold for the purposes mentioned in section 388.460 such real estate and railroad and other property as it may acquire by conveyance to said corporation, and such real estate as it may acquire under the provisions of said previous section, by condemnation;

(2) To take, occupy and condemn any lands and real estate needed for the establishment of such union station or depot, or the terminal facilities in connection therewith, and the same proceedings shall be had therefor as provided by law relating to the appropriation and valuation of land taken for telegraph, macadamized, graded, plank or railroad purposes, so far as applicable thereto, and, when so condemned the said land and any interest therein shall belong to such corporation or owner thereof;

(3) To hold and acquire, by purchase or condemnation, any such real estate as may be requisite or necessary for the purpose of constructing, erecting, maintaining and operating terminal facilities for the use of the railroads occupying or having access to such union station or depot, and also to build, maintain and operate terminal railroads and terminal facilities to be used in connection with such union station or depot, and to build, maintain and operate railroads, ferries and bridges over navigable streams, or otherwise, and to construct tunnels as and for approaches to said union station or depot, and to such extent as may be deemed necessary by the corporation operating and maintaining such union station or depot, and for such purposes to acquire property and extend its terminal facilities beyond the limits of this state, and also to transport, or permit to be transported, persons and property over such railroads, ferries and bridges as may be built or operated by any corporation operating thereunder and to charge compensation therefor, and such depot or railroad company may acquire and hold the stock and obligations of any company operated in connection with or forming part of the terminal facilities of such union depot or railroad company, and may guarantee the principal and interest of such obligations and dividends upon such stock;

(4) To have the right to lay the necessary tracks across, over, upon or under such streets of the city in which said station or depot is to be constructed, and across, over, upon or under such roads of the county or counties into which such terminal facilities are to be extended, as may be necessary in order to make the necessary connections with all such railroads as are to have access to said station or depot, and also to construct such station or depot across, under, over or upon any such streets or roads; provided, that nothing herein contained shall be construed to authorize the construction of such tracks, or station or depot, not already located, across, under, over or upon any street in a city or a road of any county, without the consent of the corporate authorities of such city or the county commission of such county;

(5) From time to time, to borrow such sums of money as may be necessary for the construction, completion, equipment, maintenance, finishing, operating or repairing of such station or depot, and the terminal facilities connected therewith, or for the purpose of funding its floating debt, or refunding its bonded debt, or for the purpose of making additions, alterations or betterments to its property, authorized by its charter, or for making any connection with any railroad which is to have access to such union station or depot, or with any bridge or tunnel connected with or forming a part of such terminal facilities, or for the construction, alteration or repair of any such bridge or tunnel connected with or forming a part of such terminal facilities, and for any or all of the above named purposes, may issue, sell, hypothecate and dispose of its corporate bonds for such amounts and at such prices as may by such corporation be deemed proper for obtaining any amount so borrowed, and may mortgage its corporate property and franchise or franchises, or any part or parts thereof, to secure the payment of such bonds or of any debt so contracted by such corporation for any of the purposes aforesaid;

(6) To open, from time to time, books of subscription to the remainder of the capital stock not taken by the subscribers to the articles of association; provided, however, that any company organized under section 388.460 shall not have the power by condemnation to acquire the property now owned by any other union depot company or railroad company and used or needed for its corporate purposes, but any company formed hereunder shall have the same right and power to intersect, connect with and cross other railroads with its tracks, and to join and unite its tracks with those of similar companies or railroad companies as is by the constitution and laws of this state conferred upon railroad companies, and the same method of ascertaining the compensation to be made therefor shall apply as is provided in the case of railroad companies under similar circumstances.

(RSMo 1939 § 5252)

Prior revisions: 1929 § 4814; 1919 § 10003; 1909 § 3216



Section 388.480 Formation of corporation to build line from county seat to railroad or river.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

388.480. Formation of corporation to build line from county seat to railroad or river. — For the sole purpose of connecting county seats in the state of Missouri with railroads, or with the Missouri or Mississippi rivers, where such connection does not already exist, it shall be lawful for any number of citizens of such county, not less than five in number, to form a corporation, with whatever amount of capital stock may be deemed necessary by such citizens, for the purpose of building an electric railroad from such county seat to some other railroad, or to the Missouri or Mississippi rivers, as before stated.

(RSMo 1939 § 5259)

Prior revisions: 1929 § 4821; 1919 § 10010; 1909 § 3226



Section 388.490 Powers and duties of such corporation.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

388.490. Powers and duties of such corporation. — Such incorporation shall possess all the rights, privileges and powers given to any railroad corporation by the laws of this state, and in addition thereto, shall not be required to have any greater amount of stock than to the incorporators thereof may seem necessary; and provided further, that said corporation shall have power to create whatever amount of bonded indebtedness such corporation may deem necessary.

(RSMo 1939 § 5260)

Prior revisions: 1929 § 4822; 1919 § 10011; 1909 § 3227



Section 388.500 Interurban railroads — powers of company.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

388.500. Interurban railroads — powers of company. — Any corporation now existing, or that may hereafter be incorporated, for the purpose of constructing, building, owning, operating and maintaining an interurban electric railroad, shall have and possess the same rights and be subject to the same liabilities and shall be governed by the same powers, laws, limitations, restrictions and proceedings now governing railroads in this chapter for the condemnation of lands for right-of-way, and the fencing thereof.

(RSMo 1939 § 5261)

Prior revisions: 1929 § 4823; 1919 § 10012; 1909 § 3228



Section 388.510 Foreign and nonresident railroad companies, license required — penalty.

Effective 28 Aug 1949

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

388.510. Foreign and nonresident railroad companies, license required — penalty. — If any foreign or nonresident railway corporation of whatever kind, incorporated, created and existing under the laws of any other state, territory or country, and doing business as a carrier of freight or passengers shall carry, or attempt to carry, or hold itself out to carry passengers or freight of any kind from one point in this state to another point in this state, without a license, permit or certificate of authority therefor, first had and obtained from the state of Missouri, to be issued by the secretary of state, it shall forfeit and pay to the state of Missouri for each offense a penalty of not less than two thousand dollars nor more than ten thousand dollars, suit to be brought therefor in any court of competent jurisdiction by the attorney general or the prosecuting attorney of any county in the state in which such offense shall have been committed. Such offense shall be deemed to have been committed either in the county where such transportation originated or in the county where it terminated. The governor may, whenever he shall deem it necessary, appoint special counsel to assist the attorney general or any prosecuting attorney to enforce and carry out the provisions of this section.

(RSMo 1939 § 5262, A. 1949 H.B. 2101)

Prior revisions: 1929 § 4824; 1919 § 10013; 1909 § 3230



Section 388.600 Railroad police authorized.

Effective 28 Aug 2006

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

388.600. Railroad police authorized. — Any railroad company may apply to the director of the department of public safety for appointment of one or more of its employees of the age twenty-one or over, who regularly work in this state and who are residents of this state, or of an adjoining state, as railroad policemen for the purpose of protecting the property of the railroad, or property for which it is responsible, and for the purpose of protecting the persons and property of its passengers and employees.

(L. 1971 H.B. 232 § 1, A.L. 1983 H.B. 432, A.L. 2006 S.B. 933)



Section 388.605 Application, contents, how made, fee.

Effective 28 Aug 2006

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

388.605. Application, contents, how made, fee. — The application for the appointment of railroad policemen shall be in such form as the director of the department of public safety may prescribe and shall include a statement in such detail as the director of the department of public safety may require as to the age, education, training in law enforcement and experience of each employee for whom appointment is requested. Each application shall be signed by an officer of the railroad company and by each employee for whom appointment is requested. Each application shall be accompanied by the statements of three reputable citizens of the state of Missouri attesting to the moral character of each employee for whom appointment is requested. A fee of fifteen dollars for each employee for whom appointment is requested shall be filed with the application to defray the expenses of processing the application.

(L. 1971 H.B. 232 § 2, A.L. 2006 S.B. 933)



Section 388.610 Director of department of public safety to appoint — commissions, oath, bond of appointees.

Effective 28 Aug 2002

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

388.610. Director of department of public safety to appoint — commissions, oath, bond of appointees. — The director of the department of public safety shall approve applications and appoint such railroad policemen as he deems proper, taking into consideration, among other things, the education, training and experience of each person so appointed concerning the powers of peace officers and the limitations on powers of peace officers in regard to the constitutional rights of citizens to be secure in their persons and property. Those approved, appointed, and commissioned by the director of the department of public safety shall be issued commissions by the director of the department of public safety, and each of them, before entering into the performance of his duties, shall subscribe before the clerk of a circuit court of this state, an oath in the form prescribed by Section 11, Article VII, of the Constitution of this State, to support the constitution and laws of the United States and the state of Missouri, to faithfully demean himself in the office and to faithfully perform the duties of the office, and each of them shall enter into a surety bond in the sum of ten thousand dollars payable to the state of Missouri, conditioned upon the faithful performance of his duties. The executed oath of office, together with a copy of the commission and the bond, shall be filed with the director of the department of public safety until the commission is terminated or revoked as provided in this section. As used in this section relating to railroad policemen, the word "commission" means a grant of authority to act as a peace officer.

(L. 1971 H.B. 232 § 3, A.L. 2002 S.B. 1213)



Section 388.615 Identification filed with director of department of public safety.

Effective 28 Aug 2006

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

388.615. Identification filed with director of department of public safety. — Each railroad policeman shall file with the director of the department of public safety his photograph, fingerprints and signature.

(L. 1971 H.B. 232 § 4, A.L. 2006 S.B. 933)



Section 388.620 Identification to be carried.

Effective 28 Aug 1971

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

388.620. Identification to be carried. — Every railroad policeman shall have in his possession, while on duty, a badge and identification card with photograph identifying him as a member of the police department of his railroad. Such badge shall be openly displayed except when an officer is conducting investigations and such badge or identification card shall at all times be exhibited upon demand and upon making an arrest.

(L. 1971 H.B. 232 § 5)



Section 388.625 Railroad police, powers of.

Effective 28 Aug 1971

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

388.625. Railroad police, powers of. — Railroad policemen, while engaged in the pursuit of their purposes in regard to violations of the law which occurred on railroad property, shall have in every county and city in this state all law enforcement powers which county and city peace officers have except for the serving and execution of civil process, provided, however, that a railroad policeman shall not apply for or serve search warrants.

(L. 1971 H.B. 232 § 6)



Section 388.630 Arrested persons, how treated.

Effective 28 Aug 1971

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

388.630. Arrested persons, how treated. — The rights of persons arrested by railroad policemen shall be carefully respected and such persons shall be taken before the court having jurisdiction of the crime whereof the person arrested is charged, there to be dealt with according to law.

(L. 1971 H.B. 232 § 7)



Section 388.635 Railroad police, how compensated.

Effective 28 Aug 1971

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

388.635. Railroad police, how compensated. — The compensation for railroad policemen shall be paid by their respective railroads.

(L. 1971 H.B. 232 § 8)



Section 388.640 License as peace officer required.

Effective 28 Aug 2002

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

388.640. License as peace officer required. — All railroad policemen who become employed after September 28, 1971, shall, before appointment, be a licensed peace officer in accordance with the provisions of chapter 590.

(L. 1971 H.B. 232 § 9, A.L. 2002 S.B. 1213)



Section 388.645 Termination of appointment, procedure.

Effective 28 Aug 2006

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

388.645. Termination of appointment, procedure. — When a railroad no longer requires the services of a policeman so appointed, it shall file a notice of termination of employment with the director of the department of public safety, or at any time the director of the department of public safety may revoke the appointment by giving notice to the railroad and to the railroad policeman. Thereupon, the powers of such policeman shall cease.

(L. 1971 H.B. 232 § 10, A.L. 2006 S.B. 933)



Section 388.655 Powers, where exercised.

Effective 28 Aug 1995

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

388.655. Powers, where exercised. — All law enforcement powers granted to railroad police shall apply only on railroad rights-of-way or the immediate vicinity thereof, except that railroad police may investigate in any location incidents occurring on railroad property, and except such railroad police may pursue a person violating the law on railroad property off railroad property while in fresh pursuit of such person.

(L. 1971 H.B. 232 § 12, A.L. 1995 S.B. 387 & 289)



Section 388.660 Investigations, how limited.

Effective 28 Aug 1971

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

388.660. Investigations, how limited. — No railroad policeman may participate in any accident investigation which resulted from personal injury to, or property damage of, a third person, if such investigation is conducted away from railroad property.

(L. 1971 H.B. 232 § 13)






Chapter 389 Regulation of Railroad Corporations

Chapter Cross References



Section 389.005 Division, transferred to department of transportation.

Effective 11 Jul 2002, see footnote

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

389.005. Division, transferred to department of transportation. — Except as otherwise provided in this section and sections 104.805, 226.008, 389.610, and 621.040, all the powers, duties and functions of the division of motor carrier and railroad safety relating to rail transportation activities, including all rules and orders, as provided in this chapter and chapters 388, 391 and 622, are hereby transferred to the department of transportation, which is in the charge of the highways and transportation commission, by type I transfer as set forth in the Omnibus State Reorganization Act of 1974. Except as otherwise provided, all personnel of the division of motor carrier and railroad safety are transferred to the department of transportation by section 226.008, except that the administrative law judge is transferred by section 226.008 to the administrative hearing commission.

(L. 1988 S.B. 676, A.L. 1993 S.B. 52, A.L. 2002 S.B. 1202)

Effective 7-11-02

CROSS REFERENCE:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008



Section 389.007 Official Missouri railroad, when designated.

Effective 28 Aug 2003

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

389.007. Official Missouri railroad, when designated. — Any railroad which transverses the boundaries of Missouri and is domiciled within Missouri may be designated by the division of tourism as an official Missouri railroad.

(L. 2003 S.B. 529 § 389.1020)



Section 389.060 Ejection of passengers, when lawful.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

389.060. Ejection of passengers, when lawful. — If any passenger shall refuse to pay his fare, or shall behave in an offensive manner, or be guilty of repeated violations of the rules of the company, it shall be lawful for the conductor of the train and the servants of the corporation to put him and his baggage out of the cars, using no unnecessary force, at any usual stopping place, or near any dwelling house, as the conductor shall elect, on stopping the train.

(RSMo 1939 § 5173)

Prior revisions: 1929 § 4708; 1919 § 9898; 1909 § 3093



Section 389.300 To deliver and receive freight at crossing of other roads — to maintain switches — penalty for failure.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

389.300. To deliver and receive freight at crossing of other roads — to maintain switches — penalty for failure. — 1. Every railroad corporation organized or doing business under the laws of this state, or by the authority thereof, shall receive and deliver all grain or other freight consigned to its care for transportation at the crossings and junctions of all other railroads, canals and navigable rivers; and shall, at all cities and at all towns along the line of their railroad having a population of two hundred inhabitants or more, construct and maintain switches and freight houses for the receipt and delivery of grain and other freight that may be tendered to such railroad for transportation; and shall stop at least one train daily thereat to receive and unload freight. And whenever in the opinion of the motor carrier and railroad safety division of the department of economic development of this state the amount of business is such as to require the same, such railroad, after due notice from such motor carrier and railroad safety division of the department of economic development to do so, shall maintain a freight agent at such station for the purpose of receiving and delivering freight.

2. Any railroad corporation failing or refusing to comply with the provisions of this section, after thirty days' notice given, shall be adjudged guilty of a misdemeanor and shall be fined in the sum of ten dollars, to be recovered by indictment or information in any court having jurisdiction thereof, and each day that said railroad corporation shall so fail or refuse to comply with the provisions of this section after the expiration of thirty days after such notice, shall constitute a separate offense.

(RSMo 1939 § 5229)

Prior revisions: 1929 § 4772; 1919 § 9960; 1909 § 3158

CROSS REFERENCE:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008



Section 389.310 Upon failure to furnish cars, shippers may furnish them — penalty for failure to return.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

389.310. Upon failure to furnish cars, shippers may furnish them — penalty for failure to return. — 1. Whenever any railroad corporation shall fail, neglect or refuse to furnish, within a reasonable time after demand of a station agent, sufficient cars to supply any party desiring to ship property, then such party shall have the right to furnish cars, which shall be switched and hauled to their destination without unreasonable delay or discrimination in any manner between such cars and cars belonging to the corporation or any other person.

2. Any party furnishing cars as aforesaid shall pay to the railroad corporation a reasonable compensation for the service rendered, and in case an agreement cannot be reached as to such compensation, the motor carrier and railroad safety division of the department of economic development shall fix the same, and when such compensation has been so fixed, it shall be prima facie evidence that the same is reasonable.

3. Any railroad company failing or refusing to transport and return the cars furnished by said party or corporation mentioned in this section, shall pay to the party or corporation aggrieved the sum of five hundred dollars for each and every such offense, together with a reasonable attorney's fee, to be recovered by civil action in any court of competent jurisdiction, and every day of such refusal on the part of any railroad company to transport and return such cars as aforesaid after demand is made, shall be deemed a separate offense.

(RSMo 1939 § 5230)

Prior revisions: 1929 § 4773; 1919 § 9961; 1909 § 3160

CROSS REFERENCE:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008



Section 389.320 Pooling prohibited.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

389.320. Pooling prohibited. — It shall be unlawful for any common carrier, subject to the provisions of this chapter, to enter into any contract, agreement or combination with any other common carrier or carriers for the pooling of freights of different and competing railroads, or to divide between them the aggregate net proceeds of the earnings of such railroads, or any portion thereof; and in case of an agreement for the pooling of freights as aforesaid, each day of its continuance shall be deemed a separate offense.

(RSMo 1939 § 5243)

Prior revisions: 1929 § 4798; 1919 § 9987; 1909 § 3186



Section 389.540 Shipments of grain in bulk.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

389.540. Shipments of grain in bulk. — 1. Every railroad corporation which shall receive any grain in bulk for transportation to any place within the state shall transport and deliver the same to any consignee, elevator, warehouse or place to whom or to which it may be consigned and directed; provided, such person, warehouse or place can be reached by any track owned, leased or used, or which can be used by such corporation; and every such corporation shall permit connections to be made and maintained with its track to and from any and all public warehouses where grain is or may be stored.

2. Any such corporation neglecting or refusing to comply with the requirements of this section shall be liable to all persons injured thereby for all damages which they may sustain on that account, whether such damages result from any depreciation in the value of such property, by such neglect or refusal to deliver such grain as directed, or in loss to the proprietor or manager of any public warehouse to which it is directed to be delivered and costs of suit, including such reasonable attorney's fees as shall be taxed by the court.

3. And in case of any second or later refusal of such railroad corporation to comply with the requirements of this section, such corporation shall be, by the court, in an action on which such failure or refusal shall be found, adjudged to pay, for the use of the people of this state, a sum of not less than one thousand nor more than five thousand dollars, for each and every such failure or refusal, and this may be a part of the judgment of the court in any second or later proceeding against such corporation.

4. In case any railroad corporation shall be found guilty of having violated, failed or omitted to observe and comply with the requirements of this section, or any part thereof, three or more times, it shall be lawful for any person interested to apply to a court of competent jurisdiction, and obtain the appointment of a receiver to take charge of and manage such railroad corporation until all damages, penalties, costs and expenses adjudged against such corporation for any and every violation shall, together with interest, be fully satisfied.

(RSMo 1939 § 5225)

Prior revisions: 1929 § 4768; 1919 § 9956; 1909 § 3153



Section 389.550 Consignments to elevators declared temporary.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

389.550. Consignments to elevators declared temporary. — All consignments of grain to any elevator or public warehouse shall be held to be temporary, and subject to change by the consignee or consignor, at any time previous to the actual unloading of such property from the cars in which it is transported. Notice of any change in consignment may be served by the consignee on any agent of the railroad corporation having the property in possession, who may be in charge of the business of such corporation at the point where such property is to be delivered; and if, after such notice, and while the same remains uncancelled, such property is delivered in any way different from such altered or changed consignment, such railroad corporation shall, at the election of the consignee or person entitled to control such property, be deemed to have illegally appropriated such property to its own use, and shall be liable to pay the owner or consignee of such property the value of the property, and shall forfeit and pay to the owner or consignee the sum of twenty-five dollars, to be recovered by civil action before any court of competent jurisdiction; and no extra charge shall be permitted by the corporation having the custody of such property in consequence of such change of consignment.

(RSMo 1939 § 5226)

Prior revisions: 1929 § 4769; 1919 § 9957; 1909 § 3154



Section 389.560 Time allowed for removing grain from cars.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

389.560. Time allowed for removing grain from cars. — Any consignee or person entitled to receive the delivery of grain transported in bulk by any railroad shall have forty-eight hours, free of expense, after actual notice of arrival by the corporation to the consignee, in which to remove the same from the cars of such railroad corporation if he shall desire to receive it from the cars on the track, which forty-eight hours shall be held to embrace such time as the car containing such property is placed and kept by such corporation in a convenient and proper place for unloading. And it shall not be held to have been placed in a proper place for unloading unless it can be reached by the consignee or person entitled to receive it, with teams or other suitable means for removing the property from the car, and reasonably convenient to the depot of such railroad corporation at which it is accustomed to receive and unload merchandise consigned to that station or place. Nothing herein contained, however, shall be held to authorize the changing of any consignment of grain except as to the place at which it is to be delivered or unloaded, nor shall such change of consignment in any degree affect the ownership or control of property in any other way.

(RSMo 1939 § 5227)

Prior revisions: 1929 § 4770; 1919 § 9958; 1909 § 3155



Section 389.570 No discrimination allowed in shipping grain — grain to be weighed and shortage made up.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

389.570. No discrimination allowed in shipping grain — grain to be weighed and shortage made up. — Every railroad corporation chartered by or organized under the laws of this state, or doing business within the limits of the same, when desired by any person wishing to ship any grain over its road, shall receive and transport such grain, in bulk or otherwise, within a reasonable time, and load the same either upon its track, at its depot, or at any warehouse adjoining its track or sidetrack, without distinction, discrimination or favor between one shipper and another, and without distinction or discrimination as to the manner in which such grain is offered to it for transportation, or as to the person, warehouse or place to whom or to which it may be consigned; and at all stations where scales are required to be kept, at the time such grain is received by it for transportation, such corporation shall carefully and correctly weigh the same, and issue to the shipper thereof a receipt or bill of lading for such grain, in which shall be stated the true and correct weight, and such corporation shall weigh out and deliver to such shipper, his consignee or other person entitled to receive the same, at the place of delivery, the full amount of such grain, without any deduction for leakage, shrinkage or other loss in the quantity of the same, except that one-half of one percent shall be allowed for leakage, shrinkage or other loss on bulk grain. In default of such delivery, the corporation so failing to deliver the full amount of such grain shall pay to the person entitled thereto the full market value of any such grain not delivered at the time and place when and where the same should have been delivered.

(RSMo 1939 § 5228)

Prior revisions: 1929 § 4771; 1919 § 9959; 1909 § 3156



Section 389.580 Permission to erect structures or tract — violation, penalty — division may order track removed from service until in compliance.

Effective 28 Aug 1988

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

389.580. Permission to erect structures or tract — violation, penalty — division may order track removed from service until in compliance. — 1. No railway or railroad corporation, county, municipality, township, or other corporation, firm or person shall hereafter erect or cause to be erected any passenger or freight station platforms, or any permanent structure over or contiguous to any railroad track or tracks, switch or siding, such as shop buildings, coalbins, manufacturing and industrial buildings or any other structure whatsoever, without first having secured permission so to do from the division, and it shall be the duty of the division to promulgate uniform rules governing clearances in the construction of such structures as soon after the passage of this law as the same may be reasonably done, except that after the promulgation of uniform rules as aforesaid by the division, it shall not be necessary to procure permission from the division to erect any structure aforesaid that is erected in conformity to such rule.

2. Upon application therefor, the division may authorize the construction of structures at less than the minimum vertical or horizontal clearances required by statute or rule if the division finds that construction at the prescribed clearance would be unreasonable. This subsection shall apply to all structures built over or contiguous to the track of a railroad, including signal lines or wires.

3. Except in cases in which the division finds that such construction is unreasonable, bridges, viaducts, tunnels, overhead roadways, footbridges, wire or other structure hereafter built over the track or tracks of a railroad or railroads by a county, municipality, township, railroad company, or other corporation, firm or person, shall be not less than twenty-two feet in the clear from the top of the rails of such track or tracks, to such wire or other structure or to the bottom of the lowest sill, girder or cross beam, and the lowest downward projection on the bridges, viaduct, tunnel, overhead roadway or footbridge.

4. Except in cases in which the division finds that such construction is unreasonable, no track shall be constructed adjacent to any building or structure, nor shall any signal post, switch stand, building or any other structure be constructed adjacent to any track, which has a horizontal clearance of less than eight feet six inches from the center of the track, measured at right angles thereto, except that the division may after hearing promulgate rules allowing exceptions to such minimum horizontal clearance with reference to docks, bridges, engine terminal and shop structures, engine houses, engine and car repair shops, cinder conveyors, turntables*, working platforms and working structures inside of engine houses and repair shops, platforms for loading and unloading of freight, including livestock and express matter, passenger loading platforms, retainers, guards, structures or materials placed by owners or operators of a railroad while engaged in the construction, maintenance or repair of a railroad track or other structure, adjacent track centers, low switch stands, dwarf signals, automatic train stop wayside inductors, mail cranes, canopies at passenger stations and terminals, third rail conductors, tracks where curvature is six degrees or more, and wire, cable conductors, trolley wires, guards, guys and other apparatus or fixtures used in connection therewith, as the division deems to be reasonable, prudent and consistent with employee and public safety.

5. Any person, corporation or other entity who erects any structure or causes any structure to be erected, or who constructs any track or structure or causes any track or structure to be constructed in violation of any of the provisions of this section or any rule made under this section is subject to a civil penalty or forfeiture of not less than one hundred dollars nor more than two thousand dollars for each offense. The division may recover such a penalty or forfeiture from any such person, corporation or entity under the same terms and conditions as provided in section 389.998.

6. Whenever any structure or track is erected or constructed in violation of any of the provisions of this section or any rule made under this section, the division in addition to any other remedies provided by law may order that any such track shall be removed from service until and unless the structure or track so erected or constructed is removed or reconstructed to conform to the requirements of this section and the rules made under this section.

(RSMo 1939 § 5130, A.L. 1988 S.B. 676)

Prior revision: 1929 § 4657

*Word "turnables" appears in original rolls.

CROSS REFERENCE:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008



Section 389.610 Railroad crossings construction and maintenance, highways and transportation commission to have exclusive power to regulate and provide standards — apportionment of cost.

Effective 28 Aug 2004

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

389.610. Railroad crossings construction and maintenance, highways and transportation commission to have exclusive power to regulate and provide standards — apportionment of cost. — 1. No public road, highway or street shall be constructed across the track of any railroad corporation, nor shall the track of any railroad corporation be constructed across a public road, highway or street, nor shall the track of any railroad corporation be constructed across the track of any other railroad or street railroad corporation at grade nor shall the track of a street railroad corporation be constructed across the tracks of a railroad corporation at grade, without having first secured the permission of the state highways and transportation commission, except that this subsection shall not apply to the replacement of lawfully existing tracks. The commission shall have the right to refuse its permission or to grant it upon such terms and conditions as it may prescribe.

2. Every railroad corporation shall construct and maintain good and sufficient crossings and crosswalks where its railroad crosses public roads, highways, streets or sidewalks now or hereafter to be opened.

3. The state highways and transportation commission shall make and enforce reasonable rules and regulations pertaining to the construction and maintenance of all public grade crossings. These rules and regulations shall establish minimum standards for:

(1) The materials to be used in the crossing surface;

(2) The length and width of the crossing;

(3) The approach grades;

(4) The party or parties responsible for maintenance of the approaches and the crossing surfaces.

4. The state highways and transportation commission shall have the exclusive power to determine and prescribe the manner, including the particular point of crossing, and the terms of installation, operation, maintenance, apportionment of expenses, use and warning devices of each crossing of a public road, street or highway by a railroad or street railroad, and of one railroad or street railroad by another railroad or street railroad. In order to facilitate such determinations, the state highways and transportation commission may adopt pertinent provisions of The Manual on Uniform Traffic Control Devices for Streets and Highways or other national standards.

5. The state highways and transportation commission shall have the exclusive power to alter or abolish any crossing, at grade or otherwise, of a railroad or street railroad by a public road, highway or street whenever the state highways and transportation commission finds that public necessity will not be adversely affected and public safety will be promoted by so altering or abolishing such crossing, and to require, where, in its judgment it would be practicable, a separation of grades at any crossing heretofore or hereafter established, and to prescribe the terms upon which such separation shall be made. When a road authority lawfully closes or vacates a roadway which provided access to a railroad crossing, the state highways and transportation commission shall issue an order authorizing removal of the crossing by the railroad within thirty days of being notified of such action by the roadway authority or railroad.

6. The state highways and transportation commission shall have the exclusive power to prescribe the proportion in which the expense of the construction, installation, alteration or abolition of such crossings, the separation of grades, and the continued maintenance thereof, shall be divided between the railroad, street railroad, and the state, county, municipality or other public authority in interest.

7. Any agreement entered into after October 13, 1963, between a railroad or street railroad and the state, county, municipality or other public authority in interest, as to the apportionment of any cost mentioned in this section shall be final and binding upon the filing with the state highways and transportation commission of an executed copy of such agreement. If such parties are unable to agree upon the apportionment of the cost, the state highways and transportation commission shall apportion the cost among the parties according to the benefits accruing to each. In determining such benefits, the state highways and transportation commission shall consider all relevant factors including volume, speed and type of vehicular traffic, volume, speed and type of train traffic, and advantages to the public and to such railroad or street railroad resulting from the elimination of delays and the reduction of hazard at the crossing.

8. Upon application of any person, firm or corporation, the state highways and transportation commission shall determine if an existing private crossing has become or a proposed private crossing will become utilized by the public to the extent that it is necessary to protect or promote the public safety. The state highways and transportation commission shall consider all relevant factors including but not limited to volume, speed, and type of vehicular traffic, and volume, speed, and type of train traffic. If it be determined that it is necessary to protect and promote the public safety, the state highways and transportation commission shall prescribe the nature and type of crossing protection or warning device for such crossing, the cost of which shall be apportioned by the state highways and transportation commission among the parties according to the benefits accruing to each. In the event such crossing protection or warning device as prescribed by the state highways and transportation commission is not installed, maintained or operated, the crossing shall be closed to the public.

9. The exclusive power of the state highways and transportation commission pursuant to this section shall be subject to review, determination, and prescription by the administrative hearing commission, upon application to the administrative hearing commission by any interested party in accordance with section 621.040. Upon filing of an application pursuant to this subsection, the administrative hearing commission is vested with the exclusive power of the state highways and transportation commission otherwise provided in this section, with reference to matters reviewed, determined or prescribed by the administrative hearing commission.

(RSMo 1939 § 5214, A.L. 1988 S.B. 676, A.L. 1996 S.B. 780, A.L. 2002 S.B. 1202, A.L. 2004 H.B. 795, et al.)

Prior revisions: 1929 § 4757; 1919 § 9944; 1909 § 3141

CROSS REFERENCE:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008

(1955) Instruction stating railroad was under duty to maintain crossing in condition making it reasonably safe for public travel and to make repairs on defects which made crossing unsafe held erroneous as requiring more than statute requires. Patterson v. Thompson (A.), 277 S.W.2d 314.

(1967) An “approach to a railroad crossing” means that prepared or made condition on the highway necessary to make a safe, easy, and convenient way across the tracks. Throckmorton v. Wabash Railroad Co. (A.), 409 S.W.2d 260.

(2001) Section does not negate common law duty of railroad to use reasonable care in providing adequate warning of railroad crossings. Alcorn v. Union Pacific R.R. Co., 50 S.W.3d 226 (Mo.banc).



Section 389.612 Grade crossing safety account created — fee charged, amount — who must pay — purpose and use of fund — transfer to state road fund, when.

Effective 28 Aug 1999

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

389.612. Grade crossing safety account created — fee charged, amount — who must pay — purpose and use of fund — transfer to state road fund, when. — 1. The owner of a motor vehicle shall pay a railroad crossing safety fee of twenty-five cents when such person registers or renews the registration of a motor vehicle. All revenue collected by the director of revenue pursuant to this section shall be deposited in the state treasury to the credit of the state highways and transportation department fund in an account to be known as the "Grade Crossing Safety Account", which is hereby created.

2. Funds from the grade crossing safety account shall be used for installation, construction or reconstruction of automatic signals or other safety devices or other safety improvements at crossings of railroads and public roads, streets or highways. That portion of the costs proportioned to the state, county, municipality or other public authority in interest, for installation, construction or reconstruction of automatic signals or other safety devices or other safety improvements at crossings of railroads and public roads, streets or highways which the division of motor carrier and railroad safety orders pursuant to section 389.610 shall be paid out of the grade crossing safety account, except that when any part of such costs can be paid from funds available under any federal program or the Federal-Aid Highway Act such part shall not be paid from the grade crossing safety account. No more than ninety percent of the cost of improving any grade crossing shall be paid out of the grade crossing safety account. The division shall, in cooperation with other governmental agencies of the state, determine if any portion of the cost can be paid from funds available pursuant to any federal program or the Federal-Aid Highway Act. The division may order the payment of the amount determined pursuant to section 389.610 to the person, firm, or corporation entitled thereto from the grade crossing safety account. Notwithstanding any other provision of this section to the contrary, the division of motor carrier and railroad safety within the department of economic development may expend annually out of the grade crossing safety account an amount not greater than one hundred thousand dollars of the total annual receipts deposited in the state treasury to the credit of such account to pay for administrative expenses of the division incurred in carrying out the division's railroad grade crossing closure program. The provisions of this section shall not limit or enlarge the division's expenditures out of the grade crossing safety account for any other purposes or the division's expenditures out of any other account or fund.

3. Notwithstanding the provisions of section 33.080 to the contrary, moneys in the grade crossing safety account shall not be transferred and placed to the credit of the state road fund until the amount in the account at the end of the biennium exceeds two times the amount encumbered from the account to carry out the purposes of this section in the preceding fiscal year. The amount, if any, in the account which shall be transferred to the credit of the state road fund shall be that amount in the account which exceeds two times the amount encumbered from the account to carry out the purposes of this section in the preceding fiscal year.

(L. 1992 S.B. 765 § 1, A.L. 1999 H.B. 678)

CROSS REFERENCE:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008



Section 389.614 Warning signals for crossings presumed adequate — duty of reasonable care required of railroads.

Effective 28 Aug 1992

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

389.614. Warning signals for crossings presumed adequate — duty of reasonable care required of railroads. — Railroad warning devices which are installed or maintained by order or by rule of the division of motor carrier and railroad safety are presumed to be adequate and appropriate warning devices for the crossing. All railroads shall continue to exercise reasonable care at railroad crossings for the safety of the members of the public using the crossing.

(L. 1992 S.B. 765 § 2)

CROSS REFERENCE:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008



Section 389.615 Study on grade crossing closures — due when — division may employ additional track safety specialists, when.

Effective 28 Aug 1992

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

389.615. Study on grade crossing closures — due when — division may employ additional track safety specialists, when. — The division of motor carrier and railroad safety shall conduct a study to establish priorities for grade crossing closures and a plan for implementing grade crossing closures. The study is to be completed by January 1, 1994, and is not to be paid for from the grade crossing safety account. To promote the safety of railroad tracks at crossings, the division may employ additional track safety specialists, subject to appropriations, or available federal or private funding.

(L. 1992 S.B. 765 § 3)

CROSS REFERENCE:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008



Section 389.620 Railroads required to pave right-of-way at street crossings.

Effective 28 Aug 1988

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

389.620. Railroads required to pave right-of-way at street crossings. — Whenever any city, town or village in this state, whether acting under special charter or organized under the general incorporation laws relating to cities, towns and villages, shall, by ordinance duly enacted order any street, alley, avenue, public highway or sidewalk now existing therein or which may hereafter be created and opened for public use, or any part or parts thereof, to be graded, constructed, reconstructed, paved, guttered, curbed or otherwise improved or repaired, it shall be the duty of every railroad corporation owning, operating or leasing any railroad which abuts or adjoins any such street, alley, avenue, public highway or sidewalk, to grade, construct, reconstruct, pave, gutter, curb or otherwise improve and repair the part or parts of such street, alley, avenue, public highway or sidewalk upon which the right-of-way of such railroad so abuts or adjoins, to the same extent, of like materials and of as good quality, as such city, town or village has required, or shall in such ordinance require, of the other property owners abutting upon such street, alley, avenue, public highway or sidewalk in the grading, constructing, reconstructing or otherwise improving or repairing of such street, alley, avenue, public highway or sidewalk.

(RSMo 1939 § 5215, A.L. 1988 S.B. 676)

Prior revisions: 1929 § 4758; 1919 § 9945; 1909 § 3142



Section 389.630 Railroad failing to pave, city to proceed, how.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

389.630. Railroad failing to pave, city to proceed, how. — If any such railroad corporation fail, neglect or refuse to grade, construct, reconstruct, pave, gutter, curb, or otherwise improve or repair any such street, alley, avenue, public highway or sidewalk, or part or parts thereof, as provided in the foregoing section, the city, town or village ordering any such work to be done, or the authorities thereof having legal control or charge of said street, alley, avenue, public highway or sidewalk therein, shall notify such railroad corporation to grade, construct, reconstruct, pave, gutter, curb or otherwise improve or repair the part or parts of any such street, alley, avenue, public highway, or sidewalk in accordance with the terms of the ordinance requiring the same to be done, which notice shall be in writing and shall be served by delivering a copy of the same to the station agent of said railroad corporation nearest to the street, alley, avenue, public highway or sidewalk over or upon which said railroad crosses, abuts or adjoins. Upon the service of such notice, if such railroad corporation fail, neglect or refuse to grade, construct, reconstruct, pave, gutter, curb or otherwise improve or repair any such street, alley, avenue, public highway or sidewalk, as above provided, within thirty days from the service of said notice, said city, town or village, or the authorities thereof having in charge the streets, alleys, avenues, public highways or sidewalks therein, may proceed to grade, construct, reconstruct, pave, gutter, curb or otherwise improve or repair said street, alley, avenue, public highway or sidewalk, as in said ordinance required, and shall be entitled to recover double the amount expended, together with all costs, in the name of the city, town or village, or other competent authority, at whose expense the work was done, in any court of competent jurisdiction, from such railroad corporation so failing, neglecting or refusing to perform the same.

(RSMo 1939 § 5216)

Prior revisions: 1929 § 4759; 1919 § 9946; 1909 § 3143



Section 389.645 Crossing in city, town or village, division may regulate, when.

Effective 28 Aug 1988

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

389.645. Crossing in city, town or village, division may regulate, when. — The division, upon application or complaint by a city, town or village, or upon its own motion, may regulate the crossing within a municipality of a highway, street or roadway with railroad tracks, require precautions, regulate the running, handling and operation of railway engines and cars, govern the speed of railway engines, cars and trains, and make and enforce orders and restrictions to promote public safety and convenience at such crossings and on such railroad tracks.

(L. 1988 S.B. 676)

CROSS REFERENCE:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008



Section 389.650 Lawful fences, gates, who may build — trespassers.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

389.650. Lawful fences, gates, who may build — trespassers. — 1. Every railroad corporation formed or to be formed in this state, and every corporation to be formed under this chapter, or any railroad corporation running or operating any railroad in this state, shall erect and maintain lawful fences on the side of the road where the same passes through, along or adjoining enclosed or cultivated fields or unenclosed lands, with openings and gates therein, to be hung and have latches or hooks, so that they may be easily opened and shut, at all necessary farm crossings of the road, for the use of the proprietors or owners of the land adjoining such railroad, and also to construct and maintain cattle guards, where fences are required, sufficient to prevent horses, cattle, mules and all other animals from getting on the railroad; and until fences, openings, gates and farm crossings and cattle guards as aforesaid shall be made and maintained, such corporation shall be liable in double the amount of all damages which shall be done by its agents, engines or cars to horses, cattle, mules or other animals on said road, or by reason of any horses, cattle, mules or other animals escaping from or coming upon said lands, fields or enclosures, occasioned in either case by the failure to construct or maintain such fences or cattle guards.

2. After such fences, gates, farm crossings and cattle guards shall be duly made and maintained, said corporation shall not be liable for any such damage, unless negligently or willfully done.

3. If any corporation aforesaid shall, after three months from the time of the completion of its road through or along the lands, fields or enclosures herein named, fail, neglect or refuse to erect or maintain in good condition any fence, openings or farm crossings or cattle guards as herein required, then the owners or proprietors of said lands, fields or enclosures may erect or repair such fences, openings, gates or farm crossings or cattle guards, and shall thereupon have a right to sue and recover from such corporation in any court of competent jurisdiction the cost of such fences, openings, gates, cattle guards or repairs, together with a reasonable compensation for his time, trouble and labor in and about the construction of such fences, openings, gates or cattle guards, or the making of such repairs, together with ten percent interest per annum thereon, from the time of the service of process upon such corporation in such suit; provided, that before such repairs are commenced, such owner shall give five days' notice, in writing, to the railroad company, by delivering a copy thereof to the nearest section foreman or station agent of such railroad company, that the railroad fence needs repairs at a place or point named in the notice, on the lands of such owner.

4. And in every such action, if the plaintiff recover judgment, there shall be taxed as costs against the defendant an attorney's fee, to be fixed by the court or associate circuit judge before which or whom the cause may be pending, at such sum as may be a reasonable compensation for all legal services rendered for plaintiff in the case, without regard to any agreement between plaintiff and his counsel as to fees; but such fee shall not be taxed so long as any appeal taken in such case shall remain undisposed of.

5. And if any person shall ride, lead or drive any horses or other animals upon such road within such fences and guards other than a farm crossing, without the consent of the corporation, he shall, for every such offense, forfeit and pay a sum not exceeding ten dollars, and shall also pay all damages which shall be sustained thereby to the party injured.

6. If any person not connected with or employed upon the railroad shall walk upon the track or tracks thereof, except where the same shall be laid across or along a publicly traveled road or street, or at any crossing, as herein provided, and shall receive harm on account thereof, such person shall be deemed to have committed a trespass in so walking upon said track in any action brought by him on account of such harm against the corporation owning such railroad, but not otherwise.

(RSMo 1939 § 5218)

Prior revisions: 1929 § 4761; 1919 § 9948; 1909 § 3145

CROSS REFERENCE:

Injury to stock because of insufficient fence, damages, 537.270 to 537.290



Section 389.653 Trespass to railroad property, penalties.

Effective 01 Jan 2017, see footnote

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

389.653. Trespass to railroad property, penalties. — 1. A person commits the offense of trespass to railroad property if such person:

(1) Throws an object at a railroad train or rail-mounted work equipment; or

(2) Maliciously or wantonly causes in any manner the derailment of a railroad train, railroad car or rail-mounted work equipment.

2. The offense of trespass to railroad property is a class A misdemeanor unless the trespass results in the damage or destruction of railroad property in an amount exceeding one thousand five hundred dollars, results in the injury or death of any person, or the person committing the offense discharges a firearm or a weapon at a railroad train or rail-mounted work equipment, in which case it is a class E felony.

3. Nothing in this section shall be construed to interfere with either the lawful use of a public or private railroad crossing, or as limiting a representative of a labor organization which represents or is seeking to represent the employees of the railroad, from conducting such business as provided by the Railway Labor Act.

4. As used in this section, "railroad property" includes, but is not limited to, any train, locomotive, railroad car, caboose, rail-mounted work equipment, rolling stock, work equipment, safety device, switch, electronic signal, microwave communication equipment, connection, railroad track, rail, bridge, trestle, right-of-way or any other property owned, leased, operated or possessed by a railroad.

(L. 1996 S.B. 780 § 13, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 389.660 Right-of-way to be drained — duty of railroad to construct and maintain ditches and drains — violations subject to injunction and damages, costs and expenses.

Effective 28 Aug 1988

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

389.660. Right-of-way to be drained — duty of railroad to construct and maintain ditches and drains — violations subject to injunction and damages, costs and expenses. — It shall be the duty of every corporation or person owning or operating any railroad or branch thereof in this state, and of any corporation or person constructing any railroad in this state, within three months after the completion of the same through any county in this state, to cause to be constructed and maintained suitable openings across and through the right-of-way and roadbed of such railroad, and suitable ditches and drains along the roadbed of such railroad, to connect with ditches, drains and watercourses, so as to afford sufficient outlet to drain and carry off the water, including surface water, along such railroad whenever the draining of such water has been obstructed or rendered necessary by the construction of such railroad, except that such openings, ditches and drains shall not be required to be reconstructed by the corporation to accommodate changes in land conditions not caused by the corporation. Any corporation or person owning land adjoining such railroad where such ditches or drains are necessary is authorized to require the railroad company to construct and maintain such ditches or drains by an action against the railroad company for a mandatory injunction; and in case such corporation or person shall fail or neglect to construct and maintain such ditches or drains within the time limited in this chapter, any corporation or person owning land adjoining such railroad where such ditches or drains are necessary is hereby authorized, after giving thirty days' notice, in writing, to such owner or operator of such railroad, by service upon any person authorized to receive service of legal process on behalf of the corporation within this state, to cause such ditches, drains, openings, culverts or trestles to be constructed and maintained, and such landowner may maintain an action against such corporation, company or person so failing to construct and maintain such ditches or drains, in any court of competent jurisdiction, and shall be entitled to recover all costs, expenses and damages incurred and accruing in the construction and maintenance of or damages for failure to construct and maintain such ditches, drains, openings, culverts or trestles which actions for damages and for mandatory injunction under this subsection shall be the only remedies maintainable against a railroad company for its failure to construct and maintain suitable ditches and drains.

(RSMo 1939 § 5222, A.L. 1953 p. 517, A.L. 1976 S.B. 616, A.L. 1988 S.B. 676)

Prior revisions: 1929 § 4765; 1919 § 9953; 1909 § 3150

(1951) Deed reciting agreement that drainage ditch is sufficient and adequate to protect plaintiff's lands from overflow constitutes no bar to an action for damages to land resulting from negligent maintenance of such ditch by railroad. Struckoff v. Thompson (A.), 241 S.W.2d 39.

(1956) Where railroad maintained a fill for its tracks which blocked the flow of water in a natural watercourse in flood time it was liable for damages resulting from the flood. Buschellberg v. C.B. & Q.R. Co. (A.), 289 S.W.2d 447.

(1967) There is no duty on a railroad to let water through its embankment unless there exists a connecting ditch, drain, or watercourse below the embankment into which the water may flow as the laws place upon a railroad no duty, and grants it no permission, to enter upon any servient land to construct or to enlarge any existing ditch, drain or watercourse to increase its water carrying capacity and a railroad may not make an opening in its roadbed and discharge accumulated surface water on an adjacent property, when no ditch, drain or watercourse exists to carry it away without incurring liability for such action. Temple v. Atchison, Topeka & Santa Fe Railroad Co. (Mo.), 417 S.W.2d 97.

(1974) Held this section is not an exclusive remedy and does not bar a common law action for trespass. Hawkins v. Burlington Northern Inc. (Mo.), 514 S.W.2d 593.



Section 389.665 Right-of-way to be cleared of weeds and brush to prevent fires, violation, damages and costs — public grade crossings to be clear of vegetation and undergrowth.

Effective 28 Aug 1988

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

389.665. Right-of-way to be cleared of weeds and brush to prevent fires, violation, damages and costs — public grade crossings to be clear of vegetation and undergrowth. — 1. It shall be the duty of every corporation or person owning or operating any railroad or branch thereof in this state to keep the right-of-way reasonably clear of brush and high weeds, by cutting, burning, chemical spraying, plowing under, or other appropriate means for the purpose of preventing the spread of fire, and in case such corporation or person shall fail or neglect to do so, any person owning land adjoining such railroad is hereby authorized, after giving three days' notice, in writing, to such owner or operator of the railroad, by service upon any person authorized to receive service of legal process on behalf of the corporation within this state to cause such brush and high weeds upon the right-of-way occupied by the railroad company to be cut and removed, burned, plowed, or sprayed with chemical material for killing such brush and high weeds in front of and adjoining his land, and such landowner may maintain an action against the corporation or person so failing to perform this duty, in any court of competent jurisdiction, and shall be entitled to recover double the amount of all expenses and damages incurred and accruing thereby, together with costs.

2. It shall be the duty of every corporation or person owning or operating any railroad or branch thereof in this state to maintain the right-of-way at public grade crossings so that it will be reasonably clear of vegetation, undergrowth or other debris for a distance of two hundred fifty feet each way from the near edge of such crossings where such things would materially obscure approaching trains from the view of travelers on the highway.

(L. 1988 S.B. 676)



Section 389.670 Storm sewers along railroad right-of-way in cities or towns under 30,000.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

389.670. Storm sewers along railroad right-of-way in cities or towns under 30,000. — 1. It is hereby made the duty of every person, company or corporation, owning, operating or controlling any railroad or railroad right-of-way passing through any incorporated village, town or city within this state, containing a population of thirty thousand inhabitants or less, to construct at their own expense, within the corporate limits of such village, town or city along the lines of their said railroads or railroad right-of-way, such sewers as shall be of sufficient capacity to at all times carry off all the surface water that may collect or accumulate along their right-of-way.

2. Such sewers shall be constructed in a substantial manner, and cemented on their sides and bottoms so as to give to same a hard, smooth surface, and shall be of sufficient volume and depth to carry off at all times all surface water, with such facility as to prevent at all times an overflow therefrom. They shall have good, safe wagon and foot crossings constructed over them, at such places where the village, town or city by ordinance shall direct, and where it is necessary for public travel.

3. It shall be the further duty of all such persons, companies and corporations to construct under their railways, from one side of their right-of-way to the other, such sewers as shall by the city council, board of aldermen or legislative body of such villages, towns or cities be deemed necessary to facilitate the proper drainage of such village, town or city as provided herein.

(RSMo 1939 §§ 7530, 7531, 7532)

Prior revisions: 1929 §§ 7376, 7377, 7378; 1919 §§ 8784, 8785, 8786; 1909 §§ 9640, 9641, 9642

(1960) Constitutionality of this statute as applied to combined sanitary and storm sewer raised but not decided. C.B. & Q.R. Co. v. City of North Kansas City, 276 F.2d 932.

(1963) Sections 389.670 to 389.690 apply only to surface water drainage sewers and railroad was not liable for construction across its right-of-way of combination sanitary and storm sewer with pipes buried at different depths underground and a sewage pumping station to maintain the flow. Chicago, B. & Q.R. Co. v. North Kansas City (Mo.), 367 S.W.2d 561.



Section 389.680 Railroad storm sewers — intersection with city sewer system.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

389.680. Railroad storm sewers — intersection with city sewer system. — 1. Whenever any such village, town or city shall, by ordinance, deem it necessary to construct any public or district sewer, it shall, after the passage of the ordinance deeming such work necessary, cause its civil engineer, street commissioner or any other suitable person to file plans, profile and specifications for such sewer with the clerk of such village, town or city, which plans, specifications and profile shall show the points of intersection of such sewer with such railroad right-of-way, also the grade of the bottom of such sewer, its breadth and depth, with a general statement of the material to be used in its construction, together with such information as will be necessary to a correct understanding of the general plan for the building of such sewer. Thereupon it shall cause a copy of such plans, specifications and profile, together with a general statement sufficiently succinct and explanatory to give a correct understanding of the plan adopted for the building of said sewer, to be served on said person, company or corporation, together with a notice directed to such person, company or corporation to construct the section of said sewer to extend from one side of the said right-of-way to the other, in accordance with such plans and specifications, and within a certain time, not less than thirty days, and not more than three months from the date of the service of such notice.

2. Such notice, plans and specifications shall be served on the person, company or corporation owning or controlling said right-of-way by the chief of police or marshal of such village, town or city, who shall deliver a copy of the notice, plans and specifications to the nearest station agent of such person, company or corporation; and he, the said officer, shall make return on the original notice of the time and manner of service, and file the same with the village, town or city, as the case may be. Such service shall be a sufficient legal service. Thereupon such person, company or corporation shall proceed to construct such section of the proposed sewer at their own expense.

3. If, after the service of such notice, plans and specifications as herein provided, such person, company or corporation shall fail, neglect or refuse to so construct said section of the proposed sewer across their right-of-way within the time mentioned in such notice, then for each day after the expiration of said time that said person, company or corporation shall neglect, fail or refuse to construct or complete said section of such proposed sewer, they shall forfeit and pay to such village, town or city the sum of twenty-five dollars, to be recovered by civil action in the circuit court of the county in which such village, town or city is situated.

(RSMo 1939 §§ 7533, 7534)

Prior revisions: 1929 §§ 7379, 7380; 1919 §§ 8787, 8788; 1909 §§ 9643, 9644



Section 389.690 Railroad storm sewers — liability for damages — penalties.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

389.690. Railroad storm sewers — liability for damages — penalties. — 1. In addition to such penalty herein prescribed, such person, company or corporation shall, by reason of such failure to build said section of sewer, be liable in damages to any person whose premises or property is overflowed or otherwise damaged by reason of such failure, and such persons may recover their damages in the circuit court of said county.

2. No notice whatever shall be necessary to enforce compliance with the provisions of section 389.670, but they shall be and are hereby made self-enforcing, but any person whose property shall be damaged by an overflow of water thereon by reason of such person, company or corporation's failure to build such sewers may recover double the amount of his damages in any court of competent jurisdiction.

(RSMo 1939 §§ 7535, 7536)

Prior revisions: 1929 §§ 7381, 7382; 1919 §§ 8789, 8790; 1909 §§ 9645, 9646



Section 389.700 Application of sections 389.700 to 389.730 — term railroad defined.

Effective 28 Aug 1988

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

389.700. Application of sections 389.700 to 389.730 — term railroad defined. — 1. The provisions of sections 389.700 to 389.730 shall apply to any common carrier or carriers, their officers, agents and employees, engaged in the transportation of passengers or property by railroad operating in whole or in part in the state of Missouri.

2. The term "railroad" as used in this law shall include all bridge and ferry companies, terminal and switching companies used or operated in connection with any railroad, light rail or railway operating in this state.

(RSMo 1939 § 5281, A.L. 1988 S.B. 676)

Prior revisions: 1929 § 4853; 1919 § 10040



Section 389.710 Lights to be placed on certain switches, when, by whom.

Effective 28 Aug 1988

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

389.710. Lights to be placed on certain switches, when, by whom. — All common carriers, their officers, agents and employees operating any railroad in this state are hereby required to maintain lights between sunset and sunrise on all lead switches in yards, where cars are switched in making up or breaking up of trains and maintain lights on switches on main lines where trains are operated at night, except that this section shall not apply to main lines equipped with centralized traffic control signals, interlocking and remote control type of electric signaling, main lines equipped with automatic block signals where a block signal is located one thousand feet or less in advance of a switch or to trailing point switches on double track. The division may, after hearing, authorize or require the substitution for the above enumerated switch lights such other safety devices as it may find proper or necessary.

(RSMo 1939 § 5282, A.L. 1959 H.B. 345, A.L. 1988 S.B. 676)

Prior revisions: 1929 § 4854; 1919 § 10041

CROSS REFERENCE:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008



Section 389.730 Liability for noncompliance — action for damages.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

389.730. Liability for noncompliance — action for damages. — When any employee or other person shall be injured, maimed or killed, by reason of noncompliance with the provisions of sections 389.700 to 389.730, then in any action for damage which may be instituted against any railroad company, corporation or lessee for such injury, maiming or killing, proof of contributory negligence on the part of any employee or other persons so injured, maimed or killed, shall not relieve such railroad company, corporation or lessee from liability.

(RSMo 1939 § 5284)

Prior revisions: 1929 § 4856; 1919 § 10043



Section 389.780 Switch and sidetrack connection — powers of division of motor carrier and railroad safety.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

389.780. Switch and sidetrack connection — powers of division of motor carrier and railroad safety. — 1. A railroad corporation, upon the application of any shipper tendering traffic for transportation, shall construct, maintain and operate upon reasonable terms a switch connection or connections with a lateral line of railroad or private sidetrack owned, operated or controlled by such shipper, and shall, upon the application of any shipper, provide upon its own property a sidetrack and switch connection with its line of railroad, whenever such sidetrack and switch connection is reasonably practicable, can be put in with safety and the business therefor is sufficient to justify the same.

2. If any railroad corporation shall fail to install or operate any such switch connection with a lateral line of railroad or any such sidetrack and switch connection as aforesaid, after written application therefor has been made to it, any corporation or person interested may present the facts to the division of motor carrier and railroad safety by written petition, and the division shall investigate the matter stated in such petition, and give such hearing thereon as it may deem necessary or proper. If the division be of opinion that it is safe and practicable to have a connection, substantially as prayed for, established or maintained, and that the business to be done thereon justifies the construction and maintenance thereof, it shall make an order directing the construction and establishment thereof, specifying the reasonable compensation to be paid for the construction, establishment and maintenance thereof, and may in like manner upon the application of the railroad corporation order the discontinuance of such switch connection.

(RSMo 1939 § 5604)

Prior revisions: 1929 § 5148; 1919 § 10437

CROSS REFERENCE:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008



Section 389.790 Safety switch appliances and guard rails to be maintained — penalty.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

389.790. Safety switch appliances and guard rails to be maintained — penalty. — 1. All companies or corporations, lessees or other persons owning or operating any railroad or part of railroad in this state, are hereby required, on or before the first day of September, 1907, to adopt, put in use and maintain the best known appliances or inventions to fill or block all switches, frogs and guard rails on their roads, in all yards, divisional and terminal stations, and where trains are made up, to prevent, as far as possible, the feet of employees or other persons from being caught therein.

2. Any company or corporation, lessee or other person, owning or operating any railroad, or part of a railroad, in this state, who shall fail to do any act or thing in this section required to be done, or shall cause any act or thing not to be done, or shall aid or abet any such omission, shall be deemed guilty of a violation of this law, and shall forfeit and pay the sum of ten dollars for every such offense, and each day shall constitute a separate and distinct offense. At every term of a court of record of this state having criminal jurisdiction, the judge thereof shall direct and charge grand juries to make special inquiry as to violation of this section.

(RSMo 1939 § 5233)

Prior revisions: 1929 § 4776; 1919 § 9964; 1909 § 3163



Section 389.795 Walkways and handrails on bridges and trestles.

Effective 28 Aug 1969

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

389.795. Walkways and handrails on bridges and trestles. — In cases in which the motor carrier and railroad safety division of the department of economic development finds the same to be practical and necessary for safety of railroad employees, bridges and trestles, over and upon which railroad trains are operated, shall include as a part thereof, safe and suitable walkway and handrail on one side only of such bridge or trestle, and such handrail shall be located at the outer edge of said walkway and shall provide a clearance of not less than eight feet, six inches, from the center line of the nearest track, measured at right angles thereto.

(L. 1959 H.B. 301 § 1, A.L. 1969 H.B. 409)

CROSS REFERENCE:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008



Section 389.797 Employee walkways to be kept clear, enforcement.

Effective 28 Aug 1988

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

389.797. Employee walkways to be kept clear, enforcement. — Any person, firm or corporation doing business in this state shall keep and maintain those margins alongside their tracks, where railroad employees are required to walk in the course of their duties, reasonably free from debris, vegetation and any hazards known or which should have been known to exist, which affect the safety of such employees. The division may enforce this section and prosecute any violation thereof. The division shall prescribe rules for the construction and maintenance of walkways and the materials used in such walkways. Any track found to be in violation of this section may be removed from service by order of the division.

(L. 1961 p. 416 §§ 1, 2, A.L. 1988 S.B. 676)

CROSS REFERENCE:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008



Section 389.800 Contributory negligence not to relieve from liability.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

389.800. Contributory negligence not to relieve from liability. — When any employee or other person shall be injured, maimed or killed, by reason of the noncompliance with the provisions of section 389.790, then in any action for damages which may be instituted against any railroad company, corporation or lessee for such injuring, maiming or killing, proof of contributory negligence or carelessness on the part of any employee or other person so injured, maimed or killed, shall not relieve such railroad company, corporation or lessee from liability.

(RSMo 1939 § 5234)

Prior revisions: 1929 § 4777; 1919 § 9965; 1909 § 3164



Section 389.810 Engines to be equipped with power drive wheel brakes.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

389.810. Engines to be equipped with power drive wheel brakes. — From and after the first day of January, 1908, it shall be unlawful for any person, persons, partnership or corporation, operating any line of railroad, in whole or in part, within this state, either as owner, lessee or receiver, for the purpose of moving freight or passengers between points wholly within this state, to use upon such line of railroad any locomotive or engine to move such train of cars over such railroad without having such locomotive or engine equipped with power drive wheel brakes and fully and properly equipped with air brake appliances so that the engineer operating such locomotive or engine shall have the means of fully and completely controlling the air brakes on the cars attached to said locomotive and engine without recourse to hand brakes, except in cases of emergency.

(RSMo 1939 § 5235)

Prior revisions: 1929 § 4778; 1919 § 9966; 1909 § 3165



Section 389.820 Safety appliances — automatic couplers.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

389.820. Safety appliances — automatic couplers. — From and after the first day of January, 1908, it shall be unlawful for any person, persons, company or corporation, operating any line of railroad, in whole or in part, in this state, either as owner, lessee or receiver, to use or permit to be used or hauled between stations within this state, on said line of railroad, any locomotive, tender, car or other vehicle for moving persons or freight, which shall not be equipped with handholds, grab irons and couplers, coupling automatically by impact, and which can be coupled without the necessity of men going between the ends of the cars for the purpose of effecting such coupling.

(RSMo 1939 § 5236)

Prior revisions: 1929 § 4779; 1919 § 9967; 1909 § 3166



Section 389.830 Standard drawbars to be used — height of same.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

389.830. Standard drawbars to be used — height of same. — From and after the first day of January, 1908, it shall be unlawful for any person, persons, company or corporation, operating any line of railroad, in whole or in part, within this state, whether as owner, lessee or receiver, to use any locomotive, tender, car or similar vehicle for the purpose of carrying persons or freight, on its line of railroad, between stations wholly within the state, unless such locomotive, tender, car or other similar vehicle shall be equipped with standard drawbars; that the standard height of drawbars on all standard gauge roads shall be thirty-four and one-half inches, measuring from the top of the track rails to the center of the drawbar; and upon narrow gauge roads such standard drawbar shall be twenty-six inches from the top of the track rails to the center of the drawbar, and the maximum variation from such standard height to be allowed between empty and loaded cars shall be three inches, whether or not the drawbars brought together are of the same kind, make or type.

(RSMo 1939 § 5237)

Prior revisions: 1929 § 4780; 1919 § 9968; 1909 § 3167



Section 389.840 Cars to be equipped with air or power brakes.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

389.840. Cars to be equipped with air or power brakes. — From and after the first day of January, 1908, it shall be unlawful for any person, persons, company or corporation, operating any line of railroad, in whole or in part, in this state, either as owner, lessee or receiver, to operate any train of cars over such line of railroad between stations within this state, unless at least seventy-five percent of the cars composing such train shall be equipped with air or power brakes, and any of the remaining twenty-five percent of such cars composing such train shall be so equipped with such air or power brakes; they shall be so associated and connected that brakes thereon can be used, managed and operated by the engineer of the locomotive drawing such train.

(RSMo 1939 § 5238)

Prior revisions: 1929 § 4781; 1919 § 9969; 1909 § 3168



Section 389.850 Application of provisions of sections 389.810 to 389.870.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

389.850. Application of provisions of sections 389.810 to 389.870. — The provisions and requirements of sections 389.810 to 389.870 relating to power drive wheel brakes, train brakes, automatic couplers, grab irons and the standard height of drawbars, shall be held to apply to all trains, locomotives, tenders, cars and similar devices used on or by any railroad engaged in the transportation of persons and freight between points within the state of Missouri; provided, however, that the provisions of said sections shall not apply to street railroads nor to tram railroads employed in the transportation of logs.

(RSMo 1939 § 5239)

Prior revisions: 1929 § 4783; 1919 § 9971; 1909 § 3170



Section 389.860 Penalty for violation of sections 389.810 to 389.870 — suit, where brought.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

389.860. Penalty for violation of sections 389.810 to 389.870 — suit, where brought. — Any such person, persons, company or corporation operating any railroad, in whole or in part, within this state, whether as owner, lessee or receiver, who shall violate any of the provisions of sections 389.810 to 389.870 shall be liable to the state of Missouri in a penalty of not less than one hundred nor more than five hundred dollars for each offense, and such penalty shall be recovered and suit therefor shall be brought in the name of the state of Missouri, in any court of competent jurisdiction in any county in the state, into or through which such railway may run, by the attorney general, or under his direction, or by the prosecuting attorney of any county through or into or out of which trains may be operated by such railroad or by the circuit attorney in the city of St. Louis.

(RSMo 1939 § 5240)

Prior revisions: 1929 § 4784; 1919 § 9972; 1909 § 3171



Section 389.870 Employee not guilty of contributory negligence, when.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

389.870. Employee not guilty of contributory negligence, when. — Any employee of such railroad so operated as aforesaid who may be injured by any train, locomotive, tender, car or similar vehicle in use contrary to the provisions of sections 389.810 to 389.870 shall not be deemed to have assumed the risk thereby occasioned, nor to have been guilty of contributory negligence, because of continuing in the employment of such railroad or in the performance of his duties as such employee after the unlawful use of such train, locomotive, tender, car or similar device shall have been brought to his knowledge.

(RSMo 1939 § 5241)

Prior revisions: 1929 § 4785; 1919 § 9973; 1909 § 3172



Section 389.900 Locomotives to be equipped with electric headlights — power of same — exceptions.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

389.900. Locomotives to be equipped with electric headlights — power of same — exceptions. — That all companies, corporations, lessees, owners, operators or receivers of any railroad or railway company operating a railroad or railway in whole or in part in this state, are hereby required to equip, maintain and use upon every locomotive being operated in road service in this state in the nighttime an electric headlight of fifteen hundred candle power brilliancy, measured with the aid of a reflector, and classification signals not less than six candle power; provided, that nothing in this law shall be so construed as to prevent a locomotive engine whose headlight has become defective while on the road from proceeding to the most convenient terminal or division point where the necessary facilities exist for remedying such defect, but nothing in this law shall relieve any such company, corporation, lessee, owner, operator or receiver of any railroad or railway company of any liability for injury or damage to persons or property, or for the death of any person, caused by proceeding with an engine having such defective headlight; and provided further, that the provisions of this law shall not apply to independent lines of railroad less than seventy-five miles in length; and provided further, that the provisions of this law shall not apply during the first ninety days of a strike of the particular employees whose duties are to repair and maintain electric headlights.

(RSMo 1939 § 5274)

Prior revisions: 1929 § 4845; 1919 § 10032

CROSS REFERENCE:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008

(1968) The failure of locomotive engineer to give statutory crossing signals does not give drivers right to approach blind crossing heedlessly, if they know of existence of crossing. Hupman v. Missouri-Kansas-Texas Railroad Co. (A.), 429 S.W.2d 343.



Section 389.920 First aid kits, duty of railroad to provide — rules regulating.

Effective 28 Aug 1988

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

389.920. First aid kits, duty of railroad to provide — rules regulating. — Every corporation, lessee, owner, operator or receiver or other person owning or operating a railroad in the state of Missouri shall provide and maintain in a plainly marked accessible location on all passenger train cars, cabooses, each locomotive unit capable of independent operation and all motorized on-track work equipment used in railroad operations, which weigh in excess of four hundred pounds, a first aid kit conforming to such requirements as the division may, by rule, prescribe.

(RSMo 1939 § 5287, A.L. 1988 S.B. 676)

Prior revision: 1929 § 4859

CROSS REFERENCE:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008



Section 389.945 Safety rules for motor vehicles used to transport employees by rail — hearings — inspection of vehicles — penalties.

Effective 28 Aug 1965

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

389.945. Safety rules for motor vehicles used to transport employees by rail — hearings — inspection of vehicles — penalties. — 1. The motor carrier and railroad safety division of the department of economic development of Missouri shall make and enforce reasonable safety rules and regulations relating to motor vehicles designed for highway use and used by common carriers by rail to transport employees, tools and supplies, to and from their places of employment or during the course of their employment. These rules and regulations shall establish minimum standards:

(1) For the construction and mechanical equipment of a motor vehicle;

(2) For the loading and carrying of tools, supplies, and employees; the transportation of gasoline, or other inflammable materials and explosives;

(3) For the safety of employees in a motor vehicle, where gang size will not permit all employees to ride in driver's cab, adequate seating facilities, heating facilities and communication between cab and rear compartment and means of retaining tools and supplies within the motor vehicle;

(4) The rules and regulations shall apply only to vehicles acquired after the effective date of the rules and regulations. In case of an emergency, vehicles not complying with the rules and regulations may be used.

2. Before formulating such rules and regulations, the division of motor carrier and railroad safety shall conduct hearings and invite participation of interested groups. These groups may make suggestions relating to the minimum standards to be embodied in the rules and regulations. The division shall consider the suggestions prior to the issuance of any rules and regulations.

3. The division may amend the rules and regulations at any time upon its own motion or upon complaint by an individual or group, in the same manner as it adopts other rules and regulations.

4. The division may, in enforcing the rules and regulations, inspect any motor vehicle to which these rules apply. Upon request, the superintendent of the Missouri state highway patrol shall assist the division in these inspections.

5. Violation by the owner of a motor vehicle of any rule or regulation or any amendment thereto promulgated pursuant to this section or any order issued by the division under this section, or willful failure to comply with such an order, is a misdemeanor, and upon conviction thereof, the owner shall be sentenced to undergo imprisonment for not more than one year, or to pay a fine not exceeding five hundred dollars or both.

(L. 1965 p. 590 §§ 1 to 5)

CROSS REFERENCE:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008



Section 389.990 Bell and whistle at crossings — penalty.

Effective 28 Aug 1955

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

389.990. Bell and whistle at crossings — penalty. — A bell shall be placed on each locomotive engine, and be rung at a distance of at least eighty rods from the place where the railroad shall cross any traveled public road or street, and be kept ringing until it shall have crossed such road or street, or a horn or whistle shall be attached to such engine and be sounded at least eighty rods from the place where the railroad shall cross any such road or street, except in cities, and be sounded at intervals until it shall have crossed such road or street, under a penalty of twenty dollars for every neglect of the provisions of this section, to be paid by the corporation owning the railroad, to be sued for by the prosecuting or circuit attorney of the proper circuit, within ten days after such penalty was incurred, one-half thereof to go to the informer and the other half to the county; and said corporation shall also be liable for all damages which any person may hereafter sustain at such crossing when such bell shall not be rung or such horn or whistle sounded as required by this section; provided, however, that nothing herein contained shall preclude the corporation sued from showing that the failure to ring such bell or sound such horn or whistle was not the cause of such injury.

(RSMo 1939 § 5213, A.L. 1955 p. 578)

Prior revisions: 1929 § 4756; 1919 § 9943; 1909 § 3140

(1953) Railroad's duty under this section is performed if it sounds either the bell or whistle as, and for the distance, required by statute. Chamberlain v. Thompson (Mo.), 256 S.W.2d 779.

(1954) This section does not abolish common law duty of railroad to warn of approach of its trains at crossing, but is cumulative thereto and provides only minimum requirements. Hackett v. Wabash R.R. Co. (Mo.), 271 S.W.2d 573.

(1955) Where railroad operated trains on property of manufacturer for the joint benefit of the railroad and manufacturer, there was common law duty to give warning when approaching private crossing on manufacturer's property. Dickerson v. Term. R.R. Assn. of St. Louis (Mo.), 284 S.W.2d 568.



Section 389.991 Definitions.

Effective 28 Aug 1971

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

389.991. Definitions. — The following words used in sections 389.991 to 389.995 shall mean:

(1) "Bridges", structures supporting the track or tracks over a waterway, highway, ravine or railroad;

(2) "Carrier", any common carrier by rail;

(3) "Division", the motor carrier and railroad safety division of the department of economic development;

(4) "Roadbed", culverts, tunnels, cuts and fills on which or through which the tracks are located;

(5) "Tracks", rails and fastenings, ties, crossings-at-grade, both railroad and highway, switches and their appurtenances but not including signal equipment.

(L. 1971 H.B. 288 § 1)

CROSS REFERENCE:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008



Section 389.992 Division of motor carrier and railroad safety regulations.

Effective 28 Aug 1988

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

389.992. Division of motor carrier and railroad safety regulations. — The division of motor carrier and railroad safety shall make and enforce reasonable rules and regulations establishing minimum standards of track, bridge and roadbed inspection:

(1) For track, bridge and roadbed used by passenger trains or freight trains;

(2) For the qualifications of the inspector;

(3) For the frequency of inspection and territory to be covered;

(4) For method of inspection, including items requiring special attention;

(5) Action to be taken when defects are found.

(L. 1971 H.B. 288 § 2, A.L. 1988 S.B. 676)

CROSS REFERENCE:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008



Section 389.993 Rules and regulations, hearings required — must conform with federal standards — how amended.

Effective 28 Aug 1971

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

389.993. Rules and regulations, hearings required — must conform with federal standards — how amended. — 1. Before formulating such rules and regulations, the division of motor carrier and railroad safety shall conduct hearings and invite participation of interested groups. These groups may make suggestions relating to the minimum standards to be embodied in the rules and regulations. Any rules and regulations formulated shall not be in conflict with federal standards on the same subject matter, except as permitted under the Federal Railroad Safety Act of 1970, or any amendments thereto.

2. The division may amend the rules and regulations at any time upon its own motion or upon complaint by an individual or group, in the same manner as it adopts other rules and regulations.

(L. 1971 H.B. 288 §§ 3, 4)

CROSS REFERENCE:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008



Section 389.994 Rulemaking authority on constructing and maintaining walkways adjacent to industrial railroad trackage — definition of industrial railroad trackage — hearings required — amending rules — authority to issue cease and desist order.

Effective 28 Aug 1996

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

389.994. Rulemaking authority on constructing and maintaining walkways adjacent to industrial railroad trackage — definition of industrial railroad trackage — hearings required — amending rules — authority to issue cease and desist order. — 1. The division shall make reasonable rules and regulations governing the construction, reconstruction and maintenance of walkways adjacent to industrial railroad trackage.

2. "Industrial railroad trackage" shall mean any and all tracks owned, leased or used by any person, firm or corporation, other than a railroad as defined by section 622.100, which connect with the tracks of a railroad and on which a railroad switches or operates cars or locomotives.

3. Before formulating such rules and regulations, the division shall conduct hearings and invite participation of interested groups. These groups shall make suggestions relating to the minimum standards to be embodied in the rules and regulations. The division shall consider the suggestions prior to the issuance of any rules and regulations.

4. The division may amend the rules and regulations at any time upon its own motion or upon complaint by an individual or group, in the same manner as it adopts other rules and regulations.

5. The division may, by order, require any railroad to cease and desist from operating or switching cars or locomotives over any industrial railroad trackage which is found by the division not to be in conformity with such rules and regulations or which otherwise constitutes an unusual hazard.

(L. 1996 S.B. 780)



Section 389.996 Investigation of accidents, notice of an accident.

Effective 28 Aug 1996

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

389.996. Investigation of accidents, notice of an accident. — The division may investigate the cause of all accidents on any railroad or street railroad within this state which result in loss of life or injury to persons or property. Every railroad corporation and street railroad corporation is hereby required to give immediate notice to the division of every accident happening upon any line of railroad or street railroad owned, operated, controlled or leased by it, within this state in such manner as the division may direct. Such notice shall not be admitted as evidence or used for any purpose against such railroad corporation or street railroad corporation giving such notice in any suit or action for damages growing out of any matter mentioned in such notice.

(L. 1996 S.B. 780)

CROSS REFERENCE:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008



Section 389.997 Railroad car loading requirements — exception — motor carrier and railroad safety division of the department of economic development to enforce.

Effective 28 Aug 1977

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

389.997. Railroad car loading requirements — exception — motor carrier and railroad safety division of the department of economic development to enforce. — 1. It shall be unlawful for any person, firm, company or corporation operating a railroad as a common carrier in this state, while transporting freight for compensation or hire, to place immediately ahead of an occupied caboose or immediately behind an occupied locomotive, a flat car on which are placed loads that might shift or move or bulkhead type flat car that is loaded above the top edge of the car or beyond the sides, or a gondola type car loaded above the edge, with pipe, lumber or poles, or with freight or machinery which might shift or move and which the motor carrier and railroad safety division of the department of economic development finds, after hearing, to be an unreasonable risk to the safety and well-being of the employees.

2. This section shall not apply to yard switching movements.

3. The motor carrier and railroad safety division of the department of economic development of the state of Missouri shall enforce this section and prosecute any violation thereof, as provided for in section 386.570.

(L. 1977 H.B. 75 § 1)

CROSS REFERENCE:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008



Section 389.998 Violations and penalties — enforcement — action by division, jurisdiction — penalties or forfeitures paid into school fund.

Effective 28 Aug 1988

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

389.998. Violations and penalties — enforcement — action by division, jurisdiction — penalties or forfeitures paid into school fund. — 1. Any corporation or person who violates or fails to comply with any provisions of this chapter is subject to a civil penalty or forfeiture of not less than one hundred dollars nor more than two thousand dollars for each offense. An action to recover a penalty or forfeiture under this chapter or to enforce the powers of the division under this chapter may be brought in any circuit court in this state in the name of the state of Missouri and shall be commenced and prosecuted to final judgment by the general counsel to the division. In any such action all penalties or forfeitures incurred up to the time of commencing the same may be sued for and recovered therein, and the commencement of an action to recover a penalty or forfeiture shall not be, or be held to be, a waiver of the right to recover any other penalty or forfeiture. If the defendant in such action shall prove that during any portion of the time for which it is sought to recover penalties or forfeitures for a violation of an order or decision of the division, the defendant was actually and in good faith prosecuting a suit to review such order or decision in the manner as provided in chapter 622, the court shall remit the penalties or forfeitures incurred during the pendency of such proceeding. All moneys recovered as a penalty or forfeiture shall be paid to the public school fund of the state. Any such action may be compromised or discontinued on application of the division upon such terms as the court shall approve and order.

2. Every violation of the provisions of this or any other law or of any order, decision, decree, rule, direction, demand or requirement of the division, or any part or portion thereof, by any corporation or person is a separate and distinct offense, and in case of a continuing violation of each day's continuance thereof shall be and be deemed to be a separate and distinct offense.

3. In construing and enforcing the provisions of this chapter relating to penalties or forfeitures, the act, omission or failure of any officer, agent or employee of any corporation or person acting within the scope of his official duties of employment, shall in every case be and be deemed to be the act, omission or failure of such corporation or person.

4. All penalties or forfeitures accruing under the provisions of this chapter shall be cumulative of each other, and any action for the recovery of one such penalty or forfeiture shall not be a bar to or affect the recovery of any other penalty or forfeiture.

(L. 1988 S.B. 676)

CROSS REFERENCE:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008



Section 389.999 Causes of action existing prior to August 13, 1988.

Effective 28 Aug 1988

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

389.999. Causes of action existing prior to August 13, 1988. — Nothing contained in this act* shall be construed or interpreted to limit or expand in any way the rights and remedies of any person in any cause of action or civil proceeding. The provisions of this section shall apply to any cause of action which arises prior to and after August 13, 1988.

(L. 1988 S.B. 676 § 3)

*"This act" (S.B. 676, 1988) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 389.1005 Light rail safe operation, maintenance and use — division's powers and duties — funds to be used, how — operator to file statement.

Effective 28 Aug 1996

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

389.1005. Light rail safe operation, maintenance and use — division's powers and duties — funds to be used, how — operator to file statement. — 1. Except as otherwise provided in this subsection or in subsection 2 of this section, the division of motor carrier and railroad safety shall, after hearing, adopt, in accordance with section 622.027, and enforce rules relating to the safe operation, maintenance and use of light rail, and the construction of light rail-highway crossings. The division of transportation shall examine the manner in which light rail property and services are safely conducted and operated. The division shall examine compliance with all the provisions of law, orders and decisions of the division regarding the safe operation of light rail, except that if the United States has enacted a law, or any officer or agency of the United States has adopted any rule, regulation, order, decision or standard covering the subject matter of the division's rules relating to the safe operation, maintenance and use of light rail and the construction of light rail highway crossings, then compliance with that statute, regulation, order, decision or standard satisfies the duty of compliance with the law, rule, regulation, order or decision of the division covering that subject matter. The provisions of chapter 386, relating to the powers and duties of the public service commission and the procedure before the public service commission and the courts, as well as the provisions of section 622.030, are hereby made applicable to the division of motor carrier and railroad safety with regard to the safe operation of light rail as provided in this subsection.

2. The division of motor carrier and railroad safety shall not examine any individual or joint rate, fare, toll, charge, or other compensation of any person or any two or more persons or any schedule or tariff setting fares or rates for light rail or the hours of service, frequency, use and accommodations afforded customers or patrons of light rail or products or commodities furnished in connection with the operation of light rail.

3. The division may contract with the bi-state development agency created by section 70.370 for safety consultation pursuant to the division's duties created by this section. Any moneys paid pursuant to this subsection shall be deposited in the light rail safety fund created in section 389.1010.

4. The division shall render a statement of such assessment to each light rail operator on or before July first and the amount so assessed to each light rail operator shall be paid by it to the director of revenue in full on or before July fifteenth immediately following the rendition of such statement, except that any such light rail operator may pay such assessment in four equal installments not later than the following dates immediately following the rendition of such statement, by making payments on July fifteenth, October fifteenth, January fifteenth and April fifteenth. The director of revenue shall remit such payments to the state treasurer.

5. The state treasurer shall credit such payments to the railroad expense fund established under section 622.015. Notwithstanding any provisions of section 622.015 to the contrary, that portion of the railroad expense fund received from light rail assessments pursuant to this section shall be devoted solely to the payment of expenditures incurred by the division of motor carrier and railroad safety within the department of economic development and attributable to the regulation of light rail.

6. In order to enable the division to make the assessments provided for in this section, each light rail operator shall file with the division, within ten days after August 28, 1996, and thereafter on or before March thirty-first of each year, a statement under oath showing its total operated train miles for the preceding calendar year, and if any light rail operator shall fail to file such a statement within such time, the division shall estimate such miles which estimate shall be binding on such light rail operator for the purpose of this section.

(L. 1996 H.B. 876 § 1)

CROSS REFERENCE:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008



Section 389.1010 Light rail safety fund created, administration of — lapse into general revenue prohibited.

Effective 28 Aug 1996

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

389.1010. Light rail safety fund created, administration of — lapse into general revenue prohibited. — Any moneys received by the division of motor carrier and railroad safety of the department of economic development pursuant to subsection 3 of section 389.1005 shall be deposited in the state treasury to the credit of the "Light Rail Safety Fund" which is hereby created. The account shall be administered by the director of the division of motor carrier and railroad safety. When appropriated the moneys in the fund shall be used solely for the purpose of paying the costs of its duties pursuant to section 389.1005. Notwithstanding the provisions of section 33.080 to the contrary, moneys in the light rail safety fund at the end of any biennium shall not be transferred to the credit of the general revenue fund.

(L. 1996 H.B. 876 § 3)

CROSS REFERENCE:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008






Chapter 390 Motor Carriers and Express Companies

Chapter Cross References



Section 390.011 Purpose of law — how construed.

Effective 28 Aug 1986

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

390.011. Purpose of law — how construed. — It is hereby declared that the legislation contained in this chapter is enacted for the following purposes:

(1) To promote safe, adequate, economical and efficient transportation;

(2) To promote the most productive use of equipment and energy resources; and

(3) To conserve the interests and convenience of the public. No right, privilege, or permit granted or obtained under or by virtue of the provisions of this chapter shall ever be construed as a vested right, privilege, or permit; and the general assembly retains full legislative power over, concerning and pertaining to the subject or subjects legislated upon in this chapter and the power and right to alter, amend or repeal any provision of this chapter at its pleasure.

(RSMo 1939 § 5736, A.L. 1951 p. 547 § 390.010, A.L. 1986 H.B. 1428)

Prior revision: 1929 § 5281



Section 390.020 Definitions.

Effective 28 Aug 2004

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

390.020. Definitions. — As used in this chapter, unless the context clearly requires otherwise, the words and terms mean:

(1) "Agricultural commodities in bulk", commodities conforming to the meaning of "commodities in bulk" as defined in this section, which are agricultural, horticultural, viticultural or forest products or any other products which are grown or produced on a farm or in a forest, and which have not undergone processing at any time since movement from the farm or forest, or processed or unprocessed grain, feed, feed ingredients, or forest products;

(2) "Certificate", a written document authorizing a common carrier to engage in intrastate commerce and issued under the provisions of this chapter;

(3) "Charter service", the transportation of a group of persons who, pursuant to a common purpose and at a fixed charge for the vehicle, have acquired the exclusive use of a passenger-carrying motor vehicle to travel together as a group from a point of origin to a specified destination or for a particular itinerary, either agreed upon in advance or modified by the chartering group after having left the place of origin;

(4) "Commercial zone", unless otherwise increased pursuant to the provisions of subdivision (4) of section 390.041, any municipality within this state together with that territory either within or without the state of Missouri, extending one mile beyond the corporate limits of such municipality and one additional mile for each fifty thousand inhabitants or portion thereof; however, any commercial zone of a city not within a county shall extend eighteen miles beyond that city's corporate limits and shall also extend throughout any first class charter county which adjoins that zone;

(5) "Commodities in bulk", commodities, which are fungible, flowable, capable of being poured or dumped, tendered for transportation unpackaged, incapable of being counted, but are weighed or measured by volume and which conform to the shape of the vehicle transporting them;

(6) "Common carrier", any person which holds itself out to the general public to engage in the transportation by motor vehicle of passengers or property for hire or compensation upon the public highways and airlines engaged in intrastate commerce;

(7) "Contract carrier", any person under individual contracts or agreements which engage in transportation by motor vehicles of passenger or property for hire or compensation upon the public highways;

(8) "Corporate family", a group of corporations consisting of a parent corporation and all subsidiaries in which the parent corporation owns directly or indirectly a one hundred percent interest;

(9) "Division", the division of motor carrier and railroad safety of the department of transportation;

(10) "Driveaway operator":

(a) Any motor carrier who moves any commercial motor vehicle or assembled automobile singly under its own power or in any other combination of two or more vehicles under the power of one of said vehicles upon any public highway for the purpose of delivery for sale or for delivery either before or after sale;

(b) A person engaged in the business of furnishing drivers and operators for the purpose of transporting vehicles in transit from one place to another by the driveaway or towaway methods; or

(c) A person who is lawfully engaged in the business of transporting or delivering vehicles that are not the person's own and vehicles of a type otherwise required to be registered, by the driveaway or towaway methods, from a point of manufacture, assembly or distribution or from the owner of the vehicles to a dealer or sales agent of a manufacturer or to any consignee designated by the shipper or consignor;

(11) "Dump truck", any open-top vehicle, including dump trailers, and those trailers commonly referred to as hopper trailers and/or belly dump trailers, that discharges its load by tipping or opening the body in such a manner that the load is ejected or dumped by gravity but does not include tank or other closed-top vehicles, or vehicles that discharge cargo by means of an auger, conveyor belt, air pressure, pump or other mechanical means;

(12) "Household goods", personal effects and property used or to be used in a dwelling when a part of the equipment or supply of such dwelling; new or used furniture; store or office furniture or fixtures; equipment of museums, institutions, hospitals and other establishments; and articles, which because of their unusual nature or value require specialized handling and equipment usually employed in moving household goods;

(13) "Interstate commerce", commerce between a point in this state and a point outside this state, or between points outside this state when such commerce moves through this state whether such commerce moves wholly by motor vehicle or partly by motor vehicle and partly by any other regulated means of transportation where the commodity does not come to rest or change its identity during the movement;

(14) "Intrastate commerce", commerce moving wholly between points within this state, whether such commerce moves wholly by motor vehicle or partly by motor vehicle and partly by any other means of transportation;

(15) "Irregular route", the course or line of travel to be used by a motor carrier's vehicle when not restricted to any specific route or routes within the area the motor carrier is authorized to serve;

(16) "Less-than-truckload lots", lots of freight, other than a truckload lot, being transported on the motor vehicle at one time;

(17) "Mobile home", house trailers, cabin trailers, bungalow trailers, mobile homes and any other transportable building unit designed to be used for residential, commercial, industrial or recreational purposes, including special equipment, wheels, tires, axles, springs, racks, undercarriages and undersupports used or useful in connection with the transportation of mobile homes when transported as part of the transportation of mobile homes;

(18) "Motor carrier", any person engaged in the transportation of property or passengers, or both, for compensation or hire, over the public roads of this state by motor vehicle. The term includes both common and contract carriers;

(19) "Motor vehicle", any vehicle, truck, truck-tractor, trailer, or semitrailer, motor bus or any self-propelled vehicle used upon the highways of the state in the transportation of property or passengers;

(20) "Party", any person admitted as a party to a division proceeding or seeking and entitled as a matter of right to admission to a division proceeding;

(21) "Permit", a permit issued under the provisions of this chapter to a contract carrier to engage in intrastate or interstate commerce or to a common carrier to engage in interstate commerce;

(22) "Person", any individual or other legal entity, whether such entity is a proprietorship, partnership, corporation, company, association or joint-stock association, including the partners, officers, employees, and agents of the person, as well as any trustees, assignees, receivers, or personal representatives of the person;

(23) "Private carrier", any person engaged in the transportation of property or passengers by motor vehicle upon public highways, but not as a common or contract carrier by motor vehicle; and includes any person who transports property by motor vehicle where such transportation is incidental to or in furtherance of his commercial enterprises;

(24) "Public highway", every public street, road, highway or thoroughfare of any kind used by the public, whether actually dedicated to the public;

(25) "Regular route", a specific and determined course to be traveled by a motor carrier's vehicle rendering service to, from or between various points or localities in this state;

(26) "School bus", any motor vehicle while being used solely to transport students to or from school or to transport students to or from any place for educational purposes or school purposes;

(27) "Taxicab", any motor vehicle performing a bona fide for-hire taxicab service having a capacity of not more than five passengers, exclusive of the driver, and not operated on a regular route or between fixed termini;

(28) "Truckload lot", a lot or lots of freight tendered to a carrier by one consignor or one consignee for delivery at the direction of the consignor or consignee with the lot or lots being the only lot or lots transported on the motor vehicle at any one time.

(RSMo 1939 § 5720, A.L. 1941 p. 522, A.L. 1951 p. 547, A.L. 1986 H.B. 1428, A.L. 1988 S.B. 423 merged with S.B. 663, A.L. 1991 H.B. 262, A.L. 2004 S.B. 757 merged with S.B. 1233, et al.)

Prior revision: 1929 § 5264

CROSS REFERENCE:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008

(1964) Missouri law does not require that service in terminal collection and distribution traffic be performed over designated and specific courses or lines of travel when within a municipality or suburban territory thereof. A fixed, specific and determined course and regular route service refers to a course to, from or between various points, localities or municipalities and a municipality, together with territory extending one mile beyond corporate limits and one mile additional for each 50,000 population thereof is a regular route point. State ex rel. Sandhaus v. Missouri Pub. Serv. Comm'n (A.), 383 S.W.2d 165.

(1964) A partnership composed of individual truck owners bought stone from a quarry and stone was hauled to buyer on trucks owned individually by the various partners at less than Public Service Commission rates. The individual partners were paid on the basis of loads hauled after partnership collected from the buyer; held that there was no service performed by the partnership or the individual members other than a transportation service and that the partnership could not qualify as a private carrier under section 390.020(7). Maag v. Public Serv. Comm'n (A.), 384 S.W.2d 801.

(1977) Held, that people transported must be formally enrolled and the movement must be expressly approved by the school board or other governing body of the school authorizing the movement. State ex rel. Hering v. State Pub. Serv. Comm'n (A.), 549 S.W.2d 658.

(1986) A motor carrier licensed by the Public Service Commission pursuant to section 390.020, RSMo, is under the Commission's exclusive authority, and, not withstanding section 94.270, RSMo, no municipality may regulate such carrier. Wilson v. City of St. Robert, 714 S.W.2d 738 (Mo.App.).



Section 390.021 UCR agreement — definitions — commission authority — precedence of agreement — filing of forms and registration fee-enforcement authority — authorized exemptions.

Effective 28 Aug 2008

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

390.021. UCR agreement — definitions — commission authority — precedence of agreement — filing of forms and registration fee-enforcement authority — authorized exemptions. — 1. The provisions of this section shall be applicable, notwithstanding any provisions of section 390.030 to the contrary.

2. As used in chapter 622 and in this section, except when the context clearly requires otherwise, the following terms shall mean:

(1) "UCR implementing regulations", includes the regulations issued by the United States Secretary of Transportation under 49 U.S.C.A. Section 13908, the rules and regulations issued by the board of directors of the Unified Carrier Registration (UCR) plan under 49 U.S.C.A. Section 14504a, and the administrative rules adopted by the state highways and transportation commission under this section;

(2) "Unified Carrier Registration Act", or "UCR Act", sections 4301 to 4308 of the Unified Carrier Registration Act of 2005, within subtitle C of title IV of the "Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy For Users" or "SAFETEA-LU", Public Law 109-59 (119 Stat. 1761), as those sections have been and periodically may be amended.

3. Except when the context clearly requires otherwise, the definitions of words in 49 U.S.C.A. Sections 13102, 13908, and 14504a shall apply to and determine the meaning of those words as used in this section.

4. In carrying out and being subject to the provisions of the UCR Act, the Unified Carrier Registration (UCR) agreement, the UCR implementing regulations, and this section, but notwithstanding any other provisions of law to the contrary, the state highways and transportation commission may:

(1) Submit to the proper federal authorities, amend and carry out a state plan to qualify as a base state and to participate in the UCR plan and administer the UCR agreement, and take other necessary actions as the designated representative of the state of Missouri so that:

(a) Missouri-domiciled entities who must register and pay UCR registration fees are not required to register and pay those fees in a base state other than the state of Missouri;

(b) The state of Missouri does not forfeit UCR registration fee revenues; and

(c) The state of Missouri may maintain its eligibility to receive the maximum allowable allocations of revenues derived under the UCR agreement;

(2) Administer the UCR registration of Missouri-domiciled motor carriers, motor private carriers, brokers, freight forwarders and leasing companies, and such persons domiciled in nonparticipating states who have designated this state as their base state under the UCR Act;

(3) Receive, collect, process, deposit, transfer, distribute, and refund UCR registration fees relating to any of the persons and activities described in this section. Notwithstanding any provisions of law to the contrary, these UCR registration fees collected by the commission are hereby designated as "nonstate funds" within the meaning of Section 15, Article IV, Constitution of Missouri, and the commission shall transmit these funds to the state department of revenue for deposit to the credit of the state highways and transportation department fund. The commission shall, from time to time, direct the payment of, and the director of revenue shall pay, the fees so deposited, in accordance with the provisions of the UCR Act, the UCR agreement, and the UCR implementing regulations. The director of revenue shall credit all income derived from the investment of these funds to the state highways and transportation department fund;

(4) Exercise all other powers, duties, and functions the UCR Act requires of or allows a participating state or base state;

(5) Promulgate administrative rules and issue specific orders relating to any of the persons and activities described in this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2008, shall be invalid and void;

(6) Enter into agreements with any agencies or officers of the United States, or of any state that participates or intends to enter into the UCR agreement; and

(7) Delegate any or all of the powers, duties, and functions of the commission under this section to any agent or contractor.

5. After the commission has entered into the UCR plan on behalf of this state, the requirements in the UCR agreement shall take precedence over any conflicting requirements under chapter 622 or this chapter.

6. Notwithstanding any other provisions of law to the contrary, every motor carrier, motor private carrier, broker, freight forwarder, and leasing company that has its principal place of business within this state, and every such person who has designated this state as the person's base state under the provisions of the UCR Act, shall timely complete and file with the state highways and transportation commission all the forms required by the UCR agreement and the UCR implementing regulations, and shall pay the required UCR registration fees to the commission.

7. All powers of the commission under section 226.008 are hereby made applicable to the enforcement of this section with reference to any person subject to any provision of this section. The chief counsel shall not be required to exhaust any administrative remedies before commencing any enforcement actions under this section. The provisions of chapter 622 shall apply to and govern the practice and procedures before the courts in those actions.

8. Except as required by the UCR Act, the UCR agreement, or the UCR implementing regulations, the provisions of this section and the rules adopted by the commission under this section shall not be construed as exempting any motor carrier, or any person controlled by a motor carrier, from any of the requirements of chapter 622, or this chapter, relating to the transportation of passengers or property in intrastate commerce.

9. Notwithstanding any other provision of this section to the contrary, Missouri elects to not apply the provisions of the UCR Act, the UCR agreement, and the UCR implementing regulations to motor carriers and motor private carriers that operate solely in intrastate commerce transporting farm or dairy products, including livestock, from a farm, or property from farm to farm, or stocker and feeder livestock from farm to farm, or from market to farm.

(L. 2008 H.B. 1422 merged with S.B. 930 & 947)



Section 390.030 Vehicles exempted — discrimination prohibited, when.

Effective 28 Aug 2007

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

390.030. Vehicles exempted — discrimination prohibited, when. — 1. The provisions of this chapter shall not apply to:

(1) School buses;

(2) Taxicabs;

(3) Motor vehicles while being used exclusively to transport:

(a) Stocker and feeder livestock from farm to farm, or from market to farm,

(b) Farm or dairy products including livestock from a farm or dairy,

(c) Agricultural limestone or fertilizer to farms,

(d) Property from farm to farm,

(e) Raw forest products from farm, or

(f) Cotton, cottonseed, and cottonseed hulls;

(4) Motor vehicles when operated under contract with the federal government for carrying the United States mail and when on a trip provided in the contract;

(5) Motor vehicles used solely in the distribution of newspapers from the publisher to subscribers or distributors;

(6) The transportation of passengers or property performed by a carrier pursuant to a contract between the carrier and the state of Missouri or any civil subdivision thereof, where the transportation services are paid directly to the carrier by the state of Missouri or civil subdivision;

(7) Freight-carrying motor vehicles duly registered and licensed in conformity with the provisions of chapter 301 for a gross weight of six thousand pounds or less;

(8) The transportation of passengers or property wholly within a municipality, or between contiguous municipalities, or within a commercial zone as defined in section 390.020, or within a commercial zone established by the division of motor carrier and railroad safety pursuant to the provisions of subdivision (4) of section 390.041; provided, the exemption in this subdivision shall not apply to motor carriers of persons operating to, from or between points located wholly or in part in counties now or hereafter having a population of more than three hundred thousand persons, where such points are not within the same municipality and to motor carriers of commodities in bulk to include liquids, in tank or hopper type vehicles, and in a commercial zone as defined herein or by the division;

(9) Street railroads and public utilities other than common carriers as defined in section 386.020;

(10) Motor vehicles whose operations in the state of Missouri are interstate in character and are limited exclusively to a municipality and its commercial zone;

(11) Motor vehicles, commonly known as tow trucks or wreckers, designed and exclusively used in the business of towing or otherwise rendering assistance to abandoned, disabled or wrecked vehicles;

(12) Motor vehicles while being used solely by a group of employees to commute to and from their place or places of employment, except that the motor vehicle must be driven by a member of the group.

2. Nothing contained in this section shall be deemed to exempt the vehicles of driveaway operators.

3. Except for the provisions of subdivision (5) of section 390.041, the provisions of this chapter shall not apply to private carriers.

4. No agency of state government nor any county or municipality or their agencies shall discriminate against any motor carrier or private carrier or deny any such carrier operating a motor vehicle public access to any building, facility or area owned by or operated for the public unless such discrimination or denial is based solely on reasonable vehicle size or weight considerations. The provisions of this subsection shall only apply in cities not within a county and first class counties with a charter form of government which adjoin any city not within a county.

5. Beginning January 1, 2008, the exemptions in subdivisions (8) and (10) of subsection 1 of this section shall not apply to intrastate motor carriers that transport household goods.

(RSMo 1939 § 5721, A.L. 1945 p. 1206, A.L. 1947 V. I p. 390, A.L. 1951 p. 547, A.L. 1959 H.B. 24, A.L. 1969 p. 530, A.L. 1971 S.B. 253, A.L. 1978 H.B. 1325, S.B. 691, A.L. 1986 H.B. 1428, A.L. 1988 S.B. 423, A.L. 2007 H.B. 28 merged with S.B. 30)

CROSS REFERENCE:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008

(1957) Where farmer cooperative collected fluid milk from farmers and shipped most of it to federal marketing area in intrastate commerce and processed excess into cheese, etc., the transportation thereof to the federal marketing area was not exempt from public service commission regulation. State ex rel. Smithco Transport Co. v. Public Serv. Comm. (A.), 307 S.W.2d 361. Reversed: (Mo.), 316 S.W.2d 6, the supreme court holding that § 274.300, RSMo, placed farmers cooperatives in same position as individual farmers.

(1967) This section is applicable to the vehicle rather than the load. State v. Public Service Commission (Mo.), 411 S.W.2d 190.

(1975) This section held not a “special law”. State ex rel. Toedebusch v. Public Service Commission (Mo.), 520 S.W.2d 38.

(1975) This section as amended by senate bill 253 of the 77th general assembly held not to violate art. III §§ 21 and 23 of the constitution of Missouri because of a defective title to the bill. State ex rel. Toedebusch v. Public Service Commission (Mo.), 520 S.W.2d 38.

(1977) Held, that people transported must be formally enrolled and the movement must be expressly approved by the school board or other governing body of the school authorizing the movement. State ex rel. Hering v. State Public Service Commission (A.), 549 S.W.2d 658.



Section 390.041 Powers of the division of motor carrier and railroad safety to regulate common and contract motor carriers.

Effective 13 May 1988, see footnote

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

390.041. Powers of the division of motor carrier and railroad safety to regulate common and contract motor carriers. — The division of motor carrier and railroad safety is hereby vested with power and authority:

(1) To license, supervise and regulate every common or contract carrier in this state; to make, fix or approve just and reasonable minimum, maximum, or minimum and maximum rates, fares and charges thereof; to make, fix or approve just and reasonable classifications, rules and regulations pertaining to rates, fares and charges thereof; by general order or otherwise, to establish reasonable requirements with respect to adequate and continuous service, uniform systems of accounts, records and reports, preservation of records; and to supervise and regulate every common or contract carrier in these and all other matters affecting their relationship with the public;

(2) To inquire, for purposes of administration of the provisions of this chapter, into the management of the business of motor carriers, and into the management of the business of persons controlling, controlled by, or under common control with, motor carriers to the extent that the business of such persons is related to the management of the business of one or more motor carriers, and the division may require from such motor carriers or persons such information as the division deems necessary to carry out the provisions of this chapter;

(3) To establish just and reasonable classifications of types of carriers included in the term "common carriers" as the special nature of the services performed by such carriers shall require; including a separate classification for operations in vehicles licensed for a gross weight of nine thousand pounds or less; and by general order or otherwise, establish such just and reasonable rules, regulations and requirements, consistent with the provisions of this chapter to be observed by carriers so classified or grouped, as the division deems necessary or desirable in the public interest;

(4) To define, but not reduce, by general order or otherwise, after hearing, the limits of a commercial zone contiguous or adjacent to any point or municipality, giving due regard in defining the commercial zone to that area which is adjacent to and commercially a part of the point or municipality;

(5) To enforce wholly within terminals the rules and regulations promulgated by the director of the department of public safety under section 307.400 as they apply to motor vehicles.

(RSMo 1939 § 5723, A.L. 1951 p. 547 § 390.040, A.L. 1984 H.B. 1410, A.L. 1986 H.B. 1428, A.L. 1988 S.B. 423)

Prior revision: 1929 § 5265

Effective 5-13-88

CROSS REFERENCE:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008

(1956) Public service commission had jurisdiction over a freight transport company's operation of a pickup and delivery service within a municipality or commercial zone as such operation would be but an extension and a part of the company's continuous over-the-road operations between municipalities or commercial zones. State ex rel. Mo. Pac. Frt. Transport Co. v. Public Serv. Comm'n (Mo.), 295 S.W.2d 128.

(1956) Ruling of public service commission denying application of Missouri Pacific Freight Transport Company to enlarge its authority to carry freight by motor vehicle between points on the lines of the Missouri Pacific Railroad Company to include pickup and delivery service because of failure to prove public convenience and necessity sustained. State ex rel. Mo. Pac. Freight Transport Co. v. Public Serv. Comm'n (Mo.), 295 S.W.2d 128.



Section 390.045 Enforcement personnel of division of motor carrier and railroad safety — powers, training — vehicles to be emergency vehicles — firearms prohibited.

Effective 13 May 1988, see footnote

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

390.045. Enforcement personnel of division of motor carrier and railroad safety — powers, training — vehicles to be emergency vehicles — firearms prohibited. — 1. Duly authorized enforcement personnel of the division may stop commercial motor vehicles when there is a probable cause that the operator has violated, or is violating, any part of this chapter, or the rules promulgated by the division of motor carrier and railroad safety. Enforcement personnel may detain the vehicle and operator for a reasonable period of time to determine if in fact the commercial motor vehicle is in violation of this chapter or the rules promulgated by the division. Information obtained during a stop may be used to file a complaint with the director of the division through the general counsel of the division of motor carrier and railroad safety with an administrative law judge to ascertain the legality of the commercial motor vehicle operation.

2. Vehicles operated by division of motor carrier and railroad safety enforcement personnel shall be considered emergency vehicles as defined in section 304.022. Enforcement personnel of the division of motor carrier and railroad safety shall not have the right to bear firearms. Enforcement personnel shall be required to complete one hundred twenty hours of basic law enforcement training as required of peace officers as specified in chapter 590.

(L. 1986 H.B. 1428, A.L. 1988 S.B. 423)

Effective 5-13-88

CROSS REFERENCE:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008



Section 390.051 Certificate required for common carriers of household goods or passengers to do business — application, content — issued when.

Effective 28 Aug 2012

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

390.051. Certificate required for common carriers of household goods or passengers to do business — application, content — issued when. — 1. Except as otherwise provided in section 390.030, no person shall engage in the business of a common carrier of household goods or passengers in intrastate commerce on any public highway in this state unless there is in force with respect to such carrier a certificate issued by the state highways and transportation commission authorizing such operations.

2. Application for a certificate shall be made in writing to the state highways and transportation commission and shall contain such information as the state highways and transportation commission shall, by rule, require and shall include:

(1) Full information concerning the ownership, financial status of applicant through the submission of documentation describing assets, liabilities, and capital, equipment to be used and a statement listing the physical equipment of applicant and the reasonable value thereof;

(2) The complete route or routes over which the applicant desires to operate, or territory to be served; except that the state highways and transportation commission shall not restrict any certificate or permit authorizing the transportation of household goods or passengers with reference to any route or routes; except that the state highways and transportation commission shall restrict the applicant's registration against the transportation of any hazardous material as designated in Title 49, Code of Federal Regulations, if the state highways and transportation commission finds that the applicant has not shown it is qualified to safely transport that hazardous material in compliance with all registration, liability insurance, and safety requirements applicable to the transportation of that hazardous material pursuant to Title 49, Code of Federal Regulations;

(3) The proposed rates, schedule or schedules, or timetable of the applicant.

3. If the state highways and transportation commission finds that an applicant seeking to transport household goods, or passengers, is fit, willing and able to properly perform the service proposed and to conform to the provisions of this chapter and the requirements, rules and regulations of the state highways and transportation commission established thereunder, a certificate therefor shall be issued.

4. The state highways and transportation commission shall streamline and simplify to the maximum extent practicable the process for issuance of certificates to which the provisions of this section apply. The state highways and transportation commission is authorized to enter into interagency agreements with any entity created and operating under the provisions of sections* 67.1800 to 67.1822 to deal with any public safety issues that may arise as a result of the provisions of this section.

5. The state highways and transportation commission shall dismiss on its motion any application for substantially the same common authority that has been previously denied within six months of filing the subsequent application.

(RSMo 1939 § 5724, A.L. 1951 p. 547 § 390.050, A.L. 1965 p. 591, A.L. 1969 p. 530, A.L. 1986 H.B. 1428, A.L. 1988 S.B. 423, A.L. 2012 H.B. 1402 merged with S.B. 470)

Prior revision: 1929 § 5267

*Word "section" appears in original rolls.

CROSS REFERENCE:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008

(1962) Public policy of this state is “one of regulated competition for the benefit of the public and not one of regulated monopoly”. State ex rel. Associated Transports, Inc. v. Burton (A.), 356 S.W.2d 115.

(1964) Order of Public Service Commission granting applicant truck line authority to operate over more direct intrastate route between points which it was already authorized to serve by interstate authority by route through Illinois was supported by some substantial and credible evidence. State ex rel. Smock Transportation Co., Inc. v. Burton (A.), 374 S.W.2d 639.

(1964) Holder of general commodity certificate under grandfather clause of bus and truck law had authority to transport petroleum in bulk after filing of approved rates although holder had not transported such products on or before date specified in such statute. State ex rel. Transport Delivery Co. v. Public Serv. Comm'n (A.), 382 S.W.2d 823.

(1967) The transporting intrastate for hire of only one shipment of furniture without a permit from public service commission does not, by itself, constitute the engaging in the business of a common carrier in intrastate commerce. State v. Logan (Mo.), 411 S.W.2d 86.

(1977) Held, that people transported must be formally enrolled and the movement must be expressly approved by the school board or other governing body of the school authorizing the movement. State ex rel. Hering v. State Pub. Serv. Comm'n (A.), 549 S.W.2d 658.



Section 390.054 Movers of household goods in intrastate commerce, proof of workers' compensation insurance coverage required.

Effective 28 Aug 2012

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

390.054. Movers of household goods in intrastate commerce, proof of workers' compensation insurance coverage required. — Beginning August 28, 2012, and continuing thereafter, no certificate or permit to transport household goods in intrastate commerce shall be issued or renewed unless the applicant demonstrates that the applicant has workers' compensation insurance coverage that complies with chapter 287 for all employees. If any household goods carrier subject to the provisions of this chapter or chapter 387 is found by the division of workers' compensation to be out of compliance with chapter 287, the division shall report such fact to the state highways and transportation commission. The commission shall suspend the household goods carrier's certificate or permit pursuant to section 390.106 until such time as the carrier demonstrates that it has procured workers' compensation insurance coverage that complies with chapter 287.

(L. 2012 H.B. 1402 merged with S.B. 470)



Section 390.061 Contract carriers of household goods or passengers to have permit — application, contents — issuance — contract rates — interagency agreements.

Effective 28 Aug 2012

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

390.061. Contract carriers of household goods or passengers to have permit — application, contents — issuance — contract rates — interagency agreements. — 1. Except as otherwise provided in section 390.030, no person shall engage in the business of a contract carrier of household goods or passengers in intrastate commerce on any public highway in this state unless there is in force with respect to such carrier a permit issued by the state highways and transportation commission authorizing such operations.

2. Applications for such permits shall be made to the state highways and transportation commission in writing and shall contain such information as the state highways and transportation commission shall, by rule, require and shall include:

(1) Full information concerning the ownership, financial status of applicant through the submission of documentation describing assets, liabilities, and capital, equipment to be used and a statement listing the physical equipment of applicant and the reasonable value thereof;

(2) The complete route or routes over which the applicant desires to operate, or territory to be served; except that the state highways and transportation commission shall not restrict any certificate or permit authorizing the transportation of household goods or passengers with reference to any route or routes; except that the state highways and transportation commission shall restrict the applicant's registration against the transportation of any hazardous material as designated in Title 49, Code of Federal Regulations, if the state highways and transportation commission finds that the applicant has not shown it is qualified to safely transport that hazardous material in compliance with all registration, liability insurance, and safety requirements applicable to the transportation of that hazardous material pursuant to Title 49, Code of Federal Regulations.

3. If the state highways and transportation commission shall find that the applicant is seeking to transport household goods, or passengers, and is fit, willing and able to properly perform the service proposed and to conform to the provisions of this chapter and the requirements, rules and regulations of the state highways and transportation commission thereunder, a permit therefor shall be issued.

4. Any permit issued under this section shall specify the service to be rendered, the contracting parties, and the area to be served.

5. The state highways and transportation commission will not have jurisdiction over contract rates. A copy of the original contract must be filed with the state highways and transportation commission prior to issuance of a permit. In the event the applicant chooses not to disclose contract rates in the application, the contract shall contain in lieu of rates a specific provision which incorporates by reference a schedule of rates, in writing, to be effective between carrier and shipper. Current contracts and rate schedules must be maintained by the carrier and contracting shippers. A contract permit, authorizing the transportation of household goods or passengers, may be amended to include additional contracting parties by the filing of said contracts with the state highways and transportation commission and acknowledgment by the state highways and transportation commission.

6. The state highways and transportation commission is authorized to enter into interagency agreements with any entity created and operating under the provisions of sections* 67.1800 to 67.1822 to deal with any public safety issues that may arise as a result of the provisions of this section.

(RSMo 1939 § 5727, A.L. 1951 p. 547 § 390.060, A.L. 1965 p. 591, A.L. 1986 H.B. 1428, A.L. 1988 S.B. 423, A.L. 2012 H.B. 1402 merged with S.B. 470)

*Word "section" appears in original rolls.

CROSS REFERENCE:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008

(1953) Where evidence showed that motor carrier had authority to render service between Kansas City and Marshall and also between St. Louis and Marshall and a reduced through rate from Kansas City to St. Louis would result in lower charges to shippers, the granting of authority to render through service at lower through rates by the commission was authorized. State ex rel. Middlewest Freightways v. P.S.C. (A.), 261 S.W.2d 252; State ex rel. Brooks Truck Line v. P.S.C. (A.), 261 S.W.2d 254.



Section 390.062 Procedure for obtaining certificates, permits and rate relief — motion to intervene, when, content — ruling final, when — time extension.

Effective 28 Aug 1986

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

390.062. Procedure for obtaining certificates, permits and rate relief — motion to intervene, when, content — ruling final, when — time extension. — 1. The division, upon the filing of an application for a certificate under subsection 4 of section 390.051, a permit under subsection 4 of section 390.061, or the institution of a proceeding involving rate relief, except as provided in section 390.081, shall cause notice thereof to be published and served by the mailing of a notice register showing the name and address of the party filing the pleading, the name and address of the attorney, the division's docket number and a concise statement of the issues contained therein. Any interested party may obtain a copy of the pleading upon request to the director of the division.

2. Within fifteen days of the publication of an application, or other proceeding, any interested party may file a motion to intervene specifically setting forth its interest therein, including a statement of its authority, and that it is providing service thereunder.

3. If the proceeding is unopposed, the division may, in its discretion, take evidence by verified statement, and without hearing or other proceedings issue its final order.

4. If the proceeding is opposed, the division shall assign the matter for hearing to be held no later than forty-five days after filing unless an applicant requests or consents to a continuance, or in the alternative, may require the parties to adduce the evidence by verified statement and assign the matter for hearing to resolve factual conflicts.

5. The division shall issue its final order granting or denying the relief sought in whole or in part within ninety days after the submission of final arguments or else stand approved.

6. In the event the division shall designate an application as one of a complex nature requiring a substantial record, the division may, upon making such written finding, extend the period of time for issuing a decision an additional thirty days.

(L. 1986 H.B. 1428)

CROSS REFERENCE:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008



Section 390.063 Certificate required for motor carriers transporting elderly, handicapped and children in head start for rural areas, application, content — rates not to be regulated by division — license not required, when.

Effective 28 Aug 2012

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

390.063. Certificate required for motor carriers transporting elderly, handicapped and children in head start for rural areas, application, content — rates not to be regulated by division — license not required, when. — 1. As used in this chapter, the following terms mean:

(1) "Elderly", any person who is sixty years of age or older;

(2) "Handicapped", any person having a physical or mental condition, either permanent or temporary, which would substantially impair ability to operate or utilize available transportation; and

(3) "Urbanized area", an area so designated by the United States Bureau of Census as provided under section 12(c)(11) of the Urban Mass Transportation Act of 1964, as amended, and which has a population of more than fifty thousand persons.

2. Notwithstanding any provisions of this chapter to the contrary, the division shall issue a certificate or permit in accordance with the provisions of this section to a not-for-profit corporation seeking to transport by motor vehicle, as a common carrier or contract carrier in intrastate commerce, exclusively passengers other than in charter service who are:

(1) Elderly;

(2) Handicapped;

(3) Preschool disadvantaged children transported for the purpose of participating in a federal Head Start program; or

(4) Transported in areas other than urbanized areas as defined in this section, for which the motor carrier is authorized to be subsidized or reimbursed under Section 18 of the Urban Mass Transportation Act of 1964, as amended, Section 1614 of Title 49, United States Code, with federal funds administered by the Missouri transportation department,

­­

­

3. A not-for-profit corporation seeking a certificate or permit under this section shall make a written application to the division, in the form and containing the information which the division shall require by rule. The application shall include at least a complete description of the routes or territory to be served, and a list of the equipment to be used by the applicant in providing the proposed service. If the division finds that an applicant seeking to transport passengers as described in subsection 2 of this section is willing and able to properly perform the service proposed and to conform to the applicable provisions of this chapter, and the applicable rules and orders of the division, a certificate or permit authorizing such transportation shall be issued. The division may, by rule, make reasonable requirements to prevent the unauthorized transportation of passengers other than as described in subsection 2 of this section, by motor carriers to whom a certificate or permit is issued under this section.

4. The division shall not have jurisdiction over the rates charged by motor carriers for the transportation of passengers as described in subsection 2 of this section and provided under the authority of a certificate or permit issued under this section. Such motor carriers shall not be required to file with the division or publish tariff schedules setting forth their rates and charges for such transportation.

5. The provisions of section 390.136 shall not apply to motor vehicles exclusively used to transport passengers as described in subsection 2 of this section under the authority of a certificate or permit issued under this section.

(L. 1992 H.B. 1433, A.L. 2012 H.B. 1402)

CROSS REFERENCE:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008



Section 390.066 Application for employment, information of previous employment required — employer not to allow driver to drive on suspended, revoked or cancelled license, penalty — division of motor carrier and railroad safety to perform audit, purpose, set rates for carriers of commodities in dump trucks, exceptions.

Effective 28 Aug 1991

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

390.066. Application for employment, information of previous employment required — employer not to allow driver to drive on suspended, revoked or cancelled license, penalty — division of motor carrier and railroad safety to perform audit, purpose, set rates for carriers of commodities in dump trucks, exceptions. — 1. Each person who applies for employment as a driver of a commercial motor vehicle shall provide the employer at the time of the application with information of previous employment as a commercial motor vehicle driver, as prescribed by the Secretary of Transportation of the United States, for the ten years preceding the date of application.

2. Each employer shall require the information specified in subsection 1 of this section and advise the applicant of the purpose of such information as prescribed by the Secretary of Transportation of the United States.

3. No employer or shipper shall knowingly allow, permit, or authorize a driver to drive a commercial motor vehicle in the United States during any period in which the driver has a driver's license suspended, revoked, or cancelled by a state, has lost the privilege to drive a commercial motor vehicle in a state, or has been disqualified from driving a commercial motor vehicle or is subject to an out-of-service order in any state, or in which the driver has more than one driver's license. Any employer or shipper in violation of this subsection may be convicted of a violation thereof and shall be guilty of a class A misdemeanor. The Missouri division of motor carrier and railroad safety shall annually perform financial audits and surveys of a representative number of common carriers of commodities in bulk in dump trucks to determine and set the minimum rate or charge reasonably required and necessary for these carriers to maintain their equipment in a safe condition, to reasonably compensate drivers, so they may meet and comply with state and federal requirements for safety, and to allow these carriers to reasonably pay their other necessary operating expenses including all required taxes, licenses and insurance. The provisions of this subsection relating to minimum rates shall not apply to common carriers transporting bulk commodities in dump trucks on any shipment weighing forty thousand pounds or more which is transported seventy-five miles or more from the point of origin of the shipment. On shipments exempted from prescribed minimum rates under this subsection, common carriers shall be subject to all other applicable laws, rules, regulations, and orders and decisions of the division, including those relating to prescribed maximum rates. Notwithstanding any other provision of law to the contrary, common carriers transporting shipments exempted from prescribed minimum rates under this subsection shall not be required to file and publish schedules showing the rates and charges for such transportation.

(L. 1991 H.B. 262)

CROSS REFERENCE:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008



Section 390.081 Temporary permit, issued when.

Effective 13 May 1988, see footnote

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

390.081. Temporary permit, issued when. — 1. In order to provide motor carrier service for which there is an immediate and urgent need from, to or between a point or points or within a territory having no carrier service deemed capable of meeting such need, the division of motor carrier and railroad safety shall, pending the filing of an application for a certificate under section 390.051 or 390.061, without a hearing or other proceeding, grant temporary authority for a period not exceeding ninety days for such service by a common carrier or contract carrier, as the case may be. The issuance of such temporary authority shall create no presumption that corresponding permanent authority will be granted therefor.

2. Such temporary authority shall be granted only upon the payment of such fees and compliance with such rules, regulations and requirements as the division shall, by general order establish for the administration of this section, and transportation service rendered under such authority shall be subject to all applicable provisions of this chapter and to the rules, regulations and requirements of the division established thereunder, that are not in conflict with this section.

(L. 1951 p. 547 § 390.080, A.L. 1986 H.B. 1428, A.L. 1988 S.B. 423)

Effective 5-13-88

CROSS REFERENCE:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008



Section 390.101 Common carrier may discontinue service, when.

Effective 28 Aug 1986

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

390.101. Common carrier may discontinue service, when. — No common carrier authorized under the provisions of this chapter to operate within the state of Missouri shall abandon, discontinue, or fail to provide any service established or authorized to be established under the provisions of this chapter, unless such action is authorized by the division of motor carrier and railroad safety.

(RSMo 1939 § 5725, A.L. 1951 p. 547 § 390.100, A.L. 1986 H.B. 1428)

Prior revision: 1929 § 5268

CROSS REFERENCE:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008



Section 390.106 Certificate or permit may be revoked, altered or amended, when.

Effective 28 Aug 1986

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

390.106. Certificate or permit may be revoked, altered or amended, when. — The division of motor carrier and railroad safety may at any time, for good cause, suspend, and upon at least ten days' notice to the holder of any certificate or permit, and after hearing, revoke, alter or amend any such certificate or permit upon a finding:

(1) That the motor carrier has abandoned service;

(2) That the motor carrier does not give reasonable service based upon public demand;

(3) That the motor carrier is not financially fit to continue service; or

(4) That the motor carrier has failed to comply with the provisions of this chapter and the requirements, rules and regulations of the division of motor carrier and railroad safety.

­­

­

(RSMo 1939 § 5725, A.L. 1951 p. 547 § 390.110, A.L. 1986 H.B. 1428)

Prior revision: 1929 § 5268

CROSS REFERENCES:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008

Suspension, revocation or amendment of property carrier registration, 622.612



Section 390.111 Certificate or permit transferred to purchaser, assignee or consolidated company, when.

Effective 28 Aug 1986

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

390.111. Certificate or permit transferred to purchaser, assignee or consolidated company, when. — 1. In the event a motor carrier, to which a certificate or permit shall have been issued under the provisions of this chapter, shall sell, transfer, or assign the business, rights or assets of such motor carrier, or any part thereof, and such motor carrier and the purchaser thereof shall make proper application to the division in writing, containing such information as shall be prescribed by the division by general order with respect to the transfer of certificates or permits, the division shall transfer such original certificate or permit issued to such motor carrier, or the part so sold to such purchaser, if the division shall determine that the purchaser is in all respects qualified under the provisions of this chapter to conduct the business of a motor carrier within the meaning of the provisions of this chapter, and upon the transfer of such certificate or permit it shall be effective in like manner as though originally issued to such purchaser; provided, however, the division shall not be required to transfer from a certificate authorizing the transportation of general commodities or freight, any portion of such certificate authorizing the transportation of a part of such general commodities or freight over the same route or within the same territory, unless the division shall further determine, after hearing upon due notice, that such transfer is consistent with the public interest.

2. When there is a consolidation of one or more certificates as the result of a transfer of operating rights, and when the division shall find that any through service made possible thereby will be beneficial to the public, such through service may be authorized.

(RSMo 1939 §§ 5724, 5727, A.L. 1951 p. 547 § 390.120, A.L. 1986 H.B. 1428)

Prior revision: 1929 § 5267

CROSS REFERENCE:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008



Section 390.116 Through routes and joint rates established by common carriers of household goods, when.

Effective 28 Aug 2012

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

390.116. Through routes and joint rates established by common carriers of household goods, when. — 1. Common carriers of household goods may establish reasonable through routes or interline service and joint rates, charges and classifications with other such carriers or with common carriers by railroad or express; and common carriers of passengers may establish reasonable through routes and joint rates, fares or charges with other such carriers or with common carriers by railroad. In case of such joint rates, fares, charges or classifications, it shall be the duty of the participating carriers to establish just and reasonable regulations and practices in connection therewith, and just, reasonable and equitable divisions thereof as between the carriers participating therein which shall not unduly prefer or prejudice any of such participating carriers and shall not result in any rate, fare, charge, classification, regulation, or practice that is unjust or unreasonable to the shipper or receiver of the household goods. Carriers of household goods participating in through routes or interline service shall publish joint tariffs and evidence of concurrence or acceptance thereof, in accordance with section 387.080, or individual tariffs for each participating carrier, which shall set forth the joint or individual rates, fares, charges, classifications, regulations, practices, and division of rates applicable to such through routes or interline service, all in accordance with the applicable provisions in chapter 387.

2. The state highways and transportation commission may, whenever deemed by it to be necessary or desirable in the public interest, after hearing, upon complaint or upon its own motion, order the establishment of just and reasonable through routes and joint rates, fares, charges, regulations or practices, applicable to the transportation of passengers by common carriers.

(L. 1951 p. 547 § 390.130, A.L. 1986 H.B. 1428, A.L. 2012 H.B. 1402 merged with S.B. 470)

CROSS REFERENCE:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008

(1975) Power to establish through routes is in the carriers; the power of the commission is limited solely to the matter of joint rates. State ex rel. Philipp Transit Lines Inc. v. Public Service Commission (A.), 523 S.W.2d 353.



Section 390.121 Rates, fares or charges, changes may be ordered by division of motor carrier and railroad safety, when.

Effective 28 Aug 1986

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

390.121. Rates, fares or charges, changes may be ordered by division of motor carrier and railroad safety, when. — Whenever, after hearing, upon complaint or in an investigation on its own motion, the division shall be of the opinion that any individual or joint rate, fare or charge, demanded, charged or collected by any common carrier by motor vehicle or by any common carrier by motor vehicle in conjunction with any common carrier by railroad or express, for transportation; or any classification, rule, regulation or practice whatsoever of such carrier or carriers affecting such rate, fare or charge or the value of the service thereunder, is or will be unjust or unreasonable, unjustly discriminatory, unduly preferential or unduly prejudicial, it shall determine and prescribe the lawful rate, fare or charge or maximum or minimum, or maximum and minimum rates, fares or charges thereafter to be observed, or the lawful classifications, rules, regulations or practices thereafter to be made effective.

(L. 1951 p. 547 § 390.140, A.L. 1986 H.B. 1428)

CROSS REFERENCE:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008



Section 390.126 Liability insurance required — powers of municipality.

Effective 28 Aug 1986

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

390.126. Liability insurance required — powers of municipality. — 1. No motor carrier shall operate any motor vehicle on any public highway in this state until after such carrier shall have filed with, and same has been approved by the division, a certificate of any insurance carrier duly authorized to do business in this state certifying that there is in effect a liability insurance policy or bond in some reliable insurance company or association or other insurer satisfactory to the division and authorized to transact insurance business in this state, in such forms and upon such conditions as the division may deem necessary adequately to protect the interests of the public in the use of the public highways and with due regard to the number of persons and amount of property transported, which liability insurance shall bind the obligors thereunder to make compensation for injuries to persons and loss of or damage to property resulting from the negligent operation of such motor carrier; provided, that any motor carrier who shall furnish annually to the division, and at such other times as may be required, satisfactory proof and evidence of such carrier's financial ability to properly protect the interests of the public and pay compensation for injuries to persons and loss or damage to property, on account of or arising out of negligent operation of such carrier's business, shall not be required to furnish liability insurance policy or bond therefor.

2. No other or additional policies, bonds or licenses than those prescribed in this chapter shall be required of any motor carrier to which the provisions of this chapter apply by any city, town or other subdivision of the state; provided, that this section shall not be so construed as to interfere with the right of any county, city or other civil subdivision of the state, to levy and collect any property tax to which such motor carrier is liable under the general revenue laws of this state within such county, city or other civil subdivision wherein the property of such motor carrier may be subject to assessment and taxation.

(RSMo 1939 §§ 5724, 5729, A.L. 1951 p. 547 § 390.150, A.L. 1961 p. 416, A.L. 1986 H.B. 1428)

Prior revision: 1929 §§ 5267, 5274

CROSS REFERENCE:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008



Section 390.128 Division of motor carrier and railroad safety required to promulgate rules for electronic filing of certificates of insurance by insurance companies — confirmation of coverage and acceptance of proof of nonresident insurance may be provided.

Effective 28 Aug 2000

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

390.128. Division of motor carrier and railroad safety required to promulgate rules for electronic filing of certificates of insurance by insurance companies — confirmation of coverage and acceptance of proof of nonresident insurance may be provided. — 1. To assist motor carriers in certifying their motor vehicle financial responsibility as required pursuant to this chapter and chapter 622, the division of motor carrier and railroad safety within the state department of economic development shall provide by rule for the electronic filing by insurance companies of certificates of insurance required by section 390.126. The division may provide by rule for the confirmation of coverage by insurance companies authorized to do business in the state through national clearinghouses or private databases. The division may provide by rule for the acceptance of proof of insurance from insurance companies located outside of the state.

2. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2000, shall be invalid and void.

(L. 2000 H.B. 1797)

CROSS REFERENCE:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008



Section 390.136 Motor carriers, regulatory license required — annual, issued when — emergency or temporary license for seventy-two hours — fees — out-of-state agreements, effect — violation, penalty.

Effective 28 Aug 2004

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

390.136. Motor carriers, regulatory license required — annual, issued when — emergency or temporary license for seventy-two hours — fees — out-of-state agreements, effect — violation, penalty. — 1. No motor carrier, except as provided in section 390.030, shall operate any motor vehicle unless such vehicle shall be accompanied by an annual or seventy-two-hour regulatory license issued by the state highways and transportation commission; provided that when a motor carrier uses a truck-tractor for pulling trailers or semitrailers, such motor carrier may elect to license either the truck-tractor, trailer or semitrailer. The fee for each such regulatory license shall be ten dollars per year and shall be due and payable as provided in this section. Such license shall be issued in such form and shall be used pursuant to such reasonable rules and regulations as may be prescribed by the commission.

2. Any regulatory license issued to a motor carrier for use in driveaway operations, as defined in this section, shall be issued to such motor carrier without reference to any particular vehicle and may be used interchangeably by the holder thereof on any motor vehicle or combinations thereof moving in driveaway operations under such carrier's property carrier registration, certificate, or permit.

3. In case of emergency, temporary, unusual or a peak demand for transportation, additional vehicles as described in subsection 1 of this section may be operated upon issuance of a seventy-two-hour license for each vehicle so operated. The license fee for each such additional vehicle shall be the sum of five dollars for each seventy-two consecutive hours, or any portion thereof. Such licenses shall be issued, renewed, and staggered in such form and shall be used pursuant to such reasonable rules and regulations as the commission may prescribe. No such additional vehicle which has been licensed pursuant to this subsection shall be operated without being accompanied by such license.

4. The commission shall collect the applicable license fee prior to the issuance of such license or licenses provided for in this section, and shall receive the license fee or fees and immediately deposit the same to the credit of the state highways and transportation department fund except as otherwise provided in section 622.095, or when an agreement has been negotiated with another jurisdiction whereby prepayment is not required. In such cases, section 622.095, if applicable, or the terms of the agreement shall prevail.

5. Any person operating as a motor carrier who violates or fails to comply with any of the provisions of this section shall be adjudged guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than one hundred dollars.

6. The regulatory license fee provided in this section may be paid at any state weigh station.

7. The commission shall prescribe, for every regulatory license issued pursuant to this section, an effective date and an expiration date. Notwithstanding any provision of law to the contrary, the commission may stagger the issuance of licenses pursuant to this section to begin at quarterly intervals during any calendar year. Not later than the expiration date of the current license, or as otherwise prescribed, each motor carrier shall pay the regulatory license fee for each vehicle that the carrier will operate during the next yearly period. The commission may issue partial or over one-year licenses during the transition from an annual license, to accommodate motor carriers in adding vehicles to their operations during the year, to coordinate the dates for a single carrier's licensing of multiple licenses, or for such other reasons as approved by the commission.

(RSMo 1939 § 5728, A.L. 1951 p. 547 § 390.170, A.L. 1969 H.B. 378, A.L. 1975 S.B. 312, A.L. 1984 S.B. 622 merged with H.B. 1477, A.L. 1986 H.B. 1473 merged with H.B. 1428, A.L. 1988 S.B. 423, A.L. 2004 H.B. 928 and H.B. 1123 and H.B. 1280 merged with S.B. 1233, et al.)

Prior revision: 1929 § 5269

CROSS REFERENCE:

Seventy-two-hour permits, fee, 301.267

(1964) A partnership composed of individuals, each of whom owned dump trucks with valid Public Service Commission certificates attempted to qualify as a private carrier by purchasing stone from a quarry and paying individual members a per load rate lower than Public Service Commission rate to haul stone to buyer; held that this arrangement violated section 390.136 in that vehicles did not have annual license as required. Maag v. Public Service Commission (A.), 384 S.W.2d 801.



Section 390.138 Duplicate license issued, when — license cancelled when mutilated, procedure.

Effective 28 Aug 1986

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

390.138. Duplicate license issued, when — license cancelled when mutilated, procedure. — 1. In the event of the mutilation or destruction of an annual license issued by the division, the lawful holder thereof may file with the motor carrier and railroad safety division an affidavit showing such fact and shall, on the surrender of that portion of the mutilated, damaged or worn license on which is imprinted the serial number, and the payment of a fee of one dollar, obtain a duplicate or replacement of such license under such rules and regulations as the division may prescribe.

2. Whenever a law enforcement officer observes an annual license issued by the motor carrier and railroad safety division to be in such condition as to hinder or make difficult identification of same, he shall notify the division and instruct the owner to apply for a duplicate or replacement. If the owner has not made application within fifteen days, the division may cancel such license and notify the owner and such cancellation shall remain in force until the application has been filed.

(L. 1955 S.B. 215 §§ 1, 2, A.L. 1986 H.B. 1428)

CROSS REFERENCE:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008



Section 390.141 Orders and decision of division of motor carrier and railroad safety to be written — how served.

Effective 28 Aug 1986

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

390.141. Orders and decision of division of motor carrier and railroad safety to be written — how served. — The orders and decisions of the division on the matters covered by the provisions of this chapter shall be reduced to writing and a copy thereof, duly certified, shall be served on the motor carrier affected thereby through the United States mail, and such order and decision shall become operative and effective within thirty days after such service, unless otherwise ordered by the division, and such motor carrier shall carry the provisions of said order into effect unless said order is enjoined or set aside in a court of proper jurisdiction.

(RSMo 1939 § 5732, A.L. 1951 p. 547 § 390.171, A.L. 1986 H.B. 1428)

Prior revision: 1929 § 5277

CROSS REFERENCE:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008



Section 390.146 Laws relating to motor carrier and railroad safety division of the department of economic development and common carriers to apply.

Effective 28 Aug 1951

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

390.146. Laws relating to motor carrier and railroad safety division of the department of economic development and common carriers to apply. — The provisions of chapters 386 and 387 that are not inconsistent with the provisions of sections 390.011 to 390.176 are hereby made applicable to motor carriers.

(RSMo 1939 § 5726, A.L. 1951 p. 547 § 390.172)

CROSS REFERENCE:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008



Section 390.150 Financial statement for intrastate common or contract carriers of household goods or passengers filed when, content — form — failure to comply, penalty deposit in school fund — motor carriers failure to maintain records, effect.

Effective 28 Aug 1996

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

390.150. Financial statement for intrastate common or contract carriers of household goods or passengers filed when, content — form — failure to comply, penalty deposit in school fund — motor carriers failure to maintain records, effect. — 1. Every intrastate common or contract carrier of household goods or passengers shall submit once a year to the division on or before April fifteenth a financial statement for the year ending December thirty-first preceding stating only the assets and liabilities of the carrier.

2. The division shall determine the form of the financial statement and a blank form will be furnished by the agency to each intrastate common or contract carrier of household goods or passengers.

3. The division may also require such corporations or persons to file additional statistical information covering a period and time as determined by the agency; may notify the corporation or person to amend a defective or believed to be erroneous financial statement; or may extend the filing of such statement for a period not exceeding sixty days.

4. Each motor carrier of passengers or property shall keep its books and records as prescribed by the division. These records, as well as records of affiliates, entities under common control or any other related parties, shall be subject to inspection at any time by the division or its authorized representatives.

5. If any intrastate common or contract carrier of household goods or passengers shall fail to make and file the financial statement within the time specified above or within the time extended by the division, or shall fail to provide additional statistical information when required, or if any motor carrier of passengers or property shall fail to maintain adequate records, the division may suspend the certificate, permit or property carrier registration, upon notice to the motor carrier or seek penalties. The penalties recovered shall be deposited to the credit of the public school fund of the state.

(L. 1986 H.B. 1428, A.L. 1996 H.B. 991 merged with S.B. 780)

CROSS REFERENCE:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008



Section 390.151 Law not to interfere with police control of use of highways.

Effective 28 Aug 1951

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

390.151. Law not to interfere with police control of use of highways. — No provision in sections 390.011 to 390.176 shall be so construed as to deprive any county or municipality within this state of the right of police control over the use of its public highways, or the state highways and transportation commission of the right of police control over the use of the state highways.

(L. 1951 p. 547 § 390.174)

(1964) The venue of actions to recover penalties or forfeitures, when instituted by summons, is determined by the provisions of section 501.010, RSMo. State v. Thompson (A.), 379 S.W.2d 824.



Section 390.156 Action for penalty or forfeiture, how prosecuted — defenses — disposition of penalties recovered.

Effective 28 Aug 1986

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

390.156. Action for penalty or forfeiture, how prosecuted — defenses — disposition of penalties recovered. — An action to recover a penalty or a forfeiture under this chapter or to enforce the powers of the division under this or any other law may be brought in any circuit court in this state in the name of the state of Missouri and shall be commenced and prosecuted to final judgment by the general counsel to the division. In any such action all penalties and forfeitures incurred up to the time of commencing the same may be sued for and recovered therein, and the commencement of an action to recover a penalty or forfeiture shall not be, or be held to be, a waiver of the right to recover any other penalty or forfeiture; if the defendant in such action shall prove that during any portion of the time for which it is sought to recover penalties or forfeitures for a violation of an order or decision of the division, the defendant was actually and in good faith prosecuting a suit to review such order or decision in the manner as provided in this chapter, the court shall remit the penalties or forfeitures incurred during the pendency of such proceeding. All moneys recovered as a penalty or forfeiture shall be paid to the public school fund of the state. Any such action may be compromised or discontinued on application of the division upon such terms as the court shall approve and order.

(L. 1951 p. 547 § 390.177, A.L. 1986 H.B. 1428)

CROSS REFERENCE:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008



Section 390.161 Penalties cumulative.

Effective 28 Aug 1951

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

390.161. Penalties cumulative. — All penalties accruing under sections 390.011 to 390.176 shall be cumulative of each other, and the suit for the recovery of one penalty shall not be a bar to or affect the recovery of any other penalty or forfeiture or be a bar to any original prosecution against any motor carrier, or any officer, director, agent or employee thereof.

(L. 1951 p. 547 § 390.178)



Section 390.171 Violation of law or rule a misdemeanor.

Effective 28 Aug 1986

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

390.171. Violation of law or rule a misdemeanor. — Every owner, officer, agent or employee of any motor carrier, and every other person, who violates or fails to comply with or who procures, aids or abets in the violation of any provision of this chapter, or who fails to obey, observe or comply with any order, decision, rule or regulation, direction, demand or requirement of the division, or who procures, aids or abets any person in his failure to obey, observe or comply with any such order, decision, rule, direction, demand or regulation thereof is guilty of a misdemeanor.

(RSMo 1939 § 5731, A.L. 1951 p. 547 § 390.175, A.L. 1986 H.B. 1428)

Prior revision: 1929 § 5276

CROSS REFERENCE:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008

(1959) Information charging that defendant drove motor vehicle as a licensed motor carrier upon highway at a speed of more than fifty miles per hour contrary to rule 44 of the Public Service Commission held sufficient. State v. Graham (A.), 322 S.W.2d 188.



Section 390.176 Fines for violations — what deemed separate offense — how construed.

Effective 28 Aug 1986

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

390.176. Fines for violations — what deemed separate offense — how construed. — 1. Any person operating as a motor carrier who violates or fails to comply with any provision of the Constitution of this state or of this or any other law, or which fails, omits or neglects to obey, observe or comply with any order, decision, decree, rule, direction, demand or requirement, or any part or provision thereof, of the division is subject to a penalty of not less than one hundred dollars nor more than two thousand dollars for each offense.

2. Every violation of the provisions of this or any other law or of any order, decision, decree, rule, direction, demand or requirement of the division, or any part or portion thereof, by any person operating as a motor carrier is a separate and distinct offense, and in case of continuing violation each day's continuance thereof shall be and be deemed to be a separate and distinct offense.

3. In construing and enforcing the provisions of this chapter relating to penalties, the act, omission or failure of any officer, agent or employee of any person operating as a motor carrier acting within the scope of his official duties of employment, shall in every case be and be deemed to be the act, omission or failure of such person.

(L. 1951 p. 547, A.L. 1986 H.B. 1428)

CROSS REFERENCE:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008



Section 390.201 Enforcement of federal regulations, authority to enforce.

Effective 28 Aug 2012

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

390.201. Enforcement of federal regulations, authority to enforce. — Subject to any exceptions which are applicable under section 307.400, the officers and commercial motor vehicle inspectors of the state highway patrol, the enforcement personnel of the division of motor carrier and railroad safety, and other authorized peace officers of this state and any civil subdivision of this state may enforce any of the provisions of Parts 350 through 399 of Title 49, Code of Federal Regulations, as those regulations have been and may periodically be amended, as they apply to motor vehicles and drivers operating in interstate or intrastate commerce within this state; except that the enforcement personnel of the division of motor carrier and railroad safety shall be authorized to enforce those regulations wholly within the terminals of motor carriers and private carriers by motor vehicle.

(L. 1996 H.B. 991 § 12, A.L. 2012 H.B. 1402)

CROSS REFERENCE:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008



Section 390.250 Definitions.

Effective 28 Aug 1996

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

390.250. Definitions. — 1. As used in sections 390.250 to 390.350, the following terms mean:

(1) "Division", the division of motor carrier and railroad safety within the department of economic development of this state, which, after June 30, 1997, is known as the division of motor carrier and railroad safety;

(2) "Household goods", personal effects and property used or to be used in a dwelling when part of the equipment or supplies of such dwelling and similar property, if the transportation of such effects or property, is either arranged and paid for by the householder, including transportation of property from a factory or store when the property is purchased by the householder with intent to use in his or her dwelling, or arranged and paid for by another party. The term "household goods" shall not include personal property which when tendered to a motor carrier is crated or otherwise packaged to make it suitable for transportation by motor carriers of general commodities, freight or property;

(3) "Property carrier registration", a document issued by the division pursuant to sections 390.250 to 390.350 which identifies a person as a registered property carrier and qualifies that person to engage in the transportation by motor vehicle of property except household goods for hire or compensation in intrastate commerce on the public highways in this state;

(4) "Registered property carrier", a person who is entitled pursuant to subdivision (3) of this subsection to engage in the transportation by motor vehicle of property, except household goods, for hire or compensation in intrastate commerce on the public highways in this state. This term is included within the term "common carrier" as defined in section 390.020.

2. Notwithstanding any provisions of section 390.020, or chapter 622, to the contrary, the provisions of this section which define words shall also apply to and determine the meaning of all words used in this chapter and chapter 622. Except as otherwise provided in this section, or when the context clearly requires otherwise, the provisions of section 390.020, and chapter 622, which define words shall also apply to and determine the meaning of words used in sections 390.250 to 390.350.

(L. 1996 H.B. 991 § 1)

CROSS REFERENCE:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008



Section 390.260 Scope of division's authority — applicability of certain provisions to household goods.

Effective 28 Aug 1996

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

390.260. Scope of division's authority — applicability of certain provisions to household goods. — 1. The division shall neither enforce any law nor make or enforce any rule or order relating to the prices, routes or services of registered property carriers or of common carriers or contract carriers of property for hire or compensation by motor vehicle in intrastate commerce on the public highways in this state, except with reference to the transportation of household goods or passengers or as expressly authorized in sections 390.250 to 390.350.

2. Except as preempted by section 601 of the Federal Aviation Administration Authorization Act of 1994, the powers, duties and functions of the division with reference to motor vehicles or common carriers pursuant to the provisions of this chapter and chapters 386, 387 and 622, that are not inconsistent with the provisions of sections 390.250 to 390.350, are hereby made applicable to the division with reference to registered property carriers, including the division's power to enforce only within terminals the rules and regulations promulgated by the director of the department of public safety pursuant to section 307.400 as they apply to motor vehicles.

3. The provisions of sections 390.051, 390.061, 390.062, 390.081, and 390.111 shall not apply to the transportation of property in intrastate commerce, except with reference to household goods as defined in section 390.250.

(L. 1996 H.B. 991 § 2)

CROSS REFERENCE:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008



Section 390.270 Property carrier registration required, when.

Effective 28 Aug 1996

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

390.270. Property carrier registration required, when. — Except as otherwise provided in section 390.030, no person shall engage in the business of transporting property, except household goods, by motor vehicle for hire or compensation in intrastate commerce on any public highway in this state, unless there is in force with respect to that person a property carrier registration issued by the division pursuant to the provisions of sections 390.260 to 390.350, which authorizes such transportation.

(L. 1996 H.B. 991 § 3)

CROSS REFERENCE:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008



Section 390.280 Certificates issued prior to January 1, 1995, void, when — certificate owners qualified as registered property carriers, when — hazardous materials, transportation of, effect of law upon — geographic restriction void, when.

Effective 28 Aug 2012

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

390.280. Certificates issued prior to January 1, 1995, void, when — certificate owners qualified as registered property carriers, when — hazardous materials, transportation of, effect of law upon — geographic restriction void, when. — 1. Certificates or permits, or both, which were issued before January 1, 1995, and which authorized a person to transport any property in intrastate commerce by motor vehicle as a common carrier or contract carrier, or both, are void, except that to the extent such certificates or permits, or portions thereof, authorized a person to transport household goods over irregular routes or passengers in intrastate commerce, or any property or passengers in interstate commerce, those certificates or permits, or portions thereof, are exempt from the provisions of this subsection.

2. Persons who owned certificates or permits, or both, that were in active status with the division on December 31, 1994, and persons to whom the division issued certificates and permits after December 31, 1994, pursuant to emergency rules adopted by the division, are deemed to be qualified as registered property carriers, unless the person's certificate or permit has been suspended, revoked or transferred to another person as provided by law. A person deemed qualified pursuant to this subsection is not required to file an application pursuant to section 390.290 to continue providing intrastate transportation as a registered property carrier, but rather, upon such person's compliance with the licensing and insurance requirements of the division the person is deemed to have a property carrier registration in force as required pursuant to section 390.270, authorizing the person to transport property except household goods in intrastate commerce on the public highways, unless the person's property carrier registration is suspended, revoked or transferred to another person as provided by law. Within a reasonable time after August 28, 1996, the division shall issue property carrier registrations to all persons who are deemed to be qualified as registered property carriers and deemed to have property carrier registrations in force pursuant to this subsection.

3. Notwithstanding any provision of this section to the contrary, this section shall not be construed as authorizing any person to transport any hazardous material as designated in Title 49, Code of Federal Regulations, except hazardous materials which that person was expressly authorized to transport in intrastate commerce within this state on August 28, 1996. A person may file an application for property carrier registration pursuant to section 390.290 to transport additional hazardous materials. Nothing in this section shall be construed to conflict with chapter 260, or of relieving an applicant of any duty to obtain a license pursuant to chapter 260.

4. Notwithstanding any provision of the law to the contrary, any geographic restriction or provision limiting the carrier's scope of authority to particular routes within this state contained in a certificate or permit, or both, authorizing the transportation of household goods in intrastate commerce, which was issued prior to August 28, 2012, and any similar provision contained in a carrier's tariff schedule filed prior to such date, shall be deemed void. In lieu of the geographic restrictions expressed in such certificates, permits, or tariff schedules, a motor carrier shall be authorized to provide intrastate transportation of household goods between all points and destinations within the state until such time as the certificates, permits, and tariff schedules are reissued or amended to reflect the motor carrier's statewide operating authority. Nothing contained in the provisions of sections 390.051 to 390.116 shall be construed to exempt or to alter the obligation of compliance by carriers transporting passengers point-to-point within the jurisdiction described in 67.1802 from the provisions of sections 67.1800 to 67.1822.

(L. 1996 H.B. 991 § 4, A.L. 2012 H.B. 1402 and S.B. 470, A.L. 2014 H.B. 1245)

CROSS REFERENCE:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008



Section 390.290 Application, verified, documents accompanying — determination of compliance by administrative law judge — property carrier registration restrictions, exceptions.

Effective 28 Aug 1996

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

390.290. Application, verified, documents accompanying — determination of compliance by administrative law judge — property carrier registration restrictions, exceptions. — 1. Every application for a property carrier registration pursuant to sections 390.250 to 390.350 shall be completed and filed in the form and manner prescribed by rule of the division, shall be verified by the applicant under penalty of perjury and shall not be filed by the division until it has received the following:

(1) A certificate of insurance or surety bond executed by the applicant's insurer or surety, or order of the division approving self-insurance by the applicant, which certifies that the applicant is covered against personal injury and property damage liability, except damage to property transported as cargo by the applicant, resulting from negligent motor vehicle operations by the applicant in this state, which is completed and filed in the prescribed form, manner and amount and is approved by the division in accordance with rules of the division pursuant to section 390.126;

(2) A license fee application showing the number and type of vehicle licenses requested by the applicant for each motor vehicle to be operated in intrastate commerce in this state under the requested property carrier registration during the year for which the application is made, together with payment of the aggregate license fees payable with reference to those motor vehicles, which is completed, filed and paid in the form and manner prescribed by rule of the division pursuant to section 390.136; and

(3) Information required by rule of the division relating to the applicant's compliance and willingness to comply with any laws, rules, regulations or orders relating to registration, licensing, liability insurance or safety, and applicable to the applicant's motor vehicles, drivers or operations by motor vehicle, including any state or federal laws, rules, regulations or orders relating to the transportation of any hazardous material as designated in Title 49, Code of Federal Regulations.

2. One of the division's administrative law judges shall determine on the basis of the information filed by the applicant, evidence submitted by the division staff, and any other information received by the division and filed of record in the case, whether the applicant is in compliance and willing to comply with the laws, rules, regulations and orders relating to registration, licensing, liability insurance, safety and hazardous materials, which are applicable to the applicant's motor vehicles, drivers or operations as a registered property carrier by motor vehicle. If the administrative law judge determines that the applicant is qualified, the application shall be granted and a property carrier registration shall be issued without a hearing. If the administrative law judge determines that the information on record concerning the applicant's qualifications is not adequate to finally determine the application, the division may investigate the applicant's qualifications more thoroughly before the administrative law judge makes a final determination of the application. If the administrative law judge or the division staff opposes the issuance of a property carrier registration, then a hearing shall be held, not more than twenty days after a request for hearing by the applicant, to determine the merits of the application and whether a property carrier registration shall be issued. The administrative law judge shall determine the application not more than forty-five days after the close of the hearing, or else the application shall be approved.

3. The division shall not restrict the property carrier registration with reference to any specific commodities, routes or service, except that the division shall restrict the applicant's property carrier registration against the transportation of household goods, and shall further restrict against any hazardous material as designated in Title 49, Code of Federal Regulations, if the division finds that the applicant has not shown it is qualified to safely transport that hazardous material in compliance with all registration, liability insurance and safety requirements applicable to the transportation of that hazardous material pursuant to Title 49, Code of Federal Regulations.

(L. 1996 H.B. 991 § 5)

CROSS REFERENCE:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008



Section 390.300 Transfer of property carrier registration, division approval, transfer requirements — restriction of property carrier registration on transfer.

Effective 28 Aug 1996

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

390.300. Transfer of property carrier registration, division approval, transfer requirements — restriction of property carrier registration on transfer. — 1. A property carrier registration, including any certificate or permit, or both, which pursuant to section 390.280 is deemed to identify a registered property carrier, may be transferred in its entirety by the registered property carrier to whom it was issued, but only if the transfer is approved by the division as provided in this section. The division shall approve the transfer of the property carrier registration if the following requirements are met:

(1) The transfer application is joined in by both the registered property carrier or its authorized representative and the proposed transferee or its authorized representative;

(2) The transfer application is filed in the form and manner prescribed by rule of the division; and

(3) The division finds that the transferee is in all respects qualified as required of an applicant for a new property carrier registration pursuant to section 390.290.

2. Upon approval of the transfer of a property carrier registration pursuant to subsection 1 of this section, the division shall transfer the property carrier registration in its entirety, except that the division shall restrict the transferee's property carrier registration against the transportation of any hazardous material formerly authorized under the property carrier registration if the division finds that the transferee has not shown it is qualified to safely transport that hazardous material in compliance with all registration, liability insurance and safety requirements applicable to the transportation of that hazardous material pursuant to Title 49, Code of Federal Regulations. The transferee may file a separate application for property carrier registration pursuant to section 390.290 to transport additional hazardous materials.

(L. 1996 H.B. 991 § 6)

CROSS REFERENCE:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008



Section 390.310 Suspension of property carrier registration, hearing, notice, revocation, alteration or amendment of registration, when effective.

Effective 28 Aug 1996

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

390.310. Suspension of property carrier registration, hearing, notice, revocation, alteration or amendment of registration, when effective. — Notwithstanding any provisions of section 390.106, to the contrary, the division at any time, for good cause, may suspend a certificate, permit or property carrier registration, and after hearing upon at least ten days' notice to the person to whom the division has issued the certificate, permit or property carrier registration authorizing any intrastate transportation of passengers or property by motor vehicle, may revoke, alter or amend any such certificate, permit or property carrier registration upon a finding that the person has failed to comply with any applicable provisions of sections 390.250 to 390.350, or chapter 386, 387, 389 or 622, or any safety rules, regulations or orders which may be enforced by the division. Revocation of a certificate, permit or property carrier registration shall not become effective less than thirty days after issuance of an order of revocation by the division.

(L. 1996 H.B. 991 § 7)

CROSS REFERENCE:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008



Section 390.320 Orders and decisions of division, effect.

Effective 28 Aug 1996

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

390.320. Orders and decisions of division, effect. — Notwithstanding any provisions of section 516.103 to the contrary, in all collateral actions or proceedings the orders and decisions of the division which have become final shall be conclusive, and shall be admissible as evidence of the facts found and the determinations made by the division in all subsequent actions or proceedings to enforce division orders or decisions, whether by penalty, forfeiture, mandamus, injunctive relief or otherwise.

(L. 1996 H.B. 991 § 8)

CROSS REFERENCE:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008



Section 390.330 Motor carrier records not open to public inspection, exception — noncompliance penalty.

Effective 28 Aug 1996

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

390.330. Motor carrier records not open to public inspection, exception — noncompliance penalty. — Notwithstanding any provisions of section 386.480 to the contrary, no information furnished to the division by a motor carrier, corporation or person, including the division staff, except such matters as are specifically required to be open to public inspection by the provisions of this chapter and chapter 386, 387 or 622 shall be open to public inspection or made public except on order of the division director or by an administrative law judge in the course of a hearing or proceeding. Any officer or employee of the division who, in violation of the provisions of this section, divulges any such information is guilty of a misdemeanor.

(L. 1996 H.B. 991 § 9)

CROSS REFERENCE:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008



Section 390.350 Training of division personnel — rulemaking authority.

Effective 28 Aug 1996

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

390.350. Training of division personnel — rulemaking authority. — 1. Notwithstanding any provisions of section 390.045, to the contrary, the division shall by rule adopt reasonable training requirements for its enforcement personnel to prepare them for their actual duties of employment; this training need not require any basic law enforcement training as required of peace officers as specified in chapter 590.

2. No rule or portion of a rule promulgated pursuant to the authority of sections 390.250 to 390.350 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1996 H.B. 991 § 11)

CROSS REFERENCE:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008



Section 390.372 Motor carrier contracts, hold harmless provisions void and unenforceable — definitions.

Effective 28 Aug 2008

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

390.372. Motor carrier contracts, hold harmless provisions void and unenforceable — definitions. — 1. Notwithstanding any provision of law to the contrary, a provision, clause, covenant, or agreement contained in, collateral to, or affecting a motor carrier transportation contract that purports to indemnify, defend, or hold harmless, or has the effect of indemnifying, defending, or holding harmless, the promisee from or against any liability for loss or damage resulting from the negligence or intentional acts or omissions of the promisee is against the public policy of this state and is void and unenforceable.

2. For the purposes of this section, the following terms shall mean:

(1) "Motor carrier transportation contract", a contract, agreement, or understanding covering:

(a) The transportation of property for compensation or hire by the motor carrier;

(b) The entrance on property by the motor carrier for the purpose of loading, unloading, or transporting property for compensation or hire; or

(c) A service incidental to activity described in paragraphs (a) and (b) of this subdivision, including but not limited to, storage of property;

­­

­

(2) "Promisee", the promisee and any agents, employees, servants, or independent contractors who are directly responsible to the promisee except for motor or rail carriers who are party to a motor carrier transportation contract, and such motor or rail carrier's agents, employees, servants, or independent contractors directly responsible to such motor or rail carriers.

(L. 2008 S.B. 930 & 947)






Chapter 391 Street Railroads

Chapter Cross References



Section 391.010 Requirements for incorporating street railway companies.

Effective 28 Aug 1947

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

391.010. Requirements for incorporating street railway companies. — 1. Any number of persons, not less than five, may form a company for the purpose of constructing, maintaining and operating a street railroad for public use in the conveyance of persons, mail and express parcels; and for that purpose may make and sign articles of association in which shall be stated the name of the company, the number of years the same is to continue, the city and county in which the road is to be constructed or maintained and operated, the amount of the capital stock, common and preferred, of the company, and the number of shares of which said capital stock shall consist, and the names and places of residence of the directors, not less than five nor more than thirteen in number, who shall manage its affairs for the first year and until others are chosen in their places. Each subscriber to such articles of association shall subscribe thereto his name, place of residence and the number of shares of stock he agrees to take in said company.

2. When one-half of the capital stock shall have been subscribed and ten percent paid thereon in good faith to the directors named in said articles of association, and an affidavit annexed thereto, made by at least three of the directors named therein, that one-half of the stock of the said proposed corporation has been in good faith subscribed, and ten percent of the amount so subscribed has been paid, and that it is intended in good faith to construct or maintain and operate the road mentioned in such articles of association, the said original articles of association shall be recorded in the office of the recorder of deeds of the county or city in which the corporation is to be located and then be filed in the office of the secretary of state, and thereupon the said association shall by the name mentioned in the said articles of association become a body politic and corporate with the powers, rights and franchises, herein specified; provided, the said articles of association shall not be filed and recorded until such association or corporation shall pay to the state director of revenue fifty dollars for the first fifty thousand dollars or less of the capital stock of the corporation, and a further sum of five dollars for every additional ten thousand dollars of the capital stock.

(RSMo 1939 § 5315, A.L. 1947 V. I p. 234)

Prior revisions: 1929 § 4910; 1919 § 10121; 1909 § 3315



Section 391.020 Powers of corporation.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

391.020. Powers of corporation. — Every corporation formed under the provisions of this chapter shall have power

(1) To construct or maintain and operate its railroad along, across or over the streets of any incorporated city or town or the roads of any county; provided, the consent thereto of the municipal authorities of such city or town or the county commission of such county is first obtained; provided, municipal authorities of cities or towns shall not grant the right-of-way over, along or across any street, except upon the petition of the owners of the land representing more than one-half the frontage of the street or so much thereof as is sought to be used for streetcar purposes, and when the street or parts thereof that is sought to be used shall be more than one mile in extent, no petition of landowners shall be valid unless the same shall be signed by the owners of the land representing more than one-half the frontage of each mile and of the fraction of the mile, if any, in excess of the whole mile measuring from the initial point named in such petition such street or parts thereof sought to be used for such purposes;

(2) To operate its road by animal, cable, electric or other motive power, as the consent of the use of which said power may be obtained from the public authorities of such city, town or county;

(3) To receive and collect such fares for the transportation of persons, express and mails as may be provided in the said consent of said public authorities of such city, town or county given as aforesaid;

(4) To acquire by grant a right-of-way not to exceed fifty feet in width over private property, and to construct or maintain and operate its roads thereon;

(5) To purchase and acquire depots, powerhouse sites or terminals;

(6) To issue bonds payable in such amount and at such times and places as it deems best, and may dispose of the same for the purposes of its incorporation, and to secure payment of the same, may mortgage its property, real and personal, and also the franchise of the company;

(7) To purchase, lease or acquire by other lawful contract, which shall include the right to purchase the capital stock and bonds of other street railroad companies, and to hold and dispose of the same, and to hold, use and operate any street railroad or roads, with all and singular its or their franchises and properties of every description belonging to any other street railroad corporation or corporations; provided, that such purchase, lease or other contract be authorized or approved by the vote of the holders of two-thirds in amount of the capital stock of the company so purchasing, leasing or otherwise contracting therefor at a meeting called for that purpose upon twenty days' notice published in some newspaper of the city or county where the general office of such street railroad company may be located, or by written notice mailed to the last known address of each registered stockholder twenty days before such meeting; and provided further, such roads connect with or intersect each other, so as to allow a single passage one way over each road for a single fare;

(8) To sell, lease or dispose of by any other lawful contract, to any other street railroad company, its railroad rights, franchises, including the right to be a corporation, and all and singular its other properties of every character and description; provided, that such sale, lease or other contract disposing of its railroad, franchises and other properties, shall be first authorized or approved by the vote of two-thirds in amount of the holders of its capital stock at a regular or called meeting of its stockholders convened pursuant to such notice as is required in subdivision (7);

(9) To have and enjoy all such other powers and franchises as are usually had, enjoyed and exercised by street railroad companies in addition to the powers herein enumerated.

(RSMo 1939 § 5316)

Prior revisions: 1929 § 4911; 1919 § 10122; 1909 § 3316

CROSS REFERENCES:

Issuance of stocks or bonds, conditions precedent--stock dividends prohibited, 387.280

Stocks, bonds and notes regulated, how, 387.240, 387.270



Section 391.060 Operating arrangements with interurban railroad.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

391.060. Operating arrangements with interurban railroad. — Any corporation now or which may hereafter be incorporated under any general or special law of this state and operating a street railroad shall have the right to effect operating arrangement with any interurban railroad connecting therewith, which shall include the right to purchase bonds and to guarantee the bonds of any such interurban railroad company.

(RSMo 1939 § 5320)

Prior revisions: 1929 § 4915; 1919 § 10126; 1909 § 3320



Section 391.070 Transfers and service to be fixed by division of motor carrier and railroad safety.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

391.070. Transfers and service to be fixed by division of motor carrier and railroad safety. — 1. Whenever the division of motor carrier and railroad safety shall be of the opinion, after a hearing had upon its own motion or upon complaint, that the practices and service and the rules and regulations affecting the same of any street railroad corporation are, as to transportation upon the street surface railroads of said corporation by use of transfers given to each passenger paying one single fare, unjust and unreasonable either as to persons transported upon such street surface railroads or as to any such street railroad corporation, the division shall determine and prescribe by order the just and reasonable service and rules and regulations affecting the same thereafter to be maintained and observed by said street railroad corporation

(1) As to the distance over which a passenger shall by such transfer be transported by it upon said street surface railroads for a single fare;

(2) The number of successive transfers to be given by it to a passenger paying one single fare for transportation over said street surface railroads; and

(3) As to the prompt use by each passenger of such transfer given him for one single fare paid by him in making his continuous trip over said street surface railroads.

2. And it shall thereupon be the duty of every such street railroad corporation to obey each requirement of every such order served upon it and do everything necessary and proper in order to secure compliance with and observance of every such order by all of its officers, agents and employees.

3. Until and except as the motor carrier and railroad safety division of the department of economic development shall otherwise prescribe as to any street railroad corporation or corporations pursuant to the provisions of this chapter, every street surface railroad corporation entering into a contract with another such corporation shall carry or permit any other party thereto to carry between any two points on the railroads or portion thereof embraced in such contract any passenger desiring to make one continuous trip between such points for one single fare, not higher than the fare lawfully chargeable by either of such corporations for an adult passenger. Every such corporation shall, upon demand, and without extra charge, give to each passenger paying one single fare a transfer entitling such passenger to one continuous trip to any point or portion of any railroad embraced in such contract, to the end that public convenience may be promoted by the operation of the railroads embraced in such contract substantially as a single railroad with a single rate of fare.

4. For every refusal to comply with the requirements of subsection 3, the corporation so refusing shall forfeit one hundred dollars, fifty dollars of which shall be paid to the aggrieved party and fifty dollars paid to the public school fund of the state. The provisions of subsection 3 shall only apply to railroads wholly within the limits of any one incorporated city or village.

(RSMo 1939 § 5623)

Prior revisions: 1929 § 5167; 1919 § 10456

CROSS REFERENCE:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008



Section 391.130 May construct and operate street railways over bridges connecting any city in this state with any city of an adjoining state.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

391.130. May construct and operate street railways over bridges connecting any city in this state with any city of an adjoining state. — Any company owning, leasing, operating or controlling a bridge connecting any city, town or village in this state, with any city, town or village of any adjoining state, may lease, own, construct and operate a street railway over such bridge and in such cities, towns or villages and counties in which same may be situated, and in adjoining counties, and may also acquire and hold stock and guarantee bonds of any company operating such street railway or railways.

(RSMo 1939 § 5305)

Prior revisions: 1929 § 4899; 1919 § 10110; 1909 § 3304



Section 391.230 Street railroads operating cars by electricity or overhead wires.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

391.230. Street railroads operating cars by electricity or overhead wires. — All street railway companies or corporations operating cars by electricity, or by overhead wires, shall construct and maintain its wires at a height of not less than twenty-two feet above the top of the rail of the railroad track crossed by such street railway company, and the wires of such street railway company shall be guarded, or provided with fenders or guard wires, so as to prevent the same from coming in contact with the cars, track or telegraph line along the track of such railroad company.

(RSMo 1939 § 5301)

Prior revisions: 1929 § 4895; 1919 § 10106; 1909 § 3302



Section 391.240 Duty of street railway companies where tracks cross railroad tracks.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

391.240. Duty of street railway companies where tracks cross railroad tracks. — It shall be the duty of every street railway company or corporation operating a street railway across the tracks of a railroad company to bring its cars to a full stop at least ten and not more than twenty feet before reaching the tracks of the railroad company. And it shall be the duty of the conductor, or some other employee of the street railway company, to go forward to the tracks of such railroad company for the purpose of ascertaining whether a train is approaching such crossing.

(RSMo 1939 § 5302)

Prior revisions: 1929 § 4896; 1919 § 10107; 1909 § 3303






Chapter 392 Telephone and Telegraph Companies

Chapter Cross References



Section 392.010 Telephone and telegraph corporations, by whom and how formed.

Effective 28 Aug 1975

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

392.010. Telephone and telegraph corporations, by whom and how formed. — Any number of persons, not less than five, being subscribers to the stock of any contemplated telephone or magnetic telegraph company, may be formed into a corporation for the purpose of constructing, owning, operating and maintaining lines of telephone or magnetic telegraph, upon complying with the following requirements: Whenever stock to the amount of not less than twenty thousand dollars shall have been subscribed for the purpose of forming a telegraph company, or five hundred dollars for the purpose of forming a telephone company, the subscribers to such stock shall elect such number of directors, not less than three nor more than twenty-one, as they may determine, and shall severally subscribe articles of association, which shall set forth the name of the corporation, the amount of the capital stock of the company, the number of directors, the amount of each share of stock, the number and names of the subscribers to the stock of the company, and the number of shares of stock taken by each subscriber, the location of the principal office or place of business of the company, and the names of its authorized agents thereat, which shall be verified by the affidavit of at least three of the subscribers thereto, and shall pay into the state treasury fifty dollars for the first fifty thousand dollars or less of its capital stock, and the further sum of five dollars for every additional ten thousand dollars thereof.

(RSMo 1939 § 5321, A.L. 1975 S.B. 89)

Prior revisions: 1929 § 4916; 1919 § 10127; 1909 § 3321

CROSS REFERENCE:

Organization under general corporation law, 351.030



Section 392.020 Articles, where filed — powers when incorporated.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

392.020. Articles, where filed — powers when incorporated. — 1. The original articles of association shall be recorded in the office of the recorder of deeds of the county in which the corporation is to be located, and then be filed in the office of the secretary of state, who shall carefully preserve the same in his office, and thereupon the subscribers and the persons who, from time to time, shall become stockholders in such company, and their successors, shall be a body politic and corporate, by the name stated in such articles of association, and shall have power to construct, own, operate and maintain lines of telephone and magnetic telegraph between such points as they may from time to time determine, and to make such reasonable charges for the use of the same as they may establish; and shall have power to lease or attach to their lines other telephone or telegraph lines by lease or purchase; and meetings of the stockholders or of the directors of such corporation may be held for the transaction of business as well without as within this state.

2. A copy of the articles of association, certified by the secretary of state or his deputy, under the seal of the state, shall be prima facie evidence of the incorporation of such company, and of the facts stated therein. Any such company, through its board of directors, with the consent of the persons holding the larger amount in value of the stock, shall have power to reduce its capital stock to any amount not below the actual cost of construction, and in like manner and with like consent to increase the capital stock from time to time as in their judgment may be necessary, not exceeding an amount which, when fully paid up, shall be required for the business of the company, which consent shall be obtained in the manner prescribed by law.

(RSMo 1939 § 5322)

Prior revisions: 1929 § 4917; 1919 § 10128; 1909 § 5322



Section 392.030 Powers of corporation.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

392.030. Powers of corporation. — All corporations formed under sections 392.010 to 392.170 shall possess all the powers and privileges granted to corporations by chapter 351, relating to the general powers of private corporations, and be subject to all the provisions thereof except as herein otherwise provided.

(RSMo 1939 § 5337)

Prior revisions: 1929 § 4932; 1919 § 10143; 1909 § 3338



Section 392.040 Election of directors — appointment of officers.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

392.040. Election of directors — appointment of officers. — 1. There shall be an annual election of directors to serve for the ensuing year, notice of which, appointing a time and place, shall be given by the directors chosen, as provided by law, for the first annual election, and thereafter by their successors in office; which notice shall be published not less than twenty days previous thereto in a newspaper published in the county where the principal office of the company shall be situated. The directors shall hold their offices for one year and until their successors are duly elected and qualified.

2. They shall elect one of their number to be president of the company, and may appoint such other officers and agents as may be prescribed by the articles of association or bylaws of the company.

(RSMo 1939 § 5323)

Prior revisions: 1929 § 4918; 1919 § 10129; 1909 § 3323)

CROSS REFERENCE:

Quorum of stockholders, powers, 351.267



Section 392.050 Directors, procedure for election of.

Effective 28 Aug 1975

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

392.050. Directors, procedure for election of. — All elections for directors shall conform to the requirements of law governing private business corporations.

(RSMo 1939 § 5324, A.L. 1975 S.B. 89)

Prior revisions: 1929 § 4919; 1919 § 10130; 1909 § 3324



Section 392.060 Meeting of board.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

392.060. Meeting of board. — The board of directors may at any time meet for the transaction of business, upon a call of the president of the company.

(RSMo 1939 § 5325)

Prior revisions: 1929 § 4920; 1919 § 10131; 1909 § 3325

CROSS REFERENCE:

Quorum in membership telephone corporations, 351.267



Section 392.070 Consolidation of companies.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

392.070. Consolidation of companies. — Any telegraph company now organized, or which may hereafter be organized, under the laws of this state, may at any regular meeting of the stockholders thereof, by vote of persons holding a majority of the shares of the stock of such company, unite or consolidate with any other company or companies now organized, or which may hereafter be organized, under the laws of the United States, or of any state or territory, by consent of the company with which it may consolidate or unite, and such consolidated company so formed may hold, use and enjoy all the rights and privileges conferred by the laws of Missouri on companies separately organized under the provisions of sections 392.010 to 392.170, and be subject to the same liabilities.

(RSMo 1939 § 5336)

Prior revisions: 1929 § 4931; 1919 § 10142; 1909 § 3337



Section 392.080 May construct lines on public roads — consent of city required — constructive easement acquired, when.

Effective 28 Aug 1974

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

392.080. May construct lines on public roads — consent of city required — constructive easement acquired, when. — Companies organized under the provisions of sections 392.010 to 392.170, for the purpose of constructing and maintaining telephone or magnetic telegraph lines are authorized to set their poles, piers, abutments, wires, and other fixtures along, across or under any of the public roads, streets and waters of this state, in such manner as not to incommode the public in the use of such roads, streets and waters; provided, any telegraph or telephone company desiring to place their wires, poles, and other fixtures in any city, they shall first obtain consent from said city through the municipal authorities thereof; and provided, further, that the acceptance, use, or continued use of this right shall create a real property public easement in the public roads, streets and waters in favor of the accepting telephone or magnetic telegraph company so long as it is used for public utility purposes, subject only to public use and the rights of the cities as set out above and such easement shall not terminate or be extinguished by any vacation, abandonment or subsequent sale by the state or any agency or commission thereof; however, nothing contained herein shall alter the authority of the state highways and transportation commission to require the alteration or removal of such facilities pursuant to section 227.240, nor entitle the owner of the facilities to reimbursement for the cost of altering or removing such facilities pursuant to an order of state highways and transportation commission under section 227.240.

(RSMo 1939 § 5326, A.L. 1974 S.B. 344)

Prior revisions: 1929 § 4921; 1919 § 10132; 1909 § 3326

CROSS REFERENCES:

Erection of telephone or telegraph wires in streets or roads, cities of the third class, 77.520

Erection of telephone or telegraph wires in streets or roads, cities of the fourth class, 88.773

Erection of telephone or telegraph wires in streets or roads, consent of county commission, 229.100

Erection of telephone or telegraph wires in streets or roads, state highways and transportation commission consent, 227.240

(1981) Statutory amendment giving telephone utility, but not other utilities, a vested property interest in public land under which its cables and conduits had been placed had a retroactive effect in violation of the ex post facto provision of the Missouri Constitution and the constitutional ban on local or special laws. Planned Industrial Expansion Authority of the City of St. Louis v. Southwestern Bell Telephone Co. (Mo.), 612 S.W.2d 772.



Section 392.090 Mode of construction may be directed, by whom.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

392.090. Mode of construction may be directed, by whom. — The mayor and aldermen or board of common council of any city, and the trustees of any incorporated town, through which the lines of any telephone or telegraph company are to pass, may, by ordinance or otherwise, specify where the posts, piers or abutments shall be located, the kind of posts that shall be used, the height at which the wires shall be run; and such company shall be governed by the regulations thus prescribed; and after the erection of said telephone or telegraph lines, the said mayor and aldermen, or board of common council, and the trustees of any incorporated town, shall have power to direct any alteration in the location or erection of said posts, piers or abutments, and also in the height at which the wires shall run, having first given such company or its agents opportunity to be heard in regard to such alteration.

(RSMo 1939 § 5335)

Prior revisions: 1929 § 4930; 1919 § 10141; 1909 § 3335



Section 392.100 May enter upon lands, when.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

392.100. May enter upon lands, when. — Such companies are also authorized to enter upon any land, whether owned by private persons in fee or in any less estate, or by any corporation, whether acquired by purchase or by virtue of any provision in the charter of such corporation for the purpose of making preliminary surveys and examinations with a view to the erection of any telephone or telegraph lines, and, from time to time, to appropriate so much of said lands as may be necessary to erect such poles, piers, abutments, wires and other necessary fixtures for a telephone or magnetic telegraph, and to make such changes of location of any part of said lines as may, from time to time, be deemed necessary, and shall have a right of access to construct said line, and when erected, from time to time, as may be required, to repair the same; and may proceed to obtain the right-of-way, and to condemn said lands in the manner provided by law.

(RSMo 1939 § 5327)

Prior revisions: 1929 § 4922; 1919 § 10133; 1909 § 3327

CROSS REFERENCE:

Condemnation proceedings, Chap. 523



Section 392.110 No contract for exclusive use of land.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

392.110. No contract for exclusive use of land. — No company shall have power to contract with any owner of land for the right to erect or maintain a telephone or telegraph line over his lands, to the exclusion of the lines of other companies organized under the provisions of sections 392.010 to 392.170.

(RSMo 1939 § 5328)

Prior revisions: 1929 § 4923; 1919 § 10134; 1909 § 3328



Section 392.120 Power to own and maintain lines.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

392.120. Power to own and maintain lines. — Any company incorporated as herein provided may contract, own, use and maintain any line or lines of telephone or magnetic telegraph, whether wholly within or wholly or partly beyond the limits of this state, and shall have power to lease or attach to the line or lines of such company other telephone or telegraph lines, by lease or purchase, and may join with any other corporation or association in constructing, leasing, owning, using or maintaining their line or lines, upon such terms as may be agreed upon between the directors or managers of the respective corporations, and may own and hold any interest in such line or lines, or become lessees thereof, on such terms as the respective corporations may agree.

(RSMo 1939 § 5329)

Prior revisions: 1929 § 4924; 1919 § 10135; 1909 § 3329



Section 392.130 Companies to provide facilities to meet public needs — penalty for failure to deliver messages.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

392.130. Companies to provide facilities to meet public needs — penalty for failure to deliver messages. — It shall be the duty of every telegraph or telephone company, incorporated or unincorporated, operating any telephone or telegraph line in this state, to provide sufficient facilities at all its offices for the dispatch of the business of the public, to receive dispatches from and for other telephone or telegraph lines and from or for any individual, and on payment or tender of their usual charges for transmitting and delivering dispatches as established by the rules and regulations of such telephone or telegraph lines, to transmit and deliver the same to designated address and to use due diligence to place said dispatch in the hands of the addressee, by the most direct means available, without material alterations, promptly, and with impartiality and good faith under a penalty of three hundred dollars for every neglect or refusal so to transmit and deliver, to be recovered with costs of suit by civil action by the person or persons or company sending or desiring to send such dispatch; two-thirds of the amount recovered to be retained by the plaintiff and one-third to be paid into the county school fund of the county in which the suit was instituted, and the burden of proof shall be upon the company to show that the wire was engaged as the reason for the delay in transmitting such dispatch.

(RSMo 1939 § 5330)

Prior revisions: 1929 § 4925; 1919 § 10136; 1909 § 3330



Section 392.140 Duties in forwarding dispatches over other lines.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

392.140. Duties in forwarding dispatches over other lines. — Where the person sending the dispatch desires to have it forwarded over the lines of other telephone or telegraph companies, whose termini are respectively within the limits of the usual delivery of such companies, to the place of final destination, and shall tender to the first company the amount of the usual charges for the dispatch to the place of final delivery, it shall be the duty of the company to receive the same, and, without delaying the dispatch, to pay to the succeeding line the necessary charges for the remaining distance; and it shall be the duty of the succeeding line or lines to accept the same, and forward the dispatch in the same manner as if the person sending the same had applied to the agent or operator of such line or lines in person, and paid to him the usual charges; and for omitting so to do the company or companies owning or operating such line or lines shall severally be liable to the penalty prescribed in section 392.130.

(RSMo 1939 § 5331)

Prior revisions: 1929 § 4926; 1919 § 10137; 1909 § 3331



Section 392.150 Employees to notify sender when message cannot be transmitted immediately — penalty.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

392.150. Employees to notify sender when message cannot be transmitted immediately — penalty. — In all cases where application is made to any telephone or telegraph company, or the operator, agent, clerk or servant thereof, to send a dispatch, it shall be the duty of such operator, agent, clerk or servant who may receive dispatches at that station, plainly to inform the applicant, and, if required by him, to write upon the dispatch that the line is not in working order, or that the dispatches already on hand for transmission will occupy the time so that the dispatch offered cannot be transmitted within the time required, or promptly, if the facts be so; and for omitting so to do, or for intentionally giving false information to the applicant in relation to the time within which the dispatch offered may be sent, such operator, agent, clerk or servant, and the company by which he is employed, shall incur a like penalty as in section 392.130.

(RSMo 1939 § 5332)

Prior revisions: 1929 § 4927; 1919 § 10138; 1909 § 3332



Section 392.160 Penalty for transmitting false communications.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

392.160. Penalty for transmitting false communications. — If any officer, manager, agent or operator of any telephone or telegraph line operating in this state, or any other person, shall knowingly transmit by such telephone or telegraph line any false communication or intelligence with intent to injure anyone, or to speculate in any article of merchandise, commerce or trade, or with intent that another may do so, or shall knowingly send or deliver any dispatch that is forged or not authorized by the person whose name purports to be signed thereto, shall, on conviction thereof in the court having criminal jurisdiction in the proper county, be liable to the same penalty as is provided in section 392.130.

(RSMo 1939 § 5333)

Prior revisions: 1929 § 4928; 1919 § 10139; 1909 § 3333



Section 392.170 Liability for negligence in transmitting and delivering messages — not to disclose contents — penalty.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

392.170. Liability for negligence in transmitting and delivering messages — not to disclose contents — penalty. — Every telephone or telegraph company now organized under the laws of this state, and every telephone or telegraph company now organized, or which may hereafter be organized under the laws of any other state or territory, and doing business in this state, shall be liable for special damages occasioned by the failure or negligence of their operators or servants in receiving, copying, transmitting or delivering dispatches; and for the disclosure of any of the contents of any private dispatches to any person other than to him to whom it was addressed, or to his agent, they shall be liable to the sender of the dispatch, and to the person to whom it was addressed, in the sum of fifty dollars to each, recoverable by any action before a magistrate, and for all special damages in addition thereto.

(RSMo 1939 § 5334)

Prior revisions: 1929 § 4929; 1919 § 10140; 1909 § 3334

(1957) This section does not dispense with the element of proximate cause, but telephone company is liable for neglect or refusal to transmit notice of fire to fire department within reasonable time after it has notice thereof, and under pleadings question of proximate cause was jury question. Jennings v. Southwestern Bell Tel. Co. (Mo.), 307 S.W.2d 464.



Section 392.175 Operator services, live operator to be provided, when.

Effective 28 Aug 1997

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

392.175. Operator services, live operator to be provided, when. — 1. As used in this section, the meanings of words and phrases shall have the same meaning as given to such words and phrases in section 386.020.

2. A telecommunications company that provides operator services within this state shall enable a caller to access a live operator at the beginning of a call by a means that is easily and readily understood.

3. The requirements of this section shall not apply to telephones located in any correctional or detention facility.

(L. 1997 S.B. 333 § 1)



Section 392.180 What definitions to apply.

Effective 28 Aug 1996

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

392.180. What definitions to apply. — The provisions of section 386.020, defining words, phrases and terms, shall apply to and determine the meaning of all such words, phrases and terms as used in sections 392.190 to 392.530.

(1949 H.B. 2104, A.L. 1996 S.B. 507)



Section 392.185 Purpose of chapter.

Effective 28 Aug 1996

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

392.185. Purpose of chapter. — The provisions of this chapter shall be construed to:

(1) Promote universally available and widely affordable telecommunications services;

(2) Maintain and advance the efficiency and availability of telecommunications services;

(3) Promote diversity in the supply of telecommunications services and products throughout the state of Missouri;

(4) Ensure that customers pay only reasonable charges for telecommunications service;

(5) Permit flexible regulation of competitive telecommunications companies and competitive telecommunications services;

(6) Allow full and fair competition to function as a substitute for regulation when consistent with the protection of ratepayers and otherwise consistent with the public interest;

(7) Promote parity of urban and rural telecommunications services;

(8) Promote economic, educational, health care and cultural enhancements; and

(9) Protect consumer privacy.

(L. 1996 S.B. 507)



Section 392.190 Application of sections 392.190 to 392.530.

Effective 28 Aug 1987

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

392.190. Application of sections 392.190 to 392.530. — The provisions of sections 392.190 to 392.530 shall apply to telecommunications service between one point and another within the state of Missouri and to every telecommunications company.

(RSMo 1939 § 5663, A.L. 1987 H.B. 360)

Prior revisions: 1929 § 5207; 1919 § 10495



Section 392.200 Adequate service — just and reasonable charges — unjust discrimination — unreasonable preference — reduced rates permitted for federal lifeline connection plan — delivery of telephone and telegraph messages — customer — specific pricing — term agreements, discount rates.

Effective 28 Aug 2008

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

392.200. Adequate service — just and reasonable charges — unjust discrimination — unreasonable preference — reduced rates permitted for federal lifeline connection plan — delivery of telephone and telegraph messages — customer — specific pricing — term agreements, discount rates. — 1. Every telecommunications company shall furnish and provide with respect to its business such instrumentalities and facilities as shall be adequate and in all respects just and reasonable. All charges made and demanded by any telecommunications company for any service rendered or to be rendered in connection therewith shall be just and reasonable and not more than allowed by law or by order or decision of the commission. Every unjust or unreasonable charge made or demanded for any such service or in connection therewith or in excess of that allowed by law or by order or decision of the commission is prohibited and declared to be unlawful.

2. No telecommunications company shall directly or indirectly or by any special rate, rebate, drawback or other device or method charge, demand, collect or receive from any person or corporation a greater or less compensation for any service rendered or to be rendered with respect to telecommunications or in connection therewith, except as authorized in this chapter, than it charges, demands, collects or receives from any other person or corporation for doing a like and contemporaneous service with respect to telecommunications under the same or substantially the same circumstances and conditions. Promotional programs for telecommunications services may be offered by telecommunications companies for periods of time so long as the offer is otherwise consistent with the provisions of this chapter and approved by the commission. Neither this subsection nor subsection 3 of this section shall be construed to prohibit an economy rate telephone service offering. This section and section 392.220 to the contrary notwithstanding, the commission is authorized to approve tariffs filed by local exchange telecommunications companies which elect to provide reduced charges for residential telecommunications connection services pursuant to the lifeline connection assistance plan as promulgated by the federal communications commission. Eligible subscribers for such connection services shall be those as defined by participating local exchange telecommunications company tariffs.

3. No telecommunications company shall make or give any undue or unreasonable preference or advantage to any person, corporation or locality, or subject any particular person, corporation or locality to any undue or unreasonable prejudice or disadvantage in any respect whatsoever except that telecommunications messages may be classified into such classes as are just and reasonable, and different rates may be charged for the different classes of messages.

4. (1) No telecommunications company may define a telecommunications service as a different telecommunications service based on the geographic area or other market segmentation within which such telecommunications service is offered or provided, unless the telecommunications company makes application and files a tariff or tariffs which propose relief from this subsection. Any such tariff shall be subject to the provisions of sections 392.220 and 392.230 and in any hearing thereon the burden shall be on the telecommunications company to show, by clear and convincing evidence, that the definition of such service based on the geographic area or other market within which such service is offered is reasonably necessary to promote the public interest and the purposes and policies of this chapter.

(2) It is the intent of this act to bring the benefits of competition to all customers and to ensure that incumbent and alternative local exchange telecommunications companies have the opportunity to price and market telecommunications services to all prospective customers in any geographic area in which they compete. To promote the goals of the federal Telecommunications Act of 1996, for an alternative local exchange telecommunications company or for an incumbent local exchange telecommunications company in any exchange where an incumbent local exchange telecommunications company has been classified competitive under sections 392.245 and 392.361, an alternative local exchange telecommunications company has been certified and is providing basic local telecommunications services or switched exchange access services, or an interconnected voice over internet protocol service provider has been registered and is providing local voice service, the commission shall review and approve or reject, within forty-five days of filing, tariffs for proposed different services as follows:

(a) For services proposed on an exchangewide basis, it shall be presumed that a tariff which defines and establishes prices for a local exchange telecommunications service or exchange access service as a different telecommunications service in the geographic area, no smaller than an exchange, within which such local exchange telecommunications service or exchange access service is offered is reasonably necessary to promote the public interest and the purposes and policies of this chapter;

(b) For services proposed in a geographic area smaller than an exchange or other market segmentation within which or to whom such telecommunications service is proposed to be offered, a local exchange telecommunications company may petition the commission to define and establish a local exchange telecommunications service or exchange access service as a different local exchange telecommunications service or exchange access service. The commission shall approve such a proposal unless it finds that such service in a smaller geographic area or such other market segmentation is contrary to the public interest or is contrary to the purposes of this chapter. Upon approval of such a smaller geographic area or such other market segmentation for a different service for one local exchange telecommunications company, all other local exchange telecommunications companies certified to provide service in that exchange may file a tariff to use such smaller geographic area or such other market segmentation to provide that service;

(c) For proposed different services described in paragraphs (a) and (b) of this subdivision, the local exchange telecommunications company which files a tariff to provide such service shall provide the service to all similarly situated customers, upon request in accordance with that company's approved tariff, in the exchange or geographic area smaller than an exchange or such other market segmentation for which the tariff was filed, and no price proposed for such service by an incumbent local exchange telecommunications company, other than for a competitive service, shall be lower than its long-run incremental cost, as defined in section 386.020.

(3) The commission, on its own motion or upon motion of the public counsel, may by order, after notice and hearing, define a telecommunications service offered or provided by a telecommunications company as a different telecommunications service dependent upon the geographic area or other market within which such telecommunications service is offered or provided and apply different service classifications to such service only upon a finding, based on clear and convincing evidence, that such different treatment is reasonably necessary to promote the public interest and the purposes and policies of this chapter.

5. No telecommunications company may charge a different price per minute or other unit of measure for the same, substitutable, or equivalent interexchange telecommunications service provided over the same or equivalent distance between two points without filing a tariff for the offer or provision of such service pursuant to sections 392.220 and 392.230. In any proceeding under sections 392.220 and 392.230 wherein a telecommunications company seeks to charge a different price per minute or other unit of measure for the same, substitutable, or equivalent interexchange service, the burden shall be on the subject telecommunications company to show that such charges are in the public interest and consistent with the provisions and purposes of this chapter. The commission may modify or prohibit such charges if the subject telecommunications company fails to show that such charges are in the public interest and consistent with the provisions and purposes of this chapter. This subsection shall not apply to reasonable price discounts based on the volume of service provided, so long as such discounts are nondiscriminatory and offered under the same rates, terms, and conditions throughout a telecommunications company's certificated or service area.

6. Every telecommunications company operating in this state shall receive, transmit and deliver, without discrimination or delay, the conversations and messages of every other telecommunications company with whose facilities a connection may have been made.

7. The commission shall have power to provide the limits within which telecommunications messages shall be delivered without extra charge.

8. Customer-specific pricing is authorized on an equal basis for incumbent and alternative local exchange companies, and for interexchange telecommunications companies for:

(1) Dedicated, nonswitched, private line and special access services;

(2) Central office-based switching systems which substitute for customer premise, private branch exchange (PBX) services; and

(3) Any business service offered in an exchange in which basic local telecommunications service offered by the incumbent local exchange telecommunications company has been declared competitive under section 392.245, and any retail business service offered to an end-user in a noncompetitive exchange.

9. This act shall not be construed to prohibit the commission, upon determining that it is in the public interest, from altering local exchange boundaries, provided that the incumbent local exchange telecommunications company or companies serving each exchange for which the boundaries are altered provide notice to the commission that the companies approve the alteration of exchange boundaries.

10. Notwithstanding any other provision of this section, every telecommunications company is authorized to offer term agreements of up to five years on any of its telecommunications services.

11. Notwithstanding any other provision of this section, every telecommunications company is authorized to offer discounted rates or special promotions on any of its telecommunications services to any existing, new, and/or former customers.

12. Packages of services may be offered on an equal basis by incumbent and alternative local exchange companies and shall not be subject to regulation under section 392.240 or 392.245, nor shall packages of services be subject to the provisions of subsections 1 through 5 of this section, provided that each telecommunications service included in a package is available apart from the package of services and still subject to regulation under section 392.240 or 392.245. For the purposes of this subsection, a "package of services" includes more than one telecommunications service or one or more telecommunications service combined with one or more nontelecommunications service. Any tariff to introduce a new package or to make any change to an existing package, except for the elimination of a package, shall be filed, on an informational basis, with the commission at least one day prior to the introduction of such new package or implementation of such change. Any tariff to eliminate an existing package shall be filed, on an informational basis, with the commission at least ten days prior to the elimination of the package.

(RSMo 1939 § 5664, A.L. 1987 H.B. 360, A.L. 1988 H.B. 1670, A.L. 1996 S.B. 507, A.L. 2003 H.B. 208, A.L. 2005 S.B. 237, A.L. 2008 H.B. 1779)

Prior revisions: 1929 § 5208; 1919 § 10496

CROSS REFERENCES:

Cities of the third class, 77.490

Regulation and supervision by public service commission, 386.320

(1963) Finding by Public Service Commission that telephone company's refusal to accept television service corporation's advertising in telephone directory as submitted because it implied that corporation was rendering free service was not unreasonable or unlawful discrimination was supported by substantial evidence. Videon Corp. v. Burton (A.), 369 S.W.2d 264.

(1976) Held, statute of limitations begins to run when public service commission determined that rate charged was improper, not when improper charges were made. DePaul Hospital v. Southwestern Bell Telephone (A.), 539 S.W.2d 542.



Section 392.201 Electronic publishing limitations — adoption of provisions — public service commission to administer — exception.

Effective 28 Aug 1996

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

392.201. Electronic publishing limitations — adoption of provisions — public service commission to administer — exception. — 1. Prior to February 7, 2000, no incumbent local exchange telecommunications company may engage in the provision of electronic publishing services, on an intrastate basis, which services are disseminated by means of such telecommunications company's or any of its affiliates' telecommunications services; except that nothing in this section shall prohibit a separated affiliate or electronic publishing joint venture operated in accordance with this section from engaging in the provision of intrastate electronic publishing services.

2. The state of Missouri hereby adopts and incorporates in total the electronic publishing provisions of Section 274 of the federal Telecommunications Act of 1996 for the purpose of governing the provision of electronic publishing services on an intrastate basis; provided that said provisions shall be fully applicable to and binding on all incumbent local exchange telecommunications companies operating in the state of Missouri until February 7, 2000.

3. The public service commission is hereby granted all primary and concurrent jurisdiction and powers necessary and proper to administer the provisions of this section consistent with the federal Telecommunications Act of 1996, as incorporated herein, and otherwise consistent with the public service commission law.

4. Other provisions of law to the contrary notwithstanding, the provisions of this section shall not be construed to affect or prohibit incumbent local exchange telecommunications companies from providing international networking (internet) services, electronic bulletin board and related services which are offered primarily as a community or public service.

(L. 1996 S.B. 507)



Section 392.205 Public schools to have reduced rates.

Effective 28 Aug 1996

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

392.205. Public schools to have reduced rates. — The public service commission shall ensure that all public school districts have access to substantially reduced telecommunications rates and may approve the tariff as submitted, or may, after hearing, modify the tariff in the public interest.

(L. 1996 S.B. 507)



Section 392.210 Reports and records of telecommunication companies.

Effective 28 Aug 1987

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

392.210. Reports and records of telecommunication companies. — 1. Every telecommunications company shall file with the commission an annual report at a time and covering the yearly period fixed by the commission. Such annual report shall be verified by the oath of the president, treasurer, general manager or receiver, if any, of any of such companies, or by the person required to file the same. Verification shall be made by the official holding office at the time of the filing of such report, and if not made upon the knowledge of the person verifying, the same shall set forth in general terms the sources of his information and the grounds for his belief as to any matters not stated to be verified on his knowledge. The commission shall prescribe the form of such reports and the character of the information to be contained therein and may, from time to time, make such changes and additions in regard to form and contents thereof as it may deem proper, and shall furnish a blank form for such annual reports to every telecommunications company required to make the same. The form of such reports shall follow, as nearly as may be, the form prescribed by the Federal Communications Commission. When the report of any telecommunications company is defective or erroneous, the commission shall notify the company to amend the same within a time prescribed by the commission. Such reports shall be preserved in the office of the commission. The commission may require of any telecommunications company specific answers to questions upon which the commission may desire information. If any telecommunications company shall fail to make and file its annual report as and when required or within such extended time as the commission may allow, or shall fail to make specific answers to any question within the period specified by the commission for the making and filing of such answers, such company shall forfeit to the state the sum of one hundred dollars for each and every day it shall continue to be in default with respect to such report or answer. Such forfeiture shall be recovered in an action brought by the commission in the name of the state of Missouri. The amount recovered in any such action shall be paid to the public school fund of the state. The commission may, when it deems it advisable, exempt any telecommunications company from the necessity of filing annual reports until the further order of the commission.

2. The commission may establish a system of accounts to be used by telecommunications companies, which are required to make annual reports to it, or classify the companies, and prescribe a system of accounts for each class and may prescribe the manner in which such accounts shall be kept. The system of accounts required shall follow, as nearly as may be, the system prescribed by the Federal Communications Commission. It may also, in its discretion, prescribe the form of records to be kept by such companies. The commission shall at all times have access to all accounts, records and memoranda kept by telecommunications companies, and may designate any of its officers or employees who shall thereupon be authorized under the order of the commission to inspect and examine any and all accounts, records and memoranda kept by any such company; and the commission may, after hearing, prescribe, by order, the accounts in which particular outlays and receipts shall be entered, charged or credited. Any employee or agent of the commission who divulges any fact or information which may come to his knowledge during the course of any such inspection or examination, except insofar as he may be directed by the commission by regulation or otherwise, or by a court or judge thereof, or authorized by law, shall be guilty of a misdemeanor. Any provision of law prohibiting the disclosure of the contents of telegraph messages or the contents or substance of telecommunications transmissions shall not be deemed to prohibit the disclosure of any matter in accordance with the provisions of sections 392.190 to 392.530.

(RSMo 1939 § 5668, A.L. 1984 H.B. 1477, A.L. 1987 H.B. 360)

Prior revisions: 1929 § 5212; 1919 § 10500



Section 392.220 Rates, schedules, suspension of, when — revocation of certificate of service, penalty.

Effective 28 Aug 2008

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

392.220. Rates, schedules, suspension of, when — revocation of certificate of service, penalty. — 1. Every telecommunications company shall print and file with the commission schedules showing the rates, rentals and charges for service of each and every kind by or over its facilities between points in this state and between each point upon its facilities and all points upon all facilities leased or operated by it and between each point upon its facilities or upon any facility leased or operated by it and all points upon the line of any other telecommunications company whenever a through service or joint rate shall have been established between any two points. If no joint rate over through facilities has been established, the several companies joined over such through facilities shall file with the commission the separately established rates and charges applicable where through service is afforded. Such schedule shall plainly state the places between which telecommunications service will be rendered and shall also state separately all charges and all privileges or facilities granted or allowed and any rules or regulations or forms of contract which may in any wise change, affect or determine any or the aggregate of the rates, rentals or charges for the service rendered. Such schedule shall be plainly printed and kept open to public inspection. The commission shall have the power to prescribe the form of every such schedule and may from time to time prescribe, by order, changes in the form thereof. The commission shall also have power to establish rules and regulations for keeping such schedules open to public inspection and may from time to time modify the same. Every telecommunications company shall file with the commission as and when required by it a copy of any contract, agreement or arrangement in writing with any other telecommunications company or with any other corporation, association or person relating in any way to the construction, maintenance or use of telecommunications facilities or service by or rates and charges over or upon any facilities.

2. Unless the commission otherwise orders, and except for the rates charged by a telephone cooperative for providing telecommunications service within an exchange or within a local calling scope as determined by the commission other than the rates for exchange access service, no change shall be made in any rate, charge or rental, or joint rate, charge or rental which shall have been filed by a telecommunications company in compliance with the requirements of sections 392.190 to 392.530, except after thirty days' notice to the commission, which notice shall plainly state the changes proposed to be made in the schedule then in force and the time when the changed rate, charge or rental shall go into effect; and all proposed changes shall be shown by filing new schedules or shall be plainly indicated upon the schedules filed and in force at the time and kept open to public inspection. The commission for good cause shown may allow changes in rates, charges or rentals without requiring the thirty days' notice, under such conditions as it may prescribe. All such changes shall be immediately indicated upon its schedules by such telecommunications company. No telecommunications company shall charge, demand, collect or receive a different compensation for any service rendered or to be rendered than the charge applicable to such service as specified in its schedule on file and in effect at that time. No telecommunications company shall refund or remit directly or indirectly any portion of the rate or charge so specified, nor extend to any person or corporation any form of contract or agreement, or any rule or regulation, or any privilege or facility other than such privileges and facilities as are contemplated by sections 392.200, 392.245, and 392.455, except such as are specified in its schedule filed and in effect at the time and regularly and uniformly extended to all persons and corporations under like circumstances for a like or substantially similar service.

3. No telecommunications company subject to the provisions of this law shall, directly or indirectly, give any free or reduced service, or any free pass or frank for the provision of telecommunications services between points within this state, except to its officers, employees, agents, surgeons, physicians, attorneys at law and their families; to persons or corporations exclusively engaged in charitable and eleemosynary work and ministers of religions; to officers and employees of other telegraph corporations and telephone corporations, railroad corporations and street railroad corporations; public education institutions, public libraries and not-for-profit health care institutions. This subsection shall not apply to state, municipal or federal contracts.

4. Any proposed rate or charge for any new telecommunications service which has not previously been provided by a telecommunications company to its Missouri customers may be suspended by the commission for a period not to exceed thirty days from the proposed effective date of such proposed rate or charge. This subsection shall not be applicable to any new price or method of pricing for a service presently being offered by any telecommunications company to its Missouri customers. Upon proposing a rate or charge for a telecommunications service which has not previously been provided by a telecommunications company to its Missouri customers, the offeror must file with the commission its justification for considering such offering a new service and such other information as may be required by rule or regulation, and must identify that service as being noncompetitive, transitionally competitive or competitive. If the offeror is a noncompetitive or transitionally competitive telecommunications company and it proposes such service as a transitionally competitive or competitive telecommunications service, the telecommunications service shall be treated as a transitionally competitive telecommunications service until such time as the commission finally determines the appropriate classification. If the offeror is a competitive telecommunications company and it proposes such service as a competitive service, the competitive classification proposed by the offeror of the service shall apply until such time as the commission finally determines the appropriate classification. Such final determination by the commission of the appropriate classification of such service may be made by the commission after the end of the maximum thirty-day suspension period, but any such decision by the commission issued after the maximum thirty-day suspension period shall be prospective in nature. The commission shall expedite proceedings under this subsection in order to facilitate the rapid introduction of new telecommunications products and services into the marketplace.

5. Unless the commission otherwise orders, any change in rates or charges, or change in any classification or tariff resulting in a change in rates or charges, for any telephone cooperative shall be filed, on an informational basis, with the commission at least thirty days prior to the date for implementation of such change. Nothing contained in this section shall be construed as conferring jurisdiction upon the commission over the rates charged by a telephone cooperative for providing telecommunications service within an exchange or within a local calling scope as determined by the commission, except for exchange access service.

6. If after notice and hearing, the commission determines that a telecommunications company has violated the requirements of section 392.200 or this section, it may revoke the certificate of service authority under which that telecommunications company operates and shall direct its general counsel to initiate an action under section 386.600 to recover penalties from such telecommunications company in an amount not to exceed the revenues received as a result of such violation multiplied by three or the gross jurisdictional operating revenues of that company for the preceding twelve months, the provisions of section 386.570 notwithstanding.

(RSMo 1939 § 5665, A.L. 1987 H.B. 360, A.L. 1988 S.B. 481, A.L. 1991 S.B. 269, A.L. 1993 S.B. 160, A.L. 1996 S.B. 507 merged with S.B. 630, A.L. 2008 H.B. 1779)

Prior revisions: 1929 § 5209; 1919 § 10497

(1958) Where telephone company serving a number of communities fixed its rates on a system-wide basis, a holding that city licenses or gross receipts taxes of some of the cities served should be collected from telephone users in cities which levied the taxes was reasonable. State ex rel. City of West Plains v. Pub. Serv. Comm. (Mo.), 310 S.W.2d 925.

(1968) Held that limitation of damages in rate schedule are binding on customers and failure to correct error in two consecutive listings and with notice from customer held to be negligent but not “willful, wanton or reckless” so as to allow recovery for loss of business. Warner v. Southwestern Bell Telephone Company (Mo.), 428 S.W.2d 596.



Section 392.230 Charges for short and long distance service — power of commission to stay increased rates — hearing, requirements, small telephone company, requirements.

Effective 28 Aug 2008

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

392.230. Charges for short and long distance service — power of commission to stay increased rates — hearing, requirements, small telephone company, requirements. — 1. No telecommunications company subject to the provisions of this chapter shall charge or receive any greater compensation in the aggregate for the transmission of any interexchange telecommunications service offered or provided for a shorter than for a longer distance over the same line or route in the same direction, within this state, the shorter being included within the longer distance, or charge any greater compensation for a through interexchange telecommunications service than the aggregate of the intermediate rates or tolls subject to the provisions of this chapter; but this shall not be construed as authorizing any such telecommunications company to charge or receive as great a compensation for a shorter as for a longer distance.

2. Upon application to the commission, a telecommunications company may, in special cases, after investigation, be authorized by the commission to charge less for a longer than for a shorter distance service for the transmission of messages or conversations, and the commission may from time to time prescribe the extent to which such telecommunications companies may be relieved from the operation and requirements of this section.

3. Whenever there shall be filed with the commission by any telecommunications company, other than a small telephone company, any schedule stating a new individual or joint rate, rental or charge, or any new individual or joint regulation or practice affecting any rate, rental or charge, the commission shall have, and it is hereby given, authority, either upon complaint or upon its own initiative without complaint, at once, and if it so orders without answer or other formal pleading by the interested telecommunications company or companies, but upon reasonable notice, to enter upon a hearing concerning the propriety of such rate, rental, charge, regulation or practice; and pending such hearing and the decision thereon the commission, upon filing with such schedule and delivering to the telecommunications company affected thereby a statement in writing of its reasons for such suspension, may suspend the operation of such schedule and defer the use of such rate, rental, charge, regulation or practice, but not for a longer period than sixty days beyond the time when such rate, rental, charge, regulation or practice would otherwise go into effect; and after full hearing, whether completed before or after the rate, rental, charge, regulation or practice goes into effect, the commission may make such order in reference to such rate, rental, charge, regulation or practice as would be proper in a proceeding initiated after the rate, rental, charge, regulation or practice had become effective, however, if any such hearing cannot be concluded within the period of suspension, as above stated, the commission may, in its discretion, extend the time of suspension for a further period not exceeding ninety days.

4. For the purposes of this section, a "small telephone company" is defined as a local exchange telecommunications company which serves no more than twenty-five thousand subscriber access lines in the state of Missouri.

5. Whenever a small telephone company seeks to implement any new individual or joint rate, rental or charge, or any individual or joint regulation or practice affecting any rate, rental or charge, it shall file same with the commission and notify its customers of such change at least thirty days in advance of the date on which the new rate, rental, charge, regulation or practice is proposed to become effective. Upon the filing by a small telephone company of any new individual or joint rate, rental or charge, or any new individual or joint regulation or practice affecting any rate, rental or charge, the commission shall have, and it is hereby given, authority, either upon complaint or upon its own initiative without complaint, at once, and if it so orders without answer or other formal pleading by the interested small telephone company or companies, but upon reasonable notice, to enter upon a hearing concerning the propriety of such rate, rental, charge, regulation or practice; and pending such hearing and the decision thereon the commission, upon filing with such schedule and delivering to the small telephone company affected thereby a statement in writing of its reasons for such suspension, may suspend the operation of such schedule and defer the use of such rate, rental, charge, regulation or practice, but not for a longer period than one hundred fifty days beyond the time when such rate, rental, charge, regulation or practice would otherwise go into effect. If the commission fails to issue its decision within the one-hundred-fifty-day suspension period, the investigation shall be closed and the rate, rental, charge, regulation or practice shall be considered approved for all purposes.

6. At any hearing involving a rate increased or a rate sought to be increased after the passage of this law, the burden of proof to show that the increased rate or proposed increased rate is just and reasonable shall be upon the telecommunications company, and the commission shall give to the hearing and decision of such questions preference over all other questions pending before it and decide the same as speedily as possible.

(RSMo 1939 § 5671, A.L. 1987 H.B. 360, A.L. 2008 H.B. 1779)

Prior revisions: 1929 § 5215; 1919 § 10503



Section 392.240 Rates — rentals — service and physical connections.

Effective 28 Aug 1987

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

392.240. Rates — rentals — service and physical connections. — 1. Whenever the commission shall be of the opinion, after a hearing had upon its own motion or upon a complaint, that the rates, charges, tolls or rentals demanded, exacted, charged or collected by any telecommunications company for the transmission of messages or communications, or for the rental or use of any telecommunications facilities or that the rules, regulations or practices of any telecommunications company affecting such rates, charges, rentals or service are unjust, unreasonable, unjustly discriminatory or unduly preferential or in any wise in violation of law, or that the maximum rates, charges or rentals chargeable by any such telecommunications company are insufficient to yield reasonable compensation for the service rendered, the commission shall with due regard, among other things, to a reasonable average return upon the value of the property actually used in the public service and of the necessity of making reservation out of income for surplus and contingencies, determine the just and reasonable rates, charges and rentals to be thereafter observed and in force as the maximum to be charged, demanded, exacted or collected for the performance or rendering of the service specified and shall fix the same by order to be served upon all telecommunications companies by which such rates, charges and rentals are thereafter to be observed, and thereafter no increase in any rate, charge or rental so fixed shall be made without the consent of the commission.

2. Whenever the commission shall be of the opinion, after a hearing had upon its own motion or upon complaint, that the rules, regulations or practices of any telecommunications company are unjust or unreasonable, or that the equipment or service of any telecommunications company is inadequate, insufficient, improper or inefficient, the commission shall determine the just, reasonable, adequate, efficient and proper regulations, practices, equipment and service thereafter to be installed, to be observed and used and to fix and prescribe the same by order to be served upon every telecommunications company to be bound thereby, and thereafter it shall be the duty of every telecommunications company to which such order is directed to obey each and every such order so served upon it and to do everything necessary or proper in order to secure compliance with and observance of every such order by all its officers, agents and employees according to its true intent and meaning. Nothing contained in this chapter shall be construed as giving to the commission power to make any order, direction or requirement requiring any telecommunications company to perform any act which is unjust or unreasonable or in violation of any law of this state or of the United States not inconsistent with the provisions of this chapter.

3. Whenever the commission, after a hearing had upon its own motion or upon complaint, shall find that a physical connection can reasonably be made between the lines of two or more telecommunications companies whose facilities can be made to form a continuous link of communication by the construction and maintenance of suitable connections for the transfer of messages or conversations, and that public convenience and necessity will be subserved thereby, or shall find that two or more telecommunications companies have failed to establish joint rates, tolls or charges for service by or over their facilities, and that joint rates, tolls or charges ought to be established, the commission may, by its order, require that such connection be made, except where the purpose of such connection is primarily to secure the transmission of local telecommunications service and the telecommunications be transmitted over such connection under such rules and regulations as the commission may establish, and prescribe through lines and joint rates, tolls and charges to be made, and to be used, observed and in force in the future. If any two telecommunications companies do not agree upon the division between them of the cost of such physical connection or connections or the division of the joint rates, tolls or charges established by the commission over such through facilities, the commission shall have authority, after further hearing, to establish such division by supplemental order.

(RSMo 1939 § 5670, A.L. 1987 H.B. 360)

Prior revisions: 1929 § 5214; 1919 § 10502

(1976) Held, public service commission has authority to question reasonableness of price paid for items of property bought by utility and included in its rate base. State ex rel. General Telephone Co. v. Public Service Commission (A.), 537 S.W.2d 655.



Section 392.245 Companies to be regulated, when — maximum prices, determined how, changed how — classification — change of rates — nonwireless basic local telecommunications services, exempt from maximum allowable prices.

Effective 28 Aug 2008

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

392.245. Companies to be regulated, when — maximum prices, determined how, changed how — classification — change of rates — nonwireless basic local telecommunications services, exempt from maximum allowable prices. — 1. The commission shall have the authority to ensure that rates, charges, tolls and rentals for telecommunications services are just, reasonable and lawful by employing price cap regulation. Any rate, charge, toll, or rental that does not exceed the maximum allowable price under this section shall be deemed to be just, reasonable, and lawful. As used in this chapter, "price cap regulation" shall mean establishment of maximum allowable prices for telecommunications services offered by an incumbent local exchange telecommunications company, which maximum allowable prices shall not be subject to increase except as otherwise provided in this section.

2. A large incumbent local exchange telecommunications company shall be subject to regulation under this section upon a determination by the commission that an alternative local exchange telecommunications company has been certified to provide basic local telecommunications service or an interconnected voice over internet protocol service provider has been registered to provide service under section 392.550, and is providing such service in any part of the large incumbent company's service area. A small incumbent local exchange telecommunications company may elect to be regulated under this section upon providing written notice to the commission if an alternative local exchange telecommunications company has been certified to provide basic local telecommunications service or an interconnected voice over internet protocol service provider has been registered to provide service under section 392.550, and is providing such service, or if two or more commercial mobile service providers providing wireless two-way voice communications services are providing services, in any part of the small incumbent company's service area, and the incumbent company shall remain subject to regulation under this section after such election.

3. Except as otherwise provided in this section, the maximum allowable prices established for a company under subsection 1 of this section shall be those in effect on December thirty-first of the year preceding the year in which the company is first subject to regulation under this section. Tariffs authorized under subsection 9 of this section shall be phased in as provided under such tariffs as approved by the commission.

4. (1) Except as otherwise provided in subsections 8 and 9 of this section and section 392.248, the maximum allowable prices for exchange access and basic local telecommunications services of a small, incumbent local exchange telecommunications company regulated under this section shall not be changed for a period of twelve months after the date the company is subject to regulation under this section. Except as otherwise provided in subsections 8 and 9 of this section and section 392.248, the maximum allowable prices for exchange access and basic local telecommunications services of a large, incumbent local exchange telecommunications company regulated under this section shall not be changed prior to January 1, 2000. Thereafter, the maximum allowable prices for exchange access and basic local telecommunications services of an incumbent local exchange telecommunications company shall be annually changed by the following methods:

(a) By the change in the Consumer Price Index (CPI), as published by the United States Department of Commerce or its successor agency for the preceding twelve months; provided however, that if such a change in the CPI for the preceding twelve months is negative, upon request by the company and approval by the commission for good cause shown, the commission may waive any requirement to reduce prices of exchange access and basic local telecommunications service and those existing prices shall remain the maximum allowable prices for purposes of this section until the next annual change. All revenues that are attributable to a CPI reduction waiver shall be used for the purposes approved by the commission to benefit local exchange ratepayers in a specific exchange or exchanges, including but not limited to expanded local calling scopes;

(b) Notwithstanding the foregoing, upon a finding that a company that is subject to price-cap regulation has telecommunications services in one or more exchanges classified as competitive, the company may increase the maximum allowable rate for basic local telecommunications service in noncompetitive exchanges at a level not to exceed the statewide average for basic local telecommunications service in the competitively classified exchanges of that company, provided that any annual increase in rates for residential basic local telecommunications service shall not exceed two dollars per line per month for a period of four years.

(2) The commission shall approve a change to a maximum allowable price or make a determination regarding a request for waiver filed pursuant to subdivision (1) of this subsection within forty-five days of filing of notice by the local exchange telecommunications company. An incumbent local exchange telecommunications company shall file a tariff to reduce the rates charged for any service in any case in which the current rate exceeds the maximum allowable price established under this subsection.

(3) An incumbent local exchange telecommunications company may change the rates for its services, consistent with the provisions of subsections 2 through 5 of section 392.200, but not to exceed the maximum allowable prices, by filing tariffs which shall be approved by the commission within ten days, provided that any such rate is not in excess of the maximum allowable price established for such service under this section.

5. Each telecommunications service offered to business customers, other than exchange access service, of an incumbent local exchange telecommunications company regulated under this section shall be classified as competitive in any exchange in which at least two nonaffiliated entities in addition to the incumbent local exchange company are providing basic local telecommunications service to business or residential customers within the exchange. Each telecommunications service offered to residential customers, other than exchange access service, of an incumbent local exchange telecommunications company regulated under this section shall be classified as competitive in an exchange in which at least two nonaffiliated entities in addition to the incumbent local exchange company are providing basic local telecommunications service to residential customers within the exchange. For purposes of this subsection and not for purposes of defining the commission's jurisdiction:

(1) Commercial mobile service providers as identified in 47 U.S.C. Section 332(d)(1) and 47 C.F.R. Parts 22 or 24 shall be considered as entities providing basic local telecommunications service, provided that only one such nonaffiliated provider shall be considered as providing basic local telecommunications service within an exchange. If the commercial mobile service provider does not designate customers by business or residential class, such provider will be deemed to be providing service to both business and residential customers;

(2) Any entity providing local voice service in whole or in part over telecommunications facilities or other facilities in which it or one of its affiliates have an ownership interest shall be considered as providing basic local telecommunications service regardless of whether such entity is subject to regulation by the commission, including any interconnected voice over internet protocol service provider registered under section 392.550. A provider of local voice service that requires the use of a third party, unaffiliated broadband network or dial-up internet network for the origination of local voice service shall not be considered a basic local telecommunications service provider. For purposes of this subsection only, a "broadband network" is defined as a connection that delivers services at speeds exceeding two hundred kilobits per second in at least one direction;

(3) Regardless of the technology utilized, "local voice service" shall mean two-way voice service capable of receiving calls from a provider of basic local telecommunications services as defined by subdivision (4) of section 386.020;

(4) Telecommunications companies only offering prepaid telecommunications service or only reselling telecommunications service as defined in subdivision (54) of section 386.020 in the exchange being considered for competitive classification shall not be considered entities providing basic telecommunications service;

(5) "Prepaid telecommunications service" shall mean a local service for which payment is made in advance that excludes access to operator assistance and long distance service;

(6) Upon request of an incumbent local exchange telecommunications company seeking competitive classification of its services under this subsection, the commission shall, within thirty days of the request, determine whether there are at least two entities providing basic local telecommunications service in an exchange and if so shall approve tariffs designating all such services other than exchange access service as competitive within such exchange. Notwithstanding any other provision of this subsection, any incumbent local exchange company may petition the commission for competitive classification within an exchange based on competition from any entity providing local voice service in whole or in part by using its own telecommunications facilities or other facilities or the telecommunications facilities or other facilities of a third party, including those of the incumbent local exchange company as well as providers that rely on an unaffiliated third-party internet service. The commission shall approve such petition within sixty days. The commission shall maintain records of certified and registered providers of local voice service, including those providers who provide local voice service over their own facilities, or through the use of facilities of another provider of local voice service. In reviewing an incumbent local exchange telephone company's request for competitive status in an exchange, the commission shall consider their own records concerning ownership of facilities and shall make all inquiries as are necessary and appropriate from certified and registered providers of local voice service to determine the extent and presence of local voice providers in an exchange. If the services of an incumbent local exchange telecommunications company are classified as competitive under this subsection, the local exchange telecommunications company may thereafter adjust its rates for such competitive services upward or downward as it determines appropriate in its competitive environment, upon filing tariffs which shall become effective within the time lines identified in section 392.500. The commission may not more than once every two years review those exchanges where an incumbent local exchange carrier's services have been classified as competitive, to determine if the conditions of this subsection for competitive classification continue to exist in the exchange and if the commission determines, after hearing, that such conditions no longer exist for the incumbent local exchange telecommunications company in such exchange, it shall reimpose upon the incumbent local exchange telecommunications company, in such exchange, the provisions of paragraph (c) of subdivision (2) of subsection 4 of section 392.200 and the new maximum allowable prices for basic local telecommunications service in such exchange shall be established by the provisions of subsection 4 of this section;

(7) Upon a finding that fifty-five percent or more of an incumbent local exchange telecommunications company's total subscriber access lines are in exchanges where such company's services have been declared competitive, the incumbent local exchange telecommunications company shall be deemed competitive and shall no longer be subject to price-cap regulation, except that rates charged for basic local telecommunications service in exchanges that were noncompetitive immediately prior to this finding can be increased to a rate that is no higher than the statewide average rate for basic local telecommunications service in the incumbent local exchange company's competitively classified exchanges for a period of four years. During the four year period, any annual increase in rates for residential basic local telecommunications service shall not exceed two dollars per line per month. Rates charged for exchange access service by an incumbent local exchange telecommunications company deemed competitive shall not exceed the rates charged at the time the company was deemed competitive;

(8) An incumbent local exchange telecommunications company deemed competitive under this section and all alternative local exchange telecommunications companies shall not be required to comply with customer billing rules, network engineering and maintenance rules, and rules requiring the recording and submitting of service objectives or surveillance levels established by the commission, but shall be subject to commission authority to hear and resolve customer complaints to the extent the customer complaint is based on Truth-in-Billing regulations established by the Federal Communications Commission, or network engineering and maintenance standards established within the National Electric Safety Code. In addition, the commission shall continue to have authority to hear and resolve customer complaints to the extent such complaints are based on a failure to comply with the provisions of applicable tariffs, or a failure to comply with the rules of the commission other than those rules related to customer billing, network engineering and maintenance, and service objectives and surveillance levels or a failure to provide service in a manner that is safe, adequate, usual and customary in the telecommunications industry;

(9) The commission may reimpose its customer billing rules, network engineering and maintenance rules, and rules requiring the recording and submitting of service objectives or surveillance levels, as applicable, on an incumbent local exchange telecommunications company that has been deemed competitive under this section, only upon a finding that the incumbent local exchange telecommunications company has engaged in a pattern or practice of inadequate service in these subject areas and that the reimposition of such rules is necessary to ensure the protection of consumer rights and/or the public safety. Prior to formal notice and hearing, the commission shall notify the incumbent local exchange telecommunications company of any deficiencies and provide such company an opportunity to remedy such deficiencies in a reasonable amount of time, but not less than sixty days. Should the incumbent local exchange telecommunications company remedy such deficiencies within a reasonable amount of time, the commission shall not reimpose the applicable customer billing rules, network engineering and maintenance rules, and rules requiring the recording and submitting of service objectives or surveillance levels. Should the incumbent local exchange telecommunications company fail to remedy such deficiencies, the commission shall reimpose the applicable customer billing rules, network engineering and maintenance rules, and rules requiring the recording and submitting of service objectives or surveillance levels, if it finds that:

(a) The reimposition of such rules is necessary for the protection of the majority of the incumbent local exchange telecommunications company's customers or for the public safety;

(b) No alternative or less burdensome action is adequate to protect the majority of the incumbent local exchange telecommunications company's customers; and

(c) Competitive market forces have been and will continue to be insufficient to protect the majority of the incumbent local exchange telecommunications company's customers;

(10) Should the commission determine that an emergency exists that impacts public safety or is essential for the protection of a majority of customers of all local exchange telecommunications companies operating in this state, the commission may, on an emergency basis, impose its customer billing rules, network engineering and maintenance rules, and rules requiring the recording and submitting of service objectives or surveillance levels, as applicable, on all local exchange telecommunications companies on a uniform and nondiscriminatory basis through the promulgation of emergency rules pursuant to section 536.025. The commission shall only promulgate such emergency rules after determining that:

(a) The rules are essential for the protection of a majority of customers of local exchange telecommunications companies operating in this state;

(b) No alternative or less burdensome mechanism will suffice to protect the majority of customers of local exchange telecommunications companies operating in this state; and

(c) Competitive market forces have been and will continue to be insufficient to protect the majority of customers of local exchange telecommunications companies operating in this state.

­­

­

6. Nothing in this section shall be interpreted to alter the commission's jurisdiction over quality and conditions of noncompetitive telecommunications services or to relieve noncompetitive telecommunications companies from the obligation to comply with commission rules relating to minimum basic local and interexchange telecommunications service.

7. A company regulated under this section shall not be subject to regulation under subsection 1 of section 392.240.

8. An incumbent local exchange telecommunications company regulated under this section may reduce intrastate access rates, including carrier common line charges, subject to the provisions of subsection 9 of this section, to a level not to exceed one hundred fifty percent of the company's interstate rates for similar access services in effect as of December thirty-first of the year preceding the year in which the company first exercises its option to rebalance rates under this subsection. Nothing in this subsection shall preclude an incumbent local exchange telecommunications company from establishing its intrastate access rates at a level lower than one hundred fifty percent of the company's interstate rates for similar access services in effect as of December thirty-first of the year preceding the year in which the company first exercises its option to rebalance rates under this subsection.

9. Other provisions of this section to the contrary notwithstanding, the commission shall allow an incumbent local exchange telecommunications company regulated under this section which reduces its intrastate access service rates pursuant to subsection 8 of this section to offset the annual revenue loss resulting from its access service rate reduction by increasing each year its monthly maximum allowable prices applicable to basic local exchange telecommunications services by an amount not to exceed one dollar fifty cents. A large incumbent local exchange telecommunications company shall not increase its monthly rates applicable to basic local telecommunications service under this subsection unless it also reduces its rates for intraLATA interexchange telecommunications services by at least ten percent in the year it first exercises its option to rebalance rates under subsection 8 of this section. The total annual revenue increase due to the increase to the monthly maximum allowable prices for basic local telecommunications service shall not exceed the total annual revenue loss resulting from the reduction to intrastate access service rates.

10. Any telecommunications company whose intrastate access costs are reduced pursuant to subsections 8 and 9 of this section shall decrease its rates for intrastate toll telecommunications service to flow through such reduced costs to its customers. The commission may permit a telecommunications company to defer a rate reduction required by this subdivision until such reductions, on a cumulative basis, reach a level that is practical to flow through to its customers.

11. All nonbasic telecommunications services of an incumbent local exchange telecommunications company that is subject to price-cap regulation shall be exempt from limitations on maximum allowable prices.

12. The commission shall permit an incumbent local exchange telecommunications company regulated under this section to determine and set its own depreciation rates which shall be used for all intrastate regulatory purposes. Provided, however, that such a determination is not binding on the commission in determining eligibility for or reimbursement under the universal service fund established under section 392.248.

13. Prior to January 1, 2006, the commission shall determine the weighted, statewide average rate of nonwireless basic local telecommunications services as of August 28, 2005. The commission shall likewise determine the weighted, statewide average rate of nonwireless basic local telecommunications services two years and five years after August 28, 2005. The commission shall report its findings to the general assembly by January 30, 2008, and provide a second study by January 30, 2011. If the commission finds that the weighted, statewide average rate of nonwireless basic local telecommunications service in 2008 or 2011 is greater than the weighted, statewide average rate of nonwireless basic local telecommunications service in 2006 multiplied by one plus the percentage increase in the Consumer Price Index for all goods and services for the study periods, the commission shall recommend to the general assembly such changes in state law as the commission deems appropriate to achieve the purposes set forth in section 392.185. In determining the weighted, statewide average rate of nonwireless basic local telecommunications service, the commission shall exclude rate increases to nonwireless basic telecommunications service permitted under subsections 8 and 9 of this section and section 392.240 or exogenous costs incurred by the providers of nonwireless basic local telecommunications service.

(L. 1996 S.B. 507, A.L. 2005 S.B. 237, A.L. 2006 S.B. 1066, A.L. 2008 H.B. 1779)



Section 392.246 Petition for rate relief — relief to be granted, when.

Effective 28 Aug 1996

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

392.246. Petition for rate relief — relief to be granted, when. — Notwithstanding the provisions of subsection 2 of section 392.245, an incumbent local exchange telecommunications company regulated under section 392.245 may petition the commission for rate relief under the provisions of sections 392.220 and 392.230, and the commission may grant such rate relief if it determines that the financial condition of such incumbent local exchange telecommunications company's Missouri jurisdictional operations is such that the company cannot attract capital on reasonable terms or that the ability of that incumbent local exchange telecommunications company to continue to provide safe and adequate universal telecommunications service is threatened. If the commission shall be of the opinion that the maximum rates, charges or rentals chargeable by such telecommunications company are insufficient to yield reasonable compensation for the service rendered, the commission shall with due regard, among other things, to a reasonable average return upon the value of the property actually used in the public service and of the necessity of making reservation out of income for surplus and contingencies, determine the just and reasonable rates, charges and rentals to be thereafter observed and in force as the maximum to be charged, demanded, exacted or collected for the performance or rendering of the service specified and shall fix the same by order served upon such incumbent local exchange telecommunications company, and thereafter no increase in any rate, charge or rental so fixed shall be made without the consent of the commission.

(L. 1996 S.B. 507)



Section 392.248 Universal service board created, purpose, powers, duties, members — assessment, failure to pay, penalty — eligibility for funding — carriers of last resort — commission's duties — limited liability.

Effective 28 Aug 1996

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

392.248. Universal service board created, purpose, powers, duties, members — assessment, failure to pay, penalty — eligibility for funding — carriers of last resort — commission's duties — limited liability. — 1. In order to ensure just, reasonable, and affordable rates for reasonably comparable essential local telecommunications services throughout the state, there is hereby established the "Universal Service Board" which shall consist of the members of the public service commission and the public counsel, and which shall be incorporated as a not-for-profit, public benefit corporation in the manner provided pursuant to chapter 355, except as otherwise provided in this section. Consistent with rules adopted by the commission, the universal service board shall create a universal service fund. The universal service board shall supervise the management of the universal service fund. Funds deposited in the universal service fund are not state funds. The commission shall adopt rules governing the operations of the state universal service fund within three months of the adoption of the rules adopted by the Federal Communication Commission for the federal Universal Service Fund. Nothing in the rules adopted by the commission shall be inconsistent with the support mechanisms established for the federal Universal Service Fund, but the commission may adopt any additional definitions and standards it believes are necessary to preserve and advance universal service in the state of Missouri. The commission shall adopt rules governing the operations of the universal service fund and the operation of the universal service board. Meetings of the universal service board shall be open meetings pursuant to chapter 610. The universal service board shall also retain an independent neutral fund administrator who will be responsible for the day-to-day operations of the universal service fund. The fund administrator shall be a fiduciary with trust company powers. The universal service board shall provide for periodic review of the fund administrator and the opportunity for selection of an alternate fund administrator no less frequently than every four years. The agency, individual, firm, partnership, or corporation that is selected by the commission as the neutral administrator of the universal service fund may neither contribute to nor receive disbursements from the universal service fund, except as provided in subsection 2 of this section. The administrator may not have any financial interest in a telecommunications company, as defined in section 386.020. The commission shall cause the books and records of the universal service fund administrator to be independently audited on an annual basis. The independent audit shall be paid for from funds held in the universal service fund.

2. The commission shall adopt and enforce rules to be implemented by the universal service board, governing the system of funding and disbursing funds from the universal service fund in a manner that does not grant a preference or competitive advantage to any telecommunications company or subject a telecommunications company to prejudice or disadvantage. Funds from the universal service fund shall only be used:

(1) To ensure the provision of reasonably comparable essential local telecommunications service, as that definition may be updated by the commission by rule, throughout the state including high-cost areas, at just, reasonable and affordable rates;

(2) To assist low-income customers and disabled customers in obtaining affordable essential telecommunications services; and

(3) To pay the reasonable, audited costs of administering the universal service fund.

3. The universal service fund shall be funded through assessments on all telecommunications companies in the state which shall be based on Missouri jurisdictional telecommunications services revenue and other nondiscriminatory factors as determined by the commission. Such assessments shall be paid to the universal service board. A telecommunications company regulated under section 392.245 may, upon providing written notice to the commission, increase the maximum allowable prices for any or all of its telecommunications services except residential basic local telecommunications services above those maximum allowable prices otherwise established in section 392.245 by an amount not to exceed the amount required to recover fifty percent of its assessment under this section. Any increases in the maximum allowable prices for exchange access and basic local telecommunications services other than residential basic local telecommunications services shall be calculated to recover revenues in the same percentage as the revenues from such services bear to such company's total revenues for nonbasic, exchange access and basic local other than residential telecommunications services for the preceding twelve months. A telecommunications company regulated under section 392.245 may seek to have the remaining fifty percent of its assessment under this section included in its funding requirements under this section. The commission shall establish the level of the universal service fund funding requirement necessary to fund the purposes set forth in subsection 2 of this section. The universal service fund funding requirements shall be paid by the universal service board in accordance with procedures approved by the commission. A telecommunications company that fails to pay an assessment that is due and payable pursuant to this section may have its certificate revoked or be required to pay appropriate penalties under chapter 386 after notice and hearing.

4. To facilitate provision of essential local telecommunications service, the commission shall determine whether and to what extent any telecommunications company in the state providing essential local telecommunications service in any part of the state, shall be eligible to receive funding. Eligibility shall be determined as follows:

(1) A telecommunications company's eligibility to receive support for high-cost areas from the universal service fund shall be conditioned upon:

(a) The telecommunications company offering essential local telecommunications service, using its own facilities, in whole or in part, throughout an entire high-cost area and having carrier of last resort obligations in that high-cost area; and

(b) The telecommunications company charging a rate not in excess of that set by the commission for essential services in a particular geographic area; and

(2) A telecommunications company's eligibility to receive support to assist low-income customers and disabled customers shall be conditioned on the company's providing essential local telecommunications services to such customers pursuant to the discounted rate established by the commission for such customers. Distributions from the universal service fund shall be made by the universal service board in accordance with rules approved by the commission.

5. In local exchange areas subject to competition for essential local telecommunications service, the incumbent local exchange telecommunications company shall be designated as a carrier of last resort for essential local telecommunications service. The commission may, consistent with section 214(e)(2) of the federal Telecommunications Act of 1996, after notice and hearing, designate one or more additional carriers of last resort for any exchange or other area designated by the commission upon a finding that such designation is in the public interest. In exchanges where the commission has designated more than one carrier of last resort, the commission may permit a local exchange telecommunications company to relinquish such obligation, consistent with section 214(e)(4) of the federal Telecommunications Act of 1996, upon a finding that at least one carrier of last resort will continue to serve that area. In local exchange areas not subject to competition for essential local telecommunications service, the incumbent local exchange telecommunications company shall continue to act as the carrier of last resort.

6. In determining whether, and to what extent, universal service fund funding is required to facilitate provision of essential local telecommunications service, the commission shall:

(1) Determine the definition of essential local telecommunications service no later than three months after the adoption of the essential local exchange telecommunications service definition for the federal Universal Service Fund, and consider revision of the definition on a periodic basis not to exceed every three years thereafter, with the goal that every citizen of this state shall have access to a wider range of services, that are reasonably comparable between urban and rural areas, at rates that are reasonably comparable between urban and rural areas;

(2) Upon request from an eligible telecommunications company for assistance from the universal service fund for a high-cost area, determine if the high-cost area qualifies for assistance from the universal service fund. The commission shall review its determination that a high-cost area qualifies for assistance from the universal service fund no less frequently than once every five years;

(3) Determine for each requesting, eligible local exchange telecommunications company, by high-cost area, the costs of providing essential local telecommunications services in those high-cost areas and establish support payments necessary to such companies to ensure just, reasonable and affordable rates for essential telecommunications service. The commission shall review such support payments no less frequently than once every five years; provided, however, that if the commission adopts a different definition of essential local telecommunications service, pursuant to subdivision (1) of this subsection, then the commission shall review and adjust accordingly the previously authorized support payments in order to ensure just, reasonable and affordable rates for essential telecommunications service, as revised by commission rule. In determining and reviewing such support payments, the commission shall ensure that no telecommunications company receives more or less support than necessary to further the purposes established in subsection 2 of this section;

(4) Establish a standard to determine whether and to what extent particular end-user customers, without regard to location within the state, may be eligible for assistance in paying for essential local telecommunications service.

7. The commission shall arrange for the time and place for the initial organizational meeting of the universal service board.

8. The universal service board shall submit to the commission a plan of operation. After notice and hearing, the commission shall approve the plan of operation, provided that it does not grant a preference or competitive advantage to any telecommunications company or subject a telecommunications company to prejudice or disadvantage. In its plan, the universal service board shall establish procedures for the handling and accounting of assets and establish procedures for the collection of assessments from all telecommunications companies to provide for universal service payments and for administrative expenses.

9. The universal service board shall have authority to:

(1) Enter into contracts as are necessary or proper to carry out the provisions of this section; and

(2) Sue or be sued, including taking any legal actions necessary or proper for recovery of any assessments.

10. No member of the universal service board shall be civilly liable, either jointly or separately, as a result of any act, omission or decision in performance of the member's duties as specifically required by this section. Such immunity shall not attach for any intentional or reckless act affecting the property or rights of any person.

11. Nothing in this section shall require the commission, the universal service board, the universal service fund administrator, or any other person or agency to take any actions that are inconsistent with federal statutes, administrative rules, or court decisions concerning provision of essential local telecommunications service.

12. The commission and the universal service board may do all things necessary and convenient to implement and administer the universal service fund.

13. In the event of a Federal Communications Commission order, rule or policy announced no later than December 31, 1997, pursuant to section 254(a)(2) of the federal Telecommunications Act of 1996, the effect of which is to change the federal Universal Service Fund revenues of an incumbent local exchange telecommunications company, the commission shall either increase the maximum allowable prices for basic local telecommunications service or increase the company's recovery from the state universal service fund or a combination thereof to replace the reasonably projected change in revenues. The commission shall review the continuing need for such revenues in its periodic reviews pursuant to subdivision (3)* of subsection 6 of this section.

(L. 1996 S.B. 507)

*Original rolls contain "subdivision 3 of subsection 6".



Section 392.250 Power of commission to order repairs or changes.

Effective 28 Aug 1987

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

392.250. Power of commission to order repairs or changes. — Whenever the commission shall be of the opinion, after a hearing had upon its own motion or upon complaint, that repairs or improvements to or changes in any telecommunications facilities ought reasonably to be made, or that any additions should reasonably be made thereto, in order to promote the convenience of the public or employees, or in order to secure adequate service or facilities for telecommunications service, the commission shall make and serve an order directing that such repairs, improvements, changes or additions be made within a reasonable time and in a manner to be specified therein, and every telecommunications company is hereby required and directed to make all repairs, improvements, changes and additions required of it by any order of the commission served upon it.

(RSMo 1939 § 5672, A.L. 1987 H.B. 360)

Prior revisions: 1929 § 5216; 1919 § 10504



Section 392.270 Power of commission to ascertain valuation of property of telegraph and telephone corporations.

Effective 28 Aug 1987

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

392.270. Power of commission to ascertain valuation of property of telegraph and telephone corporations. — 1. The commission shall have the power to ascertain the value of the property of every telecommunications company in this state and every fact which in its judgment may or does have any bearing on such value. The commission shall have power to make revaluations from time to time and to ascertain all new construction, extensions and additions to the property of every telecommunications company.

2. For the purpose of ascertaining the matters and things specified in this section, concerning the value of the property of telecommunications companies, the commission may cause a hearing or hearings to be held at such time or times and place or places as the commission may designate. Before any hearing is had, the commission shall give the telecommunications company affected thereby at least thirty days' written notice, specifying the time and place of such hearing, and such notice shall be sufficient to authorize the commission to inquire into the matters designated in this section, but this provision shall not prevent the commission from making any preliminary examination or investigation into the matters herein referred to, or from inquiring into such matters in any other investigation or hearing. All telecommunications companies affected shall be entitled to be heard and to introduce evidence at such hearing or hearings. The commission is empowered to resort to any other source of information available, which information shall be offered in evidence on such hearing. The evidence introduced at such hearing or hearings shall be reduced to writing and certified under the seal of the commission. The commission shall make and file its findings of fact in writing upon all matters concerning which evidence shall have been introduced before it which in its judgment have bearing on the value of the property of the telecommunications company affected. Such findings shall be subject to review by any circuit court of this state in the same manner and within the same time as other orders and decisions of the commission. The findings of the commission so made and filed, when properly certified under the seal of the commission, shall be admissible in evidence in any action, proceeding or hearing before the commission or any court in which the commission, the state or any officer, department, or institution thereof, or any county, city, municipality or other body politic and the telecommunications company affected may be interested, whether arising under the provisions of this law or otherwise, and such findings, when so introduced, shall be conclusive evidence of the facts therein stated as of the date therein stated under conditions then existing, and such facts can only be controverted by showing a subsequent change in conditions bearing upon the facts therein determined. The commission may from time to time cause further hearings and investigations to be had for the purpose of making revaluations or ascertaining the value of any betterments, improvements, additions or extensions made by any telecommunications company subsequent to any prior hearing or investigation and may examine into all matters which may change, modify or affect any finding of fact previously made, and may at such time make findings of fact supplementary to those previously made. Such hearings shall be had upon the same notice and be conducted in the same manner, and the findings so made shall have the same force and effect as is provided herein for such original notice, hearings and findings, however, such findings made at such supplemental hearings or investigations shall be considered in connection with and as a part of the original findings except insofar as such supplemental findings shall change or modify the findings made at the original hearing or investigation.

3. Notwithstanding this section or any other provision of this chapter or chapter 386, the commission is not required to consider evidence regarding the fair value or other measure of value of the property of a telecommunications company in any proceeding to consider and set just and reasonable rates for a telecommunications company so long as the commission considers and relies on evidence of the original cost of such property.

(RSMo 1939 § 5679, A.L. 1987 H.B. 360)

Prior revisions: 1929 § 5223; 1919 § 10511

CROSS REFERENCE:

Investigations by public service commission, generally, 386.330



Section 392.280 Depreciation account required — application for change, information required — ruling, when — minimum rates in lieu of fixed rates.

Effective 28 Aug 1993

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

392.280. Depreciation account required — application for change, information required — ruling, when — minimum rates in lieu of fixed rates. — 1. The commission shall have power, after hearing, to require any or all telecommunications companies to carry a proper and adequate depreciation account in accordance with such rules and regulations and in the forms of account as the commission shall prescribe. The commission may, from time to time on its own motion or upon the application of the telecommunications company or the office of the public counsel, ascertain and determine and by order fix the proper and adequate rates of depreciation of the several classes of property of such public utility. Each telecommunications company shall conform its depreciation accounts to the rates so ascertained, determined and fixed. Upon filing the application for a change in depreciation rates, the applicant must file with the commission all information in justification of the depreciation rate changes. The commission shall rule upon any request for a change in depreciation rates within twelve months of such request, unless a general rate proceeding is pending at the time set for decision, in which case the commission may rule upon the request for a change in depreciation rates at the same time it rules upon the general rate case proceeding.

2. Notwithstanding the provisions of subsection 1 of this section, a telecommunications company may request the commission to authorize minimum depreciation rates in lieu of fixed rates, and to record depreciation expense on the basis of depreciation rates in excess of such minimum rates. The reasonableness of any request for an increase in the tariffed rates for noncompetitive telecommunications service shall be considered on the basis of the minimum authorized depreciation rates, and the depreciation expense attributed to any test period shall be calculated on the basis of the company's minimum depreciation rates regardless of the depreciation expense actually recorded by the telecommunications company. Where minimum depreciation rates have been authorized pursuant to this subsection, the commission may prescribe new minimum depreciation rates in a general rate proceeding and use those new minimum depreciation rates to determine the reasonableness of tariffed rates for telecommunications service in that general rate proceeding. In any proceeding to consider a request for an increase in the tariffed rates for telecommunications service, the telecommunications company shall utilize for the purposes of such proceeding the depreciation reserve levels which have occurred on the basis of the recorded depreciation expenses.

(RSMo 1939 § 5680, A.L. 1987 H.B. 360, A.L. 1993 S.B. 160)

Prior revisions: 1929 § 5224; 1919 § 10512



Section 392.290 Right to issue stocks, bonds and notes is subject to regulation by state — exception — limitation on powers of commission.

Effective 28 Aug 1987

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

392.290. Right to issue stocks, bonds and notes is subject to regulation by state — exception — limitation on powers of commission. — 1. The power of telecommunications companies to issue stocks, bonds, notes and other evidence of indebtedness and to create liens upon their property situated in this state is a special privilege, the right of supervision, regulation, restriction and control of which is and shall continue to be vested in the state, and such power shall be exercised as provided by law and under such rules and regulations as the commission may prescribe.

2. Notwithstanding any other provision of this chapter to the contrary, no telecommunications company operating in Missouri and one or more other states shall be required to obtain authorization from the commission to issue stocks, bonds, notes or any other evidence of indebtedness; nor shall any such telecommunications company be required to obtain authorization from the commission in order to encumber the whole or any part of its franchise line or system.

(RSMo 1939 § 5674, A.L. 1986 S.B. 625, A.L. 1987 H.B. 360)

Prior revisions: 1929 § 5218; 1919 § 10506



Section 392.300 Transfer of property and ownership of stock without consent of commission prohibited — impact of transfer on local tax revenues, information on to be furnished, to whom, procedure.

Effective 28 Aug 1987

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

392.300. Transfer of property and ownership of stock without consent of commission prohibited — impact of transfer on local tax revenues, information on to be furnished, to whom, procedure. — 1. No telecommunications company shall hereafter sell, assign, lease, transfer, mortgage or otherwise dispose of or encumber the whole or any part of its franchise, facilities or system, necessary or useful in the performance of its duties to the public, nor by any means, direct or indirect, merge or consolidate such line or system, or franchises, or any part thereof, with any other corporation, person or public utility, without having first secured from the commission an order authorizing it so to do. Every such sale, assignment, lease, transfer, mortgage, disposition, encumbrance, merger or consolidation made other than in accordance with the order of the commission authorizing the same shall be void. The permission and approval of the commission to the exercise of a franchise or permit under this chapter, or the sale, assignment, lease, transfer, mortgage or other disposition or encumbrance of a franchise or permit under this section shall not be construed to revive or validate any lapsed or invalid franchise or permit, or to enlarge or add to the powers or privileges contained in the grant of any franchise or permit, or to waive any forfeiture. Any person seeking any order under this subsection authorizing the sale, assignment, lease, transfer, merger, consolidation, or other disposition, direct or indirect, of any telecommunications company shall, at the time of application for any such order, file with the commission a statement, in such form, manner and detail as the commission shall require, as to what, if any, impact such sale, assignment, lease, transfer, merger, consolidation, or other disposition will have on the tax revenues of the political subdivisions in which any structures, facilities or equipment of the companies involved in such disposition are located. The commission shall send a copy of all information obtained by it as to what, if any, impact such sale, assignment, lease, transfer, merger, consolidation, or other disposition will have on the tax revenues of various political subdivisions to the county clerk of each county in which any portion of a political subdivision which will be affected by such disposition is located. Nothing in this subsection contained shall be construed to prevent the sale, lease or other disposition by any telecommunications company of a class designated in this subsection of property which is not necessary or useful in the performance of its duties to the public, and any sale of its property by such company shall be conclusively presumed to have been of property which is not useful or necessary in the performance of its duties to the public, as to any purchaser of such property in good faith for value.

2. Except where stock shall be transferred or held for the purpose of collateral security, no stock corporation, domestic or foreign, other than a telecommunications company, shall, without the consent of the commission, purchase or acquire, take or hold more than ten percent of the total capital stock issued by any telecommunications company organized or existing under or by virtue of the laws of this state, except that a corporation now lawfully holding a majority of the capital stock of any telecommunications company may, without the consent of the commission, acquire and hold the remainder of the capital stock of such telecommunications company, or any portion thereof. Nothing herein contained shall be construed to prevent the holding of stock heretofore lawfully acquired, or to prevent, upon the surrender or exchange of such stock pursuant to a reorganization plan, the purchase, acquisition, taking or holding of a proportionate amount of stock of any new corporation organized to take over, at foreclosure or other sale, the property of any corporation whose stock has been thus surrendered or exchanged. Every contract, assignment, transfer or agreement for transfer of any stock by or through any person or corporation to any corporation in violation of any provision of this chapter shall be void and of no effect, and no such transfer or assignment shall be made upon the books of any such telecommunications company, or shall be recognized as effective for any purpose.

(RSMo 1939 § 5675, A.L. 1984 H.B. 1477, A.L. 1987 H.B. 360)

Prior revisions: 1929 § 5219; 1919 § 10507



Section 392.310 Approval of issues of stocks, bonds and other forms of indebtedness.

Effective 28 Aug 1987

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

392.310. Approval of issues of stocks, bonds and other forms of indebtedness. — 1. A telecommunications company may, when authorized by order of the commission, and not otherwise, issue stock, bonds, notes or other evidence of indebtedness payable at periods of more than twelve months after the date thereof when necessary for the acquisition of property, the construction, completion, extension or improvement of its facilities or the improvement or maintenance of its service within the state, or for the discharge or lawful refunding of its obligations, or reimbursement of moneys actually expended from the income from any source, within five years next prior to the filing of the application therefor, or for any of such purposes; provided, however, that no order shall be granted authorizing such issue for reimbursement of moneys expended from income for betterments or replacements unless the applicant shall have kept its accounts and vouchers of such expenditures in such manner as to enable the commission to ascertain the amount of moneys so expended and the purposes for which such expenditures were made.

2. The commission may by order authorize the issue of bonds, notes or other evidence of indebtedness for the reimbursement of moneys heretofore actually expended from income for any of the purposes herein specified. The order of the commission shall fix the amount of any such issue and the purposes to which it or its proceeds are to be applied and recite that in the opinion of the commission the money, property or labor procured or to be procured or paid for by such issue or its proceeds has been or is reasonably required for the purposes specified in the order, and that such purposes are in no part reasonably chargeable to operating expenses or to income except in the case of bonds, notes or other evidence of indebtedness as may be permitted in the order.

3. For the purpose of enabling the commission to determine whether it should issue such an order the commission shall make such inquiry or investigation, hold such hearings and examine such witnesses, books, papers, documents or contracts as it may determine of importance in enabling it to reach a determination.

4. No such company shall, without the consent of the commission, apply any such issue or its proceeds to any purpose not specified in the order. Such telecommunications company may issue notes for proper business purposes and not in violation of any provision of this chapter, or of any other law, payable at periods of not more than twelve months, without the consent of the commission; but no such note shall, in whole or in part, directly or indirectly, be refunded by any issue of stock or bonds, or by any evidence of indebtedness running for more than twelve months, without the consent of the commission.

5. No telecommunications company shall be required, however, to apply to the commission for authority to issue stocks, bonds, notes or other evidence of indebtedness except for the acquisition of property, the construction, completion, extension or improvement of its facilities, or the improvement or maintenance of its service within the state, or the discharge or refunding of obligations, or reimbursement of moneys actually expended for such purposes.

6. The commission shall have no power to authorize the capitalization of any franchise or right to be a corporation, or to authorize the capitalization of any franchise, or the right to own, operate or enjoy any franchise whatsoever in excess of the amount (exclusive of any tax or annual charge) actually paid to the state or any political subdivision thereof, as the consideration of the grant of such franchise or right, nor shall the corporate stock of the corporation formed by the merger or consolidation of two or more other corporations exceed the sum of the capital stock of the corporation so consolidated, at the par value thereof, or such sum and any additional sum actually paid in cash; nor shall any contract for consolidation or lease be capitalized in the stock of any corporation whatever; nor shall any corporation hereafter issue any bonds against or as a lien upon any contract for consolidation or merger.

(RSMo 1939 § 5676, A.L. 1987 H.B. 360)

Prior revisions: 1929 § 5220; 1919 § 10508



Section 392.320 Certificate of commission to be recorded — stock dividends, permitted when.

Effective 28 Aug 1987

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

392.320. Certificate of commission to be recorded — stock dividends, permitted when. — 1. No telecommunications company governed by the provisions of this chapter shall issue any stocks, bonds, notes or other evidence of indebtedness, for money, property or services, either directly or indirectly, nor shall it receive any money, property or services in payment of the same, either directly or indirectly, until there shall have been recorded upon the books of such corporation or person the certificate of the commission herein provided for.

2. No telecommunications company governed by the provisions of this chapter shall declare any stock, bond or scrip dividend or divide the proceeds of the same of any stock, bond or scrip among its stockholders unless authorized by the commission so to do.

(RSMo 1939 § 5677, A.L. 1987 H.B. 360)

Prior revisions: 1929 § 5221; 1919 § 10509



Section 392.330 Account for disposition of proceeds — issue void, when, exception — penalties — state not liable.

Effective 28 Aug 1995

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

392.330. Account for disposition of proceeds — issue void, when, exception — penalties — state not liable. — 1. The commission shall have the power to require every telecommunications company to account for the disposition of the proceeds of all sales of stocks, bonds, notes and other evidence of indebtedness, in such form and detail as it may deem advisable, and to establish such rules and regulations as it may deem reasonable and necessary to ensure the disposition of such proceeds for the purpose or purposes specified in its order. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

2. All stock and every bond, note or other evidence of indebtedness of a telecommunications company issued without an order of the commission authorizing the same then in effect shall be void, and likewise all stock and every bond, note or other evidence of indebtedness of a telecommunications company issued with the authorization of the commission, but not conforming in its provisions to the provisions, if any, which it is required by the order of authorization of the commission to contain, shall be void; but no failure in any other respect to comply with the terms or conditions of the order of authorization of the commission shall render void any stock or any bond, note or other evidence of indebtedness, except as to a corporation or person taking the same otherwise than in good faith and for value and without actual notice.

3. Every telecommunications company which, directly or indirectly, issues or causes to be issued any stock, or bond, note or other evidence of indebtedness, in nonconformity with the order of the commission authorizing the same, or contrary to the provisions of this chapter, or of the constitution of this state, or which applies the proceeds from the sale thereof, or any part thereof, to any purpose other than the purpose or purposes specified in the commission's order in excess of the amount in such order authorized for the purpose, is subject to a penalty of not less than five hundred dollars nor more than twenty thousand dollars for each offense.

4. Every officer, agent or employee of a telecommunications company and every other person who knowingly authorizes, directs, aids in, issues or executes, or causes to be issued or executed, any stock, bond, note or other evidence of indebtedness, in nonconformity with the order of the commission authorizing the same, or contrary to the provisions of sections 392.190 to 392.360, or to the constitution of this state, or who, in any proceeding before the commission, knowingly makes any false statement or representation or with knowledge of its falsity files or causes to be filed with the commission any false statement or representation, which said statement or representation so made, filed or caused to be filed, may tend in any way to influence the commission to make an order authorizing the issue of any stock, or any bond, note or other evidence of indebtedness, or which results in the procuring from the commission the making of any such order, or who, with knowledge that any false statement or representation was made to the commission, in any proceeding, tending in any way to influence the commission to make such order, issues or executes or negotiates, or causes to be issued or executed or negotiated any such stock, or bond, note or other evidence of indebtedness, or who, directly or indirectly, knowingly applies, or causes or assists to be applied, the proceeds, or any part thereof, from the sale of any stock, bond, note or other evidence of indebtedness, to any purpose not specified in the commission's order, or to any purpose specified in the commission's order in excess of the amount authorized for such purpose, or who, with knowledge that any stock, or bond, note or other evidence of indebtedness has been issued or executed in violation of any of the provisions of this chapter, negotiates, or causes to be negotiated, any stock, bond, note or other evidence of indebtedness, shall be deemed guilty of a felony, and upon conviction shall be punished by a fine of not less than one thousand dollars nor more than five thousand dollars, or by imprisonment for not less than two years nor more than five years, or by both such fine and imprisonment.

5. No provision of this chapter, and no deed or act done or performed under or in connection therewith, shall be held or construed to obligate the state of Missouri, to pay or guarantee, in any manner whatsoever, any stock, or bond, note or other evidence of indebtedness, authorized, issued or executed under the provisions of sections 392.190 to 392.360.

6. All stocks, and every bond, note or other evidence of indebtedness issued by any public utility after this chapter takes effect, upon the authority of any articles of incorporation or amendments thereto or vote of the stockholders or directors filed, taken or had, or other proceedings taken or had, previous to the taking effect of this law, shall be void, unless an order of the commission authorizing the issue of such stocks, bonds, notes or other evidences of indebtedness shall have been obtained from the commission prior to such issue. The commission may by its order impose such condition or conditions as it may deem reasonable and necessary.

7. Notwithstanding the other provisions of this section, the commission can approve all issues of stock, bonds, notes or other evidence of indebtedness of a telecommunications company which were issued without prior approval when it can be shown that the stocks, bonds, notes or other evidence of indebtedness were issued for purposes authorized by section 392.310, and were issued in good faith without knowledge of the requirement of obtaining prior approval.

(RSMo 1939 § 5678, A.L. 1980 H.B. 1618, A.L. 1987 H.B. 360, A.L. 1995 S.B. 3)

Prior revisions: 1929 § 5222; 1919 § 10510



Section 392.340 Reorganization.

Effective 28 Aug 1987

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

392.340. Reorganization. — 1. Reorganization of telecommunications companies shall be subject to the supervision and control of the commission and no such reorganization shall be had without the authorization of such commission.

2. Upon all such reorganizations the amount of capitalization, including therein all stocks and bonds and other evidence of indebtedness, shall be such as is authorized by the commission, which, in making its determination, shall not exceed the fair value of the property involved, taking into consideration its original cost of construction, duplication cost, present condition, earning power at reasonable rates and all other relevant matters and any additional sum or sums as shall be actually paid in cash except, that the commission may make due allowance for discount of bonds. Any reorganization agreement before it becomes effective shall be amended so that the amount of capitalization shall conform to the amount authorized by the commission. The commission may by its order impose such condition or conditions as it may deem reasonable and necessary.

(RSMo 1939 § 5681, A.L. 1987 H.B. 360)

Prior revisions: 1929 § 5225; 1919 § 10513



Section 392.350 Liability for loss or damage.

Effective 28 Aug 1987

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

392.350. Liability for loss or damage. — In case any telecommunications company shall do or cause to be done or permit to be done any act, matter or thing prohibited, forbidden or declared to be unlawful, or shall omit to do any act, matter or other thing required to be done by this chapter or by any order or decision of the commission, such telecommunications company shall be liable to the person or corporation affected thereby for all loss, damage or injury caused thereby or resulting therefrom, and in case of recovery, if the court shall find that such an act or omission was willful, it may, in its discretion, fix a reasonable counsel or attorney's fee, which fee shall be taxed and collected as a part of the costs in the action. An action to recover for such loss, damage or injury may be brought in any court of competent jurisdiction by any such person or corporation.

(RSMo 1939 § 5666; A.L. 1987 H.B. 360)

Prior revisions: 1929 § 5210; 1919 § 10498

(1984) The term “all damages” includes punitive damages and any allowance of attorney's fees, in the court's discretion as a means of equalizing the disparate positions of the parties. The term “willful”, as used in this section, is not the level of intent needed for criminal liability of for punitive damages in tort cases. Overman v. Southwestern Bell Telephone Co. (Mo. App. W.D.), 675 S.W.2d 419.



Section 392.360 Forfeiture — penalties.

Effective 28 Aug 1987

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

392.360. Forfeiture — penalties. — Every telecommunications company, and all officers, agents and employees of any telecommunications company shall obey, observe and comply with every order, direction or requirement made by the commission, under authority of this chapter, so long as the same shall be and remain in force. Any telecommunications company which shall violate any provision of sections 392.190 to 392.530, or which fails, omits or neglects to obey, observe or comply with any order or decision or any direction or requirement of the commission, shall forfeit to the state of Missouri not to exceed the sum of five thousand dollars for each and every offense. Every violation of any such order or decision or direction or requirement, or of said sections, shall be a separate and distinct offense, and, in case of a continuing violation, every day's continuance thereof shall be and be deemed to be a separate and distinct offense.

(RSMo 1939 § 5682, A.L. 1987 H.B. 360)

Prior revisions: 1929 § 5226; 1919 § 10514



Section 392.361 Classification of telecommunications company, services — procedure — effect of classification.

Effective 28 Aug 2008

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

392.361. Classification of telecommunications company, services — procedure — effect of classification. — 1. As an alternative to the provisions of section 392.245, a telecommunications company, including price-cap regulated companies, may file with the commission a petition to be classified as a competitive telecommunications company or a transitionally competitive telecommunications company under this section, or to have services classified as competitive or transitionally competitive telecommunications services under this section.

2. The commission shall serve by regular mail a copy of any petition or motion filed under subsection l of this section on all telecommunications companies that have applied for authority to provide or are authorized to provide intrastate telecommunications service within this state. In response to a petition filed, the commission shall afford all interested persons reasonable notice and an opportunity to be heard to determine whether a telecommunications company or service may be subject to sufficient competition to justify a lesser degree of regulation. In making this determination, the commission shall, within nine months of the filing of the petition under this section, consider all relevant factors and shall issue written findings of fact delineating all factors considered. In any hearing involving the same telecommunications service or company, the commission may, if appropriate and if no new finding of fact is required, rely on a finding of fact made in a prior hearing.

3. The commission may classify a telecommunications company as a competitive telecommunications company upon a finding that a majority of its telecommunications services offered by such company are competitive telecommunications services.

4. If, after following the procedures required under subsection 2 of this section, the commission determines that a telecommunications service is subject to sufficient competition to justify a lesser degree of regulation and that such lesser regulation is consistent with the protection of ratepayers and promotes the public interest it may, by order, classify:

(1) The subject telecommunications service offered by a telecommunications company as a competitive telecommunications service;

(2) The subject telecommunications service offered by a noncompetitive or transitionally competitive telecommunications company as a transitionally competitive telecommunications service;

(3) The subject telecommunications company, subject to the condition set forth in subsection 3 of this section, as a competitive telecommunications company; or

(4) The subject interexchange telecommunications company as a transitionally competitive telecommunications company.

5. By its order classifying a telecommunications service as competitive or transitionally competitive or a telecommunications company as competitive or transitionally competitive, the commission may, with respect to that service or company and with respect to one or more providers of that service, suspend or modify the application of its rules or the application of any statutory provision contained in sections 392.200 to 392.340, except as provided in section 392.390.

6. If the commission suspends the application of a statutory requirement under this section, it may require a telecommunications company to comply with any conditions reasonably made necessary to protect the public interest by the suspension of the statutory requirement. The exchange access rates of an incumbent local exchange company that is declared a competitive telecommunications company shall not exceed the rates that were charged at the time the company became a competitive telecommunications company. The exchange access rates of an alternative local exchange company shall not exceed the exchange access rates of the incumbent local exchange company against whom the alternative local exchange company is competing.

7. A telecommunications company may file a petition to have a telecommunications service it then offers classified as competitive or transitionally competitive under this section no more than once every two years, unless exceptional circumstances are demonstrated. A telecommunications company shall consolidate in a single petition all telecommunications services the company then offers which it seeks to classify as competitive or transitionally competitive within two years from the date such petition is filed, unless the commission determines, for good cause shown, that a waiver of this provision should be granted.

8. Notwithstanding the foregoing or the provisions of section 392.245, intrastate operator and directory services, including directory assistance services, shall be deemed competitive on a statewide basis for all local exchange telecommunications companies.

(L. 1987 H.B. 360, A.L. 1993 S.B. 160, A.L. 2008 H.B. 1779)



Section 392.370 Transitionally competitive telecommunications services, classified when.

Effective 28 Aug 2008

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

392.370. Transitionally competitive telecommunications services, classified when. — After the effective date of an order of the commission which finds, pursuant to section 392.361, that a telecommunications service is sufficiently competitive to justify a lesser degree of regulation, the same, substitutable, or equivalent service offered by a transitionally competitive or noncompetitive telecommunications company shall be classified as transitionally competitive, if the telecommunications service granted a lesser degree of regulation is authorized to be provided anywhere within the certificated or service area of the transitionally competitive or noncompetitive telecommunications company. Any transitionally competitive telecommunications service offered by a noncompetitive local exchange telecommunications company shall be classified as a competitive telecommunications service no later than three years after the effective date of a tariff for such service bearing the classification "transitionally competitive". Any transitionally competitive service offered by a transitionally competitive interexchange telecommunications company shall be classified as a competitive telecommunications service no later than two years after the effective date of a tariff for such service bearing the classification "transitionally competitive". The exchange access rates of an incumbent local exchange company that is declared a competitive telecommunications company shall not exceed the rates that were charged at the time the company became a competitive telecommunications company. The exchange access rates of an alternative local exchange company shall not exceed the exchange access rates of the incumbent local exchange company against whom the alternative local exchange company is competing.

(L. 1987 H.B. 360, A.L. 2008 H.B. 1779)



Section 392.380 Applicability of law to competitive and transitionally competitive telecommunications companies and services.

Effective 28 Aug 1987

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

392.380. Applicability of law to competitive and transitionally competitive telecommunications companies and services. — 1. The provisions of chapter 386 and sections 392.010 to 392.360 shall be fully and equally applicable to noncompetitive telecommunications companies and services and the regulation thereof.

2. Except to the extent modified or supplemented by the specific provisions of sections 392.361 to 392.530, the provisions of chapter 386 and sections 392.010 to 392.360 are fully and equally applicable to competitive and transitionally competitive telecommunications services and to all telecommunications companies and the regulation thereof.

(L. 1987 H.B. 360)



Section 392.390 Minimum requirements of telecommunications companies, reports to be filed with commission.

Effective 28 Aug 1987

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

392.390. Minimum requirements of telecommunications companies, reports to be filed with commission. — Except as provided in subsection 1 of section 392.520, a telecommunications company shall at a minimum:

(1) File annual reports with the commission as required by the commission and in a form and at times prescribed by the commission. The commission may require different forms of annual reports for different telecommunications companies;

(2) Comply with any subpoena issued by the commission, any order issued by the commission pursuant to section 386.450 and provide specific answers to any questions asked by the commission pursuant to subsection 1 of section 392.210;

(3) Comply with any reasonable requirements which shall be imposed by the commission for determining and reporting the jurisdictional nature of the telecommunications services it provides;

(4) Be subject to the provisions of sections 386.320 and 386.330; and

(5) Be subject to the provisions of subsections 2, 3, 4 and 5 of section 392.200, so far as such provisions are applicable to a telecommunications company.

(L. 1987 H.B. 360)



Section 392.400 Noncompetitive telecommunication services, rates not to cover expenses of competitive services, exception — complaint may be filed by another company, purpose — commission may examine records, purpose.

Effective 28 Aug 1987

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

392.400. Noncompetitive telecommunication services, rates not to cover expenses of competitive services, exception — complaint may be filed by another company, purpose — commission may examine records, purpose. — 1. In permitting, approving, investigating or establishing rates, charges, classifications or tariffs for noncompetitive telecommunications services, the commission shall not allow or establish rates, charges, classifications or tariffs for noncompetitive services which in any way, directly or indirectly, recover the expenses, investment, incremental risk or increased cost of capital associated with the provision of competitive or transitionally competitive telecommunications services.

2. The commission shall, after hearing, by rule or order, establish procedures, including but not limited to accounting procedures, to be followed by all noncompetitive and transitionally competitive telecommunications companies which assist in implementing the prohibition contained in subsection 1 of this section.

3. The commission shall establish, after hearing, by rule or order, appropriate methods for calculating the costs of providing any telecommunications service offered by a noncompetitive or transitionally competitive telecommunications company and for determining whether the rates or charges for such telecommunications service are at a level equal to or greater than such cost. The commission may order any noncompetitive or transitionally competitive telecommunications company to conduct a cost study and to provide the results thereof to the commission. Any cost study provided to the commission pursuant to the provisions of this section may, in the commission's discretion, be accorded proprietary treatment at the request of such company.

4. Notwithstanding subsection 1 of this section, the commission may take into account revenues received from competitive and transitionally competitive telecommunications services in setting just and reasonable rates for noncompetitive telecommunications services offered or provided by a noncompetitive local exchange telecommunications company, but only if the total revenue received from the offering or provision of the aggregate of all competitive and transitionally competitive telecommunications services exceeds the total expense plus a reasonable return on investment attributable to the offering or provision of the aggregate of all competitive and transitionally competitive telecommunications services. Should the commission consider revenues from a competitive or transitionally competitive telecommunications service in setting just and reasonable rates for noncompetitive telecommunications service offered or provided by a noncompetitive local exchange telecommunications company, the commission shall also consider all expenses, investment, and revenues associated with the offering or provision of all competitive and transitionally competitive telecommunications services offered or provided by such telecommunications company unless the consideration of the expenses, investment, and revenues associated with the offering or provision of a particular competitive or transitionally competitive telecommunications service is otherwise prohibited by law, or the commission in its original order classifying a telecommunications service as competitive or transitionally competitive, finds that it is not in the interest of customers of noncompetitive telecommunications services for the expenses, investment, and revenues associated with a particular competitive service or transitionally competitive telecommunications service to be taken into account in setting just and reasonable rates for noncompetitive telecommunications service. If the commission finds that it is not in the interest of customers of noncompetitive telecommunications services for the expenses, investment, and revenues associated with a particular competitive service or transitionally competitive telecommunications service to be taken into account in setting just and reasonable rates for noncompetitive telecommunications service, then the noncompetitive local exchange telecommunications company shall have the option of not offering or providing that particular competitive or transitionally competitive telecommunications service.

5. It shall be unjust, unreasonable, and unlawful for a noncompetitive or transitionally competitive telecommunications company to offer or provide a competitive or transitionally competitive telecommunications service below the cost of such service as determined by the commission if the commission finds that such offering or provision of service constitutes conduct which is not consistent with the promotion of full and fair competition.

6. A telecommunications company may file a complaint as to the reasonableness or lawfulness of any rate or charge for service offered or provided by a noncompetitive or transitionally competitive telecommunications company. Nothing in this chapter shall in any way preempt, modify, exempt, abrogate or otherwise affect any right, cause of action, defense, liability, duty or obligation arising from any federal, state or local law governing unfair business practices, antitrust, restraint of trade or other anticompetitive activity.

7. In order to implement and enforce the provisions of this section the commission shall have power to examine the books and records, including but not limited to any accounts, contracts, documents, papers, outside auditor workpapers, and computer data, of any noncompetitive or transitionally competitive telecommunications company and any affiliate of a noncompetitive or transitionally competitive telecommunications company whether such affiliate is a competitive, noncompetitive, or transitionally competitive telecommunications company. The commission shall also have the power to examine the books and records, including but not limited to any accounts, contracts, documents, papers, outside auditor workpapers, and computer data, of any affiliate of a noncompetitive or transitionally competitive telecommunications company which is not a telecommunications company as defined by this chapter for the purpose of investigating any transactions or the allocation of any costs between such noncompetitive or transitionally competitive telecommunications company and such affiliate. Any sanctions for violation of this section or for violation of a commission order provided for in sections 386.360, 386.390, 386.460, 386.570, 386.580, and section 392.361, shall not be applied against a telecommunications company for failure to produce outside auditor workpapers, if the subject telecommunications company shows that the failure to produce outside auditor workpapers was due to circumstances beyond its control.

(L. 1987 H.B. 360)



Section 392.410 Certificate of public convenience and necessity required, exception — certificate of interexchange service authority, required when — duration of certificates — temporary certificates, issued when — political subdivisions restricted from providing certain telecommunications services or facilities.

Effective 28 Aug 2008

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

392.410. Certificate of public convenience and necessity required, exception — certificate of interexchange service authority, required when — duration of certificates — temporary certificates, issued when — political subdivisions restricted from providing certain telecommunications services or facilities. — 1. A telecommunications company not possessing a certificate of public convenience and necessity from the commission at the time this section goes into effect shall have not more than ninety days in which to apply for a certificate of service authority from the commission pursuant to this chapter unless a company holds a state charter issued in or prior to the year 1913 which charter authorizes a company to engage in the telephone business. No telecommunications company not exempt from this subsection shall transact any business in this state until it shall have obtained a certificate of service authority from the commission pursuant to the provisions of this chapter, except that any telecommunications company which is providing telecommunications service on September 28, 1987, and which has not been granted or denied a certificate of public convenience and necessity prior to September 28, 1987, may continue to provide that service exempt from all other requirements of this chapter until a certificate of service authority is granted or denied by the commission so long as the telecommunications company applies for a certificate of service authority within ninety days from September 28, 1987.

2. No telecommunications company offering or providing, or seeking to offer or provide, any interexchange telecommunications service shall do so until it has applied for and received a certificate of interexchange service authority pursuant to the provisions of subsection 1 of this section. No telecommunications company offering or providing, or seeking to offer or provide, any local exchange telecommunications service shall do so until it has applied for and received a certificate of local exchange service authority pursuant to the provisions of section 392.420.

3. No certificate of service authority issued by the commission shall be construed as granting a monopoly or exclusive privilege, immunity or franchise. The issuance of a certificate of service authority to any telecommunications company shall not preclude the commission from issuing additional certificates of service authority to another telecommunications company providing the same or equivalent service or serving the same geographical area or customers as any previously certified company, except to the extent otherwise provided by section 392.450.

4. Any certificate of public convenience and necessity granted by the commission to a telecommunications company prior to September 28, 1987, shall remain in full force and effect unless modified by the commission, and such companies need not apply for a certificate of service authority in order to continue offering or providing service to the extent authorized in such certificate of public convenience and necessity. Any such carrier, however, prior to substantially altering the nature or scope of services provided under a certificate of public convenience and necessity, or adding or expanding services beyond the authority contained in such certificate, shall apply for a certificate of service authority for such alterations or additions pursuant to the provisions of this section.

5. The commission may review and modify the terms of any certificate of public convenience and necessity issued to a telecommunications company prior to September 28, 1987, in order to ensure its conformity with the requirements and policies of this chapter. Any certificate of service authority may be altered or modified by the commission after notice and hearing, upon its own motion or upon application of the person or company affected. Unless exercised within a period of one year from the issuance thereof, authority conferred by a certificate of service authority or a certificate of public convenience and necessity shall be null and void.

6. The commission may issue a temporary certificate which shall remain in force not to exceed one year to assure maintenance of adequate service or to serve particular customers, without notice and hearing, pending the determination of an application for a certificate.

7. No political subdivision of this state shall provide or offer for sale, either to the public or to a telecommunications provider, a telecommunications service or telecommunications facility used to provide a telecommunications service for which a certificate of service authority is required pursuant to this section. Nothing in this subsection shall be construed to restrict a political subdivision from allowing the nondiscriminatory use of its rights-of-way including its poles, conduits, ducts and similar support structures by telecommunications providers or from providing to telecommunications providers, within the geographic area in which it lawfully operates as a municipal utility, telecommunications services or telecommunications facilities on a nondiscriminatory, competitively neutral basis, and at a price which covers cost, including imputed costs that the political subdivision would incur if it were a for-profit business. Nothing in this subsection shall restrict a political subdivision from providing telecommunications services or facilities:

(1) For its own use;

(2) For 911, E-911 or other emergency services;

(3) For medical or educational purposes;

(4) To students by an educational institution; or

(5) Internet-type services.

(L. 1987 H.B. 360, A.L. 1996 S.B. 507, A.L. 1997 H.B. 620, A.L. 2002 H.B. 1402, A.L. 2007 H.B. 801 merged with S.B. 22, A.L. 2008 H.B. 1426)

(2004) Section barring political subdivisions from providing telecommunication services is not preempted by Telecommunications Act of 1996. Nixon v. Missouri Municipal League, 541 U.S. 125.



Section 392.415 Call location information to be provided in emergencies — immunity from liability, when.

Effective 28 Aug 2014

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

392.415. Call location information to be provided in emergencies — immunity from liability, when. — 1. Upon request, a telecommunications carrier or commercial mobile service provider as identified in 47 U.S.C. Section 332(d)(1) and 47 CFR Parts 22 or 24 shall provide call location information concerning the user of a telecommunications service or a wireless communications service, in an emergency situation, to a law enforcement official or agency in order to respond to a call for emergency service by a subscriber, customer, or user of such service, or to provide caller location information (or do a ping locate) in an emergency situation that involves danger of death or serious physical injury to any person where disclosure of communications relating to the emergency is required without delay.

2. No cause of action shall lie in any court of law against any telecommunications carrier or telecommunications service or commercial mobile service provider, or other provider of communications-related service, or its officers, employees, agents, or other specified persons, for:

(1) Providing any information, facilities, or assistance to a law enforcement official or agency in response to requests made under the circumstances of subsection 1 of this section;

(2) Providing such information, facilities, or assistance through any plan or system required by sections 190.300 to 190.340; or

(3) Any loss, damage, or other injury, whether to person or property, resulting from a disruption or loss of communication services during an emergency situation, except in cases of gross negligence, recklessness, or intentional misconduct.

3. Notwithstanding any other provision of law, nothing in this section prohibits a telecommunications carrier, commercial mobile service provider, or other provider of communications-related service from establishing protocols by which such carrier or provider could voluntarily disclose call location information.

(L. 2012 H.B. 1108, A.L. 2013 H.B. 331, A.L. 2014 S.B. 651)



Section 392.420 Regulations, modification of, company may request by petition, when — waiver, when.

Effective 28 Aug 2013

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

392.420. Regulations, modification of, company may request by petition, when — waiver, when. — The commission is authorized, in connection with the issuance or modification of a certificate of interexchange or local exchange service authority or the modification of a certificate of public convenience and necessity for interexchange or local exchange telecommunications service, to entertain a petition to suspend or modify the application of its rules or the application of any statutory provision contained in sections 392.200 to 392.340 if such waiver or modification is otherwise consistent with the other provisions of sections 392.361 to 392.520 and the purposes of this chapter. In the case of an application for certificate of service authority to provide basic local telecommunications service filed by an alternative local exchange telecommunications company, and for all existing alternative local exchange telecommunications companies, the commission shall waive, at a minimum, the application and enforcement of its quality of service and billing standards rules, as well as the provisions of subsection 2 of section 392.210, subsection 1 of section 392.240, subsections 1 and 4 of section 392.245, and sections 392.270, 392.280, 392.290, 392.300, 392.310, 392.320, 392.330, and 392.340. Notwithstanding any other provision of law in this chapter and chapter 386, where an alternative local exchange telecommunications company is authorized to provide local exchange telecommunications services in an incumbent local exchange telecommunications company's authorized service area, the incumbent local exchange telecommunications company may opt into all or some of the above-listed statutory and commission rule waivers by filing a notice of election with the commission that specifies which waivers are elected. In addition, where an interconnected voice over internet protocol service provider is registered to provide service in an incumbent local exchange telecommunications company's authorized service area under section 392.550, the incumbent local exchange telecommunications company may opt into all or some of the above-listed statutory and commission rule waivers by filing a notice of election with the commission that specifies which waivers are elected. The commission may reimpose its quality of service and billing standards rules, as applicable, on an incumbent local exchange telecommunications company but not on a company-granted competitive status under subdivision (7) of subsection 5 of section 392.245 in an exchange where there is no alternative local exchange telecommunications company or interconnected voice over internet protocol service provider that is certificated or registered to provide local voice service only upon a finding, following formal notice and hearing, that the incumbent local exchange telecommunications company has engaged in a pattern or practice of inadequate service. Prior to formal notice and hearing, the commission shall notify the incumbent local exchange telecommunications company of any deficiencies and provide such company an opportunity to remedy such deficiencies in a reasonable amount of time, but not less than sixty days. Should the incumbent local exchange telecommunications company remedy such deficiencies within a reasonable amount of time, the commission shall not reimpose its quality of service or billing standards on such company.

(L. 1987 H.B. 360, A.L. 2008 H.B. 1779, A.L. 2013 H.B. 331 merged with S.B. 237)



Section 392.430 Certificates to be approved, when.

Effective 28 Aug 1987

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

392.430. Certificates to be approved, when. — Except as provided in section 392.450, the commission shall approve an application for a certificate of local exchange or interexchange service authority upon a showing by the applicant, and a finding by the commission, after notice and hearing, that the grant of authority is in the public interest.

(L. 1987 H.B. 360)



Section 392.440 Service authority, certificate of, approved when.

Effective 28 Aug 1987

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

392.440. Service authority, certificate of, approved when. — Any telecommunications company offering or providing the resale of either local exchange or interexchange telecommunications service must first obtain a certificate of service authority. Except as provided in section 392.450, the commission shall approve an application for a certificate for the resale of local exchange or interexchange telecommunications service upon a showing by the applicant, and a finding by the commission, after notice and hearing, that the grant of authority is in the public interest.

(L. 1987 H.B. 360)



Section 392.450 Requirements, approval of certificates — commission to adopt rules — modification, when — federal law not preempted.

Effective 28 Aug 2008

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

392.450. Requirements, approval of certificates — commission to adopt rules — modification, when — federal law not preempted. — 1. The commission shall approve an application for a certificate of local exchange service authority to provide basic local telecommunications service or for the resale of basic local telecommunications service only upon a showing by the applicant, and a finding by the commission, after notice and hearing that the applicant has complied with the certification process established pursuant to section 392.455.

2. In addition, the commission shall adopt such rules, consistent with section 253(b) of the federal Telecommunications Act of 1996 to preserve and advance universal service, protect the public safety and welfare, ensure the continued quality of telecommunications services, and safeguard the rights of consumers. Such rules, at a minimum, shall require that all applicants seeking a certificate to provide basic local telecommunications services under this section:

(1) File and maintain tariffs with the commission in the same manner and form as the commission requires of the incumbent local exchange telecommunications company with which the applicant seeks to compete; and

(2) Meet the minimum service standards as the commission requires of the incumbent local exchange telecommunications company with which the applicant seeks to compete.

3. An alternative local exchange telecommunications company which possesses a certificate of service authority to provide basic local telecommunications service as of August 28, 2008, in some but not all exchanges of the state may request the commission to modify its existing certificate to include some or all of the remaining exchanges in the state. The commission shall grant such request within thirty days of its filing as long as the alternative local exchange telecommunications company is in good standing, in all respects, with all applicable commission rules and requirements.

4. Nothing in this chapter or in chapter 386 is intended to alter the rights and obligations arising under federal law, including the interconnection and unbundling provisions of 47 U.S.C. Sections 251 and 252, irrespective of the type of technology being used by the requesting local exchange telecommunications company and whether the local exchange telecommunications company is providing telecommunications service or interconnected voice over internet protocol service, as those terms are defined in chapter 386, and the jurisdiction and authority of the commission to mediate and arbitrate disputes arising under said federal law provisions shall remain unaffected.

(L. 1987 H.B. 360, A.L. 1996 S.B. 507, A.L. 2008 H.B. 1779)



Section 392.451 State adopts federal exemption for certain rural telephone companies.

Effective 28 Aug 2008

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

392.451. State adopts federal exemption for certain rural telephone companies. — The state of Missouri hereby adopts and incorporates in total the provisions of section 251(f)(1) of the federal Telecommunications Act of 1996 providing exemption for certain rural telephone companies.

(L. 1996 S.B. 507, A.L. 2008 H.B. 1779)



Section 392.455 Commission to establish certification process.

Effective 28 Aug 1996

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

392.455. Commission to establish certification process. — Upon enactment of this section, the commission shall immediately begin a proceeding to establish a basic local telecommunications certification process. The commission may grant certificates to new entrants to provide basic local telecommunications service on a common carriage basis, subject to the provisions of sections 392.380 and 392.390. In order to preserve and advance universal service, protect the public safety and welfare, insure the continued quality of telecommunications services and safeguard the rights of consumers, such process shall include, but not be limited to:

(1) A requirement that the applicant possess sufficient technical, financial and managerial resources and abilities to provide basic local telecommunications service;

(2) A requirement that the applicant demonstrate that the services it proposes to offer satisfy the minimum standards established by the commission;

(3) A requirement that the applicant set forth the geographic area in which it proposes to offer service and demonstrate that such area follows exchange boundaries of the incumbent local exchange telecommunications company and is no smaller than an exchange;

(4) A requirement that all providers must offer basic local telecommunications service as a separate and distinct service;

(5) A requirement that the commission give due consideration to the equitable access for all Missourians, regardless of where they live or their income, to affordable telecommunications services.

(L. 1996 S.B. 507)



Section 392.460 Abandonment of service, commission must approve — definitions — carriers of last resort, relief from obligation, when, criteria, waivers — exemption for St. Louis County*, St. Louis City, portions of Kansas City.

Effective 28 Aug 2011

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

392.460. Abandonment of service, commission must approve — definitions — carriers of last resort, relief from obligation, when, criteria, waivers — exemption for St. Louis County*, St. Louis City, portions of Kansas City. — 1. As used in this section, the following words shall mean:

(1) "Alternative service provider", any person or entity providing local voice services, or any person or entity allowing another person or entity to use its equipment or facilities to provide local voice services, or any person or entity securing rights to select an alternative service provider for a property owner or developer. Alternative service provider shall not include an incumbent local exchange carrier providing service within its commission-approved local exchange service area;

(2) "Greenfield area", real property that requires entirely new construction of local loops or local connectivity in addition to the deployment of any necessary switching and other network equipment to serve new real property developments;

(3) "Local voice service" or "local voice services", any two-way voice service offered through any form of technology that is capable of placing calls to or receiving calls from a provider of basic local telecommunications services, including voice over internet protocol services;

(4) "Owner or developer", an entity that owns or develops a business or residential property, any condominium association or homeowner's association thereof, any person or entity having ownership in or control over the property, or any person acting on behalf of such owner or developer;

(5) "Real property", any single tenant or multitenant business or residential property, subdivisions, condominiums, apartments, office buildings, or office parks.

2. No telecommunications company authorized by the commission to provide or offer basic local or basic interexchange telecommunications service within the state of Missouri on January 1, 1984, shall abandon such service until and unless it shall demonstrate, and the commission finds, after notice and hearing, that such abandonment will not deprive any customers of basic local or basic interexchange telecommunications service or access to local voice service and is not otherwise contrary to the public interest.

3. Notwithstanding other provisions of this chapter or chapter 386, a local exchange carrier obligated under this section to serve as the carrier of last resort in greenfield areas shall automatically be relieved of such obligation and shall not be obligated to provide basic local voice service or any telecommunications service to any occupants of real property if the owner or developer of the real property, or a person acting on behalf of the owner or developer of real property, engages in any of the following acts:

(1) Permits an alternative service provider to install its facilities or equipment used to provide local voice services based on a condition of exclusion of the local exchange carrier during the construction phase of the real property;

(2) Accepts or agrees to accept incentives or rewards from an alternative service provider that are contingent upon the provision of any or all local voice services by one or more alternative service providers to the exclusion of the local exchange carrier; or

(3) Collects from the occupants or residents of the real property mandatory charges for the provision of any local voice service provided by an alternative service provider to the occupants or residents in any manner, including, but not limited to, collection through rent, fees, or dues.

4. The local exchange carrier relieved of its carrier of last resort obligation to provide basic local telecommunications service to the occupants of real property under subsection 3 of this section shall notify the commission in writing of that fact within one hundred twenty days after receiving knowledge of the existence of such fact.

5. A local exchange carrier that is not relieved of its carrier of last resort obligation under subsections 2 and 3 of this section may seek a waiver of its carrier of last resort obligation from the commission for good cause shown based on the facts and circumstances of the provision of local voice service or internet access services or video services to a particular real property. Upon petition for such relief, notice shall be given by the local exchange carrier at the same time to the relevant owner or developer. The commission shall make a determination concerning the petition on or before ninety days after such petition is filed, unless the commission determines that good cause exists to delay the determination for an additional ninety days and that such delay is not likely to have a materially adverse effect upon consumers of telecommunications services.

6. If a local exchange carrier is relieved of its carrier of last resort obligation under subsection 3 or 5 of this section, the owner or developer shall notify all occupants and any subsequent owner of the specific real property of the following:

(1) That the incumbent local exchange carrier does not have facilities installed to serve the specific real property, and that such carrier has been relieved of its carrier of last resort obligations; and

(2) The name of the person that will be providing local telecommunications service to the real property, and the type of technology that will be used to provide such service.

7. If all conditions described in subsection 3 and the conditions that form the basis for relief under subsection 5 of this section cease to exist at the property, no company is providing local voice service there, and either:

(1) The owner or developer requests in writing that the local exchange carrier make local voice service available to occupants of the real property and the owner or developer confirms in writing that all conditions described in subsections 3 and 5 of this section have ceased to exist at the property; or

(2) A petition is submitted to the local exchange carrier by at least fifty percent plus one of the residents of the real property requesting that the local exchange carrier make local voice service available to the residents and the petition confirms in writing that all conditions described in subsections 3 and 5 of this section have ceased to exist at the property;

­­

­

­­

­

8. When real property is located in a greenfield area, a carrier of last resort shall not automatically be excused from its obligations under subsection 3 of this section unless the alternative service provider possesses or will possess at the time of commencement of service the capability to provide local voice service or the functional equivalent of such service through any form of technology.

9. If an owner or developer of real property permits an alternative service provider to install its facilities or equipment used to provide local voice service to such property based on a condition of exclusion of the local exchange carrier, the owner or developer shall provide written notice to the purchaser of any such real property that there is an exclusion of that local exchange carrier and that the alternative service provider is the exclusive provider of service to such property.

10. An incumbent local exchange carrier shall have the right to require a payment from an owner or developer in cases where the costs of extending facilities to serve a multitenant business or residential property, including, but not limited to, apartments, condominiums, subdivisions, office buildings, or office parks are not economically reasonable. The terms and conditions applicable to such payments shall be specified in the incumbent local exchange carrier's tariffs. An incumbent local exchange carrier shall not be obligated to provide local voice service or any other telecommunications service without payment specified in the incumbent local exchange carrier's tariff.

11. Notwithstanding other provisions of this chapter or chapter 386, a telecommunications company may meet its carrier of last resort obligations and its obligations to provide or offer basic local or basic interexchange telecommunications service by providing local voice service using any technology. If a telecommunications company uses a wireless technology, such company shall meet such obligations by using a technology that provides 911 caller location technology that meets or exceeds wireless Phase II enhanced 911 rules requirements, as adopted by the Federal Communications Commission.

12. Any local exchange carrier relieved of its carrier of last resort obligation in a particular area under subsection 3 or 5 of this section shall not be deemed to have lost its general designation as carrier of last resort for essential local telecommunications service outside that area for purposes of subsection 5 of section 392.248.

13. When a local exchange carrier is relieved of the carrier of last resort obligation to serve in a designated area, in no instance shall the carrier of last resort obligation be transferred to any alternative service provider or provider of local voice service, including interconnected voice over internet protocol service in that designated service area.

14. Notwithstanding other provisions of this chapter or chapter 386, any telecommunications company may, upon notice to the commission, elect to no longer be designated as a carrier of last resort for any telecommunications service within any county with a charter form of government and with more than eight hundred thousand inhabitants*, any city not within a county, and the portion of any home rule city with more than four hundred thousand inhabitants and located in more than one county that is located in any county with a charter form of government and with more than six hundred thousand but fewer than seven hundred thousand inhabitants. Upon such election, a telecommunications company shall not be required to provide or offer basic local or basic interexchange telecommunications service and may provide local voice service using any technology.

15. Notwithstanding any other provision of this section or other law to the contrary, no telecommunications company shall receive state high-cost universal service fund support in a high-cost area as described under section 392.248 for any area where such company has been relieved of its carrier of last resort obligation under this section; however, such company shall not be ineligible to receive state high-cost universal service fund support in other areas where it retains the carrier of last resort obligation.

(L. 1987 H.B. 360, A.L. 2011 H.B. 339)

*Revisor's note: The county description contained in this section is not consistent with any official county description in effect at the time of passage based on the requirements of section 1.100.



Section 392.461 Exemption from certain rules, telecommunications companies.

Effective 28 Aug 2014

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

392.461. Exemption from certain rules, telecommunications companies. — A telecommunications company may, upon written notice to the commission, elect to be exempt from certain retail rules relating to:

(1) The provision of telecommunications service to retail customers and established by the commission which include provisions already mandated by the Federal Communications Commission, including, but not limited to, federal rules regarding customer proprietary network information, verification of orders for changing telecommunications service providers (slamming), submission or inclusion of charges on customer bills (cramming); or

(2) The installation, provisioning, or termination of retail service.

­­

­

(L. 2011 H.B. 338, A.L. 2013 H.B. 331, A.L. 2014 S.B. 651)



Section 392.470 Conditions, commission may impose, when — compensation to other companies, when, commission may order.

Effective 28 Aug 1987

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

392.470. Conditions, commission may impose, when — compensation to other companies, when, commission may order. — 1. The commission may impose any condition or conditions that it deems reasonable and necessary upon any company providing telecommunications service if such conditions are in the public interest and consistent with the provisions and purposes of this chapter, including, but not limited to, determining that any such company should provide just and reasonable compensation to one or more other certificated telecommunications companies operating in areas in which the compensating company is providing intrastate telecommunications service without commission authorization. The foregoing authority to determine compensation may be exercised by the commission for any telecommunications service that the compensating company is not authorized to provide, whether or not the provision of the telecommunications service is intentional, unintentional or incidental to any telecommunications service that the compensating company is authorized to provide. The commission may review any certificate of public convenience and necessity issued prior to September 28, 1987, and modify such certificate to impose any reasonable and necessary conditions authorized by this section.

2. An order of the commission issued under subsection 1 of this section which determines that compensation should be provided shall be enforced and subject to continuing enforcement by the circuit courts of this state, unless stayed pending review pursuant to section 386.520. The venue of such an action shall lie in any county in which the subject telecommunications company is providing unauthorized telecommunications service.

(L. 1987 H.B. 360)



Section 392.475 Prohibition of resale, when.

Effective 28 Aug 1996

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

392.475. Prohibition of resale, when. — Consistent with the federal Telecommunications Act of 1996, including implementing regulations, the commission shall prohibit the resale of a telecommunications service available at retail only to designated categories of subscribers to different categories of subscribers, including a prohibition on the resale of services provided to residential customers to business customers.

(L. 1996 S.B. 507)



Section 392.480 Services to be offered under tariff.

Effective 28 Aug 2008

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

392.480. Services to be offered under tariff. — Except as provided in section 392.520, all telecommunications services offered or provided by telecommunications companies shall be offered under tariff and classified as either competitive, transitionally competitive, or noncompetitive telecommunications services, subject to proper certification and other applicable provisions of this chapter. Any tariff filed with the commission shall indicate whether the telecommunications service to be offered or provided is competitive, transitionally competitive, or noncompetitive.

(L. 1987 H.B. 360, A.L. 2008 H.B. 1779)



Section 392.500 Changes in rates, competitive telecommunication services, procedure.

Effective 28 Aug 2005

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

392.500. Changes in rates, competitive telecommunication services, procedure. — Except as provided in subsections 2 to 5 of section 392.200, proposed changes in rates or charges, or any classification or tariff provision affecting rates or charges, for any competitive telecommunications service, shall be treated pursuant to this section as follows:

(1) Any proposed decrease in rates or charges, or proposed change in any classification or tariff resulting in a decrease in rates or charges, for any competitive telecommunications service shall be permitted only upon the filing of the proposed rate, charge, classification or tariff after one day's notice to the commission; and

(2) Any proposed increase in rates or charges, or proposed change in any classification or tariff resulting in an increase in rates or charges, for any competitive telecommunications service shall be permitted ten days after the filing of the proposed rate, charge, classification or tariff and upon notice to all potentially affected customers through a notice in each such customer's bill at least ten days prior to the date for implementation of such increase or change, or, where such customers are not billed, by an equivalent means of prior notice.

(L. 1987 H.B. 360, A.L. 2005 S.B. 237)



Section 392.510 Tariffs, bands and ranges allowed, when, requirements.

Effective 28 Aug 2008

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

392.510. Tariffs, bands and ranges allowed, when, requirements. — 1. Telecommunications companies may file proposed tariffs for any competitive or transitionally competitive telecommunications service, which includes and specifically describes a range, or band, setting forth a maximum and minimum rate within which range a change in rates or charges for such telecommunications service could be made without prior notice or prior commission approval.

2. The commission may approve such a proposed tariff for a transitionally competitive service only if a noncompetitive or transitionally competitive telecommunications company demonstrates, and the commission finds, that any and all rates or charges within the band or range are consistent with the public interest and the provisions and purposes of this chapter. To the extent any proposed band or range encompasses rates or charges which are not consistent with the public interest and the provisions and purposes of this chapter, the commission shall have the power, upon notice and after hearing, to modify the level, scope or limits of such band or range, as necessary, to ensure that rates or charges resulting therefrom are consistent with the public interest and the provisions and purposes of this chapter.

3. The provisions of sections 392.220, 392.230, and 392.500 shall not apply to any rate increase or decrease within the band or range authorized pursuant to this section. A telecommunications company shall file written notice of the rate change and its effective date with the commission within ten days after the effective date of any increase or decrease authorized pursuant to this section.

4. Any tariffs that have been approved by the commission prior to September 28, 1987, which establish a range or band of rates within which range or band of rates a change in rates or charges for such telecommunications service could be made without prior notice or prior commission approval shall be deemed approved by the commission. The provisions of sections 392.220, 392.230, and 392.500 shall not apply to any rate increase or decrease within such band or range.

(L. 1987 H.B. 360, A.L. 2008 H.B. 1779)



Section 392.520 Private shared tenant services, coin operated telephone services, regulation of.

Effective 28 Aug 2008

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

392.520. Private shared tenant services, coin operated telephone services, regulation of. — 1. The commission shall have jurisdiction over the provision of private shared tenant services and customer-owned coin telephone telecommunications services, but shall subject such services to the minimum regulation permitted by this chapter for competitive telecommunications services. The commission shall exempt the provision of private shared and customer-owned coin telephone telecommunications services from the tariff filing requirements of sections 392.220, 392.230, and 392.500 and may exempt the provision of such telecommunications services from the provisions of subdivisions (1) and (3) of section 392.390 and from the provisions of section 386.370.

2. The commission shall establish the rates or charges and terms of connection for access by such services to the local exchange network. In so doing, the commission shall consider the network integrity of the principal provider of local exchange service and the impact of private shared tenant services on the cost to provide, and rates or charges, for local exchange service. If the commission finds, upon notice and investigation, that tenants in private shared tenant services locations have no alternative access to a local exchange telecommunications company providing basic local telecommunications service, it may require the private shared tenant services provider to make alternative facilities available on reasonable terms and conditions at reasonable prices.

(L. 1987 H.B. 360, A.L. 2008 H.B. 1779)



Section 392.530 Construction of provisions of the chapter.

Effective 28 Aug 1996

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

392.530. Construction of provisions of the chapter. — Sections 392.361 to 392.520 are enacted in part to clarify and specify the law existing prior to September 28, 1987. Any specific grant of authority to the commission contained in those provisions shall not be construed as indicating or meaning that the commission did not possess such authority under the law existing prior to September 28, 1987.

(L. 1987 H.B. 360, A.L. 1996 S.B. 507)



Section 392.540 Public service commission to promulgate rules on changes of telecommunications providers.

Effective 28 Aug 1998

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

392.540. Public service commission to promulgate rules on changes of telecommunications providers. — Notwithstanding any other provision of law to the contrary, the public service commission shall promulgate rules which shall be effective by January 1, 1999, for the submission or execution of changes by a telecommunications company to a subscriber's selected provider of basic interexchange or basic local telecommunications services, and requiring verification by customers to telecommunication companies for any changes in such customer's telecommunication service. Any rule promulgated shall be consistent with rules prescribed by the Federal Communications Commission pursuant to 47 U.S.C. Section 258(a).

(L. 1998 H.B. 1506 § 1)



Section 392.550 Interconnected voice over internet protocol service, registration required — charges to apply — procedure for registration — authority of commission.

Effective 28 Aug 2008

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

392.550. Interconnected voice over internet protocol service, registration required — charges to apply — procedure for registration — authority of commission. — 1. No person, corporation, or other entity shall offer or provide interconnected voice over internet protocol service as defined in section 386.020 without first having obtained a registration from the commission allowing it to do so. Upon application, the commission shall grant a registration to any person, corporation, or other entity to provide interconnected voice over internet protocol service, subject to the provisions of this section.

2. Interconnected voice over internet protocol service shall be subject to appropriate exchange access charges to the same extent that telecommunications services are subject to such charges. Until January 1, 2010, this subsection shall not alter intercarrier compensation provisions specifically addressing interconnected voice over internet protocol service contained in an interconnection agreement approved by the commission pursuant to 47 U.S.C. Section 252 and in existence as of August 28, 2008.

3. The commission shall grant a registration, without a hearing and no later than thirty days following the filing of an application accompanied by an affidavit signed by an officer or general partner of the applicant stating the following:

(1) The location of the principal place of business and the names of the principal executive officers of the applicant;

(2) Each exchange, in whole or in part, of a local exchange company in which the applicant proposes to provide interconnected voice over internet protocol service;

(3) That the applicant is legally, financially, and technically qualified to provide interconnected voice over internet protocol services;

(4) That the applicant is ready, willing, able, and will comply with all applicable state and federal laws and regulations imposed upon providers of interconnected voice over internet protocol services;

(5) That the applicant will charge and collect from its end-user customers on interconnected voice over internet protocol service, and remit to the appropriate authority, fees and surcharges in the same manner as are charged and collected upon end-user customers of local exchange telecommunications service and remitted by local exchange telecommunications companies, including but not necessarily limited to:

(a) Telecommunications programs under section 209.255;

(b) Missouri universal service fund under section 392.248;

(c) Local enhanced 911;

(d) Any applicable license tax;

(6) That the applicant will remit the annual assessment imposed by the commission under section 386.370;

(7) That the applicant will file, either directly or indirectly through an affiliated competitive local exchange carrier, with the commission an annual report at a time and covering the yearly period fixed by the commission. Verification shall be made by the official holding office at the time of the filing of such report, and if not made upon the knowledge of the person verifying, the same shall set forth in general terms the sources of his or her information and the grounds for his or her belief as to any matters not stated to be verified on his or her knowledge. Such annual report shall be verified by the oath of the president, treasurer, general manager, or receiver, if any, of any of such companies, or by the person required to file the same. The commission shall prescribe the form of such reports and the character of the information to be contained therein; provided, however, that such form and character of the information to be provided shall be limited to:

(a) Information necessary to enable the commission to determine the assessment of the fees and surcharges set forth in subdivisions (5) and (6) of this subsection;

(b) A list of all Missouri exchanges, in whole or in part, in which customers are served; and

(c) The number of customers or lines served in each exchange. The commission shall maintain such information as proprietary and not available to the public; and

(8) That the applicant has established a process for handling inquiries from customers concerning billing issues, service issues, and other consumer-related complaints.

4. Notwithstanding any other provision of law to the contrary, the public service commission shall have the following authority with respect to providers of interconnected voice over internet protocol service and their provision of such service:

(1) To assess and collect fees to support telecommunications programs under section 209.255;

(2) To assess and collect fees to support the Missouri universal service fund under section 392.248;

(3) To assess and collect fees to support the operations of the commission under section 386.370;

(4) To assess and collect fees and surcharges under subdivisions (5) and (6) of subsection 3 of this section;

(5) To hear and resolve complaints under sections 386.390 and 386.400 regarding the payment or nonpayment for exchange access services regardless of whether a user of exchange access service has been certificated or registered by the commission and regardless of whether the commission otherwise has authority over such user. This subdivision shall not grant the commission authority to review rates for exchange access services that are set under section 392.245; and

(6) To revoke or suspend the registration of any provider of interconnected voice over internet protocol service who fails to comply with the requirements of this section.

(L. 2008 H.B. 1779)



Section 392.605 Local exchange telecommunications companies to decrease certain rates for three years — exemption.

Effective 28 Aug 2010

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

392.605. Local exchange telecommunications companies to decrease certain rates for three years — exemption. — 1. For a period of three years, each incumbent local exchange telecommunications company shall decrease its composite intrastate switched exchange access rates annually by six percent of the difference, as determined immediately preceding the first reduction required under this subsection, between its composite interstate switched exchange access rates and its composite intrastate switched exchange access rates, except that the provisions of this subsection shall not apply to small incumbent local exchange telecommunications companies individually serving fewer than twenty-five thousand access lines as of January 1, 2010, and the provisions of subsection 6 of section 392.361 and section 392.370 to the contrary notwithstanding, rural alternative local exchange telecommunications companies as defined in this section. The first six percent reduction shall occur by March 1, 2011, and the two subsequent six percent reductions shall occur by March first of each subsequent year thereafter. Between January fifteenth and January thirtieth of each year following a rate reduction required under this section, any company whose intrastate rates have been impacted by the requirements of this section shall submit a report to the chairperson of the house standing committee selected by the speaker of the house of representatives and the chairperson of the senate standing committee selected by the president pro tem of the senate which report shall describe the company's activities with regard to quality of consumer service, build-out of telecommunications infrastructure, and any other nonproprietary matters requested by the chairpersons of the committees as well as the financial impact of the provisions of this section on the company.

2. For purposes of this section, the term "rural alternative local exchange telecommunications company" shall be defined to include only those alternative local exchange telecommunications companies that, as of December 31, 2009:

(1) Possess a certificate of service authority to provide basic local telecommunications services issued by the commission;

(2) Have tariffs on file with and approved by the commission for the provision of basic local telecommunications services and exchange access services;

(3) Provide basic local telecommunications services and exchange access service to at least sixty percent of their local subscribers over distribution facilities connecting end-user customers to the central office which are owned by the alternative local exchange telecommunications company. For purposes of this subsection, the ownership of distribution facilities connecting end-user customers to the central office shall not include facilities that are leased, such as unbundled network elements, or resold from any other person or entity; and

(4) Have more than ninety percent of their total Missouri basic local telecommunications service customers located in counties of the third classification.

3. The exemption under this section for rural alternative local exchange telecommunications companies shall only apply to those exchanges where the rural alternative local exchange telecommunications companies serve existing lines as of December 31, 2009.

(L. 2010 H.B. 1750)



Section 392.611 Inapplicability of laws and rules, when — universal service fund surcharge — broadband not subject to regulation, when — no exemption from rules, when — alternative certification.

Effective 28 Aug 2014

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

392.611. Inapplicability of laws and rules, when — universal service fund surcharge — broadband not subject to regulation, when — no exemption from rules, when — alternative certification. — 1. A telecommunications company certified under this chapter or holding a state charter authorizing it to engage in the telephone business shall not be subject to any statute in chapter 386 or this chapter (nor any rule promulgated or order issued under such chapters) that imposes duties, obligations, conditions, or regulations on retail telecommunications services provided to end-user customers, except to the extent it elects to remain subject to certain statutes, rules, or orders by notification to the commission. Telecommunications companies shall remain subject to general, nontelecommunications-specific statutory provisions other than those in chapter* 386 and this chapter to the extent applicable. Telecommunications companies shall:

(1) Collect from their end users the universal service fund surcharge in the same competitively neutral manner as other telecommunications companies and interconnected voice over internet protocol service providers, remit such collected surcharge to the universal service fund administrator, and receive, as appropriate, funds disbursed from the universal service fund, which may be used to support the provision of local voice service;

(2) Report to the commission such intrastate telecommunications service revenues as are necessary to calculate the commission assessment, universal service fund surcharge, and telecommunications programs under section 209.255; and

(3) Continue to comply with the provisions of section 392.415 pertaining to the provision of location information in emergency situations.

2. Broadband and other internet protocol-enabled services shall not be subject to regulation under chapter 386 or this chapter, except that interconnected voice over internet protocol service shall continue to be subject to section 392.550. Nothing in this subsection extends, modifies, or restricts the provisions of subsection 3 of this section. As used in this subsection, "other internet protocol-enabled services" means any services, capabilities, functionalities, or applications using existing internet protocol, or any successor internet protocol, that enable an end user to send or receive a communication in existing internet protocol format, or any successor internet protocol format, regardless of whether the communication is voice, data, or video.

3. Notwithstanding any other provision of this section, a telecommunications company shall not be exempt from any commission rule established under authority delegated to the state commission under federal statute, rule, or order, including, but not limited to, universal service funds, number pooling, and conservation efforts. Notwithstanding any other provision of this section, nothing in this section extends, modifies, or restricts any authority delegated to the state commission under federal statute, rule, or order to require, facilitate, or enforce any interconnection obligation or other intercarrier issue including, but not limited to, intercarrier compensation, network configuration or other such matters. Notwithstanding any other provision of this section, nothing in this section extends, modifies, or restricts any authority the commission may have arising under state law relating to interconnection obligations or other intercarrier issue including, but not limited to, intercarrier compensation, network configuration, or other such matters.

4. After August 28, 2014, telecommunications companies seeking to provide telecommunications service may, in lieu of the process and requirements for certification set out in other sections, elect to obtain certification by following the same registration process set out in subsection 3 of section 392.550, substituting telecommunications service for interconnected voice over internet protocol service in the requirements specified in subdivisions (1) to (8) of subsection 3 of section 392.550.

(L. 2013 H.B. 331, A.L. 2014 S.B. 651)

*Word "chapters" appears in original rolls.






Chapter 393 Gas, Electric, Water, Heating and Sewer Companies

Chapter Cross References



Section 393.010 Corporations supplying gas, electricity or water — powers.

Effective 28 Aug 1943

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.010. Corporations supplying gas, electricity or water — powers. — Any corporation formed under or subject to chapter 351 or heretofore organized under the laws of Missouri for the purpose of supplying any town, city or village with gas, electricity or water shall have full power to manufacture and sell and to furnish such quantities of gas, electricity or water as may be required by the city, town or village, district or neighborhood where located for public or private buildings or for other purposes, and such corporations shall have the power to lay conductors for conveying gas, electricity or water through the streets, alleys and squares of any city, town or village with the consent of the municipal authorities thereof under such reasonable regulations as such authorities may prescribe, and such companies are authorized to set their poles, piers, abutments, wires and other fixtures along, across or under any of the public roads, streets and waters of this state in such manner as not to incommode the public in the use of such roads, streets and waters.

(RSMo 1939 § 5369, A.L. 1943 p. 410 § 153)

Prior revisions: 1929 § 4962; 1919 § 10172; 1909 § 3367

CROSS REFERENCES:

Corporation to register and file antitrust affidavit, 351.690

Franchise to supply gas, electricity or water within city, granted by city, when, 71.530



Section 393.015 Sewer company may contract with water company to terminate water services for nonpayment of sewer bill — procedure — immunity — costs, reimbursement.

Effective 28 Aug 2015

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.015. Sewer company may contract with water company to terminate water services for nonpayment of sewer bill — procedure — immunity — costs, reimbursement. — 1. Notwithstanding any other provision of law to the contrary, any sewer corporation, municipality or sewer district established under the provisions of chapter 249 or 250, or sections 204.250 to 204.470, or any sewer district created and organized pursuant to constitutional authority may contract with any water corporation, any municipality providing water, or any water districts established under chapter 247, which for purposes of this section shall collectively be designated as a water provider, to terminate water services to any customer premises for nonpayment of a sewer bill. No such termination of water service may occur until thirty days after the sewer corporation, municipality or statutory sewer district or sewer district created and organized pursuant to constitutional authority sends a written notice to the customer, except that if the water provider is performing a combined water and sewer billing service for the sewer corporation, municipality or sewer district, no additional notice or any additional waiting period shall be required other than the notice and waiting period already used by the water provider to disconnect water service for nonpayment of the water bill. Acting pursuant to a contract, the water provider shall discontinue water service until such time as the sewer charges and all related costs of termination and reestablishment of sewer and water services are paid by the customer.

2. A water provider acting pursuant to a contract with a sewer corporation, municipality or sewer district as provided in subsection 1 of this section shall not be liable for damages related to termination of water services unless such damage is caused by the negligence of such water provider, in which case the water provider shall be indemnified by the sewer corporation, municipality or sewer district. Unless otherwise specified in the contract, all costs related to the termination and reestablishment of services by the water provider shall be reimbursed by the sewer corporation, municipality, sewer district or sewer district created and organized pursuant to constitutional authority.

(L. 1993 H.B. 453, A.L. 2005 H.B. 58, A.L. 2011 S.B. 48, A.L. 2015 S.B. 497)



Section 393.016 Termination of water service for nonpayment of sewer bill, when — immunity from civil liability — procedure to establish agreement, contents of agreement — exceptions.

Effective 28 Aug 2005

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.016. Termination of water service for nonpayment of sewer bill, when — immunity from civil liability — procedure to establish agreement, contents of agreement — exceptions. — 1. Notwithstanding any other provision of law, any municipality providing water, or any water district established under chapter 247, which in this section shall sometimes be designated as a water provider, shall upon request of any municipality providing sewer service or public sewer district established under chapter 249 or 250, or sections 204.250 to 204.470, or any sewer district created and organized under constitutional authority, which in this section shall sometimes be designated as a sewer provider, contract with such sewer provider to terminate water services to any water user of such water provider for nonpayment of a delinquent sewer bill owed to such sewer provider.

2. Any water provider, or independent contractor acting for a water provider, acting under a contract with a sewer provider under this section shall be exempt from all civil liability whatsoever arising from or related to termination of water services pursuant to any such contract.

3. In the event that any water provider and any sewer provider are unable to reach an agreement as provided in this section within six months of the receipt of such request by the water provider, then the sewer provider making the written request may file with the circuit court in which such water provider was incorporated, or if such water provider was not incorporated by a circuit court, then with a circuit court having jurisdiction of the water provider, a petition requesting that three commissioners be selected to draft such an agreement.

4. Any agreement drafted by the commissioners or entered into under this section shall contain the following provisions:

(1) The rules and regulations or ordinances of the sewer provider shall provide that the number of days of delinquency required before water service is discontinued for failure to pay for sewage service shall be equal to the number of days of delinquency required before water service is discontinued for failure to pay for water service under the rules and regulations of the water provider;

(2) The water provider shall not be required to discontinue water service to the sewer user for failure to pay the charges or rental due therefor unless the sewer provider shall first give a written notice to the water provider to do so. Such notice shall include the due date, amount of the delinquent bill, and all penalties and interest thereon. When payment of such amount is received by the sewer provider, upon written notice thereof to the water provider, the water provider shall restore water service to the water and sewer user, provided the water bill of such user owed to the water provider is not delinquent;

(3) The sewer provider shall at all times keep in force a general comprehensive public liability and property damage policy issued by a company authorized to do business in Missouri with policy limits equal to or in excess of those set forth in section 537.610 shall include the water provider and any independent contractor who performs such agreement under contract with the water provider thereon as an additional insured, and shall furnish the water provider and such independent contractor a certificate of insurance evidencing such insurance is in effect. If at any time it fails to do so and furnish such certificate of insurance to the water provider and such independent contractor, the water provider and such independent contractor may cease to make water service terminations until such requirement is satisfied;

(4) The agreement shall provide that any loss of revenue incurred by the water provider as a result of discontinuing water service because of the failure of any sewage user to pay the charges or rental therefor shall be paid to the water provider by the sewer provider. Such amounts include, but are not limited to, loss of revenue by the water provider caused by disconnection of water service for a sewer bill delinquency when the water bill is not delinquent;

(5) When a water provider is collecting delinquent amounts for both the water and sewer service, all delinquent payments due to both the water and sewer provider shall be received by the water provider before water service is restored. If for any reason water service is never restored, any amount collected for delinquent accounts due both water and sewer provider shall be divided between the water provider and the sewer provider so that each receives the same percentage of the amount owed to it;

(6) The agreement shall provide that in the event the water provider or any independent contractor who performs such agreement under contract with the water provider incurs attorney fees or other costs not covered by insurance as a result of any claim, litigation, or threatened litigation against the water provider or independent contractor which exceeds the limits of insurance coverage provided to the water provider or independent contractor by the sewer provider as stated in this section, the sewer provider shall reimburse such amounts to the water provider or independent contractor;

(7) The agreement shall contain a provision providing that the expense and cost of the water provider shall be recalculated annually and that the amount due it during the subsequent year shall be increased or decreased according to any change occurring in the costs and expenses; alternatively, upon agreement of the parties to the agreement, the agreement may provide for annual increases or decreases based upon the percentage of increase or decrease in the National Consumer Price Index for All Urban Consumers, unadjusted for seasonal variation, as published by the United States Department of Labor for the most recent date prior to the annual anniversary date of the execution of the agreement;

(8) All expense and cost incurred by the water provider in performing or carrying out the agreement shall be reimbursed to the water provider by the sewer provider. The reimbursement shall be made monthly, bimonthly, or quarterly. In determining such expense incurred by the water provider, the commissioners shall consider the following items of expense, whether such items will be incurred by the water provider, at the time the agreement is executed or in the future, and if so, the amount of such expense attributable to such agreement at the time such agreement is executed and in the future:

(a) All personnel expense including, but not limited to, wages and salaries, employment taxes, retirement benefits, employment benefits, health insurance, and workers' compensation insurance;

(b) All expense incurred by payments to independent contractors who perform or carry out the agreement under contract with the water provider;

(c) Equipment expenses;

(d) Computer and computer program expense;

(e) Office space expense;

(f) Insurance expense attributable to the agreement between the water provider and the sewer provider, including the additional insurance expense of any independent contractor who performs or carries out the agreement under contract with such water provider;

(g) All other expense attributable to the agreement between the water and sewer provider;

(9) The agreement shall terminate in twenty years unless a different term is agreed upon by the parties. Upon termination, the parties may agree to an extension thereof, not to exceed an additional twenty years;

(10) If ownership of either the sewer system of the sewer provider or the water system of the water provider is transferred to another entity or person, the agreement shall terminate at the time of the transfer, unless the new owner and remaining owner agree otherwise.

5. Upon the filing of such petition, the sewer provider shall appoint one commissioner. The water provider shall appoint a commissioner within thirty days of the service of the petition upon it. If the water provider fails to appoint a commissioner within such time period, the court shall appoint a commissioner on behalf of the water provider within forty-five days of service of the petition on the water provider. The two named commissioners shall agree to appoint a third commissioner within thirty days after the appointment of the second commissioner, but in the event that they fail to do so, the court shall appoint a third commissioner within sixty days after the appointment of the second commissioner.

6. The commissioners shall draft an agreement between the water provider and sewer provider meeting the requirements established in this section. Before drafting such agreement, the water provider and sewer provider shall be given an opportunity to present evidence and information pertaining to such agreement at a hearing to be held by the commissioners, of which each party shall receive fifteen days' written notice. The hearing may be continued from time to time by the commissioners. The commissioners shall consider all evidence and information submitted to them and prepare such agreement as provided under this section. The agreement shall be submitted to the court within ninety days of the selection or appointment of the last commissioner as provided under this section.

7. If the court finds that the agreement is fair, reasonable, and meets the requirements of this section, then the court shall enter its judgment approving the agreement and order it to become effective sixty days after the date of such judgment. If the court finds such agreement is not fair and reasonable or does not meet the requirements of this section, the court shall return it to the commissioners with its reasons for rejecting the agreement. The commissioners shall make the required changes and resubmit the agreement to the court. Upon approval of the agreement by the court, judgment shall be entered approving the agreement and ordering it to become effective sixty days after the date of such judgment. Thereafter, the parties shall abide by such agreement. If either party fails to do so, the other party may file an action to compel compliance. Venue shall be in the court issuing such judgment.

8. The judgment and order of the court shall be subject to appeal as provided by law. All costs, including commissioners' compensation, shall be taxed to and paid by the sewer provider requesting an agreement. The court shall determine and order payment of fees of expert witnesses of the water provider by the sewer provider to the water provider.

9. The provisions of this section shall not apply to any city not within a county or any county with a charter form of government and with more than one million inhabitants.

(L. 2005 H.B. 58)



Section 393.020 Authorizing laying of underground water mains — power of eminent domain.

Effective 28 Aug 1943

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.020. Authorizing laying of underground water mains — power of eminent domain. — It shall be lawful for any corporation organized for that purpose under chapter 351, or heretofore organized for that purpose under any laws of this state, or any foreign corporation for profit organized under or subject to chapter 351, to lay and construct an underground water main, or underground water mains, along the right-of-way of any public highways in this state, or across any stream in this state, for the purpose of furnishing, at wholesale only, a supply of water to any incorporated city, town or village, or cities, towns and villages, in this state; provided, that when it shall become necessary in laying and constructing such mains to make any excavations in any public highway, the company constructing such mains shall restore such highway to as good condition as same was in prior to the making of such excavations, and when necessary in laying and constructing such underground water main or mains every such corporation shall have the power of eminent domain and may condemn right-of-way for such underground water main or mains in the manner prescribed by law for the condemnation of rights-of-way of railroads; provided, that where such underground water mains are laid along any right-of-way of any railroad company or through or under the roadbed of any railroad, the laying of the same shall be according to standard and approved rules of construction, and in such manner as not to weaken or impair the same or the use thereof, but such construction shall be according to such standards as will insure the safety of such railroads and the operation of trains over the same.

(RSMo 1939 § 5371, A.L. 1943 p. 410 § 155)

Prior revisions: 1929 § 4964; 1919 § 10174



Section 393.025 Sewer corporation may exercise eminent domain, how — sewer lines along or across public roads, how built and maintained — consent of municipality required, when.

Effective 28 Aug 1984

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.025. Sewer corporation may exercise eminent domain, how — sewer lines along or across public roads, how built and maintained — consent of municipality required, when. — 1. A sewer corporation shall have the power to acquire through eminent domain proceedings the lands, property and rights of any character whatsoever necessary to construct, extend, improve, alter, maintain or operate its sewer system, in the manner prescribed by law for gas corporations and electrical corporations.

2. A sewer corporation may construct and maintain its pipes along, across or under any of the public roads, streets and waters of this state, in such manner as not to incommode the public in the use of such roads, streets and waters; provided, any sewer corporation desiring to place its system in any city, town or village shall also obtain the consent from such city, town or village through the municipal authorities thereof.

(L. 1967 p. 578, A.L. 1984 H.B. 1477)



Section 393.030 Right to take water from nonnavigable stream and erect dam — purposes for which company may condemn land.

Effective 02 Jan 1979, see footnote

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.030. Right to take water from nonnavigable stream and erect dam — purposes for which company may condemn land. — 1. Any corporation, company or individual proposing to supply with water any city, town or village, shall have the right to take water from any stream that is not navigable and to erect a dam thereon. Any such water corporation shall also have the right to acquire by condemnation sufficient lands to lay pipes for the conveyance of water in, over or through any lands situated beyond the source of water supply, regardless of the nature or kind of such source of supply. Any such water corporation shall also have the right to acquire by condemnation sufficient lands upon which to drill wells to provide an adequate water supply from underground sources. Any such water corporation shall also have the right to acquire by condemnation sufficient lands upon which to build, construct, install and operate facilities for the processing, pumping, storage, distribution and management of water. Any such water corporation may exercise any, some or all of the above granted powers upon complying with the proceedings herein provided for.

2. In case any such corporation, company or individual cannot agree with the owners of such water or lands sought to be obtained, or right-of-way, upon compensation to be paid, or in case the owner is incapable of contracting, be unknown, or be a nonresident of this state, such corporation, company or individual may apply to the circuit court of the county where said land or any part thereof lies, by petition, stating what is desired.

(RSMo 1939 § 5372, A.L. 1943 p. 410 § 156, A.L. 1955 p. 579, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 4965; 1919 § 10175; 1909 § 3369

Effective 1-02-79

(1954) Water company has no power to condemn land for purpose of taking water from underneath surface under this section. State ex rel. Missouri Water Co. v. Bostian (A.), 272 S.W.2d 857.

(1955) Water company has power to condemn lands upon which to build works for pumping, storage, distribution and management of water and could obtain water from beneath surface thereof. Reversing decision of court of appeals at 272 S.W.2d 857. State ex rel. Missouri Water Co. v. Bostian, 365 Mo. 228, 290 S.W.2d 663.



Section 393.040 Filing of petition, issuance of summons, and notice of hearing — notice by publication, when.

Effective 28 Aug 1943

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.040. Filing of petition, issuance of summons, and notice of hearing — notice by publication, when. — 1. Upon the presenting of the petition mentioned in section 393.030 to the circuit judge, he shall order the petition filed and a summons to issue, giving such owners at least ten days' notice of the time when said petition will be heard, which summons shall be served by the sheriff of the county, in the same manner as writs of summons are or may be by law required to be served.

2. If the name or residence of the owners be unknown, or if the owners, or any of them, do not reside in the state, notice of the time of hearing of the petition, reciting the substance of the petition and the day fixed for the hearing thereof, shall be given by publication for three weeks consecutively, prior to the time of hearing the petition, in a newspaper published in the county in which the proceedings are pending, if one is published in the county, or if no newspaper is published in such county, or if the publisher shall refuse to publish the same on tender of his usual charges for advertising, then posting up said notice for three consecutive weeks at the door of the courthouse of the county wherein the lands, or any portion of them, lie.

(RSMo 1939 § 5373, A.L. 1943 p. 410 § 157)

Prior revisions: 1929 § 4966; 1919 § 10176; 1909 § 3370



Section 393.050 Court shall appoint three commissioners to assess damages — payment of damages.

Effective 28 Aug 1990

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.050. Court shall appoint three commissioners to assess damages — payment of damages. — 1. The court, or the judge thereof in vacation, on being satisfied that due notice of the pendency of the petition has been given, shall appoint three disinterested commissioners, who shall be residents of the county in which the real estate or stream of water or a part thereof is situated, to assess the damages which the owners may severally sustain by reason of such appropriation, who, after having viewed the property, shall return, under oath, such assessment of damages to the clerk of the court where such petition was filed, setting forth the amount of damages; and should more than one owner be included in the petition, then the damages allowed each shall be stated separately, together with a specific description of the property for which such damages are assessed, and the clerk shall file such report and record the same in the order book of the court; and thereupon such corporation, company or individual shall pay to the clerk the amount thus assessed, for the party in whose favor such damages have been assessed, and on making such payment, it shall be lawful for such corporation, company or individual to hold the interest in the property so appropriated for the uses prescribed in this section; and upon failure to pay the assessment, the court may, upon motion and notice by the party entitled to such damages, enforce the payment of the same by execution, unless the corporation, company or individual shall, within ten days from the time of receiving the notice of such assessment, elect to abandon the proposed appropriation of any parcel of land, by an instrument, in writing, to that effect, to be filed with the clerk, which shall be entered on the minutes of the court; and as to so much as is thus abandoned, the assessment of damages shall be void.

2. Under the provisions of this section, the commissioners or jury shall be authorized to inquire and make report as to the value of the use of any such stream, or the diversion of the waters thereof, in whole or in part, or what damage will be done by the erection and maintenance of a dam, or buildings, or the use of such stream in any manner for the purposes prescribed in this section, specifically stating to whom and upon what account damages are awarded and any person interested may appear to be made a party, and have a right to file his exceptions to such report within the time prescribed by law.

(RSMo 1939 § 5374, A.L. 1943 p. 410 § 158, A.L. 1990 H.B. 1070)

Prior revisions: 1929 § 4967; 1919 § 10177; 1909 § 3371



Section 393.060 Number of owners may be joined in one petition.

Effective 28 Aug 1943

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.060. Number of owners may be joined in one petition. — Any number of owners owning lands in the same county or judicial circuit may be joined in one petition, and the damages to each shall be separately assessed by the same commissioners or jury.

(RSMo 1939 § 5375, A.L. 1943 p. 410 § 159)

Prior revisions: 1929 § 4968; 1919 § 10178; 1909 § 3372



Section 393.070 Clerk of court shall give notice of petitions.

Effective 28 Aug 1943

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.070. Clerk of court shall give notice of petitions. — Upon the filing of such report of the commissioners, the clerk of the court where the same is filed shall duly notify the party whose property is affected of the filing thereof, and as well the corporation, company or individual; and the report of said commissioners may be reviewed by the court in which the proceedings are had, on written exceptions, filed by either party in the clerk's office within ten days after service of the notice aforesaid, and the court shall make such order therein as right and justice may require, and may order a new appraisement upon good cause shown. Such new appraisement shall, at the request of either party, be made by a jury under the supervision of the court, as in ordinary cases of inquiry of damages; but notwithstanding such exceptions, such corporation, company or individual may proceed to appropriate the property so condemned and use it for any or all of the purposes aforesaid, and any subsequent proceedings shall only affect the amount of compensation to be allowed. In all cases arising under the provisions of sections 393.030 to 393.060, the report of the commissioners, when signed by a majority of them, shall be taken and considered as the report of all.

(RSMo 1939 § 5376, A.L. 1943 p. 410 § 160)

Prior revisions: 1929 § 4969; 1919 § 10179; 1909 § 3373



Section 393.080 Cost of proceeding — how paid.

Effective 28 Aug 1943

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.080. Cost of proceeding — how paid. — The cost of the proceeding to appropriate the property as aforesaid shall be paid by the corporation, company or individual seeking the appropriation, up to and including the filing and copying of the report of the commissioners, and the court, as to any cost made by any subsequent litigation, may make such order as in its discretion may be deemed just. The court shall allow the commissioners a reasonable compensation for their services, which shall be taxed as costs in the proceedings.

(RSMo 1939 § 5377, A.L. 1943 p. 410 § 161)

Prior revisions: 1929 § 4970; 1919 § 10180; 1909 § 3374



Section 393.090 Corporation not authorized to enter or appropriate certain buildings.

Effective 28 Aug 1943

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.090. Corporation not authorized to enter or appropriate certain buildings. — No corporation, company or individual shall be authorized to enter or appropriate any dwelling, barn, store, warehouse or similar building erected for any agricultural, commercial or manufacturing purposes.

(RSMo 1939 § 5378, A.L. 1943 p. 410 § 162)

Prior revisions: 1929 § 4971; 1919 § 10181; 1909 § 3375



Section 393.100 Concerning the appropriation of property held by another corporation.

Effective 28 Aug 1943

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.100. Concerning the appropriation of property held by another corporation. — In case the property sought to be appropriated is held by any corporation, the right to appropriate the same for the purposes aforesaid by any corporation, company or individual shall be limited to such use as shall not materially interfere with the uses to which by law the corporation holding the same is authorized to put said property. Where no agreement can be made between the parties, the mode of assessing the damages provided heretofore as to private persons shall be adopted, and if the property to be appropriated lies in more than one county, an application may be made in any one county in which any of the lands lie, and the damages shall be assessed as to all the lands of the defendant corporation along the whole line in one proceeding.

(RSMo 1939 § 5379, A.L. 1943 p. 410 § 163)

Prior revisions: 1929 § 4972; 1919 § 10182; 1909 § 3376



Section 393.105 Rules against restraints on alienation and against perpetuities not to apply, when.

Effective 28 Aug 1975

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.105. Rules against restraints on alienation and against perpetuities not to apply, when. — 1. Any two or more electrical corporations or gas corporations which own or intend to own, jointly or as tenants in common, any real or personal property, or any interest therein, that is used or is to be used, in whole or in part, for the generation, transmission or distribution of electricity or for the production, gathering, storage, processing, transmission or distribution of manufactured or natural gas may enter into an agreement waiving their respective rights with respect to the partition of the property or otherwise restricting the alienation thereof for a period of time ending not later than the abandonment of the use.

2. Without limiting the general application of subsection 1 of this section, the rule of law commonly known as the rule against perpetuities and the rule of law commonly known as the rule prohibiting unreasonable restraints on alienation of property shall not be applied to invalidate, render unenforceable or otherwise affect any agreement entered into pursuant to this section.

(L. 1975 S.B. 117)



Section 393.106 Definitions — electric power suppliers exclusive right to serve structures, exception — change of suppliers, procedure.

Effective 11 Jul 1991, see footnote

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.106. Definitions — electric power suppliers exclusive right to serve structures, exception — change of suppliers, procedure. — 1. As used in this section, the following terms mean:

(1) "Permanent service", electrical service provided through facilities which have been permanently installed on a structure and which are designed to provide electric service for the structure's anticipated needs for the indefinite future, as contrasted with facilities installed temporarily to provide electrical service during construction. Service provided temporarily shall be at the risk of the electrical supplier and shall not be determinative of the rights of the provider or recipient of permanent service;

(2) "Structure" or "structures", an agricultural, residential, commercial, industrial or other building or a mechanical installation, machinery or apparatus at which retail electric energy is being delivered through a metering device which is located on or adjacent to the structure and connected to the lines of an electrical supplier. Such terms shall include any contiguous or adjacent additions to or expansions of a particular structure. Nothing in this section shall be construed to confer any right on an electric supplier to serve new structures on a particular tract of land because it was serving an existing structure on that tract.

2. Once an electrical corporation or joint municipal utility commission, or its predecessor in interest, lawfully commences supplying retail electric energy to a structure through permanent service facilities, it shall have the right to continue serving such structure, and other suppliers of electrical energy shall not have the right to provide service to the structure except as might be otherwise permitted in the context of municipal annexation, pursuant to section 386.800 and section 394.080, or pursuant to a territorial agreement approved under section 394.312. The public service commission, upon application made by an affected party, may order a change of suppliers on the basis that it is in the public interest for a reason other than a rate differential. The commission's jurisdiction under this section is limited to public interest determinations and excludes questions as to the lawfulness of the provision of service, such questions being reserved to courts of competent jurisdiction. Except as provided in this section, nothing contained herein shall affect the rights, privileges or duties of existing corporations pursuant to this chapter. Nothing in this section shall be construed to make lawful any provision of service which was unlawful prior to July 11, 1991. Nothing in this section shall be construed to make unlawful the continued lawful provision of service to any structure which may have had a different supplier in the past, if such a change in supplier was lawful at the time it occurred. However, those customers who had cancelled service with their previous supplier or had requested cancellation by May 1, 1991, shall be eligible to change suppliers as per previous procedures. No customer shall be allowed to change electric suppliers by disconnecting service between May 1, 1991, and July 11, 1991.

(L. 1982 H.B. 1646 § 1, A.L. 1986 H.B. 1486, A.L. 1991 S.B. 221)

Effective 7-11-91



Section 393.108 Hot weather rule, discontinuance of service prohibited, when.

Effective 28 Aug 2008

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.108. Hot weather rule, discontinuance of service prohibited, when. — For purposes of this section, the hot weather rule shall mean the period of time from June first to September thirtieth, in which the discontinuance of gas and electric service to all residential users, including all residential tenants of apartment buildings, for nonpayment of bills where gas or electricity is used as the source of cooling or to operate the only cooling equipment at the residence, is prohibited in the following situations:

(1) On any day when the National Weather Service local forecast between 6:00 a.m. and 9:00 p.m. for the following twenty-four hours predicts that the temperature shall rise above ninety-five degrees Fahrenheit or that the heat index shall rise above one hundred five degrees Fahrenheit;

(2) On any day when utility personnel are not available to reconnect utility service during the immediately succeeding day or days and the National Weather Service local forecast between 6:00 a.m. and 9:00 p.m. predicts that the temperature during the period of unavailability shall rise above ninety-five degrees Fahrenheit or that the heat index shall rise above one hundred five degrees Fahrenheit; and

(3) In any other applicable situations provided for in rules established and amended by the public service commission.

(L. 2008 S.B. 720)

Transferred 2012, formerly § 660.123



Section 393.110 Application of sections 393.110 to 393.285 — public service commission not to have jurisdiction over certain electrical corporations.

Effective 28 Aug 2003

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.110. Application of sections 393.110 to 393.285 — public service commission not to have jurisdiction over certain electrical corporations. — 1. Sections 393.110 to 393.285 shall apply to the manufacture and furnishing of gas for light, heat or power and the furnishing of natural gas for light, heat or power, and the generation, furnishing and transmission of electricity for light, heat or power, the supplying and distributing of water for any purpose whatsoever, and the furnishing of a sewer system for the collection, carriage, treatment or disposal of sewage for municipal, domestic or other beneficial or necessary purpose.

2. Notwithstanding any provision in chapter 386 or this chapter to the contrary, the public service commission shall not have jurisdiction over the rates, financing, accounting, or management of any electrical corporation which is required by its bylaws to operate on the not-for-profit cooperative business plan, with its consumers who receive service as the stockholders of such corporation, and which holds a certificate of public convenience and necessity to serve a majority of its consumer-owners in counties of the third classification as of August 28, 2003. Nothing in this section shall be construed as amending or superseding the commission's authority granted in and pursuant to subsection 1 of section 386.310, in section 386.800, section 393.106, and section 394.312.

(RSMo 1939 § 5644, A.L. 1967 p. 578, A.L. 2003 H.B. 208 merged with S.B. 255)

Prior revisions: 1929 § 5188; 1919 § 10476



Section 393.120 Definition of terms.

Effective 28 Aug 1949

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.120. Definition of terms. — The provisions of section 386.020 defining words, phrases and terms, shall apply to and determine the meaning of all such words, phrases or terms as used in sections 393.110 to 393.290.

(1949 H.B. 2105 § 393.12)



Section 393.130 Safe and adequate service — charges — certain home rule cities, interest accrual, when.

Effective 28 Aug 2002

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.130. Safe and adequate service — charges — certain home rule cities, interest accrual, when. — 1. Every gas corporation, every electrical corporation, every water corporation, and every sewer corporation shall furnish and provide such service instrumentalities and facilities as shall be safe and adequate and in all respects just and reasonable. All charges made or demanded by any such gas corporation, electrical corporation, water corporation or sewer corporation for gas, electricity, water, sewer or any service rendered or to be rendered shall be just and reasonable and not more than allowed by law or by order or decision of the commission. Every unjust or unreasonable charge made or demanded for gas, electricity, water, sewer or any such service, or in connection therewith, or in excess of that allowed by law or by order or decision of the commission is prohibited.

2. No gas corporation, electrical corporation, water corporation or sewer corporation shall directly or indirectly by any special rate, rebate, drawback or other device or method, charge, demand, collect or receive from any person or corporation a greater or less compensation for gas, electricity, water, sewer or for any service rendered or to be rendered or in connection therewith, except as authorized in this chapter, than it charges, demands, collects or receives from any other person or corporation for doing a like and contemporaneous service with respect thereto under the same or substantially similar circumstances or conditions.

3. No gas corporation, electrical corporation, water corporation or sewer corporation shall make or grant any undue or unreasonable preference or advantage to any person, corporation or locality, or to any particular description of service in any respect whatsoever, or subject any particular person, corporation or locality or any particular description of service to any undue or unreasonable prejudice or disadvantage in any respect whatsoever.

4. Nothing in this section shall be taken to prohibit a gas corporation, electrical corporation, water corporation or sewer corporation from establishing a sliding scale for a fixed period for the automatic adjustment of charges for gas, electricity, water, sewer or any service rendered or to be rendered and the dividends to be paid stockholders of such gas corporation, electrical corporation, water corporation or sewer corporation; provided, that the sliding scale shall first have been filed with and approved by the commission; but nothing in this subsection shall operate to prevent the commission after the expiration of such fixed period from fixing proper, just and reasonable rates and charges to be made for service as authorized in sections 393.110 to 393.285.

5. No water corporation shall be permitted to charge any municipality or fire protection district a rate for the placing and providing of fire hydrants for distribution of water for use in protecting life and property from the hazards of fire within such municipality or fire protection district. Nothing herein shall prevent such water corporation from including the cost of placement and maintenance of such fire hydrants in its cost basis in determining a fair and reasonable rate to be charged for water. Any such fee or rental charge being made for such fire hydrants whether by contract or otherwise at the time this act shall take effect may remain in effect for a period of one hundred twenty days after this section shall take effect.

6. In any home rule city with more than four hundred thousand inhabitants and located in more than one county, any deposits held by the city for any water or sewerage services provided to a customer at any premises shall accrue interest if the customer is current in payments for water and sewerage services and if the city has held the deposit for two or more years. Interest for each year, or part thereof, shall accrue at the rate set for six month United States treasury bills effective December thirty-first of the preceding year. For any deposit held by the city on or before the December thirty-first prior to August 28, 2002, if that deposit is still held by the city on the December thirty-first one year next following August 28, 2002, interest accruing pursuant to this section from the effective date shall be credited to the customer's individual account, or paid to the customer, at the city's discretion.

(RSMo 1939 § 5645, A. 1949 H.B. 2165, A.L. 1967 p. 578, A.L. 1969 H.B. 24, A.L. 2002 H.B. 1635)

Prior revisions: 1929 § 5189; 1919 § 10477



Section 393.135 Charges based on nonoperational property of electrical corporation prohibited.

Effective 02 Nov 1976, see footnote

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.135. Charges based on nonoperational property of electrical corporation prohibited. — Any charge made or demanded by an electrical corporation for service, or in connection therewith, which is based on the costs of construction in progress upon any existing or new facility of the electrical corporation, or any other cost associated with owning, operating, maintaining, or financing any property before it is fully operational and used for service, is unjust and unreasonable, and is prohibited.

(Adopted by Initiative, Proposition No. 1, November 2, 1976)



Section 393.136 Retroactive operation prohibited.

Effective 02 Nov 1976, see footnote

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.136. Retroactive operation prohibited. — Notwithstanding the foregoing, any such charge which is being made or demanded on November 2, 1976, shall not be deemed unjust or unreasonable by reason of section 393.135, and shall not be prohibited thereby, for a period of ninety days after the effective date of this law.

(Adopted by Initiative, Proposition No. 1, November 2, 1976)



Section 393.140 General powers of commission in respect to gas, water, electricity and sewer services.

Effective 28 Aug 1967

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.140. General powers of commission in respect to gas, water, electricity and sewer services. — The commission shall:

(1) Have general supervision of all gas corporations, electrical corporations, water corporations and sewer corporations having authority under any special or general law or under any charter or franchise to lay down, erect or maintain wires, pipes, conduits, ducts or other fixtures in, over or under the streets, highways and public places of any municipality, for the purpose of furnishing or distributing water or gas or of furnishing or transmitting electricity for light, heat or power, or maintaining underground conduits or ducts for electrical conductors, or for the purpose of collecting, carrying, treating, or disposing of sewage, and all gas plants, electric plants, water systems and sewer systems owned, leased or operated by any gas corporation, electrical corporation, water corporation, or sewer corporation.

(2) Investigate and ascertain, from time to time, the quality of gas or water supplied and sewer service furnished by persons and corporations, examine or investigate the methods employed by such persons and corporations in manufacturing, distributing and supplying gas or electricity for light, heat or power and in transmitting the same, and in supplying and distributing water for any purpose whatsoever, and in furnishing a sewer system, and have power to order such reasonable improvements as will best promote the public interest, preserve the public health and protect those using such gas, electricity, water, or sewer system, and those employed in the manufacture and distribution thereof, and have power to order reasonable improvements and extensions of the works, wires, poles, pipes, lines, conduits, ducts and other reasonable devices, apparatus and property of gas corporations, electrical corporations, water corporations, and sewer corporations.

(3) Have power, by order, to fix from time to time standards for the measurement of the purity or illuminating power of gas to be manufactured, distributed or sold by persons or corporations for lighting, heating or power purposes, to prescribe from time to time the efficiency of the electric supply system, of the current supplied and of the lamps furnished by the persons or corporations generating and selling electric current, and to fix from time to time standards for the measurement of the purity or pressure of water to be distributed or sold by persons or corporations for any purpose whatsoever, and to fix from time to time the standards for designing, constructing, operating and maintaining sewer systems of sewer corporations, including sewers, sewage pumping stations, sewage treatment works, primary treatment facilities, sludge digestion and disposal facilities, secondary treatment facilities, disinfection facilities, and any and all facilities related thereto; provided, however, that such standards shall be supplemental to and in no way set standards lesser than the minimum standards adopted by the state water pollution board, and by order to require gas so manufactured, distributed or sold to equal the standards so fixed by it, and to prescribe from time to time the reasonable minimum and maximum pressure at which gas shall be delivered by said persons or corporations. For the purpose of determining whether the gas manufactured, distributed or sold by such persons or corporations for lighting, heating or power purposes conforms to the standards of illuminating power, purity and pressure, and for the purpose of determining whether the efficiency of the electric supply system, of the current supplied and of the lamps furnished, and for the purpose of determining whether the water furnished or sold conforms to the standard of purity and pressure, and for the purpose of determining whether the sewer system conforms to the standards for designing, constructing, operating and maintaining sewer systems, and conforms to the orders issued by the commission, the commission shall have power, of its own motion, to examine and investigate the plants and methods employed in manufacturing, delivering and supplying gas, electricity or water, and the collecting, carrying, treating and disposing of sewage, and shall have access, through its members or persons employed and authorized by it, to make such examinations and investigations to all parts of the manufacturing plants owned, used or operated for the manufacture, transmission or distribution of gas or electricity by any such person or corporation, and to all parts of the systems owned, used or operated for the supplying and distribution of water and the collecting, carrying, treating and disposing of sewage by any such person or corporation. Any employee or agent of the commission who divulges any fact or information which may come to his knowledge during the course of any such inspection or examination, except insofar as he may be directed by the commission, or by a court or judge thereof, or authorized by law, shall be guilty of a misdemeanor.

(4) Have power, in its discretion, to prescribe uniform methods of keeping accounts, records and books, to be observed by gas corporations, electrical corporations, water corporations and sewer corporations engaged in the manufacture, sale or distribution of gas and electricity for light, heat or power, or in the distribution and sale of water for any purpose whatsoever, or in the collection, carriage, treatment and disposal of sewage for municipal, domestic or other necessary beneficial purpose. It may also, in its discretion, prescribe, by order, forms of accounts, records and memoranda to be kept by such persons and corporations. Notice of alterations by the commission in the required method or form of keeping a system of accounts shall be given to such persons or corporations by the commission at least six months before the same shall take effect. Any other and additional forms of accounts, records and memoranda kept by such corporation shall be subject to examination by the commission.

(5) Examine all persons and corporations under its supervision and keep informed as to the methods, practices, regulations and property employed by them in the transaction of their business. Whenever the commission shall be of the opinion, after a hearing had upon its own motion or upon complaint, that the rates or charges or the acts or regulations of any such persons or corporations are unjust, unreasonable, unjustly discriminatory or unduly preferential or in any wise in violation of any provision of law, the commission shall determine and prescribe the just and reasonable rates and charges thereafter to be in force for the service to be furnished, notwithstanding that a higher rate or charge has heretofore been authorized by statute, and the just and reasonable acts and regulations to be done and observed; and whenever the commission shall be of the opinion, after a hearing had upon its own motion or upon complaints, that the property, equipment or appliances of any such person or corporation are unsafe, insufficient or inadequate, the commission shall determine and prescribe the safe, efficient and adequate property, equipment and appliances thereafter to be used, maintained and operated for the security and accommodation of the public and in compliance with the provisions of law and of their franchises and charters.

(6) Require every person and corporation under its supervision and it shall be the duty of every person and corporation to file with the commission an annual report, verified by the oath of the president, treasurer, general manager or receiver, if any, thereof. The verification shall be made by said official holding office at the time of the filing of said report, and if not made upon the knowledge of the person verifying the same, shall set forth the sources of his information and the grounds of his belief as to any matters not stated to be verified upon his knowledge. The report shall show in detail the amount of its authorized capital stock and the amount thereof issued and outstanding; the amount of its authorized bonded indebtedness and the amount of its bonds and other forms of evidence of indebtedness issued and outstanding; its receipts and expenditures during the preceding year; the amount paid as dividends upon its stock and as interest upon its bonds; the names of its officers and the aggregate amount paid as salaries to them and the amount paid as wages to its employees; the location of its plant or plants and system, with a full description of its property and franchises, stating in detail how each franchise stated to be owned was acquired; and such other facts pertaining to the operation and maintenance of the plant and system, and the affairs of such person or corporation as may be required by the commission. Such reports shall be in the form, cover the period and be filed at the time prescribed by the commission. The commission may, from time to time, make changes and additions in such forms. When any such report is defective or believed to be erroneous, the commission shall notify the person or corporation making such report to amend the same within a time prescribed by the commission. Any such person or corporation which shall neglect to make any such report or which shall fail to correct any such report within the time prescribed by the commission shall be liable to a penalty of one hundred dollars and an additional penalty of one hundred dollars for each day after the prescribed time for which it shall neglect to file or correct the same, to be sued for in the name of the state of Missouri. The amount recovered in any such action shall be paid to the public school fund of the state. The commission may extend the time prescribed for cause shown.

(7) Have power, either through its members or inspectors or employees duly authorized by it, to enter in or upon and to inspect the property, buildings, plants, factories, powerhouses, ducts, conduits and offices of any such corporations or persons.

(8) Have power to examine the accounts, books, contracts, records, documents and papers of any such corporation or person, and have power, after hearing, to prescribe by order the accounts in which particular outlays and receipts shall be entered, charged or credited.

(9) Have power to compel, by subpoena duces tecum, the production of any accounts, books, contracts, records, documents, memoranda and papers. In lieu of requiring production of originals by subpoena duces tecum the commission or any commissioner may require sworn copies of any such books, records, contracts, documents and papers, or parts thereof, to be filed with it. The commission may require of all such corporations or persons specific answers to questions upon which the commission may need information, and may also require such corporations or persons to file periodic reports in the form, covering the period and filed at the time prescribed by the commission. If such corporation or person shall fail to make specific answer to any question or shall fail to make a periodic report when required by the commission as herein provided within the time and in the form prescribed by the commission for the making and filing of any such report or answer, such corporation or person shall forfeit to the state the sum of one hundred dollars for each and every day it shall continue to be in default with respect to such report or answer. Such forfeiture shall be recovered in an action brought by the commission in the name of the state of Missouri. The amount recovered in any such action shall be paid to the public school fund of the state.

(10) Have power in all parts of the state, either as a commission or through its members, to subpoena witnesses, take testimony and administer oaths to witnesses in any proceeding or examination instituted before it, or conducted by it, in reference to any matter under sections 393.110 to 393.285.

(11) Have power to require every gas corporation, electrical corporation, water corporation, and sewer corporation to file with the commission and to print and keep open to public inspection schedules showing all rates and charges made, established or enforced or to be charged or enforced, all forms of contract or agreement and all rules and regulations relating to rates, charges or service used or to be used, and all general privileges and facilities granted or allowed by such gas corporation, electrical corporation, water corporation, or sewer corporation; but this subdivision shall not apply to state, municipal or federal contracts. Unless the commission otherwise orders, no change shall be made in any rate or charge, or in any form of contract or agreement, or any rule or regulation relating to any rate, charge or service, or in any general privilege or facility, which shall have been filed and published by a gas corporation, electrical corporation, water corporation, or sewer corporation in compliance with an order or decision of the commission, except after thirty days' notice to the commission and publication for thirty days as required by order of the commission, which shall plainly state the changes proposed to be made in the schedule then in force and the time when the change will go into effect. The commission for good cause shown may allow changes without requiring the thirty days' notice under such conditions as it may prescribe. No corporation shall charge, demand, collect or receive a greater or less or different compensation for any service rendered or to be rendered than the rates and charges applicable to such services as specified in its schedule filed and in effect at the time; nor shall any corporation refund or remit in any manner or by any device any portion of the rates or charges so specified, nor to extend to any person or corporation any form of contract or agreement, or any rule or regulation, or any privilege or facility, except such as are regularly and uniformly extended to all persons and corporations under like circumstances. The commission shall have power to prescribe the form of every such schedule, and from time to time prescribe by order such changes in the form thereof as may be deemed wise. The commission shall also have power to establish such rules and regulations, to carry into effect the provisions of this subdivision, as it may deem necessary, and to modify and amend such rules or regulations from time to time.

(12) In case any electrical corporation, gas corporation, water corporation or sewer corporation engaged in carrying on any other business than owning, operating or managing a gas plant, electric plant, water system or sewer system which other business is not otherwise subject to the jurisdiction of the commission, and is so conducted that its operations are to be substantially kept separate and apart from the owning, operating, managing or controlling of such gas plant, electric plant, water system or sewer system, said corporation in respect to such other business shall not be subject to any of the provisions of this chapter and shall not be required to procure the consent or authorization of the commission to any act in such other business or to make any report in respect thereof. But this subdivision shall not restrict or limit the powers of the commission in respect to the owning, operating, managing or controlling by such corporation of such gas plant, electric plant, water system or sewer system, and said powers shall include also the right to inquire as to, and prescribe the apportionment of, capitalization, earnings, debts and expenses fairly and justly to be awarded to or borne by the ownership, operation, management or control of such gas plant, electric plant, water system or sewer system as distinguished from such other business. In any such case if the owning, operating, managing or controlling of such gas plant, electric plant, water system or sewer system by any such corporation is wholly subsidiary and incidental to the other business carried on by it and is inconsiderable in amount and not general in its character, the commission may by general rules exempt such corporation from making full reports and from the keeping of accounts as to such subsidiary and incidental business.

(RSMo 1939 § 5646, A. 1949 H.B. 2165, A.L. 1967 p. 578)

Prior revisions: 1929 § 5190; 1919 § 10478

(1957) Action against electric power company for refund of moneys paid under written contract involving question of whether plaintiff had fully performed its part of contract held within jurisdiction of circuit court. Katz Drug Co. v. K.C. Power & Light Co. (A.), 303 S.W.2d 672.

(1976) Rate increases are properly sought by utilities under the “file and suspend” method and this is true whether or not current rates had been set by the “file” method or fixed by order of the commission after a hearing. State ex rel. Jackson County v. Public Service Commission (Mo.), 532 S.W.2d 20.

(2000) Tariff limiting nonresidential customer refunds to sixty prior billing periods did not violate statute governing refunds of excess charges, as statute authorized Public Service Commission to establish rules and regulations to carry out this provision. A.C. Jacobs & Co., Inc., v. Union Electric Co., 17 S.W.3d 579 (Mo.App.W.D.).



Section 393.145 Certain utility may be placed under control of receiver — commission determination, procedure — appointment of receiver, bond.

Effective 29 Jun 2005, see footnote

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.145. Certain utility may be placed under control of receiver — commission determination, procedure — appointment of receiver, bond. — 1. If, after hearing, the commission determines that any sewer or water corporation that regularly provides service to eight thousand or fewer customer connections is unable or unwilling to provide safe and adequate service, has been actually or effectively abandoned by its owners, or has defaulted on a bond, note or loan issued or guaranteed by any department, office, commission, board, authority or other unit of state government, the commission may petition the circuit court for an order attaching the assets of the utility and placing the utility under the control and responsibility of a receiver. The venue of such cases shall, at the option of the commission, be in the circuit court of Cole County or in the circuit court of the county in which the utility company has its principal place of business.

2. If the commission orders its general counsel to petition the circuit court for the appointment of a receiver under subsection 1 of this section, it may in the same order appoint an interim receiver for the sewer or water corporation. The interim receiver shall have the authority generally granted to a receiver under subsection 6 of this section, except that the commission cannot authorize the interim receiver to transfer by sale or liquidate the assets of the utility. The interim receiver shall be compensated in an amount to be determined by the commission. The interim receiver shall serve until a judgment on a petition for writ of review of the commission's order, if any, is final and unappealable, and until the circuit court thereafter determines under subsection 5 of this section whether to grant the commission's petition for appointment of receiver.

3. When the commission files its petition for appointment of receiver in the circuit court, it shall attach to its petition an official copy of its determination under subsection 1 of this section. The commission shall not file such action until its determination under subsection 1 of this section is final and unappealable.

4. The summons and petition for an order attaching the assets of the utility and appointing a receiver shall be served as in other civil cases at least five days before the return date of the summons. In addition to attempted personal service, upon request of the commission, the judge before whom the proceeding is commenced shall make an order directing that the officer or other person empowered to execute the summons shall also serve the same by securely affixing a copy of the summons and petition in a conspicuous place on the utility system in question at least ten days before the return date of the summons, and by also mailing a copy of the summons and petition to the defendant at its last known address by ordinary mail and by certified mail, return receipt requested, deliver to addressee only, at least ten days before the return date. If the officer or other person empowered to execute the summons makes return that personal service cannot be obtained on the defendant, and if proof be made by affidavit of the posting and of the mailing of a copy of the summons and petition, the judge shall, at the request of the commission, proceed to hear the case as if there had been personal service, and judgment shall be rendered and proceedings had as in other cases. If the commission does not request service of the original summons by posting and mailing, and if the officer or other person empowered to execute the summons makes return that personal service cannot be obtained on the defendant, the commission may request the issuance of an alias summons and service of the same by posting and mailing in the time and manner provided in this subsection. Upon proof by affidavit of the posting and of the mailing of a copy of the alias summons and the petition, the judge shall proceed to hear the case as if there had been personal service, and judgment shall be rendered and proceedings had as in other cases.

5. The court, after hearing, may grant the commission's petition for appointment of a receiver. Where the defendant is in default, the court shall mail to the defendant at its last known address by certified mail with a request for return receipt and with directions to deliver to the addressee only, a notice informing the defendant of the judgment and the date it was entered. A receiver appointed pursuant to this section shall be a responsible person, partnership, or corporation knowledgeable in the operation of utilities.

6. The receiver shall give bond, and have the same powers and be subject to all the provisions, as far as they may be applicable, enjoined upon a receiver appointed by virtue of the law providing for suits by attachment. The receiver shall operate the utility so as to preserve the assets of the utility and to serve the best interests of its customers. The receiver shall be compensated from the assets of the utility in an amount to be determined by the court with the assistance of the commission staff. Any receiver or interim receiver appointed under this section shall be immune from personal liability for any civil damages arising from acts performed in his or her official capacity for actions for which the receiver or interim receiver would not otherwise be liable except for his or her affiliation with the utility. This immunity shall not, however, apply to intentional conduct, wanton or willful conduct, or gross negligence. Nothing in this subsection shall be construed to create or abolish an immunity in favor of the utility itself.

7. Control of and responsibility for the utility shall remain in the receiver until the utility can, in the best interests of its customers, be returned to the owners. However, if the commission or another interested party petitions and the court determines, after hearing, that control of and responsibility for the utility should not, in the best interests of its customers, be returned to the owners, the court shall direct the receiver to transfer by sale or liquidate the assets of the utility in the manner provided by law.

8. The appointment of a receiver or an interim receiver shall be in addition to any other remedies provided by law.

9. Notwithstanding the requirement of section 386.600 to the contrary, penalties for violations of the public service commission law or related commission regulations that are collected from a sewer or water corporation that has been placed in receivership under the provisions of this section or for which the commission has appointed an interim receiver under the provisions of this section may, upon the order of the court that imposed the penalties, be used to support the operation of the subject small sewer or water corporation while it is under the control of the receiver.

(L. 1991 H.B. 299 merged with S.B. 221, A.L. 2005 S.B. 462)

Effective 6-29-05



Section 393.146 Acquisition of small water or sewer corporation by capable public utility, when — definitions — alternatives to be discussed, factors to consider — price for acquisition, how determined — plan for improvements required — rate case procedure to be used — rulemaking authority.

Effective 29 Jun 2005, see footnote

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.146. Acquisition of small water or sewer corporation by capable public utility, when — definitions — alternatives to be discussed, factors to consider — price for acquisition, how determined — plan for improvements required — rate case procedure to be used — rulemaking authority. — 1. As used in this section the following terms shall mean:

(1) "Capable public utility", a public utility that regularly provides the same type of service as a small water corporation or a small sewer corporation to more than eight thousand customer connections, that is not an affiliate of a small water corporation or a small sewer corporation, and that provides safe and adequate service; and shall not include a sewer district established pursuant to Article VI*, Section 30(a) of the Missouri Constitution, sewer districts established under the provisions of chapter 204, 249 or 250, public water supply districts established under the provisions of chapter 247, or municipalities that own and operate water or sewer systems;

(2) "Department", the department of natural resources;

(3) "Small sewer corporation", a public utility that regularly provides sewer service to eight thousand or fewer customer connections;

(4) "Small water corporation", a public utility that regularly provides water service to eight thousand or fewer customer connections.

2. The commission may order a capable public utility to acquire a small water or sewer corporation if, after providing notice and an opportunity to be heard, the commission determines:

(1) That the small water or sewer corporation is in violation of statutory or regulatory standards that affect the safety and adequacy of the service provided by the small water or sewer corporation, including but not limited to the public service commission law, the federal clean water law, the federal Safe Drinking Water Act, as amended, and the regulations adopted under these laws; or

(2) That the small water or sewer corporation has failed to comply, within a reasonable period of time, with any order of the department or the commission concerning the safety and adequacy of service, including but not limited to the availability of water, the potability of water, the palatability of water, the provision of water at adequate volume and pressure, the prevention of discharge of untreated or inadequately treated sewage to the waters of the state, and the prevention of environmental damage; or

(3) That it is not reasonable to expect that the small water or sewer corporation will furnish and maintain safe and adequate service and facilities in the future; and

(4) That the commission has considered alternatives to acquisition in accordance with subsection 3 of this section and has determined that they are impractical or not economically feasible; and

(5) That the acquiring capable public utility is financially, managerially, and technically capable of acquiring and operating the small water or sewer corporation in compliance with applicable statutory and regulatory standards.

3. Except when there is an imminent threat of serious harm to life or property, before the commission may order the acquisition of a small water or sewer corporation in accordance with subsection 2 of this section, the commission shall discuss alternatives to acquisition with the small water or sewer corporation and shall give such small water or sewer corporation thirty days to investigate alternatives to acquisition, including:

(1) The reorganization of the small water or sewer corporation under new management;

(2) The entering of a contract with another public utility or a management or service company to operate the small water or sewer corporation;

(3) The merger of the small water or sewer corporation with one or more other public utilities; and

(4) The acquisition of the small water or sewer corporation by a municipality, a municipal authority, a public water supply district, a public sewer district, or a cooperative.

4. When the commission determines that there is an imminent threat of serious harm to life or property, the commission may appoint an interim receiver prior to the opportunity for hearing, provided that the commission shall provide opportunity for hearing as soon as practicable after the issuance of such order.

5. In making a determination under subsection 2 of this section, the commission shall consider:

(1) The financial, managerial, and technical ability of the small water or sewer corporation;

(2) The financial, managerial, and technical ability of all proximate public utilities that provide the same type of service and constitute an alternative to acquisition;

(3) The expenditures that are needed to improve the facilities of the small water or sewer corporation to assure compliance with applicable statutory and regulatory standards concerning the adequacy, efficiency, safety, and reasonableness of utility service, and to sufficiently provide safe and adequate service to the customers of the small water or sewer corporation;

(4) The potential for expansion of the certificated service area of the small water or sewer corporation; and

(5) The opinion and advice, if any, of the department as to what steps may be necessary to assure compliance with applicable statutory or regulatory standards concerning the safety and adequacy of utility service.

6. Subsequent to the determination required under subsection 2 of this section, the commission shall issue an order for the acquisition of a small water or sewer corporation by a capable public utility. Such order shall include granting a certificate of public convenience and necessity to the acquiring capable public utility for the small water or sewer corporation's established service area.

7. The price for the acquisition of a small water or sewer corporation shall be determined by agreement between the small water or sewer corporation and the acquiring capable public utility, subject to a determination by the commission that the price is reasonable. If the small water or sewer corporation and the acquiring capable public utility are unable to agree on the acquisition price, or the commission disapproves the acquisition price to which the utilities agreed, the commission shall issue an order directing the acquiring capable public utility to acquire the small water or sewer corporation at an acquisition price that is equal to the ratemaking rate base as determined by the commission after notice and hearing, or providing that the acquiring capable public utility will not be allowed to earn a rate of return on the portion of the purchase price that is in excess of the ratemaking rate base determined by the commission after notice and hearing. The burden of establishing the ratemaking rate base shall be upon the small water or sewer corporation.

8. Any capable public utility that is ordered by the commission to acquire a small water or sewer corporation shall, within thirty days after acquisition, submit a plan, including a timetable, for bringing the small water or sewer corporation into compliance with applicable statutory and regulatory standards to the commission for approval. The capable public utility shall also provide a copy of the plan to the department and such other state or local agency as the commission may direct. The commission shall give the department adequate opportunity to comment on the plan and shall consider any comments submitted by the department and shall expeditiously decide whether to approve the plan.

9. Upon the acquisition of a small water or sewer corporation by a capable public utility, and approval by the commission of a plan for improvements submitted under subsection 8 of this section, the acquiring capable public utility shall not be liable for any damages if the cause of those damages is proximately related to violations of applicable statutes or regulations by the small water or sewer corporation and the acquiring capable public utility remains in compliance with the plan for improvements submitted under subsection 8 of this section. This subsection shall not apply:

(1) Beyond the end of the timetable in the plan for improvements;

(2) Whenever the acquiring capable public utility is not in compliance with the plan for improvements; or

(3) If, within sixty days after receipt of notice of the proposed plan for improvements, the department submitted written objections to the commission and those objections have not subsequently been withdrawn.

10. Upon approval by the commission of a plan for improvements submitted under subsection 8 of this section, and the acquisition of a small water or sewer corporation by a capable public utility, the acquiring capable utility shall not be subject to any enforcement actions by state or local agencies that had notice of the plan, if the basis of such enforcement action is proximately related to violations of applicable statutes or regulations by the small water or sewer corporation. This subsection shall not apply:

(1) Beyond the end of the timetable in the plan for improvements;

(2) Whenever the acquiring capable public utility is not in compliance with the plan for improvements;

(3) If, within sixty days of having received notice of the proposed plan for improvements, the department submitted written objections to the commission and those objections have not subsequently been withdrawn; or

(4) To emergency interim actions of the commission or the department, including but not limited to the ordering of boil-water advisories or other water supply warnings, of emergency treatment, or of temporary alternate supplies of water or sewer services.

11. If the commission orders the acquisition of a small water or sewer corporation, the commission shall authorize the acquiring capable public utility to utilize the commission's small company rate case procedure for establishing the rates to be applicable to the system being acquired. Such rates may be designed to recover the costs of operating the acquired system and to recover one hundred percent of the revenues necessary to provide a net after-tax return on the ratemaking rate base value of the small water or sewer corporation's facilities acquired by the capable public utility, and the ratemaking rate base value of any improvements made to the facilities by the acquiring capable public utility subsequent to the acquisition, at a rate of return equivalent to one hundred basis points above the rate of return authorized for the acquiring capable public utility in its last general rate proceeding. The acquiring capable public utility may utilize the commission's small company rate case procedure for the purposes stated in this section until such time that a determination is made on the acquiring utility's next company-wide general rate increase, but not in excess of three years from the date of the acquisition of the subject small water or sewer corporation.

12. Proceedings under this section may be initiated by complaint filed by the staff of the commission, the office of the public counsel, the mayor, or the president or chair of the board of aldermen, or a majority of the council, commission, or other legislative body of any city, town, village, or county within which the alleged unsafe or inadequate service is provided, or by not less than twenty-five consumers or purchasers, or prospective consumers or purchasers, of the utility service provided by a small water or sewer corporation. The complainant shall have the burden of proving that the acquisition of the small water or sewer corporation would be in the public interest and in compliance with the provisions of this section.

13. The notice required by subsection 2 of this section, or any other provision of this section, shall be served upon the small water or sewer corporation affected, the office of the public counsel, the department, all proximate public utilities providing the same type of service as the small water or sewer corporation, all proximate municipalities and municipal authorities providing the same type of service as the small water or sewer corporation, and the municipalities served by the small water or sewer corporation. The commission shall order the affected small water or sewer corporation to provide notice to its customers of the initiation of proceedings under this section in the same manner in which the utility is required to notify its customers of proposed general rate increases.

14. A public utility that would otherwise be a capable public utility except for the fact that it has fewer than eight thousand customer connections may petition the commission to be designated a capable public utility for the purposes of this section regardless of the number of its customer connections and regardless of whether it is proximate to the small water corporation or small water corporation to be acquired. The commission may grant such a petition upon finding that designating the petitioning public utility as a capable public utility is not detrimental to the public interest.

15. Notwithstanding the requirement of section 386.600 to the contrary, penalties for violations of the public service commission law or related commission regulations that have been imposed on a small sewer or water corporation that has been placed in receivership under the provisions of section 393.145 may, upon the order of the court that imposed the penalties, be used to reduce the purchase price paid by a capable public utility for the acquisition of the assets of the subject small sewer or water corporation. In such a case, the commission shall make a corresponding reduction to the ratemaking rate base value of the subject assets for purposes of future ratemaking activities.

16. The commission shall, no later than June 29, 2005, initiate a rulemaking, pursuant to the provisions of its internal rulemaking procedures, to promulgate rules to carry out the purposes of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2005, shall be invalid and void.

(L. 2005 S.B. 462)

Effective 6-29-05

*Words "Article IV" appear in original rolls.



Section 393.147 Loan programs, certain sewer and water corporations — authorized when, how.

Effective 09 Jul 1992, see footnote

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.147. Loan programs, certain sewer and water corporations — authorized when, how. — The commission may enter into cooperative agreements and contracts with the state environmental improvement and energy resources authority for the purpose of establishing and administering loan programs for water corporations and sewer corporations which have one thousand or fewer customers.

(L. 1992 H.B. 1803 merged with S.B. 853)

Effective 7-09-92



Section 393.150 Commission may fix rates after hearing — stay increase — burden of proof.

Effective 28 Aug 1967

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.150. Commission may fix rates after hearing — stay increase — burden of proof. — 1. Whenever there shall be filed with the commission by any gas corporation, electrical corporation, water corporation or sewer corporation any schedule stating a new rate or charge, or any new form of contract or agreement, or any new rule, regulation or practice relating to any rate, charge or service or to any general privilege or facility, the commission shall have, and it is hereby given, authority, either upon complaint or upon its own initiative without complaint, at once, and if it so orders without answer or other formal pleading by the interested gas corporation, electrical corporation, water corporation or sewer corporation, but upon reasonable notice, to enter upon a hearing concerning the propriety of such rate, charge, form of contract or agreement, rule, regulation or practice, and pending such hearing and the decision thereon, the commission upon filing with such schedule, and delivering to the gas corporation, electrical corporation, water corporation or sewer corporation affected thereby, a statement in writing of its reasons for such suspension, may suspend the operation of such schedule and defer the use of such rate, charge, form of contract or agreement, rule, regulation or practice, but not for a longer period than one hundred and twenty days beyond the time when such rate, charge, form of contract or agreement, rule, regulation or practice would otherwise go into effect; and after full hearing, whether completed before or after the rate, charge, form of contract or agreement, rule, regulation or practice goes into effect, the commission may make such order in reference to such rate, charge, form of contract or agreement, rule, regulation or practice as would be proper in a proceeding initiated after the rate, charge, form of contract or agreement, rule, regulation or practice had become effective.

2. If any such hearing cannot be concluded within the period of suspension, as above stated, the commission may, in its discretion, extend the time of suspension for a further period not exceeding six months. At any hearing involving a rate sought to be increased, the burden of proof to show that the increased rate or proposed increased rate is just and reasonable shall be upon the gas corporation, electrical corporation, water corporation or sewer corporation, and the commission shall give to the hearing and decision of such questions preference over all other questions pending before it and decide the same as speedily as possible.

(RSMo 1939 § 5647, A. 1949 H.B. 2165, A.L. 1967 p. 578)

Prior revisions: 1929 § 5191; 1919 § 10479

(1960) A tax adjustment provision providing for apportionment of city gross receipts tax to purchasers of steam service held to constitute a “rule ... or practice” relating to rates subject to approval of the commission. State ex rel. Hotel Continental v. Burton (Mo.), 334 S.W.2d 75.

(1976) Rate increases are properly sought by utilities under the “file and suspend” method and this is true whether or not current rates had been set by the “file” method or fixed by order of the commission after a hearing. File and suspend method of seeking rate increase by utility did not result in denial of due process of law or equal protection to utility consumers. State ex rel. Jackson County v. Public Serv. Comm'n (Mo.), 532 S.W.2d 20.

(1976) Public service commission has power in proper case to grant interim rate increases, which power is implied in the “file and suspend” provision of statute. State ex rel. Laclede Gas Co. v. Public Serv. Comm'n (A.), 535 S.W.2d 561.



Section 393.152 Delinquency in payment, deposit or guarantee to continue service prohibited, when — inapplicability.

Effective 28 Aug 2011

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.152. Delinquency in payment, deposit or guarantee to continue service prohibited, when — inapplicability. — 1. A public utility regulated under this chapter shall not require a deposit or guarantee as a condition of continued residential service to any existing customer who has been delinquent in paying his or her utility bill at least five times in twelve consecutive months if:

(1) Such customer has consistently made a payment for each month during the twelve consecutive months, provided that each payment is made by the delinquent date; and

(2) Each payment made in subdivision (1) of this subsection is at least seventy-five dollars or twenty-five percent of the total outstanding balance, provided that the total outstanding balance is three hundred dollars or less.

2. This section shall not apply to any customer whose total outstanding balance exceeds three hundred dollars or to any customer making payments under a pay plan previously arranged with the utility.

(L. 2011 S.B. 48)



Section 393.155 Electric corporation's rates, increase in, phase-in of, when, how — powers of commission.

Effective 28 Aug 1986

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.155. Electric corporation's rates, increase in, phase-in of, when, how — powers of commission. — 1. If, after hearing, the commission determines that any electrical corporation should be allowed a total increase in revenue that is primarily due to an unusually large increase in the corporation's rate base, the commission, in its discretion, need not allow the full amount of such increase to take effect at one time, but may instead phase in such increase over a reasonable number of years. Any such phase-in shall allow the electrical corporation to recover the revenue which would have been allowed in the absence of a phase-in and shall make a just and reasonable adjustment thereto to reflect the fact that recovery of a part of such revenue is deferred to future years. In order to implement the phase-in, the commission may, in its discretion, approve tariff schedules which will take effect from time to time after the phase-in is initially approved.

2. If, after hearing, the commission determines that an electrical corporation, which is a wholly owned subsidiary of a public utility holding company registered under the Public Utility Holding Company Act of 1935, should be allowed an unusually large increase in total revenue which is primarily due to an unusually large increase in expense resulting from the Federal Energy Regulatory Commission regulation of expenses related to a generating facility owned by another wholly owned subsidiary of the same public utility holding company; then the commission, in its discretion, need not allow the full amount of such increase in total revenue to take effect at one time, but may instead phase in such increase over a reasonable number of years. Any phase-in authorized pursuant to this subsection shall allow the electrical corporation to recover the revenue which would have been allowed in the absence of a phase-in and shall make a just and reasonable adjustment thereto to reflect the fact that recovery of a part of such revenue is deferred to future years, including reasonable financing costs incurred in connection therewith. In order to implement a phase-in authorized pursuant to this subsection, the commission may, in its discretion, approve tariff schedules which will take effect from time to time after the phase-in is initially approved.

(L. 1984 H.B. 1477, A.L. 1986 H.B. 1429)

Effective 5-01-86



Section 393.160 Inspection of gas, water and electric meters.

Effective 28 Aug 1984

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.160. Inspection of gas, water and electric meters. — 1. The commission may appoint inspectors of gas and water meters, whose duty it shall be, when required by the commission upon the commission's own initiative or upon request of a corporation or person furnishing, setting, or putting in use any gas or water meter, to inspect, examine, prove and ascertain the accuracy of any gas and water meters used or intended to be used for measuring or ascertaining the quantity of gas for light, heat or power, or the quantity of water, furnished by any person or corporation to or for the use of any person or persons.

2. No corporation or person shall furnish, set or put in use any gas or water meter which shall not have been inspected in accordance with rules promulgated by the commission.

3. The commission may appoint inspectors of electric meters, whose duty it shall be, when required by the commission upon the commission's own initiative or upon request of a corporation or person furnishing, setting, or putting in use any electric meter, to inspect, examine and ascertain the accuracy of any and all electric meters used or intended to be used for measuring and ascertaining the quantity of electric current used for light, heat or power by any person or corporation to or for the use of any person or corporation, and to inspect, examine and ascertain the accuracy of all apparatus for testing and proving the accuracy of electric meters. No corporation or person shall furnish, set or put in use any electric meter the type of which shall not have been approved by the commission.

4. Every gas corporation, electrical corporation or water corporation shall provide, repair and maintain such suitable premises and apparatus and facilities as may be required and approved by the commission for testing and proving the accuracy of gas, water and electric meters furnished for use by it, and by which apparatus every meter may be tested.

5. If any consumer to whom a meter has been furnished shall request the commission in writing to inspect such meter, the commission shall have the same inspected and tested; if the same upon being so tested shall be found to be more than four percent if an electric meter, more than two percent if a gas meter, or more than five percent if a water meter, defective or incorrect to the prejudice of the consumer, the expense of such inspection and test shall be borne by the corporation; if the same on being so tested shall be found to be correct within the limits of error prescribed by the provisions of this subsection, the expense of such inspection and test shall be borne by the consumer.

6. The commission may prescribe such rules and regulations to carry into effect the provisions of this section as it may deem necessary, and shall fix uniform reasonable charges for the inspection and testing of meters upon complaint.

(RSMo 1939 § 5648, A.L. 1949 H.B. 2165, A.L. 1984 H.B. 1477)

Prior revisions: 1929 § 5192; 1919 § 10480



Section 393.170 Approval of incorporation and franchises — certificate.

Effective 28 Aug 1967

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.170. Approval of incorporation and franchises — certificate. — 1. No gas corporation, electrical corporation, water corporation or sewer corporation shall begin construction of a gas plant, electric plant, water system or sewer system without first having obtained the permission and approval of the commission.

2. No such corporation shall exercise any right or privilege under any franchise hereafter granted, or under any franchise heretofore granted but not heretofore actually exercised, or the exercise of which shall have been suspended for more than one year, without first having obtained the permission and approval of the commission. Before such certificate shall be issued a certified copy of the charter of such corporation shall be filed in the office of the commission, together with a verified statement of the president and secretary of the corporation, showing that it has received the required consent of the proper municipal authorities.

3. The commission shall have the power to grant the permission and approval herein specified whenever it shall after due hearing determine that such construction or such exercise of the right, privilege or franchise is necessary or convenient for the public service. The commission may by its order impose such condition or conditions as it may deem reasonable and necessary. Unless exercised within a period of two years from the grant thereof, authority conferred by such certificate of convenience and necessity issued by the commission shall be null and void.

(RSMo 1939 § 5649, A.L. 1967 p. 578)

Prior revisions; 1929 § 5193; 1919 § 10481

(1960) Public utility corporation did not need to obtain an additional certificate of convenience and necessity to construct an addition or extension to its existing transmission lines and facilities within a territory already allocated to it. State ex rel. Harline v. Public Service Commission of Missouri (A.), 343 S.W.2d 177.

(1964) Commission's authority to grant water company's application for authority to lay water mains generally throughout the county was necessarily limited by the franchise obtained from the county which was limited to the use of certain specified roads and highways. Public Water Supply District No. 2 of Jackson County (Mo.), 379 S.W.2d 593.



Section 393.175 Designation as sole regional or watershed supplier, application — preferences — pricing of services.

Effective 23 Dec 1997, see footnote

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.175. Designation as sole regional or watershed supplier, application — preferences — pricing of services. — 1. Any entity authorized by law to engage in the business of offering wastewater disposal or treatment services may apply to the department of natural resources to be designated as the sole regional or watershed supplier of such services.

2. The application to be designated as a regional or watershed supplier shall be on a form as developed by the department and shall at a minimum provide the following information:

(1) The region or watershed for which the applicant intends to provide service defined on a meets and bounds basis;

(2) The documents such as contracts, articles of incorporation, limited liability company forms or municipal ordinances which define the applicant's existence, ownership and management;

(3) Information as to the applicant's financial assets including balance sheet income statements for the previous five years or, if less than five years, income statements for the applicant's entire history;

(4) A description of the facilities owned or operated by the applicant;

(5) A business plan describing how and why the proposed region or watershed was selected and the applicant's plans for providing collection and treatment services in the requested area;

(6) A commitment by the applicant to provide area coverage for the entire area covered by the application and the applicant's plan for how to provide such services;

(7) A description of the services to be provided by the applicant to the region or watershed and the prices to be charged by the applicant;

(8) A description of the standards that the applicant will require of other entities that will wish to connect with the applicant's collection and treatment systems.

3. Once a regional or watershed provider of wastewater collection and treatment is approved by the department, no other person or entity may construct or operate collection or treatment facilities within the designated region or watershed without an approved regional or watershed plan, except those already existing persons or entities operating a wastewater collection or treatment facility within the designated region or watershed when the plan was approved.

4. The department of natural resources shall give preference to regional or watershed providers in all of its licensing, permitting, and administration of loan and grant funds functions.

5. In evaluating among competing applicants to be a regional or watershed provider, the department shall give preference to those providers most likely to provide a stable, long-term solution without regard to the type of entity the applicant may be. Joint applications from existing providers of wastewater collection and treatment services within the region or watershed shall be given preference.

6. Pricing of services by regional or watershed providers shall be set by such provider in the same manner the provider sets all other rates and charges and shall be on a nondiscriminatory basis with each user bearing its fair share of the costs of providing service to that user. Private sewer companies shall charge such rates as are approved pursuant to applicable law.

(L. 1997 2d Ex. Sess. H.B. 1 § 1 merged with S.B. 3 § 1)

Effective 12-23-97



Section 393.180 Right to issue stocks, bonds, notes subject to regulation.

Effective 28 Aug 1967

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.180. Right to issue stocks, bonds, notes subject to regulation. — The power of gas corporations, electrical corporations, water corporations, or sewer corporations to issue stocks, bonds, notes and other evidences of indebtedness and to create liens upon their property situated in this state is a special privilege, the right of supervision, regulation, restriction and control of which is and shall continue to be vested in the state, and such power shall be exercised as provided by law and under such rules and regulations as the commission may prescribe.

(RSMo 1939 § 5650, A.L. 1967 p. 578)

Prior revisions: 1929 § 5194; 1919 § 10482



Section 393.190 Transfer of franchise or property to be approved, procedure — impact of transfer on local tax revenues, information on to be furnished, to whom, procedure.

Effective 28 Aug 2013

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.190. Transfer of franchise or property to be approved, procedure — impact of transfer on local tax revenues, information on to be furnished, to whom, procedure. — 1. No gas corporation, electrical corporation, water corporation or sewer corporation shall hereafter sell, assign, lease, transfer, mortgage or otherwise dispose of or encumber the whole or any part of its franchise, works or system, necessary or useful in the performance of its duties to the public, nor by any means, direct or indirect, merge or consolidate such works or system, or franchises, or any part thereof, with any other corporation, person or public utility, without having first secured from the commission an order authorizing it so to do. Every such sale, assignment, lease, transfer, mortgage, disposition, encumbrance, merger or consolidation made other than in accordance with the order of the commission authorizing same shall be void. The permission and approval of the commission to the exercise of a franchise or permit under this chapter, or the sale, assignment, lease, transfer, mortgage or other disposition or encumbrance of a franchise or permit under this section shall not be construed to revive or validate any lapsed or invalid franchise or permit, or to enlarge or add to the powers or privileges contained in the grant of any franchise or permit, or to waive any forfeiture. Any person seeking any order under this subsection authorizing the sale, assignment, lease, transfer, merger, consolidation or other disposition, direct or indirect, of any gas corporation, electrical corporation, water corporation, or sewer corporation, shall, at the time of application for any such order, file with the commission a statement, in such form, manner and detail as the commission shall require, as to what, if any, impact such sale, assignment, lease, transfer, merger, consolidation, or other disposition will have on the tax revenues of the political subdivisions in which any structures, facilities or equipment of the corporations involved in such disposition are located. The commission shall send a copy of all information obtained by it as to what, if any, impact such sale, assignment, lease, transfer, merger, consolidation or other disposition will have on the tax revenues of various political subdivisions to the county clerk of each county in which any portion of a political subdivision which will be affected by such disposition is located. Nothing in this subsection contained shall be construed to prevent the sale, assignment, lease or other disposition by any corporation, person or public utility of a class designated in this subsection of property which is not necessary or useful in the performance of its duties to the public, and any sale of its property by such corporation, person or public utility shall be conclusively presumed to have been of property which is not useful or necessary in the performance of its duties to the public, as to any purchaser of such property in good faith for value.

2. No such corporation shall directly or indirectly acquire the stock or bonds of any other corporation incorporated for, or engaged in, the same or a similar business, or proposing to operate or operating under a franchise from the same or any other municipality; neither shall any street railroad corporation acquire the stock or bonds of any electrical corporation, unless, in either case, authorized so to do by the commission. Save where stock shall be transferred or held for the purpose of collateral security, no stock corporation of any description, domestic or foreign, other than a gas corporation, electrical corporation, water corporation, sewer corporation or street railroad corporation, shall, without the consent of the commission, purchase or acquire, take or hold, more than ten percent of the total capital stock issued by any gas corporation, electrical corporation, water corporation or sewer corporation organized or existing under or by virtue of the laws of this state, except that a corporation now lawfully holding a majority of the capital stock of any gas corporation, electrical corporation, water corporation or sewer corporation may, with the consent of the commission, acquire and hold the remainder of the capital stock of such gas corporation, electrical corporation, water corporation or sewer corporation, or any portion thereof.

3. No person, public utility, or other corporation shall purchase or acquire, take, or hold fifty percent or more of the total capital stock issued by any sewer or water corporation that regularly provides service to eight thousand or fewer customers without notifying the commission within thirty days of said acquisition.

4. Notwithstanding subsection 3 of this section, any sewer or water corporation that regularly provides service to eight thousand or fewer customers that is delinquent in filing its public service commission annual report or is six months or more delinquent in paying its public service commission assessment or is in violation of any other public service commission or Missouri department of natural resources rules or regulations shall not sell or transfer fifty percent or more of its total capital stock issued without the consent of the commission.

5. Nothing herein contained shall be construed to prevent the holding of stock heretofore lawfully acquired, or to prevent upon the surrender or exchange of said stock pursuant to a reorganization plan, the purchase, acquisition, taking or holding of a proportionate amount of stock of any new corporation organized to take over, at foreclosure or other sale, the property of any corporation whose stock has been thus surrendered or exchanged. Every contract, assignment, transfer or agreement for transfer of any stock by or through any person or corporation to any corporation in violation of any provision of this chapter shall be void and of no effect, and no such transfer or assignment shall be made upon the books of any such gas corporation, electrical corporation, water corporation or sewer corporation or shall be recognized as effective for any purpose.

(RSMo 1939 § 5651, A.L. 1967 p. 578, A.L. 1984 H.B. 1477 § 393.190 subsecs. 1, 3, 4, A.L. 2013 H.B. 142)

Prior revisions: 1929 § 5195; 1919 § 10483

(2015) Section does not authorize the Public Service Commission to order an electric utility to sell its street lights to municipality absent its consent. City of O'Fallon v. Union Electric Co., 462 S.W.3d 438 (Mo.App.W.D.).



Section 393.200 Approval of issues of stocks, bonds and other forms of indebtedness.

Effective 28 Aug 1967

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.200. Approval of issues of stocks, bonds and other forms of indebtedness. — 1. A gas corporation, electrical corporation, water corporation or sewer corporation organized or existing or hereafter incorporated under or by virtue of the laws of this state may issue stocks, bonds, notes or other evidences of indebtedness payable at periods of more than twelve months after the date thereof, when necessary for the acquisition of property, the construction, completion, extension or improvement of its plant or system, or for the improvement or maintenance of its service or for the discharge or lawful refunding of its obligations or for the reimbursement of moneys actually expended from income, or from any other moneys in the treasury of the corporation not secured or obtained from the issue of stocks, bonds, notes or other evidence of indebtedness of such corporation, within five years next prior to the filing of an application with the commission for the required authorization, for any of the aforesaid purposes except maintenance of service and except replacements in cases where the applicant shall have kept its accounts and vouchers of such expenditure in such manner as to enable the commission to ascertain the amount of money so expended and the purposes for which such expenditure was made; provided, and not otherwise, that there shall have been secured from the commission an order authorizing such issue, and the amount thereof, and stating the purposes to which the issue or proceeds thereof are to be applied, and that, in the opinion of the commission, the money, property or labor to be procured or paid for by the issue of such stock, bonds, notes or other evidence of indebtedness is or has been reasonably required for the purposes specified in the order, and that except as otherwise permitted in the order in the case of bonds, notes and other evidence of indebtedness, such purposes are not in whole or in part reasonably chargeable to operating expenses or to income.

2. Nothing herein contained shall prohibit the commission from giving its consent to the issue of bonds, notes or other evidence of indebtedness for the reimbursement of moneys heretofore actually expended from income for any of the aforesaid purposes, except maintenance of service or replacements, prior to five years next preceding the filing of an application therefor, by any sewer corporation, if in the judgment of the commission such consent should be granted, provided application for such consent shall be made prior to January 1, 1968. For the purpose of enabling it to determine whether it should issue such an order, the commission shall make such inquiry or investigation, hold such hearings and examine such witnesses, books, papers, documents and contracts as it may deem of importance in enabling it to reach a determination. Such sewer corporation shall not without the consent of the commission apply said issue or any proceeds thereof to any purpose not specified in such order.

3. Such gas corporation, electrical corporation, water corporation or sewer corporation may issue notes, for proper corporate purposes and not in violation of any provision of this or any other law, payable at periods of not more than twelve months without such consent; but no such notes shall, in whole or in part, directly or indirectly, be refunded by any issue of stock or bonds or by any evidence of indebtedness running for more than twelve months without the consent of the commission; provided, however, that the commission shall have no power to authorize the capitalization of any franchise to be a corporation or to authorize the capitalization of any franchise or the right to own, operate or enjoy any franchise whatsoever in excess of the amount, exclusive of any tax or annual charge, actually paid to the state or to any political subdivision thereof as the consideration for the grant of such franchise or right. Nor shall the capital stock of a corporation, formed by the merger or consolidation of two or more other corporations, exceed the sum of the capital stock of the corporations, so consolidated, at the par value thereof, or such sum and any additional sum actually paid in cash; nor shall any contract for consolidation or lease be capitalized in the stock of any corporation whatsoever; nor shall any corporation hereafter issue any bonds against or as a lien upon any contract for consolidation or merger.

(RSMo 1939 § 5652, A.L. 1967 p. 578)

Prior revisions: 1929 § 5196; 1919 § 10484



Section 393.210 Certificate of commission to be recorded — stock dividend prohibited.

Effective 28 Aug 1967

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.210. Certificate of commission to be recorded — stock dividend prohibited. — No gas corporation, electrical corporation, water corporation or sewer corporation governed by this chapter shall issue any stock, bonds, notes or other evidence of indebtedness, for money, property or services, either directly or indirectly, nor shall it receive any money, property or services in payment of the same, either directly or indirectly, until there has been recorded upon the books of the corporation or person the certificate of the commission herein provided for. No gas corporation, electrical corporation, water corporation or sewer corporation governed by this chapter shall declare any stock, bond or scrip dividend or divide the proceeds of the sale of any stock, bond or scrip among its stockholders unless authorized by the commission so to do.

(RSMo 1939 § 5653, A.L. 1955 p. 577, A.L. 1967 p. 578)

Prior revisions: 1929 § 5197; 1919 § 10485



Section 393.220 Account for disposition of proceeds — issue void, when, exception — penalties — state not liable.

Effective 28 Aug 1980

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.220. Account for disposition of proceeds — issue void, when, exception — penalties — state not liable. — 1. The commission shall have power to require gas corporations, electrical corporations, water corporations and sewer corporations to account for the disposition of the proceeds of all sales of stocks, bonds, notes and other evidences of indebtedness in such form and detail as it may deem advisable, and to establish such rules and regulations as it may deem reasonable and necessary to insure the disposition of such proceeds for the purpose or purposes specified in its order.

2. All stock, and every bond, note or other evidence of indebtedness of a gas corporation, electrical corporation, water corporation or sewer corporation issued without an order of the commission authorizing the same then in effect shall be void, and likewise all stock, and every bond, note or other evidence of indebtedness of a gas corporation, electrical corporation, water corporation or sewer corporation, issued with the authorization of the commission, but not conforming in its provisions to the provisions, if any, which it is required by the order of authorization of the commission to contain, shall be void; but no failure in any other respect to comply with the terms or conditions of the order of authorization of the commission shall render void any stock, or any bond, note or other evidence of indebtedness, except as to a corporation or person taking the same otherwise than in good faith and for value and without actual notice.

3. Every gas corporation, electrical corporation, water corporation or sewer corporation which, directly or indirectly, issues or causes to be issued any stock or bond, note or other evidence of indebtedness, in nonconformity with the order of the commission authorizing the same, or contrary to the provisions of this chapter, or the constitution of this state, or which applies the proceeds from the sale thereof, or any part thereof, to any purpose other than the purpose or purposes specified in the commission's order in excess of the amount in said order authorized for the purpose, is subject to a penalty of not less than five hundred dollars nor more than twenty thousand dollars for each offense.

4. Every officer, agent or employee of a gas corporation, electrical corporation, water corporation, or sewer corporation, and every other person who knowingly authorizes, directs, aids in, issues or executes, or causes to be issued or executed, any stock or bond, note or other evidence of indebtedness, in nonconformity with the order of the commission authorizing the same, or contrary to the provisions of this chapter, or to the constitution of this state, or who, in any proceeding before the commission, knowingly makes any false statement or representation or with knowledge of its falsity files or causes to be filed with the commission any false statement or representation, which said statement or representation so made, filed or caused to be filed may tend in any way to influence the commission to make an order authorizing an issue of stock, or any bond, note or other evidence of indebtedness, or which results in the procuring from the commission the making of any such order, or who, with knowledge that any false statement or representation was made to the commission, in any proceeding, tending in any way to influence the commission to make such an order, issues or executes or negotiates, or causes to be issued, executed or negotiated any such stock or bond, note or other evidence of indebtedness, or who, directly or indirectly, knowingly applies, or causes or assists to be applied the proceeds, or any part thereof, from the sale of any stock or bond, note or other evidence of indebtedness, to any purpose not specified in the commission's order, or to any purpose specified in the commission's order, in excess of the amount authorized for such purpose, or who, with knowledge that any stock or bond, note or other evidence of indebtedness, has been issued or executed in violation of any of the provisions of this chapter, negotiates, or causes the same to be negotiated, shall be deemed guilty of a felony, and upon conviction shall be punished by a fine of not less than one thousand dollars nor more than five thousand dollars, or by imprisonment for not less than two years nor more than five years, or by both such fine and imprisonment.

5. No provision of this chapter, and no deed or act done or performed under or in connection therewith, shall be held or construed to obligate the state of Missouri to pay or guarantee in any manner whatsoever, any stock or bond, note or other evidence of indebtedness, authorized, issued or executed under the provisions of this chapter.

6. All stocks and bonds, notes and other evidences of indebtedness issued by any public utility after this law takes effect, upon the authority of any articles of incorporation or amendments thereto or vote of the stockholders or directors filed, taken or had, or other proceedings taken or had, previous to the taking effect of this chapter, shall be void, unless an order of the commission authorizing the issue of such stocks, bonds, notes or other evidences of indebtedness shall have been obtained from the commission prior to such issue. The commission may by its order impose such condition or conditions as it may deem reasonable and necessary.

7. Notwithstanding the other provisions of this section, the commission can approve all issues of stock, bonds, notes or other evidence of indebtedness of a gas corporation, electrical corporation, water corporation, or sewer corporation, which were issued without prior approval when it can be shown that the stocks, bonds, notes or other evidence of indebtedness were issued for purposes authorized by section 393.200, and were issued in good faith without knowledge of the requirement of obtaining prior approval.

(RSMo 1939 § 5654, A.L. 1967 p. 578, A.L. 1980 H.B. 1618)



Section 393.230 Power of commission to ascertain valuation of property of gas, electrical, water and sewer corporations.

Effective 28 Aug 1967

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.230. Power of commission to ascertain valuation of property of gas, electrical, water and sewer corporations. — 1. The commission shall have the power to ascertain the value of the property of every gas corporation, electrical corporation, water corporation and sewer corporation in this state and every fact which in its judgment may or does have any bearing on such value. The commission shall have power to make revaluations from time to time and to ascertain all new construction, extensions and additions to the property of every gas corporation, electrical corporation, water corporation, and sewer corporation.

2. For the purpose of ascertaining the matters and things specified in this section, concerning the value of the property of gas corporations, electrical corporations, water corporations and sewer corporations, the commission may cause a hearing or hearings to be held at such time or times and place or places as the commission may designate. Before any hearing is had the commission shall give the gas corporation, electrical corporation, water corporation or sewer corporation affected thereby at least thirty days' notice, specifying the time and place of such hearing, and such notice shall be sufficient to authorize the commission to inquire into the matters designated in this section, but this provision shall not prevent the commission from making any preliminary examination or investigation into the matters herein referred to, or from inquiring into such matters in any other investigation or hearing. All gas corporations, electrical corporations, water corporations and sewer corporations affected shall be entitled to be heard and to introduce evidence at such hearing or hearings. The commission is empowered to resort to any other source of information available. The evidence introduced at such hearings shall be reduced to writing and certified under the seal of the commission. The commission shall make and file its findings of fact in writing upon all matters concerning which evidence shall have been introduced before it which in its judgment have bearing on the value of the property of the gas corporation, electrical corporation, water corporation or sewer corporation affected.

3. Such findings shall be subject to review by any circuit court of this state in the same manner and within the same time as other orders and decisions of the commission. The findings of the commission so made and filed, when properly certified under the seal of the commission, shall be admissible in evidence in any action, proceeding or hearing before the commission or any court, in which the commission, the state or an officer, department or institution thereof, or any county, city or municipality or other body politic and the gas corporation, electrical corporation, water corporation or sewer corporation affected may be interested whether arising under the provisions of this chapter or otherwise, and such findings, when so introduced, shall be conclusive evidence of the facts therein stated as of the date therein stated under conditions then existing, and such facts can only be controverted by showing a subsequent change in conditions bearing upon the facts therein determined.

4. The commission may from time to time cause further hearings and investigations to be had for the purpose of making revaluations or ascertaining the value of any betterments, improvements, additions or extensions made by any gas corporation, electrical corporation, water corporation or sewer corporation subsequent to any prior hearing or investigation, and may examine into all matters which may change, modify or affect any finding of fact previously made, and may at such time make findings of fact supplementary to those theretofore made. Such hearings shall be had upon the same notice and be conducted in the same manner, and the findings so made shall have the same force and effect as is provided herein for such original notice, hearing and findings; provided, that such findings made at such supplemental hearings or investigations shall be considered in connection with and as a part of the original findings except insofar as such supplemental findings shall change or modify the findings made at the original hearing or investigation.

(RSMo 1939 § 5655, A.L. 1967 p. 578)

Prior revisions: 1929 § 5199; 1919 § 10487



Section 393.240 Power of commission to require depreciation account of gas, electrical, water and sewer corporations.

Effective 28 Aug 1967

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.240. Power of commission to require depreciation account of gas, electrical, water and sewer corporations. — 1. The commission shall have power, after hearing, to require any or all gas corporations, electrical corporations, water corporations and sewer corporations to carry a proper and adequate depreciation account in accordance with such rules, regulations and forms of account as the commission may prescribe.

2. The commission may, from time to time, ascertain and determine and by order fix the proper and adequate rates of depreciation of the several classes of property of such corporation, person or public utility. Each gas corporation, electrical corporation, water corporation and sewer corporation shall conform its depreciation accounts to the rates so ascertained, determined and fixed, and shall set aside the moneys so provided for out of earnings and carry the same in a depreciation fund and expend such fund only for such purposes and under such rules and regulations, both as to original expenditure and subsequent replacement, as the commission may prescribe. The income from investments of moneys in such fund shall likewise be carried in such fund.

(RSMo 1939 § 5656, A.L. 1967 p. 578)

Prior revisions: 1929 § 5200; 1919 § 10488



Section 393.250 Reorganizations of gas, electrical, water and sewer corporations.

Effective 28 Aug 1967

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.250. Reorganizations of gas, electrical, water and sewer corporations. — 1. Reorganizations of gas corporations, electrical corporations, water corporations and sewer corporations shall be subject to the supervision and control of the commission, and no such reorganization shall be had without the authorization of the commission.

2. Upon all such reorganizations the amount of capitalization, including therein all stocks and bonds and other evidence of indebtedness, shall be such as is authorized by the commission, which in making its determinations, shall not exceed the fair value of the property involved, taking into consideration its original cost of construction, duplication cost, present condition, earning power at reasonable rates and all other relevant matters and any additional sum or sums as shall be actually paid in cash; provided, however, that the commission may make due allowance for the discount of bonds.

3. Any reorganization agreement before it becomes effective shall be amended so that the amount of capitalization shall conform to the amount authorized by the commission. The commission may by its order impose such condition or conditions as it may deem reasonable and necessary.

(RSMo 1939 § 5657, A.L. 1967 p. 578)

Prior revisions; 1929 § 5201; 1919 § 10489



Section 393.260 Complaints as to quality and price of gas, water, electricity and sewer service — investigation by commission — form of complaints.

Effective 28 Aug 1967

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.260. Complaints as to quality and price of gas, water, electricity and sewer service — investigation by commission — form of complaints. — 1. Upon the complaint in writing of the mayor or the president or chairman of the board of aldermen, or a majority of the council, commission or other legislative body of any city, town, village or county within which the alleged violation occurred, or by not less than twenty-five consumers or purchasers, or prospective consumers or purchasers of such gas, electricity, water or sewer, as to the illuminating power, purity, pressure or price of gas, the efficiency of the electric incandescent lamp supply, the voltage of the current supplied for light, heat or power, or price of electricity sold and delivered in such municipality, or the purity, pressure or price of water or the adequacy, sanitation or price of sewer service, the commission shall investigate as to the cause of such complaint.

2. When such complaint is made, the commission may, by its agents, examiners and inspectors, inspect the works, system, plant, devices, appliances and methods used by such person or corporation in manufacturing, transmitting and supplying such gas, electricity or water or furnishing said sewer service, and may examine or cause to be examined the books and papers of such person or corporation pertaining to the manufacture, sale, transmitting and supplying of such gas, electricity or water or furnishing of such sewer service.

3. The form and contents of complaints made as provided in this section shall be prescribed by the commission. Such complaints shall be signed by the officers, or by the customers, purchasers or subscribers making them, who must add to their signatures their places of residence, by street and number, if any.

(RSMo 1939 § 5658, A.L. 1967 p. 578)

Prior revisions: 1929 § 5202; 1919 § 10490

(1964) A telephone utility could not annex additional territory to its certificated service area by the simple act of filing a map of the area and order of public service commission requiring another telephone company whose existing lines were closer to the unserved area to extend service into the area was based on competent and substantial evidence and was not in excess of its statutory power. State ex rel. Doniphan Telephone Co. v. Public Serv. Comm’n (A.), 377 S.W.2d 469.

(1976) File and suspend method of seeking rate increase by utility did not result in denial of due process of law or equal protection to utility consumers. State ex rel. Jackson County v. Public Serv. Comm’n (Mo.), 532 S.W.2d 20.

(1976) Sections 386.390 and 393.260 specifically enumerate the parties qualified to file a complaint as to the reasonableness of a utility's rates and charges, and utilities are not among them, and section 386.400 gives utilities the right to file complaints only on matters other than as to reasonableness of their rates. State ex rel. Jackson County v. Public Serv. Comm’n (Mo.), 532 S.W.2d 20.



Section 393.270 Notice and hearing — order fixing price of gas, water, electricity or sewer service, or requiring improvement.

Effective 28 Aug 1967

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.270. Notice and hearing — order fixing price of gas, water, electricity or sewer service, or requiring improvement. — 1. Before proceeding under a complaint presented as provided in sections 393.110 to 393.285, the commission shall cause notice of such complaint, and the purpose thereof, to be served upon the person or corporation affected thereby. Such person or corporation shall have an opportunity to be heard in respect to the matters complained of at a time and place to be specified in such notice. An investigation may be instituted by the commission as to any matter of which complaint may be made as provided in sections 393.110 to 393.285, or to enable it to ascertain the facts requisite to the exercise of any power conferred upon it.

2. After a hearing and after such investigation as shall have been made by the commission or its officers, agents, examiners or inspectors, the commission within lawful limits may, by order, fix the maximum price of gas, electricity, water or sewer service not exceeding that fixed by statute to be charged by such corporation or person, for the service to be furnished; and may order such improvement in the manufacture, distribution or supply of gas, in the manufacture, transmission or supply of electricity, in the distribution or supply of water, in the collection, carriage, treatment and disposal of sewage, or in the methods employed by such persons or corporation as will in its judgment be adequate, just and reasonable.

3. The price fixed by the commission under sections 393.110 to 393.285 shall be the maximum price to be charged by such corporation or person for gas, electricity or water for the service to be furnished within the territory and for a period to be fixed by the commission in the order, not exceeding three years, except in the case of a sliding scale, and thereafter until the commission shall, upon its own motion or upon the complaint of any corporation or person interested, fix a higher or lower maximum price of gas, electricity, water or sewer service to be thereafter charged.

4. In determining the price to be charged for gas, electricity, or water the commission may consider all facts which in its judgment have any bearing upon a proper determination of the question although not set forth in the complaint and not within the allegations contained therein, with due regard, among other things, to a reasonable average return upon capital actually expended and to the necessity of making reservations out of income for surplus and contingencies.

5. In determining the price to be charged for sewer service the commission may consider all facts which in its judgment have any bearing upon a proper determination of the question although not set forth in the complaint and not within the allegations contained therein, with due regard, among other things, to a reasonable average return upon the value of the property actually used in the public service and to the necessity of making reservations out of income for surplus and contingencies.

(RSMo 1939 § 5659, A. 1949 H.B. 2165, A.L. 1967 p. 578)

Prior revisions: 1929 § 5203; 1919 § 10491

(1975) Held that the value of property given to a sewer company by customers and users should be deducted from the value of the property used in the public service in making a rate determination. State ex rel. Valley Sewage Co. v. Public Serv. Comm’n (A.), 515 S.W.2d 845.

(1976) Fact that commission had declared a two-year moratorium on further rate increases by utility did not prevent commission from changing or abrogating that order and rate increase was properly sought by utility under the “file and suspend” method. State ex rel. Jackson County v. Public Serv. Comm’n (Mo.), 532 S.W.2d 20.

(1976) Sections 386.390 and 393.260 specifically enumerate the parties qualified to file a complaint as to the reasonableness of a utility's rates and charges, and utilities are not among them, and section 386.400 gives utilities the right to file complaints only on matters other than as to reasonableness of their rates. State ex rel. Jackson County v. Public Serv. Comm’n (Mo.), 532 S.W.2d 20.



Section 393.275 Commission to notify cities and counties of tariff increases, when, contents of notice — reduction of license tax, when — exception, procedure — to maintain.

Effective 28 Aug 1993

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.275. Commission to notify cities and counties of tariff increases, when, contents of notice — reduction of license tax, when — exception, procedure — to maintain. — 1. The commission shall notify the governing body of each city or county imposing a business license tax pursuant to section 66.300, 92.045, 94.110, 94.270 or 94.360, or a similar tax adopted pursuant to charter provisions in any constitutional charter city with a population of at least three hundred fifty thousand inhabitants which is located in more than one county, on gross receipts of any gas corporation, electric corporation, water corporation or sewer corporation of any tariff increases authorized for such firm doing business in that city or county if the approved increase exceeds seven percent. The commission shall include with such notice to any city or county the percentage increase approved for the utility, together with an estimate of the annual increase in gross receipts resulting from the tariff increase on customers residing in that city or county. The provisions of this subsection shall not apply to rate adjustments in the purchase price of natural gas which are approved by the commission.

2. The governing body of each city or county notified of a tariff increase as provided in subsection 1 of this section shall reduce the tax rate of its business license tax on the gross receipts of utility corporations. Within sixty days of the effective date of the tariff increase, the tax rate shall be reduced to the extent necessary so that revenue for the ensuing twelve months will be approximately equal to the revenue received during the preceding twelve months plus a growth factor. The growth factor shall be equal to the average of the additional revenue received in each of the preceding three years. However, a city or county may maintain the tax rate of its business license tax on the gross receipts of utility corporations without reduction if an ordinance to maintain the tax rate is enacted by the governing body of the city or an order to maintain the tax rate is issued by the governing body of the county after September 28, 1985. The provisions of this subsection shall not apply to rate adjustments in the purchase price of natural gas which are approved by the commission.

(L. 1984 H.B. 1477 § 393.190 subsec. 2, § 2, A.L. 1985 H.B. 200, A.L. 1993 H.B. 453)



Section 393.280 Defense in case of excessive charges for gas, water, electricity or sewer service.

Effective 28 Aug 1967

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.280. Defense in case of excessive charges for gas, water, electricity or sewer service. — If it be alleged and established in an action brought in any court for the collection of any charge for gas, electricity, water or sewer service that a price has been demanded in excess of that fixed by the commission or by statute, in the municipality wherein the action arose, no recovery shall be had therein, but the fact that such excessive charges have been made shall be a complete defense to such action.

(RSMo 1939 § 5662, A.L. 1967 p. 578)

Prior revisions: 1929 § 5206; 1919 § 10494



Section 393.290 Powers of commission relating to other utilities made applicable to heating companies.

Effective 28 Aug 1967

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.290. Powers of commission relating to other utilities made applicable to heating companies. — All provisions of chapters 386, 387, 390, 392 and 393, in reference to railroad corporations, street railroad corporations, common carriers, gas corporations, electrical corporations, water corporations, telephone and telegraph corporations, and sewer corporations, in reference to hearings, summoning witnesses, taking of testimony, reports, approval of incorporation and certificates of franchises, the approval of issues of stocks, bonds, notes and other evidence of indebtedness, consolidation, lease, transfer of franchises, valuation of property, grants and franchises, keeping of accounts, complaints as to quality, price, facilities furnished, the fixing of just and reasonable rates and adequacy of service, forfeitures of all descriptions, forfeitures for noncompliance with the orders, summary proceedings under chapters 386, 387, 390, 392 and 393, excessive charges for product, service or facilities, proceedings before the commission, and proceedings in any court mentioned in chapters 386, 387, 390, 392 and 393, and in all other sections, paragraphs, provisions and parts of chapters 386, 387, 390, 392 and 393, in reference to any other corporations subject to any of the provisions of chapters 386, 387, 390, 392 and 393, so far as the same shall be practically, legally or necessarily applicable to heating companies in this state, are hereby made applicable to such heating companies as designated in said chapters, and shall have full application thereto.

(RSMo 1939 § 5684, A.L. 1967 p. 578)

Prior revisions; 1929 § 5228; 1919 § 10516



Section 393.291 Steam heating companies, may file under small company rate procedures, when.

Effective 28 Aug 2003

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.291. Steam heating companies, may file under small company rate procedures, when. — A steam heating company having fewer than one hundred customers in this state may file under a small company rate procedure promulgated by the commission which shall be consistent with 4 CSR 240-3.240 by giving notice to the secretary of the commission, the public counsel, each customer, and each gas corporation or electric corporation providing utility service in the area. Any customer, gas corporation, or electric corporation responding within thirty days of the date of the notice shall be entitled to copies of all filings subsequently made in the case and may participate in any conferences or hearings therein.

(L. 2003 H.B. 208 &1)



Section 393.292 Nuclear power plant decommissioning, expense of, rate increase allowed, when, how.

Effective 28 Aug 1989

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.292. Nuclear power plant decommissioning, expense of, rate increase allowed, when, how. — Notwithstanding any other provision of law to the contrary, the public service commission shall have the power, pursuant to regulations, to review and authorize changes to the rates and charges contained in the schedules of an electric corporation as a result of a change in the level or annual accrual of funding necessary for its nuclear power plant decommissioning trust fund only after a full hearing and after considering all facts relevant to such funding level or accrual rate. The commission shall also have the authority to adopt regulations to govern the procedure for submission, examination, hearing and approval of such tariff changes and to ensure that the amounts collected from ratepayers and paid into such trust funds will be neither greater nor lesser than the amounts necessary to carry out the purposes of the trusts.

(L. 1989 H.B. 609 § 1)



Section 393.297 Purpose of sections 393.298 to 393.302.

Effective 10 Jul 1998, see footnote

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.297. Purpose of sections 393.298 to 393.302. — 1. It is the intent of the general assembly through the passage of this act*:

(1) To maintain a fair and equitable tax structure and to preserve the local tax base by requiring all persons who provide electricity or gas service to pay an equitable share; and

(2) To equalize the amount of business taxes, franchise fees and payments in lieu of taxes on competing suppliers of electricity and gas service.

(3) To restore to political subdivisions revenue sources that existed prior to any previously implemented gas industry restructuring.

(4) To remove disparities in the liability of natural gas suppliers for business taxes, franchise fees, and payments in lieu of taxes, which disparities have arisen as a result of any previously implemented gas industry restructuring.

2. Political subdivisions provide police, fire and public health services, including the inspection of gas and electric equipment and other facilities used in the consumption of gas and electricity. Political subdivisions impose license taxes, franchise fees and sales taxes on providers of electricity and gas services, and require payments in lieu of taxes from publicly owned utilities in order to pay for these and other services related to the transportation, use and consumption of electricity and gas services and for the general operation of government.

3. Missouri has historically restricted competition with respect to electricity and gas services by authorizing the Missouri public service commission to limit the number of providers and has allowed political subdivisions to require franchises for these services. Persons entering the gas and electric markets within Missouri receive substantial revenues from consumers in Missouri, thereby creating a purposeful economic presence in this state. In addition, these persons may also cause electricity and gas to be transported over rights-of-way and utility easements and may use electric lines or gas lines which are owned, controlled and maintained by other public and private entities in this state. Unless all participants in the electricity and gas markets pay comparable taxes and fees, there will be significant tax and franchise fee revenue losses by political subdivisions and unfair competitive disparities among such participants.

4. The legislature finds that electricity and gas are essential, but potentially dangerous, commodities in modern society. The electricity transmission and distribution system is an interconnected and interdependent grid. Therefore, the legislature finds that it is in the interest of public health and safety to require registration of all sellers of electricity and gas for use or consumption within Missouri.

5. It is not the intent of this act* to regulate the transportation of natural gas, methane, or propane in interstate commerce to the extent that such regulation is preempted by the Constitution of the United States.

(L. 1998 S.B. 627)

Effective 7-10-98

*"This act" (S.B. 627, 1998) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 393.298 Definitions.

Effective 10 Jul 1998, see footnote

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.298. Definitions. — As used in this section and sections 393.299, 393.301 and 393.302, the following terms mean:

(1) "Commission", the Missouri public service commission;

(2) "Distribution system", the physical plant used to provide energy services including facilities, structures, wires and appurtenances thereto;

(3) "Distributor", an electrical or gas corporation as defined by section 386.020 which is authorized by the commission under this chapter, to provide or distribute energy services;

(4) "Energy services", the retail sale of electricity or natural gas, propane or methane to customers or consumers and all associated services that are necessary for their delivery through a distribution system including but not limited to the generation, production, transmission, distribution, billing and metering of such services;

(5) "Gross receipts", all revenues from energy services which are subject to a business license tax of a political subdivision or a franchise agreement between a distributor and a political subdivision or a PILOT;

(6) "Person", includes any individual, firm, cooperative, copartnership, joint venture, association, corporation, municipal or private, and whether organized for profit or not, state, county, political subdivision, state department, commission, board, bureau or agency, or any other group or combination acting as a unit, and the plural as well as the singular number;

(7) "PILOT", the payment or transfer of funds or services by a gas or electric utility owned by a political subdivision and used to provide government services by the political subdivision including the value of free or subsidized services, provided the value of these services are stated annually in an ordinance as a percentage of the total gross receipts of the gas or electric system;

(8) "Political subdivision", any county, municipality or village in the state of Missouri;

(9) "Proportionate share", the seller's gross receipts multiplied by the franchise fee rate, specified in a franchise agreement between a distributor and a political subdivision or the PILOT rate as provided in any ordinance or order of the political subdivision for the corresponding use of rights-of-way, utility easements or the distribution system of a political subdivision;

(10) "Seller", any person who uses, leases or controls the distribution system of a distributor or a political subdivision or any part thereof to sell energy services at retail within the political subdivision other than a distributor or a political subdivision which uses its own distribution system.

(L. 1998 S.B. 627)

Effective 7-10-98



Section 393.299 Provision of energy services, limitations, exceptions — agreements with commission to pay business license taxes — nonseverability clause.

Effective 10 Jul 1998, see footnote

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.299. Provision of energy services, limitations, exceptions — agreements with commission to pay business license taxes — nonseverability clause. — 1. No person, other than a distributor or a political subdivision operating within its territorial limits, shall provide energy services in a political subdivision which has business license taxes in effect pursuant to section 66.300, section 71.610, section 92.045, section 94.110 or 94.360 on persons who sell energy services unless the person is certified by the commission as a seller and files its agreement with the commission to pay to the political subdivision all applicable business license taxes. All retail sales of energy shall be made by a distributor, seller or a political subdivision operating within its territorial limits. No distributor or political subdivision shall provide energy services to any person on behalf of any seller unless the seller has been certified as a seller and filed its agreement with the commission to pay all applicable business license taxes and the commission has furnished such distributor or political subdivision with evidence of such certification.

2. No person shall provide energy services in a political subdivision if a franchise agreement is in effect between a distributor and a political subdivision with respect to energy services, or if the political subdivision owns the distribution system, unless (1) that person enters into an agreement with the political subdivision to pay its proportionate share of the franchise fee or the PILOT, which agreement shall be supplied to the distributor, or (2) the person obtains certification from the commission as a seller and files its agreement to pay the seller's proportionate share of any franchise fee or PILOT. No distributor or political subdivision shall provide energy services to any person on behalf of any seller if a franchise agreement is in effect between a distributor and a political subdivision for energy services, or if the political subdivision owns the distribution system, unless (1) that seller has entered into an agreement with the political subdivision to pay the seller's proportionate share of the franchise fee or the PILOT, or (2) the seller has obtained certification from the commission as a seller and files its agreement to pay the seller's proportionate share of any franchise fee or PILOT.

3. An agreement described in subsections 1 and 2 of this section shall expressly state that the seller waives (1) its right to challenge the validity of the agreement and (2) its right to the refund of amounts paid pursuant to the agreement. Any person who otherwise has standing may challenge the validity of this section without signing such agreement by filing an action for a declaratory judgment in circuit court in the county in which the political subdivision is located. The agreement filed with the commission under subsections 1 and 2 of this section shall be limited solely to the requirements of this subsection and the seller's agreement to pay its taxes, its proportionate share of franchise fees or PILOT's and provisions which require the seller to make available to the political subdivision or the commission its records, including the right to audit.

4. The commission shall establish procedures for certification pursuant to chapter 536.

5. Nothing in this section shall be construed to give any seller the right to use the rights-of-way, utility easements or the distribution system of any distributor or political subdivision for any purpose other than to provide energy services to the seller's retail customers.

6. Any agreement described in subsection 1 or 2 of this section shall cease to be effective upon the failure of the seller to fulfill any material obligation under the agreement. The appropriate political subdivision shall notify the commission of any failure to pay any amount required by any agreement described in subsection 1 or 2 of this section. Upon such notification, the commission shall immediately notify the seller which shall cease to provide energy services unless it requests a hearing with the commission within fifteen days of the date the notice is filed with the commission. Upon receiving notice from the seller requesting a hearing, the commission shall conduct a hearing to determine whether all material obligations under an agreement have been satisfied. If the commission determines that material obligations have not been satisfied, it shall notify the distributor, and the seller shall thereafter be prohibited from providing energy services from the date set forth in the notice, which shall not be less than thirty days after the commission makes its determination. The distributor shall not provide energy services to the seller if the distributor does not request a hearing after being notified of its material fault or if the commission determines that the seller has failed to satisfy a material obligation of the agreement and thirty days have expired from the date of the commission notification of a breach of a material obligation of any agreement authorized by subsection 1 or 2 of this section.

7. A seller shall be required to pay a political subdivision at a rate equal to but not greater than the rate paid by a distributor for business license taxes, franchise fees or PILOT's as provided for in an ordinance or order of the political subdivision or in a franchise agreement.

8. This section shall not be construed as conferring any rights on any seller to provide energy services within a political subdivision in the state of Missouri. No seller may provide energy services unless it does so in accordance with all applicable laws and in accordance with the applicable rules of the commission. Any seller of natural gas shall file its agreement with the commission within thirty days from the passage of this section.

9. Any person liable for the tax under this section, upon proof that such person has paid a tax in another state or political subdivision with respect to a charge for the sale or transfer of such gas, electricity or energy services, shall be allowed a credit against the tax authorized by this section, to the extent of the amount of the tax legally due and paid in the other state or political subdivision with respect to such charge.

10. Notwithstanding the provisions of section 1.140 to the contrary, the provisions of this section shall be nonseverable, and if any provision is for any reason held to be invalid, such decision shall invalidate all of the remaining provisions of this section.

(L. 1998 S.B. 627 §§ 393.299, 393.300)

Effective 7-10-98



Section 393.300 Customer bills in Braille or bold-faced type on request.

Effective 28 Aug 1999

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.300. Customer bills in Braille or bold-faced type on request. — 1. Any provider of telephone, sewer, water, electric or gas utility service, whether public or private, shall, upon the request of a customer of such provider, provide the customer's bills in Braille or no less than twenty-four point bold-faced type print or both.

2. This section shall become effective on August 28, 1999.

(L. 1998 H.B. 1088 § 393.300, § A)

Effective 8-28-99



Section 393.301 Challenging the validity of an agreement, notification — invalidity of section 393.299, effect.

Effective 10 Jul 1998, see footnote

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.301. Challenging the validity of an agreement, notification — invalidity of section 393.299, effect. — 1. In the event that any legal action to challenge the validity of any agreement made pursuant to subsection 1 or 2 of section 393.299 is filed in any court of competent jurisdiction, the party initiating that action shall immediately furnish a certified copy of the initial pleading to the commission, which act shall be deemed to suspend the provisions of such agreement pending a final and nonappealable judgment or disposition of such action. Upon receipt of the notification, the commission shall immediately notify each affected political subdivision and person providing energy services of the suspension of those agreements. No seller or distributor shall provide energy services after it receives notice from the commission that the seller's agreements have been suspended pursuant to subsection 1 or 2 of section 393.299.

2. In the event that the provisions of section 393.299 are declared to be void or invalid by final judgment of a court of competent jurisdiction, no energy services shall be permitted except upon a finding of public convenience and necessity and compliance with all provisions of this chapter, regulations adopted pursuant to this chapter, and commission orders. No refund of any tax or fee shall be made to any seller that signs an agreement waiving its right to challenge the validity of section 393.299.

(L. 1998 S.B. 627)

Effective 7-10-98



Section 393.302 Tax on energy consumption, ordinance imposing tax, ballot measure required.

Effective 10 Jul 1998, see footnote

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.302. Tax on energy consumption, ordinance imposing tax, ballot measure required. — Notwithstanding the provisions of section 393.299, a political subdivision may by ordinance impose a tax upon persons who use or consume gas, electricity or energy services within such political subdivision but who take title to such gas, electricity or energy services outside of that political subdivision. Any person liable for the tax under this section, upon proof that such person has paid a tax in another state or political subdivision with respect to a charge for the sale or transfer of such gas, electricity or energy services, shall be allowed a credit against the tax authorized by this section, to the extent of the amount of the tax legally due and paid in the other state or political subdivision with respect to such charge. The tax shall be measured by all charges for gas, electricity or energy services by the person using or consuming the gas, electricity or energy services at a rate equal to the rate of the applicable business license tax, as authorized in section 66.300, section 71.610, section 92.045, section 94.110 or 94.360, or the applicable franchise fee. Such tax shall not become effective unless the governing body of the political subdivision submits to the voters of that political subdivision at any public election allowed pursuant to subsection 1 of section 115.123 a proposal to impose a tax under the provisions of this section. The question shall be submitted to the voters in substantially the following form:

­

­

­­

­

(L. 1998 S.B. 627)

Effective 7-10-98



Section 393.310 Certain gas corporations to file set of experimental tariffs with PSC, minimum requirements — extension of tariffs.

Effective 28 Aug 2006

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.310. Certain gas corporations to file set of experimental tariffs with PSC, minimum requirements — extension of tariffs. — 1. This section shall only apply to gas corporations as defined in section 386.020. This section shall not affect any existing laws and shall only apply to the program established pursuant to this section.

2. As used in this section, the following terms mean:

(1) "Aggregate", the combination of natural gas supply and transportation services, including storage, requirements of eligible school entities served through a Missouri gas corporation's delivery system;

(2) "Commission", the Missouri public service commission; and

(3) "Eligible school entity" shall include any seven-director, urban or metropolitan school district as defined pursuant to section 160.011, and shall also include, one year after July 11, 2002, and thereafter, any school for elementary or secondary education situated in this state, whether a charter, private, or parochial school or school district.

3. Each Missouri gas corporation shall file with the commission, by August 1, 2002, a set of experimental tariffs applicable the first year to public school districts and applicable to all school districts, whether charter, private, public, or parochial, thereafter.

4. The tariffs required pursuant to subsection 3 of this section shall, at a minimum:

(1) Provide for the aggregate purchasing of natural gas supplies and pipeline transportation services on behalf of eligible school entities in accordance with aggregate purchasing contracts negotiated by and through a not-for-profit school association;

(2) Provide for the resale of such natural gas supplies, including related transportation service costs, to the eligible school entities at the gas corporation's cost of purchasing of such gas supplies and transportation, plus all applicable distribution costs, plus an aggregation and balancing fee to be determined by the commission, not to exceed four-tenths of one cent per therm delivered during the first year; and

(3) Not require telemetry or special metering, except for individual school meters over one hundred thousand therms annually.

5. The commission may suspend the tariff as required pursuant to subsection 3 of this section for a period ending no later than November 1, 2002, and shall approve such tariffs upon finding that implementation of the aggregation program set forth in such tariffs will not have any negative financial impact on the gas corporation, its other customers or local taxing authorities, and that the aggregation charge is sufficient to generate revenue at least equal to all incremental costs caused by the experimental aggregation program. Except as may be mutually agreed by the gas corporation and eligible school entities and approved by the commission, such tariffs shall not require eligible school entities to be responsible for pipeline capacity charges for longer than is required by the gas corporation's tariff for large industrial or commercial basic transportation customers.

6. The commission shall treat the gas corporation's pipeline capacity costs for associated eligible school entities in the same manner as for large industrial or commercial basic transportation customers, which shall not be considered a negative financial impact on the gas corporation, its other customers, or local taxing authorities, and the commission may adopt by order such other procedures not inconsistent with this section which the commission determines are reasonable or necessary to administer the experimental program.

7. Tariffs in effect as of August 28, 2005, shall be extended until terminated by the commission.

(L. 2002 H.B. 1402, A.L. 2003 H.B. 208 merged with S.B. 686, A.L. 2004 S.B. 878 merged with S.B. 968 and S.B. 969, A.L. 2006 S.B. 558)



Section 393.320 Acquisition of small water utilities, establishment of ratemaking rate base, procedure.

Effective 28 Aug 2013

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.320. Acquisition of small water utilities, establishment of ratemaking rate base, procedure. — 1. As used in this section, the following terms mean:

(1) "Large water public utility", a public utility that regularly provides water service or sewer service to more than eight thousand customer connections and that provides safe and adequate service but shall not include a sewer district established under Section 30(a), Article VI of the Missouri Constitution, sewer districts established under the provisions of chapter 204, 249, or 250, public water supply districts established under the provisions of chapter 247, or municipalities that own water or sewer systems;

(2) "Small water utility", a public utility that regularly provides water service or sewer service to eight thousand or fewer customer connections; a water district established under the provisions of chapter 247 that regularly provides water or sewer service to eight thousand or fewer customer connections; a sewer district established under the provisions of chapter 204, 249, or 250 that regularly provides sewer service to eight thousand or fewer customer connections; or a water system or sewer system owned by a municipality that regularly provides water service or sewer service to eight thousand or fewer customer connections; and all other entities that regularly provide water service or sewer service to eight thousand or fewer customer connections.

2. The procedures contained in this section may be chosen by a large water public utility, and if so chosen shall be used by the public service commission to establish the ratemaking rate base of a small water utility during an acquisition.

3. (1) An appraisal shall be performed by three appraisers. One appraiser shall be appointed by the small water utility, one appraiser shall be appointed by the large water public utility, and the third appraiser shall be appointed by the two appraisers so appointed. Each of the appraisers shall be a disinterested person who is a certified general appraiser under chapter 339.

(2) The appraisers shall:

(a) Jointly prepare an appraisal of the fair market value of the water system and/or sewer system. The determination of fair market value shall be in accordance with Missouri law and with the Uniform Standards of Professional Appraisal Practice; and

(b) Return their appraisal, in writing, to the small water utility and large water public utility in a reasonable and timely manner.

(3) If all three appraisers cannot agree as to the appraised value, the appraisal, when signed by two of the appraisers, constitutes a good and valid appraisal.

4. Nothing in this section shall prohibit a party from declining to proceed with an acquisition or be deemed as establishing the final purchase price of an acquisition.

5. (1) The lesser of the purchase price or the appraised value, together with the reasonable and prudent transaction, closing, and transition costs incurred by the large water public utility, shall constitute the ratemaking rate base for the small water utility as acquired by the acquiring large water public utility; provided, however, that if the small water utility is a public utility subject to chapter 386 and the small water utility completed a rate case prior to the acquisition, the public service commission may select as the ratemaking rate base for the small water utility as acquired by the acquiring large water public utility a ratemaking rate base in between:

(a) The lesser of the purchase price or the appraised value, together with the reasonable and prudent transaction, closing, and transition costs incurred by the large water public utility unless such transaction, closing, and transition costs are elsewhere recoverable in rates; and

(b) The ratemaking rate base of the small water utility as ordered by the public service commission in the small water utility's last previous rate case as adjusted by improvements and depreciation reserve since the previous rate case together with the transaction, closing, and transition costs incurred by the large water public utility unless such transaction, closing, and transition costs are elsewhere recoverable in rates. If the small water utility and large water public utility proceed with the sale, any past-due fees due to the state from the small water utility or its customers under chapter 640 or 644 shall be resolved prior to the transfer of ownership or the liability for such past-due fees becomes the responsibility of the large water public utility. Such fees shall not be included in the large water public utility's rate base.

(2) The public service commission shall issue its decision establishing the ratemaking rate base of the small water utility in its order approving the acquisition.

6. Upon the date of the acquisition of a small water utility by a large water public utility, whether or not the procedures for establishing ratemaking rate base provided by this section have been utilized, the small water utility shall, for ratemaking purposes, become part of an existing service area, as defined by the public service commission, of the acquiring large water public utility that is either contiguous to the small water utility, the closest geographically to the small water utility, or best suited due to operational or other factors. This consolidation shall be approved by the public service commission in its order approving the acquisition.

7. Any new permit issued pursuant to chapters 640 and 644, when a small water utility is acquired by a large water public utility, shall include a plan to resolve all outstanding permit compliance issues. After the transfer of ownership, the acquiring large public water utility shall continue providing service to all customers that were served by the small water utility at the time of sale.

8. This section is intended for the specific and unique purpose of determining the ratemaking rate base of small water utilities and shall be exclusively applied to large water public utilities in the acquisition of a small water utility. This section is not intended to apply beyond its specific purpose and shall not be construed in any manner to apply to electric corporations, natural gas corporations, or any other utility regulated by the public service commission.

(L. 2010 S.B. 791, A.L. 2013 H.B. 142)



Section 393.355 Special rate for electrical corporations authorized, when — net margin tracking mechanism — lower rate for facility, when, duration.

Effective 14 Jun 2017, see footnote

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.355. Special rate for electrical corporations authorized, when — net margin tracking mechanism — lower rate for facility, when, duration. — 1. As used in this section, the following terms shall mean:

(1) “Electrical corporation”, the same meaning given to the term in section 386.020, but shall not include an electrical corporation as described in subsection 2 of section 393.110;

(2) “Facility”, a:

(a) Facility whose primary industry is the smelting of aluminum and primary metals, Standard Industrial Classification Code 3334;

(b) Facility whose primary industry is the production or fabrication of steel, North American Industrial Classification System 331110; or

(c) Facility with a new or incremental increase in load equal to or in excess of a monthly demand of fifty megawatts.

2. Notwithstanding section 393.130 or any other provision of law to the contrary, the public service commission shall have the authority to approve a special rate, outside a general rate proceeding, that is not based on the electrical corporation’s cost of service for a facility if:

(1) The commission determines, but for the authorization of the special rate the facility would not commence operations, the special rate is in the interest of the state of Missouri when considering the interests of the customers of the electrical corporation serving the facility, considering the incremental cost of serving the facility to receive the special rate, and the interests of the citizens of the state generally in promoting economic development, improving the tax base, providing employment opportunities in the state, and promoting such other benefits to the state as the commission may determine are created by approval of the special rate;

(2) After approval of the special rate, the commission allocates in each general rate proceeding of the electrical corporation serving the facility the reduced revenues from the special rate as compared to the revenues that would have been generated at the rate the facility would have paid without the special rate to the electrical corporation’s other customers through a uniform percentage adjustment to all components of the base rates of all customer classes; and

(3) The commission approves a tracking mechanism meeting the requirements of subsection 3 of this section.

3. Any commission order approving a special rate authorized by this section to provide service to a facility in the manner specified under subsection 4 of this section shall establish, as part of the commission’s approval of a special rate, a tracking mechanism to track changes in the net margin experienced by the electrical corporation serving the facility with the tracker to apply retroactively to the date the electrical corporation’s base rates were last set in its last general rate proceeding concluded prior to June 14, 2017. The commission shall ensure that the changes in net margin experienced by the electrical corporation between the general rate proceedings as a result of serving the facility are calculated in such a manner that the electrical corporation’s net income is neither increased nor decreased. The changes in net margin shall be deferred to a regulatory liability or regulatory asset, as applicable, with the balance of such regulatory asset or liability to be included in the revenue requirement of the electrical corporation in each of its general rate proceedings through an amortization of the balance over a reasonable period until fully returned to or collected from the electrical corporation’s customers.

4. Notwithstanding the provisions of section 393.170, an electrical corporation is authorized to provide electric service to a facility at a special rate for the new or incremental load authorized by the commission:

(1) Under a rate schedule reflecting the special rate approved by the commission; or

(2) If the facility is located outside the electrical corporation’s certificated service territory, the facility shall be treated as if it is in the electrical corporation’s certified service territory, subject to a commission-approved rate schedule incorporating the special rate under the contract.

5. To receive a special rate, the electrical corporation serving the facility, or facility if the facility is located outside of the electrical corporation’s certified service territory, shall file a written application with the commission specifying the requested special rate and any terms or conditions proposed by the facility respecting the requested special rate and provide information regarding how the requested special rate meets the criteria specified in subdivision (1) of subsection 2 of this section. A special rate provided for by this section shall be effective for no longer than ten years from the date such special rate is authorized. The commission may impose such conditions, including but not limited to any conditions in a memorandum of understanding between the facility and the electrical corporation, on the special rate as it deems appropriate so long as it otherwise complies with the provisions of this section.

6. Any entity which has been granted a special rate under this section may reapply to the commission for a special rate under this section.

(L. 2017 1st Ex. Sess. H.B. 1)

Effective 6-14-17



Section 393.356 No modification or elimination of special rate under section 393.355.

Effective 14 Jun 2017, see footnote

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.356. No modification or elimination of special rate under section 393.355. — If the commission approves a special rate under section 393.355, the commission shall lack the authority to modify or eliminate any such rate during the specified term subject to conditions established under section 393.355.

(L. 2017 1st Ex. Sess. H.B. 1)

Effective 6-14-17



Section 393.410 Definitions.

Effective 28 Aug 1953

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.410. Definitions. — As used in sections 393.410 to 393.510:

(1) "Gas" means manufactured or natural gas or any combination or mixture thereof, whether or not the natural gas has been processed by removal of component parts not essential to its use for light, heat, or power;

(2) "Gas storage company" means any corporation, partnership or person, or its trustees or receivers appointed by any court whatsoever, including any municipal corporation, any gas corporation as defined by section 386.020, and any corporation engaged in the transportation of natural gas in interstate commerce or the sale in interstate commerce of such gas for resale, engaged in or which desires to engage in the business of the underground storage of gas intended in whole or in part for either direct or ultimate distribution to the public by means of pipes or pipelines;

(3) "Underground storage" or "underground storage of gas" means the storing of gas in a geological stratum or strata, formation or formations lying beneath the surface of the earth;

(4) "Underground storage reservoir" means the stratum or strata, formation or formations which are, or are to be, used for underground storage of gas.

(L. 1953 p. 513 § 1)



Section 393.420 Acquisition of right to use storage reservoir under publicly owned lands.

Effective 28 Aug 1953

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.420. Acquisition of right to use storage reservoir under publicly owned lands. — In any case where a part of an underground storage reservoir lies in or beneath lands (including the beds of navigable waters) of any public body, a gas storage company desiring to utilize the same for the underground storage of gas may acquire the right to do so, which right every such public body is hereby authorized to grant for such consideration as may be agreed upon with such gas storage company. In the event such gas storage company and such public body cannot agree upon such consideration, or in case there is no public authority other than the general assembly which has power to enter into such an agreement, then such gas storage company may acquire the right to utilize such part of such underground storage reservoir, but not, in such case, the surface of the lands under which such part of such reservoir lies, for the underground storage of gas, by proceeding in the same manner and with the same effect as in cases of condemnation under section 393.430, subject to the limitations and provisions in such cases provided, and in any such case to which the state of Missouri shall be made a party service of process may be had upon the attorney general. The term "public body" as used in this section means the state of Missouri, or any department, board, commission, bureau, institution, public agency or political subdivision thereof including municipal corporations and quasi-municipal corporations of all kinds.

(L. 1953 p. 513 § 3)



Section 393.430 Gas storage company may exercise eminent domain — purposes — procedure.

Effective 28 Aug 1953

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.430. Gas storage company may exercise eminent domain — purposes — procedure. — Subject to the limitations and provisions provided in sections 393.410 to 393.510, any gas storage company may acquire by condemnation land or interests in land, necessary or convenient to its operations as a gas storage company, including, but without limiting the generality of the foregoing, the following operations, to wit: Such operations, including the drilling of test holes or wells, as may be necessary or convenient to determine the suitability of a geological stratum or strata, formation or formations for the underground storage of gas (and for this purpose temporary licenses may be acquired by condemnation hereunder); the laying, operation and maintenance of pipes and pipelines necessary or convenient for the transportation of gas to the place of underground storage from the source of such gas; the preparation, establishment, maintenance, utilization and operation of the underground storage reservoir for the underground storage of gas and the injection of gas into such underground storage reservoir and the withdrawal thereof therefrom; the laying, operation and maintenance of pipes and pipelines necessary or convenient for the transportation of gas from the place of underground storage to any other place; the installation, operation and maintenance of any and all facilities and equipment necessary or convenient in connection with any of the foregoing operations. Any gas storage company desiring to acquire by condemnation land or any interest therein, or a temporary license pursuant to this section, may to that end proceed as provided by, and subject to, the provisions of chapter 523, the provisions of which chapter are hereby made applicable in such case, but subject, further, to the limitations and provisions provided in sections 393.410 to 393.510.

(L. 1953 p. 513 § 4)

(1956) In action to condemn lands for gas storage under §§ 393.410 to 393.510, owners of lands adjoining those sought to be condemned did not have right to intervene because only damage they could suffer would result from use of condemned lands and not from condemnation. Laclede Gas Co. v. Abrahamson (Mo.), 296 S.W.2d 100.



Section 393.440 Powers not to be exercised until approved by public service commission.

Effective 28 Aug 1953

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.440. Powers not to be exercised until approved by public service commission. — None of the following rights, to wit:

(1) The right to condemn any stratum or formation for the purpose of utilization thereof for the underground storage of gas, or

(2) The right to proceed as in cases of condemnation provided for by section 393.420, or

(3) The right to acquire by condemnation temporary licenses pursuant to section 393.430 may be exercised by any gas storage company unless such company shall have first obtained an order from the public service commission finding that the exercise of such rights by such company will be in the public interest. Such order shall be made after hearing, and shall be effective, and subject to application for rehearing and to judicial review, as in the case of other orders of the public service commission.

(L. 1953 p. 513 § 10)

(1956) Evidence held to justify authorization of condemnation proceeding by public service commission. Collins v. Pub. Serv. Comm., 365 Mo. 1086, 293 S.W.2d 345.



Section 393.450 Buildings not to be condemned.

Effective 28 Aug 1953

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.450. Buildings not to be condemned. — No gas storage company shall, by virtue of sections 393.410 to 393.510, be authorized to enter, appropriate or condemn any dwelling, barn, store, warehouse or other building.

(L. 1953 p. 513 § 7)



Section 393.460 Strata and formations not subject to condemnation.

Effective 28 Aug 1953

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.460. Strata and formations not subject to condemnation. — No stratum or formation lying less than five hundred feet below the surface, and no stratum or formation containing potable water conforming to the mineral content standards of the United States Public Health Service, and no stratum or formation containing natural gas or oil producible through primary production methods in commercially paying quantities or producing domestic supplies of natural gas or oil, and no stratum or formation containing coal or the ores of lead, zinc, iron, copper, barium, or any precious mineral, producible on a commercially paying basis, shall be subject to be condemned for utilization for the underground storage of gas therein.

(L. 1953 p. 513 § 5)

(1956) Law held not discriminatory because not allowing condemnation of formations containing potable waters. Collins v. Public Serv. Comm., 365 Mo. 1086, 293 S.W.2d 345.



Section 393.470 Limitation on condemnation of property held for public uses.

Effective 28 Aug 1953

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.470. Limitation on condemnation of property held for public uses. — In case the lands sought to be condemned pursuant to sections 393.410 to 393.510 are held by any corporation, the right to condemn the same pursuant to sections 393.410 to 393.510 shall be limited to such use as shall not materially interfere with the public uses to which, by law, such corporation is authorized to put said lands.

(L. 1953 p. 513 § 8)



Section 393.480 Law not to restrict other powers of eminent domain.

Effective 28 Aug 1953

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.480. Law not to restrict other powers of eminent domain. — Nothing herein contained shall limit or impair any right to exercise the power of eminent domain which may be vested in any gas storage company by any other law.

(L. 1953 p. 513 § 9)



Section 393.490 Rights of owner of land in condemned strata.

Effective 28 Aug 1953

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.490. Rights of owner of land in condemned strata. — Any and all rights to utilize any strata or formations, underlying any land, for the underground storage of gas, which are acquired by any gas storage company by condemnation pursuant to section 393.430 or by proceeding as in cases of condemnation pursuant to section 393.420, shall be subject to the right of the owner of such land or of other rights or interests therein, to drill, bore or sink shafts through such strata or formations, for the purpose of exploring for or recovering oil, gas or other minerals from other strata or formations, in such manner as will not hamper or impair the operation of the gas storage reservoir, or result in the pollution of gas stored therein, or permit the escape of any gas therefrom.

(L. 1953 p. 513 § 6)



Section 393.500 Gas in underground storage personal property.

Effective 28 Aug 1953

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.500. Gas in underground storage personal property. — Whenever gas belonging to any person or corporation is injected into underground storage, it shall, unless and until it be abandoned by the owner thereof, be and remain personal property and the property of the owner thereof, and shall not be subject to production, taking, reduction to possession, waste or interference by the owner of the surface of the land under which the gas storage company has obtained the right to store gas, or by any person whomsoever except the owner thereof and persons acting by his authority; provided nothing herein contained shall apply to a person under whose land gas may be stored without the gas storage company having obtained the right to store gas.

(L. 1953 p. 513 § 2)



Section 393.510 Limitations to begin, when — cause deemed to accrue, when.

Effective 28 Aug 1953

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.510. Limitations to begin, when — cause deemed to accrue, when. — In civil actions arising under or by virtue of sections 393.410 to 393.510, and by virtue of the powers herein authorized, the statute of limitations shall not begin to run against any right or cause of action until the right or cause of action shall have accrued; provided that for the purposes of sections 393.410 to 393.510 the right or cause of action shall not be deemed to accrue when the wrong is done or the technical breach of contract or duty occurs, but when the damage resulting therefrom is sustained and is capable of ascertainment, and, if more than one item of damage, then the last item, so that all resulting damage may be recovered, and full and complete relief obtained.

(L. 1953 p. 513 § 10A)



Section 393.550 Definitions.

Effective 28 Aug 1986

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.550. Definitions. — As used in sections 393.550 to 393.565, the following terms mean:

(1) "Access demand notice", the notice required by section 393.553;

(2) "Denial of access", a failure or refusal by a utility customer in default to enable a utility company having a need for access to its utility meter to gain such access;

(3) "Need for access", the desire to obtain access for the purpose of terminating the supply of electricity, gas or water to a utility customer when:

(a) Such customer has failed to pay lawful charges for one or more of such utility services at the residence for such a period of time that the utility company seeking access has lawfully provided to such customer a written notice that the utility service provided by such utility company is subject to termination in accordance with then applicable laws and regulations, and while the cause for such notice still exists; and

(b) Utility service cannot be terminated to such customer without access to such customer's utility meter, except by terminating utility service to one or more other customers at the residence who are not subject to termination of utility service for failure to pay lawful charges for utility service;

(4) "Residence", a multifamily residential dwelling;

(5) "Utility company", an electrical corporation, a gas corporation or a water corporation subject to the jurisdiction, control and regulation of the Missouri public service commission and to the provisions of chapter 386;

(6) "Utility customer in default", a utility customer who has failed to pay lawful charges for utility services at the residence for the period of time referred to in paragraph (a) of subdivision (3) of this section;

(7) "Utility meter", the meter and any other property connected with the meter which are owned by the utility company.

(L. 1986 H.B. 1422 § 1)



Section 393.553 Written demand, notice, contents, refusal of access deemed denial of access, when.

Effective 28 Aug 1986

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.553. Written demand, notice, contents, refusal of access deemed denial of access, when. — Whenever there exists a need for access, as defined in subdivision (3) of section 393.550, to a utility meter, the utility company may make demand, by written notice, upon the utility customer in default for access to the utility meter. Such notice shall state that:

(1) The utility company is the owner of the utility meter at the residence;

(2) The utility company seeks access to the utility meter based upon a need for access as described in subdivision (3) of section 393.550; and

(3) If access to the utility meter is not provided within ten days of the date of the access demand notice, an action may be instituted by the utility company.

­­

­

(L. 1986 H.B. 1422 § 2)



Section 393.555 Denial of access, filing of affidavit, contents — initial access order, procedure, becomes final order of access, when.

Effective 28 Aug 1986

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.555. Denial of access, filing of affidavit, contents — initial access order, procedure, becomes final order of access, when. — 1. Upon any denial of access, the utility company may institute an action to acquire access to the utility meter by filing with the associate circuit court of the county in which the residence is located, an affidavit stating:

(1) The name of the utility customer in default;

(2) The address of the residence in which the utility meter is located;

(3) That the utility company is the owner of the utility meter involved;

(4) That an access demand notice has been mailed or delivered to the utility customer in default, and attaching thereto a verified copy of such access demand notice; and

(5) That there has been a denial of access to the utility meter.

2. Upon the filing of the affidavit required by subsection 1 of this section by the utility company, the court shall issue an initial access order requiring the utility customer in default to deliver access to the utility meter to the sheriff, and requiring the sheriff to provide the utility company with access to the utility meter. Such initial access order must be entered within seven days of the filing of the affidavit. A copy of the initial access order shall be delivered to the sheriff or court officer, who shall, within five days after its issuance by the court, serve a copy of the initial access order on the utility customer in default and file a return with the court showing that service has been made. In addition to such attempted personal service, the utility company may request, and thereupon the judge, before whom the proceeding is commenced, shall forthwith make an order directing that the sheriff or court officer shall also immediately serve the same by securely affixing a copy of such initial access order in a conspicuous place at the residence for at least ten days, and by also immediately mailing a copy of the initial access order to the utility customer in default at his last known address by ordinary mail and by certified mail, return receipt requested, deliver to addressee only. If the sheriff or other court officer shall return that the utility customer in default is not found, or that he has absconded or absented himself from his usual place of abode in this state, and if proof be made of the notice and of the mailing of notice by ordinary mail and certified mail by affidavit of some competent witness, the judge shall immediately proceed with the matter as if there had been personal service of the initial access order. Each initial access order shall notify the utility customer in default of the right of such utility customer in default to post a bond and request a hearing pursuant to section 393.557. The court may allow for a period of time from the time of service, which period shall not exceed ten days, in which the utility customer in default may post the bond required by section 393.557. If no such bond is posted within the period thus established by the court, then the initial access order shall automatically become a final order of access at the close of business on the last day of such period.

(L. 1986 H.B. 1422 § 3)



Section 393.557 Final order of access, exception — bond, amount — hearing.

Effective 28 Aug 1986

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.557. Final order of access, exception — bond, amount — hearing. — 1. The initial access order shall become a final order of access under section 393.555 unless the utility customer in default posts a bond which must be:

(1) Approved by and filed with the court within the time specified by the initial access order; and

(2) In sufficient amount, form and with appropriate security, to protect the utility company against all losses and expenses which the utility company may suffer by reason of the delay in obtaining access, including, but not limited to, the posting of adequate security to cover all charges by the utility company which may accrue during the pendency of the hearing referred to in subsection 2 of this section.

­­

­

2. At a hearing on the delivery of access to the utility meter, each party may present proofs. In order to prevail, the utility company must establish that it reasonably requires access to the utility meter based upon a need for access as described in subdivision (3) of section 393.550. If the utility company so establishes, the initial access order shall be automatically reinstated and immediately become a final order of access. The utility customer in default and the utility company shall respectively have the opportunity to present evidence to the court, and to cross-examine any or all witnesses of the other party.

(L. 1986 H.B. 1422 § 4)



Section 393.559 Access, with sheriff, expenses of sheriff.

Effective 28 Aug 1986

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.559. Access, with sheriff, expenses of sheriff. — When the sheriff receives a final order of access as described in section 393.555 or 393.557, he shall immediately deliver and grant the utility company access to the utility meter by entering the residence with an authorized representative of the utility company. The sheriff is entitled to receive all his necessary expenses in the delivery of access to the utility meter.

(L. 1986 H.B. 1422 § 5)



Section 393.561 Damages awarded to utility customer, when — costs, court to determine who pays.

Effective 28 Aug 1986

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.561. Damages awarded to utility customer, when — costs, court to determine who pays. — 1. If, at the hearing on the delivery of access to the utility meter under section 393.557, the court specifically finds, on the basis of the record at such hearing, that the utility company willfully and wrongfully instituted an action under sections 393.550 to 393.565, the utility customer in default may be entitled to any damages which might be incurred by such utility customer in default as a direct result of such actions by the utility company, together with reasonable attorney fees.

2. Costs may be taxed in the discretion of the court, and the court shall direct which party is obligated to pay the sheriff's expenses referred to in section 393.559.

(L. 1986 H.B. 1422 § 6)



Section 393.563 Other rights of access, not affected.

Effective 28 Aug 1986

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.563. Other rights of access, not affected. — Nothing contained in sections 393.550 to 393.565 shall affect the other rights of access which may be available to the utility company against the utility customer in default under applicable law, or under applicable rules, regulations and tariffs of the utility company, or of the Missouri public service commission; except that no gas or electric utility company, as defined in subdivision (5) of section 393.550, shall terminate utility service to an entire residence, as defined in subdivision (4) of section 393.550, solely by reason of the delinquency in payment of one or more customers, when there are one or more other customers at the residence who are not for any lawful reason, including but not limited to delinquency in payment, subject to termination of utility service. Nothing contained in sections 393.550 to 393.565 shall be construed to prevent a utility company from discontinuing utility service to any residence for any other lawful purpose.

(L. 1986 H.B. 1422 § 7)



Section 393.565 Appeals, customer must give bond.

Effective 28 Aug 1986

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.565. Appeals, customer must give bond. — Applications for appeals shall be allowed and conducted in the manner provided in chapter 512; but no application for an appeal by the utility customer in default shall stay execution unless the utility customer in default gives bond, with security sufficient to secure the payment of all damages, costs and utility charges then due, and with condition to pay all subsequently accruing utility charges, if any, into court within ten days after such charges become due, pending determination of the appeal.

(L. 1986 H.B. 1422 § 8)



Section 393.700 Short title.

Effective 28 Aug 2002

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.700. Short title. — Sections 393.700 to 393.770 shall be known as the "Joint Municipal Utility Commission Act".

(L. 1978 H.B. 1126 § 1, A.L. 1983 H.B. 204, A.L. 2002 H.B. 1402)



Section 393.705 Definitions.

Effective 28 Aug 2007

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.705. Definitions. — As used in sections 393.700 to 393.770, the following terms shall, unless the context clearly indicates otherwise, have the following meanings:

(1) "Bond" or "bonds", any bonds, interim certificates, notes, debentures or other obligations of a commission issued pursuant to sections 393.700 to 393.770;

(2) "Commission", any joint municipal utility commission established by a joint contract pursuant to sections 393.700 to 393.770;

(3) "Contracting municipality", each municipality which is a party to a joint contract establishing a commission pursuant to sections 393.700 to 393.770, a water supply district formed pursuant to the provisions of chapter 247, or a sewer district formed pursuant to the provisions of chapter 204, or chapter 249;

(4) "Joint contract", the contract entered into among or by and between two or more of the following contracting entities for the purpose of establishing a commission:

(a) Municipalities;

(b) Public water supply districts;

(c) Sewer districts;

(d) Nonprofit water companies;

(e) Nonprofit sewer companies;

(f) Joint municipal utility commissions;

(5) "Participating municipality", a municipality, public water supply district, or sewer district acting in concert with a commission in the development of a project but providing separate financing to acquire an individual interest in the project;

(6) "Person", a natural person, cooperative or private corporation, association, firm, partnership, or business trust of any nature whatsoever, organized and existing pursuant to the laws of any state or of the United States and any municipality or other municipal corporation, governmental unit, or public corporation created under the laws of any state or the United States, and any person, board, or other body declared by the laws of any state or the United States to be a department, agency or instrumentality thereof;

(7) "Project", the purchasing, construction, extending or improving of any utility facility or property including without limitation revenue-producing water, sewage, gas or electric light works, heating or power plants, transmission and distribution systems, and all other types of utilities and revenue-producing facilities as deemed appropriate by the governing bodies of the contracting or participating municipalities, including all real and personal property of any nature whatsoever to be used in connection therewith, together with all parts thereof and appurtenances thereto, or any interest therein or right to capacity thereof and the acquisition of fuel of any kind for any such purposes.

(L. 1978 H.B. 1126 § 2, A.L. 1983 H.B. 204, A.L. 1986 S.B. 488, A.L. 1999 H.B. 450 merged with S.B. 160 & 82, A.L. 2000 S.B. 894, A.L. 2002 H.B. 1402, A.L. 2004 H.B. 1171, A.L. 2006 S.B. 559, A.L. 2007 S.B. 22)



Section 393.710 Municipalities, public water supply districts and sewer districts may form commission — purposes — contents of contract — board of directors.

Effective 28 Aug 2007

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.710. Municipalities, public water supply districts and sewer districts may form commission — purposes — contents of contract — board of directors. — 1. Municipalities, joint municipal utility commissions, public water supply districts, and sewer districts may, by joint contract, establish a governmental entity to be known as a joint municipal utility commission, to effect the joint development of a project or projects in whole or in part for the benefit of the inhabitants of such municipalities, public water supply districts and sewer districts.

2. Any joint contract establishing a commission under this section shall specify:

(1) The name and purpose of the commission and the functions or services to be provided by the commission;

(2) The establishment and organization of a governing body of a commission which shall be a board of directors in which all powers of the commission are vested. The joint contract may provide for the creation by the board of an executive committee of the board to which the powers and duties of the board may be delegated as the board or state statute shall specify;

(3) The number of directors, the manner of their appointment, terms of office and compensation, if any, and the procedure for filling vacancies on the board. Each contracting municipality, public water supply district, and sewer district shall have the power to appoint one member and an alternate to the board of directors and shall be entitled to remove that member and alternate at will;

(4) The manner of selection of the officers of the commission and their duties;

(5) The voting requirements for action by the board, but, unless specifically provided otherwise, a majority of directors shall constitute a quorum and a majority of the quorum shall be necessary for any action taken by the board;

(6) The duties of the board which shall include the obligation to comply or to cause compliance with this section and the laws of the state and, in addition, with each and every term, provision and covenant in the joint contract creating the commission on its part to be kept or performed;

(7) The manner in which additional municipalities, public water supply districts, and sewer districts may become parties to the joint contract;

(8) The manner of financing the commission and of establishing and maintaining a budget and annual audit for the commission;

(9) The ownership interests of the contracting municipality electric cooperative associations, municipally owned or public utilities in a project or the manner of determining such ownership interest, which ownership interest shall be subject to any mortgage of a project pursuant to section 393.735;

(10) Provisions for the disposition, division or distribution of any property or assets of the commission on dissolution; and

(11) The term of the joint contract, which may be a definite period or until rescinded or terminated, and the method, if any, by which the joint contract may be rescinded or terminated so long as the commission has no bonds outstanding, unless provision for full payment of such bonds, by escrow or otherwise, has been made pursuant to the terms of the bonds or the resolution, trust indenture or security instrument securing the bonds.

3. A commission shall, if the joint contract so provides, be the successor to any nonprofit corporation, agency, or another entity theretofore organized by the contracting municipalities to provide the same function, service or facility, and the commission shall be entitled to all rights and privileges and shall assume all obligations and liabilities of such other entity under existing contracts to which such other entity is a party.

(L. 1978 H.B. 1126 § 3, A.L. 1983 H.B. 204, A.L. 1986 S.B. 488, A.L. 1987 H.B. 148, A.L. 1999 H.B. 450 merged with S.B. 160 & 82, A.L. 2004 H.B. 1171, A.L. 2007 S.B. 22)



Section 393.715 Powers of commission — purchase of private water utility serving outside municipal limits, effect — successorship, continued and new service authorized, when.

Effective 28 Aug 2007

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.715. Powers of commission — purchase of private water utility serving outside municipal limits, effect — successorship, continued and new service authorized, when. — 1. The general powers of a commission to the extent provided in section 393.710 to be exercised for the benefit of its contracting members shall include the power to:

(1) Plan, develop, acquire, construct, reconstruct, operate, manage, dispose of, participate in, maintain, repair, extend or improve one or more projects, either exclusively or jointly or by participation with electric cooperative associations, municipally owned or public utilities or acquire any interest in or any rights to capacity of a project, within or outside the state, and act as an agent, or designate one or more other persons participating in a project to act as its agent, in connection with the planning, acquisition, construction, operation, maintenance, repair, extension or improvement of such project;

(2) Acquire, sell, distribute and process fuels necessary to the production of electric power and energy; provided, however, the commission shall not have the power or authority to erect, own, use or maintain a transmission line which is parallel or generally parallel to another transmission line in place within a distance of two miles, which serves the same general area sought to be served by the commission unless the public service commission finds that it is not feasible to utilize the transmission line which is in place;

(3) Acquire by purchase or lease, construct, install, and operate reservoirs, pipelines, wells, check dams, pumping stations, water purification plants, and other facilities for the production, wholesale distribution, and utilization of water and to own and hold such real and personal property as may be necessary to carry out the purposes of its organization; provided, however, that a commission shall not sell or distribute water, at retail or wholesale, within the certificated area of a water corporation which is subject to the jurisdiction of the public service commission unless the sale or distribution of water is within the boundaries of a public water supply district or municipality which is a contracting municipality in the commission and the commission has obtained the approval of the public service commission prior to commencing such said sale or distribution of water;

(4) Acquire by purchase or lease, construct, install, and operate lagoons, pipelines, wells, pumping stations, sewage treatment plants and other facilities for the treatment and transportation of sewage and to own and hold such real and personal property as may be necessary to carry out the purposes of its organization;

(5) Enter into operating, franchises, exchange, interchange, pooling, wheeling, transmission and other similar agreements with any person;

(6) Make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the commission;

(7) Employ agents and employees;

(8) Contract with any person, within or outside the state, for the construction of any project or for any interest therein or any right to capacity thereof, without advertising for bids, preparing final plans and specifications in advance of construction, or securing performance and payment of bonds, except to the extent and on such terms as its board of directors or executive committee shall determine. Any contract entered into pursuant to this subdivision shall contain a provision that the requirements of sections 290.210 to 290.340 shall apply;

(9) Purchase, sell, exchange, transmit, treat, dispose or distribute water, sewage, gas, heat or electric power and energy, or any by-product resulting therefrom, within and outside the state, in such amounts as it shall determine to be necessary and appropriate to make the most effective use of its powers and to meet its responsibilities, and to enter into agreements with any person with respect to such purchase, sale, exchange, treatment, disposal or transmission, on such terms and for such period of time as its board of directors or executive committee shall determine. A commission may not sell or distribute water, gas, heat or power and energy, or sell sewage service at retail to ultimate customers outside the boundary limits of its contracting municipalities except pursuant to subsection 2 or 3 of this section;

(10) Acquire, own, hold, use, lease, as lessor or lessee, sell or otherwise dispose of, mortgage, pledge, or grant a security interest in any real or personal property, commodity or service or interest therein;

(11) Exercise the powers of eminent domain for public use as provided in chapter 523, except that the power of eminent domain shall not be exercised against any electric cooperative association, municipally owned or public utility;

(12) Incur debts, liabilities or obligations including the issuance of bonds pursuant to the authority granted in Section 27 of Article VI of the Missouri Constitution;

(13) Sue and be sued in its own name;

(14) Have and use a corporate seal;

(15) Fix, maintain and revise fees, rates, rents and charges for functions, services, facilities or commodities provided by the commission. The powers enumerated in this subdivision shall constitute the power to tax for purposes of Article X, Section 15 of the Missouri Constitution;

(16) Make, and from time to time, amend and repeal bylaws, rules and regulations not inconsistent with this section to carry into effect the powers and purposes of the commission;

(17) Notwithstanding the provisions of any other law, invest any funds held in reserve or sinking funds, or any funds not required for immediate disbursement, including the proceeds from the sale of any bonds, in such obligations, securities and other investments as the commission deems proper;

(18) Join organizations, membership in which is deemed by the board of directors or its executive committee to be beneficial to accomplishment of the commission's purposes;

(19) Exercise any other powers which are deemed necessary and convenient by the commission to effectuate the purposes of the commission; and

(20) Do and perform any acts and things authorized by this section under, through or by means of an agent or by contracts with any person.

2. When a municipality purchases a privately owned water utility and a commission is created pursuant to sections 393.700 to 393.770, the commission may continue to serve those locations previously receiving water from the private utility even though the location receives such service outside the geographical area of the municipalities forming the commission. New water service may be provided in such areas if the site to receive such service is located within one-fourth of a mile from a site serviced by the privately owned water utility.

3. When a commission created by any of the contracting entities listed in subdivision (4) of section 393.705 becomes a successor to any nonprofit water corporation, nonprofit sewer corporation or other nonprofit agency or entity organized to provide water or sewer service, the commission may continue to serve, as well as provide new service to, those locations and areas previously receiving water or sewer service from such nonprofit entity, regardless of whether or not such location receives such service outside the geographical service area of the contracting entities forming such commission; provided that such locations and areas previously receiving water and sewer service from such nonprofit entity are not located within:

(1) Any county of the first classification with a population of more than six hundred thousand and less than nine hundred thousand;

(2) The boundaries of any sewer district established pursuant to Article VI, Section 30(a) of the Missouri Constitution; or

(3) The certificated area of a water or sewer corporation that is subject to the jurisdiction of the public service commission.

(L. 1978 H.B. 1126 § 4, A.L. 1983 H.B. 204, A.L. 1999 H.B. 450 merged with S.B. 160 & 82, A.L. 2000 S.B. 894, A.L. 2002 H.B. 1402, A.L. 2004 H.B. 1171, A.L. 2007 S.B. 22)



Section 393.720 Commissions to be bodies public and corporate.

Effective 28 Aug 2007

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.720. Commissions to be bodies public and corporate. — Any commission established by joint contract under sections 393.700 to 393.770 shall constitute a body public and corporate of the state, exercising public powers for the benefit of its contracting members and in order to carry out the public purposes and the public functions of its contracting members. It shall have the duties, privileges, immunities, rights, liabilities and disabilities of its contracting members and as a public body politic and corporate, including the power to tax, but shall not have any additional taxing power separate from that of its members nor shall it have the benefit of the doctrine of sovereign immunity.

(L. 1978 H.B. 1126 § 5, A.L. 2004 H.B. 1171, A.L. 2007 S.B. 22)



Section 393.725 Bonds issued to be revenue bonds only — form of bonds.

Effective 28 Aug 2004

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.725. Bonds issued to be revenue bonds only — form of bonds. — 1. Bonds issued pursuant to sections 393.700 to 393.770 by a commission shall be payable, as to the principal and interest, solely from the net revenues derived from the operation of any one or more of the projects financed by the commission, after providing for the costs of operation and maintenance of the project or projects, or from any other funds made available to the commission from sources other than from proceeds of taxation.

2. Each bond issued pursuant to the provisions of sections 393.700 to 393.770 shall contain a statement that such bond is not an indebtedness of the state, or of any political subdivision thereof, other than the joint municipal utility commission, or of the contracting municipalities, the contracting public water supply districts or the contracting sewer districts, but shall be special obligations of the commission only and that neither the faith and credit nor the taxing power of the state or of any political subdivision thereof, or of the contracting municipalities, contracting public water supply districts or contracting sewer districts is pledged to the payment of or the interest on such bonds. The bonds shall not be deemed to be an indebtedness within the meaning of any constitutional or statutory limitation upon the incurring of indebtedness. Neither the members of the board of directors of a commission nor any person executing the bonds shall be liable personally on the bonds by reason of the lawful issuance thereof.

3. A commission, subject to the provisions of sections 393.700 to 393.770, may from time to time issue its bonds in such principal amounts as it deems necessary to provide sufficient funds to purchase, construct, extend or improve a project, including the establishment or increase of reserves, interest accrued during construction of such project and for a period not exceeding one year after the completion of construction of such project, and the payment of all other costs or expenses of the commission incident to and necessary or convenient to carry out its corporate purposes and powers.

4. Bonds of a commission shall be authorized by resolution of the board of directors or by resolution of its executive committee if the board has delegated such authority and may be issued under such resolution or under a trust indenture or other security instrument, as authorized by the resolution, in one or more series and shall bear such date or dates, mature at such time or times, bear interest at such rate or rates, be in such denomination or denominations, be in such form, either coupon, registered or both, carry such conversion or registration privileges, have such rank or priority, be payable from any one or more projects, be executed in such manner, be payable in such medium of payment, at such place or places within or without the state, and be subject to such terms of redemption, with or without premium, as such resolution, trust indenture or other security instrument may provide, and without limitation by the provisions of any other law limiting amounts, maturities or interest rates.

5. The bonds shall be sold at public sale or at private sale as the commission may provide and at such price or prices as the commission shall determine. The decision of the commission shall be conclusive.

6. The bonds may be signed by manual or facsimile signatures as determined by resolution of the board or by resolution of the executive committee if the board has delegated such authority. In case any of the officers whose signatures appear on any bonds or coupons shall cease to be such officers before the delivery of such obligations, such signatures shall, nevertheless, be valid and sufficient for all purposes, the same as if the officers had remained in office until such delivery.

7. Pending preparation of definitive bonds, a commission may issue temporary bonds which shall be exchanged for the definitive bonds when such bonds shall have been executed and are available for delivery.

8. All bonds issued under the provisions of sections 393.700 to 393.770 shall be negotiable instruments pursuant to the provisions of the uniform commercial code of the state.

(L. 1978 H.B. 1126 § 6, A.L. 1983 H.B. 204, A.L. 1990 S.B. 855, A.L. 1999 H.B. 450 merged with S.B. 160 & 82, A.L. 2002 H.B. 1402, A.L. 2004 H.B. 1171)



Section 393.730 Requirements of resolution authorizing bonds.

Effective 28 Aug 2004

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.730. Requirements of resolution authorizing bonds. — 1. The resolution authorizing any issuance of bonds hereunder shall make provision for the payment of the bonds by fixing such rates, fees and charges for water, sewer, gas, heat, electric power and energy and all other services provided by the project sufficient to pay the interest and principal of the bonds when due, to provide for a sinking fund sufficient to retire the bonds, and to provide and maintain reasonable reserves. Such rates, fees and charges shall also be sufficient to pay the costs of operation, improvement and maintenance of the project.

2. The resolution and trust indenture under which any bonds shall be issued shall constitute a contract with the holders of the bonds, and may contain provisions, among others, as to:

(1) The terms and provisions of the bonds;

(2) As provided in section 393.735, the mortgage or pledge of and the grant of a security interest in any real or personal property and all or any part of the revenues from any project or projects or any revenue-producing contract or contracts made by the commission with any person to secure the payment of bonds, subject to such agreements with the holders of bonds as may then exist;

(3) The custody, collection, securing, investment and payment of any revenues, assets, money, funds or property with respect to which the commission may have any rights or interest;

(4) The purposes to which the proceeds from the sale of any bonds then or thereafter to be issued may be applied, the pledge of such proceeds to secure the payment of the bonds and the net revenue of the project or projects which may be pledged to the payment of bonds;

(5) Limitations on the issuance of any additional bonds, the terms upon which additional bonds may be issued and secured, and the refunding of outstanding bonds;

(6) The rank or priority of any bonds with respect to any lien or security;

(7) The creation of special funds or moneys to be held in trust or otherwise for operating expenses, payment, or redemption of bonds, reserves or other purposes, and the use and disposition of moneys held in such funds;

(8) The procedure by which the terms of any contract with or for the benefit of the holders of bonds may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given;

(9) The definition of the acts or omissions to act which shall constitute a default in the duties of the commission to holders of its bonds, and the rights and remedies of such holders in the event of such default including, if the commission shall so determine, the right to accelerate the due date of the bonds or the right to appoint a receiver or receivers of the property or revenues subject to the lien of the resolution and trust indenture;

(10) Any other or additional agreements with or for the benefit of the holders of bonds or any covenants or restrictions necessary or desirable to safeguard the interests of such holders;

(11) The custody of any of its properties or investments, the safekeeping thereof, the insurance to be carried thereon, and the use and disposition of insurance proceeds;

(12) The vesting in a trustee or trustees, within or outside the state, of such properties, rights, powers, and duties in trust as the commission may determine, or limiting or abrogating the rights of the holders of any bonds to appoint a trustee, or limiting the rights, powers, and duties of such trustee; and

(13) Appointing and providing for the duties and obligations of a paying agent or paying agents or other fiduciaries within or outside the state.

(L. 1978 H.B. 1126 § 7, A.L. 1999 H.B. 450 merged with S.B. 160 & 82, A.L. 2004 H.B. 1171)



Section 393.735 Additional security for bonds issued may be given, how.

Effective 07 Dec 1978, see footnote

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.735. Additional security for bonds issued may be given, how. — As additional security for bonds issued or to be issued by a commission, the commission may mortgage or execute deeds of trust of the whole or any part of a project. Any such mortgage or deed of trust covering the whole or any part of easements or other interests in real estate less than fee simple used in a project, or for the generation or transmission of electric power and energy, and covering fixtures annexed thereto, may be filed in the office of the secretary of state with or as a part of the financing statement covering such fixtures. All filings required under the uniform commercial code to perfect a security interest against the personal property or fixtures of a commission shall be made and maintained in the office of the secretary of state.

(L. 1978 H.B. 1126 § 8)

Effective 12-07-78



Section 393.740 Certain taxes applicable.

Effective 28 Aug 2007

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.740. Certain taxes applicable. — 1. All bonds issued pursuant to sections 393.700 to 393.770 and all income or interest thereon shall be exempt from all state taxes, except estate and transfer taxes.

2. All property, real and tangible personal, except for properties acquired exclusively for water supply districts and water supply commissions, acquired by the bonds issued pursuant to sections 393.700 and 393.770 or otherwise acquired by a commission shall be subject to taxation for state, county, and municipal and other local purposes only to the same extent as if such property was owned directly by each contracting or participating municipality in such proportion or manner as specified by contract among all contracting or participating municipalities party to a project or if not specified in proportion to the percentage of each municipality's interest or participation in the facility or property.

(L. 1978 H.B. 1126 § 9, A.L. 1986 S.B. 488, A.L. 2002 H.B. 1402, A.L. 2004 H.B. 1171, A.L. 2007 S.B. 22)



Section 393.745 Refunding bonds may be issued.

Effective 28 Aug 2004

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.745. Refunding bonds may be issued. — Any commission governed by the provisions of sections 393.700 to 393.770 having issued bonds under sections 393.700 to 393.770 may from time to time as authorized by resolution of the commission or by resolution of its executive committee if the board has delegated such authority issue refunding bonds for the purpose of refunding, extending and unifying the whole or any part of its valid outstanding indebtedness.

(L. 1978 H.B. 1126 § 10, A.L. 2004 H.B. 1171)



Section 393.750 Bonds legal investments for enumerated purposes.

Effective 07 Dec 1978, see footnote

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.750. Bonds legal investments for enumerated purposes. — Bonds issued by any commission under the provisions of sections 393.700 to 393.770* are hereby made securities in which all public officers and public bodies of the state and its political subdivisions, all insurance companies, trust companies, banking associations, investment companies, executors, administrators, trustees and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. The bonds are hereby made securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds or obligations of the state is now or may hereafter be authorized by law.

(L. 1978 H.B. 1126 § 11)

Effective 12-07-78

*Words "this act" appear in original rolls.



Section 393.755 Bonds may be repurchased.

Effective 07 Dec 1978, see footnote

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.755. Bonds may be repurchased. — A commission shall have power to purchase bonds out of any funds available therefor and to hold, pledge, cancel or resell such bonds, subject to and in accordance with any agreements with the holders.

(L. 1978 H.B. 1126 § 12)

Effective 12-07-78



Section 393.760 Election on issuance of bonds — required actions — notice — conduct of election — form of ballot — alternative voting procedures.

Effective 28 Aug 2013

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.760. Election on issuance of bonds — required actions — notice — conduct of election — form of ballot — alternative voting procedures. — 1. Each participating municipality shall, in accordance with the provisions of chapter 115, order an election to be held whereby the qualified electors in such participating municipality shall approve or disapprove the issuance of its bonds to finance its individual interest in the project. The participating municipality may not order such an election until it has received a report from an independent consulting engineer as defined in section 327.181 for the purpose of determining the economic and engineering feasibility of any proposed project the costs of which are to be financed through the issuance of bonds. The report of the consulting engineer shall be provided to and approved by the legislative body and executive of each such participating municipality and such report shall be open to public inspection and shall be the subject of a public hearing in each participating municipality. Notice of the time and place of each such hearing shall be published in a daily newspaper of general circulation within each such participating municipality. Interested parties may appear and fully participate in such hearings.

2. Each participating municipality shall notify the election authority or authorities responsible for conducting elections within such participating municipality in accordance with chapter 115.

3. The question shall be submitted in substantially the following form:

­

­

4. If the issuance of the bonds is approved by at least a majority of the qualified electors voting thereon in the participating municipality, the participating municipality shall declare the result of the election and cause the bonds to be issued.

5. Each participating municipality shall bear all expenses associated with the elections in such participating municipality.

6. In the case of purchasing or leasing, constructing, installing, and operating reservoirs, pipelines, wells, check dams, pumping stations, water purification plants, and other facilities for the production, wholesale distribution, and utilization of water, the commission may provide for a vote by the governing body of each contracting municipality. Such vote shall require the approval of three-quarters of all governing bodies of the contracting municipalities. The commission may not order such a vote until it has engaged and received a report from an independent consulting engineer as defined in section 327.181 for the purpose of determining the economic and engineering feasibility of any proposed project the costs of which are to be financed through the issuance of bonds. The report of the consulting engineer shall be provided to and approved by the legislative body and executive of each contracting municipality participating in the project and such report shall be open to public inspection and shall be the subject of a public hearing in each municipality participating in the project. Notice of the time and place of each such hearing shall be published in a daily newspaper of general circulation within each municipality. Interested parties may appear and fully participate in such hearings. Each contracting municipality shall vote by ordinance or resolution and such ordinance or resolution shall approve the issuance of revenue bonds by the joint municipal water commission in an amount not to exceed a specified amount.

(L. 1978 H.B. 1126 § 13, A.L. 1987 S.B. 350, A.L. 1999 H.B. 450 merged with S.B. 160 & 82, A.L. 2004 H.B. 795, et al. merged with H.B. 1171, A.L. 2013 H.B. 142)



Section 393.770 Purchase agreements authorized — terms — not to constitute debt.

Effective 28 Aug 2004

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.770. Purchase agreements authorized — terms — not to constitute debt. — 1. The contracting municipalities may provide in the joint contract for payment to the commission of funds for commodities to be procured and services to be rendered by the commission. The contracting municipalities, participating municipalities, and other persons may enter into purchase agreements with the commission for the purchase, sale, exchange or transmission of water, sewage service, gas, heat or any right to capacity or interest in such electric power and energy and any other services provided by the project whereby the purchaser is obligated to make payments in amounts which shall be sufficient to enable the commission to meet its expenses, interest and principal payments, whether at maturity or upon sinking fund redemption, for its bonds, reasonable reserves for debt service, operation and maintenance and renewals and replacements and the requirements of any rate covenant with respect to debt service coverage contained in any resolution, trust indenture or other security instrument. Purchase agreements may contain such other terms and conditions as the commission and the purchasers may determine, including provisions whereby the purchaser is obligated to pay for water, sewage service, gas, heat, power, or any other services provided by the project irrespective of whether water, sewage service, gas, heat, energy, or any other service is produced or delivered to the purchaser or whether any project contemplated by any such agreement is completed, operable or operating, and notwithstanding suspension, interruption, interference, reduction or curtailment of the output of such project. Such agreements may be for a term covering the life of a project or for any other term, or for an indefinite period. The joint contract or a purchase agreement may provide that if one or more of the purchasers default in the payment of its obligations under any such purchase agreement, the remaining purchasers which also have such agreements shall be required to accept and pay for and shall be entitled proportionately to use or otherwise dispose of the water, sewage service, gas, heat, energy, or other service to be purchased by the defaulting purchaser.

2. The obligations of a contracting or participating municipality under a purchase agreement with a commission or arising out of the default by any other purchaser with respect to such an agreement shall not be construed to constitute debt of the contracting or participating municipality. To the extent provided in the purchase agreement, such obligations shall constitute special obligations of the contracting or participating municipality, payable solely from the revenues and other moneys derived by the contracting or participating municipality from its municipal utility and shall be treated as expenses of operating a municipal utility.

(L. 1978 H.B. 1126 § 15, A.L. 1983 H.B. 204, A.L. 1999 H.B. 450 merged with S.B. 160 & 82, A.L. 2004 H.B. 1171)



Section 393.825 Nonprofit sewer companies, who may organize — articles of incorporation, contents, submission to secretary of state.

Effective 28 Aug 2007

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.825. Nonprofit sewer companies, who may organize — articles of incorporation, contents, submission to secretary of state. — 1. Nonprofit, membership corporations may be organized under sections 393.825 to 393.861 and section 393.175 only for the purpose of supplying wastewater disposal and treatment services within the state of Missouri. Corporations which become subject to sections 393.825 to 393.861 and section 393.175 in the manner herein provided are herein referred to as "nonprofit sewer companies". Five or more persons may organize a nonprofit sewer company pursuant to sections 393.825 to 393.861 and section 393.175.

2. The articles of incorporation of a nonprofit sewer company shall recite in the caption that they are executed pursuant to sections 393.825 to 393.861 and section 393.175, shall be signed and acknowledged in duplicate by at least five of the incorporators and shall state:

(1) The name of the company;

(2) The address of its principal office;

(3) The names and addresses of the incorporators;

(4) The number of years the company is to continue, which may be any number including perpetuity;

(5) The names and addresses of the persons who shall constitute its first board of directors;

(6) Whether the company chooses to operate under the provisions of chapter 347 or chapter 355; and

(7) Any provisions not inconsistent with sections 393.825 to 393.861 and section 393.175 deemed necessary or advisable for the conduct of its business and affairs. Such articles of incorporation shall be submitted to the secretary of state for filing.

3. (1) Prior to obtaining a permit to provide service, a nonprofit sewer company shall provide a copy of the articles of incorporation and company bylaws to the department of natural resources to ensure compliance with all statutory requirements. The department shall review the documents and provide the nonprofit sewer company authorization to provide service if all statutory requirements are met. If all statutory requirements have not been met, the department shall inform the nonprofit sewer company of all deficiencies and assist such company in curing the deficiencies.

(2) All nonprofit sewer companies shall provide a copy of all subsequent modifications of the articles of incorporation and company bylaws to the department to ensure continued compliance. If statutory requirements are no longer being met, the department shall inform the nonprofit sewer company of all deficiencies and provide a period of thirty days to cure such deficiencies. If such deficiencies are not cured within thirty days, the department may suspend or revoke the nonprofit sewer company's authority to provide service until such time that the deficiencies are cured.

(L. 1997 2d Ex. Sess. H.B. 1 merged with S.B. 3, A.L. 2007 S.B. 22)



Section 393.827 Conversion of wastewater disposal or treatment corporation to nonprofit sewer company, requirements for conversion — term "articles of incorporation" includes articles of conversion.

Effective 23 Dec 1997, see footnote

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.827. Conversion of wastewater disposal or treatment corporation to nonprofit sewer company, requirements for conversion — term "articles of incorporation" includes articles of conversion. — Any corporation organized under the laws of this state for the purpose of, among others, wastewater disposal, or wastewater treatment, may be converted into a nonprofit sewer company and become subject to sections 393.825 to 393.861 and section 393.175 with the same effect as if originally organized under sections 393.825 to 393.861 and section 393.175 by complying with the following requirements:

(1) The proposition for the conversion of such corporation into a nonprofit sewer company and proposed articles of conversion to give effect thereto shall be first approved by the board of trustees or the board of directors, as the case may be, of such corporation. The proposed articles of conversion shall recite in the caption that they are executed pursuant to sections 393.825 to 393.861 and section 393.175 and shall state:

(a) The name of the corporation prior to its conversion into a nonprofit sewer company;

(b) The address of the principal office of such corporation;

(c) The date of the filing of the articles of incorporation of such corporation in the office of the secretary of state;

(d) The statute or statutes under which such corporation was organized;

(e) The name assumed by such corporation;

(f) A statement that such corporation elects to become a nonprofit, membership corporation subject to sections 393.825 to 393.861 and section 393.175;

(g) The manner and basis of converting either memberships in or shares of stock of such corporation into memberships therein after completion of the conversion; and

(h) Any provisions not inconsistent with sections 393.825 to 393.861 and section 393.175 deemed necessary or advisable for the conduct of the business and affairs of such corporation.

(2) The proposition for the conversion of such corporation into a nonprofit sewer company and the proposed articles of conversion approved by the board of trustees or board of directors, as the case may be, of such corporation shall then be submitted to a vote of the members or stockholders, as the case may be, of such corporation at any duly held annual or special meeting thereof, the notice of which shall set forth full particulars concerning the proposed conversion. The proposition for the conversion of such corporation into a nonprofit sewer company and the proposed articles of conversion, with such amendments thereto as the members or stockholders of such corporation shall choose to make, shall be deemed to be approved upon the affirmative vote of not less than a majority of the members of such corporation, or, if such corporation is a stock corporation, upon the affirmative vote of the holders of not less than a majority of the capital stock of such corporation.

(3) Upon such approval by the members or stockholders of such corporation, articles of conversion in the form approved by such members or stockholders shall be executed and acknowledged in duplicate on behalf of such corporation by its president or vice president and its corporate seal shall be affixed thereto and attested by its secretary. The president or vice president executing such articles of conversion on behalf of such corporation shall also make and annex to each copy thereof an affidavit stating that the provisions of sections 393.825 to 393.861 and section 393.175 with respect to the approval of its trustees or directors and its members or stockholders, of the proposition for the conversion of such corporation into a nonprofit sewer company and such articles of conversion were duly complied with. Such articles of conversion and affidavit shall be submitted to the secretary of state for filing as provided in sections 393.825 to 393.861 and section 393.175. The term "articles of incorporation" as used in sections 393.825 to 393.861 and section 393.175 shall be deemed to include the articles of conversion of a converted corporation.

(L. 1997 2d Ex. Sess. H.B. 1 merged with S.B. 3)

Effective 12-23-97



Section 393.829 Powers.

Effective 28 Aug 2009

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.829. Powers. — A nonprofit sewer company shall have power:

(1) To sue and be sued, in its corporate name;

(2) To have succession by its corporate name for the period stated in its articles of incorporation or, if no period is stated in its articles of incorporation, to have such succession perpetually;

(3) To adopt a corporate seal and alter the same at pleasure;

(4) To provide wastewater disposal and wastewater treatment services to its members, to governmental agencies and political subdivisions;

(5) To make loans to persons to whom wastewater disposal or wastewater treatment is or will be supplied by the company for the purpose of, and otherwise to assist such persons in, installing therein plumbing fixtures, appliances, apparatus and equipment of any and all kinds and character, and in connection therewith, to purchase, acquire, lease, sell, distribute, install and repair such plumbing fixtures, appliances, apparatus and equipment, and to accept or otherwise acquire, and to sell, assign, transfer, endorse, pledge, hypothecate and otherwise dispose of notes, bonds and other evidences of indebtedness and any and all types of security therefor;

(6) To make loans to persons to whom wastewater disposal or wastewater treatment is or will be supplied by the company for the purpose of, and otherwise to assist such persons in, constructing, maintaining and operating commercial or industrial plants or facilities;

(7) To construct, purchase, take, receive, lease as lessee, or otherwise acquire, and to own, hold, use, equip, maintain, and operate, and to sell, assign, transfer, convey, exchange, lease as lessor, mortgage, pledge, or otherwise dispose of or encumber, wastewater provision or collection or treatment systems, plants, lands, buildings, structures, dams, and equipment, and any and all kinds and classes of real or personal property whatsoever, which shall be deemed necessary, convenient or appropriate to accomplish the purpose for which the company is organized;

(8) To purchase or otherwise acquire, and to own, hold, use and exercise and to sell, assign, transfer, convey, mortgage, pledge, hypothecate, or otherwise dispose of or encumber, franchises, rights, privileges, licenses, rights-of-way and easements;

(9) To borrow money and otherwise contract indebtedness, and to issue notes, bonds, and other evidences of indebtedness therefor, and to secure the payment thereof by mortgage, pledge, deed of trust, or any other encumbrance upon any or all of its then-owned or after-acquired real or personal property, assets, franchises, revenues or income;

(10) To construct, maintain and operate wastewater distribution and collection and treatment plants and lines along, upon, under and across all public thoroughfares, including without limitation, all roads, highways, streets, alleys, bridges and causeways, and upon, under and across all publicly owned lands;

(11) To exercise the power of eminent domain in the manner provided by the laws of this state for the exercise of that power by corporations constructing or operating electric transmission and distribution lines or systems;

(12) To conduct its business and exercise any or all of its powers within or without this state;

(13) To adopt, amend and repeal bylaws;

(14) To do and perform any and all other acts and things, and to have and exercise any and all other powers which may be necessary, convenient or appropriate to accomplish the purpose for which the company is organized; and

(15) To provide all services and assume all responsibilities authorized to a nonprofit water company organized under sections 393.900 to 393.954, when approved by its members, provided that no domestic water services may be provided within the boundaries of an existing public water supply district, municipal utility, or within the certificated area of a water corporation as defined in section 386.020.

(L. 1997 2d Ex. Sess. H.B. 1 merged with S.B. 3, A.L. 2009 H.B. 283 merged with S.B. 154)



Section 393.831 Articles of incorporation, amendment requirements.

Effective 23 Dec 1997, see footnote

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.831. Articles of incorporation, amendment requirements. — A company may amend its articles of incorporation by complying with the following requirements:

(1) The proposed amendment shall be first approved by the board of directors and shall then be submitted to a vote of the members at any annual or special meeting thereof, the notice of which shall set forth the proposed amendment. The proposed amendment, with such changes as the members shall choose to make therein, shall be deemed to be approved on the affirmative vote of not less than two-thirds of those members voting thereon at such meeting; and

(2) (a) Upon such approval by the members, articles of amendment shall be executed and acknowledged in duplicate on behalf of the company by its president or vice president and its corporate seal shall be affixed thereto and attested by its secretary. The articles of amendment shall recite in the caption that they are executed pursuant to sections 393.825 to 393.861 and section 393.175 and shall state:

a. The name of the company;

b. The address of its principal office;

c. The date of the filing of its articles of incorporation in the office of the secretary of state; and

d. The amendment to its articles of incorporation;

(b) The president or vice president executing such articles of amendment shall also make and annex to each copy thereof an affidavit stating that the provisions of sections 393.825 to 393.861 and section 393.175 were duly complied with;

(c) Such articles of amendment and affidavit shall be submitted to the secretary of state for filing.

(L. 1997 2d Ex. Sess. H.B. 1 merged with S.B. 3)

Effective 12-23-97



Section 393.833 Principal office, change of, procedure.

Effective 23 Dec 1997, see footnote

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.833. Principal office, change of, procedure. — A company may, upon authorization of a majority of the members at any regular or special meeting, change the location of its principal office by filing a certificate of change of principal office, executed and acknowledged in duplicate by its president or vice president under its seal attested by its secretary, in the office of the secretary of state. Such company shall also, within thirty days after the filing of such certificate of change of principal office, file certified copies of its articles of incorporation and all amendments thereto, if the same are not already on file.

(L. 1997 2d Ex. Sess. H.B. 1 merged with S.B. 3)

Effective 12-23-97



Section 393.835 Articles of incorporation, amendment, consolidation, merger, conversion or dissolution — filing — duties of secretary of state.

Effective 23 Dec 1997, see footnote

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.835. Articles of incorporation, amendment, consolidation, merger, conversion or dissolution — filing — duties of secretary of state. — 1. Articles of incorporation, amendment, consolidation, merger, conversion, or dissolution, as the case may be, when executed and acknowledged in duplicate and accompanied by such affidavits as may be required by applicable provisions of sections 393.825 to 393.861 and section 393.175, shall be presented to the secretary of state for filing in the records of his office.

2. If the secretary of state shall find that the articles presented conform to the requirements of sections 393.825 to 393.861 and section 393.175, he shall file one copy of the articles so presented in the records of his office and upon such filing the incorporation, amendment, consolidation, merger, conversion, or dissolution provided for therein shall be in effect.

(L. 1997 2d Ex. Sess. H.B. 1 merged with S.B. 3)

Effective 12-23-97



Section 393.837 Securities law of Missouri not to apply, when.

Effective 23 Dec 1997, see footnote

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.837. Securities law of Missouri not to apply, when. — The provisions of the securities law of Missouri shall not apply to any note, bond or other evidence of indebtedness issued by any nonprofit sewer company transacting business in this state pursuant to sections 393.825 to 393.861 and section 393.175 to the United States of America or to any agency or instrumentality thereof, or to any mortgage or deed of trust executed to secure the same. The provisions of such securities law of Missouri shall not apply to the issuance of membership certificates by any nonprofit sewer company.

(L. 1997 2d Ex. Sess. H.B. 1 merged with S.B. 3)

Effective 12-23-97



Section 393.839 Membership — meetings, annual, special — quorum — voting.

Effective 23 Dec 1997, see footnote

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.839. Membership — meetings, annual, special — quorum — voting. — 1. No person shall become a member of a nonprofit sewer company unless such person shall agree to use services furnished by the company when such shall be available through its facilities. The bylaws of a company may provide that any person, including an incorporator, shall cease to be a member thereof if such person shall fail or refuse to use services made available by the company or if services shall not be made available to such person by the company within a specified time after such person shall have become a member thereof. Membership in the company shall not be transferable, except as provided in the bylaws. The bylaws may prescribe additional qualifications and limitations in respect of membership.

2. An annual meeting of the members shall be held at such time as shall be provided in the bylaws.

3. Special meetings of the members may be called by the board of directors, by any three directors, by not less than ten percent of the members or by the president.

4. Meetings of members shall be held at such place as may be provided in the bylaws. In the absence of any such provisions, all meetings shall be held in the city or town in which the principal office of the company is located.

5. Except as otherwise provided in sections 393.825 to 393.861 and section 393.175, written or printed notice stating the time and place of each meeting of members and, in the case of a special meeting, the purpose or purposes for which the meeting is called, shall be given to each member, either personally or by mail, not less than ten nor more than twenty-five days before the date of the meeting.

6. Two percent of the members, present in person or by mail or proxy shall constitute a quorum for the transaction of business at all meetings of the members, unless the bylaws prescribe the presence of a greater percentage of the members for a quorum. If less than a quorum is present at any meeting, a majority of those present in person may adjourn the meeting from time to time without further notice.

7. Each member shall be entitled to one vote on each matter submitted to a vote at a meeting. Voting shall be in person, but, if the bylaws so provide, may also be by proxy or by mail, or both. If the bylaws provide for voting by proxy or by mail, they shall also prescribe the conditions under which proxy or mail voting shall be exercised.

(L. 1997 2d Ex. Sess. H.B. 1 merged with S.B. 3)

Effective 12-23-97



Section 393.841 Voting districts may be provided, when, procedure.

Effective 23 Dec 1997, see footnote

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.841. Voting districts may be provided, when, procedure. — Notwithstanding any other provision of law, the bylaws may provide that the territory in which a company supplies wastewater services may be divided into two or more voting districts for the purpose of properly distributing its directors over the area in which its members reside. In such case the bylaws shall prescribe the manner in which such voting districts shall function in the election of directors at annual meetings.

(L. 1997 2d Ex. Sess. H.B. 1 merged with S.B. 3)

Effective 12-23-97



Section 393.843 Board of directors, powers and duties.

Effective 23 Dec 1997, see footnote

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.843. Board of directors, powers and duties. — 1. The business and affairs of a company shall be managed by a board of not less than five directors, each of whom shall be a member of the company. The bylaws shall prescribe the number of directors, their qualifications, other than those provided for in sections 393.825 to 393.861 and section 393.175, the manner of holding meetings of the board of directors and of the election of successors to directors who shall resign, die, or otherwise be incapable of acting. The bylaws may also provide for the removal of directors from office and for the election of their successors. Without approval of the members, directors shall not receive any salaries for their services as directors. The bylaws may, however, provide that a fixed fee and expenses of attendance, if any, may be allowed to each director for attendance at each meeting of the board of directors.

2. The directors of a company named in any articles of incorporation, consolidation, merger or conversion, as the case may be, shall hold office until the next following annual meeting of the members or until their successors shall have been elected and qualified.

3. The bylaws shall provide that the directors shall be divided into three classes, each class to be as nearly equal in number as possible, with the term of office of the directors of the first class to expire at the next succeeding annual meeting and the term of the second class to expire at the second succeeding annual meeting, and the term of the third class to expire at the third succeeding annual meeting. At each annual meeting after such classification a number of directors equal to the number of the class whose term expires at the time of such meeting shall be elected to hold office until the third succeeding annual meeting.

4. A majority of the board of directors shall constitute a quorum.

5. The board of directors may exercise all of the powers of a company except such as are conferred upon the members by sections 393.825 to 393.861 and section 393.175, or its articles of incorporation or bylaws. Nothing in sections 393.825 to 393.861 and section 393.175 shall be deemed to prohibit a nonprofit sewer company from contracting with any other person or entity for any services needed by the nonprofit sewer company including, but not limited to, management or operations services.

(L. 1997 2d Ex. Sess. H.B. 1 merged with S.B. 3)

Effective 12-23-97



Section 393.845 Officers, annual election, removal from office — employees and agents.

Effective 23 Dec 1997, see footnote

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.845. Officers, annual election, removal from office — employees and agents. — The officers of a nonprofit sewer company shall consist of a president, vice president, secretary and treasurer, who shall be elected annually. No person shall continue to hold the offices of president or vice president after he shall have ceased to be a director. The offices of secretary and of treasurer may be held by the same person and need not be a member of the board of directors. The board of directors may also elect or appoint such other officers, agents, or employees as it shall deem necessary or advisable and shall prescribe the powers and duties thereof. Any officer may be removed from office and his successor elected in the manner prescribed in the bylaws.

(L. 1997 2d Ex. Sess. H.B. 1 merged with S.B. 3)

Effective 12-23-97



Section 393.847 Department of natural resources, jurisdiction, supervision, powers and duties — public service commission jurisdiction, limitations.

Effective 28 Aug 2007

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.847. Department of natural resources, jurisdiction, supervision, powers and duties — public service commission jurisdiction, limitations. — 1. Every nonprofit sewer company constructing, maintaining and operating its wastewater lines and treatment facilities shall construct, maintain and operate such lines and facilities in conformity with the rules and regulations relating to the manner and methods of construction, maintenance and operation and as to safety of the public with other lines and facilities now or hereafter from time to time prescribed by the department of natural resources for the construction, maintenance and operation of such lines or systems. The jurisdiction, supervision, powers and duties of the department of natural resources shall extend to every such nonprofit sewer company and every nonprofit sewer company shall be supervised and regulated by the department of natural resources to the same extent and in the same manner as any other nonprofit corporation engaged in whole or in part in the collection or treatment of wastewater.

2. Notwithstanding any provision of sections 393.825 to 393.861 to the contrary, a nonprofit sewer company shall not be eligible to obtain a construction or operating permit unless a waiver from all affected political subdivisions is obtained for a site where:

(1) A municipality, county, public sewer district, or public water supply district operates a wastewater treatment system; or

(2) A connection to a wastewater treatment system is required by a municipal or county ordinance.

3. The public service commission shall not have jurisdiction over the construction, maintenance or operation of the wastewater facilities, service, rates, financing, accounting or management of any nonprofit sewer company.

(L. 1997 2d Ex. Sess. H.B. 1 merged with S.B. 3, A.L. 2002 S.B. 984 & 985, A.L. 2007 S.B. 22)



Section 393.849 Excess revenues.

Effective 23 Dec 1997, see footnote

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.849. Excess revenues. — Revenues of a nonprofit sewer company for any fiscal year in excess of the amount thereof necessary:

(1) To defray expenses of the company and of the operation and maintenance of its facilities during such fiscal year;

(2) To pay interest and principal obligations of the company coming due in such fiscal year;

(3) To finance, or to provide a reserve for the financing of, the construction or acquisition by the company of additional facilities to the extent determined by the board of directors;

(4) To provide a reasonable reserve for working capital;

(5) To provide a reserve for the payment of indebtedness of the company maturing more than one year after the date of the incurrence of such indebtedness in an amount not less than the total of the interest and principal payments in respect thereof required to be made during the next following fiscal year; and

(6) To provide a fund for education in the effective use of services made available by the company;

­­

­

(L. 1997 2d Ex. Sess. H.B. 1 merged with S.B. 3)

Effective 12-23-97



Section 393.851 Prepayment of debt not prohibited.

Effective 23 Dec 1997, see footnote

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.851. Prepayment of debt not prohibited. — Nothing herein contained shall be construed to prohibit the payment by a company of all or any part of its indebtedness prior to the date when the same shall become due.

(L. 1997 2d Ex. Sess. H.B. 1 merged with S.B. 3)

Effective 12-23-97



Section 393.853 Voluntary dissolution, articles, contents, submission to secretary of state.

Effective 23 Dec 1997, see footnote

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.853. Voluntary dissolution, articles, contents, submission to secretary of state. — 1. A nonprofit sewer company which has not commenced business may dissolve voluntarily by delivering to the secretary of state articles of dissolution, executed and acknowledged in duplicate on behalf of the company by a majority of the incorporators, which shall state:

(1) The name of the nonprofit sewer company;

(2) The address of its principal office;

(3) The date of its incorporation;

(4) That the company has not commenced business;

(5) That the amount, if any, actually paid in on account of membership fees, less any part thereof disbursed for necessary expenses, has been returned to those entitled thereto and that all easements shall have been released to the grantors;

(6) That no debt of the company remains unpaid; and

(7) That a majority of the incorporators elect that the company be dissolved.

2. Such articles of dissolution shall be submitted to the secretary of state for filing.

(L. 1997 2d Ex. Sess. H.B. 1 merged with S.B. 3)

Effective 12-23-97



Section 393.855 Voluntary dissolution, procedure for winding up affairs.

Effective 23 Dec 1997, see footnote

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.855. Voluntary dissolution, procedure for winding up affairs. — A nonprofit sewer company which has commenced business may dissolve voluntarily and wind up its affairs in the following manner:

(1) The board of directors shall first recommend that the company be dissolved voluntarily and thereafter the proposition that the company be dissolved shall be submitted to the members of the company at any annual or special meeting, the notice of which shall set forth such proposition. The proposed voluntary dissolution shall be deemed to be approved upon the affirmative vote of not less than a majority of the members;

(2) Upon such approval, a certificate of election to dissolve, herein designated the "certificate", shall be executed and acknowledged in duplicate on behalf of the company by its president or vice president, and its corporate seal shall be affixed thereto and attested by its secretary. The certificate shall state:

(a) The name of the nonprofit sewer company;

(b) The address of its principal office;

(c) The names and addresses of its directors; and

(d) The total number of members of the company and the number of members who voted for and against the voluntary dissolution of the company.

­­

­

(3) Upon the filing of the certificate and affidavit by the secretary of state, the company shall cease to carry on its business except insofar as may be necessary for the winding up thereof, but its corporate existence shall continue until articles of dissolution have been filed by the secretary of state;

(4) After the filing of the certificate and affidavit by the secretary of state the board of directors shall immediately cause notice of the winding up proceedings to be mailed to each known creditor and claimant and to be published once a week for two successive weeks in a newspaper of general circulation in the county in which the principal office of the company is located;

(5) The board of directors shall become trustees and have full power to wind up and settle the affairs of the company and shall proceed to collect the debts owing to the company, convey and dispose of its property and assets, pay, satisfy, and discharge its debts, obligations, and liabilities, and do all other things required to liquidate its business and affairs, and after paying or adequately providing for the payment of all its debts, obligations and liabilities, shall distribute the remainder of its property and assets among its members in proportion to the aggregate patronage of each such member during the seven years next preceding the date of such filing of the certificate, or, if the company shall not have been in existence for such period, during the period of its existence; and

(6) (a) When all debts, liabilities and obligations of the company have been paid and discharged or adequate provision shall have been made therefor, and all of the remaining property and assets of the company shall have been distributed to the members pursuant to the provisions of sections 393.825 to 393.861 and section 393.175, the board of directors shall authorize the execution of articles of dissolution which shall thereupon be executed and acknowledged on behalf of the company by its president or vice president, and its corporate seal shall be affixed thereto and attested by its secretary. Such articles of dissolution shall recite in the caption that they are executed pursuant to sections 393.825 to 393.861 and section 393.175 and shall state:

a. The name of the nonprofit sewer company;

b. The address of the principal office of the company;

c. That the company has heretofore delivered to the secretary of state a certificate of election to dissolve and the date on which the certificate was filed by the secretary of state in the records of his office;

d. That all debts, obligations and liabilities of the company have been paid and discharged or that adequate provision has been made therefor;

e. That all the remaining property and assets of the company have been distributed among the members in accordance with the provisions of sections 393.825 to 393.861 and section 393.175; and

f. That there are no actions or suits pending against the company;

(b) The president or vice president executing the articles of dissolution shall also make and annex thereto an affidavit stating that the provisions of this section were duly complied with;

(c) Such articles of dissolution and affidavit, accompanied by proof of the publication required in this section, shall be submitted to the secretary of state for filing.

(L. 1997 2d Ex. Sess. H.B. 1 merged with S.B. 3)

Effective 12-23-97



Section 393.857 Construction of laws relating to nonprofit sewer companies.

Effective 23 Dec 1997, see footnote

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.857. Construction of laws relating to nonprofit sewer companies. — Sections 393.825 to 393.861 and section 393.175 shall be construed liberally. The enumeration of any object, purpose, power, manner, method or thing shall not be deemed to exclude like or similar objects, purposes, powers, manners, methods or things. To the extent that sections 393.825 to 393.861 and section 393.175 do* not speak to an issue, the provisions applicable to mutual benefit not-for-profit corporations or limited liability companies, as the nonprofit sewer company may elect in its articles of incorporation, which are not inconsistent with the provisions of sections 393.825 to 393.861 and section 393.175 shall apply to nonprofit sewer companies.

(L. 1997 2d Ex. Sess. H.B. 1 merged with S.B. 3)

Effective 12-23-97

*Word "does" appears in original rolls.



Section 393.861 Private property of members exempt from execution for debts of company.

Effective 23 Dec 1997, see footnote

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.861. Private property of members exempt from execution for debts of company. — The private property of the members of a nonprofit sewer company shall be exempt from execution for the debts of the company and no member shall be liable or responsible for any debts of the company.

(L. 1997 2d Ex. Sess. H.B. 1 merged with S.B. 3)

Effective 12-23-97



Section 393.900 Nonprofit water companies may be organized — articles of incorporation.

Effective 28 Aug 2007

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.900. Nonprofit water companies may be organized — articles of incorporation. — 1. Nonprofit, membership corporations may be organized pursuant to sections 393.900 to 393.951 only for the purpose of supplying water for distribution, wholesale and treatment services within the state of Missouri. Corporations which become subject to sections 393.900 to 393.951 are referred to in sections 393.900 to 393.951 as nonprofit water companies. Five or more persons may organize a nonprofit water company pursuant to sections 393.900 to 393.951.

2. The articles of incorporation of a nonprofit water company shall recite in the caption that they are executed pursuant to sections 393.900 to 393.951, shall be signed and acknowledged in duplicate by at least five of the incorporators and shall state:

(1) The name of the company;

(2) The address of its principal office;

(3) The names and addresses of the incorporators;

(4) The number of years the company is to continue, which may be any number including perpetuity;

(5) The legal description of the territory in which the company intends to operate;

(6) The names and addresses of the persons who shall constitute its first board of directors;

(7) Whether the company chooses to operate pursuant to chapter 347 or chapter 355;

(8) The method chosen for distributing the assets of the company upon dissolution; and

(9) Any provisions not inconsistent with sections 393.900 to 393.951 deemed necessary or advisable for the conduct of its business and affairs. Such articles of incorporation shall be submitted to the secretary of state for filing.

3. (1) Prior to obtaining a permit to provide service, a nonprofit water company shall provide a copy of the articles of incorporation and company bylaws to the department of natural resources to ensure compliance with all statutory requirements. The department shall review the documents and provide the nonprofit water company authorization to provide service if all statutory requirements are met. If all statutory requirements have not been met, the department shall inform the nonprofit water company of all deficiencies and assist such company in curing the deficiencies.

(2) All nonprofit water companies shall provide a copy of all subsequent modifications of the articles of incorporation and company bylaws to the department to ensure continued compliance. If statutory requirements are no longer being met, the department shall inform the nonprofit water company of all deficiencies and provide a period of thirty days to cure such deficiencies. If such deficiencies are not cured within thirty days, the department may suspend or revoke the nonprofit water company's authority to provide service until such time that the deficiencies are cured.

(L. 1999 H.B. 450 § 1 merged with S.B. 160 & 82 § 1, A.L. 2007 S.B. 22)



Section 393.903 Corporations may convert to nonprofit water companies, how.

Effective 28 Aug 1999

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.903. Corporations may convert to nonprofit water companies, how. — Any corporation organized pursuant to the laws of this state for the purpose, among others, of water treatment may be converted into a nonprofit water company and become subject to sections 393.900 to 393.951 with the same effect as if originally organized pursuant to sections 393.900 to 393.951 by complying with the following requirements:

(1) The proposition for the conversion of such corporation into a nonprofit water company and proposed articles of conversion to give effect to such conversion shall be first approved by the board of trustees or the board of directors, as the case may be, of such corporation. The proposed articles of conversion shall recite in the caption that they are executed pursuant to sections 393.900 to 393.951 and shall state:

(a) The name of the corporation prior to its conversion into a nonprofit water company;

(b) The address of the principal office of such corporation;

(c) The date of the filing of the articles of incorporation of such corporation in the office of the secretary of state;

(d) The statute or statutes pursuant to which such corporation was organized;

(e) The name assumed by such corporation;

(f) A statement that such corporation elects to become a nonprofit, membership corporation subject to sections 393.900 to 393.951;

(g) The manner and basis of converting either memberships in or shares of stock of such corporation into memberships in the converted corporation after completion of the conversion;

(h) The legal description of the territory in which the company intends to operate;

(i) The method chosen for distributing the assets of the company upon dissolution; and

(j) Any provisions not inconsistent with sections 393.900 to 393.951 deemed necessary or advisable for the conduct of the business and affairs of such corporation;

(2) The proposition for the conversion of such corporation into a nonprofit water company and the proposed articles of conversion approved by the board of trustees or board of directors, as the case may be, of such corporation shall then be submitted to a vote of the members or stockholders, as the case may be, of such corporation at any duly held annual or special meeting of such corporation, the notice of which shall set forth full particulars concerning the proposed conversion. The proposition for the conversion of such corporation into a nonprofit water company and the proposed articles of conversion, with such amendments to such articles as the members or stockholders of such corporation shall choose to make, shall be deemed to be approved upon the affirmative vote of not less than a majority of the members of such corporation, or, if such corporation is a stock corporation, upon the affirmative vote of the holders of not less than a majority of the capital stock of such corporation;

(3) Upon such approval by the members or stockholders of such corporation, articles of conversion in the form approved by such members or stockholders shall be executed and acknowledged in duplicate on behalf of such corporation by its president or vice president and its corporate seal shall be affixed thereto and attested by its secretary. The president or vice president executing such articles of conversion on behalf of such corporation shall also make and annex to each copy of such articles an affidavit stating that the provisions of sections 393.900 to 393.951 with respect to the approval of its trustees or directors and its members or stockholders, of the proposition for the conversion of such corporation into a nonprofit water company and such articles of conversion were duly complied with. Such articles of conversion and affidavit shall be submitted to the secretary of state for filing pursuant to sections 393.900 to 393.951. The term "articles of incorporation" as used in sections 393.900 to 393.951 shall be deemed to include the articles of conversion of a converted corporation.

(L. 1999 H.B. 450 § 2 merged with S.B. 160 & 82 § 2)



Section 393.906 Powers and duties.

Effective 28 Aug 1999

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.906. Powers and duties. — A nonprofit water company shall have power:

(1) To sue and be sued, in its corporate name;

(2) To have succession by its corporate name for the period stated in its articles of incorporation or, if no period is stated in its articles of incorporation, to have such succession perpetually;

(3) To adopt a corporate seal and alter the same at pleasure;

(4) To provide water treatment services to its members, to governmental agencies and political subdivisions;

(5) To make loans to persons to whom water treatment is or will be supplied by the company for the purpose of, and otherwise to assist such persons in, installing therein plumbing fixtures, appliances, apparatus and equipment of any and all kinds and character, and in connection with such installation to purchase, acquire, lease, sell, distribute, install and repair such plumbing fixtures, appliances, apparatus and equipment, and to accept or otherwise acquire, and to sell, assign, transfer, endorse, pledge, hypothecate and otherwise dispose of notes, bonds and other evidences of indebtedness and any and all types of security for such indebtedness;

(6) To make loans to persons to whom water treatment is or will be supplied by the company for the purpose of, and otherwise to assist such persons in, constructing, maintaining and operating commercial or industrial plants or facilities;

(7) To construct, purchase, take, receive, lease as lessee or otherwise acquire, and to own, hold, use, equip, maintain and operate, and to sell, assign, transfer, convey, exchange, lease as lessor, mortgage, pledge or otherwise dispose of or encumber, water provision or collection or treatment systems, plants, lands, buildings, structures, dams and equipment, and any and all kinds and classes of real or personal property whatsoever, which shall be deemed necessary, convenient or appropriate to accomplish the purpose for which the company is organized;

(8) To purchase or otherwise acquire, and to own, hold, use and exercise and to sell, assign, transfer, convey, mortgage, pledge, hypothecate or otherwise dispose of or encumber, franchises, rights, privileges, licenses, rights-of-way and easements;

(9) To borrow money and otherwise contract indebtedness, and to issue notes, bonds and other evidences of indebtedness, and to secure the payment of such indebtedness by mortgage, pledge, deed of trust, or any other encumbrance upon any or all of its then-owned or after-acquired real or personal property, assets, franchises, revenues or income;

(10) To construct, maintain and operate water distribution and collection and treatment plants and lines along, upon, under and across all public thoroughfares, including without limitation, all roads, highways, streets, alleys, bridges and causeways, and upon, under and across all publicly owned lands, provided that such nonprofit water company complies with any public entity's authority to control the use of its thoroughfares for the purposes described in this subsection;

(11) To exercise the power of eminent domain in the manner provided by the laws of this state for the exercise of that power by corporations constructing or operating electric transmission and distribution lines or systems;

(12) To conduct its business and exercise any or all of its powers within or without this state;

(13) To adopt, amend and repeal bylaws; and

(14) To do and perform any and all other acts and things, and to have and exercise any and all other powers which may be necessary, convenient or appropriate to accomplish the purpose for which the company is organized.

(L. 1999 H.B. 450 § 3 and L. 1999 S.B. 160 & 82 § 3, A.L. 2011 H.B. 315)



Section 393.909 May amend articles of incorporation, how.

Effective 28 Aug 1999

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.909. May amend articles of incorporation, how. — A company may amend its articles of incorporation by complying with the following requirements:

(1) The proposed amendment shall be first approved by the board of directors and shall then be submitted to a vote of the members at any annual or special meeting of such members, the notice of which shall set forth the proposed amendment. The proposed amendment, with such changes as the members shall choose to make to such amendment, shall be approved on the affirmative vote of not less than two-thirds of those members voting on such amendment at such meeting; and

(2) (a) Upon such approval by the members, articles of amendment shall be executed and acknowledged in duplicate on behalf of the company by its president or vice president and its corporate seal shall be affixed thereto and attested by its secretary. The articles of amendment shall recite in the caption that they are executed pursuant to sections 393.900 to 393.951 and shall state:

a. The name of the company;

b. The address of its principal office;

c. The date of the filing of its articles of incorporation in the office of the secretary of state; and

d. The amendment to its articles of incorporation.

(b) The president or vice president executing such articles of amendment shall also make and annex to each copy of such articles an affidavit stating that the provisions of sections 393.900 to 393.951 were duly complied with.

(c) Such articles of amendment and affidavit shall be submitted to the secretary of state for filing.

(L. 1999 H.B. 450 § 4 merged with S.B. 160 & 82 § 4)



Section 393.912 Change of principal office, how.

Effective 28 Aug 1999

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.912. Change of principal office, how. — A company may, upon authorization of a majority of the members at any regular or special meeting, change the location of its principal office by filing a certificate of change of principal office, executed and acknowledged in duplicate by its president or vice president under its seal attested by its secretary, in the office of the secretary of state. Such company shall also, within thirty days after the filing of such certificate of change of principal office, file certified copies of its articles of incorporation and all amendments to such articles, if the same are not already on file.

(L. 1999 H.B. 450 § 5 merged with S.B. 160 & 82 § 5)



Section 393.915 Certain articles to be filed with secretary of state and shall take effect upon being filed by secretary of state.

Effective 28 Aug 1999

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.915. Certain articles to be filed with secretary of state and shall take effect upon being filed by secretary of state. — 1. Articles of incorporation, amendment, consolidation, merger, conversion, or dissolution, as the case may be, when executed and acknowledged in duplicate and accompanied by such affidavits as may be required by applicable provisions of sections 393.900 to 393.951, shall be presented to the secretary of state for filing in the records of the office of the secretary of state.

2. If the secretary of state shall find that the articles presented conform to the requirements of sections 393.900 to 393.951, he or she shall file one copy of the articles so presented in the records of the office of the secretary of state and upon such filing the incorporation, amendment, consolidation, merger, conversion or dissolution provided for in such articles shall be in effect.

(L. 1999 H.B. 450 § 6 merged with S.B. 160 & 82 § 6)



Section 393.918 Securities law not to apply, when.

Effective 28 Aug 1999

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.918. Securities law not to apply, when. — The provisions of the securities law of this state shall not apply to any note, bond or other evidence of indebtedness issued by any nonprofit water company transacting business in this state pursuant to sections 393.900 to 393.951 to the United States of America or to any agency or instrumentality of the United States of America, or to any mortgage or deed of trust executed to secure such indebtedness. The provisions of the securities law of this state shall not apply to the issuance of membership certificates by any nonprofit water company.

(L. 1999 H.B. 450 § 7 merged with S.B. 160 & 82 § 7)



Section 393.921 Members must use services of nonprofit water company if available — membership not transferable, exception — meetings, how called, notice, procedure.

Effective 28 Aug 1999

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.921. Members must use services of nonprofit water company if available — membership not transferable, exception — meetings, how called, notice, procedure. — 1. No person shall become a member of a nonprofit water company unless such person shall agree to use services furnished by the company when such shall be available through its facilities. The bylaws of a company shall provide that any person, including an incorporator, shall cease to be a member of such company if such person shall fail or refuse to use services made available by the company or if services shall not be made available to such person by the company within a specified time after such person shall have become a member of such company. Membership in the company shall not be transferable, except as provided in the bylaws. The bylaws may prescribe additional qualifications and limitations with respect to membership.

2. An annual meeting of the members shall be held at such time as shall be provided in the bylaws.

3. Special meetings of the members may be called by the board of directors, by any three directors, by not less than ten percent of the members or by the president.

4. Meetings of members shall be held at such place as may be provided in the bylaws. In the absence of any such provisions, all meetings shall be held in the city or town in which the principal office of the company is located.

5. Except as otherwise provided in sections 393.900 to 393.951, written or printed notice stating the time and place of each meeting of members and, in the case of a special meeting, the purpose or purposes for which the meeting is called, shall be given to each member, either personally or by mail, not less than ten nor more than twenty-five days before the date of the meeting.

6. Two percent of the members, present in person or by mail or proxy shall constitute a quorum for the transaction of business at all meetings of the members, unless the bylaws prescribe the presence of a greater percentage of the members for a quorum. If less than a quorum is present at any meeting, a majority of those present in person may adjourn the meeting from time to time without further notice.

7. Each member shall be entitled to one vote on each matter submitted to a vote at a meeting. Voting shall be in person, but, if the bylaws so provide, may also be by proxy or by mail, or both. If the bylaws provide for voting by proxy or by mail, they shall also prescribe the conditions under which proxy or mail voting shall be exercised.

(L. 1999 H.B. 450 § 8 and L. 1999 S.B. 160 & 82 § 8, A.L. 2011 H.B. 315)



Section 393.924 Company territory may be divided into voting districts.

Effective 28 Aug 1999

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.924. Company territory may be divided into voting districts. — Notwithstanding any other provision of law, the bylaws may provide that the territory in which a company supplies water services may be divided into two or more voting districts for the purpose of properly distributing its directors over the area in which its members reside. In such case the bylaws shall prescribe the manner in which such voting districts shall function in the election of directors at annual meetings.

(L. 1999 H.B. 450 § 9 merged with S.B. 160 & 82 § 9)



Section 393.927 Board of directors, powers, duties, number, terms of office, procedure.

Effective 28 Aug 1999

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.927. Board of directors, powers, duties, number, terms of office, procedure. — 1. The business and affairs of a company shall be managed by a board of not less than five directors, each of whom shall be a member of the company. The bylaws shall prescribe the number of directors, their qualifications, other than those provided for in sections 393.900 to 393.951, the manner of holding meetings of the board of directors and of the election of successors to directors who shall resign, die or otherwise be incapable of acting. The bylaws may also provide for the removal of directors from office and for the election of their successors. Without approval of the members, directors shall not receive any salaries for their services as directors. The bylaws may, however, provide that a fixed fee and expenses of attendance, if any, may be allowed to each director for attendance at each meeting of the board of directors.

2. The directors of a company named in any articles of incorporation, consolidation, merger or conversion, as the case may be, shall hold office until the next following annual meeting of the members or until their successors shall have been elected and qualified.

3. The bylaws shall provide that the directors shall be divided into three classes, each class to be as nearly equal in number as possible, with the term of office of the directors of the first class to expire at the next succeeding annual meeting, the term of the second class to expire at the second succeeding annual meeting and the term of the third class to expire at the third succeeding annual meeting. At each annual meeting after such classification, a number of directors equal to the number of the class whose term expires at the time of such meeting shall be elected to hold office until the third succeeding annual meeting.

4. A majority of the board of directors shall constitute a quorum.

5. The board of directors may exercise all of the powers of a company except those conferred upon the members by sections 393.900 to 393.951, its articles of incorporation or its bylaws. Nothing in sections 393.900 to 393.951 shall be deemed to prohibit a nonprofit water company from contracting with any other person or entity for any services needed by the nonprofit water company including, but not limited to, management or operations services.

(L. 1999 H.B. 450 § 10 merged with S.B. 160 & 82 § 10)



Section 393.930 Officers, qualifications, powers and duties, terms of office.

Effective 28 Aug 1999

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.930. Officers, qualifications, powers and duties, terms of office. — The officers of a nonprofit water company shall consist of a president, vice president, secretary and treasurer, who shall be elected annually. No person shall continue to hold the offices of president or vice president after he or she shall have ceased to be a director. The offices of secretary and of treasurer may be held by the same person and need not be a member of the board of directors. The board of directors may also elect or appoint such other officers, agents or employees as it shall deem necessary or advisable and shall prescribe the powers and duties of such officers, agents and employees. Any officer may be removed from office and such officer's successor elected in the manner prescribed in the bylaws.

(L. 1999 H.B. 450 § 11 merged with S.B. 160 & 82 § 11)



Section 393.933 Compliance with department of natural resources and other laws — public service commission not to have jurisdiction.

Effective 28 Aug 2007

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.933. Compliance with department of natural resources and other laws — public service commission not to have jurisdiction. — 1. Every nonprofit water company constructing, maintaining and operating its water lines and treatment facilities shall construct, maintain and operate such lines and facilities in conformity with the rules and regulations relating to the manner and methods of construction, maintenance and operation and as to safety of the public with other lines and facilities now or hereafter from time to time prescribed by the department of natural resources or by law for the construction, maintenance and operation of such lines or systems. The jurisdiction, supervision, powers and duties of the department of natural resources shall extend to every such nonprofit water company so far as it concerns the construction, maintenance and operation of the physical equipment of such company to the extent of providing for the safety of employees and the general public.

2. Notwithstanding any provision of sections 393.900 to 393.954 to the contrary, a nonprofit water company shall not be eligible to obtain a construction permit or a permit to dispense unless a waiver from all affected political subdivisions is obtained for a site where:

(1) A municipality, county, or public water supply district operates a water system; or

(2) A connection to a water system is required by a municipal or county ordinance.

3. The public service commission shall not have jurisdiction over the construction, maintenance or operation of the water facilities, service, rates, financing, accounting or management of any nonprofit water company; except that, the public service commission shall have authority to approve the reorganization of any existing company regulated by the public service commission.

(L. 1999 H.B. 450 § 12 merged with S.B. 160 & 82 § 12, A.L. 2007 S.B. 22)



Section 393.936 Revenues to be distributed, when.

Effective 28 Aug 1999

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.936. Revenues to be distributed, when. — Revenues of a nonprofit water company for any fiscal year in excess of the amount necessary:

(1) To defray expenses of the company and of the operation and maintenance of its facilities during such fiscal year;

(2) To pay interest and principal obligations of the company coming due in such fiscal year;

(3) To finance, or to provide a reserve for the financing of, the construction or acquisition by the company of additional facilities to the extent determined by the board of directors;

(4) To provide a reasonable reserve for working capital;

(5) To provide a reserve for the payment of indebtedness of the company maturing more than one year after the date of the incurrence of such indebtedness in an amount not less than the total of the interest and principal payments on such indebtedness that are required to be made during the next following fiscal year; and

(6) To provide a fund for education in the effective use of services made available by the company;

­­

­

(L. 1999 H.B. 450 § 13 merged with S.B. 160 & 82 § 13)



Section 393.939 Prepayment of indebtedness permitted.

Effective 28 Aug 1999

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.939. Prepayment of indebtedness permitted. — Nothing in sections 393.900 to 393.951 shall be construed to prohibit the payment by a company of all or any part of its indebtedness prior to the date when such indebtedness shall become due.

(L. 1999 H.B. 450 § 14 merged with S.B. 160 & 82 § 14)



Section 393.942 Voluntary dissolution before commencing operations.

Effective 28 Aug 1999

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.942. Voluntary dissolution before commencing operations. — 1. A nonprofit water company which has not commenced business may dissolve voluntarily by delivering to the secretary of state articles of dissolution, executed and acknowledged in duplicate on behalf of the company by a majority of the incorporators, which shall state:

(1) The name of the nonprofit water company;

(2) The address of its principal office;

(3) The date of its incorporation;

(4) That the company has not commenced business;

(5) That the amount, if any, actually paid in on account of membership fees, less any part of such fees disbursed for necessary expenses, has been returned to those entitled to such fees and that all easements shall have been released to the grantors;

(6) That no debt of the company remains unpaid; and

(7) That a majority of the incorporators elect that the company be dissolved.

2. Such articles of dissolution shall be submitted to the secretary of state for filing.

(L. 1999 H.B. 450 § 15 merged with S.B. 160 & 82 § 15)



Section 393.945 Voluntary dissolution and windup of affairs after commencing operations.

Effective 28 Aug 1999

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.945. Voluntary dissolution and windup of affairs after commencing operations. — A nonprofit water company which has commenced business may dissolve voluntarily and wind up its affairs in the following manner:

(1) The board of directors shall first recommend that the company be dissolved voluntarily and after such recommendation the proposition that the company be dissolved shall be submitted to the members of the company at any annual or special meeting, the notice of which shall set forth such proposition. The proposed voluntary dissolution shall be deemed to be approved upon the affirmative vote of not less than a majority of the members;

(2) Upon such approval, a certificate of election to dissolve, designated as the certificate, shall be executed and acknowledged in duplicate on behalf of the company by its president or vice president, and its corporate seal shall be affixed thereto and attested by its secretary. The certificate shall state:

(a) The name of the nonprofit water company;

(b) The address of its principal office;

(c) The names and addresses of its directors; and

(d) The total number of members of the company and the number of members who voted for and against the voluntary dissolution of the company.

­­

­

(3) Upon the filing of the certificate and affidavit by the secretary of state, the company shall cease to carry on its business except as necessary for the winding up of such business, but its corporate existence shall continue until articles of dissolution have been filed by the secretary of state;

(4) After the filing of the certificate and affidavit by the secretary of state the board of directors shall immediately cause notice of the winding up proceedings to be mailed to each known creditor and claimant. Such notice shall be published once a week for two successive weeks in a newspaper of general circulation in the county in which the principal office of the company is located;

(5) The board of directors shall become trustees and have full power to wind up and settle the affairs of the company and shall proceed to collect the debts owing to the company, convey and dispose of its property and assets, pay, satisfy and discharge its debts, obligations and liabilities and do all other things required to liquidate its business and affairs, and after paying or adequately providing for the payment of all its debts, obligations and liabilities, shall distribute the remainder of its property and assets either:

(a) Among its members in proportion to the aggregate patronage of each such member during the seven years next preceding the date of such filing of the certificate, or, if the company shall not have been in existence for such period, during the period of its existence; or

(b) For one or more exempt purposes as provided in Section 501(c)(3) of the Internal Revenue Code of 1986, as amended, or to the federal government or to the state or a local government or a political subdivision of the state for a public purpose; and

(6) (a) When all debts, liabilities and obligations of the company have been paid and discharged or adequate provision shall have been made for the payment of such debts, liabilities and obligations and all of the remaining property and assets of the company shall, pursuant to sections 393.900 to 393.951 and pursuant to the articles of incorporation of the company, have been distributed to the members pursuant to sections 393.900 to 393.951, the board of directors shall authorize the execution of articles of dissolution which shall then be executed and acknowledged on behalf of the company by its president or vice president, and its corporate seal shall be affixed thereto and attested by its secretary. Such articles of dissolution shall recite in the caption that they are executed pursuant to sections 393.900 to 393.951 and shall state:

a. The name of the nonprofit water company;

b. The address of the principal office of the company;

c. That the company has heretofore delivered to the secretary of state a certificate of election to dissolve and the date on which the certificate was filed by the secretary of state in the records of his office;

d. That all debts, obligations and liabilities of the company have been paid and discharged or that adequate provision has been made for the payment of such debts, obligations and liabilities;

e. That all the remaining property and assets of the company have been distributed pursuant to sections 393.900 to 393.951 and the articles of incorporation of the company; and

f. That there are no actions or suits pending against the company.

(b) The president or vice president executing the articles of dissolution shall also make and annex to such articles an affidavit stating that the provisions of this section were duly complied with.

(c) Such articles of dissolution and affidavit, accompanied by proof of the publication required in this section, shall be submitted to the secretary of state for filing.

(L. 1999 H.B. 450 § 16 merged with S.B. 160 & 82 § 16)



Section 393.948 Nonprofit water company law construed liberally, may elect to follow certain corporate laws in articles of incorporation.

Effective 28 Aug 1999

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.948. Nonprofit water company law construed liberally, may elect to follow certain corporate laws in articles of incorporation. — Sections 393.900 to 393.951 shall be construed liberally. The enumeration of any object, purpose, power, manner, method or thing shall not be deemed to exclude like or objects, purposes, powers, manners, methods or things. To the extent that sections 393.900 to 393.951 do not speak to an issue, the provisions applicable to mutual benefit not-for-profit corporations or limited liability companies, as the nonprofit water company may elect in its articles of incorporation, which are not inconsistent with the provisions of sections 393.900 to 393.951 shall apply to nonprofit water companies.

(L. 1999 H.B. 450 § 17 merged with S.B. 160 & 82 § 17)



Section 393.951 Private property of members exempt from execution — members not liable for debts of company.

Effective 28 Aug 1999

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.951. Private property of members exempt from execution — members not liable for debts of company. — The private property of the members of a nonprofit water company shall be exempt from execution for the debts of the company and no member shall be liable or responsible for any debts of the company.

(L. 1999 H.B. 450 § 18 merged with S.B. 160 & 82 § 18)



Section 393.954 Claims against insured nonprofit water company after dissolution, procedure.

Effective 28 Aug 1999

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.954. Claims against insured nonprofit water company after dissolution, procedure. — 1. Notwithstanding any other provision of law to the contrary, except as provided in subsection 2 of this section, a claim against a nonprofit water company dissolved pursuant to sections 393.900 to 393.951 for which the nonprofit water company has a contract of insurance which will indemnify such corporation for any adverse result from such claim:

(1) Is not barred by the dissolution of such nonprofit water company;

(2) May be asserted at any time within the statutory period otherwise authorized provided by law for such claims;

(3) May be asserted against the dissolved or dissolving nonprofit water company, with service to be made upon the officer who signed the articles of dissolution, and, at the request of the party bringing the suit, the court shall appoint a defendant ad litem.

2. Judgments obtained in suits filed and prosecuted pursuant to this section shall only be enforceable against one or more contracts of insurance issued to the corporation, its officers, directors, agents, servants or employees, indemnifying them, or any of them, against such claims.

3. Suits against nonprofit water companies shall be brought either in the county in which the cause of action accrued or in any county in which the nonprofit water company has or prior to dissolution had an office for the transaction of business.

(L. 1999 S.B. 160 & 82 § 19)



Section 393.1000 Definitions.

Effective 28 Aug 2003

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.1000. Definitions. — As used in sections 393.1000 to 393.1006, the following terms mean:

(1) "Appropriate pretax revenues", the revenues necessary to produce net operating income equal to:

(a) The water corporation's weighted cost of capital multiplied by the net original cost of eligible infrastructure system replacements, including recognition of accumulated deferred income taxes and accumulated depreciation associated with eligible infrastructure system replacements which are included in a currently effective ISRS; and

(b) Recover state, federal, and local income or excise taxes applicable to such income; and

(c) Recover all other ISRS costs;

(2) "Commission", the Missouri public service commission;

(3) "Eligible infrastructure system replacements", water utility plant projects that:

(a) Replace or extend the useful life of existing infrastructure;

(b) Are in service and used and useful;

(c) Do not increase revenues by directly connecting the infrastructure replacement to new customers; and

(d) Were not included in the water corporation's rate base in its most recent general rate case;

(4) "ISRS", infrastructure system replacement surcharge;

(5) "ISRS costs", depreciation expenses and property taxes that will be due within twelve months of the ISRS filing;

(6) "ISRS revenues", revenues produced through an ISRS, exclusive of revenues from all other rates and charges;

(7) "Water corporation", every corporation, company, association, joint stock company or association, partnership, and person, their lessees, trustees, or receivers appointed by any court whatsoever, owning, operating, controlling, or managing any plant or property, dam or water supply, canal, or power station, distributing or selling for distribution, or selling or supplying for gain any water to more than ten thousand customers;

(8) "Water utility plant projects" may consist only of the following:

(a) Mains, and associated valves and hydrants, installed as replacements for existing facilities that have worn out or are in deteriorated condition;

(b) Main cleaning and relining projects; and

(c) Facilities relocations required due to construction or improvement of a highway, road, street, public way, or other public work by or on behalf of the United States, this state, a political subdivision of this state, or another entity having the power of eminent domain provided that the costs related to such projects have not been reimbursed to the water corporation.

(L. 2003 H.B. 208)



Section 393.1003 Rate schedules, procedures to establish or change (St. Louis County).

Effective 28 Aug 2003

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.1003. Rate schedules, procedures to establish or change (St. Louis County). — 1. Notwithstanding any provisions of chapter 386 and this chapter to the contrary, as of August 28, 2003, a water corporation providing water service in a county with a charter form of government and with more than one million inhabitants may file a petition and proposed rate schedules with the commission to establish or change ISRS rate schedules that will allow for the adjustment of the water corporation's rates and charges to provide for the recovery of costs for eligible infrastructure system replacements made in such county with a charter form of government and with more than one million inhabitants; provided that an ISRS, on an annualized basis, must produce ISRS revenues of at least one million dollars but not in excess of ten percent of the water corporation's base revenue level approved by the commission in the water corporation's most recent general rate proceeding. An ISRS and any future changes thereto shall be calculated and implemented in accordance with the provisions of sections 393.1000 to 393.1006. ISRS revenues shall be subject to refund based upon a finding and order of the commission, to the extent provided in subsections 5 and 8 of section 393.1006.

2. The commission shall not approve an ISRS for a water corporation in a county with a charter form of government and with more than one million inhabitants that has not had a general rate proceeding decided or dismissed by issuance of a commission order within the past three years, unless the water corporation has filed for or is the subject of a new general rate proceeding.

3. In no event shall a water corporation collect an ISRS for a period exceeding three years unless the water corporation has filed for or is the subject of a new general rate proceeding; provided that the ISRS may be collected until the effective date of new rate schedules established as a result of the new general rate proceeding, or until the subject general rate proceeding is otherwise decided or dismissed by issuance of a commission order without new rates being established.

(L. 2003 H.B. 208)



Section 393.1006 Documentation to be submitted — notice to be published — examination of proposal — authorization of commission, when — pretax revenues, factors to be considered — revised rate schedule, filed when — rulemaking authority.

Effective 28 Aug 2003

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.1006. Documentation to be submitted — notice to be published — examination of proposal — authorization of commission, when — pretax revenues, factors to be considered — revised rate schedule, filed when — rulemaking authority. — 1. (1) At the time that a water corporation files a petition with the commission seeking to establish or change an ISRS, it shall submit proposed ISRS rate schedules and its supporting documentation regarding the calculation of the proposed ISRS with the petition, and shall serve the office of the public counsel with a copy of its petition, its proposed rate schedules and its supporting documentation.

(2) Upon the filing of a petition, and any associated rate schedules, seeking to establish or change an ISRS, the commission shall publish notice of the filing.

2. (1) When a petition, along with any associated proposed rate schedules, is filed pursuant to the provisions of sections 393.1000 to 393.1006, the commission shall conduct an examination of the proposed ISRS.

(2) The staff of the commission may examine information of the water corporation to confirm that the underlying costs are in accordance with the provisions of sections 393.1000 to 393.1006, and to confirm proper calculation of the proposed charge, and may submit a report regarding its examination to the commission not later than sixty days after the petition is filed. No other revenue requirement or ratemaking issues shall be examined in consideration of the petition or associated proposed rate schedules filed pursuant to the provisions of sections 393.1000 to 393.1006.

(3) The commission may hold a hearing on the petition and any associated rate schedules and shall issue an order to become effective not later than one hundred twenty days after the petition is filed.

(4) If the commission finds that a petition complies with the requirements of sections 393.1000 to 393.1006, the commission shall enter an order authorizing the water corporation to impose an ISRS that is sufficient to recover appropriate pretax revenues, as determined by the commission pursuant to the provisions of sections 393.1000 to 393.1006.

3. A water corporation may effectuate a change in its rate pursuant to this section no more often than two times every twelve months.

4. In determining the appropriate pretax revenues, the commission shall consider only the following factors:

(1) The current state, federal, and local income or excise tax rates;

(2) The water corporation's actual regulatory capital structure as determined during the most recent general rate proceeding of the water corporation;

(3) The actual cost rates for the water corporation's debt and preferred stock as determined during the most recent general rate proceeding of the water corporation;

(4) The water corporation's cost of common equity as determined during the most recent general rate proceeding of the water corporation;

(5) The current property tax rate or rates applicable to the eligible infrastructure system replacements;

(6) The current depreciation rates applicable to the eligible infrastructure system replacements;

(7) In the event information called for in subdivisions (2), (3), and (4) is unavailable and the commission is not provided with such information on an agreed-upon basis, the commission shall refer to the testimony submitted during the most recent general rate proceeding of the water corporation and use, in lieu of any such unavailable information, the recommended capital structure, recommended cost rates for debt and preferred stock, and recommended cost of common equity that would produce the average weighted cost of capital based upon the various recommendations contained in such testimony.

5. (1) An ISRS shall be calculated based upon the amount of ISRS costs that are eligible for recovery during the period in which the surcharge will be in effect and upon the applicable customer class billing determinants utilized in designing the water corporation's customer rates in its most recent general rate proceeding. The commission shall, however, only allow such surcharges to apply to classes of customers receiving a benefit from the subject water utility plant projects or shall prorate the surcharge according to the benefit received by each class of customers; provided that the ISRS shall be applied in a manner consistent with the customer class cost-of-service study recognized by the commission in the water corporation's most recent general rate proceeding, if applicable, and with the rate design methodology utilized to develop the water corporation's rates resulting from its most recent general rate proceeding.

(2) At the end of each twelve-month calendar period that an ISRS is in effect, the water corporation shall reconcile the differences between the revenues resulting from an ISRS and the appropriate pretax revenues as found by the commission for that period and shall submit the reconciliation and a proposed ISRS adjustment to the commission for approval to recover or refund the difference, as appropriate, through adjustment of an ISRS.

6. (1) A water corporation that has implemented an ISRS pursuant to the provisions of sections 393.1000 to 393.1006 shall file revised rate schedules to reset the ISRS to zero when new base rates and charges become effective for the water corporation following a commission order establishing customer rates in a general rate proceeding that incorporates in the utility's base rates subject to subsections 8 and 9 of this section eligible costs previously reflected in an ISRS.

(2) Upon the inclusion in a water corporation's base rates subject to subsections 8 and 9 of this section of eligible costs previously reflected in an ISRS, the water corporation shall immediately thereafter reconcile any previously unreconciled ISRS revenues as necessary to ensure that revenues resulting from the ISRS match as closely as possible the appropriate pretax revenues as found by the commission for that period.

7. A water corporation's filing of a petition to establish or change an ISRS pursuant to the provisions of sections 393.1000 to 393.1006 shall not be considered a request for a general increase in the water corporation's base rates and charges.

8. Commission approval of a petition, and any associated rate schedules, to establish or change an ISRS pursuant to the provisions of sections 393.1000 to 393.1006 shall in no way be binding upon the commission in determining the ratemaking treatment to be applied to eligible infrastructure system replacements during a subsequent general rate proceeding when the commission may undertake to review the prudence of such costs. In the event the commission disallows, during a subsequent general rate proceeding, recovery of costs associated with eligible infrastructure system replacements previously included in an ISRS, the water corporation shall offset its ISRS in the future as necessary to recognize and account for any such overcollections.

9. Nothing contained in sections 393.1000 to 393.1006 shall be construed to impair in any way the authority of the commission to review the reasonableness of the rates or charges of a water corporation, including review of the prudence of eligible infrastructure system replacements made by a water corporation, pursuant to the provisions of section 386.390.

10. The commission shall have authority to promulgate rules for the implementation of sections 393.1000 to 393.1006, but only to the extent such rules are consistent with, and do not delay the implementation of, the provisions of sections 393.1000 to 393.1006. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2003, shall be invalid and void.

(L. 2003 H.B. 208)



Section 393.1009 Definitions.

Effective 28 Aug 2003

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.1009. Definitions. — As used in sections 393.1009 to 393.1015, the following terms mean:

(1) "Appropriate pretax revenues", the revenues necessary to produce net operating income equal to:

(a) The gas corporation's weighted cost of capital multiplied by the net original cost of eligible infrastructure system replacements, including recognition of accumulated deferred income taxes and accumulated depreciation associated with eligible infrastructure system replacements which are included in a currently effective ISRS; and

(b) Recover state, federal, and local income or excise taxes applicable to such income; and

(c) Recover all other ISRS costs;

(2) "Commission", the Missouri public service commission;

(3) "Eligible infrastructure system replacements", gas utility plant projects that:

(a) Do not increase revenues by directly connecting the infrastructure replacement to new customers;

(b) Are in service and used and useful;

(c) Were not included in the gas corporation's rate base in its most recent general rate case; and

(d) Replace or extend the useful life of an existing infrastructure;

(4) "Gas corporation", every corporation, company, association, joint stock company or association, partnership and person, their lessees, trustees or receivers appointed by any court whatsoever, owning, operating, controlling, or managing any gas plant operating for public use under privilege, license, or franchise now or hereafter granted by the state or any political subdivision, county, or municipality thereof as defined in section 386.020;

(5) "Gas utility plant projects" may consist only of the following:

(a) Mains, valves, service lines, regulator stations, vaults, and other pipeline system components installed to comply with state or federal safety requirements as replacements for existing facilities that have worn out or are in deteriorated condition;

(b) Main relining projects, service line insertion projects, joint encapsulation projects, and other similar projects extending the useful life or enhancing the integrity of pipeline system components undertaken to comply with state or federal safety requirements; and

(c) Facilities relocations required due to construction or improvement of a highway, road, street, public way, or other public work by or on behalf of the United States, this state, a political subdivision of this state, or another entity having the power of eminent domain provided that the costs related to such projects have not been reimbursed to the gas corporation;

(6) "ISRS", infrastructure system replacement surcharge;

(7) "ISRS costs", depreciation expense and property taxes that will be due within twelve months of the ISRS filing;

(8) "ISRS revenues", revenues produced through an ISRS exclusive of revenues from all other rates and charges.

(L. 2003 H.B. 208)



Section 393.1012 Rate schedules, procedures to establish or change.

Effective 28 Aug 2003

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.1012. Rate schedules, procedures to establish or change. — 1. Notwithstanding any provisions of chapter 386 and this chapter to the contrary, beginning August 28, 2003, a gas corporation providing gas service may file a petition and proposed rate schedules with the commission to establish or change ISRS rate schedules that will allow for the adjustment of the gas corporation's rates and charges to provide for the recovery of costs for eligible infrastructure system replacements. The commission may not approve an ISRS to the extent it would produce total annualized ISRS revenues below the lesser of one million dollars or one-half of one percent of the gas corporation's base revenue level approved by the commission in the gas corporation's most recent general rate proceeding. The commission may not approve an ISRS to the extent it would produce total annualized ISRS revenues exceeding ten percent of the gas corporation's base revenue level approved by the commission in the gas corporation's most recent general rate proceeding. An ISRS and any future changes thereto shall be calculated and implemented in accordance with the provisions of sections 393.1009 to 393.1015. ISRS revenues shall be subject to a refund based upon a finding and order of the commission to the extent provided in subsections 5 and 8 of section 393.1009.

2. The commission shall not approve an ISRS for any gas corporation that has not had a general rate proceeding decided or dismissed by issuance of a commission order within the past three years, unless the gas corporation has filed for or is the subject of a new general rate proceeding.

3. In no event shall a gas corporation collect an ISRS for a period exceeding three years unless the gas corporation has filed for or is the subject of a new general rate proceeding; provided that the ISRS may be collected until the effective date of new rate schedules established as a result of the new general rate proceeding, or until the subject general rate proceeding is otherwise decided or dismissed by issuance of a commission order without new rates being established.

(L. 2003 H.B. 208)



Section 393.1015 Documentation to be submitted — notice to be published — examination of proposal — authorization by commission, when — pretax revenues, factors to be considered — revised rate schedule, filed when — rulemaking authority.

Effective 28 Aug 2003

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.1015. Documentation to be submitted — notice to be published — examination of proposal — authorization by commission, when — pretax revenues, factors to be considered — revised rate schedule, filed when — rulemaking authority. — 1. (1) At the time that a gas corporation files a petition with the commission seeking to* establish or change an ISRS, it shall submit proposed ISRS rate schedules and its supporting documentation regarding the calculation of the proposed ISRS with the petition, and shall serve the office of the public counsel with a copy of its petition, its proposed rate schedules, and its supporting documentation.

(2) Upon the filing of a petition, and any associated rate schedules, seeking to establish or change an ISRS, the commission shall publish notice of the filing.

2. (1) When a petition, along with any associated proposed rate schedules, is filed pursuant to the provisions of sections 393.1009 to 393.1015, the commission shall conduct an examination of the proposed ISRS.

(2) The staff of the commission may examine information of the gas corporation to confirm that the underlying costs are in accordance with the provisions of sections 393.1009 to 393.1015, and to confirm proper calculation of the proposed charge, and may submit a report regarding its examination to the commission not later than sixty days after the petition is filed. No other revenue requirement or ratemaking issues may be examined in consideration of the petition or associated proposed rate schedules filed pursuant to the provisions of sections 393.1009 to 393.1015.

(3) The commission may hold a hearing on the petition and any associated rate schedules and shall issue an order to become effective not later than one hundred twenty days after the petition is filed.

(4) If the commission finds that a petition complies with the requirements of sections 393.1009 to 393.1015, the commission shall enter an order authorizing the corporation to impose an ISRS that is sufficient to recover appropriate pretax revenue, as determined by the commission pursuant to the provisions of sections 393.1009 to 393.1015.

3. A gas corporation may effectuate a change in its rate pursuant to the provisions of this section no more often than two times every twelve months.

4. In determining the appropriate pretax revenue, the commission shall consider only the following factors:

(1) The current state, federal, and local income tax or excise rates;

(2) The gas corporation's actual regulatory capital structure as determined during the most recent general rate proceeding of the gas corporation;

(3) The actual cost rates for the gas corporation's debt and preferred stock as determined during the most recent general rate proceeding of the gas corporation;

(4) The gas corporation's cost of common equity as determined during the most recent general rate proceeding of the gas corporation;

(5) The current property tax rate or rates applicable to the eligible infrastructure system replacements;

(6) The current depreciation rates applicable to the eligible infrastructure system replacements; and

(7) In the event information pursuant to subdivisions (2), (3), and (4) of this subsection is unavailable and the commission is not provided with such information on an agreed-upon basis, the commission shall refer to the testimony submitted during the most recent general rate proceeding of the gas corporation and use, in lieu of any such unavailable information, the recommended capital structure, recommended cost rates for debt and preferred stock, and recommended cost of common equity that would produce the average weighted cost of capital based upon the various recommendations contained in such testimony.

5. (1) The monthly ISRS charge may be calculated based on a reasonable estimate of billing units in the period in which the charge will be in effect, which shall be conclusively established by dividing the appropriate pretax revenues by the customer numbers reported by the gas corporation in the annual report it most recently filed with the commission pursuant to subdivision (6) of section 393.140, and then further dividing this quotient by twelve. Provided, however, that the monthly ISRS may vary according to customer class and may be calculated based on customer numbers as determined during the most recent general rate proceeding of the gas corporation so long as the monthly ISRS for each customer class maintains a proportional relationship equivalent to the proportional relationship of the monthly customer charge for each customer class.

(2) At the end of each twelve-month calendar period the ISRS is in effect, the gas corporation shall reconcile the differences between the revenues resulting from an ISRS and the appropriate pretax revenues as found by the commission for that period and shall submit the reconciliation and a proposed ISRS adjustment to the commission for approval to recover or refund the difference, as appropriate, through adjustments of an ISRS charge.

6. (1) A gas corporation that has implemented an ISRS pursuant to the provisions of sections 393.1009 to 393.1015 shall file revised rate schedules to reset the ISRS to zero when new base rates and charges become effective for the gas corporation following a commission order establishing customer rates in a general rate proceeding that incorporates in the utility's base rates subject to subsections 8 and 9 of this section eligible costs previously reflected in an ISRS.

(2) Upon the inclusion in a gas corporation's base rates subject to subsections 8 and 9 of this section of eligible costs previously reflected in an ISRS, the gas corporation shall immediately thereafter reconcile any previously unreconciled ISRS revenues as necessary to ensure that revenues resulting from the ISRS match as closely as possible the appropriate pretax revenues as found by the commission for that period.

7. A gas corporation's filing of a petition or change to** an ISRS pursuant to the provisions of sections 393.1009 to 393.1015 shall not be considered a request for a general increase in the gas corporation's base rates and charges.

8. Commission approval of a petition, and any associated rate schedules, to establish or change an ISRS pursuant to the provisions of sections 393.1009 to 393.1015 shall in no way be binding upon the commission in determining the ratemaking treatment to be applied to eligible infrastructure system replacements during a subsequent general rate proceeding when the commission may undertake to review the prudence of such costs. In the event the commission disallows, during a subsequent general rate proceeding, recovery of costs associated with eligible infrastructure system replacements previously included in an ISRS, the gas corporation shall offset its ISRS in the future as necessary to recognize and account for any such overcollections.

9. Nothing in this section shall be construed as limiting the authority of the commission to review and consider infrastructure system replacement costs along with other costs during any general rate proceeding of any gas corporation.

10. Nothing contained in sections 393.1009 to 393.1015 shall be construed to impair in any way the authority of the commission to review the reasonableness of the rates or charges of a gas corporation, including review of the prudence of eligible infrastructure system replacements made by a gas corporation, pursuant to the provisions of section 386.390.

11. The commission shall have authority to promulgate rules for the implementation of sections 393.1009 to 393.1015, but only to the extent such rules are consistent with, and do not delay the implementation of, the provisions of sections 393.1009 to 393.1015. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2003, shall be invalid and void.

(L. 2003 H.B. 208)

*Word "the" appears in original rolls.

**Word "to" does not appear in original rolls.



Section 393.1020 Citation of law.

Effective 04 Nov 2008, see footnote

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.1020. Citation of law. — Sections 393.1025 and* 393.1030 shall be known as the "Renewable Energy Standard".

(L. 2007 S.B. 54, A.L. 2008 Adopted by Initiative, Proposition C, November 4, 2008)

*Word "to" appears in original rolls.



Section 393.1025 Definitions.

Effective 28 Aug 2010

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.1025. Definitions. — As used in sections 393.1020 to 393.1030, the following terms mean:

(1) "Commission", the public service commission;

(2) "Department", the department of natural resources;

(3) "Electric utility", any electrical corporation as defined by section 386.020;

(4) "Renewable energy credit" or "REC", a tradeable certificate of proof that one megawatt-hour of electricity has been generated from renewable energy sources; and

(5) "Renewable energy resources", electric energy produced from wind, solar thermal sources, photovoltaic cells and panels, dedicated crops grown for energy production, cellulosic agricultural residues, plant residues, methane from landfills, from agricultural operations, or from wastewater treatment, thermal depolymerization or pyrolysis for converting waste material to energy, clean and untreated wood such as pallets, hydropower (not including pumped storage) that does not require a new diversion or impoundment of water and that has a nameplate rating of ten megawatts or less, fuel cells using hydrogen produced by one of the above-named renewable energy sources, and other sources of energy not including nuclear that become available after November 4, 2008, and are certified as renewable by rule by the department.

(L. 2007 S.B. 54, A.L. 2008 Adopted by Initiative, Proposition C, November 4, 2008, A.L. 2010 S.B. 795)



Section 393.1030 Electric utilities, portfolio requirements — tracking requirements — rebate offers — certification of electricity generated — rulemaking authority.

Effective 28 Aug 2013

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.1030. Electric utilities, portfolio requirements — tracking requirements — rebate offers — certification of electricity generated — rulemaking authority. — 1. The commission shall, in consultation with the department, prescribe by rule a portfolio requirement for all electric utilities to generate or purchase electricity generated from renewable energy resources. Such portfolio requirement shall provide that electricity from renewable energy resources shall constitute the following portions of each electric utility's sales:

(1) No less than two percent for calendar years 2011 through 2013;

(2) No less than five percent for calendar years 2014 through 2017;

(3) No less than ten percent for calendar years 2018 through 2020; and

(4) No less than fifteen percent in each calendar year beginning in 2021.

­­

­

2. The commission, in consultation with the department and within one year of November 4, 2008, shall select a program for tracking and verifying the trading of renewable energy credits. An unused credit may exist for up to three years from the date of its creation. A credit may be used only once to comply with sections 393.1020 to 393.1030 and may not also be used to satisfy any similar nonfederal requirement. An electric utility may not use a credit derived from a green pricing program. Certificates from net-metered sources shall initially be owned by the customer-generator. The commission, except where the department is specified, shall make whatever rules are necessary to enforce the renewable energy standard. Such rules shall include:

(1) A maximum average retail rate increase of one percent determined by estimating and comparing the electric utility's cost of compliance with least-cost renewable generation and the cost of continuing to generate or purchase electricity from entirely nonrenewable sources, taking into proper account future environmental regulatory risk including the risk of greenhouse gas regulation. Notwithstanding the foregoing, until June 30, 2020, if the maximum average retail rate increase would be less than or equal to one percent if an electric utility's investment in solar-related projects initiated, owned or operated by the electric utility is ignored for purposes of calculating the increase, then additional solar rebates shall be paid and included in rates in an amount up to the amount that would produce a retail rate increase equal to the difference between a one percent retail rate increase and the retail rate increase calculated when ignoring an electric utility's investment in solar-related projects initiated, owned, or operated by the electric utility. Notwithstanding any provision to the contrary in this section, even if the payment of additional solar rebates will produce a maximum average retail rate increase of greater than one percent when an electric utility's investment in solar-related projects initiated, owned or operated by the electric utility are included in the calculation, the additional solar rebate costs shall be included in the prudently incurred costs to be recovered as contemplated by subdivision (4) of this subsection;

(2) Penalties of at least twice the average market value of renewable energy credits for the compliance period for failure to meet the targets of subsection 1 of this section. An electric utility will be excused if it proves to the commission that failure was due to events beyond its reasonable control that could not have been reasonably mitigated, or that the maximum average retail rate increase has been reached. Penalties shall not be recovered from customers. Amounts forfeited under this section shall be remitted to the department to purchase renewable energy credits needed for compliance. Any excess forfeited revenues shall be used by the department's energy center solely for renewable energy and energy efficiency projects;

(3) Provisions for an annual report to be filed by each electric utility in a format sufficient to document its progress in meeting the targets;

(4) Provision for recovery outside the context of a regular rate case of prudently incurred costs and the pass-through of benefits to customers of any savings achieved by an electrical corporation in meeting the requirements of this section.

3. As provided for in this section, except for those electrical corporations that qualify for an exemption under section 393.1050, each electric utility shall make available to its retail customers a solar rebate for new or expanded solar electric systems sited on customers' premises, up to a maximum of twenty-five kilowatts per system, measured in direct current that were confirmed by the electric utility to have become operational in compliance with the provisions of section 386.890. The solar rebates shall be two dollars per watt for systems becoming operational on or before June 30, 2014; one dollar and fifty cents per watt for systems becoming operational between July 1, 2014, and June 30, 2015; one dollar per watt for systems becoming operational between July 1, 2015, and June 30, 2016; fifty cents per watt for systems becoming operational between July 1, 2016, and June 30, 2017; fifty cents per watt for systems becoming operational between July 1, 2017, and June 30, 2019; twenty-five cents per watt for systems becoming operational between July 1, 2019, and June 30, 2020; and zero cents per watt for systems becoming operational after June 30, 2020. An electric utility may, through its tariffs, require applications for rebates to be submitted up to one hundred eighty-two days prior to the June thirtieth operational date. Nothing in this section shall prevent an electrical corporation from offering rebates after July 1, 2020, through an approved tariff. If the electric utility determines the maximum average retail rate increase provided for in subdivision (1) of subsection 2 of this section will be reached in any calendar year, the electric utility shall be entitled to cease paying rebates to the extent necessary to avoid exceeding the maximum average retail rate increase if the electrical corporation files with the commission to suspend its rebate tariff for the remainder of that calendar year at least sixty days prior to the change taking effect. The filing with the commission to suspend the electrical corporation's rebate tariff shall include the calculation reflecting that the maximum average retail rate increase will be reached and supporting documentation reflecting that the maximum average retail rate increase will be reached. The commission shall rule on the suspension filing within sixty days of the date it is filed. If the commission determines that the maximum average retail rate increase will be reached, the commission shall approve the tariff suspension. The electric utility shall continue to process and pay applicable solar rebates until a final commission ruling; however, if the continued payment causes the electric utility to pay rebates that cause it to exceed the maximum average retail rate increase, the expenditures shall be considered prudently incurred costs as contemplated by subdivision (4) of subsection 2 of this section and shall be recoverable as such by the electric utility. As a condition of receiving a rebate, customers shall transfer to the electric utility all right, title, and interest in and to the renewable energy credits associated with the new or expanded solar electric system that qualified the customer for the solar rebate for a period of ten years from the date the electric utility confirmed that the solar electric system was installed and operational.

4. The department shall, in consultation with the commission, establish by rule a certification process for electricity generated from renewable resources and used to fulfill the requirements of subsection 1 of this section. Certification criteria for renewable energy generation shall be determined by factors that include fuel type, technology, and the environmental impacts of the generating facility. Renewable energy facilities shall not cause undue adverse air, water, or land use impacts, including impacts associated with the gathering of generation feedstocks. If any amount of fossil fuel is used with renewable energy resources, only the portion of electrical output attributable to renewable energy resources shall be used to fulfill the portfolio requirements.

5. In carrying out the provisions of this section, the commission and the department shall include methane generated from the anaerobic digestion of farm animal waste and thermal depolymerization or pyrolysis for converting waste material to energy as renewable energy resources for purposes of this section.

6. The commission shall have the authority to promulgate rules for the implementation of this section, but only to the extent such rules are consistent with, and do not delay the implementation of, the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2013, shall be invalid and void.

(L. 2007 S.B. 54, A.L. 2008 Adopted by Initiative, Proposition C, November 4, 2008, A.L. 2010 S.B. 795, A.L. 2013 H.B. 142)



Section 393.1040 Encouragement of reduced consumption, objective of act.

Effective 01 Jan 2008, see footnote

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.1040. Encouragement of reduced consumption, objective of act. — In addition to the renewable energy objectives set forth in sections 393.1025, 393.1030, and 393.1035, it is also the policy of this state to encourage electrical corporations to develop and administer energy efficiency initiatives that reduce the annual growth in energy consumption and the need to build additional electric generation capacity.

(L. 2007 S.B. 54)

Effective 1-01-08



Section 393.1045 Cap on increase in retail charges based on renewable mandates.

Effective 28 Aug 2008

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.1045. Cap on increase in retail charges based on renewable mandates. — Any renewable mandate required by law shall not raise the retail rates charged to the customers of electric retail suppliers by an average of more than one percent in any year, and all the costs associated with any such renewable mandate shall be recoverable in the retail rates charged by the electric supplier. Solar rebates shall be included in the one percent rate cap provided for in this section.

(L. 2008 S.B. 1181, et al.)



Section 393.1050 Electrical corporations achieving certain level of renewable energy technology nameplate capacity exempt from certain fees and rebates.

Effective 28 Aug 2008

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.1050. Electrical corporations achieving certain level of renewable energy technology nameplate capacity exempt from certain fees and rebates. — Notwithstanding any other provision of law, any electrical corporation as defined by subdivision 15 of section 386.020 which, by January 20, 2009, achieves an amount of eligible renewable energy technology nameplate capacity equal to or greater than fifteen percent of such corporation's total owned fossil-fired generating capacity, shall be exempt thereafter from a requirement to pay any installation subsidy, fee, or rebate to its customers that install their own solar electric energy system and shall be exempt from meeting any mandated solar renewable energy standard requirements. Any disputes or denial of exemptions under this section may be reviewable by the circuit court of Cole County as prescribed by law.

(L. 2008 S.B. 1181, et al. § 1)

(2015) Section was repealed by implication upon adoption of Proposition C on November 4, 2008; the legislature is not authorized to negate in advance an initiative petition approved for circulation and then later approved for adoption. Earth Island Institute v. Union Electric Co., 456 S.W.3d 27 (Mo.banc).



Section 393.1075 Citation of law — definitions — policy to value demand-side investments equal to traditional investments — development of cost recovery mechanisms — costs not to be assigned to customers, when — rulemaking authority — annual report — certain charges to appear on bill.

Effective 28 Aug 2017

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.1075. Citation of law — definitions — policy to value demand-side investments equal to traditional investments — development of cost recovery mechanisms — costs not to be assigned to customers, when — rulemaking authority — annual report — certain charges to appear on bill. — 1. This section shall be known as the “Missouri Energy Efficiency Investment Act”.

2. As used in this section, the following terms shall mean:

(1) “Commission”, the Missouri public service commission;

(2) “Demand response”, measures that decrease peak demand or shift demand to off-peak periods;

(3) “Demand-side program”, any program conducted by the utility to modify the net consumption of electricity on the retail customer’s side of the electric meter, including but not limited to energy efficiency measures, rate management, demand response, and interruptible or curtailable load;

(4) “Energy efficiency”, measures that reduce the amount of electricity required to achieve a given end use;

(5) “Interruptible or curtailable rate”, a rate under which a customer receives a reduced charge in exchange for agreeing to allow the utility to withdraw the supply of electricity under certain specified conditions;

(6) “Total resource cost test”, a test that compares the sum of avoided utility costs and avoided probable environmental compliance costs to the sum of all incremental costs of end-use measures that are implemented due to the program, as defined by the commission in rules.

3. It shall be the policy of the state to value demand-side investments equal to traditional investments in supply and delivery infrastructure and allow recovery of all reasonable and prudent costs of delivering cost-effective demand-side programs. In support of this policy, the commission shall:

(1) Provide timely cost recovery for utilities;

(2) Ensure that utility financial incentives are aligned with helping customers use energy more efficiently and in a manner that sustains or enhances utility customers’ incentives to use energy more efficiently; and

(3) Provide timely earnings opportunities associated with cost-effective measurable and verifiable efficiency savings.

4. The commission shall permit electric corporations to implement commission-approved demand-side programs proposed pursuant to this section with a goal of achieving all cost-effective demand-side savings. Recovery for such programs shall not be permitted unless the programs are approved by the commission, result in energy or demand savings and are beneficial to all customers in the customer class in which the programs are proposed, regardless of whether the programs are utilized by all customers. The commission shall consider the total resource cost test a preferred cost-effectiveness test. Programs targeted to low-income customers or general education campaigns do not need to meet a cost-effectiveness test, so long as the commission determines that the program or campaign is in the public interest. Nothing herein shall preclude the approval of demand-side programs that do not meet the test if the costs of the program above the level determined to be cost-effective are funded by the customers participating in the program or through tax or other governmental credits or incentives specifically designed for that purpose.

5. To comply with this section the commission may develop cost recovery mechanisms to further encourage investments in demand-side programs including, in combination and without limitation: capitalization of investments in and expenditures for demand-side programs, rate design modifications, accelerated depreciation on demand-side investments, and allowing the utility to retain a portion of the net benefits of a demand-side program for its shareholders. In setting rates the commission shall fairly apportion the costs and benefits of demand-side programs to each customer class except as provided for in subsection 6 of this section. Prior to approving a rate design modification associated with demand-side cost recovery, the commission shall conclude a docket studying the effects thereof and promulgate an appropriate rule.

6. The commission may reduce or exempt allocation of demand-side expenditures to low-income classes, as defined in an appropriate rate proceeding, as a subclass of residential service.

7. Provided that the customer has notified the electric corporation that the customer elects not to participate in demand-side measures offered by an electrical corporation, none of the costs of demand-side measures of an electric corporation offered under this section or by any other authority, and no other charges implemented in accordance with this section, shall be assigned to any account of any customer, including its affiliates and subsidiaries, meeting one or more of the following criteria:

(1) The customer has one or more accounts within the service territory of the electrical corporation that has a demand of five thousand kilowatts or more;

(2) The customer operates an interstate pipeline pumping station, regardless of size; or

(3) The customer has accounts within the service territory of the electrical corporation that have, in aggregate, a demand of two thousand five hundred kilowatts or more, and the customer has a comprehensive demand-side or energy efficiency program and can demonstrate an achievement of savings at least equal to those expected from utility-provided programs.

8. Customers that have notified the electrical corporation that they do not wish to participate in demand-side programs under this section shall not subsequently be eligible to participate in demand-side programs except under guidelines established by the commission in rulemaking.

9. Customers who participate in demand-side programs initiated after August 1, 2009, shall be required to participate in program funding for a period of time to be established by the commission in rulemaking.

10. Customers electing not to participate in an electric corporation’s demand-side programs under this section shall still be allowed to participate in interruptible or curtailable rate schedules or tariffs offered by the electric corporation.

11. The commission shall provide oversight and may adopt rules and procedures and approve corporation-specific settlements and tariff provisions, independent evaluation of demand-side programs, as necessary, to ensure that electric corporations can achieve the goals of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2009, shall be invalid and void.

12. Each electric corporation shall submit an annual report to the commission describing the demand-side programs implemented by the utility in the previous year. The report shall document program expenditures, including incentive payments, peak demand and energy savings impacts and the techniques used to estimate those impacts, avoided costs and the techniques used to estimate those costs, the estimated cost-effectiveness of the demand-side programs, and the net economic benefits of the demand-side programs.

13. Charges attributable to demand-side programs under this section shall be clearly shown as a separate line item on bills to the electrical corporation’s customers.

14. The commission shall develop rules that provide for disclosure of participants in all demand-side programs offered by electrical corporations under this section when such programs provide monetary incentives to the customer. The disclosure required by this subsection may include, but not be limited to, the following: the name of the participant, or the names of the principals if for a company, the property address, and the amount of the monetary incentive received.

(L. 2009 S.B. 376 § 393.1124, A.L. 2013 H.B. 142, A.L. 2017 S.B. 112)



Section 393.1150 Suit or claim brought, measure of damages.

Effective 28 Aug 2008

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

393.1150. Suit or claim brought, measure of damages. — For any electric plant unlawfully constructed after August 28, 2008, in any suit or claim brought by any landowner or other legal entity for monetary damages allegedly caused by the operation or existence of such electric plant, the measure of damages shall be treble the actual damages to the plaintiff's real estate proved as determined by a judge or jury, plus court costs and reasonable attorney fees.

(L. 2008 S.B. 720)






Chapter 394 Rural Electric Cooperatives

Chapter Cross References



Section 394.010 Designation of chapter.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

394.010. Designation of chapter. — This chapter may be cited as "The Rural Electric Cooperative Law".

(RSMo 1939 § 5386)



Section 394.020 Definitions.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

394.020. Definitions. — In this chapter, unless the context otherwise requires,

(1) "Member" means each incorporator of a cooperative and each person admitted to and retaining membership therein, and shall include a husband and wife admitted to joint membership;

(2) "Person" includes any natural person, firm, association, corporation, business trust, partnership, federal agency, state or political subdivision or agency thereof, or any body politic; and

(3) "Rural area" shall be deemed to mean any area of the United States not included within the boundaries of any city, town or village having a population in excess of fifteen hundred inhabitants, and such term shall be deemed to include both the farm and nonfarm population thereof.

(RSMo 1939 § 5415)

(1961) In action by rural electric cooperative on contract for sale of electric power, members of cooperative held disqualified as jurors. Ozark Border Electric Cooperative v. Stacy (A.), 348 S.W.2d 586.



Section 394.030 Formation of cooperative corporations authorized.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

394.030. Formation of cooperative corporations authorized. — Cooperative, nonprofit, membership corporations may be organized under this chapter for the purpose of supplying electric energy and promoting and extending the use thereof in rural areas. Corporations organized under this chapter and corporations which become subject to this chapter in the manner herein provided are herein referred to as "cooperatives".

(RSMo 1939 § 5387)



Section 394.040 Who may organize.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

394.040. Who may organize. — Five or more persons may organize a cooperative in the manner herein provided.

(RSMo 1939 § 5391)



Section 394.050 Articles of incorporation — where filed.

Effective 28 Aug 1983

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

394.050. Articles of incorporation — where filed. — 1. The articles of incorporation of a cooperative shall recite in the caption that they are executed pursuant to this chapter, shall be signed and acknowledged in duplicate by at least five of the incorporators and shall state:

(1) The name of the cooperative;

(2) The address of its principal office;

(3) The names and addresses of the incorporators;

(4) The number of years the cooperative is to continue, which may be any number including perpetuity;

(5) The names and addresses of the persons who shall constitute its first board of directors; and

(6) Any provisions not inconsistent with this chapter deemed necessary or advisable for the conduct of its business and affairs.

2. Such articles of incorporation shall be submitted to the secretary of state for filing as provided in this chapter.

(RSMo 1939 § 5392, A.L. 1983 H.B. 137)



Section 394.060 Name of cooperative shall include what.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

394.060. Name of cooperative shall include what. — The name of each cooperative shall include the words "electric" and "cooperative". The name of a cooperative shall distinguish it from the name of any other corporation organized under the laws of, or authorized to transact business in, this state. The words "electric" and "cooperative" shall not both be used in the name of any corporation organized under the laws of, or authorized to transact business in, this state, except a cooperative or a corporation transacting business in this state pursuant to the provisions of this chapter.

(RSMo 1939 § 5390)



Section 394.070 Corporation may become subject to provisions of chapter, how.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

394.070. Corporation may become subject to provisions of chapter, how. — 1. Any corporation organized under the laws of this state for the purpose, among others, of supplying electric energy in rural areas may be converted into a cooperative and become subject to this chapter with the same effect as if originally organized under this chapter by complying with the following requirements:

(1) The proposition for the conversion of such corporation into a cooperative and proposed articles of conversion to give effect thereto shall be first approved by the board of trustees or the board of directors, as the case may be, of such corporation. The proposed articles of conversion shall recite in the caption that they are executed pursuant to this chapter and shall state

(a) The name of the corporation prior to its conversion into a cooperative;

(b) The address of the principal office of such corporation;

(c) The date of the filing of the articles of incorporation of such corporation in the office of the secretary of state;

(d) The statute or statutes under which such corporation was organized;

(e) The name assumed by such corporation;

(f) A statement that such corporation elects to become a cooperative, nonprofit, membership corporation subject to this chapter;

(g) The manner and basis of converting either memberships in or shares of stock of such corporation into memberships therein after completion of the conversion; and

(h) Any provisions not inconsistent with this chapter deemed necessary or advisable for the conduct of the business and affairs of such corporation.

(2) The proposition for the conversion of such corporation into a cooperative and the proposed articles of conversion approved by the board of trustees or board of directors, as the case may be, of such corporation shall then be submitted to a vote of the members or stockholders, as the case may be, of such corporation at any duly held annual or special meeting thereof the notice of which shall set forth full particulars concerning the proposed conversion. The proposition for the conversion of such corporation into a cooperative and the proposed articles of conversion, with such amendments thereto as the members or stockholders of such corporation shall choose to make, shall be deemed to be approved upon the affirmative vote of not less than a majority of the members of such corporation, or, if such corporation is a stock corporation upon the affirmative vote of the holders of not less than a majority of the capital stock of such corporation.

(3) Upon such approval by the members or stockholders of such corporation, articles of conversion in the form approved by such members or stockholders shall be executed and acknowledged in duplicate on behalf of such corporation by its president or vice president and its corporate seal shall be affixed thereto and attested by its secretary. The president or vice president executing such articles of conversion on behalf of such corporation shall also make and annex to each copy thereof an affidavit stating that the provisions of this section with respect to the approval of its trustees or directors and its members or stockholders, of the proposition for the conversion of such corporation into a cooperative and such articles of conversion were duly complied with. Such articles of conversion and affidavit shall be submitted to the secretary of state for filing as provided in this chapter.

2. The term "articles of incorporation" as used in this chapter shall be deemed to include the articles of conversion of a converted corporation.

(RSMo 1939 § 5402)



Section 394.080 Powers, generally — may supply energy to certain cities, towns and villages, when.

Effective 11 Jul 1991, see footnote

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

394.080. Powers, generally — may supply energy to certain cities, towns and villages, when. — 1. A cooperative shall have power:

(1) To sue and be sued, in its corporate name;

(2) To have succession by its corporate name for the period stated in its articles of incorporation or, if no period is stated in its articles of incorporation, to have such succession perpetually;

(3) To adopt a corporate seal and alter the same at pleasure;

(4) Except as provided in section 386.800, to generate, manufacture, purchase, acquire, accumulate and transmit electric energy, and to distribute, sell, supply, and dispose of electric energy in rural areas to its members, to governmental agencies and political subdivisions, and to other persons not in excess of ten percent of the number of its members; provided, however, that where a cooperative has been transmitting, distributing, selling, supplying or disposing of electric energy in a rural area which, by reason of increase in its population, its inclusion in a city, town or village, or by reason of any other circumstance ceases to be a rural area, such cooperative shall have the power to continue to transmit, distribute, sell, supply or dispose of electric energy therein until such time as the municipality, or the holder of a franchise to furnish electric energy in such municipality, may purchase the physical property of such cooperative located within the boundaries of the municipality, pursuant to law, or until such time as the municipality may grant a franchise in the manner provided by law to a privately owned public utility to distribute electric power within the municipality and such privately owned public utility shall purchase the physical property of such cooperative located within the boundaries of the municipality. In case any of the parties to such purchase, as herein provided, cannot agree upon the fair and reasonable price to be paid for the physical property of such cooperative within the municipality, or if either party refuses to negotiate for the sale of such property upon the request of the other, the fair and reasonable value of such property for such purchase shall be fixed by the public service commission upon application of any one or more of the interested parties;

(5) To make loans to persons to whom electric energy is or will be supplied by the cooperative for the purpose of, and otherwise to assist such persons in, wiring their premises and installing therein electric and plumbing fixtures, appliances, apparatus and equipment of any and all kinds and character, and in connection therewith, to purchase, acquire, lease, sell, distribute, install and repair such electric and plumbing fixtures, appliances, apparatus and equipment, and to accept or otherwise acquire, and to sell, assign, transfer, endorse, pledge, hypothecate and otherwise dispose of notes, bonds and other evidences of indebtedness and any and all types of security therefor;

(6) To make loans to persons to whom electric energy is or will be supplied by the cooperative for the purpose of, and otherwise to assist such persons in, constructing, maintaining and operating electric refrigeration plants;

(7) To construct, purchase, take, receive, lease as lessee, or otherwise acquire, and to own, hold, use, equip, maintain, and operate, and to sell, assign, transfer, convey, exchange, lease as lessor, mortgage, pledge, or otherwise dispose of or encumber, electric transmission and distribution lines or systems, electric generating plants, electric refrigeration plants, lands, buildings, structures, dams, plants and equipment, and any and all kinds and classes of real or personal property whatsoever, which shall be deemed necessary, convenient or appropriate to accomplish the purpose for which the cooperative is organized;

(8) To purchase or otherwise acquire, and to own, hold, use and exercise and to sell, assign, transfer, convey, mortgage, pledge, hypothecate, or otherwise dispose of or encumber, franchises, rights, privileges, licenses, rights-of-way and easements;

(9) To borrow money and otherwise contract indebtedness, and to issue notes, bonds, and other evidences of indebtedness therefor, and to secure the payment thereof by mortgage, pledge, deed of trust, or any other encumbrance upon any or all of its then-owned or after-acquired real or personal property, assets, franchises, revenues or income;

(10) To construct, maintain and operate electric transmission and distribution lines along, upon, under and across all public thoroughfares, including without limitation, all roads, highways, streets, alleys, bridges and causeways, and upon, under and across all publicly owned lands, subject, however, to the requirements in respect of the use of such thoroughfares and lands that are imposed by the respective authorities having jurisdiction thereof upon corporations constructing or operating electric transmission and distribution lines or systems;

(11) To exercise the power of eminent domain in the manner provided by the laws of this state for the exercise of that power by corporations constructing or operating electric transmission and distribution lines or systems;

(12) To conduct its business and exercise any or all of its powers within or without this state;

(13) To adopt, amend and repeal bylaws; and

(14) To do and perform any and all other acts and things, and to have and exercise any and all other powers which may be necessary, convenient or appropriate to accomplish the purpose for which the cooperative is organized.

2. In addition to all other powers granted in this section, rural electric cooperatives shall have the power to supply electric energy at retail after August 28, 1989, in cities, towns and villages having a population in excess of fifteen hundred inhabitants under the following conditions:

(1) The cooperative was the predominant supplier of retail electric energy within the city, town or village at the time any official United States Census Bureau "decennial census report" declares the population of such city, town or village to be in excess of fifteen hundred inhabitants;

(2) The city, town or village has granted to the cooperative a franchise to supply electric energy within the city, town or village.

3. In addition, the cooperative shall provide, concurrent with its application to the city, town or village for its initial franchise, written notice of its franchise application to all other providers of electric energy at retail operating within such city, town or village.

4. The provisions of subsections 2 and 3 of this section shall in no way affect or diminish the rights and duties of any city, town or village to grant franchises to electric suppliers in the manner provided by law or of any electrical corporation authorized by law to provide electric service at retail within such city, town or village.

5. Notwithstanding the provisions of subsection 2 of this section, after a public hearing upon a complaint, the public service commission may order that service be provided by another supplier if it finds that service from another supplier of electricity is in the public interest for a reason other than rate differential. Nothing in this section shall be construed as conferring upon the public service commission jurisdiction over the rates, financing, accounting or management of any electric cooperative.

(RSMo 1939 § 5388, A.L. 1943 p. 491, A.L. 1949 p. 238, A.L. 1983 H.B. 137, A.L. 1989 H.B. 813, A.L. 1991 S.B. 221)

Effective 7-11-91

CROSS REFERENCES:

Condemnation proceedings, Chap. 523

Power lines on state highways, location and removal, 227.240

(1966) Cooperative's refusal of offer of amount fixed by public service commission does not terminate its power to supply electricity to annexed areas. Missouri Public Service Comm. v. Platte-Clay Elec. Coop. (Mo.), 407 S.W.2d 883.



Section 394.090 Articles may be amended, how.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

394.090. Articles may be amended, how. — 1. A cooperative may amend its articles of incorporation by complying with the following requirements:

(1) The proposed amendment shall be first approved by the board of directors and shall then be submitted to a vote of the members at any annual or special meeting thereof, the notice of which shall set forth the proposed amendment. The proposed amendment, with such changes as the members shall choose to make therein, shall be deemed to be approved on the affirmative vote of not less than two-thirds of those members voting thereon at such meeting; and

(2) (a) Upon such approval by the members, articles of amendment shall be executed and acknowledged in duplicate on behalf of the cooperative by its president or vice president and its corporate seal shall be affixed thereto and attested by its secretary. The articles of amendment shall recite in the caption that they are executed pursuant to this chapter and shall state:

a. The name of the cooperative;

b. The address of its principal office;

c. The date of the filing of its articles of incorporation in the office of the secretary of state; and

d. The amendment to its articles of incorporation.

(b) The president or vice president executing such articles of amendment shall also make and annex to each copy thereof an affidavit stating that the provisions of this section were duly complied with.

(c) Such articles of amendment and affidavit shall be submitted to the secretary of state for filing as provided in this chapter.

2. A cooperative may upon authorization of a majority of the members at any regular or special meeting change the location of its principal office by filing a certificate of change of principal office, executed and acknowledged in duplicate by its president or vice president under its seal attested by its secretary, in the office of the secretary of state and also by filing such certificate of change in each county office in which its articles of incorporation or any prior certificate of change of principal office of such cooperative has been filed. Such cooperative shall also, within thirty days after the filing of such certificate of change of principal office in any county office, file therein certified copies of its articles of incorporation and all amendments thereto, if the same are not already on file therein.

(RSMo 1939 § 5398)



Section 394.100 Articles to be filed with secretary of state.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

394.100. Articles to be filed with secretary of state. — 1. Articles of incorporation, amendment, consolidation, merger, conversion, or dissolution, as the case may be, when executed and acknowledged in duplicate and accompanied by such affidavits as may be required by applicable provisions of this chapter, shall be presented to the secretary of state for filing in the records of his office.

2. If the secretary of state shall find that the articles presented conform to the requirements of this chapter, he shall, upon the payment of the fees as in this chapter provided, file one copy of the articles so presented in the records of his office and upon such filing the incorporation, amendment, consolidation, merger, conversion, or dissolution provided for therein shall be in effect. The secretary of state immediately upon the filing in his office of any articles pursuant to this chapter shall transmit a certified copy thereof, with the certified copy of the certificate of incorporation, amendment, consolidation, merger, conversion or dissolution, as the case may be, attached, to the recorder of deeds of the county in which the principal office of each cooperative or corporation affected by such incorporation, amendment, consolidation, merger, conversion, or dissolution shall be located.

3. The recorder of deeds of any county, upon receipt of any such certified copy, shall file, record and index the same in the records of his office, but the failure of the secretary of state or of a recorder of deeds of a county to comply with the provisions of this section shall not invalidate such articles.

4. The provisions of this section shall also apply to certificates of election to dissolve and affidavits of compliance executed pursuant to subdivision (2) of subsection 3 of section 394.240.

(RSMo 1939 § 5404)



Section 394.110 Bylaws to be adopted.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

394.110. Bylaws to be adopted. — The original bylaws of a cooperative may be adopted by its board of directors or stockholders. Thereafter bylaws shall be adopted, amended or repealed by its members. The bylaws shall set forth the rights and duties of members and directors and may contain other provisions for the regulation and management of the affairs of the cooperative not inconsistent with this chapter or with its articles of incorporation.

(RSMo 1939 § 5393)



Section 394.120 Qualifications for membership — meetings — rules.

Effective 28 Aug 2014

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

394.120. Qualifications for membership — meetings — rules. — 1. No person shall become a member of a cooperative unless such person shall agree to use electric energy furnished by the cooperative when such electric energy shall be available through its facilities. The bylaws of a cooperative may provide that any person, including an incorporator, shall cease to be a member thereof if he or she shall fail or refuse to use electric energy made available by the cooperative or if electric energy shall not be made available to such person by the cooperative within a specified time after such person shall have become a member thereof. Membership in the cooperative shall not be transferable, except as provided in the bylaws. The bylaws may prescribe additional qualifications and limitations in respect of membership.

2. An annual meeting of the members shall be held at such time as shall be provided in the bylaws.

3. Special meetings of the members may be called by the board of directors, by any three directors, by not less than ten percent of the members, or by the president.

4. Meetings of members shall be held at such place as may be provided in the bylaws. In the absence of any such provisions, all meetings shall be held in the city or town in which the principal office of the cooperative is located.

5. Except as herein otherwise provided, written or printed notice stating the time and place of each meeting of members and, in the case of a special meeting, the purpose or purposes for which the meeting is called, shall be given to each member, either personally or by mail, not less than ten nor more than twenty-five days before the date of the meeting.

6. Two percent of the first two thousand members and one percent of the remaining members, present in person, or if the bylaws so provide, participating electronically or by mail, shall constitute a quorum for the transaction of business at all meetings of the members, unless the bylaws prescribe the presence of a greater percentage of the members for a quorum. If less than a quorum is present at any meeting, a majority of those present in person may adjourn the meeting from time to time without further notice.

7. Each member shall be entitled to one vote on each matter submitted to a vote at a meeting. Voting shall be in person, but, if the bylaws so provide, may also be by proxy, by electronic means, by mail, or any combination thereof. If the bylaws provide for voting by proxy, by electronic means, or by mail, they shall also prescribe the conditions under which proxy, electronic, or mail voting shall be exercised. In any event, no person shall vote as proxy for more than two members at any meeting of the members.

(RSMo 1939 § 5394, A.L. 1945 p. 694, A.L. 1971 H.B. 344, A.L. 1999 H.B. 915, A.L. 2014 H.B. 1651 merged with S.B. 734)



Section 394.130 Territory supplied by cooperative may be divided into voting districts.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

394.130. Territory supplied by cooperative may be divided into voting districts. — Notwithstanding any other provision of this chapter, the bylaws may provide that the territory in which a cooperative supplies electric energy to its members may be divided into two or more voting districts for the purpose of properly distributing its directors over the area in which its members reside. In such case the bylaws shall prescribe the manner in which such voting districts shall function in the election of directors at annual meetings.

(RSMo 1939 § 5396)



Section 394.140 Directors to manage cooperative.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

394.140. Directors to manage cooperative. — 1. The business and affairs of a cooperative shall be managed by a board of not less than five directors, each of whom shall be a member of the cooperative. The bylaws shall prescribe the number of directors, their qualifications, other than those provided for in this chapter, the manner of holding meetings of the board of directors and of the election of successors to directors who shall resign, die, or otherwise be incapable of acting. The bylaws may also provide for the removal of directors from office and for the election of their successors. Without approval of the members, directors shall not receive any salaries for their services as directors. The bylaws may, however, provide that a fixed fee and expenses of attendance, if any, may be allowed to each director for attendance at each meeting of the board of directors.

2. The directors of a cooperative named in any articles of incorporation, consolidation, merger or conversion, as the case may be, shall hold office until the next following annual meeting of the members or until their successors shall have been elected and qualified.

3. The bylaws shall provide that the directors shall be divided into three classes, each class to be as nearly equal in number as possible, with the term of office of the directors of the first class to expire at the next succeeding annual meeting and the term of the second class to expire at the second succeeding annual meeting, and the term of the third class to expire at the third succeeding annual meeting. At each annual meeting after such classification a number of directors equal to the number of the class whose term expires at the time of such meeting shall be elected to hold office until the third succeeding annual meeting.

4. A majority of the board of directors shall constitute a quorum.

5. If a husband and wife hold a joint membership in a cooperative, either one, but not both, may be elected a director.

6. The board of directors may exercise all of the powers of a cooperative except such as are conferred upon the members by this chapter, or its articles of incorporation or bylaws.

(RSMo 1939 § 5395)

(1965) This section construed to authorize payment of salaries to directors when approved by the members. Triplett v. Grundy Electric Cooperative, Inc. (A.), 389 S.W.2d 401.



Section 394.150 Officers — removal.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

394.150. Officers — removal. — The officers of a cooperative shall consist of a president, vice president, secretary and treasurer, who shall be elected annually. No person shall continue to hold the offices of president or vice president after he shall have ceased to be a director. The offices of secretary and of treasurer may be held by the same person and need not be a member of the board of directors. The board of directors may also elect or appoint such other officers, agents, or employees as it shall deem necessary or advisable and shall prescribe the powers and duties thereof. Any officer may be removed from office and his successor elected in the manner prescribed in the bylaws.

(RSMo 1939 § 5397)



Section 394.160 Rules and regulations prescribed by public service commission — limitation on jurisdiction of commission.

Effective 28 Aug 1979

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

394.160. Rules and regulations prescribed by public service commission — limitation on jurisdiction of commission. — 1. Every cooperative constructing, maintaining and operating its electric transmission or distribution lines shall construct, maintain and operate such lines in conformity with the rules and regulations relating to the manner and methods of construction, maintenance and operation and as to safety of the public and as to induction or electrical interference with other lines now or hereafter from time to time prescribed by the public service commission for the construction, maintenance and operation of electric transmission or distribution lines or system. The jurisdiction, supervision, powers and duties of the public service commission shall extend to every such cooperative so far as concerns the construction, maintenance and operation of the physical equipment of such cooperative to the extent of providing for the safety of the public and the elimination or lessening of induction or electrical interference, including the power to minimize retail distribution electric line duplication for the sole purpose of providing for the safety of employees and the general public in those cases when, upon complaint, the commission finds that a proposed retail distribution electric line cannot be constructed in compliance with commission safety rules. The jurisdiction of the public service commission shall be extended only to the extent provided in this section, and nothing herein contained shall be construed as otherwise conferring upon such commission jurisdiction over the service, rates, financing, accounting or management of any such cooperative.

2. Applications, notices, hearings, findings and orders, and all other proceedings before the commission, in pursuance of the powers and duties herein conferred upon such commission, and review thereof, shall be the same as now or hereafter provided by law for other similar proceedings before the commission and review thereof.

3. The commission may retain jurisdiction of any such cause for the purpose of making such supplemental orders in such cause as may be necessary in furtherance of the purposes of this section, or for the purpose of modifying or amending the terms of, or revoking any permit granted under, the provisions of this section for failure to comply with such rules, regulations, findings and orders made by the commission under authority of this section.

(RSMo 1939 § 5389, A.L. 1979 H.B. 186)



Section 394.170 Revenues of cooperative — disposition.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

394.170. Revenues of cooperative — disposition. — 1. Revenues of a cooperative for any fiscal year in excess of the amount thereof necessary:

(1) To defray expenses of the cooperative and of the operation and maintenance of its facilities during such fiscal year;

(2) To pay interest and principal obligations of the cooperative coming due in such fiscal year;

(3) To finance, or to provide a reserve for the financing of, the construction or acquisition by the cooperative of additional facilities to the extent determined by the board of directors;

(4) To provide a reasonable reserve for working capital;

(5) To provide a reserve for the payment of indebtedness of the cooperative maturing more than one year after the date of the incurrence of such indebtedness in an amount not less than the total of the interest and principal payments in respect thereof required to be made during the next following fiscal year; and

(6) To provide a fund for education in cooperation and for the dissemination of information concerning the effective use of electric energy and other services made available by the cooperative;

­­

­

2. Nothing herein contained shall be construed to prohibit the payment by a cooperative of all or any part of its indebtedness prior to the date when the same shall become due.

(RSMo 1939 § 5405)



Section 394.180 Sale of property by cooperative — membership approval required.

Effective 28 Aug 1971

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

394.180. Sale of property by cooperative — membership approval required. — 1. A cooperative may not sell, lease or otherwise dispose of, except by mortgage, or deeds of trust, all or any substantial portion of its property unless such sale, lease, or other disposition is authorized at a duly held meeting of the members thereof by the affirmative vote of not less than two-thirds of all of the members of the cooperative, and unless the notice of such proposed sale, lease or other disposition shall have been contained in the notice of the meeting.

2. Notwithstanding any other provisions of law, the board of directors of a cooperative, without authorization by the members thereof, shall have full power and authority to authorize the execution and delivery of a mortgage or mortgages or a deed or deeds of trust upon, or the pledging or encumbering of, any or all of the property, assets, rights, privileges, licenses, franchises and permits of the cooperative, whether acquired or to be acquired, and wherever situated, as well as the revenues and income therefrom, all upon such terms and conditions as the board of directors shall determine, to secure any indebtedness of the cooperative to the United States of America or any instrumentality or agency thereof, or to any bank or other financial institution or organization.

(RSMo 1939 § 5406, A.L. 1971 H.B. 126)



Section 394.190 Effect of mortgage or deed of trust executed by cooperative.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

394.190. Effect of mortgage or deed of trust executed by cooperative. — Any mortgage, deed of trust, or other instrument executed by a cooperative or foreign corporation transacting business in this state pursuant to this chapter, which, by its terms, creates a lien upon real and personal property then owned or after-acquired, and which is recorded as a mortgage of* real property in any county in which such property is located or is to be located, shall have the same force and effect as if the mortgage, deed of trust or other instrument were also recorded or filed in the proper office in such county as a mortgage of personal property. Recordation of any such mortgage, deed of trust or other instrument shall cause the lien thereof to attach to all after-acquired property of the mortgagor of the nature therein described as being mortgaged or pledged thereby immediately upon the acquisition thereof by the mortgagor, and such liens shall be superior to all claims of creditors of the mortgagor and purchasers of such property and to all other liens, except liens of prior record, affecting such property.

(RSMo 1939 § 5408)

*Word "or" appears in original rolls.



Section 394.200 Cooperative of adjacent state may extend lines and transact business in this state, when — service of process on, how made.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

394.200. Cooperative of adjacent state may extend lines and transact business in this state, when — service of process on, how made. — 1. Any corporation organized on a nonprofit or a cooperative basis for the purpose of supplying electric energy in rural areas and owning and operating electric transmission or distribution lines in a state adjacent to this state shall be permitted to extend its lines into and to transact business in this state without complying with any statute of this state pertaining to the qualification of foreign corporations for the transaction of business in this state. Any such foreign corporation, as a prerequisite to the extension of its lines into and the transaction of business in this state, shall, by an instrument executed and acknowledged in its behalf by its president or vice president under its corporate seal attested by its secretary, designate the secretary of state its agent to accept service of process in its behalf.

2. In the event any process shall be served upon the secretary of state, he shall forthwith forward the same by registered mail to such corporation at the address thereof specified in such instrument.

3. Any such corporation may sue and be sued in the courts of this state to the same extent that a cooperative may sue or be sued in such courts.

4. Any such foreign corporation may secure its notes, bonds or other evidences of indebtedness by mortgage, pledge, deed of trust or other encumbrance upon any or all of its then owned or after-acquired real or personal property, assets, or franchises, located or to be located in this state, and also upon the revenues and income thereof.

(RSMo 1939 § 5411)



Section 394.210 Cooperatives may consolidate, how.

Effective 11 Jul 1991, see footnote

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

394.210. Cooperatives may consolidate, how. — Any two or more cooperatives, each of which is herein designated a "consolidating cooperative", may consolidate into a new cooperative, herein designated "the new cooperative", by complying with the following requirements:

(1) The proposition for the consolidation of the consolidating cooperatives into the new cooperative and proposed articles of consolidation to give effect thereto shall be first approved by the board of directors of each consolidating cooperative. The proposed articles of consolidation shall recite in the caption that they are executed pursuant to this chapter and shall state:

(a) The name of each consolidating cooperative, the address of its principal office, and the date of the filing of its articles of incorporation in the office of the secretary of state;

(b) The name of the new cooperative and the address of its principal office;

(c) The names and addresses of the persons who shall constitute the first board of directors of the new cooperative;

(d) The terms and conditions of the consolidation and the mode of carrying the same into effect, including the manner and basis of converting memberships in each consolidating cooperative into memberships in the new cooperative and the issuance of certificates of membership in respect of such converted membership; and

(e) Any provisions not inconsistent with this chapter deemed necessary or advisable for the conduct of the business and affairs of the new cooperative;

(2) The proposition for the consolidation of the consolidating cooperatives into the new cooperative and the proposed articles of consolidation approved by the board of directors of each consolidating cooperative shall then be submitted to a vote of the members thereof at any annual or special meeting thereof, the notice of which shall set forth full particulars concerning the proposed consolidation. The proposed consolidation and the proposed articles of consolidation shall be deemed to be approved upon the affirmative vote of a majority of the members of each cooperative present at the meeting and voting on the issue; and

(3) (a) Upon such approval by the members of the respective consolidating cooperatives, articles of consolidation in the form approved shall be executed and acknowledged in duplicate on behalf of each consolidating cooperative by its president or vice president and its seal shall be affixed thereto and attested by its secretary;

(b) The president or vice president of each consolidating cooperative executing such articles of consolidation shall also make and annex thereto an affidavit stating that the provisions of this section were duly complied with by such cooperative;

(c) Such articles of consolidation and affidavits shall be submitted to the secretary of state for filing as provided in this chapter.

(RSMo 1939 § 5399, A.L. 1991 S.B. 221)

Effective 7-11-91



Section 394.220 Cooperatives may merge, how.

Effective 11 Jul 1991, see footnote

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

394.220. Cooperatives may merge, how. — Any one or more cooperatives, each of which is herein designated a "merging cooperative", may merge into another cooperative, herein designated the "surviving cooperative", by complying with the following requirements:

(1) The proposition for the merger of the merging cooperatives into the surviving cooperative and proposed articles of merger to give effect thereto shall be first approved by the board of directors of each merging cooperative and by the board of directors of the surviving cooperative. The proposed articles of merger shall recite in the caption that they are executed pursuant to this chapter and shall state:

(a) The name of each merging cooperative, the address of its principal office, and the date of the filing of its articles of incorporation in the office of the secretary of state;

(b) The name of the surviving cooperative and the address of its principal office;

(c) A statement that the merging cooperatives elect to be merged into the surviving cooperative;

(d) The terms and conditions of the merger and the mode of carrying the same into effect, including the manner and basis of converting the memberships in the merging cooperative or cooperatives into memberships in the surviving cooperative and the issuance of certificates of memberships in respect of such converted memberships; and

(e) Any provisions not inconsistent with this chapter deemed necessary or advisable for the conduct of the business and affairs of the surviving cooperative;

(2) The proposition for the merger of the merging cooperatives into the surviving cooperative and the proposed articles of merger approved by the board of directors of the respective cooperatives, parties to the proposed merger, shall then be submitted to a vote of the members of each such cooperative at any annual or special meeting thereof, the notice of which shall set forth full particulars concerning the proposed merger. The proposed merger and the proposed articles of merger shall be deemed to be approved upon the affirmative vote of a majority of the members of each cooperative present at the meeting and voting on the issue; and

(3) (a) Upon such approval by the members of the respective cooperatives, parties to the proposed merger, articles of merger in the form approved shall be executed and acknowledged in duplicate on behalf of each such cooperative by its president or vice president and its seal shall be affixed thereto and attested by its secretary;

(b) The president or vice president of each cooperative executing such articles of merger shall also make and annex thereto an affidavit stating that the provisions of this section were duly complied with by such cooperative;

(c) Such articles of merger and affidavits shall be submitted to the secretary of state for filing as provided in this chapter.

(RSMo 1939 § 5400, A.L. 1991 S.B. 221)

Effective 7-11-91



Section 394.230 Effect of consolidation or merger.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

394.230. Effect of consolidation or merger. — The effect of consolidation or merger shall be as follows:

(1) The several cooperatives, parties to the consolidation or merger, shall be a single cooperative, which in the case of a consolidation, shall be the new cooperative provided for in the articles of consolidation, and, in the case of a merger, shall be that cooperative designated in the articles of merger as the surviving cooperative, and the separate existence of all cooperatives, parties to the consolidation or merger, except the new or surviving cooperative, shall cease;

(2) Such new or surviving cooperative shall have all the rights, privileges, immunities, and powers and shall be subject to all the duties and liabilities of a cooperative organized under the provisions of this chapter, and shall possess all the rights, privileges, immunities, and franchises, as well of a public as of a private nature, and all property, real and personal, applications for membership, all debts due on whatever account, and all other choses in action, of each of the consolidating or merging cooperatives, and furthermore all and every interest of, or belonging or due to, each of the cooperatives so consolidated or merged, shall be taken and deemed to be transferred to and vested in such new or surviving cooperative without further act or deed; and the title to any real estate, or any interest therein, under the laws of this state vested in any such cooperatives shall not revert or be in any way impaired by reason of such consolidation or merger;

(3) Such new or surviving cooperative shall thenceforth be responsible and liable for all of the liabilities and obligations of each of the cooperatives so consolidated or merged, and any claim existing, or action or proceeding pending, by or against any of such cooperatives may be prosecuted as if such consolidation or merger had not taken place, but such new or surviving cooperative may be substituted in its place;

(4) Neither the rights of creditors nor any liens upon the property of any of such cooperatives shall be impaired by such consolidation or merger; and

(5) In the case of a consolidation, the articles of consolidation shall be deemed to be the articles of incorporation of the new cooperative; and in the case of a merger, the articles of incorporation of the surviving cooperatives shall be deemed to be amended to the extent, if any, that changes therein are provided for in the articles of merger.

(RSMo 1939 § 5401)



Section 394.240 Dissolution of cooperative — procedure.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

394.240. Dissolution of cooperative — procedure. — 1. A cooperative which has not commenced business may dissolve voluntarily by delivering to the secretary of state articles of dissolution, executed and acknowledged in duplicate on behalf of the cooperative by a majority of the incorporators, which shall state:

(1) The name of the cooperative;

(2) The address of its principal office;

(3) The date of its incorporation;

(4) That the cooperative has not commenced business;

(5) That the amount, if any, actually paid in on account of membership fees, less any part thereof disbursed for necessary expenses, has been returned to those entitled thereto and that all easements shall have been released to the grantors;

(6) That no debt of the cooperative remains unpaid; and

(7) That a majority of the incorporators elect that the cooperative be dissolved.

2. Such articles of dissolution shall be submitted to the secretary of state for filing as provided in this chapter.

3. A cooperative which has commenced business may dissolve voluntarily and wind up its affairs in the following manner:

(1) The board of directors shall first recommend that the cooperative be dissolved voluntarily and thereafter the proposition that the cooperative be dissolved shall be submitted to the members of the cooperative at any annual or special meeting the notice of which shall set forth such proposition. The proposed voluntary dissolution shall be deemed to be approved upon the affirmative vote of not less than a majority of the members;

(2) Upon such approval, a certificate of election to dissolve, herein designated the "certificate", shall be executed and acknowledged in duplicate on behalf of the cooperative by its president or vice president, and its corporate seal shall be affixed thereto and attested by its secretary. The certificate shall state:

(a) The name of the cooperative;

(b) The address of its principal office;

(c) The names and addresses of its directors; and

(d) The total number of members of the cooperative and the number of members who voted for and against the voluntary dissolution of the cooperative. The president or vice president executing the certificate shall also make and annex thereto an affidavit stating that the provisions of subsection 3 were duly complied with. Such certificate and affidavit shall be submitted to the secretary of state for filing as provided in this chapter;

(3) Upon the filing of the certificate and affidavit by the secretary of state, the cooperative shall cease to carry on its business except insofar as may be necessary for the winding up thereof, but its corporate existence shall continue until articles of dissolution have been filed by the secretary of state;

(4) After the filing of the certificate and affidavit by the secretary of state the board of directors shall immediately cause notice of the winding up proceedings to be mailed to each known creditor and claimant and to be published once a week for two successive weeks in a newspaper of general circulation in the county in which the principal office of the cooperative is located;

(5) The board of directors shall become trustees and have full power to wind up and settle the affairs of the cooperative and shall proceed to collect the debts owing to the cooperative, convey and dispose of its property and assets, pay, satisfy, and discharge its debts, obligations, and liabilities, and do all other things required to liquidate its business and affairs, and after paying or adequately providing for the payment of all its debts, obligations and liabilities, shall distribute the remainder of its property and assets among its members in proportion to the aggregate patronage of each such member during the seven years next preceding the date of such filing of the certificate, or, if the cooperative shall not have been in existence for such period, during the period of its existence; and

(6) (a) When all debts, liabilities and obligations of the cooperative have been paid and discharged or adequate provision shall have been made therefor, and all of the remaining property and assets of the cooperative shall have been distributed to the members pursuant to the provisions of this section, the board of trustees shall authorize the execution of articles of dissolution which shall thereupon be executed and acknowledged on behalf of the cooperative by its president or vice president, and its corporate seal shall be affixed thereto and attested by its secretary. Such articles of dissolution shall recite in the caption that they are executed pursuant to this chapter and shall state:

a. The name of the cooperative;

b. The address of the principal office of the cooperative;

c. That the cooperative has heretofore delivered to the secretary of state a certificate of election to dissolve and the date on which the certificate was filed by the secretary of state in the records of his office;

d. That all debts, obligations and liabilities of the cooperative have been paid and discharged or that adequate provision has been made therefor;

e. That all the remaining property and assets of the cooperative have been distributed among the members in accordance with the provisions of this section; and

f. That there are no actions or suits pending against the cooperative.

(b) The president or vice president executing the articles of dissolution shall also make and annex thereto an affidavit stating that the provisions of this subsection were duly complied with;

(c) Such articles of dissolution and affidavit accompanied by proof of the publication required in this subsection, shall be submitted to the secretary of state for filing as provided in this chapter.

(RSMo 1939 § 5403)



Section 394.250 Fees to be collected by director of revenue.

Effective 28 Aug 2014

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

394.250. Fees to be collected by director of revenue. — 1. There shall be charged and collected for:

(1) Filing articles of incorporation, ten dollars;

(2) Filing articles of amendment, one dollar;

(3) Filing articles of consolidation or merger, ten dollars;

(4) Filing articles of conversion, ten dollars;

(5) Filing certificate of election to dissolve, one dollar;

(6) Filing articles of dissolution, two dollars; and

(7) Filing certificate of change of principal office, two dollars.

2. All fees shall be made payable to and collected by the state director of revenue.

3. Fees mandated in subdivision (1) of subsection 1 of this section shall be waived if an initial member of the cooperative is a member of the Missouri National Guard or any other active duty military, resides in the state of Missouri, and provides proof of such service to the secretary of state.

(RSMo 1939 § 5412, A.L. 1947 V. I p. 232, A.L. 2014 S.B. 600)



Section 394.260 Annual fee.

Effective 28 Aug 1947

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

394.260. Annual fee. — Each cooperative and each foreign corporation transacting business in this state pursuant to this chapter shall pay annually, on or before the first day of July, to the state director of revenue, a fee of ten dollars.

(RSMo 1939 § 5413, A.L. 1947 V. I p. 232)



Section 394.270 Members not to be liable for debts of cooperative.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

394.270. Members not to be liable for debts of cooperative. — The private property of the members of a cooperative shall be exempt from execution for the debts of the cooperative and no member shall be liable or responsible for any debts of the cooperative.

(RSMo 1939 § 5407)



Section 394.280 Provisions of securities law not to apply.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

394.280. Provisions of securities law not to apply. — The provisions of the securities law of Missouri shall not apply to any note, bond or other evidence of indebtedness issued by any cooperative or foreign corporation transacting business in this state pursuant to this chapter to the United States of America or any agency or instrumentality thereof, or to any mortgage or deed of trust executed to secure the same. The provisions of said securities law shall not apply to the issuance of membership certificates by any cooperative or any such foreign corporation.

(RSMo 1939 § 5414)



Section 394.290 Acknowledgments, who may take.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

394.290. Acknowledgments, who may take. — No person who is authorized to take acknowledgments under the laws of this state shall be disqualified from taking acknowledgments of instruments executed in favor of a cooperative or to which it is a party, by reason of being an officer, director or member of such cooperative.

(RSMo 1939 § 5410)



Section 394.300 Waiver of notice shall be deemed equivalent to such notice, when.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

394.300. Waiver of notice shall be deemed equivalent to such notice, when. — 1. Whenever any notice is required to be given under the provisions of this chapter or under the provisions of the articles of incorporation or bylaws of a cooperative, waiver thereof in writing, signed by the person or persons entitled to such notice, whether before or after the time fixed for the giving of such notice, shall be deemed equivalent to such notice.

2. If a person or persons entitled to notice of a meeting shall attend such meeting, such attendance shall constitute a waiver of notice of the meeting, except in case the attendance is for the express purpose of objecting to the transaction of any business because the meeting shall not have been lawfully called or convened.

(RSMo 1939 § 5409)



Section 394.310 Chapter to be construed liberally.

Effective 28 Aug 1939

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

394.310. Chapter to be construed liberally. — This chapter shall be construed liberally. The enumeration of any object, purpose, power, manner, method or thing shall not be deemed to exclude like or similar objects, purposes, powers, manners, methods or things.

(RSMo 1939 § 5416)



Section 394.312 Territorial agreements authorized, procedure — public service commission, duties, fees may be set.

Effective 28 Aug 2007

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

394.312. Territorial agreements authorized, procedure — public service commission, duties, fees may be set. — 1. Competition to provide retail electric service, as between rural electric cooperatives, electrical corporations and municipally owned utilities may be displaced by written territorial agreements, but only to the extent hereinafter provided for in this section.

2. Such territorial agreements shall specifically designate the boundaries of the electric service area of each electric service supplier subject to the agreement, any and all powers granted to a rural electric cooperative by a municipality, pursuant to the agreement, to operate within the corporate boundaries of that municipality, notwithstanding the provisions of section 394.020 and of section 394.080 to the contrary, and any and all powers granted to a municipally owned utility, pursuant to the agreement, to operate in areas beyond the corporate municipal boundaries of its municipality.

3. Where the parties cannot agree upon the boundaries of the electric service areas that are to be set forth in the agreement, they may, by mutual consent of all parties involved, petition the public service commission to designate the boundaries of the electric service areas to be served by each party and such designations by the commission shall be binding on all such parties. Petitions shall be made pursuant to the rules and regulations of the commission governing applications for certificates of public convenience and necessity and the commission shall hold evidentiary hearings on all petitions so received as required in subsection 5 of this section. The commission shall base its final determination regarding such petitions upon a finding that the commission's designation of electric service areas is in the public interest.

4. The provisions of sections 386.310 and 393.106 and sections 394.160 and 394.315 to the contrary notwithstanding, before becoming effective, all territorial agreements entered into under the provisions of this section, including any subsequent amendments to such agreements, or the transfer or assignment of the agreement or any rights or obligations of any party to an agreement, shall receive the approval of the public service commission by report and order. Applications for commission approval shall be made and notice of such filing shall be given to other electrical suppliers pursuant to the rules and regulations of the commission governing applications for certificates of public convenience and necessity. Unless otherwise ordered by the commission for good cause shown, the commission shall rule on such applications not later than one hundred twenty days after the application is properly filed with the secretary of the commission.

5. The commission shall hold evidentiary hearings to determine whether such territorial agreements should be approved or disapproved, except that in those instances where the matter is resolved by a stipulation and agreement submitted to the commission by all the parties such hearings may be waived by agreement of the parties. The commission may approve the application if it determines that approval of the territorial agreement in total is not detrimental to the public interest. Review of commission decisions under this section shall be governed by the provisions of sections 386.500 to 386.550.

6. Commission approval of any territorial agreement entered into under the provisions of this section shall in no way affect or diminish the rights and duties of any supplier not a party to the agreement or of any electrical corporation authorized by law to provide service within the boundaries designated in such territorial agreement. In the event any electrical corporation which is not a party to the territorial agreement and which is subject to the jurisdiction, control and regulation of the commission under chapters 386 and 393 has heretofore sought or hereafter seeks authorization from the commission to render electric service or construct, operate and maintain electric facilities within the boundaries designated in any such territorial agreement, the commission, in making its determination regarding such requested authority, shall give no consideration or weight to the existence of any such territorial agreement and any actual rendition of retail electric service by any of the parties to such territorial agreement will not preclude the commission from granting the requested authority.

7. The commission shall have jurisdiction to entertain and hear complaints involving any commission-approved territorial agreement. Such complaints shall be brought and prosecuted in the same manner as other complaints before the commission. The commission shall hold an evidentiary hearing regarding such complaints, except that in those instances where the matter is resolved by a stipulation and agreement submitted to the commission by all the parties, such hearings may be waived by agreement of the parties. If the commission determines that a territorial agreement that is the subject of a complaint is no longer in the public interest, it shall have the authority to suspend or revoke the territorial agreement. If the commission determines that the territorial agreement is still in the public interest, such territorial agreement shall remain in full force and effect. Except as provided in this section, nothing in this section shall be construed as otherwise conferring upon the commission jurisdiction over the service, rates, financing, accounting, or management of any rural electric cooperative or municipally owned utility, or to amend, modify, or otherwise limit the rights of electrical suppliers to provide service as otherwise provided by law.

8. Notwithstanding the provisions of section 386.410, the commission shall by rule set a schedule of fees based upon its costs in reviewing proposed territorial agreements for approval or disapproval. Responsibility for payment of the fees shall be that of the parties to the proceeding as ordered by the commission in each case. The fees shall be paid to the director of revenue who shall remit such payments to the state treasurer. The state treasurer shall credit such payments to the public service commission fund, or its successor fund, as established in section 33.571. Nothing in this section shall be construed as otherwise conferring upon the commission jurisdiction over the service, rates, financing, accounting or management of any rural electric cooperative or municipally owned utility and except as provided in this section nothing shall affect the rights, privileges or duties of rural electric cooperatives, electrical corporations or municipally owned utilities.

9. Notwithstanding any other provisions of this section, the commission may hold a hearing regarding any application, complaint or petition filed under this section upon its own motion.

(L. 1988 S.B. 689, A.L. 1989 H.B. 813, A.L. 2007 S.B. 416)

CROSS REFERENCE:

Antitrust laws not applicable to territorial agreements, 416.041



Section 394.315 Definitions — rural electric cooperative exclusive right to serve structures, exception — change of suppliers, procedure.

Effective 11 Jul 1991, see footnote

Title XXV INCORPORATION AND REGULATION OF CERTAIN UTILITIES AND CARRIERS

394.315. Definitions — rural electric cooperative exclusive right to serve structures, exception — change of suppliers, procedure. — 1. As used in this section, the following terms mean:

(1) "Permanent service", electrical service provided through facilities which have been permanently installed on a structure and which are designed to provide electric service for the structure's anticipated needs for the indefinite future, as contrasted with facilities installed temporarily to provide electrical service during construction. Service provided temporarily shall be at the risk of the electrical supplier and shall not be determinative of the rights of the provider or recipient of permanent service;

(2) "Structure" or "structures", an agricultural, residential, commercial, industrial or other building or a mechanical installation, machinery or apparatus at which retail electric energy is being delivered through a metering device which is located on or adjacent to the structure and connected to the lines of an electrical supplier. Such terms shall include any contiguous or adjacent additions to or expansions of a particular structure. Nothing in this section shall be construed to confer any right on a rural electric cooperative to serve new structures on a particular tract of land because it was serving an existing structure on that tract.

2. Once a rural electric cooperative, or its predecessor in interest, lawfully commences supplying retail electric energy to a structure through permanent service facilities, it shall have the right to continue serving such structure, and other suppliers of electrical energy shall not have the right to provide service to the structure except as might be otherwise permitted in the context of municipal annexation, pursuant to section 386.800 and section 394.080, or pursuant to a territorial agreement approved under section 394.312. The public service commission, upon application made by an affected party, may order a change of suppliers on the basis that it is in the public interest for a reason other than a rate differential, and the commission is hereby given jurisdiction over rural electric cooperatives to accomplish the purpose of this section. The commission's jurisdiction under this section is limited to public interest determinations and excludes questions as to the lawfulness of the provision of service, such questions being reserved to courts of competent jurisdiction. Except as provided herein, nothing in this section shall be construed as otherwise conferring upon the commission jurisdiction over the service, rates, financing, accounting or management of any such cooperative, and except as provided in this section, nothing contained herein shall affect the rights, privileges or duties of existing cooperatives pursuant to this chapter. Nothing in this section shall be construed to make lawful any provision of service which was unlawful prior to July 11, 1991. Nothing in this section shall be construed to make unlawful the continued lawful provision of service to any structure which may have had a different supplier in the past, if such a change in supplier was lawful at the time it occurred. However, those customers who had cancelled service with their previous supplier or had requested cancellation by May 1, 1991, shall be eligible to change suppliers as per previous procedures. No customer shall be allowed to change electric suppliers by disconnecting service between May 1, 1991, and July 11, 1991.

(L. 1982 H.B. 1646 § 2, A.L. 1986 H.B. 1486, A.L. 1991 S.B. 221)

Effective 7-11-91









Title XXVI TRADE AND COMMERCE

Chapter 400 Uniform Commercial Code

Chapter Cross References



Section 400.1-101 Short titles.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

400.1-101. Short titles. — (a) This chapter shall be known and may be cited as “Uniform Commercial Code”.

(b) This article may be cited as Uniform Commercial Code - General Provisions.

(L. 1963 p. 503 § 1-101, A.L. 2017 H.B. 34)



Section 400.1-102 Scope of article.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

400.1-102. Scope of article. — This article applies to a transaction to the extent that it is governed by another article of this chapter.

(L. 1963 p. 503 § 1-102, A.L. 2017 H.B. 34)



Section 400.1-103 Construction of code to promote its purpose and policies — applicability of supplemental principles of law.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

400.1-103. Construction of code to promote its purpose and policies — applicability of supplemental principles of law. — (a) This chapter shall be liberally construed and applied to promote its underlying purposes and policies, which are:

(1) to simplify, clarify, and modernize the law governing commercial transactions;

(2) to permit the continued expansion of commercial practices through custom, usage, and agreement of the parties; and

(3) to make uniform the law among the various jurisdictions.

(b) Unless displaced by the particular provisions of this chapter, the principles of law and equity, including the law merchant and the law relative to capacity to contract, principal and agent, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy, and other validating or invalidating cause supplement its provisions.

(L. 1963 p. 503 § 1-103, A.L. 2017 H.B. 34)



Section 400.1-104 Construction against implicit repeal.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.1-104. Construction against implicit repeal. — This chapter being a general act intended as a unified coverage of its subject matter, no part of it shall be deemed to be impliedly repealed by subsequent legislation if such construction can reasonably be avoided.

(L. 1963 p. 503 § 1-104)



Section 400.1-105 Severability.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

400.1-105. Severability. — If any provision or clause of this chapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

(L. 1963 p. 503 § 1-105, A.L. 1988 S.B. 583, A.L. 1992 S.B. 448, A.L. 1997 S.B. 6, A.L. 2001 S.B. 288, A.L. 2004 H.B. 904, A.L. 2017 H.B. 34)



Section 400.1-106 Use of singular and plural — gender.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

400.1-106. Use of singular and plural — gender. — In this chapter, unless the statutory context otherwise requires:

(1) words in the singular number include the plural, and those in the plural include the singular; and

(2) words of any gender also refer to any other gender.

(L. 1963 p. 503 § 1-106, A.L. 2017 H.B. 34)



Section 400.1-107 Section captions.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

400.1-107. Section captions. — Section captions are part of this chapter.

(L. 1963 p. 503 § 1-107, A.L. 2017 H.B. 34)



Section 400.1-108 Relation to Electronic Signatures in Global and National Commerce Act.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

400.1-108. Relation to Electronic Signatures in Global and National Commerce Act. — This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001 et seq., except that nothing in this chapter modifies, limits, or supersedes Section 7001(c) of that Act, 15 U.S.C. Section 7001(c), or authorizes electronic delivery of any of the notices described in Section 7003(b) of that Act, 15 U.S.C. Section 7003(b).

(L. 1963 p. 503 § 1-108, A.L. 2017 H.B. 34)



Section 400.1-201 General definitions.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

400.1-201. General definitions. — (a) Unless the context otherwise requires, words or phrases defined in this section, or in the additional definitions contained in other articles of this chapter that apply to particular articles or parts thereof, have the meanings stated.

(b) Subject to definitions contained in other articles of this chapter that apply to particular articles or parts thereof:

(1) “Action”, in the sense of a judicial proceeding, includes recoupment, counterclaim, set-off, suit in equity, and any other proceeding in which rights are determined.

(2) “Aggrieved party” means a party entitled to pursue a remedy.

(3) “Agreement”, as distinguished from “contract”, means the bargain of the parties in fact, as found in their language or inferred from other circumstances, including course of performance, course of dealing, or usage of trade as provided in section 400.1-303.

(4) “Bank” means a person engaged in the business of banking and includes a savings bank, savings and loan association, credit union, and trust company.

(5) “Bearer” means a person in possession of a negotiable instrument, document of title, or certificated security that is payable to bearer or indorsed in blank.

(6) “Bill of lading” means a document evidencing the receipt of goods for shipment issued by a person engaged in the business of transporting or forwarding goods.

(7) “Branch” includes a separately incorporated foreign branch of a bank.

(8) “Burden of establishing” a fact means the burden of persuading the trier of fact that the existence of the fact is more probable than its nonexistence.

(9) “Buyer in ordinary course of business” means a person that buys goods in good faith, without knowledge that the sale violates the rights of another person in the goods, and in the ordinary course from a person, other than a pawnbroker, in the business of selling goods of that kind. A person buys goods in the ordinary course if the sale to the person comports with the usual or customary practices in the kind of business in which the seller is engaged or with the seller’s own usual or customary practices. A person that sells oil, gas, or other minerals at the wellhead or minehead is a person in the business of selling goods of that kind. A buyer in ordinary course of business may buy for cash, by exchange of other property, or on secured or unsecured credit, and may acquire goods or documents of title under a preexisting contract for sale. Only a buyer that takes possession of the goods or has a right to recover the goods from the seller under article 2 may be a buyer in ordinary course of business. “Buyer in ordinary course of business” does not include a person that acquires goods in a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

(10) “Conspicuous”, with reference to a term, means so written, displayed, or presented that a reasonable person against which it is to operate ought to have noticed it. Whether a term is “conspicuous” or not is a decision for the court. Conspicuous terms include the following:

(A) a heading in capitals equal to or greater in size than the surrounding text, or in contrasting type, font, or color to the surrounding text of the same or lesser size; and

(B) language in the body of a record or display in larger type than the surrounding text, or in contrasting type, font, or color to the surrounding text of the same size, or set off from surrounding text of the same size by symbols or other marks that call attention to the language.

(11) “Consumer” means an individual who enters into a transaction primarily for personal, family, or household purposes.

(12) “Contract”, as distinguished from “agreement”, means the total legal obligation that results from the parties’ agreement as determined by this chapter as supplemented by any other applicable laws.

(13) “Creditor” includes a general creditor, a secured creditor, a lien creditor, and any representative of creditors, including an assignee for the benefit of creditors, a trustee in bankruptcy, a receiver in equity, and an executor or administrator of an insolvent debtor’s or assignor’s estate.

(14) “Defendant” includes a person in the position of defendant in a counterclaim, cross-claim, or third-party claim.

(15) “Delivery”, with respect to an instrument, document of title, or chattel paper, means voluntary transfer of possession.

(16) “Document of title” includes bill of lading, dock warrant, dock receipt, warehouse receipt or order for the delivery of goods, and also any other document which in the regular course of business or financing is treated as adequately evidencing that the person in possession of it is entitled to receive, hold, and dispose of the document and the goods it covers. To be a document of title, a document shall purport to be issued by or addressed to a bailee and purport to cover goods in the bailee’s possession which are either identified or are fungible portions of an identified mass.

(17) “Fault” means a default, breach, or wrongful act or omission.

(18) “Fungible goods” means:

(A) goods of which any unit, by nature or usage of trade, is the equivalent of any other like unit; or

(B) goods that by agreement are treated as equivalent.

(19) “Genuine” means free of forgery or counterfeiting.

(20) “Good faith”, except as otherwise provided in article 5, means honesty in fact and the observance of reasonable commercial standards of fair dealing.

(21) “Holder” means:

(A) the person in possession of a negotiable instrument that is payable either to bearer or to an identified person that is the person in possession; or

(B) the person in possession of a document of title if the goods are deliverable either to bearer or to the order of the person in possession.

(22) “Insolvency proceeding” includes an assignment for the benefit of creditors or other proceeding intended to liquidate or rehabilitate the estate of the person involved.

(23) “Insolvent” means:

(A) having generally ceased to pay debts in the ordinary course of business other than as a result of bona fide dispute;

(B) being unable to pay debts as they become due; or

(C) being insolvent within the meaning of federal bankruptcy law.

(24) “Money” means a medium of exchange currently authorized or adopted by a domestic or foreign government. The term includes a monetary unit of account established by an intergovernmental organization or by agreement between two or more countries.

(25) “Organization” means a person other than an individual.

(26) “Party”, as distinguished from “third party”, means a person that has engaged in a transaction or made an agreement subject to this chapter.

(27) “Person” means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency, or instrumentality, public corporation, or any other legal or commercial entity.

(28) “Present value” means the amount as of a date certain of one or more sums payable in the future, discounted to the date certain by use of either an interest rate specified by the parties if that rate is not manifestly unreasonable at the time the transaction is entered into or, if an interest rate is not so specified, a commercially reasonable rate that takes into account the facts and circumstances at the time the transaction is entered into.

(29) “Purchase” means taking by sale, lease, discount, negotiation, mortgage, pledge, lien, security interest, issue or reissue, gift, or any other voluntary transaction creating an interest in property.

(30) “Purchaser” means a person that takes by purchase.

(31) “Record” means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(32) “Remedy” means any remedial right to which an aggrieved party is entitled with or without resort to a tribunal.

(33) “Representative” means a person empowered to act for another, including an agent, an officer of a corporation or association, and a trustee, executor, or administrator of an estate.

(34) “Right” includes remedy.

(35) “Security interest” means an interest in personal property or fixtures which secures payment or performance of an obligation. “Security interest” includes any interest of a consignor and a buyer of accounts, chattel paper, a payment intangible, or a promissory note in a transaction that is subject to article 9. “Security interest” does not include the special property interest of a buyer of goods on identification of those goods to a contract for sale under section 400.2-401, but a buyer may also acquire a “security interest” by complying with article 9. Except as otherwise provided in section 400.2-505, the right of a seller or lessor of goods under article 2 or 2A to retain or acquire possession of the goods is not a “security interest”, but a seller or lessor may also acquire a “security interest” by complying with article 9. The retention or reservation of title by a seller of goods notwithstanding shipment or delivery to the buyer under section 400.2-401 is limited in effect to a reservation of a “security interest”. Whether a transaction in the form of a lease creates a “security interest” is determined pursuant to section 400.1-203.

(36) “Send” in connection with a writing, record, or notice means:

(A) to deposit in the mail or deliver for transmission by any other usual means of communication with postage or cost of transmission provided for and properly addressed and, in the case of an instrument, to an address specified thereon or otherwise agreed, or if there be none to any address reasonable under the circumstances; or

(B) in any other way to cause to be received any record or notice within the time it would have arrived if properly sent.

(37) “Signed” includes using any symbol executed or adopted with present intention to adopt or accept a writing.

(38) “State” means a State of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(39) “Surety” includes a guarantor or other secondary obligor.

(40) “Term” means a portion of an agreement that relates to a particular matter.

(41) “Unauthorized signature” means a signature made without actual, implied, or apparent authority. The term includes a forgery.

(42) “Warehouse receipt” means a receipt issued by a person engaged in the business of storing goods for hire.

(43) “Writing” includes printing, typewriting, or any other intentional reduction to tangible form. “Written” has a corresponding meaning.

(L. 1963 p. 503 § 1-201, A.L. 1988 S.B. 583, A.L. 1992 S.B. 448, A.L. 2001 S.B. 288, A.L. 2017 H.B. 34)



Section 400.1-202 Notice — knowledge.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

400.1-202. Notice — knowledge. — (a) Subject to subsection (f), a person has “notice” of a fact if the person:

(1) has actual knowledge of it;

(2) has received a notice or notification of it; or

(3) from all the facts and circumstances known to the person at the time in question, has reason to know that it exists.

(b) “Knowledge” means actual knowledge. “Knows” has a corresponding meaning.

(c) “Discover”, “learn”, or words of similar import refer to knowledge rather than to reason to know.

(d) A person “notifies” or “gives” a notice or notification to another person by taking such steps as may be reasonably required to inform the other person in ordinary course, whether or not the other person actually comes to know of it.

(e) Subject to subsection (f), a person “receives” a notice or notification when:

(1) it comes to that person’s attention; or

(2) it is duly delivered in a form reasonable under the circumstances at the place of business through which the contract was made or at another location held out by that person as the place for receipt of such communications.

(f) Notice, knowledge, or a notice or notification received by an organization is effective for a particular transaction from the time it is brought to the attention of the individual conducting that transaction and, in any event, from the time it would have been brought to the individual’s attention if the organization had exercised due diligence. An organization exercises due diligence if it maintains reasonable routines for communicating significant information to the person conducting the transaction and there is reasonable compliance with the routines. Due diligence does not require an individual acting for the organization to communicate information unless the communication is part of the individual’s regular duties or the individual has reason to know of the transaction and that the transaction would be materially affected by the information.

(L. 1963 p. 503 § 1-202, A.L. 2017 H.B. 34)



Section 400.1-203 Lease distinguished from security interest.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

400.1-203. Lease distinguished from security interest. — (a) Whether a transaction in the form of a lease creates a lease or security interest is determined by the facts of each case.

(b) A transaction in the form of a lease creates a security interest if the consideration that the lessee is to pay the lessor for the right to possession and use of the goods is an obligation for the term of the lease and is not subject to termination by the lessee, and:

(1) the original term of the lease is equal to or greater than the remaining economic life of the goods;

(2) the lessee is bound to renew the lease for the remaining economic life of the goods or is bound to become the owner of the goods;

(3) the lessee has an option to renew the lease for the remaining economic life of the goods for no additional consideration or for nominal additional consideration upon compliance with the lease agreement; or

(4) the lessee has an option to become the owner of the goods for no additional consideration or for nominal additional consideration upon compliance with the lease agreement.

(c) A transaction in the form of a lease does not create a security interest merely because:

(1) the present value of the consideration the lessee is obligated to pay the lessor for the right to possession and use of the goods is substantially equal to or is greater than the fair market value of the goods at the time the lease is entered into;

(2) the lessee assumes risk of loss of the goods;

(3) the lessee agrees to pay, with respect to the goods, taxes, insurance, filing, recording, or registration fees, or service or maintenance costs;

(4) the lessee has an option to renew the lease or to become the owner of the goods;

(5) the lessee has an option to renew the lease for a fixed rent that is equal to or greater than the reasonably predictable fair market rent for the use of the goods for the term of the renewal at the time the option is to be performed; or

(6) the lessee has an option to become the owner of the goods for a fixed price that is equal to or greater than the reasonably predictable fair market value of the goods at the time the option is to be performed.

(d) Additional consideration is nominal if it is less than the lessee’s reasonably predictable cost of performing under the lease agreement if the option is not exercised. Additional consideration is not nominal if:

(1) when the option to renew the lease is granted to the lessee, the rent is stated to be the fair market rent for the use of the goods for the term of the renewal determined at the time the option is to be performed; or

(2) when the option to become the owner of the goods is granted to the lessee, the price is stated to be the fair market value of the goods determined at the time the option is to be performed.

(e) The “remaining economic life of the goods” and “reasonably predictable” fair market rent, fair market value, or cost of performing under the lease agreement shall be determined with reference to the facts and circumstances at the time the transaction is entered into.

(L. 1963 p. 503 § 1-203, A.L. 2017 H.B. 34)



Section 400.1-204 Value.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

400.1-204. Value. — Except as otherwise provided in articles 3, 4, and 5, a person gives value for rights if the person acquires them:

(1) in return for a binding commitment to extend credit or for the extension of immediately available credit, whether or not drawn upon and whether or not a charge-back is provided for in the event of difficulties in collection;

(2) as security for, or in total or partial satisfaction of, a preexisting claim;

(3) by accepting delivery under a preexisting contract for purchase; or

(4) in return for any consideration sufficient to support a simple contract.

(L. 1963 p. 503 § 1-204, A.L. 2017 H.B. 34)



Section 400.1-205 Reasonable time — seasonableness.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

400.1-205. Reasonable time — seasonableness. — (a) Whether a time for taking an action required by this chapter is reasonable depends on the nature, purpose, and circumstances of the action.

(b) An action is taken seasonably if it is taken at or within the time agreed or, if no time is agreed, at or within a reasonable time.

(L. 1963 p. 503 § 1-205, A.L. 2017 H.B. 34)



Section 400.1-206 Presumptions.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

400.1-206. Presumptions. — Whenever this chapter creates a “presumption” with respect to a fact, or provides that a fact is “presumed”, the trier of fact shall find the existence of the fact unless and until evidence is introduced that supports a finding of its nonexistence.

(L. 1963 p. 503 § 1-206, A.L. 1997 S.B. 6, A.L. 2017 H.B. 34)



Section 400.1-301 Territorial applicability — parties' power to choose applicable law.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

400.1-301. Territorial applicability — parties' power to choose applicable law. — (a) Except as otherwise provided in this section, when a transaction bears a reasonable relation to this state and also to another state or nation the parties may agree that the law either of this state or of such other state or nation shall govern their rights and duties.

(b) In the absence of an agreement effective under subsection (a), and except as provided in subsection (c), this chapter applies to transactions bearing an appropriate relation to this state.

(c) If one of the following provisions of this chapter specifies the applicable law, that provision governs and a contrary agreement is effective only to the extent permitted by the law so specified:

(1) section 400.2-402;

(2) sections 400.2A-105 and 400.2A-106;

(3) section 400.4-102;

(4) section 400.4A-507;

(5) section 400.5-116;

(6) section 400.8-110;

(7) sections 400.9-301 through 400.9-307.

(L. 2017 H.B. 34)



Section 400.1-302 Variation by agreement.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

400.1-302. Variation by agreement. — (a) Except as otherwise provided in subsection (b) or elsewhere in this chapter, the effect of provisions of this chapter may be varied by agreement.

(b) The obligations of good faith, diligence, reasonableness, and care prescribed by this chapter shall not be disclaimed by agreement. The parties, by agreement, may determine the standards by which the performance of those obligations is to be measured if those standards are not manifestly unreasonable. Whenever this chapter requires an action to be taken within a reasonable time, a time that is not manifestly unreasonable may be fixed by agreement.

(c) The presence in certain provisions of this chapter of the phrase “unless otherwise agreed”, or words of similar import, does not imply that the effect of other provisions shall not be varied by agreement under this section.

(L. 2017 H.B. 34)



Section 400.1-303 Course of performance, course of dealing, and usage of trade.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

400.1-303. Course of performance, course of dealing, and usage of trade. — (a) A “course of performance” is a sequence of conduct between the parties to a particular transaction that exists if:

(1) the agreement of the parties with respect to the transaction involves repeated occasions for performance by a party; and

(2) the other party, with knowledge of the nature of the performance and opportunity for objection to it, accepts the performance or acquiesces in it without objection.

(b) A “course of dealing” is a sequence of conduct concerning previous transactions between the parties to a particular transaction that is fairly to be regarded as establishing a common basis of understanding for interpreting their expressions and other conduct.

(c) A “usage of trade” is any practice or method of dealing having such regularity of observance in a place, vocation, or trade as to justify an expectation that it will be observed with respect to the transaction in question. The existence and scope of such a usage shall be proved as facts. If it is established that such a usage is embodied in a trade code or similar record, the interpretation of the record is a question of law.

(d) A course of performance or course of dealing between the parties or usage of trade in the vocation or trade in which they are engaged or of which they are or should be aware is relevant in ascertaining the meaning of the parties’ agreement, may give particular meaning to specific terms of the agreement, and may supplement or qualify the terms of the agreement. A usage of trade applicable in the place in which part of the performance under the agreement is to occur may be so utilized as to that part of the performance.

(e) Except as otherwise provided in subsection (f), the express terms of an agreement and any applicable course of performance, course of dealing, or usage of trade shall be construed whenever reasonable as consistent with each other. If such a construction is unreasonable:

(1) express terms prevail over course of performance, course of dealing, and usage of trade;

(2) course of performance prevails over course of dealing and usage of trade; and

(3) course of dealing prevails over usage of trade.

(f) Subject to section 400.2-209, a course of performance is relevant to show a waiver or modification of any term inconsistent with the course of performance.

(g) Evidence of a relevant usage of trade offered by one party is not admissible unless that party has given the other party notice that the court finds sufficient to prevent unfair surprise to the other party.

(L. 2017 H.B. 34)



Section 400.1-304 Obligation of good faith.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

400.1-304. Obligation of good faith. — Every contract or duty within this chapter imposes an obligation of good faith in its performance and enforcement.

(L. 2017 H.B. 34)



Section 400.1-305 Remedies to be liberally administered.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

400.1-305. Remedies to be liberally administered. — (a) The remedies provided by this chapter shall be liberally administered to the end that the aggrieved party may be put in as good a position as if the other party had fully performed but neither consequential or special damages nor penal damages may be had except as specifically provided in this chapter or by other rule of law.

(b) Any right or obligation declared by this chapter is enforceable by action unless the provision declaring it specifies a different and limited effect.

(L. 2017 H.B. 34)



Section 400.1-306 Waiver of renunciation of claim of right after breach.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

400.1-306. Waiver of renunciation of claim of right after breach. — A claim or right arising out of an alleged breach may be discharged in whole or in part without consideration by agreement of the aggrieved party in an authenticated record.

(L. 2017 H.B. 34)



Section 400.1-307 Prima facie evidence of third-party documents.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

400.1-307. Prima facie evidence of third-party documents. — A document in due form purporting to be a bill of lading, policy or certificate of insurance, official weigher’s or inspector’s certificate, consular invoice, or any other document authorized or required by the contract to be issued by a third party is prima facie evidence of its own authenticity and genuineness and of the facts stated in the document by the third party.

(L. 2017 H.B. 34)



Section 400.1-308 Performance or acceptance under reservation of rights.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

400.1-308. Performance or acceptance under reservation of rights. — (a) A party that with explicit reservation of rights performs or promises performance or assents to performance in a manner demanded or offered by the other party does not thereby prejudice the rights reserved. Such words as “without prejudice”, “under protest”, or the like are sufficient.

(b) Subsection (a) does not apply to an accord and satisfaction.

(L. 2017 H.B. 34)



Section 400.1-309 Option to accelerate at will.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

400.1-309. Option to accelerate at will. — A term providing that one party or that party’s successor in interest may accelerate payment or performance or require collateral or additional collateral “at will” or when the party “deems itself insecure”, or words of similar import, means that the party has power to do so only if that party in good faith believes that the prospect of payment or performance is impaired. The burden of establishing lack of good faith is on the party against which the power has been exercised.

(L. 2017 H.B. 34)



Section 400.1-310 Subordinated obligations.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

400.1-310. Subordinated obligations. — An obligation may be issued as subordinated to performance of another obligation of the person obligated, or a creditor may subordinate its right to performance of an obligation by agreement with either the person obligated or another creditor of the person obligated. Subordination does not create a security interest as against either the common debtor or a subordinated creditor.

(L. 2017 H.B. 34)



Section 400.2-101 Short title.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-101. Short title. — This article shall be known and may be cited as "Uniform Commercial Code — Sales".

(L. 1963 p. 503 § 2-101)



Section 400.2-102 Scope — certain security and other transactions excluded from this article.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-102. Scope — certain security and other transactions excluded from this article. — Unless the context otherwise requires, this article applies to transactions in goods; it does not apply to any transaction which although in the form of an unconditional contract to sell or present sale is intended to operate only as a security transaction nor does this article impair or repeal any statute regulating sales to consumers, farmers or other specified classes of buyers.

(L. 1963 p. 503 § 2-102)



Section 400.2-103 Definitions and index of definitions.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.2-103. Definitions and index of definitions. — (1) In this article unless the context otherwise requires

(a) "Buyer" means a person who buys or contracts to buy goods.

(b) "Good faith" in the case of a merchant means honesty in fact and the observance of reasonable commercial standards of fair dealing in the trade.

(c) "Receipt" of goods means taking physical possession of them.

(d) "Seller" means a person who sells or contracts to sell goods.

(2) Other definitions applying to this article or to specified parts thereof, and the sections in which they appear are:

­

­

(3) The following definitions in other articles apply to this article:

­

­

(4) In addition article 1 contains general definitions and principles of construction and interpretation applicable throughout this article.

(L. 1963 p. 503 § 2-103, A.L. 2001 S.B. 288)

Effective 7-01-01



Section 400.2-104 Definitions — "merchant" — "between merchants" — "financing agency".

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-104. Definitions — "merchant" — "between merchants" — "financing agency". — (1) "Merchant" means a person who deals in goods of the kind or otherwise by his occupation holds himself out as having knowledge or skill peculiar to the practices or goods involved in the transaction or to whom such knowledge or skill may be attributed by his employment of an agent or broker or other intermediary who by his occupation holds himself out as having such knowledge or skill.

(2) "Financing agency" means a bank, finance company or other person who in the ordinary course of business makes advances against goods or documents of title or who by arrangement with either the seller or the buyer intervenes in ordinary course to make or collect payment due or claimed under the contract for sale, as by purchasing or paying the seller's draft or making advances against it or by merely taking it for collection whether or not documents of title accompany the draft. "Financing agency" includes also a bank or other person who similarly intervenes between persons who are in the position of seller and buyer in respect to the goods (section 400.2-707).

(3) "Between merchants" means in any transaction with respect to which both parties are chargeable with the knowledge or skill of merchants.

(L. 1963 p. 503 § 2-104)

(1977) A farmer is not necessarily a merchant but if a prior course of dealings indicates familiarity with business practices it may be sufficient to establish his status as a “merchant”. Rush Johnson Farms, Inc. v. Mo. Farmers Association (A.), 555 S.W.2d 61.



Section 400.2-105 Definitions — transferability — "goods" — "future" goods — "lot" — "commercial unit".

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-105. Definitions — transferability — "goods" — "future" goods — "lot" — "commercial unit". — (1) "Goods" means all things (including specially manufactured goods) which are movable at the time of identification to the contract for sale other than the money in which the price is to be paid, investment securities (article 8) and things in action. "Goods" also includes the unborn young of animals and growing crops and other identified things attached to realty as described in the section on goods to be severed from realty (section 400.2-107).

(2) Goods must be both existing and identified before any interest in them can pass. Goods which are not both existing and identified are "future" goods. A purported present sale of future goods or of any interest therein operates as a contract to sell.

(3) There may be a sale of a part interest in existing identified goods.

(4) An undivided share in an identified bulk of fungible goods is sufficiently identified to be sold although the quantity of the bulk is not determined. Any agreed proportion of such a bulk or any quantity thereof agreed upon by number, weight or other measure may to the extent of the seller's interest in the bulk be sold to the buyer who then becomes an owner in common.

(5) "Lot" means a parcel or a single article which is the subject matter of a separate sale or delivery, whether or not it is sufficient to perform the contract.

(6) "Commercial unit" means such a unit of goods as by commercial usage is a single whole for purposes of sale and division of which materially impairs its character or value on the market or in use. A commercial unit may be a single article (as a machine) or a set of articles (as a suite of furniture or an assortment of sizes) or a quantity (as a bale, gross, or carload) or any other unit treated in use or in the relevant market as a single whole.

(L. 1963 p. 503 § 2-105)

(1979) Sale of used or second-hand goods is covered by provisions of the Uniform Commercial Code and an implied warranty of merchantability may arise. Worthey, et al. v. Specialty Form Products, Inc. (A.), 591 S.W.2d 145.



Section 400.2-106 Definitions — "contract" — "agreement" — "contract for sale" — "sale" — "present sale" — "conforming" to contract — "termination" — "cancellation".

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-106. Definitions — "contract" — "agreement" — "contract for sale" — "sale" — "present sale" — "conforming" to contract — "termination" — "cancellation". — (1) In this article unless the context otherwise requires "contract" and "agreement" are limited to those relating to the present or future sale of goods. "Contract for sale" includes both a present sale of goods and a contract to sell goods at a future time. A "sale" consists in the passing of title from the seller to the buyer for a price (section 400.2-401). A "present" means a sale which is accomplished by the making of the contract.

(2) Goods or conduct including any part of a performance are "conforming" or conform to the contract when they are in accordance with the obligations under the contract.

(3) "Termination" occurs when either party pursuant to a power created by agreement or law puts an end to the contract otherwise than for its breach. On "termination" all obligations which are still executory on both sides are discharged but any right based on prior breach or performance survives.

(4) "Cancellation" occurs when either party puts an end to the contract for breach by the other and its effect is the same as that of "termination" except that the cancelling party also retains any remedy for breach of the whole contract or any unperformed balance.

(L. 1963 p. 503 § 2-106)



Section 400.2-107 Goods to be severed from realty — recording.

Effective 01 Jan 1989, see footnote

Title XXVI TRADE AND COMMERCE

400.2-107. Goods to be severed from realty — recording. — (1) A contract for the sale of minerals or the like (including gas and oil) or a structure or its materials to be removed from realty is a contract for the sale of goods within this article if they are to be severed by the seller but until severance a purported present sale thereof which is not effective as a transfer of an interest in land is effective only as a contract to sell.

(2) A contract for the sale apart from the land of growing crops or other things attached to realty and capable of severance without material harm thereto but not described in subsection (1) or of timber to be cut is a contract for the sale of goods within this article whether the subject matter is to be severed by the buyer or by the seller even though it forms part of the realty at the time of contracting, and the parties can by identification effect a present sale before severance.

(3) The provisions of this section are subject to any third party rights provided by the law relating to realty records, and the contract for sale may be executed and recorded as a document transferring an interest in land and shall then constitute notice to third parties of the buyer's rights under the contract for sale.

(L. 1963 p. 503 § 2-107, A.L. 1988 S.B. 583)

Effective 1-01-89



Section 400.2-201 Formal requirements — statute of frauds.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-201. Formal requirements — statute of frauds. — (1) Except as otherwise provided in this section a contract for the sale of goods for the price of five hundred dollars or more is not enforceable by way of action or defense unless there is some writing sufficient to indicate that a contract for sale has been made between the parties and signed by the party against whom enforcement is sought or by his authorized agent or broker. A writing is not insufficient because it omits or incorrectly states a term agreed upon but the contract is not enforceable under this paragraph beyond the quantity of goods shown in such writing.

(2) Between merchants if within a reasonable time a writing in confirmation of the contract and sufficient against the sender is received and the party receiving it has reason to know its contents, it satisfies the requirements of subsection (1) against such party unless written notice of objection to its contents is given within ten days after it is received.

(3) A contract which does not satisfy the requirements of subsection (1) but which is valid in other respects is enforceable

(a) if the goods are to be specially manufactured for the buyer and are not suitable for sale to others in the ordinary course of the seller's business and the seller, before notice of repudiation is received and under circumstances which reasonably indicate that the goods are for the buyer, has made either a substantial beginning of their manufacture or commitments for their procurement; or

(b) if the party against whom enforcement is sought admits in his pleading, testimony or otherwise in court that a contract for sale was made but the contract is not enforceable under this provision beyond the quantity of goods admitted; or

(c) with respect to goods for which payment has been made and accepted or which have been received and accepted (section 400.2-606).

(L. 1963 p. 503 § 2-201)

(1979) Sale of used or second-hand goods is covered by provisions of the Uniform Commercial Code and an implied warranty of merchantability may arise. Worthey, et al. v. Specialty Foam Products, Inc. (A.), 591 S.W.2d 145.



Section 400.2-202 Final written expression — parol or extrinsic evidence.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-202. Final written expression — parol or extrinsic evidence. — Terms with respect to which the confirmatory memoranda of the parties agree or which are otherwise set forth in a writing intended by the parties as a final expression of their agreement with respect to such terms as are included therein may not be contradicted by evidence of any prior agreement or of a contemporaneous oral agreement but may be explained or supplemented

(a) by course of dealing or usage of trade (section 400.1-205) or by course of performance (section 400.2-208); and

(b) by evidence of consistent additional terms unless the court finds the writing to have been intended also as a complete and exclusive statement of the terms of the agreement.

(L. 1963 p. 503 § 2-202)



Section 400.2-203 Seals inoperative.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-203. Seals inoperative. — The affixing of a seal to a writing evidencing a contract for sale or an offer to buy or sell goods does not constitute the writing a sealed instrument and the law with respect to sealed instruments does not apply to such a contract or offer.

(L. 1963 p. 503 § 2-203)



Section 400.2-204 Formation in general.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-204. Formation in general. — (1) A contract for sale of goods may be made in any manner sufficient to show agreement, including conduct by both parties which recognizes the existence of such a contract.

(2) An agreement sufficient to constitute a contract for sale may be found even though the moment of its making is undetermined.

(3) Even though one or more terms are left open a contract for sale does not fail for indefiniteness if the parties have intended to make a contract and there is a reasonably certain basis for giving an appropriate remedy.

(L. 1963 p. 503 § 2-204)



Section 400.2-205 Firm offers.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-205. Firm offers. — An offer by a merchant to buy or sell goods in a signed writing which by its terms gives assurance that it will be held open is not revocable, for lack of consideration, during the time stated or if no time is stated for a reasonable time, but in no event may such period of irrevocability exceed three months; but any such term of assurance on a form supplied by the offeree must be separately signed by the offeror.

(L. 1963 p. 503 § 2-205)



Section 400.2-206 Offer and acceptance in formation of contract.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-206. Offer and acceptance in formation of contract. — (1) Unless otherwise unambiguously indicated by the language or circumstances

(a) an offer to make a contract shall be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances;

(b) an order or other offer to buy goods for prompt or current shipment shall be construed as inviting acceptance either by a prompt promise to ship or by the prompt or current shipment of conforming or nonconforming goods, but such a shipment of nonconforming goods does not constitute an acceptance if the seller seasonably notifies the buyer that the shipment is offered only as an accommodation to the buyer.

(2) Where the beginning of a requested performance is a reasonable mode of acceptance an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance.

(L. 1963 p. 503 § 2-206)



Section 400.2-207 Additional terms in acceptance or confirmation.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-207. Additional terms in acceptance or confirmation. — (1) A definite and seasonable expression of acceptance or a written confirmation which is sent within a reasonable time operates as an acceptance even though it states terms additional to or different from those offered or agreed upon, unless acceptance is expressly made conditional on assent to the additional or different terms.

(2) The additional terms are to be construed as proposals for addition to the contract. Between merchants such terms become part of the contract unless:

(a) the offer expressly limits acceptance to the terms of the offer;

(b) they materially alter it; or

(c) notification of objection to them has already been given or is given within a reasonable time after notice of them is received.

(3) Conduct by both parties which recognizes the existence of a contract is sufficient to establish a contract for sale although the writings of the parties do not otherwise establish a contract. In such case the terms of the particular contract consist of those terms on which the writings of the parties agree, together with any supplementary terms incorporated under any other provisions of this chapter.

(L. 1963 p. 503 § 2-207)

(1975) Where seller acknowledged buyer's purchase order which did not agree to sell exactly what buyer offered to buy an acceptance was effected. Steward-Decatur Security System v. Von Weise Gear Co. (C.A. M0), 517 F.2d 1136.

(1981) Buyer's purchase order containing general reference to seller's price quotation document was a definite and reasonable expression of acceptance within purview of Uniform Commercial Code, despite fact that purchase order contained additional handwritten warranty clause. Boese-Hilburn Co. v. Dean Machinery Co. (A.), 616 S.W.2d 520.

(1981) An acceptance which merely implies that it is “conditional” on an offeror's assent to a different or additional provision is insufficient to convert an acceptance into a rejection and a counteroffer. Boese-Hilburn Co. v. Dean Machinery Co. (A.), 616 S.W.2d 520.

(1981) Applicability of subdivision (2) of section 400.2-207 does not turn upon characterization of varying terms of acceptance as “additional” or “different”. Boese-Hilburn Co. v. Dean Machinery Co. (A.), 616 S.W.2d 520.

(1981) Inclusion of a warranty clause where none previously existed and was expressly disclaimed constitutes a “material” alteration. Boese-Hilburn Co. v. Dean Machinery Co. (A.), 616 S.W.2d 520.



Section 400.2-208 Course of performance or practical construction.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-208. Course of performance or practical construction. — (1) Where the contract for sale involves repeated occasions for performance by either party with knowledge of the nature of the performance and opportunity for objection to it by the other, any course of performance accepted or acquiesced in without objection shall be relevant to determine the meaning of the agreement.

(2) The express terms of the agreement and any such course of performance, as well as any course of dealing and usage of trade, shall be construed whenever reasonable as consistent with each other; but when such construction is unreasonable, express terms shall control course of performance and course of performance shall control both course of dealing and usage of trade (section 400.1-205).

(3) Subject to the provisions of section 400.2-209 on modification and waiver, such course of performance shall be relevant to show a waiver or modification of any term inconsistent with such course of performance.

(L. 1963 p. 503 § 2-208)



Section 400.2-209 Modification, rescission and waiver.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-209. Modification, rescission and waiver. — (1) An agreement modifying a contract within this article needs no consideration to be binding.

(2) A signed agreement which excludes modification or rescission except by a signed writing cannot be otherwise modified or rescinded, but except as between merchants such a requirement on a form supplied by the merchant must be separately signed by the other party.

(3) The requirements of the statute of frauds section of this article (section 400.2-201) must be satisfied if the contract as modified is within its provisions.

(4) Although an attempt at modification or rescission does not satisfy the requirements of subsection (2) or (3) it can operate as a waiver.

(5) A party who has made a waiver affecting an executory portion of the contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.

(L. 1963 p. 503 § 2-209)



Section 400.2-210 Delegation of performance — assignment of rights.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.2-210. Delegation of performance — assignment of rights. — (1) A party may perform his or her duty through a delegate unless otherwise agreed or unless the other party has a substantial interest in having his or her original promisor perform or control the acts required by the contract. No delegation of performance relieves the party delegating of any duty to perform or any liability for breach.

(2) Unless otherwise agreed all rights of either seller or buyer can be assigned except where the assignment would materially change the duty of the other party, or increase materially the burden or risk imposed on him or her by his or her contract, or impair materially his or her chance of obtaining return performance. A right to damages for breach of the whole contract or a right arising out of the assignor's due performance of his or her entire obligation can be assigned despite agreement otherwise.

(3) The creation, attachment, perfection or enforcement of a security interest in the seller's interest under a contract is not a transfer that materially changes the duty of or increases materially the burden or risk imposed on the buyer or impairs materially the buyer's chance of obtaining return performance within the purview of subsection (2) of this section unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the seller. Even in that event, the creation, attachment, perfection and enforcement of the security interest remain effective, but (i) the seller is liable to the buyer for damages caused by the delegation to the extent that the damages could not reasonably be prevented by the buyer, and (ii) a court having jurisdiction may grant other appropriate relief, including cancellation of the contract for sale or an injunction against enforcement of the security interest or consummation of the enforcement.

(4) Unless the circumstances indicate the contrary a prohibition of assignment of "the contract" is to be construed as barring only the delegation to the assignee of the assignor's performance.

(5) An assignment of "the contract" or of "all my rights under the contract" or an assignment in similar general terms is an assignment of rights and unless the language or the circumstances (as in an assignment for security) indicate the contrary, it is a delegation of performance of the duties of the assignor and its acceptance by the assignee constitutes a promise by him or her to perform those duties. This promise is enforceable by either the assignor or the other party to the original contract.

(6) The other party may treat any assignment which delegates performance as creating reasonable grounds for insecurity and may without prejudice to his or her rights against the assignor demand assurances from the assignee (section 400.2-609).

(L. 1963 p. 503 § 2-210, A.L. 2001 S.B. 288)

Effective 7-01-01



Section 400.2-301 General obligations of parties.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-301. General obligations of parties. — The obligation of the seller is to transfer and deliver and that of the buyer is to accept and pay in accordance with the contract.

(L. 1963 p. 503 § 2-301)



Section 400.2-302 Unconscionable contract or clause.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-302. Unconscionable contract or clause. — (1) If the court as a matter of law finds the contract or any clause of the contract to have been unconscionable at the time it was made the court may refuse to enforce the contract, or it may enforce the remainder of the contract without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.

(2) When it is claimed or appears to the court that the contract or any clause thereof may be unconscionable the parties shall be afforded a reasonable opportunity to present evidence as to its commercial setting, purpose and effect to aid the court in making the determination.

(L. 1963 p. 503 § 2-302)



Section 400.2-303 Allocation or division of risks.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-303. Allocation or division of risks. — Where this article allocates a risk or a burden as between the parties "unless otherwise agreed", the agreement may not only shift the allocation but may also divide the risk or burden.

(L. 1963 p. 503 § 2-303)



Section 400.2-304 Price payable in money, goods, realty, or otherwise.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-304. Price payable in money, goods, realty, or otherwise. — (1) The price can be made payable in money or otherwise. If it is payable in whole or in part in goods each party is a seller of the goods which he is to transfer.

(2) Even though all or part of the price is payable in an interest in realty the transfer of the goods and the seller's obligations with reference to them are subject to this article but not the transfer of the interest in realty or the transferor's obligations in connection therewith.

(L. 1963 p. 503 § 2-304)



Section 400.2-305 Open price term.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-305. Open price term. — (1) The parties if they so intend can conclude a contract for sale even though the price is not settled. In such a case the price is a reasonable price at the time for delivery if

(a) nothing is said as to price; or

(b) the price is left to be agreed by the parties and they fail to agree; or

(c) the price is to be fixed in terms of some agreed market or other standard as set or recorded by a third person or agency and it is not so set or recorded.

(2) A price to be fixed by the seller or by the buyer means a price for him to fix in good faith.

(3) When a price left to be fixed otherwise than by agreement of the parties fails to be fixed through fault of one party the other may at his option treat the contract as cancelled or himself fix a reasonable price.

(4) Where, however, the parties intend not to be bound unless the price be fixed or agreed and it is not fixed or agreed there is no contract. In such a case the buyer must return any goods already received or if unable so to do must pay their reasonable value at the time of delivery and the seller must return any portion of the price paid on account.

(L. 1963 p. 503 § 2-305)



Section 400.2-306 Output, requirements and exclusive dealings.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-306. Output, requirements and exclusive dealings. — (1) A term which measures the quantity by the output of the seller or the requirements of the buyer means such actual output or requirements as may occur in good faith, except that no quantity unreasonably disproportionate to any stated estimate or in the absence of a stated estimate to any normal or otherwise comparable prior output or requirements may be tendered or demanded.

(2) A lawful agreement by either the seller or the buyer for exclusive dealing in the kind of goods concerned imposes unless otherwise agreed an obligation by the seller to use best efforts to supply the goods and by the buyer to use best efforts to promote their sale.

(L. 1963 p. 503 § 2-306)



Section 400.2-307 Delivery in single lot or several lots.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-307. Delivery in single lot or several lots. — Unless otherwise agreed all goods called for by a contract for sale must be tendered in a single delivery and payment is due only on such tender but where the circumstances give either party the right to make or demand delivery in lots the price if it can be apportioned may be demanded for each lot.

(L. 1963 p. 503 § 2-307)



Section 400.2-308 Absence of specified place for delivery.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-308. Absence of specified place for delivery. — Unless otherwise agreed

(a) the place for delivery of goods is the seller's place of business or if he has none his residence; but

(b) in a contract for sale of identified goods which to the knowledge of the parties at the time of contracting are in some other place, that place is the place for their delivery; and

(c) documents of title may be delivered through customary banking channels.

(L. 1963 p. 503 § 2-308)



Section 400.2-309 Absence of specific time provisions — notice of termination.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-309. Absence of specific time provisions — notice of termination. — (1) The time for shipment or delivery or any other action under a contract if not provided in this article or agreed upon shall be a reasonable time.

(2) Where the contract provides for successive performances but is indefinite in duration it is valid for a reasonable time but unless otherwise agreed may be terminated at any time by either party.

(3) Termination of a contract by one party except on the happening of an agreed event requires that reasonable notification be received by the other party and an agreement dispensing with notification is invalid if its operation would be unconscionable.

(L. 1963 p. 503 § 2-309)



Section 400.2-310 Open time for payment or running of credit — authority to ship under reservation.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-310. Open time for payment or running of credit — authority to ship under reservation. — Unless otherwise agreed

(a) payment is due at the time and place at which the buyer is to receive the goods even though the place of shipment is the place of delivery; and

(b) if the seller is authorized to send the goods he may ship them under reservation, and may tender the documents of title, but the buyer may inspect the goods after their arrival before payment is due unless such inspection is inconsistent with the terms of the contract (section 400.2-513); and

(c) if delivery is authorized and made by way of documents of title otherwise than by subsection (b) then payment is due at the time and place at which the buyer is to receive the documents regardless of where the goods are to be received; and

(d) where the seller is required or authorized to ship the goods on credit the credit period runs from the time of shipment but post-dating the invoice or delaying its dispatch will correspondingly delay the starting of the credit period.

(L. 1963 p. 503 § 2-310)



Section 400.2-311 Options and cooperation respecting performance.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-311. Options and cooperation respecting performance. — (1) An agreement for sale which is otherwise sufficiently definite (subsection (3) of section 400.2-204) to be a contract is not made invalid by the fact that it leaves particulars of performance to be specified by one of the parties. Any such specification must be made in good faith and within limits set by commercial reasonableness.

(2) Unless otherwise agreed specifications relating to assortment of the goods are at the buyer's option and except as otherwise provided in subsections (1)(c) and (3) of section 400.2-319 specifications or arrangements relating to shipment are at the seller's option.

(3) Where such specification would materially affect the other party's performance but is not seasonably made or where one party's cooperation is necessary to the agreed performance of the other but is not seasonably forthcoming, the other party in addition to all other remedies

(a) is excused for any resulting delay in his own performance; and

(b) may also either proceed to perform in any reasonable manner or after the time for a material part of his own performance treat the failure to specify or to cooperate as a breach by failure to deliver or accept the goods.

(L. 1963 p. 503 § 2-311)



Section 400.2-312 Warranty of title and against infringement — buyer's obligation against infringement.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-312. Warranty of title and against infringement — buyer's obligation against infringement. — (1) Subject to subsection (2) there is in a contract for sale a warranty by the seller that

(a) the title conveyed shall be good, and its transfer rightful; and

(b) the goods shall be delivered free from any security interest or other lien or encumbrance of which the buyer at the time of contracting has no knowledge.

(2) A warranty under subsection (1) will be excluded or modified only by specific language or by circumstances which give the buyer reason to know that the person selling does not claim title in himself or that he is purporting to sell only such right or title as he or a third person may have.

(3) Unless otherwise agreed a seller who is a merchant regularly dealing in goods of the kind warrants that the goods shall be delivered free of the rightful claim of any third person by way of infringement or the like but a buyer who furnishes specifications to the seller must hold the seller harmless against any such claim which arises out of compliance with the specifications.

(L. 1963 p. 503 § 2-312)



Section 400.2-313 Express warranties by affirmation, promise, description, sample.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-313. Express warranties by affirmation, promise, description, sample. — (1) Express warranties by the seller are created as follows:

(a) Any affirmation of fact or promise made by the seller to the buyer which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods shall conform to the affirmation or promise.

(b) Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods shall conform to the description.

(c) Any sample or model which is made part of the basis of the bargain creates an express warranty that the whole of the goods shall conform to the sample or model.

(2) It is not necessary to the creation of an express warranty that the seller use formal words such as "warrant" or "guarantee" or that he have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the seller's opinion or commendation of the goods does not create a warranty.

(L. 1963 p. 503 § 2-313)



Section 400.2-314 Implied warranty — merchantability — usage of trade.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-314. Implied warranty — merchantability — usage of trade. — (1) Unless excluded or modified (section 400.2-316), a warranty that the goods shall be merchantable is implied in a contract for their sale if the seller is a merchant with respect to goods of that kind. Under this section the serving for value of food or drink to be consumed either on the premises or elsewhere is a sale.

(2) Goods to be merchantable must be at least such as

(a) pass without objection in the trade under the contract description; and

(b) in the case of fungible goods, are of fair average quality within the description; and

(c) are fit for the ordinary purposes for which such goods are used; and

(d) run, within the variations permitted by the agreement, of even kind, quality and quantity within each unit and among all units involved; and

(e) are adequately contained, packaged, and labeled as the agreement may require; and

(f) conform to the promises or affirmations of fact made on the container or label if any.

(3) Unless excluded or modified (section 400.2-316) other implied warranties may arise from course of dealing or usage of trade.

(L. 1963 p. 503 § 2-314)

(1979) Sale of used or second-hand goods is covered by provisions of the Uniform Commercial Code and an implied warranty of merchantability may arise. Worthey, et al. v. Specialty Foam Products, Inc. (A.), 591 S.W.2d 145.

(1981) Manufacturer may not disclaim implied warranty of merchantability to an ultimate consumer by merely including a disclaimer in a contract with a middleman or buyer who holds for resale only. Groppel Co., Inc. v. U.S. Gypsum Co. (A.), 616 S.W.2d 49.

(1981) Recovery for economic loss resulting from manufacture and sale of unmerchantable product is limited to damages proximately caused by defective product, and buyer has obligation to mitigate damages. Groppel Co., Inc. v. U.S. Gypsum Co. (A.), 616 S.W.2d 49.

(1981) Subcontractor was entitled to recover from manufacturer for economic loss allegedly resulting from manufacture and sale of alleged unmerchantable product. Groppel Co., Inc. v. U.S. Gypsum Co. (A.), 616 S.W.2d 49.

(1981) Implied warranties extend to remote purchasers. Groppel Co., Inc. v. U.S. Gypsum Co. (A.), 616 S.W.2d 49.



Section 400.2-315 Implied warranty — fitness for particular purpose.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-315. Implied warranty — fitness for particular purpose. — Where the seller at the time of contracting has reason to know any particular purpose for which the goods are required and that the buyer is relying on the seller's skill or judgment to select or furnish suitable goods there is unless excluded or modified under section 400.2-316 an implied warranty that the goods shall be fit for such purpose.

(L. 1963 p. 503 § 2-315)



Section 400.2-316 Exclusion or modification of warranties — livestock warranties of fitness to be in writing.

Effective 28 Aug 1980

Title XXVI TRADE AND COMMERCE

400.2-316. Exclusion or modification of warranties — livestock warranties of fitness to be in writing. — (1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit warranty shall be construed wherever reasonable as consistent with each other; but subject to the provisions of this article on parol or extrinsic evidence (section 400.2-202) negation or limitation is inoperative to the extent that such construction is unreasonable.

(2) Subject to subsection (3), to exclude or modify the implied warranty of merchantability or any part of it the language must mention merchantability and in case of a writing must be conspicuous, and to exclude or modify any implied warranty of fitness the exclusion must be by a writing and conspicuous. Language to exclude all implied warranties of fitness is sufficient if it states, for example, that "There are no warranties which extend beyond the description on the face hereof".

(3) Notwithstanding subsection (2)

(a) unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is", "with all faults" or other language which in common understanding calls the buyer's attention to the exclusion of warranties and makes plain that there is no implied warranty;

(b) when the buyer before entering into the contract has examined the goods or the sample or model as fully as he desired or has refused to examine the goods there is no implied warranty with regard to defects which an examination ought in the circumstances to have revealed to him; and

(c) an implied warranty can also be excluded or modified by course of dealing or course of performance or usage of trade.

(4) Remedies for breach of warranty can be limited in accordance with the provisions of this article on liquidation or limitation of damages and on contractual modification of remedy (sections 400.2-718 and 400.2-719).

(5) A seller is not liable for damages resulting from the lack of merchantability or fitness for a particular purpose of livestock he sells if the contract for the sale of the livestock does not contain a written statement as to a warranty of merchantability or fitness for a particular purpose of the livestock.

(L. 1963 p. 503 § 2-316, A.L. 1980 H.B. 972)

(1979) Sale of used or second-hand goods is covered by provisions of the Uniform Commercial Code and an implied warranty of merchantability may arise. Worthey, et al. v. Specialty Foam Products, Inc. (A.), 591 S.W.2d 145.

(1981) Manufacturer may properly disclaim liability expressly to consumer in some manner calculated to give proper notice to such consumer. Groppel Co., Inc. v. U.S. Gypsum Co. (A.), 616 S.W.2d 49.



Section 400.2-317 Cumulation and conflict of warranties express or implied.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-317. Cumulation and conflict of warranties express or implied. — Warranties whether express or implied shall be construed as consistent with each other and as cumulative, but if such construction is unreasonable the intention of the parties shall determine which warranty is dominant. In ascertaining that intention the following rules apply:

(a) Exact or technical specifications displace an inconsistent sample or model or general language of description.

(b) A sample from an existing bulk displaces inconsistent general language of description.

(c) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.

(L. 1963 p. 503 § 2-317)



Section 400.2-318 Third party beneficiaries of warranties express or implied.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-318. Third party beneficiaries of warranties express or implied. — A seller's warranty whether express or implied extends to any natural person who is in the family or household of his buyer or who is a guest in his home if it is reasonable to expect that such person may use, consume or be affected by the goods and who is injured in person by breach of the warranty. A seller may not exclude or limit the operation of this section.

(L. 1963 p. 503 § 2-318)

(1981) Implied warranties extend to remote purchasers. Groppel Co., Inc. v. U.S. Gypsum Co. (A.), 616 S.W.2d 49.

(1981) Recovery for economic loss resulting from manufacture and sale of unmerchantable product is limited to damages proximately caused by defective product, and buyer has obligation to mitigate damages. Groppel Co., Inc. v. U.S. Gypsum Co. (A.), 616 S.W.2d 49.

(1981) Subcontractor was entitled to recover from manufacturer for economic loss allegedly resulting from manufacture and sale of alleged unmerchantable product. Groppel Co., Inc. v. U.S. Gypsum Co. (A.), 616 S.W.2d 49.



Section 400.2-319 F.O.B. and F.A.S. terms.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-319. F.O.B. and F.A.S. terms. — (1) Unless otherwise agreed the term "F.O.B." (which means "free on board" ) at a named place, even though used only in connection with the stated price, is a delivery term under which

(a) when the term is F.O.B. the place of shipment, the seller must at that place ship the goods in the manner provided in this article (section 400.2-504) and bear the expense and risk of putting them into the possession of the carrier; or

(b) when the term is F.O.B. the place of destination, the seller must at his own expense and risk transport the goods to that place and there tender delivery of them in the manner provided in this article (section 400.2-503);

(c) when under either (a) or (b) the term is also F.O.B. vessel, car or other vehicle, the seller must in addition at his own expense and risk load the goods on board. If the term is F.O.B. vessel the buyer must name the vessel and in an appropriate case the seller must comply with the provisions of this article on the form of bill of lading (section 400.2-323).

(2) Unless otherwise agreed the term "F.A.S." vessel (which means "free alongside" ) at a named port, even though used only in connection with the stated price, is a delivery term under which the seller must

(a) at his own expense and risk deliver the goods alongside the vessel in the manner usual in that port or on a dock designated and provided by the buyer; and

(b) obtain and tender a receipt for the goods in exchange for which the carrier is under a duty to issue a bill of lading.

(3) Unless otherwise agreed in any case falling within subsection (1)(a) or (c) or subsection (2) the buyer must seasonably give any needed instructions for making delivery, including when the term is F.A.S. or F.O.B. the loading berth of the vessel and in an appropriate case its name and sailing date. The seller may treat the failure of needed instructions as a failure of cooperation under this article (section 400.2-311). He may also at his option move the goods in any reasonable manner preparatory to delivery or shipment.

(4) Under the term F.O.B. vessel or F.A.S. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

(L. 1963 p. 503 § 2-319)



Section 400.2-320 C.I.F. and C.&F. terms.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-320. C.I.F. and C.&F. terms. — (1) The term "C.I.F." means that the price includes in a lump sum the cost of the goods and the insurance and freight to the named destination. The term "C.&F." or "C.F." means that the price so includes cost and freight to the named destination.

(2) Unless otherwise agreed and even though used only in connection with the stated price and destination, the term C.I.F. destination or its equivalent requires the seller at his own expense and risk to

(a) put the goods into the possession of a carrier at the port for shipment and obtain a negotiable bill or bills of lading covering the entire transportation to the named destination; and

(b) load the goods and obtain a receipt from the carrier (which may be contained in the bill of lading) showing that the freight has been paid or provided for; and

(c) obtain a policy or certificate of insurance, including any war risk insurance, of a kind and on terms then current at the port of shipment in the usual amount, in the currency of the contract, shown to cover the same goods covered by the bill of lading and providing for payment of loss to the order of the buyer or for the account of whom it may concern; but the seller may add to the price the amount of the premium for any such war risk insurance; and

(d) prepare an invoice of the goods and procure any other documents required to effect shipment or to comply with the contract; and

(e) forward and tender with commercial promptness all the documents in due form and with any endorsement necessary to perfect the buyer's rights.

(3) Unless otherwise agreed the term C.&amp;F. or its equivalent has the same effect and imposes upon the seller the same obligations and risks as a C.I.F. term except the obligation as to insurance.

(4) Under the term C.I.F. or C.&amp;F. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

(L. 1963 p. 503 § 2-320)



Section 400.2-321 C.I.F. or C.&F. — "net landed weights" — payment on arrival — warranty of condition on arrival.

Effective 28 Aug 1965

Title XXVI TRADE AND COMMERCE

400.2-321. C.I.F. or C.&F. — "net landed weights" — payment on arrival — warranty of condition on arrival. — Under a contract containing a term C.I.F. or C.&F.

(1) Where the price is based on or is to be adjusted according to "net landed weights", "delivered weights", "out turn" quantity or quality or the like, unless otherwise agreed the seller must reasonably estimate the price. The payment due on tender of the documents called for by the contract is the amount so estimated, but after final adjustment of the price a settlement must be made with commercial promptness.

(2) An agreement described in subsection (1) or any warranty of quality or condition of the goods on arrival places upon the seller the risk of ordinary deterioration, shrinkage and the like in transportation but has no effect on the place or time of identification to the contract for sale or delivery or on the passing of the risk of loss.

(3) Unless otherwise agreed where the contract provides for payment on or after arrival of the goods the seller must before payment allow such preliminary inspection as is feasible; but if the goods are lost delivery of the documents and payment are due when the goods should have arrived.

(L. 1963 p. 503 § 2-321, A.L. 1965 p. 595)



Section 400.2-322 Delivery "ex-ship".

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-322. Delivery "ex-ship". — (1) Unless otherwise agreed a term for delivery of goods "ex-ship" (which means from the carrying vessel) or in equivalent language is not restricted to a particular ship and requires delivery from a ship which has reached a place at the named port of destination where goods of the kinds are usually discharged.

(2) Under such a term unless otherwise agreed

(a) the seller must discharge all liens arising out of the carriage and furnish the buyer with a direction which puts the carrier under a duty to deliver the goods; and

(b) the risk of loss does not pass to the buyer until the goods leave the ship's tackle or are otherwise properly unloaded.

(L. 1963 p. 503 § 2-322)



Section 400.2-323 Form of bill of lading required in overseas shipment — "overseas".

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-323. Form of bill of lading required in overseas shipment — "overseas". — (1) Where the contract contemplates overseas shipment and contains a term C.I.F. or C.&F. or F.O.B. vessel, the seller unless otherwise agreed must obtain a negotiable bill of lading stating that the goods have been loaded on board or, in the case of a term C.I.F. or C.&F., received for shipment.

(2) Where in a case within subsection (1) a bill of lading has been issued in a set of parts, unless otherwise agreed if the documents are not to be sent from abroad the buyer may demand tender of the full set; otherwise only one part of the bill of lading need be tendered. Even if the agreement expressly requires a full set

(a) due tender of a single part is acceptable within the provisions of this article on cure of improper delivery (subsection (1) of section 400.2-508); and

(b) even though the full set is demanded, if the documents are sent from abroad the person tendering an incomplete set may nevertheless require payment upon furnishing an indemnity which the buyer in good faith deems adequate.

(3) A shipment by water or by air or a contract contemplating such shipment is "overseas" insofar as by usage of trade or agreement it is subject to the commercial, financing or shipping practices characteristic of international deep water commerce.

(L. 1963 p. 503 § 2-323)



Section 400.2-324 "No arrival, no sale" term.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-324. "No arrival, no sale" term. — Under a term "no arrival, no sale" or terms of like meaning, unless otherwise agreed,

(a) the seller must properly ship conforming goods and if they arrive by any means he must tender them on arrival but he assumes no obligation that the goods will arrive unless he has caused the nonarrival; and

(b) where without fault of the seller the goods are in part lost or have so deteriorated as no longer to conform to the contract or arrive after the contract time, the buyer may proceed as if there had been casualty to identified goods (section 400.2-613).

(L. 1963 p. 503 § 2-324)



Section 400.2-325 "Letter of credit" term — "confirmed credit".

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-325. "Letter of credit" term — "confirmed credit". — (1) Failure of the buyer seasonably to furnish an agreed letter of credit is a breach of the contract for sale.

(2) The delivery to seller of a proper letter of credit suspends the buyer's obligation to pay. If the letter of credit is dishonored, the seller may on seasonable notification to the buyer require payment directly from him.

(3) Unless otherwise agreed the term "letter of credit" or "banker's credit" in a contract for sale means an irrevocable credit issued by a financing agency of good repute and, where the shipment is overseas, of good international repute. The term "confirmed credit" means that the credit must also carry the direct obligation of such an agency which does business in the seller's financial market.

(L. 1963 p. 503 § 2-325)



Section 400.2-326 Sale on approval and sale or return — rights of creditors.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.2-326. Sale on approval and sale or return — rights of creditors. — (1) Unless otherwise agreed, if delivered goods may be returned by the buyer even though they conform to the contract, the transaction is

(a) a "sale on approval" if the goods are delivered primarily for use, and

(b) a "sale or return" if the goods are delivered primarily for resale.

(2) Goods held on approval are not subject to the claims of the buyer's creditors until acceptance; goods held on sale or return are subject to such claims while in the buyer's possession.

(3) Any "or return" term of a contract for sale is to be treated as a separate contract for sale within the statute of frauds section of this article (section 400.2-201) and as contradicting the sale aspect of the contract within the provisions of this article on parol or extrinsic evidence (section 400.2-202).

(L. 1963 p. 503 § 2-326, A.L. 2001 S.B. 288)

Effective 7-01-01

(1974) Where car dealer left used cars with another dealer to be sold on commission and did not post signs or establish general knowledge that selling dealer was acting as his agent and failed to file, the consigned cars were subject to claim of selling dealer's creditors. Weidinger Chevrolet, Inc. v. Universal C.I.T. Corp. (C.A. Mo.), 501 F.2d 459.

(1977) Held, fuel sold on an agreement that title passed to service station operator when pumped through computing pumps does not come under this section. Stewart v. Brown (A.), 546 S.W.2d 204.

(1977) Term “saleable” means “marketable” not “undamaged”. When change in plumbing code would have required changes in dishwashers to comply with code they were not “saleable”. Intertherm, Inc. v. Coronet Imperial Corp. (A.), 558 S.W.2d 344.



Section 400.2-327 Special incidents of sale on approval and sale or return.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-327. Special incidents of sale on approval and sale or return. — (1) Under a sale on approval unless otherwise agreed

(a) although the goods are identified to the contract the risk of loss and the title do not pass to the buyer until acceptance; and

(b) use of the goods consistent with the purpose of trial is not acceptance but failure seasonably to notify the seller of election to return the goods is acceptance, and if the goods conform to the contract acceptance of any part is acceptance of the whole; and

(c) after due notification of election to return, the return is at the seller's risk and expense but a merchant buyer must follow any reasonable instructions.

(2) Under a sale or return unless otherwise agreed

(a) the option to return extends to the whole or any commercial unit of the goods while in substantially their original condition, but must be exercised seasonably; and

(b) the return is at the buyer's risk and expense.

(L. 1963 p. 503 § 2-327)



Section 400.2-328 Sale by auction.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-328. Sale by auction. — (1) In a sale by auction if goods are put up in lots each lot is the subject of a separate sale.

(2) A sale by auction is complete when the auctioneer so announces by the fall of the hammer or in other customary manner. Where a bid is made while the hammer is falling in acceptance of a prior bid the auctioneer may in his discretion reopen the bidding or declare the goods sold under the bid on which the hammer was falling.

(3) Such a sale is with reserve unless the goods are in explicit terms put up without reserve. In an auction with reserve the auctioneer may withdraw the goods at any time until he announces completion of the sale. In an auction without reserve, after the auctioneer calls for bids on an article or lot, that article or lot cannot be withdrawn unless no bid is made within a reasonable time. In either case a bidder may retract his bid until the auctioneer's announcement of completion of the sale, but a bidder's retraction does not revive any previous bid.

(4) If the auctioneer knowingly receives a bid on the seller's behalf or the seller makes or procures such a bid, and notice has not been given that liberty for such bidding is reserved, the buyer may at his option avoid the sale or take the goods at the price of the last good faith bid prior to the completion of the sale. This subsection shall not apply to any bid at a forced sale.

(L. 1963 p. 503 § 2-328)



Section 400.2-401 Passing of title — reservation for security — limited application of this section.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.2-401. Passing of title — reservation for security — limited application of this section. — Each provision of this article with regard to the rights, obligations and remedies of the seller, the buyer, purchasers or other third parties applies irrespective of title to the goods except where the provision refers to such title. Insofar as situations are not covered by the other provisions of this article and matters concerning title become material the following rules apply:

(1) Title to goods cannot pass under a contract for sale prior to their identification to the contract (section 400.2-501), and unless otherwise explicitly agreed the buyer acquires by their identification a special property as limited by this chapter. Any retention or reservation by the seller of the title (property) in goods shipped or delivered to the buyer is limited in effect to a reservation of a security interest. Subject to these provisions and to the provisions of the article on secured transactions (article 9), title and/or ownership to goods passes from the seller to the buyer in any manner and on any conditions explicitly agreed on by the parties.

(2) Unless otherwise explicitly agreed title passes to the buyer at the time and place at which the seller completes his or her performance with reference to the physical delivery of the goods, despite any reservation of a security interest and even though a document of title is to be delivered at a different time or place; and in particular and despite any reservation of a security interest by the bill of lading

(a) if the contract requires or authorizes the seller to send the goods to the buyer but does not require him or her to deliver them at destination, title passes to the buyer at the time and place of shipment; but

(b) if the contract requires delivery at destination, title passes on tender there.

(3) Unless otherwise explicitly agreed where delivery is to be made without moving the goods,

(a) if the seller is to deliver a document of title, title passes at the time when and the place where he or she delivers such documents; or

(b) if the goods are at the time of contracting already identified and no documents are to be delivered, title passes at the time and place of contracting.

(4) A rejection or other refusal by the buyer to receive or retain the goods, whether or not justified, or a justified revocation of acceptance revests title to the goods in the seller. Such revesting occurs by operation of law and is not a "sale".

(L. 1963 p. 503 § 2-401, A.L. 2001 S.B. 288)

Effective 7-01-01



Section 400.2-402 Rights of seller's creditors against sold goods.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-402. Rights of seller's creditors against sold goods. — (1) Except as provided in subsections (2) and (3), right of unsecured creditors of the seller with respect to goods which have been identified to a contract for sale are subject to the buyer's rights to recover the goods under this article (sections 400.2-502 and 400.2-716).

(2) A creditor of the seller may treat a sale or an identification of goods to a contract for sale as void if as against him a retention of possession by the seller is fraudulent under any rule of law of the state where the goods are situated, except that retention of possession in good faith and current course of trade by a merchant-seller for a commercially reasonable time after a sale or identification is not fraudulent.

(3) Nothing in this article shall be deemed to impair the rights of creditors of the seller

(a) under the provisions of the article on secured transactions (article 9); or

(b) where identification to the contract or delivery is made not in current course of trade but in satisfaction of or as security for a preexisting claim for money, security or the like and is made under circumstances which under any rule of law of the state where the goods are situated would apart from this article constitute the transaction a fraudulent transfer or voidable preference.

(L. 1963 p. 503 § 2-402)

(1971) Subsection (1) of this section does not require a reversal of a holding that barrel staves sold by bankrupt to purchaser before filing of bankruptcy petition but left on bankrupt's premises to “cure” was not in constructive possession of the purchaser and the transaction was void as against the creditors of the bankrupt vendor. In re Gowen (C.A. Mo.), 451 F.2d 994.



Section 400.2-403 Power to transfer — good faith purchase of goods — "entrusting".

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-403. Power to transfer — good faith purchase of goods — "entrusting". — (1) A purchaser of goods acquires all title which his transferor had or had power to transfer except that a purchaser of a limited interest acquires rights only to the extent of the interest purchased. A person with voidable title has power to transfer a good title to a good faith purchaser for value. When goods have been delivered under a transaction of purchase the purchaser has such power even though

(a) the transferor was deceived as to the identity of the purchaser, or

(b) the delivery was in exchange for a check which is later dishonored, or

(c) it was agreed that the transaction was to be a "cash sale", or

(d) the delivery was procured through fraud punishable as larcenous under the criminal law.

(2) Any entrusting of possession of goods to a merchant who deals in goods of that kind gives him power to transfer all rights of the entruster to a buyer in ordinary course of business.

(3) "Entrusting" includes any delivery and any acquiescence in retention of possession regardless of any condition expressed between the parties to the delivery or acquiescence and regardless of whether the procurement of the entrusting or the possessor's disposition of the goods have been such as to be larcenous under the criminal law.

(4) The rights of other purchasers of goods and of lien creditors are governed by the articles of secured transactions (article 9), bulk transfers (article 6) and documents of title (article 7).

(L. 1963 p. 503 § 2-403)



Section 400.2-501 Insurable interest in goods — manner of identification of goods.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-501. Insurable interest in goods — manner of identification of goods. — (1) The buyer obtains a special property and an insurable interest in goods by identification of existing goods as goods to which the contract refers even though the goods so identified are nonconforming and he has an option to return or reject them. Such identification can be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement identification occurs

(a) when the contract is made if it is for the sale of goods already existing and identified;

(b) if the contract is for the sale of future goods other than those described in paragraph (c), when goods are shipped, marked or otherwise designated by the seller as goods to which the contract refers;

(c) when the crops are planted or otherwise become growing crops or the young are conceived if the contract is for the sale of unborn young to be born within twelve months after contracting or for the sale of crops to be harvested within twelve months or the next normal harvest season after contracting whichever is longer.

(2) The seller retains an insurable interest in goods so long as title to or any security interest in the goods remains in him and where the identification is by the seller alone he may until default or insolvency or notification to the buyer that the identification is final substitute other goods for those identified.

(3) Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.

(L. 1963 p. 503 § 2-501)



Section 400.2-502 Buyer's right to goods on seller's repudiation, failure to deliver, or insolvency.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.2-502. Buyer's right to goods on seller's repudiation, failure to deliver, or insolvency. — (1) Subject to subsections (2) and (3) of this section and even though the goods have not been shipped, a buyer who has paid a part or all of the price of goods in which he or she has a special property under the provisions of section 400.2-501 may on making and keeping good a tender of any unpaid portion of their price recover them from the seller if:

(a) in the case of goods bought for personal, family or household purposes, the seller repudiates or fails to deliver as required by the contract; or

(b) in all cases, the seller becomes insolvent within ten days after receipt of the first installment on their price.

(2) The buyer's right to recover the goods under subdivision (a) of this section vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver.

(3) If the identification creating his or her special property has been made by the buyer he or she acquires the right to recover the goods only if they conform to the contract for sale.

(L. 1963 p. 503 § 2-502, A.L. 2001 S.B. 288)

Effective 7-01-01



Section 400.2-503 Manner of seller's tender of delivery.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-503. Manner of seller's tender of delivery. — (1) Tender of delivery requires that the seller put and hold conforming goods at the buyer's disposition and give the buyer any notification reasonably necessary to enable him to take delivery. The manner, time and place for tender are determined by the agreement and this article, and in particular

(a) tender must be at a reasonable hour, and if it is of goods they must be kept available for the period reasonably necessary to enable the buyer to take possession; but

(b) unless otherwise agreed the buyer must furnish facilities reasonably suited to the receipt of the goods.

(2) Where the case is within the next section respecting shipment tender requires that the seller comply with its provisions.

(3) Where the seller is required to deliver at a particular destination tender requires that he comply with subsection (1) and also in any appropriate case tender documents as described in subsections (4) and (5) of this section.

(4) Where goods are in the possession of a bailee and are to be delivered without being moved

(a) tender requires that the seller either tender a negotiable document of title covering such goods or procure acknowledgment by the bailee of the buyer's right to possession of the goods; but

(b) tender to the buyer of a nonnegotiable document of title or of a written direction to the bailee to deliver is sufficient tender unless the buyer seasonably objects, and receipt by the bailee of notification of the buyer's rights fixes those rights as against the bailee and all third persons; but risk of loss of the goods and of any failure by the bailee to honor the nonnegotiable document of title or to obey the direction remains on the seller until the buyer has had a reasonable time to present the document or direction, and a refusal by the bailee to honor the document or to obey the direction defeats the tender.

(5) Where the contract requires the seller to deliver documents

(a) he must tender all such documents in correct form, except as provided in this article with respect to bills of lading in a set (subsection (2) of section 400.2-323); and

(b) tender through customary banking channels is sufficient and dishonor of a draft accompanying the documents constitutes nonacceptance or rejection.

(L. 1963 p. 503 § 2-503)



Section 400.2-504 Shipment by seller.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-504. Shipment by seller. — Where the seller is required or authorized to send the goods to the buyer and the contract does not require him to deliver them at a particular destination, then unless otherwise agreed he must

(a) put the goods in the possession of such a carrier and make such a contract for their transportation as may be reasonable having regard to the nature of the goods and other circumstances of the case; and

(b) obtain and promptly deliver or tender in due form any document necessary to enable the buyer to obtain possession of the goods or otherwise required by the agreement or by usage of trade; and

(c) promptly notify the buyer of the shipment. Failure to notify the buyer under paragraph (c) or to make a proper contract under paragraph (a) is a ground for rejection only if material delay or loss ensues.

(L. 1963 p. 503 § 2-504)



Section 400.2-505 Seller's shipment under reservation.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-505. Seller's shipment under reservation. — (1) Where the seller has identified goods to the contract by or before shipment:

(a) his procurement of a negotiable bill of lading to his own order or otherwise reserves in him a security interest in the goods. His procurement of the bill to the order of a financing agency or of the buyer indicates in addition only the seller's expectation of transferring that interest to the person named.

(b) a nonnegotiable bill of lading to himself or his nominee reserves possession of the goods as security but except in a case of conditional delivery (subsection (2) of section 400.2-507) a nonnegotiable bill of lading naming the buyer as consignee reserves no security interest even though the seller retains possession of the bill of lading.

(2) When shipment by the seller with reservation of a security interest is in violation of the contract for sale it constitutes an improper contract for transportation within section 400.2-504 but impairs neither the rights given to the buyer by shipment and identification of the goods to the contract nor the seller's powers as a holder of a negotiable document.

(L. 1963 p. 503 § 2-505)



Section 400.2-506 Rights of financing agency.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-506. Rights of financing agency. — (1) A financing agency by paying or purchasing for value a draft which relates to a shipment of goods acquires to the extent of the payment or purchase and in addition to its own rights under the draft and any document of title securing it any rights of the shipper in the goods including the right to stop delivery and the shipper's right to have the draft honored by the buyer.

(2) The right to reimbursement of a financing agency which has in good faith honored or purchased the draft under commitment to or authority from the buyer is not impaired by subsequent discovery of defects with reference to any relevant document which was apparently regular on its face.

(L. 1963 p. 503 § 2-506)



Section 400.2-507 Effect of seller's tender — delivery on condition.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-507. Effect of seller's tender — delivery on condition. — (1) Tender of delivery is a condition to the buyer's duty to accept the goods and, unless otherwise agreed, to his duty to pay for them. Tender entitles the seller to acceptance of the goods and to payment according to the contract.

(2) Where payment is due and demanded on the delivery to the buyer of goods or documents of title, his right as against the seller to retain or dispose of them is conditional upon his making the payment due.

(L. 1963 p. 503 § 2-507)



Section 400.2-508 Cure by seller of improper tender or delivery — replacement.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-508. Cure by seller of improper tender or delivery — replacement. — (1) When any tender or delivery by the seller is rejected because nonconforming and the time for performance has not yet expired, the seller may seasonably notify the buyer of his intention to cure and may then within the contract time make a conforming delivery.

(2) Where the buyer rejects a nonconforming tender which the seller had reasonable grounds to believe would be acceptable with or without money allowance the seller may if he seasonably notifies the buyer have a further reasonable time to substitute a conforming tender.

(L. 1963 p. 503 § 2-508)



Section 400.2-509 Risk of loss in the absence of breach.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-509. Risk of loss in the absence of breach. — (1) Where the contract requires or authorizes the seller to ship the goods by carrier

(a) if he does not require him to deliver them at a particular destination, the risk of loss passes to the buyer when the goods are duly delivered to the carrier even though the shipment is under reservation (section 400.2-505); but

(b) if it does require him to deliver them at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the buyer when the goods are there duly so tendered as to enable the buyer to take delivery.

(2) Where the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the buyer

(a) on his receipt of a negotiable document of title covering the goods; or

(b) on acknowledgment by the bailee of the buyer's right to possession of the goods; or

(c) after his receipt of a nonnegotiable document of title or other written direction to deliver, as provided in subsection (4)(b) of section 400.2-503.

(3) In any case not within subsection (1) or (2), the risk of loss passes to the buyer on his receipt of the goods if the seller is a merchant; otherwise the risk passes to the buyer on tender of delivery.

(4) The provisions of this section are subject to contrary agreement of the parties and to the provisions of this article on sale on approval (section 400.2-327) and on effect of breach on risk of loss (section 400.2-510).

(L. 1963 p. 503 § 2-509)



Section 400.2-510 Effect of breach on risk of loss.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-510. Effect of breach on risk of loss. — (1) Where a tender or delivery of goods so fails to conform to the contract as to give a right of rejection the risk of their loss remains on the seller until cure or acceptance.

(2) Where the buyer rightfully revokes acceptance he may to the extent of any deficiency in his effective insurance coverage treat the risk of loss as having rested on the seller from the beginning.

(3) Where the buyer as to conforming goods already identified to the contract for sale repudiates or is otherwise in breach before risk of their loss has passed to him, the seller may to the extent of any deficiency in his effective insurance coverage treat the risk of loss as resting on the buyer for a commercially reasonable time.

(L. 1963 p. 503 § 2-510)



Section 400.2-511 Tender of payment by buyer — payment by check.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2-511. Tender of payment by buyer — payment by check. — (1) Unless otherwise agreed tender of payment is a condition to the seller's duty to tender and complete any delivery.

(2) Tender of payment is sufficient when made by any means or in any manner current in the ordinary course of business unless the seller demands payment in legal tender and gives any extension of time reasonably necessary to procure it.

(3) Subject to the provisions of this chapter on the effect of an instrument on an obligation (section 400.3-310), payment by check is conditional and is defeated as between the parties by dishonor of the check on due presentment.

(L. 1963 p. 503 § 2-511, A.L. 1992 S.B. 448)



Section 400.2-512 Payment by buyer before inspection.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

400.2-512. Payment by buyer before inspection. — (1) Where the contract requires payment before inspection nonconformity of the goods does not excuse the buyer from so making payment unless

(a) the nonconformity appears without inspection; or

(b) despite tender of the required documents the circumstances would justify injunction against honor under the provisions of this chapter (section 400.5-109(b)).

(2) Payment pursuant to subsection (1) does not constitute an acceptance of goods or impair the buyer's right to inspect or any of his remedies.

(L. 1963 p. 503 § 2-512, A.L. 1997 S.B. 6)



Section 400.2-513 Buyer's right to inspection of goods.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-513. Buyer's right to inspection of goods. — (1) Unless otherwise agreed and subject to subsection (3), where goods are tendered or delivered or identified to the contract for sale, the buyer has a right before payment or acceptance to inspect them at any reasonable place and time and in any reasonable manner. When the seller is required or authorized to send the goods to the buyer, the inspection may be after their arrival.

(2) Expenses of inspection must be borne by the buyer but may be recovered from the seller if the goods do not conform and are rejected.

(3) Unless otherwise agreed and subject to the provisions of this article on C.I.F. contracts (subsection (3) of section 400.2-321), the buyer is not entitled to inspect the goods before payment of the price when the contract provides

(a) for delivery "C.O.D." or on other like terms; or

(b) for payment against documents of title, except where such payment is due only after the goods are to become available for inspection.

(4) A place or method of inspection fixed by the parties is presumed to be exclusive but unless otherwise expressly agreed it does not postpone identification or shift the place for delivery or for passing the risk of loss. If compliance becomes impossible, inspection shall be as provided in this section unless the place or method fixed was clearly intended as an indispensable condition failure of which avoids the contract.

(L. 1963 p. 503 § 2-513)



Section 400.2-514 When documents deliverable on acceptance — when on payment.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-514. When documents deliverable on acceptance — when on payment. — Unless otherwise agreed documents against which a draft is drawn are to be delivered to the drawee on acceptance of the draft if it is payable more than three days after presentment; otherwise, only on payment.

(L. 1963 p. 503 § 2-514)



Section 400.2-515 Preserving evidence of goods in dispute.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-515. Preserving evidence of goods in dispute. — In furtherance of the adjustment of any claim or dispute

(a) either party on reasonable notification to the other and for the purpose of ascertaining the facts and preserving evidence has the right to inspect, test and sample the goods including such of them as may be in the possession or control of the other; and

(b) the parties may agree to a third party inspection or survey to determine the conformity or condition of the goods and may agree that the findings shall be binding upon them in any subsequent litigation or adjustment.

(L. 1963 p. 503 § 2-515)



Section 400.2-601 Buyer's rights on improper delivery.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-601. Buyer's rights on improper delivery. — Subject to the provisions of this article on breach in installment contracts (section 400.2-612) and unless otherwise agreed under the sections on contractual limitations of remedy (sections 400.2-718 and 400.2-719), if the goods or the tender of delivery fail in any respect to conform to the contract, the buyer may

(a) reject the whole; or

(b) accept the whole; or

(c) accept any commercial unit or units and reject the rest.

(L. 1963 p. 503 § 2-601)



Section 400.2-602 Manner and effect of rightful rejection.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-602. Manner and effect of rightful rejection. — (1) Rejection of goods must be within a reasonable time after their delivery or tender. It is ineffective unless the buyer seasonably notifies the seller.

(2) Subject to the provisions of the two following sections on rejected goods (sections 400.2-603 and 400.2-604),

(a) after rejection any exercise of ownership by the buyer with respect to any commercial unit is wrongful as against the seller; and

(b) if the buyer has before rejection taken physical possession of goods in which he does not have a security interest under the provisions of this article (subsection (3) of section 400.2-711), he is under a duty after rejection to hold them with reasonable care at the seller's disposition for a time sufficient to permit the seller to remove them; but

(c) the buyer has no further obligations with regard to goods rightfully rejected.

(3) The seller's rights with respect to goods wrongfully rejected are governed by the provisions of this article on seller's remedies in general (section 400.2-703).

(L. 1963 p. 503 § 2-602)

(1971) In action by seller against buyer for contract price of machine, court of appeals held that assuming machine was defective, defendant operated machine an unreasonable length of time before rejecting it and buyer was liable for contract price. Stephens Industries, Inc. v. American Express Company (A.), 471 S.W.2d 501.



Section 400.2-603 Merchant buyer's duties as to rightfully rejected goods.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-603. Merchant buyer's duties as to rightfully rejected goods. — (1) Subject to any security interest in the buyer (subsection (3) of section 400.2-711), when the seller has no agent or place of business at the market of rejection a merchant buyer is under a duty after rejection of goods in his possession or control to follow any reasonable instructions received from the seller with respect to the goods and in the absence of such instructions to make reasonable efforts to sell them for the seller's account if they are perishable or threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.

(2) When the buyer sells goods under subsection (1), he is entitled to reimbursement from the seller or out of the proceeds for reasonable expenses of caring for and selling them, and if the expenses include no selling commission then to such commission as is usual in the trade or if there is none to a reasonable sum not exceeding ten percent on the gross proceeds.

(3) In complying with this section the buyer is held only to good faith and good faith conduct hereunder is neither acceptance nor conversion nor the basis of an action for damages.

(L. 1963 p. 503 § 2-603)



Section 400.2-604 Buyer's options as to salvage of rightfully rejected goods.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-604. Buyer's options as to salvage of rightfully rejected goods. — Subject to the provisions of section 400.2-603 on perishables if the seller gives no instructions within a reasonable time after notification of rejection the buyer may store the rejected goods for the seller's account or reship them to him or resell them for the seller's account with reimbursement as provided in section 400.2-603. Such action is not acceptance or conversion.

(L. 1963 p. 503 § 2-604)



Section 400.2-605 Waiver of buyer's objections by failure to particularize.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-605. Waiver of buyer's objections by failure to particularize. — (1) The buyer's failure to state in connection with rejection a particular defect which is ascertainable by reasonable inspection precludes him from relying on the unstated defect to justify rejection or to establish breach

(a) where the seller could have cured it if stated seasonably; or

(b) between merchants when the seller has after rejection made a request in writing for a full and final written statement of all defects on which the buyer proposes to rely.

(2) Payment against documents made without reservation of rights precludes recovery of the payment for defects apparent on the face of the documents.

(L. 1963 p. 503 § 2-605)



Section 400.2-606 What constitutes acceptance of goods.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-606. What constitutes acceptance of goods. — (1) Acceptance of goods occurs when the buyer

(a) after a reasonable opportunity to inspect the goods signifies to the seller that the goods are conforming or that he will take or retain them in spite of their nonconformity; or

(b) fails to make an effective rejection (subsection (1) of section 400.2-602), but such acceptance does not occur until the buyer has had a reasonable opportunity to inspect them; or

(c) does any act inconsistent with the seller's ownership; but if such act is wrongful as against the seller it is an acceptance only if ratified by him.

(2) Acceptance of a part of any commercial unit is acceptance of that entire unit.

(L. 1963 p. 503 § 2-606)



Section 400.2-607 Effect of acceptance — notice of breach — burden of establishing breach after acceptance — notice of claim or litigation to person answerable over.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-607. Effect of acceptance — notice of breach — burden of establishing breach after acceptance — notice of claim or litigation to person answerable over. — (1) The buyer must pay at the contract rate for any goods accepted.

(2) Acceptance of goods by the buyer precludes rejection of the goods accepted and if made with knowledge of a nonconformity cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured but acceptance does not of itself impair any other remedy provided by this article for nonconformity.

(3) Where a tender has been accepted

(a) the buyer must within a reasonable time after he discovers or should have discovered any breach notify the seller of breach or be barred from any remedy; and

(b) if the claim is one for infringement or the like (subsection (3) of section 400.2-312) and the buyer is sued as a result of such a breach he must so notify the seller within a reasonable time after he receives notice of the litigation or be barred from any remedy over for liability established by the litigation.

(4) The burden is on the buyer to establish any breach with respect to the goods accepted.

(5) Where the buyer is sued for breach of a warranty or other obligation for which his seller is answerable over

(a) he may give his seller written notice of the litigation. If the notice states that the seller may come in and defend and that if the seller does not do so he will be bound in any action against him by his buyer by any determination of fact common to the two litigations, then unless the seller after seasonable receipt of the notice does come in and defend he is so bound.

(b) if the claim is one for infringement or the like (subsection (3) of section 400.2-312) the original seller may demand in writing that his buyer turn over to him control of the litigation including settlement or else be barred from any remedy over and if he also agrees to bear all expense and to satisfy any adverse judgment, then unless the buyer after seasonable receipt of the demand does turn over control the buyer is so barred.

(6) The provisions of subsections (3), (4) and (5) apply to any obligation of a buyer to hold the seller harmless against infringement or the like (subsection (3) of section 400.2-312).

(L. 1963 p. 503 § 2-607)



Section 400.2-608 Revocation of acceptance in whole or in part.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-608. Revocation of acceptance in whole or in part. — (1) The buyer may revoke his acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to him if he has accepted it

(a) on the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or

(b) without discovery of such nonconformity if his acceptance was reasonably induced either by the difficulty of discovery before acceptance or by the seller's assurances.

(2) Revocation of acceptance must occur within a reasonable time after the buyer discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by their own defects. It is not effective until the buyer notifies the seller of it.

(3) A buyer who so revokes has the same rights and duties with regard to the goods involved as if he had rejected them.

(L. 1963 p. 503 § 2-608)



Section 400.2-609 Right to adequate assurance of performance.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-609. Right to adequate assurance of performance. — (1) A contract for sale imposes an obligation on each party that the other's expectation of receiving due performance will not be impaired. When reasonable grounds for insecurity arise with respect to the performance of either party the other may in writing demand adequate assurance of due performance and until he receives such assurance may if commercially reasonable suspend any performance for which he has not already received the agreed return.

(2) Between merchants the reasonableness of grounds for insecurity and the adequacy of any assurance offered shall be determined according to commercial standards.

(3) Acceptance of any improper delivery or payment does not prejudice the aggrieved party's right to demand adequate assurance of future performance.

(4) After receipt of a justified demand failure to provide within a reasonable time not exceeding thirty days such assurance of due performance as is adequate under the circumstances of the particular case is a repudiation of the contract.

(L. 1963 p. 503 § 2-609)



Section 400.2-610 Anticipatory repudiation.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-610. Anticipatory repudiation. — When either party repudiates the contract with respect to a performance not yet due the loss of which will substantially impair the value of the contract to the other, the aggrieved party may

(a) for a commercially reasonable time await performance by the repudiating party; or

(b) resort to any remedy for breach (section 400.2-703 or section 400.2-711), even though he has notified the repudiating party that he would await the latter's performance and has urged retraction; and

(c) in either case suspend his own performance or proceed in accordance with the provisions of this article on the seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods (section 400.2-704).

(L. 1963 p. 503 § 2-610)

(1977) Held, that notice that delivery under contracts to be performed would not be made unless payment for goods already delivered under other contracts with same buyer was made constitutional anticipatory breach by repudiation of the contracts under which delivery had not been made. National Farmers Organization v. Bartlett & Co., Grain (C.A. Mo.), 560 F.2d 1350.



Section 400.2-611 Retraction of anticipatory repudiation.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-611. Retraction of anticipatory repudiation. — (1) Until the repudiating party's next performance is due he can retract his repudiation unless the aggrieved party has since the repudiation cancelled or materially changed his position or otherwise indicated that he considers the repudiation final.

(2) Retraction may be by any method which clearly indicates to the aggrieved party that the repudiating party intends to perform, but must include any assurance justifiably demanded under the provisions of this article (section 400.2-609).

(3) Retraction reinstates the repudiating party's rights under the contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation.

(L. 1963 p. 503 § 2-611)



Section 400.2-612 "Installment contract" — breach.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-612. "Installment contract" — breach. — (1) An "installment contract" is one which requires or authorizes the delivery of goods in separate lots to be separately accepted, even though the contract contains a clause "each delivery is a separate contract" or its equivalent.

(2) The buyer may reject any installment which is nonconforming if the nonconformity substantially impairs the value of that installment and cannot be cured or if the nonconformity is a defect in the required documents; but if the nonconformity does not fall within subsection (3) and the seller gives adequate assurance of its cure the buyer must accept that installment.

(3) Whenever nonconformity or default with respect to one or more installments substantially impairs the value of the whole contract there is a breach of the whole. But the aggrieved party reinstates the contract if he accepts a nonconforming installment without seasonably notifying of cancellation or if he brings an action with respect only to past installments or demands performance as to future installments.

(L. 1963 p. 503 § 2-612)



Section 400.2-613 Casualty to identified goods.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-613. Casualty to identified goods. — Where the contract requires for its performance goods identified when the contract is made, and the goods suffer casualty without fault of either party before the risk of loss passes to the buyer, or in a proper case under a "no arrival, no sale" term (section 400.2-324) then

(a) if the loss is total the contract is avoided; and

(b) if the loss is partial or the goods have so deteriorated as no longer to conform to the contract the buyer may nevertheless demand inspection and at his option either treat the contract as avoided or accept the goods with due allowance from the contract price for the deterioration or the deficiency in quantity but without further right against the seller.

(L. 1963 p. 503 § 2-613)

(1975) Failure of soybean crop where there was no specific acreage or location on which the beans were to be produced cannot be used to avoid contract under this section. Bunge Corp. v. Recker (C.A. Mo.), 519 F.2d 449.



Section 400.2-614 Substituted performance.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-614. Substituted performance. — (1) Where without fault of either party the agreed berthing, loading, or unloading facilities fail or an agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable but a commercially reasonable substitute is available, such substitute performance must be tendered and accepted.

(2) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation, the seller may withhold or stop delivery unless the buyer provides a means or manner of payment which is commercially a substantial equivalent. If delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the buyer's obligation unless the regulation is discriminatory, oppressive or predatory.

(L. 1963 p. 503 § 2-614)



Section 400.2-615 Excuse by failure of presupposed conditions.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-615. Excuse by failure of presupposed conditions. — Except so far as a seller may have assumed a greater obligation and subject to section 400.2-614 on substituted performance:

(a) Delay in delivery or nondelivery in whole or in part by a seller who complies with paragraphs (b) and (c) is not a breach of his duty under a contract for sale if performance as agreed has been made impracticable by the occurrence of a contingency the nonoccurrence of which was a basic assumption on which the contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order whether or not it later proves to be invalid.

(b) Where the causes mentioned in paragraph (a) affect only a part of the seller's capacity to perform, he must allocate production and deliveries among his customers but may at his option include regular customers not then under contract as well as his own requirements for further manufacture. He may so allocate in any manner which is fair and reasonable.

(c) The seller must notify the buyer seasonably that there will be delay or nondelivery and, when allocation is required under paragraph (b), of the estimated quota thus made available for the buyer.

(L. 1963 p. 503 § 2-615)



Section 400.2-616 Procedure on notice claiming excuse.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-616. Procedure on notice claiming excuse. — (1) Where the buyer receives notification of a material or indefinite delay or an allocation justified under section 400.2-615 he may by written notification to the seller as to any delivery concerned, and where the prospective deficiency substantially impairs the value of the whole contract under the provisions of this article relating to breach of installment contracts (section 400.2-612), then also as to the whole,

(a) terminate and thereby discharge any unexecuted portion of the contract; or

(b) modify the contract by agreeing to take his available quota in substitution.

(2) If after receipt of such notification from the seller the buyer fails so to modify the contract within a reasonable time not exceeding thirty days the contract lapses with respect to any deliveries affected.

(3) The provisions of this section may not be negated by agreement except in so far as the seller has assumed a greater obligation under section 400.2-615.

(L. 1963 p. 503 § 2-616)



Section 400.2-701 Remedies for breach of collateral contracts not impaired.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-701. Remedies for breach of collateral contracts not impaired. — Remedies for breach of any obligation or promise collateral or ancillary to a contract for sale are not impaired by the provisions of this article.

(L. 1963 p. 503 § 2-701)



Section 400.2-702 Seller's remedies on discovery of buyer's insolvency.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-702. Seller's remedies on discovery of buyer's insolvency. — (1) Where the seller discovers the buyer to be insolvent he may refuse delivery except for cash including payment for all goods theretofore delivered under the contract, and stop delivery under this article (section 400.2-705).

(2) Where the seller discovers that the buyer has received goods on credit while insolvent he may reclaim the goods upon demand made within ten days after the receipt, but if misrepresentation of solvency has been made to the particular seller in writing within three months before delivery the ten-day limitation does not apply. Except as provided in this subsection the seller may not base a right to reclaim goods on the buyer's fraudulent or innocent misrepresentation of solvency or of intent to pay.

(3) The seller's right to reclaim under subsection (2) is subject to the rights of a buyer in ordinary course or other good faith purchaser or lien creditor under this article (section 400.2-403). Successful reclamation of goods excludes all other remedies with respect to them.

(L. 1963 p. 503 § 2-702)

(1978) Lien creditor is not a purchaser for value under § 400.2-403, and thus acquired no right as against a seller seeking a reclamation of goods under subsection 2 of this section. Matter of PFA Farmers Market Association (CA Mo.), 583 F.2d 992.



Section 400.2-703 Seller's remedies in general.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-703. Seller's remedies in general. — Where the buyer wrongfully rejects or revokes acceptance of goods or fails to make a payment due on or before delivery or repudiates with respect to a part or the whole, then with respect to any goods directly affected and, if the breach is of the whole contract (section 400.2-612), then also with respect to the whole undelivered balance, the aggrieved seller may

(a) withhold delivery of such goods;

(b) stop delivery by any bailee as hereafter provided (section 400.2-705);

(c) proceed under section 400.2-704 respecting goods still unidentified to the contract;

(d) resell and recover damages as hereafter provided (section 400.2-706);

(e) recover damages for nonacceptance (section 400.2-708) or in a proper case the price (section 400.2-709);

(f) cancel.

(L. 1963 p. 503 § 2-703)



Section 400.2-704 Seller's right to identify goods to the contract not withstanding breach or to salvage unfinished goods.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-704. Seller's right to identify goods to the contract not withstanding breach or to salvage unfinished goods. — (1) An aggrieved seller under section 400.2-703 may

(a) identify to the contract conforming goods not already identified if at the time he learned of the breach they are in his possession or control;

(b) treat as the subject of resale goods which have demonstrably been intended for the particular contract even though those goods are unfinished.

(2) Where the goods are unfinished an aggrieved seller may in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization either complete the manufacture and wholly identify the goods to the contract or cease manufacture and resell for scrap or salvage value or proceed in any other reasonable manner.

(L. 1963 p. 503 § 2-704)



Section 400.2-705 Seller's stoppage of delivery in transit or otherwise.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-705. Seller's stoppage of delivery in transit or otherwise. — (1) The seller may stop delivery of goods in the possession of a carrier or other bailee when he discovers the buyer to be insolvent (section 400.2-702) and may stop delivery of carload, truckload, planeload or larger shipments of express or freight when the buyer repudiates or fails to make a payment due before delivery or if for any other reason the seller has a right to withhold or reclaim the goods.

(2) As against such buyer the seller may stop delivery until

(a) receipt of the goods by the buyer; or

(b) acknowledgment to the buyer by any bailee of the goods except a carrier that the bailee holds the goods for the buyer; or

(c) such acknowledgment to the buyer by a carrier by reshipment or as warehouseman; or

(d) negotiation to the buyer of any negotiable document of title covering the goods.

(3) (a) To stop delivery the seller must so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(b) After such notification the bailee must hold and deliver the goods according to the directions of the seller but the seller is liable to the bailee for any ensuing charges or damages.

(c) If a negotiable document of title has been issued for goods the bailee is not obliged to obey a notification to stop until surrender of the document.

(d) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.

(L. 1963 p. 503 § 2-705)



Section 400.2-706 Seller's resale including contract for resale.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-706. Seller's resale including contract for resale. — (1) Under the conditions stated in section 400.2-703 on seller's remedies, the seller may resell the goods concerned or the undelivered balance thereof. Where the resale is made in good faith and in a commercially reasonable manner the seller may recover the difference between the resale price and the contract price together with any incidental damages allowed under the provisions of this article (section 400.2-710), but less expenses saved in consequence of the buyer's breach.

(2) Except as otherwise provided in subsection (3) or unless otherwise agreed resale may be at public or private sale including sale by way of one or more contracts to sell or of identification to an existing contract of the seller. Sale may be as a unit or in parcels and at any time and place and on any terms but every aspect of the sale including the method, manner, time, place and terms must be commercially reasonable. The resale must be reasonably identified as referring to the broken contract, but it is not necessary that the goods be in existence or that any or all of them have been identified to the contract before the breach.

(3) Where the resale is at private sale the seller must give the buyer reasonable notification of his intention to resell.

(4) Where the resale is at public sale

(a) only identified goods can be sold except where there is a recognized market for a public sale of futures in goods of the kind; and

(b) it must be made at a usual place or market for public sale if one is reasonably available and except in the case of goods which are perishable or threaten to decline in value speedily the seller must give the buyer reasonable notice of the time and place of the resale; and

(c) if the goods are not to be within the view of those attending the sale the notification of sale must state the place where the goods are located and provide for their reasonable inspection by prospective bidders; and

(d) the seller may buy.

(5) A purchaser who buys in good faith at a resale takes the goods free of any rights of the original buyer even though the seller fails to comply with one or more of the requirements of this section.

(6) The seller is not accountable to the buyer for any profit made on any resale. A person in the position of a seller (section 400.2-707) or a buyer who has rightfully rejected or justifiably revoked acceptance must account for any excess over the amount of his security interest, as hereinafter defined (subsection (3) of section 400.2-711).

(L. 1963 p. 503 § 2-706)



Section 400.2-707 "Person in the position of a seller".

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-707. "Person in the position of a seller". — (1) A "person in the position of a seller" includes as against a principal an agent who has paid or become responsible for the price of goods on behalf of his principal or anyone who otherwise holds a security interest or other right in goods similar to that of a seller.

(2) A person in the position of a seller may as provided in this article withhold or stop delivery (section 400.2-705) and resell (section 400.2-706) and recover incidental damages (section 400.2-710).

(L. 1963 p. 503 § 2-707)



Section 400.2-708 Seller's damages for nonacceptance or repudiation.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-708. Seller's damages for nonacceptance or repudiation. — (1) Subject to subsection (2) and to the provisions of this article with respect to proof of market price (section 400.2-723), the measure of damages for nonacceptance or repudiation by the buyer is the difference between the market price at the time and place for tender and the unpaid contract price together with any incidental damages provided in this article (section 400.2-710), but less expenses saved in consequence of the buyer's breach.

(2) If the measure of damages provided in subsection (1) is inadequate to put the seller in as good a position as performance would have done then the measure of damages is the profit (including reasonable overhead) which the seller would have made from full performance by the buyer, together with any incidental damages provided in this article (section 400.2-710), due allowance for costs reasonably incurred and due credit for payments or proceeds of resale.

(L. 1963 p. 503 § 2-708)



Section 400.2-709 Action for the price.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-709. Action for the price. — (1) When the buyer fails to pay the price as it becomes due the seller may recover, together with any incidental damages under section 400.2-710, the price

(a) of goods accepted or of conforming goods lost or damaged within a commercially reasonable time after risk of their loss has passed to the buyer; and

(b) of goods identified to the contract if the seller is unable after reasonable effort to resell them at a reasonable price or the circumstances reasonably indicate that such effort will be unavailing.

(2) Where the seller sues for the price he must hold for the buyer any goods which have been identified to the contract and are still in his control except that if resale becomes possible he may resell them at any time prior to the collection of the judgment. The net proceeds of any such resale must be credited to the buyer and payment of the judgment entitles him to any goods not resold.

(3) After the buyer has wrongfully rejected or revoked acceptance of the goods or has failed to make a payment due or has repudiated (section 400.2-610), a seller who is held not entitled to the price under this section shall nevertheless be awarded damages for nonacceptance under section 400.2-708.

(L. 1963 p. 503 § 2-709)



Section 400.2-710 Seller's incidental damages.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-710. Seller's incidental damages. — Incidental damages to an aggrieved seller include any commercially reasonable charges, expenses or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the buyer's breach, in connection with return or resale of the goods or otherwise resulting from the breach.

(L. 1963 p. 503 § 2-710)



Section 400.2-711 Buyer's remedies in general — buyer's security interest in rejected goods.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-711. Buyer's remedies in general — buyer's security interest in rejected goods. — (1) Where the seller fails to make delivery or repudiates or the buyer rightfully rejects or justifiably revokes acceptance then with respect to any goods involved, and with respect to the whole if the breach goes to the whole contract (section 400.2-612), the buyer may cancel and whether or not he has done so may in addition to recovering so much of the price as has been paid

(a) "cover" and have damages under section 400.2-712 as to all the goods affected whether or not they have been identified to the contract; or

(b) recover damages for nondelivery as provided in this article (section 400.2-713).

(2) Where the seller fails to deliver or repudiates the buyer may also

(a) if the goods have been identified recover them as provided in this article (section 400.2-502); or

(b) in a proper case obtain specific performance or replevy the goods as provided in this article (section 400.2-716).

(3) On rightful rejection or justifiable revocation of acceptance a buyer has a security interest in goods in his possession or control for any payments made on their price and any expenses reasonably incurred in their inspection, receipt, transportation, care and custody and may hold such goods and resell them in like manner as an aggrieved seller (section 400.2-706).

(L. 1963 p. 503 § 2-711)



Section 400.2-712 "Cover" — buyer's procurement of substitute goods.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-712. "Cover" — buyer's procurement of substitute goods. — (1) After a breach within section 400.2-711 the buyer may "cover" by making in good faith and without unreasonable delay any reasonable purchase of or contract to purchase goods in substitution for those due from the seller.

(2) The buyer may recover from the seller as damages the difference between the cost of cover and the contract price together with any incidental or consequential damages as hereinafter defined (section 400.2-715), but less expenses saved in consequence of the seller's breach.

(3) Failure of the buyer to effect cover within this section does not bar him from any other remedy.

(L. 1963 p. 503 § 2-712)



Section 400.2-713 Buyer's damages for nondelivery or repudiation.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-713. Buyer's damages for nondelivery or repudiation. — (1) Subject to the provisions of this article with respect to proof of market price (section 400.2-723), the measure of damages for nondelivery or repudiation by the seller is the difference between the market price at the time when the buyer learned of the breach and the contract price together with any incidental and consequential damages provided in this article (section 400.2-715), but less expenses saved in consequence of the seller's breach.

(2) Market price is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

(L. 1963 p. 503 § 2-713)



Section 400.2-714 Buyer's damages for breach in regard to accepted goods.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-714. Buyer's damages for breach in regard to accepted goods. — (1) Where the buyer has accepted goods and given notification (subsection (3) of section 400.2-607) he may recover as damages for any nonconformity of tender the loss resulting in the ordinary course of events from the seller's breach as determined in any manner which is reasonable.

(2) The measure of damages for breach of warranty is the difference at the time and place of acceptance between the value of the goods accepted and the value they would have had if they had been as warranted, unless special circumstances show proximate damages of a different amount.

(3) In a proper case any incidental and consequential damages under section 400.2-715 may also be recovered.

(L. 1963 p. 503 § 2-714)



Section 400.2-715 Buyer's incidental and consequential damages.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-715. Buyer's incidental and consequential damages. — (1) Incidental damages resulting from the seller's breach include expenses reasonably incurred in inspection, receipt, transportation and care and custody of goods rightfully rejected, any commercially reasonable charges, expenses or commissions in connection with effecting cover and any other reasonable expense incident to the delay or other breach.

(2) Consequential damages resulting from the seller's breach include

(a) any loss resulting from general or particular requirements and needs of which the seller at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) injury to person or property proximately resulting from any breach of warranty.

(L. 1963 p. 503 § 2-715)

(1981) Recovery for economic loss resulting from manufacture and sale of unmerchantable product is limited to damages proximately caused by defective product, and buyer has obligation to mitigate damages. Groppel Co., Inc. v. U.S. Gypsum Co. (A.), 616 S.W.2d 49.



Section 400.2-716 Buyer's right to specific performance or replevin.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.2-716. Buyer's right to specific performance or replevin. — (1) Specific performance may be decreed where the goods are unique or in other proper circumstances.

(2) The decree for specific performance may include such terms and conditions as to payment of the price, damages, or other relief as the court may deem just.

(3) The buyer has a right of replevin for goods identified to the contract if after reasonable effort he or she is unable to effect cover for such goods or the circumstances reasonably indicate that such effort will be unavailing or if the goods have been shipped under reservation and satisfaction of the security interest in them has been made or tendered. In the case of goods bought for personal, family or household purposes, the buyer's right of replevin vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver.

(L. 1963 p. 503 § 2-716, A.L. 2001 S.B. 288)

Effective 7-01-01

(1975) Under Missouri law specific performance may be had involving personalty and further it is not necessary that the remedy be available to both parties. Laclede Gas Company v. Amco Oil Company (C.A. Mo.) 522 F.2d 33.



Section 400.2-717 Deduction of damages from the price.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-717. Deduction of damages from the price. — The buyer on notifying the seller of his intention to do so may deduct all or any part of the damages resulting from any breach of the contract from any part of the price still due under the same contract.

(L. 1963 p. 503 § 2-717)



Section 400.2-718 Liquidation or limitation of damages — deposits.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-718. Liquidation or limitation of damages — deposits. — (1) Damages for breach by either party may be liquidated in the agreement but only at an amount which is reasonable in the light of the anticipated or actual harm caused by the breach, the difficulties of proof of loss, and the inconvenience or nonfeasibility of otherwise obtaining an adequate remedy. A term fixing unreasonably large liquidated damages is void as a penalty.

(2) Where the seller justifiably withholds delivery of goods because of the buyer's breach, the buyer is entitled to restitution of any amount by which the sum of his payments exceeds

(a) the amount to which the seller is entitled by virtue of terms liquidating the seller's damages in accordance with subsection (1), or

(b) in the absence of such terms, twenty percent of the value of the total performance for which the buyer is obligated under the contract or five hundred dollars, whichever is smaller.

(3) The buyer's right to restitution under subsection (2) is subject to offset to the extent that the seller establishes

(a) a right to recover damages under the provisions of this article other than subsection (1), and

(b) the amount or value of any benefits received by the buyer directly or indirectly by reason of the contract.

(4) Where a seller has received payment in goods their reasonable value or the proceeds of their resale shall be treated as payments for the purposes of subsection (2); but if the seller has notice of the buyer's breach before reselling goods received in part performance, his resale is subject to the conditions laid down in this article on resale by an aggrieved seller (section 400.2-706).

(L. 1963 p. 503 § 2-718)



Section 400.2-719 Contractual modification or limitation of remedy.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-719. Contractual modification or limitation of remedy. — (1) Subject to the provisions of subsections (2) and (3) of this section and of section 400.2-718 on liquidation and limitation of damages,

(a) the agreement may provide for remedies in addition to or in substitution for those provided in this article and may limit or alter the measure of damages recoverable under this article, as by limiting the buyer's remedies to return of the goods and repayment of the price or to repair and replacement of nonconforming goods or parts; and

(b) resort to a remedy as provided is optional unless the remedy is expressly agreed to be exclusive, in which case it is the sole remedy.

(2) Where circumstances cause an exclusive or limited remedy to fail of its essential purpose, remedy may be had as provided in this chapter.

(3) Consequential damages may be limited or excluded unless the limitation or exclusion is unconscionable. Limitation of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation of damages where the loss is commercial is not.

(L. 1963 p. 503 § 2-719)



Section 400.2-720 Effect of "cancellation" or "rescission" on claims for antecedent breach.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-720. Effect of "cancellation" or "rescission" on claims for antecedent breach. — Unless the contrary intention clearly appears, expressions of "cancellation" or "rescission" of the contract or the like shall not be construed as a renunciation or discharge of any claim in damages for an antecedent breach.

(L. 1963 p. 503 § 2-720)



Section 400.2-721 Remedies for fraud.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-721. Remedies for fraud. — Remedies for material misrepresentation or fraud include all remedies available under this article for nonfraudulent breach. Neither rescission or a claim for rescission of the contract for sale nor rejection or return of the goods shall bar or be deemed inconsistent with a claim for damages or other remedy.

(L. 1963 p. 503 § 2-721)



Section 400.2-722 Who can sue third parties for injury to goods.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-722. Who can sue third parties for injury to goods. — Where a third party so deals with goods which have been identified to a contract for sale as to cause actionable injury to a party to that contract

(a) a right of action against the third party is in either party to the contract for sale who has title to or a security interest or a special property or an insurable interest in the goods; and if the goods have been destroyed or converted a right of action is also in the party who either bore the risk of loss under the contract for sale or has since the injury assumed that risk as against the other;

(b) if at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the contract for sale and there is no arrangement between them for disposition of the recovery, his suit or settlement is, subject to his own interest, as a fiduciary for the other party to the contract;

(c) either party may with the consent of the other sue for the benefit of whom it may concern.

(L. 1963 p. 503 § 2-722)



Section 400.2-723 Proof of market price — time and place.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-723. Proof of market price — time and place. — (1) If an action based on anticipatory repudiation comes to trial before the time for performance with respect to some or all of the goods, any damages based on market price (section 400.2-708 or section 400.2-713) shall be determined according to the price of such goods prevailing at the time when the aggrieved party learned of the repudiation.

(2) If evidence of a price prevailing at the times or places described in this article is not readily available the price prevailing within any reasonable time before or after the time described or at any other place which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the cost of transporting the goods to or from such other place.

(3) Evidence of a relevant price prevailing at a time or place other than the one described in this article offered by one party is not admissible unless and until he has given the other party such notice as the court finds sufficient to prevent unfair surprise.

(L. 1963 p. 503 § 2-723)



Section 400.2-724 Admissibility of market quotations.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-724. Admissibility of market quotations. — Whenever the prevailing price or value of any goods regularly bought and sold in any established commodity market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of such market shall be admissible in evidence. The circumstances of the preparation of such a report may be shown to affect its weight but not its admissibility.

(L. 1963 p. 503 § 2-724)



Section 400.2-725 Statute of limitations in contracts for sale.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.2-725. Statute of limitations in contracts for sale. — (1) An action for breach of any contract for sale must be commenced within four years after the cause of action has accrued. By the original agreement the parties may reduce the period of limitation to not less than one year but may not extend it.

(2) A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach. A breach of warranty occurs when tender of delivery is made, except that where a warranty explicitly extends to future performance of the goods and discovery of the breach must await the time of such performance the cause of action accrues when the breach is or should have been discovered.

(3) Where an action commenced within the time limited by subsection (1) is so terminated as to leave available a remedy by another action for the same breach such other action may be commenced after the expiration of the time limited and within six months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(4) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action which have accrued before July 1, 1965.

(L. 1963 p. 503 § 2-725)



Section 400.2A-101 Short title.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-101. Short title. — This Article shall be known and may be cited as the "Uniform Commercial Code - Leases".

(L. 1992 S.B. 448)



Section 400.2A-102 Scope.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-102. Scope. — This Article applies to any transaction, regardless of form, that creates a lease.

(L. 1992 S.B. 448)



Section 400.2A-103 Definitions and index of definitions.

Effective 28 Aug 2014

Title XXVI TRADE AND COMMERCE

400.2A-103. Definitions and index of definitions. — (1) In this article unless the context otherwise requires:

(a) "Buyer in ordinary course of business" means a person who in good faith and without knowledge that the sale to him or her is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods buys in ordinary course from a person in the business of selling goods of that kind but does not include a pawnbroker. "Buying" may be for cash or by exchange of other property or on secured or unsecured credit and includes receiving goods or documents of title under a preexisting contract for sale but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

(b) "Cancellation" occurs when either party puts an end to the lease contract for default by the other party.

(c) "Commercial unit" means such a unit of goods as by commercial usage is a single whole for purposes of lease and division of which materially impairs its character or value on the market or in use. A commercial unit may be a single article, as a machine, or a set of articles, as a suite of furniture or a line of machinery, or a quantity, as a gross or carload, or any other unit treated in use or in the relevant market as a single whole.

(d) "Conforming" goods or performance under a lease contract means goods or performance that are in accordance with the obligations under the lease contract.

(e) "Consumer lease" means a lease that a lessor regularly engaged in the business of leasing or selling makes to a lessee who is an individual and who takes under the lease primarily for a personal, family, or household purpose, if the total payments to be made under the lease contract, excluding payments for option to renew or buy, do not exceed fifty thousand dollars.

(f) "Fault" means wrongful act, omission, breach, or default.

(g) "Finance lease" means a lease with respect to which:

(i) the lessor does not select, manufacture, or supply the goods;

(ii) the lessor acquires the goods or the right to possession and use of the goods in connection with the lease; and

(iii) one of the following occurs:

(A) the lessee receives a copy of the contract by which the lessor acquired the goods or the right to possession and use of the goods before signing the lease contract;

(B) the lessee's approval of the contract by which the lessor acquired the goods or the right to possession and use of the goods is a condition to effectiveness of the lease contract;

(C) the lessor (aa) informs the lessee in writing of the identity of the supplier, unless the lessee has selected the supplier and directed the lessor to purchase the goods from the supplier, (bb) informs the lessee in writing that the lessee may have rights under the contract evidencing the lessor's purchase of the goods, and (cc) advised the lessee in writing to contact the supplier for a description of any such rights, or

(D) the lease contract discloses all warranties and other rights provided to the lessee by the lessor and supplier in connection with the lease contract and informs the lessee that there are no warranties or other rights provided to the lessee by the lessor and supplier other than those disclosed in the lease contract.

(h) "Goods" means all things that are movable at the time of identification to the lease contract, or are fixtures as defined in Section 400.2A-309, but the term does not include money, documents, instruments, accounts, chattel paper, general intangibles, or minerals or the like, including oil and gas, before extraction. The term also includes the unborn young of animals.

(i) "Installment lease contract" means a lease contract that authorizes or requires the delivery of goods in separate lots to be separately accepted, even though the lease contract contains a clause "each delivery is a separate lease" or its equivalent.

(j) "Lease" means a transfer of the right to possession and use of goods for a term in return for consideration, but a sale, including a sale on approval or a sale or return, or retention or creation of a security interest is not a lease. Unless the context clearly indicates otherwise, the term includes a sublease.

(k) "Lease agreement" means the bargain, with respect to the lease, of the lessor and the lessee in fact as found in their language or by implication from other circumstances including course of dealing or usage of trade or course of performance as provided in this Article. Unless the context clearly indicates otherwise, the term includes a sublease agreement.

(l) "Lease contract" means the total legal obligation that results from the lease agreement as affected by this Article and any other applicable rules of law. Unless the context clearly indicates otherwise, the term includes a sublease contract.

(m) "Leasehold interest" means the interest of the lessor or the lessee under a lease contract.

(n) "Lessee" means a person who acquires the right to possession and use of goods under a lease. Unless the context clearly indicates otherwise, the term includes a sublessee.

(o) "Lessee in ordinary course of business" means a person who in good faith and without knowledge that the lease to him or her is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods leases in ordinary course from a person in the business of selling or leasing goods of that kind but does not include a pawnbroker. "Leasing" may be for cash or by exchange of other property or on secured or unsecured credit and includes receiving goods or documents of title under a preexisting lease contract but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

(p) "Lessor" means a person who transfers the right to possession and use of goods under a lease. Unless the context clearly indicates otherwise, the term includes a sublessor.

(q) "Lessor's residual interest" means the lessor's interest in the goods after expiration, termination, or cancellation of the lease contract.

(r) "Lien" means a charge against or interest in goods to secure payment of a debt or performance of an obligation, but the term does not include a security interest.

(s) "Lot" means a parcel or a single article that is the subject matter of a separate lease or delivery, whether or not it is sufficient to perform the lease contract.

(t) "Merchant lessee" means a lessee that is a merchant with respect to goods of the kind subject to the lease.

(u) "Present value" means the amount as of a date certain of one or more sums payable in the future, discounted to the date certain. The discount is determined by the interest rate specified by the parties if the rate was not manifestly unreasonable at the time the transaction was entered into; otherwise, the discount is determined by a commercially reasonable rate that takes into account the facts and circumstances of each case at the time the transaction was entered into.

(v) "Purchase" includes taking by sale, lease, mortgage, security interest, pledge, gift, or any other voluntary transaction creating an interest in goods.

(w) "Sublease" means a lease of goods the right to possession and use of which was acquired by the lessor as a lessee under an existing lease.

(x) "Supplier" means a person from whom a lessor buys or leases goods to be leased under a finance lease.

(y) "Supply contract" means a contract under which a lessor buys or leases goods to be leased.

(z) "Termination" occurs when either party pursuant to a power created by agreement or law puts an end to the lease contract otherwise than for default.

(2) Other definitions applying to this article and the sections in which they appear are:

­

­

(3) The following definitions in other articles apply to this article:

­

­

(4) In addition article 1 contains general definitions and principles of construction and interpretation applicable throughout this article.

(L. 1992 S.B. 448, A.L. 2001 S.B. 288, A.L. 2013 H.B. 212, A.L. 2014 H.B. 1376)



Section 400.2A-104 Leases subject to other law.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-104. Leases subject to other law. — (1) A lease, although subject to this Article, is also subject to any applicable:

(a) certificate of title statute of this state;

(b) certificate of title statute of another jurisdiction (Section 400.2A-105); or

(c) consumer protection statute of this state, or final consumer protection decision of a court of this state existing on the effective date of this Article.

(2) In case of conflict between this Article, other than sections 400.2A-105, 400.2A-304(3), and 400.2A-305(3), and a statute or decision referred to in subsection (1), the statute or decision controls.

(3) Failure to comply with an applicable law has only the effect specified therein.

(L. 1992 S.B. 448)



Section 400.2A-105 Territorial application of article to goods covered by certificate of title.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-105. Territorial application of article to goods covered by certificate of title. — Subject to the provisions of sections 400.2A-304(3) and 400.2A-305(3), with respect to goods covered by a certificate of title issued under a statute of this state or of another jurisdiction, compliance and the effect of compliance or noncompliance with a certificate of title statute are governed by the law (including the conflict of laws rules) of the jurisdiction issuing the certificate until the earlier of (a) surrender of the certificate, or (b) four months after the goods are removed from that jurisdiction and thereafter until a new certificate of title is issued by another jurisdiction.

(L. 1992 S.B. 448)



Section 400.2A-106 Limitation on power of parties to consumer lease to choose applicable law and judicial forum.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-106. Limitation on power of parties to consumer lease to choose applicable law and judicial forum. — (1) If the law chosen by the parties to a consumer lease is that of a jurisdiction other than a jurisdiction in which the lessee resides at the time the lease agreement becomes enforceable or within thirty days thereafter or in which the goods are to be used, the choice is not enforceable.

(2) If the judicial forum chosen by the parties to a consumer lease is a forum that would not otherwise have jurisdiction over the lessee, the choice is not enforceable.

(L. 1992 S.B. 448)



Section 400.2A-107 Waiver or renunciation of claim or right after death.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-107. Waiver or renunciation of claim or right after death. — Any claim or right arising out of an alleged default or breach of warranty may be discharged in whole or in part without consideration by a written waiver or renunciation signed and delivered by the aggrieved party.

(L. 1992 S.B. 448)



Section 400.2A-108 Unconscionability.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-108. Unconscionability. — (1) If the court as a matter of law finds a lease contract or any clause of a lease contract to have been unconscionable at the time it was made the court may refuse to enforce the lease contract, or it may enforce the remainder of the lease contract without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.

(2) Before making a finding of unconscionability under subsection (1), the court, on its own motion or that of a party, shall afford the parties a reasonable opportunity to present evidence as to the setting, purpose, and effect of the lease contract or clause thereof, or of the conduct.

(L. 1992 S.B. 448)



Section 400.2A-109 Option to accelerate at will.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-109. Option to accelerate at will. — A term providing that one party or his successor in interest may accelerate payment or performance or require collateral or additional collateral "at will" or "when he deems himself insecure" or in words of similar import must be construed to mean that he has power to do so only if he in good faith believes that the prospect of payment or performance is impaired.

(L. 1992 S.B. 448)



Section 400.2A-201 Statute of frauds.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-201. Statute of frauds. — (1) A lease contract is not enforceable by way of action or defense unless:

(a) the total payments to be made under the lease contract, excluding payments for options to renew or buy, are less than one thousand dollars; or

(b) there is a writing, signed by the party against whom enforcement is sought or by that party's authorized agent, sufficient to indicate that a lease contract has been made between the parties and to describe the goods leased and the lease term.

(2) Any description of leased goods or of the lease term is sufficient and satisfies subsection (1)(b), whether or not it is specific, if it reasonably identifies what is described.

(3) A writing is not insufficient because it omits or incorrectly states a term agreed upon, but the lease contract is not enforceable under subsection (1)(b) beyond the lease term and the quantity of goods shown in the writing.

(4) A lease contract that does not satisfy the requirements of subsection (1), but which is valid in other respects, is enforceable:

(a) if the goods are to be specifically manufactured or obtained for the lessee and are not suitable for lease or sale to others in the ordinary course of the lessor's business, and the lessor, before notice of repudiation is received and under circumstances that reasonably indicate that the goods are for the lessee, has made either a substantial beginning of their manufacture or commitments for their procurement;

(b) if the party against whom enforcement is sought admits in that party's pleading, testimony or otherwise in court that a lease contract was made, but the lease contract is not enforceable under this provision beyond the quantity of goods admitted; or

(c) with respect to goods that have been received and accepted by the lessee.

(5) The lease term under a lease contract referred to in subsection (4) is:

(a) if there is a writing signed by the party against whom enforcement is sought or by that party's authorized agent specifying the lease term, the term so specified;

(b) if the party against whom enforcement is sought admits in that party's pleading, testimony, or otherwise in court a lease term, the term so admitted; or

(c) a reasonable lease term.

(L. 1992 S.B. 448)



Section 400.2A-202 Final written expression — parol or extrinsic evidence.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-202. Final written expression — parol or extrinsic evidence. — Terms with respect to which the confirmatory memoranda of the parties agree or which are otherwise set forth in a writing intended by the parties as a final expression of their agreement with respect to such terms as are included therein may not be contradicted by evidence of any prior agreement or of a contemporaneous oral agreement but may be explained or supplemented:

(a) by course of dealing or usage of trade or by course of performance; and

(b) by evidence of consistent additional terms unless the court finds the writing to have been intended also as a complete and exclusive statement of the terms of the agreement.

(L. 1992 S.B. 448)



Section 400.2A-203 Seals inoperative.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-203. Seals inoperative. — The affixing of a seal to a writing evidencing a lease contract or an offer to enter into a lease contract does not render the writing a sealed instrument and the law with respect to sealed instruments does not apply to the lease contract or offer.

(L. 1992 S.B. 448)



Section 400.2A-204 Formation in general.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-204. Formation in general. — (1) A lease contract may be made in any manner sufficient to show agreement, including conduct by both parties which recognizes the existence of a lease contract.

(2) An agreement sufficient to constitute a lease contract may be found although the moment of its making is undetermined.

(3) Although one or more terms are left open, a lease contract does not fail for indefiniteness if the parties have intended to make a lease contract and there is a reasonably certain basis for giving an appropriate remedy.

(L. 1992 S.B. 448)



Section 400.2A-205 Firm offers.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-205. Firm offers. — An offer by a merchant to lease goods to or from another person in a signed writing that by its terms gives assurance it will be held open is not revocable, for lack of consideration, during the time stated or, if no time is stated, for a reasonable time, but in no event may the period of irrevocability exceed three months. Any such term of assurance on a form supplied by the offeree must be separately signed by the offeror.

(L. 1992 S.B. 448)



Section 400.2A-206 Offer and acceptance in formation of lease contract.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-206. Offer and acceptance in formation of lease contract. — (1) Unless otherwise unambiguously indicated by the language or circumstances, an offer to make a lease contract must be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances.

(2) If the beginning of a requested performance is a reasonable mode of acceptance, an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance.

(L. 1992 S.B. 448)



Section 400.2A-207 Course of performance or practical construction.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-207. Course of performance or practical construction. — (1) If a lease contract involves repeated occasions for performance by either party with knowledge of the nature of the performance and opportunity for objection to it by the other, any course of performance accepted or acquiesced in without objection is relevant to determine the meaning of the lease agreement.

(2) The express terms of a lease agreement and any course of performance, as well as any course of dealing and usage of trade, must be construed whenever reasonable as consistent with each other; but if that construction is unreasonable, express terms control course of performance, course of performance controls both course of dealing and usage of trade, and course of dealing controls usage of trade.

(3) Subject to the provisions of section 400.2A-208 on modification and waiver, course of performance is relevant to show a waiver or modification of any term inconsistent with the course of performance.

(L. 1992 S.B. 448)



Section 400.2A-208 Modification, rescission and waiver.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-208. Modification, rescission and waiver. — (1) An agreement modifying a lease contract needs no consideration to be binding.

(2) A signed lease agreement that excludes modification or rescission except by a signed writing may not be otherwise modified or rescinded, but, except as between merchants, such a requirement on a form supplied by a merchant must be separately signed by the other party.

(3) Although an attempt at modification or rescission does not satisfy the requirements of subsection (2), it may operate as a waiver.

(4) A party who has made a waiver affecting an executory portion of a lease contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.

(L. 1992 S.B. 448)



Section 400.2A-209 Lessee under finance lease as beneficiary of supply contract.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-209. Lessee under finance lease as beneficiary of supply contract. — (1) The benefit of a supplier's promises to the lessor under the supply contract and of all warranties, whether express or implied, including those of any third party provided in connection with or as part of the supply contract extends to the lessee to the extent of the lessee's leasehold interest under a finance lease related to the supply contract, but is subject to the terms of the warranty and of the supply contract and all defenses or claims arising therefrom.

(2) The extension of the benefit of a supplier's promises and of warranties to the lessee (Section 400.2A-209(1)) does not: (i) modify the rights and obligations of the parties to the supply contract, whether arising therefrom or otherwise, or (ii) impose any duty or liability under the supply contract on the lessee.

(3) Any modification or rescission of the supply contract by the supplier and the lessor is effective between the supplier and the lessee unless, before the modification or rescission, the supplier has received notice that the lessee has entered into a finance lease related to the supply contract. If the modification or rescission is effective between the supplier and the lessee, the lessor is deemed to have assumed, in addition to the obligations of the lessor to the lessee under the lease contract, promises of the supplier to the lessor and warranties that were so modified or rescinded as they existed and were available to the lessee before modification or rescission.

(4) In addition to the extension of the benefit of the supplier's promises and of warranties to the lessee under subsection (1), the lessee retains all rights that the lessee may have against the supplier which arise from an agreement between the lessee and the supplier or under other law.

(L. 1992 S.B. 448)



Section 400.2A-210 Express warranties.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-210. Express warranties. — (1) Express warranties by the lessor are created as follows:

(a) Any affirmation of fact or promise made by the lessor to the lessee which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods will conform to the affirmation or promise.

(b) Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods will conform to the description.

(c) Any sample or model that is made part of the basis of the bargain creates an express warranty that the whole of the goods will conform to the sample or model.

(2) It is not necessary to the creation of an express warranty that the lessor use formal words, such as "warrant" or "guarantee", or that the lessor have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the lessor's opinion or commendation of the goods does not create a warranty.

(L. 1992 S.B. 448)



Section 400.2A-211 Warranties against interference and against infringement — lessee's obligation against infringement.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-211. Warranties against interference and against infringement — lessee's obligation against infringement. — (1) There is in a lease contract a warranty that for the lease term no person holds a claim to or interest in the goods that arose from an act or omission of the lessor, other than a claim by way of infringement or the like, which will interfere with the lessee's enjoyment of its leasehold interest.

(2) Except in a finance lease there is in a lease contract by a lessor who is a merchant regularly dealing in goods of the kind a warranty that the goods are delivered free of the rightful claim of any person by way of infringement or the like.

(3) A lessee who furnishes specifications to a lessor or a supplier shall hold the lessor and the supplier harmless against any claim by way of infringement or the like that arises out of compliance with the specifications.

(L. 1992 S.B. 448)



Section 400.2A-212 Implied warranty of merchantability.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-212. Implied warranty of merchantability. — (1) Except in a finance lease, a warranty that the goods will be merchantable is implied in a lease contract if the lessor is a merchant with respect to goods of that kind.

(2) Goods to be merchantable must be at least such as

(a) pass without objection in the trade under the description in the lease agreement;

(b) in the case of fungible goods, are of fair average quality within the description;

(c) are fit for the ordinary purposes for which goods of that type are used;

(d) run, within the variation permitted by the lease agreement, of even kind, quality, and quantity within each unit and among all units involved;

(e) are adequately contained, packaged, and labeled as the lease agreement may require; and

(f) conform to any promises or affirmations of fact made on the container or label.

(3) Other implied warranties may arise from course of dealing or usage of trade.

(L. 1992 S.B. 448)



Section 400.2A-213 Implied warranty of fitness for particular purpose.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-213. Implied warranty of fitness for particular purpose. — Except in a finance lease, if the lessor at the time the lease contract is made has reason to know of any particular purpose for which the goods are required and that the lessee is relying on the lessor's skill or judgment to select or furnish suitable goods, there is in the lease contract an implied warranty that the goods will be fit for that purpose.

(L. 1992 S.B. 448)



Section 400.2A-214 Exclusion or modification of warranties.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-214. Exclusion or modification of warranties. — (1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit a warranty must be construed wherever reasonable as consistent with each other; but, subject to the provisions of section 400.2A-202 on parole or extrinsic evidence, negation or limitation is inoperative to the extent that the construction is unreasonable.

(2) Subject to subsection (3), to exclude or modify the implied warranty of merchantability or any part of it the language must mention "merchantability", be by a writing, and be conspicuous. Subject to subsection (3), to exclude or modify any implied warranty of fitness the exclusion must be by a writing and be conspicuous. Language to exclude all implied warranties of fitness is sufficient if it is in writing, is conspicuous and states, for example, "There is no warranty that the goods will be fit for a particular purpose".

(3) Notwithstanding subsection (2), but subject to subsection (4),

(a) unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is", or "with all faults", or by other language that in common understanding calls the lessee's attention to the exclusion of warranties and makes plain that there is no implied warranty, if in writing and conspicuous;

(b) if the lessee before entering into the lease contract has examined the goods or the sample or model as fully as desired or has refused to examine the goods, there is no implied warranty with regard to defects that an examination ought in the circumstances to have revealed; and

(c) an implied warranty may also be excluded or modified by course of dealing, course of performance, or usage of trade.

(4) To exclude or modify a warranty against interference or against infringement (Section 400.2A-211) or any part of it, the language must be specific, be by a writing, and be conspicuous, unless the circumstances, including course of performance, course of dealing, or usage of trade, give the lessee reason to know that the goods are being leased subject to a claim or interest of any person.

(L. 1992 S.B. 448)



Section 400.2A-215 Cumulation and conflict of warranties express or implied.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-215. Cumulation and conflict of warranties express or implied. — Warranties, whether express or implied, must be construed as consistent with each other and as cumulative, but if that construction is unreasonable, the intention of the parties determines which warranty is dominant. In ascertaining that intention the following rules apply:

(a) Exact or technical specifications displace an inconsistent sample or model or general language of description.

(b) A sample from an existing bulk displaces inconsistent general language of description.

(c) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.

(L. 1992 S.B. 448)



Section 400.2A-216 Third-party beneficiaries of express and implied warranties.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-216. Third-party beneficiaries of express and implied warranties. — A warranty to or for the benefit of a lessee under this Article, whether express or implied, extends to any natural person who is in the family or household of the lessee or who is a guest in the lessee's home if it is reasonable to expect that such person may use, consume, or be affected by the goods and who is injured in person by breach of the warranty. This section does not displace principles of law and equity that extend a warranty to or for the benefit of a lessee to other persons. The operation of this section may not be excluded, modified, or limited, but an exclusion, modification, or limitation of the warranty, including any with respect to rights and remedies, effective against the lessee is also effective against any beneficiary designated under this section.

(L. 1992 S.B. 448)



Section 400.2A-217 Identification.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-217. Identification. — Identification of goods as goods to which a lease contract refers may be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement, identification occurs:

(a) when the lease contract is made if the lease contract is for a lease of goods that are existing and identified;

(b) when the goods are shipped, marked, or otherwise designated by the lessor as goods to which the lease contract refers, if the lease contract is for a lease of goods that are not existing and identified; or

(c) when the young are conceived, if the lease contract is for a lease of unborn young of animals.

(L. 1992 S.B. 448)



Section 400.2A-218 Insurance and proceeds.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-218. Insurance and proceeds. — (1) A lessee obtains an insurable interest when existing goods are identified to the lease contract even though the goods identified are nonconforming and the lessee has an option to reject them.

(2) If a lessee has an insurable interest only by reason of the lessor's identification of the goods, the lessor, until default or insolvency or notification to the lessee that identification is final, may substitute other goods for those identified.

(3) Notwithstanding a lessee's insurable interest under subsections (1) and (2), the lessor retains an insurable interest until an option to buy has been exercised by the lessee and risk of loss has passed to the lessee.

(4) Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.

(5) The parties by agreement may determine that one or more parties have an obligation to obtain and pay for insurance covering the goods and by agreement may determine the beneficiary of the proceeds of the insurance.

(L. 1992 S.B. 448)



Section 400.2A-219 Risk of loss.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-219. Risk of loss. — (1) Except in the case of a finance lease, risk of loss is retained by the lessor and does not pass to the lessee. In the case of a finance lease, risk of loss passes to the lessee.

(2) Subject to the provisions of this Article on the effect of default on risk of loss (Section 400.2A-220), if risk of loss is to pass to the lessee and the time of passage is not stated, the following rules apply:

(a) If the lease contract requires or authorizes the goods to be shipped by carrier

(i) and it does not require delivery at a particular destination, the risk of loss passes to the lessee when the goods are duly delivered to the carrier; but

(ii) if it does require delivery at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the lessee when the goods are there duly so tendered as to enable the lessee to take delivery.

(b) If the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the lessee on acknowledgment by the bailee of the lessee's right to possession of the goods.

(c) In any case not within subsection (a) or (b), the risk of loss passes to the lessee on the lessee's receipt of the goods if the lessor, or, in the case of a finance lease, the supplier, is a merchant; otherwise the risk passes to the lessee on tender of delivery.

(L. 1992 S.B. 448)



Section 400.2A-220 Effect of default on risk of loss.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-220. Effect of default on risk of loss. — (1) Where risk of loss is to pass to the lessee and the time of passage is not stated:

(a) If a tender or delivery of goods so fails to conform to the lease contract as to give a right of rejection, the risk of their loss remains with the lessor, or, in the case of a finance lease, the supplier, until cure or acceptance.

(b) If the lessee rightfully revokes acceptance, he, to the extent of any deficiency in his effective insurance coverage, may treat the risk of loss as having remained with the lessor from the beginning.

(2) Whether or not risk of loss is to pass to the lessee, if the lessee as to conforming goods already identified to a lease contract repudiates or is otherwise in default under the lease contract, the lessor, or, in the case of a finance lease, the supplier, to the extent of any deficiency in his effective insurance coverage may treat the risk of loss as resting on the lessee for a commercially reasonable time.

(L. 1992 S.B. 448)



Section 400.2A-221 Casualty to identified goods.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-221. Casualty to identified goods. — If a lease contract requires goods identified when the lease contract is made, and the goods suffer casualty without fault of the lessee, the lessor or the supplier before delivery, or the goods suffer casualty before risk of loss passes to the lessee pursuant to the lease agreement or section 400.2A-219, then:

(a) if the loss is total, the lease contract is avoided; and

(b) if the loss is partial or the goods have so deteriorated as to no longer conform to the lease contract, the lessee may nevertheless demand inspection and at his option either treat the lease contract as avoided or, except in a finance lease, accept the goods with due allowance from the rent payable for the balance of the lease term for the deterioration or the deficiency in quantity but without further right against the lessor.

(L. 1992 S.B. 448)



Section 400.2A-301 Enforceability of lease contract.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-301. Enforceability of lease contract. — Except as otherwise provided in this Article, a lease contract is effective and enforceable according to its terms between the parties, against purchasers of the goods and against creditors of the parties.

(L. 1992 S.B. 448)



Section 400.2A-302 Title to and possession of goods.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-302. Title to and possession of goods. — Except as otherwise provided in this Article, each provision of this Article applies whether the lessor or a third party has title to the goods, and whether the lessor, the lessee, or a third party has possession of the goods, notwithstanding any statute or rule of law that possession or the absence of possession is fraudulent.

(L. 1992 S.B. 448)



Section 400.2A-303 Alienability of party's interest under lease contract or of lessor's residual interest in goods — delegation of performance — transfer of rights.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.2A-303. Alienability of party's interest under lease contract or of lessor's residual interest in goods — delegation of performance — transfer of rights. — (1) As used in this section, "creation of a security interest" includes the sale of a lease contract that is subject to Article 9, Secured Transactions, by reason of section 400.9-109(a)(2).

(2) Except as provided in subsection (3) and section 400.9-407, a provision in a lease agreement which (i) prohibits the voluntary or involuntary transfer, including a transfer by sale, sublease, creation or enforcement of a security interest, or attachment, levy, or other judicial process, of an interest of a party under the lease contract or of the lessor's residual interest in the goods, or (ii) makes such a transfer an event of default, gives rise to the rights and remedies provided in subsection (4), but a transfer that is prohibited or is an event of default under the lease agreement is otherwise effective.

(3) A provision in a lease agreement which (i) prohibits a transfer of a right to damages for default with respect to the whole lease contract or of a right to payment arising out of the transferor's due performance of the transferor's entire obligation, or (ii) makes such a transfer an event of default, is not enforceable, and such a transfer is not a transfer that materially impairs the prospect of obtaining return performance by, materially changes the duty of, or materially increases the burden or risk imposed on, the other party to the lease contract within the purview of subsection (4).

(4) Subject to subsection (3) and section 400.9-407:

(a) if a transfer is made which is made an event of default under a lease agreement, the party to the lease contract not making the transfer, unless that party waives the default or otherwise agrees, has the rights and remedies described in Section 400.2A-501(2);

(b) if paragraph (a) is not applicable and if a transfer is made that (i) is prohibited under a lease agreement or (ii) materially impairs the prospect of obtaining return performance by, materially changes the duty of, or materially increases the burden or risk imposed on, the other party to the lease contract, unless the party not making the transfer agrees at any time to the transfer in the lease contract or otherwise, then, except as limited by contract, (i) the transferor is liable to the party not making the transfer for damages caused by the transfer to the extent that the damages could not reasonably be prevented by the party not making the transfer and (ii) a court having jurisdiction may grant other appropriate relief, including cancellation of the lease contract or an injunction against the transfer.

(5) A transfer of "the lease" or of "all my rights under the lease", or a transfer in similar general terms, is a transfer of rights, and, unless the language or the circumstances, as in a transfer for security, indicate the contrary, the transfer is a delegation of duties by the transferor to the transferee. Acceptance by the transferee constitutes a promise by the transferee to perform those duties. The promise is enforceable by either the transferor or the other party to the lease contract.

(6) Unless otherwise agreed by the lessor and the lessee, a delegation of performance does not relieve the transferor as against the other party of any duty to perform or of any liability for default.

(L. 1992 S.B. 448, A.L. 2001 S.B. 288)

Effective 7-01-01



Section 400.2A-304 Subsequent lease of goods by lessor.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-304. Subsequent lease of goods by lessor. — (1) Subject to section 400.2A-303, a subsequent lessee from a lessor of goods under an existing lease contract obtains, to the extent of the leasehold interest transferred, the leasehold interest in the goods that the lessor had or had power to transfer, and except as provided in subsection (2) and section 400.2A-527(4), takes subject to the existing lease contract. A lessor with voidable title has power to transfer a good leasehold interest to a good faith subsequent lessee for value, but only to the extent set forth in the preceding sentence. If goods have been delivered under a transaction of purchase, the lessor has that power even though:

(a) the lessor's transferor was deceived as to the identity of the lessor;

(b) the delivery was in exchange for a check which is later dishonored;

(c) it was agreed that the transaction was to be a "cash sale"; or

(d) the delivery was procured through fraud punishable as larcenous under the criminal law.

(2) A subsequent lessee in the ordinary course of business from a lessor who is a merchant dealing in goods of that kind to whom the goods were entrusted by the existing lessee of that lessor before the interest of the subsequent lessee became enforceable against that lessor obtains, to the extent of the leasehold interest transferred, all of that lessor's and the existing lessee's rights to the goods, and takes free of the existing lease contract.

(3) A subsequent lessee from the lessor of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this state or of another jurisdiction takes no greater rights than those provided both by this section and by the certificate of title statute.

(L. 1992 S.B. 448)



Section 400.2A-305 Sale or sublease of goods by lessee.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-305. Sale or sublease of goods by lessee. — (1) Subject to the provisions of section 400.2A-303, a buyer or sublessee from the lessee of goods under an existing lease contract obtains, to the extent of the interest transferred, the leasehold interest in the goods that the lessee had or had power to transfer, and except as provided in subsection (2) and section 400.2A-511(4), takes subject to the existing lease contract. A lessee with a voidable leasehold interest has power to transfer a good leasehold interest to a good faith buyer for value or a good faith sublessee for value, but only to the extent set forth in the preceding sentence. When goods have been delivered under a transaction of lease the lessee has that power even though:

(a) the lessor was deceived as to the identity of the lessee;

(b) the delivery was in exchange for a check which is later dishonored; or

(c) the delivery was procured through fraud punishable as larcenous under the criminal law.

(2) A buyer in the ordinary course of business or a sublessee in the ordinary course of business from a lessee who is a merchant dealing in goods of that kind to whom the goods were entrusted by the lessor obtains, to the extent of the interest transferred, all of the lessor's and lessee's rights to the goods, and takes free of the existing lease contract.

(3) A buyer or sublessee from the lessee of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this state or of another jurisdiction takes no greater rights than those provided both by this section and by the certificate of title statute.

(L. 1992 S.B. 448)



Section 400.2A-306 Priority of certain liens arising by operation of law.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-306. Priority of certain liens arising by operation of law. — If a person in the ordinary course of his business furnishes services or materials with respect to goods subject to a lease contract, a lien upon those goods in the possession of that person given by statute or rule of law for those materials or services takes priority over any interest of the lessor or lessee under the lease contract or this Article unless the lien is created by statute and the statute provides otherwise or unless the lien is created by rule of law and the rule of law provides otherwise.

(L. 1992 S.B. 448)



Section 400.2A-307 Priority of liens arising by attachment or levy on — security interest in — and other claims to goods.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.2A-307. Priority of liens arising by attachment or levy on — security interest in — and other claims to goods. — (1) Except as otherwise provided in section 400.2A-306, a creditor of a lessee takes subject to the lease contract.

(2) Except as otherwise provided in subsection (3) and in sections 400.2A-306 and 400.2A-308, a creditor of a lessor takes subject to the lease contract unless the creditor holds a lien that attached to the goods before the lease contract became enforceable.

(3) Except as otherwise provided in sections 400.9-317, 400.9-321 and 400.9-323, a lessee takes a leasehold interest subject to a security interest held by a creditor of the lessor.

(L. 1992 S.B. 448, A.L. 2001 S.B. 288)

Effective 7-01-01



Section 400.2A-308 Special rights of creditors.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-308. Special rights of creditors. — (1) A creditor of a lessor in possession of goods subject to a lease contract may treat the lease contract as void if as against the creditor retention of possession by the lessor is fraudulent under any statute or rule of law, but retention of possession in good faith and current course of trade by the lessor for a commercially reasonable time after the lease contract becomes enforceable is not fraudulent.

(2) Nothing in this Article impairs the rights of creditors of a lessor if the lease contract (a) becomes enforceable, not in current course of trade but in satisfaction of or as security for a pre-existing claim for money, security, or the like, and (b) is made under circumstances which under any statute or rule of law apart from this Article would constitute the transaction a fraudulent transfer or voidable preference.

(3) A creditor of a seller may treat a sale or an identification of goods to a contract for sale as void if as against the creditor retention of possession by the seller is fraudulent under any statute or rule of law, but retention of possession of the goods pursuant to a lease contract entered into by the seller as lessee and the buyer as lessor in connection with the sale or identification of the goods is not fraudulent if the buyer bought for value and in good faith.

(L. 1992 S.B. 448)



Section 400.2A-309 Lessor's and lessee's rights when goods become fixtures.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.2A-309. Lessor's and lessee's rights when goods become fixtures. — (1) In this section:

(a) goods are "fixtures" when they become so related to particular real estate that an interest in them arises under real estate law;

(b) a "fixture filing" is the filing, in the office where a record of a mortgage on the real estate would be filed or recorded, of a financing statement covering goods that are or are to become fixtures and conforming to the requirements of Section 400.9-502(a) and (b);

(c) a lease is a "purchase money lease" unless the lessee has possession or use of the goods or the right to possession or use of the goods before the lease agreement is enforceable;

(d) a mortgage is a "construction mortgage" to the extent it secures an obligation incurred for the construction of an improvement on land including the acquisition cost of the land, if the recorded writing so indicates; and

(e) "encumbrance" includes real estate mortgages and other liens on real estate and all other rights in real estate that are not ownership interests.

(2) Under this Article a lease may be of goods that are fixtures or may continue in goods that become fixtures, but no lease exists under this Article of ordinary building materials incorporated into an improvement on land.

(3) This Article does not prevent creation of a lease of fixtures pursuant to real estate law.

(4) The perfected interest of a lessor of fixtures has priority over a conflicting interest of an encumbrancer or owner of the real estate if:

(a) the lease is a purchase money lease, the conflicting interest of the encumbrancer or owner arises before the goods become fixtures, the interest of the lessor is perfected by a fixture filing before the goods become fixtures or within ten days thereafter, and the lessee has an interest of record in the real estate or is in possession of the real estate; or

(b) the interest of the lessor is perfected by a fixture filing before the interest of the encumbrancer or owner is of record, the lessor's interest has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner, and the lessee has an interest of record in the real estate or is in possession of the real estate.

(5) The interest of a lessor of fixtures, whether or not perfected, has priority over the conflicting interest of an encumbrancer or owner of the real estate if:

(a) the fixtures are readily removable factory or office machines, readily removable equipment that is not primarily used or leased for use in the operation of the real estate, or readily removable replacements of domestic appliances that are goods subject to a consumer lease, and before the goods become fixtures the lease contract is enforceable; or

(b) the conflicting interest is a lien on the real estate obtained by legal or equitable proceedings after the lease contract is enforceable; or

(c) the encumbrancer or owner has consented in writing to the lease or has disclaimed an interest in the goods as fixtures; or

(d) the lessee has a right to remove the goods as against the encumbrancer or owner. If the lessee's right to remove terminates, the priority of the interest of the lessor continues for a reasonable time.

(6) Notwithstanding subsection (4)(a) but otherwise subject to subsections (4) and (5), the interest of a lessor of fixtures, including the lessor's residual interest, is subordinate to the conflicting interest of an encumbrancer of the real estate under a construction mortgage recorded before the goods become fixtures if the goods become fixtures before the completion of the construction. To the extent given to refinance a construction mortgage, the conflicting interest of an encumbrancer of the real estate under a mortgage has this priority to the same extent as the encumbrancer of the real estate under the construction mortgage.

(7) In cases not within the preceding subsections, priority between the interest of a lessor of fixtures, including the lessor's residual interest, and the conflicting interest of an encumbrancer or owner of the real estate who is not the lessee is determined by the priority rules governing conflicting interests in real estate.

(8) If the interest of a lessor of fixtures, including the lessor's residual interest, has priority over all conflicting interests of all owners and encumbrancers of the real estate, the lessor or the lessee may (i) on default, expiration, termination, or cancellation of the lease agreement but subject to the lease agreement and this article, or (ii) if necessary to enforce other rights and remedies of the lessor or lessee under this Article, remove the goods from the real estate, free and clear of all conflicting interests of all owners and encumbrancers of the real estate, but the lessor or lessee must reimburse any encumbrancer or owner of the real estate who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury, but not for any diminution in value of the real estate caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.

(9) Even though the lease agreement does not create a security interest, the interest of a lessor of fixtures, including the lessor's residual interest, is perfected by filing a financing statement as a fixture filing for leased goods that are or are to become fixtures in accordance with the relevant provisions of the Article on Secured Transactions (Article 9).

(L. 1992 S.B. 448, A.L. 2001 S.B. 288)

Effective 7-01-01



Section 400.2A-310 Lessor's and lessee's rights when goods become accessions.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-310. Lessor's and lessee's rights when goods become accessions. — (1) Goods are "accessions" when they are installed in or affixed to other goods.

(2) The interest of a lessor or a lessee under a lease contract entered into before the goods became accessions is superior to all interests in the whole except as stated in subsection (4).

(3) The interest of a lessor or a lessee under a lease contract entered into at the time or after the goods became accessions is superior to all subsequently acquired interests in the whole except as stated in subsection (4) but is subordinate to interests in the whole existing at the time the lease contract was made unless the holders of such interests in the whole have in writing consented to the lease or disclaimed an interest in the goods as part of the whole.

(4) The interest of a lessor or a lessee under a lease contract described in subsection (2) or (3) is subordinate to the interest of

(a) a buyer in the ordinary course of business or a lessee in the ordinary course of business of any interest in the whole acquired after the goods became accessions; or

(b) a creditor with a security interest in the whole perfected before the lease contract was made to the extent that the creditor makes subsequent advances without knowledge of the lease contract.

(5) When under subsections (2) or (3) and (4) a lessor or a lessee of accessions holds an interest that is superior to all interests in the whole, the lessor or the lessee may (a) on default, expiration, termination, or cancellation of a lease contract by the other party but subject to the provisions of the lease contract and this Article, or (b) if necessary to enforce his other rights and remedies under this Article, remove the goods from the whole, free and clear of all interests in the whole, but he must reimburse any holder of an interest in the whole who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury but not for any diminution in value of the whole caused by the absence of the goods removed or by any necessity for replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.

(L. 1992 S.B. 448)



Section 400.2A-311 Priority subject to subordination.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-311. Priority subject to subordination. — Nothing in this Article prevents subordination by agreement by any person entitled to priority.

(L. 1992 S.B. 448)



Section 400.2A-401 Insecurity — adequate assurance of performance.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-401. Insecurity — adequate assurance of performance. — (1) A lease contract imposes an obligation on each party that the other's expectation of receiving due performance will not be impaired.

(2) If reasonable grounds for insecurity arise with respect to the performance of either party, the insecure party may demand in writing adequate assurance of due performance. Until the insecure party receives that assurance, if commercially reasonable the insecure party may suspend any performance for which he has not already received the agreed return.

(3) A repudiation of the lease contract occurs if assurance of due performance adequate under the circumstances of the particular case is not provided to the insecure party within a reasonable time, not to exceed thirty days after receipt of a demand by the other party.

(4) Between merchants, the reasonableness of grounds for insecurity and the adequacy of any assurance offered must be determined according to commercial standards.

(5) Acceptance of any nonconforming delivery or payment does not prejudice the aggrieved party's right to demand adequate assurance of future performance.

(L. 1992 S.B. 448)



Section 400.2A-402 Anticipatory repudiation.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-402. Anticipatory repudiation. — If either party repudiates a lease contract with respect to a performance not yet due under the lease contract, the loss of which performance will substantially impair the value of the lease contract to the other, the aggrieved party may:

(a) for a commercially reasonable time, await retraction of repudiation and performance by the repudiating party;

(b) make demand pursuant to section 400.2A-401 and await assurance of future performance adequate under the circumstances of the particular case; or

(c) resort to any right or remedy upon default under the lease contract or this Article, even though the aggrieved party has notified the repudiating party that the aggrieved party would await the repudiating party's performance and assurance and has urged retraction. In addition, whether or not the aggrieved party is pursuing one of the foregoing remedies, the aggrieved party may suspend performance or, if the aggrieved party is the lessor, proceed in accordance with the provisions of this Article on the lessor's right to identify goods to the lease contract notwithstanding default or to salvage unfinished goods (Section 400.2A-524).

(L. 1992 S.B. 448)



Section 400.2A-403 Retraction of anticipatory repudiation.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-403. Retraction of anticipatory repudiation. — (1) Until the repudiating party's next performance is due, the repudiating party can retract the repudiation unless, since the repudiation, the aggrieved party has cancelled the lease contract or materially changed the aggrieved party's position or otherwise indicated that the aggrieved party considers the repudiation final.

(2) Retraction may be by any method that clearly indicates to the aggrieved party that the repudiating party intends to perform under the lease contract and includes any assurance demanded under section 400.2A-401.

(3) Retraction reinstates a repudiating party's rights under a lease contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation.

(L. 1992 S.B. 448)



Section 400.2A-404 Substituted performance.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-404. Substituted performance. — (1) If without fault of the lessee, the lessor and the supplier, the agreed berthing, loading, or unloading facilities fail or the agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable, but a commercially reasonable substitute is available, the substitute performance must be tendered and accepted.

(2) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation:

(a) the lessor may withhold or stop delivery or cause the supplier to withhold or stop delivery unless the lessee provides a means or manner of payment that is commercially a substantial equivalent; and

(b) if delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the lessee's obligation unless the regulation is discriminatory, oppressive, or predatory.

(L. 1992 S.B. 448)



Section 400.2A-405 Excused performance.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-405. Excused performance. — Subject to section 400.2A-404 on substituted performance, the following rules apply:

(a) Delay in delivery or nondelivery in whole or in part by a lessor or a supplier who complies with paragraphs (b) and (c) is not a default under the lease contract if performance as agreed has been made impracticable by the occurrence of a contingency the nonoccurrence of which was a basic assumption on which the lease contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order, whether or not the regulation or order later proves to be invalid.

(b) If the causes mentioned in paragraph (a) affect only part of the lessor's or the supplier's capacity to perform, he shall allocate production and deliveries among his customers but at his option may include regular customers not then under contract for sale or lease as well as his own requirements for further manufacture. He may so allocate in any manner that is fair and reasonable.

(c) The lessor seasonably shall notify the lessee and in the case of a finance lease the supplier seasonably shall notify the lessor and the lessee, if known, that there will be delay or nondelivery and, if allocation is required under paragraph (b), of the estimated quota thus made available for the lessee.

(L. 1992 S.B. 448)



Section 400.2A-406 Procedure on excused performance.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-406. Procedure on excused performance. — (1) If the lessee receives notification of a material or indefinite delay or an allocation justified under section 400.2A-405, the lessee may by written notification to the lessor as to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (Section 400.2A-510):

(a) terminate the lease contract (Section 400.2A-505(2)); or

(b) except in a finance lease, modify the lease contract by accepting the available quota in substitution, with due allowance from the rent payable for the balance of the lease term for the deficiency but without further right against the lessor.

(2) If, after receipt of a notification from the lessor under section 400.2A-405, the lessee fails so to modify the lease agreement within a reasonable time not exceeding thirty days, the lease contract lapses with respect to any deliveries affected.

(L. 1992 S.B. 448)



Section 400.2A-407 Irrevocable promises — finance leases.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-407. Irrevocable promises — finance leases. — (1) In the case of a finance lease that is not a consumer lease the lessee's promises under the lease contract become irrevocable and independent upon the lessee's acceptance of the goods.

(2) A promise that has become irrevocable and independent under subsection (1):

(a) is effective and enforceable between the parties, and by or against third parties including assignees of the parties, and

(b) is not subject to cancellation, termination, modification, repudiation, excuse, or substitution without the consent of the party to whom the promise runs.

(3) This section does not affect the validity under any other law of a covenant in any lease contract making the lessee's promises irrevocable and independent upon the lessee's acceptance of the goods.

(L. 1992 S.B. 448)



Section 400.2A-501 Default — procedure.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-501. Default — procedure. — (1) Whether the lessor or the lessee is in default under a lease contract is determined by the lease agreement and this Article.

(2) If the lessor or the lessee is in default under the lease contract, the party seeking enforcement has rights and remedies as provided in this Article and, except as limited by this Article, as provided in the lease agreement.

(3) If the lessor or the lessee is in default under the lease contract, the party seeking enforcement may reduce the party's claim to judgment, or otherwise enforce the lease contract by self-help or any available judicial procedure or nonjudicial procedure, including administrative proceeding, arbitration, or the like, in accordance with this Article.

(4) Except as otherwise provided in section 400.1-106(1) or this Article or the lease agreement, the rights and remedies referred to in subsections (2) and (3) are cumulative.

(5) If the lease agreement covers both real property and goods, the party seeking enforcement may proceed under this part as to the goods, or under other applicable law as to both the real property and the goods in accordance with that party's rights and remedies in respect of the real property, in which case this Part does not apply.

(L. 1992 S.B. 448)



Section 400.2A-502 Notice after default.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-502. Notice after default. — Except as otherwise provided in this Article or the lease agreement, the lessor or lessee in default under the lease contract is not entitled to notice of default or notice of enforcement from the other party to the lease agreement.

(L. 1992 S.B. 448)



Section 400.2A-503 Modification or impairment of rights and remedies.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-503. Modification or impairment of rights and remedies. — (1) Except as otherwise provided in this Article, the lease agreement may include rights and remedies for default in addition to or in substitution for those provided in this Article and may limit or alter the measure of damages recoverable under this Article.

(2) Resort to a remedy provided under this Article or in the lease agreement is optional unless the remedy is expressly agreed to be exclusive. If circumstances cause an exclusive or limited remedy to fail of its essential purpose, or provision for an exclusive remedy is unconscionable, remedy may be had as provided in this Article.

(3) Consequential damages may be liquidated under section 400.2A-504, or may otherwise be limited, altered, or excluded unless the limitation, alteration, or exclusion is unconscionable. Limitation, alteration, or exclusion of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation, alteration, or exclusion of damages where the loss is commercial is not prima facie unconscionable.

(4) Rights and remedies on default by the lessor or the lessee with respect to any obligation or promise collateral or ancillary to the lease contract are not impaired by this Article.

(L. 1992 S.B. 448)



Section 400.2A-504 Liquidation of damages.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-504. Liquidation of damages. — (1) Damages payable by either party for default, or any other act or omission, including indemnity for loss or diminution of anticipated tax benefits or loss or damage to lessor's residual interest, may be liquidated in the lease agreement but only at an amount or by a formula that is reasonable in light of the then anticipated harm caused by the default or other act or omission.

(2) If the lease agreement provides for liquidation of damages, and such provision does not comply with subsection (1), or such provision is an exclusive or limited remedy that circumstances cause to fail of its essential purpose, remedy may be had as provided in this Article.

(3) If the lessor justifiably withholds or stops delivery of goods because of the lessee's default or insolvency (Section 400.2A-525 or 400.2A-526), the lessee is entitled to restitution of any amount by which the sum of his payments exceeds:

(a) the amount to which the lessor is entitled by virtue of terms liquidating the lessor's damages in accordance with subsection (1); or

(b) in the absence of those terms, twenty percent of the then present value of the total rent the lessee was obligated to pay for the balance of the lease term, or, in the case of the consumer lease, the lesser of such amount or five hundred dollars.

(4) A lessee's right to restitution under subsection (3) is subject to offset to the extent the lessor establishes:

(a) a right to recover damages under the provisions of this Article other than subsection (1); and

(b) the amount or value of any benefits received by the lessee directly or indirectly by reason of the lease contract.

(L. 1992 S.B. 448)



Section 400.2A-505 Cancellation and termination and effect of cancellation, termination, rescission, or fraud on rights and remedies.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-505. Cancellation and termination and effect of cancellation, termination, rescission, or fraud on rights and remedies. — (1) On cancellation of the lease contract, all obligations that are still executory on both sides are discharged, but any right based on prior default or performance survives, and the cancelling party also retains any remedy for default of the whole lease contract or any unperformed balance.

(2) On termination of the lease contract, all obligations that are still executory on both sides are discharged but any right based on prior default or performance survives.

(3) Unless the contrary intention clearly appears, expressions of "cancellation", "rescission", or the like of the lease contract may not be construed as a renunciation or discharge of any claim in damages for an antecedent default.

(4) Rights and remedies for material misrepresentation or fraud include all rights and remedies available under this Article for default.

(5) Neither rescission nor a claim for rescission of the lease contract nor rejection or return of the goods may bar or be deemed inconsistent with a claim for damages or other right or remedy.

(L. 1992 S.B. 448)



Section 400.2A-506 Statute of limitations.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-506. Statute of limitations. — (1) An action for default under a lease contract, including breach of warranty or indemnity, must be commenced within four years after the cause of action accrued. By the original lease contract the parties may reduce the period of limitation to not less than one year.

(2) A cause of action for default accrues when the act or omission on which the default or breach of warranty is based is or should have been discovered by the aggrieved party, or when the default occurs, whichever is later. A cause of action for indemnity accrues when the act or omission on which the claim for indemnity is based is or should have been discovered by the indemnified party, whichever is later.

(3) If an action commenced within the time limited by subsection (1) is so terminated as to leave available a remedy by another action for the same default or breach of warranty or indemnity, the other action may be commenced after the expiration of the time limited and within six months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(4) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action that have accrued before this Article becomes effective.

(L. 1992 S.B. 448)



Section 400.2A-507 Proof of market rent — time and place.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-507. Proof of market rent — time and place. — (1) Damages based on market rent (Section 400.2A-519 or 400.2A-528) are determined according to the rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the times specified in sections 400.2A-519 and 400.2A-528.

(2) If evidence of rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the times or places described in this Article is not readily available, the rent prevailing within any reasonable time before or after the time described or at any other place or for a different lease term which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the difference, including the cost of transporting the goods to or from the other place.

(3) Evidence of a relevant rent prevailing at a time or place or for a lease term other than the one described in this Article offered by one party is not admissible unless and until he has given the other party notice the court finds sufficient to prevent unfair surprise.

(4) If the prevailing rent or value of any goods regularly leased in any established market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of that market are admissible in evidence. The circumstances of the preparation of the report may be shown to affect its weight but not its admissibility.

(L. 1992 S.B. 448)



Section 400.2A-508 Lessee's remedies.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-508. Lessee's remedies. — (1) If a lessor fails to deliver the goods in conformity to the lease contract (Section 400.2A-509) or repudiates the lease contract (Section 400.2A-402), or a lessee rightfully rejects the goods (Section 400.2A-509) or justifiably revokes acceptance of the goods (Section 400.2A-517), then with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (Section 400.2A-510), the lessor is in default under the lease contract and the lessee may:

(a) cancel the lease contract (Section 400.2A-505(1));

(b) recover so much of the rent and security as has been paid, and is just under the circumstances;

(c) cover and recover damages as to all goods affected whether or not they have been identified to the lease contract (Sections 400.2A-518 and 400.2A-520), or recover damages for nondelivery (Sections 400.2A-519 and 400.2A-520);

(d) exercise any other rights or pursue any other remedies provided in the lease contract.

(2) If a lessor fails to deliver the goods in conformity to the lease contract or repudiates the lease contract, the lessee may also:

(a) if the goods have been identified, recover them (Section 400.2A-522); or

(b) in a proper case, obtain specific performance or replevy the goods (Section 400.2A-521).

(3) If a lessor is otherwise in default under a lease contract, the lessee may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease, and in section 400.2A-519(3).

(4) If a lessor has breached a warranty, whether express or implied, the lessee may recover damages (Section 400.2A-519(4)).

(5) On rightful rejection or justifiable revocation of acceptance, a lessee has a security interest in goods in the lessee's possession or control for any rent and security that has been paid and any expenses reasonably incurred in their inspection, receipt, transportation, and care and custody and may hold those goods and dispose of them in good faith and in a commercially reasonable manner, subject to section 400.2A-527(5).

(6) Subject to the provisions of section 400.2A-407, a lessee, on notifying the lessor of the lessee's intention to do so, may deduct all or any part of the damages resulting from any default under the lease contract from any part of the rent still due under the same lease contract.

(L. 1992 S.B. 448)



Section 400.2A-509 Lessee's rights on improper delivery — rightful rejection.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-509. Lessee's rights on improper delivery — rightful rejection. — (1) Subject to the provisions of section 400.2A-510 on default in installment lease contracts, if the goods or the tender or delivery fail in any respect to conform to the lease contract, the lessee may reject or accept the goods or accept any commercial unit or units and reject the rest of the goods.

(2) Rejection of goods is ineffective unless it is within a reasonable time after tender or delivery of the goods and the lessee seasonably notifies the lessor.

(L. 1992 S.B. 448)



Section 400.2A-510 Installment lease contracts — rejection and default.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-510. Installment lease contracts — rejection and default. — (1) Under an installment lease contract a lessee may reject any delivery that is nonconforming if the nonconformity substantially impairs the value of that delivery and cannot be cured or the nonconformity is a defect in the required documents; but if the nonconformity does not fall within subsection (2) and the lessor or the supplier gives adequate assurance of its cure, the lessee must accept that delivery.

(2) Whenever nonconformity or default with respect to one or more deliveries substantially impairs the value of the installment lease contract as a whole there is a default with respect to the whole. But, the aggrieved party reinstates the installment lease contract as a whole if the aggrieved party accepts a nonconforming delivery without seasonably notifying of cancellation or brings an action with respect only to past deliveries or demands performance as to future deliveries.

(L. 1992 S.B. 448)



Section 400.2A-511 Merchant lessee's duties as to rightfully rejected goods.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-511. Merchant lessee's duties as to rightfully rejected goods. — (1) Subject to any security interest of a lessee (Section 400.2A-508(5)), if a lessor or a supplier has no agent or place of business at the market of rejection, a merchant lessee, after rejection of goods in his possession or control, shall follow any reasonable instructions received from the lessor or the supplier with respect to the goods. In the absence of those instructions, a merchant lessee shall make reasonable efforts to sell, lease, or otherwise dispose of the goods for the lessor's account if they threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.

(2) If a merchant lessee (subsection (1)) or any other lessee (Section 400.2A-512) disposes of goods, he is entitled to reimbursement either from the lessor or the supplier or out of the proceeds for reasonable expenses of caring for and disposing of the goods and, if the expenses include no disposition commission, to such commission as is usual in the trade, or if there is none, to a reasonable sum not exceeding ten percent of the gross proceeds.

(3) In complying with this section or section 400.2A-512, the lessee is held only to good faith. Good faith conduct hereunder is neither acceptance or conversion nor the basis of an action for damages.

(4) A purchaser who purchases in good faith from a lessee pursuant to this section or section 400.2A-512 takes the goods free of any rights of the lessor and the supplier even though the lessee fails to comply with one or more of the requirements of this Article.

(L. 1992 S.B. 448)



Section 400.2A-512 Lessee's duties as to rightfully rejected goods.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-512. Lessee's duties as to rightfully rejected goods. — (1) Except as otherwise provided with respect to goods that threaten to decline in value speedily (Section 400.2A-511) and subject to any security interest of a lessee (Section 400.2A-508(5)):

(a) the lessee, after rejection of goods in the lessee's possession, shall hold them with reasonable care at the lessor's or the supplier's disposition for a reasonable time after the lessee's seasonable notification of rejection;

(b) if the lessor or the supplier gives no instructions within a reasonable time after notification of rejection, the lessee may store the rejected goods for the lessor's or the supplier's account or ship them to the lessor or the supplier or dispose of them for the lessor's or the supplier's account with reimbursement in the manner provided in section 400.2A-511; but

(c) the lessee has no further obligations with regard to goods rightfully rejected.

(2) Action by the lessee pursuant to subsection (1) is not acceptance or conversion.

(L. 1992 S.B. 448)



Section 400.2A-513 Cure by lessor of improper tender or delivery — replacement.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-513. Cure by lessor of improper tender or delivery — replacement. — (1) If any tender or delivery by the lessor or the supplier is rejected because nonconforming and the time for performance has not yet expired, the lessor or the supplier may seasonably notify the lessee of the lessor's or the supplier's intention to cure and may then make a conforming delivery within the time provided in the lease contract.

(2) If the lessee rejects a nonconforming tender that the lessor or the supplier had reasonable grounds to believe would be acceptable with or without money allowance, the lessor or the supplier may have a further reasonable time to substitute a conforming tender if he seasonably notifies the lessee.

(L. 1992 S.B. 448)



Section 400.2A-514 Waiver of lessee's objections.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-514. Waiver of lessee's objections. — (1) In rejecting goods, a lessee's failure to state a particular defect that is ascertainable by reasonable inspection precludes the lessee from relying on the defect to justify rejection or to establish default:

(a) if, stated seasonably, the lessor or the supplier could have cured it (Section 400.2A-513); or

(b) between merchants if the lessor or the supplier after rejection has made a request in writing for a full and final written statement of all defects on which the lessee proposes to rely.

(2) A lessee's failure to reserve rights when paying rent or other consideration against documents precludes recovery of the payment for defects apparent on the face of the documents.

(L. 1992 S.B. 448)



Section 400.2A-515 Acceptance of goods.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-515. Acceptance of goods. — (1) Acceptance of goods occurs after the lessee has had a reasonable opportunity to inspect the goods and

(a) the lessee signifies or acts with respect to the goods in a manner that signifies to the lessor or the supplier that the goods are conforming or that the lessee will take or retain them in spite of their nonconformity; or

(b) the lessee fails to make an effective rejection of the goods (Section 400.2A-509(2)).

(2) Acceptance of a part of any commercial unit is acceptance of that entire unit.

(L. 1992 S.B. 448)



Section 400.2A-516 Effect of acceptance of goods — notice of default — burden of establishing default after acceptance — notice of claim or litigation to person answerable over.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-516. Effect of acceptance of goods — notice of default — burden of establishing default after acceptance — notice of claim or litigation to person answerable over. — (1) A lessee must pay rent for any goods accepted in accordance with the lease contract, with due allowance for goods rightfully rejected or not delivered.

(2) A lessee's acceptance of goods precludes rejection of the goods accepted. In the case of a finance lease, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it. In any other case, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured. Acceptance does not of itself impair any other remedy provided by this Article or the lease agreement for nonconformity.

(3) If a tender has been accepted:

(a) within a reasonable time after the lessee discovers or should have discovered any default, the lessee shall notify the lessor and the supplier, if any, or be barred from any remedy against the party not notified;

(b) except in the case of a consumer lease, within a reasonable time after the lessee receives notice of litigation for infringement or the like (Section 400.2A-211) the lessee shall notify the lessor or shall be barred from any remedy over for liability established by the litigation; and

(c) the burden is on the lessee to establish any default.

(4) If a lessee is sued for breach of a warranty or other obligation for which a lessor or a supplier is answerable over the following apply:

(a) The lessee may give the lessor or the supplier, or both, written notice of the litigation. If the notice states that the person notified may come in and defend and that if the person notified does not do so that person will be bound in any action against that person by the lessee by any determination of fact common to the two litigations then unless the person notified after seasonable receipt of the notice does come in and defend that person is so bound.

(b) The lessor or the supplier may demand in writing that the lessee turn over control of the litigation including settlement if the claim is one for infringement or the like (Section 400.2A-211) or else be barred from any remedy over. If the demand states that the lessor or the supplier agrees to bear all expense and to satisfy any adverse judgment, then unless the lessee after seasonable receipt of the demand does turn over control the lessee is so barred.

(5) Subsections (3) and (4) apply to any obligation of a lessee to hold the lessor or the supplier harmless against infringement or the like (Section 400.2A-211).

(L. 1992 S.B. 448)



Section 400.2A-517 Revocation of acceptance of goods.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-517. Revocation of acceptance of goods. — (1) A lessee may revoke acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to the lessee if the lessee has accepted it:

(a) except in the case of a finance lease, on the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or

(b) without discovery of the nonconformity if the lessee's acceptance was reasonably induced either by the lessor's assurances or, except in the case of a finance lease, by the difficulty of discovery before acceptance.

(2) Except in the case of a finance lease that is not a consumer lease, a lessee may revoke acceptance of a lot or commercial unit if the lessor defaults under the lease contract and the default substantially impairs the value of that lot or commercial unit to the lessee.

(3) If the lease agreement so provides, the lessee may revoke acceptance of a lot or commercial unit because of other defaults by the lessor.

(4) Revocation of acceptance must occur within a reasonable time after the lessee discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by the nonconformity. Revocation is not effective until the lessee notifies the lessor.

(5) A lessee who so revokes has the same rights and duties with regard to the goods involved as if the lessee had rejected them.

(L. 1992 S.B. 448)



Section 400.2A-518 Cover — substitute goods.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-518. Cover — substitute goods. — (1) After default by a lessor under the lease contract of the type described in section 400.2A-508(1), or, if agreed, after other default by the lessor, the lessee may cover by making any purchase or lease of or contract to purchase or lease goods in substitution for those due from the lessor.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 400.2A-504) or otherwise determined pursuant to agreement of the parties (Sections 400.1-102(3) and 400.2A-503), if a lessee's cover is by a lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessee may recover from the lessor as damages (i) the present value, as of the date of the commencement of the term of the new lease agreement, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement minus the present value as of the same date of the total rent for the then remaining lease term of the original lease agreement, and (ii) any incidental or consequential damages, less expenses saved in consequence of the lessor's default.

(3) If a lessee's cover is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by purchase or otherwise, the lessee may recover from the lessor as if the lessee had elected not to cover and section 400.2A-519 governs.

(L. 1992 S.B. 448)



Section 400.2A-519 Lessee's damages for nondelivery, repudiation, default, and breach of warranty in regard to accepted goods.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-519. Lessee's damages for nondelivery, repudiation, default, and breach of warranty in regard to accepted goods. — (1) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 400.2A-504) or otherwise determined pursuant to agreement of the parties (Sections 400.1-102(3) and 400.2A-503), if a lessee elects not to cover or a lessee elects to cover and the cover is by lease agreement that for any reason does not qualify for treatment under section 400.2A-518(2), or is by purchase or otherwise, the measure of damages for non-delivery or repudiation by the lessor or for rejection or revocation of acceptance by the lessee is the present value, as of the date of the default, of the then market rent minus the present value as of the same date of the original rent, computed for the remaining lease term of the original lease agreement, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(2) Market rent is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

(3) Except as otherwise agreed, if the lessee has accepted goods and given notification (Section 400.2A-516(3)), the measure of damages for non-conforming tender or delivery or other default by a lessor is the loss resulting in the ordinary course of events from the lessor's default as determined in any manner that is reasonable together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(4) Except as otherwise agreed, the measure of damages for breach of warranty is the present value at the time and place of acceptance of the difference between the value of the use of the goods accepted and the value if they had been as warranted for the lease term, unless special circumstances show proximate damages of a different amount, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default or breach of warranty.

(L. 1992 S.B. 448)



Section 400.2A-520 Lessee's incidental and consequential damages.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-520. Lessee's incidental and consequential damages. — (1) Incidental damages resulting from a lessor's default include expenses reasonably incurred in inspection, receipt, transportation, and care and custody of goods rightfully rejected or goods the acceptance of which is justifiably revoked, any commercially reasonable charges, expenses or commissions in connection with effecting cover, and any other reasonable expense incident to the default.

(2) Consequential damages resulting from a lessor's default include:

(a) any loss resulting from general or particular requirements and needs of which the lessor at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) injury to person or property proximately resulting from any breach of warranty.

(L. 1992 S.B. 448)



Section 400.2A-521 Lessee's right to specific performance or replevin.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-521. Lessee's right to specific performance or replevin. — (1) Specific performance may be decreed if the goods are unique or in other proper circumstances.

(2) A decree for specific performance may include any terms and conditions as to payment of the rent, damages, or other relief that the court deems just.

(3) A lessee has a right of replevin, detinue, sequestration, claim and delivery, or the like for goods identified to the lease contract if after reasonable effort the lessee is unable to effect cover for those goods or the circumstances reasonably indicate that the effort will be unavailing.

(L. 1992 S.B. 448)



Section 400.2A-522 Lessee's right to goods on lessor's insolvency.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-522. Lessee's right to goods on lessor's insolvency. — (1) Subject to subsection (2) and even though the goods have not been shipped, a lessee who has paid a part or all of the rent and security for goods identified to a lease contract (Section 400.2A-217) on making and keeping good a tender of any unpaid portion of the rent and security due under the lease contract may recover the goods identified from the lessor if the lessor becomes insolvent within ten days after receipt of the first installment of rent and security.

(2) A lessee acquires the right to recover goods identified to a lease contract only if they conform to the lease contract.

(L. 1992 S.B. 448)



Section 400.2A-523 Lessor's remedies.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-523. Lessor's remedies. — (1) If a lessee wrongfully rejects or revokes acceptance of goods or fails to make a payment when due or repudiates with respect to a part or the whole, then, with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (Section 400.2A-510), the lessee is in default under the lease contract and the lessor may:

(a) cancel the lease contract (Section 400.2A-505(1));

(b) proceed respecting goods not identified to the lease contract (Section 400.2A-524);

(c) withhold delivery of the goods and take possession of goods previously delivered (Section 400.2A-525);

(d) stop delivery of the goods by any bailee (Section 400.2A-526);

(e) dispose of the goods and recover damages (Section 400.2A-527), or retain the goods and recover damages (Section 400.2A-528), or in a proper case recover rent (Section 400.2A-529);

(f) exercise any other rights or pursue any other remedies provided in the lease contract.

(2) If a lessor does not fully exercise a right or obtain a remedy to which the lessor is entitled under subsection (1), the lessor may recover the loss resulting in the ordinary course of events from the lessee's default as determined in any reasonable manner, together with incidental damages, less expenses saved in consequence of the lessee's default.

(3) If a lessee is otherwise in default under a lease contract, the lessor may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease. In addition, unless otherwise provided in the lease contract:

(a) if the default substantially impairs the value of the lease contract to the lessor, the lessor may exercise the rights and pursue the remedies provided in subsection (1) or (2); or

(b) if the default does not substantially impair the value of the lease contract to the lessor, the lessor may recover as provided in subsection (2).

(L. 1992 S.B. 448)



Section 400.2A-524 Lessor's right to identify goods to lease contract.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-524. Lessor's right to identify goods to lease contract. — (1) A lessor aggrieved under section 400.2A-523(1) may:

(a) identify to the lease contract conforming goods not already identified if at the time the lessor learned of the default they were in the lessor's or the supplier's possession or control; and

(b) dispose of goods (Section 400.2A-527(1)) that demonstrably have been intended for the particular lease contract even though those goods are unfinished.

(2) If the goods are unfinished, in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization, an aggrieved lessor or the supplier may either complete manufacture and wholly identify the goods to the lease contract or cease manufacture and lease, sell, or otherwise dispose of the goods for scrap or salvage value or proceed in any other reasonable manner.

(L. 1992 S.B. 448)



Section 400.2A-525 Lessor's right to possession of goods.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-525. Lessor's right to possession of goods. — (1) If a lessor discovers the lessee to be insolvent, the lessor may refuse to deliver the goods.

(2) After a default by the lessee under the lease contract of the type described in section 400.2A-523(1) or 400.2A-523(3)(a) or, if agreed, after other default by the lessee, the lessor has the right to take possession of the goods. If the lease contract so provides, the lessor may require the lessee to assemble the goods and make them available to the lessor at a place to be designated by the lessor which is reasonably convenient to both parties. Without removal, the lessor may render unusable any goods employed in trade or business, and may dispose of goods on the lessee's premises (Section 400.2A-527).

(3) The lessor may proceed under subsection (2) without judicial process if it can be done without breach of the peace or the lessor may proceed by action.

(L. 1992 S.B. 448)



Section 400.2A-526 Lessor's stoppage of delivery in transit or otherwise.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-526. Lessor's stoppage of delivery in transit or otherwise. — (1) A lessor may stop delivery of goods in the possession of a carrier or other bailee if the lessor discovers the lessee to be insolvent and may stop delivery of carload, truckload, planeload, or larger shipments of express or freight if the lessee repudiates or fails to make a payment due before delivery, whether for rent, security or otherwise under the lease contract, or for any other reason the lessor has a right to withhold or take possession of the goods.

(2) In pursuing its remedies under subsection (1), the lessor may stop delivery until

(a) receipt of the goods by the lessee;

(b) acknowledgment to the lessee by any bailee of the goods, except a carrier, that the bailee holds the goods for the lessee; or

(c) such an acknowledgment to the lessee by a carrier via reshipment or as warehouseman.

(3) (a) To stop delivery, a lessor shall so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(b) After notification, the bailee shall hold and deliver the goods according to the directions of the lessor, but the lessor is liable to the bailee for any ensuing charges or damages.

(c) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.

(L. 1992 S.B. 448)



Section 400.2A-527 Lessor's rights to dispose of goods.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-527. Lessor's rights to dispose of goods. — (1) After a default by a lessee under the lease contract of the type described in section 400.2A-523(1) or 400.2A-523(3)(a) or after the lessor refuses to deliver or takes possession of goods (Section 400.2A-525 or 400.2A-526), or, if agreed, after other default by a lessee, the lessor may dispose of the goods concerned or the undelivered balance thereof by lease, sale or otherwise.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 400.2A-504) or otherwise determined pursuant to agreement of the parties (Sections 400.1-102(3) and 400.2A-503), if the disposition is by lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessor may recover from the lessee as damages (i) accrued and unpaid rent as of the date of the commencement of the term of the new lease agreement, (ii) the present value, as of the same date, of the total rent for the then remaining lease term of the original lease agreement minus the present value, as of the same date, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement, and (iii) any incidental damages allowed under section 400.2A-530, less expenses saved in consequence of the lessee's default.

(3) If the lessor's disposition is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by sale or otherwise, the lessor may recover from the lessee as if the lessor had elected not to dispose of the goods and section 400.2A-528 governs.

(4) A subsequent buyer or lessee who buys or leases from the lessor in good faith for value as a result of a disposition under this section takes the goods free of the original lease contract and any rights of the original lessee even though the lessor fails to comply with one or more of the requirements of this Article.

(5) The lessor is not accountable to the lessee for any profit made on any disposition. A lessee who has rightfully rejected or justifiably revoked acceptance shall account to the lessor for any excess over the amount of the lessee's security interest (Section 400.2A-508(5)).

(L. 1992 S.B. 448)



Section 400.2A-528 Lessor's damages for nonacceptance or repudiation.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-528. Lessor's damages for nonacceptance or repudiation. — (1) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 400.2A-504) or otherwise determined pursuant to agreement of the parties (Sections 400.1-102(3) and 400.2A-503), if a lessor elects to retain the goods or a lessor elects to dispose of the goods and the disposition is by lease agreement that for any reason does not qualify for treatment under section 400.2A-527(2), or is by sale or otherwise, the lessor may recover from the lessee as damages for a default of the type described in section 400.2A-523(1) or 400.2A-523(3)(a), or, if agreed, for other default of the lessee, (i) accrued and unpaid rent as of the date of default if the lessee has never taken possession of the goods, or, if the lessee has taken possession of the goods, as of the date the lessor repossesses the goods or an earlier date on which the lessee makes a tender of the goods to the lessor, (ii) the present value as of the date determined under clause (i) of the total rent for the then remaining lease term of the original lease agreement minus the present value as of the same date of the market rent at the place where the goods are located computed for the same lease term, and (iii) any incidental damages allowed under section 400.2A-530, less expenses saved in consequence of the lessee's default.

(2) If the measure of damages provided in subsection (1) is inadequate to put a lessor in as good a position as performance would have, the measure of damages is the present value of the profit, including reasonable overhead, the lessor would have made from full performance by the lessee, together with any incidental damages allowed under section 400.2A-530, due allowance for costs reasonably incurred and due credit for payments or proceeds of disposition.

(L. 1992 S.B. 448)



Section 400.2A-529 Lessor's action for the rent.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-529. Lessor's action for the rent. — (1) After default by the lessee under the lease contract of the type described in section 400.2A-523(1) or 400.2A-523(3)(a) or, if agreed, after other default by the lessee, if the lessor complies with subsection (2), the lessor may recover from the lessee as damages:

(a) for goods accepted by the lessee and not repossessed by or tendered to the lessor, and for conforming goods lost or damaged within a commercially reasonable time after risk of loss passes to the lessee (Section 400.2A-219), (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under section 400.2A-530, less expenses saved in consequence of the lessee's default; and

(b) for goods identified to the lease contract if the lessor is unable after reasonable effort to dispose of them at a reasonable price or the circumstances reasonably indicate that effort will be unavailing, (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under section 400.2A-530, less expenses saved in consequence of the lessee's default.

(2) Except as provided in subsection (3), the lessor shall hold for the lessee for the remaining lease term of the lease agreement any goods that have been identified to the lease contract and are in the lessor's control.

(3) The lessor may dispose of the goods at any time before collection of the judgment for damages obtained pursuant to subsection (1). If the disposition is before the end of the remaining lease term of the lease agreement, the lessor's recovery against the lessee for damages is governed by section 400.2A-527 or section 400.2A-528, and the lessor will cause an appropriate credit to be provided against a judgment for damages to the extent that the amount of the judgment exceeds the recovery available pursuant to section 400.2A-527 or 400.2A-528.

(4) Payment of the judgment for damages obtained pursuant to subsection (1) entitles the lessee to the use and possession of the goods not then disposed of for the remaining lease term of and in accordance with the lease agreement.

(5) After a lessee has wrongfully rejected or revoked acceptance of goods, has failed to pay rent then due, or has repudiated (Section 400.2A-402), a lessor who is held not entitled to rent under this section must nevertheless be awarded damages for non-acceptance under sections 400.2A-527 and 400.2A-528.

(L. 1992 S.B. 448)



Section 400.2A-530 Lessor's incidental damages.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-530. Lessor's incidental damages. — Incidental damages to an aggrieved lessor include any commercially reasonable charges, expenses, or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the lessee's default, in connection with return or disposition of the goods, or otherwise resulting from the default.

(L. 1992 S.B. 448)



Section 400.2A-531 Standing to sue third parties for injury to goods.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-531. Standing to sue third parties for injury to goods. — (1) If a third party so deals with goods that have been identified to a lease contract as to cause actionable injury to a party to the lease contract (a) the lessor has a right of action against the third party, and (b) the lessee also has a right of action against the third party if the lessee:

(i) has a security interest in the goods;

(ii) has an insurable interest in the goods; or

(iii) bears the risk of loss under the lease contract or has since the injury assumed that risk as against the lessor and the goods have been converted or destroyed.

(2) If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the lease contract and there is no arrangement between them for disposition of the recovery, his suit or settlement, subject to his own interest, is as a fiduciary for the other party to the lease contract.

(3) Either party with the consent of the other may sue for the benefit of whom it may concern.

(L. 1992 S.B. 448)



Section 400.2A-532 Lessor's rights to residual interest.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.2A-532. Lessor's rights to residual interest. — In addition to any other recovery permitted by this Article or other law, the lessor may recover from the lessee an amount that will fully compensate the lessor for any loss of or damage to the lessor's residual interest in the goods caused by the default of the lessee.

(L. 1992 S.B. 448)



Section 400.3-101 Short title.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.3-101. Short title. — This Article may be cited as Uniform Commercial Code-Negotiable Instruments.

(L. 1963 p. 503 § 3-101, A.L. 1992 S.B. 448)



Section 400.3-102 Subject matter.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.3-102. Subject matter. — (a) This Article applies to negotiable instruments. It does not apply to money, to payment orders governed by Article 4A, or to securities governed by Article 8.

(b) If there is conflict between this Article and Article 4 or 9, Articles 4 and 9 govern.

(c) Regulations of the Board of Governors of the Federal Reserve System and operating circulars of the Federal Reserve Banks supersede any inconsistent provision of this Article to the extent of the inconsistency.

(L. 1992 S.B. 448)



Section 400.3-103 Definitions.

Effective 28 Aug 2005

Title XXVI TRADE AND COMMERCE

400.3-103. Definitions. — (a) In this Article:

(1) "Acceptor" means a drawee who has accepted a draft.

(2) "Drawee" means a person ordered in a draft to make payment.

(3) "Drawer" means a person who signs or is identified in a draft as a person ordering payment.

(4) "Good faith" means honesty in fact in the conduct or transaction concerned.

(5) "Maker" means a person who signs or is identified in a note as a person undertaking to pay.

(6) "Order" means a written instruction to pay money signed by the person giving the instruction. The instruction may be addressed to any person, including the person giving the instruction, or to one or more persons jointly or in the alternative but not in succession. An authorization to pay is not an order unless the person authorized to pay is also instructed to pay.

(7) "Ordinary care" in the case of a person engaged in business means observance of reasonable commercial standards, prevailing in the area in which the person is located, with respect to the business in which the person is engaged. In the case of a bank that takes an instrument for processing for collection or payment by automated means, reasonable commercial standards do not require the bank to examine the instrument if the failure to examine does not violate the bank's prescribed procedures and the bank's procedures do not vary unreasonably from general banking usage not disapproved by this Article or Article 4.

(8) "Party" means a party to an instrument.

(9) "Promise" means a written undertaking to pay money signed by the person undertaking to pay. An acknowledgment of an obligation by the obligor is not a promise unless the obligor also undertakes to pay the obligation.

(10) "Prove" with respect to a fact means to meet the burden of establishing the fact (Section 400.1-201(8)).

(11) "Remitter" means a person who purchases an instrument from its issuer if the instrument is payable to an identified person other than the purchaser.

(b) Other definitions applying to this Article and the sections in which they appear are:

­

­

(c) The following definitions in other Articles apply to this Article:

­

­

(d) In addition, Article 1 contains general definitions and principles of construction and interpretation applicable throughout this Article.

(L. 1992 S.B. 448, A.L. 1994 S.B. 701, A.L. 2005 S.B. 279)



Section 400.3-104 Negotiable instruments.

Effective 28 Aug 2005

Title XXVI TRADE AND COMMERCE

400.3-104. Negotiable instruments. — (a) Except as provided in subsections (c) and (d), "negotiable instrument" means an unconditional promise or order to pay a fixed amount of money, with or without interest or other charges described in the promise or order, if it:

(1) is payable to bearer or to order at the time it is issued or first comes into possession of a holder;

(2) is payable on demand or at a definite time; and

(3) does not state any other undertaking or instruction by the person promising or ordering payment to do any act in addition to the payment of money, but the promise or order may contain (i) an undertaking or power to give, maintain, or protect collateral to secure payment, (ii) an authorization or power to the holder to confess judgment or realize on or dispose of collateral, or (iii) a waiver of the benefit of any law intended for the advantage or protection of an obligor.

(b) "Instrument" means a negotiable instrument.

(c) An order that meets all of the requirements of subsection (a), except paragraph (1), and otherwise falls within the definition of "check" in subsection (f) is a negotiable instrument and a check.

(d) A promise or order other than a check is not an instrument if, at the time it is issued or first comes into possession of a holder, it contains a conspicuous statement, however expressed, to the effect that the promise or order is not negotiable or is not an instrument governed by this Article.

(e) An instrument is a "note" if it is a promise and is a "draft" if it is an order. If an instrument falls within the definition of both "note" and "draft," a person entitled to enforce the instrument may treat it as either.

(f) "Check" means (i) a draft, other than a documentary draft, payable on demand and drawn on a bank or (ii) a cashier's check or teller's check. An instrument may be a check even though it is described on its face by another term, such as "money order."

(g) "Cashier's check" means a draft with respect to which the drawer and drawee are the same bank or branches of the same bank.

(h) "Teller's check" means a draft drawn by a bank (i) on another bank, or (ii) payable at or through a bank.

(i) "Traveler's check" means an instrument that (i) is payable on demand, (ii) is drawn on or payable at or through a bank, (iii) is designated by the term "traveler's check" or by a substantially similar term, and (iv) requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the instrument.

(j) "Certificate of deposit" means an instrument containing an acknowledgement by a bank that a sum of money has been received by the bank and a promise by the bank to repay the sum of money. A certificate of deposit is a note of the bank.

(k) "Demand draft", a writing not signed by the customer that is created by a third party under the purported authority of the customer for the purpose of charging the customer's account with a bank. A demand draft shall contain the customer's account number and may contain any or all of the following:

a. The customer's printed or typewritten name;

b. A notation that the customer authorized the draft; or

c. The statement "No signature required" or words to that effect.

­­

­

(L. 1963 p. 503 § 3-104, A.L. 1992 S.B. 448, A.L. 2005 S.B. 279)



Section 400.3-105 Issue of instrument.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.3-105. Issue of instrument. — (a) "Issue" means the first delivery of an instrument by the maker or drawer, whether to a holder or nonholder, for the purpose of giving rights on the instrument to any person.

(b) An unissued instrument, or an unissued incomplete instrument that is completed, is binding on the maker or drawer, but nonissuance is a defense. An instrument that is conditionally issued or is issued for a special purpose is binding on the maker or drawer, but failure of the condition or special purpose to be fulfilled is a defense.

(c) "Issuer" applies to issued and unissued instruments and means a maker or drawer of an instrument.

(L. 1992 S.B. 448)



Section 400.3-106 Unconditional promise or order.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.3-106. Unconditional promise or order. — (a) Except as provided in this section, for the purposes of Section 400.3-104(a), a promise or order is unconditional unless it states (i) an express condition to payment, (ii) that the promise or order is subject to or governed by another writing, or (iii) that rights or obligations with respect to the promise or order are stated in another writing. A reference to another writing does not of itself make the promise or order conditional.

(b) A promise or order is not made conditional (i) by a reference to another writing for a statement of rights with respect to collateral, prepayment, or acceleration, or (ii) because payment is limited to resort to a particular fund or source.

(c) If a promise or order requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the promise or order, the condition does not make the promise or order conditional for the purposes of Section 400.3-104(a). If the person whose specimen signature appears on an instrument fails to countersign the instrument, the failure to countersign is a defense to the obligation of the issuer, but the failure does not prevent a transferee of the instrument from becoming a holder of the instrument.

(d) If a promise or order at the time it is issued or first comes into possession of a holder contains a statement, required by applicable statutory or administrative law, to the effect that the rights of a holder or transferee are subject to claims or defenses that the issuer could assert against the original payee, the promise or order is not thereby made conditional for the purposes of Section 400.3-104(a); but if the promise or order is an instrument, there cannot be a holder in due course of the instrument.

(L. 1992 S.B. 448)



Section 400.3-107 Instrument payable in foreign money.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.3-107. Instrument payable in foreign money. — Unless the instrument otherwise provides, an instrument that states the amount payable in foreign money may be paid in the foreign money or in an equivalent amount in dollars calculated by using the current bank-offered spot rate at the place of payment for the purchase of dollars on the day on which the instrument is paid.

(L. 1992 S.B. 448)



Section 400.3-108 Payable on demand or at definite time.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.3-108. Payable on demand or at definite time. — (a) A promise or order is "payable on demand" if it (i) states that it is payable on demand or at sight, or otherwise indicates that it is payable at the will of the holder, or (ii) does not state any time of payment.

(b) A promise or order is "payable at a definite time" if it is payable on elapse of a definite period of time after sight or acceptance or at a fixed date or dates or at a time or times readily ascertainable at the time the promise or order is issued, subject to rights of (i) prepayment, (ii) acceleration, (iii) extension at the option of the holder, or (iv) extension to a further definite time at the option of the maker or acceptor or automatically upon or after a specified act or event.

(c) If an instrument, payable at a fixed date, is also payable upon demand made before the fixed date, the instrument is payable on demand until the fixed date and, if demand for payment is not made before that date, becomes payable at a definite time on the fixed date.

(L. 1963 p. 503 § 3-108, A.L. 1992 S.B. 448)



Section 400.3-109 Payable to bearer or to order.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.3-109. Payable to bearer or to order. — (a) A promise or order is payable to bearer if it:

(1) states that it is payable to bearer or to the order of bearer or otherwise indicates that the person in possession of the promise or order is entitled to payment;

(2) does not state a payee; or

(3) states that it is payable to or to the order of cash or otherwise indicates that it is not payable to an identified person.

(b) A promise or order that is not payable to bearer is payable to order if it is payable (i) to the order of an identified person or (ii) to an identified person or order. A promise or order that is payable to order is payable to the identified person.

(c) An instrument payable to bearer may become payable to an identified person if it is specially endorsed pursuant to Section 400.3-205(a). An instrument payable to an identified person may become payable to bearer if it is endorsed in blank pursuant to Section 400.3-205(b).

(L. 1992 S.B. 448)



Section 400.3-110 Identification of person to whom instrument is payable.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.3-110. Identification of person to whom instrument is payable. — (a) The person to whom an instrument is initially payable is determined by the intent of the person, whether or not authorized, signing as, or in the name or behalf of, the issuer of the instrument. The instrument is payable to the person intended by the signer even if that person is identified in the instrument by a name or other identification that is not that of the intended person. If more than one person signs in the name or behalf of the issuer of an instrument and all the signers do not intend the same person as payee, the instrument is payable to any person intended by one or more of the signers.

(b) If the signature of the issuer of an instrument is made by automated means, such as a check-writing machine, the payee of the instrument is determined by the intent of the person who supplied the name or identification of the payee, whether or not authorized to do so.

(c) A person to whom an instrument is payable may be identified in any way, including by name, identifying number, office, or account number. For the purpose of determining the holder of an instrument, the following rules apply:

(1) If an instrument is payable to an account and the account is identified only by number, the instrument is payable to the person to whom the account is payable. If an instrument is payable to an account identified by number and by the name of a person, the instrument is payable to the named person, whether or not that person is the owner of the account identified by number.

(2) If an instrument is payable to:

(i) a trust, an estate, or a person described as trustee or representative of a trust or estate, the instrument is payable to the trustee, the representative, or a successor of either, whether or not the beneficiary or estate is also named;

(ii) a person described as agent or similar representative of a named or identified person, the instrument is payable to the represented person, the representative, or a successor of the representative;

(iii) a fund or organization that is not a legal entity, the instrument is payable to a representative of the members of the fund or organization; or

(iv) an office or to a person described as holding an office, the instrument is payable to the named person, the incumbent of the office, or a successor to the incumbent.

(d) If an instrument is payable to two or more persons alternatively, it is payable to any of them and may be negotiated, discharged, or enforced by any or all of them in possession of the instrument. If an instrument is payable to two or more persons not alternatively, it is payable to all of them and may be negotiated, discharged, or enforced only by all of them. If an instrument payable to two or more persons is ambiguous as to whether it is payable to the persons alternatively, the instrument is payable to the persons alternatively.

(L. 1963 p. 503 § 3-110, A.L. 1992 S.B. 448)



Section 400.3-111 Place of payment.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.3-111. Place of payment. — Except as otherwise provided for items in Article 4, an instrument is payable at the place of payment stated in the instrument. If no place of payment is stated, an instrument is payable at the address of the drawee or maker stated in the instrument. If no address is stated, the place of payment is the place of business of the drawee or maker. If a drawee or maker has more than one place of business, the place of payment is any place of business of the drawee or maker chosen by the person entitled to enforce the instrument. If the drawee or maker has no place of business, the place of payment is the residence of the drawee or maker.

(L. 1992 S.B. 448)



Section 400.3-112 Interest.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.3-112. Interest. — (a) Unless otherwise provided in the instrument, (i) an instrument is not payable with interest, and (ii) interest on an interest-bearing instrument is payable from the date of the instrument.

(b) Interest may be stated in an instrument as a fixed or variable amount of money or it may be expressed as a fixed or variable rate or rates. The amount or rate of interest may be stated or described in the instrument in any manner and may require reference to information not contained in the instrument. If an instrument provides for interest, but the amount of interest payable cannot be ascertained from the description, interest is payable at the judgment rate in effect at the place of payment of the instrument and at the time interest first accrues.

(L. 1992 S.B. 448)



Section 400.3-113 Date of instrument.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.3-113. Date of instrument. — (a) An instrument may be antedated or postdated. The date stated determines the time of payment if the instrument is payable at a fixed period after date. Except as provided in Section 400.4-401(b), an instrument payable on demand is not payable before the date of the instrument.

(b) If an instrument is undated, its date is the date of its issue or, in the case of an unissued instrument, the date it first comes into possession of a holder.

(L. 1992 S.B. 448)



Section 400.3-114 Contradictory terms of instrument.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.3-114. Contradictory terms of instrument. — If an instrument contains contradictory terms, typewritten terms prevail over printed terms, handwritten terms prevail over both, and words prevail over numbers.

(L. 1992 S.B. 448)



Section 400.3-115 Incomplete instrument.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.3-115. Incomplete instrument. — (a) "Incomplete instrument" means a signed writing, whether or not issued by the signer, the contents of which show at the time of signing that it is incomplete but that the signer intended it to be completed by the addition of words or numbers.

(b) Subject to subsection (c), if an incomplete instrument is an instrument under Section 400.3-104, it may be enforced according to its terms if it is not completed, or according to its terms as augmented by completion. If an incomplete instrument is not an instrument under Section 400.3-104, but, after completion, the requirements of Section 400.3-104 are met, the instrument may be enforced according to its terms as augmented by completion.

(c) If words or numbers are added to an incomplete instrument without authority of the signer, there is an alteration of the incomplete instrument under Section 400.3-407.

(d) The burden of establishing that words or numbers were added to an incomplete instrument without authority of the signer is on the person asserting the lack of authority.

(L. 1963 p. 503 § 3-115, A.L. 1992 S.B. 448)



Section 400.3-116 Joint and several liability — contribution.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.3-116. Joint and several liability — contribution. — (a) Except as otherwise provided in the instrument, two or more persons who have the same liability on an instrument as makers, drawers, acceptors, endorsers who endorse as joint payees, or anomalous endorsers are jointly and severally liable in the capacity in which they sign.

(b) Except as provided in Section 400.3-419(e) or by agreement of the affected parties, a party having joint and several liability who pays the instrument is entitled to receive from any party having the same joint and several liability contribution in accordance with applicable law.

(c) Discharge of one party having joint and several liability by a person entitled to enforce the instrument does not affect the right under subsection (b) of a party having the same joint and several liability to receive contribution from the party discharged.

(L. 1992 S.B. 448)



Section 400.3-117 Other agreements affecting instrument.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.3-117. Other agreements affecting instrument. — Subject to applicable law regarding exclusion of proof of contemporaneous or previous agreements, the obligation of a party to an instrument to pay the instrument may be modified, supplemented, or nullified by a separate agreement of the obligor and a person entitled to enforce the instrument, if the instrument is issued or the obligation is incurred in reliance on the agreement or as part of the same transaction giving rise to the agreement. To the extent an obligation is modified, supplemented, or nullified by an agreement under this section, the agreement is a defense to the obligation.

(L. 1992 S.B. 448)

(1994) Although bank made payment to lock box identification number which appeared on face of check, it constitutes lack of ordinary care when bank made payment of check proceeds to lock box which did not belong to named payee which appeared on check. Continental Airlines v. Boatmen's National Bank, 13 F.3d 1254 (8th Cir.)



Section 400.3-118 Statute of limitations.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

400.3-118. Statute of limitations. — (a) Except as provided in subsection (e), an action to enforce the obligation of a party to pay a note payable at a definite time must be commenced within ten years after the due date or dates stated in the note or, if a due date is accelerated, within ten years after the accelerated due date, and the statutes of limitation in chapter 516 shall not apply to this section.

(b) Except as provided in subsection (d) or (e), if demand for payment is made to the maker of a note payable on demand, an action to enforce the obligation of a party to pay the note must be commenced within ten years after the demand. If no demand for payment is made to the maker, an action to enforce the note is barred if neither principal nor interest on the note has been paid for a continuous period of 10 years.

(c) Except as provided in subsection (d), an action to enforce the obligation of a party to an unaccepted draft to pay the draft must be commenced within three years after dishonor of the draft or 10 years after the date of the draft, whichever period expires first.

(d) An action to enforce the obligation of the acceptor of a certified check or the issuer of a teller's check, cashier's check, or traveler's check must be commenced within three years after demand for payment is made to the acceptor or issuer, as the case may be.

(e) An action to enforce the obligation of a party to a certificate of deposit to pay the instrument must be commenced within six years after demand for payment is made to the maker, but if the instrument states a due date and the maker is not required to pay before that date, the six-year period begins when a demand for payment is in effect and the due date has passed.

(f) An action to enforce the obligation of a party to pay an accepted draft, other than a certified check, must be commenced (i) within six years after the due date or dates stated in the draft or acceptance if the obligation of the acceptor is payable at a definite time, or (ii) within six years after the date of the acceptance if the obligation of the acceptor is payable on demand.

(g) Unless governed by other law regarding claims for indemnity or contribution, an action (i) for conversion of an instrument, for money had and received, or like action based on conversion, (ii) for breach of warranty, or (iii) to enforce an obligation, duty, or right arising under this Article and not governed by this section must be commenced within three years after the cause of action accrues.

(L. 1992 S.B. 448, A.L. 1997 H.B. 257)



Section 400.3-119 Notice of right to defend action.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.3-119. Notice of right to defend action. — In an action for breach of an obligation for which a third person is answerable over pursuant to this Article or Article 4, the defendant may give the third person written notice of the litigation, and the person notified may then give similar notice to any other person who is answerable over. If the notice states (i) that the person notified may come in and defend and (ii) that failure to do so will bind the person notified in an action later brought by the person giving the notice as to any determination of fact common to the two litigations, the person notified is so bound unless after seasonable receipt of the notice the person notified does come in and defend.

(L. 1992 S.B. 448)



Section 400.3-201 Negotiation.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.3-201. Negotiation. — (a) "Negotiation" means a transfer of possession, whether voluntary or involuntary, of an instrument by a person other than the issuer to a person who thereby becomes its holder.

(b) Except for negotiation by a remitter, if an instrument is payable to an identified person, negotiation requires transfer of possession of the instrument and its endorsement by the holder. If an instrument is payable to bearer, it may be negotiated by transfer of possession alone.

(L. 1992 S.B. 448)



Section 400.3-202 Negotiation subject to rescission.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.3-202. Negotiation subject to rescission. — (a) Negotiation is effective even if obtained (i) from an infant, a corporation exceeding its powers, or a person without capacity, (ii) by fraud, duress, or mistake, or (iii) in breach of duty or as part of an illegal transaction.

(b) To the extent permitted by other law, negotiation may be rescinded or may be subject to other remedies, but those remedies may not be asserted against a subsequent holder in due course or a person paying the instrument in good faith and without knowledge of facts that are a basis for rescission or other remedy.

(L. 1992 S.B. 448)



Section 400.3-203 Transfer of instrument — right acquired by transfer.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.3-203. Transfer of instrument — right acquired by transfer. — (a) An instrument is transferred when it is delivered by a person other than its issuer for the purpose of giving to the person receiving delivery the right to enforce the instrument.

(b) Transfer of an instrument, whether or not the transfer is a negotiation, vests in the transferee any right of the transferor to enforce the instrument, including any right as a holder in due course, but the transferee cannot acquire rights of a holder in due course by a transfer, directly or indirectly, from a holder in due course if the transferee engaged in fraud or illegality affecting the instrument.

(c) Unless otherwise agreed, if an instrument is transferred for value and the transferee does not become a holder because of lack of endorsement by the transferor, the transferee has a specifically enforceable right to the unqualified endorsement of the transferor, but negotiation of the instrument does not occur until the endorsement is made.

(d) If a transferor purports to transfer less than the entire instrument, negotiation of the instrument does not occur. The transferee obtains no rights under this Article and has only the rights of a partial assignee.

(L. 1992 S.B. 448)



Section 400.3-204 Endorsement.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.3-204. Endorsement. — (a) "Endorsement" means a signature, other than that of a signer as maker, drawer, or acceptor, that alone or accompanied by other words is made on an instrument for the purpose of (i) negotiating the instrument, (ii) restricting payment of the instrument, or (iii) incurring endorser's liability on the instrument, but regardless of the intent of the signer, a signature and its accompanying words is an endorsement unless the accompanying words, terms of the instrument, place of the signature, or other circumstances unambiguously indicate that the signature was made for a purpose other than endorsement. For the purpose of determining whether a signature is made on an instrument, a paper affixed to the instrument is a part of the instrument.

(b) "Endorser" means a person who makes an endorsement.

(c) For the purpose of determining whether the transferee of an instrument is a holder, an endorsement that transfers a security interest in the instrument is effective as an unqualified endorsement of the instrument.

(d) If an instrument is payable to a holder under a name that is not the name of the holder, endorsement may be made by the holder in the name stated in the instrument or in the holder's name or both, but signature in both names may be required by a person paying or taking the instrument for value or collection.

(L. 1992 S.B. 448)



Section 400.3-205 Special endorsement — blank endorsement — anomalous endorsement.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.3-205. Special endorsement — blank endorsement — anomalous endorsement. — (a) If an endorsement is made by the holder of an instrument, whether payable to an identified person or payable to bearer, and the endorsement identifies a person to whom it makes the instrument payable, it is a "special endorsement." When specially endorsed, an instrument becomes payable to the identified person and may be negotiated only by the endorsement of that person. The principles stated in Section 400.3-110 apply to special endorsements.

(b) If an endorsement is made by the holder of an instrument and it is not a special endorsement, it is a "blank" endorsement. When endorsed in blank, an instrument becomes payable to bearer and may be negotiated by transfer of possession alone until specially endorsed.

(c) The holder may convert a blank endorsement that consists only of a signature into a special endorsement by writing, above the signature of the endorser, words identifying the person to whom the instrument is made payable.

(d) "Anomalous endorsement" means an endorsement made by a person who is not the holder of the instrument. An anomalous endorsement does not affect the manner in which the endorsement may be negotiated.

(L. 1992 S.B. 448)



Section 400.3-206 Restrictive endorsement.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.3-206. Restrictive endorsement. — (a) An endorsement limiting payment to a particular person or otherwise prohibiting further transfer or negotiation of the instrument is not effective to prevent further transfer or negotiation of the instrument.

(b) An endorsement stating a condition to the right of the endorsee to receive payment does not affect the right of the endorsee to enforce the instrument. A person paying the instrument or taking it for value or collection may disregard the condition, and the rights and liabilities of that person are not affected by whether the condition has been fulfilled.

(c) If an instrument bears an endorsement (i) described in Section 400.4-201(b), or (ii) in blank or to a particular bank using the words "for deposit,""for collection," or other words indicating a purpose of having the instrument collected by a bank for the endorser or for a particular account, the following rules apply:

(1) A person, other than a bank, who purchases the instrument when so endorsed converts the instrument unless the amount paid for the instrument is received by the endorser or applied consistently with the endorsement.

(2) A depositary bank that purchases the instrument or takes it for collection when so endorsed converts the instrument unless the amount paid by the bank with respect to the instrument is received by the endorser or applied consistently with the endorsement.

(3) A payor bank that is also the depositary bank or that takes the instrument for immediate payment over the counter from a person other than a collecting bank converts the instrument unless the proceeds of the instrument are received by the endorser or applied consistently with the endorsement.

(4) Except as otherwise provided in paragraph (3), a payor bank or intermediary bank may disregard the endorsement and is not liable if the proceeds of the instrument are not received by the endorser or applied consistently with the endorsement.

(d) Except for an endorsement covered by subsection (c), if an instrument bears an endorsement using words to the effect that payment is to be made to the endorsee as agent, trustee, or other fiduciary for the benefit of the endorser or another person, the following rules apply:

(1) Unless there is notice of breach of fiduciary duty as provided in Section 400.3-307, a person who purchases the instrument from the endorsee or takes the instrument from the endorsee for collection or payment may pay the proceeds of payment or the value given for the instrument to the endorsee without regard to whether the endorsee violates a fiduciary duty to the endorser.

(2) A subsequent transferee of the instrument or person who pays the instrument is neither given notice nor otherwise affected by the restriction in the endorsement unless the transferee or payor knows that the fiduciary dealt with the instrument or its proceeds in breach of fiduciary duty.

(e) The presence on an instrument of an endorsement to which this section applies does not prevent a purchaser of the instrument from becoming a holder in due course of the instrument unless the purchaser is a converter under subsection (c) or has notice or knowledge of breach of fiduciary duty as stated in subsection (d).

(f) In an action to enforce the obligation of a party to pay the instrument, the obligor has a defense if payment would violate an endorsement to which this section applies and the payment is not permitted by this section.

(L. 1963 p. 503 § 3-206, A.L. 1992 S.B. 448)



Section 400.3-207 Reacquisition.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

*400.3-207. Reacquisition. — Reacquisition of an instrument occurs if it is transferred to a former holder, by negotiation or otherwise. A former holder who reacquires the instrument may cancel endorsements made after the reacquirer first became a holder of the instrument. If the cancellation causes the instrument to be payable to the reacquirer or to bearer, the reacquirer may negotiate the instrument. An endorser whose endorsement is cancelled is discharged, and the discharge is effective against any subsequent holder.

(L. 1992 S.B. 448)



Section 400.3-301 Person entitled to enforce instrument.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.3-301. Person entitled to enforce instrument. — "Person entitled to enforce" an instrument means (i) the holder of the instrument, (ii) a nonholder in possession of the instrument who has the rights of a holder, or (iii) a person not in possession of the instrument who is entitled to enforce the instrument pursuant to Section 400.3-309 or 400.3-418(d). A person may be a person entitled to enforce the instrument even though the person is not the owner of the instrument or is in wrongful possession of the instrument.

(L. 1992 S.B. 448)



Section 400.3-302 Holder in due course.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.3-302. Holder in due course. — (a) Subject to subsection (c) and Section 400.3-106(d), "holder in due course" means the holder of an instrument if:

(1) the instrument when issued or negotiated to the holder does not bear such apparent evidence of forgery or alteration or is not otherwise so irregular or incomplete as to call into question its authenticity; and

(2) the holder took the instrument (i) for value, (ii) in good faith, (iii) without notice that the instrument is overdue or has been dishonored or that there is an uncured default with respect to payment of another instrument issued as part of the same series, (iv) without notice that the instrument contains an unauthorized signature or has been altered, (v) without notice of any claim to the instrument described in Section 400.3-306, and (vi) without notice that any party has a defense or claim in recoupment described in Section 400.3-305(a).

(b) Notice of discharge of a party, other than discharge in an insolvency proceeding, is not notice of a defense under subsection (a), but discharge is effective against a person who became a holder in due course with notice of the discharge. Public filing or recording of a document does not of itself constitute notice of a defense, claim in recoupment, or claim to the instrument.

(c) Except to the extent a transferor or predecessor in interest has rights as a holder in due course, a person does not acquire rights of a holder in due course of an instrument taken (i) by legal process or by purchase in an execution, bankruptcy, or creditor's sale or similar proceeding, (ii) by purchase as part of a bulk transaction not in ordinary course of business of the transferor, or (iii) as the successor in interest to an estate or other organization.

(d) If, under Section 400.3-303(a)(1), the promise of performance that is the consideration for an instrument has been partially performed, the holder may assert rights as a holder in due course of the instrument only to the fraction of the amount payable under the instrument equal to the value of the partial performance divided by the value of the promised performance.

(e) If (i) the person entitled to enforce an instrument has only a security interest in the instrument and (ii) the person obliged to pay the instrument has a defense, claim in recoupment, or claim to the instrument that may be asserted against the person who granted the security interest, the person entitled to enforce the instrument may assert rights as a holder in due course only to an amount payable under the instrument which, at the time of enforcement of the instrument, does not exceed the amount of the unpaid obligation secured.

(f) To be effective, notice must be received at a time and in a manner that gives a reasonable opportunity to act on it.

(g) This section is subject to any law limiting status as a holder in due course in particular classes of transactions.

(L. 1963 p. 503 § 3-302, A.L. 1992 S.B. 448)



Section 400.3-303 Value and consideration.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.3-303. Value and consideration. — (a) An instrument is issued or transferred for value if:

(1) the instrument is issued or transferred for a promise of performance, to the extent the promise has been performed;

(2) the transferee acquires a security interest or other lien in the instrument other than a lien obtained by judicial proceeding;

(3) the instrument is issued or transferred as payment of, or as security for, an antecedent claim against any person, whether or not the claim is due;

(4) the instrument is issued or transferred in exchange for a negotiable instrument; or

(5) the instrument is issued or transferred in exchange for the incurring of an irrevocable obligation to a third party by the person taking the instrument.

(b) "Consideration" means any consideration sufficient to support a simple contract. The drawer or maker of an instrument has a defense if the instrument is issued without consideration. If an instrument is issued for a promise of performance, the issuer has a defense to the extent performance of the promise is due and the promise has not been performed. If an instrument is issued for value as stated in subsection (a), the instrument is also issued for consideration.

(L. 1963 p. 503 § 3-303, A.L. 1992 S.B. 448)



Section 400.3-304 Overdue instrument.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.3-304. Overdue instrument. — (a) An instrument payable on demand becomes overdue at the earliest of the following times:

(1) on the day after the day demand for payment is duly made;

(2) if the instrument is a check, 90 days after its date; or

(3) if the instrument is not a check, when the instrument has been outstanding for a period of time after its date which is unreasonably long under the circumstances of the particular case in light of the nature of the instrument and usage of the trade.

(b) With respect to an instrument payable at a definite time the following rules apply:

(1) If the principal is payable in installments and a due date has not been accelerated, the instrument becomes overdue upon default under the instrument for nonpayment of an installment, and the instrument remains overdue until the default is cured.

(2) If the principal is not payable in installments and the due date has not been accelerated, the instrument becomes overdue on the day after the due date.

(3) If a due date with respect to principal has been accelerated, the instrument becomes overdue on the day after the accelerated due date.

(c) Unless the due date of principal has been accelerated, an instrument does not become overdue if there is default in payment of interest but no default in payment of principal.

(L. 1963 p. 503 § 3-304, A.L. 1992 S.B. 448)



Section 400.3-305 Defenses and claims in recoupment.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.3-305. Defenses and claims in recoupment. — (a) Except as stated in subsection (b), the right to enforce the obligation of a party to pay an instrument is subject to the following:

(1) a defense of the obligor based on (i) infancy of the obligor to the extent it is a defense to a simple contract, (ii) duress, lack of legal capacity, or illegality of the transaction which, under other law, nullifies the obligation of the obligor, (iii) fraud that induced the obligor to sign the instrument with neither knowledge nor reasonable opportunity to learn of its character or its essential terms, or (iv) discharge of the obligor in insolvency proceedings;

(2) a defense of the obligor stated in another section of this Article or a defense of the obligor that would be available if the person entitled to enforce the instrument were enforcing a right to payment under a simple contract; and

(3) a claim in recoupment of the obligor against the original payee of the instrument if the claim arose from the transaction that gave rise to the instrument; but the claim of the obligor may be asserted against a transferee of the instrument only to reduce the amount owing on the instrument at the time the action is brought.

(b) The right of a holder in due course to enforce the obligation of a party to pay the instrument is subject to defenses of the obligor stated in subsection (a)(1), but is not subject to defenses of the obligor stated in subsection (a)(2) or claims in recoupment stated in subsection (a)(3) against a person other than the holder.

(c) Except as stated in subsection (d), in an action to enforce the obligation of a party to pay the instrument, the obligor may not assert against the person entitled to enforce the instrument a defense, claim in recoupment, or claim to the instrument (Section 400.3-306) of another person, but the other person's claim to the instrument may be asserted by the obligor if the other person is joined in the action and personally asserts the claim against the person entitled to enforce the instrument. An obligor is not obliged to pay the instrument if the person seeking enforcement of the instrument does not have rights of a holder in due course and the obligor proves that the instrument is a lost or stolen instrument.

(d) In an action to enforce the obligation of an accommodation party to pay an instrument, the accommodation party may assert against the person entitled to enforce the instrument any defense or claim in recoupment under subsection (a) that the accommodated party could assert against the person entitled to enforce the instrument, except the defenses of discharge in insolvency proceedings, infancy, and lack of legal capacity.

(L. 1963 p. 503 § 3-305, A.L. 1992 S.B. 448)

CROSS REFERENCE:

Defenses or setoffs arising from purchase of consumer goods available against holder of security interest, 408.405



Section 400.3-306 Claims to an instrument.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.3-306. Claims to an instrument. — A person taking an instrument, other than a person having rights of a holder in due course, is subject to a claim of a property or possessory right in the instrument or its proceeds, including a claim to rescind a negotiation and to recover the instrument or its proceeds. A person having rights of a holder in due course takes free of the claim to the instrument.

(L. 1963 p. 503 § 3-306, A.L. 1992 S.B. 448)



Section 400.3-307 Notice of breach of fiduciary duty.

Effective 28 Aug 1994

Title XXVI TRADE AND COMMERCE

400.3-307. Notice of breach of fiduciary duty. — (a) In this section:

(1) "Fiduciary" means an agent, trustee, partner, corporate officer or director, or other representative owing a fiduciary duty with respect to an instrument.

(2) "Represented person" means the principal, beneficiary, partnership, corporation, or other person to whom the duty stated in paragraph (1) is owed.

(b) If (i) an instrument is taken from a fiduciary for payment or collection or for value, (ii) the taker has knowledge of the fiduciary status of the fiduciary, and (iii) the represented person makes a claim to the instrument or its proceeds on the basis that the transaction of the fiduciary is a breach of fiduciary duty, the following rules apply:

(1) Notice of breach of fiduciary duty by the fiduciary is notice of the claim of the represented person.

(2) In the case of an instrument payable to the represented person or the fiduciary as such, the taker has notice of the breach of fiduciary duty if the instrument is (i) taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary, or (ii) taken in a transaction known by the taker to be for the personal benefit of the fiduciary.

(3) If an instrument is issued by the represented person or the fiduciary as such, and made payable to the fiduciary personally, the taker does not have notice of the breach of fiduciary duty unless the taker knows of the breach of fiduciary duty.

(4) If an instrument is issued by the represented person or the fiduciary as such, to the taker as payee, the taker has notice of the breach of fiduciary duty if the instrument is (i) taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary, or (ii) taken in a transaction known by the taker to be for the personal benefit of the fiduciary.

(L. 1992 S.B. 448, A.L. 1994 S.B. 701)



Section 400.3-308 Proof of signature and status as holder in due course.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.3-308. Proof of signature and status as holder in due course. — (a) In an action with respect to an instrument, the authenticity of, and authority to make, each signature on the instrument is admitted unless specifically denied in the pleadings. If the validity of a signature is denied in the pleadings, the burden of establishing validity is on the person claiming validity, but the signature is presumed to be authentic and authorized unless the action is to enforce the liability of the purported signer and the signer is dead or incompetent at the time of trial of the issue of validity of the signature. If an action to enforce the instrument is brought against a person as the undisclosed principal of a person who signed the instrument as a party to the instrument, the plaintiff has the burden of establishing that the defendant is liable on the instrument as a represented person under Section 400.3-402(a).

(b) If the validity of signatures is admitted or proved and there is compliance with subsection (a), a plaintiff producing the instrument is entitled to payment if the plaintiff proves entitlement to enforce the instrument under Section 400.3-301, unless the defendant proves a defense or claim in recoupment. If a defense or claim in recoupment is proved, the right to payment of the plaintiff is subject to the defense or claim, except to the extent the plaintiff proves that the plaintiff has rights of a holder in due course which are not subject to the defense or claim.

(L. 1992 S.B. 448)



Section 400.3-309 Enforcement of lost, destroyed, or stolen instrument.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.3-309. Enforcement of lost, destroyed, or stolen instrument. — (a) A person not in possession of an instrument is entitled to enforce the instrument if (i) the person was in possession of the instrument and entitled to enforce it when loss of possession occurred, (ii) the loss of possession was not the result of a transfer by the person or a lawful seizure, and (iii) the person cannot reasonably obtain possession of the instrument because the instrument was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

(b) A person seeking enforcement of an instrument under subsection (a) must prove the terms of the instrument and the person's right to enforce the instrument. If that proof is made, Section 400.3-308 applies to the case as if the person seeking enforcement had produced the instrument. The court may not enter judgment in favor of the person seeking enforcement unless it finds that the person required to pay the instrument is adequately protected against loss that might occur by reason of a claim by another person to enforce the instrument. Adequate protection may be provided by any reasonable means.

(L. 1992 S.B. 448)



Section 400.3-310 Effect of instrument on obligation for which taken.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.3-310. Effect of instrument on obligation for which taken. — (a) Unless otherwise agreed, if a certified check, cashier's check, or teller's check is taken for an obligation, the obligation is discharged to the same extent discharge would result if an amount of money equal to the amount of the instrument were taken in payment of the obligation. Discharge of the obligation does not affect any liability that the obligor may have as an endorser of the instrument.

(b) Unless otherwise agreed and except as provided in subsection (a), if a note or an uncertified check is taken for an obligation, the obligation is suspended to the same extent the obligation would be discharged if an amount of money equal to the amount of the instrument were taken, and the following rules apply:

(1) In the case of an uncertified check, suspension of the obligation continues until dishonor of the check or until it is paid or certified. Payment or certification of the check results in discharge of the obligation to the extent of the amount of the check.

(2) In the case of a note, suspension of the obligation continues until dishonor of the note or until it is paid. Payment of the note results in discharge of the obligation to the extent of the payment.

(3) Except as provided in paragraph (4), if the check or note is dishonored and the obligee of the obligation for which the instrument was taken is the person entitled to enforce the instrument, the obligee may enforce either the instrument or the obligation. In the case of an instrument of a third person which is negotiated to the obligee by the obligor, discharge of the obligor on the instrument also discharges the obligation.

(4) If the person entitled to enforce the instrument taken for an obligation is a person other than the obligee, the obligee may not enforce the obligation to the extent the obligation is suspended. If the obligee is the person entitled to enforce the instrument but no longer has possession of it because it was lost, stolen, or destroyed, the obligation may not be enforced to the extent of the amount payable on the instrument, and to that extent the obligee's rights against the obligor are limited to enforcement of the instrument.

(c) If an instrument other than one described in subsection (a) or (b) is taken for an obligation, the effect is (i) that stated in subsection (a) if the instrument is one on which a bank is liable as maker or acceptor, or (ii) that stated in subsection (b) in any other case.

(L. 1992 S.B. 448)



Section 400.3-311 Accord and satisfaction by use of instrument.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.3-311. Accord and satisfaction by use of instrument. — (a) If a person against whom a claim is asserted proves that (i) that person in good faith tendered an instrument to the claimant as full satisfaction of the claim, (ii) the amount of the claim was unliquidated or subject to a bona fide dispute, and (iii) the claimant obtained payment of the instrument, the following subsections apply.

(b) Unless subsection (c) applies, the claim is discharged if the person against whom the claim is asserted proves that the instrument or an accompanying written communication contained a conspicuous statement to the effect that the instrument was tendered as full satisfaction of the claim.

(c) Subject to subsection (d), a claim is not discharged under subsection (b) if either of the following applies:

(1) The claimant, if an organization, proves that (i) within a reasonable time before the tender, the claimant sent a conspicuous statement to the person against whom the claim is asserted that communications concerning disputed debts, including an instrument tendered as full satisfaction of a debt, are to be sent to a designated person, office, or place, and (ii) the instrument or accompanying communication was not received by that designated person, office, or place.

(2) The claimant, whether or not an organization, proves that within 90 days after payment of the instrument, the claimant tendered repayment of the amount of the instrument to the person against whom the claim is asserted. This paragraph does not apply if the claimant is an organization that sent a statement complying with paragraph (1)(i).

(d) A claim is discharged if the person against whom the claim is asserted proves that within a reasonable time before collection of the instrument was initiated, the claimant, or an agent of the claimant having direct responsibility with respect to the disputed obligation, knew that the instrument was tendered in full satisfaction of the claim.

(L. 1992 S.B. 448)



Section 400.3-312 Lost, destroyed or stolen cashier's check, teller's check or certified check.

Effective 28 Aug 2000

Title XXVI TRADE AND COMMERCE

400.3-312. Lost, destroyed or stolen cashier's check, teller's check or certified check. — (a) In this section the following shall mean:

(1) "Check", a cashier's check, teller's check, or certified check;

(2) "Claimant", a person who claims the right to receive the amount of a cashier's check, teller's check, or certified check that was lost, destroyed, or stolen;

(3) "Declaration of loss", a written statement, made under penalty of perjury, to the effect that: (i) the declarer lost possession of a check; (ii) the declarer is the drawer or payee of the check, in the case of a certified check, or the remitter or payee of the check, in the case of a cashier's check or teller's check; (iii) the loss of possession was not the result of a transfer by the declarer or a lawful seizure; and (iv) the declarer cannot reasonably obtain possession of the check because the check was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process;

(4) "Obligated bank", the issuer of a cashier's check or teller's check or the acceptor of a certified check.

(b) A claimant may assert a claim to the amount of a check by a communication to the obligated bank describing the check with reasonable certainty and requesting payment of the amount of the check, if: (i) the claimant is the drawer or payee of a certified check or the remitter or payee of a cashier's check or teller's check; (ii) the communication contains or is accompanied by a declaration of loss of the claimant with respect to the check; (iii) the communication is received at a time and in a manner affording the bank a reasonable time to act on it before the check is paid; and (iv) the claimant provides reasonable identification if requested by the obligated bank. Delivery of a declaration of loss is a warranty of the truth of the statement made in the declaration. If a claim is asserted in compliance with this subsection, the following rules apply:

(1) The claim becomes enforceable at the later of: (i) the time the claim is asserted; or (ii) the ninetieth day following the date of the check, in the case of a cashier's check or teller's check, or the ninetieth day following the date of the acceptance, in the case of a certified check;

(2) Until the claim becomes enforceable it has no legal effect and the obligated bank may pay the check or, in the case of teller's check, may permit the drawee to pay the check. Payment to a person entitled to enforce the check discharges all liability of the obligated bank with respect to the check;

(3) If the claim becomes enforceable before the check is presented for payment, the obligated bank is not obliged to pay the check;

(4) When the claim becomes enforceable, the obligated bank becomes obliged to pay the amount of the check to the claimant if payment of the check has not been made to a person entitled to enforce the check. Subject to section 400.4-302(a)(1), payment to the claimant discharges all liability of the obligated bank with respect to the check.

(c) If the obligated bank pays the amount of a check to a claimant under subsection (b)(4) and the check is presented for payment by a person having rights of a holder in due course, the claimant is obliged to: (i) refund the payment to the obligated bank if the check is paid; or (ii) pay the amount of the check to the person having rights of a holder in due course if the check is dishonored.

(d) If a claimant has the right to assert a claim under subsection (b) and is also a person entitled to enforce a cashier's check, teller's check, or certified check that is lost, destroyed, or stolen, the claimant may assert rights with respect to the check either under this section or section 400.3-309.

(L. 1998 S.B. 792, A.L. 1999 S.B. 386, A.L. 2000 S.B. 896)



Section 400.3-401 Signature.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.3-401. Signature. — (a) A person is not liable on an instrument unless (i) the person signed the instrument, or (ii) the person is represented by an agent or representative who signed the instrument and the signature is binding on the represented person under Section 400.3-402.

(b) A signature may be made (i) manually or by means of a device or machine, and (ii) by the use of any name, including a trade or assumed name, or by a word, mark, or symbol executed or adopted by a person with present intention to authenticate a writing.

(L. 1963 p. 503 § 3-401, A.L. 1992 S.B. 448)



Section 400.3-402 Signature by representative.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.3-402. Signature by representative. — (a) If a person acting, or purporting to act, as a representative signs an instrument by signing either the name of the represented person or the name of the signer, the represented person is bound by the signature to the same extent the represented person would be bound if the signature were on a simple contract. If the represented person is bound, the signature of the representative is the "authorized signature of the represented person" and the represented person is liable on the instrument, whether or not identified in the instrument.

(b) If a representative signs the name of the representative to an instrument and the signature is an authorized signature of the represented person, the following rules apply:

(1) If the form of the signature shows unambiguously that the signature is made on behalf of the represented person who is identified in the instrument, the representative is not liable on the instrument.

(2) Subject to subsection (c), if (i) the form of the signature does not show unambiguously that the signature is made in a representative capacity or (ii) the represented person is not identified in the instrument, the representative is liable on the instrument to a holder in due course that took the instrument without notice that the representative was not intended to be liable on the instrument. With respect to any other person, the representative is liable on the instrument unless the representative proves that the original parties did not intend the representative to be liable on the instrument.

(c) If a representative signs the name of the representative as drawer of a check without indication of the representative status and the check is payable from an account of the represented person who is identified on the check, the signer is not liable on the check if the signature is an authorized signature of the represented person.

(L. 1992 S.B. 448)



Section 400.3-403 Unauthorized signature.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.3-403. Unauthorized signature. — (a) Unless otherwise provided in this Article or Article 4, an unauthorized signature is ineffective except as the signature of the unauthorized signer in favor of a person who in good faith pays the instrument or takes it for value. An unauthorized signature may be ratified for all purposes of this Article.

(b) If the signature of more than one person is required to constitute the authorized signature of an organization, the signature of the organization is unauthorized if one of the required signatures is lacking.

(c) The civil or criminal liability of a person who makes an unauthorized signature is not affected by any provision of this Article which makes the unauthorized signature effective for the purposes of this Article.

(L. 1992 S.B. 448)



Section 400.3-404 Impostors — fictitious payees.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.3-404. Impostors — fictitious payees. — (a) If an impostor, by use of the mails or otherwise, induces the issuer of an instrument to issue the instrument to the impostor, or to a person acting in concert with the impostor, by impersonating the payee of the instrument or a person authorized to act for the payee, an endorsement of the instrument by any person in the name of the payee is effective as the endorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.

(b) If (i) a person whose intent determines to whom an instrument is payable (Section 400.3-110(a) or (b)) does not intend the person identified as payee to have any interest in the instrument, or (ii) the person identified as payee of an instrument is a fictitious person, the following rules apply until the instrument is negotiated by special endorsement:

(1) Any person in possession of the instrument is its holder.

(2) An endorsement by any person in the name of the payee stated in the instrument is effective as the endorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.

(c) Under subsection (a) or (b), an endorsement is made in the name of a payee if (i) it is made in a name substantially similar to that of the payee or (ii) the instrument, whether or not endorsed, is deposited in a depositary bank to an account in a name substantially similar to that of the payee.

(d) With respect to an instrument to which subsection (a) or (b) applies, if a person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from payment of the instrument, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss.

(L. 1992 S.B. 448)



Section 400.3-405 Employer's responsibility for fraudulent endorsement by employee.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.3-405. Employer's responsibility for fraudulent endorsement by employee. — (a) In this section:

(1) "Employee" includes an independent contractor and employee of an independent contractor retained by the employer.

(2) "Fraudulent endorsement" means (i) in the case of an instrument payable to the employer, a forged endorsement purporting to be that of the employer, or (ii) in the case of an instrument with respect to which the employer is the issuer, a forged endorsement purporting to be that of the person identified as payee.

(3) "Responsibility" with respect to instruments means authority (i) to sign or endorse instruments on behalf of the employer, (ii) to process instruments received by the employer for bookkeeping purposes, for deposit to an account, or for other disposition, (iii) to prepare or process instruments for issue in the name of the employer, (iv) to supply information determining the names or addresses of payees of instruments to be issued in the name of the employer, (v) to control the disposition of instruments to be issued in the name of the employer, or (vi) to act otherwise with respect to instruments in a responsible capacity. "Responsibility" does not include authority that merely allows an employee to have access to instruments or blank or incomplete instrument forms that are being stored or transported or are part of incoming or outgoing mail, or similar access.

(b) For the purpose of determining the rights and liabilities of a person who, in good faith, pays an instrument or takes it for value or for collection, if an employer entrusted an employee with responsibility with respect to the instrument and the employee or a person acting in concert with the employee makes a fraudulent endorsement of the instrument, the endorsement is effective as the endorsement of the person to whom the instrument is payable if it is made in the name of that person. If the person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from the fraud, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss.

(c) Under subsection (b), an endorsement is made in the name of the person to whom an instrument is payable if (i) it is made in a name substantially similar to the name of that person or (ii) the instrument, whether or not endorsed, is deposited in a depositary bank to an account in a name substantially similar to the name of that person.

(L. 1992 S.B. 448)



Section 400.3-406 Negligence contributing to forged signature or alteration of instrument.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.3-406. Negligence contributing to forged signature or alteration of instrument. — (a) A person whose failure to exercise ordinary care substantially contributes to an alteration of an instrument or to the making of a forged signature on an instrument is precluded from asserting the alteration or the forgery against a person who, in good faith, pays the instrument or takes it for value or for collection.

(b) Under subsection (a), if the person asserting the preclusion fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss, the loss is allocated between the person precluded and the person asserting the preclusion according to the extent to which the failure of each to exercise ordinary care contributed to the loss.

(c) Under subsection (a), the burden of proving failure to exercise ordinary care is on the person asserting the preclusion. Under subsection (b), the burden of proving failure to exercise ordinary care is on the person precluded.

(L. 1963 p. 503 § 3-406, A.L. 1992 S.B. 448)



Section 400.3-407 Alteration.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.3-407. Alteration. — (a) "Alteration" means (i) an unauthorized change in an instrument that purports to modify in any respect the obligation of a party, or (ii) an unauthorized addition of words or numbers or other change to an incomplete instrument relating to the obligation of a party.

(b) Except as provided in subsection (c), an alteration fraudulently made discharges a party whose obligation is affected by the alteration unless that party assents or is precluded from asserting the alteration. No other alteration discharges a party, and the instrument may be enforced according to its original terms.

(c) A payor bank or drawee paying a fraudulently altered instrument or a person taking it for value, in good faith and without notice of the alteration, may enforce rights with respect to the instrument (i) according to its original terms, or (ii) in the case of an incomplete instrument altered by unauthorized completion, according to its terms as completed.

(L. 1963 p. 503 § 3-407, A.L. 1992 S.B. 448)



Section 400.3-408 Drawee not liable on unaccepted draft.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.3-408. Drawee not liable on unaccepted draft. — A check or other draft does not of itself operate as an assignment of funds in the hands of the drawee available for its payment, and the drawee is not liable on the instrument until the drawee accepts it.

(L. 1992 S.B. 448)



Section 400.3-409 Acceptance of draft — certified check.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.3-409. Acceptance of draft — certified check. — (a) "Acceptance" means the drawee's signed agreement to pay a draft as presented. It must be written on the draft and may consist of the drawee's signature alone. Acceptance may be made at any time and becomes effective when notification pursuant to instructions is given or the accepted draft is delivered for the purpose of giving rights on the acceptance to any person.

(b) A draft may be accepted although it has not been signed by the drawer, is otherwise incomplete, is overdue, or has been dishonored.

(c) If a draft is payable at a fixed period after sight and the acceptor fails to date the acceptance, the holder may complete the acceptance by supplying a date in good faith.

(d) "Certified check" means a check accepted by the bank on which it is drawn. Acceptance may be made as stated in subsection (a) or by a writing on the check which indicates that the check is certified. The drawee of a check has no obligation to certify the check, and refusal to certify is not dishonor of the check.

(L. 1992 S.B. 448)



Section 400.3-410 Acceptance varying draft.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.3-410. Acceptance varying draft. — (a) If the terms of a drawee's acceptance vary from the terms of the draft as presented, the holder may refuse the acceptance and treat the draft as dishonored. In that case, the drawee may cancel the acceptance.

(b) The terms of a draft are not varied by an acceptance to pay at a particular bank or place in the United States, unless the acceptance states that the draft is to be paid only at that bank or place.

(c) If the holder assents to an acceptance varying the terms of a draft, the obligation of each drawer and endorser that does not expressly assent to the acceptance is discharged.

(L. 1992 S.B. 448)



Section 400.3-411 Refusal to pay cashier's checks, teller's checks, and certified checks.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.3-411. Refusal to pay cashier's checks, teller's checks, and certified checks. — (a) In this section, "obligated bank" means the acceptor of a certified check or the issuer of a cashier's check or teller's check bought from the issuer.

(b) If the obligated bank wrongfully (i) refuses to pay a cashier's check or certified check, (ii) stops payment of a teller's check, or (iii) refuses to pay a dishonored teller's check, the person asserting the right to enforce the check is entitled to compensation for expenses and loss of interest resulting from the nonpayment and may recover consequential damages if the obligated bank refuses to pay after receiving notice of particular circumstances giving rise to the damages.

(c) Expenses or consequential damages under subsection (b) are not recoverable if the refusal of the obligated bank to pay occurs because (i) the bank suspends payments, (ii) the obligated bank asserts a claim or defense of the bank that it has reasonable grounds to believe is available against the person entitled to enforce the instrument, (iii) the obligated bank has a reasonable doubt whether the person demanding payment is the person entitled to enforce the instrument, or (iv) payment is prohibited by law.

(L. 1992 S.B. 448)



Section 400.3-412 Obligation of issuer of note or cashier's check.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.3-412. Obligation of issuer of note or cashier's check. — The issuer of a note or cashier's check or other draft drawn on the drawer is obliged to pay the instrument (i) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or (ii) if the issuer signed an incomplete instrument, according to its terms when completed, to the extent stated in Sections 400.3-115 and 400.3-407. The obligation is owed to a person entitled to enforce the instrument or to an endorser who paid the instrument under Section 400.3-415.

(L. 1992 S.B. 448)



Section 400.3-413 Obligation of acceptor.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.3-413. Obligation of acceptor. — (a) The acceptor of a draft is obliged to pay the draft (i) according to its terms at the time it was accepted, even though the acceptance states that the draft is payable "as originally drawn" or equivalent terms, (ii) if the acceptance varies the terms of the draft, according to the terms of the draft as varied, or (iii) if the acceptance is of a draft that is an incomplete instrument, according to its terms when completed, to the extent stated in Sections 400.3-115 and 400.3-407. The obligation is owed to a person entitled to enforce the draft or to the drawer or an endorser who paid the draft under Section 400.3-414 or 400.3-415.

(b) If the certification of a check or other acceptance of a draft states the amount certified or accepted, the obligation of the acceptor is that amount. If (i) the certification or acceptance does not state an amount, (ii) the amount of the instrument is subsequently raised, and (iii) the instrument is then negotiated to a holder in due course, the obligation of the acceptor is the amount of the instrument at the time it was taken by the holder in due course.

(L. 1992 S.B. 448)



Section 400.3-414 Obligation of drawer.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.3-414. Obligation of drawer. — (a) This section does not apply to cashier's checks or other drafts drawn on the drawer.

(b) If an unaccepted draft is dishonored, the drawer is obliged to pay the draft (i) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or (ii) if the drawer signed an incomplete instrument, according to its terms when completed, to the extent stated in Sections 400.3-115 and 400.3-407. The obligation is owed to a person entitled to enforce the draft or to an endorser who paid the draft under Section 400.3-415.

(c) If a draft is accepted by a bank, the drawer is discharged, regardless of when or by whom acceptance was obtained.

(d) If a draft is accepted and the acceptor is not a bank, the obligation of the drawer to pay the draft if the draft is dishonored by the acceptor is the same as the obligation of an endorser under Section 400.3-415(a) and (c).

(e) If a draft states that it is drawn "without recourse" or otherwise disclaims liability of the drawer to pay the draft, the drawer is not liable under subsection (b) to pay the draft if the draft is not a check. A disclaimer of the liability stated in subsection (b) is not effective if the draft is a check.

(f) If (i) a check is not presented for payment or given to a depositary bank for collection within 30 days after its date, (ii) the drawee suspends payments after expiration of the 30-day period without paying the check, and (iii) because of the suspension of payments, the drawer is deprived of funds maintained with the drawee to cover payment of the check, the drawer to the extent deprived of funds may discharge its obligation to pay the check by assigning to the person entitled to enforce the check the rights of the drawer against the drawee with respect to the funds.

(L. 1992 S.B. 448)



Section 400.3-415 Obligation of endorser.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.3-415. Obligation of endorser. — (a) Subject to subsections (b), (c), and (d) and to Section 400.3-419(d), if an instrument is dishonored, an endorser is obliged to pay the amount due on the instrument (i) according to the terms of the instrument at the time it was endorsed, or (ii) if the endorser endorsed an incomplete instrument, according to its terms when completed, to the extent stated in Sections 400.3-115 and 400.3-407. The obligation of the endorser is owed to a person entitled to enforce the instrument or to a subsequent endorser who paid the instrument under this section.

(b) If an endorsement states that it is made "without recourse" or otherwise disclaims liability of the endorser, the endorser is not liable under subsection (a) to pay the instrument.

(c) If notice of dishonor of an instrument is required by Section 400.3-503 and notice of dishonor complying with that section is not given to an endorser, the liability of the endorser under subsection (a) is discharged.

(d) If a draft is accepted by a bank after an endorsement is made, the liability of the endorser under subsection (a) is discharged.

(e) If an endorser of a check is liable under subsection (a) and the check is not presented for payment, or given to a depositary bank for collection, within 30 days after the day the endorsement was made, the liability of the endorser under subsection (a) is discharged.

(L. 1992 S.B. 448)



Section 400.3-416 Transfer warranties.

Effective 28 Aug 2005

Title XXVI TRADE AND COMMERCE

400.3-416. Transfer warranties. — (a) A person who transfers an instrument for consideration warrants to the transferee and, if the transfer is by endorsement, to any subsequent transferee that:

(1) the warrantor is a person entitled to enforce the instrument;

(2) all signatures on the instrument are authentic and authorized;

(3) the instrument has not been altered;

(4) the instrument is not subject to a defense or claim in recoupment of any party which can be asserted against the warrantor;

(5) the warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer; and

(6) If the instrument is a demand draft, creation of the instrument according to the terms on its face was authorized by the person identified as drawer. Nothing in this section shall be construed to impair the rights of the drawer against the drawee.

(b) A person to whom the warranties under subsection (a) are made and who took the instrument in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the instrument plus expenses and loss of interest incurred as a result of the breach.

(c) The warranties stated in subsection (a) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(d) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

(e) If the warranty in paragraph (6) of subsection (a) is not given by a transferor under applicable conflict of law rules, then the warranty is not given to that transferor when that transferor is a transferee.

(L. 1992 S.B. 448, A.L. 2005 S.B. 279)



Section 400.3-417 Presentment warranties.

Effective 28 Aug 2005

Title XXVI TRADE AND COMMERCE

400.3-417. Presentment warranties. — (a) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, (i) the person obtaining payment or acceptance, at the time of presentment, and (ii) a previous transferor of the draft, at the time of transfer, warrant to the drawee making payment or accepting the draft in good faith that:

(1) the warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(2) the draft has not been altered;

(3) the warrantor has no knowledge that the signature of the drawer of the draft is unauthorized; and

(4) if the draft is a demand draft, creation of the demand draft according to the terms on its face was authorized by the person identified as drawer. Nothing in this section shall be construed to impair the rights of the drawer against the drawee.

(b) A drawee making payment may recover from any warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft, breach of warranty is a defense to the obligation of the acceptor. If the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from any warrantor for breach of warranty the amounts stated in this subsection.

(c) If a drawee asserts a claim for breach of warranty under subsection (a) based on an unauthorized endorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the endorsement is effective under Section 400.3-404 or 400.3-405 or the drawer is precluded under Section 400.3-406 or 400.4-406 from asserting against the drawee the unauthorized endorsement or alteration.

(d) If (i) a dishonored draft is presented for payment to the drawer or an endorser or (ii) any other instrument is presented for payment to a party obliged to pay the instrument, and (iii) payment is received, the following rules apply:

(1) The person obtaining payment and a prior transferor of the instrument warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the instrument, a person entitled to enforce the instrument or authorized to obtain payment on behalf of a person entitled to enforce the instrument.

(2) The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(e) The warranties stated in subsections (a) and (d) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) or (d) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(f) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

(g) A demand draft is a check, as provided in subsection (f) of section 400.3-104.

(h) If the warranty in paragraph (4) of subsection (a) is not given by a transferor under applicable conflict of law rules, then the warranty is not given to that transferor when that transferor is a transferee.

(L. 1963 p. 503 § 3-417, A.L. 1992 S.B. 448, A.L. 2005 S.B. 279)



Section 400.3-418 Payment or acceptance by mistake.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.3-418. Payment or acceptance by mistake. — (a) Except as provided in subsection (c), if the drawee of a draft pays or accepts the draft and the drawee acted on the mistaken belief that (i) payment of the draft had not been stopped pursuant to Section 400.4-403 or (ii) the signature of the drawer of the draft was authorized, the drawee may recover the amount of the draft from the person to whom or for whose benefit payment was made or, in the case of acceptance, may revoke the acceptance. Rights of the drawee under this subsection are not affected by failure of the drawee to exercise ordinary care in paying or accepting the draft.

(b) Except as provided in subsection (c), if an instrument has been paid or accepted by mistake and the case is not covered by subsection (a), the person paying or accepting may, to the extent permitted by the law governing mistake and restitution, (i) recover the payment from the person to whom or for whose benefit payment was made or (ii) in the case of acceptance, may revoke the acceptance.

(c) The remedies provided by subsection (a) or (b) may not be asserted against a person who took the instrument in good faith and for value or who in good faith changed position in reliance on the payment or acceptance. This subsection does not limit remedies provided by Section 400.3-417 or 400.4-407.

(d) Notwithstanding Section 400.4-215, if an instrument is paid or accepted by mistake and the payor or acceptor recovers payment or revokes acceptance under subsection (a) or (b), the instrument is deemed not to have been paid or accepted and is treated as dishonored, and the person from whom payment is recovered has rights as a person entitled to enforce the dishonored instrument.

(L. 1963 p. 503 § 3-418, A.L. 1992 S.B. 448)



Section 400.3-419 Instrument signed for accommodation.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.3-419. Instrument signed for accommodation. — (a) If an instrument is issued for value given for the benefit of a party to the instrument ("accommodated party" ) and another party to the instrument ("accommodation party" ) signs the instrument for the purpose of incurring liability on the instrument without being a direct beneficiary of the value given for the instrument, the instrument is signed by the accommodation party "for accommodation."

(b) An accommodation party may sign the instrument as maker, drawer, acceptor, or endorser and, subject to subsection (d), is obliged to pay the instrument in the capacity in which the accommodation party signs. The obligation of an accommodation party may be enforced notwithstanding any statute of frauds and whether or not the accommodation party receives consideration for the accommodation.

(c) A person signing an instrument is presumed to be an accommodation party and there is notice that the instrument is signed for accommodation if the signature is an anomalous endorsement or is accompanied by words indicating that the signer is acting as surety or guarantor with respect to the obligation of another party to the instrument. Except as provided in Section 400.3-605, the obligation of an accommodation party to pay the instrument is not affected by the fact that the person enforcing the obligation had notice when the instrument was taken by that person that the accommodation party signed the instrument for accommodation.

(d) If the signature of a party to an instrument is accompanied by words indicating unambiguously that the party is guaranteeing collection rather than payment of the obligation of another party to the instrument, the signer is obliged to pay the amount due on the instrument to a person entitled to enforce the instrument only if (i) execution of judgment against the other party has been returned unsatisfied, (ii) the other party is insolvent or in an insolvency proceeding, (iii) the other party cannot be served with process, or (iv) it is otherwise apparent that payment cannot be obtained from the other party.

(e) An accommodation party who pays the instrument is entitled to reimbursement from the accommodated party and is entitled to enforce the instrument against the accommodated party. An accommodated party who pays the instrument has no right of recourse against, and is not entitled to contribution from, an accommodation party.

(L. 1992 S.B. 448)



Section 400.3-420 Conversion of instrument.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.3-420. Conversion of instrument. — (a) The law applicable to conversion of personal property applies to instruments. An instrument is also converted if it is taken by transfer, other than a negotiation, from a person not entitled to enforce the instrument or a bank makes or obtains payment with respect to the instrument for a person not entitled to enforce the instrument or receive payment. An action for conversion of an instrument may not be brought by (i) the issuer or acceptor of the instrument or (ii) a payee or endorsee who did not receive delivery of the instrument either directly or through delivery to an agent or a co-payee.

(b) In an action under subsection (a), the measure of liability is presumed to be the amount payable on the instrument, but recovery may not exceed the amount of the plaintiff's interest in the instrument.

(c) A representative, other than a depositary bank, who has in good faith dealt with an instrument or its proceeds on behalf of one who was not the person entitled to enforce the instrument is not liable to conversion to that person beyond the amount of any proceeds that it has not paid out.

(L. 1992 S.B. 448)



Section 400.3-501 Presentment.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.3-501. Presentment. — (a) "Presentment" means a demand made by or on behalf of a person entitled to enforce an instrument (i) to pay the instrument made to the drawee or a party obliged to pay the instrument or, in the case of a note or accepted draft payable at a bank, to the bank, or (ii) to accept a draft made to the drawee.

(b) The following rules are subject to Article 4, agreement of the parties, and clearing-house rules and the like:

(1) Presentment may be made at the place of payment of the instrument and must be made at the place of payment if the instrument is payable at a bank in the United States; may be made by any commercially reasonable means, including an oral, written, or electronic communication; is effective when the demand for payment or acceptance is received by the person to whom presentment is made; and is effective if made to any one of two or more makers, acceptors, drawees, or other payors.

(2) Upon demand of the person to whom presentment is made, the person making presentment must (i) exhibit the instrument, (ii) give reasonable identification and, if presentment is made on behalf of another person, reasonable evidence of authority to do so, and (iii) sign a receipt on the instrument for any payment made or surrender the instrument if full payment is made.

(3) Without dishonoring the instrument, the party to whom presentment is made may (i) return the instrument for lack of a necessary endorsement, or (ii) refuse payment or acceptance for failure of the presentment to comply with the terms of the instrument, an agreement of the parties, or other applicable law or rule.

(4) The party to whom presentment is made may treat presentment as occurring on the next business day after the day of presentment if the party to whom presentment is made has established a cut-off hour not earlier than 2 p.m. for the receipt and processing of instruments presented for payment or acceptance and presentment is made after the cut-off hour.

(L. 1992 S.B. 448)



Section 400.3-502 Dishonor.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.3-502. Dishonor. — (a) Dishonor of a note is governed by the following rules:

(1) If the note is payable on demand, the note is dishonored if presentment is duly made to the maker and the note is not paid on the day of presentment.

(2) If the note is not payable on demand and is payable at or through a bank or the terms of the note require presentment, the note is dishonored if presentment is duly made and the note is not paid on the day it becomes payable or the day of presentment, whichever is later.

(3) If the note is not payable on demand and paragraph (2) does not apply, the note is dishonored if it is not paid on the day it becomes payable.

(b) Dishonor of an unaccepted draft other than a documentary draft is governed by the following rules:

(1) If a check is duly presented for payment to the payor bank otherwise than for immediate payment over the counter, the check is dishonored if the payor bank makes timely return of the check or sends timely notice of dishonor or nonpayment under Section 400.4-301 or 400.4-302, or becomes accountable for the amount of the check under Section 400.4-302.

(2) If a draft is payable on demand and paragraph (1) does not apply, the draft is dishonored if presentment for payment is duly made to the drawee and the draft is not paid on the day of presentment.

(3) If a draft is payable on a date stated in the draft, the draft is dishonored if (i) presentment for payment is duly made to the drawee and payment is not made on the day the draft becomes payable or the day of presentment, whichever is later, or (ii) presentment for acceptance is duly made before the day the draft becomes payable and the draft is not accepted on the day of presentment.

(4) If a draft is payable on elapse of a period of time after sight or acceptance, the draft is dishonored if presentment for acceptance is duly made and the draft is not accepted on the day of presentment.

(c) Dishonor of an unaccepted documentary draft occurs according to the rules stated in subsection (b)(2), (3), and (4), except that payment or acceptance may be delayed without dishonor until no later than the close of the third business day of the drawee following the day on which payment or acceptance is required by those paragraphs.

(d) Dishonor of an accepted draft is governed by the following rules:

(1) If the draft is payable on demand, the draft is dishonored if presentment for payment is duly made to the acceptor and the draft is not paid on the day of presentment.

(2) If the draft is not payable on demand, the draft is dishonored if presentment for payment is duly made to the acceptor and payment is not made on the day it becomes payable or the day of presentment, whichever is later.

(e) In any case in which presentment is otherwise required for dishonor under this section and presentment is excused under Section 400.3-504, dishonor occurs without presentment if the instrument is not duly accepted or paid.

(f) If a draft is dishonored because timely acceptance of the draft was not made and the person entitled to demand acceptance consents to a late acceptance, from the time of acceptance the draft is treated as never having been dishonored.

(L. 1992 S.B. 448)



Section 400.3-503 Notice of dishonor.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.3-503. Notice of dishonor. — (a) The obligation of an endorser stated in Section 400.3-415(a) and the obligation of a drawer stated in Section 400.3-414(d) may not be enforced unless (i) the endorser or drawer is given notice of dishonor of the instrument complying with this section or (ii) notice of dishonor is excused under Section 400.3-504(b).

(b) Notice of dishonor may be given by any person; may be given by any commercially reasonable means, including an oral, written, or electronic communication; and is sufficient if it reasonably identifies the instrument and indicates that the instrument has been dishonored or has not been paid or accepted. Return of an instrument given to a bank for collection is sufficient notice of dishonor.

(c) Subject to Section 400.3-504(c), with respect to an instrument taken for collection by a collecting bank, notice of dishonor must be given (i) by the bank before midnight of the next banking day following the banking day on which the bank receives notice of dishonor of the instrument, or (ii) by any other person within 30 days following the day on which the person receives notice of dishonor. With respect to any other instrument, notice of dishonor must be given within 30 days following the day on which dishonor occurs.

(L. 1992 S.B. 448)



Section 400.3-504 Excused presentment and notice of dishonor.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.3-504. Excused presentment and notice of dishonor. — (a) Presentment for payment or acceptance of an instrument is excused if (i) the person entitled to present the instrument cannot with reasonable diligence make presentment, (ii) the maker or acceptor has repudiated an obligation to pay the instrument or is dead or in insolvency proceedings, (iii) by the terms of the instrument presentment is not necessary to enforce the obligation of endorsers or the drawer, (iv) the drawer or endorser whose obligation is being enforced has waived presentment or otherwise has no reason to expect or right to require that the instrument be paid or accepted, or (v) the drawer instructed the drawee not to pay or accept the draft or the drawee was not obligated to the drawer to pay the draft.

(b) Notice of dishonor is excused if (i) by the terms of the instrument notice of dishonor is not necessary to enforce the obligation of a party to pay the instrument, or (ii) the party whose obligation is being enforced waived notice of dishonor. A waiver of presentment is also a waiver of notice of dishonor.

(c) Delay in giving notice of dishonor is excused if the delay was caused by circumstances beyond the control of the person giving the notice and the person giving the notice exercised reasonable diligence after the cause of the delay ceased to operate.

(L. 1992 S.B. 448)



Section 400.3-505 Evidence of dishonor.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.3-505. Evidence of dishonor. — (a) The following are admissible as evidence and create a presumption of dishonor and of any notice of dishonor stated:

(1) a document regular in form as provided in subsection (b) which purports to be a protest;

(2) a purported stamp or writing of the drawee, payor bank, or presenting bank on or accompanying the instrument stating that acceptance or payment has been refused unless reasons for the refusal are stated and the reasons are not consistent with dishonor;

(3) a book or record of the drawee, payor bank, or collecting bank, kept in the usual course of business which shows dishonor, even if there is no evidence of who made the entry.

(b) A protest is a certificate of dishonor made by a United States consul or vice consul, or a notary public or other person authorized to administer oaths by the law of the place where dishonor occurs. It may be made upon information satisfactory to that person. The protest must identify the instrument and certify either that presentment has been made or, if not made, the reason why it was not made, and that the instrument has been dishonored by nonacceptance or nonpayment. The protest may also certify that notice of dishonor has been given to some or all parties.

(L. 1992 S.B. 448)



Section 400.3-601 Discharge and effect of discharge.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.3-601. Discharge and effect of discharge. — (a) The obligation of a party to pay the instrument is discharged as stated in this Article or by an act or agreement with the party which would discharge an obligation to pay money under a simple contract.

(b) Discharge of the obligation of a party is not effective against a person acquiring rights of a holder in due course of the instrument without notice of the discharge.

(L. 1963 p. 503 § 3-601, A.L. 1992 S.B. 448)



Section 400.3-602 Payment.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.3-602. Payment. — (a) Subject to subsection (b), an instrument is paid to the extent payment is made (i) by or on behalf of a party obliged to pay the instrument, and (ii) to a person entitled to enforce the instrument. To the extent of the payment, the obligation of the party obliged to pay the instrument is discharged even though payment is made with knowledge of a claim to the instrument under Section 400.3-306 by another person.

(b) The obligation of a party to pay the instrument is not discharged under subsection (a) if:

(1) a claim to the instrument under Section 400.3-306 is enforceable against the party receiving payment and (i) payment is made with knowledge by the payor that payment is prohibited by injunction or similar process of a court of competent jurisdiction, or (ii) in the case of an instrument other than a cashier's check, teller's check, or certified check, the party making payment accepted, from the person having a claim to the instrument, indemnity against loss resulting from refusal to pay the person entitled to enforce the instrument; or

(2) the person making payment knows that the instrument is a stolen instrument and pays a person it knows is in wrongful possession of the instrument.

(L. 1992 S.B. 448)



Section 400.3-603 Tender of payment.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.3-603. Tender of payment. — (a) If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument, the effect of tender is governed by principles of law applicable to tender of payment under a simple contract.

(b) If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument and the tender is refused, there is discharge, to the extent of the amount of the tender, of the obligation of an endorser or accommodation party having a right of recourse with respect to the obligation to which the tender relates.

(c) If tender of payment of an amount due on an instrument is made to a person entitled to enforce the instrument, the obligation of the obligor to pay interest after the due date on the amount tendered is discharged. If presentment is required with respect to an instrument and the obligor is able and ready to pay on the due date at every place of payment stated in the instrument, the obligor is deemed to have made tender of payment on the due date to the person entitled to enforce the instrument.

(L. 1992 S.B. 448)



Section 400.3-604 Discharge by cancellation or renunciation.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.3-604. Discharge by cancellation or renunciation. — (a) A person entitled to enforce an instrument, with or without consideration, may discharge the obligation of a party to pay the instrument (i) by an intentional voluntary act, such as surrender of the instrument to the party, destruction, mutilation, or cancellation of the instrument, cancellation or striking out of the party's signature, or the addition of words to the instrument indicating discharge, or (ii) by agreeing not to sue or otherwise renouncing rights against the party by a signed writing.

(b) Cancellation or striking out of an endorsement pursuant to subsection (a) does not affect the status and rights of a party derived from the endorsement.

(L. 1992 S.B. 448)



Section 400.3-605 Discharge of endorsers and accommodation parties.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.3-605. Discharge of endorsers and accommodation parties. — (a) In this section, the term "endorser" includes a drawer having the obligation described in Section 400.3-414(d).

(b) Discharge, under Section 400.3-604, of the obligation of a party to pay an instrument does not discharge the obligation of an endorser or accommodation party having a right of recourse against the discharged party.

(c) If a person entitled to enforce an instrument agrees, with or without consideration, to an extension of the due date of the obligation of a party to pay the instrument, the extension discharges an endorser or accommodation party having a right of recourse against the party whose obligation is extended to the extent the endorser or accommodation party proves that the extension caused loss to the endorser or accommodation party with respect to the right of recourse.

(d) If a person entitled to enforce an instrument agrees, with or without consideration, to a material modification of the obligation of a party other than an extension of the due date, the modification discharges the obligation of an endorser or accommodation party having a right of recourse against the person whose obligation is modified to the extent the modification causes loss to the endorser or accommodation party with respect to the right of recourse. The loss suffered by the endorser or accommodation party as a result of the modification is equal to the amount of the right of recourse unless the person enforcing the instrument proves that no loss was caused by the modification or that the loss caused by the modification was an amount less than the amount of the right of recourse.

(e) If the obligation of a party to pay an instrument is secured by an interest in collateral and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of an endorser or accommodation party having a right of recourse against the obligor is discharged to the extent of the impairment. The value of an interest in collateral is impaired to the extent (i) the value of the interest is reduced to an amount less than the amount of the right of recourse of the party asserting discharge, or (ii) the reduction in value of the interest causes an increase in the amount by which the amount of the right of recourse exceeds the value of the interest. The burden of proving impairment is on the party asserting discharge.

(f) If the obligation of a party is secured by an interest in collateral not provided by an accommodation party and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of any party who is jointly and severally liable with respect to the secured obligation is discharged to the extent the impairment causes the party asserting discharge to pay more than that party would have been obliged to pay, taking into account rights of contribution, if impairment had not occurred. If the party asserting discharge is an accommodation party not entitled to discharge under subsection (e), the party is deemed to have a right to contribution based on joint and several liability rather than a right to reimbursement. The burden of proving impairment is on the party asserting discharge.

(g) Under subsection (e) or (f), impairing value of an interest in collateral includes (i) failure to obtain or maintain perfection or recordation of the interest in collateral, (ii) release of collateral without substitution of collateral of equal value, (iii) failure to perform a duty to preserve the value of collateral owed, under Article 9 or other law, to a debtor or surety or other person secondarily liable, or (iv) failure to comply with applicable law in disposing of collateral.

(h) An accommodation party is not discharged under subsection (c), (d), or (e) unless the person entitled to enforce the instrument knows of the accommodation or has notice under Section 400.3-419(c) that the instrument was signed for accommodation.

(i) A party is not discharged under this section if (i) the party asserting discharge consents to the event or conduct that is the basis of the discharge, or (ii) the instrument or a separate agreement of the party provides for waiver of discharge under this section either specifically or by general language indicating that parties waive defenses based on suretyship or impairment of collateral.

(L. 1992 S.B. 448)



Section 400.4-101 Short title.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4-101. Short title. — This article may be cited as "Uniform Commercial Code Bank Deposits and Collections".

(L. 1963 p. 503 § 4-101, A.L. 1992 S.B. 448)



Section 400.4-102 Applicability.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4-102. Applicability. — (a) To the extent that items within this article are also within articles 3 and 8, they are subject to those articles. If there is conflict, this article governs article 3, but article 8 governs this article.

(b) The liability of a bank for action or nonaction with respect to an item handled by it for purposes of presentment, payment or collection is governed by the law of the place where the bank is located. In the case of action or nonaction by or at a branch or separate office of a bank, its liability is governed by the law of the place where the branch or separate office is located.

(L. 1963 p. 503 § 4-102, A.L. 1992 S.B. 448)



Section 400.4-103 Variation by agreement — measure of damages — action constituting ordinary care.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4-103. Variation by agreement — measure of damages — action constituting ordinary care. — (a) The effect of the provisions of this article may be varied by agreement, but the parties to the agreement cannot disclaim a bank's responsibility for its lack of good faith or failure to exercise ordinary care or limit the measure of damages for the lack or failure. However, the parties may determine by agreement the standards by which the bank's responsibility is to be measured if those standards are not manifestly unreasonable.

(b) Federal Reserve regulations and operating circulars, clearing-house rules, and the like have the effect of agreements under subsection (a), whether or not specifically assented to by all parties interested in items handled.

(c) Action or nonaction approved by this article or pursuant to Federal Reserve regulations or operating circulars is the exercise of ordinary care and, in the absence of special instructions, action or nonaction consistent with clearing-house rules and the like or with a general banking usage not disapproved by this article, is prima facie the exercise of ordinary care.

(d) The specification or approval of certain procedures by this article is not disapproval of other procedures that may be reasonable under the circumstances.

(e) The measure of damages for failure to exercise ordinary care in handling an item is the amount of the item reduced by an amount that could not have been realized by the exercise of ordinary care. If there is also bad faith it includes any other damages the party suffered as a proximate consequence.

(L. 1963 p. 503 § 4-103, A.L. 1992 S.B. 448)



Section 400.4-104 Definitions and index of definitions.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

400.4-104. Definitions and index of definitions. — (a) In this article unless the context otherwise requires:

(1) "Account" means any deposit or credit account with a bank, including a demand, time, savings, passbook, share draft, or like account, other than an account evidenced by a certificate of deposit;

(2) "Afternoon" means the period of a day between noon and midnight;

(3) "Banking day" means the part of a day on which a bank is open to the public for carrying on substantially all of its banking functions, but shall not include Saturday, Sunday or a legal holiday;

(4) "Clearing house" means an association of banks or other payors regularly clearing items;

(5) "Customer" means a person having an account with a bank or for whom a bank has agreed to collect items, including a bank that maintains an account at another bank;

(6) "Documentary draft" means a draft to be presented for acceptance or payment if specified documents, certificated securities (Section 400.8-102) or instructions for uncertificated securities (Section 400.8-102), or other certificates, statements, or the like are to be received by the drawee or other payor before acceptance or payment of the draft;

(7) "Draft" means a draft as defined in Section 400.3-104 or an item, other than an instrument, that is an order;

(8) "Drawee" means a person ordered in a draft to make payment;

(9) "Item" means an instrument or a promise or order to pay money handled by a bank for collection or payment. The term does not include a payment order governed by Article 4A or a credit or debit card slip;

(10) "Midnight deadline" with respect to a bank is midnight on its next banking day following the banking day on which it receives the relevant item or notice or from which the time for taking action commences to run, whichever is later;

(11) "Settle" means to pay in cash, by clearing-house settlement, in a charge or credit or by remittance, or otherwise as agreed. A settlement may be either provisional or final;

(12) "Suspends payments" with respect to a bank means that it has been closed by order of the supervisory authorities, that a public officer has been appointed to take it over or that it ceases or refuses to make payments in the ordinary course of business.

(b) Other definitions applying to this article and the sections in which they appear are:

­

­

(c) The following definitions in other articles apply to this article:

­

­

(d) In addition Article 1 contains general definitions and principles of construction and interpretation applicable throughout this article.

(L. 1963 p. 503 § 4-104, A.L. 1979 S.B. 304, A.L. 1992 S.B. 448, A.L. 1997 S.B. 6)



Section 400.4-105 Bank — depositary bank — payor bank — intermediary bank — collecting bank — presenting bank.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4-105. Bank — depositary bank — payor bank — intermediary bank — collecting bank — presenting bank. — In this article:

(1) "Bank" means a person engaged in the business of banking, including a savings bank, savings and loan association, credit union, or trust company.

(2) "Depositary bank" means the first bank to take an item even though it is also the payor bank, unless the item is presented for immediate payment over the counter;

(3) "Payor bank" means a bank that is the drawee of a draft;

(4) "Intermediary bank" means a bank to which an item is transferred in course of collection except the depositary or payor bank;

(5) "Collecting bank" means a bank handling an item for collection except the payor bank;

(6) "Presenting bank" means a bank presenting an item except a payor bank.

(L. 1963 p. 503 § 4-105, A.L. 1992 S.B. 448)



Section 400.4-106 Payable through or payable at bank — collecting bank.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4-106. Payable through or payable at bank — collecting bank. — (a) If an item states that it is "payable through" a bank identified in the item, (i) the item designates the bank as a collecting bank and does not by itself authorize the bank to pay the item, and (ii) the item may be presented for payment only by or through the bank.

(b) If an item states that it is "payable at" a bank identified in the item, (i) the item designates the bank as a collecting bank and does not by itself authorize the bank to pay the item, and (ii) the item may be presented for payment only by or through the bank.

(c) If a draft names a nonbank drawee and it is unclear whether a bank named in the draft is a co-drawee or a collecting bank, the bank is a collecting bank.

(L. 1992 S.B. 448)



Section 400.4-107 Separate office of bank.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4-107. Separate office of bank. — A branch or separate office of a bank is a separate bank for the purpose of computing the time within which and determining the place at or to which action may be taken or notices or orders must be given under this Article and under Article 3.

(L. 1992 S.B. 448)



Section 400.4-108 Time of receipt of items.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4-108. Time of receipt of items. — (a) For the purpose of allowing time to process items, prove balances and make the necessary entries on its books to determine its position for the day, a bank may fix an afternoon hour of 2:00 p.m. or later as a cutoff hour for the handling of money and items and the making of entries on its books.

(b) An item or deposit of money received on any day after a cutoff hour so fixed or after the close of the banking day may be treated as being received at the opening of the next banking day.

(L. 1992 S.B. 448)



Section 400.4-109 Delays.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4-109. Delays. — (a) Unless otherwise instructed, a collecting bank in a good faith effort to secure payment of a specific item drawn on a payor other than a bank, and with or without the approval of any person involved, may waive, modify or extend time limits imposed or permitted by this chapter for a period not exceeding two additional banking days without discharge of drawers or endorsers or liability to its transferor or a prior party.

(b) Delay by a collecting bank or payor bank beyond time limits prescribed or permitted by this chapter or by instructions is excused if (i) the delay is caused by interruption of communication or computer facilities, suspension of payments by another bank, war, emergency conditions, failure of equipment, or other circumstances beyond the control of the bank, and (ii) the bank exercises such diligence as the circumstances require.

(L. 1992 S.B. 448)



Section 400.4-110 Electronic presentment.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4-110. Electronic presentment. — (a) "Agreement for electronic presentment" means an agreement, clearing-house rule, or Federal Reserve regulation or operating circular, providing that presentment of an item may be made by transmission of an image of an item or information describing the item ("presentment notice" ) rather than delivery of the item itself. The agreement may provide for procedures governing retention, presentment, payment, dishonor, and other matters concerning items subject to the agreement.

(b) Presentment of an item pursuant to an agreement for presentment is made when the presentment notice is received.

(c) If presentment is made by presentment notice, a reference to "item" or "check" in this Article means the presentment notice unless the context otherwise indicates.

(L. 1992 S.B. 448)



Section 400.4-111 Statute of limitations.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

400.4-111. Statute of limitations. — An action to enforce an obligation, duty, or right arising under this Article must be commenced within three years after the cause of action accrues, and the statutes of limitation in chapter 516 shall not apply.

(L. 1992 S.B. 448, A.L. 1997 H.B. 257)



Section 400.4-201 Status of collecting bank as agent and provisional status of credits — applicability of article — item endorsed "pay any bank".

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4-201. Status of collecting bank as agent and provisional status of credits — applicability of article — item endorsed "pay any bank". — (a) Unless a contrary intent clearly appears and before the time that a settlement given by a collecting bank for an item is or becomes final, the bank, with respect to the item, is an agent or sub-agent of the owner of the item and any settlement given for the item is provisional. This provision applies regardless of the form of endorsement or lack of endorsement and even though credit given for the item is subject to immediate withdrawal as of right or is in fact withdrawn; but the continuance of ownership of an item by its owner and any rights of the owner to proceeds of the item are subject to rights of a collecting bank such as those resulting from outstanding advances on the item and rights of recoupment or setoff. If an item is handled by banks for purposes of presentment, payment, collection, or return, the relevant provisions of this article apply even though action of the parties clearly establishes that a particular bank has purchased the item and is the owner of it.

(b) After an item has been endorsed with the words "pay any bank" or the like, only a bank may acquire the rights of a holder until the item has been:

(1) returned to the customer initiating collection; or

(2) specially endorsed by a bank to a person who is not a bank.

(L. 1963 p. 503 § 4-201, A.L. 1992 S.B. 448)



Section 400.4-202 Responsibility for collection or return — when action timely.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4-202. Responsibility for collection or return — when action timely. — (a) A collecting bank must exercise ordinary care in:

(1) presenting an item or sending it for presentment;

(2) sending notice of dishonor or nonpayment or returning an item other than a documentary draft to the bank's transferor after learning that the item has not been paid or accepted, as the case may be;

(3) settling for an item when the bank receives final settlement; and

(4) notifying its transferor of any loss or delay in transit within a reasonable time after discovery thereof.

(b) A collecting bank exercises ordinary care under subsection (a) by taking proper action before its midnight deadline following receipt of an item, notice, or settlement. Taking proper action within a reasonably longer time may constitute the exercise of ordinary care, but the bank has the burden of establishing timeliness.

(c) Subject to subsection (a)(1), a bank is not liable for the insolvency, neglect, misconduct, mistake, or default of another bank or person or for loss or destruction of an item in the possession of others or in transit.

(L. 1963 p. 503 § 4-202, A.L. 1992 S.B. 448)



Section 400.4-203 Effect of instructions.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4-203. Effect of instructions. — Subject to article 3 concerning conversion of instruments (Section 400.3-420) and restrictive endorsements (Section 400.3-206), only a collecting bank's transferor can give instructions that affect the bank or constitute notice to it, and a collecting bank is not liable to prior parties for any action taken pursuant to the instructions or in accordance with any agreement with its transferor.

(L. 1963 p. 503 § 4-203, A.L. 1992 S.B. 448)



Section 400.4-204 Methods of sending and presenting — sending directly to payor bank.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4-204. Methods of sending and presenting — sending directly to payor bank. — (a) A collecting bank shall send items by a reasonably prompt method, taking into consideration relevant instructions, the nature of the item, the number of those items on hand, the cost of collection involved and the method generally used by it or others to present those items.

(b) A collecting bank may send:

(1) an item directly to the payor bank;

(2) an item to a non-bank payor if authorized by its transferor; and

(3) an item other than documentary drafts to a non-bank payor, if authorized by Federal Reserve regulation or operating circular, clearing-house rule, or the like.

(c) Presentment may be made by a presenting bank at a place where the payor bank or other payor has requested that presentment be made.

(L. 1963 p. 503 § 4-204, A.L. 1992 S.B. 448)



Section 400.4-205 Depositary bank holder of unendorsed item.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4-205. Depositary bank holder of unendorsed item. — If a customer delivers an item to a depositary bank for collection:

(1) the depositary bank becomes a holder of the item at the time it receives the item for collection if the customer at the time of delivery was a holder of the item, whether or not the customer endorses the item, and, if the bank satisfies the other requirements of Section 400.3-302, it is a holder in due course; and

(2) the depositary bank warrants to collecting banks, the payor bank or other payor, and the drawer that the amount of the item was paid to the customer or deposited to the customer's account.

(L. 1963 p. 503 § 4-205, A.L. 1992 S.B. 448)



Section 400.4-206 Transfer between banks.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4-206. Transfer between banks. — Any agreed method that identifies the transferor bank is sufficient for the item's further transfer to another bank.

(L. 1963 p. 503 § 4-206, A.L. 1992 S.B. 448)



Section 400.4-207 Transfer warranties.

Effective 28 Aug 2005

Title XXVI TRADE AND COMMERCE

400.4-207. Transfer warranties. — (a) A customer or collecting bank that transfers an item and receives a settlement or other consideration warrants to the transferee and to any subsequent collecting bank that:

(1) the warrantor is a person entitled to enforce the item;

(2) all signatures on the item are authentic and authorized;

(3) the item has not been altered;

(4) the item is not subject to a defense or claim in recoupment (Section 400.3-305(a)) of any party that can be asserted against the warrantor;

(5) the warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer; and

(6) if the item is a demand draft, creation of the item according to the terms on its face was authorized by the person identified as drawer. Nothing in this section shall be construed to impair the rights of the drawer against the drawee.

(b) If an item is dishonored, a customer or collecting bank transferring the item and receiving settlement or other consideration is obliged to pay the amount due on the item (i) according to the terms of the item at the time it was transferred, or (ii) if the transfer was of an incomplete item, according to its terms when completed as stated in Sections 400.3-115 and 400.3-407. The obligation of a transferor is owed to the transferee and to any subsequent collecting bank that takes the item in good faith. A transferor cannot disclaim its obligation under this subsection by an endorsement stating that it is made "without recourse" or otherwise disclaiming liability.

(c) A person to whom the warranties under subsection (a) are made and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the item plus expenses and loss of interest incurred as a result of the breach.

(d) The warranties stated in subsection (a) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(e) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

(f) If the warranty in paragraph (6) of subsection (a) is not given by a transferor or collecting bank under applicable conflict of law rules, then the warranty is not given to that transferor when that transferor is a transferee, nor to any prior collecting bank of that transferee.

(L. 1963 p. 503 § 4-207, A.L. 1992 S.B. 448, A.L. 2005 S.B. 279)

(1974) Term “other payor” construed. Held that terminology on face of the draft controls over any special course of conduct between parties. Aetna Casualty & Surety Co. v. Traders National Bank & Trust Co. (A.), 514 S.W.2d 860.



Section 400.4-208 Presentment warranties.

Effective 28 Aug 2005

Title XXVI TRADE AND COMMERCE

400.4-208. Presentment warranties. — (a) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, (i) the person obtaining payment or acceptance, at the time of presentment, and (ii) a previous transferor of the draft, at the time of transfer, warrant to the drawee that pays or accepts the draft in good faith that:

(1) the warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(2) the draft has not been altered;

(3) the warrantor has no knowledge that the signature of the purported drawer of the draft is unauthorized; and

(4) if the draft is a demand draft, creation of the demand draft according to the terms on its face was authorized by the person identified as drawer. Nothing in this section shall be construed to impair the rights of the drawer against the drawee.

(b) A drawee making payment may recover from a warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft, (i) breach of warranty is a defense to the obligation of the acceptor, and (ii) if the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from a warrantor for breach of warranty the amounts stated in this subsection.

(c) If a drawee asserts a claim for breach of warranty under subsection (a) based on an unauthorized endorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the endorsement is effective under Section 400.3-404 or 400.3-405 or the drawer is precluded under Section 400.3-406 or 400.4-406 from asserting against the drawee the unauthorized endorsement or alteration.

(d) If (i) a dishonored draft is presented for payment to the drawer or an endorser or (ii) any other item is presented for payment to a party obliged to pay the item, and the item is paid, the person obtaining payment and a prior transferor of the item warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the item, a person entitled to enforce the item or authorized to obtain payment on behalf of a person entitled to enforce the item. The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(e) The warranties stated in subsections (a) and (d) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(f) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

(g) A demand draft is a check, as provided in subsection (f) of section 400.3-104.

(h) If the warranty in paragraph (4) of subsection (a) is not given by a transferor under applicable conflict of law rules, then the warranty is not given to that transferor when the transferor is a transferee.

(L. 1992 S.B. 448, A.L. 2005 S.B. 279)



Section 400.4-209 Encoding and retention warranties.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4-209. Encoding and retention warranties. — (a) A person who encodes information on or with respect to an item after issue warrants to any subsequent collecting bank and to the payor bank or other payor that the information is correctly encoded. If the customer of a depositary bank encodes, that bank also makes the warranty.

(b) A person who undertakes to retain an item pursuant to an agreement for electronic presentment warrants to any subsequent collecting bank and to the payor bank or other payor that retention and presentment of the item comply with the agreement. If a customer of a depositary bank undertakes to retain an item, that bank also makes this warranty.

(c) A person to whom warranties are made under this section and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, plus expenses and loss of interest incurred as a result of the breach.

(L. 1992 S.B. 448)



Section 400.4-210 Security interest of collecting bank in items, accompanying documents and proceeds.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.4-210. Security interest of collecting bank in items, accompanying documents and proceeds. — (a) A collecting bank has a security interest in an item and any accompanying documents or the proceeds of either:

(1) in case of an item deposited in an account, to the extent to which credit given for the item has been withdrawn or applied;

(2) in case of an item for which it has given credit available for withdrawal as of right, to the extent of the credit given whether or not the credit is drawn upon or there is a right of charge-back; or

(3) if it makes an advance on or against the item.

(b) If credit given for several items received at one time or pursuant to a single agreement is withdrawn or applied in part, the security interest remains upon all the items, any accompanying documents or the proceeds of either. For the purpose of this section, credits first given are first withdrawn.

(c) Receipt by a collecting bank of a final settlement for an item is a realization on its security interest in the item, accompanying documents and proceeds. So long as the bank does not receive final settlement for the item or give up possession of the item or accompanying documents for purposes other than collection, the security interest continues to that extent and is subject to Article 9, but:

(1) no security agreement is necessary to make the security interest enforceable (Section 400.9-203(b)(3)(A));

(2) no filing is required to perfect the security interest; and

(3) the security interest has priority over conflicting perfected security interests in the item, accompanying documents or proceeds.

(L. 1992 S.B. 448, A.L. 2001 S.B. 288)

Effective 7-01-01



Section 400.4-211 When bank gives value for purposes of holder in due course.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4-211. When bank gives value for purposes of holder in due course. — For purposes of determining its status as a holder in due course, a bank has given value to the extent it has a security interest in an item, if the bank otherwise complies with the requirements of Section 400.3-302 on what constitutes a holder in due course.

(L. 1992 S.B. 448)



Section 400.4-212 Presentment by notice of item not payable by, through, or at bank — liability of drawer or endorser.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4-212. Presentment by notice of item not payable by, through, or at bank — liability of drawer or endorser. — (a) Unless otherwise instructed, a collecting bank may present an item not payable by, through, or at a bank by sending to the party to accept or pay a written notice that the bank holds the item for acceptance or payment. The notice must be sent in time to be received on or before the day when presentment is due and the bank must meet any requirement of the party to accept or pay under Section 400.3-501 by the close of the bank's next banking day after it knows of the requirement.

(b) If presentment is made by notice and payment, acceptance or request for compliance with a requirement under Section 400.3-501 is not received by the close of business on the day after maturity or in the case of demand items, by the close of business on the third banking day after notice was sent, the presenting bank may treat the item as dishonored and charge any secondary party by sending him notice of the facts.

(L. 1992 S.B. 448)



Section 400.4-213 Medium and time of settlement by bank.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4-213. Medium and time of settlement by bank. — (a) With respect to settlement by a bank, the medium and time of settlement may be prescribed by Federal Reserve regulations or circulars, clearing-house rules, and the like, or agreement. In the absence of such prescription:

(1) the medium of settlement is cash or credit to an account in a Federal Reserve bank of or specified by the person to receive settlement; and

(2) the time of settlement, is:

(i) with respect to tender of settlement by cash, a cashier's check, or teller's check, when the cash or check is sent or delivered;

(ii) with respect to tender of settlement by credit in an account in a Federal Reserve Bank, when the credit is made;

(iii) with respect to tender of settlement by a credit or debit to an account in a bank, when the credit or debit is made or, in the case of tender of settlement by authority to charge an account, when the authority is sent or delivered; or

(iv) with respect to tender of settlement by a funds transfer, when payment is made pursuant to Section 400.4A-406(a) to the person receiving settlement.

(b) If the tender of settlement is not by a medium authorized by subsection (a) or the time of settlement is not fixed by subsection (a), no settlement occurs until the tender of settlement is accepted by the person receiving settlement.

(c) If settlement for an item is made by cashier's check or teller's check and the person receiving settlement, before its midnight deadline:

(1) presents or forwards the check for collection, settlement is final when the check is finally paid; or

(2) fails to present or forward the check for collection, settlement is final at the midnight deadline of the person receiving settlement.

(d) If settlement for an item is made by giving authority to charge the account of the bank giving settlement in the bank receiving settlement, settlement is final when the charge is made by the bank receiving settlement if there are funds available in the account for the amount of the item.

(L. 1992 S.B. 448)



Section 400.4-214 Right of charge-back or refund — liability of collecting bank — return of item.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4-214. Right of charge-back or refund — liability of collecting bank — return of item. — (a) If a collecting bank has made provisional settlement with its customer for an item and fails by reason of dishonor, suspension of payments by a bank, or otherwise to receive settlement for the item which is or becomes final, the bank may revoke the settlement given by it, charge back the amount of any credit given for the item to its customer's account, or obtain refund from its customer, whether or not it is able to return the items, if by its midnight deadline or within a longer reasonable time after it learns the facts it returns the item or sends notification of the facts. If the return or notice is delayed beyond the bank's midnight deadline or a longer reasonable time after it learns the facts, the bank may revoke the settlement, charge back the credit, or obtain refund from its customer, but it is liable for any loss resulting from the delay. These rights to revoke, charge back, and obtain refund terminate if and when a settlement for the item received by the bank is or becomes final.

(b) A collecting bank returns an item when it is sent or delivered to the bank's customer or transferor or pursuant to its instructions.

(c) A depositary bank that is also the payor may charge back the amount of an item to its customer's account or obtain refund in accordance with the section governing return of an item received by a payor bank for credit on its books (section 400.4-301).

(d) The right to charge back is not affected by:

(1) previous use of a credit given for the item; or

(2) failure by any bank to exercise ordinary care with respect to the item, but a bank so failing remains liable.

(e) A failure to charge back or claim refund does not affect other rights of the bank against the customer or any other party.

(f) If credit is given in dollars as the equivalent of the value of an item payable in a foreign money, the dollar amount of any charge-back or refund must be calculated on the basis of the bank-offered spot rate for the foreign money prevailing on the day when the person entitled to the charge-back or refund learns that it will not receive payment in ordinary course.

(L. 1992 S.B. 448)



Section 400.4-215 Final payment of item by payor bank — when provisional debits and credits become final — when certain credits become available for withdrawal.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4-215. Final payment of item by payor bank — when provisional debits and credits become final — when certain credits become available for withdrawal. — (a) An item is finally paid by a payor bank when the bank has first done any of the following:

(1) paid the item in cash;

(2) settled for the item without having a right to revoke the settlement under statute, clearing-house rule, or agreement; or

(3) made a provisional settlement for the item and failed to revoke the settlement in the time and manner permitted by statute, clearing-house rule, or agreement.

(b) If provisional settlement for an item does not become final, the item is not finally paid.

(c) If provisional settlement for an item between the presenting and payor banks is made through a clearing house or by debits or credits in an account between them, then to the extent that provisional debits or credits for the item are entered in accounts between the presenting and payor banks or between the presenting and successive prior collecting banks seriatim, they become final upon final payment of the item by the payor bank.

(d) If a collecting bank receives a settlement for an item which is or becomes final, the bank is accountable to its customer for the amount of the item and any provisional credit given for the item in an account with its customer becomes final.

(e) Subject to (i) applicable law stating a time for availability of funds and (ii) any right of the bank to apply the credit to an obligation of the customer, credit given by a bank for an item in a customer's account becomes available for withdrawal as of right:

(1) if the bank has received a provisional settlement for the item, when the settlement becomes final and the bank has had a reasonable time to receive return of the item and the item has not been received within that time;

(2) if the bank is both the depositary bank and the payor bank, and the item is finally paid, at the opening of the bank's second banking day following receipt of the item.

(f) Subject to applicable law stating a time for availability of funds and any right of a bank to apply a deposit to an obligation of the depositor, a deposit of money becomes available for withdrawal as of right at the opening of the bank's next banking day after receipt of the deposit.

(L. 1992 S.B. 448)



Section 400.4-216 Insolvency and preference.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4-216. Insolvency and preference. — (a) If an item is in or comes into the possession of a payor or collecting bank that suspends payment and the item has not been finally paid, the item must be returned by the receiver, trustee, or agent in charge of the closed bank to the presenting bank or the closed bank's customer.

(b) If a payor bank finally pays an item and suspends payments without making a settlement for the item with its customer or the presenting bank which settlement is or becomes final, the owner of the item has a preferred claim against the payor bank.

(c) If a payor bank gives or a collecting bank gives or receives a provisional settlement for an item and thereafter suspends payments, the suspension does not prevent or interfere with the settlement's becoming final if the finality occurs automatically upon the lapse of certain time or the happening of certain events.

(d) If a collecting bank receives from subsequent parties settlement for an item which settlement is or becomes final and the bank suspends payments without making a settlement for the item with its customer which settlement is or becomes final, the owner of the item has a preferred claim against the collecting bank.

(L. 1992 S.B. 448)



Section 400.4-301 Deferred posting — recovery of payment by return of items — time of dishonor — return of items by payor bank.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4-301. Deferred posting — recovery of payment by return of items — time of dishonor — return of items by payor bank. — (a) If a payor bank settles for a demand item other than a documentary draft presented otherwise than for immediate payment over the counter before midnight of the banking day of receipt the payor bank may revoke the settlement and recover the settlement if, before it has made final payment and before its midnight deadline, it

(1) returns the item; or

(2) sends written notice of dishonor or nonpayment if the item is unavailable for return.

(b) If a demand item is received by a payor bank for credit on its books, it may return the item or send notice of dishonor and may revoke any credit given or recover the amount thereof withdrawn by its customer, if it acts within the time limit and in the manner specified in subsection (a).

(c) Unless previous notice of dishonor has been sent an item is dishonored at the time when for purposes of dishonor it is returned or notice sent in accordance with this section.

(d) An item is returned:

(1) as to an item presented through a clearing house, when it is delivered to the presenting or last collecting bank or to the clearing house or is sent or delivered in accordance with clearing-house rules; or

(2) in all other cases, when it is sent or delivered to the bank's customer or transferor or pursuant to instructions.

(L. 1963 p. 503 § 4-301, A.L. 1992 S.B. 448)



Section 400.4-302 Payor bank's responsibility for late return of item.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4-302. Payor bank's responsibility for late return of item. — (a) If an item is presented to and received by a payor bank, the bank is accountable for the amount of:

(1) a demand item, other than a documentary draft, whether properly payable or not, if the bank, in any case in which it is not also the depositary bank, retains the item beyond midnight of the banking day of receipt without settling for it or, whether or not it is also the depositary bank, does not pay or return the item or send notice of dishonor until after its midnight deadline; or

(2) any other properly payable item unless, within the time allowed for acceptance or payment of that item, the bank either accepts or pays the item or returns it and accompanying documents.

(b) The liability of a payor bank to pay an item pursuant to subsection (a) is subject to defenses based on breach of a presentment warranty (Section 400.4-208) or proof that the person seeking enforcement of the liability presented or transferred the item for the purpose of defrauding the payor bank.

(L. 1963 p. 503 § 4-302, A.L. 1992 S.B. 448)



Section 400.4-303 When item subject to notice, stop-payment order — legal process or setoff — order in which items may be charged or certified.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4-303. When item subject to notice, stop-payment order — legal process or setoff — order in which items may be charged or certified. — (a) Any knowledge, notice, or stop-payment order received by, legal process served upon or setoff exercised by a payor bank comes too late to terminate, suspend, or modify the bank's right or duty to pay an item or to charge its customer's account for the item if the knowledge, notice, stop-payment order, or legal process is received or served and a reasonable time for the bank to act thereon expires or the setoff is exercised after the earliest of the following:

(1) the bank accepts or certifies the item;

(2) the bank pays the item in cash;

(3) the bank settles for the item without having a right to revoke the settlement under statute, clearing-house rule, or agreement;

(4) the bank becomes accountable for the amount of the item under section 400.4-302 dealing with the payor bank's responsibility for late return of items; or

(5) with respect to checks, a cutoff hour no earlier than one hour after the opening of the next banking day after the banking day on which the bank received the check and no later than the close of that next banking day or, if no cutoff hour is fixed, the close of the next banking day after the banking day on which the bank received the check.

(b) Subject to subsection (a), items may be accepted, paid, certified or charged to the indicated account of its customer in any order.

(L. 1963 p. 503 § 4-303, A.L. 1992 S.B. 448)



Section 400.4-401 When bank may charge customer's account.

Effective 28 Aug 1994

Title XXVI TRADE AND COMMERCE

400.4-401. When bank may charge customer's account. — (a) A bank may charge against the account of a customer an item that is properly payable from that account even though the charge creates an overdraft. An item is properly payable if it is authorized by the customer and is in accordance with any agreement between the customer and bank.

(b) A bank may charge against the account of a customer a check that is otherwise properly payable from the account, even though payment was made before the date of the check, unless the customer has given notice to the bank of the postdating describing the check with reasonable certainty. The notice is effective for the period stated in Section 400.4-403(b) for stop-payment order, and must be received at such time and in such manner as to afford the bank a reasonable opportunity to act on it before the bank takes any action with respect to the check described in Section 400.4-303. If a bank charges against the account of a customer a check before the date stated in the notice of postdating, the bank is liable for damages for the loss resulting from its act. The loss may include damages for dishonor of subsequent items under Section 400.4-402.

(c) A bank that in good faith makes payment to a holder may charge the indicated account of its customer according to:

(1) the original terms of the altered item; or

(2) the terms of the completed item, even though the bank knows the item has been completed unless the bank has notice that the completion was improper.

(d) No bank shall be liable for charging against its customer's account a postdated check, otherwise properly payable from such account, before the date stated thereon unless the bank has received written notice in advance from the customer that the check is postdated. Such notice shall include the payee's name as it appeared on the check, the date, the check number and the amount of such check.

(e) No bank customer shall be liable for charges on a check dishonored because of insufficient funds if the bank was in error in their accounting or posting of the customer's account and the bank shall also notify, in writing, the persons affected by the bank's failure to honor such checks.

(L. 1963 p. 503 § 4-401, A.L. 1988 H.B. 1605, A.L. 1992 S.B. 448, A.L. 1994 S.B. 701)



Section 400.4-402 Bank's liability to customer for wrongful dishonor — time of determining insufficiency of account.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4-402. Bank's liability to customer for wrongful dishonor — time of determining insufficiency of account. — (a) Except as otherwise provided in this Article, a payor bank wrongfully dishonors an item if it dishonors an item that is properly payable, but a bank may dishonor an item that would create an overdraft unless it has agreed to pay the overdraft.

(b) A payor bank is liable to its customer for damages proximately caused by the wrongful dishonor of an item. Liability is limited to actual damages proved and may include damages for an arrest or prosecution of the customer or other consequential damages. Whether any consequential damages are proximately caused by the wrongful dishonor is a question of fact to be determined in each case.

(c) A payor bank's determination of the customer's account balance on which a decision to dishonor for insufficiency of available funds is based may be made at any time between the time the item is received by the payor bank and the time that the payor bank returns the item or gives notice in lieu of return, and no more than one determination need be made. If, at the election of the payor bank, a subsequent balance determination is made for the purpose of reevaluating the bank's decision to dishonor the item, the account balance at that time is determinative of whether a dishonor for insufficiency of available funds is wrongful.

(L. 1963 p. 503 § 4-402, A.L. 1992 S.B. 448)

(1976) Held, refusal of a bank officer to countersign a check without cause constitutes “wrongful dishonor” but punitive damages will not be allowed without proof of an independent tort. Wallick v. First State Bank of Farmington (A.), 532 S.W.2d 520.



Section 400.4-403 Customer's right to stop payment — burden of proof of loss.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4-403. Customer's right to stop payment — burden of proof of loss. — (a) A customer or any person authorized to draw on the account if there is more than one person may stop payment of any item drawn on the customer's account or close the account by an order to the bank describing the item or account with reasonable certainty received at a time and in a manner that affords the bank a reasonable opportunity to act on it before any action by the bank with respect to the item described in section 400.4-303. If the signature of more than one person is required to draw on an account, any of these persons may stop payment or close the account.

(b) A stop-payment order is effective for six months, but it lapses after fourteen calendar days if the original order was oral and was not confirmed in writing within that period. A stop-payment order may be renewed for additional six-month periods by a writing given to the bank within a period during which the stop-payment order is effective.

(c) The burden of establishing the fact and amount of loss resulting from the payment of an item contrary to a stop-payment order or order to close an account is on the customer. The loss from payment of an item contrary to a stop-payment order may include damages for dishonor of subsequent items under Section 400.4-402.

(L. 1963 p. 503 § 4-403, A.L. 1992 S.B. 448)



Section 400.4-404 Bank not obligated to pay check more than six months old.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4-404. Bank not obligated to pay check more than six months old. — A bank is under no obligation to a customer having a checking account to pay a check, other than a certified check, that is presented more than six months after its date, but it may charge its customer's account for a payment made thereafter in good faith.

(L. 1963 p. 503 § 4-404, A.L. 1992 S.B. 448)



Section 400.4-405 Death or incompetence of customer.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4-405. Death or incompetence of customer. — (a) A payor or collecting bank's authority to accept, pay, or collect an item or to account for proceeds of its collection, if otherwise effective, is not rendered ineffective by incompetence of a customer of either bank existing at the time the item is issued or its collection is undertaken if the bank does not know of an adjudication of incompetence. Neither death nor incompetence of a customer revokes the authority to accept, pay, collect, or account until the bank knows of the fact of death or of an adjudication of incompetence and has reasonable opportunity to act on it.

(b) Even with knowledge a bank may for ten days after the date of death pay or certify checks drawn on or before that date unless ordered to stop payment by a person claiming an interest in the account.

(L. 1963 p. 503 § 4-405, A.L. 1992 S.B. 448)



Section 400.4-406 Customer's duty to discover and report unauthorized signature or alteration.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4-406. Customer's duty to discover and report unauthorized signature or alteration. — (a) A bank that sends or makes available to a customer a statement of account showing payment of items for the account shall either return or make available to the customer the items paid or provide information in the statement of account sufficient to allow the customer reasonably to identify the items paid. The statement of account provides sufficient information if the item is described by item number, amount, and date of payment.

(b) If the items are not returned to the customer, the person retaining the items shall either retain the items or, if the items are destroyed, maintain the capacity to furnish legible copies of the items until the expiration of five years after receipt of the items. A customer may request an item from the bank that paid the item, and that bank must provide in a reasonable time either the item or, if the item has been destroyed or is not otherwise obtainable, a legible copy of the item.

(c) If a bank sends or makes available a statement of account or items pursuant to subsection (a), the customer must exercise reasonable promptness in examining the statement or the items to determine whether any payment was not authorized because of an alteration of an item or because a purported signature by or on behalf of the customer was not authorized. If, based on the statement or items provided, the customer should reasonably have discovered the unauthorized payment, the customer must promptly notify the bank of the relevant facts.

(d) If the bank proves that the customer failed, with respect to an item to comply with the duties imposed on the customer by subsection (c), the customer is precluded from asserting against the bank:

(1) the customer's unauthorized signature or any alteration on the item, if the bank also proves that it suffered a loss by reason of the failure; and

(2) the customer's unauthorized signature or alteration by the same wrongdoer on any other item paid in good faith by the bank if the payment was made before the bank received notice from the customer of the unauthorized signature or alteration and after the customer had been afforded a reasonable period of time, not exceeding thirty days, in which to examine the item or statement of account and notify the bank.

(e) If subsection (d) applies and the customer proves that the bank failed to exercise ordinary care in paying the item and that the failure substantially contributed to loss, the loss is allocated between the customer precluded and the bank asserting the preclusion according to the extent to which the failure of the customer to comply with subsection (c) and the failure of the bank to exercise ordinary care contributed to the loss. If the customer proves that the bank did not pay the item in good faith, the preclusion under subsection (d) does not apply.

(f) Without regard to care or lack of care of either the customer or the bank, a customer who does not within one year after the statement or items are made available to the customer (subsection (a)) discover and report the customer's unauthorized signature on or any alteration on the item is precluded from asserting against the bank the unauthorized signature or alteration. If there is a preclusion under this subsection, the payor bank may not recover for breach or warranty under Section 400.4-208 with respect to the unauthorized signature or alteration to which the preclusion applies.

(L. 1963 p. 503 § 4-406, A.L. 1992 S.B. 448)



Section 400.4-407 Payor bank's right to subrogation or improper payment.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4-407. Payor bank's right to subrogation or improper payment. — If a payor bank has paid an item over the order of the drawer or maker to stop payment, or after an account has been closed, or otherwise under circumstances giving a basis for objection by the drawer or maker, to prevent unjust enrichment and only to the extent necessary to prevent loss to the bank by reason of its payment of the item, the payor bank is subrogated to the rights

(1) of any holder in due course on the item against the drawer or maker;

(2) of the payee or any other holder of the item against the drawer or maker either on the item or under the transaction out of which the item arose; and

(3) of the drawer or maker against the payee or any other holder of the item with respect to the transaction out of which the item arose.

(L. 1963 p. 503 § 4-407, A.L. 1992 S.B. 448)



Section 400.4-501 Handling of documentary drafts — duty to send for presentment and to notify customer of dishonor.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4-501. Handling of documentary drafts — duty to send for presentment and to notify customer of dishonor. — A bank that takes a documentary draft for collection shall present or send the draft and accompanying documents for presentment and, upon learning that the draft has not been paid or accepted in due course, shall seasonably notify its customer of the fact even though it may have discounted or bought the draft or extended credit available for withdrawal as of right.

(L. 1963 p. 503 § 4-501, A.L. 1992 S.B. 448)



Section 400.4-502 Presentment of "on arrival" drafts.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4-502. Presentment of "on arrival" drafts. — If a draft or the relevant instructions require presentment "on arrival", "when goods arrive" or the like, the collecting bank need not present until in its judgment a reasonable time for arrival of the goods has expired. Refusal to pay or accept because the goods have not arrived is not dishonor; the bank must notify its transferor of the refusal but need not present the draft again until it is instructed to do so or learns of the arrival of the goods.

(L. 1963 p. 503 § 4-502, A.L. 1992 S.B. 448)



Section 400.4-503 Responsibility of presenting bank for documents and goods — report of reasons for dishonor — referee in case of need.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4-503. Responsibility of presenting bank for documents and goods — report of reasons for dishonor — referee in case of need. — Unless otherwise instructed and except as provided in article 5 a bank presenting a documentary draft:

(1) must deliver the documents to the drawee on acceptance of the draft if it is payable more than three days after presentment; otherwise, only on payment; and

(2) upon dishonor, either in the case of presentment for acceptance or presentment for payment, may seek and follow instructions from any referee in case of need designated in the draft or if the presenting bank does not choose to utilize the referee's services, it must use diligence and good faith to ascertain the reason for dishonor, must notify its transferor of the dishonor and of the results of its effort to ascertain the reasons therefor, and must request instructions. However the presenting bank is under no obligation with respect to goods represented by the documents except to follow any reasonable instructions seasonably received; it has a right to reimbursement for any expense incurred in following instructions and to prepayment of or indemnity for those expenses.

(L. 1963 p. 503 § 4-503, A.L. 1992 S.B. 448)



Section 400.4-504 Privilege of presenting bank to deal with goods — security interest for expenses.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4-504. Privilege of presenting bank to deal with goods — security interest for expenses. — (a) A presenting bank that, following the dishonor of a documentary draft, has seasonably requested instructions but does not receive them within a reasonable time may store, sell, or otherwise deal with the goods in any reasonable manner.

(b) For its reasonable expenses incurred by action under subsection (a) the presenting bank has a lien upon the goods or their proceeds, which may be foreclosed in the same manner as an unpaid seller's lien.

(L. 1963 p. 503 § 4-504, A.L. 1992 S.B. 448)



Section 400.4A-101 Short title.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4A-101. Short title. — This Article may be cited as "Uniform Commercial Code Funds Transfers".

(L. 1992 S.B. 448)



Section 400.4A-102 Subject matter.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4A-102. Subject matter. — Except as otherwise provided in section 400.4A-108, this Article applies to funds transfers as defined in section 400.4A-104.

(L. 1992 S.B. 448)



Section 400.4A-103 Payment order — definitions.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4A-103. Payment order — definitions. — (a) In this Article:

(1) "Payment order" means an instruction of a sender to a receiving bank, transmitted orally, electronically, or in writing, to pay, or to cause another bank to pay, a fixed or determinable amount of money to a beneficiary if:

(i) the instruction does not state a condition to payment to the beneficiary other than time of payment;

(ii) the receiving bank is to be reimbursed by debiting an account of, or otherwise receiving payment from, the sender; and

(iii) the instruction is transmitted by the sender directly to the receiving bank or to an agent, funds-transfer system, or communication system for transmittal to the receiving bank;

(2) "Beneficiary" means the person to be paid by the beneficiary's bank;

(3) "Beneficiary's bank" means the bank identified in a payment order in which an account of the beneficiary is to be credited pursuant to the order or which otherwise is to make payment to the beneficiary if the order does not provide for payment to an account;

(4) "Receiving bank" means the bank to which the sender's instruction is addressed;

(5) "Sender" means the person giving the instruction to the receiving bank.

(b) If an instruction complying with subsection (a)(1) is to make more than one payment to a beneficiary, the instruction is a separate payment order with respect to each payment.

(c) A payment order is issued when it is sent to the receiving bank.

(L. 1992 S.B. 448)



Section 400.4A-104 Funds transfer — definitions.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4A-104. Funds transfer — definitions. — In this Article:

(a) "Funds transfer" means the series of transactions, beginning with the originator's payment order, made for the purpose of making payment to the beneficiary of the order. The term includes any payment order issued by the originator's bank or an intermediary bank intended to carry out the originator's payment order. A funds transfer is completed by acceptance by the beneficiary's bank of a payment order for the benefit of the beneficiary of the originator's payment order.

(b) "Intermediary bank" means a receiving bank other than the originator's bank or the beneficiary's bank.

(c) "Originator" means the sender of the first payment order in a funds transfer.

(d) "Originator's bank" means (i) the receiving bank to which the payment order of the originator is issued if the originator is not a bank, or (ii) the originator if the originator is a bank.

(L. 1992 S.B. 448)



Section 400.4A-105 Other definitions.

Effective 28 Aug 1994

Title XXVI TRADE AND COMMERCE

400.4A-105. Other definitions. — (a) In this Article:

(1) "Authorized account" means a deposit account of a customer in a bank designated by the customer as a source of payment of payment orders issued by the customer to the bank. If a customer does not so designate an account, any account of the customer is an authorized account if payment of a payment order from that account is not inconsistent with a restriction on the use of that account.

(2) "Bank" means a person engaged in the business of banking and includes a savings bank, savings and loan association, credit union, and trust company. A branch or separate office of a bank is a separate bank for purposes of this Article.

(3) "Customer" means a person, including a bank, having an account with a bank or from whom a bank has agreed to receive payment orders.

(4) "Funds-transfer business day" of a receiving bank means the part of a day during which the receiving bank is open for the receipt, processing, and transmittal of payment orders and cancellations and amendments of payment orders.

(5) "Funds-transfer system" means a wire transfer network, automated clearinghouse, or other communication system of a clearinghouse or other association of banks through which a payment order by a bank may be transmitted to the bank to which the order is addressed.

(6) "Good faith" means honesty in fact in the conduct or transaction concerned.

(7) "Prove" with respect to a fact means to meet the burden of establishing the fact (Section 400.1-201(8)).

(b) Other definitions applying to this Article and the sections in which they appear are:

­

­

(c) The following definitions in Article 4 apply to this Article;

­

­

(d) In addition Article 1 contains general definitions and principles of construction and interpretation applicable throughout this Article.

(L. 1992 S.B. 448, A.L. 1994 S.B. 701)



Section 400.4A-106 Time payment order is received.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4A-106. Time payment order is received. — (a) The time of receipt of a payment order or communication cancelling or amending a payment order is determined by the rules applicable to receipt of a notice stated in section 400.1-201(27). A receiving bank may fix a cut-off time or times on a funds-transfer business day for the receipt and processing of payment orders and communications cancelling or amending payment orders. Different cut-off times may apply to payment orders, cancellations, or amendments, or to different categories of payment orders, cancellations, or amendments. A cut-off time may apply to senders generally or different cut-off times may apply to different senders or categories of payment orders. If a payment order or communication cancelling or amending a payment order is received after the close of a funds-transfer business day or after the appropriate cut-off time on a funds-transfer business day, the receiving bank may treat the payment order or communication as received at the opening of the next funds-transfer business day.

(b) If this Article refers to an execution date or payment date or states a day on which a receiving bank is required to take action, and the date or day does not fall on a funds-transfer business day, the next day that is a funds-transfer business day is treated as the date or day stated, unless the contrary is stated in this Article.

(L. 1992 S.B. 448)



Section 400.4A-107 Federal Reserve regulations and operating circulars.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4A-107. Federal Reserve regulations and operating circulars. — Regulations of the Board of Governors of the Federal Reserve System and operating circulars of the Federal Reserve Banks supersede any inconsistent provision of this Article to the extent of the inconsistency.

(L. 1992 S.B. 448)



Section 400.4A-108 Exclusion of consumer transactions governed by federal law.

Effective 28 Aug 2013

Title XXVI TRADE AND COMMERCE

400.4A-108. Exclusion of consumer transactions governed by federal law. — (a) Except as provided in subsection (b), this article does not apply to a funds transfer any part of which is governed by the Electronic Fund Transfer Act of 1978 (Title XX, Public Law 95-630, 92 Stat. 3728, 15 U.S.C. Section 1693, et seq.) as amended from time to time.

(b) This article applies to a funds transfer that is a remittance transfer as defined in the Electronic Funds Transfer Act (15 U.S.C. Section 1693o-1) as amended from time to time, unless the remittance transfer is an electronic funds transfer as defined in the Electronic Funds Transfer Act (15 U.S.C. Section 1693a) as amended from time to time.

(c) In a funds transfer to which this article applies, in the event of an inconsistency between an applicable provision of this article and an applicable provision of the Electronic Funds Transfer Act, the provision of the Electronic Funds Transfer Act governs to the extent of the inconsistency.

(L. 1992 S.B. 448, A.L. 2013 H.B. 212)



Section 400.4A-201 Security procedure.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4A-201. Security procedure. — "Security procedure" means a procedure established by agreement of a customer and a receiving bank for the purpose of (i) verifying that a payment order or communication amending or cancelling a payment order is that of the customer, or (ii) detecting error in the transmission or the content of the payment order or communication. A security procedure may require the use of algorithms or other codes, identifying words or numbers, encryption, callback procedures, or similar security devices. Comparison of a signature on a payment order or communication with an authorized specimen signature of the customer is not by itself a security procedure.

(L. 1992 S.B. 448)



Section 400.4A-202 Authorized and verified payment orders.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4A-202. Authorized and verified payment orders. — (a) A payment order received by the receiving bank is the authorized order of the person identified as sender if that person authorized the order or is otherwise bound by it under the law of agency.

(b) If a bank and its customer have agreed that the authenticity of payment orders issued to the bank in the name of the customer as sender will be verified pursuant to a security procedure, a payment order received by the receiving bank is effective as the order of the customer, whether or not authorized, if (i) the security procedure is a commercially reasonable method of providing security against unauthorized payment orders, and (ii) the bank proves that it accepted the payment order in good faith and in compliance with the security procedure and any written agreement or instruction of the customer restricting acceptance of payment orders issued in the name of the customer. The bank is not required to follow an instruction that violates a written agreement with the customer or notice of which is not received at a time and in a manner affording the bank a reasonable opportunity to act on it before the payment order is accepted.

(c) Commercial reasonableness of a security procedure is a question of law to be determined by considering the wishes of the customer expressed to the bank, the circumstances of the customer known to the bank, including the size, type, and frequency of payment orders normally issued by the customer to the bank, alternative security procedures offered to the customer, and security procedures in general use by customers and receiving banks similarly situated. A security procedure is deemed to be commercially reasonable if (i) the security procedure was chosen by the customer after the bank offered, and the customer refused, a security procedure that was commercially reasonable for that customer, and (ii) the customer expressly agreed in writing to be bound by any payment order, whether or not authorized, issued in its name and accepted by the bank in compliance with the security procedure chosen by the customer.

(d) The term "sender" in this Article includes the customer in whose name a payment order is issued if the order is the authorized order of the customer under subsection (a), or it is effective as the order of the customer under subsection (b).

(e) This section applies to amendments and cancellations of payment orders to the same extent it applies to payment orders.

(f) Except as provided in this section and in section 400.4A-203(a)(1), rights and obligations arising under this section or section 400.4A-203 may not be varied by agreement.

(L. 1992 S.B. 448)



Section 400.4A-203 Unenforceability of certain verified payment orders.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4A-203. Unenforceability of certain verified payment orders. — (a) If an accepted payment order is not, under section 400.4A-202(a), an authorized order of a customer identified as sender, but is effective as an order of the customer pursuant to section 400.4A-202(b), the following rules apply:

(1) By express written agreement, the receiving bank may limit the extent to which it is entitled to enforce or retain payment of the payment order.

(2) The receiving bank is not entitled to enforce or retain payment of the payment order if the customer proves that the order was not caused, directly or indirectly, by a person (i) entrusted at any time with duties to act for the customer with respect to payment orders or the security procedure, or (ii) who obtained access to transmitting facilities of the customer or who obtained, from a source controlled by the customer and without authority of the receiving bank, information facilitating breach of the security procedure, regardless of how the information was obtained or whether the customer was at fault. Information includes any access device, computer software, or the like.

(b) This section applies to amendments of payment orders to the same extent it applies to payment orders.

(L. 1992 S.B. 448)



Section 400.4A-204 Refund of payment and duty of customer to report with respect to unauthorized payment order.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4A-204. Refund of payment and duty of customer to report with respect to unauthorized payment order. — (a) If a receiving bank accepts a payment order issued in the name of its customer as sender which is (i) not authorized and not effective as the order of the customer under section 400.4A-202, or (ii) not enforceable, in whole or in part, against the customer under section 400.4A-203, the bank shall refund any payment of the payment order received from the customer to the extent the bank is not entitled to enforce payment and shall pay interest on the refundable amount calculated from the date the bank received payment to the date of the refund. However, the customer is not entitled to interest from the bank on the amount to be refunded if the customer fails to exercise ordinary care to determine that the order was not authorized by the customer and to notify the bank of the relevant facts within a reasonable time not exceeding ninety days after the date the customer received notification from the bank that the order was accepted or that the customer's account was debited with respect to the order. The bank is not entitled to any recovery from the customer on account of a failure by the customer to give notification as stated in this section.

(b) Reasonable time under subsection (a) may be fixed by agreement as stated in section 400.1-204(1), but the obligation of a receiving bank to refund payment as stated in subsection (a) may not otherwise be varied by agreement.

(L. 1992 S.B. 448)



Section 400.4A-205 Erroneous payment orders.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4A-205. Erroneous payment orders. — (a) If an accepted payment order was transmitted pursuant to a security procedure for the detection of error and the payment order (i) erroneously instructed payment to a beneficiary not intended by the sender, (ii) erroneously instructed payment in an amount greater than the amount intended by the sender, or (iii) was an erroneously transmitted duplicate of a payment order previously sent by the sender, the following rules apply:

(1) If the sender proves that the sender or a person acting on behalf of the sender pursuant to section 400.4A-206 complied with the security procedure and that the error would have been detected if the receiving bank had also complied, the sender is not obliged to pay the order to the extent stated in paragraphs (2) and (3).

(2) If the funds transfer is completed on the basis of an erroneous payment order described in clause (i) or (iii) of subsection (a), the sender is not obliged to pay the order and the receiving bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

(3) If the funds transfer is completed on the basis of a payment order described in clause (ii) of subsection (a), the sender is not obliged to pay the order to the extent the amount received by the beneficiary is greater than the amount intended by the sender. In that case, the receiving bank is entitled to recover from the beneficiary the excess amount received to the extent allowed by the law governing mistake and restitution.

(b) If (i) the sender of an erroneous payment order described in subsection (a) is not obliged to pay all or part of the order, and (ii) the sender receives notification from the receiving bank that the order was accepted by the bank or that the sender's account was debited with respect to the order, the sender has a duty to exercise ordinary care, on the basis of information available to the sender, to discover the error with respect to the order and to advise the bank of the relevant facts within a reasonable time, not exceeding ninety days, after the bank's notification was received by the sender. If the bank proves that the sender failed to perform that duty, the sender is liable to the bank for the loss the bank proves it incurred as a result of the failure, but the liability of the sender may not exceed the amount of the sender's order.

(c) This section applies to amendments to payment orders to the same extent it applies to payment orders.

(L. 1992 S.B. 448)



Section 400.4A-206 Transmission of payment order through funds — transfer or other communication system.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4A-206. Transmission of payment order through funds — transfer or other communication system. — (a) If a payment order addressed to a receiving bank is transmitted to a funds-transfer system or other third-party communication system for transmittal to the bank, the system is deemed to be an agent of the sender for the purpose of transmitting the payment order to the bank. If there is a discrepancy between the terms of the payment order transmitted to the system and the terms of the payment order transmitted by the system to the bank, the terms of the payment order of the sender are those transmitted by the system. This section does not apply to a funds-transfer system of the Federal Reserve Banks.

(b) This section applies to cancellations and amendments of payment orders to the same extent it applies to payment orders.

(L. 1992 S.B. 448)



Section 400.4A-207 Misdescription of beneficiary.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4A-207. Misdescription of beneficiary. — (a) Subject to subsection (b), if, in a payment order received by the beneficiary's bank, the name, bank account number, or other identification of the beneficiary refers to a nonexistent or unidentifiable person or account, no person has rights as a beneficiary of the order and acceptance of the order cannot occur.

(b) If a payment order received by the beneficiary's bank identifies the beneficiary both by name and by an identifying or bank account number and the name and number identify different persons, the following rules apply:

(1) Except as otherwise provided in subsection 3 of this section, if the beneficiary's bank does not know that the name and number refer to different persons, it may rely on the number as the proper identification of the beneficiary of the order. The beneficiary's bank need not determine whether the name and number refer to the same person.

(2) If the beneficiary's bank pays the person identified by name or knows that the name and number identify different persons, no person has rights as beneficiary except the person paid by the beneficiary's bank if that person was entitled to receive payment from the originator of the funds transfer. If no person has rights as beneficiary, acceptance of the order cannot occur.

(c) If (i) a payment order described in subsection (b) is accepted, (ii) the originator's payment order described the beneficiary inconsistently by name and number, and (iii) the beneficiary's bank pays the person identified by number as permitted by subsection (b)(1), the following rules apply:

(1) If the originator is a bank, the originator is obliged to pay its order.

(2) If the originator is not a bank and proves that the person identified by number was not entitled to receive payment from the originator, the originator is not obliged to pay its order unless the originator's bank proves that the originator, before acceptance of the originator's order, had notice that payment of a payment order issued by the originator might be made by the beneficiary's bank on the basis of an identifying or bank account number even if it identifies a person different from the named beneficiary. Proof of notice may be made by any admissible evidence. The originator's bank satisfies the burden of proof if it proves that the originator, before the payment order was accepted, signed a writing stating the information to which the notice relates.

(d) In a case governed by subsection (b)(1), if the beneficiary's bank rightfully pays the person identified by number and that person was not entitled to receive payment from the originator, the amount paid may be recovered from that person to the extent allowed by the law governing mistake and restitution as follows:

(1) If the originator is obliged to pay its payment order as stated in subsection (c), the originator has the right to recover;

(2) If the originator is not a bank and is not obliged to pay its payment order, the originator's bank has the right to recover.

(L. 1992 S.B. 448)



Section 400.4A-208 Misdescription of intermediary bank or beneficiary's bank.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4A-208. Misdescription of intermediary bank or beneficiary's bank. — (a) This subsection applies to a payment order identifying an intermediary bank or the beneficiary's bank only by an identifying number:

(1) The receiving bank may rely on the number as the proper identification of the intermediary or beneficiary's bank and need not determine whether the number identifies a bank.

(2) The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

(b) This subsection applies to a payment order identifying an intermediary bank or the beneficiary's bank both by name and an identifying number if the name and number identify different persons.

(1) If the sender is a bank, the receiving bank may rely on the number as the proper identification of the intermediary or beneficiary's bank if the receiving bank, when it executes the sender's order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person or whether the number refers to a bank. The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

(2) If the sender is not a bank and the receiving bank proves that the sender, before the payment order was accepted, had notice that the receiving bank might rely on the number as the proper identification of the intermediary or beneficiary's bank even if it identifies a person different from the bank identified by name, the rights and obligations of the sender and the receiving bank are governed by subsection (b)(1), as though the sender were a bank. Proof of notice may be made by any admissible evidence. The receiving bank satisfies the burden of proof if it proves that the sender, before the payment order was accepted, signed a writing stating the information to which the notice relates.

(3) Regardless of whether the sender is a bank, the receiving bank may rely on the name as the proper identification of the intermediary or beneficiary's bank if the receiving bank, at the time it executes the sender's order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person.

(4) If the receiving bank knows that the name and number identify different persons, reliance on either the name or the number in executing the sender's payment order is a breach of the obligation stated in section 400.4A-302(a)(1).

(L. 1992 S.B. 448)



Section 400.4A-209 Acceptance of payment order.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4A-209. Acceptance of payment order. — (a) Subject to subsection (d), a receiving bank other than the beneficiary's bank accepts a payment order when it executes the order.

(b) Subject to subsections (c) and (d) of this section, a beneficiary's bank accepts a payment order at the earliest of the following times:

(1) when the bank (i) pays the beneficiary as stated in section 400.4A-405(a) or section 400.4A-405(b), or (ii) notifies the beneficiary of receipt of the order or that the account of the beneficiary has been credited with respect to the order unless the notice indicates that the bank is rejecting the order or that funds with respect to the order may not be withdrawn or used until receipt of payment from the sender of the order.

(2) when the bank receives payment of the entire amount of the sender's order pursuant to section 400.4A-403(a)(1) or section 400.4A-403(a)(2); or

(3) the opening of the next funds-transfer business day of the bank following the payment date of the order if, at that time, the amount of the sender's order is fully covered by a withdrawable credit balance in an authorized account of the sender or the bank has otherwise received full payment from the sender, unless the order was rejected before that time or is rejected within (i) one hour after that time, or (ii) one hour after the opening of the next business day of the sender following the payment date if that time is later. If notice of rejection is received by the sender after the payment date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the payment date to the day the sender receives notice or learns that the order was not accepted, counting that day as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest payable is reduced accordingly.

(c) Acceptance of a payment order cannot occur before the order is received by the receiving bank. Acceptance does not occur under subsection (b)(2) or (b)(3) if the beneficiary of the payment order does not have an account with the receiving bank, the account has been closed, or the receiving bank is not permitted by law to receive credits for the beneficiary's account.

(d) A payment order issued to the originator's bank cannot be accepted until the payment date if the bank is the beneficiary's bank, or the execution date if the bank is not the beneficiary's bank. If the originator's bank executes the originator's payment order before the execution date or pays the beneficiary of the originator's payment order before the payment date and the payment order is subsequently cancelled pursuant to section 400.4A-211(b), the bank may recover from the beneficiary and payment received to the extent allowed by the law governing mistake and restitution.

(L. 1992 S.B. 448)



Section 400.4A-210 Rejection of payment order.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4A-210. Rejection of payment order. — (a) A payment order is rejected by the receiving bank by a notice of rejection transmitted to the sender orally, electronically, or in writing. A notice of rejection need not use any particular words and is sufficient if it indicates that the receiving bank is rejecting the order or will not execute or pay the order. Rejection is effective when the notice is given if transmission is by a means that is reasonable in the circumstances. If notice of rejection is given by a means that is not reasonable, rejection is effective when the notice is received. If an agreement of the sender and receiving bank establishes the means to be used to reject a payment order, (i) any means complying with the agreement is reasonable and (ii) any means not complying is not reasonable unless no significant delay in receipt of the notice resulted from the use of the noncomplying means.

(b) This subsection applies if a receiving bank other than the beneficiary's bank fails to execute a payment order despite the existence on the execution date of a withdrawable credit balance in an authorized account of the sender sufficient to cover the order. If the sender does not receive notice of rejection of the order on the execution date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the execution date to the earlier of the day the order is cancelled pursuant to section 400.4A-211(d) or the day the sender receives notice or learns that the order was not executed, counting the final day of the period as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest is reduced accordingly.

(c) If a receiving bank suspends payments, all unaccepted payment orders issued to it are deemed rejected at the time the bank suspends payments.

(d) Acceptance of a payment order precludes a later rejection of the order. Rejection of a payment order precludes a later acceptance of the order.

(L. 1992 S.B. 448)



Section 400.4A-211 Cancellation and amendment of payment order.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4A-211. Cancellation and amendment of payment order. — (a) A communication of the sender of a payment order cancelling or amending the order may be transmitted to the receiving bank orally, electronically, or in writing. If a security procedure is in effect between the sender and the receiving bank, the communication is not effective to cancel or amend the order unless the communication is verified pursuant to the security procedure or the bank agrees to the cancellation or amendment.

(b) Subject to subsection (a), a communication by the sender cancelling or amending a payment order is effective to cancel or amend the order if notice of the communication is received at a time and in a manner affording the receiving bank a reasonable opportunity to act on the communication before the bank accepts the payment order.

(c) After a payment order has been accepted, cancellation or amendment of the order is not effective unless the receiving bank agrees or a funds-transfer system rule allows cancellation or amendment without agreement of the bank.

(1) With respect to a payment order accepted by a receiving bank other than the beneficiary's bank, cancellation or amendment is not effective unless a conforming cancellation or amendment of the payment order issued by the receiving bank is also made.

(2) With respect to a payment order accepted by the beneficiary's bank, cancellation or amendment is not effective unless the order was issued in execution of an unauthorized payment order, or because of a mistake by a sender in the funds transfer which resulted in the issuance of a payment order (i) that is a duplicate of a payment order previously issued by the sender, (ii) that orders payment to a beneficiary not entitled to receive payment from the originator, or (iii) that orders payment in an amount greater than the amount the beneficiary was entitled to receive from the originator. If the payment order is cancelled or amended, the beneficiary's bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

(d) An unaccepted payment order is cancelled by operation of law at the close of the fifth funds-transfer business day of the receiving bank after the execution date or payment date of the order.

(e) A cancelled payment order cannot be accepted. If an accepted payment order is cancelled, the acceptance is nullified and no person has any right or obligation based on the acceptance. Amendment of a payment order is deemed to be cancellation of the original order at the time of amendment and issue of a new payment order in the amended form at the same time.

(f) Unless otherwise provided in an agreement of the parties or in a funds-transfer system rule, if the receiving bank, after accepting a payment order, agrees to cancellation or amendment of the order by the sender or is bound by a funds-transfer system rule allowing cancellation or amendment without the bank's agreement, the sender, whether or not cancellation or amendment is effective, is liable to the bank for any loss and expenses, including reasonable attorney's fees, incurred by the bank as a result of the cancellation or amendment or attempted cancellation or amendment.

(g) A payment order is not revoked by the death or legal incapacity of the sender unless the receiving bank knows of the death or of an adjudication of incapacity by a court of competent jurisdiction and has reasonable opportunity to act before acceptance of the order.

(h) A funds-transfer system rule is not effective to the extent it conflicts with subsection (c)(2).

(L. 1992 S.B. 448)



Section 400.4A-212 Liability and duty of receiving bank regarding unaccepted payment order.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4A-212. Liability and duty of receiving bank regarding unaccepted payment order. — If a receiving bank fails to accept a payment order that it is obliged by express agreement to accept, the bank is liable for breach of the agreement to the extent provided in the agreement or in this Article, but does not otherwise have any duty to accept a payment order or, before acceptance, to take any action, or refrain from taking action, with respect to the order except as provided in this Article or by express agreement. Liability based on acceptance arises only when acceptance occurs as stated in section 400.4A-209, and liability is limited to that provided in this Article. A receiving bank is not the agent of the sender or beneficiary of the payment order it accepts, or of any other party to the funds transfer, and the bank owes no duty to any party to the funds transfer except as provided in this Article or by express agreement.

(L. 1992 S.B. 448)



Section 400.4A-301 Execution and execution date.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4A-301. Execution and execution date. — (a) A payment order is "executed" by the receiving bank when it issues a payment order intended to carry out the payment order received by the bank. A payment order received by the beneficiary's bank can be accepted but cannot be executed.

(b) "Execution date" of a payment order means the day on which the receiving bank may properly issue a payment order in execution of the sender's order. The execution date may be determined by instruction of the sender but cannot be earlier than the day the order is received and, unless otherwise determined, is the day the order is received. If the sender's instruction states a payment date, the execution date is the payment date or an earlier date on which execution is reasonably necessary to allow payment to the beneficiary on the payment date.

(L. 1992 S.B. 448)



Section 400.4A-302 Obligations of receiving bank in execution of payment order.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4A-302. Obligations of receiving bank in execution of payment order. — (a) Except as provided in subsections (b) through (d), if the receiving bank accepts a payment order pursuant to section 400.4A-209(a), the bank has the following obligations in executing the order:

(1) The receiving bank is obliged to issue, on the execution date, a payment order complying with the sender's order and to follow the sender's instructions concerning (i) any intermediary bank or funds-transfer system to be used in carrying out the funds transfer, or (ii) the means by which payment orders are to be transmitted in the funds transfer. If the originator's bank issues a payment order to an intermediary bank, the originator's bank is obliged to instruct the intermediary bank according to the instruction of the originator. An intermediary bank in the funds transfer is similarly bound by an instruction given to it by the sender of the payment order it accepts.

(2) If the sender's instruction states that the funds transfer is to be carried out telephonically or by wire transfer or otherwise indicates that the funds transfer is to be carried out by the most expeditious means, the receiving bank is obliged to transmit its payment order by the most expeditious available means, and to instruct any intermediary bank accordingly. If a sender's instruction states a payment date, the receiving bank is obliged to transmit its payment order at a time and by means reasonably necessary to allow payment to the beneficiary on the payment date or as soon thereafter as is feasible.

(b) Unless otherwise instructed, a receiving bank executing a payment order may (i) use any funds-transfer system if use of that system is reasonable in the circumstances, and (ii) issue a payment order to the beneficiary's bank or to an intermediary bank through which a payment order conforming to the sender's order can expeditiously be issued to the beneficiary's bank if the receiving bank exercises ordinary care in the selection of the intermediary bank. A receiving bank is not required to follow an instruction of the sender designating a funds-transfer system to be used in carrying out the funds transfer if the receiving bank, in good faith, determines that it is not feasible to follow the instruction or that following the instruction would unduly delay completion of the funds transfer.

(c) Unless subsection (a)(2) applies or the receiving bank is otherwise instructed, the bank may execute a payment order by transmitting its payment order by first class mail or by any means reasonable in the circumstances. If the receiving bank is instructed to execute the sender's order by transmitting its payment order by a particular means, the receiving bank may issue its payment order by the means stated or by any means as expeditious as the means stated.

(d) Unless instructed by the sender, (i) the receiving bank may not obtain payment of its charges for services and expenses in connection with the execution of the sender's order by issuing a payment order in an amount equal to the amount of the sender's order less the amount of the charges, and (ii) may not instruct a subsequent receiving bank to obtain payment of its charges in the same manner.

(L. 1992 S.B. 448)



Section 400.4A-303 Erroneous execution of payment order.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4A-303. Erroneous execution of payment order. — (a) A receiving bank that (i) executes the payment order of the sender by issuing a payment order in an amount greater than the amount of the sender's order, or (ii) issues a payment order in execution of the sender's order and then issues a duplicate order, is entitled to payment of the amount of the sender's order under section 400.4A-402(c) if that subsection is otherwise satisfied. The bank is entitled to recover from the beneficiary of the erroneous order the excess payment received to the extent allowed by the law governing mistake and restitution.

(b) A receiving bank that executes the payment order of the sender by issuing a payment order in an amount less than the amount of the sender's order is entitled to payment of the amount of the sender's order under section 400.4A-402(c) if (i) that subsection is otherwise satisfied and (ii) the bank corrects its mistake by issuing an additional payment order for the benefit of the beneficiary of the sender's order. If the error is not corrected, the issuer of the erroneous order is entitled to receive or retain payment from the sender of the order it accepted only to the extent of the amount of the erroneous order. This subsection does not apply if the receiving bank executes the sender's payment order by issuing a payment order in an amount less than the amount of the sender's order for the purpose of obtaining payment of its charges for services and expenses pursuant to instruction of the sender.

(c) If a receiving bank executes the payment order of the sender by issuing a payment order to a beneficiary different from the beneficiary of the sender's order and the funds transfer is completed on the basis of that error, the sender of the payment order that was erroneously executed and all previous senders in the funds transfer are not obliged to pay the payment orders they issued. The issuer of the erroneous order is entitled to recover from the beneficiary of the order the payment received to the extent allowed by the law governing mistake and restitution.

(L. 1992 S.B. 448)



Section 400.4A-304 Duty of sender to report erroneously executed payment order.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4A-304. Duty of sender to report erroneously executed payment order. — If the sender of a payment order that is erroneously executed as stated in section 400.4A-303 receives notification from the receiving bank that the order was executed or that the sender's account was debited with respect to the order, the sender has a duty to exercise ordinary care to determine, on the basis of information available to the sender, that the order was erroneously executed and to notify the bank of the relevant facts within a reasonable time not exceeding ninety days after the notification from the bank was received by the sender. If the sender fails to perform that duty, the bank is not obliged to pay interest on any amount refundable to the sender under section 400.4A-402(d) for the period before the bank learns of the execution error. The bank is not entitled to any recovery from the sender on account of a failure by the sender to perform the duty stated in this section.

(L. 1992 S.B. 448)



Section 400.4A-305 Liability for late or improper execution or failure to execute payment order.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4A-305. Liability for late or improper execution or failure to execute payment order. — (a) If a funds transfer is completed but execution of a payment order by the receiving bank in breach of section 400.4A-302 results in delay in payment to the beneficiary, the bank is obliged to pay interest to either the originator or the beneficiary of the funds transfer for the period of delay caused by the improper execution. Except as provided in subsection (c), additional damages are not recoverable.

(b) If execution of a payment order by a receiving bank in breach of section 400.4A-302 results in (i) noncompletion of the funds transfer, (ii) failure to use an intermediary bank designated by the originator, or (iii) issuance of a payment order that does not comply with the terms of the payment order of the originator, the bank is liable to the originator for its expenses in the funds transfer and for incidental expenses and interest losses, to the extent not covered by subsection (a), resulting from the improper execution. Except as provided in subsection (c), additional damages are not recoverable.

(c) In addition to the amounts payable under subsections (a) and (b), damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank.

(d) If a receiving bank fails to execute a payment order it was obliged by express agreement to execute, the receiving bank is liable to the sender for its expenses in the transaction and for incidental expenses and interest losses resulting from the failure to execute. Additional damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank, but are not otherwise recoverable.

(e) Reasonable attorney's fees are recoverable if demand for compensation under subsection (a) or (b) is made and refused before an action is brought on the claim. If a claim is made for breach of an agreement under subsection (d) and the agreement does not provide for damages, reasonable attorney's fees are recoverable if demand for compensation under subsection (d) is made and refused before an action is brought on the claim.

(f) Except as stated in this section, the liability of a receiving bank under subsections (a) and (b) may not be varied by agreement.

(L. 1992 S.B. 448)



Section 400.4A-401 Payment date.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4A-401. Payment date. — "Payment date" of a payment order means the day on which the amount of the order is payable to the beneficiary by the beneficiary's bank. The payment date may be determined by instruction of the sender but cannot be earlier than the day the order is received by the beneficiary's bank and, unless otherwise determined, is the day the order is received by the beneficiary's bank.

(L. 1992 S.B. 448)



Section 400.4A-402 Obligation of sender to pay receiving bank.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4A-402. Obligation of sender to pay receiving bank. — (a) This section is subject to sections 400.4A-205 and 400.4A-207.

(b) With respect to a payment order issued to the beneficiary's bank, acceptance of the order by the bank obliges the sender to pay the bank the amount of the order, but payment is not due until the payment date of the order.

(c) This subsection is subject to subsection (e) and to section 400.4A-303. With respect to a payment order issued to a receiving bank other than the beneficiary's bank, acceptance of the order by the receiving bank obliges the sender to pay the bank the amount of the sender's order. Payment by the sender is not due until the execution date of the sender's order. The obligation of that sender to pay its payment order is excused if the funds transfer is not completed by acceptance by the beneficiary's bank of a payment order instructing payment to the beneficiary of that sender's payment order.

(d) If the sender of a payment order pays the order and was not obliged to pay all or part of the amount paid, the bank receiving payment is obliged to refund payment to the extent the sender was not obliged to pay. Except as provided in sections 400.4A-204 and 400.4A-304, interest is payable on the refundable amount from the date of payment.

(e) If a funds transfer is not completed as stated in subsection (c) and an intermediary bank is obliged to refund payment as stated in subsection (d) but is unable to do so because not permitted by applicable law or because the bank suspends payments, a sender in the funds transfer that executed a payment order in compliance with an instruction, as stated in section 400.4A-302(a)(1), to route the funds transfer through that intermediary bank is entitled to receive or retain payment from the sender of the payment order that it accepted. The first sender in the funds transfer that issued an instruction requiring routing through that intermediary bank is subrogated to the right of the bank that paid the intermediary bank to refund as stated in subsection (d).

(f) The right of the sender of a payment order to be excused from the obligation to pay the order as stated in subsection (c) or to receive refund under subsection (d) may not be varied by agreement.

(L. 1992 S.B. 448)



Section 400.4A-403 Payment by sender to receiving bank.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4A-403. Payment by sender to receiving bank. — (a) Payment of the sender's obligation under section 400.4A-402 to pay the receiving bank occurs as follows:

(1) If the sender is a bank, payment occurs when the receiving bank receives final settlement of the obligation through a Federal Reserve Bank or through a funds-transfer system.

(2) If the sender is a bank and the sender (i) credited an account of the receiving bank with the sender, or (ii) caused an account of the receiving bank in another bank to be credited, payment occurs when the credit is withdrawn or, if not withdrawn, at midnight of the day on which the credit is withdrawable and the receiving bank learns of that fact.

(3) If the receiving bank debits an account of the sender with the receiving bank, payment occurs when the debit is made to the extent the debit is covered by a withdrawable credit balance in the account.

(b) If the sender and receiving bank are members of a funds-transfer system that nets obligations multilaterally among participants, the receiving bank receives final settlement when settlement is complete in accordance with the rules of the system. The obligation of the sender to pay the amount of a payment order transmitted through the funds-transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against the sender's obligation the right of the sender to receive payment from the receiving bank of the amount of any other payment order transmitted to the sender by the receiving bank through the funds-transfer system. The aggregate balance of obligations owed by each sender to each receiving bank in the funds-transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against that balance the aggregate balance of obligations owed to the sender by other members of the system. The aggregate balance is determined after the right of setoff stated in the second sentence of this subsection has been exercised.

(c) If two banks transmit payment orders to each other under an agreement that settlement of the obligations of each bank to the other under section 400.4A-402 will be made at the end of the day or other period, the total amount owed with respect to all orders transmitted by one bank shall be set off against the total amount owed with respect to all orders transmitted by the other bank. To the extent of the setoff, each bank has made payment to the other.

(d) In a case not covered by subsection (a), the time when payment of the sender's obligation under section 400.4A-402(b) or section 400.4A-402(c) occurs is governed by applicable principles of law that determine when an obligation is satisfied.

(L. 1992 S.B. 448)



Section 400.4A-404 Obligation of beneficiary's bank to pay and give notice to beneficiary.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4A-404. Obligation of beneficiary's bank to pay and give notice to beneficiary. — (a) Subject to section 400.4A-211(e), section 400.4A-405(d), and section 400.4A-405(e), if a beneficiary's bank accepts a payment order, the bank is obliged to pay the amount of the order to the beneficiary of the order. Payment is due on the payment date of the order, but if acceptance occurs on the payment date after the close of the funds-transfer business day of the bank, payment is due on the next funds-transfer business day. If the bank refuses to pay after demand by the beneficiary and receipt of notice of particular circumstances that will give rise to consequential damages as a result of nonpayment, the beneficiary may recover damages resulting from the refusal to pay to the extent the bank had notice of the damages, unless the bank proves that it did not pay because of a reasonable doubt concerning the right of the beneficiary to payment.

(b) If a payment order accepted by the beneficiary's bank instructs payment to an account of the beneficiary, the bank is obliged to notify the beneficiary of receipt of the order before midnight of the next funds-transfer business day following the payment date. If the payment order does not instruct payment to an account of the beneficiary, the bank is required to notify the beneficiary only if notice is required by the order. Notice may be given by first class mail or any other means reasonable in the circumstances. If the bank fails to give the required notice, the bank is obliged to pay interest to the beneficiary on the amount of the payment order from the day notice should have been given until the day the beneficiary learned of receipt of the payment order by the bank. No other damages are recoverable. Reasonable attorney's fees are also recoverable if demand for interest is made and refused before an action is brought on the claim.

(c) The right of a beneficiary to receive payment and damages as stated in subsection (a) may not be varied by agreement or a funds-transfer system rule. The right of a beneficiary to be notified as stated in subsection (b) may be varied by agreement of the beneficiary or by a funds-transfer system rule if the beneficiary is notified of the rule before initiation of the funds transfer.

(L. 1992 S.B. 448)



Section 400.4A-405 Payment by beneficiary's bank to beneficiary.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4A-405. Payment by beneficiary's bank to beneficiary. — (a) If the beneficiary's bank credits an account of the beneficiary of a payment order, payment of the bank's obligation under section 400.4A-404(a), occurs when and to the extent (i) the beneficiary is notified of the right to withdraw the credit, (ii) the bank lawfully applies the credit to a debt of the beneficiary, or (iii) funds with respect to the order are otherwise made available to the beneficiary by the bank.

(b) If the beneficiary's bank does not credit an account of the beneficiary of a payment order, the time when payment of the bank's obligation under section 400.4A-404(a) occurs is governed by principles of law that determine when an obligation is satisfied.

(c) Except as stated in subsections (d) and (e), if the beneficiary's bank pays the beneficiary of a payment order under a condition to payment or agreement of the beneficiary giving the bank the right to recover payment from the beneficiary if the bank does not receive payment of the order, the condition to payment or agreement is not enforceable.

(d) A funds-transfer system rule may provide that payments made to beneficiaries of funds transfers made through the system are provisional until receipt of payment by the beneficiary's bank of the payment order it accepted. A beneficiary's bank that makes a payment that is provisional under the rule is entitled to refund from the beneficiary if (i) the rule requires that both the beneficiary and the originator be given notice of the provisional nature of the payment before the funds transfer is initiated, (ii) the beneficiary, the beneficiary's bank and the originator's bank agreed to be bound by the rule, and (iii) the beneficiary's bank did not receive payment of the payment order that it accepted. If the beneficiary is obliged to refund payment to the beneficiary's bank, acceptance of the payment order by the beneficiary's bank is nullified and no payment by the originator of the funds transfer to the beneficiary occurs under section 400.4A-406.

(e) This subsection applies to a funds transfer that includes a payment order transmitted over a funds-transfer system that (i) nets obligations multilaterally among participants, and (ii) has in effect a loss-sharing agreement among participants for the purpose of providing funds necessary to complete settlement of the obligations of one or more participants that do not meet their settlement obligations. If the beneficiary's bank in the funds transfer accepts a payment order and the system fails to complete settlement pursuant to its rules with respect to any payment order in the funds transfer, (i) the acceptance by the beneficiary's bank is nullified and no person has any right or obligation based on the acceptance, (ii) the beneficiary's bank is entitled to recover payment from the beneficiary, (iii) no payment by the originator to the beneficiary occurs under section 400.4A-406, and (iv) subject to section 400.4A-402(e), each sender in the funds transfer is excused from its obligation to pay its payment order under section 400.4A-402(c) because the funds transfer has not been completed.

(L. 1992 S.B. 448)



Section 400.4A-406 Payment by originator to beneficiary — discharge of underlying obligation.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4A-406. Payment by originator to beneficiary — discharge of underlying obligation. — (a) Subject to section 400.4A-211(e) and section 400.4A-405(d) and section 400.4A-405(e), the originator of a funds transfer pays the beneficiary of the originator's payment order (i) at the time a payment order for the benefit of the beneficiary is accepted by the beneficiary's bank in the funds transfer and (ii) in an amount equal to the amount of the order accepted by the beneficiary's bank, but not more than the amount of the originator's order.

(b) If payment under subsection (a) is made to satisfy an obligation, the obligation is discharged to the same extent discharge would result from payment to the beneficiary of the same amount in money, unless (i) the payment under subsection (a) was made by a means prohibited by the contract of the beneficiary with respect to the obligation, (ii) the beneficiary, within a reasonable time after receiving notice of receipt of the order by the beneficiary's bank, notified the originator of the beneficiary's refusal of the payment, (iii) funds with respect to the order were not withdrawn by the beneficiary or applied to a debt of the beneficiary, and (iv) the beneficiary would suffer a loss that could reasonably have been avoided if payment had been made by a means complying with the contract. If payment by the originator does not result in discharge under this section, the originator is subrogated to the rights of the beneficiary to receive payment from the beneficiary's bank under section 400.4A-404(a).

(c) For the purpose of determining whether discharge of an obligation occurs under subsection (b), if the beneficiary's bank accepts a payment order in an amount equal to the amount of the originator's payment order less charges of one or more receiving banks in the funds transfer, payment to the beneficiary is deemed to be in the amount of the originator's order unless upon demand by the beneficiary the originator does not pay the beneficiary the amount of the deducted charges.

(d) Rights of the originator or of the beneficiary of a funds transfer under this section may be varied only by agreement of the originator and the beneficiary.

(L. 1992 S.B. 448)



Section 400.4A-501 Variation by agreement and effect of funds — transfer system rule.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4A-501. Variation by agreement and effect of funds — transfer system rule. — (a) Except as otherwise provided in this Article, the rights and obligations of a party to a funds transfer may be varied by agreement of the affected party.

(b) "Funds-transfer system rule" means a rule of an association of banks (i) governing transmission of payment orders by means of a funds-transfer system of the association or rights and obligations with respect to those orders, or (ii) to the extent the rule governs rights and obligations between banks that are parties to a funds transfer in which a Federal Reserve Bank, acting as an intermediary bank, sends a payment order to the beneficiary's bank. Except as otherwise provided in this Article, a funds-transfer system rule governing rights and obligations between participating banks using the system may be effective even if the rule conflicts with this Article and indirectly affects another party to the funds transfer who does not consent to the rule. A funds-transfer system rule may also govern rights and obligations of parties other than participating banks using the system to the extent stated in section 400.4A-404(c), section 400.4A-405(d), and section 400.4A-507(c).

(L. 1992 S.B. 448)



Section 400.4A-502 Creditor process served on receiving bank — setoff by beneficiary's bank.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4A-502. Creditor process served on receiving bank — setoff by beneficiary's bank. — (a) As used in this section, "creditor process" means levy, attachment, garnishment, notice of lien, sequestration, or similar process issued by or on behalf of a creditor or other claimant with respect to an account.

(b) This subsection applies to creditor process with respect to an authorized account of the sender of a payment order if the creditor process is served on the receiving bank. For the purpose of determining rights with respect to the creditor process, if the receiving bank accepts the payment order the balance in the authorized account is deemed to be reduced by the amount of the payment order to the extent the bank did not otherwise receive payment of the order, unless the creditor process is served at a time and in a manner affording the bank a reasonable opportunity to act on it before the bank accepts the payment order.

(c) If a beneficiary's bank has received a payment order for payment to the beneficiary's account in the bank, the following rules apply:

(1) The bank may credit the beneficiary's account. The amount credited may be set off against an obligation owed by the beneficiary to the bank or may be applied to satisfy creditor process served on the bank with respect to the account.

(2) The bank may credit the beneficiary's account and allow withdrawal of the amount credited unless creditor process with respect to the account is served at a time and in a manner affording the bank a reasonable opportunity to act to prevent withdrawal.

(3) If creditor process with respect to the beneficiary's account has been served and the bank has had a reasonable opportunity to act on it, the bank may not reject the payment order except for a reason unrelated to the service of process.

(d) Creditor process with respect to a payment by the originator to the beneficiary pursuant to a funds transfer may be served only on the beneficiary's bank with respect to the debt owed by that bank to the beneficiary. Any other bank served with the creditor process is not obliged to act with respect to the process.

(L. 1992 S.B. 448)



Section 400.4A-503 Injunction or restraining order with respect to funds transfer.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4A-503. Injunction or restraining order with respect to funds transfer. — For proper cause and in compliance with applicable law, a court may restrain (i) a person from issuing a payment order to initiate a funds transfer, (ii) an originator's bank from executing the payment order of the originator, or (iii) the beneficiary's bank from releasing funds to the beneficiary or the beneficiary from withdrawing the funds. A court may not otherwise restrain a person from issuing a payment order, paying or receiving payment of a payment order, or otherwise acting with respect to a funds transfer.

(L. 1992 S.B. 448)



Section 400.4A-504 Order in which items and payment orders may be charged to account — order of withdrawals from account.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4A-504. Order in which items and payment orders may be charged to account — order of withdrawals from account. — (a) If a receiving bank has received more than one payment order of the sender or one or more payment orders and other items that are payable from the sender's account, the bank may charge the sender's account with respect to the various orders and items in any sequence.

(b) In determining whether a credit to an account has been withdrawn by the holder of the account or applied to a debt of the holder of the account, credits first made to the account are first withdrawn or applied.

(L. 1992 S.B. 448)



Section 400.4A-505 Preclusion of objection to debt of customer's account.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4A-505. Preclusion of objection to debt of customer's account. — If a receiving bank has received payment from its customer with respect to a payment order issued in the name of the customer as sender and accepted by the bank, and the customer received notification reasonably identifying the order, the customer is precluded from asserting that the bank is not entitled to retain the payment unless the customer notifies the bank of the customer's objection to the payment within one year after the notification was received by the customer.

(L. 1992 S.B. 448)



Section 400.4A-506 Rate of interest.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4A-506. Rate of interest. — (a) If, under this Article, a receiving bank is obliged to pay interest with respect to a payment order issued to the bank, the amount payable may be determined (i) by agreement of the sender and receiving bank, or (ii) by a funds-transfer system rule if the payment order is transmitted through a funds-transfer system.

(b) If the amount of interest is not determined by an agreement or rule as stated in subsection (a), the amount is calculated by multiplying the applicable federal funds rate by the amount on which interest is payable, and then multiplying the product by the number of days for which interest is payable. The applicable federal funds rate is the average of the federal funds rates published by the Federal Reserve Bank of New York for each of the days for which interest is payable divided by three hundred sixty. The federal funds rate for any day on which a published rate is not available is the same as the published rate for the next preceding day for which there is a published rate. If a receiving bank that accepted a payment order is required to refund payment to the sender of the order because the funds transfer was not completed, but the failure to complete was not due to any fault by the bank, the interest payable is reduced by a percentage equal to the reserve requirement on deposits of the receiving bank.

(L. 1992 S.B. 448)



Section 400.4A-507 Choice of law.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

400.4A-507. Choice of law. — (a) The following rules apply unless the affected parties otherwise agree or subsection (c) applies:

(1) The rights and obligations between the sender of a payment order and the receiving bank are governed by the law of the jurisdiction in which the receiving bank is located.

(2) The rights and obligations between the beneficiary's bank and the beneficiary are governed by the law of the jurisdiction in which the beneficiary's bank is located.

(3) The issue of when payment is made pursuant to a funds transfer by the originator to the beneficiary is governed by the law of the jurisdiction in which the beneficiary's bank is located.

(b) If the parties described in each paragraph of subsection (a) have made an agreement selecting the law of a particular jurisdiction to govern rights and obligations between each other, the law of that jurisdiction governs those rights and obligations, whether or not the payment order or the funds transfer bears a reasonable relation to that jurisdiction.

(c) A funds-transfer system rule may select the law of a particular jurisdiction to govern (i) rights and obligations between participating banks with respect to payment orders transmitted or processed through the system, or (ii) the rights and obligations of some or all parties to a funds transfer any part of which is carried out by means of the system. A choice of law made pursuant to rights and obligations between participating banks with respect to payment orders transmitted or processed through the system, is binding on participating banks. A choice of law made pursuant to clause (i) is binding on participating banks. A choice of law made pursuant to clause (ii) is binding on the originator, other sender, or a receiving bank having notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system when the originator, other sender, or receiving bank issued or accepted a payment order. The beneficiary of a funds transfer is bound by the choice of law if, when the funds transfer is initiated, the beneficiary has notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system. The law of a jurisdiction selected pursuant to this subsection may govern, whether or not that law bears a reasonable relation to the matter in issue.

(d) In the event of inconsistency between an agreement under subsection (b) and a choice-of-law rule under subsection (c), the agreement under subsection (b) prevails.

(e) If a funds transfer is made by use of more than one funds-transfer system and there is inconsistency between choice-of-law rules of the systems, the matter in issue is governed by the law of the selected jurisdiction that has the most significant relationship to the matter in issue.

(L. 1992 S.B. 448)



Section 400.5-101 Short title.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.5-101. Short title. — This article shall be known and may be cited as "Uniform Commercial Code—Letters of Credit".

(L. 1963 p. 503 § 5-101)



Section 400.5-102 Definitions.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

400.5-102. Definitions. — (a) In this article:

(1) "Adviser" means a person who, at the request of the issuer, a confirmer or another adviser, notifies or requests another adviser to notify the beneficiary that a letter of credit has been issued, confirmed or amended;

(2) "Applicant" means a person at whose request or for whose account a letter of credit is issued. The term includes a person who requests an issuer to issue a letter of credit on behalf of another if the person making the request undertakes an obligation to reimburse the issuer;

(3) "Beneficiary" means a person who under the terms of a letter of credit is entitled to have the person's complying presentation honored. The term includes a person to whom drawing rights have been transferred under a transferable letter of credit;

(4) "Confirmer" means a nominated person who undertakes, at the request or with the consent of the issuer, to honor a presentation under a letter of credit issued by another;

(5) "Dishonor" of a letter of credit means failure to timely honor or to take an interim action, such as acceptance of a draft, that may be required by the letter of credit;

(6) "Document" means a draft or other demand, document of title, investment security, certificate, invoice or other record, statement, or representation of fact, law, right or opinion:

(i) Which is presented in a written or other medium permitted by the letter of credit or, unless prohibited by the letter of credit, by the standard practice referred to in section 400.5-108(e); and

(ii) Which is capable of being examined for compliance with the terms and conditions of the letter of credit. A document may not be oral;

(7) "Good faith" means honesty in fact in the conduct or transaction concerned;

(8) "Honor" of a letter of credit means performance of the issuer's undertaking in the letter of credit to pay or deliver an item of value. Unless the letter of credit otherwise provides, "honor" occurs:

(i) Upon payment;

(ii) If the letter of credit provides for acceptance, upon acceptance of a draft and, at maturity, its payment; or

(iii) If the letter of credit provides for incurring a deferred obligation, upon incurring the obligation and, at maturity, its performance;

(9) "Issuer" means a bank or other person that issues a letter of credit, but does not include an individual who makes an engagement for personal, family or household purposes;

(10) "Letter of credit" means a definite undertaking that satisfies the requirements of section 400.5-104 by an issuer to a beneficiary at the request or for the account of an applicant or, in the case of a financial institution, to itself or for its own account, to honor a documentary presentation by payment or delivery of an item of value;

(11) "Nominated person" means a person whom the issuer:

(i) Designates or authorizes to pay, accept, negotiate or otherwise give value under a letter of credit; and

(ii) Undertakes by agreement or custom and practice to reimburse;

(12) "Presentation" means delivery of a document to an issuer or nominated person for honor or giving of value under a letter of credit;

(13) "Presenter" means a person making a presentation as or on behalf of a beneficiary or nominated person;

(14) "Record" means information that is inscribed on a tangible medium, or that is stored in an electronic or other medium and is retrievable in perceivable form;

(15) "Successor of a beneficiary" means a person who succeeds to substantially all of the rights of a beneficiary by operation of law, including a corporation with or into which the beneficiary has been merged or consolidated, an administrator, executor, personal representative, trustee in bankruptcy, debtor in possession, liquidator and receiver.

(b) Definitions in other articles of this chapter apply to this Article and the section in which they appear are:

"Accept" or "Acceptance". Section 400.3-409.

"Value". Sections 400.3-303, 400.4-211.

(c) Article 1 of this chapter contains certain additional general definitions and principles of construction and interpretation applicable throughout this Article.

(L. 1963 p. 503 § 5-102, A.L. 1965 p. 595, A.L. 1997 S.B. 6)



Section 400.5-103 Scope.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

400.5-103. Scope. — (a) This article applies to letters of credit and to certain rights and obligations arising out of transactions involving letters of credit.

(b) The statement of a rule in this Article does not by itself require, imply or negate application of the same or a different rule to a situation not provided for, or to a person not specified, in this Article.

(c) With the exception of this subsection, subsections (a) and (d), sections 400.5-102(a)(9) and (10), 400.5-106(d) and 400.5-114(d), and except to the extent prohibited in sections 400.1-102(3) and 400.5-117(d), the effect of this Article may be varied by agreement or by a provision stated or incorporated by reference in an undertaking. A term in an agreement or undertaking generally excusing liability or generally limiting remedies for failure to perform obligations is not sufficient to vary obligations prescribed by this article.

(d) Rights and obligations of an issuer to a beneficiary or a nominated person under a letter of credit are independent of the existence, performance or nonperformance of a contract or arrangement out of which the letter of credit arises or which underlies it, including contracts or arrangements between the issuer and the applicant and between the applicant and the beneficiary.

(L. 1963 p. 503 § 5-103, A.L. 1997 S.B. 6)



Section 400.5-104 Formal requirements.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

400.5-104. Formal requirements. — A letter of credit, confirmation, advice, transfer, amendment or cancellation may be issued in any form that is a record and is authenticated:

(i) By a signature; or

(ii) In accordance with the agreement of the parties or the standard practice referred to in section 400.5-108(e).

(L. 1963 p. 503 § 5-104, A.L. 1997 S.B. 6)



Section 400.5-105 Consideration.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

400.5-105. Consideration. — Consideration is not required to issue, amend, transfer or cancel a letter of credit, advice or confirmation.

(L. 1963 p. 503 § 5-105, A.L. 1997 S.B. 6)



Section 400.5-106 Issuance, amendment, cancellation and duration.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

400.5-106. Issuance, amendment, cancellation and duration. — (a) A letter of credit is issued and becomes enforceable according to its terms against the issuer when the issuer sends or otherwise transmits it to the person requested to advise or to the beneficiary. A letter of credit is revocable only if it so provides.

(b) After a letter of credit is issued, rights and obligations of a beneficiary, applicant, confirmer and issuer are not affected by an amendment or cancellation to which that person has not consented except to the extent the letter of credit provides that it is revocable or that the issuer may amend or cancel the letter of credit without that consent.

(c) If there is no stated expiration date or other provision that determines its duration, a letter of credit expires one year after its stated date of issuance or, if none is stated, after the date on which it is issued.

(d) A letter of credit that states that it is perpetual expires five years after its stated date of issuance, or if none is stated, after the date on which it is issued.

(L. 1963 p. 503 § 5-106, A.L. 1997 S.B. 6)



Section 400.5-107 Confirmer, nominated person and adviser.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

400.5-107. Confirmer, nominated person and adviser. — (a) A confirmer is directly obligated on a letter of credit and has the rights and obligations of an issuer to the extent of its confirmation. The confirmer also has rights against and obligations to the issuer as if the issuer were an applicant and the confirmer had issued the letter of credit at the request and for the account of the issuer.

(b) A nominated person who is not a confirmer is not obligated to honor or otherwise give value for a presentation.

(c) A person requested to advise may decline to act as an adviser. An adviser that is not a confirmer is not obligated to honor or give value for a presentation. An adviser undertakes to the issuer and to the beneficiary accurately to advise the terms of the letter of credit, confirmation, amendment or advice received by that person and undertakes to the beneficiary to check the apparent authenticity of the request to advise. Even if the advice is inaccurate, the letter of credit, confirmation, or amendment is enforceable as issued.

(d) A person who notifies a transferee beneficiary of the terms of a letter of credit, confirmation, amendment or advice has the rights and obligations of an adviser under subsection (c). The terms in the notice to the transferee beneficiary may differ from the terms in any notice to the transferor beneficiary to the extent permitted by the letter of credit, confirmation, amendment or advice received by the person who so notifies.

(L. 1963 p. 503 § 5-107, A.L. 1997 S.B. 6)



Section 400.5-108 Issuer's rights and obligations.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

400.5-108. Issuer's rights and obligations. — (a) Except as otherwise provided in section 400.5-109, an issuer shall honor a presentation that, as determined by the standard practice referred to in subsection (e), appears on its face strictly to comply with the terms and conditions of the letter of credit. Except as otherwise provided in section 400.5-113 and unless otherwise agreed with the applicant, an issuer shall dishonor a presentation that does not appear so to comply.

(b) An issuer has a reasonable time after presentation, but not beyond the end of the seventh business day of the issuer after the day of its receipt of documents:

(1) To honor;

(2) If the letter of credit provides for honor to be completed more than seven business days after presentation, to accept a draft or incur a deferred obligation; or

(3) To give notice to the presenter of discrepancies in the presentation.

(c) Except as otherwise provided in subsection (d), an issuer is precluded from asserting as a basis for dishonor any discrepancy if timely notice is not given, or any discrepancy not stated in the notice if timely notice is given.

(d) Failure to give the notice specified in subsection (b) or to mention fraud, forgery or expiration in the notice does not preclude the issuer from asserting as a basis for dishonor, fraud or forgery as described in section 400.5-109(a) or expiration of the letter of credit before presentation.

(e) An issuer shall observe standard practice of financial institutions that regularly issue letters of credit. Determination of the issuer's observance of the standard practice is a matter of interpretation for the court. The court shall offer the parties a reasonable opportunity to present evidence of the standard practice.

(f) An issuer is not responsible for:

(1) The performance or nonperformance of the underlying contract, arrangement or transaction;

(2) An act or omission of others; or

(3) Observance or knowledge of the usage of a particular trade other than the standard practice referred to in subsection (e).

(g) If an undertaking constituting a letter of credit under section 400.5-102(a)(10) contains nondocumentary conditions, an issuer shall disregard the nondocumentary conditions and treat them as if they were not stated.

(h) An issuer that has dishonored a presentation shall return the documents or hold them at the disposal of, and send advice to that effect to, the presenter.

(i) An issuer that has honored a presentation as permitted or required by this article:

(1) Is entitled to be reimbursed by the applicant in immediately available funds not later than the date of its payment of funds;

(2) Takes the documents free of claims of the beneficiary or presenter;

(3) Is precluded from asserting a right of recourse on a draft under sections 400.3-414 and 400.3-415;

(4) Except as otherwise provided in sections 400.5-110 and 400.5-117, is precluded from restitution of money paid or other value given by mistake to the extent the mistake concerns discrepancies in the documents or tender which are apparent on the face of the presentation; and

(5) Is discharged to the extent of its performance under the letter of credit unless the issuer honored a presentation in which a required signature of a beneficiary was forged.

(L. 1963 p. 503 § 5-108, A.L. 1997 S.B. 6)



Section 400.5-109 Fraud and forgery.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

400.5-109. Fraud and forgery. — (a) If a presentation is made that appears on its face strictly to comply with the terms and conditions of the letter of credit, but a required document is forged or materially fraudulent or honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant:

(1) The issuer shall honor the presentation, if honor is demanded by:

(i) A nominated person who has given value in good faith and without notice of forgery or material fraud;

(ii) A confirmer who has honored its confirmation in good faith;

(iii) A holder in due course of a draft drawn under the letter of credit which was taken after acceptance by the issuer or nominated person; or

(iv) An assignee of the issuer's or nominated person's deferred obligation that was taken for value and without notice of forgery or material fraud after the obligation was incurred by the issuer or nominated person; and

(2) The issuer, acting in good faith, may honor or dishonor the presentation in any other case.

(b) If an applicant claims that a required document is forged or materially fraudulent or that honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant, a court of competent jurisdiction may temporarily or permanently enjoin the issuer from honoring a presentation or grant similar relief against the issuer or other persons only if the court finds that:

(1) The relief is not prohibited under the law applicable to an accepted draft or deferred obligation incurred by the issuer;

(2) A beneficiary, issuer or nominated person who may be adversely affected is adequately protected against loss that it may suffer because the relief is granted;

(3) All of the conditions to entitle a person to the relief under the law of this state have been met; and

(4) On the basis of the information submitted to the court, the applicant is more likely than not to succeed under its claim of forgery or material fraud and the person demanding honor does not qualify for protection under subsection (a)(1).

(L. 1963 p. 503 § 5-109, A.L. 1997 S.B. 6)



Section 400.5-110 Warranties.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

400.5-110. Warranties. — (a) If its presentation is honored, the beneficiary warrants:

(1) To the issuer, any other person to whom presentation is made, and the applicant that there is no fraud or forgery of the kind described in section 400.5-109(a); and

(2) To the applicant that the drawing does not violate any agreement between the applicant and beneficiary or any other agreement intended by them to be augmented by the letter of credit.

(b) The warranties in subsection (a) are in addition to warranties arising under articles 3, 4, 7 and 8 of this chapter because of the presentation or transfer of documents covered by any of those articles.

(L. 1963 p. 503 § 5-110, A.L. 1997 S.B. 6)



Section 400.5-111 Remedies and damages for wrongful dishonor or breach of obligation.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

400.5-111. Remedies and damages for wrongful dishonor or breach of obligation. — (a) If an issuer wrongfully dishonors or repudiates its obligation to pay money under a letter of credit before presentation, the beneficiary, successor or nominated person presenting on its own behalf may recover from the issuer the amount that is the subject of the dishonor or repudiation. If the issuer's obligation under the letter of credit is not for the payment of money, the claimant may obtain specific performance or, at the claimant's election, recover an amount equal to the value of performance from the issuer. In either case, the claimant may also recover incidental but not consequential damages. The claimant is not obligated to take action to avoid damages that might be due from the issuer under this subsection. If, although not obligated to do so, the claimant avoids damages, the claimant's recovery from the issuer must be reduced by the amount of damages avoided. The issuer has the burden of proving the amount of damages avoided. In the case of repudiation the claimant need not present any document.

(b) If an issuer wrongfully dishonors a draft or demand presented under a letter of credit or honors a draft or demand in breach of its obligation to the applicant, the applicant may recover damages resulting from the breach, including incidental but no consequential damages, less any amount saved as a result of the breach.

(c) If an adviser or nominated person other than a confirmer breaches an obligation under this article or an issuer breaches an obligation not covered in subsection (a) or (b), a person to whom the obligation is owed may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach. To the extent of the confirmation, a confirmer has the liability of an issuer specified in this subsection and subsections (a) and (b).

(d) An issuer, nominated person or adviser who is found liable under subsection (a), (b) or (c) shall pay interest on the amount owed thereunder from the date of wrongful dishonor or other appropriate date.

(e) Reasonable attorney's fees and other expenses of litigation must be awarded to the prevailing party in an action in which a remedy is sought under this article.

(f) Damages that would otherwise be payable by a party for breach of an obligation under this article may be liquidated by agreement or undertaking, but only in an amount or by a formula that is reasonable in light of the harm anticipated.

(L. 1963 p. 503 § 5-111, A.L. 1997 S.B. 6)



Section 400.5-112 Transfer of letter of credit.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

400.5-112. Transfer of letter of credit. — (a) Except as otherwise provided in section 400.5-113, unless a letter of credit provides that it is transferable, the right of a beneficiary to draw or otherwise demand performance under a letter of credit may not be transferred.

(b) Even if a letter of credit provides that it is transferable, the issuer may refuse to recognize or carry out a transfer if:

(1) The transfer would violate applicable law; or

(2) The transferor or transferee has failed to comply with any requirement stated in the letter of credit or any other requirement relating to transfer imposed by the issuer which is within the standard practice referred to in section 400.5-108(e) or is otherwise reasonable under the circumstances.

(L. 1963 p. 503 § 5-112, A.L. 1997 S.B. 6)



Section 400.5-113 Successor of beneficiary, rights.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

400.5-113. Successor of beneficiary, rights. — (a) A successor of a beneficiary may consent to amendments, sign and present documents and receive payment or other items of value in the name of the beneficiary without disclosing its status as a successor.

(b) A successor of a beneficiary may consent to amendments, sign and present documents and receive payment or other items of value in its own name as the disclosed successor of the beneficiary. Except as otherwise provided in subsection (e), an issuer shall recognize a disclosed successor of a beneficiary as beneficiary in full substitution for its predecessor upon compliance with the requirements for recognition by the issuer of a transfer of drawing rights by operation of law under the standard practice referred to in section 400.5-108(e) or, in the absence of such a practice, compliance with other reasonable procedures sufficient to protect the issuer.

(c) An issuer is not obliged to determine whether a purported successor is a successor of a beneficiary or whether the signature of a purported successor is genuine or authorized.

(d) Honor of a purported successor's apparently complying presentation under subsection (a) or (b) has the consequences specified in section 400.5-108(i) even if the purported successor is not the successor of a beneficiary. Documents signed in the name of the beneficiary or of a disclosed successor by a person who is neither the beneficiary nor the successor of the beneficiary are forged documents for the purposes of section 400.5-109.

(e) An issuer whose rights of reimbursement are not covered by subsection (d) or substantially similar law and any confirmer or nominated person may decline to recognize a presentation under subsection (b).

(f) A beneficiary whose name is changed after the issuance of a letter of credit has the same rights and obligations as a successor of a beneficiary under this section.

(L. 1963 p. 503 § 5-113, A.L. 1997 S.B. 6)



Section 400.5-114 Proceeds of letter of credit, definition, assignment.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

400.5-114. Proceeds of letter of credit, definition, assignment. — (a) In this section, "proceeds of a letter of credit" means the cash, check, accepted draft or other item of value paid or delivered upon honor or giving of value by the issuer or any nominated person under the letter of credit. The term does not include a beneficiary's drawing rights or documents presented by the beneficiary.

(b) A beneficiary may assign its right to part or all of the proceeds of a letter of credit. The beneficiary may do so before presentation as a present assignment of its right to receive proceeds contingent upon its compliance with the terms and conditions of the letter of credit.

(c) An issuer or nominated person need not recognize an assignment of proceeds of a letter of credit until it consents to the assignment.

(d) An issuer or nominated person has no obligation to give or withhold its consent to an assignment of proceeds, but consent may not be unreasonably withheld if the assignee possesses and exhibits the letter of credit and presentation of the letter of credit is a condition to honor.

(e) Rights of a transferee beneficiary or nominated person are independent of the beneficiary's assignment of the proceeds of a letter of credit and are superior to the assignee's right to the proceeds.

(f) Neither the rights recognized by this section between an assignee and an issuer, transferee beneficiary or nominated person nor the issuer's or nominated person's payment of proceeds to an assignee or a third person do not affect the rights between the assignee and any person other than the issuer, transferee beneficiary or nominated person. The mode of creating and perfecting a security interest in or granting an assignment of a beneficiary's rights to proceeds is governed by article 9 of this chapter or other law. Against persons other than the issuer, transferee beneficiary, or nominated person, the rights and obligations arising upon the creation of a security interest or other assignment of a beneficiary's right to proceeds and its perfection are governed by article 9 of this chapter or other law.

(L. 1963 p. 503 § 5-114, A.L. 1992 S.B. 448, A.L. 1997 S.B. 6)



Section 400.5-115 Statute of limitations.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

400.5-115. Statute of limitations. — An action to enforce a right or obligation arising under this article must be commenced within one year after the expiration date of the relevant letter of credit or one year after the cause of action accrues, whichever occurs later. A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach.

(L. 1963 p. 503 § 5-115, A.L. 1997 S.B. 6)



Section 400.5-116 Choice of law and forum.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

400.5-116. Choice of law and forum. — (a) The liability of an issuer, nominated person or adviser for action or omission is governed by the law of the jurisdiction chosen by an agreement in the form of a record signed or otherwise authenticated by the affected parties in the manner provided in section 400.5-104 or by a provision in the person's letter of credit, confirmation or other undertaking. The jurisdiction whose law is chosen need not bear any relation to the transaction.

(b) Unless subsection (a) applies, the liability of an issuer, nominated person or adviser for action or omission is governed by the law of the jurisdiction in which the person is located. The person is considered to be located at the address indicated in the person's undertaking. If more than one address is indicated, the person is considered to be located at the address from which the person's undertaking was issued. For the purpose of jurisdiction, choice of law and recognition of interbranch letters of credit, but not enforcement of a judgment, all branches of a bank are considered separate juridical entities and a bank is considered to be located at the place where its relevant branch is considered to be located under this subsection.

(c) Except as otherwise provided in this subsection, the liability of an issuer, nominated person or adviser is governed by any rules of custom or practice, such as the Uniform Customs and Practice for Documentary Credits, to which the letter of credit, confirmation or other undertaking is expressly made subject. If:

(i) This article would govern the liability of an issuer, nominated person or adviser under subsection (a) or (b);

(ii) The relevant undertaking incorporates rules of custom or practice; and

(iii) There is a conflict between this article and those rules as applied to that undertaking, those rules govern except to the extent of any conflict with the nonvariable provisions specified in section 400.5-103(c).

(d) If there is conflict between this article and article 3, 4, 4A or 9 of this chapter, this article governs.

(e) The forum for settling disputes arising out of an undertaking within this article may be chosen in the manner and with the binding effect that governing law may be chosen in accordance with subsection (a).

(L. 1963 p. 503 § 5-116, A.L. 1988 S.B. 583, A.L. 1997 S.B. 6)



Section 400.5-117 Subrogation of issuer, applicant and nominated person.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

400.5-117. Subrogation of issuer, applicant and nominated person. — (a) An issuer that honors a beneficiary's presentation is subrogated to the rights of the beneficiary to the same extent as if the issuer were a secondary obligor of the underlying obligation owed to the beneficiary and of the applicant to the same extent as if the issuer were the secondary obligor of the underlying obligation owed to the applicant.

(b) An applicant that reimburses an issuer is subrogated to the rights of the issuer against any beneficiary, presenter or nominated person to the same extent as if the applicant were the secondary obligor of the obligations owed to the issuer and has the rights of subrogation of the issuer to the rights of the beneficiary stated in subsection (a).

(c) A nominated person who pays or gives value against a draft or demand presented under a letter of credit is subrogated to the rights of:

(1) The issuer against the applicant to the same extent as if the nominated person were a secondary obligor of the obligation owed to the issuer by the applicant;

(2) The beneficiary to the same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the beneficiary; and

(3) The applicant to the same extent as if the nominated person were the secondary obligor of the underlying obligation owed to the applicant.

(d) Notwithstanding any agreement or term to the contrary, the rights of subrogation stated in subsections (a) and (b) do not arise until the issuer honors the letter of credit or otherwise pays and the rights in subsection (c) do not arise until the nominated person pays or otherwise gives value. Until then, the issuer, nominated person, and the applicant do not derive under this section present or prospective rights forming the basis of a claim, defense or excuse.

(L. 1963 p. 503 § 5-117, A.L. 1997 S.B. 6)



Section 400.5-118 Security interest in a document.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.5-118. Security interest in a document. — (a) An issuer or nominated person has a security interest in a document presented under a letter of credit to the extent that the issuer or nominated person honors or gives value for the presentation.

(b) So long as and to the extent that an issuer or nominated person has not been reimbursed or has not otherwise recovered the value given with respect to a security interest in a document under subsection (a), the security interest continues and is subject to article 9, but:

(1) a security agreement is not necessary to make the security interest enforceable under section 400.9-203(b)(3);

(2) if the document is presented in a medium other than a written or other tangible medium, the security interest is perfected; and

(3) if the document is presented in a written or other tangible medium and is not a certificated security, chattel paper, a document of title, an instrument, or a letter of credit, the security interest is perfected and has priority over a conflicting security interest in the document so long as the debtor does not have possession of the document.

(L. 2001 S.B. 288)

Effective 7-01-01



Section 400.7-101 Short title.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.7-101. Short title. — This article shall be known and may be cited as "Uniform Commercial Code — Documents of Title".

(L. 1963 p. 503 § 7-101)



Section 400.7-102 Definitions and index of definitions.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

400.7-102. Definitions and index of definitions. — (a) In this article, unless the context otherwise requires:

(1) “Bailee” means a person that by a warehouse receipt, bill of lading, or other document of title acknowledges possession of goods and contracts to deliver them.

(2) “Carrier” means a person that issues a bill of lading.

(3) “Consignee” means a person named in a bill of lading to which or to whose order the bill promises delivery.

(4) “Consignor” means a person named in a bill of lading as the person from which the goods have been received for shipment.

(5) “Delivery order” means a record that contains an order to deliver goods directed to a warehouse, carrier, or other person that in the ordinary course of business issues warehouse receipts or bills of lading.

(6) “Good faith” has the same meaning as in subdivision (20)* of subsection (b)** of section 400.1-201.

(7) “Goods” means all things that are treated as movable for the purposes of a contract for storage or transportation.

(8) “Issuer” means a bailee that issues a document of title or, in the case of an unaccepted delivery order, the person that orders the possessor of goods to deliver. The term includes a person for which an agent or employee purports to act in issuing a document if the agent or employee has real or apparent authority to issue documents, even if the issuer did not receive any goods, the goods were misdescribed, or in any other respect the agent or employee violated the issuer(s instructions.

(9) “Person entitled under the document” means the holder, in the case of a negotiable document of title, or the person to which delivery of the goods is to be made by the terms of, or pursuant to instructions in a record under, a nonnegotiable document of title.

(10) “Record” has the same meaning as in subdivision (31)*** of subsection (b)** of section 400.1-201.

(11) “Sign” means, with present intent to authenticate or adopt a record:

(A) to execute or adopt a tangible symbol; or

(B) to attach to or logically associate with the record an electronic sound, symbol, or process.

(12) “Shipper” means a person that enters into a contract of transportation with a carrier.

(13) “Warehouse” means a person engaged in the business of storing goods for hire.

(b) Definitions in other articles applying to this article and the sections in which they appear are:

(1) “Contract for sale”, section 400.2-106.

(2) “Lessee in the ordinary course of business”, section 400.2A-103.

(3) “Receipt” of goods, section 400.2-103.

(c) In addition, article 1 contains general definitions and principles of construction and interpretation applicable throughout this article.

(L. 1963 p. 503 § 7-102, A.L. 2017 H.B. 34)

*Number "(6)" appears in original rolls.

**Letter "(a)" appears in original rolls.

***Number "(10)" appears in original rolls.



Section 400.7-103 Relation of article to treaty, statute, tariff, classification or regulation.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

400.7-103. Relation of article to treaty, statute, tariff, classification or regulation. — (a) This article is subject to any treaty or statute of the United States or regulatory statute of this state to the extent the treaty, statute, or regulatory statute is applicable.

(b) This article does not modify or repeal any law prescribing the form or content of a document of title or the services or facilities to be afforded by a bailee, or otherwise regulating a bailee’s business in respects not specifically treated in this article. However, violation of such a law does not affect the status of a document of title that otherwise is within the definition of a document of title.

(c) This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001 et seq., but does not modify, limit, or supersede Section 101(c) of that Act, 15 U.S.C. Section 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of that Act, 15 U.S.C. Section 7003(b).

(d) To the extent there is a conflict between the uniform electronic transactions act under sections 432.200 to 432.295 and this article, this article governs.

(L. 1963 p. 503 § 7-103, A.L. 2017 H.B. 34)



Section 400.7-104 Negotiable and nonnegotiable warehouse receipt, bill of lading or other document of title.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

400.7-104. Negotiable and nonnegotiable warehouse receipt, bill of lading or other document of title. — (a) Except as otherwise provided in subsection (c), a document of title is negotiable if by its terms the goods are to be delivered to bearer or to the order of a named person.

(b) A document of title other than one described in subsection (a) is nonnegotiable. A bill of lading that states that the goods are consigned to a named person is not made negotiable by a provision that the goods are to be delivered only against an order in a record signed by the same or another named person.

(c) A document of title is nonnegotiable if, at the time it is issued, the document has a conspicuous legend, however expressed, that it is nonnegotiable.

(L. 1963 p. 503 § 7-104, A.L. 2017 H.B. 34)



Section 400.7-105 Requests for issuance of tangible or electronic documents of title, effect.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

400.7-105. Requests for issuance of tangible or electronic documents of title, effect. — (a) Upon request of a person entitled under an electronic document of title, the issuer of the electronic document may issue a tangible document of title as a substitute for the electronic document if:

(1) the person entitled under the electronic document surrenders control of the document to the issuer; and

(2) the tangible document when issued contains a statement that it is issued in substitution for the electronic document.

(b) Upon issuance of a tangible document of title in substitution for an electronic document of title in accordance with subsection (a):

(1) the electronic document ceases to have any effect or validity; and

(2) the person that procured issuance of the tangible document warrants to all subsequent persons entitled under the tangible document that the warrantor was a person entitled under the electronic document when the warrantor surrendered control of the electronic document to the issuer.

(c) Upon request of a person entitled under a tangible document of title, the issuer of the tangible document may issue an electronic document of title as a substitute for the tangible document if:

(1) the person entitled under the tangible document surrenders possession of the document to the issuer; and

(2) the electronic document when issued contains a statement that it is issued in substitution for the tangible document.

(d) Upon issuance of an electronic document of title in substitution for a tangible document of title in accordance with subsection (c):

(1) the tangible document ceases to have any effect or validity; and

(2) the person that procured issuance of the electronic document warrants to all subsequent persons entitled under the electronic document that the warrantor was a person entitled under the tangible document when the warrantor surrendered possession of the tangible document to the issuer.

(L. 1963 p. 503 § 7-105, A.L. 2017 H.B. 34)



Section 400.7-106 Control of electronic document of title.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

400.7-106. Control of electronic document of title. — (a) A person has control of an electronic document of title if a system employed for evidencing the transfer of interests in the electronic document reliably establishes that person as the person to which the electronic document was issued or transferred.

(b) A system satisfies subsection (a), and a person is deemed to have control of an electronic document of title, if the document is created, stored, and assigned in such a manner that:

(1) a single authoritative copy of the document exists which is unique, identifiable, and, except as otherwise provided in paragraphs (4), (5), and (6), unalterable;

(2) the authoritative copy identifies the person asserting control as:

(A) the person to which the document was issued; or

(B) if the authoritative copy indicates that the document has been transferred, the person to which the document was most recently transferred;

(3) the authoritative copy is communicated to and maintained by the person asserting control or its designated custodian;

(4) copies or amendments that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control;

(5) each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) any amendment of the authoritative copy is readily identifiable as authorized or unauthorized.

(L. 2017 H.B. 34)



Section 400.7-201 Who may issue a warehouse receipt — storage under government bond.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

400.7-201. Who may issue a warehouse receipt — storage under government bond. — (a) A warehouse receipt may be issued by any warehouse.

(b) If goods, including distilled spirits and agricultural commodities, are stored under a statute requiring a bond against withdrawal or a license for the issuance of receipts in the nature of warehouse receipts, a receipt issued for the goods is deemed to be a warehouse receipt even if issued by a person that is the owner of the goods and is not a warehouse.

(L. 1963 p. 503 § 7-201, A.L. 2017 H.B. 34)



Section 400.7-202 Form of warehouse receipt — essential terms — optional terms.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

400.7-202. Form of warehouse receipt — essential terms — optional terms. — (a) A warehouse receipt need not be in any particular form.

(b) Unless a warehouse receipt provides for each of the following, the warehouse is liable for damages caused to a person injured by its omission:

(1) a statement of the location of the warehouse facility where the goods are stored;

(2) the date of issue of the receipt;

(3) the unique identification code of the receipt;

(4) a statement whether the goods received will be delivered to the bearer, to a named person, or to a named person or its order;

(5) the rate of storage and handling charges, unless goods are stored under a field warehousing arrangement, in which case a statement of that fact is sufficient on a nonnegotiable receipt;

(6) a description of the goods or the packages containing them;

(7) the signature of the warehouse or its agent;

(8) if the receipt is issued for goods that the warehouse owns, either solely, jointly, or in common with others, a statement of the fact of that ownership; and

(9) a statement of the amount of advances made and of liabilities incurred for which the warehouse claims a lien or security interest, unless the precise amount of advances made or liabilities incurred, at the time of the issue of the receipt, is unknown to the warehouse or to its agent that issued the receipt, in which case a statement of the fact that advances have been made or liabilities incurred and the purpose of the advances or liabilities is sufficient.

(c) A warehouse may insert in its receipt any terms that are not contrary to this chapter and do not impair its obligation of delivery under section 400.7-403 or its duty of care under section 400.7-204. Any contrary provision is ineffective.

(L. 1963 p. 503 § 7-202, A.L. 2017 H.B. 34)



Section 400.7-203 Liability for nonreceipt or misdescription.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

400.7-203. Liability for nonreceipt or misdescription. — A party to or purchaser for value in good faith of a document of title, other than a bill of lading, that relies upon the description of the goods in the document may recover from the issuer damages caused by the nonreceipt or misdescription of the goods, except to the extent that:

(1) the document conspicuously indicates that the issuer does not know whether all or part of the goods in fact were received or conform to the description, such as a case in which the description is in terms of marks or labels or kind, quantity, or condition, or the receipt or description is qualified by “contents, condition, and quality unknown”, “said to contain”, or words of similar import, if the indication is true; or

(2) the party or purchaser otherwise has notice of the nonreceipt or misdescription.

(L. 1963 p. 503 § 7-203, A.L. 2017 H.B. 34)



Section 400.7-204 Duty of care — contractual limitation of warehouseman's liability.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

400.7-204. Duty of care — contractual limitation of warehouseman's liability. — (a) A warehouse is liable for damages for loss of or injury to the goods caused by its failure to exercise care with regard to the goods that a reasonably careful person would exercise under similar circumstances. Unless otherwise agreed, the warehouse is not liable for damages that could not have been avoided by the exercise of that care.

(b) Damages may be limited by a term in the warehouse receipt or storage agreement limiting the amount of liability in case of loss or damage beyond which the warehouse is not liable. Such a limitation is not effective with respect to the warehouse’s liability for conversion to its own use. On request of the bailor in a record at the time of signing the storage agreement or within a reasonable time after receipt of the warehouse receipt, the warehouse(s liability may be increased on part or all of the goods covered by the storage agreement or the warehouse receipt. In this event, increased rates may be charged based on an increased valuation of the goods.

(c) Reasonable provisions as to the time and manner of presenting claims and commencing actions based on the bailment may be included in the warehouse receipt or storage agreement.

(d) This section does not modify or repeal any existing statute of this state that imposes a higher responsibility upon the warehouse or invalidates a contractual limitation that would be permissible under this article.

(L. 1963 p. 503 § 7-204, A.L. 2017 H.B. 34)



Section 400.7-205 Title under warehouse receipt defeated in certain cases.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

400.7-205. Title under warehouse receipt defeated in certain cases. — A buyer in ordinary course of business of fungible goods sold and delivered by a warehouse that is also in the business of buying and selling such goods takes the goods free of any claim under a warehouse receipt even if the receipt is negotiable and has been duly negotiated.

(L. 1963 p. 503 § 7-205, A.L. 2017 H.B. 34)



Section 400.7-206 Termination of storage at warehouseman's option.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

400.7-206. Termination of storage at warehouseman's option. — (a) A warehouse, by giving notice to the person on whose account the goods are held and any other person known to claim an interest in the goods, may require payment of any charges and removal of the goods from the warehouse at the termination of the period of storage fixed by the document of title or, if a period is not fixed, within a stated period not less than thirty days after the warehouse gives notice. If the goods are not removed before the date specified in the notice, the warehouse may sell them pursuant to section 400.7-210.

(b) If a warehouse in good faith believes that goods are about to deteriorate or decline in value to less than the amount of its lien within the time provided in subsection (a) of this section and section 400.7-210, the warehouse may specify in the notice given under subsection (a) of this section any reasonable shorter time for removal of the goods and, if the goods are not removed, may sell them at public sale held not less than one week after a single advertisement or posting.

(c) If, as a result of a quality or condition of the goods of which the warehouse did not have notice at the time of deposit, the goods are a hazard to other property, the warehouse facilities, or other persons, the warehouse may sell the goods at public or private sale without advertisement or posting on reasonable notification to all persons known to claim an interest in the goods. If the warehouse, after a reasonable effort, is unable to sell the goods, it may dispose of them in any lawful manner and does not incur liability by reason of that disposition.

(d) A warehouse shall deliver the goods to any person entitled to them under this article upon due demand made at any time before sale or other disposition under this section.

(e) A warehouse may satisfy its lien from the proceeds of any sale or disposition under this section but shall hold the balance for delivery on the demand of any person to which the warehouse would have been bound to deliver the goods.

(L. 1963 p. 503 § 7-206, A.L. 2017 H.B. 34)



Section 400.7-207 Goods must be kept separate — fungible goods.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

400.7-207. Goods must be kept separate — fungible goods. — (a) Unless the warehouse receipt provides otherwise, a warehouse shall keep separate the goods covered by each receipt so as to permit at all times identification and delivery of those goods. However, different lots of fungible goods may be commingled.

(b) If different lots of fungible goods are commingled, the goods are owned in common by the persons entitled thereto and the warehouse is severally liable to each owner for that owner’s share. If, because of overissue, a mass of fungible goods is insufficient to meet all the receipts the warehouse has issued against it, the persons entitled include all holders to which overissued receipts have been duly negotiated.

(L. 1963 p. 503 § 7-207, A.L. 2017 H.B. 34)



Section 400.7-208 Altered warehouse receipts.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

400.7-208. Altered warehouse receipts. — If a blank in a negotiable tangible warehouse receipt has been filled in without authority, a good-faith purchaser for value and without notice of the lack of authority may treat the insertion as authorized. Any other unauthorized alteration leaves any tangible or electronic warehouse receipt enforceable against the issuer according to its original tenor.

(L. 1963 p. 503 § 7-208, A.L. 2017 H.B. 34)



Section 400.7-209 Lien of warehouse.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

400.7-209. Lien of warehouse. — (a) A warehouse has a lien against the bailor on the goods covered by a warehouse receipt or storage agreement or on the proceeds thereof in its possession for charges for storage or transportation, including demurrage and terminal charges, insurance, labor, or other charges, present or future, in relation to the goods, and for expenses necessary for preservation of the goods or reasonably incurred in their sale pursuant to law. If the person on whose account the goods are held is liable for similar charges or expenses in relation to other goods whenever deposited and it is stated in the warehouse receipt or storage agreement that a lien is claimed for charges and expenses in relation to other goods, the warehouse also has a lien against the goods covered by the warehouse receipt or storage agreement or on the proceeds thereof in its possession for those charges and expenses, whether or not the other goods have been delivered by the warehouse. However, as against a person to which a negotiable warehouse receipt is duly negotiated, a warehouse(s lien is limited to charges in an amount or at a rate specified in the warehouse receipt or, if no charges are so specified, to a reasonable charge for storage of the specific goods covered by the receipt subsequent to the date of the receipt.

(b) A warehouse may also reserve a security interest against the bailor for the maximum amount specified on the receipt for charges other than those specified in subsection (a), such as for money advanced and interest. The security interest is governed by article 9.

(c) A warehouse's lien for charges and expenses under subsection (a) or a security interest under subsection (b) is also effective against any person that so entrusted the bailor with possession of the goods that a pledge of them by the bailor to a good-faith purchaser for value would have been valid. However, the lien or security interest is not effective against a person that before issuance of a document of title had a legal interest or a perfected security interest in the goods and that did not:

(1) deliver or entrust the goods or any document of title covering the goods to the bailor or the bailor’s nominee with:

(A) actual or apparent authority to ship, store, or sell;

(B) power to obtain delivery under section 400.7-403; or

(C) power of disposition under sections 400.2-403, 400.2A-304(2), 400.2A-305(2), 400.9-320, or 400.9-321(c) or other statute or rule of law; or

(2) acquiesce in the procurement by the bailor or its nominee of any document.

(d) A warehouse’s lien on household goods for charges and expenses in relation to the goods under subsection (a) is also effective against all persons if the depositor was the legal possessor of the goods at the time of deposit. In this subsection, “household goods” means furniture, furnishings, or personal effects used by the depositor in a dwelling.

(e) A warehouse loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver.

(L. 1963 p. 503 § 7-209, A.L. 2017 H.B. 34)



Section 400.7-210 Enforcement of warehouse's lien.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

400.7-210. Enforcement of warehouse's lien. — (a) Except as otherwise provided in subsection (b), a warehouse(s lien may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods. The notification shall include a statement of the amount due, the nature of the proposed sale, and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a method different from that selected by the warehouse is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. The warehouse sells in a commercially reasonable manner if the warehouse sells the goods in the usual manner in any recognized market therefore, sells at the price current in that market at the time of the sale, or otherwise sells in conformity with commercially reasonable practices among dealers in the type of goods sold. A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable, except in cases covered by the preceding sentence.

(b) A warehouse may enforce its lien on goods, other than goods stored by a merchant in the course of its business, only if the following requirements are satisfied:

(1) All persons known to claim an interest in the goods shall be notified.

(2) The notification shall include an itemized statement of the claim, a description of the goods subject to the lien, a demand for payment within a specified time not less than ten days after receipt of the notification, and a conspicuous statement that unless the claim is paid within that time the goods will be advertised for sale and sold by auction at a specified time and place.

(3) The sale shall conform to the terms of the notification.

(4) The sale shall be held at the nearest suitable place to where the goods are held or stored.

(5) After the expiration of the time given in the notification, an advertisement of the sale shall be published once a week for two weeks consecutively in a newspaper of general circulation where the sale is to be held. The advertisement shall include a description of the goods, the name of the person on whose account the goods are being held, and the time and place of the sale. The sale shall take place at least fifteen days after the first publication. If there is no newspaper of general circulation where the sale is to be held, the advertisement shall be posted at least ten days before the sale in not fewer than six conspicuous places in the neighborhood of the proposed sale.

(c) Before any sale pursuant to this section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this section. In that event, the goods may not be sold but shall be retained by the warehouse subject to the terms of the receipt and this article.

(d) A warehouse may buy at any public sale held pursuant to this section.

(e) A purchaser in good faith of goods sold to enforce a warehouse's lien takes the goods free of any rights of persons against which the lien was valid, despite the warehouse's noncompliance with this section.

(f) A warehouse may satisfy its lien from the proceeds of any sale pursuant to this section but shall hold the balance, if any, for delivery on demand to any person to which the warehouse would have been bound to deliver the goods.

(g) The rights provided by this section are in addition to all other rights allowed by law to a creditor against a debtor.

(h) If a lien is on goods stored by a merchant in the course of its business, the lien may be enforced in accordance with subsection (a) or (b).

(i) A warehouse is liable for damages caused by failure to comply with the requirements for sale under this section and, in case of willful violation, is liable for conversion.

(L. 1963 p. 503 § 7-210, A.L. 2017 H.B. 34)



Section 400.7-301 Liability for nonreceipt or misdescription — "said to contain" — "shipper's load and count" — improper handling.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

400.7-301. Liability for nonreceipt or misdescription — "said to contain" — "shipper's load and count" — improper handling. — (a) A consignee of a nonnegotiable bill of lading which has given value in good faith, or a holder to which a negotiable bill has been duly negotiated, relying upon the description of the goods in the bill or upon the date shown in the bill, may recover from the issuer damages caused by the misdating of the bill or the nonreceipt or misdescription of the goods, except to the extent that the bill indicates that the issuer does not know whether any part or all of the goods in fact were received or conform to the description, such as in a case in which the description is in terms of marks or labels or kind, quantity, or condition or the receipt or description is qualified by “contents or condition of contents of packages unknown”, “said to contain”, “shipper’s weight, load, and count”, or words of similar import, if that indication is true.

(b) If goods are loaded by the issuer of a bill of lading;

(1) the issuer shall count the packages of goods if shipped in packages and ascertain the kind and quantity if shipped in bulk; and

(2) words such as “shipper’s weight, load, and count” or words of similar import indicating that the description was made by the shipper are ineffective except as to goods concealed in packages.

(c) If bulk goods are loaded by a shipper that makes available to the issuer of a bill of lading adequate facilities for weighing those goods, the issuer shall ascertain the kind and quantity within a reasonable time after receiving the shipper(s request in a record to do so. In that case, “shipper’s weight” or words of similar import are ineffective.

(d) The issuer of a bill of lading, by including in the bill the words “shipper’s weight, load, and count” or words of similar import, may indicate that the goods were loaded by the shipper, and, if that statement is true, the issuer is not liable for damages caused by the improper loading. However, omission of such words does not imply liability for damages caused by improper loading.

(e) A shipper guarantees to an issuer the accuracy at the time of shipment of the description, marks, labels, number, kind, quantity, condition, and weight, as furnished by the shipper, and the shipper shall indemnify the issuer against damage caused by inaccuracies in those particulars. This right of indemnity does not limit the issuer(s responsibility or liability under the contract of carriage to any person other than the shipper.

(L. 1963 p. 503 § 7-301, A.L. 2017 H.B. 34)



Section 400.7-302 Through bills of lading and similar documents.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

400.7-302. Through bills of lading and similar documents. — (a) The issuer of a through bill of lading, or other document of title embodying an undertaking to be performed in part by a person acting as its agent or by a performing carrier, is liable to any person entitled to recover on the bill or other document for any breach by the other person or the performing carrier of its obligation under the bill or other document. However, to the extent that the bill or other document covers an undertaking to be performed overseas or in territory not contiguous to the continental United States or an undertaking including matters other than transportation, this liability for breach by the other person or the performing carrier may be varied by agreement of the parties.

(b) If goods covered by a through bill of lading or other document of title embodying an undertaking to be performed in part by a person other than the issuer are received by that person, the person is subject, with respect to its own performance while the goods are in its possession, to the obligation of the issuer. The person(s obligation is discharged by delivery of the goods to another person pursuant to the bill or other document and does not include liability for breach by any other person or by the issuer.

(c) The issuer of a through bill of lading or other document of title described in subsection (a) is entitled to recover from the performing carrier, or other person in possession of the goods when the breach of the obligation under the bill or other document occurred:

(1) the amount it may be required to pay to any person entitled to recover on the bill or other document for the breach, as may be evidenced by any receipt, judgment, or transcript of judgment; and

(2) the amount of any expense reasonably incurred by the issuer in defending any action commenced by any person entitled to recover on the bill or other document for the breach.

(L. 1963 p. 503 § 7-302, A.L. 2017 H.B. 34)



Section 400.7-303 Diversion — reconsignment — change of instructions.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

400.7-303. Diversion — reconsignment — change of instructions. — (a) Unless the bill of lading otherwise provides, a carrier may deliver the goods to a person or destination other than that stated in the bill or may otherwise dispose of the goods, without liability for misdelivery, on instructions from:

(1) the holder of a negotiable bill;

(2) the consignor on a nonnegotiable bill, even if the consignee has given contrary instructions;

(3) the consignee on a nonnegotiable bill in the absence of contrary instructions from the consignor, if the goods have arrived at the billed destination or if the consignee is in possession of the tangible bill or in control of the electronic bill; or

(4) the consignee on a nonnegotiable bill, if the consignee is entitled as against the consignor to dispose of the goods.

(b) Unless instructions described in subsection (a) are included in a negotiable bill of lading, a person to which the bill is duly negotiated may hold the bailee according to the original terms.

(L. 1963 p. 503 § 7-303, A.L. 2017 H.B. 34)



Section 400.7-304 Bills of lading in a set.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

400.7-304. Bills of lading in a set. — (a) Except as customary in international transportation, a tangible bill of lading may not be issued in a set of parts. The issuer is liable for damages caused by violation of this subsection.

(b) If a tangible bill of lading is lawfully issued in a set of parts, each of which contains an identification code and is expressed to be valid only if the goods have not been delivered against any other part, the whole of the parts constitutes one bill.

(c) If a tangible negotiable bill of lading is lawfully issued in a set of parts and different parts are negotiated to different persons, the title of the holder to which the first due negotiation is made prevails as to both the document of title and the goods even if any later holder may have received the goods from the carrier in good faith and discharged the carrier’s obligation by surrendering its part.

(d) A person that negotiates or transfers a single part of a tangible bill of lading issued in a set is liable to holders of that part as if it were the whole set.

(e) The bailee shall deliver in accordance with part 4 of this article against the first presented part of a tangible bill of lading lawfully issued in a set. Delivery in this manner discharges the bailee’s obligation on the whole bill.

(L. 1963 p. 503 § 7-304, A.L. 2017 H.B. 34)



Section 400.7-305 Destination bills.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

400.7-305. Destination bills. — (a) Instead of issuing a bill of lading to the consignor at the place of shipment, a carrier, at the request of the consignor, may procure the bill to be issued at destination or at any other place designated in the request.

(b) Upon request of any person entitled as against a carrier to control the goods while in transit and on surrender of possession or control of any outstanding bill of lading or other receipt covering the goods, the issuer, subject to section 400.7-105, may procure a substitute bill to be issued at any place designated in the request.

(L. 1963 p. 503 § 7-305, A.L. 2017 H.B. 34)



Section 400.7-306 Altered bills of lading.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.7-306. Altered bills of lading. — An unauthorized alteration or filling in of a blank in a bill of lading leaves the bill enforceable according to its original tenor.

(L. 1963 p. 503 § 7-306)



Section 400.7-307 Lien of carrier.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

400.7-307. Lien of carrier. — (a) A carrier has a lien on the goods covered by a bill of lading or on the proceeds thereof in its possession for charges after the date of the carrier’s receipt of the goods for storage or transportation, including demurrage and terminal charges, and for expenses necessary for preservation of the goods incident to their transportation or reasonably incurred in their sale pursuant to law. However, against a purchaser for value of a negotiable bill of lading, a carrier’s lien is limited to charges stated in the bill or the applicable tariffs or, if no charges are stated, a reasonable charge.

(b) A lien for charges and expenses under subsection (a) on goods that the carrier was required by law to receive for transportation is effective against the consignor or any person entitled to the goods unless the carrier had notice that the consignor lacked authority to subject the goods to those charges and expenses. Any other lien under subsection (a) is effective against the consignor and any person that permitted the bailor to have control or possession of the goods unless the carrier had notice that the bailor lacked authority.

(c) A carrier loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver.

(L. 1963 p. 503 § 7-307, A.L. 2017 H.B. 34)



Section 400.7-308 Enforcement of carrier's lien.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

400.7-308. Enforcement of carrier's lien. — (a) A carrier’s lien on goods may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods. The notification shall include a statement of the amount due, the nature of the proposed sale, and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a method different from that selected by the carrier is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. The carrier sells goods in a commercially reasonable manner if the carrier sells the goods in the usual manner in any recognized market therefore, sells at the price current in that market at the time of the sale, or otherwise sells in conformity with commercially reasonable practices among dealers in the type of goods sold. A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable, except in cases covered by the preceding sentence.

(b) Before any sale pursuant to this section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this section. In that event, the goods shall not be sold but shall be retained by the carrier, subject to the terms of the bill of lading and this article.

(c) A carrier may buy at any public sale pursuant to this section.

(d) A purchaser in good faith of goods sold to enforce a carrier’s lien takes the goods free of any rights of persons against which the lien was valid, despite the carrier(s noncompliance with this section.

(e) A carrier may satisfy its lien from the proceeds of any sale pursuant to this section but shall hold the balance, if any, for delivery on demand to any person to which the carrier would have been bound to deliver the goods.

(f) The rights provided by this section are in addition to all other rights allowed by law to a creditor against a debtor.

(g) A carrier’s lien may be enforced pursuant to either subsection (a) or the procedure set forth in section 400.7-210(b).

(h) A carrier is liable for damages caused by failure to comply with the requirements for sale under this section and, in case of willful violation, is liable for conversion.

(L. 1963 p. 503 § 7-308, A.L. 2017 H.B. 34)



Section 400.7-309 Duty of care — contractual limitation of carrier's liability.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

400.7-309. Duty of care — contractual limitation of carrier's liability. — (a) A carrier that issues a bill of lading, whether negotiable or nonnegotiable, shall exercise the degree of care in relation to the goods which a reasonably careful person would exercise under similar circumstances. This subsection does not affect any statute, regulation, or rule of law that imposes liability upon a common carrier for damages not caused by its negligence.

(b) Damages may be limited by a term in the bill of lading or in a transportation agreement that the carrier’s liability may not exceed a value stated in the bill or transportation agreement if the carrier’s rates are dependent upon value and the consignor is afforded an opportunity to declare a higher value and the consignor is advised of the opportunity. However, such a limitation is not effective with respect to the carrier’s liability for conversion to its own use.

(c) Reasonable provisions as to the time and manner of presenting claims and commencing actions based on the shipment may be included in a bill of lading or a transportation agreement.

(L. 1963 p. 503 § 7-309, A.L. 2017 H.B. 34)



Section 400.7-401 Irregularities in issue of receipt or bill or conduct of issuer.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

400.7-401. Irregularities in issue of receipt or bill or conduct of issuer. — The obligations imposed by this article on an issuer apply to a document of title even if:

(1) the document does not comply with the requirements of this article or of any other statute, rule, or regulation regarding its issuance, form, or content;

(2) the issuer violated laws regulating the conduct of its business;

(3) the goods covered by the document were owned by the bailee when the document was issued; or

(4) the person issuing the document is not a warehouse but the document purports to be a warehouse receipt.

(L. 1963 p. 503 § 7-401, A.L. 2017 H.B. 34)



Section 400.7-402 Duplicate receipt or bill — overissue.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

400.7-402. Duplicate receipt or bill — overissue. — A duplicate or any other document of title purporting to cover goods already represented by an outstanding document of the same issuer does not confer any right in the goods, except as provided in the case of tangible bills of lading in a set of parts, overissue of documents for fungible goods, substitutes for lost, stolen, or destroyed documents, or substitute documents issued pursuant to section 400.7-105. The issuer is liable for damages caused by its overissue or failure to identify a duplicate document by a conspicuous notation.

(L. 1963 p. 503 § 7-402, A.L. 2017 H.B. 34)



Section 400.7-403 Obligation of warehouse or carrier to deliver — excuse.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

400.7-403. Obligation of warehouse or carrier to deliver — excuse. — (a) A bailee shall deliver the goods to a person entitled under a document of title if the person complies with subsections (b) and (c) of this section, unless and to the extent that the bailee establishes any of the following:

(1) delivery of the goods to a person whose receipt was rightful as against the claimant;

(2) damage to or delay, loss, or destruction of the goods for which the bailee is not liable;

(3) previous sale or other disposition of the goods in lawful enforcement of a lien or on a warehouse’s lawful termination of storage;

(4) the exercise by a seller of its right to stop delivery pursuant to section 400.2-705 or by a lessor of its right to stop delivery pursuant to section 400.2A-526;

(5) a diversion, reconsignment, or other disposition pursuant to section 400.7-303;

(6) release, satisfaction, or any other personal defense against the claimant; or

(7) any other lawful excuse.

(b) A person claiming goods covered by a document of title shall satisfy the bailee’s lien if the bailee so requests or if the bailee is prohibited by law from delivering the goods until the charges are paid.

(c) Unless a person claiming the goods is a person against which the document of title does not confer a right under subsection (a) of section 400.7-503:

(1) the person claiming under a document shall surrender possession or control of any outstanding negotiable document covering the goods for cancellation or indication of partial deliveries; and

(2) the bailee shall cancel the document or conspicuously indicate in the document the partial delivery or the bailee is liable to any person to which the document is duly negotiated.

(L. 1963 p. 503 § 7-403, A.L. 2017 H.B. 34)



Section 400.7-404 No liability for good faith delivery pursuant to receipt or bill.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

400.7-404. No liability for good faith delivery pursuant to receipt or bill. — A bailee that in good faith has received goods and delivered or otherwise disposed of the goods according to the terms of a document of title or pursuant to this article is not liable for the goods even if:

(1) the person from which the bailee received the goods did not have authority to procure the document or to dispose of the goods; or

(2) the person to which the bailee delivered the goods did not have authority to receive the goods.

(L. 1963 p. 503 § 7-404, A.L. 2017 H.B. 34)



Section 400.7-501 Form of negotiation and requirements of "due negotiation".

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

400.7-501. Form of negotiation and requirements of "due negotiation". — (a) The following rules apply to a negotiable tangible document of title:

(1) If the document’s original terms run to the order of a named person, the document is negotiated by the named person’s indorsement and delivery. After the named person’s indorsement in blank or to bearer, any person may negotiate the document by delivery alone.

(2) If the document’s original terms run to bearer, it is negotiated by delivery alone.

(3) If the document’s original terms run to the order of a named person and it is delivered to the named person, the effect is the same as if the document had been negotiated.

(4) Negotiation of the document after it has been indorsed to a named person requires indorsement by the named person and delivery.

(5) A document is duly negotiated if it is negotiated in the manner stated in this subsection to a holder that purchases it in good faith, without notice of any defense against or claim to it on the part of any person, and for value, unless it is established that the negotiation is not in the regular course of business or financing or involves receiving the document in settlement or payment of a monetary obligation.

(b) The following rules apply to a negotiable electronic document of title:

(1) If the document’s original terms run to the order of a named person or to bearer, the document is negotiated by delivery of the document to another person. Indorsement by the named person is not required to negotiate the document.

(2) If the document’s original terms run to the order of a named person and the named person has control of the document, the effect is the same as if the document had been negotiated.

(3) A document is duly negotiated if it is negotiated in the manner stated in this subsection to a holder that purchases it in good faith, without notice of any defense against or claim to it on the part of any person, and for value, unless it is established that the negotiation is not in the regular course of business or financing or involves taking delivery of the document in settlement or payment of a monetary obligation.

(c) Indorsement of a nonnegotiable document of title neither makes it negotiable nor adds to the transferee’s rights.

(d) The naming in a negotiable bill of lading of a person to be notified of the arrival of the goods does not limit the negotiability of the bill or constitute notice to a purchaser of the bill of any interest of that person in the goods.

(L. 1963 p. 503 § 7-501, A.L. 2017 H.B. 34)



Section 400.7-502 Rights acquired by due negotiation.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

400.7-502. Rights acquired by due negotiation. — (a) Subject to sections 400.7-205 and 400.7-503, a holder to which a negotiable document of title has been duly negotiated acquires thereby:

(1) title to the document;

(2) title to the goods;

(3) all rights accruing under the law of agency or estoppel, including rights to goods delivered to the bailee after the document was issued; and

(4) the direct obligation of the issuer to hold or deliver the goods according to the terms of the document free of any defense or claim by the issuer except those arising under the terms of the document or under this article, but in the case of a delivery order, the bailee’s obligation accrues only upon the bailee(s acceptance of the delivery order and the obligation acquired by the holder is that the issuer and any indorser will procure the acceptance of the bailee.

(b) Subject to section 400.7-503, title and rights acquired by due negotiation are not defeated by any stoppage of the goods represented by the document of title or by surrender of the goods by the bailee and are not impaired even if:

(1) the due negotiation or any prior due negotiation constituted a breach of duty;

(2) any person has been deprived of possession of a negotiable tangible document or control of a negotiable electronic document by misrepresentation, fraud, accident, mistake, duress, loss, theft, or conversion; or

(3) a previous sale or other transfer of the goods or document has been made to a third person.

(L. 1963 p. 503 § 7-502, A.L. 2017 H.B. 34)



Section 400.7-503 Document of title to goods defeated in certain cases.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

400.7-503. Document of title to goods defeated in certain cases. — (a) A document of title confers no right in goods against a person that before issuance of the document had a legal interest or a perfected security interest in the goods and that did not:

(1) deliver or entrust the goods or any document of title covering the goods to the bailor or the bailor(s nominee with:

(A) actual or apparent authority to ship, store, or sell;

(B) power to obtain delivery under section 400.7-403; or

(C) power of disposition under section 400.2-403, 400.2A-304(2), 400.2A-305(2), 400.9-320, or 400.9-321(c) or other statute or rule of law; or

(2) acquiesce in the procurement by the bailor or its nominee of any document.

(b) Title to goods based upon an unaccepted delivery order is subject to the rights of any person to which a negotiable warehouse receipt or bill of lading covering the goods has been duly negotiated. That title may be defeated under section 400.7-504 to the same extent as the rights of the issuer or a transferee from the issuer.

(c) Title to goods based upon a bill of lading issued to a freight forwarder is subject to the rights of any person to which a bill issued by the freight forwarder is duly negotiated. However, delivery by the carrier in accordance with part 4 of this article pursuant to its own bill of lading discharges the carrier’s obligation to deliver.

(L. 1963 p. 503 § 7-503, A.L. 2001 S.B. 288, A.L. 2017 H.B. 34)



Section 400.7-504 Rights acquired in the absence of due negotiation — effect of diversion — seller's stoppage of delivery.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

400.7-504. Rights acquired in the absence of due negotiation — effect of diversion — seller's stoppage of delivery. — (a) A transferee of a document of title, whether negotiable or nonnegotiable, to which the document has been delivered but not duly negotiated, acquires the title and rights that its transferor had or had actual authority to convey.

(b) In the case of a transfer of a nonnegotiable document of title, until but not after the bailee receives notice of the transfer, the rights of the transferee may be defeated:

(1) by those creditors of the transferor which could treat the transfer as void under section 400.2-402 or 400.2A-308;

(2) by a buyer from the transferor in ordinary course of business if the bailee has delivered the goods to the buyer or received notification of the buyer's rights;

(3) by a lessee from the transferor in ordinary course of business if the bailee has delivered the goods to the lessee or received notification of the lessee’s rights; or

(4) as against the bailee, by good-faith dealings of the bailee with the transferor.

(c) A diversion or other change of shipping instructions by the consignor in a nonnegotiable bill of lading which causes the bailee not to deliver the goods to the consignee defeats the consignee’s title to the goods if the goods have been delivered to a buyer in ordinary course of business or a lessee in ordinary course of business and, in any event, defeats the consignee’s rights against the bailee.

(d) Delivery of the goods pursuant to a nonnegotiable document of title may be stopped by a seller under section 400.2-705 or a lessor under section 400.2A-526, subject to the requirements of due notification in those sections. A bailee that honors the seller’s or lessor’s instructions is entitled to be indemnified by the seller or lessor against any resulting loss or expense.

(L. 1963 p. 503 § 7-504, A.L. 2017 H.B. 34)



Section 400.7-505 Indorser not a guarantor for other parties.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

400.7-505. Indorser not a guarantor for other parties. — The indorsement of a tangible document of title issued by a bailee does not make the indorser liable for any default by the bailee or previous indorsers.

(L. 1963 p. 503 § 7-505, A.L. 2017 H.B. 34)



Section 400.7-506 Delivery without indorsement — right to compel indorsement.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

400.7-506. Delivery without indorsement — right to compel indorsement. — The transferee of a negotiable tangible document of title has a specifically enforceable right to have its transferor supply any necessary indorsement, but the transfer becomes a negotiation only as of the time the indorsement is supplied.

(L. 1963 p. 503 § 7-506, A.L. 2017 H.B. 34)



Section 400.7-507 Warranties on negotiation or transfer of receipt or bill.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

400.7-507. Warranties on negotiation or transfer of receipt or bill. — If a person negotiates or delivers a document of title for value, otherwise than as a mere intermediary under section 400.7-508, unless otherwise agreed, the transferor, in addition to any warranty made in selling or leasing the goods, warrants to its immediate purchaser only that:

(1) the document is genuine;

(2) the transferor does not have knowledge of any fact that would impair the document(s validity or worth; and

(3) the negotiation or delivery is rightful and fully effective with respect to the title to the document and the goods it represents.

(L. 1963 p. 503 § 7-507, A.L. 2017 H.B. 34)



Section 400.7-508 Warranties of collecting bank as to documents.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

400.7-508. Warranties of collecting bank as to documents. — A collecting bank or other intermediary known to be entrusted with documents of title on behalf of another or with collection of a draft or other claim against delivery of documents warrants by the delivery of the documents only its own good faith and authority even if the collecting bank or other intermediary has purchased or made advances against the claim or draft to be collected.

(L. 1963 p. 503 § 7-508, A.L. 2017 H.B. 34)



Section 400.7-509 Receipt or bill — when adequate compliance with commercial contract.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

400.7-509. Receipt or bill — when adequate compliance with commercial contract. — Whether a document of title is adequate to fulfill the obligations of a contract for sale, a contract for lease, or the conditions of a letter of credit is determined by article 2, 2A, or 5.

(L. 1963 p. 503 § 7-509, A.L. 2017 H.B. 34)



Section 400.7-601 Lost and missing documents.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

400.7-601. Lost and missing documents. — (a) If a document of title is lost, stolen, or destroyed, a court may order delivery of the goods or issuance of a substitute document and the bailee may without liability to any person comply with the order. If the document was negotiable, a court shall not order delivery of the goods or issuance of a substitute document without the claimant’s posting security unless it finds that any person that may suffer loss as a result of nonsurrender of possession or control of the document is adequately protected against the loss. If the document was nonnegotiable, the court may require security. The court may also order payment of the bailee’s reasonable costs and attorney(s fees in any action under this subsection.

(b) A bailee that, without a court order, delivers goods to a person claiming under a missing negotiable document of title is liable to any person injured thereby. If the delivery is not in good faith, the bailee is liable for conversion. Delivery in good faith is not conversion if the claimant posts security with the bailee in an amount at least double the value of the goods at the time of posting to indemnify any person injured by the delivery which files a notice of claim within one year after the delivery.

(L. 1963 p. 503 § 7-601, A.L. 2017 H.B. 34)



Section 400.7-602 Attachment of goods covered by a negotiable document.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

400.7-602. Attachment of goods covered by a negotiable document. — Unless a document of title was originally issued upon delivery of the goods by a person that did not have power to dispose of them, a lien does not attach by virtue of any judicial process to goods in the possession of a bailee for which a negotiable document of title is outstanding unless possession or control of the document is first surrendered to the bailee or the document(s negotiation is enjoined. The bailee shall not be compelled to deliver the goods pursuant to process until possession or control of the document is surrendered to the bailee or to the court. A purchaser of the document for value without notice of the process or injunction takes free of the lien imposed by judicial process.

(L. 1963 p. 503 § 7-602, A.L. 2017 H.B. 34)



Section 400.7-603 Conflicting claims — interpleader.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

400.7-603. Conflicting claims — interpleader. — If more than one person claims title to or possession of the goods, the bailee is excused from delivery until the bailee has a reasonable time to ascertain the validity of the adverse claims or to commence an action for interpleader. The bailee may assert an interpleader either in defending an action for nondelivery of the goods or by original action.

(L. 1963 p. 503 § 7-603, A.L. 2017 H.B. 34)



Section 400.7-703 Applicability

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

400.7-703. Applicability — This chapter applies to a document of title that is issued or a bailment that arises on or after the effective date of this chapter. This chapter does not apply to a document of title that is issued or a bailment that arises before the effective date of this chapter even if the document of title or bailment would be subject to this chapter if the document of title had been issued or bailment had arisen on or after the effective date of this chapter. This chapter does not apply to a right of action that has accrued before the effective date of this chapter.

(L. 2017 H.B. 34)



Section 400.7-704 Savings clause.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

400.7-704. Savings clause. — A document of title issued or a bailment that arises before the effective date of this chapter and the rights, obligations, and interests flowing from that document or bailment are governed by any statute or other rule amended or repealed by this chapter as if amendment or repeal had not occurred and may be terminated, completed, consummated, or enforced under that statute or other rule.

(L. 2017 H.B. 34)



Section 400.8-101 Short title.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

400.8-101. Short title. — This article shall be known and may be cited as "Uniform Commercial Code Investment Securities".

(L. 1963 p. 503 § 8-101)

(1975) Certificates of deposit in a savings and loan association held not a “medium for investment” and do not come under article 8 of this chapter. Jones v. United Savings and Loan Association (A.), 515 S.W.2d 869.



Section 400.8-102 Definitions.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

400.8-102. Definitions. — (a) In this article:

(1) "Adverse claim" means a claim that a claimant has a property interest in a financial asset and that it is a violation of the rights of the claimant for another person to hold, transfer or deal with the financial asset;

(2) "Bearer form", as applied to a certificated security, means a form in which the security is payable to the bearer of the security certificate according to its terms but not by reason of an indorsement;

(3) "Broker" means a person defined as a broker or dealer under the federal securities laws, but without excluding a bank acting in that capacity;

(4) "Certificated security" means a security that is represented by a certificate;

(5) "Clearing corporation" means:

(i) A person that is registered as a "clearing agency" under the federal securities laws;

(ii) A federal reserve bank; or

(iii) Any other person that provides clearance or settlement services with respect to financial assets that would require it to register as a clearing agency under the federal securities laws but for an exclusion or exemption from the registration requirement, if its activities as a clearing corporation, including promulgation of rules, are subject to regulation by a federal or state governmental authority;

(6) "Communicate" means to:

(i) Send a signed writing; or

(ii) Transmit information by any mechanism agreed upon by the persons transmitting and receiving the information;

(7) "Entitlement holder" means a person identified in the records of a securities intermediary as the person having a security entitlement against the securities intermediary. If a person acquires a security entitlement by virtue of section 400.8-501(b)(2) or (3), that person is the entitlement holder;

(8) "Entitlement order" means a notification communicated to a securities intermediary directing transfer or redemption of a financial asset to which the entitlement holder has a security entitlement;

(9) "Financial asset", except as otherwise provided in section 400.8-103, means:

(i) A security;

(ii) An obligation of a person or a share, participation or other interest in a person or in property or an enterprise of a person, which is, or is of a type, dealt in or traded on financial markets, or which is recognized in any area in which it is issued or dealt in as a medium for investment; or

(iii) Any property that is held by a securities intermediary for another person in a securities account if the securities intermediary has expressly agreed with the other person that the property is to be treated as a financial asset under this article.

­­

­

(10) "Good faith", for purposes of the obligation of good faith in the performance or enforcement of contracts or duties within this article, means honesty in fact and the observance of reasonable commercial standards of fair dealing;

(11) "Indorsement" means a signature that alone or accompanied by other words is made on a security certificate in registered form or on a separate document for the purpose of assigning, transferring or redeeming the security or granting a power to assign, transfer or redeem it;

(12) "Instruction" means a notification communicated to the issuer of an uncertificated security which directs that the transfer of the security be registered or that the security be redeemed;

(13) "Registered form", as applied to a certificated security, means a form in which:

(i) The security certificate specifies a person entitled to the security; and

(ii) A transfer of the security may be registered upon books maintained for that purpose by or on behalf of the issuer, or the security certificate so states;

(14) "Securities intermediary" means:

(i) A clearing corporation; or

(ii) A person, including a bank or broker, that in the ordinary course of its business maintains securities accounts for others and is acting in that capacity;

(15) "Security", except as otherwise provided in section 400.8-103, means an obligation of an issuer or a share, participation or other interest in an issuer or in property or an enterprise of an issuer:

(i) Which is represented by a security certificate in bearer or registered form, or the transfer of which may be registered upon books maintained for that purpose by or on behalf of the issuer;

(ii) Which is one of a class or series or by its terms is divisible into a class or series of shares, participations, interests or obligations; and

(iii) Which:

(A) Is, or is of a type, dealt in or traded on securities exchanges or securities markets; or

(B) Is a medium for investment and by its terms expressly provides that it is a security governed by this article;

(16) "Security certificate" means a certificate representing a security;

(17) "Security entitlement" means the rights and property interest of an entitlement holder with respect to a financial asset specified in sections 400.8-501 to 400.8-510;

(18) "Uncertificated security" means a security that is not represented by a certificate.

(b) Other definitions applying to this article and the sections in which they appear are:

­

­

(c) In addition, article 1 of this chapter contains general definitions and principles of construction and interpretation applicable throughout this article.

(d) The characterization of a person, business, or transaction for purposes of this article does not determine the characterization of the person, business or transaction for purposes of any other law, regulation or rule.

(L. 1963 p. 503 § 8-102, A.L. 1974 S.B. 425, A.L. 1992 S.B. 448, A.L. 1997 S.B. 6)



Section 400.8-103 Rules for determining whether certain obligations and interests are securities or financial assets.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.8-103. Rules for determining whether certain obligations and interests are securities or financial assets. — (a) A share or similar equity interest issued by a corporation, business trust, joint stock company or similar entity is a security.

(b) An "investment company security" is a security. "Investment company security" means a share or similar equity interest issued by an entity that is registered as an investment company under the federal investment company laws, an interest in a unit investment trust that is so registered, or a face-amount certificate issued by a face-amount certificate company that is so registered. Investment company security does not include an insurance policy or endowment policy or annuity contract issued by an insurance company.

(c) An interest in a partnership or limited liability company is not a security unless it is dealt in or traded on securities exchanges or in securities markets, its terms expressly provide that it is a security governed by this article, or it is an investment company security. However, an interest in a partnership or limited liability company is a financial asset if it is held in a securities account.

(d) A writing that is a security certificate is governed by this article and not by article 3 of this chapter, even though it also meets the requirements of that article. However, a negotiable instrument governed by article 3 of this chapter is a financial asset if it is held in a securities account.

(e) An option or similar obligation issued by a clearing corporation to its participants is not a security, but is a financial asset.

(f) A commodity contract, as defined in section 400.9-102(a)(14), is not a security or a financial asset.

(L. 1963 p. 503 § 8-103, A.L. 1992 S.B. 448, A.L. 1997 S.B. 6, A.L. 2001 S.B. 288)

Effective 7-01-01



Section 400.8-104 Acquisition of security or financial asset or interest therein.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

400.8-104. Acquisition of security or financial asset or interest therein. — (a) A person acquires a security or an interest therein, under this article, if:

(1) The person is a purchaser to whom a security is delivered pursuant to section 400.8-301; or

(2) The person acquires a security entitlement to the security pursuant to section 400.8-501.

(b) A person acquires a financial asset, other than a security, or an interest therein, under this article, if the person acquires a security entitlement to the financial asset.

(c) A person who acquires a security entitlement to a security or other financial asset has the rights specified in sections 400.8-501 to 400.8-510, but is a purchaser of any security, security entitlement or other financial asset held by the securities intermediary only to the extent provided in section 400.8-503.

(d) Unless the context shows that a different meaning is intended, a person who is required by other law, regulation, rule or agreement to transfer, deliver, present, surrender, exchange or otherwise put in the possession of another person a security or financial asset satisfies that requirement by causing the other person to acquire an interest in the security or financial asset pursuant to subsection (a) or (b).

(L. 1963 p. 503 § 8-104, A.L. 1992 S.B. 448, A.L. 1997 S.B. 6)



Section 400.8-105 Notice of adverse claim.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

400.8-105. Notice of adverse claim. — (a) A person has notice of an adverse claim if:

(1) The person knows of the adverse claim;

(2) The person is aware of facts sufficient to indicate that there is a significant probability that the adverse claim exists and deliberately avoids information that would establish the existence of the adverse claim; or

(3) The person has a duty, imposed by statute or regulation, to investigate whether an adverse claim exists, and the investigation so required would establish the existence of the adverse claim;

(b) Having knowledge that a financial asset or interest therein is or has been transferred by a representative imposes no duty of inquiry into the rightfulness of a transaction and is not notice of an adverse claim. However, a person who knows that a representative has transferred a financial asset or interest therein in a transaction that is, or whose proceeds are being used, for the individual benefit of the representative or otherwise in breach of duty has notice of an adverse claim;

(c) An act or event that creates a right to immediate performance of the principal obligation represented by a security certificate or sets a date on or after which the certificate is to be presented or surrendered for redemption or exchange does not itself constitute notice of an adverse claim except in the case of a transfer more than:

(1) One year after a date set for presentment or surrender for redemption or exchange; or

(2) Six months after a date set for payment of money against presentation or surrender of the certificate, if money was available for payment on that date;

(d) A purchaser of a certificated security has notice of an adverse claim if the security certificate:

(1) Whether in bearer or registered form, has been indorsed "for collection" or "for surrender" or for some other purpose not involving transfer; or

(2) Is in bearer form and has on it an unambiguous statement that it is the property of a person other than the transferor, but the mere writing of a name on the certificate is not such a statement;

(e) Filing of a financing statement under article 9 of this chapter is not notice of an adverse claim to a financial asset.

(L. 1963 p. 503 § 8-105, A.L. 1992 S.B. 448, A.L. 1997 S.B. 6)



Section 400.8-106 Control.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.8-106. Control. — (a) A purchaser has "control" of a certificated security in bearer form if the certificated security is delivered to the purchaser.

(b) A purchaser has "control" of a certificated security in registered form if the certificated security is delivered to the purchaser, and:

(1) The certificate is indorsed to the purchaser or in blank by an effective indorsement; or

(2) The certificate is registered in the name of the purchaser, upon original issue or registration of transfer by the issuer.

(c) A purchaser has "control" of an uncertificated security if:

(1) The uncertificated security is delivered to the purchaser; or

(2) The issuer has agreed that it will comply with instructions originated by the purchaser without further consent by the registered owner.

(d) A purchaser has "control" of a security entitlement if:

(1) The purchaser becomes the entitlement holder;

(2) The securities intermediary has agreed that it will comply with entitlement orders originated by the purchaser without further consent by the entitlement holder; or

(3) Another person has control of the security entitlement on behalf of the purchaser or, having previously acquired control of the security entitlement, acknowledges that it has control on behalf of the purchaser.

(e) If an interest in a security entitlement is granted by the entitlement holder to the entitlement holder's own securities intermediary, the securities intermediary has control.

(f) A purchaser who has satisfied the requirements of subsection (c) or (d) has control even if the registered owner in the case of subsection (c) or the entitlement holder in the case of subsection (d) retains the right to make substitutions for the uncertificated security or security entitlement, to originate instructions or entitlement orders to the issuer or securities intermediary, or otherwise to deal with the uncertificated security or security entitlement.

(g) An issuer or a securities intermediary may not enter into an agreement of the kind described in subsection (c)(2) or (d)(2) without the consent of the registered owner or entitlement holder, but an issuer or a securities intermediary is not required to enter into such an agreement even though the registered owner or entitlement holder so directs. An issuer or securities intermediary that has entered into such an agreement is not required to confirm the existence of the agreement to another party unless requested to do so by the registered owner or entitlement holder.

(L. 1963 p. 503 § 8-106, A.L. 1992 S.B. 448, A.L. 1997 S.B. 6, A.L. 2001 S.B. 288)

Effective 7-01-01



Section 400.8-107 Indorsement, instruction or entitlement order — effective, when.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

400.8-107. Indorsement, instruction or entitlement order — effective, when. — (a) "Appropriate person" means:

(1) With respect to an indorsement, the person specified by a security certificate or by an effective special indorsement to be entitled to the security;

(2) With respect to an instruction, the registered owner of an uncertificated security;

(3) With respect to an entitlement order, the entitlement holder;

(4) If the person designated in paragraph (1), (2) or (3) is deceased, the designated person's successor taking under other law or the designated person's personal representative acting for the estate of the decedent; or

(5) If the person designated in paragraph (1), (2) or (3) lacks capacity, the designated person's guardian, conservator or other similar representative who has power under other law to transfer the security or financial asset.

(b) An indorsement, instruction or entitlement order is effective if:

(1) It is made by the appropriate person;

(2) It is made by a person who has power under the law of agency to transfer the security or financial asset on behalf of the appropriate person, including, in the case of an instruction or entitlement order, a person who has control under section 400.8-106(c)(2) or (d)(2); or

(3) The appropriate person has ratified it or is otherwise precluded from asserting its ineffectiveness.

(c) An indorsement, instruction or entitlement order made by a representative is effective even if:

(1) The representative has failed to comply with a controlling instrument or with the law of the state having jurisdiction of the representative relationship, including any law requiring the representative to obtain court approval of the transaction; or

(2) The representative's action in making the indorsement, instruction or entitlement order or using the proceeds of the transaction is otherwise a breach of duty.

(d) If a security is registered in the name of or specially indorsed to a person described as a representative, or if a securities account is maintained in the name of a person described as a representative, an indorsement, instruction or entitlement order made by the person is effective even though the person is no longer serving in the described capacity.

(e) Effectiveness of an indorsement, instruction or entitlement order is determined as of the date the indorsement, instruction or entitlement order is made, and an indorsement, instruction or entitlement order does not become ineffective by reason of any later change of circumstances.

(L. 1963 p. 503 § 8-107, A.L. 1992 S.B. 448, A.L. 1997 S.B. 6)



Section 400.8-108 Warranties in direct holding.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

400.8-108. Warranties in direct holding. — (a) A person who transfers a certificated security to a purchaser for value warrants to the purchaser, and an indorser, if the transfer is by indorsement, warrants to any subsequent purchaser, that:

(1) The certificate is genuine and has not been materially altered;

(2) The transferor or indorser does not know of any fact that might impair the validity of the security;

(3) There is no adverse claim to the security;

(4) The transfer does not violate any restriction on transfer;

(5) If the transfer is by indorsement, the indorsement is made by an appropriate person, or if the indorsement is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

(6) The transfer is otherwise effective and rightful.

(b) A person who originates an instruction for registration of transfer of an uncertificated security to a purchaser for value warrants to the purchaser that:

(1) The instruction is made by an appropriate person, or if the instruction is by an agent, the agent has actual authority to act on behalf of the appropriate person;

(2) The security is valid;

(3) There is no adverse claim to the security; and

(4) At the time the instruction is presented to the issuer:

(i) The purchaser will be entitled to the registration of transfer;

(ii) The transfer will be registered by the issuer free from all liens, security interests, restrictions and claims other than those specified in the instruction;

(iii) The transfer will not violate any restriction on transfer; and

(iv) The requested transfer will otherwise be effective and rightful.

(c) A person who transfers an uncertificated security to a purchaser for value and does not originate an instruction in connection with the transfer warrants that:

(1) The uncertificated security is valid;

(2) There is no adverse claim to the security;

(3) The transfer does not violate any restriction on transfer; and

(4) The transfer is otherwise effective and rightful.

(d) A person who indorses a security certificate warrants to the issuer that:

(1) There is no adverse claim to the security; and

(2) The indorsement is effective.

(e) A person who originates an instruction for registration of transfer of an uncertificated security warrants to the issuer that:

(1) The instruction is effective; and

(2) At the time the instruction is presented to the issuer the purchaser will be entitled to the registration of transfer.

(f) A person who presents a certificated security for registration of transfer or for payment or exchange warrants to the issuer that the person is entitled to the registration, payment or exchange, but a purchaser for value and without notice of adverse claims to whom transfer is registered warrants only that the person has no knowledge of an unauthorized signature in a necessary indorsement.

(g) If a person acts as agent of another in delivering a certificated security to a purchaser, the identity of the principal was known to the person to whom the certificate was delivered, and the certificate delivered by the agent was received by the agent from the principal or received by the agent from another person at the direction of the principal, the person delivering the security certificate warrants only that the delivering person has authority to act for the principal and does not know of any adverse claim to the certificated security.

(h) A secured party who redelivers a security certificate received, or after payment and on order of the debtor delivers the security certificate to another person, makes only the warranties of an agent under subsection (g).

(i) Except as otherwise provided in subsection (g), a broker acting for a customer makes to the issuer and a purchaser the warranties provided in subsections (a) through (f). A broker that delivers a security certificate to its customer, or causes its customer to be registered as the owner of an uncertificated security, makes to the customer the warranties provided in subsection (a) or (b), and has the rights and privileges of a purchaser under this section. The warranties of and in favor of the broker acting as an agent are in addition to applicable warranties given by and in favor of the customer.

(L. 1992 S.B. 448, A.L. 1997 S.B. 6)



Section 400.8-109 Warranties in indirect holding.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

400.8-109. Warranties in indirect holding. — (a) A person who originates an entitlement order to a securities intermediary warrants to the securities intermediary that:

(1) The entitlement order is made by an appropriate person, or if the entitlement order is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

(2) There is no adverse claim to the security entitlement.

(b) A person who delivers a security certificate to a securities intermediary for credit to a securities account or originates an instruction with respect to an uncertificated security directing that the uncertificated security be credited to a securities account makes to the securities intermediary the warranties specified in section 400.8-108(a) or (b).

(c) If a securities intermediary delivers a security certificate to its entitlement holder or causes its entitlement holder to be registered as the owner of an uncertificated security, the securities intermediary makes to the entitlement holder the warranties specified in section 400.8-108(a) or (b).

(L. 1974 S.B. 425, A.L. 1979 H.B. 502, A.L. 1997 S.B. 6)



Section 400.8-110 Applicability; choice of law.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.8-110. Applicability; choice of law. — (a) The local law of the issuer's jurisdiction, as specified in subsection (d), governs:

(1) The validity of a security;

(2) The rights and duties of the issuer with respect to registration of transfer;

(3) The effectiveness of registration of transfer by the issuer;

(4) Whether the issuer owes any duties to an adverse claimant to a security; and

(5) Whether an adverse claim can be asserted against a person to whom transfer of a certificated or uncertificated security is registered or a person who obtains control of an uncertificated security.

(b) The local law of the securities intermediary's jurisdiction, as specified in subsection (e), governs:

(1) Acquisition of a security entitlement from the securities intermediary;

(2) The rights and duties of the securities intermediary and entitlement holder arising out of a security entitlement;

(3) Whether the securities intermediary owes any duties to an adverse claimant to a security entitlement; and

(4) Whether an adverse claim can be asserted against a person who acquires a security entitlement from the securities intermediary or a person who purchases a security entitlement or interest therein from an entitlement holder.

(c) The local law of the jurisdiction in which a security certificate is located at the time of delivery governs whether an adverse claim can be asserted against a person to whom the security certificate is delivered.

(d) "Issuer's jurisdiction" means the jurisdiction under which the issuer of the security is organized or, if permitted by the law of that jurisdiction, the law of another jurisdiction specified by the issuer. An issuer organized under the law of this state may specify the law of another jurisdiction as the law governing the matters specified in subsection (a)(2) through (5).

(e) The following rules determine a "securities intermediary's jurisdiction" for purposes of this section:

(1) If an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that a particular jurisdiction is the securities intermediary's jurisdiction for purposes of this part, this article, or chapter 400, that jurisdiction is the securities intermediary's jurisdiction;

(2) If paragraph (1) does not apply and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction.

(3) If neither paragraph (1) nor paragraph (2) applies, and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the securities account is maintained at an office in a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction;

(4) If none of the preceding paragraphs apply, the securities intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the entitlement holder's account is located.

(5) If none of the preceding paragraphs apply, the securities intermediary's jurisdiction is the jurisdiction in which the chief executive office of the securities intermediary is located.

(f) A securities intermediary's jurisdiction is not determined by the physical location of certificates representing financial assets, or by the jurisdiction in which is organized the issuer of the financial asset with respect to which an entitlement holder has a security entitlement, or by the location of facilities for data processing or other record keeping concerning the account.

(L. 1997 S.B. 6, A.L. 2001 S.B. 288)

Effective 7-01-01



Section 400.8-111 Clearing corporation rules.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

400.8-111. Clearing corporation rules. — A rule adopted by a clearing corporation governing rights and obligations among the clearing corporation and its participants in the clearing corporation is effective even if the rule conflicts with this chapter and affects another party who does not consent to the rule.

(L. 1997 S.B. 6)



Section 400.8-112 Creditor's legal process.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

400.8-112. Creditor's legal process. — (a) The interest of a debtor in a certificated security may be reached by a creditor only by actual seizure of the security certificate by the officer making the attachment or levy, except as otherwise provided in subsection (d). However, a certificated security for which the certificate has been surrendered to the issuer may be reached by a creditor by legal process upon the issuer.

(b) The interest of a debtor in an uncertificated security may be reached by a creditor only by legal process upon the issuer at its chief executive office in the United States, except as otherwise provided in subsection (d).

(c) The interest of a debtor in a security entitlement may be reached by a creditor only by legal process upon the securities intermediary with whom the debtor's securities account is maintained, except as otherwise provided in subsection (d).

(d) The interest of a debtor in a certificated security for which the certificate is in the possession of a secured party, or in an uncertificated security registered in the name of a secured party, or a security entitlement maintained in the name of a secured party, may be reached by a creditor by legal process upon the secured party.

(e) A creditor whose debtor is the owner of a certificated security, uncertificated security, or security entitlement is entitled to aid from a court of competent jurisdiction, by injunction or otherwise, in reaching the certificated security, uncertificated security or security entitlement or in satisfying the claim by means allowed at law or in equity in regard to property that cannot readily be reached by other legal process.

(L. 1997 S.B. 6)



Section 400.8-113 Statute of frauds inapplicable.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

400.8-113. Statute of frauds inapplicable. — A contract or modification of a contract for the sale or purchase of a security is enforceable whether or not there is a writing signed or record authenticated by a party against whom enforcement is sought, even if the contract or modification is not capable of performance within one year of its making.

(L. 1997 S.B. 6)



Section 400.8-114 Evidentiary rules concerning certificated securities.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

400.8-114. Evidentiary rules concerning certificated securities. — The following rules apply in an action on a certificated security against the issuer:

(1) Unless specifically denied in the pleadings, each signature on a security certificate or in a necessary indorsement is admitted;

(2) If the effectiveness of a signature is put in issue, the burden of establishing effectiveness is on the party claiming under the signature, but the signature is presumed to be genuine or authorized;

(3) If signatures on a security certificate are admitted or established, production of the certificate entitles a holder to recover on it unless the defendant establishes a defense or a defect going to the validity of the security;

(4) If it is shown that a defense or defect exists, the plaintiff has the burden of establishing that the plaintiff or some person under whom the plaintiff claims is a person against whom the defense or defect cannot be asserted.

(L. 1997 S.B. 6)



Section 400.8-115 Securities intermediary and others not liable to adverse claimant.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

400.8-115. Securities intermediary and others not liable to adverse claimant. — A securities intermediary that has transferred a financial asset pursuant to an effective entitlement order, or a broker or other agent or bailee that has dealt with a financial asset at the direction of its customer or principal, is not liable to a person having an adverse claim to the financial asset, unless the securities intermediary, or broker or other agent or bailee:

(1) Took the action after it had been served with an injunction, restraining order or other legal process enjoining it from doing so, issued by a court of competent jurisdiction, and had a reasonable opportunity to act on the injunction, restraining order or other legal process; or

(2) Acted in collusion with the wrongdoer in violating the rights of the adverse claimant; or

(3) In the case of a security certificate that has been stolen, acted with notice of the adverse claim.

(L. 1997 S.B. 6)



Section 400.8-116 Securities intermediary as purchaser for value.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

400.8-116. Securities intermediary as purchaser for value. — A securities intermediary that receives a financial asset and establishes a security entitlement to the financial asset in favor of an entitlement holder is a purchaser for value of the financial asset. A securities intermediary that acquires a security entitlement to a financial asset from another securities intermediary acquires the security entitlement for value if the securities intermediary acquiring the security entitlement establishes a security entitlement to the financial asset in favor of an entitlement holder.

(L. 1997 S.B. 6)



Section 400.8-117 Deposit of securities.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

400.8-117. Deposit of securities. — 1. Notwithstanding any other provision of law, any fiduciary holding securities in its fiduciary capacity and any insurance company with respect to its general account or separate accounts, any bank or trust company holding securities as a custodian or managing agent, and any bank or trust company holding securities as custodian for a fiduciary or insurance company is authorized to deposit or arrange for the deposit of such securities in a clearing corporation, or in a federal reserve bank under book-entry system. When such securities are so deposited with a clearing corporation, certificates representing securities of the same class of the same issuer may be merged and held in bulk in the name of the nominee of such clearing corporation by any person, regardless of the ownership of such securities, and certificates of small denomination may be merged into one or more certificates of larger denomination. The records of such fiduciary and the records of such bank or trust company acting as custodian, as managing agent, or as custodian for a fiduciary or insurance company shall at all times show the name of the party for whose account the securities are so deposited. Title to such securities may be transferred by bookkeeping entry on the books of such clearing corporation or federal reserve bank without physical delivery of certificates or documents representing such securities. A bank or trust company so depositing securities pursuant to this section shall be subject to such rules and regulations as the director of the division of finance, and, in the case of national banking associations, the comptroller of the currency, may from time to time issue. An insurance company depositing securities pursuant to this section shall be subject to such rules and regulations as the director of the department of insurance, financial institutions and professional registration may from time to time issue. A bank or trust company acting as custodian for a fiduciary or insurance company shall, on demand by the fiduciary or insurance company, certify in writing to the fiduciary or insurance company the securities so deposited by such bank or trust company in such clearing corporation or federal reserve bank for the account of such fiduciary or insurance company. A fiduciary shall, on demand by any party to a judicial proceeding, or on demand by the attorney for such party, certify in writing to such party the securities deposited by such fiduciary in such clearing corporation or federal reserve bank for its account as such fiduciary. This section shall apply to any fiduciary holding securities in its fiduciary capacity, any insurance company with respect to its general account or separate accounts, and to any bank or trust company holding securities as a custodian, managing agent, or custodian for a fiduciary, or insurance company, acting on September 28, 1979, or who, thereafter, may act regardless of the date of the agreement, instrument, or court order by which it is appointed, and regardless of whether or not such fiduciary, insurance company, custodian, managing agent, or custodian for a fiduciary owns capital stock of such clearing corporation. For purposes of this subsection, "clearing corporation" shall also include securities intermediary as that term is defined in section 400.8-102(a)(14).

2. Notwithstanding any other provision of law, the state treasurer may permit bonds standing as security for moneys deposited by him in banking institutions under the provisions of chapter 30 to be deposited in book-entry collateral accounts maintained in a federal reserve bank or other clearing corporation as defined in section 400.8-102, or deposited with a banking institution in safekeeping for the state treasurer under procedures agreed upon by the governor, state auditor and state treasurer. The governor, state auditor and state treasurer shall also agree upon procedures to verify that the bonds are actually recorded in a book-entry collateral account or actually held in safekeeping.

3. Securities, of the kind and type in which insurance companies are permitted to invest their funds, deposited in a clearing corporation or in book-entry accounts maintained in a federal reserve bank by an insurance company shall be eligible for deposit under any and all provisions of the insurance laws of this state relating to deposit of securities with the director of the department of insurance, financial institutions and professional registration. The director shall establish procedures to verify that the securities are actually recorded in a book-entry account or actually held in safekeeping by a clearing corporation. Such procedures shall also provide that said securities on deposit with the department of insurance, financial institutions and professional registration cannot be withdrawn by the insurance company without the approval of the director.

(L. 1997 S.B. 6)



Section 400.8-201 Issuer.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

400.8-201. Issuer. — (a) With respect to an obligation on or a defense to a security, an "issuer" includes a person that:

(1) Places or authorizes the placing of its name on a security certificate, other than as authenticating trustee, registrar, transfer agent or the like, to evidence a share, participation or other interest in its property or in an enterprise, or to evidence its duty to perform an obligation represented by the certificate;

(2) Creates a share, participation or other interest in its property or in an enterprise, or undertakes an obligation, that is an uncertificated security;

(3) Directly or indirectly creates a fractional interest in its rights or property, if the fractional interest is represented by a security certificate; or

(4) Becomes responsible for, or in place of, another person described as an issuer in this section.

(b) With respect to an obligation on or defense to a security, a guarantor is an issuer to the extent of its guaranty, whether or not its obligation is noted on a security certificate.

(c) With respect to a registration of a transfer, issuer means a person on whose behalf transfer books are maintained.

(L. 1963 p. 503 § 8-201, A.L. 1992 S.B. 448, A.L. 1997 S.B. 6)



Section 400.8-202 Issuer's responsibility and defenses — notice of defect or defense.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

400.8-202. Issuer's responsibility and defenses — notice of defect or defense. — (a) Even against a purchaser for value and without notice, the terms of a certificated security include terms stated on the certificate and terms made part of the security by reference on the certificate to another instrument, indenture or document or to a constitution, statute, ordinance, rule, regulation, order or the like, to the extent the terms referred to do not conflict with terms stated on the certificate. A reference under this subsection does not of itself charge a purchaser for value with notice of a defect going to the validity of the security, even if the certificate expressly states that a person accepting it admits notice. The terms of an uncertificated security include those stated in any instrument, indenture or document or in a constitution, statute, ordinance, rule, regulation, order or the like, pursuant to which the security is issued.

(b) The following rules apply if an issuer asserts that a security is not valid:

(1) A security other than one issued by a government or governmental subdivision, agency or instrumentality, even though issued with a defect going to its validity, is valid in the hands of a purchaser for value and without notice of the particular defect unless the defect involves a violation of a constitutional provision. In that case, the security is valid in the hands of a purchaser for value and without notice of the defect, other than one who takes by original issue;

(2) Paragraph (1) applies to an issuer that is a government or governmental subdivision, agency or instrumentality only if there has been substantial compliance with the legal requirements governing the issue or the issuer has received a substantial consideration for the issue as a whole or for the particular security and a stated purpose of the issue is one for which the issuer has power to borrow money or issue the security.

(c) Except as otherwise provided in section 400.8-205, lack of genuineness of a certificated security is a complete defense, even against a purchaser for value and without notice.

(d) All other defenses of the issuer of a security, including nondelivery and conditional delivery of a certificated security, are ineffective against a purchaser for value who has taken the certificated security without notice of the particular defense.

(e) This section does not affect the right of a party to cancel a contract for a security "when, as and if issued" or "when distributed" in the event of a material change in the character of the security that is the subject of the contract or in the plan or arrangement pursuant to which the security is to be issued or distributed.

(f) If a security is held by a securities intermediary against whom an entitlement holder has a security entitlement with respect to the security, the issuer may not assert any defense that the issuer could not assert if the entitlement holder held the security directly.

(L. 1963 p. 503 § 8-202, A.L. 1992 S.B. 448, A.L. 1997 S.B. 6)



Section 400.8-203 Staleness as notice of defects or defenses.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

400.8-203. Staleness as notice of defects or defenses. — After an act or event, other than a call that has been revoked, creating a right to immediate performance of the principal obligation represented by a certificated security or setting a date on or after which the security is to be presented or surrendered for redemption or exchange, a purchaser is charged with notice of any defect in its issue or defense of the issuer, if the act or event:

(1) Requires the payment of money, the delivery of a certificated security, the registration of transfer of an uncertificated security, or any of them on presentation or surrender of the security certificate, the money or security is available on the date set for payment or exchange, and the purchaser takes the security more than one year after that date; or

(2) Is not covered by paragraph (1) and the purchaser takes the security more than two years after the date set for surrender or presentation or the date on which performance became due.

(L. 1963 p. 503 § 8-203, A.L. 1992 S.B. 448, A.L. 1997 S.B. 6)



Section 400.8-204 Effect of issuer's restriction on transfer.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

400.8-204. Effect of issuer's restriction on transfer. — A restriction on transfer of a security imposed by the issuer, even if otherwise lawful, is ineffective against a person without knowledge of the restriction unless:

(1) The security is certificated and the restriction is noted conspicuously on the security certificate; or

(2) The security is uncertificated and the registered owner has been notified of the restriction.

(L. 1963 p. 503 § 8-204, A.L. 1992 S.B. 448, A.L. 1997 S.B. 6)



Section 400.8-205 Effect of unauthorized signature on security certificate.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

400.8-205. Effect of unauthorized signature on security certificate. — An unauthorized signature placed on a security certificate before or in the course of issue is ineffective, but the signature is effective in favor of a purchaser for value of the certificated security if the purchaser is without notice of the lack of authority and the signing has been done by:

(1) An authenticating trustee, registrar, transfer agent or other person entrusted by the issuer with the signing of the security certificate or of similar security certificates, or the immediate preparation for signing of any of them; or

(2) An employee of the issuer, or of any of the persons listed in paragraph (1), entrusted with responsible handling of the security certificate.

(L. 1963 p. 503 § 8-205, A.L. 1992 S.B. 448, A.L. 1997 S.B. 6)



Section 400.8-206 Completion or alteration of security certificate.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

400.8-206. Completion or alteration of security certificate. — (a) If a security certificate contains the signatures necessary to its issue or transfer but is incomplete in any other respect:

(1) Any person may complete it by filling in the blanks as authorized; and

(2) Even if the blanks are incorrectly filled in, the security certificate as completed is enforceable by a purchaser who took it for value and without notice of the incorrectness.

(b) A complete security certificate that has been improperly altered, even if fraudulently, remains enforceable, but only according to its original terms.

(L. 1963 p. 503 § 8-206, A.L. 1992 S.B. 448, A.L. 1997 S.B. 6)



Section 400.8-207 Rights and duties of issuer with respect to registered owners.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

400.8-207. Rights and duties of issuer with respect to registered owners. — (a) Before due presentment for registration of transfer of a certificated security in registered form or of an instruction requesting registration of transfer of an uncertificated security, the issuer or indenture trustee may treat the registered owner as the person exclusively entitled to vote, receive notifications and otherwise exercise all the rights and powers of an owner.

(b) This article does not affect the liability of the registered owner of a security for a call, assessment or the like.

(L. 1963 p. 503 § 8-207, A.L. 1992 S.B. 448, A.L. 1997 S.B. 6)



Section 400.8-208 Effect of signature of authenticating trustee, registrar or transfer agent.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

400.8-208. Effect of signature of authenticating trustee, registrar or transfer agent. — (a) A person signing a security certificate as authenticating trustee, registrar, transfer agent or the like, warrants to a purchaser for value of the certificated security, if the purchaser is without notice of a particular defect, that:

(1) The certificate is genuine;

(2) The person's own participation in the issue of the security is within the person's capacity and within the scope of the authority received by the person from the issuer; and

(3) The person has reasonable grounds to believe that the certificated security is in the form and within the amount the issuer is authorized to issue.

(b) Unless otherwise agreed, a person signing under subsection (a) does not assume responsibility for the validity of the security in other respects.

(L. 1963 p. 503 § 8-208, A.L. 1965 p. 595, A.L. 1992 S.B. 448, A.L. 1997 S.B. 6)



Section 400.8-209 Issuer's lien.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

400.8-209. Issuer's lien. — A lien in favor of an issuer upon a certificated security is valid against a purchaser only if the right of the issuer to the lien is noted conspicuously on the security certificate.

(L. 1997 S.B. 6)



Section 400.8-210 Overissue, definition.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

400.8-210. Overissue, definition. — (a) In this section, "overissue" means the issue of securities in excess of the amount the issuer has corporate power to issue, but an overissue does not occur if appropriate action has cured the overissue.

(b) Except as otherwise provided in subsections (c) and (d), the provisions of this article which validate a security or compel its issue or reissue do not apply to the extent that validation, issue or reissue would result in overissue.

(c) If an identical security not constituting an overissue is reasonably available for purchase, a person entitled to issue or validation may compel the issuer to purchase the security and deliver it if certificated or register its transfer if uncertificated, against surrender of any security certificate the person holds.

(d) If a security is not reasonably available for purchase, a person entitled to issue or validation may recover from the issuer the price the person or the last purchaser for value paid for it with interest from the date of the person's demand.

(L. 1997 S.B. 6)



Section 400.8-301 Delivery.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.8-301. Delivery. — (a) Delivery of a certificated security to a purchaser occurs when:

(1) The purchaser acquires possession of the security certificate;

(2) Another person, other than a securities intermediary, either acquires possession of the security certificate on behalf of the purchaser or, having previously acquired possession of the certificate, acknowledges that it holds for the purchaser; or

(3) A securities intermediary acting on behalf of the purchaser acquires possession of the security certificate, only if the certificate is in registered form and is (i) registered in the name of the purchaser; (ii) payable to the order of the purchaser; or (iii) specially indorsed to the purchaser by an effective indorsement and has not been indorsed to the securities intermediary or in blank.

(b) Delivery of an uncertificated security to a purchaser occurs when:

(1) The issuer registers the purchaser as the registered owner, upon original issue or registration of transfer; or

(2) Another person, other than a securities intermediary, either becomes the registered owner of the uncertificated security on behalf of the purchaser or, having previously become the registered owner, acknowledges that it holds for the purchaser.

(L. 1963 p. 503 § 8-301, A.L. 1992 S.B. 448, A.L. 1997 S.B. 6, A.L. 2001 S.B. 288)

Effective 7-01-01



Section 400.8-302 Rights of purchaser.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.8-302. Rights of purchaser. — (a) Except as otherwise provided in subsections (b) and (c), a purchaser of a certificated or uncertificated security acquires all rights in the security that the transferor had or had power to transfer.

(b) A purchaser of a limited interest acquires rights only to the extent of the interest purchased.

(c) A purchaser of a certificated security who as a previous holder had notice of an adverse claim does not improve its position by taking from a protected purchaser.

(L. 1963 p. 503 § 8-302, A.L. 1992 S.B. 448, A.L. 1997 S.B. 6, A.L. 2001 S.B. 288)

Effective 7-01-01



Section 400.8-303 Protected purchaser.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

400.8-303. Protected purchaser. — (a) "Protected purchaser" means a purchaser of a certificated or uncertificated security, or of an interest therein, who:

(1) Gives value;

(2) Does not have notice of any adverse claim to the security; and

(3) Obtains control of the certificated or uncertificated security.

(b) In addition to acquiring the rights of a purchaser, a protected purchaser also acquires its interest in the security free of any adverse claim.

(L. 1963 p. 503 § 8-303, A.L. 1992 S.B. 448, A.L. 1997 S.B. 6)



Section 400.8-304 Indorsement.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

400.8-304. Indorsement. — (a) An indorsement may be in blank or special. An indorsement in blank includes an indorsement to bearer. A special indorsement specifies to whom a security is to be transferred or who has power to transfer it. A holder may convert a blank indorsement to a special indorsement.

(b) An indorsement purporting to be only of part of a security certificate representing units intended by the issuer to be separately transferable is effective to the extent of the indorsement.

(c) An indorsement, whether special or in blank, does not constitute a transfer until delivery of the certificate on which it appears or, if the indorsement is on a separate document, until delivery of both the document and the certificate.

(d) If a security certificate in registered form has been delivered to a purchaser without a necessary indorsement, the purchaser may become a protected purchaser only when the indorsement is supplied. However, against a transferor, a transfer is complete upon delivery and the purchaser has a specifically enforceable right to have any necessary indorsement supplied.

(e) An indorsement of a security certificate in bearer form may give notice of an adverse claim to the certificate, but it does not otherwise affect a right to registration that the holder possesses.

(f) Unless otherwise agreed, a person making an indorsement assumes only the obligations provided in section 400.8-108 and not an obligation that the security will be honored by the issuer.

(L. 1963 p. 503 § 8-304, A.L. 1992 S.B. 448, A.L. 1997 S.B. 6)



Section 400.8-305 Instruction.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

400.8-305. Instruction. — (a) If an instruction has been originated by an appropriate person but is incomplete in any other respect, any person may complete it as authorized and the issuer may rely on it as completed, even though it has been completed incorrectly.

(b) Unless otherwise agreed, a person initiating an instruction assumes only the obligations imposed by section 400.8-108 and not an obligation that the security will be honored by the issuer.

(L. 1963 p. 503 § 8-305, A.L. 1992 S.B. 448, A.L. 1997 S.B. 6)



Section 400.8-306 Effect of guaranteeing signature, indorsement or instruction.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

400.8-306. Effect of guaranteeing signature, indorsement or instruction. — (a) A person who guarantees a signature of an indorser of a security certificate warrants that at the time of signing:

(1) The signature was genuine;

(2) The signer was an appropriate person to indorse, or if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person; and

(3) The signer had legal capacity to sign.

(b) A person who guarantees a signature of the originator of an instruction warrants that at the time of signing:

(1) The signature was genuine;

(2) The signer was an appropriate person to originate the instruction, or if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person, if the person specified in the instruction as the registered owner was, in fact, the registered owner, as to which fact the signature guarantor does not make a warranty; and

(3) The signer had legal capacity to sign.

(c) A person who specially guarantees the signature of an originator of an instruction makes the warranties of a signature guarantor under subsection (b) and also warrants that at the time the instruction is presented to the issuer:

(1) The person specified in the instruction as the registered owner of the uncertificated security will be the registered owner; and

(2) The transfer of the uncertificated security requested in the instruction will be registered by the issuer free from all liens, security interests, restrictions and claims other than those specified in the instruction.

(d) A guarantor under subsections (a) and (b) or a special guarantor under subsection (c) does not otherwise warrant the rightfulness of the transfer.

(e) A person who guarantees an indorsement of a security certificate makes the warranties of a signature guarantor under subsection (a) and also warrants the rightfulness of the transfer in all respects.

(f) A person who guarantees an instruction requesting the transfer of an uncertificated security makes the warranties of a special signature guarantor under subsection (c) and also warrants the rightfulness of the transfer in all respects.

(g) An issuer may not require a special guaranty of signature, a guaranty of indorsement, or a guaranty of instruction as a condition to registration of transfer.

(h) The warranties under this section are made to a person taking or dealing with the security in reliance on the guaranty, and the guarantor is liable to the person for loss resulting from their breach. An indorser or originator of an instruction whose signature, indorsement or instruction has been guaranteed is liable to a guarantor for any loss suffered by the guarantor as a result of breach of the warranties of the guarantor.

(L. 1963 p. 503 § 8-306, A.L. 1992 S.B. 448, A.L. 1997 S.B. 6)



Section 400.8-307 Purchaser's right to requisites for registration of transfer.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

400.8-307. Purchaser's right to requisites for registration of transfer. — Unless otherwise agreed, the transferor of a security on due demand shall supply the purchaser with proof of authority to transfer or with any other requisite necessary to obtain registration of the transfer of the security, but if the transfer is not for value, a transferor need not comply unless the purchaser pays the necessary expenses. If the transferor fails within a reasonable time to comply with the demand, the purchaser may reject or rescind the transfer.

(L. 1963 p. 503 § 8-307, A.L. 1992 S.B. 448, A.L. 1997 S.B. 6)



Section 400.8-401 Duty of issuer to register transfer.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

400.8-401. Duty of issuer to register transfer. — (a) If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security, the issuer shall register the transfer as requested if:

(1) Under the terms of the security the person seeking registration of transfer is eligible to have the security registered in its name;

(2) The indorsement or instruction is made by the appropriate person or by an agent who has actual authority to act on behalf of the appropriate person;

(3) Reasonable assurance is given that the indorsement or instruction is genuine and authorized (section 400.8-402);

(4) Any applicable law relating to the collection of taxes has been complied with;

(5) The transfer does not violate any restriction on transfer imposed by the issuer in accordance with section 400.8-204;

(6) A demand that the issuer not register transfer has not become effective under section 400.8-403, or the issuer has complied with section 400.8-403(b) but no legal process or indemnity bond is obtained as provided in section 400.8-403(d); and

(7) The transfer is in fact rightful or is to a protected purchaser.

(b) If an issuer is under a duty to register a transfer of a security, the issuer is liable to a person presenting a certificated security or an instruction for registration or to the person's principal for loss resulting from unreasonable delay in registration or failure or refusal to register the transfer.

(L. 1963 p. 503 § 8-401, A.L. 1992 S.B. 448, A.L. 1997 S.B. 6)



Section 400.8-402 Assurance that endorsement and instructions are effective.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

400.8-402. Assurance that endorsement and instructions are effective. — (a) An issuer may require the following assurance that each necessary indorsement or each instruction is genuine and authorized:

(1) In all cases, a guaranty of the signature of the person making an indorsement or originating an instruction including, in the case of an instruction, reasonable assurance of identity;

(2) If the indorsement is made or the instruction is originated by an agent, appropriate assurance of actual authority to sign;

(3) If the indorsement is made or the instruction is originated by a fiduciary pursuant to section 400.8-107(a)(4) or (a)(5), appropriate evidence of appointment or incumbency;

(4) If there is more than one fiduciary, reasonable assurance that all who are required to sign have done so; and

(5) If the indorsement is made or the instruction is originated by a person not covered by another provision of this subsection, assurance appropriate to the case corresponding as nearly as may be to the provisions of this subsection.

(b) An issuer may elect to require reasonable assurance beyond that specified in this section.

(c) In this section:

(1) "Guaranty of the signature" means a guaranty signed by or on behalf of a person reasonably believed by the issuer to be responsible. An issuer may adopt standards with respect to responsibility if they are not manifestly unreasonable;

(2) "Appropriate evidence of appointment or incumbency" means:

(i) In the case of a fiduciary appointed or qualified by a court, a certificate issued by or under the direction or supervision of the court or an officer thereof and dated within sixty days before the date of presentation for transfer; or

(ii) In any other case, a copy of a document showing the appointment or a certificate issued by or on behalf of a person reasonably believed by an issuer to be responsible or, in the absence of that document or certificate, other evidence the issuer reasonably considers appropriate.

(L. 1963 p. 503 § 8-402, A.L. 1992 S.B. 448, A.L. 1997 S.B. 6)



Section 400.8-403 Demand that issuer not register transfer.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

400.8-403. Demand that issuer not register transfer. — (a) A person who is an appropriate person to make an indorsement or originate an instruction may demand that the issuer not register transfer of a security by communicating to the issuer a notification that identifies the registered owner and the issue of which the security is a part and provides an address for communications directed to the person making the demand. The demand is effective only if it is received by the issuer at a time and in a manner affording the issuer reasonable opportunity to act on it.

(b) If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security after a demand that the issuer not register transfer has become effective, the issuer shall promptly communicate to:

(i) The person who initiated the demand at the address provided in the demand; and

(ii) The person who presented the security for registration of transfer or initiated the instruction requesting registration of transfer a notification stating that:

(1) The certificated security has been presented for registration of transfer or the instruction for registration of transfer of the uncertificated security has been received;

(2) A demand that the issuer not register transfer had previously been received; and

(3) The issuer will withhold registration of transfer for a period of time stated in the notification in order to provide the person who initiated the demand an opportunity to obtain legal process or an indemnity bond.

(c) The period described in subsection (b)(3) may not exceed thirty days after the date of communication of the notification. A shorter period may be specified by the issuer if it is not manifestly unreasonable.

(d) An issuer is not liable to a person who initiated a demand that the issuer not register transfer for any loss the person suffers as a result of registration of a transfer pursuant to an effective indorsement or instruction if the person who initiated the demand does not, within the time stated in the issuer's communication, either:

(1) Obtain an appropriate restraining order, injunction or other process from a court of competent jurisdiction enjoining the issuer from registering the transfer; or

(2) File with the issuer an indemnity bond, sufficient in the issuer's judgment to protect the issuer and any transfer agent, registrar or other agent of the issuer involved from any loss it or they may suffer by refusing to register the transfer.

(e) This section does not relieve an issuer from liability for registering transfer pursuant to an indorsement or instruction that was not effective.

(L. 1963 p. 503 § 8-403, A.L. 1992 S.B. 448, A.L. 1997 S.B. 6)



Section 400.8-404 Wrongful registration.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

400.8-404. Wrongful registration. — (a) Except as otherwise provided in section 400.8-406, an issuer is liable for wrongful registration of transfer if the issuer has registered a transfer of a security to a person not entitled to it, and the transfer was registered:

(1) Pursuant to an ineffective indorsement or instruction;

(2) After a demand that the issuer not register transfer became effective under section 400.8-403(a) and the issuer did not comply with section 400.8-403(b);

(3) After the issuer had been served with an injunction, restraining order or other legal process enjoining it from registering the transfer, issued by a court of competent jurisdiction, and the issuer had a reasonable opportunity to act on the injunction, restraining order or other legal process; or

(4) By an issuer acting in collusion with the wrongdoer.

(b) An issuer that is liable for wrongful registration of transfer under subsection (a) on demand shall provide the person entitled to the security with a like certificated or uncertificated security, and any payments or distributions that the person did not receive as a result of the wrongful registration. If an overissue would result, the issuer's liability to provide the person with a like security is governed by section 400.8-210.

(c) Except as otherwise provided in subsection (a) or in a law relating to the collection of taxes, an issuer is not liable to an owner or other person suffering loss as a result of the registration of a transfer of a security if registration was made pursuant to an effective indorsement or instruction.

(L. 1963 p. 503 § 8-404, A.L. 1992 S.B. 448, A.L. 1997 S.B. 6)



Section 400.8-405 Replacement of lost, destroyed or wrongfully taken security certificates.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

400.8-405. Replacement of lost, destroyed or wrongfully taken security certificates. — (a) If an owner of a certificated security, whether in registered or bearer form, claims that the certificate has been lost, destroyed or wrongfully taken, the issuer shall issue a new certificate if the owner:

(1) So requests before the issuer has notice that the certificate has been acquired by a protected purchaser;

(2) Files with the issuer a sufficient indemnity bond; and

(3) Satisfies other reasonable requirements imposed by the issuer.

(b) If, after the issue of a new security certificate, a protected purchaser of the original certificate presents it for registration of transfer, the issuer shall register the transfer unless an overissue would result. In that case, the issuer's liability is governed by section 400.8-210. In addition to any rights on the indemnity bond, an issuer may recover the new certificate from a person to whom it was issued or any person taking under that person, except a protected purchaser.

(L. 1963 p. 503 § 8-405, A.L. 1992 S.B. 448, A.L. 1997 S.B. 6)



Section 400.8-406 Obligation to notify issuer of lost, destroyed or wrongfully taken security certificate.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

400.8-406. Obligation to notify issuer of lost, destroyed or wrongfully taken security certificate. — If a security certificate has been lost, apparently destroyed or wrongfully taken, and the owner fails to notify the issuer of that fact within a reasonable time after the owner has notice of it and the issuer registers a transfer of the security before receiving notification, the owner may not assert against the issuer a claim for registering the transfer under section 400.8-404 or a claim to a new security certificate under section 400.8-405.

(L. 1963 p. 503 § 8-406, A.L. 1992 S.B. 448, A.L. 1997 S.B. 6)



Section 400.8-407 Authenticating trustee, transfer agent and registrar.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

400.8-407. Authenticating trustee, transfer agent and registrar. — A person acting as authenticating trustee, transfer agent, registrar or other agent for an issuer in the registration of a transfer of its securities, in the issue of new security certificates or uncertificated securities, or in the cancellation of surrendered security certificates has the same obligation to the holder or owner of a certificated or uncertificated security with regard to the particular functions performed as the issuer has in regard to those functions.

(L. 1992 S.B. 448, A.L. 1997 S.B. 6)



Section 400.8-501 Securities account — acquisition of security entitlement from securities intermediary.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

400.8-501. Securities account — acquisition of security entitlement from securities intermediary. — (a) "Securities account" means an account to which a financial asset is or may be credited in accordance with an agreement under which the person maintaining the account undertakes to treat the person for whom the account is maintained as entitled to exercise the rights that comprise the financial asset.

(b) Except as otherwise provided in subsections (d) and (e), a person acquires a security entitlement if a securities intermediary:

(1) Indicates by book entry that a financial asset has been credited to the person's securities account;

(2) Receives a financial asset from the person or acquires a financial asset for the person and, in either case, accepts it for credit to the person's securities account; or

(3) Becomes obligated under other law, regulation, or rule to credit a financial asset to the person's securities account.

(c) If a condition of subsection (b) has been met, a person has a security entitlement even though the securities intermediary does not itself hold the financial asset.

(d) If a securities intermediary holds a financial asset for another person, and the financial asset is registered in the name of, payable to the order of, or specially indorsed to the other person, and has not been indorsed to the securities intermediary or in blank, the other person is treated as holding the financial asset directly rather than as having a security entitlement with respect to the financial asset.

(e) Issuance of a security is not establishment of a security entitlement.

(L. 1997 S.B. 6)



Section 400.8-502 Assertion of adverse claim against entitlement holder.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

400.8-502. Assertion of adverse claim against entitlement holder. — An action based on an adverse claim to a financial asset, whether framed in conversion, replevin, constructive trust, equitable lien or other theory, may not be asserted against a person who acquires a security entitlement under section 400.8-501 for value and without notice of the adverse claim.

(L. 1997 S.B. 6)



Section 400.8-503 Property interest of entitlement holder in financial asset held by securities intermediary.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

400.8-503. Property interest of entitlement holder in financial asset held by securities intermediary. — (a) To the extent necessary for a securities intermediary to satisfy all security entitlements with respect to a particular financial asset, all interests in that financial asset held by the securities intermediary are held by the securities intermediary for the entitlement holders, are not property of the securities intermediary, and are not subject to claims of creditors of the securities intermediary, except as otherwise provided in section 400.8-511.

(b) An entitlement holder's property interest with respect to a particular financial asset under subsection (a) is a pro rata property interest in all interests in that financial asset held by the securities intermediary, without regard to the time the entitlement holder acquired the security entitlement or the time the securities intermediary acquired the interest in that financial asset.

(c) An entitlement holder's property interest with respect to a particular financial asset under subsection (a) may be enforced against the securities intermediary only by exercise of the entitlement holder's rights under sections 400.8-505 through 400.8-508.

(d) An entitlement holder's property interest with respect to a particular financial asset under subsection (a) may be enforced against a purchaser of the financial asset or interest therein only if:

(1) Insolvency proceedings have been initiated by or against the securities intermediary;

(2) The securities intermediary does not have sufficient interests in the financial asset to satisfy the security entitlements of all of its entitlement holders to that financial asset;

(3) The securities intermediary violated its obligations under section 400.8-504 by transferring the financial asset or interest therein to the purchaser; and

(4) The purchaser is not protected under subsection (e). The trustee or other liquidator, acting on behalf of all entitlement holders having security entitlements with respect to a particular financial asset, may recover the financial asset, or interest therein, from the purchaser. If the trustee or other liquidator elects not to pursue that right, an entitlement holder whose security entitlement remains unsatisfied has the right to recover its interest in the financial asset from the purchaser.

(e) An action based on the entitlement holder's property interest with respect to a particular financial asset under subsection (a), whether framed in conversion, replevin, constructive trust, equitable lien or other theory, may not be asserted against any purchaser of a financial asset or interest therein who gives value, obtains control, and does not act in collusion with the securities intermediary in violating the securities intermediary's obligations under section 400.8-504.

(L. 1997 S.B. 6)



Section 400.8-504 Duty of securities intermediary to maintain financial asset.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

400.8-504. Duty of securities intermediary to maintain financial asset. — (a) A securities intermediary shall promptly obtain and thereafter maintain a financial asset in a quantity corresponding to the aggregate of all security entitlements it has established in favor of its entitlement holders with respect to that financial asset. The securities intermediary may maintain those financial assets directly or through one or more other securities intermediaries.

(b) Except to the extent otherwise agreed by its entitlement holder, a securities intermediary may not grant any security interests in a financial asset it is obligated to maintain pursuant to subsection (a).

(c) A securities intermediary satisfies the duty in subsection (a) if:

(1) The securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) In the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to obtain and maintain the financial asset.

(d) This section does not apply to a clearing corporation that is itself the obligor of an option or similar obligation to which its entitlement holders have security entitlements.

(L. 1997 S.B. 6)



Section 400.8-505 Duty of securities intermediary with respect to payments and distributions.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

400.8-505. Duty of securities intermediary with respect to payments and distributions. — (a) A securities intermediary shall take action to obtain a payment or distribution made by the issuer of a financial asset. A securities intermediary satisfies the duty if:

(1) The securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) In the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to attempt to obtain the payment or distribution.

(b) A securities intermediary is obligated to its entitlement holder for a payment or distribution made by the issuer of a financial asset if the payment or distribution is received by the securities intermediary.

(L. 1997 S.B. 6)



Section 400.8-506 Duty of securities intermediary to exercise rights as directed by entitlement holder.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

400.8-506. Duty of securities intermediary to exercise rights as directed by entitlement holder. — A securities intermediary shall exercise rights with respect to a financial asset if directed to do so by an entitlement holder. A securities intermediary satisfies the duty if:

(1) The securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) In the absence of agreement, the securities intermediary either places the entitlement holder in a position to exercise the rights directly or exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.

(L. 1997 S.B. 6)



Section 400.8-507 Duty of securities intermediary to comply with entitlement order.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

400.8-507. Duty of securities intermediary to comply with entitlement order. — (a) A securities intermediary shall comply with an entitlement order if the entitlement order is originated by the appropriate person, the securities intermediary has had reasonable opportunity to assure itself that the entitlement order is genuine and authorized, and the securities intermediary has had reasonable opportunity to comply with the entitlement order. A securities intermediary satisfies the duty if:

(1) The securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) In the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to comply with the entitlement order.

(b) If a securities intermediary transfers a financial asset pursuant to an ineffective entitlement order, the securities intermediary shall reestablish a security entitlement in favor of the person entitled to it, and pay or credit any payments or distributions that the person did not receive as a result of the wrongful transfer. If the securities intermediary does not reestablish a security entitlement, the securities intermediary is liable to the entitlement holder for damages.

(L. 1997 S.B. 6)



Section 400.8-508 Duty of securities intermediary to change entitlement holder's position to other form of security holding.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

400.8-508. Duty of securities intermediary to change entitlement holder's position to other form of security holding. — A securities intermediary shall act at the direction of an entitlement holder to change a security entitlement into another available form of holding for which the entitlement holder is eligible, or to cause the financial asset to be transferred to a securities account of the entitlement holder with another securities intermediary. A securities intermediary satisfies the duty if:

(1) The securities intermediary acts as agreed upon by the entitlement holder and the securities intermediary; or

(2) In the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.

(L. 1997 S.B. 6)



Section 400.8-509 Specification of duties of securities intermediary by other statute or regulation — manner of performance of duties of securities intermediary and exercise of rights of entitlement holder.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

400.8-509. Specification of duties of securities intermediary by other statute or regulation — manner of performance of duties of securities intermediary and exercise of rights of entitlement holder. — (a) If the substance of a duty imposed upon a securities intermediary by sections 400.8-504 through 400.8-508 is the subject of other statute, regulation or rule, compliance with that statute, regulation or rule satisfies the duty.

(b) To the extent that specific standards for the performance of the duties of a securities intermediary or the exercise of the rights of an entitlement holder are not specified by other statute, regulation or rule or by agreement between the securities intermediary and entitlement holder, the securities intermediary shall perform its duties and the entitlement holder shall exercise its rights in a commercially reasonable manner.

(c) The obligation of a securities intermediary to perform the duties imposed by sections 400.8-504 through 400.8-508 is subject to:

(1) Rights of the securities intermediary arising out of a security interest under a security agreement with the entitlement holder or otherwise; and

(2) Rights of the securities intermediary under other law, regulation, rule or agreement to withhold performance of its duties as a result of unfulfilled obligations of the entitlement holder to the securities intermediary.

(d) Sections 400.8-504 through 400.8-508 do not require a securities intermediary to take any action that is prohibited by other statute, regulation or rule.

(L. 1997 S.B. 6)



Section 400.8-510 Rights of purchaser of security entitlement from entitlement holder.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.8-510. Rights of purchaser of security entitlement from entitlement holder. — (a) In a case not covered by the priority rules in article 9 or the rules stated in subsection (c), an action based on an adverse claim to a financial asset or security entitlement, whether framed in conversion, replevin, constructive trust, equitable lien or other theory, may not be asserted against a person who purchases a security entitlement, or an interest therein, from an entitlement holder if the purchaser gives value, does not have notice of the adverse claim, and obtains control.

(b) If an adverse claim could not have been asserted against an entitlement holder under section 400.8-502, the adverse claim cannot be asserted against a person who purchases a security entitlement, or an interest therein, from the entitlement holder.

(c) In a case not covered by the priority rules in article 9 of this chapter, a purchaser for value of a security entitlement, or an interest therein, who obtains control has priority over a purchaser of a security entitlement, or an interest therein, who does not obtain control. Except as otherwise provided in subsection (d), purchasers who have control rank according to priority in time of:

(1) the purchaser's becoming the person for whom the securities account, in which the security entitlement is carried, is maintained, if the purchaser obtained control under section 400.8-106(d)(1);

(2) the securities intermediary's agreement to comply with the purchaser's entitlement orders with respect to security entitlements carried or to be carried in the securities account in which the security entitlement is carried, if the purchaser obtained control under section 400.8-106(d)(2); or

(3) if the purchaser obtained control through another person under section 400.8-106(d)(3), the time on which priority would be based under this subsection if the other person were the secured party.

(d) A securities intermediary as purchaser has priority over a conflicting purchaser who has control unless otherwise agreed by the securities intermediary.

(L. 1997 S.B. 6, A.L. 2001 S.B. 288)

Effective 7-01-01



Section 400.8-511 Priority among security interests and entitlement holders.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

400.8-511. Priority among security interests and entitlement holders. — (a) Except as otherwise provided in subsections (b) and (c), if a securities intermediary does not have sufficient interests in a particular financial asset to satisfy both its obligations to entitlement holders who have security entitlements to that financial asset and its obligation to a creditor of the securities intermediary who has a security interest in that financial asset, the claims of entitlement holders, other than the creditor, have priority over the claim of the creditor.

(b) A claim of a creditor of a securities intermediary who has a security interest in a financial asset held by a securities intermediary has priority over claims of the securities intermediary's entitlement holders who have security entitlements with respect to that financial asset if the creditor has control over the financial asset.

(c) If a clearing corporation does not have sufficient financial assets to satisfy both its obligations to entitlement holders who have security entitlements with respect to a financial asset and its obligation to a creditor of the clearing corporation who has a security interest in that financial asset, the claim of the creditor has priority over the claims of entitlement holders.

(L. 1997 S.B. 6)



Section 400.8-601 Effect of amendments to article 8.

Effective 28 Aug 1998

Title XXVI TRADE AND COMMERCE

400.8-601. Effect of amendments to article 8. — (a) The amendments to this article which became effective August 28, 1997, do not affect an action or proceeding commenced before such effective date.

(b) If a security interest in a security is perfected on August 28, 1997, the effective date of the amendments to this article referred to in subsection (a) of this section and the action by which the security interest was perfected would suffice to perfect a security interest under this article as so amended, no further action is required to continue perfection. If a security interest in a security is perfected on August 28, 1997, the effective date of such amendments, but the action by which the security interest was perfected would not suffice to perfect a security interest under this article as so amended, the security interest remains perfected until, and including, December 31, 1998, and continues perfected thereafter, if appropriate action to perfect under this article as so amended is taken on or before December 31, 1998. If a security interest is perfected on August 28, 1997, the effective date of such amendments, and the security interest can be perfected by filing under this article as so amended, a financing statement signed by the secured party instead of the debtor may be filed on or before December 31, 1998, to continue perfection or thereafter to perfect.

(L. 1998 H.B. 1066)



Section 400.9-101 Short title.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-101. Short title. — This article may be cited as "Uniform Commercial Code-Secured Transactions".

(L. 1963 p. 503 § 9-101, A.L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-102 Definitions and index of definitions.

Effective 28 Aug 2014

Title XXVI TRADE AND COMMERCE

400.9-102. Definitions and index of definitions. — (a) In this article:

(1) "Accession" means goods that are physically united with other goods in such a manner that the identity of the original goods is not lost;

(2) "Account", except as used in "account for", means a right to payment of a monetary obligation, whether or not earned by performance, (i) for property that has been or is to be sold, leased, licensed, assigned, or otherwise disposed of, (ii) for services rendered or to be rendered, (iii) for a policy of insurance issued or to be issued, (iv) for a secondary obligation incurred or to be incurred, (v) for energy provided or to be provided, (vi) for the use or hire of a vessel under a charter or other contract, (vii) arising out of the use of a credit or charge card or information contained on or for use with the card, or (viii) as winnings in a lottery or other game of chance operated or sponsored by a state, governmental unit of a state, or person licensed or authorized to operate the game by a state or governmental unit of a state. The term includes health-care-insurance receivables. The term does not include (i) rights to payment evidenced by chattel paper or an instrument, (ii) commercial tort claims, (iii) deposit accounts, (iv) investment property, (v) letter-of-credit rights or letters of credit, or (vi) rights to payment for money or funds advanced or sold, other than rights arising out of the use of a credit or charge card or information contained on or for use with the card;

(3) "Account debtor" means a person obligated on an account, chattel paper, or general intangible. The term does not include persons obligated to pay a negotiable instrument, even if the instrument constitutes part of chattel paper;

(4) "Accounting", except as used in "accounting for", means a record:

(A) Authenticated by a secured party;

(B) Indicating the aggregate unpaid secured obligations as of a date not more than thirty-five days earlier or thirty-five days later than the date of the record; and

(C) Identifying the components of the obligations in reasonable detail;

(5) "Agricultural lien" means an interest, other than a security interest, in farm products:

(A) Which secures payment or performance of an obligation for:

(i) Goods or services furnished in connection with a debtor's farming operation; or

(ii) Rent on real property leased by a debtor in connection with its farming operation;

(B) Which is created by statute in favor of a person that:

(i) In the ordinary course of its business furnished goods or services to a debtor in connection with a debtor's farming operation; or

(ii) Leased real property to a debtor in connection with the debtor's farming operation; and

(C) Whose effectiveness does not depend on the person's possession of the personal property;

(6) "As-extracted collateral" means:

(A) Oil, gas, or other minerals that are subject to a security interest that:

(i) Is created by a debtor having an interest in the minerals before extraction; and

(ii) Attaches to the minerals as extracted; or

(B) Accounts arising out of the sale at the wellhead or minehead of oil, gas, or other minerals in which the debtor had an interest before extraction;

(7) "Authenticate" means:

(A) To sign; or

(B) With the present intent to adopt or accept a record, to attach to or logically associate with the record an electronic sound, symbol or process;

(8) "Bank" means an organization that is engaged in the business of banking. The term includes savings banks, savings and loan associations, credit unions, and trust companies;

(9) "Cash proceeds" means proceeds that are money, checks, deposit accounts, or the like;

(10) "Certificate of title" means a certificate of title with respect to which a statute provides for the security interest in question to be indicated on the certificate as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral. The term includes another record maintained as an alternative to a certificate of title by the governmental unit that issues certificates of title if a statute permits the security interest in question to be indicated on the record as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral;

(11) "Chattel paper" means a record or records that evidence both a monetary obligation and a security interest in specific goods, a security interest in specific goods and software used in the goods, a security interest in specific goods and license of software used in the goods, a lease of specific goods, or a lease of specific goods and license of software used in the goods. In this paragraph, "monetary obligation" means a monetary obligation secured by the goods or owed under a lease of the goods and includes a monetary obligation with respect to software used in the goods. The term does not include (i) charters or other contracts involving the use or hire of a vessel or (ii) records that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card. If a transaction is evidenced by records that include an instrument or series of instruments, the group of records taken together constitutes chattel paper;

(12) "Collateral" means the property subject to a security interest or agricultural lien. The term includes:

(A) Proceeds to which a security interest attaches;

(B) Accounts, chattel paper, payment intangibles, and promissory notes that have been sold; and

(C) Goods that are the subject of a consignment;

(13) "Commercial tort claim" means a claim arising in tort with respect to which:

(A) The claimant is an organization; or

(B) The claimant is an individual and the claim:

(i) Arose in the course of the claimant's business or profession; and

(ii) Does not include damages arising out of personal injury to or the death of an individual;

(14) "Commodity account" means an account maintained by a commodity intermediary in which a commodity contract is carried for a commodity customer;

(15) "Commodity contract" means a commodity futures contract, an option on a commodity futures contract, a commodity option, or another contract if the contract or option is:

(A) Traded on or subject to the rules of a board of trade that has been designated as a contract market for such a contract pursuant to federal commodities laws; or

(B) Traded on a foreign commodity board of trade, exchange, or market, and is carried on the books of a commodity intermediary for a commodity customer;

(16) "Commodity customer" means a person for which a commodity intermediary carries a commodity contract on its books;

(17) "Commodity intermediary" means a person that:

(A) Is registered as a futures commission merchant under federal commodities law; or

(B) In the ordinary course of its business provides clearance or settlement services for a board of trade that has been designated as a contract market pursuant to federal commodities law;

(18) "Communicate" means:

(A) To send a written or other tangible record;

(B) To transmit a record by any means agreed upon by the persons sending and receiving the record; or

(C) In the case of transmission of a record to or by a filing office, to transmit a record by any means prescribed by filing-office rule;

(19) "Consignee" means a merchant to which goods are delivered in a consignment;

(20) "Consignment" means a transaction, regardless of its form, in which a person delivers goods to a merchant for the purpose of sale and:

(A) The merchant:

(i) Deals in goods of that kind under a name other than the name of the person making delivery;

(ii) Is not an auctioneer; and

(iii) Is not generally known by its creditors to be substantially engaged in selling the goods of others;

(B) With respect to each delivery, the aggregate value of the goods is one thousand dollars or more at the time of delivery;

(C) The goods are not consumer goods immediately before delivery; and

(D) The transaction does not create a security interest that secures an obligation;

(21) "Consignor" means a person that delivers goods to a consignee in a consignment;

(22) "Consumer debtor" means a debtor in a consumer transaction;

(23) "Consumer goods" means goods that are used or bought for use primarily for personal, family, or household purposes;

(24) "Consumer-goods transaction" means a consumer transaction in which:

(A) An individual incurs an obligation primarily for personal, family, or household purposes; and

(B) A security interest in consumer goods secures the obligation;

(25) "Consumer obligor" means an obligor who is an individual and who incurred the obligation as part of a transaction entered into primarily for personal, family, or household purposes;

(26) "Consumer transaction" means a transaction in which (i) an individual incurs an obligation primarily for personal, family, or household purposes, (ii) a security interest secures the obligation, and (iii) the collateral is held or acquired primarily for personal, family, or household purposes. The term includes consumer-goods transactions;

(27) "Continuation statement" means an amendment of a financing statement which:

(A) Identifies, by its file number, the initial financing statement to which it relates; and

(B) Indicates that it is a continuation statement for, or that it is filed to continue the effectiveness of, the identified financing statement;

(28) "Debtor" means:

(A) A person having an interest, other than a security interest or other lien, in the collateral, whether or not the person is an obligor;

(B) A seller of accounts, chattel paper, payment intangibles, or promissory notes; or

(C) A consignee;

(29) "Deposit account" means a demand, time, savings, passbook, or similar account maintained with a bank. The term does not include investment property or accounts evidenced by an instrument;

(30) "Document" means a document of title or a receipt of the type described in section 400.7-201(b)*;

(31) "Electronic chattel paper" means chattel paper evidenced by a record or records consisting of information stored in an electronic medium;

(32) "Encumbrance" means a right, other than an ownership interest, in real property. The term includes mortgages and other liens on real property;

(33) "Equipment" means goods other than inventory, farm products, or consumer goods;

(34) "Farm products" means goods, other than standing timber, with respect to which the debtor is engaged in a farming operation and which are:

(A) Crops grown, growing, or to be grown, including:

(i) Crops produced on trees, vines, and bushes; and

(ii) Aquatic goods produced in aquacultural operations;

(B) Livestock, born or unborn, including aquatic goods produced in aquacultural operations;

(C) Supplies used or produced in a farming operation; or

(D) Products of crops or livestock in their unmanufactured states;

(35) "Farming operation" means raising, cultivating, propagating, fattening, grazing, or any other farming, livestock, or aquacultural operation;

(36) "File number" means the number assigned to an initial financing statement pursuant to section 400.9-519(a);

(37) "Filing office" means an office designated in section 400.9-501 as the place to file a financing statement;

(38) "Filing-office rule" means a rule adopted pursuant to section 400.9-526;

(39) "Financing statement" means a record or records composed of an initial financing statement and any filed record relating to the initial financing statement;

(40) "Fixture filing" means the filing of a financing statement covering goods that are or are to become fixtures and satisfying section 400.9-502(a) and (b). The term includes the filing of a financing statement covering goods of a transmitting utility which are or are to become fixtures;

(41) "Fixtures" means goods that have become so related to particular real property that an interest in them arises under real property law;

(42) "General intangible" means any personal property, including things in action, other than accounts, chattel paper, commercial tort claims, deposit accounts, documents, goods, instruments, investment property, letter-of-credit rights, letters of credit, money, and oil, gas, or other minerals before extraction. The term includes payment intangibles and software;

(43) "Good faith" means honesty in fact;

(44) "Goods" means all things that are movable when a security interest attaches. The term includes (i) fixtures, (ii) standing timber that is to be cut and removed under a conveyance or contract for sale, (iii) the unborn young of animals, (iv) crops grown, growing, or to be grown, even if the crops are produced on trees, vines, or bushes, and (v) manufactured homes. The term also includes a computer program embedded in goods and any supporting information provided in connection with a transaction relating to the program if (i) the program is associated with the goods in such a manner that it customarily is considered part of the goods, or (ii) by becoming the owner of the goods, a person acquires a right to use the program in connection with the goods. The term does not include a computer program embedded in goods that consist solely of the medium in which the program is embedded. The term also does not include accounts, chattel paper, commercial tort claims, deposit accounts, documents, general intangibles, instruments, investment property, letter-of-credit rights, letters of credit, money, or oil, gas, or other minerals before extraction;

(45) "Governmental unit" means a subdivision, agency, department, county, parish, municipality, or other unit of the government of the United States, a state, or a foreign country. The term includes an organization having a separate corporate existence if the organization is eligible to issue debt on which interest is exempt from income taxation under the laws of the United States;

(46) "Health-care-insurance receivable" means an interest in or claim under a policy of insurance which is a right to payment of a monetary obligation for health-care goods or services provided or to be provided;

(47) "Instrument" means a negotiable instrument or any other writing that evidences a right to the payment of a monetary obligation, is not itself a security agreement or lease, and is of a type that in ordinary course of business is transferred by delivery with any necessary indorsement or assignment. The term does not include (i) investment property, (ii) letters of credit, or (iii) writings that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card;

(48) "Inventory" means goods, other than farm products, which:

(A) Are leased by a person as lessor;

(B) Are held by a person for sale or lease or to be furnished under a contract of service;

(C) Are furnished by a person under a contract of service; or

(D) Consist of raw materials, work in process, or materials used or consumed in a business;

(49) "Investment property" means a security, whether certificated or uncertificated, security entitlement, securities account, commodity contract, or commodity account;

(50) "Jurisdiction of organization", with respect to a registered organization, means the jurisdiction under whose law the organization is formed or organized;

(51) "Letter-of-credit right" means a right to payment or performance under a letter of credit, whether or not the beneficiary has demanded or is at the time entitled to demand payment or performance. The term does not include the right of a beneficiary to demand payment or performance under a letter of credit;

(52) "Lien creditor" means:

(A) A creditor that has acquired a lien on the property involved by attachment, levy, or the like;

(B) An assignee for benefit of creditors from the time of assignment;

(C) A trustee in bankruptcy from the date of the filing of the petition; or

(D) A receiver in equity from the time of appointment;

(53) "Manufactured home" means a structure, transportable in one or more sections, which, in the traveling mode, is eight body feet or more in width or forty body feet or more in length, or, when erected on site, is three hundred twenty or more square feet, and which is built on a permanent chassis and designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities, and includes the plumbing, heating, air-conditioning, and electrical systems contained therein. The term includes any structure that meets all of the requirements of this paragraph except the size requirements and with respect to which the manufacturer voluntarily files a certification required by the United States Secretary of Housing and Urban Development and complies with the standards established under Title 42 of the United States Code;

(54) "Manufactured-home transaction" means a secured transaction:

(A) That creates a purchase-money security interest in a manufactured home, other than a manufactured home held as inventory; or

(B) In which a manufactured home, other than a manufactured home held as inventory, is the primary collateral;

(55) "Mortgage" means a consensual interest in real property, including fixtures, which secures payment or performance of an obligation;

(56) "New debtor" means a person that becomes bound as debtor under section 400.9-203(d) by a security agreement previously entered into by another person;

(57) "New value" means (i) money, (ii) money's worth in property, services, or new credit, or (iii) release by a transferee of an interest in property previously transferred to the transferee. The term does not include an obligation substituted for another obligation;

(58) "Noncash proceeds" means proceeds other than cash proceeds;

(59) "Obligor" means a person that, with respect to an obligation secured by a security interest in or an agricultural lien on the collateral, (i) owes payment or other performance of the obligation, (ii) has provided property other than the collateral to secure payment or other performance of the obligation, or (iii) is otherwise accountable in whole or in part for payment or other performance of the obligation. The term does not include issuers or nominated persons under a letter of credit;

(60) "Original debtor", except as used in section 400.9-310(c), means a person that, as debtor, entered into a security agreement to which a new debtor has become bound under section 400.9-203(d);

(61) "Payment intangible" means a general intangible under which the account debtor's principal obligation is a monetary obligation;

(62) "Person related to", with respect to an individual, means:

(A) The spouse of the individual;

(B) A brother, brother-in-law, sister, or sister-in-law of the individual;

(C) An ancestor or lineal descendant of the individual or the individual's spouse; or

(D) Any other relative, by blood or marriage, of the individual or the individual's spouse who shares the same home with the individual;

(63) "Person related to", with respect to an organization, means:

(A) A person directly or indirectly controlling, controlled by, or under common control with the organization;

(B) An officer or director of, or a person performing similar functions with respect to, the organization;

(C) An officer or director of, or a person performing similar functions with respect to, a person described in subparagraph (A);

(D) The spouse of an individual described in subparagraph (A), (B), or (C); or

(E) An individual who is related by blood or marriage to an individual described in subparagraph (A), (B), (C), or (D) and shares the same home with the individual;

(64) "Proceeds", except as used in section 400.9-609(b), means the following property:

(A) Whatever is acquired upon the sale, lease, license, exchange, or other disposition of collateral;

(B) Whatever is collected on, or distributed on account of, collateral;

(C) Rights arising out of collateral;

(D) To the extent of the value of collateral, claims arising out of the loss, nonconformity, or interference with the use of, defects or infringement of rights in, or damage to, the collateral; or

(E) To the extent of the value of collateral and to the extent payable to the debtor or the secured party, insurance payable by reason of the loss or nonconformity of, defects or infringement of rights in, or damage to, the collateral;

(65) "Promissory note" means an instrument that evidences a promise to pay a monetary obligation, does not evidence an order to pay, and does not contain an acknowledgment by a bank that the bank has received for deposit a sum of money or funds;

(66) "Proposal" means a record authenticated by a secured party which includes the terms on which the secured party is willing to accept collateral in full or partial satisfaction of the obligation it secures pursuant to sections 400.9-620, 400.9-621 and 400.9-622;

(67) "Public organic record" means a record that is available to the public for inspection and is:

(A) A record consisting of the record initially filed with or issued by a state or the United States to form or organize an organization and any record filed with or issued by the state or the United States which amends or restates the initial record;

(B) An organic record of a business trust consisting of the record initially filed with a state and any record filed with the state which amends or restates the initial record, if a statute of the state governing business trusts requires that the record be filed with the state; or

(C) A record consisting of legislation enacted by the legislature of a state or the Congress of the United States which forms or organizes an organization, any record amending the legislation, and any record filed with or issued by the state or the United States which amends or restates the name of the organization;

(68) "Pursuant to commitment", with respect to an advance made or other value given by a secured party, means pursuant to the secured party's obligation, whether or not a subsequent event of default or other event not within the secured party's control has relieved or may relieve the secured party from its obligation;

(69) "Record", except as used in "for record", "of record", "record or legal title", and "record owner", means information that is inscribed on a tangible medium or which is stored in an electronic or other medium and is retrievable in perceivable form;

(70) "Registered organization" means an organization formed or organized solely under the law of a single state or the United States by the filing of a public organic record with, the issuance of a public organic record by, or the enactment of legislation by the state or the United States. The term includes a business trust that is formed or organized under the law of a single state if a statute of the state governing business trusts requires that the business trust's organic record be filed with the state;

(71) "Secondary obligor" means an obligor to the extent that:

(A) The obligor's obligation is secondary; or

(B) The obligor has a right of recourse with respect to an obligation secured by collateral against the debtor, another obligor, or property of either;

(72) "Secured party" means:

(A) A person in whose favor a security interest is created or provided for under a security agreement, whether or not any obligation to be secured is outstanding;

(B) A person that holds an agricultural lien;

(C) A consignor;

(D) A person to which accounts, chattel paper, payment intangibles, or promissory notes have been sold;

(E) A trustee, indenture trustee, agent, collateral agent, or other representative in whose favor a security interest or agricultural lien is created or provided for; or

(F) A person that holds a security interest arising under sections 400.2-401, 400.2-505, 400.2-711(3), 400.2A-508(5), 400.4-210 or 400.5-118;

(73) "Security agreement" means an agreement that creates or provides for a security interest;

(74) "Send", in connection with a record or notification, means:

(A) To deposit in the mail, deliver for transmission, or transmit by any other usual means of communication, with postage or cost of transmission provided for, addressed to any address reasonable under the circumstances; or

(B) To cause the record or notification to be received within the time that it would have been received if properly sent under subparagraph (A);

(75) "Software" means a computer program and any supporting information provided in connection with a transaction relating to the program. The term does not include a computer program that is included in the definition of goods;

(76) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States;

(77) "Supporting obligation" means a letter-of-credit right or secondary obligation that supports the payment or performance of an account, chattel paper, a document, a general intangible, an instrument, or investment property;

(78) "Tangible chattel paper" means chattel paper evidenced by a record or records consisting of information that is inscribed on a tangible medium;

(79) "Termination statement" means an amendment of a financing statement which:

(A) Identifies, by its file number, the initial financing statement to which it relates; and

(B) Indicates either that it is a termination statement or that the identified financing statement is no longer effective;

(80) "Transmitting utility" means a person primarily engaged in the business of:

(A) Operating a railroad, subway, street railway, or trolley bus;

(B) Transmitting communications electrically, electromagnetically, or by light;

(C) Transmitting goods by pipeline or sewer; or

(D) Transmitting or producing and transmitting electricity, steam, gas, or water.

(b) "Control" as provided in section 400.8-106 and the following definitions in other articles apply to this article:

­

­

(c) This section contains general definitions and principles of construction and interpretation applicable throughout sections 400.9-103 to 400.9-809.

(L. 1963 p. 503 § 9-102, A.L. 1988 S.B. 583, A.L. 2001 S.B. 288, A.L. 2002 S.B. 895, A.L. 2013 H.B. 212, A.L. 2014 H.B. 1376)

*Republished in 2017 due to stautory reference to section 400.7-201(2) changed to section 400.7-201(b) in accordance with section 3.060.



Section 400.9-103 Purchase-money security interest — application of payments — burden of establishing.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-103. Purchase-money security interest — application of payments — burden of establishing. — (a) In this section:

(1) "Purchase-money collateral" means goods or software that secures a purchase-money obligation incurred with respect to that collateral; and

(2) "Purchase-money obligation" means an obligation of an obligor incurred as all or part of the price of the collateral or for value given to enable the debtor to acquire rights in or the use of the collateral if the value is in fact so used.

(b) A security interest in goods is a purchase-money security interest:

(1) To the extent that the goods are purchase-money collateral with respect to that security interest;

(2) If the security interest is in inventory that is or was purchase-money collateral, also to the extent that the security interest secures a purchase-money obligation incurred with respect to other inventory in which the secured party holds or held a purchase-money security interest; and

(3) Also to the extent that the security interest secures a purchase-money obligation incurred with respect to software in which the secured party holds or held a purchase-money security interest.

(c) A security interest in software is a purchase-money security interest to the extent that the security interest also secures a purchase-money obligation incurred with respect to goods in which the secured party holds or held a purchase-money security interest if:

(1) The debtor acquired its interest in the software in an integrated transaction in which it acquired an interest in the goods; and

(2) The debtor acquired its interest in the software for the principal purpose of using the software in the goods.

(d) The security interest of a consignor in goods that are the subject of a consignment is a purchase-money security interest in inventory.

(e) In a transaction other than a consumer-goods transaction, if the extent to which a security interest is a purchase-money security interest depends on the application of a payment to a particular obligation, the payment must be applied:

(1) In accordance with any reasonable method of application to which the parties agree;

(2) In the absence of the parties' agreement to a reasonable method, in accordance with any intention of the obligor manifested at or before the time of payment; or

(3) In the absence of an agreement to a reasonable method and a timely manifestation of the obligor's intention, in the following order:

(A) To obligations that are not secured; and

(B) If more than one obligation is secured, to obligations secured by purchase-money security interests in the order in which those obligations were incurred.

(f) In a transaction other than a consumer-goods transaction, a purchase-money security interest does not lose its status as such, even if:

(1) The purchase-money collateral also secures an obligation that is not a purchase-money obligation;

(2) Collateral that is not purchase-money collateral also secures the purchase-money obligation; or

(3) The purchase-money obligation has been renewed, refinanced, consolidated, or restructured.

(g) In a transaction other than a consumer-goods transaction, a secured party claiming a purchase-money security interest has the burden of establishing the extent to which the security interest is a purchase-money security interest.

(h) The limitation of the rules in subsections (e), (f), and (g) to transactions other than consumer-goods transactions is intended to leave to the court the determination of the proper rules in consumer-goods transactions. The court may not infer from that limitation the nature of the proper rule in consumer-goods transactions and may continue to apply established approaches.

(L. 1963 p. 503 § 9-103, A.L. 1988 S.B. 583, A.L. 1992 S.B. 448, A.L. 1997 S.B. 6, A.L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-104 Control of deposit account.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-104. Control of deposit account. — (a) A secured party has control of a deposit account if:

(1) The secured party is the bank with which the deposit account is maintained;

(2) The debtor, secured party, and bank have agreed in an authenticated record that the bank will comply with instructions originated by the secured party directing disposition of the funds in the account without further consent by the debtor; or

(3) The secured party becomes the bank's customer with respect to the deposit account.

(b) A secured party that has satisfied subsection (a) has control, even if the debtor retains the right to direct the disposition of funds from the deposit account.

(L. 1963 p. 503 § 9-104, A.L. 1988 S.B. 583, A.L. 1997 S.B. 6, A.L. 2001 S.B. 288)

Effective 7-01-01

(1980) Statute excluding bank deposits from secured transactions provision of the Uniform Commercial Code does not apply to bank deposits which are proceeds of collateral. Morris Plan Co. v. Broadway National Bank of Kansas City (A.), 598 S.W.2d 557.

(1980) Bank's right to setoff as general creditor under statute excluding right to setoff from secured transactions provisions of the Uniform Commercial Code does not mean that general creditors may abrogate perfected security interest simply by having right to and opportunity for setoff. Morris Plan Co. v. Broadway National Bank of Kansas City (A.), 598 S.W.2d 557.



Section 400.9-105 Control of electronic chattel paper.

Effective 28 Aug 2014

Title XXVI TRADE AND COMMERCE

400.9-105. Control of electronic chattel paper. — (a) A secured party has control of electronic chattel paper if a system employed for evidencing the transfer of interests in the chattel paper reliably establishes the secured party as the person to which the chattel paper was assigned.

(b) A system satisfies subsection (a) if the record or records comprising the chattel paper are created, stored, and assigned in such a manner that:

(1) A single authoritative copy of the record or records exists which is unique, identifiable and, except as otherwise provided in paragraphs (4), (5), and (6), unalterable;

(2) The authoritative copy identifies the secured party as the assignee of the record or records;

(3) The authoritative copy is communicated to and maintained by the secured party or its designated custodian;

(4) Copies or amendments that add or change an identified assignee of the authoritative copy can be made only with the consent of the secured party;

(5) Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) Any amendment of the authoritative copy is readily identifiable as authorized or unauthorized.

(L. 1963 p. 503 § 9-105, A.L. 1988 S.B. 583, A.L. 1992 S.B. 448, A.L. 1997 S.B. 6, A.L. 2001 S.B. 288, A.L. 2014 H.B. 1376)

(1967) The exclusion of money from the definition of “goods” in this section does not apply to coins having a numismatic value which were held as inventory by a coin dealer. Zuke v. St. Johns Community Bank (A.), 387 F.2d 118.



Section 400.9-106 Control of investment property.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-106. Control of investment property. — (a) A person has control of a certificated security, uncertificated security, or security entitlement as provided in section 400.8-106.

(b) A secured party has control of a commodity contract if:

(1) The secured party is the commodity intermediary with which the commodity contract is carried; or

(2) The commodity customer, secured party, and commodity intermediary have agreed that the commodity intermediary will apply any value distributed on account of the commodity contract as directed by the secured party without further consent by the commodity customer.

(c) A secured party having control of all security entitlements or commodity contracts carried in a securities account or commodity account has control over the securities account or commodity account.

(L. 1963 p. 503 § 9-106, A.L. 1988 S.B. 583, A.L. 1997 S.B. 6, A.L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-107 Control of letter-of-credit right.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-107. Control of letter-of-credit right. — A secured party has control of a letter-of-credit right to the extent of any right to payment or performance by the issuer or any nominated person if the issuer or nominated person has consented to an assignment of proceeds of the letter of credit under section 400.5-114(c) or otherwise applicable law or practice.

(L. 1963 p. 503 § 9-107, A.L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-108 Sufficiency of description.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-108. Sufficiency of description. — (a) Except as otherwise provided in subsections (c), (d), and (e), a description of personal or real property is sufficient, whether or not it is specific, if it reasonably identifies what is described.

(b) Except as otherwise provided in subsection (d), a description of collateral reasonably identifies the collateral if it identifies the collateral by:

(1) Specific listing;

(2) Category;

(3) Except as otherwise provided in subsection (e), a type of collateral defined in chapter 400;

(4) Quantity;

(5) Computational or allocational formula or procedure; or

(6) Except as otherwise provided in subsection (c), any other method, if the identity of the collateral is objectively determinable.

(c) A description of collateral as "all the debtor's assets" or "all the debtor's personal property" or using words of similar import does not reasonably identify the collateral.

(d) Except as otherwise provided in subsection (e), a description of a security entitlement, securities account, or commodity account is sufficient if it describes:

(1) The collateral by those terms or as investment property; or

(2) The underlying financial asset or commodity contract.

(e) A description only by type of collateral defined in chapter 400 is an insufficient description of:

(1) A commercial tort claim; or

(2) In a consumer transaction, consumer goods, a security entitlement, a securities account, or a commodity account.

(L. 1963 p. 503 § 9-108, A.L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-109 Scope.

Effective 28 Aug 2002

Title XXVI TRADE AND COMMERCE

400.9-109. Scope. — (a) Except as otherwise provided in subsections (c) and (d), this article applies to:

(1) A transaction, regardless of its form, that creates a security interest in personal property or fixtures by contract;

(2) An agricultural lien;

(3) A sale of accounts, chattel paper, payment intangibles, or promissory notes;

(4) A consignment;

(5) A security interest arising under section 400.2-401, 400.2-505, 400.2-711(3) or 400.2A-508(5), as provided in section 400.9-110; and

(6) A security interest arising under section 400.4-210 or 400.5-118.

(b) The application of this article to a security interest in a secured obligation is not affected by the fact that the obligation is itself secured by a transaction or interest to which this article does not apply.

(c) This article does not apply to the extent that:

(1) A statute, regulation, or treaty of the United States preempts this article;

(2) Another statute of this state expressly governs the creation, perfection, priority, or enforcement of a security interest created by this state or a governmental unit of this state;

(3) A statute of another state, a foreign country, or a governmental unit of another state or a foreign country, other than a statute generally applicable to security interests, expressly governs creation, perfection, priority, or enforcement of a security interest created by the state, country, or governmental unit; or

(4) The rights of a transferee beneficiary or nominated person under a letter of credit are independent and superior under section 400.5-114.

(d) This article does not apply to:

(1) A landlord's lien, other than an agricultural lien;

(2) A lien, other than an agricultural lien, given by statute or other rule of law for services or materials, but section 400.9-333 applies with respect to priority of the lien;

(3) An assignment of a claim for wages, salary, or other compensation of an employee;

(4) A sale of accounts, chattel paper, payment intangibles, or promissory notes as part of a sale of the business out of which they arose;

(5) An assignment of accounts, chattel paper, payment intangibles, or promissory notes which is for the purpose of collection only;

(6) An assignment of a right to payment under a contract to an assignee that is also obligated to perform under the contract;

(7) An assignment of a single account, payment intangible, or promissory note to an assignee in full or partial satisfaction of a preexisting indebtedness;

(8) A transfer of an interest in or an assignment of a claim under a policy of insurance, other than an assignment by or to a health-care provider of a health-care-insurance receivable and any subsequent assignment of the right to payment, but sections 400.9-315 and 400.9-322 apply with respect to proceeds and priorities in proceeds;

(9) An assignment of a right represented by a judgment, other than a judgment taken on a right to payment that was collateral;

(10) A right of recoupment or set-off, but:

(A) Section 400.9-340 applies with respect to the effectiveness of rights of recoupment or set-off against deposit accounts; and

(B) Section 400.9-404 applies with respect to defenses or claims of an account debtor;

(11) The creation or transfer of an interest in or lien on real property, including a lease or rents thereunder, except to the extent that provision is made for:

(A) Liens on real property in sections 400.9-203 and 400.9-308;

(B) Fixtures in section 400.9-334;

(C) Fixture filings in sections 400.9-501, 400.9-502, 400.9-512, 400.9-516 and 400.9-519; and

(D) Security agreements covering personal and real property in section 400.9-604;

(12) An assignment of a claim arising in tort, other than a commercial tort claim, but sections 400.9-315 and 400.9-322 apply with respect to proceeds and priorities in proceeds; or

(13) An assignment of a deposit account in a consumer transaction, but sections 400.9-315 and 400.9-322 apply with respect to proceeds and priorities in proceeds; or

(14) An assignment of a claim or right to receive compensation for injuries or sickness as described in 26 U.S.C. Section 104(a)(1) or (2), as amended from time to time; or

(15) An assignment of a claim or right to receive benefits under a special needs trust as described in 42 U.S.C. Section 1396p(d)(4), as amended from time to time; or

(16) A transfer by a government or governmental subdivision or agency.

(L. 1963 p. 503 § 9-109, A.L. 2001 S.B. 288, A.L. 2002 S.B. 895)



Section 400.9-110 Security interests arising under Article 2 or 2A.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-110. Security interests arising under Article 2 or 2A. — A security interest arising under sections 400.2-401, 400.2-505, 400.2-711(3) or 400.2A-508(5) is subject to this article. However, until the debtor obtains possession of the goods:

(1) The security interest is enforceable, even if section 400.9-203(b)(3) has not been satisfied;

(2) Filing is not required to perfect the security interest;

(3) The rights of the secured party after default by the debtor are governed by article 2 or 2A; and

(4) The security interest has priority over a conflicting security interest created by the debtor.

(L. 1963 p. 503 § 9-110, A.L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-201 General effectiveness of security agreement.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-201. General effectiveness of security agreement. — (a) Except as otherwise provided in chapter 400, a security agreement is effective according to its terms between the parties, against purchasers of the collateral, and against creditors.

(b) A transaction subject to this article is subject to any applicable rule of law which establishes a different rule for consumers.

(c) In case of conflict between this article and a rule of law, statute, or regulation described in subsection (b), the rule of law, statute, or regulation controls. Failure to comply with a statute or regulation described in subsection (b) has only the effect the statute or regulation specifies.

(d) This article does not:

(1) Validate any rate, charge, agreement, or practice that violates a rule of law, statute, or regulation described in subsection (b); or

(2) Extend the application of the rule of law, statute, or regulation to a transaction not otherwise subject to it.

(L. 1963 p. 503 § 9-201, A.L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-202 Title to collateral immaterial.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-202. Title to collateral immaterial. — Except as otherwise provided with respect to consignments or sales of accounts, chattel paper, payment intangibles, or promissory notes, the provisions of this article with regard to rights and obligations apply whether title to collateral is in the secured party or the debtor.

(L. 1963 p. 503 § 9-202, A.L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-203 Attachment and enforceability of security interest — proceeds — supporting obligations — formal requisites.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-203. Attachment and enforceability of security interest — proceeds — supporting obligations — formal requisites. — (a) A security interest attaches to collateral when it becomes enforceable against the debtor with respect to the collateral, unless an agreement expressly postpones the time of attachment.

(b) Except as otherwise provided in subsections (c) through (i), a security interest is enforceable against the debtor and third parties with respect to the collateral only if:

(1) Value has been given;

(2) The debtor has rights in the collateral or the power to transfer rights in the collateral to a secured party; and

(3) One of the following conditions is met:

(A) The debtor has authenticated a security agreement that provides a description of the collateral and, if the security interest covers timber to be cut, a description of the land concerned;

(B) The collateral is not a certificated security and is in the possession of the secured party under section 400.9-313 pursuant to the debtor's security agreement;

(C) The collateral is a certificated security in registered form and the security certificate has been delivered to the secured party under section 400.8-301 pursuant to the debtor's security agreement; or

(D) The collateral is deposit accounts, electronic chattel paper, investment property, or letter-of-credit rights, and the secured party has control under section 400.9-104, 400.9-105, 400.9-106 or 400.9-107 pursuant to the debtor's security agreement.

(c) Subsection (b) is subject to section 400.4-210 on the security interest of a collecting bank, section 400.5-118 on the security interest of a letter-of-credit issuer or nominated person, section 400.9-110 on a security interest arising under article 2 or 2A, and section 400.9-206 on security interests in investment property.

(d) A person becomes bound as debtor by a security agreement entered into by another person if, by operation of law other than this article or by contract:

(1) The security agreement becomes effective to create a security interest in the person's property; or

(2) The person becomes generally obligated for the obligations of the other person, including the obligation secured under the security agreement, and acquires or succeeds to all or substantially all of the assets of the other person.

(e) If a new debtor becomes bound as debtor by a security agreement entered into by another person:

(1) The agreement satisfies subsection (b)(3) with respect to existing or after-acquired property of the new debtor to the extent the property is described in the agreement; and

(2) Another agreement is not necessary to make a security interest in the property enforceable.

(f) The attachment of a security interest in collateral gives the secured party the rights to proceeds provided by section 400.9-315 and is also attachment of a security interest in a supporting obligation for the collateral.

(g) The attachment of a security interest in a right to payment or performance secured by a security interest or other lien on personal or real property is also attachment of a security interest in the security interest, mortgage, or other lien.

(h) The attachment of a security interest in a securities account is also attachment of a security interest in the security entitlements carried in the securities account.

(i) The attachment of a security interest in a commodity account is also attachment of a security interest in the commodity contracts carried in the commodity account.

(L. 1963 p. 503 § 9-203, A.L. 1965 p. 595, A.L. 1988 S.B. 583, A.L. 1992 S.B. 448, A.L. 1997 S.B. 6, A.L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-204 After-acquired property — future advances.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-204. After-acquired property — future advances. — (a) Except as otherwise provided in subsection (b), a security agreement may create or provide for a security interest in after-acquired collateral.

(b) A security interest does not attach under a term constituting an after-acquired property clause to:

(1) Consumer goods, other than an accession when given as additional security, unless the debtor acquires rights in them within ten days after the secured party gives value; or

(2) A commercial tort claim.

(c) A security agreement may provide that collateral secures, or that accounts, chattel paper, payment intangibles, or promissory notes are sold in connection with, future advances or other value, whether or not the advances or value are given pursuant to commitment.

(L. 1963 p. 503 § 9-204, A.L. 1988 S.B. 583, A.L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-205 Use or disposition of collateral permissible.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-205. Use or disposition of collateral permissible. — (a) A security interest is not invalid or fraudulent against creditors solely because:

(1) The debtor has the right or ability to:

(A) Use, commingle, or dispose of all or part of the collateral, including returned or repossessed goods;

(B) Collect, compromise, enforce, or otherwise deal with collateral;

(C) Accept the return of collateral or make repossessions; or

(D) Use, commingle, or dispose of proceeds; or

(2) The secured party fails to require the debtor to account for proceeds or replace collateral.

(b) This section does not relax the requirements of possession if attachment, perfection, or enforcement of a security interest depends upon possession of the collateral by the secured party.

(L. 1963 p. 503 § 9-205, A.L. 1988 S.B. 583, A.L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-206 Security interest arising in purchase or delivery of financial asset.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-206. Security interest arising in purchase or delivery of financial asset. — (a) A security interest in favor of a securities intermediary attaches to a person's security entitlement if:

(1) The person buys a financial asset through the securities intermediary in a transaction in which the person is obligated to pay the purchase price to the securities intermediary at the time of the purchase; and

(2) The securities intermediary credits the financial asset to the buyer's securities account before the buyer pays the securities intermediary.

(b) The security interest described in subsection (a) secures the person's obligation to pay for the financial asset.

(c) A security interest in favor of a person that delivers a certificated security or other financial asset represented by a writing attaches to the security or other financial asset if:

(1) The security or other financial asset:

(A) In the ordinary course of business is transferred by delivery with any necessary endorsement or assignment; and

(B) Is delivered under an agreement between persons in the business of dealing with such securities or financial assets; and

(2) The agreement calls for delivery against payment.

(d) The security interest described in subsection (c) secures the obligation to make payment for the delivery.

(L. 1963 p. 503 § 9-206, A.L. 1969 p. 78, A.L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-207 Rights and duties of secured party having possession or control of collateral.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-207. Rights and duties of secured party having possession or control of collateral. — (a) Except as otherwise provided in subsection (d), a secured party shall use reasonable care in the custody and preservation of collateral in the secured party's possession. In the case of chattel paper or an instrument, reasonable care includes taking necessary steps to preserve rights against prior parties unless otherwise agreed.

(b) Except as otherwise provided in subsection (d), if a secured party has possession of collateral:

(1) Reasonable expenses, including the cost of insurance and payment of taxes or other charges, incurred in the custody, preservation, use, or operation of the collateral are chargeable to the debtor and are secured by the collateral;

(2) The risk of accidental loss or damage is on the party having possession of the collateral;

(3) The secured party shall keep the collateral identifiable, but fungible collateral may be commingled; and

(4) The secured party may use or operate the collateral:

(A) For the purpose of preserving the collateral or its value;

(B) As permitted by an order of a court having competent jurisdiction; or

(C) Except in the case of consumer goods, in the manner and to the extent agreed by the debtor.

(c) Except as otherwise provided in subsection (d), a secured party having possession of collateral or control of collateral under section 400.9-104, 400.9-105, 400.9-106 or 400.9-107:

(1) May hold as additional security any proceeds, except money or funds, received from the collateral;

(2) Shall apply money or funds received from the collateral to reduce the secured obligation, unless remitted to the debtor; and

(3) May create a security interest in the collateral.

(d) If the secured party is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor:

(1) Subsection (a) does not apply unless the secured party is entitled under an agreement:

(A) To charge back uncollected collateral; or

(B) Otherwise to full or limited recourse against the debtor or a secondary obligor based on the nonpayment or other default of an account debtor or other obligor on the collateral; and

(2) Subsections (b) and (c) do not apply.

(L. 1963 p. 503 § 9-207, A.L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-208 Additional duties of secured party having control of collateral.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-208. Additional duties of secured party having control of collateral. — (a) This section applies to cases in which there is no outstanding secured obligation and the secured party is not committed to make advances, incur obligations, or otherwise give value.

(b) Within ten days after receiving an authenticated demand by the debtor:

(1) A secured party having control of a deposit account under section 400.9-104(a)(2) shall send to the bank with which the deposit account is maintained an authenticated statement that releases the bank from any further obligation to comply with instructions originated by the secured party;

(2) A secured party having control of a deposit account under section 400.9-104(a)(3) shall:

(A) Pay the debtor the balance on deposit in the deposit account; or

(B) Transfer the balance on deposit into a deposit account in the debtor's name;

(3) A secured party, other than a buyer, having control of electronic chattel paper under section 400.9-105 shall:

(A) Communicate the authoritative copy of the electronic chattel paper to the debtor or its designated custodian;

(B) If the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic chattel paper is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

(C) Take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy which add or change an identified assignee of the authoritative copy without the consent of the secured party;

(4) A secured party having control of investment property under section 400.8-106(d)(2) or 400.9-106(b) shall send to the securities intermediary or commodity intermediary with which the security entitlement or commodity contract is maintained an authenticated record that releases the securities intermediary or commodity intermediary from any further obligation to comply with entitlement orders or directions originated by the secured party; and

(5) A secured party having control of a letter-of-credit right under section 400.9-107 shall send to each person having an unfulfilled obligation to pay or deliver proceeds of the letter of credit to the secured party an authenticated release from any further obligation to pay or deliver proceeds of the letter of credit to the secured party.

(L. 1963 p. 503 § 9-208, A.L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-209 Duties of secured party if account of debtor has been notified of assignment.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-209. Duties of secured party if account of debtor has been notified of assignment. — (a) Except as otherwise provided in subsection (c), this section applies if:

(1) There is no outstanding secured obligation; and

(2) The secured party is not committed to make advances, incur obligations, or otherwise give value.

(b) Within ten days after receiving an authenticated demand by the debtor, a secured party shall send to an account debtor that has received notification of an assignment to the secured party as assignee under section 400.9-406(a) an authenticated record that releases the account debtor from any further obligation to the secured party.

(c) This section does not apply to an assignment constituting the sale of an account, chattel paper, or payment intangible.

(L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-210 Request for accounting — request regarding list of collateral or statement of account.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-210. Request for accounting — request regarding list of collateral or statement of account. — (a) In this section:

(1) "Request" means a record of a type described in paragraph (2),(3), or (4);

(2) "Request for an accounting" means a record authenticated by a debtor requesting that the recipient provide an accounting of the unpaid obligations secured by collateral and reasonably identifying the transaction or relationship that is the subject of the request;

(3) "Request regarding a list of collateral" means a record authenticated by a debtor requesting that the recipient approve or correct a list of what the debtor believes to be the collateral securing an obligation and reasonably identifying the transaction or relationship that is the subject of the request;

(4) "Request regarding a statement of account" means a record authenticated by a debtor requesting that the recipient approve or correct a statement indicating what the debtor believes to be the aggregate amount of unpaid obligations secured by collateral as of a specified date and reasonably identifying the transaction or relationship that is the subject of the request.

(b) Subject to subsections (c), (d), (e), and (f), a secured party, other than a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor, shall comply with a request within fourteen days after receipt:

(1) In the case of a request for an accounting, by authenticating and sending to the debtor an accounting; and

(2) In the case of a request regarding a list of collateral or a request regarding a statement of account, by authenticating and sending to the debtor an approval or correction.

(c) A secured party that claims a security interest in all of a particular type of collateral owned by the debtor may comply with a request regarding a list of collateral by sending to the debtor an authenticated record including a statement to that effect within fourteen days after receipt.

(d) A person that receives a request regarding a list of collateral, claims no interest in the collateral when it receives the request, and claimed an interest in the collateral at an earlier time shall comply with the request within fourteen days after receipt by sending to the debtor an authenticated record:

(1) Disclaiming any interest in the collateral; and

(2) If known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's security interest in the collateral.

(e) A person that receives a request for an accounting or a request regarding a statement of account, claims no interest in the obligations when it receives the request, and claimed an interest in the obligations at an earlier time shall comply with the request within fourteen days after receipt by sending to the debtor an authenticated record:

(1) Disclaiming any interest in the obligations; and

(2) If known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's interest in the obligations.

(f) A debtor is entitled without charge to one response to a request under this section during any six-month period. The secured party may require payment of a charge not exceeding twenty-five dollars for each additional response.

(L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-301 Law governing perfection and priority of security interests.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-301. Law governing perfection and priority of security interests. — Except as otherwise provided in sections 400.9-303 through 400.9-306, the following rules determine the law governing perfection, the effect of perfection or nonperfection, and the priority of a security interest in collateral:

(1) Except as otherwise provided in this section, while a debtor is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in collateral;

(2) While collateral is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a possessory security interest in that collateral;

(3) Except as otherwise provided in paragraph (4), while negotiable documents, goods, instruments, money, or tangible chattel paper is located in a jurisdiction, the local law of that jurisdiction governs:

(A) Perfection of a security interest in the goods by filing a fixture filing;

(B) Perfection of a security interest in timber to be cut; and

(C) The effect of perfection or nonperfection and the priority of a nonpossessory security interest in the collateral;

(4) The local law of the jurisdiction in which the wellhead or minehead is located governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in as-extracted collateral.

(L. 1963 p. 503 § 9-301, A.L. 1988 S.B. 583, A.L. 1997 S.B. 6, A.L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-302 Law governing perfection and priority of agricultural liens.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-302. Law governing perfection and priority of agricultural liens. — While farm products are located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of an agricultural lien on the farm products.

(L. 1963 p. 503 § 9-302, A.L. 1965 p. 595, A.L. 1988 S.B. 583, A.L. 1992 S.B. 448, A.L. 1993 S.B. 198, A.L. 1997 S.B. 6, A.L. 2001 S.B. 288)

Effective 7-01-01

(1967) Coins having a numismatic value pledged to and in possession of a bank as security for a valid loan to a coin dealer constituted goods in the form of inventory and the filing of a financing statement was not required to perfect the bank's lien. Zuke v. St. Johns Community Bank (A.), 387 F.2d 118.



Section 400.9-303 Law governing perfection and priority of security interests in goods covered by certificate of title.

Effective 01 Mar 2011, see footnote

Title XXVI TRADE AND COMMERCE

400.9-303. Law governing perfection and priority of security interests in goods covered by certificate of title. — (a) This section applies to goods covered by a certificate of title, even if there is no other relationship between the jurisdiction under whose certificate of title the goods are covered and the goods or the debtor.

(b) Goods become covered by a certificate of title when a valid application for the certificate of title and the applicable fee are delivered to the appropriate authority. Goods cease to be covered by a certificate of title at the earlier of the time the certificate of title ceases to be effective under the law of the issuing jurisdiction or the time the goods become covered subsequently by a certificate of title issued by another jurisdiction.

(c) The local law of the jurisdiction under whose certificate of title the goods are covered governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in goods covered by a certificate of title from the time the goods become covered by the certificate of title until the goods cease to be covered by the certificate of title.

(d) When a notice of lien is filed in accordance with chapter 301 or 306, then the lien is perfected and this chapter shall not govern perfection or nonperfection or the priority of the lien even though a valid application for a certificate of title and the applicable fee was not delivered to the appropriate authority or the certificate of title was not issued by such authority.

(e) Except as otherwise provided in this subsection and in section 400.9-334(e)(4), article 9 of this chapter does not apply to the perfection or nonperfection, the priority, or the termination of a security interest in a manufactured home perfected in accordance with sections 700.350 to 700.390*, and the perfection or nonperfection, the priority and the termination of any such security interest are governed exclusively by those sections. The perfection or nonperfection, the priority, and the termination of a security interest in manufactured homes perfected by filing under article 9 of this chapter, after June 30, 2001, and before August 28, 2002, are and shall remain governed by article 9 of this chapter, provided such security interest is not perfected in accordance with sections 700.350 to 700.390*, and provided further that a security interest in a manufactured home perfected under sections 700.350 to 700.390* has priority over security interests in the same manufactured home perfected by filing under article 9 of this chapter during the time period after June 30, 2001, and before August 28, 2002.

(f) Article 9 of this chapter does not apply to a security interest in a manufactured home which is real estate as defined in subsection 7 of section 442.015. Article 9 of this chapter does apply to a security interest in a manufactured home which has been permanently affixed to real estate in accordance with subsection 1 of section 442.015, and which thereafter was detached or severed from such real estate, provided that:

(1) Article 9 of this chapter applies to such security interest only on and after all requirements of subsection 4 of section 700.111 have been satisfied with respect to such manufactured home; and

(2) On and after the satisfaction of such requirements, the perfection or nonperfection, the priority, and the termination of such security interest are governed exclusively by sections 700.350 to 700.390*.

(L. 1963 p. 503 § 9-303, A.L. 1997 S.B. 6, A.L. 2001 S.B. 288, A.L. 2002 S.B. 895, A.L. 2010 S.B. 630)

Effective 3-01-11

*Section 700.390 was repealed by H.B. 2008, 2002.



Section 400.9-304 Law governing perfection and priority of security interests in deposit accounts.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-304. Law governing perfection and priority of security interests in deposit accounts. — (a) The local law of a bank's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a deposit account maintained with that bank.

(b) The following rules determine a bank's jurisdiction for purposes of this part:

(1) If an agreement between the bank and the debtor governing the deposit account expressly provides that a particular jurisdiction is the bank's jurisdiction for purposes of this part, this article, or this chapter, that jurisdiction is the bank's jurisdiction;

(2) If paragraph (1) does not apply and an agreement between the bank and its customer governing the deposit account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the bank's jurisdiction;

(3) If neither paragraph (1) nor paragraph (2) applies and an agreement between the bank and its customer governing the deposit account expressly provides that the deposit account is maintained at an office in a particular jurisdiction, that jurisdiction is the bank's jurisdiction;

(4) If none of the preceding paragraphs applies, the bank's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the customer's account is located;

(5) If none of the preceding paragraphs applies, the bank's jurisdiction is the jurisdiction in which the chief executive office of the bank is located.

(L. 1963 p. 503 § 9-304, A.L. 1988 S.B. 583, A.L. 1992 S.B. 448, A.L. 1997 S.B. 6, A.L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-305 Law governing perfection and priority of security interests in investment property.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-305. Law governing perfection and priority of security interests in investment property. — (a) Except as otherwise provided in subsection (c), the following rules apply:

(1) While a security certificate is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in the certificated security represented thereby;

(2) The local law of the issuer's jurisdiction as specified in section 400.8-110(d) governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in an uncertificated security;

(3) The local law of the securities intermediary's jurisdiction as specified in section 400.8-110(e) governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a security entitlement or securities account;

(4) The local law of the commodity intermediary's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a commodity contract or commodity account.

(b) The following rules determine a commodity intermediary's jurisdiction for purposes of this part:

(1) If an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that a particular jurisdiction is the commodity intermediary's jurisdiction for purposes of this part, this article, or this chapter, that jurisdiction is the commodity intermediary's jurisdiction;

(2) If paragraph (1) does not apply and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the commodity intermediary's jurisdiction;

(3) If neither paragraph (1) nor paragraph (2) applies and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the commodity account is maintained at an office in a particular jurisdiction, that jurisdiction is the commodity intermediary's jurisdiction;

(4) If none of the preceding paragraphs applies, the commodity intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the commodity customer's account is located;

(5) If none of the preceding paragraphs applies, the commodity intermediary's jurisdiction is the jurisdiction in which the chief executive office of the commodity intermediary is located.

(c) The local law of the jurisdiction in which the debtor is located governs:

(1) Perfection of a security interest in investment property by filing;

(2) Automatic perfection of a security interest in investment property created by a broker or securities intermediary; and

(3) Automatic perfection of a security interest in a commodity contract or commodity account created by a commodity intermediary.

(L. 1963 p. 503 § 9-305, A.L. 1988 S.B. 583, A.L. 1992 S.B. 448, A.L. 1997 S.B. 6, A.L. 2001 S.B. 288)

Effective 7-01-01

(1967) Coins having a numismatic value pledged to and in possession of a bank as security for a valid loan to a coin dealer constituted goods in the form of inventory and the filing of a financing statement was not required to perfect the bank's lien. Zuke v. St. Johns Community Bank (A.), 387 F.2d 118.



Section 400.9-306 Law governing perfection and priority of security interests in letter-of-credit rights.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-306. Law governing perfection and priority of security interests in letter-of-credit rights. — (a) Subject to subsection (c), the local law of the issuer's jurisdiction or a nominated person's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a letter-of-credit right if the issuer's jurisdiction or nominated person's jurisdiction is a state.

(b) For purposes of this part, an issuer's jurisdiction or nominated person's jurisdiction is the jurisdiction whose law governs the liability of the issuer or nominated person with respect to the letter-of-credit right as provided in section 400.5-116.

(c) This section does not apply to a security interest that is perfected only under section 400.9-308(c).

(L. 1963 p. 503 § 9-306, A.L. 1988 S.B. 583, A.L. 1995 S.B. 178, A.L. 1997 S.B. 6, A.L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-307 Location of debtor.

Effective 28 Aug 2013

Title XXVI TRADE AND COMMERCE

400.9-307. Location of debtor. — (a) In this section, "place of business" means a place where a debtor conducts its affairs.

(b) Except as otherwise provided in this section, the following rules determine a debtor's location:

(1) A debtor who is an individual is located at the individual's principal residence;

(2) A debtor that is an organization and has only one place of business is located at its place of business;

(3) A debtor that is an organization and has more than one place of business is located at its chief executive office.

(c) Subsection (b) applies only if a debtor's residence, place of business, or chief executive office, as applicable, is located in a jurisdiction whose law generally requires information concerning the existence of a nonpossessory security interest to be made generally available in a filing, recording, or registration system as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral. If subsection (b) does not apply, the debtor is located in the District of Columbia.

(d) A person that ceases to exist, have a residence, or have a place of business continues to be located in the jurisdiction specified by subsections (b) and (c).

(e) A registered organization that is organized under the law of a state is located in that state.

(f) Except as otherwise provided in subsection (i), a registered organization that is organized under the law of the United States and a branch or agency of a bank that is not organized under the law of the United States or a state are located:

(1) In the state that the law of the United States designates, if the law designates a state of location;

(2) In the state that the registered organization, branch, or agency designates, if the law of the United States authorizes the registered organization, branch, or agency to designate its state of location, including by designating its main office, home office, or other comparable office; or

(3) In the District of Columbia, if neither paragraph (1) nor paragraph (2) applies.

(g) A registered organization continues to be located in the jurisdiction specified by subsection (e) or (f) notwithstanding:

(1) The suspension, revocation, forfeiture, or lapse of the registered organization's status as such in its jurisdiction of organization; or

(2) The dissolution, winding up, or cancellation of the existence of the registered organization.

(h) The United States is located in the District of Columbia.

(i) A branch or agency of a bank that is not organized under the law of the United States or a state is located in the state in which the branch or agency is licensed, if all branches and agencies of the bank are licensed in only one state.

(j) A foreign air carrier under the Federal Aviation Act of 1958, as amended, is located at the designated office of the agent upon which service of process may be made on behalf of the carrier.

(k) This section applies only for purposes of this part.

(L. 1963 p. 503 § 9-307, A.L. 1965 p. 595, A.L. 2001 S.B. 288, A.L. 2013 H.B. 212)



Section 400.9-308 When security interests or agricultural lien is perfected — continuity of perfection.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-308. When security interests or agricultural lien is perfected — continuity of perfection. — (a) Except as otherwise provided in this section and section 400.9-309, a security interest is perfected if it has attached and all of the applicable requirements for perfection in sections 400.9-310 through 400.9-316 have been satisfied. A security interest is perfected when it attaches if the applicable requirements are satisfied before the security interest attaches.

(b) An agricultural lien is perfected if it has become effective and all of the applicable requirements for perfection in section 400.9-310 have been satisfied. An agricultural lien is perfected when it becomes effective if the applicable requirements are satisfied before the agricultural lien becomes effective.

(c) A security interest or agricultural lien is perfected continuously if it is originally perfected by one method under this article and is later perfected by another method under this article, without an intermediate period when it was unperfected.

(d) Perfection of a security interest in collateral also perfects a security interest in a supporting obligation for the collateral.

(e) Perfection of a security interest in a right to payment or performance also perfects a security interest in a security interest, mortgage, or other lien on personal or real property securing the right.

(f) Perfection of a security interest in a securities account also perfects a security interest in the security entitlements carried in the securities account.

(g) Perfection of a security interest in a commodity account also perfects a security interest in the commodity contracts carried in the commodity account.

(L. 1963 p. 503 § 9-308, A.L. 1988 S.B. 583, A.L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-309 Security interest perfected upon attachment.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-309. Security interest perfected upon attachment. — The following security interests are perfected when they attach:

(1) A purchase-money security interest in consumer goods, except as otherwise provided in section 400.9-311(b) with respect to consumer goods that are subject to a statute or treaty described in section 400.9-311(a);

(2) An assignment of accounts or payment intangibles which does not by itself or in conjunction with other assignments to the same assignee transfer a significant part of the assignor's outstanding accounts or payment intangibles;

(3) A sale of a payment intangible;

(4) A sale of a promissory note;

(5) A security interest created by the assignment of a health-care-insurance receivable to the provider of the health-care goods or services;

(6) A security interest arising under section 400.2-401, 400.2-505, 400.2-711(3) or 400.2A-508(5), until the debtor obtains possession of the collateral;

(7) A security interest of a collecting bank arising under section 400.4-210;

(8) A security interest of an issuer or nominated person arising under section 400.5-118;

(9) A security interest arising in the delivery of a financial asset under section 400.9-206(c);

(10) A security interest in investment property created by a broker or securities intermediary;

(11) A security interest in a commodity contract or a commodity account created by a commodity intermediary;

(12) An assignment for the benefit of all creditors of the transferor and subsequent transfers by the assignee thereunder; and

(13) A security interest created by an assignment of a beneficial interest in a decedent's estate.

(L. 1963 p. 503 § 9-309, A.L. 1992 S.B. 448, A.L. 1997 S.B. 6, A.L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-310 When filing required to perfect security interest or agricultural lien — security interests and agricultural liens to which filing provisions do not apply.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-310. When filing required to perfect security interest or agricultural lien — security interests and agricultural liens to which filing provisions do not apply. — (a) Except as otherwise provided in subsection (b) and section 400.9-312(b), a financing statement must be filed to perfect all security interests and agricultural liens.

(b) The filing of a financing statement is not necessary to perfect a security interest:

(1) That is perfected under section 400.9-308(c), (d), (e) or (f);

(2) That is perfected under section 400.9-309 when it attaches;

(3) In property subject to a statute, regulation, or treaty described in section 400.9-311(a);

(4) In goods in possession of a bailee which is perfected under section 400.9-312(d)(1) or (2);

(5) In certificated securities, documents, goods, or instruments which is perfected without filing or possession under section 400.9-312(e), (f), or (g);

(6) In collateral in the secured party's possession under section 400.9-313;

(7) In a certificated security which is perfected by delivery of the security certificate to the secured party under section 400.9-313;

(8) In deposit accounts, electronic chattel paper, investment property, or letter-of-credit rights which is perfected by control under section 400.9-314;

(9) In proceeds which is perfected under section 400.9-315; or

(10) That is perfected under section 400.9-316.

(c) If a secured party assigns a perfected security interest or agricultural lien, a filing under this article is not required to continue the perfected status of the security interest against creditors of and transferees from the original debtor.

(L. 1963 p. 503 § 9-310, A.L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-311 Perfection of security interests in property subject to certain statutes, regulations, and treaties.

Effective 28 Aug 2014

Title XXVI TRADE AND COMMERCE

400.9-311. Perfection of security interests in property subject to certain statutes, regulations, and treaties. — (a) Except as otherwise provided in subsection (d), the filing of a financing statement is not necessary or effective to perfect a security interest in property subject to:

(1) A statute, regulation, or treaty of the United States whose requirements for a security interest's obtaining priority over the rights of a lien creditor with respect to the property preempt section 400.9-310(a);

(2) Sections 301.600 to 301.661*, section 700.350, and section 400.2A-304; or

(3) A statute of another jurisdiction which provides for a security interest to be indicated on a certificate of title as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the property.

(b) Compliance with the requirements of a statute, regulation, or treaty described in subsection (a) for obtaining priority over the rights of a lien creditor is equivalent to the filing of a financing statement under this article. Except as otherwise provided in subsection (d) and sections 400.9-313 and 400.9-316(d) and (e) for goods covered by a certificate of title, a security interest in property subject to a statute, regulation, or treaty described in subsection (a) may be perfected only by compliance with those requirements, and a security interest so perfected remains perfected notwithstanding a change in the use or transfer of possession of the collateral.

(c) Except as otherwise provided in subsection (d) and section 400.9-316(d) and (e), duration and renewal of perfection of a security interest perfected by compliance with the requirements prescribed by a statute, regulation, or treaty described in subsection (a) are governed by the statute, regulation, or treaty. In other respects, the security interest is subject to this article.

(d) During any period in which collateral is inventory held for sale or lease by a person or leased by that person as lessor and that person is in the business of selling goods of that kind, this section does not apply to a security interest in that collateral created by that person.

(L. 1963 p. 503 § 9-311, A.L. 2001 S.B. 288, A.L. 2010 S.B. 630, A.L. 2012 H.B. 1400 merged with S.B. 485 merged with S.B. 628 merged with S.B. 636, A.L. 2014 H.B. 1376)

*Section 301.661 was repealed by H.B. 2008, 2002.



Section 400.9-312 Perfection of security interests in chattel paper, deposit accounts, documents, goods covered by documents, instruments, investment property, letter-of-credit rights, and money — perfection by permissive filing — temporary perfection without filing or transfer of possession.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-312. Perfection of security interests in chattel paper, deposit accounts, documents, goods covered by documents, instruments, investment property, letter-of-credit rights, and money — perfection by permissive filing — temporary perfection without filing or transfer of possession. — (a) A security interest in chattel paper, negotiable documents, instruments, or investment property may be perfected by filing.

(b) Except as otherwise provided in section 400.9-315(c) and (d) for proceeds:

(1) A security interest in a deposit account may be perfected only by control under section 400.9-314;

(2) And except as otherwise provided in section 400.9-308(c), a security interest in a letter-of-credit right may be perfected only by control under section 400.9-314; and

(3) A security interest in money may be perfected only by the secured party's taking possession under section 400.9-313.

(c) While goods are in the possession of a bailee that has issued a negotiable document covering the goods:

(1) A security interest in the goods may be perfected by perfecting a security interest in the document; and

(2) A security interest perfected in the document has priority over any security interest that becomes perfected in the goods by another method during that time.

(d) While goods are in the possession of a bailee that has issued a nonnegotiable document covering the goods, a security interest in the goods may be perfected by:

(1) Issuance of a document in the name of the secured party;

(2) The bailee's receipt of notification of the secured party's interest; or

(3) Filing as to the goods.

(e) A security interest in certificated securities, negotiable documents, or instruments is perfected without filing or the taking of possession for a period of twenty days from the time it attaches to the extent that it arises for new value given under an authenticated security agreement.

(f) A perfected security interest in a negotiable document or goods in possession of a bailee, other than one that has issued a negotiable document for the goods, remains perfected for twenty days without filing if the secured party makes available to the debtor the goods or documents representing the goods for the purpose of:

(1) Ultimate sale or exchange; or

(2) Loading, unloading, storing, shipping, transshipping, manufacturing, processing, or otherwise dealing with them in a manner preliminary to their sale or exchange.

(g) A perfected security interest in a certificated security or instrument remains perfected for twenty days without filing if the secured party delivers the security certificate or instrument to the debtor for the purpose of:

(1) Ultimate sale or exchange; or

(2) Presentation, collection, enforcement, renewal, or registration of transfer.

(h) After the twenty-day period specified in subsection (e), (f), or (g) expires, perfection depends upon compliance with this article.

(L. 1963 p. 503 § 9-312, A.L. 1988 S.B. 583, A.L. 1992 S.B. 448, A.L. 1997 S.B. 6, A.L. 2001 S.B. 288)

Effective 7-01-01

(1976) Refinancing with new security instrument held to take precedence over security instrument filed after original purchase money instrument but prior to subsequent refinancing. Index Store Fixture Co. v. Farmers' Trust Co. (A.), 536 S.W.2d 902.



Section 400.9-313 When possession by or delivery to secured party perfects security interest without filing.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-313. When possession by or delivery to secured party perfects security interest without filing. — (a) Except as otherwise provided in subsection (b), a secured party may perfect a security interest in negotiable documents, goods, instruments, money, or tangible chattel paper by taking possession of the collateral. A secured party may perfect a security interest in certificated securities by taking delivery of the certificated securities under section 400.8-301.

(b) With respect to goods covered by a certificate of title issued by this state, a secured party may perfect a security interest in the goods by taking possession of the goods only in the circumstances described in section 400.9-316(d).

(c) With respect to collateral other than certificated securities and goods covered by a document, a secured party takes possession of collateral in the possession of a person other than the debtor, the secured party, or a lessee of the collateral from the debtor in the ordinary course of the debtor's business, when:

(1) The person in possession authenticates a record acknowledging that it holds possession of the collateral for the secured party's benefit; or

(2) The person takes possession of the collateral after having authenticated a record acknowledging that it will hold possession of collateral for the secured party's benefit.

(d) If perfection of a security interest depends upon possession of the collateral by a secured party, perfection occurs no earlier than the time the secured party takes possession and continues only while the secured party retains possession.

(e) A security interest in a certificated security in registered form is perfected by delivery when delivery of the certificated security occurs under section 400.8-301 and remains perfected by delivery until the debtor obtains possession of the security certificate.

(f) A person in possession of collateral is not required to acknowledge that it holds possession for a secured party's benefit.

(g) If a person acknowledges that it holds possession for the secured party's benefit:

(1) The acknowledgment is effective under subsection (c) or section 400.8-301(a), even if the acknowledgment violates the rights of a debtor; and

(2) Unless the person otherwise agrees or law other than this article otherwise provides, the person does not owe any duty to the secured party and is not required to confirm the acknowledgment to another person.

(h) A secured party having possession of collateral does not relinquish possession by delivering the collateral to a person other than the debtor or a lessee of the collateral from the debtor in the ordinary course of the debtor's business if the person was instructed before the delivery or is instructed contemporaneously with the delivery:

(1) To hold possession of the collateral for the secured party's benefit; or

(2) To redeliver the collateral to the secured party.

(i) A secured party does not relinquish possession, even if a delivery under subsection (h) violates the rights of a debtor. A person to which collateral is delivered under subsection (h) does not owe any duty to the secured party and is not required to confirm the delivery to another person unless the person otherwise agrees or law other than this article otherwise provides.

(L. 1963 p. 503 § 9-313, A.L. 1988 S.B. 583, A.L. 1998 H.B. 1066, A.L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-314 Perfection by control.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-314. Perfection by control. — (a) A security interest in investment property, deposit accounts, letter-of-credit rights, or electronic chattel paper may be perfected by control of the collateral under section 400.9-104, 400.9-105, 400.9-106 or 400.9-107.

(b) A security interest in deposit accounts, electronic chattel paper, or letter-of-credit rights is perfected by control under section 400.9-104, 400.9-105 or 400.9-107 when the secured party obtains control and remains perfected by control only while the secured party retains control.

(c) A security interest in investment property is perfected by control under section 400.9-106 from the time the secured party obtains control and remains perfected by control until:

(1) The secured party does not have control; and

(2) One of the following occurs:

(A) If the collateral is a certificated security, the debtor has or acquires possession of the security certificate;

(B) If the collateral is an uncertificated security, the issuer has registered or registers the debtor as the registered owner; or

(C) If the collateral is a security entitlement, the debtor is or becomes the entitlement holder.

(L. 1963 p. 503 § 9-314, A.L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-315 Secured party's rights on disposition of collateral and in proceeds.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-315. Secured party's rights on disposition of collateral and in proceeds. — (a) Except as otherwise provided in this article and in section 400.2-403(2):

(1) A security interest or agricultural lien continues in collateral notwithstanding sale, lease, license, exchange, or other disposition thereof unless the secured party authorized in writing the disposition free of the security interest or agricultural lien; and

(2) A security interest attaches to any identifiable proceeds of collateral.

(b) Proceeds that are commingled with other property are identifiable proceeds:

(1) If the proceeds are goods, to the extent provided by section 400.9-336; and

(2) If the proceeds are not goods, to the extent that the secured party identifies the proceeds by a method of tracing, including application of equitable principles, that is permitted under law other than this article with respect to commingled property of the type involved.

(c) A security interest in proceeds is a perfected security interest if the security interest in the original collateral was perfected.

(d) A perfected security interest in proceeds becomes unperfected on the twenty-first day after the security interest attaches to the proceeds unless:

(1) The following conditions are satisfied:

(A) A filed financing statement covers the original collateral;

(B) The proceeds are collateral in which a security interest may be perfected by filing in the office in which the financing statement has been filed; and

(C) The proceeds are not acquired with cash proceeds;

(2) The proceeds are identifiable cash proceeds; or

(3) The security interest in the proceeds is perfected other than under subsection (c) when the security interest attaches to the proceeds or within twenty days thereafter.

(e) If a filed financing statement covers the original collateral, a security interest in proceeds which remains perfected under subsection (d)(1) becomes unperfected at the later of:

(1) When the effectiveness of the filed financing statement lapses under section 400.9-515 or is terminated under section 400.9-513; or

(2) The twenty-first day after the security interest attaches to the proceeds.

(L. 1963 p. 503 § 9-315, A.L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-316 Effect of change in governing law.

Effective 28 Aug 2013

Title XXVI TRADE AND COMMERCE

400.9-316. Effect of change in governing law. — (a) A security interest perfected pursuant to the law of the jurisdiction designated in section 400.9-301(1) or 400.9-305(c) remains perfected until the earliest of:

(1) The time perfection would have ceased under the law of that jurisdiction;

(2) The expiration of four months after a change of the debtor's location to another jurisdiction; or

(3) The expiration of one year after a transfer of collateral to a person that thereby becomes a debtor and is located in another jurisdiction.

(b) If a security interest described in subsection (a) becomes perfected under the law of the other jurisdiction before the earliest time or event described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earliest time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(c) A possessory security interest in collateral, other than goods covered by a certificate of title and as-extracted collateral consisting of goods, remains continuously perfected if:

(1) The collateral is located in one jurisdiction and subject to a security interest perfected under the law of that jurisdiction;

(2) Thereafter the collateral is brought into another jurisdiction; and

(3) Upon entry into the other jurisdiction, the security interest is perfected under the law of the other jurisdiction.

(d) Except as otherwise provided in subsection (e), a security interest in goods covered by a certificate of title which is perfected by any method under the law of another jurisdiction when the goods become covered by a certificate of title from this state remains perfected until the security interest would have become unperfected under the law of the other jurisdiction had the goods not become so covered.

(e) A security interest described in subsection (d) becomes unperfected as against a purchaser of the goods for value and is deemed never to have been perfected as against a purchaser of the goods for value if the applicable requirements for perfection under section 400.9-311(b) or 400.9-313 are not satisfied before the earlier of:

(1) The time the security interest would have become unperfected under the law of the other jurisdiction had the goods not become covered by a certificate of title from this state; or

(2) The expiration of four months after the goods had become so covered.

(f) A security interest in deposit accounts, letter-of-credit rights, or investment property which is perfected under the law of the bank's jurisdiction, the issuer's jurisdiction, a nominated person's jurisdiction, the securities intermediary's jurisdiction, or the commodity intermediary's jurisdiction, as applicable, remains perfected until the earlier of:

(1) The time the security interest would have become unperfected under the law of that jurisdiction; or

(2) The expiration of four months after a change of the applicable jurisdiction to another jurisdiction.

(g) If a security interest described in subsection (f) becomes perfected under the law of the other jurisdiction before the earlier of the time or the end of the period described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier of that time or the end of that period, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(h) The following rules apply to collateral to which a security interest attaches within four months after the debtor changes its location to another jurisdiction:

(1) A financing statement filed before the change pursuant to the law of the jurisdiction designated in section 400.9-301(1) or 400.9-305(c) is effective to perfect a security interest in the collateral if the financing statement would have been effective to perfect a security interest in the collateral had the debtor not changed its location.

(2) If a security interest perfected by a financing statement that is effective under paragraph (1) becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in section 400.9-301(1) or 400.9-305(c) or the expiration of the four-month period, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(i) If a financing statement naming an original debtor is filed pursuant to the law of the jurisdiction designated in section 400.9-301(1) or 400.9-305(c) and the new debtor is located in another jurisdiction, the following rules apply:

(1) The financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four months after, the new debtor becomes bound under section 400.9-203(d), if the financing statement would have been effective to perfect a security interest in the collateral had the collateral been acquired by the original debtor.

(2) A security interest perfected by the financing statement and which becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in section 400.9-301(1) or 400.9-305(c) or the expiration of the four-month period remains perfected thereafter. A security interest that is perfected by the financing statement but that does not become perfected under the law of the other jurisdiction before the earlier time or event becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(L. 1963 p. 503 § 9-316, A.L. 2001 S.B. 288, A.L. 2013 H.B. 212)



Section 400.9-317 Interests that take priority over or take free of security interest or agricultural lien.

Effective 28 Aug 2014

Title XXVI TRADE AND COMMERCE

400.9-317. Interests that take priority over or take free of security interest or agricultural lien. — (a) A security interest or agricultural lien is subordinate to the rights of:

(1) A person entitled to priority under section 400.9-322; and

(2) Except as otherwise provided in subsection (e), a person that becomes a lien creditor before the earlier of the time:

(A) The security interest or agricultural lien is perfected; or

(B) One of the conditions specified in section 400.9-203(b)(3) is met and a financing statement covering the collateral is filed.

(b) Except as otherwise provided in subsection (e), a buyer, other than a secured party, of tangible chattel paper, documents, goods, instruments, or a certificated security takes free of a security interest or agricultural lien if the buyer gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(c) Except as otherwise provided in subsection (e), a lessee of goods takes free of a security interest or agricultural lien if the lessee gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(d) A licensee of a general intangible or a buyer, other than a secured party, of collateral other than tangible chattel paper, tangible documents, goods, instruments, or a certificated security takes free of a security interest if the licensee or buyer gives value without knowledge of the security interest and before it is perfected.

(e) Except as otherwise provided in sections 400.9-320 and 400.9-321, if a person files a financing statement with respect to a purchase-money security interest before or within twenty days after the debtor receives delivery of the collateral, the security interest takes priority over the rights of a buyer, lessee, or lien creditor which arise between the time the security interest attaches and the time of filing.

(L. 1963 p. 503 § 9-317, A.L. 2001 S.B. 288, A.L. 2002 S.B. 895, A.L. 2013 H.B. 212, A.L. 2014 H.B. 1376)



Section 400.9-318 No interest retained in right to payment that is sold — rights and title of seller of account or chattel paper with respect to creditors and purchasers.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-318. No interest retained in right to payment that is sold — rights and title of seller of account or chattel paper with respect to creditors and purchasers. — (a) A debtor that has sold an account, chattel paper, payment intangible, or promissory note does not retain a legal or equitable interest in the collateral sold.

(b) For purposes of determining the rights of creditors of, and purchasers for value of an account or chattel paper from, a debtor that has sold an account or chattel paper, while the buyer's security interest is unperfected, the debtor is deemed to have rights and title to the account or chattel paper identical to those the debtor sold.

(L. 1963 p. 503 § 9-318, A.L. 1988 S.B. 583, A.L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-319 Rights and title of consignee with respect to creditors and purchasers.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-319. Rights and title of consignee with respect to creditors and purchasers. — (a) Except as otherwise provided in subsection (b), for purposes of determining the rights of creditors of, and purchasers for value of goods from, a consignee, while the goods are in the possession of the consignee, the consignee is deemed to have rights and title to the goods identical to those the consignor had or had power to transfer.

(b) For purposes of determining the rights of a creditor of a consignee, law other than this article determines the rights and title of a consignee while goods are in the consignee's possession if, under this part, a perfected security interest held by the consignor would have priority over the rights of the creditor.

(L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-320 Buyer of goods.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-320. Buyer of goods. — (a) Except as otherwise provided in subsection (e), a buyer in ordinary course of business, other than a person buying farm products from a person engaged in farming operations, takes free of a security interest created by the buyer's seller, even if the security interest is perfected and the buyer knows of its existence.

(b) Except as otherwise provided in subsection (e), a buyer of goods from a person who used or bought the goods for use primarily for personal, family, or household purposes takes free of a security interest, even if perfected, if the buyer buys:

(1) Without knowledge of the security interest;

(2) For value;

(3) Primarily for the buyer's personal, family, or household purposes; and

(4) Before the filing of a financing statement covering the goods.

(c) To the extent that it affects the priority of a security interest over a buyer of goods under subsection (b), the period of effectiveness of a filing made in the jurisdiction in which the seller is located is governed by section 400.9-316(a) and (b).

(d) A buyer in ordinary course of business buying oil, gas, or other minerals at the wellhead or minehead or after extraction takes free of an interest arising out of an encumbrance.

(e) Subsections (a) and (b) do not affect a security interest in goods in the possession of the secured party under section 400.9-313.

(L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-321 Licensee of general intangible and lessee of goods in ordinary course of business.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-321. Licensee of general intangible and lessee of goods in ordinary course of business. — (a) In this section, "licensee in ordinary course of business" means a person that becomes a licensee of a general intangible in good faith, without knowledge that the license violates the rights of another person in the general intangible, and in the ordinary course from a person in the business of licensing general intangibles of that kind. A person becomes a licensee in the ordinary course if the license to the person comports with the usual or customary practices in the kind of business in which the licensor is engaged or with the licensor's own usual or customary practices.

(b) A licensee in ordinary course of business takes its rights under a nonexclusive license free of a security interest in the general intangible created by the licensor, even if the security interest is perfected and the licensee knows of its existence.

(c) A lessee in ordinary course of business takes its leasehold interest free of a security interest in the goods created by the lessor, even if the security interest is perfected and the lessee knows of its existence.

(L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-322 Priorities among conflicting security interests in and agricultural liens on same collateral.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-322. Priorities among conflicting security interests in and agricultural liens on same collateral. — (a) Except as otherwise provided in this section, priority among conflicting security interests and agricultural liens in the same collateral is determined according to the following rules:

(1) Conflicting perfected security interests and agricultural liens rank according to priority in time of filing or perfection. Priority dates from the earlier of the time a filing covering the collateral is first made or the security interest or agricultural lien is first perfected, if there is no period thereafter when there is neither filing nor perfection.

(2) A perfected security interest or agricultural lien has priority over a conflicting unperfected security interest or agricultural lien.

(3) The first security interest or agricultural lien to attach or become effective has priority if conflicting security interests and agricultural liens are unperfected.

(b) For the purposes of subsection (a)(1):

(1) The time of filing or perfection as to a security interest in collateral is also the time of filing or perfection as to a security interest in proceeds; and

(2) The time of filing or perfection as to a security interest in collateral supported by a supporting obligation is also the time of filing or perfection as to a security interest in the supporting obligation.

(c) Except as otherwise provided in subsection (f), a security interest in collateral which qualifies for priority over a conflicting security interest under section 400.9-327, 400.9-328, 400.9-329, 400.9-330 or 400.9-331 also has priority over a conflicting security interest in:

(1) Any supporting obligation for the collateral; and

(2) Proceeds of the collateral if:

(A) The security interest in proceeds is perfected;

(B) The proceeds are cash proceeds or of the same type as the collateral; and

(C) In the case of proceeds that are proceeds of proceeds, all intervening proceeds are cash proceeds, proceeds of the same type as the collateral, or an account relating to the collateral.

(d) Subject to subsection (e) and except as otherwise provided in subsection (f), if a security interest in chattel paper, deposit accounts, negotiable documents, instruments, investment property, or letter-of-credit rights is perfected by a method other than filing, conflicting perfected security interests in proceeds of the collateral rank according to priority in time of filing.

(e) Subsection (d) applies only if the proceeds of the collateral are not cash proceeds, chattel paper, negotiable documents, instruments, investment property, or letter-of-credit rights.

(f) Subsections (a) through (e) are subject to:

(1) Subsection (g) and the other provisions of this part;

(2) Section 400.4-210 with respect to a security interest of a collecting bank;

(3) Section 400.5-118 with respect to a security interest of an issuer or nominated person; and

(4) Section 400.9-110 with respect to a security interest arising under article 2 or 2A.

(g) A perfected agricultural lien on collateral has priority over a conflicting security interest in or agricultural lien on the same collateral if the statute creating the agricultural lien so provides.

(L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-323 Future advances.

Effective 28 Aug 2002

Title XXVI TRADE AND COMMERCE

400.9-323. Future advances. — (a) Except as otherwise provided in subsection (c), for purposes of determining the priority of a perfected security interest under section 400.9-322(a)(1), perfection of the security interest dates from the time an advance is made to the extent that the security interest secures an advance that:

(1) Is made while the security interest is perfected only:

(A) Under section 400.9-309 when it attaches; or

(B) Temporarily under section 400.9-312(e), (f), or (g); and

(2) Is not made pursuant to a commitment entered into before or while the security interest is perfected by a method other than under section 400.9-309 or 400.9-312(e), (f), or (g).

(b) Except as otherwise provided in subsection (c), a security interest is subordinate to the rights of a person that becomes a lien creditor to the extent that the security interest secures an advance made more than forty-five days after the person becomes a lien creditor unless the advance is made:

(1) Without knowledge of the lien; or

(2) Pursuant to a commitment entered into without knowledge of the lien.

(c) Subsections (a) and (b) do not apply to a security interest held by a secured party that is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor.

(d) Except as otherwise provided in subsection (e), a buyer of goods other than a buyer in ordinary course of business takes free of a security interest to the extent that it secures advances made after the earlier of:

(1) The time the secured party acquires knowledge of the buyer's purchase; or

(2) Forty-five days after the purchase.

(e) Subsection (d) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the buyer's purchase and before the expiration of the forty-five-day period.

(f) Except as otherwise provided in subsection (g), a lessee of goods, other than a lessee in ordinary course of business, takes the leasehold interest free of a security interest to the extent that it secures advances made after the earlier of:

(1) The time the secured party acquires knowledge of the lease; or

(2) Forty-five days after the lease contract becomes enforceable.

(g) Subsection (f) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the lease and before the expiration of the forty-five-day period.

(L. 2001 S.B. 288, A.L. 2002 S.B. 895)



Section 400.9-324 Priority of purchase-money security interests.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-324. Priority of purchase-money security interests. — (a) Except as otherwise provided in subsection (g), a perfected purchase-money security interest in goods other than inventory or livestock has priority over a conflicting security interest in the same goods, and, except as otherwise provided in section 400.9-327, a perfected security interest in its identifiable proceeds also has priority, if the purchase-money security interest is perfected when the debtor receives possession of the collateral or within twenty days thereafter.

(b) Subject to subsection (c) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in inventory has priority over a conflicting security interest in the same inventory, has priority over a conflicting security interest in chattel paper or an instrument constituting proceeds of the inventory and in proceeds of the chattel paper, if so provided in section 400.9-330, and, except as otherwise provided in section 400.9-327, also has priority in identifiable cash proceeds of the inventory to the extent the identifiable cash proceeds are received on or before the delivery of the inventory to a buyer, if:

(1) The purchase-money security interest is perfected when the debtor receives possession of the inventory;

(2) The purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) The holder of the conflicting security interest receives the notification within five years before the debtor receives possession of the inventory; and

(4) The notification states that the person sending the notification has or expects to acquire a purchase-money security interest in inventory of the debtor and describes the inventory.

(c) Subsections (b)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of inventory:

(1) If the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) If the purchase-money security interest is temporarily perfected without filing or possession under section 400.9-312(f), before the beginning of the twenty-day period thereunder.

(d) Subject to subsection (e) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in livestock that are farm products has priority over a conflicting security interest in the same livestock, and, except as otherwise provided in section 400.9-327, a perfected security interest in their identifiable proceeds and identifiable products in their unmanufactured states also has priority, if:

(1) The purchase-money security interest is perfected when the debtor receives possession of the livestock;

(2) The purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) The holder of the conflicting security interest receives the notification within six months before the debtor receives possession of the livestock; and

(4) The notification states that the person sending the notification has or expects to acquire a purchase-money security interest in livestock of the debtor and describes the livestock.

(e) Subsections (d)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of livestock:

(1) If the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) If the purchase-money security interest is temporarily perfected without filing or possession under section 400.9-312(f), before the beginning of the twenty-day period thereunder.

(f) Except as otherwise provided in subsection (g), a perfected purchase-money security interest in software has priority over a conflicting security interest in the same collateral, and, except as otherwise provided in section 400.9-327, a perfected security interest in its identifiable proceeds also has priority, to the extent that the purchase-money security interest in the goods in which the software was acquired for use has priority in the goods and proceeds of the goods under this section.

(g) If more than one security interest qualifies for priority in the same collateral under subsection (a), (b), (d), or (f):

(1) A security interest securing an obligation incurred as all or part of the price of the collateral has priority over a security interest securing an obligation incurred for value given to enable the debtor to acquire rights in or the use of collateral; and

(2) In all other cases, section 400.9-322(a) applies to the qualifying security interests.

(L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-325 Priority in security interests in transferred collateral.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-325. Priority in security interests in transferred collateral. — (a) Except as otherwise provided in subsection (b), a security interest created by a debtor is subordinate to a security interest in the same collateral created by another person if:

(1) The debtor acquired the collateral subject to the security interest created by the other person;

(2) The security interest created by the other person was perfected when the debtor acquired the collateral; and

(3) There is no period thereafter when the security interest is unperfected.

(b) Subsection (a) subordinates a security interest only if the security interest:

(1) Otherwise would have priority solely under section 400.9-322(a) or 400.9-324; or

(2) Arose solely under section 400.2-711(3) or 400.2A-508(5).

(L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-326 Priority of security interests created by new debtor.

Effective 28 Aug 2014

Title XXVI TRADE AND COMMERCE

400.9-326. Priority of security interests created by new debtor. — (a) Subject to subsection (b), a security interest that is created by a new debtor in collateral in which the new debtor has or acquires rights and is perfected solely by a filed financing statement that would be ineffective to perfect the security interest but for the application of section 400.9-316(i)(1) or 400.9-508 is subordinate to a security interest in the same collateral which is perfected other than by such a filed financing statement.

(b) The other provisions of this part determine the priority among conflicting security interests in the same collateral perfected by filed financing statements described in subsection (a). However, if the security agreements to which a new debtor became bound as debtor were not entered into by the same original debtor, the conflicting security interests rank according to priority in time of the new debtor's having become bound.

(L. 2001 S.B. 288, A.L. 2013 H.B. 212, A.L. 2014 H.B. 1376)



Section 400.9-327 Priority of secured interests in deposit account.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-327. Priority of secured interests in deposit account. — The following rules govern priority among conflicting security interests in the same deposit account:

(1) A security interest held by a secured party having control of the deposit account under section 400.9-104 has priority over a conflicting security interest held by a secured party that does not have control.

(2) Except as otherwise provided in paragraphs (3) and (4), security interests perfected by control under section 400.9-314 rank according to priority in time of obtaining control.

(3) Except as otherwise provided in paragraph (4), a security interest held by the bank with which the deposit account is maintained has priority over a conflicting security interest held by another secured party.

(4) A security interest perfected by control under section 400.9-104(a)(3) has priority over a security interest held by the bank with which the deposit account is maintained.

(L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-328 Priority in security interests in investment property.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-328. Priority in security interests in investment property. — The following rules govern priority among conflicting security interests in the same investment property:

(1) A security interest held by a secured party having control of investment property under section 400.9-106 has priority over a security interest held by a secured party that does not have control of the investment property.

(2) Except as otherwise provided in paragraphs (3) and (4), conflicting security interests held by secured parties each of which has control under section 400.9-106 rank according to priority in time of:

(A) If the collateral is a security, obtaining control;

(B) If the collateral is a security entitlement carried in a securities account and:

(i) If the secured party obtained control under section 400.8-106(d)(1), the secured party's becoming the person for which the securities account is maintained;

(ii) If the secured party obtained control under section 400.8-106(d)(2), the securities intermediary's agreement to comply with the secured party's entitlement orders with respect to security entitlements carried or to be carried in the securities account; or

(iii) If the secured party obtained control through another person under section 400.8-106(d)(3), the time on which priority would be based under this paragraph if the other person were the secured party; or

(C) If the collateral is a commodity contract carried with a commodity intermediary, the satisfaction of the requirement for control specified in section 400.9-106(b)(2) with respect to commodity contracts carried or to be carried with the commodity intermediary.

(3) A security interest held by a securities intermediary in a security entitlement or a securities account maintained with the securities intermediary has priority over a conflicting security interest held by another secured party.

(4) A security interest held by a commodity intermediary in a commodity contract or a commodity account maintained with the commodity intermediary has priority over a conflicting security interest held by another secured party.

(5) A security interest in a certificated security in registered form which is perfected by taking delivery under section 400.9-313(a) and not by control under section 400.9-314 has priority over a conflicting security interest perfected by a method other than control.

(6) Conflicting security interests created by a broker, securities intermediary, or commodity intermediary which are perfected without control under section 400.9-106 rank equally.

(7) In all other cases, priority among conflicting security interests in investment property is governed by sections 400.9-322 and 400.9-323.

(L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-329 Priority of security interests in letter-of-credit right.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-329. Priority of security interests in letter-of-credit right. — The following rules govern priority among conflicting security interests in the same letter-of-credit right:

(1) A security interest held by a secured party having control of the letter-of-credit right under section 400.9-107 has priority to the extent of its control over a conflicting security interest held by a secured party that does not have control.

(2) Security interests perfected by control under section 400.9-314 rank according to priority in time of obtaining control.

(L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-330 Priority of purchaser of chattel paper or instrument.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-330. Priority of purchaser of chattel paper or instrument. — (a) A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed merely as proceeds of inventory subject to a security interest if:

(1) In good faith and in the ordinary course of the purchaser's business, the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under section 400.9-105; and

(2) The chattel paper does not indicate that it has been assigned to an identified assignee other than the purchaser.

(b) A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed other than merely as proceeds of inventory subject to a security interest if the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under section 400.9-105 in good faith, in the ordinary course of the purchaser's business, and without knowledge that the purchase violates the rights of the secured party.

(c) Except as otherwise provided in section 400.9-327, a purchaser having priority in chattel paper under subsection (a) or (b) also has priority in proceeds of the chattel paper to the extent that:

(1) Section 400.9-322 provides for priority in the proceeds; or

(2) The proceeds consist of the specific goods covered by the chattel paper or cash proceeds of the specific goods, even if the purchaser's security interest in the proceeds is unperfected.

(d) Except as otherwise provided in section 400.9-331(a), a purchaser of an instrument has priority over a security interest in the instrument perfected by a method other than possession if the purchaser gives value and takes possession of the instrument in good faith and without knowledge that the purchase violates the rights of the secured party.

(e) For purposes of subsections (a) and (b), the holder of a purchase-money security interest in inventory gives new value for chattel paper constituting proceeds of the inventory.

(f) For purposes of subsections (b) and (d), if chattel paper or an instrument indicates that it has been assigned to an identified secured party other than the purchaser, a purchaser of the chattel paper or instrument has knowledge that the purchase violates the rights of the secured party.

(L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-331 Priority of rights of purchasers of instruments, documents, and securities under other articles — priority of interests in financial assets and security entitlements under article 8.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-331. Priority of rights of purchasers of instruments, documents, and securities under other articles — priority of interests in financial assets and security entitlements under article 8. — (a) This article does not limit the rights of a holder in due course of a negotiable instrument, a holder to which a negotiable document of title has been duly negotiated, or a protected purchaser of a security. These holders or purchasers take priority over an earlier security interest, even if perfected, to the extent provided in articles 3, 7, and 8.

(b) This article does not limit the rights of or impose liability on a person to the extent that the person is protected against the assertion of an adverse claim under article 8.

(c) Filing under this article does not constitute notice of a claim or defense to the holders, or purchasers, or persons described in subsections (a) and (b).

(L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-332 Transfer of money — transfer of funds from deposit account.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-332. Transfer of money — transfer of funds from deposit account. — (a) A transferee of money takes the money free of a security interest unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

(b) A transferee of funds from a deposit account takes the funds free of a security interest in the deposit account unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

(L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-333 Priority of certain liens arising by operation of law.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-333. Priority of certain liens arising by operation of law. — (a) In this section, "possessory lien" means an interest, other than a security interest or an agricultural lien:

(1) Which secures payment or performance of an obligation for services or materials furnished with respect to goods by a person in the ordinary course of the person's business;

(2) Which is created by statute or rule of law in favor of the person; and

(3) Whose effectiveness depends on the person's possession of the goods.

(b) A possessory lien on goods has priority over a security interest in the goods unless the lien is created by a statute that expressly provides otherwise.

(L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-334 Priority of security interests in fixtures and crops.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-334. Priority of security interests in fixtures and crops. — (a) A security interest under this article may be created in goods that are fixtures or may continue in goods that become fixtures. A security interest does not exist under this article in ordinary building materials incorporated into an improvement on land.

(b) This article does not prevent creation of an encumbrance upon fixtures under real property law.

(c) In cases not governed by subsections (d) through (h), a security interest in fixtures is subordinate to a conflicting interest of an encumbrancer or owner of the related real property other than the debtor.

(d) Except as otherwise provided in subsection (h), a perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property and:

(1) The security interest is a purchase-money security interest;

(2) The interest of the encumbrancer or owner arises before the goods become fixtures; and

(3) The security interest is perfected by a fixture filing before the goods become fixtures or within twenty days thereafter.

(e) A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) The debtor has an interest of record in the real property or is in possession of the real property and the security interest:

(A) Is perfected by a fixture filing before the interest of the encumbrancer or owner is of record; and

(B) Has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner;

(2) Before the goods become fixtures, the security interest is perfected by any method permitted by this article and the fixtures are readily removable:

(A) Factory or office machines;

(B) Equipment that is not primarily used or leased for use in the operation of the real property; or

(C) Replacements of domestic appliances that are consumer goods;

(3) The conflicting interest is a lien on the real property obtained by legal or equitable proceedings after the security interest was perfected by any method permitted by this article; or

(4) The security interest is:

(A) Created in a manufactured home in a manufactured-home transaction; and

(B) Perfected pursuant to a statute described in section 400.9-311(a)(2).

(f) A security interest in fixtures, whether or not perfected, has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) The encumbrancer or owner has, in an authenticated record, consented to the security interest or disclaimed an interest in the goods as fixtures; or

(2) The debtor has a right to remove the goods as against the encumbrancer or owner.

(g) The priority of the security interest under subsection (f) continues for a reasonable time if the debtor's right to remove the goods as against the encumbrancer or owner terminates.

(h) A mortgage is a construction mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if a recorded record of the mortgage so indicates. Except as otherwise provided in subsections (e) and (f), a security interest in fixtures is subordinate to a construction mortgage if a record of the mortgage is recorded before the goods become fixtures and the goods become fixtures before the completion of the construction. A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.

(i) A perfected security interest in crops growing on real property has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property.

(j) Subsection (i) prevails over any inconsistent provisions of other statutes.

(L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-335 Accessions.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-335. Accessions. — (a) A security interest may be created in an accession and continues in collateral that becomes an accession.

(b) If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.

(c) Except as otherwise provided in subsection (d), the other provisions of this part determine the priority of a security interest in an accession.

(d) A security interest in an accession is subordinate to a security interest in the whole which is perfected by compliance with the requirements of a certificate-of-title statute under section 400.9-311(b).

(e) After default, a secured party may remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.

(f) A secured party that removes an accession from other goods under subsection (e) shall promptly reimburse any holder of a security interest or other lien on, or owner of, the whole or of the other goods, other than the debtor, for the cost of repair of any physical injury to the whole or the other goods. The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

(L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-336 Commingled goods.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-336. Commingled goods. — (a) In this section, "commingled goods" means goods that are physically united with other goods in such a manner that their identity is lost in a product or mass.

(b) A security interest does not exist in commingled goods as such. However, a security interest may attach to a product or mass that results when goods become commingled goods.

(c) If collateral becomes commingled goods, a security interest attaches to the product or mass.

(d) If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under subsection (c) is perfected.

(e) Except as otherwise provided in subsection (f), the other provisions of this part determine the priority of a security interest that attaches to the product or mass under subsection (c).

(f) If more than one security interest attaches to the product or mass under subsection (c), the following rules determine priority:

(1) A security interest that is perfected under subsection (d) has priority over a security interest that is unperfected at the time the collateral becomes commingled goods.

(2) If more than one security interest is perfected under subsection (d), the security interests rank equally in proportion to value of the collateral at the time it became commingled goods.

(L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-337 Priority of security interests in goods covered by certificate of title.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-337. Priority of security interests in goods covered by certificate of title. — If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this state issues a certificate of title that does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate:

(1) A buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest; and

(2) The security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under section 400.9-311(b), after issuance of the certificate and without the conflicting secured party's knowledge of the security interest.

(L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-338 Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-338. Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information. — If a security interest or agricultural lien is perfected by a filed financing statement providing information described in section 400.9-516(b)(5) which is incorrect at the time the financing statement is filed:

(1) The security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

(2) A purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of chattel paper, documents, goods, instruments, or a security certificate, receives delivery of the collateral.

(L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-339 Priority subject to subordination.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-339. Priority subject to subordination. — This article does not preclude subordination by agreement by a person entitled to priority.

(L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-340 Effectiveness of right of recoupment or set-off against deposit account.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-340. Effectiveness of right of recoupment or set-off against deposit account. — (a) Except as otherwise provided in subsection (c), a bank with which a deposit account is maintained may exercise any right of recoupment or set-off against a secured party that holds a security interest in the deposit account.

(b) Except as otherwise provided in subsection (c), the application of this article to a security interest in a deposit account does not affect a right of recoupment or set-off of the secured party as to a deposit account maintained with the secured party.

(c) The exercise by a bank of a set-off against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under section 400.9-104(a)(3), if the set-off is based on a claim against the debtor.

(L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-341 Bank's rights and duties with respect to deposit account.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-341. Bank's rights and duties with respect to deposit account. — Except as otherwise provided in section 400.9-340(c), and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by:

(1) The creation, attachment, or perfection of a security interest in the deposit account;

(2) The bank's knowledge of the security interest; or

(3) The bank's receipt of instructions from the secured party.

(L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-342 Bank's right to refuse to enter into or disclose existence of control agreement.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-342. Bank's right to refuse to enter into or disclose existence of control agreement. — This article does not require a bank to enter into an agreement of the kind described in section 400.9-104(a)(2), even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.

(L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-401 Alienability of debtor's rights.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-401. Alienability of debtor's rights. — (a) Except as otherwise provided in subsection (b) and sections 400.9-406, 400.9-407, 400.9-408 and 400.9-409, whether a debtor's rights in collateral may be voluntarily or involuntarily transferred is governed by law other than this article.

(b) An agreement between the debtor and secured party which prohibits a transfer of the debtor's rights in collateral or makes the transfer a default does not prevent the transfer from taking effect.

(L. 1963 p. 503 § 9-401, A.L. 1965 p. 595, A.L. 1988 S.B. 583, A.L. 2001 S.B. 288)

Effective 7-01-01

(1974) Where state of Missouri had knowledge of a security agreement filed with county recorder but erroneously not filed with secretary of state, that knowledge was sufficient to bar state from asserting a sales tax lien on goods covered by the security agreement. State v. Kerr (Mo.), 509 S.W.2d 61.



Section 400.9-402 Secured party not obligated on contract of debtor or in tort.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-402. Secured party not obligated on contract of debtor or in tort. — The existence of a security interest, agricultural lien, or authority given to a debtor to dispose of or use collateral, without more, does not subject a secured party to liability in contract or tort for the debtor's acts or omissions.

(L. 1963 p. 503 § 9-402, A.L. 1965 p. 595, A.L. 1988 S.B. 583, A.L. 1995 S.B. 215, A.L. 1997 S.B. 6, A.L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-403 Agreement not to assert defenses against assignee.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-403. Agreement not to assert defenses against assignee. — (a) In this section, "value" has the meaning provided in section 400.3-303(a).

(b) Except as otherwise provided in this section, an agreement between an account debtor and an assignor not to assert against an assignee any claim or defense that the account debtor may have against the assignor is enforceable by an assignee that takes an assignment:

(1) For value;

(2) In good faith;

(3) Without notice of a claim of a property or possessory right to the property assigned; and

(4) Without notice of a defense or claim in recoupment of the type that may be asserted against a person entitled to enforce a negotiable instrument under section 400.3-305(a).

(c) Subsection (b) does not apply to defenses of a type that may be asserted against a holder in due course of a negotiable instrument under section 400.3-305(b).

(d) In a consumer transaction, if a record evidences the account debtor's obligation, law other than this article requires that the record include a statement to the effect that the rights of an assignee are subject to claims or defenses that the account debtor could assert against the original obligee, and the record does not include such a statement:

(1) The record has the same effect as if the record included such a statement; and

(2) The account debtor may assert against an assignee those claims and defenses that would have been available if the record included such a statement.

(e) This section is subject to law other than this article which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(f) Except as otherwise provided in subsection (d), this section does not displace law other than this article which gives effect to an agreement by an account debtor not to assert a claim or defense against an assignee.

(L. 1963 p. 503 § 9-403, A.L. 1965 p. 595, A.L. 1978 S.B. 755, A.L. 1988 S.B. 583, A.L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-404 Rights acquired by assignee — claims and defenses against assignee.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-404. Rights acquired by assignee — claims and defenses against assignee. — (a) Unless an account debtor has made an enforceable agreement not to assert defenses or claims, and subject to subsections (b) through (e), the rights of an assignee are subject to:

(1) All terms of the agreement between the account debtor and assignor and any defense or claim in recoupment arising from the transaction that gave rise to the contract; and

(2) Any other defense or claim of the account debtor against the assignor which accrues before the account debtor receives a notification of the assignment authenticated by the assignor or the assignee.

(b) Subject to subsection (c) and except as otherwise provided in subsection (d), the claim of an account debtor against an assignor may be asserted against an assignee under subsection (a) only to reduce the amount the account debtor owes.

(c) This section is subject to law other than this article which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(d) In a consumer transaction, if a record evidences the account debtor's obligation, law other than this article requires that the record include a statement to the effect that the account debtor's recovery against an assignee with respect to claims and defenses against the assignor may not exceed amounts paid by the account debtor under the record, and the record does not include such a statement, the extent to which a claim of an account debtor against the assignor may be asserted against an assignee is determined as if the record included such a statement.

(e) This section does not apply to an assignment of a health-care-insurance receivable.

(L. 1963 p. 503 § 9-404, A.L. 1965 p. 595, A.L. 1978 S.B. 755, A.L. 1988 S.B. 583, A.L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-405 Modification of assigned contract.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-405. Modification of assigned contract. — (a) A modification of or substitution for an assigned contract is effective against an assignee if made in good faith. The assignee acquires corresponding rights under the modified or substituted contract. The assignment may provide that the modification or substitution is a breach of contract by the assignor. This subsection is subject to subsections (b) through (d).

(b) Subsection (a) applies to the extent that:

(1) The right to payment or a part thereof under an assigned contract has not been fully earned by performance; or

(2) The right to payment or a part thereof has been fully earned by performance and the account debtor has not received notification of the assignment under section 400.9-406(a).

(c) This section is subject to law other than this article which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(d) This section does not apply to an assignment of a health-care-insurance receivable.

(L. 1963 p. 503 § 9-405, A.L. 1965 p. 595, A.L. 1978 S.B. 755, A.L. 1988 S.B. 583, A.L. 2001 S.B. 288)

Effective 7-01-01

(1973) Status as assignee of the secured party was not detrimental to plaintiff's right to recover in replevin because an assignee has sufficient interest in property to maintain replevin against a trespasser or an officer levying to satisfy a subordinate lien. Marco Finance Company v. Solbert Industries, Inc. (Mo.), 490 S.W.2d 13.



Section 400.9-406 Discharge of account debtor — notification of assignment — identification and proof of assignment — restrictions on assignment of accounts, chattel paper, payment intangibles and promissory notes ineffective.

Effective 28 Aug 2013

Title XXVI TRADE AND COMMERCE

400.9-406. Discharge of account debtor — notification of assignment — identification and proof of assignment — restrictions on assignment of accounts, chattel paper, payment intangibles and promissory notes ineffective. — (a) Subject to subsections (b) through (i), an account debtor on an account, chattel paper, or a payment intangible may discharge its obligation by paying the assignor until, but not after, the account debtor receives a notification, authenticated by the assignor or the assignee, that the amount due or to become due has been assigned and that payment is to be made to the assignee. After receipt of the notification, the account debtor may discharge its obligation by paying the assignee and may not discharge the obligation by paying the assignor.

(b) Subject to subsection (h), notification is ineffective under subsection (a):

(1) If it does not reasonably identify the rights assigned;

(2) To the extent that an agreement between an account debtor and a seller of a payment intangible limits the account debtor's duty to pay a person other than the seller and the limitation is effective under law other than this article; or

(3) At the option of an account debtor, if the notification notifies the account debtor to make less than the full amount of any installment or other periodic payment to the assignee, even if:

(A) Only a portion of the account, chattel paper, or general intangible has been assigned to that assignee;

(B) A portion has been assigned to another assignee; or

(C) The account debtor knows that the assignment to that assignee is limited.

(c) Subject to subsection (h), if requested by the account debtor, an assignee shall seasonably furnish reasonable proof that the assignment has been made. Unless the assignee complies, the account debtor may discharge its obligation by paying the assignor, even if the account debtor has received a notification under subsection (a).

(d) Except as otherwise provided in subsection (e) and sections 400.2A-303 and 400.9-407, and subject to subsection (h), a term in an agreement between an account debtor and an assignor or in a promissory note is ineffective to the extent that it:

(1) Prohibits, restricts, or requires the consent of the account debtor or person obligated on the promissory note to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, the account, chattel paper, payment intangible, or promissory note; or

(2) Provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account, chattel paper, payment intangible, or promissory note.

(e) Subsection (d) does not apply to the sale of a payment intangible or promissory note, other than a sale pursuant to a disposition under section 400.9-610 or an acceptance of collateral under section 400.9-620.

(f) Except as otherwise provided in sections 400.2A-303 and 400.9-407, and subject to subsections (h) and (i), a rule of law, statute, or regulation, that prohibits, restricts, or requires the consent of a government, governmental body or official, or account debtor to the assignment or transfer of, or creation of a security interest in, an account or chattel paper is ineffective to the extent that the rule of law, statute, or regulation:

(1) Prohibits, restricts, or requires the consent of the government, governmental body or official, or account debtor to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, the account or chattel paper; or

(2) Provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account or chattel paper.

(g) Subject to subsection (h), an account debtor may not waive or vary its option under subsection (b)(3).

(h) This section is subject to law other than this article which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(i) This section does not apply to an assignment of a health-care-insurance receivable.

(j) This section prevails over any inconsistent provisions of any statutes, rules, and regulations.

(L. 1963 p. 503 § 9-406, A.L. 1965 p. 595, A.L. 1978 S.B. 755, A.L. 1988 S.B. 583, A.L. 2001 S.B. 288, A.L. 2002 S.B. 895, A.L. 2013 H.B. 212)



Section 400.9-407 Restrictions on creation or enforcement of security interest in leasehold interest or in lessor's residual interest.

Effective 28 Aug 2002

Title XXVI TRADE AND COMMERCE

400.9-407. Restrictions on creation or enforcement of security interest in leasehold interest or in lessor's residual interest. — (a) Except as otherwise provided in subsection (b), a term in a lease agreement is ineffective to the extent that it:

(1) Prohibits, restricts, or requires the consent of a party to the lease to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in an interest of a party under the lease contract or in the lessor's residual interest in the goods; or

(2) Provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the lease.

(b) Except as otherwise provided in section 400.2A-303(7), a term described in subsection (a)(2) is effective to the extent that there is:

(1) A transfer by the lessee of the lessee's right of possession or use of the goods in violation of the term; or

(2) A delegation of a material performance of either party to the lease contract in violation of the term.

(c) The creation, attachment, perfection, or enforcement of a security interest in the lessor's interest under the lease contract or the lessor's residual interest in the goods is not a transfer that materially impairs the lessee's prospect of obtaining return performance or materially changes the duty of or materially increases the burden or risk imposed on the lessee within the purview of section 400.2A-303(4) unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the lessor.

(L. 1963 p. 503 § 9-407, A.L. 1965 p. 595, A.L. 1978 S.B. 755, A.L. 1988 S.B. 583, A.L. 2001 S.B. 288, A.L. 2002 S.B. 895)



Section 400.9-408 Restrictions on assignment of promissory notes, health care insurance receivables, and certain general intangibles ineffective.

Effective 28 Aug 2013

Title XXVI TRADE AND COMMERCE

400.9-408. Restrictions on assignment of promissory notes, health care insurance receivables, and certain general intangibles ineffective. — (a) Except as otherwise provided in subsection (b), a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or a general intangible, including a contract, permit, license, or franchise, and which term prohibits, restricts, or requires the consent of the person obligated on the promissory note or the account debtor to, the assignment or transfer of, or creation, attachment, or perfection of a security interest in, the promissory note, health-care-insurance receivable, or general intangible, is ineffective to the extent that the term:

(1) Would impair the creation, attachment, or perfection of a security interest; or

(2) Provides that the assignment or transfer or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health-care-insurance receivable, or general intangible.

(b) Subsection (a) applies to a security interest in a payment intangible or promissory note only if the security interest arises out of a sale of the payment intangible or promissory note, other than a sale pursuant to a disposition under section 400.9-610 or an acceptance of collateral under section 400.9-620.

(c) A rule of law, statute, or regulation that prohibits, restricts, or requires the consent of a government, governmental body or official, person obligated on a promissory note, or account debtor to the assignment or transfer of, or creation of a security interest in, a promissory note, health-care-insurance receivable, or general intangible, including a contract, permit, license, or franchise between an account debtor and a debtor, is ineffective to the extent that the rule of law, statute, or regulation:

(1) Would impair the creation, attachment, or perfection of a security interest; or

(2) Provides that the assignment or transfer or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health-care-insurance receivable, or general intangible.

(d) To the extent that a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or general intangible or a rule of law, statute, or regulation described in subsection (c) would be effective under law other than this article but is ineffective under subsection (a) or (c), the creation, attachment, or perfection of a security interest in the promissory note, health-care-insurance receivable, or general intangible:

(1) Is not enforceable against the person obligated on the promissory note or the account debtor;

(2) Does not impose a duty or obligation on the person obligated on the promissory note or the account debtor;

(3) Does not require the person obligated on the promissory note or the account debtor to recognize the security interest, pay or render performance to the secured party, or accept payment or performance from the secured party;

(4) Does not entitle the secured party to use or assign the debtor's rights under the promissory note, health-care-insurance receivable, or general intangible, including any related information or materials furnished to the debtor in the transaction giving rise to the promissory note, health-care-insurance receivable, or general intangible;

(5) Does not entitle the secured party to use, assign, possess, or have access to any trade secrets or confidential information of the person obligated on the promissory note or the account debtor; and

(6) Does not entitle the secured party to enforce the security interest in the promissory note, health-care-insurance receivable, or general intangible.

(e) This section prevails over any inconsistent provisions of any statutes, rules, and regulations.

(L. 1965 p. 595, A.L. 1988 S.B. 583, A.L. 2001 S.B. 288, A.L. 2002 S.B. 895, A.L. 2013 H.B. 212)



Section 400.9-409 Restrictions on assignment of letter-of-credit rights ineffective.

Effective 28 Aug 2002

Title XXVI TRADE AND COMMERCE

400.9-409. Restrictions on assignment of letter-of-credit rights ineffective. — (a) A term in a letter of credit or a rule of law, statute, regulation, custom, or practice applicable to the letter of credit which prohibits, restricts, or requires the consent of an applicant, issuer, or nominated person to a beneficiary's assignment of or creation of a security interest in a letter-of-credit right is ineffective to the extent that the term or rule of law, statute, regulation, custom, or practice:

(1) Would impair the creation, attachment, or perfection of a security interest in the letter-of-credit right; or

(2) Provides that the assignment or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the letter-of-credit right.

(b) To the extent that a term in a letter of credit is ineffective under subsection (a) but would be effective under law other than this article or a custom or practice applicable to the letter of credit, to the transfer of a right to draw or otherwise demand performance under the letter of credit, or to the assignment of a right to proceeds of the letter of credit, the creation, attachment, or perfection of a security interest in the letter-of-credit right:

(1) Is not enforceable against the applicant, issuer, nominated person, or transferee beneficiary;

(2) Imposes no duties or obligations on the applicant, issuer, nominated person, or transferee beneficiary; and

(3) Does not require the applicant, issuer, nominated person, or transferee beneficiary to recognize the security interest, pay or render performance to the secured party, or accept payment or other performance from the secured party.

(L. 1988 S.B. 583, A.L. 2001 S.B. 288, A.L. 2002 S.B. 895)



Section 400.9-501 Filing office.

Effective 01 Jan 2017, see footnote

Title XXVI TRADE AND COMMERCE

400.9-501. Filing office. — (a) Except as otherwise provided in subsection (b), if the local law of this state governs perfection of a security interest or agricultural lien, the office in which to file a financing statement to perfect the security interest or agricultural lien is:

(1) The office designated for the filing or recording of a record of a mortgage on the related real property, if:

(A) The collateral is as-extracted collateral or timber to be cut; or

(B) The financing statement is filed as a fixture filing and the collateral is goods that are or are to become fixtures; or

(2) The office of the secretary of state in all other cases, including a case in which the collateral is goods that are or are to become fixtures and the financing statement is not filed as a fixture filing.

(b) The office in which to file a financing statement to perfect a security interest in collateral, including fixtures, of a transmitting utility is the office of the secretary of state. The financing statement also constitutes a fixture filing as to the collateral indicated in the financing statement which is or is to become fixtures.

(c) A person shall not knowingly or intentionally file, attempt to file, or record any document related to real property with a recorder of deeds under chapter 59 or a financing statement with the secretary of state under subdivision (2) of subsection (a) or subsection (b) of this section, with the intent that such document or statement be used to harass or defraud any other person or knowingly or intentionally file, attempt to file, or record such a document or statement that is materially false or fraudulent.

(1) A person who violates this subsection shall be guilty of a class E felony.

(2) If a person is convicted of a violation under this subsection, the court may order restitution.

(d) In the alternative to the provisions of sections 428.105 through 428.135, if a person files a false or fraudulent financing statement with the secretary of state under subdivision (2) of subsection (a) or subsection (b) of this section, a debtor named in that financing statement may file an action against the person that filed the financing statement seeking appropriate equitable relief, actual damages, or punitive damages, including, but not limited to, reasonable attorney fees.

(L. 1963 p. 503 § 9-501, A.L. 1988 S.B. 583, A.L. 2001 S.B. 288, A.L. 2014 H.B. 1412, A.L. 2016 H.B. 2332)

Effective 1-01-17



Section 400.9-502 Contents of financing statement — record of mortgage as financing statement — time of filing financial statement.

Effective 28 Aug 2013

Title XXVI TRADE AND COMMERCE

400.9-502. Contents of financing statement — record of mortgage as financing statement — time of filing financial statement. — (a) Subject to subsection (b), a financing statement is sufficient only if it:

(1) Provides the name of the debtor;

(2) Provides the name of the secured party or a representative of the secured party; and

(3) Indicates the collateral covered by the financing statement.

(b) Except as otherwise provided in section 400.9-501(b), to be sufficient, a financing statement that covers as-extracted collateral or timber to be cut, or which is filed as a fixture filing and covers goods that are or are to become fixtures, must satisfy subsection (a) and also:

(1) Indicate that it covers this type of collateral;

(2) Indicate that it is to be filed for record in the real property records;

(3) Provide a description of the real property to which the collateral is related sufficient to give constructive notice of a mortgage under the law of this state if the description were contained in a record of the mortgage of the real property; and

(4) If the debtor does not have an interest of record in the real property, provide the name of a record owner.

(c) A record of a mortgage is effective, from the date of recording, as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut only if:

(1) The record indicates the goods or accounts that it covers;

(2) The goods are or are to become fixtures related to the real property described in the record or the collateral is related to the real property described in the record and is as-extracted collateral or timber to be cut;

(3) The record satisfies the requirements for a financing statement in this section, but:

(A) The record need not indicate that it is to be filed in the real property records; and

(B) The record sufficiently provides the name of a debtor who is an individual if it provides the individual name of the debtor or the surname and first personal name of the debtor, even if the debtor is an individual to whom section 400.9-503(a)(4) applies; and

(4) The record is duly recorded.

(d) A financing statement may be filed before a security agreement is made or a security interest otherwise attaches.

(L. 1963 p. 503 § 9-502, A.L. 1988 S.B. 583, A.L. 2001 S.B. 288, A.L. 2013 H.B. 212)



Section 400.9-503 Name of debtor and secured party.

Effective 28 Aug 2014

Title XXVI TRADE AND COMMERCE

400.9-503. Name of debtor and secured party. — (a) A financing statement sufficiently provides the name of the debtor:

(1) Except as otherwise provided in paragraph (3), if the debtor is a registered organization or the collateral is held in a trust that is a registered organization, only if the financing statement provides the name that is stated to be the registered organization's name on the public organic record most recently filed with or issued or enacted by the registered organization's jurisdiction of organization which purports to state, amend, or restate the registered organization's name;

(2) Subject to subsection (f), if the collateral is being administered by the personal representative of a decedent, only if the financing statement provides as the name of the debtor, the name of the decedent and, in a separate part of the financing statement, indicates that the collateral is being administered by a personal representative;

(3) If the collateral is held in a trust that is not a registered organization, only if the financing statement:

(A) Provides, as the name of the debtor:

(i) If the organic record of the trust specifies a name for the trust, the name specified; or

(ii) If the organic record of the trust does not specify a name for the trust, the name of the settlor or testator; and

(B) In a separate part of the financing statement:

(i) If the name is provided in accordance with subparagraph (A)(i), indicates that the collateral is held in a trust; or

(ii) If the name is provided in accordance with subparagraph (A)(ii), provides additional information sufficient to distinguish the trust from other trusts having one or more of the same settlors or the same testator and indicates that the collateral is held in a trust, unless the additional information so indicates;

(4) Subject to subsection (g), if the debtor is an individual to whom this state has issued a driver's license or nondriver's license that has not expired, only if the financing statement provides the name of the individual which is indicated on the driver's license or nondriver's license;

(5) If the debtor is an individual to whom paragraph (4) does not apply, only if the financing statement provides the individual name of the debtor or the surname and first personal name of the debtor; and

(6) In other cases:

(A) If the debtor has a name, only if the financing statement provides the organizational name of the debtor; and

(B) If the debtor does not have a name, only if it provides the names of the partners, members, associates, or other persons comprising the debtor, in a manner that each name provided would be sufficient if the person named were the debtor.

(b) A financing statement that provides the name of the debtor in accordance with subsection (a) is not rendered ineffective by the absence of:

(1) A trade name or other name of the debtor; or

(2) Unless required under subsection (a)(6)(B), names of partners, members, associates, or other persons comprising the debtor.

(c) A financing statement that provides only the debtor's trade name does not sufficiently provide the name of the debtor.

(d) Failure to indicate the representative capacity of a secured party or representative of a secured party does not affect the sufficiency of a financing statement.

(e) A financing statement may provide the name of more than one debtor and the name of more than one secured party.

(f) The name of the decedent indicated on the order appointing the personal representative of the decedent issued by the court having jurisdiction over the collateral is sufficient as the name of the decedent under subsection (a)(2).

(g) If this state has issued to an individual more than one driver's license or nondriver's license of a kind described in subsection (a)(4), the one that was issued most recently is the one to which subsection (a)(4) refers.

(h) In this section, the name of the settlor or testator means:

(1) If the settlor is a registered organization, the name that is stated to be the settlor's name on the public organic record most recently filed with or issued or enacted by the settlor's jurisdiction of organization which purports to state, amend, or restate the settlor's name; or

(2) In other cases, the name of the settlor or testator indicated in the trust's organic record.

(L. 1963 p. 503 § 9-503, A.L. 2001 S.B. 288, A.L. 2013 H.B. 212, A.L. 2014 H.B. 1376)



Section 400.9-504 Indication of collateral.

Effective 28 Aug 2002

Title XXVI TRADE AND COMMERCE

400.9-504. Indication of collateral. — A financing statement sufficiently indicates the collateral that it covers if the financing statement provides:

(1) A description of the collateral pursuant to section 400.9-108; or

(2) An indication that the financing statement covers all assets or all personal property.

(L. 1963 p. 503 § 9-504, A.L. 1988 S.B. 583, A.L. 2001 S.B. 288, A.L. 2002 S.B. 895)

(1974) Repossession under this section does not create a cause of action under the federal civil rights statute. Nowlin v. Professional Auto Sales, Inc. (C.A. Mo.), 496 F.2d 16.

(1975) An assignee of a security agreement takes only what is due to his assignor at the time of assignment and is not entitled to attorney's fees or costs of repossession which had not accrued at the time of assignment but were incurred later by the assignee. Continental State Bank v. S.E.K. Construction Co. Inc. (A.), 518 S.W.2d 143.

(1990) Definitions of “private sale” and “public sale” contained in the official comments to section 400.2-706 of the Uniform Commercial Code are appropriate definitions for UCC section dealing with disposition of collateral after default. Boatmen's National Bank of Carthage v. Eidson, 796 S.W.2d 920 (Mo. App.).



Section 400.9-505 Filing and compliance with other statutes and treaties for consignments, leases, other bailments, and other transactions.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-505. Filing and compliance with other statutes and treaties for consignments, leases, other bailments, and other transactions. — (a) A consignor, lessor, or other bailor of goods, a licensor, or a buyer of a payment intangible or promissory note may file a financing statement, or may comply with a statute or treaty described in section 400.9-311(a), using the terms "consignor", "consignee", "lessor", "lessee", "bailor", "bailee", "licensor", "licensee", "owner", "registered owner", "buyer", "seller", or words of similar import, instead of the terms "secured party" and "debtor".

(b) This part applies to the filing of a financing statement under subsection (a) and, as appropriate, to compliance that is equivalent to filing a financing statement under section 400.9-311(b), but the filing or compliance is not of itself a factor in determining whether the collateral secures an obligation. If it is determined for another reason that the collateral secures an obligation, a security interest held by the consignor, lessor, bailor, licensor, owner, or buyer which attaches to the collateral is perfected by the filing or compliance.

(L. 1963 p. 503 § 9-505, A.L. 1988 S.B. 583, A.L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-506 Effect of errors or omissions.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-506. Effect of errors or omissions. — (a) A financing statement substantially satisfying the requirements of this part is effective, even if it has minor errors or omissions, unless the errors or omissions make the financing statement seriously misleading.

(b) Except as otherwise provided in subsection (c), a financing statement that fails sufficiently to provide the name of the debtor in accordance with section 400.9-503(a) is seriously misleading.

(c) If a search of the records of the filing office under the debtor's correct name, using the filing office's standard search logic, if any, would disclose a financing statement that fails sufficiently to provide the name of the debtor in accordance with section 400.9-503(a), the name provided does not make the financing statement seriously misleading.

(d) For purposes of section 400.9-508(b), the "debtor's correct name" in subsection (c) means the correct name of the new debtor.

(L. 1963 p. 503 § 9-506, A.L. 2001 S.B. 288)

Effective 7-01-01

(1976) Held, common law meaning of “tender” is applicable in construing this section and waiver of tender can be had. Owens v. Automobile Recovery Bureau, Inc. (Mo.), 544 S.W.2d 26.



Section 400.9-507 Effect of certain events on effectiveness of financing statement.

Effective 28 Aug 2014

Title XXVI TRADE AND COMMERCE

400.9-507. Effect of certain events on effectiveness of financing statement. — (a) A filed financing statement remains effective with respect to collateral that is sold, exchanged, leased, licensed, or otherwise disposed of and in which a security interest or agricultural lien continues, even if the secured party knows of or consents to the disposition.

(b) Except as otherwise provided in subsection (c) and section 400.9-508, a financing statement is not rendered ineffective if, after the financing statement is filed, the information provided in the financing statement becomes seriously misleading under section 400.9-506.

(c) If the name that a filed financing statement provides for a debtor becomes insufficient as the name of the debtor under section 400.9-503(a) so that the financing statement becomes seriously misleading under section 400.9-506:

(1) The financing statement is effective to perfect a security interest in collateral acquired by the debtor before, or within four months after, the filed financing statement becomes seriously misleading; and

(2) The financing statement is not effective to perfect a security interest in collateral acquired by the debtor more than four months after the filed financing statement becomes seriously misleading, unless an amendment to the financing statement which renders the financing statement not seriously misleading is filed within four months after the financing statement became seriously misleading.

(L. 1963 p. 503 § 9-507, A.L. 2001 S.B. 288, A.L. 2014 H.B. 1376)



Section 400.9-508 (Transferred 2001; now 400.9-528)

Effective 28 Aug 2001

Title XXVI TRADE AND COMMERCE



Section 400.9-508 Effectiveness of financing statement if new debtor becomes bound by security agreement.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

*400.9-508. Effectiveness of financing statement if new debtor becomes bound by security agreement. — (a) Except as otherwise provided in this section, a filed financing statement naming an original debtor is effective to perfect a security interest in collateral in which a new debtor has or acquires rights to the extent that the financing statement would have been effective had the original debtor acquired rights in the collateral.

(b) If the difference between the name of the original debtor and that of the new debtor causes a filed financing statement that is effective under subsection (a) to be seriously misleading under section 400.9-506:

(1) The financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four months after, the new debtor becomes bound under section 400.9-203(d); and

(2) The financing statement is not effective to perfect a security interest in collateral acquired by the new debtor more than four months after the new debtor becomes bound under section 400.9-203(d) unless an initial financing statement providing the name of the new debtor is filed before the expiration of that time.

(c) This section does not apply to collateral as to which a filed financing statement remains effective against the new debtor under section 400.9-507(a).

(L. 2001 S.B. 288)

Effective 7-01-01

*This section number was contained in both H.B. 453 and S.B. 288 of the Ninety-first General Assembly, First Regular Session, 2001. Due to the restructuring of Article 9 of Chapter 400 contained in S.B. 288, 2001, this section number as amended by H.B. 453, 2001, was transferred to § 400.9-528.



Section 400.9-509 Persons entitled to file a record.

Effective 28 Aug 2002

Title XXVI TRADE AND COMMERCE

400.9-509. Persons entitled to file a record. — (a) A person may file an initial financing statement, amendment that adds collateral covered by a financing statement, or amendment that adds a debtor to a financing statement only if:

(1) The debtor authorizes the filing in an authenticated record or pursuant to subsection (b) or (c); or

(2) The person holds an agricultural lien that has become effective at the time of filing and the financing statement covers only collateral in which the person holds an agricultural lien.

(b) By authenticating or becoming bound as debtor by a security agreement, a debtor or new debtor authorizes the filing of an initial financing statement, and an amendment, covering:

(1) The collateral described in the security agreement; and

(2) Property that becomes collateral under section 400.9-315(a)(2), whether or not the security agreement expressly covers proceeds.

(c) By acquiring collateral in which a security interest or agricultural lien continues under section 400.9-315(a)(1), a debtor authorizes the filing of an initial financing statement, and an amendment, covering the collateral and property that becomes collateral under section 400.9-315(a)(2).

(d) A person may file an amendment other than an amendment that adds collateral covered by a financing statement or an amendment that adds a debtor to a financing statement only if:

(1) The secured party of record authorizes the filing; or

(2) The amendment is a termination statement for a financing statement as to which the secured party of record has failed to file or send a termination statement as required by section 400.9-513(a) or (c), the debtor authorizes the filing, and the termination statement indicates that the debtor authorized it to be filed.

(e) If there is more than one secured party of record for a financing statement, each secured party of record may authorize the filing of an amendment under subsection (d).

(L. 2001 S.B. 288, A.L. 2002 S.B. 895)



Section 400.9-510 Effectiveness of filed record.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-510. Effectiveness of filed record. — (a) A filed record is effective only to the extent that it was filed by a person that may file it under section 400.9-509.

(b) A record authorized by one secured party of record does not affect the financing statement with respect to another secured party of record.

(c) A continuation statement that is not filed within the six-month period prescribed by section 400.9-515(d) is ineffective.

(L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-511 Secured party of record.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-511. Secured party of record. — (a) A secured party of record with respect to a financing statement is a person whose name is provided as the name of the secured party or a representative of the secured party in an initial financing statement that has been filed. If an initial financing statement is filed under section 400.9-514(a), the assignee named in the initial financing statement is the secured party of record with respect to the financing statement.

(b) If an amendment of a financing statement which provides the name of a person as a secured party or a representative of a secured party is filed, the person named in the amendment is a secured party of record. If an amendment is filed under section 400.9-514(b), the assignee named in the amendment is a secured party of record.

(c) A person remains a secured party of record until the filing of an amendment of the financing statement which deletes the person.

(L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-512 Amendment of financing statement.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-512. Amendment of financing statement. — (a) Subject to section 400.9-509, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or, subject to subsection (e), otherwise amend the information provided in, a financing statement by filing an amendment that:

(1) Identifies, by its file number, the initial financing statement to which the amendment relates; and

(2) If the amendment relates to an initial financing statement filed or recorded in a filing office described in section 400.9-501(a)(1), provides the information specified in section 400.9-502(b).

(b) Except as otherwise provided in section 400.9-515, the filing of an amendment does not extend the period of effectiveness of the financing statement.

(c) A financing statement that is amended by an amendment that adds collateral is effective as to the added collateral only from the date of the filing of the amendment.

(d) A financing statement that is amended by an amendment that adds a debtor is effective as to the added debtor only from the date of the filing of the amendment.

(e) An amendment is ineffective to the extent it:

(1) Purports to delete all debtors and fails to provide the name of a debtor to be covered by the financing statement; or

(2) Purports to delete all secured parties of record and fails to provide the name of a new secured party of record.

(L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-513 Termination statement.

Effective 28 Aug 2002

Title XXVI TRADE AND COMMERCE

400.9-513. Termination statement. — (a) A secured party shall cause the secured party of record for a financing statement to file a termination statement for the financing statement if the financing statement covers consumer goods and:

(1) There is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2) The debtor did not authorize the filing of the initial financing statement.

(b) To comply with subsection (a), a secured party shall cause the secured party of record to file the termination statement:

(1) Within one month after there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2) If earlier, within twenty days after the secured party receives an authenticated demand from a debtor.

(c) In cases not governed by subsection (a), within twenty days after a secured party receives an authenticated demand from a debtor, the secured party shall cause the secured party of record for a financing statement to send to the debtor a termination statement for the financing statement or file the termination statement in the filing office if:

(1) Except in the case of a financing statement covering accounts or chattel paper that has been sold or goods that are the subject of a consignment, there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value;

(2) The financing statement covers accounts or chattel paper that has been sold but as to which the account debtor or other person obligated has discharged its obligation;

(3) The financing statement covers goods that were the subject of a consignment to the debtor but are not in the debtor's possession; or

(4) The debtor did not authorize the filing of the initial financing statement.

(d) Except as otherwise provided in section 400.9-510, upon the filing of a termination statement with the filing office, the financing statement to which the termination statement relates ceases to be effective. Except as otherwise provided in section 400.9-510, for purposes of sections 400.9-519(g), 400.9-522(a), and 400.9-523(c), the filing with the filing office of a termination statement relating to a financing statement that indicates that the debtor is a transmitting utility also causes the effectiveness of the financing statement to lapse.

(L. 2001 S.B. 288, A.L. 2002 S.B. 895)



Section 400.9-514 Assignment of powers of secured party of record.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-514. Assignment of powers of secured party of record. — (a) Except as otherwise provided in subsection (c), an initial financing statement may reflect an assignment of all of the secured party's power to authorize an amendment to the financing statement by providing the name and mailing address of the assignee as the name and address of the secured party.

(b) Except as otherwise provided in subsection (c), a secured party of record may assign of record all or part of its power to authorize an amendment to a financing statement by filing in the filing office an amendment of the financing statement which:

(1) Identifies, by its file number, the initial financing statement to which it relates;

(2) Provides the name of the assignor; and

(3) Provides the name and mailing address of the assignee.

(c) An assignment of record of a security interest in a fixture covered by a record of a mortgage which is effective as a financing statement filed as a fixture filing under section 400.9-502(c) may be made only by an assignment of record of the mortgage in the manner provided by law of this state other than this chapter.

(L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-515 Duration and effectiveness of financing statement — effect of lapsed financing statement.

Effective 28 Aug 2013

Title XXVI TRADE AND COMMERCE

400.9-515. Duration and effectiveness of financing statement — effect of lapsed financing statement. — (a) Except as otherwise provided in subsections (b), (e), (f), and (g), a filed financing statement is effective for a period of five years after the date of filing.

(b) Except as otherwise provided in subsections (e), (f), and (g), an initial financing statement filed in connection with a manufactured-home transaction is effective for a period of thirty years after the date of filing if it indicates that it is filed in connection with a manufactured-home transaction.

(c) The effectiveness of a filed financing statement lapses on the expiration of the period of its effectiveness unless before the lapse a continuation statement is filed pursuant to subsection (d). Upon lapse, a financing statement ceases to be effective and any security interest or agricultural lien that was perfected by the financing statement becomes unperfected, unless the security interest is perfected otherwise. If the security interest or agricultural lien becomes unperfected upon lapse, it is deemed never to have been perfected as against a purchaser of the collateral for value.

(d) A continuation statement may be filed only within six months before the expiration of the five-year period specified in subsection (a) or the thirty-year period specified in subsection (b), whichever is applicable.

(e) Except as otherwise provided in section 400.9-510, upon timely filing of a continuation statement, the effectiveness of the initial financing statement continues for a period of five years commencing on the day on which the financing statement would have become ineffective in the absence of the filing. Upon the expiration of the five-year period, the financing statement lapses in the same manner as provided in subsection (c), unless, before the lapse, another continuation statement is filed pursuant to subsection (d). Succeeding continuation statements may be filed in the same manner to continue the effectiveness of the initial financing statement.

(f) If a debtor is a transmitting utility and a filed initial financing statement so indicates, the financing statement is effective until a termination statement is filed.

(g) A record of a mortgage that is effective as a financing statement filed as a fixture filing under section 400.9-502(c) remains effective as a financing statement filed as a fixture filing until the mortgage is released or satisfied of record or its effectiveness otherwise terminates as to the real property.

(L. 2001 S.B. 288, A.L. 2013 H.B. 212)



Section 400.9-516 What constitutes filing — effectiveness of filing.

Effective 28 Aug 2014

Title XXVI TRADE AND COMMERCE

400.9-516. What constitutes filing — effectiveness of filing. — (a) Except as otherwise provided in subsection (b), communication of a record to a filing office and tender of the filing fee or acceptance of the record by the filing office constitutes filing.

(b) Filing does not occur with respect to a record that a filing office refuses to accept because:

(1) The record is not communicated by a method or medium of communication authorized by the filing office;

(2) An amount equal to or greater than the applicable filing fee is not tendered;

(3) The filing office is unable to index the record because:

(A) In the case of an initial financing statement, the record does not provide a name for the debtor;

(B) In the case of an amendment or information statement, the record:

(i) Does not identify the initial financing statement as required by section 400.9-512 or 400.9-518, as applicable; or

(ii) Identifies an initial financing statement whose effectiveness has lapsed under section 400.9-515;

(C) In the case of an initial financing statement that provides the name of a debtor identified as an individual or an amendment that provides a name of a debtor identified as an individual which was not previously provided in the financing statement to which the record relates, the record does not identify the debtor's surname; or

(D) In the case of a record filed or recorded in the filing office described in section 400.9-501(a)(1), the record does not provide a sufficient description of the real property to which it relates;

(4) In the case of an initial financing statement or an amendment that adds a secured party of record, the record does not provide a name and mailing address for the secured party of record;

(5) In the case of an initial financing statement or an amendment that provides a name of a debtor which was not previously provided in the financing statement to which the amendment relates, the record does not:

(A) Provide a mailing address for the debtor; or

(B) Indicate whether the name provided as the name of the debtor is the name of an individual or an organization;

(6) In the case of an assignment reflected in an initial financing statement under section 400.9-514(a) or an amendment filed under section 400.9-514(b), the record does not provide a name and mailing address for the assignee;

(7) In the case of a continuation statement, the record is not filed within the six-month period prescribed by section 400.9-515(d);

(8) The secretary of state has reasonable cause to believe the record is materially false or fraudulent; or

(9) The record on its face reveals, based on factors such as whether the debtor and the secured party are substantially the same person, the individual debtor is a transmitting utility, or whether the collateral described is within the scope of this chapter, that the record is being filed for a purpose other than a transaction that is within the scope of this chapter. This includes a record that asserts a claim against a current or former employee or officer of a federal, state, county, or other local governmental unit that relates to the performance of the officer's or employee's public duties, and for which the filer does not hold a properly executed security agreement or judgment from a court of competent jurisdiction.

(c) For purposes of subsection (b):

(1) A record does not provide information if the filing office is unable to read or decipher the information;

(2) A record that does not indicate that it is an amendment or identify an initial financing statement to which it relates, as required by section 400.9-512, 400.9-514 or 400.9-518, is an initial financing statement; and

(3) A document, instrument, or record shall be presumed to be materially false or fraudulent if the document, instrument, or record is filed by an offender or on behalf of an offender. This presumption may be rebutted by providing the secretary of state the original or a copy of a sworn and notarized document signed by the obligor, debtor, or owner of the property designated as collateral stating that the person entered into a security agreement with the offender and authorized the filing of the instrument as provided in section 400.9-509. For the purposes of this subdivision the term "offender" shall have the same definition as provided in section 217.010, except, it shall only include inmates in the custody of the department of corrections.

(d) A record that is communicated to the filing office with tender of the filing fee, but which the filing office refuses to accept for a reason other than one set forth in subsection (b), is effective as a filed record except as against a purchaser of the collateral which gives value in reasonable reliance upon the absence of the record from the files.

(e) In the alternative to the provisions of sections 428.105 through 428.135, if an information statement filed with the secretary of state under section 400.9-518 alleges that a previously filed record was wrongfully filed, the secretary of state shall, without undue delay, determine whether the contested record was wrongfully filed. To determine whether the record was wrongfully filed, the secretary of state may require the person who filed the information statement or the secured party to provide any additional relevant information, including an original or copy of a security agreement that is related to the record. If the secretary of state finds that the record was wrongfully filed, the secretary of state shall terminate the record and the record shall be void and ineffective. The secretary of state shall notify the secured party named in the contested record of the termination.

(L. 2001 S.B. 288, A.L. 2013 H.B. 212, A.L. 2014 H.B. 1376 merged with H.B. 1412)



Section 400.9-517 Effect of indexing errors.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-517. Effect of indexing errors. — The failure of the filing office to index a record correctly does not affect the effectiveness of the filed record.

(L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-518 Claim concerning inaccurate or wrongfully filed record.

Effective 28 Aug 2013

Title XXVI TRADE AND COMMERCE

400.9-518. Claim concerning inaccurate or wrongfully filed record. — (a) A person may file in the filing office an information statement with respect to a record indexed there under the person's name if the person believes that the record is inaccurate or was wrongfully filed.

(b) An information statement under subsection (a) must:

(1) Identify the record to which it relates by the file number assigned to the initial financing statement to which the record relates;

(2) Indicate that it is an information statement; and

(3) Provide the basis for the person's belief that the record is inaccurate and indicate the manner in which the person believes the record should be amended to cure any inaccuracy or provide the basis for the person's belief that the record was wrongfully filed.

(c) A person may file in the filing office an information statement with respect to a record filed there if the person is a secured party of record with respect to the financing statement to which the record relates and believes that the person who filed the record was not entitled to do so under section 400.9-509(d).

(d) An information statement under subsection (c) must:

(1) Identify the record to which it relates by the file number assigned to the initial financing statement to which the record relates;

(2) Indicate that it is an information statement; and

(3) Provide the basis for the person's belief that the person who filed the record was not entitled to do so under section 400.9-509(d).

(e) The filing of an information statement does not affect the effectiveness of an initial financing statement or other filed record.

(L. 2001 S.B. 288, A.L. 2013 H.B. 212)



Section 400.9-519 Numbering, maintaining, and indexing records — communicating information provided in records.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-519. Numbering, maintaining, and indexing records — communicating information provided in records. — (a) For each record filed in a filing office, the filing office shall:

(1) Assign a unique number to the filed record;

(2) Create a record that bears the number assigned to the filed record and the date and time of filing;

(3) Maintain the filed record for public inspection; and

(4) Index the filed record in accordance with subsections (c), (d), and (e).

(b) A file number assigned after January 1, 2003, must include a digit that:

(1) Is mathematically derived from or related to the other digits of the file number; and

(2) Enables the filing office to detect whether a number communicated as the file number includes a single-digit or transpositional error.

(c) Except as otherwise provided in subsections (d) and (e), the filing office shall:

(1) Index an initial financing statement according to the name of the debtor and index all filed records relating to the initial financing statement in a manner that associates with one another an initial financing statement and all filed records relating to the initial financing statement; and

(2) Index a record that provides a name of a debtor which was not previously provided in the financing statement to which the record relates also according to the name that was not previously provided.

(d) If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, it must be filed for record and the filing office shall index it:

(1) Under the names of the debtor and of each owner of record shown on the financing statement as if they were the mortgagors under a mortgage of the real property described; and

(2) To the extent that the law of this state provides for indexing of records of mortgages under the name of the mortgagee, under the name of the secured party as if the secured party were the mortgagee thereunder, or, if indexing is by description, as if the financing statement were a record of a mortgage of the real property described.

(e) If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index an assignment filed under section 400.9-514(a) or an amendment filed under section 400.9-514(b):

(1) Under the name of the assignor as grantor; and

(2) To the extent that the law of this state provides for indexing a record of the assignment of a mortgage under the name of the assignee, under the name of the assignee.

(f) The filing office shall maintain a capability:

(1) To retrieve a record by the name of the debtor and by the file number assigned to the initial financing statement to which the record relates; and

(2) To associate and retrieve with one another an initial financing statement and each filed record relating to the initial financing statement.

(g) The filing office may not remove a debtor's name from the index until one year after the effectiveness of a financing statement naming the debtor lapses under section 400.9-515 with respect to all secured parties of record.

(h) The filing office shall perform the acts required by subsections (a) through (e) at the time and in the manner prescribed by filing-office rule, but after January 1, 2003, not later than three business days after the filing office receives the record in question.

(L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-520 Acceptance and refusal to accept record.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-520. Acceptance and refusal to accept record. — (a) A filing office shall refuse to accept a record for filing for a reason set forth in section 400.9-516(b) and may refuse to accept a record for filing only for a reason set forth in section 400.9-516(b).

(b) If a filing office refuses to accept a record for filing, it shall communicate to the person that presented the record the fact of and reason for the refusal and the date and time the record would have been filed had the filing office accepted it. The communication must be made at the time and in the manner prescribed by filing-office rule in no event more than three business days after the filing office receives the record.

(c) A filed financing statement satisfying section 400.9-502(a) and (b) is effective, even if the filing office is required to refuse to accept it for filing under subsection (a). However, section 400.9-338 applies to a filed financing statement providing information described in section 400.9-516(b)(5) which is incorrect at the time the financing statement is filed.

(d) If a record communicated to a filing office provides information that relates to more than one debtor, this part applies as to each debtor separately.

(L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-521 Uniform form of written financing statement and amendment.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-521. Uniform form of written financing statement and amendment. — Except for a reason set forth in section 400.9-516(b), a filing office that accepts written records may not refuse to accept a written document for a filing authorized by this chapter, provided that the document conforms to a format:

(1) Approved by the International Association of Corporate Administrators; or

(2) Adopted by a rule promulgated by the secretary of state pursuant to section 400.9-526.

(L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-522 Maintenance and destruction of records.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-522. Maintenance and destruction of records. — (a) The filing office shall maintain a record of the information provided in a filed financing statement for at least one year after the effectiveness of the financing statement has lapsed under section 400.9-515 with respect to all secured parties of record. The record must be retrievable by using the name of the debtor and by using the file number assigned to the initial financing statement to which the record relates.

(b) Except to the extent that a statute governing disposition of public records provides otherwise, the filing office immediately may destroy any written record evidencing a financing statement. However, if the filing office destroys a written record, it shall maintain another record of the financing statement which complies with subsection (a).

(L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-523 Information from filing office — sale or license of records.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-523. Information from filing office — sale or license of records. — (a) If a person that files a written record requests an acknowledgment of the filing, the filing office shall send to the person an image of the record showing the number assigned to the record pursuant to section 400.9-519(a)(1) and the date and time of the filing of the record. However, if the person furnishes a copy of the record to the filing office, the filing office may instead:

(1) Note upon the copy the number assigned to the record pursuant to section 400.9-519(a)(1) and the date and time of the filing of the record; and

(2) Send the copy to the person.

(b) If a person files a record other than a written record, the filing office shall communicate to the person an acknowledgment that provides:

(1) The information in the record;

(2) The number assigned to the record pursuant to section 400.9-519(a)(1); and

(3) The date and time of the filing of the record.

(c) The filing office shall communicate or otherwise make available in a record the following information to any person that requests it:

(1) Whether there is on file on a date and time specified by the filing office, but not a date earlier than three business days before the filing office receives the request, any financing statement that:

(A) Designates a particular debtor or, if the request so states, designates a particular debtor at the address specified in the request;

(B) Has not lapsed under section 400.9-515 with respect to all secured parties of record; and

(C) If the request so states, has lapsed under section 400.9-515 and a record of which is maintained by the filing office under section 400.9-522(a);

(2) The date and time of filing of each financing statement; and

(3) The information provided in each financing statement.

(d) In complying with its duty under subsection (c), the filing office may communicate information in any medium. However, if requested, the filing office shall communicate information by issuing a record that can be admitted into evidence in the courts of this state without extrinsic evidence of its authenticity.

(e) The filing office shall perform the acts required by subsections (a) through (d) at the time and in the manner prescribed by filing-office rule, but after January 1, 2003, not later than three business days after the filing office receives the request.

(f) At least weekly, the filing office shall offer to sell or license to the public on a nonexclusive basis, in bulk, copies of all records filed in it under this part, in every medium from time to time available to the filing office.

(L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-524 Delay by filing office.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-524. Delay by filing office. — Delay by the filing office beyond a time limit prescribed by this part is excused if:

(1) The delay is caused by interruption of communication or computer facilities, war, emergency conditions, failure of equipment, or other circumstances beyond control of the filing office; and

(2) The filing office exercises reasonable diligence under the circumstances.

(L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-525 Fees.

Effective 01 Sep 2003, see footnote

Title XXVI TRADE AND COMMERCE

400.9-525. Fees. — (a) Except as otherwise provided in subsection (e), the fee for filing and indexing a record under this part, other than an initial financing statement of the kind described in section 400.9-502(c), is:

(1) If the filing office is the secretary of state's office, then twelve dollars for the first page and one dollar for each subsequent page if the record is communicated in writing, or five dollars by an electronic medium authorized by filing-office rule; or

(2) If the filing office is other than the secretary of state's office, then the fee otherwise allowed by law.

(b) Except as otherwise provided in subsection (e), the fee for filing and indexing an initial financing statement of the kind described in section 400.9-502(c) is:

(1) If the filing office is the secretary of state's office, then twelve dollars for the first page and one dollar for each subsequent page if the record is communicated in writing, or five dollars by an electronic medium authorized by filing-office rule; or

(2) If the filing office is other than the secretary of state's office, then the fee otherwise allowed by law.

(c) The number of names required to be indexed does not affect the amount of the fee in subsections (a) and (b).

(d) The fee for responding to a request for information from the filing office, including for communicating whether there is on file any financing statement naming a particular debtor, is:

(1) If the filing office is the secretary of state's office, then twenty-two dollars for the first page and one dollar for each subsequent page if the record is communicated in writing or by another medium authorized by filing-office rule; or

(2) If the filing office is other than the secretary of state's office, then the fee otherwise allowed by law.

(e) This section does not require a fee with respect to a record of a mortgage which is effective as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut under section 400.9-502(c). However, the recording and satisfaction fees that otherwise would be applicable to the record of the mortgage apply.

(f) The provisions of this section shall become effective on September 1, 2003.

(L. 2001 S.B. 288, A.L. 2002 S.B. 895 merged with S.B. 1078, A.L. 2003 H.B. 221 merged with S.B. 346)

Effective 9-01-03



Section 400.9-526 Filing office rules.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-526. Filing office rules. — (a) The secretary of state shall have the authority to promulgate all rules necessary to the administration and enforcement of the provisions of this chapter. All rules shall be promulgated pursuant to the provisions of this section and chapter 536. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(b) To keep the filing-office rules and practices of the filing office in harmony with the rules and practices of filing offices in other jurisdictions that enact substantially this part, and to keep the technology used by the filing office compatible with the technology used by filing offices in other jurisdictions that enact substantially this part, the secretary of state, so far as is consistent with the purposes, policies, and provisions of this article, in adopting, amending, and repealing filing-office rules, shall:

(1) Consult with filing offices in other jurisdictions that enact substantially this part;

(2) Consult the most recent version of the Model Rules promulgated by the International Association of Corporate Administrators or any successor organization; and

(3) Take into consideration the rules and practices of, and the technology used by, filing offices in other jurisdictions that enact substantially this part.

(L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-527 Duty to report.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-527. Duty to report. — The secretary of state shall report annually on or before February first to the governor, the president pro tempore of the senate and the speaker of the house of representatives on the operation of the filing office. The report must contain a statement of the extent to which:

(1) The filing-office rules are not in harmony with the rules of filing offices in other jurisdictions that enact substantially this part and the reasons for these variations; and

(2) The filing-office rules are not in harmony with the most recent version of the Model Rules promulgated by the International Association of Corporate Administrators, or any successor organization, and the reasons for these variations.

(L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-528 Additional fee — expiration date.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

400.9-528. Additional fee — expiration date. — The secretary of state may collect an additional fee of five dollars on each and every fee paid to the secretary of state as required in chapter 400.9. All fees collected as provided in this section shall be deposited in the state treasury and credited to the secretary of state’s technology trust fund account. The provisions of this section shall expire on December 31, 2021.

(L. 1994 S.B. 635, A.L. 2001 H.B. 453 § 400.9-508, A.L. 2008 S.B. 1150, A.L. 2017 S.B. 95)

Expires 12-31-21



Section 400.9-601 Rights after default — judicial enforcement — consignor or buyer of accounts, chattel paper, payment intangibles, or promissory notes.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-601. Rights after default — judicial enforcement — consignor or buyer of accounts, chattel paper, payment intangibles, or promissory notes. — (a) After default, a secured party has the rights provided in this part and, except as otherwise provided in section 400.9-602, those provided by agreement of the parties. A secured party:

(1) May reduce a claim to judgment, foreclose, or otherwise enforce the claim, security interest, or agricultural lien by any available judicial procedure; and

(2) If the collateral is documents, may proceed either as to the documents or as to the goods they cover.

(b) A secured party in possession of collateral or control of collateral under section 400.9-104, 400.9-105, 400.9-106 or 400.9-107 has the rights and duties provided in section 400.9-207.

(c) The rights under subsections (a) and (b) are cumulative and may be exercised simultaneously.

(d) Except as otherwise provided in subsection (g) and section 400.9-605, after default, a debtor and an obligor have the rights provided in this part and by agreement of the parties.

(e) If a secured party has reduced its claim to judgment, the lien of any levy that may be made upon the collateral by virtue of an execution based upon the judgment relates back to the earliest of:

(1) The date of perfection of the security interest or agricultural lien in the collateral; or

(2) The date of filing a financing statement covering the collateral;

(3) Any date specified in a statute under which the agricultural lien was created.

(f) A sale pursuant to an execution is a foreclosure of the security interest or agricultural lien by judicial procedure within the meaning of this section. A secured party may purchase at the sale and thereafter hold the collateral free of any other requirements of this article.

(g) Except as otherwise provided in section 400.9-607(c), this part imposes no duties upon a secured party that is a consignor or is a buyer of accounts, chattel paper, payment intangibles, or promissory notes.

(L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-602 Waiver of variance of rights and duties.

Effective 28 Aug 2002

Title XXVI TRADE AND COMMERCE

400.9-602. Waiver of variance of rights and duties. — Except as otherwise provided in section 400.9-624, to the extent that they give rights to a debtor or obligor and impose duties on a secured party, the debtor or obligor may not waive or vary the rules stated in the following listed sections:

(1) Section 400.9-207(b)(4)(C), which deals with use and operation of the collateral by the secured party;

(2) Section 400.9-210, which deals with requests for an accounting and requests concerning a list of collateral and statement of account;

(3) Section 400.9-607(c), which deals with collection and enforcement of collateral;

(4) Sections 400.9-608(a) and 400.9-615(c) to the extent that they deal with application or payment of noncash proceeds of collection, enforcement, or disposition;

(5) Sections 400.9-608(a) and 400.9-615(d) to the extent that they require accounting for or payment of surplus proceeds of collateral;

(6) Section 400.9-609 to the extent that it imposes upon a secured party that takes possession of collateral without judicial process the duty to do so without breach of the peace;

(7) Sections 400.9-610(b), 400.9-611, 400.9-613 and 400.9-614, which deal with disposition of collateral;

(8) Section 400.9-615(f), which deals with calculation of a deficiency or surplus when a disposition is made to the secured party, a person related to the secured party, or a secondary obligor;

(9) Section 400.9-616, which deals with explanation of the calculation of a surplus or deficiency;

(10) Sections 400.9-620, 400.9-621 and 400.9-622, which deal with acceptance of collateral in satisfaction of obligation;

(11) Section 400.9-623, which deals with redemption of collateral;

(12) Section 400.9-624, which deals with permissible waivers; and

(13) Sections 400.9-625 and 400.9-626, which deal with the secured party's liability for failure to comply with this article.

(L. 2001 S.B. 288, A.L. 2002 S.B. 895)



Section 400.9-603 Agreement on standards concerning rights and duties.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-603. Agreement on standards concerning rights and duties. — (a) The parties may determine by agreement the standards measuring the fulfillment of the rights of a debtor or obligor and the duties of a secured party under a rule stated in section 400.9-602 if the standards are not manifestly unreasonable.

(b) Subsection (a) does not apply to the duty under section 400.9-609 to refrain from breaching the peace.

(L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-604 Procedure if security agreement covers real property or fixtures.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-604. Procedure if security agreement covers real property or fixtures. — (a) If a security agreement covers both personal and real property, a secured party may proceed:

(1) Under this part as to the personal property without prejudicing any rights with respect to the real property; or

(2) As to both the personal property and the real property in accordance with the rights with respect to the real property, in which case the other provisions of this part do not apply.

(b) Subject to subsection (c), if a security agreement covers goods that are or become fixtures, a secured party may proceed:

(1) Under this part; or

(2) In accordance with the rights with respect to real property, in which case the other provisions of this part do not apply.

(c) Subject to the other provisions of this part, if a secured party holding a security interest in fixtures has priority over all owners and encumbrancers of the real property, the secured party, after default, may remove the collateral from the real property.

(d) A secured party that removes collateral shall promptly reimburse any encumbrancer or owner of the real property, other than the debtor, for the cost of repair of any physical injury caused by the removal. The secured party need not reimburse the encumbrancer or owner for any diminution in value of the real property caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

(L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-605 Unknown debtor or secondary obligor.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-605. Unknown debtor or secondary obligor. — A secured party does not owe a duty based on its status as secured party:

(1) To a person that is a debtor or obligor, unless the secured party knows:

(A) That the person is a debtor or obligor;

(B) The identity of the person; and

(C) How to communicate with the person; or

(2) To a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A) That the person is a debtor; and

(B) The identity of the person.

(L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-606 Time of default for agricultural lien.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-606. Time of default for agricultural lien. — For purposes of this part, a default occurs in connection with an agricultural lien at the time the secured party becomes entitled to enforce the lien in accordance with the statute under which it was created.

(L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-607 Collection and enforcement by secured party.

Effective 28 Aug 2014

Title XXVI TRADE AND COMMERCE

400.9-607. Collection and enforcement by secured party. — (a) If so agreed, and in any event after default, a secured party:

(1) May notify an account debtor or other person obligated on collateral to make payment or otherwise render performance to or for the benefit of the secured party;

(2) May take any proceeds to which the secured party is entitled under section 400.9-315;

(3) May enforce the obligations of an account debtor or other person obligated on collateral and exercise the rights of the debtor with respect to the obligation of the account debtor or other person obligated on collateral to make payment or otherwise render performance to the debtor, and with respect to any property that secures the obligations of the account debtor or other person obligated on the collateral;

(4) If it holds a security interest in a deposit account perfected by control under section 400.9-104(a)(1), may apply the balance of the deposit account to the obligation secured by the deposit account; and

(5) If it holds a security interest in a deposit account perfected by control under section 400.9-104(a)(2) or (3), may instruct the bank to pay the balance of the deposit account to or for the benefit of the secured party.

(b) If necessary to enable a secured party to exercise under subsection (a)(3) the right of a debtor to enforce a mortgage nonjudicially, the secured party may record in the office in which a record of the mortgage is recorded:

(1) A copy of the security agreement that creates or provides for a security interest in the obligation secured by the mortgage; and

(2) The secured party's sworn affidavit in recordable form stating that:

(A) A default has occurred with respect to the obligation secured by the mortgage; and

(B) The secured party is entitled to enforce the mortgage nonjudicially.

(c) A secured party shall proceed in a commercially reasonable manner if the secured party:

(1) Undertakes to collect from or enforce an obligation of an account debtor or other person obligated on collateral; and

(2) Is entitled to charge back uncollected collateral or otherwise to full or limited recourse against the debtor or a secondary obligor.

(d) A secured party may deduct from the collections made pursuant to subsection (c) reasonable expenses of collection and enforcement, including reasonable attorney's fees and legal expenses incurred by the secured party.

(e) This section does not determine whether an account debtor, bank, or other person obligated on collateral owes a duty to a secured party.

(L. 2001 S.B. 288, A.L. 2014 H.B. 1376)



Section 400.9-608 Application of proceeds of collection or enforcement — liability for deficiency and right to surplus.

Effective 28 Aug 2002

Title XXVI TRADE AND COMMERCE

400.9-608. Application of proceeds of collection or enforcement — liability for deficiency and right to surplus. — (a) If a security interest or agricultural lien secures payment or performance of an obligation, the following rules apply:

(1) A secured party shall apply or pay over for application the cash proceeds of collection or enforcement under section 400.9-607 in the following order to:

(A) The reasonable expenses of collection and enforcement and, to the extent provided for by agreement and not prohibited by law, reasonable attorney's fees and legal expenses incurred by the secured party;

(B) The satisfaction of obligations secured by the security interest or agricultural lien under which the collection or enforcement is made; and

(C) The satisfaction of obligations secured by any subordinate security interest in or other lien on the collateral subject to the security interest or agricultural lien under which the collection or enforcement is made if the secured party receives an authenticated demand for proceeds before distribution of the proceeds is completed;

(2) If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder complies, the secured party need not comply with the holder's demand under paragraph (1)(C);

(3) A secured party need not apply or pay over for application noncash proceeds of collection and enforcement under section 400.9-607 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner;

(4) A secured party shall account to and pay a debtor for any surplus, and the obligor is liable for any deficiency.

(b) If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes, the debtor is not entitled to any surplus, and the obligor is not liable for any deficiency.

(L. 2001 S.B. 288, A.L. 2002 S.B. 895)



Section 400.9-609 Secured party's right to take possession after default.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-609. Secured party's right to take possession after default. — (a) After default, a secured party:

(1) May take possession of the collateral; and

(2) Without removal, may render equipment unusable and dispose of collateral on a debtor's premises under section 400.9-610.

(b) A secured party may proceed under subsection (a):

(1) Pursuant to judicial process; or

(2) Without judicial process, if it proceeds without breach of the peace.

(c) If so agreed, and in any event after default, a secured party may require the debtor to assemble the collateral and make it available to the secured party at a place to be designated by the secured party which is reasonably convenient to both parties.

(L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-610 Disposition of collateral after default.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-610. Disposition of collateral after default. — (a) After default, a secured party may sell, lease, license, or otherwise dispose of any or all of the collateral in its present condition or following any commercially reasonable preparation or processing.

(b) Every aspect of a disposition of collateral, including the method, manner, time, place, and other terms, must be commercially reasonable. If commercially reasonable, a secured party may dispose of collateral by public or private proceedings, by one or more contracts, as a unit or in parcels, and at any time and place and on any terms.

(c) A secured party may purchase collateral:

(1) At a public disposition; or

(2) At a private disposition only if the collateral is of a kind that is customarily sold on a recognized market or the subject of widely distributed standard price quotations.

(d) A contract for sale, lease, license, or other disposition includes the warranties relating to title, possession, quiet enjoyment, and the like which by operation of law accompany a voluntary disposition of property of the kind subject to the contract.

(e) A secured party may disclaim or modify warranties under subsection (d):

(1) In a manner that would be effective to disclaim or modify the warranties in a voluntary disposition of property of the kind subject to the contract of disposition; or

(2) By communicating to the purchaser a record evidencing the contract for disposition and including an express disclaimer or modification of the warranties.

(f) A record is sufficient to disclaim warranties under subsection (e) if it indicates "There is no warranty relating to title, possession, quiet enjoyment, or the like in this disposition" or uses words of similar import.

(L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-611 Notification before disposition of collateral.

Effective 28 Aug 2002

Title XXVI TRADE AND COMMERCE

400.9-611. Notification before disposition of collateral. — (a) In this section, "notification date" means the earlier of the date on which:

(1) A secured party sends to the debtor and any secondary obligor an authenticated notification of disposition; or

(2) The debtor and any secondary obligor waive the right to notification.

(b) Except as otherwise provided in subsection (d), a secured party that disposes of collateral under section 400.9-610 shall send to the persons specified in subsection (c) a reasonable authenticated notification of disposition.

(c) To comply with subsection (b), the secured party shall send an authenticated notification of disposition to:

(1) The debtor;

(2) Any secondary obligor; and

(3) If the collateral is other than consumer goods:

(A) Any other person from which the secured party has received, before the notification date, an authenticated notification of a claim of an interest in the collateral;

(B) Any other secured party or lienholder that, ten days before the notification date, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(i) Identified the collateral;

(ii) Was indexed under the debtor's name as of that date; and

(iii) Was filed in the office in which to file a financing statement against the debtor covering the collateral as of that date; and

(C) Any other secured party that, ten days before the notification date, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in section 400.9-311(a).

(d) Subsection (b) does not apply if the collateral is perishable or threatens to decline speedily in value or is of a type customarily sold on a recognized market.

(e) A secured party complies with the requirement for notification prescribed by subsection (c)(3)(B) if:

(1) Not later than twenty days or earlier than thirty days before the notification date, the secured party requests, in a commercially reasonable manner, information concerning financing statements indexed under the debtor's name in the office indicated in subsection (c)(3)(B); and

(2) Before the notification date, the secured party:

(A) Did not receive a response to the request for information; or

(B) Received a response to the request for information and sent an authenticated notification of disposition to each secured party or other lienholder named in that response whose financing statement covered the collateral.

(L. 2001 S.B. 288, A.L. 2002 S.B. 895)



Section 400.9-612 Timeliness of notification before disposition of collateral.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-612. Timeliness of notification before disposition of collateral. — (a) Except as otherwise provided in subsection (b), whether a notification is sent within a reasonable time is a question of fact.

(b) In a transaction other than a consumer transaction, a notification of disposition sent after default and ten days or more before the earliest time of disposition set forth in the notification is sent within a reasonable time before the disposition.

(L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-613 Contents and form of notification before disposition of collateral: general.

Effective 28 Aug 2002

Title XXVI TRADE AND COMMERCE

400.9-613. Contents and form of notification before disposition of collateral: general. — Except in a consumer-goods transaction, the following rules apply:

(1) The contents of a notification of disposition are sufficient if the notification:

(A) Describes the debtor and the secured party;

(B) Describes the collateral that is the subject of the intended disposition;

(C) States the method of intended disposition;

(D) States that the debtor is entitled to an accounting of the unpaid indebtedness and states the charge, if any, for an accounting; and

(E) States the time and place of a public disposition or the time after which any other disposition is to be made;

(2) Whether the contents of a notification that lacks any of the information specified in paragraph (1) are nevertheless sufficient is a question of fact;

(3) The contents of a notification providing substantially the information specified in paragraph (1) are sufficient, even if the notification includes:

(A) Information not specified by that paragraph; or

(B) Minor errors that are not seriously misleading;

(4) A particular phrasing of the notification is not required;

(5) The following form of notification and the form appearing in section 400.9-614(3), when completed, each provides sufficient information:

­

­

(L. 2001 S.B. 288, A.L. 2002 S.B. 895)



Section 400.9-614 Contents and form of notification before disposition of collateral: consumer goods transaction.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-614. Contents and form of notification before disposition of collateral: consumer goods transaction. — In a consumer-goods transaction, the following rules apply:

(1) A notification of disposition must provide the following information:

(A) The information specified in section 400.9-613(1);

(B) A description of any liability for a deficiency of the person to which the notification is sent;

(C) A telephone number from which the amount that must be paid to the secured party to redeem the collateral under section 400.9-623 is available; and

(D) A telephone number or mailing address from which additional information concerning the disposition and the obligation secured is available;

(2) A particular phrasing of the notification is not required;

(3) The following form of notification, when completed, provides sufficient information:

­

­

(4) A notification in the form of paragraph (3) is sufficient, even if additional information appears at the end of the form;

(5) A notification in the form of paragraph (3) is sufficient, even if it includes errors in information not required by paragraph (1), unless the error is misleading with respect to rights arising under this article;

(6) If a notification under this section is not in the form of paragraph (3), law other than this article determines the effect of including information not required by paragraph (1).

(L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-615 Application of proceeds of disposition — liability for deficiency and right to surplus.

Effective 28 Aug 2002

Title XXVI TRADE AND COMMERCE

400.9-615. Application of proceeds of disposition — liability for deficiency and right to surplus. — (a) A secured party shall apply or pay over for application the cash proceeds of disposition under section 400.9-610 in the following order to:

(1) The reasonable expenses of retaking, holding, preparing for disposition, processing, and disposing, and, to the extent provided for by agreement and not prohibited by law, reasonable attorney's fees and legal expenses incurred by the secured party;

(2) The satisfaction of obligations secured by the security interest or agricultural lien under which the disposition is made;

(3) The satisfaction of obligations secured by any subordinate security interest in or other subordinate lien on the collateral if:

(A) The secured party receives from the holder of the subordinate security interest or other lien an authenticated demand for proceeds before distribution of the proceeds is completed; and

(B) In a case in which a consignor has an interest in the collateral, the subordinate security interest or other lien is senior to the interest of the consignor; and

(4) A secured party that is a consignor of the collateral if the secured party receives from the consignor an authenticated demand for proceeds before distribution of the proceeds is completed.

(b) If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder does so, the secured party need not comply with the holder's demand under subsection (a)(3).

(c) A secured party need not apply or pay over for application noncash proceeds of disposition under section 400.9-610 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(d) If the security interest under which a disposition is made secures payment or performance of an obligation, after making the payments and applications required by subsection (a) and permitted by subsection (c):

(1) Unless subsection (a)(4) requires the secured party to apply or pay over cash proceeds to a consignor, the secured party shall account to and pay a debtor for any surplus; and

(2) The obligor is liable for any deficiency.

(e) If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes:

(1) The debtor is not entitled to any surplus; and

(2) The obligor is not liable for any deficiency.

(f) The surplus or deficiency following a disposition is calculated based on the amount of proceeds that would have been realized in a disposition complying with this part to a transferee other than the secured party, a person related to the secured party, or a secondary obligor if:

(1) The transferee in the disposition is the secured party, a person related to the secured party, or a secondary obligor; and

(2) The amount of proceeds of the disposition is significantly below the range of proceeds that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(g) A secured party that receives cash proceeds of a disposition in good faith and without notice that the receipt violates the rights of the holder of a security interest or other lien that is not subordinate to the security interest under which the disposition is made:

(1) Takes the cash proceeds free of the security interest or other lien;

(2) Is not obligated to apply the proceeds of the disposition to the satisfaction of obligations secured by the security interest or other lien; and

(3) Is not obligated to account to or pay the holder of the security interest or other lien for any surplus.

(L. 2001 S.B. 288, A.L. 2002 S.B. 895)



Section 400.9-616 Explanation of calculation of surplus or deficiency.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-616. Explanation of calculation of surplus or deficiency. — (a) In this section:

(1) "Explanation" means a writing that:

(A) States the amount of the surplus or deficiency;

(B) Provides an explanation in accordance with subsection (c) of how the secured party calculated the surplus or deficiency;

(C) States, if applicable, that future debits, credits, charges, including additional credit service charges or interest, rebates, and expenses may affect the amount of the surplus or deficiency; and

(D) Provides a telephone number or mailing address from which additional information concerning the transaction is available.

(2) "Request" means a record:

(A) Authenticated by a debtor or consumer obligor;

(B) Requesting that the recipient provide an explanation; and

(C) Sent after disposition of the collateral under section 400.9-610.

(b) In a consumer-goods transaction in which the debtor is entitled to a surplus or a consumer obligor is liable for a deficiency under section 400.9-615, the secured party shall:

(1) Send an explanation to the debtor or consumer obligor, as applicable, after the disposition and:

(A) Before or when the secured party accounts to the debtor and pays any surplus or first makes written demand on the consumer obligor after the disposition for payment of the deficiency; and

(B) Within fourteen days after receipt of a request; or

(2) In the case of a consumer obligor who is liable for a deficiency, within fourteen days after receipt of a request, send to the consumer obligor a record waiving the secured party's right to a deficiency.

(c) To comply with subsection (a)(1)(B), a writing must provide the following information in the following order:

(1) The aggregate amount of obligations secured by the security interest under which the disposition was made, and, if the amount reflects a rebate of unearned interest or credit service charge, an indication of that fact, calculated as of a specified date:

(A) If the secured party takes or receives possession of the collateral after default, not more than thirty-five days before the secured party takes or receives possession; or

(B) If the secured party takes or receives possession of the collateral before default or does not take possession of the collateral, not more than thirty-five days before the disposition;

(2) The amount of proceeds of the disposition;

(3) The aggregate amount of the obligations after deducting the amount of proceeds;

(4) The amount, in the aggregate or by type, and types of expenses, including expenses of retaking, holding, preparing for disposition, processing, and disposing of the collateral, and attorney's fees secured by the collateral which are known to the secured party and relate to the current disposition;

(5) The amount, in the aggregate or by type, and types of credits, including rebates of interest or credit service charges, to which the obligor is known to be entitled and which are not reflected in the amount in paragraph (1); and

(6) The amount of the surplus or deficiency.

(d) A particular phrasing of the explanation is not required. An explanation complying substantially with the requirements of subsection (a) is sufficient, even if it includes minor errors that are not seriously misleading.

(e) A debtor or consumer obligor is entitled without charge to one response to a request under this section during any six-month period in which the secured party did not send to the debtor or consumer obligor an explanation pursuant to subsection (b)(1). The secured party may require payment of a charge not exceeding twenty-five dollars for each additional response.

(L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-617 Rights of transferee of collateral.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-617. Rights of transferee of collateral. — (a) A secured party's disposition of collateral after default:

(1) Transfers to a transferee for value all of the debtor's rights in the collateral;

(2) Discharges the security interest under which the disposition is made; and

(3) Discharges any subordinate security interest or other subordinate lien.

(b) A transferee that acts in good faith takes free of the rights and interests described in subsection (a), even if the secured party fails to comply with this article or the requirements of any judicial proceeding.

(c) If a transferee does not take free of the rights and interests described in subsection (a), the transferee takes the collateral subject to:

(1) The debtor's rights in the collateral;

(2) The security interest or agricultural lien under which the disposition is made; and

(3) Any other security interest or other lien.

(L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-618 Rights and duties of certain secondary obligors.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-618. Rights and duties of certain secondary obligors. — (a) A secondary obligor acquires the rights and becomes obligated to perform the duties of the secured party after the secondary obligor:

(1) Receives an assignment of a secured obligation from the secured party;

(2) Receives a transfer of collateral from the secured party and agrees to accept the rights and assume the duties of the secured party; or

(3) Is subrogated to the rights of a secured party with respect to collateral.

(b) An assignment, transfer, or subrogation described in subsection (a):

(1) Is not a disposition of collateral under section 400.9-610; and

(2) Relieves the secured party of further duties under this article.

(L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-619 Transfer of record or legal title.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-619. Transfer of record or legal title. — (a) In this section, "transfer statement" means a record authenticated by a secured party stating:

(1) That the debtor has defaulted in connection with an obligation secured by specified collateral;

(2) That the secured party has exercised its post-default remedies with respect to the collateral;

(3) That, by reason of the exercise, a transferee has acquired the rights of the debtor in the collateral; and

(4) The name and mailing address of the secured party, debtor, and transferee.

(b) A transfer statement entitles the transferee to the transfer of record of all rights of the debtor in the collateral specified in the statement in any official filing, recording, registration, or certificate-of-title system covering the collateral. If a transfer statement is presented with the applicable fee and request form to the official or office responsible for maintaining the system, the official or office shall:

(1) Accept the transfer statement;

(2) Promptly amend its records to reflect the transfer; and

(3) If applicable, issue a new appropriate certificate of title in the name of the transferee.

(c) A transfer of the record or legal title to collateral to a secured party under subsection (b) or otherwise is not of itself a disposition of collateral under this article and does not of itself relieve the secured party of its duties under this article.

(L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-620 Acceptance of collateral in full or partial satisfaction of obligation — compulsory disposition of collateral.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-620. Acceptance of collateral in full or partial satisfaction of obligation — compulsory disposition of collateral. — (a) Except as otherwise provided in subsection (g), a secured party may accept collateral in full or partial satisfaction of the obligation it secures only if:

(1) The debtor consents to the acceptance under subsection (c);

(2) The secured party does not receive, within the time set forth in subsection (d), a notification of objection to the proposal authenticated by:

(A) A person to which the secured party was required to send a proposal under section 400.9-621; or

(B) Any other person, other than the debtor, holding an interest in the collateral subordinate to the security interest that is the subject of the proposal;

(3) If the collateral is consumer goods, the collateral is not in the possession of the debtor when the debtor consents to the acceptance; and

(4) Subsection (e) does not require the secured party to dispose of the collateral or the debtor waives the requirement pursuant to section 400.9-624.

(b) A purported or apparent acceptance of collateral under this section is ineffective unless:

(1) The secured party consents to the acceptance in an authenticated record or sends a proposal to the debtor; and

(2) The conditions of subsection (a) are met.

(c) For purposes of this section:

(1) A debtor consents to an acceptance of collateral in partial satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default; and

(2) A debtor consents to an acceptance of collateral in full satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default or the secured party:

(A) Sends to the debtor after default a proposal that is unconditional or subject only to a condition that collateral not in the possession of the secured party be preserved or maintained;

(B) In the proposal, proposes to accept collateral in full satisfaction of the obligation it secures; and

(C) Does not receive a notification of objection authenticated by the debtor within twenty days after the proposal is sent.

(d) To be effective under subsection (a)(2), a notification of objection must be received by the secured party:

(1) In the case of a person to which the proposal was sent pursuant to section 400.9-621, within twenty days after notification was sent to that person; and

(2) In other cases:

(A) Within twenty days after the last notification was sent pursuant to section 400.9-621; or

(B) If a notification was not sent, before the debtor consents to the acceptance under subsection (c).

(e) A secured party that has taken possession of collateral shall dispose of the collateral pursuant to section 400.9-610 within the time specified in subsection (f) if:

(1) Sixty percent of the cash price has been paid in the case of a purchase-money security interest in consumer goods; or

(2) Sixty percent of the principal amount of the obligation secured has been paid in the case of a non-purchase-money security interest in consumer goods.

(f) To comply with subsection (e), the secured party shall dispose of the collateral:

(1) Within ninety days after taking possession; or

(2) Within any longer period to which the debtor and all secondary obligors have agreed in an agreement to that effect entered into and authenticated after default.

(g) In a consumer transaction, a secured party may not accept collateral in partial satisfaction of the obligation it secures.

(L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-621 Notification of proposal to accept collateral.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-621. Notification of proposal to accept collateral. — (a) A secured party that desires to accept collateral in full or partial satisfaction of the obligation it secures shall send its proposal to:

(1) Any person from which the secured party has received, before the debtor consented to the acceptance, an authenticated notification of a claim of an interest in the collateral;

(2) Any other secured party or lienholder that, ten days before the debtor consented to the acceptance, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(A) Identified the collateral;

(B) Was indexed under the debtor's name as of that date; and

(C) Was filed in the office or offices in which to file a financing statement against the debtor covering the collateral as of that date; and

(3) Any other secured party that, ten days before the debtor consented to the acceptance, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in section 400.9-311(a).

(b) A secured party that desires to accept collateral in partial satisfaction of the obligation it secures shall send its proposal to any secondary obligor in addition to the persons described in subsection (a).

(L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-622 Effect of acceptance of collateral.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-622. Effect of acceptance of collateral. — (a) A secured party's acceptance of collateral in full or partial satisfaction of the obligation it secures:

(1) Discharges the obligation to the extent consented to by the debtor;

(2) Transfers to the secured party all of a debtor's rights in the collateral;

(3) Discharges the security interest or agricultural lien that is the subject of the debtor's consent and any subordinate security interest or other subordinate lien; and

(4) Terminates any other subordinate interest.

(b) A subordinate interest is discharged or terminated under subsection (a), even if the secured party fails to comply with this article.

(L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-623 Right to redeem collateral.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-623. Right to redeem collateral. — (a) A debtor, any secondary obligor, or any other secured party or lienholder may redeem collateral.

(b) To redeem collateral, a person shall tender:

(1) Fulfillment of all obligations secured by the collateral; and

(2) The reasonable expenses and attorney's fees described in section 400.9-615(a)(1).

(c) A redemption may occur at any time before a secured party:

(1) Has collected collateral under section 400.9-607;

(2) Has disposed of collateral or entered into a contract for its disposition under section 400.9-610; or

(3) Has accepted collateral in full or partial satisfaction of the obligation it secures under section 400.9-622.

(L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-624 Waiver.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-624. Waiver. — (a) A debtor or secondary obligor may waive the right to notification of disposition of collateral under section 400.9-611 only by an agreement to that effect entered into and authenticated after default.

(b) A debtor may waive the right to require disposition of collateral under section 400.9-620(e) only by an agreement to that effect entered into and authenticated after default.

(c) Except in a consumer-goods transaction, a debtor or secondary obligor may waive the right to redeem collateral under section 400.9-623 only by an agreement to that effect entered into and authenticated after default.

(L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-625 Remedies for secured party's failure to comply with article.

Effective 28 Aug 2002

Title XXVI TRADE AND COMMERCE

400.9-625. Remedies for secured party's failure to comply with article. — (a) If it is established that a secured party is not proceeding in accordance with this article, a court may order or restrain collection, enforcement, or disposition of collateral on appropriate terms and conditions.

(b) Subject to subsections (c), (d), and (f), a person is liable for damages in the amount of any loss caused by a failure to comply with this article. Loss caused by a failure to comply may include loss resulting from the debtor's inability to obtain, or increased costs of, alternative financing.

(c) Except as otherwise provided in section 400.9-628:

(1) A person that, at the time of the failure, was a debtor, was an obligor, or held a security interest in or other lien on the collateral may recover damages under subsection (b) for its loss; and

(2) If the collateral is consumer goods, a person that was a debtor or a secondary obligor at the time a secured party failed to comply with this part may recover for that failure in any event an amount not less than the credit service charge plus ten percent of the principal amount of the obligation or the time-price differential plus ten percent of the cash price.

(d) A debtor whose deficiency is eliminated under section 400.9-626 may recover damages for the loss of any surplus. However, a debtor or secondary obligor whose deficiency is eliminated or reduced under section 400.9-626 may not otherwise recover under subsection (b) for noncompliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(e) In addition to any damages recoverable under subsection (b), the debtor, consumer obligor, or person named as a debtor in a filed record, as applicable, may recover five hundred dollars in each case from a person that:

(1) Fails to comply with section 400.9-208;

(2) Fails to comply with section 400.9-209;

(3) Files a record that the person is not entitled to file under section 400.9-509(a);

(4) Fails to cause the secured party of record to file or send a termination statement as required by section 400.9-513(a) or (c);

(5) Fails to comply with section 400.9-616(b)(1) and whose failure is part of a pattern, or consistent with a practice, of noncompliance; or

(6) Fails to comply with section 400.9-616(b)(2).

(f) A debtor or consumer obligor may recover damages under subsection (b) and, in addition, five hundred dollars in each case from a person that, without reasonable cause, fails to comply with a request under section 400.9-210. A recipient of a request under section 400.9-210 which never claimed an interest in the collateral or obligations that are the subject of a request under that section has a reasonable excuse for failure to comply with the request within the meaning of this subsection.

(g) If a secured party fails to comply with a request regarding a list of collateral or a statement of account under section 400.9-210, the secured party may claim a security interest only as shown in the list or statement included in the request as against a person that is reasonably misled by the failure.

(h) This section shall apply on and after January 1, 2003.

(L. 2001 S.B. 288, A.L. 2002 S.B. 895)



Section 400.9-626 Action in which deficiency or surplus is in issue.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-626. Action in which deficiency or surplus is in issue. — (a) In an action arising from a transaction, other than a consumer transaction, in which the amount of a deficiency or surplus is in issue, the following rules apply:

(1) A secured party need not prove compliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance unless the debtor or a secondary obligor places the secured party's compliance in issue.

(2) If the secured party's compliance is placed in issue, the secured party has the burden of establishing that the collection, enforcement, disposition, or acceptance was conducted in accordance with this part.

(3) Except as otherwise provided in section 400.9-628, if a secured party fails to prove that the collection, enforcement, disposition, or acceptance was conducted in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance, the liability of a debtor or a secondary obligor for a deficiency is limited to an amount by which the sum of the secured obligation, expenses, and attorney's fees exceeds the greater of:

(A) The proceeds of the collection, enforcement, disposition, or acceptance; or

(B) The amount of proceeds that would have been realized had the noncomplying secured party proceeded in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(4) For purposes of paragraph (3)(B), the amount of proceeds that would have been realized is equal to the sum of the secured obligation, expenses, and attorney's fees unless the secured party proves that the amount is less than that sum.

(5) If a deficiency or surplus is calculated under section 400.9-615(f), the debtor or obligor has the burden of establishing that the amount of proceeds of the disposition is significantly below the range of prices that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(b) The limitation of the rules in subsection (a) to transactions other than consumer transactions is intended to leave to the court the determination of the proper rules in consumer transactions. The court may not infer from that limitation the nature of the proper rule in consumer transactions and may continue to apply established approaches.

(c) This section shall apply on and after January 1, 2003.

(L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-627 Determination of whether conduct was commercially reasonable.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-627. Determination of whether conduct was commercially reasonable. — (a) The fact that a greater amount could have been obtained by a collection, enforcement, disposition, or acceptance at a different time or in a different method from that selected by the secured party is not of itself sufficient to preclude the secured party from establishing that the collection, enforcement, disposition, or acceptance was made in a commercially reasonable manner.

(b) A disposition of collateral is made in a commercially reasonable manner if the disposition is made:

(1) In the usual manner on any recognized market;

(2) At the price current in any recognized market at the time of the disposition; or

(3) Otherwise in conformity with reasonable commercial practices among dealers in the type of property that was the subject of the disposition.

(c) A collection, enforcement, disposition, or acceptance is commercially reasonable if it has been approved:

(1) In a judicial proceeding;

(2) By a bona fide creditors' committee;

(3) By a representative of creditors; or

(4) By an assignee for the benefit of creditors.

(d) Approval under subsection (c) need not be obtained, and lack of approval does not mean that the collection, enforcement, disposition, or acceptance is not commercially reasonable.

(L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-628 Nonliability and limitation on liability of secured party — liability of secondary obligor.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-628. Nonliability and limitation on liability of secured party — liability of secondary obligor. — (a) Unless a secured party knows that a person is a debtor or obligor, knows the identity of the person, and knows how to communicate with the person:

(1) The secured party is not liable to the person, or to a secured party or lienholder that has filed a financing statement against the person, for failure to comply with this article; and

(2) The secured party's failure to comply with this article does not affect the liability of the person for a deficiency.

(b) A secured party is not liable because of its status as secured party:

(1) To a person that is a debtor or obligor, unless the secured party knows:

(A) That the person is a debtor or obligor;

(B) The identity of the person; and

(C) How to communicate with the person; or

(2) To a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A) That the person is a debtor; and

(B) The identity of the person.

(c) A secured party is not liable to any person, and a person's liability for a deficiency is not affected, because of any act or omission arising out of the secured party's reasonable belief that a transaction is not a consumer-goods transaction or a consumer transaction or that goods are not consumer goods, if the secured party's belief is based on its reasonable reliance on:

(1) A debtor's representation concerning the purpose for which collateral was to be used, acquired, or held; or

(2) An obligor's representation concerning the purpose for which a secured obligation was incurred.

(d) A secured party is not liable under section 400.9-625(c)(2) more than once with respect to any one secured obligation.

(L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-701 Definition of this act.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-701. Definition of this act. — For the purposes of this section and sections 400.9-702 to 400.9-708, "this act" shall refer to sections 400.9-101 to 400.9-628.

(L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-702 Savings clause.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-702. Savings clause. — (a) Except as otherwise provided in this part, this act applies to a transaction or lien within its scope, even if the transaction or lien was entered into or created before July 1, 2001.

(b) Except as otherwise provided in subsection (c) and sections 400.9-703 through 400.9-708:

(1) Transactions and liens that were not governed by former article 9, were validly entered into or created before July 1, 2001, and would be subject to this act if they had been entered into or created after July 1, 2001, and the rights, duties, and interests flowing from those transactions and liens remain valid after July 1, 2001; and

(2) The transactions and liens may be terminated, completed, consummated, and enforced as required or permitted by this act or by the law that otherwise would apply if this act had not taken effect.

(c) This act does not affect an action, case, or proceeding commenced before July 1, 2001.

(L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-703 Security interest perfected before effective date.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-703. Security interest perfected before effective date. — (a) A security interest that is enforceable immediately before July 1, 2001, and would have priority over the rights of a person that becomes a lien creditor at that time is a perfected security interest under this act if, on July 1, 2001, the applicable requirements for enforceability and perfection under this act are satisfied without further action.

(b) Except as otherwise provided in section 400.9-705, if, immediately before July 1, 2001, a security interest is enforceable and would have priority over the rights of a person that becomes a lien creditor at that time, but the applicable requirements for enforceability or perfection under this act are not satisfied on July 1, 2001, the security interest:

(1) Is a perfected security interest for one year after July 1, 2001;

(2) Remains enforceable thereafter only if the security interest becomes enforceable under section 400.9-203 before the year expires; and

(3) Remains perfected thereafter only if the applicable requirements for perfection under this act are satisfied before the year expires.

(L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-704 Security interest unperfected before effective date.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-704. Security interest unperfected before effective date. — A security interest that is enforceable immediately before July 1, 2001, but which would be subordinate to the rights of a person that becomes a lien creditor at that time:

(1) Remains an enforceable security interest for one year after July 1, 2001;

(2) Remains enforceable thereafter if the security interest becomes enforceable under section 400.9-203 on July 1, 2001, or within one year thereafter; and

(3) Becomes perfected:

(A) Without further action, on July 1, 2001, if the applicable requirements for perfection under this act are satisfied before or at that time; or

(B) When the applicable requirements for perfection are satisfied if the requirements are satisfied after that time.

(L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-705 Effectiveness of action taken before effective date.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-705. Effectiveness of action taken before effective date. — (a) If action, other than the filing of a financing statement, is taken before July 1, 2001, and the action would have resulted in priority of a security interest over the rights of a person that becomes a lien creditor had the security interest become enforceable before July 1, 2001, the action is effective to perfect a security interest that attaches under this act within one year after July 1, 2001. An attached security interest becomes unperfected one year after July 1, 2001, unless the security interest becomes a perfected security interest under this act before the expiration of that period.

(b) The filing of a financing statement before July 1, 2001, is effective to perfect a security interest to the extent the filing would satisfy the applicable requirements for perfection under this act.

(c) This act does not render ineffective an effective financing statement that, before July 1, 2001, is filed and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in former section 400.9-103. However, except as otherwise provided in subsections (d) and (e) and section 400.9-706, the financing statement ceases to be effective at the earlier of:

(1) The time the financing statement would have ceased to be effective under the law of the jurisdiction in which it is filed; or

(2) June 30, 2006.

(d) The filing of a continuation statement after July 1, 2001, does not continue the effectiveness of the financing statement filed before July 1, 2001. However, upon the timely filing of a continuation statement after July 1, 2001, and in accordance with the law of the jurisdiction governing perfection as provided in Part 3, the effectiveness of a financing statement filed in the same office in that jurisdiction before July 1, 2001, continues for the period provided by the law of that jurisdiction.

(e) Subsection (c)(2) applies to a financing statement that, before July 1, 2001, is filed against a transmitting utility and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in former section 400.9-103 only to the extent that Part 3 provides that the law of a jurisdiction other than jurisdiction in which the financing statement is filed governs perfection of a security interest in collateral covered by the financing statement.

(f) A financing statement that includes a financing statement filed before July 1, 2001, and a continuation statement filed after July 1, 2001, is effective only to the extent that it satisfies the requirements of Part 5 for an initial financing statement.

(L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-706 When initial financing statement suffices to continue effectiveness of financing statement.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-706. When initial financing statement suffices to continue effectiveness of financing statement. — (a) The filing of an initial financing statement in the office specified in section 400.9-501 continues the effectiveness of a financing statement filed before July 1, 2001, if:

(1) The filing of an initial financing statement in that office would be effective to perfect a security interest under this act;

(2) The pre-effective-date financing statement was filed in an office in another state or another office in this state; and

(3) The initial financing statement satisfies subsection (c).

(b) The filing of an initial financing statement under subsection (a) continues the effectiveness of the pre-effective-date financing statement:

(1) If the initial financing statement is filed before July 1, 2001, for the period provided in former section 400.9-403 with respect to a financing statement; and

(2) If the initial financing statement is filed after July 1, 2001, for the period provided in section 400.9-515 with respect to an initial financing statement.

(c) To be effective for purposes of subsection (a), an initial financing statement must:

(1) Satisfy the requirements of Part 5 for an initial financing statement;

(2) Identify the pre-effective-date financing statement by indicating the office in which the financing statement was filed and providing the dates of filing and file numbers, if any, of the financing statement and of the most recent continuation statement filed with respect to the financing statement; and

(3) Indicate that the pre-effective-date financing statement remains effective.

(L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-707 Amendment of pre-effective-date financing statement.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-707. Amendment of pre-effective-date financing statement. — (a) In this section, "pre-effective-date financing statement" means a financing statement filed before July 1, 2001.

(b) After July 1, 2001, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or otherwise amend the information provided in, a pre-effective-date financing statement only in accordance with the law of the jurisdiction governing perfection as provided in Part 3. However, the effectiveness of a pre-effective-date financing statement also may be terminated in accordance with the law of the jurisdiction in which the financing statement is filed.

(c) Except as otherwise provided in subsection (d) of this section, if the law of this state governs perfection of a security interest, the information in a pre-effective-date financing statement may be amended after July 1, 2001, only if:

(1) The pre-effective-date financing statement and an amendment are filed in the office specified in section 400.9-501;

(2) An amendment is filed in the office specified in section 400.9-501 concurrently with, or after the filing in that office of, an initial financing statement that satisfies section 400.9-706(c); or

(3) An initial financing statement that provides the information as amended and satisfies section 400.9-706(c) is filed in the office specified in section 400.9-501.

(d) If the law of this state governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement may be continued only under section 400.9-705(d) and (f) or section 400.9-706.

(e) Whether or not the law of this state governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement filed in this state may be terminated after July 1, 2001, by filing a termination statement in the office in which the pre-effective-date financing statement is filed, unless an initial financing statement that satisfies section 400.9-706(c) has been filed in the office specified by the law of the jurisdiction governing perfection as provided in Part 3 as the office in which to file a financing statement.

(L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-708 Persons entitled to file initial financing statement or continuation statement.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-708. Persons entitled to file initial financing statement or continuation statement. — A person may file an initial financing statement or a continuation statement under this part if:

(1) The secured party of record authorizes the filing; and

(2) The filing is necessary under this part:

(A) To continue the effectiveness of a financing statement filed before July 1, 2001; or

(B) To perfect or continue the perfection of a security interest.

(L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-709 Priority.

Effective 01 Jul 2001, see footnote

Title XXVI TRADE AND COMMERCE

400.9-709. Priority. — (a) This act determines the priority of conflicting claims to collateral. However, if the relative priorities of the claims were established before July 1, 2001, former article 9 determines priority.

(b) For purposes of section 400.9-322(a), the priority of a security interest that becomes enforceable under section 400.9-203 of this act dates from July 1, 2001, if the security interest is perfected under this act by the filing of a financing statement before July 1, 2001, which would not have been effective to perfect the security interest under former article 9. This subsection does not apply to conflicting security interests each of which is perfected by the filing of such a financing statement.

(L. 2001 S.B. 288)

Effective 7-01-01



Section 400.9-710 Local filing office to maintain former article 9 records.

Effective 28 Aug 2002

Title XXVI TRADE AND COMMERCE

400.9-710. Local filing office to maintain former article 9 records. — (a) In this section:

(1) "Former article 9 records" means:

a. Financing statements and other records that have been filed in the local-filing office before July 1, 2001, and that are, or upon processing and indexing will be, reflected in the index maintained, as of July 1, 2001, by the local-filing office for financing statements and other records filed in the local-filing office before July 1, 2001; and

b. The index as of July 1, 2001.

­­

­

(2) "Local-filing office" means a filing office, other than the office of the secretary of state, that is designated as the proper place to file a financing statement under 400.9-401 of former article 9. The term applies only with respect to a record that covers a type of collateral as to which the filing office is designated in that section as the proper place to file.

(b) Except for a record terminating a former article 9 record, a local filing office shall not accept a record presented after June 30, 2001, whether or not the record relates to a financing statement filed in the local filing office before July 1, 2001. If the record terminating such former article 9 record is in the standard form prescribed by the secretary of state, the uniform fee for filing and indexing the termination statement in the office of a county recorder shall be the same fee as set out in the former article 9 before the effective date of this act*.

(c) Until June 30, 2008, each local-filing office must maintain all former article 9 records in accordance with former article 9. A former article 9 record that is not reflected on the index maintained on July 1, 2001, by the local-filing office must be processed and indexed, and reflected on the index as of July 1, 2001, as soon as practicable but in any event no later than thirty days after July 1, 2001.

(d) Until at least June 30, 2008, each local-filing office must respond to requests for information with respect to former article 9 records relating to a debtor and issue certificates, in accordance with former article 9. The fees charged for responding to requests for information relating to a debtor and issuing certificates with respect to former article 9 records must be the fees in effect under former article 9 on July 1, 2001.

(e) After June 30, 2008, each local-filing office may remove and destroy, in accordance with any then applicable record retention law of this state, all former article 9 records, including the related index.

(f) This section does not apply, with respect to financing statements and other records, to a filing office in which mortgages or records of mortgages on real property are required to be filed or recorded, if:

(1) The collateral is timber to be cut or as-extracted collateral; or

(2) The record is or relates to a financing statement filed as a fixture and the collateral is goods that are or are to become fixtures.

(L. 2001 S.B. 288, A.L. 2002 S.B. 895)

*"This act" (S.B. 895, 2002) contained numerous sections with multiple effective dates. Consult Disposition of Sections table for a definitive listing of sections. If the effective date was not 8-28-02, the section will note if the effective date was 1-01-03 or 7-01-03.



Section 400.9-801 This act reference.

Effective 28 Aug 2013

Title XXVI TRADE AND COMMERCE

400.9-801. This act reference. — For purposes of this section and sections 400.9-802 to 400.9-809, the phrase "this act" shall refer to sections 400.9-101 to 400.9-710.

(L. 2013 H.B. 212)



Section 400.9-802 Savings clause.

Effective 28 Aug 2014

Title XXVI TRADE AND COMMERCE

400.9-802. Savings clause. — (a) Except as otherwise provided in this part, this act applies to a transaction or lien within its scope, even if the transaction or lien was entered into or created prior to August 28, 2013.

(b) This act does not affect an action, case, or proceeding commenced before this act takes effect.

(L. 2013 H.B. 212, A.L. 2014 H.B. 1376)



Section 400.9-803 Security interest perfected before effective date.

Effective 28 Aug 2013

Title XXVI TRADE AND COMMERCE

400.9-803. Security interest perfected before effective date. — (a) A security interest that is a perfected security interest immediately before this act takes effect is a perfected security interest under article 9 as amended by this act if, when this act takes effect, the applicable requirements for attachment and perfection under article 9 as amended by this act are satisfied without further action.

(b) Except as otherwise provided in section 400.9-805, if, immediately before this act takes effect, a security interest is a perfected security interest, but the applicable requirements for perfection under article 9 as amended by this act are not satisfied when this act takes effect, the security interest remains perfected thereafter only if the applicable requirements for perfection under article 9 as amended by this act are satisfied within one year after this act takes effect.

(L. 2013 H.B. 212)



Section 400.9-804 Security interest unperfected before effective date.

Effective 28 Aug 2013

Title XXVI TRADE AND COMMERCE

400.9-804. Security interest unperfected before effective date. — A security interest that is an unperfected security interest immediately before this act takes effect becomes a perfected security interest:

(1) Without further action, when this act takes effect if the applicable requirements for perfection under article 9 as amended by this act are satisfied before or at that time; or

(2) When the applicable requirements for perfection are satisfied if the requirements are satisfied after that time.

(L. 2013 H.B. 212)



Section 400.9-805 Effectiveness of action taken before effective date.

Effective 28 Aug 2014

Title XXVI TRADE AND COMMERCE

400.9-805. Effectiveness of action taken before effective date. — (a) The filing of a financing statement before this act takes effect is effective to perfect a security interest to the extent the filing would satisfy the applicable requirements for perfection under article 9 as amended by this act.

(b) This act does not render ineffective an effective financing statement that, before this act takes effect, is filed and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in article 9 as it existed before amendment. However, except as otherwise provided in subsections (c) and (d) and section 400.9-806, the financing statement ceases to be effective:

(1) If the financing statement is filed in this state, at the time the financing statement would have ceased to be effective had this act not taken effect; or

(2) If the financing statement is filed in another jurisdiction, at the earlier of:

(A) The time the financing statement would have ceased to be effective under the law of that jurisdiction; or

(B) August 27, 2018.

(c) The filing of a continuation statement after this act takes effect does not continue the effectiveness of a financing statement filed before this act takes effect. However, upon the timely filing of a continuation statement after this act takes effect and in accordance with the law of the jurisdiction governing perfection as provided in article 9 as amended by this act, the effectiveness of a financing statement filed in the same office in that jurisdiction before this act takes effect continues for the period provided by the law of that jurisdiction.

(d) Subsection (b)(2)(B) applies to a financing statement that, before this act takes effect, is filed against a transmitting utility and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in article 9 as it existed before amendment, only to the extent that article 9 as amended by this act provides that the law of a jurisdiction other than the jurisdiction in which the financing statement is filed governs perfection of a security interest in collateral covered by the financing statement.

(e) A financing statement that includes a financing statement filed before this act takes effect and a continuation statement filed after this act takes effect is effective only to the extent that it satisfies the requirements of Part 5 as amended by this act for an initial financing statement. A financing statement that indicates that the debtor is a decedent's estate indicates that the collateral is being administered by a personal representative within the meaning of section 400.9-503(a)(2) as amended by this act. A financing statement that indicates that the debtor is a trust or is a trustee acting with respect to property held in trust indicates that the collateral is held in a trust within the meaning of section 400.9-503(a)(3) as amended by this act.

(L. 2013 H.B. 212, A.L. 2014 H.B. 1376)



Section 400.9-806 When initial financing statement suffices to continue effectiveness of financing statement.

Effective 28 Aug 2014

Title XXVI TRADE AND COMMERCE

400.9-806. When initial financing statement suffices to continue effectiveness of financing statement. — (a) The filing of an initial financing statement in the office specified in section 400.9-501 continues the effectiveness of a financing statement filed before this act takes effect if:

(1) The filing of an initial financing statement in that office would be effective to perfect a security interest under article 9 as amended by this act;

(2) The pre-effective-date financing statement was filed in an office in another state; and

(3) The initial financing statement satisfies subsection (c).

(b) The filing of an initial financing statement under subsection (a) continues the effectiveness of the pre-effective-date financing statement:

(1) If the initial financing statement is filed before this act takes effect, for the period provided in unamended section 400.9-515 with respect to an initial financing statement; and

(2) If the initial financing statement is filed after this act takes effect, for the period provided in section 400.9-515 as amended by this act with respect to an initial financing statement.

(c) To be effective for purposes of subsection (a), an initial financing statement must:

(1) Satisfy the requirements of section 400.9-500*, et. seq., as amended by this act for an initial financing statement;

(2) Identify the pre-effective-date financing statement by indicating the office in which the financing statement was filed and providing the dates of filing and file numbers, if any, of the financing statement and of the most recent continuation statement filed with respect to the financing statement; and

(3) Indicate that the pre-effective-date financing statement remains effective.

(L. 2013 H.B. 212, A.L. 2014 H.B. 1376)

*Section 400.9-500 does not exist.



Section 400.9-807 Amendment of pre-effective-date financing statement.

Effective 28 Aug 2013

Title XXVI TRADE AND COMMERCE

400.9-807. Amendment of pre-effective-date financing statement. — (a) In this section, the term "pre-effective-date financing statement" means a financing statement filed before this act takes effect.

(b) After this act takes effect, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or otherwise amend the information provided in a pre-effective-date financing statement only in accordance with the law of the jurisdiction governing perfection as provided in article 9 as amended by this act. However, the effectiveness of a pre-effective-date financing statement also may be terminated in accordance with the law of the jurisdiction in which the financing statement is filed.

(c) Except as otherwise provided in subsection (d), if the law of this state governs perfection of a security interest, the information in a pre-effective-date financing statement may be amended after this act takes effect only if:

(1) The pre-effective-date financing statement and an amendment are filed in the office specified in section 400.9-501;

(2) An amendment is filed in the office specified in section 400.9-501 concurrently with, or after the filing in that office of, an initial financing statement that satisfies section 400.9-806(c); or

(3) An initial financing statement that provides the information as amended and satisfies section 400.9-806(c) is filed in the office specified in section 400.9-501.

(d) If the law of this state governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement may be continued only under section 400.9-805(c) and (e) or 400.9-806.

(e) Whether or not the law of this state governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement filed in this state may be terminated after this act takes effect by filing a termination statement in the office in which the pre-effective-date financing statement is filed, unless an initial financing statement that satisfies section 400.9-806(c) has been filed in the office specified by the law of the jurisdiction governing perfection as provided in article 9 as amended by this act as the office in which to file a financing statement.

(L. 2013 H.B. 212)



Section 400.9-808 Person entitled to file initial financing statement or continuation statement.

Effective 28 Aug 2013

Title XXVI TRADE AND COMMERCE

400.9-808. Person entitled to file initial financing statement or continuation statement. — A person may file an initial financing statement or a continuation statement under this part if:

(1) The secured party of record authorizes the filing; and

(2) The filing is necessary under this part:

(A) To continue the effectiveness of a financing statement filed before this act takes effect; or

(B) To perfect or continue the perfection of a security interest.

(L. 2013 H.B. 212)



Section 400.9-809 Priority.

Effective 28 Aug 2013

Title XXVI TRADE AND COMMERCE

400.9-809. Priority. — This act determines the priority of conflicting claims to collateral. However, if the relative priorities of the claims were established before this act takes effect, article 9 as it existed before amendment determines priority.

(L. 2013 H.B. 212)



Section 400.10-101 Provision for transition.

Effective 28 Aug 1965

Title XXVI TRADE AND COMMERCE

400.10-101. Provision for transition. — Transactions validly entered into before July 1, 1965, and the rights, duties and interests flowing from them remain valid thereafter and may be terminated, completed, consummated or enforced as required or permitted by any statute or other law amended or repealed by this law as though such repeal or amendment had not occurred.

(L. 1963 p. 503 § 10-102, A.L. 1965 p. 595 § 10-102)



Section 400.10-102 Laws not repealed.

Effective 28 Aug 1965

Title XXVI TRADE AND COMMERCE

400.10-102. Laws not repealed. — (1) The article on documents of title (article 7) does not repeal or modify any laws prescribing the form or contents of documents of title or the services or facilities to be afforded by bailees, or otherwise regulating bailees' businesses in respects not specifically dealt with herein; but the fact that such laws are violated does not affect that status of a document of title which otherwise complies with the definition of a document of title (section 400.1-201).

(2) This law does not repeal sections 403.250 through 403.350, known as the uniform law for simplification of fiduciary security transfers, and if in any respect there is any inconsistency between that law and the article of this law on investment securities (article 8) the provisions of the former law shall control.

(L. 1963 p. 503 § 10-104, A.L. 1965 p. 595 § 10-104)



Section 400.11-103 General rule, transactions before and after code changes.

Effective 01 Jan 1989, see footnote

Title XXVI TRADE AND COMMERCE

400.11-103. General rule, transactions before and after code changes. — Transactions validly entered into after July 1, 1965, and before January 1, 1989, and which were subject to the provisions of chapter 400, as it reads prior to January 1, 1989, and which would be subject to this section if they had been entered into after January 1, 1989, and the rights, duties and interests flowing from such transactions remain valid after the latter date and may be terminated, completed, consummated or enforced as required or permitted by chapter 400, as it reads after January 1, 1989. Security interests arising out of such transactions which are perfected on January 1, 1989, shall remain perfected until they lapse as provided in chapter 400, as it reads after January 1, 1989, and may be continued as permitted by chapter 400, as it reads after January 1, 1989, except as stated in section 400.11-105.

(L. 1988 S.B. 583 § 400.11-102)

Effective 1-01-89



Section 400.11-104 Requirement of filing, transitional provision.

Effective 01 Jan 1989, see footnote

Title XXVI TRADE AND COMMERCE

400.11-104. Requirement of filing, transitional provision. — A security interest for the perfection of which filing or the taking of possession was required under chapter 400, as it reads prior to January 1, 1989, and which attached prior to January 1, 1989, but was not perfected shall be deemed perfected on January 1, 1989, where after January 1, 1989, this chapter permits perfection without filing or authorizes filing in the office or offices where a prior ineffective filing was made.

(L. 1988 S.B. 583 § 400.11-103)

Effective 1-01-89



Section 400.11-105 Place of filing, transitional provision.

Effective 01 Jan 1989, see footnote

Title XXVI TRADE AND COMMERCE

400.11-105. Place of filing, transitional provision. — (1) A financing statement or continuation statement filed prior to January 1, 1989, which shall not have lapsed prior to January 1, 1989, shall remain effective for the period provided in chapter 400, as it reads prior to January 1, 1989, but not less than five years after the filing.

(2) With respect to any collateral acquired by the debtor subsequent to January 1, 1989, any effective financing statement or continuation statement described in this section shall apply only if the filing or filings are in the office or offices that would be appropriate to perfect the security interests in the new collateral under chapter 400, as it reads after January 1, 1989.

(3) The effectiveness of any financing statement or continuation statement filed prior to January 1, 1989, may be continued by a continuation statement as permitted by section 400.9-403(4), except that where this chapter requires a filing in an office where there was no previous financing statement, a new financing statement conforming to section 400.11-106 shall be filed in that office.

(4) If the record of a mortgage of real estate would have been effective as a fixture filing of goods described therein if such mortgage had been recorded on January 1, 1989, the mortgage shall be deemed effective as a fixture filing as to such goods under subsection (6) of section 400.9-402 on January 1, 1989.

(L. 1988 S.B. 583 § 400.11-104)

Effective 1-01-89



Section 400.11-106 Required refilings.

Effective 01 Jan 1989, see footnote

Title XXVI TRADE AND COMMERCE

400.11-106. Required refilings. — (1) If a security interest is perfected or has priority on January 1, 1989, as to all persons or as to certain persons without any filing or recording, and if the filing of a financing statement would be required for the perfection or priority of the security interest against those persons after January 1, 1989, the perfection and priority rights of the security interest continue until January 1, 1992. The perfection will then lapse unless a financing statement is filed as provided in subsection (4) or unless the security interest is perfected otherwise than by filing.

(2) If a security interest is perfected when this section takes effect under a law other than this chapter which requires no further filing, refiling or recording to continue its perfection, perfection continues until and will lapse January 1, 1992, unless a financing statement is filed as provided in subsection (4) or unless the security interest is perfected otherwise than by filing, or unless under subsection (3) of section 400.9-302 the other law continues to govern filing.

(3) If a security interest is perfected by a filing, refiling or recording under a law repealed by this chapter which required further filing, refiling or recording to continue its perfection, perfection continues and will lapse on the date provided by the law so repealed for such further filing, refiling or recording unless a financing statement is filed as provided in subsection (4) or unless the security interest is perfected otherwise than by filing.

(4) A financing statement may be filed within six months before the perfection of a security interest would otherwise lapse. Any such financing statement may be signed by either the debtor or the secured party. It must identify the security agreement, statement or notice (however denominated in any statute or other law repealed or modified by this section), state the office where and the date when the last filing, refiling or recording, if any, was made with respect thereto, and the filing number, if any, or book and page, if any, of recording and further state that the security agreement, statement or notice, however denominated, in another filing office under this chapter or under any statute or other law repealed or modified by this chapter is still effective. Section 400.9-401 and section 400.9-103 determine the proper place to file such a financing statement. Except as specified in this subsection, the provisions of section 400.9-403(4) for continuation statements apply to such a financing statement.

(L. 1988 S.B. 583 § 400.11-105)

Effective 1-1-89



Section 400.11-107 Priorities, transitional provision.

Effective 01 Jan 1989, see footnote

Title XXVI TRADE AND COMMERCE

400.11-107. Priorities, transitional provision. — Except as otherwise provided in this article, chapter 400, as it reads prior to January 1, 1989, shall apply to any questions of priority if the positions of the parties were fixed prior to January 1, 1989. In other cases questions of priority shall be determined by this chapter.

(L. 1988 S.B. 583 § 400.11-106)

Effective 1-01-89



Section 400.11-108 Interpretation of chapter.

Effective 01 Jan 1989, see footnote

Title XXVI TRADE AND COMMERCE

400.11-108. Interpretation of chapter. — Unless a change in law has clearly been made, the provisions of chapter 400, as it reads after January 1, 1989, shall be deemed declaratory of the meaning of chapter 400, as it reads prior to January 1, 1989.

(L. 1988 S.B. 583 § 400.11-107)

Effective 1-01-89






Chapter 402 Trust Funds for Disabled Persons

Section 402.130 Definitions.

Effective 28 Aug 2009

Title XXVI TRADE AND COMMERCE

402.130. Definitions. — As used in sections 402.130 to 402.148, the following terms shall mean:

(1) "Charitable purpose", the relief of poverty, the advancement of education or religion, the promotion of health, the promotion of a governmental purpose, or any other purpose the achievement of which is beneficial to the community;

(2) "Endowment fund", an institutional fund or part thereof that, under the terms of a gift instrument, is not wholly expendable by the institution on a current basis. The term shall not include assets that an institution designates as an endowment fund for its own use;

(3) "Gift instrument", a record or records, including an institutional solicitation under which property is granted to, transferred to, or held by an institution as an institutional fund;

(4) "Institution":

(a) A person, other than an individual, organized and operated exclusively for charitable purposes;

(b) A government or governmental subdivision, agency, or instrumentality to the extent that it holds funds exclusively for a charitable purpose; or

(c) A trust that had both charitable and noncharitable interests after all noncharitable interests have terminated;

(5) "Institutional fund", a fund held by an institution exclusively for charitable purposes. It shall not include:

(a) Program-related assets;

(b) A fund held for an institution by a trustee that is not an institution; or

(c) A fund in which a beneficiary that is not an institution has an interest other than an interest that could arise upon violation or failure of the purposes of the fund;

(6) "Person", an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity;

(7) "Program-related asset", an asset held by an institution primarily to accomplish a charitable purpose of the institution and not primarily for investment;

(8) "Record", information that is inscribed on tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(L. 2009 H.B. 239)



Section 402.132 Charitable purposes of the institution and fund to be considered — good faith required — authority of the institution.

Effective 28 Aug 2009

Title XXVI TRADE AND COMMERCE

402.132. Charitable purposes of the institution and fund to be considered — good faith required — authority of the institution. — 1. Subject to the intent of a donor expressed in a gift, an institution, in managing and investing an institutional fund, shall consider the charitable purposes of the institution and the purposes of the institutional fund.

2. In addition to complying with the duty of loyalty imposed by law other than in sections 402.130 to 402.148, each person responsible for managing and investing an institutional fund shall manage and invest the fund in good faith and with the care an ordinary prudent person in a like position would exercise under similar circumstances.

3. In managing and investing an institutional fund, an institution:

(1) May incur only costs that are appropriate and reasonable in relation to the assets, the purpose of the institution, and the skills available to the institution; and

(2) Shall make a reasonable effort to verify facts relevant to the management and investment of the fund.

4. An institution may pool two or more institutional funds for the purposes of management and investment.

5. Except as otherwise provided by a gift instrument, the following rules apply:

(1) In managing and investing an institutional fund, the following factors, if relevant, shall be considered:

(a) General economic conditions;

(b) The possible effect of inflation or deflation;

(c) The expected tax consequences, if any, of investment decisions or strategies;

(d) The role that each investment or course of action plays within the overall investment portfolio of the fund;

(e) The expected total return from the income and the appreciation of investments;

(f) Other resources of the institution;

(g) The needs of the institution and the fund to make the distributions and to preserve capital; and

(h) An asset's special relationship or special value, if any, to the charitable purposes of the institution;

(2) Management and investment decisions about an individual asset shall not be made in isolation but in the context of the institutional fund's portfolio of investments as a whole and as a part of an overall investment strategy having risk and return objectives reasonably suited to the fund and to the institution;

(3) Except as otherwise provided by law other than in sections 402.130 to 402.148, an institution may invest in any kind of property or type of investment consistent with this section;

(4) An institution shall diversify the investments of an institutional fund unless the institution reasonably determines that because of special circumstances the purposes of the fund are better served without diversification;

(5) Within a reasonable time after receiving property, an institution shall make and carry out decisions concerning the retention or disposition of the property or to rebalance a portfolio in order to bring the institutional fund into compliance with the purposes, terms, and distribution requirements of the institution as necessary to meet other circumstances of the institution and the requirements of sections 402.130 to 402.148;

(6) A person that has or represents to have special skills or expertise and in reliance thereupon is selected and assigned institutional funds management and investment functions has a duty to use those skills or that expertise in managing and investing institutional funds.

(L. 2009 H.B. 239)



Section 402.134 Appropriation for expenditure or accumulation of endowment fund, amount permitted — factors to consider.

Effective 10 Jun 2014, see footnote

Title XXVI TRADE AND COMMERCE

402.134. Appropriation for expenditure or accumulation of endowment fund, amount permitted — factors to consider. — 1. Subject to the intent of the donor expressed in the gift instrument, an institution may appropriate for expenditure or accumulate so much of an endowment fund as the institution determines is prudent for the uses, benefits, purposes, and duration for which the endowment fund is established. Unless otherwise stated in the gift instrument, the assets in an endowment fund are donor-restricted assets until appropriated for expenditure by the institution. In making a determination to appropriate or accumulate, the institution shall act in good faith with the care that an ordinary prudent person in a like position would exercise under similar circumstances and shall consider, if relevant, the following factors:

(1) The duration and preservation of the endowment fund;

(2) The purposes of the institution and the endowment fund;

(3) General economic conditions;

(4) The possible effect of inflation or deflation;

(5) The expected total return from income and the appreciation of investments;

(6) Other resources of the institution; and

(7) The investment policy of the institution.

2. To limit the authority to appropriate for expenditure or accumulate under subsection 1 of this section, a gift instrument shall specifically state the limitation.

3. Terms in a gift instrument designating a gift as an endowment, or a direction or authorization in the gift instrument to use only "income", "interest", "dividends", or "rents, issues or profits", or "to preserve the principal intact", or words of similar import:

(1) Create an endowment fund of permanent duration unless other language in the gift instrument limits the duration or purpose of the fund; and

(2) Do not otherwise limit the authority to appropriate for expenditure or accumulate under subsection 1 of this section.

(L. 2009 H.B. 239, A.L. 2014 H.B. 1523)

Effective 6-10-14



Section 402.136 Delegation of management and investment, when — requirements of the institution.

Effective 28 Aug 2009

Title XXVI TRADE AND COMMERCE

402.136. Delegation of management and investment, when — requirements of the institution. — 1. Subject to any specific limitation set forth in a gift instrument or law not within sections 402.130 to 402.148, an institution may delegate to an external agent the management and investment of an institutional fund to the extent that an institution could prudently delegate under the circumstances. An institution shall act in good faith with the care that an ordinarily prudent person in a like position would exercise under similar circumstances in:

(1) Selecting an agent;

(2) Establishing the scope and terms of the delegation consistent with the purposes of the institution and the institutional fund; and

(3) Periodically reviewing the agent's actions in order to monitor the agent's performance and compliance with the scope and terms of the delegation.

2. In performing a delegated function, an agent owes a duty to the institution to exercise reasonable care to comply with the scope and terms of the delegation.

3. An institution that complies with subsection 1 of this section is not liable for the decisions or actions of an agent to which the function was delegated.

4. By accepting delegation of a management or investment function from an institution that is subject to the laws of this state, an agent submits to the jurisdiction of the courts of this state in all proceedings arising from or related to the delegation or the performance of the delegated function.

5. An institution may delegate management and investment functions to its committees, officers, or employees as authorized by law other than provided for in sections 402.130 to 402.148.

(L. 2009 H.B. 239)



Section 402.138 Release or modification of restrictions permitted, when.

Effective 28 Aug 2009

Title XXVI TRADE AND COMMERCE

402.138. Release or modification of restrictions permitted, when. — 1. If the donor consents in a record, an institution may release or modify, in whole or in part, a restriction contained in a gift instrument on the management, investment, or purpose of an institutional fund. A release or modification may not allow a fund to be used for a purpose other than a charitable purpose of the institution.

2. The court, upon application of an institution, may modify a restriction contained in a gift instrument regarding the management or investment of an institutional fund if the restriction has become impracticable or wasteful, if it impairs the management or investment of the fund, or if, because of circumstances not anticipated by the donor, a modification of a restriction will further the purposes of the fund. The institution shall notify the attorney general of the application, and the attorney general shall be given an opportunity to be heard. To the extent practicable, any modification shall be made in accordance with the donor's probable intention.

3. If a particular charitable purpose or restriction contained in a gift instrument on the use of an institutional fund becomes unlawful, impracticable, impossible to achieve, or wasteful, the court, upon application of an institution, may modify the purpose of the fund or the restriction on the use of the fund in a manner consistent with the charitable purposes expressed in the gift instrument. The institution shall notify the attorney general of the application, and the attorney general shall be given an opportunity to be heard.

4. If an institution determines that a restriction contained in a gift instrument on the management, investment, or purpose of an institutional fund is unlawful, impracticable, impossible to achieve, or wasteful, the institution, sixty days after notification to the attorney general, may release or modify the restrictions in whole or in part if:

(1) The institutional fund subject to the restriction has a total value of less than fifty thousand dollars;

(2) More than ten years have lapsed since the fund was established; and

(3) The institution uses the property in a manner consistent with the charitable purposes expressed in the gift instrument.

(L. 2009 H.B. 239)



Section 402.140 Applicability.

Effective 28 Aug 2009

Title XXVI TRADE AND COMMERCE

402.140. Applicability. — Sections 402.130 to 402.148 shall apply to institutional funds existing on or established after August 28, 2009.

(L. 2009 H.B. 239)



Section 402.142 Federal acts, effect of.

Effective 28 Aug 2009

Title XXVI TRADE AND COMMERCE

402.142. Federal acts, effect of. — As authorized in 15 U.S.C. 7002, as amended, sections 402.130 to 402.148 modify, limit, or supersede* the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001, et seq., but do not modify, limit, or supersede 15 U.S.C. Section 7001(a), or authorize electronic delivery of any of the notices described in 15 U.S.C. Section 7003(b).

(L. 2009 H.B. 239)

*Words "modifies, limits, or supersedes" appear in original rolls.



Section 402.144 Compliance, determined when.

Effective 28 Aug 2009

Title XXVI TRADE AND COMMERCE

402.144. Compliance, determined when. — Compliance with sections 402.130 to 402.148 is determined in light of the facts and circumstances existing at the time a decision is made or action is taken and not by hindsight.

(L. 2009 H.B. 239)



Section 402.146 Uniformity of law to be considered in application of law.

Effective 28 Aug 2009

Title XXVI TRADE AND COMMERCE

402.146. Uniformity of law to be considered in application of law. — In applying and construing sections 402.130 to 402.148, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

(L. 2009 H.B. 239)



Section 402.148 Governing boards and directors, law not to amend duties and liabilities of.

Effective 28 Aug 2009

Title XXVI TRADE AND COMMERCE

402.148. Governing boards and directors, law not to amend duties and liabilities of. — Nothing in sections 402.130 to 402.148 shall act to amend the status of governing boards or the duties and liabilities of directors under other applicable law.

(L. 2009 H.B. 239)



Section 402.199 Declaration of policy — contributions to Missouri family trust not to adversely impact other benefits of beneficiaries.

Effective 28 Aug 2011

Title XXVI TRADE AND COMMERCE

402.199. Declaration of policy — contributions to Missouri family trust not to adversely impact other benefits of beneficiaries. — 1. The general assembly hereby finds and declares the following:

(1) It is an essential function of state government to provide basic support and services for certain persons with disabilities;

(2) Many persons with disabilities lack financial resources and must rely upon the government to provide services and support; and

(3) It is in the best interest of the state and is necessary and desirable for the public health, safety, and welfare to encourage, enhance and foster the ability of individuals with disabilities who reside in Missouri or who reside in one of the eight states adjacent to Missouri, and in the best interests of their families and friends to supplement, but not replace, the services and support provided by state government and other governmental programs.

2. In light of the findings and declarations described in subsection 1 of this section, the general assembly hereby declares that contributions to a trust account administered as part of the Missouri family trust by the Missouri family trust board of trustees as authorized in sections 402.199 to 402.208, shall in no way reduce, impair, or diminish the benefits to which the beneficiary of the trust account is otherwise entitled by law, nor shall the administration of the Missouri family trust or any trust account therein be taken into consideration in determining appropriations for programs or services for persons with disabilities, and unless otherwise prohibited by federal statutes or regulations, all state agencies shall disregard the trust account as a resource when determining the eligibility of a resident for assistance under chapter 208.

(L. 1991 S.B. 311, A.L. 1993 H.B. 136 merged with S.B. 338, A.L. 1999 S.B. 211, A.L. 2004 H.B. 923, A.L. 2011 S.B. 70)



Section 402.200 Definitions.

Effective 28 Aug 2011

Title XXVI TRADE AND COMMERCE

402.200. Definitions. — As used in sections 402.199 to 402.208, the following terms mean:

(1) "Beneficiary", also referred to as "life beneficiary", a person who:

(a) Has been determined to have a disability or to be a disabled person;

(b) Is a resident of Missouri or one of the eight states adjacent to Missouri; and

(c) Is the person designated as the sole, primary beneficiary of a trust account administrated as part of the Missouri family trust by the board of trustees;

(2) "Board of trustees", "board", or "Missouri family trust board of trustees", the body corporate and instrumentality of the state, established as the Missouri family trust board of trustees pursuant to section 402.201;

(3) "Charitable trust", an account established and administered as part of the Missouri family trust for the benefit of disabled individuals, as provided in section 402.207;

(4) "Cotrustee", that person designated by the settlor to act together with the trustee as cotrustee of a trust account;

(5) "Department", the department of mental health;

(6) "Disability":

(a) A mental or physical impairment that substantially limits one or more major life activities, whether the impairment is congenital or acquired by accident, injury or disease, and where the impairment is verified by medical findings; or

(b) As is defined in Section 1614(a)(3) of the Social Security Act, 42 U.S.C. 1382c(a)(3);

(7) "Missouri family trust" or "trust", the trust established pursuant to section 402.202 and administered by the board of trustees, as trustee, pursuant to sections 402.199 to 402.208;

(8) "Net income", the earnings received on investments less administrative expenses and fees;

(9) "Principal balance", the fair market value of all contributions made to a particular account, less distributions, determined as of the end of the calendar month immediately preceding the occurrence giving rise to any determination of principal balance;

(10) "Remainder beneficiaries", the person or persons designated to receive the applicable portion of the principal balance of a trust account remaining after the death of the beneficiary;

(11) "Restricted account", an account established and administered as part of the trust for the benefit of persons with disabilities as provided in section 402.206;

(12) "Standby trust", the trust established upon distribution of a trust account by the board of trustees pursuant to notice of withdrawal or termination and administered as set forth in subsection 3 of section 402.205;

(13) "Trust account", an account established and administered as part of the Missouri family trust for the benefit of a beneficiary as provided in sections 402.203 and 402.204;

(14) "Trustee", the board of trustees acting in its capacity as trustee of a trust account, the charitable trust, or a restricted account as used in section 402.201.

(L. 1989 H.B. 318 § 1, A.L. 1991 S.B. 311, A.L. 1993 H.B. 136 merged with S.B. 338, A.L. 1998 S.B. 852 & 913, A.L. 1999 S.B. 211, A.L. 2004 H.B. 923, A.L. 2011 S.B. 70)



Section 402.201 Board of trustees created, members, expenses — accounting of funds required — assets not state moneys — immunity from liability, when.

Effective 28 Aug 2011

Title XXVI TRADE AND COMMERCE

402.201. Board of trustees created, members, expenses — accounting of funds required — assets not state moneys — immunity from liability, when. — 1. There is hereby created the "Missouri Family Trust Board of Trustees", which shall be a body corporate and an instrumentality of the state, and which shall be incorporated as a Missouri general not-for-profit corporation. The board of trustees is authorized to apply for and qualify for recognition as an exempt organization pursuant to Section 501(c)(3) of the United States Internal Revenue Code of 1986, as amended.

2. The board of trustees shall consist of nine members who are natural persons appointed by the governor with the advice and consent of the senate. The members' terms of office shall be three years and until their successors are appointed and qualified. The members shall be persons who are not prohibited from serving by sections 105.450 to 105.482. The board shall be composed of the following:

(1) Three members of the immediate family of persons who have a disability of mental illness. The department's state advisory council for comprehensive psychiatric services, created pursuant to section 632.020, shall submit a panel of nine proposed members of the board to the governor, from which the governor shall appoint three. One shall be appointed for a term of one year, one for two years, and one for three years. Thereafter, as the term of a member of the board appointed under this subdivision expires each year, the state advisory council for comprehensive psychiatric services shall submit to the governor a panel of not less than three nor more than five proposed members of the board of trustees, and the governor shall appoint one member from such panel for a term of three years;

(2) Three members of the immediate family of persons who have a developmental disability. The department's Missouri planning council for developmental disabilities, created pursuant to section 633.020, shall submit a panel of nine proposed members of the board to the governor, from which the governor shall appoint three. One shall be appointed for a term of one year, one for two years, and one for three years. Thereafter, as the term of a member of the board appointed under this subdivision expires each year, the Missouri planning council for developmental disabilities shall submit to the governor a panel of not less than three nor more than five proposed members of the board of trustees, and the governor shall appoint one member from such panel for a term of three years; and

(3) Three persons recognized for their expertise in general business matters and procedures. Of the three business persons to be appointed by the governor, one shall be appointed for one year, one for two years, and one for three years. Thereafter, as the term of a member of the board of trustees appointed under this subdivision expires each year, the governor shall appoint one business person as member for a term of three years.

3. As used in subdivisions (1) and (2) of subsection 2 of this section, "immediate family" includes spouse, parents, parents of spouse, children, spouses of children, and siblings.

4. No member of the board of trustees shall receive compensation for services as a member of the board. The board shall reimburse the members of the board for necessary expenses actually incurred in the performance of their duties.

5. The board of trustees shall be subject to the provisions of sections 610.010 to 610.029 and is considered a public governmental body under section 610.010.

6. The board of trustees shall annually prepare or cause to be prepared an accounting of funds administered by the board and shall transmit a copy of the accounting to the governor, the president pro tempore of the senate and the speaker of the house of representatives.

7. The board of trustees shall establish policies, procedures, and other rules and regulations necessary to implement the provisions of sections 402.199 to 402.208.

8. The board of trustees is authorized to advise, consult with, coordinate and render services to those departments, agencies, political subdivisions, and governmental instrumentalities of Missouri and of the states adjacent to Missouri, and those not-for-profit organizations that qualify as organizations pursuant to Section 501(c)(3) of the United States Internal Revenue Code of 1986, as amended, that provide services or support to persons with disabilities who are residents of Missouri or one of the states adjacent to Missouri.

9. The assets of the board of trustees shall not be considered state money, assets of the state or revenue for any purposes of the state constitution or statutes. The property of the board of trustees and its income and operations shall be exempt from all taxation by the state or any of its political subdivisions.

10. No trustee or any member of the board of trustees, cotrustee, or successor cotrustee serving pursuant to the provisions of sections 402.200 to 402.208 shall at any time be held liable for any mistake of law or fact, or of both law and fact, or errors of judgment, nor for any loss sustained as a result thereof, unless such trustee, cotrustee, or successor cotrustee acted in bad faith or with reckless indifference to the terms of the trust or the interest of the beneficiary.

(L. 2011 S.B. 70)



Section 402.202 Trust accounts, restricted trust accounts, charitable trust — administered as Missouri family trust — pooling permitted — additional board powers.

Effective 28 Aug 2011

Title XXVI TRADE AND COMMERCE

402.202. Trust accounts, restricted trust accounts, charitable trust — administered as Missouri family trust — pooling permitted — additional board powers. — 1. Trust accounts, restricted trust accounts, and the charitable trust shall be held and administered in trust as the Missouri family trust. The charitable trust, the restricted accounts and the trust accounts shall each be maintained in trust as separate accounts, but may be pooled for purposes of investment and management. Assets of the Missouri family trust shall not be considered state money, assets of the state or revenue for any purposes of the state constitution or statutes.

2. The board of trustees shall act as the trustee of the Missouri family trust. The board of trustees, as trustee, shall administer the Missouri family trust pursuant to the provisions of sections 402.199 to 402.208 and pursuant to the policies, procedures, rules, and regulations of the board of trustees.

3. In addition to the powers and duties granted to the board pursuant to sections 402.199 to 402.208, in its capacity as trustee of the trust the board shall have all powers granted to trustees acting under chapter 456, as now in effect or hereafter amended; provided, that section 456.8-813 regarding the duty to inform and report to the beneficiaries shall not apply to the trust, except as mandated under section 456.1-105.

(L. 2011 S.B. 70)



Section 402.203 Contribution of assets, by whom — trust account to be created — cotrustees and successors — breach of fiduciary duty, effect of — death of beneficiary, procedure — remainder distribution.

Effective 28 Aug 2011

Title XXVI TRADE AND COMMERCE

402.203. Contribution of assets, by whom — trust account to be created — cotrustees and successors — breach of fiduciary duty, effect of — death of beneficiary, procedure — remainder distribution. — 1. A beneficiary who is a person with disabilities as defined in Section 1614(a)(3) of the Social Security Act, 42 U.S.C. 1382c(a)(3), or the parent, grandparent, or legal guardian of a beneficiary, or a court, as settlor, may contribute assets of the beneficiary in trust to the board as trustee, for the benefit of the beneficiary as part of a pooled trust described by 42 U.S.C. Section 1396p(d)(4)(C). Upon such contribution, the settlor's completion and execution of trust documents provided by the trustee, and the trustee's review, approval and execution of the trust documents, a trust account for the beneficiary shall thereby be created. A trust account to which the assets of a beneficiary are contributed shall be referred to as a "first party trust account" and shall be held and administered in trust for the benefit of the beneficiary as provided in this section.

2. The settlor may designate a cotrustee, and a successor or successors to the cotrustee, to act together with the trustee as trustees of the first party trust account; provided that the beneficiary may not act as a cotrustee or successor cotrustee; and provided further that court approval of the beneficiary, cotrustee or successor trustee shall be required in connection with any first party trust account created pursuant to section 473.657 or section 475.093.

3. If the board determines, in its good faith judgment, that a cotrustee has breached his or her fiduciary duties, either as a result of an act of commission or omission, then the board may seek removal of such cotrustee and the appointment of a successor cotrustee upon application to a court of competent jurisdiction.

4. At the death of the beneficiary, the board of trustees shall provide notice that the trust account has terminated to each state of which the board of trustees has knowledge that such state has provided medical assistance on behalf of the beneficiary under a state plan for medical assistance under Title 42 of the United States Code. After distribution of twenty-five percent of the principal balance of the trust account to the charitable trust, the board of trustees shall pay over and distribute to such states all amounts remaining in the trust account up to an amount equal to the total medical assistance paid by such states on behalf of the beneficiary under the state plan for medical assistance under Title 42 of the United States Code. In the event that the beneficiary has received medical assistance from more than one state with claims on the proceeds for reimbursement of medical assistance payments under Title 42 of the United States Code and there are insufficient assets to pay the entire balance due to each state then the proceeds shall be distributed to each state on a pro rata basis based upon each state's proportionate share of the total medical assistance paid by all states.

5. To the extent any amounts remain in the trust account after distribution to the charitable trust and the state or states for state reimbursement claims, the remainder shall be distributed to such person, entities, or organizations designated as remainder beneficiaries by the settlor in the trust documents. If any individual remainder beneficiary named by the settlor is not then living, then in the absence of contrary instruction in the trust documents completed by the settlor, such remainder beneficiary's distribution shall be made to such remainder beneficiary's heirs at law, as determined by the laws of the state of the beneficiary's residence at the time of the beneficiary's death.

(L. 2011 S.B. 70)



Section 402.204 Settlor may contribute assets — trust account created — cotrustees and successors — breach of fiduciary duty, effect of — death of beneficiary, procedure — remainder distribution.

Effective 28 Aug 2011

Title XXVI TRADE AND COMMERCE

402.204. Settlor may contribute assets — trust account created — cotrustees and successors — breach of fiduciary duty, effect of — death of beneficiary, procedure — remainder distribution. — 1. Any person, as settlor, except a beneficiary or a beneficiary's spouse, may contribute assets not including assets of the beneficiary or the beneficiary's spouse in trust to the board as trustee, for the benefit of the beneficiary. Upon such contribution, the settlor's completion and execution of trust documents provided by the trustee, and the trustee's review, approval and execution of the trust documents, a trust account for the beneficiary shall thereby be created. A trust account to which assets that do not include assets of a beneficiary or of a beneficiary's spouse are contributed shall be referred to as a "third party trust account", and shall be held and administered in trust for the benefit of the beneficiary as provided in this section.

2. The settlor may designate a cotrustee, and a successor or successors to the co-trustee, to act together with the trustee as trustees of the third party trust account; provided that the beneficiary or the beneficiary's spouse may not act as cotrustee or successor cotrustee; and provided further that court approval of the beneficiary, cotrustee or successor trustee shall be required in connection with any third party trust account created pursuant to subsection 2 of section 473.657.

3. If the board determines, in its good faith judgment, that a cotrustee has breached his or her fiduciary duties, either as a result of an act of commission or omission, then the board may, by written notice to such cotrustee, remove such cotrustee, appoint a successor cotrustee, or serve as sole trustee.

4. At the death of the beneficiary, the board of trustees shall promptly determine the principal balance of the trust account and, after payment of any expenses of the beneficiary as the board may authorize and all fees and expenses of the board, shall distribute to the persons, entities, or organizations designated by the settlor as remainder beneficiaries in the trust documents:

(1) An amount equal to one hundred percent of the principal balance if the beneficiary shall not have received any benefits provided by use of trust account income or principal; or

(2) An amount equal to seventy-five percent of the principal balance if the beneficiary shall have received any benefits provided by use of trust account income or principal; and

(3) Any principal not distributed pursuant to the provisions of subdivision (2) of this subsection, and any undistributed income shall be distributed to the charitable trust established pursuant to the provisions of section 402.207;

(4) If any individual remainder beneficiary named by the settlor is not then living, then in the absence of contrary instructions in the trust documents completed by the settlor, such remainder beneficiary's share shall be distributed to such remainder beneficiary's heirs at law, as determined by the laws of the state of the beneficiary's residence at the time of the beneficiary's death.

5. Notwithstanding the provisions of subsection 4 of this section to the contrary, the settlor may voluntarily agree that a smaller percentage of the principal balance in any trust account established by such settlor than is provided in subsection 4 of this section be distributed to the remainder beneficiaries designated in the trust documents; and that a corresponding larger percentage of the principal balance in such trust account be distributed either to the charitable trust or to a designated restricted account within the charitable trust.

(L. 2011 S.B. 70)



Section 402.205 Withdrawal from trust account, when — revocation or termination of trust, when, distribution — trust principal and income held for benefit of beneficiary.

Effective 28 Aug 2011

Title XXVI TRADE AND COMMERCE

402.205. Withdrawal from trust account, when — revocation or termination of trust, when, distribution — trust principal and income held for benefit of beneficiary. — 1. The settlor of a revocable third party trust account or the cotrustee of a revocable third party trust account if authorized by the settlor in the trust documents, upon written notice to the board and with the board's consent may, from time to time, withdraw such part of the trust account as the settlor or such authorized cotrustee may determine; provided, however, neither the settlor nor such authorized cotrustee may withdraw an amount that when aggregated with all withdrawals within the prior twelve months shall reduce the remaining principal balance of the trust account below the greater of the amount due the board, if the trust account had terminated at the time of such withdrawal or the minimum amount required by the board, from time to time, for an account.

2. The settlor of a revocable third party trust account or the cotrustee of a revocable third party trust account if authorized by the settlor in the trust documents, upon written notice to the board and with the board's consent may revoke and terminate the trust account. Upon receipt of such notice, the board shall promptly determine the principal balance of the trust account and after payment of all fees and expenses of the board shall distribute:

(1) In the case of revocation and termination by the settlor:

(a) An amount equal to one hundred percent of the principal balance to the settlor if the beneficiary shall not have received any benefits provided by use of trust account income or principal; or

(b) An amount equal to seventy-five percent of the principal balance to the settlor if the beneficiary shall have received any benefits provided by use of trust account income or principal; and

(c) Any principal not distributed pursuant to the provisions of paragraph (b) of this subdivision, and any undistributed income to the charitable trust;

(2) In the case of revocation and termination by an authorized cotrustee:

(a) An amount equal to one hundred percent of the principal balance shall be distributed to the trustees of the standby trust, if the beneficiary shall not have received any benefits provided by use of trust account income or principal, to be held, administered, and distributed in accordance with the provisions of subsection 3 of this section; or

(b) An amount equal to seventy-five percent of the then-principal balance shall be distributed to the trustees of the standby trust, if the beneficiary shall have received any benefits provided by use of trust account income or principal, to be held, administered, and distributed in accordance with the provisions of subsection 3 of this section; and

(c) Any principal not distributed pursuant to the provisions of paragraph (b) of this subdivision, and any undistributed income shall be distributed to the charitable trust.

3. The trustee or trustees of the standby trust shall hold, administer, and distribute the principal and income of the standby trust, in the discretion of such trustee, for the support, health, education, and general well-being of the beneficiary during the beneficiary's life, recognizing that it is the purpose of the standby trust to supplement, not replace, any government benefits for the beneficiary's basic support to which such beneficiary may be entitled and to increase the quality of such beneficiary's life by providing the beneficiary those amenities which cannot otherwise be provided by public assistance or entitlements or other available sources. Permissible expenditures include, but are not limited to, those described in subdivision (2) of section 402.206.

(L. 1989 H.B. 318 § 2, A.L. 1991 S.B. 311, A.L. 1999 S.B. 211, A.L. 2004 H.B. 923, A.L. 2011 S.B. 70)



Section 402.206 First and third party trusts, account held and administered, how.

Effective 28 Aug 2011

Title XXVI TRADE AND COMMERCE

402.206. First and third party trusts, account held and administered, how. — Each first party trust account and third party trust account shall be held and administered in trust as follows:

(1) The board of trustees shall hold, administer, and distribute the principal and income of the trust account, in the discretion of the trustee, in consultation with the co-trustee, for the health, education, and general well-being of the beneficiary, recognizing that the purpose of the trust account is to supplement, not replace, any government benefits for the beneficiary's basic support to which such beneficiary may be entitled;

(2) Expenditure of trust account funds shall be made solely for benefit of the beneficiary, to increase the quality of the beneficiary's life by providing those amenities that cannot otherwise be provided by public assistance or entitlements or other available sources. Permissible expenditures include, but are not limited to, dental, medical, and diagnostic work or treatment that is not otherwise available from public benefits or assistance; private rehabilitative training; supplementary education aid; entertainment; periodic vacations and outings; expenditures to foster the interests, talents, and hobbies of the beneficiary; and expenditures to purchase personal property and services that will make life more comfortable and enjoyable for the beneficiary but that will not defeat his or her eligibility for public benefits or assistance. The trustee, with consultation of the cotrustee, may make payments for a person to accompany the beneficiary on vacations and outings and for the transportation of the beneficiary or of friends and relatives of the beneficiary to visit the beneficiary;

(3) Expenditures of trust account funds shall not be made for the primary support or maintenance of the beneficiary, including basic food or shelter, if, as a result, the beneficiary would no longer be eligible to receive public benefits or assistance to which the beneficiary is then entitled;

(4) The cotrustee, with consent of the trustee, shall not less frequently than annually determine the amount of income or principal or income and principal which may be used to provide noncash benefits and the nature and type of benefits to be provided for the beneficiary. Any net income which is not used shall be added to the principal annually;

(5) In the event that the trustee and the cotrustee shall be unable to agree either on:

(a) The amount of income or principal to be used;

(b) The benefits to be provided; or

(c) The administration of the trust account,

­­

­

(L. 2011 S.B. 70)



Section 402.207 Charitable trust established, when.

Effective 28 Aug 2011

Title XXVI TRADE AND COMMERCE

402.207. Charitable trust established, when. — 1. The board of trustees shall establish a charitable trust for the benefit of individuals with disabilities.

2. The board of trustees shall accept contributions to the charitable trust at the termination of trust accounts and other contributions from donors in accordance with policies and procedures adopted by the board of trustees.

3. The trustees shall as necessary determine the amount of income and principal of the charitable trust to be used to provide benefits for individuals with disabilities. Benefits provided shall only be those that have no negative effect on the individual's entitlement to government benefits. Any income not used to provide benefits shall be added to the principal annually.

4. Any person with the consent of the board of trustees may establish a restricted account within the charitable trust and may determine, with the consent of the board of trustees, the class of individuals eligible to be recipients of funds from the restricted account, so long as the eligible recipients are individuals with disabilities as set forth in section 402.200.

(L. 2011 S.B. 70)



Section 402.208 Fees authorized — periodic reports — no property interest in trust account, when.

Effective 28 Aug 2011

Title XXVI TRADE AND COMMERCE

402.208. Fees authorized — periodic reports — no property interest in trust account, when. — 1. The board may establish and collect fees for administering trust accounts established pursuant to the provisions of sections 402.199 to 402.220*.

2. The board shall establish policies and procedures for providing periodic reports to the cotrustees of each trust account established pursuant to the provisions of sections 402.199 to 402.220*.

3. (1) No beneficiary shall have any vested or property rights or interests in any trust account, nor shall any beneficiary have the power to anticipate, assign, convey, alienate, or otherwise encumber any interest in the income or principal of any trust account.

(2) The income or the principal or any interest of any beneficiary in the trust account shall not be liable for any debt incurred by such beneficiary, nor shall the principal or income of any trust account be subject to seizure by any creditor or any beneficiary under any writ or proceeding in law or in equity.

4. Except for the right of a settlor to withdraw from or revoke any revocable trust account under section 402.205, and the right of any acting cotrustee, other than the original settlor, to withdraw all or a portion of the principal balance of a revocable trust account under section 402.205, neither the settlor nor any acting cotrustee shall have the right to sell, assign, convey, alienate, or otherwise encumber, for consideration or otherwise, any interest in the income or principal of the trust account. The income or the principal or any interest of any beneficiary of a revocable trust account shall not be liable for any debt incurred by the settlor or any acting cotrustee, nor shall the principal or income of the trust account be subject to seizure by any creditor of any settlor or any acting cotrustee under any writ or proceeding in law or in equity.

(L. 2011 S.B. 70)

*Section 402.220 was repealed by S.B. 70, 2011.






Chapter 403 Security Transfers by Fiduciaries

Chapter Cross References



Section 403.250 Definitions.

Effective 28 Aug 1959

Title XXVI TRADE AND COMMERCE

403.250. Definitions. — In sections 403.250 to 403.350, unless the context otherwise requires:

(1) "Assignment" includes any written stock power, bond power, bill of sale, deed, declaration of trust or other instrument of transfer;

(2) "Claim of beneficial interest" includes a claim of any interest by a decedent's legatee, distributee, heir or creditor, a beneficiary under a trust, a ward, a beneficial owner of a security registered in the name of a nominee, or a minor owner of a security registered in the name of a custodian, or a claim of any similar interest, whether the claim is asserted by the claimant or by a fiduciary or by any other authorized person on his behalf, and includes a claim that the transfer would be in breach of fiduciary duties;

(3) "Corporation" means a private or public corporation, association or trust issuing a security;

(4) "Fiduciary" means an executor, administrator, trustee, guardian, committee, conservator, curator, tutor, custodian or nominee;

(5) "Person" includes an individual, a corporation, government or governmental subdivision or agency, business trust, estate, trust, partnership or association, two or more persons having a joint or common interest, or any other legal or commercial entity;

(6) "Security" includes any share of stock, bond, debenture, note or other security issued by a corporation which is registered as to ownership on the books of the corporation;

(7) "Transfer" means a change on the books of a corporation in the registered ownership of a security;

(8) "Transfer agent" means a person employed or authorized by a corporation to transfer securities issued by the corporation.

(L. 1959 S.B. 241 § 1)



Section 403.260 Registration in name of fiduciary.

Effective 28 Aug 1959

Title XXVI TRADE AND COMMERCE

403.260. Registration in name of fiduciary. — A corporation or transfer agent registering a security in the name of a person who is a fiduciary or who is described as a fiduciary is not bound to inquire into the existence, extent, or correct description of the fiduciary relationship, and thereafter the corporation and its transfer agent may assume without inquiry that the newly registered owner continues to be the fiduciary until the corporation or transfer agent receives written notice that the fiduciary is no longer acting as such with respect to the particular security.

(L. 1959 S.B. 241 § 2)



Section 403.270 Assignment by a fiduciary.

Effective 28 Aug 1959

Title XXVI TRADE AND COMMERCE

403.270. Assignment by a fiduciary. — Except as otherwise provided in sections 403.250 to 403.350, a corporation or transfer agent making a transfer of a security pursuant to an assignment by a fiduciary:

(1) May assume without inquiry that the assignment, even though to the fiduciary himself or to his nominee, is within his authority and capacity and is not in breach of his fiduciary duties;

(2) May assume without inquiry that the fiduciary has complied with any controlling instrument and with the law of the jurisdiction governing the fiduciary relationship, including any law requiring the fiduciary to obtain court approval of the transfer; and

(3) Is not charged with notice of and is not bound to obtain or examine any court record or any recorded or unrecorded document relating to the fiduciary relationship or the assignment, even though the record or document is in its possession.

(L. 1959 S.B. 241 § 3)



Section 403.280 Evidence of appointment or incumbency.

Effective 28 Aug 1959

Title XXVI TRADE AND COMMERCE

403.280. Evidence of appointment or incumbency. — A corporation or transfer agent making a transfer pursuant to an assignment by a fiduciary who is not the registered owner shall obtain the following evidence of appointment or incumbency:

(1) In the case of a fiduciary appointed or qualified by a court, a certificate issued by or under the direction or supervision of that court or an officer thereof and dated within sixty days before the transfer; or

(2) In any other case, a copy of a document showing the appointment or a certificate issued by or on behalf of a person reasonably believed by the corporation or transfer agent to be responsible or, in the absence of such a document or certificate, other evidence reasonably deemed by the corporation or transfer agent to be appropriate. Corporations and transfer agents may adopt standards with respect to evidence of appointment or incumbency under this subdivision provided such standards are not manifestly unreasonable. Neither the corporation nor transfer agent is charged with notice of the contents of any document obtained pursuant to this subdivision except to the extent that the contents relate directly to the appointment or incumbency.

(L. 1959 S.B. 241 § 4)



Section 403.290 Adverse claims.

Effective 28 Aug 1959

Title XXVI TRADE AND COMMERCE

403.290. Adverse claims. — 1. A person asserting a claim of beneficial interest adverse to the transfer of a security pursuant to an assignment by a fiduciary may give the corporation or transfer agent written notice of the claim. The corporation or transfer agent is not put on notice unless the written notice identifies the claimant, the registered owner and the issue of which the security is a part, provides an address for communications directed to the claimant and is received before the transfer. Nothing in sections 403.250 to 403.350 relieves the corporation or transfer agent of any liability for making or refusing to make the transfer after it is so put on notice, unless it proceeds in the manner authorized in subsection 2.

2. As soon as practicable after the presentation of a security for transfer pursuant to an assignment by a fiduciary, a corporation or transfer agent which has received notice of a claim of beneficial interest adverse to the transfer may send notice of the presentation by registered or certified mail to the claimant at the address given by him. If the corporation or transfer agent so mails such a notice it shall withhold the transfer for thirty days after the mailing and shall then make the transfer unless restrained by a court order.

(L. 1959 S.B. 241 § 5)



Section 403.300 Nonliability of corporation and transfer agent.

Effective 28 Aug 1959

Title XXVI TRADE AND COMMERCE

403.300. Nonliability of corporation and transfer agent. — A corporation or transfer agent incurs no liability to any person by making a transfer or otherwise acting in a manner authorized by sections 403.250 to 403.350.

(L. 1959 S.B. 241 § 6)



Section 403.310 Nonliability of third person.

Effective 28 Aug 1959

Title XXVI TRADE AND COMMERCE

403.310. Nonliability of third person. — 1. No person who participates in the acquisition, disposition, assignment or transfer of a security by or to a fiduciary including a person who guarantees the signature of the fiduciary is liable for participation in any breach of fiduciary duty by reason of failure to inquire whether the transaction involves such a breach unless it is shown that he acted with actual knowledge that the proceeds of the transaction were being or were to be used wrongfully for the individual benefit of the fiduciary or that the transaction was otherwise in breach of duty.

2. If a corporation or transfer agent makes a transfer pursuant to an assignment by a fiduciary, a person who guaranteed the signature of the fiduciary is not liable on the guarantee to any person to whom the corporation or transfer agent by reason of sections 403.250 to 403.350 incurs no liability.

3. This section does not impose any liability upon the corporation or its transfer agent.

(L. 1959 S.B. 241 § 7)



Section 403.320 Territorial application.

Effective 28 Aug 1959

Title XXVI TRADE AND COMMERCE

403.320. Territorial application. — 1. The rights and duties of a corporation and its transfer agents in registering a security in the name of a fiduciary or in making a transfer of a security pursuant to an assignment by a fiduciary are governed by the law of the jurisdiction under whose laws the corporation is organized.

2. Sections 403.250 to 403.350 apply to the rights and duties of a person other than the corporation and its transfer agents with regard to acts and omissions in this state in connection with the acquisition, disposition, assignment or transfer of a security by or to a fiduciary and of a person who guarantees in this state the signature of a fiduciary in connection with such a transaction.

(L. 1959 S.B. 241 § 8)



Section 403.330 Tax obligations.

Effective 28 Aug 1959

Title XXVI TRADE AND COMMERCE

403.330. Tax obligations. — Sections 403.250 to 403.350 do not affect any obligation of a corporation or transfer agent with respect to estate, inheritance, succession or other taxes imposed by the laws of this state.

(L. 1959 S.B. 241 § 9)



Section 403.340 Uniformity of interpretation.

Effective 28 Aug 1959

Title XXVI TRADE AND COMMERCE

403.340. Uniformity of interpretation. — This law shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.

(L. 1959 S.B. 241 § 10)



Section 403.350 Short title.

Effective 28 Aug 1959

Title XXVI TRADE AND COMMERCE

403.350. Short title. — Sections 403.250 to 403.350 may be cited as the "Uniform Law for Simplification of Fiduciary Security Transfers".

(L. 1959 S.B. 241 § 11)






Chapter 404 Transfers to Minors — Personal Custodian and Durable Power of Attorney

Chapter Cross References



Section 404.005 Law, how cited.

Effective 28 Aug 1985

Title XXVI TRADE AND COMMERCE

404.005. Law, how cited. — Sections 404.005 to 404.094 may be cited as the "Missouri Transfers to Minors Law".

(L. 1985 S.B. 35, et al. § 16)



Section 404.007 Definitions.

Effective 28 Aug 1989

Title XXVI TRADE AND COMMERCE

404.007. Definitions. — As used in sections 404.005 to 404.094, unless the context otherwise requires, the following terms shall mean:

(1) "Adult", an individual who has attained the age of twenty-one years, notwithstanding that an individual may be an adult at a different age under other laws of this state;

(2) "Benefit plan", any plan, contract, trust or account for the benefit of employees, partners, members of an organization or an individual, in which a person may designate a beneficiary for a plan benefit; the term "benefit plan" is also used to refer to the fiduciary administering the plan;

(3) "Broker", a person lawfully engaged in the business of effecting transactions in securities or commodities for the broker's own account or the account of others;

(4) "Conservator", a person appointed or qualified by a court to have care and custody of the estate of a minor or a disabled or incapacitated person, whether denominated as general, limited or temporary conservator, or a person legally authorized to perform substantially the same functions;

(5) "Court", the circuit court, including the probate division of the circuit court;

(6) "Custodial property", all property belonging to a minor in the possession and control of a custodian under sections 404.005 to 404.094 and includes the income and proceeds of that property;

(7) "Custodian", a person so designated in a manner prescribed in sections 404.005 to 404.094 and includes a substitute custodian and successor custodian;

(8) "Donor", a transferor who makes a present or future gift of property to a minor by a transfer under sections 404.005 to 404.094 and includes a person who holds a power of appointment to make a gift of the donor's property in a similar manner;

(9) "Financial institution", a bank, trust company, savings and loan company or association, or credit union, chartered and supervised under state or federal law;

(10) "Guardian", a person appointed or qualified by a court to have care and custody of the person of a minor or incapacitated person, whether denominated as general, limited or temporary guardian, or a person legally authorized to perform substantially the same functions;

(11) "Incapacitated person", a person who is wholly or partially unable by reason of any physical or mental condition to receive and evaluate information or to communicate decisions to such an extent that the person lacks ability or capacity to manage his financial resources and is a disabled or incapacitated person as defined in section 475.010;

(12) "Legal representative", a decedent's personal representative, the guardian of a person or the conservator of the estate of a person;

(13) "Member of the minor's family", the minor's parent, grandparent, uncle, aunt, brother, sister and their descendants, whether of the whole blood or the half blood, or by adoption, and the minor's spouse and stepparent;

(14) "Minor", an individual who has not attained the age of twenty-one years, notwithstanding that the individual may be an adult under other laws of this state; the term "minor" is also used to refer to the beneficiary of a custodianship established under sections 404.005 to 404.094 of this act*;

(15) "Person", an individual, corporation, organization, or other legal entity;

(16) "Personal representative", an executor, administrator, successor personal representative, independent personal representative, or special administrator of a decedent's estate, whether court appointed or qualified, or a person legally authorized to perform substantially the same functions;

(17) "Property", any present or future interest in property, real or personal, tangible or intangible, legal or equitable, and includes the income and proceeds of that interest in property;

(18) "State", includes any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession subject to the legislative authority of the United States;

(19) "Transferor", a person who transfers property to a minor under sections 404.005 to 404.094 of this act*.

(L. 1985 S.B. 35, et al. § 1, A.L. 1989 H.B. 145)

*"This act" (H.B. 145, 1989) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 404.011 Transfer of property to a minor by transferring to a custodian, effect — power limitations.

Effective 28 Aug 1985

Title XXVI TRADE AND COMMERCE

404.011. Transfer of property to a minor by transferring to a custodian, effect — power limitations. — Property may be transferred to a person, who is a minor on the date of the transfer, by transferring the property to a custodian for the minor under sections 404.005 to 404.094.

(L. 1985 S.B. 35, et al. § 2 subsec. 1)



Section 404.014 Present transfer of property, effect.

Effective 28 Aug 1985

Title XXVI TRADE AND COMMERCE

404.014. Present transfer of property, effect. — A present transfer of property to a custodian for a minor, made by a transferor in the manner prescribed in subdivisions (1), (2), (3) and (5) of subsection 1 of section 404.047, is irrevocable and indefeasibly vests ownership of the property in the minor subject to the custodianship provided in sections 404.005 to 404.094 for the benefit of the minor, and neither the minor nor the minor's legal representative has any right, power, duty or authority with respect to the custodial property except as prescribed in sections 404.005 to 404.094.

(L. 1985 S.B. 35, et al. § 2 subsec. 2)



Section 404.016 Future transfers of property are revocable by donor, exception.

Effective 28 Aug 1985

Title XXVI TRADE AND COMMERCE

404.016. Future transfers of property are revocable by donor, exception. — A provision in a will, trust, power of appointment, benefit plan, life or endowment insurance policy, annuity or other contract, or a pay or transfer on death direction, for a transfer of property to be made in the future to a custodian for a minor, made by a donor in the manner prescribed in subdivision (4) of subsection 1 of section 404.047, remains revocable by the donor until the property becomes transferable in accordance with the terms of the governing instrument to the minor or a custodian for the minor under sections 404.005 to 404.094, unless expressly made irrevocable at the time provision for the gift is made or subsequently.

(L. 1985 S.B. 35, et al. § 2 subsec. 3)



Section 404.018 Custodian and third persons dealing with custodian, powers, duties, immunities.

Effective 28 Aug 1985

Title XXVI TRADE AND COMMERCE

404.018. Custodian and third persons dealing with custodian, powers, duties, immunities. — By transferring property to a custodian for a minor under sections 404.005 to 404.094, the transferor incorporates in the transfer all the provisions of sections 404.005 to 404.094 and grants to the custodian and third persons dealing with the custodian the respective powers, rights and immunities provided in sections 404.005 to 404.094. By holding property for a minor as custodian under sections 404.005 to 404.094, the custodian assumes the obligation to administer the custodial property for the minor as prescribed in sections 404.005 to 404.094.

(L. 1985 S.B. 35, et al. § 2 subsec. 4)



Section 404.021 Single custodianship — but custodian may serve more than one minor.

Effective 28 Aug 1985

Title XXVI TRADE AND COMMERCE

404.021. Single custodianship — but custodian may serve more than one minor. — A transfer of property under sections 404.005 to 404.094 may be made to only one minor and only one person may be custodian of the property transferred. A person may be a custodian of property for more than one minor, but the custodian shall separately hold and administer the custodial property for each minor.

(L. 1985 S.B. 35, et al. § 2 subsec. 5)



Section 404.023 Custodians for present transfers of property, who may serve.

Effective 28 Aug 1989

Title XXVI TRADE AND COMMERCE

404.023. Custodians for present transfers of property, who may serve. — A donor making a present transfer of property to a minor may designate and transfer the property to any adult person or financial institution, including the donor, as custodian for the minor under sections 404.005 to 404.094.

(L. 1985 S.B. 35, et al. § 3 subsec. 1, A.L. 1989 H.B. 145)



Section 404.027 Custodians for future transfers, who may serve — lapse of custodianship, effect — substitute custodians, power to designate — revocation.

Effective 28 Aug 1989

Title XXVI TRADE AND COMMERCE

404.027. Custodians for future transfers, who may serve — lapse of custodianship, effect — substitute custodians, power to designate — revocation. — 1. A donor making a future transfer of property to a beneficiary under a will, trust, deed, power of appointment, benefit plan, life or endowment insurance policy, annuity or other contract, or a pay or transfer on death direction, may revocably designate, or grant to another person a general or limited power to revocably designate, any adult person or financial institution, including the holder of the power, as custodian under sections 404.005 to 404.094 for a beneficiary who may be a minor at the time the property becomes transferable.

2. When the property becomes transferable to the minor beneficiary, the donor's personal representative, trustee, benefit plan, insurance company, or contract obligor shall transfer the property to the designated custodian in the manner prescribed in subdivisions (1), (2), (3) and (5) of subsection 1 of section 404.047 for the type of property to be transferred. If, at the time the property becomes transferable, the minor beneficiary has attained twenty-one years of age, the custodian designation shall lapse and the property may be transferred directly to the beneficiary.

3. The designation of a custodian for a future transfer of property may include the designation of one or more substitute custodians to whom the property shall be transferred in the order named in the event the prior named custodian declines or is not qualified to serve as custodian, or is deceased or incapacitated. A donor or a person exercising a power from a donor may revoke or change the designation of a custodian or substitute custodian for a future transfer of property by revoking the designation or making a new designation before the property becomes transferable.

(L. 1985 S.B. 35, et al. § 3 subsecs. 2, 3, 4, A.L. 1989 H.B. 145)



Section 404.031 Custodian if no appointed conservator, who may serve — approval of court required when — bond required when — court's powers.

Effective 28 Aug 1989

Title XXVI TRADE AND COMMERCE

404.031. Custodian if no appointed conservator, who may serve — approval of court required when — bond required when — court's powers. — 1. If there is no appointed conservator for administration of a minor's estate, any person indebted to a minor, including a personal representative, trustee, benefit plan, insurance company, agency of any state or of the United States, or any person holding property belonging to a minor, not having a power from a donor to designate a custodian, may designate and transfer the property to any adult person or financial institution, including the transferor if a member of the minor's family, as custodian for the minor under sections 404.005 to 404.094.

2. A minor who does not have an appointed conservator for administration of the minor's estate may designate and transfer property that the minor owns to any adult person or financial institution as custodian for the minor under sections 404.005 to 404.094.

3. Approval of the court shall be obtained for any designation under subsection 1 or 2 of this section of a custodian that is not a financial institution, if the value of the property at the time of transfer to the designated custodian exceeds ten thousand dollars. The court may approve the designation under subsection 1 or 2 of this section of any person to act as custodian to hold and administer the property with or without bond and with or without court supervision, upon such terms as the court may require, and may order transfer of the property to a court supervised conservator.

(L. 1985 S.B. 35, et al. § 3 subsec. 5, A.L. 1989 H.B. 145)



Section 404.035 Qualifications of custodians — transfers to persons not qualified, effect.

Effective 28 Aug 1989

Title XXVI TRADE AND COMMERCE

404.035. Qualifications of custodians — transfers to persons not qualified, effect. — An adult person or financial institution shall not be qualified to be designated custodian for property of a minor who is a resident of this state if the person or financial institution is not qualified to be appointed conservator of the estate of the minor under subsection 2 of section 475.055 or if the financial institution is not legally authorized to do business in this state. A transfer of property to a person not qualified to act as custodian for the minor under sections 404.005 to 404.094 subjects the person to removal as custodian under subsection 11 of section 404.057, but does not affect the minor's ownership of the property and the immunities of third persons dealing with the custodian, nor relieve the unqualified person of any duties or responsibilities imposed on custodians under sections 404.005 to 404.094.

(L. 1985 S.B. 35, et al. § 3 subsecs. 6, 7, A.L. 1989 H.B. 145)



Section 404.041 Additional property of minor transferred to custodian, when — guardian or conservator appointed by court may serve as custodian, when — custodian's rights in other property of minor.

Effective 28 Aug 1989

Title XXVI TRADE AND COMMERCE

404.041. Additional property of minor transferred to custodian, when — guardian or conservator appointed by court may serve as custodian, when — custodian's rights in other property of minor. — 1. When a custodianship has been established for a minor, the court may authorize the custodian to accept and receive into the custodianship any additional property that belongs to the minor, with or without bond and with or without court supervision, upon such terms and conditions as the court may require.

2. If the court determines under chapter 475 that full administration of a minor's estate is not required, the court may designate and direct that all or a part of the property owned by the minor be transferred to any adult person or financial institution, including a court-appointed conservator or guardian, to hold and administer under sections 404.005 to 404.094 as custodian for the minor, with or without bond and with or without court supervision, upon such terms and conditions as the court may require.

3. A custodian has no right, because of designation as custodian to possession, control, income or proceeds of any property belonging to the minor that is not transferred to the custodian by the minor, a donor or a person indebted to the minor, except as authorized by the court under subsection * 2 of this section.

(L. 1985 S.B. 35, et al. § 3 subsecs. 8, 9, A.L. 1989 H.B. 145)

*Word "and" appears here in original rolls.



Section 404.047 Transfer of property to custodian, procedure, forms — receipt for delivery of property deemed a release.

Effective 28 Aug 1985

Title XXVI TRADE AND COMMERCE

404.047. Transfer of property to custodian, procedure, forms — receipt for delivery of property deemed a release. — 1. The designation of a custodian and transfer of property to the custodian shall be made in the following manner:

(1) If the subject of the custodianship is property for which a conveyance is filed with a recorder of deeds, property for which a certificate of ownership or similar title instrument is issued by an agency of any state or of the United States, property which is maintained in registered name, property which is evidenced by a written instrument, or property which is deposited in an account with a broker or financial institution, by executing a deed, assignment, endorsement or other appropriate writing placing the property in the name of the designated custodian followed in substance by the words: "as custodian for ______ (name of minor) under the Missouri Transfers to Minors Law";

(2) If the subject of the custodianship is money or an unregistered security, by having it paid or delivered to a broker or financial institution for the account of the person designated custodian followed in substance by the words: "as custodian for ______ (name of minor) under the Missouri Transfers to Minors Law";

(3) If the subject of the custodianship is a transfer of property by the irrevocable exercise of a power of appointment or a transfer of an irrevocable present right to a future payment, by giving written notice to the holder of the property or payment obligor that the property or right is transferred to the person designated custodian followed in substance by the words: "as custodian for ______ (name of minor) under the Missouri Transfers to Minors Law";

(4) If the subject of the custodianship is to be a future transfer of property under a will, trust, deed, power of appointment, benefit plan, life or endowment insurance policy, annuity or other contract, or a pay or transfer on death direction, by making the gift or beneficiary designation in the name of the designated custodian followed in substance by the words: "as custodian for ______ (name of minor) under the Missouri Transfers to Minors Law", or by naming the minor as beneficiary of the gift and providing for alternate distribution of the property to a custodian for the minor under sections 404.005 to 404.094 in the event the beneficiary is a minor at the time the property becomes transferable;

(5) If the subject of the custodianship is property not described in subdivision (1), (2), (3) or (4) of this subsection, by causing the property to be placed in the name of the designated custodian by a written instrument in substantially the form set forth as follows:

­

­

2. A present transfer of property to a minor is complete and custodial property is created when the custodian for the minor is designated in the manner provided in subdivisions (1), (2), (3) and (5) of subsection 1 of this section. A future transfer of property to a minor is complete and custodial property is created when the property becomes transferable under the governing instrument to a custodian for a minor designated in the manner provided in subdivision (4) of subsection 1 of this section.

3. In addition to the writing required by subsection 1 of this section, the transferor as soon as practicable shall do all things to put the property in the possession and control of the custodian and provide the custodian with such evidence of ownership as is customary for the property involved, but the transfer of property to the minor is not affected by a failure to comply with this subsection, the designation of a person not qualified to be named custodian for the minor, or the death, incapacity, resignation or renunciation of the person designated custodian.

4. A written acknowledgment of delivery of the property by the custodian constitutes a sufficient release and discharge for custodial property transferred to the custodian under sections 404.005 to 404.094.

(L. 1985 S.B. 35, et al. § 4)



Section 404.049 Custodial trusts, transfer of property, how — legal title, beneficial title, held how — laws applicable to.

Effective 28 Aug 1989

Title XXVI TRADE AND COMMERCE

404.049. Custodial trusts, transfer of property, how — legal title, beneficial title, held how — laws applicable to. — 1. A custodianship for a minor shall be treated as a custodial trust for a minor whenever property is transferred to any adult person or financial institution followed in substance with the words "as custodial trustee for ______ (name of minor) under the Missouri Transfers to Minors Law".

2. When property is placed in the name of a custodial trustee, legal title to the custodial property resides in the custodial trustee and beneficial ownership of the custodial property is indefeasibly vested in the minor, subject to the provisions of sections 404.005 to 404.094.

3. A transfer of property to a custodial trustee under the Missouri transfers to minors law incorporates in the transfer all the provisions of sections 404.005 to 404.094 and grants to the custodial trustee, minor and third persons dealing with the custodial trustee, the respective powers, rights and immunities provided in sections 404.005 to 404.094. By holding property for a minor as custodial trustee under sections 404.005 to 404.094, the custodial trustee assumes the obligation to administer the custodial property for the minor as prescribed in sections 404.005 to 404.094 and the provisions of any written trust agreement between the transferor and the custodial trustee.

4. The provisions in sections 404.005 to 404.094 respecting court proceedings, court jurisdiction and court powers shall apply to custodial trusts under this section to the same extent as they apply to custodianships for minors.

5. The law applicable to trusts and trustees, including chapter 456, shall apply to custodial trusts under this section in addition to sections 404.005 to 404.094, insofar as such law does not conflict with sections 404.005 to 404.094.

6. An inter vivos or testamentary trust that is not a custodial trust under this section may incorporate any provision of sections 404.005 to 404.094 into the governing document of the trust; and the statute as incorporated shall apply with the same force of law as it applies to a custodial trust, including sections respecting court proceedings, court jurisdiction and court powers.

(L. 1989 H.B. 145)



Section 404.051 Powers of custodian, limitation — termination of custodianship, when, procedure — degree of care required for custodial property.

Effective 28 Aug 2006

Title XXVI TRADE AND COMMERCE

404.051. Powers of custodian, limitation — termination of custodianship, when, procedure — degree of care required for custodial property. — 1. The custodian shall collect, hold, maintain, manage, invest and reinvest the custodial property. The custodian may accept a transfer of additional property for the same minor into the custodianship and may consolidate into a single custodianship custodial property received for the same minor from multiple transfers or transferors.

2. The custodian may deliver, pay over to the minor for expenditure by the minor, or expend for the minor's benefit, so much of the custodial property as the custodian determines advisable for the use and benefit of the minor, without court order and without regard to the duty or ability of the custodian in the custodian's individual capacity or of any other person to support the minor, or any other income or property of the minor.

3. Upon the petition of a parent, guardian or conservator of a minor, an adult member of the minor's family, any person interested in the welfare of the minor, or of the minor if the minor has attained the age of fourteen years, the court may order the custodian to expend or to pay over to the minor or the minor's parent, guardian or conservator so much of the custodial property as the court determines advisable for the use and benefit of the minor.

4. Any delivery, payment or expenditure pursuant to subsections 2 and 3 of this section is in addition to, not in substitution for, and does not affect, the obligation of any person to support the minor.

5. (1) To the extent that the custodial property has not been expended, the custodian shall deliver the custodial property in an appropriate manner, free of the custodianship, as follows:

(a) To the minor on attaining the age of twenty-one years, or on attaining the age of eighteen years for custodial property created by a transfer of property from a person other than a donor and the minor requests the property; or

(b) On the minor's death, to the minor's estate.

(2) If the custodian does not deliver the custodial property to the minor or the minor's estate as prescribed in subdivision (1) of this subsection, the minor or the minor's personal representative may petition the court to declare the custodianship terminated and to order delivery of the custodial property to the minor or to the minor's estate free of the custodianship.

(3) To the extent the custodial property is real property, a conveyance and delivery of the real property by the minor after attaining the age at which the minor is entitled to the property free of the custodianship, or by the minor's heirs, or by the minor's personal representative, shall terminate the custodian's powers, duties and rights with respect to the real property.

(4) If the minor is an incapacitated person at the time the minor would otherwise be entitled to receive the custodial property free of the custodianship, the custodian shall deliver the custodial property to the incapacitated person's conservator. If the incapacitated person has no conservator, the custodian may transfer the custodial property to any adult person or financial institution, including the custodian, as personal custodian for the incapacitated person under any law providing for custodianship of property for incapacitated adult persons.

6. The custodian is under a duty to act in the interest of the minor and to avoid conflicts of interest that impair the custodian's ability to so act. In dealing with the custodial property, the custodian shall observe the degree of care that would be observed by a prudent person dealing with the property and conducting the affairs of another, except that all investments made on or after August 28, 1998, shall be in accordance with the provisions of the Missouri prudent investor act, sections 469.900 to 469.913. The custodian is not limited by any other statute restricting investments or expenditures by fiduciaries. If the custodian has special skills or is named custodian on the basis of representations of special skills or expertise, the custodian is under a duty to use those skills. The custodian, in the custodian's discretion and without liability to the minor or the minor's estate, may retain any custodial property received under sections 404.005 to 404.094, and may hold money or securities in the financial institution or brokerage company to which the property was delivered by the transferor.

7. The custodian may invest in and pay premiums out of custodial property for life or endowment insurance policies on the life of the minor or the life of another person in whom the minor has an insurable interest, provided the insurance proceeds will be distributed on the death of the insured life to the minor, the minor's estate or the custodian in the custodian's representative capacity.

8. Subject to the degree of care prescribed in subsection 6 of this section, the custodian, acting in the capacity of custodian for the benefit of the minor, has all rights, power and authority over the custodial property that unmarried, nonincapacitated adult owners have over their own property, except the power to make a gift of the minor's property unless the gift to be made is approved by a court.

9. The custodian at all times shall keep custodial property separate and distinct from all other property in a manner to identify it clearly as custodial property of the minor. Custodial property consisting of an undivided interest in property is sufficiently separate and distinct if the custodian's interest in the property is held as a tenant in common with the other owners of the property and the minor's proportional interest in the property is fixed. Custodial property is sufficiently so identified if it is held in the name of the custodian in the manner prescribed in section 404.707.

10. The custodian may establish checking, savings or other similar accounts with financial institutions and brokers whereby both the custodian and the minor may withdraw money from the account or draw checks against the account. Money withdrawn from an account or checks written against an account by the minor shall be treated as a delivery of custodial property from the custodian to the minor.

11. Subject to the degree of care prescribed in subsection 6 of this section, the custodian, acting in the capacity of custodian and for the benefit of the minor, may borrow money, lend money, acquire by lease the use of property for the minor, lease custodial property and enter into contracts under which the performance required by such agreements may extend beyond the date the custodianship terminates. The custodian shall hold property that is borrowed or leased for the minor as custodial property in the name of the custodian in the manner prescribed in section 404.047.

12. The custodian shall keep records of all transactions with respect to the custodial property, including information necessary for preparation of the minor's tax returns, and make them available for inspection at reasonable intervals by a parent, the minor if the minor has attained the age of fourteen years, an adult member of the minor's family if the minor has no living parent, and a legal representative of the minor.

13. The minor's custodian may comply with an agreement with a transferor of property to the minor, including an agreement respecting investment objectives, expenses, compensation, resignation and naming of successor custodians, to the extent that such agreement does not conflict with the custodian's obligations to the minor under sections 404.005 to 404.094.

(L. 1985 S.B. 35, et al. § 5, A.L. 1989 H.B. 145, A.L. 1993 S.B. 277, A.L. 1998 H.B. 1571, A.L. 2006 S.B. 892)



Section 404.054 Compensation and expenses of custodian — bond required, when — custodian's claims not lien on custodial property.

Effective 28 Aug 1985

Title XXVI TRADE AND COMMERCE

404.054. Compensation and expenses of custodian — bond required, when — custodian's claims not lien on custodial property. — 1. A custodian is entitled to reimbursement from custodial property for reasonable expenses incurred in the performance of the custodian's duties.

2. A custodian who is not a donor may each year elect to receive from the custodial property reasonable compensation for services as custodian. If an election is not affirmatively made during the calendar year, the right to compensation for that year shall lapse.

3. A custodian is not required to give a bond for the performance of the custodian's duties unless required by court order.

4. No claim of a custodian for expenses or compensation shall constitute a claim or lien on custodial property transferred by the custodian to a third person or to the minor.

(L. 1985 S.B. 35, et al. § 6)



Section 404.057 Successor custodian designation on renunciation, resignation, death, incapacity, nonresident minor or removal of custodian.

Effective 28 Aug 1989

Title XXVI TRADE AND COMMERCE

404.057. Successor custodian designation on renunciation, resignation, death, incapacity, nonresident minor or removal of custodian. — 1. A person designated as a custodian may decline to serve by delivering a written renunciation to the person who made the designation or to the transferor or the transferor's legal representative. If at the time of the transfer there is no substitute custodian who is able and willing to serve as custodian, the person who made the designation, a person with a power from the donor to designate a custodian, the transferor or the transferor's legal representative shall designate a substitute custodian.

2. The custodian may revocably designate at any time one or more successor custodians in a will or by executing and dating an instrument of designation before a subscribing witness other than a successor custodian. If the instrument of designation does not contain or is not accompanied by the custodian's resignation, the designation of a successor does not take effect until the custodian resigns, dies, becomes incapacitated or is removed. Successor custodians serve in the order named in the event a prior named custodian declines or is not qualified to serve as custodian, or is deceased or incapacitated.

3. A custodian may resign at any time by delivering written notice to the minor and the successor custodian and delivering the custodial property and records of the custodianship to the successor custodian.

4. If the custodian dies or becomes incapacitated, the custodian's legal representative shall transfer the custodial property to a successor custodian. If no successor custodian has been effectively designated, the custodian's legal representative shall designate as successor custodian any adult person or financial institution in the manner prescribed in subsection 2 of this section and deliver the custodial property to the successor custodian.

5. The designation of a successor custodian by a custodian or the custodian's legal representative may be included in the instrument placing custodial property into the name of the successor custodian.

6. A custodian under the uniform gifts to minors law or similar law of any state may transfer custodial property to himself as custodian or to a successor custodian for the minor under the Missouri transfers to minors law in the manner prescribed in section 404.047.

7. When a minor resides in a state other than Missouri, a custodian under the Missouri uniform gifts to minors law or the Missouri transfers to minors law may deliver the custodial property to any adult person or financial institution as a successor custodian for the minor under the uniform gifts to minors law, uniform transfers to minors law or similar law of the state where the minor resides, if, under the laws of that state, the custodianship will not terminate earlier than it would terminate under section 404.051 and the ownership of the custodial property will remain indefeasibly vested in the minor.

8. If the custodian or custodian's legal representative does not timely designate a successor custodian, then:

(1) If the minor is over fourteen years of age, the minor may designate an adult member of the minor's family, the minor's conservator or guardian if the minor has one, or a financial institution as successor custodian in the manner prescribed in subsection 2 of this section; or

(2) If the minor is under fourteen years of age, the minor, a guardian or conservator of the minor, the transferor, legal representative of the transferor, an adult member of the minor's family or any person interested in the welfare of the minor, may petition the court to designate a successor custodian.

9. A successor custodian shall hold the custodial property in the manner prescribed in section 404.047 and need not indicate the custodial capacity as a successor custodian.

10. A custodian who resigns, or the legal representative of a deceased or incapacitated custodian, as soon as practicable, shall do all things within that person's lawful power to put each item of the custodial property and the records of the custodianship in the possession and control of a successor custodian.

11. A minor who has attained the age of fourteen years, the minor's legal representative, an adult member of the minor's family, a transferor, the transferor's legal representative, a successor custodian, a person who designated the custodian, or any person interested in the welfare of the minor, for good cause shown, may petition the court to remove the custodian, to designate a successor custodian, to require the custodian to give bond and to order delivery of the custodial property and records of the custodianship to the minor, a successor custodian or the minor's legal representative.

(L. 1985 S.B. 35, et al. § 7, A.L. 1989 H.B. 145)



Section 404.061 Exemption of third person from liability.

Effective 28 Aug 1985

Title XXVI TRADE AND COMMERCE

404.061. Exemption of third person from liability. — A third person, including an issuer of securities, transfer agent, financial institution, broker, life insurance company, benefit plan, personal representative, or trustee, in good faith and without court order, may act on the instructions of or otherwise deal with any person purporting to make a transfer under sections 404.005 to 404.094 or purporting to act in the capacity of a custodian, successor custodian or legal representative of a custodian and, in the absence of actual knowledge, is not responsible for determining:

(1) The validity of the purported custodian's or successor custodian's designation;

(2) The propriety of, or the authority under sections 404.005 to 404.094 for, any act of the purported custodian;

(3) The validity or propriety under sections 404.005 to 404.094 of any instrument or instructions executed or given by the person purporting to make a transfer under sections 404.005 to 404.094 or by the purported custodian;

(4) The propriety of the application or use of any custodial property by the custodian;

(5) The validity of a delivery of custodial property by a custodian or legal representative of a custodian to a successor custodian; or

(6) The validity of a delivery of custodial property by the custodian to the minor or the age of the minor at the time of the delivery.

(L. 1985 S.B. 35, et al. § 8)



Section 404.067 Liability to third persons.

Effective 28 Aug 1985

Title XXVI TRADE AND COMMERCE

404.067. Liability to third persons. — 1. A claim based on: (i) a contract entered into by a custodian acting in a custodial capacity, (ii) an obligation arising from the ownership or control of custodial property, or (iii) a tort committed during the custodianship, may be asserted against the custodial property by proceeding against the custodian in the custodial capacity.

2. A custodian is not personally liable:

(1) On a contract properly entered into in the custodial capacity unless the custodian fails to reveal that capacity and to identify the custodianship in the contract; or

(2) For an obligation arising from control of custodial property or for a tort committed during the custodianship unless the custodian is personally at fault.

3. A minor is not personally liable for an obligation arising from ownership of custodial property or for a tort committed during the custodianship unless the minor is personally at fault.

(L. 1985 S.B. 35, et al. § 9)



Section 404.071 Accounting by and determination of liability of custodian — time limitations for minor bringing action.

Effective 28 Aug 1989

Title XXVI TRADE AND COMMERCE

404.071. Accounting by and determination of liability of custodian — time limitations for minor bringing action. — 1. A minor who has attained the age of fourteen years, the minor's legal representative, an adult member of the minor's family, a person interested in the welfare of the minor, a transferor, a transferor's legal representative, a successor custodian, or a person who designated the custodian, may petition the court for an accounting by the custodian or the custodian's legal representative.

2. In a proceeding under sections 404.005 to 404.094 of this act*, or in any other proceeding, or upon the petition of the custodian, the court may: (i) require or permit the custodian to account; (ii) authorize the custodian to enter into any transaction, or approve, ratify, confirm and validate any transaction entered into by the custodian, that the court finds is, was or will be beneficial to the minor and which the court has power to authorize for a conservator under chapter 475; and (iii) determine responsibility, as between custodial property and the custodian personally, for claims against the custodial property unless the responsibility has been adjudicated in an action under section 404.067.

3. If the custodian is removed under subsection 11 of section 404.057, the court may order an accounting, order delivery of the custodial property and records of the custodianship to the minor, a successor custodian or the minor's legal representative, and order the execution of all instruments required for the transfer of the custodial property.

4. Unless previously barred by adjudication, consent or limitations, any cause of action against a custodian for accounting or breach of duty shall be barred as to any minor who has received a final account or other statement fully disclosing the matter and showing termination of the custodianship for the minor unless a proceeding to assert the cause of action is commenced within two years after receipt of the final account or statement by a minor over eighteen years of age or, if the minor is under eighteen years, or is an incapacitated or deceased person, by the legal representative of the minor's estate; except that, if no final account or statement is provided by the custodian or if there is no legal representative of the minor's estate, then such cause of action shall not be barred until two years after the date the minor attains twenty-one years of age or the incapacity is removed, or one year after the minor's death. The cause of action thus barred does not include any action to recover from a custodian for fraud, misrepresentation or concealment related to the final settlement of the custodianship, or concealment of the existence of the custodianship.

(L. 1985 S.B. 35, et al. § 10, A.L. 1989 H.B. 145)

*"This act" (H.B. 145, 1989) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 404.077 Effect on prior existing custodianship.

Effective 28 Aug 1985

Title XXVI TRADE AND COMMERCE

404.077. Effect on prior existing custodianship. — Any transfer of property to a custodian, or designation of a custodian for property to be transferred in the future as now permitted in sections 404.005 to 404.094, purporting to have been made before September 28, 1985, is validated notwithstanding that there was no specific authority in the Missouri uniform gifts to minors law for the transfer of property of that kind or for a transfer from that source or in that manner at the time the transfer was made.

(L. 1985 S.B. 35, et al. § 11)



Section 404.081 Uniformity of application and construction — not to be exclusive method of transferring property to a minor.

Effective 28 Aug 1985

Title XXVI TRADE AND COMMERCE

404.081. Uniformity of application and construction — not to be exclusive method of transferring property to a minor. — 1. Sections 404.005 to 404.094 shall be applied and construed to effectuate their general purpose to make uniform the law with respect to the subject of sections 404.005 to 404.094 among states enacting a similar law.

2. Sections 404.005 to 404.094 shall not be construed as providing an exclusive method of transferring property to a minor.

(L. 1985 S.B. 35, et al. § 12)



Section 404.087 Repeal of uniform gifts to minors not to affect transfers — use of word custodian, how defined.

Effective 28 Aug 1985

Title XXVI TRADE AND COMMERCE

404.087. Repeal of uniform gifts to minors not to affect transfers — use of word custodian, how defined. — 1. The repeal of the Missouri uniform gifts to minors law, sections 404.010 to 404.100, shall not affect transfers made in a manner prescribed in sections 404.010 to 404.100, nor the powers, duties and immunities conferred by transfers in that manner upon custodians and persons dealing with custodians. The provisions of sections 404.005 to 404.094 henceforth apply to all transfers made in a manner and form prescribed in the Missouri uniform gifts to minors law, except insofar as the application impairs constitutionally vested rights or extends the duration of custodianships in existence on September 28, 1985. In all other respects, sections 404.005 to 404.094 shall be construed as a continuation of the provisions of the Missouri uniform gifts to minors law.

2. Any transfer of property to a custodian or successor custodian after September 28, 1985, which uses in substance the words "as custodian under the Missouri uniform gifts to minors law" shall be construed to mean "as custodian under the Missouri transfers to minors law" and sections 404.005 to 404.094 shall apply thereto.

(L. 1985 S.B. 35, et al. § 13)



Section 404.091 Jurisdiction for transfers to minors and custodianship to be probate division of circuit court, procedure — appointment of guardian or conservator, court may specify duties.

Effective 28 Aug 1989

Title XXVI TRADE AND COMMERCE

404.091. Jurisdiction for transfers to minors and custodianship to be probate division of circuit court, procedure — appointment of guardian or conservator, court may specify duties. — 1. The probate division of the circuit court may hear and determine all matters pertaining to custodians for minors and the administration of minor custodianships under sections 404.005 to 404.094 of this act*, the uniform gifts to minors law and the uniform transfers to minors law.

2. The provisions of chapter 472 apply to judicial proceedings involving minor custodianships to the extent they apply to judicial proceedings involving trusts and are not inconsistent with sections 404.005 to 404.094 of this act*.

3. If the probate division of the circuit court appoints a guardian or conservator for a minor after notice and hearing, the court may specify in an order the duties and responsibilities of the minor's legal representatives and custodians and the manner in which they shall coordinate the exercise of their respective powers and duties for and on behalf of the minor.

4. Upon the filing of any petition as provided in sections 404.005 to 404.094 of this act*, the court shall issue an order directed to such persons and returnable on such notice as the court may require, to show cause why the relief prayed for in the petition should not be granted and, in due course, shall proceed to grant such relief as the court finds to be in the best interest of the minor beneficiary of the custodianship.

(L. 1985 S.B. 35, et al. § 14, A.L. 1989 H.B. 145)

*"This act" (H.B. 145, 1989) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 404.093 Conflicts of interest — guardian or conservator ad litem appointed, when, compensation.

Effective 28 Aug 1989

Title XXVI TRADE AND COMMERCE

404.093. Conflicts of interest — guardian or conservator ad litem appointed, when, compensation. — 1. Notwithstanding any other provision of law, if it is suggested in a petition filed by the minor, a creditor, a person interested in the welfare of the minor, or other interested person, including a member of the minor's family who may have a property right or claim against or an expectancy, reversionary or other interest in the estate of the minor, or if it affirmatively appears to the court that there is a possible conflict of interest between the minor and the custodian, the court may appoint a guardian or conservator ad litem to represent the minor in any proceeding to adjudicate any right affected by the possible conflict of interest. The guardian or conservator ad litem shall have only such authority as is provided in the order of appointment and shall serve until discharged by the court.

2. If a court appoints a guardian or conservator ad litem for the minor, the court may, by order entered in the proceeding, provide reasonable compensation and reimbursement for expenses for the guardian or conservator ad litem and, in appropriate cases, allow the payment out of the custodial estate of the minor or enter a judgment for the amount as costs against some other person who is a party to the proceeding and whose conduct is determined by the court as giving rise to the necessity for the appointment of the guardian or conservator ad litem.

(L. 1989 H.B. 145)



Section 404.094 Law of Missouri to apply, when — other state's laws applicable, when.

Effective 28 Aug 1993

Title XXVI TRADE AND COMMERCE

404.094. Law of Missouri to apply, when — other state's laws applicable, when. — 1. Sections 404.005 to 404.094 apply to a transfer that refers to the Missouri transfers to minors law in the designation under section 404.047 by which the transfer is made if at the time of the transfer, the transferor, the minor or the custodian is a resident of this state or the custodial property is located in this state. The custodianship so created remains subject to sections 404.005 to 404.094 despite a subsequent change in residence of a transferor, the minor or the custodian, or the removal of custodial property from this state.

2. A person designated as custodian under sections 404.005 to 404.094 is subject to personal jurisdiction in this state with respect to any matter relating to the custodianship.

3. A transfer that purports to be made and which is valid under the uniform transfers to minors law, the uniform gifts to minors law, or a substantially similar law, of another state is governed by the law of the designated state and may be executed and is enforceable in this state if at the time of the transfer, the transferor, the minor or the custodian is a resident of the designated state or the custodial property is located in the designated state.

4. A transfer that purports to be made under the uniform transfers to minors law of Missouri or the minors custodian law of Missouri is governed by sections 404.005 to 404.094.

(L. 1985 S.B. 35, et al. § 15, A.L. 1993 S.B. 277)



Section 404.400 Law, how cited.

Effective 28 Aug 1986

Title XXVI TRADE AND COMMERCE

404.400. Law, how cited. — Sections 404.400 to 404.650 may be cited as the "Missouri Personal Custodian Law".

(L. 1986 S.B. 651 § 15)



Section 404.410 Definitions.

Effective 28 Aug 1989

Title XXVI TRADE AND COMMERCE

404.410. Definitions. — As used in sections 404.400 to 404.660, unless the context otherwise requires, the following terms shall mean:

(1) "Adult", an individual who has attained the age of eighteen years, notwithstanding that an adult may be of a different age under sections 404.005 to 404.094, the Missouri transfers to minors law;

(2) "Beneficiary", a person for whom property has been transferred to a personal custodian under sections 404.400 to 404.650 for the beneficiary's use and benefit;

(3) "Benefit plan", any plan, contract, trust or account for the benefit of employees, partners, members of an organization or an individual, in which a person may designate a beneficiary for a plan benefit. The term "benefit plan" is also used to refer to the fiduciary administering the plan;

(4) "Broker", a person lawfully engaged in the business of effecting transactions in securities or commodities for the broker's own account or the account of others;

(5) "Conservator", a person appointed or qualified by a court to have care and custody of the estate of a disabled or incapacitated person, whether denominated as general, limited or temporary conservator, or a person legally authorized to perform substantially the same functions;

(6) "Court", the circuit court, including the probate division of the circuit court;

(7) "Custodial property", all property belonging to a beneficiary in the possession and control of a personal custodian under sections 404.400 to 404.650, and includes the income and proceeds of that property;

(8) "Donor", a transferor who makes a present or future gift of property to a beneficiary by a transfer under sections 404.400 to 404.650 and includes a person who holds a power of appointment to make a gift of the donor's property in a similar manner;

(9) "Financial institution", a bank, trust company, savings and loan company or association, or credit union chartered and supervised under state or federal law;

(10) "Guardian", a person appointed or qualified by a court to have care and custody of the person of an incapacitated person, whether denominated as general, limited or temporary guardian, or a person legally authorized to perform substantially the same functions;

(11) "Incapacitated person", a person who is wholly or partially unable by reason of any physical or mental condition to receive and evaluate information or to communicate decisions to such an extent that the person lacks ability or capacity to manage his financial resources and is a disabled or incapacitated person as defined in section 475.010;

(12) "Legal representative", a decedent's personal representative, the guardian of a person or the conservator of the estate of a person;

(13) "Member of the beneficiary's family", the beneficiary's parent, grandparent, uncle, aunt, brother, sister, son, daughter, grandson, granddaughter and their descendants, whether of the whole blood or the half blood, or by adoption, and the beneficiary's spouse, stepparent and stepchild;

(14) "Person", an individual, corporation, organization, or other legal entity;

(15) "Personal custodian", a person so designated in a manner prescribed in sections 404.400 to 404.650 and includes a substitute personal custodian and successor personal custodian;

(16) "Personal representative", an executor, administrator, successor personal representative, independent personal representative or special administrator of a decedent's estate, whether court appointed or qualified, or a person legally authorized to perform substantially the same functions;

(17) "Property", any present or future interest in property, real or personal, tangible or intangible, legal or equitable and includes the income and proceeds of that interest in property;

(18) "State", any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession subject to the legislative authority of the United States;

(19) "Transferor", a person who transfers property to a beneficiary under sections 404.400 to 404.650.

(L. 1986 S.B. 651 § 1, A.L. 1989 H.B. 145)



Section 404.420 Personal custodian established by adult beneficiary — who may serve — revocation — effect — powers, duties and immunities of custodian — single custodian may serve more than one beneficiary.

Effective 28 Aug 1989

Title XXVI TRADE AND COMMERCE

404.420. Personal custodian established by adult beneficiary — who may serve — revocation — effect — powers, duties and immunities of custodian — single custodian may serve more than one beneficiary. — 1. An adult person who is not an incapacitated person may transfer property which he owns to any adult person or financial institution as personal custodian to hold and administer for him as beneficiary of a personal custodianship under sections 404.400 to 404.650. A transfer of property to a personal custodian made by a beneficiary in the manner prescribed in section 404.540 is revocable by the beneficiary in the manner prescribed in sections 404.560 and 404.570. Ownership of the property transferred remains indefeasibly vested in the beneficiary, subject to the personal custodianship provided in sections 404.400 to 404.650 for the benefit of the beneficiary.

2. By transferring property to a personal custodian under sections 404.400 to 404.650, the beneficiary incorporates in the transfer all the provisions of sections 404.400 to 404.650 and grants to the personal custodian, and third persons dealing with the personal custodian, the respective powers, rights and immunities provided in sections 404.400 to 404.650. By holding property for a beneficiary as personal custodian under sections 404.400 to 404.650, the personal custodian assumes the obligation to administer the custodial property for the beneficiary as prescribed in sections 404.400 to 404.650 and the provisions of any written agreement between the beneficiary and personal custodian.

3. Only one person may be personal custodian under sections 404.400 to 404.650 for the property placed in a personal custodianship, but a beneficiary may transfer custody of different property to another personal custodian under sections 404.400 to 404.650. A person may be a personal custodian of property for more than one beneficiary, but the personal custodian shall separately hold and administer the custodial property for each beneficiary unless the property is transferred to the personal custodian for the use and benefit of multiple beneficiaries in accordance with subdivision (6) of subsection 1 of section 404.540.

(L. 1986 S.B. 651 § 2 subsecs. 1, 2, 4, A.L. 1989 H.B. 145)



Section 404.430 Incapacitation of beneficiaries, effect on powers and duties of custodian — immunities of third parties.

Effective 28 Aug 1986

Title XXVI TRADE AND COMMERCE

404.430. Incapacitation of beneficiaries, effect on powers and duties of custodian — immunities of third parties. — The incapacitation of a beneficiary who has transferred property to a personal custodian does not terminate the personal custodianship, directions given by the beneficiary to the personal custodian, the designation of a successor personal custodian, any of the powers or authorities of the personal custodian or the immunities of third persons acting on directions of the personal custodian. When a beneficiary becomes incapacitated, the personal custodian shall hold and administer the custodial property in accordance with the provisions of sections 404.400 to 404.650 applicable to incapacitated beneficiaries and the provisions of any written agreement between the beneficiary and the personal custodian.

(L. 1986 S.B. 651 § 2 subsec. 3)



Section 404.440 Transfer of property to personal custodian for incapacitated beneficiary — effect — powers, duties, and immunities of custodian — single custodian may serve more than one beneficiary.

Effective 28 Aug 1989

Title XXVI TRADE AND COMMERCE

404.440. Transfer of property to personal custodian for incapacitated beneficiary — effect — powers, duties, and immunities of custodian — single custodian may serve more than one beneficiary. — 1. Property may be transferred to an adult beneficiary, including a beneficiary who is or may become an incapacitated person on or after the date of the transfer, by transferring the property to a personal custodian for the beneficiary under sections 404.400 to 404.650.

2. By transferring property to a personal custodian for a beneficiary under sections 404.400 to 404.650, the transferor incorporates in the transfer all the provisions of sections 404.400 to 404.650 and grants to the personal custodian and third persons dealing with the personal custodian, the respective powers, rights and immunities provided in sections 404.400 to 404.650. By holding property for a beneficiary as personal custodian under sections 404.400 to 404.650, the personal custodian assumes the obligation to administer the custodial property for the beneficiary as prescribed in sections 404.400 to 404.650 and the provisions of any written agreement between the transferor and personal custodian.

3. Only one person may be personal custodian under sections 404.400 to 404.650 of the property transferred. A person may be a personal custodian of property for more than one beneficiary, but the personal custodian shall separately hold and administer the custodial property for each beneficiary unless the property is transferred to the personal custodian for the use and benefit of multiple beneficiaries in accordance with subdivision (6) of subsection 1 of section 404.540.

(L. 1986 S.B. 651 § 3 subsecs. 1, 4, 5, A.L. 1989 H.B. 145)



Section 404.450 Present transfer, effect.

Effective 28 Aug 1986

Title XXVI TRADE AND COMMERCE

404.450. Present transfer, effect. — A present transfer of property to a personal custodian for a beneficiary, made by a transferor in the manner prescribed in subdivisions (1), (2), (3) and (5) of subsection 1 of section 404.540, is irrevocable and indefeasibly vests ownership of the property in the beneficiary subject to the personal custodianship provided in sections 404.400 to 404.650 for the benefit of the beneficiary, and neither the beneficiary nor an incapacitated beneficiary's legal representative has any right, power, duty or authority with respect to the custodial property except as prescribed in sections 404.400 to 404.650.

(L. 1986 S.B. 651 § 3 subsec. 2)



Section 404.460 Future transfers of property revocable by donor, exception.

Effective 28 Aug 1986

Title XXVI TRADE AND COMMERCE

404.460. Future transfers of property revocable by donor, exception. — A provision in a will, trust, power of appointment, benefit plan, life or endowment insurance policy, annuity or other contract, or a pay or transfer on death direction, for a transfer of property to be made in the future to a custodian for a beneficiary, made by a donor in the manner prescribed in subdivision (4) of subsection 1 of section 404.540, remains revocable by the donor until the property becomes transferable in accordance with the terms of the governing instrument to the beneficiary or a personal custodian for the beneficiary under sections 404.400 to 404.650, unless expressly made irrevocable at the time provision for the gift is made or subsequently.

(L. 1986 S.B. 651 § 3 subsec. 3)



Section 404.470 Custodian designation by donor on present transfer, who may serve.

Effective 28 Aug 1986

Title XXVI TRADE AND COMMERCE

404.470. Custodian designation by donor on present transfer, who may serve. — A donor making a present transfer of property to a beneficiary may designate and transfer the property to any adult person or financial institution, including the donor, as personal custodian for the beneficiary under sections 404.400 to 404.650.

(L. 1986 S.B. 651 § 4 subsec. 1)



Section 404.480 Custodian designation by donor for future transfer, who may serve — lapse of custodianship, effect — substitute custodians, power to designate — revocation.

Effective 28 Aug 1986

Title XXVI TRADE AND COMMERCE

404.480. Custodian designation by donor for future transfer, who may serve — lapse of custodianship, effect — substitute custodians, power to designate — revocation. — 1. A donor making a future transfer of property to a beneficiary under a will, trust, deed, power of appointment, benefit plan, life or endowment insurance policy, annuity or other contract, or a pay or transfer on death direction, may revocably designate, or grant to another person a general or limited power to revocably designate, any adult person or financial institution, including the holder of the power, as personal custodian under sections 404.400 to 404.650 for a beneficiary who may be an incapacitated person at the time the property becomes transferable.

2. When the property becomes transferable to the beneficiary, the donor's personal representative, trustee, benefit plan, insurance company or contract obligor shall transfer the property to the designated personal custodian in the manner prescribed in subdivisions (1), (2), (3) and (5) of subsection 1 of section 404.540 for the type of property to be transferred. If, at the time the property becomes transferable, the beneficiary is not an incapacitated person, the personal custodian designation shall lapse and the property may be transferred directly to the beneficiary.

3. The designation of a personal custodian for a future transfer of property may include the designation of one or more substitute personal custodians to whom the property shall be transferred in the order named in the event the prior named personal custodian declines or is not qualified to serve as personal custodian, or is deceased or incapacitated. A donor or a person exercising a power from a donor may revoke or change the designation of a personal custodian or substitute personal custodian for a future transfer of property by revoking the designation or making a new designation before the property becomes transferable.

(L. 1986 S.B. 651 § 4 subsec. 2)



Section 404.490 Custodian designation by person indebted to beneficiary, who may serve — court approval required, court's powers.

Effective 28 Aug 1986

Title XXVI TRADE AND COMMERCE

404.490. Custodian designation by person indebted to beneficiary, who may serve — court approval required, court's powers. — 1. If there is no appointed conservator for administration of an incapacitated beneficiary's estate, any person indebted to an incapacitated beneficiary, including a personal representative, trustee, benefit plan, insurance company, agency of any state or of the United States, or any person holding property belonging to an incapacitated beneficiary, not having a power from a donor to designate a personal custodian, may designate and transfer the property to any adult person or financial institution, including the transferor if a member of the beneficiary's family, as personal custodian for the incapacitated beneficiary under sections 404.400 to 404.650.

2. Approval of the court shall be obtained for any designation under subsection 1 of this section of a personal custodian that is not a financial institution, if the value of the property at the time of transfer to the designated personal custodian exceeds ten thousand dollars. The court may approve the designation under subsection 1 of this section of any person to act as personal custodian to hold and administer the property with or without bond and with or without court supervision, upon such terms as the court may require, and may order transfer of the property to a court supervised conservator.

(L. 1986 S.B. 651 § 4 subsecs. 3, 4)



Section 404.500 Acceptance of additional property by custodian, court approval required, court's powers.

Effective 28 Aug 1986

Title XXVI TRADE AND COMMERCE

404.500. Acceptance of additional property by custodian, court approval required, court's powers. — When a personal custodianship has been established for a beneficiary, the court may authorize the personal custodian to accept and receive into the personal custodianship any additional property that belongs to a beneficiary who is or has become incapacitated, with or without bond and with or without court supervision, upon such terms and conditions as the court may require.

(L. 1986 S.B. 651 § 4 subsec. 6)



Section 404.510 Court's designation of custodian, when — who may serve, court's powers.

Effective 28 Aug 1986

Title XXVI TRADE AND COMMERCE

404.510. Court's designation of custodian, when — who may serve, court's powers. — If the court determines under chapter 475 that full administration of an incapacitated person's estate is not required, the court may designate and direct that all or a part of the property owned by the incapacitated person be transferred to any adult person or financial institution, including a court appointed conservator or guardian, to hold and administer under sections 404.400 to 404.650 as personal custodian for the incapacitated beneficiary, with or without bond and with or without court supervision, upon such terms and conditions as the court may require.

(L. 1986 S.B. 651 § 4 subsec. 7)



Section 404.520 Custodian's rights in other property of beneficiary.

Effective 28 Aug 1986

Title XXVI TRADE AND COMMERCE

404.520. Custodian's rights in other property of beneficiary. — A personal custodian has no right because of designation as personal custodian to possession, control, income or proceeds of any property belonging to the beneficiary that is not transferred to the personal custodian by the beneficiary, a donor or a person indebted to the beneficiary, except as authorized by the court under sections 404.500 and 404.510.

(L. 1986 S.B. 651 § 4 subsec. 8)



Section 404.530 Qualifications of personal custodians, transfer to person not qualified, effect.

Effective 28 Aug 1989

Title XXVI TRADE AND COMMERCE

404.530. Qualifications of personal custodians, transfer to person not qualified, effect. — An adult person or financial institution shall not be qualified to be designated personal custodian for property of a beneficiary who is a resident of this state if the person or financial institution is not qualified to be appointed conservator of the estate of the beneficiary under subsection 2 of section 475.055 or if the financial institution is not legally authorized to do business in this state. A transfer of property to a person not qualified to act as personal custodian for the beneficiary under sections 404.400 to 404.650 subjects the person to removal as personal custodian under subsection 9 of section 404.590, but does not affect the beneficiary's ownership of the property and the immunities of third persons dealing with the personal custodian, nor relieve the unqualified person of any duties or responsibilities imposed on personal custodians under sections 404.400 to 404.650.

(L. 1986 S.B. 651 § 4 subsec. 5, A.L. 1989 H.B. 145)



Section 404.540 Transfer of property to custodian, procedure, forms — receipt for delivery of property deemed a release.

Effective 28 Aug 1989

Title XXVI TRADE AND COMMERCE

404.540. Transfer of property to custodian, procedure, forms — receipt for delivery of property deemed a release. — 1. The designation of a personal custodian and transfer of property to the personal custodian shall be made in the following manner:

(1) If the subject of the custodianship is property for which a conveyance is filed with a recorder of deeds, property for which a certificate of ownership or similar title instrument is issued by an agency of any state or of the United States, property which is maintained in registered name, property which is evidenced by a written instrument or property which is deposited in an account with a broker or financial institution, by executing a deed, assignment, endorsement or other appropriate writing placing the property in the name of the designated personal custodian followed in substance by the words: "as personal custodian for ______ (name of beneficiary) under the Missouri Personal Custodian Law";

(2) If the subject of the custodianship is money or an unregistered security, by having it paid or delivered to a broker or financial institution for the account of the person designated personal custodian followed in substance by the words: "as personal custodian for ______ (name of beneficiary) under the Missouri Personal Custodian Law";

(3) If the subject of the custodianship is a transfer of property by the irrevocable exercise of a power of appointment or a transfer of an irrevocable present right to future payment, by giving written notice to the holder of the property or payment obligor that the property or right is transferred to the person designated personal custodian followed in substance by the words: "as personal custodian for ______ (name of beneficiary) under the Missouri Personal Custodian Law";

(4) If the subject of the custodianship is to be a future transfer of property under a will, trust, deed, power of appointment, benefit plan, life or endowment insurance policy, annuity or other contract, or a pay or transfer on death direction, by making the gift or beneficiary designation in the name of the designated personal custodian followed in substance by the words: "as personal custodian for ______ (name of beneficiary) under the Missouri Personal Custodian Law", or by naming the beneficiary of the gift and providing for alternate distribution of the property to a personal custodian for the beneficiary under sections 404.400 to 404.650 in the event the beneficiary is incapacitated at the time the property becomes transferable;

(5) If the subject of the custodianship is property not described in subdivision (1), (2), (3) or (4) of this subsection, by causing the property to be placed in the name of the designated personal custodian by a written instrument in substantially the form set forth as follows:

­

­

(6) Property is transferred to a personal custodian for the use and benefit of two or more persons by placing the property in the name of the designated personal custodian and stating the names of the multiple beneficiaries in substance as follows: "______ (name of personal custodian) as personal custodian for ______ and ______ (names of beneficiaries), under the Missouri Personal Custodian Law." The style in which the property is placed may include the interests and estates of the custodial beneficiaries in the custodial property as among themselves.

2. A present transfer of property to a beneficiary is complete and custodial property is created when the personal custodian for the beneficiary is designated in the manner provided in subdivisions (1), (2), (3), (5) and (6) of subsection 1 of this section. A future transfer of property to a beneficiary is complete and custodial property is created when the property becomes transferable under the governing instrument to a personal custodian for a beneficiary designated in the manner provided in subdivision (4) of subsection 1 of this section.

3. In addition to the writing required by subsection 1 of this section, the transferor, as soon as practicable, shall do all things to put the property in the possession and control of the personal custodian and provide the personal custodian with such evidence of ownership as is customary for the property involved; but the transfer of property to the beneficiary is not affected by a failure to comply with this subsection, the designation of a person not qualified to be named personal custodian for the beneficiary, or the death, incapacity, resignation or renunciation of the person designated personal custodian.

4. A written acknowledgment of delivery of the property by the personal custodian constitutes a sufficient release and discharge for custodial property transferred to the personal custodian under sections 404.400 to 404.650.

(L. 1986 S.B. 651 § 5, A.L. 1989 H.B. 145)



Section 404.545 Custodial trusts, transfer of property, how — legal title, beneficial title, held how — laws applicable to.

Effective 28 Aug 1989

Title XXVI TRADE AND COMMERCE

404.545. Custodial trusts, transfer of property, how — legal title, beneficial title, held how — laws applicable to. — 1. A personal custodianship for an adult beneficiary shall be treated as a custodial trust whenever property is transferred to any adult person or financial institution followed in substance with the words "as custodial trustee for ______ (name of beneficiary or beneficiaries) under the Missouri Personal Custodian Law".

2. When property is placed in the name of a custodial trustee, legal title to the custodial property resides in the custodial trustee and beneficial ownership of the custodial property is indefeasibly vested in the custodial beneficiary, subject to the provisions of sections 404.400 to 404.650.

3. A transfer of property to a custodial trustee under the Missouri personal custodian law incorporates in the transfer all the provisions of sections 404.400 to 404.650 and grants to the custodial trustee, beneficiary and third persons dealing with the custodial trustee, the respective powers, rights and immunities provided in sections 404.400 to 404.650. By holding property for a beneficiary as custodial trustee under sections 404.400 to 404.650, the custodial trustee assumes the obligation to administer the custodial property for the beneficiary as prescribed in sections 404.400 to 404.650 and the provisions of any written trust agreement between the transferor or beneficiary and the custodial trustee.

4. The provisions in sections 404.400 to 404.650 respecting court proceedings, court jurisdiction and court powers shall apply to custodial trusts under this section to the same extent as they apply to personal custodianships.

5. The law applicable to trusts and trustees, including chapter 456, shall apply to custodial trusts under this section in addition to sections 404.400 to 404.650, insofar as such law does not conflict with sections 404.400 to 404.650.

6. An inter vivos or testamentary trust that is not a custodial trust under this section may incorporate any provision of sections 404.400 to 404.650 into the governing document of the trust; and the statute as incorporated shall apply with the same force of law as it applies to a custodial trust, including sections respecting court proceedings, court jurisdiction and court powers.

(L. 1989 H.B. 145)



Section 404.550 Duties and powers of personal custodian, directions of beneficiary, court's powers, contract with beneficiary.

Effective 28 Aug 2006

Title XXVI TRADE AND COMMERCE

404.550. Duties and powers of personal custodian, directions of beneficiary, court's powers, contract with beneficiary. — 1. The personal custodian shall collect, hold, maintain, manage, invest and reinvest the custodial property. The personal custodian may accept a transfer of additional property for the same beneficiary into the personal custodianship and may consolidate into a single custodianship custodial property received for the same beneficiary from multiple transfers or transferors.

2. The personal custodian shall deliver, pay over to the beneficiary for expenditure by the beneficiary or expend for the beneficiary's benefit so much of the custodial property as the beneficiary may from time to time direct. If the beneficiary is an incapacitated person, the personal custodian may deliver, pay over to the beneficiary for expenditure by the beneficiary or expend for the beneficiary's benefit so much of the custodial property as the personal custodian determines advisable for the use and benefit of the beneficiary and those members of the beneficiary's family who are legally entitled to support by the beneficiary or who were supported by the beneficiary at the time the beneficiary became incapacitated, without court order and without regard to the duty or ability of the personal custodian in the personal custodian's individual capacity or of any other person to support the beneficiary, or any other income or property of the beneficiary.

3. (1) Upon the petition of the beneficiary, guardian or conservator of an incapacitated beneficiary, an adult member of a beneficiary's family or any person interested in the welfare of the beneficiary, the court may order the personal custodian to expend or to pay over to the beneficiary or the beneficiary's guardian or conservator so much of the custodial property as the court determines advisable for the use and benefit of the beneficiary.

(2) Upon petition of a personal custodian, the beneficiary, an adult member of the beneficiary's family or any person interested in the welfare of the beneficiary, the probate division of the circuit court shall determine and declare whether the beneficiary is a disabled or incapacitated person.

4. Any delivery, payment or expenditure under subsections 2 and 3 of this section is in addition to, not in substitution for, and does not affect the obligation of any person to support the incapacitated beneficiary or the incapacitated beneficiary's dependents.

5. The personal custodian is under a duty to act in the interest of the beneficiary and to avoid conflicts of interest that impair the personal custodian's ability to so act. In dealing with the custodial property, the personal custodian shall follow the investment and other directions of a beneficiary who is not incapacitated and shall observe the degree of care that would be observed by a prudent person dealing with the property and conducting the affairs of another, except that all investments made on or after August 28, 1998, shall be in accordance with the provisions of the Missouri prudent investor act, sections 469.900 to 469.913. The personal custodian is not limited by any other statute restricting investments or expenditures by fiduciaries. If the personal custodian has special skills or is named personal custodian on the basis of representation of special skills or expertise, the custodian is under a duty to use those skills. The personal custodian, in the custodian's discretion and without liability to the beneficiary or the beneficiary's estate, may retain any custodial property received under sections 404.400 to 404.650, and may hold money or securities in the financial institution or brokerage company to which the property was delivered by the transferor.

6. The personal custodian may invest in and pay premiums out of custodial property for life or endowment insurance policies on the life of the beneficiary or the life of another person in whom the beneficiary has an insurable interest, provided the insurance proceeds will be distributed on the death of the insured life to the beneficiary, the persons designated by an adult nonincapacitated beneficiary, the beneficiary's estate or the personal custodian in the personal custodian's representative capacity.

7. Subject to the degree of care prescribed in subsection 5 of this section, the personal custodian, acting in the capacity of personal custodian for the benefit of the beneficiary, has all rights, power and authority over the custodial property that unmarried, nonincapacitated adult owners have over their own property, except the power to make a gift of the beneficiary's property (i) unless granted such power by a nonincapacitated beneficiary in a writing signed and dated, and acknowledged or proved and certified in the manner provided by law for conveyances of real estate, or (ii) unless the gift to be made is approved by a court under section 475.094.

8. The personal custodian at all times shall keep custodial property separate and distinct from all other property in a manner to identify it clearly as custodial property of the beneficiary. Custodial property consisting of an undivided interest in property is sufficiently separate and distinct if the personal custodian's interest in the property is held as a tenant in common with the other owners of the property and the beneficiary's proportional interest in the property is fixed. Custodial property is sufficiently so identified if it is held in the name of the personal custodian in the manner prescribed in section 404.540.

9. The personal custodian may establish checking, savings or other similar accounts with financial institutions and brokers whereby both the personal custodian and the beneficiary may withdraw money from the account or draw or issue checks or drafts against the account. Money withdrawn from an account or checks written against an account by the beneficiary shall be treated as a delivery of custodial property from the personal custodian to the beneficiary.

10. Subject to the degree of care prescribed in subsection 5 of this section, the personal custodian, acting in the capacity of personal custodian and for the benefit of the beneficiary, may borrow money, lend money, acquire by lease the use of property for the beneficiary, lease custodial property and enter into contracts under which the performance required by such agreements may extend beyond the date the personal custodianship terminates. The personal custodian shall hold property that is borrowed or leased for the beneficiary as custodial property in the name of the personal custodian in the manner prescribed in section 404.540.

11. The personal custodian shall keep records of all transactions with respect to the custodial property, including information necessary for preparation of the beneficiary's tax returns, and make them available for inspection at reasonable intervals by the beneficiary, an adult member of the beneficiary's family if the beneficiary is incapacitated, and a legal representative of the beneficiary.

12. The power, authority, duties and responsibilities of a personal custodian, as provided in sections 404.400 to 404.650, may be modified by the provisions of a written agreement between the transferor or beneficiary and personal custodian.

(L. 1986 S.B. 651 § 6 subsecs. 1 to 4, 6 to 13, A.L. 1989 H.B. 145, A.L. 1998 H.B. 1571, A.L. 2006 S.B. 892)



Section 404.560 Termination of custodianship, demand of or at death of beneficiary — TOD agreement with personal custodian absent a will, payment of claims, distribution.

Effective 28 Aug 1993

Title XXVI TRADE AND COMMERCE

404.560. Termination of custodianship, demand of or at death of beneficiary — TOD agreement with personal custodian absent a will, payment of claims, distribution. — 1. To the extent that the custodial property has not been expended, the personal custodian shall deliver the custodial property in an appropriate manner, free of the custodianship, as follows:

(1) To an adult beneficiary on demand, if the beneficiary at the time is not incapacitated; or

(2) On the beneficiary's death, to the beneficiary's estate, unless the beneficiary has made provision for a distribution under subsection 2 of this section.

2. A beneficiary competent to execute a will may enter into a written agreement with the personal custodian in which the personal custodian is directed and authorized on death of the beneficiary to:

(1) Settle the affairs of the personal custodianship and pay all expenses incurred by the custodianship before the beneficiary's death and in connection with settling the affairs of the custodianship and distributing the custodial property at death;

(2) Pay any debts or taxes that were owing by the beneficiary before death and any debts, taxes and expense owing as a result of the beneficiary's death and distribution of the custodial property at death, including the expense of the beneficiary's last illness, funeral and the cost of a grave marker; and

(3) Transfer and distribute the custodial property remaining in accordance with a written beneficiary designation or transfer on death direction that has been delivered to the personal custodian and that has been signed by the beneficiary, dated and acknowledged or proved and certified in the manner prescribed by law for conveyances of real estate.

3. A beneficiary's written agreement with the personal custodian and any beneficiary designation or transfer on death direction executed pursuant to subsection 2 of this section remains revocable during the beneficiary's lifetime unless expressly made irrevocable at the time executed or subsequently, and may not be made or revoked for the beneficiary by an attorney in fact or legal representative unless approved by court order.

4. A personal custodian closing a beneficiary's custodial estate by making a distribution of property under subsection 2 of this section shall give the beneficiary's spouse, children and heirs at law thirty days' advance written notice of the distribution to be made; and shall file for record in the probate division of the circuit court within thirty days of making distribution, a notice setting forth the names and addresses of the deceased beneficiary, the personal custodian and each person that received a distribution of custodial property.

5. If the personal custodian does not deliver the custodial property in accordance with subsection 1 or 2 of this section, a beneficiary who is not incapacitated, a person entitled to the custodial property or the beneficiary's personal representative may petition the court to declare the personal custodianship terminated and to order delivery of the custodial property free of the custodianship to the beneficiary, the persons entitled thereto or the beneficiary's estate.

6. To the extent the custodial property is real property, a conveyance and delivery of the real property by a nonincapacitated beneficiary, by the persons entitled thereto or by the beneficiary's personal representative, shall terminate the personal custodian's powers, duties and rights with respect to the real property.

(L. 1986 S.B. 651 § 6 subsec. 5 subdivs. (1) to (6), A.L. 1989 H.B. 145, A.L. 1993 S.B. 277)



Section 404.565 Multiple beneficiaries of custodial property, administered, how — termination of custodianship, death of beneficiaries, effect.

Effective 28 Aug 1989

Title XXVI TRADE AND COMMERCE

404.565. Multiple beneficiaries of custodial property, administered, how — termination of custodianship, death of beneficiaries, effect. — 1. During the lifetimes of multiple beneficiaries, ownership of custodial property between a husband and wife is presumed to be held as tenants by the entireties and among other persons, custodial property is presumed to be of equal undivided interests in the custodial property which are indefeasibly vested in the beneficiaries as tenants in common, subject to the provisions of sections 404.400 to 404.650, unless the title document provides otherwise or there is clear and convincing written evidence of a different intent of the beneficiaries or the persons creating the personal custodianship.

2. Unless held for a husband and wife as tenants by the entireties or otherwise directed by the beneficiaries or governed by a custodial agreement, the personal custodian shall administer the custodial property as separate undivided interests for the use and benefit of the custodial beneficiaries during their lifetimes and shall separately account to each beneficiary for the administration of the beneficiary's interest in the custodial property.

3. During the lifetimes of the multiple beneficiaries, the personal custodian shall follow the directions of the beneficiaries who are not incapacitated. If one of the beneficiaries becomes incapacitated, the personal custodian shall follow the directions of the beneficiaries who are not incapacitated to the extent that the directions do not conflict with the rights of the incapacitated beneficiary in the custodial property.

4. If one of two or more beneficiaries who has a right to sever his or her interest in the custodial property demands termination of the personal custodianship, the personal custodian shall deliver to the terminating beneficiary custodial property in an amount equal in value to the beneficiary's interest in the custodial property, free and clear of the custodianship, and the custodianship continues for the remaining beneficiaries.

5. At death of one of two or more beneficiaries who hold their interest in the custodial property as tenants in common, the interest of the decedent in the custodial property shall be distributed in accordance with a transfer on death direction executed under subsection 2 of section 404.560 and, if none, to the decedent's estate.

6. At death of one of two or more beneficiaries, who hold their interests in the custodial property as joint tenants with right of survivorship or as tenants by the entirety, the custodial property belongs to the surviving beneficiary or beneficiaries as against the estate of the decedent. If there are two or more surviving beneficiaries, their respective ownerships during lifetime shall be in proportion to their previous ownership interest, augmented by an equal share for each survivor of any interest the deceased beneficiary may have owned in the custodial property immediately before death, unless the decedent is the spouse of a beneficiary, in which case, the interest owned by the decedent shall be applied solely to augment the ownership interest of the surviving spouse in the custodial property, and the right of survivorship continues as between the surviving beneficiaries. When only one of two or more beneficiaries survives, the personal custodianship shall in all respects become a personal custodianship of property for a single individual.

(L. 1989 H.B. 145)



Section 404.570 Rights of creditors, surviving spouse and unmarried minor children — action for accounting by distributee of nonprobate transfer.

Effective 28 Aug 1993

Title XXVI TRADE AND COMMERCE

404.570. Rights of creditors, surviving spouse and unmarried minor children — action for accounting by distributee of nonprobate transfer. — 1. If a deceased beneficiary's probate estate is not sufficient to pay claims, taxes and expenses of administration, including statutory allowances to the surviving spouse and unmarried minor children, the persons that receive a nonprobate transfer of the beneficiary's custodial property under sections 404.560 and 404.565 shall be liable to account to the deceased beneficiary's personal representative for a pro rata share of the value received from the personal custodianship that the decedent owned beneficially immediately before death to the extent necessary to discharge the claims and charges remaining unpaid after application of the funds and property in the decedent's estate. This subsection does not apply to a death benefit paid pursuant to a life or accidental death insurance policy held by the custodian; and it does not apply to survivorship rights in custodial property held as tenants by the entireties.

2. Only decedent's personal representative may enforce the obligation of the beneficiary's custodial distributees under this section by bringing an action for accounting, but no proceeding to assert this liability shall be commenced unless the personal representative has received a written demand therefor by a creditor, surviving spouse or one acting for an unmarried minor child of the deceased beneficiary, and no proceeding shall be brought for accounting under this section more than two years following the beneficiary's death. Sums recovered by the personal representative shall be administered as part of the decedent's estate.

3. After an action for accounting has been commenced under this section, any party to the proceeding may join and bring into the action for accounting distributees of custodial property from other personal custodianships of the decedent, parties and beneficiaries of multiple-party accounts in which the decedent was an account party, beneficiaries of other types of nonprobate transfers who by law are liable to contribute to the satisfaction of creditor claims in a similar proceeding for accounting, and persons who succeed to property not subject to probate administration that was subject to satisfaction of the decedent's debts during the decedent's lifetime, including the decedent's interest in property distributed at the decedent's death by a trustee of a revocable trust created by the decedent and property held as a joint tenant with rights of survivorship, but only to the extent of decedent's contribution to the value of the joint property.

4. This section shall not affect the right of the personal custodian to execute a direction of the beneficiary to make a payment or to make a nonprobate transfer on death of the beneficiary, or to make that person liable to the beneficiary's estate, unless before the payment or transfer, the personal custodian has been served with process in a proceeding brought by the deceased beneficiary's personal representative and the personal custodian has had a reasonable time to act on it.

5. This section does not create a lien on any property that is the subject of a nonprobate transfer, except as a lien may be perfected by way of attachment, garnishment or judgment in an accounting proceeding authorized by this section.

(L. 1986 S.B. 651 § 6 subsec. 5 subdiv. (7), A.L. 1989 H.B. 145, A.L. 1993 S.B. 277)



Section 404.580 Compensation and expenses of custodian — bond required, when — custodian's claims not lien on custodial property.

Effective 28 Aug 1986

Title XXVI TRADE AND COMMERCE

404.580. Compensation and expenses of custodian — bond required, when — custodian's claims not lien on custodial property. — 1. Subject to any written agreement with the beneficiary, a personal custodian is entitled to reimbursement from custodial property for reasonable expenses incurred in the performance of the personal custodian's duties.

2. Subject to any written agreement, a personal custodian who is not a donor may each year elect to receive from the custodial property reasonable compensation for services as personal custodian. If an election is not affirmatively made during the calendar year, the right to compensation for that year shall lapse.

3. A personal custodian is not required to give a bond for the performance of the personal custodian's duties unless required by court order.

4. No claim of a personal custodian for expenses or compensation shall constitute a claim or lien on custodial property transferred by the personal custodian to a third person or to the beneficiary.

(L. 1986 S.B. 651 § 7)



Section 404.590 Successor custodian designation on renunciation, resignation, death, incapacity or removal of custodian.

Effective 28 Aug 1989

Title XXVI TRADE AND COMMERCE

404.590. Successor custodian designation on renunciation, resignation, death, incapacity or removal of custodian. — 1. A person designated as a personal custodian may decline to serve by delivering a written renunciation to the person who made the designation or to the transferor or the transferor's legal representative. If at the time of the transfer there is no substitute personal custodian who is able and willing to serve as custodian, the person who made the designation, a person with a power from the donor to designate a personal custodian, the transferor or the transferor's legal representative shall designate a substitute personal custodian.

2. A nonincapacitated beneficiary may revocably designate, or grant to another person a general or limited power to revocably designate, at any time one or more successor personal custodians by executing and dating an instrument of designation before a subscribing witness other than a successor personal custodian. If the beneficiary does not designate a successor personal custodian or is incapacitated, the personal custodian may revocably designate at any time one or more successor personal custodians in a will or by executing and dating an instrument of designation before a subscribing witness other than a successor personal custodian. If the instrument of designation does not contain or is not accompanied by the personal custodian's resignation, the designation of a successor does not take effect until the personal custodian resigns, dies, becomes incapacitated or is removed. Successor personal custodians serve in the order named in the event a prior named personal custodian declines or is not qualified to serve as personal custodian, or is deceased or incapacitated.

3. A personal custodian may resign at any time by delivering written notice to the beneficiary and the successor personal custodian and delivering the custodial property and records of the personal custodianship to the beneficiary, if not incapacitated, or to the successor personal custodian.

4. If the personal custodian dies or becomes incapacitated, the personal custodian's legal representative shall deliver the custodial property to a beneficiary who is not incapacitated or to a successor personal custodian. If no successor personal custodian has been effectively designated and if the beneficiary is incapacitated, the personal custodian's legal representative shall designate as successor personal custodian any adult person or financial institution in the manner provided in subsection 2 of this section and deliver the custodial property to the successor personal custodian.

5. The designation of a successor personal custodian by a personal custodian or the personal custodian's legal representative may be included in the instrument placing custodial property into the name of the successor personal custodian.

6. If the personal custodian or the personal custodian's legal representative does not timely designate a successor personal custodian for an incapacitated beneficiary, the legal representative of an incapacitated beneficiary, an adult member of the incapacitated beneficiary's family or any person interested in the welfare of the beneficiary, may petition the court to designate a successor personal custodian.

7. A successor personal custodian shall hold the custodial property in the manner prescribed in section 404.540 and need not indicate the custodial capacity as a successor personal custodian.

8. A personal custodian who resigns, or the legal representative of a deceased or incapacitated personal custodian, as soon as practicable, shall do all things within that person's lawful power to put each item of the custodial property and the records of the personal custodianship in the possession and control of the beneficiary or of a successor personal custodian.

9. The beneficiary, the beneficiary's legal representative, an adult member of an incapacitated beneficiary's family, a successor personal custodian or any person interested in the welfare of the beneficiary, for good cause shown, may petition the court to remove the personal custodian, to designate a successor personal custodian, to require the personal custodian to give bond and to order delivery of the custodial property and records of the custodianship to the beneficiary, a successor personal custodian or the beneficiary's legal representative.

(L. 1986 S.B. 651 § 8, A.L. 1989 H.B. 145)



Section 404.600 Exemption of third person from liability.

Effective 28 Aug 1986

Title XXVI TRADE AND COMMERCE

404.600. Exemption of third person from liability. — A third person, including an issuer of securities, transfer agent, financial institution, broker, life insurance company, benefit plan, personal representative or trustee, in good faith and without court order, may act on the instructions of or otherwise deal with any person purporting to make a transfer under sections 404.400 to 404.650 or purporting to act in the capacity of a personal custodian, successor personal custodian or legal representative of a personal custodian and, in the absence of actual knowledge, is not responsible for determining:

(1) The validity of the purported personal custodian's or successor personal custodian's designation;

(2) The propriety of, or the authority under sections 404.400 to 404.650 or under a contract between the beneficiary and personal custodian for, any act of the purported personal custodian;

(3) The validity or propriety under sections 404.400 to 404.650 of any instrument or instructions executed or given by the person purporting to make a transfer under sections 404.400 to 404.650 or by the purported personal custodian;

(4) The propriety of the application or use of any custodial property by the personal custodian;

(5) The validity of a delivery of custodial property by a personal custodian or legal representative of a personal custodian to a successor personal custodian;

(6) The validity of a delivery of custodial property by the personal custodian to the beneficiary or whether the beneficiary is incapacitated at the time of the delivery; or

(7) Whether the beneficiary is under any legal disability or incapacity at the time or subsequent to when any act is performed by or for the beneficiary with respect to the personal custodianship.

(L. 1986 S.B. 651 § 9)



Section 404.610 Liability to third persons.

Effective 28 Aug 1986

Title XXVI TRADE AND COMMERCE

404.610. Liability to third persons. — 1. A claim based on: (i) a contract entered into by a personal custodian acting in a custodial capacity, (ii) an obligation arising from the ownership or control of custodial property, or (iii) a tort committed during the personal custodianship, may be asserted against the custodial property by proceeding against the personal custodian in the custodial capacity.

2. A personal custodian is not personally liable:

(1) On a contract properly entered into in the custodial capacity unless the personal custodian fails to reveal that capacity and to identify the personal custodianship in the contract; or

(2) For an obligation arising from control of custodial property or for a tort committed during the personal custodianship unless the personal custodian is personally at fault.

3. A beneficiary is not personally liable for an obligation arising from ownership of custodial property or for a tort committed during the personal custodianship unless the beneficiary is personally at fault.

(L. 1986 S.B. 651 § 10)



Section 404.620 Accounting by custodian, approval by court, waiver — determination of liability of custodian — time limitations for beneficiary to bring actions.

Effective 28 Aug 1989

Title XXVI TRADE AND COMMERCE

404.620. Accounting by custodian, approval by court, waiver — determination of liability of custodian — time limitations for beneficiary to bring actions. — 1. The beneficiary, the legal representative of an incapacitated or deceased beneficiary, a successor personal custodian, an adult member of an incapacitated beneficiary's family or any interested person, including any person interested in the welfare of the beneficiary, may petition the court for an accounting by the personal custodian or the personal custodian's legal representative.

2. Any requirement for an accounting may be waived or an accounting may be approved by the court without hearing, if the accounting is waived or approved by a beneficiary who is not disabled, or by a beneficiary whose legal capacity has been restored, or by all creditors and distributees of a deceased beneficiary's estate whose claims or distributions theretofore have not been satisfied in full. The approval or waiver shall be in writing, signed by the affected persons and filed with the court.

3. For the purposes of subsection 2 of this section, a legal representative or a person providing services to the beneficiary's estate shall not be considered a creditor of the beneficiary's estate; and no express approval or waiver shall be required from the legal representative of a disabled or incapacitated beneficiary if the beneficiary's legal capacity has been restored, or from the personal representative of a deceased beneficiary's estate, or from any other person entitled to compensation or expense for services rendered to a disabled, incapacitated or deceased beneficiary's estate, unless the beneficiary or the beneficiary's estate is unable to pay in full the compensation and expense to which the person rendering the services may be entitled.

4. In a proceeding under sections 404.400 to 404.650, or in any other proceeding, or upon the petition of the personal custodian, the court may: (i) require or permit the personal custodian to account; (ii) authorize the personal custodian to enter into any transaction, or approve, ratify, confirm and validate any transaction entered into by the personal custodian, that the court finds is, was or will be beneficial to the beneficiary and which the court has power to authorize for a conservator under chapter 475; and (iii) determine responsibility, as between custodial property and the personal custodian personally, for claims against custodial property unless the responsibility has been adjudicated in an action under section 404.610.

5. If the personal custodian is removed under subsection 9 of section 404.590, the court may order an accounting, order delivery of the custodial property and records of the personal custodianship to the beneficiary, a successor personal custodian or the beneficiary's legal representative, and order the execution of all instruments required for the transfer of the custodial property.

6. Unless previously barred by adjudication, consent or limitations, any cause of action against a personal custodian for accounting or breach of duty shall be barred as to any beneficiary who has received a final account or other statement fully disclosing the matter and showing termination of the personal custodianship for the beneficiary unless a proceeding to assert the cause of action is commenced within two years after receipt of the final account or statement by the beneficiary or, if the beneficiary is an incapacitated or deceased person, by the legal representative of the beneficiary's estate; except that, if no final account or statement is provided by the personal custodian or if there is no legal representative of the beneficiary's estate, then such cause of action shall not be barred until two years after the removal of the beneficiary's legal disability or one year after the beneficiary's death. The cause of action thus barred does not include any action to recover from the personal custodian for fraud, misrepresentation or concealment related to the final settlement of the personal custodianship, or concealment of the existence of the personal custodianship.

(L. 1986 S.B. 651 § 11, A.L. 1989 H.B. 145)



Section 404.630 Uniformity of application and construction — not to be exclusive method of transferring property to an incapacitated person.

Effective 28 Aug 1986

Title XXVI TRADE AND COMMERCE

404.630. Uniformity of application and construction — not to be exclusive method of transferring property to an incapacitated person. — 1. Sections 404.400 to 404.650 shall be applied and construed to effectuate their general purpose to make uniform the law with respect to the subject of sections 404.400 to 404.650 among states enacting a similar law.

2. Sections 404.400 to 404.650 shall not be construed as providing an exclusive method of placing property in the custody of another person or transferring property to an incapacitated person.

(L. 1986 S.B. 651 § 12)



Section 404.640 Jurisdiction for transfers to personal custodianship.

Effective 28 Aug 1986

Title XXVI TRADE AND COMMERCE

404.640. Jurisdiction for transfers to personal custodianship. — 1. The probate division of the circuit court may hear and determine all matters pertaining to personal custodians and the administration of personal custodianships under sections 404.400 to 404.650.

2. The provisions of chapter 472 apply to judicial proceedings involving personal custodianships to the extent they apply to judicial proceedings involving trusts and are not inconsistent with sections 404.400 to 404.650.

3. If the probate division of the circuit court appoints a guardian or conservator for a beneficiary of a personal custodianship, after notice and hearing, the court may specify in an order the duties and responsibilities of the beneficiary's legal representatives and personal custodians and the manner in which they shall coordinate the exercise of their respective powers and duties for and on behalf of the beneficiary.

4. Upon the filing of any petition as provided in sections 404.400 to 404.650, the court shall issue an order directed to such persons and returnable on such notice as the court may require, to show cause why the relief prayed for in the petition should not be granted and, in due course, shall proceed to grant such relief as the court finds to be in the best interest of the beneficiary of the personal custodianship.

(L. 1986 S.B. 651 § 13)



Section 404.648 Conflicts of interest — guardian or conservator ad litem appointed, when, compensation.

Effective 28 Aug 1989

Title XXVI TRADE AND COMMERCE

404.648. Conflicts of interest — guardian or conservator ad litem appointed, when, compensation. — 1. Notwithstanding any other provision of law, if it is suggested in a petition filed by the beneficiary, a creditor, a person interested in the welfare of the beneficiary, or other interested person, including a member of the beneficiary's family who may have a property right or claim against or an expectancy, reversionary or other interest in the estate of the beneficiary, or if it affirmatively appears to the court that the beneficiary is disabled or incapacitated and there is a possible conflict of interest between the beneficiary and the personal custodian or a custodial trustee, the court may appoint a guardian or conservator ad litem to represent the beneficiary in any proceeding to adjudicate any right affected by the possible conflict of interest. The guardian or conservator ad litem shall have only such authority as is provided in the order of appointment and shall serve until discharged by the court.

2. If a court appoints a guardian or conservator ad litem for the beneficiary, the court may, by order entered in the proceeding, provide reasonable compensation and reimbursement for expenses for the guardian or conservator ad litem and, in appropriate cases, allow the payment out of the custodial property of the beneficiary or enter a judgment for the amount as costs against some other person who is a party to the proceeding and whose conduct is determined by the court as giving rise to the necessity for the appointment of the guardian or conservator ad litem.

(L. 1989 H.B. 145)



Section 404.650 Law of Missouri to apply, when — other state's laws applicable, when.

Effective 28 Aug 1993

Title XXVI TRADE AND COMMERCE

404.650. Law of Missouri to apply, when — other state's laws applicable, when. — 1. Sections 404.400 to 404.650 apply to a transfer that refers to the Missouri personal custodian law in the designation under section 404.540 by which the transfer is made if at the time of the transfer the transferor, the beneficiary or the personal custodian is a resident of this state or the custodial property is located in this state. The personal custodianship so created remains subject to sections 404.400 to 404.650 despite a subsequent change in residence of a transferor, the beneficiary or the personal custodian, or the removal of custodial property from this state.

2. A person designated as a personal custodian under sections 404.400 to 404.650 is subject to personal jurisdiction in this state with respect to any matter relating to the personal custodianship.

3. A transfer that purports to be made and which is valid under the uniform custodial trust law, personal custodian law, or a substantially similar law, of another state is governed by the law of the designated state and may be executed and is enforceable in this state if at the time of the transfer the transferor, the beneficiary or the custodian is a resident of the designated state or the custodial property is located in the designated state.

4. A transfer that purports to be made under the uniform custodial trust law of Missouri or the adult custodian law of Missouri is governed by sections 404.400 to 404.650.

(L. 1986 S.B. 651 § 14, A.L. 1989 H.B. 145, A.L. 1993 S.B. 277)



Section 404.700 Law, how cited.

Effective 28 Aug 1989

Title XXVI TRADE AND COMMERCE

404.700. Law, how cited. — Sections 404.700 to 404.735 may be cited as the "Durable Power of Attorney Law of Missouri".

(L. 1989 H.B. 145 § 1)



Section 404.703 Definitions.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

404.703. Definitions. — As used in sections 404.700 to 404.735 the following terms mean:

(1) "Attorney in fact", an individual or corporation appointed to act as agent of a principal in a written power of attorney;

(2) "Court", the circuit court including the probate division of the circuit court;

(3) "Disabled" or "incapacitated", a person who is wholly or partially disabled or incapacitated as defined in section 475.010 or in a similar law of the place having jurisdiction of the person whose capacity is in question;

(4) "Durable power of attorney", a written power of attorney in which the authority of the attorney in fact does not terminate in the event the principal becomes disabled or incapacitated or in the event of later uncertainty as to whether the principal is dead or alive and which complies with subsection 1 of section 404.705 or is durable under the laws of any of the following places:

(a) The law of the place where executed;

(b) The law of the place of the residence of the principal when executed; or

(c) The law of a place designated in the written power of attorney if that place has a reasonable relationship to the purpose of the instrument;

(5) "Legal representative", a decedent's personal representative, a guardian of a person or the conservator of the estate of a person, whether denominated as general, limited or temporary, or a person legally authorized to perform substantially the same functions;

(6) "Person", an individual, corporation, or other legal entity;

(7) "Personal representative", a legal representative of a decedent's estate as defined in section 472.010;

(8) "Power of attorney", a written power of attorney, either durable or not durable;

(9) "Principal's family", the principal's parent, grandparent, uncle, aunt, brother, sister, son, daughter, grandson, granddaughter and their descendants, whether of the whole blood or the half blood, or by adoption, and the principal's spouse, stepparent and stepchild;

(10) "Third person", any individual, corporation or legal entity that acts on a request from, contracts with, relies on or otherwise deals with an attorney in fact pursuant to authority granted by a principal in a power of attorney and includes a partnership, either general or limited, governmental agency, financial institution, issuer of securities, transfer agent, securities or commodities broker, real estate broker, title insurance company, insurance company, benefit plan, legal representative, custodian or trustee.

(L. 1989 H.B. 145 § 2, A.L. 1997 S.B. 265)



Section 404.705 Durable power of attorney, procedure to create, requirements, effect, recording not required, exception — person appointed has no duty to exercise authority conferred, exception.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

404.705. Durable power of attorney, procedure to create, requirements, effect, recording not required, exception — person appointed has no duty to exercise authority conferred, exception. — 1. The authority granted by a principal to an attorney in fact in a written power of attorney is not terminated in the event the principal becomes wholly or partially disabled or incapacitated or in the event of later uncertainty as to whether the principal is dead or alive if:

(1) The power of attorney is denominated a "Durable Power of Attorney";

(2) The power of attorney includes a provision that states in substance one of the following:

(a) "THIS IS A DURABLE POWER OF ATTORNEY AND THE AUTHORITY OF MY ATTORNEY IN FACT SHALL NOT TERMINATE IF I BECOME DISABLED OR INCAPACITATED OR IN THE EVENT OF LATER UNCERTAINTY AS TO WHETHER I AM DEAD OR ALIVE"; or

(b) "THIS IS A DURABLE POWER OF ATTORNEY AND THE AUTHORITY OF MY ATTORNEY IN FACT, WHEN EFFECTIVE, SHALL NOT TERMINATE OR BE VOID OR VOIDABLE IF I AM OR BECOME DISABLED OR INCAPACITATED OR IN THE EVENT OF LATER UNCERTAINTY AS TO WHETHER I AM DEAD OR ALIVE"; and

(3) The power of attorney is subscribed by the principal, and dated and acknowledged in the manner prescribed by law for conveyances of real estate.

2. All acts done by an attorney in fact pursuant to a durable power of attorney shall inure to the benefit of and bind the principal and the principal's successors in interest, notwithstanding any disability or incapacity of the principal or any uncertainty as to whether the principal is dead or alive.

3. A durable power of attorney does not have to be recorded to be valid and binding between the principal and attorney in fact or between the principal and third persons, except to the extent that recording may be required for transactions affecting real estate under sections 442.360 and 442.370.

4. A person who is appointed an attorney in fact under a durable power of attorney has no duty to exercise the authority conferred in the power of attorney, whether or not the principal has become disabled or incapacitated, is missing or is held in a foreign country, unless the attorney in fact has agreed expressly in writing to act for the principal in such circumstances. An agreement to act on behalf of the principal is enforceable against the attorney in fact as a fiduciary without regard to whether there is any consideration to support a contractual obligation to do so. Acting for the principal in one or more transactions does not obligate an attorney in fact to act for the principal in subsequent transactions.

(L. 1989 H.B. 145 § 3, A.L. 1997 S.B. 265)



Section 404.707 Principal may appoint multiple attorneys in fact — authority may be joint or several — qualifications — persons disqualified.

Effective 28 Aug 1989

Title XXVI TRADE AND COMMERCE

404.707. Principal may appoint multiple attorneys in fact — authority may be joint or several — qualifications — persons disqualified. — 1. A principal may appoint more than one attorney in fact in one or more powers of attorney and may provide that the authority conferred on two or more attorneys in fact shall or may be exercised either jointly or severally or in a manner, with such priority and with respect to such subjects as is provided in the power of attorney.

2. Any person, other than a person who is disqualified from being appointed a guardian or conservator of the principal under subsection 2 of section 475.055, shall be qualified to be designated an attorney in fact under a durable power of attorney.

3. The designation of a person not qualified to act as an attorney in fact for a principal under a durable power of attorney subjects the person to removal as attorney in fact but does not affect the immunities of third persons nor relieve the unqualified person of any duties or responsibilities to the principal or the principal's successors.

(L. 1989 H.B. 145 § 4)



Section 404.710 Power of attorney with general powers.

Effective 28 Aug 2016

Title XXVI TRADE AND COMMERCE

404.710. Power of attorney with general powers. — 1. A principal may delegate to an attorney in fact in a power of attorney general powers to act in a fiduciary capacity on the principal’s behalf with respect to all lawful subjects and purposes or with respect to one or more express subjects or purposes. A power of attorney with general powers may be durable or not durable.

2. If the power of attorney states that general powers are granted to the attorney in fact and further states in substance that it grants power to the attorney in fact to act with respect to all lawful subjects and purposes or that it grants general powers for general purposes or does not by its terms limit the power to the specific subject or purposes set out in the instrument, then the authority of the attorney in fact acting under the power of attorney shall extend to and include each and every action or power which an adult who is nondisabled and nonincapacitated may carry out through an agent specifically authorized in the premises, with respect to any and all matters whatsoever, except as provided in subsections 6 and 7 of this section. When a power of attorney grants general powers to an attorney in fact to act with respect to all lawful subjects and purposes, the enumeration of one or more specific subjects or purposes does not limit the general authority granted by that power of attorney, unless otherwise provided in the power of attorney.

3. If the power of attorney states that general powers are granted to an attorney in fact with respect to one or more express subjects or purposes for which general powers are conferred, then the authority of the attorney in fact acting under the power of attorney shall extend to and include each and every action or power, but only with respect to the specific subjects or purposes expressed in the power of attorney that an adult who is nondisabled and nonincapacitated may carry out through an agent specifically authorized in the premises, with respect to any and all matters whatsoever, except as provided in subsections 6 and 7 of this section.

4. Except as provided in subsections 6 and 7 of this section, an attorney in fact with general powers has, with respect to the subjects or purposes for which the powers are conferred, all rights, power and authority to act for the principal that the principal would have with respect to his or her own person or property, including property owned jointly or by the entireties with another or others, as a nondisabled and nonincapacitated adult; and without limiting the foregoing has with respect to the subjects or purposes of the power complete discretion to make a decision for the principal, to act or not act, to consent or not consent to, or withdraw consent for, any act, and to execute and deliver or accept any deed, bill of sale, bill of lading, assignment, contract, note, security instrument, consent, receipt, release, proof of claim, petition or other pleading, tax document, notice, application, acknowledgment or other document necessary or convenient to implement or confirm any act, transaction or decision. An attorney in fact with general powers, whether power to act with respect to all lawful subjects and purposes, or only with respect to one or more express subjects or purposes, shall have the power, unless specifically denied by the terms of the power of attorney, to make, execute and deliver to or for the benefit of or at the request of a third person, who is requested to rely upon an action of the attorney in fact, an agreement indemnifying and holding harmless any third person or persons from any liability, claims or expenses, including legal expenses, incurred by any such third person by reason of acting or refraining from acting pursuant to the request of the attorney in fact, and such indemnity agreement shall be binding upon the principal who has executed such power of attorney and upon the principal’s successor or successors in interest. No such indemnity agreement shall protect any third person from any liability, claims or expenses incurred by reason of the fact that, and to the extent that, the third person has honored the power of attorney for actions outside the scope of authority granted by the power of attorney. In addition, the attorney in fact has complete discretion to employ and compensate real estate agents, brokers, attorneys, accountants and subagents of all types to represent and act for the principal in any and all matters, including tax matters involving the United States government or any other government or taxing entity, including, but not limited to, the execution of supplemental or additional powers of attorney in the name of the principal in form that may be required or preferred by any such taxing entity or other third person, and to deal with any or all third persons in the name of the principal without limitation. No such supplemental or additional power of attorney shall broaden the scope of authority granted to the attorney in fact in the original power of attorney executed by the principal.

5. An attorney in fact, who is granted general powers for all subjects and purposes or with respect to any express subjects or purposes, shall exercise the powers conferred according to the principal’s instructions, in the principal’s best interest, in good faith, prudently and in accordance with sections 404.712 and 404.714.

6. Any power of attorney, whether durable or not durable, and whether or not it grants general powers for all subjects and purposes or with respect to express subjects or purposes, shall be construed to grant power or authority to an attorney in fact to carry out any of the actions described in this subsection if the actions are expressly enumerated and authorized in the power of attorney. Any power of attorney may grant power of authority to an attorney in fact to carry out any of the following actions if the actions are expressly authorized in the power of attorney:

(1) To execute, amend or revoke any trust agreement;

(2) To fund with the principal’s assets any trust not created by the principal;

(3) To make or revoke a gift of the principal’s property in trust or otherwise;

(4) To disclaim a gift or devise of property to or for the benefit of the principal, including but not limited to the ability to disclaim or release any power of appointment granted to the principal and the ability to disclaim all or part of the principal’s interest in appointive property to the extent authorized under sections 456.970 to 456.1135;

(5) To create or change survivorship interests in the principal’s property or in property in which the principal may have an interest; provided, however, that the inclusion of the authority set out in this subdivision shall not be necessary in order to grant to an attorney in fact acting under a power of attorney granting general powers with respect to all lawful subjects and purposes the authority to withdraw funds or other property from any account, contract or other similar arrangement held in the names of the principal and one or more other persons with any financial institution, brokerage company or other depository to the same extent that the principal would be authorized to do if the principal were present, not disabled or incapacitated, and seeking to act in the principal’s own behalf;

(6) To designate or change the designation of beneficiaries to receive any property, benefit or contract right on the principal’s death;

(7) To give or withhold consent to an autopsy or postmortem examination;

(8) To make an anatomical gift of, or prohibit an anatomical gift of, all or part of the principal’s body under the Revised Uniform Anatomical Gift Act or to exercise the right of sepulcher over the principal’s body under section 194.119;

(9) To nominate a guardian or conservator for the principal; and if so stated in the power of attorney, the attorney in fact may nominate himself as such;

(10) To give consent to or prohibit any type of health care, medical care, treatment or procedure to the extent authorized by sections 404.800 to 404.865;

(11) To designate one or more substitute or successor or additional attorneys in fact; or

(12) To exercise, to revoke or amend the release of, or to contract to exercise or not to exercise, any power of appointment granted to the principal to the extent authorized under sections 456.970 to 456.1135.

7. No power of attorney, whether durable or not durable, and whether or not it delegates general powers, may delegate or grant power or authority to an attorney in fact to do or carry out any of the following actions for the principal:

(1) To make, publish, declare, amend or revoke a will for the principal;

(2) To make, execute, modify or revoke a living will declaration for the principal;

(3) To require the principal, against his or her will, to take any action or to refrain from taking any action; or

(4) To carry out any actions specifically forbidden by the principal while not under any disability or incapacity.

8. A third person may freely rely on, contract and deal with an attorney in fact delegated general powers with respect to the subjects and purposes encompassed or expressed in the power of attorney without regard to whether the power of attorney expressly identifies the specific property, account, security, storage facility or matter as being within the scope of a subject or purpose contained in the power of attorney, and without regard to whether the power of attorney expressly authorizes the specific act, transaction or decision by the attorney in fact.

9. It is the policy of this state that an attorney in fact acting pursuant to the provisions of a power of attorney granting general powers shall be accorded the same rights and privileges with respect to the personal welfare, property and business interests of the principal, and if the power of attorney enumerates some express subjects or purposes, with respect to those subjects or purposes, as if the principal himself or herself were personally present and acting or seeking to act; and any provision of law and any purported waiver, consent or agreement executed or granted by the principal to the contrary shall be void and unenforceable.

10. Sections 404.700 to 404.735 shall not be construed to preclude any person or business enterprise from providing in a contract with the principal as to the procedure that thereafter must be followed by the principal or the principal’s attorney in fact in order to give a valid notice to the person or business enterprise of any modification or termination of the appointment of an attorney in fact by the principal; and any such contractual provision for notice shall be valid and binding on the principal and the principal’s successors so long as such provision is reasonably capable of being carried out.

(L. 1989 H.B. 145 § 5, A.L. 1991 S.B. 148, A.L. 1997 S.B. 265, A.L. 2011 S.B. 59, A.L. 2016 H.B. 1765)



Section 404.712 Name in which acts are performed and property held — property and accounts of principal to be kept separate — how identified.

Effective 28 Aug 1989

Title XXVI TRADE AND COMMERCE

404.712. Name in which acts are performed and property held — property and accounts of principal to be kept separate — how identified. — 1. An attorney in fact acting for the principal under a power of attorney shall clearly indicate his capacity and shall keep the principal's property and accounts separate and distinct from all other property and accounts in a manner to identify the property and accounts clearly as belonging to the principal.

2. An attorney in fact holding property for a principal complies with subsection 1 of this section if the property is held in the name of the principal, in the name of the attorney in fact as attorney in fact for the principal or in the name of the attorney in fact as personal custodian for the principal under the Missouri personal custodian law, uniform custodial trust law or similar law of any state.

(L. 1989 H.B. 145 § 6)



Section 404.714 Duties of attorney in fact.

Effective 28 Aug 2006

Title XXVI TRADE AND COMMERCE

404.714. Duties of attorney in fact. — 1. An attorney in fact who elects to act under a power of attorney is under a duty to act in the interest of the principal and to avoid conflicts of interest that impair the ability of the attorney in fact so to act. A person who is appointed an attorney in fact under a power of attorney, either durable or not durable, who undertakes to exercise the authority conferred in the power of attorney, has a fiduciary obligation to exercise the powers conferred in the best interests of the principal, and to avoid self-dealing and conflicts of interest, as in the case of a trustee with respect to the trustee's beneficiary or beneficiaries; and in the absence of explicit authorization, the attorney in fact shall exercise a high degree of care in maintaining, without modification, any estate plan which the principal may have in place, including, but not limited to, arrangements made by the principal for disposition of assets at death through beneficiary designations, ownership by joint tenancy or tenancy by the entirety, trust arrangements or by will or codicil. Unless otherwise provided in the power of attorney or in a separate agreement between the principal and attorney in fact, an attorney in fact who elects to act shall exercise the authority granted in a power of attorney with that degree of care that would be observed by a prudent person dealing with the property and conducting the affairs of another, except that all investments made on or after August 28, 1998, shall be in accordance with the provisions of the Missouri prudent investor act, sections 469.900 to 469.913. If the attorney in fact has special skills or was appointed attorney in fact on the basis of representations of special skills or expertise, the attorney in fact has a duty to use those skills in the principal's behalf.

2. On matters undertaken or to be undertaken in the principal's behalf and to the extent reasonably possible under the circumstances, an attorney in fact has a duty to keep in regular contact with the principal, to communicate with the principal and to obtain and follow the instructions of the principal.

3. If the principal is not available to communicate in person with the attorney in fact because:

(1) The principal is missing under such circumstances that it is not known whether the principal is alive or dead; or

(2) The principal is captured, interned, besieged or held hostage or prisoner in a foreign country;

­­

­

4. If, following execution of a power of attorney, the principal is absent or becomes wholly or partially disabled or incapacitated, or if there is a question with regard to the ability or capacity of the principal to give instructions to and supervise the acts and transactions of the attorney in fact, an attorney in fact exercising authority under a power of attorney, either durable or not durable, may consult with any person or persons previously designated by the principal for such purpose, and may also consult with and obtain information from the principal's spouse, physician, attorney, accountant, any member of the principal's family or other person, corporation or government agency with respect to matters to be undertaken in the principal's behalf and affecting the principal's personal affairs, welfare, family, property and business interests.

5. If, following execution of a durable power of attorney, a court appoints a legal representative for the principal, the attorney in fact shall follow the instructions of the court or of the legal representative, and shall communicate with and be accountable to the principal's guardian on matters affecting the principal's personal welfare and to the principal's conservator on matters affecting the principal's property and business interests, to the extent that the responsibilities of the guardian or conservator and the authority of the attorney in fact involve the same subject matter.

6. The authority of an attorney in fact, under a power of attorney that is not durable, is suspended during any period that the principal is disabled or incapacitated to the extent that the principal is unable to receive or evaluate information or to communicate decisions with respect to the subject of the power of attorney; and an attorney in fact exercising authority under a power of attorney that is not durable shall not act in the principal's behalf during any period that the attorney in fact knows the principal is so disabled or incapacitated.

7. An attorney in fact shall exercise authority granted by the principal in accordance with the instrument setting forth the power of attorney, any modification made therein by the principal or the principal's legal representative or a court, and the oral and written instructions of the principal, or the written instructions of the principal's legal representative or a court.

8. An attorney in fact may be instructed in a power of attorney that the authority granted shall not be exercised until, or shall terminate on, the happening of a future event, condition or contingency, as determined in a manner prescribed in the instrument.

9. On the death of the principal, the attorney in fact shall follow the instructions of the court, if any, having jurisdiction over the estate of the principal, or any part thereof, and shall communicate with and be accountable to the principal's personal representative, or if none, the principal's successors; and the attorney in fact shall promptly deliver to and put in the possession and control of the principal's personal representative or successors any property of the principal and copies of any records of the attorney in fact relating to transactions undertaken in the principal's behalf that are deemed by the personal representative or the court to be necessary or helpful in the administration of the decedent's estate.

10. If an attorney in fact has a property or contract interest in the subject of the power of attorney or the authority of the attorney in fact is otherwise coupled with an interest in a person other than the principal, this section does not impose any duties on the attorney in fact that would conflict or be inconsistent with that interest.

(L. 1989 H.B. 145 § 7, A.L. 1997 S.B. 265, A.L. 1998 H.B. 1571, A.L. 2006 S.B. 892)



Section 404.717 Modification and termination of power of attorney — liability between principal and attorney in fact.

Effective 28 Aug 2016

Title XXVI TRADE AND COMMERCE

404.717. Modification and termination of power of attorney — liability between principal and attorney in fact. — 1. As between the principal and attorney in fact or successor attorney in fact, and any agents appointed by either of them, unless the power of attorney is coupled with an interest, the authority granted in a power of attorney shall be modified or terminated as follows:

(1) On the date shown in the power of attorney and in accordance with the express provisions of the power of attorney;

(2) When the principal, orally or in writing, or the principal’s legal representative with approval of the court in writing informs the attorney in fact or successor that the power of attorney is modified or terminated, or when and under what circumstances it is modified or terminated;

(3) When a written notice of modification or termination of the power of attorney is filed by the principal or the principal’s legal representative for record in the office of the recorder of deeds in the city or county of the principal’s residence or, if the principal is a nonresident of the state, in the city or county of the residence of the attorney in fact last known to the principal, or in the city or county in which is located any property specifically referred to in the power of attorney;

(4) On the death of the principal, except that if the power of attorney grants authority under subdivision (7) or (8) of subsection 6 of section 404.710, the power of attorney and the authority of the attorney in fact shall continue for the limited purpose of carrying out the authority granted under either or both of said subdivisions for a reasonable length of time after the death of the principal;

(5) When the attorney in fact under a durable power of attorney is not qualified to act for the principal;

(6) On the filing of any action for divorce or dissolution of the marriage of the principal and the principal’s attorney in fact who were married to each other at or subsequent to the time the power of attorney was created, unless the power of attorney provides otherwise.

2. Whenever any of the events described in subsection 1 of this section operate merely to terminate the authority of the particular person designated as the attorney in fact, rather than terminating the power of attorney, if the power of attorney designates a successor or contingent attorney in fact or prescribes a procedure whereby a successor or contingent attorney in fact may be designated, then the authority provided in the power of attorney shall extend to and vest in the successor or contingent attorney in fact in lieu of the attorney in fact whose power and authority was terminated under any of the circumstances referred to in subsection 1 of this section.

3. As between the principal and attorney in fact or successor attorney in fact, acts and transactions of the attorney in fact or successor attorney in fact undertaken in good faith, in accordance with section 404.714, and without actual knowledge of the death of the principal or without actual knowledge, or constructive knowledge pursuant to subdivision (3) of subsection 1 of this section, that the authority granted in the power of attorney has been suspended, modified or terminated, relieves the attorney in fact or successor attorney in fact from liability to the principal and the principal’s successors in interest.

4. This section does not prohibit the principal, acting individually, and the person designated as the attorney in fact from entering into a written agreement that sets forth their duties and liabilities as between themselves and their successors, and which expands or limits the application of sections 404.700 to 404.735, with the exception of those acts enumerated in subsection 7 of section 404.710.

5. As between the principal and any attorney in fact or successor attorney in fact, if the attorney in fact or successor attorney in fact undertakes to act, and if in respect to such act, the attorney in fact or successor attorney in fact engages in willful misconduct or fraud or acts with willful disregard for the purposes, terms, or conditions of the power of attorney, or if the attorney in fact or successor attorney in fact intentionally acts after receiving actual notice that the power of attorney has been revoked or terminated, and thereby causes damage or loss to the principal or to the principal’s successors in interest, such attorney in fact or successor attorney in fact shall be liable to the principal or to the principal’s successors in interest, or both, for such damages, together with reasonable attorney’s fees, and punitive damages as allowed by law.

6. For purposes of this section, the principal’s “successors in interest” shall include those persons who can prove they have been damaged as a result of the actions of the attorney in fact or successor attorney in fact, such as a conservator of the principal or a personal representative of a deceased principal. If more than one person claims a recovery under this section the court shall determine the priority of their respective claims.

(L. 1989 H.B. 145 § 8, A.L. 1997 S.B. 265, A.L. 2016 H.B. 1765)



Section 404.719 Exemption of third persons from liability.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

404.719. Exemption of third persons from liability. — 1. A third person, who is acting in good faith, without liability to the principal or the principal's successors in interest, may rely and act on any power of attorney executed by the principal; and, with respect to the subjects and purposes encompassed by or separately expressed in the power of attorney, may rely and act on the instructions of or otherwise contract and deal with the principal's attorney in fact or successor attorney in fact and, in the absence of actual knowledge, as defined in subsection 3 of this section, is not responsible for determining and has no duty to inquire as to any of the following:

(1) The authenticity of a certified true copy of a power of attorney furnished by the principal's attorney in fact or successor;

(2) The validity of the designation of the attorney in fact or successor;

(3) Whether the attorney in fact or successor is qualified to act as an attorney in fact for the principal;

(4) The propriety of any act of the attorney in fact or successor in the principal's behalf, including, but not limited to, whether or not an act taken or proposed to be taken by the attorney in fact, constitutes a breach of any duty or obligation owed to the principal, including, but not limited to, the obligation to the principal not to modify or alter the principal's estate plan or other provisions for distributions of assets at death, as provided in subsection 1 of section 404.714;

(5) Whether any future event, condition or contingency making effective or terminating the authority conferred in a power of attorney has occurred;

(6) Whether the principal is disabled or incapacitated or has been adjudicated disabled or incapacitated;

(7) Whether the principal, the principal's legal representative or a court has given the attorney in fact any instructions or the content of any instructions, or whether the attorney in fact is following any instructions received;

(8) Whether the authority granted in a power of attorney has been modified by the principal, a legal representative of the principal or a court;

(9) Whether the authority of the attorney in fact has been terminated, except by an express provision in the power of attorney showing the date on which the power of attorney terminates;

(10) Whether the power of attorney, or any modification or termination thereof, has been recorded, except as to transactions affecting real estate;

(11) Whether the principal had legal capacity to execute the power of attorney at the time the power of attorney was executed;

(12) Whether, at the time the principal executed the power of attorney, the principal was subjected to duress, undue influence or fraud, or the power of attorney was for any other reason void or voidable, if the power of attorney appears to be regular on its face;

(13) Whether the principal is alive;

(14) Whether the principal and attorney in fact were married at or subsequent to the time the power of attorney was created and whether the marriage has been dissolved; or

(15) The truth or validity of any facts or statements made in an affidavit of the attorney in fact or successor with regard to the ability or capacity of the principal, the authority of the attorney in fact or successor under the power of attorney, the happening of any event or events vesting authority in any successor or contingent attorney in fact, the identity or authority of a person designated in the power of attorney to appoint a substitute or successor attorney in fact or that the principal is alive.

2. A third person, in good faith and without liability to the principal or the principal's successors in interest, even with knowledge that the principal is disabled or incapacitated, may rely and act on the instructions of or otherwise contract and deal with the principal's attorney in fact or successor attorney in fact acting pursuant to authority granted in a durable power of attorney.

3. A third person that conducts activities through employees shall not be charged under sections 404.700 to 404.735 with actual knowledge of any fact relating to a power of attorney, nor of a change in the authority of an attorney in fact, unless the information is received at a home office or a place where there is an employee with responsibility to act on the information, and the employee has a reasonable time in which to act on the information using the procedures and facilities that are available to the third person in the regular course of its operations.

4. A third person, when being requested to engage in transactions with a principal through the principal's attorney in fact, may require the attorney in fact to provide specimens of his or her signature and any other information reasonably necessary or appropriate in order to facilitate the actions of the third person in transacting business through the attorney in fact, may require the attorney in fact to indemnify the third person against forgery of the power of attorney, by bond or otherwise; provided, however, that if the power of attorney is durable as defined in subsection 1 of section 404.705 and if either the principal or the attorney in fact seeking to act is and has been a resident of this state for at least two years, and if the attorney in fact has executed in the name of the principal and delivered to the third person an indemnity agreement reasonably satisfactory in form to such third person, no such bond shall be required; and may prescribe the place and manner in which the third person will be given any notice respecting the principal's power of attorney and the time in which the third person has to comply with any notice.

(L. 1989 H.B. 145 § 9, A.L. 1995 S.B. 178, A.L. 1997 S.B. 265)



Section 404.721 Liability as between principal and third person.

Effective 28 Aug 1989

Title XXVI TRADE AND COMMERCE

404.721. Liability as between principal and third person. — 1. As between the principal and third persons, the authority granted in a power of attorney shall terminate on the date of termination, if any, set out in the power of attorney or on the date when the third person acquires actual knowledge of the death of the principal or that the authority granted in the power of attorney has been suspended, modified or terminated.

2. As between the principal and third persons, the acts and transactions of an attorney in fact are binding on the principal and the principal's successors in interest in any situation in which a third person is entitled to rely under section 404.719.

3. This section does not prohibit the principal, acting individually, and a third person from entering into a written agreement that sets forth their duties and liabilities as between themselves and their successors, and which expands or limits the application of sections 404.700 to 404.735, except that no agreement shall limit or restrict the right of the principal to act with respect to the third person through an attorney in fact appointed in a durable power of attorney.

(L. 1989 H.B. 145 § 10)



Section 404.723 Delegation of powers, successor attorneys in fact — court's powers, appointments for incapacitated or disabled persons.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

404.723. Delegation of powers, successor attorneys in fact — court's powers, appointments for incapacitated or disabled persons. — 1. An attorney in fact or successor from time to time may revocably delegate any or all of the powers granted in a durable power of attorney to one or more qualified persons, subject to any directions or limitations of the principal expressed in the power of attorney, but the attorney in fact making the delegation shall remain responsible to the principal for the exercise or nonexercise of the powers delegated.

2. The principal in a durable power of attorney may revocably name one or more qualified persons as successor attorneys in fact to exercise the authority granted in the power of attorney in the order named in the event a prior named attorney in fact resigns, dies, becomes disabled or incapacitated, is not qualified to act or refuses to act; and the principal in a durable power of attorney may revocably grant a power to another person, designated by name, by office, or by function, including the initial and any successor attorney in fact, whereby there may be revocably named at any time one or more successor attorneys in fact.

3. A delegated or successor attorney in fact need not indicate his or her capacity as a delegated or successor attorney in fact.

4. If a wholly or partially incapacitated or wholly or partially disabled person has provided for personal care or property management in an unrevoked durable power of attorney which the court finds is reasonably adequate to provide guidance to the attorney in fact for the conduct of the principal's personal or business affairs, and there is no attorney in fact or successor designated in the durable power of attorney who is willing, able and available to act, the court in lieu of appointing a full or limited guardian or a full or a limited conservator may appoint any adult person or financial institution as successor attorney in fact to act pursuant to the incapacitated or disabled principal's durable power of attorney, with or without bond and with or without court supervision, upon such terms and conditions as the court may require. In lieu of or in addition to appointing a successor attorney in fact or a limited or full conservator for management of a disabled person's estate the court may appoint any adult person or financial institution to act as personal custodian of the disabled person's estate pursuant to section 404.510. None of the actions described in this subsection shall be taken by the court until after hearing upon reasonable notice to all persons identified in a verified statement supplied by the petitioner who is requesting such action identifying the immediate relatives of the principal and any other persons known to the petitioner to be interested in the welfare of the principal; except that in the event of an emergency as determined by the court, the court may, without notice, enter such temporary order as seems proper to the court, but no such temporary order shall be effective for more than thirty days unless extended by the court after hearing on reasonable notice to the persons identified as herein provided.

(L. 1989 H.B. 145 § 11, A.L. 1997 S.B. 265)



Section 404.725 Compensation of attorney in fact.

Effective 28 Aug 1989

Title XXVI TRADE AND COMMERCE

404.725. Compensation of attorney in fact. — Subject to the provisions of the power of attorney and any separate agreement, an attorney in fact is entitled to reasonable compensation for services rendered to the principal as attorney in fact and reimbursement for reasonable expenses incurred as a result of acting as attorney in fact for the principal.

(L. 1989 H.B. 145 § 12)



Section 404.727 Accounting, determination of disability, modification and termination, limitation or removal of attorney in fact and limitations for principal to bring actions.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

404.727. Accounting, determination of disability, modification and termination, limitation or removal of attorney in fact and limitations for principal to bring actions. — 1. The principal may petition the court for an accounting by the principal's attorney in fact or the legal representative of the attorney in fact. If the principal is disabled, incapacitated or deceased, a petition for accounting may be filed by the principal's legal representative, an adult member of the principal's family or any person interested in the welfare of the principal.

2. Any requirement for an accounting may be waived or an accounting may be approved by the court without hearing, if the accounting is waived or approved by a principal who is not disabled, or by a principal whose legal capacity has been restored, or by all creditors and distributees of a deceased principal's estate whose claims or distributions theretofore have not been satisfied in full. The approval or waiver shall be in writing, signed by the affected persons and filed with the court.

3. For the purposes of subsection 2 of this section, a legal representative or a person providing services to the principal's estate shall not be considered a creditor of the principal's estate; and no express approval or waiver shall be required from the legal representative of a disabled or incapacitated principal if the principal's legal capacity has been restored, or from the personal representative of a deceased principal's estate, or from any other person entitled to compensation or expense for services rendered to a disabled, incapacitated or deceased principal's estate, unless the principal or the principal's estate is unable to pay in full the compensation and expense to which the person rendering the services may be entitled.

4. The principal, the principal's attorney in fact, an adult member of the principal's family or any person interested in the welfare of the principal may petition the probate division of the circuit court in the county or city where the principal is then residing to determine and declare whether a principal, who has executed a power of attorney, is a disabled or incapacitated person.

5. If the principal is a disabled or incapacitated person, on petition of the principal's legal representative, an adult member of the principal's family or any interested person, including a person interested in the welfare of the principal, for good cause shown the court, may:

(1) Order the attorney in fact to exercise or refrain from exercising authority in a durable power of attorney in a particular manner or for a particular purpose;

(2) Modify the authority of an attorney in fact under a durable power of attorney;

(3) Declare suspended a power of attorney that is not durable;

(4) Terminate a durable power of attorney;

(5) Remove the attorney in fact under a durable power of attorney;

(6) Confirm the authority of an attorney in fact or a successor attorney in fact to act under a durable power of attorney; and

(7) Issue such other orders as the court finds will be in the best interest of the disabled or incapacitated principal, including appointment of a guardian or conservator for the principal.

6. If, after notice and hearing, the court determines that there has been a prima facie showing that the principal is a disabled or incapacitated person and that the attorney in fact has breached his fiduciary duty to the principal or that there is a reasonable likelihood that he may do so in the immediate future, the court may, in its discretion, issue an order that some or all of the authority granted by the power of attorney be suspended or modified, and that a different attorney in fact be authorized to exercise some or all of the powers granted by the power of attorney. Such attorney in fact may be designated by the court. The court may require any person petitioning for any such order to file a bond in such amount and with such sureties as required by the court to indemnify either the attorney in fact who has been acting on behalf of the principal or the principal and the principal's successors in interest for the expenses, including attorney's fees, incurred by any such persons with respect to such proceeding. The court may, after hearing, allow payment or enter judgment for any such amount in the manner as provided by subsection 6 of section 404.731. None of the actions described in this subsection shall be taken by the court until after hearing upon reasonable notice to all persons identified in a verified statement supplied by the petitioner who is requesting such action identifying the immediate relatives of the principal and any other persons known to the petitioner to be interested in the welfare of the principal; except that in the event of an emergency as determined by the court, the court may, without notice, enter such temporary order as seems proper to the court, but no such temporary order shall be effective for more than thirty days unless extended by the court after hearing on reasonable notice to the persons identified as herein provided.

7. If a power of attorney is suspended or terminated by the court or the attorney in fact is removed by the court, the court may require an accounting from the attorney in fact and order delivery of any property belonging to the principal and copies of any necessary records of the attorney in fact concerning the principal's property and affairs to a successor attorney in fact or the principal's legal representative.

8. In a proceeding under sections 404.700 to 404.735 or in any other proceeding, or upon petition of an attorney in fact or successor, the court may:

(1) Require or permit an attorney in fact under a durable power of attorney to account;

(2) Authorize the attorney in fact under a durable power of attorney to enter into any transaction, or approve, ratify, confirm and validate any transaction entered into by the attorney in fact that the court finds is, was or will be beneficial to the principal and which the court has power to authorize for a guardian or conservator under chapter 475; and

(3) Relieve the attorney in fact of any obligation to exercise authority for a disabled or incapacitated principal under a durable power of attorney.

9. Unless previously barred by adjudication, consent or limitation, any cause of action against an attorney in fact or successor for breach of duty to the principal shall be barred as to any principal who has received an account or other statement fully disclosing the matter unless a proceeding to assert the cause of action is commenced within two years after receipt of the account or statement by him or, if the principal is a disabled or incapacitated person, by a guardian or conservator of his estate; provided that, if a disabled or incapacitated person has no guardian or conservator of his estate at the time an account or statement is presented, then the cause of action shall not be barred until one year after the removal of the principal's disability or incapacity, one year after the appointment of a conservator for the principal, or one year after the death of the principal. The cause of action thus barred does not include any action to recover from an attorney in fact or successor for fraud, misrepresentation or concealment related to the settlement of any transaction involving the agency relationship of the attorney in fact with the principal.

(L. 1989 H.B. 145 § 13, A.L. 1997 S.B. 265)



Section 404.730 Scope and application of law — application of law to nondurable powers of attorney.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

404.730. Scope and application of law — application of law to nondurable powers of attorney. — 1. Sections 404.700 to 404.735 apply to the acts and transactions in this state of attorneys in fact under powers of attorney executed in this state or by residents of this state; and also apply to acts and transactions of attorneys in fact in this state or outside this state under powers of attorney that refer to the durable power of attorney law of Missouri in the instrument creating the power of attorney, if any of the following conditions are met:

(1) The principal or attorney in fact was a resident of this state at the time the power of attorney was executed;

(2) The powers and authority conferred relate to property, acts or transactions in this state;

(3) The acts and transactions of the attorney in fact or successor occurred or were to occur in this state;

(4) The power of attorney was executed in this state; or

(5) There is otherwise a reasonable relationship between this state and the subject matters of the power of attorney. The power of attorney so created remains subject to sections 404.700 to 404.735 despite a subsequent change in residence of the principal or the attorney in fact and any successor, or the removal from this state of property which was the subject of the power of attorney.

2. A person who acts as an attorney in fact or successor pursuant to a power of attorney governed by sections 404.700 to 404.735 is subject to personal jurisdiction in this state with respect to matters relating to acts and transactions of the attorney in fact or successor performed in this state, performed for a resident of this state or affecting property in this state.

3. Sections 404.700 to 404.735 shall not be construed as providing an exclusive method for creating powers of attorney that are in fact durable or that may be durable as to one or more acts by reason of the fact that the attorney in fact or other person has a property or contract interest in the authority conferred.

4. Sections 404.700 to 404.735 shall not be construed to apply to powers of attorney that are not durable except where specifically so stated; and sections 404.700 to 404.735, insofar as they apply to powers of attorney that are not durable, are intended to be declaratory of existing law.

5. A durable power of attorney that purports to have been made under the provisions of the uniform durable power of attorney act or a substantially similar law of another state is governed by the law of the designated state and, if durable where executed, is durable and may be carried out and enforced in this state.

6. A power of attorney, whether durable or not, executed by a resident of another state, may authorize the carrying out in this state of all acts permitted to be delegated to an agent by the laws of the state of the residence of the principal, the laws of the state where the power of attorney is executed, or the laws of this state, whichever law is most favorable toward authorizing such delegation, and is durable if so designated either under the laws of this state, under the laws of the state of residence of the principal, or under the laws of the state where the power of attorney is executed.

(L. 1989 H.B. 145 § 14, A.L. 1997 S.B. 265)



Section 404.731 Jurisdiction of probate division of circuit court — guardian or conservator ad litem appointed, when.

Effective 28 Aug 1989

Title XXVI TRADE AND COMMERCE

404.731. Jurisdiction of probate division of circuit court — guardian or conservator ad litem appointed, when. — 1. The probate division of the circuit court may hear and determine all matters pertaining to acts and transactions of an attorney in fact performed or undertaken under a power of attorney on behalf of a principal who is disabled or incapacitated, or who has become deceased.

2. The provisions of chapter 472 apply to judicial proceedings involving powers of attorney to the extent that they apply to judicial proceedings involving trusts and are not inconsistent with sections 404.700 to 404.735.

3. If the probate division of the circuit court appoints a guardian or conservator for a principal who has appointed an attorney in fact under a durable power of attorney, after notice and hearing, the court may specify in an order the powers, duties and responsibilities of the principal's legal representative and any attorney in fact appointed under a durable power of attorney and the manner in which they shall coordinate the exercise of their respective powers and duties for and on behalf of the principal.

4. Upon filing of a petition under sections 404.700 to 404.735, the court shall issue an order to such persons and returnable on such notice as the court may require, to show cause why the relief prayed for in the petition should not be granted and, in due course, shall proceed to grant such relief as the court finds to be in the best interest of the principal.

5. Notwithstanding any other provision of law, if it is suggested in a petition filed by the principal, a creditor, a person interested in the welfare of the principal, or other interested person, including a member of the principal's family who may have a property right or claim against or an expectancy, reversionary or other interest in the estate of the principal, or if it affirmatively appears to the court that the principal is disabled or incapacitated and there is a possible conflict of interest between the principal and the attorney in fact, the court may appoint a guardian or conservator ad litem to represent the principal in any proceeding to adjudicate any right affected by the possible conflict of interest. The guardian or conservator ad litem shall have only such authority as is provided in the order of appointment and shall serve until discharged by the court.

6. If a court appoints a guardian or conservator ad litem for the principal, the court may, by order entered in the proceeding, provide reasonable compensation and reimbursement for expenses for the guardian or conservator ad litem and, in appropriate cases, allow the payment out of the estate of the principal or enter a judgment for the amount as costs against some other person who is a party to the proceeding and whose conduct is determined by the court as giving rise to the necessity for the appointment of the guardian or conservator ad litem.

(L. 1989 H.B. 145 § 15)



Section 404.735 Repeal of sections 486.550 to 486.595 does not affect validity of existing durable powers of attorney.

Effective 28 Aug 1989

Title XXVI TRADE AND COMMERCE

404.735. Repeal of sections 486.550 to 486.595 does not affect validity of existing durable powers of attorney. — 1. The repeal of the Missouri durable power of attorney law, sections 486.550 to 486.595, shall not affect the validity of durable powers of attorney created under that law, the validity of the acts and transactions of attorneys in fact under authority granted in durable powers of attorney executed under that law, or the duties of attorneys in fact under durable powers of attorney executed under that law.

2. The provisions of sections 404.700 and 404.703, subsections 2, 3 and 4 of section 404.705, and sections 404.707 to 404.735 henceforth apply to durable powers of attorney executed before August 28, 1989, insofar as the application of sections 404.700 to 404.735 does not impair constitutionally vested rights.

3. A power of attorney that complies with the provisions of subsection 1 of section 404.705 and that was executed before August 28, 1989, is durable and valid after August 28, 1989.

4. A durable power of attorney executed under prior law need not be recorded as provided in that law to be effective and durable except as to conveyances of real estate; and the appointment of a legal representative for the principal or the principal's estate shall not require an accounting by an attorney in fact acting under a power of attorney executed under prior law, unless ordered by a court pursuant to a petition to the court under section 404.727.

5. Compliance with the provisions of subsection 1 of section 404.705 is not required for durability of a power of attorney executed prior to January 1, 1990, if the form of the power of attorney was sufficient for durability under subdivision (2) of section 486.555, RSMo 1986.

(L. 1989 H.B. 145 § 16)



Section 404.737 Exceptions to amendments of durable power of attorney law enacted in 1997.

Effective 28 Aug 1998

Title XXVI TRADE AND COMMERCE

404.737. Exceptions to amendments of durable power of attorney law enacted in 1997. — The amendments to the durable power of attorney law of Missouri enacted in 1997 are effective August 28, 1997, and shall apply, except that, as to powers of attorney executed prior to January 1, 1999, the laws in effect prior to August 28, 1997, shall apply if such prior laws shall be more favorable to construing said powers of attorney to:

(1) Be durable; or

(2) Grant a power sought to be exercised by the attorney-in-fact.

(L. 1998 H.B. 1103 § 404.734 merged with S.B. 537)



Section 404.800 Short title.

Effective 28 Aug 1991

Title XXVI TRADE AND COMMERCE

404.800. Short title. — Sections 404.800 to 404.865 may be cited as the "Durable Power of Attorney for Health Care Act".

(L. 1991 S.B. 148)



Section 404.805 Definitions.

Effective 28 Aug 1991

Title XXVI TRADE AND COMMERCE

404.805. Definitions. — 1. As used in sections 404.800 to 404.865, the following terms mean:

(1) "Certification", a written instrument or a written entry in a medical record;

(2) "Incapacitated", a person who is unable by reason of any physical or mental condition to receive and evaluate information or to communicate decisions to such an extent that he lacks capacity to meet essential requirements for food, clothing, shelter, safety or other care such that serious physical injury, illness or disease is likely to occur;

(3) "Patient", the principal of a durable power of attorney for health care under sections 404.800 to 404.865.

2. The definitions of section 404.703 shall apply to sections 404.800 to 404.865 except as modified by this section.

(L. 1991 S.B. 148)



Section 404.810 Applicability of general law.

Effective 28 Aug 1991

Title XXVI TRADE AND COMMERCE

404.810. Applicability of general law. — Section 404.710, section 404.714, section 404.705, subsections 1 and 2 of section 404.707, section 404.717, subsection 1 and 2 of section 404.723, section 404.727, and section 404.731 shall apply to powers granted under sections 404.800 to 404.865. No other provisions of sections 404.700 to 404.735 shall apply to the durable power of attorney for health care act unless specifically incorporated by reference therein.

(L. 1991 S.B. 148)



Section 404.815 Physician, health care facility, not to serve as attorney in fact — exceptions.

Effective 28 Aug 1991

Title XXVI TRADE AND COMMERCE

404.815. Physician, health care facility, not to serve as attorney in fact — exceptions. — Notwithstanding any other provision of law to the contrary, an attending physician or an employee of the attending physician, or an owner, operator or employee of a health care facility in which the patient is a resident, shall not serve as an attorney in fact unless:

(1) The patient and attorney in fact are related by affinity or consanguinity within the second degree;

(2) The patient and attorney in fact are members of the same community of persons who are bound by vows to a religious life and who conduct or assist in the conducting of religious services and actually and regularly engage in religious, benevolent, charitable, or educational ministry, or the performance of health care services.

(L. 1991 S.B. 148)



Section 404.820 Withdrawing or withholding treatment, specific authority required — restrictions.

Effective 28 Aug 1991

Title XXVI TRADE AND COMMERCE

404.820. Withdrawing or withholding treatment, specific authority required — restrictions. — 1. If a patient wishes to confer on an attorney in fact the authority to direct a health care provider to withhold or withdraw artificially supplied nutrition and hydration, the patient shall specifically grant such authority in the power of attorney. This limitation shall not be construed to require that artificially supplied nutrition and hydration be continued when, in the medical judgment of the attending physician, the patient cannot tolerate it.

2. Notwithstanding any other provision of sections 404.800 to 404.865 to the contrary, no attorney in fact may, with the intent of causing the death of the patient, authorize the withdrawal of nutrition or hydration which the patient may ingest through natural means.

3. Attorneys in fact shall consider appropriate measures in accord with current standards of medical practice to provide comfort to the patient.

4. Before an attorney in fact or physician may authorize the withdrawal of nutrition or hydration which the patient may ingest through artificial means, the physician must:

(1) Attempt to explain to the patient the intention to withdraw nutrition and hydration and the consequences for the patient and to provide the opportunity for the patient to refuse the withdrawal of nutrition and hydration; or

(2) Insert in the patient's file a certification that the patient is comatose or consistently in a condition which makes it impossible for the patient to understand the intention to withdraw nutrition and hydration and the consequences to the patient.

(L. 1991 S.B. 148)



Section 404.822 Health care decisions, attorney in fact to consider medical diagnosis.

Effective 28 Aug 1991

Title XXVI TRADE AND COMMERCE

404.822. Health care decisions, attorney in fact to consider medical diagnosis. — In making any health care decision in accordance with sections 404.800 to 404.865, the attorney in fact shall seek and consider information concerning the patient's medical diagnosis, the patient's prognosis and the benefits and burdens of the treatment to the patient. In withdrawing treatment, which withdrawal will allow the preexisting condition to run its natural course, the attorney in fact shall seek evidence of the medical diagnosis and the prognosis and the benefit and burden of the treatment to the patient to the extent possible within prevailing medical standards.

(L. 1991 S.B. 148)



Section 404.825 Examination of patient required, content.

Effective 28 Aug 1991

Title XXVI TRADE AND COMMERCE

404.825. Examination of patient required, content. — Unless the patient expressly authorizes otherwise in the power of attorney, the powers and duties of the attorney in fact to make health care decisions shall commence upon a certification by two licensed physicians based upon an examination of the patient that the patient is incapacitated and will continue to be incapacitated for the period of time during which treatment decisions will be required and the powers and duties shall cease upon certification that the patient is no longer incapacitated. One of the certifying physicians may be the patient's attending physician. The certification shall be made according to accepted medical standards. The determination of incapacity shall be periodically reviewed by the attending physician. The certification shall be incorporated into the medical records and shall set forth the facts upon which the determination of incapacity is based and the expected duration of the incapacity. Other provisions of this section to the contrary notwithstanding, certification of incapacity by at least one physician is required.

(L. 1991 S.B. 148)



Section 404.830 Physician, health care facility, may refuse decision of attorney in fact, when — transfer from facility allowed.

Effective 28 Aug 1991

Title XXVI TRADE AND COMMERCE

404.830. Physician, health care facility, may refuse decision of attorney in fact, when — transfer from facility allowed. — 1. No physician, nurse, or other individual who is a health care provider or an employee of a health care facility shall be required to honor a health care decision of an attorney in fact if that decision is contrary to the individual's religious beliefs, or sincerely held moral convictions.

2. No hospital, nursing facility, residential care facility, or other health care facility shall be required to honor a health care decision of an attorney in fact if that decision is contrary to the hospital's or facility's institutional policy based on religious beliefs or sincerely held moral convictions unless the hospital or facility received a copy of the durable power of attorney for health care prior to commencing the current series of treatments or current confinement.

3. Any health care provider or facility which, pursuant to subsection 1 or 2 of this section, refuses to honor a health care decision of an attorney in fact shall not impede the attorney in fact from transferring the patient to another health care provider or facility.

(L. 1991 S.B. 148)



Section 404.835 Execution of durable power of attorney not to be required.

Effective 28 Aug 1991

Title XXVI TRADE AND COMMERCE

404.835. Execution of durable power of attorney not to be required. — 1. It shall be unlawful for a physician, nurse or other individual who is a health care provider or an employee of a health care facility, hospital, nursing facility, residential care facility or other health care facility to require an individual to execute a durable power of attorney for health care as a condition for the provision of health care services or admission to a health care facility.

2. It shall be unlawful for an insurance company authorized to transact health insurance business in this state, nonprofit health care service plan, health maintenance organization, or other similar person or entity who contracts or agrees to the provision of health care benefits to require an individual to execute a durable power of attorney for health care as a condition to being insured or to receive benefits for health care services.

(L. 1991 S.B. 148)



Section 404.840 Medical records to include durable power of attorney, when — effect.

Effective 28 Aug 1991

Title XXVI TRADE AND COMMERCE

404.840. Medical records to include durable power of attorney, when — effect. — 1. A copy of a power of attorney for health care decisions shall be made a part of the patient's medical record when the existence of the power of attorney becomes known to the patient's health care provider and prior to the provider's taking any action pursuant to the decision of the attorney in fact.

2. Except to the extent the right is limited by the power of attorney or any federal law, an attorney in fact designated to make health care decisions has the same right as the patient to receive information regarding the proposed health care, to receive and review medical records and to consent to the disclosure of medical records. However, the right to access to medical records is not a waiver of any evidentiary privilege.

(L. 1991 S.B. 148)



Section 404.845 Death resulting from withholding treatment, not to be suicide or homicide, when.

Effective 28 Aug 1991

Title XXVI TRADE AND COMMERCE

404.845. Death resulting from withholding treatment, not to be suicide or homicide, when. — 1. Nothing contained in sections 404.800 to 404.865 shall revoke, amend or limit the operation of chapter 565.

2. If the patient's death results from withholding or withdrawing life-sustaining treatment in accordance with the terms of the durable power of attorney for health care act, the death shall not constitute a suicide or homicide for any purpose under any statute or other rule of law and shall not impair or invalidate any insurance, annuity or other type of contract that is conditioned on the life or death of the patient, any term of the contract to the contrary notwithstanding.

(L. 1991 S.B. 148)



Section 404.847 Prior durable power of attorney remains valid, when.

Effective 28 Aug 1991

Title XXVI TRADE AND COMMERCE

404.847. Prior durable power of attorney remains valid, when. — Nothing contained in sections 404.800 to 404.865 shall be construed to invalidate any durable power of attorney executed prior to August 28, 1991, which permits an attorney in fact to make health care decisions for the principal. The provisions of sections 404.710 and 404.820 henceforth apply to durable powers of attorney for health care executed prior to August 28, 1991. In the absence of a specific writing, decisions regarding nutrition and hydration must be made in accordance with state and federal law.

(L. 1991 S.B. 148)



Section 404.850 Revocation, procedure, effect.

Effective 28 Aug 1991

Title XXVI TRADE AND COMMERCE

404.850. Revocation, procedure, effect. — 1. A power of attorney for health care may be revoked at any time and in any manner by which the patient is able to communicate the intent to revoke. Revocation shall be effective upon communication of such revocation by the patient to the attorney in fact or to the attending physician or health care provider.

2. Upon learning of the revocation of a power of attorney for health care, the attending physician or other health care provider shall cause the revocation to be made a part of the patient's medical records.

3. Unless the power of attorney provides otherwise, execution by the patient of a valid power of attorney for health care revokes any prior power of attorney for health care.

(L. 1991 S.B. 148)



Section 404.855 Liability, immunity from, when.

Effective 28 Aug 1991

Title XXVI TRADE AND COMMERCE

404.855. Liability, immunity from, when. — A third person, if acting in good faith, may rely and act on the instruction of and deal with the attorney in fact acting pursuant to the authority granted in a power of attorney for health care without liability to the patient or the patient's successors in interest.

(L. 1991 S.B. 148)



Section 404.865 Delegation of decision-making authority by attorney in fact prohibited, when.

Effective 28 Aug 1991

Title XXVI TRADE AND COMMERCE

404.865. Delegation of decision-making authority by attorney in fact prohibited, when. — Notwithstanding the provisions of subsection 1 of section 404.723, an attorney in fact shall not be authorized to delegate such health care decision-making power to another person unless explicitly authorized by the patient in the durable power of attorney for health care to make such delegation.

(L. 1991 S.B. 148)



Section 404.870 Handicapped or disabled, discrimination against not allowed.

Effective 28 Aug 1991

Title XXVI TRADE AND COMMERCE

404.870. Handicapped or disabled, discrimination against not allowed. — Nothing in sections 404.710 to 404.865 shall be construed to authorize, approve or condone discrimination against the handicapped or the disabled in the exercise of the authority of a durable power of attorney for health care. Decisions based on factors listed in section 404.822 shall not be considered discriminatory.

(L. 1991 S.B. 148 § 1)



Section 404.872 Refusal to honor health care decision, discrimination prohibited, when.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

404.872. Refusal to honor health care decision, discrimination prohibited, when. — No physician, nurse, or other individual who is a health care provider or an employee of a health care facility shall be discharged or otherwise discriminated against in his employment or employment application for refusing to honor a health care decision withholding or withdrawing life-sustaining treatment if such refusal is based upon the individual's religious beliefs, or sincerely held moral convictions.

(L. 1992 S.B. 573 & 634 § 7)






Chapter 407 Merchandising Practices

Chapter Cross References



Section 407.010 Definitions.

Effective 01 May 1986, see footnote

Title XXVI TRADE AND COMMERCE

407.010. Definitions. — As used in sections 407.010 to 407.130, the following words and terms mean:

(1) "Advertisement", the attempt by publication, dissemination, solicitation, circulation, or any other means to induce, directly or indirectly, any person to enter into any obligation or acquire any title or interest in any merchandise;

(2) "Documentary material", the original or a copy of any book, record, report, memorandum, paper, communication, tabulation, map, chart, photograph, mechanical transcription, or other tangible document or recording, wherever situated;

(3) "Examination of documentary material", the inspection, study, or copying of such material, and the taking of testimony under oath or acknowledgment in respect to any documentary material or copy thereof;

(4) "Merchandise", any objects, wares, goods, commodities, intangibles, real estate or services;

(5) "Person", any natural person or his legal representative, partnership, firm, for-profit or not-for-profit corporation, whether domestic or foreign, company, foundation, trust, business entity or association, and any agent, employee, salesman, partner, officer, director, member, stockholder, associate, trustee or cestui que trust thereof;

(6) "Sale", any sale, lease, offer for sale or lease, or attempt to sell or lease merchandise for cash or on credit;

(7) "Trade" or "commerce", the advertising, offering for sale, sale, or distribution, or any combination thereof, of any services and any property, tangible or intangible, real, personal, or mixed, and any other article, commodity, or thing of value wherever situated. The terms "trade" and "commerce" include any trade or commerce directly or indirectly affecting the people of this state.

(L. 1967 p. 607 § 1, A.L. 1973 H.B. 55, A.L. 1986 S.B. 685)

Effective 5-01-86

(2003) Merchandising Practices Act applies to deceptive schemes conducted by out-of-state businesses and involving out-of-state consumers. State ex rel. Nixon v. Estes, 108 S.W.3d 795 (Mo.App.W.D.).

(2004) Medical goods and services constitute "merchandise" within definition of section. Freeman Health System v. Wass, 124 S.W.3d 504 (Mo.App.S.D.).



Section 407.020 Unlawful practices, penalty — exceptions.

Effective 01 Jan 2017, see footnote

Title XXVI TRADE AND COMMERCE

407.020. Unlawful practices, penalty — exceptions. — 1. The act, use or employment by any person of any deception, fraud, false pretense, false promise, misrepresentation, unfair practice or the concealment, suppression, or omission of any material fact in connection with the sale or advertisement of any merchandise in trade or commerce or the solicitation of any funds for any charitable purpose, as defined in section 407.453, in or from the state of Missouri, is declared to be an unlawful practice. The use by any person, in connection with the sale or advertisement of any merchandise in trade or commerce or the solicitation of any funds for any charitable purpose, as defined in section 407.453, in or from the state of Missouri of the fact that the attorney general has approved any filing required by this chapter as the approval, sanction or endorsement of any activity, project or action of such person, is declared to be an unlawful practice. Any act, use or employment declared unlawful by this subsection violates this subsection whether committed before, during or after the sale, advertisement or solicitation.

2. Nothing contained in this section shall apply to:

(1) The owner or publisher of any newspaper, magazine, publication or printed matter wherein such advertisement appears, or the owner or operator of a radio or television station which disseminates such advertisement when the owner, publisher or operator has no knowledge of the intent, design or purpose of the advertiser; or

(2) Any institution, company, or entity that is subject to chartering, licensing, or regulation by the director of the department of insurance, financial institutions and professional registration under chapter 354 or chapters 374 to 385, the director of the division of credit unions under chapter 370, or director of the division of finance under chapters 361 to 369, or chapter 371, unless such directors specifically authorize the attorney general to implement the powers of this chapter or such powers are provided to either the attorney general or a private citizen by statute.

3. Any person who willfully and knowingly engages in any act, use, employment or practice declared to be unlawful by this section with the intent to defraud shall be guilty of a class E felony.

4. It shall be the duty of each prosecuting attorney and circuit attorney in their respective jurisdictions to commence any criminal actions under this section, and the attorney general shall have concurrent original jurisdiction to commence such criminal actions throughout the state where such violations have occurred.

5. It shall be an unlawful practice for any long-term care facility, as defined in section 192.2300, except a facility which is a residential care facility or an assisted living facility, as defined in section 198.006, which makes, either orally or in writing, representation to residents, prospective residents, their families or representatives regarding the quality of care provided, or systems or methods utilized for assurance or maintenance of standards of care to refuse to provide copies of documents which reflect the facility's evaluation of the quality of care, except that the facility may remove information that would allow identification of any resident. If the facility is requested to provide any copies, a reasonable amount, as established by departmental rule, may be charged.

6. Any long-term care facility, as defined in section 192.2300, which commits an unlawful practice under this section shall be liable for damages in a civil action of up to one thousand dollars for each violation, and attorney's fees and costs incurred by a prevailing plaintiff, as allowed by the circuit court.

(L. 1967 p. 607 § 2, A.L. 1973 H.B. 55, A.L. 1985 H.B. 96, et al., A.L. 1986 S.B. 685, A.L. 1992 S.B. 705, A.L. 1994 H.B. 1165, A.L. 1995 H.B. 409, A.L. 2000 S.B. 763, A.L. 2008 S.B. 788, A.L. 2014 S.B. 491)

Effective 1-01-17

(1997) Amendments to this section contained in 1995 CCS HB 409 declared unconstitutional pursuant to sections 21 and 23 of article III of the Missouri Constitution. Missouri Health Care Association v. Attorney General of the State of Missouri, 953 S.W.2d 617 (Mo.banc).



Section 407.023 Representation of a business at wholesale trade shows or markets — proof of agency required.

Effective 28 Aug 1982

Title XXVI TRADE AND COMMERCE

407.023. Representation of a business at wholesale trade shows or markets — proof of agency required. — 1. No person who alleges to represent a particular business at a wholesale trade show or market shall rent or lease space at the trade show or market unless he can produce written evidence of the agency relationship or contract status with the business he claims to represent; provided, however, that nothing herein contained shall apply to any trade show or market which in good faith endeavors to obtain evidence of said agency's relationship or contract status.

2. Any violation of this section is an unlawful merchandising practice.

(L. 1982 H.B. 1031)



Section 407.025 Civil action to recover damages — class actions authorized, when — procedure.

Effective 28 Aug 2000

Title XXVI TRADE AND COMMERCE

407.025. Civil action to recover damages — class actions authorized, when — procedure. — 1. Any person who purchases or leases merchandise primarily for personal, family or household purposes and thereby suffers an ascertainable loss of money or property, real or personal, as a result of the use or employment by another person of a method, act or practice declared unlawful by section 407.020, may bring a private civil action in either the circuit court of the county in which the seller or lessor resides or in which the transaction complained of took place, to recover actual damages. The court may, in its discretion, award punitive damages and may award to the prevailing party attorney's fees, based on the amount of time reasonably expended, and may provide such equitable relief as it deems necessary or proper.

2. Persons entitled to bring an action pursuant to subsection 1 of this section may, if the unlawful method, act or practice has caused similar injury to numerous other persons, institute an action as representative or representatives of a class against one or more defendants as representatives of a class, and the petition shall allege such facts as will show that these persons or the named defendants specifically named and served with process have been fairly chosen and adequately and fairly represent the whole class, to recover damages as provided for in subsection 1 of this section. The plaintiff shall be required to prove such allegations, unless all of the members of the class have entered their appearance, and it shall not be sufficient to prove such facts by the admission or admissions of the defendants who have entered their appearance. In any action brought pursuant to this section, the court may in its discretion order, in addition to damages, injunction or other equitable relief and reasonable attorney's fees.

3. An action may be maintained as a class action in a manner consistent with Rule 23 of the Federal Rules of Civil Procedure and Missouri rule of civil procedure 52.08 to the extent such state rule is not inconsistent with the federal rule if:

(1) The class is so numerous that joinder of all members is impracticable;

(2) There are questions of law or fact common to the class;

(3) The claims or defenses of the representative parties are typical of the claims or defenses of the class; and

(4) The representative parties will fairly and adequately protect the interests of the class; and, in addition

(5) The prosecution of separate action by or against individual members of the class would create a risk of:

(a) Inconsistent or varying adjudications with respect to individual members of the class which would establish incompatible standards of conduct for the party opposing the class; or

(b) Adjudications with respect to individual members of the class which would as a practical matter be dispositive of the interests of the other members not parties to the adjudications or substantially impair or impede their ability to protect their interests; or

(6) The party opposing the class has acted or refused to act on grounds generally applicable to the class, thereby making appropriate final injunctive relief or corresponding declaratory relief with respect to the class as a whole; or

(7) The court finds that the questions of law or fact common to the members of the class predominate over any questions affecting only individual members, and that a class action is superior to other available methods for the fair and efficient adjudication of the controversy. The matters pertinent to the findings include:

(a) The interest of members of the class in individually controlling the prosecution or defense of separate actions;

(b) The extent and nature of any litigation concerning the controversy already commenced by or against members of the class;

(c) The desirability or undesirability of concentrating the litigation of the claims in the particular forum;

(d) The difficulties likely to be encountered in the management of a class action.

4. (1) As soon as practicable after the commencement of an action brought as a class action, the court shall determine by order whether it is to be so maintained. An order pursuant to this subdivision may be conditional, and may be altered or amended before the decision on the merits.

(2) In any class action maintained pursuant to subdivision (7) of subsection 3 of this section, the court shall direct to the members of the class the best notice practicable under the circumstances, including individual notice to all members who can be identified through reasonable effort. The notice shall advise each member that:

(a) The court will exclude such member from the class if such member so requests by a specified date;

(b) The judgment, whether favorable or not, will include all members who do not request exclusion; and

(c) Any member who does request exclusion may, if such member desires, enter an appearance through such member's counsel.

(3) The judgment in an action maintained as a class action pursuant to subdivision (5) of subsection 3 of this section or subdivision (6) of subsection 3 of this section, whether or not favorable to the class, shall include and describe those whom the court finds to be members of the class. The judgment in an action maintained as a class action pursuant to subdivision (7) of subsection 3 of this section, whether or not favorable to the class, shall include and specify or describe those to whom the notice provided in subdivision (2) of this subsection was directed, and who have requested exclusion, and whom the court finds to be members of the class.

(4) When appropriate an action may be brought or maintained as a class action with respect to particular issues, or a class may be divided into subclasses and each subclass treated as a class, and the provisions of this section shall then be construed and applied accordingly.

5. In the conduct of actions to which this section applies, the court may make appropriate orders:

(1) Determining the course of proceedings or prescribing measures to prevent undue repetition or complication in the presentation of evidence or argument;

(2) Requiring, for the protection of the members of the class or otherwise for the fair conduct of the action, that notice be given in such manner as the court may direct to some or all of the members of any step in the action, or of the proposed extent of the judgment, or of the opportunity of members to signify whether they consider the representation fair and adequate, to intervene and present claims or defenses, or otherwise to come into the action;

(3) Imposing conditions on the representative parties or on intervenors;

(4) Requiring that the pleadings be amended to eliminate therefrom allegations as to representation of absent persons, and that the action proceed accordingly;

(5) Dealing with similar procedural matters.

6. A class action shall not be dismissed or compromised without the approval of the court, and notice of the proposed dismissal or compromise shall be given to all members of the class in such manner as the court directs.

7. Upon commencement of any action brought pursuant to subsection 1 of this section, the plaintiff or plaintiffs shall inform the clerk of the court in which such action is brought, on forms to be provided by such clerk, that the action is brought pursuant to this section. The clerk of the court shall forthwith inform the attorney general of the commencement of such action, together with a copy of the complaint or other initial pleading, and, upon entry of any judgment or decree in the action, the clerk shall mail a copy of such judgment or decree to the attorney general.

8. Any permanent injunction, judgment or order of the court made pursuant to section 407.100 shall be prima facie evidence in an action brought pursuant to* this section that the respondent used or employed a method, act or practice declared unlawful by section 407.020.

(L. 1973 H.B. 55, A.L. 1985 H.B. 96, et al., A.L. 1999 S.B. 1, et al., A.L. 2000 H.B. 1509)

*Word "to" does not appear in original rolls.

(2001) Placing a bet at casino blackjack table is not a purchase within meaning of section. Ziglin v. Players MH, L.P., 36 S.W.3d 786 (Mo.App.E.D.).

(2005) Claim for punitive damages under section requires determination by jury. Scott v. Blue Springs Ford Sales, Inc., 176 S.W.3d 140 (Mo.banc).



Section 407.030 Voluntary compliance, assurance made, effect of — violation, penalty.

Effective 01 May 1986, see footnote

Title XXVI TRADE AND COMMERCE

407.030. Voluntary compliance, assurance made, effect of — violation, penalty. — 1. In the administration of this chapter, the attorney general may accept an assurance of voluntary compliance with respect to any method, act, use, practice or solicitation deemed to be violative of this chapter from any person who has engaged in or is engaging in such a method, act, use, practice or solicitation. The assurance of voluntary compliance shall be in writing and shall be filed with and subject to the approval of the circuit court of the county in which the alleged violator resides or has his principal place of business, or the circuit court of Cole County. Such assurance of voluntary compliance shall not be considered an admission of violation for any purpose.

2. Any person who violates the terms of an assurance of voluntary compliance entered into under subsection 1 of this section shall forfeit and pay to the state a civil penalty of not more than two thousand dollars per violation. For the purposes of this subsection, the circuit court of a county approving an assurance of voluntary compliance shall retain jurisdiction, and the attorney general acting in the name of the state may petition for recovery of civil penalties under this subsection.

(L. 1967 p. 607 § 3, A.L. 1973 H.B. 55, A.L. 1985 H.B. 96, et al., A.L. 1986 S.B. 685)

Effective 5-01-86

(1980) Attorney General not authorized to seek civil penalties for alleged violation of assurance of voluntary compliance; may seek injunctive relief under 407.100. State ex rel. Danforth v. European Health Spa (A.), 611 S.W.2d 250.



Section 407.040 Investigations by attorney general — investigative demand, contents of, how served.

Effective 01 May 1986, see footnote

Title XXVI TRADE AND COMMERCE

407.040. Investigations by attorney general — investigative demand, contents of, how served. — 1. When it appears to the attorney general that a person has engaged in or is engaging in any method, act, use, practice or solicitation declared to be unlawful by this chapter or when he believes it to be in the public interest that an investigation should be made to ascertain whether a person in fact has engaged in or is engaging in any such method, act, use, practice or solicitation, he may execute in writing and cause to be served upon any person who is believed to have information, documentary material, or physical evidence relevant to the alleged or suspected violation, a civil investigative demand requiring such person to appear and testify, or to produce relevant documentary material or physical evidence or examination, at such reasonable time and place as may be stated in the civil investigative demand, concerning the advertisement, sale or offering for sale of any goods or services or the conduct of any trade or commerce or the conduct of any solicitation that is the subject matter of the investigation. Service of any civil investigative demand, notice, or subpoena may be made by any person authorized by law to serve process or by any duly authorized employee of the attorney general.

2. Each civil investigative demand shall:

(1) State the statute and section thereof, the alleged violation of which is under investigation, and the general subject matter of the investigation;

(2) Describe the class or classes of information, documentary material, or physical evidence to be produced thereunder with reasonable specificity so as fairly to indicate the material demanded;

(3) Prescribe a return date by which the information, documentary material, or physical evidence is to be produced; and

(4) Identify the members of the attorney general's staff to whom the information, documentary material, or physical evidence requested is to be made available.

3. No civil investigative demand shall:

(1) Contain any requirement which would be unreasonable or improper if contained in a subpoena duces tecum issued by a court of this state; or

(2) Require the disclosure of any documentary material which would be privileged or which, for any other reason, could not be required by a subpoena duces tecum issued by a court of this state.

4. Service of any civil investigative demand, notice, or subpoena may be made by:

(1) Delivering a duly executed copy thereof to the person to be served, or to a partner or any officer or agent authorized by appointment or by law to receive service of process on behalf of such person;

(2) Delivering a duly executed copy thereof to the principal place of business or the residence in this state of the person to be served;

(3) Mailing by registered or certified mail a duly executed copy thereof, addressed to the person to be served, at the principal place of business or the residence in this state or, if such person has no place of business or residence in this state, to his principal office or place of business or his residence; or

(4) The mailing thereof by registered or certified mail, requesting a return receipt signed by the addressee only, to the last known place of business, residence or abode within or without this state of such person for whom the same is intended.

(L. 1967 p. 607 § 4, A.L. 1973 H.B. 55, A.L. 1985 H.B. 96, et al., A.L. 1986 S.B. 685)

Effective 5-01-86

(1977) Held, this section not unconstitutional as a denial of due process, further an assertion that information requested would require disclosure of trade secrets is premature until attorney general attempts to present such information before a court. Lewandowski v. Danforth (Mo.), 547 S.W.2d 470.

(2001) Sale of motor fuel below cost in violation of the Motor Fuel Marketing Act is not an unfair practice within meaning of Merchandising Practices Act, and thus the Attorney General lacks authority to invoke civil investigative demand power. Ports Petroleum Company, Inc. of Ohio v. Nixon, 37 S.W.3d 237 (Mo.banc).



Section 407.045 Self-incrimination — person claiming right not subject to criminal prosecution or penalty — procedure.

Effective 31 May 1985, see footnote

Title XXVI TRADE AND COMMERCE

407.045. Self-incrimination — person claiming right not subject to criminal prosecution or penalty — procedure. — In any civil investigative demand served under section 407.040, no individual shall be permitted to refuse to answer any question material to the matter in controversy or to refuse to produce documentary material or testify on the ground that the testimony or documentary material required of him may tend to incriminate him or subject him to any penalty; but, if such individual asserts his rights against self-incrimination, he shall not be subject to criminal prosecution or to any action for a criminal penalty or forfeiture on account of any transaction, matter or thing concerning which he may testify or produce documentary material. To avail himself of this section, such individual need only make his assertion of his right against self-incrimination on the record or known to the attorney general.

(L. 1985 H.B. 96, et al.)

Effective 5-31-85



Section 407.050 Evidence, when and where produced.

Effective 28 Aug 1973

Title XXVI TRADE AND COMMERCE

407.050. Evidence, when and where produced. — Documentary material, information, or physical evidence demanded pursuant to the provisions of sections 407.010 to 407.130 shall be produced during normal business hours at the principal office or place of business of the person served, or at such other times and places as may be agreed upon by the person served and the attorney general.

(L. 1967 p. 607 § 5, A.L. 1973 H.B. 55)



Section 407.060 Disclosure of information, material or evidence, limitation on — trade secrets require court order, when.

Effective 01 May 1986, see footnote

Title XXVI TRADE AND COMMERCE

407.060. Disclosure of information, material or evidence, limitation on — trade secrets require court order, when. — 1. No information, documentary material, or physical evidence requested pursuant to a civil investigative demand issued under section 407.040 shall, unless otherwise ordered by a court for good cause shown, be produced for or the contents thereof be disclosed to, any person other than the authorized employee of the attorney general without the consent of the person who produced such information, documentary material or physical evidence; provided, that under such reasonable terms and conditions as the attorney general shall prescribe, such information, documentary material or physical evidence shall be made available for inspection and copying by the person who produced such information, documentary material or physical evidence, or any duly authorized representative of such person. The attorney general, or any attorney designated by him, may use the information, documentary material, or physical evidence in the enforcement of this chapter, by presentation before any court or by disclosure to law enforcement agencies of this state, another state or the United States for enforcement of the laws of such other state or the United States concerning methods, acts, uses, practices and solicitations similar to those prohibited by this chapter.

2. Any material which contains trade secrets shall not be presented before any court except with the approval of the court in which the action is pending after adequate notice to the person furnishing such material or, in the case of disclosure to agencies of other states, the approval of the circuit court having jurisdiction under section 407.070.

(L. 1967 p. 607 § 6, A.L. 1973 H.B. 55, A.L. 1985 H.B. 96, et al., A.L. 1986 S.B. 685)

Effective 5-01-86



Section 407.070 Petition to extend return date, when and where filed.

Effective 01 May 1986, see footnote

Title XXVI TRADE AND COMMERCE

407.070. Petition to extend return date, when and where filed. — At any time before the return date specified in a civil investigative demand issued under section 407.040, or within twenty days after the civil investigative demand has been served, whichever period is shorter, a petition to extend the return date for, or to modify or set aside the civil investigative demand, stating good cause, may be filed in the circuit court of the county where the parties reside or in the circuit court of Cole County.

(L. 1967 p. 607 § 7, A.L. 1973 H.B. 55, A.L. 1986 S.B. 685)

Effective 5-01-86



Section 407.080 Interference with or avoidance of a civil investigative demand prohibited, penalty — attorney general to enforce.

Effective 01 May 1986, see footnote

Title XXVI TRADE AND COMMERCE

407.080. Interference with or avoidance of a civil investigative demand prohibited, penalty — attorney general to enforce. — A person upon whom a civil investigative demand is served pursuant to the provisions of section 407.040 shall comply with the terms thereof unless otherwise provided by an order of a court. Any person who, with intent to avoid, evade, or prevent compliance, in whole or in part, with any civil investigative demand issued under section 407.040, removes from any place, conceals, withholds, or destroys, mutilates, alters, or by any other means falsifies any information, documentary material, or physical evidence in the possession, custody or control of any person, which is the subject of any such civil investigative demand shall be guilty of a class A misdemeanor. The attorney general shall have original jurisdiction to enforce the provisions of this section.

(L. 1967 p. 607 § 8, A.L. 1973 H.B. 55, A.L. 1985 H.B. 96, et al., A.L. 1986 S.B. 685)

Effective 5-01-86



Section 407.090 Attorney general may request court order to produce evidentiary material — request filed where.

Effective 31 May 1985, see footnote

Title XXVI TRADE AND COMMERCE

407.090. Attorney general may request court order to produce evidentiary material — request filed where. — Whenever any person fails to comply with any civil investigative demand duly served upon him under section 407.040 or whenever satisfactory copying or reproduction of any such material cannot be done and such person refuses to surrender such material, the attorney general, through such officers or attorneys as he may designate, may file, in the trial court of general jurisdiction of a county or judicial district in which such person resides, is found, or transacts business, and serve upon such person a petition for an order of such court for the enforcement of such civil investigative demand; except that, if such person transacts business in more than one county or judicial district such petition shall be filed in the county or judicial district in which such person maintains his principal place of business, or in such other county or judicial district as may be agreed upon by the parties to such petition. Whenever any petition is filed in the trial court of general jurisdiction of a county or judicial district under this section, such court shall have jurisdiction to hear and determine the matter so presented, and to enter such order or orders as may be required to carry into effect the provisions of section 407.040. Any final order so entered shall be subject to appeal to the state supreme court. Any disobedience of any final order entered under this section by any court shall be punished as a contempt thereof.

(L. 1967 p. 607 § 9, A.L. 1985 H.B. 96, et al.)

Effective 5-31-85



Section 407.095 Order by attorney general prohibiting unlawful acts — procedure — expiration of order — penalty for violation.

Effective 01 Jan 2017, see footnote

Title XXVI TRADE AND COMMERCE

407.095. Order by attorney general prohibiting unlawful acts — procedure — expiration of order — penalty for violation. — 1. Whenever it appears to the attorney general that a person has engaged in, is engaging in or is about to engage in any method, act, use, practice or solicitation declared to be unlawful by any provision of this chapter, he may issue and cause to be served upon such person, and any other person or persons concerned with or who, in any way, have participated, are participating or are about to participate in such unlawful method, act, use, practice or solicitation, an order prohibiting such person or persons from engaging or continuing to engage in such unlawful method, act, use, practice or solicitation. Such order shall not be issued until the attorney general has notified each person who will be subject to such order of the statutory section which such person is alleged to have violated, be violating or be about to violate, and the nature of the method, act, use, practice or solicitation which is the basis of such alleged violation. The person to whom such notice is given shall have two business days from the receipt of such notice to file an answer to such notice with the attorney general before the order authorized by this subsection may be issued.

2. All orders issued by the attorney general under subsection 1 of this section shall be signed by the attorney general or, in the event of his absence, his duly authorized representative, and shall be served in the manner provided in section 407.040, for the service of civil investigative demands and shall expire of their own force ten days after being served.

3. Any person who has been duly served with an order issued under subsection 1 of this section and who willfully and knowingly violates any provision of such order while such order remains in effect, either as originally issued or as modified, is guilty of a class E felony. The attorney general shall have original jurisdiction to commence all criminal actions necessary to enforce this section.

(L. 1986 S.B. 685, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 407.100 Injunction — temporary restraining orders — receivers — restitution, when — civil penalty — venue — restitution funds payable to injured parties but interest payable to general revenue.

Effective 28 Aug 1994

Title XXVI TRADE AND COMMERCE

407.100. Injunction — temporary restraining orders — receivers — restitution, when — civil penalty — venue — restitution funds payable to injured parties but interest payable to general revenue. — 1. Whenever it appears to the attorney general that a person has engaged in, is engaging in, or is about to engage in any method, act, use, practice or solicitation, or any combination thereof, declared to be unlawful by this chapter, the attorney general may seek and obtain, in an action in a circuit court, an injunction prohibiting such person from continuing such methods, acts, uses, practices, or solicitations, or any combination thereof, or engaging therein, or doing anything in furtherance thereof.

2. In any action under subsection 1 of this section, and pursuant to the provisions of the Missouri Rules of Civil Procedure, the attorney general may seek and obtain temporary restraining orders, preliminary injunctions, temporary receivers, and the sequestering of any funds or accounts if the court finds that funds or property may be hidden or removed from the state or that such orders or injunctions are otherwise necessary.

3. If the court finds that the person has engaged in, is engaging in, or is about to engage in any method, act, use, practice or solicitation, or any combination thereof, declared to be unlawful by this chapter, it may make such orders or judgments as may be necessary to prevent such person from employing or continuing to employ, or to prevent the recurrence of, any prohibited methods, acts, uses, practices or solicitations, or any combination thereof, declared to be unlawful by this chapter.

4. The court, in its discretion, may enter an order of restitution, payable to the state, as may be necessary to restore to any person who has suffered any ascertainable loss, including, but not limited to, any moneys or property, real or personal, which may have been acquired by means of any method, act, use, practice or solicitation, or any combination thereof, declared to be unlawful by this chapter. It shall be the duty of the attorney general to distribute such funds to those persons injured. Such funds may or may not be interest-bearing accounts, but any interest which accrues to any such account shall be sent at least annually by the attorney general to the director of revenue to be deposited in the state treasury to the credit of the state general revenue fund.

5. The court, in its discretion, may appoint a receiver to ensure the conformance to any orders issued under subsection 3 of this section or to ensure the payment of any damages ordered under subsection 4 of this section.

6. The court may award to the state a civil penalty of not more than one thousand dollars per violation; except that, if the person who would be liable for such penalty shows, by a preponderance of the evidence, that a violation resulted from a bona fide error notwithstanding the maintenance of procedures reasonably adopted to avoid the error, no civil penalties shall be imposed.

7. Any action under this section may be brought in the county in which the defendant resides, in which the violation alleged to have been committed occurred, or in which the defendant has his principal place of business.

8. The attorney general is authorized to enter into consent judgments or consent injunctions with or without admissions of violations of this chapter. Violation of any such consent judgment or consent injunction shall be treated as a violation under section 407.110.

(L. 1967 p. 607 § 10, A.L. 1973 H.B. 55, A.L. 1985 H.B. 96, et al., A.L. 1986 S.B. 685, A.L. 1994 H.B. 1461)



Section 407.105 Receiver, powers and duties of.

Effective 01 May 1986, see footnote

Title XXVI TRADE AND COMMERCE

407.105. Receiver, powers and duties of. — When a receiver is appointed by the court pursuant to section 407.100, he may sue for, collect, receive and take into his possession all the goods and chattels, rights and credits, moneys and effects, lands and tenements, books, records, documents, papers, choses in action, bills, notes and property of every description, derived by means of any method, act, use, practice or solicitation, or any combination thereof, declared to be unlawful or prohibited by this chapter, including property with which such property has been mingled if it cannot be identified in kind because of such commingling, and to sell, convey, and assign the same and hold and dispose of the proceeds thereof under the direction of the court. Any person who has suffered damages as a result of the use or employment of any unlawful methods, acts, uses, practices or solicitations, or any combination thereof, and submits proof to the satisfaction of the court that he has in fact been damaged, may participate with general creditors in the distribution of the assets to the extent he has sustained out-of-pocket losses. In the case of a partnership or business entity, the receiver shall settle the estate and distribute the assets under the direction of the court. The court shall have jurisdiction of all questions arising in such proceedings and may make such orders and judgments therein as may be required.

(L. 1973 H.B. 55, A.L. 1985 H.B. 96, et al., A.L. 1986 S.B. 685)

Effective 5-01-86



Section 407.110 Violation of injunction or restitution order, civil penalty.

Effective 31 May 1985, see footnote

Title XXVI TRADE AND COMMERCE

407.110. Violation of injunction or restitution order, civil penalty. — Any person who violates the terms of an injunction, an order to make restitution, or any other judgment or order issued under section 407.100 shall forfeit and pay to the state a civil penalty of not more than five thousand dollars per violation. For the purposes of this section, the circuit court of a county issuing an injunction or restitutionary order shall retain jurisdiction, and the cause shall be continued, and in such cases the attorney general acting in the name of the state may petition for recovery of civil penalties.

(L. 1967 p. 607 § 11, A.L. 1973 H.B. 55, A.L. 1985 H.B. 96, et al.)

Effective 5-31-85

(1980) Attorney General not authorized to seek civil penalties for alleged violation of assurance of voluntary compliance; may seek injunctive relief under 407.100. State ex rel. Danforth v. European Health Spa (A.), 611 S.W.2d 250.



Section 407.120 Provisions of this chapter no bar to other civil actions.

Effective 01 May 1986, see footnote

Title XXVI TRADE AND COMMERCE

407.120. Provisions of this chapter no bar to other civil actions. — The provisions of sections 407.010 to 407.130 shall not bar any civil claim against any person who has acquired any moneys or property, real or personal, by means of any practice declared to be unlawful by this chapter.

(L. 1967 p. 607 § 12, A.L. 1986 S.B. 685)

Effective 5-01-86



Section 407.125 Chapter not limitation for commissioner of securities.

Effective 28 Aug 2000

Title XXVI TRADE AND COMMERCE

407.125. Chapter not limitation for commissioner of securities. — The provisions of this chapter shall not bar the commissioner of securities from administering the provisions of chapter 409.

(L. 2000 S.B. 896)



Section 407.130 Assessment of court costs.

Effective 31 May 1985, see footnote

Title XXVI TRADE AND COMMERCE

407.130. Assessment of court costs. — In any action brought under the provisions of section 407.100, the attorney general is entitled to recover as costs, in addition to normal court costs, the cost of the investigation and prosecution of any action to enforce the provisions of this chapter.

(L. 1967 p. 607 § 13, A.L. 1985 H.B. 96, et al.)

Effective 5-31-85



Section 407.140 Merchandising practices revolving fund established — funding — administration purposes.

Effective 01 May 1986, see footnote

Title XXVI TRADE AND COMMERCE

407.140. Merchandising practices revolving fund established — funding — administration purposes. — 1. There is created in the state treasury a special trust fund for the office of the attorney general, to be known as the "Merchandising Practices Revolving Fund", which shall consist of money transferred by the general assembly of the state of Missouri from the general revenue fund of this state, and any money paid into the state treasury and required by law to be credited to the merchandising practices revolving fund. The moneys in the merchandising practices revolving fund shall be kept separate and apart from all other moneys in the state treasury and shall be paid out by the state treasurer upon warrants issued by the state auditor as certified by the commissioner of administration upon verified vouchers of the attorney general.

2. Money in the merchandising practices revolving fund shall be available for the payment of all costs and expenses incurred by the attorney general in the investigation, prosecution, and enforcement of the provisions of this chapter, and to provide funds for consumer education and advocacy programs.

3. In any case in which the court awards damages as provided in section 407.100, there shall be added, in addition to restitution and costs, an amount equal to ten percent of the total restitution awarded, or such other amount as may be agreed upon by the parties or awarded by the court, which amount shall be paid into the state treasury to the credit of the merchandising practices revolving fund.

4. All moneys recovered as court costs or as costs provided by section 407.130 pursuant to litigation brought under the authority of this chapter shall be paid into the state treasury to the credit of the merchandising practices revolving fund.

5. Any restitution awarded under section 407.100 which is not claimed or for which the injured person entitled thereto cannot be found, or which is otherwise remaining after distribution by the attorney general, shall be paid into the state treasury to the credit of the merchandising practices revolving fund.

6. The provisions of section 33.080 requiring the transfer of all unexpended funds to the credit of the ordinary revenue fund of the state shall not apply to funds in the merchandising practices revolving fund.

(L. 1985 H.B. 96, et al., A.L. 1986 S.B. 685)

Effective 5-01-86



Section 407.145 Rulemaking, authority, limitation.

Effective 28 Aug 1993

Title XXVI TRADE AND COMMERCE

407.145. Rulemaking, authority, limitation. — The attorney general shall have the authority to promulgate, in accordance with the provisions of chapter 536, all rules necessary to the administration and enforcement of the provisions of this chapter. Such rules may include, but need not be limited to, provisions designating the size and style of type which shall be used in written disclosures required by any provision of this chapter for which the size and style of type have not been otherwise designated.

(L. 1986 S.B. 685, A.L. 1993 S.B. 52)



Section 407.200 Unsolicited merchandise, how disposed of.

Effective 28 Aug 1969

Title XXVI TRADE AND COMMERCE

407.200. Unsolicited merchandise, how disposed of. — Where unsolicited merchandise is delivered to a person for whom it is intended, such person has a right to refuse to accept delivery of this merchandise or he may deem it to be a gift and use it or dispose of it in any manner without any obligation to the sender.

(L. 1969 S.B. 20 § 1)



Section 407.292 Precious metals, sale of — definitions — record of transactions, requirements — purchase from minor, requirements — weighing device, use of — applicability to pawnbrokers.

Effective 28 Aug 2013

Title XXVI TRADE AND COMMERCE

407.292. Precious metals, sale of — definitions — record of transactions, requirements — purchase from minor, requirements — weighing device, use of — applicability to pawnbrokers. — 1. As used in this section, the following words and terms have the following meanings, unless the context clearly indicates otherwise:

(1) "Business combination", the same meaning as such term is defined in section 351.459;

(2) "Buyer of gold, silver, or platinum" or "buyer", an individual, partnership, association, corporation, or business entity, who or which purchases gold, silver, or platinum from the general public for resale or refining, or an individual who acts as agent for the individual, partnership, association, corporation, or business entity for the purchases. The term does not include financial institutions licensed under federal or state banking laws, the purchaser of gold, silver, or platinum who purchases from a seller seeking a trade-in or allowance, and the purchaser of gold, silver, or platinum for his or her own use or ownership and not for resale or refining;

(3) "Gold", items containing or being of gold including, but not limited to, jewelry. The term does not include coins, ingots, or bullion or articles containing less than five percent gold by weight;

(4) "Platinum", items containing or being of platinum, but shall only include jewelry. The term does not include coins, ingots, bullion, or catalytic converters or articles containing less than five percent platinum by weight;

(5) "Silver", items containing or being of silver including, but not limited to, jewelry. The term does not include coins, ingots, bullion, or photographic film or articles containing less than five percent silver by weight;

(6) "Weighing device", shall only include a device that is inspected and approved by the weight and measures program within the department of agriculture.

2. The buyer shall completely, accurately, and legibly record and photograph every transaction on a form provided by and prepared by the buyer. The record of every transaction shall include the following:

(1) A copy of the driver's license or photo identification issued by the state or by the United States government or agency thereof to the person from whom the material is obtained;

(2) The name, current address, birth date, sex, and a photograph of the person from whom the material is obtained, if not included or are different from the identification required in subdivision (1) of this subsection;

(3) The seller shall be required to sign the form on which is recorded the information required by this section;

(4) An accurate description of the property purchased;

(5) The time and date of the transaction shall be recorded at the time of the transaction.

­­

­

3. Records of buyer transactions may be made available, upon request, to law enforcement officials, governmental entities, and any other concerned entities or persons.

4. When a purchase is made from a minor, the written authority of the parent, guardian, or person in loco parentis authorizing the sale shall be attached and maintained with the record of transaction described in subsection 2 of this section.

5. (1) When a weighing device is used to purchase gold, silver, or platinum, there shall be posted, on a conspicuous sign located close to the weighing device, a statement of prices for the gold, silver, or platinum being purchased as a result of the weight determination.

(2) The statement of prices shall include, but not be limited to, the following in terms of the price per troy ounce:

(a) The price for twenty-four karat, eighteen karat, fourteen karat, and ten karat gold;

(b) The price for pure silver and sterling silver;

(c) The price for platinum.

(3) When the weight determination is expressed in metric units, a conversion chart to troy ounces shall be prominently displayed so as to facilitate price comparison. The metric equivalent of a troy ounce is 31.10348 grams.

6. A weighing device used in the purchase of gold, silver, or platinum shall be positioned in such a manner that its indications may be accurately read and the weighing operation observed from a position which may be reasonably assumed by the buyer and the seller. A verbal statement of the result of the weighing shall be made by the person operating the device and recorded on the buyer's record of transaction.

7. The purchase of an item of gold, silver, or platinum by a buyer in gold, silver, or platinum not in accordance with this section shall constitute a violation of this section and the buyer may be subject to a fine not to exceed one thousand dollars.

8. This section shall not apply to a pawnbroker, as defined in section 367.011, or a scrap metal dealer, as provided in sections 407.300 to 407.305.

(L. 2013 S.B. 157 and S.B. 102)



Section 407.295 Motor vehicle repairs, aftermarket crash part, defined — requirements — disclosure to owner — penalties.

Effective 01 Jan 1990, see footnote

Title XXVI TRADE AND COMMERCE

407.295. Motor vehicle repairs, aftermarket crash part, defined — requirements — disclosure to owner — penalties. — 1. As used in this section, the following terms mean:

(1) "Aftermarket crash part", a replacement for any of the nonmechanical sheet metal or plastic parts which generally constitute the exterior of a motor vehicle, including inner and outer panels;

(2) "Insurer", an insurance company and any person authorized to represent the insurer with respect to a claim;

(3) "Nonoriginal equipment manufacturer (Non-OEM) aftermarket crash part", aftermarket crash parts not made for or by the manufacturer of the motor vehicle.

2. Any aftermarket crash part supplied by a nonoriginal equipment manufacturer for use in this state after January 1, 1990, shall have affixed thereto or inscribed thereon the logo or name of its manufacturer. Such manufacturer's logo or name shall be visible after installation whenever practicable.

3. No insurer shall specify directly or indirectly the use of non-OEM aftermarket crash parts in the repair of an insured's motor vehicle without disclosing the intended use of such parts. In all instances where non-OEM aftermarket crash parts are intended for use by an insurer:

(1) The written estimate shall clearly identify each such part; and

(2) A disclosure document containing the following information in ten-point or larger type shall appear on or be attached to the insured's copy of the estimate: "This estimate has been prepared based on the use of one or more crash parts supplied by a source other than the manufacturer of your motor vehicle. Warranties applicable to these replacement parts are provided by the parts manufacturer or distributor rather than by the manufacturer of your vehicle."

4. Any violation of this section shall be deemed an unlawful practice as the term is used in sections 407.010 to 407.130, and shall be subject to the enforcement provisions of sections 407.010 to 407.130.

5. This section shall become effective January 1, 1990.

(L. 1989 H.B. 726 § 1)

Effective 1-01-90



Section 407.300 Copper wire or cable, catalytic converters, collectors and dealers to keep register, information required — penalty — exempt transactions.

Effective 28 Aug 2013

Title XXVI TRADE AND COMMERCE

407.300. Copper wire or cable, catalytic converters, collectors and dealers to keep register, information required — penalty — exempt transactions. — 1. Every purchaser or collector of, or dealer in, junk, scrap metal, or any secondhand property shall keep a register containing a written or electronic record for each purchase or trade in which each type of metal subject to the provisions of this section is obtained for value. There shall be a separate record for each transaction involving any:

(1) Copper, brass, or bronze;

(2) Aluminum wire, cable, pipe, tubing, bar, ingot, rod, fitting, or fastener;

(3) Material containing copper or aluminum that is knowingly used for farming purposes as farming is defined in section 350.010; whatever may be the condition or length of such metal; or

(4) Catalytic converter.

2. The record required by this section shall contain the following data:

(1) A copy of the driver's license or photo identification issued by the state or by the United States government or agency thereof to the person from whom the material is obtained;

(2) The current address, gender, birth date, and a photograph of the person from whom the material is obtained if not included or are different from the identification required in subdivision (1) of this subsection;

(3) The date, time, and place of the transaction;

(4) The license plate number of the vehicle used by the seller during the transaction;

(5) A full description of the metal, including the weight and purchase price.

3. The records required under this section shall be maintained for a minimum of twenty-four months from when such material is obtained and shall be available for inspection by any law enforcement officer.

4. Anyone convicted of violating this section shall be guilty of a class B misdemeanor.

5. This section shall not apply to any of the following transactions:

(1) Any transaction for which the total amount paid for all regulated scrap metal purchased or sold does not exceed fifty dollars, unless the scrap metal is a catalytic converter;

(2) Any transaction for which the seller, including a farm or farmer, has an existing business relationship with the scrap metal dealer and is known to the scrap metal dealer making the purchase to be an established business or political subdivision that operates a business with a fixed location that can be reasonably expected to generate regulated scrap metal and can be reasonably identified as such a business; or

(3) Any transaction for which the type of metal subject to subsection 1 of this section is a minor part of a larger item, except for equipment used in the generation and transmission of electrical power or telecommunications.

(L. 1971 H.B. 124 § 1, A.L. 2008 S.B. 1034 & 802, A.L. 2013 H.B. 103 and S.B. 157 and S.B. 102, A.L. 2014 H.B. 1245)



Section 407.301 Metal beer keg, prohibition on purchase or possession by scrap metal dealer — violation, penalty.

Effective 28 Aug 2008

Title XXVI TRADE AND COMMERCE

407.301. Metal beer keg, prohibition on purchase or possession by scrap metal dealer — violation, penalty. — 1. No scrap metal dealer shall knowingly purchase or possess a metal beer keg, whether damaged or undamaged, or any reasonably recognizable part thereof, on any premises that the dealer uses to buy, sell, store, shred, melt, cut, or otherwise alter scrap metal except when the purchase is from the brewer or its authorized representative. For purposes of this section, "keg" shall have the same meaning as in section 311.082.

2. Anyone who is found guilty of, or pleads guilty to, violating this section shall be guilty of a class A misdemeanor punishable only by fine. Nothing in this section shall be construed to preclude a person violating this section from also being prosecuted for any applicable criminal offense.

(L. 2008 S.B. 1034 & 802)



Section 407.302 Metal belonging to various entities — scrap yard not to purchase — violation, penalty.

Effective 28 Aug 2013

Title XXVI TRADE AND COMMERCE

407.302. Metal belonging to various entities — scrap yard not to purchase — violation, penalty. — 1. No scrap yard shall purchase any metal that can be identified as belonging to a public or private cemetery, political subdivision, telecommunications provider, cable provider, wireless service or other communications-related provider, electrical cooperative, water utility, municipal utility, or utility regulated under chapter 386 or 393, including bleachers, guardrails, signs, street and traffic lights or signals, and manhole cover or covers, whether broken or unbroken, from anyone other than the cemetery or monument owner, political subdivision, telecommunications provider, cable provider, wireless service or other communications-related provider, electrical cooperative, water utility, municipal utility, utility regulated under chapter 386 or 393, or manufacturer of the metal or item described in this section unless such person is authorized in writing by the cemetery or monument owner, political subdivision, telecommunications provider, cable provider, wireless service or other communications-related provider, electrical cooperative, water utility, municipal utility, utility regulated under chapter 386 or 393, or manufacturer to sell the metal.

2. Anyone convicted of violating this section shall be guilty of a class B misdemeanor.

(L. 2008 S.B. 1034 & 802, A.L. 2013 S.B. 157 and S.B. 102)



Section 407.303 Scrap metal dealers — payments in excess of $500 to be made by check — exceptions — violations, penalty.

Effective 28 Aug 2013

Title XXVI TRADE AND COMMERCE

407.303. Scrap metal dealers — payments in excess of $500 to be made by check — exceptions — violations, penalty. — 1. Any scrap metal dealer paying out an amount that is five hundred dollars or more shall make such payment by issuing a prenumbered check drawn on a regular bank account in the name of the licensed scrap metal dealer and with such check made payable to the person documented as the seller in accordance with this section, or by using a system for automated cash or electronic payment distribution which photographs or videotapes the payment recipient and identifies the payment with a distinct transaction in the register maintained in accordance with this chapter.

2. Any scrap metal dealer that purchases scrap metal from a seller and pays in the form of cash is required to obtain a copy of the seller's driver's license or nondriver's license if the metal is copper or a catalytic converter. This section shall not apply to any transaction for which the seller has an existing business relationship with the scrap metal dealer and is known to the scrap metal dealer making the purchase to be an established business or political subdivision that operates a business with a fixed location that can be reasonably expected to generate regulated scrap metal and can be reasonably identified as such a business.

3. Any person who knowingly and willfully violates the provisions of sections 407.300 to 407.303 shall be guilty of a class B misdemeanor and a fine of up to five hundred dollars for the first offense, a class A misdemeanor and a fine of up to one thousand dollars for the second offense, and the revocation of any and all business licenses that are held with the state for the third offense.

4. Any person in violation of sections 407.300 to 407.303 by selling stolen scrap metal shall be responsible for consequential damages related to obtaining the scrap metal.

(L. 2008 S.B. 1034 & 802, A.L. 2013 S.B. 157 and S.B. 102)



Section 407.305 Bronze statuary, receptacles or memorials, record of purchase required of collectors and dealers — penalty.

Effective 28 Aug 1973

Title XXVI TRADE AND COMMERCE

407.305. Bronze statuary, receptacles or memorials, record of purchase required of collectors and dealers — penalty. — 1. Whenever any collector of or dealer in junk or any secondhand property purchases any bronze cemetery vase or receptacle, any bronze cemetery memorial or any bronze statuary, whatever may be the condition of the vase or receptacle, cemetery memorial or bronze statuary, he* shall enter in a register kept for that purpose the name, address, and place of business of the person from whom the vase or receptacle was purchased, the driver's license number of the person, and a full description of each purchase including quantity by weight thereof.

2. Any peace officer of this state may inspect the register at any reasonable time.

3. Any person violating any of the provisions of this section is guilty of a misdemeanor and, upon conviction, shall be punished as provided by law.

(L. 1973 H.B. 29 § 1)

*Word "they" appears in original rolls.



Section 407.307 Dealerships for farm implements, industrial maintenance, construction power equipment and outdoor power equipment — changes in ownership, rights of the dealer.

Effective 28 Aug 1998

Title XXVI TRADE AND COMMERCE

407.307. Dealerships for farm implements, industrial maintenance, construction power equipment and outdoor power equipment — changes in ownership, rights of the dealer. — 1. The provisions of this section shall apply to:

(1) Farm implement dealerships, as provided in sections 407.838 to 407.880;

(2) Industrial maintenance and construction power equipment dealerships, as provided in sections 407.750 to 407.756; and

(3) Outdoor power equipment dealerships, as provided in sections 407.890 to 407.898.

2. A manufacturer, wholesaler or distributor shall have ninety days in which to consider and make a determination on a request by a dealer/retailer to sell or transfer any portion of his or her business ownership to another party or to enter into an agreement to operate the dealership with another party. The dealer/retailer's request shall include the reasonable financial information, personal background, character references and work histories as required by the manufacturer to render such a determination. In the event the manufacturer or distributor determines that the request is not acceptable, the manufacturer or distributor shall provide the dealer/retailer with a written notice of its determination with the stated reasons for nonacceptance.

(L. 1998 S.B. 626)



Section 407.309 Advertising restrictions — definitions — attorney general to enforce, when — civil penalty authorized.

Effective 28 Aug 2007

Title XXVI TRADE AND COMMERCE

407.309. Advertising restrictions — definitions — attorney general to enforce, when — civil penalty authorized. — 1. As used in this section, the following terms mean:

(1) "Performing group", a vocal or instrumental group seeking to use the name of another group that has previously released a commercial sound recording under that name;

(2) "Recording group", a vocal or instrumental group at least one of whose members has previously released a commercial sound recording under that group's name and in which the member or members have a legal right by virtue of use or operation under the group name without having abandoned the name or affiliation with the group;

(3) "Sound recording", a work that results from the fixation on a material object of a series of musical, spoken, or other sounds regardless of the nature of the material object, such as a disk, tape, or other phono-record, in which the sounds are embodied.

2. It shall be unlawful for any person to advertise or conduct a live musical performance or production in this state through the use of a false, deceptive, or misleading affiliation, connection, or association between the performing group and the recording group. This section shall not apply if:

(1) The performing group is the authorized registrant and owner of a federal service mark for that group registered in the United States Patent and Trademark Office;

(2) At least one member of the performing group was a member of the recording group and has a legal right by virtue of use or operation under the group name without having abandoned the name or affiliation with the group;

(3) The live musical performance or production is identified in all advertising and promotion as a salute or tribute;

(4) The advertising does not relate to a live musical performance or production taking place in this state; or

(5) The performance or production is expressly authorized by the recording group.

3. Whenever the attorney general has reason to believe that any person is advertising or conducting or is about to advertise or conduct a live musical performance or production in violation of this section and that proceedings would be in the public interest, the attorney general may bring an action against the person to restrain by temporary or permanent injunction that practice.

4. Whenever any court issues a permanent injunction to restrain and prevent violations of this section as authorized in subsection 3 of this section, the court may in its discretion direct that the defendant restore to any person in interest any moneys or property, real or personal, which may have been acquired by means of any violation of this section, under terms and conditions to be established by the court.

5. Notwithstanding the provisions of section 407.100 to the contrary, any person who violates this section shall be assessed a civil penalty of not less than five thousand dollars nor more than fifteen thousand dollars per violation, which civil penalty shall be in addition to any other relief which may be granted under subsection 4 of this section. Each performance or production declared unlawful by this section shall constitute a separate violation.

(L. 2007 H.B. 780)



Section 407.325 Definitions.

Effective 28 Aug 1988

Title XXVI TRADE AND COMMERCE

407.325. Definitions. — As used in sections 407.325 to 407.340, the following terms shall mean:

(1) "Business day", any day except a Sunday or a legal holiday;

(2) "Buyer", a natural person who enters into a health spa contract;

(3) "Contract price", the sum of all monthly fees except interest required by the health spa contract and any nonrecurring fee charged at or near the beginning of a health spa membership;

(4) "Health spa", any person, firm, corporation, organization, club or association engaged in the sale of memberships in a program of physical exercise, which includes the use of one or more of a sauna, whirlpool, weight-lifting room, massage, steam room, or exercising machine or device, or engaged in the sale of the right or privilege to use exercise equipment or facilities, such as a sauna, whirlpool, weight-lifting room, massage, steam room or exercising machine or device. The term "health spa" shall not include the following:

(a) Bona fide nonprofit organizations, including, but not limited to, the Young Men's Christian Association, Young Women's Christian Association, or similar organizations whose functions as health spas are only incidental to their overall functions and purposes;

(b) Any private club owned and operated by its members;

(c) Any organization primarily operated for the purpose of teaching a particular form of self-defense such as judo or karate;

(d) Any facility owned or operated by the United States;

(e) Any facility owned or operated by the state of Missouri or any of its political subdivisions;

(f) Any nonprofit public or private school, college or university; and

(g) Any facility owned or operated by any person, firm, corporation, organization, club or association, engaged in the sale of the right or privilege to use such facility when the proceeds of the sale of such rights or privileges accounts for twenty percent or less of the gross annual receipts of the person, firm, corporation, organization, club or association;

(5) "Health spa contract", a written agreement whereby the buyer of health spa services purchases, or becomes obligated to purchase, health spa services to be rendered over a period longer than three months; and the seller of health spa services receives payment to cover a period more than three months;

(6) "Health spa services", services, privileges, or rights offered for sale or provided by a health spa;

(7) "Monthly fee", the total consideration, including but not limited to, equipment or locker rental, credit check, finance, medical and dietary evaluation, class and training fees, and all other similar fees or charges and interest, but excluding any nonrecurring fee charged at or near the beginning of a health spa membership, to be paid by a buyer, divided by the total number of months of health spa service use allowed by the buyer's contract, including months or time periods called "free" or "bonus" months or time periods and such months or time periods which are described in any other terms suggesting that they are provided free of charge, which months or time periods are given or contemplated when the contract is initially executed;

(8) "Prepayment", payment of any consideration for services or the use of facilities made prior to the day on which the services or facilities of the health spa are fully open and available for regular use by the members.

(L. 1988 S.B. 486 § 1)



Section 407.327 Health spas, registration with attorney general, form, fee — fees deposited in health spa regulatory fund, created — attorney general, enforcement, no bar to civil claims.

Effective 28 Aug 1988

Title XXVI TRADE AND COMMERCE

407.327. Health spas, registration with attorney general, form, fee — fees deposited in health spa regulatory fund, created — attorney general, enforcement, no bar to civil claims. — 1. It shall be unlawful for any health spa to offer, advertise, or execute or cause to be executed by the buyer any health spa contract in this state unless the health spa at the time of the offer, advertisement, sale or execution of a health spa contract has been properly registered with the office of the attorney general. The registration shall:

(1) Disclose the address, ownership, date of first sales and date of first opening of the health spa;

(2) Be renewed annually; and

(3) Be accompanied by a fee of one hundred dollars per registration and each annual renewal thereof. Each separate location where health spa services are offered shall be considered a separate health spa and shall file a separate registration, even though the separate locations are owned or operated by the same owner.

2. All fees collected pursuant to this section shall be deposited in the state treasury to the credit of a special trust fund to be known as the "Health Spa Regulatory Fund". Moneys in the health spa regulatory fund shall be used solely for the administration of sections 407.325 to 407.340.

3. The attorney general shall have all powers, rights and duties as are provided in sections 407.010 to 407.145, to seek penalties, remedies, and procedures that are provided in such sections against any health spa that is engaged in practices that are unlawful according to the provisions of this chapter.

4. The provisions of this section* are not exclusive and do not relieve health spas or the contract subject thereto from compliance with all other applicable provisions of law nor shall such provisions bar any civil claim against any health spa which has acquired any moneys or property, real or personal, by means of any practice declared unlawful by this chapter.

(L. 1988 S.B. 486 § 2)

*Word "subsection" appears in original rolls.



Section 407.329 Prepayment of contracts, treatment of funds, notice to attorney general, exceptions.

Effective 28 Aug 1988

Title XXVI TRADE AND COMMERCE

407.329. Prepayment of contracts, treatment of funds, notice to attorney general, exceptions. — 1. Each health spa selling contracts or health spa services on a prepayment basis shall notify the office of the attorney general of the proposed location of the spa for which prepayments will be solicited and shall deposit all funds received from such prepayment contracts in an account established in a financial institution authorized to transact business in this state until the health spa has commenced operations. The account shall be established and maintained only in a financial institution which agrees in writing with the office of the attorney general to hold all funds deposited and not to release such funds until receipt of written authorization from the office of the attorney general. The prepayment funds deposited will be eligible for withdrawal by the health spa after the health spa has opened and is providing services pursuant to its health spa contracts and the office of the attorney general gives written authorization for withdrawal.

2. The provisions of this section shall not apply to any health spa duly registered pursuant to the provisions of section 407.327 which has posted a bond or letter of credit in the amount of twenty-five thousand dollars.

(L. 1988 S.B. 486 § 3)



Section 407.330 Contracts, in writing, required provisions — buyer's right to cancel.

Effective 28 Aug 1988

Title XXVI TRADE AND COMMERCE

407.330. Contracts, in writing, required provisions — buyer's right to cancel. — 1. Every health spa contract for the sale of future health spa services which are paid for in advance or which the buyer agrees to pay for in future installments shall be in writing and shall contain the following contractual provisions:

(1) A provision for the penalty-free cancellation of the contract within three business days of its making and refund upon such notice of all moneys paid under the contract;

(2) A provision requiring that to cancel a contract the buyer shall notify the health spa of cancellation in writing, by certified mail, return receipt requested, or personal delivery, to the address specified in the health spa contract; that all moneys to be refunded upon cancellation of the health spa contract shall be paid within thirty days of receipt of the notice of cancellation; and that if the customer has executed any credit or lien agreement with the health spa to pay for all or part of health spa services, any such negotiable instrument executed by the buyer shall also be returned within thirty days after such cancellation;

(3) A provision for the cancellation of the contract if the buyer dies or becomes permanently disabled and unable to use a substantial portion of the services for sixty or more consecutive days. Upon receipt of such notice, the health spa shall refund to the buyer funds paid or accepted in payment of the contract in an amount computed by dividing the contract price by the number of weeks in the contract term and multiplying the result by the number of weeks remaining in the contract term. In the case of disability, the health spa may require the buyer to submit to a physical examination by a doctor agreeable to the buyer and the health spa;

(4) A provision for extension of the term of the membership for time loss due to temporary disability. In the case of disability, the health spa may require the buyer to submit to a physical examination by a doctor agreeable to the buyer and the health spa.

2. The provisions required by subsection 1 of this section shall be set forth under a conspicuous caption: "BUYER'S RIGHT TO CANCEL"; and read substantially as follows:

­

­

(L. 1988 S.B. 486 § 4)



Section 407.332 Transfer or relocation of health spa, buyer's duties, rights, when — refund of moneys, amount, when — attorney general to represent buyers, when.

Effective 28 Aug 1988

Title XXVI TRADE AND COMMERCE

407.332. Transfer or relocation of health spa, buyer's duties, rights, when — refund of moneys, amount, when — attorney general to represent buyers, when. — 1. The provisions of section 408.405 shall apply to any health spa contract with the following exceptions:

(1) It shall not be a defense relieving the buyer from amounts then owing on any contract between a buyer and a health spa for health services regardless of whether such contract has been assigned that the health spa has relocated provided that the health spa has relocated within ten miles of the location designated in the health spa contract;

(2) It shall not be a defense relieving the buyer from amounts then owing on any contract between a buyer and a health spa for health spa services regardless of whether such contract has been assigned that the health spa has been sold provided there has not been a lapse in services for more than thirty days. However, it shall be the legal obligation of every buyer of a health spa that has been providing health spa services pursuant to contracts to honor the terms of such contracts. The new owner of a health spa shall not consider the lapsed time period when determining how much time remains for service on any particular contract.

2. It shall be a defense relieving the buyer from amounts then owing on any contract between a buyer and a health spa for health spa services, regardless of whether such contract has been assigned, that the health spa has gone out of business without providing alternative health spa services at another location within ten miles of the location designated in the health spa contract.

3. Any health spa which relocates to a location that is ten miles from the location designated in a health spa contract or which goes out of business prior to the expiration of a buyer's contract without providing alternative health spa services at another location within ten miles of the location designated in the health spa contract shall be required to refund to the buyer funds paid or accepted in payment of the contract in an amount computed by dividing the contract price by the number of weeks in the contract term and multiplying the result by the number of weeks remaining in the contract term. This provision shall not apply to any health spa that has been sold provided there has not been a lapse in service for more than thirty days. However the new owner of a health spa shall honor the terms of all contracts entered into between buyers and the health spa while controlled by the prior owner. The new owner of the health spa shall not consider the lapsed period when determining how much time remains for service on any particular contract.

4. In order to ensure adequate enforcement of the provisions of this section the office of the attorney general is empowered to represent buyers who may be injured as a result of noncompliance with the provisions of this section. The attorney general is hereby given in addition to the powers granted to the attorney general to enforce the provisions of this chapter the additional power to seek and be granted receivership of all goods and chattels, rights and credits, moneys and effects, lands and tenements, books, records, documents, papers, choses in action, bills, notes, and property of every description of any person, firm, corporation, organization, club or association that has operated a health spa that is determined to have injured a buyer as a result of going out of business or being sold and failing to refund moneys due and owing buyers under the provisions of subsection 3 of this section, and to sell, convey, and assign the same and hold and dispose of the proceeds thereof under the direction of the court for the benefit of the injured buyers.

(L. 1988 S.B. 486 § 5)



Section 407.334 Contracts, signed by buyer — duration limit — voidable, when — waiver void, when.

Effective 28 Aug 1988

Title XXVI TRADE AND COMMERCE

407.334. Contracts, signed by buyer — duration limit — voidable, when — waiver void, when. — 1. Every health spa contract shall be signed by the buyer, shall designate the date on which the buyer actually signed the contract and a copy of the contract shall be delivered to the buyer at the time the contract is executed.

2. No health spa contract shall have a duration for a period longer than thirty-six months, but the contract may give the buyer a right of renewal.

3. Any health spa contract which does not comply with the applicable provisions of section 407.330 shall be voidable at the option of the buyer.

4. Any waiver by the buyer of any of the provisions of section 407.330 shall be deemed contrary to public policy and shall be void and unenforceable.

(L. 1988 S.B. 486 § 6)



Section 407.335 Holder of contract or note subject to claims and defenses, notice.

Effective 28 Aug 1988

Title XXVI TRADE AND COMMERCE

407.335. Holder of contract or note subject to claims and defenses, notice. — All health spa contracts and any promissory note executed by the buyer in connection therewith shall contain the following provision on the face thereof in at least 10-point, boldface type:

NOTICE

ANY HOLDER OF THIS CONTRACT OR NOTE IS SUBJECT TO ALL CLAIMS AND DEFENSES WHICH THE DEBTOR COULD ASSERT AGAINST THE SELLER OF GOODS OR SERVICES OBTAINED WITH THE PROCEEDS HEREOF. RECOVERY HEREUNDER BY THE DEBTOR SHALL NOT EXCEED AMOUNTS PAID BY THE DEBTOR HEREUNDER.

(L. 1988 S.B. 486 § 7)



Section 407.337 Assignment of contract, buyer's rights.

Effective 28 Aug 1988

Title XXVI TRADE AND COMMERCE

407.337. Assignment of contract, buyer's rights. — Whether or not the health spa has complied with the notice requirements of section 407.335, any right of action or defense arising out of a health spa contract which the buyer has against the health spa, and which would be cut off by assignment, shall not be cut off by assignment of the contract to any third party holder, whether or not the holder acquires the contract in good faith and for value.

(L. 1988 S.B. 486 § 8)



Section 407.339 Bond, filed with attorney general, amount, exceptions — separate locations, bond required for each — claims against, cancellation of, when.

Effective 28 Aug 1988

Title XXVI TRADE AND COMMERCE

407.339. Bond, filed with attorney general, amount, exceptions — separate locations, bond required for each — claims against, cancellation of, when. — 1. Before entering into any nonprepayment health spa contract, every health spa except any health spa which has been engaged in such business in any county of the first or second class or in any city not located within a county for at least three years prior to August 13, 1988, and except in any county of the third or fourth class for at least one year prior to August 13, 1988, shall file and maintain with the office of the attorney general, in form and substance satisfactory to him, a bond with corporate surety, from a company authorized to transact business in this state or a letter of credit from a bank insured by the Federal Deposit Insurance Corporation in the amounts indicated below:

­

­

­­

­

2. Each separate location where health spas services are offered shall be considered a separate health spa and shall file a separate bond or letter of credit with respect thereto, even though the separate locations are owned or operated by the same owner; but, no owner shall be required to file with the office of the attorney general bonds or letters of credit in excess of seventy-five thousand dollars. If the seventy-five thousand dollar limit is applicable, then the bonds or letters of credit filed by such owner shall apply to all health spas owned or operated by the same owner.

3. A health spa which has not filed a bond or letter of credit may nevertheless sell health spa contracts of up to thirty-six months' duration so long as the amount of payment actually charged, due or received each month by the health spa or any holder of its health spa contracts does not exceed the monthly fee calculated pursuant to the definition thereof in section 407.325.

4. The bond required by subsection 1 of this section shall be renewed annually. No bond required of any health spa under the provisions of sections 407.325 to 407.340 shall be cancelled by either party without thirty days written notice prior to the intended cancellation date. All claims against the holder of the bond must be made within ninety days after the expiration or cancellation of the bond.

(L. 1988 S.B. 486 § 9)



Section 407.340 Bond, issued in favor of state of Missouri, payable to whom — aggregate liability — no cancellation without attorney general's consent.

Effective 28 Aug 1988

Title XXVI TRADE AND COMMERCE

407.340. Bond, issued in favor of state of Missouri, payable to whom — aggregate liability — no cancellation without attorney general's consent. — 1. The bond or letter of credit required by section 407.339 shall be in favor of the state of Missouri for the benefit of:

(1) Any buyer injured by having paid money for health spa services in a facility which fails to open within sixty days after the date upon which the buyer and the health spa entered into a contract or goes out of business prior to the expiration of the buyer's health spa contract; or

(2) Any buyer injured as a result of a violation of sections 407.325 to 407.340.

2. The aggregate liability of the bond or letter of credit to all persons for all breaches of the conditions of the bond or letter of credit shall in no event exceed the amount of the bond or letter of credit. The bond or letter of credit shall not be cancelled or terminated except with the consent of the office of the attorney general.

(L. 1988 S.B. 486 § 10)



Section 407.350 Definitions.

Effective 28 Aug 1982

Title XXVI TRADE AND COMMERCE

407.350. Definitions. — As used in sections 407.350 to 407.357, unless the context clearly requires otherwise, the following terms mean:

(1) "Bid", a written or oral proposal by an exhibitor to a distributor, which proposal is in response to an invitation to bid or negotiate and states the terms under which the exhibitor will agree to exhibit a motion picture in this state;

(2) "Blind bidding", bidding, negotiating, offering terms, accepting a bid, or agreeing to terms for the purpose of entering into a license agreement prior to a trade screening of the motion picture that is the subject of the agreement;

(3) "Distributor", any person engaged in the business of renting, selling, or licensing motion pictures to exhibitors;

(4) "Exhibit" or "exhibition", showing a motion picture to the public for a charge;

(5) "Exhibitor", any person engaged in the business of operating a theater in this state;

(6) "Invitation to bid", a written or oral solicitation or invitation by a distributor to one or more exhibitors to bid or negotiate for the right to exhibit a motion picture in this state;

(7) "License agreement", any contract between a distributor and an exhibitor for the exhibition of a motion picture by the exhibitor in this state;

(8) "Run", the continuous exhibition of a motion picture in a defined geographic area for a specified period of time. A "first run" means the initial exhibition of a motion picture in a designated geographic area for a specified period of time, a "subsequent run" means any continuous exhibition of a motion picture in a designated geographic area for a specified period of time after the first run;

(9) "Theater", any establishment in which motion pictures are exhibited regularly to the public for a charge;

(10) "Trade screening", the showing of a motion picture by a distributor in the two largest metropolitan areas, which showing is open to any exhibitor interested in exhibiting the motion picture.

(L. 1982 S.B. 525 § 1)



Section 407.353 Blind bidding of motion pictures prohibited, when — distributors required to give notice of trade screening.

Effective 28 Aug 1982

Title XXVI TRADE AND COMMERCE

407.353. Blind bidding of motion pictures prohibited, when — distributors required to give notice of trade screening. — 1. Blind bidding of more than two motion pictures in any twelve-month period in the state of Missouri by the aggregate of all distributors, or their subsidiary distributors or related companies, not previously exhibited within this state is hereby prohibited within this state. No bids shall be returnable, no negotiations for the exhibition or licensing of a motion picture shall take place, and no license agreement or any of its terms shall be agreed to for the exhibition of any motion picture within this state before the motion picture has been trade screened within this state.

2. Every distributor shall furnish to all exhibitors in this state reasonable and uniform notice of all trade screenings that are held within this state of motion pictures that he is distributing.

(L. 1982 S.B. 525 § 2)



Section 407.355 General invitation to bid, contents — bidding procedure — exhibitor must have attended trade screening to bid.

Effective 28 Aug 1982

Title XXVI TRADE AND COMMERCE

407.355. General invitation to bid, contents — bidding procedure — exhibitor must have attended trade screening to bid. — 1. If bids are solicited from exhibitors for the purpose of entering into a license agreement, the invitation to bid shall specify:

(1) The number and length of runs to which the invitation to bid applies;

(2) Whether the invitation to bid applies to a first or subsequent run;

(3) The geographic area for each run;

(4) The names of all exhibitors who are being given an invitation to bid;

(5) The date, hour, and location at which the bid is required to be made;

(6) The name and address of the location where the bids will be opened, which location shall be within this state.

2. If the motion picture that is the subject of a bid has not already been trade screened within this state, the distributor soliciting the bid shall include in the invitation to bid the date, time, and location of the trade screening of the motion picture that is the subject of the invitation to bid. An exhibitor is prohibited from submitting a bid unless the exhibitor or his agent has attended a trade screening of the motion picture for which bids are being solicited.

3. If a distributor issues invitations to bid for a motion picture and he receives no bids for the motion picture, he may then negotiate for the picture with all exhibitors on the bid list. No further bidding is required. If a distributor receives bids which are not acceptable to the distributor the first time the motion picture is bid, he must rebid the motion picture a second time and if after bidding the motion picture a second time the bids are still unacceptable, he shall notify all exhibitors of such rejections and then may negotiate the motion picture. No further bidding is required and all exhibitors must be given an opportunity to negotiate.

(L. 1982 S.B. 525 § 3)



Section 407.357 Blind bidding permitted, when — invitation to bid, contents — license agreement voidable, damages.

Effective 28 Aug 1982

Title XXVI TRADE AND COMMERCE

407.357. Blind bidding permitted, when — invitation to bid, contents — license agreement voidable, damages. — Notwithstanding any other provisions of sections 407.350 to 407.357, a distributor of motion pictures may blind bid motion pictures based upon a play or review which has been performed for a period of not less than six months for the public, or based upon published manuscripts which are in the top ten best sellers in sales or manuscripts having sold at least five hundred thousand copies to the general public from the time of copyright, or based upon television or radio scripts which have been previously televised or broadcast on a national network to the public. Provided, however, if a distributor solicits bids from exhibitors for the purposes of entering into a license agreement and engages in blind bidding for such solicitation, the invitation to bid shall be in writing and shall specify, in addition to any other information the distributor desires to convey to an exhibitor, the audience to which the motion picture is principally directed and the rating anticipated for the motion picture which shall be specified by using the rating system of the Classification and Rating Administration. Blind bidding as provided for in section 407.353 and this section may only take place during the one-hundred-eighty-day period immediately preceding the designated release date of the motion picture which is the subject of the license agreement and no exhibitor shall forward any money to a distributor earlier than fourteen days immediately preceding the designated release date of the motion picture which is the subject of the license agreement. A license agreement is voidable by the exhibitor if the released motion picture does not substantially conform to the information provided by the distributor about the motion picture in the invitation to bid, or if the rating given by the Classification and Rating Administration is more restrictive than the rating indicated by the distributor in the invitation to bid, and all money received by the distributor from the exhibitor before the release of the motion picture under the terms of the license agreement, shall be returned to the exhibitor within seven days. All license agreements entered into as a result of blind bidding shall contain a provision stating the amount of damages payable to the exhibitor by the distributor in the event the license agreement is voided under the terms of this section.

(L. 1982 S.B. 525 § 4)



Section 407.400 Definitions.

Effective 28 Aug 1998

Title XXVI TRADE AND COMMERCE

407.400. Definitions. — As used in sections 407.400 to 407.420:

(1) "Franchise" means a written or oral arrangement for a definite or indefinite period, in which a person grants to another person a license to use a trade name, trademark, service mark, or related characteristic, and in which there is a community of interest in the marketing of goods or services at wholesale, retail, by lease, agreement, or otherwise, including but not limited to a commercial relationship of definite duration or continuing indefinite duration, between a "wholesaler", such wholesaler being a person as defined in this section, licensed pursuant to the provisions of chapter 311 to sell at wholesale, intoxicating liquor, as defined in section 311.020, to retailers, duly licensed in this state, and a "supplier", being a person engaged in the business as a manufacturer, distiller, rectifier or out-of-state solicitor whose brands of intoxicating liquor are distributed through duly licensed wholesalers in this state, and wherein a wholesaler is granted the right to offer, sell, and distribute within this state or any designated area thereof such of the supplier's brands of intoxicating liquor, or all of them, as may be specified; except that, the term "franchise" shall not apply to persons engaged in sales from warehouses or like places of storage, other than wholesalers as above described, leased departments of retail stores, places of original manufacture, nor shall the term "franchise" apply to a commercial relationship that does not contemplate the establishment or maintenance of a place of business within the state of Missouri. As used herein "place of business" means a fixed, geographical location at which goods, products or services are displayed or demonstrated for sale;

(2) The term "goods" includes any personal property, real property, or any combination thereof;

(3) The term "other property" includes a franchise, license distributorship, or other similar right, privilege, or interest;

(4) The term "person" includes an individual, corporation, trust, estate, partnership, unincorporated association, or any other legal or commercial entity;

(5) The term "pyramid sales scheme" includes any plan or operation for the sale or distribution of goods, services or other property wherein a person for a consideration acquires the opportunity to receive a pecuniary benefit, which is not primarily contingent on the volume or quantity of goods, services, or other property sold or distributed or to be sold or distributed to persons for purposes of resale to consumers, and is based upon the inducement of additional persons, by himself or herself or others, regardless of number, to participate in the same plan or operation; and

(6) The term "sale or distribution" includes the acts of leasing, renting or consigning.

(L. 1974 H.B. 1132 § 1, A.L. 1975 H.B. 810 § 1, A.L. 1998 H.B. 957 & 1063)

(1978) Amendment changing definition of franchise to include wholesalers and suppliers or distillers of spirituous liquors during passage of bill did not violate constitutional requirements that bill contain no more than one subject and that it be clearly expressed in the title, and that bill was so amended in its passage as to change its original purpose. Brown-Forman Distillers Corp. v. McHenry (Mo.), 556 S.W.2d 194.

(1980) Sale of club memberships not exempt from statute prohibiting pyramid sales schemes on basis that operation was contingent on volume or quantity of goods, services, or other property sold or distributed or to be sold or distributed to persons for purpose of resale where what was sold was place on club chart, with opportunity to move to higher position. State ex rel. Ashcroft v. Wahl (A.), 600 S.W.2d 175.

(1980) General intent of the legislature in the enactment of statutes prohibiting pyramid sales schemes, is to buttress a strong public policy against pyramid sales schemes involving cover or disguise of some seemingly legitimate commercial transaction. State ex rel. Ashcroft v. Wahl (A.), 600 S.W.2d 175.

(1986) A “community of interest” is found, for purposes of this section, where either (1) the franchisor benefits from the franchisee's marketing of the franchisor's product or service, or (2) the franchisee benefits from the franchisor's marketing of the product or service. C&J Delivery, Inc. v. Emery Air Freight Corp., 647 F.Supp. 867 (E.D. Mo.).



Section 407.405 Pyramid sales schemes prohibited — cancellation of franchise without notice prohibited, exceptions.

Effective 28 Aug 1975

Title XXVI TRADE AND COMMERCE

407.405. Pyramid sales schemes prohibited — cancellation of franchise without notice prohibited, exceptions. — No person shall, directly or through the use of agents or intermediaries, in connection with the sale or distribution of goods, service, or other property, sell, offer or attempt to sell a participation or the right to participate in a pyramid sales scheme. No person who has granted a franchise to another person shall cancel or otherwise terminate any such franchise agreement without notifying such person of the cancellation, termination or failure to renew in writing at least ninety days in advance of the cancellation, termination or failure to renew, except that when criminal misconduct, fraud, abandonment, bankruptcy or insolvency of the franchisee, or the giving of a no account or insufficient funds check is the basis or grounds for cancellation or termination, the ninety days' notice shall not be required.

(L. 1974 H.B. 1132 § 2, A.L. 1975 H.B. 810 § 2)

(1980) Solicitation of individuals to join pyramid structured club, the purpose of which was to generate money payable to members higher up on the pyramidal scale, violated statute prohibiting pyramid sales schemes. State ex rel. Ashcroft v. Wahl (A.), 600 S.W.2d 175.

(1980) General intent of the legislature in the enactment of statutes prohibiting pyramid sales schemes is to buttress a strong public policy against pyramid sales schemes involving cover or disguise of some seemingly legitimate commercial transaction. State ex rel. Ashcroft v. Wahl (A.), 600 S.W.2d 175.

(1986) Ninety-day notice requirement for franchise cancellation held not repealed by implication as applied to motor vehicle franchises by enactment of Motor Vehicle Franchise Practice Act, sections 407.810 to 407.835, RSMo. Maude v. General Motors Corp., 626 F.Supp. 1081 (W.D. Mo.)



Section 407.410 Double damages, when — limitation on actions — cancellation of franchise without notice grounds for award of damages.

Effective 28 Aug 1975

Title XXVI TRADE AND COMMERCE

407.410. Double damages, when — limitation on actions — cancellation of franchise without notice grounds for award of damages. — 1. Any contract made in violation of section 407.405 is void and any person who, directly or through the use of agents or intermediaries, induces or causes another person to participate in a pyramid sales scheme will be liable to that person in civil damages in an amount equal to the sum of twice the amount of consideration paid, and in the case of any successful action to enforce such liability, the costs of the action together with a reasonable attorney's fee, as determined by the court. An action under this section may be brought in the circuit court having venue within five years from the date on which the consideration was paid.

2. A franchisee suffering damage as a result of the failure to give notice as required of the cancellation or termination of a franchise, may institute legal proceedings under the provisions of sections 407.400 to 407.420 against the franchisor who cancelled or terminated his franchise in the circuit court for the circuit in which the franchisor or his agent resides or can be located. When the franchisee prevails in any such action in the circuit court, he may be awarded a recovery of damages sustained to include loss of goodwill, costs of the suit, and any equitable relief that the court deems proper.

(L. 1974 H.B. 1132 § 3, A.L. 1975 H.B. 810 § 3)

(1980) General intent of the legislature in the enactment of statutes prohibiting pyramid sales schemes is to buttress a strong public policy against pyramid sales schemes involving cover or disguise of some seemingly legitimate commercial transaction. State ex rel. Ashcroft v. Wahl (A.), 600 S.W.2d 175.

(1987) Franchisor who fails to provide time notice of termination to a franchisee under section 407.405 the franchisee is not entitled to recover punitive damages in an action brought pursuant to this section. Ridings v. Thoele, Inc., 739 S.W.2d 547 (Mo. banc.).



Section 407.413 Wholesale liquor franchises, discrimination prohibited, when — supplier not to alter franchise without cause — good faith defined — damages to franchise holder, when — provisions applicable when — substantially amended defined.

Effective 28 Aug 1998

Title XXVI TRADE AND COMMERCE

407.413. Wholesale liquor franchises, discrimination prohibited, when — supplier not to alter franchise without cause — good faith defined — damages to franchise holder, when — provisions applicable when — substantially amended defined. — 1. If more than one franchise for the same brand or brands of intoxicating liquor is granted to different wholesalers in this state, it is a violation of sections 407.400 to 407.420 for any supplier to discriminate between the wholesalers with respect to any of the terms, provisions, and conditions of these franchises.

2. Notwithstanding the terms, provisions and conditions of any franchise, no supplier shall unilaterally terminate or refuse to continue or change substantially the condition of any franchise with the wholesaler unless the supplier has first established good cause for such termination, noncontinuance or change.

3. Any wholesaler may bring an action in a court of competent jurisdiction against a supplier for violation of any of the provisions of this section and may recover damages sustained by such wholesaler together with the costs of the action and reasonable attorney's fees.

4. In any action brought by a wholesaler against a supplier for termination, noncontinuance or substantial change in violation of the provisions of this section, it is a complete defense for the supplier to prove that the termination, noncontinuance or change was done in good faith and for good cause.

5. As used in this section, "good faith" is the duty of each party to any franchise and all officers, employees or agents thereof to act in a fair and equitable manner towards each other, and "good cause" means the following:

(1) Failure by the wholesaler to comply substantially with the provisions of an agreement or understanding with the supplier, which provisions are both essential and reasonable;

(2) Use of bad faith or failure to observe reasonable commercial standards of fair dealing in the trade; or

(3) Revocation or suspension for more than thirty-one days of a beer wholesaler's federal basic permit or of any state or local license required of a beer wholesaler for the normal operation of its business.

6. As to brewers and beer wholesalers, the provisions of this section shall only apply to agreements entered into on or after August 28, 1998, and to agreements which are renewed or substantially amended on or after August 28, 1998. As used in the preceding sentence, "substantially amended" means a written amendment that materially alters the fundamental business relationship between brewer and wholesaler. "Substantially amended" does not include changes or amendments that are contemplated in writing by the parties to an agreement.

(L. 1975 H.B. 810 § 4, A.L. 1998 H.B. 957 & 1063)

(1978) Amendment adding this section to bill during passage did not violate constitutional requirements that bill contain no more than one subject and that it be clearly expressed in the title, and that bill was so amended in its passage as to change its original purpose. Brown-Forman Distillers Corp. v. McHenry (Mo.), 556 S.W.2d 194.



Section 407.415 Attorney general may obtain injunction, when — bond not required.

Effective 28 Aug 1975

Title XXVI TRADE AND COMMERCE

407.415. Attorney general may obtain injunction, when — bond not required. — In addition to other penalties and remedies provided in sections 407.400 to 407.420, whenever it appears that any person is engaged or is about to engage in any act or practice which constitutes a pyramid sales scheme, the attorney general may bring an action in the circuit court having venue to enjoin such act or practice, and upon a proper showing, a temporary restraining order or a preliminary or permanent injunction shall be granted without bond.

(L. 1974 H.B. 1132 § 4, A.L. 1975 H.B. 810 § 5)



Section 407.420 Penalty — duty to enforce — jurisdiction of attorney general.

Effective 01 Jan 2017, see footnote

Title XXVI TRADE AND COMMERCE

407.420. Penalty — duty to enforce — jurisdiction of attorney general. — Any person willfully violating any of the provisions of section 407.405 is guilty of a class E felony. It shall be the duty of each prosecuting attorney and circuit attorney in their respective jurisdictions to commence any criminal actions under this section, and the attorney general shall have concurrent original jurisdiction to commence such criminal actions throughout the state where such violations have occurred.

(L. 1974 H.B. 1132 § 5, A.L. 1975 H.B. 810 § 6, A.L. 1986 S.B. 685, A.L. 2014 S.B. 491)

Effective 1-01-17

(1980) General intent of the legislature in the enactment of statutes prohibiting pyramid sales schemes is to buttress a strong public policy against pyramid sales schemes involving cover or disguise of some seemingly legitimate commercial transaction. State ex rel. Ashcroft v. Wahl (A.), 600 S.W.2d 175.



Section 407.430 Citation of law.

Effective 28 Aug 1991

Title XXVI TRADE AND COMMERCE

407.430. Citation of law. — Sections 407.430 to 407.436 shall be known and may be cited as the "Credit User Protection Law".

(L. 1991 S.B. 112)



Section 407.432 Definitions.

Effective 28 Aug 2002

Title XXVI TRADE AND COMMERCE

407.432. Definitions. — As used in sections 407.430 to 407.436, the following terms shall mean:

(1) "Acquirer", a business organization, financial institution, or an agent of a business organization or financial institution that authorizes a merchant to accept payment by credit card for merchandise;

(2) "Cardholder", the person's name on the face of a credit card to whom or for whose benefit the credit card is issued by an issuer, or any agent authorized signatory or employee of such person;

(3) "Counterfeit credit card", any credit card which is fictitious, altered, or forged, any false representation, depiction, facsimile or component of a credit card, or any credit card which is stolen, obtained as part of a scheme to defraud, or otherwise unlawfully obtained, and which may or may not be embossed with account information or a company logo;

(4) "Credit card" or "debit card", any instrument or device, whether known as a credit card, credit plate, bank service card, banking card, check guarantee card, or debit card or by any other name, issued with or without fee by an issuer for the use of the cardholder in obtaining money or merchandise on credit, or for use in an automated banking device to obtain any of the services offered through the device. The presentation of a credit card account number is deemed to be the presentation of a credit card;

(5) "Expired credit card", a credit card for which the expiration date shown on it has passed;

(6) "Issuer", the business organization or financial institution or its duly authorized agent, which issues a credit card;

(7) "Merchandise", any objects, wares, goods, commodities, intangibles, real estate, services, or anything else of value;

(8) "Merchant", an owner or operator of any retail mercantile establishment, or any agent, employee, lessee, consignee, officer, director, franchisee, or independent contractor of such owner or operator. A merchant includes a person who receives from an authorized user of a payment card, or an individual the person believes to be an authorized user, a payment card or information from a payment card as the instrument for obtaining, purchasing, or receiving goods, services, money, or anything of value from the person;

(9) "Person", any natural person or his legal representative, partnership, firm, for-profit or not-for-profit corporation, whether domestic or foreign, company, foundation, trust, business entity or association, and any agent, employee, salesman, partner, officer, director, member, stockholder, associate, trustee or cestui que trust thereof;

(10) "Reencoder", an electronic device that places encoded information from the magnetic strip or stripe of a credit or debit card onto the magnetic strip or stripe of a different credit or debit card;

(11) "Revoked credit card", a credit card for which permission to use it has been suspended or terminated by the issuer;

(12) "Scanning device", a scanner, reader, or any other electronic device that is used to access, read, scan, obtain, memorize, or store, temporarily or permanently, information encoded on the magnetic strip or stripe of a credit or debit card.

(L. 1991 S.B. 112, A.L. 2002 S.B. 895)



Section 407.433 Protection of credit card and debit card account numbers, prohibited actions, penalty, exceptions — effective date, applicability.

Effective 28 Aug 2003

Title XXVI TRADE AND COMMERCE

407.433. Protection of credit card and debit card account numbers, prohibited actions, penalty, exceptions — effective date, applicability. — 1. No person, other than the cardholder, shall:

(1) Disclose more than the last five digits of a credit card or debit card account number on any sales receipt provided to the cardholder for merchandise sold in this state;

(2) Use a scanning device to access, read, obtain, memorize, or store, temporarily or permanently, information encoded on the magnetic strip or stripe of a credit or debit card without the permission of the cardholder and with the intent to defraud any person, the issuer, or a merchant; or

(3) Use a reencoder to place information encoded on the magnetic strip or stripe of a credit or debit card onto the magnetic strip or stripe of a different card without the permission of the cardholder from which the information is being reencoded and with the intent to defraud any person, the issuer, or a merchant.

2. Any person who knowingly violates this section is guilty of an infraction and any second or subsequent violation of this section is a class A misdemeanor.

3. It shall not be a violation of subdivision (1) of subsection 1 of this section if:

(1) The sole means of recording the credit card number or debit card number is by handwriting or, prior to January 1, 2005, by an imprint of the credit card or debit card; and

(2) For handwritten or imprinted copies of credit card or debit card receipts, only the merchant's copy of the receipt lists more than the last five digits of the account number.

4. This section shall become effective on January 1, 2003, and applies to any cash register or other machine or device that prints or imprints receipts of credit card or debit card transactions and which is placed into service on or after January 1, 2003. Any cash register or other machine or device that prints or imprints receipts on credit card or debit card transactions and which is placed in service prior to January 1, 2003, shall be subject to the provisions of this section on or after January 1, 2005.

(L. 2002 S.B. 895, A.L. 2003 H.B. 221 merged with S.B. 292 merged with S.B. 346)



Section 407.434 Counterfeit credit cards, unlawful practices — defrauding issuer — authorization of acquirer.

Effective 28 Aug 1991

Title XXVI TRADE AND COMMERCE

407.434. Counterfeit credit cards, unlawful practices — defrauding issuer — authorization of acquirer. — 1. A person or employee of a person who is authorized by an acquirer to furnish money or merchandise upon presentation of a credit card by a cardholder and furnishes money or merchandise to the cardholder upon presentation of a credit card which such person knows to be a counterfeit credit card, expired credit card, revoked credit card, or a credit card used without the consent of the cardholder, and has furnished such money or merchandise to the cardholder with the intent to defraud the acquirer, has engaged in an unlawful practice.

2. A person who is authorized by an acquirer to furnish money or merchandise upon presentation of a credit card by a cardholder and, with intent to defraud the issuer, the acquirer, or the cardholder, fails to furnish money or merchandise which the person represents in writing to the issuer or the acquirer that he has furnished, has engaged in an unlawful practice.

3. A person who is authorized by an acquirer to furnish money or merchandise upon presentation of a credit card by a cardholder and, with the intent to defraud the issuer, the acquirer, or the cardholder, presents to the issuer or acquirer for payment, a credit card transaction record of a sale of merchandise, which such sale of merchandise was not made by the person or his agent or employee, has engaged in an unlawful practice.

4. A person who, without the acquirer's authorization, employs, solicits, or otherwise causes another person authorized by an acquirer to furnish money or merchandise upon presentation of a credit card by a cardholder, or employs, solicits, or otherwise causes, an agent or employee of such other authorized person to remit to the acquirer a credit card transaction record of a sale that was not made by such other authorized person or his agent or employee, has engaged in an unlawful practice.

(L. 1991 S.B. 112)



Section 407.436 Penalties.

Effective 01 Jan 2017, see footnote

Title XXVI TRADE AND COMMERCE

407.436. Penalties. — 1. Any person who willfully and knowingly, and with the intent to defraud, engages in any practice declared to be an unlawful practice in sections 407.430 to 407.436 of this credit user protection law shall be guilty of a class E felony.

2. The violation of any provision of sections 407.430 to 407.436 of this credit user protection law constitutes an unlawful practice pursuant to sections 407.010 to 407.130, and the violator shall be subject to all penalties, remedies and procedures provided in sections 407.010 to 407.130. The attorney general shall have all powers, rights, and duties regarding violations of sections 407.430 to 407.436 as are provided in sections 407.010 to 407.130, in addition to rulemaking authority as provided in section 407.145.

(L. 1991 S.B. 112, A.L. 2014 S.B. 491)



Section 407.450 Short title.

Effective 01 May 1986, see footnote

Title XXVI TRADE AND COMMERCE

407.450. Short title. — Sections 407.450 to 407.478 shall be known and may be cited as the "Charitable Organizations and Solicitations Law".

(L. 1986 S.B. 685)

Effective 5-01-86



Section 407.453 Definitions.

Effective 01 May 1986, see footnote

Title XXVI TRADE AND COMMERCE

407.453. Definitions. — As used in sections 407.450 to 407.478, the following terms shall mean:

(1) "Charitable organization", any person, as defined in section 407.010, who does business in this state or holds property in this state for any charitable purpose and who engages in the activity of soliciting funds or donations for, or purported to be for, any fraternal, benevolent, social, educational, alumni, historical or other charitable purpose;

(2) "Charitable purpose", any purpose which promotes, or purports to promote, directly or indirectly, the well-being of the public at large or any number of persons, whether such well-being is in general or limited to certain activities, endeavors or projects;

(3) "Educational institution", a school, college or other institution which has a defined curriculum, student body and faculty, and which conducts classes on a regular basis;

(4) "Professional fund-raiser", any person, as defined in section 407.010, who is retained under contract or otherwise compensated by or on behalf of a charitable organization primarily for the purpose of soliciting funds. The term "professional fund-raiser" shall not include any bona fide employee of a charitable organization who receives regular compensation and is not primarily employed for the purpose of soliciting funds;

(5) "Religious organization", any society, sect, persuasion, mission, church, parish, congregation, temple, convention or association of any of the foregoing, diocese or presbytery, or other organization, whether or not incorporated, or any employee thereof, no part of the net earnings of which inures to the benefit of any private party or individual associated with such organization, and that otherwise qualifies as an exempt organization under section 501(c)(3) of title 26, United States Code, as amended, that either:

(a) Meets at more or less regular intervals for worship of a supreme being or higher power, or for mutual support or edification in piety or with respect to the idea that a minimum standard of behavior from the standpoint of overall morality is to be observed; or

(b) Is, including but not limited to, any nursing, boarding, retirement, children's or orphan's home, or any foundation, commission, hospital, school, college, university, seminary, or other entity, which is owned, operated, controlled, supervised or principally supported by, or associated with through the sharing of common religious bonds and convictions, any organization which meets the requirements of this subdivision;

(6) "Solicitation", any request or appeal, either oral or written, or any endeavor to obtain, seek or plead for funds, property, financial assistance or other thing of value, including the promise or grant of any money or property of any kind or value for a charitable purpose, but excluding:

(a) Direct grants or allocation of funds received or solicited from any affiliated fund-raising organization by a member agency; and

(b) Unsolicited contributions received from any individual donor, foundation, trust, governmental agency or other source, unless such contributions are received in conjunction with a solicitation drive.

(L. 1986 S.B. 685)

Effective 5-01-86



Section 407.456 Registration and reports, who shall file, exceptions.

Effective 28 Aug 1988

Title XXVI TRADE AND COMMERCE

407.456. Registration and reports, who shall file, exceptions. — 1. Except for charitable organizations which are exempted under subsection 2 of this section, no charitable organization shall solicit funds in this state, nor employ a professional fund-raiser to solicit funds in this state, for any charitable purpose unless it, and each professional fund-raiser employed by it, have filed all registrations and reports required by sections 407.450 to 407.478.

2. The provisions of sections 407.459 and 407.462, and subsection 1 of section 407.469 shall not apply to the following:

(1) Religious organizations;

(2) Educational institutions and their authorized and related foundations;

(3) Fraternal, benevolent, social, educational, alumni, and historical organizations, and any auxiliaries associated with any of such organizations, when solicitation of contributions is confined to the membership of such organizations or auxiliaries;

(4) Hospitals and auxiliaries of hospitals, provided all fund-raising activities and solicitations of contributions are carried on by employees of the hospital or members of the auxiliary and not by any professional fund-raiser who is employed as an independent contractor;

(5) Any solicitation for funds governed by chapter 130; and

(6) Any organization that has obtained an exemption from the payment of federal income taxes as provided in section 501(c)(3), 501(c)(7) or 501(c)(8) of Title 26, United States Code, as amended, if, in fact, no part of the net earnings of the organization inure to the benefit of any private party or individual associated with such organization.

3. Sections 407.450 to 407.478 shall apply regardless of any contrary provisions contained in any contract, agreement, instrument or other document.

(L. 1986 S.B. 685, A.L. 1988 H.B. 1760)



Section 407.459 Register of documents, maintained by attorney general — public inspection, exception.

Effective 01 May 1986, see footnote

Title XXVI TRADE AND COMMERCE

407.459. Register of documents, maintained by attorney general — public inspection, exception. — The attorney general shall establish and maintain a register of all documents filed by charitable organizations in accordance with the provisions of sections 407.450 to 407.478. Such register shall be open to public inspection; except that, the attorney general may withhold from public inspection documents or information obtained in the course of an investigation undertaken pursuant to the provisions of this chapter, or which otherwise may be withheld from public inspection by law.

(L. 1986 S.B. 685)

Effective 5-01-86



Section 407.462 Registration and reports, required of soliciting organization, fee — form — exceptions.

Effective 01 May 1986, see footnote

Title XXVI TRADE AND COMMERCE

407.462. Registration and reports, required of soliciting organization, fee — form — exceptions. — 1. No charitable organization shall solicit funds in this state, nor employ a professional fund-raiser to solicit funds in this state, for any charitable purpose, unless it has filed with the office of the attorney general an initial registration, which shall be sworn to under oath and shall be in the form and manner prescribed by the attorney general, except that charitable organizations in existence and soliciting on May 1, 1986, may file such initial registration within one year of May 1, 1986. All initial registrations, and amendments thereto, shall be accompanied by a filing fee of fifteen dollars unless the attorney general, by rule, establishes a different filing fee. Amendments to initial registrations shall be filed as prescribed by the attorney general.

2. In addition to the documents required by subsection 1 of this section, every charitable organization shall, within seventy-five days of the close each of its fiscal years ending after the date on which the charitable organization files its initial registration under subsection 1 of this section, file an annual report. Each annual report shall be sworn to under oath, and shall be in the form and shall be filed in the manner prescribed by the attorney general. Each annual report shall be accompanied by a filing fee of fifteen dollars unless the attorney general, by rule, establishes a different filing fee. The provisions of this subsection shall not apply to:

(1) Any charitable organization which receives an allocation of money from an incorporated community chest or united fund, provided such community chest or united fund is complying with all provisions of this section relating to the filing of registrations, amendments to registrations and annual reports;

(2) Any charitable organization which does not actually raise or receive contributions in cash, goods or services valued in excess of the dollar amount established by the attorney general by rule, which amount shall not be less than ten thousand dollars, during the twelve-month period immediately preceding the date on which its annual report would otherwise be due under this subsection; or

(3) Any charitable organization which is a local affiliate of a statewide or national charitable organization if all local fund-raising expenses are paid by the statewide or national organization and the statewide or national organization files the annual report required by this subsection.

3. All fees collected pursuant to this section shall be credited to and deposited in the merchandising practices revolving fund.

(L. 1986 S.B. 685)

Effective 5-01-86



Section 407.466 Registration by fund-raisers — form — oath — fees.

Effective 01 May 1986, see footnote

Title XXVI TRADE AND COMMERCE

407.466. Registration by fund-raisers — form — oath — fees. — 1. No person shall act as a professional fund-raiser for any charitable organization unless he is registered with the attorney general and such registration has not expired or been cancelled. Applications for registration as a professional fund-raiser, and renewals thereof, shall be in the form and manner prescribed by the attorney general, and shall be sworn to under oath. All registrations issued to professional fund-raisers shall be effective for a period of one year.

2. All applications for registration as a professional fund-raiser, and renewals thereof, shall be accompanied by a fee of fifty dollars unless a different fee has been prescribed by the attorney general by rule. All fees collected pursuant to this subsection shall be credited to and deposited in the merchandising practices revolving fund.

(L. 1986 S.B. 685)

Effective 5-01-86



Section 407.469 Disclosure of fund-raising costs and use of professional fund-raiser.

Effective 28 Aug 1994

Title XXVI TRADE AND COMMERCE

407.469. Disclosure of fund-raising costs and use of professional fund-raiser. — 1. All charitable organizations required to submit an annual report under section 407.462 shall, upon request, disclose the percentage of the funds solicited which were spent on the costs of fund raising in the last twelve-month period for which an annual report was filed under section 407.462. For purposes of this section, costs of fund raising shall include all money directly expended on fund raising and that portion of all administrative expenses and salaries of the charitable organization attributable to fund-raising activities. Any person who markets or collects funds on behalf of a charitable organization shall state on all literature soliciting such funds that a portion of the funds contributed are used for marketing expenses and paid to persons for marketing the charitable organization, if any such funds are so used.

2. Whenever a solicitation of funds on behalf of a charitable organization is undertaken by a professional fund-raiser, the professional fund-raiser shall disclose that fact to prospective contributors.

(L. 1986 S.B. 685, A.L. 1994 H.B. 1095)



Section 407.472 Investigations by attorney general — investigative demand, how served — injunction, procedure.

Effective 28 Aug 2002

Title XXVI TRADE AND COMMERCE

407.472. Investigations by attorney general — investigative demand, how served — injunction, procedure. — 1. When it appears to the attorney general that a person has engaged in, is engaging in or is about to engage in any method, use, act or practice declared to be unlawful by sections 407.450 to 407.478, or when it appears that any funds solicited by or on behalf of any charitable organization are being used, or are about to be used, for any purpose in violation of this chapter or section 576.080, or when he or she believes it to be in the public interest that an investigation should be made to ascertain whether a person in fact has engaged in, is engaging in, or is about to engage in any such act or practice he or she may issue and cause to be served a civil investigative demand to assist in the investigation of the matter. The issuance and enforcement of each civil investigative demand shall be in compliance with all of the terms and provisions of sections 407.040 to 407.090.

2. Whenever it appears to the attorney general that a person has engaged in, is engaging in, or is about to engage in any method, use, act, or practice declared to be unlawful by sections 407.450 to 407.478, or when it appears that any funds solicited by or on behalf of any charitable organization are being used, or are about to be used, for any purpose in violation of this chapter or section 576.080, he or she may bring an action pursuant to section 407.100 for an injunction prohibiting such person from continuing such methods, uses, acts, or practices, or engaging therein, or doing anything in furtherance thereof. In any action brought by the attorney general pursuant to this subsection all of the provisions of sections 407.100 to 407.140 shall apply thereto.

(L. 1986 S.B. 685, A.L. 2002 S.B. 712)



Section 407.478 Provisions of charitable organizations and solicitations law no bar to other civil actions.

Effective 01 May 1986, see footnote

Title XXVI TRADE AND COMMERCE

407.478. Provisions of charitable organizations and solicitations law no bar to other civil actions. — Nothing in sections 407.450 to 407.478 shall be construed to preclude any person or group of persons from asserting any private cause of action they might have against a charitable organization.

(L. 1986 S.B. 685)

Effective 5-01-86



Section 407.485 Unwanted household items, collection of deemed unfair business practice, when — receptacles, requirements.

Effective 28 Aug 2014

Title XXVI TRADE AND COMMERCE

407.485. Unwanted household items, collection of deemed unfair business practice, when — receptacles, requirements. — 1. It shall be an unfair business practice in violation of section 407.020 for a for-profit entity or natural person to collect unwanted household items via a public receptacle and resell the deposited items for profit unless the deposited item receptacle prominently displays a statement in bold letters at least two inches high and two inches wide stating: "DEPOSITED ITEMS ARE NOT FOR CHARITABLE ORGANIZATIONS AND WILL BE RESOLD FOR PROFIT. DEPOSITED ITEMS ARE NOT TAX DEDUCTIBLE.".

2. It shall be an unfair business practice in violation of section 407.020 for a for-profit entity or natural person to collect donations of unwanted household items via a public receptacle and resell the donated items where some or all of the proceeds from the sale are directly given to a not-for-profit entity unless the donation receptacle prominently displays a statement in bold letters at least two inches high and two inches wide stating: "DONATIONS TO THE FOR-PROFIT COMPANY: (name of the company) ARE SOLD FOR PROFIT AND (% of proceeds donated to the not-for-profit) % OF ALL PROCEEDS ARE DONATED TO (name of the nonprofit beneficiary organization's name).".

3. It shall be an unfair business practice in violation of section 407.020 for a for-profit entity or natural person to collect donations of unwanted household items via a public receptacle and resell the donated items, where such for-profit entity is paid a flat fee, not contingent upon the proceeds generated by the sale of the collected goods, and one hundred percent of the proceeds from the sale of the items are given directly to the not-for-profit, unless the donation receptacle prominently displays a statement in bold letters at least two inches high and two inches wide stating: "THIS DONATION RECEPTACLE IS OPERATED BY THE FOR-PROFIT ENTITY: (name of the for-profit/individual) ON BEHALF OF (name of the nonprofit beneficiary organization's name).".

4. It shall be an unfair business practice in violation of section 407.020 for a not-for-profit entity to collect donations of unwanted household items via a public receptacle and resell the donated items unless the donation receptacle prominently displays a statement in bold letters at least two inches high and two inches wide stating: "THIS RECEPTACLE IS OWNED AND OPERATED BY THE NOT-FOR-PROFIT ENTITY: (name of the not-for-profit/charity) AND (% of proceeds donated to the not-for-profit) % OF THE PROCEEDS FROM THE SALE OF ANY DONATIONS SHALL BE USED FOR THE CHARITABLE MISSION OF (charity name/charitable cause).".

5. The term "bold letters" as used in subsections 1, 2, and 3 of this section shall mean a primary color on a white background so as to be clearly visible to the public.

6. Nothing in this section shall apply to paper, glass, or aluminum products that are donated for the purpose of being recycled in the manufacture of other products.

7. All receptacles described in this section shall conspicuously display the name, address, and telephone number of the owner and operator of the receptacle. The owner or operator of the receptacle shall maintain permission to place the receptacle on the property from the property owner or his or her agent where the receptacle is located. Such permission shall be in writing and clearly identify the owner of the receptacle and property owner or his or her agent in addition to the nature of the collections and where proceeds will be accrued. Failure to secure such permission shall constitute an unfair business practice in addition to any other statutory conditions. Unless otherwise agreed upon in writing, the property owner or his or her agent may remove the receptacle. Any charges incurred in such removal shall be the responsibility of the owner of the receptacle. Unless the receptacle owner pays such charges within thirty calendar days of the sending of a written certified letter from the property owner stating his or her intent to remove the receptacle, the receptacle owner shall relinquish any right to the receptacle. If the receptacle does not conspicuously display the name, address, and telephone number of the owner and operator of the receptacle, the receptacle shall be considered abandoned property and may be destroyed or permanently possessed by the property owner or their agent.

*8. Any owner and operator of a receptacle that does not display the address of the owner and operator, but does display the website of the owner and operator, shall make the address easily accessible on such website for the property owner to send the letter specified in subsection 7 of this section. The provisions of this subsection shall expire on September 1, 2014.

(L. 2007 S.B. 384, A.L. 2009 H.B. 698, A.L. 2013 S.B. 157 and S.B. 102, A.L. 2014 H.B. 1298 Revision)

*Subsection 8 expires 9-01-14



Section 407.489 No ordinance shall prohibit a nonprofit organization or veterans organization from reselling donated goods in an area with other retailers, limitation.

Effective 30 May 2012, see footnote

Title XXVI TRADE AND COMMERCE

407.489. No ordinance shall prohibit a nonprofit organization or veterans organization from reselling donated goods in an area with other retailers, limitation. — Notwithstanding any provision of section 89.020 to the contrary, the legislative body of all cities, towns, and villages is hereby prohibited from passing any zoning law, ordinance, or code that would prevent any entity organized pursuant to Section 501(c)(3) or Section 501(c)(19) of the Internal Revenue Code that owns or operates a retail business engaged in the practice of reselling donated goods from operating a business establishment within any area where any other business engaged in retail sales is permitted to operate; provided that at least eighty percent of all revenue generated by such entity is used to fund the charitable purpose of the organization.

(L. 2002 S.B. 810 § 1, A.L. 2012 S.B. 498)

Effective 5-30-12



Section 407.511 Definitions.

Effective 28 Aug 1989

Title XXVI TRADE AND COMMERCE

407.511. Definitions. — As used in sections 407.511 to 407.556, unless the context clearly indicates otherwise, the following terms mean:

(1) "Mileage", the actual distance that a vehicle has traveled;

(2) "Odometer", an instrument for measuring and recording the actual distance a motor vehicle travels while in operation; but does not include any auxiliary odometer designed to be reset by the operator of the motor vehicle for the purpose of recording mileage on trips;

(3) "Person", any natural person, corporation, unincorporated association, partnership or any agent, corporate officer or partner acting in such capacity;

(4) "Repair and replacement", to restore to a sound working condition by replacing the odometer or any part thereof or by correcting what is inoperative;

(5) "Transfer", to change ownership by purchase, gift, or any other means;

(6) "Transferee", any person to whom ownership of a motor vehicle is transferred by purchase, gift, or any means other than by the creation of a security interest, and any person who, as agent, signs an odometer disclosure statement for the transferee; and

(7) "Transferor", any person who transfers his ownership in a motor vehicle by sale, gift, or any means other than by creation of a security interest, and any person who, as agent, signs an odometer disclosure statement for the transferor.

(L. 1983 S.B. 9, A.L. 1989 S.B. 327)



Section 407.516 Odometer fraud, first degree, penalty.

Effective 01 Jan 2017, see footnote

Title XXVI TRADE AND COMMERCE

407.516. Odometer fraud, first degree, penalty. — 1. A person commits the offense of odometer fraud in the first degree if he or she advertises for sale, sells, installs or has installed any device which causes an odometer to register any mileage other than the true mileage driven.

2. For purposes of this section, the true mileage driven is that mileage driven by the vehicle as registered by the odometer within the manufacturer's designed tolerance.

3. Odometer fraud in the first degree is a class A misdemeanor.

(L. 1983 S.B. 9, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 407.521 Odometer fraud, second degree, penalty.

Effective 01 Jan 2017, see footnote

Title XXVI TRADE AND COMMERCE

407.521. Odometer fraud, second degree, penalty. — 1. A person commits the offense of odometer fraud in the second degree if he or she, with the intent to defraud disconnects, resets, or alters the odometer of any motor vehicle with the intent to change the number of miles indicated thereon.

2. The disconnection, resetting, or altering of any odometer while in the possession of the person shall be prima facie evidence of intent to defraud.

3. Odometer fraud in the second degree is a class E felony.

(L. 1983 S.B. 9, A.L. 1986 S.B. 685, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 407.526 Odometer fraud, third degree, penalty.

Effective 01 Jan 1984, see footnote

Title XXVI TRADE AND COMMERCE

407.526. Odometer fraud, third degree, penalty. — 1. A person commits the crime of odometer fraud in the third degree if, with the intent to defraud, he operates a motor vehicle less than ten years old on any street or highway knowing that the odometer of the motor vehicle is disconnected or not functioning.

2. Odometer fraud in the third degree is a class C misdemeanor.

(L. 1983 S.B. 9)

Effective 1-01-84



Section 407.531 Repair or replacement — notice of alteration, how shown, removal prohibited, penalty.

Effective 01 Jan 1984, see footnote

Title XXVI TRADE AND COMMERCE

407.531. Repair or replacement — notice of alteration, how shown, removal prohibited, penalty. — 1. Nothing in sections 407.511 to 407.556 shall prevent the service, repair, or replacement of an odometer, provided the mileage indicated thereon remains the same as before the service, repair, or replacement occurred.

2. When the repaired or replaced odometer is incapable of registering the same mileage as before the service, repair, or replacement, the odometer shall be adjusted to read zero and a notice in writing shall be attached to the left door frame of the vehicle by the owner or his agent, specifying the mileage prior to repair or replacement of the odometer and the date on which it was repaired or replaced.

3. Removal or alteration of the notice required by subsection 2 of this section is an infraction.

(L. 1983 S.B. 9)

Effective 1-01-84



Section 407.536 Odometer mileage to be shown on title, when — incorrect mileage on odometer, procedure — duties of director of revenue — liens on motor vehicle, release of, statement not required — penalties.

Effective 01 Jan 2017, see footnote

Title XXVI TRADE AND COMMERCE

407.536. Odometer mileage to be shown on title, when — incorrect mileage on odometer, procedure — duties of director of revenue — liens on motor vehicle, release of, statement not required — penalties. — 1. Any person transferring ownership of a motor vehicle previously titled in this or any other state shall do so by assignment of title and shall place the mileage registered on the odometer at the time of transfer above the signature of the transferor. The signature of the transferor below the mileage shall constitute an odometer mileage statement. The transferee shall sign such odometer mileage statement before an application for certificate of ownership may be made. If the true mileage is known to the transferor to be different from the number of miles shown on the odometer or the true mileage is unknown, a statement from the transferor shall accompany the assignment of title which shall contain all facts known by the transferor concerning the true mileage of the motor vehicle. That statement shall become a part of the permanent record of the motor vehicle with the Missouri department of revenue. The department of revenue shall place on all new titles issued after September 28, 1977, a box titled "mileage at the time of transfer".

2. Any person transferring the ownership of a motor vehicle previously untitled in this or any other state to another person shall give an odometer mileage statement to the transferee. The statement shall include above the signature of the transferor and transferee the cumulative mileage registered on the odometer at the time of transfer. If the true mileage is known to the transferor to be different from the number of miles shown on the odometer or the true mileage is unknown, a statement from the transferor shall accompany the assignment of title which shall contain all facts known by the transferor concerning the true mileage of the motor vehicle. That statement shall become a permanent part of the records of the Missouri department of revenue.

3. If, upon receiving an application for registration or for a certificate of ownership of a motor vehicle, the director of revenue has credible evidence that the odometer reading provided by a transferor is materially inaccurate, he may place an asterisk on the face of the title document issued by the Missouri department of revenue, provided that the process required thereby does not interfere with his obligations under subdivision (2) of subsection 3 of section 301.190. The asterisk shall refer to a statement on the face and at the bottom of the title document which shall read as follows: "This may not be the true and accurate mileage of this motor vehicle. Consult the documents on file with the Missouri department of revenue for an explanation of the inaccuracy.". Nothing in this section shall prevent any person from challenging the determination by the director of revenue in the circuit courts of the state of Missouri. The burden of proof shall be on the director of the department of revenue in all such proceedings.

4. The mileage disclosed by the odometer mileage statement for a new or used motor vehicle as described in subsections 1 and 2 of this section shall be placed by the transferor on any title or document evidencing ownership. Additional statements shall be placed on the title document as follows:

(1) If the transferor states that to the best of his knowledge the mileage disclosed is the actual mileage of the motor vehicle, an asterisk shall follow the mileage on the face of the title or document of ownership issued by the Missouri department of revenue. The asterisk shall reference to a statement on the face and bottom of the title document which shall read as follows: "Actual Mileage";

(2) Where the transferor has submitted an explanation why this mileage is incorrect, an asterisk shall follow the mileage on the face of the title or document of ownership issued by the Missouri department of revenue. The asterisk shall reference to a statement on the face and at the bottom of the title document which shall read as follows: "This is not the true and accurate mileage of this motor vehicle. Consult the documents on file with the Missouri department of revenue for an explanation of the inaccuracy.". Further wording shall be included as follows:

(a) If the transferor states that the odometer reflects the amount of mileage in excess of the designed mechanical odometer limit, the above statement on the face of the title document shall be followed by the words: "Mileage exceeds the mechanical limits";

(b) If the transferor states that the odometer reading differs from the mileage and that the difference is greater than that caused by odometer calibration error and the odometer reading does not reflect the actual mileage and should not be relied upon, the above statement on the face of the title document shall be preceded by the words: "Warning Odometer Discrepancy".

5. The department of revenue shall notify all motor vehicle ownership transferees of the civil and criminal penalties involving odometer fraud.

6. Any person defacing or obscuring or otherwise falsifying any odometer reading on any document required by this section shall be guilty of a class E felony.

7. The granting or creation of a security interest or lien shall not be considered a change of ownership for the purpose of this section, and the grantor of such lien or security interest shall not be required to make an odometer mileage statement. The release of a lien by a mortgage holder shall not be considered a change of ownership of the motor vehicle for the purposes of this section. The mortgage holder or lienholder shall not be required to make an odometer disclosure statement or state the current odometer setting at the time of the release of the lien where there is no change of ownership.

8. For the purposes of the mileage disclosure requirements of this section, if a certificate of ownership is held by a lienholder, if the transferor makes application for a duplicate certificate of ownership, or as otherwise provided in the federal Motor Vehicle Information and Cost Savings Act and related federal regulations, the transferor may execute a written power of attorney authorizing a transfer of ownership. The person granted such power of attorney shall restate exactly on the assignment of title the actual mileage disclosed at the time of transfer. The power of attorney shall accompany the certificate of ownership and the original power of attorney and a copy of the certificate of ownership shall be returned to the issuing state in the manner prescribed by the director of revenue, unless otherwise provided by federal law, rule or regulation. The department of revenue may prescribe a secure document for use in executing a written power of attorney. The department shall collect a fee for each form issued, not to exceed the cost of procuring the form.

(L. 1977 S.B. 180, A.L. 1983 S.B. 9, A.L. 1988 H.B. 1581, A.L. 1989 S.B. 327, A.L. 1990 H.B. 1279, A.L. 1992 H.B. 884, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 407.542 Attempt to commit odometer fraud in first or second degree, penalties.

Effective 01 Jan 1984, see footnote

Title XXVI TRADE AND COMMERCE

407.542. Attempt to commit odometer fraud in first or second degree, penalties. — 1. A person is guilty of attempt to commit odometer fraud in the first degree or odometer fraud in the second degree when, with the purpose of committing the offense, he does any act which is a substantial step towards the commission of the offense. A "substantial step" is conduct which is strongly corroborative of the firmness of the actor's purpose to complete the commission of the offense.

2. It is no defense to a prosecution under this section that the offense attempted was, under the actual attendant circumstances, factually or legally impossible of commission, if such offense could have been committed had the attendant circumstances been as the actor believed them to be.

3. An attempt to commit odometer fraud in the first or second degree is a class C misdemeanor.

(L. 1983 S.B. 9)

Effective 1-01-84



Section 407.543 Conspiracy to commit odometer fraud in first or second degree, penalty.

Effective 01 Jan 1984, see footnote

Title XXVI TRADE AND COMMERCE

407.543. Conspiracy to commit odometer fraud in first or second degree, penalty. — 1. A person is guilty of conspiring with another person or persons to commit odometer fraud in the first or second degree if, with the purpose of promoting or facilitating its commission he agrees with such other person or persons that they or one or more of them will engage in conduct which constitutes such an offense.

2. The provisions of section 562.014* shall apply to this section and as is provided in that section conspiring to commit odometer fraud in the first or second degree is a class C misdemeanor.

(L. 1983 S.B. 9)

Effective 1-01-84

*Section 564.016 was transferred to section 562.014 by S.B. 491, 2014, effective 1-01-17.



Section 407.544 Prior convictions for odometer frauds, court may increase sentence, penalties.

Effective 01 Jan 2017, see footnote

Title XXVI TRADE AND COMMERCE

407.544. Prior convictions for odometer frauds, court may increase sentence, penalties. — Notwithstanding any provision of law to the contrary, a court may enhance the sentence for any person convicted of violating section 407.516, 407.521, 407.526, 407.536, 407.542 or 407.543 who has a prior conviction for any one of the aforegoing sections to a fine and to a time of imprisonment within the department of corrections for a term not to exceed that otherwise authorized by law for violation of a class E felony.

(L. 1983 S.B. 9, A.L. 1988 H.B. 1581, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 407.546 Civil damages for odometer violations — venue.

Effective 01 Jul 1989, see footnote

Title XXVI TRADE AND COMMERCE

407.546. Civil damages for odometer violations — venue. — 1. Any person who, with intent to defraud, violates any of the provisions of sections 407.511 to 407.556 shall be liable in civil damages to the purchaser or owner of the motor vehicle in an amount equal to three times the amount of actual damages sustained or two thousand five hundred dollars, whichever is the greater, and, in the case of any successful action to enforce the liability created by this section, the costs of the action together with reasonable attorney fees as determined by the court.

2. An action to enforce any liability created by subsection 1 of this section may be brought in the circuit court where the defendant resides or may be found or where the transfer of the ownership of the motor vehicle occurred, within two years from the date on which the liability arises.

3. Nothing contained in this section shall authorize a cause of action or damages against the seller of a motor vehicle, the odometer of which has been altered or tampered with by a previous owner, unless the seller knew or should have known of this alteration or tampering.

(L. 1983 S.B. 9, A.L. 1986 H.B. 1153, A.L. 1988 H.B. 1581)

Effective 7-01-89



Section 407.551 Injunction — action may include suspension or revocation of license.

Effective 01 Jan 1984, see footnote

Title XXVI TRADE AND COMMERCE

407.551. Injunction — action may include suspension or revocation of license. — 1. The attorney general or any prosecuting attorney of this state may bring an action in any circuit court for injunctive relief to restrain any violation of sections 407.511 to 407.556.

2. Notwithstanding any other provision of chapter 536 or any other provision of law to the contrary, the attorney general or prosecuting attorney may after notice amend any such action to seek the revocation or suspension of any license issued by the department of revenue pursuant to chapter 301. The decision of the circuit court to revoke or suspend a license may be appealed as in any other civil matter.

3. The remedies available in this section are cumulative and in addition to any other remedies available.

(L. 1983 S.B. 9)

Effective 1-01-84



Section 407.553 Attorney general or prosecutor to handle actions for violations, exception.

Effective 01 Jan 1984, see footnote

Title XXVI TRADE AND COMMERCE

407.553. Attorney general or prosecutor to handle actions for violations, exception. — Notwithstanding other provisions of law to the contrary, the attorney general or the county prosecuting attorney shall have authority to file and prosecute any criminal or civil action authorized by sections 301.252 and 301.280 and sections 407.511 to 407.556 except for the civil action authorized by section 407.546.

(L. 1983 S.B. 9)

Effective 1-01-84



Section 407.556 Dealer or manufacturer in violation subject to revocation or suspension of licenses — laws not applicable to certain motor vehicles.

Effective 01 Jul 1991, see footnote

Title XXVI TRADE AND COMMERCE

407.556. Dealer or manufacturer in violation subject to revocation or suspension of licenses — laws not applicable to certain motor vehicles. — 1. A violation of the provisions of sections 407.511 to 407.556 by any person licensed or registered as a manufacturer or dealer pursuant to the provisions of chapter 301, shall be considered a violation of the provisions of that chapter, subjecting that person to revocation or suspension of any license issued pursuant to the provisions of that chapter.

2. The provisions of sections 407.511 to 407.556 do not apply to the following motor vehicles:

(1) Any motor vehicle having a gross vehicle weight rating of more than sixteen thousand pounds;

(2) Any motor vehicle that is ten years old or older;

(3) Any motor vehicle sold directly by the manufacturer to any agency of the United States in conformity with contractual specifications; or

(4) Any new vehicle prior to its first transfer for purposes other than resale.

(L. 1983 S.B. 9, A.L. 1989 S.B. 327, A.L. 1990 H.B. 1279)

Effective 7-01-91



Section 407.558 Private civil action against prohibited except if a commercial relationship existed — definition of commercial relationship.

Effective 28 Aug 2008

Title XXVI TRADE AND COMMERCE

407.558. Private civil action against prohibited except if a commercial relationship existed — definition of commercial relationship. — Notwithstanding any other provision of law to the contrary, no person, as defined in section 407.010, may bring a private civil action seeking monetary damages or other relief against any licensed motor vehicle dealer with whom such person did not have a commercial relationship. For purposes of this section, "commercial relationship" shall mean a relationship between a person and a licensed motor vehicle dealer which thereby directly results in the retail sale or lease of a motor vehicle or other related merchandise from that motor vehicle dealer to the retail purchaser or lessee but shall not include any motor vehicle dealer in the chain of commerce with whom the purchaser or lessee did not directly and personally negotiate or communicate. No provision in this section shall prohibit a person from pursuing against a manufacturer or seller of a new or used automobile any claim not arising under this chapter.

(L. 2008 H.B. 1970 § 407.1373)



Section 407.560 Definitions.

Effective 28 Aug 1984

Title XXVI TRADE AND COMMERCE

407.560. Definitions. — As used in sections 407.560 to 407.579, the following terms mean:

(1) "Collateral charges", those additional charges to a consumer not directly attributable to a manufacturer's suggested retail price label for the new motor vehicle. For the purposes of sections 407.560 to 407.579, "collateral charges" includes all sales tax, license fees, registration fees, title fees and motor vehicle inspections;

(2) "Comparable motor vehicle", an identical or reasonably equivalent motor vehicle;

(3) "Consumer", the purchaser, other than for the purposes of resale, of a new motor vehicle, primarily used for personal, family, or household purposes, and any person to whom such new motor vehicle is transferred for the same purposes during the duration of an express warranty applicable to such new motor vehicle, and any other person entitled by the terms of such warranty to enforce the obligations of the warranty;

(4) "Express warranty", any written affirmation of the fact or promise made by a manufacturer to a consumer in connection with the sale of new motor vehicles which relates to the nature of the material or workmanship or will meet a specified level of performance over a specified period of time;

(5) "Manufacturer", any person engaged in the manufacturing or assembling of new motor vehicles as a regular business;

(6) "New motor vehicle", any motor vehicle being transferred for the first time from a manufacturer, distributor or new vehicle dealer, which has not been registered or titled in this state or any other state and which is offered for sale, barter or exchange by a dealer who is franchised to sell, barter or exchange that particular make of new motor vehicle. The term "new motor vehicle" shall include only those vehicles propelled by power other than muscular power, but the term shall not include vehicles used as a commercial motor vehicle, off-road vehicles, mopeds, motorcycles or recreational motor vehicles as defined in section 301.010, except for the chassis, engine, powertrain and component parts of recreational motor vehicles. The term "new motor vehicle" shall also include demonstrators or lease-purchase vehicles as long as a manufacturer's warranty was issued as a condition of sale.

(L. 1984 H.B. 992 § 1)



Section 407.563 Law applicable to breach of new motor vehicles warranties.

Effective 28 Aug 1984

Title XXVI TRADE AND COMMERCE

407.563. Law applicable to breach of new motor vehicles warranties. — The provisions of sections 400.2-602 to 400.2-609 shall not apply to sales of new motor vehicles and such sales shall be governed by the provisions of sections 407.560 to 407.579.

(L. 1984 H.B. 992 § 2)



Section 407.565 Report of nonconformity required, when — repairs, duty of manufacturer or agent, when.

Effective 28 Aug 1984

Title XXVI TRADE AND COMMERCE

407.565. Report of nonconformity required, when — repairs, duty of manufacturer or agent, when. — For the purposes of sections 407.560 to 407.579, if a new motor vehicle does not conform to all applicable express warranties, and the consumer reports the nonconformity to the manufacturer, or its agent, during the term of such express warranties, or during the period of one year following the date of original delivery of the new motor vehicle to the consumer, whichever period expires earlier, the manufacturer, or its agent, shall make such repairs as are necessary to conform the new vehicle to such express warranties, notwithstanding the fact that such repairs are made after the expiration of such term or such one-year period.

(L. 1984 H.B. 992 § 3)



Section 407.567 Replacement of motor vehicle or refund of purchase price, when — allowance deducted for consumer's use — reimbursement, when, application for.

Effective 28 Aug 2004

Title XXVI TRADE AND COMMERCE

407.567. Replacement of motor vehicle or refund of purchase price, when — allowance deducted for consumer's use — reimbursement, when, application for. — 1. If the manufacturer, through its authorized dealer or its agent, cannot conform the new motor vehicle to any applicable express warranty by repairing or correcting any default or condition which impairs the use, market value, or safety of the new motor vehicle to the consumer after a reasonable number of attempts, the manufacturer shall, at its option, either replace the new motor vehicle with a comparable new vehicle acceptable to the consumer, or take title of the vehicle from the consumer and refund to the consumer the full purchase price, including all reasonably incurred collateral charges, less a reasonable allowance for the consumer's use of the vehicle. The subtraction of a reasonable allowance for use shall apply when either a replacement or refund of the new motor vehicle occurs.

2. Refunds shall be made to the consumer and lienholder of record, if any, as their interests may appear.

3. (1) Upon taking the title to a vehicle under this section, the manufacturer may apply to the department of revenue for a reimbursement equal to any amounts refunded to a consumer for any sales tax, license fees, registration fees, and title fees paid by the consumer as a result of purchasing the vehicle. Upon the receipt of a written request for a refund, accompanied by satisfactory proof that such sales tax and fees on the vehicle were paid when or after the vehicle was purchased and that the manufacturer has refunded such sales tax and fees to the consumer, lienholder, or lessor of the vehicle, the department of revenue shall refund to the manufacturer an amount equal to the amounts refunded to a consumer for such sales tax and fees paid by the consumer as a result of purchasing the vehicle.

(2) The manufacturer may, in lieu of applying to the department of revenue for a reimbursement under this subsection, direct the consumer to apply to the department of revenue for a refund of any sales tax, license fees, registration fees, and title fees paid by the consumer as a result of purchasing the vehicle. The manufacturer shall provide the consumer with the documentation required to prove that the consumer paid such sales tax and fees to the manufacturer. Upon the receipt of a written request by the consumer for a refund, accompanied by satisfactory proof that such sales tax and fees on the vehicle were paid when or after the vehicle was purchased, and a written statement from the manufacturer that such sales tax and fees were not refunded to the consumer, lienholder, or lessor of the vehicle, the department of revenue shall refund to the consumer an amount equal to the amounts for such sales tax and fees paid by the consumer as a result of purchasing the vehicle.

(L. 1984 H.B. 992 § 4 subsecs. 1, 2, A.L. 2004 S.B. 1233, et al.)



Section 407.569 Affirmative defenses.

Effective 28 Aug 1984

Title XXVI TRADE AND COMMERCE

407.569. Affirmative defenses. — It shall be an affirmative defense to any claim under sections 407.560 to 407.579 that:

(1) An alleged nonconformity does not substantially impair the use, market value, or safety of the motor vehicle;

(2) A nonconformity is the result of abuse, neglect, or unauthorized modifications or alterations of a motor vehicle;

(3) A claim by a consumer was not filed in good faith; or

(4) Any other affirmative defense allowed by law.

(L. 1984 H.B. 992 § 4 subsec. 3)



Section 407.571 Presumptions of nonconformity — exception.

Effective 28 Aug 1984

Title XXVI TRADE AND COMMERCE

407.571. Presumptions of nonconformity — exception. — It shall be presumed that a reasonable number of attempts have been undertaken to conform a new motor vehicle to the applicable express warranties if within the terms, conditions, or limitations of the express warranty, or during the period of one year following the date of original delivery of the new motor vehicle to a consumer, whichever expires earlier, either:

(1) The same nonconformity has been subject to repair four or more times by the manufacturer, or its agents, and such nonconformity continues to exist; or

(2) The new vehicle is out of service by reason of repair of the nonconformity by the manufacturer, through its authorized dealer or its agents, for a cumulative total of thirty or more working days, exclusive of down time for routine maintenance as prescribed by the manufacturer, since delivery of the new vehicle to the consumer. The thirty-day period may be extended by a period of time during which repair services are not available to the consumer because of conditions beyond the control of the manufacturer or its agents.

(L. 1984 H.B. 992 § 4 subsec. 4)



Section 407.573 Warranty extension, when — complaint remedies information to be furnished — notice to manufacturer required — manufacturer's duties, time limitation.

Effective 28 Aug 1984

Title XXVI TRADE AND COMMERCE

407.573. Warranty extension, when — complaint remedies information to be furnished — notice to manufacturer required — manufacturer's duties, time limitation. — 1. The terms, conditions, or limitations of the express warranty, or* the period of one year following the date of original delivery of the new motor vehicle to a consumer, whichever expires earlier, may be extended if the new motor vehicle warranty problem has been reported but has not been repaired by the manufacturer, or its agent, by the expiration of the applicable time period.

2. The manufacturer shall provide information for consumer complaint remedies with each new motor vehicle. It shall be the responsibility of the consumer, or his representative, prior to availing himself of the provisions of sections 407.560 to 407.579, to give written notification to the manufacturer of the need for the repair of the nonconformity, in order to allow the manufacturer an opportunity to cure the alleged defect. The manufacturer shall immediately notify the consumer of a reasonably accessible repair facility of a franchised new vehicle dealer to conform the new vehicle to the express warranty. After delivery of the new vehicle to an authorized repair facility by the consumer, the manufacturer shall have ten calendar days to conform the new motor vehicle to the express warranty. Upon notification from the consumer that the new vehicle has not been conformed to the express warranty, the manufacturer shall inform the consumer if an informal dispute settlement procedure has been established by the manufacturer in accordance with section 407.575. However, if prior notice by the manufacturer of an informal dispute settlement procedure has been given, no further notice is required.

3. Any action brought under sections 407.560 to 407.579 shall be commenced within six months following expiration of the terms, conditions, or limitations of the express warranty, or within eighteen months following the date of original delivery of the new motor vehicle to a consumer, whichever is earlier, or, in the event that a consumer resorts to an informal dispute settlement procedure as provided in sections 407.560 to 407.579, within ninety days following the final action of any panel established pursuant to such procedure.

(L. 1984 H.B. 992 § 5)

*Word "of" appears in original rolls.



Section 407.575 Manufacturer with approved settlement procedure, consumer's duty.

Effective 28 Aug 1984

Title XXVI TRADE AND COMMERCE

407.575. Manufacturer with approved settlement procedure, consumer's duty. — If a manufacturer has established an informal dispute settlement procedure which complies in all respects with the provisions of the code of Federal Regulations, 16 CFR 703, provisions of sections 407.560 to 407.579 concerning refunds or replacements shall not apply to any consumer who has not first resorted to such procedure.

(L. 1984 H.B. 992 § 6)

(1989) Car manufacturer has affirmative duty to notify consumer if it has an informal dispute settlement procedure but has no duty to notify consumer that similar procedure was not established in accordance with statute and procedure did not toll the statute of limitation under the “lemon law.” (Mo. App. E.D.) Stewart v. Sieben, Inc., 783 S.W.2d 432.



Section 407.577 Court action by consumer, costs, expenses, attorney's fees, how paid.

Effective 28 Aug 1984

Title XXVI TRADE AND COMMERCE

407.577. Court action by consumer, costs, expenses, attorney's fees, how paid. — 1. If a consumer undertakes a court action after complying with the provisions of sections 407.560 to 407.579 and finally prevails in that action, he shall be allowed by the court to recover as part of the judgment a sum equal to the aggregate amount of costs and expenses, including attorney's fees based on actual time expended, determined by the court to have been reasonably incurred by the plaintiff for or in connection with the commencement and prosecution of such action.

2. If any claim by a consumer under sections 407.560 to 407.579 is found by a court to have been filed in bad faith, or solely for the purpose of harassment, or in the absence of a substantial justifiable issue of either law or fact raised by the consumer, or for which the final recovery is not at least ten percent greater than any settlement offer made by the manufacturer prior to the commencement of the court action, then the consumer shall be liable for all costs and reasonable attorney's fees incurred by the manufacturer, or its agent, as a direct result of the bad faith claim.

(L. 1984 H.B. 992 § 7)



Section 407.579 Consumer's right to other remedies — law to apply, when.

Effective 28 Aug 1984

Title XXVI TRADE AND COMMERCE

407.579. Consumer's right to other remedies — law to apply, when. — 1. Except as provided in subdivision (1) of section 407.560, nothing in sections 407.560 to 407.579 shall in any way limit the rights or remedies which are otherwise available to a consumer at law or in equity.

2. Sections 407.560 to 407.579 shall apply to any new motor vehicle sold after January 1, 1985.

(L. 1984 H.B. 992 §§ 8, 9)



Section 407.583 Warranty repairs, labor cost compensation to dealer.

Effective 28 Aug 1990

Title XXVI TRADE AND COMMERCE

407.583. Warranty repairs, labor cost compensation to dealer. — When a dealer makes repairs to any motor vehicle or vessel pursuant to any warranty provision, the dealer shall receive from the manufacturer or distributor giving the warranty, reasonable compensation for labor at a rate no less than that posted by the dealer for labor not under warranty.

(L. 1987 H.B. 232 § 1, A.L. 1990 H.B. 1279)



Section 407.585 Definitions.

Effective 28 Aug 1987

Title XXVI TRADE AND COMMERCE

407.585. Definitions. — As used in sections 407.585 to 407.592, the following terms mean:

(1) "Collateral charges", those additional charges to a consumer not directly attributable to a manufacturer's suggested retail price label for farm machinery;

(2) "Comparable farm machinery", an identical or reasonably equivalent piece of farm machinery;

(3) "Consumer", the purchaser, other than for the purposes of resale, of new farm machinery, primarily used for agricultural purposes, and any person to whom such new farm machinery is transferred for the same purposes during the duration of an express warranty applicable to such new farm machinery, and any other person entitled by the terms of such warranty to enforce the obligations of the warranty;

(4) "Express warranty", any written affirmation of fact or promise made by a manufacturer to a consumer in connection with the sale of new farm machinery which relates to the nature of the material or workmanship or will meet a specified level of performance over a specified period of time. For the purposes of sections 407.585 to 407.592, express warranties do not include implied warranties;

(5) "Farm machinery", any self-propelled equipment or machinery used for agricultural purposes being transferred for the first time from a manufacturer, distributor or new farm machinery dealer, which has not been registered or titled in this state or any other state and which is offered for sale, barter or exchange by a dealer who is franchised to sell, barter or exchange that particular make of new farm machinery; "new farm machinery" as defined in sections 407.585 to 407.592 shall include farm machinery propelled by power other than muscular power, but the term shall not include off-road vehicles other than self-propelled equipment and machinery used for agricultural purposes;

(6) "Manufacturer", any person engaged in the manufacturing or assembling of new farm machinery as a regular business;

(7) "Nonconformity", any condition of the farm machinery that makes it impossible to use for the purpose for which it was intended;

(8) "Reasonable allowance for consumer use":

(a) That amount attributable to use by the consumer prior to the consumer's first report of the nonconformity to the manufacturer or its authorized dealers;

(b) That amount attributable to use by the consumer during any period subsequent to such report when the farm machinery is not out of service by reason of repair of the reported nonconformity; and

(c) That amount attributable to use by the consumer of the farm machinery provided by the manufacturer or its authorized dealer. While the machine is out of service by reason of repair of the reported nonconformity, but in any event not less than the fair rental value of the farm machinery.

(L. 1987 H.B. 76 § 1)



Section 407.586 Law applicable to breach of new farm machinery warranties — report of nonconformity required, when — repairs, duty of manufacturer or agent, when.

Effective 28 Aug 1987

Title XXVI TRADE AND COMMERCE

407.586. Law applicable to breach of new farm machinery warranties — report of nonconformity required, when — repairs, duty of manufacturer or agent, when. — 1. The provisions of sections 400.2-602 to 400.2-609* shall not apply to sales of new farm machinery and such sales shall be governed by the provisions of sections 407.585 to 407.592.

2. For the purposes of sections 407.585 to 407.592, if new farm machinery does not conform to all applicable express warranties, and the consumer reports the nonconformity to the manufacturer, or its agent during the term of such express warranties, or during the period of one year following the date of original delivery of the new farm machinery to the consumer, whichever period expires earlier, the manufacturer, or its agent, shall make such repairs as are necessary to conform the new machinery to such express warranties, notwithstanding the fact that such repairs are made after the expiration of such term or such one-year period.

(L. 1987 H.B. 76 §§ 2, 3)

*"400.609" appears in original rolls.



Section 407.588 Replacement of farm machinery or refund of purchase price, when — allowance deducted for consumer's use — refund made to whom.

Effective 28 Aug 1987

Title XXVI TRADE AND COMMERCE

407.588. Replacement of farm machinery or refund of purchase price, when — allowance deducted for consumer's use — refund made to whom. — 1. If the manufacturer, or its agent, cannot conform the new farm machinery to any applicable express warranty by repairing or correcting any default or condition which substantially impairs the use or market value of the new farm machinery to the consumer after a reasonable number of attempts, the manufacturer shall give the consumer the option of having the manufacturer either replace the new farm machinery with a comparable new farm machinery acceptable to the consumer, or take title of the machine from the consumer and refund to the consumer the full purchase price, including all reasonably incurred collateral charges, less a reasonable allowance for the consumer's use of the machine. The subtraction of a reasonable allowance for use shall apply when either a replacement or refund of the new farm machinery occurs.

2. Refunds shall be made to the consumer and lienholder of record, if any, as their interests may appear.

(L. 1987 H.B. 76 § 4 subsecs. 1, 2)



Section 407.589 Affirmative defenses.

Effective 28 Aug 1987

Title XXVI TRADE AND COMMERCE

407.589. Affirmative defenses. — 1. It shall be an affirmative defense to any claim under sections 407.585 to 407.592 that:

(1) An alleged nonconformity does not substantially impair the use, market value, or safety of the farm machinery;

(2) A nonconformity is the result of abuse, neglect, or unauthorized modifications or alterations of a farm machinery by a consumer;

(3) A claim by a consumer was not filed in good faith; or

(4) Any other affirmative defense allowed by law.

2. It shall be presumed that a reasonable number of attempts have been undertaken to conform a new farm machine to the applicable express warranties if within the terms, conditions, or limitations of the express warranty, or during the period of one year following the date of original delivery of the new farm machinery to a consumer, whichever expires earlier, either:

(1) The same nonconformity has been subject to repair five or more times by the manufacturer, or its agents, and such nonconformity continues to exist; or

(2) The new farm machinery is out of service by reason of repair of the nonconformity by the manufacturer, or its agents, for a cumulative total of thirty or more working days, exclusive of down time for routine maintenance as prescribed by the manufacturer, since delivery of the new farm machinery to the consumer. The thirty-day period may be extended by a period of time during which repair services are not available to the consumer because of conditions beyond the control of the manufacturer or its agents.

(L. 1987 H.B. 76 § 4 subsecs. 3, 4)



Section 407.590 Information on remedies to be furnished consumer — notice of complaint to manufacturer required — manufacturer's duties, time limitation — farm machinery furnished to consumer, when — costs to dealer to be reimbursed, actions brought when.

Effective 28 Aug 1987

Title XXVI TRADE AND COMMERCE

407.590. Information on remedies to be furnished consumer — notice of complaint to manufacturer required — manufacturer's duties, time limitation — farm machinery furnished to consumer, when — costs to dealer to be reimbursed, actions brought when. — 1. The manufacturer shall provide information for consumer complaint remedies with each new farm machinery. It shall be the responsibility of the consumer, or his representative, prior to availing himself of the provisions of sections 407.585 to 407.592, to give written notification to the manufacturer of the need for the repair of the nonconformity, in order to allow the manufacturer an opportunity to cure the alleged defect. The manufacturer shall immediately notify the consumer of a reasonably accessible repair facility of a franchised new farm machinery dealer to conform the new farm machinery to the express warranty. After delivery of the new farm machinery to an authorized repair facility by the consumer, the manufacturer shall have thirty calendar days to conform the new farm machinery to the express warranty in appropriate seasonable use times, and sixty days in other times. The department of agriculture shall designate appropriate seasonal use times for all machinery covered by the provisions of sections 407.585 to 407.592. Upon notification from the consumer that the new farm machinery has not been conformed to the express warranty, the manufacturer shall inform the consumer if an informal dispute settlement procedure has been established by the manufacturer. However, if prior notice by the manufacturer of an informal dispute settlement procedure has been given, no further notice is required. In the event any repairs which may be required under any warranty takes more than fourteen working days to complete, then said manufacturer shall supply at no cost a like piece of farm machinery for use by the consumer if requested by the consumer during said time of repair. Any costs incurred by a dealer under the provisions of sections 407.585 to 407.592 shall be reimbursed to the dealer by the manufacturer.

2. Any action brought under sections 407.585 to 407.592 shall be commenced within six months following expiration of the terms, conditions, or limitations of the express warranty, or within eighteen months following the date of original delivery of the new farm machinery to a consumer, whichever is earlier, or, in the event that a consumer resorts to an informal dispute settlement procedure as provided in sections 407.585 to 407.592, within ninety days following the final action of any panel established pursuant to such procedure. In the event an action is brought under the provisions of sections 407.585 to 407.592 the prevailing party shall be allowed to recover any court costs and reasonable attorneys fees.

(L. 1987 H.B. 76 § 5)



Section 407.592 Law applicable to machinery sold after January 1, 1988, not to affect prior contracts — dealers reimbursed for labor, rate.

Effective 28 Aug 2002

Title XXVI TRADE AND COMMERCE

407.592. Law applicable to machinery sold after January 1, 1988, not to affect prior contracts — dealers reimbursed for labor, rate. — Sections 407.585 to 407.592 shall apply to any new farm machinery sold after January 1, 1988, but no provision of sections 407.585 to 407.592 shall operate or be construed to invalidate, impair, or otherwise infringe upon the specific requirements of any contract between a dealer and a manufacturer entered into prior to September 28, 1987, and which is in effect on September 28, 1987; provided, however, that in any case wherein warranty repair work is performed for a consumer by a farm equipment dealer under the provisions of a manufacturer's express warranty, the manufacturer shall reimburse the dealer at an hourly labor rate that is the same or greater than the hourly labor rate the dealer currently charges consumers for nonwarranty repair work. The dealer may accept the manufacturer's reimbursement terms and conditions in lieu of the above.

(L. 1987 H.B. 76 § 6, A.L. 2002 H.B. 1348)



Section 407.600 Definitions.

Effective 28 Aug 1988

Title XXVI TRADE AND COMMERCE

407.600. Definitions. — As used in sections 407.600 to 407.630, the following terms shall mean:

(1) "Accommodations", any apartment, condominium or cooperative unit, cabin, lodge, hotel or motel room, or any other private or commercial structure which is situated on real property and designed for occupancy by one or more individuals, which is made available to the purchasers of a time-share plan;

(2) "Enrolled", paid membership in an exchange program or membership in an exchange program evidenced by written acceptance or confirmation of membership;

(3) "Exchange company", the person operating an exchange program;

(4) "Exchange program", any opportunity or procedure for the assignment or exchange of time-share periods among purchasers in the same or other time-share plans;

(5) "Facilities", any structure, service, improvement, campground, recreational vehicle park or real property, improved or unimproved, which is made available to the purchasers of a time-share plan;

(6) "Person", any natural person or his legal representative, partnership, domestic or foreign corporation, company, trust, business entity or association, and any agent, employee, salesman, partner, officer, director, member, stockholder, associate, trustee or cestui que trust thereof;

(7) "Promotion", any advertisement, whether by mail, radio, television or personal sales, in which a time-share property is offered for sale by use of a sweepstakes;

(8) "Sweepstakes", a method of promoting the sale of time-share plans which involves the offering, giving, or awarding of prizes which have odds associated with the actual delivery of the prize or gift;

(9) "Time-share periods", all periods of time when a purchaser of a time-share plan is entitled to the possession and use of the accommodations or facilities, or both, of a time-share plan regardless of whether such periods are designated as one or more specific days, weeks or months;

(10) "Time-share developments", a single specific parcel of real property from which only time-share plans are offered for sale or sold;

(11) "Time-share plan", any arrangement, plan, scheme or similar device, other than an exchange program, whether by membership, agreement, tenancy in common, sale, lease, deed, rental agreement, license, right-to-use agreement or any other means, whereby a purchaser, in exchange for a consideration, receives one or more time-share periods, or any type of interval or joint ownership in, or a right-to-use, any accommodation or facility for a period of time which is less than a full continuous and uninterrupted year during any given year, and which extends for a period of more than three years, as to each individual time-share development subject to the purchase;

(12) "Time-share unit", an accommodation or facility of a time-share plan which is divided into time-share periods, or is otherwise subject to interval or joint ownership or use by the purchaser of the time-share plans;

(13) "Prize/gift", any merchandise offered in any time-share promotional device, sweepstakes, drawing or display booth which is used to induce or encourage the attendance of any time-share sales solicitation or presentation.

(L. 1985 H.B. 96, et al., A.L. 1988 H.B. 988)



Section 407.610 Promotion program, notice to attorney general, requirements — unlawful practices — failure to comply, penalty.

Effective 28 Aug 2007

Title XXVI TRADE AND COMMERCE

407.610. Promotion program, notice to attorney general, requirements — unlawful practices — failure to comply, penalty. — 1. Any person who intends to use any promotional device or promotional program, including any sweepstakes, gift award, drawing or display booth, or any other such award or prize inducement items, to advertise, solicit sales or sell any time-share period, time-share plan, or time-share property in the state of Missouri or sell any tourist-related services as defined pursuant to subsection 9 of this section where a consumer is required to provide any consideration other than monetary for such tourist-related services, shall notify the Missouri attorney general in writing of this intention not less than fourteen days prior to release of such materials to the public. Included with such notice shall be an exact copy of each promotional device and promotional program to be used. Each promotional device, promotional program, and the notice thereof shall include the following information:

(1) A statement that the promotional device or promotional program is being used for the purpose of soliciting sales of a time-share period, time-share plan or time-share property;

(2) The date by which all such awards or other prize inducement items will be awarded;

(3) The method by which all such items will be awarded;

(4) The odds of being awarded such items;

(5) The manufacturer's suggested retail price of such items; and

(6) The names and addresses of each time-share plan or business entity participating in the promotional device or promotional program.

2. In the case of any promotional device or promotional program to advertise, solicit sales, or sell any time-share period, time-share plan, or time-share property in this state, the information required under subsection 1 of this section for each promotional device or promotional program, and the notice thereof, shall be provided in writing or electronically to the prospective purchaser at least once within a reasonable time period before a scheduled sales presentation to ensure that the prospective purchaser receives the information prior to attending such presentation. The required information need not be included in every advertisement or other written, oral or electronic communication provided or made to a prospective purchaser before a scheduled sales presentation.

3. Any material change in a promotional device or promotional program previously submitted to the attorney general shall constitute a new promotional device or promotional program and shall be resubmitted to the attorney general with the notice thereof.

4. It shall be a violation of section 407.020 for any person to:

(1) Fail to comply with the provisions of the notice requirements of this section;

(2) Provide to the attorney general in the notice required by this section any information that is false or misleading in a material manner;

(3) Represent to any person that the filing of the notice of the promotional device or the promotional program constitute an endorsement or approval of the promotional device or promotional program by the attorney general;

(4) Engage in any act or practice declared to be unlawful by section 407.020 in connection with the use of any promotional device or promotional program or any advertisement, or sale of time-share plans, time-share periods or time-share property.

5. At least one of each prize featured in a promotional program shall be awarded by the day and year specified in the promotion. When a promotion promises the award of a certain number of each prize, such number of prizes shall be awarded by the date and year specified in the promotion. A record shall be maintained containing the names and addresses of winners of the prizes and the record shall be made available, upon request, to the public, upon the payment of reasonable reproduction costs. If a seller for any reason does not provide, at the time of a site visitation or visitation to a time-share sales office, the inducement gift which was promised, the seller shall deliver the gift, or an acceptable substitute therefor agreed upon in writing, to the prospective purchaser or purchaser no later than ten days following such visitation, or shall deliver instead of such gift cash in an amount equal to the retail value of the gift.

6. If a prospective purchaser or purchaser does not receive the gift or the cash as provided in subsection 5 of this section, he may bring an action under the provisions of section 407.025. For purposes of actions brought pursuant to this section, the term "actual damages", as used in section 407.025, shall mean at least five times the cash retail value of the most expensive gift offered, but shall not exceed one thousand dollars, in addition to such other actual damages as may be determined by the evidence.

7. The provisions of sections 407.600 to 407.630 shall not apply to a person who has acquired a time-share period for his own occupancy and later offers it for resale.

8. If the sale of a time-share plan or of time-share property is subject to the provisions of sections 407.600 to 407.630, such sale shall not be subject to the provisions of chapter 339.

9. For the purposes of this section, the term "tourist-related services" includes, but is not limited to, selling or entering into contracts or other arrangements under which a purchaser receives a premium, coupon or contract for car rentals, lodging, transfers, entertainment, sightseeing or any service reasonably related to air, sea, rail, motor coach or other medium of transportation directly to the consumer.

(L. 1985 H.B. 96, et al., A.L. 1988 H.B. 988, A.L. 2002 H.B. 1041, A.L. 2007 S.B. 166)



Section 407.620 Cancellation of purchase — printed notice of right to cancel to be given purchaser — form requirements.

Effective 31 May 1985, see footnote

Title XXVI TRADE AND COMMERCE

407.620. Cancellation of purchase — printed notice of right to cancel to be given purchaser — form requirements. — In addition to any other remedy by which such an agreement may be rescinded or otherwise voided, a purchaser of a time-share plan or time-share property has five days after the day of purchase to cancel the purchase. Printed notice of this right to cancel shall be given to the purchaser in writing with the use of 18-point boldface type in the following manner:

NOTICE

YOU HAVE THE RIGHT TO CANCEL THIS AGREEMENT WITHIN FIVE DAYS AFTER THE DATE OF THIS AGREEMENT. CANCELLATION MUST BE IN WRITING AND IF SENT BY MAIL, ADDRESSED TO THE OTHER CONTRACTING PARTY AS SHOWN ON THIS AGREEMENT, CANCELLATION WILL BE ACCOMPLISHED AT THE MOMENT THE LETTER IS POSTMARKED. IF SENT BY MAIL, THE LETTER MAY BE CERTIFIED WITH A RETURN RECEIPT REQUESTED. YOUR RIGHT TO CANCEL CANNOT BE WAIVED.

(L. 1985 H.B. 96, et al.)

Effective 5-31-85



Section 407.625 Exchange program — information required to be furnished purchaser — exchange companies to file certain information annually — failure to comply, penalty.

Effective 31 May 1985, see footnote

Title XXVI TRADE AND COMMERCE

407.625. Exchange program — information required to be furnished purchaser — exchange companies to file certain information annually — failure to comply, penalty. — 1. If a purchaser is offered the opportunity to subscribe to any exchange program, the developer shall, except as provided in subsection 2 of this section, deliver to the purchaser, prior to the execution of any contract between the purchaser and the exchange company and the sales contract, at least the following information regarding such exchange program, and the purchaser shall certify, in writing, to the receipt of such written information:

(1) The name and address of the exchange company;

(2) The names of all officers, directors, and shareholders owning five percent or more of the outstanding stock of the exchange company;

(3) Whether the exchange company or any of its officers or directors has any legal or beneficial interest in any developer or managing agent for any time-share plan participating in the exchange program and, if so, the name and location of the time-share plan and the nature of the interest;

(4) Unless the exchange company is also the developer or an affiliate, a statement that the purchaser's contract with the exchange company is a contract separate and distinct from the sales contract;

(5) Whether the purchaser's participation in the exchange program is dependent upon the continued affiliation of the time-share plan with the exchange program;

(6) Whether the purchaser's membership or participation, or both, in the exchange program is voluntary or mandatory;

(7) A complete and accurate description of the terms and conditions of the purchaser's contractual relationship with the exchange company and the procedure by which changes thereto may be made;

(8) A complete and accurate description of the procedure to qualify for and effectuate exchanges;

(9) A complete and accurate description of all limitations, restrictions, or priorities employed in the operation of the exchange program, including, but not limited to, limitations on exchanges based on seasonality, unit size, or levels of occupancy, expressed in boldfaced type, and, in the event that such limitations, restrictions, or priorities are not uniformly applied by the exchange program, a clear description of the manner in which they are applied;

(10) Whether exchanges are arranged on a space available basis and whether any guarantees of fulfillment of specific requests for exchanges are made by the exchange program;

(11) Whether and under what circumstances an owner, in dealing with the exchange company, may lose the use and occupancy of his time-share in any properly applied for exchange without his being provided with substitute accommodations by the exchange company;

(12) The fees or range of fees for participation by owners in the exchange program, a statement whether any such fees may be altered by the exchange company, and the circumstances under which alterations may be made;

(13) The name and address of the site of each time-share property, accommodation or facility which is participating in the exchange program;

(14) The number of units in each property participating in the exchange program which are available for occupancy and which qualify for participation in the exchange program, expressed within the following numerical groupings: 1-5, 6-10, 11-20, 21-50, and 51 and over;

(15) The number of owners with respect to each time-share plan or other property which are eligible to participate in the exchange program expressed within the following numerical groupings: 1-100, 101-249, 250-499, 500-999, and 1,000 and over; and a statement of the criteria used to determine those owners who are currently eligible to participate in the exchange program;

(16) The disposition made by the exchange company of time-shares deposited with the exchange program by owners eligible to participate in the exchange program and not used by the exchange company in effecting exchanges;

(17) The following information, which, except as provided in subsection 2 of this section, shall be independently audited by a certified public accountant or accounting firm in accordance with the standards of the Accounting Standards Board of the American Institute of Certified Public Accountants and reported for each year no later than July first of the succeeding year, beginning no later than July 1, 1986:

(a) The number of owners enrolled in the exchange program. Such numbers shall disclose the relationship between the exchange company and owners as being either fee paying or gratuitous in nature;

(b) The number of time-share properties, accommodations or facilities eligible to participate in the exchange program categorized by those having a contractual relationship between the developer or the association and the exchange company and those having solely a contractual relationship between the exchange company and owners directly;

(c) The percentage of confirmed exchanges, which shall be the number of exchanges confirmed by the exchange company divided by the number of exchanges properly applied for, together with a complete and accurate statement of the criteria used to determine whether an exchange request was properly applied for;

(d) The number of time-shares for which the exchange company has an outstanding obligation to provide an exchange to an owner who relinquished a time-share during the year in exchange for a time-share in any future year;

(e) The number of exchanges confirmed by the exchange company during the year;

(18) A statement in boldfaced type to the effect that the percentage described in paragraph (c) of subdivision (17) of this subsection is a summary of the exchange requests entered with the exchange company in the period reported and that the percentage does not indicate a purchaser's/owner's probabilities of being confirmed to any specific choice or range of choices, since availability at individual locations may vary.

2. The information required by subsection 1 of this section shall be accurate as of a date which is no more than thirty days prior to the date on which the information is delivered to the purchaser; except that, the information required by subdivisions (2), (3), (13), (14), (15) and (17) of subsection 1 of this section shall be accurate as of December thirty-first of the preceding year if the information is delivered between July first and December thirty-first of any year; information delivered between January first and June thirtieth of any year shall be accurate as of December thirty-first of the year prior to the preceding year. At no time shall such information be accurate as of a date which is more than eighteen months prior to the date of delivery. All references in this subsection to the word "year" shall mean calendar year.

3. In the event an exchange company offers an exchange program directly to the purchaser or owner, the exchange company shall deliver to each purchaser or owner, simultaneously with such offering and prior to the execution of any contract between the purchaser or owner and the exchange company, the information set forth in subsection 1 of this section. The requirements of this subsection shall not apply to any renewal of a contract between an owner and an exchange company.

4. Each exchange company shall include the statement set forth in subdivision (18) of subsection 1 of this section on all promotional brochures, pamphlets, advertisements, or other materials disseminated by the exchange company which also contain the percentage of confirmed exchanges described in paragraph (c) of subdivision (17) of subsection 1 of this section.

5. An exchange company shall, on or before July first of each year, file with the attorney general and secretary of the association for the time-share plan in which the time-shares are offered or disposed, the information required by subsection 1 of this section with respect to the preceding year. If the attorney general determines that any of the information supplied fails to meet the requirements of this section, the attorney general may undertake enforcement action against the exchange company in accordance with the provisions of sections 407.600 to 407.630. No developer shall have any liability arising out of the use, delivery or publication by the developer of written information provided to it by the exchange company pursuant to this section. Except for written information provided to the developer by the exchange company, no exchange company shall have any liability with respect to any representation made by the developer relating to the exchange program or exchange company; or the use, delivery or publication by the developer of any information relating to the exchange program or exchange company. The failure of the exchange company to observe the requirements of this section, or the use by it of any unfair or deceptive act or practice in connection with the operation of the exchange program, shall be a violation of sections 407.600 to 407.630.

6. The offering of an exchange program in this state in conjunction with the offer or sale of time-shares in this state shall not constitute a security under the laws of this state.

(L. 1985 H.B. 96, et al.)

Effective 5-31-85



Section 407.630 Violation of regulations — penalty.

Effective 31 May 1985, see footnote

Title XXVI TRADE AND COMMERCE

407.630. Violation of regulations — penalty. — 1. A time-share plan or time-share property is merchandise under the provisions of this chapter and the sale or offering for sale of such plans or property shall be subject to the provisions of sections 407.010 to 407.140, unless otherwise specifically provided in sections 407.600 to 407.630.

2. Violation of any provision of sections 407.600 to 407.620 is a class A misdemeanor.

(L. 1985 H.B. 96, et al.)

Effective 5-31-85



Section 407.635 Definitions.

Effective 28 Aug 1991

Title XXVI TRADE AND COMMERCE

407.635. Definitions. — As used in sections 407.635 to 407.644, the following words and phrases shall mean:

(1) "Buyer", an individual who is solicited to purchase or who purchases the services of a credit services organization;

(2) "Consumer reporting agency" has the meaning assigned by section 603(f) of the federal Fair Credit Reporting Act, 15 U.S.C. Section 1681a(f);

(3) "Extension of credit", the right to defer payment of debt or to incur debt and defer its payment offered or granted primarily for personal family or household purposes.

(L. 1991 S.B. 112 § 1)



Section 407.637 Credit service organization — exemptions.

Effective 28 Aug 1991

Title XXVI TRADE AND COMMERCE

407.637. Credit service organization — exemptions. — 1. A credit services organization is a person who, with respect to the extension of credit by others and in return for the payment of money or other valuable consideration, provides or represents that the person can or will provide any of the following services:

(1) Improving the buyer's credit record, history or rating;

(2) Obtaining an extension of credit for a buyer; or

(3) Providing advice or assistance to a buyer with regard to subdivision (1) or (2) of this subsection.

2. The following are exempt from the provisions of sections 407.635 to 407.644:

(1) A person authorized to make loans or extensions of credit under the laws of this state or the United States who is subject to regulation and supervision by this state or the United States, or a lender approved by the United States Secretary of Housing and Urban Development for participation in a mortgage insurance program under the federal National Housing Act, 12 U.S.C. Section 1701, et seq.;

(2) A bank or savings and loan association whose deposits or accounts are eligible for insurance by the Federal Deposit Insurance Corporation, or a subsidiary of such a bank or savings and loan association;

(3) A credit union doing business in this state;

(4) A nonprofit organization exempt from taxation under section 501(c)(3) of the Internal Revenue Code;

(5) A person licensed as a real estate broker or salesperson pursuant to chapter 339 acting within the course and scope of that license;

(6) A person licensed to practice law in this state acting within the course and scope of the person's practice as an attorney;

(7) A broker-dealer registered with the Securities and Exchange Commission or the Commodity Futures Trading Commission acting within the course and scope of that regulation;

(8) A consumer reporting agency;

(9) A person whose primary business is making loans secured by liens on real property;

(10) A person who is licensed as a certified public accountant pursuant to chapter 326 acting within the course and scope of that license; or an individual who is enrolled to practice before the Internal Revenue Service; or an accountant, who is accredited by the Accreditation Council for Accountancy.

(L. 1991 S.B. 112 § 2)



Section 407.638 Prohibited activities.

Effective 28 Aug 1991

Title XXVI TRADE AND COMMERCE

407.638. Prohibited activities. — A credit services organization, a salesperson, agent or representative of a credit services organization, or an independent contractor who sells or attempts to sell the services of a credit services organization may not:

(1) Charge a buyer or receive from a buyer money or other valuable consideration before completing performance of all services the credit services organization has agreed to perform for the buyer, unless the credit services organization has obtained in accordance with section 407.639 a surety bond in the amount required by subsection 4 of section 407.639, issued by a surety company authorized to do business in this state, or has established and maintained a surety account at a federally insured bank or savings and loan association located in this state in which the amount required by subsection 5 of section 407.639 is held in trust as required by section 407.639;

(2) Charge a buyer or receive from a buyer money or other valuable consideration solely for referral of the buyer to a retail seller who will or may extend credit to the buyer if the credit that is or will be extended to the buyer is substantially the same as that available to the general public;

(3) Make or use a false or misleading representation in the offer or sale of the services of a credit services organization, including:

(a) Guaranteeing to "erase bad credit" or words to that effect unless the representation clearly discloses that this can be done only if the credit history is inaccurate or obsolete; and

(b) Guaranteeing an extension of credit regardless of the person's previous credit problem or credit history unless the representation clearly discloses the eligibility requirements for obtaining an extension of credit;

(4) Engage, directly or indirectly, in a fraudulent or deceptive act, practice or course of business in connection with the offer or sale of the services of a credit services organization;

(5) Make, or advise a buyer to make, a statement with respect to a buyer's credit worthiness, credit standing, or credit capacity that is false or misleading or that should be known by the exercise of reasonable care to be false or misleading, to a consumer reporting agency or to a person who has extended credit to a buyer or to whom a buyer is applying for an extension of credit;

(6) Advertise or cause to be advertised, in any manner whatsoever, the services of a credit services organization without filing a registration statement with the director of finance, unless otherwise provided by this chapter.

(L. 1991 S.B. 112 § 3)



Section 407.639 Copy of bond to be filed with director of finance — purpose of bond — amount of bond — statement by director of finance.

Effective 28 Aug 1991

Title XXVI TRADE AND COMMERCE

407.639. Copy of bond to be filed with director of finance — purpose of bond — amount of bond — statement by director of finance. — 1. This section applies to a credit services organization required by subdivision (1) of section 407.638 to obtain a surety bond or establish a surety account.

2. If a bond is obtained, a copy of it shall be filed with the director of finance. If a surety account is established, notification of the depository, the trustee and the account number shall be filed with the director of finance.

3. The bond or surety account required shall be in favor of the state for the benefit of any person who is damaged by any violation of sections 407.635 to 407.644. The bond or surety account shall also be in favor of any person damaged by such a violation.

4. Any person claiming against the bond or surety account for a violation of sections 407.635 to 407.644 may maintain an action at law against the credit services organization and against the surety or trustee. The surety or trustee shall be liable only for damages awarded under subdivision (1) of subsection 1 of section 407.644 and not the punitive damages permitted under that section. The aggregate liability of the surety or trustee to all persons damaged by a credit services organization's violation of this chapter may not exceed the amount of the surety account or bond.

5. The bond or the surety account shall be in the amount of ten thousand dollars.

6. A depository holding money in a surety account under sections 407.635 to 407.644 shall not convey money in the account to the credit services organization that established the account or a representative of the credit services organization unless the credit services organization or representative presents a statement issued by the director of finance indicating that section 407.640* has been satisfied in relation to the credit services organization. The director of finance may conduct investigations and require submission of information as is necessary to enforce this section.

7. The bond or surety account shall be maintained until two years after the date that the credit services organization ceases operations.

(L. 1991 S.B. 112 § 4)

*Revisor's note: Words "subsection 6 of section 5" appear in original rolls. Section 5 was codified as section 407.460 by the Revisor, but did not contain a subsection 6.



Section 407.640 Registration statements, filing, contents, fee.

Effective 28 Aug 2015

Title XXVI TRADE AND COMMERCE

*407.640. Registration statements, filing, contents, fee. — 1. A credit services organization shall file a registration statement with the director of finance before conducting business in this state. The registration statement must contain:

(1) The name and address of the credit services organization; and

(2) The name and address of any person who directly or indirectly owns or controls ten percent or more of the outstanding shares of stock in the credit services organization.

2. The registration statement must also contain either:

(1) A full and complete disclosure of any litigation or unresolved complaint filed by or with a governmental authority of this state relating to the operation of the credit services organization; or

(2) A notarized statement that states that there has been no litigation or unresolved complaint filed by or with a governmental authority of this state relating to the operation of the credit services organization.

3. The credit services organization shall update the statement not later than the ninetieth day after the date on which a change in the information required in the statement occurs.

4. Each credit services organization registering under this section shall maintain a copy of the registration statement in the office of the credit services organization. The credit services organization shall allow a buyer to inspect the registration statement on request.

5. The director of finance may charge each credit services organization that files a registration statement with the director of finance a reasonable fee not to exceed three hundred dollars to cover the cost of filing. The director of finance may not require a credit services organization to provide information other than that provided in the registration statement as part of the registration process.

(L. 1991 S.B. 112 § 5, A.L. 2015 H.B. 587 merged with S.B. 345)

Effective 8-28-15 (H.B. 587)

*10-16-15 (S.B. 345), see § 21.250. S.B. 345 was vetoed July 7, 2015. The veto was overridden September 16, 2015.



Section 407.641 Contract, writing, contents.

Effective 28 Aug 1991

Title XXVI TRADE AND COMMERCE

407.641. Contract, writing, contents. — 1. Before executing a contract or agreement with a buyer or receiving money or other valuable consideration, a credit services organization shall provide the buyer with a statement in writing, containing:

(1) A complete and detailed description of the services to be performed by the credit services organization for the buyer and the total cost of the services;

(2) A statement explaining the buyer's right to proceed against the bond or surety account required by subdivision (1) of section 407.638;

(3) The name and address of the surety company that issued the bond, or the name and address of the depository and the trustee, and the account number of the surety account;

(4) A complete and accurate statement of the buyer's right to review any file on the buyer maintained by a consumer reporting agency, as provided by the federal Fair Credit Reporting Act, 15 U.S.C. Section 1681, et seq.;

(5) A statement that the buyer's file is available for review at no charge on request made to the consumer reporting agency within thirty days after the date of receipt of notice that credit has been denied, and that the buyer's file is available for a minimal charge at any other time;

(6) A complete and accurate statement of the buyer's right to dispute directly with the consumer reporting agency the completeness or accuracy of any item contained in a file on the buyer maintained by that consumer reporting agency;

(7) A statement that accurate information cannot be permanently removed from the files of a consumer reporting agency;

(8) A complete and accurate statement of when consumer information becomes obsolete and of when consumer reporting agencies are prevented from issuing reports containing obsolete information; and

(9) A complete and accurate statement of the availability of nonprofit credit counseling services.

2. The credit services organization shall maintain on file, for a period of two years after the date the statement is provided, an exact copy of the statement, signed by the buyer, acknowledging receipt of the statement.

(L. 1991 S.B. 112 § 6)



Section 407.642 Contract requirements, cancellation clause.

Effective 28 Aug 1991

Title XXVI TRADE AND COMMERCE

407.642. Contract requirements, cancellation clause. — 1. Each contract between the buyer and a credit services organization for the purchase of the services of the credit services organization must be in writing, dated, signed by the buyer and must include:

(1) A statement in type that is boldfaced, capitalized, underlined, or otherwise set out from surrounding written material so as to be conspicuous, in immediate proximity to the space reserved for the signature of the buyer, as follows:

"YOU, THE BUYER, MAY CANCEL THIS CONTRACT AT ANY TIME BEFORE MIDNIGHT OF THE THIRD DAY AFTER THE DATE OF THE TRANSACTION. SEE THE ATTACHED NOTICE OF CANCELLATION FORM FOR AN EXPLANATION OF THIS RIGHT";

(2) The terms and conditions of payment, including the total of all payments to be made by the buyer, whether to the credit services organization or to another person;

(3) A full and detailed description of the services to be performed by the credit services organization for the buyer, including all guarantees and all promises of full or partial refunds, and the estimated length of time, not to exceed one hundred eighty days, for performing the services; and

(4) The address of the credit services organization's principal place of business and the name and address of its registered agent in the state authorized to receive service of process.

2. The contract must have attached two easily detachable copies of a notice of cancellation. The notice must be in boldfaced type and in the following form:

"NOTICE OF CANCELLATION

YOU MAY CANCEL THIS CONTRACT, WITHOUT ANY PENALTY OR OBLIGATION, WITHIN THREE DAYS AFTER THE DATE THE CONTRACT IS SIGNED. IF YOU CANCEL, ANY PAYMENT MADE BY YOU UNDER THIS CONTRACT WILL BE RETURNED WITHIN TEN DAYS AFTER THE DATE OF RECEIPT BY THE SELLER OF YOUR CANCELLATION NOTICE. TO CANCEL THIS CONTRACT, MAIL OR DELIVER A SIGNED DATED COPY OF THIS CANCELLATION NOTICE, OR OTHER WRITTEN NOTICE TO:

(NAME OF SELLER) AT (ADDRESS OF SELLER) (PLACE OF BUSINESS) NOT LATER THAN MIDNIGHT (DATE). I HEREBY CANCEL THIS TRANSACTION.

DATE: ______

BUYER'S SIGNATURE: ______"

3. The credit services organization shall give to the buyer a copy of the completed contract and all other documents the credit services organization requires the buyer to sign at the time they are signed.

4. The breach by a credit services organization of a contract under this section, or of any obligation arising from a contract under this section, is a violation of sections 407.635 to 407.644.

(L. 1991 S.B. 112 § 7)



Section 407.643 Waiver of buyer's rights void.

Effective 28 Aug 1991

Title XXVI TRADE AND COMMERCE

407.643. Waiver of buyer's rights void. — 1. A credit services organization may not attempt to cause a buyer to waive a right under sections 407.635 to 407.644.

2. A waiver by a buyer of any part of sections 407.635 to 407.644 is void.

(L. 1991 S.B. 112 § 8)



Section 407.644 Actions — damages — penalties.

Effective 28 Aug 1991

Title XXVI TRADE AND COMMERCE

407.644. Actions — damages — penalties. — 1. (1) A buyer injured by a violation of sections 407.635 to 407.644 may bring an action for recovery of damages. The damages awarded may not be less than the amount paid by the buyer to the credit services organization, plus reasonable attorney's fees and court costs.

(2) The buyer may also be awarded punitive damages.

2. The attorney general or a buyer may bring an action in a court of competent jurisdiction to enjoin a violation of sections 407.635 to 407.644.

3. A violation of sections 407.635 to 407.644 is an unlawful practice pursuant to sections 407.010 to 407.130, and the violator shall be subject to all penalties, remedies and procedures provided in sections 407.010 to 407.130.

4. An action may not be brought under subsection 1 or 3 of this section after four years after the date of the execution of the contract for services to which the action relates.

5. A person who violates any provision of sections 407.635 to 407.644 is guilty of a class B misdemeanor.

6. In an action under this section the burden of proving an exemption under section 407.637 is on the person claiming the exemption.

7. The remedies provided by sections 407.635 to 407.644 are in addition to other remedies provided by law.

(L. 1991 S.B. 112 §§ 9 to 15)



Section 407.660 Citation of law.

Effective 28 Aug 1988

Title XXVI TRADE AND COMMERCE

407.660. Citation of law. — Sections 407.660 to 407.665 shall be known and may be cited as the "Rental-Purchase Agreement Law".

(L. 1988 H.B. 988)



Section 407.661 Definitions.

Effective 28 Aug 1988

Title XXVI TRADE AND COMMERCE

407.661. Definitions. — As used in sections 407.660 to 407.665 the following terms shall mean:

(1) "Advertisement", the attempt by publication, dissemination, solicitation, circulation, or any other means to induce, directly or indirectly, any person to enter into any obligation or acquire any title or interest in any merchandise, or any commercial message in any medium that directly or indirectly promotes or assists a rental-purchase agreement;

(2) "Cash price", the price for which the merchant would have sold the merchandise to the consumer for cash on the date of the rental-purchase agreement;

(3) "Consumer", an individual who leases personal property under a rental-purchase agreement;

(4) "Merchandise", the personal property that is the subject of a rental-purchase agreement;

(5) "Merchant", a person who, in the ordinary course of business, regularly leases, offers to lease, or arranges for the leasing of merchandise under a rental-purchase agreement;

(6) "Rental-purchase agreement", an agreement between a merchant and a consumer for the use of merchandise by the consumer for personal, family, or household purposes, for an initial period of four months or less that is automatically renewable with each payment after the initial period, and that permits the consumer to become the owner of the merchandise. A rental-purchase agreement shall not be construed to be nor be governed by any of the following:

(a) A lease or agreement which constitutes a credit sale as defined in 12 CFR 226.2(a)(16) and section 1602(g) of the Truth-in-Lending Act, 15 U.S.C. 1601 et seq.;

(b) A lease which constitutes a consumer lease as defined in 12 CFR 213.2(a)(6);

(c) Any lease for agricultural, business, or commercial purposes;

(d) Any lease made to an organization;

(e) A lease or agreement which constitutes a retail time contract or retail time transaction as defined in subdivisions (14) and (15) of section 408.250;

(f) A security interest as defined in subdivision (35)* of section 400.1-201; or

(g) A home solicitation sale as that term is defined in section 407.700;

(7) "Period", a day, week, month, or other subdivision of a year.

(L. 1988 H.B. 988)

*Republished in 2017 due to statutory reference to subdivision (37) changed to subdivision (35) in accordance with section 3.060.



Section 407.662 Rental-purchase agreements, in writing — prohibited provisions — required provisions.

Effective 28 Aug 1988

Title XXVI TRADE AND COMMERCE

407.662. Rental-purchase agreements, in writing — prohibited provisions — required provisions. — 1. A rental-purchase agreement shall be in the form of a written statement and shall constitute the entire agreement between the merchant and consumer. All amounts shall be stated in numerical figures.

2. A rental-purchase agreement may not contain a provision:

(1) Requiring a confession of judgment;

(2) Authorizing a merchant or an agent of the merchant to commit a breach of the peace in the repossession of merchandise;

(3) Waiving a defense, counterclaim, or right the consumer may have against the merchant or an agent of the merchant;

(4) Requiring the purchase of insurance from the merchant to cover the merchandise;

(5) Requiring the payment of a late charge greater than five dollars for each payment in default;

(6) Requiring a payment at the end of the scheduled rental-purchase term in excess of, or in addition to, a regular periodic payment in order to acquire ownership of the merchandise; or

(7) Requiring the consumer to pay rental payments greater than the total amount to be paid to acquire ownership.

3. A rental-purchase agreement must disclose in 10-point boldface type:

(1) Whether the merchandise is new or used;

(2) The cash price of the merchandise;

(3) The total amount and number of payments necessary to acquire ownership of the merchandise;

(4) The amount and timing of payments;

(5) That the consumer does not acquire ownership rights in the merchandise until all payments have been made under the ownership terms of the agreement;

(6) The amount and purpose of any payment, charge, or fee in addition to the regular periodic payments;

(7) Whether the consumer is liable for loss or damage to the merchandise, provided that the consumer's liability for loss or damage to the merchandise shall be no greater than the disclosed cash price plus any costs allowed by law;

(8) A statement of the conditions under which the lessee may terminate the lease;

(9) A statement of whether any part of a manufacturer's warranty continues to cover the rental property at the time the consumer assumes ownership of the property;

(10) Notice of the right to reinstate an agreement; and

(11) A statement of the reinstatement rights provided for in section 407.664.

(L. 1988 H.B. 988)



Section 407.663 Advertisements, requirements.

Effective 28 Aug 1988

Title XXVI TRADE AND COMMERCE

407.663. Advertisements, requirements. — An advertisement for a rental-purchase agreement that refers to or states the amount of the payment or the right to acquire ownership of any one particular item under the agreement must clearly and conspicuously state:

(1) That the transaction advertised is a rental-purchase agreement;

(2) The total amount and number of payments necessary to acquire ownership of the merchandise; and

(3) That the consumer does not acquire ownership rights in the merchandise until all payments have been made under the terms of the agreement.

(L. 1988 H.B. 988)



Section 407.664 Reinstatement of agreement, when, conditions.

Effective 28 Aug 1988

Title XXVI TRADE AND COMMERCE

407.664. Reinstatement of agreement, when, conditions. — 1. A consumer who fails to make timely rental payments has the right to reinstate the original rental-purchase agreement without losing any rights or options previously acquired under the rental-purchase agreement within three rental terms after the expiration of the last rental term for which the consumer made a timely payment if the consumer surrenders the rental property to the merchant when the merchant or its agent requests him to surrender the rental property.

2. Before reinstating a rental-purchase agreement, a merchant may require a consumer to pay any unpaid rental payments, delinquency charges, a reasonable reinstatement fee of not more than five dollars, and a delivery charge if redelivery of the rental property is necessary.

3. If reinstatement occurs pursuant to this section, the merchant shall provide the consumer with either the same property leased by the consumer prior to reinstatement or substitute property that is of comparable quality and condition.

(L. 1988 H.B. 988)



Section 407.665 Violations, penalties — correction of violation — penalty not a bar to civil action.

Effective 28 Aug 1988

Title XXVI TRADE AND COMMERCE

407.665. Violations, penalties — correction of violation — penalty not a bar to civil action. — 1. A violation of any provision or requirement of sections 407.660 to 407.664 shall be deemed a violation of section 407.020 and any person violating such provisions shall be subject to all penalties, remedies and procedures provided in sections 407.010 to 407.145. The attorney general shall have all powers, rights and duties regarding violations of sections 407.660 to 407.665 as are provided in sections 407.010 to 407.145.

2. Notwithstanding subsection 1 of this section, any failure to comply with any provision or requirement of sections 407.660 to 407.665 may be corrected within ten days after the date of execution of the rental-purchase agreement by the merchant, and, if so corrected, neither the merchant or any holder of the executed rental-purchase agreement is subjected to any penalty under the provisions of this chapter.

3. The provisions of sections 407.660 to 407.665 are not exclusive and do not relieve the parties or the contracts subject thereto from compliance with other applicable provisions of law nor shall such provisions bar any civil claim against any person who has acquired any moneys or property, real or personal, by means of any practice declared unlawful by any provision of sections 407.660 to 407.665.

(L. 1988 H.B. 988)



Section 407.670 Citation of law.

Effective 28 Aug 1988

Title XXVI TRADE AND COMMERCE

407.670. Citation of law. — Sections 407.670 to 407.679 shall be known and may be cited as the "Buyers Club Law".

(L. 1988 H.B. 988)



Section 407.671 Definitions.

Effective 28 Aug 1988

Title XXVI TRADE AND COMMERCE

407.671. Definitions. — As used in sections 407.670 to 407.679, the following terms shall mean:

(1) "Business day", any day other than a Saturday, Sunday, or legal holiday;

(2) "Buying service", "buying club", or "club", any person, corporation, partnership, unincorporated association or other business enterprise operating for profit within the state of Missouri, the primary purpose of which is to provide benefits to members from the cooperative purchase of services or merchandise;

(3) "Buyer" or "member", any status by which any natural person is entitled to any of the benefits of a discount buying organization;

(4) "Contract", any written agreement by which one becomes a member of a club;

(5) "Prepayment", any payment greater than fifty dollars for service, merchandise or membership made before any service or merchandise is rendered. Money received by a club from a financial institution upon assignment of a contract shall be considered prepayment when and to the extent the member is required to make prepayments to the financial institution pursuant to the contract.

(L. 1988 H.B. 988)



Section 407.672 Cancellation of membership.

Effective 28 Aug 1988

Title XXVI TRADE AND COMMERCE

407.672. Cancellation of membership. — 1. Any person who has elected to become a member of a club may cancel such membership by giving written notice any time before midnight of the third business day following the date on which membership was attained. Such cancellation shall be without liability on the part of the member and shall entitle the member to a refund of the entire consideration paid for the contract.

2. Notice of cancellation shall be in writing and delivered personally or by mail. If given by mail, the notice is effective upon deposit in a mailbox, properly addressed and postage paid. Notice of cancellation need not take a particular form and is sufficient if it indicates, by any form of written expression, the intention of the member not to be bound by the contract. If delivered personally, the notice is to be accepted by any agent or employee of the club, and a receipt for the notice must be given by that agent or employee to the person cancelling.

3. The entitled refund shall be delivered to the member within fourteen days after notice of cancellation is given.

4. Rights of cancellation may not be waived or otherwise surrendered.

5. Cancellation shall not relieve the member from paying for any merchandise or services received prior to the date of cancellation.

(L. 1988 H.B. 988)



Section 407.673 Contract, requirements, right to cancel.

Effective 28 Aug 1988

Title XXVI TRADE AND COMMERCE

407.673. Contract, requirements, right to cancel. — 1. A fully completed copy of every contract shall be delivered to the member at the time the contract is signed. Every contract shall constitute the entire agreement between seller and member, shall be in writing, shall be signed by the member, shall designate the date on which the member signed the contract and shall state, clearly and conspicuously, in boldface type of minimum size of 14-points, in immediate proximity to the space reserved for the signature of the buyer, the following:

­

­

2. Until the buying club has complied with this section, the member may cancel the contract by notifying the buying club, in any manner and by any means, of his intention to cancel and is then entitled to a refund of the entire consideration paid for the contract.

(L. 1988 H.B. 988)



Section 407.674 Delivery date of goods, exception — savings claims, requirements — contracts not in compliance, unenforceable.

Effective 28 Aug 1988

Title XXVI TRADE AND COMMERCE

407.674. Delivery date of goods, exception — savings claims, requirements — contracts not in compliance, unenforceable. — 1. Every contract shall provide that if any goods, except furniture or custom manufactured goods, ordered by the member from the buying club, are not delivered to the member or available for pick-up by the member at the location where the order was placed within six weeks from the date the member placed an order for such goods, then any payment by the member for such goods in advance of delivery shall, upon the member's request, be fully refunded, unless a predetermined delivery date has been furnished to the member in writing at the time he or she ordered such goods and the goods are delivered to the member or available for pick-up by that date. Every contract shall disclose that delivery dates for furniture or custom manufactured goods cannot be predicted, if such is the case.

2. Every contract shall provide that all savings claims made by the buying club are based on price comparisons with retailers doing business in the trade area who sell or offer for sale the same or comparable goods and at the prices the goods are actually sold or offered for sale by such retailers.

3. Any contract which does not comply with subsections 1 and 2 of this section shall be void and unenforceable.

(L. 1988 H.B. 988)



Section 407.675 Duration of contract, renewal, terms and limitations.

Effective 28 Aug 1988

Title XXVI TRADE AND COMMERCE

407.675. Duration of contract, renewal, terms and limitations. — No contract shall be valid for a term longer than twenty-four months from the date upon which the contract is signed. However, a club may allow a member to convert his contract into a contract for a period longer than twenty-four months after the member has been a member of the club for a period of at least six months. The duration of the contract shall be clearly and conspicuously disclosed in the contract in boldface type of a minimum size of 14-points. No contract shall contain an automatic renewal clause; provided, however, that such an agreement may provide for the buyer to exercise a renewal.

(L. 1988 H.B. 988)



Section 407.676 Law not applicable, when.

Effective 28 Aug 1988

Title XXVI TRADE AND COMMERCE

407.676. Law not applicable, when. — Sections 407.670 to 407.679 shall not apply to:

(1) Any buyers club in which the total consideration paid by each buyer in any manner whatsoever for discount buying services does not exceed fifty dollars over the expected life of the contract;

(2) Any buyers club in which persons receive discount buyer services incidentally as part of a package of services provided to or available to such individual on account of his membership in such organization, which is not organized for the profit of any person or corporation or which does not have as one of its primary purposes or businesses the provisions of discount buying services; and

(3) Any buyers club which files with the office of the attorney general a declaration, executed under penalty of perjury by the owner or manager of such club, stating that the club does not require, or in the ordinary course of business, receive prepayment.

(L. 1988 H.B. 988)



Section 407.677 Unlawful practices.

Effective 28 Aug 1988

Title XXVI TRADE AND COMMERCE

407.677. Unlawful practices. — 1. It shall be a violation of section 407.020 for any buyers club to fail to disclose to a prospective member in writing, prior to the sale of any contract for discount buying services:

(1) That goods or services can only be bought through catalogs with no opportunity to inspect samples;

(2) The buyers club's policies regarding warranties or guarantees on goods ordered, return of ordered goods by buyers, procedures for cancellation of merchandise orders by the buyer, and refunds of deposits for the cancellation of orders;

(3) Any incidental charges, such as estimated freight costs, handling fees, credit life or disability insurance, suppliers' and buyers clubs' markup, and other costs incidental to the purchase of goods through the buyers club and which are to be paid by the buyer;

(4) A list of the categories of merchandise which are available to the buyers from cooperating suppliers. If the list includes savings claims based on price comparisons, the savings claims must be based on price comparisons with retailers doing business in the trade who sell or offer for sale the same or comparable goods and at the prices the goods are sold or offered for sale by such retailers;

(5) The percentage of the purchase price required as a down payment on merchandise orders of any nature. This subdivision shall apply in all cases where rebates are offered, regardless of whether such promised rebates are contingent upon the seller's ability to enroll the referred persons into the buyers club.

2. In addition, it shall be a violation of section 407.020 for a buying club to:

(1) Represent that it is affiliated with any other buyers club organization or showroom unless an affiliation in fact exists and unless the prospective buyer would be legally entitled to services from the allegedly affiliated organization as a result of being a buyer of the buyers club. If such an affiliation is claimed by the representative of the buyers club, written proof of such a binding legal right must be made available to the prospective buyer, including a description of the services available from the affiliated club, before the signing of any contract for discount buying services or application;

(2) Represent that the prospective buyer will be entitled to a particular benefit unless that benefit is currently available from the buyers club on a regular basis;

(3) Offer any gifts or consideration of any nature to a prospective buyer as a solicitation for said persons to attend a buyers club sales presentation or to sign a membership application or a contract for discount buying services where the club fails to honor or deliver the gift or consideration in accordance with the term of its promise;

(4) Represent or suggest in any manner that it offers its buyers the lowest prices, excluding freight and service charges, available on all categories of merchandise handled by the club, unless such is true;

(5) Represent that merchandise is available to its buyer from any particular supplier unless such is true at the time the representation is made. Reference to unavailable suppliers or manufacturers may be made only for purposes of allowing prospective buyers to compare merchandise costs against those manufacturers which are available through the club. No buyers club may represent to a prospective buyer, unless it is true, that the club can purchase any item of merchandise at supplier's cost if the buyer provides the club with the necessary model number for the item.

(L. 1988 H.B. 988)



Section 407.678 Waivers, unenforceable.

Effective 28 Aug 1988

Title XXVI TRADE AND COMMERCE

407.678. Waivers, unenforceable. — Any waiver by the member of the provisions of sections 407.670 to 407.679 shall be deemed contrary to public policy and shall be void and unenforceable.

(L. 1988 H.B. 988)



Section 407.679 Violations, penalty — penalty not a bar to civil action.

Effective 28 Aug 1988

Title XXVI TRADE AND COMMERCE

407.679. Violations, penalty — penalty not a bar to civil action. — 1. A violation of any provisions or requirement of sections 407.670 to 407.678 shall be deemed a violation of section 407.020 and any person violating such provisions shall be subject to all penalties, remedies and procedures provided in sections 407.010 to 407.145. The attorney general shall have all powers, rights and duties regarding violations of sections 407.670 to 407.679 as are provided in sections 407.010 to 407.145.

2. The provisions of sections 407.670 to 407.679 are not exclusive and do not relieve the parties or the contracts subject thereto from compliance with all other applicable provisions of law nor shall such provisions bar any civil claim against any person who has acquired any moneys or property, real or personal, by means of any practice declared unlawful by any provision of sections 407.670 to 407.679.

(L. 1988 H.B. 988)



Section 407.700 Home solicitation sale defined.

Effective 28 Aug 1973

Title XXVI TRADE AND COMMERCE

407.700. Home solicitation sale defined. — "Home solicitation sale" means a consumer credit sale of goods, or services, except the sale of real property or interest therein, or the sale of personal property which is incident to the sale of real property or interest therein, in which the seller or a person acting for him engages in a personal solicitation of the sale at a residence of the buyer and the buyer's agreement or offer to purchase is there given to the seller or a person acting for him. It does not include a sale made pursuant to a preexisting revolving charge account, or a sale made pursuant to prior negotiations between both parties present at a business establishment at a fixed location where goods or services are offered or exhibited for sale.

(L. 1973 H.B. 61 & 367 § 1)



Section 407.705 Cancellation, notice of, how given — cancellation prohibited, when — business day defined.

Effective 01 May 1986, see footnote

Title XXVI TRADE AND COMMERCE

407.705. Cancellation, notice of, how given — cancellation prohibited, when — business day defined. — 1. Except as provided in subsection 3 of this section, in addition to any right otherwise to revoke an offer, the buyer has the right to cancel a home solicitation sale until midnight of the third business day after the day on which the buyer signs an agreement or offer to purchase which complies with sections 407.700 to 407.720. For the purposes of this section, the term "business day" shall mean any day except Saturday, Sunday, and legal holidays.

2. Cancellation occurs when the buyer gives written notice of cancellation to the seller at the address stated in the agreement or offer to purchase. Notice of cancellation, if given by mail, is given when it is deposited in a mailbox properly addressed and postage prepaid. Notice of cancellation given by the buyer need not take a particular form and is sufficient if it indicates by any form of written expression the intention of the buyer not to be bound by the home solicitation sale.

3. The buyer may not cancel a home solicitation sale if:

(1) The buyer requests the seller to provide goods or services without delay because of an emergency; and

(2) The seller in good faith makes a substantial beginning of performance of the contract before the buyer gives notice of cancellation; and

(3) In the case of goods, the goods cannot be returned to the seller in substantially as good condition as when received by the buyer.

(L. 1973 H.B. 61 & 367 § 2, A.L. 1986 S.B. 685)

Effective 5-01-86



Section 407.710 Agreement of sale, required statement, exception.

Effective 28 Aug 1973

Title XXVI TRADE AND COMMERCE

407.710. Agreement of sale, required statement, exception. — 1. In a home solicitation sale, unless the buyer requests the seller to provide goods or services without delay in an emergency, the seller must present to the buyer and obtain his signature to a written agreement or offer to purchase which designates as the date of the transaction the date on which the buyer actually signs and contains a statement of the buyer's rights which complies with subsection 2.

2. The statement must

(1) Contain in 10-point boldface type the following information and statements;

­

­

­­

­

If this agreement was solicited at your residence and you do not want the goods or services, you may cancel, without further obligation, this agreement by mailing a notice to the seller at the address as shown below, within 3 business days following the above date. You shall return the goods to seller in substantially the same condition as when you obtained them. Seller will then cancel all contracts and negotiable instruments executed by you and return any property given by you to seller within 10 days from date of transaction. If seller does not pick up the purchased goods within 20 days from date of your cancellation, you may retain or dispose of the goods without any further obligation. The notice must be mailed to: (______) Name and mailing address of seller must be filled in at time of sale.

(2) A home solicitation sales contract which contains the notice of cancellation forms and content provided in the Federal Trade Commission's trade regulation rule providing a cooling-off period for door-to-door sales shall be deemed as complying with the requirements of subsection 2 herein so long as the Federal Trade Commission language provides at least equal information to the consumer concerning his right to cancel as is required by sections 407.700 to 407.720.

3. Until the seller has complied with this section the buyer may cancel the home solicitation sale by notifying the seller in any manner and by any means of his intention to cancel.

(L. 1973 H.B. 61 & 367 § 3)



Section 407.715 Duties of seller after cancellation.

Effective 28 Aug 1973

Title XXVI TRADE AND COMMERCE

407.715. Duties of seller after cancellation. — 1. Except as provided in this section, within ten days after a home solicitation sale has been cancelled the seller must tender to the buyer any payments made by the buyer and any note or other evidence of indebtedness with the word "cancelled" stamped conspicuously on the face.

2. If the down payment includes goods traded in, the goods must be tendered in substantially as good condition as when received by the seller. If the seller fails to tender the goods as provided by this section, the buyer may elect to recover an amount equal to the trade-in allowance stated in the agreement.

3. Until the seller has complied with the obligations imposed by this section the buyer may retain possession of goods delivered to him by the seller and has a lien on the goods in his possession or control for any recovery to which he is entitled.

(L. 1973 H.B. 61 & 367 § 4)



Section 407.720 Duties of seller after cancellation — lien of buyer, when.

Effective 28 Aug 1973

Title XXVI TRADE AND COMMERCE

407.720. Duties of seller after cancellation — lien of buyer, when. — 1. Except as provided by the provision of section 407.715, within a reasonable time after a home solicitation sale has been cancelled the buyer upon demand must tender to the seller any goods delivered by the seller pursuant to the sale but he is not obligated to tender at any place other than his residence. If the seller fails to demand possession of goods within a reasonable time after cancellation the goods become the property of the buyer without obligation to pay for them. For the purpose of this section, twenty days is presumed to be a reasonable time.

2. The buyer has a duty to take reasonable care of the goods in his possession before cancellation or revocation and for a reasonable time thereafter, during which time the goods are otherwise at the seller's risk.

3. If the seller has performed any services pursuant to a home solicitation sale prior to its cancellation, the seller is entitled to no compensation.

(L. 1973 H.B. 61 & 367 § 5)



Section 407.725 Work and services for insured persons, contractors not to induce sales — cancellation of contracts, requirements, contractor duties — violations, penalty.

Effective 28 Aug 2014

Title XXVI TRADE AND COMMERCE

407.725. Work and services for insured persons, contractors not to induce sales — cancellation of contracts, requirements, contractor duties — violations, penalty. — 1. As used in this section, the following terms mean:

(1) "Contractor", a person or entity in the business of contracting or offering to contract with an owner or possessor of residential or commercial real estate to repair or replace roof systems or perform any other exterior repair, replacement, construction, or reconstruction work on any residential or commercial structure situated upon such real estate;

(2) "Roof system", includes roof coverings, roof sheathing, roof weatherproofing, and insulation.

2. A contractor shall not advertise or promise to pay or rebate all or any portion of any insurance deductible as an inducement to the sale of goods or services. As used in this section, a promise to pay or rebate includes granting any allowance or offering any discount against the fees to be charged or paying the insured or any person directly or indirectly associated with the property any form of compensation, gift, prize, bonus, coupon, credit, referral fee, or other item of monetary value for any reason.

3. A person who has entered into a written contract with a contractor to provide goods or services to be paid under a property and casualty insurance policy may cancel the contract prior to midnight on the fifth business day after the insured party has received written notice from the insurer that all or any part of the claim or contract is not a covered loss under the insurance policy. Cancellation shall be evidenced by the insured party giving written notice of cancellation to the contractor at the address stated in the contract. Notice of cancellation, if given by mail, shall be effective upon deposit into the United States mail, postage prepaid and properly addressed to the contractor. Notice of cancellation need not take a particular form and shall be sufficient if it indicates, by any form of written expression, the intention of the insured party not to be bound by the contract.

4. Before entering a contract referred to in subsection 3 of this section, the contractor shall:

(1) Furnish the insured party a statement in boldface type of a minimum size of ten points, in substantially the following form:

You may cancel this contract at any time before midnight on the fifth business day after you have received written notification from your insurer that all or any part of the claim or contract is not a covered loss under the insurance policy. See attached notice of cancellation form for an explanation of this right.

; and

(2) Furnish each insured a fully completed form in duplicate, captioned "NOTICE OF CANCELLATION", which shall be attached to the contract but easily detachable, and which shall contain, in boldface type of a minimum size of ten points, the following statement:

­

­

5. Within ten days after a contract referred to in subsection 3 of this section has been cancelled, the contractor shall tender to the owner or possessor of real estate any payments, partial payments, or deposits made and any note or other evidence of indebtedness. If, however, the contractor has performed any emergency services, acknowledged by the insured in writing to be necessary to prevent damage to the premises, the contractor shall be entitled to the reasonable value of such services. Any provision in a contract referred to in subsection 3 of this section that requires the payment of any fee for anything except emergency services shall not be enforceable against the owner or possessor of real estate who has cancelled a contract pursuant to this section.

6. A contractor shall not represent or negotiate, or offer or advertise to represent or negotiate, on behalf of an owner or possessor of real estate on any insurance claim in connection with the repair or replacement of roof systems, or the performance of any other exterior repair, replacement, construction, or reconstruction work.

7. Any violation of this section by a contractor shall be considered an unfair practice pursuant to the Missouri merchandising practices act as codified in this chapter.

(L. 2011 S.B. 101, A.L. 2014 S.B. 610)



Section 407.730 Definitions.

Effective 28 Aug 2007

Title XXVI TRADE AND COMMERCE

407.730. Definitions. — As used in sections 407.730 to 407.748, the following terms mean:

(1) "Advertisement", oral, written, graphic or pictorial statements made in the course of solicitation of business including, without limitation, any statement or representation made in a newspaper, magazine, the car rental company's proprietary website, or other publication, or contained in any notice, sign, poster, display, circular, pamphlet, or letter which may collectively be called "print advertisements", or on radio or television, which may be referred to as "broadcast commercials";

(2) "Authorized driver":

(a) The renter;

(b) The renter's spouse if the spouse is a licensed driver and satisfies the car rental company's minimum age requirement;

(c) The renter's employee or co-worker if they are engaged in business activity with the person to whom the vehicle is rented, are licensed drivers, and satisfy the rental company's minimum age requirements;

(d) Any person who operates the vehicle during an emergency situation; and

(e) Any person expressly listed by the car rental company on the renter's contract as an authorized driver;

(3) "Blackout date", any date on which an advertised price is totally unavailable to the public;

(4) "Car rental company", any person or entity in the business of renting private passenger vehicles to the public;

(5) "Car rental insurance", products and services that are offered in connection with and incidental to the rental of a motor vehicle under subdivision (10) of subsection 1 of section 375.786. This definition of optional car rental insurance or any other definition of insurance shall not include collision damage waiver;

(6) "Clear and conspicuous", that the statement, representation or term being disclosed is of such size, color contrast, and audibility and is so presented as to be readily noticed and understood by the person to whom it is being disclosed. All language and terms should be used in accordance with their common or ordinary usage and meaning;

(7) "Collision damage waiver", any product a consumer purchases from a car rental company in order to waive all or part of his responsibility for damages, or loss of, a rental vehicle;

(8) "Limited time availability", that the advertised rental price is only available for a specific period of time or that the price is not available during certain blackout periods;

(9) "Mandatory charge", any charge, fee, or surcharge consumers must generally pay in order to obtain or operate a rental vehicle;

(10) "Master rental agreement", those documents used by a car rental company for expedited service to members in a program sponsored by the car rental company in which renters establish a profile and select preferences for rental needs which establish the terms and conditions governing the use of a rental car rented by a car rental company by a participant in a master rental agreement;

(11) "Material restriction", a restriction, limitation or other requirement which significantly affects the price of, use of, or a consumer's financial responsibility for a rental car;

(12) "Rental agreement", any document or combination of documents, which, when read together and incorporated by reference to each other, relate to and establish the terms and conditions of the rental of a motor vehicle by an individual; or when such a combination of documents is entered into as part of any written master, corporate, group or individual agreement setting forth the terms and conditions governing the use of a rental car rented by a car rental company;

(13) "Vehicle license fees", charges that may be imposed upon any transaction originating in the state of Missouri to recoup costs incurred by a car rental company to license, title, inspect, register, plate, and pay personal property taxes on rental vehicles.

(L. 1989 H.B. 893 § 1, A.L. 2004 H.B. 1285 merged with S.B. 1233, et al., A.L. 2007 S.B. 82)



Section 407.732 Advertising, restrictions, requirements — prices advertised, quantity to be sufficient — surcharge fees — other terms, clearly disclosed.

Effective 28 Aug 2007

Title XXVI TRADE AND COMMERCE

407.732. Advertising, restrictions, requirements — prices advertised, quantity to be sufficient — surcharge fees — other terms, clearly disclosed. — 1. Any advertisement shall be nondeceptive and in plain language. Deception may result not only from a direct statement in the advertisement and from reasonable inferences therefrom, but also from omitting or obscuring a material restriction or fact.

2. Print advertisements that include prices for car rentals shall make clear and conspicuous disclosure of the following applicable restrictions:

(1) The expiration date of the price offered if it is available for less than thirty days after the last date of publication of the advertisement;

(2) The existence of any geographical limitations on use;

(3) The extent of any advance reservation or advance payment requirements;

(4) Airport access fee disclosure;

(5) The existence of any penalties or higher rates that may apply for early or late returns for weekly or weekend rentals;

(6) Existence of additional driver fee;

(7) The existence of blackout dates or specific blackout dates for location specific advertisements;

(8) Nonavailability of offer at all locations;

(9) Disclosure of mileage caps and charges;

(10) Disclosure of collision damage waiver costs.

­­

­

3. Broadcast commercials that include prices shall indicate whether substantial restrictions apply and shall include:

(1) The expiration date of the price offered if the advertised price is available for less than thirty days;

(2) Nonavailability of the advertised price in certain locations if that is the case;

(3) Mileage limitations and charges, if any;

(4) Price or price range for collision damage waiver.

4. Any advertised price shall be available in sufficient quantity to meet reasonably expected public demand for the rental cars advertised for the entire advertised period, beginning on the day on which the advertisement appears and continuing at least thirty days thereafter, unless the advertisement clearly and conspicuously discloses a shorter or longer expiration date for the offer, and in that event, through the expiration date. Prices may be advertised although less cars are available than would be required to meet the expected demand, as long as this limitation is clearly and conspicuously set forth in the advertisement and a reasonable number of cars are made available at the advertised price.

5. The existence of each additional fee, charge, or surcharge that a consumer must pay and which may be imposed as a separately stated charge on a rental transaction including, but in no way to be construed as limited to, airport fees and vehicle license fees shall be disclosed any time a price is advertised and each fee, charge, or surcharge shall be clearly and conspicuously disclosed on the rental agreement.

6. A photograph of a rental car shall not be used in a price advertisement unless the advertisement clearly and conspicuously discloses, in immediate proximity to the photograph, the cost to rent the car depicted. A photograph of a rental car shall not be used in an advertisement if the advertisement states directly or by implication that the automobile depicted may be rented under certain conditions and that is not the case.

7. Any price advertised as a "daily price" or "price per day" shall be available for rentals of a single day or more, and any price advertised as a "weekly" rate shall be available for the first week and for subsequent weeks of the same rental. A rental company shall not charge more than a weekly price which was advertised if a customer on a weekly rental returns the car earlier than seven days. A price advertised as a "weekend rate" shall be available on both Saturday and Sunday.

8. Any car rental advertising promotion which extends a free offer or promises a gift or other incentive shall clearly and conspicuously disclose all the terms and conditions for receiving the offer, gift or incentive. A gift, incentive, or other merchandise or service shall not be advertised as free if the cost of the item, in whole or in part, is included in the advertised rental rate. If the gift or offer is provided by a third party, the car rental company shall be fully responsible for providing the gift or offer under the terms and conditions disclosed.

9. A rental car shall not be advertised using the words "unlimited mileage" or other terms that suggest there are absolutely no mileage restrictions on the use of the rental vehicle only unless there are no geographical restrictions on the use of the vehicle.

10. At the time of the car rental transaction, the car rental company shall disclose the following:

(1) The total cost, including any airport access fees;

(2) Geographical limitations;

(3) Advance reservation or payment requirements;

(4) Penalties or higher rates that may apply for early or late returns for weekly or weekend rentals;

(5) Cost of additional driver fee;

(6) Blackout dates.

(L. 1989 H.B. 893 § 2, A.L. 2007 S.B. 82)



Section 407.735 Business practices, nondeceptive — collision damage waiver, terms, conditions, notice required — damages, estimates, how made — remedies.

Effective 28 Aug 2004

Title XXVI TRADE AND COMMERCE

407.735. Business practices, nondeceptive — collision damage waiver, terms, conditions, notice required — damages, estimates, how made — remedies. — 1. Any business practices utilized by car rental companies in furtherance of their business of renting vehicles to the public shall be nondeceptive, fair and shall not be unconscionable.

2. Any collision damage waiver product offered for sale to the public shall not contain any provisions that are deceptive, unfair or unconscionable. It is deceptive, unfair, and unconscionable to require a consumer to assume absolute liability for damage or loss up to the total value of a rental vehicle regardless of fault as a condition of the rental agreement, and then not include as part of any collision damage waiver product, a waiver of liability for any damage or loss which occurs as a result of the consumer's ordinary negligence, except where:

(1) The damage is caused intentionally by an authorized driver or as a result of his willful and wanton misconduct;

(2) The damage arises out of the authorized driver's operation of the vehicle while intoxicated or under the influence of any illegal or unauthorized drug;

(3) The rental transaction is based on fraudulent information supplied by the renter;

(4) The damage arises out of the use of the vehicle while committing or otherwise engaged in a criminal act in which the automobile usage is substantially related to the nature of the criminal activity;

(5) The damage arises out of the use of the vehicle to carry persons or property for hire;

(6) The damage occurs while the vehicle is operated by a person other than an authorized driver as defined in section 407.730;

(7) The damage arises out of the use of the vehicle outside of the United States unless such use is specifically authorized by the rental agreement;

(8) Towing or pushing anything or if operation of the vehicle on an unpaved road has resulted in damage or loss which is a direct result of the road or driving conditions;

(9) Loss due to the theft of the rental vehicle. However, the renter shall be presumed to have no liability for any loss due to theft if:

(a) An authorized driver has possession of the ignition key furnished by the rental company or an authorized driver establishes that the ignition key furnished by the car rental company was not in the vehicle at the time of the theft; and

(b) An authorized driver files an official report of the theft with the police or other law enforcement agency within twenty-four hours of learning of the theft and reasonably cooperates with the car rental company and the police or other law enforcement agency in providing information concerning the theft.

­­

­

3. Any claim resulting from damage to or loss of a rental vehicle shall be reasonably and rationally related to the actual loss incurred. The car rental company shall not assert or collect any claim for physical or mechanical damage to or loss of a rental vehicle which exceeds: the actual cash value of the vehicle immediately before the loss less any proceeds from the vehicle's disposal after the loss, or the actual cost to repair the damaged vehicle including all discounts or price reductions, whichever is less. Such claim shall be based on an estimate of damage or repair invoice made by an independent appraisal company, an insurance company, or a repair facility that completed or would complete the repairs. A car rental company's charge for loss of use shall not exceed a reasonable estimate of the actual income lost.

4. It is a deceptive and unfair practice for a car rental company or employee to knowingly and intentionally misrepresent any material element of a rental agreement transaction including the sale of collision damage waiver and car rental insurance. The company shall disclose in the rental agreement the extent of the consumer's liability for the vehicle and applicable mileage limitations and charges. When the consumer elects the collision damage waiver or car rental insurance, the price for collision damage waiver and car rental insurance shall appear on the rental agreement. A car rental company shall not require the purchase of collision damage waiver or car rental insurance. No car rental company shall sell to a consumer or offer to sell a consumer a collision damage waiver or car rental insurance as a part of the rental agreement unless the car rental company provides the consumer with the following written notice:

COLLISION DAMAGE WAIVER AND CAR RENTAL INSURANCE NOTICE: OUR CONTRACT OFFERS FOR AN ADDITIONAL CHARGE COLLISION DAMAGE WAIVER AND CAR RENTAL INSURANCE PRODUCTS. BEFORE DECIDING WHETHER TO PURCHASE ANY OF THESE OPTIONAL PRODUCTS, YOU MAY WISH TO DETERMINE WHETHER YOUR PERSONAL INSURANCE OR CREDIT CARD PROVIDES YOU COVERAGE DURING THE RENTAL PERIOD. THE PURCHASE OF ANY OF THESE OPTIONAL PRODUCTS IS NOT REQUIRED TO RENT A VEHICLE.

­­

­

5. The car rental company shall provide a notice at the rental office in the form of a sign, placard, or brochure that informs the consumer of the following:

(1) The availability of collision damage waiver;

(2) The availability of car rental insurance;

(3) A statement that the purchase of collision damage waiver and/or car rental insurance is not required in order to rent.

­­

­

­

­

6. Car rental companies shall not place a hold against a consumer's credit limit or charge a consumer's credit card in a deceptive or unfair manner, and without full and complete disclosure of such practice.

7. The remedies for any violation by a car rental company of any provision of sections 407.730 to 407.735, or for any conduct, act, or practice prescribed by any provisions of sections 407.730 to 407.735, shall be injunctive relief and monetary damages in an amount not to exceed fifty dollars for each violation. The aggregate amount of monetary damages which may be assessed against a car rental company for violations of any provisions of sections 407.730 to 407.735, or for any conduct, act, or practice prescribed by any provisions of sections 407.730 to 407.735, shall not exceed the sum of one hundred thousand dollars in the aggregate during any calendar year.

(L. 1989 H.B. 893 § 3, A.L. 2003 S.B. 207, A.L. 2004 H.B. 1285 merged with S.B. 1233, et al.)



Section 407.738 Actions, unlawful subleasing, who may bring — definitions.

Effective 28 Aug 1989

Title XXVI TRADE AND COMMERCE

407.738. Actions, unlawful subleasing, who may bring — definitions. — 1. Any one or more of the following persons who suffers any damage proximately resulting from one or more acts of unlawful motor vehicle subleasing, as described in section 407.742 may bring an action in the circuit court in the county in which the defendant resides, has his principal place of business, or where an act of unlawful motor vehicle subleasing occurred against the person who has engaged in those acts:

(1) A seller or other secured party under a conditional sale contract or a security agreement;

(2) A lender under a direct loan agreement;

(3) A lessor under a lease contract;

(4) A buyer under a conditional sale contract;

(5) A purchaser under a direct loan agreement, an agreement which provides for a security interest, or an agreement which is equivalent to these types of agreements;

(6) A lessee under a lease contract;

(7) An actual or purported transferee or assignee of any right or interest of a buyer, a purchaser, or a lessee.

2. The circuit court in an action under subsection 1 of this section may award, in its discretion, actual damages; punitive damages; reasonable attorney's fees and costs to the prevailing party; equitable relief, including, but not limited to, an injunction and restitution of money and property; and any other equitable relief which the court deems proper.

3. As used in sections 407.738 to 407.745, the following terms have the following meanings:

(1) "Buyer" has the meaning set forth in subdivision (9) of section 365.010;

(2) "Conditional sale contract" means:

(a) Any contract for the sale of a motor vehicle between a buyer and a seller, with or without accessories, under which possession is delivered to the buyer but the title vests in the buyer thereafter only upon the payment of all or part of the price, or upon the performance of any other condition; or

(b) Any contract for the bailment or leasing of a motor vehicle between a buyer and a seller, with or without accessories, by which the bailee or lessee agrees to pay as compensation for use a sum substantially equivalent to or in excess of the aggregate value of the vehicle and its accessories, if any, at the time the contract is executed, and by which it is agreed that the bailee or lessee will become, or for no other consideration or for a nominal consideration has the option of becoming, the owner of the vehicle upon full compliance with the terms of the contract; or

(c) Any contract for the sale of a motor vehicle between a buyer and a seller, with or without accessories, under which possession is delivered to the buyer, and a lien on the property is to vest in the seller as security for the payment of part or all of the price, or for the performance of any other condition;

(d) Conditional sale contract includes any contract for the sale or bailment of a motor vehicle between a buyer and a seller primarily for business or commercial purposes;

(3) "Direct loan agreement" means an agreement between a lender and a purchaser whereby the lender has advanced funds pursuant to a loan secured by the motor vehicle which the purchaser has purchased;

(4) "Lease contract" means a lease contract between a lessor or bailor and a lessee or bailee including a lease for business or commercial purposes;

(5) "Motor vehicle" means any vehicle required to be registered pursuant to chapter 301;

(6) "Person" has the meaning set forth in subdivision (5) of section 407.010;

(7) "Purchaser", has the meaning set forth in subdivision (30)* of section 400.1-201;

(8) "Security agreement" and "secured party" have the meanings set forth, respectively, in paragraphs (h) and (i) of subdivision (1) of section 400.9-105. "Security interest" has the meaning set forth in subdivision (35)* of section 400.1-201;

(9) "Seller" has the meaning set forth in subdivision (12) of section 365.020 and includes the present holder of the conditional sale contract.

4. The rights and remedies provided in sections 407.738 to 407.745 are in addition to any other rights and remedies provided by law.

(L. 1989 H.B. 893 § 4)

*Republished in 2017 due to statutory reference to subdivision (33) changed to subdivision (30) and statutory reference to subdivision (37) changed to (35) in accordance with section 3.060.



Section 407.740 Penalty, unlawful subleasing — prosecuting attorney, attorney general, duty to commence action, when.

Effective 01 Jan 2017, see footnote

Title XXVI TRADE AND COMMERCE

407.740. Penalty, unlawful subleasing — prosecuting attorney, attorney general, duty to commence action, when. — 1. Any person who willfully and knowingly engages in unlawful subleasing of a motor vehicle, as defined in section 407.742, shall be guilty of a class E felony. It shall be the duty of each prosecuting attorney and circuit attorney in their respective jurisdictions to commence any criminal actions under sections 407.738 to 407.745, and the attorney general shall have concurrent original jurisdiction to commence such criminal actions throughout the state where such violations have occurred.

2. Whenever it appears to the attorney general that a person has engaged in, is engaging in, or is about to engage in unlawful subleasing of a motor vehicle, he may bring an action pursuant to section 407.100 for an injunction prohibiting such person from continuing such methods, uses, acts, or practices, or engaging therein, or doing anything in furtherance thereof. In any action brought by the attorney general under this subsection, all of the provisions of sections 407.100 to 407.140 shall apply thereto.

(L. 1989 H.B. 893 § 5, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 407.742 Unlawful subleasing, elements of crime.

Effective 28 Aug 1989

Title XXVI TRADE AND COMMERCE

407.742. Unlawful subleasing, elements of crime. — A person engages in an act of unlawful subleasing of a motor vehicle if all of the following conditions are met:

(1) The motor vehicle is subject to a lease contract, conditional sale contract, or security agreement the terms of which prohibit the transfer or assignment of any right of interest in the motor vehicle or under the lease contract, conditional sale contract, or security agreement;

(2) The person is not a party to the original lease contract, conditional sale contract, or security agreement;

(3) The person transfers or assigns, or purports to transfer or assign, or assists, causes, or arranges an actual or purported transfer or assignment of any right or interest in the motor vehicle or under the lease contract, conditional sale contract, or security agreement, to any person who is not a party to the original lease contract, conditional sale contract, or security agreement;

(4) The person does not obtain, prior to the transfer or assignment described in subdivision (3) of this section, written consent to the transfer or assignment from the motor vehicle's lessor, seller, or secured party;

(5) The person receives compensation or some other consideration for the transfer or assignment described in subdivision (3) of this section.

(L. 1989 H.B. 893 § 6)



Section 407.745 Assignment or transfer of motor vehicle, not unlawful subleasing, when.

Effective 28 Aug 1989

Title XXVI TRADE AND COMMERCE

407.745. Assignment or transfer of motor vehicle, not unlawful subleasing, when. — 1. The actual or purported transfer or assignment, or the assisting, causing, or arranging of an actual or purported transfer or assignment, of any right or interest in a motor vehicle or under a lease contract, conditional sale contract, or security agreement, by an individual who is a party to the original lease contract, conditional sale contract, or security agreement is not an act of unlawful subleasing of a motor vehicle and is not subject to prosecution.

2. Sections 407.730 to 407.748 shall not affect the enforceability of any provision of any lease contract, conditional sale contract, security agreement, or direct loan agreement by any party thereto.

(L. 1989 H.B. 893 § 7)



Section 407.748 Violations are unlawful merchandising practices — remedies not exclusive.

Effective 28 Aug 1989

Title XXVI TRADE AND COMMERCE

407.748. Violations are unlawful merchandising practices — remedies not exclusive. — 1. Violation of any provision of sections 407.730 to 407.748 shall be deemed an unlawful practice under sections 407.010 to 407.130, and shall be subject to all penalties, remedies and procedures provided in sections 407.010 to 407.130. The attorney general shall have all powers, rights and duties regarding violations of sections 407.730 to 407.748 as are provided in sections 407.010 to 407.130, in addition to rulemaking authority as provided in section 407.145.

2. The provisions of sections 407.730 to 407.748 are not exclusive. The remedy specified in sections 407.730 to 407.748 for violation of any section of sections 407.730 to 407.748 or for conduct described by any section of sections 407.730 to 407.748 shall be in addition to any other procedures or remedies for any violation or conduct provided for in any other law. Nothing in sections 407.730 to 407.748 shall limit any other statutory or any common law rights of the attorney general, any circuit attorney or prosecuting attorney, or any other person. If any act or practice prescribed by sections 407.730 to 407.748 is also the basis for a cause of action in common law or a violation of another statute, the purchaser may assert the common law or statutory cause of action under the procedures and with the remedies applicable thereto.

3. If any provision of sections 407.730 to 407.748 or any rule or regulation made thereunder, or the application thereof to any person or circumstances is held invalid by the court of competent jurisdiction, the remainder of sections 407.730 to 407.748, rule or regulation and the application of such provision to other persons or circumstances shall not be affected thereby.

(L. 1989 H.B. 893 § 8)



Section 407.753 Manufacturer, wholesaler or distributor not to terminate contract except for good cause — good cause, how established.

Effective 28 Aug 1991

Title XXVI TRADE AND COMMERCE

407.753. Manufacturer, wholesaler or distributor not to terminate contract except for good cause — good cause, how established. — 1. Any manufacturer, wholesaler or distributor of industrial, maintenance and construction power equipment used for industrial, maintenance and construction applications and repair parts therefor, who enters into a written or parol contract with any person, firm, or corporation engaged in the business of selling and repairing industrial, maintenance and construction power equipment used for industrial, maintenance and construction applications and repair parts therefor, whereby such retailer agrees to maintain a stock of parts or complete or whole machines or attachments, shall not terminate, cancel, or fail to renew any such contract without good cause."Good cause" means failure by the retailer to substantially comply with essential and reasonable requirements imposed upon the retailer by the contract if such requirements are not different from those requirements imposed on other similarly situated retailers either by their terms or in the manner of their enforcement. In addition, good cause shall exist whenever:

(1) The retailer has transferred an interest in the retailer business without the manufacturer's, wholesaler's or distributor's written consent, or there has been a withdrawal from the retailer's business of an individual proprietor, partner, major shareholder, or the manager of the retailer's business, or there has been a substantial reduction in interest of a partner or major stockholder without the written consent of the manufacturer, wholesaler, or distributor;

(2) The retailer has filed a voluntary petition in bankruptcy or has had an involuntary petition in bankruptcy filed against it which has not been discharged within thirty days after the filing, or there has been a closeout or sale of a substantial part of the retailer's assets related to the retailer's business or there has been a commencement or dissolution or liquidation of the retailer's business;

(3) There has been a change, without the prior written approval of the manufacturer, wholesaler, or distributor, in the location of the retailer's principal place of business under the retailer's agreement with the manufacturer, wholesaler, or distributor;

(4) The retailer has defaulted under any chattel mortgage or other security agreement between the retailer and the manufacturer, wholesaler, or distributor, or there has been a revocation or discontinuance of any guarantee of the retailer's present or future obligations to the manufacturer, wholesaler, or distributor;

(5) The retailer has failed to operate in the normal course of business for seven consecutive days or has otherwise abandoned his business, except for reasonable and customary closures of business;

(6) The retailer has pleaded guilty to or has been convicted of a felony affecting the relationship between the retailer and the manufacturer, wholesaler, or distributor;

(7) The retailer has engaged in conduct which is injurious or detrimental to the retailer's customers or the public welfare;

(8) The retailer has consistently failed to meet the manufacturer's, wholesaler's or distributor's requirements for reasonable market penetration based on the manufacturer's, wholesaler's, or distributor's experience in other comparable marketing areas.

2. Except as otherwise provided in this section, a supplier shall provide a retailer at least ninety-days prior written notice of termination, cancellation, or nonrenewal of the contract. The notice shall state all reasons constituting good cause for termination, cancellation or nonrenewal and shall provide that the dealer has sixty days in which to cure any claimed deficiency. If the deficiency is rectified within sixty days the notice shall be void. The notice and right-to-cure provisions under this section shall not apply if the reason for termination, cancellation or nonrenewal is for any reason set forth in subdivisions (1) to (8) of this section.

(L. 1991 S.B. 241 § 4)



Section 407.754 How to apply to successors in interest — successor in interest defined.

Effective 28 Aug 1991

Title XXVI TRADE AND COMMERCE

407.754. How to apply to successors in interest — successor in interest defined. — The obligations of any wholesaler, manufacturer or distributor created by the provisions of sections 407.750 to 407.754 apply to any successor in interest or assignee of that wholesaler, manufacturer, or distributor. A "successor in interest" includes any purchaser of substantially all of the assets or over fifty percent of the stock, any surviving corporation resulting from a merger or liquidation, any receiver, or any trustee of the original wholesaler, manufacturer or distributor.

(L. 1991 S.B. 241 § 5)



Section 407.755 Action for damages and costs by retailer for violations — remedy not exclusive.

Effective 28 Aug 1991

Title XXVI TRADE AND COMMERCE

407.755. Action for damages and costs by retailer for violations — remedy not exclusive. — If a manufacturer, wholesaler or distributor violates any provisions of sections 407.753 and 407.754, a retailer may bring an action against such manufacturer, wholesaler, or distributor in any court of competent jurisdiction for damages sustained by the retailer as a consequence of the violation, together with the actual costs of the action, including reasonable attorney's fees. The court may award court costs and reasonable attorney fees to the prevailing party. The remedies set forth in this section shall not be deemed exclusive and shall be in addition to any other remedies permitted by law.

(L. 1991 S.B. 241 § 6)



Section 407.756 Law, applicability to existing and future contracts.

Effective 28 Aug 1991

Title XXVI TRADE AND COMMERCE

407.756. Law, applicability to existing and future contracts. — The provisions of sections 407.750 to 407.756 shall apply to all continuing or nonrenewable contracts and all other contracts entered into, amended, or renewed after August 28, 1991. Any contract in force and effect on August 28, 1991, which, by its terms, will terminate on a date subsequent thereto, is governed by the law as it existed before August 28, 1991.

(L. 1991 S.B. 241 § 7)



Section 407.800 Going-out-of-business sales, requirements, limitations, extension — exceptions.

Effective 28 Aug 1995

Title XXVI TRADE AND COMMERCE

407.800. Going-out-of-business sales, requirements, limitations, extension — exceptions. — Any person, except a licensed auctioneer as defined in section 343.010, who advertises or conducts a going-out-of-business sale or any sale of merchandise which indicates the person conducting the sale is terminating or liquidating the person's trade, commerce or business for any reason shall inform the attorney general, in writing, not less than ten days prior to the sale of the duration of the sale by indicating the first and last days of the sale. Any person who informs the attorney general that the person is going to conduct a going-out-of-business sale shall submit to the attorney general information regarding the items which will be offered for sale during the going-out-of-business sale. The inventory shall not be supplemented after the beginning of such sale. The going-out-of-business sale shall not exceed a period of sixty days unless an extension has been registered with the attorney general's office by affidavit. Such affidavit shall indicate the duration of such extension and the reasons therefor, and the time extension shall not exceed a reasonable time period as determined by the attorney general based upon the information provided to the attorney general by the person conducting the sale. Any affidavit supporting the request for an extension shall describe the efforts made by the person and the person's plan to dispose of such sale items, and shall state why the items remain unsold, and shall contain any other information requested by the attorney general. A violation of this section shall be considered a violation of section 407.020 and shall be remedied pursuant to section 407.100. If the attorney general fails to take action within one hundred twenty days after a violation of this section occurs, the prosecuting attorney or circuit attorney of the appropriate jurisdiction may take action as provided in sections 407.020 and 407.100.

(L. 1980 H.B. 993, A.L. 1986 S.B. 685, A.L. 1995 H.B. 558)



Section 407.810 Citation of law.

Effective 28 Aug 2010

Title XXVI TRADE AND COMMERCE

407.810. Citation of law. — Sections 407.810 to 407.835 shall be known and may be cited as the "Motor Vehicle Franchise Practices Act" or the "MVFP Act".

(L. 1980 H.B. 1600 § 1, A.L. 2010 H.B. 2198)



Section 407.811 Public policy statement.

Effective 28 Aug 2010

Title XXVI TRADE AND COMMERCE

407.811. Public policy statement. — It is declared to be the public policy of the state to provide for fair and impartial regulation of those persons engaged in the manufacturing, distributing, importing, or selling of motor vehicles. The provisions of the MVFP act shall be administered in such a manner that will promote fair dealing and honesty in the motor vehicle industry and among those engaged therein without unfair or unreasonable discrimination or undue preference or advantage. It is further declared to be the policy of the state to protect the public interest in the purchase and trade of motor vehicles so as to ensure protection against irresponsible vendors and dishonest or fraudulent sales practices and to assist, provide, and secure a stable, efficient, enforceable, and verifiable method for the distribution of motor vehicles to consumers in the state.

(L. 2010 H.B. 2198)



Section 407.812 Compliance with act required — applicability of act.

Effective 28 Aug 2010

Title XXVI TRADE AND COMMERCE

407.812. Compliance with act required — applicability of act. — 1. Any franchisor obtaining or renewing its license after August 28, 2010, shall be bound by the provisions of the MVFP act and shall comply with it, and no franchise agreement made, entered, modified, or renewed after August 28, 2010, shall avoid the requirements of the MVFP act, or violate its provisions, and no franchise agreement shall be performed after the date the franchisor's license is issued or renewed in such a manner that the franchisor avoids or otherwise does not conform or comply with the requirements of the MVFP act. Notwithstanding the effective date of any franchise agreement, all franchisor licenses and renewals thereof are issued subject to all provisions of the MVFP act and chapter 301 and any regulations in effect upon the date of issuance, as well as all future provisions of the MVFP act and chapter 301 and any regulations which may become effective during the term of the license.

2. The provisions of the MVFP act shall apply to each franchise that a franchisor, manufacturer, importer, or distributor has with a franchisee and all agreements between a franchisee and a common entity or any person that is controlled by a franchisor.

(L. 2010 H.B. 2198)



Section 407.815 Definitions.

Effective 28 Aug 2010

Title XXVI TRADE AND COMMERCE

407.815. Definitions. — As used in sections 407.810 to 407.835, unless the context otherwise requires, the following terms mean:

(1) "Administrative hearing commission", the body established in chapter 621 to conduct administrative hearings;

(2) "All-terrain vehicle", any motorized vehicle manufactured and used exclusively for off-highway use which is fifty inches or less in width, with an unladen dry weight of six hundred pounds or less, traveling on three, four or more low pressure tires, with a seat designed to be straddled by the operator, and handlebars for steering control;

(3) "Coerce", to compel or attempt to compel a person to act in a given manner by pressure, intimidation, or threat of harm, damage, or breach of contract, but shall not include the following:

(a) Good faith recommendations, exposition, argument, persuasion or attempts at persuasion without unreasonable conditions;

(b) Notice given in good faith to any franchisee of such franchisee's violation of terms or provisions of such franchise or contractual agreement; or

(c) Any conduct set forth in sections 407.810 to 407.835 that is permitted of the franchisor;

(4) "Common entity", a person:

(a) Who is either controlled or owned, beneficially or of record, by one or more persons who also control or own more than forty percent of the voting equity interest of a franchisor; or

(b) Who shares directors or officers or partners with a franchisor;

(5) "Control", to possess, directly or indirectly, the power to direct or cause the direction of the management or policies of a person, whether through the ownership of voting securities, by contract, or otherwise; except that "control" does not include the relationship between a franchisor and a franchisee under a franchise agreement;

(6) "Dealer-operator", the individual who works at the established place of business of a dealer and who is responsible for and in charge of day-to-day operations of that place of business;

(7) "Distributor", a person, resident or nonresident, who, in whole or in part, sells or distributes new motor vehicles to motor vehicle dealers in this state;

(8) "Franchise" or "franchise agreement", a written arrangement or contract for a definite or indefinite period, in which a person grants to another person a license to use, or the right to grant to others a license to use, a trade name, trademark, service mark, or related characteristics, in which there is a community of interest in the marketing of goods or services, or both, at wholesale or retail, by agreement, lease or otherwise, and in which the operation of the franchisee's business with respect to such franchise is substantially reliant on the franchisor for the continued supply of franchised new motor vehicles, parts and accessories for sale at wholesale or retail. The franchise includes all portions of all agreements between a franchisor and a franchisee, including but not limited to a contract, new motor vehicle franchise, sales and service agreement, or dealer agreement, regardless of the terminology used to describe the agreement or relationship between the franchisor and franchisee, and also includes all provisions, schedules, attachments, exhibits and agreements incorporated by reference therein;

(9) "Franchisee", a person to whom a franchise is granted;

(10) "Franchisor", a person who grants a franchise to another person;

(11) "Good faith", the duty of each party to any franchise and all officers, employees, or agents thereof, to act in a fair and equitable manner toward each other so as to guarantee the one party freedom from coercion, intimidation, or threat of coercion or intimidation from the other party;

(12) "Importer", a person who has written authorization from a foreign manufacturer of a line-make of motor vehicles to grant a franchise to a motor vehicle dealer in this state with respect to that line-make;

(13) "Line-make", a collection of models, series, or groups of motor vehicles manufactured by or for a particular manufacturer, distributor or importer offered for sale, lease or distribution pursuant to a common brand name or mark; provided, however:

(a) Multiple brand names or marks may constitute a single line-make, but only when included in a common dealer agreement and the manufacturer, distributor or importer offers such vehicles bearing the multiple names or marks together only, and not separately, to its authorized dealers; and

(b) Motor vehicles bearing a common brand name or mark may constitute separate line-makes when pertaining to motor vehicles subject to separate dealer agreements or when such vehicles are intended for different types of use;

(14) "Manufacturer", any person, whether a resident or nonresident of this state, who manufactures or assembles motor vehicles or who manufactures or installs on previously assembled truck chassis special bodies or equipment which, when installed, form an integral part of the motor vehicle and which constitute a major manufacturing alteration. The term "manufacturer" includes a central or principal sales corporation or other entity, other than a franchisee, through which, by contractual agreement or otherwise, it distributes its products;

(15) "Motor vehicle", for the purposes of sections 407.810 to 407.835, any motor-driven vehicle required to be registered pursuant to the provisions of chapter 301, except that, motorcycles and all-terrain vehicles as defined in section 301.010 shall not be included. The term "motor vehicle" shall also include any engine, transmission, or rear axle, regardless of whether attached to a vehicle chassis, that is manufactured for the installation in any motor-driven vehicle with a gross vehicle weight rating of more than sixteen thousand pounds that is registered for the operations on the highways of this state under chapter 301;

(16) "New", when referring to motor vehicles or parts, means those motor vehicles or parts which have not been held except as inventory, as that term is defined in subdivision (4) of section 400.9-109;

(17) "Person", a natural person, sole proprietor, partnership, corporation, or any other form of business entity or organization;

(18) "Principal investor", the owner of the majority interest of any franchisee;

(19) "Reasonable", shall be based on the circumstances of a franchisee in the market served by the franchisee;

(20) "Require", to impose upon a franchisee a provision not required by law or previously agreed to by a franchisee in a franchise agreement;

(21) "Successor manufacturer", any manufacturer that succeeds, or assumes any part of the business of, another manufacturer, referred to as the "predecessor manufacturer", as the result of:

(a) A change in ownership, operation, or control of the predecessor manufacturer by sale or transfer of assets, corporate stock, or other equity interest, assignment, merger, consolidation, combination, joint venture, redemption, court-approved sale, operation of law, or otherwise;

(b) The termination, suspension or cessation of a part or all of the business operations of the predecessor manufacturer;

(c) The noncontinuation of the sale of the product line; or

(d) A change in distribution system by the predecessor manufacturer, whether through a change in distributor or the predecessor manufacturer's decision to cease conducting business through a distributor altogether.

(L. 1980 H.B. 1600 § 2, A.L. 1997 H.B. 516, A.L. 1998 H.B. 1055, A.L. 2001 H.B. 575, A.L. 2007 S.B. 82, A.L. 2010 H.B. 2198)



Section 407.816 Motor driven vehicle, defined for section 407.815 — exemption for recreational vehicle dealers or manufacturers.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

407.816. Motor driven vehicle, defined for section 407.815 — exemption for recreational vehicle dealers or manufacturers. — 1. As used in subdivision (7) of section 407.815, the term “motor vehicle” shall not include “trailer” as such term is defined in section 301.010.

2. Prior to August 1, 2002, the provisions of section 407.817, subdivisions (13), (17) and (18) of section 407.825 and section 407.826 shall not apply to recreational vehicle dealers or manufacturers.

3. As of August 1, 2002, the term “motor vehicle” as used in sections 407.810 to 407.835 shall not apply to recreational vehicles as defined in section 407.1320.

(L. 1997 H.B. 207 § 1, A.L. 2001 H.B. 575, A.L. 2017 S.B. 8 merged with S.B. 222 merged with S.B. 225)



Section 407.817 Establishment or transfer of an existing franchise, procedures for franchisor.

Effective 28 Aug 2010

Title XXVI TRADE AND COMMERCE

407.817. Establishment or transfer of an existing franchise, procedures for franchisor. — 1. Notwithstanding any provision of a franchise to the contrary, for purposes of the MVFP act, "relevant market area" means:

(1) For a proposed new motor vehicle dealer or a new motor vehicle dealer who plans to locate or relocate his or her place of business in a county having a population which is greater than one hundred thousand, the area within a radius of eight miles of the intended site of the proposed or relocated dealer. The eight-mile distance shall be determined by measuring the distance between the nearest surveyed boundary of the existing new motor vehicle dealer's principal place of business and the nearest surveyed boundary line of the proposed or relocated new motor vehicle dealer's principal place of business; or

(2) For a proposed new motor vehicle dealer or a new motor vehicle dealer who plans to locate or relocate his or her place of business in a county having a population which is not greater than one hundred thousand, the area within a radius of fifteen miles of the intended site of the proposed or relocated dealer. The fifteen-mile distance shall be determined by measuring the distance between the nearest surveyed boundary line of the existing new motor vehicle dealer's principal place of business and the nearest surveyed boundary line of the proposed or relocated new motor vehicle dealer's principal place of business.

2. As used in this section, "relocate" and "relocation" shall not include the relocation of a new motor vehicle dealer within two miles of its established place of business.

3. Before a franchisor enters into a franchise establishing an additional franchise, reopening a previously existing franchise, or relocating an existing franchise within a relevant market area where the same line-make is represented, the franchisor shall give written notice to each franchisee of the same line-make in the relevant market area of its intention to establish an additional franchise, reopen a previously existing franchise, or relocate an existing franchise within that relevant market area. Such notice shall state:

(1) The specific location at which the additional, reopened, or relocated franchise will be established; and

(2) The date on or after which the franchisor intends to be engaged in business with the additional, reopened, or relocated franchise at the proposed location.

4. Within thirty days after receiving the notice provided for in subsection 3 of this section, or within thirty days after the end of any appeal procedure provided by the franchisor, a franchisee to whom notice was required in subsection 3 of this section may bring an action pursuant to section 407.822 to determine whether good cause exists for establishing an additional franchise, reopening a previously existing franchise, or relocating an existing franchise.

5. This section shall not apply to the reopening or replacement in a relevant market area of a closed franchise that has been closed within the preceding year, if the established place of business of the reopened or replacement franchise is within two miles of the established place of business of the closed franchise and only if the reopened or replaced franchise is offered to the franchisee who had previously operated the closed franchise within the preceding year if that franchise had not been terminated under the provisions of the MVFP act or had not voluntarily closed the franchise.

6. In determining whether good cause exists for establishing an additional franchise, reopening a previously existing franchise, or relocating a franchise for the same line-make, the administrative hearing commission shall take into consideration all relevant circumstances, including, but not limited to, the following:

(1) The size and permanency of the investment and obligations incurred by the existing franchisees of the same line-make in the relevant market area; and any damage that such existing franchisees may suffer from the establishment, reopening, or relocation of a franchise into the relevant market area;

(2) The effect on the retail motor vehicle business and the consuming public in the relevant market area;

(3) Whether it is injurious or beneficial to the public welfare;

(4) Whether the existing franchisees of the same line-make in that relevant market area are providing adequate competition and convenient consumer care for the motor vehicles of that line-make in the relevant market area, including the adequacy of motor vehicle sales and qualified service personnel;

(5) Whether the establishment, reopening, or relocation of a franchise would promote competition; and whether the benefits to the public and the franchisor from any such increased competition outweigh the harm to the existing franchisees in the relevant market area;

(6) Growth or decline of the population and the number of new motor vehicle registrations in the relevant market area; and

(7) The effect on the reopening or relocating franchisee of a denial of its relocation into the relevant market area.

7. The remedies and relief available pursuant to this section are not exclusive and are in addition to those provided in section 407.835 or otherwise permitted by law or equity.

(L. 2001 H.B. 575, A.L. 2010 H.B. 2198)

(2009) Section is sole and exclusive authority for challenging the establishment of a new motor vehicle dealership under the Motor Vehicle Franchise Practices Act. Parktown Imports v. Audi of America, 278 S.W.3d 670 (Mo.banc).



Section 407.818 License required.

Effective 28 Aug 2010

Title XXVI TRADE AND COMMERCE

407.818. License required. — No franchisor shall engage in business in this state without a license therefor as provided in sections 301.550 to 301.573. No motor vehicle, foreign or domestic, may be sold, leased, or offered for sale or lease in this state unless the franchisor, which issues a franchise to a franchisee in this state, is licensed under sections 301.550 to 301.573. No franchisor shall modify the area of responsibility to avoid the requirements of section 407.817 or 407.833, or any other section of the MVFP act. Each franchisor shall renew its license annually by the date specified by the department of revenue.

(L. 2010 H.B. 2198)



Section 407.819 Successor manufacturer, restrictions on line-make franchise offers — fair market value calculation.

Effective 28 Aug 2010

Title XXVI TRADE AND COMMERCE

407.819. Successor manufacturer, restrictions on line-make franchise offers — fair market value calculation. — 1. Notwithstanding any provision in a franchise to the contrary, no successor manufacturer shall, for a period of two years from the date of acquisition of control by that successor manufacturer of a line-make from a predecessor manufacturer, offer a franchise to any person for a line-make of a predecessor manufacturer in any portion of the relevant market area in which the predecessor manufacturer previously cancelled, terminated, noncontinued, failed to renew, or otherwise ended a franchise agreement with a franchisee who had a franchise facility in that relevant market area without first offering the franchise to the former franchisee at no cost, unless:

(1) Within sixty days of the former franchisee's cancellation, termination, noncontinuance, or nonrenewal, the predecessor manufacturer had consolidated the line-make with another of its line-makes for which the predecessor manufacturer had a franchisee with a then-existing franchise facility in that relevant market area;

(2) The successor manufacturer has paid the former franchisee the fair market value of the former franchisee's motor vehicle dealership in accordance with this section;

(3) The predecessor manufacturer successfully terminated the former franchisee under subdivision (5) of section 407.825.

2. For purposes of this section, the fair market value of a former franchisee's motor vehicle dealership shall be calculated as of the date of the following that yields the highest fair market value: the date the predecessor manufacturer announced the action that resulted in the cancellation, termination, noncontinuance, or nonrenewal; the date the action that resulted in cancellation, termination, noncontinuance, or nonrenewal became final; or the date twelve months prior to the date that the predecessor manufacturer announced the action that resulted in the cancellation, termination, noncontinuance, or nonrenewal.

(L. 2010 H.B. 2198)



Section 407.820 Franchisor subject to jurisdiction of Missouri courts and administrative agencies, when — service of process.

Effective 28 Aug 2001

Title XXVI TRADE AND COMMERCE

407.820. Franchisor subject to jurisdiction of Missouri courts and administrative agencies, when — service of process. — Any person who is engaged or engages directly or indirectly in purposeful contacts within the state of Missouri in connection with the offering, advertising, purchasing, selling, or contracting to purchase or to sell new motor vehicles, or who, being a motor vehicle franchisor, is transacting or transacts any business with a motor vehicle franchisee who maintains a place of business within the state and with whom he or she has a franchise, shall be subject to the jurisdiction of the courts and administrative agencies of the state of Missouri, upon service of process in accordance with the provisions of section 506.510, irrespective of whether such person is a manufacturer, importer, distributor or dealer in new motor vehicles.

(L. 1980 H.B. 1600 § 3, A.L. 2001 H.B. 575 merged with H.B. 693)



Section 407.822 Complaint with administrative hearing commission, filing, when — time and place of hearing — notice to parties — final order, when — petition for review of final order — franchisee's right to file complaint, when — notice to franchisee, when, exceptions — statement required in franchisor's notice — consolidation of applications — burden of proof — mediation, when.

Effective 28 Aug 2010

Title XXVI TRADE AND COMMERCE

407.822. Complaint with administrative hearing commission, filing, when — time and place of hearing — notice to parties — final order, when — petition for review of final order — franchisee's right to file complaint, when — notice to franchisee, when, exceptions — statement required in franchisor's notice — consolidation of applications — burden of proof — mediation, when. — 1. Any party seeking relief pursuant to the provisions of sections 407.810 to 407.835 may file a complaint with the administrative hearing commission within the time periods specified in this section. The complaint shall comply with the requirements for a request for agency action set forth in chapter 536. Simultaneously, with the filing of the complaint with the administrative hearing commission, the petitioner shall send by certified mail, return receipt requested, a copy of the complaint to the party or parties against whom relief is sought. Upon receiving a timely complaint, the administrative hearing commission shall enter an order fixing a date, time and place for a hearing on the record. The administrative hearing commission shall send by certified mail, return receipt requested, a copy of the order to the party seeking relief and a copy of the order and complaint to the party or parties against whom relief is sought. The order shall also state that the party against whom relief is sought shall not proceed with the initiation of its activity or activities until the administrative hearing commission issues its final decision or order, and the party against whom relief is sought shall, within thirty days of such order, file an answer or other responsive pleading directed to each claim for relief set forth in the complaint. Failure to answer or otherwise respond within such time frame may be deemed by the administrative hearing commission as an admission of the grounds for relief set forth in the complaint.

2. Unless otherwise expressly provided in sections 407.810 to 407.835, the provisions of chapter 536 shall govern hearings and prehearing procedures conducted pursuant to the authority of this section. Any party may obtain discovery in the same manner, and under the same conditions and requirements, as is or may hereafter be provided for with respect to discovery in civil actions by rule of the supreme court of Missouri for use in the circuit courts, and the administrative hearing commission may enforce discovery by the same methods as provided by supreme court rule for use in civil cases. The administrative hearing commission shall issue a final decision or order, in proceedings arising pursuant to the provisions of sections 407.810 to 407.835, within ninety days from the conclusion of the hearing. In any proceeding initiated pursuant to sections 407.810 to 407.835 involving a matter requiring a franchisor to show good cause for any intended action being protested by a franchisee, the franchisor shall refrain from taking the protested action if, after a hearing on the matter before the administrative hearing commission, the administrative hearing commission determines that good cause does not exist for the franchisor to take such action. The franchisee may, if necessary, seek enforcement of the decision of the administrative hearing commission pursuant to the provisions of section 407.835. Venue for such proceedings shall be in the circuit court of Cole County, Missouri, or in the circuit court of the county in which the franchisee resides or operates the franchise business. In determining any relief necessary for enforcement of the decision of the administrative hearing commission, the court shall defer to the commission's factual findings, and review shall be limited to a determination of whether the commission's decision was authorized by law and whether the commission abused its discretion. Any final decisions of the administrative hearing commission shall be subject to review pursuant to a petition for review to be filed in the court of appeals in the district in which the hearing, or any part of the hearing, is held and by delivery of copies of the petition to each party of record, within thirty days after the mailing or delivery of the final decision and notice of the final decision in such a case. Appeal of the administrative hearing commission's decision pursuant to this section shall not preclude any action authorized by section 407.835, brought in a court of competent jurisdiction, requesting an award of legal or equitable relief, provided that if such an action is brought solely for the purpose of enforcing a decision of the administrative hearing commission which is on appeal pursuant to this subsection, the court in which such action is pending may hold in abeyance its judgment pending issuance of a decision by the court of appeals. Review pursuant to this section shall be exclusive and decisions of the administrative hearing commission reviewable pursuant to this section shall not be reviewable in any other proceeding, and no other official or court shall have power to review any such decision by an action in the nature of mandamus or otherwise, except pursuant to the provisions of this section. The party seeking review shall be responsible for the filing of the transcript and record of all proceedings before the administrative hearing commission with the appropriate court of appeals.

3. Any franchisee receiving a notice from a franchisor pursuant to the provisions of sections 407.810 to 407.835, or any franchisee adversely affected by a franchisor's acts or proposed acts described in the provisions of sections 407.810 to 407.835, shall be entitled to file a complaint before the administrative hearing commission for a determination as to whether the franchisor has good cause for its acts or proposed acts.

4. Not less than sixty days before the effective date of the initiation of any enumerated act pursuant to subdivisions (5), (6), (7) and (14) of section 407.825, a franchisor shall give written notice to the affected franchisee or franchisees, by certified mail, return receipt requested, except as follows:

(1) Upon the initiation of an act pursuant to subdivision (5) of section 407.825, such notice shall be given not less than fifteen days before the effective date of such act only if the grounds for the notice include the following:

(a) Transfer of any ownership or interest in the franchised dealership without the consent of the motor vehicle franchisor;

(b) Material misrepresentation by the motor vehicle franchisee in applying for the franchise that substantially and adversely affects the franchisor;

(c) Insolvency of the motor vehicle franchisee or the filing of any petition by or against the motor vehicle franchisee under any bankruptcy or receivership law that is not vacated within twenty days from the institution thereof;

(d) Any unfair business practice by the motor vehicle franchisee after the motor vehicle franchisor has issued a written thirty-day warning to the motor vehicle franchisee to desist from such practice and the franchisee has failed to desist from the practice after having received the written thirty-day warning;

(e) Conviction of the motor vehicle franchisee of a crime which is a felony;

(f) Failure of the motor vehicle franchisee to conduct customary sales and service operations during customary business hours for at least seven consecutive business days unless such closing is due to an act of God, strike or labor difficulty or other cause over which the motor vehicle franchisee has no control; or

(g) Revocation of the motor vehicle franchisee's license;

(2) Upon initiation of an act pursuant to subdivision (7) of section 407.825, such notice shall be given within sixty days of the franchisor's receipt of a written proposal to consummate such sale or transfer and the receipt of all necessary information and documents generally used by the franchisor to conduct its review. The franchisor shall acknowledge in writing to the applicant the receipt of the information and documents and if the franchisor requires additional information or documents to complete its review, the franchisor shall notify the applicant within fifteen days of the receipt of the information and documents. If the franchisor fails to request additional information and documents from the applicant within fifteen days after receipt of the initial forms, the sixty-day time period for approval shall be deemed to run from the initial receipt date. Otherwise, the sixty-day time period for approval shall run from receipt of the supplemental requested information. In no event shall the total time period for approval exceed ninety days from the date of the receipt of the written proposal. The franchisor's notice of disapproval shall also specify the reasonable standard which the franchisor contends is not satisfied and the reason the franchisor contends such standard is not satisfied. Failure on the part of the franchisor to provide such notice shall be conclusively deemed an approval by the franchisor of the proposed sale or transfer to the proposed transferee. A franchisee's application for a hearing shall be filed with the administrative hearing commission within twenty days from receipt of such franchisor's notice;

(3) Pursuant to paragraphs (a) and (b) of subdivision (14) of section 407.825, such notice shall be given within sixty days of the franchisor's receipt of a deceased or incapacitated franchisee's designated family member's intention to succeed to the franchise or franchises or of the franchisor's receipt of the personal and financial data of the designated family member, whichever is later.

5. A franchisor's notice to a franchisee or franchisees pursuant to subdivisions (5), (6), (7) and (14) of section 407.825 shall contain a statement of the particular grounds supporting the intended action or activity which shall include any reasonable standards which were not satisfied. The notice is not effective unless it also contains, on the first page thereof, a conspicuous statement which reads as follows:

"NOTICE TO FRANCHISEE: YOU MAY BE ENTITLED TO FILE A PROTEST WITH THE MISSOURI ADMINISTRATIVE HEARING COMMISSION IN JEFFERSON CITY, MISSOURI, AND HAVE A HEARING IN WHICH YOU MAY PROTEST THE CONTENTS OF THIS NOTICE. ANY ACTION MUST BE FILED WITHIN THIRTY DAYS FROM RECEIPT OF THIS NOTICE. YOU ALSO HAVE THE RIGHT TO DEMAND NONBINDING MEDIATION. YOUR DEMAND FOR MEDIATION MAY BE MAILED TO THE ADDRESS SHOWN ON THIS NOTICE. FOR FURTHER INFORMATION, CONTACT YOUR ATTORNEY AND REFER TO SECTIONS 407.810 TO 407.835, RSMO.".

6. When more than one complaint is filed with the administrative hearing commission, the administrative hearing commission may consolidate the applications into one proceeding to expedite the disposition of all relevant issues.

7. Unless otherwise specifically required by another provision of the MVFP act, in all proceedings pursuant to sections 407.810 to 407.835, the franchisor shall have the burden of proving by a preponderance of the evidence that it has acted in good faith, that all required notices were given, and that good cause exists for its actions.

8. If a franchisee prevails in an action against a franchisor under any provision of sections 407.810 to 407.835, then the franchisee shall also have a cause of action against the franchisor for damages and reasonable expenses of litigation, including, but not limited to, depositions, transcripts, expert witnesses, and attorney fees.

9. A franchisee may mail a demand for mediation to its franchisor at any time after it receives any notice from a franchisor as required by any provision of the MVFP act. In addition, prior to, contemporaneous with, or after the filing of a complaint with the administrative hearing commission, a franchisee may mail a demand for mediation to its franchisor for any violation by the franchisor of any provision of the MVFP act. The mailing of the demand for mediation is effective when mailed to the address shown on the notice from the franchisor, the address shown on the franchise agreement, the address of the franchisor shown on its license with the department of revenue, the address of the franchisor's registered agent in this state, or the address of its attorney in a proceeding pending at the administrative hearing commission concerning the subject of the demand for mediation. The demand for mediation shall contain a short statement of the dispute and the relief sought by the franchisee; however, the contents of the demand are not jurisdictional.

10. The mailing of a demand for mediation stays any time period for the franchisee to initiate any action under the MVFP act that is the subject of the dispute described in the demand for mediation. If the parties fail to resolve the matter in dispute after meeting with the mediator, then the time period for filing any action with the administrative hearing commission shall start on the first business day after the date of the last date of any meeting with the mediator.

11. If a proceeding is pending before the administrative hearing commission concerning the subject of the demand for mediation, the franchisee shall also file a copy of the demand for mediation with the administrative hearing commission. The filing of a copy of the demand for mediation with the administrative hearing commission shall stay any further action by the administrative hearing commission, other than the issuance of the order required of the administrative hearing commission under subsection 1 of this section informing the franchisor that it shall not proceed with the initiation of its activity or activities until the administrative hearing commission issues its final decision or order. If the matter is not resolved after the meeting with the mediator, then either party may inform the administrative hearing commission that the matter is not resolved and the administrative hearing commission shall issue its order terminating the stay of its proceeding.

12. Within five business days after the date of receipt of the demand for mediation, the franchisor shall contact the franchisee or its legal representative reflected in the demand for mediation to exchange suggested lists of mediators. The parties shall mutually accept a mediator within two business days after the date of exchanging suggested lists of mediators. If the parties cannot agree on a mediator, then the presiding judge in Cole County or in the circuit court for the county in which the franchisee does business shall appoint the mediator. Within twenty days after the receipt of the demand for mediation, the parties shall meet with the mediator for the purpose of attempting to resolve the dispute. The meeting shall take place in this state at a location designated by the mediator. The mediator may extend the date of the meeting upon the agreement of the parties or upon good cause shown by either party.

13. The director of revenue shall require each franchisor to establish and maintain a panel of mediators who may serve as mediators for disputes that may arise in this state with its franchisees.

(L. 1997 H.B. 516, A.L. 2001 H.B. 693, A.L. 2001 H.B. 575, A.L. 2010 H.B. 2198)



Section 407.825 Unlawful practices.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

407.825. Unlawful practices. — Notwithstanding the terms of any franchise agreement to the contrary, the performance, whether by act or omission, by a motor vehicle franchisor, whether directly or indirectly through an agent, employee, affiliate, common entity, or representative, or through an entity controlled by a franchisor, of any or all of the following acts enumerated in this section are hereby defined as unlawful practices, the remedies for which are set forth in section 407.835:

(1) To engage in any conduct which is capricious or not in good faith or unconscionable and which causes damage to a motor vehicle franchisee or to the public; provided, that good faith conduct engaged in by motor vehicle franchisors as sellers of new motor vehicles or parts or as holders of security interest therein, in pursuit of rights or remedies accorded to sellers of goods or to holders of security interests pursuant to the provisions of chapter 400, uniform commercial code, shall not constitute unfair practices pursuant to sections 407.810 to 407.835;

(2) To coerce, attempt to coerce, require or attempt to require any motor vehicle franchisee to accept delivery of any new motor vehicle or vehicles, equipment, tools, parts or accessories therefor, or any other commodity or commodities which such motor vehicle franchisee has not ordered after such motor vehicle franchisee has rejected such commodity or commodities, or which is not required by law or the franchise agreement. It shall not be deemed a violation of this section for a motor vehicle franchisor to require a motor vehicle franchisee to have an inventory of parts, tools, and equipment reasonably necessary to service the motor vehicles sold by a motor vehicle franchisor; or new motor vehicles reasonably necessary to meet the demands of dealers or the public or to display to the public the full line of a motor vehicle franchisor’s product line;

(3) To withhold, reduce, delay, or refuse to deliver in reasonable quantities and within a reasonable time after receipt of orders for new motor vehicles, such motor vehicles as are so ordered and as are covered by such franchise and as are specifically publicly advertised by such motor vehicle franchisor to be available for immediate delivery; provided, however, the failure to deliver any motor vehicle shall not be considered a violation of sections 407.810 to 407.835 if such failure is due to an act of God, work stoppage, or delay due to a strike or labor difficulty, shortage of products or materials, freight delays, embargo or other causes of which such motor vehicle franchisor shall have no control;

(4) To coerce, attempt to coerce, require or attempt to require any motor vehicle franchisee to enter into any agreement with such motor vehicle franchisor or its agent, employee, affiliate, or representative, or a person controlled by the franchisor or to do any other act prejudicial to such motor vehicle franchisee;

(5) To terminate, cancel, refuse to continue, or refuse to renew any franchise without good cause, unless such new motor vehicle franchisee, without good cause, substantially defaults in the performance of such franchisee’s reasonable, lawful, and material obligations under such franchisee’s franchise. In determining whether good cause exists, the administrative hearing commission shall take into consideration all relevant circumstances, including, but not limited to, the following factors:

(a) The amount of business transacted by the franchisee;

(b) The investments necessarily made and obligations incurred by the franchisee, including but not limited to goodwill, in the performance of its duties under the franchise agreement, together with the duration and permanency of such investments and obligations;

(c) The potential for harm and inconvenience to consumers as a result of disruption of the business of the franchisee;

(d) The franchisee’s failure to provide adequate service facilities, equipment, parts, and qualified service personnel;

(e) The franchisee’s failure to perform warranty work on behalf of the manufacturer, subject to reimbursement by the manufacturer;

(f) The franchisee’s failure to substantially comply, in good faith, with requirements of the franchise that are determined to be reasonable, lawful, and material;

(g) The franchisor’s failure to honor its requirements under the franchise;

(h) The potential harm to the area that the franchisee serves;

(i) The demographic and geographic characteristics of the area the franchisee serves; and

(j) The harm to the franchisor;

(6) To prevent by contract or otherwise, any motor vehicle franchisee from changing the capital structure of the franchisee’s franchise or the means by or through which the franchisee finances the operation of the franchisee’s franchise, provided the motor vehicle franchisee at all times meets any reasonable capital standards agreed to between the motor vehicle franchisee and the motor vehicle franchisor and grants to the motor vehicle franchisor a purchase money security interest in the new motor vehicles, new parts and accessories purchased from the motor vehicle franchisor;

(7) (a) To prevent, by contract or otherwise, any sale or transfer of a franchisee’s franchise or interest or management thereof; provided, if the franchise specifically permits the franchisor to approve or disapprove any such proposed sale or transfer, a franchisor shall only be allowed to disapprove a proposed sale or transfer if the interest being sold or transferred when added to any other interest owned by the transferee constitutes fifty percent or more of the ownership interest in the franchise and if the proposed transferee fails to satisfy any standards of the franchisor which are in fact normally relied upon by the franchisor prior to its entering into a franchise, and which relate to the qualification, capitalization, integrity or character of the proposed transferee and which are reasonable. A franchisee or proposed franchisee may request, at any time, that the franchisor provide a copy of the standards which are normally relied upon by the franchisor to evaluate a proposed sale or transfer and a proposed transferee;

(b) The franchisee and the prospective franchisee shall cooperate with the franchisor in providing information relating to the prospective transferee’s qualifications, capitalization, integrity and character;

(c) In the event of a proposed sale or transfer of a franchise, the franchisor shall be permitted to exercise a right of first refusal to acquire the franchisee’s assets or ownership if:

a. The franchise agreement permits the franchisor to exercise a right of first refusal to acquire the franchisee’s assets or ownership in the event of a proposed sale or transfer;

b. Such sale or transfer is conditioned upon the franchisor or franchisee entering a franchise agreement with the proposed transferee;

c. The exercise of the right of first refusal shall result in the franchisee and the franchisee’s owners receiving the same or greater consideration and the same terms and conditions as contracted to receive in connection with the proposed sale or transfer;

d. The sale or transfer does not involve the sale or transfer to an immediate member or members of the family of one or more franchisee owners, defined as a spouse, child, grandchild, spouse of a child or grandchild, brother, sister or parent of the franchisee owner, or to the qualified manager, defined as an individual who has been employed by the franchisee for at least two years and who otherwise qualifies as a franchisee operator, or a partnership or corporation controlled by such persons; and

e. The franchisor agrees to pay the reasonable expenses, including attorney’s fees which do not exceed the usual, customary and reasonable fees charged for similar work done for other clients, incurred by the proposed transferee prior to the franchisor’s exercise of its right of first refusal in negotiating and implementing the contract for the proposed sale or transfer of the franchise or the franchisee’s assets. Notwithstanding the foregoing, no payment of such expenses and attorney’s fees shall be required if the franchisee has not submitted or caused to be submitted an accounting of those expenses within fourteen days of the franchisee’s receipt of the franchisor’s written request for such an accounting. Such accounting may be requested by a franchisor before exercising its right of first refusal;

(d) For determining whether good cause exists for the purposes of this subdivision, the administrative hearing commission shall take into consideration all relevant circumstances, including, but not limited to, the following factors:

a. Whether the franchise agreement specifically permits the franchisor to approve or disapprove any proposed sale or transfer;

b. Whether the interest to be sold or transferred when added to any other interest owned by the proposed transferee constitutes fifty percent or more of the ownership interest in the franchise;

c. Whether the proposed transferee fails to satisfy the standards of the franchisor which are in fact normally relied upon by the franchisor prior to its entering into a franchise, and which related to the qualification, capitalization, integrity or character of the proposed transferee and which are lawful and reasonable;

d. The amount of business transacted by the franchisee;

e. The investments and obligations incurred by the franchisee, including but not limited to goodwill, in the performance of its duties under the franchise agreement, together with the duration and permanency of such investments and obligations;

f. The investments and obligations that the proposed transferee is prepared to make in the business;

g. The potential for harm and inconvenience to consumers as a result of the franchisor’s decision;

h. The franchisor’s failure to honor its requirements under the franchise;

i. The potential harm to the area that the franchisee serves;

j. The ability or willingness of the franchisee to continue in the business if the proposed transfer is not permitted;

k. The demographic and geographic characteristics of the area the franchisee serves; and

l. The harm to the franchisor;

(8) To prevent by contract or otherwise any motor vehicle franchisee from changing the executive management of the motor vehicle franchisee’s business, unless the motor vehicle franchisor demonstrates that such change in executive management will be detrimental to the distribution of the motor vehicle franchisor’s motor vehicles;

(9) To impose unreasonable standards of performance upon a motor vehicle franchisee or to require, attempt to require, coerce or attempt to coerce a franchisee to adhere to performance standards that are not applied uniformly to other similarly situated franchisees;

(10) To require, attempt to require, coerce, or attempt to coerce a motor vehicle franchisee at the time of entering into a franchise or any other arrangement to assent to a release, assignment, novation, waiver or estoppel which would relieve any person from liability imposed by sections 407.810 to 407.835;

(11) To prohibit directly or indirectly the right of free association among motor vehicle franchisees for any lawful purpose;

(12) To provide any term or condition in any lease or other agreement ancillary or collateral to a franchise, including, but not limited to, any agreement with a common entity or any person required by the franchisor or controlled by or affiliated with the franchisor, which term or condition directly or indirectly violates the provisions of sections 407.810 to 407.835;

(13) Upon any termination, cancellation, refusal to continue, or refusal to renew any franchise or any discontinuation of any line-make or parts or products related to such line-make, failing to pay reasonable compensation to a franchisee as follows:

(a) The franchisee’s net acquisition cost for any new, undamaged and unsold vehicle in the franchisee’s inventory of either the current model year or one year-prior model year purchased from the franchisor or another franchisee of the same line-make in the ordinary course of business prior to receipt of a notice of termination or nonrenewal, provided the vehicle has less than seven hundred fifty miles registered on the odometer, including mileage incurred in delivery from the franchisor or in transporting the vehicle between dealers for sale;

(b) The franchisee’s cost of each new, unused, undamaged and unsold part or accessory if the part or accessory is in the current parts catalog, less applicable allowances. In the case of sheet metal, a comparable substitute for the original package may be used. Reconditioned or core parts shall be valued at their core value, the price listed in the current parts catalog or the amount paid for expedited return of core parts, whichever is higher. If the part or accessory was purchased by the franchisee from an outgoing authorized franchisee, the franchisor shall purchase the part or accessory for the price in the current parts catalog. In the case of parts or accessories which no longer appear in the current parts catalog, the franchisor shall purchase the parts or accessories for the price in the last version of the parts catalog in which the part or accessory appeared;

(c) The fair market value of each undamaged sign owned by the franchisee which bears a trademark or trade name used or claimed by the franchisor if the sign was purchased from, or purchased at the request of, the franchisor. During the first seven years after its purchase, the fair market value of each sign shall be the franchisee’s costs of purchasing the sign, less depreciation, using straight-line depreciation and a seven-year life of the asset;

(d) The fair market value of all equipment, tools, data processing programs and equipment and automotive service equipment owned by the franchisee which were recommended in writing and designated as equipment, tools, data processing programs and equipment, and automotive service equipment and purchased from, or purchased at the request of, the franchisor, if the equipment, tools, programs and equipment are in usable and good condition, except for reasonable wear and tear. During the first seven years after their purchase, the fair market value of each item of equipment, tools, and automotive service equipment shall be the franchisee’s costs of purchasing the item, less depreciation, using straight-line depreciation and a seven-year life of the asset. During the first three years after its purchase, the fair market value of each item of required data processing programs and equipment shall be the franchisee’s cost of purchasing the item, less depreciation, using straight-line depreciation and a three-year life of the asset;

(e) In addition to the costs referenced in paragraphs (a) to (d) of this subdivision, the franchisor shall pay the franchisee an additional five percent for handling, packing, storing and loading of any property subject to repurchase pursuant to this section, and the franchisor shall pay the shipper for shipping the property subject to repurchase from the location of the franchisee to the location directed by the franchisor;

(f) The amount remaining to be paid on any equipment or service contracts required by or leased from the franchisor or a subsidiary or company affiliated with or controlled or recommended by the franchisor. However, if the franchise agreement is voluntarily terminated by the franchisee, without coercion by the franchisor, then:

a. If the amount remaining to be paid on any equipment or service contract is owed to the franchisor, the franchisor shall cancel the obligation rather than paying the amount to the franchisee; and

b. If the amount remaining to be paid on any equipment or service contract is owed to a subsidiary or a company affiliated with or controlled or recommended by the franchisor, the franchisor may pay such amount to the subsidiary or the company affiliated with or controlled by the franchisor, but if the franchisor does not pay such amount to the subsidiary or the company affiliated with or controlled by the franchisor, such amount may be paid to the franchisee by the subsidiary or company affiliated with or controlled by the franchisor;

(g) If the dealer leases the dealership facilities, then the franchisor shall be liable for twelve months’ payment of the gross rent or the remainder of the term of the lease, whichever is less. If the dealership facilities are not leased, then the franchisor shall be liable for the equivalent of twelve months’ payment of gross rent. This paragraph shall not apply when the termination, cancellation, or nonrenewed line was under good cause related to a conviction and imprisonment for a felony involving moral turpitude that is substantially related to the qualifications, function, or duties of a franchisee as well as fraud and voluntary terminations of a franchise. Gross rent is the monthly rent plus the monthly cost of insurance and taxes. Such reasonable rent shall be paid only to the extent that the dealership premises are recognized in the franchise and only if they are used solely for performance in accordance with the franchise and not substantially in excess of those facilities recommended by the manufacturer or distributor. If the facility is used for the operations of more than one franchise, the gross rent compensation shall be adjusted based on the planning volume and facility requirements of the manufacturers, distributors, or branch or division thereof;

(h) The franchisor shall pay to the franchisee the amount remaining to be paid on any leases of computer hardware or software that is used to manage and report data to the manufacturer or distributor for financial reporting requirements and the amount remaining to be paid on any manufacturer or distributor required equipment leases, service contracts, and sign leases. The franchisor’s obligation shall not exceed one year on any such lease. However, if the franchise agreement is voluntarily terminated by the franchisee, without coercion by the franchisor, then:

a. If the amount remaining to be paid is owed to the franchisor, the franchisor shall cancel the obligation rather than paying the amount to the franchisee; and

b. If the amount remaining to be paid is owed to a subsidiary or a company affiliated with or controlled or recommended by the franchisor, the franchisor may pay such amount to the subsidiary or the company affiliated with or controlled by the franchisor, subject to the limit of the franchisor’s one-year obligation, but if the franchisor does not pay such amount to the subsidiary or the company affiliated with or controlled by the franchisor, such amount may be paid to the franchisee by the subsidiary or company affiliated with or controlled by the franchisor, subject to the limit of the franchisor’s one-year obligation;

(i) In addition to the other payments set forth in this section, if a termination, cancellation, or nonrenewal is premised upon the franchisor discontinuing the sale in this state of a line-make that was the subject of the franchise, then the franchisor shall also be liable to the franchisee for an amount at least equivalent to the fair market value of the franchisee’s goodwill for the discontinued line-makes of the motor vehicle franchise on the date immediately preceding the date the franchisor announces the action which results in termination, cancellation, or nonrenewal, whichever amount is higher. At the franchisee’s option, the franchisor may avoid paying fair market value of the motor vehicle franchise to the franchisee under this paragraph if the franchisor, or another motor vehicle franchisor under an agreement with the franchisor, offers the franchisee a replacement motor vehicle franchise with terms substantially similar to that offered to other same line-make dealers;

(j) The franchisor shall pay the franchisee all amounts incurred by the franchisee to upgrade its facilities that were required by the franchisor within twelve months prior to receipt of a notice of termination or nonrenewal; however, a franchisee shall not receive any benefits under this subdivision if it was terminated for the grounds set forth in subdivision (1) of subsection 4 of section 407.822. However, if the franchise agreement is voluntarily terminated by the franchisee, without coercion by the franchisor, and for a reason other than the death or incapacitation of the dealer principal, then the franchisor shall have no obligation under this paragraph; and

(k) The franchisor shall pay the franchisee the amounts specified in this subdivision along with any other amounts that may be due to the franchisee under the franchise agreement within sixty days after the tender of the property subject to the franchisee providing evidence of good and clear title upon return of the property to the franchisor. The franchisor shall remove the property within sixty days after the tender of the property from the franchisee’s property. Unless previous arrangements have been made and agreed upon, the franchisee is under no obligation to provide insurance for the property left after sixty days;

(l) This subdivision shall not apply to a termination, cancellation or nonrenewal due to a sale of the assets or stock of the motor vehicle dealership;

(14) To prevent or refuse to honor the succession to a franchise or franchises by any legal heir or devisee under the will of a franchisee, under any written instrument filed with the franchisor designating any person as the person’s successor franchisee, or pursuant to the laws of descent and distribution of this state; provided:

(a) Any designated family member of a deceased or incapacitated franchisee shall become the succeeding franchisee of such deceased or incapacitated franchisee if such designated family member gives the franchisor written notice of such family member’s intention to succeed to the franchise or franchises within one hundred twenty days after the death or incapacity of the franchisee, and agrees to be bound by all of the lawful terms and conditions of the current franchise agreement, and the designated family member meets the current lawful and reasonable criteria generally applied by the franchisor in qualifying franchisees. In order for the franchisor to claim that any such reasonable criteria are generally applied by the franchisor in qualifying franchisees, it shall have previously provided a copy to the proposed successor franchisee within ten days after receiving the proposed successor franchisee’s notice. A franchisee may request, at any time, that the franchisor provide a copy of such criteria generally applied by the franchisor in qualifying franchisees;

(b) The franchisor may request from a designated family member such personal and financial data as is reasonably necessary to determine whether the existing franchise agreement should be honored. The designated family member shall supply the personal and financial data promptly upon the request;

(c) If the designated family member does not meet the reasonable and lawful criteria generally applied by the franchisor in qualifying franchisees, the discontinuance of the current franchise agreement shall take effect not less than ninety days after the date the franchisor serves the required notice on the designated family member pursuant to subsection 4 of section 407.822;

(d) The provisions of this subdivision shall not preclude a franchisee from designating any person as the person’s successor by written instrument filed with the franchisor, and if such an instrument is filed, it alone shall determine the succession rights to the management and operation of the franchise; and

(e) For determining whether good cause exists, the administrative hearing commission shall take into consideration all circumstances, including, but not limited to, the following factors:

a. Whether the franchise agreement specifically permits the franchisor to approve or disapprove any successor;

b. Whether the proposed successor substantially fails to satisfy the material standards of the franchisor which are in fact normally relied upon by the franchisor prior to the successor entering into a franchise, and which relate to the proposed management or ownership of the franchise operation or to the qualification, capitalization, integrity or character of the proposed successor and which are lawful and reasonable;

c. The amount of the business transacted by the franchisee;

d. The investments in and the obligations incurred by the franchisee, including but not limited to goodwill in the performance of its duties under the franchise agreement, together with the duration and permanency of such investments and obligations;

e. The investments and obligations that the proposed successor franchisee is prepared to make in the business;

f. The potential for harm and inconvenience to consumers as a result of the franchisor’s decision;

g. The franchisor’s failure to honor its requirements under the franchise;

h. The potential harm and injury to the public welfare in the area that the franchisee serves;

i. The ability or willingness of the franchisee to continue in the business if the proposed transfer is not permitted;

j. The demographic and geographic characteristics of the area the franchisee serves; and

k. The harm to the franchisor;

(15) To coerce, attempt to coerce, require, or attempt to require a franchisee under any condition affecting or related to a franchise agreement, to waive, limit or disclaim a right that the franchisee may have pursuant to the provisions of sections 407.810 to 407.835. Any contracts or agreements which contain such provisions shall be deemed against the public policy of the state of Missouri and are void and unenforceable. Nothing in this section shall prohibit voluntary settlement agreements that specifically identify the provisions of sections 407.810 to 407.835 that the franchisee is waiving, limiting, or disclaiming;

(16) To initiate any act enumerated in this section on grounds that it has advised a franchisee of its intention to discontinue representation at the time of a franchisee change or require any franchisee to enter into a site control agreement as a condition to initiating any act enumerated in this section. Such condition shall not be construed to nullify an existing site control agreement for a franchisee’s property;

(17) To require, attempt to require, coerce, or attempt to coerce any franchisee in this state to refrain from, or to terminate, cancel, or refuse to continue any franchise based upon participation by the franchisee in the management of, investment in or the acquisition of a franchise for the sale of any other line of new vehicle or related products in the same or separate facilities as those of the franchisor. This subdivision does not apply unless the franchisee maintains a reasonable line of credit for each make or line of new vehicle, the franchisee remains in compliance with the franchise and any reasonable facilities requirements of the franchisor, and no change is made in the principal management of the franchisee. The reasonable facilities requirement shall not include any requirement that a franchisee establish or maintain exclusive facilities, personnel, or display space, when such requirements would not otherwise be justified by reasonable business considerations. Before the addition of a line-make to the dealership facilities the franchisee shall first request consent of the franchisor, if required by the franchise agreement. Any decision of the franchisor with regard to dualing of two or more franchises shall be granted or denied within sixty days of a written request from the franchisee. The franchisor’s failure to respond timely to a dualing request shall be deemed to be approval of the franchisee’s request;

(18) To fail or refuse to offer to sell to all franchisees for a line-make reasonable quantities of every motor vehicle sold or offered for sale to any franchisee of that line-make; however, the failure to deliver any such motor vehicle shall not be considered a violation of this section if the failure is due to a cause over which the franchisor has no control. A franchisor may impose reasonable requirements on the franchisee including, but not limited to, the purchase of reasonable quantities of advertising materials, the purchase of special tools required to properly service a motor vehicle, the undertaking of sales person or service person training related to the motor vehicle, the meeting of reasonable display and facility requirements as a condition of receiving a motor vehicle, or other reasonable requirements; provided, that if a franchisor requires a franchisee to purchase essential service tools with a purchase price in the aggregate of more than seventy-five hundred dollars in order to receive a particular model of new motor vehicle, the franchisor shall upon written request provide such franchisee with a good faith estimate in writing of the number of vehicles of that particular model that the franchisee will be allocated during that model year in which the tools are required to be purchased;

(19) To directly or indirectly condition the awarding of a franchise to a prospective franchisee, the addition of a line-make or franchise to an existing franchisee, the renewal of a franchise of an existing franchisee, the approval of the relocation of an existing franchisee’s facility, or the approval of the sale or transfer of the ownership of a franchise on the willingness of a franchisee, proposed franchisee, or owner of an interest in the dealership facility to enter into a site control agreement or exclusive use agreement. For purposes of this subdivision, the terms “site control agreement” and “exclusive use agreement” include any agreement that has the effect of either requiring that the franchisee establish or maintain exclusive dealership facilities or restricting the ability of the franchisee, or the ability of the franchisee’s lessor in the event the dealership facility is being leased, to transfer, sell, lease, or change the use of the dealership premises, whether by sublease, lease, collateral pledge of lease, right of first refusal to purchase or lease, option to purchase, option to lease, or other similar agreement, regardless of the parties to such agreement. Any provision contained in any agreement entered into on or after August 28, 2010, that is inconsistent with the provisions of this subdivision shall be voidable at the election of the affected franchisee, prospective franchisee, or owner of an interest in the dealership facility, provided this subdivision shall not apply to a voluntary agreement where separate, adequate, and reasonable consideration have been offered and accepted;

(20) Except for the grounds listed in subdivision (1) of subsection 4 of section 407.822, prior to the issuance of any notice of intent to terminate a franchise agreement under the MVFP act for unsatisfactory sales or service performance, the franchisor shall provide the franchisee with no less than one hundred twenty days written notice of the specific asserted grounds for termination. Thereafter, the franchisee shall have one hundred twenty days to cure the asserted grounds for termination, provided the grounds are both reasonable and of material significance to the franchise relationship. If the franchisee fails to cure the asserted grounds for termination by the end of the cure period, then the franchisor may give the sixty-day notice required by subsection 4 of section 407.822 if it intends to terminate the franchise;

(21) To require, attempt to require, coerce, or attempt to coerce a franchisee, by franchise agreement or otherwise, or as a condition to the renewal or continuation of a franchise agreement, to:

(a) Exclude from the use of the franchisee’s facilities a line-make for which the franchisee has a franchise agreement to utilize the facilities; or

(b) Materially change the franchisee’s facilities or method of conducting business if the change would impose substantial or unreasonable financial hardship on the business of the franchisee;

(22) To fail to perform or cause to be performed any written warranties made with respect to any motor vehicle or parts thereof;

(23) To withhold, reduce, or delay unreasonably or without just cause services contracted for by franchisees;

(24) To coerce, attempt to coerce, require, or attempt to require any franchisee to provide installment financing with a specified financial institution;

(25) To require, attempt to require, coerce, or attempt to coerce any franchisee to close or change the location of the franchisee, or to make any substantial alterations to the franchise premises or facilities when doing so would be unreasonable under the current market and economic conditions. Prior to suggesting the need for any such action, the franchisor shall provide the franchisee with a written good faith estimate of the minimum number of the models of new motor vehicles that the franchisor will supply to the franchisee during a reasonable time period, not less than three years, so the franchisee may determine if it is a sufficient supply of motor vehicles so as to justify such changes, in light of the current market and reasonably foreseeable projected and economic conditions. A franchisor or its common entity or an entity controlled by or affiliated with the franchisor may not take or threaten to take any action that is unfair or adverse to a franchisee who does not enter into an agreement with the franchisor under this subdivision. This subdivision does not affect any contract between a franchisor and any of its franchisees regarding relocation, expansion, improvement, remodeling, renovation, or alteration which exists on August 28, 2010;

(26) To authorize or permit a person to perform warranty service repairs on motor vehicles unless the person is a franchisee with whom the manufacturer has entered into a franchise agreement for the sale and service of the manufacturer’s motor vehicles unless:

(a) For emergency repairs when a franchisee is not available;

(b) For repairs pursuant to a fleet contract as long as all parts and labor to perform the repairs are less than one thousand five hundred dollars at retail per repaired vehicle; or

(c) For repairs performed by a facility under subsection 2 of section 407.826;

(27) To discriminate between or refuse to offer to its same line-make franchisees all models manufactured for that line-make based upon unreasonable sales and service standards;

(28) To fail to make practically available any incentive, rebate, bonus, or other similar benefit to a franchisee that is offered to another franchisee of the same line-make within this state;

(29) To condition a franchise agreement on improvements to a facility unless reasonably required by the technology of a motor vehicle being sold at the facility;

(30) To condition the sale, transfer, relocation, or renewal of a franchise agreement, or to condition sales, services, parts, or finance incentives, upon site control or an agreement to renovate or make improvements to a facility; except that voluntary acceptance of such conditions by the franchisee shall not constitute a violation;

(31) Failing to offer to all of its franchisees of the same line-make any consumer rebates, dealer incentives, price or interest rate reduction, or finance terms that the franchisor offers or advertises, or allows its franchisees of the same line-make to offer or advertise;

(32) Offering rebates, cash incentives, or other promotional items for the sale of a vehicle by its franchisees unless: the same rebate, cash incentive, or promotion is offered to all of its franchisees of the same line-make; and any rebate, cash incentive, or promotion that is based on the sale of an individual vehicle is not increased for meeting a performance standard;

(33) Unreasonably discriminating among its franchisees in any program that provides assistance to its franchisees, including internet listings, sales leads, warranty policy adjustments, marketing programs, and dealer recognition programs;

(34) To fail to include in any franchise with a franchisee the following language: “If any provision herein contravenes the laws or regulations of any state or other jurisdiction wherein this agreement is to be performed, or denies access to the procedures, forums, or remedies provided for by such laws or regulations, such provision shall be deemed to be modified to conform to such laws or regulations, and all other terms and provisions shall remain in full force,” or words to that effect;

(35) To withhold, reduce, or delay unreasonably or without just cause delivery of motor vehicle parts and accessories, commodities, or moneys due franchisees;

(36) To use or consider the performance of a franchisee relating to the sale of the franchisor’s vehicles or the franchisee’s ability to satisfy any minimum sales or market share quota or responsibility relating to the sale of the new vehicles in determining:

(a) The franchisee’s eligibility to purchase program, certified, or other used motor vehicles from the franchisor;

(b) The volume, type, or model of program, certified, or other used motor vehicles that a franchisee is eligible to purchase from the franchisor;

(c) The price of any program, certified, or other used motor vehicle that the franchisee purchased from the franchisor; or

(d) The availability or amount of any discount, credit, rebate, or sales incentive that the franchisee is eligible to receive from the franchisor, for the purpose of any program, certified, or other used motor vehicle offered for sale by the franchisor;

(37) To refuse to allocate, sell, or deliver motor vehicles; to charge back or withhold payments or other things of value for which the franchisee is otherwise eligible under a sales promotion, program, or contest; to prevent a franchisee from participating in any promotion, program, or contest; or to take or threaten to take any adverse action against a franchisee, including charge-backs, reducing vehicle allocations, or terminating or threatening to terminate a franchise because the franchisee sold or leased a motor vehicle to a customer who exported the vehicle to a foreign country or who resold the vehicle, unless the franchisor proves that the franchisee knew or reasonably should have known that the customer intended to export or resell the motor vehicle. There is a rebuttable presumption that the franchisee neither knew nor reasonably should have known of its customer’s intent to export or resell the vehicle if the vehicle is titled or registered in any state in this country. A franchisor may not take any action against a franchisee, including reducing its allocations or supply of motor vehicles to the franchisee, or charging back a franchisee for an incentive payment previously paid, unless the franchisor first meets in person, by telephone, or video conference with an officer or other designated employee of the franchisee. At such meeting, the franchisor shall provide a detailed explanation, with supporting documentation, as to the basis for its claim that the franchisee knew or reasonably should have known of the customer’s intent to export or resell the motor vehicle. Thereafter, the franchisee shall have a reasonable period, commensurate with the number of motor vehicles at issue, but not less than fifteen days, to respond to the franchisor’s claims. If, following the franchisee’s response and completion of all internal dispute resolution processes provided through the franchisor, the dispute remains unresolved, the franchisee may file a complaint with the administrative hearing commission within thirty days after receipt of a written notice from the franchisor that it still intends to take adverse action against the franchisee with respect to the motor vehicles still at issue. If a complaint is timely filed, the administrative hearing commission shall notify the franchisor of the filing of the complaint, and the franchisor shall not take any action adverse to the franchisee until the administrative hearing commission renders a final determination, which is not subject to further appeal, that the franchisor’s proposed action is in compliance with the provisions of this subdivision. In any hearing under this subdivision, the franchisor has the burden of proof on all issues raised by this subdivision;

(38) To require a franchisee to provide its customer lists or service files to the franchisor, unless necessary for the sale and delivery of a new motor vehicle to a consumer, to validate and pay consumer or dealer incentives, for reasonable marketing purposes or for the submission to the franchisor for any services supplied by the franchisee for any claim for warranty parts or repairs. Nothing in this section shall limit the franchisor’s ability to require or use customer information to satisfy any safety or recall notice obligation;

(39) To mandate the use by the franchisee, or condition access to any services offered by the franchisor on the franchisee’s use, or condition the acceptance of an order of any product or service offered by the franchisor on the franchisee’s use, or condition the acceptance of any claim for payment from the franchisee on the franchisee’s use, or condition the franchisee’s participation in any program offered by the franchisor, a common entity or an entity controlled by the franchisor on the franchisee’s use of any form, equipment, part, tool, furniture, fixture, data processing program or equipment, automotive service equipment, or sign from the franchisor, a vendor recommended by the franchisor, a common entity or an entity controlled by the franchisor if the franchisee is able to obtain the identical or reasonably equivalent product from another vendor;

(40) Establishing any performance standard or program for measuring franchisee performance that may have a material impact on a franchisee that is not fair, reasonable, and equitable, or applying any such standard or program to a franchisee in a manner that is not fair, reasonable, and equitable. Within ten days of a request of a franchisee, a franchisor shall disclose in writing to the franchisee a description of how a performance standard or program is designed and all relevant information used in the application of the performance standard or program to that franchisee unless the information is available to the franchisee on the franchisor’s website;

(41) Establishing or implementing a plan or system for the allocation, scheduling, or delivery of new motor vehicles, parts, or accessories to its franchisees that is not fair, reasonable, and equitable or modifying an existing plan or system so as to cause the plan or system to be unreasonable, unfair, or inequitable. Within ten days of any request of a franchisee, the franchisor shall disclose in writing to the franchisee the method and mode of distribution of that line-make among the franchisor’s franchisees of the same line-make within the same metro area for franchisees located in a metropolitan area and within the county and contiguous counties of any franchisee not located in a metropolitan area; and

(42) To violate any other provision of the MVFP act that adversely impacts a franchisee.

(L. 1980 H.B. 1600 § 4, A.L. 1997 H.B. 516, A.L. 2001 H.B. 575, A.L. 2010 H.B. 2198, A.L. 2017 S.B. 329)

(1985) The “substantial default” of a franchisee's “reasonable and lawful obligations” could not be proven where franchisor could show no adverse impact on his business and where an exclusive space use requirement of franchise agreement was unreasonable in light of the fact that franchisor could not supply enough vehicles to utilize available space. G.A. Imports, Inc. v. Subaru Mid-America, Inc. (E.D.Mo.), 608 F.Supp. 1571.

(1986) Ninety-day notice requirement for cancellation of franchises contained in section 407.405, RSMo, held applicable to motor vehicle franchises. Maude v. General Motors Corp., 626 F.Supp. 1081 (W.D. Mo.).

(1995) “Capricious” is “impulsive; unpredictable”. “Unconscionable” is “shockingly unfair or unjust”. Thoroughbred Ford, Inc. v. Ford Motor Co., 908 S.W.2d 719 (Mo.App.E.D.).



Section 407.826 New motor vehicle dealership, restrictions on operation of or ownership by a franchisor.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

407.826. New motor vehicle dealership, restrictions on operation of or ownership by a franchisor. — 1. (1) A franchisor shall be prohibited from owning or operating a new motor vehicle dealership in this state. It is not a violation of this section for a franchisor to own or operate a new motor vehicle dealership:

(a) For a temporary period of not more than twenty-four months if the dealership is for sale at a reasonable price and on reasonable terms and conditions to an independent qualified buyer. On showing by a franchisor of good cause, the time limit set forth above may be extended for an additional period of up to twelve months; or

(b) In a bona fide relationship with an independent person (i) who is required to make a significant investment in the new motor vehicle dealership subject to loss and (ii) operates the dealership and can reasonably expect to acquire full ownership of the dealership within a reasonable time and under reasonable terms and conditions.

(2) Nothing in this section shall be deemed to prohibit a franchisor from owning a minority interest in an entity that owns motor vehicle dealerships of the same line-make manufactured and franchised by the factory, provided that all of the following conditions are met at the time of acquisition and continue to be met during the time the entity maintains ownership:

(a) The interest owned by the factory in said entity shall not exceed forty-five percent of the total ownership;

(b) Any dealership in which the entity owns an interest shall be no less than nine miles of any unaffiliated new motor vehicle dealership trading in the same line-make of vehicle;

(c) All of the licensed dealerships for the sale of such factory’s new motor vehicle in the state trade exclusively in the factory’s line-make;

(d) During any period in which the entity has such ownership interest, the factory shall have no more than four franchise agreements governing such line-make with dealers licensed to do business in this state;

(e) All the factory’s franchise agreements confer rights on the franchisee of the line-make to develop and operate, within a defined geographic territory or area, as many dealership facilities as the franchisee and factory shall agree are appropriate;

(f) At the time the entity first acquires an ownership interest, not fewer than seventy-five percent of the franchisees of the line-make within this state own and operate two or more dealership facilities in the geographic territory or area covered by the franchise agreement with the factory;

(g) As of January 1, 2001, there were no more than ten dealerships of such line-make licensed as a new motor vehicle dealer in this state; and

(h) Prior to August 28, 2001, the factory has been continuously engaged, at least since July 1, 1998, in the retail sale of motor vehicles of its own line-make through direct or indirect ownership of dealerships in at least five states.

2. A franchisor shall not sell new motor vehicles directly to any retail consumer except through a franchisee for the line-make that includes the new motor vehicle unless such consumer is an employee of the franchisor, or is a not-for-profit organization or an agency of the federal, state or local governments. This subsection shall not preclude a franchisor from providing information to consumers for the purpose of marketing or facilitating the sale of a new motor vehicle or from establishing programs to sell or offer to sell new motor vehicles through participating franchisees. This subsection shall not apply to a franchisor who does not manufacture, distribute, or sell motor vehicles as defined in section 301.010, but who does manufacture engines for any such motor vehicle with a gross vehicle rating of more than sixteen thousand pounds that is registered for operation on the public highways of this state under chapter 301, provided the franchisor:

(1) Is not otherwise a manufacturer of motor vehicles, as defined in section 407.815, and is not owned or controlled by such a manufacturer;

(2) Owned, operated, or controlled a facility in this state as of January 1, 2016, to sell or provide warranty service to engines that it manufactured;

(3) Does not own, operate, or control more than seven facilities in this state which sell or provide warranty service for engines it manufactures; and

(4) Provides its franchisees or dealers with access to support for completing repairs substantially equal to the support the manufacturer provides to facilities owned, operated, or controlled by it, including but not limited to parts and assemblies, training and technical bulletins, and other information concerning installation and repairs for its engines.

3. The remedies and relief available pursuant to section 407.835 shall apply to this section.

(L. 2001 H.B. 575, A.L. 2017 S.B. 329)



Section 407.827 Duty of franchisor and franchisee, distribution of dealerships in St. Louis located to serve minorities.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

407.827. Duty of franchisor and franchisee, distribution of dealerships in St. Louis located to serve minorities. — When a franchised dealer or manufacturer proposes to establish or relocate a motor vehicle dealership within any city not within a county, the dealer or manufacturer shall make reasonable efforts to establish or relocate such dealership in an area within such city that improves the equitable distribution of dealerships within such city and is conveniently located to serve minorities who reside in such city.

(L. 1997 H.B. 516)



Section 407.828 Franchisor's duties to franchisee — schedule of compensation — claims payment — retail rate calculation — audit authority.

Effective 28 Aug 2010

Title XXVI TRADE AND COMMERCE

407.828. Franchisor's duties to franchisee — schedule of compensation — claims payment — retail rate calculation — audit authority. — 1. Notwithstanding any provision in a franchise to the contrary, each franchisor shall specify in writing to each of its franchisees in this state the franchisee's obligations for preparation, delivery, and warranty service on its products. The franchisor shall fairly and reasonably compensate the franchisee for preparation, delivery, and warranty service required of the franchisee by the franchisor. The franchisor shall provide the franchisee with the schedule of compensation to be paid to the franchisee for parts, labor, and service, and the time allowance for the performance of the labor and service for the franchisee's obligations for preparation, delivery, and warranty service.

2. The schedule of compensation shall include reasonable compensation for diagnostic work, as well as repair service and labor for the franchisee to meet its obligations for preparation, delivery, and warranty service. The schedule shall also include reasonable and adequate time allowances for the diagnosis and performance of preparation, delivery, and warranty service to be performed in a careful and professional manner. In the determination of what constitutes reasonable compensation for labor and service pursuant to this section, the principal factor to be given consideration shall be the prevailing wage rates being charged for similar labor and service by franchisees in the market in which the franchisee is doing business, and in no event shall the compensation of a franchisee for labor and service be less than the rates charged by the franchisee for similar labor and service to retail customers for nonwarranty labor and service, provided that such rates are reasonable. The primary factor in determining a fair and reasonable compensation for parts under this section shall be the prevailing amount charged for similar parts by other same line-make franchisees in the market in which the franchisee is doing business and the fair and reasonable compensation for parts shall not be less than the amount charged by the franchisee for similar parts to retail customers for nonwarranty parts, provided that such rates are reasonable. If another same line-make franchisee is not available within the market, then the prevailing amount charged for similar parts by other franchisees in the market shall be used as the primary factor.

3. A franchisor shall perform all warranty obligations, including recall notices; include in written notices of franchisor recalls to new motor vehicle owners and franchisees the expected date by which necessary parts and equipment will be available to franchisees for the correction of the defects; and reasonably compensate any of the franchisees in this state for repairs required by the recall. Reasonable compensation for parts, labor, and service shall be determined under subsection 2 of this section.

4. No franchisor shall require a franchisee to submit a claim authorized under this section sooner than thirty days after the franchisee completes the preparation, delivery, or warranty service authorizing the claim for preparation, delivery, or warranty service. All claims made by a franchisee under this section shall be paid within thirty days after their approval. All claims shall be either approved or disapproved by the franchisor within thirty days after their receipt on a proper form generally used by the franchisor and containing the usually required information therein. Any claims not specifically disapproved in writing within thirty days after the receipt of the form shall be considered to be approved and payment shall be made within fifteen days thereafter. A franchisee shall not be required to maintain defective parts for more than thirty days after submission of a claim.

5. A franchisor shall compensate the franchisee for franchisor-sponsored sales or service promotion events, including but not limited to, rebates, programs, or activities in accordance with established written guidelines for such events, programs, or activities, which guidelines shall be provided to each franchisee.

6. No franchisor shall require a franchisee to submit a claim authorized under subsection 5 of this section sooner than thirty days after the franchisee becomes eligible to submit the claim. All claims made by a franchisee pursuant to subsection 5 of this section for promotion events, including but not limited to rebates, programs, or activities shall be paid within ten days after their approval. All claims shall be either approved or disapproved by the franchisor within thirty days after their receipt on a proper form generally used by the franchisor and containing the usually required information therein. Any claim not specifically disapproved in writing within thirty days after the receipt of this form shall be considered to be approved and payment shall be made within ten days.

7. In calculating the retail rate customarily charged by the franchisee for parts, service, and labor, the following work shall not be included in the calculation:

(1) Repairs for franchisor, manufacturer, or distributor special events, specials, or promotional discounts for retail customer repairs;

(2) Parts sold at wholesale;

(3) Engine assemblies and transmission assemblies;

(4) Routine maintenance not covered under any retail customer warranty, such as fluids, filters, and belts not provided in the course of repairs;

(5) Nuts, bolts, fasteners, and similar items that do not have an individual part number;

(6) Tires; and

(7) Vehicle reconditioning.

8. If a franchisor, manufacturer, importer, or distributor furnishes a part or component to a franchisee, at no cost, to use in performing repairs under a recall, campaign service action, or warranty repair, the franchisor shall compensate the franchisee for the part or component in the same manner as warranty parts compensation under this section by compensating the franchisee at the average markup on the cost for the part or component as listed in the price schedule of the franchisor, manufacturer, importer, or distributor, less the cost for the part or component.

9. A franchisor shall not require a franchisee to establish the retail rate customarily charged by the franchisee for parts, service, or labor by an unduly burdensome or time-consuming method or by requiring information that is unduly burdensome or time consuming to provide, including, but not limited to, part-by-part or transaction-by-transaction calculations. A franchisee shall not request a franchisor to approve a different labor rate or parts rate more than twice in one calendar year.

10. If a franchisee submits any claim under this section to a franchisor that is incomplete, inaccurate, or lacking any information usually required by the franchisor, then the franchisor shall promptly notify the franchisee, and the time limit to submit the claim shall be extended for a reasonable length of time, not less than five business days following notice by the franchisor to the franchisee, for the franchisee to provide the complete, accurate, or lacking information to the franchisor.

11. (1) A franchisor may only audit warranty, sales, or incentive claims and charge-back to the franchisee unsubstantiated claims for a period of twelve months following payment, subject to all of the provisions of this section. Furthermore, if the franchisor has good cause to believe that a franchisee has submitted fraudulent claims, then the franchisor may only audit suspected fraudulent warranty, sales, or incentive claims and charge-back to the franchisee fraudulent claims for a period of two years following payment, subject to all provisions of this section.

(2) A franchisor shall not require documentation for warranty, sales, or incentive claims more than twelve months after the claim was paid.

(3) Prior to requiring any charge-back, reimbursement, or credit against a future transaction arising out of an audit, the franchisor shall submit written notice to the franchisee along with a copy of its audit and the detailed reason for each intended charge-back, reimbursement, or credit. A franchisee may file a complaint with the administrative hearing commission within thirty days after receipt of any such written notice challenging such action. If a complaint is filed within the thirty days, then the charge-back, reimbursement, or credit shall be stayed pending a hearing and determination of the matter under section 407.822*. If the administrative hearing commission determines that any portion of the charge-back, reimbursement, or credit is improper, then that portion of the charge-back, reimbursement, or credit shall be void and not allowed.

(L. 2001 H.B. 575, A.L. 2010 H.B. 2198)

*Section number "408.822" appears in original rolls.



Section 407.829 Missouri motor vehicle commission's duty to ensure minority-owned businesses in St. Louis.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

407.829. Missouri motor vehicle commission's duty to ensure minority-owned businesses in St. Louis. — The Missouri motor vehicle commission, in approving licenses for dealer franchises in any metropolitan statistical area with a population of more than one million inhabitants as defined by the federal Office of Management and Budget or its successor agency shall ensure that the community of dealer franchises shall reflect an adequate percentage of minority-owned businesses.

(L. 1997 H.B. 516)



Section 407.830 Franchisor's defenses against action by franchisee.

Effective 28 Aug 1980

Title XXVI TRADE AND COMMERCE

407.830. Franchisor's defenses against action by franchisee. — It shall be a defense for a motor vehicle franchisor, to any action brought under sections 407.810 to 407.835 by a motor vehicle franchisee, if it be shown that such motor vehicle franchisee has failed to substantially comply with reasonable and lawful requirements imposed by the franchise and other agreements ancillary or collateral thereto, or if the motor vehicle franchisee, or any of its officers, have been convicted of a felony relevant to business honesty or business practices, or if the motor vehicle franchisee has ceased conducting its business or has abandoned the franchise, or is insolvent as that term is defined in subdivision (23) of section 400.1-201, or has filed a voluntary petition in bankruptcy, or has made an assignment for benefit of creditors, or has been the subject of an involuntary proceeding under the federal bankruptcy act or under any state insolvency law which is not vacated within twenty days from the institution thereof, or there has been an appointment of a receiver or other officer having similar powers for the motor vehicle franchisee or the motor vehicle franchisee's business who is not removed within twenty days from his appointment, or there has been a levy under attachment, execution or similar process which is not within ten days vacated or removed by payment or bonding, and it shall be a defense to any action brought under sections 407.810 to 407.835 that the complained of conduct by a motor vehicle franchisor was undertaken in good faith in pursuit of rights or remedies accorded to a motor vehicle franchisor as a seller of goods or a holder of a security interest under the provisions of chapter 400.

(L. 1980 H.B. 1600 § 5)



Section 407.831 Indemnification and hold harmless requirements.

Effective 28 Aug 2010

Title XXVI TRADE AND COMMERCE

407.831. Indemnification and hold harmless requirements. — 1. Notwithstanding the terms of any franchise agreement to the contrary, each franchisor, including any successor manufacturer of that franchisor, shall indemnify and hold harmless each franchisee obtaining a new motor vehicle from the franchisor from and against any liability, including reasonable attorney's fees, expert witness fees, court costs, and other expenses incurred in the litigation, so long as such fees and costs are reasonable, that the franchisee may be subjected to by the purchaser of the vehicle because of damage to the motor vehicle that occurred before delivery of the vehicle to the franchisee and that was not disclosed in writing to the franchisee prior to delivery of the vehicle. This indemnity obligation of the franchisor applies regardless of whether the damage falls below the six percent threshold under subsection 2 of this section. The failure of the franchisor to indemnify and hold harmless the franchisee is a violation of this section.

2. If the cost of repairing damage to a new motor vehicle that occurs before delivery to the franchisee's location exceeds six percent of the manufacturer's suggested retail price, as measured by retail repair costs, the franchisee may reject or, if title has passed to the franchisee, require the franchisor who delivered the vehicle to repurchase the vehicle within ten business days after delivery, unless the damage occurred during shipment and the method of transportation, carrier, or transporter of the motor vehicle was designated by the franchisee. Upon repurchase, the franchisor shall be subrogated to all of the franchisee's rights against the carrier or transporter of the motor vehicle regarding damage. The cost of repairing glass, tires, bumpers, moldings, and audio equipment with identical manufacturer's original equipment shall not be included in determining the cost of repairing damage under this subsection.

(L. 2010 H.B. 2198)



Section 407.832 False advertising, prohibition.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

407.832. False advertising, prohibition. — No franchisee or franchisor shall use any false, deceptive or misleading advertising.

(L. 1997 H.B. 516)



Section 407.833 Modification of franchise prohibited, when — complaint procedure with administrative hearing commission, written decision required.

Effective 28 Aug 2010

Title XXVI TRADE AND COMMERCE

407.833. Modification of franchise prohibited, when — complaint procedure with administrative hearing commission, written decision required. — 1. Notwithstanding the term of any franchise to the contrary, a franchisor shall not modify a franchise during the term of the franchise or upon its renewal if the modification substantially and adversely affects the franchisee's rights, obligations, investment, or return on investment without giving ninety days written notice of the proposed modification to the franchisee unless the modification is required by law or court order. Within the ninety-day notice period the franchisee may file with the administrative hearing commission and serve upon the franchisor a complaint for a determination of whether there is good cause for permitting the proposed modification and whether the proposed modification violates any provision of the MVFP act. The administrative hearing commission shall promptly schedule a hearing and decide the matter. Multiple complaints pertaining to the same proposed franchise modification shall be consolidated for hearing. The proposed franchise modification shall not take effect pending the determination of the matter.

2. The burden of proof shall be on the franchisor, except that the burden of proof with regard to the factor set forth in subdivision (3) of this subsection shall be on the franchisee, and the administrative hearing commission may consider any relevant factor including:

(1) The reasons for the proposed modification;

(2) Whether the proposed modification is applied to or affects all franchisees in a nondiscriminating manner;

(3) The degree to which the proposed modification will have a substantial and adverse effect upon the franchisee's rights, investment, or return on investment;

(4) Whether the proposed modification is in the public interest;

(5) The degree to which the proposed modification is necessary to the orderly and profitable distribution of products by the franchisor;

(6) Whether the proposed modification is offset by other modifications beneficial to the franchisee;

(7) Whether the proposed modification violates any provision of the MVFP act.

3. The decision of the administrative hearing commission shall be in writing and shall contain findings of fact and a determination of whether there is good cause for permitting the proposed modification and whether the proposed modification violates any provision of the MVFP act. The administrative hearing commission shall deliver copies of the decision to the parties personally or by registered mail. If the administrative hearing commission determines that there is not good cause for permitting the proposed modification or that the proposed modification violates any provision of the MVFP act, then the franchisor shall not proceed with the proposed modification.

4. For purposes of this section, the term "modification" includes, but is not limited to, any change, amendment, supplement, deletion, addition, or replacement of any provision of the franchise.

(L. 2010 H.B. 2198)



Section 407.835 Franchisee's right to action for damages, injunction, when — recovery of damages — dispute restrictions.

Effective 28 Aug 2010

Title XXVI TRADE AND COMMERCE

407.835. Franchisee's right to action for damages, injunction, when — recovery of damages — dispute restrictions. — 1. Notwithstanding any provision of the franchise to the contrary, in addition to the administrative relief provided in sections 407.810 to 407.835, any franchisee may bring an action in any court of competent jurisdiction against a franchisor with whom the franchisee has a franchise, manufacturer, distributor, or importer for an act or omission which constitutes a violation of a franchise or the MVFP act to recover actual damages sustained by reason thereof, plus actual and reasonable expenses of litigation, including, but not limited to, depositions, transcripts, expert witnesses, and attorney fees, and, where appropriate, such franchisee shall be entitled to injunctive relief, but the remedies set forth in this section shall not be deemed exclusive and shall be in addition to any other remedies permitted by law or equity.

2. In any action wherein a franchisor, manufacturer, distributor, or importer has been found liable in damages to any franchisee for a willful violation of a franchise or the MVFP act, then any franchisee so damaged shall be entitled to recover actual damages sustained thereby, plus actual and reasonable expenses of litigation, including, but not limited to, depositions, transcripts, expert witnesses, and attorney fees, and, where appropriate, such motor vehicle franchisee shall be entitled to injunctive relief, but the remedies set forth in this section shall not be deemed exclusive and shall be in addition to any other remedies permitted by law or equity. In addition, a court or jury may award a franchisee punitive damages in such amount as it deems appropriate.

3. In the event of a dispute between a franchisee and a franchisor:

(1) At the option of the franchisee, venue of any civil action, other than a proceeding before the administrative hearing commission, shall be proper in the circuit court of Cole County or the circuit court in the judicial circuit where the franchisee resides or has its principal place of business;

(2) Missouri law shall govern the franchise and the dispute, both substantively and procedurally;

(3) No mandatory arbitration provision in any franchise shall be valid;

(4) No waiver of jury trial in any franchise shall be valid;

(5) No provision in any franchise providing for a franchisee to pay a franchisor's attorney fees, mediation costs, arbitration costs, or litigation costs shall be valid;

(6) No provision in any franchise providing for mediation, arbitration, or litigation to occur outside this state shall be valid; and

(7) Unless otherwise provided in the MVFP act, the franchisor shall have the burden of proving by a preponderance of the evidence that it has acted in good faith, that all required notices were given, that good cause exists for its actions, and that its actions were fair and reasonable giving due regard to the equities of the affected parties, except for the franchisee's damages and expenses of litigation.

(L. 1980 H.B. 1600 § 6, A.L. 1997 H.B. 516, A.L. 1998 H.B. 1055, A.L. 2010 H.B. 2198)



Section 407.838 Definitions.

Effective 28 Aug 1987

Title XXVI TRADE AND COMMERCE

407.838. Definitions. — As used in sections 407.838 to 407.848, the following terms shall mean:

(1) "Farm equipment", equipment including, but not limited to, tractors, trailers, combines, tillage implements, bailers and other equipment including attachments and repair parts thereof used in the planting, cultivating, irrigation, harvesting and marketing of agricultural products, excluding self-propelled machines designed primarily for the transportation of persons or property on a street or highway;

(2) "Farm equipment manufacturer" or "manufacturer", any person, partnership, corporation, association or other form of business enterprise engaged in the manufacturing, assembly or wholesale distribution of farm equipment;

(3) "Farm equipment dealer", "farm equipment dealership" or "dealer", any person, partnership, corporation, association or other form of business enterprise engaged in the retail sale of farm equipment;

(4) "Dealership agreement", a written or oral agreement of definite or indefinite duration between a farm equipment manufacturer and a farm equipment dealer which provides for the rights and obligations of the parties with respect to the purchase or sale of farm equipment.

(L. 1987 S.B. 35)



Section 407.840 Dealership agreement, termination — cancellation — failure to renew to be based on good cause — good cause defined.

Effective 28 Aug 1987

Title XXVI TRADE AND COMMERCE

407.840. Dealership agreement, termination — cancellation — failure to renew to be based on good cause — good cause defined. — No farm equipment manufacturer, directly or through any officer, agent or employee may terminate, cancel or fail to renew a dealership agreement or substantially change the competitive circumstances of a farm equipment dealership without good cause. Good cause means failure by a farm equipment dealer to substantially comply with essential and reasonable requirements imposed upon the dealer by the dealership agreement if such requirements are not different from those requirements imposed on other similarly situated dealers either by their terms or in the manner of their enforcement. In addition, good cause shall exist whenever:

(1) The farm equipment dealer has transferred an interest in the farm equipment dealership without the manufacturer's written consent, or there has been a withdrawal from the dealership of an individual proprietor, partner, major shareholder, or the manager of the dealership, or there has been a substantial reduction in interest of a partner or major stockholder without the written consent of the manufacturer;

(2) The farm equipment dealer has filed a voluntary petition in bankruptcy or has had an involuntary petition in bankruptcy filed against it which has not been discharged within thirty days after the filing, or there has been a closeout or sale of a substantial part of the dealer's assets related to the farm equipment dealership or there has been a commencement or dissolution or liquidation of the farm equipment dealership;

(3) There has been a change, without the prior written approval of the manufacturer, in the location of the dealer's principal place of business under the dealership agreement;

(4) The farm equipment dealer has defaulted under any chattel mortgage or other security agreement between the dealer and the farm equipment manufacturer, or there has been a revocation or discontinuance of any guarantee of the dealer's present or future obligations to the farm equipment manufacturer;

(5) The farm equipment dealer has failed to operate in the normal course of business for seven consecutive days or has otherwise abandoned his* business;

(6) The farm equipment dealer has pleaded guilty to or has been convicted of a felony affecting the relationship between the dealer and manufacturer;

(7) The dealer has engaged in conduct which is injurious or detrimental to the dealer's customers or to the public welfare;

(8) The farm equipment dealer has consistently failed to meet the manufacturer's requirements for reasonable market penetration based on the manufacturer's experience in other comparable marketing areas.

(L. 1987 S.B. 35)

*Word "its" appears in original rolls.



Section 407.842 Notice to dealer of cancellation, content — dealer has sixty days to rectify — exceptions.

Effective 28 Aug 1987

Title XXVI TRADE AND COMMERCE

407.842. Notice to dealer of cancellation, content — dealer has sixty days to rectify — exceptions. — Except as otherwise provided in this section, a farm equipment manufacturer shall provide a farm equipment dealer at least ninety days' prior written notice of termination, cancellation or nonrenewal of the dealership agreement. The notice shall state all reasons constituting good cause for termination, cancellation or nonrenewal and shall provide that the dealer has sixty days in which to cure any claimed deficiency. If the deficiency is rectified within sixty days, the notice shall be void. The notice and right to cure provisions under this section shall not apply if the reason for termination, cancellation or nonrenewal is for any reason set forth in subdivisions (1) to (8) of section 407.840.

(L. 1987 S.B. 35)



Section 407.844 Farm equipment manufacturers, certain acts prohibited.

Effective 28 Aug 1987

Title XXVI TRADE AND COMMERCE

407.844. Farm equipment manufacturers, certain acts prohibited. — No farm equipment manufacturer shall:

(1) Coerce, or attempt to coerce, any farm equipment dealer to accept delivery of any farm equipment, parts or accessories therefor, which such farm equipment dealer has not voluntarily ordered;

(2) To condition or attempt to condition the sale of any farm equipment on a requirement that the farm equipment dealer also purchase any other goods or services but nothing contained in sections 407.838 to 407.848 shall prevent the farm equipment manufacturer from requiring the dealer to purchase all parts reasonably necessary to maintain the quality of operation in the field of any farm equipment used in the trade area;

(3) To coerce or attempt to coerce any farm equipment dealer into a refusal to purchase the farm equipment manufactured by another farm equipment manufacturer;

(4) To discriminate in the prices charged for farm equipment of like grade and quality sold by the farm equipment manufacturer to similarly situated farm equipment dealers, but nothing contained in sections 407.838 to 407.848 shall prevent differentials which make only due allowance for difference in the cost of manufacture, sale or delivery resulting from the differing methods or quantities in which such farm equipment is sold or delivered, by the farm equipment manufacturer.

(L. 1987 S.B. 35)



Section 407.846 Law applicable to dealer's agreements, when.

Effective 28 Aug 1987

Title XXVI TRADE AND COMMERCE

407.846. Law applicable to dealer's agreements, when. — The provisions of sections 407.838 to 407.848 shall apply to all dealership agreements now in effect and all other dealership agreements entered into or renewed after September 28, 1987.

(L. 1987 S.B. 35)



Section 407.848 Damages in civil action or injunction for dealer against manufacturer, when.

Effective 28 Aug 1987

Title XXVI TRADE AND COMMERCE

407.848. Damages in civil action or injunction for dealer against manufacturer, when. — If any farm equipment manufacturer violates any provision of sections 407.838 to 407.848, a farm equipment dealer may bring an action against such manufacturer in any court of competent jurisdiction for damages sustained by the dealer as a consequence of the manufacturer's violation, together with the actual costs of the action, including reasonable attorneys fees, and the dealer also may be granted injunctive relief against unlawful termination, cancellation, nonrenewal or substantial change of competitive circumstances. The remedies set forth in this section shall not be deemed exclusive and shall be in addition to any other remedies permitted by law.

(L. 1987 S.B. 35)



Section 407.850 Definitions.

Effective 28 Aug 2002

Title XXVI TRADE AND COMMERCE

407.850. Definitions. — As used in sections 407.850 to 407.885, the following terms mean:

(1) "Current model", a model listed in the wholesaler's, manufacturer's or distributor's current sales manual or any supplements thereto;

(2) "Current net price", the price listed in the wholesaler's, manufacturer's or distributor's price list or catalogue in effect at the time the contract is cancelled or discontinued, less any applicable trade and cash discounts;

(3) "Inventory", equipment, implements, machinery, attachments and repair parts;

(4) "Net cost", the price the retailer actually paid for the merchandise to the wholesaler, manufacturer or distributor, plus freight from the wholesaler's, manufacturer's or distributor's location to the dealer's location;

(5) "Retailer", any person, firm or corporation engaged in the business of selling, repairing and retailing:

(a) Farm implements, machinery, attachments or repair parts;

(b) Industrial, maintenance and construction power equipment; or

(c) Outdoor power equipment used for lawn, garden, golf course, landscaping or grounds maintenance;

­­

­

(L. 1982 H.B. 958 § 1, A.L. 1987 S.B. 35, A.L. 2000 H.B. 1142, A.L. 2002 H.B. 1348 merged with H.B. 2008)

(1991) Distributor of farm equipment violated statute by refusing to repurchase retailer's repair parts inventory upon the retailer's retirement from business. Lewis G. Moore & Co. v. Massey-Ferguson, Inc., 756 F.Supp. 424 (W.D. Mo.).



Section 407.855 Repurchase of farm machinery inventory on termination of dealership — repurchase amount credited to debt of retailers — interest to be paid on credit, when, rate.

Effective 28 Aug 1987

Title XXVI TRADE AND COMMERCE

407.855. Repurchase of farm machinery inventory on termination of dealership — repurchase amount credited to debt of retailers — interest to be paid on credit, when, rate. — Whenever any retailer enters into a written or oral contract with a wholesaler, manufacturer or distributor wherein the retailer agrees to maintain an inventory and the contract is terminated by the wholesaler, manufacturer, distributor, or retailer, or upon the retailer's retirement at sixty-two years of age or older, then the retailer may require the repurchase of the inventory as provided for in sections 407.850 to 407.885. In the event of the death of the retailer or the majority stockholder of a corporation operating as a retailer, the wholesaler, manufacturer or distributor shall repurchase the inventory as provided for in section 407.880. If the retailer has any outstanding debts to the wholesaler, manufacturer or distributor, then the repurchase amount may be credited to the retailer's account. All payments or allowances of credit due retailer shall be paid or credited within sixty days after the return of implements, machinery, attachments or repair parts. After sixty days all payments or allowances shall include interest at the rate stated in section 408.040.

(L. 1982 H.B. 958 § 2, A.L. 1985 H.B. 604, A.L. 1987 S.B. 35)



Section 407.857 Reimbursement for warranty work performed by certain retail sellers of power equipment.

Effective 28 Aug 2001

Title XXVI TRADE AND COMMERCE

407.857. Reimbursement for warranty work performed by certain retail sellers of power equipment. — Retailers who sell and service industrial, maintenance and construction power equipment or outdoor power equipment as defined in section 407.850, and who do warranty repair work for a consumer under provisions of a manufacturer's express warranty, shall be reimbursed by the manufacturer for the warranty work at an hourly rate that is the same or greater than the hourly labor rate the retailer currently charges consumers for nonwarranty repair work.

(L. 2001 S.B. 462)



Section 407.860 Inventory qualifying for repurchase — percentage to be paid — cost of transportation to warehouse to be paid by retailer — packing and loading, how paid — transferee of manufacturer or distributors, law to apply, when.

Effective 28 Aug 2002

Title XXVI TRADE AND COMMERCE

407.860. Inventory qualifying for repurchase — percentage to be paid — cost of transportation to warehouse to be paid by retailer — packing and loading, how paid — transferee of manufacturer or distributors, law to apply, when. — 1. The wholesaler, manufacturer or distributor shall repurchase that inventory previously purchased from him and held by the retailer at the date of termination of the contract. The provisions of sections 407.850 to 407.885 shall apply to the transferee of such wholesaler, manufacturer or distributor if such transferee acquired substantially all of the assets of such wholesaler, manufacturer or distributor. The wholesaler, manufacturer or distributor shall pay one hundred percent of the net cost of all new, unsold, undamaged and complete equipment, implements, machinery, and attachments and ninety-five percent of the current net price of all new, unused and undamaged repair parts. The retailer shall pay the cost of transportation to the nearest warehouse maintained by the wholesaler, manufacturer, or distributor, or to a mutually agreeable site. The wholesaler, manufacturer or distributor shall pay the retailer five percent of the current net price on all new, unused and undamaged repair parts returned to cover the cost of handling, packing and loading. The wholesaler, manufacturer or distributor shall have the option of performing the handling, packing and loading in lieu of paying the five percent for these services. The retailer shall pay the cost of transportation to the nearest warehouse maintained by the wholesaler, manufacturer, or distributor, or to a mutually agreeable site.

2. Upon payment of the repurchase amount to the retailer, the title and right of possession to the repurchased inventory shall transfer to the wholesaler, manufacturer or distributor.

(L. 1982 H.B. 958 § 3, A.L. 1987 S.B. 35, A.L. 2002 H.B. 1348 merged with H.B. 2008)



Section 407.865 Repurchase not to affect security interest in inventory and to be subject to bulk sales law.

Effective 28 Aug 1987

Title XXVI TRADE AND COMMERCE

407.865. Repurchase not to affect security interest in inventory and to be subject to bulk sales law. — The provisions of sections 407.850 to 407.885 shall not be construed to affect in any way any security interest which any financial institution, person, wholesaler, manufacturer or distributor may have in the inventory of the retailer, and any repurchase under the provisions of sections 407.850 to 407.885 shall be subject to the provisions of the bulk sales law.

(L. 1982 H.B. 958 § 4, A.L. 1987 S.B. 35)



Section 407.870 Inventory which does not qualify for repurchase.

Effective 28 Aug 2002

Title XXVI TRADE AND COMMERCE

407.870. Inventory which does not qualify for repurchase. — The provisions of sections 407.850 to 407.885 shall not require the repurchase from a retailer of:

(1) Any repair part which because of its condition is not resalable as a new part without repackaging or reconditioning;

(2) Any inventory for which the retailer is unable to furnish evidence, satisfactory to the wholesaler, manufacturer or distributor, of title, free and clear of all claims, liens and encumbrances;

(3) Any inventory which the retailer desires to keep, provided the retailer has a contractual right to do so;

(4) Any equipment, implements, machinery, and attachments which are not in new, unused, undamaged, or complete condition;

(5) Any repair parts which are not in new, unused, or undamaged condition;

(6) Any equipment, implements, machinery or attachments which were purchased twenty-four months or more prior to notice of termination of the contract;

(7) Any inventory which was ordered by the retailer on or after the date of notification of termination of the contract;

(8) Any inventory which was acquired by the retailer from any source other than the wholesaler, manufacturer or distributor or transferee of such wholesaler, manufacturer or distributor unless such inventory was acquired from any source authorized or arranged by the manufacturer.

(L. 1982 H.B. 958 § 5, A.L. 1987 S.B. 35, A.L. 2000 H.B. 1142, A.L. 2002 H.B. 1348 merged with H.B. 2008)



Section 407.875 Liability for failure to repurchase inventory.

Effective 28 Aug 1982

Title XXVI TRADE AND COMMERCE

407.875. Liability for failure to repurchase inventory. — If any wholesaler, manufacturer or distributor shall fail or refuse to repurchase any inventory as required by section 407.860, he shall be civilly liable for one hundred percent of the current net price of the inventory, plus any freight charges paid by the retailer, the retailer's attorney's fees, and court costs.

(L. 1982 H.B. 958 § 6)



Section 407.880 Death of retailer or majority stockholder — option of surviving spouse or heir for repurchase of inventory, time limitation, exception.

Effective 28 Aug 1982

Title XXVI TRADE AND COMMERCE

407.880. Death of retailer or majority stockholder — option of surviving spouse or heir for repurchase of inventory, time limitation, exception. — In the event of the death of the retailer or the spouse of a surviving retailer if the retailer is operating as a tenancy by the entireties or the majority stockholder of a corporation operating as a retailer, the wholesaler, manufacturer or distributor shall, at the option of the surviving spouse or the heir or heirs, repurchase the inventory from the surviving spouse or the heir or heirs of the retailer or majority stockholder as if the wholesaler, manufacturer or distributor had terminated the contract. The surviving spouse or the heir or heirs shall have one year from the date of the death of the retailer or majority stockholder to exercise their options under sections 407.850 to 407.885. Nothing in sections 407.850 to 407.885 shall require the repurchase of any inventory if the surviving spouse or the heir or heirs and wholesaler, manufacturer or distributor enter into a new contract to operate the retail dealership.

(L. 1982 H.B. 958 § 7)



Section 407.885 Application to existing contracts and future contracts.

Effective 28 Aug 1987

Title XXVI TRADE AND COMMERCE

407.885. Application to existing contracts and future contracts. — The provisions of sections 407.850 to 407.885 shall apply to all valid contracts now in effect which have no expiration date and are continuing contracts, and all other contracts entered into or renewed after September 28, 1987. Any contract in force and effect on September 28, 1987, which by its own terms will terminate on a date subsequent thereto shall be governed by the law as it existed prior to September 28, 1987.

(L. 1982 H.B. 958 § 8, A.L. 1987 S.B. 35)



Section 407.895 Manufacturer, wholesaler or distributor not to terminate contract except for good cause — good cause established, how.

Effective 28 Aug 1989

Title XXVI TRADE AND COMMERCE

407.895. Manufacturer, wholesaler or distributor not to terminate contract except for good cause — good cause established, how. — Any manufacturer, wholesaler or distributor of outdoor power equipment used for lawn, garden, golf course, landscaping or grounds maintenance, and repair parts therefor, who enters into a written or parol contract with any person, firm, or corporation engaged in the business of selling and repairing outdoor power equipment used for lawn, garden, golf course, landscaping or grounds maintenance and repair parts therefor, whereby such retailer agrees to maintain a stock of parts or complete or whole machines or attachments, shall not terminate, cancel, or fail to renew any such contract without good cause. "Good cause" means failure by the retailer to substantially comply with essential and reasonable requirements imposed upon the retailer by the contract if such requirements are not different from those requirements imposed on other similarly situated retailers either by their terms or in the manner of their enforcement. In addition, good cause shall exist whenever:

(1) The retailer has transferred an interest in the retailer business without the manufacturer's, wholesaler's or distributor's written consent, or there has been a withdrawal from the retailer's business of an individual proprietor, partner, major shareholder, or the manager of the retailer's business, or there has been a substantial reduction in interest of a partner or major stockholder without the written consent of the manufacturer, wholesaler, or distributor;

(2) The retailer has filed a voluntary petition in bankruptcy or has had an involuntary petition in bankruptcy filed against it which has not been discharged within thirty days after the filing, or there has been a closeout or sale of a substantial part of the retailer's assets related to the retailer's business or there has been a commencement or dissolution or liquidation of the retailer's business;

(3) There has been a change, without the prior written approval of the manufacturer, wholesaler, or distributor, in the location of the retailer's principal place of business under the retailer's agreement with the manufacturer, wholesaler, or distributor;

(4) The retailer has defaulted under any chattel mortgage or other security agreement between the retailer and the manufacturer, wholesaler, or distributor, or there has been a revocation or discontinuance of any guarantee of the retailer's present or future obligations to the manufacturer, wholesaler, or distributor;

(5) The retailer has failed to operate in the normal course of business for seven consecutive days or has otherwise abandoned his business, except for reasonable and customary closures of business;

(6) The retailer has pleaded guilty to or has been convicted of a felony affecting the relationship between the retailer and the manufacturer, wholesaler, or distributor;

(7) The retailer has engaged in conduct which is injurious or detrimental to the retailer's customers or the public welfare;

(8) The retailer has consistently failed to meet the manufacturer's, wholesaler's or distributor's requirements for reasonable market penetration based on the manufacturer's, wholesaler's, or distributor's experience in other comparable marketing areas.

(L. 1989 S.B. 41 § 4)



Section 407.897 Law to apply to successors in interest — not applicable, when — application to existing contracts and future contracts.

Effective 28 Aug 1989

Title XXVI TRADE AND COMMERCE

407.897. Law to apply to successors in interest — not applicable, when — application to existing contracts and future contracts. — 1. The obligations of any wholesaler, manufacturer or distributor created by the provisions of sections 407.890 to 407.898 apply to any successor in interest or assignee of that wholesaler, manufacturer, or distributor. A successor in interest includes any purchaser of substantially all of the assets or over fifty percent of the stock, any surviving corporation resulting from a merger or liquidation, any receiver, or any trustee of the original wholesaler, manufacturer or distributor.

2. The provisions of sections 407.890 to 407.898 shall not apply to such manufacturer in the state of Missouri who employs less than fifty employees or to any distributor who distributes solely within the state of Missouri and who employs less than five employees for the two-year period prior to the dealer termination and shall apply to all contracts now in effect which have no expiration date and are continuing contracts and all other contracts entered into, amended, or renewed after August 31, 1989. Any contract in force and effect on September 1, 1989, which by its terms will terminate on a date subsequent thereto is governed by the law as it existed before September 1, 1989.

(L. 1989 S.B. 41 §§ 5, 6)



Section 407.898 Civil action for unlawful termination of contract, authorized — costs and attorney fees recoverable.

Effective 28 Aug 1989

Title XXVI TRADE AND COMMERCE

407.898. Civil action for unlawful termination of contract, authorized — costs and attorney fees recoverable. — If a manufacturer, wholesaler or distributor violates any provisions of sections 407.895 and 407.897, a retailer may bring an action against such manufacturer, wholesaler, or distributor in any court of competent jurisdiction for damages sustained by the retailer as a consequence of the violation, together with the actual costs of the action, including reasonable attorney fees, and the retailer also may be granted injunctive relief against unlawful termination, cancellation, nonrenewal or substantial change of competitive circumstances. The remedies set forth in this section shall not be deemed exclusive and shall be in addition to any other remedies permitted by law.

(L. 1989 S.B. 41 § 7)



Section 407.900 Definitions.

Effective 28 Aug 1984

Title XXVI TRADE AND COMMERCE

407.900. Definitions. — As used in sections 407.900 to 407.910:

(1) The term "art dealer" means a person engaged in the business of selling fine arts. The term "art dealer" does not include any person engaged exclusively in the business of selling goods at public auction;

(2) The term "artist" means a person who creates fine art or, if such person is deceased, such person's heir, legatee, or personal representative;

(3) The term "consignment" means a transfer of the physical possession of fine art by the artist creating the fine art as consignor in which no title to, estate in, or right to possession of the fine art superior to that of the artist who is the consignor shall vest in the consignee, notwithstanding the consignee's power or authority to transfer and convey the title, and all of the rights and interests of the artist who is the consignor in and to such fine art to a third person;

(4) The term "creditors" includes, but is not limited to, those persons included in the definition of "creditor" in section 400.1-201;

(5) The term "fine arts" includes:

(a) Visual art such as paintings, sculptures, drawings, mosaics, or photographs;

(b) Calligraphy;

(c) Graphic art such as etchings, lithographs, offset prints, silk screens, and other works of a similar nature;

(d) Crafts, including any item made by an artist or craftsman through the use of clay, textiles, fibers, wood, metal, plastic, glass, ceramics, or similar materials;

(e) Works in mixed media such as collages or any combination of the art forms or media listed in paragraph (a), (b), (c), or (d) of this subdivision.

(L. 1984 S.B. 688 § 1)



Section 407.902 Art delivered to art dealer for sale or exhibition deemed consignment, when, exception — written contract required, contents.

Effective 28 Aug 1984

Title XXVI TRADE AND COMMERCE

407.902. Art delivered to art dealer for sale or exhibition deemed consignment, when, exception — written contract required, contents. — 1. Notwithstanding any custom, practice, or usage of the trade to the contrary, whenever an artist delivers, or causes to be delivered, a work of fine art of the artist's own creation to an art dealer in this state for the purpose of exhibition or sale, or both, on a commission, fee, or other basis of compensation, the delivery to and acceptance of such work of fine art by the art dealer from the artist shall constitute a consignment unless the delivery to the art dealer is pursuant to an outright sale for which the artist has received or receives, either prior to or upon delivery, full compensation for the work of fine art.

2. Whenever a consignee accepts a work of fine art from an artist for the purpose of sale or exhibition and sale to the public on a commission, fee, or other basis of compensation, there shall be a written contract or agreement between the artist who is the consignor and consignee which shall include, but need not be limited to, provisions that:

(1) The proceeds of the sale of the work of fine art shall be delivered to the artist who is the consignor at a schedule agreed upon by the artist who is the consignor and consignee;

(2) The consignee shall be responsible for the stated value of the work of fine art in the event of the loss of or damage to such work of fine art while it is in the possession of such consignee;

(3) The work of fine art shall only be sold by the consignee for an amount at least equal to the amount agreed upon by the artist who is the consignor in writing;

(4) The work of fine art may be used or displayed by the consignee or others only with prior written consent of the artist who is the consignor.

(L. 1984 S.B. 688 § 2)



Section 407.904 Consignment, effect.

Effective 28 Aug 1984

Title XXVI TRADE AND COMMERCE

407.904. Consignment, effect. — A consignment of a work of fine art shall result in all of the following:

(1) The art dealer, after receipt of the work of fine art, shall constitute an agent of the artist for the purpose of sale or exhibition of the consigned work of fine art within the state of Missouri;

(2) The work of fine art shall constitute property held in trust by the consignee for the benefit of the artist who is the consignor and shall not be subject to claim by a creditor of the consignee;

(3) The proceeds from the sale of the work of fine art shall constitute funds held in trust by the consignee for the benefit of the artist who is the consignor, and such proceeds shall first be applied to pay any balance due to the artist who is the consignor, unless the artist who is the consignor expressly agrees otherwise in writing.

(L. 1984 S.B. 688 § 3)



Section 407.905 Art dealer is agent of artist — work of art and sale proceeds held in trust for artist, not subject to creditor of consignee.

Effective 28 Aug 1984

Title XXVI TRADE AND COMMERCE

407.905. Art dealer is agent of artist — work of art and sale proceeds held in trust for artist, not subject to creditor of consignee. — A work of fine art received as a consignment from the artist who created the work of fine art shall remain trust property, notwithstanding the subsequent purchase thereof by the consignee directly or indirectly for the consignee's own account until the price is paid in full to the artist who is consignor. If such work is thereafter resold to a bona fide purchaser before the artist who is consignor has been paid in full, the proceeds of the resale received by the consignee shall constitute funds held in trust for the benefit of the artist who is consignor to the extent necessary to pay any balance still due to the artist who is consignor and such trusteeship shall continue until the fiduciary obligation of the consignee to the artist who is the consignor with respect to such transaction is discharged in full.

(L. 1984 S.B. 688 § 4)



Section 407.907 Waiver of proceeds in trust by artist, requirements.

Effective 28 Aug 1984

Title XXVI TRADE AND COMMERCE

407.907. Waiver of proceeds in trust by artist, requirements. — An artist who is a consignor may lawfully waive the provisions of subdivision (3) of section 407.904 if such waiver is clear, conspicuous, in writing, and signed by the artist who is the consignor. No waiver shall be valid with respect to the proceeds of a work of fine art initially received "on consignment" but subsequently purchased by the consignee directly or indirectly for his own account. No waiver shall inure to the benefit of the consignor's creditors in any manner which might be inconsistent with the rights under sections 407.900 to 407.910 of the artist who is the consignor.

(L. 1984 S.B. 688 § 5)



Section 407.908 Contracts, prior to August 13, 1984, not affected, exceptions.

Effective 28 Aug 1984

Title XXVI TRADE AND COMMERCE

407.908. Contracts, prior to August 13, 1984, not affected, exceptions. — Sections 407.900 to 407.910 shall not apply to a written contract executed prior to August 13, 1984, unless either the parties agree by mutual written consent that sections 407.900 to 407.910 shall apply or such contract is extended or renewed after August 13, 1984. The provisions of sections 407.900 to 407.910 shall prevail over any conflicting or inconsistent provisions of chapter 400 affecting the subject matter of sections 407.900 to 407.910.

(L. 1984 S.B. 688 § 6)



Section 407.910 Violations — punitive damage and costs authorized.

Effective 28 Aug 1984

Title XXVI TRADE AND COMMERCE

407.910. Violations — punitive damage and costs authorized. — Any art dealer or creditor of an art dealer who violates any provision of sections 407.900 to 407.910 with intent to injure shall, in addition to the payment of all other damages and costs owed by him, pay to the artist involved punitive damages in an amount as may be determined by law and reasonable attorney's fees.

(L. 1984 S.B. 688 § 7)



Section 407.911 Definitions.

Effective 28 Aug 2005

Title XXVI TRADE AND COMMERCE

407.911. Definitions. — As used in sections 407.911 to 407.915, the following terms mean:

(1) "Commission", compensation accruing to a sales representative for payment by a principal, the rate of which is expressed as a percentage of the dollar amount of orders or sales, or as a specified amount per order or per sale;

(2) "Principal", a person, firm, corporation, partnership or other business entity, whether or not it has a permanent or fixed place of business in this state, and who:

(a) Manufactures, produces, imports, provides, or distributes a product or service for sale;

(b) Contracts with a sales representative to solicit orders for the product or service; and

(c) Compensates the sales representative, in whole or in part, by commission;

(3) "Sales representative", a person, firm, corporation, partnership, or other business entity who contracts with a principal to solicit orders and who is compensated, in whole or in part, by commission, but shall not include a person, firm, corporation, partnership, or other business entity who places orders or purchases for its own account for resale.

(L. 1989 S.B. 192 § 1 subsec. 1, A.L. 2005 S.B. 211)



Section 407.912 Commission to become due, when — termination of employment, all commissions due, when.

Effective 28 Aug 2005

Title XXVI TRADE AND COMMERCE

407.912. Commission to become due, when — termination of employment, all commissions due, when. — 1. When a commission becomes due shall be determined in the following manner:

(1) The written terms of the contract between the principal and sales representative shall control;

(2) If there is no written contract, or if the terms of the written contract do not provide when the commission becomes due, or the terms are ambiguous or unclear, the commission shall be paid when the product or service is delivered and accepted by the purchaser or the principal receives satisfaction in full;

(3) If neither subdivision (1) nor (2) of this subsection can be used to clearly ascertain when the commission becomes due, then the commission shall be due on the date the principal accepts the order and receives satisfaction in full, unless the custom and usage prevalent in this state for the parties' particular industry is different, in which event such custom and usage shall prevail.

2. Nothing in sections 407.911 to 407.915 shall be construed to impair a sales representative from collecting commissions on products or services ordered prior to the termination of the contract between the principal and the sales representative but delivered and accepted by the purchaser after such termination.

3. When the contract between a sales representative and a principal is terminated, all commissions then due shall be paid within thirty days of such termination. Any and all commissions which become due after the date of such termination shall be paid within thirty days of becoming due.

(L. 1989 S.B. 192 § 1 subsecs. 2, 3, 4, A.L. 2005 S.B. 211)



Section 407.913 Failure to pay sales representative commission, liability in civil action for actual damages — additional damages allowed — attorney fees and costs.

Effective 28 Aug 2005

Title XXVI TRADE AND COMMERCE

407.913. Failure to pay sales representative commission, liability in civil action for actual damages — additional damages allowed — attorney fees and costs. — Any principal who fails to timely pay the sales representative commissions earned by such sales representative shall be liable to the sales representative in a civil action for the actual damages sustained by the sales representative and an additional amount as if the sales representative were still earning commissions calculated on an annualized pro rata basis from the date of termination to the date of payment. In addition the court may award reasonable attorney's fees and costs to the prevailing party.

(L. 1989 S.B. 192 § 1 subsec. 5, A.L. 2005 S.B. 211)



Section 407.914 Out-of-state principal with sales representative soliciting in this state, Missouri courts to have jurisdiction.

Effective 28 Aug 1989

Title XXVI TRADE AND COMMERCE

407.914. Out-of-state principal with sales representative soliciting in this state, Missouri courts to have jurisdiction. — A principal who is not a resident or citizen of this state who contracts with a sales representative to solicit orders in this state is declared to be transacting business in this state for purposes of the exercise of jurisdiction of the courts of this state under section 506.500.

(L. 1989 S.B. 192 § 1 subsec. 6)



Section 407.915 Civil action for all claims against principal may be joined — express or contract waivers of commission laws, invalid.

Effective 28 Aug 1989

Title XXVI TRADE AND COMMERCE

407.915. Civil action for all claims against principal may be joined — express or contract waivers of commission laws, invalid. — 1. Nothing in sections 407.911 to 407.915 shall invalidate or restrict any other or additional right or remedy available to a sales representative from seeking to recover in one action on all claims against a principal.

2. A provision in any contract between a sales representative and a principal purporting to waive any provision of sections 407.911 to 407.915, whether by expressed waiver or by a contract subject to the laws of another state, shall be void.

(L. 1989 S.B. 192 § 1 subsecs. 7, 8)



Section 407.924 Division of liquor control to enforce underage tobacco sales — annual report submitted.

Effective 28 Aug 2001

Title XXVI TRADE AND COMMERCE

407.924. Division of liquor control to enforce underage tobacco sales — annual report submitted. — 1. The division of liquor control within the department of public safety shall implement and enforce the provisions of sections 407.925 to 407.934.

2. Beginning January 1, 2003, the division of liquor control shall submit an annual report to the general assembly on the effectiveness of sections 407.925 to 407.934 in reducing tobacco possession by minors and the enforcement activities by the division for violations of sections 407.925 to 407.934.

(L. 2001 H.B. 381)



Section 407.925 Definitions.

Effective 10 Oct 2014, see footnote

Title XXVI TRADE AND COMMERCE

*407.925. Definitions. — As used in sections 407.925 to 407.934, the following terms mean:

(1) "Alternative nicotine product", any noncombustible product containing nicotine that is intended for human consumption, whether chewed, absorbed, dissolved, or ingested by any other means. Alternative nicotine product does not include any vapor product, tobacco product or any product regulated as a drug or device by the United States Food and Drug Administration under Chapter V of the Food, Drug, and Cosmetic Act;

(2) "Center of youth activities", any playground, school or other facility, when such facility is being used primarily by persons under the age of eighteen for recreational, educational or other purposes;

(3) "Distribute", a conveyance to the public by sale, barter, gift or sample;

(4) "Minor", a person under the age of eighteen;

(5) "Municipality", the city, village or town within which tobacco products, alternative nicotine products or vapor products are sold or distributed or, in the case of tobacco products, alternative nicotine products or vapor products that are not sold or distributed within a city, village or town, the county in which they are sold or distributed;

(6) "Person", an individual, partnership, copartnership, firm, company, public or private corporation, association, joint stock company, trust, estate, political subdivision or any agency, board, department or bureau of the state or federal government, or any other legal entity which is recognized by law as the subject of rights and duties;

(7) "Proof of age", a driver's license or other generally accepted means of identification that contains a picture of the individual and appears on its face to be valid;

(8) "Rolling papers", paper designed, manufactured, marketed, or sold for use primarily as a wrapping or enclosure for tobacco, which enables a person to roll loose tobacco into a smokable cigarette;

(9) "Sample", a tobacco product, alternative nicotine product, or vapor product distributed to members of the general public at no cost or at nominal cost for product promotional purposes;

(10) "Sampling", the distribution to members of the general public of tobacco product, alternative nicotine product or vapor product samples;

(11) "Tobacco products", any substance containing tobacco leaf, including, but not limited to, cigarettes, cigars, pipe tobacco, snuff, chewing tobacco, or dipping tobacco but does not include alternative nicotine products, or vapor products;

(12) "Vapor product", any noncombustible product containing nicotine that employs a heating element, power source, electronic circuit, or other electronic, chemical or mechanical means, regardless of shape or size, that can be used to produce vapor from nicotine in a solution or other form. Vapor product includes any electronic cigarette, electronic cigar, electronic cigarillo, electronic pipe, or similar product or device and any vapor cartridge or other container of nicotine in a solution or other form that is intended to be used with or in an electronic cigarette, electronic cigar, electronic cigarillo, electronic pipe, or similar product or device. Vapor product does not include any alternative nicotine product or tobacco product;

(13) "Vending machine", any mechanical electric or electronic, self-service device which, upon insertion of money, tokens or any other form of payment, dispenses tobacco products, alternative nicotine products, or vapor products.

(L. 1992 S.B. 509, et al. § 7, A.L. 2014 S.B. 841)

*Effective 10-10-14, see § 21.250. S.B. 841 was vetoed July 14, 2014. The veto was overridden on September 10, 2014.



Section 407.926 No tobacco sales to minors — penalties — alternative nicotine products and vapor products, sale to minors prohibited — nicotine liquid containers, requirements, penalty.

Effective 28 Aug 2015

Title XXVI TRADE AND COMMERCE

407.926. No tobacco sales to minors — penalties — alternative nicotine products and vapor products, sale to minors prohibited — nicotine liquid containers, requirements, penalty. — 1. Any person or entity who sells tobacco products, alternative nicotine products, or vapor products shall deny the sale of such tobacco products to any person who is less than eighteen years of age.

2. Any person or entity who sells or distributes tobacco products, alternative nicotine products, or vapor products by mail or through the internet in this state in violation of subsection 1 of this section shall be assessed a fine of two hundred fifty dollars for the first violation and five hundred dollars for each subsequent violation.

3. Alternative nicotine products and vapor products shall only be sold to persons eighteen years of age or older, shall be subject to local and state sales tax, but shall not be otherwise taxed or regulated as tobacco products.

4. (1) Any nicotine liquid container that is sold at retail in this state shall satisfy the child-resistant effectiveness standards set forth in 16 CFR 1700.15(b) as in effect on August 28, 2015, when tested in accordance with the method described in 16 CFR 1700.20 as in effect on August 28, 2015.

(2) For the purposes of this subsection, "nicotine liquid container" shall mean a bottle or other container of liquid or other substance containing nicotine if the liquid or substance is sold, marketed, or intended for use in a vapor product. A "nicotine liquid container" shall not include a liquid or other substance containing nicotine in a cartridge that is sold, marketed, or intended for use in a vapor product, provided that such cartridge is prefilled and sealed by the manufacturer and not intended to be opened by the consumer.

(3) Any person who engages in retail sales of liquid nicotine containers in this state in violation of this subsection shall be assessed a fine of two hundred fifty dollars for the first violation and five hundred dollars for each subsequent violation.

(4) The department of health and senior services may adopt rules necessary to carry out the provisions of this subsection. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly under chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2015, shall be invalid and void.

(5) The provisions of this subsection and any rules adopted hereunder shall be null, void, and of no force and effect upon the effective date of the final regulations issued by the federal Food and Drug Administration or from any other federal agency if such regulations mandate child-resistant effectiveness standards for nicotine liquid containers.

(L. 2001 H.B. 381, A.L. 2014 S.B. 841, A.L. 2015 H.B. 531)



Section 407.927 Required sign stating violation of state law to sell tobacco, alternative nicotine products, or vapor products to minors under age 18 — display of sign required on displays and vending machines.

Effective 10 Oct 2014, see footnote

Title XXVI TRADE AND COMMERCE

*407.927. Required sign stating violation of state law to sell tobacco, alternative nicotine products, or vapor products to minors under age 18 — display of sign required on displays and vending machines. — The owner of an establishment at which tobacco products, alternative nicotine products, vapor products, or rolling papers are sold at retail or through vending machines shall cause to be prominently displayed in a conspicuous place at every display from which tobacco products, alternative nicotine products, or vapor products are sold and on every vending machine where tobacco products are purchased a sign that shall:

(1) Contain in red lettering at least one-half inch high on a white background the following: "It is a violation of state law for cigarettes, other tobacco products, alternative nicotine products, or vapor products to be sold or otherwise provided to any person under the age of eighteen or for such person to purchase, attempt to purchase or possess cigarettes, other tobacco products, alternative nicotine products or vapor products."; and

(2) Include a depiction of a pack of cigarettes at least two inches high defaced by a red diagonal diameter of a surrounding red circle, and the words "Under 18".

(L. 1992 S.B. 509, et al. § 9, A.L. 2001 H.B. 381, A.L. 2014 S.B. 841)

*Effective 10-10-14, see § 21.250. S.B. 841 was vetoed July 14, 2014. The veto was overridden on September 10, 2014.



Section 407.928 Restrictions on sales of individual packs of cigarettes.

Effective 28 Aug 2001

Title XXVI TRADE AND COMMERCE

407.928. Restrictions on sales of individual packs of cigarettes. — No person or entity shall sell individual packs of cigarettes or smokeless tobacco products unless such packs satisfy one of the following conditions prior to the time of sale:

(1) It is sold through a vending machine; or

(2) It is displayed behind the check-out counter or it is within the unobstructed line of sight of the sales clerk or store attendant from the checkout counter.

(L. 2001 H.B. 381)



Section 407.929 Proof of age required, when — defense to action for violation is reasonable reliance on proof — liability.

Effective 10 Oct 2014, see footnote

Title XXVI TRADE AND COMMERCE

*407.929. Proof of age required, when — defense to action for violation is reasonable reliance on proof — liability. — 1. A person or entity selling tobacco products, alternative nicotine products, or vapor products or rolling papers or distributing tobacco product, alternative nicotine product, or vapor product samples shall require proof of age from a prospective purchaser or recipient if an ordinary person would conclude on the basis of appearance that such prospective purchaser or recipient may be under the age of eighteen.

2. The operator's or chauffeur's license issued pursuant to the provisions of section 302.177, or the operator's or chauffeur's license issued pursuant to the laws of any state or possession of the United States to residents of those states or possessions, or an identification card as provided for in section 302.181, or the identification card issued by any uniformed service of the United States, or a valid passport shall be presented by the holder thereof upon request of any agent of the division of liquor control or any owner or employee of an establishment that sells tobacco, alternative nicotine products, or vapor products, for the purpose of aiding the registrant, agent or employee to determine whether or not the person is at least eighteen years of age when such person desires to purchase or possess tobacco products, alternative nicotine products, or vapor products procured from a registrant. Upon such presentation, the owner or employee of the establishment shall compare the photograph and physical characteristics noted on the license, identification card or passport with the physical characteristics of the person presenting the license, identification card or passport.

3. Any person who shall, without authorization from the department of revenue, reproduce, alter, modify or misrepresent any chauffeur's license, motor vehicle operator's license or identification card shall be deemed guilty of a misdemeanor and upon conviction shall be subject to a fine of not more than one thousand dollars, and confinement for not more than one year, or by both such fine and imprisonment.

4. Reasonable reliance on proof of age or on the appearance of the purchaser or recipient shall be a defense to any action for a violation of subsections 1, 2 and 3 of section 407.931. No person shall be liable for more than one violation of subsections 2 and 3 of section 407.931 on any single day.

(L. 1992 S.B. 509, et al. §§ 11, 13, A.L. 2001 H.B. 381, A.L. 2014 S.B. 841)

*Effective 10-10-14, see § 21.250. S.B. 841 was vetoed July 14, 2014. The veto was overridden on September 10, 2014.



Section 407.931 Unlawful to sell or distribute tobacco products, alternative nicotine products, or vapor products to minors — vending machine requirements — what persons are liable — owners exempt, when — appeal to administrative hearing commission, when.

Effective 10 Oct 2014, see footnote

Title XXVI TRADE AND COMMERCE

*407.931. Unlawful to sell or distribute tobacco products, alternative nicotine products, or vapor products to minors — vending machine requirements — what persons are liable — owners exempt, when — appeal to administrative hearing commission, when. — 1. It shall be unlawful for any person to sell, provide or distribute tobacco products, alternative nicotine products, or vapor products to persons under eighteen years of age.

2. All vending machines that dispense tobacco products, alternative nicotine products, or vapor products shall be located within the unobstructed line of sight and under the direct supervision of an adult responsible for preventing persons less than eighteen years of age from purchasing any tobacco product, alternative nicotine product, or vapor product from such machine or shall be equipped with a lock-out device to prevent the machines from being operated until the person responsible for monitoring sales from the machines disables the lock. Such locking device shall be of a design that prevents it from being left in an unlocked condition and which will allow only a single sale when activated. A locking device shall not be required on machines that are located in areas where persons less than eighteen years of age are not permitted or prohibited by law. An owner of an establishment whose vending machine is not in compliance with the provisions of this subsection shall be subject to the penalties contained in subsection 5 of this section. A determination of noncompliance may be made by a local law enforcement agency or the division of liquor control. Nothing in this section shall apply to a vending machine if located in a factory, private club or other location not generally accessible to the general public.

3. No person or entity shall sell, provide or distribute any tobacco product, alternative nicotine product, or vapor product or rolling papers to any minor, or sell any individual cigarettes to any person in this state. This subsection shall not apply to the distribution by family members on property that is not open to the public.

4. Any person including, but not limited to, a sales clerk, owner or operator who violates subsection 1, 2 or 3 of this section or section 407.927 shall be penalized as follows:

(1) For the first offense, twenty-five dollars;

(2) For the second offense, one hundred dollars;

(3) For a third and subsequent offense, two hundred fifty dollars.

5. Any owner of the establishment where tobacco products, alternative nicotine products, or vapor products are available for sale who violates subsection 3 of this section, in addition to the penalties established in subsection 4 of this section, shall be penalized in the following manner:

(1) For the first violation per location within two years, a reprimand shall be issued by the division of liquor control;

(2) For the second violation per location within two years, the division of liquor control shall issue a citation prohibiting the outlet from selling tobacco products, alternative nicotine products, or vapor products for a twenty-four-hour period;

(3) For the third violation per location within two years, the division of liquor control shall issue a citation prohibiting the outlet from selling tobacco products, alternative nicotine products, or vapor products for a forty-eight-hour period;

(4) For the fourth and any subsequent violations per location within two years, the division of liquor control shall issue a citation prohibiting the outlet from selling tobacco products for a five-day period.

6. Any owner of the establishment where tobacco products are available for sale who violates subsection 3 of this section shall not be penalized pursuant to this section if such person documents the following:

(1) An in-house or other tobacco compliance employee training program was in place to provide the employee with information on the state and federal regulations regarding sales of tobacco products, alternative nicotine products, or vapor products to minors. Such training program must be attended by all employees who sell tobacco products, alternative nicotine products, or vapor products to the general public;

(2) A signed statement by the employee stating that the employee has been trained and understands the state laws and federal regulations regarding the sale of tobacco products, alternative nicotine products, or vapor products to minors; and

(3) Such in-house or other tobacco compliance training meets the minimum training criteria, which shall not exceed a total of ninety minutes in length, established by the division of liquor control.

7. The exemption in subsection 6 of this section shall not apply to any person who is considered the general owner or operator of the outlet where tobacco products, alternative nicotine products, or vapor products are available for sale if:

(1) Four or more violations per location of subsection 3 of this section occur within a one-year period; or

(2) Such person knowingly violates or knowingly allows his or her employees to violate subsection 3 of this section.

8. If a sale is made by an employee of the owner of an establishment in violation of sections 407.925 to 407.934, the employee shall be guilty of an offense established in subsections 1, 2 and 3 of this section. If a vending machine is in violation of section 407.927, the owner of the establishment shall be guilty of an offense established in subsections 3 and 4 of this section. If a sample is distributed by an employee of a company conducting the sampling, such employee shall be guilty of an offense established in subsections 3 and 4 of this section.

9. A person cited for selling, providing or distributing any tobacco product, alternative nicotine product, or vapor product to any individual less than eighteen years of age in violation of subsection 1, 2 or 3 of this section shall conclusively be presumed to have reasonably relied on proof of age of the purchaser or recipient, and such person shall not be found guilty of such violation if such person raises and proves as an affirmative defense that such individual presented a driver's license or other government-issued photo identification purporting to establish that such individual was eighteen years of age or older.

10. Any person adversely affected by this section may file an appeal with the administrative hearing commission which shall be adjudicated pursuant to the procedures established in chapter 621.

(L. 1992 S.B. 509, et al. §§ 8, 10, 12, A.L. 2001 H.B. 381, A.L. 2014 S.B. 841)

*Effective 10-10-14, see § 21.250. S.B. 841 was vetoed July 14, 2014. The veto was overridden on September 10, 2014.



Section 407.932 Political subdivisions may make more stringent rules.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

407.932. Political subdivisions may make more stringent rules. — Nothing in sections 407.925 to 407.932 shall prohibit local political subdivisions from enacting more stringent ordinances or rules.

(L. 1992 S.B. 509, et al. § 14)



Section 407.933 Minors employed by division of liquor control may purchase tobacco products, alternative nicotine products, or vapor products for enforcement purposes — misrepresentation of age, penalty.

Effective 10 Oct 2014, see footnote

Title XXVI TRADE AND COMMERCE

*407.933. Minors employed by division of liquor control may purchase tobacco products, alternative nicotine products, or vapor products for enforcement purposes — misrepresentation of age, penalty. — 1. No person less than eighteen years of age shall purchase, attempt to purchase or possess cigarettes, other tobacco products, alternative nicotine products, or vapor products unless such person is an employee of a seller of cigarettes, tobacco products, alternative nicotine products, or vapor products and is in such possession to effect a sale in the course of employment, or an employee of the division of liquor control for enforcement purposes pursuant to subsection 5 of section 407.934.

2. Any person less than eighteen years of age shall not misrepresent his or her age to purchase cigarettes, tobacco products, alternative nicotine products, or vapor products.

3. Any person who violates the provisions of this section shall be penalized as follows:

(1) For the first violation, the person is guilty of an infraction and shall have any cigarettes, tobacco products, alternative nicotine products, or vapor products confiscated;

(2) For a second violation and any subsequent violations, the person is guilty of an infraction, shall have any cigarettes, tobacco products, alternative nicotine products, or vapor products confiscated and shall complete a tobacco education or smoking cessation program, if available.

(L. 2001 H.B. 381, A.L. 2014 S.B. 841)

*Effective 10-10-14, see § 21.250. S.B. 841 was vetoed July 14, 2014. The veto was overridden on September 10, 2014.



Section 407.934 Sales tax license required to sell tobacco products, alternative nicotine products, or vapor products — division of liquor control to have inspection authority — limitations on use of minors for enforcement purposes.

Effective 10 Oct 2014, see footnote

Title XXVI TRADE AND COMMERCE

*407.934. Sales tax license required to sell tobacco products, alternative nicotine products, or vapor products — division of liquor control to have inspection authority — limitations on use of minors for enforcement purposes. — 1. No person shall sell cigarettes, tobacco products, alternative nicotine products, or vapor products unless the person has a retail sales tax license.

2. The department of revenue shall permit persons to designate through the internet or by including a place on all sales tax license applications for the applicant to designate himself or herself as a seller of tobacco products, alternative nicotine products, or vapor products and to provide a list of all locations where the applicant sells such products.

3. On or before July first of each year, the department of revenue shall make available to the division of liquor control and the department of mental health a complete list of every establishment which sells cigarettes, other tobacco products, alternative nicotine products, or vapor products in this state.

4. The division of liquor control shall have the authority to inspect stores and tobacco outlets for compliance with all laws related to access of tobacco products, alternative nicotine products, or vapor products to minors. The division may employ a person seventeen years of age, with parental consent, to attempt to purchase tobacco for the purpose of inspection or enforcement of tobacco laws.

5. The supervisor of the division of liquor control shall not use minors to enforce the provisions of this chapter unless the supervisor promulgates rules that establish standards for the use of minors. The supervisor shall establish mandatory guidelines for the use of minors in investigations by a state, county, municipal or other local law enforcement authority which shall be followed by such authority and which shall, at a minimum, provide for the following:

(1) The minor shall be seventeen years of age;

(2) The minor shall have a youthful appearance, and the minor, if a male, shall not have facial hair or a receding hairline and if a female, shall not wear excessive makeup or excessive jewelry;

(3) The state, county, municipal or other local law enforcement agency shall obtain the consent of the minor's parent or legal guardian before the use of such minor on a form approved by the supervisor;

(4) The state, county, municipal or other local law enforcement agency shall make a photocopy of the minor's valid identification showing the minor's correct date of birth;

(5) Any attempt by such minor to purchase tobacco products, alternative nicotine products, or vapor products shall be videotaped or audiotaped with equipment sufficient to record all statements made by the minor and the seller of the tobacco product;

(6) The minor shall carry his or her own identification showing the minor's correct date of birth and shall, upon request, produce such identification to the seller of the tobacco product, alternative nicotine product, or vapor product;

(7) The minor shall answer truthfully any questions about his or her age and shall not remain silent when asked questions regarding his or her age;

(8) The minor shall not lie to the seller of the tobacco product, alternative nicotine product, or vapor product to induce a sale of tobacco products;

(9) The minor shall not be employed by the state, county, municipal or other local law enforcement agency on an incentive or quota basis;

(10) The state, county, municipal or other local law enforcement agency shall, within forty-eight hours, contact or take all reasonable steps to contact the owner or manager of the establishment if a violation occurs;

(11) The state, county, municipal or other local law enforcement agency shall maintain records of each visit to an establishment where a minor is used by the state, county, municipal or other local law enforcement agency for a period of at least one year following the incident, regardless of whether a violation occurs at each visit, and such records shall, at a minimum, include the following information:

(a) The signed consent form of the minor's parent or legal guardian;

(b) A Polaroid photograph of the minor;

(c) A photocopy of the minor's valid identification, showing the minor's correct date of birth;

(d) An information sheet completed by the minor on a form approved by the supervisor; and

(e) The name of each establishment visited by the minor, and the date and time of each visit.

6. If the state, county, municipal or other local law enforcement authority uses minors in investigations or in enforcing or determining violations of this chapter or any local ordinance and does not comply with the mandatory guidelines established by the supervisor of liquor control in subsection 5 of this section, the supervisor of liquor control shall not take any disciplinary action against the establishment or seller pursuant to this chapter based on an alleged violation discovered when using a minor and shall not cooperate in any way with the state, county, municipal or other local law enforcement authority in prosecuting any alleged violation discovered when using a minor.

(L. 2001 H.B. 381, A.L. 2014 S.B. 841)

*Effective 10-10-14, see § 21.250. S.B. 841 was vetoed July 14, 2014. The veto was overridden on September 10, 2014.



Section 407.935 Definitions.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

407.935. Definitions. — As used in sections 407.935 to 407.943, the following words and phrases shall mean:

(1) "Contract", any agreement, or any term thereof, between a foreclosure consultant and an owner for the rendition of any service as defined in subdivision (6) of this section;

(2) "Foreclosure consultant":

(a) Includes any person who makes any solicitation, representation, or offer to any owner to perform for compensation or who, for compensation, performs any service which the person in any manner represents will do in any manner any of the following:

a. Stop or postpone the foreclosure sale;

b. Obtain any forbearance from any beneficiary or mortgagee;

c. Assist the owner to exercise any right of redemption;

d. Obtain any extension of the period within which the owner may reinstate his obligation;

e. Obtain any waiver of an acceleration clause contained in any promissory note or contract secured by a deed of trust or mortgage on a residence in foreclosure or contained in any such deed of trust or mortgage;

f. Assist the owner in obtaining a loan or advance of funds;

g. Avoid or ameliorate the impairment of the owner's credit resulting from the recording of a notice of default or the conduct of a foreclosure sale;

h. Save the owner's residence from foreclosure;

(b) A foreclosure consultant does not include any of the following:

a. A person licensed to practice law in this state when the person renders service in the course of his practice as an attorney at law;

b. A person licensed as a real estate broker pursuant to chapter 339 when the person makes a direct loan or when the person:

(i) Engages in acts, the performance of which require licensure under that chapter;

(ii) Is entitled to compensation for the act performed in connection with the sale of a residence in foreclosure or with the arranging of a loan secured by a lien on a residence in foreclosure;

(iii) Does not claim, demand, charge, collect, or receive any compensation until the acts have been performed or cannot be performed because of the failure of the owner to accept an offer from a purchaser or lender ready, willing, and able to purchase a residence in foreclosure or make a loan secured by a lien on a residence in foreclosure on the terms prescribed in a listing or a loan agreement; and

(iv) Does not acquire any interest in a residence in foreclosure directly from an owner for whom the person agreed to perform the acts other than as a trustee or beneficiary under a deed of trust given to secure the payment of a loan or that compensation;

(v) For the purposes of this subdivision, a "direct loan" means a loan of a real estate broker's own funds secured by a deed of trust on the residence in foreclosure, which loan and deed of trust the broker in good faith attempts to assign to a lender, for an amount at least sufficient to cure all of the defaults on obligations which are then subject to a notice of default, provided that: if a foreclosure sale is conducted with respect to the deed of trust, the person conducting the foreclosure sale has no interest in the residence in foreclosure or in the outcome of the sale and is not owned, controlled, or managed by the lending broker; the lending broker does not acquire any interest in the residence in foreclosure directly from the owner other than as a beneficiary under the deed of trust; and the loan is not made for the purpose or effect of avoiding or evading the provisions of this act*;

c. A person or his authorized agent acting under the express authority or written approval of the department of housing and urban development or other department or agency of the United States or this state to provide services;

d. A person who holds or is owed an obligation secured by a lien on any residence in foreclosure when the person performs services in connection with the obligation or lien;

e. Any person licensed to make loans pursuant to sections 367.100 to 367.215, subject to the authority of the director of finance to terminate this exclusion, if after notice and hearing, any such licensee is found to have engaged in practices described in section 407.938;

f. Any person or entity doing business under any law of this state, or of the United States relating to banks, trust companies, savings and loan associations, credit unions, or any person or entity authorized under the laws of this state to conduct a title or escrow business, or a mortgagee which is a United States department of housing and urban development approved mortgagee and any subsidiary or affiliate of the above, and any agent or employee of the above while engaged in business of these persons or entities;

(3) "Owner", the record owner of any residence in foreclosure;

(4) "Person", any individual, partnership, corporation, association or other group, however organized;

(5) "Residence in foreclosure", any real property improved by a residential structure used or intended to be used as a residence by not more than four families, and occupied by the owner, which is the subject of any attempt by any person to enforce an obligation, the performance of which is secured by a mortgage or deed of trust encumbering the real property;

(6) "Service" includes, but is not limited to, any of the following:

(a) Debt, budget, or financial counseling of any type;

(b) Receiving money for the purpose of distributing it to creditors in payment or partial payment of any obligation secured by a lien on a residence in foreclosure;

(c) Contacting creditors on behalf of an owner of a residence in foreclosure;

(d) Arranging or attempting to arrange for an extension of the period within which the owner of a residence in foreclosure may cure his default and reinstate his obligation;

(e) Arranging or attempting to arrange for any delay or postponement of the time of sale of the residence in foreclosure;

(f) Advising the filing of any document or assisting in any manner in the preparation of any document for filing with any bankruptcy court;

(g) Giving any advice, explanation or instruction to an owner of a residence in foreclosure which in any manner relates to the cure of a default in or the reinstatement of an obligation secured by a lien on the residence in foreclosure, the full satisfaction of that obligation, or the postponement or avoidance of a sale of a residence in foreclosure pursuant to a power of sale contained in any deed of trust.

(L. 1992 S.B. 705 § 2)

*"This act" (S.B. 705, 1992) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 407.937 Right to cancel contract — notice of cancellation, effective when — form of cancellation.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

407.937. Right to cancel contract — notice of cancellation, effective when — form of cancellation. — 1. In addition to any other right under law to rescind a contract, an owner has the right to cancel a contract until midnight of the third business day after the day on which the owner signs a contract which complies with section 407.938.

2. The term "third business day" shall exclude all intervening Saturdays, Sundays and national and state holidays.

3. Notice of cancellation, if given by mail, is effective when deposited in the mail properly addressed with postage prepaid.

4. Notice of cancellation given by the owner need not take the particular form as provided with the contract and, however expressed, is effective if it indicates the intention of the owner not to be bound by the contract.

(L. 1992 S.B. 705 § 3)



Section 407.938 Contract, form of — notice required, contents — contract to be accompanied by notice of cancellation, contents.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

407.938. Contract, form of — notice required, contents — contract to be accompanied by notice of cancellation, contents. — 1. Every contract shall be in writing and shall fully disclose the exact nature of the foreclosure consultant's services and the total amount and terms of compensation.

2. The following notice, printed in at least fourteen-point boldface type and completed with the name of the foreclosure consultant, shall be printed immediately above the statement required by subsection 3 of this section:

­

­

3. The contract shall be written in the same language as principally used by the foreclosure consultant to describe his services or to negotiate the contract, shall be dated and signed by the owner, and shall contain in immediate proximity to the space reserved for the owner's signature a conspicuous statement in a size equal to at least ten-point bold type, as follows:

You, the owner, may cancel this transaction at any time prior to midnight of the third business day after the date of this transaction. See the attached notice of cancellation form for an explanation of this right.

4. The contract shall contain on the first page, in a type size no smaller than that generally used in the body of the document, each of the following:

(1) The name and address of the foreclosure consultant to which the notice or cancellation is to be mailed;

(2) The date the owner signed the contract.

5. The contract shall be accompanied by a completed form in duplicate, captioned "notice of cancellation", which shall be attached to the contract, shall be easily detachable, and shall contain in type of at least ten-point the following statement written in the same language as used in the contract:

­

­

6. The foreclosure consultant shall provide the owner with a copy of the contract and the attached notice of cancellation.

(L. 1992 S.B. 705 § 4)



Section 407.940 Foreclosure consultants, unlawful acts — penalty.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

407.940. Foreclosure consultants, unlawful acts — penalty. — 1. It shall be unlawful for a foreclosure consultant to knowingly:

(1) Claim, demand, charge, collect, or receive any compensation until after the foreclosure consultant has fully performed each and every service the foreclosure consultant contracted to perform or represented he would perform;

(2) Claim, demand, charge, collect, or receive any fee, interest, or any other compensation for any reason which exceeds ten percent per annum of the amount of any loan which the foreclosure consultant may make to the owner;

(3) Take any wage assignment, any lien of any type on real or personal property, or other security to secure the payment of compensation. Any such security shall be void and unenforceable;

(4) Receive any consideration from any third party in connection with services rendered to an owner unless such consideration is fully disclosed to the owner;

(5) Acquire any interest in a residence in foreclosure from an owner with whom the foreclosure consultant has contracted. Any interest acquired in violation of this subdivision shall be voidable, provided that nothing herein shall affect or defeat the title of a bona fide purchaser or encumberer for value and without notice of a violation of this section. Knowledge that the property was a "residence in foreclosure" shall not constitute notice of a violation of this section. This subdivision shall not be deemed to abrogate any duty of inquiry which exists as to rights or interests of persons in possession of a residence in foreclosure;

(6) Take any power of attorney from an owner for any purpose, except to inspect documents as provided by law;

(7) Induce or attempt to induce any owner to enter a contract which does not comply in all respects with sections 407.935 and 407.937.

2. Any violation of any of the acts enumerated in subsection 1 of this section shall be a class A misdemeanor.

(L. 1992 S.B. 705 § 5)



Section 407.941 Waiver, void — penalty.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

407.941. Waiver, void — penalty. — Any waiver by an owner of the provisions of sections 407.935 to 407.943 shall be deemed void and unenforceable as contrary to public policy. Any attempt by a foreclosure consultant to induce an owner to waive his rights shall be deemed a violation of subdivision (7) of subsection 1 of section 407.940.

(L. 1992 S.B. 705 § 6)



Section 407.943 Action against foreclosure consultant authorized — exemplary damages authorized — remedies not exclusive.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

407.943. Action against foreclosure consultant authorized — exemplary damages authorized — remedies not exclusive. — 1. An owner may bring an action against a foreclosure consultant for any violation of sections 407.935 to 407.943. Judgment shall be entered for actual damages, reasonable attorneys' fees and costs, and appropriate equitable relief. The court also may, in its discretion, award exemplary damages equivalent to at least twice the compensation received by the foreclosure consultant in violation of section 407.940, in addition to any other award of actual damages.

2. The rights and remedies provided in subsection 1 of this section are cumulative to, and not a limitation of, any other rights and remedies provided by law. Any action brought pursuant to this section shall be commenced within three years from the date of the alleged violation.

(L. 1992 S.B. 705 § 7)



Section 407.950 Definitions.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

407.950. Definitions. — 1. As used in sections 407.950 to 407.970, the following terms mean:

(1) "Assistive device", any device, including a demonstrator, that a consumer purchases or accepts transfer of in this state which is used for a major life activity which includes, but is not limited to, manual wheelchairs, motorized wheelchairs, motorized scooters, and other aids that enhance the mobility of an individual; hearing aid, telephone communication devices for the deaf (TDD), assistive listening devices, and other aids that enhance an individual's ability to hear; voice-synthesized computer modules, optical scanners, talking software, Braille printers, and other devices that enhance a sight impaired individual's ability to communicate; and any other assistive device that enables a person with a disability to communicate, see, hear, or maneuver;

(2) "Assistive device dealer", a person who is in the business of selling assistive devices;

(3) "Assistive device lessor", a person who leases an assistive device to a consumer, or who holds the lessor's rights, under a written lease;

(4) "Collateral costs", expenses incurred by a consumer in connection with the repair of a nonconformity, including the costs of obtaining an alternative assistive device;

(5) "Consumer", any of the following:

(a) The purchaser of an assistive device, if the assistive device was purchased from an assistive device dealer or manufacturer for purposes other than resale;

(b) A person to whom the assistive device is transferred for purposes other than resale, if the transfer occurs before the expiration of an express warranty applicable to the assistive device;

(c) A person who may enforce the warranty;

(d) A person who leases an assistive device from an assistive device lessor under a written lease;

(6) "Demonstrator", an assistive device used primarily for the purpose of demonstration to the public;

(7) "Early termination cost", any expense or obligation that an assistive device lessor incurs as a result of both the termination of a written lease before the termination date set forth in that lease and the return of an assistive device to a manufacturer pursuant to sections 407.950 to 407.970. Early termination cost includes a penalty for prepayment under a finance arrangement;

(8) "Early termination saving", any expense or obligation that an assistive device lessor avoids as a result of both the termination of a written lease before that termination date set forth in that lease and the return of an assistive device to a manufacturer pursuant to sections 407.950 to 407.970. Early termination saving includes an interest charge that the assistive device lessor would have paid to finance the assistive device or, if the assistive device lessor does not finance the assistive device, the difference between the total amount for which the lease obligates the consumer during the period of the lease term remaining after the early termination and the present value of that amount at the date of the early termination;

(9) "Manufacturer", a person who manufactures or assembles assistive devices and agents of that person, including an importer, a distributor, factory branch, distributor branch and any warrantors of the manufacturer's assistive device, but does not include an assistive device dealer;

(10) "Nonconformity", a condition or defect that substantially impairs the use, value or safety of an assistive device, and that is covered by an express warranty applicable to the assistive device or to a component of the assistive device, but does not include:

(a) A condition of the device that is the result of abuse, neglect or unauthorized modification or alteration of the assistive device by a consumer; or

(b) A condition of the device that is the result of normal use which may be resolved through a fitting adjustment, preventative maintenance or proper care;

(11) "Reasonable attempt to repair", within the terms of an express warranty applicable to a new assistive device:

(a) Any nonconformity within the warranty that is either subject to repair by the manufacturer, assistive device lessor or any of the manufacturer's authorized assistive device dealers, for at least four times and a nonconformity continues; or

(b) The assistive device is out of service with no comparable loaner available for an aggregate of at least thirty cumulative days because of warranty nonconformity.

(L. 1995 H.B. 333 § 1 subsec. 1, A.L. 1997 S.B. 410)



Section 407.953 Warranty express or implied, one year required.

Effective 28 Aug 1995

Title XXVI TRADE AND COMMERCE

407.953. Warranty express or implied, one year required. — A manufacturer who sells an assistive device to a consumer, either directly or through an assistive device dealer, shall furnish the consumer with an express warranty for the assistive device. The duration of the express warranty shall be not less than one year after first delivery of the assistive device to the consumer. In the absence of an express warranty from the manufacturer, the manufacturer shall be deemed to have expressly warranted to the consumer of an assistive device that, for a period of one year from the date of first delivery to the consumer, the assistive device will be free from any condition or defect which substantially impairs the value of the assistive device to the consumer.

(L. 1995 H.B. 333 § 1 subsec. 2)



Section 407.955 Nonconformity of assistive device to be repaired at no cost.

Effective 28 Aug 1995

Title XXVI TRADE AND COMMERCE

407.955. Nonconformity of assistive device to be repaired at no cost. — If a new assistive device does not conform to an applicable express warranty and the consumer reports the nonconformity to the manufacturer, the assistive device lessor or any of the manufacturer's authorized assistive device dealers and makes the assistive device available for repair before one year after return delivery of the assistive device to a consumer, the nonconformity shall be repaired at no charge to the consumer.

(L. 1995 H.B. 333 § 1 subsec. 3)



Section 407.957 Nonconformity not repaired within reasonable time, options of consumer.

Effective 28 Aug 1995

Title XXVI TRADE AND COMMERCE

407.957. Nonconformity not repaired within reasonable time, options of consumer. — 1. If, after a reasonable attempt to repair, the nonconformity is not repaired, the manufacturer shall carry out the requirement set forth under subsection 2 of this section.

2. If, after a reasonable attempt to repair, the nonconformity is not repaired, then at the direction of a consumer described under paragraph (a), (b), or (c) of subdivision (5) of section 407.950, the manufacturer shall do one of the following:

(1) Accept return of the assistive device and replace the assistive device with a comparable new assistive device and refund any collateral costs;

(2) Accept return of the assistive device and refund to the consumer and to any holder of a perfected security interest in the consumer's assistive device, as their interest may appear, the full purchase price plus any finance charge amount paid by the consumer at the point of sale and collateral costs, less a reasonable allowance for use. A reasonable allowance for use may not exceed the amount obtained by multiplying the full purchase price of the assistive device by a fraction, the denominator of which is one thousand eight hundred twenty-five and the numerator of which is the number of days that the assistive device was used before the consumer first reported the nonconformity to the assistive device dealer;

(3) With respect to a consumer described under paragraph (d) of subdivision (5) of section 407.950, accept return of the assistive device, refund to the assistive device lessor and to any holder of a perfected security interest in the assistive device, as their interest may appear, the current value of the written lease and refund to the consumer the amount that the consumer paid under the written lease plus any collateral costs, less a reasonable allowance for use.

(L. 1995 H.B. 333 § 1 subsecs. 4, 5)



Section 407.959 Lease, early termination — reasonable allowance for use, how computed.

Effective 28 Aug 1995

Title XXVI TRADE AND COMMERCE

407.959. Lease, early termination — reasonable allowance for use, how computed. — 1. The current value of the written lease equals the total amount for which that lease obligates the consumer during the period of the lease remaining after its early termination, plus the assistive device dealer's early termination costs and the value of the assistive device at the lease expiration date if the lease sets forth that value, less the assistive device lessor's early termination savings.

2. A reasonable allowance for use may not exceed the amount obtained by multiplying the total amount for which the written lease obligates the consumer by a fraction, the denominator of which is one thousand eight hundred twenty-five and the numerator of which is the number of days that the consumer used the assistive device before first reporting the nonconformity to the manufacturer, assistive device lessor or assistive device dealer.

(L. 1995 H.B. 333 § 1 subsecs. 6, 7)



Section 407.961 Consumer to receive comparable device or refund, procedure — lease unenforceable against consumer after refund.

Effective 28 Aug 1995

Title XXVI TRADE AND COMMERCE

407.961. Consumer to receive comparable device or refund, procedure — lease unenforceable against consumer after refund. — 1. To receive a comparable new assistive device or a refund due under subsection 2 of section 407.957, a consumer described under subdivision (5) of section 407.950 shall offer to the manufacturer of the assistive device having the nonconformity to transfer possession of that assistive device to that manufacturer. No later than thirty days after that offer, the manufacturer shall provide the consumer with the comparable assistive device or refund. When the manufacturer provides the new assistive device or refund, the consumer shall return the assistive device having the nonconformity to the manufacturer, along with any endorsements necessary to transfer real possession to the manufacturer.

2. To receive a refund due under subdivision (3) of subsection 2 of section 407.957, a consumer described under paragraph (d) of subdivision (5) of section 407.950 shall offer to return the assistive device having the nonconformity to its manufacturer. No later than thirty days after that offer, the manufacturer shall provide the refund to the consumer. When the manufacturer provides the refund, the consumer shall return to the manufacturer the assistive device having the nonconformity.

3. To receive a refund due under subdivision (3) of subsection 2 of section 407.957, an assistive device lessor shall offer to transfer possession of the assistive device having the nonconformity to its manufacturer. No later than thirty days after that offer, the manufacturer shall provide the refund to the assistive device lessor. When the manufacturer provides the refund, the assistive device lessor shall provide to the manufacturer any endorsements necessary to transfer legal possession to the manufacturer.

4. No person shall enforce the lease against the consumer after the consumer receives a refund due under subdivision (3) of subsection 2 of section 407.957.

(L. 1995 H.B. 333 § 1 subsecs. 8 to 11)



Section 407.963 Resale or lease of returned device, full disclosure required.

Effective 28 Aug 1995

Title XXVI TRADE AND COMMERCE

407.963. Resale or lease of returned device, full disclosure required. — No assistive device returned by a consumer or assistive device lessor in this state, or by a consumer or assistive device lessor in another state under a similar law of that state, may be sold or leased again in this state unless full disclosure of the reasons for return is made to any prospective buyer or lessee.

(L. 1995 H.B. 333 § 1 subsec. 12)



Section 407.965 Arbitration of disputes may be submitted, filing fee, procedure — waivers of consumer's rights are void.

Effective 28 Aug 1995

Title XXVI TRADE AND COMMERCE

407.965. Arbitration of disputes may be submitted, filing fee, procedure — waivers of consumer's rights are void. — 1. Each consumer shall have the option of submitting any dispute arising under sections 407.950 to 407.970 upon the payment of a prescribed filing fee to an alternate arbitration mechanism established pursuant to regulations promulgated by the attorney general. Upon application of the consumer and payment of the filing fee, all manufacturers shall submit to such alternate arbitration.

2. Such alternate arbitration shall be conducted by a professional arbitrator or arbitration firm appointed by and under regulations established by the attorney general. Such mechanism shall ensure the personal objectivity of its arbitrators and the right of each party to present its case, to be in attendance during any presentation made by the other party and to rebut or refute such presentation.

3. Sections 407.950 to 407.970 shall not be construed to limit rights or remedies available to a consumer under any other law.

4. Any waiver by a consumer of rights under sections 407.950 to 407.970 is void.

(L. 1995 H.B. 333 § 1 subsecs. 13 to 16)



Section 407.967 Action for damages, attorney's fees and costs may be brought by consumer.

Effective 28 Aug 1995

Title XXVI TRADE AND COMMERCE

407.967. Action for damages, attorney's fees and costs may be brought by consumer. — In addition to pursuing any other remedy, a consumer may bring an action to recover for any damages caused by a violation of sections 407.950 to 407.970. The court shall award a consumer who prevails in such an action twice the amount of any pecuniary loss, together with costs, disbursements and reasonable attorney fees, and any equitable relief that the court determines is appropriate.

(L. 1995 H.B. 333 § 1 subsec. 17)



Section 407.970 Rules, procedure to adopt — suspension or revocation of rules, procedure.

Effective 28 Aug 1995

Title XXVI TRADE AND COMMERCE

407.970. Rules, procedure to adopt — suspension or revocation of rules, procedure. — 1. No rule or portion of a rule promulgated under the authority of sections 407.950 to 407.970 shall become effective until it has been approved by the joint committee on administrative rules in accordance with the procedures provided in sections 407.950 to 407.970, and the delegation of the legislative authority to enact law by the adoption of such rules is dependent upon the power of the joint committee on administrative rules to review and suspend rules pending ratification by the senate and the house of representatives as provided in sections 407.950 to 407.970.

2. Upon filing any proposed rule with the secretary of state the attorney general shall concurrently submit such proposed rule to the committee which may hold hearings upon any proposed rule or portion thereof at any time.

3. A final order of rulemaking shall not be filed with the secretary of state until thirty days after such final order of rulemaking has been received by the committee. The committee may hold one or more hearings upon such final order of rulemaking during the thirty-day period. If the committee does not disapprove such order of rulemaking within the thirty-day period, the attorney general may file such order of rulemaking with the secretary of state and the order of rulemaking shall be deemed approved.

4. The committee may, by majority vote of the members, suspend the order of rulemaking or portion thereof by action taken prior to the filing of the final order of rulemaking only for one or more of the following grounds:

(1) An absence of statutory authority for the proposed rule;

(2) An emergency relating to public health, safety or welfare;

(3) The proposed rule is in conflict with state law;

(4) A substantial change in circumstance since enactment of the law upon which the proposed rule is based.

5. If the committee disapproves any rule or portion thereof, the attorney general shall not file such disapproved portion of any rule with the secretary of state and the secretary of state shall not publish in the Missouri Register any final order of rulemaking containing the disapproved portion.

6. If the committee disapproves any rule or portion thereof, the committee shall report its findings to the senate and the house of representatives. No rule or portion thereof disapproved by the committee shall take effect so long as the senate and the house of representatives ratify the act of the joint committee by resolution adopted in each house within thirty legislative days after such rule or portion thereof has been disapproved by the joint committee.

7. Upon adoption of a rule as provided in sections 407.950 to 407.970, any such rule or portion thereof may be suspended or revoked by the general assembly either by bill or, pursuant to Section 8, Article IV of the Constitution of Missouri, by concurrent resolution upon recommendation of the joint committee on administrative rules. The committee shall be authorized to hold hearings and make recommendations pursuant to the provisions of section 536.037. The secretary of state shall publish in the Missouri Register, as soon as practicable, notice of the suspension or revocation.

(L. 1995 H.B. 333 § 1 subsecs. 18 to 24)



Section 407.980 Convenience business defined — businesses not included in definition — preemption by state of all security regulations.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

407.980. Convenience business defined — businesses not included in definition — preemption by state of all security regulations. — 1. As used in sections 407.980 to 407.987, the term "convenience business" means any place of business that is primarily engaged in the retail sale of groceries, or both groceries and gasoline, and is open for business at any time between the hours of 11:00 p.m. and 5:00 a.m. The term "convenience business" does not include:

(1) A business that is solely or primarily a restaurant;

(2) A business that has at least ten thousand square feet of retail floor space; or

(3) A business which is owned by a person who owns a business at no other location.

2. A political subdivision of this state may not adopt, for convenience businesses, security standards which differ from those contained in sections 407.980 to 407.987 and all such differing standards are hereby preempted and superseded by state statute.

(L. 1995 S.B. 446 § 4, A.L. 1997 H.B. 141)



Section 407.985 Equipment required for security of convenience business — limitation on cash after 11:00 p.m. until 5:00 a.m. — prohibited window signs and treatment — operator defined.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

407.985. Equipment required for security of convenience business — limitation on cash after 11:00 p.m. until 5:00 a.m. — prohibited window signs and treatment — operator defined. — 1. Prior to January 1, 1997, for the protection of employees and the consumer public at late-night convenience businesses, every operator of a convenience business shall ensure that such operator's convenience business is equipped with the following:

(1) A bullet-resistant glass enclosure or security camera system capable of recording and retrieving an image to assist law enforcement officials in the identification and apprehension of a criminal offender and by January 1, 1998, such system shall have at least one camera focused on the cash register area;

(2) A drop safe or cash-management device for restricted access to cash receipts;

(3) Lighting for parking areas and entrances at an intensity to provide clear visibility under normal conditions, which can be satisfied by canopy lighting within ten feet of the building;

(4) A conspicuous notice at the entrance which states that the cash register contains limited funds;

(5) Height markers at the entrance of the convenience business which display height measures; and

(6) A cash management policy to limit the cash on hand at all times after 11:00 p.m. and before 5:00 a.m.

2. Prior to January 1, 1998, for the protection of employees and the consumer public at late-night convenience businesses, every operator of a convenience business shall ensure that such operator's convenience business is equipped with the following:

(1) A silent alarm system which shall be connected to a security company or a local law enforcement agency; or

(2) A telephone, other than a pay telephone, accessible to employees at all times.

3. After January 1, 1997, for the protection of employees and the consumer public at late-night convenience businesses, every operator of a convenience business shall ensure that:

(1) No window signs shall be located so as to obstruct the view from outside the building to the cash register and sales transaction area; and

(2) No window tinting that significantly reduces exterior or interior view in a normal line of sight.

4. For the purposes of sections 407.980 to 407.990, "operator" means any individual proprietor or business entity responsible for the day-to-day operation of the convenience business.

(L. 1995 S.B. 446 § 5, A.L. 1997 H.B. 141)



Section 407.987 Training to be provided for employees in robbery deterrence and safety — time limitation to provide.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

407.987. Training to be provided for employees in robbery deterrence and safety — time limitation to provide. — The operator of a convenience business shall provide each employee with training in proper robbery deterrence and safety within sixty days of an employee's date of employment or if a person is an employee on January 1, 1997, then by July 1, 1997.

(L. 1995 S.B. 446 § 6, A.L. 1997 H.B. 141)



Section 407.990 Penalty.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

407.990. Penalty. — Any person who violates any provision of sections 407.980 to 407.990 is guilty of a class C misdemeanor.

(L. 1997 H.B. 141)



Section 407.1025 Definitions.

Effective 28 Aug 1998

Title XXVI TRADE AND COMMERCE

407.1025. Definitions. — As used in sections 407.1025 to 407.1049, unless the context otherwise requires, the following terms mean:

(1) "Administrative hearing commission", the body established in chapter 621 to conduct administrative hearings;

(2) "All-terrain vehicle", any motorized vehicle manufactured and used exclusively for off-highway use which is fifty inches or less in width, with an unladen dry weight of six hundred pounds or less, traveling on three, four or more low pressure tires, with a seat designed to be straddled by the operator, and handlebars for steering control;

(3) "Coerce", to force a person to act in a given manner or to compel by pressure or threat but shall not be construed to include the following:

(a) Good faith recommendations, exposition, argument, persuasion or attempts at persuasion;

(b) Notice given in good faith to any franchisee of such franchisee's violation of terms or provisions of such franchise or contractual agreement;

(c) Any other conduct set forth in section 407.1043 as a defense to an action brought pursuant to sections 407.1025 to 407.1049; or

(d) Any other conduct set forth in sections 407.1025 to 407.1049 that is permitted of the franchisor or is expressly excluded from coercion or a violation of sections 407.1025 to 407.1049;

(4) "Franchise", a written arrangement or contract for a definite or indefinite period, in which a person grants to another person a license to use, or the right to grant to others a license to use, a trade name, trademark, service mark, or related characteristics, in which there is a community of interest in the marketing of goods or services, or both, at wholesale or retail, by agreement, lease or otherwise, and in which the operation of the franchisee's business with respect to such franchise is substantially reliant on the franchisor for the continued supply of franchised new motorcycles or all-terrain vehicles, parts and accessories for sale at wholesale or retail;

(5) "Franchisee", a person to whom a franchise is granted;

(6) "Franchisor", a person who grants a franchise to another person;

(7) "Motorcycle", a motor vehicle operated on two wheels;

(8) "New", when referring to motorcycles or all-terrain vehicles or parts, means those motorcycles or all-terrain vehicles or parts which have not been held except as inventory, as that term is defined in subdivision (4) of section 400.9-109;

(9) "Person", a sole proprietor, partnership, corporation, or any other form of business organization.

(L. 1998 H.B. 1055 § 1)



Section 407.1028 Long-arm jurisdiction, motorcycle and all-terrain vehicle (ATV) businesses.

Effective 28 Aug 1998

Title XXVI TRADE AND COMMERCE

407.1028. Long-arm jurisdiction, motorcycle and all-terrain vehicle (ATV) businesses. — Any person who is engaged or engages directly or indirectly in purposeful contacts within the state of Missouri in connection with the offering, advertising, purchasing, selling, or contracting to purchase or to sell new motorcycles or all-terrain vehicles, or who, being a motorcycle or all-terrain vehicle franchisor, is transacting or transacts any business with a motorcycle or all-terrain vehicle franchisee who maintains a place of business within the state and with whom the person has a franchise, shall be subject to the jurisdiction of the courts of the state of Missouri, upon service of process in accordance with the provisions of section 506.510, irrespective of whether such person is a manufacturer, importer, distributor or dealer in new motorcycles or all-terrain vehicles.

(L. 1998 H.B. 1055 § 2)



Section 407.1031 Procedure, before administrative hearing commission, application, notice, hearing, order, review.

Effective 28 Aug 1998

Title XXVI TRADE AND COMMERCE

407.1031. Procedure, before administrative hearing commission, application, notice, hearing, order, review. — 1. Any party seeking relief pursuant to the provisions of sections 407.1025 to 407.1049 may file an application for a hearing with the administrative hearing commission within the time periods specified in this section. The application for a hearing shall comply with the requirements for a request for agency action set forth in chapter 536. Simultaneously, with the filing of the application for a hearing with the administrative hearing commission, the applicant shall send by certified mail, return receipt requested, a copy of the application to the party or parties against whom relief is sought. Within ten days of receiving a timely application for a hearing, the administrative hearing commission shall enter an order fixing a date, time and place for a hearing on the record. Such hearing shall be within forty-five days of the date of the order but the administrative hearing commission may continue the hearing date up to twenty-five additional days by agreement of the parties or upon a finding of good cause. The administrative hearing commission shall send by certified mail, return receipt requested, a copy of the order to the party seeking relief and to the party or parties against whom relief is sought. The order shall also state that the party against whom relief is sought shall not proceed with the initiation of its activity or activities until the administrative hearing commission issues its final decision or order.

2. Unless otherwise expressly provided in sections 407.1025 to 407.1049, the provisions of chapter 536 shall govern hearings and prehearing procedures conducted pursuant to the authority of this section. The administrative hearing commission shall issue a final decision or order, in proceedings arising pursuant to the provisions of sections 407.1025 to 407.1049, within forty-five days from the conclusion of the hearing. Any final decisions shall be subject to review pursuant to a petition for review to be filed in the court of appeals in the district in which the hearing, or any part of the hearing, is held and by delivery of copies of the petition to each party of record, within thirty days after the mailing or delivery of the final decision and notice of the final decision in such a case. Review pursuant to this section shall be exclusive and decisions of the administrative hearing commission reviewable pursuant to this section shall not be reviewable in any other proceeding, and no other official or court shall have power to review any such decision by an action in the nature of mandamus or otherwise, except pursuant to the provisions of this section. The party seeking review shall be responsible for the filing of the transcript and record of all proceedings before the administrative hearing commission with the appropriate court of appeals.

3. Any franchisee receiving a notice from a franchisor pursuant to the provisions of sections 407.1025 to 407.1049, or any franchisee adversely affected by a franchisor's acts or proposed acts described in the provisions of sections 407.1025 to 407.1049, shall be entitled to file an application for a hearing before the administrative hearing commission for a determination as to whether the franchisor has good cause for its acts or proposed acts.

4. Not less than sixty days before the effective date of the initiation of any enumerated act pursuant to subdivisions (5), (6), (7) and (14) of section 407.1034, a franchisor shall give written notice to the affected franchisee or franchisees, by certified mail, return receipt requested, except as follows:

(1) Upon the initiation of an act pursuant to subdivision (5) of section 407.1034, such notice shall be given not less than fifteen days before the effective date of such act only if the grounds for the notice include the following:

(a) Transfer of any ownership or interest in the franchised dealership without the consent of the motorcycle or all-terrain vehicle franchisor;

(b) Material misrepresentation by the motorcycle or all-terrain vehicle franchisee in applying for the franchise;

(c) Insolvency of the motorcycle or all-terrain vehicle franchisee or the filing of any petition by or against the motorcycle or all-terrain vehicle franchisee under any bankruptcy or receivership law;

(d) Any unfair business practice by the motorcycle or all-terrain vehicle franchisee after the motorcycle or all-terrain vehicle franchisor has issued a written warning to the motorcycle or all-terrain vehicle franchisee to desist from such practice;

(e) Conviction of the motorcycle or all-terrain vehicle franchisee of a crime which is a felony;

(f) Failure of the motorcycle or all-terrain vehicle franchisee to conduct customary sales and service operations during customary business hours for at least seven consecutive business days unless such closing is due to an act of God, strike or labor difficulty or other cause over which the motorcycle or all-terrain vehicle franchisee has no control; or

(g) Revocation of the motorcycle or all-terrain vehicle franchisee's license;

(2) Upon initiation of an act pursuant to subdivision (7) of section 407.1034, such notice shall be given within sixty days of the franchisor's receipt of a written proposal to consummate such sale or transfer and the receipt of all necessary information and documents generally used by the franchisor to conduct its review. The franchisor's notice of disapproval shall also specify the reasonable standard which the franchisor contends is not satisfied and the reason the franchisor contends such standard is not satisfied. Failure on the part of the franchisor to provide such notice shall be conclusively deemed an approval by the franchisor of the proposed sale or transfer to the proposed transferee. A franchisee's application for a hearing shall be filed with the administrative hearing commission within fifteen days from receipt of such franchisor's notice;

(3) Pursuant to paragraphs (a) and (b) of subdivision (14) of section 407.1034, such notice shall be given within sixty days of the franchisor's receipt of a deceased or incapacitated franchisee's designated family member's intention to succeed to the franchise or franchises or of the franchisor's receipt of the personal and financial data of the designated family member, whichever is later.

5. A franchisor's notice to a franchisee or franchisees pursuant to subdivisions (5), (6), (7) and (14) of section 407.1034 shall contain a statement of the particular grounds supporting the intended action or activity which shall include any reasonable standards which were not satisfied. The notice shall also contain at a minimum, on the first page thereof, a conspicuous statement which reads as follows:

"NOTICE TO FRANCHISEE: YOU MAY BE ENTITLED TO FILE A PROTEST WITH THE MISSOURI ADMINISTRATIVE HEARING COMMISSION IN JEFFERSON CITY, MISSOURI, AND HAVE A HEARING IN WHICH YOU MAY PROTEST THE CONTENTS OF THIS NOTICE. ANY ACTION MUST BE FILED WITHIN FIFTEEN DAYS FROM RECEIPT OF THIS NOTICE."

6. When more than one application for a hearing is filed with the administrative hearing commission, the administrative hearing commission may consolidate the applications into one proceeding to expedite the disposition of all relevant issues.

7. In all proceedings before the administrative hearing commission pursuant to this section and section 407.1034, where the franchisor is required to give notice pursuant to subsection 5 of this section, the franchisor shall have the burden of proving by a preponderance of the evidence that good cause exists for its actions. In all other actions, the franchisee shall have the burden of proof.

(L. 1998 H.B. 1055 § 3)



Section 407.1034 Unlawful merchandising practices by motorcycle or all-terrain vehicle (ATV) franchisor.

Effective 28 Aug 1998

Title XXVI TRADE AND COMMERCE

407.1034. Unlawful merchandising practices by motorcycle or all-terrain vehicle (ATV) franchisor. — Notwithstanding the terms of any franchise agreement, the performance, whether by act or omission, by a motorcycle or all-terrain vehicle franchisor of any or all of the following acts enumerated in this section are hereby defined as unlawful practices, the remedies for which are set forth in section 407.1043:

(1) To engage in any conduct which is capricious, in bad faith, or unconscionable and which causes damage to a motorcycle or all-terrain vehicle franchisee or to the public; provided, that good faith conduct engaged in by motorcycle or all-terrain vehicle franchisors as sellers of new motorcycles, all-terrain vehicles or parts or as holders of security interests therein, in pursuit of rights or remedies accorded to sellers of goods or to holders of security interests pursuant to the provisions of chapter 400, uniform commercial code, shall not constitute unfair practices pursuant to sections 407.1025 to 407.1049;

(2) To coerce any motorcycle or all-terrain vehicle franchisee to accept delivery of any new motorcycle, motorcycles, all-terrain vehicles, equipment, parts or accessories therefor, or any other commodity or commodities which such motorcycle or all-terrain vehicle franchisee has not ordered after such motorcycle or all-terrain vehicle franchisee has rejected such commodity or commodities. It shall not be deemed a violation of sections 407.1025 to 407.1049 for a motorcycle or all-terrain vehicle franchisor to require a motorcycle or all-terrain vehicle franchisee to have an inventory of parts, tools and equipment reasonably necessary to service the motorcycles or all-terrain vehicles sold by a motorcycle or all-terrain vehicle franchisor; or new motorcycles or all-terrain vehicles reasonably necessary to meet the demands of dealers or the public;

(3) To unreasonably refuse to deliver in reasonable quantities and within a reasonable time after receipt of orders for new motorcycles or all-terrain vehicles, such motorcycles or all-terrain vehicles as are so ordered and as are covered by such franchise and as are specifically publicly advertised by such motorcycle or all-terrain vehicle franchisor to be available for immediate delivery; provided, however, the failure to deliver any motorcycle or all-terrain vehicle shall not be considered a violation of sections 407.1025 to 407.1049 if such failure is due to an act of God, work stoppage, or delay due to a strike or labor difficulty, shortage of products or materials, freight delays, embargo or other cause of which such motorcycle or all-terrain vehicle franchisor has no control;

(4) To coerce any motorcycle or all-terrain vehicle franchisee to enter into any agreement with such motorcycle or all-terrain vehicle franchisor or to do any other act prejudicial to such motorcycle or all-terrain vehicle franchisee, by threatening to cancel any franchise or any contractual agreement existing between such motorcycle or all-terrain vehicle franchisor and motorcycle or all-terrain vehicle franchisee; provided, however, that notice in good faith to any motorcycle or all-terrain vehicle franchisee of such motorcycle or all-terrain vehicle franchisee's violation of any provisions of such franchise or contractual agreement shall not constitute a violation of sections 407.1025 to 407.1049;

(5) To terminate, cancel or refuse to continue any franchise, directly or indirectly through the actions of the franchisor, unless such new motorcycle or all-terrain vehicle franchisee substantially defaults in the performance of such franchisee's reasonable and lawful obligations under such franchisee's franchise, or such new motorcycle or all-terrain vehicle franchisor discontinues the sale in the state of Missouri of such franchisor's products which are the subject of the franchise:

(a) Notwithstanding the terms of any franchise agreement to the contrary, good cause to terminate, cancel or refuse to continue any franchise agreement shall not be established based upon the fact that the motorcycle or all-terrain vehicle franchisee owns, has an investment in, participates in the management of or holds a franchise agreement for the sale or service of another make or line of new motorcycles or all-terrain vehicles or the motorcycle or all-terrain vehicle dealer has established another make or line of new motorcycles or all-terrain vehicles or service in the same dealership facilities as those of the motorcycle or all-terrain vehicle franchisor prior to February 1, 1998, or such establishment is approved in writing by the franchisee and the franchisor. However, a franchisor may require a franchisee to maintain a reasonable line of credit for each franchise and to comply with each franchisor's reasonable requirements concerning capital, management and facilities. If the franchise agreement requires the approval of the franchisor, such approval shall be requested in writing by the franchisee and the franchisor shall approve or disapprove such a request in writing within sixty days of receipt of such request. A request from a franchisee shall be deemed to have been approved if the franchisor fails to notify the franchisee, in writing, of its disapproval within sixty days after its receipt of the written request;

(b) In determining whether good cause exists, the administrative hearing commission shall take into consideration the existing circumstances, including, but not limited to, the following factors:

a. The franchisee's sales in relation to sales in the market;

b. The franchisee's investment and obligations;

c. Injury to the public welfare;

d. The adequacy of the franchisee's service facilities, equipment, parts and personnel in relation to those of other franchisees of the same line-make;

e. Whether warranties are being honored by the franchisee;

f. The parties' compliance with their franchise agreement;

g. The desire of a franchisor for market penetration or a market study, if any, prepared by the franchisor or franchisee are two factors which may be considered;

h. The harm to the franchisor;

(6) To prevent by contract or otherwise, any motorcycle or all-terrain vehicle franchisee from changing the capital structure of the franchisee's franchise of such motorcycle or all-terrain vehicle franchisee or the means by or through which the franchisee finances the operation of the franchisee's franchise, provided the motorcycle or all-terrain vehicle franchisee at all times meets any reasonable capital standards agreed to between the motorcycle or all-terrain vehicle franchisee and the motorcycle or all-terrain vehicle franchisor and grants to the motorcycle or all-terrain vehicle franchisor a purchase money security interest in the new motorcycles or all-terrain vehicles, new parts and accessories purchased from the motorcycle or all-terrain vehicle franchisor;

(7) (a) Prevent, by contract or otherwise, any sale or transfer of a franchisee's franchise or franchises or interest or management thereof; provided, if the franchise specifically permits the franchisor to approve or disapprove any such proposed sale or transfer, a franchisor shall only be allowed to disapprove a proposed sale or transfer if the interest being sold or transferred when added to any other interest owned by the transferee constitutes fifty percent or more of the ownership interest in the franchise and if the proposed transferee fails to satisfy any standards of the franchisor which are in fact normally relied upon by the franchisor prior to its entering into a franchise, and which relate to the proposed management or ownership of the franchise operations or to the qualification, capitalization, integrity or character of the proposed transferee and which are reasonable. A franchisee may request, at any time, that the franchisor provide a copy of the standards which are normally relied upon by the franchisor to evaluate a proposed sale or transfer and a proposed transferee;

(b) The franchisee and the prospective franchisee shall cooperate fully with the franchisor in providing information relating to the prospective transferee's qualifications, capitalization, integrity and character;

(c) In the event of a proposed sale or transfer of a franchise, the franchisor shall be permitted to exercise a right of first refusal to acquire the franchisee's assets or ownership if:

a. The franchise agreement permits the franchisor to exercise a right of first refusal to acquire the franchisee's assets or ownership in the event of a proposed sale or transfer;

b. Such sale or transfer is conditioned upon the franchisor or franchisee entering a franchise agreement with the proposed transferee;

c. The exercise of the right of first refusal shall result in the franchisee and the franchisee's owners receiving the same or greater consideration and the same terms and conditions as contracted to receive in connection with the proposed sale or transfer;

d. The sale or transfer does not involve the sale or transfer to an immediate member or members of the family of one or more franchisee owners, defined as a spouse, child, grandchild, spouse of a child or grandchild, brother, sister or parent of the franchisee owner, or to the qualified manager, defined as an individual who has been employed by the franchisee for at least two years and who otherwise qualifies as a franchisee operator, or a partnership or corporation controlled by such persons; and

e. The franchisor agrees to pay the reasonable expenses, including attorney's fees which do not exceed the usual, customary and reasonable fees charged for similar work done for other clients, incurred by the proposed transferee prior to the franchisor's exercise of its right of first refusal in negotiating and implementing the contract for the proposed sale or transfer of the franchise or the franchisee's assets. Notwithstanding the foregoing, no payment of such expenses and attorney's fees shall be required if the franchisee has not submitted or caused to be submitted an accounting of those expenses within fourteen days of the franchisee's receipt of the franchisor's written request for such an accounting. Such accounting may be requested by a franchisor before exercising its right of first refusal;

(d) For determining whether good cause exists for the purposes of this subdivision, the administrative hearing commission shall take into consideration the existing circumstances, including, but not limited to, the following factors:

a. Whether the franchise agreement specifically permits the franchisor to approve or disapprove any proposed sale or transfer;

b. Whether the interest to be sold or transferred when added to any other interest owned by the proposed transferee constitutes fifty percent or more of the ownership interest in the franchise;

c. Whether the proposed transferee fails to satisfy any standards of the franchisor which are in fact normally relied upon by the franchisor prior to its entering into a franchise, and which are related to the proposed management or ownership of the franchise operations or to the qualification, capitalization, integrity or character of the proposed transferee which are reasonable;

d. Injury to the public welfare;

e. The harm to the franchisor;

(8) To prevent by contract or otherwise any motorcycle or all-terrain vehicle franchisee from changing the executive management of motorcycle or all-terrain vehicle franchisee's business, except that any attempt by a motorcycle or all-terrain vehicle franchisor to demonstrate by giving reasons that such change in executive management will be detrimental to the distribution of the motorcycle or all-terrain vehicle franchisor's motorcycles shall not constitute a violation of this subdivision;

(9) To impose unreasonable standards of performance upon a motorcycle or all-terrain vehicle franchisee;

(10) To require a motorcycle or all-terrain vehicle franchisee at the time of entering into a franchise arrangement to assent to a release, assignment, novation, waiver or estoppel which would relieve any person from liability imposed by sections 407.1025 to 407.1049;

(11) To prohibit directly or indirectly the right of free association among motorcycle or all-terrain vehicle franchisees for any lawful purpose;

(12) To provide any term or condition in any lease or other agreement ancillary or collateral to a franchise, which term or condition directly or indirectly violates the provisions of sections 407.1025 to 407.1049;

(13) Upon any termination, cancellation or refusal to continue any franchise or any discontinuation of any line-make or parts or products related to such line-make by a franchisor, fail to pay reasonable compensation to a franchisee as follows:

(a) Any new, undamaged and unsold motorcycles or all-terrain vehicles in the franchisee's inventory of either the current model year or purchased from the franchisor within one hundred twenty days prior to receipt of a notice of termination or nonrenewal, provided the motorcycle or all-terrain vehicle has less than twenty miles registered on the odometer, including mileage incurred in delivery from the franchisor or in transporting the motorcycle or all-terrain vehicle between dealers for sale, at the dealer's net acquisition cost;

(b) The current parts catalog cost to the dealer of each new, unused, undamaged and unsold part or accessory if the part or accessory is in the current parts catalog, less applicable allowances. If the part or accessory was purchased by the franchisee from an outgoing authorized franchisee, the franchisor shall purchase the part for either the price in the current parts catalog or the franchisee's actual purchase price of the part, whichever is less;

(c) The depreciated value determined pursuant to generally accepted accounting principles of each undamaged sign owned by the franchisee which bears a trademark or trade name used or claimed by the franchisor if the sign was purchased from, or purchased at the request of, the franchisor;

(d) The fair market value of all special tools, data processing equipment and motorcycle or all-terrain vehicle service equipment owned by the franchisee which were recommended in writing and designated as special tools and equipment and purchased from, or purchased at the request of, the franchisor within three years of the termination of the franchise, if the tools and equipment are in usable and good condition, except for reasonable wear and tear; and

(e) The franchisor shall pay the franchisee the amounts specified in this subdivision within ninety days after the tender of the property subject to the franchisee providing evidence of good and clear title upon return of the property to the franchisor. Unless previous arrangements have been made and agreed upon, the franchisee is under no obligation to provide insurance for the property left after one hundred eighty days;

(14) To prevent or refuse to honor the succession to a franchise or franchises by any legal heir or devisee under the will of a franchisee, under any written instrument filed with the franchisor designating any person as the person's successor franchisee, or pursuant to the laws of descent and distribution of this state; provided:

(a) Any designated family member of a deceased or incapacitated franchisee shall become the succeeding franchisee of such deceased or incapacitated franchisee if such designated family member gives the franchisor written notice of such family member's intention to succeed to the franchise or franchises within forty-five days after the death or incapacity of the franchisee, and agrees to be bound by all of the terms and conditions of the current franchise agreement, and the designated family member meets the current reasonable criteria generally applied by the franchisor in qualifying franchisees. A franchisee may request, at any time, that the franchisor provide a copy of such criteria generally applied by the franchisor in qualifying franchisees;

(b) The franchisor may request from a designated family member such personal and financial data as is reasonably necessary to determine whether the existing franchise agreement should be honored. The designated family member shall supply the personal and financial data promptly upon the request;

(c) If the designated family member does not meet the reasonable criteria generally applied by the franchisor in qualifying franchisees, the discontinuance of the current franchise agreement shall take effect not less than ninety days after the date the franchisor serves the required notice on the designated family member pursuant to subsection 5 of section 407.1031;

(d) The provisions of this subdivision shall not preclude a franchisee from designating any person as the person's successor by written instrument filed with the franchisor, and if such an instrument is filed, it alone shall determine the succession rights to the management and operation of the franchise; and

(e) For determining whether good cause exists, the administrative hearing commission shall take into consideration the existing circumstances, including, but not limited to, the following factors:

a. Whether the franchise agreement specifically permits the franchisor to approve or disapprove any successor;

b. Whether the proposed successor fails to satisfy any standards of the franchisor which are in fact normally relied upon by the franchisor prior to the successor entering into a franchise, and which relate to the proposed management or ownership of the franchise operation or to the qualification, capitalization, integrity or character of the proposed successor and which are reasonable;

c. Injury to the public welfare;

d. The harm to the franchisor;

(15) To coerce, threaten, intimidate or require a franchisee under any condition affecting or related to a franchise agreement, or to waive, limit or disclaim a right that the franchisee may have pursuant to the provisions of sections 407.1025 to 407.1049. Any contracts or agreements which contain such provisions shall be deemed against the public policy of the state of Missouri and are void and unenforceable. Nothing in this section shall be construed to prohibit voluntary settlement agreements;

(16) To initiate any act enumerated in this subsection on grounds that it has advised a franchisee of its intention to discontinue representation at the time of a franchisee change.

(L. 1998 H.B. 1055 § 4)



Section 407.1035 Relevant market area for motorcycle and all-terrain vehicle franchises, definitions.

Effective 28 Aug 2003

Title XXVI TRADE AND COMMERCE

407.1035. Relevant market area for motorcycle and all-terrain vehicle franchises, definitions. — 1. For purposes of this section, "relevant market area" means:

(1) For a proposed franchisee or franchisee who plans to relocate his or her place of business in a county having a population which is greater than one hundred thousand, the area within a radius of ten miles of the intended site of the proposed or relocated franchisee. The ten-mile distance shall be determined by measuring the distance between the nearest surveyed boundary of the existing franchisee's principal place of business and the nearest surveyed boundary line of the proposed or relocated franchisee's principal place of business; or

(2) For a proposed franchisee or a franchisee who plans to relocate his or her place of business in a county having a population which is not greater than one hundred thousand, the area within a radius of twenty miles of the intended site of the proposed or relocated franchisee, or the county line, whichever is closer to the intended site. The twenty-mile distance shall be determined by measuring the distance between the nearest surveyed boundary line of the existing franchisee's principal place of business and the nearest surveyed boundary line of the proposed or relocated franchisee's principal place of business.

2. As used in this section, "relocate" and "relocation" shall not include the relocation of a franchisee within two miles of its established place of business.

3. As used in this section, "motor vehicle" shall include motorcycles and all-terrain vehicles as defined in section 407.1025.

4. Before a franchisor enters into a franchise establishing or relocating a franchisee within a relevant market area where the same line-make is represented, the franchisor shall give written notice to each franchisee of the same line-make in the relevant market area of its intention to establish an additional franchisee or to relocate an existing franchisee within that relevant market area.

5. Within thirty days after receiving the notice provided for in subsection 4 of this section, or within thirty days after the end of any appeal procedure provided by the franchisor, a franchisee may bring an action pursuant to section 407.1031 to determine whether good cause exists for the establishing or relocating of a proposed franchisee.

6. This section shall not apply to the reopening or replacement in a relevant market area of a closed dealership that has been closed within the preceding year, if the established place of business of the reopened or replacement franchisee is within two miles of the established place of business of the closed dealership.

7. In determining whether good cause exists for establishing or relocating an additional franchisee for the same line-make, the court shall take into consideration the existing circumstances, including but not limited to the following:

(1) Permanency of the investment;

(2) Effect on the retail motor vehicle business and the consuming public in the relevant market area;

(3) Whether it is injurious or beneficial to the public welfare;

(4) Whether the franchisees of the same line-make in that relevant market area are providing adequate competition and convenient consumer care for the motor vehicles of that line-make in the market area, including the adequacy of the motor vehicle sales and qualified service personnel;

(5) Whether the establishment or relocation of the franchisee would promote competition;

(6) Growth or decline of the population and the number of new motor vehicle registrations in the relevant market area; and

(7) Effect on the relocating franchisee of a denial of its relocations into the relevant market area.

8. The remedies and relief available pursuant to section 407.1049 shall apply to this section.

(L. 2003 H.B. 392)



Section 407.1037 Location of dealerships in City of St. Louis.

Effective 28 Aug 1998

Title XXVI TRADE AND COMMERCE

407.1037. Location of dealerships in City of St. Louis. — When a franchised dealer or manufacturer proposes to establish or relocate a motorcycle or all-terrain vehicle dealership within any city not within a county, the dealer or manufacturer shall make reasonable efforts to establish or relocate such dealership in an area within such city that improves the equitable distribution of dealerships within such city and is conveniently located to serve minorities who reside in such city.

(L. 1998 H.B. 1055 § 5)



Section 407.1040 License approval in metropolitan areas, minorities.

Effective 28 Aug 1998

Title XXVI TRADE AND COMMERCE

407.1040. License approval in metropolitan areas, minorities. — The Missouri department of revenue, in approving licenses for dealer franchises in any metropolitan statistical area with a population of more than one million inhabitants as defined by the federal Office of Management and Budget or its successor agency shall ensure that the community of dealer franchises shall reflect an adequate percentage of minority-owned businesses.

(L. 1998 H.B. 1055 § 6)



Section 407.1043 Defenses.

Effective 28 Aug 1998

Title XXVI TRADE AND COMMERCE

407.1043. Defenses. — It shall be a defense for a motorcycle or all-terrain vehicle franchisor, to any action brought pursuant to sections 407.1025 to 407.1049 by a motorcycle or all-terrain vehicle franchisee, if it is shown that such motorcycle or all-terrain vehicle franchisee has failed to substantially comply with reasonable and lawful requirements imposed by the franchise and other agreements ancillary or collateral thereto, or if the motorcycle or all-terrain vehicle franchisee, or any of its officers, have been convicted of a felony relevant to business honesty or business practices, or if the motorcycle or all-terrain vehicle franchisee has ceased conducting its business or has abandoned the franchise, or is insolvent as that term is defined in subdivision (23) of section 400.1-201, or has filed a voluntary petition in bankruptcy, or has made an assignment for benefit of creditors, or has been the subject of an involuntary proceeding under the Federal Bankruptcy Act or under any state insolvency law which is not vacated within twenty days from the institution thereof, or there has been an appointment of a receiver or other officer having similar powers for the motorcycle or all-terrain vehicle franchisee or the motorcycle or all-terrain vehicle franchisee's business who is not removed within twenty days from the person's appointment, or there has been a levy under attachment, execution or similar process which is not within ten days vacated or removed by payment or bonding, and it shall be a defense to any action brought pursuant to sections 407.1025 to 407.1049 that the complained of conduct by a motorcycle or all-terrain vehicle franchisor was undertaken in good faith in pursuit of rights or remedies accorded to a motorcycle or all-terrain vehicle franchisor as a seller of goods or a holder of a security interest pursuant to the provisions of chapter 400.

(L. 1998 H.B. 1055 § 7)



Section 407.1046 False advertising prohibited.

Effective 28 Aug 1998

Title XXVI TRADE AND COMMERCE

407.1046. False advertising prohibited. — No franchisee or franchisor shall use any false, deceptive or misleading advertising.

(L. 1998 H.B. 1055 § 8)



Section 407.1047 Compensation agreements between franchisors and franchisees engaged in sale of motorcycles and ATVs.

Effective 28 Aug 2004

Title XXVI TRADE AND COMMERCE

407.1047. Compensation agreements between franchisors and franchisees engaged in sale of motorcycles and ATVs. — 1. The provisions of this section shall apply to franchisors and franchisees engaged in the sale of motorcycles and all-terrain vehicles.

2. Each franchisor shall specify in writing to each of its franchisees in this state the franchisee's obligations for preparation, delivery, and warranty service on its products. The franchisor shall compensate the franchisee for warranty service required of the franchisee by the franchisor.

3. The franchisor shall provide the franchisee with the schedule of compensation to be paid to the franchisee for parts, work, and service, and the time allowance for the performance of the work and service. The schedule of compensation shall include reasonable compensation for diagnostic work, as well as repair service and labor. Time allowances for the diagnosis and performance of warranty work and service shall be reasonable and adequate for the work performed. In the determination of what constitutes reasonable compensation under this section, the principal factor to be given consideration shall be the prevailing wage rates being paid by the franchisees in the community in which the franchisee is doing business, and in no event shall the compensation of a franchisee for warranty labor be less than the rates charged by the franchisee for like service to retail customers for nonwarranty service and repairs, provided that such rates are reasonable.

4. A franchisor shall not:

(1) Fail to perform any warranty obligation;

(2) Fail to include in written notices of franchisor recalls to owners of new motorcycles and all-terrain vehicles the expected date by which necessary parts and equipment will be available to franchisees for the correction of the defects; or

(3) Fail to compensate any of the franchisees in this state for repairs effected by the recall.

5. All claims made by a franchisee pursuant to this section for labor and parts shall be paid within thirty days after their approval. All claims shall be either approved or disapproved by the franchisor within thirty days after their receipt on a proper form generally used by the franchisor and containing the usually required information therein. Any claims not specifically disapproved in writing within thirty days after the receipt of the form shall be considered to be approved and payment shall be made within thirty days. A claim that has been approved and paid may not be charged back to the franchisee unless the franchisor can show that the claim was fraudulent, false, or unsubstantiated, except that a charge back for false or fraudulent claims shall not be made more than two years after payment, and a charge back for unsubstantiated claims shall not be made more than fifteen months after payment. A franchisee shall maintain all records of warranty repairs, including the related time records of its employees, for at least two years following payment of any warranty claim.

6. A franchisor shall compensate the franchisee for franchisor-sponsored sales or service promotion events, programs, or activities in accordance with established guidelines for such events, programs, or activities.

7. All claims made by a franchisee pursuant to subsection 5 of this section for promotion events, programs, or activities shall be paid within twenty-five days after their approval or program close, whichever comes later. All claims except those of the type set forth in subdivisions* (1) and (2) of this subsection shall be either approved or disapproved by the franchisor within thirty days after their receipt on a proper form generally used by the franchisor and containing the usually required information therein. Any claim not specifically disapproved in writing within thirty days after the receipt of this form shall be considered to be approved, and payment shall be made within thirty days. The franchisor has the right to charge back any claim for twelve months after the later of either the close of the promotion event, program, or activity, or the date of the payment. The provisions of this subsection shall not apply to:

(1) Claims related to holdbacks, retail sales bonuses, or similar programs in which the franchisor accrues a certain portion of the vehicle sales price for the franchisee and then at a later point in time pays that amount to the franchisee, in which event the franchisor shall compensate a franchisee no later than forty-five days following the payment date that the franchisor specified in the program;

(2) Claims related to franchisor's use of a "balance forward account" to make reimbursement, in which event the franchisor shall compensate a franchisee no later than seventy-five days following the date that the franchisee properly registered the manufacturer's limited warranty for the vehicle.

(L. 2004 H.B. 1288)

*Word "subparagraphs" appears in original rolls.



Section 407.1049 Civil action, remedies.

Effective 28 Aug 1998

Title XXVI TRADE AND COMMERCE

407.1049. Civil action, remedies. — In addition to the administrative relief provided in sections 407.1025 to 407.1049, any motorcycle or all-terrain vehicle franchisee may bring an action in any court of competent jurisdiction against a motorcycle or all-terrain vehicle franchisor with whom the franchisee has a franchise, for an act or omission which constitutes an unlawful practice as defined in section 407.1034 to recover damages sustained by reason thereof, and, where appropriate, such motorcycle or all-terrain vehicle franchisee shall be entitled to injunctive relief, but the remedies set forth in this section shall not be deemed exclusive and shall be in addition to any other remedies permitted by law.

(L. 1998 H.B. 1055 § 9)



Section 407.1060 Definitions.

Effective 28 Aug 1999

Title XXVI TRADE AND COMMERCE

407.1060. Definitions. — As used in sections 407.1060 to 407.1068, the following terms mean:

(1) "Annuity issuer", an insurer that has issued an annuity contract to be used to fund periodic payments pursuant to a structured settlement;

(2) "Code", the United States Internal Revenue Code, United States Code Title 26, as amended from time to time;

(3) "Discounted present value", the fair present value of future payments, as determined by discounting such payments to the present using the most recently published applicable federal rate for determining the present value of an annuity, as issued by the United States Internal Revenue Service;

(4) "Disinterested counsel", legal counsel that has no business relationship with any transferee of structured settlement payment rights, will not receive any compensation directly or indirectly from any such transferee in connection with representing the payee, and whose compensation for representing the payee will not be affected by whether the transfer occurs or does not occur;

(5) "Interested parties", with respect to any structured settlement, the payee, any named beneficiary designated in the annuity contract or structured settlement to receive payments following the payee's death, or, if the named beneficiary is a minor, the named beneficiary's parent or guardian, the annuity issuer, and the structured settlement obligor;

(6) "Payee", an individual who is receiving tax-free damage payments pursuant to a structured settlement and who wants to make a transfer of payment rights pursuant to the structured settlement agreement;

(7) "Qualified assignment agreement", an agreement providing for a qualified assignment within the meaning of Section 130 of the Internal Revenue Code, 26 U.S.C. Sec. 130, as amended from time to time;

(8) "Settled claim", the original tort claim resolved by a structured settlement;

(9) "Structured settlement", an arrangement established by:

(a) a. Judgment or agreement in resolution of a tort claim providing for the periodic payment of damages excludable from the gross income of the recipient pursuant to Section 104(a)(2) of the Code; or

b. Agreement for the periodic payment of compensation pursuant to any workers' compensation act that is excludable from the gross income of the recipient pursuant to Section 104(a)(1) of the Code and which may be assigned pursuant to state law; and

(b) Where the periodic payments are:

a. Of the character described in subparagraphs (A) and (B) of Section 130(c)(2) of the Code; and

b. Payable by a person who is a party to the suit or agreement or to the workers' compensation claim or by a person who has assumed the liability for such periodic payments pursuant to a qualified assignment in accordance with Section 130 of the Code;

(10) "Structured settlement obligor", with respect to any structured settlement, the party that has the continuing periodic payment obligation to the payee pursuant to a structured settlement agreement or a qualified assignment agreement;

(11) "Structured settlement payment rights", rights to receive periodic payments, including lump sum payments pursuant to a structured settlement, whether from the settlement obligor or the annuity issuer, where:

(a) The payee is domiciled in this state; or

(b) The structured settlement was approved by a court of this state;

(12) "Transfer", any sale, assignment, pledge, hypothecation, or other form of alienation or encumbrance made for consideration;

(13) "Transfer agreement", the agreement providing for transfer of structured settlement payment rights from a payee to a transferee;

(14) "Transferee", a party acquiring or proposing to acquire structured settlement payment rights through a transfer from a payee.

(L. 1999 S.B. 1, et al. § 3)



Section 407.1062 Structured settlement payment transfers, requirements.

Effective 28 Aug 1999

Title XXVI TRADE AND COMMERCE

407.1062. Structured settlement payment transfers, requirements. — No transfer of structured settlement payment rights shall be effective and no structured settlement obligor or annuity issuer shall be required to make any payment directly or indirectly to any transferee of any transfer of structured settlement payment rights unless the transfer has been approved in advance in an order of a court of competent jurisdiction, based on the court's express findings that:

(1) The transfer complies with the requirements of sections 407.1060 to 407.1068 and does not contravene other applicable law;

(2) Not less than ten days prior to the date on which the payee entered into the transfer agreement, the transferee has provided to the payee a disclosure statement in bold type, no smaller than fourteen point, setting forth:

(a) The amounts and due dates of the structured settlement payments to be transferred;

(b) The aggregate amount of the payments;

(c) The discounted present value of the payments, together with the discount rate or rates used in determining the discounted present value;

(d) The gross amount payable to the payee in exchange for the payments; and

(e) An itemized listing of all brokers' commissions, service charges, application or processing fees, closing costs, filing or administrative charges, legal fees, notary fees and other commissions, fees, costs, expenses and charges payable by the payee or deductible from the gross amount otherwise payable to the payee;

(3) The transfer is in the best interest of the payee and the payee's dependents;

(4) The transferee has given written notice of the transferee's name, address and taxpayer identification number to all interested parties and has filed a copy of the notice with the court;

(5) The payee has consented in writing to the transfer;

(6) The payee has been represented by disinterested counsel in connection with the transfer or the payee understands the nature of the transaction and the economic consequences of the transaction; and

(7) The payment to be made to the payee by the transferee is equal to the fair market value of the structured settlement rights being transferred.

(L. 1999 S.B. 1, et al. § 4)



Section 407.1064 Approval by court, notice.

Effective 28 Aug 1999

Title XXVI TRADE AND COMMERCE

407.1064. Approval by court, notice. — 1. An application pursuant to sections 407.1060 to 407.1068 for approval of a transfer of structured settlement payment rights may be brought in the circuit court in the county in which the payee is domiciled, or in any court which approved the structured settlement agreement.

2. Not less than twenty days prior to the scheduled hearing on any application for court approval of a transfer of structured settlement payment rights pursuant to section 407.1062, the transferee shall file with the court and serve on all interested parties a notice of the proposed transfer and the application for its approval, including in the notice:

(1) A copy of the transferee's application to the court;

(2) A copy of the disclosure statement required pursuant to subdivision (2) of section 407.1062; and

(3) Notification of the time and place of the hearing and notification of the manner in which and the time by which written responses to the application may be filed by interested parties, which shall be not less than ten days after service of the transferee's notice, in order to be considered by the court.

3. The provisions of sections 407.1060 to 407.1068 may not be waived.

(L. 1999 S.B. 1, et al. § 5)



Section 407.1066 Right to rescind — limitation of liability — limitation of jurisdiction.

Effective 28 Aug 1999

Title XXVI TRADE AND COMMERCE

407.1066. Right to rescind — limitation of liability — limitation of jurisdiction. — 1. A payee who enters into a transfer agreement shall have an absolute, irrevocable right to rescind and cancel such transfer agreement, with no penalty or other obligation, by giving written notice of rescission to the transferee at any time during the five days following the signing of the transfer agreement.

2. Any provision in a transfer agreement to pay liquidated damages, penalties, fees, actual or punitive damages, attorneys' fees or costs of any kind or nature to any person, firm, corporation or other entity which will be a party or third-party beneficiary to the transfer or transfer agreement shall be unenforceable.

3. Nothing contained in sections 407.1060 to 407.1068 shall be construed to authorize any transfer of structured settlement payment rights or other rights arising under a tort claim or a workers' compensation claim in contravention of applicable law or to give effect to any transfer of such rights that is invalid under applicable law.

4. Any provision in a transfer agreement that consents to jurisdiction in the courts of another state, requires appointment of an agent for service of process, confesses judgment, or selects a forum for resolution of disputes arising out of a transfer agreement shall be unenforceable.

(L. 1999 S.B. 1, et al. § 6)



Section 407.1068 Application of law.

Effective 28 Aug 1999

Title XXVI TRADE AND COMMERCE

407.1068. Application of law. — The provisions of sections 407.1060 to 407.1068 shall apply to any transfer of structured settlement payment rights pursuant to a transfer agreement reached on or after August 28, 1999.

(L. 1999 S.B. 1, et al. § 7)



Section 407.1070 Definitions.

Effective 28 Aug 2000

Title XXVI TRADE AND COMMERCE

407.1070. Definitions. — As used in sections 407.1070 to 407.1085, the following terms shall mean:

(1) "Advertisement", as defined in section 407.010;

(2) "Caller identification service", a type of telephone service which permits telephone subscribers to see the telephone number of incoming telephone calls;

(3) "Consumer", a natural person who purchases, may purchase or is solicited for purchase of merchandise or an investment opportunity by a telemarketer through telemarketing;

(4) "Established business relationship", a prior or existing relationship formed by a voluntary two-way communication between a seller or telemarketer and a consumer with or without an exchange of consideration, on the basis of an inquiry, application, purchase or transaction by the consumer regarding products or services offered by such seller or telemarketer, which relationship has not been previously terminated by either party;

(5) "Fictitious name", any name, other than the legal name, used by a seller or telemarketer;

(6) "Investment opportunity", anything tangible or intangible that is offered for sale, sold or traded based wholly or in part on representations, either express or implied, about past, present or future income, profit or appreciation;

(7) "Material aspect or element", any factor likely to significantly influence the consumer's choice of, or conduct regarding, merchandise;

(8) "Merchandise", any objects, wares, goods, commodities, intangibles, real estate or services; except that merchandise shall not include any services, goods or memberships given to a contributor by an entity, organized pursuant to Chapter 501(c)(3) of the United States Internal Revenue Code, while such entity is engaged in fund-raising to support the charitable purpose for which the entity was established provided that a bona fide member of such exempt organization makes the voice communication;

(9) "Prize", anything offered or purportedly offered or given or purportedly given to a consumer by chance. For purposes of this definition, chance exists if a consumer is guaranteed to receive anything of value and, at the time of the offer or purported offer, the telemarketer does not identify the specific item that the consumer will receive;

(10) "Promptly", at the beginning of any call initiated by a telemarketer to a consumer;

(11) "Seller", any person who, in connection with a telemarketing transaction, provides, offers to provide, or arranges for others to provide merchandise to the consumer in exchange for consideration;

(12) "Telemarketer", any person, or any recorded, computer-generated, electronically generated or other voice communication of any kind, who, in connection with telemarketing, initiates or receives telephone calls to or from a consumer. A telemarketer includes, but is not limited to, any such person that is an owner, operator, officer, director or partner to the management activities of a business;

(13) "Telemarketing", a plan, program or campaign which is conducted to induce the purchase or lease of merchandise by use of one or more telephones and which involves more than one telephone call.

(L. 2000 S.B. 763)



Section 407.1073 Telemarketers, required disclosures — misrepresentations prohibited.

Effective 28 Aug 2000

Title XXVI TRADE AND COMMERCE

407.1073. Telemarketers, required disclosures — misrepresentations prohibited. — 1. A telemarketer shall disclose, promptly and in a clear and conspicuous manner, to the consumer receiving the telephone call the following:

(1) That the purpose of the telephone call is to make a sale;

(2) The telemarketer's identifiable name and the seller on whose behalf the solicitation is being made;

(3) The nature of the merchandise or investment opportunity being sold;

(4) That no purchase or payment is necessary to be able to win a prize or participate in a prize promotion if a prize promotion is offered. This disclosure shall be made before or in conjunction with the description of the prize to the consumer called; and

(5) If the telephone call is made by any recorded, computer-generated, electronically generated or other voice communication of any kind. When engaged in telemarketing, such voice communication shall, promptly at the beginning of the telephone call, inform the consumer that the call is being made by a recorded, computer-generated, electronically generated or other type of voice communication, as the case may be.

2. Before a consumer pays for merchandise offered for sale through telemarketing, the telemarketer shall disclose, in a clear and conspicuous manner, the following:

(1) The seller or telemarketer's identifiable name and the address or telephone number where the seller or telemarketer can be reached;

(2) The total cost and quantity of the merchandise that is the subject of the telemarketing sales call;

(3) Any material restriction, limitation or condition to purchase, receive or use the merchandise that is the subject of a telemarketing sales call;

(4) Any material aspect of the nature or terms of the refund, cancellation, exchange or repurchase policies, including the absence of such policies;

(5) Any material aspect of an investment opportunity being offered, including benefits, the price of the land or other investment, and the location of the investment;

(6) Material elements of a prize promotion, including:

(a) The odds of being able to receive the prize and, if the odds are not calculable in advance, the factors and methods used in calculating the odds;

(b) That no purchase or payment of any kind is required to win a prize or to participate in a prize promotion;

(c) The no-purchase or no-payment method of participating in the prize promotion, with either instructions on how to participate or an address or local or toll-free telephone number to which consumers may write or call for information on how to participate; and

(d) All material conditions to receive or redeem the prize.

3. A telemarketer shall not misrepresent, directly or by implication, any of the following:

(1) A description of the prize;

(2) Its market value;

(3) The actual number of each prize to be awarded;

(4) The date by which the prize will be awarded.

4. A telemarketer shall not misrepresent any material aspect of the performance, quality, efficacy, nature or basic characteristics of merchandise that is the subject of a telemarketing sales call.

(L. 2000 S.B. 763)



Section 407.1076 Unlawful telemarketing acts or practices.

Effective 28 Aug 2000

Title XXVI TRADE AND COMMERCE

407.1076. Unlawful telemarketing acts or practices. — It is an unlawful telemarketing act or practice for any seller or telemarketer to engage in the following conduct:

(1) Misrepresent any material fact required pursuant to section 407.1073. It is a defense to this subdivision if a seller or telemarketer shows, by a preponderance of the evidence, that the misrepresentation resulted from a bona fide error notwithstanding the maintenance of procedures reasonably adopted to avoid the error, and no civil penalties shall be imposed if this defense is met;

(2) Threaten, intimidate or use profane or obscene language;

(3) Cause the telephone to ring or engage any consumer in telephone conversation repeatedly or continuously in a manner a reasonable consumer would deem to be annoying, abusive or harassing;

(4) Knowingly and willfully initiate a telemarketing call to a consumer, or transfer or make available to others for telemarketing purposes a consumer's telephone number when that consumer has stated previously that he or she does not wish to receive solicitation calls by or on behalf of the seller unless such request has been rescinded;

(5) Engage in telemarketing to a consumer's residence at any time other than between 8:00 a.m. and 9:00 p.m. local time at the called consumer's location;

(6) Request or receive payment in advance to remove derogatory information from or improve a consumer's credit history, credit record or credit rating;

(7) Request or receive payment in advance from a consumer to recover or otherwise aid in the return of money or any other item lost by the consumer in a prior telemarketing transaction, except that this provision shall not apply to services provided by a licensed attorney;

(8) Obtain or submit for payment a check, draft or other form of negotiable paper drawn on a consumer's checking, savings, share or similar account without the consumer's express written or oral authorization. Such authorization shall be deemed verifiable if any of the following means are employed:

(a) Express written authorization by the consumer, which may include the consumer's signature on the negotiable instrument;

(b) Express oral authorization which is tape-recorded and made available upon request to the consumer's bank and which evidences clearly both the consumer's authorization of payment for the merchandise that is the subject of the sales offer and the consumer's receipt of all of the following information:

a. The date of the draft or drafts;

b. The amount of the draft or drafts;

c. The payor's name;

d. The number of draft payments;

e. A telephone number for consumer inquiry that is answered during normal business hours; and

f. The date of the consumer's oral authorization; or

(c) Written confirmation of the transaction, sent to the consumer prior to submission for payment of the consumer's check, draft or other form of negotiable paper, which shall include:

a. All of the information contained in paragraph (b) of this subdivision; and

b. The procedures by which the consumer can obtain a refund from the seller or telemarketer in the event that the confirmation is inaccurate;

(9) Procure the services of any professional delivery, courier or other pick-up service to obtain immediate receipt or possession of a consumer's payment, unless the merchandise or investment opportunity is delivered with the opportunity to inspect before any payment is collected;

(10) Knowingly provide assistance or support to any telemarketer when that person knows or consciously avoids knowing that the telemarketer is engaged in any act in violation of sections 407.1070 to 407.1085; or

(11) Knowingly utilize any method to block or otherwise circumvent a consumer's use of a caller identification service.

(L. 2000 S.B. 763)



Section 407.1079 Telemarketers required to keep certain records.

Effective 28 Aug 2000

Title XXVI TRADE AND COMMERCE

407.1079. Telemarketers required to keep certain records. — 1. A seller or telemarketer shall keep for a period of twenty-four months from the date the record is produced all verifiable authorizations and records as required in sections 407.1070 to 407.1085, in the form, manner, format or place as they keep such records in the ordinary course of business, including but not limited to:

(1) All substantially different advertising, brochures, telemarketing scripts and promotional materials;

(2) For any prize with a value of twenty-five dollars or greater, the name and last known address of each prize recipient and the prize awarded;

(3) The name and last known address of each consumer, the merchandise purchased, the date such merchandise was shipped or provided and the amount paid by the consumer for the merchandise;

(4) The name, any fictitious name used, the last known home address and telephone number, and the job title for all current and former employees directly involved in telephone sales, provided, that if the seller permits fictitious names to be used by employees, each fictitious name must be traceable to only one specific employee; and

(5) All written authorizations required to be provided or received pursuant to sections 407.1070 to 407.1085.

2. For offers of consumer credit products subject to The Truth in Lending Act, 15 U.S.C. et seq., and Regulation Z, 12 CFR 226, compliance with the record-keeping requirements pursuant to The Truth in Lending Act and Regulation Z shall constitute compliance with subdivision (3) of subsection 1 of this section.

3. The seller and the telemarketer calling on behalf of the seller may, by written agreement, allocate responsibility between themselves for the record keeping required by this section. When a seller and telemarketer have entered into such an agreement, the terms of the agreement shall govern, and the seller or telemarketer, as the case may be, need not keep records that duplicate those of the other. If the agreement is unclear as to who must maintain any required record, or if no such agreement exists, the seller shall be responsible for complying with subdivisions (1), (2), (3) and (5) of subsection 1 of this section and the telemarketer shall be responsible for complying with subdivision (4) of subsection 1 of this section.

4. In the event of any dissolution or termination of the telemarketer's business, the telemarketer shall maintain all records as required pursuant to this section. In the event of any sale, assignment or other change in ownership of the seller's business, the successor shall maintain all records required pursuant to this section.

(L. 2000 S.B. 763)



Section 407.1082 Penalties — criminal penalties — civil damages.

Effective 01 Jan 2017, see footnote

Title XXVI TRADE AND COMMERCE

407.1082. Penalties — criminal penalties — civil damages. — 1. It is unlawful pursuant to section 407.020 to violate any provision of sections 407.1070 to 407.1085 or to misrepresent or omit the required disclosures of section 407.1073 or 407.1076, and pursuant to sections 407.010 to 407.130, the violator shall be subject to all penalties, remedies and procedures provided in sections 407.010 to 407.130. The remedies available in this section are cumulative and in addition to any other remedies available by law.

2. Any person who willfully and knowingly engages in any act or practice declared to be unlawful by any provision of subdivisions (2) to (5) of section 407.1076 shall be guilty of a class A misdemeanor. Any person who willfully and knowingly engages in any act or practice declared to be unlawful by any provision of subdivision (1) of section 407.1076, or of subdivisions (6) to (11) of section 407.1076, shall be guilty of a class E felony. Any person previously convicted of a class E felony pursuant to this subsection shall, for each subsequent conviction, be guilty of a class E felony punishable by the term of years set out for a class E felony, but with a fine of not more than five thousand dollars or a fine equal to triple the gain, with no limit on the amount recoverable pursuant to any triple-the-gain penalty. Any person who willfully and knowingly fails to keep the records required in section 407.1079 shall be guilty of a class A misdemeanor.

3. In addition to the remedies already provided in sections 407.1070 to 407.1085, any consumer that suffers a loss or harm as a result of any unlawful telemarketing act or practice pursuant to section 407.1076 may recover actual and punitive damages, reasonable attorney's fees, court costs and any other remedies provided by law.

(L. 2000 S.B. 763, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 407.1085 Exemptions — attorney general to receive complaints.

Effective 28 Aug 2008

Title XXVI TRADE AND COMMERCE

407.1085. Exemptions — attorney general to receive complaints. — 1. The following acts or practices are exempt from the provisions of sections 407.1070 to 407.1082:

(1) Telephone calls in which the sale of merchandise is not completed, and payment or authorization of payment is not required, until after a face-to-face sales presentation by the telemarketer or seller; or

(2) Telephone calls in which the sale of merchandise is completed and a written contract is forwarded to the consumer so long as the consumer may return the merchandise within fourteen days of receipt of the merchandise and receive a refund of any moneys paid except for any coverage, fees or services earned; provided that the telemarketer shall inform the consumer at the time of the call that:

(a) A written contract regarding the sale of the merchandise will be forwarded to the consumer;

(b) The approximate date of the delivery of the merchandise; and

(c) The consumer will have a right to terminate the contract within fourteen days of receipt of the merchandise, and upon returning the merchandise, shall have a right to a refund as provided in this subdivision.

­­

­

(3) Telephone calls initiated by a consumer that:

(a) Are not the result of any advertisement by a seller or telemarketer;

(b) Are in response to an advertisement through any media, other than direct mail or telemarketing, which discloses the name of the seller and the identity of the merchandise; provided that, this exemption shall not apply to calls initiated by the consumer in response to an advertisement that offers a prize or investment opportunity, or is used to engage in telemarketing activities prohibited by subdivision (6) or (7) of section 407.1076; or

(c) Are in response to direct mail solicitations that clearly and conspicuously disclose and do not misrepresent the material information required by subsection 2 of section 407.1073; provided that, this exemption does not apply to calls initiated by the consumer in response to an advertisement that offers a prize or investment opportunity, or is to engage in telemarketing activities prohibited by subdivision (6) or (7) of section 407.1076; or

(d) Are in response to the mailing of a catalog which contains a written description or illustration of the goods or services offered for sale; includes the business address of the seller, includes multiple pages of written materials or illustrations; and has been issued not less frequently than once a year, when the seller or telemarketer does not contact consumers by telephone but only receives calls initiated by consumers in response to the catalog, and stops further solicitation of items not in a catalog when the consumer states that he or she is not interested in any further solicitations; or

(4) Telephone calls or messages:

(a) To any consumer with such consumer's prior express invitation or permission;

(b) To any consumer with whom the seller has an established business relationship; or

(c) By or on behalf of any entity over which either a state or federal agency has regulatory authority to the extent that:

a. Subject to such authority, the entity is required to maintain a license, registration, certificate or permit to sell or provide the merchandise being offered through telemarketing; and

b. As of August 28, 2000, the state or federal agency has, directly or through a delegation of authority which is enforceable pursuant to state or federal law, promulgated rules that regulate the telemarketing sales practices of the entity for the merchandise that entity offers through telemarketing and are reasonably consistent with the requirements of section 407.1070 through section 407.1079 and which allow consumer redress pursuant to that agency's rules or applicable federal law;

(d) Between a telemarketer and any business except calls involving the retail sale of nondurable office and cleaning supplies.

2. The office of the attorney general shall receive telemarketing complaints by means of a toll-free telephone number, by a notice in writing or by electronic means. Complaints against entities who are licensed, certificated or permitted and whose telemarketing practices are regulated by the same state or federal agency and which agency has rules regulating telemarketing practices shall be forwarded for investigation by the office of the attorney general to such agency. All other complaints shall be handled by the office of the attorney general.

(L. 2000 S.B. 763, A.L. 2008 S.B. 788)



Section 407.1090 Required disclosures for entities soliciting contributions.

Effective 28 Aug 2000

Title XXVI TRADE AND COMMERCE

407.1090. Required disclosures for entities soliciting contributions. — When any entity is paid for soliciting contributions via telephone calls, and the pay is based on contributions received as a result of the phone call, the entity making the calls must disclose immediately to all called parties the net percentage of contributions that go to the organization for which the contribution is solicited.

(L. 2000 S.B. 763 § 1)



Section 407.1095 Definitions.

Effective 28 Aug 2012

Title XXVI TRADE AND COMMERCE

407.1095. Definitions. — As used in sections 407.1095 to 407.1110, the following words and phrases mean:

(1) "Caller identification service", a type of telephone service which permits telephone subscribers to see the telephone number of incoming telephone calls;

(2) "Residential subscriber", a person who, for primarily personal and familial use, has subscribed to residential telephone service, wireless service or similar service, or the other persons living or residing with such person;

(3) "Telephone solicitation", any voice, facsimile, short messaging service (SMS), or multimedia messaging service (MMS), for the purpose of encouraging the purchase or rental of, or investment in, property, goods or services, but does not include communications:

(a) To any residential subscriber with that subscriber's prior express invitation or permission;

(b) By or on behalf of any person or entity with whom a residential subscriber has had a business contact within the past one hundred eighty days or a current business or personal relationship;

(c) By or on behalf of an entity organized pursuant to Chapter 501(c)(3) of the United States Internal Revenue Code, while such entity is engaged in fund-raising to support the charitable purpose for which the entity was established provided that a bona fide member of such exempt organization makes the voice communication;

(d) By or on behalf of any entity over which a federal agency has regulatory authority to the extent that:

a. Subject to such authority, the entity is required to maintain a license, permit or certificate to sell or provide the merchandise being offered through telemarketing; and

b. The entity is required by law or rule to develop and maintain a no-call list;

(e) By a natural person responding to a referral, or working from his or her primary residence, or a person licensed by the state of Missouri to carry out a trade, occupation or profession who is setting or attempting to set an appointment for actions relating to that licensed trade, occupation or profession within the state or counties contiguous to the state.

(L. 2000 S.B. 763, A.L. 2012 H.B. 1549)



Section 407.1098 Telephone solicitation of member on no-call list prohibited.

Effective 28 Aug 2012

Title XXVI TRADE AND COMMERCE

407.1098. Telephone solicitation of member on no-call list prohibited. — No person or entity shall make or cause to be made any telephone solicitation to any residential subscriber in this state who has given notice to the attorney general, in accordance with rules promulgated pursuant to section 407.1101 of such subscriber's objection to receiving telephone solicitations.

(L. 2000 S.B. 763, A.L. 2012 H.B. 1549)



Section 407.1101 Attorney general to create no-call list database — rules — inclusion of national database — database not a public record — no cost to subscribers.

Effective 28 Aug 2012

Title XXVI TRADE AND COMMERCE

407.1101. Attorney general to create no-call list database — rules — inclusion of national database — database not a public record — no cost to subscribers. — 1. The attorney general shall establish and provide for the operation of a database to compile a list of telephone numbers of residential subscribers who object to receiving telephone solicitations. Such list is not intended to include any telephone number primarily used for business or commercial purposes.

2. The attorney general shall promulgate rules and regulations governing the establishment of a state no-call database as he or she deems necessary and appropriate to fully implement the provisions of sections 407.1095 to 407.1110. The rules and regulations shall include those which:

(1) Specify the methods by which each residential subscriber may give notice to the attorney general or its contractor of his or her objection to receiving such solicitations or revocation of such notice. There shall be no cost to the subscriber for joining the database;

(2) Specify the length of time for which a notice of objection shall be effective and the effect of a change of telephone number on such notice;

(3) Specify the methods by which such objections and revocations shall be collected and added to the database;

(4) Specify the methods by which any person or entity desiring to make telephone solicitations will obtain access to the database as required to avoid calling the telephone numbers of residential subscribers included in the database, including the cost assessed to that person or entity for access to the database;

(5) Specify such other matters relating to the database that the attorney general deems desirable.

3. If the Federal Communications Commission establishes a single national database of telephone numbers of subscribers who object to receiving telephone solicitations pursuant to 47 U.S.C. Section 227(c)(3), the attorney general shall include that part of such single national database that relates to Missouri in the database established pursuant to this section.

4. Information contained in the database established pursuant to this section shall be used only for the purpose of compliance with section 407.1098 and this section or in a proceeding or action pursuant to section 407.1107. Such information shall not be considered a public record pursuant to chapter 610.

5. In April, July, October and January of each year, the attorney general shall be encouraged to obtain subscription listings of residential subscribers in this state who have arranged to be included on any national do-not-call list and add those telephone numbers to the state do-not-call list.

6. The attorney general may utilize moneys appropriated from general revenue and moneys appropriated from the merchandising practices revolving fund established in section 407.140 for the purposes of establishing and operating the state no-call database.

7. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in sections 407.1095 to 407.1110 shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2000, shall be invalid and void.

(L. 2000 S.B. 763, A.L. 2012 H.B. 1549)



Section 407.1104 Caller identification service, telephone solicitor not to interfere with subscriber's use of service.

Effective 28 Aug 2012

Title XXVI TRADE AND COMMERCE

407.1104. Caller identification service, telephone solicitor not to interfere with subscriber's use of service. — 1. Any person or entity who makes a telephone solicitation to any residential subscriber in this state shall, at the beginning of such solicitation, state clearly the identity of the person or entity initiating the solicitation.

2. No person or entity who makes a telephone solicitation to a residential subscriber in this state shall knowingly use any method to block or otherwise circumvent any subscriber's use of a caller identification service.

(L. 2000 S.B. 763 § 407.1107, A.L. 2012 H.B. 1549)



Section 407.1107 Penalties, attorney general to enforce — civil, criminal, injunctive relief — private actions — defenses — statute of limitations.

Effective 28 Aug 2012

Title XXVI TRADE AND COMMERCE

407.1107. Penalties, attorney general to enforce — civil, criminal, injunctive relief — private actions — defenses — statute of limitations. — 1. The attorney general may initiate proceedings relating to a knowing violation or threatened knowing violation of section 407.1098 or 407.1104. Such proceedings may include, without limitation, an injunction, a civil penalty up to a maximum of five thousand dollars for each knowing violation and additional relief in any court of competent jurisdiction. The attorney general may issue investigative demands, issue subpoenas, administer oaths and conduct hearings in the course of investigating a violation of section 407.1098 or 407.1104.

2. In addition to the penalties provided in subsection 1 of this section, any person or entity that violates section 407.1104 shall be subject to all penalties, remedies and procedures provided in sections 407.010 to 407.130. The remedies available in this section are cumulative and in addition to any other remedies available by law.

3. Any person who has received more than one telephone solicitation within any twelve-month period by or on behalf of the same person or entity in violation of section 407.1098 or 407.1104 may either:

(1) Bring an action to enjoin such violation;

(2) Bring an action to recover for actual monetary loss from such knowing violation or to receive up to five thousand dollars in damages for each such knowing violation, whichever is greater; or

(3) Bring both such actions.

4. It shall be a defense in any action or proceeding brought pursuant to this section that the defendant has established and implemented, with due care, reasonable practices and procedures to effectively prevent telephone solicitations in violation of section 407.1098 or 407.1104.

5. No action or proceeding may be brought pursuant to this section:

(1) More than two years after the person bringing the action knew or should have known of the occurrence of the alleged violation; or

(2) More than two years after the termination of any proceeding or action arising out of the same violation or violations by the state of Missouri, whichever is later.

6. A court of this state may exercise personal jurisdiction over any nonresident or his or her executor or administrator as to an action or proceeding authorized by this section in the manner otherwise provided by law.

7. The remedies, duties, prohibitions and penalties of sections 407.1095 to 407.1107 are not exclusive and are in addition to all other causes of action, remedies and penalties provided by law.

8. No provider of telephone caller identification service shall be held liable for violations of section 407.1098 or 407.1104 committed by other persons or entities.

(L. 2000 S.B. 763 § 407.1110, A.L. 2012 H.B. 1549)



Section 407.1110 Advisory group for consumer protection from telemarketers — publication of information on consumer rights.

Effective 28 Aug 2000

Title XXVI TRADE AND COMMERCE

407.1110. Advisory group for consumer protection from telemarketers — publication of information on consumer rights. — The attorney general shall establish an advisory group composed of government entities, local telecommunications companies, businesses, and senior citizen and other community advocates to compile and promote a list of educational literature to help consumers understand their options with regard to telephone solicitations. The attorney general shall work with local exchange telecommunications companies to disseminate to their residential subscribers information about the availability of and instructions about how to request educational literature from the attorney general. The attorney general may enter into agreements with those companies for the purpose of dissemination of the educational literature. The attorney general shall include on his or her internet website information that informs residential subscribers of their rights to be placed on a no-call list and the various methods, including notice to the attorney general, of placing their names on this no-call list. The attorney general shall have this literature developed for dissemination to the public no later than January 1, 2001.

(L. 2000 S.B. 763 § 407.1113)



Section 407.1120 Definitions.

Effective 28 Aug 2000

Title XXVI TRADE AND COMMERCE

407.1120. Definitions. — As used in sections 407.1120 to 407.1132, the following terms mean:

(1) "Assist the transmission", actions taken by a person to provide substantial assistance or support which enables any person to formulate, compose, send, originate, initiate or transmit a commercial electronic mail message;

(2) "Commercial electronic mail message", an electronic mail message sent for the purpose of promoting real property, goods or services for sale or lease. Commercial electronic mail message does not include:

(a) An electronic mail message to which an interactive computer service provider has attached an advertisement in exchange for free use of an electronic mail account, when the user has agreed to such an arrangement;

(b) An electronic mail message between persons with a prior business relationship; or

(c) An electronic mail message between persons with a personal relationship;

(3) "Electronic mail address", a destination, commonly expressed as a string of characters, to which electronic mail may be sent or delivered;

(4) "Initiate the transmission", the action by the original sender of an electronic mail message, but not the action by any intervening interactive computer service that may handle or retransmit the message, unless such intervening interactive computer service assists in the transmission of an electronic mail message when it knows, or consciously avoids knowing, that the person initiating the transmission is engaged, or intends to engage, in any act or practice that violates sections 407.1120 to 407.1132;

(5) "Interactive computer service", any information service, system or access software provider that provides or enables computer access by multiple users to a computer server, including specifically a service or system that provides access to the internet and such systems operated or services offered by libraries or educational institutions;

(6) "Internet domain name", a globally unique, hierarchical reference to an internet host or service, assigned through centralized internet naming authorities, comprising a series of character strings separated by periods, with the right-most string specifying the top of the hierarchy.

(L. 2000 S.B. 763 § 407.1300)

Contingent expiration date, see § 407.1132



Section 407.1123 Unsolicited electronic mail without either return email address or toll-free number prohibited

Effective 28 Aug 2000

Title XXVI TRADE AND COMMERCE

407.1123. Unsolicited electronic mail without either return email address or toll-free number prohibited — 1. No person or entity conducting business in this state shall electronically mail (email) or cause to be emailed documents consisting of advertising material for the lease, sale, rental, gift offer or other disposition of any realty, goods, services or extensions of credit without a toll-free telephone number or valid sender-operated return email address that the recipient of the unsolicited documents may call or email to notify the sender not to email any further unsolicited documents.

2. It is an unlawful merchandising practice pursuant to section 407.020 to assist in the transmission of an unsolicited commercial electronic mail message when the person providing the assistance knows, or consciously avoids knowing, that the initiator of the commercial electronic mail message is engaged, or intends to engage, in any act or practice that violates sections 407.1120 to 407.1132.

3. As used in this section, the phrase "assist or initiate the transmission" does not include or refer to the transmission of any commercial electronic mail message by a telecommunications utility or internet service provider to the extent that the telecommunications utility or internet service provider merely carries such transmission over its network.

(L. 2000 S.B. 763 § 407.1310)

Contingent expiration date, see § 407.1132



Section 407.1126 Penalties.

Effective 28 Aug 2000

Title XXVI TRADE AND COMMERCE

407.1126. Penalties. — It is an unlawful merchandising practice pursuant to section 407.020 to violate the provisions of sections 407.1120 to 407.1132.

(L. 2000 S.B. 763 § 407.1320)

Contingent expiration date, see § 407.1132



Section 407.1129 Damages.

Effective 28 Aug 2000

Title XXVI TRADE AND COMMERCE

407.1129. Damages. — 1. Damages to the recipient of a commercial electronic mail message sent in violation of sections 407.1120 to 407.1132 are five hundred dollars, or actual damages, whichever is greater.

2. Damages to an interactive computer service resulting from a violation of sections 407.1120 to 407.1132 are one thousand dollars, or actual damages, whichever is greater.

(L. 2000 S.B. 763 § 407.1330)

Contingent expiration date, see § 407.1132



Section 407.1132 Interactive computer service may block certain electronic mail without liability — federal law to control if enacted.

Effective 28 Aug 2000

Title XXVI TRADE AND COMMERCE

407.1132. Interactive computer service may block certain electronic mail without liability — federal law to control if enacted. — 1. An interactive computer service may, upon its own initiative, block the receipt or transmission through its service of any commercial electronic mail that it reasonably believes is, or will be, sent in violation of sections 407.1120 to 407.1132.

2. No interactive computer service may be held liable for any action voluntarily taken in good faith to block the receipt or transmission through its service of any commercial electronic mail which it reasonably believes is, or will be, sent in violation of sections 407.1120 to 407.1132.

*3. Sections 407.1120 to 407.1132 shall be of no force and effect on and after the date that federal law is enacted that prohibits or otherwise regulates the transmission of unsolicited commercial electronic mail messages.

(L. 2000 S.B. 763 § 407.1340)

*Contingent expiration date

*Revisor's Note: No federal law as specified in this section had been enacted as of the date of the general republication of the Revised Statutes of Missouri in 2016.



Section 407.1135 Definitions.

Effective 28 Aug 2003

Title XXVI TRADE AND COMMERCE

407.1135. Definitions. — As used in sections 407.1135 to 407.1141, the following words and phrases mean:

(1) "Commercial electronic mail", an electronic mail message sent for the purpose of encouraging the purchase or rental of, or investment in, property, goods, or services;

(2) "Electronic mail address", a destination, commonly expressed as a sequence of characters, to which commercial electronic mail may be sent or delivered;

(3) "Established business relationship", an existing relationship formed by a voluntary communication between a person or entity and the recipient with or without an exchange of consideration, on the basis of an inquiry, application, purchase, or use by the recipient regarding products or services offered by such person or entity;

(4) "Initiate the transmission", the action by the original sender of an unsolicited commercial electronic mail solicitation that results in receipt by a subscriber of that solicitation, including commercial electronic mail received by a subscriber which was sent by a third party at the request of or direction of the original sender;

(5) "Subscriber", any person, corporation, partnership, or other entity who has subscribed to an interactive computer service and has been designated with one or more electronic mail addresses;

(6) "Unsolicited commercial electronic mail", a commercial electronic mail message sent without the consent of the recipient, by a person with whom the recipient does not have an established business relationship, other than:

(a) A commercial electronic mail message responding to an inquiry from a subscriber who has requested further information and provided a commercial electronic mail address;

(b) A commercial electronic mail message initiated by a person licensed by the state of Missouri to carry out a trade, occupation, or profession who is setting or attempting to set an appointment for actions related to that licensed trade, occupation, or profession;

(c) A commercial electronic mail message sent to a subscriber that was in an established business relationship with the sender, including a parent or subsidiary business organization of the sender that shares the same brand name, within the previous twenty-four months unless the recipient requests to be removed from the entity's electronic mail list in accordance with section 407.1123;

(d) A commercial electronic mail communication sent to a subscriber from an original sender which is a bank, farm credit service, or credit union shall not be considered unsolicited commercial electronic mail for purposes of sections 407.1135 to 407.1141;

(e) A commercial electronic mail message that is sent to a subscriber from an original sender who has a personal relationship with the subscriber; or

(f) A commercial electronic mail message from the original sender that is indirectly received by a subscriber when another subscriber voluntarily forwards that communication without the knowledge of the original sender and without any consideration provided by the original sender to the subscriber forwarding the communication.

(L. 2003 H.B. 228)



Section 407.1138 Prohibited acts — rulemaking authority, attorney general.

Effective 28 Aug 2003

Title XXVI TRADE AND COMMERCE

407.1138. Prohibited acts — rulemaking authority, attorney general. — 1. It shall be a violation of this section for any person or entity who initiates the transmission of any commercial electronic mail message to any subscriber in this state to provide a false identity or false or misleading information in the subject line.

2. It shall be a violation of this section for any person that sends an unsolicited commercial electronic mail message to fail to use the exact characters "ADV:" as the first four characters in the subject line of the unsolicited commercial electronic mail message.

3. It shall be a violation of this section for any person that sends an unsolicited commercial electronic mail message that contains obscene material as defined in section 573.010 or references a website that contains obscene material to fail to use the exact characters "ADV:ADLT" as the first eight characters in the subject line of the unsolicited commercial electronic mail message that contains obscene material.

4. It shall be a violation of this section to initiate the transmission of any unsolicited commercial electronic mail to a subscriber in this state who has notified a sender not to initiate the transmission of any further unsolicited commercial electronic mail. For purposes of this subsection, a subscriber is deemed to have notified a sender not to initiate the transmission of any further unsolicited commercial electronic mail if the subscriber:

(1) Replies to a sender at the valid sender-operated return electronic mail address or the sender's toll-free telephone number with directions not to initiate the transmission of any further unsolicited commercial electronic mail as provided in section 407.1123; or

(2) Otherwise gives actual notice to a sender not to initiate the transmission of further unsolicited commercial electronic mail; or

(3) Notifies the attorney general if a sender fails to provide a toll-free telephone number or valid sender-operated return electronic mail address as required by section 407.1123.

5. The attorney general shall promulgate rules and regulations as he or she deems necessary and appropriate to fully implement the provisions of sections 407.1135 to 407.1141.

(L. 2003 H.B. 228 § 407.1144)



Section 407.1141 Attorney general to initiate proceedings for violation — penalties — defenses — action barred, when.

Effective 28 Aug 2003

Title XXVI TRADE AND COMMERCE

407.1141. Attorney general to initiate proceedings for violation — penalties — defenses — action barred, when. — 1. The attorney general may initiate proceedings relating to a knowing violation of sections 407.1135 to 407.1141. Such proceedings may include an injunction, a civil penalty up to a maximum of five thousand dollars for each knowing violation, not to exceed twenty-five thousand dollars per day, in any court of competent jurisdiction. The attorney general may issue investigative demands, issue subpoenas, administer oaths, and conduct hearings in the course of investigating a violation of sections 407.1135 to 407.1141.

2. In addition to the penalties provided in subsection 1 of this section, any person or entity that violates sections 407.1135 to 407.1141 shall be subject to all penalties, remedies and procedures provided in sections 407.010 to 407.130. The remedies available in this section are cumulative and in addition to any other remedies available by law. Any civil penalties recovered pursuant to this section shall be credited to the merchandising practices revolving fund.

3. It shall be a defense in any action or proceeding brought pursuant to this section that the defendant has established and implemented, with due care, reasonable practices and procedures to effectively prevent the transmission of unsolicited commercial electronic mail messages in violation of section 407.1138.

4. No action or proceeding may be brought pursuant to this section:

(1) More than two years after the person bringing the action knew or should have known of the occurrence of the alleged violation; or

(2) More than two years after the termination of any proceeding or action arising out of the same violation or violations by the state of Missouri, whichever is later.

5. A court of this state may exercise personal jurisdiction over any nonresident or his or her executor or administrator as to an action or proceeding authorized by this section in the manner otherwise provided by law.

6. No telecommunications utility, electronic mail service provider, or internet service provider shall be liable for violations of section 407.1138 when:

(1) It is an intermediary between the sender and recipient in the transmission of an email that violates sections 407.1135 to 407.1141; or

(2) It provides transmission of unsolicited commercial electronic mail messages over the provider's computer network or facilities; or

(3) It voluntarily takes action in good faith to block the receipt or transmission through its service of any electronic mail advertisements that it believes are, or will be, sent in violation of sections 407.1135 to 407.1141.

(L. 2003 H.B. 228 § 407.1147)



Section 407.1150 Publishing or disseminating criminal record information prohibited — definitions — violation, penalty.

Effective 28 Aug 2014

Title XXVI TRADE AND COMMERCE

407.1150. Publishing or disseminating criminal record information prohibited — definitions — violation, penalty. — 1. As used in this section, the following words and phrases shall mean:

(1) "Booking photograph", a photograph of a subject individual that was taken in this state by an arresting law enforcement agency;

(2) "Criminal record information", a booking photograph, or the name, address, charges filed, or a description of a subject individual who is asserted or implied to have engaged in illegal conduct;

(3) "Subject individual", an individual who was arrested and had his or her photograph taken by law enforcement during the processing of the arrest.

2. It shall be unlawful for any person engaged in publishing or otherwise disseminating criminal record information through a print or electronic medium to solicit or accept from a subject individual the payment of a fee or other consideration to remove or correct criminal record information.

3. A person who knowingly and willfully violates the provisions of this section shall be guilty of a class A misdemeanor.

4. Each payment solicited or accepted in violation of this section constitutes a separate violation.

5. In addition to the remedies already provided in this section, any subject individual who suffers a loss or harm as a result of a violation of this section may be awarded an amount equal to ten thousand dollars or actual and punitive damages, whichever is greater, and in addition may be awarded reasonable attorney's fees, court costs, and any other remedies provided by law. Humiliation or embarrassment shall be adequate to show that the plaintiff has incurred damages; however, no physical manifestation of either humiliation or embarrassment is necessary for damages to be shown.

(L. 2014 H.B. 1665 & 1335)



Section 407.1240 Definitions.

Effective 28 Aug 2009

Title XXVI TRADE AND COMMERCE

407.1240. Definitions. — As used in sections 407.1240 to 407.1252, the following terms shall mean:

(1) "Business day", every day except Sundays and holidays;

(2) "Holiday", any day that the United States Post Office is closed;

(3) "Membership fee", the initial or reoccurring fee that is unrelated to actual pass-through costs associated with the use and enjoyment of travel benefits;

(4) "Rescission statement", a statement that shall be printed on all contracts pertaining to the purchase of travel club memberships from a travel club that shall provide in at least fourteen-point bold type the following statement:

"Assuming you have returned to the travel club all materials delivered to the purchaser at closing, you have the right to rescind this transaction for a period of three business days after the date of this agreement. To exercise the right of rescission, you must deliver to the travel club, either in person or by first class mail postmarked within the three-business-day period, at the address referenced in this contract, a written statement of your desire to rescind this transaction, and all materials of value that were provided and given to you at the time of the purchase of your travel club membership.";

(5) "Surety bond", any surety bond, corporate guaranty, letter of credit, certificate of deposit, or other bond or financial assurance in the sum of fifty thousand dollars that is required to be delivered by travel clubs which have been adjudged to have violated subsection 4 or 5 of section 407.1252 and in the event that such surety bond is accessed subsequent to posting as a result of the need to reimburse purchasers, the amount of the surety bond shall be increased by ten thousand dollars per reimbursement. All surety bonds shall:

(a) Serve as a source of funds to reimburse purchasers of travel club memberships who validly exercise their rights under the rescission statement in their contract but who are not, after judgment, provided a refund equal to the purchase price of their unused travel club memberships or, after settlement, equal to the terms of the settlement;

(b) Serve as a source of funds to reimburse purchasers of travel club memberships who have been proven to be the subject of fraud;

(c) Remain in full force and effect during the period of time the travel club conducts its business activities; and

(d) Be deemed acceptable to the attorney general if:

a. It is issued by an insurance company that possesses at least a "B+" rating, or its equivalent by A.M. Best or its successors or by any other nationally recognized entity that rates the creditworthiness of insurance companies;

b. It is in the form of a letter of credit that is issued by a banking institution with assets of at least seventy-five million dollars;

c. It is in the form of a certificate of deposit; or

d. It is in a form that otherwise is acceptable to the attorney general;

(6) "Travel benefits", benefits that are offered to travel club purchasers and customers that include all forms of overnight resort, condominium, time-share, hotel, motel, and other rental housing of every nature; all forms of air travel and rental car access; all forms of cruise line access; and all other forms of discounted travel benefits of every nature;

(7) "Travel club", any business enterprise that either directly, indirectly, or through the use of a fulfillment company or other third party offers to sell to the public the reoccurring right to purchase travel benefits at prices that are represented as being discounted from prices otherwise not generally available to the public and charges members or customers a membership fee that collectively equals no less than seven hundred fifty dollars.

(L. 2005 S.B. 274, A.L. 2006 S.B. 1216, A.L. 2009 H.B. 83)



Section 407.1243 Registration statement required, content — approval by attorney general, procedure — grandfather clause.

Effective 28 Aug 2009

Title XXVI TRADE AND COMMERCE

407.1243. Registration statement required, content — approval by attorney general, procedure — grandfather clause. — 1. No travel club may offer vacation benefits for sale unless the travel club maintains an effective registration statement with the Missouri attorney general that discloses the following information:

(1) The name of the travel club, including the name under which the travel club is doing or intends to do business, if it is different from the name of the travel club;

(2) The name of any parent or affiliated organization that will engage in business transactions with the purchasers of travel benefits or accept responsibility for statements made by, or acts of, the travel club that relate to sales solicited by the travel club;

(3) The travel club's business type and place of organization;

(4) If the travel club is an entity, the travel club's formation and governing documents, including articles of organization, bylaws, operating agreements, and partnership agreements;

(5) If operating under a fictitious business name, the location where the fictitious name has been registered and the same information for any parent or affiliated organization disclosed under subdivision (2) of this subsection;

(6) The names and addresses of the principal owners, officers, and directors of the travel club;

(7) The addresses where the travel club shall offer travel club memberships for sale;

(8) The name and address of the registered agent in the state of Missouri for service of process for the travel club;

(9) A brief description of the travel club memberships the travel club is offering for sale; and

(10) The travel club has demonstrated that it possesses liquid assets of at least two hundred fifty thousand dollars in the form of one or more certificates of deposit or a letter of credit that is issued by a banking institution with assets of at least seventy-five million dollars. This provision shall also apply to renewals under section 407.1246. These liquid assets shall be available to the attorney general in the event that the travel club is adjudged to have failed to satisfy legal obligations to its members. Interest on any instrument provided shall accrue to the travel club.

2. The attorney general shall evidence his or her receipt, approval, or disapproval, as the case may be, of a travel club's registration statement or registration renewal statement within thirty days from and after the submission. Upon compliance with the foregoing requirements, the attorney general shall approve the registration statement. Should any registration fail to address any of the registration conditions as set forth above, the attorney general shall advise in writing the registration deficiencies and the manner in which said deficiencies shall be cured. Such advice shall be provided by the attorney general within fifteen working days from the initial filing of the documents.

3. Travel clubs that are operational prior to August 28, 2005, may continue their business activities during the pendency of the attorney general's processing of their registration statements; provided that such registration statement is filed with the attorney general within ninety calendar days of August 28, 2005. Registration of a travel club shall not be transferable.

4. The registration statement shall additionally have appended thereto:

(1) The form of contract under which the travel club proposes to sell travel club memberships which contains the rescission statement;

(2) A check made to the order of the Missouri attorney general in the amount of fifty dollars.

(L. 2005 S.B. 274, A.L. 2009 H.B. 83)



Section 407.1246 Renewal of registration, procedure, fee.

Effective 28 Aug 2005

Title XXVI TRADE AND COMMERCE

407.1246. Renewal of registration, procedure, fee. — Each travel club registered under sections 407.1240 to 407.1252 may renew its registration by filing with the attorney general a registration renewal statement containing all of the information required in section 407.1243 within thirty calendar days of the anniversary date of the attorney general's issuance of its approval of the travel club's registration statement. The attorney general may charge an annual renewal fee in a sum not to exceed fifty dollars.

(L. 2005 S.B. 274)



Section 407.1249 Right to rescind and cancel, time period allowed.

Effective 28 Aug 2009

Title XXVI TRADE AND COMMERCE

407.1249. Right to rescind and cancel, time period allowed. — Assuming a purchaser returns to the travel club all materials of value delivered to the purchaser at closing, all purchasers of travel club memberships from a travel club that is registered shall have the nonwaivable right for a period of three business days after the date of their purchase to rescind and cancel their travel club purchase and receive a full refund of all sums otherwise paid to the travel club within fifteen business days of such rescission, minus the actual and reasonable cost of processing the refund, including credit card fees if applicable. Use of travel club benefits during such rescission period shall not waive the right afforded by this section. Individuals who purchase travel club memberships from a travel club that is not registered under sections 407.1240 to 407.1252 shall have a nonwaivable right for a period of three years from the date of purchase to rescind and cancel their travel club membership and shall receive a full refund within fifteen business days of such rescission.

(L. 2005 S.B. 274, A.L. 2006 S.B. 1216, A.L. 2009 H.B. 83)



Section 407.1252 Complaint procedure — violations, remedy.

Effective 01 Jan 2017, see footnote

Title XXVI TRADE AND COMMERCE

407.1252. Complaint procedure — violations, remedy. — 1. Any individual who purchases a travel club membership from a travel club and has a complaint resulting from that purchase transaction has the option, in addition to filing a civil suit, to file a written complaint with the office of the state attorney general, or the county prosecuting attorney. The office which receives the complaint shall deliver to the travel club that is the subject of the complaint, by registered mail within ten working days, all written complaints received under this section in their entirety. Should the office receiving the complaint, including the attorney general, fail to deliver the complaint as stated herein, any action subsequently filed on the complaint shall be stayed for a period of thirty business days from the date the club is first notified and provided the written complaint, thereby allowing the travel club that is the subject of the complaint an opportunity to cure the complaint as provided in subsection 2 of this section.

2. Prior to being subject to any remedies available under sections 407.1240 to 407.1252, a travel club shall have thirty business days following the date that a filed complaint is provided to the travel club to cure any grievances stated in the complaint. The parties shall not seek other forms of redress during this period. Upon satisfaction or settlement of any complaint, the parties shall execute a written mutual release which shall contain the terms of the settlement and operate to remove the matters contained in the release as a basis for further action by any entity or person under this chapter. Any payments to be made under a settlement shall be made within fifteen business days of the signing date of the settlement.

3. (1) The attorney general, prosecuting attorney, or complainant may bring an action in a court of competent jurisdiction to enjoin a violation of sections 407.1240 to 407.1252 if the conditions for a violation of sections 407.1240 to 407.1252 have been met.

(2) A person who violates any provision of sections 407.1240 to 407.1252 is guilty of a class E felony and shall be subject to a penalty of ten thousand dollars. Any fines collected under this subsection shall be transferred to the state school moneys fund as established in section 166.051 and distributed to the public schools of this state in the manner provided in section 163.031.

4. Any travel club registered to operate in this state which has been adjudged to have failed to provide a refund equal to the purchase price of the unused travel benefits of a person who has validly exercised his or her rights of rescission under sections 407.1240 to 407.1252 within fifteen business days of such valid exercise or has been adjudged to have failed to honor a settlement agreement entered into under the provisions of sections 407.1240 to 407.1252 shall post a surety bond upon the earlier of a judgment entered on said violations or its next annual registration.

5. Any travel club registered to operate in this state which has been adjudged to have engaged in fraud in the procurement or sale of contracts shall be required to post a security bond upon the earlier of the judgment finding such or its next annual registration.

(L. 2005 S.B. 274, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 407.1320 Definitions.

Effective 01 Aug 2002, see footnote

Title XXVI TRADE AND COMMERCE

407.1320. Definitions. — As used in sections 407.1320 to 407.1346, the following terms shall mean:

(1) "Area of sales responsibility", the geographical area agreed to by the dealer and manufacturer in the RV manufacturer/dealer agreement in which the dealer has the exclusive right to sell those vehicles identified in the dealer agreement;

(2) "Camping trailer", a vehicle mounted on wheels and constructed with collapsible partial side walls that fold for towing by another vehicle and unfold at the campsite to provide temporary living quarters for recreational, camping or travel use;

(3) "Dealer", any person, firm, corporation or business entity that engages in selling new recreation vehicles pursuant to a signed RV manufacturer/dealer agreement with a manufacturer and is licensed to conduct business in this state;

(4) "Distributor", any person, firm, corporation or business entity that purchases new RVs for resale to RV dealers;

(5) "Factory campaign", an effort on the part of a warrantor to contact recreation vehicle owners and/or dealers in order to address a part and/or equipment issues;

(6) "Family member", a spouse, child, grandchild, parent, sibling, niece, nephew and spouse of any of the above;

(7) "Fifth-wheel trailer", a vehicle, mounted on wheels, designed to provide temporary living quarters for recreational, camping or travel use, of such size or weight as to not require a special highway movement permit, of gross trailer area not to exceed four hundred square feet (37.2m2) in the set-up mode, and designed to be towed by a motorized vehicle that contains a towing mechanism that is mounted above or forward of the tow vehicle's rear axle;

(8) "Good cause", for purposes of determining whether there is good cause for a proposed action, the following factors shall be considered:

(a) The extent of the affected dealer's penetration in the relevant market area;

(b) The nature and extent of the dealer's investment in its business;

(c) The adequacy of the dealer's service facilities, equipment, parts, supplies, and personnel;

(d) The effect of the proposed action on the community;

(e) The extent and quality of the dealer's service under RV warranties; and

(f) The dealer's performance under the terms of its RV dealer agreement;

(9) "Line-make", a group of recreation vehicles that have all of the following characteristics:

(a) They are offered for sale, lease, or distribution under a common name, trademark, service mark, or brand name of the manufacturer or distributor of those recreation vehicles; and

(b) They are targeted to a particular market segment, as determined by their decor, features, equipment, weight, size and price range; and

(c) They are all of a single, distinct classification of recreation vehicle product type having a substantial degree of commonality in construction of chassis, frame, and body; and

(d) They are all of the same model that is distinguishable by length and interior floor plan from other recreation vehicles within the same product type, notwithstanding the fact that the model may share some or most of the same decor, features, equipment, weight, and price range; and

(e) The dealer is specifically authorized to sell as new that particular line-make and model of recreation vehicle under the terms of the dealer's existing agreement with the manufacturer or distributor of that recreation vehicle;

(10) "Manufacturer", any person, firm, corporation or business entity that engages in the manufacturing of recreation vehicles;

(11) "Motor home", a vehicle which is designed to provide temporary living quarters and which:

(a) Is built onto as an integral part of, or permanently attached to, a motor vehicle chassis; and

(b) Contains at least four of the following independent life systems if each is permanently installed and designed to be removed only for purposes of repair or replacement and meets the American National Standards Institute standards for recreation vehicles:

a. A cooking facility with an onboard fuel source;

b. A gas or electric refrigerator;

c. A toilet with exterior evacuation;

d. A heating or air conditioning system with an onboard power or fuel source separate from the vehicle engine;

e. A potable water supply system that includes at least a sink, a faucet, a water tank with an exterior service supply connection;

f. A 110-125 volt electric power supply;

(c) The three basic types of motor homes are specified as follows:

a. Type A: a raw chassis upon which is built a driver's compartment and an entire body which provides temporary living quarters as defined above;

b. Type B: a completed van-type vehicle which has been altered to provide temporary living quarters as defined above;

c. Type C: an incomplete vehicle, upon which is permanently attached a body designed to provide temporary living quarters as defined above;

(12) "Proprietary part", any part manufactured by or for and sold exclusively by the manufacturer;

(13) "Recreation vehicle", a vehicle primarily designed as temporary living quarters for recreational, camping, travel or seasonal use that either has its own motive power or is mounted on, or towed by, another vehicle. The product types are: travel trailer, fifth-wheel trailer, camping trailer, truck camper and motor home;

(14) "Transient customer", customers who are temporarily traveling through a dealer's area of sales responsibility;

(15) "Travel trailer", a vehicle, mounted on wheels, designed to provide temporary living quarters for recreational, camping or travel use, of such size or weight as to not require a special highway movement permit when towed by a motorized vehicle, and of gross trailer area not to exceed three hundred twenty square feet (29.7m2);

(16) "Truck camper", a portable unit constructed to provide temporary living quarters for recreational, travel or camping use consisting of a roof, floor and sides designed to be loaded onto and unloaded from the bed of a pickup truck;

(17) "Warrantor", any person, firm, corporation or business entity that gives a warranty in connection with a new recreation vehicle or parts, accessories or components thereof. Such term does not include service contracts, mechanical or other insurance, or extended warranties sold for separate consideration by a dealer or other person not controlled by a manufacturer.

(L. 2001 H.B. 575)

Effective 8-01-02



Section 407.1323 Recreational vehicle manufacturers and dealers, written agreement required, when — sales of RVs, conditions.

Effective 01 Aug 2002, see footnote

Title XXVI TRADE AND COMMERCE

407.1323. Recreational vehicle manufacturers and dealers, written agreement required, when — sales of RVs, conditions. — 1. All manufacturers and dealers doing business in this state must have a written agreement signed by both parties. This law shall supercede any conflicting statutes in states where enacted.

2. The manufacturer shall designate in writing subject to annual review the area of sales responsibility exclusively assigned to an RV dealer and shall not establish another RV dealer for the same line-make in the same area during the duration of the agreement unless the manufacturer can show good cause for the addition of the new RV dealer including reasonable evidence that the market will support the establishment of a new dealership.

3. Sales of RVs by manufacturers or distributors shall be in accordance with published prices, charges and terms of sale in effect at any given time. The manufacturer will sell products on the same basis, with respect to all rebates, discounts and programs, to all competing dealers similarly situated.

4. No manufacturer, directly or through any officer, agent or employee, may terminate an RV dealer agreement without good cause. The burden of showing good cause is on the manufacturer. Prior to the expiration of a dealer agreement, both parties shall enter into negotiations for renewal of the dealer agreement in good faith, and neither will arbitrarily require a substantial change in competitive circumstances. When taking on a competing manufacturer's lines, a dealer must notify existing manufacturers in writing, at least thirty days prior to entering into such an agreement, to sell the same type of recreational vehicle.

(L. 2001 H.B. 575)

Effective 8-01-02



Section 407.1326 Termination notice, requirements, contents.

Effective 01 Aug 2002, see footnote

Title XXVI TRADE AND COMMERCE

407.1326. Termination notice, requirements, contents. — 1. Except as provided in this section, a manufacturer shall provide an RV dealer at least one hundred twenty days prior written notice of termination. The notice shall state all the reasons for termination and shall further state that if, within thirty days following receipt of the manufacturer's notice, the RV dealer provides to the manufacturer a written notice of intent to cure all claimed deficiencies, the RV dealer will then have one hundred twenty days from the date of the manufacturer's notice to rectify such deficiencies. If the deficiency is rectified within one hundred twenty days, the manufacturer's notice shall be void. However, if the RV dealer fails to provide the notice of intent to cure deficiencies in the proscribed time period, the termination shall take effect thirty days after the RV dealer's receipt of the manufacturer's notice unless the dealer has new and untitled inventory on hand in which case, if requested by the dealer, it will take effect upon the sale of the remaining inventory but in no event later than one hundred twenty days from the manufacturer's notice of termination.

2. The one hundred twenty day-notice may be reduced to thirty days' notice if the grounds for termination are* due to:

(1) Conviction of or pleas of nolo contendere to a felony of an RV dealer, or one of its owners;

(2) The business operations of the RV dealer have been abandoned or closed for ten consecutive business days unless the closing is due to an act of God, strike or labor difficulty, or other cause over which the dealer has no control;

(3) A material misrepresentation by the RV dealer; or

(4) The suspension, revocation, or refusal to renew the RV dealer's license.

3. The notice provisions of this section shall not apply if the reason for termination is insolvency, the occurrence of an assignment for the benefit of creditors or bankruptcy.

4. A dealer may terminate its dealer agreement at any time by giving written notice of such intention to the** manufacturer at least thirty days prior to the effective date specified for termination.

(L. 2001 H.B. 575)

Effective 8-01-02

*Word "is" appears in original rolls.

**Word "the" does not appear in original rolls.



Section 407.1329 Repurchase upon termination of agreement.

Effective 01 Aug 2002, see footnote

Title XXVI TRADE AND COMMERCE

407.1329. Repurchase upon termination of agreement. — If the RV dealer agreement is terminated, cancelled or not renewed by the manufacturer for cause, the manufacturer shall, at the election of the RV dealer, within thirty days of termination, repurchase:

(1) (a) All new, untitled current model year recreation vehicle inventory, acquired from the manufacturer, which has not been used (except for demonstration purposes), altered or damaged to the extent that such damage must be disclosed to the consumer pursuant to section 407.1343, at one hundred percent of the net invoice cost, including transportation, less applicable rebates and discounts to the dealer; and

(b) All new, untitled recreation vehicle inventory of the prior model year, acquired from the manufacturer, provided the prior model year vehicles have not been altered, used (except for demonstration purposes) or damaged to the extent that such damage must be disclosed to the consumer pursuant to section 407.1343, and were drafted on the dealer's financing source or paid within one hundred twenty days prior to the effective date of the termination, cancellation, or nonrenewal.

­­

­

(2) All current and undamaged manufacturer's accessories and proprietary parts sold to the dealer for resale, if accompanied by the original invoice, at one hundred five percent of the original net price paid to the manufacturer to compensate the dealer for handling, packing, and shipping the parts; and

(3) Any fully and correctly functioning diagnostic equipment, special tools, current signage and other equipment and machinery, at one hundred percent of the dealer's net cost plus freight, destination, delivery and distribution charges and sales taxes, if any, provided it was purchased by the dealer within five years before termination and upon the manufacturer's request and can no longer be used in the normal course of the dealer's ongoing business. The* manufacturer shall pay the* dealer within thirty days of receipt of the returned items.

(L. 2001 H.B. 575)

Effective 8-01-02

*Word "the" does not appear in original rolls.



Section 407.1332 Change in ownership, notice — rejection of change, notice.

Effective 01 Aug 2002, see footnote

Title XXVI TRADE AND COMMERCE

407.1332. Change in ownership, notice — rejection of change, notice. — 1. If a recreation vehicle dealer desires to make a change in its ownership by the sale of the business assets, stock transfer, or otherwise, the recreation vehicle dealer must give the manufacturer thirty days' written notice prior to the closing including all supporting documentation as may be required by the manufacturer. The manufacturer shall not refuse to agree to such proposed change or sale and may not disapprove or withhold approval of such change or sale unless the manufacturer can show that its decision is based on manufacturer's reasonable criteria, which may include the prospective transferee's business experience, moral character, financial qualifications and any criminal record.

2. If the manufacturer rejects a proposed change or sale, the manufacturer shall give written notice of its reasons to the recreation vehicle dealer within thirty days after receipt of the dealer notification and complete documentation. If no such notice is given to the recreation vehicle dealer, the change or sale shall be deemed approved.

3. The manufacturer shall have the burden in showing that its rejection of the transfer or sale is reasonable.

(L. 2001 H.B. 575)

Effective 8-01-02



Section 407.1335 Succession in dealerships, conditions, restrictions and prohibitions.

Effective 01 Aug 2002, see footnote

Title XXVI TRADE AND COMMERCE

407.1335. Succession in dealerships, conditions, restrictions and prohibitions. — It is unlawful for any manufacturer to fail to provide a dealer an opportunity to designate, in writing, a member of the dealer's family as a successor to the dealership in the event of the death, incapacity, or retirement of the dealer. It shall be unlawful to prevent or refuse to honor the succession to a dealership by a member of the family of the deceased, retired or incapacitated dealer unless the manufacturer has provided to the dealer written notice of its objections. Grounds for objection shall be lack of creditworthiness, conviction of a felony, lack of required licenses or business experience or other conditions which make such succession unreasonable under the circumstances, but the manufacturer shall bear the burden of showing the unreasonableness of such succession. However, no member of the family may succeed to an RV dealership if the succession to the RV dealership involves, without the manufacturer's consent, a relocation of the business or an alteration of the terms and conditions of the written agreement.

(L. 2001 H.B. 575)

Effective 8-01-02



Section 407.1338 Warranty service, warrantor to provide written obligations — compensation of dealer for warranty service, submission of warranty claims, procedure.

Effective 01 Aug 2002, see footnote

Title XXVI TRADE AND COMMERCE

407.1338. Warranty service, warrantor to provide written obligations — compensation of dealer for warranty service, submission of warranty claims, procedure. — 1. Each warrantor shall specify in writing to each of its RV dealers, obligations, if any, for preparation, delivery and warranty service on its products; shall compensate the dealer for warranty service required of the dealer by the warrantor; and shall provide the dealer the schedule of compensation to be paid; and the time allowances for the performance of such work and service. In no event shall such schedule of compensation fail to include reasonable compensation for diagnostic work as well as warranty labor.

2. Time allowances for the diagnosis and performance of warranty labor shall be reasonable for the work to be performed. In the determination of what constitutes reasonable compensation under this section, the principal factors to be given consideration shall be the actual wage rates being paid by the dealer, and the actual retail labor rate being charged by the dealers in the community in which the dealer is doing business. In no event shall such compensation of a dealer for warranty labor be less than the lowest retail labor rates actually charged by the dealer for like nonwarranty labor as long as such rates are reasonable.

3. The warrantor shall reimburse the* dealer for warranty parts at actual wholesale cost, plus a minimum thirty-percent handling charge and the cost, if any, of freight to return warranty parts to the warrantor.

4. Warranty audits of dealer records may be conducted by the warrantor on a reasonable basis, and dealer claims for warranty compensation shall not be denied except for cause, such as performance of nonwarranty repairs, material noncompliance with warrantors' published policies and procedures, lack of material documentation, fraud, or misrepresentation.

5. The* dealer must submit warranty claims within thirty days of completing work.

6. The* dealer must notify the warrantor verbally or in writing if the RV dealer is unable to perform material or repetitive warranty repairs as soon as reasonably possible.

7. The* warrantor must disapprove warranty claims in writing within thirty days of the date of submission by the dealer in the manner and form prescribed by the warrantor. Claims not specifically disapproved in writing within thirty days shall be construed to be approved and shall be paid within forty-five days.

8. It is a violation of this chapter for any warrantor to:

(1) Fail to perform any of its warranty obligations with respect to its warranted product;

(2) Fail to include in written notices of factory campaigns to vehicle owners and dealers the expected date by which necessary parts and equipment, including tires and chassis or chassis parts, will be available to dealers to perform the campaign work. The manufacturer may ship parts in quantity to the dealer to effect such campaign work, and if such parts are in excess of the dealer's requirements, the dealer may return unused parts to the manufacturer for credit after completion of the campaign;

(3) Fail to compensate any of its RV dealers for authorized repairs effected by such dealer of merchandise damaged in manufacture or transit to the dealer, if the carrier is designated by the manufacturer, factory branch, distributor or distributor branch;

(4) Fail to compensate its RV dealers for authorized warranty service in accordance with the schedule of compensation provided the dealer pursuant to** this section, if performed in a timely and competent manner;

(5) Intentionally misrepresent in any way to purchasers of RVs that warranties with respect to the manufacture, performance or design of the vehicle are made by the dealer either as warrantor or cowarrantor; or

(6) Require the dealer to make warranties to customers in any manner related to the manufacture of the RV.

9. It is a violation of this chapter for any RV dealer to:

(1) Fail to perform "predelivery inspection" (PDI) functions, if required, in a competent and timely manner;

(2) Fail to perform warranty service work, authorized by the warrantor, in a reasonably timely and competent manner on any transient customer's vehicle whether sold by that dealer or not;

(3) Misrepresent the terms of any warranty.

(L. 2001 H.B. 575)

Effective 8-01-02

*Word "the" does not appear in original rolls.

**Word "to" does not appear in original rolls.



Section 407.1340 Violation of dealer agreement.

Effective 01 Aug 2002, see footnote

Title XXVI TRADE AND COMMERCE

407.1340. Violation of dealer agreement. — Notwithstanding the terms of any RV manufacturer/dealer agreement, it shall be a violation of this chapter for:

(1) Any warrantor to fail to indemnify and hold harmless its dealer against any losses or damages, to the extent such losses or damages are caused by the negligence or willful misconduct of the warrantor. The dealer shall provide to the warrantor a copy of pending suits in which allegations are made that come within this subsection within ten days of receiving such suit;

(2) Any dealer to fail to indemnify and hold harmless its warrantor against any losses or damages, to the extent such losses or damages are caused by the negligence or willful misconduct of the dealer. The warrantor shall provide to the dealer a copy of pending suits in which allegations are made that come within this subsection within ten days of receiving such suit.

(L. 2001 H.B. 575)

Effective 8-01-02



Section 407.1343 Damage to new RVs, written disclosure to dealer required, when — reversion of ownership to manufacturer or distributor, when.

Effective 01 Aug 2002, see footnote

Title XXVI TRADE AND COMMERCE

407.1343. Damage to new RVs, written disclosure to dealer required, when — reversion of ownership to manufacturer or distributor, when. — 1. On any new RV, any uncorrected, significant damage or any corrected damage exceeding five hundred dollars or ten percent of the dealer's invoice, whichever is greater, must be disclosed to the dealer in writing prior to delivery. The dealer is responsible for disclosing such damage to the consumer in writing and must obtain a written acknowledgment of such damage from the consumer. A copy of the consumer's acknowledgment must be provided to the manufacturer. Factory or dealer repairs to glass, tires, wheels, bumpers, audio/video equipment, in-dash components, instrument panels, decorating items, appliances, furniture and components are excluded from disclosure when properly replaced by substantially similar manufacturer's or distributor's original equipment, materials or parts.

2. Whenever a new RV is damaged prior to transit to the dealer, or is damaged in transit to the dealer when the carrier or means of transportation has been determined by the manufacturer, or distributor, the dealer shall:

(1) Notify the manufacturer or distributor of such damage by the next business day after the date of delivery of such new RVs to the new RV dealership or within such additional time as specified in the RV manufacturer/dealer agreement; and

(2) Either:

(a) Request from the manufacturer or distributor authorization to replace the components, parts and accessories damaged or otherwise correct the damage; or

(b) Reject the vehicle by the next business day after delivery.

3. If the manufacturer or distributor refuses or fails to authorize repair of such damage within ten days after receipt of notification, or if the dealer rejects the RV because of damage, ownership of the new RV shall revert to the manufacturer or distributor. The* dealer will exercise due care in custody, but the RV dealer shall have no other obligations, financial or otherwise, with respect to such RV.

(L. 2001 H.B. 575)

Effective 8-01-02

*Word "The" does not appear in original rolls.



Section 407.1346 New RV dealership, restrictions on operation or ownership by a manufacturer.

Effective 01 Aug 2002, see footnote

Title XXVI TRADE AND COMMERCE

407.1346. New RV dealership, restrictions on operation or ownership by a manufacturer. — 1. A manufacturer shall be prohibited from owning or operating a new RV dealership in this state. It is not a violation of this section for a manufacturer to own or operate a new RV dealership:

(1) For a temporary period of not more than sixty months if the dealership is for sale at a reasonable price and on reasonable terms and conditions to an independent qualified buyer; or

(2) In a bona fide relationship with an independent person who:

(a) Is required to make a significant investment in the new RV dealership subject to loss; and

(b) Operates the dealership and can reasonably expect to acquire full ownership of the dealership within a reasonable time and under reasonable terms and conditions; or

(3) If the manufacturer has no other dealers of the same line-make in this state.

2. Nothing in this section shall be deemed to prohibit a manufacturer from owning a minority interest in an entity that owns RV dealerships of the same line-make manufactured and sold through dealers in this state by the manufacturer, provided that all of the following conditions are met at the time of acquisition and continue to be met during the time the entity maintains ownership:

(1) The interest owned by the manufacturer in said entity shall not exceed forty-five percent of the total ownership;

(2) All the manufacturer's dealer agreements confer rights on the dealer of the line-make to develop and operate, within a defined geographic territory or area, in as many dealership facilities as the dealer and manufacturer shall agree are appropriate.

3. Subsections 1 and 2 of this section shall not apply to manufacturers that own or operate an RV dealership in this state as of August 28, 2001.

(L. 2001 H.B. 575)

Effective 8-01-02



Section 407.1355 Social Security numbers, prohibited actions involving.

Effective 28 Aug 2012

Title XXVI TRADE AND COMMERCE

407.1355. Social Security numbers, prohibited actions involving. — 1. Except as provided in this section a person or entity, not including a state or local agency, shall not do any of the following:

(1) Publicly post or publicly display in any manner an individual's Social Security number. "Publicly post" or "publicly display" is defined in this section to intentionally communicate or otherwise make available to the general public or to an individual's co-workers;

(2) Require an individual to transmit his or her Social Security number over the internet, unless the connection is secure or the Social Security number is encrypted;

(3) Require an individual to use his or her Social Security number to access an internet website, unless a password, unique personal identification number, or other authentication device is also required to access the internet website;

(4) Require an individual to use his or her Social Security number as an employee number for any type of employment-related activity;

(5) Require an individual to use the last four digits of his or her Social Security number as an employee number for any type of employment-related activity.

2. The provisions of subdivision (5) of subsection 1 of this section shall only apply to such use after December 31, 2015.

3. This section does not prevent the collection, use, or release of a Social Security number as required by state or federal law or the use of a Social Security number for internal verification or administrative purposes.

4. This section does not apply to documents that are recorded or required to be open to the public pursuant to chapter 610. This section does not apply to records that are required by statute, case law, or Missouri court rules to be made available to the public.

5. If a federal law takes effect requiring the United States Department of Health and Human Services to establish a national unique patient health identifier program, any person or entity that complies with the federal law shall be deemed in compliance with this section.

(L. 2003 S.B. 61, A.L. 2005 H.B. 353, A.L. 2012 H.B. 1318)



Section 407.1360 Definitions.

Effective 28 Aug 2004

Title XXVI TRADE AND COMMERCE

407.1360. Definitions. — As used in sections 407.1360 to 407.1370, the following terms shall mean:

(1) "Boat dealer", any natural person, partnership, or corporation who, for a commission or with an intent to make a profit or gain of money or other thing of value, sells, barters, exchanges, leases or rents with the option to purchase, offers, attempts to sell, or negotiates the sale of any vessel or vessel trailer, whether the vessel or vessel trailer is owned by such person;

(2) "Boat manufacturer", any person engaged in the manufacture, assembling, or modification of any vessels or vessel trailers as a regular business, including a person, partnership, or corporation which acts for and is under the control of a manufacturer or assembly in connection with the distribution of vessels or vessel trailers, except for any person so engaged in the manufacture, assembly, or modification of any vessel or vessel trailer which is headquartered in this state and not a wholly owned subsidiary of a person not headquartered in this state;

(3) "Dealer", a person who is a grantee of a dealership situated in this state;

(4) "Dealer agreement", a contract or agreement, either expressed or implied, whether oral or written, between two or more persons, by which a person is granted the right to sell or distribute goods or services or use a trade name, trademark, service mark, logotype, advertising, or other commercial symbol in which there is a community of interest in the business of offering, selling, or distributing goods or services at wholesale, retail, by lease agreement or otherwise;

(5) "Designated family member", the designated successor nominated by a boat dealer in a written document filed by the dealer with a manufacturer;

(6) "Good cause", for purposes of determining whether there is good cause for a proposed action, factors may include but not be limited to:

(a) The extent of the affected dealer's penetration in the relevant market area;

(b) The nature and extent of the dealer's investment in its business;

(c) The adequacy of the dealer's service facilities, equipment, parts, supplies, and personnel;

(d) The extent and quality of the dealer's service;

(e) The dealer's performance under the terms of its dealer agreement with the manufacturer;

(f) The dealer's compliance with the contractual requirements under the terms of the dealer agreement; or

(g) The factors as provided in section 407.1362;

(7) "Grantor", a person who grants a dealership;

(8) "Marine dealer", any natural person, partnership, or corporation who, for a commission or with an intent to make a profit or gain of money or other thing of value, sells, barters, exchanges, leases or rents with the option to purchase, offers, attempts to sell, or negotiates the sale of any vessel or vessel trailer, whether the vessel or vessel trailer is owned by such person;

(9) "Marine manufacturer", a person who is a grantee of a dealership situated in this state, except for any person so engaged in the manufacture, assembly, or modification of any vessel or vessel trailer which is headquartered in this state and not a wholly owned subsidiary of a person not headquartered in this state;

(10) "Person", a natural person, partnership, joint venture, corporation, or other entity;

(11) "Personal watercraft", a class of vessel, which is less than sixteen feet in length, propelled by machinery which is designed to be operated by a person sitting, standing or kneeling on the vessel, rather than being operated by a person sitting or standing inside the vessel;

(12) "Vessel", every motorboat and every description of motorized watercraft, and any watercraft more than twelve feet in length which is powered by sail alone or by a combination of sail and machinery, used or capable of being used as a means of transportation on water, but not any watercraft having as the only means of propulsion a paddle or oars.

(L. 2004 H.B. 1288)



Section 407.1362 Dealership agreements, good cause needed to terminate or cancel.

Effective 28 Aug 2004

Title XXVI TRADE AND COMMERCE

407.1362. Dealership agreements, good cause needed to terminate or cancel. — No boat, marine, vessel, or personal watercraft manufacturer, directly or through any officer, agent or employee, may terminate, cancel or fail to renew a dealership agreement of a boat, marine, or vessel dealership without good cause. In addition, good cause shall exist whenever:

(1) The boat, marine, vessel, or personal watercraft dealer has transferred an interest in the dealership without the manufacturer's written consent;

(2) The boat, marine, vessel, or personal watercraft dealer has filed a voluntary petition in bankruptcy or has had an involuntary petition in bankruptcy filed against it which has not been discharged within thirty days after the filing;

(3) There has been a closeout or sale of a substantial part of the dealer's assets related to the boat, marine, vessel, or personal watercraft dealership or there has been a commencement or dissolution or liquidation of the dealership;

(4) There has been a change without the prior written approval of the manufacturer in the location of the dealer's principal place of business under the dealership agreement;

(5) The boat, marine, vessel, or personal watercraft dealer has defaulted under any chattel mortgage or other security agreement between the dealer and the boat, marine, vessel, or personal watercraft manufacturer or there has been a revocation or discontinuance of any guarantee of the dealer's present or future obligations to the boat, marine, or vessel;

(6) The boat, marine, vessel, or personal watercraft dealer has failed to operate in the normal course of business for thirty consecutive days or has otherwise abandoned his or her business, unless otherwise provided for in the dealer agreement;

(7) The boat, marine, vessel, or personal watercraft dealer has pleaded guilty to or has been convicted of a felony, or of any misdemeanor relating to the relationship between the dealer and manufacturer;

(8) The dealer has engaged in conduct which is injurious or detrimental to the dealer's customers or to the public welfare.

(L. 2004 H.B. 1288)



Section 407.1364 Notice of termination or cancellation, contents.

Effective 28 Aug 2004

Title XXVI TRADE AND COMMERCE

407.1364. Notice of termination or cancellation, contents. — 1. Except as provided in this section, a boat, marine, vessel, or personal watercraft manufacturer shall provide a boat, marine, vessel, or personal watercraft dealer at least ninety days' prior written notice of termination, cancellation, or nonrenewal of the dealership agreement. The notice shall state all the reasons for termination, cancellation, or nonrenewal of the dealership agreement and shall provide the said dealer the aforesaid ninety days in which to cure any claimed deficiency. If the deficiency is rectified within the aforesaid ninety days, the manufacturer's notice shall be void. However, if the dealer fails to provide the notice of intent to cure deficiencies in the prescribed time period, the termination shall take effect sixty days after the dealer's receipt of the manufacturer's notice unless the dealer has new and untitled inventory on hand, in which case, if requested by the dealer, it will take effect upon the sale of the remaining inventory but in no event later than ninety days from the manufacturer's notice of termination.

2. The notice and right to cure provisions in this section shall not apply if the reason for termination, cancellation, or nonrenewal is for good cause as defined in section 407.1360.

3. A dealer may terminate its dealer agreement at any time by giving written notice of said intentions to the manufacturer at least ninety days prior to the effective date specified for termination.

4. The ninety-day notice may be reduced to sixty days' notice if the grounds for termination are due to:

(1) Conviction of or pleas of nolo contendere to a felony of a dealer, or one of its owners;

(2) The business operations of the dealer have been abandoned or closed for thirty consecutive days unless the closing is due to an act of God or other cause over which the dealer has no control;

(3) A material misrepresentation by the dealer; or

(4) The suspension, revocation, or refusal to renew the dealer's license.

5. The provisions of this section regarding notice shall not apply if the reason for termination is insolvency, the occurrence of an assignment for the benefit of creditors, or bankruptcy.

(L. 2004 H.B. 1288)



Section 407.1366 Change in ownership, notice required.

Effective 28 Aug 2004

Title XXVI TRADE AND COMMERCE

407.1366. Change in ownership, notice required. — 1. If a boat, marine, vessel, or personal watercraft dealer desires to make a change in its ownership by the sale of the business assets, stock transfer, or otherwise, the dealer must give the manufacturer ninety days' written notice prior to the closing including all supporting documentation as may be required by the manufacturer. The manufacturer shall not refuse to agree to such proposed change or sale and may not disapprove or withhold approval of such change or sale unless the manufacturer can show that its decision is based on the manufacturer's reasonable criteria, which may include but is not limited to the prospective transferee's business experience, moral character, financial qualifications, and any criminal record.

2. It is unlawful for any manufacturer to fail to provide a boat, marine, vessel, or personal watercraft dealer an opportunity to designate, in writing, a member of the dealer's family as a successor to the dealership in the event of the death, incapacity, or retirement of the boat, marine, vessel, or personal watercraft dealer. It shall be unlawful to prevent or refuse to honor the succession to a dealership by a member of the family of the deceased, retired or incapacitated dealer unless the manufacturer has provided to the dealer written notice of its objections. Grounds for objection shall be lack of creditworthiness, conviction of a felony, lack of required licenses or business experience or other conditions which make such succession unreasonable under the circumstances, but the manufacturer shall bear the burden of showing the unreasonableness of such succession. However, no member of the family may succeed to a boat, marine, vessel, or personal watercraft dealer if the succession to the boat, marine, vessel, or personal watercraft dealer involves, without the manufacturer's consent, a relocation of the business or an alteration of the terms and conditions of the written agreement.

3. If the manufacturer rejects a proposed change or sale, the manufacturer shall give written notice of its reasons to the boat, marine, vessel, or personal watercraft dealer within sixty days after receipt of the dealer notification and complete documentation. If no such notice is given to the boat, marine, vessel, or personal watercraft dealer, the change or sale shall be deemed approved.

(L. 2004 H.B. 1288)



Section 407.1368 Repurchase required, when.

Effective 28 Aug 2004

Title XXVI TRADE AND COMMERCE

407.1368. Repurchase required, when. — If the boat, marine, vessel, or personal watercraft dealer agreement is terminated, cancelled or not renewed by the manufacturer for cause, the manufacturer shall, at the election of the boat, marine, vessel, or personal watercraft dealer, within thirty days of termination, repurchase:

(1) (a) All new, untitled current model year inventory, acquired from the manufacturer, which has not been used (except for demonstration purposes), altered or damaged to the extent that such damage must be disclosed to the consumer pursuant to section 407.1343, at one hundred percent of the net invoice cost, less transportation, applicable rebates, and discounts to the dealer;

(b) All new, untitled inventory of the prior model year, acquired from the manufacturer, provided the prior model year vessels have not been altered, used (except for demonstration purposes) or damaged to the extent that such damage must be disclosed to the consumer pursuant to section 407.1343, and were drafted on the dealer's financing source or paid within one hundred twenty days prior to the effective date of the termination, cancellation, or nonrenewal;

(c) Any other existing inventory provided the boat, marine, vessel, or personal watercraft dealer and the manufacturer have agreed on a wholesale value for such inventory.

­­

­

(2) All current and undamaged manufacturer's accessories and proprietary parts sold to the dealer for resale, if accompanied by the original invoice, at one hundred percent of the original net price paid to the manufacturer minus a ten percent freight and restocking expense *.

(L. 2004 H.B. 1288)

*Word "; and" appears in original rolls.



Section 407.1370 Applicability.

Effective 28 Aug 2004

Title XXVI TRADE AND COMMERCE

407.1370. Applicability. — The provisions of sections 407.1360 to 407.1370 shall apply to all dealership agreements entered into or renewed on or after January 1, 2005.

(L. 2004 H.B. 1288)



Section 407.1380 Definitions.

Effective 28 Aug 2008

Title XXVI TRADE AND COMMERCE

407.1380. Definitions. — As used in sections 407.1380 to 407.1384, the following terms shall mean:

(1) "Account review", activities related to account maintenance, monitoring, credit line increases, and account upgrades and enhancements;

(2) "Consumer", any individual;

(3) "Consumer credit reporting agency", any entity that, for monetary fees, dues, or on a cooperative nonprofit basis, regularly engages, in whole or in part, in the practice of assembling or evaluating consumer credit information or other information on consumers for the purpose of furnishing consumer credit reports to third parties. The term "consumer credit reporting agency" shall not include an entity that acts only as a reseller of credit information by assembling and merging information contained in the database of another consumer credit reporting agency and who does not maintain a permanent database of credit information from which consumer reports are produced and who does not furnish consumer reports to third parties;

(4) "Credit report", any written or electronic communication of any information by a consumer credit reporting agency that in any way bears upon a person's credit worthiness, credit capacity, or credit standing;

(5) "Security freeze", a notice placed in a consumer's credit report, at the request of the consumer and subject to certain exceptions, that prohibits the consumer credit reporting agency from releasing the consumer's credit report or score relating to the extension of credit without the express authorization of the consumer.

(L. 2008 H.B. 1384 and H.B. 2157)



Section 407.1382 Security freeze may be requested, when — fee — agency duties — furnishing a credit report after freeze prohibited, exceptions — lifting of freeze, when — permanent removal, when — fee — notice.

Effective 28 Aug 2008

Title XXVI TRADE AND COMMERCE

407.1382. Security freeze may be requested, when — fee — agency duties — furnishing a credit report after freeze prohibited, exceptions — lifting of freeze, when — permanent removal, when — fee — notice. — 1. A consumer may request that a consumer credit reporting agency place a security freeze on that consumer's credit report, if that request is made:

(1) In writing, where delivery by standard U.S. Postal Service mail service shall be sufficient; or

(2) By other reliable means, including, but not limited to, internet, telephone, facsimile, or other electronic means if any such other means are provided by the consumer credit reporting agency; and

(3) Proper identification is presented to adequately identify the requestor as the consumer subject to the credit report.

2. A consumer credit reporting agency shall honor a consumer's request for a security freeze within five business days of receipt of such request. A consumer credit reporting agency may assess a fee of up to five dollars for the first request by a consumer to place a security freeze, and up to ten dollars for any subsequent request to place a security freeze made by the same consumer, except that at no time shall a fee be assessed for a request to place a security freeze if the request is accompanied by an incident report as defined under section 595.232*.

3. A consumer credit reporting agency shall, within ten business days of placing a security freeze on the consumer's credit report, send the consumer:

(1) Written confirmation of compliance with the consumer's request;

(2) Instructions explaining the process of placing, temporarily lifting, or permanently removing a security freeze and the process for allowing access to information from the consumer's credit report for a specific requestor or period of time;

(3) A unique personal identification number or password to be used by the consumer to temporarily lift or permanently remove the security freeze or designate a specific requestor for receipt of the credit report despite the security freeze.

4. A consumer credit reporting agency shall not furnish a credit report to any person if the consumer who is subject to the credit report has requested a security freeze be placed on that report unless the credit report:

(1) Is requested by the consumer who is subject to the report;

(2) Is furnished under a court order;

(3) Is furnished during a period in which the consumer has temporarily lifted the freeze;

(4) Is requested for the purposes of prescreening as provided by the Fair Credit Reporting Act under 15 U.S.C. 1681, et seq.;

(5) Is requested by a child support enforcement agency;

(6) Is requested for use in setting or adjusting a rate, underwriting, adjusting a claim, or servicing a policy for insurance purposes;

(7) Is requested by a specific person, or the subsidiary, affiliate, agent, or assignee of such person, whom the consumer has identified as eligible for receipt of the credit report under subsection 6 of this section, despite the consumer's request for a security freeze;

(8) Is furnished to a person, or the subsidiary, affiliate, agent, or assignee of such person, with whom the consumer has a debtor-creditor relationship for the purpose of account review or collecting the financial obligation owing for the account contract or debt;

(9) Is requested by the state or its agents or assigns for the purpose of investigating fraud or investigating or collecting delinquent taxes to the extent consistent with a permissible purpose under 15 U.S.C. 1681; or

(10) Is requested by a person or entity administering a credit file monitoring service or similar service to which the consumer has subscribed.

5. If a security freeze is in place, a consumer credit reporting agency shall not change any of the following official information in a consumer credit report without sending a written confirmation of the change to the consumer within thirty days of the change being posted to the consumer's file: name, date of birth, Social Security number, and address. Written confirmation is not required for technical modifications of a consumer's official information, including name and street abbreviations, complete spellings, or transposition of numbers or letters. In the case of an address change, the written confirmation shall be sent to both the new address and to the former address.

6. A consumer may request that the consumer credit reporting agency temporarily lift a security freeze for a specific requestor or period of time despite the consumer request for a security freeze under subsection 1 of this section, if that request is made:

(1) In writing, where delivery by standard U.S. Postal Service mail service shall be sufficient; or

(2) By other reliable means, including, but not limited to, internet, telephone, facsimile, or other electronic means if any such other means are provided by the consumer credit reporting agency; and

(3) Proper identification is presented to adequately identify the requestor as the consumer subject to the credit report, which shall include the unique personal identification number or password issued to the consumer under subsection 3 of this section; and

(4) The time period is specified for which the freeze shall be temporarily lifted.

7. (1) A consumer credit reporting agency shall temporarily lift a security freeze within fifteen minutes of receiving such a request from a consumer, if that request is received during normal business hours and is made in accordance with subdivisions (2), (3), and (4) of subsection 6 of this section. If such a lift request is received outside of normal business hours, the consumer credit reporting agency shall lift the security freeze within fifteen minutes of the start of the next normal business day.

(2) A consumer credit reporting agency shall temporarily lift a security freeze within three days of receiving such a request from a consumer, if that request is made in accordance with subdivisions (1), (3), and (4) of subsection 6 of this section.

(3) The time frame in which a consumer credit reporting agency shall comply with a request to lift a security freeze under this subsection may be extended in the event of an act of God, an unauthorized or illegal act by a third party, operational interruption due to electrical failure or hardware or software failure, government action, or reasonable unexpected maintenance of the agency's systems, provided that the lifting of a security freeze shall occur within a reasonable time after resumption of normal business operations.

8. A consumer credit reporting agency shall permanently remove a security freeze within three days of receiving such a request from a consumer, if that request is made:

(1) In writing, where delivery by standard U.S. Postal Service mail service shall be sufficient; or

(2) By reliable means, including, but not limited to, internet, telephone, facsimile, or other electronic means if any such other means are provided by the consumer credit reporting agency; and

(3) Proper identification is presented to adequately identify the requestor as the consumer subject to the credit report, which shall include the unique personal identification number or password issued to the consumer under subsection 3 of this section.

9. A consumer credit reporting agency may assess a fee of up to five dollars to temporarily lift a security freeze, except that at no time shall a fee be assessed for a request to temporarily lift a security freeze that was placed in conjunction with an incident report under subsection 2 of this section. No fee shall be assessed for a request to permanently remove a security freeze.

10. At any time a consumer is required to receive a summary of rights under 15 U.S.C. Section 1681g(d), the following notice shall be included:

­

­

(L. 2008 H.B. 1384 and H.B. 2157)

*Section 570.222 was transferred to section 595.232 by S.B. 491, 2014, effective 1-01-17.



Section 407.1384 Agency liability for failure to comply, damages and equitable relief.

Effective 28 Aug 2008

Title XXVI TRADE AND COMMERCE

407.1384. Agency liability for failure to comply, damages and equitable relief. — 1. Any consumer credit reporting agency that knowingly fails to comply with the provisions of sections 407.1380 to 407.1384 shall be liable to the consumer who is subject to the credit report in an amount equal to:

(1) Any actual damages sustained by the consumer due to such failure; and

(2) Any court costs and fees assessed in maintaining the action, as well as reasonable attorney's fees.

2. In addition to the foregoing monetary sums, a court, upon request of the damaged consumer, shall award such equitable relief as may be necessary to restore the damaged consumer's credit and to discourage future violations of sections 407.1380 to 407.1384 by the consumer credit reporting agency.

(L. 2008 H.B. 1384 and H.B. 2157)



Section 407.1385 Processing of applications for credit — effect of security freeze.

Effective 28 Aug 2008

Title XXVI TRADE AND COMMERCE

407.1385. Processing of applications for credit — effect of security freeze. — It shall not be considered a violation of any law that requires an application for credit to be processed within a specified time frame if a creditor is unable to meet this time frame because of inability to access a credit report due to a security freeze.

(L. 2008 H.B. 1384 and H.B. 2157)



Section 407.1400 Processing services agreements, required disclosures — inapplicability, when.

Effective 28 Aug 2014

Title XXVI TRADE AND COMMERCE

407.1400. Processing services agreements, required disclosures — inapplicability, when. — 1. Any person or entity that offers a credit card processing service in this state shall disclose the following information on any contract or agreement to render a credit card processing service:

(1) The effective date of the contract;

(2) The term of the contract;

(3) The amount of any monthly minimum fee or charge for the credit card processing service; and

(4) The amount of any fee or charge for terminating the contract or agreement.

2. The disclosures required in subsection 1 of this section and any other terms and conditions pertaining to the use of the credit card processing service shall be printed in eight-point font at a minimum.

3. Nothing in this section shall limit the rights or remedies that are otherwise available to a person or an entity that has contracted with a credit card processing service.

4. The obligations of this section are cumulative and do not limit the obligations imposed under any other state or federal law.

5. The provisions of this section shall not apply to:

(1) A state bank or a state savings association that offers a credit card processing service or is a party to a contract that offers a credit card processing service; or

(2) A national bank or a national savings association that offers a credit card processing service or a party to a contract that offers a credit card processing service in connection with a national bank or national savings association; or

(3) The parent, affiliate, or subsidiary of any bank or savings association that offers a credit card processing service; or

(4) A credit union that offers a credit card processing service or is a party to a contract that offers a credit card processing service; or

(5) The parent, affiliate, or subsidiary of any credit union that offers a credit card processing service; or

(6) A trade or business organization or association that offers a credit card processing service or is a party to a contract that offers a credit card processing service.

6. The provisions of this section shall only apply to new contracts entered into after August 28, 2014.

(L. 2014 H.B. 1270)



Section 407.1500 Definitions — notice to consumer for breach of security, procedure — attorney general may bring action for damages.

Effective 28 Aug 2009

Title XXVI TRADE AND COMMERCE

407.1500. Definitions — notice to consumer for breach of security, procedure — attorney general may bring action for damages. — 1. As used in this section, the following terms mean:

(1) "Breach of security" or "breach", unauthorized access to and unauthorized acquisition of personal information maintained in computerized form by a person that compromises the security, confidentiality, or integrity of the personal information. Good faith acquisition of personal information by a person or that person's employee or agent for a legitimate purpose of that person is not a breach of security, provided that the personal information is not used in violation of applicable law or in a manner that harms or poses an actual threat to the security, confidentiality, or integrity of the personal information;

(2) "Consumer", an individual who is a resident of this state;

(3) "Consumer reporting agency", the same as defined by the federal Fair Credit Reporting Act, 15 U.S.C. Section 1681a;

(4) "Encryption", the use of an algorithmic process to transform data into a form in which the data is rendered unreadable or unusable without the use of a confidential process or key;

(5) "Health insurance information", an individual's health insurance policy number or subscriber identification number, any unique identifier used by a health insurer to identify the individual;

(6) "Medical information", any information regarding an individual's medical history, mental or physical condition, or medical treatment or diagnosis by a health care professional;

(7) "Owns or licenses" includes, but is not limited to, personal information that a business retains as part of the internal customer account of the business or for the purpose of using the information in transactions with the person to whom the information relates;

(8) "Person", any individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, governmental agency, governmental instrumentality, public corporation, or any other legal or commercial entity;

(9) "Personal information", an individual's first name or first initial and last name in combination with any one or more of the following data elements that relate to the individual if any of the data elements are not encrypted, redacted, or otherwise altered by any method or technology in such a manner that the name or data elements are unreadable or unusable:

(a) Social Security number;

(b) Driver's license number or other unique identification number created or collected by a government body;

(c) Financial account number, credit card number, or debit card number in combination with any required security code, access code, or password that would permit access to an individual's financial account;

(d) Unique electronic identifier or routing code, in combination with any required security code, access code, or password that would permit access to an individual's financial account;

(e) Medical information; or

(f) Health insurance information.

­­

­

(10) "Redacted", altered or truncated such that no more than five digits of a Social Security number or the last four digits of a driver's license number, state identification card number, or account number is accessible as part of the personal information.

2. (1) Any person that owns or licenses personal information of residents of Missouri or any person that conducts business in Missouri that owns or licenses personal information in any form of a resident of Missouri shall provide notice to the affected consumer that there has been a breach of security following discovery or notification of the breach. The disclosure notification shall be:

(a) Made without unreasonable delay;

(b) Consistent with the legitimate needs of law enforcement, as provided in this section; and

(c) Consistent with any measures necessary to determine sufficient contact information and to determine the scope of the breach and restore the reasonable integrity, security, and confidentiality of the data system.

(2) Any person that maintains or possesses records or data containing personal information of residents of Missouri that the person does not own or license, or any person that conducts business in Missouri that maintains or possesses records or data containing personal information of a resident of Missouri that the person does not own or license, shall notify the owner or licensee of the information of any breach of security immediately following discovery of the breach, consistent with the legitimate needs of law enforcement as provided in this section.

(3) The notice required by this section may be delayed if a law enforcement agency informs the person that notification may impede a criminal investigation or jeopardize national or homeland security, provided that such request by law enforcement is made in writing or the person documents such request contemporaneously in writing, including the name of the law enforcement officer making the request and the officer's law enforcement agency engaged in the investigation. The notice required by this section shall be provided without unreasonable delay after the law enforcement agency communicates to the person its determination that notice will no longer impede the investigation or jeopardize national or homeland security.

(4) The notice shall at minimum include a description of the following:

(a) The incident in general terms;

(b) The type of personal information that was obtained as a result of the breach of security;

(c) A telephone number that the affected consumer may call for further information and assistance, if one exists;

(d) Contact information for consumer reporting agencies;

(e) Advice that directs the affected consumer to remain vigilant by reviewing account statements and monitoring free credit reports.

(5) Notwithstanding subdivisions (1) and (2) of this subsection, notification is not required if, after an appropriate investigation by the person or after consultation with the relevant federal, state, or local agencies responsible for law enforcement, the person determines that a risk of identity theft or other fraud to any consumer is not reasonably likely to occur as a result of the breach. Such a determination shall be documented in writing and the documentation shall be maintained for five years.

(6) For purposes of this section, notice to affected consumers shall be provided by one of the following methods:

(a) Written notice;

(b) Electronic notice for those consumers for whom the person has a valid email address and who have agreed to receive communications electronically, if the notice provided is consistent with the provisions of 15 U.S.C. Section 7001 regarding electronic records and signatures for notices legally required to be in writing;

(c) Telephonic notice, if such contact is made directly with the affected consumers; or

(d) Substitute notice, if:

a. The person demonstrates that the cost of providing notice would exceed one hundred thousand dollars; or

b. The class of affected consumers to be notified exceeds one hundred fifty thousand; or

c. The person does not have sufficient contact information or consent to satisfy paragraphs (a), (b), or (c) of this subdivision, for only those affected consumers without sufficient contact information or consent; or

d. The person is unable to identify particular affected consumers, for only those unidentifiable consumers.

(7) Substitute notice under paragraph (d) of subdivision (6) of this subsection shall consist of all the following:

(a) Email notice when the person has an electronic mail address for the affected consumer;

(b) Conspicuous posting of the notice or a link to the notice on the internet website of the person if the person maintains an internet website; and

(c) Notification to major statewide media.

(8) In the event a person provides notice to more than one thousand consumers at one time pursuant to this section, the person shall notify, without unreasonable delay, the attorney general's office and all consumer reporting agencies that compile and maintain files on consumers on a nationwide basis, as defined in 15 U.S.C. Section 1681a(p), of the timing, distribution, and content of the notice.

3. (1) A person that maintains its own notice procedures as part of an information security policy for the treatment of personal information, and whose procedures are otherwise consistent with the timing requirements of this section, is deemed to be in compliance with the notice requirements of this section if the person notifies affected consumers in accordance with its policies in the event of a breach of security of the system.

(2) A person that is regulated by state or federal law and that maintains procedures for a breach of the security of the system pursuant to the laws, rules, regulations, guidances, or guidelines established by its primary or functional state or federal regulator is deemed to be in compliance with this section if the person notifies affected consumers in accordance with the maintained procedures when a breach occurs.

(3) A financial institution that is:

(a) Subject to and in compliance with the Federal Interagency Guidance Response Programs for Unauthorized Access to Customer Information and Customer Notice, issued on March 29, 2005, by the board of governors of the Federal Reserve System, the Federal Deposit Insurance Corporation, the Office of the Comptroller of the Currency, and the Office of Thrift Supervision, and any revisions, additions, or substitutions relating to said interagency guidance; or

(b) Subject to and in compliance with the National Credit Union Administration regulations in 12 CFR Part 748; or

(c) Subject to and in compliance with the provisions of Title V of the Gramm-Leach-Bliley Financial Modernization Act of 1999, 15 U.S.C. Sections 6801 to 6809;

­­

­

4. The attorney general shall have exclusive authority to bring an action to obtain actual damages for a willful and knowing violation of this section and may seek a civil penalty not to exceed one hundred fifty thousand dollars per breach of the security of the system or series of breaches of a similar nature that are discovered in a single investigation.

(L. 2009 H.B. 62)



Section 407.1610 Speculative accumulation of asphalt shingles prohibited.

Effective 28 Aug 2014

Title XXVI TRADE AND COMMERCE

407.1610. Speculative accumulation of asphalt shingles prohibited. — It shall be unlawful for any person or entity to engage in the speculative accumulation of asphalt roofing shingles in any city not within a county. For the purposes of this section, the term "speculative accumulation" means the collection or storage of asphalt shingles without a showing that, during a calendar year, at least seventy-five percent of the material accumulated during the year, either by weight or by volume, will be recycled for other use.

(L. 2014 S.B. 672)






Chapter 408 Legal Tender and Interest

Chapter Cross References



Section 408.010 Silver a legal tender.

Effective 28 Aug 1939

Title XXVI TRADE AND COMMERCE

408.010. Silver a legal tender. — The silver coins of the United States are hereby declared a legal tender, at their par value, fixed by the laws of the United States, and shall be receivable in payment of all debts, public or private, hereafter contracted in the state of Missouri; provided, however, that no person shall have the right to pay, upon any one debt, dimes and half dimes to an amount exceeding ten dollars, or of twenty and twenty-five cent pieces exceeding twenty dollars.

(RSMo 1939 § 3359)

Prior revisions: 1929 § 2972; 1919 § 7100; 1909 § 8099



Section 408.015 Definitions.

Effective 01 Mar 2011, see footnote

Title XXVI TRADE AND COMMERCE

408.015. Definitions. — As used in sections 408.020 to 408.562:

(1) "Bank" shall mean bank, trust company, or bank and trust company;

(2) "Business loan" shall mean a loan to an individual or a group of individuals, the proceeds of which are to be used in a business or for the purpose of acquiring an interest in a business. The term shall also include a loan to a trust, estate, cooperative, association, or limited or general partnership;

(3) "Corporation" shall mean any corporation, whether for profit or not for profit, and including any urban redevelopment corporation;

(4) "Lender" shall include any bank, savings and loan association, credit union, corporation, partnership, or any other person or entity who makes loans or extends credit;

(5) "Monthly Index of Long Term United States Government Bond Yields" shall mean the monthly unweighted average yield for all outstanding United States Treasury bonds neither due nor callable in less than ten years, based on the daily closing bid prices in the over the counter market, as determined by the Board of Governors of the Federal Reserve System, published in the Federal Reserve Bulletin, and expressed in terms of percent per annum;

(6) "Residential real estate" shall mean any real estate used or intended to be used as a residence by not more than four families, one of whom is the borrower, including a manufactured home as defined in section 700.010, which is real estate as defined in subsection 7 of section 442.015;

(7) "Residential real estate loan" shall mean a loan made for the acquisition, construction, repair, or improvement of, or secured by, residential real estate. The term shall also include any loan made to refinance such a loan. No loan secured by residential real estate shall be considered to be a business loan unless such loan meets the requirements of subdivision (2) of this section and subdivision (2) of section 408.035.

(L. 1974 2d Ex. Sess. S.B. 1, A.L. 1979 S.B. 305, A.L. 1982 H.B. 1341, et al., A.L. 2010 S.B. 630)

Effective 3-01-11



Section 408.020 When no rate of interest is agreed upon, nine percent allowed as legal interest.

Effective 28 Aug 1979

Title XXVI TRADE AND COMMERCE

408.020. When no rate of interest is agreed upon, nine percent allowed as legal interest. — Creditors shall be allowed to receive interest at the rate of nine percent per annum, when no other rate is agreed upon, for all moneys after they become due and payable, on written contracts, and on accounts after they become due and demand of payment is made; for money recovered for the use of another, and retained without the owner's knowledge of the receipt, and for all other money due or to become due for the forbearance of payment whereof an express promise to pay interest has been made.

(RSMo 1939 § 3226, A.L. 1979 S.B. 305)

Prior revisions: 1929 § 2839; 1919 § 6491; 1909 § 7179

(1952) Where assignee of life insurance policies paid premiums thereon, but did not surrender same for their cash value so as to cause them to become due and payable, they became due and payable upon the death of insured, so that interest or right to reimbursement for premiums under this statute did not accrue prior to such death. Boyle v. Crimm, 363 Mo. 731, 253 S.W.2d 149.

(1955) Demand for real estate broker's commission is unnecessary to start running of interest where such commission becomes due under contract. Doerflinger Realty Co. v. Fields (A.), 281 S.W.2d 609.

(1958) In absence of demand for payment of unwritten account, the filing of suit substitutes therefor and the interest bearing period starts as of the date of the verdict. The verdict need not separately state the amount of interest allowed and error in amount allowed may be cured by remittitur. Weekley v. Wallace (A.), 314 S.W.2d 256.

(1960) Where water district bonds contained no provision for the payment of interest after maturity, the statutory interest rate applied after demand was made. State ex rel. Stern Bros. & Co. v. Stilley (Mo.), 337 S.W.2d 934.

(1961) Where laborer filed a claim against contractor on his bond but the evidence did not show that he ever made a demand for payment against the principal in the bond, the bonding company would not be liable for any interest until such time as demand was made and therefore in this case the allowance of interest was improper. Phoenix Assurance Co. of New York v. Appleton City, 296 F.2d 787.

(1962) In action to recover balance due on subcontract for covering subgrade with topsoil, the fact that parties honestly disagreed as to amount of fill provided under subcontract did not make the sum due thereunder unascertainable and court did not err in allowing interest thereon from date of acceptance of the work. Eastmount Const. Co. v. Transport Mfg. & Equip. Co., 301 F.2d 34.

(1964) A promissory note which provides when the indebtedness evidenced thereby becomes due and payable is a written agreement within the meaning of this section and a demand of payment is not necessary to start the accrual of interest under the statute. Sebree v. Rosen (Mo.), 374 S.W.2d 132.

(1966) Court did not err in directing jury to award interest if they found for plaintiff, instead of only permitting it to do so. Schultz v. Queen Insurance Co. (A.), 399 S.W.2d 230.

1974) Held that amount due was readily ascertainable and interest from original demand was part of measure of damages even though the sum originally demanded was far in excess of the sum finally stipulated as owing. Slay Warehousing Co., Inc. v. Reliance Insurance Co. (C.A. Mo.), 489 F.2d 214.

(1985) Issue of prejudgment interest and all the facts necessary for an award must appear in the petitions. Folk v. Countryside Casualty Co. (Mo. App. E.D.), 686 S.W.2d 882.

(1986) Prejudgment interest is not available for breach of a contract where damages are based upon lost profits. Universal Power Systems v. Godfather Pizza, 818 F.2d 667 (8th Cir.).

(1987) Where amount of debt was disputed and where one party claimed that other party was estopped from claiming true debt, amount was not liquidated or readily ascertainable by reference to recognized legal standards as required by this section. Total Petroleum, Inc. v. Davis, 822 F.2d 734 (8th Cir.)

(2003) Insured's claim for uninsured motorist benefits is unliquidated and not subject to prejudgment interest. McKinney v. State Farm Mutual Insurance, 123 S.W.3d 242 (Mo.App.W.D.).



Section 408.030 Interest, maximum rate allowed — penalty for overcharge, limitation on action for — "market rate" to be determined, when, how — discounting to financial organizations authorized.

Effective 03 Jul 1979, see footnote

Title XXVI TRADE AND COMMERCE

408.030. Interest, maximum rate allowed — penalty for overcharge, limitation on action for — "market rate" to be determined, when, how — discounting to financial organizations authorized. — 1. Parties may agree, in writing, to a rate of interest not exceeding ten percent per annum on money due or to become due upon any contract, including a contract for commitment; except that, when the "market rate" exceeds ten percent per annum, parties may agree, in writing, to a rate of interest not exceeding the "market rate". A contract for commitment to lend money shall not exceed the maximum lawful rate in effect on the date of such contract. A loan entered into pursuant to a valid contract for commitment shall not exceed the maximum lawful rate in effect on the date of such commitment. The "market rate" for any calendar quarter shall be equal to the monthly index of long term United States government bond yields for the second preceding calendar month prior to the beginning of the calendar quarter plus an additional three percentage points rounded off to the nearest tenth of one percent. Calendar quarters begin on January first, April first, July first, and October first.

2. If a rate of interest greater than permitted by law is paid, the person paying the same or his legal representative may recover twice the amount of the interest thus paid, provided that the action is brought within five years from the time when said interest should have been paid. The person so adjudged to have received a greater rate of interest shall also be liable for the costs of the suit, including a reasonable attorney's fee to be determined by the court.

3. On or before the twentieth day of the last month of each calendar quarter the director of the division of finance shall determine the monthly index of long term United States government bond yields for the second month of that quarter and shall determine the market rate for the next succeeding quarter. The director of the division of finance shall cause such market rate to be posted pursuant to section 361.110 and to be published in appropriate publications; such market rate to be effective on the first day of the next succeeding calendar quarter.

4. Any bank, trust company or savings and loan association may purchase any note, bill of exchange, or other evidence of debt, payable in installments or otherwise, regardless of where payable, at a price that may be agreed upon.

(RSMo 1939 § 3227, A.L. 1974 2d Ex. Sess. S.B. 1, A.L. 1979 S.B. 305)

Prior revisions: 1929 § 2840; 1919 § 6492; 1909 § 7180

Effective 7-03-79

(1960) Equipment was purchased and chattel mortgage given therefor which recited that the time price of the equipment was a specific amount, and stated that the purchaser would pay to the order of the creditor in thirty-six monthly installments the total amount of the time price, the transaction was not usurious notwithstanding the difference between the cash price and the time price was considerably in excess of the 8% interest allowed by statute. Wyatt v. Commercial Credit Corp. (A.), 341 S.W.2d 348.



Section 408.031 Fee in lieu of interest may be charged on loan — exception.

Effective 28 Aug 1979

Title XXVI TRADE AND COMMERCE

408.031. Fee in lieu of interest may be charged on loan — exception. — In lieu of the rate established under section 408.030, parties may agree in writing to a fee of ten dollars on any loan; provided, however, that no lender shall permit any borrower to be indebted to such lender on two or more contracts at any given time for the purpose or with the result of contracting for or receiving fees exceeding that permitted by this section.

(L. 1977 S.B. 420 § 2, A.L. 1979 S.B. 305)



Section 408.032 Recording fees.

Effective 28 Aug 2004

Title XXVI TRADE AND COMMERCE

408.032. Recording fees. — 1. Notwithstanding any provisions of law to the contrary, the recording fees, including actual fees paid to a third party by a creditor, may include the following:

(1) Any fee paid in processing the debtor's liens as provided in section 136.055;

(2) Any fee paid to a third party for expediting the debtor's motor vehicle or other title or lien with the department of revenue, provided:

(a) The creditor does not control the third party; and

(b) Both creditor and third party do not share common ownership.

2. Either fee provided for in subdivisions (1) and (2) of subsection 1 of this section may be charged such debtor, and is not included as interest or service charges for the purposes of state usury laws; except that the expeditor fee as provided in subdivision (2) of subsection 1 of this section may not exceed fifteen dollars.

(L. 1997 H.B. 257, A.L. 2004 H.B. 959)



Section 408.035 Unlimited interest, when allowed.

Effective 24 Jun 1997, see footnote

Title XXVI TRADE AND COMMERCE

408.035. Unlimited interest, when allowed. — Notwithstanding the provisions of any other law to the contrary, it is lawful for the parties to agree in writing to any rate of interest, fees, and other terms and conditions in connection with any:

(1) Loan to a corporation, general partnership, limited partnership or limited liability company;

(2) Business loan of five thousand dollars or more;

(3) Real estate loan, other than residential real estate loans and loans of less than five thousand dollars secured by real estate used for an agricultural activity; or

(4) Loan of five thousand dollars or more secured solely by certificates of stock, bonds, bills of exchange, certificates of deposit, warehouse receipts, or bills of lading pledged as collateral for the repayment of such loans.

(L. 1974 2d Ex. Sess. S.B. 1, A.L. 1980 H.B. 1195, A.L. 1981 S.B. 5 Revision, A.L. 1992 S.B. 688, A.L. 1997 H.B. 655 merged with S.B. 170)

Effective 6-24-97 (H.B. 655); 5-20-97 (S.B. 170)

(1994) Where statute allows unlimited interest on loans in excess of five thousand dollars secured by real estate used for agricultural activity, banking regulation, C.S.R. 140-6.050, relating to contingent interest and limitations on its application to profitability and successful operations of businesses, is not inconsistent and statute does not entitle bank to ignore limitation of banking regulation. Contingent interest provision of bank note was invalid and unenforceable. Killion v. Bank Midwest, N.A., 886 S.W.2d 29 (Mo. App. W.D.).



Section 408.036 Prepayment penalty by lender prohibited, exception — maximum permitted, exceptions — return of moneys above maximum permitted.

Effective 28 Aug 1998

Title XXVI TRADE AND COMMERCE

408.036. Prepayment penalty by lender prohibited, exception — maximum permitted, exceptions — return of moneys above maximum permitted. — Notwithstanding any other provision of this chapter to the contrary, no prepayment penalty shall be charged or exacted by a lender on any promissory note or other evidence of debt secured by residential real estate when the full principal balance thereof is paid after five years from the origination date and prior to maturity; and in no event shall any prepayment penalty exceed two percent of the balance at the time of prepayment, except for, when an existing mortgage loan is replaced with a new mortgage loan made by another lender and the proceeds from the new loan are used to either pay down or reduce the balance to a smaller amount before paying in full and in order to avoid or reduce the prepayment penalty. In such an occurrence the prepayment penalty shall not be more than two percent of the average daily balance for the prior six months, provided that the 1990 and 1992 reenactment of this section shall not be construed to be action taken in accordance with Public Law 96.221, Section 501(b)(4). Any fees received in excess of those permitted pursuant to this section shall be returned to the person from whom received upon demand. Business and corporate loans are not subject to the provisions of this section.

(L. 1974 2d Ex. Sess. S.B. 1, A.L. 1979 S.B. 305, A.L. 1990 H.B. 1125, A.L. 1992 S.B. 688, A.L. 1998 H.B. 1189)



Section 408.040 Interest on judgments, how regulated — prejudgment interest allowed when, procedure.

Effective 15 Jan 2015, see footnote

Title XXVI TRADE AND COMMERCE

408.040. Interest on judgments, how regulated — prejudgment interest allowed when, procedure. — 1. Judgments shall accrue interest on the judgment balance as set forth in this section. The "judgment balance" is defined as the total amount of the judgment awarded on the day judgment is entered including, but not limited to, principal, prejudgment interest, and all costs and fees. Postjudgment payments or credits shall be applied first to postjudgment costs, then to postjudgment interest, and then to the judgment balance.

2. In all nontort actions, interest shall be allowed on all money due upon any judgment or order of any court from the date judgment is entered by the trial court until satisfaction be made by payment, accord or sale of property; all such judgments and orders for money upon contracts bearing more than nine percent interest shall bear the same interest borne by such contracts, and all other judgments and orders for money shall bear nine percent per annum until satisfaction made as aforesaid.

3. Notwithstanding the provisions of subsection 2 of this section, in tort actions, interest shall be allowed on all money due upon any judgment or order of any court from the date judgment is entered by the trial court until full satisfaction. All such judgments and orders for money shall bear a per annum interest rate equal to the intended Federal Funds Rate, as established by the Federal Reserve Board, plus five percent, until full satisfaction is made. The judgment shall state the applicable interest rate, which shall not vary once entered. In tort actions, if a claimant has made a demand for payment of a claim or an offer of settlement of a claim, to the party, parties or their representatives, and to such party's liability insurer if known to the claimant, and the amount of the judgment or order exceeds the demand for payment or offer of settlement, then prejudgment interest shall be awarded, calculated from a date ninety days after the demand or offer was received, as shown by the certified mail return receipt, or from the date the demand or offer was rejected without counter offer, whichever is earlier. In order to qualify as a demand or offer pursuant to this section, such demand must:

(1) Be in writing and sent by certified mail return receipt requested; and

(2) Be accompanied by an affidavit of the claimant describing the nature of the claim, the nature of any injuries claimed and a general computation of any category of damages sought by the claimant with supporting documentation, if any is reasonably available; and

(3) For wrongful death, personal injury, and bodily injury claims, be accompanied by a list of the names and addresses of medical providers who have provided treatment to the claimant or decedent for such injuries, copies of all reasonably available medical bills, a list of employers if the claimant is seeking damages for loss of wages or earning, and written authorizations sufficient to allow the party, its representatives, and liability insurer if known to the claimant to obtain records from all employers and medical care providers; and

(4) Reference this section and be left open for ninety days.

­­

­

4. In tort actions, a judgment for prejudgment interest awarded pursuant to this section should bear interest at a per annum interest rate equal to the intended Federal Funds Rate, as established by the Federal Reserve Board, plus three percent. The judgment shall state the applicable interest rate, which shall not vary once entered.

(RSMo 1939 § 3228, A.L. 1979 H.B. 85, A.L. 1987 H.B. 700, A.L. 2005 H.B. 393, A.L. 2014 H.B. 1231 merged with S.B. 621 merged with S.B. 672)

Prior revisions: 1929 § 2841; 1919 § 6493; 1909 § 7181

Effective 1-15-15

CROSS REFERENCES:

Applicability of statute changes to cases filed after August 28, 2005, 538.305

Interest as part of damages in action for conversion of goods, 537.520

Medical and health care providers, malpractice sections, Chap. 538; section 408.040 not applicable, 538.300

(1953) Where insurance companies which disclaimed liability to mortgagor, deposited proceeds of fire insurance policies in court during pendency of litigation for sole use of mortgagee and claimed right of subrogation to recover money back from mortgagor although he had paid premiums, they were liable for interest from date of judgment of circuit court in favor of mortgagor. City of New York Ins. Co. v. Stephens (Mo.), 260 S.W.2d 558.

(1957) Where allowance of claim by probate court was affirmed by circuit court but reversed and remanded on appeal and thereafter again allowed by judgment of circuit court, interest ran from date of last judgment of circuit court only. Minor v. Lillard (Mo.), 306 S.W.2d 541.

(1960) Where city deposited amount of judgment in condemnation action in court, it could enforce possession of the condemned land even though interest on judgment was not so deposited. Mayor, etc. of Liberty v. Boggess (A.), 332 S.W.2d 305.

(1964) Where prevailing plaintiff was required to remit part of judgment and a new judgment for reduced amount was entered as of the date of the original judgment, the plaintiff was entitled to interest on the amount of the new judgment from the date of the original judgment. Walton v. United States Steel Corp. (A.), 378 S.W.2d 240.

(1966) In suit for disbursement of funds paid into court, one interpleader is not entitled to interest for the period he was denied payment due to other interpleader's unsuccessful appeal. Winterton v. Van Zandt (A.), 397 S.W.2d 693.

(1994) Where there is an offer of settlement for one dollar less than insurance coverage, offer is not ambiguous for purposes of statute and where judgment entered exceeded offer, statute mandates award of prejudgment interest. Open-ended prayer for relief is sufficient for plaintiff to be entitled to recover prejudgment interest. Specific pleading for prejudgment interest is not necessary under statute. Gibson v. Musil, 844 F.Supp. 1579 (W.D. Mo.).

(1998) Acknowledgment or actual notice of settlement offer is insufficient to obtain prejudgment interest. Emery v. Wal-Mart Stores, Inc., 976 S.W.2d 439 (Mo.banc), overruling Larabee v. Washington, 793 S.W.2d 357 (Mo.App. W.D.)



Section 408.050 Excess interest paid recoverable with costs and attorney fee.

Effective 28 Aug 1939

Title XXVI TRADE AND COMMERCE

408.050. Excess interest paid recoverable with costs and attorney fee. — No person shall directly or indirectly take, for the use or loan of money or other commodity, above the rates of interest specified in sections 408.020 to 408.040, for the forbearance or use of one hundred dollars, or the value thereof, for one year, and so after those rates for a greater or less sum, or for a longer or shorter time, or according to those rates or proportions, for the loan of any money or other commodity. Any person who shall violate the foregoing prohibition of this section shall be subject to be sued, for any and all sums of money paid in excess of the principal and legal rate of interest of any loan, by the borrower, or in case of borrower's death, by the administrator or executor of his estate, and shall be adjudged to pay the costs of suit, including a reasonable attorney's fee to be determined by the court.

(RSMo 1939 § 3229)

Prior revisions: 1929 § 2842; 1919 § 6494; 1909 § 7182

(1962) In action by borrower against bank to recover alleged usurious interest, parol evidence to effect that loan was to be for one year and that bank fraudulently induced borrowers to sign five year loan agreement and required additional payment at end of one year to close out loan, was inadmissible. Reich v. Pine Lawn Bank & Trust Co. (A.), 356 S.W.2d 545.

(1964) This section is not applicable to pawnbroker loans. McClure v. Norwich (A.), 382 S.W.2d 731.



Section 408.052 Points prohibited, exception — penalties for illegal points — violation a misdemeanor — default charge authorized, when, exceptions.

Effective 10 Jul 2012, see footnote

Title XXVI TRADE AND COMMERCE

408.052. Points prohibited, exception — penalties for illegal points — violation a misdemeanor — default charge authorized, when, exceptions. — 1. No lender shall charge, require or receive, on any residential real estate loan, any points or other fees of any nature whatsoever, excepting insurance, including insurance for involuntary unemployment coverage, and a one-percent origination fee, whether from the buyer or the seller or any other person, except that the lender may charge bona fide expenses paid by the lender to any other person or entity except to an officer, employee, or director of the lender or to any business in which any officer, employee or director of the lender owns any substantial interest for services actually performed in connection with a loan. In addition to the foregoing, if the loan is for the construction, repair, or improvement of residential real estate, the lender may charge a fee not to exceed one percent of the loan amount for inspection and disbursement of the proceeds of the loan to third parties. Notwithstanding the foregoing, the parties may contract for a default charge for any installment not paid in full within fifteen days of its scheduled due date. The restrictions of this section shall not apply:

(1) To any loan which is insured or covered by guarantee made by any department, board, bureau, commission, agency or establishment of the United States, pursuant to the authority of any act of Congress heretofore or hereafter adopted; and

(2) To any loan for which an offer or commitment or agreement to purchase has been received from and which is made with the intention of reselling such loan to the Federal Housing Administration, Farmers Home Administration, Federal National Mortgage Association, Government National Mortgage Association, Federal Home Loan Mortgage Corporation, or to any successor to the above-mentioned organizations, to any other state or federal governmental or quasi-governmental organization;

(3) To any mortgage broker making loans on manufactured homes or modular units; and

(4) Provided that the 1994 reenactment of this section shall not be construed to be action taken in accordance with Public Law 96-221, Section 501(b)(4).

­­

­

2. Notwithstanding the language in subsection 1 of this section, a lender may pay to an officer, employee or director of the lender, or to any business in which such person has an interest, bona fide fees for services actually and necessarily performed in good faith in connection with a residential real estate loan, provided:

(1) Such services are individually listed by amount and payee on the loan-closing documents; and

(2) Such lender may use the preemption of Public Law 96-221, Section 501 with respect to the residential real estate loan in question.

­­

­

3. The lender may charge and collect bona fide fees for services actually and necessarily performed in good faith in connection with a residential real estate loan as provided in subsection 2 of this section; however, the lender's board of directors shall determine whether such bona fide fees shall be paid to the lender or businesses related to the lender in subsection 2 of this section, but may allow current contractual relationships to continue for up to two years.

4. If any points or fees are charged, required or received, which are in excess of those permitted by this section, or which are not returned upon demand when required by this section, then the person paying the same points or fees or his or her legal representative may recover twice the amount paid together with costs of the suit and reasonable attorney's fees, provided that the action is brought within five years of such payment.

5. Any lender who knowingly violates the provisions of this section is guilty of a class B misdemeanor.

(L. 1974 2d Ex. Sess. S.B. 1, A.L. 1979 S.B. 305, A.L. 1989 H.B. 615 & 563 merged with S.B. 258, A.L. 1994 S.B. 701, A.L. 2000 S.B. 896, A.L. 2001 H.B. 738 merged with S.B. 186, A.L. 2012 H.B. 1400)

Effective 7-10-12



Section 408.060 Defendant may plead usury — judgment, how rendered — corporations cannot enter plea of usury.

Effective 28 Aug 1939

Title XXVI TRADE AND COMMERCE

408.060. Defendant may plead usury — judgment, how rendered — corporations cannot enter plea of usury. — Usury may be pleaded as a defense in civil actions in the courts of this state, and upon proof that usurious interest has been paid, the same, in excess of the legal rate of interest, shall be deemed payment, shall be credited upon the principal debt, and all costs of the action shall be taxed against the party guilty of exacting usurious interest, who shall in no case recover judgment for more than the amount found due upon the principal debt, with legal interest, after deducting therefrom all payments of usurious interest made by the debtor, whether paid as commissions or brokerage, or as payment upon the principal, or as interest on said indebtedness; provided, however, that no corporation shall, after this section takes effect, interpose the defense of usury in any such action, nor shall any bond, note, debt, contract or obligation of any corporation or any security therefor, be set aside, impaired or adjudged invalid by reason of the rate of interest which the corporation may have paid or agreed to pay hereon.

(RSMo 1939 § 3230)

Prior revisions: 1929 § 2843; 1919 § 6495; 1909 § 7183



Section 408.070 Usurious interest — security agreement invalid.

Effective 28 Aug 1965

Title XXVI TRADE AND COMMERCE

408.070. Usurious interest — security agreement invalid. — In actions for the enforcement of liens upon personal property subjected to a security agreement to secure indebtedness, or to maintain or secure possession of property so subjected to a security agreement, or in any other case when the validity of such lien is drawn in question, proof upon the trial that the party holding or claiming to hold the lien has received or exacted usurious interest for the indebtedness shall render any security agreement of personal property, or any lien whatsoever thereon given to secure the indebtedness, invalid and illegal.

(RSMo 1939 § 3231, A.L. 1965 p. 114)

Prior revisions: 1929 § 2844; 1919 § 6496; 1909 § 7184

(1977) Lender is not precluded from showing that charge of interest in excess of legal rate was unintentional or inadvertent and without existence of intent is not usurious. Wyckoff v. Commerce Bank of Kansas City (A.), 561 S.W.2d 399.



Section 408.080 Interest may be paid on interest — compounding limited to once a month — prohibited for certain loans.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

408.080. Interest may be paid on interest — compounding limited to once a month — prohibited for certain loans. — Parties may contract, in writing, for the payment of interest upon interest; but the interest shall not be compounded more often than once a month. Where a different rate is not expressed, interest upon interest shall be at the same rate as interest on the principal debt. Loans governed by section 408.035 are not subject to the provisions of this section.

(RSMo 1939 § 3232, A.L. 1982 H.B. 1341, et al., A.L. 1992 S.B. 688)



Section 408.081 Validity of certain existing contract not to be affected, when.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

408.081. Validity of certain existing contract not to be affected, when. — Nothing in sections 408.035, 408.036 and 408.080 shall affect the validity of any contract in existence on August 28, 1992.

(L. 1992 S.B. 688)



Section 408.083 Credit contracts, prepayment before maturity, computation of interest.

Effective 01 Jul 2003, see footnote

Title XXVI TRADE AND COMMERCE

408.083. Credit contracts, prepayment before maturity, computation of interest. — Notwithstanding any other provision of law to the contrary, all credit contracts with interest or time price differential calculated on an add-on basis entered into after August 28, 2002, the proceeds of which are used for personal, family or household purposes, shall provide that the amount of interest or time price differential earned upon prepayment in full will be computed on the basis of the rate or rate formula originally contracted for on the actual unpaid principal balances for the time actually outstanding.

(L. 1988 S.B. 426 § 1, A.L. 2002 S.B. 895)

Effective 7-01-03



Section 408.090 Demand loans where only securities are pledged not subject to usury laws.

Effective 28 Aug 1974

Title XXVI TRADE AND COMMERCE

408.090. Demand loans where only securities are pledged not subject to usury laws. — Any other laws to the contrary notwithstanding, in any case in which advances of money, repayable on demand, are made solely upon securities, as defined in section 400.8-102(a), RSMo 1969, pledged as collateral for such repayment and in which such advances are used by the borrower only for the purchase of securities, as so defined, it shall be lawful to receive or to contract to receive and collect, as compensation for making such advances, any sum agreed upon by the parties to such transaction.

(L. 1974 S.B. 455 § 1)



Section 408.092 Attorney fees, enforcement of credit agreements, limitations.

Effective 28 Aug 1997

Title XXVI TRADE AND COMMERCE

408.092. Attorney fees, enforcement of credit agreements, limitations. — 1. Notwithstanding any other provision of law to the contrary, attorneys' fees are permitted to enforce a credit agreement provided the enforcing attorney is a licensed member of the Missouri bar or is authorized to practice law in Missouri, and such fees meet one of the following requirements:

(1) Such fees are included in the written credit agreement, and are not otherwise prohibited by law; or

(2) Such fees do not exceed fifteen percent of the outstanding credit balance in default, provided such credit was extended by a for-profit business or credit union.

2. At the court's discretion, additional fees may be awarded to the attorney for the prevailing party.

3. For the purposes of this section, a "credit agreement" shall have the same meaning as provided in subsection 1 of section 432.045.

4. No provision of this section shall be construed to authorize or limit attorney's fees permitted parties and transactions not covered by this section.

(L. 1997 H.B. 257)



Section 408.095 Charging interest of more than two percent per month a misdemeanor, exceptions.

Effective 09 Jan 1975, see footnote

Title XXVI TRADE AND COMMERCE

408.095. Charging interest of more than two percent per month a misdemeanor, exceptions. — Every person or persons, company, corporation or firm, and every agent of any person, persons, company, corporation* or firm, who shall take or receive, or agree to take or receive, directly or indirectly, by means of commissions of brokerage charges, or otherwise, for the forbearance or use of money or other commodities, any interest at a rate greater than two percent per month, except as permitted by the laws of this state, shall be deemed guilty of a misdemeanor. Nothing herein contained shall be construed as authorizing a higher rate of interest than is now provided by law.

(RSMo 1939 § 4813, A.L. 1974 2d Ex. Sess. S.B. 1)

Prior revisions: 1929 § 4421; 1919 § 3680; 1909 § 4892

Effective 1-09-75

*Word "corporations" appears in original rolls.



Section 408.096 Loan arrangement, excess fee prohibited for certain transactions — penalty.

Effective 28 Aug 1979

Title XXVI TRADE AND COMMERCE

408.096. Loan arrangement, excess fee prohibited for certain transactions — penalty. — No person, firm or corporation shall receive or impose any fee or charge, other than one expressly provided for by statute, for arranging credit in the amount of one thousand dollars or less the proceeds of which are intended to be used by the borrower primarily for personal, family or household purposes. Any contract evidencing such excess fee or charge and any note evidencing credit so arranged is void. Any person, firm or corporation who receives or imposes a fee or charge prohibited by this section is guilty of a class B misdemeanor.

(L. 1979 S.B. 305)



Section 408.100 Applicability of section — rate of interest.

Effective 28 Aug 1998

Title XXVI TRADE AND COMMERCE

408.100. Applicability of section — rate of interest. — This section shall apply to all loans which are not made as permitted by other laws of this state except that it shall not apply to loans which are secured by a lien on real estate, nonprocessed farm products, livestock, farm machinery or crops or to loans to corporations. On any loan subject to this section, any person, firm, or corporation may charge, contract for and receive interest on the unpaid principal balance at rates agreed to by the parties.

(L. 1951 p. 875 § 408.031, A.L. 1959 H.B. 320, A.L. 1979 S.B. 305, A.L. 1985 H.B. 358 & 440, A.L. 1998 S.B. 792)



Section 408.105 Precomputed loans, extensions, fee, limitations.

Effective 28 Aug 1985

Title XXVI TRADE AND COMMERCE

408.105. Precomputed loans, extensions, fee, limitations. — 1. Extensions on precomputed loans made pursuant to section 408.100 shall be calculated on an actuarial basis or as follows and shall not be considered an additional charge or fee within the meaning of section 408.140:

­

­

2. The following limitations regarding extensions on precomputed loans shall apply:

(1) No extension may be taken on the first installment;

(2) No extension fee shall be collected more than one month prior to the due date of the earliest installment being deferred;

(3) No extension shall be collected for any partial payment; however, two dollars or less shall not be considered a partial payment;

(4) A minimum extension fee of one dollar will be allowed;

(5) In the event of* prepayment in full of the note or contract, the extensions shall be counted as months and computed as provided in section 408.170, based on this total, applied to all of the interest contracted for, plus the extension fees collected.

(L. 1985 S.B. 183)

*Word "of" does not appear in original rolls.



Section 408.110 Short title — applicability of sections 408.120 to 408.190.

Effective 28 Aug 1996

Title XXVI TRADE AND COMMERCE

408.110. Short title — applicability of sections 408.120 to 408.190. — Sections 408.120 to 408.190 shall apply only to loans made pursuant to section 408.100, and shall be known as the "Consumer Loan Act".

(L. 1951 p. 875 § 408.032, A.L. 1981 S.B. 326, A.L. 1996 H.B. 1432)



Section 408.120 Interest computed and paid, how.

Effective 28 Aug 1981

Title XXVI TRADE AND COMMERCE

408.120. Interest computed and paid, how. — The total interest for payment according to schedule may be added to the principal of the loan, but interest shall not be discounted or deducted from the principal of the loan, or paid or received at the time the loan is made, and shall not be compounded. Loan contracts may be calculated and repaid as follows:

(1) A loan contract may provide for repayment in consecutive monthly installments, but the first installment may be payable at any time within forty-five days from the date of the loan and no installment shall be substantially greater than any other installment. Interest for any fractional portion of a month may be computed for each elapsed day at one-thirtieth of the monthly rate contracted for.

(2) A loan contract may provide for repayment as the parties may agree; however, any such loan contract shall provide for the payment of simple interest on such loans at rates not to exceed those authorized by sections 408.100 and 408.200.

(L. 1951 p. 875 § 408.032(a), A.L. 1981 S.B. 326)



Section 408.130 Borrower to receive statement of contract — contents — prepayment effect — receipts for payments.

Effective 28 Aug 1994

Title XXVI TRADE AND COMMERCE

408.130. Borrower to receive statement of contract — contents — prepayment effect — receipts for payments. — 1. At the time the loan is made, there shall be delivered to the borrower, or, if there are two or more borrowers, to one of them, a written statement or copy of the loan contract showing in clear and distinct terms:

(1) The name and address of the lender and of one of the borrowers;

(2) The date of the loan contract;

(3) The schedule of installments or description thereof;

(4) The type of any instrument securing the loan;

(5) The principal amount of the loan excluding interest;

(6) The rate or amount of interest as the contract may provide;

(7) That the borrower may prepay the loan, in whole or in part, at any time, and in case interest has been added to the principal of the loan;

(8) That the interest is subject to the refund requirements of section 408.170 if the loan is prepaid in full.

2. A receipt shall be given for the amount of each payment made in currency. Any note paid in full, or a copy thereof, shall be so marked "paid" and returned, and any security interest which no longer secures a loan shall be restored, cancelled or released.

(L. 1951 p. 875 § 408.032(b), A.L. 1965 p. 114, A.L. 1994 H.B. 963)



Section 408.140 Additional charges or fees prohibited, exceptions — no finance charges if purchases are paid for within certain time limit, exception.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

408.140. Additional charges or fees prohibited, exceptions — no finance charges if purchases are paid for within certain time limit, exception. — 1. No further or other charge or amount whatsoever shall be directly or indirectly charged, contracted for or received for interest, service charges or other fees as an incident to any such extension of credit except as provided and regulated by sections 367.100 to 367.200 and except:

(1) On loans for thirty days or longer which are other than “open-end credit” as such term is defined in the federal Consumer Credit Protection Act and regulations thereunder, a fee, not to exceed ten percent of the principal amount loaned not to exceed one hundred dollars may be charged by the lender; however, no such fee shall be permitted on any extension, refinance, restructure or renewal of any such loan, unless any investigation is made on the application to extend, refinance, restructure or renew the loan;

(2) The lawful fees actually and necessarily paid out by the lender to any public officer for filing, recording, or releasing in any public office any instrument securing the loan, which fees may be collected when the loan is made or at any time thereafter; however, premiums for insurance in lieu of perfecting a security interest required by the lender may be charged if the premium does not exceed the fees which would otherwise be payable;

(3) If the contract so provides, a charge for late payment on each installment or minimum payment in default for a period of not less than fifteen days in an amount not to exceed five percent of each installment due or the minimum payment due or fifteen dollars, whichever is greater, not to exceed fifty dollars. If the contract so provides, a charge for late payment on each twenty-five dollars or less installment in default for a period of not less than fifteen days shall not exceed five dollars;

(4) If the contract so provides, a charge for late payment for a single payment note in default for a period of not less than fifteen days in an amount not to exceed five percent of the payment due; provided that, the late charge for a single payment note shall not exceed fifty dollars;

(5) Charges or premiums for insurance written in connection with any loan against loss of or damage to property or against liability arising out of ownership or use of property as provided in section 367.170; however, notwithstanding any other provision of law, with the consent of the borrower, such insurance may cover property all or part of which is pledged as security for the loan, and charges or premiums for insurance providing life, health, accident, or involuntary unemployment coverage;

(6) Reasonable towing costs and expenses of retaking, holding, preparing for sale, and selling any personal property in accordance with the uniform commercial code - secured transactions, sections 400.9-101 to 400.9-809;

(7) Charges assessed by any institution for processing a refused instrument plus a handling fee of not more than twenty-five dollars;

(8) If the contract or promissory note, signed by the borrower, provides for attorney fees, and if it is necessary to bring suit, such attorney fees may not exceed fifteen percent of the amount due and payable under such contract or promissory note, together with any court costs assessed. The attorney fees shall only be applicable where the contract or promissory note is referred for collection to an attorney, and is not handled by a salaried employee of the holder of the contract;

(9) Provided the debtor agrees in writing, the lender may collect a fee in advance for allowing the debtor to defer up to three monthly loan payments, so long as the fee is no more than the lesser of fifty dollars or ten percent of the loan payments deferred, no extensions are made until the first loan payment is collected and no more than one deferral in a twelve-month period is agreed to and collected on any one loan; this subdivision applies to nonprecomputed loans only and does not affect any other subdivision;

(10) If the open-end credit contract is tied to a transaction account in a depository institution, such account is in the institution’s assets and such contract provides for loans of thirty-one days or longer which are “open-end credit”, as such term is defined in the federal Consumer Credit Protection Act and regulations thereunder, the creditor may charge a credit advance fee of up to the lesser of seventy-five dollars or ten percent of the credit advanced from time to time from the line of credit; such credit advance fee may be added to the open-end credit outstanding along with any interest, and shall not be considered the unlawful compounding of interest as specified under section 408.120;

(11) A deficiency waiver addendum, guaranteed asset protection, or a similar product purchased as part of a loan transaction with collateral and at the borrower’s consent, provided the cost of the product is disclosed in the loan contract, is reasonable, and the requirements of section 408.380 are met;

(12) A convenience fee for payments using an alternative payment channel that accepts a debit or credit card not present transaction, nonface-to-face payment, provided that:

(a) The person making the payment is notified of the convenience fee; and

(b) The fee is fixed or flat, except that the fee may vary based upon method of payment used.

2. Other provisions of law to the contrary notwithstanding, an open-end credit contract under which a credit card is issued by a company, financial institution, savings and loan or other credit issuing company whose credit card operations are located in Missouri may charge an annual fee, provided that no finance charge shall be assessed on new purchases other than cash advances if such purchases are paid for within twenty-five days of the date of the periodic statement therefor.

3. Notwithstanding any other provision of law to the contrary, in addition to charges allowed pursuant to section 408.100, an open-end credit contract provided by a company, financial institution, savings and loan or other credit issuing company which is regulated pursuant to this chapter may charge an annual fee not to exceed fifty dollars.

(L. 1951 p. 875 § 408.032 (c), A.L. 1979 S.B. 305, A.L. 1980 H.B. 1195, A.L. 1981 S.B. 5 Revision, S.B. 326, A.L. 1984 S.B. 686, A.L. 1986 H.B. 1207, A.L. 1989 H.B. 386 merged with H.B. 615 & 563 merged with S.B. 192, A.L. 1990 H.B. 1630 merged with S.B. 768, A.L. 1992 S.B. 705 merged with S.B. 688, A.L. 1994 H.B. 1312, A.L. 1996 S.B. 683, A.L. 1998 S.B. 792, A.L. 2001 H.B. 738 merged with S.B. 186, A.L. 2002 S.B. 895, A.L. 2003 S.B. 346, A.L. 2004 H.B. 959 merged with S.B. 1233, et al., A.L. 2011 S.B. 83, A.L. 2013 H.B. 329 merged with S.B. 254, A.L. 2015 S.B. 345, A.L. 2017 H.B. 292)



Section 408.145 Fees for credit cards issued in contiguous states.

Effective 01 Jan 1999, see footnote

Title XXVI TRADE AND COMMERCE

408.145. Fees for credit cards issued in contiguous states. — 1. To encourage competitive equality, lenders issuing credit cards in this state pursuant to the authority of section 408.100 or 408.200, may in addition to lawful interest, contract for, charge and collect fees for such credit cards which any lender in any contiguous state is permitted to charge for credit cards issued in such contiguous state by such state's statutes. State-chartered lenders charging such fees in reliance on this subsection shall file a copy of the pertinent statutes of one contiguous state authorizing credit card fees with the director of finance or such lender's principal state regulator. The director of finance or other principal state regulator shall, within thirty days after receipt of the filing, approve or disapprove of such fees on the sole basis of whether the statutes of such contiguous state permit such fees, and without regard to the restrictions placed upon credit cards by subsection 2 of this section. When the lender is chartered by the federal government, or any agency thereunder, or is unregulated, such lender shall file with and be approved by the Missouri attorney general under the same provision as provided a state-chartered lender.

2. "Credit card" as used in this section shall mean a credit device defined as such in the federal Consumer Credit Protection Act and regulations thereunder, except:

(1) The term shall be limited to credit devices which permit the holder to purchase goods and service upon presentation to third parties whether or not the credit card also permits the holder to obtain loans of any other type; and

(2) Such credit device shall only provide credit which is not secured by real or personal property.

3. "Lender" as used in this section shall mean any category of depository or nondepository creditor. Notwithstanding the provisions of section 408.140, the lender shall declare on each credit card contract whether the credit card fees are governed by section 408.140, or by this section.

(L. 1998 S.B. 792 merged with S.B. 852 & 913)

Effective 1-01-99



Section 408.150 Lender can not receive excess interest — failure by lender to return excess interest, damages allowed.

Effective 28 Aug 1982

Title XXVI TRADE AND COMMERCE

408.150. Lender can not receive excess interest — failure by lender to return excess interest, damages allowed. — If any amount in excess of the interest permitted by sections 408.100 to 408.190 is charged or received on any loan except as the result of a bona fide error, the lender shall be barred from recovery of any interest on the contract and shall upon demand return all interest received to the person from* whom received. If such interest is not returned upon written demand, then the person paying the same or his legal representative may recover twice the amount paid together with costs of the suit and reasonable attorney's fees, provided that the action is brought within five years of such written demand.

(L. 1951 p. 875 § 408.032(d), A.L. 1982 H.B. 1341, et al.)

*Word "from" does not appear in original rolls.



Section 408.160 False advertising prohibited.

Effective 28 Aug 1951

Title XXVI TRADE AND COMMERCE

408.160. False advertising prohibited. — No person, firm, or corporation shall print, publish, distribute or cause the same to be done in any manner whatsoever, any written or printed statement with regard to interest or charges, terms or conditions for the lending of money which is false or calculated to deceive.

(L. 1951 p. 875 § 408.032(e))



Section 408.170 Contracts paid in full before due date — recomputations of interest — refund defined.

Effective 01 Jul 2003, see footnote

Title XXVI TRADE AND COMMERCE

408.170. Contracts paid in full before due date — recomputations of interest — refund defined. — 1. If a note or loan contract providing for amount of interest, added to the principal of the loan, is prepaid in full (by cash, renewal, or refinancing) one month or more before the final installment date, the lender shall either:

(1) Recompute the amount of interest earned to the date of prepayment in full on the basis of the rate of interest originally contracted for computed on the actual unpaid principal balances for the time actually outstanding; or

(2) If the initial term of the contract is sixty-one months or less and it is a contract for five thousand dollars or less, give a refund of a portion of the amount of interest originally contracted for which shall be computed as follows: The amount of the refund shall be at least as great a proportion of such amount of interest as the sum of the full monthly balances of the contract scheduled to follow the installment date after the date of prepayment in full bears to the sum of all the monthly balances of the contract, both sums to be determined according to the payment schedule provided by the contract; except that, if prepayment in full occurs during the first installment period, interest shall be recomputed and charged only for the actual number of days elapsed. When the period before the first installment is more or less than one month, the portion of the interest earned for such period shall be determined by counting each day in such period as one-thirtieth of a month and one three hundred and sixtieth of a year.

2. No refund shall be required for any partial prepayment.

3. For a contract for more than five thousand dollars, the word "refund" as used herein shall mean a credit or deduction from the amount of interest originally contracted for at any time by cash, renewal or refinancing, the buyer shall receive a refund which shall be calculated by the actuarial method. The lender shall retain no more interest than is actually earned whenever a note or loan contract is prepaid.

(L. 1951 p. 875 § 408.032(f), A.L. 1986 H.B. 1207, A.L. 2002 S.B. 895)

Effective 7-01-03



Section 408.175 Interest rate when maturity of note or contract accelerated.

Effective 28 Aug 1959

Title XXVI TRADE AND COMMERCE

408.175. Interest rate when maturity of note or contract accelerated. — If the maturity of a note or loan contract providing for an amount of interest added to the principal of the loan is accelerated, the unpaid balance shall be reduced by the refund of that portion of the amount of interest originally contracted for which would be required for prepayment in full on the date of acceleration, and thereafter the note or loan contract shall bear interest at the rate originally contracted for, computed on unpaid balances for the time actually outstanding from the installment date following the date of acceleration until paid.

(L. 1959 H.B. 321)



Section 408.178 Deferral of monthly loan payments, fee authorized for certain loans.

Effective 28 Aug 2004

Title XXVI TRADE AND COMMERCE

408.178. Deferral of monthly loan payments, fee authorized for certain loans. — Notwithstanding any other law to the contrary, on loans with an original amount of six hundred dollars or more, and provided the debtor agrees in writing, the lender may collect a fee in advance for allowing the debtor to defer monthly loan payments, so long as the fee on each deferred period is no more than the lesser of fifty dollars or ten percent of the loan payments deferred, however, a minimum fee of twenty-five dollars is permitted, and no extensions are made until the first loan payment is collected on any one loan. This section applies to nonprecomputed loans only.

(L. 2004 H.B. 959)



Section 408.180 Authority of director to verify interest rates charged.

Effective 28 Aug 1951

Title XXVI TRADE AND COMMERCE

408.180. Authority of director to verify interest rates charged. — The director of finance shall have the power and duty to verify the correctness of the rate and amount of interest charged or received and the refund of interest made on any loan which is subject to section 408.100.

(L. 1951 p. 875 § 408.032(g))



Section 408.190 Certain loans exempt from sections 408.120 to 408.180, and 408.200.

Effective 28 Aug 2004

Title XXVI TRADE AND COMMERCE

408.190. Certain loans exempt from sections 408.120 to 408.180, and 408.200. — Sections 408.120 to 408.180 and 408.200 shall not apply to any loan on which the rate or amount of interest and fees charged or received are lawful under Missouri law without regard to the rates permitted in section 408.100 and the fees permitted in sections 408.140, 408.145, and 408.178.

(L. 1951 p. 875 § 408.032(h), A.L. 1974 2d Ex. Sess. S.B. 1, A.L. 1980 H.B. 1195, A.L. 1981 S.B. 5 Revision, A.L. 2004 H.B. 959)



Section 408.193 Credit cards, no derogatory reports to credit agencies for carrying a zero balance.

Effective 01 Jan 1999, see footnote

Title XXVI TRADE AND COMMERCE

408.193. Credit cards, no derogatory reports to credit agencies for carrying a zero balance. — 1. For the purposes of this section, the term "credit card" shall mean a credit device defined as such in the federal Consumer Credit Protection Act.

2. Any entity that issues credit cards in this state, delivers credit cards in this state or causes credit cards to be delivered in this state shall not make any derogatory report to a credit reporting agency on any credit card holder solely because such credit card holder has paid the entire outstanding balance on such credit card by the payment date.

3. Nothing herein shall authorize or prohibit an entity from suspending credit card privileges or recalling the issued credit card for any purpose.

(L. 1998 S.B. 852 & 913 § 1)

Effective 1-01-99



Section 408.200 Borrower not to be indebted on two or more contracts with same lender, when.

Effective 28 Aug 1998

Title XXVI TRADE AND COMMERCE

408.200. Borrower not to be indebted on two or more contracts with same lender, when. — No lender shall permit any borrower to be indebted to such lender on two or more contracts at any time for the purpose or with the result of contracting for or receiving more interest on the multiple notes or contracts than would have been permissible on a single note or contract entered into in accordance with section 408.100.

(L. 1951 p. 875 § 408.033, A.L. 1959 H.B. 320, A.L. 1974 2d Ex. Sess. S.B. 1, A.L. 1977 S.B. 317, A.L. 1979 S.B. 305, A.L. 1985 H.B. 358 & 440, A.L. 1998 S.B. 792)



Section 408.210 Assignment of wages or compensation — excess over loan deemed interest.

Effective 28 Aug 1951

Title XXVI TRADE AND COMMERCE

408.210. Assignment of wages or compensation — excess over loan deemed interest. — The payment of four hundred dollars or less in money, credit, goods, or things in action, as consideration for any sale or assignment of, or order for the payment of wages, salary, commissions, or other compensation for services, whether earned or to be earned, shall for the purpose of this chapter and any act regulating loans or punishing usury be deemed a loan secured by such assignment, and the amount by which such assigned compensation exceeds the amount of such consideration actually paid shall for the purposes of this chapter and any act regulating loans or punishing usury be deemed interest or charges upon such loan from the date of such payment to the date such compensation is payable, and such transaction shall be governed by and subject to the provisions of this chapter, provided that nothing in this section contained shall be construed as authorizing the assignment of wages, salaries, commissions, or other compensation for services not earned at the time when such purported sale or assignment thereof is made. In case any transaction defined in this section results in a greater rate or amount of interest or charges than is permitted by law, all contracts taken in connection with such transaction shall be void and the lender shall have no right to collect, receive, or retain any principal, interest or charges.

(L. 1951 p. 875 § 408.034)



Section 408.213 Changes to certain sections remedial only.

Effective 28 Aug 2004

Title XXVI TRADE AND COMMERCE

408.213. Changes to certain sections remedial only. — The changes in sections 408.140, 408.145, 408.190, and 408.232 are remedial and should be given that construction; however, this section shall have no effect, favorably or unfavorably, on any case filed in court prior to January 1, 2004.

(L. 2004 H.B. 959 § 408.480)



Section 408.231 Definitions.

Effective 28 Aug 1994

Title XXVI TRADE AND COMMERCE

408.231. Definitions. — 1. A "second mortgage loan" shall mean a loan secured in whole or in part by a lien upon any interest in residential real estate created by a security instrument, including a mortgage, trust deed, or other similar instrument or document, which provides for interest to be calculated at the rate allowed by the provisions of section 408.232, which residential real estate is subject to one or more prior mortgage loans.

2. "Principal" of a second mortgage loan means the total of the net amount paid to, receivable by, contracted for, or paid or payable for the account of the borrower, and to the extent payment is deferred, additional charges permitted by section 408.233.

3. "Residential real estate" shall mean any real estate used or intended to be used as a residence by not more than four families, notwithstanding the provisions of section 408.015.

(L. 1979 S.B. 305, A.L. 1980 H.B. 1195, A.L. 1981 S.B. 5 Revision, A.L. 1985 S.B. 183, A.L. 1986 S.B. 667, A.L. 1994 H.B. 1312 merged with S.B. 718)



Section 408.232 Rates and terms.

Effective 28 Aug 2004

Title XXVI TRADE AND COMMERCE

408.232. Rates and terms. — 1. With respect to a second mortgage loan, any person, firm or corporation may charge, contract for, and receive interest in any manner at rates agreed to by the parties computed on unpaid balances of the principal for the time actually outstanding.

2. The term of the loan, for purposes of this section, commences with the date the loan is made. Differences in the lengths of months are disregarded, and a day may be counted as one-thirtieth of a month and one-three hundred sixtieth of a year. When a second mortgage loan contract provides for monthly installments, the first installment may be payable at any time within one month and fifteen days of the date of the loan.

3. For revolving loans, charges may be computed at a daily rate of one-thirtieth of the monthly rate on actual daily balances or at a monthly rate on the average daily balance in each monthly billing cycle.

4. Sections 408.231 to 408.241 shall not apply to any loans on which the rate of interest and fees charged are lawful under Missouri law without regard to the rates permitted in subsection 1 of this section and the fees permitted in section 408.233.

(L. 1979 S.B. 305, A.L. 1980 H.B. 1195, A.L. 1981 S.B. 5 Revision, A.L. 1994 H.B. 1312 merged with S.B. 718, A.L. 1998 S.B. 792, A.L. 2004 H.B. 959)



Section 408.233 Additional charges authorized.

Effective 28 Aug 2011

Title XXVI TRADE AND COMMERCE

408.233. Additional charges authorized. — 1. No charge other than that permitted by section 408.232 shall be directly or indirectly charged, contracted for or received in connection with any second mortgage loan, except as provided in this section:

(1) Fees and charges prescribed by law actually and necessarily paid to public officials for perfecting, releasing, or satisfying a security interest related to the second mortgage loan;

(2) Taxes;

(3) Bona fide closing costs paid to third parties, which shall include:

(a) Fees or premiums for title examination, title insurance, or similar purposes including survey;

(b) Fees for preparation of a deed, settlement statement, or other documents;

(c) Fees for notarizing deeds and other documents;

(d) Appraisal fees; and

(e) Fees for credit reports;

(4) Charges for insurance as described in subsection 2 of this section;

(5) A nonrefundable origination fee not to exceed five percent of the principal which may be used by the lender to reduce the rate on a second mortgage loan;

(6) Any amounts paid to the lender by any person, corporation or entity, other than the borrower, to reduce the rate on a second mortgage loan or to assist the borrower in qualifying for the loan;

(7) For revolving loans, an annual fee not to exceed fifty dollars may be assessed.

2. An additional charge may be made for insurance written in connection with the loan, including insurance protecting the lender against the borrower's default or other credit loss, and:

(1) For insurance against loss of or damage to property where no such coverage already exists; and

(2) For insurance providing life, accident, health or involuntary unemployment coverage.

3. The cost of any insurance shall not exceed the rates filed with the department of insurance, financial institutions and professional registration, and the insurance shall be obtained from an insurance company duly authorized to conduct business in this state. Any person or entity making second mortgage loans, or any of its employees, may be licensed to sell insurance permitted in this section.

4. On any second mortgage loan, a default charge may be contracted for and received for any installment or minimum payment not paid in full within fifteen days of its scheduled due date equal to five percent of the amount or fifteen dollars, whichever is greater, not to exceed fifty dollars. A default charge may be collected only once on an installment or a payment due however long it remains in default. A default charge may be collected at the time it accrues or at any time thereafter and for purposes of subsection 3 of section 408.234 a default charge shall be treated as a payment. No default charge may be collected on an installment or a payment due which is paid in full within fifteen days of its scheduled due date even though an earlier installment or payment or a default charge on earlier installment or payments may not have been paid in full.

5. The lender shall, in addition to the charge authorized by subsection 4 of this section, be allowed to assess the borrower or other maker of refused instrument the actual charge made by any institution for processing the negotiable instrument, plus a handling fee of not more than twenty-five dollars; and, if the contract or promissory note, signed by the borrower, provides for attorney fees, and if it is necessary to bring suit, such attorney fees may not exceed fifteen percent of the amount due and payable under such contract or promissory note, together with any court costs assessed. The attorney fees shall only be applicable where the contract or promissory note is referred for collection to an attorney, and are not handled by a salaried employee of the holder of the contract or note.

6. No provision of this section shall be construed to prohibit the sale of a deficiency waiver addendum, guaranteed asset protection, or a similar product purchased as part of a loan transaction with collateral and at the borrower's consent, provided the cost of the product is disclosed in the loan contract, is reasonable, and the requirements of section 408.380 are met.

(L. 1979 S.B. 305, A.L. 1982 H.B. 1341, et al., A.L. 1983 S.B. 70 § 408.233 merged with § 5, A.L. 1985 H.B. 826, A.L. 1986 S.B. 667 merged with H.B. 1207, A.L. 1989 S.B. 192, A.L. 1998 S.B. 792, A.L. 2003 S.B. 346, A.L. 2008 S.B. 788, A.L. 2011 S.B. 83)



Section 408.234 Minimum amount of loan — collateral — prepayment rights, method of computation.

Effective 28 Aug 2000

Title XXVI TRADE AND COMMERCE

408.234. Minimum amount of loan — collateral — prepayment rights, method of computation. — 1. No lender shall make a second mortgage loan pursuant to sections 408.231 to 408.241 in an initial principal amount of less than two thousand five hundred dollars.

2. A lender may take a security interest in any collateral in conjunction with residential real estate in connection with a second mortgage loan.

3. The borrower shall have an unconditional right to prepay any second mortgage loan. If any such loan providing for interest being added to the principal is prepaid in full one month or more before the final installment date, the lender shall recompute the amount of interest earned to the date of prepayment in full on the basis of the rate of interest originally contracted for computed on the actual unpaid principal balances for the time actually outstanding.

4. When fees charged need not be disclosed in the annual percentage rate required by Title 15, U.S.C. Sections 1601, et seq., and regulations thereunder because such fees are deminimus amounts or for other reasons, such fees need not be included in the annual percentage rate for state examination purposes.

(L. 1979 S.B. 305, A.L. 1980 H.B. 1195, A.L. 1981 S.B. 5 Revision, A.L. 1994 H.B. 1312 merged with S.B. 718, A.L. 2000 S.B. 896)



Section 408.235 Director may examine certain lenders.

Effective 28 Aug 1994

Title XXVI TRADE AND COMMERCE

408.235. Director may examine certain lenders. — The director of the division of finance shall have full power and authority at any time and as often as reasonably necessary to investigate and examine the books, records, and papers of any lender making second mortgage loans pursuant to this act*, and may compel the production of all relevant books, records, accounts, and documents with respect to loans made under sections 408.231 to 408.241. Provided, however, this section shall not apply to those corporations whose powers emanate from the laws of the United States and those which are subject to the divisions of credit unions and finance.

(L. 1979 S.B. 305, A.L. 1994 H.B. 1312 merged with S.B. 718)

*"This act" (H.B. 1312, 1994, and S.B. 718, 1994) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 408.236 Recovery of interest barred, when, exceptions — actions taken or omitted in reliance on interpretation by division of finance, effect.

Effective 28 Aug 1994

Title XXVI TRADE AND COMMERCE

408.236. Recovery of interest barred, when, exceptions — actions taken or omitted in reliance on interpretation by division of finance, effect. — Any person violating the provisions of sections 408.231 to 408.241 shall be barred from recovery of any interest on the contract, except where such violations occurred either:

(1) As a result of an accidental and bona fide error of computation; or

(2) As a result of any acts done or omitted in reliance on a written interpretation of the provisions of sections 408.231 to 408.241 by the division of finance.

(L. 1979 S.B. 305, A.L. 1988 H.B. 1355, A.L. 1994 H.B. 1312 merged with S.B. 718)



Section 408.237 Applicability of sections 408.231 to 408.241.

Effective 28 Aug 1994

Title XXVI TRADE AND COMMERCE

408.237. Applicability of sections 408.231 to 408.241. — Sections 408.231 to 408.241 shall not apply to any transaction in which a single extension of credit is allocated between a first lien and any number of subordinate liens, for the purpose or with the result of contracting for or receiving a higher rate of interest than would have been permitted if the loan had been made under section 408.030.

(L. 1979 S.B. 305, A.L. 1994 H.B. 1312 merged with S.B. 718)



Section 408.240 Penalties — actions taken or omitted in reliance on written interpretation by division, effect.

Effective 28 Aug 1994

Title XXVI TRADE AND COMMERCE

408.240. Penalties — actions taken or omitted in reliance on written interpretation by division, effect. — Any person, firm, or corporation who or which shall violate the provisions of sections 408.100 to 408.241 and any member, officer, director, agent or employee of such person, firm or corporation who shall participate in such violation shall be guilty of a class A misdemeanor, except where such violation occurred either:

(1) As a result of an accidental and bona fide error of computation; or

(2) As a result of any acts done or omitted in reliance on a written interpretation of sections 408.231 to 408.241 by the division of finance. Section 408.095 shall not apply to a loan which complies with sections 408.100 to 408.241.

(L. 1979 S.B. 305, A.L. 1988 H.B. 1355, A.L. 1994 H.B. 1312 merged with S.B. 718)



Section 408.241 Prepayment fee, second mortgage loans, allowed when.

Effective 07 Mar 1991, see footnote

Title XXVI TRADE AND COMMERCE

408.241. Prepayment fee, second mortgage loans, allowed when. — Notwithstanding the provisions of sections 408.233 and 408.234, a prepayment fee may be charged on second mortgage loans, as defined in section 408.231, under the same provisions as is allowed under section 408.036.

(L. 1991 H.B. 180 § 1)

Effective 3-07-91



Section 408.250 Definitions.

Effective 01 Mar 2011, see footnote

Title XXVI TRADE AND COMMERCE

408.250. Definitions. — Unless otherwise clearly indicated by the context, the following words when used in sections 408.250 to 408.370, for the purposes of sections 408.250 to 408.370, shall have the meanings respectively ascribed to them in this section:

(1) "Cash sale price" means the price stated in a retail time transaction for which the seller would have sold or furnished to the buyer, and the buyer would have bought or obtained from the seller, the goods or services which are the subject matter of the retail time transaction, if such sale were for cash. The cash sale price may include the cost of taxes, official fees, if any, and charges for accessories and their installation and delivery, and for the servicing, repairing or improving of goods. If a retail time transaction involves the repair, modernization, alteration or rehabilitation of real property, the cash sale price may include reasonable fees and costs actually to be paid for construction permits and similar fees, the services of an attorney and any title search and title insurance relating to any mortgage, lien or other security interest taken, granted or reserved pursuant to contract;

(2) "Credit" means the right granted by a creditor to a debtor to defer payment of a debt or to incur debt and defer its payment. It includes the right to incur debt and defer its payment pursuant to the use of a card, plate, coupon book, or other credit confirmation or identification device or number or other identifying description;

(3) The term "creditor" refers only to creditors who regularly extend, or arrange for the extension of, credit whether in connection with loans, sales of property or services, or otherwise;

(4) "Goods" means all tangible chattels personal and merchandise certificates or coupons issued by a retail seller exchangeable for tangible chattels personal of such seller, but the term does not include motor vehicles, nonprocessed farm products, livestock, money, things in action, or intangible personal property. The term includes tangible chattels personal which, at the time of the sale or subsequently, are to be so affixed to realty as to become a part thereof whether or not severable therefrom;

(5) "Holder" of a retail time contract means the retail seller of the goods or services under the contract or, if the contract is purchased or otherwise acquired, the person purchasing or otherwise acquiring the contract;

(6) "Insurance company" means any form of lawfully authorized insurer in this state;

(7) "Motor vehicle" means any new or used automobile, motor home, manufactured home as defined in section 700.010, excluding a manufactured home with respect to which the requirements of subsections 1 to 3 of section 700.111, as applicable, have been satisfied, motorcycle, truck, trailer, semitrailer, truck tractor, or bus, primarily designed or used to transport persons or property on a public highway, road or street, or a mobile or modular home or farm machinery or implements;

(8) "Official fees" means the fees prescribed by law for filing, recording or otherwise perfecting and releasing or satisfying any title or lien retained or taken by a seller in connection with a retail time transaction;

(9) "Person" means an individual, partnership, corporation, association, and any other group however organized;

(10) "Principal balance" means the cash sale price of the goods or services which are the subject matter of a retail time transaction plus the amount, if any, included in a retail time contract, if a separate identified charge is made therefor and stated in the contract, for insurance and other benefits and official fees, minus the amount of the buyer's down payment in money or goods;

(11) "Retail buyer" or "buyer" means a person who buys goods or obtains services to be used primarily for personal, family, or household purposes and not primarily for business, commercial, or agricultural purposes from a retail seller in a retail time transaction;

(12) "Retail charge agreement" means an agreement entered into in this state between a retail seller and a retail buyer prescribing the terms of retail time transactions to be made from time to time pursuant to such agreement, and which provides for a time charge to be computed on the buyer's total unpaid balance from time to time;

(13) "Retail seller" or "seller" means a person who regularly sells or offers to sell goods or services to a buyer primarily for the latter's personal, family, or household use and not primarily for business, commercial, or agricultural use. The term also includes a person who regularly grants credit to retail buyers for the purpose of purchasing goods or services from any person, pursuant to a retail charge agreement, but shall not apply to any person licensed or chartered and regulated to engage regularly in the business of making loans from or in this state;

(14) "Retail time contract" means an agreement evidencing one or more retail time transactions entered into in this state pursuant to which a buyer engages to pay in one or more deferred payments the time sale price of goods or services. The term includes a chattel mortgage; conditional sales contract; and a contract for the bailment or leasing of goods by which the bailee or lessee contracts to pay as compensation for their use a sum substantially equivalent to or in excess of their cash sale price and by which it is agreed that the bailee or lessee is bound to become, or, for no further or a merely nominal consideration has the option of becoming, the owner of the goods upon full compliance with the provisions of the contract;

(15) "Retail time transaction" means a contract to sell or furnish or the sale of or furnishing of goods or services by a retail seller to a retail buyer for which payment is to be made in one or more deferred payments under and pursuant to a retail time contract or a retail charge agreement;

(16) "Services" means work, labor and services of any kind furnished or agreed to be furnished by a retail seller but does not include professional services including, but not limited to, services performed by an accountant, physician, lawyer or the like, unless the furnishing of such professional services is the subject of a signed retail time transaction;

(17) "Time charge" means the amount, however denominated or expressed, in excess of the cash sale price under a retail charge agreement or the principal balance under a retail time contract which a retail buyer contracts to pay or pays for goods or services. It includes the extension to the buyer of the privilege of paying therefor in one or more deferred payments;

(18) "Time sale price" means the total of the cash sale price of the goods or services and the amount, if any, included for insurance and other benefits if a separate identified charge is made therefor, and the amounts of the official fees, and the time charge.

(L. 1961 p. 638 § 2, A.L. 1974 S.B. 427, A.L. 1975 S.B. 71, A.L. 1979 S.B. 305, A.L. 1982 H.B. 1341, et al., A.L. 1989 H.B. 346, A.L. 2010 S.B. 630)

Effective 3-01-11



Section 408.260 Time contract, how executed — required contents — additional notes to cut off buyer's rights prohibited — waiver of buyer's legal remedies prohibited.

Effective 28 Aug 1975

Title XXVI TRADE AND COMMERCE

408.260. Time contract, how executed — required contents — additional notes to cut off buyer's rights prohibited — waiver of buyer's legal remedies prohibited. — 1. Each retail time contract shall be in writing, shall be signed by both the buyer and the seller, and shall be completed prior to the signing of the contract by the buyer. In addition to such retail time contract, the seller may require the buyer to execute and deliver a negotiable promissory note to evidence the obligation created by the retail time contract, and the seller may require security for the payment of such obligation or the performance of any other condition of the contract, in which case the retail time contract may evidence such security. The fact that a note given to evidence a retail time contract contains the matters and things which sections 408.250 to 408.370 require be included in a retail time contract shall not render such note nonnegotiable under any of the provisions of article 3 of chapter 400 if such note is not otherwise nonnegotiable under said chapter. Any such additional document or documents shall be completed prior to the signing thereof by the buyer. No retail time contract shall require or entail the execution by the buyer of any note or series of notes which, when separately negotiated, will cut off as to third parties any right of action or defense which the buyer may have against the seller.

2. The printed portion of the contract, other than instructions for completion, shall be in at least eight point type. The contract shall contain the following notice in a size equal to at least ten point bold type:

"NOTICE TO THE BUYER:

(1) DO NOT SIGN THIS CONTRACT BEFORE YOU READ IT OR IF IT CONTAINS ANY BLANK SPACES.

(2) YOU ARE ENTITLED TO AN EXACT COPY OF THE CONTRACT YOU SIGN.

(3) UNDER THE LAW YOU HAVE THE RIGHT TO PAY OFF IN ADVANCE THE FULL AMOUNT DUE AND UNDER CERTAIN CIRCUMSTANCES TO OBTAIN A PARTIAL REFUND OF THE TIME CHARGE."

3. The seller shall deliver to the buyer, or mail to him at his address shown on the contract, a copy of the contract signed by the seller. Until the seller does so, a buyer who has not received delivery of the goods or been furnished the services shall have the right to rescind his agreement and to receive a refund of all payments made and return of all goods traded in to the seller on account of or in contemplation of the contract, or if such goods cannot be returned, the value thereof. Any acknowledgment by the buyer of delivery of a copy of the contract shall be in a size equal to at least ten point bold type and, if contained in the contract, shall appear directly above the buyer's signature. The buyer's acknowledgment, conforming to the requirements of this subsection 3, of delivery of a copy of the contract shall be conclusive proof of such delivery, and that the contract when signed did not contain any blank spaces except as provided in subsection 7 or section 408.270, and of compliance with this section in any action or proceeding by or against a holder of the contract without knowledge to the contrary when he purchases the contract.

4. The contract shall contain the names of the seller and the buyer, the place of business of the seller, the residence of the buyer as specified by the buyer and a brief description of the goods sold or services furnished or to be furnished, and shall clearly state and describe any collateral security taken for the buyer's obligation.

5. The contract shall contain the following items:

(1) The cash sale price of the goods or services;

(2) The amount of the buyer's down payment, and whether made in money or goods, or partly in money and partly in goods, including a brief description of the goods traded in;

(3) The difference between items (1) and (2);

(4) The amount, if any, if a separate charge is made therefor, included for insurance and other benefits, specifying the types of coverage and benefits and the coverage periods and separately stating each amount for each insurance premium or benefit;

(5) The amount of official fees;

(6) The principal balance which is the sum of items (3), (4) and (5);

(7) The amount of the time charge;

(8) The amount of the time balance, which is the sum of items (6) and (7), payable in one or more deferred payments by the buyer to the seller, and the amount of each such payment and the due date or period thereof;

(9) The time sale price.

­­

­

6. A retail time contract need not be contained in a single document. If the contract is contained in more than one document, then one such document may be an original document applicable to purchases of goods or services to be made by the retail buyer from time to time and in such case such document, together with the sales slip, account book or other written statement relating to each purchase, shall set forth all of the information required by this section and shall constitute the retail time contract for each such purchase.

7. No retail time contract shall be signed by any party thereto when it contains blank spaces to be filled in after it has been signed except that, if delivery of the goods is not made at the time of the execution of the contract, the identifying numbers or marks of the goods or similar information and the due dates of the payments may be inserted in the contract after its execution.

8. Upon written request from the buyer the holder of a retail time contract shall give or forward to the buyer a written statement of the dates and amounts of payments received and charges imposed and the total amount unpaid under such contract. A buyer shall be given a written receipt for any payments when made in cash.

9. No provision in a retail time contract relieving the seller from liability for any legal remedies which the buyer may have against the seller under the contract or any separate instrument executed in connection therewith shall be enforceable.

10. After payment of all sums for which the buyer is obligated under a contract and upon written demand made by the buyer the holder shall deliver or mail to the buyer at his last known address one or more good and sufficient instruments to acknowledge payment in full and shall release all security in the goods or in any collateral security.

11. No retail time contract shall contain any provision by which the buyer agrees to relieve the seller, assignee or holder of any liabilities, or whereby the buyer agrees to waive any claim, rights or legal remedies which the buyer may have against the seller, assignee or holder under the retail time contract.

(L. 1961 p. 638 § 4, A.L. 1965 p. 95, A.L. 1975 S.B. 71)



Section 408.270 Retail time contracts negotiated by mail — delivery unnecessary — notice of insertions in blanks.

Effective 28 Aug 1961

Title XXVI TRADE AND COMMERCE

408.270. Retail time contracts negotiated by mail — delivery unnecessary — notice of insertions in blanks. — Retail time contracts negotiated and entered into by mail without personal solicitation by salesmen or other representatives of the seller and based upon the catalog of the seller or other printed solicitation of business, which is distributed and made available generally to the public, if such catalog or other printed solicitation clearly sets forth the cash and time sale prices and other terms of sales to be made through such medium, may be made as provided in this section. All provisions of sections 408.250 to 408.370 shall apply to such sales except that the seller shall not be required to deliver a copy of the contract to the buyer as provided in section 408.260 and if the contract when received by the seller contains any blank spaces the seller may insert in the appropriate blank space the amounts of money and other terms which are set forth in the seller's catalog or other printed solicitation which is then in effect. In lieu of sending the buyer a copy of the contract as provided in section 408.260, the seller shall furnish to the buyer a written statement of any items inserted in the blank spaces in the contract received from the buyer.

(L. 1961 p. 638 § 4)



Section 408.280 Insurance purchased to secure retail time contract, regulation.

Effective 28 Aug 1989

Title XXVI TRADE AND COMMERCE

408.280. Insurance purchased to secure retail time contract, regulation. — 1. The amount, if any, included for insurance, if a separate identified charge is made for the insurance, which insurance may be purchased by the seller or other person holding a retail time contract or account under a retail charge agreement, shall not exceed the applicable premium chargeable in accordance with the rates approved by the department of insurance, financial institutions and professional registration of this state where such rates are required by law to be approved by such department. All insurance shall be written by an insurance company authorized to do business in this state and all policies written in this state shall be countersigned by a duly licensed resident agent authorized to engage in the insurance business in this state, unless otherwise provided by law. A buyer may be required to provide insurance on the goods at his own cost for the protection of the seller or other person holding a retail time contract or account under a retail charge agreement, as well as the buyer, but such insurance shall be subject to limitations provided for in regulations promulgated and issued by the director of finance pursuant to the provisions of subsection 3 of this section. An additional charge may be made for insurance written in connection with the retail time contract which provides involuntary unemployment coverage.

2. The seller or other person holding a retail time contract or account under a retail charge agreement shall, within thirty days after provision for any insurance is agreed to by the buyer, send or cause to be sent to the buyer a policy or policies or certificate or certificates of insurance, clearly setting forth the amount of the premium, the kind or kinds of insurance, the coverage and, if a policy, all the terms, exceptions, limitations, restrictions and conditions of the contract or contracts of insurance, or, if a certificate, a summary of the certificate.

3. The amount of any life insurance shall not exceed the amount of the total unpaid balance from time to time under a retail time contract or under a retail charge agreement, except that where the buyer's obligation under a retail time contract is repayable in payments which are not substantially equal in amount, such insurance may be level term insurance in an amount which shall not exceed by more than five dollars the time balance as determined under subsection 5 of section 408.260. The director of finance, or such agency or agencies as may exercise the powers and duties now performed by such director, shall issue regulations providing for and governing the types and limits of all other insurance and the issuance of policies in connection with retail time transactions. Nothing in this section shall alter or amend the statutes of this state relating to insurance or affect the powers of the director of the department of insurance, financial institutions and professional registration under such statutes.

4. The seller shall not decline existing insurance written by an insurance company authorized to do business in this state and the buyer shall have the privilege of purchasing insurance from an agent or broker of his own selection and of selecting his insurance company, except that the insurance company shall be acceptable to the holder, which acceptance shall not be unreasonably or arbitrarily withheld, and further, that the inclusion of the cost of the insurance premium in the retail time contract when the buyer selects his agent, broker or company shall be optional with the seller.

5. If any insurance is cancelled, or the premium adjusted, any refund of the insurance premium received by the holder shall be credited to the final maturing payments of the contract except to the extent applied toward payment for similar insurance protecting the interests of the buyer and the holder or either of them.

(L. 1961 p. 638 § 5, A.L. 1989 H.B. 615 & 563)



Section 408.290 Retail charge agreement — form — delivery to buyer — contents.

Effective 28 Aug 1975

Title XXVI TRADE AND COMMERCE

408.290. Retail charge agreement — form — delivery to buyer — contents. — 1. Every retail charge agreement shall be in writing and shall be signed by the retail buyer. A copy of any such agreement executed on or after October 13, 1961, shall be delivered or mailed to the retail buyer by the retail seller prior to the date on which the first payment is due thereunder. An acknowledgment of the delivery thereof contained in the body of the agreement shall be conclusive proof of delivery in any action. All agreements executed on or after said date shall state the amount or rate of the time charge to be charged and paid pursuant thereto or shall state that a time charge not in excess of that permitted by law will be charged and paid pursuant thereto; and may in the event of default of any payment required by the agreement, provide for the payment of attorney fees not exceeding fifteen percent of the total unpaid balance where such balance is referred for collection to an attorney not a salaried employee of the seller and for court costs.

2. The retail seller under a retail charge agreement shall promptly supply the retail buyer under such agreement with a statement at the time of sale or as of the end of each monthly period (which need not be a calendar month) or other regular period agreed upon by the retail seller and the retail buyer in which there is any unpaid balance thereunder, which shall recite the following:

(1) The total unpaid balance under the retail charge agreement at the beginning and end of the period;

(2) Unless otherwise furnished by the retail seller to the retail buyer by sales slip, memorandum, or otherwise, a description of the goods or services purchased, the cash sale price and the date of each purchase;

(3) The payments made by the retail buyer to the retail seller and any other credits to the retail buyer during the period;

(4) The amount of the time charge, if any;

(5) A legend to the effect that the retail buyer may at any time pay his total unpaid balance.

­­

­

(L. 1961 p. 638 § 6, A.L. 1975 S.B. 71)



Section 408.300 Time charges, amount authorized on retail time contracts — retail charge agreements, time charges authorized.

Effective 28 Aug 2011

Title XXVI TRADE AND COMMERCE

408.300. Time charges, amount authorized on retail time contracts — retail charge agreements, time charges authorized. — 1. Notwithstanding the provisions of any other law, the seller or other holder under a retail time contract may charge, receive and collect a time charge, which shall be in lieu of any interest charges, except such as may arise under the terms of sections 408.250 to 408.370 after maturity of the time contract and which charge shall not exceed the amount agreed to by the parties to the retail time contract. The time charge under this subsection shall be computed on the principal balance of each transaction, as determined under subsection 5 of section 408.260, on contracts payable in successive monthly payments substantially equal in amount from the date of the contract to the maturity of the final payment, notwithstanding that the total time balance thereof is required to be paid in one or more deferred payments, or if goods are delivered or services performed more than ten days after that date, with the date of commencement of delivery of goods or performance of services to the maturity of the final payment. When a retail time contract provides for payment other than in substantially equal successive monthly payments, the time charge shall not exceed the amount which will provide the same return as is permitted on substantially equal monthly payment contracts. Each day may be counted as one-thirtieth of a month. In lieu of any other charge, a minimum time charge of twelve dollars may be charged, received, and collected on each such contract.

2. Notwithstanding the provisions of any other law, the seller and assignee under a retail charge agreement may charge, receive and collect a time charge which shall not exceed the amount agreed to by the parties to the retail charge agreement. The time charge under this subsection shall be computed on an amount not exceeding the greater of either:

(1) The average daily balance of the account in the billing cycle for which the charge is made, which is the sum of the amount unpaid each day during that cycle divided by the number of days in that cycle; amount unpaid on a day is determined by adding to any balance unpaid as of the beginning of that day all purchases and other debits and deducting all payments and other credits made or received as of that day; or

(2) The unpaid balance of the account on the last day of the billing cycle after first deducting all payments, credits and refunds during the billing cycle; or for all unpaid balances within a range of not in excess of ten dollars on the basis of the median amount within such range, if as so computed such time charge is applied to all unpaid balances within such range. A minimum time charge not in excess of seventy cents per month may be charged, received and collected.

3. The time charge shall include all charges incident to investigating and making any retail time transaction. No fee, expense, delinquency charge, collection charge, or other charge whatsoever shall be charged, received, or collected except as provided in sections 408.250 to 408.370.

4. No provision of this section shall be construed to prohibit the sale of a deficiency waiver addendum, guaranteed asset protection, or a similar product purchased as part of a loan transaction with collateral and at the borrower's consent, provided the cost of the product is disclosed in the loan contract, is reasonable, and the requirements of section 408.380 are met.

(L. 1961 p. 638 § 7, A.L. 1975 S.B. 71, A.L. 1979 S.B. 305, A.L. 1980 H.B. 1195, A.L. 1981 S.B. 5 Revision, A.L. 1981 H.B. 256, A.L. 1985 H.B. 358 & 440, A.L. 1996 S.B. 898, A.L. 2011 S.B. 83)



Section 408.310 Assignments of retail time contracts and charge agreements — notice to buyer, effect.

Effective 28 Aug 1961

Title XXVI TRADE AND COMMERCE

408.310. Assignments of retail time contracts and charge agreements — notice to buyer, effect. — Any person may purchase or acquire or agree to purchase or acquire from any seller any retail time contract or account under a retail charge agreement on such terms and conditions and at such price as may be agreed upon between them. Filing of the assignment, notice to the buyer of the assignment, and any requirement that the purchaser or other assignee maintain dominion over the payments or the goods if repossessed shall not be necessary to the validity of a written assignment of such a contract or account as against creditors, subsequent purchasers, pledges, mortgagees and lien claimants of the seller. Unless the buyer has notice of the assignment of his contract or account, payment thereunder made by the buyer to the seller or to the last known purchaser or other assignee of such contract or account shall be binding upon all subsequent purchasers or other assignees.

(L. 1961 p. 638 § 8)



Section 408.320 Buyer may pay retail time contract debt before maturity — refund of charges.

Effective 01 Jul 2003, see footnote

Title XXVI TRADE AND COMMERCE

408.320. Buyer may pay retail time contract debt before maturity — refund of charges. — Notwithstanding the provisions of any retail time contract to the contrary, any buyer may prepay in full at any time before maturity the debt of any retail time contract and on so paying such debt shall receive a refund credit thereof for such anticipation of payments. The amount of such refund shall be calculated by the actuarial method. The lender shall retain no more interest than is actually earned whenever a retail time contract is prepaid.

(L. 1961 p. 638 § 9, A.L. 1986 H.B. 1207, A.L. 2002 S.B. 895)

Effective 7-01-03



Section 408.330 Delinquency and collection charges permitted — insurance premium in lieu of perfecting security interest authorized — attorney fees — consolidation of contracts — convenience fee, when.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

408.330. Delinquency and collection charges permitted — insurance premium in lieu of perfecting security interest authorized — attorney fees — consolidation of contracts — convenience fee, when. — 1. If a retail time contract or a retail charge agreement so provides, the holder thereof may charge and collect:

(1) A premium for insurance in lieu of charges for perfecting a security interest required by the lender if the premium does not exceed the fees which would otherwise be payable;

(2) Charges assessed by any institution for processing a refused instrument plus a handling fee of not more than fifteen dollars;

(3) A delinquency and collection charge on each installment in default for a period of not less than ten days in an amount not to exceed ten dollars or five dollars when the monthly installment is less than twenty-five dollars; or

(4) Interest on each delinquent payment thereunder at a rate which will not exceed the highest lawful contract rate. In addition to such delinquency charge, the contract may provide for the payment of attorney fees not exceeding fifteen percent of the amount due and payable under such contract where such contract is referred for collection to an attorney not a salaried employee of the holder of the contract and for court costs.

2. The parties to a retail time contract who have entered into more than one contract at substantially different times may agree to consolidate such contracts resulting in a single schedule of payments; provided, however, that the time charge on the new unpaid balance shall not exceed the maximum specified in section 408.300.

3. A holder of a contract may impose a convenience fee for payments using an alternative payment channel that accepts a debit or credit card not present transaction, nonface-to-face payment, provided that:

(1) The person making the payment is notified of the convenience fee; and

(2) The fee is fixed or flat, except that the fee may vary based upon method of payment used.

(L. 1961 p. 638 § 10, A.L. 1975 S.B. 71, A.L. 1989 H.B. 386 merged with S.B. 192, A.L. 1990 H.B. 1788, A.L. 1992 S.B. 705, A.L. 1994 S.B. 718, A.L. 2017 H.B. 292)



Section 408.340 Applicability to prior transactions.

Effective 28 Aug 1961

Title XXVI TRADE AND COMMERCE

408.340. Applicability to prior transactions. — The provisions of sections 408.250 to 408.370 shall not apply to retail time transactions consummated prior to the effective date hereof; provided, however, that with respect to any sale made subsequent to the effective date hereof pursuant to a retail charge agreement entered into prior to the effective date hereof, the provisions of sections 408.250 to 408.370 shall apply if (1) prior to the making of such sale the seller shall have delivered or mailed to the buyer a copy of a retail charge agreement, duly executed on behalf of the seller, conforming, except for the buyer's signature, with the provisions of section 408.290, and (2) the seller thereafter complies with all the other provisions of sections 408.250 to 408.370.

(L. 1961 p. 638 § 13)



Section 408.350 Waiver of provisions void.

Effective 28 Aug 1961

Title XXVI TRADE AND COMMERCE

408.350. Waiver of provisions void. — Any waiver of the provisions of sections 408.250 to 408.370 shall be unenforceable and void.

(L. 1961 p. 638 § 12)



Section 408.360 Citation of law.

Effective 28 Aug 1961

Title XXVI TRADE AND COMMERCE

408.360. Citation of law. — Sections 408.250 to 408.370 may be cited as the "Missouri Retail Credit Sales Law".

(L. 1961 p. 638 § 1)



Section 408.365 Acceleration clauses, repossession or confession of judgment by power of attorney, right of entry to repossess and waiver of damages from repossession provisions, prohibited.

Effective 28 Aug 1975

Title XXVI TRADE AND COMMERCE

408.365. Acceleration clauses, repossession or confession of judgment by power of attorney, right of entry to repossess and waiver of damages from repossession provisions, prohibited. — 1. No retail time contract shall contain any provision by which in the absence of the buyer's default in the performance of any of his obligations, the seller or holder may arbitrarily and without reasonable cause accelerate the maturity of any part or all of the amount owing thereunder.

2. No retail time contract or retail charge agreement shall contain any provision by which:

(1) A power of attorney is given to confess judgment, or an assignment of wages is given;

(2) The seller or holder of the contract or other person acting on his behalf is given authority to enter upon the buyer's premises unlawfully or to commit any breach of the peace in the repossession of goods;

(3) The buyer waives any right of action against the seller or holder of the contract or other person acting on his behalf, as the buyer's agent in the collection of payments under the contract or in the repossession of goods; or

(4) The buyer executes a power of attorney appointing the seller or holder of the contract, or other person acting on his behalf, as the buyer's agent in collection of payments under the contract or in the repossession of goods.

(L. 1975 S.B. 71)



Section 408.370 Violation, penalty — effect on time and other charges — correction.

Effective 28 Aug 1975

Title XXVI TRADE AND COMMERCE

408.370. Violation, penalty — effect on time and other charges — correction. — 1. Any person who shall knowingly violate any provision of section 408.250 and sections 408.260 to 408.370 shall be deemed guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not more than five hundred dollars or by imprisonment for not more than six months or both.

2. Any person violating sections 408.260 to and including 408.330, except as the result of an accidental and bona fide error of computation, shall be barred from recovery of any time charge, delinquency or collection charge on the contract.

3. Notwithstanding the other provisions of this section, the failure to comply with any provision of section 408.250 and sections 408.260 to 408.370 with respect to any retail time transaction may be corrected by the seller, or other person holding the retail time contract or account under a retail charge agreement, at any time after the execution thereof, but in any event not later than ten days after such person shall have been notified thereof in writing by the buyer, and, if so corrected, such person shall not be subject to any criminal penalty, civil forfeiture, or private cause of action under sections 408.250 to 408.370 for such failure.

4. Any buyer, who suffers an ascertainable loss of money or property, real or personal, as a result of the use or employment of any method, act or practice in violation of section 408.250 and sections 408.260 to 408.370, which is not restored by action taken pursuant to subsection 3 of this section, may bring a private cause of action pursuant to section 407.025.

5. No private action for the recovery of damages under the provisions of subsection 4 of this section shall be commenced after three years from the date of the last method, act, or practice in violation of sections 408.250 to 408.260, 408.290, 408.300, 408.330, 408.365 and 408.370. The limitation on the commencement of action provided in this subsection shall be tolled for the same reason and in the same manner as other limitations on the bringing of actions under the provisions of chapter 516.

(L. 1961 p. 638 § 11, A.L. 1975 S.B. 71)



Section 408.375 Retail installment agreement, deemed signed or accepted, when.

Effective 28 Aug 1998

Title XXVI TRADE AND COMMERCE

408.375. Retail installment agreement, deemed signed or accepted, when. — As used in sections 408.250 to 408.370, a retail installment agreement shall be deemed to be signed or accepted by the buyer, if after a request for a retail installment account, the agreement or application for a retail installment account is in fact signed by the buyer, or if the retail installment account is used by the buyer, or if the retail installment account is used by another person authorized by the buyer to use it.

(L. 1998 H.B. 1189 § 1)



Section 408.380 Sale of certain financial products and plans associated with certain loan transactions not prohibited.

Effective 28 Aug 2011

Title XXVI TRADE AND COMMERCE

408.380. Sale of certain financial products and plans associated with certain loan transactions not prohibited. — 1. Notwithstanding any provision of sections 408.140, 408.233, 408.300, or any other law to the contrary, no provision of such sections shall be construed to prohibit the sale of a deficiency waiver addendum, guaranteed asset protection, or a similar product purchased as part of a loan transaction with collateral and at the borrower's consent, provided the cost of the product is reasonable and is disclosed in the loan contract. The borrower's consent to the purchase of the deficiency waiver addendum, guaranteed asset protection, or a similar product shall be in writing and acknowledge receipt of the required disclosures by the borrower. The creditor shall retain a copy for the file.

2. Each deficiency waiver addendum, guaranteed asset protection, or other similar product shall provide that in the event of termination of the product prior to the scheduled maturity date of the indebtedness, any refund of an amount paid by the debtor for such product shall be paid or credited promptly to the person entitled thereto; provided, however, that no refund of less than one dollar need be made. The formula to be used in computing the refund shall be the pro rata method.

3. Any debtor may cancel a deficiency waiver addendum, guaranteed asset protection, or other similar product within fifteen days of its purchase and shall receive a complete refund or credit of premium. This right shall be set forth in the loan contract, or by separate written disclosure. This right shall be disclosed at the time the debt is incurred in ten-point type and in a manner reasonably calculated to inform the debtor of this right.

(L. 2011 S.B. 83)



Section 408.400 Definitions.

Effective 28 Aug 1983

Title XXVI TRADE AND COMMERCE

408.400. Definitions. — 1. As used in sections 408.400 to 408.415, unless the context otherwise requires:

(1) "Arranged" means to provide or offer to provide a loan which is or will be extended by another person under a business or other relationship pursuant to which the person arranging such loan receives or will receive a fee, compensation, or other consideration for such service or has knowledge of the terms of the loan and participates in the preparation of the instruments required in connection with the extension of the loan;

(2) "Consumer goods or services" means goods or services for use primarily for personal, family or household purposes.

2. The definitions in Articles 1, 3 and 9 of chapter 400 are applicable to sections 408.400 to 408.415.

(L. 1974 H.B. 1047, et al. § 1, A.L. 1983 H.B. 713 Revision)



Section 408.405 Defenses or setoffs arising from transaction good against holder of security instrument, when.

Effective 28 Aug 1974

Title XXVI TRADE AND COMMERCE

408.405. Defenses or setoffs arising from transaction good against holder of security instrument, when. — The rights of a holder or assignee of an instrument, account, contract, right, chattel paper or other writing other than a check or draft, which evidences the obligation of a natural person as buyer, lessee, or borrower in connection with the purchase or lease of consumer goods or services, are subject to all defenses and setoffs of the debtor arising from or out of such sale or lease, notwithstanding any agreement to the contrary, only as to amounts then owing and as a matter of defense to or setoff against a claim by the holder or assignee; provided, however, with respect to goods only, the rights of the debtor under this section may be asserted to the seller at the address at which he did business at the time of the sale and must be so asserted within ninety days after receipt of the goods.

(L. 1974 H.B. 1047, et al. § 2)

(1986) Home improvements held to be “consumer goods” within the meaning of this section. Roosevelt Federal Savings & Loan Ass'n. v. Crider, 722 S.W.2d 325 (Mo.App. S.D.).



Section 408.410 Exempt transactions.

Effective 28 Aug 1974

Title XXVI TRADE AND COMMERCE

408.410. Exempt transactions. — Sections 408.400 to 408.415 are not applicable to:

(1) An instrument or other writing which evidences a loan or indebtedness to a lender or person, other than a seller or lessor, which was not arranged by a seller or lessor, the proceeds of which are used by the buyer or lessee to satisfy an obligation to a seller or lessor;

(2) Credit card sales on a credit card issued by an issuer other than the seller.

(L. 1974 H.B. 1047, et al. § 3)



Section 408.415 Chapter 400 is modified by provisions of sections 408.400 to 408.415.

Effective 28 Aug 1974

Title XXVI TRADE AND COMMERCE

408.415. Chapter 400 is modified by provisions of sections 408.400 to 408.415. — Subject to the provisions of sections 408.400 to 408.415, the provisions of chapter 400, RSMo 1969, shall be applicable to any consumer credit transaction.

(L. 1974 H.B. 1047, et al. § 4)



Section 408.455 Variable rate agreements subject to certain provisions.

Effective 28 Aug 2003

Title XXVI TRADE AND COMMERCE

408.455. Variable rate agreements subject to certain provisions. — All contracts or agreements originally subject to sections 408.450 to 408.470, existing on August 28, 2003, shall remain subject to the provisions of sections 408.140, 408.150, 408.160 and 408.550 to 408.562, even if the contract or agreement is converted into another form of credit.

(L. 1984 H.B. 1170, A.L. 2003 H.B. 221 merged with S.B. 346)



Section 408.500 Unsecured loans of five hundred dollars or less, licensure of lenders, interest rates and fees allowed — penalties for violations — cost of collection expenses — notice required, form.

Effective 28 Aug 2015

Title XXVI TRADE AND COMMERCE

*408.500. Unsecured loans of five hundred dollars or less, licensure of lenders, interest rates and fees allowed — penalties for violations — cost of collection expenses — notice required, form. — 1. Lenders, other than banks, trust companies, credit unions, savings banks and savings and loan companies, in the business of making unsecured loans of five hundred dollars or less shall obtain a license from the director of the division of finance. An annual license fee of five hundred dollars per location shall be required. The license year shall commence on January first each year and the license fee may be prorated for expired months. The director may establish a biennial licensing arrangement but in no case shall the fees be payable for more than one year at a time. The provisions of this section shall not apply to pawnbroker loans, consumer credit loans as authorized under chapter 367, nor to a check accepted and deposited or cashed by the payee business on the same or the following business day. The disclosures required by the federal Truth in Lending Act and regulation Z shall be provided on any loan, renewal or extension made pursuant to this section and the loan, renewal or extension documents shall be signed by the borrower.

2. Entities making loans pursuant to this section shall contract for and receive simple interest and fees in accordance with sections 408.100 and 408.140. Any contract evidencing any fee or charge of any kind whatsoever, except for bona fide clerical errors, in violation of this section shall be void. Any person, firm or corporation who receives or imposes a fee or charge in violation of this section shall be guilty of a class A misdemeanor.

3. Notwithstanding any other law to the contrary, cost of collection expenses, which include court costs and reasonable attorneys fees, awarded by the court in suit to recover on a bad check or breach of contract shall not be considered as a fee or charge for purposes of this section.

4. Lenders licensed pursuant to this section shall conspicuously post in the lobby of the office, in at least fourteen-point bold type, the maximum annual percentage rates such licensee is currently charging and the statement:

NOTICE:

This lender offers short-term loans. Please read and understand the terms of the loan agreement before signing.

5. The lender shall provide the borrower with a notice in substantially the following form set forth in at least ten-point bold type, and receipt thereof shall be acknowledged by signature of the borrower:

(1) This lender offers short-term loans. Please read and understand the terms of the loan agreement before signing.

(2) You may cancel this loan without costs by returning the full principal balance to the lender by the close of the lender's next full business day.

6. The lender shall renew the loan upon the borrower's written request and the payment of any interest and fees due at the time of such renewal; however, upon the first renewal of the loan agreement, and each subsequent renewal thereafter, the borrower shall reduce the principal amount of the loan by not less than five percent of the original amount of the loan until such loan is paid in full. However, no loan may be renewed more than six times.

7. When making or negotiating loans, a licensee shall consider the financial ability of the borrower to reasonably repay the loan in the time and manner specified in the loan contract. All records shall be retained at least two years.

8. A licensee who ceases business pursuant to this section must notify the director to request an examination of all records within ten business days prior to cessation. All records must be retained at least two years.

9. Any lender licensed pursuant to this section who fails, refuses or neglects to comply with the provisions of this section, or any laws relating to consumer loans or commits any criminal act may have its license suspended or revoked by the director of finance after a hearing before the director on an order of the director to show cause why such order of suspension or revocation should not be entered specifying the grounds therefor which shall be served on the licensee at least ten days prior to the hearing.

10. Whenever it shall appear to the director that any lender licensed pursuant to this section is failing, refusing or neglecting to make a good faith effort to comply with the provisions of this section, or any laws relating to consumer loans, the director may issue an order to cease and desist which order may be enforceable by a civil penalty of not more than one thousand dollars per day for each day that the neglect, failure or refusal shall continue. The penalty shall be assessed and collected by the director. In determining the amount of the penalty, the director shall take into account the appropriateness of the penalty with respect to the gravity of the violation, the history of previous violations, and such other matters as justice may require.

(L. 1990 H.B. 961, A.L. 1998 H.B. 1189, A.L. 2001 H.B. 738 merged with S.B. 186, A.L. 2002 S.B. 884, A.L. 2003 S.B. 346, A.L. 2015 H.B. 587 merged with S.B. 345)

Effective 8-28-15 (H.B. 587)

*10-16-15 (S.B. 345), see § 21.250. S.B. 345 was vetoed July 7, 2015. The veto was overridden September 16, 2015.



Section 408.505 Term of loans, charges permitted, repayment, return check charge.

Effective 28 Aug 2002

Title XXVI TRADE AND COMMERCE

408.505. Term of loans, charges permitted, repayment, return check charge. — 1. This section shall apply to:

(1) Unsecured loans made by lenders licensed or who should have been licensed pursuant to section 408.500;

(2) Any person that the Missouri division of finance determines that has entered into a transaction that, in substance, is a disguised loan; and

(3) Any person that the Missouri division of finance determines has engaged in subterfuge for the purpose of avoiding the provisions of this section.

2. All loans made pursuant to this section and section 408.500, shall have a minimum term of fourteen days and a maximum term of thirty-one days, regardless of whether the loan is an original loan or renewed loan.

3. A lender may only charge simple interest and fees in accordance with sections 408.100 and 408.140. No other charges of any nature shall be permitted except as provided by this section, including any charges for cashing the loan proceeds if they are given in check form. However, no borrower shall be required to pay a total amount of accumulated interest and fees in excess of seventy-five percent of the initial loan amount on any single loan authorized pursuant to this section for the entire term of that loan and all renewals authorized by section 408.500 and this section.

4. A loan made pursuant to the provisions of section 408.500 and this section shall be deemed completed and shall not be considered a renewed loan when the lender presents the instrument for payment or the payee redeems the instrument by paying the full amount of the instrument to the lender. Once the payee has completed the loan, the payee may enter into a new loan with a lender.

5. Except as provided in subsection 3 of this section, no loan made pursuant to this section shall be repaid by the proceeds of another loan made by the same lender or any person or entity affiliated with the lender. A lender, person or entity affiliated with the lender shall not have more than five hundred dollars in loans made pursuant to section 408.500 and this section outstanding to the same borrower at any one time. A lender complies with this subsection if:

(1) The consumer certifies in writing that the consumer does not have any outstanding small loans with the lender which in the aggregate exceeds five hundred dollars, and is not repaying the loan with the proceeds of another loan made by the same lender; and

(2) The lender does not know, or have reason to believe, that the consumer's written certification is false.

6. On a consumer loan transaction where cash is advanced in exchange for a personal check, a return check charge may be charged in the amounts provided by sections 408.653 and 408.654, as applicable.

7. No state or public employee or official, including a judge of any court of this state, shall enforce the provisions of any contract for payment of money subject to this section which violates the provisions of section 408.500 and this section.

8. A person does not commit the crime of passing a bad check pursuant to section 570.120 if at the time the payee accepts a check or similar sight order for the payment of money, he or she does so with the understanding that the payee will not present it for payment until later and the payee knows or has reason to believe that there are insufficient funds on deposit with the drawee at the time of acceptance. However, this section shall not apply if the person's account on which the instrument was written was closed by the consumer before the agreed-upon date of negotiation or the consumer has stopped payment on the check.

9. A lender shall not use a device or agreement that would have the effect of charging or collecting more fees, charges, or interest than allowed by this section, including, but not limited to:

(1) Entering into a different type of transaction;

(2) Entering into a sales lease back arrangement;

(3) Catalog sales;

(4) Entering into any other transaction with the consumer that is designed to evade the applicability of this section.

10. The provisions of this section shall only apply to entities subject to the provisions of section 408.500 and this section.

(L. 2002 S.B. 884)



Section 408.506 Report to the general assembly, contents.

Effective 28 Aug 2002

Title XXVI TRADE AND COMMERCE

408.506. Report to the general assembly, contents. — The division of finance shall report to the general assembly beginning on January 1, 2003, and on the first day of January every other year thereafter, the number of licenses issued by the director pursuant to section 408.500, the number of loans issued by said lenders, the average face value of such loans, the average number of times said loans are renewed, the number of said loans that are defaulted on an annual basis, and the number and nature of complaints made to the director by customers on such licensees and the disposition of such complaints. Such report shall also include the average interest and fees charged and collected by lenders on such loans, and a comparison of such with similar small loan lenders from adjoining states.

(L. 2002 S.B. 884)



Section 408.510 Licensure of consumer installment lenders — interest and fees allowed.

Effective 28 Aug 2002

Title XXVI TRADE AND COMMERCE

408.510. Licensure of consumer installment lenders — interest and fees allowed. — Notwithstanding any other law to the contrary, the phrase "consumer installment loans" means secured or unsecured loans of any amount and payable in not less than four substantially equal installments over a period of not less than one hundred twenty days. The phrase "consumer installment lender" means a person licensed to make consumer installment loans. A consumer installment lender shall be licensed in the same manner and upon the same terms as a lender making consumer credit loans. Such consumer installment lenders shall contract for and receive interest and fees in accordance with sections 408.100, 408.140, and 408.170. Consumer installment lenders shall be subject to the provisions of sections 408.551 to 408.562.

(L. 2001 S.B. 186, A.L. 2002 S.B. 895)



Section 408.512 Loans by traditional installment loan lenders.

Effective 10 Oct 2014, see footnote

Title XXVI TRADE AND COMMERCE

*408.512. Loans by traditional installment loan lenders. — 1. Any traditional installment loan lender licensed under sections 367.100 to 367.200 or section 408.510 shall be permitted to make loans and charge fees and interest as authorized under sections 408.100, 408.140, and 408.170.

2. No charter provision, ordinance, rule, order, permit, policy, guideline, or other governmental action of any political subdivision of the state, local government, city, county, or any agency, authority, board, commission, department, or officer thereof shall:

(1) Prevent, restrict, or discourage traditional installment loan lenders from lending under sections 408.100, 408.140, and 408.170;

(2) Prevent, restrict, or discourage traditional installment loan lenders from operating in any location where any lender who makes loans payable in equal installments over more than ninety days is permitted; or

(3) Create disincentives for any traditional installment loan lender from engaging in lending under sections 408.100, 408.140, and 408.170.

­­

­

3. As used in this section, the following terms shall mean:

(1) "Fully amortized", the principal, defined as amount financed under the federal Truth in Lending Act, and the scheduled interest, defined as finance charge under the federal Truth in Lending Act, are repaid in substantially equal multiple installments at fixed intervals to fulfill the consumer's obligation;

(2) "Traditional installment loan", fixed rate, fully amortized closed-end extensions of direct consumer loans. However, if any of the following are true, the transaction is not a traditional installment loan:

(a) The transaction has a repayment term of one hundred eighty-one days or fewer and is secured by the title to the borrower's motor vehicle or auto;

(b) The transaction requires that the full amount of the credit extended together with all fees and charges for the credit be repaid in ninety-one days or fewer;

(c) The transaction's scheduled repayment plan contains one or more interest-only payments or a payment that is more than ten percent greater than the average of all other scheduled payment amounts;

(d) The transaction, at origination, requires the borrower:

a. To agree to a preauthorized automatic withdrawal in the form of a bank draft, a preapproved automated clearing house or its equivalent;

b. To agree to an allotment or an agreement to defer presentment of one or more contemporaneously-dated or postdated checks; or

c. To repay the loan in full at a borrower's next payday or other recurring deposit cycle, where the repayment is connected with a bank account;

(3) "Traditional installment loan lender", a licensee under sections 367.100 to 367.200 or section 408.510 whose direct consumer loans are limited only to traditional installment loans.

4. Nothing in this section shall apply to or preempt any ordinance governing installment lenders, or any amendment to any such ordinance, in a home rule city with more than four hundred thousand inhabitants and located in more than one county.

(L. 2014 S.B. 866)

*Effective 10-10-14, see § 21.250. S.B. 866 was vetoed July 10, 2014. The veto was overridden on September 10, 2014.



Section 408.550 Discrimination prohibited — damages recoverable.

Effective 28 Aug 1979

Title XXVI TRADE AND COMMERCE

408.550. Discrimination prohibited — damages recoverable. — 1. No person, upon proper application, shall be denied credit under the provisions of sections 408.015 to 408.562 on the basis of sex, marital status, age, race or religion. Any action which complies with the provisions of the Equal Credit Opportunity Act, Public Law 93-495 (15 U.S.C. 1691 et seq.), and rules and regulations promulgated thereto shall be deemed to be in compliance with this section. Any borrower discriminated against on any of these prohibited bases may recover five hundred dollars or actual damages, whichever is greater, court costs and attorney's fees.

2. No person shall be denied credit under the provisions of sections 408.015 to 408.562 because of any exercise of his rights under law.

(L. 1979 S.B. 305)



Section 408.551 Applicability of sections 408.551 to 408.562 — credit transaction defined.

Effective 28 Aug 1998

Title XXVI TRADE AND COMMERCE

408.551. Applicability of sections 408.551 to 408.562 — credit transaction defined. — Sections 408.551 to 408.562 shall apply to any credit transaction made primarily for personal, family or household purposes pursuant to sections 365.010 to 365.160 and sections 408.100 to 408.370. For the purposes of this section, unless the context requires otherwise, "credit transaction" shall mean any retail installment transaction as defined by section 365.020 or any loan subject to section 408.100 or any second mortgage loan as defined by section 408.231 or any retail time transaction as defined in section 408.250.

(L. 1979 S.B. 305, A.L. 1984 H.B. 1170, A.L. 1998 S.B. 792)



Section 408.552 Enforceability of default provisions.

Effective 28 Aug 1979

Title XXVI TRADE AND COMMERCE

408.552. Enforceability of default provisions. — An agreement of the parties to a credit transaction concerning default by the borrower is enforceable only to the extent that:

(1) The borrower fails to make a payment as required by agreement; or

(2) The lender's prospect of payment, performance, or ability to realize upon the collateral is significantly impaired; the burden of establishing significant impairment is on the lender.

(L. 1979 S.B. 305)



Section 408.553 Recovery limitation.

Effective 28 Aug 1979

Title XXVI TRADE AND COMMERCE

408.553. Recovery limitation. — Upon default the lender shall be entitled to recover no more than the amount which the borrower would have been required to pay upon prepayment of the obligation on the date of final judgment together with interest thereafter at the simple interest equivalent of the rate provided in the contract.

(L. 1979 S.B. 305)



Section 408.554 Notice of default, contents, form, delivery.

Effective 28 Aug 1992

Title XXVI TRADE AND COMMERCE

408.554. Notice of default, contents, form, delivery. — 1. After a borrower has been in default for ten days for failure to make a required payment and has not voluntarily surrendered possession of the collateral, a lender may give the borrower and all cosigners on the credit transaction the notice described in this section. A lender gives notice to the borrower and cosigners under this section when he delivers the notice to the borrower or cosigner or mails the notice to him at his last known address.

2. Except as provided in subsection 4 of this section, the notice shall be in writing and conspicuously state: The name, address and telephone number of the lender to whom payment is to be made, a brief identification of the credit transaction, the borrower's right to cure the default, and the amount of payment and date by which payment must be made to cure the default. A notice in substantially the following form complies with this subsection:

(name, address, and telephone number of lender)

(account number, if any)

(brief identification of credit transaction)

(amount) is the AMOUNT NOW DUE

(date) is the LAST DAY FOR PAYMENT

You are late in making your payment(s). If you pay the AMOUNT NOW DUE (above) by the LAST DAY FOR PAYMENT (above), you may continue with the contract as though you were not late. If you do not pay by that date, we may exercise our rights under the law.

3. If the loan transaction is an insurance premium loan, the notice shall conform to the requirements of subsection 2 of this section and a notice in substantially the form specified in that subsection complies with this subsection, except for the following:

(1) In lieu of a brief identification of the loan transaction, the notice shall identify the transaction as an insurance premium loan and each insurance policy or contract that may be cancelled;

(2) In lieu of the statement in the form of notice specified in subsection 2 of this section that the lender may exercise his rights under the law, the statement that each policy or contract identified in the notice may be cancelled; and

(3) The last paragraph of the form of notice specified in subsection 2 of this section shall be omitted.

4. If a credit transaction is secured, the notice described in this section shall further state the following:

"If you voluntarily surrender possession of the following specified collateral, you could still owe additional money after the money received from the sale of the collateral is deducted from the total amount you owe."

5. In the case of a second default on the same loan made pursuant to section 408.100 or on the same retail time transaction as defined in section 408.250 or in the case of a third default on the same second mortgage loan as defined in section 408.231, the notice described in subsection 2 of this section shall indicate that in the case of further default, the borrower will have no right to cure.

(L. 1979 S.B. 305, A.L. 1992 S.B. 705)



Section 408.555 Acceleration, repossession and cancellation restricted — required procedures — borrower's right to cure.

Effective 28 Aug 2006

Title XXVI TRADE AND COMMERCE

408.555. Acceleration, repossession and cancellation restricted — required procedures — borrower's right to cure. — 1. Except as provided in subsection 2 of this section, after a default consisting only of the borrower's failure to make a required payment, a lender, because of that default, may neither accelerate maturity of the unpaid balance nor take possession of or otherwise enforce a security interest until twenty days after a notice of the borrower's right to cure is given both to the borrower and to all cosigners on the credit transaction nor, with respect to an insurance premium loan, give notice of cancellation until thirteen days after a notice of the borrower's right to cure is given; notice shall not be given prior to default. Until expiration of the minimum applicable period after the notice is given, the borrower or cosigner may cure all defaults consisting of a failure to make the required payment by tendering the amount of all unpaid sums due at the time of the tender, without acceleration, plus any unpaid delinquency or deferral charges. Cure restores the borrower to his rights as though the default had not occurred.

2. This section does not prohibit a borrower from voluntarily surrendering possession of property which is collateral and the lender from thereafter accelerating maturity of the loan and enforcing the note or loan and his security interest in the property at any time after default. If the lender has not already given the notice described in subsection 2 or 3 of section 408.554, he shall upon voluntary surrender of the collateral notify the borrower either personally or by mail at the borrower's last known address that he may owe additional money after the money received from the sale of the collateral is deducted from the total amount owed.

3. No lender is bound by the provisions of subsection 1 of this section if default by the same borrower in connection with the same credit transaction with the same lender has occurred twice notwithstanding the cure of such defaults or three times in the case of a second mortgage loan except as provided in subsection 4 of this section.

4. Default by a borrower on a second mortgage loan may be cured by tendering the current obligation of the borrower at any time prior to the completion of the judicial or extrajudicial proceedings for foreclosure upon such real estate. For the purposes of this section, "current obligation of the debtor" means the aggregate of all installments scheduled to be due at the time of the tender, late charges otherwise permitted by law, and expenses of foreclosures actually incurred by the lender for initiating a bona fide foreclosure, notwithstanding any contractual provision for the acceleration of installment payments. A lender may take no steps to enforce a security interest in real property pursuant to a second mortgage loan until thirty days after notice of the borrower's right to cure is given; notice shall not be given prior to default. Cure restores the borrower's rights under the agreement as though the default had not occurred, except that only three defaults are permitted. This section shall not affect the debtor's right otherwise to redeem such real property under any other provision of law.

(L. 1979 S.B. 305, A.L. 1983 S.B. 70, A.L. 1992 S.B. 705, A.L. 2006 S.B. 892)



Section 408.556 Actions arising from default, contents of petition — default judgment requires sworn testimony — recovery of unpaid balances.

Effective 28 Aug 2002

Title XXVI TRADE AND COMMERCE

408.556. Actions arising from default, contents of petition — default judgment requires sworn testimony — recovery of unpaid balances. — 1. In any action brought by a lender against a borrower arising from default, the petition shall allege the facts of the borrower's default, facts sufficient to show compliance with the provisions of sections 400.9-601 to 400.9-629, which provisions are hereby deemed applicable to all credit transactions, with respect to any sale or other disposition of collateral for the credit transaction, the amount to which the lender is entitled, and an indication of how that amount was determined.

2. A default judgment may not be entered in the action in favor of the lender unless the petition is verified by the lender, or sworn testimony, by affidavit or otherwise, is adduced showing that the lender is entitled to the relief demanded.

3. If a lender takes possession or voluntarily accepts surrender of goods in which the lender has a purchase money security interest to secure a credit transaction in the principal amount of less than five hundred dollars, the borrower is not liable to the lender for the unpaid balance.

4. Following any disposition of collateral pursuant to the provisions of sections 400.9-601 to 400.9-629, the lender shall be entitled to recover from the borrower the deficiency, if any, only if the amount financed in the transaction was more than five hundred dollars and the amount remaining unpaid at the time of default is three hundred dollars or more.

(L. 1979 S.B. 305, A.L. 1983 S.B. 70, A.L. 2002 S.B. 895)



Section 408.557 Notice required before deficiency action may be commenced.

Effective 28 Aug 2002

Title XXVI TRADE AND COMMERCE

408.557. Notice required before deficiency action may be commenced. — When a lender sells or otherwise disposes of collateral in a transaction in which an action for a deficiency may be commenced against the borrower, prior to bringing any such action or upon written request of the borrower, the lender shall give the borrower the notice provided in section 400.9-614 for consumer goods transactions or section 400.9-613 for all other transactions that are not consumer goods transactions.

(L. 1979 S.B. 305, A.L. 2002 S.B. 895)



Section 408.558 Security interests not to be taken, when.

Effective 28 Aug 1979

Title XXVI TRADE AND COMMERCE

408.558. Security interests not to be taken, when. — 1. No security interest, other than a purchase money security interest, may be taken or acquired in household furnishings, appliances, or clothing of the borrower or his dependents as security for a loan if the amount financed is less than five hundred dollars.

2. No security interest may be taken or acquired in goods as security for a credit transaction in the principal amount of less than one hundred fifty dollars.

(L. 1979 S.B. 305)



Section 408.560 Unenforceable provisions in note or credit contract.

Effective 28 Aug 1979

Title XXVI TRADE AND COMMERCE

408.560. Unenforceable provisions in note or credit contract. — The following provisions when contained in any note or credit contract or the contract of any guarantor of a credit transaction shall be void and unenforceable:

(1) A power of attorney to confess judgment;

(2) An assignment of wages;

(3) A waiver or limitation of any exemption given by law to the borrower exempting the borrower's property from attachment or execution, except insofar as the waiver or limitation applies to property in which the lender has been granted a security interest to secure the credit transaction;

(4) A security interest in consumer goods which are identified only as a general class of goods, such as "household goods" or "furniture"; and

(5) A waiver of any right of action against the lender or his assignee or other person acting on behalf of the lender in the collection of payments under the contract or in the repossession of goods.

(L. 1979 S.B. 305)



Section 408.562 Damages recoverable for violation.

Effective 28 Aug 1979

Title XXVI TRADE AND COMMERCE

408.562. Damages recoverable for violation. — In addition to any other civil remedies or penalties provided for by law, any person who suffers any loss of money or property as a result of any act, method or practice in violation of the provisions of sections 408.100 to 408.561 may bring an action in the circuit court of the county in which any of the defendants reside, in which the plaintiff resides, or in which the transaction complained of occurred to recover actual damages. The court may, in its discretion, award punitive damages and may award to the prevailing party in such action attorney's fees, based on the amount of time reasonably expended, and may provide such equitable relief as it deems necessary and proper.

(L. 1979 S.B. 305)



Section 408.570 Definitions.

Effective 28 Aug 2008

Title XXVI TRADE AND COMMERCE

408.570. Definitions. — Unless otherwise clearly indicated by the context, the following words and terms as used in sections 408.570 to 408.600 shall mean:

(1) "Department", the Missouri department of insurance, financial institutions and professional registration;

(2) "Director", the director of the department of insurance, financial institutions and professional registration;

(3) "Division director", the appropriate director of the division of finance or the division of credit unions of the department of insurance, financial institutions and professional registration;

(4) "Financial institution", a bank, savings and loan association, credit union, consumer credit lender, mortgage banker, or any other association or institution which:

(a) Operates a place of business in Missouri; and

(b) As part of its business, makes residential real estate loans;

(5) "Residential real estate", any real estate used or intended to be used as a residence by not more than four families;

(6) "Residential real estate loan", a loan made for the acquisition, construction, repair, rehabilitation or remodeling of residential real estate or any loan secured by residential real estate. The term shall include any loan made to refinance or prepay in full or in part any such loan;

(7) "State financial institution", any financial institution other than a national banking association, a federal savings and loan association, and a federal credit union;

(8) "Type" of residential real estate loan, conventional loans, construction loans, loans insured by the Federal Housing Administration, loans guaranteed by the Veterans Administration, home improvement loans.

(L. 1979 S.B. 305, A.L. 1994 H.B. 1165, A.L. 2008 S.B. 788)



Section 408.575 Denial of loans prohibited, when, reasons for.

Effective 01 Jan 1980, see footnote

Title XXVI TRADE AND COMMERCE

408.575. Denial of loans prohibited, when, reasons for. — It shall be unlawful for any financial institution, or any subsidiary or agent thereof, to deny a residential real estate loan to a person because of any of the following factors or to discriminate against any applicant for a residential real estate loan with respect to any aspect of the loan transaction because of any of the following factors:

(1) The race, color, religion, national origin, handicap, age, marital status, or sex, of the applicant or the race, religion or national origin of persons living in the vicinity of the residential real estate;

(2) The specific geographic location of the residential real estate in such financial institution's local community as defined by it pursuant to the Community Reinvestment Act (12 U.S.C. 2901 et seq.) and the rules and regulations promulgated thereunder. Any state financial institution not regulated by the Community Reinvestment Act shall, subject to the approval of the appropriate division director, delineate its local community for the purposes of this section and shall make such delineation available to the public upon request at each office where the financial institution accepts applications for residential real estate loans;

(3) The age of the residential real estate or the age of structures in the immediate vicinity of the residential real estate.

(L. 1979 S.B. 305)

Effective 1-01-80



Section 408.580 Applications to be accepted — written reasons for rejection required — display of statute required — retention of records — rulemaking, procedure.

Effective 28 Aug 1995

Title XXVI TRADE AND COMMERCE

408.580. Applications to be accepted — written reasons for rejection required — display of statute required — retention of records — rulemaking, procedure. — 1. No state financial institution shall refuse to provide, upon request, an application form or refuse to accept or otherwise impede the making of a written application for a residential real estate loan.

2. On receipt of a written application for a loan, every state financial institution shall provide the applicant with a written statement of the amount and purpose of each charge of the institution for the processing of the application.

3. On receipt of an amount required by the state financial institution for processing of the loan, said institution shall cause the application to be processed to final determination. If the application is rejected, said institution shall state in writing to the applicant its reason or reasons for such rejection.

4. In the event that a state financial institution, at any time, is not originating or purchasing residential real estate loans of the type for which application is made other than to meet commitments not made in violation of the provisions of sections 408.570 to 408.600 previously made for such loans, that institution may satisfy the requirements of subsections 1, 2, and 3 of this section by delivering to each prospective applicant for such loan a written statement to that effect signed by a representative of the institution.

5. Every state financial institution shall prominently display in the lobby of each of its offices, a statement of the language of subsections 1, 2, 3, and 4 of this section and a statement that the annual report of the division director made in accordance with the provisions of section 408.590 is available at the division office, on a form approved by the division director who regulates such institution.

6. Every state financial institution shall maintain a copy of each document received or delivered under the provisions of subsections 1, 2, 3, and 4 of this section for a period of not less than twenty-five months which period may be extended by order of the division director who regulates such institution. Applications for which the processing fee is not tendered or which are rejected by a state financial institution shall be segregated in the records of the institution and shall be maintained with a copy of each document originated, received or delivered regarding such application.

7. Documents required to be received, maintained or delivered by subsections 1, 2, 3, and 4 of this section may be on a form provided by the state financial institution subject to the disapproval of the division director who regulates such institution provided that each division director shall to the extent possible authorize documents otherwise required by law to be used to effect the purposes of this section.

8. A state financial institution which maintains one or more full service permanent offices in any county or city not within a county for the receipt of deposits shall accept for processing loan applications in at least one office within such county or city not within a county.

9. The division director regulating such state financial institution may issue such regulations as are necessary to carry out the purposes of this section. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1979 S.B. 305, A.L. 1994 H.B. 1165, A.L. 1995 S.B. 3)



Section 408.585 Limitation on requirements of sections 408.570 to 408.600.

Effective 01 Jan 1980, see footnote

Title XXVI TRADE AND COMMERCE

408.585. Limitation on requirements of sections 408.570 to 408.600. — 1. No provision of sections 408.570 to 408.600 shall be construed to require any financial institution to make any residential real estate loan contrary to sound underwriting practices which shall include but not be limited to the following:

(1) The credit worthiness of the applicant; and

(2) The market value of the residential real estate proposed as security for the loans.

2. A financial institution may employ different loan application procedures for loans to purchase or construct new dwellings as opposed to the purchase of previously occupied dwellings.

(L. 1979 S.B. 305)

Effective 1-01-80



Section 408.590 Division directors, report to governor and department director, contents.

Effective 28 Aug 2013

Title XXVI TRADE AND COMMERCE

*408.590. Division directors, report to governor and department director, contents. — 1. As to the state financial institutions under the supervision of the respective divisions, each division director shall report annually to the governor and the director of the department, with regard to each county or city with a population in excess of two hundred fifty thousand the following:

(1) The number and type of violations of sections 408.570 to 408.600 which are found to have occurred, a statement of the action or actions taken to enforce the provisions of said sections, and the names of the financial institutions which have been found upon a hearing to have violated the provisions of said sections; and

(2) The number and nature of all complaints received by the department or division regarding alleged violations of any provision of sections 408.570 to 408.600 and the action taken on each complaint by the division.

2. This report shall be maintained by each division as a public document for a period of five years.

(L. 1979 S.B. 305, A.L. 2013 H.B. 329 merged with S.B. 235)

Effective 8-28-13 (S.B. 235); 10-11-13 (H.B. 329)

*H.B. 329 effective 10-11-13, see § 21.250. H.B. 329 was vetoed July 2, 2013. The veto was overridden on September 11, 2013.



Section 408.595 Financial institutions to make other annual report, contents.

Effective 01 Jan 1980, see footnote

Title XXVI TRADE AND COMMERCE

408.595. Financial institutions to make other annual report, contents. — Not later than sixty days following the close of each fiscal year, every state financial institution which accepts savings deposits shall certify to the appropriate division director the total savings deposits of the institution accepted by the institution in the state of Missouri as of the close of the fiscal year, and the total amount of the institution's investments in loans, other than loans originated in the state of Missouri and in negotiable instruments other than loans.

(L. 1979 S.B. 305)

Effective 1-01-80



Section 408.600 Division directors to enforce provisions of sections 408.570 to 408.600 — complaints, how handled — hearings — remedies.

Effective 28 Aug 2013

Title XXVI TRADE AND COMMERCE

*408.600. Division directors to enforce provisions of sections 408.570 to 408.600 — complaints, how handled — hearings — remedies. — 1. Each division director shall enforce the provisions of sections 408.570 to 408.600. With respect to state financial institutions which he supervises, licenses or charters, each division director shall utilize the powers granted him under the general statutory authority by which he regulates, supervises, licenses, or charters such institutions, as well as the powers granted him by sections 408.570 to 408.600. The director of the division of finance shall enforce the provisions of sections 408.570 to 408.600 as they pertain to state financial institutions not supervised, licensed or chartered by a division director, and shall in that enforcement have such powers as are granted in said sections. The enforcement powers granted by subsections 2 through 5 of this section shall be utilized by the director of the division of finance concerning national banks, by the director of the division of finance concerning federal savings and loan associations, and by the director of credit unions concerning federal credit unions.

2. Any person who alleges to have been aggrieved as a result of a violation of section 408.575 or 408.580 may file a complaint with the appropriate division director. Within ninety days of the receipt of such complaint, the division director shall determine whether there is any reason to believe that a violation of section 408.575 or 408.580 has occurred. If the division director determines that there is such reason, then he shall undertake to resolve the complaint by negotiation or he shall conduct a hearing in accordance with the provisions of subsection 3 of this section, except that the hearing shall be held in the locality where the alleged violation occurred.

3. If the division director has reason to believe that a violation of section 408.575 or 408.580 has occurred or does exist, the division director shall conduct a hearing in accordance with chapter 536. If the evidence establishes a violation of any provision of section 408.575 or 408.580, the division director may issue a cease and desist order stating specifically the unlawful practice to be discontinued, which order shall be served personally, or by certified mail. The decision of the division director shall be appealable directly to the circuit court pursuant to chapter 536.

4. If, after an order of the division director has become final, the director believes a violation of any provision of the order has occurred, he may seek an injunction to prohibit such violations in any court of competent jurisdiction. For each violation of such injunction, the court may assess a fine which may be recovered with costs by the state in any court of competent jurisdiction in an action to be prosecuted by the attorney general.

5. The remedies provided by this section shall not be interpreted as exclusive remedies but shall be in addition to remedies otherwise available to the director or to any individual damaged by a violation of sections 408.570 to 408.600.

(L. 1979 S.B. 30, A.L. 2013 H.B. 329 merged with S.B. 235)

Effective 8-28-13 (S.B. 235); 10-11-13 (H.B. 329)

*H.B. 329 effective 10-11-13, see § 21.250. H.B. 329 was vetoed July 2, 2013. The veto was overridden on September 11, 2013.



Section 408.675 Citation of law — definitions.

Effective 28 Aug 1989

Title XXVI TRADE AND COMMERCE

408.675. Citation of law — definitions. — 1. Sections 408.675 to 408.700 shall be known and may be cited as the "Missouri Right to Financial Privacy Act".

2. For the purposes of sections 408.675 to 408.700, the following terms mean:

(1) "Customer", any person or his authorized representative who utilized services of a financial institution, or for whom a financial institution is acting or has acted as a fiduciary, in relation to an account maintained in such person's name;

(2) "Financial institution", bank, savings and loan association, trust company, credit union, consumer credit lender, consumer finance institution, persons who act as lender on loans governed by sections 408.100 and 408.120 to 408.190, persons who are sellers under a retail time contract or retail time transactions governed by sections 408.250 to 408.370, and any other persons, including, but not limited to, stockbrokers and brokerage firms, which accept money for deposit to an account on which checks may be drawn by the owner of such account;

(3) "Financial record", an original, a copy, or information derived from any record held by a financial institution pertaining to a customer's relationship with the financial institution;

(4) "Government authority", any agency or department of the state of Missouri or any agent thereof;

(5) "Law enforcement inquiry", a lawful investigation, official proceeding, or grand jury proceeding relating to the commission of any crime;

(6) "Subpoena", a judicial subpoena, an administrative subpoena, or other process expressly authorized by law;

(7) "Supervisory agency", any agency or department of Missouri having statutory authority to examine the financial condition or business operations of a financial institution;

(8) "Government investigation", a lawful proceeding inquiring into a violation of any civil statute or any valid regulation, rule, or order issued pursuant thereto.

(L. 1989 H.B. 82 §§ 1, 2)



Section 408.677 Government access to records, when — requirements.

Effective 28 Aug 1989

Title XXVI TRADE AND COMMERCE

408.677. Government access to records, when — requirements. — Except as provided in section 408.690, no government authority may have access to or obtain copies of the information contained in the financial records of any customer unless the financial records are reasonably described and:

(1) Such customer has authorized such disclosure in accordance with section 408.682;

(2) Such financial records are disclosed in response to a subpoena which meets the requirements of section 408.683; or

(3) Such financial records are disclosed in response to a written request which meets the requirements of section 408.683.

(L. 1989 H.B. 82 § 3)



Section 408.680 Financial institution may not disclose, exceptions, requirements.

Effective 28 Aug 1989

Title XXVI TRADE AND COMMERCE

408.680. Financial institution may not disclose, exceptions, requirements. — 1. A financial institution, or officer, employee, or agent thereof shall not provide to any government authority access to the financial record of any customer except in accordance with the provisions of sections 408.675 to 408.700.

2. A financial institution shall not release the financial records of a customer until the government authority seeking such records gives notice in writing to the financial institution that it has complied with the applicable provisions of sections 408.675 to 408.700.

(L. 1989 H.B. 82 § 4)



Section 408.682 Customer authorization, requirements.

Effective 28 Aug 1989

Title XXVI TRADE AND COMMERCE

408.682. Customer authorization, requirements. — 1. A customer may authorize disclosure of his financial records if he furnishes to the financial institution and to the government authority seeking to obtain such disclosure a signed and dated statement which:

(1) Authorizes such disclosure for such period as may be agreed upon;

(2) States that the customer may revoke such authorization at any time before the financial records are disclosed;

(3) Identifies the financial records which are authorized to be disclosed;

(4) Specifies the purpose and the government authority to which such records may be disclosed; and

(5) States the customer's rights under sections 408.675 to 408.700.

2. Such authorization shall not be required as a condition of doing business with any financial institution.

3. The customer has the right to obtain a copy of the information which shall be disclosed to a government authority pursuant to sections 408.675 to 408.700, and the identity of the government authority to which such disclosure was made.

(L. 1989 H.B. 82 § 5)



Section 408.683 Subpoena, government may obtain records with, when — procedure — notice required.

Effective 28 Aug 1989

Title XXVI TRADE AND COMMERCE

408.683. Subpoena, government may obtain records with, when — procedure — notice required. — A government authority may obtain financial records pursuant to a subpoena if:

(1) There is reason to believe that the records sought are relevant to a government investigation;

(2) A copy of the subpoena has been served upon the customer or mailed to his last known address on or before the date on which the subpoena is served on the financial institution together with the following notice:

"Records or information concerning your transactions held by the financial institution named in the attached subpoena (or other process) are being sought by the (agency or department) in accordance with the Missouri Right to Financial Privacy Act for the following purpose: (state purpose with reasonable specificity)

If you desire that such records or information not be made available, you must:

1. State in writing that you are the customer whose records are being requested and give the reasons you believe the records are not relevant to the law enforcement inquiry stated in this subpoena or any other basis for objecting to the release of the records;

2. File the statement by mailing or delivering it to the clerk of the court which issued or has the power to enforce the subpoena;

3. Serve the government authority requesting the records by mailing or delivering a copy of your statement to it at the address stated in the notice; and

4. Be prepared to go to court or to the issuing authority and present your position in further detail.

You do not need to have a lawyer to represent yourself, although you may wish to employ one to represent you and protect your rights.

If you do not follow the above procedures, upon the expiration of ten days from the date of service or fourteen days from the date of mailing of this notice, the records or information requested therein will be made available. These records may be transferred to other government authorities for legitimate government investigations.";

­­

­

(3) Ten days have expired from the date of service of the notice or fourteen days have expired from the date of mailing the notice to the customer and within such time period the customer has not filed a statement or a motion to quash in an appropriate court, or the customer challenge provisions of section 408.686 have been complied with.

(L. 1989 H.B. 82 § 6)



Section 408.685 Delay of notice, allowed when — postdisclosure notice, form of.

Effective 28 Aug 1989

Title XXVI TRADE AND COMMERCE

408.685. Delay of notice, allowed when — postdisclosure notice, form of. — 1. Upon application of the government authority, the customer notice required under section 408.682, 408.683, or 408.689 may be delayed by order of circuit court of Cole County or the circuit court for the principal office of the governmental agency if the court finds that:

(1) The investigation being conducted is within the lawful jurisdiction of the government authority seeking the financial records;

(2) There is reason to believe that the records being sought are relevant to a legitimate government investigation; and

(3) There is reason to believe that such notice will result in:

(a) Destruction of or tampering with evidence; or

(b) Intimidation of potential witnesses; or

(c) Otherwise seriously jeopardizing an investigation or official proceeding or unduly delaying a trial or ongoing official proceeding.

­­

­

2. If the court makes the findings required in subsection 1 of this section, it may enter an order granting the requested delay for a period not to exceed ninety days and an order prohibiting the financial institution from disclosing that records have been obtained or that a request for records has been made; except that, if the court finds that there is reason to believe that such notice may endanger the lives or physical safety of a person or group of persons, the court may specify that the delay be indefinite.

3. Extensions of the delay of notice of up to ninety days each may be granted by the court upon application, but only in accordance with this section.

4. Upon expiration of the period of delay of notification under this section, the customer shall be served with or mailed a copy of the process or request together with the following notice:

"Records or information concerning your transactions which are held by the financial institution named in the attached process or request were supplied to or requested by the government authority named in the process or request on (date). Notification was withheld pursuant to a determination by the (title of court so ordering) under the Missouri Right to Financial Privacy Act that such notice might (state reason). The purpose of the investigation or official proceeding was (state purpose in reasonable specificity).".

5. When access to financial records is obtained pursuant to section 408.692, the government authority shall, unless a court has authorized delay of notice, as soon as practicable after such records are obtained, serve upon the customer, or by mail to his last known address a copy of the request to the financial institution together with the following notice:

"Records concerning your transactions held by the financial institution named in the attached request were obtained by the (agency or department) under the Missouri Right to Financial Privacy Act on (date) for the following purpose:

Emergency access to such records was obtained on the grounds that (state purpose in reasonable specificity).".

6. Any memorandum, affidavit, or other paper filed in connection with a request for delay in notification shall be filed with the court. Upon petition by the customer to whom such records pertain the court may order disclosure of such papers to the petitioner unless the court makes the findings required in subsection 1 of this section.

(L. 1989 H.B. 82 § 7)



Section 408.686 Challenge to subpoena — procedure, appeals.

Effective 28 Aug 1989

Title XXVI TRADE AND COMMERCE

408.686. Challenge to subpoena — procedure, appeals. — 1. Within ten days of service or within fourteen days of mailing of a subpoena, a customer may file a motion to quash the subpoena, or an action to enjoin a government authority from obtaining financial records pursuant to a written process. A motion to quash the subpoena shall be filed in the court which issued the subpoena or with the court that has the power to enforce the subpoena. Such motion or application shall contain a sworn statement:

(1) Stating that the applicant is a customer of the financial institution from which financial records pertaining to him have been sought; and

(2) Stating the applicant's reasons for believing that the financial records sought are not relevant to the legitimate law enforcement inquiry stated by the government authority in its notice, or that there has not been substantial compliance with the provisions of sections 408.675 to 408.700.

­­

­

2. The government authority may file a response, which may be the subject of a protective order if the government includes in its response the reason such order is appropriate. The court may conduct such additional proceedings as it deems appropriate.

3. If the court finds that there is substantial and competent evidence that the government investigation is legitimate and a reasonable belief that the records sought are relevant to that inquiry, it shall deny the motion and order such process enforced; provided, the court may order a limitation on the subpoena as a condition of enforcement. If the court finds that there is not such evidence that the law enforcement inquiry is legitimate, or that there is no such evidence that the records sought are relevant to that inquiry, or that there has not been substantial compliance with the provisions of sections 408.675 to 408.700, it shall order the process quashed or shall enjoin the government authority's subpoena.

4. Any appeal from an order issued under this section shall be in accordance with the Missouri rules of civil procedure.

5. The governmental authority obtaining the records shall promptly notify the customer if a determination has been made that no legal proceeding against him is contemplated. If no such decision has been made within one hundred eighty days from the date of the order granting access to the financial records, the governmental authority shall so notify the court and continue such notification at such intervals thereafter as the court may order.

6. The challenge procedures of sections 408.655 and 408.675 to 408.700 constitute the sole judicial remedy available to a customer to oppose disclosure of financial records pursuant to sections 408.675 to 408.700.

7. Nothing in sections 408.675 to 408.700 shall enlarge or restrict any rights of a financial institution to challenge requests for records made by a government authority under existing law.

(L. 1989 H.B. 82 § 8)



Section 408.687 Financial institution to assemble records upon subpoena — delivery of records, when.

Effective 28 Aug 1989

Title XXVI TRADE AND COMMERCE

408.687. Financial institution to assemble records upon subpoena — delivery of records, when. — Upon receipt of a request for financial records made by a government authority under section 408.683, the financial institution shall, unless otherwise provided by law proceed to assemble the records requested and must be prepared to deliver the records to the government authority upon receipt of the notice required under subsection 2 of section 408.680.

(L. 1989 H.B. 82 § 9)



Section 408.689 Transfer of records to additional agency, allowed when — notice.

Effective 28 Aug 1989

Title XXVI TRADE AND COMMERCE

408.689. Transfer of records to additional agency, allowed when — notice. — 1. Financial records originally obtained pursuant to sections 408.675 to 408.700 shall not be transferred to another agency or department unless the transferring agency or department makes a written finding that there is reason to believe that the records are relevant to a legitimate law enforcement inquiry within the jurisdiction of the receiving agency or department.

2. When financial records subject to sections 408.675 to 408.700 are transferred pursuant to this section the transferring agency or department shall within fourteen days send to the customer the following notice:

"Copies of, or information contained in, your financial records lawfully in possession of (the agency or department) have been furnished to (the agency or department) pursuant to the Missouri Right to Financial Privacy Act for the following purpose (state with reasonable specificity). If you believe that this transfer has not been made to further a legitimate law enforcement inquiry, you may have legal rights under the Missouri Right to Financial Privacy Act.".

3. Notwithstanding subsection 2 of this section, notice to the customer may be delayed if the transferring agency or department has obtained a court order delaying notice, or if the receiving agency or department obtains a court order authorizing a delay in notice. Upon the expiration of any such period of delay, the transferring agency or department shall serve the customer the notice specified in subsection 2 of this section and the agency or department that obtained the court order authorizing a delay in notice shall serve the notice.

(L. 1989 H.B. 82 § 10)



Section 408.690 Nonprohibited disclosure activities.

Effective 28 Aug 1989

Title XXVI TRADE AND COMMERCE

408.690. Nonprohibited disclosure activities. — 1. Nothing in sections 408.675 to 408.700 prohibits any supervisory agency from exchanging examination reports or other information with another supervisory agency. Nothing in sections 408.675 to 408.700 prohibits the transfer of a customer's financial records needed by counsel for a government authority to defend an action brought by the customer. Nothing in sections 408.675 to 408.700 shall authorize the withholding of information by any officer or employee of a supervisory agency from a duly authorized committee of the general assembly.

2. Nothing in sections 408.675 to 408.700 prohibits the exchange of financial records or other information with respect to a financial institution among and between the supervisory agencies of the federal Financial Institutions Examination Council and the Missouri division of finance.

3. Nothing in sections 408.675 to 408.700 prohibits the disclosure of any financial records or information which is not identified with or identifiable as being derived from the financial records of a particular customer.

4. Nothing in sections 408.675 to 408.700 prohibits examination by or disclosure to any supervisory agency of financial records or information in the exercise of its supervisory, regulatory, or monetary functions with respect to a financial institution.

5. Nothing in sections 408.675 to 408.700 shall prohibit the disclosure of financial records or information required to be reported in accordance with any federal statute or rule promulgated thereunder.

6. Nothing in sections 408.675 to 408.700 prohibits disclosure if the financial records are sought by a government authority under the Missouri rules of civil or criminal procedure or comparable rules of other courts in connection with litigation to which a government authority is a party.

7. Nothing in sections 408.675 to 408.700 shall prohibit disclosure of financial records to the department of social services pursuant to sections 660.325 to 660.355 or section 570.410*.

8. Nothing in sections 408.675 to 408.700 shall apply to requests made by the department of social services of the state of Missouri to obtain information from the federal parent locator service of the United States Department of Health and Human Services.

9. Nothing in sections 408.675 to 408.700 shall apply to prohibit a financial institution from complying with a properly served summons to garnishee or to written interrogatories exhibited to a financial institution which has been properly summoned as garnishee.

10. Nothing in sections 408.675 to 408.700 shall apply to prohibit a financial institution from complying with a properly served income withholding order issued pursuant to section 452.350 or 454.505.

11. The requirements of sections 408.675 to 408.700 shall not apply when a government authority by a means described in section 408.677 and for a legitimate government investigation is seeking only the name, address, account number, and type of account of any customer or ascertainable group of customers associated with a financial transaction or class of financial transactions.

12. Nothing in sections 408.675 to 408.700 shall preclude any financial institution, or any officer, employee, or agent of a financial institution, from notifying a government authority that such institution, officer, employee, or agent has information which may be relevant to a possible violation of any statute or regulation. Such information may be disclosed notwithstanding any law, or regulation of this state or political subdivision of this state to the contrary. Any financial institution, officer, employee, or agent thereof, making a disclosure of information pursuant to this subsection, shall not be liable to the customer under any law or regulation of this state or political subdivision of this state for such disclosure or for any failure to notify the customer of such disclosure.

13. Nothing in sections 408.675 to 408.700 shall preclude a financial institution, as an incident to perfecting a security interest or proving a claim in bankruptcy, or collecting on a debt owing to the financial institution itself or in its role as a fiduciary, from providing copies of any financial record relevant to such action to any court of competent jurisdiction or government authority. Nothing in sections 408.655 and 408.675 to 408.700 shall preclude a financial institution as an incident to processing an application for assistance to a customer in the form of a government loan, loan guaranty, loan insurance agreement, administering or processing a default on a government guaranteed or insured loan, from initiating contact with an appropriate government authority for the purpose of providing any financial record necessary to permit such authority to carry out its responsibilities under such loan, loan guaranty, or loan insurance agreement.

14. Nothing in sections 408.675 to 408.700 shall preclude a governmental authority from obtaining information that is a part of a public record without regard to sections 408.675 to 408.700 even though such information may have been derived from a financial institution.

15. Nothing in sections 408.675 to 408.700 will preclude a governmental authority acting pursuant to sections 447.500 to 447.585 from obtaining any information required by such sections for the purpose of administering sections 447.500 to 447.585 without regard to sections 408.675 to 408.700; provided however, any information so derived shall not be used for any other purpose.

16. Nothing in sections 408.675 to 408.700 shall apply to a law enforcement inquiry or to a government authority or government employee engaged in a law enforcement inquiry.

17. Nothing in sections 408.675 to 408.700 shall apply to any requests made by any United States agency or department or any official employee or agent thereof authorized to obtain information from any financial institution if such agency or agencies are authorized by the federal Financial Privacy Act of 1978, as amended, to receive such information without compliance with the federal Financial Privacy Act of 1978, as amended.

18. The requirements of sections 408.675 to 408.700 shall not apply to the state auditor or any person appointed by him when obtaining information pursuant to section 29.235.

19. Nothing in sections 408.655 and 408.675 to 408.700 shall apply to requests made by the division of employment security pursuant to chapter 288.

20. Nothing in sections 408.675 to 408.700 shall apply to examinations or audits of preneed trust accounts or joint accounts performed by staff of the division of professional registration when ordered by the state board of embalmers and funeral directors under the provisions of chapter 436.

(L. 1989 H.B. 82 § 11)

*Section 578.387 was transferred to section 570.410 by S.B. 491, 2014, effective 1-01-17.



Section 408.692 Law not applicable to government authority, when — procedure.

Effective 28 Aug 1989

Title XXVI TRADE AND COMMERCE

408.692. Law not applicable to government authority, when — procedure. — 1. Except for sections 408.680 and 408.700, nothing in sections 408.675 to 408.700 shall apply when financial records are sought by a government authority:

(1) In connection with a lawful proceeding, investigation, examination, or inspection directed at the financial institution in possession of such records or at a legal entity which is not a customer; or

(2) In connection with the authority's consideration or administration of assistance to the customer in the form of a government loan, loan guaranty, or loan insurance program.

2. When financial records are sought pursuant to this section, the government authority shall submit to the financial institution the notice required by subsection 2 of section 408.680. For access pursuant to subdivision (2) of subsection 1 of this section, no further certification shall be required for the subsequent access by the applicable government authority during the term of the loan, loan guaranty, or loan insurance agreement.

3. After August 28, 1989, whenever a customer applies for participation in a government loan, loan guaranty, or loan insurance program, the government authority administering such program shall give the customer written notice of the authority's access rights under this subsection. No further notification shall be required for subsequent access by that authority during the term of the loan, loan guaranty, or loan insurance agreement.

4. Financial records obtained pursuant to this section may be used only for the purpose for which they were originally obtained, and may be transferred to another agency or department only when the transfer is to facilitate a lawful proceeding, investigation, examination, or inspection directed at the financial institution in possession of such records, or at a legal entity which is not a customer, except that:

(1) Nothing in sections 408.675 to 408.700 prohibits the use or transfer of a customer's financial records needed by counsel representing a government authority in a civil action arising from a government loan, loan guaranty, or loan insurance agreement;

(2) Nothing in sections 408.675 to 408.700 prohibits a government authority providing assistance to a customer in the form of a loan, loan guaranty, or loan insurance agreement from using or transferring financial records necessary to process, service or foreclose a loan, or to collect on an indebtedness to the government resulting from a customer's default.

5. Notification that financial records obtained pursuant to this section which may relate to a potential civil, criminal, or regulatory violation by a customer may be given to an agency or department with jurisdiction over that violation, and such agency or department may then seek access to the records pursuant to the provisions of sections 408.675 to 408.700.

6. Each financial institution shall keep a notation of each disclosure made pursuant to subdivision (2) of subsection 1 of this section, including the date of such disclosure and the government authority to which it was made. The customer shall be entitled to inspect this information. Except for sections 408.696 and 408.700, nothing in sections 408.675 to 408.700 shall apply to any subpoena or court order issued in connection with proceedings before a grand jury.

7. Nothing in sections 408.675 to 408.700 shall prohibit a government authority from obtaining financial records from a financial institution if the government authority determines that delay in obtaining access to such records would create imminent danger of:

(1) Physical injury to any person;

(2) Serious property damage; or

(3) Flight to avoid prosecution.

­­

­

(L. 1989 H.B. 82 § 12)



Section 408.693 Fee paid to financial institution, amount, how determined.

Effective 28 Aug 1989

Title XXVI TRADE AND COMMERCE

408.693. Fee paid to financial institution, amount, how determined. — Except for records obtained pursuant to section 408.690, a government authority shall pay to the financial institution assembling or providing financial records pertaining to a customer and in accordance with procedures established by sections 408.675 to 408.700 a fee for reimbursement for such costs as are reasonably necessary and which have been directly incurred in searching for, reproducing, or transporting books, papers, records, or other data required or requested to be produced. The rates established by the board of governors of the Federal Reserve System shall, by regulation, establish the rates and conditions under which such payment may be made.

(L. 1989 H.B. 82 § 13)



Section 408.695 Statute of limitations.

Effective 28 Aug 1989

Title XXVI TRADE AND COMMERCE

408.695. Statute of limitations. — An action to enforce any provision of sections 408.675 to 408.700 may be brought in the circuit court within three years from the date on which the violation occurs or on the date of discovery of such violation, whichever is later.

(L. 1989 H.B. 82 § 14)



Section 408.696 Civil liability for violation, amount — disciplinary action against agency employee, when — good faith a valid defense, when — exclusive remedy.

Effective 28 Aug 1989

Title XXVI TRADE AND COMMERCE

408.696. Civil liability for violation, amount — disciplinary action against agency employee, when — good faith a valid defense, when — exclusive remedy. — 1. Any financial institution or an agency or department of the state of Missouri obtaining or disclosing financial records or information contained therein in violation of sections 408.675 to 408.700 is liable to the customer to whom such records relate in an amount equal to the sum of:

(1) One thousand dollars, without regard to the volume of records involved;

(2) Any actual damages sustained by the customer as a result of the disclosure; and

(3) In the case of any successful action to enforce liability under this section, the costs of the action together with reasonable attorney's fees may be allowed by the court.

2. Whenever the court determines that any employee of an agency or department of the state of Missouri has violated any provision of sections 408.675 to 408.700 and the court finds that the circumstances surrounding the violation raise questions of whether an officer or employee of the department or agency acted willfully or intentionally with respect to the violation, the agency or department supervising said violator shall promptly initiate a proceeding to determine whether disciplinary action is warranted against the agent or employee who was primarily responsible for the violation. The agency or department after investigation and consideration of the evidence submitted shall submit its findings and recommendations to the administrative authority of the agency concerned and shall send copies of the findings and recommendations to the officer or employee or his representative.

3. Any financial institution or agent or employee thereof making a disclosure of financial records pursuant to sections 408.675 to 408.700 in good faith reliance upon a notice by any government authority shall not be liable to the customer or any other person for such disclosure.

4. The remedies and sanctions described in sections 408.675 to 408.700 shall be the only judicially recognized remedies and sanctions for violations of sections 408.675 to 408.700.

(L. 1989 H.B. 82 § 15)



Section 408.697 Injunctive relief, allowed when.

Effective 28 Aug 1989

Title XXVI TRADE AND COMMERCE

408.697. Injunctive relief, allowed when. — In addition to any other remedy contained in sections 408.675 to 408.700, injunctive relief shall be available to require that the procedures of sections 408.675 to 408.700 are complied with. In the event of a successful action, costs together with reasonable attorney's fees as determined by the court may be recovered.

(L. 1989 H.B. 82 § 16)



Section 408.699 Statute of limitations, tolled when.

Effective 28 Aug 1989

Title XXVI TRADE AND COMMERCE

408.699. Statute of limitations, tolled when. — If any individual files a motion or application under sections 408.655 and 408.675 to 408.700 which has the effect of delaying the access of a government authority to financial records pertaining to such individual, any applicable statute of limitations shall be deemed to be tolled for the period extending from the date such motion or application was filed until the date upon which the motion or application is decided.

(L. 1989 H.B. 82 § 17)



Section 408.700 Subpoena issued under authority of grand jury, records, use of.

Effective 28 Aug 1989

Title XXVI TRADE AND COMMERCE

408.700. Subpoena issued under authority of grand jury, records, use of. — Financial records relating to a customer obtained from a financial institution pursuant to a subpoena issued under the authority of a grand jury:

(1) Shall be returned and actually presented to the grand jury;

(2) Shall be used only for the purpose of considering whether to issue an indictment or presentment by that grand jury, or of prosecuting a crime for which that indictment or presentment is issued, or for a purpose authorized by the applicable Missouri rules of criminal procedure;

(3) Shall be destroyed or returned to the financial institution if not used for one of the purposes specified in subdivision (2) of this section; and

(4) Shall not be maintained, or a description of the contents of such records shall not be maintained by any government authority other than in the sealed records of the grand jury, unless such record has been used in the prosecution of a crime for which the grand jury issued an indictment or presentment or for a purpose authorized by rules 5 and 6 of the Missouri rules of criminal procedure.

(L. 1989 H.B. 82 § 18)



Section 408.800 Definitions.

Effective 28 Aug 2016

Title XXVI TRADE AND COMMERCE

408.800. Definitions. — As used in sections 408.800 to 408.815, the following terms shall mean:

(1) “American Savings Promotion Act”, Public Law 113-251, enacted by the 113th United States Congress;

(2) “Eligible account”, an insured deposit account offered by an eligible financial institution that provides an incentive savings program authorized under sections 408.800 to 408.815. This shall include any account in which an individual has either a joint or individual interest, any trust account, or similar account held for a beneficiary. For individual accounts, one individual account holder shall be eighteen years of age or older to be eligible. The eligibility of the account shall not be affected by the designation of a transfer on death beneficiary;

(3) “Eligible financial institution”, a federally insured depository institution that is state or federally chartered and is authorized to accept deposits that are insured by the Federal Deposit Insurance Corporation or the National Credit Union Administration;

(4) “Eligible financial program”:

(a) Any savings program or product that an eligible financial institution offers to participants for the purpose of:

a. Encouraging savings by participants; or

b. Providing participants the opportunity to use and control their own moneys in order to improve his or her economic and social condition;

(b) Programs or products that encourage or require participants to:

a. Open one or more eligible accounts; or

b. Increase deposits or contributions to one or more eligible accounts; or

(c) Programs or products that encourage or require participants to deposit or transfer moneys into one or more eligible accounts on a recurring or automatic basis;

(5) “Participant”, any owner of an eligible account;

(6) “Savings promotion program”, a promotion in which a chance of winning designated prizes is obtained by the deposit of a specified amount of moneys in a savings account or other savings program offered by an eligible financial institution to participants in which each entry has an equal chance of being drawn where the participants own the savings account or other savings program.

(L. 2016 H.B. 2125 merged with S.B. 833)



Section 408.805 Savings promotion program authorized, conditions.

Effective 28 Aug 2016

Title XXVI TRADE AND COMMERCE

408.805. Savings promotion program authorized, conditions. — Eligible financial institutions may offer and conduct a savings promotion program under the following conditions:

(1) The terms and conditions of the savings promotion program shall allow an eligible account to obtain one or more entries to win a specified prize. Eligible accounts shall obtain entry for a savings promotion program by maintaining an eligible account with a minimum specified amount of moneys in accordance with the terms and conditions of the savings promotion program;

(2) Beyond meeting the requirement in subdivision (1) of this section, participants in the savings promotion program shall not be required to provide any consideration to obtain chances to win prizes. By meeting the requirement in subdivision (1) of this section, participants shall not be deemed to have given consideration;

(3) Participants shall not be deemed to have provided consideration merely because:

(a) The participant makes deposits into savings accounts or other savings programs that remain under the ownership of the participant;

(b) The interest rate, if any, of the participant’s account is lower than the interest rate associated with comparable accounts; or

(c) The participant pays any fee or amount to administer or maintain the participant’s account that the financial institution ordinarily and customarily charges an individual who does not participate in the savings promotion program; and

(4) Each entry into the savings promotion program shall have an equal chance of being drawn.

(L. 2016 H.B. 2125 § 408.810 merged with S.B. 833 § 408.810)



Section 408.810 Compliance with federal American Savings Promotion Act.

Effective 28 Aug 2016

Title XXVI TRADE AND COMMERCE

408.810. Compliance with federal American Savings Promotion Act. — Eligible financial institutions that choose to offer savings promotion programs shall comply with the requirements of the American Savings Promotion Act and the regulations promulgated by the federal prudential regulators of the eligible financial institutions applicable to the savings promotion program.

(L. 2016 H.B. 2125 § 408.820 merged with S.B. 833 § 408.820)



Section 408.815 Programs not gambling, gaming, lottery, raffle, or sweepstake.

Effective 28 Aug 2016

Title XXVI TRADE AND COMMERCE

408.815. Programs not gambling, gaming, lottery, raffle, or sweepstake. — Savings promotion programs under sections 408.800 to 408.815 shall not constitute gambling, gaming, a lottery, raffle, or sweepstakes as defined by any other statute.

(L. 2016 H.B. 2125 § 408.830 merged with S.B. 833 § 408.830)






Chapter 409 Regulation of Securities

Chapter Cross References



Section 409.107 Investment firms, legal firms, other persons shall not be involved with issuance of bonds, when.

Effective 28 Aug 2007

Title XXVI TRADE AND COMMERCE

409.107. Investment firms, legal firms, other persons shall not be involved with issuance of bonds, when. — No investment firm, legal firm offering bond counsel services, or any persons having an interest in any such firms shall be involved in the issuance of bonds authorized by an election in which the firm or person made any direct or indirect financial contribution to any campaign in support of the bond election. For the purposes of this section, direct or indirect financial contribution shall not include services with respect to providing factual information relating to the prospective bond issuance, responding to questions and making presentations at public forums relative to prospective bond issuance, or participation in any meeting subject to the open meetings law.

(L. 1992 S.B. 705 § 8, A.L. 2007 S.B. 22)



Section 409.108 Tampering with securities documents or impeding investigations prohibited.

Effective 28 Aug 2004

Title XXVI TRADE AND COMMERCE

409.108. Tampering with securities documents or impeding investigations prohibited. — It is unlawful for any person, in any investigation or other proceeding under this chapter, to alter, destroy, mutilate, conceal, make a false entry in, or by any means falsify, remove from any place or withhold any record, document, or tangible, electronic or physical evidence with the intent to impede, obstruct, avoid, evade, or influence the official investigation or administration of any other proceeding under this chapter.

(L. 2004 H.B. 1617)



Section 409.109 Penalty.

Effective 28 Aug 2004

Title XXVI TRADE AND COMMERCE

409.109. Penalty. — A person who willfully violates section 409.108 shall upon conviction be fined not more than five hundred thousand dollars or imprisoned not more than ten years, or both. The proper prosecuting attorney with or without a criminal reference from the commissioner, or the attorney general under section 27.030, may institute criminal proceedings under this section.

(L. 2004 H.B. 1617)



Section 409.111 Commissioner of securities may investigate violations.

Effective 28 Aug 2004

Title XXVI TRADE AND COMMERCE

409.111. Commissioner of securities may investigate violations. — The commissioner of securities may conduct pursuant to the authorization of section 409.6-602 such investigations as the commissioner considers necessary to determine whether a person has violated, is violating, or is about to violate any provision of sections 409.108 to 409.114 or any order, rule or regulation issued pursuant thereto.

(L. 2004 H.B. 1617)



Section 409.112 Commissioner of securities may seek relief for violations, when.

Effective 28 Aug 2004

Title XXVI TRADE AND COMMERCE

409.112. Commissioner of securities may seek relief for violations, when. — If the commissioner believes that a person has engaged, is engaging, or is about to engage in an act, practice, or course of business constituting a violation of sections 409.108 to 409.114, or any order, rule or regulation issued pursuant thereto or that a person has, is, or is about to engage in an act, practice, or course of business that materially aids a violation of sections 409.108 to 409.114, the commissioner may maintain an action for relief authorized pursuant to section 409.6-603.

(L. 2004 H.B. 1617)



Section 409.113 Commissioner of securities may issue orders, when.

Effective 28 Aug 2004

Title XXVI TRADE AND COMMERCE

409.113. Commissioner of securities may issue orders, when. — If the commissioner determines that a person has engaged, is engaging, or is about to engage in an act, practice, or course of business constituting a violation of sections 409.108 to 409.114, or any order, rule or regulation issued pursuant thereto or that a person has materially aided, is materially aiding, or is about to materially aid an act, practice, or course of business constituting a violation of sections 409.108 to 409.114, or any order, rule or regulation issued pursuant thereto, the commissioner may issue such orders as authorized pursuant to section 409.6-604.

(L. 2004 H.B. 1617)



Section 409.114 Duties and powers of commissioner of securities.

Effective 28 Aug 2004

Title XXVI TRADE AND COMMERCE

409.114. Duties and powers of commissioner of securities. — Sections 409.108 to 409.114 shall be administered by the commissioner of securities. The commissioner of securities is hereby empowered to promulgate, alter, amend or revoke rules and regulations pursuant to section 409.6-605 as necessary to carry out the purposes of sections 409.108 to 409.114.

(L. 2004 H.B. 1617)



Section 409.500 Short title.

Effective 28 Aug 1986

Title XXVI TRADE AND COMMERCE

409.500. Short title. — Sections 409.500 to 409.566 may be cited as the "Missouri Takeover Bid Disclosure Act".

(L. 1978 S.B. 820 § 1, A.L. 1986 H.B. 1667)



Section 409.506 Definitions.

Effective 28 Aug 1986

Title XXVI TRADE AND COMMERCE

409.506. Definitions. — As used in sections 409.500 to 409.566, the following terms shall have the following meanings:

(1) "Takeover bid", the acquisition of or offer to acquire by an offeror from an offeree, pursuant to a tender offer or request or invitation for tenders, any equity security of a target company, if after acquisition thereof the offeror would, directly or indirectly, be a beneficial owner of more than five percent of any class of the issued and outstanding equity securities of such target company. Such term does not include:

(a) Bids made by a dealer for his own account in the ordinary course of his business of buying and selling such security;

(b) An offer to acquire such equity security solely in exchange for other securities, or the acquisition of such equity security pursuant to such offer, for the sole account of the offeror, in good faith and not for the purpose of avoiding this section, and not involving any public offering of such other securities within the meaning of section 4 of title I of the Securities Act of 1933, (48 Stat. 77, 15 U.S.C. 77 d (2)); as amended;

(c) Any other offer to acquire an equity security, or the acquisition of such equity security pursuant to such offer, for the sole account of the offeror, from not more than fifty offerees, in good faith and not for the purpose of avoiding the provisions of sections 409.500 to 409.566;

(d) Any offer or class of offer where, prior to making the offer, the offeror beneficially owns, directly or indirectly, a majority of the voting equity securities of the target company;

(2) "Offeror", a person who makes, or in any way participates or aids in making, a takeover bid, and includes persons acting jointly or in concert, or who intend to exercise jointly or in concert any voting rights attached to the securities for which such takeover bid is made. An "offeror" includes an issuer of securities whose securities are or are to be the subject of a takeover bid whether or not the issuer, upon acquisition, will become the beneficial owner of such securities. An "offeror" does not include any bank or broker-dealer in securities loaning funds to the offeror in the ordinary course of the business of the bank or broker-dealer in securities and not otherwise participating in the takeover bid, or any bank, broker-dealer in securities, attorney, accountant or consultant furnishing information or advice to an offeror and not otherwise participating in the takeover bid;

(3) "Offeree", the beneficial owner, residing in this state, of securities which an offeror acquires or offers to acquire in connection with a takeover bid;

(4) "Target company", a resident domestic corporation as defined in subdivision (13) of subsection 1 of section 351.459;

(5) "Equity security", any stock, bond, or other obligation of a target company, the holder of which has the right to vote for the election of members of the board of directors of such target company. Equity security includes any right, option or warrant to purchase an equity security.

(L. 1986 H.B. 1667)



Section 409.511 Requirements, offeror must send registration statement — solicitations, recommendations, file with commissioner.

Effective 28 Aug 1986

Title XXVI TRADE AND COMMERCE

409.511. Requirements, offeror must send registration statement — solicitations, recommendations, file with commissioner. — 1. No offeror shall make a takeover bid unless as soon as practicable on the date of commencement of the takeover bid he files with the commissioner of securities and delivers to the target company at its principal executive offices a registration statement containing the information required by section 409.516.

2. An offeror shall make full and fair disclosure to offerees of the material information set forth in the registration statement filed pursuant to subsection 1 of this section.

3. No solicitation or recommendation to the offerees of a target company to accept or reject a takeover bid shall be made by or on behalf of an offeror or a target company unless at the time copies of such solicitation or recommendation are first published, sent or given to such offerees, the person making such solicitation or recommendation has filed copies of the solicitation or recommendation with the commissioner of securities of this state.

(L. 1986 H.B. 1667)



Section 409.516 Registration statement, contents — material changes, notice to commissioner, how.

Effective 28 Aug 1986

Title XXVI TRADE AND COMMERCE

409.516. Registration statement, contents — material changes, notice to commissioner, how. — 1. The registration statement required to be filed pursuant to subsection 1 of section 409.511 shall include:

(1) Copies of all prospectuses, brochures, advertisements, circulars, letters, or other matter by means of which the offeror proposes to disclose to offerees all information material to a decision to accept or reject the offer;

(2) The identity and background of all persons on whose behalf the acquisition of any equity security of the target company has been or is to be effected;

(3) The exact title and number of shares outstanding of the class of equity securities being sought, the number of such securities being sought and the consideration being offered therefor;

(4) The source and amount of funds or other consideration used or to be used in acquiring any equity security, including a statement describing any securities, other than the existing capital stock or long-term debt of the offeror, which are being offered in exchange for the equity securities of the target company and also including copies of all loan or credit agreements and letters of commitment used or to be used to secure financing for the acquisition of any equity security of the target company;

(5) A statement of any plans or proposals which the offeror, upon gaining control, may have to liquidate the target company, sell its assets, effect a merger or consolidation of it, or make any other major change in its business, corporate structure, management personnel, or policies of employment;

(6) The number of shares of any equity security of the target company of which each offeror is beneficial or record owner or has a right to acquire, directly or indirectly, together with the name and address of each person defined in this section as an offeror;

(7) Particulars as to any contracts, arrangements, or understandings to which an offeror is party with respect to any equity security of the target company, including without limitation transfers of any equity security, joint ventures, loans or option arrangements, puts and calls, guarantees of loan, guarantees against loss, guarantees of profits, division of losses or profits, or the giving or withholding of proxies, naming the persons with whom such contracts, arrangements, or understandings have been entered into;

(8) Complete information on the organization and operations of the offeror, including without limitation the year of organization, form of organization, jurisdiction in which it is organized, a description of each class of the offeror's capital stock and of its long-term debt, financial statements for the current period and for the three most recent annual accounting periods, a description of pending legal proceedings other than routine litigation to which the offeror or any of its subsidiaries is a party or of which any of their property is the subject, a brief description of the business done and projected by the offeror and its subsidiaries and the general development of such business over the past five years, the names of all directors and executive officers together with biographical summaries of each for the preceding three years to date;

(9) A statement as to the potential impact, if any, of the offeror's plans or proposals on the residents of this state, including any material change in the location of the target company's offices or business activities within this state; any plant or facility relocation; any plant or facility closings; any significant reduction in the workforce at an individual plant or facility; any other material change in the number, job classification, compensation, or other terms and conditions of employment of persons employed by the target company in this state; any material change in the relationships of the target company with suppliers or customers within this state, or any other material changes in the target company's business, corporate structure, management, personnel or activities which would have a substantial impact on residents of this state;

(10) Particulars as to any pension plans; profit sharing plans; savings plans; educational opportunities; relocation adjustments; labor relations records, including violations of the federal National Labor Relations Act, Occupational Safety and Health Act of 1970, Fair Labor Standards Act, or Employee Retirement and Income Security Act, as amended, finally adjudicated or settled within five years of the commencement of the takeover bid; earnings and dividend growth; community activities; and charitable, cultural, educational and civic contributions of the offeror;

(11) If the offeror is a natural person, information concerning his identity and background, including without limitation financial statements for the current and three preceding years, a description of his business activities and affiliations during that time period, and a description of any pending or administrative proceedings, other than routine and immaterial litigation, to which the offeror is a party or of which any of his property is the subject; and

(12) If debt securities or preferred stock are either offered in the takeover bid or used as a source of funds in making the takeover bid, the investment rating, if any, by a generally recognized rating service of such debt security or preferred stock.

2. If any material change occurs in the facts set forth in the registration statement required by subsection 1 of section 409.511, the offeror who filed such statement shall promptly notify the commissioner of securities and the target company of such change in writing or by telephone confirmed in writing and shall amend the registration statement, to reflect such change promptly but not later than the date such change is first published, sent or given to offerees.

3. The commissioner of securities may permit the omission of any information required by subsection 1 of this section to be included in the registration statement if he determines that such information is immaterial or otherwise unnecessary for the protection of offerees.

(L. 1986 H.B. 1667)



Section 409.521 Commissioner may make investigations, seek injunctions, when.

Effective 28 Aug 1986

Title XXVI TRADE AND COMMERCE

409.521. Commissioner may make investigations, seek injunctions, when. — 1. The commissioner of securities may conduct such investigation as he deems necessary concerning any takeover bid for the purpose of determining compliance with the requirements of sections 409.500 to 409.566. As part of such investigation the commissioner of securities may require persons to file statements in writing and under oath with his office, subpoena witnesses, compel their attendance, examine them under oath and require the production of books, records, documents and papers.

2. In the event the commissioner of securities determines that any person is violating or about to violate any provision of sections 409.500 to 409.566, or any order, rule or regulation issued pursuant thereto, he may seek, in court, an injunction temporarily or permanently barring that person from making or taking part in or continuing a takeover bid or from taking up or paying for shares tendered by offerees pursuant to a takeover bid, and the court may grant the relief applied for or so much thereof as it may deem proper.

(L. 1986 H.B. 1667)



Section 409.526 Penalties.

Effective 28 Aug 1986

Title XXVI TRADE AND COMMERCE

409.526. Penalties. — 1. Every person who willfully violates any provision of sections 409.500 to 409.566 shall be guilty of a class A misdemeanor.

2. Every person who violates any provision of sections 409.500 to 409.566 shall be subject to a civil penalty of one thousand dollars per violation if a natural person or ten thousand dollars per violation if a corporation. When the violation is the failure to file a registration statement as required by subsection 1 of section 409.511 the failure to file a solicitation or recommendation as required by subsection 3 of section 409.511 or the failure to amend such registration statement as required by subsection 2 of section 409.516 each business day of nonregistration or failure to file a recommendation or solicitation or failure to amend constitutes a separate violation. The penalty imposed by this section shall be cumulative and more than one penalty shall be recoverable in the same action in any court of competent jurisdiction.

(L. 1986 H.B. 1667)



Section 409.531 Commissioner may promulgate rules, establish fees.

Effective 28 Aug 1986

Title XXVI TRADE AND COMMERCE

409.531. Commissioner may promulgate rules, establish fees. — 1. Sections 409.500 to 409.566 shall be administered by the commissioner of securities and employees designated by him. The commissioner of securities is hereby empowered to promulgate, alter, amend or revoke rules and regulations necessary to carry out the purposes of sections 409.500 to 409.566.

2. The commissioner of securities may establish fees for the filing of any registration statement, not to exceed two thousand five hundred dollars, to recover the costs of administering sections 409.500 to 409.566. Such fees may vary according to the maximum consideration payable by the offeror for the securities which are the subject of the takeover bid.

(L. 1986 H.B. 1667)



Section 409.536 Attorney general may prosecute, how.

Effective 28 Aug 1986

Title XXVI TRADE AND COMMERCE

409.536. Attorney general may prosecute, how. — The attorney general may prosecute every person charged with the commission of a criminal offense arising from the violation of any provision of sections 409.500 to 409.566. In all such proceedings, the attorney general may appear in person or by his deputy before any court of record or any grand jury and exercise all the powers and perform all the duties in respect of such actions or proceedings which the prosecuting attorney would otherwise be authorized or required to exercise or perform; or the attorney general may in his discretion transmit evidence, proof and information as to such offense to the prosecuting attorney of the county or counties in which the alleged violation has occurred, and every prosecuting attorney to whom such evidence, proof and information is so transmitted shall forthwith proceed to prosecute any corporation, company, association, or officer, manager or agent thereof, or any firm or person charged with such violation. In any such proceeding, wherein the attorney general has appeared either in person or by deputy, the prosecuting attorney shall only exercise such powers and perform such duties as are required of him by the attorney general or the deputy attorney general so appearing.

(L. 1986 H.B. 1667)



Section 409.541 Secretary of state deemed offeror's agent, when — service of process, how, effective when.

Effective 28 Aug 1986

Title XXVI TRADE AND COMMERCE

409.541. Secretary of state deemed offeror's agent, when — service of process, how, effective when. — 1. Every nonresident offeror, whether or not such offeror has filed a registration statement, except a foreign corporation which has appointed and keeps a resident agent in this state, shall be deemed to have appointed the secretary of state as his agent upon whom may be served any lawful process, authorized by sections 409.500 to 409.566, with the same effect as though served upon the offeror personally.

2. Service of process pursuant to this section shall be accomplished by leaving a copy of the process in the office of the secretary of state, but it shall not be effective unless notice of the service and a copy of the process is sent by certified or registered mail to the nonresident offeror served, at his last known address.

(L. 1986 H.B. 1667)



Section 409.546 Fraudulent practices not allowed, solicitation of offerees.

Effective 28 Aug 1986

Title XXVI TRADE AND COMMERCE

409.546. Fraudulent practices not allowed, solicitation of offerees. — 1. No person shall make any untrue statement of a material fact or omit to state any material fact necessary in order to make the statements made, in the light of the circumstances under which they are made, not misleading, or engage in any fraudulent, deceptive, or manipulative acts or practices, in connection with any takeover bid or any solicitation of offerees in opposition to or in favor of any such takeover bid.

2. Fraudulent, deceptive or manipulative acts or practices include without limitation those acts and practices prescribed by rules and regulations which the commissioner of securities is hereby empowered to adopt, promulgate, amend and rescind as is necessary to carry out the provisions of this section.

(L. 1986 H.B. 1667)



Section 409.551 Exceptions.

Effective 28 Aug 1986

Title XXVI TRADE AND COMMERCE

409.551. Exceptions. — Sections 409.500 to 409.566 shall not apply when:

(1) The offeror or the target company is a public utility or a public utility holding company as defined in section 2 of the Public Utility Holding Company Act of 1935, (49 Stat. 803, 15 U.S.C. 79), as amended, and the takeover bid is subject to approval by the appropriate federal agency as provided in such act;

(2) The offeror or the target company is a bank or a bank holding company as subject to the Bank Holding Company Act of 1956, (70 Stat. 133, 12 U.S.C. 1841), and subsequent amendments thereto, and the takeover bid is subject to approval by the appropriate federal agency as provided in such act;

(3) The offeror or the target company is a savings and loan holding company as defined in section 2 of the Savings and Loan Holding Company Amendments of 1967, (82 Stat. 5, 12 U.S.C. 1730A), as amended, and the takeover bid is subject to approval by the appropriate federal agency as provided in such act;

(4) The offeror and the target company are banks and the offer is part of a merger transaction subject to approval by appropriate federal or state supervisory authorities.

(L. 1986 H.B. 1667)



Section 409.556 Construction of statutes.

Effective 28 Aug 1986

Title XXVI TRADE AND COMMERCE

409.556. Construction of statutes. — In the event any provision or application of sections 409.500 to 409.566 is held illegal or invalid for any reason, such holding shall not affect the legality or validity of any other provision or application thereof.

(L. 1986 H.B. 1667)



Section 409.561 Additional requirements, when applicable.

Effective 28 Aug 1986

Title XXVI TRADE AND COMMERCE

409.561. Additional requirements, when applicable. — If the takeover bid is not subject to the requirements of section 14(d) of the Securities Exchange Act of 1934, 15 U.S.C. 78n(d), the following additional requirements shall apply to the takeover bid:

(1) The takeover bid shall be made on the same terms to all offerees holding the same class or series of securities;

(2) The period of time within which equity securities may be deposited pursuant to a takeover bid shall not be less than thirty business days;

(3) Equity securities deposited pursuant to a takeover bid may be withdrawn at any time until the expiration of thirty business days after the commencement of the takeover bid and at any time after the expiration of sixty-five days from the commencement of the takeover bid, if the shares have not been purchased, and until the expiration of ten business days following the date of commencement of another offeror's takeover bid for the same equity securities if the shares have not been purchased and if the bidder has received notice or otherwise has knowledge of the commencement of such takeover bid;

(4) Where a takeover bid is made for less than all the outstanding equity securities of a class and where a greater number of such securities is deposited pursuant thereto than the offeror is bound or willing to take up and pay for, the securities taken up and paid for by the offeror shall be taken up and paid for as nearly as possible on a pro rata basis, disregarding fractions, according to the number of securities deposited by each shareholder;

(5) Where an offeror increases the consideration offered in a takeover bid, the offeror shall pay the increased consideration for all equity securities accepted, whether such securities have been accepted by the offeror before or after the increase in consideration;

(6) Within ten days of the filing of a registration statement as required by section 409.511 the commissioner of securities may schedule a public hearing or hearings or conduct such investigation as he deems necessary concerning any takeover bid for the purpose of determining compliance with the requirements of sections 409.500 to 409.566. Any such hearing or investigation shall be declared by order of the commissioner of securities. Any initial hearing shall commence within twenty days of the filing of a registration statement;

(7) In the event the commissioner of securities shall schedule a public hearing or otherwise conduct an investigation pursuant to subdivision (6) of this section, the commissioner of securities may also, in his discretion, issue an order staying the offeror from purchasing or paying for any shares tendered in response to its takeover bid at any time prior to such purchasing or paying for shares tendered. Every person shall comply with every such order;

(8) In the event the attorney shall issue a stay payment order pursuant to subdivision (7) of this section, the commissioner of securities shall, no later than thirty days from the issuance of such stay payment order, issue an order containing his findings of fact and conclusions of law;

(9) Any stay payment order issued by the commissioner of securities pursuant to subdivision (7) of this section shall automatically expire within sixty days from its issuance except where the commissioner of securities has in his order containing findings of fact and conclusions of law conditioned the purchase and payment for shares tendered upon changes or modifications in the registration statement, in which event any stay payment order shall be vacated by the commissioner of securities after he is satisfied that such changes or modifications have been publicly disseminated to offerees;

(10) The commissioner of securities may apply, on notice to the offeror and the target company, to a court of competent jurisdiction, and such court may grant an application, for good cause, to extend any of the time periods set forth in this section if an extension is necessary for the protection of offerees.

(L. 1986 H.B. 1667)



Section 409.566 Unlawful practices, offeree may bring suit, damages, attorney fees.

Effective 28 Aug 1986

Title XXVI TRADE AND COMMERCE

409.566. Unlawful practices, offeree may bring suit, damages, attorney fees. — Any offeree whose equity securities are the subject of a takeover bid and who has been injured by any violation of sections 409.500 to 409.566 may bring an action in his or her own name to enjoin such unlawful act or practice and to recover actual damages together with reasonable attorney fees in the event the offeree is successful.

(L. 1986 H.B. 1667)



Section 409.600 Citation of law.

Effective 28 Aug 2015

Title XXVI TRADE AND COMMERCE

409.600. Citation of law. — Sections 409.600 to 409.630 may be cited as the "Senior Savings Protection Act".

(L. 2015 S.B. 244)



Section 409.605 Definitions.

Effective 28 Aug 2015

Title XXVI TRADE AND COMMERCE

409.605. Definitions. — As used in sections 409.600 to 409.630, the following terms shall mean:

(1) "Agencies", the department of health and senior services and the commissioner of securities;

(2) "Agent", shall have the same meaning as in section 409.1-102;

(3) "Broker-dealer", shall have the same meaning as in section 409.1-102;

(4) "Financial exploitation", the wrongful or unauthorized taking, withholding, appropriation, or use of money, real property, or personal property of a qualified adult;

(5) "Immediate family member", a spouse, child, parent, or sibling of a qualified adult;

(6) "Qualified adult":

(a) A person sixty years of age or older; or

(b) A person who:

a. Has a disability as defined in section 192.2005; and

b. Is between the ages of eighteen and fifty-nine;

(7) "Qualified individual", a person associated with a broker-dealer who serves in a supervisory, compliance, or legal capacity as part of his or her job.

(L. 2015 S.B. 244)



Section 409.610 Notification of agencies and family members.

Effective 28 Aug 2015

Title XXVI TRADE AND COMMERCE

409.610. Notification of agencies and family members. — If a qualified individual reasonably believes that financial exploitation of a qualified adult has occurred, has been attempted, or is being attempted, the qualified individual may notify the agencies. Subsequent to notifying the agencies, an agent or qualified individual may notify an immediate family member, legal guardian, conservator, co-trustee, successor trustee, or agent under a power of attorney of the qualified adult of such belief.

(L. 2015 S.B. 244)



Section 409.615 Refusal of request for disbursement, when — expiration.

Effective 28 Aug 2015

Title XXVI TRADE AND COMMERCE

409.615. Refusal of request for disbursement, when — expiration. — 1. A qualified individual may refuse a request for disbursement from the account of a qualified adult, or an account on which a qualified adult is a beneficiary or beneficial owner, if:

(1) The qualified individual reasonably believes that the requested disbursement will result in financial exploitation of the qualified adult; and

(2) The broker-dealer or qualified individual:

(a) Within two business days makes a reasonable effort to notify all parties authorized to transact business on the account orally or in writing, unless such parties are reasonably believed to have engaged in suspected or attempted financial exploitation of the qualified adult; and

(b) Within three business days notifies the agencies.

2. Any refusal of a disbursement as authorized by this section shall expire upon the sooner of:

(1) The time when the broker-dealer or qualified individual reasonably believes that the disbursement will not result in financial exploitation of the qualified adult; or

(2) Ten business days after the initial refusal of disbursement by the qualified individual.

3. A court of competent jurisdiction may enter an order extending the refusal of a disbursement or any other protective relief.

(L. 2015 S.B. 244)



Section 409.620 Immunity from liability, when.

Effective 28 Aug 2015

Title XXVI TRADE AND COMMERCE

409.620. Immunity from liability, when. — Notwithstanding any other provision of law to the contrary, a broker-dealer, agent, or qualified individual who, in good faith and exercising reasonable care, complies with section 409.610 or 409.615 shall be immune from any civil liability under those sections.

(L. 2015 S.B. 244)



Section 409.625 Records, provided to agencies or law enforcement, when.

Effective 28 Aug 2015

Title XXVI TRADE AND COMMERCE

409.625. Records, provided to agencies or law enforcement, when. — A broker-dealer may provide access to or copies of records that are relevant to the suspected financial exploitation of a qualified adult to the agencies or law enforcement. The records may include historical records or records relating to the most recent disbursement as well as disbursements that comprise the suspected financial exploitation of a qualified adult. All records made available to the agencies under this section shall not be considered a public record as defined under chapter 610.

(L. 2015 S.B. 244)



Section 409.630 Website for training resources to prevent and detect financial exploitation.

Effective 28 Aug 2015

Title XXVI TRADE AND COMMERCE

409.630. Website for training resources to prevent and detect financial exploitation. — No later than September 1, 2016, the commissioner of securities shall develop and make available a website that includes training resources to assist broker-dealers and agents in the prevention and detection of financial exploitation of qualified adults. Such resources shall include, at a minimum, indicators of financial exploitation of qualified adults and potential steps broker-dealers and agents may take to prevent suspected financial exploitation of qualified adults as authorized by law.

(L. 2015 S.B. 244)



Section 409.800 Definitions.

Effective 28 Aug 1985

Title XXVI TRADE AND COMMERCE

409.800. Definitions. — As used in sections 409.800 to 409.863, the following terms shall mean:

(1) "CFTC Rule", any rule or order of the Commodity Futures Trading Commission;

(2) "Board of trade", any person or group of persons engaged in buying or selling any commodity or receiving the same for sale on consignment, whether such person or group of persons is characterized as a board of trade, exchange or other form of marketplace;

(3) "Commissioner", the commissioner of securities provided for in this chapter;

(4) "Commodity", except as otherwise specified by the commissioner by rule or order, any agricultural, grain or livestock product or by-product, any metal or mineral (including a precious metal as defined in subdivision (13) of this section), any gem or gemstone (whether characterized as precious, semiprecious or otherwise), any fuel (whether liquid, gaseous or otherwise), any foreign currency, and all other goods, articles, products or items of any kind; except that, the term "commodity" shall not include:

(a) A numismatic coin whose fair market value is at least twenty percent higher than the value of the metal it contains;

(b) Real property or any agricultural or livestock product grown or raised on real property and offered or sold by the owner or lessee of such real property; or

(c) Any work of art offered or sold by art dealers at public auction or offered or sold through a private sale by the owner thereof;

(d) Any consignment of goods to another person or merchant by an owner if the goods are received in the ordinary course of the consignee's business;

(5) "Commodity contract", any account, agreement or contract for the purchase or sale, primarily for speculation or investment purposes and not for use or consumption by the offeree or purchaser, of one or more commodities, whether for immediate or subsequent delivery or whether delivery is intended by the parties, and whether characterized as a cash contract, deferred shipment or deferred delivery contract, forward contract, futures contract, installment or margin contract, leverage contract or otherwise. Any commodity contract offered or sold shall, in the absence of evidence to the contrary, be presumed to be offered or sold for speculation or investment purposes. A commodity contract shall not include any contract or agreement which requires, and under which the purchaser receives, within twenty-eight calendar days from the payment in good funds of any portion of the purchase price, physical delivery of the total amount of each commodity to be purchased under the contract or agreement;

(6) "Commodity Exchange Act", the act of Congress known as the Commodity Exchange Act, as amended, codified at 7 U.S.C. § 1, et seq.;

(7) "Commodity Futures Trading Commission", the independent regulatory agency established by Congress to administer the Commodity Exchange Act;

(8) "Commodity merchant", any of the following, as defined or described in the Commodity Exchange Act or by CFTC Rule:

(a) Futures commission merchants;

(b) Commodity pool operators;

(c) Commodity trading advisors;

(d) Introducing brokers;

(e) Leverage transaction merchants;

(f) Any person associated with any of the persons listed in paragraphs (a) to (e) of this subdivision;

(g) Floor brokers; and

(h) Any other person, other than a futures association, required to register with the Commodity Futures Trading Commission;

(9) "Commodity option", any account, agreement or contract giving a party thereto the right to purchase or sell one or more commodities or one or more commodity contracts, or both, whether characterized as an option, privilege, indemnity, bid, offer, put, call, advance guaranty, decline guaranty or otherwise. The term "commodity contract" shall not include a commodity option traded on a national securities exchange registered with the United States Securities and Exchange Commission;

(10) "Financial institution", any bank, savings institution or trust company organized under, or supervised pursuant to, the laws of the United States or of any state;

(11) "Offer" or "offer to sell" includes every offer, every attempt to offer to dispose of, or solicitation of an offer to buy, to purchase or to acquire, for value;

(12) "Person", any individual, corporation, partnership, association, joint-stock company, trust where the interests of the beneficiaries are evidenced by a security, unincorporated organization, government, or political subdivision of a government. The term "person" shall not include a contract market designated by the Commodity Futures Trading Commission, or any clearinghouse thereof, or a national securities exchange registered with the Securities and Exchange Commission, or any employee, officer or director of such contract market, clearinghouse or exchange acting solely in that capacity;

(13) "Precious metal", silver, gold or platinum, in either coin, bullion or other form, and such other precious metals as the commissioner may specify by rule or order;

(14) "Sale" or "sell" includes every sale, contract of sale, contract to sell, or disposition, for value.

(L. 1985 H.B. 409 & 532 § 1)



Section 409.803 Prohibited contracts — exemptions.

Effective 28 Aug 1985

Title XXVI TRADE AND COMMERCE

409.803. Prohibited contracts — exemptions. — 1. Except as otherwise provided in subdivision (1) of subsection 1 of section 409.806, no person shall offer to enter into, enter into, or confirm the execution of, any transaction for the delivery of any commodity under a commodity contract commonly known as a margin account, margin contract, leverage account, or leverage contract, or under any contract, account, arrangement, scheme, or device that serves the same function or functions or is marketed or managed in substantially the same manner as such account or contract.

2. No person shall sell or purchase, or offer to sell or purchase, any commodity under any other commodity contract or under any commodity option or offer to enter into or enter into as seller or purchaser any other commodity contract or any commodity option. The provisions of this subsection shall not apply to any of the following persons, or any employee, officer or director thereof acting solely in that capacity:

(1) A person registered with the Commodity Futures Trading Commission as a futures commission merchant or as a leverage transaction merchant whose activities require such registration;

(2) A person registered with the Securities and Exchange Commission as a broker-dealer whose activities require such registration;

(3) A person affiliated with, and whose obligations and liabilities are guaranteed by, a person referred to in subdivision (1) or (2) of this subsection;

(4) A person who is a member of a contract market designated by the Commodity Futures Trading Commission, or any clearinghouse thereof;

(5) A financial institution;

(6) A person registered under the laws of this state as a securities broker-dealer whose activities require such registration; or

(7) A person registered as a commodity broker-dealer or commodity sales representative in accordance with the provisions of sections 409.850 to 409.863.

(L. 1985 H.B. 409 & 532 § 2)



Section 409.806 Exempt transaction — rules, generally, this chapter, procedure.

Effective 28 Aug 1995

Title XXVI TRADE AND COMMERCE

409.806. Exempt transaction — rules, generally, this chapter, procedure. — 1. The provisions of section 409.803 shall not apply to the following:

(1) A transaction within the exclusive jurisdiction of the Commodity Futures Trading Commission as granted under the Commodity Exchange Act;

(2) A commodity contract for the purchase of one or more precious metals which requires, and under which the purchaser receives, within seven calendar days from the payment in good funds of any portion of the purchase price, physical delivery of the quantity of the precious metals purchased by such payment; provided that, for purposes of this subdivision, physical delivery shall be deemed to have occurred if, within such seven-day period, such quantity of precious metals purchased by such payment is delivered, whether in specifically segregated or fungible bulk form, into the possession of a depository other than the seller which is either a financial institution, a depository the warehouse receipts of which are recognized for delivery purposes for any commodity on a contract market designated by the Commodity Futures Trading Commission, a storage facility licensed or regulated by the United States or any agency thereof, or a depository designated by the commissioner and such depository (or other person which itself qualifies as a depository as aforesaid) issues and the purchaser receives, a certificate, document of title, confirmation or other instrument evidencing that such quantity of precious metals has been delivered to the depository and is being and will continue to be held by the depository on the purchaser's behalf, free and clear of all liens and encumbrances, other than liens of the purchaser, tax liens, liens agreed to by the purchaser, or liens of the depository for fees and expenses, which have previously been disclosed to the purchaser;

(3) A commodity contract for the sale of a cash commodity for deferred shipment or delivery entered into solely between persons engaged in producing, processing, using commercially or handling as merchants, each commodity subject thereto, or any by-product thereof; or

(4) A commodity contract under which the offeree or the purchaser is a person referred to in subdivisions (1) through (7) of subsection 2 of section 409.803, an insurance company, an investment company as defined in the Investment Company Act of 1940, or an employee pension and profit sharing or benefit plan other than a self-employed individual retirement plan, or individual retirement account.

2. The commissioner may promulgate rules and issue orders prescribing the terms and conditions of all transactions and contracts covered by the provisions of sections 409.800 to 409.863 which are not within the exclusive jurisdiction of the Commodity Futures Trading Commission as granted by the Commodity Exchange Act, exempting any person or transaction from any provision of sections 409.800 to 409.863, conditionally or unconditionally, and otherwise implementing the provisions of sections 409.800 to 409.863 for the protection of purchasers and sellers of commodities. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1985 H.B. 409 & 532 § 3, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 409.808 Commodity merchants — license required, boards of trade — designation required.

Effective 28 Aug 1985

Title XXVI TRADE AND COMMERCE

409.808. Commodity merchants — license required, boards of trade — designation required. — 1. No person shall engage in a trade or business or otherwise act as a commodity merchant unless such person is registered or temporarily licensed with the Commodity Futures Trading Commission for each activity constituting such person as a commodity merchant and such registration or temporary license shall not have expired, nor been suspended nor revoked; or is exempt from such registration by virtue of the Commodity Exchange Act or of a CFTC Rule.

2. No board of trade shall trade, or provide a place for the trading of, any commodity contract or commodity option required to be traded on or subject to the rules of a contract market designated by the Commodity Futures Trading Commission unless such board of trade has been so designated for such commodity contract or commodity option and such designation shall not have been vacated, nor suspended nor revoked.

(L. 1985 H.B. 409 & 532 § 4)



Section 409.810 Prohibited acts.

Effective 28 Aug 1985

Title XXVI TRADE AND COMMERCE

409.810. Prohibited acts. — No person shall, directly or indirectly:

(1) Cheat or defraud, attempt to cheat or defraud, or employ any device, scheme or artifice to cheat or defraud, any other person;

(2) Make any false report, enter any false record, or make any untrue statement of a material fact;

(3) Engage in any transaction, act, practice or course of business, including, without limitation, any form of advertising or solicitation, which operates or would operate as a fraud or deceit upon any person; or

(4) Misappropriate or convert the funds, security or property of any other person;

­­

­

(L. 1985 H.B. 409 & 532 § 5)



Section 409.813 Principals, agents, joint and several liability — when.

Effective 28 Aug 1985

Title XXVI TRADE AND COMMERCE

409.813. Principals, agents, joint and several liability — when. — 1. The act, omission, or failure of any official, agent, or other person acting for any individual, association, partnership, corporation, or trust within the scope of his employment or office shall be deemed the act, omission, or failure of such individual, association, partnership, corporation, or trust, as well as of such official, agent, or other person.

2. Every person who directly or indirectly controls another person liable under any provision of sections 409.800 to 409.863, every partner, officer, or director of such other person, every person occupying a similar status or performing similar functions, and every employee of such other person who materially aids in the violation is also liable jointly and severally with and to the same extent as such other person, unless the person who is also liable by virtue of this subsection sustains the burden of proof that he did not know and, in exercise of reasonable care, could not have known of the existence of the facts by reason of which the liability is alleged to exist.

(L. 1985 H.B. 409 & 532 § 6)



Section 409.816 Applicability of other laws.

Effective 28 Aug 1985

Title XXVI TRADE AND COMMERCE

409.816. Applicability of other laws. — Nothing in sections 409.800 to 409.863 shall impair, derogate or otherwise affect the authority or powers of the commissioner under this chapter or the application of any provision of this chapter to any person or transaction subject thereto.

(L. 1985 H.B. 409 & 532 § 7)



Section 409.818 Intent of law.

Effective 28 Aug 1985

Title XXVI TRADE AND COMMERCE

409.818. Intent of law. — Sections 409.800 to 409.863 may be construed and implemented to effectuate their general purpose to protect investors, to prevent and prosecute illegal and fraudulent schemes involving commodities and to maximize coordination with federal and other states' law and the administration and enforcement thereof.

(L. 1985 H.B. 409 & 532 § 8)



Section 409.820 Investigations by commissioner, subpoena powers — judicial enforcement.

Effective 28 Aug 1985

Title XXVI TRADE AND COMMERCE

409.820. Investigations by commissioner, subpoena powers — judicial enforcement. — 1. The commissioner may make investigations, within or without this state, as he finds necessary or appropriate to:

(1) Determine whether any person has violated, or is about to violate, any provision of sections 409.800 to 409.863 or any rule or order of the commissioner; or

(2) Aid in enforcement of sections 409.800 to 409.863.

2. The commissioner may publish information concerning any violations of sections 409.800 to 409.863 or any rule or order issued or promulgated under sections 409.800 to 409.863.

3. For purposes of any investigation or proceeding under sections 409.800 to 409.863, the commissioner, or any officer or employee designated by rule or order of the commissioner, may administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence, and require the production of any books, papers, correspondence, memoranda, agreements, or other documents or records which the commissioner finds to be relevant or material to the inquiry. If a person does not give testimony or produce the documents required by the commissioner, or a designated employee, pursuant to an administrative subpoena, the commissioner, or his designated employee, may apply for a court order compelling compliance with the subpoena or the giving of the required testimony. The request for order of compliance may be addressed to either:

(1) The circuit court of Cole County or the circuit court where service may be obtained on the person refusing to testify or produce, if the person is within this state; or

(2) The appropriate court of the state having jurisdiction over the person refusing to testify or produce, if the person is outside this state.

(L. 1985 H.B. 409 & 532 § 9)



Section 409.823 Violations — powers of commissioner.

Effective 28 Aug 1985

Title XXVI TRADE AND COMMERCE

409.823. Violations — powers of commissioner. — 1. If the commissioner believes, whether or not based upon an investigation conducted under section 409.820, that any person has engaged or is about to engage in any act or practice constituting a violation of any provision of sections 409.800 to 409.863 or any rule or order promulgated or issued under sections 409.800 to 409.863, the commissioner may:

(1) Issue a cease and desist order;

(2) Take disciplinary action against a licensed person as specified in section 409.863;

(3) Issue an order imposing a civil penalty in amount which may not exceed ten thousand dollars for any single violation or one hundred thousand dollars for multiple violations in a single proceeding or a series of related proceedings; or

(4) Initiate any of the actions specified in subsection 2 of this section.

2. The commissioner may institute any of the following actions in the appropriate courts of this state, or in the appropriate courts of another state, in addition to any legal or equitable remedies otherwise available:

(1) An action for declaratory judgment;

(2) An action for a prohibitory or mandatory injunction to enjoin the violation and to insure compliance with sections 409.800 to 409.863 or any rule or order of the commissioner;

(3) An action for appointment of a receiver or conservator for the defendant or the defendant's assets.

(L. 1985 H.B. 409 & 532 § 10)



Section 409.826 Violations of domestic or foreign laws, rules — legal and equitable remedies.

Effective 28 Aug 1985

Title XXVI TRADE AND COMMERCE

409.826. Violations of domestic or foreign laws, rules — legal and equitable remedies. — 1. (1) Upon a proper showing by the commissioner that a person has violated, or is about to violate, any provision of sections 409.800 to 409.863 or any rule or order of the commissioner, the circuit court may grant appropriate legal or equitable remedies. Upon showing of violation of sections 409.800 to 409.863 or a rule or order of the commissioner, the court, in addition to traditional legal and equitable remedies, including temporary restraining orders, permanent or temporary prohibitory or mandatory injunctions, and writs of prohibition or mandamus, may grant the following special remedies:

(a) Imposition of a civil penalty in amount which may not exceed ten thousand dollars for any single violation or one hundred thousand dollars for multiple violations in a single proceeding or a series of related proceedings;

(b) Declaratory judgment;

(c) Restitution to investors wishing restitution; and

(d) Appointment of a receiver or conservator for the defendant or the defendant's assets.

(2) Upon a proper showing that the defendant is only about to violate sections 409.800 to 409.863 or a rule or order of the commissioner, appropriate remedies shall be limited to:

(a) A temporary restraining order;

(b) A temporary or permanent injunction;

(c) A writ of prohibition or mandamus; or

(d) An order appointing a receiver or conservator for the defendant or the defendant's assets.

2. The court shall not require the commissioner to post a bond in any official action under sections 409.800 to 409.863.

3. (1) Upon a proper showing by the commissioner or securities or commodity agency of another state that a person other than a government or governmental agency or instrumentality has violated, or is about to violate, any provision of the commodity code of that state or any rule or order of the administrator or securities or commodity agency of that state, the circuit court may grant appropriate legal and equitable remedies. Upon a showing of a violation of the securities or commodity act of the foreign state or a rule or order of the administrator or securities or commodity agency of the foreign state, the court, in addition to traditional legal or equitable remedies including temporary restraining orders, permanent or temporary prohibitory or mandatory injunctions and writs of prohibition or mandamus, may grant the following special remedies:

(a) Appointment of a receiver, conservator, or ancillary receiver or conservator for the defendant or the defendant's assets located in this state.

(2) Upon a proper showing that the defendant is only about to violate the securities or commodity act of the foreign state or a rule or order of the administrator or securities or commodity agency of the foreign state, appropriate remedies shall be limited to:

(a) A temporary restraining order;

(b) A temporary or permanent injunction;

(c) A writ of prohibition or mandamus; or

(d) An order appointing a receiver, conservator, or ancillary receiver or conservator for the defendant or the defendant's assets located in this state.

(L. 1985 H.B. 409 & 532 § 11)



Section 409.828 Penalties.

Effective 28 Aug 1985

Title XXVI TRADE AND COMMERCE

409.828. Penalties. — 1. Any person who willfully violates any provision of sections 409.800 to 409.863 shall, upon conviction, be fined not more than twenty thousand dollars or imprisoned for not more than ten years, or both, for each such violation.

2. The commissioner may refer such evidence as is available concerning violations of sections 409.800 to 409.863 to the attorney general or the proper prosecuting attorney, who may, with or without such a reference from the commissioner, institute the appropriate criminal proceedings under sections 409.800 to 409.863.

(L. 1985 H.B. 409 & 532 § 12)



Section 409.830 Insiders — restricted use of information, data to be public, exceptions.

Effective 28 Aug 1985

Title XXVI TRADE AND COMMERCE

409.830. Insiders — restricted use of information, data to be public, exceptions. — 1. Sections 409.800 to 409.863 shall be administered by the commissioner. Neither the commissioner nor any employees of the commissioner shall use any information which is filed with or obtained by the commissioner and which is not public information for personal gain or benefit, nor shall the commissioner nor any of his employees conduct any securities or commodity dealings whatsoever based upon any such information, even though public, if there has not been a sufficient period of time for the securities or commodity markets to assimilate such information.

2. All information collected, assembled or maintained by the commissioner is public information and is available for the examination of the public as provided by chapter 610, except for the following, which are deemed to be confidential:

(1) Information obtained in private investigations pursuant to section 409.820;

(2) Information made confidential by the provisions of chapter 610; and

(3) Information obtained from federal agencies which may not be disclosed under federal law.

­­

­

3. No provision of sections 409.800 to 409.863 either creates or derogates any privilege which exists at common law, by statute, or otherwise when any documentary or other evidence is sought under subpoena directed to the commissioner or any employee of the commissioner.

(L. 1985 H.B. 409 & 532 § 13)



Section 409.833 Cooperation with other jurisdictions, agencies.

Effective 28 Aug 1985

Title XXVI TRADE AND COMMERCE

409.833. Cooperation with other jurisdictions, agencies. — 1. To encourage uniform application and interpretation of sections 409.800 to 409.863 and securities regulation and enforcement in general, the commissioner and the employees of the commissioner may cooperate, including bearing the expense of the cooperation, with the securities agencies or administrator of another jurisdiction, Canadian province or territory, or such other agencies administering this act*, the Commodity Futures Trading Commission, the Securities and Exchange Commission, any self-regulatory organization established under the Commodity Exchange Act or the Securities Exchange Act of 1934, any national or international organization of commodities or securities officials or agencies, and any governmental law enforcement agency.

2. The cooperation authorized by subsection 1 of this section shall include, but need not be limited to, the following:

(1) Making joint examinations or investigations;

(2) Holding joint administrative hearings;

(3) Filing and prosecuting joint litigation;

(4) Sharing and exchanging personnel;

(5) Sharing and exchanging information and documents;

(6) Formulating and adopting mutual regulations, statements of policy, guidelines, proposed statutory changes and releases; and

(7) Issuing and enforcing subpoenas at the request of the agency administering sections 409.800 to 409.863 in another jurisdiction, the securities agency of another jurisdiction, the Commodity Futures Trading Commission or the Securities and Exchange Commission if the information sought would also be subject to lawful subpoena for conduct occurring in this state.

(L. 1985 H.B. 409 & 532 § 14)

*Words "this act" appear in original rolls; apparently §§ 409.800 to 409.863 intended.



Section 409.836 General authority of commissioner.

Effective 28 Aug 1985

Title XXVI TRADE AND COMMERCE

409.836. General authority of commissioner. — In addition to specific authority granted elsewhere in sections 409.800 to 409.863, the commissioner may make, amend, and rescind rules, forms, and orders as are necessary to carry out the provisions of* sections 409.800 to 409.863.

(L. 1985 H.B. 409 & 532 § 15)

*Word "of" does not appear in original rolls; omitted by typographical error.



Section 409.838 Service of process, appointment of commissioner as agent for service.

Effective 28 Aug 1985

Title XXVI TRADE AND COMMERCE

409.838. Service of process, appointment of commissioner as agent for service. — 1. Every applicant for registration under sections 409.800 to 409.863 shall file with the commissioner, in such form as he by rule prescribes, an irrevocable consent appointing the commissioner, or his successor in office, to be his attorney to receive service of any lawful process in any noncriminal suit, action, or proceeding against him, or his successor executor or administrator, which arises under sections 409.800 to 409.863, or any rule or order promulgated or issued under sections 409.800 to 409.863, after the consent has been filed, with the same force and validity as if served personally on the person filing the consent. Service may be made by leaving a copy of the process in the office of the commissioner, but it is not effective unless:

(1) The plaintiff, who may be the commissioner in a suit, action, or proceeding instituted by him, forthwith sends notice of the service and a copy of the process by registered mail to the defendant or respondent at his last address on file with the commissioner; and

(2) The plaintiff's affidavit of compliance with this subsection is filed in the case on or before the return day of the process, if any, or within such further time as the court allows.

2. When a person, including a nonresident of this state, engages in conduct prohibited or made actionable by sections 409.800 to 409.863, or any rule or order of the commissioner, the engaging in such conduct shall constitute the appointment of the commissioner as such person's attorney to receive service of any lawful process in a noncriminal proceeding against such person, his successor, or personal representative, which grows out of that conduct and which is brought under sections 409.800 to 409.863 or any rule or order of the commissioner with the same force and validity as if served personally.

3. Service under subsection 1 of this section may be made by leaving a copy of the process in the office of the commissioner, but it is not effective unless:

(1) The plaintiff, who may be the commissioner in a suit, action or proceeding instituted by him, forthwith sends notice of the service and a copy of the process by registered mail to the defendant or respondent at his last address known to the commissioner; and

(2) The plaintiff's affidavit of compliance with this subsection is filed in the case on or before the return day of the process, if any, or within such further time as the court allows.

(L. 1985 H.B. 409 & 532 § 16)



Section 409.840 Application of sections 409.803, 409.808, 409.810, offers to sell, buy — where deemed made.

Effective 28 Aug 1985

Title XXVI TRADE AND COMMERCE

409.840. Application of sections 409.803, 409.808, 409.810, offers to sell, buy — where deemed made. — 1. Sections 409.803, 409.808 and 409.810 apply to persons who:

(1) Sell or offer to sell when:

(a) An offer to sell is made in this state; or

(b) An offer to buy is made and accepted in this state;

(2) Buy or offer to buy when:

(a) An offer to buy is made in this state; or

(b) An offer to sell is made and accepted in this state.

2. For the purpose of this section:

(1) An offer to sell or to buy is made in this state, whether or not either party is then present in this state, when the offer:

(a) Originates from this state; or

(b) Is directed by the offeror to this state and received at the place to which it is directed, or at any post office in this state in the case of a mailed offer;

(2) An offer to buy or to sell is accepted in this state when acceptance:

(a) Is communicated to the offeror in this state; and

(b) Has not previously been communicated to the offeror, whether or not either party is then present in this state, when the offeree directs it to the offeror in this state reasonably believing the offeror to be in this state and it is received at the place to which it is directed, or at any post office in this state in the case of a mailed acceptance;

(3) An offer to sell or to buy is not made in this state when the publisher circulates, or there is circulated on his behalf, in this state, any bona fide newspaper or other publication of general, regular, and paid circulation:

(a) Which is not published in this state; or

(b) Which is published in this state, but has had more than two-thirds of its circulation outside this state during the past twelve months.

­­

­

(4) An offer to sell or to buy is not made in this state when a radio or television program or other electronic communication originating outside this state is received in this state. A radio or television program or other electronic communication shall be considered having originated from this state if either the broadcast studio or means of transmission is located within this state, unless:

(a) The program or communication is syndicated and distributed from outside this state for redistribution to the general public in this state;

(b) The program or communication is supplied by a radio, television, or other electronic network with the electronic signal originating from outside this state for redistribution to the general public in this state;

(c) The program or communication is an electronic signal that originates outside this state and is captured for redistribution to the general public in this state by a community antenna or cable radio, television, or other electronic system; or

(d) The program or communication consists of an electronic signal which originates from within this state, but which is not intended for redistribution to the general public in this state. This subdivision shall not apply to any changes, alterations or additions made locally to a radio or television program or other electronic communications.

(L. 1985 H.B. 409 & 532 § 17)



Section 409.843 Administrative procedure, notice of intent, summary order, notice, hearing.

Effective 28 Aug 1985

Title XXVI TRADE AND COMMERCE

409.843. Administrative procedure, notice of intent, summary order, notice, hearing. — 1. The commissioner shall commence an administrative proceeding under sections 409.800 to 409.863 by entering either a notice of intent to do a contemplated act or a summary order. The notice of intent or summary order may be entered without notice, without opportunity for hearing, and need not be supported by findings of fact or conclusions of law, but must be in writing. Upon entry of a notice of intent or summary order, the commissioner shall promptly notify all interested parties that the notice or summary order has been entered and the reasons therefor. If the proceeding is pursuant to a notice of intent, the commissioner shall inform all interested parties of the date, time, and place set for the hearing on the notice. If the proceeding is pursuant to a summary order, the commissioner shall inform all interested parties that they have thirty business days from the entry of the order to file a written request for a hearing on the matter with the commissioner and that the hearing will be scheduled to commence within thirty business days after the receipt of the written request.

2. If a proceeding is initiated under this section pursuant to a summary order, the commissioner, whether or not a written request for a hearing is received from any interested party, may set the matter down for hearing on the commissioner's own motion.

3. If no hearing is requested and none is ordered by the commissioner, a summary order issued under this section shall automatically become a final order after thirty business days.

4. If a hearing is requested or ordered under this section, the commissioner, after notice of, and opportunity for, hearing to all interested persons, may modify or vacate the order or extend it until final determination. No final order or order after hearing may be returned without:

(1) Appropriate notice to all interested persons;

(2) Opportunity for hearing by all interested persons; and

(3) Entry of written findings of fact and conclusions of law.

5. Every hearing in an administrative proceeding under sections 409.800 to 409.863 shall be public unless the commissioner grants a request joined in by all the respondents that the hearing be conducted privately.

(L. 1985 H.B. 409 & 532 § 18)



Section 409.846 Judicial review of commissioner's orders — procedure — standard of review.

Effective 28 Aug 1985

Title XXVI TRADE AND COMMERCE

409.846. Judicial review of commissioner's orders — procedure — standard of review. — 1. Any person aggrieved by a final order of the commissioner may obtain judicial review of such order in the manner provided in chapter 536 for the review of contested cases.

2. Upon the filing of a petition for review, except where the taking of additional evidence is ordered by the court pursuant to subsection 3 or 4 of this section, the court shall have exclusive jurisdiction of the matter, and the commissioner may not modify or set aside the order, in whole or in part.

3. The filing of a petition for review under subsection 1 of this section, does not, unless specifically ordered by the court, operate as a stay of the commissioner's order, and the commissioner may enforce or ask the court to enforce the order pending the outcome of the review proceedings.

4. If either the aggrieved party or the commissioner applies to the court for leave to adduce additional evidence and shows to the satisfaction of the court that there were reasonable grounds for failure to adduce the evidence in the hearing before the commissioner or other good cause, the court may order the additional evidence to be taken by the commissioner under such conditions as the court considers proper.

5. If new evidence is ordered taken by the court, the commissioner may modify the findings and order by reason of the additional evidence and shall file in the court the additional evidence together with any modified or new findings or order.

6. The court shall review the petition based upon the original record before the commissioner as amended under subsections 3 and 4 of this section. The findings of the commissioner as to the facts, if supported by competent, material, and substantive evidence, are conclusive. Based upon this review, the court may affirm, modify, enforce, or set aside the order, in whole or in part.

(L. 1985 H.B. 409 & 532 § 19)



Section 409.848 Exemptions — burden of proof.

Effective 28 Aug 1985

Title XXVI TRADE AND COMMERCE

409.848. Exemptions — burden of proof. — It shall not be necessary to negative any of the exemptions of sections 409.800 to 409.863 in any complaint, information or indictment, or any writ or proceeding brought under sections 409.800 to 409.863; and the burden of proof of any such exemption shall be upon the party claiming the same.

(L. 1985 H.B. 409 & 532 § 20)



Section 409.850 Broker-dealers, sales representatives — applications for licenses — fees.

Effective 28 Aug 1985

Title XXVI TRADE AND COMMERCE

409.850. Broker-dealers, sales representatives — applications for licenses — fees. — 1. An applicant for licensing as a commodity broker-dealer or commodity sales representative shall file with the commissioner an application for licensing together with a consent to service of process pursuant to section 409.838. The application for licensing shall contain the information which the commissioner determines, by rule, is necessary or appropriate to facilitate the administration of sections 409.850 to 409.863.

2. Each applicant for licensing under sections 409.850 to 409.863 shall pay a fee as follows:

(1) For a license as a commodity broker-dealer, one hundred dollars, and for each branch office, fifty dollars; and

(2) For a license as a commodity sales representative, twenty-five dollars.

3. Except in any year in which a licensing fee is paid, an applicant shall pay an annual fee as follows:

(1) Each commodity broker-dealer, seventy-five dollars, and for each branch office in this state, thirty dollars; and

(2) Each commodity sales representative, fifteen dollars.

4. For purposes of this section, a "branch office" shall mean each office of a commodity broker-dealer in this state, other than the principal office in this state of the commodity broker-dealer, from which three or more commodity sales representatives transact business.

5. If an application is denied or withdrawn or the license is terminated by revocation, cancellation, or withdrawal, the commissioner shall retain the fee paid.

(L. 1985 H.B. 409 & 532 § 21)



Section 409.853 Examinations.

Effective 28 Aug 1985

Title XXVI TRADE AND COMMERCE

409.853. Examinations. — 1. The commissioner may, by rule or order, impose an examination requirement upon:

(1) Any applicant applying for licensing under sections 409.850 to 409.863; or

(2) Any class of applicants.

2. Any examination required may be administered by the commissioner, or his designee. Examinations may be oral, written or both, and may differ for each class of applicants.

3. The commissioner may, by order, waive any examination requirement imposed pursuant to this section as to any applicant, if the commissioner determines that such examination is not necessary for the protection of investors.

(L. 1985 H.B. 409 & 532 § 22)



Section 409.856 Licenses — effective date — expiration — classification, sales representatives — restrictions — exceptions.

Effective 28 Aug 1985

Title XXVI TRADE AND COMMERCE

409.856. Licenses — effective date — expiration — classification, sales representatives — restrictions — exceptions. — 1. Unless a proceeding under section 409.863 has been instituted, the license of any commodity broker-dealer or commodity sales representative becomes effective thirty days after an application for licensing and the last of any additional information requested by the commissioner, or his designee, has been filed, provided that all examination requirements imposed pursuant to section 409.853 have been satisfied. The commissioner may, by order, authorize an earlier effective date of licensing.

2. The license of a commodity broker-dealer or commodity sales representative shall expire on December thirty-first of the year for which issued, or at such other time as the commissioner may, by rule, prescribe.

3. The license of a commodity sales representative is only effective with respect to transactions effected as an employee or otherwise on behalf of the commodity broker-dealer or issuer for whom the commodity sales representative is licensed.

4. No person shall at any one time act as a commodity sales representative for more than one commodity broker-dealer or one issuer, except:

(1) Where the commodity broker-dealers for whom the commodity sales representative will act are affiliated by direct or indirect common control, a commodity sales representative may represent each of those organizations; or

(2) Where the commissioner, by rule or order, authorizes multiple licenses as consistent with the public interest and protection of investors.

5. When a commodity sales representative begins or terminates association with a commodity broker-dealer or issuer, or begins or terminates activities which make that person a commodity sales representative, the commodity sales representative and the former commodity broker-dealer on whose behalf the commodity sales representative was acting shall notify promptly the commissioner or his designee.

6. If the commissioner shall determine, by rule, that one or more classifications of licenses as a commodity broker-dealer or commodity sales representative which are subject to limitations and conditions on the nature of the activities which may be conducted by those persons are consistent with the public interest and the protection of investors, the commissioner may authorize the licensing of persons subject to specific limitations and conditions.

(L. 1985 H.B. 409 & 532 § 23)



Section 409.858 Annual report, records — amendment, broker — dealers — capital requirements — fidelity bonds — financial reports.

Effective 28 Aug 1985

Title XXVI TRADE AND COMMERCE

409.858. Annual report, records — amendment, broker — dealers — capital requirements — fidelity bonds — financial reports. — 1. For so long as a commodity broker-dealer or commodity sales representative is licensed under sections 409.850 to 409.863, he shall file an annual report, together with the fee specified by rule of the commissioner promulgated under section 409.836, at a time and including that information which the commissioner determines, by rule or order, is necessary or appropriate.

2. The commissioner may, by rule, require a licensed commodity broker-dealer to maintain:

(1) Minimum net capital; and

(2) A prescribed ratio between net capital and aggregate indebtedness. The minimum net capital and net capital-to-aggregate-indebtedness ratio may vary with type or class of commodity broker-dealer.

3. If a licensed commodity broker-dealer believes, or has reasonable cause to believe, that any requirement imposed on it under subsection 2 of this section is not being met, it shall promptly notify the commissioner of its current financial condition.

4. The commissioner may, by rule, require the furnishing of fidelity bonds from commodity broker-dealers.

5. A licensed commodity broker-dealer shall file financial and other reports which the commissioner determines, by rule, are necessary or appropriate.

6. A licensed commodity broker-dealer or commodity sales representative shall make and maintain records as the commissioner determines, by rule, are necessary or appropriate. Required records may be maintained in computer or microform format or any other form of data storage provided that the records are readily accessible to the commissioner. Required records must be preserved for five years unless the commissioner, by rule, specifies either a longer or shorter period for a particular type or class of records.

7. If the information contained in any document filed with the commissioner, or his designee pursuant to this section, except for those documents which the commissioner, by rule or order, may exclude from this requirement, is or becomes inaccurate or incomplete in any material respect, the licensed person shall promptly file a correcting amendment, unless notification of the correction has been given under subsection 5 of section 409.856.

(L. 1985 H.B. 409 & 532 § 24)



Section 409.860 Records — examination without notice — fees.

Effective 28 Aug 1985

Title XXVI TRADE AND COMMERCE

409.860. Records — examination without notice — fees. — 1. The commissioner, without prior notice, may examine the records and require copies of the records which a licensed commodity broker-dealer or commodity sales representative is required to make and maintain under section 409.858, within or without this state, in a manner which is reasonable under the circumstances. Commodity broker-dealers and commodity sales representatives shall make their records available to the commissioner in a readable form.

2. The commissioner may copy records or require a licensed person to copy records and provide the copies to the commissioner in a manner reasonable under the circumstances.

3. The commissioner may impose reasonable fees for conducting an examination pursuant to this section.

(L. 1985 H.B. 409 & 532 § 25)



Section 409.863 Licenses — denial, suspension, revocation, limitations, cancellation — grounds.

Effective 28 Aug 1985

Title XXVI TRADE AND COMMERCE

409.863. Licenses — denial, suspension, revocation, limitations, cancellation — grounds. — 1. The commissioner may, by order, deny, suspend, or revoke any license, limit the activities which an applicant or licensed person may perform in this state, conserve any applicant or licensed person, or bar any applicant or licensed person from association with a licensed commodity broker-dealer, if the commissioner finds that the order is in the public interest and that the applicant or licensed person or, in the case of a commodity broker-dealer any partner, officer, or director, any person occupying a similar status or performing similar functions, or any person directly or indirectly controlling the commodity broker-dealer:

(1) Has filed an application for licensing with the commissioner, or his designee, which, as of its effective date, or as of any date after filing in the case of an order denying effectiveness, was incomplete in any material respect or contained any statement which was, in light of the circumstances under which it was made, false or misleading with respect to any material fact;

(2) Has violated or failed to comply with a provision of sections 409.800 to 409.863 or a rule or order promulgated or issued under sections 409.800 to 409.863;

(3) Is the subject of an adjudication or determination within the last five years by a securities agency or administrator or court of competent jurisdiction that the person has willfully violated the Securities Act of 1933, the Securities Exchange Act of 1934, the Investment Advisers Act of 1940, the Investment Company Act of 1940, or the Commodity Exchange Act, or the securities law of any other state, but only if the acts constituting the violation of that state's law would constitute a violation of sections 409.800 to 409.863 had the acts taken place in this state;

(4) Has, within the last ten years, pled guilty or nolo contendere to, or been convicted of, any crime indicating a lack of fitness to engage in the investment commodities business;

(5) Is permanently or temporarily enjoined by any court of competent jurisdiction from engaging in, or continuing, any conduct or practice demonstrating* a lack of fitness to engage in the investment commodities business;

(6) Is the subject of an order of the commissioner denying, suspending, or revoking the person's license as a commodity or securities broker-dealer, sales representative, or investment adviser;

(7) Is the subject of any of the following orders which are currently effective and which were issued within the last five years:

(a) An order by the securities agency or administrator of another state, Canadian province or territory, or the Securities and Exchange Commission, entered after notice and opportunity for hearing, denying, suspending, or revoking the person's license as a commodities or securities broker-dealer, sales representative, or investment adviser, or the substantial equivalent of those terms;

(b) A suspension or expulsion from membership in or association with a self-regulatory organization registered under the Securities and Exchange Act of 1934 or the Commodity Exchange Act;

(c) A United States Postal Service fraud order;

(d) A cease and desist order entered after notice and opportunity for hearing by the commissioner or the securities agency or administrator of any other state, Canadian province or territory, the Securities and Exchange Commission, or the Commodity Futures Trading Commission;

(e) An order entered by the Commodity Futures Trading Commission denying, suspending, or revoking registration under the Commodity Exchange Act;

(8) Has engaged in any unethical or dishonest conduct or practice in the investment commodities or securities business;

(9) Is insolvent, either in the sense that liabilities exceed assets, or in the sense that obligations cannot be met as they mature;

(10) Is not qualified on the basis of such factors as training, experience, and knowledge of the securities business, which determination shall be governed and limited by the provisions of subsection 3 of this section;

(11) Has failed reasonably to supervise sales representatives or employees; or

(12) Has failed to pay the proper filing fee within thirty days after being notified by the commissioner of the deficiency. The commissioner shall vacate any order made under this subdivision when such deficiency has been corrected.

2. The commissioner may not institute a suspension or revocation proceeding on the basis of a fact or transaction disclosed in the license application unless the proceeding is instituted within the next ninety days following issuance of the license.

3. If the public interest or the protection of investors so requires, the commissioner may, by order, summarily suspend a license or postpone the effective date of a license. Upon the entry of the order the commissioner shall promptly notify the applicant or licensed person, as well as the commodity broker-dealer with whom the person is or will be associated if the applicant or licensed person is a commodity sales representative, that an order has been entered and of the reasons therefor and that within fifteen days after the receipt of a written request the matter will be set down for hearing. The provisions of this section shall apply with respect to all subsequent proceedings.

4. If the commissioner finds that any applicant or licensed person is no longer in existence or has ceased to do business as a broker-dealer, sales representative, or investment adviser, or is subject to an adjudication of mental incompetence or to the control of a committee, conservator, or guardian, or cannot be located after reasonable search, the commissioner may, by order, cancel the application or license.

(L. 1985 H.B. 409 & 532 § 26)

*Word "demonstrating" does not appear in original rolls.



Section 409.950 Fiduciaries and employee retirement systems, investment in certain multinational development banks authorized.

Effective 28 Aug 2007

Title XXVI TRADE AND COMMERCE

409.950. Fiduciaries and employee retirement systems, investment in certain multinational development banks authorized. — Notwithstanding any other law to the contrary, securities or other obligations issued by multinational development banks in which the United States is a member nation, including the African Development Bank, shall be treated as eligible for investment by all employee retirement systems and by all fiduciaries created or regulated pursuant to the laws of this state. Nothing in this section or in section 379.080 shall be construed to require such investments.

(L. 1985 H.B. 589 § 1, A.L. 2007 S.B. 66)



Section 409.1000 Business opportunities — definitions.

Effective 28 Aug 2000

Title XXVI TRADE AND COMMERCE

409.1000. Business opportunities — definitions. — 1. For the purposes of sections 409.1000 to 409.1006, "business opportunity" means the sale or lease of any product, equipment, supplies or services which are sold or leased to a purchaser to enable the purchaser to start a business for which the purchaser is required to pay an initial fee or sum of money in excess of five hundred dollars to the seller, and in which the seller represents:

(1) That the seller or a person or entity affiliated with, or referred by, the seller will provide locations, or assist the purchaser in finding locations, for the use or operation of vending machines, racks, display cases or other similar devices or currency-operated amusement machines or devices on premises neither owned nor leased by the purchaser or the sellers;

(2) That the promoter or its affiliate or designee will refund all or a substantial part of the purchaser's initial payment if the purchaser is unsuccessful or dissatisfied with the business opportunity;

(3) That the seller guarantees in writing that the purchaser will derive income from the business opportunity which exceeds the price paid or rent charged for the business opportunity or that the seller will refund all or part of the price paid or rent charged for the business opportunity or will repurchase any of the products, equipment, supplies or chattels supplied by the seller, if the purchaser is not satisfied with the business opportunity; or

(4) That the business opportunity is free from risk or certain to produce profits, which representation may arise from all of the assurances taken as a whole.

2. For purposes of subsection 1 of this section the term "assist the purchaser in finding locations" includes, but is not limited to, supplying the purchaser with names of locator companies, contracting with the purchaser to provide assistance or supply names or collecting a fee on behalf of or for a locator company.

3. For purposes of sections 409.1000 to 409.1006, "business opportunity" does not include:

(1) The sale of ongoing businesses when the owner of those businesses sells and intends to sell only those business opportunities so long as those business opportunities to be sold are no more than five in number; or

(2) The not-for-profit sale of sales demonstration equipment, materials or samples for a price that does not exceed five hundred dollars or any sales training course offered by the seller, the cost of which does not exceed five hundred dollars.

4. For purposes of sections 409.1000 to 409.1006, "purchaser" shall include a lessee and "seller" shall include a lessor.

(L. 2000 S.B. 896 § 407.2000)



Section 409.1003 Practices prohibited — penalty.

Effective 28 Aug 2000

Title XXVI TRADE AND COMMERCE

409.1003. Practices prohibited — penalty. — 1. A business opportunity seller shall not:

(1) Misrepresent, by failure to disclose or otherwise, the known required total investment for such business opportunity;

(2) Misrepresent or fail to disclose efforts to sell or establish more franchises or distributorships than it is reasonable to expect the market or market area for the particular business opportunity to sustain;

(3) Misrepresent the quantity or the quality of the products to be sold or distributed through the business opportunity;

(4) Misrepresent the training and management assistance available to the business opportunity purchaser;

(5) Misrepresent the amount of profits, net or gross, which the franchisee can expect from the operation of the business opportunity;

(6) Misrepresent, by failure to disclose or otherwise, the termination, transfer or renewal provision of a business opportunity agreement;

(7) Falsely claim or imply that a primary marketer or trademark of products or services sponsors or participates directly or indirectly in the business opportunity;

(8) Assign a so-called exclusive territory encompassing the same area to more than one business opportunity purchaser;

(9) Provide machines or display of a brand or kind substantially different from and inferior to those promised by the business opportunity seller;

(10) Fail to provide the purchaser a written contract;

(11) Misrepresent the seller's ability or the ability of a person or entity providing services as defined in subdivision (1) of subsection 1 of section 409.1000 to provide locations or assist the purchaser in finding locations expected to have a positive impact on the success of the business opportunity;

(12) Misrepresent a material fact or create a false or misleading impression in the sale of a business opportunity.

2. Any person who violates the provisions of this section is guilty of a class A misdemeanor.

(L. 2000 S.B. 896 § 407.2015)



Section 409.1006 Civil remedies.

Effective 28 Aug 2000

Title XXVI TRADE AND COMMERCE

409.1006. Civil remedies. — 1. If a business opportunity seller uses untrue or misleading statements in the sale of a business opportunity, fails to give the proper disclosures, or fails to deliver the equipment, supplies or products necessary to begin substantial operation of the business within forty-five days of the delivery date stated in the business opportunity contract, the purchaser may, within one year of the date of the execution of the contract and upon written notice to the seller, rescind the contract and the purchaser shall be entitled to receive from the business opportunity seller all sums paid to the business seller. Upon receipt of such sums, the purchaser shall make available to the seller at the purchaser's address, or at the places at which the purchaser is located at the time notice is given, all products, equipment or supplies received by the purchaser. The purchaser shall not be entitled to unjust enrichment by exercising the remedies provided in this subsection.

2. Any purchaser injured by a violation of sections 409.1000 to 409.1006 or by the business opportunity seller's breach of a contract subject to sections 409.1000 to 409.1006 or any obligation arising therefrom, may bring an action for recovery of damages, including reasonable attorney's fees.

3. Upon complaint of any person that a business opportunity seller has violated the provisions of sections 409.1000 to 409.1006, the circuit court shall have jurisdiction to enjoin the defendant from any further violations.

4. The remedies provided in this section shall be in addition to any other remedies provided by law or in equity.

(L. 2000 S.B. 896 § 407.2021)



Section 409.1-101 Short title.

Effective 01 Sep 2003, see footnote

Title XXVI TRADE AND COMMERCE

409.1-101. Short title. — Sections 409.1-101 to 409.7-703 may be cited as the "Missouri Securities Act of 2003" and in this chapter as this act.

(L. 2003 H.B. 380)

Effective 9-01-03



Section 409.1-102 Definitions.

Effective 01 Sep 2003, see footnote

Title XXVI TRADE AND COMMERCE

409.1-102. Definitions. — In this act, unless the context otherwise requires:

(1) "Agent" means an individual, other than a broker-dealer, who represents a broker-dealer in effecting or attempting to effect purchases or sales of securities or represents an issuer in effecting or attempting to effect purchases or sales of the issuer's securities. But a partner, officer, or director of a broker-dealer or issuer, or an individual having a similar status or performing similar functions is an agent only if the individual otherwise comes within the term. The term does not include an individual excluded by rule adopted or order issued under this act.

(2) "Commissioner" means the commissioner of securities appointed by the secretary of state.

(3) "Bank" means:

(A) A banking institution organized under the laws of the United States;

(B) A member bank of the Federal Reserve System;

(C) Any other banking institution, whether incorporated or not, doing business under the laws of a state or of the United States, a substantial portion of the business of which consists of receiving deposits or exercising fiduciary powers similar to those permitted to be exercised by national banks under the authority of the Comptroller of the Currency pursuant to Section 1 of Public Law 87-722 (12 U.S.C. Section 92a), and which is supervised and examined by a state or federal agency having supervision over banks, and which is not operated for the purpose of evading this act; and

(D) A receiver, conservator, or other liquidating agent of any institution or firm included in subparagraph (A), (B), or (C).

(4) "Broker-dealer" means a person engaged in the business of effecting transactions in securities for the account of others or for the person's own account. The term does not include:

(A) An agent;

(B) An issuer;

(C) A bank, a trust company organized or chartered under the laws of this state, or a savings institution, if its activities as a broker-dealer are limited to those specified in subsections 3(a)(4)(B)(i) to (vi), (viii) to (x), and (xi) if limited to unsolicited transactions; 3(a)(5)(B); and 3(a)(5)(C) of the Securities Exchange Act of 1934 (15 U.S.C. Sections 78c(a)(4) and (5)) or a bank that satisfies the conditions described in subsection 3(a)(4)(E) of the Securities Exchange Act of 1934 (15 U.S.C. Section 78c(a)(4));

(D) An international banking institution; or

(E) A person excluded by rule adopted or order issued under this act.

(5) "Depository institution" means:

(A) A bank; or

(B) A savings institution, trust company, credit union, or similar institution that is organized or chartered under the laws of a state or of the United States, authorized to receive deposits, and supervised and examined by an official or agency of a state or the United States if its deposits or share accounts are insured to the maximum amount authorized by statute by the Federal Deposit Insurance Corporation, the National Credit Union Share Insurance Fund, or a successor authorized by federal law. The term does not include:

(i) An insurance company or other organization primarily engaged in the business of insurance;

(ii) A Morris Plan bank; or

(iii) An industrial loan company.

(6) "Federal covered investment adviser" means a person registered under the Investment Advisers Act of 1940.

(7) "Federal covered security" means a security that is, or upon completion of a transaction will be, a covered security under Section 18(b) of the Securities Act of 1933 (15 U.S.C. Section 77r(b)) or rules or regulations adopted pursuant to that provision.

(8) "Filing" means the receipt under this act of a record by the commissioner or a designee of the commissioner.

(9) "Fraud", "deceit", and "defraud" are not limited to common law deceit.

(10) "Guaranteed" means guaranteed as to payment of all principal and all interest.

(11) "Institutional investor" means any of the following, whether acting for itself or for others in a fiduciary capacity:

(A) A depository institution, a trust company organized or chartered under the laws of this state, or an international banking institution;

(B) An insurance company;

(C) A separate account of an insurance company;

(D) An investment company as defined in the Investment Company Act of 1940;

(E) A broker-dealer registered under the Securities Exchange Act of 1934;

(F) An employee pension, profit-sharing, or benefit plan if the plan has total assets in excess of ten million dollars or its investment decisions are made by a named fiduciary, as defined in the Employee Retirement Income Security Act of 1974, that is a broker-dealer registered under the Securities Exchange Act of 1934, an investment adviser registered or exempt from registration under the Investment Advisers Act of 1940, an investment adviser registered under this act, a depository institution, or an insurance company;

(G) A plan established and maintained by a state, a political subdivision of a state, or an agency or instrumentality of a state or a political subdivision of a state for the benefit of its employees, if the plan has total assets in excess of ten million dollars or its investment decisions are made by a duly designated public official or by a named fiduciary, as defined in the Employee Retirement Income Security Act of 1974, that is a broker-dealer registered under the Securities Exchange Act of 1934, an investment adviser registered or exempt from registration under the Investment Advisers Act of 1940, an investment adviser registered under this act, a depository institution, or an insurance company;

(H) A trust, if it has total assets in excess of ten million dollars, its trustee is a depository institution, and its participants are exclusively plans of the types identified in subparagraph (F) or (G), regardless of the size of their assets, except a trust that includes as participants self-directed individual retirement accounts or similar self-directed plans;

(I) An organization described in Section 501(c)(3) of the Internal Revenue Code (26 U.S.C. Section 501(c)(3)), corporation, Massachusetts trust or similar business trust, limited liability company, or partnership, not formed for the specific purpose of acquiring the securities offered, with total assets in excess of ten million dollars;

(J) A small business investment company licensed by the Small Business Administration under Section 301(c) of the Small Business Investment Act of 1958 (15 U.S.C. Section 681(c)) with total assets in excess of ten million dollars;

(K) A private business development company as defined in Section 202(a)(22) of the Investment Advisers Act of 1940 (15 U.S.C. Section 80b-2(a)(22)) with total assets in excess of ten million dollars;

(L) A federal covered investment adviser acting for its own account;

(M) A "qualified institutional buyer" as defined in Rule 144A(a)(1), other than Rule 144A(a)(1)(H), adopted under the Securities Act of 1933 (17 C.F.R. 230.144A);

(N) A "major U.S. institutional investor" as defined in Rule 15a-6(b)(4)(i) adopted under the Securities Exchange Act of 1934 (17 C.F.R. 240.15a-6);

(O) Any other person, other than an individual, of institutional character with total assets in excess of ten million dollars not organized for the specific purpose of evading this act; or

(P) Any other person specified by rule adopted or order issued under this act.

(12) "Insurance company" means a company organized as an insurance company whose primary business is writing insurance or reinsuring risks underwritten by insurance companies and which is subject to supervision by the insurance commissioner or a similar official or agency of a state.

(13) "Insured" means insured as to payment of all principal and all interest.

(14) "International banking institution" means an international financial institution of which the United States is a member and whose securities are exempt from registration under the Securities Act of 1933.

(15) "Investment adviser" means a person that, for compensation, engages in the business of advising others, either directly or through publications or writings, as to the value of securities or the advisability of investing in, purchasing, or selling securities or that, for compensation and as a part of a regular business, issues or promulgates analyses or reports concerning securities. The term includes a financial planner or other person that, as an integral component of other financially related services, provides investment advice to others for compensation as part of a business or that holds itself out as providing investment advice to others for compensation. The term does not include:

(A) An investment adviser representative;

(B) A lawyer, accountant, engineer, or teacher whose performance of investment advice is solely incidental to the practice of the person's profession;

(C) A broker-dealer or its agents whose performance of investment advice is solely incidental to the conduct of business as a broker-dealer and that does not receive special compensation for the investment advice;

(D) A publisher of a bona fide newspaper, news magazine, or business or financial publication of general and regular circulation;

(E) A federal covered investment adviser;

(F) A bank, a trust company organized or chartered under the laws of this state, or a savings institution;

(G) Any other person that is excluded by the Investment Advisers Act of 1940 from the definition of investment adviser; or

(H) Any other person excluded by rule adopted or order issued under this act.

(16) "Investment adviser representative" means an individual employed by or associated with an investment adviser or federal covered investment adviser and who makes any recommendations or otherwise gives investment advice regarding securities, manages accounts or portfolios of clients, determines which recommendation or advice regarding securities should be given, provides investment advice or holds herself or himself out as providing investment advice, receives compensation to solicit, offer, or negotiate for the sale of or for selling investment advice, or supervises employees who perform any of the foregoing. The term does not include an individual who:

(A) Performs only clerical or ministerial acts;

(B) Is an agent whose performance of investment advice is solely incidental to the individual acting as an agent and who does not receive special compensation for investment advisory services;

(C) Is employed by or associated with a federal covered investment adviser, unless the individual has a "place of business" in this state as that term is defined by rule adopted under Section 203A of the Investment Advisers Act of 1940 (15 U.S.C. Section 80b-3a) and is:

(i) An "investment adviser representative" as that term is defined by rule adopted under Section 203A of the Investment Advisers Act of 1940 (15 U.S.C. Section 80b-3a); or

(ii) Not a "supervised person" as that term is defined in Section 202(a)(25) of the Investment Advisers Act of 1940 (15 U.S.C. Section 80b-2(a)(25)); or

(D) Is excluded by rule adopted or order issued under this act.

(17) "Issuer" means a person that issues or proposes to issue a security, subject to the following:

(A) The issuer of a voting trust certificate, collateral trust certificate, certificate of deposit for a security, or share in an investment company without a board of directors or individuals performing similar functions is the person performing the acts and assuming the duties of depositor or manager pursuant to the trust or other agreement or instrument under which the security is issued.

(B) The issuer of an equipment trust certificate or similar security serving the same purpose is the person by which the property is or will be used or to which the property or equipment is or will be leased or conditionally sold or that is otherwise contractually responsible for assuring payment of the certificate.

(C) The issuer of a fractional undivided interest in an oil, gas, or other mineral lease or in payments out of production under a lease, right, or royalty is the owner of an interest in the lease or in payments out of production under a lease, right, or royalty, whether whole or fractional, that creates fractional interests for the purpose of sale.

(18) "Nonissuer transaction" or "nonissuer distribution" means a transaction or distribution not directly or indirectly for the benefit of the issuer.

(19) "Offer to purchase" includes an attempt or offer to obtain, or solicitation of an offer to sell, a security or interest in a security for value. The term does not include a tender offer that is subject to Section 14(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78n(d)).

(20) "Person" means an individual; corporation; business trust; estate; trust; partnership; limited liability company; association; joint venture; government; governmental subdivision, agency, or instrumentality; public corporation; or any other legal or commercial entity.

(21) "Place of business" of a broker-dealer, an investment adviser, or a federal covered investment adviser means:

(A) An office at which the broker-dealer, investment adviser, or federal covered investment adviser regularly provides brokerage or investment advice or solicits, meets with, or otherwise communicates with customers or clients; or

(B) Any other location that is held out to the general public as a location at which the broker-dealer, investment adviser, or federal covered investment adviser provides brokerage or investment advice or solicits, meets with, or otherwise communicates with customers or clients.

(22) "Predecessor act" means sections 409.101, 409.102 and 409.201 to 409.421, as repealed by this act.

(23) "Price amendment" means the amendment to a registration statement filed under the Securities Act of 1933 or, if an amendment is not filed, the prospectus or prospectus supplement filed under the Securities Act of 1933 that includes a statement of the offering price, underwriting and selling discounts or commissions, amount of proceeds, conversion rates, call prices, and other matters dependent upon the offering price.

(24) "Principal place of business" of a broker-dealer or an investment adviser means the executive office of the broker-dealer or investment adviser from which the officers, partners, or managers of the broker-dealer or investment adviser direct, control, and coordinate the activities of the broker-dealer or investment adviser.

(25) "Record", except in the phrases "of record", "official record", and "public record", means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(26) "Sale" includes every contract of sale, contract to sell, or disposition of, a security or interest in a security for value, and "offer to sell" includes every attempt or offer to dispose of, or solicitation of an offer to purchase, a security or interest in a security for value. Both terms include:

(A) A security given or delivered with, or as a bonus on account of, a purchase of securities or any other thing constituting part of the subject of the purchase and having been offered and sold for value;

(B) A gift of assessable stock involving an offer and sale; and

(C) A sale or offer of a warrant or right to purchase or subscribe to another security of the same or another issuer and a sale or offer of a security that gives the holder a present or future right or privilege to convert the security into another security of the same or another issuer, including an offer of the other security.

(27) "Securities and Exchange Commission" means the United States Securities and Exchange Commission.

(28) "Security" means a note; stock; treasury stock; security future; bond; debenture; evidence of indebtedness; certificate of interest or participation in a profit-sharing agreement; collateral trust certificate; preorganization certificate or subscription; transferable share; investment contract; voting trust certificate; certificate of deposit for a security; fractional undivided interest in oil, gas, or other mineral rights; put, call, straddle, option, or privilege on a security, certificate of deposit, or group or index of securities, including an interest therein or based on the value thereof; put, call, straddle, option, or privilege entered into on a national securities exchange relating to foreign currency; or, in general, an interest or instrument commonly known as a "security"; or a certificate of interest or participation in, temporary or interim certificate for, receipt for, guarantee of, or warrant or right to subscribe to or purchase, any of the foregoing. The term:

(A) Includes both a certificated and an uncertificated security;

(B) Does not include an insurance or endowment policy or annuity contract under which an insurance company promises to pay money either in a lump sum or periodically for life or other specified period;

(C) Does not include an interest in a contributory or noncontributory pension or welfare plan subject to the Employee Retirement Income Security Act of 1974;

(D) Includes as an "investment contract" an investment in a common enterprise with the expectation of profits to be derived primarily from the efforts of a person other than the investor and a "common enterprise" means an enterprise in which the fortunes of the investor are interwoven with those of either the person offering the investment, a third party, or other investors; and

(E) May include as an "investment contract", among other contracts, an interest in a limited partnership and a limited liability company and an investment in a viatical settlement or similar agreement.

(29) "Self-regulatory organization" means a national securities exchange registered under the Securities Exchange Act of 1934, a national securities association of broker-dealers registered under the Securities Exchange Act of 1934, a clearing agency registered under the Securities Exchange Act of 1934, or the Municipal Securities Rulemaking Board established under the Securities Exchange Act of 1934.

(30) "Sign" means, with present intent to authenticate or adopt a record:

(A) To execute or adopt a tangible symbol; or

(B) To attach or logically associate with the record an electronic symbol, sound, or process.

(31) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(L. 2003 H.B. 380)

Effective 9-01-03



Section 409.1-103 References to federal statutes.

Effective 01 Sep 2003, see footnote

Title XXVI TRADE AND COMMERCE

409.1-103. References to federal statutes. — "Securities Act of 1933" (15 U.S.C. Section 77a et seq.), "Securities Exchange Act of 1934" (15 U.S.C. Section 78a et seq.), "Public Utility Holding Company Act of 1935" (15 U.S.C. Section 79 et seq.), "Investment Company Act of 1940" (15 U.S.C. Section 80a-1 et seq.), "Investment Advisers Act of 1940" (15 U.S.C. Section 80b-1 et seq.), "Employee Retirement Income Security Act of 1974" (29 U.S.C. Section 1001 et seq.), "National Housing Act" (12 U.S.C. Section 1701 et seq.), "Commodity Exchange Act" (7 U.S.C. Section 1 et seq.), "Internal Revenue Code" (26 U.S.C. Section 1 et seq.), "Securities Investor Protection Act of 1970" (15 U.S.C. Section 78aaa et seq.), "Securities Litigation Uniform Standards Act of 1998" (112 Stat. 3227), "Small Business Investment Act of 1958" (15 U.S.C. Section 661 et seq.), and "Electronic Signatures in Global and National Commerce Act" (15 U.S.C. Section 7001 et seq.) mean those statutes and the rules and regulations adopted under those statutes, as in effect on the date of enactment of this act*.

(L. 2003 H.B. 380)

Effective 9-01-03, see § 409.7-701

*"This act" (H.B. 380, 2003) was signed by the Governor on 5-08-03.



Section 409.1-104 References to federal agencies.

Effective 01 Sep 2003, see footnote

Title XXVI TRADE AND COMMERCE

409.1-104. References to federal agencies. — A reference in this act to an agency or department of the United States is also a reference to a successor agency or department.

(L. 2003 H.B. 380)

Effective 9-01-03



Section 409.1-105 Electronic records and signatures.

Effective 01 Sep 2003, see footnote

Title XXVI TRADE AND COMMERCE

409.1-105. Electronic records and signatures. — This act modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, but does not modify, limit, or supersede Section 101(c) of that act (15 U.S.C. Section 7001(c)) or authorize electronic delivery of any of the notices described in Section 103(b) of that act (15 U.S.C. Section 7003(b)). This act authorizes the filing of records and signatures, when specified by provisions of this act or by a rule adopted or order issued under this act, in a manner consistent with Section 104(a) of that act (15 U.S.C. Section 7004(a)).

(L. 2003 H.B. 380)

Effective 9-01-03



Section 409.2-201 Exempt securities.

Effective 01 Sep 2003, see footnote

Title XXVI TRADE AND COMMERCE

409.2-201. Exempt securities. — The following securities are exempt from the requirements of sections 409.3-301 to 409.3-306 and 409.5-504:

(1) A security, including a revenue obligation or a separate security as defined in Rule 131 (17 C.F.R. 230.131) adopted under the Securities Act of 1933, issued, insured, or guaranteed by the United States; by a state; by a political subdivision of a state; by a public authority, agency, or instrumentality of one or more states; by a political subdivision of one or more states; or by a person controlled or supervised by and acting as an instrumentality of the United States under authority granted by the Congress; or a certificate of deposit for any of the foregoing;

(2) A security issued, insured, or guaranteed by a foreign government with which the United States maintains diplomatic relations, or any of its political subdivisions, if the security is recognized as a valid obligation by the issuer, insurer, or guarantor;

(3) A security issued by and representing or that will represent an interest in or a direct obligation of, or be guaranteed by:

(A) An international banking institution;

(B) A banking institution organized under the laws of the United States; a member bank of the Federal Reserve System; or a depository institution a substantial portion of the business of which consists or will consist of receiving deposits or share accounts that are insured to the maximum amount authorized by statute by the Federal Deposit Insurance Corporation, the National Credit Union Share Insurance Fund, or a successor authorized by federal law or exercising fiduciary powers that are similar to those permitted for national banks under the authority of the Comptroller of Currency pursuant to Section 1 of Public Law 87-722 (12 U.S.C. Section 92a); or

(C) Any other depository institution, or any trust company organized or chartered under the laws of this state, unless by rule or order the commissioner proceeds under section 409.2-204;

(4) A security issued by and representing an interest in, or a debt of, or insured or guaranteed by, an insurance company authorized to do business in this state;

(5) A security issued or guaranteed by a railroad, other common carrier, public utility, or public utility holding company that is:

(A) Regulated in respect to its rates and charges by the United States or a state;

(B) Regulated in respect to the issuance or guarantee of the security by the United States, a state, Canada, or a Canadian province or territory; or

(C) A public utility holding company registered under the Public Utility Holding Company Act of 1935 or a subsidiary of such a registered holding company within the meaning of that act;

(6) A federal covered security specified in Section 18(b)(1) of the Securities Act of 1933 (15 U.S.C. Section 77r(b)(1)) or by rule adopted under that provision or a security listed or approved for listing on another securities market specified by rule under this act; a put or a call option contract; a warrant; a subscription right on or with respect to such securities; or an option or similar derivative security on a security or an index of securities or foreign currencies issued by a clearing agency registered under the Securities Exchange Act of 1934 and listed or designated for trading on a national securities exchange, a facility of a national securities exchange, or a facility of a national securities association registered under the Securities Exchange Act of 1934 or an offer or sale, of the underlying security in connection with the offer, sale, or exercise of an option or other security that was exempt when the option or other security was written or issued; or an option or a derivative security designated by the Securities and Exchange Commission under Section 9(b) of the Securities Exchange Act of 1934 (15 U.S.C. Section 78i(b));

(7) A security issued by a person organized and operated exclusively for religious, educational, benevolent, fraternal, charitable, social, athletic, or reformatory purposes, or as a chamber of commerce, and not for pecuniary profit, no part of the net earnings of which inures to the benefit of a private stockholder or other person, or a security of a company that is excluded from the definition of an investment company under Section 3(c)(10)(B) of the Investment Company Act of 1940 (15 U.S.C. Section 80a-3(c)(10)(B)); except that with respect to the offer or sale of a note, bond, debenture, or other evidence of indebtedness issued by such a person, a rule may be adopted under this act limiting the availability of this exemption by classifying securities, persons, and transactions, imposing different requirements for different classes, specifying with respect to paragraph (B) the scope of the exemption and the grounds for denial or suspension, and requiring an issuer:

(A) To file a notice specifying the material terms of the proposed offer or sale and copies of any proposed sales and advertising literature to be used and provide that the exemption becomes effective if the commissioner does not disallow the exemption within the period established by the rule;

(B) To file a request for exemption authorization for which a rule under this act may specify the scope of the exemption, the requirement of an offering statement, the filing of sales and advertising literature, the filing of consent to service of process complying with section 409.6-611, and grounds for denial or suspension of the exemption; or

(C) To register under section 409.3-304;

(8) A member's or owner's interest in, or a retention certificate or like security given in lieu of a cash patronage dividend issued by, a cooperative organized and operated as a nonprofit membership cooperative under the cooperative laws of a state, but not a member's or owner's interest, retention certificate, or like security sold to persons other than bona fide members of the cooperative; and

(9) An equipment trust certificate with respect to equipment leased or conditionally sold to a person, if any security issued by the person would be exempt under this section or would be a federal covered security under Section 18(b)(1) of the Securities Act of 1933 (15 U.S.C. Section 77r(b)(1)).

(L. 2003 H.B. 380)

Effective 9-01-03



Section 409.2-202 Exempt transactions.

Effective 28 Aug 2005

Title XXVI TRADE AND COMMERCE

409.2-202. Exempt transactions. — The following transactions are exempt from the requirements of sections 409.3-301 to 409.3-306 and 409.5-504:

(1) An isolated nonissuer transaction, whether effected by or through a broker-dealer or not;

(2) A nonissuer transaction by or through a broker-dealer registered, or exempt from registration under this act, and a resale transaction by a sponsor of a unit investment trust registered under the Investment Company Act of 1940, in a security of a class that has been outstanding in the hands of the public for at least ninety days, if, at the date of the transaction:

(A) The issuer of the security is engaged in business, the issuer is not in the organizational stage or in bankruptcy or receivership, and the issuer is not a blank check, blind pool, or shell company that has no specific business plan or purpose or has indicated that its primary business plan is to engage in a merger or combination of the business with, or an acquisition of, an unidentified person;

(B) The security is sold at a price reasonably related to its current market price;

(C) The security does not constitute the whole or part of an unsold allotment to, or a subscription or participation by, the broker-dealer as an underwriter of the security or a redistribution; and

(D) A nationally recognized securities manual or its electronic equivalent designated by rule adopted or order issued under this act or a record filed with the Securities and Exchange Commission that is publicly available contains:

(i) A description of the business and operations of the issuer;

(ii) The names of the issuer's executive officers and the names of the issuer's directors, if any;

(iii) An audited balance sheet of the issuer as of a date within eighteen months before the date of the transaction or, in the case of a reorganization or merger when the parties to the reorganization or merger each had an audited balance sheet, a pro forma balance sheet for the combined organization; and

(iv) An audited income statement for each of the issuer's two immediately previous fiscal years or for the period of existence of the issuer, whichever is shorter, or, in the case of a reorganization or merger when each party to the reorganization or merger had audited income statements, a pro forma income statement; or

(E) The issuer of the security has a class of equity securities listed on a national securities exchange registered under the Securities Exchange Act of 1934 or designated for trading on the National Association of Securities Dealers Automated Quotation System, unless the issuer of the security is a unit investment trust registered under the Investment Company Act of 1940; or the issuer of the security, including its predecessors, has been engaged in continuous business for at least three years; or the issuer of the security has total assets of at least two million dollars based on an audited balance sheet as of a date within eighteen months before the date of the transaction or, in the case of a reorganization or merger when the parties to the reorganization or merger each had the audited balance sheet, a pro forma balance sheet for the combined organization;

(3) A nonissuer transaction by or through a broker-dealer registered or exempt from registration under this act in a security of a foreign issuer that is a margin security defined in regulations or rules adopted by the Board of Governors of the Federal Reserve System;

(4) A nonissuer transaction by or through a broker-dealer registered or exempt from registration under this act in an outstanding security if the guarantor of the security files reports with the Securities and Exchange Commission under the reporting requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 78o(d));

(5) A nonissuer transaction by or through a broker-dealer registered or exempt from registration under this act in a security that:

(A) Is rated at the time of the transaction by a nationally recognized statistical rating organization in one of its four highest rating categories; or

(B) Has a fixed maturity or a fixed interest or dividend, if:

(i) A default has not occurred during the current fiscal year or within the three previous fiscal years or during the existence of the issuer and any predecessor if less than three fiscal years, in the payment of principal, interest, or dividends on the security; and

(ii) The issuer is engaged in business, is not in the organizational stage or in bankruptcy or receivership, and is not and has not been within the previous twelve months a blank check, blind pool, or shell company that has no specific business plan or purpose or has indicated that its primary business plan is to engage in a merger or combination of the business with, or an acquisition of, an unidentified person;

(6) A nonissuer transaction by or through a broker-dealer registered or exempt from registration under this act effecting an unsolicited order or offer to purchase;

(7) A nonissuer transaction executed by a bona fide pledgee without the purpose of evading this act;

(8) A nonissuer transaction by a federal covered investment adviser with investments under management in excess of one hundred million dollars acting in the exercise of discretionary authority in a signed record for the account of others;

(9) A transaction in a security, whether or not the security or transaction is otherwise exempt, in exchange for one or more bona fide outstanding securities, claims, or property interests, or partly in such exchange and partly for cash, if the terms and conditions of the issuance and exchange or the delivery and exchange and the fairness of the terms and conditions have been approved by the commissioner after a hearing;

(10) A transaction between the issuer or other person on whose behalf the offering is made and an underwriter, or among underwriters;

(11) A transaction in a note, bond, debenture, or other evidence of indebtedness secured by a mortgage or other security agreement if:

(A) The note, bond, debenture, or other evidence of indebtedness is offered and sold with the mortgage or other security agreement as a unit;

(B) A general solicitation or general advertisement of the transaction is not made; and

(C) A commission or other remuneration is not paid or given, directly or indirectly, to a person not registered under this act as a broker-dealer or as an agent;

(12) A transaction by an executor, commissioner of an estate, sheriff, marshal, receiver, trustee in bankruptcy, guardian, or conservator;

(13) A sale or offer to sell to:

(A) An institutional investor;

(B) A federal covered investment adviser; or

(C) Any other person exempted by rule adopted or order issued under this act;

(14) A sale or an offer to sell securities of an issuer, if part of a single issue in which:

(A) Not more than twenty-five purchasers are present in this state during any twelve consecutive months, other than those designated in paragraph (13);

(B) A general solicitation or general advertising is not made in connection with the offer to sell or sale of the securities;

(C) A commission or other remuneration is not paid or given, directly or indirectly, to a person other than a broker-dealer registered under this act or an agent registered under this act for soliciting a prospective purchaser in this state; and

(D) The issuer reasonably believes that all the purchasers in this state, other than those designated in paragraph (13), are purchasing for investment;

(15) A transaction under an offer to existing security holders of the issuer, including persons that at the date of the transaction are holders of convertible securities, options, or warrants, if a commission or other remuneration, other than a standby commission, is not paid or given, directly or indirectly, for soliciting a security holder in this state;

(16) An offer to sell, but not a sale, of a security not exempt from registration under the Securities Act of 1933 if:

(A) A registration or offering statement or similar record as required under the Securities Act of 1933 has been filed, but is not effective, or the offer is made in compliance with Rule 165 adopted under the Securities Act of 1933 (17 C.F.R. 230.165); and

(B) A stop order of which the offeror is aware has not been issued against the offeror by the commissioner or the Securities and Exchange Commission, and an audit, inspection, or proceeding that is public and that may culminate in a stop order is not known by the offeror to be pending;

(17) An offer to sell, but not a sale, of a security exempt from registration under the Securities Act of 1933 if:

(A) A registration statement has been filed under this act, but is not effective;

(B) A solicitation of interest is provided in a record to offerees in compliance with a rule adopted by the commissioner under this act; and

(C) A stop order of which the offeror is aware has not been issued by the commissioner under this act and an audit, inspection, or proceeding that may culminate in a stop order is not known by the offeror to be pending;

(18) A transaction involving the distribution of the securities of an issuer to the security holders of another person in connection with a merger, consolidation, exchange of securities, sale of assets, or other reorganization to which the issuer, or its parent or subsidiary and the other person, or its parent or subsidiary, are parties;

(19) A rescission offer, sale, or purchase under section 409.5-510;

(20) An offer or sale of a security to a person not a resident of this state and not present in this state if the offer or sale does not constitute a violation of the laws of the state or foreign jurisdiction in which the offeree or purchaser is present and is not part of an unlawful plan or scheme to evade this act;

(21) Employees' stock purchase, savings, option, profit-sharing, pension, or similar employees' benefit plan, including any securities, plan interests, and guarantees issued under a compensatory benefit plan or compensation contract, contained in a record, established by the issuer, its parents, its majority-owned subsidiaries, or the majority-owned subsidiaries of the issuer's parent for the participation of their employees including offers or sales of such securities to:

(A) Directors; general partners; trustees, if the issuer is a business trust; officers; consultants; and advisors;

(B) Family members who acquire such securities from those persons through gifts or domestic relations orders;

(C) Former employees, directors, general partners, trustees, officers, consultants, and advisors if those individuals were employed by or providing services to the issuer when the securities were offered;

(D) Insurance agents who are exclusive insurance agents of the issuer, or the issuer's subsidiaries or parents, or who derive more than fifty percent of their annual income from those organizations; and

(E) Current employees;

(22) A transaction involving:

(A) A stock dividend or equivalent equity distribution, whether the corporation or other business organization distributing the dividend or equivalent equity distribution is the issuer or not, if nothing of value is given by stockholders or other equity holders for the dividend or equivalent equity distribution other than the surrender of a right to a cash or property dividend if each stockholder or other equity holder may elect to take the dividend or equivalent equity distribution in cash, property, or stock;

(B) An act incident to a judicially approved reorganization in which a security is issued in exchange for one or more outstanding securities, claims, or property interests, or partly in such exchange and partly for cash; or

(C) The solicitation of tenders of securities by an offeror in a tender offer in compliance with Rule 162 adopted under the Securities Act of 1933 (17 C.F.R. 230.162); or

(23) A nonissuer transaction in an outstanding security by or through a broker-dealer registered or exempt from registration under this act, if the issuer is a reporting issuer in a foreign jurisdiction designated by this paragraph or by rule adopted or order issued under this act; has been subject to continuous reporting requirements in the foreign jurisdiction for not less than one hundred eighty days before the transaction; and the security is listed on the foreign jurisdiction's securities exchange that has been designated by this paragraph or by rule adopted or order issued under this act, or is a security of the same issuer that is of senior or substantially equal rank to the listed security or is a warrant or right to purchase or subscribe to any of the foregoing. For purposes of this paragraph, Canada, together with its provinces and territories, is a designated foreign jurisdiction and The Toronto Stock Exchange, Inc., is a designated securities exchange. After an administrative hearing in compliance with chapter 536, the commissioner, by rule adopted or order issued under this act, may revoke the designation of a securities exchange under this paragraph, if the commissioner finds that revocation is necessary or appropriate in the public interest and for the protection of investors.

(L. 2003 H.B. 380, A.L. 2005 H.B. 678)



Section 409.2-203 Additional exemptions and waivers.

Effective 01 Sep 2003, see footnote

Title XXVI TRADE AND COMMERCE

409.2-203. Additional exemptions and waivers. — A rule adopted or order issued under this act may exempt a security, transaction, or offer; a rule under this act may exempt a class of securities, transactions, or offers from any or all of the requirements of sections 409.3-301 to 409.3-306 and 409.5-504; and an order under this act may waive, in whole or in part, any or all of the conditions for an exemption or offer under sections 409.2-201 and 409.2-202.

(L. 2003 H.B. 380)

Effective 9-01-03



Section 409.2-204 Denial, suspension, revocation, condition, or limitation of exemptions.

Effective 01 Sep 2003, see footnote

Title XXVI TRADE AND COMMERCE

409.2-204. Denial, suspension, revocation, condition, or limitation of exemptions. — (a) Except with respect to a federal covered security or a transaction involving a federal covered security, an order under this act may deny, suspend application of, condition, limit, or revoke an exemption created under section 409.2-201(3)(C), (7) or (8) or 409.2-202 or an exemption or waiver created under section 409.2-203 with respect to a specific security, transaction, or offer. An order under this section may be issued only pursuant to the procedures in section 409.3-306(d) or 409.6-604 and only prospectively.

(b) A person does not violate section 409.3-301, 409.3-303 to 409.3-306, 409.5-504, or 409.5-510 by an offer to sell, offer to purchase, sale, or purchase effected after the entry of an order issued under this section if the person did not know, and in the exercise of reasonable care could not have known, of the order.

(L. 2003 H.B. 380)

Effective 9-01-03



Section 409.3-301 Securities registration requirement.

Effective 01 Sep 2003, see footnote

Title XXVI TRADE AND COMMERCE

409.3-301. Securities registration requirement. — It is unlawful for a person to offer or sell a security in this state unless:

(1) The security is a federal covered security;

(2) The security, transaction, or offer is exempted from registration under sections 409.2-201 to 409.2-203; or

(3) The security is registered under this act.

(L. 2003 H.B. 380)

Effective 9-01-03



Section 409.3-302 Notice filing.

Effective 01 Sep 2003, see footnote

Title XXVI TRADE AND COMMERCE

409.3-302. Notice filing. — (a) With respect to a federal covered security, as defined in Section 18(b)(2) of the Securities Act of 1933 (15 U.S.C. Section 77r(b)(2)), that is not otherwise exempt under sections 409.2-201 to 409.2-203, a rule adopted or order issued under this act may require the filing of any or all of the following records:

(1) Before the initial offer of a federal covered security in this state, all records that are part of a federal registration statement filed with the Securities and Exchange Commission under the Securities Act of 1933 and a consent to service of process complying with section 409.6-611 signed by the issuer and the payment of a fee of one hundred dollars;

(2) After the initial offer of the federal covered security in this state, all records that are part of an amendment to a federal registration statement filed with the Securities and Exchange Commission under the Securities Act of 1933; and

(3) To the extent necessary or appropriate to compute fees, a report of the value of the federal covered securities sold or offered to persons present in this state, if the sales data are not included in records filed with the Securities and Exchange Commission and payment of a fee of one-twentieth of one percent of the amount of securities sold in this state during that previous fiscal year. In no case shall this fee exceed three thousand dollars.

(b) A notice filing under subsection (a) is effective for one year commencing on the later of the notice filing or the effectiveness of the offering filed with the Securities and Exchange Commission. On or before expiration, the issuer may renew a notice filing by filing a copy of those records filed by the issuer with the Securities and Exchange Commission that are required by rule or order under this act to be filed and by paying a renewal fee of one hundred dollars. A previously filed consent to service of process complying with section 409.6-611 may be incorporated by reference in a renewal. A renewed notice filing becomes effective upon the expiration of the filing being renewed.

(c) With respect to a security that is a federal covered security under Section 18(b)(4)(D) of the Securities Act of 1933(15 U.S.C. Section 77r(b)(4)(D)), a rule under this act may require a notice filing by or on behalf of an issuer to include a copy of Form D, including the Appendix, as promulgated by the Securities and Exchange Commission, and a consent to service of process complying with section 409.6-611 signed by the issuer not later than fifteen days after the first sale of the federal covered security in this state and the payment of a fee of one hundred dollars; and the payment of a fee of fifty dollars for any late filing.

(d) Except with respect to a federal security under Section 18(b)(1) of the Securities Act of 1933 (15 U.S.C. Section 77r(b)(1)), if the commissioner finds that there is a failure to comply with a notice or fee requirement of this section, the commissioner may issue a stop order suspending the offer and sale of a federal covered security in this state. If the deficiency is corrected, the stop order is void as of the time of its issuance and no penalty may be imposed by the commissioner.

(L. 2003 H.B. 380)

Effective 9-01-03



Section 409.3-303 Securities registration by coordination.

Effective 01 Sep 2003, see footnote

Title XXVI TRADE AND COMMERCE

409.3-303. Securities registration by coordination. — (a) A security for which a registration statement has been filed under the Securities Act of 1933 in connection with the same offering may be registered by coordination under this section.

(b) A registration statement and accompanying records under this section must contain or be accompanied by the following records in addition to the information specified in section 409.3-305 and a consent to service of process complying with section 409.6-611:

(1) A copy of the latest form of prospectus filed under the Securities Act of 1933;

(2) A copy of the articles of incorporation and bylaws or their substantial equivalents currently in effect; a copy of any agreement with or among underwriters; a copy of any indenture or other instrument governing the issuance of the security to be registered; and a specimen, copy, or description of the security that is required by rule adopted or order issued under this act;

(3) Copies of any other information or any other records filed by the issuer under the Securities Act of 1933 requested by the commissioner; and

(4) An undertaking to forward each amendment to the federal prospectus, other than an amendment that delays the effective date of the registration statement, promptly after it is filed with the Securities and Exchange Commission.

(c) A registration statement under this section becomes effective simultaneously with or subsequent to the federal registration statement when all the following conditions are satisfied:

(1) A stop order under subsection (d) or section 409.3-306 or issued by the Securities and Exchange Commission is not in effect and a proceeding is not pending against the issuer under section 409.3-306; and

(2) The registration statement has been on file for at least twenty days or a shorter period provided by rule adopted or order issued under this act.

(d) The registrant shall promptly notify the commissioner in a record of the date when the federal registration statement becomes effective and the content of any price amendment and shall promptly file a record containing the price amendment. If the notice is not timely received, the commissioner may issue a stop order, without prior notice or hearing, retroactively denying effectiveness to the registration statement or suspending its effectiveness until compliance with this section. The commissioner shall promptly notify the registrant of an order by telegram, telephone, or electronic means and promptly confirm this notice by a record. If the registrant subsequently complies with the notice requirements of this section, the stop order is void as of the date of its issuance.

(e) If the federal registration statement becomes effective before each of the conditions in this section is satisfied or is waived by the commissioner, the registration statement is automatically effective under this act when all the conditions are satisfied or waived. If the registrant notifies the commissioner of the date when the federal registration statement is expected to become effective, the commissioner shall promptly notify the registrant by telegram, telephone, or electronic means and promptly confirm this notice by a record, indicating whether all the conditions are satisfied or waived and whether the commissioner intends the institution of a proceeding under section 409.3-306. The notice by the commissioner does not preclude the institution of such a proceeding.

(L. 2003 H.B. 380)

Effective 9-01-03



Section 409.3-304 Securities registration by qualification.

Effective 01 Sep 2003, see footnote

Title XXVI TRADE AND COMMERCE

409.3-304. Securities registration by qualification. — (a) A security may be registered by qualification under this section.

(b) A registration statement under this section must contain the information or records specified in section 409.3-305, a consent to service of process complying with section 409.6-611, and, if required by rule adopted under this act, the following information or records:

(1) With respect to the issuer and any significant subsidiary, its name, address, and form of organization; the state or foreign jurisdiction and date of its organization; the general character and location of its business; a description of its physical properties and equipment; and a statement of the general competitive conditions in the industry or business in which it is or will be engaged;

(2) With respect to each director and officer of the issuer, and other person having a similar status or performing similar functions, the person's name, address, and principal occupation for the previous five years; the amount of securities of the issuer held by the person as of the thirtieth day before the filing of the registration statement; the amount of the securities covered by the registration statement to which the person has indicated an intention to subscribe; and a description of any material interest of the person in any material transaction with the issuer or a significant subsidiary effected within the previous three years or proposed to be effected;

(3) With respect to persons covered by paragraph (2), the aggregate sum of the remuneration paid to those persons during the previous twelve months and estimated to be paid during the next twelve months, directly or indirectly, by the issuer, and all predecessors, parents, subsidiaries, and affiliates of the issuer;

(4) With respect to a person owning of record or owning beneficially, if known, ten percent or more of the outstanding shares of any class of equity security of the issuer, the information specified in paragraph (2) other than the person's occupation;

(5) With respect to a promoter, if the issuer was organized within the previous three years, the information or records specified in paragraph (2), any amount paid to the promoter within that period or intended to be paid to the promoter, and the consideration for the payment;

(6) With respect to a person on whose behalf any part of the offering is to be made in a nonissuer distribution, the person's name and address; the amount of securities of the issuer held by the person as of the date of the filing of the registration statement; a description of any material interest of the person in any material transaction with the issuer or any significant subsidiary effected within the previous three years or proposed to be effected; and a statement of the reasons for making the offering;

(7) The capitalization and long term debt, on both a current and pro forma basis, of the issuer and any significant subsidiary, including a description of each security outstanding or being registered or otherwise offered, and a statement of the amount and kind of consideration, whether in the form of cash, physical assets, services, patents, goodwill, or anything else of value, for which the issuer or any subsidiary has issued its securities within the previous two years or is obligated to issue its securities;

(8) The kind and amount of securities to be offered; the proposed offering price or the method by which it is to be computed; any variation at which a proportion of the offering is to be made to a person or class of persons other than the underwriters, with a specification of the person or class; the basis on which the offering is to be made if otherwise than for cash; the estimated aggregate underwriting and selling discounts or commissions and finders' fees, including separately cash, securities, contracts, or anything else of value to accrue to the underwriters or finders in connection with the offering or, if the selling discounts or commissions are variable, the basis of determining them and their maximum and minimum amounts; the estimated amounts of other selling expenses, including legal, engineering, and accounting charges; the name and address of each underwriter and each recipient of a finder's fee; a copy of any underwriting or selling group agreement under which the distribution is to be made or the proposed form of any such agreement whose terms have not yet been determined; and a description of the plan of distribution of any securities that are to be offered otherwise than through an underwriter;

(9) The estimated monetary proceeds to be received by the issuer from the offering; the purposes for which the proceeds are to be used by the issuer; the estimated amount to be used for each purpose; the order or priority in which the proceeds will be used for the purposes stated; the amounts of any funds to be raised from other sources to achieve the purposes stated; the sources of the funds; and, if a part of the proceeds is to be used to acquire property, including goodwill, otherwise than in the ordinary course of business, the names and addresses of the vendors, the purchase price, the names of any persons that have received commissions in connection with the acquisition, and the amounts of the commissions and other expenses in connection with the acquisition, including the cost of borrowing money to finance the acquisition;

(10) A description of any stock options or other security options outstanding, or to be created in connection with the offering, and the amount of those options held or to be held by each person required to be named in paragraph (2), (4), (5), (6), or (8) and by any person that holds or will hold ten percent or more in the aggregate of those options;

(11) The dates of, parties to, and general effect concisely stated of each managerial or other material contract made or to be made otherwise than in the ordinary course of business to be performed in whole or in part at or after the filing of the registration statement or that was made within the previous two years, and a copy of the contract;

(12) A description of any pending litigation, action, or proceeding to which the issuer is a party and that materially affects its business or assets, and any litigation, action, or proceeding known to be contemplated by governmental authorities;

(13) A copy of any prospectus, pamphlet, circular, form letter, advertisement, or other sales literature intended as of the effective date to be used in connection with the offering and any solicitation of interest used in compliance with section 409.2-202(17)(B);

(14) A specimen or copy of the security being registered, unless the security is uncertificated; a copy of the issuer's articles of incorporation and bylaws or their substantial equivalents, in effect; and a copy of any indenture or other instrument covering the security to be registered;

(15) A signed or conformed copy of an opinion of counsel concerning the legality of the security being registered, with an English translation if it is in a language other than English, which states whether the security when sold will be validly issued, fully paid, and nonassessable and, if a debt security, a binding obligation of the issuer;

(16) A signed or conformed copy of a consent of any accountant, engineer, appraiser, or other person whose profession gives authority for a statement made by the person, if the person is named as having prepared or certified a report or valuation, other than an official record, that is public, which is used in connection with the registration statement;

(17) A balance sheet of the issuer as of a date within four months before the filing of the registration statement; a statement of income and changes in financial position for each of the three fiscal years preceding the date of the balance sheet and for any period between the close of the immediately previous fiscal year and the date of the balance sheet, or for the period of the issuer's and any predecessor's existence if less than three years; and, if any part of the proceeds of the offering is to be applied to the purchase of a business, the financial statements that would be required if that business were the registrant; and

(18) Any additional information or records required by rule adopted or order issued under this act.

(c) A registration statement under this section becomes effective thirty days, or any shorter period provided by rule adopted or order issued under this act, after the date the registration statement or the last amendment other than a price amendment is filed, if:

(1) A stop order is not in effect and a proceeding is not pending under section 409.3-306;

(2) The commissioner has not issued an order under section 409.3-306 delaying effectiveness; and

(3) The applicant or registrant has not requested that effectiveness be delayed.

(d) The commissioner may delay effectiveness once for not more than ninety days if the commissioner determines the registration statement is not complete in all material respects and promptly notifies the applicant or registrant of that determination. The commissioner may also delay effectiveness for a further period of not more than thirty days if the commissioner determines that the delay is necessary or appropriate.

(e) A rule adopted or order issued under this act may require as a condition of registration under this section that a prospectus containing a specified part of the information or record specified in subsection (b) be sent or given to each person to which an offer is made, before or concurrently, with the earliest of:

(1) The first offer made in a record to the person otherwise than by means of a public advertisement, by or for the account of the issuer or another person on whose behalf the offering is being made or by an underwriter or broker-dealer that is offering part of an unsold allotment or subscription taken by the person as a participant in the distribution;

(2) The confirmation of a sale made by or for the account of the person;

(3) Payment pursuant to such a sale; or

(4) Delivery of the security pursuant to such a sale.

(L. 2003 H.B. 380)

Effective 9-01-03



Section 409.3-305 Securities registration filings.

Effective 01 Sep 2003, see footnote

Title XXVI TRADE AND COMMERCE

409.3-305. Securities registration filings. — (a) A registration statement may be filed by the issuer, a person on whose behalf the offering is to be made, or a broker-dealer registered under this act.

(b) A person filing a registration statement shall pay a filing fee of one hundred dollars. Each person shall pay a registration fee equal to one-twentieth of one percent of the amount by which the maximum aggregate offering price at which the registered securities are to be offered in this state exceeds one hundred thousand dollars. In no case shall the registration fee be more than nine hundred dollars. If a registration statement is withdrawn before the effective date or a preeffective stop order is issued under section 409.3-306, the commissioner shall retain a filing fee of one hundred dollars. A person filing a renewal of a registration statement shall pay a filing fee of one hundred dollars.

(c) A registration statement filed under section 409.3-303 or 409.3-304 must specify:

(1) The amount of securities to be offered in this state;

(2) The states in which a registration statement or similar record in connection with the offering has been or is to be filed; and

(3) Any adverse order, judgment, or decree issued in connection with the offering by a state securities regulator, the Securities and Exchange Commission, or a court.

(d) A record filed under this act or the predecessor act within five years preceding the filing of a registration statement may be incorporated by reference in the registration statement to the extent that the record is currently accurate.

(e) In the case of a nonissuer distribution, information or a record may not be required under subsection (i) or section 409.3-304, unless it is known to the person filing the registration statement or to the person on whose behalf the distribution is to be made or unless it can be furnished by those persons without unreasonable effort or expense.

(f) A rule adopted or order issued under this act may require as a condition of registration that a security issued within the previous five years or to be issued to a promoter for a consideration substantially less than the public offering price or to a person for a consideration other than cash be deposited in escrow; and that the proceeds from the sale of the registered security in this state be impounded until the issuer receives a specified amount from the sale of the security either in this state or elsewhere. The conditions of any escrow or impoundment required under this subsection may be established by rule adopted or order issued under this act, but the commissioner may not reject a depository institution solely because of its location in another state.

(g) A rule adopted or order issued under this act may require as a condition of registration that a security registered under this act be sold only on a specified form of subscription or sale contract and that a signed or conformed copy of each contract be filed under this act or preserved for a period specified by the rule or order, which may not be longer than five years.

(h) Except while a stop order is in effect under section 409.3-306, a registration statement is effective for one year after its effective date, or for any longer period designated in an order under this act during which the security is being offered or distributed in a nonexempted transaction by or for the account of the issuer or other person on whose behalf the offering is being made or by an underwriter or broker-dealer that is still offering part of an unsold allotment or subscription taken as a participant in the distribution. A registration statement remains effective for each additional year by filing a renewal as described by rule adopted or order issued under this act. For the purposes of a nonissuer transaction, all outstanding securities of the same class identified in the registration statement as a security registered under this act are considered to be registered while the registration statement is effective. If any securities of the same class are outstanding, a registration statement may not be withdrawn until one year after its effective date. A registration statement may be withdrawn only with the approval of the commissioner.

(i) While a registration statement is effective, a rule adopted or order issued under this act may require the person that filed the registration statement to file reports, not more often than quarterly, to keep the information or other record in the registration statement reasonably current and to disclose the progress of the offering.

(j) A registration statement may be amended after its effective date. The post-effective amendment becomes effective when the commissioner so orders. If a post-effective amendment is made to increase the number of securities specified to be offered or sold, the person filing the amendment shall pay a registration fee as described in subsection (b). A post-effective amendment relates back to the date of the offering of the additional securities being registered if, within one year after the date of the sale, the amendment is filed and the additional registration fee is paid.

(L. 2003 H.B. 380)

Effective 9-01-03



Section 409.3-306 Denial, suspension, and revocation of securities registration.

Effective 01 Sep 2003, see footnote

Title XXVI TRADE AND COMMERCE

409.3-306. Denial, suspension, and revocation of securities registration. — (a) The commissioner may issue a stop order denying effectiveness to, or suspending or revoking the effectiveness of, a registration statement if the commissioner finds that the order is in the public interest and that:

(1) The registration statement as of its effective date or before the effective date in the case of an order denying effectiveness, an amendment under section 409.3-305(j) as of its effective date, or a report under section 409.3-305(i), is incomplete in a material respect or contains a statement that, in the light of the circumstances under which it was made, was false or misleading with respect to a material fact;

(2) This act or a rule adopted or order issued under this act or a condition imposed under this act has been willfully violated, in connection with the offering, by the person filing the registration statement; by the issuer, a partner, officer, or director of the issuer or a person having a similar status or performing a similar function; a promoter of the issuer; or a person directly or indirectly controlling or controlled by the issuer; but only if the person filing the registration statement is directly or indirectly controlled by or acting for the issuer; or by an underwriter;

(3) The security registered or sought to be registered is the subject of a permanent or temporary injunction of a court of competent jurisdiction or an administrative stop order or similar order issued under any federal, foreign, or state law other than this act applicable to the offering, but the commissioner may not institute a proceeding against an effective registration statement under this paragraph more than one year after the date of the order or injunction on which it is based, and the commissioner may not issue an order under this paragraph on the basis of an order or injunction issued under the securities act of another state unless the order or injunction was based on conduct that would constitute, as of the date of the order, a ground for a stop order under this section;

(4) The issuer's enterprise or method of business includes or would include activities that are unlawful where performed;

(5) With respect to a security sought to be registered under section 409.3-303, there has been a failure to comply with the undertaking required by section 409.3-303(b)(4);

(6) The applicant or registrant has not paid the filing fee, but the commissioner shall void the order if the deficiency is corrected; or

(7) The offering:

(A) Will work or tend to work a fraud upon purchasers or would so operate;

(B) Has been or would be made with unreasonable amounts of underwriters' and sellers' discounts, commissions, or other compensation, or promoters' profits or participations, or unreasonable amounts or kinds of options; or

(C) Is being made on terms that are unfair, unjust, or inequitable.

(b) To the extent practicable, the commissioner by rule adopted or order issued under this act shall publish standards that provide notice of conduct that violates subsection (a)(7).

(c) The commissioner may not institute a stop order proceeding against an effective registration statement on the basis of conduct or a transaction known to the commissioner when the registration statement became effective unless the proceeding is instituted within thirty days after the registration statement became effective.

(d) The commissioner may summarily revoke, deny, postpone, or suspend the effectiveness of a registration statement pending final determination of an administrative proceeding. Upon the issuance of the order, the commissioner shall promptly notify each person specified in subsection (e) that the order has been issued, the reasons for the revocation, denial, postponement, or suspension, and that within fifteen days after the receipt of a request in a record from the person the matter will be scheduled for a hearing. If a hearing is not requested and none is ordered by the commissioner, within thirty days after the date of service of the order, the order becomes final. If a hearing is requested or ordered, the commissioner, after notice of and opportunity for hearing for each person subject to the order, may modify or vacate the order or extend the order until final determination.

(e) A stop order may not be issued under this section without:

(1) Appropriate notice to the applicant or registrant, the issuer, and the person on whose behalf the securities are to be or have been offered;

(2) An opportunity for hearing before the commissioner; and

(3) Findings of fact and conclusions of law in a record in accordance with the provisions of chapter 536 and procedural rules promulgated by the commissioner.

(f) The commissioner may modify or vacate a stop order issued under this section if the commissioner finds that the conditions that caused its issuance have changed or that it is necessary or appropriate in the public interest or for the protection of investors.

(L. 2003 H.B. 380)

Effective 9-01-03



Section 409.3-307 Waiver and modification.

Effective 01 Sep 2003, see footnote

Title XXVI TRADE AND COMMERCE

409.3-307. Waiver and modification. — The commissioner may waive or modify, in whole or in part, any or all of the requirements of sections 409.3-302, 409.3-303, and 409.3-304(b) or the requirement of any information or record in a registration statement or in a periodic report filed pursuant to section 409.3-305(i).

(L. 2003 H.B. 380)

Effective 9-01-03



Section 409.4-401 Broker-dealer registration requirement and exemptions.

Effective 01 Sep 2003, see footnote

Title XXVI TRADE AND COMMERCE

409.4-401. Broker-dealer registration requirement and exemptions. — (a) It is unlawful for a person to transact business in this state as a broker-dealer unless the person is registered under this act as a broker-dealer or is exempt from registration as a broker-dealer under subsection (b) or (d).

(b) The following persons are exempt from the registration requirement of subsection (a):

(1) A broker-dealer without a place of business in this state if its only transactions effected in this state are with:

(A) The issuer of the securities involved in the transactions;

(B) A broker-dealer registered under this act or not required to be registered as a broker-dealer under this act;

(C) An institutional investor;

(D) A nonaffiliated federal covered investment adviser with investments under management in excess of one hundred million dollars acting for the account of others pursuant to discretionary authority in a signed record;

(E) A bona fide preexisting customer whose principal place of residence is not in this state and the person is registered as a broker-dealer under the Securities Exchange Act of 1934 or not required to be registered under the Securities Exchange Act of 1934 and is registered under the securities act of the state in which the customer maintains a principal place of residence;

(F) A bona fide preexisting customer whose principal place of residence is in this state but was not present in this state when the customer relationship was established, if:

(i) The broker-dealer is registered under the Securities Exchange Act of 1934 or not required to be registered under the Securities Exchange Act of 1934 and is registered under the securities laws of the state in which the customer relationship was established and where the customer had maintained a principal place of residence; and

(ii) Within forty-five days after the customer's first transaction in this state, the person files an application for registration as a broker-dealer in this state and a further transaction is not effected more than seventy-five days after the date on which the application is filed, or, if earlier, the date on which the commissioner notifies the person that the commissioner has denied the application for registration or has stayed the pendency of the application for good cause;

(G) Not more than three customers in this state during the previous twelve months, in addition to those customers specified in subparagraphs (A) to (F) and under subparagraph (H), if the broker-dealer is registered under the Securities Exchange Act of 1934 or not required to be registered under the Securities Exchange Act of 1934 and is registered under the securities act of the state in which the broker-dealer has its principal place of business; and

(H) Any other person exempted by rule adopted or order issued under this act; and

(2) A person that deals solely in United States government securities and is supervised as a dealer in government securities by the Board of Governors of the Federal Reserve System, the Comptroller of the Currency, the Federal Deposit Insurance Corporation, or the Office of Thrift Supervision.

(c) It is unlawful for a broker-dealer, or for an issuer engaged in offering, offering to purchase, purchasing, or selling securities in this state, directly or indirectly, to employ or associate with an individual to engage in an activity related to securities transactions in this state if the registration of the individual is suspended or revoked or the individual is barred from employment or association with a broker-dealer, an issuer, an investment adviser, or a federal covered investment adviser by an order of the commissioner under this act, the Securities and Exchange Commission, or a self-regulatory organization. A broker-dealer or issuer does not violate this subsection if the broker-dealer or issuer did not know and in the exercise of reasonable care could not have known, of the suspension, revocation, or bar. Upon request from a broker-dealer or issuer and for good cause, an order under this act may modify or waive, in whole or in part, the application of the prohibitions of this subsection to the broker-dealer.

(d) A rule adopted or order issued under this act may permit:

(1) A broker-dealer that is registered in Canada or other foreign jurisdiction and that does not have a place of business in this state to effect transactions in securities with or for, or attempt to effect the purchase or sale of any securities by:

(A) An individual from Canada or other foreign jurisdiction who is temporarily present in this state and with whom the broker-dealer had a bona fide customer relationship before the individual entered the United States;

(B) An individual from Canada or other foreign jurisdiction who is present in this state and whose transactions are in a self-directed tax advantaged retirement plan of which the individual is the holder or contributor in that foreign jurisdiction; or

(C) An individual who is present in this state, with whom the broker-dealer customer relationship arose while the individual was temporarily or permanently resident in Canada or the other foreign jurisdiction; and

(2) An agent who represents a broker-dealer that is exempt under this subsection to effect transactions in securities or attempt to effect the purchase or sale of securities in this state as permitted for a broker-dealer described in paragraph (1).

(L. 2003 H.B. 380)

Effective 9-01-03



Section 409.4-402 Agent registration requirement and exemptions.

Effective 01 Sep 2003, see footnote

Title XXVI TRADE AND COMMERCE

409.4-402. Agent registration requirement and exemptions. — (a) It is unlawful for an individual to transact business in this state as an agent unless the individual is registered under this act as an agent or is exempt from registration as an agent under subsection (b).

(b) The following individuals are exempt from the registration requirement of subsection (a):

(1) An individual who represents a broker-dealer in effecting transactions in this state limited to those described in Section 15(h)(2) of the Securities Exchange Act of 1934 (15 U.S.C. Section 78(o)(2));

(2) An individual who represents a broker-dealer that is exempt under section 409.4-401(b) or (d);

(3) An individual who represents an issuer with respect to an offer or sale of the issuer's own securities or those of the issuer's parent or any of the issuer's subsidiaries, and who is not compensated in connection with the individual's participation by the payment of commissions or other remuneration based, directly or indirectly, on transactions in those securities;

(4) An individual who represents an issuer and who effects transactions in the issuer's securities exempted by section 409.2-202, other than section 409.2-202(11) and (14);

(5) An individual who represents an issuer that effects transactions solely in federal covered securities of the issuer, but an individual who effects transactions in a federal covered security under Section 18(b)(3) or 18(b)(4)(D) of the Securities Act of 1933 (15 U.S.C. Section 77r(b)(3) or 77r(b)(4)(D)) is not exempt if the individual is compensated in connection with the agent's participation by the payment of commissions or other remuneration based, directly or indirectly, on transactions in those securities;

(6) An individual who represents a broker-dealer registered in this state under section 409.4-401(a) or exempt from registration under section 409.4-401(b) in the offer and sale of securities for an account of a nonaffiliated federal covered investment adviser with investments under management in excess of one hundred million dollars acting for the account of others pursuant to discretionary authority in a signed record;

(7) An individual who represents an issuer in connection with the purchase of the issuer's own securities;

(8) An individual who represents an issuer and who restricts participation to performing clerical or ministerial acts; or

(9) Any other individual exempted by rule adopted or order issued under this act.

(c) The registration of an agent is effective only while the agent is employed by or associated with a broker-dealer registered under this act or an issuer that is offering, selling, or purchasing its securities in this state.

(d) It is unlawful for a broker-dealer, or an issuer engaged in offering, selling, or purchasing securities in this state, to employ or associate with an agent who transacts business in this state on behalf of broker-dealers or issuers unless the agent is registered under subsection (a) or exempt from registration under subsection (b).

(e) An individual may not act as an agent for more than one broker-dealer or one issuer at a time, unless the broker-dealer or the issuer for which the agent acts are affiliated by direct or indirect common control or are authorized by rule or order under this act.

(L. 2003 H.B. 380)

Effective 9-01-03



Section 409.4-403 Investment adviser registration requirement and exemptions.

Effective 01 Sep 2003, see footnote

Title XXVI TRADE AND COMMERCE

409.4-403. Investment adviser registration requirement and exemptions. — (a) It is unlawful for a person to transact business in this state as an investment adviser unless the person is registered under this act as an investment adviser or is exempt from registration as an investment adviser under subsection (b).

(b) The following persons are exempt from the registration requirement of subsection (a):

(1) A person without a place of business in this state that is registered under the securities act of the state in which the person has its principal place of business if its only clients in this state are:

(A) Federal covered investment advisers, investment advisers registered under this act, or broker-dealers registered under this act;

(B) Institutional investors;

(C) Bona fide preexisting clients whose principal places of residence are not in this state if the investment adviser is registered under the securities act of the state in which the clients maintain principal places of residence; or

(D) Any other client exempted by rule adopted or order issued under this act;

(2) A person without a place of business in this state if the person has had, during the preceding twelve months, not more than five clients that are resident in this state in addition to those specified under paragraph (1); or

(3) Any other person exempted by rule adopted or order issued under this act.

(c) It is unlawful for an investment adviser, directly or indirectly, to employ or associate with an individual to engage in an activity related to investment advice in this state if the registration of the individual is suspended or revoked or the individual is barred from employment or association with an investment adviser, federal covered investment adviser, or broker-dealer by an order under this act, the Securities and Exchange Commission, or a self-regulatory organization, unless the investment adviser did not know, and in the exercise of reasonable care could not have known, of the suspension, revocation, or bar. Upon request from the investment adviser and for good cause, the commissioner, by order, may waive, in whole or in part, the application of the prohibitions of this subsection to the investment adviser.

(d) It is unlawful for an investment adviser to employ or associate with an individual required to be registered under this act as an investment adviser representative who transacts business in this state on behalf of the investment adviser unless the individual is registered under section 409.4-404(a) or is exempt from registration under section 409.4-404(b).

(L. 2003 H.B. 380)

Effective 9-01-03



Section 409.4-404 Investment adviser representative registration requirement and exemptions.

Effective 01 Sep 2003, see footnote

Title XXVI TRADE AND COMMERCE

409.4-404. Investment adviser representative registration requirement and exemptions. — (a) It is unlawful for an individual to transact business in this state as an investment adviser representative unless the individual is registered under this act as an investment adviser representative or is exempt from registration as an investment adviser under subsection (b).

(b) The following individuals are exempt from the registration requirement of subsection (a):

(1) An individual who is employed by or associated with an investment adviser that is exempt from registration under section 409.4-403(b) or a federal covered investment adviser that is excluded from the notice filing requirements of section 409.4-405; and

(2) Any other individual exempted by rule adopted or order issued under this act.

(c) The registration of an investment adviser representative is not effective while the investment adviser representative is not employed by or associated with an investment adviser registered under this act or a federal covered investment adviser that has made or is required to make a notice filing under section 409.4-405.

(d) An individual may transact business as an investment adviser representative for more than one investment adviser or federal covered investment adviser unless a rule adopted or order issued under this act prohibits or limits an individual from acting as an investment adviser representative for more than one investment adviser or federal covered investment adviser.

(e) It is unlawful for an individual acting as an investment adviser representative, directly or indirectly, to conduct business in this state on behalf of an investment adviser or a federal covered investment adviser if the registration of the individual as an investment adviser representative is suspended or revoked or the individual is barred from employment or association with an investment adviser or a federal covered investment adviser by an order under this act, the Securities and Exchange Commission, or a self-regulatory organization. Upon request from a federal covered investment adviser and for good cause, the commissioner, by order issued, may waive, in whole or in part, the application of the requirements of this subsection to the federal covered investment adviser.

(f) An investment adviser registered under this act, a federal covered investment adviser that has filed a notice under section 409.4-405, or a broker-dealer registered under this act is not required to employ or associate with an individual as an investment adviser representative if the only compensation paid to the individual for a referral of investment advisory clients is paid to an investment adviser registered under this act, a federal covered investment adviser who has filed a notice under section 409.4-405, or a broker-dealer registered under this act with which the individual is employed or associated as an investment adviser representative.

(L. 2003 H.B. 380)

Effective 9-01-03



Section 409.4-405 Federal covered investment adviser notice filing requirement.

Effective 01 Sep 2003, see footnote

Title XXVI TRADE AND COMMERCE

409.4-405. Federal covered investment adviser notice filing requirement. — (a) Except with respect to a federal covered investment adviser described in subsection (b), it is unlawful for a federal covered investment adviser to transact business in this state as a federal covered investment adviser unless the federal covered investment adviser complies with subsection (c).

(b) The following federal covered investment advisers are not required to comply with subsection (c):

(1) A federal covered investment adviser without a place of business in this state if its only clients in this state are:

(A) Federal covered investment advisers, investment advisers registered under this act, and broker-dealers registered under this act;

(B) Institutional investors;

(C) Bona fide preexisting clients whose principal places of residence are not in this state; or

(D) Other clients specified by rule adopted or order issued under this act;

(2) A federal covered investment adviser without a place of business in this state if the person has had, during the preceding twelve months, not more than five clients that are resident in this state in addition to those specified under paragraph (1); and

(3) Any other person excluded by rule adopted or order issued under this act.

(c) A person acting as a federal covered investment adviser, not excluded under subsection (b), shall file a notice, a consent to service of process complying with section 409.6-611, and such records as have been filed with the Securities and Exchange Commission under the Investment Advisers Act of 1940 required by rule adopted or order issued under this act and pay the fees specified in section 409.4-410(e).

(d) The notice under subsection (c) becomes effective upon its filing, and shall expire on December thirty-first each year, unless renewed.

(L. 2003 H.B. 380)

Effective 9-01-03



Section 409.4-406 Registration by broker-dealer, agent, investment adviser, and investment adviser representative.

Effective 01 Sep 2003, see footnote

Title XXVI TRADE AND COMMERCE

409.4-406. Registration by broker-dealer, agent, investment adviser, and investment adviser representative. — (a) A person shall register as a broker-dealer, agent, investment adviser, or investment adviser representative by filing an application and a consent to service of process complying with section 409.6-611, and paying the fee specified in section 409.4-410 and any reasonable fees charged by the designee of the commissioner for processing the filing. The application must contain:

(1) The information or record required for the filing of a uniform application; and

(2) Upon request by the commissioner, any other financial or other information or record that the commissioner determines is appropriate.

(b) If the information or record contained in an application filed under subsection (a) is or becomes inaccurate or incomplete in a material respect, the registrant shall promptly file a correcting amendment.

(c) If an order is not in effect and a proceeding is not pending under section 409.4-412, registration becomes effective at noon on the forty-fifth day after a completed application is filed, unless the registration is denied. A rule adopted or order issued under this act may set an earlier effective date or may defer the effective date until noon on the forty-fifth day after the filing of any amendment completing the application.

(d) A registration is effective until midnight on December thirty-first of the year for which the application for registration is filed. Unless an order is in effect under section 409.4-412, a registration may be automatically renewed each year by filing such records as are required by rule adopted or order issued under this act, by paying the fee specified in section 409.4-410, and by paying costs charged by the designee of the commissioner for processing the filings.

(e) A rule adopted or order issued under this act may impose such other conditions, not inconsistent with the National Securities Markets Improvement Act of 1996. An order issued under this act may waive, in whole or in part, specific requirements in connection with registration as are in the public interest and for the protection of investors.

(L. 2003 H.B. 380)

Effective 9-01-03



Section 409.4-407 Succession and change in registration of broker-dealer or investment adviser.

Effective 01 Sep 2003, see footnote

Title XXVI TRADE AND COMMERCE

409.4-407. Succession and change in registration of broker-dealer or investment adviser. — (a) A broker-dealer or investment adviser may succeed to the current registration of another broker-dealer or investment adviser or a notice filing of a federal covered investment adviser, and a federal covered investment adviser may succeed to the current registration of an investment adviser or notice filing of another federal covered investment adviser, by filing as a successor an application for registration pursuant to section 409.4-401 or 409.4-403 or a notice pursuant to section 409.4-405 for the unexpired portion of the current registration or notice filing.

(b) A broker-dealer or investment adviser that changes its form of organization or state of incorporation or organization may continue its registration by filing an amendment to its registration if the change does not involve a material change in its financial condition or management. The amendment becomes effective when filed or on a date designated by the registrant in its filing. The new organization is a successor to the original registrant for the purposes of this act. If there is a material change in financial condition or management, the broker-dealer or investment adviser shall file a new application for registration. A predecessor registered under this act shall stop conducting its securities business other than winding down transactions and shall file for withdrawal of broker-dealer or investment adviser registration within forty-five days after filing its amendment to effect succession.

(c) A broker-dealer or investment adviser that changes its name may continue its registration by filing an amendment to its registration. The amendment becomes effective when filed or on a date designated by the registrant.

(d) A change of control of a broker-dealer or investment adviser may be made in accordance with a rule adopted or order issued under this act.

(L. 2003 H.B. 380)

Effective 9-01-03



Section 409.4-408 Termination of employment or association of agent and investment adviser representative and transfer of employment or association.

Effective 01 Sep 2003, see footnote

Title XXVI TRADE AND COMMERCE

409.4-408. Termination of employment or association of agent and investment adviser representative and transfer of employment or association. — (a) If an agent registered under this act terminates employment by or association with a broker-dealer or issuer, or if an investment adviser representative registered under this act terminates employment by or association with an investment adviser or federal covered investment adviser, or if either registrant terminates activities that require registration as an agent or investment adviser representative, the broker-dealer, issuer, investment adviser, or federal covered investment adviser shall promptly file a notice of termination. If the registrant learns that the broker-dealer, issuer, investment adviser, or federal covered investment adviser has not filed the notice, the registrant may do so.

(b) If an agent registered under this act terminates employment by or association with a broker-dealer registered under this act and begins employment by or association with another broker-dealer registered under this act; or if an investment adviser representative registered under this act terminates employment by or association with an investment adviser registered under this act; or, if a federal covered investment adviser, who has filed a notice under section 409.4-405 and begins employment by or association with another investment adviser registered under this act; or if a federal covered investment adviser, who has filed a notice under section 409.4-405, upon the filing by or on behalf of the registrant, within thirty days after the termination, of an application for registration that complies with the requirement of section 409.4-406(a) and payment of the filing fee required under section 409.4-410, the registration of the agent or investment adviser representative, is:

(1) Immediately effective as of the date of the completed filing, if the agent's Central Registration Depository record or successor record or the investment adviser representative's Investment Adviser Registration Depository record or successor record does not contain a new or amended disciplinary disclosure within the previous twelve months; or

(2) Temporarily effective as of the date of the completed filing, if the agent's Central Registration Depository record or successor record or the investment adviser representative's Investment Adviser Registration Depository record or successor record contains a new or amended disciplinary disclosure within the preceding twelve months.

(c) The commissioner may by order withdraw a temporary registration if there are or were grounds for discipline as specified in section 409.4-412 and the commissioner does so within thirty days after the filing of the application. If the commissioner does not withdraw the temporary registration within the thirty-day period, registration becomes automatically effective on the thirty-first day after filing.

(d) The commissioner may by order prevent the effectiveness of a transfer of an agent or investment adviser representative under subsection (b)(1) or (2) based on the public interest and the protection of investors.

(e) If the commissioner determines that a registrant or applicant for registration is no longer in existence or has ceased to act as a broker-dealer, agent, investment adviser, or investment adviser representative, or is the subject of an adjudication of incapacity or is subject to the control of a committee, conservator, or guardian, or cannot reasonably be located, a rule adopted or order issued under this act may require the registration be cancelled or terminated or the application denied. The commissioner may reinstate a cancelled or terminated registration, with or without hearing, and may make the registration retroactive.

(L. 2003 H.B. 380)

Effective 9-01-03



Section 409.4-409 Withdrawal of registration of broker-dealer, agent, investment adviser, and investment adviser representative.

Effective 01 Sep 2003, see footnote

Title XXVI TRADE AND COMMERCE

409.4-409. Withdrawal of registration of broker-dealer, agent, investment adviser, and investment adviser representative. — Withdrawal of registration by a broker-dealer, agent, investment adviser, or investment adviser representative becomes effective sixty days after the filing of the application to withdraw or within any shorter period as provided by rule adopted or order issued under this act unless a revocation or suspension proceeding is pending when the application is filed. If a proceeding is pending, withdrawal becomes effective when and upon such conditions as required by rule adopted or order issued under this act. The commissioner may institute a revocation or suspension proceeding under section 409.4-412 within one year after the withdrawal became effective automatically and issue a revocation or suspension order as of the last date on which registration was effective if a proceeding is not pending.

(L. 2003 H.B. 380)

Effective 9-01-03



Section 409.4-410 Filing fees.

Effective 01 Sep 2003, see footnote

Title XXVI TRADE AND COMMERCE

409.4-410. Filing fees. — (a) A person shall pay a fee of two hundred dollars when initially filing an application for registration as a broker-dealer and a fee of one hundred dollars when filing a renewal of registration as a broker-dealer. If the filing results in a denial or withdrawal, the commissioner shall retain the entire fee.

(b) The fee for an individual is fifty dollars when filing an application for registration as an agent, a fee of fifty dollars when filing a renewal of registration as an agent, and a fee of fifty dollars when filing for a change of registration as an agent. If the filing results in a denial or withdrawal, the commissioner shall retain the entire fee.

(c) A person shall pay a fee of two hundred dollars when filing an application for registration as an investment adviser and a fee of one hundred dollars when filing a renewal of registration as an investment adviser. If the filing results in a denial or withdrawal, the commissioner shall retain the entire fee.

(d) The fee for an individual is fifty dollars when filing an application for registration as an investment adviser representative, a fee of fifty dollars when filing a renewal of registration as an investment adviser representative, and a fee of fifty dollars when filing a change of registration as an investment adviser representative. If the filing results in a denial or withdrawal, the commissioner shall retain the entire fee.

(e) A federal covered investment adviser required to file a notice under section 409.4-405 shall pay an initial fee of two hundred dollars and an annual notice fee of one hundred dollars.

(f) A person required to pay a filing or notice fee under this section may transmit the fee through or to a designee as a rule or order provides under this act.

(g) An investment adviser representative who is registered as an agent under section 409.4-402 and who represents a person that is both registered as a broker-dealer under section 409.4-401 and registered as an investment adviser under section 409.4-403 or required as a federal covered investment adviser to make a notice filing under section 409.4-405 is not required to pay an initial or annual registration fee for registration as an investment adviser representative.

(L. 2003 H.B. 380)

Effective 9-01-03



Section 409.4-411 Postregistration requirements.

Effective 01 Sep 2003, see footnote

Title XXVI TRADE AND COMMERCE

409.4-411. Postregistration requirements. — (a) Subject to Section 15(h) of the Securities Exchange Act of 1934 (15 U.S.C. Section 78o(h)) or Section 222 of the Investment Advisers Act of 1940 (15 U.S.C. Section 80b-22), a rule adopted or order issued under this act may establish minimum financial requirements for broker-dealers registered or required to be registered under this act and investment advisers registered or required to be registered under this act.

(b) Subject to Section 15(h) of the Securities Exchange Act of 1934 (15 U.S.C. Section 78o(h)) or Section 222(b) of the Investment Advisers Act of 1940 (15 U.S.C. Section 80b-22), a broker-dealer registered or required to be registered under this act and an investment adviser registered or required to be registered under this act shall file such financial reports as are required by a rule adopted or order issued under this act. If the information contained in a record filed under this subsection is or becomes inaccurate or incomplete in a material respect, the registrant shall promptly file a correcting amendment.

(c) Subject to Section 15(h) of the Securities Exchange Act of 1934 (15 U.S.C. Section 78o(h)) or Section 222 of the Investment Advisers Act of 1940 (15 U.S.C. Section 80b-22):

(1) A broker-dealer registered or required to be registered under this act and an investment adviser registered or required to be registered under this act shall make and maintain the accounts, correspondence, memoranda, papers, books, and other records required by rule adopted or order issued under this act;

(2) Broker-dealer records required to be maintained under paragraph (1) may be maintained in any form of data storage acceptable under Section 17(a) of the Securities Exchange Act of 1934 (15 U.S.C. Section 78q(a)) if they are readily accessible to the commissioner; and

(3) Investment adviser records required to be maintained under paragraph (1) may be maintained in any form of data storage required by rule adopted or order issued under this act.

(d) The records of a broker-dealer registered or required to be registered under this act and of an investment adviser registered or required to be registered under this act are subject to such reasonable periodic, special, or other audits or inspections by a representative of the commissioner, within or without this state, as the commissioner considers necessary or appropriate in the public interest and for the protection of investors. An audit or inspection may be made at any time and without prior notice. The commissioner may copy, and remove for audit or inspection copies of, all records the commissioner reasonably considers necessary or appropriate to conduct the audit or inspection. The commissioner may assess a reasonable charge for conducting an audit or inspection under this subsection.

(e) Subject to Section 15(h) of the Securities Exchange Act of 1934 (15 U.S.C. Section 78o(h)) or Section 222 of the Investment Advisers Act of 1940 (15 U.S.C. Section 80b-22), a rule adopted or order issued under this act may require a broker-dealer or investment adviser that has custody of or discretionary authority over funds or securities of a customer or client to obtain insurance or post a bond or other satisfactory form of security in an amount not to exceed twenty-five thousand dollars. The commissioner may determine the requirements of the insurance, bond, or other satisfactory form of security. Insurance or a bond or other satisfactory form of security may not be required of a broker-dealer registered under this act whose net capital exceeds, or of an investment adviser registered under this act whose minimum financial requirements exceed, the amounts required by rule or order under this act. The insurance, bond, or other satisfactory form of security must permit an action by a person to enforce any liability on the insurance, bond, or other satisfactory form of security if instituted within the time limitations in section 409.5-509(j)(2).

(f) Subject to Section 15(h) of the Securities Exchange Act of 1934 (15 U.S.C. Section 78o(h)) or Section 222 of the Investment Advisers Act of 1940 (15 U.S.C. Section 80b-22), an agent may not have custody of funds or securities of a customer except under the supervision of a broker-dealer and an investment adviser representative may not have custody of funds or securities of a client except under the supervision of an investment adviser or a federal covered investment adviser. A rule adopted or order issued under this act may prohibit, limit, or impose conditions on a broker-dealer regarding custody of funds or securities of a customer and on an investment adviser regarding custody of securities or funds of a client.

(g) With respect to an investment adviser registered or required to be registered under this act, a rule adopted or order issued under this act may require that information or other record be furnished or disseminated to clients or prospective clients in this state as necessary or appropriate in the public interest and for the protection of investors and advisory clients.

(h) A rule adopted or order issued under this act may require an individual registered under section 409.4-402 or 409.4-404 to participate in a continuing education program approved by the Securities and Exchange Commission and administered by a self-regulatory organization or, in the absence of such a program, a rule adopted or order issued under this act may require continuing education for an individual registered under section 409.4-404.

(L. 2003 H.B. 380)

Effective 9-01-03



Section 409.4-412 Denial, revocation, suspension, withdrawal, restriction, condition, or limitation of registration.

Effective 01 Sep 2003, see footnote

Title XXVI TRADE AND COMMERCE

409.4-412. Denial, revocation, suspension, withdrawal, restriction, condition, or limitation of registration. — (a) If the commissioner finds that the order is in the public interest and subsection (d) authorizes the action, an order issued under this act may deny an application, or may condition or limit registration: (1) of an applicant to be a broker-dealer, agent, investment adviser, or investment adviser representative, and (2) if the applicant is a broker-dealer or investment adviser, of any partner, officer, director, person having a similar status or performing similar functions, or person directly or indirectly controlling the broker-dealer or investment adviser.

(b) If the commissioner finds that the order is in the public interest and subsection (d) authorizes the action an order issued under this act may revoke, suspend, condition, or limit the registration of a registrant and if the registrant is a broker-dealer or investment adviser, any partner, officer, or director, any person having a similar status or performing similar functions, or any person directly or indirectly controlling the broker-dealer or investment adviser. However, the commissioner:

(1) May not institute a revocation or suspension proceeding under this subsection based on an order issued by another state that is reported to the commissioner or designee later than one year after the date of the order on which it is based; and

(2) Under subsection (d)(5)(A) and (B), may not issue an order on the basis of an order under the state securities act of another state unless the other order was based on conduct for which subsection (d) would authorize the action had the conduct occurred in this state.

(c) If the commissioner finds that the order is in the public interest and subsection (d)(1) to (6), (8), (9), (10), or (12) and (13) authorizes the action, an order under this act may censure, impose a bar, or impose a civil penalty in an amount not to exceed a maximum of five thousand dollars for a single violation or fifty thousand dollars for several violations on a registrant and if the registrant is a broker-dealer or investment adviser, any partner, officer, or director, any person having similar functions or any person directly or indirectly controlling the broker-dealer or investment adviser.

(d) A person may be disciplined under subsections (a) to (c) if the person:

(1) Has filed an application for registration in this state under this act or the predecessor act within the previous ten years, which, as of the effective date of registration or as of any date after filing in the case of an order denying effectiveness, was incomplete in any material respect or contained a statement that, in light of the circumstances under which it was made, was false or misleading with respect to a material fact;

(2) Willfully violated or willfully failed to comply with this act or the predecessor act or a rule adopted or order issued under this act or the predecessor act within the previous ten years;

(3) Has been convicted of a felony or within the previous ten years has been convicted of a misdemeanor involving a security, a commodity future or option contract, or an aspect of a business involving securities, commodities, investments, franchises, insurance, banking, or finance;

(4) Is enjoined or restrained by a court of competent jurisdiction in an action instituted by the commissioner under this act or the predecessor act, a state, the Securities and Exchange Commission, or the United States from engaging in or continuing an act, practice, or course of business involving an aspect of a business involving securities, commodities, investments, franchises, insurance, banking, or finance;

(5) Is the subject of an order, issued after notice and opportunity for hearing by:

(A) The securities, depository institution, insurance, or other financial services regulator of a state or by the Securities and Exchange Commission or other federal agency denying, revoking, barring, or suspending registration as a broker-dealer, agent, investment adviser, federal covered investment adviser, or investment adviser representative;

(B) The securities regulator of a state or by the Securities and Exchange Commission against a broker-dealer, agent, investment adviser, investment adviser representative, or federal covered investment adviser;

(C) The Securities and Exchange Commission or by a self-regulatory organization suspending or expelling the registrant from membership in the self-regulatory organization;

(D) A court adjudicating a United States Postal Service fraud order;

(E) The insurance regulator of a state denying, suspending, or revoking the registration of an insurance agent; or

(F) A depository institution regulator suspending or barring a person from the depository institution business;

(6) Is the subject of an adjudication or determination, after notice and opportunity for hearing, by the Securities and Exchange Commission, the Commodity Futures Trading Commission; the Federal Trade Commission; a federal depository institution regulator, or a depository institution, insurance, or other financial services regulator of a state that the person willfully violated the Securities Act of 1933, the Securities Exchange Act of 1934, the Investment Advisers Act of 1940, the Investment Company Act of 1940, or the Commodity Exchange Act, the securities or commodities law of a state, or a federal or state law under which a business involving investments, franchises, insurance, banking, or finance is regulated;

(7) Is insolvent, either because the person's liabilities exceed the person's assets or because the person cannot meet the person's obligations as they mature, but the commissioner may not enter an order against an applicant or registrant under this paragraph without a finding of insolvency as to the applicant or registrant;

(8) Refuses to allow or otherwise impedes the commissioner from conducting an audit or inspection under section 409.4-411(d) or refuses access to a registrant's office to conduct an audit or inspection under section 409.4-411(d);

(9) Has failed to reasonably supervise an agent, investment adviser representative, or other individual, if the agent, investment adviser representative, or other individual was subject to the person's supervision and committed a violation of this act or the predecessor act or a rule adopted or order issued under this act or the predecessor act within the previous ten years;

(10) Has not paid the proper filing fee within thirty days after having been notified by the commissioner of a deficiency, but the commissioner shall vacate an order under this paragraph when the deficiency is corrected;

(11) After notice and opportunity for a hearing, has been found within the previous ten years:

(A) By a court of competent jurisdiction to have willfully violated the laws of a foreign jurisdiction under which the business of securities, commodities, investment, franchises, insurance, banking, or finance is regulated;

(B) To have been the subject of an order of a securities regulator of a foreign jurisdiction denying, revoking, or suspending the right to engage in the business of securities as a broker-dealer, agent, investment adviser, investment adviser representative, or similar person; or

(C) To have been suspended or expelled from membership by or participation in a securities exchange or securities association operating under the securities laws of a foreign jurisdiction;

(12) Is the subject of a cease and desist order issued by the Securities and Exchange Commission or issued under the securities, commodities, investment, franchise, banking, finance, or insurance laws of a state;

(13) Has engaged in dishonest or unethical practices in the securities, commodities, investment, franchise, banking, finance, or insurance business within the previous ten years; or

(14) Is not qualified on the basis of factors such as training, experience, and knowledge of the securities business. However, in the case of an application by an agent for a broker-dealer that is a member of a self-regulatory organization or by an individual for registration as an investment adviser representative, a denial order may not be based on this paragraph if the individual has successfully completed all examinations required by subsection (e). The commissioner may require an applicant for registration under section 409.4-402 or 409.4-404 who has not been registered in a state within the two years preceding the filing of an application in this state to successfully complete an examination.

(e) A rule adopted or order issued under this act may require that an examination, including an examination developed or approved by an organization of securities regulators, be successfully completed by a class of individuals or all individuals. An order issued under this act may waive, in whole or in part, an examination as to an individual and a rule adopted under this act may waive, in whole or in part, an examination as to a class of individuals if the commissioner determines that the examination is not necessary or appropriate in the public interest and for the protection of investors.

(f) The commissioner may suspend or deny an application summarily; restrict, condition, limit, or suspend a registration; or censure, bar, or impose a civil penalty on a registrant before final determination of an administrative proceeding. Upon the issuance of an order, the commissioner shall promptly notify each person subject to the order that the order has been issued, the reasons for the action, and that within fifteen days after the receipt of a request in a record from the person the matter will be scheduled for a hearing. If a hearing is not requested and none is ordered by the commissioner within thirty days after the date of service of the order, the order becomes final by operation of law. If a hearing is requested or ordered, the commissioner, after notice of and opportunity for hearing to each person subject to the order, may modify or vacate the order or extend the order until final determination.

(g) An order issued may not be issued under this section, except under subsection (f), without:

(1) Appropriate notice to the applicant or registrant;

(2) Opportunity for hearing; and

(3) Findings of fact and conclusions of law in a record.

(h) A person that controls, directly or indirectly, a person not in compliance with this section may be disciplined by order of the commissioner under subsections (a) to (c) to the same extent as the noncomplying person, unless the controlling person did not know, and in the exercise of reasonable care could not have known, of the existence of conduct that is a ground for discipline under this section.

(i) The commissioner may not institute a proceeding under subsection (a), (b), or (c) based solely on material facts actually known by the commissioner unless an investigation or the proceeding is instituted within one year after the commissioner actually acquires knowledge of the material facts.

(j) Any applicant denied an agent, broker-dealer, investment adviser or investment adviser representative registration by order of the commissioner pursuant to subsection (a) may file a petition with the administrative hearing commission alleging that the commissioner has denied the registration. The administrative hearing commission shall conduct hearings and make findings of fact and conclusions of law. The commissioner shall have the burden of proving a ground for denial pursuant to this act.

(k) If a proceeding is instituted to revoke or suspend a registration of any agent, broker-dealer, investment adviser, or investment adviser representative pursuant to subsection (b), the commissioner shall refer the matter to the administrative hearing commission. The administrative hearing commission shall conduct hearings and make findings of fact and conclusions of law in such cases. The commissioner shall have the burden of proving a ground for suspension or revocation pursuant to this act. The administrative hearing commission shall submit its findings of fact and conclusions of law to the commissioner for final disposition.

(l) Hearing procedures before the commissioner or the administrative hearing commission and judicial review of the decisions and orders of the commissioner and of the administrative hearing commission, and all other procedural matters pursuant to this act shall be governed by the provisions of chapter 536. Hearings before the administrative hearing commission shall also be governed by the provisions of chapter 621.

(L. 2003 H.B. 380)

Effective 9-01-03



Section 409.5-501 General fraud.

Effective 01 Sep 2003, see footnote

Title XXVI TRADE AND COMMERCE

409.5-501. General fraud. — It is unlawful for a person, in connection with the offer, sale, or purchase of a security, directly or indirectly:

(1) To employ a device, scheme, or artifice to defraud;

(2) To make an untrue statement of a material fact or to omit to state a material fact necessary in order to make the statement made, in the light of the circumstances under which it is made, not misleading; or

(3) To engage in an act, practice, or course of business that operates or would operate as a fraud or deceit upon another person.

(L. 2003 H.B. 380)

Effective 9-01-03



Section 409.5-502 Prohibited conduct in providing investment advice.

Effective 01 Sep 2003, see footnote

Title XXVI TRADE AND COMMERCE

409.5-502. Prohibited conduct in providing investment advice. — (a) It is unlawful for a person that advises others for compensation, either directly or indirectly or through publications or writings, as to the value of securities or the advisability of investing in, purchasing, or selling securities or that, for compensation and as part of a regular business, issues or promulgates analyses or reports relating to securities:

(1) To employ a device, scheme, or artifice to defraud another person; or

(2) To engage in an act, practice, or course of business that operates or would operate as a fraud or deceit upon another person.

(b) A rule adopted under this act may define an act, practice, or course of business of an investment adviser or an investment adviser representative, other than a supervised person of a federal covered investment adviser, as fraudulent, deceptive, or manipulative, and prescribe means reasonably designed to prevent investment advisers and investment adviser representatives, other than supervised persons of a federal covered investment adviser, from engaging in acts, practices, and courses of business defined as fraudulent, deceptive, or manipulative.

(c) A rule adopted under this act may specify the contents of an investment advisory contract entered into, extended, or renewed by an investment adviser.

(L. 2003 H.B. 380)

Effective 9-01-03



Section 409.5-503 Evidentiary burden.

Effective 01 Sep 2003, see footnote

Title XXVI TRADE AND COMMERCE

409.5-503. Evidentiary burden. — (a) In a civil action or administrative proceeding under this act, a person claiming an exemption, exception, preemption, or exclusion has the burden to prove the applicability of the claim.

(b) In a criminal proceeding under this act, a person claiming an exception or exclusion from definition has the burden of injecting the issue pursuant to section 556.051*, and a person claiming an exemption or qualification as a federal covered security has the burden of proving the claim as an affirmative defense pursuant to section 556.056*.

(L. 2003 H.B. 380)

Effective 9-01-03

*Sections 556.051 and 556.056 were repealed by S.B. 491, 2014, effective 1-01-17.



Section 409.5-504 Filing of sales and advertising literature.

Effective 01 Sep 2003, see footnote

Title XXVI TRADE AND COMMERCE

409.5-504. Filing of sales and advertising literature. — (a) Except as otherwise provided in subsection (b), a rule adopted or order issued under this act may require the filing of a prospectus, pamphlet, circular, form letter, advertisement, sales literature, or other advertising record relating to a security or investment advice, addressed or intended for distribution to prospective investors, including clients or prospective clients of a person registered or required to be registered as an investment adviser under this act.

(b) This section does not apply to sales and advertising literature specified in subsection (a) which relates to a federal covered security, a federal covered investment adviser, or a security or transaction exempted by section 409.2-201, 409.2-202, or 409.2-203 except as required pursuant to section 409.2-201(7).

(L. 2003 H.B. 380)

Effective 9-01-03



Section 409.5-505 Misleading filings.

Effective 01 Sep 2003, see footnote

Title XXVI TRADE AND COMMERCE

409.5-505. Misleading filings. — It is unlawful for a person to make or cause to be made, in a record that is used in an action or proceeding or filed under this act, a statement that, at the time and in the light of the circumstances under which it is made, is false or misleading in a material respect, or, in connection with the statement, to omit to state a material fact necessary to make the statement made, in the light of the circumstances under which it was made, not false or misleading.

(L. 2003 H.B. 380)

Effective 9-01-03



Section 409.5-506 Misrepresentations concerning registration or exemption.

Effective 01 Sep 2003, see footnote

Title XXVI TRADE AND COMMERCE

409.5-506. Misrepresentations concerning registration or exemption. — The filing of an application for registration, a registration statement, a notice filing under this act, the registration of a person, the notice filing by a person, or the registration of a security under this act does not constitute a finding by the commissioner that a record filed under this act is true, complete, and not misleading. The filing or registration or the availability of an exemption, exception, preemption, or exclusion for a security or a transaction does not mean that the commissioner has passed upon the merits or qualifications of, or recommended or given approval to, a person, security, or transaction. It is unlawful to make, or cause to be made, to a purchaser, customer, client, or prospective customer or client a representation inconsistent with this section.

(L. 2003 H.B. 380)

Effective 9-01-03



Section 409.5-507 Qualified immunity.

Effective 01 Sep 2003, see footnote

Title XXVI TRADE AND COMMERCE

409.5-507. Qualified immunity. — A broker-dealer, agent, investment adviser, federal covered investment adviser, or investment adviser representative is not liable to another broker-dealer, agent, investment adviser, federal covered investment adviser, or investment adviser representative for defamation relating to a statement that is contained in a record required by the commissioner, or designee of the commissioner, the Securities and Exchange Commission, or a self-regulatory organization, unless the person knew, or should have known at the time that the statement was made, that it was false in a material respect or the person acted in reckless disregard of the statement's truth or falsity.

(L. 2003 H.B. 380)

Effective 9-01-03



Section 409.5-508 Criminal penalties.

Effective 28 Aug 2009

Title XXVI TRADE AND COMMERCE

409.5-508. Criminal penalties. — (a) A person commits the crime of criminal securities fraud when such person willfully violates section 409.5-501.

(b) A person commits a criminal securities violation when such person willfully violates any other provision of this act, or a rule adopted or order issued under this act, except Section 409.5-504 or the notice filing requirements of section 409.3-302 or 409.4-405, or that willfully violates section 409.5-505 knowing the statement made to be false or misleading in a material respect.

(c) A person convicted of criminal securities fraud or any other criminal securities violation shall be fined not more than one million dollars or imprisoned not more than ten years, or both, and if the violation was committed against an elderly or disabled person, then the fine shall be not less than fifty thousand dollars. For purposes of this section, the following terms mean:

(1) "Disabled person", a person with a physical or mental impairment that substantially limits one or more of the major life activities of such individual, a record of such impairment, or being regarded as having such an impairment;

(2) "Elderly person", a person sixty years of age or older.

(d) An individual convicted of violating a rule or order under this act may be fined, but may not be imprisoned, if the individual did not have knowledge of the rule or order.

(e) The attorney general or the proper prosecuting attorney with or without a reference from the commissioner may institute criminal proceedings under this act.

(f) This act does not limit the power of this state to punish a person for conduct that constitutes a crime under other laws of this state.

(L. 2003 H.B. 380, A.L. 2009 H.B. 62)



Section 409.5-509 Civil liability.

Effective 01 Sep 2003, see footnote

Title XXVI TRADE AND COMMERCE

409.5-509. Civil liability. — (a) Enforcement of civil liability under this section is subject to the Securities Litigation Uniform Standards Act of 1998.

(b) A person is liable to the purchaser if the person sells a security in violation of section 409.3-301 or, by means of an untrue statement of a material fact or an omission to state a material fact necessary in order to make the statement made, in light of the circumstances under which it is made, not misleading, the purchaser not knowing the untruth or omission and the seller not sustaining the burden of proof that the seller did not know and, in the exercise of reasonable care, could not have known of the untruth or omission. An action under this subsection is governed by the following:

(1) The purchaser may maintain an action to recover the consideration paid for the security, less the amount of any income received on the security, and interest at the rate of eight percent per year from the date of the purchase, costs, and reasonable attorneys' fees determined by the court, upon the tender of the security, or for actual damages as provided in paragraph (3).

(2) The tender referred to in paragraph (1) may be made any time before entry of judgment. Tender requires only notice in a record of ownership of the security and willingness to exchange the security for the amount specified. A purchaser that no longer owns the security may recover actual damages as provided in paragraph (3).

(3) Actual damages in an action arising under this subsection are the amount that would be recoverable upon a tender less the value of the security when the purchaser disposed of it, and interest at the rate of eight percent per year from the date of the purchase, costs, and reasonable attorneys' fees determined by the court.

(c) A person is liable to the seller if the person buys a security by means of an untrue statement of a material fact or omission to state a material fact necessary in order to make the statement made, in light of the circumstances under which it is made, not misleading, the seller not knowing of the untruth or omission, and the purchaser not sustaining the burden of proof that the purchaser did not know, and in the exercise of reasonable care, could not have known of the untruth or omission. An action under this subsection is governed by the following:

(1) The seller may maintain an action to recover the security, and any income received on the security, costs, and reasonable attorneys' fees determined by the court, upon the tender of the purchase price, or for actual damages as provided in paragraph (3).

(2) The tender referred to in paragraph (1) may be made any time before entry of judgment. Tender requires only notice in a record of the present ability to pay the amount tendered and willingness to take delivery of the security for the amount specified. If the purchaser no longer owns the security, the seller may recover actual damages as provided in paragraph (3).

(3) Actual damages in an action arising under this subsection is the difference between the price at which the security was sold and the value the security would have had at the time of the sale in the absence of the purchaser's conduct causing liability, and interest at the rate of eight percent per year from the date of the sale of the security, costs, and reasonable attorneys' fees determined by the court.

(d) A person acting as a broker-dealer or agent that sells or buys a security in violation of section 409.4-401(a), 409.4-402(a), or 409.5-506 is liable to the customer. The customer, if a purchaser, may maintain an action for recovery of actual damages as specified in subsections (b)(1) to (3), or, if a seller, for a remedy as specified in subsections (c)(1) to (3).

(e) A person acting as an investment adviser or investment adviser representative that provides investment advice for compensation in violation of section 409.4-403(a), 409.4-404(a), or 409.5-506 is liable to the client. The client may maintain an action to recover the consideration paid for the advice, interest at the rate of eight percent per year from the date of payment, costs, and reasonable attorneys' fees determined by the court.

(f) A person that receives directly or indirectly any consideration for providing investment advice to another person and that employs a device, scheme, or artifice to defraud the other person or engages in an act, practice, or course of business that operates or would operate as a fraud or deceit on the other person is liable to the other person. An action under this subsection is governed by the following:

(1) The person defrauded may maintain an action to recover the consideration paid for the advice and the amount of any actual damages caused by the fraudulent conduct, interest at the rate of eight percent per year from the date of the fraudulent conduct, costs, and reasonable attorneys' fees determined by the court, less the amount of any income received as a result of the fraudulent conduct.

(2) This subsection does not apply to a broker-dealer or its agents if the investment advice provided is solely incidental to transacting business as a broker-dealer and no special compensation is received for the investment advice.

(g) The following persons are liable jointly and severally with and to the same extent as persons liable under subsections (b) to (f):

(1) A person that directly or indirectly controls a person liable under subsections (b) to (f), unless the controlling person sustains the burden of proof that the person did not know, and in the exercise of reasonable care could not have known, of the existence of conduct by reason of which the liability is alleged to exist;

(2) An individual who is a managing partner, executive officer, or director of a person liable under subsections (b) to (f), including an individual having a similar status or performing similar functions, unless the individual sustains the burden of proof that the individual did not know and, in the exercise of reasonable care could not have known, of the existence of conduct by reason of which the liability is alleged to exist;

(3) An individual who is an employee of or associated with a person liable under subsections (b) to (f) and who materially aids the conduct giving rise to the liability, unless the individual sustains the burden of proof that the individual did not know and, in the exercise of reasonable care could not have known, of the existence of conduct by reason of which the liability is alleged to exist; and

(4) A person that is a broker-dealer, agent, investment adviser, or investment adviser representative that materially aids the conduct giving rise to the liability under subsections (b) to (f), unless the person sustains the burden of proof that the person did not know and, in the exercise of reasonable care could not have known, of the existence of conduct by reason of which liability is alleged to exist.

(h) A person liable under this section has a right of contribution as in cases of contract against any other person liable under this section for the same conduct.

(i) A cause of action under this section survives the death of an individual who might have been a plaintiff or defendant.

(j) A person may not obtain relief:

(1) Under subsection (b) for violation of section 409.3-301, or under subsection (d) or (e), unless the action is instituted within one year after the violation occurred; or

(2) Under subsection (b), other than for violation of section 409.3-301, or under subsection (c) or (f), unless the action is instituted within the earlier of two years after discovery of the facts constituting the violation or five years after the violation.

(k) A person that has made, or has engaged in the performance of, a contract in violation of this act or a rule adopted or order issued under this act, or that has acquired a purported right under the contract with knowledge of conduct by reason of which its making or performance was in violation of this act, may not base an action on the contract.

(l) A condition, stipulation, or provision binding a person purchasing or selling a security or receiving investment advice to waive compliance with this act or a rule adopted or order issued under this act is void.

(m) The rights and remedies provided by this act are in addition to any other rights or remedies that may exist, but this act does not create a cause of action not specified in this section or section 409.4-411(e).

(L. 2003 H.B. 380)

Effective 9-01-03



Section 409.5-510 Rescission offers.

Effective 01 Sep 2003, see footnote

Title XXVI TRADE AND COMMERCE

409.5-510. Rescission offers. — A purchaser, seller, or recipient of investment advice may not maintain an action under section 409.5-509 if:

(1) The purchaser, seller, or recipient of investment advice receives in a record, before the action is instituted:

(A) An offer stating the respect in which liability under section 409.5-509 may have arisen and fairly advising the purchaser, seller, or recipient of investment advice of that person's rights in connection with the offer, and any financial or other information necessary to correct all material misrepresentations or omissions in the information that was required by this act to be furnished to that person at the time of the purchase, sale, or investment advice;

(B) If the basis for relief under this section may have been a violation of section 409.5-509(b), an offer to repurchase the security for cash, payable on delivery of the security, equal to the consideration paid, and interest at the rate of eight percent per year from the date of the purchase, less the amount of any income received on the security, or, if the purchaser no longer owns the security, an offer to pay the purchaser upon acceptance of the offer damages in an amount that would be recoverable upon a tender, less the value of the security when the purchaser disposed of it, and interest at the rate of eight percent per year from the date of the purchase in cash equal to the damages computed in the manner provided in this subsection;

(C) If the basis for relief under this section may have been a violation of section 409.5-509(c), an offer to tender the security, on payment by the seller of an amount equal to the purchase price paid, less income received on the security by the purchaser and interest at the rate of eight percent per year from the date of the sale; or if the purchaser no longer owns the security, an offer to pay the seller upon acceptance of the offer, in cash, damages in the amount of the difference between the price at which the security was purchased and the value the security would have had at the time of the purchase in the absence of the purchaser's conduct that may have caused liability and interest at the rate of eight percent per year from the date of the sale;

(D) If the basis for relief under this section may have been a violation of section 409.5-509(d); and if the customer is a purchaser, an offer to pay as specified in subparagraph (B); or, if the customer is a seller, an offer to tender or to pay as specified in subparagraph (C);

(E) If the basis for relief under this section may have been a violation of section 409.5-509(e), an offer to reimburse in cash the consideration paid for the advice and interest at the rate of eight percent per year from the date of payment; or

(F) If the basis for relief under this section may have been a violation of section 409.5-509(f), an offer to reimburse in cash the consideration paid for the advice, the amount of any actual damages that may have been caused by the conduct, and interest at the rate of eight percent per year from the date of the violation causing the loss;

(2) The offer under paragraph (1) states that it must be accepted by the purchaser, seller, or recipient of investment advice within thirty days after the date of its receipt by the purchaser, seller, or recipient of investment advice or any shorter period, of not less than three days, that the commissioner, by order, specifies;

(3) The offeror has the present ability to pay the amount offered or to tender the security under paragraph (1);

(4) The offer under paragraph (1) is delivered to the purchaser, seller, or recipient of investment advice, or sent in a manner that ensures receipt by the purchaser, seller, or recipient of investment advice; and

(5) The purchaser, seller, or recipient of investment advice that accepts the offer under paragraph (1) in a record within the period specified under paragraph (2) is paid in accordance with the terms of the offer.

(L. 2003 H.B. 380)

Effective 9-01-03



Section 409.6-601 Administration.

Effective 01 Sep 2003, see footnote

Title XXVI TRADE AND COMMERCE

409.6-601. Administration. — (a) This act shall be administered by the commissioner of securities who shall be appointed by and act under the direction of the secretary of state, and shall receive compensation as provided by law.

(b) The attorney general shall appear on behalf of and represent the commissioner in all proceedings before the administrative hearing commission, and in the circuit court of any county of the state or any city not within a county, or any court of another state in all civil enforcement actions brought under this act. The attorney general may appoint attorneys employed by the secretary of state as special assistant attorneys general to appear on behalf of and represent the commissioner.

(c) It is unlawful for the secretary of state, commissioner or an officer, employee, or designee of the commissioner to use for personal benefit or the benefit of others records or other information obtained by or filed with the commissioner that are not public under section 409.6-607(b). This act does not authorize the secretary of state, commissioner or an officer, employee, or designee of the commissioner to disclose the record or information, except in accordance with section 409.6-602, 409.6-607(c), or 409.6-608.

(d) This act does not create or diminish a privilege or exemption that exists at common law, by statute or rule, or otherwise.

(e) The commissioner may develop and implement investor education initiatives to inform the public about investing in securities, with particular emphasis on the prevention and detection of securities fraud. In developing and implementing these initiatives, the commissioner may collaborate with public and nonprofit organizations with an interest in investor education. The commissioner may accept a grant or donation from a person that is not affiliated with the securities industry or from a nonprofit organization, regardless of whether the organization is affiliated with the securities industry, to develop and implement investor education initiatives. This subsection does not authorize the commissioner to require participation or monetary contributions of a registrant in an investor education program.

(f) The "Investor Education and Protection Fund" is created to provide funds for the purposes identified in subsection (e). Notwithstanding the provisions of section 33.080, any funds remaining in the secretary of state's investor education and protection fund at the end of any biennium shall not be transferred to the general revenue fund.

(L. 2003 H.B. 380)

Effective 9-01-03



Section 409.6-602 Investigations and subpoenas.

Effective 01 Sep 2003, see footnote

Title XXVI TRADE AND COMMERCE

409.6-602. Investigations and subpoenas. — (a) The commissioner may:

(1) Conduct public or private investigations within or outside of this state which the commissioner considers necessary or appropriate to determine whether a person has violated, is violating, or is about to violate this act or a rule adopted or order issued under this act, or to aid in the enforcement of this act or in the adoption of rules and forms under this act;

(2) Require or permit a person to testify, file a statement, or produce a record, under oath or otherwise as the commissioner determines, as to all the facts and circumstances concerning a matter to be investigated or about which an action or proceeding is to be instituted;

(3) Publish a record concerning an action, proceeding, or an investigation under, or a violation of, this act or a rule adopted or order issued under this act if the commissioner determines it is necessary or appropriate in the public interest and for the protection of investors; and

(4) Appoint special investigators to aid in investigations conducted pursuant to this act. Under such appointment by the commissioner, special investigators who meet the qualifications of a law enforcement officer pursuant to chapter 590 shall have the authority as peace officers to serve subpoenas and all other process, and while investigating criminal violations of this act to participate in the making of arrests and the application for search warrants. Such special investigators shall coordinate arrests and seizure of evidence with other state or federal law enforcement officers.

(b) For the purpose of an investigation under this act, the commissioner or its designated officer may administer oaths and affirmations, subpoena witnesses, seek compulsion of attendance, take evidence, require the filing of statements, and require the production of any records that the commissioner considers relevant or material to the investigation.

(c) If a person does not appear or refuses to testify, file a statement, produce records, or otherwise does not obey a subpoena as required by the commissioner under this act, the commissioner may apply to the circuit court of any county of the state or any city not within a county, or a court of another state to enforce compliance. The court may:

(1) Hold the person in contempt;

(2) Order the person to appear before the commissioner;

(3) Order the person to testify about the matter under investigation or in question;

(4) Order the production of records;

(5) Grant injunctive relief, including restricting or prohibiting the offer or sale of securities or the providing of investment advice;

(6) Impose a civil penalty of not less than ten thousand dollars and not greater than fifty thousand dollars for each violation; and

(7) Grant any other necessary or appropriate relief.

(d) This section does not preclude a person from applying to the circuit court of any county of the state or any city not within a county for relief from a request to appear, testify, file a statement, produce records, or obey a subpoena.

(e) An individual is not excused from attending, testifying, filing a statement, producing a record or other evidence, or obeying a subpoena of the commissioner under this act or in an action or proceeding instituted by the commissioner under this act on the grounds that the required testimony, statement, record, or other evidence, directly or indirectly, may tend to incriminate the individual or subject the individual to a criminal fine, penalty, or forfeiture. If the individual refuses to testify, file a statement, or produce a record or other evidence on the basis of the individual's privilege against self-incrimination, the commissioner may apply to the circuit court of any county of the state or any city not within a county to compel the testimony, the filing of the statement, the production of the record, or the giving of other evidence. The testimony, record, or other evidence compelled under such an order may not be used, directly or indirectly, against the individual in a criminal case, except in a prosecution for perjury or contempt or otherwise failing to comply with the order.

(f) At the request of the securities regulator of another state or a foreign jurisdiction, the commissioner may provide assistance if the requesting regulator states that it is conducting an investigation to determine whether a person has violated, is violating, or is about to violate a law or rule of the other state or foreign jurisdiction relating to securities matters that the requesting regulator administers or enforces. The commissioner may provide the assistance by using the authority to investigate and the powers conferred by this section as the commissioner determines is necessary or appropriate. The assistance may be provided without regard to whether the conduct described in the request would also constitute a violation of this act or other law of this state if occurring in this state. In deciding whether to provide the assistance, the commissioner may consider whether the requesting regulator is permitted and has agreed to provide assistance reciprocally within its state or foreign jurisdiction to the commissioner on securities matters when requested; whether compliance with the request would violate or prejudice the public policy of this state; and the availability of resources and employees of the commissioner to carry out the request for assistance.

(L. 2003 H.B. 380)

Effective 9-01-03



Section 409.6-603 Civil enforcement.

Effective 01 Sep 2003, see footnote

Title XXVI TRADE AND COMMERCE

409.6-603. Civil enforcement. — (a) If the commissioner believes that a person has engaged, is engaging, or is about to engage in an act, practice, or course of business constituting a violation of this act or a rule adopted or order issued under this act or that a person has, is, or is about to engage in an act, practice, or course of business that materially aids a violation of this act or a rule adopted or order issued under this act, the commissioner may maintain an action in the circuit court of any county of the state or any city not within a county to enjoin the act, practice, or course of business and to enforce compliance with this act or a rule adopted or order issued under this act.

(b) In an action under this section and on a proper showing, the court may:

(1) Issue a permanent or temporary injunction, restraining order, or declaratory judgment;

(2) Order other appropriate or ancillary relief, which may include:

(A) An asset freeze, accounting, writ of attachment, writ of general or specific execution, and appointment of a receiver or conservator, that may be the commissioner, for the defendant or the defendant's assets;

(B) Ordering the commissioner to take charge and control of a defendant's property, including investment accounts and accounts in a depository institution, rents, and profits; to collect debts; and to acquire and dispose of property;

(C) Imposing a civil penalty up to ten thousand dollars for a single violation or up to one million dollars for more than one violation; an order of rescission, restitution, or disgorgement directed to a person that has engaged in an act, practice, or course of business constituting a violation of this act or the predecessor act or a rule adopted or order issued under this act or the predecessor act;

(D) Ordering the payment of prejudgment and post-judgment interest; and

(E) Ordering the payment to the investor education and protection fund of an amount equal to ten percent of the total rescission, restitution, or disgorgement ordered, or such other amount as awarded by the court; or

(3) Order such other relief as the court considers appropriate.

(c) The commissioner may not be required to post a bond in an action or proceeding under this act.

(d) The commissioner is authorized to enter into a consent injunction and judgment in the settlement of any proceeding in the public interest under this act.

(e) The commissioner may create an "Investor Restitution Fund" for the purpose of preserving and distributing to aggrieved investors, disgorgement or restitution funds obtained through enforcement proceedings under this act. In addition to the equitable powers of the court authorized above, the court may order that such funds be paid into the investor restitution fund for distribution to aggrieved investors. It shall be the duty of the commissioner to distribute such funds to those persons injured by the unlawful acts, practices, or courses of business. Such funds may or may not be in interest-bearing accounts, but any interest, which accrues to any such account, shall be paid to the credit of the investor education and protection fund. Notwithstanding the provisions of section 33.080, any funds remaining in the secretary of state's investor restitution fund at the end of any biennium shall not be transferred to the general revenue fund, but if the commissioner is unable with reasonable efforts to ascertain the aggrieved investors, then the funds may be transferred to the investor education and protection fund.

(L. 2003 H.B. 380)

Effective 9-01-03



Section 409.6-604 Administrative enforcement.

Effective 28 Aug 2009

Title XXVI TRADE AND COMMERCE

409.6-604. Administrative enforcement. — (a) If the commissioner determines that a person has engaged, is engaging, or is about to engage in an act, practice, or course of business constituting a violation of this act or a rule adopted or order issued under this act or that a person has materially aided, is materially aiding, or is about to materially aid an act, practice, or course of business constituting a violation of this act or a rule adopted or order issued under this act, the commissioner may:

(1) Issue an order directing the person to cease and desist from engaging in the act, practice, or course of business or to take other action necessary or appropriate to comply with this act;

(2) Issue an order denying, suspending, revoking, or conditioning the exemptions for a broker-dealer under section 409.4-401(b)(1)(D) or (F) or an investment adviser under section 409.4-403(b)(1)(C); or

(3) Issue an order under section 409.2-204.

(b) An order under subsection (a) is effective on the date of issuance. Upon issuance of the order, the commissioner shall promptly serve each person subject to the order with a copy of the order and a notice that the order has been entered. The order must include a statement whether the commissioner will seek a civil penalty or costs of the investigation, a statement of the reasons for the order, and notice that, within fifteen days after receipt of a request in a record from the person, the matter will be scheduled for a hearing. If a person subject to the order does not request a hearing and none is ordered by the commissioner within thirty days after the date of service of the order, the order becomes final as to that person by operation of law. If a hearing is requested or ordered, the commissioner, after notice of and opportunity for hearing to each person subject to the order, may modify or vacate the order or extend it until final determination.

(c) If a hearing is requested or ordered pursuant to subsection (b), a hearing before the commissioner must be provided. A final order may not be issued unless the commissioner makes findings of fact and conclusions of law in a record in accordance with the provisions of chapter 536 and procedural rules promulgated by the commissioner. The final order may make final, vacate, or modify the order issued under subsection (a).

(d) In a final order under subsection (c), the commissioner may:

(1) Impose a civil penalty up to one thousand dollars for a single violation or up to ten thousand dollars for more than one violation;

(2) Order a person subject to the order to pay restitution for any loss, including the amount of any actual damages that may have been caused by the conduct and interest at the rate of eight percent per year from the date of the violation causing the loss or disgorge any profits arising from the violation;

(3) In addition to any civil penalty otherwise provided by law, impose an additional civil penalty not to exceed five thousand dollars for each such violation if the commissioner finds that a person subject to the order has violated any provision of this act and that such violation was committed against an elderly or disabled person. For purposes of this section, the following terms mean:

(A) "Disabled person", a person with a physical or mental impairment that substantially limits one or more of the major life activities of such individual, a record of such impairment, or being regarded as having such an impairment;

(B) "Elderly person", a person sixty years of age or older.

(e) In a final order, the commissioner may charge the actual cost of an investigation or proceeding for a violation of this act or a rule adopted or order issued under this act. These funds may be paid into the investor education and protection fund.

(f) If a petition for judicial review of a final order is not filed in accordance with section 409.6-609, the commissioner may file a certified copy of the final order with the clerk of a court of competent jurisdiction. The order so filed has the same effect as a judgment of the court and may be recorded, enforced, or satisfied in the same manner as a judgment of the court.

(g) If a person does not comply with an order under this section, the commissioner may petition a court of competent jurisdiction to enforce the order. The court may not require the commissioner to post a bond in an action or proceeding under this section. If the court finds, after service and opportunity for hearing, that the person was not in compliance with the order, the court may adjudge the person in civil contempt of the order. The court may impose a further civil penalty against the person for contempt in an amount not less than five thousand dollars but not greater than one hundred thousand dollars for each violation and may grant any other relief the court determines is just and proper in the circumstances.

(h) The commissioner is authorized to issue administrative consent orders in the settlement of any proceeding in the public interest under this act.

(L. 2003 H.B. 380, A.L. 2009 H.B. 62)



Section 409.6-605 Rules, forms, orders, interpretive opinions, and hearings.

Effective 01 Sep 2003, see footnote

Title XXVI TRADE AND COMMERCE

409.6-605. Rules, forms, orders, interpretive opinions, and hearings. — (a) The commissioner may:

(1) Issue forms and orders and, after notice and comment, may adopt and amend rules necessary or appropriate to carry out this act and may repeal rules, including rules and forms governing registration statements, applications, notice filings, reports, and other records;

(2) By rule, define terms, whether or not used in this act, but those definitions may not be inconsistent with this act; and

(3) By rule, classify securities, persons, and transactions and adopt different requirements for different classes.

(b) Under this act, a rule or form may not be adopted or amended, or an order issued or amended, unless the commissioner finds that the rule, form, order, or amendment is necessary or appropriate in the public interest or for the protection of investors and is consistent with the purposes intended by this act. In adopting, amending, and repealing rules and forms, section 409.6-608 applies in order to achieve uniformity among the states and coordination with federal laws in the form and content of registration statements, applications, reports, and other records, including the adoption of uniform rules, forms, and procedures.

(c) Subject to Section 15(h) of the Securities Exchange Act and Section 222 of the Investment Advisers Act of 1940, the commissioner may require that a financial statement filed under this act be prepared in accordance with generally accepted accounting principles in the United States and comply with other requirements specified by rule adopted or order issued under this act. A rule adopted or order issued under this act may establish:

(1) Subject to Section 15(h) of the Securities Exchange Act and Section 222 of the Investment Advisors Act of 1940, the form and content of financial statements required under this act;

(2) Whether unconsolidated financial statements must be filed; and

(3) Whether required financial statements must be audited by an independent certified public accountant.

(d) The commissioner may provide interpretative opinions or issue determinations that the commissioner will not institute a proceeding or an action under this act against a specified person for engaging in a specified act, practice, or course of business if the determination is consistent with this act. A rule adopted or order issued under this act may establish a reasonable charge for interpretative opinions or determinations that the commissioner will not institute an action or a proceeding under this act.

(e) A penalty under this act may not be imposed for, and liability does not arise from conduct that is engaged in or omitted in good faith believing it conforms to a rule, form, or order of the commissioner under this act.

(f) A hearing in an administrative proceeding under this act must be conducted in public unless the commissioner for good cause consistent with this act determines that the hearing will not be so conducted.

(g) Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this act shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2003, shall be invalid and void.

(L. 2003 H.B. 380)

Effective 9-01-03



Section 409.6-606 Administrative files and opinions.

Effective 01 Sep 2003, see footnote

Title XXVI TRADE AND COMMERCE

409.6-606. Administrative files and opinions. — (a) The commissioner shall maintain, or designate a person to maintain, a register of applications for registration of securities; registration statements; notice filings; applications for registration of broker-dealers, agents, investment advisers, and investment adviser representatives; notice filings by federal covered investment advisers that are or have been effective under this act or the predecessor act; notices of claims of exemption from registration or notice filing requirements contained in a record; orders issued under this act or the predecessor act; and interpretative opinions or no action determinations issued under this act.

(b) The commissioner shall make all rules, forms, interpretative opinions, and orders available to the public.

(c) The commissioner shall furnish a copy of a record that is a public record or a certification that the public record does not exist to a person that so requests. A rule adopted under this act may establish a reasonable charge for furnishing the record or certification. A copy of the record certified or a certificate by the commissioner of a record's nonexistence is prima facie evidence of a record or its nonexistence.

(L. 2003 H.B. 380)

Effective 9-01-03



Section 409.6-607 Public records; confidentiality.

Effective 01 Sep 2003, see footnote

Title XXVI TRADE AND COMMERCE

409.6-607. Public records; confidentiality. — (a) Except as otherwise provided in subsection (b), records obtained by the commissioner or filed under this act, including a record contained in or filed with a registration statement, application, notice filing, or report, are public records and are available for public examination.

(b) The following records are not public records and are not available for public examination under subsection (a):

(1) A record obtained by the commissioner in connection with an audit or inspection under section 409.4-411(d) or an investigation under section 409.6-602;

(2) A part of a record filed in connection with a registration statement under sections 409.3-301 and 409.3-303 to 409.3-305 or a record under section 409.4-411(d) that contains trade secrets or confidential information if the person filing the registration statement or report has asserted a claim of confidentiality or privilege that is authorized by law;

(3) A record that is not required to be provided to the commissioner or filed under this act and is provided to the commissioner only on the condition that the record will not be subject to public examination or disclosure;

(4) A nonpublic record received from a person specified in section 409.6-608(a);

(5) Any Social Security number, residential address unless used as a business address, and residential telephone number contained in a record that is filed; and

(6) A record obtained by the commissioner through a designee of the commissioner that a rule or order under this act determines has been:

(A) Expunged from the commissioner's records by the designee; or

(B) Determined to be nonpublic or nondisclosable by that designee if the commissioner finds the determination to be in the public interest and for the protection of investors.

(c) If disclosure is for the purpose of a civil, administrative, or criminal investigation, action, or proceeding or to a person specified in section 409.6-608(a), the commissioner may disclose a record obtained in connection with an audit or inspection under section 409.4-411(d) or a record obtained in connection with an investigation under section 409.6-602.

(L. 2003 H.B. 380)

Effective 9-01-03



Section 409.6-608 Uniformity and cooperation with other agencies.

Effective 01 Sep 2003, see footnote

Title XXVI TRADE AND COMMERCE

409.6-608. Uniformity and cooperation with other agencies. — (a) The commissioner shall, in the discretion of the commissioner, cooperate, coordinate, consult, and, subject to section 409.6-607, share records and information with the securities regulator of another state, Canada, a Canadian province or territory, a foreign jurisdiction, the Securities and Exchange Commission, the United States Department of Justice, the Commodity Futures Trading Commission, the Federal Trade Commission, the Securities Investor Protection Corporation, the attorney general, a self-regulatory organization, a national or international organization of securities regulators, a federal or state banking and insurance regulator, and a governmental law enforcement agency to effectuate greater uniformity in securities matters among the federal government, self-regulatory organizations, states, and foreign governments.

(b) In cooperating, coordinating, consulting, and sharing records and information under this section and in acting by rule, order, or waiver under this act, the commissioner shall, in the discretion of the commissioner, take into consideration in carrying out the public interest the following general policies:

(1) Maximizing effectiveness of regulation for the protection of investors;

(2) Maximizing uniformity in federal and state regulatory standards; and

(3) Minimizing burdens on the business of capital formation, without adversely affecting essentials of investor protection.

(c) The cooperation, coordination, consultation, and sharing of records and information authorized by this section includes:

(1) Establishing or employing one or more designees as a central depository for registration and notice filings under this act and for records required or allowed to be maintained under this act;

(2) Developing and maintaining uniform forms;

(3) Conducting a joint examination or investigation;

(4) Holding a joint administrative hearing;

(5) Instituting and prosecuting a joint civil or administrative proceeding;

(6) Sharing and exchanging personnel;

(7) Coordinating registrations under sections 409.3-301 and 409.4-401 to 409.4-404 and exemptions under section 409.2-203;

(8) Sharing and exchanging records, subject to section 409.6-607;

(9) Formulating rules, statements of policy, guidelines, forms, and interpretative opinions and releases;

(10) Formulating common systems and procedures;

(11) Notifying the public of proposed rules, forms, statements of policy, and guidelines;

(12) Attending conferences and other meetings among securities regulators, which may include representatives of governmental and private sector organizations involved in capital formation, deemed necessary or appropriate to promote or achieve uniformity; and

(13) Developing and maintaining a uniform exemption from registration for small issuers, and taking other steps to reduce the burden of raising investment capital by small businesses.

(L. 2003 H.B. 380)

Effective 9-01-03



Section 409.6-609 Judicial review.

Effective 01 Sep 2003, see footnote

Title XXVI TRADE AND COMMERCE

409.6-609. Judicial review. — (a) Except as otherwise provided in this act, any interested person aggrieved by any order of the commissioner under any provision of this act, or by any refusal or failure of the commissioner to make an order pursuant to any of said provisions, shall be entitled to a hearing before the commissioner in accordance with the provisions of chapter 536. A final order issued by the commissioner under this act is subject to judicial review in accordance with the provisions of chapter 536 in the circuit court of Cole County.

(b) A rule adopted under this act is subject to judicial review in accordance with the provisions of chapter 536 in the circuit court of Cole County.

(L. 2003 H.B. 380)

Effective 9-01-03



Section 409.6-610 Jurisdiction.

Effective 01 Sep 2003, see footnote

Title XXVI TRADE AND COMMERCE

409.6-610. Jurisdiction. — (a) Sections 409.3-301, 409.3-302, 409.4-401(a), 409.4-402(a), 409.4-403(a), 409.4-404(a), 409.5-501, 409.5-506, 409.5-509, and 409.5-510 do not apply to a person that sells or offers to sell a security unless the offer to sell or the sale is made in this state or the offer to purchase or the purchase is made and accepted in this state.

(b) Sections 409.4-401(a), 409.4-402(a), 409.4-403(a), 409.4-404(a), 409.5-501, 409.5-506, 409.5-509, and 409.5-510 do not apply to a person that purchases or offers to purchase a security unless the offer to purchase or the purchase is made in this state or the offer to sell or the sale is made and accepted in this state.

(c) For the purpose of this section, an offer to sell or to purchase a security is made in this state, whether or not either party is then present in this state, if the offer:

(1) Originates from within this state; or

(2) Is directed by the offeror to a place in this state and received at the place to which it is directed.

(d) For the purpose of this section, an offer to purchase or to sell is accepted in this state, whether or not either party is then present in this state, if the acceptance:

(1) Is communicated to the offeror in this state and the offeree reasonably believes the offeror to be present in this state and the acceptance is received at the place in this state to which it is directed; and

(2) Has not previously been communicated to the offeror, orally or in a record, outside this state.

(e) An offer to sell or to purchase is not made in this state when a publisher circulates or there is circulated on the publisher's behalf in this state a bona fide newspaper or other publication of general, regular, and paid circulation that is not published in this state, or that is published in this state but has had more than two-thirds of its circulation outside this state during the previous twelve months or when a radio or television program or other electronic communication originating outside this state is received in this state. A radio or television program, or other electronic communication is considered as having originated in this state if either the broadcast studio or the originating source of transmission is located in this state, unless:

(1) The program or communication is syndicated and distributed from outside this state for redistribution to the general public in this state;

(2) The program or communication is supplied by a radio, television, or other electronic network with the electronic signal originating from outside this state for redistribution to the general public in this state;

(3) The program or communication is an electronic communication that originates outside this state and is captured for redistribution to the general public in this state by a community antenna or cable, radio, cable television, or other electronic system; or

(4) The program or communication consists of an electronic communication that originates in this state, but which is not intended for distribution to the general public in this state.

(f) Sections 409.4-403(a), 409.4-404(a), 409.4-405(a), 409.5-502, 409.5-505, and 409.5-506 apply to a person if the person engages in an act, practice, or course of business instrumental in effecting prohibited or actionable conduct in this state, whether or not either party is then present in this state.

(L. 2003 H.B. 380)

Effective 9-01-03



Section 409.6-611 Service of process.

Effective 01 Sep 2003, see footnote

Title XXVI TRADE AND COMMERCE

409.6-611. Service of process. — (a) A consent to service of process complying with section 409.6-611 required by this act must be signed and filed in the form required by a rule or order under this act. A consent appointing the commissioner the person's agent for service of process in a noncriminal action or proceeding against the person, or the person's successor or personal representative under this act or a rule adopted or order issued under this act after the consent is filed, has the same force and validity as if the service were made personally on the person filing the consent. A person that has filed a consent complying with this subsection in connection with a previous application for registration or notice filing need not file an additional consent.

(b) If a person, including a nonresident of this state, engages in an act, practice, or course of business prohibited or made actionable by this act or a rule adopted or order issued under this act and the person has not filed a consent to service of process under subsection (a), the act, practice, or course of business constitutes the appointment of the commissioner as the person's agent for service of process in a noncriminal action or proceeding against the person or the person's successor or personal representative.

(c) Service under subsection (a) or (b) may be made by providing a copy of the process to the office of the commissioner, but it is not effective unless:

(1) The plaintiff, which may be the commissioner, promptly sends notice of the service and a copy of the process, return receipt requested, to the defendant or respondent at the address set forth in the consent to service of process or, if a consent to service of process has not been filed, at the last known address, or takes other reasonable steps to give notice; and

(2) The plaintiff files an affidavit of compliance with this subsection in the action or proceeding on or before the return day of the process, if any, or within the time that the court, or the commissioner in a proceeding before the commissioner, allows.

(d) Service pursuant to subsection (c) may be used in a proceeding before the commissioner or by the commissioner in a civil action in which the commissioner is the moving party.

(e) If process is served under subsection (c), the court, or the commissioner in a proceeding before the commissioner, shall order continuances as are necessary or appropriate to afford the defendant or respondent reasonable opportunity to defend.

(L. 2003 H.B. 380)

Effective 9-01-03



Section 409.6-612 Severability clause.

Effective 01 Sep 2003, see footnote

Title XXVI TRADE AND COMMERCE

409.6-612. Severability clause. — If any provision of this act or its application to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of this act that can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

(L. 2003 H.B. 380)

Effective 9-01-03



Section 409.7-701 Effective date.

Effective 01 Sep 2003, see footnote

Title XXVI TRADE AND COMMERCE

409.7-701. Effective date. — This act takes effect on September 1, 2003.

(L. 2003 H.B. 380)

Effective 9-01-03



Section 409.7-702 Repeals.

Effective 01 Sep 2003, see footnote

Title XXVI TRADE AND COMMERCE

409.7-702. Repeals. — The following act is repealed: Missouri Securities Act of 1956, as amended, RSMo 2002.

(L. 2003 H.B. 380)

Effective 9-01-03



Section 409.7-703 Application of act to existing proceedings and existing rights and duties.

Effective 01 Sep 2003, see footnote

Title XXVI TRADE AND COMMERCE

409.7-703. Application of act to existing proceedings and existing rights and duties. — (a) The predecessor act exclusively governs all actions or proceedings that are pending on September 1, 2003, or may be instituted on the basis of conduct occurring before September 1, 2003, but a civil action may not be maintained to enforce any liability under the predecessor act unless instituted within any period of limitation that applied when the cause of action accrued or within five years after September 1, 2003, whichever is earlier.

(b) All effective registrations under the predecessor act, all administrative orders relating to the registrations, rules, statements of policy, interpretative opinions, declaratory rulings, no action determinations, and conditions imposed on the registrations under the predecessor act remain in effect while they would have remained in effect if this act had not been enacted. They are considered to have been filed, issued, or imposed under this act, but are exclusively governed by the predecessor act.

(c) The predecessor act exclusively applies to an offer or sale made within one year after September 1, 2003, pursuant to an offering made in good faith before September 1, 2003, on the basis of an exemption available under the predecessor act.

(L. 2003 H.B. 380)

Effective 9-01-03






Chapter 411 Missouri Grain Warehouse Law

Section 411.010 Short title.

Effective 28 Aug 1980

Title XXVI TRADE AND COMMERCE

411.010. Short title. — This chapter shall be known by the short title of "Missouri Grain Warehouse Law".

(L. 1941 p. 373 § 1, A.L. 1965 p. 606, A.L. 1980 S.B. 601)



Section 411.012 Purpose.

Effective 22 Apr 1986, see footnote

Title XXVI TRADE AND COMMERCE

411.012. Purpose. — This chapter constitutes an exercise of state police and regulatory power for the purpose of protecting and enhancing grain production and marketing, and the agricultural economy of the state of Missouri. This chapter is deemed necessary to protect and to preserve the public health, welfare, peace and safety of the general citizenry.

(L. 1981 S.B. 366, A.L. 1986 H.B. 1578)

Effective 4-22-86



Section 411.015 Scope of law.

Effective 28 Aug 1993

Title XXVI TRADE AND COMMERCE

411.015. Scope of law. — The provisions of the "Missouri Grain Warehouse Law" shall apply to all warehouses located within the state of Missouri.

(L. 1965 p. 606, A.L. 1967 p. 637, A.L. 1971 H.B. 180 § 2, A.L. 1977 S.B. 75, A.L. 1993 H.B. 822)



Section 411.020 Application of law — construction of laws governing warehouse receipts.

Effective 22 Apr 1986, see footnote

Title XXVI TRADE AND COMMERCE

411.020. Application of law — construction of laws governing warehouse receipts. — 1. The provisions of this chapter shall apply to the grain stored in or handled through a warehouse, or designated part thereof, as well to the operations of such warehouse whether or not any part of such grain is owned by the warehouseman.

2. The provisions of the uniform commercial code relating to warehouse receipts and other documents of title shall govern warehouse receipts issued by public warehousemen licensed under the provisions of this chapter, except to the extent inconsistent with the express provisions of this chapter.

(L. 1941 p. 373 § 49, A.L. 1965 p. 606, A.L. 1977 S.B. 75, A.L. 1980 S.B. 601, A.L. 1986 H.B. 1578)

Effective 4-22-86

(1981) As bearing upon Bankruptcy Code provision that filing of petition in bankruptcy does not operate as automatic stay of proceedings by a governmental unit to enforce its police or regulatory power. Missouri's grain laws primarily relate to protection of pecuniary interest in debtors' property and not to public health and safety, and as such do not fall within “police or regulatory power” exception to automatic stay. State of Missouri v. U.S. Bankruptcy Court, etc. (8th Cir.), 647 F.2d 768.



Section 411.026 Definitions.

Effective 02 Apr 1997, see footnote

Title XXVI TRADE AND COMMERCE

411.026. Definitions. — The following words, terms and phrases, when used in this chapter, except where the context clearly indicates a different meaning, shall mean:

(1) "Authorized agent", any person who has the legal authority to act on behalf of, or for the benefit of, another person;

(2) "Certified public accountant", any person licensed as such under chapter 326;

(3) "Claimant", any person or depositor who requests, but does not receive, payment for, or redelivery of, grain stored at a warehouse because the warehouseman fails or refuses to make such payment or redelivery;

(4) "Compensation", anything of value or benefit, whether in cash, kind or otherwise;

(5) "Credit sales contracts", a conditional grain sales contract wherein payment and/or pricing of the grain is deferred to a later date. Credit sales contracts include, but are not limited to, all contracts meeting the definition of deferred payment contracts, and/or delayed price contracts;

(6) "Current assets", resources that are reasonably expected to be realized in cash, sold, or consumed (prepaid items) within one year of the balance sheet date;

(7) "Current liabilities", obligations reasonably expected to be liquidated within one year and the liquidation of which is expected to require the use of existing resources, properly classified as current assets, or the creation of additional liabilities. Current liabilities include obligations that, by their terms, are payable on demand unless the creditor has waived, in writing, the right to demand payment within one year of the balance sheet date;

(8) "Deferred payment agreement", a conditional grain sales transaction establishing an agreed-upon price for the grain and delaying payment to an agreed-upon later date or time period. Ownership of the grain, and the right to sell it, transfers from seller to buyer so long as the conditions specified in section 276.461 and section 411.325 are met;

(9) "Deferred pricing agreement", a conditional grain sales transaction wherein no price has been established on the grain, the seller retains the right to price the grain later at a mutually agreed-upon method of price determination. Deferred pricing agreements include, but are not limited to, contracts commonly known as no price established contracts, price later contracts, and basis contracts on which the purchase price is not established at or before delivery of the grain. Ownership of the grain, and the right to sell it, transfers from seller to buyer so long as the conditions specified in section 276.461 and section 411.325 are met;

(10) "Delivery", the voluntary physical transfer of grain from one person to another;

(11) "Department", the Missouri department of agriculture;

(12) "Depositor", any person who deposits grain in a warehouse for storage, handling, shipment, processing, or who is the owner or holder of a warehouse receipt, or who is otherwise lawfully entitled to possession of the grain;

(13) "Designated representative", an employee or official of the department designated by the director to assist in the administration and enforcement of the Missouri grain warehouse law;

(14) "Director", the director of the Missouri department of agriculture or his designated representative;

(15) "Documents of title" include negotiable and nonnegotiable warehouse receipts, scale tickets, and other documents which are issued in the regular course of a warehouseman's business, and which adequately evidence that the possessor is entitled to receive, hold, and dispose of the goods it covers;

(16) "Generally accepted accounting principles", the conventions, rules and procedures necessary to define accepted accounting practice, which include broad guidelines of general application as well as detailed practices and procedures generally accepted by the accounting profession, and which have substantial authoritative support from the American Institute of Certified Public Accountants;

(17) "Grain", all grains for which standards have been established under the United States Grain Standards Act (Sections 71 to 87 of Title 7, United States Code), and any other agricultural commodities, seeds and vegetable oils prescribed by the director by regulation, except the term "grain" shall not include those commodities deemed not to be grain pursuant to section 411.028;

(18) "Grain inspector", a warehouseman or a person employed by the warehouseman to inspect, grade or sign warehouse receipts for grain stored or to be stored in a warehouse licensed under this chapter;

(19) "Grain weigher", a warehouseman or a person employed by the warehouseman to weigh grain stored or to be stored in a warehouse licensed under this chapter;

(20) "Holder of receipt", a person who has possession of a warehouse receipt, or a right of property therein;

(21) "Insolvent" or "insolvency", either, or both of the following:

(a) An excess of liabilities over assets; or

(b) The inability of a warehouseman to meet his financial obligations as they come due;

(22) "Interested person", any person having a contractual or other financial interest in grain stored in a warehouse licensed or required to be licensed under this chapter;

(23) "Licensed warehouse", a warehouse for which the department has issued a license to operate as a public warehouse in accordance with the provisions of this chapter;

(24) "Licensed warehouseman", a warehouseman who owns or operates a warehouse licensed under the provisions of this chapter;

(25) "Minimum price contract", a conditional grain sales transaction establishing an agreed-upon minimum purchase price for the grain and where the seller may participate in subsequent price gain, if any. Ownership of the grain, and the right to sell it, transfers from the seller to the buyer so long as the conditions specified in section 276.461 and section 411.325 are met;

(26) "Official grain standards", the standards of quality or condition for grain, fixed and established by the Secretary of Agriculture of the United States of America under the regulations of the United States Grain Standards Act;

(27) "Operator" or "warehouseman", any person who owns, controls, operates or manages any warehouse whether such owner resides within the state or not;

(28) "Person" means and includes any individual, firm, partnership, exchange, association, trustee, receiver, corporation, cooperative, society, public body, political subdivision, or any other business or commercial entity or organization of any kind whatsoever, and any member, officer or employee thereof;

(29) "Private warehouse", any warehouse within this state used for the purpose of storing grain exclusively for the owners or operators of that warehouse and/or individual producers affiliated with the owner or operator in a landlord/tenant relationship on farmland and, except as otherwise herein specifically provided, which is not subject to the provisions of this chapter;

(30) "Producer", any owner, tenant or operator of land who has an interest in and receives all or any part of the proceeds from the sale of grain or livestock produced thereon;

(31) "Public warehouse", a warehouse used for the purpose of storing grain of owners other than the warehouseman, whether grain of the owners be commingled or whether identity of different lots be preserved, or a warehouse used for any purpose for which a license is required under section 411.255;

(32) "Public warehouseman", any person owning or operating a public warehouse whether that owner or operator resides within the state or not;

(33) "Receipt", a grain warehouse receipt, whether negotiable or nonnegotiable, issued under this chapter;

(34) "Regulations" or "rules", rules, regulations and standards promulgated pursuant to this chapter by the director;

(35) "Storage grain" or "stored grain", any grain received in a warehouse, including grain bank grain, unless sold in accordance with the provisions of section 411.325 or sold in accordance with the provisions of sections 276.401 to 276.582;

(36) "Successor's agreement", a written agreement between any public warehouseman ceasing operations as a public warehouseman and the person succeeding him which states how the obligations to depositors will be handled;

(37) "Terminal warehouse", any warehouse where the department makes available official grain inspectors and official weighmasters on a full-time basis;

(38) "Terminal warehouseman", the person owning or operating a terminal warehouse whether such owner or operator resides within the state or not;

(39) "Violation", any act contrary to the provisions of this chapter or any failure by a person to act as required by the provisions of this chapter or regulations promulgated hereunder;

(40) "Warehouse", any building, structure or other enclosure in which grain is or may be stored and through which grain is or may be handled or shipped. All facilities used in connection with the operation of the warehouse shall be deemed to be part of the warehouse;

(41) "Warehouse auditor", or "warehouse examiner" , or "inspector", any individual appointed under this chapter by the director to assist in the administration of the chapter. These terms shall include persons employed as warehouse examiners under the United States Warehouse Act.

(L. 1965 p. 606, A.L. 1977 S.B. 75, A.L. 1980 S.B. 601, A.L. 1981 S.B. 366, A.L. 1986 H.B. 1578, A.L. 1995 H.B. 337, A.L. 1997 H.B. 211)

Effective 4-02-97



Section 411.028 Grain delivered to warehouse for cleaning, processing and returned for seed, not grain as defined for grain warehouse law.

Effective 28 Aug 1995

Title XXVI TRADE AND COMMERCE

411.028. Grain delivered to warehouse for cleaning, processing and returned for seed, not grain as defined for grain warehouse law. — Agricultural commodities delivered to a warehouse or seed processor for the express purpose of processing or cleaning and holding such commodity and returning the cleaned or processed commodity to the original owner thereof or the owner's designee to be used as seed shall not be deemed to be grain for the purposes of this chapter. Commodities deemed not to be grain pursuant to this section shall be maintained on an identity-preserved basis at all times when in the possession of or under the control of the warehouseman or seed processor.

(L. 1995 H.B. 337)



Section 411.030 Department of agriculture to grade and weigh grains — operate laboratories and stations — supervise warehouses — federally owned grain, duties.

Effective 28 Aug 1980

Title XXVI TRADE AND COMMERCE

411.030. Department of agriculture to grade and weigh grains — operate laboratories and stations — supervise warehouses — federally owned grain, duties. — 1. The department shall have the exclusive right to officially inspect and grade all grains for which standards have been established under the United States Grain Standards Act and certify the grades thereof at all places where inspection points of the department are established, except that the owner may direct that his grain may not be inspected by writing or stamping upon the bill of lading therefor the words "no inspection desired" or other words of similar meaning or by other timely notice given the department in writing that no inspection is desired and may officially inspect grain in public or private warehouses or industries upon application of the owner or operator thereof and their agreement to guarantee operating costs.

2. The department shall have the exclusive right to officially weigh or supervise the actual weighing of grain in licensed terminal warehouses subject to the provisions of this chapter, unless the owner or his agent indicates that no official weights are desired and may officially weigh or supervise the actual weighing of grain in public or private warehouses or industries upon application of the owners or operators thereof and their agreement to guarantee the operating costs.

3. Nothing in this chapter shall limit or abrogate the right of grain exchanges or boards of trade to weigh or supervise the weighing of grain in private warehouses and public warehouses.

4. The department is authorized in the discretion of the director to establish, maintain and operate chemical laboratories and inspection and weighing stations covering all or any part of its services at important railway terminals and points where organized grain markets are regularly maintained, and at other points where operating costs are guaranteed by special arrangements with the industries served or the managing officers in charge thereof.

5. The department shall also inspect and weigh and otherwise service grain stored, owned or controlled by the United States of America or any of its agencies, upon request therefor by the United States of America or its agencies, located in temporary warehouses within this state, upon request and approval of the owners or operators of such unlicensed warehouses, and further upon receiving agreement to guarantee to the department the operating costs of such additional services. The department shall not infringe where services are performed by grain exchanges or boards of trade.

(L. 1941 p. 373 § 2, A.L. 1955 p. 853 § 411.050, A.L. 1965 p. 606, A.L. 1980 S.B. 601)



Section 411.050 Bond of director.

Effective 28 Aug 1980

Title XXVI TRADE AND COMMERCE

411.050. Bond of director. — The director shall also execute a bond to the people of the state of Missouri in the penal sum of twenty thousand dollars, with corporate surety to be approved in the same manner as bonds of other appointed officers, conditioned that he will pay all damages to any person or persons who may be injured by reason of his neglect, refusal or failure to comply with the provisions of this chapter.

(RSMo 1939 § 14625, A.L. 1941 p. 373 § 6, A.L. 1955 p. 853 § 411.070, A.L. 1965 p. 606, A.L. 1980 S.B. 601)

Prior revisions: 1929 § 13325; 1919 § 5997



Section 411.061 Director not to deal in grain, exception.

Effective 28 Aug 1977

Title XXVI TRADE AND COMMERCE

411.061. Director not to deal in grain, exception. — The director shall not, directly or indirectly, be interested in buying or selling grain, either on his own account or for others or in handling or storing grain as a public warehouseman or on private account, during his term of office; except that, he may sell, handle or store any grain produced in his own farming operation.

(L. 1955 p. 853 § 411.060, A.L. 1977 S.B. 75)



Section 411.070 Director — powers and duties — rules, procedure.

Effective 02 Apr 1997, see footnote

Title XXVI TRADE AND COMMERCE

411.070. Director — powers and duties — rules, procedure. — 1. The director shall:

(1) Supervise the handling, sampling, inspection, weighing and storage of grain in warehouses as required by this chapter;

(2) Supervise protein or other chemical analysis of grain where laboratories are now or may hereafter be established;

(3) Keep proper records of all sampling, inspection, weighing, protein or other chemical analysis performed under the provisions of this chapter;

(4) Employ, fix the salaries and pay all necessary personnel required to administer, execute and perform the duties required by the provisions of this chapter, including warehouse auditors whose duties may include making examinations, audits, inspections and investigations authorized under this chapter;

(5) Cause the operations of warehousemen licensed under this chapter to be examined. The examinations may include an audit of all grain and all books, documents and records pertaining to the warehousemen's business operations, to determine whether the interests of producers, shippers and receivers of grain and the holders of warehouse receipts are adequately protected and safeguarded;

(6) Take such action or issue such orders as necessary to prevent any fraud upon or discrimination against depositors of grain in warehouses. If upon examination, a deficiency is found to exist between physical inventory and the warehouseman's obligations, the director may require an examiner to remain at the warehouse and monitor all operations conducted thereat, involving grain stored under the provisions of this chapter, until such deficiency is corrected.

2. The director may:

(1) Promulgate and adopt such regulations in accordance with the provisions of chapter 536 as may be necessary for the efficient and effective enforcement of this chapter;

(2) Designate an employee of the department to act as his designated representative;

(3) Publish such data in connection with the administration of this chapter as may be of public interest;

(4) Require any forms, records or reports to be filed with the department, by any warehouseman, that he deems necessary to ensure compliance with the provisions of this chapter;

(5) Examine, or cause to be examined, at reasonable times, any warehouse, including an examination of grain stored therein and all books, documents and records pertaining thereto, in order to determine whether or not such facility should be licensed pursuant to this chapter;

(6) Prescribe minimum contents for any forms, records, contracts or reports that grain warehousemen use or by the provisions of this chapter and its pursuant regulations, are required to issue, file, maintain or keep;

(7) Issue subpoenas duces tecum for any records relating to a grain warehouseman's business;

(8) Prescribe procedures for hearings to be held in accordance with the provisions of this chapter and regulations promulgated hereunder; provided, however, an appeal from such hearings may be taken in accordance with the provisions of chapter 536;

(9) Conduct, or appoint a designated representative to conduct, administrative hearings pursuant to the provisions of this chapter and chapter 536. Hearings may be conducted for the purpose of determining the liability of sureties which have filed bonds with the department on behalf of warehousemen licensed, or required to be licensed, under this chapter. Hearings may be conducted for the purpose of determining the validity of grain-related claims filed with the department against such warehousemen and sureties, as well as the subsequent disbursement of all available funds, pro rata or otherwise, to satisfy claims determined to be valid. An order issued by the director, or his designated representative, as a result of such hearings shall be final and legally binding on all parties unless appealed in accordance with the provisions of chapter 536;

(10) Serve, or cause to be served, any subpoena, petition, or order required for the administration of this chapter.

3. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1941 p. 373 § 7, A.L. 1955 p. 853 § 411.080, A.L. 1965 p. 606, A.L. 1977 S.B. 75, A.L. 1980 S.B. 601, A.L. 1986 H.B. 1578, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 1997 H.B. 211)

Effective 4-02-97



Section 411.100 Inspectors — qualifications.

Effective 22 Apr 1986, see footnote

Title XXVI TRADE AND COMMERCE

411.100. Inspectors — qualifications. — No person shall be eligible to hold the office of chief inspector or inspector unless he has passed the examinations of the United States Secretary of Agriculture required for the issuing of a license to inspect and grade those grains designated by the director for which standards are provided under the provisions of an act of Congress known as "The United States Grain Standards Act".

(L. 1941 p. 373 § 13, A.L. 1986 H.B. 1578)

Effective 4-22-86



Section 411.110 Weighmasters — powers and duties.

Effective 28 Aug 1980

Title XXVI TRADE AND COMMERCE

411.110. Weighmasters — powers and duties. — When requested, it shall be the duty of grain weighmasters appointed by the director, under the provisions of this chapter, to weigh or to supervise the actual weighing and certification of weights of all grain as provided for in this chapter, and the certificate of weight issued or caused to be issued by such weighmasters in the discharge of their duties shall be the basis of settlement between the buyer and seller. Such weighmasters shall have the entire control, subject to the supervision of the director, of the scales under their supervision.

(RSMo 1939 § 14677, A.L. 1941 p. 373 § 15, A.L. 1965 p. 606, A.L. 1980 S.B. 601)

Prior revisions: 1929 § 13377; 1919 § 6049; 1909 § 6826



Section 411.135 Warehouseman to act as registrar of receipts — records to be kept.

Effective 28 Aug 1965

Title XXVI TRADE AND COMMERCE

411.135. Warehouseman to act as registrar of receipts — records to be kept. — Every licensed warehouseman desiring to issue unregistered negotiable or nonnegotiable warehouse receipts shall act as registrar, or designate an employee to act as registrar, to be responsible for issuing warehouse receipts and keeping all records in a manner as provided by the director. The warehouseman's signature or that of his employee shall be affixed and kept on file with the director. The warehouse record shall clearly identify scale tickets, weight and grade certificates, used as a basis for issuance of each warehouse receipt. A copy of the scale tickets and the weight and grade certificates shall be kept on file as a record in the warehouseman's office for a period of at least three years after the date of cancellation of the warehouse receipt.

(L. 1965 p. 606)



Section 411.140 Personnel of branch offices — appointment — qualifications — duties.

Effective 22 Apr 1986, see footnote

Title XXVI TRADE AND COMMERCE

411.140. Personnel of branch offices — appointment — qualifications — duties. — 1. The director may appoint a suitable person to be assigned to each office where official inspection points are established. The person shall not be a member of a board of trade or grain exchange, and shall not be interested directly or indirectly in any warehouse, elevator or in grain merchandising. Each of the persons so appointed shall be a licensed grain inspector, or a qualified grain expert, or knowledgeable of the grain trade and, in all cases, shall have administrative and supervisory skills.

2. Each of said appointees shall be known as chief inspector or inspector-in-charge, or office manager in the office to which he is assigned, and shall have general supervision of inspection of grain, and such other duties as may be prescribed by the director, and shall serve under the immediate direction and at the will of the director.

(L. 1941 p. 373 § 10, A.L. 1965 p. 606, A.L. 1986 H.B. 1578)

Effective 4-22-86



Section 411.145 Department may conduct grain inspection business outside state, when.

Effective 28 Aug 1987

Title XXVI TRADE AND COMMERCE

411.145. Department may conduct grain inspection business outside state, when. — The Missouri department of agriculture is hereby authorized to conduct official grain inspection business outside the boundaries of the state of Missouri; provided that, such business:

(1) Is conducted in a manner that is consistent with the provisions of this chapter concerning the providing of official grain inspection and weighing services;

(2) Is in compliance with the rules and regulations promulgated by the Federal Grain Inspection Service in regard to providing official inspection and weighing services; and

(3) Any expenditures involved are in compliance with the state of Missouri's budget process and the office of administration's rules, regulations and guidelines.

(L. 1987 H.B. 751)



Section 411.150 Fees, how fixed.

Effective 28 Aug 1980

Title XXVI TRADE AND COMMERCE

411.150. Fees, how fixed. — The director shall have full power to fix the fees for sampling, inspection, weighing, protein or other chemical analysis, and moisture testing or for additional services of whatever nature consistent with the provisions of this chapter, which fees shall be regulated in such manner as will, in the judgment of the director, produce sufficient revenue to meet the necessary expenses of the services of sampling, inspection, weighing, chemical analysis or moisture testing, and for administration and clerical work in connection therewith.

(RSMo 1939 §§ 14660, 14678, 14685, A.L. 1941 p. 373 § 8, A. 1949 H.B. 2108, A.L. 1965 p. 606, A.L. 1978 S.B. 503, A.L. 1980 S.B. 601)

Prior revisions: 1929 §§ 13360, 13378, 13385; 1919 §§ 6032, 6050; 1909 §§ 6808, 6827



Section 411.151 Grain inspection fee fund established — deposits and disbursements — not to lapse — transfers from general revenue — investment of fund.

Effective 22 Apr 1986, see footnote

Title XXVI TRADE AND COMMERCE

411.151. Grain inspection fee fund established — deposits and disbursements — not to lapse — transfers from general revenue — investment of fund. — 1. There is hereby created in the state treasury the "Grain Inspection Fee Fund". All fees charged and collected for sampling, inspection, weighing, protein or other chemical analysis, and moisture testing or for additional services of whatever nature consistent with the grain inspection and weighing services of the grain inspection, weighing, and warehousing division provided for in this chapter, shall be paid to the director of revenue and deposited in the state treasury to the credit of the grain inspection fee fund. The money in the grain inspection fee fund, after appropriation, shall be expended upon proper warrants issued by the commissioner of administration for the payment of salaries and expenses, including any fee or payment required for compliance with federal law or regulation, necessary for carrying out the provisions consistent with the grain inspection and weighing services of this chapter. The unexpended balance in the grain inspection fee fund at the end of each fiscal year shall not be transferred to the general revenue fund of the state, and the provisions of section 33.080 relating to the transfer of funds to the general revenue fund of the state by the state treasurer shall not apply to the grain inspection fee fund.

2. The general assembly may, from time to time and as needed, transfer from general revenue to the grain inspection fee fund a sum not to exceed five hundred thousand dollars, each fiscal year, to enable the director to continue operations; provided that, approval for such a transfer is given by the Federal Grain Inspection Service of the United States Department of Agriculture. Nothing contained herein shall be construed as to limit the number of times the general assembly may make such transfers.

3. The state treasurer shall invest all sums in the grain inspection fee fund not needed for current operating expenses in interest-bearing banking accounts or United States government obligations in the manner provided by law. All yield, increment, gain, interest or income derived from the investment of these sums shall accrue to the benefit of, and be deposited within, the state treasury to the credit of the grain inspection fee fund.

(L. 1978 S.B. 503, A.L. 1980 S.B. 601, A.L. 1986 H.B. 1578)

Effective 4-22-86



Section 411.160 Grain inspected and weighed by authorized inspectors — penalty.

Effective 28 Aug 1980

Title XXVI TRADE AND COMMERCE

411.160. Grain inspected and weighed by authorized inspectors — penalty. — 1. When official inspection, weighing, or supervising of actual weighing of grain is requested in this state whether into or out of state licensed warehouses or portions of warehouses so licensed for public storage operations, subject to the provisions of this chapter, or in cars, barges, wagons, trucks, or sacks at warehouses where official state grain inspection or weighing is maintained shall be performed by such persons as have been duly appointed by the director and qualified according to law.

2. Any person who shall inspect grain where state grain inspection is established, or any person who shall officially weigh or supervise the weighing of grain in public warehouses where official state grain weighing is established and who has not been duly appointed by the director or directed by a state weighmaster so to do, is guilty of a misdemeanor and upon conviction shall be punished by a fine of not less than one hundred dollars nor more than five hundred dollars, or by confinement in the county jail, or if in the city of St. Louis in the city jail of the city, for not less than three months nor more than six months, or both such fine and confinement, at the discretion of the court, for every such offense so committed.

(RSMo 1939 § 14662, A.L. 1941 p. 373 § 14, A.L. 1965 p. 606, A.L. 1980 S.B. 601)

Prior revisions: 1929 § 13362; 1919 § 6034; 1909 § 6811



Section 411.170 Certificates shall be evidence — right of revocation.

Effective 28 Aug 1941

Title XXVI TRADE AND COMMERCE

411.170. Certificates shall be evidence — right of revocation. — The certificates issued by the department shall be conclusive evidence to all parties interested of the facts stated therein and shall form the basis of settlement between buyers and sellers unless otherwise specified by contract; provided, the department shall have the right upon reinspection or otherwise to cancel and revoke any certificate and issue a new one in its stead, and every certificate of grade shall be subject to appeal as provided by law; and in either case such new certificate or the appeal certificate shall in such event be final and binding between the parties.

(L. 1941 p. 373 § 3)



Section 411.180 Right of examination, audit and inspection — confidential information, penalty for disclosure — subpoena powers of director — director to investigate complaints, when.

Effective 02 Apr 1997, see footnote

Title XXVI TRADE AND COMMERCE

411.180. Right of examination, audit and inspection — confidential information, penalty for disclosure — subpoena powers of director — director to investigate complaints, when. — 1. The director or his authorized representative may examine, audit and inspect every licensed grain warehouse, or persons whom the director has reasonable cause to believe should be licensed under this chapter, the business thereof, and the mode of conducting the same at such times as he may deem necessary; and the property, books, records, accounts, papers, and the proceedings pertaining to the operations of these warehouses, so far as they may relate to the operation or management of public storage, and to the ability of the warehouseman to meet his grain and dollar obligations shall be subject to examination and inspection by the director, or his authorized agent. Such books, accounts, records and papers of every grain warehouseman shall at all times during normal business hours be subject to inspection as prescribed by the director.

2. The director may perform such inspections as are deemed necessary for the orderly administration of this chapter based upon reports and other information available to him.

3. Every grain warehouseman and his employees, agents, officers, partners, directors and shareholders shall cooperate and hold themselves available to assist in the examination, including allowing full and reasonable use of sampling and grading equipment. Failure or refusal to cooperate or assist is a violation of this chapter and a basis for the suspension of a public grain warehouseman's license.

4. No inspector or employee of the department shall disclose any information obtained by him in the course of his employment relative to the affairs or transactions of any warehouseman, other than as permitted by this chapter, without first having obtained the express permission in writing of such warehouseman, or of the director; provided, that the director may, upon written application of any person, disclose or direct any inspector or employee of the department to disclose any information which, in the opinion of the director, the person applying for the same is entitled to receive. If any such inspector or employee shall disclose any such information except as permitted by this chapter, he is guilty of a misdemeanor. This section shall not prevent the taking of sworn testimony at a public hearing with respect to violations of this chapter or regulations promulgated hereunder.

5. The director is hereby authorized to issue subpoena duces tecum to any financial institution, or to any other type of business entity, to deliver any and all records of the licensee, or any and all records kept pertaining to the licensee, or of any person who in the opinion of the director may need to be licensed. Such financial institutions, or other business entities, are hereby authorized and required to deliver any and all such records to the director notwithstanding any law to the contrary. This section applies to persons or individual accounts or transactions as well as to corporate records where the licensee, or person who in the opinion of the director needs to be licensed, is conducting business in corporate form.

6. The director shall, upon the verified complaint in writing of any person setting forth facts which, if proved, would be in violation of the provisions of chapter 411, or regulations promulgated hereunder or would constitute grounds for refusal, suspension or revocation of a license under this chapter, investigate the actions of any person applying for, holding or claiming to hold a license; provided that the director is not required to investigate any complaint which does not appear to have a reasonable basis.

(RSMo 1939 § 14652, A.L. 1941 p. 373 § 41, A.L. 1965 p. 606, A.L. 1977 S.B. 75, A.L. 1980 S.B. 601, A.L. 1986 H.B. 1578, A.L. 1997 H.B. 211)

Prior revisions: 1929 § 13352; 1919 § 6024; 1909 § 6800

Effective 4-02-97



Section 411.200 Reinspection.

Effective 28 Aug 1941

Title XXVI TRADE AND COMMERCE

411.200. Reinspection. — Operators of public terminal elevators, may, with the consent of the director, call a reinspection and weighing of grain in the elevator, and upon the surrender of outstanding warehouse receipts in the discretion of the director, before or at the completion of said reinspection and weighing, same may be cancelled and new warehouse receipts issued therefor, such reinspection and weighing to be made under regulations prescribed by the director.

(L. 1941 p. 373 § 50)



Section 411.255 Operations for which a license is required — administrative penalty for operating without license.

Effective 22 Apr 1986, see footnote

Title XXVI TRADE AND COMMERCE

411.255. Operations for which a license is required — administrative penalty for operating without license. — 1. No person shall:

(1) Operate a warehouse for storage of grain;

(2) Hold himself out as being in the grain storage business, or as offering storage facilities for grain;

(3) Advertise for, solicit or accept grain for storage;

(4) Carry on a grain bank operation, or receive and store grain for which a like quantity of grains is to be returned or delivered in any form to the depositor thereof without first obtaining and keeping in force an annual license issued by the department authorizing the operation of a public grain warehouse; provided, that all licenses issued prior to April 22, 1986, by the department shall remain valid for all purposes unless terminated, surrendered or revoked as provided in this chapter.

2. Two or more warehouses which constitute a single operating unit may be licensed under a single license if:

(1) The same warehouseman operates each warehouse in conjunction with the other;

(2) All the warehouses are functioning under the same name and with the same personnel, office, books and records; and

(3) The warehouses are within a fifty mile radius of the warehouseman's principal office.

­­

­

3. A licensed warehouseman shall not store grain in any unlicensed facility.

4. Following an administrative hearing, the director may require the warehouseman to pay a penalty of not more than five hundred dollars per day for each day the warehouseman is found to be operating without a license or bond. In determining whether to assess the penalty, the director shall ascertain whether the warehouseman has continued to operate without a license or bond after being informed by the department in writing by certified mail of the need for licensing. Any penalties collected by the director under this section shall be deposited in the general revenue fund. In the event that a person penalized under this section fails to pay the penalty, the director may apply to the circuit court of Cole County for, and the court may enter, an order enforcing the penalty.

(L. 1977 S.B. 75 § 2, A.L. 1986 H.B. 1578)

Effective 4-22-86



Section 411.260 Application for public warehouse license, contents — rules — financial statements — false financial statement, penalty.

Effective 01 Jan 2017, see footnote

Title XXVI TRADE AND COMMERCE

411.260. Application for public warehouse license, contents — rules — financial statements — false financial statement, penalty. — 1. Each person owning, operating, or desiring to own or operate a grain warehouse who is required to be licensed, shall apply for a license for each such warehouse he owns or operates. The application for a license shall be subscribed and sworn to under oath by the applicant or a duly authorized representative of the applicant. The application shall be in a form prescribed by the director. All items on the application must be completed or marked "not applicable" as appropriate.

2. All applications shall be accompanied by a true and accurate financial statement of the applicant, prepared within six months of the date of the application, setting forth the assets, liabilities and the net worth of the applicant. All applications shall also be accompanied by a true and accurate statement of income and expenses for the applicant's most recently completed fiscal year. The financial statements required by this chapter shall be prepared in conformity with generally accepted accounting principles; except that, the director may promulgate rules allowing for the valuation of assets by competent appraisal.

3. The financial statements required by subsection 2 of this section shall be audited or reviewed by a certified public accountant. The financial statement may not be audited, reviewed or prepared by the applicant, if an individual, or, if the applicant is a corporation or partnership, by any officer, shareholder, partner, or employee of the applicant.

4. The director may require any additional information or verification with respect to the financial resources of the applicant as he deems necessary for the effective administration of this chapter. The director may promulgate rules setting forth minimum standards of acceptance for the various types of financial statements filed in accordance with the provisions of this chapter. The director may promulgate rules requiring a statement of retained earnings, a statement of changes in financial position, and notes and disclosures to the financial statements for all licensed warehousemen or all warehousemen required to be licensed. The additional information or verification referred to herein may include, but is not limited to, requiring that the financial statement information be reviewed or audited in accordance with standards established by the American Institute of Certified Public Accountants.

5. All warehousemen shall provide the director with a copy of all financial statements and updates to financial statements utilized to secure the bonds required by this chapter. Also, all warehousemen maintaining a uniform grain storage agreement with the Commodity Credit Corporation or a United States Warehouse Act license shall provide the director with a copy of all financial statements and updates to financial statements utilized to secure and maintain such agreement or license.

6. All financial statements submitted to the director for the purposes of this chapter shall be accompanied by a certification by the applicant or the chief executive officer of the applicant, subject to the penalty provision set forth in section 411.517 that to the best of his knowledge and belief the financial statement accurately reflects the financial condition of the applicant for the fiscal period covered in the statement.

7. Any person who knowingly prepares or assists in the preparation of an inaccurate or false financial statement which is submitted to the director for the purposes of this chapter, or who during the course of providing bookkeeping services or in reviewing or auditing a financial statement which is submitted to the director for the purposes of this chapter, becomes aware of false information in the financial statement and does not disclose in notes accompanying the financial statements that such false information exists, or does not disassociate himself from the financial statements prior to submission, is guilty of a class D felony. Additionally, such persons are liable for any damages incurred by depositors of grain with a warehouseman who is licensed or allowed to maintain his license based upon inaccuracies or falsifications contained in the financial statement.

(RSMo 1939 § 14628, A.L. 1941 p. 373 § 19, A. 1949 H.B. 2108, A.L. 1965 p. 606, A.L. 1977 S.B. 75, A.L. 1986 H.B. 1578, A.L. 1997 H.B. 211, A.L. 2014 S.B. 491)

Prior revisions: 1929 § 13328; 1919 § 6000; 1909 § 6776

Effective 1-01-17



Section 411.263 Fee for license.

Effective 28 Aug 1977

Title XXVI TRADE AND COMMERCE

411.263. Fee for license. — Every warehouseman's original application for a public warehouse license must be accompanied by a fifty dollar application fee. Every applicant after approval shall pay an annual license fee based upon the capacity of the warehouse, or portion of the warehouse, the fee to be set by the director at a rate not to exceed the schedule of license fees set forth in section 411.691. If two or more warehouses are to be operated as a single operating unit as authorized in section 411.255, separate filing fees and licensing fees are required for each warehouse.

(L. 1965 p. 606 § 411.265, A.L. 1977 S.B. 75)



Section 411.266 Renewal of license — application, contents of — penalty for late renewal.

Effective 22 Apr 1986, see footnote

Title XXVI TRADE AND COMMERCE

411.266. Renewal of license — application, contents of — penalty for late renewal. — If a public warehouseman licensed under this chapter desires to renew the license for an additional year, application for the renewal shall be made on a form prescribed by the director and shall be accompanied by a financial statement, as required by section 411.260, with such additional information or verification with respect to the financial resources of the applicant as the director may require. The application fee of fifty dollars shall not be required. At least sixty days prior to the expiration of each license issued by the director under this chapter, the director shall notify the warehouseman of the date of expiration and furnish the warehouseman with the renewal form. The warehouseman shall submit the application at least thirty days prior to the date of expiration of the license and for each day less than thirty days, the warehouseman shall be penalized an additional fee of ten dollars per day for every day beyond the due date for the application. The date of submission of the application shall be determined as the date postmarked.

(L. 1965 p. 606, A.L. 1977 S.B. 75, A.L. 1980 S.B. 601, A.L. 1986 H.B. 1578)

Effective 4-22-86



Section 411.268 Schedule of charges to be filed, posted by warehouseman.

Effective 28 Aug 1980

Title XXVI TRADE AND COMMERCE

411.268. Schedule of charges to be filed, posted by warehouseman. — Before a license to conduct a warehouse is granted under this chapter, the warehouseman shall file with the director a copy of his schedule of charges for storage and other services. If the warehouseman desires to make any change in the schedule of charges during the license period, he shall file, with the director, a statement in writing showing the proposed charge. Each warehouseman shall keep conspicuously posted the filed schedule of charges for storage and other services rendered in each operational office and these charges must be strictly adhered to.

(L. 1965 p. 606, A.L. 1980 S.B. 601)



Section 411.271 Examination of warehouse — paid for by whom — discrepancy, effect of.

Effective 02 Apr 1997, see footnote

Title XXVI TRADE AND COMMERCE

411.271. Examination of warehouse — paid for by whom — discrepancy, effect of. — 1. The department shall make at least one complete examination of each state licensed public warehouse each year. The examination shall be at the expense of the warehouseman who shall be charged thereby a fee based on rates established by the director. The minimum examination fee shall be fifty dollars. The examination shall include a weigh-up of all grain or a measure-up of all grain, as may be elected by the warehouseman.

2. Any additional examinations deemed necessary by the department to be made during any year shall be at the expense of the department; except that, if upon any examination a discrepancy is found to exist, the director may collect a fee for that examination and for any subsequent examinations deemed necessary to insure that the discrepancy is corrected. The fee for each such examination shall be computed in accordance with the provisions of subsection 3 of this section.

3. Any warehouseman may request additional examinations at the expense of the warehouseman. The director may collect a fee for each special or requested examination of a public grain warehouse or for extra work beyond regular examination procedures in connection with regularly scheduled examinations, computed as follows:

(1) Necessary personal expenses in conformance with the rules and regulations promulgated by the commissioner of administration pursuant to section 33.090;

(2) A mileage allowance equal to the allowance established by the commissioner of administration pursuant to section 33.095;

(3) Twenty dollars for each man-hour required to complete the inspection.

4. Upon completion of any examination which reveals a failure to comply with this chapter or regulations promulgated hereunder, the director or any warehouse auditor, within a reasonable time, shall present a written discrepancy report to the warehouseman, his employee or agent. The report shall specify the areas of noncompliance and shall give a specific period of time within which corrective action is to be taken. Such period of time shall be both reasonable and practicable under the circumstance. A report of that corrective action shall be sent to the director by the warehouseman. If, after further examination, the discrepancy still exists, the director may modify, suspend, or revoke the warehouseman's license, or the director may take whatever other action he deems necessary, consistent with the provisions of this chapter, until the warehouseman has corrected the discrepancy.

(L. 1965 p. 606, A.L. 1977 S.B. 75, A.L. 1980 S.B. 601, A.L. 1986 H.B. 1578, A.L. 1997 H.B. 211)

Effective 4-02-97



Section 411.275 Warehouseman's bond, requirements — defenses denied surety — cancellation, notice, effect — demand for payment by director, duties of director — refusal of surety to pay, penalty — distribution of bond proceeds — duties of depositors or receipt holders — injunction, hearing, notice — final inspection of warehouse — verbal or written bond binders effective, contents.

Effective 22 Apr 1986, see footnote

Title XXVI TRADE AND COMMERCE

411.275. Warehouseman's bond, requirements — defenses denied surety — cancellation, notice, effect — demand for payment by director, duties of director — refusal of surety to pay, penalty — distribution of bond proceeds — duties of depositors or receipt holders — injunction, hearing, notice — final inspection of warehouse — verbal or written bond binders effective, contents. — 1. Before any person is granted a license pursuant to the provisions of this chapter, the person shall file a bond other than personal security with the director executed by the warehouseman as principal and by a corporate surety licensed to do business in this state as a surety. The bond shall be in favor of the state of Missouri for the benefit of all persons storing grain, their legal representatives, attorneys, or assigns, conditioned upon the faithful performance of his duties as a public warehouseman relating to the storage of grain. Notwithstanding any other provisions of this chapter, the bond provided shall only cover storage grain deposited with a warehouseman. Storage grain that has been priced, as provided in section 411.325, shall not be covered by the warehouse bond. Grain deemed storage grain pursuant to section 411.325 shall be covered.

2. Neither the issuance of warehouse receipts by a warehouseman to himself for grain owned in whole or in part by him; the commingling of grain owned by the warehouseman with grain stored for others or any violation by a warehouseman of this chapter or of the regulations promulgated hereunder by the director is a defense in any action brought upon any bond, and all bonds shall so provide.

3. The surety bond required by this section shall be effective on the date of issue, shall not be affected by the expiration of the license period, and shall continue in full force and effect until cancelled.

4. The required bond shall be kept in force at all times while the operator is conducting a public grain warehouse. Failure to keep such bond in force is cause for revocation of the license, and the warehouseman is subject to the penalties provided in this chapter. No warehouseman may cancel an approved bond without the prior written approval of the director and his approval of a substitute bond.

5. A warehouseman filing bonds required under this chapter, or regulations promulgated hereunder, shall utilize the same corporate surety for all bonds required for the operation of any one warehouse.

6. In case any person shall make application for licenses for two or more separate public warehouses in this state, he may give a single bond covering all such applications, and the amount of the bond shall be the total of the amounts which would be required for the several applications if separate bonds were given; except, however, that in computing the amount of the single bond the warehouseman may add together the capacity of all warehouses to be covered thereby and use the aggregate capacity for the purpose of computing bond. When a warehouseman elects to provide a single bond for a number of warehouses, the total assets of all the warehouses shall be subject to liabilities of each individual warehouse.

7. Upon written demand of the director for payment, the surety shall either pay over to the director the sum demanded up to the full face amount of the bond, or shall deposit the sum demanded in an interest-bearing escrow account at the highest rate of interest available. When a surety pays the director upon demand, the director shall either interplead the sum in court or hold an administrative hearing for the determination of the liability of the surety, and the validity of claims against the bond, and upon the conclusion thereof, the director shall distribute the bond proceeds accordingly. The determination of the director shall be final, subject to the surety's or a claimant's right to appeal to the circuit court pursuant to the provisions of chapter 536. Refusal or failure of the surety to pay the sum demanded to the director within ten days of receipt of the director's demand letter or the refusal or failure to deposit the sum demanded in an interest-bearing escrow account at the highest rate of interest available, shall be grounds for withdrawal of the surety's license and authorization to conduct business in this state and grounds for the court to penalize the surety for refusal to pay or to deposit, within the ten days of demand, in the amount of twenty-five percent of the full face amount of the bond, plus interest at the rate of nine percent, or at the rate that the director can establish he would have received had the money been paid or deposited by the surety, whichever rate of interest is higher. In the event that the surety pays as demanded and the director or court determines the surety is not liable, the director shall return to the surety the sum paid to the director plus all accumulated interest, or any pro rata part of the sum, plus interest, as applicable in the event of liability less than the sum demanded. In the event that the surety elects to deposit the demanded sum in an interest-bearing escrow account and the director holds an administrative hearing determining the liability of the surety and the validity of claims, and upon the exhaustion of appeals, if any, the surety immediately shall pay to the director for distribution to claimants the amount for which the surety has been determined to be liable plus accumulated interest on that amount.

8. Every bond filed shall contain a provision that it may not be cancelled by the principal or surety company except upon ninety days prior notice in writing, by certified mail, to the director at his Jefferson City office. In the case of a surety giving notice of cancellation, a copy of such notice shall be mailed on the same day by certified mail to the principal. The cancellation does not affect the liability accrued or which may accrue under such bond before the expiration of the ninety days. The notice shall contain the termination date. In the event such procedures are not followed, the bond shall remain in full force and effect until properly cancelled.

9. Whenever the director receives notice from a surety that it intends to cancel the bond of a warehouseman, the director shall automatically suspend the warehouseman's license if a new bond is not received by the director within thirty days of receipt of the notice of intent to cancel. The director shall cause an inspection of the licensed warehouse immediately at the end of such thirty-day period. If a new bond is not received within sixty days of receipt of the notice of intent to cancel, the director shall revoke the warehouse license. The director shall cause a further inspection of the warehouse at the end of this sixty-day period. Such inspection may include an attempt to notify all possible grain and grain-related claimants of the warehouseman by advertising in local media. When a license is so revoked, the director shall give notice of such revocation to each depositor or holder of an outstanding negotiable or nonnegotiable warehouse receipt of which the director has knowledge. The director shall further notify each depositor or receipt holder that grain must be sold or removed from the warehouse. Upon receipt of the notice, it shall be the legal duty of each depositor or receipt holder to sell, remove, or cause his grain to be removed. Such notice to each receipt holder or depositor shall be sent by ordinary mail to the last known address of each receipt holder or depositor.

10. The director may petition the circuit court for a mandatory injunction ordering the receipt holder or depositor to so sell, remove or cause to be removed, his grain and the circuit courts are hereby empowered to enter such an order. A hearing shall be held within ten days of the filing of any such petition. Notice of hearing to depositors, receipt holders, warehouseman, surety, all interested persons, and the director shall be by any practicable means effecting actual notice. Further, the circuit courts are empowered to enter any order, pertaining to the warehouseman, director, surety, or other interested persons, that is appropriate in the circumstances to effectuate such removal or sale consistent with the purpose of this chapter. The court may enforce any order entered pursuant to this section by its contempt powers or as otherwise provided by law.

11. The director shall cause a final inspection of the licensed warehouse immediately after the end of the ninety-day period. The warehouseman shall pay a fee for each examination provided for in this section. The fee shall be computed in accordance with subsection 3 of section 411.271.

12. Verbal or written surety bond binders issued by a surety on behalf of a grain warehouseman for original or replacement bonds are hereby recognized as legally effective in the state of Missouri as if the bond were fully executed when such binders meet the following conditions:

(1) The warehouseman, or principal, has paid or has promised to pay the surety an agreed upon or tentatively agreed upon premium or other consideration;

(2) The surety provides the department, either in writing, or verbally:

(a) A bond number;

(b) The amount of the bond;

(c) The effective date of the bond;

(d) Either verbal or written assurance that the person providing the preceding information has authority to commit the surety.

­­

­

(L. 1965 p. 606, A.L. 1977 S.B. 75, A.L. 1980 S.B. 601, A.L. 1986 H.B. 1578)

Effective 4-22-86



Section 411.276 Liability of surety not cumulative.

Effective 28 Aug 1971

Title XXVI TRADE AND COMMERCE

411.276. Liability of surety not cumulative. — In no event shall the liability of the surety on any bond required by section 411.275 accumulate for each successive license period during which the bond is in force. The liability of the surety shall be limited in the aggregate to the face amount of the bond.

(L. 1971 H.B. 180 § 3)



Section 411.277 Certificates of deposit and letters of credit, provisions applicable to — letters of credit, submitted in lieu of bond, when, refusal of director to accept, grounds, demand by director, procedure, failure by bank to pay, when, penalty, funds returned to bank, when — rules and regulations.

Effective 28 Aug 1987

Title XXVI TRADE AND COMMERCE

411.277. Certificates of deposit and letters of credit, provisions applicable to — letters of credit, submitted in lieu of bond, when, refusal of director to accept, grounds, demand by director, procedure, failure by bank to pay, when, penalty, funds returned to bank, when — rules and regulations. — 1. The provisions of this chapter and all regulations promulgated under this chapter that apply to surety companies and surety bonds shall also apply to certificates of deposit and irrevocable letters of credit. Any certificate of deposit submitted in lieu of a surety bond required under this chapter shall be filed with the director as trustee for the benefit of all persons storing grain with the grain warehouseman. The certificate of deposit will be kept in the custody of the director.

2. A grain warehouseman may, in lieu of the bond required under this chapter, submit an irrevocable letter of credit, payable to the director for the benefit of claimants, and issued by a federally or state chartered bank. The director may refuse to accept a letter of credit in lieu of the bond required by this chapter if the director finds that the issuing bank is or may become insolvent, or for any other reason may be unable to honor the terms of the letter of credit. The director may require an issuing bank to submit evidence of its financial condition, and the director may seek the cooperation of the division of finance in evaluating the financial condition of an issuing bank. The director shall promulgate all necessary regulations pertaining to certificates of deposit, bonds, and irrevocable letters of credit.

3. Upon written demand of the director for payment, the bank shall either pay over to the director the sum demanded, up to the full face amount of the irrevocable letter of credit, or shall deposit the sum demanded in an escrow account at the highest rate of interest available. When a bank pays the director upon demand, the director shall either interplead the sum in court or hold an administrative hearing for the determination of the liability of the bank and the validity of the claims against the irrevocable letter of credit, and upon the conclusion thereof, the director shall distribute the irrevocable letter of credit proceeds accordingly. The determination of the director shall be final, subject to the licensee's or claimant's right to appeal to the circuit court pursuant to the provisions of chapter 536. Refusal or failure of the issuing bank to pay the sum demanded to the director within three days of the bank's receipt of such written demand shall result in a penalty assessment of ten percent of the amount demanded, up to the full face amount of the irrevocable letter of credit, per week until the amount demanded and the penalty are paid. When funds have been received, and the director or court determines that the bank is not liable for claims against the irrevocable letter of credit, the director shall return to the bank the sum paid to the director and all accumulated interest earned, minus any penalties due or paid. In the event that the liability is less than the sum demanded, the director shall return the appropriate pro rata portion of the funds received, and interest earned as applicable.

(L. 1986 H.B. 1578, A.L. 1987 H.B. 751)



Section 411.278 Amount of bond, how computed.

Effective 02 Apr 1997, see footnote

Title XXVI TRADE AND COMMERCE

411.278. Amount of bond, how computed. — 1. The amount of the bond required by section 411.275 shall be based upon the licensed capacity of the warehouse, but in no event shall such bond be less than twenty thousand dollars, and shall be based upon the following table of rates:

­

­

2. Notwithstanding subsection 1 of this section, no bond required under section 411.275 shall exceed one million dollars; except, in the case of a deficiency in the net worth as set forth in section 411.280, the director may require additional bond as he shall deem necessary to provide security.

(L. 1977 S.B. 75 § 4, A.L. 1997 H.B. 211)

Effective 4-02-97



Section 411.280 Warehouseman's net worth, requirements — deficiency, how corrected.

Effective 28 Aug 2011

Title XXVI TRADE AND COMMERCE

411.280. Warehouseman's net worth, requirements — deficiency, how corrected. — Every warehouseman licensed under the provisions of this chapter shall have and maintain a net worth equal to the greater of ten thousand dollars or the amount which results from multiplying the storage capacity of the warehouse by twenty-five cents per bushel. Capital stock, for the purpose of determining the net worth, shall not be considered a liability. Any deficiency in required net worth above the ten thousand dollar minimum requirement may be met by supplying additional bond in an amount equal to one thousand dollars for each one thousand dollars or fraction thereof of deficiency.

(L. 1941 p. 373 § 46, A.L. 1965 p. 606, A.L. 1977 S.B. 75, A.L. 1980 S.B. 601, A.L. 1986 H.B. 1578, A.L. 1997 H.B. 211, A.L. 2011 H.B. 458 merged with S.B. 356)



Section 411.281 Additional bond required, when — amount, how determined.

Effective 28 Aug 1977

Title XXVI TRADE AND COMMERCE

411.281. Additional bond required, when — amount, how determined. — 1. The director, after a hearing held in accordance with this chapter and regulations promulgated hereunder, may make a determination that the warehouseman has failed, or is unable, to meet storage or dollar obligations, and thus an additional bond is essential to adequately protect the warehouseman's depositors. Upon such a determination, the director shall require to be filed, within a reasonable period, as determined by the director, an additional bond in such amount as the director deems to be necessary to assure protection to the warehouseman's depositors.

2. The amount of the additional bond required under this section shall not exceed the amount necessary to fulfill the storage and dollar obligation which the warehouseman has failed or is unable to meet.

(L. 1977 S.B. 75 § 5)



Section 411.283 Requirements for license — minimum storage capacity — scales required — denial of license, notice, hearing — contents of license — posting of license, duplicate license issued when — notice of suspension, cancellation, revocation or refusal to issue — removal of license, effect of.

Effective 02 Apr 1997, see footnote

Title XXVI TRADE AND COMMERCE

411.283. Requirements for license — minimum storage capacity — scales required — denial of license, notice, hearing — contents of license — posting of license, duplicate license issued when — notice of suspension, cancellation, revocation or refusal to issue — removal of license, effect of. — 1. Upon receiving an original application, the director may make an examination of the warehouse covered by the application. The director shall issue a license to operate a public grain warehouse if he determines that:

(1) The application is sufficient;

(2) The warehouse facility is suitable for the proper storage of grain. The director shall determine the suitability of the warehouse for the storage of grain based upon the type, location, construction, layout and facilities of each warehouse. The warehouse facility shall have at least ten thousand bushel storage capacity. An adequate scale for weighing grain must be available for the warehouseman's use on site or within a reasonable distance of the warehouse facility, not to exceed five miles. The director's findings shall include, but not be limited to, the following:

(a) The storage facilities are weathertight so as to protect the grain from the elements at all times;

(b) The facilities and the practices with respect to those facilities are such as to maintain and preserve the quantity and quality of the grain;

(c) Safe and adequate means of ingress and egress to the various storage units of the warehouse are provided and maintained by the warehouseman;

(3) The applicant is capable of performing the service proposed;

(4) The applicant is willing and able to comply with the provisions of this chapter and regulations promulgated hereunder;

(5) The applicant, or, if the applicant is a corporation or partnership, any officer, majority shareholder, board member or partner has not been involved in illegal or improper manipulation of grain inventories which involved or resulted in losses to grain depositors within the seven-year period of time immediately preceding the date the director received the application;

(6) The applicant has sufficient financial resources to adequately protect depositors; except that, if the director finds that the applicant, management personnel, a principal officer or partner has a bad business reputation, the director may deny the application. If the director is not satisfied with the applicant's qualifications as stated in this section, the application may be denied. If the application is denied, notice shall be mailed to the applicant setting forth the reasons for the denial of the license. Within fifteen days of receipt of a notice of denial for license, the applicant may file a written application with the director for a hearing on the denial. The hearing shall be carried out in accordance with the provisions of this chapter and regulations promulgated hereunder.

2. Every license shall be dated and shall expire on the last day of the fifth month after the close of the warehouse's fiscal year, except that the initial licensing period after April 22, 1986, shall be for at least six months but not longer than eighteen, and shall designate the name of the licensee and the location of the warehouse. No fees shall be prorated.

3. Every license shall be, at all times during the operation of the licensed warehouse, posted in a conspicuous place in the office room of the warehouse. Upon proof, satisfactory to the director, that a public grain warehouse license issued under this chapter has been destroyed or lost, the director may issue to the warehouse a duplicate license, with "DUPLICATE" clearly printed on its face. The fee for such duplicate license is ten dollars.

4. If the holder of any public warehouseman's license is convicted of any violation of this chapter, or if the director determines that any holder has violated any of the provisions of this chapter, or any of the rules and regulations adopted by the director under the provisions of this chapter, the director may at his discretion modify, suspend, cancel, revoke or refuse to renew the license of the holder.

5. Whenever the director shall modify, suspend, cancel, revoke or refuse to issue any license he shall prepare an order so providing which shall be signed by the director or some person designated by him, and the order shall state the reason or reasons for the modification, suspension, cancellation, revocation or refusal to issue the license. The order shall be sent by certified mail to the licensee or applicant at the address of the warehouse licensed or applying for a license. Within thirty days after the mailing of the order, the licensee, if aggrieved by the order of the director, may appeal as provided in chapter 536. At the time of the filing of the appeal, the party appealing shall give a bond for costs conditioned on his prosecuting the appeal without delay and paying all costs assessed against him. In addition, the licensee shall post a bond which shall remain in effect pending final disposition of all appeals, including review by the Missouri court of appeals or Missouri supreme court, or federal review, in an amount sufficient to cover all grain storage and grain-related obligations of the licensee as identified by the director. The posting of such bond is jurisdictional to the circuit court's authority to entertain the appeal.

6. Notwithstanding any other provision of this chapter, if, upon examination, it is determined that a licensed warehouseman has violated or is violating any of the provisions of this chapter, and the director has reasonable cause to believe that the nature of the violation is such that there exists an immediate danger of substantial loss, the director may authorize and cause any employee charged with the enforcement of this chapter to remove the warehouseman's license to operate a public grain warehouse from the premises of the warehouse. Any license so removed shall be returned to the director. The removal of the license from the premises shall constitute a temporary suspension of the license. The director shall grant a hearing, to be held in accordance with the provisions of this chapter and regulations promulgated hereunder, as soon thereafter as is possible, but not later than ten days after the temporary suspension imposed by removal of the warehouseman's license.

(L. 1965 p. 606, A.L. 1977 S.B. 75, A.L. 1986 H.B. 1578, A.L. 1997 H.B. 211)

Effective 4-02-97



Section 411.285 Procedure after license is revoked — injunction to sell or remove grain, hearing, notice.

Effective 22 Apr 1986, see footnote

Title XXVI TRADE AND COMMERCE

411.285. Procedure after license is revoked — injunction to sell or remove grain, hearing, notice. — 1. When a license is revoked, the warehouseman shall terminate, in a manner prescribed by the director, all arrangements covering the storing of grain in the warehouse covered by the license, but shall be permitted, under the supervision of the director, to deliver or purchase grain previously received.

2. In terminating arrangements regarding the storing of grain, the warehouseman shall prepare and send a notice, in a form approved by the director, to all depositors. The notice shall set forth the fact of termination and provide for a schedule of deliveries.

3. When a license is revoked, the director shall notify each depositor or holder of an outstanding warehouse receipt of the revocation. The director shall further notify each depositor or receipt holder that his grain must be sold or removed from the warehouse. The notice shall be by ordinary mail sent to the last known address of each receipt holder. Upon receipt of the notice, it shall be the legal duty imposed hereby of each depositor or receipt holder to so sell, or remove or cause to be removed his grain from the warehouse forthwith.

4. When a warehouseman's license is revoked pursuant to this section, the director may apply to the circuit court for a mandatory injunction ordering depositors to sell, remove or cause to be removed their grain from the warehouse and the circuit courts are hereby empowered to enter such an order. A hearing shall be held within ten days of the filing of any such petition. Notice of hearing to depositors, receipt holders, warehouseman, surety, all interested persons and the director shall be by any practicable means effecting actual notice. Further, the circuit courts are empowered to enter any order pertaining to the warehouseman, director, depositors, receipt holders, surety, or other interested persons that is appropriate in the circumstances to effectuate such removal or sale consistent with the purpose of this chapter. The court may enforce any order entered pursuant to this section by its contempt powers or as otherwise provided by law.

(L. 1977 S.B. 75 § 9, A.L. 1986 H.B. 1578)

Effective 4-22-86



Section 411.287 Director may monitor operations, when — fee for monitoring — director may order shipments of grain stopped, failure to obey order, penalty.

Effective 01 Jan 2017, see footnote

Title XXVI TRADE AND COMMERCE

411.287. Director may monitor operations, when — fee for monitoring — director may order shipments of grain stopped, failure to obey order, penalty. — 1. If a license is suspended, revoked or a shortage is known to exist and the director determines that there is danger of loss to depositors, the director or his authorized agents may enter the premises of the warehouseman, monitor the activities of the warehouseman and take any actions authorized by this chapter which are necessary to protect the interests of depositors of grain. Additionally, when a shortage exists, the director or his designated representative may order, verbally or in writing, the warehouseman to cease shipping any grain until such shortage is corrected. Should the warehouseman continue to ship grain after being advised of such order to cease shipping, such action of the warehouseman shall constitute a class D felony. The director and his designated representative shall notify local law enforcement officials and request the immediate arrest of the warehouseman.

2. Whenever the director or his authorized agents monitor the operation of any warehouse, the warehouseman, upon a finding by a court of competent jurisdiction that the director had reasonable grounds to believe that this action was necessary to protect the depositors, may be assessed and shall pay a fee of one hundred dollars per person for each day or part thereof that the director or his authorized agents monitored the operations.

(L. 1977 S.B. 75 § 10, A.L. 1986 H.B. 1578, A.L. 1997 H.B. 211, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 411.290 Insurance required, exceptions — rules and regulations.

Effective 28 Aug 1987

Title XXVI TRADE AND COMMERCE

411.290. Insurance required, exceptions — rules and regulations. — 1. Every state licensed public warehouseman shall in his own name at all times keep all the grain contained in his warehouse insured by some reliable insurance company authorized to do business in the state of Missouri. The grain is to be insured for its full market value against loss by fire, inherent explosion, lightning, and windstorm. Failure to do so is a violation of this chapter and shall make the public warehouseman liable for the same on his bond. Except that a warehouseman shall not be required to carry insurance on commodity credit corporation owned grain if the commodity credit corporation elects to be self insured for loss of the grain. The director may promulgate rules governing the submission and acceptance of insurance policies that contain deductible clauses.

2. In case of a fire, inherent explosion, lightning, or windstorm, which shall destroy or damage all or part of the grain stored in any public warehouse, the public warehouseman shall, upon demand by the owner of the grain, or the holder of any warehouse receipt or receipts for such grain, and upon being presented with the warehouse receipt or receipts, or other evidence of ownership, make settlement for the value of the grain covered by the warehouse receipt, or receipts, after deducting the warehouse charges, at the market value of same, basing the value at the average price paid for grain of the same grade and quality at the station where the public warehouse is located on the date of the destruction. In the event settlement is not made within sixty days from the date of the demand, the depositor shall have the right to seek recovery from the insurance company.

3. Fraud or other criminal act of the warehouseman, to which the holder of a warehouse receipt or other interested person is not a party, shall not deprive the holder of a warehouse receipt, storage receipt or scale ticket, or other interested person, of his right of recovery under such policy of insurance.

4. No insurance policy covering grain shall be cancelled or be allowed to expire by the insurance company on less than ninety days' notice by certified mail to the director and the principal, except if such policy is being replaced with another policy and evidence of the new policy is filed with the director at the time of cancellation or expiration of the policy on file. The notice shall contain the termination or expiration date. Any replacement insurance shall be provided by, and carried in the name of, the warehouseman. The license of a warehouseman shall automatically be suspended for failure to file new evidence of insurance within thirty days of the director's receipt of the notice of cancellation or expiration. If replacement insurance is not filed within sixty days of the director's receipt of notice of cancellation or expiration, the warehouse license shall be automatically revoked. The provisions of subsections 9 and 10 of section 411.275, pertaining to the director, circuit courts, warehousemen, depositors, and other interested persons relating to bond cancellations shall apply similarly to insurance cancellations or expirations.

(L. 1941 p. 373 § 25, A.L. 1965 p. 606, A.L. 1977 S.B. 75, A.L. 1986 H.B. 1578, A.L. 1987 H.B. 751)



Section 411.295 Director may hold hearings, administer oaths, subpoena witnesses and evidence, and punish for contempt.

Effective 02 Jan 1979, see footnote

Title XXVI TRADE AND COMMERCE

411.295. Director may hold hearings, administer oaths, subpoena witnesses and evidence, and punish for contempt. — The director shall have power in the conduct of any investigation or hearing authorized or held by him to examine, or cause to be examined, under oath, any person, and to examine, or cause to be examined, books and records of any warehouseman; to hear testimony and take proof material for his information in the discharge of his duties under this chapter; to administer or cause to be administered oaths; and for any such purposes to issue subpoenas, to require the attendance of witnesses and the production of books which shall be effective in any part of this state; and any circuit court may, by order duly entered, require the attendance of witnesses and the production of relevant books and records subpoenaed by the director, and the court may compel obedience to its order by proceedings for contempt.

(L. 1965 p. 606, A.L. 1977 S.B. 75, A.L. 1978 H.B. 1634)

Effective 1-02-79



Section 411.301 Director may enjoin violations.

Effective 28 Aug 1965

Title XXVI TRADE AND COMMERCE

411.301. Director may enjoin violations. — The director may enjoin a warehouseman from violating or continuing to violate the provisions of this chapter and the rules and regulations adopted by the director pursuant to this chapter by filing injunction proceedings in the circuit court and in any such proceedings the circuit court, if it deems it proper, may order the warehouseman to not receive any more grain into such warehouse or to deliver any grain therefrom except as the court by its order shall direct. The injunction shall be prosecuted by the attorney general or the prosecuting attorney of the proper county upon request of the director.

(L. 1965 p. 606)



Section 411.311 Operation without license prohibited, penalty.

Effective 22 Apr 1986, see footnote

Title XXVI TRADE AND COMMERCE

411.311. Operation without license prohibited, penalty. — 1. Any person who:

(1) Operates a warehouse for storage of grain;

(2) Holds himself out as being in the grain storage business, or as offering storage facilities for grain;

(3) Advertises for, solicits or accepts grain for storage;

(4) Carries on a grain bank operation, or receives and stores grain for which a like quantity of grain is to be returned or delivered in any form to the depositor thereof without first obtaining and keeping in force an annual license issued by the department authorizing the operation of a public grain warehouse, or without having the license displayed in a conspicuous place, or who shall continue to transact any such business as a public warehouse after the license has been revoked or suspended, except that he may purchase from or deliver to depositors property previously stored in the warehouse; is guilty of a misdemeanor.

2. The director may refuse to renew any license or grant a new one to any person whose license has been revoked for a period of one year from the date of the revocation.

(L. 1965 p. 606, A.L. 1977 S.B. 75, A.L. 1986 H.B. 1578)

Effective 4-22-86



Section 411.321 Terminal warehouseman to receive, inspect, weigh and grade grain.

Effective 02 Apr 1997, see footnote

Title XXVI TRADE AND COMMERCE

411.321. Terminal warehouseman to receive, inspect, weigh and grade grain. — 1. It shall be the duty of every terminal warehouseman to receive for storage any grain, dry and suitable for warehousing, that may be tendered to him in the usual manner in which terminal warehouses are accustomed to receive the same, in the ordinary and usual course of business, to the capacity of his warehouse available for public storage. The grain shall be officially inspected, officially weighed, and officially graded, upon receiving grain into the warehouse, except that the owner or warehouseman may direct that the grain not be officially inspected, officially weighed, or officially graded as provided in section 411.030, but shall be inspected, weighed, and graded by an individual, designated by the warehouseman, competent and qualified in performing these services.

2. All grain delivered from the warehouse shall be officially inspected, officially weighed, and officially graded on its delivery by a duly authorized inspector and weighmaster of the department, except that the owner or warehouseman may direct that the grain not be officially inspected, officially weighed, or officially graded as provided in section 411.030, but shall be inspected and weighed by an individual, designated by the warehouseman, competent and qualified in performing these services.

(L. 1965 p. 606, A.L. 1997 H.B. 211)

Effective 4-02-97



Section 411.323 Nonterminal warehouseman to receive, inspect, weigh and grade grain — exceptions — may issue receipts for own grain, how.

Effective 02 Apr 1997, see footnote

Title XXVI TRADE AND COMMERCE

411.323. Nonterminal warehouseman to receive, inspect, weigh and grade grain — exceptions — may issue receipts for own grain, how. — 1. Every public warehouseman, other than a terminal warehouseman, shall receive for storage or shipment, so far as the available capacity for public storage of the warehouse shall permit, all grain in a dry and suitable condition for storage tendered him in the usual course of business, the grain to be inspected, weighed, and graded by an individual, designated by the warehouseman, competent and qualified in performing these services except that:

(1) The owner and the warehouseman may agree upon a sample taken from the lot of grain to be offered for storage as being a true and representative sample. This sample shall be sent to an official licensed inspector of the Missouri state grain warehouse division and the official licensed inspector who receives the sample shall grade it according to the official U.S.D.A. grain standards and issue a certificate of grade which shall state the name of the owner, the warehouse at which it is stored and the official grade of the grain and the official grade shall be stated on the warehouse receipt. The sample submitted to the licensed inspector shall be held by him for a period of at least ten days from its receipt and in case that either party of the transaction is dissatisfied with the grade assigned, he may have the right to reinspection and appeal upon request. The fees for the inspection of the sample shall be paid by the warehouseman and added to the storage charges of the grain;

(2) The owner and the warehouseman may agree to the grade of the grain to be offered for storage and a warehouse receipt issued on the agreed grade;

(3) The owner or warehouseman may have an official weight, official inspection, and an official grade on the grain to be offered for storage if requested of the department, the expense thereof paid by the person requesting the service.

2. Any warehouseman desiring to issue warehouse receipts for his own grain in store may do so by complying with the regulations governing the methods as prescribed by the director.

(L. 1965 p. 606, A.L. 1997 H.B. 211)

Effective 4-02-97



Section 411.325 Delivery of grain to warehouse — procedure — contract — grain deemed for storage, when — deferred pricing and deferred payment and minimum price agreements — transactions not covered by bond — all grain deemed storage covered by bond.

Effective 02 Apr 1997, see footnote

Title XXVI TRADE AND COMMERCE

411.325. Delivery of grain to warehouse — procedure — contract — grain deemed for storage, when — deferred pricing and deferred payment and minimum price agreements — transactions not covered by bond — all grain deemed storage covered by bond. — 1. At the time of delivery of grain to any public warehouse the scale ticket shall be marked to indicate whether the grain is delivered for storage, for sale or for some other purpose.

2. All grain received at a licensed public warehouse shall be deemed to be storage grain within the meaning of this chapter, unless:

(1) Payment for the grain is made upon delivery to the warehouseman; or

(2) At the time of delivery of the grain to the warehouseman, the purchase price is established, documented as prescribed by the director, and payment made within thirty days or the account is entered, as prescribed by the director, onto a formal settlement sheet within the same thirty-day period. Further, when an account is so entered onto a formal settlement sheet payment shall be made within one hundred eighty days of delivery. If payment is not so made within one hundred eighty days of delivery, a formal written contract as provided for in subsection 4 of this section shall be executed.

3. All grain received at any warehouse not licensed under this chapter shall be deemed to be grain held for storage within the meaning of this chapter, unless:

(1) The sale price for the grain has been established; and

(2) Payment made by the warehouseman and received by the owner of the grain within thirty days from the delivery of the grain to the warehouse; or

(3) A formal written contract as provided for in subsection 4 of this section is executed.

4. A warehouseman and a seller of grain may agree that payment or pricing of the seller's grain be deferred to a future date. The agreement shall be in writing, dated and shall contain a statement informing the seller that the seller is relinquishing title and all rights of ownership in the grain. The director may require any additional information from a warehouseman that he deems necessary to protect the interests of the seller of grain in these transactions. Failure to provide such additional information, upon request, shall be deemed a violation of this chapter. Grain received under a deferred payment or deferred pricing agreement under the provisions of this section shall not be deemed to be stored grain. For the purposes of this section, minimum price, deferred price and deferred payment contracts are not deemed valid unless they contain all the statements required by section 276.461 and are signed by both the buyer and seller or their authorized representatives. Grain represented by an invalid deferred pricing contract shall be deemed storage grain for the purposes of this chapter. Grain represented by an invalid deferred payment contract shall be deemed storage grain for the purposes of this chapter if payment has not been made within one hundred eighty days of delivery as required in subsection 2 of this section. Only class I grain dealers may enter into deferred price, minimum price or deferred payment agreements.

5. The following transactions shall not be covered by the warehouseman's bond:

(1) Any sale of grain evidenced by a check written by the warehouseman, received and accepted by the seller. Any check returned for any reason shall be evidence of a sales transaction; or

(2) Any sale of grain evidenced by a promissory note accepted by the seller. To be considered a promissory note, the note must contain the signature of both seller and buyer, date the note was executed, dollar amount of the note, payment terms, and interest rate; or

(3) Any sale of grain delivered to the warehouse pursuant to and evidenced by a grain purchase contract and treated as sold grain pursuant to the provisions of subsection 2 or 4 of this section.

6. The warehouseman's bond shall cover all grain deemed storage pursuant to the provisions of this section.

7. Grain originally received at a warehouse as storage grain and subsequently sold by the depositor to the warehouseman shall be considered received at the warehouse at the time of sale and shall be treated as grain sold or stored, as applicable, pursuant to the provisions of subsection 2 of this section as if at the time of physical delivery, the grain had been priced. The thirty-day, one hundred eighty-day and written contract provisions of subsection 2 of this section apply to these transactions commencing at the time of sale.

(L. 1977 S.B. 75 § 3, A.L. 1980 S.B. 601, A.L. 1986 H.B. 1578, A.L. 1997 H.B. 211)

Effective 4-02-97



Section 411.327 Grain bank grain, how treated.

Effective 28 Aug 1977

Title XXVI TRADE AND COMMERCE

411.327. Grain bank grain, how treated. — Grain which is deposited in a warehouse for processing and which is commonly referred to as grain bank grain shall be considered to be storage grain. Grain bank grain shall be entered into the records of the warehouseman as a storage obligation in the same manner as other storage grain. The grain deposited for grain bank purposes may be accounted for on a separate record. Grain bank grain shall be accounted for on an individual depositor basis and shall not be shown as a total grain bank grain obligation. The records for grain bank grain shall be kept on a pounds or bushels basis for the various kinds of grain deposited. Records for grain bank grain may be kept on a monetary basis only if a check is issued or actual payment made at the time of delivery of the grain to the warehouse. If records are kept on a monetary basis, the warehouseman shall furnish written proof of payment to the director or his authorized agent upon request. The director is authorized to adopt and enforce any procedures and regulations necessary to assure the protection of grain bank obligations in the conduct of grain bank operations in warehouses.

(L. 1977 S.B. 75 § 8)



Section 411.331 Grain may be withheld from going into terminal warehouse — when — how — penalties.

Effective 28 Aug 1965

Title XXVI TRADE AND COMMERCE

411.331. Grain may be withheld from going into terminal warehouse — when — how — penalties. — In case any owner or consignee of grain to a terminal warehouse shall be dissatisfied with the inspection or grade of any lot of grain received by rail or shall from any cause desire to receive his property without its passing into store, he shall be at liberty to have the same withheld from going into the terminal warehouse, whether the property may have previously been consigned to such terminal public warehouse or not, by giving proper notice prior to unloading to the person or corporation in whose possession it may be at the time of giving such notice; and the grain shall be withheld from going into storage and be delivered to the owner subject only to such proper charges including any advanced draft as may be a lien upon it prior to the notice, the grain in railroad cars to be removed therefrom by the owner or consignor within twenty-four hours after the notice has been given to the railroad company having it in its possession; provided, the railroad company place the same in a proper and convenient place for unloading; and any person or corporation refusing to allow the owner or consignor to receive his grain shall be deemed guilty of misdemeanor, and shall be liable to pay the owner or consignor damages for any conversion. Notice that grain is not to be delivered into store may also be given to the proprietor of any terminal warehouse into which it would otherwise have been delivered, and if after the notice it be taken into store in the terminal warehouse, the proprietor of the terminal warehouse shall be liable to the owner of the grain for conversion.

(L. 1965 p. 606)



Section 411.341 Grain may be stored in special bin — receipt to indicate.

Effective 28 Aug 1965

Title XXVI TRADE AND COMMERCE

411.341. Grain may be stored in special bin — receipt to indicate. — 1. Any public warehouseman may, upon request of the owner of any grain, and with the consent of the warehouseman, store grain of the same grade in a bin to be kept apart from that of other owners, which bin shall thereupon be marked as a special bin.

2. If a warehouse receipt be issued for grain so kept separate, it shall state on the face of the receipt that it is a special bin, and shall state the number of each bin.

(L. 1965 p. 606)



Section 411.360 Cleaning, preservation by warehouseman of grain specially stored — requirements — change of condition of grain, notice — delivery to other than owner or receipt holder unauthorized.

Effective 28 Aug 1980

Title XXVI TRADE AND COMMERCE

411.360. Cleaning, preservation by warehouseman of grain specially stored — requirements — change of condition of grain, notice — delivery to other than owner or receipt holder unauthorized. — 1. Any public warehouseman may, on the written request of the owner of any grain stored in a special bin, upon the surrender of the receipt, or receipts therefor, be permitted to dry, clean, or otherwise change the condition or value of any such lot of grain; but in such case it shall only be delivered as such separate lot, without reference to the grade it may be made by such process of drying or cleaning. Nothing in this section, however, shall prevent any public warehouseman from removing grain within his warehouse for its preservation or safekeeping, but no warehouseman shall be held liable for damage to grain stored in special bins by heating, unless such damage be caused by the negligence of the warehouseman.

2. In case any public warehouseman shall discover that any portion of the grain stored in a special bin in his warehouse is out of condition or becoming so, and it is not in his power to preserve the same, he shall immediately give notice to the owner, if known, and if not known, by public notice by advertising in a newspaper of general circulation in the vicinity in which such warehouse is situated, and by posting a notice on the warehouse bulletin board or other public place of its actual condition, as near as he can ascertain. He shall state in such notice:

(1) The kind and grade of grain;

(2) The bin in which it is stored;

(3) The description of the warehouse receipts outstanding upon which such grain will be delivered, giving the numbers, amount, and date of each;

(4) The name of the party for whom such grain was stored;

(5) The date it was received and the amount of it.

3. The enumeration of receipts and identification of grain so described shall embrace as nearly as possible the quantity of grain contained in such bins; and such grain shall be delivered upon the return and cancellation of such receipts, and the unreceipted grain upon the request of the owner or holder of the receipt or receipts.

4. Nothing herein contained shall be held to relieve the public warehouseman from exercising proper care and vigilance in preserving such grain after such publication of its condition, but such grain shall be kept separate and apart from all direct contact with other grain, and shall not be mixed with other grain while in storage* in such warehouse.

5. Nothing in this section shall be construed so as to permit any public warehouseman to deliver any grain stored in a special bin or by itself, as provided in this chapter, to any but the owners of the lot or the holder of the warehouse receipt or receipts.

(L. 1941 p. 373 § 26, A.L. 1965 p. 606, A.L. 1980 S.B. 601)

*Word "store" appears in original rolls.



Section 411.371 Warehouse receipts, approval by director required — counterfeiting, penalty for — unused receipts returned to director, when — unlawful issuance of receipts, penalty.

Effective 01 Jan 2017, see footnote

Title XXVI TRADE AND COMMERCE

411.371. Warehouse receipts, approval by director required — counterfeiting, penalty for — unused receipts returned to director, when — unlawful issuance of receipts, penalty. — 1. Warehouse receipts shall be issued by any licensed public warehouseman as herein defined upon the request of any depositor, and must be issued in manner and form as provided by this chapter or prescribed by rule, and the form of all receipts shall be approved by the director. The director shall be authorized to have printed all warehouse receipts, grade certificates, and weight certificates issued by public warehousemen licensed under this chapter.

2. It shall be unlawful for any public warehouseman to issue any warehouse receipts for any grain received except upon warehouse receipts approved by the director. Any person who shall issue or cause to be issued any counterfeit warehouse receipt, or any warehouse receipt for grain, other than as authorized and prescribed by the director, shall be guilty of a class D felony.

3. Whenever the license of a public warehouseman expires or is revoked or suspended, he shall return all unused warehouse receipts to the director; the director shall immediately notify the holders of all outstanding receipts of the expiration or revocation of the license.

4. It shall be unlawful for any person, other than a licensed public grain warehouseman, to issue any negotiable warehouse receipt for grain, or any warehouse receipt for grain for collateral purposes. Any person who violates this subsection is, upon conviction, guilty of a class D felony.

(L. 1965 p. 606, A.L. 1977 S.B. 75, A.L. 1986 H.B. 1578, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 411.381 Receipts, contents — prima facie evidence of holder's claim to grain.

Effective 10 Jun 1981, see footnote

Title XXVI TRADE AND COMMERCE

411.381. Receipts, contents — prima facie evidence of holder's claim to grain. — 1. Every receipt issued for grain stored in a warehouse licensed under this chapter shall embody within its written or printed terms:

(1) The location of the warehouse where the grain is stored;

(2) The date of the issuance of the receipt;

(3) The consecutive number of the receipt;

(4) How received, whether by railroad, car, truck, or other means;

(5) A statement whether the grain received will be delivered to the bearer, to a specified person, or to a specific person or his order;

(6) The rate of storage and handling charges;

(7) The net weight in bushels and pounds and the percentage of dockage together with the grading factors and the grade;

(8) The words "nonnegotiable" or "negotiable" according to the nature of the receipt clearly and conspicuously printed or stamped thereon;

(9) The signature of the warehouseman which may be made by an authorized agent; and

(10) If the receipt is issued for grain of which the warehouseman is owner, either solely or jointly, or in common with others, the fact of such ownership.

2. A receipt, whether negotiable or nonnegotiable, is a document of title. The warehouseman's failure to complete all entries on a receipt as required by this chapter and the rules promulgated pursuant to this chapter shall constitute a violation on the part of the warehouseman, but shall not preclude or restrict a depositor's right to recover stored grain under the provisions of this chapter. The receipt shall constitute prima facie evidence of the holder's claim to the grain regardless of the degree of compliance with this chapter with respect to completion of the entries required by this chapter.

(L. 1965 p. 606, A.L. 1981 S.B. 366)

Effective 6-10-81



Section 411.383 Warehouse receipt register, how maintained.

Effective 28 Aug 1977

Title XXVI TRADE AND COMMERCE

411.383. Warehouse receipt register, how maintained. — Every licensed warehouseman who issues warehouse receipts shall maintain at his place of business a warehouse receipt register containing the duplicate copy of all issued receipts, each by consecutive number. Upon cancellation of a receipt, the original shall be retained in the warehouseman's files attached to its duplicate. After cancellation neither the original nor the duplicate shall be removed from the files.

(L. 1977 S.B. 75 § 11)



Section 411.391 Warehouseman may sell or pledge receipts issued for grain owned by him.

Effective 02 Apr 1997, see footnote

Title XXVI TRADE AND COMMERCE

411.391. Warehouseman may sell or pledge receipts issued for grain owned by him. — Any public warehouseman operating a warehouse in the state may make a valid sale or a pledge of any warehouse receipts issued for grain of which the warehouseman is the owner, either solely or jointly or in common with others, and the recital of ownership in the receipt shall constitute notice of the right to sell or pledge the same and of the title or specific lien of the transferee or pledgee upon the warehouseman's grain represented by the receipts.

(L. 1965 p. 606, A.L. 1997 H.B. 211)

Effective 4-02-97



Section 411.401 Grain accepted for storage in other public warehouse — form of trust receipts.

Effective 28 Aug 1965

Title XXVI TRADE AND COMMERCE

411.401. Grain accepted for storage in other public warehouse — form of trust receipts. — If the grain is offered for storage in any licensed public warehouse and the warehouseman does not have storage space to handle the same, the public warehouseman, with the consent of the owner and at his option, may accept grain shipment to a public warehouse where storage is available. The form of trust receipt to cover grain for storage by public warehouses, and to be transported to and stored in a public warehouse, shall be on a form approved by the director of agriculture and shall embody within its written or printed terms:

(1) The date of the issuance of the receipts;

(2) The name of the warehouse issuing the same and its location;

(3) The rate of storage or the basis for the charges;

(4) The net weight in bushels and pounds and percentage of dockage together with the grade;

(5) The words "trust receipt" and "nonnegotiable" clearly and conspicuously printed or stamped thereon;

(6) The signature of the warehouseman, which may be made by his authorized agent and filed with the director;

(7) A statement of the amount of the advances made, or the liabilities incurred, for which the warehouse claims a lien, but if the precise amount of advances made, or the liabilities incurred, be at the time of the issuance of the receipt unknown to the warehouseman, or to his agent who issues it, a statement of the fact that the advances have been made, or liabilities incurred, and the purpose thereof, is sufficient.

(L. 1965 p. 606)



Section 411.405 Grain shipped to terminal warehouse at request of owner — how — grain shipped to other licensed warehouses for storage to cover nonreceipted storage obligations, how.

Effective 02 Apr 1997, see footnote

Title XXVI TRADE AND COMMERCE

411.405. Grain shipped to terminal warehouse at request of owner — how — grain shipped to other licensed warehouses for storage to cover nonreceipted storage obligations, how. — 1. At his option a public warehouseman may ship carlots of grain, when requested by the owner to do so, to a specified terminal warehouse within the state without official inspection or the issuing of trust receipts, providing that the identical lot of grain is tendered for shipment. The transportation of the grain shall be at the owner's risk. When a warehouse receipt has been issued by the terminal warehouseman receiving the grain, and returned to the public warehouseman, he shall deliver the warehouse receipt to the owner upon payment of freight and all legal charges and upon surrender by the owner of the trust receipt or receipts, if any, issued by the public warehouseman for the grain.

2. A licensed warehouseman may ship grain to another state or federally licensed warehouse for storage to cover nonreceipted storage obligations at his licensed facility. The original warehouseman must have the written approval of the owner of the grain or notify the owner in writing prior to transferring the commodity or the obligation. Prior written notification may include printed statements on scale tickets or statements made on the schedule of charges required under section 411.268. The receiving warehouse must be a state licensed facility within the state of Missouri, a warehouse licensed under the United States Warehouse Act, or a facility located outside the state of Missouri licensed by the state where the facility is located if, based upon a determination by the director, that state's requirements are sufficient to protect the integrity of the stored grain. The transportation of the grain shall be at the original warehouseman's risk.

(L. 1965 p. 606 § 411.402, A.L. 1997 H.B. 211)

Effective 4-02-97



Section 411.410 Receipts to be numbered — duplicates.

Effective 28 Aug 1965

Title XXVI TRADE AND COMMERCE

411.410. Receipts to be numbered — duplicates. — All warehouse receipts issued by terminal public warehouses or public warehouses shall be numbered consecutively, and no two receipts bearing the same number shall be issued from the same warehouse during any one year, except in the case of a lost or destroyed receipt, in which case any duplicate receipt shall bear the same date and number as the original and shall be plainly marked on its face "duplicate". If the grain was received from railroad cars, the initials and number of each car shall be stated on the receipt with the amount it contained; if from wagon, truck or other means, the manner of its receipt shall be stated on its face.

(RSMo 1939 § 14639, A.L. 1941 p. 373 § 29, A.L. 1965 p. 606 § 411.411)

Prior revisions: 1929 § 13339; 1919 § 6011; 1909 § 6787



Section 411.420 Lost receipts — procedure.

Effective 28 Aug 1980

Title XXVI TRADE AND COMMERCE

411.420. Lost receipts — procedure. — 1. Where a negotiable receipt has been lost or destroyed by the holder of the receipt, the director may order the delivery of the grain upon satisfactory proof of such loss or destruction and upon the giving of a bond with sufficient sureties to be approved by the director, conditioned to indemnify the warehouseman or any holder or other person entitled to the grain against all loss, liability, or expense which he or they may sustain by reason of such delivery. The director shall also at his discretion order the payment of the warehouseman's reasonable costs and counsel fees. The delivery of the grain under an order of the director, as provided in this section, shall not relieve the warehouseman from liability to a person to whom the negotiable receipt has been or shall be negotiated for value without notice of the proceedings or the delivery of the grain.

2. Where a negotiable receipt has been lost or destroyed by the warehouseman, the director may, upon proof of such loss or destruction, require the warehouseman to sign an affidavit stating that the receipt has been lost or destroyed and cannot be produced for cancellation and that delivery or payment in full for the grain represented by the receipt has been made to the holder and that the warehouseman has not negotiated the receipt for value. The director may request the person to whom the receipt was issued or the person to whom the original holder negotiated the receipt to sign an affidavit stating that he has received delivery or payment in full for the grain represented by the receipt and that the receipt was willingly and truthfully presented to the warehouseman for cancellation.

(L. 1941 p. 373 § 30, A.L. 1980 S.B. 601)



Section 411.451 Fraudulent receipts prohibited — division or consolidation of receipts — delivery of grain.

Effective 28 Aug 1965

Title XXVI TRADE AND COMMERCE

411.451. Fraudulent receipts prohibited — division or consolidation of receipts — delivery of grain. — 1. No warehouse receipt shall be issued except upon actual delivery of grain into store in the warehouse from which it purports to be issued. Nor shall any receipt be issued for a greater quantity of grain than was contained in the lot or parcel so received for storage, nor shall more than one receipt be issued for the same lot of grain, except in cases where a receipt for a part of a lot is desired, and then the aggregate receipts for a particular lot shall cover that lot and no more. In cases where a part of the grain represented by the receipt, or receipts, is delivered out of store and a remainder is left, the director shall prescribe the form of the document for the remainder of the grain and the manner in which it is to be issued.

2. In case it is desirable to divide one receipt into two or more, or in the case it is desirable to consolidate two or more receipts into one and the warehouseman consents, the original receipt, or receipts, shall be cancelled in the same manner as if the grain had been delivered from store and the new receipt, or receipts, shall express on the face thereof that the new receipt, or receipts, represent a part of another receipt or the consolidation of other receipts, as the case may be, and the number and the date of the original receipt shall also appear on the new receipt issued in lieu thereof. No consolidation of receipts differing more than thirty days in date shall be permitted. All new receipts issued for old ones cancelled, as herein provided, shall bear the notation of the date of the receipt as originally issued.

3. A warehouseman shall not deliver grain for which he has issued a negotiable receipt until the receipt has been returned to him and cancelled, and shall not deliver grain for which he has issued a nonnegotiable receipt until the receipt has been returned to him or he has obtained from the person lawfully entitled to the delivery, or his authorized agent, a written order therefor. Before delivery is made of the last portion of a lot of grain covered by a nonnegotiable receipt, the receipt itself shall be surrendered.

(L. 1965 p. 606)



Section 411.491 Warehouseman must deliver grain, when.

Effective 28 Aug 1965

Title XXVI TRADE AND COMMERCE

411.491. Warehouseman must deliver grain, when. — A warehouseman, in the absence of some lawful excuse provided by this chapter, is bound to deliver the grain upon demand made either by the holder of a receipt for the grain, or by the depositor, if the demand is accompanied with:

(1) An offer to satisfy the warehouseman's lien;

(2) An offer to surrender the receipt, if negotiable, with such endorsements as would be necessary for the negotiation of the receipt; and

(3) A readiness and willingness to sign, when the grain is delivered, an acknowledgment that it has been delivered, if an acknowledgment is requested by the warehouseman. In case the warehouseman refuses or fails to deliver the grain in compliance with the demand by the holder or depositor so accompanied, the burden shall be upon the warehouseman to establish the existence of a lawful excuse for his refusal.

(L. 1965 p. 606)



Section 411.511 Warehouseman should deliver grain, to whom.

Effective 28 Aug 1965

Title XXVI TRADE AND COMMERCE

411.511. Warehouseman should deliver grain, to whom. — A warehouseman is justified in delivering the grain, subject to the provisions of the three following sections, to one who is:

(1) The person lawfully entitled to the possession of the grain, or his agent;

(2) A person who is either himself entitled to the delivery by the terms of a nonnegotiable receipt issued for the grain, or who has written authority from the persons so entitled either endorsed upon the receipt or written upon another paper; or

(3) A person in possession of a negotiable receipt by the terms of which the grain is deliverable to him or order or to bearer, or which has been endorsed to him or in blank by the person to whom delivery was promised by the terms of the receipts or by his mediate or immediate endorser.

(L. 1965 p. 606)



Section 411.515 Inventory required to be maintained — documents required to establish inventory.

Effective 28 Aug 1977

Title XXVI TRADE AND COMMERCE

411.515. Inventory required to be maintained — documents required to establish inventory. — 1. Every warehouseman shall maintain stored grain inventories of sufficient quantities, qualities and grade to meet at all times his storage obligations. Failure to maintain required inventories is a violation of this chapter.

2. Grain evidenced by outstanding and uncancelled negotiable warehouse receipts shall be maintained in the specific warehouse facility shown on the warehouse receipt issued when the grain was deposited originally. For the purposes of this chapter each separate warehouse facility must maintain such an inventory for negotiable warehouse receipts issued by it at that location.

3. Inventories representing stored grain obligations other than those described in subsection 2 of this section shall be represented by:

(1) Grain actually held in the warehouseman's licensed warehouse facility;

(2) Receipts or tickets for grain stored in a licensed warehouse in Missouri;

(3) Receipts or tickets for grain stored in a warehouse facility licensed under the United States Warehouse Act;

(4) Receipts or tickets issued by a warehouse facility located outside of the state of Missouri upon a determination by the director that such receipts or tickets are issued by a person who, due to his net worth, his having posted a cash or surety bond, which may include an irrevocable letter of credit in a form acceptable to the director, or his having otherwise satisfied the director that the integrity of the grain will be maintained, is able to protect the stored grain.

4. All stored grain shall be maintained in licensed facilities.

5. Title to any grain which is forwarded to any other warehouse for storage shall be evidenced as prescribed by the director by rule.

(L. 1977 S.B. 75 § 6)



Section 411.517 Records required to be kept.

Effective 01 Jan 2017, see footnote

Title XXVI TRADE AND COMMERCE

411.517. Records required to be kept. — 1. The warehouseman shall maintain in a place of safety at each licensed warehouse facility current and complete records with respect to all grain delivered to, withdrawn from and received, stored or processed at that warehouse. The director may allow the warehouseman to maintain said records at the warehouseman's headquarters office on a case-by-case basis taking into consideration the location from which grain payments are made. Such records shall include but not be limited to the following:

(1) A perpetual inventory showing the total quantity of each kind and class of grain received and loaded out, the quantity of each kind and class of grain remaining in the warehouse and the total storage obligations for each kind and class of grain. This record shall be kept current as of the close of each business day; except that, if no transaction takes place during a business day, a record showing the actual status as to quantity and storage obligations at the close of the next preceding business day during which recordable transactions occurred shall be deemed to be current;

(2) A register which records all grain transactions not evidenced by the warehouseman's own scale ticket, i.e., direct farm to market shipments. This register shall be updated daily showing, at a minimum, customer name, type of grain, quantity of grain, date of shipment, name of terminal or other business accepting the physical commodity, destination scale ticket number and whether the grain was delivered for storage, sale or other specified purpose;

(3) A current copy of the periodic insurance report submitted to the insurer.

2. In addition to the records required by section 411.383 and subsection 1 of this section, the warehouseman shall maintain such adequate financial records as will clearly reflect his current financial position and will clearly support any financial information required to be submitted to the director from time to time.

3. Each grain warehouseman may also be required to keep such records or make such reports as deemed necessary by the director to protect the depositor or seller of grain as set forth in this chapter and the regulations promulgated hereunder.

4. All books, records and accounts of warehousemen shall be kept and held available for examination for a period of not less than three years after the close of the period for which such book or record was required; except that, cancelled or voided warehouse receipts and the warehouse receipt register required by section 411.383 shall be kept and held available for examination for a period of not less than six years from the date of cancellation or voiding of receipts or, in the case of the register, from the last date upon which a receipt referred to therein shall have been cancelled or voided.

5. A warehouseman licensed or required to be licensed under this chapter shall keep available for examination all books, records and accounts required by this chapter and any other books, records and accounts relevant to his operating a public grain warehouse. An examination may be performed by the director or a warehouse auditor, and may take place at any time during the normal business hours of the warehouseman or, if prior notice of the examination is given to the warehouseman, at such time as is prescribed in that notice.

6. Any warehouseman licensed or required to be licensed under this chapter, or any officer, agent, employee, servant or associate of such warehouseman, who files with the director false records, scale tickets, financial statements, accounts, or withholds records, scale tickets, financial statements or accounts from the director, or who alters records, scale tickets, financial statements or accounts in order to conceal outstanding storage obligations or to conceal actual amounts of grain received for storage or for purchase, whether or not paid for, or to conceal warehouse obligations or for the purpose of misleading in any way department warehouse auditors or officials, is guilty of a class D felony.

(L. 1977 S.B. 75 § 12, A.L. 1986 H.B. 1578, A.L. 1997 H.B. 211, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 411.518 Scale tickets — required, contents, constitute nonnegotiable receipts, evidence of holder's claim to grain — custom weighing defined.

Effective 02 Apr 1997, see footnote

Title XXVI TRADE AND COMMERCE

411.518. Scale tickets — required, contents, constitute nonnegotiable receipts, evidence of holder's claim to grain — custom weighing defined. — 1. A scale ticket, or other document approved by the director, shall be made out and filed for each movement of grain in or out of any grain warehouse licensed or required to be licensed under the provisions of this chapter. All scale tickets shall be printed with the business name and location and consecutively numbered. They must be issued in consecutive order. A copy of all scale tickets shall be kept on file in numerical order in the warehouseman's office. All other source documents for movement of grain in or out of the facility shall be in a form approved by the director and kept and maintained in a manner approved by the director. Any scale ticket used in pricing grain for the purpose of sale to the warehouseman shall have the price shown on all copies of the ticket.

2. A scale ticket issued in accordance with the provisions of this chapter or regulations promulgated hereunder shall be considered a form of nonnegotiable receipt. This form of nonnegotiable receipt shall be deemed a document of title. The warehouseman's failure to complete all entries on a scale ticket as required by this chapter and the rules promulgated pursuant to this chapter shall constitute a violation on the part of the warehouseman, but shall not preclude or restrict a depositor's right to recover stored grain under the provisions of this chapter. The scale ticket shall constitute prima facie evidence of the holder's claim to the grain regardless of the degree of compliance with this chapter with respect to completion of the entries required by this chapter.

3. All scale tickets, or other approved documents, issued shall contain the following information:

(1) Customer name;

(2) Date issued;

(3) Type of grain;

(4) Quantity of grain;

(5) Notation to show whether the grain movement was IN or OUT;

(6) If movement was IN, whether the grain received was for storage, purchased by the warehouseman, or other specified purpose; and

(7) If received for purchase by the warehouseman, the price shall be stated on all copies.

4. As used in this section, "custom weighing" shall mean the weighing of products or articles for the sole purpose of ascertaining weight and the weighing of these products and articles is not for the purpose of a sale or purchase by the warehouseman in the usual course of his business transactions. Any scale ticket used for the purpose of custom weighing must be clearly and conspicuously designated as a custom weight ticket. The director may promulgate regulations pertaining to the form and usage of custom weighing tickets.

(L. 1977 S.B. 75 § 13, A.L. 1980 S.B. 601, A.L. 1981 S.B. 366, A.L. 1986 H.B. 1578, A.L. 1997 H.B. 211)

Effective 4-02-97



Section 411.519 Insufficient inventory, procedure to correct — insolvency, director may modify, suspend or revoke license or request order to be named trustee, procedure, order — warehouseman may appeal, how.

Effective 02 Apr 1997, see footnote

Title XXVI TRADE AND COMMERCE

411.519. Insufficient inventory, procedure to correct — insolvency, director may modify, suspend or revoke license or request order to be named trustee, procedure, order — warehouseman may appeal, how. — 1. Whenever it appears to the satisfaction of the director that a warehouseman does not have in his inventory sufficient grain to cover the outstanding receipts and scale tickets issued or assumed by him, or when the warehouseman refuses to submit his records or property to lawful examination, the director may give notice to the warehouseman to comply with any of the following requirements:

(1) Immediately cease all grain-related operations and transactions such as, but not limited to, shipping, receiving, handling, processing or selling of grain on his own account or the account of others;

(2) Cover the shortage by supplying the grain or evidence of ownership of the grain;

(3) Submit to such examination as the director may deem necessary;

(4) Immediately purchase and make actual payment for a sufficient quantity and quality of grain to fully cover the shortage. If the warehouseman fails to comply with the requirements contained in the notice within the time period which the director may allow, the director may petition the circuit court of the county where the warehouse is located for an ex parte order authorizing the director or his authorized agent to seize and take possession, as trustee, of any grain located in the warehouse of such warehouseman, and of all pertinent records and property, as provided in subsection 4 of this section.

2. If at any time the director has evidence that a grain warehouseman is insolvent or is unable to satisfy the claims of all depositors as they become due, or the warehouseman does not have in his inventory sufficient grain to cover the outstanding receipts and scale tickets issued or assumed by him, the director may modify, suspend or revoke the warehouseman's license or petition the circuit court in the county where the warehouse is located for an ex parte order authorizing the director or his authorized agent to seize and take title possession, as trustee, of any grain and grain-related assets in the warehouse or under the warehouseman's control, and of all pertinent records and property as provided for in subsection 4 of this section.

3. Whenever the director shall modify, suspend or revoke any license, he shall prepare an order so providing which shall be signed by the director or some person designated by him, and the order shall state the reason or reasons for the modification, suspension or revocation of the license. The order shall be sent by certified mail to the licensee or applicant at the address of the grain warehouseman licensed or applying for a license. Within thirty days after the mailing of the order, the licensee, if aggrieved by the order of the director, may appeal as provided in chapter 536. At the time of the filing of the appeal, the party appealing shall give a bond for costs conditioned on his prosecuting the appeal without delay and paying all costs assessed against him. In addition, the licensee shall post a bond which shall remain in effect pending final disposition of all appeals, including review by the Missouri court of appeals or Missouri supreme court, or federal review, in an amount sufficient to cover all grain storage, and other grain-related obligations of the licensee as identified by the director. The posting of such bond is jurisdictional to the circuit court's authority to entertain the appeal.

4. Upon receipt of the director's verified petition setting forth the circumstances of the warehouseman's failure to comply with this chapter and further stating reasons why immediate possession by the director or his authorized agent is necessary for the protection of depositors, warehouse receipt holders or sureties, the court is authorized to issue an ex parte order and shall issue such an order authorizing the director or his authorized agent to take immediate possession for the purposes stated in this section. A copy of the petition and order shall be sent to the warehouseman. If appropriate, the court may order the director's taking possession of only grain-related assets and not the entire business of the warehouseman. Such order may include, but is not limited to, the following:

(1) The director locking down and securing, by padlocks or other appropriate means, the grain storage bins, scales, offices, equipment and rolling stock of the warehouseman;

(2) Removing and excluding the warehouseman, or any and all of the warehouseman's employees, from the facility;

(3) Prohibiting the warehouseman from engaging in any grain-related business transactions whatever during the director's possession of the grain-related assets of the warehouseman's business;

(4) Authorizing all financial institutions to place all business accounts of the warehouseman under the director's authority and to freeze all transactions involving such accounts except to honor outstanding checks written previous to the issuance of the court's order. If it appears that the warehouseman has conducted, in part, his grain storage business through the use of personal accounts as opposed to business accounts, or intermingled two or more such accounts, the court may authorize the applicable financial institutions to place such personal accounts, as well as the business accounts, under the authority of the director in order to allow the director to accurately determine the extent of all grain-related obligations incurred by the warehouseman, the correct status of same and the warehouseman's resources to pay his grain-related obligations;

(5) Authorizing the director to redeliver or sell depositor or company-owned grain, as appropriate in the circumstances and setting forth the conditions for doing such;

(6) Authorizing the director to deposit all grain-related assets and proceeds therefrom in an interest-bearing escrow account to be disbursed only upon orders of the court;

(7) Directing the warehouseman to furnish the director with all grain-related business documents which come into his possession subsequent to the director's possession of the grain-related assets, as well as any other grain-related documents which the warehouseman may have knowledge of and which are not at the warehouse facility.

5. At any time within ten days after the director or his authorized agent takes possession, the warehouseman may file with the court a response to the petition of the director stating reasons why the director or his authorized agent should not be allowed to retain possession. The court shall set the matter for hearing on a date not more than fifteen days from the date of the filing of the warehouseman's response. The order placing the director or his authorized agent in possession shall not be stayed nor set aside until such time as the court, after hearing, determines that possession should be restored to the warehouseman.

6. Upon taking possession, the director shall give written notice of his action to the surety on the bond of the warehouseman and may notify the holders of record, as shown by the warehouseman's records, of all receipts and tickets issued for grain to present their receipts or tickets for examination or to account for the same. The director may thereupon cause an audit and other investigation to be made of the affairs of the warehouse to determine the amount of the shortage and compute the shortage as to each depositor as shown by the warehouseman's records, if practicable. The director shall notify the warehouseman and the surety on his bond of the approximate amount of the shortage and may notify each depositor thereby affected by sending notice to the depositor's last known address as shown by the records of the warehouseman.

7. The director or his authorized agent shall retain possession obtained under this section until such time as the warehouseman or the surety on the bond shall have satisfied the claims of all depositors, or until such time as the director or his authorized agent is ordered by the court to surrender possession. At no time while the director or his authorized agent is in possession of a warehouse, as authorized by this section, shall the director or his authorized agent be required to operate the warehouse; nor will the director or his authorized agent be liable for any claims which have arisen or could arise from the nonoperation of the warehouse.

8. If at any time, the director, whether or not he or his authorized agent has possession as authorized by this section, has evidence that a warehouseman is insolvent or is unable to satisfy the claims of all depositors, the director may petition the circuit court for the appointment of a receiver to operate or liquidate the business of the warehouseman in accordance with law.

9. All necessary expenses incurred by the director, his authorized agents or any receiver appointed under this section, in carrying out the provisions of this section may be recovered from the warehouseman in a separate civil action brought by the director in the circuit court or as part of the seizure or receivership action filed under this section. If the director or any of his authorized agents seize and take possession of the grain, records or property at the warehouse facility, the warehouseman shall be assessed and shall pay as part of the necessary expenses incurred a fee of fifty dollars per person for each day or part thereof that each such person performs such activities. The cost of liability insurance necessary to protect the director, the receiver and others engaged in carrying out the provisions of this section may be recovered as part of the necessary expenses.

(L. 1977 S.B. 75 § 7, A.L. 1986 H.B. 1578, A.L. 1997 H.B. 211)

Effective 4-02-97



Section 411.520 Misfeasance or malfeasance — accepting money — improper influence — penalty.

Effective 28 Aug 1980

Title XXVI TRADE AND COMMERCE

411.520. Misfeasance or malfeasance — accepting money — improper influence — penalty. — Any duly authorized officer or employee appointed under the provisions of this chapter who shall be guilty of neglect of duty, or who shall knowingly or carelessly inspect, grade, test, or weigh any grain improperly, or who shall accept any money or other valuable consideration, directly or indirectly, for any neglect of duty as such duly authorized officer or employee, or any person who shall improperly influence any duly authorized officer or employee in the performance of his duties as such officer or employee shall be deemed guilty of a misdemeanor and on conviction thereof shall be fined in a sum not less than one hundred dollars nor more than one thousand dollars, or shall be imprisoned in the county jail, or if in the city of St. Louis the jail of said city, not less than six nor more than twelve months, or both such fine and imprisonment in the discretion of the court.

(RSMo 1939 § 14661, A.L. 1941 p. 373 § 12, A.L. 1965 p. 606, A.L. 1980 S.B. 601)

Prior revisions: 1929 § 13361; 1919 § 6033; 1909 § 6810



Section 411.523 Warehouseman liable for conversion, when.

Effective 28 Aug 1965

Title XXVI TRADE AND COMMERCE

411.523. Warehouseman liable for conversion, when. — Where a warehouseman delivers the grain to one who is not in fact lawfully entitled to the possession of it, the warehouseman shall be liable as for conversion to all having a right of property or possession in the grain if he delivered the grain otherwise than as authorized by subdivisions (2) and (3) of section 411.511, and though he delivered grain as authorized by that section he shall be liable if prior to the delivery he had either been requested by or on behalf of the person lawfully entitled to a right of property of possession in the grain not to make the delivery, or had information that the delivery about to be made was to one not lawfully entitled to possession of the grain.

(L. 1965 p. 606)



Section 411.531 Failure to take up and cancel receipt — warehouseman liable — when.

Effective 28 Aug 1965

Title XXVI TRADE AND COMMERCE

411.531. Failure to take up and cancel receipt — warehouseman liable — when. — Except as provided, where a warehouseman delivers grain for which he had issued a negotiable receipt, the negotiation of which would transfer the right to the possession of the grain, and fails to take up and cancel the receipt, he shall be liable to anyone who purchases for value in good faith the receipt, for failure to deliver the grain to him whether the purchaser acquired title to the receipt before or after the delivery of the grain by the warehouseman.

(L. 1965 p. 606)



Section 411.541 Failure to mark receipt upon delivery of part of grain — warehouseman liable — when.

Effective 28 Aug 1965

Title XXVI TRADE AND COMMERCE

411.541. Failure to mark receipt upon delivery of part of grain — warehouseman liable — when. — Except as provided, when a warehouseman delivers in whole or in part the grain for which he had issued a negotiable receipt and fails either to take up and cancel the receipt, or to place plainly upon it a statement of what grain had been delivered, he is liable to anyone who purchases for value in good faith the receipt, for failure to deliver all the grain specified in the receipt, whether the purchaser acquired title to the receipt before or after the delivery of any portion of the grain by the warehouseman.

(L. 1965 p. 606)



Section 411.551 Alteration of receipt — effect of.

Effective 28 Aug 1965

Title XXVI TRADE AND COMMERCE

411.551. Alteration of receipt — effect of. — The alteration of a receipt shall not excuse the warehouseman who issued it from any liability if the alteration was:

(1) Immaterial;

(2) Authorized; or

(3) Made without fraudulent intent.

­­

­

(L. 1965 p. 606)

*Word "at" appears in original rolls.



Section 411.561 Receipt marked "duplicate" — meaning of.

Effective 28 Aug 1965

Title XXVI TRADE AND COMMERCE

411.561. Receipt marked "duplicate" — meaning of. — A receipt upon the face of which the word "duplicate" is plainly placed is a representation and warranty by the warehouseman that the receipt is an accurate copy of an original receipt properly issued and uncancelled at the date of issue of the duplication but shall impose upon him no other liability.

(L. 1965 p. 606)



Section 411.571 Transferor of receipt to endorse.

Effective 28 Aug 1965

Title XXVI TRADE AND COMMERCE

411.571. Transferor of receipt to endorse. — Where a negotiable receipt is transferred for value by delivery, and the endorsement of the transferor is essential for negotiation, the transferee acquires a right against the transferor to compel him to endorse the receipt unless a contrary intention appears. The negotiation shall take effect as of the time when the endorsement is actually made.

(L. 1965 p. 606)



Section 411.581 Warranties on negotiation or transfer of receipt.

Effective 28 Aug 1965

Title XXVI TRADE AND COMMERCE

411.581. Warranties on negotiation or transfer of receipt. — A person who for value negotiates or transfers a receipt by endorsement or delivery, including one who assigns for value a claim secured by a receipt unless a contrary intention appears, warrants:

(1) That the receipt is genuine;

(2) That he has a legal right to negotiate or transfer it;

(3) That he has knowledge of no fact which would impair the validity or worth of the receipt; and

(4) That he has a right to transfer the title to the grain, and that the grain is merchantable or fit for a particular purpose whenever such warranties would have been implied if the contract of the parties had been to transfer the grain without receipts represented thereby.

(L. 1965 p. 606)

CROSS REFERENCE:

Commercial code provision, 400.7-507



Section 411.591 Endorser not a guarantor for other parties.

Effective 28 Aug 1965

Title XXVI TRADE AND COMMERCE

411.591. Endorser not a guarantor for other parties. — The endorsement of a receipt shall not make the endorser liable for any failure on the part of the warehouseman or previous endorsers of the receipt to fulfill their respective obligations.

(L. 1965 p. 606)

CROSS REFERENCE:

Commercial code provisions, 400.7-505



Section 411.601 Certain devices prohibited where official state weights are given.

Effective 28 Aug 1965

Title XXVI TRADE AND COMMERCE

411.601. Certain devices prohibited where official state weights are given. — It shall be unlawful for any person, company, or corporation to install or continue to maintain at any elevator, mill, or warehouse where official state weights are given, any blower, suction fan, cleaner, or other device for the purpose of removing dirt, seeds, sticks, chaff, or any like substance from grain unloaded into the elevator, mill, or warehouse before the grain has been officially weighed.

(L. 1965 p. 606)



Section 411.611 Issuance of receipt without receiving grain — penalty.

Effective 28 Aug 1965

Title XXVI TRADE AND COMMERCE

411.611. Issuance of receipt without receiving grain — penalty. — A warehouseman who issues or aids in issuing a receipt knowing that the grain for which the receipt is issued has not been actually received by the warehouseman, or is not under his actual control at the time of issuing the receipt, is guilty of a felony and upon conviction shall be punished for each offense by imprisonment by the department of corrections and human resources for not to exceed five years.

(L. 1965 p. 606)



Section 411.621 False statement — penalty.

Effective 28 Aug 1965

Title XXVI TRADE AND COMMERCE

411.621. False statement — penalty. — A warehouseman who fraudulently issues or aids in fraudulently issuing a receipt for grain, knowing that it contains any false statement, is guilty of a felony, and upon conviction shall be punished for each offense by imprisonment by the department of corrections and human resources for not less than two years nor more than five years.

(L. 1965 p. 606)



Section 411.631 Issuance of receipt without indicating warehouseman's ownership — penalty.

Effective 28 Aug 1965

Title XXVI TRADE AND COMMERCE

411.631. Issuance of receipt without indicating warehouseman's ownership — penalty. — Where there is deposited with or held by a warehouseman grain of which he is the owner, either solely or jointly, or in common with others, the warehouseman who knowing this ownership issues or aids in issuing a negotiable receipt for that grain which does not state such ownership is guilty of a crime, and upon conviction shall be punished for each offense by imprisonment by the department of corrections and human resources for not less than two nor more than five years.

(L. 1965 p. 606)



Section 411.641 Improper delivery — penalty.

Effective 28 Aug 1965

Title XXVI TRADE AND COMMERCE

411.641. Improper delivery — penalty. — A warehouseman who delivers grain out of his possession, knowing that a negotiable receipt, the negotiation of which would transfer the right to the possession of that grain, is outstanding and uncancelled, without obtaining possession of the receipt at or before the time of the delivery, is guilty of a felony, and upon conviction shall be punished for each offense by imprisonment by the department of corrections and human resources for not less than two nor more than five years.

(L. 1965 p. 606)



Section 411.651 Fraudulent deposit of grain and negotiation of receipt — penalty.

Effective 28 Aug 1965

Title XXVI TRADE AND COMMERCE

411.651. Fraudulent deposit of grain and negotiation of receipt — penalty. — Any person who deposits grain to which he has not title, or upon which there is a lien or mortgage, and who takes for the grain a negotiable receipt which he afterward negotiated for value with intent to defraud, or without disclosing his want of title, or the existence of the lien or mortgage, is guilty of a crime, and upon conviction shall be punished for each offense by imprisonment by the department of corrections and human resources not exceeding five years, or by a fine not exceeding five thousand dollars, or both.

(L. 1965 p. 606)



Section 411.661 Penalty for violation of law — operating without a license, effect of payment of penalty fee.

Effective 22 Apr 1986, see footnote

Title XXVI TRADE AND COMMERCE

411.661. Penalty for violation of law — operating without a license, effect of payment of penalty fee. — Unless otherwise provided in this chapter, any person, firm or corporation, or any officer or agent of any person, firm or corporation, who violates any of the provisions of this chapter is, upon conviction, guilty of a class B misdemeanor. However, if a warehouseman has been charged, and has paid, a penalty fee for operating without a license as set forth in section 411.255, the warehouseman may not be charged with a misdemeanor for operating without a license for the time period covered by the penalty fee.

(L. 1965 p. 606, A.L. 1986 H.B. 1578)

Effective 4-22-86



Section 411.671 Discontinuing business as public warehouse — procedure — license invalid on cessation or on change in ownership — notice — audit and examination.

Effective 22 Apr 1986, see footnote

Title XXVI TRADE AND COMMERCE

411.671. Discontinuing business as public warehouse — procedure — license invalid on cessation or on change in ownership — notice — audit and examination. — 1. Any person operating a public warehouse in Missouri under this chapter, who desires to discontinue the operation of a public warehouse, shall notify by first class mail all holders of warehouse receipts, all parties storing grain in the warehouse, and all parties with whom the warehouseman has executed deferred payment or deferred pricing agreements in accordance with the provisions of this chapter, and by advertising in a newspaper of general circulation in the county in which the warehouse is situated, and the director of the state department of agriculture, at least thirty days prior to the date of his intention to discontinue the public grain warehouse business. The owners of the grain shall sell to the warehouseman or remove, or cause to be removed, their grain from the warehouse or the obligations may be assumed by a successor warehouseman before the termination of the license. In the case of a successor, producers or others may allow the original warehouseman to transfer the storage obligation to the successor. No assumption by a successor of any obligations of the predecessor warehouseman shall be valid unless the successor is duly licensed as required by this chapter prior to the assumption, and the depositor agrees to such assumption by the successor. Such assumption by a successor shall not relieve the predecessor warehouseman of the storage obligations in the event of default therein by the successor unless both the successor and terminating warehouseman have complied with all provisions of this section. If for any cause the grain is not sold to the warehouseman or removed from the warehouse or the obligation assumed by a successor, the warehouseman discontinuing business shall sell the grain at the best market price obtainable and deposit the funds with a bank authorized to do business in Missouri to be held for the account of the depositor and shall make a full detailed report of the same to the director. If and when the depositor, or holder of claim, appears and presents a valid claim to the bank for the funds so deposited, the bank shall deliver the funds to the claimant.

2. At the director's discretion, a warehouse license may be deemed to be invalid upon the change of ownership, cessation of operations, change of partners in a partnership, change of corporate structure of a corporation or sale. Every licensed warehouseman shall immediately notify the department as to any such change and, when requested to do so by the director, shall, deliver his license and all unused warehouse receipts to the office of the department, together with a notarized statement accounting for all receipts and setting forth the arrangements made with depositors for final disposition of the grain in storage and for fulfilling the obligations of the retiring warehouseman. In the case of a successor, the successor shall apply for a new license and execute a successor's agreement. When there is a change of ownership or cessation of operations, the director may cause an audit and examination to be made.

(L. 1965 p. 606, A.L. 1977 S.B. 75, A.L. 1980 S.B. 601, A.L. 1986 H.B. 1578)

Effective 4-22-86



Section 411.681 Law not applicable to weighing or weighing supervision, in federally licensed warehouse, by exchange or board of trade.

Effective 28 Aug 1993

Title XXVI TRADE AND COMMERCE

411.681. Law not applicable to weighing or weighing supervision, in federally licensed warehouse, by exchange or board of trade. — This chapter shall not prohibit, infringe, or apply to any weighing or weighing supervision in or in connection with a federally licensed warehouse performed by any grain exchange or board of trade.

(L. 1965 p. 606, A.L. 1980 S.B. 601, A.L. 1993 H.B. 822)



Section 411.691 Fee for public warehouse license, how computed.

Effective 28 Aug 1977

Title XXVI TRADE AND COMMERCE

411.691. Fee for public warehouse license, how computed. — The maximum fee for a public warehouse license shall be computed as follows, based upon the capacity of the warehouse:

­

­

(L. 1965 p. 606, A.L. 1977 S.B. 75)



Section 411.701 Director may contract with federal agencies.

Effective 28 Aug 1965

Title XXVI TRADE AND COMMERCE

411.701. Director may contract with federal agencies. — 1. The director of the Missouri department of agriculture is authorized and empowered to enter into contracts and agreements necessary to cooperate with the Commodity Credit Corporation, a public corporation organized under the laws of the United States, or other federal agencies to make uniform the procedures followed in examining state licensed public warehouses and to make available to the Commodity Credit Corporation or other federal agencies the information acquired under such examining procedures by state warehouse examiners.

2. The contracts may provide for reimbursement of the Missouri grain warehouse division by the Commodity Credit Corporation for the services so performed and furnished, and any money received pursuant to the terms of the contracts shall be paid to the director of revenue and thereupon deposited into the state treasury to the credit of the agricultural fees fund.

(L. 1965 p. 606)



Section 411.750 Safe working conditions to be maintained.

Effective 28 Aug 1977

Title XXVI TRADE AND COMMERCE

411.750. Safe working conditions to be maintained. — It is the responsibility of any person licensed under this chapter, and any person requesting services of any employee of the department, to provide at all times safe working conditions while the employee is performing requested or required duties as an employee of the department.

(L. 1977 S.B. 75 § 14)



Section 411.755 Failure to pay fees, effect of.

Effective 28 Aug 1980

Title XXVI TRADE AND COMMERCE

411.755. Failure to pay fees, effect of. — Failure to pay any fees authorized by this chapter within forty-five days of assessment shall be grounds for the suspension, revocation or refusal to renew any license issued under this chapter.

(L. 1977 S.B. 75 § 15, A.L. 1980 S.B. 601)



Section 411.760 Remedies provided are in addition to and not exclusive.

Effective 28 Aug 1986

Title XXVI TRADE AND COMMERCE

411.760. Remedies provided are in addition to and not exclusive. — 1. Any remedy provided by this chapter shall not be deemed to preclude any other remedy provided for by common law or under any other statutes. Recovery by a depositor on the warehouseman's bond shall not be his sole or exclusive remedy, and shall not bar a civil action against the warehouseman or surety based upon rights or obligations under a storage agreement.

2. The grain warehouseman's bond shall be paid only to those depositors who are deemed to have a right of recovery against such bond as set forth under the provisions of this chapter.

(L. 1977 S.B. 75 § 16, A.L. 1986 H.B. 1578)

Effective 4-22-86



Section 411.770 Stealing grain, penalty.

Effective 01 Jan 2017, see footnote

Title XXVI TRADE AND COMMERCE

411.770. Stealing grain, penalty. — A warehouseman commits the offense of stealing grain if he or she sells grain owned by another person which has been delivered to him or her for the purpose of storage without the owner's consent, or by means of deceit or coercion, with the intent to deprive the owner of the grain either permanently or temporarily. Stealing grain by a warehouseman is a class D felony.

(L. 1986 H.B. 1578, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 411.775 Attorney general and prosecutors may prosecute upon complaint.

Effective 22 Apr 1986, see footnote

Title XXVI TRADE AND COMMERCE

411.775. Attorney general and prosecutors may prosecute upon complaint. — It shall be the duty of the attorney general or each prosecuting attorney to whom any violation of chapter 411 is reported to cause appropriate proceedings to be instituted and prosecuted in a court of competent jurisdiction without delay. Before a violation is reported for prosecution, the director may give the warehouseman an opportunity to present his views at an informal hearing. In the event the director determines that a prosecutor to whom a violation has been reported has failed to institute appropriate proceedings, he may make a written report of the failure to institute proceedings to the attorney general. The attorney general shall investigate the circumstances which resulted in the report. If the attorney general determines that additional proceedings are appropriate, he may cause such proceedings to be instituted. When the attorney general causes such a proceeding to be instituted, he shall have all the powers and rights of the office of the prosecuting attorney to whom the violation was originally reported. Such powers and rights are restricted to the prosecution of the specific case reported.

(L. 1986 H.B. 1578)

Effective 4-22-86



Section 411.778 Sign to be posted on warehouse or scale designating licensed or not licensed as warehouse — requirements — violation, penalties.

Effective 28 Aug 1994

Title XXVI TRADE AND COMMERCE

411.778. Sign to be posted on warehouse or scale designating licensed or not licensed as warehouse — requirements — violation, penalties. — 1. Each licensed warehouse, as defined in section 411.026, shall prominently display, at the main entrance to the building of the warehouse and on or about the scale of the warehouse so that such sign may be easily viewed by a person using the scale, a sign containing letters of not less than one inch and not more than six inches in height, which shall read:

NOTICE: THIS WAREHOUSE IS LICENSED PURSUANT TO THE MISSOURI GRAIN WAREHOUSE LAW, CHAPTER 411, RSMo.

2. Each public warehouse, as defined in section 411.026, which should, pursuant to the provisions of chapter 411, be a licensed warehouse, as defined in section 411.026, but which is not licensed as required by the provisions of chapter 411, shall prominently display, at the main entrance to the building of the warehouse and on or about the scale of the warehouse so that such sign may be easily viewed by a person using the scale, a sign containing letters of not less than one inch and not more than six inches in height, which shall read:

NOTICE: THIS WAREHOUSE IS NOT LICENSED AS REQUIRED BY THE MISSOURI GRAIN WAREHOUSE LAW, CHAPTER 411, RSMo.

3. Any warehouse, as defined in section 411.026, which is licensed pursuant to the United States Warehouse Act, 7 U.S.C. 241, shall prominently display, at the main entrance to the building of the warehouse and on or about the scale of the warehouse so that such sign may be easily viewed by a person using the scale, a sign containing letters of not less than one inch and not more than six inches in height, which shall read:

NOTICE: THIS WAREHOUSE IS LICENSED PURSUANT TO THE UNITED STATES WAREHOUSE ACT, 7 U.S.C. 241-273.

4. Any warehouse, as defined in section 411.026, which does not display the sign as required by subsection 1, 2, or 3 of this section is guilty of a misdemeanor, and shall be subject to a fine of up to three hundred dollars for each day of the violation.

(L. 1993 H.B. 822 § 1 subsecs. 1 to 4, A.L. 1994 H.B. 1732)

CROSS REFERENCE:

Attorney general may investigate and prosecute violations, when, 276.582



Section 411.800 Definitions — statutory lien on grain and grain-related assets for benefit of depositors.

Effective 02 Apr 1997, see footnote

Title XXVI TRADE AND COMMERCE

411.800. Definitions — statutory lien on grain and grain-related assets for benefit of depositors. — 1. As used in this section, "failure" means any of the following involving a licensed or unlicensed grain warehouseman:

(1) An inability to financially satisfy claimants;

(2) A public declaration of insolvency;

(3) A revocation of license with outstanding grain storage obligations;

(4) Refusal to redeliver stored grain where a good faith dispute does not exist;

(5) Neglect to apply for license renewal without first settling all outstanding grain storage obligations;

(6) Denial of license renewal application; or

(7) Voluntarily surrendering a warehouse license without first settling all outstanding grain storage obligations.

2. As used in this section, "grain or grain-related assets" involving a failed warehouseman means any of the following:

(1) All grain owned or stored, including grain in transit shipped by the failed warehouseman, but not yet paid for;

(2) Grain held on storage in the name of or for the account of the warehouseman at any other warehouse;

(3) Proceeds from the sale of grain due or to become due;

(4) The equity less any secured financing directly associated therewith in assets in hedging or speculative margin accounts held by commodity exchanges or agents representing the exchanges, and any moneys due or to become due less any secured financing directly associated therewith from any transactions on the exchanges;

(5) Any other unencumbered funds, property, or equity in funds or property, wherever located, that can be directly traced to the sale of grain by the failed warehouseman, provided both that the funds, property, or equity in funds or property shall not be considered to be encumbered unless the encumbrance results from good and valuable considerations advanced by any secured party on a good faith basis and that the encumbrance is not the result of the taking of funds, property, or equity in funds or property as additional collateral for an antecedent debt.

3. A lien shall exist on all grain and grain-related assets of a failed warehouseman in favor of any of the following:

(1) Depositors, including lenders, who possess negotiable warehouse receipts covering grain owned by the warehouseman; and

(2) Depositors who possess written evidence of ownership disclosing a storage obligation of the warehouseman.

4. The lien which shall secure all claims described in subsection 3 of this section shall arise at the time of commencement of the storage obligation, or when funds are advanced by the lender, and shall terminate when the liability of the warehouseman to the claimant is discharged, provided that the priority of each lien among the respective claimants shall not relate to the date the claim arises. The lien claims of all claimants shall be considered to be assigned by operation of this section to the department of agriculture, and in the event of a failure and subsequent liquidation, the lien shall transfer over to assets or proceeds of assets either received or liquidated by the department of agriculture.

5. In the event of a failure, the director shall enforce the lien claims and allocate the proceeds as follows against all grain and grain-related assets for the benefit of the following:

(1) Depositors, including lenders, who possess negotiable warehouse receipts covering grain owned by the warehouseman;

(2) Depositors who possess written evidence of ownership disclosing a storage obligation of the warehouseman.

6. In the event that any adversary proceeding is commenced to recover grain or grain-related assets upon which the lien imposed in this section is imposed and the department declines to enter the proceeding, the director, upon application to him by any claimant, shall assign to the claimant the applicable lien to permit the claimant to pursue his lien in the adversary proceeding to the extent the action will not delay the resolution of the proceeding, the prompt liquidation of the assets, or the ultimate distribution of the assets to all claimants.

(L. 1997 H.B. 211)

Effective 4-02-97






Chapter 413 Weights and Measures

Section 413.005 Definitions.

Effective 28 Aug 2002

Title XXVI TRADE AND COMMERCE

413.005. Definitions. — As used in sections 413.005 to 413.229, unless the context clearly indicates otherwise, the following words and terms mean:

(1) "Accurate", any piece of equipment that conforms to the standard within applicable tolerance and other performance requirements;

(2) "Commercial weighing and measuring equipment", devices commercially used in or employed to establish the size, quantity, extent, area or measurement of quantities, things produced or articles for distribution or consumption, purchased, offered or submitted for sale, hire or award, or in computing any basic charge or payment for services rendered on the basis of weight or measure, and includes any accessory attached to or used in connection with a commercial weighing or measuring device when such accessory is so designed or installed that its operation affects the accuracy of the weighing or measuring device;

(3) "Correct", equipment that is accurate and it meets all applicable specifications and requirements;

(4) "Director", the director of the department of agriculture, or his or her designated representative;

(5) "Division", the division of weights and measures of the department of agriculture;

(6) "Net mass" or "net weight", the weight of a commodity excluding any materials, substances, or items not considered to be part of the commodity, which include but are not limited to containers, conveyances, bags, wrappers, packaging material, labels, individual piece coverings, decorative accompaniments and coupons and packaging materials;

(7) "Package", any commodity of standard package or random package enclosed in a container or wrapped in any manner in advance of wholesale or retail sales, or whose weight or measure has been determined in advance of wholesale or retail sale, and an individual item or lot of any commodity on which there is marked a selling price based on an established price per unit of weight or of measure, shall be considered a package (or packages);

(8) "Person", includes individuals, partnerships, corporations, companies, societies, and associations;

(9) "Point-of-sale system", an assembly of elements including a weighing or measuring element, indicating element, and a recording element that may be equipped with a "scanner" used to complete a direct sales transaction;

(10) "Primary standards", the physical standards of the state that serve as the legal reference from which all other standards for weights and measures are derived;

(11) "Random weight packages", a package that is one of a lot, shipment or delivery of packages of the same consumer commodity with no fixed pattern of weights;

(12) "Sale from bulk", the sale of commodities when the quantity is determined at the time of sale;

(13) "Secondary standards", the physical standards used in the enforcement of weights and measures laws and regulations which are traceable to the primary standards through comparisons, using acceptable laboratory procedures;

(14) "Standard package", a package that is one of a lot, shipment or delivery of packages of the same commodity with identical net contents declarations;

(15) "Weight", as used in connection with any commodity or service means net weight. Where the label declares that the product is sold by drained weight, the term means net drained weight;

(16) "Weights and measures", instruments and devices of every kind, used for weighing and measuring, and any appliance, accessory or object used with or associated with the use of all such instruments and devices.

(L. 1983 H.B. 729, A.L. 1994 S.B. 729, A.L. 2002 S.B. 1071)



Section 413.015 Division of weights and measures — established — director and staff, expenses, compensation — powers and duties of division.

Effective 28 Aug 2002

Title XXVI TRADE AND COMMERCE

413.015. Division of weights and measures — established — director and staff, expenses, compensation — powers and duties of division. — 1. There is established a "Division of Weights and Measures" within the department of agriculture. There shall be a director of weights and measures and such other necessary technical, supervisory and clerical personnel as may be required.

2. The compensation of all employees, the cost of all necessary equipment and supplies, travel and contingent expenses for the division shall be paid from appropriations for these purposes, made by the general assembly.

3. The division is charged with, but not limited to, performing the following functions on behalf of the citizens of the state:

(1) Assuring that weights and measures in commercial service within the state are suitable for their intended use, properly installed, accurate and are so maintained by their owner or user;

(2) Preventing unfair or deceptive dealing by weight or measure in any commodity or service advertised, packaged, sold or purchased within this state;

(3) Making available to all users of physical standards or weighing and measuring equipment the precision calibration and related metrological certification capabilities of the weights and measures facilities of the division;

(4) Promoting uniformity, to the extent practicable and desirable, between weights and measures requirements of this state and those of other states and federal agencies; and

(5) Encouraging and promoting desirable economic and agricultural growth while protecting the public through the adoption by rule of weights and measures requirements as necessary to assure equity among buyers and sellers.

(L. 1983 H.B. 729, A.L. 1994 H.B. 729, A.L. 2002 S.B. 1071)



Section 413.035 Standards and systems of weights and measures authorized for use.

Effective 28 Aug 1994

Title XXVI TRADE AND COMMERCE

413.035. Standards and systems of weights and measures authorized for use. — The system of weights and measures in customary use in the United States and the metric system of weights and measures are jointly recognized.

(L. 1983 H.B. 729, A.L. 1994 S.B. 729)



Section 413.045 Calibration of weights and measures as prescribed by the National Institute of Standards and Technology.

Effective 28 Aug 1994

Title XXVI TRADE AND COMMERCE

413.045. Calibration of weights and measures as prescribed by the National Institute of Standards and Technology. — Weights and measures that are traceable to the United States prototype standards supplied by the federal government, or approved as being satisfactory by the National Institute of Standards and Technology, shall be this state's primary standards of weights and measures, and shall be maintained in such calibration as prescribed by the National Institute of Standards and Technology. All secondary standards may be prescribed by the director and shall be verified upon their initial receipt and as often thereafter as deemed necessary by the director.

(L. 1983 H.B. 729, A.L. 1994 S.B. 729)



Section 413.055 Specifications, tolerance and other technical requirements adopted by division.

Effective 28 Aug 2002

Title XXVI TRADE AND COMMERCE

413.055. Specifications, tolerance and other technical requirements adopted by division. — The specification, tolerances, and other technical requirements for commercial weighing and measuring devices as adopted by the National Conference on Weights and Measures and published in the most recent edition of National Institute of Standards and Technology Handbook 44, "Specifications, Tolerances, and Other Technical Requirements for Commercial Weighing and Measuring Devices", and supplement thereto or revision thereof, shall apply to commercial weighing and measuring devices in this state, except insofar as modified or rejected by state regulations.

(L. 1983 H.B. 729, A.L. 1994 S.B. 729, A.L. 2002 S.B. 1071)



Section 413.065 Director, duties — rules, procedure.

Effective 28 Aug 2002

Title XXVI TRADE AND COMMERCE

413.065. Director, duties — rules, procedure. — The director shall:

(1) Maintain the traceability of the state standards to the national standards in the possession of the National Institute of Standards and Technology;

(2) Enforce the provisions of sections 413.005 to 413.229;

(3) Promulgate reasonable regulations for the enforcement of sections 413.005 to 413.229 in accordance with this section and chapter 536;

(4) Prescribe, by regulation, requirements for packaging and labeling and method of sale of commodities, adopt the Uniform Regulation for National Type Evaluation (NTEP) as published by the National Institute of Standards and Technology (NIST) in Handbook 130, and supplements thereto or revisions thereof, and may establish standards of weight, measure or count, requirements for unit pricing, open dating information, and reasonable standards of fill for any packaged commodity;

(5) Test annually the standards for weights and measures used by any city or county within this state, approve the same when found to be correct, reject those found to be incorrect and not capable of adjustment, adjust any incorrect standard which is capable of adjustment and approve same for use;

(6) Inspect and test weights and measures commercially used in determining the weight, measure, or count of commodities, things sold, offered, or exposed for sale in computing the basic charge or payment for services rendered on the basis of weight, measure, or count;

(7) Inspect and test all commercial devices at intervals deemed appropriate by the director and specified by regulations promulgated under the authority of this chapter, except that any subsequent test of the same device in the same calendar year shall be to retest a rejected device, conducted in conjunction with an investigation, or at the request of the owner/operator of the device;

(8) Test all weights and measures used in checking the receipts or disbursements of supplies in every institution which is maintained with funds appropriated by the general assembly;

(9) Approve for use, and mark such commercial weights and measures as are found to be correct. Reject and mark as rejected and order to be corrected, replaced, or removed such commercial weights and measures as are found to be incorrect. The director may seize such commercial weights and measures that have been rejected and not corrected within the time specified and have continued in commercial use, or are disposed of in a manner not specifically authorized and may condemn and may seize such commercial weights and measures that are not capable of being corrected;

(10) Weigh, measure, or inspect packaged commodities kept, offered, or exposed for sale, sold, or in the process of delivery, to determine whether they contain the amounts represented and whether they are kept, offered, or exposed for sale in accordance with sections 413.005 to 413.229 or regulations promulgated pursuant to sections 413.005 to 413.229. In carrying out the provisions of this subdivision, the director shall employ recognized sampling procedures, such as are adopted by the National Conference on Weights and Measures and are published in the National Institute of Standards and Technology Handbook 133, "Checking the Net Contents of Packaged Goods";

(11) Prescribe, by regulation, the appropriate term or unit of weight or measure to be used, whenever the director determines in the case of a specific commodity that an existing practice of declaring the quantity by weight, measure, numerical count, or any combination thereof, does not facilitate value comparisons by consumers or offers an opportunity for consumer confusion;

(12) No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024;

(13) The director may establish requirements for open dating information and may promulgate regulations establishing a method of sale of commodities.

(L. 1983 H.B. 729, A.L. 1993 S.B. 52, A.L. 1994 S.B. 729, A.L. 1995 S.B. 3, A.L. 2002 S.B. 1071)



Section 413.075 Powers of director.

Effective 28 Aug 2002

Title XXVI TRADE AND COMMERCE

413.075. Powers of director. — When necessary for the enforcement of sections 413.005 to 413.229 or regulations promulgated under sections 413.005 to 413.229, the director may:

(1) Enter any commercial premises during normal business hours; except that, in the event such premises are not open to the public, she/he shall first present his or her credentials and obtain consent before making entry thereto, unless a search warrant has previously been obtained;

(2) Seize, for use as evidence, without formal warrant, any incorrect or unapproved weight, measure, package, or commodity found to be used, retained, offered, or exposed for sale or sold in violation of the provisions of sections 413.005 to 413.229 or regulations promulgated thereunder;

(3) Stop any commercial vehicle, present his or her credentials, inspect the contents, and require the person in charge of that vehicle to produce any documents in his or her possession concerning the contents, and may require such person to proceed with the vehicle to some specified place for a more thorough inspection;

(4) Verify advertised prices and point-of-sale systems, as deemed necessary to determine the accuracy of prices and computations and the correct use of the equipment, and if such systems utilize scanning or coding means in lieu of manual entry, the accuracy of price printed or recalled from a database. In carrying out the provisions of this section, the director shall employ recognized procedures, such as are designated in the most recent edition of National Institute of Standards and Technology Handbook 130, "Examination Procedures for Price Verification"; issue necessary rules and regulations regarding the accuracy of advertised prices and automated systems for retail price charging (referred to as "point-of-sale systems" ) for the enforcement of this section which shall have the force and effect of law; and conduct investigations to ensure compliance;

(5) Grant any exemptions from the provisions of sections 413.005 to 413.229 or any regulations promulgated thereunder, when appropriate to the maintenance of good commercial practices;

(6) Issue stop sale, stop use, hold or removal orders with respect to any weights and measures commercially used, to any packaged or bulk commodities kept, offered or exposed for sale contrary to the provisions of this act, and cease and desist orders with respect to any practices made unlawful by this chapter, which order shall remain in effect until sections 413.005 to 413.229 have been complied with. The owner or operator of the business or operation to which the order was issued shall have the right to take such steps necessary to bring the device, commodity or practice into compliance, and shall also have the right to appeal from such order to the circuit court of the county in which the order was issued. Failure to comply with the provisions of the order shall be deemed an unlawful act.

(L. 1983 H.B. 729, A.L. 1994 S.B. 729, A.L. 2002 S.B. 1071)



Section 413.085 City- and county-appointed weights and measures officials, powers and duties, exception — current power of director.

Effective 28 Aug 2002

Title XXVI TRADE AND COMMERCE

413.085. City- and county-appointed weights and measures officials, powers and duties, exception — current power of director. — Weights and measures officials of any county or city shall perform the same duties as are imposed on the director by subdivisions (7) to (11) of section 413.065, and except for subdivision (5) of section 413.075 shall have the same powers granted to the director by section 413.075. These powers and duties shall extend to their respective jurisdictions; except that, the jurisdiction of a county official shall not extend into a city nor a city into a county which has a weights and measures program of its own. The foregoing provisions notwithstanding, the director shall have concurrent authority to enforce the provisions of sections 413.005 to 413.229 in any city or county within this state.

(L. 1983 H.B. 729, A.L. 1994 S.B. 729, A.L. 2002 S.B. 1071)



Section 413.095 Liquid form commodities, how sold — if not in liquid form, how sold — sale of commodity, duty of seller as to quantity.

Effective 28 Aug 1994

Title XXVI TRADE AND COMMERCE

413.095. Liquid form commodities, how sold — if not in liquid form, how sold — sale of commodity, duty of seller as to quantity. — 1. Except as otherwise provided by the director, or by firmly established trade custom and practice:

(1) Commodities in liquid form shall be sold by liquid measure or by weight; and

(2) Commodities not in liquid form shall be sold by weight, measure or by count.

2. The method of sale of any commodity shall provide sufficiently accurate and adequate quantity information to permit the buyer to make reasonable price and quantity value comparisons.

(L. 1983 H.B. 729, A.L. 1994 S.B. 729)



Section 413.105 Misrepresentation of quantity or price prohibited.

Effective 28 Aug 1994

Title XXVI TRADE AND COMMERCE

413.105. Misrepresentation of quantity or price prohibited. — A person commits the crime of false or misleading advertising if, in connection with the promotion of the sale of, or to increase the consumption of any commodity or service, sold, offered, exposed or advertised for sale, rent or lease by weight, measure or count, he or she recklessly makes or causes to be made any statement or representation which is false, calculated to, or tends to mislead or in any way deceive a person.

(L. 1983 H.B. 729, A.L. 1994 S.B. 729)



Section 413.115 Deceptive business practices, prohibited.

Effective 28 Aug 2002

Title XXVI TRADE AND COMMERCE

413.115. Deceptive business practices, prohibited. — A person commits the crime of deceptive business practice if in the course of engaging in a business, occupation or profession, he or she recklessly:

(1) Uses commercially an incorrect, rejected or condemned weight or measure, or any other device for falsely determining or recording any quality or quantity; or

(2) Sells, offers or exposes for sale, or delivers less than the represented quantity of any commodity or service; or

(3) Takes or attempts to take more than the represented quantity of any commodity or service when as buyer he or she furnishes the weight or measure by means of which the quantity is determined; or

(4) Sells, offers or exposes for sale misbranded commodities; or

(5) Misrepresents the quantity or price of any commodity or service sold, offered, exposed or advertised for sale, rent or lease by weight, measure or count.

(L. 1983 H.B. 729, A.L. 1994 S.B. 729, A.L. 2002 S.B. 1071)



Section 413.125 Bulk sales, delivery ticket required, when, content.

Effective 28 Aug 2002

Title XXVI TRADE AND COMMERCE

413.125. Bulk sales, delivery ticket required, when, content. — All bulk sales in which the buyer and seller are not both present to witness the measurement shall be accompanied by a delivery ticket containing the following information:

(1) The name and address of the buyer and the seller;

(2) The date delivered;

(3) The quantity delivered and the quantity upon which the price is based, if this differs from the delivered quantity;

(4) The identity in the most descriptive terms commercially practicable, including any quality representation made in connection with the sale;

(5) The count of individually wrapped packages, if more than one, including commodities bought from the bulk but delivered in packages.

(L. 1983 H.B. 729, A.L. 1994 S.B. 729, A.L. 2002 S.B. 1071)



Section 413.130 Investigations by director.

Effective 28 Aug 1994

Title XXVI TRADE AND COMMERCE

413.130. Investigations by director. — The director is authorized to conduct such investigations as deemed appropriate to resolve complaints, develop information on prevailing procedures in commercial quantity determination and on possible violations of the provisions of sections 413.005 to 413.229.

(L. 1983 H.B. 729, A.L. 1994 S.B. 729)



Section 413.135 Prohibited actions.

Effective 28 Aug 2002

Title XXVI TRADE AND COMMERCE

413.135. Prohibited actions. — No person shall:

(1) Sell, offer for sale or install for use as a commercial device any incorrect weight or measure;

(2) Remove from any weight or measure any tag, seal or mark placed thereon by the director, without written authorization from the director;

(3) Dispose of any rejected or condemned weight or measure in a manner contrary to law or regulation;

(4) Obstruct, hinder, impair or prevent the performance of a governmental function by a weights and measures official by the use or threat of violence, force or other physical interference or obstacle;

(5) Use, or have in possession for current use as a commercial device, any weight or measure that has not been inspected and sealed by the director within the time specified by this act or regulation promulgated hereunder, except that this subdivision does not apply if the director has been notified that a device is available for inspection or reinspection and the director grants or has granted authorization for its temporary commercial use pending an official inspection;

(6) Use in retail trade a weight or measure that is not positioned so that its indications may be accurately read and the weighing or measuring operation observed from some position which may be reasonably assumed by the customer and operator. Devices used for medical prescription and those used exclusively to prepare packages in advance of retail sale are exempt from this requirement;

(7) Keep for the purpose of sale, advertise, offer or expose for sale or sell any commodity, thing or service in a condition or manner contrary to law or regulation.

(L. 1983 H.B. 729, A.L. 1994 S.B. 729, A.L. 2002 S.B. 1071)



Section 413.139 Taximeter increments.

Effective 28 Aug 1998

Title XXVI TRADE AND COMMERCE

413.139. Taximeter increments. — The display of a taximeter shall be programmed to increment in uniform whole cent money values, at one-tenth of a mile intervals for distance, and at uniform time intervals. The uniform intervals for distance and time apply to both the initial and subsequent intervals.

(L. 1998 H.B. 1856)



Section 413.145 Packages for sale, certain information on package required.

Effective 28 Aug 2002

Title XXVI TRADE AND COMMERCE

413.145. Packages for sale, certain information on package required. — Except as otherwise provided in sections 413.005 to 413.229 or by regulations promulgated thereunder, any package whether a random or a standard package, kept for the purpose of sale, or offer or exposure for sale, shall bear on the outside of the package a definite, plain, and conspicuous declaration of:

(1) The identity of the commodity in the package, unless the same can easily be identified through the wrapper or container;

(2) The quantity of contents in terms of weight, measure, or count; and

(3) The name and place of business of the manufacturer, packer or distributor, in the case of any package kept, offered or exposed for sale, or sold in any place other than on the premises where packed.

(L. 1983 H.B. 729, A.L. 1994 S.B. 729, A.L. 2002 S.B. 1071)



Section 413.155 Packages containing random weights to state price per single unit of weight.

Effective 28 Aug 2002

Title XXVI TRADE AND COMMERCE

413.155. Packages containing random weights to state price per single unit of weight. — In addition to the declarations required by section 413.145, any package being one of a lot containing random weights of the same commodity, at the time it is offered or exposed for sale at retail, shall bear on the outside of the package a plain and conspicuous declaration of the price per kilogram or pound and the total selling price of the package.

(L. 1983 H.B. 729, A.L. 2002 S.B. 1071)



Section 413.165 Advertising packaged commodity stating retail price, quantity also required on package — dual declaration, requirement.

Effective 28 Aug 2002

Title XXVI TRADE AND COMMERCE

413.165. Advertising packaged commodity stating retail price, quantity also required on package — dual declaration, requirement. — A representation or an advertisement for the sale of a commodity by weight, measure or count, whether packaged or unpackaged, which states the retail price, shall also contain a clear and conspicuous declaration of the quantity in terms of weight, measure or count, to include any size or dimension designation. Where a dual declaration is required, only the declaration that sets forth the quantity in terms of the largest whole unit with any remainder expressed in fractions of weight or measure required by law or regulation to appear on the package need appear in the advertisement.

(L. 1983 H.B. 729, A.L. 1994 S.B. 729, A.L. 2002 S.B. 1071)



Section 413.175 Scales for commercial use to comply with standards — scale sales, sellers, manufacturers to furnish certain labeling information that device is not legal for commercial use.

Effective 28 Aug 1994

Title XXVI TRADE AND COMMERCE

413.175. Scales for commercial use to comply with standards — scale sales, sellers, manufacturers to furnish certain labeling information that device is not legal for commercial use. — No person shall sell or install for commercial use within the state of Missouri any weighing or measuring device that does not meet all of the specifications, tolerances, and technical requirements of a commercial device as established by the most recent edition of National Institute of Standards and Technology Handbook 44. Any device sold, not meeting these requirements, shall be identified by the seller or manufacturer as a not-legal-for-trade device by labeling the device as such or by a statement on an accompanying invoice declaring that the device is not suitable for commercial use.

(L. 1993 H.B. 729, A.L. 1994 S.B. 729)



Section 413.195 Impersonation of director or inspectors, prohibited.

Effective 28 Aug 1994

Title XXVI TRADE AND COMMERCE

413.195. Impersonation of director or inspectors, prohibited. — No person shall impersonate the director or any of his or her inspectors, by the use of his seal or a counterfeit of his seal, or in any other manner whatsoever.

(L. 1983 H.B. 729, A.L. 1994 S.B. 729)



Section 413.205 Injunctions, temporary or permanent, when.

Effective 28 Aug 1994

Title XXVI TRADE AND COMMERCE

413.205. Injunctions, temporary or permanent, when. — The prosecuting attorney of any county in which a violation of any provision of this chapter occurs or the attorney general of the state is hereby authorized to apply to any court of competent jurisdiction for, and such court shall have jurisdiction upon hearing and for cause shown to grant, a temporary or permanent injunction to restrain any person from violating any provision of this chapter.

(L. 1983 H.B. 729, A.L. 1994 S.B. 729)



Section 413.215 Weighing or measuring device in business place rebuttable, presumption of use for business.

Effective 28 Aug 1983

Title XXVI TRADE AND COMMERCE

413.215. Weighing or measuring device in business place rebuttable, presumption of use for business. — Whenever there shall exist a weight or measure or weighing or measuring device in or about any place in which or from which buying or selling is commonly carried on, there shall be a rebuttable presumption that such weight or measure, or weighing or measuring device, is regularly used for the business purposes of that place.

(L. 1983 H.B. 729)



Section 413.225 Fees — rates — due at time of registration, inspection or calibration, failure to pay fee, effect, penalty.

Effective 01 Jan 2016, see footnote

Title XXVI TRADE AND COMMERCE

413.225. Fees — rates — due at time of registration, inspection or calibration, failure to pay fee, effect, penalty. — 1. There is established a fee for registration, inspection and calibration services performed by the division of weights and measures. The fees are due at the time the service is rendered and shall be paid to the director by the person receiving the service. The director shall collect fees according to the following schedule and shall deposit them with the state treasurer into the agriculture protection fund as set forth in section 261.200:

(1) From August 28, 2013, until the next January first, laboratory fees for metrology calibrations shall be at the rate of sixty dollars per hour for tolerance testing or precision calibration. Time periods over one hour shall be computed to the nearest one-quarter hour. On the first day of January, 2014, and each year thereafter, the director of agriculture shall ascertain the total receipts and expenses for the metrology calibrations during the preceding year and shall fix a fee schedule for the ensuing year at a rate per hour as will yield revenue not more than the total cost of operating the metrology laboratory during the ensuing year, but not to exceed one hundred twenty-five dollars;

(2) All device test fees charged shall include, but not be limited to, the following devices:

(a) Small scales;

(b) Vehicle scales;

(c) Livestock scales;

(d) Hopper scales;

(e) Railroad scales;

(f) Monorail scales;

(g) In-motion scales including but not limited to vehicle, railroad and belt conveyor scales;

(h) Taximeters;

(i) Timing devices;

(j) Fabric-measuring devices;

(k) Wire- and cordage-measuring devices;

(l) Milk for quantity determination;

(m) Vehicle tank meters;

(n) Compressed natural gas meters;

(o) Liquefied natural gas meters;

(p) Electrical charging stations; and

(q) Hydrogen fuel meters;

(3) Devices that require participation in on-site field evaluations for National Type Evaluation Program Certification and all tests of in-motion scales shall be charged a fee, plus mileage from the inspector's official domicile to and from the inspection site. The time shall begin when the state inspector performing the inspection arrives at the site to be inspected and shall end when the final report is signed by the owner/operator and the inspector departs;

(4) Every person shall register each location of such person's place of business where devices or instruments are used to ascertain the moisture content of grains and seeds offered for sale, processing or storage in this state with the director and shall pay a registration fee for each location so registered and a fee for each additional device or instrument at such location. Thereafter, by January thirty-first of each year, each person who is required to register pursuant to this subdivision shall pay an annual fee for each location so registered and an additional fee for each additional machine at each location. The fee on newly purchased devices shall be paid within thirty days after the date of purchase. Application for registration of a place of business shall be made on forms provided by the director and shall require information concerning the make, model and serial number of the device and such other information as the director shall deem necessary. Provided, however, this subsection shall not apply to moisture-measuring devices used exclusively for the purpose of obtaining information necessary to manufacturing processes involving plant products. In addition to fees required by this subdivision, a fee shall be charged for each device subject to retest.

2. On the first day of January, 1995, and each year thereafter, the director of agriculture shall ascertain the total receipts and expenses for the testing of weighing and measuring devices referred to in subdivisions (2), (3), and (4) of subsection 1 of this section and shall fix the fees or rate per hour for such weighing and measuring devices to derive revenue not more than the total cost of the operation.

3. On the first day of October, 2014, and each year thereafter, the director of the department of agriculture shall submit a report to the general assembly that states the current laboratory fees for metrology calibration, the expenses for administering this section for the previous calendar year, any proposed change to the laboratory fee structure, and estimated expenses for administering this section during the ensuing year. The proposed change to the laboratory fee structure shall not yield revenue greater than the total cost of administering this section during the ensuing year.

4. Beginning August 28, 2013, and each year thereafter, the director of the department of agriculture shall publish the laboratory fee schedule on the departmental website. The website shall be updated within thirty days of a change in the laboratory fee schedule set forth in this section.

5. Retests for any device within the same calendar year will be charged at the same rate as the initial test. Devices being retested in the same calendar year as a result of rejection and repair are exempt from the requirements of this subsection.

6. All device inspection fees shall be paid within thirty days of the issuance of the original invoice. Any fee not paid within ninety days after the date of the original invoice will be cause for the director to deem the device as incorrect and it may be condemned and taken out of service, and may be seized by the director until all fees are paid.

7. No fee provided for by this section shall be required of any person owning or operating a moisture-measuring device or instrument who uses such device or instrument solely in agricultural or horticultural operations on such person's own land, and not in performing services, whether with or without compensation, for another person.

(L. 1983 H.B. 729, A.L. 1994 S.B. 729, A.L. 1997 H.B. 528, A.L. 2002 S.B. 1071, A.L. 2013 H.B. 542, A.L. 2014 H.B. 2141)

Effective 1-01-16



Section 413.226 Weight and measure devices law not applicable to certain devices — applicability to certain devices.

Effective 01 Jan 2016, see footnote

Title XXVI TRADE AND COMMERCE

413.226. Weight and measure devices law not applicable to certain devices — applicability to certain devices. — 1. The provisions of sections 413.005 to 413.229 shall not apply to:

(1) Any gas, water or electric meter used or intended to be used for measuring or ascertaining the quantity of gas or electric current used for light, heat or power, or the quantity of water, furnished by any person or corporation to or for the use of any person, unless such meter is used for charging electric vehicles at a retail location;

(2) Any measuring device used by any person, firm, or corporation selling at retail or wholesale gasoline, diesel fuel, heating oil, kerosene, or jet fuel subject to inspection in accordance with chapter 414;

(3) Any liquid meter used for the measurement and retail sale of liquefied petroleum gas or any meter used for compressed natural gas subject to inspection in accordance with chapter 323, unless such meter dispenses fuel for vehicle use.

2. The provisions of sections 413.005 to 413.229 shall apply to the following commercial weighing and measuring equipment used for measuring and ascertaining the quantity of gas, electricity, or fuel for vehicle use:

(1) Compressed natural gas meters;

(2) Liquefied natural gas meters;

(3) Electrical charging stations; and

(4) Hydrogen fuel meters.

(L. 1994 S.B. 729, A.L. 2014 H.B. 2141)

Effective 1-01-16



Section 413.227 Violations, procedure, notices, contents — hearing, rights of violator — penalty — appeal — deposit of penalty.

Effective 28 Aug 2002

Title XXVI TRADE AND COMMERCE

413.227. Violations, procedure, notices, contents — hearing, rights of violator — penalty — appeal — deposit of penalty. — 1. Any person found to be in violation of any provision of this chapter shall be issued a notice of violation. The notice shall state the date issued, the name and address of the person to whom issued, the nature of the violation, the statute or regulation violated, and the name and position of the person issuing the notice. The notice shall also contain a warning that the violation may result in an informal or formal administrative hearing or both.

2. Any person issued a notice of violation may be afforded an opportunity by the director to explain such facts at an informal hearing to be conducted within fourteen days of such notification. In the event that such person fails to timely respond to such notification or upon unsuccessful resolution of any issues relating to an alleged violation, such person may be summoned to a formal administrative hearing before the director or a designated hearing officer conducted in conformance with chapter 536 and may be ordered to cease and desist from such violations, such order may be enforced in the circuit court, and, in addition, may be required to pay a penalty of not more than five hundred dollars per violation. Any party to such hearing aggrieved by a determination of a hearing officer may appeal to the circuit court of the county in which the party resides, or if the party is the state, in Cole County, in accordance with chapter 536.

3. Any penalty assessed and collected by the director shall be deposited with the state treasurer to the credit of the general revenue fund of the state.

4. Undercharges to consumers are not violations pursuant to this section.

(L. 1994 S.B. 729, A.L. 1997 H.B. 528, A.L. 2002 S.B. 1071)



Section 413.229 Criminal penalties for violations.

Effective 01 Jan 2017, see footnote

Title XXVI TRADE AND COMMERCE

413.229. Criminal penalties for violations. — 1. Any person found in violation of any provisions of this chapter shall be guilty of a class A misdemeanor.

2. Any person found to have purposely violated any provisions of this chapter, has been previously convicted twice for the same offense under the misdemeanor provisions of this section, or uses or has in his or her possession for use a commercial device which has been altered to facilitate the commission of fraud shall be guilty of a class E felony.

3. The prosecutor of each county in which a violation occurs shall be empowered to bring an action hereunder. If a prosecutor declines to bring such action, the attorney general may bring an action instead, and in so doing shall have all of the powers and jurisdiction of such prosecutor.

(L. 1994 S.B. 729, A.L. 2002 S.B. 1071, A.L. 2014 S.B. 491)

Effective 1-01-17






Chapter 414 Fuel Regulation and Conservation

Chapter Cross References



Section 414.012 Definitions.

Effective 01 Jan 1988, see footnote

Title XXVI TRADE AND COMMERCE

414.012. Definitions. — As used in this chapter, the following words mean:

(1) "American Society for Testing and Materials (ASTM)", a scientific and technical organization formed for the development of standards on characteristics and performance of materials, products, systems, and services, and the promotion of related knowledge;

(2) "Aviation turbine fuel (jet fuel)", a refined oil intended for use as a source of energy for jet aircraft, the classification of which shall be defined by the American Society for Testing and Materials (ASTM);

(3) "Barrel", for the purposes of sections 414.012 to 414.152, fifty gallons shall constitute a barrel;

(4) "Closed container", a container so sealed by means of a lid or other device that neither liquid nor vapor will escape from it at ordinary temperatures;

(5) "Combustible liquid", those liquids as defined by the most current issue of Booklet 30 of the National Fire Protection Association entitled Flammable and Combustible Liquid Code;

(6) "Container", any vessel of sixty United States gallons or less capacity used for transporting or storing flammable or combustible liquids;

(7) "Department", the Missouri state department of agriculture;

(8) "Diesel fuel", refined oils commonly used in internal combustion engines where ignited by pressure and not by electric spark, the classification of which shall be defined by the American Society for Testing and Materials (ASTM);

(9) "Director", the director of agriculture of the Missouri state department of agriculture or his delegated representative;

(10) "Flammable liquids", those liquids as defined by the most current issue of Booklet 30 of the National Fire Protection Association entitled Flammable and Combustible Liquid Code;

(11) "Gasoline", a volatile mixture of liquid hydrocarbons generally containing small amounts of additives suitable for use as a fuel in spark-ignition internal combustion engines;

(12) "Gasoline-alcohol blend", a blend consisting primarily of gasoline and a substantial amount of one or more alcohols;

(13) "Heating oil (fuel oil)", a refined oil intended for use as a furnace oil, range oil or fuel oil for heating or cooking purposes;

(14) "Kerosene", a refined oil intended for heating or illuminating use, the classification of which shall be defined by the American Society for Testing and Materials (ASTM);

(15) "Motor fuel", any liquid product used for the generation of power in an internal combustion engine;

(16) "Person", both plural and singular, as the case demands, and includes individuals, partnerships, corporations, companies, firms, societies, and associations.

(L. 1987 S.B. 249)

Effective 1-01-88



Section 414.022 Preemption by the state, political subdivisions may not regulate.

Effective 01 Jan 1988, see footnote

Title XXVI TRADE AND COMMERCE

414.022. Preemption by the state, political subdivisions may not regulate. — The state of Missouri hereby preempts the field of regulating the inspection of and providing specifications for any substance regulated by sections 414.012 to 414.152 and it shall be unlawful for any political subdivision to impose by ordinance, order, or regulation any restriction on the use or sale of any substance regulated by this chapter.

(L. 1987 S.B. 249)

Effective 1-01-88



Section 414.032 Requirements, standards, certain fuels — director may inspect fuels, purpose.

Effective 28 Aug 2002

Title XXVI TRADE AND COMMERCE

414.032. Requirements, standards, certain fuels — director may inspect fuels, purpose. — 1. All kerosene, diesel fuel, heating oil, aviation turbine fuel, gasoline, gasoline-alcohol blends and other motor fuels shall meet the requirements in the annual book of ASTM standards and supplements thereto. The director may promulgate rules and regulations on the labeling, standards for, and identity of motor fuels and heating oils.

2. The director may inspect gasoline, gasoline-alcohol blends or other motor fuels to insure that these fuels conform to advertised grade and octane. In no event shall the penalty for a first violation of this section exceed a written reprimand.

(L. 1987 S.B. 249, A.L. 2001 S.B. 462, A.L. 2002 H.B. 1348 merged with S.B. 984 & 985)



Section 414.035 Financial responsibility for fuel tank storage and piping — exceptions — rulemaking authority.

Effective 28 Aug 2006

Title XXVI TRADE AND COMMERCE

414.035. Financial responsibility for fuel tank storage and piping — exceptions — rulemaking authority. — 1. Any person who manufacturers an aboveground or underground fuel storage tank for use in this state, or piping for such tank, or who installs or repairs such tanks or piping in this state, shall maintain evidence of financial responsibility in an amount equal to or greater than one million dollars per occurrence and two million dollars annual aggregate for the costs of corrective action directly related to releases caused by improper manufacture, installation, or repair of such tank or piping.

2. The requirement set forth in subsection 1 of this section shall not apply to the installation or repairs of fuel tanks or piping by the owner or operator of such fuel tank or piping.

3. Evidence of financial responsibility shall be presented annually to the director of the department of agriculture.

4. The department of agriculture shall promulgate rules to implement the provisions of this section.

5. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2006, shall be invalid and void.

(L. 2006 S.B. 1020)



Section 414.036 Financial responsibility to be maintained, when — aboveground storage tank defined — rules.

Effective 28 Aug 2016

Title XXVI TRADE AND COMMERCE

414.036. Financial responsibility to be maintained, when — aboveground storage tank defined — rules. — 1. After December 31, 2010, the owner or operator of an aboveground storage tank defined in subsection 2 of this section shall maintain evidence of financial responsibility in an amount equal to or greater than one million dollars per occurrence and two million dollars annual aggregate for the costs of taking corrective action and compensating third parties for bodily injury and property damage caused by sudden and nonsudden accidental releases arising from the operation of the tank.

2. For the purposes of this section, “aboveground storage tank” is defined as any one or a combination of tanks, including pipes connected thereto, used to contain an accumulation of petroleum and the volume of which, including the volume of the aboveground pipes connected thereto, is ninety percent or more above the surface of the ground, which is utilized for the sale of products regulated by this chapter. The term does not include those tanks described in paragraphs (a) to (k) of subdivision (16) of section 319.100, nor does it include aboveground storage tanks at refineries, petroleum pipeline terminals, or marine terminals.

3. Owners and operators may meet the requirements of this section by participating in the petroleum storage tank insurance fund created in section 319.129 or by any other method approved by the department.

4. The department shall promulgate rules to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2008, shall be invalid and void.

5. Except in cases of fraud or misrepresentation on the application for coverage, no owner or operator shall be denied benefits by the petroleum storage tank insurance fund or other provider of financial responsibility required by this section solely because the owner’s* or operator’s claim arises from a release of motor fuel deemed incompatible with the aboveground storage tank system.

(L. 2008 S.B. 907, A.L. 2016 S.B. 657)

*Word "owner" appears in original rolls.



Section 414.042 Fuels, offered for sale, testing required upon request of director — requested samples, director to inspect and test.

Effective 01 Jan 1988, see footnote

Title XXVI TRADE AND COMMERCE

414.042. Fuels, offered for sale, testing required upon request of director — requested samples, director to inspect and test. — 1. When offered for sale or when used in this state, kerosene, diesel fuel, heating oil, aviation turbine fuel, gasoline, gasoline-alcohol blends, and other motor fuels shall be tested and meet the requirements as provided in this chapter. Every dealer, distributor, producer or compounder of such oil or fuel shall immediately upon request make available to the director a sample of gasoline, gasoline-alcohol blends, diesel fuel, heating oil, kerosene, aviation turbine fuel, and other motor fuels at his own expense. The director shall inspect and test all requested samples for compliance with the provisions of this chapter.

2. The director shall not be required to make a complete analysis of all samples tested pursuant to subsection 1 of this section.

3. If it is demonstrated that some impurity or imperfection exists in the sampled product to render it unfit for its intended purposes, the director may reject the product for such purposes by issuing a stop-sale order.

(L. 1987 S.B. 249)

Effective 1-01-88



Section 414.043 MTBE content limit for gasoline, when.

Effective 28 Aug 2002

Title XXVI TRADE AND COMMERCE

414.043. MTBE content limit for gasoline, when. — After July 1*, 2005, no gasoline sold, offered for sale, or stored within this state shall contain more than one-half of one percent by volume of methyl tertiary butyl ether (MTBE).

(L. 2002 H.B. 1348 merged with S.B. 984 & 985)

*Words "July 31" appear in original rolls of S.B. 984 & 985.



Section 414.052 Premises utilized for sale of fuels to be safe from fire and explosion — access for inspection, search warrant — stop use order may issue, inspection — appeal of stop use order, hearing.

Effective 28 Aug 1993

Title XXVI TRADE AND COMMERCE

414.052. Premises utilized for sale of fuels to be safe from fire and explosion — access for inspection, search warrant — stop use order may issue, inspection — appeal of stop use order, hearing. — 1. All premises including bulk storage installations, terminals, dispensing or distributing facilities, equipment, appliances or devices utilized for the sale of products regulated by sections 414.012 to 414.152 shall be kept in such condition as to be safe from fire and explosion and not likely to cause injury to adjoining property or to the public.

2. The director shall have access during normal business hours to all places where motor fuels are marketed for the purposes of examination, inspection, taking of samples and investigation. If such access shall be refused by the owner or agent or other persons leasing the same, the director or his agent may obtain an administrative search warrant from a court of competent jurisdiction.

3. At least every six months, the director shall inspect and examine all premises in this state at or on which gasoline, gasoline-alcohol blends, diesel fuel, heating oil, kerosene and aviation turbine fuel is kept and sold at retail, provided that sales at such premises shall aggregate on an average two hundred gallons or more per month, except marine installations, which shall be tested and inspected at least once per year.

4. Failure by any owner or operator of any fuel storage or dispensing system used for the sale of petroleum products to remedy any deficit or condition which is or may constitute a fire or safety hazard to adjoining property or to the public may be reason for the director to issue a stop use order on that portion of the fuel storage or dispensing system which constitutes the fire or safety hazard. The order shall remain in effect until such time as the deficit or condition is corrected. An inspection shall be performed by the director or his authorized representative within one working day of notification that the deficit or condition has been corrected.

5. Any owner or operator of any fuel storage or dispensing system used for the sale of petroleum products aggrieved by a stop use order, may within seventy-two hours after issuance of such order, appeal to the director for an informal hearing to explain the facts. The hearing shall be held within two working days of the receipt of the appeal, with a determination of such findings by the director within twenty-four hours of the hearing. Any owner or operator aggrieved by a determination of the director may appeal to the circuit court of the county in which the owner or operator resides.

(L. 1987 S.B. 249, A.L. 1993 S.B. 178)



Section 414.062 Flammable liquids, containers, colors and markings.

Effective 01 Jan 1988, see footnote

Title XXVI TRADE AND COMMERCE

414.062. Flammable liquids, containers, colors and markings. — 1. Sales or purchases of gasoline or any other class I flammable liquids shall be made only in closed containers, red in color, clearly marked with the name of the product contained therein and constructed of metal or other approved material.

2. Sales or purchases of kerosene, diesel fuel, fuel oil, or any other class II combustible liquids shall be made only in containers clearly marked with the name of the product contained therein and constructed of metal or other approved material with a tight closure.

(L. 1987 S.B. 249)

Effective 1-01-88



Section 414.072 Measuring devices, certain fuels, inspection, when — expiration date, effect of — correction or removal, when — public policy regarding devices.

Effective 28 Aug 2011

Title XXVI TRADE AND COMMERCE

414.072. Measuring devices, certain fuels, inspection, when — expiration date, effect of — correction or removal, when — public policy regarding devices. — 1. At least every six months, the director shall test and inspect the measuring devices used by any person selling an average of two hundred or more gallons of gasoline, gasoline-alcohol blends, diesel fuel, heating oil, kerosene, or aviation turbine fuel per month at either retail or wholesale in this state, except marine installations, which shall be tested and inspected at least once per year.

2. The manufacturer's expiration date on motor fuel pump nozzles, hoses, and hose breakaway equipment shall not be the sole factor in requiring the repair or replacement of such devices and equipment nor in the issuance of any fine, penalty, or punishment by the state or any political subdivision. The manufacturer's expiration date on motor fuel pump nozzles, hoses, and hose breakaway equipment shall not impose any new or additional liability on the state, political subdivisions, motor fuel retailers, wholesalers, suppliers, and distributors, and the retailers and wholesalers of such devices and equipment.

3. When the director finds that any measuring device does not correctly and accurately register and measure the monetary cost, if applicable, or the volume sold, he shall require the correction, removal, or discontinuance of the same.

4. Notwithstanding any other law or rule to the contrary, it has been and continues to be the public policy of this state to prohibit gasoline and diesel motor fuel in a retail sale transaction from being dispensed by any measuring device or equipment that is not approved by the department of agriculture or the National Type Evaluation Program (NTEP). Any automatic volumetric correction device for measuring gasoline, gasoline-alcohol blends, diesel fuel, and diesel fuel-biodiesel blends sold at retail fueling facilities is prohibited by state rule or the automatic adoption or incorporation of national standards or rules unless the device is first specifically authorized and required by state statute.

(L. 1987 S.B. 249, A.L. 2008 S.B. 907, A.L. 2011 S.B. 135)



Section 414.073 Tank wagons, wholesale or retail sales to be equipped with meters — inspection, when — condemned meters, how marked.

Effective 01 Jan 1988, see footnote

Title XXVI TRADE AND COMMERCE

414.073. Tank wagons, wholesale or retail sales to be equipped with meters — inspection, when — condemned meters, how marked. — 1. Each tank wagon used in the wholesale or retail marketing of gasoline, gasoline-alcohol blend, kerosene, heating oil, diesel fuel, and aviation turbine fuel shall be equipped with meters or other measuring devices for the measurement of the product in terms of gallons or liters and shall not be equipped with a bypass around such meters.

2. The director shall at least once each year test the measuring devices on tank wagons used in the retail or wholesale delivery of motor fuel, aviation turbine fuel, heating oil, diesel fuel, gasoline, gasoline-alcohol blend, or kerosene. When such devices are found to be inaccurate, he shall order the correction, removal or discontinuance of same.

3. Test procedures, specifications, tolerances, and technical requirements shall be governed by the National Bureau of Standards, Handbook 44, and supplements thereto.

4. The director shall condemn all meters which do not meet the requirements contained in National Bureau of Standards Handbook 44, vehicle tank meter section, or its successor publication.

5. No meter which has been condemned shall be used for commercial purposes. All condemned meters shall be conspicuously marked "inaccurate".

(L. 1987 S.B. 249)

Effective 1-01-88



Section 414.082 Inspection fees, rate determined by director of revenue — petroleum inspection fund created, fees deposited, uses, investment of moneys.

Effective 28 Aug 2016

Title XXVI TRADE AND COMMERCE

414.082. Inspection fees, rate determined by director of revenue — petroleum inspection fund created, fees deposited, uses, investment of moneys. — 1. The fee for the inspection of gasoline, gasoline-alcohol blends, kerosene, diesel fuel, heating oil, aviation turbine fuel, and other motor fuels under this chapter shall be fixed by the director of revenue at a rate per barrel which will approximately yield revenue equal to the expenses of administering this chapter; except that, until December 31, 2016, the rate shall not exceed two and one-half cents per barrel, from January 1, 2017, through December 31, 2021, the rate shall not exceed four cents per barrel, and after January 1, 2022, the rate shall not exceed five cents per barrel.

2. Annually the director of the department of agriculture shall ascertain the total expenses for administering sections 414.012 to 414.152 during the preceding year, and shall forward a copy of such expenses to the director of revenue. The director of revenue shall fix the inspection fee for the ensuing calendar year at such rate per barrel, within the limits established by subsection 1 of this section, as will approximately yield revenue equal to the expenses of administering sections 414.012 to 414.152 during the preceding calendar year and shall collect the fees and deposit them in the state treasury to the credit of the “Petroleum Inspection Fund” which is hereby created. Beginning July 1, 1988, all expenses of administering sections 414.012 to 414.152 shall be paid from appropriations made out of the petroleum inspection fund.

3. The unexpended balance in the fund at the end of each fiscal year shall not be transferred to the general revenue fund of the state, and the provisions of section 33.080 relating to the transfer of funds to the general revenue fund of the state by the state treasurer shall not apply to this fund.

4. The state treasurer shall invest all sums in the petroleum inspection fund not needed for current operating expenses in interest-bearing banking accounts or United States government obligations in the manner provided by law. All yield, increment, gain, interest or income derived from the investment of these sums shall accrue to the benefit of, and be deposited within the state treasury to the credit of, the petroleum inspection fund.

(L. 1987 S.B. 249, A.L. 1993 S.B. 178, A.L. 2016 S.B. 657 merged with S.B. 665)



Section 414.092 Inspection fees — records, reports.

Effective 01 Jan 1988, see footnote

Title XXVI TRADE AND COMMERCE

414.092. Inspection fees — records, reports. — The director of revenue shall keep a record of each person paying an inspection fee and the fee record shall be open to inspection by the governor, or any person for him, as well as any other interested person. The director of revenue shall make a detailed report annually to the governor of all business transacted by his office, and shall provide such report to any other interested person.

(L. 1987 S.B. 249)

Effective 1-01-88



Section 414.102 Payment of fees, when — report to director of revenue, when — credit or refund, when allowed — application of motor fuel tax provisions.

Effective 01 Jan 1999, see footnote

Title XXVI TRADE AND COMMERCE

414.102. Payment of fees, when — report to director of revenue, when — credit or refund, when allowed — application of motor fuel tax provisions. — 1. Every person importing or removing within this state, as import and removal are defined in section 142.800, any of the petroleum products regulated by this chapter shall file with the director of revenue on forms prescribed by the director of revenue, a report listing thereon the amount of such products imported or removed by said person during the reporting period as defined in chapter 142 and attach thereto remittance in payment of inspection fees due.

2. Fees on all regulated products shall be paid on gallons imported or removed, less all exports . Notwithstanding any other provision to the contrary, the deduction in this subsection shall be the only one allowed.

3. Payment of fees and the report required by this section shall be paid and filed annually if the total fees paid during the previous year amounted to less than twenty-five dollars. The annual report and payment of fees allowed by this subsection shall be due during the month of January. If a business filing annual reports is discontinued at any time, the report and payment of fees shall be due at the time of discontinuance of business.

4. When the inspection fee has been paid on any product regulated by this chapter which is then shipped outside of this state for use, sale or distribution, credit or refund shall be allowed for the amount so paid.

5. All applicable provisions contained in chapter 142 governing administration, collection and enforcement of the state motor fuel tax shall apply to this section, including but not limited to reporting, penalties and interest.

(L. 1987 S.B. 249, A.L. 1998 S.B. 619)

Effective 1-01-99



Section 414.104 Motor fuel vapor recovery fees, department of natural resource to set — preemption of local enforcement.

Effective 28 Aug 2011

Title XXVI TRADE AND COMMERCE

414.104. Motor fuel vapor recovery fees, department of natural resource to set — preemption of local enforcement. — Notwithstanding any other law or rule to the contrary, only the department of natural resources shall set stage 1 and 2 motor fuel vapor recovery fees, including permit and construction fees, which shall be uniform across the state and which shall not be modified, expanded, or increased by political subdivisions or local enforcement agencies.

(L. 2011 S.B. 135 § 1)



Section 414.112 Deception of customers in sale of fuels as to nature, quality or identity, prohibited — reclaimed motor or lubricating oils — containers, how marked — interference with director, prohibited.

Effective 01 Jan 1988, see footnote

Title XXVI TRADE AND COMMERCE

414.112. Deception of customers in sale of fuels as to nature, quality or identity, prohibited — reclaimed motor or lubricating oils — containers, how marked — interference with director, prohibited. — 1. No person shall store, sell, expose for sale, or offer for sale, gasoline, diesel fuel, heating oil, kerosene, aviation turbine fuel, gasoline-alcohol blends or other motor fuels, so as to deceive or tend to deceive the purchaser as to the nature, quality, and identity of the product so sold or offered for sale, or under any name whatsoever except the true trade name thereof.

2. No person shall store, sell, expose for sale, or offer for sale, any reclaimed motor or lubricating oils; except that all drums, cans, or other containers, holding such reclaimed motor or lubricating oils before being offered for sale, shall have imprinted thereon, in contrasting color with the other surface of the container, in letters not less than one-half inch in height, wording specifying "reclaimed" motor or lubricating oil.

3. No person shall hinder or obstruct the director, or his delegated representative, in the reasonable performance of his duties.

(L. 1987 S.B. 249)

Effective 1-01-88



Section 414.122 Common carriers of fuels, shipment records, contents.

Effective 28 Aug 1993

Title XXVI TRADE AND COMMERCE

414.122. Common carriers of fuels, shipment records, contents. — Every person engaged in business in this state as a common carrier or marketer of fuels or petroleum products shall exhibit upon demand by the director of agriculture or the director of revenue, books, papers, and records showing any shipment in, into or out of this state of gasoline, diesel fuel, heating oil, kerosene or aviation turbine fuel and also any books, papers, and records showing the origin or destination of such shipments, including the names and addresses of the consignors and consignees of such shipments.

(L. 1987 S.B. 249, A.L. 1993 S.B. 178)



Section 414.132 Motor fuel inspectors, deputies, agents, employees, compensation, appointees of department — conflict of interest prohibited.

Effective 01 Jan 1988, see footnote

Title XXVI TRADE AND COMMERCE

414.132. Motor fuel inspectors, deputies, agents, employees, compensation, appointees of department — conflict of interest prohibited. — 1. The director shall, within the limits of appropriations, appoint and fix the compensation of a motor fuel inspector who shall make such tests and analyses of oils as may be required by the director in the administration of this chapter. The director shall, within the limits of appropriations, appoint and fix the compensation of such deputies, agents and employees as may be necessary for performance of his duties under this chapter. All such appointees shall be employees of the department and shall in all respects be subject to the laws governing such employees.

2. No such appointee shall, while in office, be interested, directly or indirectly, in the manufacture, distribution or sale of any of the products specified in this chapter nor shall he, for purpose of inspecting, testing or gauging the same, take away or appropriate for his own use, or for the use of others, any part or portion of sampled products.

(L. 1987 S.B. 249)

Effective 1-01-88



Section 414.142 Rules, authority, promulgation.

Effective 28 Aug 1995

Title XXVI TRADE AND COMMERCE

414.142. Rules, authority, promulgation. — The director of agriculture and the director of revenue may promulgate such rules as shall not be inconsistent with the provisions of this chapter and which in their judgment will best serve to carry out the purpose thereof. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1987 S.B. 249, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 414.152 Violations, penalties — injunction — hearings, procedure.

Effective 28 Aug 1993

Title XXVI TRADE AND COMMERCE

414.152. Violations, penalties — injunction — hearings, procedure. — 1. Any person found in violation of any provision of sections 414.012 to 414.152 shall be deemed guilty of a class A misdemeanor. The prosecutor of each county in which a violation occurs shall be empowered to bring an action hereunder. But if a prosecutor declines to bring such action, then the attorney general may bring an action instead, and in so doing shall have all the powers and jurisdiction of such prosecutor.

2. The prosecuting attorney of any county in which a violation of any provision of this chapter occurs or the attorney general is hereby authorized to apply to any court of competent jurisdiction for, and such court shall have jurisdiction upon hearing and for cause shown to grant, a temporary or permanent injunction to restrain any person from violating any provision of this chapter.

3. Any person who is found, upon investigation by the department of agriculture or by the department of revenue, to be in possible violation of any provision of this chapter shall be notified by certified mail of the facts constituting such violation, and shall be afforded an opportunity by the appropriate director to explain such facts at an informal hearing to be conducted within fourteen days of such notification. In the event that such person fails to timely respond to such notification or upon unsuccessful resolution of any issues relating to an alleged violation, such person may be summoned to a formal administrative hearing before a hearing officer conducted in conformance with chapter 536 and if found to have committed one or more violations, may be ordered to cease and desist from such violation, such order to be enforceable in circuit court, and, in addition, may be required to pay a penalty of not more than five hundred dollars per violation and five hundred dollars for each day such violation continues. Any party to such hearing aggrieved by a determination of a hearing officer may appeal to the circuit court of the county in which such party resides, or if the party is the state, in Cole County, in accordance with chapter 536.

(L. 1987 S.B. 249, A.L. 1993 S.B. 178)



Section 414.255 Definitions — ethanol-blended gasoline required, when — exemptions — rulemaking authority — immunity from liability, when.

Effective 28 Aug 2016

Title XXVI TRADE AND COMMERCE

414.255. Definitions — ethanol-blended gasoline required, when — exemptions — rulemaking authority — immunity from liability, when. — 1. This section shall be known and may be cited as the “Missouri Renewable Fuel Standard Act”.

2. For purposes of this section, the following terms shall mean:

(1) “Aviation fuel”, any motor fuel specifically compounded for use in reciprocating aircraft engines;

(2) “Distributor”, a person who either produces, refines, blends, compounds or manufactures motor fuel, imports motor fuel into a state or exports motor fuel out of a state, or who is engaged in distribution of motor fuel;

(3) “Fuel ethanol-blended gasoline”, a mixture of ninety percent gasoline and ten percent fuel ethanol in which the fuel ethanol meets ASTM International Specification D4806, as amended. The ten percent fuel ethanol portion may be derived from any agricultural source;

(4) “Position holder”, the person who holds the inventory position in motor fuel in a terminal, as reflected on the records of the terminal operator. A person holds the inventory position in motor fuel when that person has a contract with the terminal operator for the use of storage facilities and terminating services for motor fuel at the terminal. The term includes a terminal operator who owns motor fuel in the terminal;

(5) “Premium gasoline”, gasoline with an antiknock index number of ninety-one or greater;

(6) “Price”, the cost of the fuel ethanol plus fuel taxes and transportation expenses less tax credits, if any; or the cost of the fuel ethanol-blended gasoline plus fuel taxes and transportation expenses less tax credits, if any; or the cost of the unblended gasoline plus fuel taxes and transportation expenses less tax credits, if any;

(7) “Qualified terminal”, a terminal that has been assigned a terminal control number (tcn) by the Internal Revenue Service;

(8) “Supplier”, a person that is:

(a) Registered or required to be registered pursuant to 26 U.S.C. Section 4101, for transactions in motor fuels in the bulk transfer/terminal distribution system; and

(b) One or more of the following:

a. The position holder in a terminal or refinery in this state;

b. Imports motor fuel into this state from a foreign country;

c. Acquires motor fuel from a terminal or refinery in this state from a position holder pursuant to either a two-party exchange or a qualified buy-sell arrangement which is treated as an exchange and appears on the records of the terminal operator; or

d. The position holder in a terminal or refinery outside this state with respect to motor fuel which that person imports into this state. A terminal operator shall not be considered a supplier based solely on the fact that the terminal operator handles motor fuel consigned to it within a terminal.

­­

­

(9) “Terminal”, a bulk storage and distribution facility which includes:

(a) For the purposes of motor fuel, is a qualified terminal;

(b) For the purposes of fuel grade alcohol, is supplied by truck, rail car, boat, barge or pipeline and the products are removed at a rack; and

(10) “Unblended gasoline”, gasoline that has not been blended with fuel ethanol.

3. Except as otherwise provided under subsections 4 and 5 of this section, on and after January 1, 2008, all gasoline sold or offered for sale in Missouri at retail shall be fuel ethanol-blended gasoline.

4. If a distributor is unable to obtain fuel ethanol or fuel ethanol-blended gasoline from a position holder or supplier at the terminal at the same or lower price as unblended gasoline, then the purchase of unblended gasoline by the distributor and the sale of the unblended gasoline at retail shall not be deemed a violation of this section. The position holder, supplier, distributor, and ultimate vendor shall, upon request, provide the required documentation regarding the sales transaction and price of fuel ethanol, fuel ethanol-blended gasoline, and unblended gasoline to the department of agriculture and the department of revenue. All information obtained by the departments from such sources shall be confidential and not disclosed except by court order or as otherwise provided by law.

5. The following shall be exempt from the provisions of this section:

(1) Aviation fuel and automotive gasoline used in aircraft;

(2) Premium gasoline;

(3) E75-E85 fuel ethanol;

(4) Any specific exemptions declared by the United States Environmental Protection Agency; and

(5) Bulk transfers between terminals.

­­

­

6. The provisions of section 414.152 shall apply for purposes of enforcement of this section.

7. The department of agriculture is hereby authorized to promulgate rules to ensure implementation of, and compliance and consistency with, this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2006, shall be invalid and void.

8. All terminals in Missouri that sell gasoline shall offer for sale, in cooperation with position holders and suppliers, fuel ethanol-blended gasoline, fuel ethanol, and unblended gasoline. Terminals that only offer for sale federal reformulated gasolines, in cooperation with position holders and suppliers, shall not be required to offer for sale unblended gasoline.

9. Notwithstanding any other law to the contrary, all fuel retailers, wholesalers, distributors, and marketers shall be allowed to purchase fuel ethanol from any terminal, position holder, fuel ethanol producer, fuel ethanol wholesaler, or supplier. In the event a court of competent jurisdiction finds that this subsection does not apply to or improperly impairs existing contractual relationships, then this subsection shall only apply to and impact future contractual relationships.

10. No refiner, supplier, terminal, wholesaler, distributor, retailer, or other vendor of motor fuel that contains or is blended with any amount of ethanol, biodiesel, or other renewable fuel or biofuel and that complies with labeling and motor fuel quality laws shall be liable for any property damages related to a customer’s purchase of such motor fuel from the vendor so long as the selection of the motor fuel was made by the customer and not the vendor. No motor fuel that contains or is blended with any amount of ethanol, biodiesel, or other renewable fuel or biofuel shall be considered a defective product for the purposes of a claim for property damage if such motor fuel complies with motor fuel quality laws.

11. No motor vehicle manufacturer or motor vehicle dealer, including all dealers required to be licensed under sections 301.550 to 301.580, and no manufacturer or dealer of internal combustion engines or a product powered by an internal combustion engine except in cases of fraud or misrepresentation, shall be liable for any property damages related to a customer’s purchase of a motor fuel containing or blended with any amount of ethanol, biodiesel, or other renewable fuel or biofuel from the fuel refiner, supplier, terminal, wholesaler, distributor, retailer, or other vendor of motor fuel if the selection and purchase of the motor fuel was made by the customer and does not comply with specific fuel recommendations found in the vehicle or products owner manual.

(L. 2006 H.B. 1270 & 1027, A.L. 2016 S.B. 657)



Section 414.300 Labeling of motor fuel pumps, renewable fuels — rulemaking authority.

Effective 28 Aug 2015

Title XXVI TRADE AND COMMERCE

414.300. Labeling of motor fuel pumps, renewable fuels — rulemaking authority. — 1. No later than January 1, 2016, the department of agriculture shall propose a rule regarding renewable fuels and the labeling of motor fuel pumps.

2. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable, and if any of the powers vested with the general assembly under chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2015, shall be invalid and void.

(L. 2015 S.B. 12)



Section 414.350 Definitions.

Effective 28 Aug 1999

Title XXVI TRADE AND COMMERCE

414.350. Definitions. — As used in sections 414.350 to 414.359, the following terms mean:

(1) "Alternative fuel", the same meaning as in section 414.400;

(2) "Division", the division of energy of the department of natural resources;

(3) "Fueling station", the equipment and property directly related to dispensing of an alternative fuel into the fuel tank of a vehicle propelled by such fuel, including the compression equipment and storage vessels for such fuel at the location where such fuel is dispensed;

(4) "Fund", the Missouri alternative fuel vehicle loan fund;

(5) "Incremental cost", the difference in cost between a vehicle that operates on conventional fuel and the cost of the same model vehicle equipped to operate on an alternative fuel;

(6) "Political subdivision", any county, township, municipal corporation, school district or other governmental unit in this state, but not including any "state agency" as such term is defined in section 536.010; and

(7) "Vehicle fleet", any fleet owned and operated by a political subdivision and comprised of ten or more motor vehicles with a manufacturer's gross vehicle weight rating of not more than eight thousand five hundred pounds registered for operation on the highways of this state pursuant to chapter 301.

(L. 1999 S.B. 310 § 11)



Section 414.353 Alternative fuel use, administrative plan — loans provided, requirements, preferences — rules, procedure.

Effective 28 Aug 1999

Title XXVI TRADE AND COMMERCE

414.353. Alternative fuel use, administrative plan — loans provided, requirements, preferences — rules, procedure. — 1. On or before July 1, 2000, the division shall have developed an administrative plan for implementing a program that provides financial assistance to political subdivisions for establishing the capability of using alternative fuels in their vehicle fleets.

2. The program shall accept applications for loans from political subdivisions with vehicle fleets for the:

(1) Purchase of new motor vehicles capable of using alternative fuels;

(2) Conversion of motor vehicles which operate on gasoline to enable such vehicles to operate on an alternative fuel; and

(3) Construction of fueling stations capable of dispensing alternative fuels.

3. The division shall evaluate plans developed by applicants for converting their vehicle fleets to operate on alternative fuels, and shall give preference in making loans to those applicants who are prepared to make substantial investments of their own funds in converting their vehicle fleets and who will work cooperatively with the state, other political subdivisions, and private entities in developing a fueling infrastructure capable of dispensing alternative fuels in this state.

4. The division may promulgate any rules necessary to carry out the provisions of sections 414.350 to 414.359. No rule or portion of a rule promulgated pursuant to sections 414.350 to 414.359 shall take effect unless it has been promulgated pursuant to chapter 536.

(L. 1999 S.B. 310 § 12)



Section 414.356 Loans, maximum amount — interest rate and repayment terms.

Effective 28 Aug 1999

Title XXVI TRADE AND COMMERCE

414.356. Loans, maximum amount — interest rate and repayment terms. — 1. Using the fund created in section 414.359, the division shall provide loans of:

(1) A maximum of two thousand dollars for the incremental cost of purchasing a new vehicle capable of operating on an alternative fuel;

(2) A maximum of two thousand dollars for the conversion of a new or existing vehicle designed to operate on gasoline to enable such vehicle to operate on an alternative fuel; and

(3) A maximum of one hundred thousand dollars for the construction of a fueling station capable of dispensing an alternative fuel.

2. No political subdivision shall receive in aggregate more than one hundred thousand dollars in loans for the purchase or conversion of alternative fuel vehicles in any one year.

3. No political subdivision shall receive in aggregate more than one hundred thousand dollars in loans for the construction of fueling stations in any one year.

4. The division shall establish the interest rate and terms of repayment for each loan agreement established pursuant to sections 414.350 to 414.359. In establishing the repayment schedule, the division shall consider the projected savings to the political subdivision resulting from use of an alternative fuel, but such repayment schedule shall be for a maximum repayment period of four years and shall include provisions for payments to be made on a monthly basis.

5. Any political subdivision that receives a loan pursuant to sections 414.350 to 414.359 shall:

(1) Remit payments on the repayment schedule established by the division;

(2) Agree to use the alternative fuel for which vehicles purchased with the aid of such loans were designed;

(3) Provide reasonable data requested by the division on the use and performance of vehicles purchased with the aid of such loans;

(4) Allow for reasonable inspections by the division of vehicles purchased and fueling stations constructed with the aid of such loans; and

(5) Make fueling stations constructed with the aid of such loans available for use at reasonable cost by the vehicle fleets of other political subdivisions and, with consideration of the capacity of such fueling stations, by the general public.

(L. 1999 S.B. 310 § 13)



Section 414.359 Missouri alternative fuel vehicle loan fund established — use of funds.

Effective 28 Aug 1999

Title XXVI TRADE AND COMMERCE

414.359. Missouri alternative fuel vehicle loan fund established — use of funds. — 1. There is hereby created in the state treasury the "Missouri Alternative Fuel Vehicle Loan Fund". The fund may receive moneys from appropriations by the general assembly, repayments by political subdivisions of loans made pursuant to sections 414.350 to 414.359 including interest on such loans, and gifts, bequests, donations or any other payments made by any public or private entity for use in carrying out the provisions of sections 414.350 to 414.359.

2. The state treasurer shall deposit all of the moneys in the fund into any of the qualified depositories of this state. All such deposits shall be secured in such a manner and shall be made upon such terms and conditions as are now or may hereafter be provided by law relative to state deposits. Interest accrued by the fund shall be credited to the fund. Notwithstanding the provisions of section 33.080 to the contrary, moneys in the fund shall not revert to the credit of the general revenue fund at the end of the biennium.

3. The fund shall be used solely for the purposes of sections 414.350 to 414.359 and for no other purpose.

(L. 1999 S.B. 310 § 14)



Section 414.365 Program established for biodiesel fuel use in MoDOT vehicles, goals, rules.

Effective 28 Aug 2002

Title XXVI TRADE AND COMMERCE

414.365. Program established for biodiesel fuel use in MoDOT vehicles, goals, rules. — 1. As used in this section, the following terms mean:

(1) "B-20", a blend of twenty percent by volume biodiesel fuel and eighty percent by volume petroleum-based diesel fuel;

(2) "Biodiesel", fuel as defined in ASTM standard PS121;

(3) "Incremental cost", the difference in cost between blended biodiesel fuel and conventional petroleum-based diesel fuel at the time the blended biodiesel fuel is purchased.

2. On or before October 1, 2003, the Missouri department of transportation shall develop a program that provides for the opportunity to use fuel with at least the biodiesel content of B-20 in its vehicle fleet and heavy equipment that use diesel fuel. Such program shall have the following goals, provided that such program and goals do not prohibit the department from generating and selling EPAct credits pursuant to section 414.407:

(1) On or before July 1, 2004, at least fifty percent of the department's vehicle fleet and heavy equipment that use diesel fuel shall use fuel with at least the biodiesel content of B-20, if such fuel is commercially available;

(2) On or before July 1, 2005, at least seventy-five percent of the department's vehicle fleet and heavy equipment that use diesel fuel shall use fuel with at least the biodiesel content of B-20, if such fuel is commercially available.

3. The blended biodiesel fuel shall be presumed to be commercially available if the incremental cost of such fuel is not more than twenty-five cents.

4. Nothing in this section is intended to create a state requirement for biodiesel fuel use in excess of the requirements of the federal National Energy Policy Act of 1992, Pub.L. 102-486; 42 U.S.C. 13251, 13257(o).

5. To the maximum extent practicable, the department shall obtain funding for the incremental cost of the blended biodiesel fuel from the biodiesel fuel revolving fund established in section 414.407.

6. The director of the Missouri department of transportation may promulgate any rules necessary to carry out the provisions of this section. No rule or portion of a rule promulgated pursuant to this section shall take effect unless it has been promulgated pursuant to chapter 536.

(L. 2002 S.B. 984 & 985)



Section 414.400 Definitions — program for state fuel consumption reduction, fleet management and promotion of alternative fuels, University of Missouri, included duties — exceptions for certain vehicles.

Effective 01 Jan 1999, see footnote

Title XXVI TRADE AND COMMERCE

414.400. Definitions — program for state fuel consumption reduction, fleet management and promotion of alternative fuels, University of Missouri, included duties — exceptions for certain vehicles. — 1. As used in sections 414.400 to 414.417, the following terms mean:

(1) "Alternative fuel", any fuel, including any alcohol fuel containing eighty-five percent or more by volume of such alcohol or other such percentage not less than seventy percent if determined by the United States Department of Energy by rule to be necessary to provide for the requirements of cold start, safety, or vehicle functions, natural gas, liquefied petroleum gas, any fuel other than alcohol derived from biological materials when designated by the United States Department of Energy as an alternative fuel, and hydrogen, or any power source, including electricity, and any other fuel that the United States Department of Energy determines by final rule is substantially not petroleum and would yield substantial energy security and environmental benefits, used in a vehicle that complies with the standards and requirements applicable to such vehicle pursuant to sections 414.400 to 414.417 when using such fuel or power source;

(2) "CAFE standard", the federal Corporate Average Fuel Economy standard, 15 U.S.C. 2002 or 40 CFR Parts 86 and 600 or 49 CFR Part 538 or proposed rule 49 CFR Part 538 until such rule is finalized;

(3) "Department", the department of natural resources;

(4) "Director", the director of the department of natural resources;

(5) "State agency", the same meaning as such term is defined in section 536.010;

(6) "Vehicle fleet", any fleet comprised of vehicles with a manufacturer's gross vehicle weight rating of not more than eight thousand five hundred pounds registered for operation on the highways of this state pursuant to chapter 301.

2. The department in consultation with the commissioner of administration shall develop and implement a program to manage and progressively reduce state agency vehicle fleet fuel consumption and promote the use of alternative fuels. The program shall require state agencies to meet minimum guidelines for efficient fleet management. Such guidelines shall be updated and revised every two years and shall require the overall vehicle fleet fuel efficiency for each agency to meet or exceed the fuel efficiency that would be achieved if each vehicle in the agency's fleet met the CAFE standard. The department may promulgate rules necessary to implement such guidelines. Further, provided that suppliers or state agencies have or can reasonably be expected to have established alternative fuel refueling stations as needed, the program shall require that at least thirty percent of all motor fuel purchased annually for use in alternative fuel vehicles, calculated in gasoline gallon equivalents, to be alternative fuel by July 1, 2001. Any alternative fuel purchased by a state agency for use in vehicles not included in their vehicle fleet as defined in subsection 1 of this section, calculated in gasoline gallon equivalents, may be credited toward the annual alternative fuel purchase goal. The program shall systematically replace existing state-owned vehicles and vehicles paid for with any state money, including vehicles purchased by the university system, with vehicles manufactured, assembled or produced in the United States, as required by sections 34.350 to 34.359.

3. The commissioner of administration shall identify specific vehicle models within each vehicle procurement class that meet or exceed the CAFE standard. State agencies shall identify specific vehicle models within each vehicle procurement class that have a life cycle cost which is less than or equal to the average life cycle cost of those vehicles in the class which are manufactured, assembled or produced in the United States. Life cycle costs shall include but are not limited to the original cost of the vehicle, conversion cost if applicable, costs associated with vehicle emissions to the extent that such statistics are available, and projected cost of operation, including fuel cost and maintenance and salvage value to the extent that reliable maintenance and salvage value statistics are available. Unless a state agency submits to the department a fleet efficiency plan that complies with the minimum guidelines for energy efficiency established pursuant to subsection 2 of this section, or unless otherwise approved by the office of administration pursuant to subsection 4 of this section, all purchases of vehicles for state agency vehicle fleets shall meet the above standards.

4. The commissioner of administration may waive the CAFE standard requirements of subsection 3 of this section, for only those vehicles which satisfy one or more of the following conditions, for any state agency upon receipt of documentation that has been certified by the director of the state agency as satisfying one or more of the following conditions:

(1) Such vehicles are used primarily in off-road, construction, or road maintenance applications;

(2) Such vehicles are regularly used in the movement of maintenance or construction equipment;

(3) Such vehicles are trucks or utility vehicles as defined by the office of administration that are regularly used to transport trailers for the purpose of moving state equipment; or

(4) Such vehicles are vehicles with manufacturer-stated seating capacity exceeding that for six persons and the director of the agency has certified that the vehicle will be used to transport its rated capacity in persons and/or cargo. Agencies which are granted such waivers shall comply with the planning requirements of section 414.403.

5. The purchase of all class III vehicles, as defined by the office of administration, shall be approved through the appropriations process for all departments except the highway patrol. The provisions of this subsection shall not apply to the purchase of used vehicles from the highway patrol.

(L. 1991 H.B. 45 § 1, A.L. 1998 S.B. 619)

Effective 1-01-99



Section 414.403 Vehicle fleet energy conservation plan to be developed by each state agency, purpose of plan, content — plan to be submitted to department of natural resources, when.

Effective 01 Jan 1999, see footnote

Title XXVI TRADE AND COMMERCE

414.403. Vehicle fleet energy conservation plan to be developed by each state agency, purpose of plan, content — plan to be submitted to department of natural resources, when. — 1. Each state agency, with assistance from the department, shall develop and implement a vehicle fleet energy conservation plan for the purposes of reducing vehicle fuel consumption. Plans shall be submitted to the director. Such plans shall include:

(1) A timetable by which the agency shall meet minimum guidelines for efficient fleet management established pursuant to section 414.400, or by which fleet vehicles shall be replaced with vehicles which exceed the average fuel economy for their vehicle class as outlined in section 414.400;

(2) Options for the use of demonstrated innovative technologies that promote energy conservation and reduced fuel consumption;

(3) Methods that promote efficient trip planning and state vehicle use; and

(4) Promotion of car pooling and van pooling for agency employees for commuting and job-related travel.

2. The department of conservation and the department of transportation may develop their own vehicle fleet energy conservation plan. Such agencies shall meet the objectives of sections 414.400 to 414.417 and shall comply with the reporting requirements of sections 414.400 to 414.417.

(L. 1991 H.B. 45 § 2, A.L. 1998 S.B. 619)

Effective 1-01-99



Section 414.406 Vehicle fleet plan reviewed — office of administration to purchase only vehicles conforming to plan — annual report, content.

Effective 28 Aug 1991

Title XXVI TRADE AND COMMERCE

414.406. Vehicle fleet plan reviewed — office of administration to purchase only vehicles conforming to plan — annual report, content. — 1. The director of the department of natural resources shall review each agency's vehicle fleet plan and the vehicular demands of the agency by vehicle class. The office of administration shall only purchase for an agency those vehicles which conform to the agency's plan as outlined in sections 414.400 and 414.403.

2. Each state agency shall annually file a report with the director of the department of natural resources on forms provided by the department showing its progress in achieving the requirements and goals of sections 414.400 to 414.417. The director of the department of natural resources shall compile such information into an annual report and submit such report to the commissioner of administration, the secretary of the senate, the clerk of the house of representatives and the chairman of each committee of jurisdiction of the general assembly.

3. The director's report shall document progress in achieving the requirements and goals of sections 414.400 to 414.417 and shall include, but not be limited to, annual fuel consumption, number of vehicles, vehicle miles traveled, average fleet fuel economy, estimated cost savings and state use of alternative fuels.

(L. 1991 H.B. 45 § 3)



Section 414.407 EPAct credit banking and selling program established — definitions — biodiesel fuel revolving fund created — rulemaking authority — study on the use of alternative fuels in motor vehicles, contents.

Effective 28 Aug 2001

Title XXVI TRADE AND COMMERCE

414.407. EPAct credit banking and selling program established — definitions — biodiesel fuel revolving fund created — rulemaking authority — study on the use of alternative fuels in motor vehicles, contents. — 1. As used in this section, the following terms mean:

(1) "B-20", a blend of twenty percent by volume biodiesel fuel and eighty percent by volume petroleum-based diesel fuel;

(2) "Biodiesel", fuel as defined in ASTM Standard PS121;

(3) "EPAct", the federal Energy Policy Act, 42 U.S.C. 13201, et seq.;

(4) "EPAct credit", a credit issued pursuant to EPAct;

(5) "Fund", the biodiesel fuel revolving fund;

(6) "Incremental cost", the difference in cost between biodiesel fuel and conventional petroleum-based diesel fuel at the time the biodiesel fuel is purchased.

2. The department, in cooperation with the department of agriculture, shall establish and administer an EPAct credit banking and selling program to allow state agencies to use moneys generated by the sale of EPAct credits to purchase biodiesel fuel for use in state vehicles. Each state agency shall provide the department with all vehicle fleet information necessary to determine the number of EPAct credits generated by the agency. The department may sell credits in any manner pursuant to the provisions of EPAct.

3. There is hereby created in the state treasury the "Biodiesel Fuel Revolving Fund", into which shall be deposited moneys received from the sale of EPAct credits banked by state agencies on August 28, 2001, and in future reporting years, any moneys appropriated to the fund by the general assembly, and any other moneys obtained or accepted by the department for deposit into the fund. The fund shall be managed to maximize benefits to the state in the purchase of biodiesel fuel and, when possible, to accrue those benefits to state agencies in proportion to the number of EPAct credits generated by each respective agency.

4. Moneys deposited into the fund shall be used to pay for the incremental cost of biodiesel fuel with a minimum biodiesel concentration of B-20 for use in state vehicles and for administration of the fund. Not later than January thirty-first of each year, the department shall submit an annual report to the general assembly on the expenditures from the fund during the preceding fiscal year.

5. Notwithstanding the provisions of section 33.080, no portion of the fund shall be transferred to the general revenue fund, and any appropriation made to the fund shall not lapse. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Interest and moneys earned on such investments shall be credited to the fund.

6. The department shall promulgate such rules as are necessary to implement this section. No rule or portion of a rule promulgated pursuant to this section shall become effective unless it has been promulgated pursuant to chapter 536.

7. The department shall conduct a study of the use of alternative fuels in motor vehicles in the state and shall report its findings and recommendations to the general assembly no later than January 1, 2002. Such study shall include:

(1) An analysis of the current use of alternative fuels in public and private vehicle fleets in the state;

(2) An assessment of methods that the state may use to increase use of alternative fuels in vehicle fleets, including the sale of credits generated pursuant to the federal Energy Policy Act, 42 U.S.C. 13201, et seq., to pay for the difference in cost between alternative fuels and conventional fuels;

(3) An assessment of the benefits or harm that increased use of alternative fuels may make to the state's economy and environment;

(4) Any other information that the department deems relevant.

(L. 2001 H.B. 453 merged with S.B. 244)



Section 414.410 Motor vehicle alternative fuel use plan to be developed by department of natural resources — powers and duties — state agency fleets of fifteen or more vehicles, time table for using alternative fuels.

Effective 01 Jan 1999, see footnote

Title XXVI TRADE AND COMMERCE

414.410. Motor vehicle alternative fuel use plan to be developed by department of natural resources — powers and duties — state agency fleets of fifteen or more vehicles, time table for using alternative fuels. — 1. The director shall develop a motor vehicle alternative fuel use plan. The director shall cooperate with state agency fleet operators, vehicle manufacturers and converters, fuel distributors and others to identify the types of vehicles which could be converted to alternative fuels. The director shall consider range, specialty uses, fuel availability, vehicle cost, vehicle manufacturing and conversion capability, safety, resale values, and other relevant factors.

2. The department shall recommend alternative fuels which state agencies and state universities may consider when purchasing vehicles. The department shall consider the content of vehicle exhaust emissions, the relative efficiency of the fuel, the relative efficiency of the processes required to produce the fuel and the characteristics of air emissions associated with the production of that fuel. It shall recommend for state use those alternative fuels which best satisfy the goals of energy conservation and emissions reduction.

3. Any state agency which operates a fleet of more than fifteen motor vehicles shall acquire vehicles capable of using alternative fuels as follows:

(1) At least ten percent of the agency's fleet vehicles acquired between July 1, 1994, and July 1, 1996;

(2) At least thirty percent of the agency's fleet vehicles acquired between July 1, 1996, and July 1, 1998; and

(3) At least fifty percent of the agency's fleet vehicles acquired between July 1, 1998, and July 1, 2000, and each biennial period thereafter.

­­

­

(L. 1991 H.B. 45 § 4 subsecs. 1, 2, 3, A.L. 1998 S.B. 619)

Effective 1-01-99



Section 414.412 Alternative use of fuel, waived or percentage reduced by director of natural resources, certified evidence required — other vehicles, ethanol use required, exceptions.

Effective 01 Jan 1999, see footnote

Title XXVI TRADE AND COMMERCE

414.412. Alternative use of fuel, waived or percentage reduced by director of natural resources, certified evidence required — other vehicles, ethanol use required, exceptions. — 1. The director may reduce any percentage specified or waive the requirement of subsection 3 of section 414.410 for any state agency upon receipt of certification supported by evidence acceptable to the director that:

(1) The agency's vehicles will be operating primarily in an area in which neither the agency nor a supplier has or can reasonably be expected to have a central refueling station for alternative fuels; or

(2) The agency is unable to acquire or operate vehicles within the cost limitations of section 414.400 or section 414.415; or

(3) The use of alternative fuels would not meet the energy conservation and exhaust emissions reduction criteria of subsection 2 of section 414.410.

2. State agencies shall submit information describing the acquisition and use of vehicles capable of using alternative fuels to the department in a format prescribed by the department. The report shall include for each vehicle model capable of using alternative fuel:

(1) The types of alternative fuels used;

(2) The number of miles traveled using alternative fuels and the ratios to the total numbers of miles traveled;

(3) The number of vehicles owned which are capable of using alternative fuels;

(4) Maintenance costs.

3. Each state-owned vehicle equipped to operate on gasoline, other than vehicles using alternative fuel, shall use a fuel ethanol blend as defined in section 142.027, when available at a competitive price, as its motor fuel, unless the United States Environmental Protection Agency, or the governor by executive order, promulgates rules which prohibit, limit or otherwise regulate the use of ethanol-blended fuels in ozone nonattainment areas, as defined by Section 107 of the federal Clean Air Act, as amended, or in an* area designated as a maintenance area for ozone under Section 175A of the federal Clean Air Act, as amended, state-owned vehicles shall not be required to use a fuel ethanol blend.

(L. 1991 H.B. 45 § 4 subsecs. 4, 5, 6, A.L. 1993 H.B. 611, A.L. 1998 S.B. 619)

Effective 1-01-99

*Word "an" does not appear in original rolls.



Section 414.415 Percentage requirements, how state agencies to comply.

Effective 01 Jan 1999, see footnote

Title XXVI TRADE AND COMMERCE

414.415. Percentage requirements, how state agencies to comply. — State agencies may meet the percentage requirements of sections 414.410 to 414.415 through purchase of original equipment manufactured alternative fuel vehicles or the conversion of vehicles, in accordance with federal and state requirements and applicable safety laws. Vehicles purchased pursuant to sections 414.410 to 414.415 shall not exceed the cost of conventional fuel vehicles of the same make and model by more than ten percent, using life cycle costing methods calculated pursuant to criteria in subsection 3 of section 414.400, except that vehicles purchased pursuant to sections 414.410 to 414.415 that are based for the life of the vehicle and used primarily in maintenance and nonattainment areas defined with regard to the National Ambient Air Quality Standards of the federal Clean Air Act, as amended, 42 U.S.C. 7401 et seq., shall not exceed such cost of conventional fuel vehicles of the same make and model by more than seventeen percent. The commissioner of administration in purchasing, leasing, maintaining or converting vehicles for alternative fuels use shall comply with all applicable safety standards promulgated by the United States Department of Transportation.

(L. 1991 H.B. 45 § 4 subsec. 7, A.L. 1998 S.B. 619)

Effective 1-01-99



Section 414.417 Criminal law enforcement vehicles and certain other vehicles, law not applicable — demonstration vehicles for alternative fuels authorized.

Effective 28 Aug 1991

Title XXVI TRADE AND COMMERCE

414.417. Criminal law enforcement vehicles and certain other vehicles, law not applicable — demonstration vehicles for alternative fuels authorized. — 1. Sections 414.400 to 414.417 shall not apply to the purchase or lease of a vehicle to be used primarily for criminal law enforcement or to the purchase or lease of a motorcycle, all-terrain vehicle, ambulance, or any type of vehicle for which the Environmental Protection Agency has not published fuel economy comparisons.

2. Notwithstanding the provisions of sections 414.400 to 414.417, the department of natural resources may acquire vehicles which use alternative fuels for the purposes of assessing and demonstrating either or both alternative vehicles and alternative fuels.

(L. 1991 H.B. 45 § 5)



Section 414.420 Commission, created, members — purpose.

Effective 01 Jan 2008, see footnote

Title XXVI TRADE AND COMMERCE

414.420. Commission, created, members — purpose. — 1. As used in this section, the term "alternative fuel" shall have the same meaning as in section 414.400.

2. There is hereby created the "Missouri Alternative Fuels Commission" composed of nine members, including two members of the senate of different political parties appointed by the president pro tem of the senate, two members of the house of representatives of different political parties appointed by the speaker of the house, and five other persons appointed by the governor, with the advice and consent of the senate. The members appointed by the governor shall be persons engaged in industries that produce alternative fuels, wholesale alternative fuels, or retail alternative fuels, and no more than two of such members shall represent an alternative fuel producer, retailer, or wholesaler and no more than three of such members shall be of the same political party. The members appointed by the governor shall be appointed for a term of four years. Vacancies in the membership of the commission shall be filled in the same manner as the original appointments. The commission shall elect a member of its own group as chairman at the first meeting, which shall be called by the governor. The commission shall meet at least four times in a calendar year at the call of the chairman. Members of the commission shall serve without compensation but shall be reimbursed for actual and necessary expenses incurred in the performance of their duties.

3. The commission shall:

(1) Make recommendations to the governor and general assembly on changes to state law to facilitate the sale and distribution of alternative fuels and alternative fuel vehicles;

(2) Promote the development, sale, distribution, and consumption of alternative fuels;

(3) Promote the development and use of alternative fuel vehicles and technology that will enhance the use of alternative and renewable transportation fuels;

(4) Educate consumers about alternative fuels, including but not limited to ethanol and biodiesel;

(5) Develop a long-range plan for the state to reduce consumption of petroleum fuels; and

(6) Submit an annual report to the governor and the general assembly.

(L. 1993 H.B. 611 § 1, A.L. 2007 S.B. 54)

Effective 1-01-08



Section 414.433 Purchase of biodiesel fuel by school districts — contracts with new generation cooperatives — definitions — rulemaking authority.

Effective 28 Aug 2005

Title XXVI TRADE AND COMMERCE

414.433. Purchase of biodiesel fuel by school districts — contracts with new generation cooperatives — definitions — rulemaking authority. — 1. As used in this section, the following terms mean:

(1) "B-20", a blend of two fuels of twenty percent by volume biodiesel and eighty percent by volume petroleum-based diesel fuel;

(2) "Biodiesel", as defined in ASTM Standard PS121 or its subsequent standard specification for biodiesel fuel (B 100) blend stock for distillate fuels;

(3) "Eligible new generation cooperative", a nonprofit farmer-owned cooperative association formed pursuant to chapter 274, or incorporated pursuant to chapter 357, for the purpose of operating a development facility or a renewable fuel production facility, as defined in section 348.430.

2. Beginning with the 2002-03 school year and lasting through the 2011-12 school year, any school district may contract with an eligible new generation cooperative to purchase biodiesel fuel for its buses of a minimum of B-20 under conditions set out in subsection 3 of this section.

3. Every school district that contracts with an eligible new generation cooperative for biodiesel pursuant to subsection 2 of this section shall receive an additional payment through its state transportation aid payment pursuant to section 163.161 so that the net price to the contracting district for biodiesel will not exceed the rack price of regular diesel. If there is no incremental cost difference between biodiesel above the rack price of regular diesel, then the state school aid program will not make payment for biodiesel purchased during the period where no incremental cost exists. The payment shall be made based on the incremental cost difference incrementally up to seven-tenths percent of the entitlement authorized by section 163.161 for the 1998-99 school year. The payment amount may be increased by four percent each year during the life of the program. No payment shall be authorized pursuant to this subsection or contract required pursuant to subsection 2 of this section if moneys are not appropriated by the general assembly.

4. The department of elementary and secondary education shall promulgate such rules as are necessary to implement this section, including but not limited to a method of calculating the reimbursement of the contracting school districts and waiver procedures if the amount appropriated does not cover the additional costs for the use of biodiesel. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2001, shall be invalid and void.

(L. 2001 H.B. 453 merged with S.B. 462, A.L. 2005 S.B. 355)



Section 414.500 Name of law.

Effective 28 Aug 1993

Title XXVI TRADE AND COMMERCE

414.500. Name of law. — Sections 414.500 to 414.590 shall be known and may be cited as the "Missouri Propane Education and Research Act".

(L. 1993 S.B. 178 § 1)



Section 414.510 Definitions.

Effective 28 Aug 1993

Title XXVI TRADE AND COMMERCE

414.510. Definitions. — As used in sections 414.500 to 414.590, the following terms mean:

(1) "Council", the Missouri propane education and research council created pursuant to section 414.530;

(2) "Director", the director of the division of energy of the department of natural resources or the director's designee;

(3) "Education", any action to provide information on propane, propane use equipment, mechanical and technical practices, and propane uses to consumers and to members of the propane industry;

(4) "Manufacturers and distributors of LP-gas use equipment", any person or firm engaged in the manufacturing, assembling and marketing of appliances, containers and products used in the LP-gas industry, and those persons and firms in the wholesale marketing of appliances, containers and products used in the LP-gas industry;

(5) "Marketing", any action taken by the council to present positive information about propane to the public, including paid promotional advertising;

(6) "Person", any individual, group of individuals, partnership, association, cooperative, corporation, or any other entity;

(7) "Producer", the owner of the propane at the time it is recovered at a manufacturing facility, irrespective of the state where production occurs;

(8) "Propane" includes propane, butane, mixtures, and liquefied petroleum gas as defined by the National Fire Protection Association Standard 58 for the storage and handling of liquefied petroleum gases;

(9) "Public member", a member of the council selected from among significant users of odorized propane, organizations representing significant users of odorized propane, public safety officials, state propane gas regulatory officials, or voluntary standard-setting organizations;

(10) "Qualified industry organization", the National Propane Gas Association, the Missouri Propane Gas Association, the Gas Processors Association, or a successor association;

(11) "Research", any type of study, investigation or other activity designed to advance the image, desirability, usage, marketability, efficiency and safety of propane and propane use equipment, and to further the development of such information and products;

(12) "Retail marketer", a business engaged primarily in the selling of propane gas, its appliances and equipment to the ultimate consumer or to retail propane dispensers;

(13) "Transporter", any person involved in the commercial transportation of propane by pipeline, truck, rail or water;

(14) "Wholesaler" or "reseller", a seller of propane who is not a producer and who does not sell propane to the ultimate consumer.

(L. 1993 S.B. 178 § 2)



Section 414.520 Promulgation of regulations.

Effective 28 Aug 1993

Title XXVI TRADE AND COMMERCE

414.520. Promulgation of regulations. — Within one hundred eighty days after August 28, 1993, the director shall publish proposed regulations in the Missouri Register for implementation of the policies provided for in sections 414.500 to 414.590. After notice and opportunity for public comment as required by law, the director shall issue regulations which shall become effective not later than one hundred eighty days following publication of the proposed regulations.

(L. 1993 S.B. 178 § 3)



Section 414.530 Propane education and research council creation, assessment upon odorized propane — procedure.

Effective 28 Aug 2012

Title XXVI TRADE AND COMMERCE

414.530. Propane education and research council creation, assessment upon odorized propane — procedure. — 1. The director shall conduct a referendum as soon as possible among producers and Missouri retail marketers of propane to authorize the creation of the "Missouri Propane Education and Research Council" and the levying of an assessment on odorized propane. Upon approval of those persons representing two-thirds of the total gallonage of odorized propane voted in the retail marketer class and two-thirds of all propane voted in the producer class, meaning propane sold or produced in the previous calendar year or other representative period, the director shall issue an order establishing the council and call for nominations to the council from qualified industry organizations. All persons voting in the referendum shall certify to the director the number of gallons represented by their vote.

2. Upon petition of the council or of producers and marketers representing thirty-five percent of the gallons in each class, the director shall hold a referendum to determine whether the industry favors termination or suspension of the order. The termination or suspension shall not take effect unless it is approved by those persons representing more than one-half of the total gallonage of odorized propane in the marketer class and one-half of all propane in the producer class.

3. The director may require such reports or documentation as is necessary to document the referendum process and shall protect the confidentiality of all such documentation provided by industry members. Information regarding propane produced or marketed by persons voting shall be a closed record.

(L. 1993 S.B. 178 § 4, A.L. 2012 H.B. 1251 merged with H.B. 1647)



Section 414.540 Prevention of violations, action of attorney general — civil penalty — cease and desist order — hearing.

Effective 28 Aug 1993

Title XXVI TRADE AND COMMERCE

414.540. Prevention of violations, action of attorney general — civil penalty — cease and desist order — hearing. — 1. The state courts are vested with jurisdiction specifically to enforce, and to prevent and restrain any person from violating, any provision of sections 414.500 to 414.590 or any regulation promulgated pursuant to sections 414.500 to 414.590. The facts relating to any civil action that may be brought under sections 414.500 to 414.590 shall be referred to the attorney general for appropriate action, except that nothing shall be construed as requiring the director to refer to the attorney general violations of sections 414.500 to 414.590 whenever the director believes that the administration and enforcement of the regulations would be adequately served by administrative action under subsection 2 of this section or suitable written notice or warning to any person committing the violations.

2. Any person who violates any provisions of sections 414.500 to 414.590 or regulations issued by the director under sections 414.500 to 414.590, or who fails or refuses to pay, collect or remit any assessment or fee required of the person thereunder, may be assessed a civil penalty by the director of not less than five hundred dollars nor more than five thousand dollars for each violation. Each violation shall be a separate offense. In addition, or in lieu of such civil penalty, the director may issue an order requiring the person to cease and desist from continuing the violation. No penalty shall be assessed nor a cease and desist order issued unless the person is given notice and opportunity for a hearing before the director with respect to the violation. The order of the director assessing a penalty or imposing a cease and desist order shall be final and conclusive unless the person affected by the order files a petition for review pursuant to chapter 536. Any person who fails to obey a cease and desist order after it has become final shall be subject to a civil penalty assessed by the director, after an opportunity for hearing before the director, of not more than five hundred dollars for each offense. Each day during which the failure continues shall be deemed a separate offense. If any person fails to pay an assessment of a civil penalty after it has become a final order, the director shall refer the matter to the attorney general for recovery of the amount assessed in any appropriate circuit court of the state. In such action, the validity and appropriateness of the final order imposing the civil penalty shall not be subject to review.

(L. 1993 S.B. 178 § 5)



Section 414.550 Director may conduct investigations — powers of director.

Effective 28 Aug 1993

Title XXVI TRADE AND COMMERCE

414.550. Director may conduct investigations — powers of director. — The director may make such investigations as the director deems necessary to carry out effectively the director's responsibilities under sections 414.500 to 414.590 or to determine whether a person has engaged or is engaging in any acts or practices that constitute a violation of any provision of sections 414.500 to 414.590 or of any regulation or plan issued under sections 414.500 to 414.590. For the purpose of any investigation, the director is empowered to administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence, and require the production of any books, papers, and documents which are relevant to the inquiry. Such attendance of witnesses and the production of any such records may be required from any place in the state. In case of contumacy by, or refusal to obey a subpoena issued to, any person, the director may seek enforcement thereof in the circuit court of proper venue.

(L. 1993 S.B. 178 § 6)



Section 414.560 Selection of members — number of members, compensation, terms — chairman, president — budget — programs and projects — records — costs.

Effective 28 Aug 2012

Title XXVI TRADE AND COMMERCE

414.560. Selection of members — number of members, compensation, terms — chairman, president — budget — programs and projects — records — costs. — 1. Upon issuance of an order by the director establishing the Missouri propane education and research council, the director shall select all members of the council from a list of nominees submitted by qualified industry organizations. The council shall make subsequent appointments and fill vacancies in unfinished terms following a public nomination process. The director may reject council appointments.

2. In making nominations and appointments to the council, the qualified industry organizations shall give due regard to selecting a council that is representative of the industry, and the geographic regions of the state.

3. The council shall consist of fifteen members, with nine members representing retail marketers of propane; three members representing wholesalers or resellers of propane; two members representing manufacturers and distributors of gas use equipment, wholesalers or resellers, or transporters; and one public member. Other than the public member, council members shall be full-time employees or owners of businesses in the industry.

4. Council members shall receive no compensation for their services, but shall be reimbursed for reasonable expenses incurred in the performance of their duties.

5. Council members shall serve terms of three years; except that of the initial members appointed, five shall be appointed for terms of one year, five shall be appointed for terms of two years and five shall be appointed for terms of three years. Members may be appointed to a maximum of two consecutive full terms. Members filling unexpired terms will not have any partial term of service count against the two-term limitation. Former members of the council may be reappointed to the council if they have not been members for a period of one year.

6. The council shall select from among its members a chairman and other officers as necessary, establish committees and subcommittees of the council, and adopt rules and bylaws for the conduct of business. The council may establish advisory committees of persons other than council members.

7. The council may employ a president to serve as chief executive officer and such other employees as it deems necessary. The council may enter into contracts with, use facilities and equipment of, or employ personnel of a qualified industry organization in carrying out its responsibilities under sections 414.500 to 414.590. It shall determine the compensation and duties of each, and protect the handling of council funds through fidelity bonds.

8. At least thirty days prior to the beginning of each fiscal period, the council shall prepare and submit for public comment a budget plan including the probable costs of all programs, projects and contracts and a recommended rate of assessment sufficient to cover such costs. The council shall approve or modify the budget following the public comment period. The director may reject the budget plan or modifications.

9. The council shall develop programs and projects and enter into contracts or agreements for implementing the policy of sections 414.500 to 414.590, including programs of research, development, education, and marketing, and for the payment of the costs thereof with funds collected pursuant to sections 414.500 to 414.590. The council shall coordinate its activities with industry trade associations to provide efficient delivery of services and to avoid unnecessary duplication of activities.

10. The council shall keep minutes, books, and records that clearly reflect all of the acts and transactions of the council and regularly report such information to the director. The books of the council shall be audited by a certified public accountant at least once each fiscal year and at such other times as the council may designate. Copies of such audit shall be provided to the director, all members of the council, all qualified industry organizations, and to other members of the industry upon request.

11. From assessments collected, the council shall annually reimburse the director for costs incurred in holding the referendum establishing the council and other expenses directly related to the council.

(L. 1993 S.B. 178 § 7, A.L. 2004 S.B. 1250, A.L. 2012 H.B. 1251 merged with H.B. 1647)



Section 414.570 Assessment, amount — payment — late payment, charges — investment of funds — rulemaking authority.

Effective 28 Aug 2012

Title XXVI TRADE AND COMMERCE

414.570. Assessment, amount — payment — late payment, charges — investment of funds — rulemaking authority. — 1. The council shall set the initial assessment at no greater than one-tenth of one cent per gallon. Thereafter, annual assessments shall be sufficient to cover the costs of the plans and programs developed by the council and approved following public comment. The assessment shall not be greater than one-half cent per gallon of odorized propane. The assessment may not be raised by more than one-tenth of one cent per gallon annually.

2. The owner of propane immediately prior to odorization in this state or the owner at the time of import into this state of odorized propane shall be responsible for the payment of the assessment on the volume of propane at the time of import or odorization, whichever is later. Assessments shall be remitted to the council on a monthly basis by the twenty-fifth of the month following the month of collection. Nonodorized propane shall not be subject to assessment until odorized.

3. The council may by regulation establish an alternative means to collect the assessment if another means is found to be more efficient and effective. The council may by regulation establish a late payment charge and rate of interest not to exceed the legal rate for judgments to be imposed on any person who fails to remit to the council any amount due under sections 414.500 to 414.590.

4. Pending disbursement pursuant to a program, plan or project, the council may invest funds collected through assessments and any other funds received by the council only in obligations of the United States or any agency thereof, in general obligations of any state or any political subdivision thereof, in any interest-bearing account or certificate of deposit of a bank that is a member of the Federal Reserve System, or in obligations fully guaranteed as to principal and interest by the United States.

5. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2012, shall be invalid and void.

(L. 1993 S.B. 178 § 8, A.L. 2012 H.B. 1251 merged with H.B. 1647)



Section 414.580 Use of funds, restrictions.

Effective 28 Aug 1993

Title XXVI TRADE AND COMMERCE

414.580. Use of funds, restrictions. — No funds collected by the council shall be used in any manner for influencing legislation or for campaign contributions, except that the council may recommend to the director changes in sections 414.500 to 414.590 or other statutes that would further the purposes of sections 414.500 to 414.590.

(L. 1993 S.B. 178 § 9)



Section 414.590 Construction.

Effective 28 Aug 1993

Title XXVI TRADE AND COMMERCE

414.590. Construction. — Nothing in sections 414.500 to 414.590 may be construed to preempt or supersede any other program relating to propane gas education and research organized and operated under the laws of the state of Missouri.

(L. 1993 S.B. 178 § 10)






Chapter 415 Warehouse and Self-Service Storage Facilities

Chapter Cross References



Section 415.010 Public warehouses, what constitutes — facilities not included as.

Effective 28 Aug 1985

Title XXVI TRADE AND COMMERCE

415.010. Public warehouses, what constitutes — facilities not included as. — All warehouses or storehouses situated in cities or towns now having or which shall hereafter have over twenty-five thousand inhabitants, and wherein other property than grain is stored for a compensation or consideration, are declared to be public warehouses. For the purposes of sections 415.010 to 415.050, the term "public warehouse" shall not include self-service storage facilities governed by sections 415.400 to 415.430.

(RSMo 1939 § 15476, A.L. 1985 H.B. 204)

Prior revisions: 1929 § 14352; 1919 § 13450; 1909 § 11946



Section 415.020 License for public warehouse.

Effective 28 Aug 1985

Title XXVI TRADE AND COMMERCE

415.020. License for public warehouse. — The proprietor, lessee or manager of any public warehouse provided for by sections 415.010 to 415.050 shall be required, before transacting any business in such warehouse, to procure from the circuit court of the county in which such warehouse is situated (or if to procure license for a public warehouse in the city of St. Louis, application shall be made to the circuit court of said city) a license permitting such proprietor, lessee or manager to transact business as a public warehouseman under the laws of this state, which license shall expire on* December thirty-first next following issuance thereof, and which shall be otherwise renewed annually as provided under the laws of this state. Such license shall be issued by the clerk of the circuit court upon written application and shall set forth the location and the name of such warehouse, and the individual name of each person interested as owner or principal in the management of same, or if the warehouse be owned or managed by a corporation, the names of the president, secretary and treasurer of such corporation shall be stated; such license shall give authority to carry on and conduct the business of a public warehouse, other than a warehouse for the storage of grain, for any calendar year or portion thereof, shall be renewed annually thereafter in accordance with the laws of this state, and shall be revocable by the circuit court upon a summary proceeding before the court, upon the complaint of any person, in writing, setting forth the particular violation of the law, to be sustained by the satisfactory proof and to be taken in such manner as may be directed by the court.

(RSMo 1939 § 15477, A.L. 1985 H.B. 204)

Prior revisions: 1929 § 14353; 1919 § 13451; 1909 § 11947

*Word "with" appears in original rolls.



Section 415.030 Public warehousemen to give bond.

Effective 28 Aug 1985

Title XXVI TRADE AND COMMERCE

415.030. Public warehousemen to give bond. — The person or persons receiving a license under the provisions of sections 415.010 to 415.050 shall annually file with the clerk of the court granting the same, a surety bond executed by a surety corporation authorized to do business in this state, or a bond with good and sufficient security running to the people of the state of Missouri, to be approved by the court, in the penal sum of twenty-five thousand dollars, or a legal liability insurance policy in the penal sum of twenty-five thousand dollars conditioned for the faithful performance of his or their duties as a public warehouseman or warehousemen, and as security for the payment of all penalties and damages found and adjudged against such warehouseman or warehousemen by due course of law, for the violation of any clause of sections 415.010 to 415.050, and his or their full and unreserved compliance with the laws of this state in relation thereto.

(RSMo 1939 § 15478, A.L. 1985 H.B. 204)

Prior revisions: 1929 § 14354; 1919 § 13452; 1909 § 11948



Section 415.040 Transacting business without license — bond — penalty.

Effective 28 Aug 1985

Title XXVI TRADE AND COMMERCE

415.040. Transacting business without license — bond — penalty. — Any person or persons who shall transact within a city now having or which shall hereafter have a population of twenty-five thousand inhabitants or more, the business of storing for compensation or consideration other property than grain, without first procuring a license and giving a bond or legal liability insurance policy as provided in sections 415.010 to 415.050, who shall continue to transact such business after such license has been revoked, or such bond may have become void or found insufficient security for the penal sum in which it is executed by the court approving the same (save only that he may be permitted to deliver property previously stored in such warehouse), shall be guilty of a misdemeanor, and upon conviction, be fined in a sum not less than one hundred dollars nor more than five hundred dollars for each and every day such business is carried on; and the court that issued may refuse to renew any license, or grant a new one, to any person whose license has been revoked, within one year from the time same was revoked.

(RSMo 1939 § 15479, A.L. 1985 H.B. 204)

Prior revisions: 1929 § 14355; 1919 § 13453; 1909 § 11949



Section 415.050 Compliance with sections 415.010 to 415.050 mandatory, when.

Effective 28 Aug 1985

Title XXVI TRADE AND COMMERCE

415.050. Compliance with sections 415.010 to 415.050 mandatory, when. — 1. It shall be unlawful for any person, firm, partnership, association or corporation required by sections 415.010 to 415.050 to be licensed to hold himself, themselves, or itself out as a public warehouseman or warehousemen, or advertise for, or solicit business as a warehouseman without first complying with the provisions of sections 415.010 to 415.050; or to use the word "storage" in any way in connection with the business unless engaged in the storage business and licensed as a warehouse as provided by sections 415.010 to 415.050.

2. The provisions of sections 415.010 to 415.050 shall not apply to self-service storage facilities governed by sections 415.400 to 415.430.

(RSMo 1939 § 15481, A.L. 1985 H.B. 204)



Section 415.400 Title of act.

Effective 28 Aug 2014

Title XXVI TRADE AND COMMERCE

415.400. Title of act. — Sections 415.400 to 415.425 shall be known and may be cited as the "Self-Service Storage Facilities Act".

(L. 1985 H.B. 204 § 2, A.L. 2014 H.B. 1225)



Section 415.405 Definitions.

Effective 28 Aug 2014

Title XXVI TRADE AND COMMERCE

415.405. Definitions. — As used in sections 415.400 to 415.425, the following terms shall mean:

(1) "Default", the failure to perform on time any obligation or duty set forth in a rental agreement;

(2) "Electronic mail", an electronic message or an executable program or computer file that contains an image of a message that is transmitted between two or more computers or electronic terminals and includes electronic messages that are transmitted within or between computer networks;

(3) "Last known address", that postal address or electronic mail address provided by the occupant in the latest rental agreement or the postal or electronic mail address provided by the occupant in a subsequent written notice of a change of address, one of which may be designated in writing by the occupant as the preferred method of contact which shall be used by the operator;

(4) "Leased space", the individual storage space at the self-service facility which is rented to an occupant pursuant to a rental agreement;

(5) "No commercial value", includes but not limited to any property offered for sale in a commercially reasonable manner that receives no bid or offer;

(6) "Occupant", a person, lessee, sublessee, successor or assignee entitled to the use of a leased space at a self-service storage facility under a rental agreement;

(7) "Operator", the owner, operator, lessor or sublessor of a self-service storage facility, or an agent or any other person authorized to manage the facility; except that, the term "operator" does not include a warehouseman, unless the operator issues a warehouse receipt, bill of lading, or other document of title for the personal property stored;

(8) "Personal property", movable property which is not affixed to land, including, but not limited to, goods, wares, merchandise, motor vehicles, watercraft, household items, and furnishings;

(9) "Private sale", a sale negotiated and concluded directly between the buyer and seller;

(10) "Public sale", a sale made after public notice and includes but is not limited to a sale at the self-service storage facility or a sale conducted online at a publicly accessible website;

(11) "Rental agreement", any written contract or agreement that establishes or modifies the terms, conditions or rules concerning the use and occupancy of a self-service storage facility, which is signed by the occupant and the operator;

(12) "Self-service storage facility", any real property used for renting or leasing individual storage spaces in which the occupants themselves customarily store and remove their own personal property on a self-service basis;

(13) "Verified mail", any method of mailing that is offered by the United States Postal Service or private delivery service that provides evidence of mailing.

(L. 1985 H.B. 204 § 3, A.L. 2003 H.B. 512 merged with S.B. 373, A.L. 2014 H.B. 1225)



Section 415.410 Leased space not to be used as residence — operator may enter space, when — occupant to furnish operator certain information — limitation on value of property in agreement, maximum liability amount.

Effective 28 Aug 2014

Title XXVI TRADE AND COMMERCE

415.410. Leased space not to be used as residence — operator may enter space, when — occupant to furnish operator certain information — limitation on value of property in agreement, maximum liability amount. — 1. An operator may not knowingly permit a leased space at a self-service storage facility to be used for residential purposes. An occupant may not use a leased space for residential purposes.

2. An operator may enter the leased space at all times which are reasonably necessary to insure the protection and preservation of the self-service storage facility or any personal property stored therein.

3. Prior to placing any personal property into his or her leased space, each occupant shall deliver a written statement to the operator or indicate in the rental agreement of such leased space containing the name and address of each person having a valid lien against such personal property and the name and address of any third-party owner of personal property stored or to be stored in the leased space along with a description of such personal property.

4. The lessee shall be informed in writing that the lessor either does or does not have casualty insurance on the lessee's property.

5. If the rental agreement contains a limit on the value of property stored in occupant's space, such limit shall be deemed to be the maximum value of the stored property and the maximum liability of the owner for any claim for loss of or damage to stored property.

(L. 1985 H.B. 204 § 4, A.L. 2003 H.B. 512 merged with S.B. 373, A.L. 2014 H.B. 1225)



Section 415.415 Lien on stored property, when, notice regarding, priority of, how enforced and satisfied — sale of property, procedure, duties of operator, distribution of proceeds — redemption by occupant, when.

Effective 28 Aug 2014

Title XXVI TRADE AND COMMERCE

415.415. Lien on stored property, when, notice regarding, priority of, how enforced and satisfied — sale of property, procedure, duties of operator, distribution of proceeds — redemption by occupant, when. — 1. The operator of a self-service storage facility has a lien on all personal property stored within each leased space for rent, labor, or other charges, and for expenses reasonably incurred in sale of such personal property, as provided in sections 415.400 to 415.425. The lien established by this subsection shall have priority over all other liens except those liens that have been perfected and recorded on personal property. The rental agreement shall contain a statement, in bold type, advising the occupant of the existence of such lien and that property stored in the leased space may be sold to satisfy such lien if the occupant is in default, and that any proceeds from the sale of the property which remain after satisfaction of the lien will be paid to the state treasurer if unclaimed by the occupant within one year after the sale of the property.

2. If the occupant is in default for a period of more than forty-five days, the operator may enforce the lien granted in subsection 1 of this section and sell the property stored in the leased space for cash. Sale of the property stored on the premises may be done at a public or private sale, may be done as a unit or in parcels, or may be by way of one or more contracts, and may be at any time or place and on any terms as long as the sale is done in a commercially reasonable manner in accordance with the provisions of section 400.9-627. The operator may otherwise dispose of any property which has no commercial value.

3. The proceeds of any sale made under this subsection shall be applied to satisfy the lien, with any surplus being held for delivery on demand to the occupant or any other lienholders which the operator knows of or which are contained in the statement filed by the occupant pursuant to subsection 3 of section 415.410 for a period of one year after receipt of proceeds of the sale and satisfaction of the lien. No proceeds shall be paid to an occupant until such occupant files a sworn affidavit with the operator stating that there are no other valid liens outstanding against the property sold and that he or she, the occupant, shall indemnify the operator for any damages incurred or moneys paid by the operator due to claims arising from other lienholders of the property sold. After the one-year period set in this subsection, any proceeds remaining after satisfaction of the lien shall be considered abandoned property to be reported and paid to the state treasurer in accordance with laws pertaining to the disposition of unclaimed property.

4. Before conducting a sale under subsection 2 of this section, the operator shall:

(1) At least forty-five days before any disposition of property under this section, which shall run concurrently with subsection 2 of this section, notify the occupant and each lienholder which is contained in any statement filed by the occupant pursuant to subsection 3 of section 415.410 of the default by first-class mail or electronic mail at the occupant's or lienholder's last known address, and shall notify any third-party owner identified by the occupant pursuant to subsection 3 of section 415.410;

(2) No sooner than ten days after mailing the notice required in subdivision (1) of this subsection, mail a second notice of default, by verified mail or electronic mail, to the occupant at the occupant's or lienholder's last known address, which notice shall include:

(a) A statement that the contents of the occupant's leased space are subject to the operator's lien;

(b) A statement of the operator's claim, indicating the charges due on the date of the notice, the amount of any additional charges which shall become due before the date of release for sale and the date those additional charges shall become due;

(c) A demand for payment of the charges due within a specified time, not less than ten days after the date on which the second notice was mailed;

(d) A statement that unless the claim is paid within the time stated, the contents of the occupant's space will be sold after a specified time; and

(e) The name, street address and telephone number of the operator, or a designated agent whom the occupant may contact, to respond to the notice;

(3) At least seven days before the sale, advertise the time, place and terms of the sale in a newspaper of general circulation in the jurisdiction where the sale is to be held. Such advertisement shall be in the classified section of the newspaper and shall state that the items will be released for sale.

5. If the property is a vehicle, watercraft, or trailer and rent and other charges remain unpaid for sixty days, the owner may treat the vehicle, watercraft, or trailer as an abandoned vehicle and have the vehicle, watercraft, or trailer towed from the self-service storage facility. When the vehicle, watercraft, or trailer is towed from the self-service storage facility, the owner shall not be liable for the vehicle, watercraft, or trailer for any damages to the motor vehicle, watercraft, or trailer once the tower takes possession of the property.

6. At any time before a sale under this section, the occupant may pay the amount necessary to satisfy the lien and redeem the occupant's personal property.

(L. 1985 H.B. 204 § 5, A.L. 2003 H.B. 512 merged with S.B. 373, A.L. 2014 H.B. 1225)



Section 415.417 Late fee assessed, when, amount — recovery of expenses, when.

Effective 28 Aug 2014

Title XXVI TRADE AND COMMERCE

415.417. Late fee assessed, when, amount — recovery of expenses, when. — 1. For the purposes of this section, "late fee" means a fee or charge assessed by an operator for an occupant's failure to pay rent when due. A late fee is not interest on a debt, nor is a late fee a reasonable expense which the operator may incur in the course of collecting unpaid rent in enforcing his or her lien rights pursuant to sections 415.400 to 415.425, or enforcing any other remedy provided by statute or contract.

2. Any late fee charged by the operator shall be stated in the rental agreement. No late fee shall be collected unless it is written in the rental agreement or an addendum to such agreement.

3. An operator may impose a reasonable late fee for each month an occupant does not pay rent when due.

4. A late fee of twenty dollars or twenty percent of the monthly rental amount, whichever is greater, for each late rental payment shall be deemed reasonable, and shall not constitute a penalty.

5. An operator may set a late fee other than that permitted in subsection 4 of this section if such fee is reasonable. The operator shall have the burden of proof that a higher late fee is reasonable.

6. The operator may recover all reasonable rent collection and lien enforcement expenses from the occupant in addition to any late fees incurred.

(L. 2001 H.B. 453, A.L. 2014 H.B. 1225)



Section 415.420 Purchaser in good faith, not subject to certain liens — operator, limited liability, right to deny occupant access, when — notices, how and where sent.

Effective 28 Aug 2014

Title XXVI TRADE AND COMMERCE

415.420. Purchaser in good faith, not subject to certain liens — operator, limited liability, right to deny occupant access, when — notices, how and where sent. — 1. A purchaser in good faith of any personal property sold under sections 415.400 to 415.425 takes the property free and clear of any rights of any persons against whom the lien was valid and other lienholders.

2. If the operator complies with the provisions of sections 415.400 to 415.425, the operator's liability to the occupant shall be limited to the net proceeds received from the sale of the personal property, and to other lienholders shall be limited to the net proceeds received from the sale of any personal property covered by the other lien.

3. If an occupant is in default, the operator may deny the occupant access to the leased space.

4. Unless otherwise specifically provided in sections 415.400 to 415.425, all notices required by sections 415.400 to 415.425 shall be sent by verified mail or electronic mail to the last known address as defined in section 415.400. Notices sent to the operator shall be sent to the self-service storage facility where the occupant's property is stored. Notices to the occupant shall be sent to the occupant at the occupant's last known address. Notices shall be deemed delivered when deposited with the United States postal service, properly addressed as provided in subsection 4 of section 415.415, with postage prepaid or sent via electronic mail to the last known address.

(L. 1985 H.B. 204 § 6, A.L. 2003 H.B. 512 merged with S.B. 373, A.L. 2014 H.B. 1225)



Section 415.425 Care and control of stored property vested in occupant, exception.

Effective 28 Aug 2014

Title XXVI TRADE AND COMMERCE

415.425. Care and control of stored property vested in occupant, exception. — Except as provided in subsection 3 of section 415.420, unless the rental agreement specifically provides otherwise and until a lien sale under sections 415.400 to 415.425, the exclusive care, custody and control of all personal property stored in the leased self-service storage space remains vested in the occupant.

(L. 1985 H.B. 204 § 7, A.L. 2014 H.B. 1225)






Chapter 416 Monopolies, Discriminations and Conspiracies

Section 416.011 Title of act.

Effective 28 Aug 1974

Title XXVI TRADE AND COMMERCE

416.011. Title of act. — Sections 416.011 to 416.161 may be known and shall be cited as the "Missouri Antitrust Law".

(L. 1974 S.B. 424)



Section 416.021 Definitions.

Effective 28 Aug 1974

Title XXVI TRADE AND COMMERCE

416.021. Definitions. — Unless a different meaning is clearly indicated by the context, for the purposes of sections 416.011 to 416.161:

(1) "Commodity" means any kind of real, personal or mixed property, but does not include the labor of a human being;

(2) "Person" means any individual, corporation, firm, partnership, incorporated or unincorporated association or any other legal or commercial entity;

(3) "Service" means any kind of activity performed in whole or in part for financial gain but does not include labor which is performed by individuals as employees of others;

(4) "Trade or commerce" means any economic activity involving or relating to any commodity or service.

(L. 1974 S.B. 424)



Section 416.031 Restraint of trade prohibited.

Effective 28 Aug 1974

Title XXVI TRADE AND COMMERCE

416.031. Restraint of trade prohibited. — 1. Every contract, combination or conspiracy in restraint of trade or commerce in this state is unlawful.

2. It is unlawful to monopolize, attempt to monopolize, or conspire to monopolize trade or commerce in this state.

3. It is unlawful for any person* engaged in trade or commerce in this state, in the course of such trade or commerce, to lease or make a sale or contract for sale of any commodity, whether patented or unpatented, for use, consumption, or resale within this state, or fix a price charged therefor, or discount from, or rebate upon, such price, on the condition, agreement, or understanding that the lessee or purchaser thereof shall not use or deal in the commodities of a competitor or competitors of the lessor or seller, where the effect of such lease, sale, or contract for such sale or such condition, agreement, or understanding may be to substantially lessen competition or tend to create a monopoly in any line of trade or commerce in this state.

(L. 1974 S.B. 424)

*Word "persons" appears in original rolls.



Section 416.041 Exempt organizations and activities.

Effective 29 May 1991, see footnote

Title XXVI TRADE AND COMMERCE

416.041. Exempt organizations and activities. — 1. Nothing contained in the Missouri antitrust law shall be construed to forbid the existence or operation of:

(1) Any labor organization instituted for the purpose of mutual help and not conducted for profit, or of individual members thereof as to any activities which are directed solely to labor objectives which activities are lawful under the laws of either this state or the United States;

(2) Any agricultural or horticultural organization instituted for the purpose of mutual help and not conducted for profit, or of individual members thereof as to any activities which are directed solely to activities of such organizations which activities are lawful under the laws of either this state or the United States.

2. Nothing contained in the Missouri antitrust law shall be construed to apply to activities or arrangements expressly approved or regulated by any regulatory body or officer acting under statutory authority of this state or of the United States.

3. Nothing contained in the Missouri antitrust laws shall be construed to apply to or prohibit written territorial agreements dealing with the distribution or sale of electrical energy entered into between rural electrical cooperatives, electrical corporations and municipally owned utilities, if such territorial agreements have been approved by the public service commission pursuant to the provisions of chapter 394, or to apply to or prohibit written territorial agreements dealing with the sale or distribution of water entered into between public water supply districts, water corporations subject to public service commission jurisdiction, and municipally owned utilities, if such territorial agreements have been approved by the public service commission pursuant to the provisions of section 247.172.

(L. 1974 S.B. 424, A.L. 1988 S.B. 689, A.L. 1989 H.B. 813, A.L. 1991 H.B. 299)

Effective 5-29-91



Section 416.051 Penalties — attorney general to prosecute — civil penalty for contempt.

Effective 28 Aug 1974

Title XXVI TRADE AND COMMERCE

416.051. Penalties — attorney general to prosecute — civil penalty for contempt. — 1. Any person who violates any of the provisions of subsection* 1 or 2 of section 416.031 is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of up to fifty thousand dollars or by imprisonment in the county jail for a term not to exceed one year, or by both such punishments at the discretion of the court. The attorney general shall not commence prosecutions under this section against any defendant who, at the time, is a defendant with regard to any current information or indictment filed by the United States for violation, or alleged violation, of the Federal Antitrust Statutes involving substantially the same subject matter.

2. The attorney general, with such assistance as he may require from the appropriate county prosecuting attorney, shall investigate suspected criminal violations of sections 416.011 to 416.161 and shall commence and try all criminal prosecutions under sections 416.011 to 416.161. Prosecutions under sections 416.011 to 416.161 may be commenced by information or indictment. With regard to the investigation, commencement and trial of such prosecutions, the attorney general shall have all the powers and duties vested in him by law with respect to criminal investigations and prosecutions generally. All reasonable and necessary expenses incurred by a prosecuting attorney or his staff in assisting the attorney general shall be reimbursed from appropriations made to the attorney general.

3. Any person who is found to be in contempt of any court order issued to enforce the provisions of section 416.031 arising out of any proceeding brought by the attorney general shall forfeit and pay to the state a civil penalty of not more than twenty thousand dollars. For the purposes of this section, the circuit court issuing any such court order enforcing the provisions of section 416.031 shall retain jurisdiction, and the cause shall be continued, and in such cases the attorney general acting in the name of the state may petition for recovery of civil penalties.

(L. 1974 S.B. 424)

*Word "subsections" appears in original rolls.



Section 416.061 Attorney general to prevent and restrain violations — consent judgments authorized.

Effective 28 Aug 1974

Title XXVI TRADE AND COMMERCE

416.061. Attorney general to prevent and restrain violations — consent judgments authorized. — 1. The several circuit courts of this state are invested with jurisdiction to prevent and restrain violations of section 416.031.

2. It shall be the duty of the attorney general to enforce the provisions of sections 416.011 to 416.161. It shall be the duty of the attorney general to institute civil proceedings to prevent and restrain violations of sections 416.011 to 416.161. The attorney general may employ special counsel in suits to enforce the provisions of sections 416.011 to 416.161 or in actions on behalf of the state or in his representative capacity under subsection 3 of this section in the federal courts brought under federal statutes pertaining to antitrust, trade regulation, restraint of trade or price fixing activities. The attorney general, at his discretion, may direct the appropriate county prosecuting attorney of any county in which any proceeding is instituted or brought by the state under sections 416.011 to 416.161 or in which any investigation of a violation of sections 416.011 to 416.161 is occurring to aid and assist him in the conduct of such investigations and proceedings. All reasonable and necessary expenses incurred by a county prosecuting attorney or his staff in assisting the attorney general shall be reimbursed from appropriations made to the attorney general.

3. The attorney general may represent, besides the state and any of its political subdivisions or public agencies, all other political subdivisions, school districts and municipalities within the state in suits to enforce the provisions of sections 416.011 to 416.161 or in actions brought in the federal courts under any federal statute pertaining to antitrust, trade regulation, restraint of trade or price fixing activities.

4. The attorney general is authorized to enter into consent judgments or decrees with any party defendant in an action brought under sections 416.011 to 416.161. However, no such consent judgment or decree shall become final until approved by the circuit court where filed or until a period of sixty days has elapsed since the filing of the consent judgment or decree whichever occurs first; provided, however, that no such approval may be entered by the circuit court until the thirty-first day after the filing of the consent judgment or decree.

5. A final judgment or decree rendered in any civil or criminal proceeding brought by the state under sections 416.011 to 416.161 shall be prima facie evidence against the defendant in any action or proceeding brought by any other party under sections 416.011 to 416.161 against the defendant as to all matters respecting which the judgment or decree would be an estoppel between the parties thereto, provided that any such action is maintained within one year of the date the judgment or* decree is entered. This subsection does not apply to consent judgments or decrees entered before the taking of any testimony in the case or to judgments or decrees entered in actions brought in the state courts under section 416.121.

(L. 1974 S.B. 424)

*Word "of" appears in original rolls.



Section 416.071 Injunctive relief by circuit courts authorized.

Effective 28 Aug 1974

Title XXVI TRADE AND COMMERCE

416.071. Injunctive relief by circuit courts authorized. — 1. In addition to all other remedies provided by sections 416.011 to 416.161, the circuit courts of this state are invested with jurisdiction to grant such preliminary or permanent injunctive relief and to issue such temporary restraining orders as necessary to prevent and restrain violations of section 416.031.

2. In any civil action brought under sections 416.011 to 416.161, in addition to granting such prohibitory injunctions and other restraints as it deems expedient to deter the defendant from, and secure against, his committing a future violation of sections 416.011 to 416.161, the court may grant such mandatory relief as is reasonably necessary to restore or preserve fair competition in the trade or commerce affected by the violation.

(L. 1974 S.B. 424)



Section 416.081 Antitrust revolving fund — how used — source of funds.

Effective 28 Aug 1974

Title XXVI TRADE AND COMMERCE

416.081. Antitrust revolving fund — how used — source of funds. — 1. There is created a revolving fund for the office of the attorney general to be known as the "Antitrust Revolving Fund", which shall consist of money transferred by the general assembly of the state of Missouri from the general revenue fund to be credited to such fund, and any money paid into the state treasury and required by law to be credited to such fund. This fund shall be kept separate and apart from all other moneys in the state treasury and shall be paid out by the state treasurer upon warrants issued by the state auditor as certified to by the commissioner of administration, upon verified vouchers of the attorney general.

2. Such money, after appropriation pursuant to law, shall be available for the payment of all costs and expenses incurred by the attorney general in investigation, prosecution or enforcement of the provisions of sections 416.011 to 416.161 or federal laws relating to antitrust, trade regulation, restraint of trade or price fixing activities.

3. Ten percent of all recoveries obtained by the attorney general pursuant to the authority conferred upon him by sections 416.011 to 416.161, whether by settlement or by judgment, shall be paid into the state treasury to the credit of the antitrust revolving fund. All moneys recovered as court costs by the attorney general pursuant to litigation brought under the authority of sections 416.011 to 416.161 or federal laws relating to antitrust, trade regulation, restraint of trade or price fixing activities, shall be paid into the state treasury to the credit of the antitrust revolving fund.

(L. 1974 S.B. 424)



Section 416.091 Documentary material, requirement to produce, demand for, how made, how served — returns, how verified — failure to comply, effect of.

Effective 28 Aug 1974

Title XXVI TRADE AND COMMERCE

416.091. Documentary material, requirement to produce, demand for, how made, how served — returns, how verified — failure to comply, effect of. — 1. Whenever the attorney general has reason to believe that a person under investigation may be in possession, custody, or control of any books, documents, records, writings or tangible things, hereinafter referred to as "documentary material", relevant to a civil investigation of a violation of section 416.031, he may, prior to the institution of a civil or criminal proceeding thereon, issue in writing, and cause to be served upon such person, a civil investigative demand requiring such person to produce such documentary material for examination.

2. Each such demand shall:

(1) State the nature of the conduct constituting the alleged antitrust violation which is under investigation and the provision of law applicable thereto;

(2) Describe the class or classes of documentary material to be produced thereunder with such definiteness and certainty as to permit such documentary material to be fairly identified;

(3) Prescribe a return date which will provide a reasonable period of time within which the documentary material so demanded may be assembled and made available for inspection and copying or reproduction; and

(4) Identify the custodian to whom such documentary material shall be made available.

3. No such demand shall:

(1) Contain any requirement which would be held to be unreasonable if contained in a subpoena duces tecum issued by a court of this state in aid of a grand jury investigation of such alleged violation; or

(2) Require the production of any documentary material which would be privileged from disclosure if demanded by a subpoena duces tecum issued by a court of this state in aid of a grand jury investigation of such alleged violation.

4. Service of a demand by the attorney general as provided herein may be made by:

(1) Delivery of a duly executed copy thereof to the place of business of the person to be served in this state, or if the person has no place of business in this state, to his principal place of business or to the residence of the person*** to be served; or

(2) Mailing by certified mail, return receipt requested and signed by the person to whom service is directed, a duly executed copy thereof addressed to the person to be served at his place of business in this state, or if the person has no place of business in this state, to his principal place of business or to the residence of the person to be served.

5. A verified return by the individual serving any such demand or petition setting forth the manner of such service shall be proof of such service. In the case of service by certified mail, such return shall be accompanied by the return post office receipt of delivery of such demand signed by the person to whom service is directed.

6. The attorney general shall designate a member of his staff as document custodian.

7. Any person upon whom any civil investigative demand issued under this section has been duly served shall make such documentary material available for inspection and copying or reproduction to the custodian designated therein at the principal place of business of such person or at such other place as such custodian and such person thereafter may agree, and prescribe in writing or as the court may direct on the return date specified in such demand or on such latter date as such custodian may prescribe in writing. Such person may, upon written agreement between such person and the custodian, substitute for copies of all or any part of such documentary material originals thereof.

8. The custodian to whom any documentary material is so delivered shall take physical possession thereof, and shall be responsible for the use made thereof and for the return thereof pursuant to this section. The custodian may cause the preparation of such copies of such documentary material as may be required for official use. While in the possession of the custodian, no documentary material so produced or copies thereof shall be available for examination, without the consent of the person who produced such documentary material, by any individual other than the attorney general or a duly authorized member of his staff. Under such reasonable terms and conditions as the attorney general shall prescribe, documentary material while in the possession of the custodian shall be available for examination by the person who produced such material or any duly authorized representative of such person.

9. Whenever any attorney has been designated to appear on behalf of the state, before any court or grand jury in any case or proceeding involving any alleged antitrust violation, the custodian may deliver to such attorney such documentary material in the possession of the custodian as such attorney determines to be required for use in the presentation of such case or proceeding on behalf of the state. Upon the conclusion of any such case or proceeding, such attorney shall return to the custodian any documentary material so withdrawn and copies thereof which have* not passed into the control of such court or grand jury through the introduction thereof into the record of such case or proceeding.

10. Upon the completion of the investigation for which any documentary material was produced under this section and any case or proceeding arising from such investigation, the custodian shall return to the person who produced such documentary material all such documentary material and copies thereof which have* not passed into the control of any court or grand jury through the introduction thereof into the record of such case or proceeding.

11. When any documentary material has been produced by any person under this section for use in any antitrust investigation, and no such case or proceeding arising therefrom has been instituted within a reasonable time after completion of the examination and analysis of all evidence assembled in the course of such investigation, such person shall be entitled, upon written demand made upon the attorney general, to the return of all documentary material and copies thereof so produced by such person.

12. In the event of the death, disability, or separation from service of the custodian of any documentary material produced under any demand issued under this section, or the official relief of such custodian from the responsibility for the custody and control of such documentary material, the attorney general shall promptly designate another official to serve as custodian thereof, and transmit notice in writing to the person who produced such documentary material as to the identity and address of the successor so designated. Any successor so designated shall have with regard** to such materials all duties and responsibilities imposed by this section upon his predecessor in office with regard thereto, except that he shall not be held responsible for any default or dereliction which occurred before his designation as custodian.

13. Whenever any person fails to comply with any civil investigative demand duly served upon him under this section or whenever satisfactory copying or reproduction of any such material cannot be done and such person refuses to surrender such documentary material, the attorney general, through such officers or attorneys as he may designate, may file, in the circuit court of the state for the circuit in which such person*** resides, is found, or transacts business, and serve upon such person a petition for an order of such court for the enforcement of this section, except that if such person transacts business in more than one such circuit such petition may be filed in any such circuit, or in such other circuit in which such person transacts business as may be agreed upon by the parties to such petition.

14. Within twenty days after the service of any such demand upon any person***, or at any time specified in the demand, whichever period is shorter, such person may file, in the circuit court for the circuit within which such person resides, is found, or transacts business in this state, or if such person does not reside in or transact business in this state in the circuit court within which the office of the custodian is situated and serve upon such custodian a petition for an order of such court modifying or setting aside such demand. The time allowed for compliance with the demand in whole or in part as deemed proper and ordered by the court shall not run during the pendency of such petition in the court. Such petition shall specify each ground upon which the petitioner relies in seeking such relief, and may be based upon any failure of such demand to comply with the provisions of this section or upon any constitutional or other legal right or privilege of such person.

15. At any time during which any custodian is in custody or control of any documentary material delivered by any person in compliance with any such demand, such person may file in the circuit court for the circuit within which the office of such custodian is situated, and serve upon such custodian a petition for an order of such court requiring the performance by such custodian of any duty imposed upon him by this section.

16. Whenever any petition is filed in any circuit court under this section, such court shall have jurisdiction to hear and determine the matter so presented, and to enter such order or orders as may be required to carry into effect the provisions of this section. Any final order so entered shall be subject to appeal by writ of prohibition. Any disobedience of any final order entered under this section by any court shall be punished as a contempt thereof.

(L. 1974 S.B. 424)

*Word "has" appears in original rolls.

**Word "regards" appears in original rolls.

***Word "persons" appears in original rolls.



Section 416.111 Refusal to testify prohibited — criminal immunity granted.

Effective 28 Aug 1974

Title XXVI TRADE AND COMMERCE

416.111. Refusal to testify prohibited — criminal immunity granted. — In any investigation or proceeding brought to enforce the provisions of sections 416.011 to 416.161, no individual shall be permitted to refuse to answer any question material to the matter in controversy or to refuse to produce documentary material on the ground that the testimony or documentary material required of him may tend to incriminate him or subject him to a penalty; but no such person shall be subject to criminal prosecution or to any action for a criminal penalty or forfeiture on account of any transaction, matter or thing concerning which he may testify or produce documentary material.

(L. 1974 S.B. 424)



Section 416.121 Who may sue — prevailing plaintiff to be awarded attorney's fees and costs.

Effective 28 Aug 1974

Title XXVI TRADE AND COMMERCE

416.121. Who may sue — prevailing plaintiff to be awarded attorney's fees and costs. — Any person, including the state, who is injured in his business or property by reason of anything forbidden or declared unlawful by sections 416.011 to 416.161 may sue therefor in any circuit court of this state in which the defendant or defendants, or any of them, reside, or have any officer, agent or representative, or in which any such defendant, or any agent, officer or representative may be found. Such person may:

(1) Sue for damages sustained by him, and if the judgment is for the plaintiff he shall be awarded threefold damages by him sustained and reasonable attorneys' fees as determined by the court, together with the costs of suit; and

(2) Bring proceedings to enjoin the unlawful practices, and if decree is for the plaintiff he shall be awarded reasonable attorneys' fees as determined by the court, together with the costs of the suit.

(L. 1974 S.B. 424)



Section 416.131 Venue of actions — actions to be brought within four years — involvement in interstate or foreign commerce, no defense.

Effective 28 Aug 1974

Title XXVI TRADE AND COMMERCE

416.131. Venue of actions — actions to be brought within four years — involvement in interstate or foreign commerce, no defense. — 1. Any action or proceeding, civil or criminal, authorized by sections 416.011 to 416.161, shall be brought in the circuit court for the circuit in which any defendant resides, engages in business or has an agent, unless otherwise specifically provided herein.

2. Any action brought under sections 416.011 to 416.161 shall be barred unless commenced within four years after the cause of action accrued. No cause of action barred under existing law on August 13, 1974, shall be revived by sections 416.011 to 416.161.

3. Whenever any civil or criminal proceeding is commenced by the state to prevent, restrain or punish violations of sections 416.011 to 416.161, but not including an action under section 416.121, brought by the state, the running of the statute of limitations in respect to every private right of action arising under sections 416.011 to 416.161 based in whole or in part on any matter complained of in such proceedings shall be suspended during the pendency thereof and for one year thereafter; except, however, that whenever the running of the statute of limitations in respect of a private cause of action arising under sections 416.011 to 416.161 is suspended hereunder, any action to enforce such cause of action shall be forever barred unless commenced either within the period of suspension or within four years after the cause of action accrued.

4. No action under sections 416.011 to 416.161 shall be barred on the ground that the activity or conduct complained of in any manner affects or involves interstate or foreign commerce.

(L. 1974 S.B. 424)



Section 416.141 How construed as to comparable federal acts.

Effective 28 Aug 1974

Title XXVI TRADE AND COMMERCE

416.141. How construed as to comparable federal acts. — Sections 416.011 to 416.161 shall be construed in harmony with ruling judicial interpretations of comparable federal antitrust statutes.

(L. 1974 S.B. 424)



Section 416.151 State's remedies to be cumulative — only one monetary recovery on any one act.

Effective 28 Aug 1974

Title XXVI TRADE AND COMMERCE

416.151. State's remedies to be cumulative — only one monetary recovery on any one act. — The remedies afforded the state under sections 416.011 to 416.161 shall be cumulative but the state shall not be permitted more than one recovery of monetary damages arising out of the same act or injury.

(L. 1974 S.B. 424)



Section 416.161 Severability clause.

Effective 28 Aug 1974

Title XXVI TRADE AND COMMERCE

416.161. Severability clause. — If any provision of sections 416.011 to 416.161 is declared unconstitutional, or the applicability thereof to any person or circumstance is held invalid, the constitutionality of the remainder of sections 416.011 to 416.161 and the applicability thereof to other persons and circumstances shall not be affected thereby.

(L. 1974 S.B. 424)



Section 416.410 Definitions.

Effective 28 Aug 1982

Title XXVI TRADE AND COMMERCE

416.410. Definitions. — As used in sections 416.410 to 416.560 the following terms are construed to have the following meanings, except in those instances where the context clearly indicates otherwise:

(1) "Bulk milk", milk in bulk form, in cans, tank cars or tank trucks that is furnished to a processor for the purpose of processing and manufacture into milk products;

(2) "Bulk milk handler", any person engaged in the business of transferring title to bulk milk to a processor, except a cooperative association organized under the laws of this state;

(3) "Cost to the bulk milk handler", the price paid dairy farmers for the milk, plus receiving plant charge or a reasonable charge to cover all costs of operating his own receiving plant, plus transportation cost to the point of delivery to the purchaser;

(4) "Cost to the processor or distributor", the price paid for raw materials, plus the cost of doing business, which shall include labor, salaries paid executives and officers, rent, interest, depreciation, power, supplies, maintenance of equipment, selling costs, advertising, transportation and delivery costs, credit losses, all types of permits and license fees, all taxes, insurance, and all overhead expenses of the processor or distributor;

(5) "Cost to the retailer", the invoice price paid by the retailer plus the retailer's cost of doing business. In the absence of specific evidence the cost of doing business shall be presumed to be eight percent of the invoice price, and this cost shall be calculated to the nearest half cent per sales unit;

(6) "Director", the director of the department of agriculture;

(7) "Distributor", any person, other than a bulk milk handler, engaged in the business of transferring title within the state to milk products for a consideration, where the product is to be sold for resale or further processing;

(8) "Market milk", milk disposed of in fluid form and which is approved by an appropriate city, county or state health authority for distribution and sale in fluid form in any part of the state of Missouri;

(9) "Milk products", market milk, pasteurized milk, vitamin D milk, homogenized milk, flavored milk or flavored milk drinks, sweet cream, whipping cream, homogenized cream, skim milk, buttermilk, and cultured buttermilk;

(10) "Nonprocessing retailer", any person, not a processor, engaged in the business of transferring title within the state to milk products for a consideration where such product is to be used or consumed by the purchaser and is not to be resold or used for the purpose of manufacture or further processing;

(11) "Processor", any person engaged in the business of processing or packaging bulk milk or other materials into milk products.

(L. 1959 H.B. 255 § 1, A.L. 1963 p. 643, A.L. 1982 H.B. 1100)



Section 416.415 Selling or advertising milk at less than cost prohibited — evidence.

Effective 28 Aug 1959

Title XXVI TRADE AND COMMERCE

416.415. Selling or advertising milk at less than cost prohibited — evidence. — 1. No processor or distributor shall, with the intent or with the effect of unfairly diverting trade from a competitor, or of otherwise injuring a competitor, or of destroying competition, or of creating a monopoly, advertise, offer to sell or sell within the state of Missouri, at wholesale or retail, any milk product for less than cost to the processor or distributor.

2. Proof of the advertising, offer to sell or sale of milk products by a processor or distributor for less than cost to the processor or distributor is prima facie evidence of a violation of this section.

3. A profit from the sale of products other than milk products is not used in cost computation to subsidize or lower the cost of doing business with respect to milk products.

(L. 1959 H.B. 255 § 2)

(1962) Missouri unfair milk sales practices law held valid as against attacks on the ground that it denied certain persons due process of law and violated the equal rights provision of the state and federal constitutions. Borden Company v. Thomason (Mo.), 353 S.W.2d 735.

(1968) Evidence supported finding that sale of milk below cost by defendant damaged plaintiff and was in violation of this section. Plaintiff entitled to treble damages for economic loss suffered as a result of violation. Dean Foods Company v. Albrecht Dairy Company (A.), 396 F.2d 652.



Section 416.420 Discrimination in price between localities — evidence.

Effective 28 Aug 1959

Title XXVI TRADE AND COMMERCE

416.420. Discrimination in price between localities — evidence. — 1. No processor or distributor shall, with the intent or with the effect of unfairly diverting trade from a competitor, or of otherwise injuring a competitor, or of destroying competition, discriminate in price in the sale of any milk product furnished from the same plant between any of the towns, cities, municipalities or counties of this state; except that no violation results from different prices which reflect, in the case of a processor, the actual transportation cost from point of processing to point of sale, and, in the case of a distributor, the actual transportation cost from point of purchase to point of resale.

2. Proof of the advertising, offer for sale or sale of any milk products furnished from the same plant in any town, city, municipality, or county at prices less than advertised, offered for sale, or sold in any other town, city, municipality or county by the processor or distributor, which cannot be accounted for by the difference in the transportation costs is prima facie evidence of a violation of this section.

(L. 1959 H.B. 255 § 3)

(1964) This section does not apply to cost justified volume pricing as such pricing does not constitute discriminations in price “between any of the towns, cities, municipalities or counties of this state”. Foremost Dairies, Inc. v. Thomason (Mo.), 384 S.W.2d 651.



Section 416.425 Sales by retailers at less than cost — evidence.

Effective 28 Aug 1959

Title XXVI TRADE AND COMMERCE

416.425. Sales by retailers at less than cost — evidence. — 1. No nonprocessing retailer shall, with the intent or with the effect of unfairly diverting trade from a competitor, or otherwise injuring a competitor, or of destroying competition, or of creating a monopoly, advertise, offer to sell or sell within the state of Missouri, any milk product for less than cost to the retailer.

2. Proof of the advertising, offer to sell or sale of milk products by a nonprocessing retailer is prima facie evidence of a violation of this section.

(L. 1959 H.B. 255 § 4)



Section 416.430 Sale by bulk milk handler at less than cost — evidence.

Effective 28 Aug 1959

Title XXVI TRADE AND COMMERCE

416.430. Sale by bulk milk handler at less than cost — evidence. — 1. No bulk milk handler shall, with the intent or with the effect of unfairly diverting trade from a competitor, or of otherwise injuring a competitor, or of destroying competition, or of creating a monopoly, advertise, offer to sell or sell within the state of Missouri, bulk milk, raw or pasteurized, that is intended for the processing of any milk product for less than the cost to the bulk milk handler.

2. Proof of the advertising, offer to sell or sale of bulk milk by a bulk milk handler for less than cost to the bulk milk handler is prima facie evidence of a violation of this section.

(L. 1959 H.B. 255 § 5)



Section 416.435 Sales of milk in combination with other products at less than cost — evidence.

Effective 28 Aug 1959

Title XXVI TRADE AND COMMERCE

416.435. Sales of milk in combination with other products at less than cost — evidence. — 1. No person shall, with the intent or with the effect of unfairly diverting trade from a competitor, or of otherwise injuring a competitor or of destroying competition, or of creating a monopoly, advertise, offer to sell or sell any milk product with any other commodity or service at a combined price which is less than the aggregate of the prices for which the milk product and the other commodity or service are offered for sale.

2. Proof of the advertising, offer to sell or sale of the milk product and any other commodity or service at a combined price which is less than the aggregate of the price for which the milk product and the other commodity or service are offered for sale is prima facie evidence of a violation of this section.

(L. 1959 H.B. 255 § 6)



Section 416.440 Rebates, discounts, allowances or gifts by processor or distributor — exceptions — evidence.

Effective 28 Aug 1959

Title XXVI TRADE AND COMMERCE

416.440. Rebates, discounts, allowances or gifts by processor or distributor — exceptions — evidence. — 1. No milk processor or distributor shall, with the intent or with the effect of unfairly diverting trade from a competitor, or of otherwise injuring a competitor, or of destroying competition, or of creating a monopoly, give or offer to give any milk product purchaser any rebate, discount, free service or services, advertising allowance, pay for advertising space used jointly, donation, free merchandise, rent on space used by the retailer for storing or displaying the milk processor's or distributor's merchandise, financial aid, free equipment, or any other thing of value; except the bona fide return by a cooperative association to its members on a patronage basis of the savings realized on products sold and distributed to the members or patrons.

2. Proof of the giving or offer to give anything of value is prima facie evidence of a violation of this section.

3. No milk product purchaser shall accept from any milk processor or distributor any rebate, discount, free service or services, any advertising allowance, pay for advertising space used jointly, donation, free merchandise, rent on space used by retailer for storing or displaying the milk processor's or distributor's merchandise, financial aid, free equipment, or any other thing of value; except the bona fide receipt from a cooperative association of a patronage refund based on the patronage of the purchaser with the cooperative association.

4. Proof of the acceptance of any thing of value by any milk product purchaser is prima facie evidence of the violation of this section.

5. This section does not prevent a processor or distributor from furnishing point-of-sale advertising material to a retailer without cost for the promotion of the sale of the processor's or distributor's products.

6. This section does not prevent a discount of two percent or less for payment on or before a certain date.

(L. 1959 H.B. 255 § 7)

(1964) Evidence that dairy gave milk to certain number of persons first entering store on three consecutive days as part of an introductory sales promotion in the locality held insufficient to establish that dairy intended to and did unfairly divert trade from a competitor. State ex rel. Thomason v. Adams Dairy Co. (Mo.), 379 S.W.2d 553.

(l964) The word “discount” was not intended to include volume pricing or quantity discounts which are cost justified price differences available to all customers and rules of commissioner prohibiting such practices were void. Foremost Dairies, Inc. v. Thomason (Mo.), 384 S.W.2d 651.

(1982) Section construed to prohibit franchise agreements whereby a grocery store franchisor distributed food, supplied related services, leased property, and on occasion loaned money to franchisees. Fleming Foods of Missouri, Inc. v. Runyan (Mo. banc), 634 S.W.2d 183.



Section 416.445 Sales and advertisements exempt from law, when.

Effective 28 Aug 1959

Title XXVI TRADE AND COMMERCE

416.445. Sales and advertisements exempt from law, when. — The provisions of sections 416.415 to 416.430 do not apply to advertisements, offers to sell or sales where:

(1) The sales are made in an isolated transaction and not in the usual course of business;

(2) The merchandise is damaged;

(3) The items are sold upon the final liquidation of any business;

(4) The items are sold for charitable purposes or to unemployment relief agencies;

(5) The items are sold by an officer acting under the direction of any court;

(6) The price of the item is made in good faith to meet the equally lower price of competition, provided however, the person charged with a violation of this section further affirmatively proves the reduction in price is not made with the intent or with the effect of unfairly diverting trade from a competitor, or of otherwise injuring a competitor, or of destroying competition, or of creating a monopoly, and unless such is affirmatively shown, the court shall enter its order enjoining the violation as charged.

(L. 1959 H.B. 255 § 8)



Section 416.450 Complaints, investigation by director — actions to restrain violations.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

416.450. Complaints, investigation by director — actions to restrain violations. — In any case in which a complaint is made in writing to the director by a person claiming to be injured because milk products are being offered for sale or sold in violation of the provisions of sections 416.410 to 416.560, or in which such violations are apparent to the director, the director shall forthwith cause an investigation to be made of the complaint, and if, in the judgment of the director, the investigation reveals that there is probable cause for the complaint, the director shall call upon the attorney general or the prosecuting attorney of any county in which a violation of the provisions of sections 416.410 to 416.560 occurs to institute an injunction suit in a court of competent jurisdiction of the county in which the alleged violations took place to restrain the violations of sections 416.410 to 416.560 as may be revealed by the investigation; and it is the duty of the attorney general or prosecuting attorney to institute and prosecute the injunction suits.

(L. 1959 H.B. 255 § 9, A.L. 1963 p. 643)

(1963) Prior to amendment of this section in 1963, held that the filing of a written complaint by some person claiming to be injured with the director of the department of agriculture and the posting of a bond were conditions precedent to the maintenance of an injunction proceeding by the director for violation of section 416.425. State ex rel. Thomason v. Roth (Mo.), 372 S.W.2d 94.

(1968) Below cost sale of milk for four day period as a sales promotion does not entitle director to injunction. State ex rel. Davis v. Thrifty Foodliner, Inc. (Mo.), 432 S.W.2d 287.



Section 416.455 Person injured by violation may intervene in or bring injunction action.

Effective 28 Aug 1959

Title XXVI TRADE AND COMMERCE

416.455. Person injured by violation may intervene in or bring injunction action. — Any person who is injured in business or property by reason of another person's violation of any provision of sections 416.410 to 416.560 may intervene in the suit for injunction instituted pursuant to section 416.450 against the other person or he may bring a separate action and recover three times the actual damages sustained as a result of the violation, together with the costs of the suit, or may sue to enjoin the violation of any provision of sections 416.410 to 416.560.

(L. 1959 H.B. 255 § 10)

(1969) Construction of this section by federal court in Albrecht Dairy Co. v. Dean Foods Co. (Mo.), 396 F.(2d) 652, applied by Missouri Supreme Court. Collier v. Roth (Mo.), 434 S.W.2d 502.

(1971) Treble damages under this provision are discretionary with the trier of fact. Collier v. Roth (A.), 468 S.W.2d 57.



Section 416.460 Rules, authority, promulgation, procedure.

Effective 28 Aug 1995

Title XXVI TRADE AND COMMERCE

416.460. Rules, authority, promulgation, procedure. — The director is authorized and directed to promulgate rules and regulations to carry out the purposes of sections 416.410 to 416.560. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1959 H.B. 255 § 11, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)

(1964) Rules of director prohibiting volume pricing or quantity discounts, and exempting sale of milk products to public school districts, agencies and institutions of the state and political subdivisions held to be beyond director's authority and void. Foremost Dairies, Inc. v. Thomason (Mo.), 384 S.W.2d 651.



Section 416.465 Director may subpoena and swear witnesses — enforcement of subpoena.

Effective 28 Aug 1959

Title XXVI TRADE AND COMMERCE

416.465. Director may subpoena and swear witnesses — enforcement of subpoena. — 1. In making investigations pursuant to section 416.450, the director is authorized and empowered to administer oaths and to issue subpoenas for persons and pertinent operating records. In case of failure or refusal to obey a subpoena issued to any person, any court of competent jurisdiction within the county in which the investigation is carried on or in which the person guilty of failure or refusal to obey is found or resides or transacts business or has his principal place of business, upon application by the director, may issue an order requiring the person to appear before the director, there to produce evidence, or to give testimony touching the matter under investigation.

2. Any person willfully failing to obey an order of the court is guilty of contempt of court and shall be proceeded against as provided by law.

(L. 1959 H.B. 255 § 12)



Section 416.470 Director may employ auditing firm.

Effective 28 Aug 1959

Title XXVI TRADE AND COMMERCE

416.470. Director may employ auditing firm. — In examining books and records, the director has authority to employ any recognized accounting firm or cost finding organization.

(L. 1959 H.B. 255 § 13)



Section 416.475 Bond of complainant, liability.

Effective 28 Aug 1959

Title XXVI TRADE AND COMMERCE

416.475. Bond of complainant, liability. — 1. Upon the filing of the complaint with the director, the director shall require of the complainant, a bond in the sum of one thousand dollars to defray the expenses of the necessary investigation incident to the complaint.

2. In the event the investigation discloses a violation of sections 416.410 to 416.560, and a court action is necessary to secure relief, the surety is released from his liability under the bond, and in an injunction suit brought by the attorney general or the prosecuting attorney as provided in section 416.450, the cost of the investigation is a part of the cost against the defendant in the suit, if he is found to have violated the provisions of sections 416.410 to 416.560.

3. In the event the complaint is found not to involve actionable violation, the complainant is required to defray the necessary expenses of the investigation, but not to exceed the sum of one thousand dollars.

(L. 1959 H.B. 255 § 14)



Section 416.480 Remedies exclusive.

Effective 28 Aug 1959

Title XXVI TRADE AND COMMERCE

416.480. Remedies exclusive. — The remedies provided for in sections 416.410 to 416.560 are exclusive and no criminal fines or penalties shall be imposed for violation of sections 416.410 to 416.560.

(L. 1959 H.B. 255 § 15)



Section 416.485 Actions barred, when.

Effective 28 Aug 1959

Title XXVI TRADE AND COMMERCE

416.485. Actions barred, when. — Any action arising under sections 416.410 to 416.560, whether in law or equity, shall be commenced within two years after the right of action first accrues or is forever barred.

(L. 1959 H.B. 255 § 16)



Section 416.490 License required for manufacturer, processor or distributor, exception, expires when, fee — revocation, procedure — rules.

Effective 28 Aug 1995

Title XXVI TRADE AND COMMERCE

416.490. License required for manufacturer, processor or distributor, exception, expires when, fee — revocation, procedure — rules. — 1. It is unlawful for any person to operate a milk or milk products manufacturing or processing plant or to act as a distributor within this state unless licensed under the provisions of sections 416.410 to 416.560; provided, however, that no such license shall be required for the distribution of cottage cheese.

2. Each license is issued on July first of each year and must be conspicuously posted in the place of business to which it applies. A license is issued upon satisfactory application to the director, accompanied by a license fee based upon the amount of sales during the previous calendar year ending on December thirty-first of milk products except cottage cheese, and the license fee is equivalent to not more than one-half cent per hundred weight of the sales of milk products.

3. The director shall set the amount of the license fee for manufacturing and processing plants at least yearly, upon hearing, not to exceed one-half cent per hundred weight, and may set a licensing fee for distributors not to exceed three dollars per year or in the amount only as is necessary to carry out the provisions of sections 416.410 to 416.560.

4. The director is hereby authorized and empowered to suspend or revoke the license of any person who acts as a distributor or who operates a milk or milk products manufacturing or processing plant which is subject to the provisions of sections 416.410 to 416.560 and whether located inside or outside the state of Missouri, or to refuse to issue a license to any applicant therefor if the director, after a public hearing, has found that the applicant has violated any of the provisions of sections 416.410 to 416.560, or the rules and regulations adopted hereunder. No rule or portion of a rule promulgated under the authority of sections 416.410 to 416.560 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024. Any applicant shall have full rights to counsel, to produce witnesses in his behalf at the hearing, and to have ten days' notice in writing of the date, time and place of the hearing, and the charges and grounds upon which his license is sought to be revoked or suspended, or to be refused a license. The order of suspension, revocation, or refusal to issue a license, shall not become final until ten days after the date thereof, and after the party to the proceeding has been notified in writing of the action of the director. Any party to the proceedings that is aggrieved by any final decision or order of the director may appeal the order in the manner provided for appeals in the administrative procedure law of Missouri.

(L. 1959 H.B. 255 § 17, A.L. 1963 p. 643, A.L. 1982 H.B. 1100, A.L. 1995 S.B. 3)



Section 416.495 Milk control fund, source and purpose.

Effective 28 Aug 1959

Title XXVI TRADE AND COMMERCE

416.495. Milk control fund, source and purpose. — 1. All moneys collected and received by the director, arising from any license fees established pursuant to sections 416.410 to 416.560, shall be paid into the state treasury and shall, by the state treasurer, be placed in a separate fund to be known as the "Milk Control Fund" which is hereby established.

2. No money shall be paid out of this fund except by appropriations of the general assembly for the administration of sections 416.410 to 416.560.

(L. 1959 H.B. 255 § 18)



Section 416.500 Nonresident manufacturers, processors and distributors to pay license fee.

Effective 28 Aug 1963

Title XXVI TRADE AND COMMERCE

416.500. Nonresident manufacturers, processors and distributors to pay license fee. — Any person who acts as a distributor or who operates a milk or milk products manufacturing or processing plant located outside of this state and sells, offers for sale or distributes milk or milk products in this state shall pay the license fee provided for in sections 416.410 to 416.560 on all sales in this state of milk products except cottage cheese, and shall be subject to all of the provisions of sections 416.410 to 416.560.

(L. 1959 H.B. 255 § 19, A.L. 1963 p. 643)



Section 416.505 Operation without license enjoined — "stop-sale" orders, issuance — appeal.

Effective 02 Jan 1979, see footnote

Title XXVI TRADE AND COMMERCE

416.505. Operation without license enjoined — "stop-sale" orders, issuance — appeal. — In any case where a person acts as a distributor or operates a milk processing plant within this state or such a plant located outside this state and is making sales within this state without having first obtained a license as provided in sections 416.410 to 416.560, the attorney general or the prosecuting attorney shall bring suit in a court of competent jurisdiction within the county in which the violation occurs to enjoin the sales or distribution of milk or milk products. In addition, the director, or his authorized agents or representatives are authorized and empowered to issue and enforce a written or printed "stop-sale" order to the owner or custodian of the milk products. The order shall prohibit the further sale of the milk products until the provisions of sections 416.410 to 416.560 have been complied with. The owner or custodian of the milk products shall have the right to appeal from the order to the circuit court of the county or city in which the milk products are located, praying for a judgment as to the justification of such order and for the discharge of the milk products from the order prohibiting the sale in accordance with the findings of the court.

(L. 1959 H.B. 255 § 20, A.L. 1963 p. 643, A.L. 1978 H.B. 1634)

Effective 1-02-79



Section 416.510 Nonresident subject to Missouri judicial process, when.

Effective 28 Aug 1959

Title XXVI TRADE AND COMMERCE

416.510. Nonresident subject to Missouri judicial process, when. — The performance of any act subject to the provisions of sections 416.410 to 416.560 by a person who is a nonresident of this state shall be deemed:

(1) An agreement by him that he, his executor, administrator, successor, assign, or other legal representative, shall be subject to the jurisdiction of the courts of this state in all actions and proceedings brought against him, his executor, administrator, successor, assign, or other legal representative, by either the state of Missouri or a resident or nonresident plaintiff for violation of the provisions of sections 416.410 to 416.560; and

(2) An appointment by the nonresident, his executor, administrator, successor, assign, or other legal representative of the state of Missouri, as his lawful attorney and agent upon whom may be served all process in suits pertaining to the actions and proceedings; and

(3) An agreement by the nonresident that any process in any suit so served shall be of the same legal force and validity as if personally served in this state.

(L. 1959 H.B. 255 § 21)



Section 416.515 Process, form.

Effective 28 Aug 1959

Title XXVI TRADE AND COMMERCE

416.515. Process, form. — All process in suits brought under the provisions of sections 416.410 to 416.560 shall be in form and substance the same as now provided for in suits against residents of this state.

(L. 1959 H.B. 255 § 22)



Section 416.520 Service of process, how made.

Effective 28 Aug 1959

Title XXVI TRADE AND COMMERCE

416.520. Service of process, how made. — 1. Service of process in suits brought under the provisions of sections 416.410 to 416.560 shall be made by delivering a copy of the summons, with a copy of the petition attached, together with a remittance of two dollars, to the secretary of state of Missouri at his office, or in his absence, to the chief clerk of the secretary of state, at his office, and the service shall be sufficient service upon the nonresident.

2. The secretary of state shall immediately mail to the defendant, and to each of them if there be more than one, by restricted, registered or certified mail, addressed to the defendant at his last known address, residence or place of abode a notice of the service and a copy of the process and petition.

(L. 1959 H.B. 255 § 23)



Section 416.525 Notice of service of process, form.

Effective 28 Aug 1959

Title XXVI TRADE AND COMMERCE

416.525. Notice of service of process, form. — The notification provided for in section 416.520 shall be substantially in the following form, to wit:

­

­

(L. 1959 H.B. 255 § 24)



Section 416.530 Personal service authorized, how served.

Effective 28 Aug 1959

Title XXVI TRADE AND COMMERCE

416.530. Personal service authorized, how served. — In lieu of mailing the notification to the defendant in a foreign state, plaintiff may cause said notification to be personally served in the foreign state on the defendant by an adult person not a party to the suit by delivering said notification to the defendant or by offering to make the delivery in case defendant refuses to accept same, or by having said notification served on defendant by an officer duly qualified to serve legal process in the state or jurisdiction where the defendant is found and the officer's return showing the service to have been made, filed in the case on or before the return day of the process, or within such further time as the court may allow. Upon the service a general judgment may be taken against defendant or defendants.

(L. 1959 H.B. 255 § 25)



Section 416.535 Proof of service by mailing.

Effective 28 Aug 1959

Title XXVI TRADE AND COMMERCE

416.535. Proof of service by mailing. — Proof of the mailing or personal delivery of said notification to the nonresident by an adult person not an officer serving same shall be made by affidavit of the party doing said acts. All affidavits of service shall be endorsed upon or attached to the original papers to which they relate and including the returned registry receipt shall be forthwith filed with the court in which the action is filed and pending.

(L. 1959 H.B. 255 § 26)



Section 416.540 Provisions for service on nonresidents in addition to other methods.

Effective 28 Aug 1959

Title XXVI TRADE AND COMMERCE

416.540. Provisions for service on nonresidents in addition to other methods. — The foregoing provisions relative to service of process in suits against nonresidents shall not be deemed to prevent actual personal service in this state upon a nonresident in the time, manner, form, or under the conditions provided for service on residents, and nothing contained in sections 416.410 to 416.560 shall be construed as in any manner limiting, affecting or repealing any cause of action, right, or method of procedure now provided by law, but the provisions of said sections are cumulative and in addition to any existing right, remedy, cause of action, and method of procedure.

(L. 1959 H.B. 255 § 27)



Section 416.545 Venue of actions.

Effective 28 Aug 1959

Title XXVI TRADE AND COMMERCE

416.545. Venue of actions. — Except as otherwise provided under sections 416.450 and 416.455, any suit brought under the provisions of sections 416.410 to 416.560 shall be filed in the county in which the cause of action accrues or in the county where the plaintiff resides, and if there be other defendants in the action who are residents of the state of Missouri, then the action shall be brought in any county in which any one of said defendants resides, or in the county within which the plaintiff resides and the defendant may be found.

(L. 1959 H.B. 255 § 28)



Section 416.550 Continuance of action as to nonresident.

Effective 28 Aug 1959

Title XXVI TRADE AND COMMERCE

416.550. Continuance of action as to nonresident. — The court in which the action is pending shall grant such continuance to a nonresident defendant as may be proper to afford him reasonable opportunity to defend the action.

(L. 1959 H.B. 255 § 29)



Section 416.555 Secretary of state to keep record of process.

Effective 28 Aug 1959

Title XXVI TRADE AND COMMERCE

416.555. Secretary of state to keep record of process. — It shall be the duty of the secretary of state to keep a record of all process served upon him, or his chief clerk, under the provisions of sections 416.410 to 416.560, which record will show the day and hour of service of every process.

(L. 1959 H.B. 255 § 30)



Section 416.560 Secretary of state's fee as costs.

Effective 28 Aug 1959

Title XXVI TRADE AND COMMERCE

416.560. Secretary of state's fee as costs. — The fee of two dollars paid by plaintiff to the secretary of state under section 416.520 at the time of service of the process shall be taxed as part of plaintiff's costs if he prevails in the action or proceeding.

(L. 1959 H.B. 255 § 31)



Section 416.600 Citation of law.

Effective 28 Aug 1993

Title XXVI TRADE AND COMMERCE

416.600. Citation of law. — Sections 416.600 to 416.640 may be known and shall be cited as the "Missouri Motor Fuel Marketing Act".

(L. 1993 S.B. 374)



Section 416.605 Definitions.

Effective 28 Aug 1993

Title XXVI TRADE AND COMMERCE

416.605. Definitions. — As used in sections 416.600 to 416.640, the following words and phrases mean:

(1) "Affiliate", any person who, other than by means of franchise, is controlled by, or is under common control with, any other person, whether through stock ownership or otherwise;

(2) "Cost", is the sum of:

(a) a. If the motor fuel is not purchased from an affiliate, the lowest invoice cost that the seller charged to the purchaser for motor fuel of like grade and quality within three days prior to the date of any alleged unlawful resale by the purchaser, less trade discounts, allowances or rebates which the purchaser receives on the particular invoice or transfer; or

b. If motor fuel is purchased or received from an affiliate, the lowest transfer price that the affiliate charged to the purchaser or receiver for motor fuel of like grade and quality within three days prior to the date of any alleged unlawful resale by the purchaser or receiver, less trade discounts, allowances, or rebates which the purchaser receives on the particular invoice or transfer; plus

(b) The cost of doing business; plus

(c) Freight charges and all applicable federal, state and local taxes not already included in the invoice cost or transfer price;

(3) "Cost of doing business", all costs incurred in the operation of the business for fair market rental value, licenses, taxes, utilities, insurance and nonmanagerial labor;

(4) "Motor fuel", gasoline, diesel fuel, gasohol and all other fuels of a type designated for use as a motor fuel in self-propelled vehicles designated primarily for use on public streets, roads and highways;

(5) "Person", any individual, firm, partnership, corporation, association or other entity;

(6) "Retailer", any person engaged in the sale of motor fuel to the public at retail;

(7) "Retail sale", any sale of motor fuel to the public for consumption;

(8) "Sale", any transfer, gift, sale, offer for sale, or advertisement for sale in any manner or by any means, including any transfer of motor fuel by a person to himself or his affiliate;

(9) "Sell", any act of making a sale or offer for sale;

(10) "Transfer price", the price used by a person in transferring motor fuel to itself or an affiliate for resale at another marketing level.

(L. 1993 S.B. 374)



Section 416.610 Transfer prices, public disclosure required.

Effective 28 Aug 1993

Title XXVI TRADE AND COMMERCE

416.610. Transfer prices, public disclosure required. — Each person engaged in commerce in motor fuel in this state is required to establish and publicly disclose upon request its transfer price on all grades of motor fuel transferred or sold to itself or an affiliate for resale in this state at a different marketing level of distribution.

(L. 1993 S.B. 374)



Section 416.615 Sale below cost or at lower price, prohibited when.

Effective 28 Aug 1995

Title XXVI TRADE AND COMMERCE

416.615. Sale below cost or at lower price, prohibited when. — 1. It is unlawful for any person engaged in commerce within this state to sell or offer to sell motor fuel below cost as defined in subdivision (2) of section 416.605, if:

(1) The intent of the sale or offer is to injure competition; or

(2) The intent of the sale or offer is to induce the purchase of other merchandise, to unfairly divert trade from a competitor, or otherwise to injure a competitor.

2. It is unlawful for any person engaged in commerce within this state to sell or offer to sell motor fuel at a price lower than the seller charges other persons at the same time and on the same level of distribution, if the intent of the sale or offer is to injure competition.

3. It is unlawful for a person engaged in commerce in this state to sell or transfer motor fuel to itself or an affiliate for resale in this state on a different marketing level of distribution at a transfer price lower than the price it charges a person who purchases for resale at the same time and on the same level of distribution, if the intent of the sale or transfer is to injure competition.

(L. 1993 S.B. 374, A.L. 1995 H.B. 414)

(1996) Amendment to section by CCS/SS/SCS/HS/HB 414, Eighty-Eighth General Assembly, First Regular Session, which deleted the words "or effect" after the word "intent" in subdivisions (1) and (2) of subsection 1, subsection 2, and subsection 3, held unconstitutional as violating the single subject requirement of article III, section 23. Missouri Petroleum Marketers Association, et al. v. State of Missouri, et al. and Voss Oil, Inc., Case No. CV195-989CC (Cole County Circuit Court, 11/20/96), appeal dismissed, No. 79535 (Supreme Court of Missouri, 6/19/97).

(2004) Concept of injury is confined to action of lowering posted prices to injure a competitor by forcing it to sell product below cost, thus forcing the competitor to operate business at a loss. State ex rel. Nixon v. Quiktrip Corp., 133 S.W.3d 33 (Mo.banc).



Section 416.620 Allowable practices.

Effective 28 Aug 1993

Title XXVI TRADE AND COMMERCE

416.620. Allowable practices. — 1. It is not a violation of section 416.615 if a difference exists at the same level of distribution between the transfer price or sale price of motor fuel of like grade and quality and the price charged to a person who purchases for resale, including any discount, rebate, allowance, service or facility granted to any of a supplier's own marketing operations in excess of those provided to a person who purchases for resale, if the difference is due to a difference in shipping method, transportation or quantity in which the motor fuel is sold.

2. It is not a violation of section 416.615 if a difference exists in a transfer price and sale price or between sales prices at the same marketing level if the difference exists because of a good faith effort to meet the equally low price of a competitor.

3. It is not a violation of subsection 1 of section 416.615 if the sale below cost is the result of a good faith effort to meet the equally low price of a competitor. In determining whether a person has set the price at which motor fuel is sold or offered for sale to meet the price of a competitor, the court shall consider only whether the seller or offeror has set the price of motor fuel to match the price at which a competitor has sold or offered motor fuel, without regard to any other items sold or offered in conjunction with the sale or offer for sale of the motor fuel.

(L. 1993 S.B. 374)



Section 416.625 Civil penalty, amount — attorney general, duties — funds paid to general revenue fund.

Effective 28 Aug 1993

Title XXVI TRADE AND COMMERCE

416.625. Civil penalty, amount — attorney general, duties — funds paid to general revenue fund. — 1. Any person who violates any of the provisions of section 416.615 shall forfeit and pay to the state a civil penalty of a minimum of one thousand dollars and up to five thousand dollars per violation. Each day on which a violation occurs shall be considered a separate violation.

2. The attorney general, with such assistance as he may require from the appropriate county prosecuting attorney, may investigate suspected violations of sections 416.600 to 416.640 and may commence and try all such actions for a civil penalty. All reasonable and necessary expenses incurred by a prosecuting attorney or the prosecuting attorney's staff in assisting the attorney general shall be reimbursed from appropriations made to the attorney general. All funds recovered by the attorney general shall be paid to the general revenue fund.

(L. 1993 S.B. 374)



Section 416.630 Courts, jurisdiction — civil actions, duties of attorney general and prosecuting attorneys — consent judgments allowed, when — final judgment, effect.

Effective 28 Aug 1993

Title XXVI TRADE AND COMMERCE

416.630. Courts, jurisdiction — civil actions, duties of attorney general and prosecuting attorneys — consent judgments allowed, when — final judgment, effect. — 1. The several circuit courts of this state are invested with jurisdiction to prevent and restrain violations of section 416.615.

2. The attorney general may institute civil proceedings to prevent and restrain violations of sections 416.600 to 416.640. The attorney general may employ special counsel in suits to enforce the provisions of sections 416.600 to 416.640. The attorney general, at his discretion, may direct the appropriate county prosecuting attorney of any county in which any proceeding is instituted or brought by the state under sections 416.600 to 416.640 or in which any investigation of a violation of sections 416.600 to 416.640 is occurring to aid and assist him in the conduct of such investigations and proceedings. All reasonable and necessary expenses incurred by a county prosecuting attorney or the prosecuting attorney's staff in assisting the attorney general shall be reimbursed from appropriations made to the attorney general.

3. The attorney general is authorized to enter into consent judgments or decrees with any party defendant in an action brought under sections 416.600 to 416.640; however, no such consent judgment or decree shall become final until approved by the circuit court where filed or until a period of sixty days has elapsed since the filing of the consent judgment or decree whichever occurs first, except that no such approval may be entered by the circuit court until the thirty-first day after the filing of the consent judgment or decree.

4. A final judgment or decree rendered in any civil proceeding brought by the state under sections 416.600 to 416.640 shall be prima facie evidence against the defendant in any action or proceeding brought by any other party under sections 416.600 to 416.640 against the defendant as to all matters respecting which the judgment or decree would be an estoppel between the parties thereto, if any such action is maintained within one year of the date the judgment or decree is entered. This subsection does not apply to consent judgments or decrees entered before the taking of any testimony in the case or to judgments or decrees entered in actions brought in the state courts under section 416.635.

(L. 1993 S.B. 374)



Section 416.635 Civil action by injured party authorized.

Effective 28 Aug 1993

Title XXVI TRADE AND COMMERCE

416.635. Civil action by injured party authorized. — Any person who is injured in his business or property in a relevant geographic market by reason of anything forbidden or declared unlawful by sections 416.600 to 416.640 may sue therefor in any circuit court of this state in which the defendant or defendants, or any of them, reside, or have any officer, agent or representative, or in which any such defendant, or any agent, officer or representative may be found. Such action shall be brought within four years of the alleged occurrence. Such person may:

(1) Sue for damages sustained by such person, and if the judgment is for the plaintiff, such person shall be awarded threefold damages by him sustained and reasonable attorney's fees as determined by the court, together with the costs of suit; and

(2) Bring proceedings to enjoin the unlawful practices, and if decree is for the plaintiff, such person shall be awarded reasonable attorney's fees as determined by the court, together with the costs of the suit.

(L. 1993 S.B. 374)



Section 416.650 Definitions

Effective 28 Aug 2014

Title XXVI TRADE AND COMMERCE

416.650. Definitions — For purposes of sections 416.650 to 416.658, the following terms shall mean:

(1) "Demand letter", a letter, email, or other communication asserting or claiming that a target has engaged in patent infringement, but shall not include a petition filed in a court of appropriate jurisdiction;

(2) "Target", an end user who purchases, rents, leases, or otherwise obtains a product or service in the commercial market that is not for resale and that is, or later becomes, the subject of a patent infringement allegation.

(L. 2014 S.B. 706)



Section 416.652 Demand letters, no bad faith assertions of patent infringement — factors court may consider.

Effective 28 Aug 2014

Title XXVI TRADE AND COMMERCE

416.652. Demand letters, no bad faith assertions of patent infringement — factors court may consider. — 1. No person shall make a bad faith assertion of patent infringement in a demand letter.

2. A court may consider the following factors as evidence that a person has made a bad faith assertion of patent infringement in a demand letter:

(1) The demand letter does not contain the following information:

(a) The patent number;

(b) The name and address of the patent owner or owners and assignee or assignees, if any; and

(c) Factual allegations concerning the specific areas in which the target's products, services, or technology infringe the patent or are covered by the claims in the patent;

(2) The demand letter lacks the information described in subdivision (1) of this subsection, the target requests the information, and the person fails to provide the information within a reasonable period of time;

(3) The demand letter demands payment of a license fee or response within an unreasonably short period of time;

(4) The person offers to license the patent for an amount that is not based on a reasonable estimate of the value of the license;

(5) The person, company, or any of its subsidiaries or affiliates has previously presented a demand letter claiming or asserting patent infringement of the same patent under substantially the same circumstances, and a court has entered a final judgment that the demand letter presented a bad faith assertion of patent infringement;

(6) The person attempted to enforce the claim of patent infringement in litigation, and a court found the claim to be brought in bad faith; and

(7) Any other factor the court finds relevant.

3. A court may consider the following factors as evidence that a person has not made a bad faith assertion of patent infringement:

(1) The demand letter contains the information described in subdivision (1) of subsection 2 of this section;

(2) If the demand letter lacks the information described in subdivision (1) of subsection 2 of this section and the target requests the information, the person provides the information within a reasonable period of time;

(3) The person engages in a good faith effort to establish that the target has infringed the patent and to negotiate an appropriate remedy;

(4) The person makes a substantial investment in the use of the patent or in the production or sale of a product or item covered by the patent;

(5) The person is:

(a) The inventor or joint inventor holding the patent or in the case of a patent filed by and awarded to an assignee of the original inventor or joint inventor, is the original assignee; or

(b) An institution of higher education or a technology transfer organization owned or affiliated with an institution of higher education;

(6) The person has:

(a) Demonstrated good faith business practices in previous efforts to enforce the patent, or a substantially similar patent; or

(b) Successfully enforced the patent or a substantially similar patent through litigation; and

(7) Any other factor the court finds relevant.

(L. 2014 S.B. 706)



Section 416.654 Cause of action available to targets of bad faith assertions.

Effective 28 Aug 2014

Title XXVI TRADE AND COMMERCE

416.654. Cause of action available to targets of bad faith assertions. — If one or more persons or entities believe they have been a target of a bad faith assertion of patent infringement in a demand letter, those persons or entities shall have a private right to a cause of action as follows:

(1) An action based on a violation or violations of section 416.652 to enjoin such violation or violations;

(2) An action based on a violation or violations of section 416.652 to recover actual monetary loss from such a violation or violations, or to receive ten thousand dollars in damages for each such violation, whichever is greater; and

(3) Upon any successful action under this section to recover their attorney's fees.

(L. 2014 S.B. 706)



Section 416.656 Attorney general's authority — awards credited to antitrust revolving fund, when.

Effective 28 Aug 2014

Title XXVI TRADE AND COMMERCE

416.656. Attorney general's authority — awards credited to antitrust revolving fund, when. — 1. The attorney general's authority under this chapter to investigate, restrain, and prosecute civil actions under the Missouri antitrust law shall apply to investigating and prosecuting actions under sections 416.650 to 416.658.

2. In an action brought by the attorney general under this chapter the court may award or impose any relief available to a person under sections 416.650 to 416.658.

3. Monetary awards or settlements recovered by the attorney general, aside from awards to a target, may be credited to the antitrust revolving fund and be similarly available for the payment of all costs and expenses incurred by the attorney general in investigation, prosecution, or enforcement of the provisions of sections 416.650 to 416.658.

(L. 2014 S.B. 706)



Section 416.658 Other remedies not limited — inapplicability of act, when.

Effective 28 Aug 2014

Title XXVI TRADE AND COMMERCE

416.658. Other remedies not limited — inapplicability of act, when. — 1. Sections 416.650 to 416.658 shall not be construed to limit the rights or remedies available to any person or the state under any other law with regard to conduct involving assertions of patent infringement provided that it shall not be an unfair or deceptive trade practice for any person who owns or has the right to license or enforce a patent to notify another of that ownership or right of license or enforcement, to notify another that the patent is available for license or sale, to notify another of the infringement of that patent under the provisions of Title 35 of the United States Code, or to seek compensation on account of a past or present infringement, or for a license, when it is reasonable to believe that the person from whom compensation is sought may owe such compensation.

2. The provisions of sections 416.650 to 416.658 shall not apply to a demand letter or assertion of patent infringement that includes a claim for relief arising under 35 U.S.C. Section 271(e)(2) or 42 U.S.C. Section 262.

(L. 2014 S.B. 706)






Chapter 417 Trademarks, Names and Private Emblems

Section 417.005 Definitions.

Effective 28 Aug 1995

Title XXVI TRADE AND COMMERCE

417.005. Definitions. — As used in sections 417.005 to 417.066, unless the text clearly indicates otherwise, the following terms mean:

(1) "Applicant", the person filing an application for registration of a trademark under sections 417.005 to 417.066, his legal representatives, successors or assigns;

(2) "Mark", any trademark or service mark entitled to registration under sections 417.005 to 417.066 whether registered or not;

(3) "Person", any individual, firm, partnership, corporation, association, union or other organization;

(4) "Registrant", the person to whom the registration of a trademark under sections 417.005 to 417.066 is issued, his legal representatives, successors or assigns;

(5) "Service mark", a mark used in the sale or advertising of services to identify the services of one person and distinguish them from the services of others;

(6) "Trademark", any word, name, symbol, or device or any combination thereof adopted and used by a person to identify goods made or sold by him and to distinguish them from goods made or sold by others;

(7) "Trade name", a word, name, symbol, device or any combination thereof used by a person to identify his business, vocation or occupation and distinguish it from the business, vocation or occupation of others;

(8) For the purposes of sections 417.005 to 417.066, a trademark shall be deemed to be "used" in this state (a) on goods when it is placed in any manner on the goods or their containers or on displays or documents associated with the goods or their sale or on the tags or labels affixed thereto and such goods are sold or otherwise distributed in the state, and (b) on services when it is used or displayed in the sale or advertising of services and the services are rendered in this state; and

(9) For the purposes of sections 417.005 to 417.066, a mark shall be deemed to be "abandoned" when its use has been discontinued with intent not to resume such use. "Intent not to resume" may be inferred from circumstances.

(L. 1973 H.B. 281 § 1, A.L. 1995 S.B. 80 & 88)



Section 417.011 Prohibited marks.

Effective 28 Aug 1973

Title XXVI TRADE AND COMMERCE

417.011. Prohibited marks. — A mark by which the goods or services of any applicant for registration may be distinguished from the goods or services of others shall not be registered if it:

(1) Consists of or comprises immoral, deceptive or scandalous matter; or

(2) Consists of or comprises matter which may disparage or falsely suggest a connection with persons, living or dead, institutions, beliefs, or national symbols, or bring them into contempt, or disrepute; or

(3) Consists of or comprises the flag or coat of arms or other insignia of the United States, or of any state or municipality, or of any foreign nation, or any simulation thereof; or

(4) Consists of or comprises the name, signature or portrait of any living individual, except with the written consent; or

(5) Consists of a mark which, (a) when applied to the goods or services of the applicant, is merely descriptive or deceptively misdescriptive of them, or (b) when applied to the goods or services of the applicant, is primarily geographically descriptive or deceptively misdescriptive of them, or (c) is primarily merely a surname; provided, however, that nothing in this section shall prevent the registration of a mark used in this state by the applicant which has become distinctive of the applicant's goods or services. The secretary of state may accept as evidence that the mark has become distinctive, as applied to the applicant's goods or services, proof of continuous use thereof as a mark by the applicant in the state or elsewhere for the five years next preceding the date of the filing of the application for registration; or

(6) Consists of or comprises a mark which so resembles a mark registered in this state, or a mark or trade name previously used in this state by another and not abandoned, as to be likely, when applied to the goods or services of the applicant, to cause confusion or mistake or to deceive.

(L. 1973 H.B. 281 § 2)



Section 417.016 Registration of trademark — application, contents — information required by secretary of state — fee, how payable — refusal to register mark, procedure.

Effective 28 Aug 1995

Title XXVI TRADE AND COMMERCE

417.016. Registration of trademark — application, contents — information required by secretary of state — fee, how payable — refusal to register mark, procedure. — 1. Subject to the limitations set forth in sections 417.005 to 417.066, any person who adopts and uses a mark in this state may file in the office of the secretary of state, on a form to be authorized or furnished by the secretary of state, an application for registration of that mark setting forth, but not limited to, the following information:

(1) The name and business address of the person applying for such registration; and, if a corporation, the state of incorporation;

(2) The goods or services in connection with which the mark is used and the mode or manner in which the mark is used in connection with such goods or services and the class in which such goods or services fall;

(3) The date when the mark was first used anywhere and the date when it was first used in this state by the applicant or his predecessor in business; and

(4) A statement that the applicant is the owner of the mark and that no other person has the right to use such mark in this state either in the identical form thereof or in such near resemblance thereto as might be calculated to deceive or to be mistaken therefor.

2. The application shall be signed and verified by the applicant or by a member of the firm or an officer of the corporation or association applying.

3. The application shall be accompanied by a specimen or facsimile of such mark in triplicate.

4. The application for registration shall be accompanied by a fee of fifty dollars, payable to the director of revenue.

5. The secretary of state may also require a statement as to whether an application to register the mark, or portions or a composite thereof, has been filed by the applicant or a predecessor in interest in the United States Patent and Trademark Office; and, if so, the applicant shall provide full particulars with respect thereof including the filing date and serial number of each application, the status thereof and, if any application was finally refused registration or has otherwise not resulted in a registration, the reasons therefor.

6. The secretary of state may also require that a drawing of the mark, complying with such requirements as the secretary of state may specify, accompany the application.

7. Upon the filing of an application for registration and payment of the application fee, the secretary of state may cause the application to be examined for conformity with sections 417.005 to 417.066.

8. The applicant shall provide any additional pertinent information requested by the secretary of state including a description of a design mark and may make, or authorize the secretary of state to make, such amendments to the application as may be reasonably requested by the secretary of state or deemed by the applicant to be advisable to respond to any rejection or objection.

9. The secretary of state may require the applicant to disclaim an unregisterable component of a mark otherwise registerable, and an applicant may voluntarily disclaim a component of a mark sought to be registered. No disclaimer shall prejudice or affect the applicant's or registrant's rights then existing or thereafter arising in the disclaimed matter, or the applicant's or registrant's rights of registration on another application if the disclaimed matter be or shall have become distinctive of the applicant's or registrant's goods or services.

10. Amendments may be made by the secretary of state upon the application submitted by the applicant with the applicant's agreement; or a fresh application may be required to be submitted.

11. If the applicant is found not to be entitled to registration, the secretary of state shall advise the applicant thereof and of the reasons therefor. The applicant shall have a reasonable period of time specified by the secretary of state in which to reply or to amend the application, in which event the application shall then be reexamined. This procedure may be repeated until:

(1) The secretary of state finally refuses registration of the mark; or

(2) The applicant fails to reply or amend within the specified period, whereupon the application shall be deemed to have been abandoned.

12. If the secretary of state finally refuses registration of the mark, the applicant may seek, in the circuit court of Cole County, an extraordinary writ to compel such registration. Such injunction may be granted, but without costs to the secretary of state, on proof that all the statements in the application are true and that the mark is otherwise entitled to registration.

13. In the instance of applications concurrently being processed by the secretary of state seeking registration of the same or confusingly similar marks for the same or related goods or services, the secretary of state shall grant priority to the applications in order of filing. If a prior-filed application is granted a registration, the other application or applications shall then be rejected. Any rejected applicant may bring an action for cancellation of the registration upon grounds of prior or superior rights to the mark, in accordance with the provisions of section 417.041.

(L. 1973 H.B. 281 § 3, A.L. 1995 S.B. 80 & 88)



Section 417.018 Additional fee — expiration date.

Effective 28 Aug 2017

Title XXVI TRADE AND COMMERCE

417.018. Additional fee — expiration date. — The secretary of state may collect an additional fee of five dollars on each and every fee required in this chapter. All fees collected as provided in this section shall be deposited in the state treasury and credited to the secretary of state’s technology trust fund account. The provisions of this section shall expire on December 31, 2021.

(L. 1994 S.B. 635, A.L. 2001 H.B. 453 merged with S.B. 288, A.L. 2008 S.B. 1150, A.L. 2017 S.B. 95)

Expires 12-31-21



Section 417.021 Certificate of registration, how issued — admissible as evidence — duplicate of certificate, application, fee — abstract of mark, fee.

Effective 28 Aug 1995

Title XXVI TRADE AND COMMERCE

417.021. Certificate of registration, how issued — admissible as evidence — duplicate of certificate, application, fee — abstract of mark, fee. — 1. Upon compliance by the applicant with the requirements of sections 417.005 to 417.066, the secretary of state shall cause a certificate of registration to be issued and delivered to the applicant. The certificate of registration shall be issued under the signature of the secretary of state and the seal of the state, and it shall show the name and business address and, if a corporation, the state of incorporation, of the person claiming ownership of the mark, the date claimed for the first use of the mark anywhere and the date claimed for the first use of the mark in this state, the class of goods or services and a description of the goods or services on which the mark is used, a reproduction of the mark, the registration date and the term of the registration.

2. Any certificate of registration issued by the secretary of state under the provisions hereof or a copy thereof duly certified by the secretary of state shall be admissible in evidence as competent and sufficient proof of the registration of such mark in any action or judicial proceedings in any court of this state.

3. A registrant shall receive a duplicate of a certificate upon application for such duplicate on a form authorized or furnished by the secretary of state and the payment of a fee of ten dollars.

4. A registrant shall receive an abstract of a mark upon application for such abstract on a form authorized or furnished by the secretary of state and the payment of a fee of five dollars.

(L. 1973 H.B. 281 § 4, A.L. 1995 S.B. 80 & 88)



Section 417.026 Term of registration — notice of expiration, when required.

Effective 28 Aug 1995

Title XXVI TRADE AND COMMERCE

417.026. Term of registration — notice of expiration, when required. — 1. Registration of a mark hereunder shall be effective for a term of ten years from the date of registration and, upon application filed within six months prior to the expiration of such term, on a form to be authorized or furnished by the secretary of state, the registration may be renewed for a like term. A renewal fee of ten dollars, payable to the director of revenue, shall accompany the application for renewal of the registration. A mark registration may be renewed for successive periods of ten years in like manner.

2. The secretary of state shall notify registrants of marks hereunder of the necessity of renewal within the year next preceding the expiration of the ten years from the date of registration, by writing to the last known address of the registrants.

3. Any registration in force on September 28, 1973, shall expire ten years from the date of the registration or of the last renewal thereof or September 28, 1974, whichever is later, and may be renewed by filing an application with the secretary of state on a form authorized or furnished by him and paying the aforementioned renewal fee therefor within six months prior to the expiration of the registration.

4. All applications for renewals under sections 417.005 to 417.066 whether of registrations made under sections 417.005 to 417.066 or of registrations effected under any prior act, shall include a statement that the mark is still in use in this state.

5. The secretary of state shall within six months after September 28, 1973, notify all registrants of marks under previous acts of the date of expiration of such registrations unless renewed in accordance with the provisions of sections 417.005 to 417.066, by writing to the last known address of the registrants.

(L. 1973 H.B. 281 § 5, A.L. 1995 S.B. 80 & 88)



Section 417.031 Assignment of mark, procedure.

Effective 28 Aug 1995

Title XXVI TRADE AND COMMERCE

417.031. Assignment of mark, procedure. — 1. Any mark and its registration hereunder shall be assignable with the goodwill of the business in which the mark is used, or with that part of the goodwill of the business connected with the use of and symbolized by the mark. Assignment shall be in writing upon transmittal forms authorized or furnished by the secretary of state and may be recorded with the secretary of state upon the payment of a fee of fifty dollars payable to the director of revenue who, upon recording of the assignment, shall issue in the name of the assignee a new certificate for the remainder of the term of the registration or of the last renewal thereof. An assignment of any registration under sections 417.005 to 417.066 shall be void as against any subsequent purchaser for valuable consideration without notice, unless it is recorded with the secretary of state within three months after the date thereof or prior to such subsequent purchase.

2. Any registrant or applicant effecting a change of the name of the person to whom the mark was issued or for whom an application was filed may record, upon a transmittal form authorized or furnished by the secretary of state, a certificate of change of name of the registrant or applicant with the secretary of state upon the payment of the recording fee. The secretary of state may issue in the name of the assignee a certificate of registration of an assigned application. The secretary of state may issue in the name of the assignee, a new certificate or registration for the remainder of the term of the registration or last renewal thereof.

3. Acknowledgment shall be prima facie evidence of the execution of an assignment or other instrument and, when recorded by the secretary of state, the record shall be prima facie evidence of execution.

(L. 1973 H.B. 281 § 6, A.L. 1995 S.B. 80 & 88)



Section 417.036 Registry of marks open to public.

Effective 28 Aug 1973

Title XXVI TRADE AND COMMERCE

417.036. Registry of marks open to public. — The secretary of state shall keep for public examination a record of all marks registered or renewed under sections 417.005 to 417.066.

(L. 1973 H.B. 281 § 7)



Section 417.041 Cancellation of marks, when.

Effective 28 Aug 1995

Title XXVI TRADE AND COMMERCE

417.041. Cancellation of marks, when. — The secretary of state shall cancel from the register:

(1) After September 28, 1974, all registrations under prior acts which are more than ten years old and not renewed in accordance with sections 417.005 to 417.066;

(2) Any registration concerning which the secretary of state shall receive a voluntary request for cancellation thereof from the registrant or the assignee of record;

(3) All registrations granted under sections 417.005 to 417.066 and not renewed in accordance with the provisions hereof;

(4) Any registration concerning which a court of competent jurisdiction shall find:

(a) That the registered mark has been abandoned; or

(b) That the registrant is not the owner of the mark; or

(c) That the registration was granted improperly; or

(d) That the registration was obtained fraudulently; or

(e) That the mark is or has become the generic name for the goods or services, or a portion thereof, for which it has been registered; or

(f) That the registered mark is so similar, as to be likely to cause confusion or mistake or to deceive, to a mark registered by another person in the United States Patent and Trademark Office, prior to the date of the filing of the application for registration by the registrant hereunder, and not abandoned; provided, however, that should the registrant prove that he is the owner of a concurrent registration of his mark in the United States Patent and Trademark* Office covering an area including this state, the registration hereunder shall not be cancelled;

(5) When a court of competent jurisdiction shall order cancellation of a registration on any ground.

(L. 1973 H.B. 281 § 8, A.L. 1995 S.B. 80 & 88)

*Words "and Trademark" do not appear in original rolls.



Section 417.046 Classes of goods and services — single application for mark to cover only one class.

Effective 28 Aug 1995

Title XXVI TRADE AND COMMERCE

417.046. Classes of goods and services — single application for mark to cover only one class. — 1. The general classes of goods and services as provided in this section are established for convenience of administration of sections 417.005 to 417.066, but not to limit or extend the applicant's or registrant's rights, and a single application for registration of a mark may include any or all goods upon which, or services with which, the mark is actually being used comprised in a single class, but in no event shall a single application include goods or services upon which the mark is being used which fall within different classes of goods or services.

2. The classes of goods and services are as follows: GOODS

(1) Chemicals;

(2) Paints;

(3) Cosmetics and cleaning preparations;

(4) Lubricants and fuels;

(5) Pharmaceuticals;

(6) Metal goods;

(7) Machinery;

(8) Hand tools;

(9) Electrical and scientific apparatus;

(10) Medical apparatus;

(11) Environmental control apparatus;

(12) Vehicles;

(13) Firearms;

(14) Jewelry;

(15) Musical instruments;

(16) Paper goods and printed matter;

(17) Rubber goods;

(18) Leather goods;

(19) Nonmetallic building materials;

(20) Furniture and articles not otherwise classified;

(21) Housewares and glass;

(22) Cordage and fibers;

(23) Yarns and threads;

(24) Fabrics;

(25) Clothing;

(26) Fancy goods;

(27) Floor coverings;

(28) Toys and sporting goods;

(29) Meats and processed foods;

(30) Staple foods;

(31) Natural agricultural products;

(32) Light beverages;

(33) Wines and spirits; and

(34) Smokers' articles. SERVICES

(35) Advertising and business;

(36) Insurance and financial;

(37) Construction and repair;

(38) Communications;

(39) Transportation and storage;

(40) Material treatment;

(41) Education and entertainment; and

(42) Miscellaneous.

(L. 1973 H.B. 281 § 9, A.L. 1995 S.B. 80 & 88)



Section 417.051 Fraudulent filing or registration — civil damages to injured party.

Effective 28 Aug 1973

Title XXVI TRADE AND COMMERCE

417.051. Fraudulent filing or registration — civil damages to injured party. — Any person who shall for himself, or on behalf of any other person, procure the filing or registration of any mark in the office of the secretary of state under the provisions hereof, by knowingly making any false or fraudulent representation or declaration, verbally or in writing, or by any other fraudulent means, shall be liable to pay all damages sustained in consequence of such filing or registration, to be recovered by or on behalf of the party injured thereby in any court of competent jurisdiction.

(L. 1973 H.B. 281 § 10)



Section 417.056 Prohibited acts — civil action for damages, when.

Effective 28 Aug 1973

Title XXVI TRADE AND COMMERCE

417.056. Prohibited acts — civil action for damages, when. — Subject to the provisions of section 417.066, any person who shall:

(1) Use, without the consent of the registrant, any reproduction, counterfeit, copy, or colorable imitation of a mark registered under sections 417.005 to 417.066 in connection with the sale, offering for sale, or advertising of any goods or services on or in connection with which such use is likely to cause confusion or mistake or to deceive as to the source of origin of such goods or services; or

(2) Reproduce, counterfeit, copy or colorably imitate any such mark and apply such reproduction, counterfeit, copy or colorable imitation to labels, signs, prints, packages, wrappers, receptacles, or advertisements intended to be used upon or in conjunction with the sale or other distribution in this state of such goods or services;

­­

­

(L. 1973 H.B. 281 § 11)



Section 417.061 Injunctive relief, when — order for payment to owner of mark — destruction of counterfeit marks.

Effective 28 Aug 1995

Title XXVI TRADE AND COMMERCE

417.061. Injunctive relief, when — order for payment to owner of mark — destruction of counterfeit marks. — 1. Likelihood of injury to business reputation or of dilution of the distinctive quality of a mark registered under sections 417.005 to 417.066, or a mark valid at common law, or a trade name valid at common law, shall be a ground for injunctive relief notwithstanding the absence of competition between the parties or the absence of confusion as to the source of goods or services.

2. Any owner of a mark registered under sections 417.005 to 417.066 may proceed by suit to enjoin the manufacturer, use, display or sale of any counterfeits or imitations thereof and any court of competent jurisdiction may grant injunctions to restrain such manufacture, use, display or sale as may be by the said court deemed just and reasonable, and may require the defendants to pay to such owner all profits derived from or damages suffered by reason of such wrongful manufacture, use, display or sale; and such court may also order that any such counterfeits or imitations in the possession or under the control of any defendant in such case be delivered to an officer of the court, or to the complainant, to be destroyed. The court, in its discretion, may enter judgment in such cases where the court finds that a party committed such wrongful acts with knowledge or in bad faith or otherwise as according to the circumstances of the case.

3. The enumeration of any right or remedy herein shall not affect a registrant's right to prosecute under any penal law of this state.

(L. 1973 H.B. 281 §§ 12, 13, A.L. 1995 S.B. 80 & 88)

(1998) Federal trademark registration is a defense to state antidilution statute, but does not preempt the field. Viacom Inc. v. Ingram Enterprises, Inc., 141 F.3d 886 (8th Cir.).



Section 417.066 Common law marks not affected — actions to require cancellation of a mark or to compel registration, venue, parties.

Effective 28 Aug 2007

Title XXVI TRADE AND COMMERCE

417.066. Common law marks not affected — actions to require cancellation of a mark or to compel registration, venue, parties. — 1. Nothing herein shall adversely affect the rights or the enforcement of rights in marks acquired in good faith at any time at common law.

2. Actions to require cancellation of a mark registered pursuant to sections 417.005 to 417.066 shall be brought in a court of competent jurisdiction. Actions seeking an extraordinary writ to compel registration of a mark pursuant to sections 417.005 to 417.066 shall be brought in the circuit court of Cole County. In an action seeking an extraordinary writ, the proceeding shall be based solely upon the record before the secretary of state. In an action for cancellation, the secretary of state shall not be made a party to the proceeding but shall be notified of the filing of the complaint by the clerk of the court and shall be given the right to intervene in the action.

3. In any action brought against a nonresident registrant, service may be effected upon the agent for service of the registrant in accordance with the procedures established for service upon nonresident corporations and business entities under section 351.594.

(L. 1973 H.B. 281 § 14, A.L. 1995 S.B. 80 & 88, A.L. 2007 S.B. 613 Revision)



Section 417.100 Facsimile of brands to be recorded.

Effective 28 Aug 1939

Title XXVI TRADE AND COMMERCE

417.100. Facsimile of brands to be recorded. — 1. No person shall manufacture any flour, grits, hominy or meal until he shall have filed with the recorder of deeds of the county in which his business is conducted, and acknowledged the same as deeds to lands are required to be acknowledged, a facsimile of each of the brands he intends to use, which shall contain the colors to be used in applying the same, the weight and quality of the flour, grits, hominy or meal, and the name of the manufacturer thereof, or of some person in his employ, and the state or town or place and the mill where manufactured.

2. Should any manufacturer claim any of his said brands, or any part of the same, as a trademark, the said recorder shall record his claim, and thereafter it shall not be lawful for any other person to use such brand; provided, always, that this section shall not be construed to interfere with the right to any brand or trademark copyrighted or patented in pursuance of an act of Congress.

(RSMo 1939 § 9919)

Prior revisions: 1929 § 13079; 1919 § 5725; 1909 § 6619



Section 417.130 Recorder's certificate, evidence.

Effective 28 Aug 1939

Title XXVI TRADE AND COMMERCE

417.130. Recorder's certificate, evidence. — It shall be the duty of each recorder of deeds within the state to keep a book in his office, in which to record the flour brands provided for in section 417.100, and a certified copy of any such record, by the recorder, shall be evidence in all courts of the making and filing and contents thereof.

(RSMo 1939 § 9921)

Prior revisions: 1929 § 13081; 1919 § 5727; 1909 § 6621



Section 417.140 Penalty.

Effective 28 Aug 1949

Title XXVI TRADE AND COMMERCE

417.140. Penalty. — Any person doing any of the acts in sections 417.100 and 417.130 prohibited, or omitting to do any of the acts thereby commanded, shall be guilty of a misdemeanor, and for each and every offense shall be punished by a fine of not less than twenty nor more than two hundred dollars, one-half of which shall be paid to the person who shall be named as prosecuting witness.

(RSMo 1939 § 9922, A. 1949 H.B. 2111)

Prior revisions: 1929 § 13082; 1919 § 5728; 1909 § 6622



Section 417.150 Misuse of names of certain societies prohibited.

Effective 28 Aug 1939

Title XXVI TRADE AND COMMERCE

417.150. Misuse of names of certain societies prohibited. — 1. No person, society, association or corporation shall assume, adopt or use the name of a military, ex-military, patriotic, benevolent, humane, fraternal or charitable organization incorporated or organized under the laws of this or any other state or of the United States, or a name so nearly resembling the name of such incorporated organization as to be a colorable imitation thereof, or calculated to deceive any person with respect to such corporation.

2. In all cases where two or more such societies, associations, corporations or organizations claim the right to the same name or names substantially similar as above provided, the organization which was first organized and used the name and first became incorporated or organized under the laws of the United States or of any state in the union, shall be entitled in this state to the prior and exclusive use of such name, and the rights of such societies, associations, corporations or organizations and of their individual members shall be fixed and determined accordingly.

(RSMo 1939 § 15462)

Prior revisions: 1929 § 14338; 1919 § 13272



Section 417.160 Use of emblems regulated.

Effective 28 Aug 1939

Title XXVI TRADE AND COMMERCE

417.160. Use of emblems regulated. — No person shall wear or exhibit the recognized or established badge, button, emblem, decoration, insignia or charm, or any emblem, insignia or charm representing a component part of the recognized or established badge, button, emblem, decoration, insignia or charm, or shall assume or use the name of any military, ex-military, patriotic, benevolent, humane, fraternal or charitable corporation incorporated or organized under the law of this or any other state or of the United States, or shall assume or claim to be a member thereof, or of a military, ex-military, patriotic, benevolent, humane, fraternal or charitable corporation the name of which shall so nearly resemble the name of any other corporation or organization existing prior to the organization of the corporation, association or organization of which such person may claim to be a member, the name whereof may be calculated to deceive people with respect to any such prior corporation or organization, unless he shall be authorized under the laws, statutes, rules, regulations and bylaws of such former corporation or organization to wear such recognized or established badge, button, emblem, decoration, insignia or charm, or such component part or parts of such recognized and established badge, button, emblem, decoration, insignia or charm, to use and assume such name as a member thereof.

(RSMo 1939 § 15463)

Prior revisions: 1929 § 14339; 1919 § 13273)



Section 417.170 Adoption of name and emblem — registration form, fee.

Effective 28 Aug 1995

Title XXVI TRADE AND COMMERCE

417.170. Adoption of name and emblem — registration form, fee. — 1. Every person, society, association or corporation, assuming, adopting or using the name of a military, ex-military, patriotic, benevolent, humane, fraternal or charitable organization incorporated or organized under the laws of this or any other state or of the United States, and members whereof may wear or exhibit the recognized or established badge, button, emblem, decoration, insignia or charm thereof, or any emblem, insignia or charm representing a component part of the recognized or established badge, button, emblem, decoration, insignia or charm, may file in the office of the secretary of state, on a form to be furnished by the secretary of state, an application for registration of the name of such military, ex-military, patriotic, benevolent, humane, fraternal or charitable organization, together with a description of such recognized and established badge, button, emblem, decoration, insignia or charm, and the component parts of such badge, button, emblem, decoration, insignia or charm. The application shall be accompanied by the actual, recognized and established badge, button, emblem, decoration, insignia or charm and the required fee of fifty dollars.

2. Upon compliance by the applicant with the requirements of sections 417.150 to 417.180, the secretary of state shall deliver to such person, society, association or corporation so filing the same a duly attested certificate of registration of the same.

3. Such certificate shall, in all suits and prosecutions under sections 417.150 to 417.180, be sufficient proof of the adoption of such badge, button, emblem, decoration, insignia or charm, and the component parts thereof, and of the right of such person, society, association or corporation to adopt the same.

4. Applications for assignments, renewals, duplicate certificates and abstracts of emblems shall be accompanied by a fee in the same amount as required for such application with respect to a trademark as established under sections 417.005 to 417.066.

(RSMo 1939 § 15464, A.L. 1947 V. I p. 560, A.L. 1995 S.B. 80 & 88)

Prior revisions: 1929 § 14340; 1919 § 13274



Section 417.175 Registration of emblem effective for five years, renewal procedure, fee.

Effective 28 Aug 1995

Title XXVI TRADE AND COMMERCE

417.175. Registration of emblem effective for five years, renewal procedure, fee. — 1. Registration of an emblem hereunder shall be effective for a term of five years from the date of registration and, upon application filed within six months prior to the expiration of such term, on a form to be furnished by the secretary of state, the registration may be renewed for a like term. The required renewal fee of twenty-five dollars shall accompany the application for renewal of the registration. An emblem registration may be renewed for successive periods of five years in a like manner.

2. All applications for renewals under sections 417.170 to 417.180, whether for registrations made under sections 417.170 to 417.180 or for registrations effected under any prior act, shall include a statement that the emblem is still in use in this state.

(L. 1995 S.B. 80 & 88)



Section 417.180 Penalty for violation.

Effective 28 Aug 1939

Title XXVI TRADE AND COMMERCE

417.180. Penalty for violation. — Any person violating any of the provisions of sections 417.150 to 417.180 shall be deemed guilty of a misdemeanor.

(RSMo 1939 § 15465)

Prior revisions: 1929 § 14341; 1919 § 13275



Section 417.190 Penalty for improper use of emblem of automobile club.

Effective 28 Aug 1949

Title XXVI TRADE AND COMMERCE

417.190. Penalty for improper use of emblem of automobile club. — Any person who shall display on a motor vehicle the emblem or insignia of any automobile or motor vehicle club, association or other organization when he is not a member thereof shall be deemed guilty of a misdemeanor and upon conviction shall be punished by a fine of not less than five dollars nor more than five hundred dollars or by imprisonment in the county jail for not more than two years or by both said fine and imprisonment.

(RSMo 1939 §§ 8401, 8404, A. 1949 H.B. 2111)

Prior revision: 1929 §§ 7783, 7786



Section 417.200 Fictitious names to be registered.

Effective 28 Aug 1939

Title XXVI TRADE AND COMMERCE

417.200. Fictitious names to be registered. — That every name under which any person shall do or transact any business in this state, other than the true name of such person, is hereby declared to be a fictitious name, and it shall be unlawful for any person to engage in or transact any business in this state under a fictitious name without first registering same with the secretary of state as herein required.

(RSMo 1939 § 15466)

Prior revisions: 1929 § 14342; 1919 § 13276

CROSS REFERENCE:

Corporate names, reservation of, exclusive use, 351.110, 351.115

(1957) Failure to register fictitious name is not a defense to action to enjoin use of confusing similar name in absence of claim of bad faith or other wrong. Better Business Bureau v. Chappell (A.), 307 S.W.2d 510.



Section 417.210 Registration, when and how — contents — cancellation of fictitious name — ownership reflected in registration, when — registration effective and expiration dates — renewals, contents, effective date.

Effective 28 Aug 2004

Title XXVI TRADE AND COMMERCE

417.210. Registration, when and how — contents — cancellation of fictitious name — ownership reflected in registration, when — registration effective and expiration dates — renewals, contents, effective date. — 1. Every person, general partnership, corporation, or other business organization who engages in business in this state under a fictitious name or under any name other than the true name of such person, general partnership, corporation, or other business entity shall within five days after the beginning or engaging in business under such fictitious name * file in a format as prescribed by the secretary of state. The execution of the filing required in this section ** shall be subject to the penalties of making a false declaration pursuant to section 575.060, that the facts stated therein are true and that all parties concerned are duly authorized to execute such document and are otherwise required to file such document pursuant to this section.

2. A fictitious name shall not contain any word or phrase that indicates or implies that it is any governmental agency or that is seriously misleading.

3. This registration shall state:

(1) The fictitious name;

(2) The physical business address;

(3) The name or names and the residence or business address of every party owning any interest or part in the business.

4. If the business or owner's or owners' interest ceases to exist or change within five days of such change, it shall be required to file a cancellation of the fictitious name in a format prescribed by the secretary of state and if desired may file a new registration of a new fictitious name as prescribed in this section.

5. If the interest of any owner of a business conducted under a fictitious name registered as provided in this section is such that such owner may claim not to be jointly and severally liable to third parties with respect to debts and obligations incurred by such business, the registration relating to such business shall reflect the respective exact ownership interests of each owner of such business. In the case of any other business registered as provided in this section, disclosure of the respective exact ownership interests shall be optional.

6. For purposes of this section, a partnership or other entity formed for the practice of a licensed profession shall not be deemed to be engaged in the conduct of business, notwithstanding the transaction by such entity of business ancillary to the practice of such licensed profession.

7. All fictitious name registrations filed on or after August 28, 2004, shall be governed by the provisions of this section and shall remain active on the record of the secretary of state for a period of five years. Such registered fictitious name filing shall expire at the end of the five-year period unless a renewal is filed under subsection 9 of this section.

8. All active fictitious name registrations filed prior to August 28, 2004, shall remain active on the record of the secretary of state for a period of five years. Such registered fictitious name filing shall expire at the end of the five-year period unless a renewal is filed under subsection 9 of this section.

9. A renewal filing shall be filed in a format prescribed by the secretary of state within six months prior to the expiration date of the fictitious name registration. Such renewal filing shall state:

(1) The fictitious name and assigned charter number;

(2) The physical business address;

(3) The name or names and the residence or business address of every party owning any interest or part in the business.

10. A renewal filing continues the effective registration of the fictitious name for five years after the date the effective registration would otherwise expire.

11. Fictitious name registrations filed before August 28, 2004, shall be inactivated by the secretary of state on or after August 28, 2009, unless a renewal filing is filed under subsection 9 of this section.

12. The secretary of state may remove from its active records the registration of a fictitious name filing whose registration has been withdrawn, cancelled, or has expired.

(RSMo 1939 § 15467, A.L. 1983 S.B. 367, A.L. 2002 S.B. 895, A.L. 2004 H.B. 1664)

*Word "shall" appears in original rolls.

**Word "and" appears in original rolls.



Section 417.217 Foreign businesses, registration, when — exemption from, when.

Effective 28 Aug 2004

Title XXVI TRADE AND COMMERCE

417.217. Foreign businesses, registration, when — exemption from, when. — Foreign business entities which have any owning interest or part in this business may be required to register with the secretary of state as prescribed. The foreign business entity may be required to first obtain a certificate of authority unless otherwise exempt by Missouri law.

(L. 1983 S.B. 367, A.L. 1990 H.B. 1432, A.L. 2004 H.B. 1664)



Section 417.220 Registration fee.

Effective 28 Aug 2014

Title XXVI TRADE AND COMMERCE

417.220. Registration fee. — 1. For the registration or renewal of each fictitious name under sections 417.200 to 417.230 there shall be paid to the state director of revenue a fee of two dollars if filed electronically in a format prescribed by the secretary of state or if filed in a written format prescribed by the secretary of state.

2. Fees mandated in subsection 1 of this section shall be waived if a party owning any interest or part in the business is a member of the Missouri National Guard or any other active duty military, resides in the state of Missouri, and provides proof of such service to the secretary of state.

(RSMo 1939 § 15468, A.L. 1947 V. I p. 560, A.L. 2004 H.B. 1664, A.L. 2014 S.B. 600)

Prior revisions: 1929 § 14344; 1919 § 13278



Section 417.230 Penalty for failure to register.

Effective 28 Aug 1939

Title XXVI TRADE AND COMMERCE

417.230. Penalty for failure to register. — Any person who shall engage in or transact any business in this state under a fictitious name, as in sections 417.200 to 417.230 defined, without registering such name as herein required, shall be deemed guilty of a misdemeanor.

(RSMo 1939 § 15469)

Prior revisions: 1929 § 14345; 1919 § 13279



Section 417.240 Owner of farm may register name of same.

Effective 28 Aug 1939

Title XXVI TRADE AND COMMERCE

417.240. Owner of farm may register name of same. — Any farm owner in this state may, upon the payment of one dollar to the clerk of the county commission in the county in which said farm owner may reside, have the name of his farm duly recorded in a register which the county clerk shall keep for said purpose, and shall be furnished a certificate, issued under seal, and setting forth the name and location of the farm and the name of the owner; provided, that when any name shall have been recorded as the name of any farm, such name shall not be recorded as the name of any other farm in the same county, except by prefixing or adding designating words thereto.

(RSMo 1939 § 14250)

Prior revisions: 1929 § 12587; 1919 § 12108; 1909 § 732



Section 417.250 Description of mark, where filed — notice of use.

Effective 28 Aug 1939

Title XXVI TRADE AND COMMERCE

417.250. Description of mark, where filed — notice of use. — Persons engaged in manufacturing, bottling or selling liquids in vessels with their name branded, engraved, blown or otherwise produced thereon, may file in the office of the recorder of deeds of the city or county in which the principal place of business of said persons is situated, and also in the office of the secretary of state, a description of the name so used by them, and shall publish such description once in each of four successive weeks in a newspaper published in the city or county in which said description has been filed.

(RSMo 1939 § 15471)

Prior revisions: 1929 § 14347; 1919 § 13281



Section 417.260 Duties of recorder and secretary of state — fees.

Effective 28 Aug 1939

Title XXVI TRADE AND COMMERCE

417.260. Duties of recorder and secretary of state — fees. — 1. It shall be the duty of the recorder of deeds of and for the respective cities and counties of this state and of the secretary of state to keep a separate book of record in which shall be kept, properly indexed, the description referred to in section 417.250, together with a proof of the publication of the said description properly verified before a notary public, and a copy of the said description and proof of publication, duly certified by the recorder of deeds or the secretary of state, shall be competent evidence of the said filing and publication.

2. The recorder of deeds and the secretary of state shall be allowed a fee of three dollars for the filing of the said description and proof of publication, and a fee of five dollars for furnishing a certified copy thereof.

(RSMo 1939 § 15472)

Prior revisions: 1929 § 14348; 1919 § 13282)



Section 417.270 Penalty for violation.

Effective 28 Aug 1955

Title XXVI TRADE AND COMMERCE

417.270. Penalty for violation. — Whoever fills with a liquid any vessel so marked or distinguished as aforesaid, the description of which has been filed and published as provided in section 417.250, with intent to sell the said liquid in the said vessel, or sells, buys, gives, takes, uses or otherwise disposes of or traffics in any said vessel or any part thereof, without the written consent of, or unless the same has been purchased from, the person whose name is in or upon the vessel so filled, trafficked in, or otherwise used or disposed of, shall, on conviction, be adjudged guilty of a misdemeanor and punished by a fine of not less than fifty cents nor more than five dollars for each such vessel, or by imprisonment for not more than six months, or by both such fine and imprisonment.

(RSMo 1939 § 15473, A.L. 1955 p. 847)

Prior revisions: 1929 § 14349; 1919 § 13283



Section 417.280 What constitutes evidence.

Effective 28 Aug 1939

Title XXVI TRADE AND COMMERCE

417.280. What constitutes evidence. — The use by any person engaged in manufacturing, bottling or selling liquids, of a vessel marked or distinguished as aforesaid, the description of which has been filed and published as provided in section 417.250, without the written consent of, or purchase from, the owner thereof, or the buying, selling, disposing of or trafficking in such vessels or any part thereof by such person without such written consent or purchase; or the possession by any junk dealer or dealer in secondhand articles of any such vessels, or any part thereof, without the written consent of or purchase from the owner thereof, shall be prima facie evidence of unlawful use, possession of or traffic in the same.

(RSMo 1939 § 15474)

Prior revisions: 1929 § 14350; 1919 § 13284



Section 417.290 Acceptance of deposit does not constitute a sale.

Effective 28 Aug 1939

Title XXVI TRADE AND COMMERCE

417.290. Acceptance of deposit does not constitute a sale. — The taking or accepting by the owner of any deposit for any purpose upon any vessel registered under sections 417.250 to 417.290 shall not be deemed to constitute a sale of such vessel, either conditional or otherwise, in any proceeding under said sections.

(RSMo 1939 § 15475)

Prior revision: 1929 § 14351



Section 417.300 Dairy products containers — description, where filed — notice, how published — certificate of record.

Effective 28 Aug 1939

Title XXVI TRADE AND COMMERCE

417.300. Dairy products containers — description, where filed — notice, how published — certificate of record. — 1. Any person engaged in manufacturing, bottling, or selling milk, buttermilk; cream or ice cream in any kind of receptacle, having the name of such person or other mark or device printed, stamped, engraved, etched, blown, painted or otherwise permanently fixed upon the same, may file in the office of the secretary of state for record a description of the name, mark or device so used; and cause such description to be printed once each week for three successive weeks in a newspaper published in the county in which the principal place of business of such person is located, or if the principal place of business of such person is located in another state, then in the county wherein the principal office or depot of such person within the state of Missouri is located.

2. It shall be the duty of the secretary of state to issue to the person so filing for record a description of such name, mark or device in his office, to duly attest a certificate of the record of the same, for which he shall receive the fee prescribed by statute for the issuance of certificates.

3. In all prosecutions under sections 417.300 to 417.360 such certificate shall be prima facie evidence of the adoption and ownership of such name, mark or device and of the right of the person named therein to adopt and use the same.

(RSMo 1939 § 14088)

Prior revisions: 1929 § 12449; 1919 § 12020



Section 417.310 Receptacles — unlawful use.

Effective 28 Aug 1955

Title XXVI TRADE AND COMMERCE

417.310. Receptacles — unlawful use. — It shall be unlawful for any person other than the one named in the certificate issued by the secretary of state as provided in section 417.300, without the written consent of the person named in such certificate, to fill any receptacle bearing the name, mark, or device recorded as provided in said section with milk, buttermilk, cream, ice cream or any other substance, or to buy, sell, give, take, dispose of in any way, traffic in or destroy any receptacle bearing any such name, mark or device.

(RSMo 1939 § 14089, A.L. 1955 p. 847)

Prior revisions: 1929 § 12450; 1919 12021



Section 417.320 Receptacles — unlawful possession.

Effective 28 Aug 1939

Title XXVI TRADE AND COMMERCE

417.320. Receptacles — unlawful possession. — Any person having in possession or under control any receptacle bearing any name, mark or device recorded as provided in section 417.300 and not holding a written transfer or bill of sale therefor from the person named in the certificate provided for in said section or other authority in writing from such person shall upon demand deliver such receptacle to the person named in such certificate or to the authorized agent of such person, and any person failing or refusing to so deliver the same when demanded shall be deemed guilty of a misdemeanor.

(RSMo 1939 § 14090)

Prior revisions: 1929 § 12451; 1919 § 12022



Section 417.330 Search warrants — prosecution.

Effective 02 Jan 1979, see footnote

Title XXVI TRADE AND COMMERCE

417.330. Search warrants — prosecution. — Whenever any person who has filed for record any such name, mark or device, or who has acquired from such person in writing the ownership of such name, mark or device, or the right to the exclusive use thereof, shall make oath before any judge of the circuit court that he has reason to believe and does believe that any receptacle bearing such name, mark or device is being unlawfully used or filled or had in possession by any other person, such judge shall thereupon issue a search warrant to discover and obtain such receptacle, and may also cause the person in whose possession such receptacle shall be found to be brought before him and shall then inquire into the circumstances of such possession, and if it shall be found that such person is guilty of violation of sections 417.300 to 417.360 he shall be punished in the manner herein prescribed, and the possession of the property taken upon such warrant shall be awarded to the owner thereof, but the remedy provided by this section shall not be held to be exclusive, and offenders against any provision of sections 417.300 to 417.360 may be prosecuted as in case of other misdemeanors.

(RSMo 1939 § 14091, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 12452; 1919 § 12023

Effective 1-02-79



Section 417.340 Penalty.

Effective 28 Aug 1949

Title XXVI TRADE AND COMMERCE

417.340. Penalty. — Any person offending against any provision of sections 417.300 to 417.360 shall be deemed guilty of a misdemeanor, and upon conviction thereof by a court of competent jurisdiction shall be punished by a fine of not less than five dollars nor more than twenty-five dollars, and each receptacle unlawfully dealt with as herein provided shall be deemed and held to constitute a separate offense.

(RSMo 1939 § 14092, A. 1949 H.B. 2111)

Prior revisions: 1929 § 12453; 1919 § 12024



Section 417.350 Terms construed.

Effective 28 Aug 1949

Title XXVI TRADE AND COMMERCE

417.350. Terms construed. — As used in sections 417.300 to 417.360, the term "receptacle" shall include not only bottles, siphons, tins, kegs, barrels of all sizes, boxes, ice cream cabinets, cans and tubs, but all other receptacles used for holding any of the commodities named in sections 417.300 to 417.360, and the requirement for "written transfer", "bill of sale", "authority" or "consent" means that it shall be signed by the person named in the certificate issued by the secretary of state as herein provided, or by a transferee thereof claiming under a written assignment from such person, or by an agent whose authority is in writing, signed by such person or such transferee.

(RSMo 1939 § 14093, A. 1949 H.B. 2111)

Prior revisions: 1929 § 12454; 1919 § 12025



Section 417.360 "Sale" construed.

Effective 28 Aug 1939

Title XXVI TRADE AND COMMERCE

417.360. "Sale" construed. — The requiring or taking of any deposit for any purpose upon such receptacle shall not be deemed nor held to be a "sale" either optionally or otherwise in any proceeding under sections 417.300 to 417.360.

(RSMo 1939 § 14094)

Prior revisions: 1929 § 12455; 1919 § 12026



Section 417.400 Definitions.

Effective 28 Aug 1995

Title XXVI TRADE AND COMMERCE

417.400. Definitions. — As used in sections 417.400 to 417.436, the following terms mean:

(1) "Contract", an agreement by which an invention developer undertakes to develop or promote an invention for a customer;

(2) "Customer", any person who is solicited by, inquires about, seeks the services of, or enters into a contract with, an invention developer for invention development services;

(3) "Fee", any payment made by the customer to the invention developer including reimbursement for expenditures made or costs incurred by such invention developer, but does not include a payment made from a portion of the income received by a customer by virtue of invention development services performed by the invention developer;

(4) "Invention", a process, machine, manufacture, composition of matter, improvement upon the foregoing, or a concept;

(5) "Invention developer", any person, or the agent, employee, or representative of the person, that develops or promotes, or offers to develop or promote, an invention of a customer in order that the customer's invention may be patented, licensed, or sold for manufacture or manufactured in large quantities, except the term does not include:

(a) Any attorney registered to practice in any court in any state of the United States and acting within the scope of that person's professional license, or any person registered before the United States Patent and Trademark Office acting within the scope of that person's professional license;

(b) A department or agency of federal, state or local government;

(c) A charitable, scientific, educational, religious, or other organization, qualified under section 501(c)(3) or described in section 170(b)(1)(A) of the Internal Revenue Code of 1986, as amended;

(d) An entity that does not charge a fee for invention development services other than any payment made solely from a portion of the income received by a customer by virtue of invention development services performed by the person;

(6) "Invention development services", acts required or promised to be performed, or actually performed, or both, by an invention developer for a customer.

(L. 1995 S.B. 80 & 88)



Section 417.403 Disclosures required to be made in writing by invention developer to customer, content.

Effective 28 Aug 1995

Title XXVI TRADE AND COMMERCE

417.403. Disclosures required to be made in writing by invention developer to customer, content. — In the first oral communication with a customer or in the first written response to an inquiry by a customer, other than an oral communication or written response the primary purpose of which is to arrange an appointment with the invention developer for presentation of his invention development services, the invention developer shall cause the following disclosures to be made in writing and delivered to the customer:

(1) A statement of the fee charged, if known, or a statement of the approximate range of fees charged;

(2) If it is the invention developer's normal practice to seek more than one contract in connection with the invention developer's services to a given customer or if the invention developer normally seeks to perform services for a customer in more than one phase with the performance of each phase covered in two or more contracts, a statement describing that practice with a summary of the normal terms of each such contract including the fee for the service to be performed under each such contract as set forth in subdivision (1) of this section;

(3) A statement which in reasonable detail summarizes the services which the invention developer intends to provide under the initial contract and each succeeding contract with the customer. If the invention developer's services are limited to mailing notices to a list of potentially interested parties and then awaiting their response, the statement shall make this fact clear;

(4) A statement that sections 417.400 to 417.436 require the invention developer to keep confidential and not use for his benefit or for the benefit of others any information disclosed by the customer except as provided in section 417.427. If the invention developer intends to disclose any of such confidential information to others, he shall include a statement as to the nature of the information to be so disclosed, including the fact that the customer will be required to waive such confidentiality obligation to the extent necessary to permit such disclosure;

(5) A statement setting forth the total number of customers who have contracted with the invention developer and the number of those customers who have received, by virtue of the invention developer's performance of invention development services, an amount of money in excess of the total fee paid by those customers to the invention developer pursuant to a contract for invention development services. The numbers entered in such statement need not include those who have first contracted with the invention developer during the six months immediately preceding the date of the written disclosures nor those who have contracted with the invention developer prior to August 28, 1995; and

(6) A statement as follows:

"Any contract for invention development services between you and ourselves is regulated by law. We are not qualified or permitted to advise you whether protection of your invention is available under the patent laws of the United States or any other laws. If your invention is patentable or infringes an existing valid patent, your failure to inquire into these matters may affect your rights to your invention or make you liable to others for patent infringement. Furthermore, disclosure of your invention to others on a nonconfidential basis may also adversely affect your rights. We urge you to seek the counsel of an attorney or agent registered to practice before the United States Patent and Trademark Office.".

(L. 1995 S.B. 80 & 88)



Section 417.406 Contract for invention development services, form, content.

Effective 28 Aug 1995

Title XXVI TRADE AND COMMERCE

417.406. Contract for invention development services, form, content. — Every contract for invention development services shall set forth in at least 10-point boldface type, or equivalent size if handwritten, all of the following:

(1) A full and detailed description of the acts or services that the invention developer undertakes to perform for the customer. To the extent that the description of acts or services grants the invention developer discretion to decide what acts or services are to be performed by the invention developer, the invention developer shall exercise that discretion to promote the best interests of the customer;

(2) A statement whether the invention developer undertakes to construct one or more prototypes, models, or devices embodying the customer's invention;

(3) A statement whether the invention developer undertakes to sell or distribute one or more prototypes, models or devices embodying the customer's invention;

(4) The name of the person or firm contracting to perform the invention development services, the name under which said person or firm is doing business as an invention developer, and the name of any parent, subsidiary or affiliated company that may engage in performing the invention development services;

(5) The invention developer's principal business address and the name and address of his agent in the state of Missouri authorized to receive service of process;

(6) The business form of the invention developer, whether corporate, partnership, or otherwise;

(7) If an oral or written estimate of projected customer sales, profits, earnings or royalties is made by the invention developer, the contract shall state the estimate and the data on which the estimate is based;

(8) The name and address of the custodian of all records and correspondence relating to the performance of the invention development services;

(9) The expected date of completion of the invention development services, whether time is of the essence, and whether the terms include provisions in case of delay past the expected date of completion;

(10) The terms and conditions of payment and contract termination rights as set forth in section 417.412; and

(11) The extent to which the contract effectuates or makes possible the acquisition by the invention developer of an interest in the title to the customer's invention.

(L. 1995 S.B. 80 & 88)



Section 417.409 Cover sheet required for contract content — additional information on cover prohibited.

Effective 28 Aug 1995

Title XXVI TRADE AND COMMERCE

417.409. Cover sheet required for contract content — additional information on cover prohibited. — 1. A contract for invention development services shall have a conspicuous and legible cover sheet attached. The cover sheet shall set forth:

(1) The name, home address, office address and local address of the invention developer; and

(2) The following notice printed in bold-faced type of not less than 10-point size:

"The contract between you and the invention developer is regulated by sections 417.400 to 417.436. You are not required to make any payments under this contract until seven working days after you sign this contract and receive a completed copy of it.

"You can terminate this contract at any time before you make payment. You can terminate this contract simply by not submitting the initial payment.

"If you assign a partial interest in the invention to the invention developer, the invention developer may have the right to assign or license the developer's interest in the invention, or make, use and sell the invention, without your consent.

"You are encouraged to consult with an attorney with experience in patent law before signing this contract. By proceeding without the advice of an attorney with experience in patent law you could lose any rights you might have in your idea or invention.

"The performance of the services detailed in the contract provides no guarantee or promise of profits, or that your invention or idea will be purchased by a manufacturer. The marketing or licensing of a new product is a difficult and uncertain process with no guarantee of success or profit.

"This contract does not provide any patent, copyright or trademark protection for your idea or invention.

"Your potential patent rights may be adversely affected by any attempt to commercialize your idea or invention before a patent application covering your idea is filed. Nonconfidential disclosures of your idea or invention may also trigger certain statutory deadlines for filing a patent application in the United States and would prevent you from obtaining valid patent rights in countries whose laws provide that patent applications must be filed before any public disclosure.".

2. The cover notice may not contain anything in addition to the information required by subsection 1 of this section.

(L. 1995 S.B. 80 & 88)



Section 417.412 Termination of contract, procedure — service on contract not required, when.

Effective 28 Aug 1995

Title XXVI TRADE AND COMMERCE

417.412. Termination of contract, procedure — service on contract not required, when. — Until payment for invention development services is made, the parties to a contract for invention development services have the option to terminate the contract. The customer may exercise the option by failing to make payment to the invention developer. The invention developer may exercise the option to terminate by giving to the customer a written notice of his exercise of the option. The written notice becomes effective on its receipt by the customer. Notwithstanding any contractual provision to the contrary, payment for invention development services may not be required, made, or received, before the seventh day after the day on which the customer receives a fully executed copy of the contract.

(L. 1995 S.B. 80 & 88)



Section 417.415 Bond required for invention developer, when, amount — copy to be filed with department of economic development — cash deposit accepted instead of bond.

Effective 28 Aug 1995

Title XXVI TRADE AND COMMERCE

417.415. Bond required for invention developer, when, amount — copy to be filed with department of economic development — cash deposit accepted instead of bond. — 1. Every invention developer rendering or offering to render invention development services in this state, who has had, or is affiliated with another who has had, a decree or judgment entered against him by a court or agency of a state of the United States, or a court or agency of the United States, resulting from or based on allegations of misrepresentation, deception, mishandling of customers' funds, unfair trade practices, fraud or concealment or omission of facts from others, shall maintain a bond issued by a surety company admitted to do business in this state. The principal sum of the bond shall be twenty-five thousand dollars. The bond shall be payable to the state of Missouri as trustees for the customers of the invention developer and shall be conditioned upon compliance by the invention developer with sections 417.400 to 417.436. A copy of such bond shall be filed with the director of the department of economic development prior to the time the invention developer first commences business in this state. The invention developer shall have ninety days after the end of each fiscal year within which to change the bond as may be necessary to comply with the requirements of this section.

2. Instead of furnishing the bond required by subsection 1 of this section, the invention developer may deposit with the director of the department of economic development a cash deposit in the like amount. This cash deposit may be satisfied by any of the following:

(1) Certificates of deposit payable to the director of the department of economic development issued by banks doing business in this state and insured by the Federal Deposit Insurance Corporation;

(2) Investment certificates of share accounts assigned to the director of the department of economic development and issued by a savings and loan association doing business in this state and insured by the Federal Deposit Insurance Corporation;

(3) Bearer bonds issued by the United States government or by this state; or

(4) Cash deposited with the director of the department of economic development.

(L. 1995 S.B. 80 & 88)



Section 417.418 Payment for services to be by check — taking other negotiable instrument, effect — contract limitation — execution of note or series of notes prohibited.

Effective 28 Aug 1995

Title XXVI TRADE AND COMMERCE

417.418. Payment for services to be by check — taking other negotiable instrument, effect — contract limitation — execution of note or series of notes prohibited. — 1. In payment for invention development services, the invention developer shall not take from a customer a negotiable instrument other than a check as evidence of the obligation of the customer. Notwithstanding any provision of chapter 400 to the contrary, a holder of a negotiable instrument is not a holder in due course if he takes a negotiable instrument taken from a customer in violation of this section.

2. No contract for invention development services shall require the execution of any note or draft or series of notes or drafts by the customer which, when separately negotiated, will cut off as to third parties any right of action or defense which the customer may have against the invention developer.

(L. 1995 S.B. 80 & 88)



Section 417.421 Records and correspondence retention requirement — customer's right to copy, cost, procedure.

Effective 28 Aug 1995

Title XXVI TRADE AND COMMERCE

417.421. Records and correspondence retention requirement — customer's right to copy, cost, procedure. — Every invention developer shall maintain all records and correspondence relating to performance of each invention development service contract for a period of not less than three years after expiration of the term of each such contract or completion of all obligations pursuant to the invention development service contract, whichever is later. The records and correspondence required to be maintained by this section shall be made available to the customer or his representative for review and copying at the customer's expense on the invention developer's premises during normal business hours upon seven days' written notice, such time period to begin from the date the notice is placed in the United States mail, properly addressed with first-class postage prepaid.

(L. 1995 S.B. 80 & 88)



Section 417.424 Contract unenforceable against customer, when, exceptions — waiver by customer void, exception.

Effective 28 Aug 1995

Title XXVI TRADE AND COMMERCE

417.424. Contract unenforceable against customer, when, exceptions — waiver by customer void, exception. — 1. Any contract for invention development services that does not comply with the applicable provisions of sections 417.400 to 417.436 is unenforceable against the customer as contrary to public policy; provided, that no contract is unenforceable if the invention developer proves that noncompliance was unintentional and resulted from a bona fide error in spite of the developer's use of reasonable procedures adopted to avoid any such errors, and if the developer makes an appropriate correction.

2. Any contract for invention development services entered into by a customer with an invention developer who has used any fraud, false pretense, false promise, misrepresentation, misleading statement, or deceptive practice, in respect to that customer with the intent that the customer rely thereon, whether or not the customer was in fact misled, deceived, or damaged, is unenforceable against the customer.

3. Any waiver by the customer of the provisions of sections 417.400 to 417.436, except the waiver of confidentiality as provided in subsection 2 of section 417.427, is contrary to public policy and is void and unenforceable.

(L. 1995 S.B. 80 & 88 § 417.424 subsecs. 1 to 3)



Section 417.426 False or fraudulent statements, failure to make required disclosures, civil liability — damages — punitive damages, when — attorney general's duties.

Effective 28 Aug 1995

Title XXVI TRADE AND COMMERCE

417.426. False or fraudulent statements, failure to make required disclosures, civil liability — damages — punitive damages, when — attorney general's duties. — 1. Any invention developer who violates any provision of sections 417.400 to 417.436, or who makes any false or fraudulent statement, representation, or omission of material fact, or fails to make all the disclosures required by sections 417.400 to 417.436, shall be civilly liable to any person injured thereby in the amount of at least twice the damages sustained by such person together with costs and reasonable attorney's fees. In addition, if the invention developer is found to have acted with malice, the court in its discretion may award punitive damages. For purposes of this subsection, the amount of damages sustained by the person shall be presumed to be at least the amount of all moneys paid to the invention developer by such person.

2. Failure to make the disclosures required by sections 417.400 to 417.436 renders any contract subsequently entered into between the customer and the invention developer voidable by the customer.

3. The attorney general shall enforce the provisions of sections 417.400 to 417.436 and may recover a civil penalty and may seek equitable relief to restrain the violation of sections 417.400 to 417.436.

(L. 1995 S.B. 80 & 88 § 417.424 subsecs. 4 to 6)



Section 417.427 Confidentiality of all disclosures by customer, exceptions — waiver by customer must be in writing after receiving disclosure.

Effective 28 Aug 1995

Title XXVI TRADE AND COMMERCE

417.427. Confidentiality of all disclosures by customer, exceptions — waiver by customer must be in writing after receiving disclosure. — 1. An invention developer shall maintain as confidential and not use for his own benefit or for the benefit of others all disclosures made to him by a customer seeking invention development services, whether or not the customer actually retains the invention developer's services. This duty of confidentiality applies to all such information except:

(1) Information which at the time of disclosure is in the public domain;

(2) Information which, after disclosure, becomes part of the public domain by publication or otherwise, independently of any act or omission by the invention developer;

(3) Information which the invention developer can establish by competent proof was in his possession at the time of disclosure by the customer, and was not acquired, directly or indirectly, from the customer; or

(4) Information received by the invention developer from a third party without restriction on disclosure or use; provided that such information was not obtained by said third party with restriction on disclosure or use, directly or indirectly, from the customer.

2. This duty of confidentiality shall include the taking of reasonable steps by the invention developer to prevent disclosure of confidential information to third parties. This confidential relationship cannot be waived by a customer except by an express written waiver by the customer of the invention developer's obligation of confidentiality, and no waiver shall be entered into until after the disclosures set forth in section 417.403 have been made to the customer.

(L. 1995 S.B. 80 & 88)



Section 417.430 Assignee of invention developer subject to all claims and defenses of customer.

Effective 28 Aug 1995

Title XXVI TRADE AND COMMERCE

417.430. Assignee of invention developer subject to all claims and defenses of customer. — Any assignee of the invention developer's rights shall be subject to all claims and defenses of the customer against the invention developer existing in favor of the customer at the time of the assignment.

(L. 1995 S.B. 80 & 88)



Section 417.433 Report in writing to be delivered quarterly to customer — content.

Effective 28 Aug 1995

Title XXVI TRADE AND COMMERCE

417.433. Report in writing to be delivered quarterly to customer — content. — For each contract for invention development services, the invention developer, at least once each calendar quarter during the term of the contract, shall deliver to the customer at the address specified in the contract a written report that identifies the contract and that sets forth:

(1) A full, clear, and concise description of the services performed to the date of the report and of the services to be performed; and

(2) The name and address of each person, firm, or corporation, to whom the subject matter of the contract has been disclosed, the reason for each disclosure, the nature of the disclosure, and copies of all responses received as a result of those disclosures.

(L. 1995 S.B. 80 & 88)



Section 417.436 Invention developer law not exclusive subject to applicable laws.

Effective 28 Aug 1995

Title XXVI TRADE AND COMMERCE

417.436. Invention developer law not exclusive subject to applicable laws. — The provisions of sections 417.400 to 417.436 are not exclusive and do not relieve the parties or the contract subject thereto from compliance with all other applicable provisions of law.

(L. 1995 S.B. 80 & 88)



Section 417.450 Law how cited.

Effective 28 Aug 1995

Title XXVI TRADE AND COMMERCE

417.450. Law how cited. — Sections 417.450 to 417.467 shall be known and may be cited as "The Missouri Uniform Trade Secrets Act".

(L. 1995 S.B. 80 & 88 § 1)



Section 417.453 Definitions.

Effective 28 Aug 1995

Title XXVI TRADE AND COMMERCE

417.453. Definitions. — As used in sections 417.450 to 417.467, the following terms mean:

(1) "Improper means" includes theft, bribery, misrepresentation, breach or inducement of a breach of a duty to maintain secrecy, or espionage through electronic or other means;

(2) "Misappropriation":

(a) Acquisition of a trade secret of a person by another person who knows or has reason to know that the trade secret was acquired by improper means; or

(b) Disclosure or use of a trade secret of a person without express or implied consent by another person who:

a. Used improper means to acquire knowledge of the trade secret; or

b. Before a material change of position, knew or had reason to know that it was a trade secret and that knowledge of it had been acquired by accident or mistake; or

c. At the time of disclosure or use, knew or had reason to know that knowledge of the trade secret was:

(i) Derived from or through a person who had utilized improper means to acquire it;

(ii) Acquired under circumstances giving rise to a duty to maintain its secrecy or limit its use; or

(iii) Derived from or through a person who owed a duty to the person seeking relief to maintain its secrecy or limit its use;

(3) "Person", a natural person, corporation, business trust, estate, trust, partnership, association, joint venture, governmental subdivision or agency, or any other legal or commercial entity, whether for profit or not for profit;

(4) "Trade secret", information, including but not limited to, technical or nontechnical data, a formula, pattern, compilation, program, device, method, technique, or process, that:

(a) Derives independent economic value, actual or potential, from not being generally known to, and not being readily ascertainable by proper means by other persons who can obtain economic value from its disclosure or use; and

(b) Is the subject of efforts that are reasonable under the circumstances to maintain its secrecy.

(L. 1995 S.B. 80 & 88 § 2)

(2002) Claim under section for misappropriation of trade secrets based on commercial activity within the United States comes within exception to general grant of sovereign immunity under Foreign Sovereign Immunities Act. BP Chemicals, Ltd. v. Jiangsu Sopo Corp., 285 F.3d 677 (8th Cir.).



Section 417.455 Misappropriation, actual or threatened may be enjoined — injunction terminates, when — exceptional circumstances, defined.

Effective 28 Aug 1995

Title XXVI TRADE AND COMMERCE

417.455. Misappropriation, actual or threatened may be enjoined — injunction terminates, when — exceptional circumstances, defined. — 1. Actual or threatened misappropriation may be enjoined. Upon application to the court, an injunction shall be terminated when the trade secret has ceased to exist, but the injunction may be continued for an additional reasonable period of time in order to eliminate commercial advantage that otherwise would be derived from the misappropriation.

2. In exceptional circumstances, an injunction may condition future use upon payment of a reasonable royalty for no longer than the period of time for which use could have been prohibited. Exceptional circumstances include, but are not limited to, a material and prejudicial change of position prior to acquiring knowledge or reason to know of misappropriation that renders a prohibitive injunction inequitable.

3. In appropriate circumstances, affirmative acts to protect a trade secret may be compelled by court order.

(L. 1995 S.B. 80 & 88 § 3)



Section 417.457 Damages for misappropriation — punitive damages awarded, when.

Effective 28 Aug 1995

Title XXVI TRADE AND COMMERCE

417.457. Damages for misappropriation — punitive damages awarded, when. — 1. Except to the extent that a material and prejudicial change of position prior to acquiring knowledge or reason to know of misappropriation renders a monetary recovery inequitable, a complainant is entitled to recover damages for misappropriation. Damages can include both the actual loss caused by misappropriation and the unjust enrichment caused by misappropriation that is not taken into account in computing actual loss. In lieu of damages measured by any other methods, the damages caused by misappropriation may be measured by imposition of liability for a reasonable royalty for a misappropriator's unauthorized disclosure or use of a trade secret.

2. If misappropriation is outrageous because of the misappropriator's evil motive or reckless indifference to the rights of others, the court may award punitive damages.

(L. 1995 S.B. 80 & 88 § 4)



Section 417.459 Court's duty in misappropriation, action to preserve secrecy of trade secret.

Effective 28 Aug 1995

Title XXVI TRADE AND COMMERCE

417.459. Court's duty in misappropriation, action to preserve secrecy of trade secret. — In an action under sections 417.450 to 417.467, a court shall preserve the secrecy of an alleged trade secret by reasonable means, which may include granting protective orders in connection with discovery proceedings, holding in-camera hearings, sealing the records of the action, and ordering any person involved in the litigation not to disclose an alleged trade secret without prior court approval.

(L. 1995 S.B. 80 & 88 § 5)



Section 417.461 Action for misappropriation must be brought when, time limitation — continuing misappropriation is one claim.

Effective 28 Aug 1995

Title XXVI TRADE AND COMMERCE

417.461. Action for misappropriation must be brought when, time limitation — continuing misappropriation is one claim. — An action for misappropriation shall be brought within five years after the misappropriation is discovered or by the exercise of reasonable diligence should have been discovered. For the purposes of this section, a continuing misappropriation constitutes a single claim.

(L. 1995 S.B. 80 & 88 § 6)



Section 417.463 Action for misappropriation displaces certain other actions for recovery — actions civil and criminal not affected.

Effective 28 Aug 1995

Title XXVI TRADE AND COMMERCE

417.463. Action for misappropriation displaces certain other actions for recovery — actions civil and criminal not affected. — 1. Except as provided in subsection 2 of this section, sections 417.450 to 417.467 displace conflicting tort, restitutionary, and other laws of this state providing civil remedies for misappropriation of a trade secret.

2. Sections 417.450 to 417.467 shall not affect:

(1) Contractual remedies, whether or not based upon misappropriation of a trade secret; or

(2) Other civil remedies that are not based upon misappropriation of a trade secret; or

(3) Criminal remedies, whether or not based upon misappropriation of a trade secret; or

(4) The discovery of facts, opinions, information, documents, things, and any other matters discoverable in litigation, except in litigation which alleges misappropriation of trade secrets as a cause of action.

(L. 1995 S.B. 80 & 88 § 7)



Section 417.465 Purpose of the uniform law.

Effective 28 Aug 1995

Title XXVI TRADE AND COMMERCE

417.465. Purpose of the uniform law. — Sections 417.450 to 417.467 shall be applied and construed to effectuate their general purpose of making uniform the law with respect to the subject of trade secrets among states enacting them.

(L. 1995 S.B. 80 & 88 § 8)



Section 417.467 Effect of existing misappropriation prior to August 28, 1995.

Effective 28 Aug 1995

Title XXVI TRADE AND COMMERCE

417.467. Effect of existing misappropriation prior to August 28, 1995. — With respect to a continuing misappropriation that began prior to August 28, 1995, sections 417.450 to 417.467 shall not apply to the continuing misappropriation that occurs after such date.

(L. 1995 S.B. 80 & 88 § 9)






Chapter 419 Innkeepers

Chapter Cross References



Section 419.010 Lodging establishment liable, when — defined.

Effective 28 Aug 2002

Title XXVI TRADE AND COMMERCE

419.010. Lodging establishment liable, when — defined. — 1. As used in this chapter, the term "lodging establishment" shall be any building, group of buildings, structure, facility, place, or places of business where five or more guest rooms are provided, which is owned, maintained, or operated by any person and which is kept, used, maintained, advertised or held out to the public for hire which can be construed to be a hotel, motel, motor hotel, apartment hotel, tourist court, resort, cabins, tourist home, bunkhouse, dormitory, or other similar place by whatever name called, and includes all such accommodations operated for hire as lodging establishments for either transient guests, permanent guests, or for both transient and permanent guests.

2. No lodging establishment in this state is liable for the loss of any money, jewelry, wearing apparel, baggage or other property of a guest in a total sum greater than two hundred dollars, unless the lodging establishment by an agreement in writing individually, or by the authorized agent or clerk in charge of the office of the lodging establishment, voluntarily assumes a greater liability with reference to such property. As regards money, jewelry or baggage, a lodging establishment is not liable in any event for the loss thereof or damage thereto, unless the same was actually delivered by the guest to him or his authorized agent, or clerk, in the office of the lodging establishment, and the receipt thereof acknowledged by the delivery to the guest of a claim check of the lodging establishment, unless the loss or damage occurs through the willful negligence or wrongdoing of the lodging establishment, his servants or employees. This section shall be posted in a conspicuous manner at the guest registration desk and in every guest room thereof, and unless so posted the same does not apply in the case of a lodging establishment failing to post same.

(RSMo 1939 § 9928, A.L. 1955 p. 852, A.L. 2002 S.B. 1243)

Prior revision: 1929 § 13088

(1965) This section being in derogation of the common law is to be strictly construed, and a guest's automobile is not included in the words “or other property of a guest” in section limiting innkeeper's liability so that statute had no application. Phoenix Assur. Co. of New York v. Royale Investment Co. (A.), 393 S.W.2d 43.



Section 419.020 Lodging establishment not liable, when.

Effective 28 Aug 2002

Title XXVI TRADE AND COMMERCE

419.020. Lodging establishment not liable, when. — No lodging establishment in this state, which shall constantly have a safe, in good order, and suitable for the safe custody of money, jewelry and articles of gold and silver manufacture, and of the like, and which shall keep a copy of sections 419.020 and 419.030 printed in large plain English type, constantly and conspicuously suspended at the guest registration desk and in every guest room of the lodging establishment, shall be liable for the loss of any such articles aforesaid, suffered by any guest, unless such guest shall have first offered to deliver such property lost by him or her to such lodging establishment, for custody in such safe, and such lodging establishment shall have refused or omitted to take it and deposit it in such safe for its custody and to give such guest a receipt therefor.

(RSMo 1939 § 9926, A.L. 2002 S.B. 1243)

Prior revisions: 1929 § 13096; 1919 § 5865; 1909 § 6716



Section 419.030 Lodging establishment not liable for baggage, when.

Effective 28 Aug 2002

Title XXVI TRADE AND COMMERCE

419.030. Lodging establishment not liable for baggage, when. — No lodging establishment in this state shall be liable for the loss of any baggage or other property of a guest, caused by fire not intentionally produced by the lodging establishment or its servants, nor shall he be liable for the loss of any merchandise for sale or sample belonging to a guest, unless the guest shall have given written notice of having such merchandise for sale or sample in his possession after entering the lodging establishment, nor shall the lodging establishment be compelled to receive such guest with merchandise for sale or sample; but lodging establishment shall be liable for the losses of their guests, caused by the theft of such lodging establishment or its servants, anything herein to the contrary notwithstanding.

(RSMo 1939 § 9927, A.L. 2002 S.B. 1243)

Prior revisions: 1929 § 13087; 1919 § 5866; 1909 § 6717



Section 419.040 Rates — duty to post.

Effective 28 Aug 2002

Title XXVI TRADE AND COMMERCE

419.040. Rates — duty to post. — It shall be the duty of every lodging establishment in this state to post a written or printed copy of the rates charged for each guest room, in each guest room and; provided, that where a different rate is charged for different rooms in such lodging establishment the rate posted in each room shall be the rate which shall apply to such room; and provided further, that this law shall not apply to lodging establishments which do not have more than ten guests on an average each day.

(RSMo 1939 § 9948, A.L. 2002 S.B. 1243)

Prior revisions: 1929 § 13108; 1919 § 5886



Section 419.050 Penalty.

Effective 28 Aug 1939

Title XXVI TRADE AND COMMERCE

419.050. Penalty. — Any hotel keeper who shall violate any of the provisions of section 419.040 or who shall charge any guest a greater rate than is specified in said notice shall be deemed guilty of a misdemeanor, and upon conviction thereof, shall be fined not less than ten dollars nor more than fifty dollars for each offense.

(RSMo 1939 § 9949)

Prior revisions: 1929 § 13109; 1919 § 5887



Section 419.060 Lien on baggage and wages.

Effective 28 Aug 1949

Title XXVI TRADE AND COMMERCE

419.060. Lien on baggage and wages. — 1. The keeper of any inn, hotel or boardinghouse, whether individual, partnership or corporation, shall have a lien on the baggage and other property in and about such inn brought to the same by or under the control of his guests or boarders, and upon the wages of such guests or boarders for the proper charges due him from such guests, or boarders, for the accommodation, board and lodging, and for all money paid for or advanced to them not to exceed the sum of two hundred dollars, and for such other extras as are furnished at the request of such guests, and said innkeeper or hotel keeper shall have the right to detain such baggage and other property until the amount of such charges are paid and such baggage and other property shall be exempt from attachment or execution until such innkeeper's lien and the cost of satisfying it are paid.

2. The innkeeper, boardinghouse or hotel keeper shall retain such baggage and other property upon which he has a lien for a period of ninety days, at the expiration of which time, if such lien is not satisfied, he may sell such baggage and other property at public auction, first giving notice of the time and place of sale by posting at least three notices thereof in public places in the county where the inn or hotel is situated and also by mailing a copy of such notice addressed to said guest or boarder at the place of residence designated by the register of such inn or hotel. And after satisfying the lien and any cost that may accrue, any residue remaining shall, on demand, within six months, be paid to such guest or boarder, and if not so demanded within six months from date of sale, such residue shall be deposited by such inn keeper with the treasurer of the county in which the inn or hotel is situated, together with a statement of the innkeeper's claim and the cost of enforcing the same, a copy of the notice given, and of the amount received for the goods sold at said sale; said residue shall be retained by the county treasurer for a period of one year, and if not claimed within that time by the owner thereof, the county treasurer shall pay the same into the state treasury, and it shall be placed to the credit of the escheat fund.

(RSMo 1939 §§ 3589, 3590, 9930, A. 1949 H.B. 2112)

Prior revisions: 1929 §§ 3199, 3200, 13090; 1919 §§ 7259, 7260, 5868; 1909 §§ 8247, 8248



Section 419.070 Enforcement of lien against wages of guest.

Effective 28 Aug 1949

Title XXVI TRADE AND COMMERCE

419.070. Enforcement of lien against wages of guest. — When the lien authorized by section 419.060 is claimed upon the wages of any such guest or boarder, the person claiming the lien shall institute an action in an associate division of the circuit court of the county which action shall be in all respects governed by the provisions of section 430.160, and the associate circuit judge shall notify the party designated by the plaintiff as owing such guest or boarder, that suit has been instituted to enforce such lien, and such notice shall be served in the same manner and have the same force and effect as garnishments in attachments, and the party so served shall be required to answer, and shall receive the same fees as provided in section 525.240.

(RSMo 1939 § 3590, A. 1949 H.B. 2112)

Prior revisions: 1929 § 3200; 1919 § 7260; 1909 § 8248



Section 419.090 Campground curfew, alcohol and tobacco use, and pet policies to be posted in high traffic area — owner may eject persons, when — person guilty of trespass, when — refund, when — inapplicability to state parks.

Effective 28 Aug 2014

Title XXVI TRADE AND COMMERCE

419.090. Campground curfew, alcohol and tobacco use, and pet policies to be posted in high traffic area — owner may eject persons, when — person guilty of trespass, when — refund, when — inapplicability to state parks. — 1. For purposes of this section, the following terms shall mean:

(1) "Campground", any parcel or tract of land, including buildings and other structures, where five or more campsites are made available for use as temporary living quarters for recreational, camping, travel, or seasonal use. The term "campground" shall also include recreational vehicle parks;

(2) "Campground owner", the owner or operator of a campground or an agent of such owner or operator.

2. A campground owner shall post in a high traffic area on the campground or distribute to registered guests or visitors of the campground a written policy on campground curfew, alcohol use, tobacco use, and pet policy.

3. A campground owner may eject a person from the campground and notify the appropriate local law enforcement authorities of any person who:

(1) Is not a registered guest or visitor of the campground;

(2) Remains on the campground beyond an agreed-upon departure time and date;

(3) Defaults in the payment of any lawfully imposed registration or visitor fee or charge;

(4) Creates a disturbance that denies other persons their right to quiet enjoyment of the campground necessary for the preservation of public peace, health, and safety; or

(5) Violates any federal, state, or local law.

4. A person who remains on a campground after having been asked to leave by a campground owner for violating any of the provisions of subsection 3 of this section shall be guilty of trespass in the first degree under section 569.140 and subject to the penalties therein and may be removed summarily by the campground owner or a law enforcement officer.

5. A person who is removed from a campground under subsection 4 of this section shall be entitled to a refund of the unused portion of any prepaid fees, less any amount otherwise owed to the campground owner or deducted for damages, which unused portion of prepaid fees may be prorated at a rate that is based upon the daily rate charged by the campground owner.

6. The provisions of this section shall not apply to any Missouri state park.

(L. 2014 S.B. 735)






Chapter 421 Mattresses

Section 421.005 Definitions.

Effective 28 Aug 2001

Title XXVI TRADE AND COMMERCE

421.005. Definitions. — For purposes of sections 421.005 to 421.038, the following terms mean:

(1) "Bedding", any mattress, box springs, foundation or studio couch made, in whole or part of, new or secondhand fabric, filling materials, or other materials, which can be used for sleeping or reclining purposes. The term "bedding" does not include any component from which bedding is made;

(2) "Department", the department of health and senior services;

(3) "Director", director of the department of health and senior services;

(4) "Manufacture", the making of bedding out of new material;

(5) "New material", any fabric, filling material, other material or article of bedding that has not been previously used for any purpose, including by-products of any textile or manufacturing process that are free from dirt, insects and other contamination;

(6) "Person", an individual, sole proprietorship, partnership, limited liability company, corporation, joint venture, association, trust and any other entity and the agents, servants and employees of any of them;

(7) "Renovator", a person that repairs, makes over, recovers, restores, sanitizes, germicidally treats, cleans or renews bedding;

(8) "Sanitizer", a person that sanitizes, germicidally treats or cleans, but does not otherwise alter, any fabric, filling material, other materials, or article of bedding for use in manufacturing or renovating bedding;

(9) "Secondhand material", any fabric, filling material, other material, or article of bedding that has been previously used for any purpose or is derived from postconsumer or industrial waste and that may be used in place of new material in manufacturing or renovating bedding;

(10) "Seller", includes a person that offers or exposes for sale, barters, trades, delivers, consigns, leases, possesses with intent to sell, or disposes of bedding in any commercial manner at the wholesale, retail or other level of trade.

(L. 1999 H.B. 316, et al. § 5, A.L. 2001 S.B. 110)



Section 421.007 Bedding labels, content — removal of label prohibited — false or misleading labeling prohibited.

Effective 28 Aug 2001

Title XXVI TRADE AND COMMERCE

421.007. Bedding labels, content — removal of label prohibited — false or misleading labeling prohibited. — 1. All bedding manufactured, renovated, sanitized or sold within the state shall bear a clear and conspicuous label that explicitly states whether the bedding is made from all new materials, or is made in whole or in part from secondhand materials. The label on bedding made from all new materials shall be white in color and shall state "ALL NEW MATERIAL" and the label on bedding made in whole, or in part, from secondhand materials shall be yellow in color and shall state "SECONDHAND MATERIALS". Such labels shall also comply with rules issued by the department regarding label dimension, format, informational content, wording, letter size, material, means of placement and affixing to the bedding, and other relevant factors.

2. A person may not remove, deface or alter in whole, or part, a label or any statement on a label to defeat the provisions of sections 421.005 to 421.038.

3. Labels required by sections 421.005 to 421.038 shall be permanently affixed.

4. No person may make a false or misleading statement on any label required pursuant to sections 421.005 to 421.038.

(L. 1999 H.B. 316, et al. § 6, A.L. 2001 S.B. 110)



Section 421.011 Form and size of bedding labels, approved by director — labeling requirements.

Effective 28 Aug 2001

Title XXVI TRADE AND COMMERCE

421.011. Form and size of bedding labels, approved by director — labeling requirements. — 1. The director of the department of health and senior services shall approve the form and size of labels, the fabric of which the labels are made and the wording and statements on such labels, provided for in sections 421.005 to 421.038.

2. Labels required pursuant to sections 421.005 to 421.038 shall be securely attached to the article of bedding or such filling material at the site of the manufacturer, in a conspicuous place where the label can be easily examined.

3. Labels required by sections 421.005 to 421.038 shall have printing only on one side. No advertising matter may be placed on any label or any other printed matter not required by the provisions of sections 421.005 to 421.038.

(L. 1999 H.B. 316, et al. § 7, A.L. 2001 S.B. 110)



Section 421.014 Filling materials, contents, uses and percentages to be included in the label — computation of percentage.

Effective 28 Aug 1999

Title XXVI TRADE AND COMMERCE

421.014. Filling materials, contents, uses and percentages to be included in the label — computation of percentage. — The contents and uses and percentage of filling materials used in articles of bedding and in bulk form which is either concealed or not concealed shall be stated on the label. Percentages shall be computed on the basis of avoirdupois weight of the filling material present and shall be designated on the label in order of predominance with the component with the largest content listed first.

(L. 1999 H.B. 316, et al. § 8)



Section 421.017 Label statements and headings.

Effective 28 Aug 1999

Title XXVI TRADE AND COMMERCE

421.017. Label statements and headings. — The following statements and headings shall be shown on labels:

(1) "UNDER PENALTY OF LAW THIS TAG SHALL NOT BE REMOVED EXCEPT BY THE CONSUMER" shall appear at the top of the label;

(2) Headings shall read "All New Material" when the material is wholly new; "Secondhand Material" when the material, in whole or in part, has been used for another purpose before being incorporated into the article or material;

(3) Description of filling material as provided in the applicable regulations;

(4) The registry number assigned or approved by the department of health and senior services;

(5) Certification is made by the manufacturer that the materials in this article are described in accordance with law;

(6) For renovated articles, the name and address of the owner;

(7) The finished size of articles of bedding such as sleeping bags, mattresses, comforters, mattress pads, pads, box springs, pillows and similar articles, showing the width and length expressed in inches. Decorator pillows need not show size.

(L. 1999 H.B. 316, et al. § 9)



Section 421.022 Bedding material grades, specifications and tolerances established by department of health and senior services — rulemaking authority.

Effective 28 Aug 2001

Title XXVI TRADE AND COMMERCE

421.022. Bedding material grades, specifications and tolerances established by department of health and senior services — rulemaking authority. — The department of health and senior services may establish grades, specifications and tolerances for the kinds and qualities of materials which are used or intended to be used in the manufacture, repair or renovation of used bedding or used filling materials and may approve or adopt designations and rules which are not in conflict with any provisions of sections 421.005 to 421.038, for the labeling of articles filled, with such materials.

(L. 1999 H.B. 316, et al. § 10, A.L. 2001 S.B. 110)



Section 421.025 Resale of bedding, previously used material label required.

Effective 28 Aug 1999

Title XXVI TRADE AND COMMERCE

421.025. Resale of bedding, previously used material label required. — The repairer or renovator of any bedding which is subsequently sold shall affix the previously used material label, which shall be attached to the article before delivery to the owner.

(L. 1999 H.B. 316, et al. § 11)



Section 421.031 Random testing and inspection permitted, when — penalties for violations — temporary restraining order issued, when — penalty for mislabeling.

Effective 28 Aug 2001

Title XXVI TRADE AND COMMERCE

421.031. Random testing and inspection permitted, when — penalties for violations — temporary restraining order issued, when — penalty for mislabeling. — 1. The department may, at its discretion, randomly conduct bedding and materials product tests and inspections of the premises of any bedding manufacturer, renovator or sanitizer for the purpose of determining whether such person complies with the provisions of sections 421.005 to 421.038 and the department's rules adopted pursuant to sections 421.005 to 421.038.

2. If the department finds probable cause to believe that an article of bedding violates any provisions of sections 421.005 to 421.038, it may, as appropriate under the circumstances, embargo, remove, recall, condemn, destroy or otherwise dispose of bedding found to violate any provisions of sections 421.005 to 421.038.

3. The department may deny, suspend or revoke an initial or renewal permit of any person that violates any provision of sections 421.005 to 421.038. Each day of a continuing violation constitutes a separate violation. Any person who violates any provision of sections 421.005 to 421.038 is guilty of a class A misdemeanor. The court may order restitution in addition to any other penalty provided in sections 421.005 to 421.038.

4. The department may petition for a temporary restraining order to restrain a continuing violation of sections 421.005 to 421.038 or a threat of a continuing violation of sections 421.005 to 421.038, provided such violation or threatened violation creates an immediate threat to the public's health and safety.

5. A manufacturer, renovator or seller that knowingly attaches to bedding, or sells bedding bearing, a label stating that the product is made from all new materials, and has actual knowledge or reason to believe or suspect that such bedding is made in whole, or in part, from secondhand materials is guilty of a class A misdemeanor. Each bedding product that is found to be falsely labeled in this respect constitutes a separate violation.

(L. 1999 H.B. 316, et al. § 13, A.L. 2001 S.B. 110)



Section 421.034 Rulemaking authority.

Effective 28 Aug 2001

Title XXVI TRADE AND COMMERCE

421.034. Rulemaking authority. — 1. The department may adopt all rules necessary to implement sections 421.005 to 421.038, including rules regarding:

(1) Mandatory label dimensions, format, informational content, including the name, address and permit number of the manufacturer, renovator or sanitizer, working, letter size, material, placement and affixing specifications and other relevant requirements;

(2) The procedures and requirements for the application, issuance, renewal, denial, suspension and revocation of each class of permit, including, but not limited to, manufacturers, renovators, sanitizers and sellers;

(3) Adequate notice and opportunity for hearing for persons potentially subject to denial, suspension or revocation; and

(4) Any other substantive, interpretative or procedural rules necessary to implement sections 421.005 to 421.038.

2. In setting standards and procedures pursuant to sections 421.005 to 421.038, including those to protect the public's health and safety, the department may issue rules incorporating by reference uniform standards, norms or testing procedures that are issued, promulgated or accepted by recognized government, public or industry organizations.

(L. 1999 H.B. 316, et al. § 14, A.L. 2001 S.B. 110)



Section 421.038 Use of secondhand materials, restrictions — label contents.

Effective 28 Aug 1999

Title XXVI TRADE AND COMMERCE

421.038. Use of secondhand materials, restrictions — label contents. — 1. Bedding may not be manufactured in whole, or in part, from any secondhand material unless such material has been sanitized, germicidally treated or cleaned by a method approved by the department.

2. All bedding containing material that is sanitized, germicidally treated or cleaned in accordance with subsection 1 of this section shall bear a clear and conspicuous label that states:

"THIS BEDDING CONTAINS PREVIOUSLY USED MATERIALS WHICH HAVE BEEN CLEANED AND SANITIZED IN A REASONABLE MANNER TO KILL GERMS AND INSECTS AND TO PREVENT INFECTION."

­­

­

(1) The specific methods of sanitizing, germicidal treatment or cleaning applied;

(2) The date on which the article was sanitized, treated or cleaned;

(3) The name, address and permit number of the person applying the sanitizing, treatment or cleaning; and

(4) Specifically which materials or articles have been sanitized, treated or cleaned.

(L. 1999 H.B. 316, et al. § 15)









Title XXVII DEBTOR-CREDITOR RELATIONS

Chapter 425 Debt Adjusters and Collection Agencies

Chapter Cross References



Section 425.010 Definitions.

Effective 28 Aug 2011

Title XXVII DEBTOR-CREDITOR RELATIONS

425.010. Definitions. — As used in sections 425.010 to 425.043, the following terms mean:

(1) "Debt adjuster", a person who provides or offers to provide debt relief services for a consideration;

(2) "Debt management plan" or "DMP", a written agreement or contract between a debt adjuster and a debtor whereby the debt adjuster, in return for payment by the debtor of no more than reasonable consideration, will provide debt relief services that contemplate that creditors will reduce finance charges or fees for late payment, default, or delinquency;

(3) "Debtor", an individual or individuals jointly and severally or jointly or severally indebted;

(4) "Debt relief services", any program or service represented, directly or by implication, to renegotiate, settle, or in any way alter the terms of payment or other terms of the debt between a debtor and one or more unsecured creditors or debt collectors, including, but not limited to, a reduction in the balance, interest rate, or fees owed by a person to an unsecured creditor or debt collector;

(5) "Debt settlement plan" or "DSP", a written agreement or contract between a debt adjuster and a debtor whereby the debt adjuster, in return for payment by the debtor of consideration, will provide debt relief services that contemplate that creditors will settle debts for less than the principal amount of the debt;

(6) "Reasonable consideration", a fee to cover the cost of administering a debt management plan, not to exceed:

(a) Fifty dollars for an initial or set-up fee or charge for establishing a DMP; and

(b) The greater of thirty-five dollars per month or eight percent of the amount distributed monthly to creditors under such DMP.

(L. 1963 p. 646 § 1, A.L. 2007 H.B. 329, A.L. 2011 H.B. 661)



Section 425.020 Debt adjusting — penalty.

Effective 28 Aug 2011

Title XXVII DEBTOR-CREDITOR RELATIONS

425.020. Debt adjusting — penalty. — Any person who acts or offers to act as a debt adjuster in this state other than under a debt management plan or debt settlement plan is guilty of a misdemeanor and upon conviction shall be punished as provided by law.

(L. 1963 p. 646 § 1, A.L. 2007 H.B. 329, A.L. 2011 H.B. 661)



Section 425.025 Debt management plan or debt settlement plan may be administered free of charge.

Effective 28 Aug 2011

Title XXVII DEBTOR-CREDITOR RELATIONS

425.025. Debt management plan or debt settlement plan may be administered free of charge. — Nothing in sections 425.010 to 425.043 shall be construed to prevent any individual or organization from administering a debt management plan or debt settlement plan free of charge.

(L. 2007 H.B. 329, A.L. 2011 H.B. 661)



Section 425.027 Surety bond for debt adjusters required, amount.

Effective 28 Aug 2011

Title XXVII DEBTOR-CREDITOR RELATIONS

425.027. Surety bond for debt adjusters required, amount. — Each initial license application shall be accompanied by a surety bond in the principal sum in accordance with the following categories:

(1) Fifty thousand dollars if the applicant declares that the operation will handle no consumer monies; or

(2) One hundred thousand dollars otherwise.

­­

­

(L. 2007 H.B. 329, A.L. 2011 H.B. 661)



Section 425.030 Circuit court may enjoin, appoint receiver.

Effective 28 Aug 1963

Title XXVII DEBTOR-CREDITOR RELATIONS

425.030. Circuit court may enjoin, appoint receiver. — The circuit court shall have power, in an action brought in the name of the state by the attorney general, to enjoin any person from acting or offering to act as a debt adjuster; and, in the action, may appoint a receiver for the property and money employed in the transaction of business by the person as a debt adjuster, to insure, so far as may be possible, the return to debtors of so much of their money and property as has been received by the debt adjuster, and has not been paid to the creditors of the debtors.

(L. 1963 p. 646 § 1)



Section 425.040 Who not to be considered debt adjusters.

Effective 28 Aug 2011

Title XXVII DEBTOR-CREDITOR RELATIONS

425.040. Who not to be considered debt adjusters. — The following persons shall not be considered debt adjusters for the purposes of sections 425.010 to 425.043:

(1) Any attorney at law of this state;

(2) Any person who is a regular, full-time employee of a debtor, and who acts as an adjuster of his employer's debts;

(3) Any person acting pursuant to any order or judgment of court, or pursuant to authority conferred by any law of this state or of the United States;

(4) Any person who is a creditor of the debtor, or an agent of one or more creditors of the debtor, and whose services in adjusting the debtor's debts are rendered without cost to the debtor; and

(5) Any person who, at the request of a debtor, arranges for or makes a loan to the debtor, and who, at the authorization of the debtor, acts as an adjuster of the debtor's debts in the disbursement of the proceeds of the loan, without compensation for the services rendered in providing debt relief services.

(L. 1963 p. 646 § 1, A.L. 2011 H.B. 661)



Section 425.043 Required disclosures — misrepresentations and payment prohibited — funds held, requirements.

Effective 28 Aug 2011

Title XXVII DEBTOR-CREDITOR RELATIONS

425.043. Required disclosures — misrepresentations and payment prohibited — funds held, requirements. — 1. Before a debtor consents to pay for goods or services offered, debt adjusters shall disclose truthfully, in a clear and conspicuous manner, the following material information:

(1) The amount of time necessary to achieve the represented results, and the extent that the debt relief service may include a settlement offer to any of the debtor's creditors or debt collectors, the time by which the debt adjuster will make a bona fide settlement offer to each of them;

(2) To the extent that the debt relief service may include a settlement offer to any of the debtor's creditors or debt collectors, the amount of money or the percentage of each outstanding debt that the debtor shall accumulate before the debt adjuster will make a bona fide settlement offer to each of them;

(3) To the extent that any aspect of the debt relief service relies upon or results in the debtor's failure to make timely payments to creditors or debt collectors, that the use of the debt relief service will likely adversely affect the debtor's creditworthiness, may result in the debtor being subject to collection actions or sued by creditors or debt collectors, and may increase the amount of money the debtor owes due to the accrual of fees and interest; and

(4) To the extent that the debt adjuster requests or requires the debtor to place funds in an account at an insured financial institution, that the debtor owns the funds held in the account, the debtor may withdraw from the debt relief service at any time without penalty, and, if the debtor withdraws, the debtor shall receive all funds in the account, other than funds earned by the debt adjuster, within seven business days of the debtor's request.

2. A debt adjuster shall not misrepresent, directly or by implication, any material aspect of any debt relief service, including, but not limited to, the amount of money or the percentage of the debt amount that a debtor may save by using such service; the amount of time necessary to achieve the represented results; the amount of money or the percentage of each outstanding debt that the debtor shall accumulate before the debt adjuster will initiate attempts with the debtor's creditors or debt collectors or make a bona fide offer to negotiate, settle, or modify the terms of the debtor's debt; the effect of the service on the debtor's creditworthiness; the effect of the service on collection efforts of the debtor's creditors or debt collectors; the percentage or number of debtors who attain the represented results; and whether a debt relief service is offered or provided by a nonprofit entity.

3. A debt adjuster shall not receive payment of any fee or consideration for any debt relief service until and unless:

(1) The debt adjuster has renegotiated, settled, reduced, or otherwise altered the terms of at least one debt under a debt management plan or debt settlement plan;

(2) The debtor has made at least one payment under such debt management plan or debt settlement plan; and

(3) The fee or consideration for settling each individual debt enrolled in a debt settlement plan shall either:

(a) Bear the same proportional relationship to the total fee for settling the entire debt balance as the individual debt amount bears to the entire debt amount. The individual debt amount and the entire debt amount are amounts owed at the time the debt was enrolled on the debt relief service; or

(b) Be a percentage of the amount saved as a result of the settlement. The percentage charged shall not change from one individual debt to another. The amount saved is the difference between the amount owed at the time the debt was enrolled in the debt relief service and the amount actually paid to satisfy the debt.

4. Nothing in this section prohibits requesting or requiring the debtor to place funds in an account to be used for the debt adjuster's fees for payments to creditors or debt collectors in connection with the renegotiation, settlement, reduction, or other alteration of the terms of payment or other terms of debt, provided that:

(1) The funds are held in an account at an insured financial institution;

(2) The debtor owns the funds held in the account and is paid accrued interest on the account, if any;

(3) If the debt adjuster does not administer the account, the entity administering the account is not owned or controlled by, or in any way affiliated with, the debt adjuster;

(4) The entity administering the account does not give or accept any money or other compensation in exchange for referrals of business by the debt adjuster; and

(5) The debtor may withdraw from the debt relief service at any time without penalty, and shall receive all funds in the account, other than funds earned by the debt adjuster in compliance with subdivision (3) of subsection 3 of this section, within seven business days of the debtor's request.

(L. 2011 H.B. 661)



Section 425.300 Real party in interest on assignment of claim for billing, collection, bringing suit, attorney required to appear in court — court may sever actions.

Effective 28 Aug 1992

Title XXVII DEBTOR-CREDITOR RELATIONS

425.300. Real party in interest on assignment of claim for billing, collection, bringing suit, attorney required to appear in court — court may sever actions. — Collection agencies may take assignment of claims in their own name as real parties in interest for the purpose of billing and collection and bringing suit in their own and the claimant's names thereon, provided that no suit authorized by this section may be instituted on behalf of a collection agency in any court unless the collection agency appears by a duly authorized and licensed attorney at law. Upon good cause being shown, a court may sever any actions brought under this section.

(L. 1992 S.B. 688 § 5)






Chapter 426 Assignment for Benefit of Creditors

Chapter Cross References



Section 426.010 Voluntary assignment — execution of.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

426.010. Voluntary assignment — execution of. — Every voluntary assignment of lands, tenements, goods, chattels, effects and credits made by a debtor to any person in trust for his creditors, shall be for the benefit of all the creditors of the assignor in proportion to their respective claims; and every provision in any assignment providing for the payment of one debt or liability in preference to another shall be void, and all debts and liabilities (including judgments entered by confession thirty days previous to such assignment) shall be paid pro rata from the assets thereof; and every such assignment shall be proved or acknowledged, and certified and recorded in the same manner as is prescribed by law in cases wherein real estate is conveyed.

(RSMo 1939 § 5739)

Prior revisions: 1929 § 5629; 1919 § 623; 1909 § 896

(1960) The payment of the fee of an attorney employed by the assignor and subsequently by the assignee for the benefit of creditors held not violative of the anti reference statute of Missouri. Abrams v. United States, 274 F.2d 8.



Section 426.020 Assignee to file inventory, when and where.

Effective 02 Jan 1979, see footnote

Title XXVII DEBTOR-CREDITOR RELATIONS

426.020. Assignee to file inventory, when and where. — It shall be the duty of the assignee, within fifteen days after the execution of the deed of assignment, to file in the office of the clerk of the circuit court of the county in which the assignor, or, if there be more than one, in which any one of them shall reside, unless longer time be allowed by the court for good cause shown, an inventory of the property, effects and things assigned.

(RSMo 1939 § 5740, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 5630; 1919 § 624; 1909 § 897

Effective 1-02-79



Section 426.030 Inventory to be sworn to.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

426.030. Inventory to be sworn to. — The inventory shall be accompanied with an affidavit by the assignee, that the same is a full and complete inventory of all such property, effects and things, as far as the same have come to his knowledge.

(RSMo 1939 § 5741)

Prior revisions: 1929 § 5631; 1919 § 625; 1909 § 898



Section 426.040 Appraisers, appointment of.

Effective 02 Jan 1979, see footnote

Title XXVII DEBTOR-CREDITOR RELATIONS

426.040. Appraisers, appointment of. — It shall be the duty of the circuit court in whose clerk's office such inventory may be filed to appoint two or more disinterested and competent persons to appraise the property, effects and things so inventoried; provided, that such appraisers may be appointed before the filing of the inventory and may accompany the assignee and make said appraisement at the time of the making of said inventory, and said inventory and appraisement may be made out upon one paper with the affidavits of the assignee and appraisers thereto attached.

(RSMo 1939 § 5742, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 5632; 1919 § 626; 1909 § 899

Effective 1-02-79



Section 426.050 Oath, filing and compensation of appraisers.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

426.050. Oath, filing and compensation of appraisers. — The appraisers, or a majority of them, having first taken an oath or affirmation, before some person having authority to administer oaths, to discharge their duties with fidelity, shall forthwith proceed to make such appraisement. The appraisers shall file the appraisement and their oath of office, in the office of the clerk of the circuit court, within five days after they shall have completed the same. The appraisers shall each receive three dollars per day for their attendance.

(RSMo 1939 § 5743)

Prior revisions: 1929 § 5633; 1919 §§ 627, 628, 629; 1909 §§ 900, 901, 902



Section 426.060 Additional property, duty of assignee.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

426.060. Additional property, duty of assignee. — If, after making the first inventory, any other property, effects and things conveyed by the deed of assignment shall come to the possession or knowledge of the assignee, his duty in relation thereto, and the duty of the court or judge, and the appraisers, shall be the same as is required of them by this chapter.

(RSMo 1939 § 5744)

Prior revisions: 1929 § 5634; 1919 § 630; 1909 § 903



Section 426.070 Assignor's list of property — filing of bond of assignee — additional bond.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

426.070. Assignor's list of property — filing of bond of assignee — additional bond. — The assignor, his agent or attorney, at the time of the execution of the deed of assignment, shall make a statement, in writing, verified by affidavit, setting forth the general nature and full value of the estate and effects assigned, which statement shall be filed with the deed of assignment for record; and the assignee shall, within three days after the filing of such deed and statement, give bond with at least two good and sufficient securities, to be approved by the court or judge, or clerk thereof in vacation, in double the amount of the estate and effects assigned, and if the appraised value of such estate and effects, when appraised, shall be greater than the value given in such statement, or if the securities in such bond should in any way become impaired or insufficient, the assignee shall, at the time of filing the appraisement, give another bond with at least two good and sufficient securities, to be approved by the court or judge, or the clerk thereof in vacation, in double the amount of the appraised value of the estate and effects assigned.

(RSMo 1939 § 5745)

Prior revisions: 1929 § 5635; 1919 § 631; 1909 § 904



Section 426.080 Bond, condition of.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

426.080. Bond, condition of. — The bond shall be taken in the name of the state of Missouri, and the condition shall be as follows:

The condition of this obligation is such that if the above bound ______, assignee of ______, shall, in all things, discharge his duty as assignee of ______, aforesaid, and faithfully execute the trust confided to him, then the above obligation to be void; otherwise to remain in full force.

(RSMo 1939 § 5746)

Prior revisions: 1929 § 5636; 1919 § 632; 1909 § 905



Section 426.090 Bond, where filed and recorded — approval.

Effective 02 Jan 1979, see footnote

Title XXVII DEBTOR-CREDITOR RELATIONS

426.090. Bond, where filed and recorded — approval. — The bond shall be filed in the office of the clerk of the court in which the inventory is filed, shall be approved by the court, or in the absence of the judge, by the clerk and shall be by the clerk recorded in a book for such purpose, to be kept in his office and labeled "assignments".

(RSMo 1939 § 5747, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 5637; 1919 § 633; 1909 § 906

Effective 1-02-79



Section 426.100 Bonds taken in absence of judge, approval or rejection.

Effective 02 Jan 1979, see footnote

Title XXVII DEBTOR-CREDITOR RELATIONS

426.100. Bonds taken in absence of judge, approval or rejection. — The circuit court shall approve or reject the bonds taken in the absence of the judge, and the clerk shall enter the approval or rejection on the record.

(RSMo 1939 § 5748, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 5638; 1919 § 634; 1909 § 907

Effective 1-02-79



Section 426.110 If rejected, court to order new bond — failure to give revokes authority.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

426.110. If rejected, court to order new bond — failure to give revokes authority. — If the bond be rejected, the court shall order the assignee to give another bond, with sufficient security, to be approved by the court; and if he fail to give such bond within such time as the court shall direct, not exceeding thirty days, his authority further to act as assignee shall be deemed to be revoked.

(RSMo 1939 § 5749)

Prior revisions: 1929 § 5639; 1919 § 635; 1909 § 908



Section 426.120 Rejected bond valid until new one given — new bond relates back.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

426.120. Rejected bond valid until new one given — new bond relates back. — Such bond shall be valid until such new bond be given and approved, notwithstanding its rejection by the court, and such new bond, when approved, shall relate back, and be operative from the date of assignment.

(RSMo 1939 § 5750)

Prior revisions: 1929 § 5640; 1919 § 636; 1909 § 909



Section 426.130 Suit on bond, by whom and when brought — damages.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

426.130. Suit on bond, by whom and when brought — damages. — Any person injured by a breach of the condition of the bond may sue thereon in the name of the state to his use, and the damages shall be assessed as on bonds with collateral conditions.

(RSMo 1939 § 5751)

Prior revisions: 1929 § 5641; 1919 § 637; 1909 § 910



Section 426.140 Assignee to exhibit accounts, when and how — failure — citation — dismissal.

Effective 02 Jan 1979, see footnote

Title XXVII DEBTOR-CREDITOR RELATIONS

426.140. Assignee to exhibit accounts, when and how — failure — citation — dismissal. — Every assignee shall exhibit, on oath, a statement of the accounts of the trust, with proper vouchers, to the circuit court within sixty days after the execution of the assignment, unless for good cause postponed, and shall file a like statement every ninety days thereafter until such assigned estate is fully settled; and if such assignee shall fail to make such settlement within such times, then on the application of any person interested, the court shall order a citation to issue to such assignee, requiring him to appear in court within a time to be therein named, and exhibit, on oath, a statement of his said accounts; and if said assignee shall neglect and fail to exhibit such accounts within the time named in said citation, the said court shall, on motion, unless for good cause shown, dismiss said assignee from his trust.

(RSMo 1939 § 5752, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 5642; 1919 § 638; 1909 § 911

Effective 1-02-79



Section 426.150 Notice of allowance of assignee's accounts by court, how given.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

426.150. Notice of allowance of assignee's accounts by court, how given. — The court shall, by such order as the circumstances of the case may require, direct the clerk to give notice of the exhibition and filing of such accounts, for such time and in such public newspapers as it shall appoint, and that such accounts will be allowed by the court at a certain time to be stated in such notice, unless good cause to the contrary be shown.

(RSMo 1939 § 5753)

Prior revisions: 1929 § 5643; 1919 § 639; 1909 § 912



Section 426.160 Expense of advertising.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

426.160. Expense of advertising. — The expense of advertising shall be paid by the assignee, at the time of exhibiting his account, and shall be passed to his credit in such account.

(RSMo 1939 § 5754)

Prior revisions: 1929 § 5644; 1919 § 640; 1909 § 913



Section 426.170 Demands against estates, how and when allowed.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

426.170. Demands against estates, how and when allowed. — The assignee shall appoint a day, within three months after the date of the assignment, and a place, which shall be the county seat of the county where the inventory is filed, or such other place in said county most convenient to all the parties in interest, where any court of record may be lawfully held, when and where he will proceed publicly to adjust and allow demands against the estate and effects of the assignor.

(RSMo 1939 § 5755)

Prior revisions: 1929 § 5645; 1919 § 641; 1909 § 914



Section 426.180 Notice, how given — creditor failing to present at proper time, precluded — exceptions.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

426.180. Notice, how given — creditor failing to present at proper time, precluded — exceptions. — The assignee shall give notice of the time and place of adjusting and allowing demands against the estate of his assignor, by advertisement published in some newspaper printed in the county, or, if there be none, in the one nearest the place where the inventory is filed, for four weeks successively, the last insertion to be at least one week before the appointed day; and also, whenever the residence of any of the creditors is known to him, by letter addressed to such creditors at their known or usual places of abode, at least four weeks before the appointed day. The assignee shall attend at the place designated in said notice in person, on said day, and shall remain in attendance at said place on said day, and during two consecutive days thereafter, and shall commence the adjustment and allowance of demands against the trust fund at nine o'clock a.m., and continue the same until five o'clock p.m., of each of said three days; and all creditors who, after being notified as aforesaid, shall not attend at the place designated during the said term, and lay before the assignee the nature and amount of their demands, shall be precluded from any benefit of said estate; but the hearing on any demand presented at the time may be continued, for good cause shown, to such time as is deemed right; provided, that any creditor who shall fail to lay his claim before said assignee during said term, on account of sickness, absence from the state, or any other good cause, may, at any time before the declaration of the final dividend, file and prove up his claim, and the same may be allowed, and the remaining dividends paid thereon, as in the case of other allowed claims.

(RSMo 1939 § 5756)

Prior revisions: 1929 § 5646; 1919 § 642; 1909 § 915



Section 426.190 Assignee may administer oaths and examine witnesses.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

426.190. Assignee may administer oaths and examine witnesses. — The assignee shall have power to administer all necessary oaths to debtors, creditors and witnesses; and may examine them on oath, touching any claim exhibited to him for allowance.

(RSMo 1939 § 5757)

Prior revisions: 1929 § 5647; 1919 § 643; 1909 § 916



Section 426.200 Evidence to establish demand.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

426.200. Evidence to establish demand. — The assignee shall require such evidence, and no other, of the justice of such demands, as is required to establish demands of a similar character in the circuit court in suits between the original parties to the contract.

(RSMo 1939 § 5758)

Prior revisions: 1929 § 5648; 1919 § 644; 1909 § 917



Section 426.210 Decisions of assignee final, unless appeal asked for — appeal to circuit court.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

426.210. Decisions of assignee final, unless appeal asked for — appeal to circuit court. — The decision of the assignee in relation to all claims presented to him for allowance shall be final, unless a creditor or some other person interested shall, after a decision is made on any such claim, ask an appeal therefrom; and all appeals so asked shall be allowed by such assignee to the circuit court having jurisdiction of the matter of the assignment, and all appeals heretofore taken shall be transferred to and perfected in such circuit court.

(RSMo 1939 § 5759)

Prior revisions: 1929 § 5649; 1919 § 645; 1909 § 918



Section 426.220 Appeals, how taken — affidavit and bond for.

Effective 02 Jan 1979, see footnote

Title XXVII DEBTOR-CREDITOR RELATIONS

426.220. Appeals, how taken — affidavit and bond for. — All appeals allowed by virtue of section 426.210 shall be taken and made by the appellant, or someone for him, making and filing an affidavit that the appeal is not taken for vexation or delay, but because affiant believes that appellant is prejudiced by the decision appealed from, and by giving bond to the state of Missouri in such sum as the assignee may require, and with such sureties as he may approve, conditioned that appellant will prosecute his appeal with due diligence, and pay all cost thereon awarded against appellant. If judgment for costs be rendered against appellant, it shall be against him and his sureties on the bond. In all other respects appeals shall be taken, certified and proceeded with in the same manner as applications for a trial de novo from judgments of associate circuit judges.

(RSMo 1939 § 5760, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 5650; 1919 § 646; 1909 § 919

Effective 1-02-79



Section 426.230 Proceedings in circuit court upon appeal.

Effective 02 Jan 1979, see footnote

Title XXVII DEBTOR-CREDITOR RELATIONS

426.230. Proceedings in circuit court upon appeal. — Upon such appeal being allowed and certified, as in section 426.220 is required, the court shall become possessed of the case, and shall proceed to hear and determine the same, in the same manner as if such case was pending before a circuit judge on an application for trial de novo from the judgment of an associate circuit judge; and appeals may be taken from the judgment of the court, in the same manner as appeals are now allowed by law from judgments of circuit judges in this state.

(RSMo 1939 § 5761, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 5651; 1919 § 647; 1909 § 920

Effective 1-02-79



Section 426.240 Judgment certified to assignee and claim allowed, when.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

426.240. Judgment certified to assignee and claim allowed, when. — All judgments rendered in favor of any claimant in the circuit court by virtue of the provisions of this chapter, shall be certified by the clerk thereof to the assignee, who shall allow the same, and class it as if such judgment had been rendered by him on the original hearing thereof.

(RSMo 1939 § 5762)

Prior revisions: 1929 § 5652; 1919 § 648; 1909 § 921



Section 426.250 Demand of assignee against assignor, how allowed.

Effective 02 Jan 1979, see footnote

Title XXVII DEBTOR-CREDITOR RELATIONS

426.250. Demand of assignee against assignor, how allowed. — If the assignee shall have a demand against the assignor, which he desires to have allowed, he may present a petition to the circuit court stating the particulars of his demand and the amount thereof, verified by affidavit, and thereupon such court shall appoint some suitable person to act temporarily as assignee of such estate, for the purpose of hearing and passing upon such demand. The assignee so appointed shall take an oath that he will faithfully discharge the trust confided to him, and shall proceed to examine the claim, and if the same shall be found to be correct, in whole or in part, he shall allow the amount found to be due, and report his action in premises to the proper court, at a date to be fixed by the judge; and the court shall make an order directing the sum allowed to be paid to the claimant as other allowances are paid, and appeals shall be allowed from the decision of such temporary assignee as in other cases provided for in this chapter.

(RSMo 1939 § 5763; A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 5653; 1919 § 649; 1909 § 922

Effective 1-02-79



Section 426.260 Assignee failing to file true inventory and give bond, court to issue citation.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

426.260. Assignee failing to file true inventory and give bond, court to issue citation. — Whenever it shall be made to appear to the court having jurisdiction that any assignee has neglected or refused, when required by law, to file a full and true inventory, or to give bond, as required by this chapter, the court shall issue a citation to such assignee to appear in court at the time therein specified, to show cause why he should not be dismissed from his trust.

(RSMo 1939 § 5764)

Prior revisions: 1929 § 5654; 1919 § 650; 1909 § 923



Section 426.270 On return of citation, court may order inventory and bond filed or dismiss assignee.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

426.270. On return of citation, court may order inventory and bond filed or dismiss assignee. — On the return of the citation, the court may require the assignee to file an inventory and to give bond, with good and sufficient security, in such time as it may deem reasonable, or may proceed at once to dismiss such assignee from his trust.

(RSMo 1939 § 5765)

Prior revisions: 1929 § 5655; 1919 § 651; 1909 § 924



Section 426.280 Insolvency or removal from state of surety, proceedings.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

426.280. Insolvency or removal from state of surety, proceedings. — The like proceedings as are prescribed in sections 426.260 and 426.270 may be had whenever it shall appear to the court that any person who shall have become security for any assignee, in any bond given for the due execution of his trust, has or is likely to become insolvent, or has removed, or is about to remove from the state.

(RSMo 1939 § 5766)

Prior revisions: 1929 § 5656; 1919 § 652; 1909 § 925



Section 426.290 Assignee, vacancy — appointment.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

426.290. Assignee, vacancy — appointment. — The court having jurisdiction, or the judge thereof in vacation, shall have power to appoint an assignee in all cases where a vacancy occurs in the trust, and like bond and security shall be required and given by the assignee so appointed as are required and given by an assignee appointed by an assignor.

(RSMo 1939 § 5767)

Prior revisions: 1929 § 5657; 1919 § 653; 1909 § 926



Section 426.300 Dismissal of assignee — books to be delivered to successor.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

426.300. Dismissal of assignee — books to be delivered to successor. — When any assignee shall be dismissed from his trust, the court shall order all the books, papers, effects, moneys and evidences of debt to be forthwith delivered to his successor in the trust, or to such other persons as the court shall appoint to receive the same for the time being.

(RSMo 1939 § 5768)

Prior revisions: 1929 § 5658; 1919 § 654; 1909 § 927



Section 426.310 Sale of property assigned, how made.

Effective 02 Jan 1979, see footnote

Title XXVII DEBTOR-CREDITOR RELATIONS

426.310. Sale of property assigned, how made. — The circuit court shall make an order for the sale of all the real and personal estate conveyed by any deed of assignment, either for cash in hand, or upon such reasonable credit and upon such other terms and notice as shall appear to the court to be most advantageous to all the parties in interest, and shall, by order, direct the nature of the security to be taken at sales made by assignees under this chapter. Before any sale of such real estate shall be made, the assignee shall give bond, with at least two good securities, to be approved by the court in an amount equal to the value of the real estate to be sold, conditioned that the said assignee will faithfully make the same under such order, and duly account for the proceeds thereof under the provisions of this chapter.

(RSMo 1939 § 5769, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 5659; 1919 § 655; 1909 § 928

Effective 1-02-79



Section 426.320 Payments to creditors, when and in what amounts — penalty for failure.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

426.320. Payments to creditors, when and in what amounts — penalty for failure. — As soon as practicable, and not exceeding one month after the time for an allowance of demands had under this chapter, the assignee or assignees shall pay upon the demands allowed, according to their right, as much as the means on hand will permit, after reserving enough for proper fees, costs, expenses and demands, whose trial is legally continued or removed; and as often thereafter as a dividend of five percent can be paid upon the demands allowed as aforesaid, the assignee or assignees shall give notice thereof by publication, for one week, in the same newspaper in which was published the notice for allowance of demands, or in such other newspaper as the court, or judge thereof in vacation, may direct; and if such assignee or assignees shall neglect or refuse to make payment out of such trust fund, as in this section required, for more than three days after the same have become due and have been demanded by the person entitled thereto, his agent or attorney, or if he or they shall in any wise neglect or refuse to comply with the provisions of this section, he or they shall, for every such neglect or refusal, forfeit and pay to the person aggrieved five percent per month interest on such sum as such person was entitled to at the time of such demand, to be recovered by motion in the court having jurisdiction of said assignment; and any judgment rendered by said court, on the hearing of such motion, shall be against said assignee or assignees and his or their securities on their trust, provided for in this chapter; and such assignee or assignees shall, in addition to such forfeiture, be subject to be dismissed from his or their trust by said court, for such neglect and refusal, on motion and citation for that purpose.

(RSMo 1939 § 5770)

Prior revisions: 1929 § 5660; 1919 § 656; 1909 § 929



Section 426.330 Assignee shall exhibit condition of assets, when.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

426.330. Assignee shall exhibit condition of assets, when. — Every assignee, upon the reasonable request of any person entitled to any demand allowed, or of his agent, shall exhibit to such person or agent the condition of the assets of the assignment, and give him all reasonable information concerning the same.

(RSMo 1939 § 5771)

Prior revisions: 1929 § 5661; 1919 § 657; 1909 § 930



Section 426.340 Failure to exhibit condition of assets — citation of assignee.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

426.340. Failure to exhibit condition of assets — citation of assignee. — Upon petition in behalf of any such person to the circuit court in whose clerk's office the inventory is filed, showing good cause therefor, verified by affidavit, such court shall cause any assignee to be cited to appear before it at such time as may be designated, to answer the allegations in such petition, and to do and abide such order as shall be made by such court in the premises; and upon the hearing, such court shall make such order as to it shall seem fit and lawful in the premises for enforcing the provisions of this chapter.

(RSMo 1939 § 5772)

Prior revisions: 1929 § 5662; 1919 § 658; 1909 § 931



Section 426.350 Assignee may apply for discharge, when and how.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

426.350. Assignee may apply for discharge, when and how. — When any assignee becomes satisfied that it is no longer advantageous to the creditors of his assignor to keep the assignment open, he may apply to the circuit court in whose clerk's office the inventory is filed for a discharge from his trust, upon a notice of his intention to make such application, stating the time thereof, which notice shall be published in the newspaper aforesaid, for at least six weeks next before such time, at which time he may file his petition in said court for such discharge; which petition, verified by his affidavit, shall set forth the disposition made of the assets of the assignment to him; what portion of them remains on hand, and their condition; the amount realized from the assets; the particular disposition of such amount; the demands allowed, particularly, with their respective amounts and owners' names, and the sums paid on each, with an offer to deliver into the charge of the court what remains of the assets and the evidence thereof, and accompanied with all vouchers therewith connected.

(RSMo 1939 § 5773)

Prior revisions: 1929 § 5663; 1919 § 659; 1909 § 932



Section 426.360 Application referred to commissioner, when — proceedings.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

426.360. Application referred to commissioner, when — proceedings. — If no person interested shall, within one week after the filing of such petition, file written objections to such discharge, accompanied by specified reasons, the court shall refer the application to the commissioners of the court, or one appointed for the case, to examine the merits of the application, and report to the court with all convenient speed thereon; and upon the filing of such report, the court shall make such further order in the premises as it shall adjudge right, and may discharge such assignee from all further duty or obligations under the assignment; and, thereupon, shall order such assignee to deliver into the charge and custody of such court such portion of the assets and the evidences thereof as remain in his hands, where they shall be kept with all other papers, connected with such assignment, in such courts and its clerk's office, subject to its future control and disposition.

(RSMo 1939 § 5774)

Prior revisions: 1929 § 5664; 1919 § 660; 1909 § 933



Section 426.370 If objections made, court to determine same, when and how.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

426.370. If objections made, court to determine same, when and how. — If objections be made as aforesaid, to such application, the court shall cause the same to be considered, and shall determine the same, as provided for by rules of the court or special orders made therein.

(RSMo 1939 § 5775)

Prior revisions: 1929 § 5665; 1919 § 661; 1909 § 934



Section 426.380 Appeals, how taken.

Effective 28 Aug 1949

Title XXVII DEBTOR-CREDITOR RELATIONS

426.380. Appeals, how taken. — In any proceeding under this chapter, appeals may be taken from the judgment of the court in the same manner as appeals are now allowed by law from judgments of circuit courts in this state.

(RSMo 1939 § 5776, A. 1949 S.B. 1118)

Prior revisions: 1929 § 5666; 1919 § 662; 1909 § 935



Section 426.390 Proceedings when temporary assignee fails to act, how conducted.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

426.390. Proceedings when temporary assignee fails to act, how conducted. — When, in any case of assignment now or hereafter pending, the temporary assignee appointed according to section 426.250, has failed or shall fail to act, or to make the report upon claims allowed by him as in said section mentioned, then it shall be the duty of the circuit court, at any session during the pendency of the matter of such assignment, to hear such evidence touching the action of such temporary assignee in the premises, or touching the validity of the claims of the general assignee, as he may offer; and if it appear that said claims had been, in fact, regularly allowed, or that they are just, the court shall allow the same, and order them to be paid as other claims.

(RSMo 1939 § 5777)

Prior revisions: 1929 § 5667; 1919 § 663; 1909 § 936



Section 426.400 Court may order assignee to compromise debts, when and how.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

426.400. Court may order assignee to compromise debts, when and how. — 1. Whenever it may appear for the best interest of the estate assigned, the court, or judge thereof in vacation, may make an order directing the assignee to sell, compound or compromise all bad or doubtful debts upon such terms and conditions as appear proper and most beneficial to the estate; and in like manner the court, or judge thereof in vacation, may make an order directing the assignee to release and discharge any vested, contingent or possible right or interest in or to any estate or effects assigned, upon such terms and conditions as the court, or judge thereof in vacation, may deem proper and just for the best interest of the estate.

2. The assignee shall report his proceedings under this section to the court at its first term, and within the first three days thereof after such proceedings, for approval or rejection, and for such further and other orders as may be deemed proper; provided, any creditor may appear and file his objections to such report within three days after the filing of the report, if the term shall so long continue, if not, within such time as the court may direct, and such objections shall be heard and determined without delay, and nothing in this section authorized to be done by the assignee shall be final until the approval of the court as herein provided; and provided further, that the assignee, before procuring said order, shall give such notice of his application therefor as the court or judge thereof in vacation may direct.

(RSMo 1939 § 5778)

Prior revisions: 1929 § 5668; 1919 § 664; 1909 § 937



Section 426.410 Defining the power and authority of assignees.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

426.410. Defining the power and authority of assignees. — Every assignee under the general assignment law of this state is hereby declared to be a trustee for the benefit of the creditors of his assignor. Any such assignee shall have the power and authority to prosecute such actions for property and make such defense to claims against the assigned property as a trustee in a deed of trust, or an attachment or execution creditor with a writ levied on such property could prosecute or make.

(RSMo 1939 § 5779)

Prior revisions: 1929 § 5669; 1919 § 665; 1909 § 938






Chapter 427 Creditor Protection

Section 427.011 Purpose of law — limitation of liability.

Effective 28 Aug 1991

Title XXVII DEBTOR-CREDITOR RELATIONS

427.011. Purpose of law — limitation of liability. — Notwithstanding any other law to the contrary, sections 427.011 to 427.041 provide the state of Missouri with a comprehensive body of law limiting the lender's or a representative's liability for violations of any state or local laws and ordinances relating to state environmental requirements by persons or entities with or for whom the lender extended or enhanced credit, or to whom a representative has a fiduciary duty. No law of this state enacted after August 28, 1991, including any rules or regulations enacted pursuant to the power contained in said law, shall act retrospectively to impose environmental liability on representatives holding property or acting in a fiduciary capacity or lenders extending or enhancing credit secured by collateral, foreclosing, or otherwise enforcing the creditor's interest in such property, or holding such foreclosed property, provided the lenders or representatives meet the conditions of sections 427.011 to 427.041.

(L. 1991 S.B. 204)



Section 427.021 Definitions.

Effective 06 Jul 1994, see footnote

Title XXVII DEBTOR-CREDITOR RELATIONS

427.021. Definitions. — As used in sections 427.011 to 427.041, the following terms mean:

(1) "Contaminate" or "pollute", contamination or pollution of air, water, real or personal property, animals, or human beings from a location in the state of Missouri, including, but not limited to, contamination or pollution from hazardous substances or radioactive materials as otherwise defined by subdivision (5) of section 260.500;

(2) "Lender-owner", an individual, a bank, a bank holding company, a savings and loan association, a credit union, an insurance company, a consumer finance company, a mortgage company or an institution chartered pursuant to the provisions of an act of Congress of the United States known as the Farm Credit Act of 1971, which has or had a bona fide security interest in or mortgage or lien on real or personal property, which are hereafter referred to as financial institutions, which interest was not obtained primarily for the purpose of avoiding environmental liability arising from or at the site of such real or personal property, including:

(a) A financial institution which forecloses on a debt;

(b) A financial institution which receives an assignment on a debt;

(c) A financial institution which receives a deed in lieu of foreclosure or other conveyance in full or partial satisfaction of a debt;

(d) A financial institution which obtains a receiver in anticipation of foreclosure, whether or not such financial institution becomes the owner of such real or personal property; or

(e) A financial institution which is a regulated creditor principally in the business of extending credit and which obtains title pursuant to an execution of a judgment lien;

(3) "Participating in management" does not include monitoring a debtor's business, acquiring title in lieu of a foreclosure or other agreement in settlement of the operator's or property owner's debt;

(4) "Representative", any person or entity acting in the capacity of a conservator, guardian ad litem, personal representative of a deceased person, or trustee or fiduciary of real or personal property; except that the terms "trustee" and "fiduciary" shall be limited either to entities acting as trustee or fiduciary and which are chartered by the state division of credit unions, or the division of finance, the office of the United States Comptroller of the Currency, the National Credit Union Administration, or the Office of Thrift Supervision, or an individual or fiduciary of an irrevocable trust who does not have an interest as a beneficiary either at the time the trust was established or amended, provided that:

(a) Such trust was not established or assets were transferred to such trust for the intended purpose of avoiding environmental liability; or

(b) Such individual trustee or fiduciary does not impair or obstruct access by any governmental entity to any trust asset to contain, control, or otherwise remediate hazardous substances;

(5) "Third parties", persons or entities, including governmental entities, seeking to enforce environmental statutes, ordinances, regulations, permits, or orders or asserting third-party liability as defined below; without limiting the generality of the foregoing, a "third party" includes any beneficiary of a trust held by a representative; and

(6) "Third-party liability", liability to third parties for any claims, fines, damages or penalties arising out of or resulting from contamination or pollution, including, without limitations, claims for personal injury, consequential damages, lost profits, exemplary damages, or property damages or in connection with the enforcement of environmental statutes, ordinances, regulations, permits or orders.

(L. 1991 S.B. 204, A.L. 1994 H.B. 1165)

Effective 7-06-94



Section 427.031 Certain persons deemed not owner of property — liability arising from contamination or pollution.

Effective 28 Aug 1991

Title XXVII DEBTOR-CREDITOR RELATIONS

427.031. Certain persons deemed not owner of property — liability arising from contamination or pollution. — 1. No person or entity shall be deemed to be an owner or operator of real or personal property, or a person having control over hazardous substances who, without participating in the management of such real or personal property, holds indicia of ownership primarily to protect a security or lienhold interest in the subject real or personal property or in the property in which such real or personal property is located.

2. No lender-owner or representative shall, by virtue of becoming the owner of real or personal property, be liable for any clean-up costs, response costs or third-party liability arising from contamination or pollution of or from said property prior to the date that title vests in the lender-owner or representative including contamination or pollution which continues thereafter without the lender-owner knowingly or recklessly causing such contamination.

3. No lender-owner or representative shall, by virtue of becoming the owner of real or personal property, be liable for any clean-up costs, response cost, or third-party liability arising from contamination or pollution of or from such property during the period of ownership so long as, and to the extent that, he does not knowingly or recklessly cause new contamination or pollution or does not knowingly or recklessly allow others to cause new contamination or pollution. This subsection shall apply to the lender-owner as long as he makes reasonable efforts to resell the real or personal property. No representative shall be personally liable to any beneficiary for diminution in the value of property held in its fiduciary capacity due to compliance with environmental laws.

(L. 1991 S.B. 204)



Section 427.041 Preemption of field.

Effective 28 Aug 1997

Title XXVII DEBTOR-CREDITOR RELATIONS

427.041. Preemption of field. — In sections 427.011 to 427.041, the general assembly hereby occupies and preempts the entire field of legislation imposing liability on lenders-owners for precedent environmental conditions which result in contamination or pollution, including by way of example and not of limitation, lender liability for hazardous substances, toxic wastes, clean air, clean water, solid waste disposal, and underground storage tanks, to the complete exclusion of an order, ordinance or regulation by any political subdivision of this state and by the federal government to the extent permitted by the law except those state statutes pertaining to the underground storage tank insurance fund.

(L. 1991 S.B. 204, A.L. 1997 H.B. 257)



Section 427.100 Bankruptcy of political subdivision, consent to institute action.

Effective 11 Apr 1995, see footnote

Title XXVII DEBTOR-CREDITOR RELATIONS

427.100. Bankruptcy of political subdivision, consent to institute action. — The consent of the state is hereby granted to, and all appropriate powers are hereby conferred upon, any municipality or political subdivision organized under the laws of the state to institute any appropriate action authorized by any act of the Congress of the United States relating to bankruptcy on the part of any municipality or political subdivision.

(L. 1995 S.B. 414)

Effective 4-11-95



Section 427.110 Collateral protection act — audit for compliance.

Effective 28 Aug 1997

Title XXVII DEBTOR-CREDITOR RELATIONS

427.110. Collateral protection act — audit for compliance. — Sections 427.110 to 427.190 may be cited as the "Collateral Protection Act". As a part of their regular audit, state regulators may audit creditors that elect coverage under sections 427.110 to 427.190; when the creditor is primarily regulated by the state, the state agency currently authorized to examine such creditor shall be the exclusive agency permitted to audit such creditor for compliance. When the creditor is chartered by the federal government or any agency thereunder, or is unregulated, the Missouri attorney general may audit such creditor for compliance and shall be the exclusive agency to monitor compliance, except it may delegate such audit power to the division of finance.

(L. 1997 H.B. 257)



Section 427.115 Definitions.

Effective 28 Aug 1997

Title XXVII DEBTOR-CREDITOR RELATIONS

427.115. Definitions. — In sections 427.110 to 427.190, unless the context otherwise requires, the following words and phrases shall mean:

(1) "Collateral", any or all property pledged to secure payment, repayment, or performance under a credit agreement, including, but not limited to, personal property, real property, fixtures, inventory, receivables, rights or privileges;

(2) "Collateral protection coverage":

(a) Insurance coverage that is:

a. Purchased unilaterally by a creditor subsequent to the date of a credit agreement;

b. Purchased to provide monetary protection against loss of or damage to the collateral or against liability arising out of the ownership or use of the collateral;

c. Purchased according to the terms of a credit agreement as a result of a debtor's failure to provide evidence of insurance or failure to maintain adequate insurance to cover the collateral, with the costs of such insurance, including interest and any other charges imposed by the creditor in connection with the placement of such insurance, payable by the debtor; and

d. Purchased to protect only the interest of the creditor or insurance coverage that is purchased to protect both the interest of the creditor and some or all of the interest of the debtor. The term of such coverage may, but need not, extend to the full term of the credit transaction;

(b) Does not include insurance coverage that is:

a. Purchased by the creditor and not chargeable to the debtor;

b. Purchased at the inception of a credit transaction to which the debtor is a party or agrees to the insurance coverage, whether or not the costs are included in any payment plan under the credit transaction;

c. Purchased by the creditor following foreclosure, repossession, or a similar event wherein the creditor gains possession or control over the collateral;

d. Maintained by the creditor for the protection of any or all collateral which may come into the possession or control of the creditor through foreclosure, repossession, or a similar event;

e. Credit insurance, mortgage protection insurance, insurance issued to cover the life or health of the debtor, or any other insurance maintained to cover the inability or failure of the debtor to make payment under the credit agreement, including any insurance governed by chapter 385;

f. Title insurance;

g. Flood insurance required to be placed by creditors by 42 U.S.C. 4012(a), as amended, pursuant to the National Flood Insurance Reform Act of 1994; or

h. Conditioned upon the default or delinquency of the debtor's loan payments, or the repossession of the collateral;

(3) "Credit agreement", the written document or documents that set forth the terms of the credit transaction;

(4) "Credit transaction", any transaction which requires the payment or repayment of money, goods, services, property, rights, or privileges, which is to be made on one or more future dates, where such obligation is secured by collateral;

(5) "Creditor", any person, corporation, partnership, association, or other venture, which is in the business of lending money or the vendor or lessor of goods, services, property, rights, or privileges, for which repayment is arranged through a credit transaction, and includes any successor to the rights, title, interest, or liens of such lender, vendor, or lessor;

(6) "Debtor", a borrower of money or a purchaser or lessee of goods, services, property, rights, or privileges, for which payment or repayment is arranged through a credit agreement. Debtor does not include any person who is not the primary obligor under a credit transaction or who is not jointly liable or jointly and severally liable with the debtor for the obligation.

(L. 1997 H.B. 257)



Section 427.120 Collateral protection coverage, requirements.

Effective 28 Aug 1997

Title XXVII DEBTOR-CREDITOR RELATIONS

427.120. Collateral protection coverage, requirements. — For protection under sections 427.110 to 427.190, a creditor may place collateral protection coverage provided the following conditions are met:

(1) The debtor has entered into a credit transaction with the creditor;

(2) The credit transaction has been reduced to a credit agreement, and the credit agreement requires the debtor to maintain insurance on the collateral; and

(3) A notice substantially similar to the following has been included in the credit agreement or on a separate document provided to the debtor at the time the credit agreement is entered:

"Unless you provide evidence of the insurance coverage required by your agreement with us, we may purchase insurance at your expense to protect our interests in your collateral. This insurance may, but need not, protect your interests. The coverage that we purchase may not pay any claim that you make or any claim that is made against you in connection with the collateral. You may later cancel any insurance purchased by us, but only after providing evidence that you have obtained insurance as required by our agreement. If we purchase insurance for the collateral, you will be responsible for the costs of that insurance, including the insurance premium, interest and any other charges we may impose in connection with the placement of the insurance, until the effective date of the cancellation or expiration of the insurance. The costs of the insurance may be added to your total outstanding balance or obligation. The costs of the insurance may be more than the cost of insurance you may be able to obtain on your own."

(L. 1997 H.B. 257)



Section 427.125 Notice of placement of insurance — grace period.

Effective 28 Aug 1998

Title XXVII DEBTOR-CREDITOR RELATIONS

427.125. Notice of placement of insurance — grace period. — 1. Within thirty calendar days following the placement of collateral protection coverage, the creditor shall mail to the debtor at the last known address of any such person, a notice entitled "Notice of Placement of Insurance" in a form substantially similar to the following:

"NOTICE OF PLACEMENT OF INSURANCE

Your credit agreement with us requires you to maintain adequate insurance on your collateral until you pay off your credit agreement. You have not given us proof that you have adequate insurance on your collateral. Under the terms of your credit agreement, we have purchased insurance at your expense to protect our interests in your collateral.

The insurance we purchased will pay claims made by us as the creditor. The insurance we purchased may not pay any claims made by you or against you in connection with your collateral.

You are responsible for the costs of this insurance, including the insurance premium, interest and any other charges we may impose in connection with the purchase of this insurance. The costs of this insurance may be more than insurance you can buy on your own.

You still may obtain insurance of your own choosing on the collateral. If you provide us with proof that you have obtained adequate insurance on your collateral, we will cancel the insurance that we purchased and refund or credit any unearned premiums to you. If, within thirty days after the date this notice was sent to you, you provide us with proof that you had adequate insurance on your collateral as of the date we purchased or placed insurance on this debt and that you continue to have the insurance that you purchased yourself, we will cancel the insurance that we purchased without charging you any costs, interest, or other charges in connection with the insurance that we purchased."

2. Provided the creditor otherwise complies with subsection 1 of this section, a creditor may extend a grace period for sixty days or more from the date the debtor defaults on providing proof of insurance in which case collateral protection insurance placed at the expiration of the grace period may include a premium charge for such coverage retroactive to the date the debtor defaulted on the obligation to provide proof of insurance. If such a premium charge is included, the creditor shall amend the notice required by subsection 1 of this section to reflect that the creditor will cancel the insurance with no cost to the debtor only if the debtor provides proof of insurance that was effective as of the first day of the grace period.

3. The terms for repayment of the costs of the collateral protection coverage, which shall include interest and any other charges imposed by the creditor in connection with the placement of the collateral protection coverage, shall include one or more of the following:

(1) Full payment within thirty days after the date of the notice of placement of insurance;

(2) A final balloon payment within thirty days after the last scheduled payment required by the credit agreement; or

(3) Full amortization over the term of the credit transaction, the term of the collateral protection insurance policy, or the term for which amortization is used by the creditor.

(L. 1997 H.B. 257, A.L. 1998 S.B. 792)



Section 427.130 Coupon book revision required, when, how.

Effective 28 Aug 1997

Title XXVII DEBTOR-CREDITOR RELATIONS

427.130. Coupon book revision required, when, how. — If any form of amortization is used by the creditor and a coupon book was sent to the debtor at the inception of the credit transaction, the creditor shall send to the debtor one of the following:

(1) A reprinted coupon book with revised calculations of the debtor's payments that includes the amortized costs of the collateral protection coverage;

(2) A supplemental coupon book with calculations of the debtor's additional payments based upon the amortized costs of the collateral protection coverage, for use by the debtor in addition to the original coupon book; or

(3) A letter with both the amortized cost of the collateral protection insurance and a calculation of the debtor's new payments including the amortized cost of the insurance. Such letter shall state in bold letters that the new payment obligation replaces the payment amount indicated in the coupon book.

(L. 1997 H.B. 257)



Section 427.135 Collateral protection coverage cancelled, when.

Effective 28 Aug 1997

Title XXVII DEBTOR-CREDITOR RELATIONS

427.135. Collateral protection coverage cancelled, when. — 1. Any collateral protection coverage purchased unilaterally by the creditor subsequent to the date of the credit agreement shall be cancelled whenever and for so long as:

(1) The debtor has in place substitute insurance of at least the level of coverage required by the credit agreement to protect the collateral; and

(2) The debtor is able to provide the creditor with proper evidence of such coverage.

2. If, within thirty days after notice is sent pursuant to subsection 1 or 2 of section 427.125, a debtor provides the creditor with proper evidence that the debtor had insurance on the collateral as required by the credit agreement on the date the collateral protection became effective and that the debtor continues to have insurance on the collateral as required by the credit agreement, the creditor shall cancel the coverage that it purchased and may not charge the debtor any costs, including insurance premiums, interest, or other charges in connection with the coverage.

(L. 1997 H.B. 257)



Section 427.140 Unearned premiums to be refunded.

Effective 28 Aug 1997

Title XXVII DEBTOR-CREDITOR RELATIONS

427.140. Unearned premiums to be refunded. — Upon cancellation or expiration of collateral protection coverage, the amount of unearned premiums, if any, as calculated in accordance with the policy approved by the department of insurance, financial institutions and professional registration as permitted by law, shall be refunded to the debtor. The amount of unearned premiums, however, may not be calculated by the rule of 78 or sum of the digits method. A refund of unearned premiums may be credited to the debtor's obligation under the credit agreement or distributed directly to the debtor by check or other means.

(L. 1997 H.B. 257)



Section 427.145 Placement of coverage.

Effective 28 Aug 1997

Title XXVII DEBTOR-CREDITOR RELATIONS

427.145. Placement of coverage. — Collateral protection coverage may be placed with any insurance carrier selected by the creditor that is licensed to underwrite the insurance by the department of insurance, financial institutions and professional registration. The insurance shall be evidenced by an individual policy or a certificate of insurance.

(L. 1997 H.B. 257)



Section 427.150 Liability limitation, notice.

Effective 28 Aug 1997

Title XXVII DEBTOR-CREDITOR RELATIONS

427.150. Liability limitation, notice. — A creditor that places collateral protection coverage in substantial compliance with the terms of sections 427.110 to 427.190 shall not be directly or indirectly liable in any manner to a debtor, cosigner, guarantor, or any other person in connection with the placement of the collateral protection coverage. Notices and coupon books required to be mailed to a debtor under sections 427.110 to 427.190 are not required to be mailed to any person other than to the debtor, and shall be mailed first class, postage prepaid, to the debtor's last known address on file with the creditor.

(L. 1997 H.B. 257)



Section 427.155 No fiduciary relationship intended.

Effective 28 Aug 1997

Title XXVII DEBTOR-CREDITOR RELATIONS

427.155. No fiduciary relationship intended. — Sections 427.110 to 427.190 do not impose a fiduciary relationship between the creditor and the debtor. Placement of collateral protection coverage is for the sole purpose of protecting the interest of the creditor when the debtor fails to insure collateral as required by the credit agreement.

(L. 1997 H.B. 257)



Section 427.160 Insurance not required.

Effective 28 Aug 1997

Title XXVII DEBTOR-CREDITOR RELATIONS

427.160. Insurance not required. — A creditor is not required to purchase collateral protection coverage or to otherwise insure collateral. A creditor shall not be liable to a debtor or to any other person for failure to purchase collateral protection coverage, as a result of the amount or level of coverage of collateral protection coverage purchased by the creditor, or because the creditor purchased collateral protection coverage that protects only the interests of the creditor or less than all of the interests of the debtor. Sections 427.110 to 427.190 shall not create a cause of action for damages on behalf of the debtor or any other person in connection with the placement of collateral protection coverage, and violations of these sections shall not be deemed to violate the standard of care under any common law cause of action.

(L. 1997 H.B. 257)



Section 427.165 Uniform commercial code not affected by act.

Effective 28 Aug 1997

Title XXVII DEBTOR-CREDITOR RELATIONS

427.165. Uniform commercial code not affected by act. — The obligations and rights of the creditor and the debtor with respect to the collateral as provided by the uniform commercial code are not affected by sections 427.110 to 427.190.

(L. 1997 H.B. 257)



Section 427.170 Severability — nonimpairment.

Effective 28 Aug 1997

Title XXVII DEBTOR-CREDITOR RELATIONS

427.170. Severability — nonimpairment. — The provisions of sections 427.110 to 427.190 are severable under section 1.140 and shall not impair any other remedies, rights, or options available to a creditor pursuant to any law, regulation, ruling, court order, contract, or agreement.

(L. 1997 H.B. 257)



Section 427.180 Insurer may claim protection of act.

Effective 28 Aug 1997

Title XXVII DEBTOR-CREDITOR RELATIONS

427.180. Insurer may claim protection of act. — Any insurer, as defined in subdivision (5) of section 375.012, that underwrites collateral protection coverage for various creditors, may claim the protection of sections 427.110 to 427.190.

(L. 1997 H.B. 257)



Section 427.190 Statute of limitations.

Effective 28 Aug 1997

Title XXVII DEBTOR-CREDITOR RELATIONS

427.190. Statute of limitations. — An action to enforce an obligation, duty, or right to determine liability for collateral protection coverage shall be commenced within five years after the cause of action accrues. The cause of action shall accrue when such collateral protection coverage is purchased.

(L. 1997 H.B. 257)



Section 427.200 Lease of personal property allowed — writing required.

Effective 28 Aug 1999

Title XXVII DEBTOR-CREDITOR RELATIONS

427.200. Lease of personal property allowed — writing required. — Any person may hold personal property for lease, except as otherwise provided by law. A lease shall be in writing and may be either the functional equivalent of a loan or a true lease where the lessee pays compensation for the use of the leased property which is returned to the lessor at the end of the lease. A motor vehicle lease may include the outstanding balance of a prior loan or lease of a motor vehicle used as a trade-in, as well as other items that are capitalized or amortized during the lease term. Lease payments shall be considered in the nature of rent rather than interest, and the provisions of chapter 408 relating to interest, shall not apply.

(L. 1999 S.B. 386)



Section 427.220 Commissions and consideration paid to depository institutions not to be more limited than those paid to insurance agencies — definitions.

Effective 28 Aug 2001

Title XXVII DEBTOR-CREDITOR RELATIONS

427.220. Commissions and consideration paid to depository institutions not to be more limited than those paid to insurance agencies — definitions. — 1. Commissions paid to properly licensed employees or individual agents of a depository institution or a related entity shall not be more limited than commissions paid to employees or agents or any other properly licensed insurance agency, but shall be disclosed at least quarterly to the board of directors of the depository institution if earned under a contract with the depository institution to facilitate the sale of insurance; provided this subsection shall not apply to commissions based on the sale of credit insurance regulated by chapter 385.

2. Consideration given under a contract between a depository institution and a related entity to facilitate the sale of insurance shall not be more limited than under such a contract between a depository institution and a nonrelated entity, except that the consideration from the related entity, other than an operating subsidiary, must be at least equal to the fair market value of the consideration from the depository institution. The depository institution may establish the value of rights under a contract by obtaining written bid commitments based on a nonrelated entity's bid for a contract; provided:

(1) The parties to the contract may demonstrate fair market value by illustrating the costs and benefits of the contract in a number of ways, including but not limited to the following: providing a full accounting of the calculations and compensation, including gross commissions to be received by each party to the contract, and any fees or other payments made to any bank officers, directors, employees and agents as a result of the contract, as well as specifically disclosing the services, such as standard light, heat, telephone, space plus office personnel and filing space, and providing an accounting of new business to be generated, with a comparison of depository institution and agency business, for the parties to the contract;

(2) Information provided pursuant to this subsection shall be considered proprietary and confidential pursuant to sections 361.070 and 361.080.

3. If the division determines enforcement action is necessary to protect the safety and soundness of an institution that it regulates, it may take enforcement action as otherwise permitted by law and may limit insurance commissions or other payments to an amount other than permitted in this section; provided the division has made a finding that enforcement action was required to protect the safety and soundness of such institution. Nothing in this section shall limit the application of sections 382.190 and 382.195 to transactions between insurers and their affiliates.

4. For the purposes of this section, the following terms shall mean:

(1) "Commissions", in addition to insurance commissions, this term shall include any other compensation received for the sale of insurance products whether such compensation is classified within the depository institution as salary, bonus or other remuneration;

(2) "Contract", any contract or arrangement;

(3) "Division", the division of finance or the division of credit union supervision;

(4) "Fair market value", the value of an asset or service, which may include determinable costs and a profit reasonable for the market and shall not be limited to a specific rate of profit;

(5) "Operating subsidiary", any subsidiary of a depository institution that is not a financial subsidiary as otherwise defined by law;

(6) "Related entity", any holding company, affiliate or subsidiary of the depository institution or any entity controlled by common ownership with the depository institution or by an individual or individuals who are executive officers or directors of the depository institution.

(L. 2001 H.B. 738 merged with S.B. 186)



Section 427.225 Name of financial institution, deceptive use of, when — cause of action may be brought by whom — financial institution defined — attorney general may enforce.

Effective 28 Aug 2008

Title XXVII DEBTOR-CREDITOR RELATIONS

427.225. Name of financial institution, deceptive use of, when — cause of action may be brought by whom — financial institution defined — attorney general may enforce. — 1. Deceptive use of a financial institution's name in notification or solicitation occurs when a business, or a person acting on its behalf, engages in the following activity:

(1) Through advertisement, solicitation, or other notification, either verbally or through any other means, informs a consumer of the availability of any type of goods or services that are not free;

(2) The name of an unrelated and unaffiliated financial institution is mentioned in any manner;

(3) The goods or services mentioned are not actually provided by the unrelated and unaffiliated financial institution whose name is mentioned;

(4) The business on whose behalf the notification or solicitation is made does not have a consensual right to mention the name of the unrelated and unaffiliated financial institution; and

(5) Neither the actual name nor trade name of the business on whose behalf the notification or solicitation is being made is stated, nor the actual name or trade name of any actual provider of the goods or services is stated, so as to clearly identify for the consumer a name that is distinguishable and separate from the name of the unrelated and unaffiliated financial institution whose name is mentioned in any manner in the notification or solicitation, and thereby a misleading implication or ambiguity is created, such that a consumer who is the recipient of the advertisement, solicitation or notification may reasonably but erroneously believe:

(a) That the goods or services whose availability is mentioned are made available by or through the unrelated and unaffiliated financial institution whose name is mentioned; or

(b) That the unrelated and unaffiliated financial institution whose name is mentioned is the one communicating with the consumer.

2. Deceptive use of another's name in notification or solicitation occurs when a business, or a person acting on its behalf, engages in the following activity:

(1) Falsely states or implies that any person, product or service is recommended or endorsed by a named third-person financial institution; or

(2) Falsely states that information about the consumer including but not limited to the name, address, or phone number of the consumer has been provided by a third-person financial institution, whether that person is named or unnamed.

3. The financial institution whose name is deceptively used, as provided in this section, may bring a private civil action and recover a minimum amount of ten thousand dollars, court costs, and attorney fees plus any damages such financial institution may prove at trial.

4. For the purposes of this section, a "financial institution" includes a commercial bank, savings and loan association, savings bank, credit union, mortgage banker, or consumer finance company, or an institution chartered pursuant to the provisions of an act of the United States known as the Farm Credit Act of 1971.

5. Nothing contained in this section shall bar the attorney general from enforcing the provisions of sections 407.010 to 407.145.

(L. 2004 H.B. 959, A.L. 2008 S.B. 999)






Chapter 428 Fraudulent Conveyances and Liens

Chapter Cross References



Section 428.005 Short title.

Effective 28 Aug 1992

Title XXVII DEBTOR-CREDITOR RELATIONS

428.005. Short title. — Sections 428.005 to 428.059 may be cited as the "Uniform Fraudulent Transfer Act".

(L. 1992 S.B. 448)



Section 428.009 Definitions.

Effective 28 Aug 1992

Title XXVII DEBTOR-CREDITOR RELATIONS

428.009. Definitions. — As used in sections 428.005 to 428.059, the following terms mean:

(1) "Affiliate":

(a) A person who directly or indirectly owns, controls, or holds with power to vote, twenty percent or more of the outstanding voting securities of the debtor, other than a person who holds the securities,

(i) As a fiduciary or agent without sole discretionary power to vote the securities; or

(ii) Solely to secure a debt, if the person has not exercised the power to vote;

(b) A corporation twenty percent or more of whose outstanding voting securities are directly or indirectly owned, controlled, or held with power to vote, by the debtor or a person who directly or indirectly owns, controls, or holds, with power to vote, twenty percent or more of the outstanding voting securities of the debtor, other than a person who holds the securities,

(i) As fiduciary or agent without sole power to vote the securities; or

(ii) Solely to secure a debt, if the person has not in fact exercised the power to vote;

(c) A person whose business is operated by the debtor under a lease or other agreement, or a person substantially all of whose assets are controlled by the debtor; or

(d) A person who operates the debtor's business under a lease or other agreement or controls substantially all of the debtor's assets.

(2) "Asset", property of a debtor, but the term does not include:

(a) Property to the extent it is encumbered by a valid lien;

(b) Property to the extent it is generally exempt under nonbankruptcy law; or

(c) An interest in property held in tenancy by the entireties to the extent it is not subject to process by a creditor holding a claim against only one tenant.

(3) "Claim", a right to payment, whether or not the right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured, or unsecured.

(4) "Creditor", a person who has a claim.

(5) "Debt", liability on a claim.

(6) "Debtor", a person who is liable on a claim.

(7) "Insider" includes:

(a) If the debtor is an individual,

a. A relative of the debtor or of a general partner of the debtor;

b. A partnership in which the debtor is a general partner;

c. A general partner in a partnership described in subparagraph b; or

d. A corporation of which the debtor is a director, officer, or person in control;

(b) If the debtor is a corporation,

a. A director of the debtor;

b. An officer of the debtor;

c. A person in control of the debtor;

d. A partnership in which the debtor is a general partner;

e. A general partner in a partnership described in subparagraph d; or

f. A relative of a general partner, director, officer, or person in control of the debtor;

(c) If the debtor is a partnership,

a. A general partner in the debtor;

b. A relative of a general partner in, a general partner of, or a person in control of the debtor;

c. Another partnership in which the debtor is a general partner;

d. A general partner in a partnership described in subparagraph c; or

e. A person in control of the debtor;

(d) An affiliate, or an insider of an affiliate as if the affiliate were the debtor; and

(e) A managing agent of the debtor.

(8) "Lien", a charge against or an interest in property to secure payment of a debt or performance of an obligation, and includes a security interest created by agreement, a judicial lien obtained by legal or equitable process or proceedings, a common-law lien, or a statutory lien.

(9) "Person", an individual, partnership, corporation, association, organization, government or governmental subdivision or agency, business trust, estate, trust, or any other legal or commercial entity.

(10) "Property", anything that may be the subject of ownership.

(11) "Relative", an individual related by consanguinity within the third degree as determined by the common law, a spouse, or an individual related to a spouse within the third degree as so determined, and includes an individual in an adoptive relationship within the third degree.

(12) "Transfer", every mode, direct or indirect, absolute or conditional, voluntary or involuntary, of disposing of or parting with an asset or an interest in an asset, and includes payment of money, release, lease, and creation of a lien or other encumbrance.

(13) "Valid lien", a lien that is effective against the holder of a judicial lien subsequently obtained by legal or equitable process or proceedings.

(L. 1992 S.B. 448)



Section 428.014 Insolvency.

Effective 28 Aug 1992

Title XXVII DEBTOR-CREDITOR RELATIONS

428.014. Insolvency. — 1. A debtor is insolvent if the sum of the debtor's debts is greater than all of the debtor's assets at a fair valuation.

2. A debtor who is generally not paying his debts as they become due is presumed to be insolvent.

3. A partnership is insolvent under subsection 1 of this section if the sum of the partnership's debts is greater than the aggregate, at a fair valuation, of all of the partnership's assets and the sum of the excess of the value of each general partner's nonpartnership assets over the partner's nonpartnership debts.

4. Assets under this section do not include property that has been transferred, concealed, or removed with intent to hinder, delay, or defraud creditors or that has been transferred in a manner making the transfer voidable under sections 428.005 to 428.059.

5. Debts under this section do not include an obligation to the extent it is secured by a valid lien on property of the debtor not included as an asset.

(L. 1992 S.B. 448)



Section 428.019 Value.

Effective 28 Aug 1992

Title XXVII DEBTOR-CREDITOR RELATIONS

428.019. Value. — 1. Value is given for a transfer or an obligation if, in exchange for the transfer or obligation, property is transferred or an antecedent debt is secured or satisfied, but value does not include an unperformed promise made otherwise than in the ordinary course of the promisor's business to furnish support to the debtor or another person.

2. For the purposes of subdivision (2) of subsection 1 of section 428.024 and section 428.029, a person gives a reasonably equivalent value if the person acquires an interest of the debtor in an asset pursuant to a regularly conducted, noncollusive foreclosure sale or execution of a power of sale for the acquisition or disposition of the interest of the debtor upon default under a mortgage, deed of trust, or security agreement.

3. A transfer is made for present value if the exchange between the debtor and the transferee is intended by them to be contemporaneous and is in fact substantially contemporaneous.

(L. 1992 S.B. 448)



Section 428.024 Transfers fraudulent as to present and future creditors.

Effective 28 Aug 1992

Title XXVII DEBTOR-CREDITOR RELATIONS

428.024. Transfers fraudulent as to present and future creditors. — 1. A transfer made or obligation incurred by a debtor is fraudulent as to a creditor, whether the creditor's claim arose before or after the transfer was made or the obligation was incurred, if the debtor made the transfer or incurred the obligation:

(1) With actual intent to hinder, delay, or defraud any creditor of the debtor; or

(2) Without receiving a reasonably equivalent value in exchange for the transfer or obligation, and the debtor:

(a) Was engaged or was about to engage in a business or a transaction for which the remaining assets of the debtor were unreasonably small in relation to the business or transaction; or

(b) Intended to incur, or believed or reasonably should have believed that he would incur, debts beyond his ability to pay as they became due.

2. In determining actual intent under subdivision (1) of subsection 1 of this section, consideration may be given, among other factors, to whether:

(1) The transfer or obligation was to an insider;

(2) The debtor retained possession or control of the property transferred after the transfer;

(3) The transfer or obligation was disclosed or concealed;

(4) Before the transfer was made or obligation was incurred, the debtor had been sued or threatened with suit;

(5) The transfer was of substantially all the debtor's assets;

(6) The debtor absconded;

(7) The debtor removed or concealed assets;

(8) The value of the consideration received by the debtor was reasonably equivalent to the value of the asset transferred or the amount of the obligation incurred;

(9) The debtor was insolvent or became insolvent shortly after the transfer was made or the obligation was incurred;

(10) The transfer occurred shortly before or shortly after a substantial debt was incurred; and

(11) The debtor transferred the essential assets of the business to a lienor who transferred the assets to an insider of the debtor.

(L. 1992 S.B. 448)

(2004) Failure to specifically plead theory of piercing the corporate veil or alter ego does not preclude creditor from recovering under Uniform Fraudulent Transfer Act. Fischer v. Brancato, 147 S.W.3d 794 (Mo.App.E.D.).



Section 428.029 Transfers fraudulent as to present creditors.

Effective 28 Aug 1992

Title XXVII DEBTOR-CREDITOR RELATIONS

428.029. Transfers fraudulent as to present creditors. — 1. A transfer made or obligation incurred by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made or the obligation was incurred if the debtor made the transfer or incurred the obligation without receiving a reasonably equivalent value in exchange for the transfer or obligation and the debtor was insolvent at that time or the debtor became insolvent as a result of the transfer or obligation.

2. A transfer made by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made if the transfer was made to an insider for an antecedent debt, the debtor was insolvent at that time, and the insider had reasonable cause to believe that the debtor was insolvent.

(L. 1992 S.B. 448)



Section 428.034 When transfer is made or obligation is incurred.

Effective 28 Aug 1992

Title XXVII DEBTOR-CREDITOR RELATIONS

428.034. When transfer is made or obligation is incurred. — For the purposes of sections 428.005 to 428.059:

(1) A transfer is made:

(a) With respect to an asset that is real property other than a fixture, but including the interest of a seller or purchaser under a contract for the sale of the asset, when the transfer is so far perfected that a good-faith purchaser of the asset from the debtor against whom applicable law permits the transfer to be perfected cannot acquire an interest in the asset that is superior to the interest of the transferee; and

(b) With respect to an asset that is not real property or that is a fixture, when the transfer is so far perfected that a creditor on a simple contract cannot acquire a judicial lien otherwise than under sections 428.005 to 428.059 that is superior to the interest of the transferee;

(2) If applicable law permits the transfer to be perfected as provided in subdivision (1) of this section and the transfer is not so perfected before the commencement of an action for relief under sections 428.005 to 428.059, the transfer is deemed made immediately before the commencement of the action;

(3) If applicable law does not permit the transfer to be perfected as provided in subdivision (1) of this section, the transfer is made when it becomes effective between the debtor and the transferee;

(4) A transfer is not made until the debtor has acquired rights in the asset transferred;

(5) An obligation is incurred:

(a) If oral, when it becomes effective between the parties; or

(b) If evidenced by a writing, when the writing executed by the obligor is delivered to or for the benefit of the obligee.

(L. 1992 S.B. 448)



Section 428.039 Remedies of creditors.

Effective 28 Aug 1992

Title XXVII DEBTOR-CREDITOR RELATIONS

428.039. Remedies of creditors. — 1. In an action for relief against a transfer or obligation under sections 428.005 to 428.059, a creditor, subject to the limitations in section 428.044, may obtain:

(1) Avoidance of the transfer or obligation to the extent necessary to satisfy the creditor's claim;

(2) An attachment or other provisional remedy against the asset transferred or other property of the transferee in accordance with the procedure prescribed by applicable laws of this state;

(3) Subject to applicable principles of equity and in accordance with applicable rules of civil procedure,

(a) An injunction against further disposition by the debtor or a transferee, or both, of the asset transferred or of other property;

(b) Appointment of a receiver to take charge of the asset transferred or of other property of the transferee; or

(c) Any other relief the circumstances may require.

2. If a creditor has obtained a judgment on a claim against the debtor, the creditor, if the court so orders, may levy execution on the asset transferred or its proceeds.

(L. 1992 S.B. 448)



Section 428.044 Defenses, liability, and protection of transferee.

Effective 28 Aug 1992

Title XXVII DEBTOR-CREDITOR RELATIONS

428.044. Defenses, liability, and protection of transferee. — 1. A transfer or obligation is not voidable under subdivision (1) of subsection 1 of section 428.024 against a person who took in good faith and for a reasonably equivalent value or against any subsequent transferee or obligee.

2. Except as otherwise provided in this section, to the extent a transfer is voidable in an action by a creditor under subdivision (1) of subsection 1 of section 428.039, the creditor may recover judgment for the value of the asset transferred, as adjusted under subsection 3 of this section or the amount necessary to satisfy the creditor's claim, whichever is less. The judgment may be entered against:

(1) The first transferee of the asset or the person for whose benefit the transfer was made; or

(2) Any subsequent transferee other than a good-faith transferee who took for value or from any subsequent transferee.

3. If the judgment under subsection 2 of this section is based upon the value of the asset transferred, the judgment must be for an amount equal to the value of the asset at the time of the transfer, subject to adjustment as the equities may require.

4. Notwithstanding voidability of a transfer or an obligation under sections 428.005 to 428.059, a good-faith transferee or obligee is entitled, to the extent of the value given the debtor for the transfer or obligation, to:

(1) A lien on or a right to retain any interest in the asset transferred;

(2) Enforcement of any obligation incurred; or

(3) A reduction in the amount of the liability on the judgment.

5. A transfer is not voidable under subdivision (2) of subsection 1 of section 428.024 or section 428.029 if the transfer results from:

(1) Termination of a lease upon default by the debtor when the termination is pursuant to the lease and applicable law; or

(2) Enforcement of a security interest in compliance with sections 400.9-101 to 400.9-507.

6. A transfer is not voidable under subsection 2 of section 428.029:

(1) To the extent the insider gave new value to or for the benefit of the debtor after the transfer was made unless the new value was secured by a valid lien;

(2) If made in the ordinary course of business or financial affairs of the debtor and the insider; or

(3) If made pursuant to a good-faith effort to rehabilitate the debtor and the transfer secured present value given for that purpose as well as an antecedent debt of the debtor.

(L. 1992 S.B. 448)



Section 428.049 Extinguishment of claim for relief or cause of action.

Effective 28 Aug 1992

Title XXVII DEBTOR-CREDITOR RELATIONS

428.049. Extinguishment of claim for relief or cause of action. — A claim for relief or cause of action with respect to a fraudulent transfer or obligation under sections 428.005 to 428.059 is extinguished unless action is brought:

(1) Under subdivision (1) of subsection 1 of section 428.024, within four years after the transfer was made or the obligation was incurred or, if later, within one year after the transfer or obligation was or could reasonably have been discovered by the claimant;

(2) Under subdivision (2) of subsection 1 of section 428.024 or subsection 1 of section 428.029, within four years after the transfer was made or the obligation was incurred; or

(3) Under subsection 2 of section 428.029, within one year after the transfer was made or the obligation was incurred.

(L. 1992 S.B. 448)



Section 428.054 Supplementary provisions.

Effective 28 Aug 1992

Title XXVII DEBTOR-CREDITOR RELATIONS

428.054. Supplementary provisions. — Unless displaced by the provisions of sections 428.005 to 428.059, the principles of law and equity, including the law merchant and the law relating to principal and agent, estoppel, laches, fraud, misrepresentation, duress, coercion, mistake, insolvency, or other validating or invalidating cause, supplement its provisions.

(L. 1992 S.B. 448)



Section 428.059 Uniformity of applications and construction.

Effective 28 Aug 1992

Title XXVII DEBTOR-CREDITOR RELATIONS

428.059. Uniformity of applications and construction. — Sections 428.005 to 428.059 shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of sections 428.005 to 428.059 among states enacting it.

(L. 1992 S.B. 448)



Section 428.105 Definitions.

Effective 28 Aug 1996

Title XXVII DEBTOR-CREDITOR RELATIONS

428.105. Definitions. — 1. For the purposes of sections 428.105 to 428.135:

(1) "Court" is the United States Supreme Court, Federal Courts of Appeal, Federal District Courts, Federal Magistrates, Federal Administrative Courts, Missouri supreme court, Missouri courts of appeal, Missouri circuit courts, and Missouri associate circuit courts but shall not include municipal courts;

(2) "Filing officer" is the secretary of state, the recorder of deeds of any county, the circuit clerk of any county or any public official or authorized employee required by law to accept for filing and keep as a public record any lien, deed, instrument, judgment or other document, whether in paper, electronic or other form, required to be filed or recorded under the laws of this state;

(3) "Nonconsensual common law lien" is a document that purports to assert a lien against the assets, real or personal, of any person and that, regardless of any self-description:

(a) Is not expressly provided for by a specific state or federal statute;

(b) Does not depend upon the consent of the owner of the property affected or the existence of a contract for its existence; and

(c) Is not an equitable or constructive lien imposed by a state or federal court of competent jurisdiction.

2. Nothing in sections 428.105 to 428.135 shall be construed to create a lien or interest in property not otherwise existing under state or federal law.

3. Nothing in sections 428.105 to 428.135 shall be construed to permit a municipal court to create a lien or interest in property not otherwise existing under state or federal law.

(L. 1996 S.B. 869 § D-1)



Section 428.110 Filing officer may reject lien, exceptions — filing officer to accept notice of invalid lien, when.

Effective 28 Aug 1996

Title XXVII DEBTOR-CREDITOR RELATIONS

428.110. Filing officer may reject lien, exceptions — filing officer to accept notice of invalid lien, when. — 1. Any filing officer may reject for filing or recording any nonconsensual common law lien. This section shall not be construed to permit rejection of a document that is shown to be authorized by contract, lease or statute or imposed by a state or federal court of competent jurisdiction or filed by a licensed attorney, a financial institution including, but not limited to, any commercial bank, savings and loan association or credit union or a Missouri state licensed mortgage company or mortgage broker.

2. If a nonconsensual common law lien has been accepted for filing, the filing officer shall accept for filing a sworn notice of invalid lien on a form provided by the filing officer signed and submitted by the person against whom such lien was filed or such person's attorney. The form shall be captioned "Notice of Invalid Lien" and shall state the name and address of the person on whose behalf such notice is filed, the name and address of the lien claimant and a clear reference to the document or documents the person believes constitute a nonconsensual common law lien. A copy of the notice of invalid lien shall be mailed by the filing officer to the lien claimant at the lien claimant's last known address within one business day. No filing officer, county or the state shall be liable for the acceptance for filing of a nonconsensual common law lien, nor for the acceptance for filing of a sworn notice of invalid lien pursuant to this subsection.

(L. 1996 S.B. 869 § D-2)



Section 428.115 Lien claimant may petition court, procedure.

Effective 28 Aug 1996

Title XXVII DEBTOR-CREDITOR RELATIONS

428.115. Lien claimant may petition court, procedure. — Any person who attempts to file a lien against real or personal property that is rejected pursuant to subsection 1 of section 428.110 may petition the circuit court of the county of the filing officer that rejected such lien for an order, which may be granted ex parte, directing the filing officer to file or record the lien pending a hearing on whether the lien constitutes a nonconsensual common law lien. The lien claimant shall appear before the court as the petitioner within ten business days following the date of service of the petition and order on the filing officer, and show cause, if any, why the lien should not be declared void and other relief provided for by section 428.125 should not be granted. The petition shall state the grounds upon which relief is requested, and shall be supported by the affidavit of the petitioner or the petitioner's attorney setting forth a concise statement of the facts upon which the claim for relief is based.

(L. 1996 S.B. 869 § D-3)



Section 428.120 Petition to declare lien invalid, procedure.

Effective 28 Aug 1996

Title XXVII DEBTOR-CREDITOR RELATIONS

428.120. Petition to declare lien invalid, procedure. — Any person who has real or personal property or an interest therein, which is subject to a recorded nonconsensual common law lien, who believes such lien is invalid, may petition the circuit court of the county in which the lien has been recorded or filed for an order, which may be granted ex parte, directing the lien claimant to appear before the court within ten business days following the date of service of the petition and order on the lien claimant, and show cause, if any, why the claim of lien should not be declared void and other relief provided for by section 428.125 should not be granted. The petition shall state the grounds upon which relief is requested, and shall be supported by the affidavit of the petitioner or the petitioner's attorney setting forth a concise statement of the facts upon which the claim for relief is based.

(L. 1996 S.B. 869 § D-4)



Section 428.125 Contents of order — remedies — copy of order to be filed.

Effective 28 Aug 1995

Title XXVII DEBTOR-CREDITOR RELATIONS

428.125. Contents of order — remedies — copy of order to be filed. — 1. Any order rendered pursuant to section 428.115 or 428.120 shall clearly state that if the lien claimant fails to appear at the time and place noted, the claim of lien shall be declared void ab initio and released and that the lien claimant shall be ordered to pay the costs incurred by any other party to the proceeding, including reasonable attorney's fees.

2. If, following a hearing on the matter, the court determines that the document at issue is a nonconsensual common law lien, the court shall issue an order declaring the lien void ab initio, releasing the lien and awarding costs and reasonable attorney's fees to the prevailing party.

3. If the court determines that the claim of lien is valid, the court shall issue an order so stating and may award costs and reasonable attorney's fees to the prevailing party.

4. A certified copy of any order rendered pursuant to this section shall be filed by the circuit clerk in the office of the appropriate filing officer.

(L. 1996 S.B. 869 § D-5)



Section 428.130 Filing officers not liable.

Effective 28 Aug 1996

Title XXVII DEBTOR-CREDITOR RELATIONS

428.130. Filing officers not liable. — Filing officers and any employees thereof, acting in the scope of employment, shall not be liable for damages pursuant to sections 428.105 to 428.125 and, except as otherwise provided by law, shall not be required to defend decisions to accept or reject any documents.

(L. 1996 S.B. 869 § D-6)



Section 428.135 Liability for filing or recording certain documents.

Effective 28 Aug 1996

Title XXVII DEBTOR-CREDITOR RELATIONS

428.135. Liability for filing or recording certain documents. — Any person who records or files in the office of a filing officer:

(1) Any document purporting to create a nonconsensual common law lien against real or personal property; or

(2) A notice of invalid lien pursuant to subsection 2 of section 428.110 with respect to a valid lien and which the filer knew to be false at the time of filing;

­­

­

(L. 1996 S.B. 869 § D-7)






Chapter 429 Statutory Liens Against Real Estate

Chapter Cross References



Section 429.005 Certain agreements to waive rights under this chapter are unenforceable — exception.

Effective 28 Aug 1992

Title XXVII DEBTOR-CREDITOR RELATIONS

429.005. Certain agreements to waive rights under this chapter are unenforceable — exception. — 1. An agreement by an original contractor, subcontractor, supplier or laborer to waive any right to enforce or claim any lien authorized under this chapter, where the agreement is in anticipation of and in consideration for the awarding of a contract or subcontract to perform work or supply materials for an improvement upon real property, whether expressly stated or implied, is against public policy and shall be unenforceable. The provisions of this section shall not prohibit subordination or release of a lien authorized under this chapter.

2. Nothing contained in this section shall be construed to prohibit contractual provisions requiring lien waivers as a condition for payment.

(L. 1992 H.B. 982 § 1)



Section 429.010 Mechanics' and materialmen's lien, who may assert — extent of lien.

Effective 28 Aug 2013

Title XXVII DEBTOR-CREDITOR RELATIONS

429.010. Mechanics' and materialmen's lien, who may assert — extent of lien. — 1. Any person who shall do or perform any work or labor upon land, rent any machinery or equipment, or use any rental machinery or equipment, or furnish any material, fixtures, engine, boiler or machinery for any building, erection or improvements upon land, or for repairing, grading, excavating, or filling of the same, or furnish and plant trees, shrubs, bushes or other plants or provides any type of landscaping goods or services or who installs outdoor irrigation systems under or by virtue of any contract with the owner or proprietor thereof, or his or her agent, trustee, contractor or subcontractor, or without a contract if ordered by a city, town, village or county having a charter form of government to abate the conditions that caused a structure on that property to be deemed a dangerous building under local ordinances pursuant to section 67.410, upon complying with the provisions of sections 429.010 to 429.340, shall have for his or her work or labor done, machinery or equipment rented or materials, fixtures, engine, boiler, machinery, trees, shrubs, bushes or other plants furnished, or any type of landscaping goods or services provided, a lien upon such building, erection or improvements, and upon the land belonging to such owner or proprietor on which the same are situated, to the extent of three acres; or if such building, erection or improvements be upon any lot of land in any town, city or village, or if such building, erection or improvements be for manufacturing, industrial or commercial purposes and not within any city, town or village, then such lien shall be upon such building, erection or improvements, and the lot, tract or parcel of land upon which the same are situated, and not limited to the extent of three acres, to secure the payment of such work or labor done, machinery or equipment rented, or materials, fixtures, engine, boiler, machinery, trees, shrubs, bushes or other plants or any type of landscaping goods or services furnished, or outdoor irrigation systems installed; except that if such building, erection or improvements be not within the limits of any city, town or village, then such lien shall be also upon the land to the extent necessary to provide a roadway for ingress to and egress from the lot, tract or parcel of land upon which such building, erection or improvements are situated, not to exceed forty feet in width, to the nearest public road or highway. Such lien shall be enforceable only against the property of the original purchaser of such plants unless the lien is filed against the property prior to the conveyance of such property to a third person. For claims involving the rental of machinery or equipment, the lien shall be for the reasonable rental value of the machinery or equipment during the period of actual use and any periods of nonuse taken into account in the rental contract, while the machinery or equipment is on the property in question.

2. There shall be no lien involving the rental of machinery or equipment unless:

(1) The improvements are made on commercial property;

(2) The amount of the claim exceeds five thousand dollars; and

(3) The party claiming the lien provides written notice within fifteen business days of the commencement of the use of the rental machinery or equipment to the property owner that rental machinery or equipment is being used upon their property. Such notice shall identify the name of the entity that rented the machinery or equipment and the machinery or equipment being rented.

­­

­

(RSMo 1939 § 3546, A.L. 1959 S.B. 257 & 295, A.L. 1974 H.B. 1251 § 429.010 subsec. 2, A.L. 1986 H.B. 942, et al., A.L. 1990 S.B. 808 & 672, A.L. 1992 H.B. 1434 & 1490, A.L. 2005 S.B. 320, A.L. 2007 S.B. 302, A.L. 2013 S.B. 357)

Prior revisions: 1929 § 3156; 1919 § 7216; 1909 § 8212

(1972) A mechanic's lien does not attach to buildings and property owned by a municipality and used for the benefit of the public. Union Reddi-Mix Co. v. Specialty Concrete Contr. (A.), 476 S.W.2d 160.

(2008) This section and section 107.170 are intended to provide inclusive protection to those furnishing labor and materials for public benefit. Collins & Hermann, Inc. V. TM2 Construction Co., 263 S.W.3d 793 (Mo.App. E.D.).



Section 429.012 Original contractor to have lien, when — requirements, failure to provide notice, penalty, exception — agents, insurance companies or escrow, accepting fraudulent lien waiver or false affidavit for gain, penalty.

Effective 01 Jan 2017, see footnote

Title XXVII DEBTOR-CREDITOR RELATIONS

429.012. Original contractor to have lien, when — requirements, failure to provide notice, penalty, exception — agents, insurance companies or escrow, accepting fraudulent lien waiver or false affidavit for gain, penalty. — 1. Every original contractor, who shall do or perform any work or labor upon, or furnish any material, fixtures, engine, boiler or machinery for any building, erection or improvements upon land, or for repairing the same, under or by virtue of any contract, or without a contract if ordered by a city, town, village or county having a charter form of government to abate the conditions that caused a structure on that property to be deemed a dangerous building under local ordinances pursuant to section 67.410, shall provide to the person with whom the contract is made or to the owner if there is no contract, prior to receiving payment in any form of any kind from such person, (a) either at the time of the execution of the contract, (b) when the materials are delivered, (c) when the work is commenced, or (d) delivered with first invoice, a written notice which shall include the following disclosure language in ten-point bold type:

NOTICE TO OWNER

FAILURE OF THIS CONTRACTOR TO PAY THOSE PERSONS SUPPLYING MATERIAL OR SERVICES TO COMPLETE THIS CONTRACT CAN RESULT IN THE FILING OF A MECHANIC'S LIEN ON THE PROPERTY WHICH IS THE SUBJECT OF THIS CONTRACT PURSUANT TO CHAPTER 429, RSMO. TO AVOID THIS RESULT YOU MAY ASK THIS CONTRACTOR FOR "LIEN WAIVERS" FROM ALL PERSONS SUPPLYING MATERIAL OR SERVICES FOR THE WORK DESCRIBED IN THIS CONTRACT. FAILURE TO SECURE LIEN WAIVERS MAY RESULT IN YOUR PAYING FOR LABOR AND MATERIAL TWICE.

2. Compliance with subsection 1 of this section shall be a condition precedent to the creation, existence or validity of any mechanic's lien in favor of such original contractor.

3. Any original contractor who fails to provide the written notice set out in subsection 1 of this section, with intent to defraud, shall be guilty of a class B misdemeanor and any contractor who knowingly issues a fraudulent lien waiver or a false affidavit shall be guilty of a class D felony.

4. The provisions of subsections 1 and 2 of this section shall not apply to new residences for which the buyer has been furnished mechanics' and suppliers' lien protection through a title insurance company registered in the state of Missouri.

5. Any settlement agent, including but not limited to any title insurance company, title insurance agency, title insurance agent or escrow agent who knowingly accepts, with intent to defraud, a fraudulent lien waiver or a false affidavit shall be guilty of a class D felony if the acceptance of the fraudulent lien waiver or false affidavit results in a matter of financial gain to:

(1) The settlement agent or to its officer, director or employee other than a financial gain from the charges regularly made in the course of its business;

(2) A person related as closely as the fourth degree of consanguinity to the settlement agent or to an officer, director or employee of the settlement agent;

(3) A spouse of the settlement agent, officer, director or employee of the settlement agent; or

(4) A person related as closely as the fourth degree of consanguinity to the spouse of the settlement agent, officer, director or employee of the settlement agent.

(RSMo 1939 § 3546, A.L. 1959 S.B. 257 & 295, A.L. 1974 H.B. 1251 § 429.010 subsec. 1, A.L. 1986 H.B. 942, et al., A.L. 1992 H.B. 1434 & 1490, A.L. 1993 S.B. 18, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 429.013 Definitions — subcontractor to have lien, when — consent of owner, form — requirements — penalties for violation.

Effective 01 Jan 2017, see footnote

Title XXVII DEBTOR-CREDITOR RELATIONS

429.013. Definitions — subcontractor to have lien, when — consent of owner, form — requirements — penalties for violation. — 1. The provisions of this section shall apply only to the repair or remodeling of or addition to owner-occupied residential property of four units or less. The term "owner" means the owner of record at the time any contractor, laborer or materialman agrees or is requested to furnish any work, labor, material, fixture, engine, boiler or machinery. The term "owner-occupied" means that property which the owner currently occupies, or intends to occupy and does occupy as a residence within a reasonable time after the completion of the repair, remodeling or addition which is the basis for the lien sought, pursuant to this section. The term "residential property" means property consisting of four or less existing units to which repairs, remodeling or additions are undertaken. This section shall not apply to the building, construction or erection of any improvements constituting the initial or original residential unit or units or other improvements or appurtenances forming a part of the original development of the property. The provisions added to this subsection in 1990 are intended to clarify the scope and meaning of this section as originally enacted.

2. No person, other than an original contractor, who performs any work or labor or furnishes any material, fixtures, engine, boiler or machinery for any building or structure shall have a lien under this section on such building or structure for any work or labor performed or for any material, fixtures, engine, boiler, or machinery furnished unless an owner of the building or structure pursuant to a written contract has agreed to be liable for such costs in the event that the costs are not paid. Such consent shall be printed in ten point bold type and signed separately from the notice required by section 429.012 and shall contain the following words:

CONSENT OF OWNER

CONSENT IS HEREBY GIVEN FOR FILING OF MECHANIC'S LIENS BY ANY PERSON WHO SUPPLIES MATERIALS OR SERVICES FOR THE WORK DESCRIBED IN THIS CONTRACT ON THE PROPERTY ON WHICH IT IS LOCATED IF HE IS NOT PAID.

3. In addition to complying with the provisions of section 429.012, every original contractor shall retain a copy of the notice required by that section and any consent signed by an owner and shall furnish a copy to any person performing work or labor or furnishing material, fixtures, engines, boilers or machinery upon his request for such copy of the notice or consent. It shall be a condition precedent to the creation, existence or validity of any lien by anyone other than an original contractor that a copy of a consent in the form prescribed in subsection 2 of this section, signed by an owner, be attached to the recording of a claim of lien. The signature of one or more of the owners shall be binding upon all owners. Nothing in this section shall relieve the requirements of any original contractor under sections 429.010 and 429.012.

4. In the absence of a consent described in subsection 2 of this section, full payment of the amount due under a contract to the contractor shall be a complete defense to all liens filed by any person performing work or labor or furnishing material, fixtures, engines, boilers or machinery. Partial payment to the contractor shall only act as an offset to the extent of such payment.

5. Any person falsifying the signature of an owner, with intent to defraud, in the consent of owner provided in subsection 2 of this section shall be guilty of a class D felony. Any original contractor who knowingly issues a fraudulent consent of owner shall be guilty of a class D felony.

(L. 1986 H.B. 942, et al., A.L. 1989 H.B. 630, A.L. 1990 S.B. 808 & 672, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 429.014 Lien fraud, penalties — claim against original contract, when.

Effective 01 Jan 2017, see footnote

Title XXVII DEBTOR-CREDITOR RELATIONS

429.014. Lien fraud, penalties — claim against original contract, when. — 1. Any original contractor, subcontractor or supplier who fails or refuses to pay any subcontractor, materialman, supplier or laborer for any services or materials provided pursuant to any contract referred to in section 429.010, 429.012 or 429.013 for which the original contractor, subcontractor or supplier has been paid, with the intent to defraud, commits the offense of lien fraud, regardless of whether the lien was perfected or filed within the time allowed by law.

2. A property owner or lessee who pays a subcontractor, materialman, supplier or laborer for the services or goods claimed pursuant to a lien, for which the original contractor, subcontractor or supplier has been paid, shall have a claim against the original contractor, subcontractor or supplier who failed or refused to pay the subcontractor, materialman, supplier or laborer.

3. Lien fraud is a class D felony if the amount of the lien filed or the aggregate amount of all liens filed on the subject property as a result of the conduct described in subsection 1 of this section is in excess of five hundred dollars, otherwise lien fraud is a class A misdemeanor. If no liens are filed, lien fraud is a class A misdemeanor.

(L. 1986 H.B. 942, et al. § 1, A.L. 1988 H.B. 1711, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 429.015 Lien authorized for architectural, professional engineering, land survey, or landscape architecture — extent of lien — priority — defenses.

Effective 28 Aug 2011

Title XXVII DEBTOR-CREDITOR RELATIONS

429.015. Lien authorized for architectural, professional engineering, land survey, or landscape architecture — extent of lien — priority — defenses. — 1. Every registered architect or corporation registered to practice architecture, every registered professional engineer or corporation registered to practice professional engineering, every registered landscape architect or corporation registered to practice landscape architecture, and every registered land surveyor or corporation registered to practice land surveying, who does any landscape architectural, architectural, engineering or land surveying work upon or performs any landscape architectural, architectural, engineering or land surveying service directly connected with the erection or repair of any building or other improvement upon land under or by virtue of any contract with the owner or lessee thereof, or such owner's or lessee's agent, trustee, contractor or subcontractor, or without a contract if ordered by a city, town, village or county having a charter form of government to abate the conditions that caused a structure on that property to be deemed a dangerous building under local ordinances pursuant to section 67.410, upon complying with the provisions of this chapter, shall have for such person's landscape architectural, architectural, engineering or land surveying work or service so done or performed, a lien upon the building or other improvements and upon the land belonging to the owner or lessee on which the building or improvements are situated, to the extent of three acres. If the building or other improvement is upon any lot of land in any town, city or village, then the lien shall be upon such building or other improvements, and the lot or land upon which the building or other improvements are situated, to secure the payment for the landscape architectural, architectural, engineering or land surveying work or service so done or performed. For purposes of this section, a corporation engaged in the practice of architecture, engineering, landscape architecture, or land surveying, shall be deemed to be registered if the corporation itself is registered under the laws of this state to practice architecture, engineering or land surveying.

2. Every mechanic or other person who shall do or perform any work or labor upon or furnish any material or machinery for the digging of a well to obtain water under or by virtue of any contract with the owner or lessee thereof, or such owner's or lessee's agent, trustee, contractor or subcontractor, upon complying with the provisions of sections 429.010 to 429.340 shall have for such person's work or labor done, or materials or machinery furnished, a lien upon the land belonging to such owner or lessee on which the same are situated, to the extent of three acres, to secure the payment of such work or labor done, or materials or machinery furnished as aforesaid.

3. Every mechanic or other person who shall do or perform any work or labor upon, or furnish any material, fixtures, engine, boiler or machinery, for the purpose of demolishing or razing a building or structure under or by virtue of any contract with the owner or lessee thereof, or such owner's or lessee's agent, trustee, contractor or subcontractor, or without a contract if ordered by a city, town, village or county having a charter form of government to abate the conditions that caused a structure on that property to be deemed a dangerous building under local ordinances pursuant to section 67.410, upon complying with the provisions of sections 429.010 to 429.340, shall have for such person's work or labor done, or materials, fixtures, engine, boiler or machinery furnished, a lien upon the land belonging to such owner or lessee on which the same are situated, to the extent of three acres. If the building or buildings to be demolished or razed are upon any lot of land in any town, city or village, then the lien shall be upon the lot or lots or land upon which the building or other improvements are situated, to secure the payment for the labor and materials performed.

4. The provisions of sections 429.030 to 429.060 and sections 429.080 to 429.430* applicable to liens of mechanics and other persons shall apply to and govern the procedure with respect to the liens provided for in subsections 1, 2 and 3 of this section.

5. Any design professional or corporation authorized to have lien rights under subsection 1 of this section shall have a lien upon the building or other improvement and upon the land, whether or not actual construction of the planned work or improvement has commenced if:

(1) The owner or lessee thereof, or such owner's or lessee's agent or trustee, contracted for such professional services directly with the design professional or corporation asserting the lien; and

(2) The owner or lessee is the owner or lessee of such real property either at the time the contract is made or at the time the lien is filed.

6. Priority between a design professional or corporation lien claimant and any other mechanic's lien claimant shall be determined pursuant to the provisions of section 429.260 on a pro rata basis.

7. In any civil action, the owner or lessee may assert defenses which include that the actual construction of the planned work or improvement has not been performed in compliance with the professional services contract, is impracticable or is economically infeasible.

8. The agreement is in writing.

(L. 1971 S.B. 217, A.L. 1988 H.B. 1711, A.L. 1989 H.B. 190, et al., A.L. 1990 S.B. 808 & 672, A.L. 1992 H.B. 1434 & 1490, A.L. 1997 S.B. 171, A.L. 2011 S.B. 325)

*Section 429.430 was repealed by H.B. 1634, 1978.

(1978) Held, that claimant was entitled to mechanics lien for contributing to performance of demolition contract by demolishing and removing debris, although initially called to site for rescue assistance. Marsh v. Allright Missouri, Inc. (A.), 568 S.W.2d 577.

(1992) Statute precludes architectural firm which performs architectural services under a contract while it is unregistered with the board for architects, engineers and land surveyors from having statutory lien for services. Statute requires architectural services to be performed under a contract in order to have enforceable lien. In re Branson Mall, Inc., 970 F.2d 456 (8th Cir.).



Section 429.016 Residential real property — recording required, procedure — failure to record, effect of — form of notice — separate notice required, when — release of lien, procedure — waiver, when.

Effective 28 Aug 2010

Title XXVII DEBTOR-CREDITOR RELATIONS

429.016. Residential real property — recording required, procedure — failure to record, effect of — form of notice — separate notice required, when — release of lien, procedure — waiver, when. — 1. The provisions of this section shall only apply to mechanic's liens asserted against residential real property, other than mechanic's liens for the repair, remodeling, or addition to owner-occupied residential property of four units or less which are governed by section 429.013 and other applicable sections of this chapter.

2. As used in this section, the term "residential real property" means any parcel of real estate, improved or unimproved, that is intended to be used or is used for the construction of residential structures and related improvements which support the residential use of the land where such residential structures are intended, upon completion, either to be occupied or sold by the current owner. Such residential structures shall include any residential dwelling of four units or less, whether or not a unit is occupied by an owner, and shall also include any structures consisting solely of residential condominiums, townhouses or cooperatives regardless of the number of units. The definition of "residential real estate" shall exclude any mixed use or planned unit developments except to the extent that any residential uses of such developments are, or will be, located on separate, identifiable parcels from the nonresidential uses and then only as to those residential uses. Residential real property shall also include any streets, sidewalks, utility services, improved common areas, or other facilities which are constructed within the defined residential use structures or located on or within the separate and identifiable parcels identified as for residential use.

3. Any person or entity, hereinafter referred to as claimant, who seeks to retain the right to assert a mechanic's lien against residential real property, hereinafter referred to as property, shall record a notice of rights in the office of the recorder of deeds for the county in which the property is located, not less than five calendar days prior to the intended date of closing stated in a notice of intended sale as contemplated in this section.

4. Notwithstanding subsection 3 of this section, a claimant that is accurately identified in any previously recorded notice of rights recorded as to the property is relieved of its duty to record a notice of rights.

5. If the last day to record the notice of rights falls on a Saturday, Sunday, or legal holiday recognized by the state of Missouri, the notice of rights shall be recorded not later than the next day that the office of the recorder of deeds is open for business.

6. Any claimant that fails to record such notice of rights shall be deemed to waive and forfeit any right to assert a mechanic's lien against such property. Despite any such waiver and forfeiture of mechanic's lien rights, the claimant shall retain all other rights and remedies allowed by law to collect payment for its work, labor, and materials.

7. Notwithstanding any other provision of this section, a notice of rights recorded after the owner's conveyance of the property to a bona fide purchaser for value shall not be effective to preserve the claimant's mechanic's lien rights to the property.

8. The notice of rights shall comply with section 59.310 and be on a form substantially as follows:

­

­

­­

­

9. The notice of rights shall be recorded by the claimant in the office of the recorder of deeds of the county in which the property is located.

10. The recorder of deeds shall record such notice of rights in the land records and index notice of rights such that owners shall be deemed grantors and claimants shall be deemed grantees, and the grantor's signature shall not be required for recording.

11. (1) If the record title owner of residential real property, hereinafter the owner, has contracted with a claimant for the performance or provision of work, labor, or materials for the improvement of such property in order to facilitate the owner's sale of such property to a bona fide purchaser for value as contemplated in this section, then the owner or such owner's designated agent shall record a notice of intended sale in the office of the recorder of deeds for the county in which the property is located. The notice of intended sale shall be recorded not less than forty-five calendar days prior to the earliest calendar date the owner intends to close on the sale of such property to such purchaser. The notice of intended sale shall state the calendar date on which the owner intends to close on the sale of such property to such purchaser. Only one notice of intended sale shall be recorded, even if the intended date of closing stated therein is postponed to a date later than that stated in the notice of intended sale. The owner's, or its designated agent's, recording of a notice of intended sale as to the subject property, as contemplated herein, is a condition precedent to a claimant's obligation to record a notice of rights as to the subject property in order to retain a claimant's mechanic's lien rights as to such property.

(2) The owner, or its designated agent, shall post on the subject property, or at an entrance to the subject property, or at any jobsite office located at or near the subject property, a copy of the owner's notice of intended sale.

(3) The owner, or its designated agent, shall provide any claimant with a copy of the notice of intended sale and a copy of a legal description of the subject property, within five calendar days after the date the owner, or its designated agent, receives a written request for the same from any such claimant. The information contemplated herein shall be transmitted by U.S. mail addressed to the claimant's registered agent or principal place of business or transmitted by other commercially reasonable means. A claimant shall, in turn, provide any person or entity with which it has contracted to perform or provide work, labor, or materials for the improvement of the subject property with written notice in the same form and manner, and containing the same information, as the written notice issued by the owner, all within ten calendar days after the date the claimant receives a written request for the same from any such person or entity.

(4) If any owner, or its designated agent, fails to comply with the requirements of this section, a claimant shall be entitled to receive, as its sole and exclusive remedy for such failure to comply with the section, the claimant's actual and reasonable costs, excluding attorney fees, to obtain a legal description of the subject property necessary for the claimant to record its notice of rights. The costs described in this section shall be lienable expenses. The owner's or its designated agent's failure to post or mail or transmit the information contemplated in this section shall not relieve, and is not a condition precedent to, a claimant's obligation to record its notice of right in order to retain claimant's mechanic lien rights as to such property.

(5) The owner, or its designated agent, shall not be liable to any claimant, or other person, for any error, omission, or inaccuracy in the content of the information provided and disclosed by the owner, or its designated agent, except as otherwise expressly provided in this section. If a claimant receives a copy of the notice of intended sale and a legal description of the subject property from the owner or its designated agent as contemplated in this section and the claimant relies in good faith upon the legal description and includes such legal description in a notice of rights as required in this section, and the claimant's notice of rights otherwise complies with the requirements of this section, then any such claimant's notice of rights shall be deemed to comply with the requirements of this section, and such claimant's right to assert a mechanic's lien as to the subject residential real property shall be retained even if subsequently it is determined that such legal description is in error or inaccurate as to the subject residential real property.

12. The recording of a notice of rights shall not extend the time for filing a mechanic's lien as provided under section 429.080.

13. A separate notice of rights shall be recorded for each lot or parcel of residential real property upon which the claimant performs its work. Nothing herein shall be construed to prohibit the claimant from providing a notice of rights covering multiple lots in the same subdivision if common ownership of lots exists. If the claimant commences its work prior to the platting or subdivision of a tract of land comprising residential real property, the claimant is only required to record one notice of rights provided that the entire tract of land upon which any such lien is to be asserted is described in such notice of rights.

14. The claimant shall not be required to provide the notice required under section 429.100, but compliance with the requirements of this section shall not relieve the claimant of its duty to comply with all other applicable sections of this chapter, except as specifically modified herein, in order to preserve, assert, and enforce its mechanic's lien rights.

15. For purposes of any mechanic's liens against residential real property only, a claimant satisfies the just and true account requirement contained in section 429.080 by providing the following information and documentation as part of its mechanic's lien claim filed with the clerk of the circuit court:

(1) A photocopy of the file-stamped notice of rights and any renewals of notice of rights recorded by or identifying claimant;

(2) The name and address of the person or entity which claimant contracted with to perform work on the property;

(3) A copy of any contract or contracts, purchase order or orders, or proposal or proposals, hereinafter collectively referred to as agreements, and any agreed change orders or modifications to such agreement or agreements under which claimant performed its work on the property;

(4) In the absence of any written agreement or agreements, a general description of the scope of work agreed to be performed by claimant on the property and the basis for payment for such work as agreed to by claimant and the contracting party;

(5) All invoices submitted by claimant for its work on the property;

(6) An accurate statement of account which shows all payments or credits against amounts otherwise due to claimant for the work performed on the property and the calculation or basis for the amount claimed by claimant in its mechanic's lien statement; and

(7) The last date that claimant performed any work or labor upon, or provided any materials or equipment to, the property;

(8) The claimant shall attach a file-stamped copy of his or her notice of rights to claimant's mechanic's lien statement if and when filed with the circuit clerk under section 429.080.

16. To the extent that any error in the information contained in the claimant's notice of rights prejudices the owner, any lender, disbursing company, title insurance company, or subsequent purchaser of the property, the claimant's rights to assert a mechanic's lien shall be forfeited to the extent of the prejudice caused by such error.

17. A person having an interest in any residential real property against which a mechanic's lien has been filed may release such residential real property from any such mechanic's lien by:

(1) Depositing in the office of the circuit clerk a sum of money, in cash or certified check, an irrevocable letter of credit, which may be secured, issued by a federally or state-chartered bank, savings and loan association or savings bank, referred to hereafter as a bank, authorized to and doing business in the state of Missouri, or a surety bond issued by a surety company authorized to do surety business in the state of Missouri and having a certificate of authority to do business with the United States government in accordance with 31 CFR Section 223.1, in an amount not less than one hundred fifty percent of the amount of the mechanic's lien being released; and

(2) Recording with the recorder of deeds and filing with the circuit clerk a certificate of deposit signed by the circuit clerk which provides the following information:

(a) Amount of money deposited, amount of the letter of credit deposited, or penal sum of the bond deposited, along with the name and address of the bank issuing the letter of credit or surety company issuing the bond, as well as a service address for the bank or surety company;

(b) Name of claimant, number assigned to the mechanic's lien being released, and the amount of the mechanic's lien being released;

(c) Legal description of the property against which the mechanic's lien was filed;

(d) Name, address, and property interest of the person making the deposit of money, providing the letter of credit or providing the surety bond; and

(e) A certification by the person making the deposit of money, providing the letter of credit, or providing the surety bond that they have mailed a copy of the certificate of deposit to the claimant at the address listed on the mechanic's lien being released, along with a copy of any letter of credit or bond deposited by said person.

18. Any surety bond deposited as substitute collateral shall obligate the surety company, to the extent of the penal sum of the bond, to pay any judgment entered under section 429.210.

19. Any letter of credit deposited as substitute collateral shall obligate the issuing bank, to the extent of the amount of the letter of credit, to pay any judgment entered under section 429.210.

20. Upon release of the residential real property from a mechanic's lien by the deposit of substitute collateral, the claimant's rights are transferred from the residential real property to the substitute collateral.

21. Upon determination of the amount of claimant's claim, if any, against the substitute collateral, the court shall either:

(1) Order the circuit clerk to pay the claimant any sums awarded out of the deposited funds and release any remainder to the person or entity who made the cash deposit;

(2) Order the bank to issue payment under the letter of credit for the awarded amount but not exceeding the amount of the letter of credit;

(3) Render judgment against the surety company on the bond for the amount awarded up to but not exceeding the penal sum of the bond; or

(4) Release the substitute collateral

­­

­

22. The deposit of substitute collateral and release of claimant's mechanic's lien shall not modify any aspect of the priority of claimant's interest, claimant's burden of proving compliance with the mechanic's lien statutes, or claimant's obligations with respect to enforcement of its mechanic's lien claim, including, but not limited to, time for filing suit to enforce and necessary parties to the suit to enforce. It is the intent only that the deposited substitute collateral shall be the ultimate source of any potential recovery by claimant instead of the funds generated by foreclosure of the residential real property.

23. A release of a mechanic's lien under the deposit of substitute collateral shall not relieve any claimant of potential liability for slander of title or otherwise due to the filing of claimant's mechanic's lien.

24. The surety company for any bond or the bank which issued the letter of credit deposited under this section shall be made a party to any mechanic's lien enforcement action with respect to any mechanic's lien released by the deposit of said bond or letter of credit.

25. Any claimant may waive its right to assert a mechanic's lien against residential real property by executing a partial or full waiver of mechanic's lien rights, whether conditioned upon receipt of payment or unconditional, provided that a waiver of mechanic's lien rights shall not be deemed or interpreted to waive or release mechanic's lien rights in exchange for a payment of less than the amount claimed due at that time unless such mechanic's lien waiver is an unconditional, final mechanic's lien waiver in compliance with this section.

26. An unconditional, final lien waiver is a complete and absolute waiver of any mechanic's lien rights against the residential real property described in the mechanic's lien waiver, including any rights which might otherwise arise from remedial or additional labor, services, or materials provided to the residential real property, or which might benefit the residential real property, under either an initial agreement or a supplemental agreement entered into by the same parties prior to the execution of the unconditional, final mechanic's lien waiver.

27. An unconditional, final mechanic's lien waiver shall only be valid if it is on a form that is substantially as follows:

­

­

­­

­

28. A claimant executing an unconditional, final mechanic's lien waiver for less than full consideration shall be bound by such mechanic's lien waiver as it relates to any rights to assert a mechanic's lien against the property, but such mechanic's lien waiver shall not constitute a waiver or release of any other claim, remedy, or cause of action.

29. An unconditional, final mechanic's lien waiver meeting the requirements of this section is valid and enforceable as to claimant's mechanic's lien rights as to the property identified on the unconditional, final mechanic's lien waiver notwithstanding claimant's failure to receive any promised payment or other consideration.

30. Any claimant who has recorded a notice of rights and who has been paid in full for the work performed on the property shall timely execute an unconditional, final mechanic's lien waiver, shall not unreasonably withhold such a waiver when circumstances require prompt execution, and in no event shall fail to provide a waiver any later than five calendar days after claimant's receipt of a written request to do so by any person or entity. A claimant who fails or refuses timely to execute an unconditional, final lien waiver when such claimant has been paid in full for any labor, materials, services, or equipment supplied or used in the improvement to the property shall be presumed liable for slander of title and for any damages sustained as a result thereof, together with a statutory penalty of five hundred dollars.

31. The provisions of this section shall apply to any residential real property conveyance closing on or after November 1, 2010.

(L. 2010 H.B. 1692, et al. merged with H.B. 2058)



Section 429.020 Lien for street, sidewalk, sewer or pipeline adjacent to land.

Effective 28 Aug 1992

Title XXVII DEBTOR-CREDITOR RELATIONS

429.020. Lien for street, sidewalk, sewer or pipeline adjacent to land. — Every mechanic or other person who shall do or perform any work or labor upon or furnish any material for the construction of any street, curb, sidewalk, sewerline, waterline, or other pipeline in front of, adjacent to, along or adjoining any lot, tract or parcel of land in any town, city or village, under or by virtue of any contract with the owner or proprietor of such lot, tract or parcel of land, or his agent, trustee, contractor or subcontractor, or without a contract if ordered by a city, town, village or county having a charter form of government to abate the conditions that caused a structure on that property to be deemed a dangerous building under local ordinances pursuant to section 67.410, shall, upon complying with the provisions of sections 429.010 to 429.340, have a lien upon such lot, tract or parcel of land for his work or labor done, or material furnished.

(RSMo 1939 § 3547, A.L. 1961 p. 341, A.L. 1992 H.B. 1434 & 1490)

Prior revisions: 1929 § 3157; 1919 § 7217; 1909 § 8213



Section 429.030 Amount of property subject to lien.

Effective 28 Aug 1961

Title XXVII DEBTOR-CREDITOR RELATIONS

429.030. Amount of property subject to lien. — The entire land, to the extent aforesaid, upon which any such building, erection or improvement is situated, or in front or alongside of which such street, curb, sidewalk, sewerline, waterline or other pipeline shall have been built, including as well that part of said land which is not covered with such building, erection or other improvement as that part thereof which is covered with the same, shall be subject to all liens created by sections 429.010 to 429.340 to the extent, and only to the extent, of all the right, title and interest owned therein by the owner or proprietor of such building, erection or improvement, and for whose immediate use or benefit the labor was done or the things furnished.

(RSMo 1939 § 3548, A.L. 1961 p. 342)

Prior revisions: 1929 § 3158; 1919 § 7218; 1909 § 8214



Section 429.032 Partial release when lien is on multiple lots or tracts — mechanic's lien claimant to file record in circuit court, content — form for partial release.

Effective 28 Aug 1992

Title XXVII DEBTOR-CREDITOR RELATIONS

429.032. Partial release when lien is on multiple lots or tracts — mechanic's lien claimant to file record in circuit court, content — form for partial release. — 1. When multiple lots, tracts or parcels are the subject of one mechanic's lien created by virtue of sections 429.010 to 429.340, it shall be permissible for every mechanic or other person who has a lien upon such multiple lots, tracts or parcels to release one or more of the lots, tracts or parcels from the mechanic's lien. The lots, tracts or parcels released, and the amount of mechanic's lien debt attributable to such lot, tract or parcel so released shall be specified by the mechanic's lien claimant.

2. Whenever a mechanic's lien filed upon multiple lots, tracts or parcels is partially released as to one or more of the lots, tracts or parcels, it shall be the duty of the mechanic's lien claimant to acknowledge upon the record or the margin thereof, in the office of the clerk of the circuit court, the portion of the mechanic's lien debt that is satisfied and the lots, tracts or parcels which are being released. The acknowledgment shall be sufficient if filed with the clerk of the circuit court in the following form:

­

­

(L. 1992 H.B. 1434 & 1490 § 23)

*Word "be" appears in original rolls.



Section 429.040 Buildings on same or adjacent lots.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

429.040. Buildings on same or adjacent lots. — When the improvements consist of two or more buildings, united together and situated upon the same lot or contiguous lots, or separate buildings upon contiguous lots, or a continuous or connected sidewalk in front or alongside of contiguous lots, and erected under one general contract, it shall not be necessary to file a separate lien upon each building or lot for the work done or materials furnished in the erection of such improvements.

(RSMo 1939 § 3579)

Prior revisions: 1929 § 3189; 1919 § 7249; 1909 § 8237

(1960) Where petition of subcontractor alleged that work in paving and grading of street and driveways for twelve contiguous lots of land was all performed under one contract, that the general contractor engaged to construct the buildings on the various lots and alleged that the contiguous lots were owned by the present owners, it stated a cause of action for a mechanics' lien. Ladue Contracting Co. v. Land Development Co. (A.), 337 S.W.2d 578.

(1960) Where one contract for plumbing was made for a large number of buildings in a subdivision on property owned by four different corporations but which was controlled by a fifth corporation and the lots were separated by streets, they were contiguous within the meaning of this section and therefore subject to the mechanics' lien law. Schwartz v. Shelby Const. Co. (Mo.), 338 S.W.2d 781.

(1968) The words “erected under one general contract” as used in mechanics' lien statutes are not confined to a case where the whole of the buildings are to be completed under one contract, but include a contract to purchase all of the materials of a specified kind for the buildings. Stewart C.&M. Co. v. James H. Stanton Construction Co. (A.), 433 S.W.2d 76.

(1969) Two tracts or two lots which have only one common corner are not “contiguous” within the meaning of this section. Stewart C.&M. Co. v. James H. Stanton Construction Co. (A.), 433 S.W.2d 76.

(1971) Lots held not to be contiguous where private street separated them and contractor who began work after subdividing and building of street was not entitled to single mechanic's lien against all lots. United Lumber Co. v. Minmac Investment Co. (A.), 472 S.W.2d 630.

(2001) Section is the exclusive avenue for filing a blanket lien covering more than one building or lot. Concrete Company of the Ozarks v. Catamount Ridge North, LLC, 63 S.W.3d 260 (Mo.App.S.D.).



Section 429.050 Priority of lien — improvements removed when — exception.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

429.050. Priority of lien — improvements removed when — exception. — The lien for the things aforesaid, or work, shall attach to the buildings, erections or improvements for which they were furnished or the work was done, in preference to any prior lien or encumbrance or mortgage upon the land upon which said buildings, erections, improvements or machinery have been erected or put; and any person enforcing such lien may have such buildings, erections or improvements sold under execution, and the purchaser may remove the same within a reasonable time thereafter; provided, that nothing contained in this section shall be so construed as to allow any such sidewalk as is mentioned in sections 429.010 to 429.340 to be so sold under execution or so removed.

(RSMo 1939 § 3549)

Prior revisions: 1929 § 3159; 1919 § 7219; 1909 § 8215

(1972) This section applies only to new construction and does not apply to improvements or repairs of existing structures thus where prior mortgage was given upon land and an existing structure the mechanic's liens arising incident to improvement or repair of existing structure had no priority over mortgage; but by its actions in inducing lien claimants to furnish material and labor which were the basis of the liens, mortgagee bank waived and was estopped from asserting its priority and mechanic's lien claimants had paramount liens not only on improvements but also on land itself. Trout's Investments, Inc. v. Davis (Mo.), 482 S.W.2d 510.

(1978) Statutes providing for priority of mechanic's lien over deed of trust did not violate due process rights of lender under the deed of trust. Westinghouse Electric Company v. Vann Realty Company (Mo.), 568 S.W.2d 777.



Section 429.060 Lien shall have precedence over subsequent encumbrances.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

429.060. Lien shall have precedence over subsequent encumbrances. — The lien for work and materials as aforesaid shall be preferred to all other encumbrances which may be attached to or upon such buildings, bridges or other improvements, or the ground, or either of them, subsequent to the commencement of such buildings or improvements.

(RSMo 1939 § 3553)

Prior revisions: 1929 § 3163; 1919 § 7223; 1909 § 8219

(1967) A properly filed mechanic's lien dates from the visible commencement of actual operations on the ground for the erection of the building or the making of the improvement which makes it apparent that a building has been commenced or that an improvement is to be made, done with the intention and formed purpose to continue the work until completed. H. B. Deal Construction Co. v. Labor Discount Center, Inc. (Mo.), 418 S.W.2d 940.

(1978) Statutes providing for priority of mechanic's lien over deed of trust did not violate due process rights of lender under the deed of trust. Westinghouse Electric Company v. Vann Realty Company (Mo.), 568 S.W.2d 777.



Section 429.070 Lien in case of licensed or leased property.

Effective 28 Aug 1992

Title XXVII DEBTOR-CREDITOR RELATIONS

429.070. Lien in case of licensed or leased property. — 1. Every building, erection, improvement and plant erected or constructed, and all materials, fixtures, engines, boilers, pumps, belting, pulleys, shafting, machinery and other personal property furnished, or placed on licensed or leased lots or lands shall, regardless of whether or not the owner of the license or lease has the right thereunder to remove the same or other personal property from such licensed or leased premises during or at the end of the term thereof, be held for the debt contracted for on account of the same and also the licensed interest or leasehold term for such lot and land on which the same is placed or erected.

2. Every mechanic, person or corporation who shall erect or construct any building, plant, improvement, or erection, or who shall furnish any material, fixture, engine, boiler, pump, belting, pulley, shafting, machinery or other personal property upon either licensed or leased lots or lands under or by virtue of any contract or account with the owner or proprietor of the license or lease or with his or its agent, or without a contract if ordered by a city, town, village or county having a charter form of government to abate the conditions that caused a structure on that property to be deemed a dangerous building under local ordinances pursuant to section 67.410, upon complying with the provisions of sections 429.010 to 429.340, shall have a lien upon such building, plant, improvement, erection, and also upon such materials, fixtures, engines, boilers, pumps, belting, pulleys, shafting, machinery and such other personal property and also upon the license or lease on such lots or lands to the full extent of the number of acres or lots held under such license or lease by the owner thereof, and regardless of whether or not the owner of such license or lease has the right thereunder to remove either during or at the end of the term thereof such building, plant, improvement, erection, materials, fixtures, engines, boilers, pumps, belting, pulleys, shafting or machinery or other personal property thereon.

3. Every mechanic, person or corporation who shall do or perform any work or labor upon or repair any fixture, engine, boiler, pump, belting, pulley, shafting, machinery or other personal property belonging to a licensee or lessee and located upon either licensed or leased lots shall have for his work or labor done in repairing such personal property of the lessee or licensee, a lien upon such fixtures, engines, boilers, pumps, belting, pulleys, shafting, machinery or other personal property belonging to the lessee.

4. In case the licensee or lessee shall have forfeited his license or lease, the purchaser of the buildings, plants, erections, improvements, materials, fixtures, engines, boilers, pumps, belting, pulleys, shafting, machinery or other personal property and licensed interest or leasehold term or so much thereof as remains unexpired under the provisions of sections 429.010 to 429.340 shall be held to be the assignee of such licensed interest or leasehold term and as such shall be entitled to pay to the licensor or lessors all arrears of rents or other money, interest and costs due under said license or lease unless the licensor or lessor shall have regained possession of the licensed, or leasehold land, or obtained judgment for the possession thereof on account of the noncompliance by the licensee or lessee with the terms of the license or lease prior to the commencement of the buildings, erections, plants, or improvements erected or constructed prior to the time the materials, fixtures, engines, boilers, pumps, belting, pulleys, shafting, machinery or other personal property is furnished, or placed thereon, in which case the purchaser of the buildings, erections, plants, improvements, materials, fixtures, engines, boilers, pumps, belting, pulleys, shafting, machinery or other personal property shall have the right to remove the same within sixty days after the purchase thereof, and the owner of the ground shall receive the rent due to him payable out of the proceeds of the sale, according to the terms of the license or lease, down to the time of removing the building, erections, plants, improvements, materials, fixtures, engines, boilers, pumps, belting, pulleys, shafting, machinery or other personal property.

(RSMo 1939 § 3550, A. 1949 S.B. 1120, A.L. 1992 H.B. 1434 & 1490)

Prior revisions: 1929 § 3160; 1919 § 7220; 1909 § 8216



Section 429.080 Lien filed with circuit clerk, when.

Effective 28 Aug 2007

Title XXVII DEBTOR-CREDITOR RELATIONS

429.080. Lien filed with circuit clerk, when. — It shall be the duty of every original contractor, every journeyman and day laborer, including persons who use rented machinery or equipment in performing such work or labor, and every other person seeking to obtain the benefit of the provisions of sections 429.010 to 429.340, within six months after the indebtedness shall have accrued, or, with respect to rental equipment or machinery rented to others, then, within sixty days after the date the last of the rental equipment or machinery was last removed from the property, to file with the clerk of the circuit court of the proper county a just and true account of the demand due him or them after all just credits have been given, which is to be a lien upon such building or other improvements, and a true description of the property, or so near as to identify the same, upon which the lien is intended to apply, with the name of the owner or contractor, or both, if known to the person filing the lien, which shall, in all cases, be verified by the oath of himself or some credible person for him.

(RSMo 1939 § 3551, A.L. 1986 H.B. 942, et al., A.L. 2005 S.B. 320, A.L. 2007 S.B. 302)

Prior revisions: 1929 § 3161; 1919 § 7221; 1909 § 8217

CROSS REFERENCE:

Liens on property, where filed in Kaw township, Jackson County, 478.483

(1953) Supervisor of construction and carpenter employed directly by owners and paid at hourly rate, and supplier of material under contract with owners held original contractors under this section so as to permit filing of account within six months. E. C. Robinson Lumber Co. v. Baugher (A.), 258 S.W.2d 259.

(1954) Lien account of subcontractor stated in a lump sum and not itemized held not sufficient to establish lien against owner. Mississippi Woodworking Co. v. Maher (A.), 273 S.W.2d 753.

(1956) Lien statement or account must be introduced in evidence or otherwise made part of the record before appellate court can consider it as supporting judgment. Wilson v. Berning (A.), 293 S.W.2d 151.

(1962) Lien statement of account of supplier of prefabricated house, under a contract with developer and builder of houses who was the owner of land involved, which stated the lump sum due for “materials for final erection” was sufficient. Wadsworth Homes, Inc. v. Woodridge Corporation (A.), 358 S.W.2d 288.

(1962) It was a question for jury to determine whether contractor who dealt with individual purporting to act for corporation to be formed in future, and for person who held title of tract which corporation was to develop, dealt with owner and was therefore original contractor and entitled to file lien account within six months after indebtedness accrued. Vasquez v. Village Center, Inc. (Mo.), 362 S.W.2d 588.

(1963) Lien statement was sufficient which had attached invoice copies covering each item comprising the demand with a unit price for each item and the total price, as statute does not require itemization of payments made for other materials ordered on the same job. Continental Electric Co. v. Ebco, Inc. (A.), 365 S.W.2d 746.

(1963) The intentional inclusion in lien account filed of nonlienable cash advance of $1900, entered as “advance labor”, made the account unjust and untrue and vitiated the entire lien. Putnam v. Heathman (A.), 367 S.W.2d 823.

(1968) The time period for the filing of a mechanic's lien cannot be extended or waived. George F. Robertson Plastering Co. v. Altman (Mo.), 430 S.W.2d 169.

(1972) Lien statement of subcontractor, which commingled unfurnished and nonlienable items with others and was stated in a lump sum, was not “a just and true account” and since subcontractor utterly failed burden to demonstrate that the excessive account resulted from inadvertence and mistake, he was not as matter of law entitled to a lien against the property in any sum and it was error for trial judge to submit the issue to jury. Bremer v. Mohr (A.), 478 S.W.2d 14.

(1977) Held, an amount listed simply as “agreement for extras” which was based on an oral agreement made outside the written contract does not comply with the statutory requirement and will not establish a lien. Malott Electric Co. v. Bryan Enterprises, Inc. (A.), 549 S.W.2d 558.

1977) Held, statement of account which listed invoice numbers was not sufficient to meet statutory requirements even though invoices with itemized information were made available in court. Bernard v. Merrick (A.), 549 S.W.2d 561.

(1978) Original contractor within meaning of this section refers to what contractor is to do, and is not determined upon the characterization of the terms “contractor” and “subcontractor” in the contract. Home Building Corporation v. Ventura Corporation (Mo.), 568 S.W.2d 769.

(1992) Mechanic's lien law is remedial in nature and is to be liberally construed. Although a claimant must substantially comply with the statute in order to secure its benefits, the description of the property need not be letter perfect. When the rights of third parties are not involved, the description need only be sufficient to enable one familiar with the locality to identify the premises intended to be covered by the lien. Breckenridge Material v. Byrnesville Construction Co., Inc., 842 S.W.2d 551 (Mo. App. E.D.).



Section 429.090 Abstract of lien by clerk.

Effective 01 Jul 1997, see footnote

Title XXVII DEBTOR-CREDITOR RELATIONS

429.090. Abstract of lien by clerk. — It shall be the duty of the clerk of the circuit court to endorse upon every account the date of its filing, and maintain an abstract thereof, containing the date of its filing, the name of the person seeking to enforce the lien, the amount claimed, the name of the person against whose property the lien is filed, and a description of the property charged with the same.

(RSMo 1939 § 3552, A.L. 1990 S.B. 808 & 672, A.L. 1996 S.B. 869, A.L. 1997 S.B. 248)

Prior revisions: 1929 § 3162; 1919 § 7222; 1909 § 8218

Effective 7-01-97



Section 429.100 Notification by subcontractors and others.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

429.100. Notification by subcontractors and others. — Every person except the original contractor, who may wish to avail himself of the benefit of the provisions of sections 429.010 to 429.340, shall give ten days' notice before the filing of the lien, as herein required, to the owner, owners or agent, or either of them, that he holds a claim against such building or improvement, setting forth the amount and from whom the same is due. Such notice may be served by any officer authorized by law to serve process in civil actions, or by any person who would be a competent witness. When served by an officer, his official return endorsed thereon shall be proof thereof, and when served by any other person, the fact of such service shall be verified by affidavit of the person so serving.

(RSMo 1939 § 3565)

Prior revisions: 1929 § 3175; 1919 § 7235; 1909 § 8231

(1964) The ten-day notice provision of this section does not reduce the four-month provision of 429.080 to a lesser period of time. Continental Casualty Co. v. Allsop Lumber Co., 336 F.2d 445.

(1975) “Original contractor” is one who contracts to furnish labor or materials with the then owner of the property. J.R. Meade Co. v. Forward Const. Co. (A.), 526 S.W.2d 21.

(1978) Original contractor within meaning of this section refers to what contractor is to do, and is not determined upon the characterization of the terms “contractor” and “subcontractor” in the contract. Home Building Corporation v. Ventura Corporation (Mo.), 568 S.W.2d 769.



Section 429.110 When owner nonresident — notice, how given.

Effective 28 Aug 2010

Title XXVII DEBTOR-CREDITOR RELATIONS

429.110. When owner nonresident — notice, how given. — Whenever property is sought to be charged with a lien under sections 429.010 to 429.340, and the owner of the property so sought to be charged shall not be a resident of this state, or shall have no agent in the county in which said property is situate, or when such owner shall be a resident of the state, but conceals himself, or has absconded, or absents himself from his usual place of abode, so that the notice required by section 429.100 cannot be served upon him, then, and in every such case, such notice may be recorded with the recorder of deeds of the county in which such property is situate, and when recorded shall have like effect as if served upon such owner or his agent in the manner contemplated by section 429.100. Such notice shall be accompanied by an applicable fee for recording and shall be taxed as costs in any lien suit to which the same pertains, to abide the result of the suit.

(RSMo 1939 § 3566, A.L. 2010 H.B. 1643)

Prior revisions: 1929 § 3176; 1919 § 7236; 1909 § 8232

(1956) Evidence to establish circumstances prescribed by this section is necessary to judgment where notice required by § 429.100 is not given. Hertel Electric Co. v. Gabriel (A.), 292 S.W.2d 95.



Section 429.120 Satisfaction to be filed, when.

Effective 01 Jul 1997, see footnote

Title XXVII DEBTOR-CREDITOR RELATIONS

429.120. Satisfaction to be filed, when. — Whenever any debt, which is a lien upon any building or other improvement, shall be paid or satisfied, the creditor, if required, shall file an acknowledgment of such satisfaction with the clerk of the circuit court.

(RSMo 1939 § 3563, A.L. 1996 S.B. 869, A.L. 1997 S.B. 248)

Prior revisions: 1929 § 3173; 1919 § 7233; 1909 § 8229

Effective 7-01-97



Section 429.130 Penalty for refusing to satisfy.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

429.130. Penalty for refusing to satisfy. — If any creditor refuse to enter satisfaction within ten days after payment and request, as aforesaid, he shall be liable to any person injured, to the amount of such injury and cost of suit.

(RSMo 1939 § 3564)

Prior revisions: 1929 § 3174; 1919 § 7234; 1909 § 8230



Section 429.140 Duty of contractor when others file lien.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

429.140. Duty of contractor when others file lien. — In all cases where a lien shall be filed under the provisions of sections 429.010 to 429.340 by any person other than a contractor, it shall be the duty of the contractor to defend any action brought thereupon, at his own expense; and, during the pendency of such action, the owner may withhold from the contractor the amount of money for which such lien shall be filed; and in case of judgment against the owner or his property upon the lien, he shall be entitled to deduct from any amount due by him to the contractor the amount of such judgment and costs, and, if he shall have settled with the contractor in full, shall be entitled to recover back from the contractor any amount so paid by the owner for which the contractor was originally the party liable.

(RSMo 1939 § 3567)

Prior revisions: 1929 § 3177; 1919 § 7237; 1909 § 8233



Section 429.150 Who construed as owner or proprietor.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

429.150. Who construed as owner or proprietor. — Every person, including all cestui que trust, for whose immediate use, enjoyment or benefit any building, erection or improvement shall be made, shall be included by the words "owner or proprietor" thereof under sections 429.010 to 429.340, not excepting such as may be minors over the age of eighteen years, or married women.

(RSMo 1939 § 3568)

Prior revisions: 1929 § 3178; 1919 § 7238; 1909 § 8234

(1974) Held that a trustee in a deed of trust is not an “owner” under this section and is not entitled to notice. The H.B. Deal, Nelle Plumbing and Boyer cases not to be followed. R. L. Sweet Lumber Co., v. E.L. Lane Inc. (Mo.), 513 S.W.2d 365.



Section 429.160 Assignment of mechanics' liens — rights of assignee.

Effective 28 Aug 1949

Title XXVII DEBTOR-CREDITOR RELATIONS

429.160. Assignment of mechanics' liens — rights of assignee. — Any two or more persons having filed in the clerk's office mechanics' liens may assign to each other or to any other person all their right, title and interest in and to such mechanics' liens, and the assignee thereof may bring suit in his name and enforce all such assigned liens as fully as if the same had not been assigned.

(RSMo 1939 § 3615, A. 1949 S.B. 1120)

Prior revisions: 1929 § 3225; 1919 § 7285; 1909 § 8266



Section 429.170 Actions commenced in six months.

Effective 28 Aug 1959

Title XXVII DEBTOR-CREDITOR RELATIONS

429.170. Actions commenced in six months. — All actions under sections 429.010 to 429.340 shall be commenced within six months after filing the lien, and prosecuted without unnecessary delay to final judgment; and no lien shall continue to exist by virtue of the provisions of said sections, for more than six months after the lien shall be filed, unless within that time an action shall be instituted thereon, as herein prescribed.

(RSMo 1939 § 3562, A.L. 1959 S.B. 257 & 295)

Prior revisions: 1929 § 3172; 1919 § 7232; 1909 § 8228

(1953) Where lien appears of record, the timely filing of a suit to enforce same may be treated as a cross bill to a previously filed equitable lien action and should be consolidated with such action on application or on court's own motion. E. C. Robinson Lumber Co. v. Baugher (A.), 258 S.W.2d 259.

(1954) Where contract for machines to be attached to realty was made with one corporation which was later dissolved and machines thereunder were delivered to and accepted by another corporation having same name, suit for mechanic's lien timely filed against first corporation which was not then in existence held timely. Drew's Hdw. & App. Co. v. Willis Housing Projects (A.), 268 S.W.2d 596.

(1956) Where ninetieth day for filing mechanic's lien occurred on Decoration Day, May 30, which was Sunday, the time for filing under § 506.060 was extended until Tuesday, June 1, because Monday became the holiday under § 9.010. Hermann v. Dixon (A.), 285 S.W.2d 716.

(1963) Where both the property owner and subcontractor were made parties defendant in action to establish and enforce materialman's lien and petition was filed and process issued within six months' period, suit was timely although service was not had on subcontractor within six months' period. Continental Electric Co. v. Ebco (A.), 365 S.W.2d 746.

(1964) In suit in equity to enforce mechanic's lien where another lien claimant filed application asking for order joining claimant as party defendant and filed no further pleading, application was not timely commencement of action as required by sections 429.170 and 429.310 to preserve claimant's lien. Truog v. Elbel Construction Co. (A.), 374 S.W.2d 612.

(1964) Although action to enforce lien was commenced within statutory period, materialman's unexcused neglect for a period in excess of the period of limitation after first summons was issued against necessary party and returned unserved to request issuance of alias summons was fatal to the action. Continental Electric Co. v. Ebco, Inc. (Mo.), 375 S.W.2d 134.



Section 429.180 Pleadings as in other civil cases.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

429.180. Pleadings as in other civil cases. — The pleadings, practice, process and other proceedings in cases arising under sections 429.010 to 429.340 shall be the same as in ordinary civil actions and proceedings in circuit courts, except as herein otherwise provided. The petition, among other things, shall allege the facts necessary for securing a lien under said sections, and shall contain a description of the property charged therewith.

(RSMo 1939 § 3554)

Prior revisions: 1929 § 3164; 1919 § 7224; 1909 § 8220

(1956) While inaccurate, loose or general descriptions of property against which a lien is claimed have been declared sufficient, the judgment must accurately describe the land subject to the lien. Hertel Electric Co. v. Gabriel (A.), 292 S.W.2d 95.



Section 429.190 Who may be made parties.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

429.190. Who may be made parties. — In all suits under sections 429.010 to 429.340 the parties to the contract shall, and all other persons interested in the matter in controversy or in the property charged with the lien may be made parties, but such as are not made parties shall not be bound by any such proceedings.

(RSMo 1939 § 3555)

Prior revisions: 1929 § 3165; 1919 § 7225; 1909 § 8221

(1959) Where straw party holding legal title to realty was party but real owner who contracted for repair of boiler was not a party to action under mechanic's lien law, court did not acquire jurisdiction of subject matter of action. Simon Devine Welding Co. v. Kuhn (A.), 329 S.W.2d 249.

(1962) In action against corporation to have real estate impressed with mechanic's lien for balance due for work performed under contract made with corporation's vendor where evidence showed the corporation ratified and adopted the contract, the corporation's vendors were not necessary parties to the action. Vasquez v. Village Center, Inc. (Mo.), 362 S.W.2d 588.



Section 429.200 Personal representative made party, when.

Effective 28 Aug 1983

Title XXVII DEBTOR-CREDITOR RELATIONS

429.200. Personal representative made party, when. — In case of the death of any of the parties specified in section 429.190, whether before or after suit brought, the personal representative of such deceased party shall be made plaintiff or defendant, as the case may require, and it shall not be necessary to make the heirs or devisees of such deceased persons parties to the suit; but if there is no personal representative of such deceased person, then his heirs or devisees may be made parties, and if any of the heirs or devisees are minors under the age of eighteen years, their guardians or conservators of their estates shall be made parties with them; but if such minors shall have no guardians or conservators of their estates, the court in which the suit is pending shall appoint guardians ad litem for them in the same manner and under the same rules and regulations as guardians ad litem are appointed in proceedings for partition of real estate, and the judgment and proceedings of such court in any such suits shall be as binding on such minors as if they were over the age of eighteen years.

(RSMo 1939 § 3556, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 § 3166; 1919 § 7226; 1909 § 8222



Section 429.210 The judgment.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

429.210. The judgment. — The court shall ascertain, by a fair trial in the usual way, the amount of the indebtedness for which the lien is prosecuted, and may render judgment therefor in any sum not exceeding the amount claimed in the demand filed with the lien, together with interest and costs, although the creditor may have unintentionally failed to enter in his account filed the full amount of credits to which the debtor may be entitled.

(RSMo 1939 § 3557)

Prior revisions: 1929 § 3167; 1919 § 7227; 1909 § 8223

(1967) Interest is includable in any mechanic's lien judgment, including those situations where the owner is not in privity with the contractor. Mid-West Engineering and Construction Co. v. Campagna (Mo.), 421 S.W.2d 229.



Section 429.220 Judgment by default.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

429.220. Judgment by default. — Judgment by default shall be rendered against every defendant who, after being summoned or notified according to law, shall not appear and plead within the time allowed in ordinary civil actions.

(RSMo 1939 § 3558)

Prior revisions: 1929 § 3168; 1919 § 7228; 1909 § 8224



Section 429.230 Judgment on constructive notice.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

429.230. Judgment on constructive notice. — When the debtor has not been served with summons according to law, and has not appeared, but has been lawfully notified by publication, the judgment, if for the plaintiff, shall be that he recover the amount of the indebtedness found to be due, and costs of suit, to be levied of the property charged with the lien therefor, which said property shall be correctly described in said judgment.

(RSMo 1939 § 3559)

Prior revisions: 1929 § 3169; 1919 § 7229; 1909 § 8225



Section 429.240 Judgment on personal service.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

429.240. Judgment on personal service. — When the debtor has been served with summons according to law, or appears to the action without service, the judgment, if for the plaintiff, shall be against such debtor as in ordinary cases, with the addition that if no sufficient property of the debtor can be found to satisfy such judgment and costs of suit, then the residue thereof be levied as provided in section 429.230.

(RSMo 1939 § 3560)

Prior revisions: 1929 § 3170; 1919 § 7230; 1909 § 8226



Section 429.250 The execution.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

429.250. The execution. — The execution to be issued shall be a special fieri facias, and shall be in conformity with the judgment, and such writ shall be returnable as ordinary executions; and the advertisement, sale and conveyance of real or personal estate under the same shall be made as under ordinary executions.

(RSMo 1939 § 3561)

Prior revisions: 1929 § 3171; 1919 § 7231; 1909 § 8227



Section 429.260 Proceeds divided pro rata, when.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

429.260. Proceeds divided pro rata, when. — The liens for work and labor done or things furnished, as specified in sections 429.010 to 429.340, shall be upon an equal footing, without reference to the date of filing the account or lien; and in all cases where a sale shall be ordered and the property sold, which may be described in any account or lien, the proceeds arising from such sale, when not sufficient to discharge in full all the liens against the same without reference to the date of filing the account or lien, shall be paid pro rata on the respective liens; provided, such account or liens shall have been filed and suit brought as provided by said sections.

(RSMo 1939 § 3569)

Prior revisions: 1929 § 3179; 1919 § 7239; 1909 § 8235



Section 429.270 Enforcement and adjudication of rights of several lienors in equitable action — procedure.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

429.270. Enforcement and adjudication of rights of several lienors in equitable action — procedure. — Any and all liens in sections 429.010 to 429.340 provided for may be adjudicated and determined and the rights of all parties interested in the same and in the property and of any of the property against which the same is claimed may be adjudicated, determined and enforced in one action which may be brought by any such lien claimant after the statement for such lien is filed in the office of the clerk of court, as herein provided, or such action may be brought by any owner or lessee of the property or any of it to be affected, or mortgagee or holder of any other encumbrance thereon. Such action shall be an equitable action for the purpose of determining the various rights, interest and liens of the various mechanics' lien claimants and claimants of other liens and owner of any interest in or leasehold upon said property and for enforcing the rights of any and all such persons in, to or against the property, being the lands and buildings and either of the same and for sale of such property, land and buildings or either of the same and for marshalling and distribution of the proceeds thereof among the parties according to their respective legal and equitable rights therein. Such action shall be an equitable action for the purpose of determining, establishing and enforcing the various and respective rights of the parties thereto and for the purpose of marshaling, applying and distributing the proceeds of the sale of such property that may be ordered and decreed in said action.

(RSMo 1939 § 3570)

Prior revisions: 1929 § 3180; 1919 § 7240

(1967) Architects not entitled to mechanic's lien on building for preparation of plans and specifications. Henges Co. v. Doctor's North-Roads Building, Inc., 409 S.W.2d 489.



Section 429.280 Parties to equitable action.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

429.280. Parties to equitable action. — 1. All persons claiming any lien or encumbrance upon, and all persons having any rights in or against and all owners and lessees of said property to be affected and any of it, all as may be disclosed by the proper public records, shall be made parties to said action and parties whose interests are divers may join as plaintiffs therein, but if they do not join as plaintiffs, then they shall be made defendants.

2. Any person, lien claimant or other having any rights in, to, against or upon said property and any of it whose rights are not disclosed at the time of bringing said action by the proper record, shall be bound by the proceedings, orders and judgments in said actions, but any such person shall be entitled upon application to the court to be made a party to said action at any time before final disposition by the final judgment of the court therein of the proceeds of said property and shall be entitled according to their respective rights to participate in the proceeds of the sale of such property and any of it, as the same may be thereafter received or then remain under the jurisdiction of the court.

3. If at the commencement of said action any person whose rights are disclosed by the record is omitted as a party, he may thereafter be made party to said action either upon his own application or upon the application of any other party to said action or by the court of its own motion.

4. If any party to said action shall die or cease to exist during the pendency of said action before the judgment or order of sale therein of said property, then the proper representatives, either administrator or other proper successor in right, shall be substituted by order of the court upon motion and notice of motion without formal revivor of said action.

(RSMo 1939 § 3571)

Prior revisions: 1929 § 3181; 1919 § 7241



Section 429.290 Equitable action exclusive of other remedies.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

429.290. Equitable action exclusive of other remedies. — After any such equitable action is commenced, the same shall be exclusive of other remedies for the enforcement of mechanics' liens, but until such action is brought, the other remedies provided for in sections 429.010 to 429.340 shall remain and exist. And the procedure in any such equitable action, except as herein otherwise provided, shall be governed by the law and rules of procedure in civil actions generally.

(RSMo 1939 § 3576)

Prior revisions: 1929 § 3186; 1919 § 7246

(1953) Where lien appears of record, the timely filing of a suit to enforce same may be treated as a cross bill to a previously filed equitable lien action and should be consolidated with such action on application or on court's own motion. E. C. Robinson Lumber Co. v. Baugher (A.), 258 S.W.2d 259.



Section 429.300 Other actions stayed when equitable action brought.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

429.300. Other actions stayed when equitable action brought. — The equitable action above provided for shall be brought in the proper court of record regardless of the amount claimed by the plaintiff or plaintiffs in such action, and all other suits that may have been brought on any mechanic's lien claim or demand shall be stayed and no further prosecuted, and the parties in any such other suit shall be made parties to such equitable action as in the foregoing sections provided, and any costs rightfully accrued in behalf of any lien claimant in any such other action shall be and become a part of the lien claim of such party. After the institution of such equitable action no separate suit shall be brought upon any mechanic's lien or claim against said property, or any of it, but the rights of all persons shall be adjusted, adjudicated and enforced in such equitable suit.

(RSMo 1939 § 3573)

Prior revisions: 1929 § 3183; 1919 § 7243

(1952) Where supplier of steel for housing project filed suit for equitable mechanic's lien in Jackson county, subsequent equity action filed by party to such mechanic's lien suit against plaintiff therein which involved same transactions should be dismissed. State ex rel. G. Lakes Steel Corp. v. Sartorius (Mo.), 249 S.W.2d 853.



Section 429.310 Time suits deemed commenced.

Effective 28 Aug 1959

Title XXVII DEBTOR-CREDITOR RELATIONS

429.310. Time suits deemed commenced. — Any answer, or other pleading, or motion, or entry of appearance followed by pleading in due course, filed or made in any such equitable action by any mechanic's lien claimant, within six months after the preliminary statement for the lien of such claimant has been filed in the proper office therefor, as required by law, or, when filed, or made, at the time required by law on a summons in such equitable action, issued before or within such six-months' period within which suits on mechanics' liens including this equitable action are required to be commenced, provided such equitable action is still pending, shall be deemed a commencement of an action by such mechanic's lien claimant.

(RSMo 1939 § 3577, A.L. 1959 S.B. 257 & 295)

Prior revisions: 1929 § 3187; 1919 § 7247

(1956) Where subcontractor, after filing notice of lien and statement and obtaining judgment against property owners, filed his answer and cross petition in equitable action brought against general contractor and others, all within 90 days after notice filed, he was entitled to lien although his amended answer was not filed within 90 days. Dierks & Sons Lbr. Co. v. McSorley (A.), 289 S.W.2d 164.

(1964) In suit in equity to enforce mechanic's lien where another lien claimant filed application asking for order joining claimant as party defendant and filed no further pleading, application was not timely commencement of action as required by sections 429.170 and 429.310 to preserve claimant's lien. Truog v. Elbel Construction Co. (A.), 374 S.W.2d 612.



Section 429.320 Appointment of referee by court, when — jury trials.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

429.320. Appointment of referee by court, when — jury trials. — At the instance of any party to said action the court may appoint a referee to hear and report the evidence and to make conclusions and findings of fact and law therein and to report the same to the court for its further action thereon, and the court may confirm and approve said report in full or in parts and may modify the same and make other findings from the evidence reported as may be just and proper and render judgment accordingly. The court shall not appoint in any such equitable action any referee of its own motion. And in any such action the court may, if it deem the parties entitled thereto, or in its discretion submit any issue upon any separate claim or demand to a jury, and any two or more of such issues may in the discretion of the court be submitted to one jury or the court may submit separately such issues to a jury and shall be bound by the findings of the jury thereon in the further proceedings in said cause, subject to the power of the court to grant new trial of such issues.

(RSMo 1939 § 3575)

Prior revisions: 1929 § 3185; 1919 § 7245



Section 429.330 No equitable action in case of one lien.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

429.330. No equitable action in case of one lien. — This equitable action shall not apply to instances in which there is only one mechanic's lien claimed against the property and any of it, but in any suit thereon the court shall determine the respective priorities as between such mechanic's lien and any other lien or encumbrance and enforce the same accordingly.

(RSMo 1939 § 3572)

Prior revisions: 1929 § 3182; 1919 § 7242



Section 429.340 Enforcement of decree ordering sale of property.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

429.340. Enforcement of decree ordering sale of property. — Upon sale and execution of deed for the property sold in such equitable action, either by special commissioner appointed to make said sale or by the sheriff or successor of such commissioner or sheriff, the court may order delivery of possession of the premises sold to the purchaser at such sale and enforce such order by writ of assistance or other proper process against all persons to said action and all persons bound thereby, including those whose interests did not appear of record at the commencement of said action and all persons becoming interested in said property or obtaining possession thereof after the commencement of said action, which shall be the filing of the petition therein. And the court shall have full power and jurisdiction to speed said action and require service of process to be obtained speedily upon all parties therein at the instance of any party either plaintiff or defendant in said action or of its own motion.

(RSMo 1939 § 3574)

Prior revisions: 1929 § 3184; 1919 § 7244



Section 429.350 Enforcement of mechanics' liens by associate circuit judge.

Effective 02 Jan 1979, see footnote

Title XXVII DEBTOR-CREDITOR RELATIONS

429.350. Enforcement of mechanics' liens by associate circuit judge. — Associate circuit judges may exercise jurisdiction without special assignment in all actions brought to enforce mechanics' liens when the amount or balance claimed to be due does not exceed the monetary jurisdiction which associate circuit judges may exercise in ordinary civil actions without special assignment.

(RSMo 1939 § 2925, A.L. 1945 p. 1080, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 2539; 1919 § 3087; 1909 § 7749

Effective 1-02-79



Section 429.360 Suits for foreclosure, process, procedure — same as other civil suits.

Effective 02 Jan 1979, see footnote

Title XXVII DEBTOR-CREDITOR RELATIONS

429.360. Suits for foreclosure, process, procedure — same as other civil suits. — The process, practice and procedure, including applications for trial de novo, in suits to enforce mechanics' liens which are heard by an associate circuit judge without special assignment shall be as nearly as practicable the same as provided in other civil suits heard by associate circuit judges. When a case is specially assigned to an associate circuit judge to hear upon a record, the process, practice and procedure, including appeals, shall be the same as if the case was being heard by a circuit judge.

(RSMo 1939 § 2926, A.L. 1945 p. 1080, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 2540; 1919 § 3088; 1909 § 7750

Effective 1-02-79



Section 429.440 Lien on railroad property for work, labor, materials.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

429.440. Lien on railroad property for work, labor, materials. — All persons who shall do any work or labor in constructing or improving the roadbed, rolling stock, station houses, depots, bridges or culverts of any railroad company, incorporated under the laws of this state, or owning or operating a railroad within this state, and all persons who shall furnish ties, fuel, bridges or material to such railroad company, shall have for the work done and labor performed, and for the materials furnished, a lien upon the roadbed, station houses, depots, bridges, rolling stock, real estate and improvements of such railroad, upon complying with the provisions herein mentioned; provided, such work and labor is performed, and such materials are furnished, under and in pursuance of a contract with such railroad company, its agents, contractors, subcontractors, lessees, trustees, or construction company, organized for the uses and purposes of such railroad company, or having in charge the building, construction or improvement of such railroad, or any part thereof.

(RSMo 1939 § 3591)

Prior revisions: 1929 § 3201; 1919 § 7261; 1909 § 8249



Section 429.450 Such lien to have precedence over other encumbrances.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

429.450. Such lien to have precedence over other encumbrances. — The lien aforesaid shall attach to the buildings, erections, improvements, roadbed and property mentioned from the date of the commencement of such work and labor, or from the time such materials were furnished or delivered, and shall be prior to all mortgages or encumbrances placed upon the property affected by this lien subsequent to the passage of this law.

(RSMo 1939 § 3592)

Prior revisions: 1929 § 3202; 1919 § 7262; 1909 § 8250



Section 429.460 Account and claim of lien filed with circuit clerk, when — copy served.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

429.460. Account and claim of lien filed with circuit clerk, when — copy served. — It shall be the duty of all persons claiming the benefit of such lien, within ninety days next after the completion of the work, or after the materials are furnished, to file in the office of the circuit clerk of any county through which said railroad is located a just and true account of the amount due after all just credits have been given, which account shall state the amount claimed as due, the general nature of the work, amount of labor performed or of materials furnished, the dates when the work was done and when materials were furnished, and the place or places at which said labor and work was performed or said materials were furnished, the name or names of the parties with whom the contract for said work or furnishing said materials was made, and also the name of the railroad against which said lien is intended to apply; and it shall be the duty of all persons claiming said lien, within said ninety days, to serve a copy of the above account on the person or corporation owning or operating or having charge of said road or of the property to which said lien attaches, which said copy of account may be served in the same manner as now provided by law for the service of summons on corporations.

(RSMo 1939 § 3593)

Prior revisions: 1929 § 3203; 1919 § 7263; 1909 § 8251



Section 429.470 Lien abstracts, contents — duties of clerk.

Effective 28 Aug 1997

Title XXVII DEBTOR-CREDITOR RELATIONS

429.470. Lien abstracts, contents — duties of clerk. — It shall be the duty of the circuit clerk to endorse upon every account the date of its filing, and maintain an abstract thereof, containing the date of its filing, the name of the person seeking to enforce the lien, the amount claimed, and the name of the railroad against which the lien is filed; and it shall be the duty of circuit clerks in whose office such accounts and liens may be filed, within five days thereafter, to forward to the secretary of state a true copy of said accounts and liens and judgments rendered thereon by the circuit courts in which the case has been tried.

(RSMo 1939 § 3594, A.L. 1997 S.B. 248)

Prior revisions: 1929 § 3204; 1919 § 7264; 1909 § 8252



Section 429.480 Secretary of state to file lien in his office.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

429.480. Secretary of state to file lien in his office. — It shall be the duty of the secretary of state to file in his office such accounts and liens when received, and to prepare and keep in his office a book in which shall be entered an abstract of all accounts and liens filed as aforesaid, which abstract shall be so arranged and indexed as to show, in a convenient form, the names of all parties claiming liens, the amount claimed by each, the railroad to which the same applies, the date of filing, and if discharged, when the same was done.

(RSMo 1939 § 3595)

Prior revisions: 1929 § 3205; 1919 § 7265; 1909 § 8253



Section 429.490 Satisfaction filed, when.

Effective 28 Aug 1997

Title XXVII DEBTOR-CREDITOR RELATIONS

429.490. Satisfaction filed, when. — Whenever any debt, which is a lien upon any building or other improvement, shall be paid and satisfied, the creditor, if required, shall file an acknowledgment of such satisfaction with the clerk of the circuit court, which satisfaction shall be certified by the clerk to the secretary of state within ten days after the same has been entered upon the records in his office; and the clerks of the circuit courts and the secretary of state shall receive as full compensation for services performed by them as is provided for under this chapter for mechanics' liens.

(RSMo 1939 § 3604, A.L. 1997 S.B. 248)

Prior revisions: 1929 § 3214; 1919 § 7274; 1909 § 8262



Section 429.500 Refusal of parties to satisfy — penalty.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

429.500. Refusal of parties to satisfy — penalty. — If any creditor refuse to enter satisfaction within ten days after payment and request as aforesaid, he shall be liable to any person injured to the amount of such injury and costs of suit.

(RSMo 1939 § 3605)

Prior revisions: 1929 § 3215; 1919 § 7275; 1909 § 8263



Section 429.510 Limitations of subcontractor's lien by his contract.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

429.510. Limitations of subcontractor's lien by his contract. — In all cases arising under the provisions of sections 429.440 to 429.540, where notice of lien shall be filed by a subcontractor for work and labor performed, or materials furnished, such subcontractor, in case of suit brought to enforce said lien, shall not be entitled to recover, as against the corporation or individual owning the property to which the lien applies, at any greater rate for the work and labor performed, or materials furnished, than was agreed upon between said corporation or individual and the original contractor for doing said work or furnishing the materials.

(RSMo 1939 § 3607)

Prior revisions: 1929 § 3217; 1919 § 7277; 1909 § 8265



Section 429.520 Actions to enforce lien, how conducted — nature of judgment.

Effective 28 Aug 1949

Title XXVII DEBTOR-CREDITOR RELATIONS

429.520. Actions to enforce lien, how conducted — nature of judgment. — Except as otherwise provided in sections 429.440 to 429.540, all actions to enforce any lien under section 429.440, shall be governed in all respects by sections 429.170 to 429.250 which relate to actions for the enforcement of mechanics' liens; but no personal judgment shall be rendered for the amount of the indebtedness for which the lien is prosecuted in any such action except as against such defendants as might be sued thereon in an ordinary action at law.

(RSMo 1939 § 3599, A. 1949 S.B. 1120)

Prior revisions: 1929 § 3209; 1919 § 7269; 1909 § 8257



Section 429.530 Who shall be parties to suit.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

429.530. Who shall be parties to suit. — Any person or corporation owning or operating the railroad to which said liens may apply shall, in each instance, be made a party defendant in all suits for enforcing said liens; but it shall not be necessary to make the party with whom the contract was made for doing the work and labor, or for furnishing of material, a party defendant in such suit; but such party or parties may, at the option of the plaintiff, be made parties defendant, in which case process may be awarded and served as other writs of summons in any county in this state.

(RSMo 1939 § 3597)

Prior revisions: 1929 § 3207; 1919 § 7267; 1909 § 8255



Section 429.540 Proceeds, when distributed pro rata.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

429.540. Proceeds, when distributed pro rata. — In all cases where judgments have been rendered and a sale has been ordered, and the property sold to which said liens attach, the proceeds arising from such sale, if not sufficient to discharge all the liens on which judgments have been rendered before such sale shall be made, shall be distributed pro rata upon such judgments as if the filing of the said liens had been all the same date; and when such judgments have been by such sales or otherwise wholly or partially paid, and satisfied, the clerks shall enter upon the records the amount or amounts so paid, with a correct description of the real property sold, and within the time and in like manner certify the same to the secretary of state, as heretofore provided.

(RSMo 1939 § 3606)

Prior revisions: 1929 § 3216; 1919 § 7276; 1909 § 8264



Section 429.550 Railroad liable to subcontractors, laborers, when.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

429.550. Railroad liable to subcontractors, laborers, when. — Whenever any contractor for the construction of any part of a railroad which is in process of construction, or any contractor for the repairing of any part of a railroad, shall be indebted to any subcontractor or laborer, or other person, who shall do or perform any work or labor upon or furnish any materials for said road, such subcontractor or laborer, or other person, may give notice of such indebtedness to said company in the manner herein provided; and said company shall thereupon become liable to pay such subcontractor or laborer, or other person, the amount so due, and action may be maintained against said railroad therefor; such notice shall be given by said subcontractor, laborer or other person, within twenty days after the performance of the labor or work, or the delivery of the materials, for which the claim is made; such notice shall be in writing, and shall state the amount and number of days' labor or work, and the amount, description and quantity of materials furnished and the time when the said labor or work was performed, and the time when the said materials were furnished, for which the claim is made, and the name of the contractor from whom due, and shall be signed by such subcontractor, laborer or other person, or their attorney, and shall be served on an engineer, agent or other person employed by said company having charge of the section of the road on which said labor or work was performed, or such material furnished, personally, or by leaving said notice in the office or usual place of business of such engineer, agent or person having charge, with some person over fifteen years of age; but no action shall be maintained against any company under the provisions of this section unless the same be commenced within ninety days after notice is given to the company by such subcontractor or laborer, as above provided.

(RSMo 1939 § 5159)

Prior revisions: 1929 § 4686; 1919 § 9876; 1909 § 3075



Section 429.600 Law, how cited.

Effective 28 Aug 1993

Title XXVII DEBTOR-CREDITOR RELATIONS

429.600. Law, how cited. — Sections 429.600 to 429.630 may be known and be cited as the "Commercial Real Estate Brokers' and State Certified Real Estate Appraisers' Lien Act".

(L. 1993 S.B. 18 § 1 subsec. 1)



Section 429.603 Definitions.

Effective 28 Aug 2007

Title XXVII DEBTOR-CREDITOR RELATIONS

429.603. Definitions. — As used in sections 429.600 to 429.630, the following terms mean:

(1) "Commercial real estate", any real estate other than real estate containing one to four residential units or real estate classified as agricultural and horticultural property for assessment purposes as provided by section 137.016. Commercial real estate shall include any unimproved real estate of any zoning classification, other than agricultural or horticultural real estate, being purchased for development or subdivision. Commercial real estate does not include single-family residential units including condominiums, townhouses or homes in a subdivision when such real estate is sold, leased or otherwise conveyed on a unit-by-unit basis even though the units may be part of a larger building or parcel of real estate containing more than four residential units;

(2) "Owner", the owner of record of commercial real estate;

(3) "Real estate broker" and "real estate salesperson", as such terms are defined in section 339.010;

(4) "State-certified real estate appraiser", an appraiser as defined in section 339.503.

(L. 1993 S.B. 18 § 1 subsec. 2, A.L. 2007 S.B. 302)



Section 429.605 Broker's lien for compensation for services, requirements.

Effective 28 Aug 1993

Title XXVII DEBTOR-CREDITOR RELATIONS

429.605. Broker's lien for compensation for services, requirements. — 1. Any real estate broker who is not acting as a real estate salesperson for another real estate broker shall have a lien on commercial real estate or an interest in such commercial real estate in the amount of the compensation as agreed upon by the real estate broker and the real estate broker's client or customer, if:

(1) Such real estate is listed with the real estate broker under terms of a written agreement for the purpose of selling, leasing or otherwise conveying any interest in the commercial real estate and evidenced by a written agreement signed by the owner or the owner's agent; and

(2) The real estate broker and the real estate salespersons retained by the real estate broker have provided licensed services that resulted in the procuring of a person or entity ready, willing and able to purchase, lease or otherwise accept a conveyance of the commercial real estate or any interest in the commercial real estate as provided for in the terms of the written agreement signed by the owner or owner's agent or other terms which were otherwise acceptable to the owner or owner's agent as evidenced by a written agreement signed by the owner or the owner's agent.

2. A real estate broker shall, also, have a lien on such commercial real estate or an interest in such commercial real estate if the real estate broker has a written agreement with a prospective buyer to represent the buyer to the purchase or other conveyance to the buyer of commercial real estate when the real estate broker becomes entitled to compensation pursuant to the written agreement.

(L. 1993 S.B. 18 § 2)

(1998) Legislative intent, gleaned from the use of the phrase “other conveyances”, indicates that the statute authorizes a real estate broker's lien on commercial real estate as a result of the broker's entitlement to compensation for procurement of a lease pursuant to a written agreement between the broker and the buyer. Incentive Realty, Inc. v. Hawatmeh, 983 S.W.2d 156 (E.D.Mo.).



Section 429.607 Lien notice, content.

Effective 28 Aug 1993

Title XXVII DEBTOR-CREDITOR RELATIONS

429.607. Lien notice, content. — A lien notice, for purposes of sections 429.600 to 429.627, shall state the name of the claimant, the name of the owner, a description of the property upon which the lien is being claimed, the amount for which the lien is claimed, and the real estate license number of the real estate broker. The notice of lien shall be signed by the real estate broker and the broker shall attest that the information contained in the notice is true and accurate as to his knowledge and belief.

(L. 1993 S.B. 18 § 3)



Section 429.609 Broker's lien attaches to commercial real estate when, notice to be filed in office of recorder, when — installment payments of compensation, notice recorded when — lease, claim for lien filed when.

Effective 28 Aug 2009

Title XXVII DEBTOR-CREDITOR RELATIONS

429.609. Broker's lien attaches to commercial real estate when, notice to be filed in office of recorder, when — installment payments of compensation, notice recorded when — lease, claim for lien filed when. — A real estate broker's lien authorized by sections 429.600 to 429.627 attaches to the commercial real estate, or an interest in the commercial real estate, when:

(1) The real estate broker procures a person or entity ready, willing and able to purchase, lease or otherwise accept a conveyance of such property upon the terms set forth in the written agreement with the owner or terms otherwise acceptable to the owner or owner's agent, or the real estate broker is entitled to a fee or commission pursuant to a written agreement signed by the owner or the owner's agent; and

(2) The real estate broker records a notice of the lien in the office of the recorder of deeds of the county in which the real property, or any interest in the real property, is located, if such lien is filed prior to the actual conveyance or transfer of the commercial real estate subject to such real estate broker's lien, except that:

(a) If payment to a real estate broker is due in installments and a portion of the payment is due after the conveyance or transfer of the commercial real estate, any claim for a lien for installment payments due after the transfer or conveyance of such real estate may be recorded any time after the transfer or conveyance of the commercial real estate but must be recorded before the date on which the payment is due. Such lien shall only be effective as a lien against the commercial real estate to the extent moneys are still owed to the transferor by the transferee. A single claim for a lien recorded before the transfer or conveyance of the commercial real estate, claiming all moneys due under an installment payment agreement, is not valid or enforceable to the extent of the payments due after the transfer or conveyance. The lien attaches for purposes of this paragraph when the claim for lien is recorded;

(b) In the case of a lease, the claim for lien must be recorded within ninety days after the date of occupancy or the date of rent commencement as stipulated in the lease, whichever is later, unless written notice of the intention to sign the lease is personally served on the real estate broker entitled to claim a lien at least ten days before the date of the intended signing of the lease, then the claim for lien must be recorded before the date indicated for the signing of the lease. The lien attaches for purposes of this paragraph when the claim for lien is recorded; or

(c) If the real estate broker has a written agreement with a prospective buyer as provided in subsection 2 of section 429.605, then the lien attaches when the prospective buyer purchases or otherwise accepts a conveyance or transfer of the commercial real estate and records a notice of the lien within ninety days after the purchase or other conveyance or transfer to the buyer in the office of the recorder of deeds in the county in which the commercial real estate, or any interest in the commercial real estate, is located.

(L. 1993 S.B. 18 § 4, A.L. 2009 S.B. 513)



Section 429.611 Lien claim release or satisfaction to be filed when.

Effective 28 Aug 1993

Title XXVII DEBTOR-CREDITOR RELATIONS

429.611. Lien claim release or satisfaction to be filed when. — If a claim for a lien has been filed with the county recorder of deeds and a condition occurs that would preclude the broker from receiving compensation under the terms of the real estate broker's written agreement, the real estate broker shall record and provide the owner of record a written release or satisfaction of the lien.

(L. 1993 S.B. 18 § 5)



Section 429.614 Broker to mail copy of notice of lien to owner by certified mail.

Effective 28 Aug 1993

Title XXVII DEBTOR-CREDITOR RELATIONS

429.614. Broker to mail copy of notice of lien to owner by certified mail. — Any real estate broker who attaches a lien on commercial property pursuant to the provisions of sections 429.600 to 429.627 shall mail a copy of the notice of the lien to the owner of the commercial real estate by certified mail. The real estate broker's lien is void if the broker does not record the lien as provided in sections 429.600 to 429.627.

(L. 1993 S.B. 18 § 6)



Section 429.616 Enforcing lien, broker may bring suit, filed where, time limitation on filing — failure to file on time extinguishes lien — claim for same extinguished lien not permitted.

Effective 28 Aug 1993

Title XXVII DEBTOR-CREDITOR RELATIONS

429.616. Enforcing lien, broker may bring suit, filed where, time limitation on filing — failure to file on time extinguishes lien — claim for same extinguished lien not permitted. — A real estate broker may bring suit to enforce a lien which attaches pursuant to the provisions of sections 429.600 to 429.627 in the circuit court in the county where the property is located by filing a verified petition that the lien has been recorded. Unless the claim is based upon an option to purchase the commercial real estate, the broker claiming such lien must commence proceedings within six months after recording the lien and failure to commence proceedings within the six months shall extinguish the lien. A claim for the same lien, extinguished pursuant to this section and section 429.618, may not be asserted in any subsequent proceeding.

(L. 1993 S.B. 18 § 7 subsec. 1)



Section 429.618 Petition, content, parties' foreclosure action, procedure — liens having priority over broker's lien.

Effective 28 Aug 1993

Title XXVII DEBTOR-CREDITOR RELATIONS

429.618. Petition, content, parties' foreclosure action, procedure — liens having priority over broker's lien. — 1. A petition filed pursuant to the provisions of this section and section 429.616 shall contain a statement of the terms of the contract or agreement on which the lien is based, the date when the contract or agreement was made, a description of the services performed, the amount due and unpaid, a description of the property that is subject to the lien and any other facts necessary for a full understanding of the rights of the parties. The plaintiff shall file the action against all known parties who have an interest in such real estate. A foreclosure action for a lien claimed pursuant to sections 429.600 to 429.630 shall be brought pursuant to the provisions of sections 443.190 to 443.280.

2. Valid prior recorded liens or mortgages shall have priority over a real estate broker's lien.

(L. 1993 S.B. 18 § 7 subsecs. 2, 3)



Section 429.620 Broker failing to file suit or answer in pending suit within thirty days after service on owner, lien is extinguished, service of demand, procedure.

Effective 28 Aug 1993

Title XXVII DEBTOR-CREDITOR RELATIONS

429.620. Broker failing to file suit or answer in pending suit within thirty days after service on owner, lien is extinguished, service of demand, procedure. — If a broker claiming a lien pursuant to sections 429.600 to 429.627 fails to file a suit to enforce the lien or fails to file an answer in a pending suit to enforce a lien within thirty days after a properly served written demand of the owner, lienee or other authorized agent, the lien shall be extinguished. Service of such demand shall be by registered or certified mail, return receipt requested or by personal service. The provisions of this section shall not extend any other deadline provided by law for the filing of any pleadings or for the foreclosure of any lien governed by sections 429.600 to 429.627.

(L. 1993 S.B. 18 § 8)



Section 429.623 Satisfaction or release of lien by broker on written demand of owner within thirty days of demand.

Effective 28 Aug 1993

Title XXVII DEBTOR-CREDITOR RELATIONS

429.623. Satisfaction or release of lien by broker on written demand of owner within thirty days of demand. — If a claim for lien has been filed pursuant to the provisions of sections 429.600 to 429.627 with the county recorder of deeds and such claim has been paid in full or if the lienor fails to institute a suit to enforce the lien within the time as provided by law, the real estate broker shall acknowledge satisfaction or release of such lien in writing upon written demand of the owner within thirty days after such demand.

(L. 1993 S.B. 18 § 9)



Section 429.625 Cost of proceeding to be paid by nonprevailing party — more than one nonprevailing party, apportionment by court.

Effective 28 Aug 1993

Title XXVII DEBTOR-CREDITOR RELATIONS

429.625. Cost of proceeding to be paid by nonprevailing party — more than one nonprevailing party, apportionment by court. — The costs of any proceeding brought to enforce a lien filed pursuant to sections 429.600 to 429.627, including reasonable attorney's fees and prejudgment interest due to the prevailing party, shall be paid by the nonprevailing party or parties. If more than one party is responsible for costs, fees and prejudgment interest, such costs, fees and prejudgment interest shall be equitably apportioned by the court among the responsible parties.

(L. 1993 S.B. 18 § 10)

(1998) Lessor was entitled to recover attorney's fees incurred in defense of lien recorded by real estate broker in an attempt to recover commission from representation of lessee because broker did not have a written agreement with lessor, and, therefore lien was improper. Incentive Realty, Inc. v. Hawatmeh, 983 S.W.2d 156 (E.D.Mo.).



Section 429.627 Lien preventing closing, escrow account to be established with clerk of circuit court — funds in account held until parties' rights determined — release of broker's lien when.

Effective 28 Aug 1993

Title XXVII DEBTOR-CREDITOR RELATIONS

429.627. Lien preventing closing, escrow account to be established with clerk of circuit court — funds in account held until parties' rights determined — release of broker's lien when. — Unless an alternative procedure is available and is acceptable to the transferee in a real estate transaction, if a claim for a real estate broker's lien has been filed with the county recorder of deeds and such lien would prevent the closing of a transaction or conveyance, an escrow account shall be established with the clerk of the circuit court in the county in which the commercial real estate is located from the proceeds of the transaction or conveyance in an amount sufficient to release the claim for the lien. The requirement to establish an escrow account, as provided in this section, shall not be cause for any party to refuse to close a transaction. The proceeds held in such escrow account shall be held by the circuit clerk until the parties' rights to the escrowed funds have been determined by written agreement of the parties, by a final judgment of the circuit court or by other process as may be agreed to by the parties. If funds sufficient to satisfy the amount claimed in the lien have been deposited in the escrow account, the real estate broker shall release the claim for the lien on such real estate.

(L. 1993 S.B. 18 § 11)

(2000) Execution by a holder of a deed of trust of a statutorily required deed of release in exchange for application of sale proceeds does not result in a loss of lien priority to a broker's lien asserted against proceeds of sale by the real estate broker under the Commercial Real Estate Brokers' Lien Act. Dalton Investments, Inc. v. Nooney Co., 10 S.W.3d 590 (Mo.App.E.D.).



Section 429.629 Appraisers and title examination service on commercial real estate to provide lien for services completed.

Effective 28 Aug 1993

Title XXVII DEBTOR-CREDITOR RELATIONS

429.629. Appraisers and title examination service on commercial real estate to provide lien for services completed. — Upon complying with the provisions of chapter 429*, any state certified real estate appraiser who performs any appraisal or appraisal service or title examination services for the owner, proprietor, or the agent, trustee, contractor or subcontractor of the owner or proprietor, on any commercial real estate and any person who performs title examination services upon commercial real estate pursuant to a written contract, shall have a lien upon such land and any improvements thereon owned by such owner or proprietor, in an amount sufficient to secure the payment for such appraisal or appraisal service or title examination services which have been completed.

(L. 1993 S.B. 18 § 12)

*Words "chapter 329" appear in original rolls.



Section 429.630 Brokers, appraisers and title examination service at time of closing to give written notice of right to lien on premises — failure to furnish notice, effect.

Effective 28 Aug 1993

Title XXVII DEBTOR-CREDITOR RELATIONS

429.630. Brokers, appraisers and title examination service at time of closing to give written notice of right to lien on premises — failure to furnish notice, effect. — Any real estate broker who proposes to assert a lien pursuant to sections 429.600 to 429.627 or any certified real estate appraiser or any person performing title examination services who proposes to assert a lien pursuant to section 429.629 shall be prohibited from asserting such lien unless, at the time of the closing for such transaction, such broker or appraiser has given written notice to the purchaser of the commercial real estate that payment of the broker's or appraiser's fee or title examination fee is due and that he or she is entitled to a lien on the premises.

(L. 1993 S.B. 18 § 13)






Chapter 430 Statutory Liens Against Personalty — Preferred Claims

Chapter Cross References



Section 430.010 Definition of vehicle.

Effective 28 Aug 1981

Title XXVII DEBTOR-CREDITOR RELATIONS

430.010. Definition of vehicle. — The word "vehicle", as used in sections 430.010 to 430.070, means vehicles drawn by horses and other animals, motor vehicles, and boats or craft used or capable of being used as a means of transport on water. Any machinery used as the principal source of propulsion for a boat or craft is part of or equipment of the boat or craft.

(RSMo 1939 § 3613, A.L. 1981 H.B. 138)

Prior revisions: 1929 § 3223; 1919 § 7283



Section 430.020 Liens for storage, materials and labor on vehicles or aircraft — nonpossessory liens on aircraft for labor and material, procedure — failure to file with aircraft registry, purchaser prevails.

Effective 28 Aug 2012

Title XXVII DEBTOR-CREDITOR RELATIONS

430.020. Liens for storage, materials and labor on vehicles or aircraft — nonpossessory liens on aircraft for labor and material, procedure — failure to file with aircraft registry, purchaser prevails. — Every person who shall keep or store any vehicle or part or equipment thereof, shall, for the amount due therefor, have a lien; and every person who furnishes labor or material on any vehicle or part or equipment thereof, who shall obtain a written memorandum of the work or material furnished, or to be furnished, signed by the owner of the vehicle, or part or equipment thereof, and every person who furnishes labor or material on any aircraft or part or equipment thereof, who shall obtain a written memorandum of the work or material furnished, or to be furnished, signed by the owner, authorized agent of the owner, or person in lawful possession of the aircraft or part or equipment thereof, shall have a lien for the amount of such work or material as is ordered or stated in such written memorandum. Such liens shall be on the vehicle or aircraft, or part or equipment thereof, as shall be kept or stored, or be placed in the possession of the person furnishing the labor or material; provided, however, the person furnishing the labor or material on the aircraft or part or equipment thereof may retain the lien after surrendering possession of the aircraft or part or equipment thereof by filing a statement in the office of the county recorder of the county where the owner of the aircraft or part or equipment thereof resides, if known to the claimant, and in the office of the county recorder of the county where the labor or material was furnished. Such statement shall be filed within one hundred eighty days after surrendering possession of the aircraft or part or equipment thereof and shall state the claimant's name and address, the items on account, the name of the owner and a description of the property, and shall not bind a bona fide purchaser unless said lien has also been filed with the Federal Aviation Administration Aircraft Registry.

(RSMo 1939 § 3608, A.L. 1983 H.B. 805, A.L. 1988 H.B. 950 & 1361, A.L. 2012 H.B. 1150 merged with H.B. 1909 merged with S.B. 485 )

Prior revisions: 1929 § 3218; 1919 § 7278

(1953) Common law liens were not abolished by this law but were enlarged upon so that, upon compliance with this section, the lien continues, as against a purchaser with notice, after lien holder had parted with possession. State ex rel. Rueseler Motor Co. v. Klaus (A.), 263 S.W.2d 71.

(1959) Artisan's lien for repair of motor vehicle is superior to prior recorded chattel mortgage under Missouri decisions. Gale and Co. v. Hooper (A.), 323 S.W.2d 824.

(1962) In action for replevin of automobile by plaintiff holding note and mortgage thereon, it was not necessary to determine whether defendant pleaded a common law lien for repairs and storage or a statutory lien since under its general denial defendant could show any facts tending to disprove plaintiff's asserted right to immediate possession. Monarch Loan Co. v. Anderson Transmission Service (A.), 361 S.W.2d 328.

(1967) Common law liens have not been abolished by virtue of the enactment of this section, but have been enlarged in effect. Jackson v. Kusmer (A.), 411 S.W.2d 257.



Section 430.030 Lien, for labor or material furnished, on horse, mule or other animal.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

430.030. Lien, for labor or material furnished, on horse, mule or other animal. — 1. Every person who furnishes labor or material on any horse, mule or other animal, who shall obtain a written memorandum of the work or material furnished, or to be furnished, signed by the owner of such horse, mule or other animal, shall have a lien for the amount of such work or material as is ordered or stated in such written memorandum.

2. Such lien shall be on such horse, mule or other animal as shall be placed in the possession of the person furnishing the labor or material; provided, however, that for labor and material furnished on more than one horse, mule or other animal belonging to the same owner, the person furnishing such labor and material may, at his option, have a lien on any one or more of such horses, mules or other animals for the amount of labor and material furnished on all of such horses, mules and other animals belonging to such owner.

(RSMo 1939 § 3609)

Prior revisions: 1929 § 3219; 1919 § 7279



Section 430.040 Vehicle or aircraft, part or equipment — horse, mule or other animal to remain in custody of person having lien.

Effective 28 Aug 1983

Title XXVII DEBTOR-CREDITOR RELATIONS

430.040. Vehicle or aircraft, part or equipment — horse, mule or other animal to remain in custody of person having lien. — 1. No person shall have the right to take any vehicle or aircraft, or part or equipment thereof, or any horse, mule or other animal out of the custody of the person having the lien, except with the consent of the person, or upon paying the amount, lawfully due, for keep, storage, labor or material.

2. The lien shall be valid against the vehicle or aircraft, or part or equipment thereof, or against the horse, mule or other animal in the possession of any person receiving or purchasing the same, with notice of the lien claim; but the lien shall not take precedence over or be superior to any prior lien on the property, created by any financing statement on the same, duly perfected in accordance with the laws of this state, without the written consent of the secured party or the legal holder of the security agreement.

(RSMo 1939 § 3610, A.L. 1965 p. 114, A.L. 1983 H.B. 805)

Prior revisions: 1929 § 3220; 1919 § 7280

(1957) Common law artisan's lien for repairing truck held superior to the right of holder of conditional sales contract recorded in Florida to possession of truck but such superior lien does not extend to secure payment of storage charges. Mack Motor Truck Corp. v. Wolfe (A.), 303 S.W.2d 697.



Section 430.050 Lien, how enforced.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

430.050. Lien, how enforced. — The lien provided for in section 430.040 shall be enforced in the same manner and be governed by the same procedure as is provided in section 430.160, applicable to the enforcement of the lien for keeping or training horses and other animals.

(RSMo 1939 § 3611)

Prior revisions: 1929 § 3221; 1919 § 7281



Section 430.060 Proceedings governed by laws concerning replevin where not specifically provided.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

430.060. Proceedings governed by laws concerning replevin where not specifically provided. — All proceedings under sections 430.010 to 430.070, where not herein otherwise specifically provided, shall be governed by the general laws of the state concerning replevin.

(RSMo 1939 § 3612)

Prior revisions: 1929 § 3222; 1919 § 7282



Section 430.080 Lien on chattels for labor and materials.

Effective 28 Aug 1945

Title XXVII DEBTOR-CREDITOR RELATIONS

430.080. Lien on chattels for labor and materials. — Every person expending labor, services, skill or material upon any chattel at the request of its owner, authorized agent of the owner, or lawful possessor thereof, in the amount of twenty-five dollars or less, shall have a lien upon such chattel beginning upon the date of commencement of such expenditure of labor, services, skill, or materials for the contract price for all such expenditure of labor, services, skill, or material, until the possession of such chattel is voluntarily relinquished to such owner or authorized agent, or to one entitled to the possession thereof.

(L. 1945 p. 1141 § 1)



Section 430.082 Motor vehicles, trailers, vessels, outboard motors, aircraft liens for labor, material or storage, when — nonpossessory lien on aircraft, procedure — lien title obtained, when, procedure — sale of chattel, when — distribution of proceeds.

Effective 28 Aug 2012

Title XXVII DEBTOR-CREDITOR RELATIONS

430.082. Motor vehicles, trailers, vessels, outboard motors, aircraft liens for labor, material or storage, when — nonpossessory lien on aircraft, procedure — lien title obtained, when, procedure — sale of chattel, when — distribution of proceeds. — 1. Every person expending labor, services, skill or material upon any motor vehicle or trailer, as defined in chapter 301, vessel, as defined in chapter 306, outboard motor, or aircraft, or part or equipment of an aircraft, at a written request of its owner, authorized agent of the owner, or person in lawful possession thereof, or who provides storage for a motor vehicle, trailer, outboard motor or vessel, at the written request of its owner, authorized agent of the owner, or person in lawful possession thereof, or at the written request of a peace officer in lieu of the owner or owner's agent, where such owner or agent is not available to request storage thereof, shall, where the maximum amount to be charged for labor, services, skill or material has been stated as part of the written request or the daily charge for storage has been stated as part of the written request, have a lien upon the chattel beginning upon the date of commencement of the expenditure of labor, services, skill, materials or storage for the actual value of all the expenditure of labor, services, skill, materials or storage until the possession of that chattel is voluntarily relinquished to the owner, authorized agent, or one entitled to possession thereof. The person furnishing labor, services, skill or material upon an aircraft or part or equipment thereof, may retain the lien after surrendering possession of the aircraft or part or equipment thereof, by filing a statement in the office of the county recorder of the county where the owner of the aircraft or part or equipment thereof, resides, if known to the claimant, and in the office of the county recorder of the county where the claimant performed the services. Such statement shall be filed within one hundred eighty days after surrendering possession of the aircraft or part or equipment thereof and shall state the claimant's name and address, the items on account, the name of the owner and a description of the property, and shall not bind a bona fide purchaser unless the lien has also been filed with the Federal Aviation Administration Aircraft Registry.

2. If the chattel is not redeemed within forty-five days of the completion of the requested labor, services, skill or material, the lienholder may apply to the director of revenue for a certificate of ownership or certificate of title.

3. If the charges are for storage or the service of towing the motor vehicle, trailer, outboard motor or vessel, and the chattel has not been redeemed within forty-five days after the charges for storage commenced, the lienholder shall notify by certified mail, postage prepaid, the owner and any lienholders of record other than the person making the notification, at the person's last known address that application for a lien title will be made unless the owner or lienholder within thirty days makes satisfactory arrangements with the person holding the chattel for payment of storage or service towing charges, if any, or makes satisfactory arrangements with the lienholder for paying such charges or for continued storage of the chattel if desired. Thirty days after the notification has been mailed and the chattel is unredeemed, or the notice has been returned marked "not fowardable" or "addressee unknown", and no satisfactory arrangement has been made with the lienholder for payment or continued storage, the lienholder may apply to the director of revenue for a certificate of ownership or certificate of title as provided in this section.

4. The application shall be accompanied by:

(1) The original or a conformed or photostatic copy of the written request of the owner or the owner's agent or of a peace officer with the maximum amount to be charged stated therein;

(2) An affidavit from the lienholder that written notice was provided to all owners and lienholders of the applicants' intent to apply for a certificate of ownership and the owner has defaulted on payment of labor, services, skill or material and that payment is forty-five days past due, or that owner has defaulted on payment or has failed to make satisfactory arrangements for continued storage of the chattel for thirty days since notification of intent to make application for a certificate of ownership or certificate of title. The affidavit shall be accompanied by a copy of the thirty-day notice given by certified mail to any owner and person holding a valid security interest and a copy of the certified mail receipt indicating that the owner and lienholder of record was sent a notice as required in this section;

(3) A statement of the actual value of the expenditure of labor, services, skill or material, or the amount of storage due on the date of application for a certificate of ownership or certificate of title, and the amount which is unpaid; and

(4) A fee of ten dollars.

5. If the director is satisfied with the genuineness of the application, proof of lienholder notification in the form of a certified mail receipt, and supporting documents, and if no lienholder or the owner has redeemed the chattel or no satisfactory arrangement has been made concerning payment or continuation of storage, and if no owner or lienholder has informed the director that the owner or lienholder demands a hearing as provided in this section, the director shall issue, in the same manner as a repossessed title is issued, a certificate of ownership or certificate of title to the applicant which shall clearly be captioned "Lien Title".

6. Upon receipt of a lien title, the holder shall within ten days begin proceedings to sell the chattel as prescribed in section 430.100.

7. The provisions of section 430.110 shall apply to the disposition of proceeds, and the lienholder shall also be entitled to any actual and necessary expenses incurred in obtaining the lien title, including, but not limited to, court costs and reasonable attorney's fees.

(L. 1972 H.B. 1188, A.L. 1981 H.B. 138, A.L. 1983 H.B. 805, A.L. 1984 H.B. 1045, A.L. 1988 H.B. 950 & 1361, A.L. 1988 H.B. 1711, A.L. 1995 H.B. 217, A.L. 2009 H.B. 269, A.L. 2012 H.B. 1150 merged with H.B. 1909 merged with S.B. 485)



Section 430.090 Sale of unredeemed chattels.

Effective 28 Aug 1945

Title XXVII DEBTOR-CREDITOR RELATIONS

430.090. Sale of unredeemed chattels. — Unless the chattel is redeemed within three months of the completion of the expenditure of such labor, services, skill, or material, or within three months of the date agreed upon for redemption, the lien may be enforced by a sale as herein provided.

(L. 1945 p. 1141 § 2)



Section 430.100 Sale — notice — liens combined.

Effective 28 Aug 1945

Title XXVII DEBTOR-CREDITOR RELATIONS

430.100. Sale — notice — liens combined. — 1. Such sale shall be held only after giving not less than twenty days' notice, first, by mailing a copy of notice, by registered mail, if the address is known, addressed to the owner for whom such expenditure of labor, material, skill or services are performed, in which case a return receipt shall be evidence of due notice; second by not less than two publications in some newspaper of general circulation where the property was received and is to be sold, the last publication to be not less than twenty days prior to the date of sale; third, if no newspaper be published within the county, then by posting, not less than twenty days prior to the date of sale, five handbills in different places within the township, one of which shall be posted where the property was received and is to be sold.

2. The form of notice shall be substantially as follows:

­

­

3. A separate notice need not be published for each lien to be enforced, but several may be combined in one publication.

(L. 1945 p. 1141 § 3)



Section 430.110 Sale of articles — disposition of proceeds — excess to general revenue subject to reclamation by owner.

Effective 28 Aug 1972

Title XXVII DEBTOR-CREDITOR RELATIONS

430.110. Sale of articles — disposition of proceeds — excess to general revenue subject to reclamation by owner. — 1. If the chattel or chattels are not redeemed prior to the date of sale* provided in the notice required by section 430.100, the lienor may sell such articles on the day and at the place specified in such notice. The proceeds shall be distributed in the following order:

(1) To the satisfaction of the seller's lien and the necessary expenses of advertising as provided in section 430.100;

(2) To the satisfaction of any prior lien on the chattel created by any financing statement on the same, duly perfected in accordance with the laws of this state;

(3) The excess, if any, shall thereupon be deposited with the county treasurer, or city treasurer in the city of St. Louis, together with a sworn statement containing the name of the owner, description of the article, amount of lien, the amount paid to any prior lienholders, sale price, name of purchaser, cost and manner of advertising.

2. The said treasurer shall credit such excess to the general revenue fund of the county, or the city of St. Louis, subject to the right of the owner or his representative to reclaim the same at any time within three years of the date of such deposit with the treasurer, after presentation of proper evidence of ownership and obtaining an order of the county commission, or comptroller of the city of St. Louis, directed to said treasurer for the return of said excess deposit.

(L. 1945 p. 1141 § 4, A.L. 1972 H.B. 1188)

*Word "same" appears in original rolls.



Section 430.120 Failure to deliver excess proceeds — penalty.

Effective 28 Aug 1945

Title XXVII DEBTOR-CREDITOR RELATIONS

430.120. Failure to deliver excess proceeds — penalty. — Any lienor failing or refusing to deliver to said treasurer the excess proceeds of sale together with a sworn statement as required in section 430.110 within thirty days after such sale, shall be liable for double the excess proceeds of said sale, to be recovered in any court of competent jurisdiction by civil action.

(L. 1945 p. 1141 § 6)



Section 430.130 Actions against lienors barred.

Effective 28 Aug 1945

Title XXVII DEBTOR-CREDITOR RELATIONS

430.130. Actions against lienors barred. — Conformity to the requirements of sections 430.080 to 430.140 shall be a perpetual bar to any action against such lienor by any person for the recovery of such chattels or the value thereof, or of any damages growing out of the failure of such person to receive such chattels.

(L. 1945 p. 1141 § 5)



Section 430.135 Chattels worth less than one hundred dollars deemed abandoned after year.

Effective 28 Aug 1959

Title XXVII DEBTOR-CREDITOR RELATIONS

430.135. Chattels worth less than one hundred dollars deemed abandoned after year. — Chattels of a value not exceeding one hundred dollars, which are not redeemed within one year of the date agreed upon for redemption, shall be deemed abandoned to the lienor and thereafter the owner or depositor of the chattels shall be barred from the recovery of the chattels, or the value thereof, or of any damages growing out of the failure of the person to receive the chattels.

(L. 1959 S.B. 285 § 430.131)



Section 430.140 Member of armed services — exemption.

Effective 28 Aug 1945

Title XXVII DEBTOR-CREDITOR RELATIONS

430.140. Member of armed services — exemption. — No provision in sections 430.080 to 430.140 shall apply to any member of the armed services of the United States of America until six months after his discharge from said service.

(L. 1945 p. 1141 § 7)



Section 430.150 Lien for keeping or training horses and other animals.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

430.150. Lien for keeping or training horses and other animals. — Every person who shall keep, board or train any horse, mule or other animal, shall, for the amount due therefor, have a lien on such animal, and on any vehicle, harness or equipment coming into his possession therewith, and no owner or claimant shall have the right to take any such property out of the custody of the person having such lien, except with his consent or on the payment of such debt; and such lien shall be valid against said property in the possession of any person receiving or purchasing it with notice of such claim.

(RSMo 1939 § 3580)

Prior revisions: 1929 § 3190; 1919 § 7250; 1909 § 8238

(1959) Owner held liable for the reasonable value of feed and care, such as veterinary costs, hay and additional cost of pasturage furnished cattle by landowner under oral agreement for pasturage. Crouch v. Brookshire (A.), 330 S.W.2d 592.



Section 430.160 Enforcement of liens.

Effective 02 Jan 1979, see footnote

Title XXVII DEBTOR-CREDITOR RELATIONS

430.160. Enforcement of liens. — The lien provided for in section 430.150 shall be enforced as follows: The person claiming the lien shall file in circuit court, before a circuit or associate circuit judge, in the county in which he resides, a statement duly verified by himself, his agent or attorney, setting forth his account and a description of the property on which the lien is claimed, and thereupon the court shall issue a summons, as in ordinary civil actions, returnable forthwith; and upon a return of the summons, duly served, shall set the cause for hearing at any time after the lapse of one day. If summons be returned "defendant not found", and if it be proved to the satisfaction of the court that the defendant is not a resident of the county, the court shall order a notice of the proceedings to be published for three successive days, in a daily newspaper, if one be published in the county, and if there be none, then once in a weekly, if such be published in the county; and if no paper be published in the county, then by six handbills put up in six public places in the county, notifying the defendant of the filing and the particulars of the account, the description of the property on which the lien is claimed, its whereabouts, and the day and place set for the hearing of the cause, which shall be at least ten days from the day of the last publication of the notice or the posting thereof; and the proof of such publication or of the posting of such notice shall be filed in the court on or before the day of trial. When the defendant shall have been summoned or notified as aforesaid, the cause shall, on the day fixed for trial, be tried as any ordinary case before an associate circuit judge or a circuit judge, as the case may be. If the judgment be for the plaintiff, the court shall order the property upon which the lien shall have been found to exist to be sold to satisfy the same. If the lien be not established, and the defendant shall not have been summoned, or shall not have voluntarily appeared to the action, the cause shall be dismissed at the cost of the plaintiff. If the defendant shall have been summoned, or shall have appeared to the action, and the plaintiff shall have established an indebtedness on the account sued on, but shall have failed to establish the lien claimed, the judgment shall be for the plaintiff for such indebtedness, but the cost of suit, or any part thereof, may be taxed against him.

(RSMo 1939 § 3581, A.L. 1945 p. 1140, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 3191; 1919 § 7251; 1909 § 8239

Effective 1-02-79



Section 430.165 Lien for the care of animals lawfully impounded, who entitled to.

Effective 28 Aug 1963

Title XXVII DEBTOR-CREDITOR RELATIONS

430.165. Lien for the care of animals lawfully impounded, who entitled to. — 1. Any animal lawfully impounded under the laws of this state or ordinances of any of its political subdivisions may be placed by the impounding officer in the care of any incorporated humane society or other responsible person designated by the impounding authority.

2. Any incorporated humane society or other person designated to care for an animal under the provisions of subsection 1 shall be entitled to a lien on the animal for the reasonable cost of the care of the animal, as provided in sections 430.150 and 430.160.

(L. 1963 p. 646 § 1)



Section 430.170 Owner to advertise terms — publication imparts notice.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

430.170. Owner to advertise terms — publication imparts notice. — The owner or keeper of any stallion, jack or bull may advertise the terms upon which he will let any such animal to service, by publication thereof in some newspaper of the county where such animal is kept, for sixty days during the season of each year, or by printed handbills conspicuously posted during such period, in four or more public places in said county, including the place where such animal is kept; and the publication or posting as aforesaid of the terms of such service shall impart notice thereof to the owner of any female animal served by such stallion, jack or bull during any such season; and in all actions and controversies in respect to the foal or other product of such service, the owner of such female animal so served shall be deemed to have accepted and assented to said terms, when so advertised and published or posted as provided herein.

(RSMo 1939 § 3582)

Prior revisions: 1929 § 3192; 1919 § 7252; 1909 § 8240



Section 430.180 Publication or posting terms of service sufficient notice of lien on offspring.

Effective 28 Aug 1965

Title XXVII DEBTOR-CREDITOR RELATIONS

430.180. Publication or posting terms of service sufficient notice of lien on offspring. — When the terms of the service by the animal, published or posted as provided in section 430.170, provides that the foal or other product of the service will be held for the money due for the service of the stallion, jack or bull, then and in that event the owner or keeper of the animal shall have a lien for the sum on the offspring of any female animal served, for the period of one year after the birth thereof. The lien shall be preferred to any prior lien, encumbrance or security agreement whatever; and the publication or posting as aforesaid of the terms of the service shall be deemed notice to any third party of the existence of the lien.

(RSMo 1939 § 3583, A.L. 1965 p. 114)

Prior revisions: 1929 § 3193; 1919 § 7253; 1909 § 8241



Section 430.200 Giving false pedigree forfeits claim.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

430.200. Giving false pedigree forfeits claim. — If any keeper of such stallion, jack or bull shall offer and advertise to let the service of any such animal, and shall give a false or fictitious pedigree, knowing the same to be false, or shall falsely represent said animal to be recorded or eligible to record in any of the various books of record kept for recording animals of that breed, he shall forfeit all claim to the value of the services rendered by any such animal, and shall not be entitled to the benefits of any provision of sections 430.150 to 430.220.

(RSMo 1939 § 3585)

Prior revisions: 1929 § 3195; 1919 § 7255; 1909 § 8243



Section 430.210 Lienor may proceed by replevin.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

430.210. Lienor may proceed by replevin. — For the purpose of enforcing such lien upon default in the payment of the sum secured, the lienor may proceed by replevin in any court of competent jurisdiction and possess himself of the encumbered property, and hold the same subject to such judgment as he shall recover.

(RSMo 1939 § 3586)

Prior revisions: 1929 § 3196; 1919 § 7256; 1909 § 8244



Section 430.220 Judgment, amount, how enforced.

Effective 02 Jan 1979, see footnote

Title XXVII DEBTOR-CREDITOR RELATIONS

430.220. Judgment, amount, how enforced. — Upon the rendition of judgment, if for the lienor, it shall be for the sum found to be due, with costs of suit, and that the lien be enforced against the property by execution and sale as in ordinary sales under execution, but if such finding be for defendant, judgment shall be entered in his favor as in ordinary actions of replevin.

(RSMo 1939 § 3587, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 3197; 1919 § 7257; 1909 § 8245

Effective 1-02-79



Section 430.225 Definitions — distribution of insurance proceeds — limitation on liability.

Effective 28 Aug 2006

Title XXVII DEBTOR-CREDITOR RELATIONS

430.225. Definitions — distribution of insurance proceeds — limitation on liability. — 1. As used in sections 430.225 to 430.250, the following terms shall mean:

(1) "Claim", a claim of a patient for:

(a) Damages from a tort-feasor; or

(b) Benefits from an insurance carrier;

(2) "Clinic", a group practice of health practitioners or a sole practice of a health practitioner who has incorporated his or her practice;

(3) "Health practitioner", a chiropractor licensed pursuant to chapter 331, a podiatrist licensed pursuant to chapter 330, a dentist licensed pursuant to chapter 332, a physical therapist licensed under chapter 334, a physician or surgeon licensed pursuant to chapter 334, or an optometrist licensed pursuant to chapter 336, while acting within the scope of their practice;

(4) "Insurance carrier", any person, firm, corporation, association or aggregation of persons conducting an insurance business pursuant to chapter 375, 376, 377, 378, 379, 380, 381, or 383;

(5) "Other institution", a legal entity existing pursuant to the laws of this state which delivers treatment, care or maintenance to patients who are sick or injured;

(6) "Patient", any person to whom a health practitioner, hospital, clinic or other institution delivers treatment, care or maintenance for sickness or injury caused by a tort-feasor from whom such person seeks damages or any insurance carrier which has insured such tort-feasor.

2. Clinics, health practitioners and other institutions, as defined in this section, shall have the same rights granted to hospitals in sections 430.230 to 430.250.

3. If the liens of such health practitioners, hospitals, clinics or other institutions exceed fifty percent of the amount due the patient, every health care practitioner, hospital, clinic or other institution giving notice of its lien, as aforesaid, shall share in up to fifty percent of the net proceeds due the patient, in the proportion that each claim bears to the total amount of all other liens of health care practitioners, hospitals, clinics or other institutions. "Net proceeds", as used in this section, means the amount remaining after the payment of contractual attorney fees, if any, and other expenses of recovery.

4. In administering the lien of the health care provider, the insurance carrier may pay the amount due secured by the lien of the health care provider directly, if the claimant authorizes it and does not challenge the amount of the customary charges or that the treatment provided was for injuries caused by the tort-feasor.

5. Any health care provider electing to receive benefits hereunder releases the claimant from further liability on the cost of the services and treatment provided to that point in time.

(L. 1999 H.B. 343, A.L. 2003 H.B. 121, A.L. 2006 S.B. 1057)



Section 430.230 Hospitals to have liens — when, against whom.

Effective 28 Aug 1971

Title XXVII DEBTOR-CREDITOR RELATIONS

430.230. Hospitals to have liens — when, against whom. — Every public hospital or clinic, and every privately maintained hospital, clinic or other institution for the care of the sick, which is supported in whole or in part by charity, located within the state of Missouri, or any such hospital duly incorporated under the laws of Missouri providing for the incorporation of eleemosynary institutions, shall have a lien upon any and all claims, counterclaims, demands, suits, or rights of action of any person admitted to any hospital, clinic or other institution and receiving treatment, care or maintenance therein for any cause including any personal injury sustained by such person as the result of the negligence or wrongful act of another, which such injured person may have, assert or maintain against the person or persons causing such injury for damages on account of such injury, for the cost of such services, computed at reasonable rates not to exceed twenty-five dollars per day and the reasonable cost of necessary X-ray, laboratory, operating room and medication service, as such hospital, clinic, or other institution shall render such injured person on account of his conditions; provided further, that the lien herein set forth shall not be applied or considered valid against anyone coming under the workers' compensation law in this state.

(L. 1941 p. 371 § 1, A.L. 1971 H.B. 552)

(1989) Because a wrongful death settlement is for the use and benefit of those who sue or are entitled to sue and because wrongful death is not a claim or cause of action brought on the part of the injured person, a hospital lien does not attach the settlement of a wrongful death claim. American Family Mutual Insurance Company v. Ward, 774 S.W.2d 135 (Mo. banc).



Section 430.235 Hospital liens to be valid against medical benefits paid to public assistance recipients.

Effective 16 Jun 1981, see footnote

Title XXVII DEBTOR-CREDITOR RELATIONS

430.235. Hospital liens to be valid against medical benefits paid to public assistance recipients. — Notwithstanding the provisions of section 430.230, every public hospital or clinic, and every privately maintained hospital, clinic or other institution for the care of the sick, which is supported in whole or in part by charity, located within the state of Missouri, or any such hospital duly incorporated under the laws of Missouri providing for the incorporation of eleemosynary institutions, shall have a lien upon any and all claims, counterclaims, demands, suits, or rights of action of any person admitted to any hospital, clinic or other institution and receiving treatment, care or maintenance therein for any cause including any personal injury sustained by such person as the result of the negligence or wrongful act of another, which such injured person may have, assert or maintain against the person or persons causing such injury for damages on account of such injury, for the cost of such services, computed at reasonable rates not to exceed the customary charges for the services and the customary charges for necessary X-ray, laboratory, operating room and medication services as such hospital, clinic or other institution shall render such injured person on account of his conditions. The lien set forth in this section shall not be applied or considered valid against anyone coming under the workers' compensation law in this state. The lien set forth in this section shall be considered valid and may be applied against medical benefits paid anyone under the provisions of chapter 208, whether such benefits are paid from state or federal funds, or a combination thereof.

(L. 1981 H.B. 901 § 2)

Effective 6-16-81



Section 430.240 Notice to be given.

Effective 28 Aug 2012

Title XXVII DEBTOR-CREDITOR RELATIONS

430.240. Notice to be given. — No such lien shall be effective, however, unless a written notice containing the name and address of the injured person, the date of the accident, the name and location of the hospital and the name of the person or persons, firm or firms, corporation or corporations alleged to be liable to the injured party for the injuries received shall be sent by certified mail with return receipt requested to the person or persons, firm or firms, corporation or corporations, if known, alleged to be liable to the injured party, if known, for the injuries sustained prior to the payment of any moneys to such injured person, his attorneys or legal representative, as compensation for such injuries. Such hospital shall send by certified mail with return receipt requested a copy of such notice to any insurance carrier, if known, which has insured such person, firm or corporation against such liability.

(L. 1941 p. 371 § 11, A.L. 2012 S.B. 485)



Section 430.250 Liability for failure to pay hospital.

Effective 28 Aug 1941

Title XXVII DEBTOR-CREDITOR RELATIONS

430.250. Liability for failure to pay hospital. — Any person or persons, firm or firms, corporation or corporations, including an insurance carrier, making any payment to such patient or to his attorneys or heirs or legal representatives as compensation for the injury sustained, after the receipt of such notice in accordance with the requirements of section 430.240, without paying to such hospital the amount of its lien or so much thereof as can be satisfied out of fifty percent of the moneys due to such patient under any final judgment or compromise or settlement agreement after paying the amount of attorneys' liens, federal and Missouri workers' compensation liens, and any prior liens, shall have a period of one year, after such settlement is made known to the hospital, from the date of payment to such patient or his heirs, attorneys or legal representatives, as aforesaid, be and remain liable to such hospital for the amount which such hospital was entitled to receive, as aforesaid, and any such association, corporation or other institution maintaining such hospital may, within such period, enforce its lien by a suit at law against such person or persons, firm or firms, corporation or corporations making any such payment.

(L. 1941 p. 371 § 111)



Section 430.330 State's claim paramount — exceptions.

Effective 01 Jan 1981, see footnote

Title XXVII DEBTOR-CREDITOR RELATIONS

430.330. State's claim paramount — exceptions. — Whenever any person indebted to the state of Missouri is insolvent, or whenever the estate of any deceased debtor in the hands of the executors or administrators is insufficient to pay all the debts due from the deceased, the debts due to the state of Missouri shall be first satisfied, and the priority hereby established shall extend as well to cases in which a debtor not having sufficient property to pay all his debts makes a voluntary assignment thereof, or in which the estate and effects of an absconding, concealed or absent debtor are attached by process of law, as to cases in which an act of bankruptcy is committed; provided, that nothing in sections 430.330 to 430.350 contained shall be construed to interfere with the priority of the United States as secured by law, or with the priority for the payment of claims in decedents' estates as prescribed by section 473.397.

(RSMo 1939 § 3542, A.L. 1980 S.B. 637)

Prior revisions: 1929 § 3152; 1919 § 7212; 1909 § 8208

Effective 1-01-81

CROSS REFERENCES:

Assessments, forfeitures under banking laws, priority on insolvency of corporation, 361.190

Benefit assessments for special road districts, lien on property, 233.225, 233.240, 233.370



Section 430.340 Liability of executors and administrators.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

430.340. Liability of executors and administrators. — Every executor, administrator, assignee or other person who pays any debt due by the person or estate for whom or for which he acts before he satisfies and pays the debts due to the state of Missouri from such person or estate, shall become answerable in his own person and estate for the debt so due to the state of Missouri, or so much thereof as may remain due and unpaid.

(RSMo 1939 § 3543)

Prior revisions: 1929 § 3153; 1919 § 7213; 1909 § 8209



Section 430.350 Rights of sureties who pay bonds of insolvent or deceased principals.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

430.350. Rights of sureties who pay bonds of insolvent or deceased principals. — Whenever the principal in any bond given to the state of Missouri is insolvent, or whenever such principal being deceased, his estate and effects which come to the hands of his executor, administrator or assignee are insufficient for the payment of his debts, and in either of such cases, any surety on the bond, or the executor, administrator or assignee of such surety, pays to the state of Missouri the money due upon such bond, said surety, his executor or administrator or assignee, shall have the like priority for the recovery and receipt of the moneys out of the estate and effects of such insolvent or deceased principal as is secured to the state of Missouri, and may bring and maintain a suit upon the bond in law or equity in his own name for the recovery of all moneys paid thereon.

(RSMo 1939 § 3544)

Prior revisions: 1929 § 3154; 1919 § 7214; 1909 § 8210



Section 430.360 Wages — payable when — priority of claim for.

Effective 28 Aug 1939

Title XXVII DEBTOR-CREDITOR RELATIONS

430.360. Wages — payable when — priority of claim for. — 1. All corporations shall make payment to their employees and other operatives, of wages due for all labor and services performed by them, within three months next preceding a demand made therefor, not exceeding one hundred dollars, in preference to any other claim, debts or demands whatsoever, not secured by specific liens on property; and such priority of payment may be enforced by civil action.

2. Payment of wages shall be made on or before the fifteenth day of each month for the full amount of all wages earned previous to the first day of that month, with interest at six percent, if not paid, to be added to the amount of said wages when paid or recovered by suit.

3. All debts due employees or operatives for wages of their labor shall have priority of payment from the money and assets of the corporations in the hands of officers or agents or any receiver or assignee, over every other claim not specifically secured.

4. Every corporation, officer, agent, receiver, assignee, or person holding money or assets, refusing to recognize the priority of employees' claims, shall be liable to such employees for the amount of all loss and damages occasioned by his unlawfully withholding the money.

(RSMo 1939 § 5063)

Prior revisions: 1929 § 4587; 1919 § 9779; 1909 § 3019

CROSS REFERENCE:

Laborers and servants preferred creditors, when, 513.055 to 513.065



Section 430.400 Definitions.

Effective 28 Aug 1984

Title XXVII DEBTOR-CREDITOR RELATIONS

430.400. Definitions. — As used in sections 430.400 to 430.407, the following terms mean:

(1) "Customer", any individual or entity who causes a plastic fabricator to fabricate, cast or otherwise make a die, mold, form, or pattern; or who causes a plastic fabricator to use a die, mold, form or pattern to manufacture, assemble, or otherwise make a plastic product;

(2) "Plastic fabricator", any individual or entity who fabricates, casts or otherwise makes a die, mold, form or pattern; or who uses a die, mold, form or pattern to manufacture, assemble, or otherwise make a plastic product.

(L. 1984 H.B. 975 § 1)



Section 430.403 Plastic fabricator's lien on die, mold, form, pattern — fabricator to retain possession, when — priority of lien.

Effective 28 Aug 1984

Title XXVII DEBTOR-CREDITOR RELATIONS

430.403. Plastic fabricator's lien on die, mold, form, pattern — fabricator to retain possession, when — priority of lien. — Every plastic fabricator shall have a lien dependent on possession on any die, mold, form or pattern in his possession belonging to the customer for the amount due from such customer for plastic fabrication work performed upon the die, mold, form or pattern. A plastic fabricator may retain possession of the die, mold, form or pattern until such amount due is paid or until such time as* the customer has posted with the clerk of the circuit court of the county in which the mold is located a bond in an amount equal to the amount in dispute. Such lien shall have priority over any other unperfected security interest or right in or to the mold, die, form or pattern.

(L. 1984 H.B. 975 § 2)

*Word "as" does not appear in original rolls.



Section 430.405 Suit to enforce lien, customer's alternatives — counterclaim, effect.

Effective 28 Aug 1984

Title XXVII DEBTOR-CREDITOR RELATIONS

430.405. Suit to enforce lien, customer's alternatives — counterclaim, effect. — In any suit to enforce a lien under sections 430.400 to 430.407, the customer may be allowed to pay into court the amount claimed by the lienor, and such additional amount, to cover interest and costs, as the court may direct. In the alternative the customer may file a written undertaking, with two or more securities, to be approved by the court, to the effect that he will pay any judgment that may be recovered, together with costs, and on the payment of such money into the court, or the approval of such undertaking, the court shall order possession of the mold to be returned to the customer, and any money so paid shall be subject to the final decree of the court. In the event that a counterclaim is filed in any action described in sections 430.400 to 430.407 and that counterclaim is related to the work performed by the lienor, then the lienor shall be subject to the provisions of this section before any lien under sections 430.400 to 430.407 can be enforced.

(L. 1984 H.B. 975 § 3)



Section 430.407 Sale proceeds — excess — insufficiency — violation of patent or copyright prohibited — release of mold, when.

Effective 28 Aug 1984

Title XXVII DEBTOR-CREDITOR RELATIONS

430.407. Sale proceeds — excess — insufficiency — violation of patent or copyright prohibited — release of mold, when. — 1. If the sale is for a sum greater than the amount of the lien, any excess shall be paid to the customer and any prior lienholder. In the event that the proceeds of the sale are insufficient to satisfy the lien, the plastic fabricator shall be entitled to a personal judgment for the deficiency against the customer.

2. No sale shall be made under sections 430.400 to 430.407 if it would be in violation of any right of a customer under federal patent or copyright law, but the judge may order the customer to fully satisfy his indebtedness to the plastic fabricator prior to release of the mold to the customer.

(L. 1984 H.B. 975 §§ 4, 5)









Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

Chapter 431 General Provisions as to Contracts

Chapter Cross References



Section 431.010 Private seals abolished.

Effective 28 Aug 1939

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

431.010. Private seals abolished. — The use of private seals in written contracts, conveyances of real estate, and all other instruments of writing heretofore required by law to be sealed (except the seals of corporations), is hereby abolished, but the addition of a private seal to any such instrument shall not in any manner affect its force, validity or character, or in any way change the construction thereof.

(RSMo 1939 § 3344)

Prior revisions: 1929 § 2957; 1919 § 2159; 1909 2773



Section 431.020 Instrument of writing to import consideration — due and payable as specified.

Effective 28 Aug 1939

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

431.020. Instrument of writing to import consideration — due and payable as specified. — All instruments of writing made and signed by any person or his agent, whereby he shall promise to pay to any other, or his order, or unto bearer, any sum of money or property therein mentioned, shall import a consideration, and be due and payable as therein specified.

(RSMo 1939 § 3345)

Prior revisions: 1929 § 2958; 1919 § 2160; 1909 § 2774

(1954) Where written contract on its face appears unilateral and unenforceable, this section does not apply to shift the burden of showing no consideration to defendant. Middleton v. Holecroft (A.), 270 S.W.2d 90.

(1955) Bond, given by purchaser of land to insure against forbidden use, which was executed by corporation in manner prescribed by statute, acknowledged and recorded held admissible in evidence and imported a consideration. Cook v. Tide Water Associated Oil Co. (A.), 281 S.W.2d 415.

(1961) Instrument worded “If at the time of my death you are still alive, I, Joseph Kaiser, I owe you $10,000 for value received” imported consideration and was a valid enforceable contract. Burrell v. Kaiser's Estate (A.), 344 S.W.2d 622.



Section 431.030 Provisions limiting time for bringing suits prohibited.

Effective 28 Aug 1939

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

431.030. Provisions limiting time for bringing suits prohibited. — All parts of any contract or agreement hereafter made or entered into which either directly or indirectly limit or tend to limit the time in which any suit or action may be instituted, shall be null and void.

(RSMo 1939 § 3351)

Prior revisions: 1929 § 2964; 1919 § 2166; 1909 § 2780

CROSS REFERENCE:

Parties may reduce time for suit from four years to not less than one year by agreement, 400.2-725

(1965) This section includes insurance policies. Lumbermen's Mutual Casualty Co. v. Norris Grain Co., 343 F.2d 670.



Section 431.040 Fraud in sale of nursery stock — damages recoverable.

Effective 28 Aug 1939

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

431.040. Fraud in sale of nursery stock — damages recoverable. — Any person, firm or corporation doing business in this state as nurserymen or tree dealers, who shall falsely represent the grade or variety of any fruit trees, vines, shrubs, plants or bulbs which they sell, shall be guilty of a misdemeanor, and responsible for double the purchase price of such fruit trees, vines, shrubs, plants or bulbs as damage, to be recovered by the purchaser of same.

(RSMo 1939 § 14059)

Prior revisions: 1929 § 12392; 1919 § 11962; 1909 § 628



Section 431.050 Failure of nurserymen to deliver at proper time and season, contract voidable.

Effective 28 Aug 1939

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

431.050. Failure of nurserymen to deliver at proper time and season, contract voidable. — Any nurserymen or tree dealers who shall sell and contract to deliver any fruit trees, vines, shrubs, plants or bulbs for planting, and shall fail to deliver said fruit trees, vines, shrubs, plants or bulbs at a time and season proper for the planting and growth of such fruit trees, vines, shrubs, plants or bulbs, said contract shall be voidable at the option of the purchaser, who shall have the further right of recovery for any damage they may incur by the failure to receive said fruit trees, vines, shrubs, plants or bulbs at a proper season for the planting and growth of said fruit trees, vines, shrubs, plants or bulbs.

(RSMo 1939 § 14060)

Prior revisions: 1929 § 12393; 1919 § 11963; 1909 § 629



Section 431.055 Persons competent to contract when eighteen years of age.

Effective 07 Jan 1975, see footnote

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

431.055. Persons competent to contract when eighteen years of age. — The legal age at which a person becomes competent to contract in Missouri is eighteen years and any rule or provision of the common law to the contrary is hereby abrogated.

(L. 1974 2d Ex. Sess. S.B. 3 § 2)

Effective 1-07-75

CROSS REFERENCE:

Conveyances by minors binding, when, 442.080

(1979) Covenant not to sue is contract within meaning of term “contract” as to 18 years of age as legal age at which person becomes competent to contract. Holoman v. Harris (A.), 585 S.W.2d 530.



Section 431.056 Minor's ability to contract for certain purposes — conditions.

Effective 28 Aug 2014

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

431.056. Minor's ability to contract for certain purposes — conditions. — 1. A minor shall be qualified and competent to contract for housing, employment, purchase of an automobile, receipt of a student loan, admission to high school or postsecondary school, obtaining medical care, establishing a bank account, admission to a shelter for victims of domestic violence, as defined in section 455.200, or a homeless shelter, and receipt of services as a victim of domestic violence or sexual abuse, including but not limited to counseling, court advocacy, financial assistance, and other advocacy services, if:

(1) The minor is sixteen or seventeen years of age; and

(2) The minor is homeless, as defined in subsection 1 of section 167.020, or a victim of domestic violence, as defined in section 455.200, unless the child is under the supervision of the children's division or the jurisdiction of the juvenile court; and

(3) The minor is self-supporting, such that the minor is without the physical or financial support of a parent or legal guardian; and

(4) The minor's parent or legal guardian has consented to the minor living independent of the parents' or guardians' control. Consent may be expressed or implied, such that:

(a) Expressed consent is any verbal or written statement made by the parents or guardian of the minor displaying approval or agreement that the minor may live independently of the parent's or guardian's control;

(b) Implied consent is any action made by the parent or guardian of the minor that indicates the parent or guardian is unwilling or unable to adequately care for the minor. Such actions may include, but are not limited to:

a. Barring the minor from the home or otherwise indicating that the minor is not welcome to stay;

b. Refusing to provide any or all financial support for the minor; or

c. Abusing or neglecting the minor, as defined in section 210.110 or committing an act or acts of domestic violence against the minor, as defined in section 455.010.

2. A minor who is sixteen years of age or older and who is in the legal custody of the children's division pursuant to an order of a court of competent jurisdiction shall be qualified and competent to contract for the purchase of automobile insurance with the consent of the children's division or the juvenile court. The minor shall be responsible for paying the costs of the insurance premiums and shall be liable for damages caused by his or her negligent operation of a motor vehicle. No state department, foster parent, or entity providing case management of children on behalf of a department shall be responsible for paying any insurance premiums nor liable for any damages of any kind as a result of the operation of a motor vehicle by the minor.

(L. 2000 S.B. 757 & 602, A.L. 2004 H.B. 1453, A.L. 2007 H.B. 583, A.L. 2014 H.B. 1092)



Section 431.058 Relative caregiver may consent to immunization of child, when — definitions — parental decision supercedes relative caregiver — notice when child stops living with relative caregiver — limitations on liability, when — affidavit requirements.

Effective 28 Aug 2014

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

431.058. Relative caregiver may consent to immunization of child, when — definitions — parental decision supercedes relative caregiver — notice when child stops living with relative caregiver — limitations on liability, when — affidavit requirements. — 1. As used in sections 431.058 to 431.062, the following terms shall mean:

(1) "Adult", a person who is eighteen years of age or older;

(2) "Child" or "minor", a person who is under eighteen years of age;

(3) "Educational services", enrollment of a child in a school to which the child has been or will be accepted for attendance and participation in any school activities, including extracurricular activities;

(4) "Health care provider", a person who is licensed, certified, registered, or otherwise authorized by law in this state to administer medical treatment in the practice of a health care profession or at a health care facility, and includes a health care facility;

(5) "Parent":

(a) A child's parent by birth or adoption;

(b) A child's legal guardian; or

(c) Any person who under court order is authorized to give consent for a child;

(6) "Relative caregiver", a competent adult who is related to a child by blood, marriage, or adoption who is not the parent and who represents in the affidavit described under subsection 8 of this section that the child lives with the adult and that the adult is responsible for the care of the child.

2. A relative caregiver acting pursuant to an affidavit described under subsection 8 of this section may consent to the medical treatment provided for under section 431.061 and for educational services for a child that a child cannot otherwise legally consent to if:

(1) The parent has delegated in writing the parent's authority to consent to such medical treatment or educational services; or

(2) After reasonable efforts have been made to obtain the consent of the parent for the medical treatment or educational services, the consent of the parent cannot be obtained.

3. The consent of a relative caregiver under this section shall be superceded by any contravening decision of the parent, provided the decision does not threaten the life, health, or safety of the child.

4. If the child stops living with the relative caregiver, the relative caregiver shall immediately notify any health care provider or school that has been given the affidavit under this section. The affidavit is invalid immediately upon receipt by the health care provider or school of the notice under this subsection.

5. An affidavit under this section expires one year after the date it is given to the health care provider or school. If the date the affidavit is given to a health care provider or school is unknown, it shall expire one year after the date the relative caregiver signs the affidavit.

6. Nothing in this section relieves a parent of liability for payment for medical treatment or educational services provided to a child pursuant to the valid consent of a relative caregiver under this section.

7. Nothing in this section shall be construed to create a cause of action against a relative caregiver who has complied with the provisions of this section.

8. A relative caregiver affidavit given to a health care provider or school is invalid unless it is signed and contains, at a minimum, the following information:

(1) The name of the child;

(2) The child's date of birth;

(3) The relative caregiver's name and date of birth and the address at which the relative caregiver lives with the child;

(4) The relationship of the relative caregiver to the child;

(5) The driver's license or identification card number of the relative caregiver;

(6) The contact information of the parent;

(7) A description of any attempts that the relative caregiver has made to advise the parent of the relative caregiver's intent to consent to medical treatment or educational services for the child, and of any response to the relative caregiver provided by the parent;

(8) If applicable, a signed and dated delegation of authority to the relative caregiver by the parent to consent to educational services or medical treatment;

(9) If applicable, the reason why the relative caregiver is unable to contact the parent to advise the parent of the relative caregiver's intent to consent to medical treatment or educational services for the child;

(10) The date the relative caregiver signed the affidavit; and

(11) A declaration under penalty of perjury that the named child lives with the relative caregiver, that the relative caregiver is a competent adult and eighteen years of age or older and that the information provided in the affidavit is true and correct.

9. The affidavit permitted by this section may be in form and content substantially as follows:

­

­

(L. 1996 H.B. 904, et al. § 2, A.L. 2014 S.B. 532)



Section 431.060 Contracts by persons under eighteen years of age — ratification necessary — how made.

Effective 07 Jan 1975, see footnote

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

431.060. Contracts by persons under eighteen years of age — ratification necessary — how made. — No action shall be maintained whereby to charge any person upon any debt contracted before such person becomes eighteen years of age, unless such person shall have ratified the same by some other act than a verbal promise to pay the same; and the following acts on the part of such person after he becomes eighteen years of age shall constitute a ratification of such debt:

(1) An acknowledgment of, or promise to pay such debt, made in writing;

(2) A partial payment upon such debt;

(3) A disposal of part or all of the property for which such debt was contracted;

(4) A refusal to deliver property in his possession or under his control, for which such debt was contracted, to the person to whom the debt is due, on demand therefor made in writing.

(RSMo 1939 § 3358, A.L. 1974 2d Ex. Sess. S.B. 3)

Prior revisions: 1929 § 2971; 1919 § 2173; 1909 § 2786

Effective 1-07-75

CROSS REFERENCE:

Contracts for attorney fees and expenses of suit, 507.182 to 507.186

(1955) Where infant, on misrepresentation of his age, negotiated loan and mortgage from bank, he was precluded from recovering from bank deposits which the bank had applied on his loan after it became due and unpaid. Infancy, however, held defense to counterclaims of bank for the difference between infant's loans and his deposits. Byers v. Lemay Bank & Trust Co., 365 Mo. 341, 282 S.W.2d 512.

(1959) Infant who induces another to contract with him by misrepresenting to adults that he is of age, resulting in injury, is liable in tort and probate court record of guardianship is not constructive notice that minor is not of age. Royal Finance Co. v. Schaefer (A.), 330 S.W.2d 129.

(1961) In action by landlord against married minor for rent and damages to premises landlord could not recover on ground housing constituted necessity in absence of showing that minor was not supplied with suitable housing by his parent or guardian or of reasonable rental value of rooms occupied. Johnson v. Horton (A.), 343 S.W.2d 653, cert. denied 82 S.Ct. 529.



Section 431.061 Consent to surgical or medical treatment, who may give, when.

Effective 28 Aug 2014

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

431.061. Consent to surgical or medical treatment, who may give, when. — 1. In addition to such other persons as may be so authorized and empowered, any one of the following persons if otherwise competent to contract, is authorized and empowered to consent, either orally or otherwise, to any surgical, medical, or other treatment or procedures, including immunizations, not prohibited by law:

(1) Any adult eighteen years of age or older for himself;

(2) Any parent for his minor child in his legal custody;

(3) Any minor who has been lawfully married and any minor parent or legal custodian of a child for himself, his child and any child in his legal custody;

(4) Any minor for himself in case of:

(a) Pregnancy, but excluding abortions;

(b) Venereal disease;

(c) Drug or substance abuse including those referred to in chapter 195;

(5) Any adult standing in loco parentis, whether serving formally or not, for his minor charge in case of emergency as defined in section 431.063;

(6) Any guardian of the person for his ward;

(7) Any relative caregiver of a minor child as provided for under section 431.058.

2. The provisions of sections 431.061 and 431.063 shall be liberally construed, and all relationships set forth in subsection 1 of this section shall include the adoptive and step-relationship as well as the natural relationship and the relationship by the half blood as well as by the whole blood.

3. A consent by one person so authorized and empowered shall be sufficient notwithstanding that there are other persons so authorized and empowered or that such other persons shall refuse or decline to consent or shall protest against the proposed surgical, medical or other treatment or procedures.

4. Any person acting in good faith and not having been put on notice to the contrary shall be justified in relying on the representations of any person purporting to give such consent, including, but not limited to, his identity, his age, his marital status, and his relationship to any other person for whom the consent is purportedly given.

(L. 1971 H.B. 73 § 1, A.L. 1977 S.B. 48, A.L. 2014 S.B. 532)

CROSS REFERENCES:

Consent to immunization may be delegated to relative caregivers, when, 431.058

Mandatory insurance coverage of immunizations, exceptions, 376.1215

(1985) Section 431.062, RSMo, requires that a parent must expressly agree to pay for any treatment provided under this section, or he is not liable for such payment. Missouri Osteopathic Foundation v. Ott, (A.) 702 S.W.2d 495.



Section 431.062 Minor cannot disaffirm contract, when — parents or guardian not liable, exception — disclosure by physician authorized, when.

Effective 28 Aug 2014

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

431.062. Minor cannot disaffirm contract, when — parents or guardian not liable, exception — disclosure by physician authorized, when. — Whenever a minor is examined, treated, hospitalized, or receives medical or surgical care under subdivision (4) of subsection 1 of section 431.061:

(1) His consent shall not be subject to disaffirmance or revocation because of minority;

(2) The parent, parents, conservator, or relative caregiver shall not be liable for payment for such care unless the parent, parents, conservator, or relative caregiver has expressly agreed to pay for such care;

(3) A physician or surgeon may, with or without the consent of the minor patient, advise the parent, parents, conservator, or relative caregiver of the examination, treatment, hospitalization, medical and surgical care given or needed if the physician or surgeon has reason to know the whereabouts of the parent, parents, conservator, or relative caregiver. Such notification or disclosure shall not constitute libel or slander, a violation of the right of privacy or a violation of the rule of privileged communication. In the event that the minor is found not to be pregnant or not afflicted with a venereal disease or not suffering from drug or substance abuse, then no information with respect to any appointment, examination, test or other medical procedure shall be given to the parent, parents, conservator, relative caregiver, or any other person.

(L. 1971 H.B. 73 § 2, A.L. 1983 S.B. 44 & 45, A.L. 1987 H.B. 357, A.L. 2014 S.B. 532)



Section 431.063 Implied consent, when valid — lack of consent, when excused — emergency defined.

Effective 28 Aug 1977

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

431.063. Implied consent, when valid — lack of consent, when excused — emergency defined. — In addition to any other instances in which a lack of consent is excused or in which a consent is implied at law, a consent to surgical or medical treatment or procedures shall be implied where an emergency exists if there has been no protest or refusal of consent by a person authorized and empowered to consent, or, if so, there has been a subsequent change in the condition of the person affected that is material and morbid, and there is no one immediately available who is authorized, empowered, willing and capacitated to consent. For the purposes hereof, an "emergency" is defined as a situation wherein, in competent medical judgment, the proposed surgical or medical treatment or procedures are immediately or imminently necessary and any delay occasioned by an attempt to obtain a consent would reasonably jeopardize the life, health or limb of the person affected, or would reasonably result in disfigurement or impairment of faculties.

(L. 1971 H.B. 73 § 3, A.L. 1977 S.B. 48)



Section 431.064 Experimental treatment, tests, and drugs, consent to administer by third party — life-threatening emergencies, consent by whom.

Effective 12 Jun 2006, see footnote

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

431.064. Experimental treatment, tests, and drugs, consent to administer by third party — life-threatening emergencies, consent by whom. — 1. When an adult person, because of a medical condition, is treated by a teaching hospital for a medical school accredited by the American Osteopathic Association or the American Medical Association and such person is incapable of giving informed consent for an experimental treatment, test or drug, then such treatment, test or drug may proceed upon obtaining consent of a legal guardian, attorney-in-fact, or a family member in the following order of priority:

(1) Spouse unless the patient has no spouse, or is separated, or the spouse is physically or mentally incapable of giving consent, or the spouse's whereabouts is unknown or the spouse is overseas;

(2) Adult child;

(3) Parent;

(4) Brother or sister;

(5) Relative by blood or marriage.

2. Nothing in this section shall authorize such legal guardian, attorney-in-fact, or family member to consent to treatment in contravention to such incapacitated person's expressed permission regarding such treatment.

3. In a life-threatening emergency, consent of such an incapacitated person to any research program or experimental procedure shall not be required when the institutional review board responsible for the review, approval, and continuing review of the research activity has approved both the research activity and a waiver of informed consent and has both found and documented that the requirements for an exception from informed consent requirements for emergency research, as provided under Part 50 of Title 21 or Part 46 of Title 45 of the Code of Federal Regulations, as amended, have been satisfied.

(L. 1993 H.B. 564 § 33, A.L. 2003 S.B. 431, A.L. 2006 H.B. 1601 merged with S.B. 765)

Effective 6-12-06



Section 431.065 Minor spouse or parent may give consent, when.

Effective 28 Aug 1977

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

431.065. Minor spouse or parent may give consent, when. — Any minor who has been lawfully married and any minor parent or legal custodian of a child, if otherwise competent to contract, shall be considered an adult for the purpose of entering into a contract for surgical, medical, or other treatment or procedures for himself, his spouse, his child and any child in his legal custody.

(L. 1961 p. 248 § 1, A.L. 1977 S.B. 48)



Section 431.066 Insurance benefits payable directly to minor, when — validity of receipt — disaffirmance prohibited.

Effective 28 Aug 1983

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

431.066. Insurance benefits payable directly to minor, when — validity of receipt — disaffirmance prohibited. — 1. When any minor eighteen years or older, being married, and the beneficiary of a policy of insurance on the life of his spouse becomes entitled to any benefits under the policy of insurance due to the death of his spouse, the insuror may pay the proceeds of the policy, not to exceed ten thousand dollars, to the minor beneficiary without the necessity of conservatorship or any other proceedings in any court.

2. The signed acknowledgment of the minor beneficiary shall constitute a legal receipt.

3. The acknowledgment of the minor beneficiary shall not be subject to disaffirmance upon the minor attaining twenty-one years of age.

(L. 1973 S.B. 24 § 1, A.L. 1983 S.B. 44 & 45)



Section 431.067 Contracts of minors to borrow money for higher education — validity.

Effective 28 Aug 1963

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

431.067. Contracts of minors to borrow money for higher education — validity. — Any minor may execute legally binding promissory notes and may legally contract to borrow money to defray the necessary expenses of attending any accredited university, college or conservatory, and shall have full legal capacity to act in his own behalf for the purpose, and shall have all the rights, powers and privileges and be subject to the obligations of persons of full age with respect to the contracts and notes.

(L. 1963 p. 647 § 1)



Section 431.068 Persons seventeen or older may donate blood — written permission required for sixteen-year-olds.

Effective 28 Aug 2006

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

431.068. Persons seventeen or older may donate blood — written permission required for sixteen-year-olds. — 1. Notwithstanding the provisions of section 431.061, any person seventeen years of age or older may donate blood voluntarily without the necessity of obtaining the permission or authorization of his or her parent or guardian.

2. Any person sixteen years of age may donate blood, if that person obtains written permission or authorization from his or her parent or guardian.

3. No person under the age of eighteen shall receive compensation for any blood donated without the written authorization of his or her parent or guardian.

(L. 1979 S.B. 208 § 1, A.L. 2006 S.B. 1197)



Section 431.069 Acquiring human tissues declared to be rendition of a service — transfusions or transplants declared not a sale — implied warranties, how limited.

Effective 28 Aug 1971

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

431.069. Acquiring human tissues declared to be rendition of a service — transfusions or transplants declared not a sale — implied warranties, how limited. — The procurement, processing, distribution or use of whole blood, plasma, blood products, blood derivatives and other human tissues, including but not limited to corneas, bones, hearts or other organs for the purpose of injecting, transfusing or transplanting any of them into the human body is declared to be, for all purposes, the rendition of a service by every person, firm, or corporation participating therein and, whether or not any remuneration is paid therefor, is declared not to be a sale of such whole blood, plasma, blood products, blood derivatives or other tissues, bones or organs for any purpose subsequent to enactment of this section. It is further declared that any implied warranties of merchantability and fitness for a particular purpose shall not be applicable as to a defect that cannot be detected or removed by reasonable use of scientific procedures or techniques. Nothing herein shall relieve any person, firm or corporation from negligence.

(L. 1971 S.B. 7 § 1)

(1992) Under statutes, the collection, processing and distribution of blood by American Red Cross is a service, not a sale of goods; therefore, an action for strict products liability is not available. Smith v. Paslode Corp., 799 F.Supp. 960 (E.D. Mo.).



Section 431.070 Contracts with counties, effect.

Effective 28 Aug 1939

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

431.070. Contracts with counties, effect. — All notes, bonds, bills, contracts, covenants, agreements or writings made whereby any person shall be bound to any county, or to the inhabitants thereof, or to the governor, or to any other person, in whatever form, for the payment of money or any debt or duty, or the performance of any matter or thing, for the use of any county, shall be valid and effectual to vest in such county all the rights, interests and actions which would be vested in any individual, in any such contract made directly to him.

(RSMo 1939 § 13764)

Prior revisions: 1929 § 12105; 1919 § 9503; 1909 § 3724

CROSS REFERENCES:

Contracts of political subdivisions, requirements for validity, 432.070

County budget law, 50.660



Section 431.080 Suit may be instituted thereon.

Effective 28 Aug 1939

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

431.080. Suit may be instituted thereon. — Suits may be commenced and prosecuted thereon in the name of such county, or in the name of the person to whom they are made, to the use of the county, as fully and effectually as any person may or can, upon like notes, bills, bonds, contracts, agreements or writings made to him.

(RSMo 1939 § 13765)

Prior revisions: 1929 § 12106; 1919 § 9504; 1909 § 3725



Section 431.090 County commission may appoint agent to contract for county.

Effective 28 Aug 1939

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

431.090. County commission may appoint agent to contract for county. — The county commission may, by an order entered of record, appoint an agent to make any contract on behalf of such county for erecting any county buildings, or for any other purpose authorized by law; and the contract of such agent, duly executed on behalf of such county, shall bind such county if pursuant to law and such order of the commission.

(RSMo 1939 § 13766)

Prior revisions: 1929 § 12107; 1919 § 9505; 1909 § 3726



Section 431.100 Claims against county for work and labor.

Effective 28 Aug 1939

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

431.100. Claims against county for work and labor. — If a claim against a county be for work and labor done, or material furnished in good faith by the claimant, under contract with the county authorities, or with any agent of the county lawfully authorized, the claimant, if he shall have fulfilled his contract, shall be entitled to recover the just value of such work, labor and material, though such authorities or agent may not, in making such contract, have pursued the form of proceedings prescribed by law.

(RSMo 1939 § 13768)

Prior revisions: 1929 § 12109; 1919 § 9507; 1909 § 3728

(1957) Writ of mandamus to compel presiding judge to sign warrant for work allegedly performed by contractor under oral agreement made with the other two judges without the knowledge of the presiding judge and at a time court was not in session, refused. State ex rel. Walton v. Miller (A.), 297 S.W.2d 611.



Section 431.110 Joint contracts to be construed as joint and several.

Effective 28 Aug 1939

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

431.110. Joint contracts to be construed as joint and several. — All contracts which, by the common law, are joint only, shall be construed to be joint and several.

(RSMo 1939 § 3340)

Prior revisions: 1929 § 2953; 1919 § 2155; 1909 § 2769

CROSS REFERENCE:

Joint liability of partners, partnership contracts, 358.150



Section 431.120 Joint debt shall survive, against whom.

Effective 28 Aug 1939

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

431.120. Joint debt shall survive, against whom. — In case of the death of one or more of the joint obligors or promisors, the joint debt or contract shall and may survive against the heirs, executors and administrators of the deceased obligor or promisor, as well as against the survivors.

(RSMo 1939 § 3341)

Prior revisions: 1929 § 2954; 1919 § 2156; 1909 § 2770



Section 431.130 Survival of debt, against whom.

Effective 28 Aug 1939

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

431.130. Survival of debt, against whom. — When all the obligors or promisors shall die, the debt or contract shall survive against the heirs, executors and administrators of all the deceased joint obligors and promisors.

(RSMo 1939 § 3342)

Prior revisions: 1929 § 2955; 1919 § 2157; 1909 § 2771



Section 431.140 Joint obligations — suit brought against whom.

Effective 28 Aug 1939

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

431.140. Joint obligations — suit brought against whom. — In all cases of joint obligations and joint assumptions of copartners or others, suits may be brought and prosecuted against any one or more of those who are so liable.

(RSMo 1939 § 3343)

Prior revisions: 1929 § 2956; 1919 § 2158; 1909 § 2772



Section 431.150 Creditor may compound with one of several debtors — release — what sums.

Effective 28 Aug 1939

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

431.150. Creditor may compound with one of several debtors — release — what sums. — It shall be lawful for every creditor of two or more debtors, joint or several, to compound with any and every one or more of his debtors for such sum as he may see fit, and to release him or them from all further liability to him for such indebtedness, without impairing his right to demand and collect the balance of such indebtedness from the other debtor or debtors thereof, and not so released; provided, that no such release shall impair the right of any debtor of such indebtedness, not so released, to have contribution from his codebtors, as is by law now secured to him.

(RSMo 1939 § 3348)

Prior revisions: 1929 § 2961; 1919 § 2163; 1909 § 2777



Section 431.160 Assignor shall not release demand, when — title of assignee.

Effective 28 Aug 1939

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

431.160. Assignor shall not release demand, when — title of assignee. — It shall not be in the power of the assignor of a demand, after assignment, to release any part of it, nor shall any assignee obtain greater title thereto or interest therein than the person had from whom it was acquired.

(RSMo 1939 § 3346)

Prior revisions: 1929 § 2959; 1919 § 2161; 1909 § 2775

CROSS REFERENCES:

Assignment of benefit rights under unemployment compensation law void, 288.380

Consignments of grain by railroad to elevator subject to change, 389.550

Counterclaims against assignor, asserted in action on assigned claim, 509.480

Mechanics' liens, assignment, 429.160



Section 431.170 Action against assignor by assignee, when.

Effective 28 Aug 1939

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

431.170. Action against assignor by assignee, when. — The assignee of a bond, nonnegotiable note or account, may maintain an action against the assignor, upon failure to obtain payment from the obligor, maker or debtor, only in one of the following cases:

(1) If he use due diligence in the institution and prosecution of a suit against the obligor, maker or debtor, for the recovery of the money or property due, or damages in lieu thereof;

(2) If the obligor, maker or debtor is insolvent, or is not a resident of this state, so that a suit would be unavailing or could not be instituted.

(RSMo 1939 § 3347)

Prior revisions: 1929 § 2960; 1919 § 2162; 1909 § 2776



Section 431.180 Contract for private design or construction work, scheduled payments — action for failure to pay, interest — arbitration — application.

Effective 28 Aug 1999

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

431.180. Contract for private design or construction work, scheduled payments — action for failure to pay, interest — arbitration — application. — 1. All persons who enter into a contract for private design or construction work after August 28, 1995, shall make all scheduled payments pursuant to the terms of the contract.

2. Any person who has not been paid in accordance with subsection 1 of this section may bring an action in a court of competent jurisdiction against a person who has failed to pay. The court may in addition to any other award for damages, award interest at the rate of up to one and one-half percent per month from the date payment was due pursuant to the terms of the contract, and reasonable attorney fees, to the prevailing party. If the parties elect to resolve the dispute by arbitration pursuant to section 435.350, the arbitrator may award any remedy that a court is authorized to award hereunder.

3. The provisions of this section shall not apply to contracts for private construction work for the building, improvement, repair or remodeling of owner-occupied residential property of four units or less.

4. For purposes of this section, design or construction work shall include design, construction, alteration, repair or maintenance of any building, roadway or other structure or improvement to real property, or demolition or* excavation connected therewith, and shall include the furnishing of surveying, architectural, engineering or landscape design, planning or management services, labor or materials, in connection with such work.

(L. 1995 S.B. 93, A.L. 1999 H.B. 343)

*Word "of" appears in original rolls.



Section 431.181 Payments for the transportation of property to be made within thirty days after delivery, when — warranty repair work, reimbursement, rates.

Effective 28 Aug 2001

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

431.181. Payments for the transportation of property to be made within thirty days after delivery, when — warranty repair work, reimbursement, rates. — 1. Any person who enters into a contract with a transportation of property provider or an agent acting for a transportation of property provider for the transportation of property shall, after the property has been delivered in good condition by the transportation provider to the agreed-upon destination within the agreed-upon time limitation, make all scheduled payments pursuant to the terms of the contract or within thirty days if no time is specified in the contract.

2. Any person who has not been paid in accordance with subsection 1 of this section may bring an action in a court of competent jurisdiction against any person who has failed to pay.

3. Retailers who sell and service industrial, maintenance and construction power equipment or outdoor power equipment as defined in section 407.850 and who do warranty repair work for a consumer under provisions of a manufacturer's express warranty, shall be reimbursed by the manufacturer for the warranty work at an hourly labor rate that is the same or greater than the hourly labor rate the retailer currently charges consumers for nonwarranty repair work.

(L. 2001 S.B. 244)



Section 431.183 Payment contingent upon payment from third party, not a defense to enforcement of lien.

Effective 28 Aug 1995

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

431.183. Payment contingent upon payment from third party, not a defense to enforcement of lien. — Any provision in a contract, agreement or understanding that provides that a payment from a contractor to a subcontractor, trade contractor, specialty contractor or supplier is contingent or conditioned upon receipt of a payment from any other private party, including a private owner, is no defense to a claim to enforce a mechanic's lien pursuant to the provisions of chapter 429.

(L. 1995 S.B. 93)



Section 431.202 Employment covenants enforceable, when — reasonability presumption.

Effective 01 Jul 2001, see footnote

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

431.202. Employment covenants enforceable, when — reasonability presumption. — 1. A reasonable covenant in writing promising not to solicit, recruit, hire or otherwise interfere with the employment of one or more employees shall be enforceable and not a restraint of trade pursuant to subsection 1 of section 416.031 if:

(1) Between two or more corporations or other business entities seeking to preserve workforce stability (which shall be deemed to be among the protectable interests of each corporation or business entity) during, and for a reasonable period following, negotiations between such corporations or entities for the acquisition of all or a part of one or more of such corporations or entities;

(2) Between two or more corporations or business entities engaged in a joint venture or other legally permissible business arrangement where such covenant seeks to protect against possible misuse of confidential or trade secret business information shared or to be shared between or among such corporations or entities;

(3) Between an employer and one or more employees seeking on the part of the employer to protect:

(a) Confidential or trade secret business information; or

(b) Customer or supplier relationships, goodwill or loyalty, which shall be deemed to be among the protectable interests of the employer; or

(4) Between an employer and one or more employees, notwithstanding the absence of the protectable interests described in subdivision (3) of this subsection, so long as such covenant does not continue for more than one year following the employee's employment; provided, however, that this subdivision shall not apply to covenants signed by employees who provide only secretarial or clerical services.

2. Whether a covenant covered by this section is reasonable shall be determined based upon the facts and circumstances pertaining to such covenant, but a covenant covered exclusively by subdivision (3) or (4) of subsection 1 of this section shall be conclusively presumed to be reasonable if its postemployment duration is no more than one year.

3. Nothing in * subdivision (3) or (4) of subsection 1 of this section is intended to create, or to affect the validity or enforceability of, employer-employee covenants not to compete.

4. Nothing in this section shall preclude a covenant described in subsection 1 of this section from being enforceable in circumstances other than those described in subdivisions (1) to (4) of subsection 1 of this section, where such covenant is reasonably necessary to protect a party's legally permissible business interests.

5. Nothing is this section shall be construed to limit an employee's ability to seek or accept employment with another employer immediately upon, or at any time subsequent to, termination of employment, whether said termination was voluntary or nonvoluntary.

6. This section shall have retrospective as well as prospective effect.

(L. 2001 S.B. 288)

Effective 7-01-01

*Word "this" appears here in original rolls.






Chapter 432 Contracts Required to Be in Writing

Chapter Cross References



Section 432.010 Statute of frauds — contracts to be in writing.

Effective 28 Aug 1939

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

432.010. Statute of frauds — contracts to be in writing. — No action shall be brought to charge any executor or administrator, upon any special promise to answer for any debt or damages out of his own estate, or to charge any person upon any special promise to answer for the debt, default or miscarriage of another person, or to charge any person upon any agreement made in consideration of marriage, or upon any contract made for the sale of lands, tenements, hereditaments, or an interest in or concerning them, or any lease thereof, for a longer time than one year, or upon any agreement that is not to be performed within one year from the making thereof, unless the agreement upon which the action shall be brought, or some memorandum or note thereof, shall be in writing and signed by the party to be charged therewith, or some other person by him thereto lawfully authorized, and no contract for the sale of lands made by an agent shall be binding upon the principal, unless such agent is authorized in writing to make said contract.

(RSMo 1939 § 3354)

Prior revisions: 1929 § 2967; 1919 § 2169; 1909 § 2783

CROSS REFERENCES:

Actions on contract barred, revived by written promise, 516.320

Marriage contracts affecting property to be in writing, acknowledged, 451.220

Powers of attorney to convey real estate, how acknowledged and proved, 442.360

Agreements Not to be Performed in Year

(1961) Plaintiff could not recover in action for breach of oral contract for personal employment since if employment was to be for one year and to commence thirty-seven days after agreement was made it came within the statute of frauds and if employment was for an indefinite period then it was terminable at will and fact that in reliance on agreement plaintiff had quit his job would not estop defendant from denying the contract. Morsinkhoff v. DeLuxe Laundry & Dry Cleaning Co. (A.), 344 S.W.2d 639.

(1973) Held lease required to be in writing by statute of frauds may be rescinded by subsequent oral agreement where unexpired term of lease is less than that period required by the statute for written agreements. Gee v. Nieberg (A.), 501 S.W.2d 542.

(1974) Held that because contract could have been performed within a year it was not barred by statute of frauds. Want v. Century Supply Co. (A.), 508 S.W.2d 515.

Contracts Involving Lands

(1961) Description of real estate in writing as “Vo's bldg” held insufficient under statute. Macy v. Day (A.), 346 S.W.2d 555.

(1961) Where agreement to enter into a lease was partly in writing but omitted a great many matters which were alleged to be in an oral part of the agreement it was not enforceable under the frauds. Frostwood Drugs, Inc. v. Fisher & Frichtel Construction Co. (Mo.), 352 S.W.2d 694

(1962) Plaintiff, buyer, could not recover in action for damages for breach of alleged contract to convey realty against husband and wife, who held the realty as tenants by the entireties, where only the husband had signed the contract and there was no memorandum in writing signed by wife authorizing husband to act as her agent or ratifying his actions. Austin & Bass Builders, Inc. v. Lewis (Mo.), 359 S.W.2d 711.

(1962) Where five year lease contained option provision by which lessee could continue as tenant under same terms and conditions for another five years the rental to be mutually determined by the parties at time of exercise of option, amount of rent to be charged was essential part of the contract and oral agreement thereon was unenforceable and fact that lessee remained in possession for 8 months and paid rent at same rate as previously paid under lease did not exclude option clause from statute of frauds. Rosenberg v. Gas Service Co. (A.), 363S.W.2d 20.

(1967) Mere payment of money as partial performance will not take land sale contract out of statute of frauds. Agreement not to contest will which was fulfilled was sufficient performance to take oral agreement to convey land out of the statute. Alonzo v Laubert (Mo.), 418 S.W.2d 94.

(1968) The statute of frauds applies with equal force to both the purchasers and sellers of real estate. McQueen v. Huelsing (A.), 425 S.W.2d 506.

(1971) Where written contract in evidence described the property in question as 80 acres more or less, gave vendors' name, residence, showed the contract related to dairy farm, and vendors lived on subject farm and owned no other real estate, and contract executed with all parties present on the subject farm agreeing that exact legal description could be supplied later by real estate agent, the contract was sufficient under statute of frauds for purposes of reformation and specific performance. Deulen v. Wilkinson (Mo.), 473 S.W.2d 357.

(1987) Though this section requires that a contract for the sale of real property be evidenced by a writing, it does not require that a rescission of such contract, if such contract is yet executory, be reduced to a writing. Smith v. Mohan, 723 S.W.2d 94 (Mo.App. E.D.).

Evidence

(1960) Evidence held sufficient to show the part performance of oral contract for the sale of land so as to take it out of the statute of frauds. Anderson v. Abernathy (Mo.), 339 S.W.2d 817.

Generally

(1963) No writing or memorandum is required where the promise to assume the debts of another is made to the debtor himself and not to the creditor. Hafford v. Smith (A.), 369 S.W.2d 290.

(1973) Where the leading and main object of defendant's promise to plaintiffs that he would see that they were paid was in his own interest, the promise was not within the statute of frauds. Carvitto v. Ryle (A.), 495 S.W.2d 109.

(1974) Memorandum is sufficient to remove impediment of statute of frauds if it sets out essential terms of agreement. Bayless Building Materials Co. v. Peerless Land Co. (A.), 509 S.W.2d 206.

(1986) A promise need not be reduced to writing under the provisions of this section dealing with promises to answer for the obligation of another person, if main purpose of such promise is to serve the interests of the promisor rather than such other person. Baron v. Lerman, 719 S.W.2d 72 (Mo.App. E.D.).

(1987) It is sufficient to plead full performance of an oral contract to avoid a motion to dismiss under this section. Irwin v. Berrelsmeyer, 730 S.W.2d 302 (Mo.App. E.D.).

Part Performance

(1960) A parol lease for five years and parol agreement to make the lease were within the statute of frauds and fact that lessor made improvements during the first year conditioned upon the lease did not amount to performance that would take the agreement out of the statute of frauds. Newkirk v. Moley (A.), 343 S.W.2d 213.

(1964) Removal of buildings from leased tract by lessors was as referable to written mining lease as to alleged new verbal agreement and lessor's conduct with respect to roads and ditches cut by lessees was nonaction rather than performance and not inconsistent with written lease, and therefore, alleged oral agreement was not taken out of the statute of frauds on ground of performance by lessors. Zink v. Pittsburg & Midway Coal Mining Co. (A.), 374 S.W.2d 158.

(1964) In suit for specific performance of an alleged parol agreement between husband and wife to keep their existing mutual and reciprocal last wills and testaments in force and not revoke them held that there was not part performance on part of wife sufficient to remove the alleged parol agreement from the operation of the statute of frauds. Rookstool v. Neaf (Mo.), 377 S.W.2d 402.

(1968) Anticipatory, preparatory, collateral, and ancillary acts performed in reliance on a verbal contract, generally are not sufficient part performance to call for an exception to the provisions of the statute of frauds; but if the verbal agreement is sufficiently established, the acts are done with the knowledge of the other party, and if the changes in circumstances resulting from such acts are of such nature that the consequences thereof are, or may be, disastrous, the court may enforce the contract, even though the acts are not, strictly speaking, in execution of the contract. Pointer v. Ward (Mo.), 429 S.W.2d 269.

(1986) A promise need not be reduced to writing under the provisions of this section dealing with promises to answer for the obligation of another person, if main purpose of such promise is to serve the interests of the promisor rather than such other person. Baron v. Lerman, 719 S.W.2d 72 (Mo.App.).

(1987) It is sufficient to plead full performance of an oral contract to avoid a motion to dismiss under this section. Irwin v. Berrelsmeyer, 730 S.W.2d 302 (Mo.App.).

(1987) Though this section requires that a contract for the sale of real property be evidenced by a writing, it does not require that a rescission of such contract, if such contract is yet executory, be reduced to a writing. Smith v. Mohan, 723 S.W.2d 94 (Mo.App.).



Section 432.030 Assignment of wages.

Effective 28 Aug 1939

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

432.030. Assignment of wages. — All assignments of wages, salaries or earnings must be in writing with the correct date of the assignment and the amount assigned and the name or names of the party or parties owing the wages, salaries and earnings so assigned; and all assignments of wages, salaries and earnings, not earned at the time the assignment is made, shall be null and void.

(RSMo 1939 § 3356)

Prior revisions: 1929 § 2969; 1919 § 2171

CROSS REFERENCE:

Assignment of wages deemed loan and subject to laws regulating loans and punishing usury, when, 408.210

(1993) Mandatory wage deduction for nonunion school custodial and food service workers' fair share fees for authorized collective bargaining representative is not an assignment of wages within meaning of this section. Schaffer v. Board of Education of St. Louis, 869 S.W.2d 163 (Mo. App. E.D.).



Section 432.040 Representations of credit to be in writing.

Effective 28 Aug 1939

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

432.040. Representations of credit to be in writing. — No action shall be brought to charge any person upon or by reason of any representation or assurance made concerning the character, conduct, credit, ability, trade or dealings of any other person, unless such representation or assurance be made in writing, and subscribed by the party to be charged thereby, or by some person thereunto by him lawfully authorized.

(RSMo 1939 § 3357)

Prior revisions: 1929 § 2970; 1919 § 2172; 1909 § 2785



Section 432.045 Credit agreements, defined — action by debtor on certain credit agreements prohibited unless in writing — contents of written statement requirement — oral modification permitted, when.

Effective 28 Aug 1992

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

432.045. Credit agreements, defined — action by debtor on certain credit agreements prohibited unless in writing — contents of written statement requirement — oral modification permitted, when. — 1. For the purposes of this section, the term "credit agreement" means an agreement to lend or forbear repayment of money, to otherwise extend credit, or to make any other financial accommodation.

2. A debtor may not maintain an action upon or a defense to a credit agreement unless the credit agreement is in writing, provides for the payment of interest or for other consideration, and sets forth the relevant terms and conditions, except this subsection shall not preempt other specific statutes that authorize additional protection for consumer credit used in personal, family or household purposes and the limitations on credit agreements in subsection 3 of this section.

3. (1) If a written credit agreement has been signed by a debtor, subsection 2 of this section shall not apply to any credit agreement between such debtor and creditor unless such written credit agreement contains the following language in boldface ten point type:

"Oral agreements or commitments to loan money, extend credit or to forbear from enforcing repayment of a debt including promises to extend or renew such debt are not enforceable. To protect you (borrower(s)) and us (creditor) from misunderstanding or disappointment, any agreements we reach covering such matters are contained in this writing, which is the complete and exclusive statement of the agreement between us, except as we may later agree in writing to modify it."

(2) The provisions of this section shall not apply to credit agreements for personal, family, or household purposes when there is already a written contract governing the transaction, and the debtor and creditor orally agree to defer one or more loan payments or make other credit agreement modifications and such deferrals or modifications are limited in duration to not more than ninety days.

4. Nothing contained in this section shall affect the enforceability by a creditor of any promissory note, guaranty, security agreement, deed of trust, mortgage, or other instrument, agreement, or document evidencing or creating an obligation for the payment of money or other financial accommodation, lien, or security interest.

(L. 1990 H.B. 1788, A.L. 1992 S.B. 688)



Section 432.047 Credit agreements, actions not to be maintained, when — credit agreement defined.

Effective 28 Aug 2013

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

432.047. Credit agreements, actions not to be maintained, when — credit agreement defined. — 1. For the purposes of this section, the term "credit agreement" means an agreement to lend or forbear repayment of money, to otherwise extend credit, or to make any other financial accommodation.

2. A debtor party may not maintain an action upon or a defense, regardless of legal theory in which it is based, in any way related to a credit agreement unless the credit agreement is in writing, provides for the payment of interest or for other consideration, sets forth the relevant terms and conditions, and the credit agreement is executed by the debtor and the lender.

3. (1) When a written credit agreement has been signed by a debtor, subsection 2 of this section shall not apply to any credit agreement between such debtor and creditor unless such written credit agreement contains the following language in boldface ten-point type:

"Oral or unexecuted agreements or commitments to loan money, extend credit or to forbear from enforcing repayment of a debt including promises to extend or renew such debt are not enforceable, regardless of the legal theory upon which it is based that is in any way related to the credit agreement. To protect you (borrower(s)) and us (creditor) from misunderstanding or disappointment, any agreements we reach covering such matters are contained in this writing, which is the complete and exclusive statement of the agreement between us, except as we may later agree in writing to modify it.".

(2) Notwithstanding any other law to the contrary in this chapter, the provisions of this section shall apply to commercial credit agreements only and shall not apply to credit agreements for personal, family, or household purposes.

4. Nothing contained in this section shall affect the enforceability by a creditor of any promissory note, guaranty, security agreement, deed of trust, mortgage, or other instrument, agreement, or document evidencing or creating an obligation for the payment of money or other financial accommodation, lien, or security interest.

(L. 2004 H.B. 959, A.L. 2013 S.B. 100)



Section 432.050 Leases, not in writing, operate as estates at will.

Effective 28 Aug 1939

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

432.050. Leases, not in writing, operate as estates at will. — All leases, estates, interests of freehold or term of years, or any uncertain interest of, in, to or out of any messuages, lands, tenements or hereditaments, made or created by livery and seisin only, or by parole, and not put in writing and signed by the parties so making or creating the same, or their agents lawfully authorized by writing, shall have the force and effect of leases or estates at will only, and shall not, either in law or equity, be deemed or taken to have any other or greater force.

(RSMo 1939 § 3352)

Prior revisions: 1929 § 2965; 1919 § 2167; 1909 § 2781

(1957) To meet the requirements of this section, a lease may be made up of several writings such as letters, etc., and it is not necessary that all of such writings be signed by lessor and lessee. Midland Realty Co. v. Manzella (A.), 308 S.W.2d 326.



Section 432.060 Leases to be assigned in writing.

Effective 28 Aug 1939

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

432.060. Leases to be assigned in writing. — No leases, estates, interests, either of freehold or term of years, or any uncertain interest of, in, to or out of any messuages, lands, tenements or hereditaments, shall at any time hereafter be assigned, granted or surrendered, unless it be by deed or note in writing, signed by the party so assigning, granting or surrendering the same, or their agents lawfully authorized by writing, or by operation of law.

(RSMo 1939 § 3353)

Prior revisions: 1929 § 2966; 1919 § 2168; 1909 § 2782



Section 432.070 Contracts, execution of by counties, towns — form of contract.

Effective 28 Aug 2007

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

432.070. Contracts, execution of by counties, towns — form of contract. — No county, city, town, village, school township, school district or other municipal corporation shall make any contract, unless the same shall be within the scope of its powers or be expressly authorized by law, nor unless such contract be made upon a consideration wholly to be performed or executed subsequent to the making of the contract; and such contract, including the consideration, shall be in writing and dated when made, and shall be subscribed by the parties thereto, or their agents authorized by law and duly appointed and authorized in writing.

(RSMo 1939 § 3349, A.L. 2005 S.B. 462, A.L. 2007 S.B. 22)

Prior revisions: 1929 § 2962; 1919 § 2164; 1909 § 2778

CROSS REFERENCE:

Execution of county contracts, 50.660

(1961) Where city's “Notice to Bidders” required a lump sum bid for construction of sewerage system “including approximately 18,000 cubic yards of earth work” for lagoon, whereas the completion of the project actually required 36,000 cubic yards of earth, the contractor was entitled to recover in an action which is sui generis but which sounds in tort, and contract statute did not apply. Clark v. City of Humansville, Mo. (A.), 348 S.W.2d 369.

(1963) Where engineers performed services in connection with construction additional to that covered by terms of contract between city and engineers, out-of-pocket expenses incurred by engineers in connection therewith were not payable on ground of emergency situation justifying omission of written contract. Needles v. Kansas City (Mo.), 371 S.W.2d 300.

(1966) The terms of this section are expressly made applicable to counties, and the requirement that the terms of contracts therein referred to be in writing is mandatory and not merely directory. Thies v. St. Louis County (Mo.), 402 S.W.2d 376.

(1967) The requirements of this section are mandatory, not directory, and where there was no express written contract giving a water district exclusive right to furnish and sell water in the district, no such contract can be implied. Jackson Co. Public Water Supply District No. 1 v. Ong Aircraft Corp., 409 S.W.2d 226.

(1970) This section is mandatory and not merely directory. Hoevelman v. Reorganized Sch. D. R. 2 of Crawford Co. (A.), 452 S.W.2d 298.

(1975) Held that ordinance which authorized mayor to enter contract with state highway commission but silent as to costs or details was not a valid authorization. State ex rel. State Highway Commission v. City of Sullivan (A.), 529 S.W.2d 186.

(1976) Contract of city with state highway commission whereby city agreed to pay fifty percent of the right-of-way costs of highway through city, estimated in the contract to be $32,500, was not ultra vires in that it did not specify exact amount of the consideration as required by this section since standard was provided whereby the consideration to be paid by city would be definitely determined. State ex rel. Highway Commission v. City of Washington (Mo.), 533 S.W.2d 555.

(1976) Held, contract not containing required language is void and city cannot be held liable on theory of ratification, estoppel, implied contract or quantum meruit. Missouri International Investigators, Inc. v. City of Pacific (A.), 545 S.W.2d 684.

(1977) Held, requirement that teacher's contract be in writing is mandatory and must be pleaded and proved. Neal v. Junior College District of East Central Mo. (A.), 550 S.W.2d 580.



Section 432.080 Duplicate copies to be made and preserved.

Effective 28 Aug 1939

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

432.080. Duplicate copies to be made and preserved. — In every case of contract entered into by any county, city, town, village, school township, school district or other municipal corporation, or by any officer or agent on their behalf, duplicate copies of the same shall be executed as above provided, one of which shall be filed in the office of the clerk of the county commission of the proper county, or in such office or with such officer of the city, town, village, school township, school district or other municipal corporation as may be charged with the keeping of the contracts thereof, and shall not be taken thence except to be used for the purposes of evidence in some legal matter or cause; and in case of variance between such copies, the one on file shall control in the construction of the contract.

(RSMo 1939 § 3350)

Prior revisions: 1929 § 2963; 1919 § 2165; 1909 § 2779



Section 432.200 Title.

Effective 28 Aug 2003

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

432.200. Title. — Sections 432.200 to 432.295 shall be known and may be cited as the "Uniform Electronic Transactions Act".

(L. 2003 H.B. 254)



Section 432.205 Definitions.

Effective 28 Aug 2003

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

432.205. Definitions. — As used in sections 432.200 to 432.295, the following terms shall mean:

(1) "Agreement", the bargain of the parties in fact, as found in their language or inferred from other circumstances and from rules, regulations, and procedures given the effect of agreements under laws otherwise applicable to a particular transaction;

(2) "Automated transaction", a transaction conducted or performed, in whole or in part, by electronic means or electronic records, in which the acts or records of one or both parties are not reviewed by an individual in the ordinary course in forming a contract, performing under an existing contract, or fulfilling an obligation required by the transaction;

(3) "Computer program", a set of statements or instructions to be used directly or indirectly in an information processing system to bring about a certain result;

(4) "Contract", the total legal obligation resulting from the parties' agreement as affected by sections 432.200 to 432.295 and other applicable law;

(5) "Electronic", relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities;

(6) "Electronic agent", a computer program or an electronic or other automated means used independently to initiate an action or respond to electronic records or performances in whole or in part, without review or action by an individual;

(7) "Electronic record", a record created, generated, sent, communicated, received, or stored by electronic means;

(8) "Electronic signature", an electronic sound, symbol, or process attached to or logically associated with a record and executed or adopted by a person with the intent to sign the record;

(9) "Governmental agency", an executive, legislative or judicial agency, department, board, commission, authority, institution, or instrumentality of the federal government or of a state or of a county, municipality, or other political subdivision of a state;

(10) "Information", data, text, images, sounds, codes, computer programs, software, databases, or the like;

(11) "Information processing system", an electronic system for creating, generating, sending, receiving, storing, displaying, or processing information;

(12) "Person", an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, governmental agency, public corporation, or any other legal or commercial entity;

(13) "Record", information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

(14) "Security procedure", a procedure employed for the purpose of verifying that an electronic signature, record, or performance is that of a specific person or for detecting changes or errors in the information in an electronic record. Security procedure includes a procedure that requires the use of algorithms or other codes, identifying words or numbers, encryption or callback, or other acknowledgment procedures;

(15) "State", a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. "State" includes an Indian tribe or band, or Alaskan native village, which is recognized by federal law or formally acknowledged by a state;

(16) "Transaction", an action or set of actions occurring between two or more persons relating to the conduct of business, commercial, or governmental affairs.

(L. 2003 H.B. 254)



Section 432.210 Scope.

Effective 28 Aug 2003

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

432.210. Scope. — 1. Except as otherwise provided in subsection 2 of this section, sections 432.200 to 432.295 apply to electronic records and electronic signatures relating to a transaction.

2. Sections 432.200 to 432.295 shall not apply to a transaction to the extent it is governed by:

(1) A law governing the creation and execution of wills, codicils, or testamentary trusts; and

(2) The uniform commercial code other than sections 400.1-107, 400.1-206, 400.2-101 to 400.2-725, and 400.2A-101 to 400.2A-532.

3. Sections 432.200 to 432.295 apply to an electronic record or electronic signature otherwise excluded from the application of sections 432.200 to 432.295 under subsection 2 of this section to the extent it is governed by a law other than those specified in subsection 2 of this section.

4. A transaction subject to sections 432.200 to 432.295 is also subject to other applicable substantive law.

(L. 2003 H.B. 254)



Section 432.215 Prospective application.

Effective 28 Aug 2003

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

432.215. Prospective application. — Sections 432.200 to 432.295 apply to any electronic record or electronic signature created, generated, sent, communicated, received, or stored on or after August 28, 2003.

(L. 2003 H.B. 254)



Section 432.220 Use of electronic records and electronic signatures — variation by agreement.

Effective 28 Aug 2003

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

432.220. Use of electronic records and electronic signatures — variation by agreement. — 1. Sections 432.200 to 432.295 do not require a record or signature to be created, generated, sent, communicated, received, stored, or otherwise processed or used by electronic means or in electronic form.

2. Sections 432.200 to 432.295 apply only to transactions between parties each of which has agreed to conduct transactions by electronic means. Whether the parties agree to conduct a transaction by electronic means is determined from the context and surrounding circumstances, including the parties' conduct.

3. A party that agrees to conduct a transaction by electronic means may refuse to conduct other transactions by electronic means. The right granted by this subsection shall not be waived by agreement.

4. Except as otherwise provided in sections 432.200 to 432.295, the effect of any of its provisions may be varied by agreement. The presence in certain provisions of sections 432.200 to 432.295 of the words "unless otherwise agreed", or words of similar import, does not imply that the effect of other provisions shall not be varied by agreement.

5. Whether an electronic record or electronic signature has legal consequences is determined by sections 432.200 to 432.295 and other applicable law.

(L. 2003 H.B. 254)



Section 432.225 Construction and application.

Effective 28 Aug 2003

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

432.225. Construction and application. — Sections 432.200 to 432.295 shall be construed and applied:

(1) To facilitate electronic transactions consistent with other applicable law;

(2) To be consistent with reasonable practices concerning electronic transactions and with the continued expansion of those practices; and

(3) To effectuate its general purpose to make uniform the law with respect to the subject of sections 432.200 to 432.295 among states enacting it.

(L. 2003 H.B. 254)



Section 432.230 Legal recognition of electronic records, electronic signatures, and electronic contracts.

Effective 28 Aug 2003

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

432.230. Legal recognition of electronic records, electronic signatures, and electronic contracts. — 1. A record or signature shall not be denied legal effect or enforceability solely because it is in electronic form.

2. A contract shall not be denied legal effect or enforceability solely because an electronic record was used in its formation.

3. If a law requires a record to be in writing, an electronic record satisfies the law.

4. If a law requires a signature, an electronic signature satisfies the law.

(L. 2003 H.B. 254)



Section 432.235 Provision of information in writing — presentation of records.

Effective 28 Aug 2003

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

432.235. Provision of information in writing — presentation of records. — 1. If parties have agreed to conduct a transaction by electronic means and a law requires a person to provide, send or deliver information in writing to another person, the requirement is satisfied if the information is provided, sent or delivered, as the case may be, in an electronic record capable of retention by the recipient at the time of receipt. An electronic record is not capable of retention by the recipient if the sender or its information processing system inhibits the ability of the recipient to print or store the electronic record.

2. If a law other than sections 432.200 to 432.295 requires a record to be posted or displayed in a certain manner, to be sent, communicated, or transmitted by a specified method, or to contain information that is formatted in a certain manner, the following rules apply:

(1) The record shall be posted or displayed in the manner specified in the other law;

(2) Except as otherwise provided in subdivision (2) of subsection 4 of this section, the record shall be sent, communicated, or transmitted by the method specified in the other law;

(3) The record shall contain the information formatted in the manner specified in the other law.

3. If a sender inhibits the ability of a recipient to store or print an electronic record, the electronic record is not enforceable against the recipient.

4. The requirements of this section shall not be varied by agreement, but:

(1) To the extent a law other than sections 432.200 to 432.295 requires information to be provided, sent, or delivered in writing but permits that requirement to be varied by agreement, the requirement under subsection 1 of this section that the information be in the form of an electronic record capable of retention may also be varied by agreement; and

(2) A requirement under a law other than sections 432.200 to 432.295 to send, communicate, or transmit a record by first class mail, postage prepaid, may be varied by agreement to the extent permitted by the other law.

(L. 2003 H.B. 254)



Section 432.240 Attribution and effect of electronic record and electronic signature.

Effective 28 Aug 2003

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

432.240. Attribution and effect of electronic record and electronic signature. — 1. An electronic record or electronic signature is attributable to a person if it was the act of the person. The act of the person may be shown in any manner, including a showing of the efficacy of any security procedure applied to determine the person to which the electronic record or electronic signature was attributable.

2. The effect of an electronic record or electronic signature attributed to a person under subsection 1 of this section is determined from the context and surrounding circumstances at the time of its creation, execution, or adoption, including the parties' agreement, if any, and otherwise as provided by law.

(L. 2003 H.B. 254)



Section 432.245 Effect of change or error.

Effective 28 Aug 2003

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

432.245. Effect of change or error. — If a change or error in an electronic record occurs in a transmission between parties to a transaction, the following rules apply:

(1) If the parties have agreed to use a security procedure to detect changes or errors and one party has conformed to the procedure, but the other party has not, and the nonconforming party would have detected the change or error had that party also conformed, the conforming party may avoid the effect of the changed or erroneous electronic record;

(2) In an automated transaction involving an individual, the individual may avoid the effect of an electronic record that resulted from an error made by the individual in dealing with the electronic agent of another person if the electronic agent did not provide an opportunity for the prevention or correction of the error and, at the time the individual learns of the error, the individual:

(a) Promptly notifies the other person of the error and that the individual did not intend to be bound by the electronic record received by the other person;

(b) Takes reasonable steps, including steps that conform to the other person's reasonable instructions, to return to the other person or, if instructed by the other person, to destroy the consideration received, if any, as a result of the erroneous electronic record; and

(c) Has not used or received any benefit or value from the consideration, if any, received from the other person;

(3) If neither subdivision (1) nor subdivision (2) of this section applies, the change or error has the effect provided by other law, including the law of mistake, and the parties' contract, if any; and

(4) Subdivisions (2) and (3) of this section shall not be varied by agreement.

(L. 2003 H.B. 254)



Section 432.250 Notarization and acknowledgment.

Effective 28 Aug 2003

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

432.250. Notarization and acknowledgment. — If a law requires a signature or record to be notarized, acknowledged, verified, or made under oath, the requirement is satisfied if the electronic signature of the person authorized to perform those acts, together with all other information required to be included by other applicable law, is attached to or logically associated with the signature or record.

(L. 2003 H.B. 254)



Section 432.255 Retention of electronic records — originals.

Effective 28 Aug 2003

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

432.255. Retention of electronic records — originals. — 1. If a law requires that a record be retained, the requirement is satisfied by retaining an electronic record of the information in the record which:

(1) Accurately reflects the information set forth in the record after it was first generated in its final form as an electronic record or otherwise; and

(2) Remains accessible for later reference.

2. A requirement to retain a record in accordance with subsection 1 of this section does not apply to any information the sole purpose of which is to enable the record to be sent, communicated, or received.

3. A person may satisfy subsection 1 of this section by using the services of another person if the requirements of that subsection are satisfied.

4. If a law requires a record to be presented or retained in its original form, or provides consequences if the record is not presented, or retained in its original form, that law is satisfied by an electronic record retained in accordance with subsection 1 of this section.

5. If a law requires retention of a check, that requirement is satisfied by retention of an electronic record of the information on the front and back of the check in accordance with subsection 1 of this section.

6. A record retained as an electronic record in accordance with subsection 1 of this section satisfies a law requiring a person to retain a record for evidentiary, audit or like purposes, unless a law enacted after August 28, 2003, specifically prohibits the use of an electronic record for the specified purpose.

7. This section does not preclude a governmental agency of this state from specifying additional requirements for the retention of a record subject to the agency's jurisdiction.

(L. 2003 H.B. 254)



Section 432.260 Admissibility of evidence.

Effective 28 Aug 2003

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

432.260. Admissibility of evidence. — In a proceeding, evidence of a record or signature shall not be excluded solely because it is in electronic form.

(L. 2003 H.B. 254)



Section 432.265 Automated transaction.

Effective 28 Aug 2003

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

432.265. Automated transaction. — In an automated transaction, the following rules apply:

(1) A contract may be formed by the interaction of electronic agents of the parties, even if no individual was aware of or reviewed the electronic agents' actions or the resulting terms and agreements;

(2) A contract may be formed by the interaction of an electronic agent and an individual, acting on the individual's own behalf or for another person, including by an interaction in which the individual performs actions that the individual is free to refuse to perform and which the individual knows or has reason to know will cause the electronic agent to complete the transaction or performance;

(3) The terms of the contract are determined by the substantive law applicable to it.

(L. 2003 H.B. 254)



Section 432.270 Time and place of sending and receipt.

Effective 28 Aug 2003

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

432.270. Time and place of sending and receipt. — 1. Unless otherwise agreed between the sender and the recipient, an electronic record is sent when it:

(1) Is addressed properly or otherwise directed properly to an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record;

(2) Is in a form capable of being processed by that system; and

(3) Enters an information processing system outside the control of the sender or of a person that sent the electronic record on behalf of the sender or enters a region of the information processing system designated or used by the recipient which is under the control of the recipient.

2. Unless otherwise agreed between a sender and the recipient, an electronic record is received when:

(1) It enters an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record; and

(2) It is in a form capable of being processed by that system.

3. Subsection 2 of this section applies even if the place the information processing system is located is different from the place the electronic record is deemed to be received under subsection 4 of this section.

4. Unless otherwise expressly provided in the electronic record or agreed between the sender and the recipient, an electronic record is deemed to be sent from the sender's place of business and to be received at the recipient's place of business. For purposes of this subsection, the following rules apply:

(1) If the sender or recipient has more than one place of business, the place of business of that person is the place having the closest relationship to the underlying transaction;

(2) If the sender or the recipient does not have a place of business, the place of business is the sender's or recipient's residence, as the case may be.

5. An electronic record is received under subsection 2 of this section even if no individual is aware of its receipt.

6. Receipt of an electronic acknowledgment from an information processing system described in subsection 2 of this section establishes that a record was received but, by itself, does not establish that the content sent corresponds to the content received.

7. If a person is aware that an electronic record purportedly sent under subsection 1 of this section or purportedly received under subsection 2 of this section was not actually sent or received, the legal effect of the sending or receipt is determined by other applicable law. Except to the extent permitted by the other law, the requirements of this subsection shall not be varied by agreement.

(L. 2003 H.B. 254)



Section 432.275 Transferable records.

Effective 28 Aug 2003

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

432.275. Transferable records. — 1. As used in this section, "transferable record" means an electronic record that:

(1) Would be a note under sections 400.3-101 to 400.3-605 or a document under sections 400.7-101 to 400.7-604* if the electronic record were in writing; and

(2) The issuer of the electronic record expressly has agreed is a transferable record.

2. A person has control of a transferable record if a system employed for evidencing the transfer of interests in the transferable record reliably establishes that person as the person to which the transferable record was issued or transferred.

3. A system satisfies subsection 2 of this section and a person is deemed to have control of a transferable record if the transferable record is created, stored, and assigned in such a manner that:

(1) A single authoritative copy of the transferable record exists which is unique, identifiable, and, except as otherwise provided in subdivisions (4), (5), and (6) of this subsection, unalterable;

(2) The authoritative copy identifies the person asserting control as:

(a) The person to which the transferable record was issued; or

(b) If the authoritative copy indicates that the transferable record has been transferred, the person to which the transferable record was most recently transferred;

(3) The authoritative copy is communicated to and maintained by the person asserting control or its designated custodian;

(4) Copies or revisions that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control;

(5) Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) Any revision of the authoritative copy is readily identifiable as authorized or unauthorized.

4. Except as otherwise agreed, a person having control of a transferable record is the holder, as defined in subdivision (21)** of section 400.1-201, of the uniform commercial code, of the transferable record and has the same rights and defenses as a holder of an equivalent record or writing under the uniform commercial code, including, if the applicable statutory requirements under section 400.3-302(a), 400.7-501, or 400.9-308 of the uniform commercial code are satisfied, the rights and defenses of a holder in due course, a holder to which a negotiable document of title has been duly negotiated, or a purchaser, respectively. Delivery, possession, and endorsement are not required to obtain or exercise any of the rights under this subsection.

5. Except as otherwise agreed, an obligor under a transferable record has the same rights and defenses as an equivalent obligor under equivalent records or writings under the uniform commercial code.

6. If requested by a person against which enforcement is sought, the person seeking to enforce the transferable record shall provide reasonable proof that the person is in control of the transferable record. Proof may include access to the authoritative copy of the transferable record and related business records sufficient to review the terms of the transferable record and to establish the identity of the person having control of the transferable record.

(L. 2003 H.B. 254)

*Section 400.7-604 was repealed by H.B. 34, 2017.

**Republished in 2017 due to statutory reference to subdivision (20) changed to subdivision (21) in accordance with section 3.060.



Section 432.295 Severability clause.

Effective 28 Aug 2003

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

432.295. Severability clause. — If any provision of sections 432.200 to 432.295 or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of sections 432.200 to 432.295 which can be given effect without the invalid provision or application, and to this end the provisions of sections 432.200 to 432.295 are severable.

(L. 2003 H.B. 254)






Chapter 433 Suretyship

Chapter Cross References



Section 433.010 Surety may require obligee to sue principal — notice.

Effective 28 Aug 1939

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

433.010. Surety may require obligee to sue principal — notice. — Any person bound as surety for another in any bond, bill or note, for the payment of money or delivery of property, may, at any time after an action has accrued thereon, require, in writing, the person having such right of action forthwith to commence suit against the principal debtor and other parties liable.

(RSMo 1939 § 3318)

Prior revisions: 1929 § 2931; 1919 § 12687; 1909 § 11269



Section 433.020 Notice, how served.

Effective 28 Aug 1939

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

433.020. Notice, how served. — The notice required above shall be served by delivering a copy thereof to the person having the right of action on the instrument, or leaving a copy at his usual place of abode with some person of the family over the age of fifteen years.

(RSMo 1939 § 3320)

Prior revisions: 1929 § 2933; 1919 § 12689; 1909 § 11271



Section 433.030 Surety shall be discharged, when.

Effective 28 Aug 1939

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

433.030. Surety shall be discharged, when. — If such suit is not commenced within thirty days after the service of such notice, and proceeded in with due diligence, in the ordinary course of law, to judgment and execution, such surety shall be exonerated from liability to the person so notified.

(RSMo 1939 § 3319)

Prior revisions: 1929 § 2932; 1919 § 12688; 1909 § 11270



Section 433.040 Sureties may not require suit against principal in fidelity bond.

Effective 28 Aug 1983

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

433.040. Sureties may not require suit against principal in fidelity bond. — Sections 433.010 and 433.030 shall not extend to the bond of any personal representative, guardian, conservator, officer or other person given to secure the performance of the duties of his office, trust, place of business, nor to any bond with a collateral condition, except bond with conditions exclusively for the payment of money or the delivery of property, or for the performance of any covenant or agreement for the payment of money or delivery of property.

(RSMo 1939 § 3321, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 § 2934; 1919 § 12690; 1909 § 11272



Section 433.050 Interest due on amount paid by surety.

Effective 28 Aug 1939

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

433.050. Interest due on amount paid by surety. — When any bond, bill or note for the payment of money or delivery of property shall not be paid by the principal debtor, according to the tenor thereof, and such bond, bill or note, or any part thereof, shall be paid by any surety thereto, the principal debtor shall refund to such surety the amount or value so paid, with interest thereon at ten percent per annum from the time of such payment.

(RSMo 1939 § 3324)

Prior revisions: 1929 § 2937; 1919 § 12693; 1909 § 11275



Section 433.060 Remedy of surety.

Effective 28 Aug 1939

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

433.060. Remedy of surety. — When such payment by a surety shall be made in money, such surety may recover the same, with the interest; and when such payment is made in property, he may recover the value, with interest.

(RSMo 1939 § 3325)

Prior revisions: 1929 § 2938; 1919 § 12694; 1909 § 11276



Section 433.070 Surety entitled to judgment against principal on motion, when.

Effective 28 Aug 1939

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

433.070. Surety entitled to judgment against principal on motion, when. — In all cases where judgment is given in any court, whether of record or not, upon any bond, bill or note, for the payment of money or delivery of property, against the principal debtor and any surety therein, and such surety shall pay the judgment or any part thereof, he shall be entitled, upon motion, to a judgment in the same court against the principal debtor for the amount he has paid, with ten percent interest thereon from the time of payment, together with costs.

(RSMo 1939 § 3328)

Prior revisions: 1929 § 2941; 1919 § 12697; 1909 § 11279



Section 433.080 Judgment on motion — proceedings.

Effective 28 Aug 1939

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

433.080. Judgment on motion — proceedings. — No judgment shall be rendered, as is provided in section 433.070, unless the party applying therefor shall have given the adverse party at least ten days' notice, in writing, of such motion, nor unless such motion shall be made within one year after the rendering of the original judgment.

(RSMo 1939 § 3329)

Prior revisions: 1929 § 2942; 1919 § 12698; 1909 § 11280



Section 433.090 Cosurety may demand that judgment be obtained against estate of deceased surety or principal.

Effective 28 Aug 1939

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

433.090. Cosurety may demand that judgment be obtained against estate of deceased surety or principal. — If any person bound as principal or surety in any bill, note or other instrument of writing for the direct payment of money dies, any cosurety therein, or his legal representatives, may, in writing, at any time within the time limited by law for presentation of demands against estates of deceased persons, notify the person having the right of action to proceed to action in the proper tribunal to secure judgment against the estate of the deceased on account of such bill, note or other instrument aforesaid.

(RSMo 1939 § 3322)

Prior revisions: 1929 § 2935; 1919 § 12691; 1909 § 11273



Section 433.100 Failure to prosecute such action exonerates surviving surety.

Effective 28 Aug 1939

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

433.100. Failure to prosecute such action exonerates surviving surety. — If such action be not begun by the party having the right thereof, within a reasonable time after being notified as above provided so to do, and proceeded in with due diligence in the ordinary course of law to a final determination of the issues, the surety giving such notice shall be exonerated from liability to the person so notified; provided, that two or more sureties may join in the same notice; provided further, that the service of notice on the administrator or executor of the estate, or the waiver thereof, shall be deemed to be the commencement of such action within the meaning of sections 433.090 and 433.100.

(RSMo 1939 § 3323)

Prior revisions: 1929 § 2936; 1919 § 12692; 1909 § 11274



Section 433.110 Contribution between sureties.

Effective 28 Aug 1939

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

433.110. Contribution between sureties. — When there are two or more sureties in any such bond, bill or note, and any of them shall pay, in money or property, more than his due portion of the original demand, such surety may recover such excess, as herein provided for a surety against the principal debtor.

(RSMo 1939 § 3326)

Prior revisions: 1929 § 2939; 1919 § 12695; 1909 § 11277



Section 433.120 Liability of surety limited.

Effective 28 Aug 1939

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

433.120. Liability of surety limited. — No such surety shall be compelled, in any action, to pay more than his due proportion of the original demand; and when such surety shall have previously paid any portion thereof, he shall be liable to pay only so much as the amount already paid by him falls short of his due proportion of the original demand.

(RSMo 1939 § 3327)

Prior revisions: 1929 § 2940; 1919 § 12696; 1909 § 11278



Section 433.130 Surety discharged from future liability, when, how.

Effective 28 Aug 1983

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

433.130. Surety discharged from future liability, when, how. — Any person bound as surety in any bond given by any officer, including personal representatives, guardians, conservators, assignees, receivers, trustees and depositaries to secure the faithful performance of the duties of such officer, may, on his petition in writing addressed to the court authorized by law, for the time being, to take and approve such official bond, be discharged from all future liability on such official bond.

(RSMo 1939 § 3330, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 § 2943; 1919 § 12699; 1909 § 11281

CROSS REFERENCE:

Sureties on collector's bond may be discharged, when, 52.100



Section 433.140 Petition — contents.

Effective 28 Aug 1939

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

433.140. Petition — contents. — The petition shall set forth the facts upon which the application for a discharge is founded, and shall be verified by the affidavit of the petitioner thereto annexed.

(RSMo 1939 § 3331)

Prior revisions: 1929 § 2944; 1919 § 12700; 1909 § 11282



Section 433.150 Notice of application.

Effective 28 Aug 1939

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

433.150. Notice of application. — A notice in writing of such intended application, together with a copy of the petition, shall be personally served on the principal in the bond, at least fifteen days before the making of the application.

(RSMo 1939 § 3332)

Prior revisions: 1929 § 2945; 1919 § 12701; 1909 § 11283



Section 433.160 Notice by publication.

Effective 28 Aug 1939

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

433.160. Notice by publication. — If the principal in the bond shall be absent from the state for the period of six months, the publication of the notice and petition in some newspaper printed in this state, for four weeks successively, shall be sufficient service of the notice.

(RSMo 1939 § 3333)

Prior revisions: 1929 § 2946; 1919 § 12702; 1909 § 11284



Section 433.170 Duties of the court.

Effective 28 Aug 1939

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

433.170. Duties of the court. — The court to whom the petition is addressed shall hear the application, and may, on examination thereof, in its discretion, make an order requiring the principal in such bond to give a new bond, with sureties for the performance of his official duties.

(RSMo 1939 § 3334)

Prior revisions: 1929 § 2947; 1919 § 12703; 1909 § 11285



Section 433.180 New bond, how taken.

Effective 28 Aug 1939

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

433.180. New bond, how taken. — If such bond be given, it shall be taken, approved and filed in the same manner that the official bond of such officer is required by law, for the time being, to be taken, approved and filed.

(RSMo 1939 § 3335)

Prior revisions: 1929 § 2948; 1919 § 12704; 1909 § 11286



Section 433.190 Effect on new bond.

Effective 28 Aug 1939

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

433.190. Effect on new bond. — When such new bond is taken, approved and filed, it shall immediately operate as a discharge of all the sureties in the former bond from all liability arising from any subsequent misconduct or default of the principal therein, and such sureties shall thenceforth be liable on such bond only for such breaches thereof as shall have happened prior to the taking, approving and filing of the new bond.

(RSMo 1939 § 3336)

Prior revisions: 1929 § 2949; 1919 § 12705; 1909 § 11287



Section 433.200 Failure to give new bond, proceedings.

Effective 28 Aug 1939

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

433.200. Failure to give new bond, proceedings. — If such principal shall neglect or refuse to give such new bond, with sureties, within sixty days after making such order, his office, trust, power and authority shall thenceforth be vacated, cease and determine; and the court making such order, or having the power to take such new bond, shall forthwith certify such vacancy to the court or officer having power to appoint a successor, and such vacancy shall be immediately supplied according to law.

(RSMo 1939 § 3337)

Prior revisions: 1929 § 2950; 1919 § 12706; 1909 § 11288



Section 433.210 Remedy of surety.

Effective 28 Aug 1939

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

433.210. Remedy of surety. — Any person bound as surety in any bond given by any officer to secure the faithful performance of his duties, who shall pay any money which he shall have been liable to pay by reason of such bond, shall have the same right and remedy against his principal and cosureties as is provided in this chapter against principals and cosureties in bonds, bills and notes, for the payment of money or delivery of property.

(RSMo 1939 § 3338)

Prior revisions: 1929 § 2951; 1919 § 12707; 1909 § 11289



Section 433.220 Remedies against executors and administrators, when.

Effective 28 Aug 1939

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

433.220. Remedies against executors and administrators, when. — The remedies given by this chapter may be maintained by and against executors and administrators, in all cases where they could be maintained by or against their testators or intestates, if they were living.

(RSMo 1939 § 3339)

Prior revisions: 1929 § 2952; 1919 § 12708; 1909 § 11290






Chapter 434 Contracts Against Public Policy

Chapter Cross References



Section 434.010 Bonds, notes founded on gaming considerations, void.

Effective 28 Aug 1953

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

434.010. Bonds, notes founded on gaming considerations, void. — All judgments by confession, conveyances, bonds, bills, notes and securities, when the consideration is money or property won at any game, gambling device, or by any bet or wager whatever, shall be void and may be set aside and vacated by any court of competent jurisdiction, upon suit brought for that purpose by the person so confessing, giving, entering into or executing the same, or by his executors or administrators or by any creditor, heir, devisee, purchaser or other person interested therein.

(RSMo 1939 § 3394, A.L. 1953 p. 321)

Prior revisions: 1929 § 3007; 1919 § 5744; 1909 § 6625



Section 434.020 Assignment not to affect defense.

Effective 28 Aug 1939

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

434.020. Assignment not to affect defense. — The assignment of any bond, bill, note, judgment, conveyance or other security shall not affect the defense of the person executing or confessing the same.

(RSMo 1939 § 3395)

Prior revisions: 1929 § 3008; 1919 § 5745; 1909 § 6626



Section 434.030 Money lost at gaming recovered, how,

Effective 28 Aug 1953

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

434.030. Money lost at gaming recovered, how, — Any person who shall lose any money or property at any game, gambling device or by any bet or wager whatever, may recover the same by a civil action.

(RSMo 1939 § 3392, A.L. 1953 p. 321)

Prior revisions: 1929 § 3005; 1919 § 5742; 1909 § 6623



Section 434.040 Heirs may have the remedy.

Effective 28 Aug 1953

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

434.040. Heirs may have the remedy. — The heirs, executors, administrators, wife and creditors of the person losing, may have the same remedy against the winner as provided in section 434.030.

(RSMo 1939 § 3393, A.L. 1953 p. 321)

Prior revisions: 1929 § 3006; 1919 § 5743; 1909 § 6624



Section 434.050 Stakeholder liable.

Effective 28 Aug 1939

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

434.050. Stakeholder liable. — Every stakeholder who shall knowingly receive any money or property, staked upon any betting declared gaming by the foregoing provisions, shall be liable to the party who placed such money or property in his hands, both before and after the determination of such bet; and the delivery of the money or property to the winner shall be no defense to any action brought by the losing party for the recovery thereof; provided, that no stakeholder shall be liable afterward unless a demand has been made of such stakeholder for the money or property in his possession, previous to the expiration of the time agreed upon by the parties for the determination of the bet or wager.

(RSMo 1939 § 3399)

Prior revisions: 1929 § 3012; 1919 § 5749; 1909 § 6630



Section 434.060 Parents may recover minor's gaming losses.

Effective 28 Aug 1983

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

434.060. Parents may recover minor's gaming losses. — If any minor shall lose any money or property at any game, gambling device, or by any bet or wager whatever, the parent or conservator of such minor may sue for and recover from the winner such money or property, or the value thereof, so lost by such minor.

(RSMo 1939 § 3396, A.L. 1953 p. 321, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 § 3009; 1919 § 5746; 1909 § 6627



Section 434.080 Interrogatories.

Effective 28 Aug 1953

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

434.080. Interrogatories. — In all suits under this chapter, the plaintiff may call upon the defendant to answer, on oath, any interrogatory touching the case in the manner and form prescribed by the rules of civil procedure, and if the defendant shall refuse to answer, the same shall be taken as confessed; but such answer shall not be admitted as evidence against such person in any criminal proceedings by indictment or by information.

(RSMo 1939 § 3397, A.L. 1953 p. 321)

Prior revisions: 1929 § 3010; 1919 § 5747; 1909 § 6628



Section 434.090 Action to be commenced in three months.

Effective 28 Aug 1939

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

434.090. Action to be commenced in three months. — Any action for money or property brought under this chapter shall be commenced within three months from the time the right of action accrued, and not afterward.

(RSMo 1939 § 3400)

Prior revisions: 1929 § 3013; 1919 § 5750; 1909 § 6631



Section 434.100 Construction contracts holding harmless a person's negligence or wrongdoing are void and contra to public policy, exceptions.

Effective 28 Aug 1999

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

434.100. Construction contracts holding harmless a person's negligence or wrongdoing are void and contra to public policy, exceptions. — 1. Except as provided in subsection 2 of this section, in any contract or agreement for public or private construction work, a party's covenant, promise or agreement to indemnify or hold harmless another person from that person's own negligence or wrongdoing is void as against public policy and wholly unenforceable.

2. The provisions of subsection 1 of this section shall not apply to:

(1) A party's covenant, promise or agreement to indemnify or hold harmless another person from the party's own negligence or wrongdoing or the negligence or wrongdoing of the party's subcontractors and suppliers of any tier;

(2) A party's promise to cause another person or entity to be covered as an insured or additional insured in an insurance contract;

(3) A contract or agreement between state agencies or political subdivisions or between such governmental agencies;

(4) A contract or agreement between a private person and such governmental entities for the use or operation of public property or a public facility;

(5) A contract or agreement with the owner of the public property for the construction, use, maintenance or operation of a private facility when it is located on such public property;

(6) A permit, authorization or contract with such governmental entities for the movement of property on the public highways, roads or streets of this state or any political subdivision;

(7) Construction bonds, or insurance contracts or agreements;

(8) An agreement containing a party's promise to indemnify, defend or hold harmless another person, if the agreement also requires the party to obtain specified limits of insurance to insure the indemnity obligation and the party had the opportunity to recover the cost of the required insurance in its contract price; provided, however, that in such case the party's liability under the indemnity obligation shall be limited to the coverage and limits of the required insurance; or

(9) Railroads regulated by the Federal Railroad Administration.

3. For the purposes of this section, "construction work" shall include, but not be limited to, the construction, alteration, maintenance or repair of any building, structure, highway, bridge, viaduct, or pipeline, or demolition, moving or excavation connected therewith, and shall include the furnishing of surveying, design, engineering, planning or management services, or labor, materials or equipment, in connection with such work.

4. The provisions of this section shall apply only to contracts or agreements entered into after August 28, 1999.

(L. 1999 H.B. 256)



Section 434.300 Definitions.

Effective 28 Aug 2014

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

434.300. Definitions. — For purposes of sections 434.300 to 434.303, the following terms shall mean:

(1) "Benefit recipient", the person who is the plan participant or authorized beneficiary under the plan entitled to receive a plan benefit;

(2) "Pension assignee", an individual or entity that has been assigned a plan benefit or portions of a plan benefit by the benefit recipient or that otherwise claims an interest in, or control over, a plan benefit or account to which a plan benefit has been deposited. The term "pension assignee" shall not include an individual who is a designated payee under a division of benefits order;

(3) "Plan", any retirement system established by the state of Missouri, any political subdivision, or instrumentality of the state for the purpose of providing plan benefits for elected or appointed public officials or employees of the state of Missouri, any political subdivision, or instrumentality of the state;

(4) "Plan benefit", the benefit amount payable from a plan, and includes any annuity, supplemental payment, or death benefit under the plan together with any supplemental payments from public funds to the benefit recipient.

(L. 2014 H.B. 1217)



Section 434.301 Transfer or assignment of rights prohibited — moneys and rights not subject to legal process — pension assignee prohibited from evading prohibitions.

Effective 28 Aug 2014

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

434.301. Transfer or assignment of rights prohibited — moneys and rights not subject to legal process — pension assignee prohibited from evading prohibitions. — 1. The right of any person to a plan benefit shall not be transferable or assignable, at law or in equity, and none of the moneys paid or payable or rights existing under a plan shall be subject to execution, levy, attachment, garnishment, or other legal process. This section shall not prohibit the division or assignability of a plan benefit that is expressly authorized by law that establishes the plan or that is specifically applicable to the plan, including division of benefits orders and any legal process in furtherance of the collection of either a judgment or administrative order for child support or spousal support.

2. A pension assignee shall not use any device, scheme, transfer, or other artifice to evade the applicability and prohibition of this section, including the deposit of such plan benefits into a joint account with a pension assignee or the authorization to a pension assignee under a power of attorney or other instrument or document to access an account or otherwise obtain funds from an account to which plan benefits have been deposited.

(L. 2014 H.B. 1217)



Section 434.302 Contract or agreement void, when — moneys paid to be returned for violation — action to enforce restitution, time limitation.

Effective 28 Aug 2014

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

434.302. Contract or agreement void, when — moneys paid to be returned for violation — action to enforce restitution, time limitation. — 1. Any contract or agreement made in violation of section 434.301 is void. All sums paid to or collected by a pension assignee in violation of section 434.301 shall be returned by the pension assignee to the benefit recipient or his or her heirs or beneficiaries as restitution.

2. Any benefit recipient, his or her guardian or conservator, or heir or beneficiary may bring an action to enforce the restitution authorized under this section.

3. Notwithstanding any other provision of law to the contrary, any actions brought under this section must be commenced within five years after any individual or entity engages in any act or practice in violation of 434.301.

(L. 2014 H.B. 1217)



Section 434.303 Attorney general may bring action, when — recovery procedures.

Effective 28 Aug 2014

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

434.303. Attorney general may bring action, when — recovery procedures. — 1. Whenever it appears that any individual or entity is engaged or is about to engage in any act or practice which is in violation of section 434.301, the attorney general may bring an action in the circuit court having venue to enjoin such act or practice, and upon a proper showing, a temporary restraining order or a preliminary or permanent injunction shall be granted without bond.

2. The attorney general may seek the recovery authorized under section 434.302 on behalf of the benefit recipient or his or her heirs or beneficiaries and the state, and may exercise the investigative and enforcement powers authorized under chapter 407 to the attorney general and the attorney general may have such recovery of costs as authorized under chapter 407.

(L. 2014 H.B. 1217)



Section 434.304 Actions under chapter 409 not prohibited.

Effective 28 Aug 2014

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

434.304. Actions under chapter 409 not prohibited. — Nothing in sections 434.301 to 434.303 shall prohibit any action permitted under chapter 409.

(L. 2014 H.B. 1217)






Chapter 435 Arbitration

Section 435.012 Notice, contents of, effect of insufficient notice.

Effective 28 Aug 1986

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

435.012. Notice, contents of, effect of insufficient notice. — 1. In order to insure that all parties to an arbitration proceeding are aware of their rights under the provisions of sections 435.350 to 435.470, the notification served upon the parties by the arbitrator pursuant to subdivision (1) of section 435.370 shall contain a clear and concise statement of the issue subject to arbitration, if such has been agreed upon, and a statement advising the parties of their rights under sections 435.350 to 435.470 including, but not limited to:

(1) The right to be represented by an attorney;

(2) The right to seek subpoenas for the attendance of witnesses and subpoenas duces tecum;

(3) The right to be heard, to present evidence and cross-examine witnesses;

(4) The right to adjournment for good cause.

2. The notification shall include a brief statement detailing the name, experience and educational background of each neutral arbitrator.

3. Failure of the arbitrator, agent or sponsoring organization to provide notification as required by subsections 1 and 2 of this section shall be grounds for continuing the arbitration hearing for a period of at least ten days.

(L. 1986 H.B. 887 § 1)



Section 435.014 Arbitrators, may not be subpoenaed — proceedings regarded as settlement negotiations, communications confidential.

Effective 28 Aug 1986

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

435.014. Arbitrators, may not be subpoenaed — proceedings regarded as settlement negotiations, communications confidential. — 1. If all the parties to a dispute agree in writing to submit their dispute to any forum for arbitration, conciliation or mediation, then no person who serves as arbitrator, conciliator or mediator, nor any agent or employee of that person, shall be subpoenaed or otherwise compelled to disclose any matter disclosed in the process of setting up or conducting the arbitration, conciliation or mediation.

2. Arbitration, conciliation and mediation proceedings shall be regarded as settlement negotiations. Any communication relating to the subject matter of such disputes made during the resolution process by any participant, mediator, conciliator, arbitrator or any other person present at the dispute resolution shall be a confidential communication. No admission, representation, statement or other confidential communication made in setting up or conducting such proceedings not otherwise discoverable or obtainable shall be admissible as evidence or subject to discovery.

(L. 1986 H.B. 887 § 2)



Section 435.350 Validity of arbitration agreement, exceptions.

Effective 28 Aug 1996

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

435.350. Validity of arbitration agreement, exceptions. — A written agreement to submit any existing controversy to arbitration or a provision in a written contract, except contracts of insurance and contracts of adhesion, to submit to arbitration any controversy thereafter arising between the parties is valid, enforceable and irrevocable, save upon such grounds as exist at law or in equity for the revocation of any contract. Contracts which warrant new homes against defects in construction and reinsurance contracts are not "contracts of insurance or contracts of adhesion" for purposes of the arbitration provisions of this section.

(L. 1980 H.B. 1203 § 1, A.L. 1996 H.B. 929)

(2000) Section regulates the business of insurance and thus is not preempted by the Federal Arbitration Act due to the provisions of the McCarran-Ferguson Act. Standard Security Life Ins. Co. v. West, 127 F.Supp.2d 1064 (W.D.Mo.); aff'd, 267 F.3d 821 (8th Cir. 2001).

(2011) Attempted preemption by the Federal Arbitration Act of section's exclusion of arbitration provisions from insurance contracts is barred by the McCarran-Ferguson Act. Sturgeon v. Allied Professionals Insurance Co., 344 S.W.3d 205 (Mo.App. E.D.).



Section 435.355 Proceedings to compel or stay arbitration.

Effective 28 Aug 1980

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

435.355. Proceedings to compel or stay arbitration. — 1. On application of a party showing an agreement described in section 435.350, and the opposing party's refusal to arbitrate, the court shall order the parties to proceed with arbitration, but if the opposing party denies the existence of the agreement to arbitrate, the court shall proceed summarily to the determination of the issue so raised and shall order arbitration if found for the moving party; otherwise, the application shall be denied.

2. On application, the court may stay an arbitration proceeding commenced or threatened on a showing that there is no agreement to arbitrate. Such an issue, when in substantial and bona fide dispute, shall be forthwith and summarily tried and the stay ordered if found for the moving party. If found for the opposing party, the court shall order the parties to proceed to arbitration.

3. If an issue referable to arbitration under the alleged agreement is involved in action or proceeding pending in a court having jurisdiction to hear applications under subsection 1 of this section, the application shall be made therein. Otherwise and subject to section 435.435, the application may be made in any court of competent jurisdiction.

4. Any action or proceeding involving an issue subject to arbitration shall be stayed if an order for arbitration or an application therefor has been made under this section or, if the issue is severable, the stay may be with respect thereto only. When the application is made in such action or proceeding, the order for arbitration shall include such stay.

5. An order for arbitration shall not be refused on the ground that the claim in issue lacks merit or bona fides or because any fault or grounds for the claim sought to be arbitrated have not been shown.

(L. 1980 H.B. 1203 § 2)



Section 435.360 Appointment of arbitrators by court.

Effective 28 Aug 1980

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

435.360. Appointment of arbitrators by court. — If the arbitration agreement provides a method of appointment of arbitrators, this method shall be followed. In the absence thereof, or if the agreed method fails or for any reason cannot be followed, or when an arbitrator appointed fails or is unable to act and his successor has not been duly appointed, the court on application of a party shall appoint one or more arbitrators. An arbitrator so appointed has all the powers of one specifically named in the agreement.

(L. 1980 H.B. 1203 § 3)



Section 435.365 Majority action by arbitrators.

Effective 28 Aug 1980

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

435.365. Majority action by arbitrators. — The powers of the arbitrators may be exercised by a majority unless otherwise provided by the agreement or by sections 435.350 to 435.470.

(L. 1980 H.B. 1203 § 4)



Section 435.370 Hearing.

Effective 28 Aug 1980

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

435.370. Hearing. — Unless otherwise provided by the agreement:

(1) The arbitrators shall appoint a time and place for the hearing and cause notification to the parties to be served personally or by registered mail not less than five days before the hearing. Appearance at the hearing waives such notice. The arbitrators may adjourn the hearing from time to time as necessary and, on request of a party and for good cause, or upon their own motion may postpone the hearing to a time not later than the date fixed by the agreement for making the award unless the parties consent to a later date. The arbitrators may hear and determine the controversy upon the evidence produced notwithstanding the failure of a party duly notified to appear. The court on application may direct the arbitrators to proceed promptly with the hearing and determination of the controversy.

(2) The parties are entitled to be heard, to present evidence material to the controversy and to cross-examine witnesses appearing at the hearing.

(3) The hearing shall be conducted by all the arbitrators but a majority may determine any question and render a final award. If, during the course of the hearing, an arbitrator for any reason ceases to act, the remaining arbitrator or arbitrators appointed to act as neutrals may continue with the hearing and determination of the controversy.

(L. 1980 H.B. 1203 § 5)

CROSS REFERENCE:

Contents of notification, 435.012



Section 435.375 Representation by attorney.

Effective 28 Aug 1980

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

435.375. Representation by attorney. — A party has the right to be represented by an attorney at any proceeding or hearing under sections 435.350 to 435.470. A waiver thereof prior to the proceeding or hearing is ineffective.

(L. 1980 H.B. 1203 § 6)



Section 435.380 Witnesses, subpoenas, depositions.

Effective 28 Aug 1980

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

435.380. Witnesses, subpoenas, depositions. — 1. The arbitrators may issue or cause to be issued subpoenas for the attendance of witnesses and for the production of books, records, documents and other evidence, and shall have the power to administer oaths. Subpoenas so issued shall be served, and upon application to the court by a party or the arbitrators, enforced, in the manner provided by law for the service and enforcement of subpoenas in a civil action.

2. On application of a party and for use as evidence, the arbitrators may permit a deposition to be taken, in the manner and upon the terms designated by the arbitrators, of a witness who cannot be subpoenaed or is unable to attend the hearing.

3. All provisions of law compelling a person under subpoena to testify are applicable.

4. Fees for attendance as a witness shall be the same as for a witness in the circuit court.

(L. 1980 H.B. 1203 § 7)



Section 435.385 Award.

Effective 28 Aug 1980

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

435.385. Award. — 1. The award shall be in writing and signed by the arbitrators joining in the award. The arbitrators shall deliver a copy to each party personally or by registered mail, or as provided in the agreement.

2. An award shall be made within the time fixed therefor by the agreement or, if not so fixed, within such time as the court orders on application of a party. The parties may extend the time in writing either before or after the expiration thereof. A party waives the objection that an award was not made within the time required unless he notifies the arbitrators of his objection prior to the delivery of the award to him.

(L. 1980 H.B. 1203 § 8)



Section 435.390 Change of award by arbitrators.

Effective 28 Aug 1980

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

435.390. Change of award by arbitrators. — On application of a party or, if an application to the court is pending under section 435.400, 435.405 or 435.410, on submission to the arbitrators by the court under such conditions as the court may order, the arbitrators may modify or correct the award upon the grounds stated in subdivisions (1) and (3) of subsection 1 of section 435.410, or for the purpose of clarifying the award. The application shall be made within twenty days after delivery of the award to the applicant. Written notice thereof shall be given forthwith to the opposing party, stating he must serve his objections thereto, if any, within ten days from the notice. The award so modified or corrected is subject to the provisions of sections 435.400, 435.405 and 435.410.

(L. 1980 H.B. 1203 § 9)



Section 435.395 Fees and expenses of arbitration.

Effective 28 Aug 1980

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

435.395. Fees and expenses of arbitration. — Unless otherwise provided in the agreement to arbitrate, the arbitrators' expenses and fees, together with other expenses, not including counsel fees, incurred in the conduct of the arbitration, shall be paid as provided in the award.

(L. 1980 H.B. 1203 § 10)



Section 435.400 Confirmation of an award.

Effective 28 Aug 1980

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

435.400. Confirmation of an award. — Upon application of a party, the court shall confirm an award, unless within the time limits hereinafter imposed grounds are urged for vacating or modifying or correcting the award, in which case the court shall proceed as provided in sections 435.405 and 435.410.

(L. 1980 H.B. 1203 § 11)

(1991) Where employee's suit was a hybrid Section 301 of the federal Labor Management Relations Act and a fair representation claim to which a six-month statute of limitations applied, Missouri statute allowing successful litigant ten years to collect judgment did not apply to employee's suit against his employer to enforce arbitration back pay award. Livingstone v. Schnuck Market, Inc., 950 F.2d 579 (8th Cir.).



Section 435.405 Vacating an award — de novo judicial review, when.

Effective 28 Aug 1998

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

435.405. Vacating an award — de novo judicial review, when. — 1. Upon application of a party, the court shall vacate an award where:

(1) The award was procured by corruption, fraud or other undue means;

(2) There was evident partiality by an arbitrator appointed as a neutral or corruption in any of the arbitrators or misconduct prejudicing the rights of any party;

(3) The arbitrators exceeded their powers;

(4) The arbitrators refused to postpone the hearing upon sufficient cause being shown therefor or refused to hear evidence material to the controversy or otherwise so conducted the hearing, contrary to the provisions of section 435.370, as to prejudice substantially the rights of a party; or

(5) There was no arbitration agreement and the issue was not adversely determined in proceedings pursuant to section 435.355 and the party did not participate in the arbitration hearing without raising the objection; but the fact that the relief was such that it could not or would not be granted by a court of law or equity is not ground for vacating or refusing to confirm the award.

2. An application pursuant to this section shall be made within ninety days after delivery of a copy of the award to the applicant, except that, if predicated upon corruption, fraud or other undue means, it shall be made within ninety days after such grounds are known or should have been known.

3. In vacating the award on grounds other than stated in subdivision (5) of subsection 1 of this section or subsection 5 of this section, the court may order a rehearing before new arbitrators chosen as provided in the agreement, or in the absence thereof, by the court in accordance with section 435.360, or if the award is vacated on grounds set forth in subdivisions (3) and (4) of subsection 1 of this section the court may order a rehearing before the arbitrators who made the award or their successors appointed in accordance with section 435.360. The time within which the agreement requires the award to be made is applicable to the rehearing and commences from the date of the order.

4. If the application to vacate is denied and no motion to modify or correct the award is pending, the court shall confirm the award.

5. Notwithstanding the provisions of this section, if an arbitration award in any legal proceeding pursuant to chapter 452 or chapter 454 determines an issue regarding a child of the marriage, such determination shall be subject to de novo judicial review.

(L. 1980 H.B. 1203 § 12, A.L. 1998 S.B. 910)

(1998) Section does not authorize setting aside award due to manifest disregard of the law. Edward D. Jones & Co. v. Schwartz, 969 S.W.2d 788 (W.D.Mo.).



Section 435.410 Modification or correction of award.

Effective 28 Aug 1980

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

435.410. Modification or correction of award. — 1. Upon application made within ninety days after delivery of a copy of the award to the applicant, the court shall modify or correct the award where:

(1) There was an evident miscalculation of figures or an evident mistake in the description of any person, thing or property referred to in the award;

(2) The arbitrators have awarded upon a matter not submitted to them and the award may be corrected without affecting the merits of the decision upon the issues submitted; or

(3) The award is imperfect in a matter of form, not affecting the merits of the controversy.

2. If the application is granted, the court shall modify and correct the award so as to effect its intent and shall confirm the award as so modified and corrected. Otherwise, the court shall confirm the award as made.

3. An application to modify or correct an award may be joined in the alternative with an application to vacate the award.

(L. 1980 H.B. 1203 § 13)



Section 435.415 Judgment or decree on award.

Effective 28 Aug 1980

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

435.415. Judgment or decree on award. — Upon the granting of an order confirming, modifying or correcting an award, judgment or decree shall be entered in conformity therewith and be enforced as any other judgment or decree. Costs of the application and of the proceedings subsequent thereto, and disbursements may be awarded by the court.

(L. 1980 H.B. 1203 § 14)



Section 435.420 Judgment roll, docketing.

Effective 28 Aug 1980

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

435.420. Judgment roll, docketing. — 1. On entry of judgment or decree, the clerk shall prepare the judgment roll consisting, to the extent filed, of the following:

(1) The agreement and each written extension of the time within which to make the award;

(2) The award;

(3) A copy of the order confirming, modifying or correcting the award; and

(4) A copy of the judgment or decree.

2. The judgment or decree may be docketed as if rendered in an action.

(L. 1980 H.B. 1203 § 15)



Section 435.425 Applications to court.

Effective 28 Aug 1980

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

435.425. Applications to court. — Except as otherwise provided, an application to the court under sections 435.350 to 435.470 shall be by motion and shall be heard in the manner and upon the notice provided by law or rule of court for the making and hearing of motions. Unless the parties have agreed otherwise, notice of an initial application for an order shall be served in the manner provided by law for the service of a summons in an action.

(L. 1980 H.B. 1203 § 16)



Section 435.430 Court, jurisdiction.

Effective 28 Aug 1980

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

435.430. Court, jurisdiction. — The term "court" means any court of competent jurisdiction of this state. The making of an agreement described in section 435.350 providing for arbitration in this state confers jurisdiction on the court to enforce the agreement under sections 435.350 to 435.470 and to enter judgment on an award thereunder.

(L. 1980 H.B. 1203 § 17)



Section 435.435 Venue.

Effective 28 Aug 1980

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

435.435. Venue. — An initial application shall be made to the circuit court of the county in which the agreement provides the arbitration hearing shall be held or, if the hearing has been held, in the county in which it was held. Otherwise the application shall be made in the county where the adverse party resides or has a place of business or, if he has no residence or place of business in this state, to the circuit court of Cole County. All subsequent applications shall be made to the court hearing the initial application unless the court otherwise directs.

(L. 1980 H.B. 1203 § 18)



Section 435.440 Appeals.

Effective 28 Aug 1980

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

435.440. Appeals. — 1. An appeal may be taken from:

(1) An order denying an application to compel arbitration made under section 435.355;

(2) An order granting an application to stay arbitration made under subsection 2 of section 435.355;

(3) An order confirming or denying confirmation of an award;

(4) An order modifying or correcting an award;

(5) An order vacating an award without directing a rehearing; or

(6) A judgment or decree entered pursuant to the provisions of sections 435.350 to 435.470.

2. The appeal shall be taken in the manner and to the same extent as from orders or judgments in a civil action.

(L. 1980 H.B. 1203 § 19)

(2016) Interlocutory order denying arbitration is immediately appealable upon entry. Sanford v. Centurytel of Missouri, LLC, 490 S.W.3d 717 (Mo.).



Section 435.445 Act not retroactive.

Effective 28 Aug 1980

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

435.445. Act not retroactive. — Sections 435.350 to 435.470 apply only to agreements made subsequent to the taking effect of sections 435.350 to 435.470.

(L. 1980 H.B. 1203 § 20)



Section 435.450 Uniformity of interpretation.

Effective 28 Aug 1980

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

435.450. Uniformity of interpretation. — Sections 435.350 to 435.470 shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.

(L. 1980 H.B. 1203 § 21)



Section 435.455 Constitutionality.

Effective 28 Aug 1980

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

435.455. Constitutionality. — If any provision of sections 435.350 to 435.470 or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of sections 435.350 to 435.470 which can be given without the invalid provision or application, and to this end the provisions of sections 435.350 to 435.470 are severable.

(L. 1980 H.B. 1203 § 22)



Section 435.460 Notice of arbitration provisions required.

Effective 28 Aug 1980

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

435.460. Notice of arbitration provisions required. — Each contract subject to the provisions of sections 435.350 to 435.470 shall include adjacent to, or above, the space provided for signatures a statement, in ten point capital letters, which read substantially as follows:

"THIS CONTRACT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY THE PARTIES."

(L. 1980 H.B. 1203 § 23)

(1985) Provisions of this section may not be applied to defeat the arbitration provision of a contract within the coverage of the Federal Arbitration Act (Maritime transactions or transactions involving commerce). Bunge Corp. v. Perryville Feed & Produce (Mo. banc), 685 S.W.2d 837.

(1985) Held to be invalid when applied to commercial contracts involving interstate commerce pursuant to preemption by the Federal Arbitration Act, 9 U.S.C. §§ 1-14 (1982). Bunge Corp. v. Perryville Feed and Produce Co., (Mo. banc) 685 S.W.2d 837.



Section 435.465 Application of law.

Effective 28 Aug 1997

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

435.465. Application of law. — 1. Sections 435.350 to 435.470 shall apply only to written agreements between commercial persons, or between such persons and those with whom they contract other than commercial persons, involving the submission of any existing controversy to arbitration, or involving a written contract between commercial persons, or between such persons and those with whom they contract other than commercial persons, to submit to arbitration any controversy thereafter arising between such parties. Such agreements and provisions are valid, enforceable and irrevocable, save upon such grounds as exist at law or in equity for the revocation of any contract.

2. As used in subsection 1 of this section, the term "commercial persons" shall mean all persons and legal entities, excluding any government or governmental subdivision or agency.

(L. 1980 H.B. 1203 § 24, A.L. 1995 H.B. 189, A.L. 1997 S.B. 243)



Section 435.470 Short title.

Effective 28 Aug 1980

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

435.470. Short title. — Sections 435.350 to 435.470 may be cited as the "Uniform Arbitration Act".

(L. 1980 H.B. 1203 § 25)






Chapter 436 Special Purpose Contracts

Chapter Cross References



Section 436.100 Definitions.

Effective 28 Aug 1992

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.100. Definitions. — As used in this section, the following terms mean:

(1) "Campground", real property, other than state-owned property, which contains parcels for rent to transient guests for pay or compensation, which may include temporary utility hook-ups for use by the transient guests, and where such transient guests generally use tents, recreational vehicles or some other form of temporary shelter while on the rented premises;

(2) "Franchise", a written arrangement for a definite or indefinite period, in which a person grants to another person a license to use a trade name, trade mark, service mark, or related characteristics, and in which there is a community of interest in the marketing of goods or services at wholesale, retail, by lease, agreement, or otherwise;

(3) "Franchisee", a person to whom a franchise to operate a campground is offered or granted;

(4) "Franchisor", a person who grants a franchise to operate a campground to another person;

(5) "Person", a natural person, corporation, partnership, trust, or other entity and, in case of an entity, it shall include any other entity which has a majority interest in such entity or effectively controls such other entity as well as the individual officers, directors, and other persons in active control of the activities of each such entity.

(L. 1992 S.B. 661 & 620 § 6 subsec. 1)



Section 436.103 Action for damages or injunction, jurisdiction.

Effective 28 Aug 1992

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.103. Action for damages or injunction, jurisdiction. — Any party to a franchise agreement may bring an action in the jurisdiction in which the franchisee is located to recover damages sustained by reason of the breach of the franchise agreement and, where appropriate, shall be entitled to injunctive relief. Such party to the franchise, if successful, shall also be entitled to the costs of the action including, but not limited to, reasonable attorney's fees.

(L. 1992 S.B. 661 & 620 § 6 subsec. 2)



Section 436.105 Franchisor to have registered agent on file in office of secretary of state.

Effective 28 Aug 1992

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.105. Franchisor to have registered agent on file in office of secretary of state. — Any franchisor which grants a franchise to any person in this state shall have a registered agent in this state. The name and address of such registered agent shall be on file with the secretary of state's office.

(L. 1992 S.B. 661 & 620 § 6 subsec. 3)



Section 436.150 Definitions.

Effective 28 Aug 1995

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.150. Definitions. — As used in sections 436.150 to 436.163, the following terms mean:

(1) "Copyright owner", the owner of a copyright of a nondramatic musical work other than a motion picture or other audiovisual works recognized and enforceable under the copyright laws of the United States pursuant to Title 17 of the United States Code;

(2) "Performing rights society", an association or corporation that licenses the public performance of nondramatic musical works on behalf of copyright owners, such as the American Society of Composers, Authors and Publishers (ASCAP), Broadcast Music, Inc. (BMI), and SESAC, Inc.;

(3) "Proprietor", the owner of a retail establishment, restaurant, inn, bar, tavern, sports or entertainment facility, not-for-profit organization, or any other similar place of business or professional office located in this state in which the public may assemble and in which nondramatic musical works may be performed, broadcast, or otherwise transmitted for the enjoyment of the members of the public there assembled;

(4) "Royalty" or "royalties", the fees payable by a proprietor to a performing rights society for the public performance of nondramatic musical.

(L. 1995 S.B. 355 § 1 subsec. 1)



Section 436.153 Proprietor entering into contract to be furnished certain information in writing — time limitation.

Effective 28 Aug 1995

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.153. Proprietor entering into contract to be furnished certain information in writing — time limitation. — No performing rights society shall enter into, or offer to enter into, a contract for the payment of royalties by a proprietor unless at the time of the offer, or any time thereafter, but no later than seventy-two hours prior to the execution of that contract, it provides to the proprietor, in writing, the following:

(1) A schedule of the rates and terms of royalties under the contract, including any sliding scale, discounts, or reductions in fees on any basis for which the proprietor may be eligible, and any scheduled increases or decreases in fees during the term of the contract;

(2) Upon request of the proprietor, the opportunity to review the most currently available list of the copyright owners' licenses by the performing rights society at the premises of the proprietor;

(3) Notification of the method that must be used by the proprietor to obtain a listing of the copyrighted works licensed by the performing rights society contract, including the location of such listing of works licensed by the performing arts society and the toll-free number required by sections 436.150 to 436.163.

(L. 1995 S.B. 355 § 1 subsec. 2)



Section 436.155 Performing rights society duties — list of music to be on file with attorney general.

Effective 28 Aug 1995

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.155. Performing rights society duties — list of music to be on file with attorney general. — The performing rights society shall establish and maintain a toll-free telephone number which the proprietor may use to inquire regarding specific musical works and copyright owners represented by that performing rights society. The performing rights society shall file a printed listing of works licensed by the society with the attorney general, and provide or make available, upon request, a listing on suitable electronic media to bona fide trade associations representing groups of proprietors. A list shall be provided the proprietor by electronic or other means, solely at the proprietor's expense.

(L. 1995 S.B. 355 § 1 subsec. 3)



Section 436.157 Contract for payment of royalties must be in writing, content.

Effective 28 Aug 1995

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.157. Contract for payment of royalties must be in writing, content. — Every contract for the payment of royalties executed in this state shall:

(1) Be in writing;

(2) Be signed by the parties;

(3) Not require a term exceeding one year unless agreed by the proprietor or if the contract is under the terms of a national agreement;

(4) Include at least the following information:

(a) The proprietor's name and business address and the name and location of each place of business to which the contract applies;

(b) The name and address of the performing rights society authorized to act on behalf of copyright owners being paid royalties under the contract;

(c) The duration of the contract; and

(d) The schedule of rates and terms of the royalties to be collected under the contract, including any sliding scale or schedule for any increase or decrease of those rates for the duration of that contract.

(L. 1995 S.B. 355 § 1 subsec. 4)



Section 436.159 Prohibited acts by performing rights society, exception — violations — penalties.

Effective 28 Aug 1995

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.159. Prohibited acts by performing rights society, exception — violations — penalties. — 1. No performing rights society, or any agent or employee thereof shall:

(1) Enter onto the premises of a proprietor's business for the purpose of discussing a contract for payment of royalties for the use of copyrighted works by that proprietor without first identifying himself to the proprietor or his employees and disclose that the agent is acting on behalf of the performing rights society and disclosing the purpose of the discussion;

(2) Collect or attempt to collect a royalty payment or any other fee except as provided in a contract executed pursuant to the provisions of sections 436.150 to 436.163;

(3) Use or attempt to use any act or practice in negotiating with a proprietor, or in retaliation for a proprietor's failure or refusal to negotiate, with respect to a contract for the payment of royalties, including, but not limited to:

(a) Engaging in any coercive conduct, act or practice that is disruptive of a proprietor's business or threatening to commence legal proceedings in connection with an alleged copyright violation with the intent of coercing the proprietor to negotiate or enter into a contract for the payment of royalties;

(b) However, nothing in sections 436.150 to 436.163 shall be construed to prevent the performing rights society from informing the proprietor of the proprietor's obligations under the federal copyright law, Title 17 of the United States Code;

(c) Charging or collecting a royalty which is unreasonable in comparison to the royalties for similar licenses;

(4) Levy and collect any license fee, royalty, or other charge from any person or entity which conducts a nonprofit musical festival or performance, unless prior to the festival or performance such performing rights society, upon the request of the person or entity conducting such festival or performance, submits to the person or entity conducting such festival or performance a list of copyrighted vocal and instrumental musical compositions which may not be performed or otherwise copied unless the license fee, royalty, or charge is paid. The person or entity conducting the festival or performance shall submit such a request to any local agency or representative of the performing rights society.

2. A person who violates any of the provisions of sections 436.150 to 436.163 shall be guilty of a class C misdemeanor.

(L. 1995 S.B. 355 § 1 subsecs. 5, 6)



Section 436.161 Proprietor may bring action for violations to recover damages — recovery to include costs.

Effective 28 Aug 1995

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.161. Proprietor may bring action for violations to recover damages — recovery to include costs. — 1. A proprietor may bring an action or assert a counterclaim in a court of competent jurisdiction, against a performing rights society, or both, to enjoin any violation of sections 436.150 to 436.163 and to recover any damages sustained by the proprietor as a result of a violation of sections 436.150 to 436.163. The proprietor may seek an injunction or any other relief available at law or in equity. If successful, the proprietor shall be entitled to recover actual damages sustained by him, together with reasonable attorney's fees, filing fees and reasonable costs of suit, in addition to any other legal or equitable relief.

2. The rights, remedies and prohibitions accorded by the provisions of sections 436.150 to 436.163 shall be in addition to and cumulative of any other right, remedy or prohibition accorded by common law, federal law or the statutes of this state, and nothing contained in sections 436.150 to 436.163 shall be construed to deny, abrogate or impair any such common law or statutory right, remedy or prohibition.

(L. 1995 S.B. 355 § 1 subsecs. 7, 8)



Section 436.163 Laws applicable only to performing rights societies.

Effective 28 Aug 1995

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.163. Laws applicable only to performing rights societies. — Sections 436.150 to 436.163 shall only apply to performing rights societies. Sections 436.150 to 436.163 shall not apply to contracts between copyright owners or performing rights societies and broadcasters licensed by the Federal Communications Commission, or contracts with cable operators, programmers or other transmission services.

(L. 1995 S.B. 355 § 1 subsec. 9)



Section 436.215 Citation of law.

Effective 28 Aug 2004

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.215. Citation of law. — Sections 436.215 to 436.272 may be cited as the "Uniform Athlete Agents Act".

(L. 2004 S.B. 1122)



Section 436.218 Definitions.

Effective 28 Aug 2005

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.218. Definitions. — As used in sections 436.215 to 436.272, the following terms mean:

(1) "Agency contract", an agreement in which a student athlete authorizes a person to negotiate or solicit on behalf of the student athlete a professional sports services contract or an endorsement contract;

(2) "Athlete agent", an individual who enters into an agency contract with a student athlete or directly or indirectly recruits or solicits a student athlete to enter into an agency contract. The term does not include a spouse, parent, sibling, grandparent, or guardian of the student athlete or an individual acting solely on behalf of a professional sports team or professional sports organization. The term includes an individual who represents to the public that the individual is an athlete agent;

(3) "Athletic director", an individual responsible for administering the overall athletic program of an educational institution or if an educational institution has separately administered athletic programs for male students and female students, the athletic program for males or the athletic program for females, as appropriate;

(4) "Contact", a direct or indirect communication between an athlete agent and a student athlete to recruit or solicit the student athlete to enter into an agency contract;

(5) "Director", the director of the division of professional registration;

(6) "Division", the division of professional registration;

(7) "Endorsement contract", an agreement under which a student athlete is employed or receives consideration to use on behalf of the other party any value that the student athlete may have because of publicity, reputation, following, or fame obtained because of athletic ability or performance;

(8) "Intercollegiate sport", a sport played at the collegiate level for which eligibility requirements for participation by a student athlete are established by a national association for the promotion or regulation of collegiate athletics;

(9) "Person", an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency, or instrumentality, public corporation, or any other legal or commercial entity;

(10) "Professional sports services contract", an agreement under which an individual is employed or agrees to render services as a player on a professional sports team, with a professional sports organization, or as a professional athlete;

(11) "Record", information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

(12) "Registration", registration as an athlete agent under sections 436.215 to 436.272;

(13) "State", a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States;

(14) "Student athlete", a current student who engages in, has engaged in, is eligible to engage in, or may be eligible in the future to engage in, any intercollegiate sport.

(L. 2004 S.B. 1122, A.L. 2005 S.B. 177)



Section 436.221 Director's authority.

Effective 28 Aug 2004

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.221. Director's authority. — 1. The director shall administer the provisions of sections 436.215 to 436.272.

2. By engaging in the business of an athlete agent in this state, a nonresident individual appoints the director as the individual's agent to accept service of process in any civil action related to the individual's business as an athlete agent in this state.

3. The director may subpoena witnesses, issue subpoenas duces tecum and require production of documents and records. Subpoenas including subpoenas duces tecum shall be served by a person authorized to serve subpoenas of courts of record. In lieu of requiring attendance of a person to produce original documents in response to a subpoena duces tecum, the board may require sworn copies of such documents to be filed with it or delivered to its designated representative.

4. The director may enforce its subpoenas including subpoenas duces tecum by applying to a circuit court of Cole County, the county of the investigation, hearing or proceeding, or any county where the person resides or may be found for an order upon any person who shall fail to obey a subpoena to show cause why such subpoena should not be enforced, which such order and a copy of the application therefor shall be served upon the person in the same manner as a summons in a civil action and if the circuit court shall after a hearing determine that the subpoena should be sustained and enforced such court shall proceed to enforce the subpoena in the same manner as though the subpoena had been issued in a civil case in the circuit court.

(L. 2004 S.B. 1122)



Section 436.224 Certificate of registration required — temporary license, criteria.

Effective 28 Aug 2004

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.224. Certificate of registration required — temporary license, criteria. — 1. Except as otherwise provided in subsection 2 of this section, an individual may not act as an athlete agent in this state before being issued a certificate of registration under section 436.230 or 436.236.

2. An individual with a temporary license under section 436.236 may act as an athlete agent before being issued a certificate of registration for all purposes except signing an agency contract if:

(1) A student athlete or another acting on behalf of the student athlete initiates communication with the individual; and

(2) Within seven days after an initial act as an athlete agent, the individual submits an application to register as an athlete agent in this state.

3. An agency contract resulting from conduct in violation of this section is void. The athlete agent shall return any consideration received under the contract.

(L. 2004 S.B. 1122)



Section 436.227 Application procedure, contents.

Effective 28 Aug 2004

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.227. Application procedure, contents. — An applicant for registration shall submit an application for registration to the director in a form prescribed by the director. The application must be in the name of an individual and signed by the applicant under penalty of perjury and must state or contain:

(1) The name of the applicant and the address of the applicant's principal place of business;

(2) The name of the applicant's business or employer, if applicable;

(3) Any business or occupation engaged in by the applicant for the five years next preceding the date of submission of the application;

(4) A description of the applicant's:

(a) Formal training as an athlete agent;

(b) Practical experience as an athlete agent; and

(c) Educational background relating to the applicant's activities as an athlete agent;

(5) The names and addresses of three individuals not related to the applicant who are willing to serve as references;

(6) The name, sport, and last known team for each individual for whom the applicant provided services as an athlete agent during the five years next preceding the date of submission of the application;

(7) The names and addresses of all persons who are:

(a) With respect to the athlete agent's business if it is not a corporation, the partners, officers, associates, or profit-sharers; and

(b) With respect to a corporation employing the athlete agent, the officers, directors, and any shareholder of the corporation with a five percent or greater interest;

(8) Whether the applicant or any other person named under subdivision (7) of this section* has been convicted of a crime that if committed in this state would be a felony or other crime involving moral turpitude, and a description of the crime;

(9) Whether there has been any administrative or judicial determination that the applicant or any other person named under subdivision (7) of this section* has made a false, misleading, deceptive, or fraudulent representation;

(10) Any instance in which the prior conduct of the applicant or any other person named under subdivision (7) of this section* resulted in the imposition of a sanction, suspension, or declaration of ineligibility to participate in an interscholastic or intercollegiate athletic event on a student athlete or educational institution;

(11) Any sanction, suspension, or disciplinary action taken against the applicant or any other person named under subdivision (7) of this section* arising out of occupational or professional conduct; and

(12) Whether there has been any denial of an application for, suspension or revocation of, or refusal to renew the registration or licensure of the applicant or any other person named under subdivision (7) of this section* as an athlete agent in any state.

(L. 2004 S.B. 1122)

*Word "subsection" appears in original rolls.



Section 436.230 Certificate of registration issued, when — refusal to issue, when.

Effective 28 Aug 2004

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.230. Certificate of registration issued, when — refusal to issue, when. — 1. Except as otherwise provided in subsection 2 of this section, the director shall issue a certificate of registration to an individual who complies with * section 436.227.

2. The director may refuse to issue a certificate of registration if the director determines that the applicant has engaged in conduct that has a significant adverse effect on the applicant's fitness to serve as an athlete agent. In making the determination, the director may consider whether the applicant has:

(1) Been convicted of a crime that if committed in this state would be a felony or other crime involving moral turpitude;

(2) Made a materially false, misleading, deceptive, or fraudulent representation as an athlete agent or in the application;

(3) Engaged in conduct that would disqualify the applicant from serving in a fiduciary capacity;

(4) Engaged in conduct prohibited by section 436.254;

(5) Had a registration or licensure as an athlete agent suspended, revoked, or denied or been refused renewal of registration or licensure in any state;

(6) Engaged in conduct or failed to engage in conduct the consequence of which was that a sanction, suspension, or declaration of ineligibility to participate in an interscholastic or intercollegiate athletic event was imposed on a student athlete or educational institution; or

(7) Engaged in conduct that significantly adversely reflects on the applicant's credibility, honesty, or integrity.

3. In making a determination under subsection 3 of this section, the director shall consider:

(1) How recently the conduct occurred;

(2) The nature of the conduct and the context in which it occurred; and

(3) Any other relevant conduct of the applicant.

4. An athlete agent may apply to renew a registration by submitting an application for renewal in a form prescribed by the director. The application for renewal must be signed by the applicant under penalty of perjury under section 575.040 and shall contain current information on all matters required in an original registration.

5. A certificate of registration or a renewal of a registration is valid for two years.

(L. 2004 S.B. 1122)

*Words "subsection 1 of" appear in original rolls.



Section 436.233 Sanctioning of certificate of registration, when — complaint procedure.

Effective 28 Aug 2004

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.233. Sanctioning of certificate of registration, when — complaint procedure. — 1. The director may revoke, suspend, or refuse to renew any certificate of registration required under this chapter for one or any combination of causes stated in subsection 2 of this section. The director shall notify the applicant in writing of the reasons for the refusal and shall advise the applicant of the applicant's right to file a complaint with the administrative hearing commission as provided by chapter 621.

2. The director may cause a complaint to be filed with the administrative hearing commission as provided by chapter 621 against any holder of any certificate of registration required by this chapter or any person who has failed to renew or has surrendered the person's certificate of registration for any one or any combination of the following causes:

(1) The person has been finally adjudicated and found guilty, or entered a plea of guilty or nolo contendere, in a criminal prosecution under the laws of any state or of the United States, for any offense reasonably related to the qualifications, functions or duties under this chapter, for any offense an essential element of which is fraud, dishonesty or an act of violence, or for any offense involving moral turpitude, whether or not sentence is imposed;

(2) Use of fraud, deception, misrepresentation or bribery in securing any certificate of registration under this chapter;

(3) Misconduct, fraud, misrepresentation, dishonesty, unethical conduct or unprofessional conduct in the performance of the functions regulated by this chapter including but not limited to the following:

(a) Obtaining or attempting to obtain any fee, charge, tuition, or other compensation by fraud, deception, or misrepresentation;

(b) Attempting directly or indirectly by way of intimidation, coercion or deception to obtain consultation;

(c) Failure to comply with any subpoena or subpoena duces tecum from the director;

(d) Failing to inform the director of the athlete agent's current residence and business address;

(4) Violation of, or attempting to violate, directly or indirectly, or assisting or enabling any person to violate, any provision of this chapter, or of any lawful rule or regulation adopted under this chapter;

(5) Impersonation of any person holding a certificate of registration or allowing any person to use his or her certificate of registration;

(6) Violation of the drug laws or rules and regulations of this state, any other state, or the federal government;

(7) Knowingly making, or causing to be made, or aiding, or abetting in the making of, a false statement in any birth or other certificate or document executed in connection with the transaction;

(8) Soliciting patronage in person, by agents, by representatives, or by any other means or manner, under the person's own name or under the name of another person or concern, actual or pretended in such a manner as to confuse, deceive, or mislead the public;

(9) A pattern of personal use or consumption of any controlled substance unless it is prescribed, dispensed or administered by a physician who is authorized by law to do so.

3. After the filing of such complaint before the administrative hearing commission, the proceedings shall be conducted in accordance with the provisions of chapter 621. Upon a finding by the administrative hearing commission that the grounds provided in subsection 2 of this section for disciplinary action are met the director may singly or in combination warn, censure, or place the person named in the complaint on probation on such terms and conditions as the director deems appropriate for a period not to exceed six months, or may suspend the person's certificate of registration period not to exceed one year, or restrict or limit the person's certificate of registration for an indefinite period of time, or revoke the person's certificate of registration.

4. In any order of revocation, the director may provide that the person may not apply for reinstatement of the person's certificate of registration for a period of time ranging from two to seven years following the date of the order of revocation. All stay orders shall toll this time period.

(L. 2004 S.B. 1122)



Section 436.236 Temporary certificate of registration permitted, when.

Effective 28 Aug 2004

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.236. Temporary certificate of registration permitted, when. — The director may issue a temporary certificate of registration valid for sixty days while an application for registration or renewal is pending.

(L. 2004 S.B. 1122)



Section 436.239 Application fee — athlete agent fund created — rulemaking authority.

Effective 28 Aug 2004

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.239. Application fee — athlete agent fund created — rulemaking authority. — 1. An application for registration or renewal of registration shall be accompanied by a fee which shall be determined by the director and established by rule. All fees payable under the provisions of this section shall be collected by the division of professional registration and transmitted to the department of revenue for deposit in the state treasury to the credit of the fund to be known as the "Athlete Agent Fund" which is hereby established. The provisions of section 33.080 to the contrary notwithstanding, money in the athlete agent fund shall not be transferred and placed to the credit of general revenue until the amount in the athlete agent fund at the end of the biennium exceeds two times the amount of the appropriations from such fund for the preceding fiscal year or, if the director allows renewal of registration less frequently than yearly, then three times the appropriations from such fund for the preceding fiscal year; provided that no amount from such fund may be transferred to the credit of general revenue earlier than August 28, 2006. The amount if any which may be transferred to the credit of general revenue after August 28, 2006, is that amount in the athlete agent fund which exceeds the appropriate multiple of the appropriations from such fund for the preceding fiscal year.

2. The director may promulgate rules to authorize and file athlete agent documents as that term is defined in section 536.010. Any rule promulgated under the authority in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly under chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2003, shall be invalid and void.

(L. 2004 S.B. 1122)



Section 436.242 Contract requirements and content.

Effective 28 Aug 2004

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.242. Contract requirements and content. — 1. An agency contract must be in a record signed by the parties.

2. An agency contract must state or contain:

(1) The amount and method of calculating the consideration to be paid by the student athlete for services to be provided by the athlete agent under the contract and any other consideration the athlete agent has received or will receive from any other source for entering into the contract or for providing the services;

(2) The name of any person not listed in the application for registration or renewal who will be compensated because the student athlete signed the agency contract;

(3) A description of any expenses that the student athlete agrees to reimburse;

(4) A description of the services to be provided to the student athlete;

(5) The duration of the contract; and

(6) The date of execution.

3. An agency contract shall contain in close proximity to the signature of the student athlete a conspicuous notice in boldface type in capital letters stating:

­

­

4. An agency contract that does not conform to this section is voidable by the student athlete.

5. The athlete agent shall give a copy of the signed agency contract to the student athlete at the time of signing.

(L. 2004 S.B. 1122)



Section 436.245 Notice of contract, when.

Effective 28 Aug 2004

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.245. Notice of contract, when. — 1. Within seventy-two hours after entering into an agency contract or before the next scheduled athletic event in which the student athlete may participate whichever occurs first the athlete agent shall give notice in writing of the existence of the contract to the athletic director of the educational institution at which the student athlete is enrolled or the athlete agent has reasonable grounds to believe the student athlete intends to enroll.

2. Within seventy-two hours after entering into an agency contract or before the next athletic event in which the student athlete may participate whichever occurs first the student athlete shall in writing inform the athletic director of the educational institution at which the student athlete is enrolled that he or she has entered into an agency contract.

(L. 2004 S.B. 1122)



Section 436.248 Cancellation of contract, when.

Effective 28 Aug 2004

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.248. Cancellation of contract, when. — 1. A student athlete may cancel an agency contract by giving notice in writing to the athlete agent of the cancellation within fourteen days after the contract is signed.

2. A student athlete may not waive the right to cancel an agency contract.

3. If a student athlete cancels an agency contract within fourteen days of signing the contract, the student athlete is not required to pay any consideration under the contract or to return any consideration received from the agent to induce the student athlete to enter into the contract.

(L. 2004 S.B. 1122)



Section 436.251 Records to be retained.

Effective 28 Aug 2004

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.251. Records to be retained. — 1. An athlete agent shall retain the following records for a period of five years:

(1) The name and address of each individual represented by the athlete agent;

(2) Any agency contract entered into by the athlete agent; and

(3) Any direct costs incurred by the athlete agent in the recruitment or solicitation of a student athlete.

2. Records required by subsection 1 of this section to be retained are open to inspection by the director during normal business hours.

(L. 2004 S.B. 1122)



Section 436.254 Prohibited acts.

Effective 28 Aug 2004

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.254. Prohibited acts. — 1. An athlete agent may not do any of the following with the intent to induce a student athlete to enter into an agency contract:

(1) Give any materially false or misleading information or make a materially false promise or representation;

(2) Furnish anything of value to a student athlete before the student athlete enters into the agency contract; or

(3) Furnish anything of value to any individual other than the student athlete or another registered athlete agent.

2. An athlete agent may not intentionally:

(1) Initiate contact with a student athlete unless registered under sections 436.215 to 436.272;

(2) Refuse or willfully fail to retain or permit inspection of the records required by section 436.251;

(3) Violate section 436.224 by failing to register;

(4) Provide materially false or misleading information in an application for registration or renewal of registration;

(5) Predate or postdate an agency contract; or

(6) Fail to notify a student athlete prior to the student athlete's signing an agency contract for a particular sport that the signing by the student athlete may make the student athlete ineligible to participate as a student athlete in that sport.

(L. 2004 S.B. 1122)



Section 436.257 Violation, penalty.

Effective 28 Aug 2004

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.257. Violation, penalty. — The commission of any act prohibited by section 436.254 by an athlete agent is a class B misdemeanor.

(L. 2004 S.B. 1122)



Section 436.260 Educational institution cause of action, when, damages, accrual of right of action.

Effective 28 Aug 2004

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.260. Educational institution cause of action, when, damages, accrual of right of action. — 1. An educational institution has a right of action against an athlete agent or a former student athlete for damages caused by a violation of sections 436.215 to 436.272. In an action under this section, the court may award to the prevailing party costs and reasonable attorney's fees.

2. Damages of an educational institution under subsection 1 of this section include losses and expenses incurred because as a result of the activities of an athlete agent or former student athlete the educational institution was injured by a violation of sections 436.215 to 436.272 or was penalized, disqualified, or suspended from participation in athletics by a national association for the promotion and regulation of athletics, by an athletic conference, or by reasonable self-imposed disciplinary action taken to mitigate sanctions.

3. A right of action under this section does not accrue until the educational institution discovers or by the exercise of reasonable diligence would have discovered the violation by the athlete agent or former student athlete.

4. Any liability of the athlete agent or the former student athlete under this section is several and not joint.

5. Sections 436.215 to 436.272 do not restrict rights, remedies, or defenses of any person under law or equity.

(L. 2004 S.B. 1122)



Section 436.263 Violation, penalty.

Effective 28 Aug 2004

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.263. Violation, penalty. — Any person who violates any provisions of sections 436.215 to 436.269 is guilty of a class A misdemeanor.

(L. 2004 S.B. 1122)



Section 436.266 Uniformity considered in applying law.

Effective 28 Aug 2004

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.266. Uniformity considered in applying law. — In applying and construing sections 436.215 to 436.272, consideration must be given to the need to promote uniformity of the law with respect to the subject matter of sections 436.215 to 436.272 among states that enact it.

(L. 2004 S.B. 1122)



Section 436.272 Moneys collected for certain violations to be transferred to general revenue.

Effective 28 Aug 2004

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.272. Moneys collected for certain violations to be transferred to general revenue. — Any moneys collected by the director under section 436.263 shall immediately be transferred to the department of revenue for deposit in the state treasury to the credit of general revenue.

(L. 2004 S.B. 1122)



Section 436.300 Private construction work contract payment requirements.

Effective 28 Aug 2002

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.300. Private construction work contract payment requirements. — Notwithstanding any other law to the contrary, all parties to any contract or agreement for private construction work that is between any owner and any contractor, or between any contractor and any subcontractor, or between any subcontractor and any sub-subcontractor, or any supplier at whatever tier for construction, reconstruction, maintenance, alteration, or repair for a private owner of any building, improvement, structure, private road, appurtenance, or appliance, including moving, demolition, or any excavating connected therewith, shall make payment in accordance with the terms of such contract or agreement, provided such terms are not inconsistent with the provisions of sections 436.300 to 436.336.

(L. 2002 H.B. 1403)



Section 436.303 Contract provisions — retainage.

Effective 28 Aug 2002

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.303. Contract provisions — retainage. — A contract or agreement may include a provision for the retainage of a portion of any payment due from the owner to the contractor, not to exceed ten percent of the amount of such payment due pursuant to the contract or agreement, to ensure the proper performance of the contract or agreement, provided that the contract may provide that if the contractor's performance is not in accordance with the terms of the contract or agreement, the owner may retain additional sums to protect the owner's interest in satisfactory performance of the contract or agreement. The amount or amounts so retained by the owner shall be referred to in sections 436.300 to 436.336 as "retainage", and shall be held by the owner in trust for the benefit of the contractor and contractor's subcontractors, sub-subcontractors, and suppliers at whatever tier who are not in default, in proportion to their respective interests. Such retainage shall be subject to the conditions and limitations listed in sections 436.300 to 436.336.

(L. 2002 H.B. 1403)



Section 436.306 Security tendered, when.

Effective 28 Aug 2002

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.306. Security tendered, when. — 1. The contractor may tender to the owner acceptable substitute security as set forth in section 436.312 with a written request for release of retainage in the amount of the substitute security. The contractor shall thereupon either:

(1) Be entitled to receive cash payment of retainage pursuant to this section; or

(2) Not be subject to the withholding of retainage, in either case, to the extent of the security tendered, provided that the contractor is not in default of its agreement with the owner.

2. If the tender described in subsection 1 of this section is made after retainage has been withheld, the owner shall, within five working days after receipt of the tender, pay to the contractor the withheld retainage to the extent of the substitute security. If the tender described in subsection 1 of this section is made before retainage has been withheld, the owner shall, to the extent of the substitute security, refrain from withholding any retainage from the future payments.

(L. 2002 H.B. 1403)



Section 436.309 Subcontractor may tender substitute security, when.

Effective 28 Aug 2002

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.309. Subcontractor may tender substitute security, when. — A subcontractor of the contractor may tender to the contractor acceptable substitute security as set forth in section 436.312 with a written request for release of retainage in the amount of the substitute security. The contractor shall tender the subcontractor's substitute security to the owner with a like request, pursuant to the provisions of section 436.306. Provided that the subcontractor is not in default of its agreement with the contractor, the contractor shall pay over to the subcontractor, within five working days after receipt, any accumulated retainage paid by the owner to the contractor on account of substitute security tendered by the subcontractor, except that the contractor shall not be required to pay over retainage in excess of the amount properly attributable to work completed by the subcontractor at the time of payment. Provided that the subcontractor is not in default of its agreement with the contractor, the contractor shall refrain from withholding retainage from payments to the subcontractor to the extent the owner has refrained from withholding retainage from payments to the contractor on account of the subcontractor's substituted security. The subcontractor shall be entitled to receive, upon receipt by the contractor, all income received by the contractor from the owner on account of income-producing securities deposited by the subcontractor as substitute security. Except as otherwise provided in this section, the contractor shall have no obligation to collect or pay to a subcontractor retainage on account of substitute security tendered by the subcontractor.

(L. 2002 H.B. 1403)



Section 436.312 Substitute security requirements.

Effective 28 Aug 2002

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.312. Substitute security requirements. — 1. The following shall constitute acceptable substitute security for purposes of sections 436.306 and 436.309:

(1) Certificates of deposit drawn and issued by a national banking association located in this state or by any banking corporation incorporated pursuant to the laws of this state, and mutually agreeable to the project owner and the contractor or subcontractor, in the amount of the retainage released. If the letter of credit is not renewed at least sixty days before the expiration of the letter of credit, the owner may draw upon the letter of credit regardless of the contractor's or subcontractor's performance for an amount equal to or no greater than the value of the amount of work remaining to be performed by the contractor or subcontractor;

(2) A retainage bond naming the owner as obligee issued by any surety company authorized to issue surety bonds in this state in the amount of the retainage released; or

(3) An irrevocable and unconditional letter of credit in favor of the owner, issued by a national banking association located in this state or by any banking corporation incorporated pursuant to the laws of this state, in the amount of the retainage released.

2. The contractor shall be entitled to receive, in all events, all interest and income earned on any securities deposited by the contractor in substitution for retainage.

(L. 2002 H.B. 1403)



Section 436.315 Withholding of retainage prohibited, when.

Effective 28 Aug 2002

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.315. Withholding of retainage prohibited, when. — A contractor shall not withhold from any subcontractor any retainage in excess of the retainage withheld from the contractor by the owner for the subcontractor's work, unless the subcontractor's performance is not in accordance with the terms of the subcontract, in which case, subject to the terms of the subcontract, the contractor may retain additional sums to ensure the subcontractor's satisfactory performance of the subcontract.

(L. 2002 H.B. 1403)



Section 436.318 Release of retainage, payment made.

Effective 28 Aug 2002

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.318. Release of retainage, payment made. — Upon the release of retainage by the owner to the contractor, other than for substituted security pursuant to sections 436.306 and 436.312, the contractor shall pay to each subcontractor the subcontractor's ratable share of the retainage released, provided that all conditions of the subcontract for release of retainage to the subcontractor have been satisfied.

(L. 2002 H.B. 1403)



Section 436.321 Adjustment in retainage, when.

Effective 28 Aug 2002

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.321. Adjustment in retainage, when. — If it is determined that a subcontractor's performance has been satisfactorily completed and the subcontractor can be released prior to substantial completion of the entire project without risk to the owner involving the subcontractor's work, the contractor shall request such adjustment in retainage, if any, from the owner as necessary to enable the contractor to pay the subcontractor in full, and the owner shall as part of the next contractual payment cycle release the subcontractor's retainage to the contractor, who shall in turn as part of the next contractual payment cycle release such retainage as is due the subcontractor.

(L. 2002 H.B. 1403)



Section 436.324 Release of retainage, when.

Effective 28 Aug 2002

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.324. Release of retainage, when. — Within thirty days of the project reaching substantial completion, as defined in section 436.327, all retainage or substitute security shall be released by the owner to the contractor less an amount equal to one hundred fifty percent of the costs to complete any remaining items. Upon receipt of such retainage from the owner, the contractor shall within seven days release to each subcontractor that subcontractor's share of the retainage.

(L. 2002 H.B. 1403)



Section 436.327 Substantial completion defined.

Effective 28 Aug 2002

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.327. Substantial completion defined. — The project shall be deemed to have reached substantial completion upon the occurrence of the earlier of the architect or engineer issuing a certificate of substantial completion in accordance with the terms of the contract documents or the owner accepting the performance of the full contract.

(L. 2002 H.B. 1403)



Section 436.330 Subcontractor obligations.

Effective 28 Aug 2002

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.330. Subcontractor obligations. — Subcontractors and sub-subcontractors of every tier shall comply with the provisions of sections 436.300 to 436.336 in their relations with their sub-subcontractors and suppliers and shall be bound by the same obligations to their sub-subcontractors and suppliers as contractors are to their subcontractors.

(L. 2002 H.B. 1403)



Section 436.333 Unenforceability of contracts entered into after August 28, 2002.

Effective 28 Aug 2002

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.333. Unenforceability of contracts entered into after August 28, 2002. — A contract or agreement formed after August 28, 2002, shall be unenforceable to the extent that its provisions are inconsistent with sections 436.300 to 436.336. If retainage is withheld in violation of sections 436.300 to 436.360, a court may, in addition to any other award for damages, award interest at the rate of up to one and one-half percent per month from the date of such wrongful or improper withholding of retainage. In any action brought to enforce sections 436.300 to 436.336, a court may award reasonable attorney's fees to the prevailing party. If the parties elect to resolve the dispute by arbitration pursuant to section 435.350*, the arbitrator may award any remedy that a court is authorized to award.

(L. 2002 H.B. 1403)

*Section number “436.350” appears in original rolls.



Section 436.336 Applicability.

Effective 28 Aug 2002

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.336. Applicability. — Sections 436.300 to 436.336 shall apply to contracts and agreements entered into after August 28, 2002. Sections 436.300 to 436.336 shall apply to all private construction projects, except single-family residential construction and other residential construction consisting of four or fewer units.

(L. 2002 H.B. 1403)



Section 436.350 Definitions.

Effective 28 Aug 2005

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.350. Definitions. — As used in sections 436.350 to 436.365, unless the context clearly requires otherwise, the following terms shall mean:

(1) "Action", any civil lawsuit, action, or proceeding, in contract or tort, or otherwise, for damages or indemnity, brought to assert a claim, whether by petition, complaint, counterclaim, or cross-claim, for damage to, diminution in the value of, or the loss of use of real or personal property caused by an alleged construction defect. Action does not include any claim originating in small claims court, or any civil action in tort alleging personal injury or wrongful death to a person or persons resulting from an alleged construction defect;

(2) "Association":

(a) An association or unit owners' association as defined and provided for in subdivision (3) of section 448.1-103;

(b) A homeowners' association, including but not limited to a nonprofit corporation or unincorporated association of homeowners created pursuant to a declaration to own and operate portions of a planned community or other residential subdivision and which has the power under the declaration to assess association members to pay the costs and expenses incurred in the performance of the association's obligations under the declaration, or tenants-in-common with respect to the ownership of common areas or amenities of a planned community or other residential subdivision; or

(c) Any cooperative form of ownership of multiunit housing;

(3) "Claimant", a homeowner or association which asserts a claim against a contractor concerning an alleged construction defect;

(4) "Construction defect", for the purposes of sections 436.350 to 436.365, a deficiency in, or a deficiency arising from, any of the following:

(a) Defective material, products, or components used in new residential construction or from a substantial remodel;

(b) Violation of the applicable codes and ordinances, including those ordinances which regulate zoning and the subdivision of land, in effect at the time of the commencement of construction of residential improvements, or as to a substantive remodel, at the commencement of such substantial remodel; provided however, that any matter that is in compliance with applicable codes and ordinances, including without limitation those ordinances which regulate zoning and the subdivision of land, in effect at the commencement of construction of residential improvements, or to a substantial remodel as the case may be, shall conclusively establish that such matter is not, nor shall it be deemed or construed to be a construction defect, unless a construction defect as to such matter is established because of defective material, products, or components used in new residential construction or in a substantial remodel;

(c) Failure to construct residential improvements in accordance with accepted trade standards for good and workmanlike construction at the time of construction. Compliance with the applicable codes and ordinances, including without limitation those ordinances which regulate zoning and the subdivision of land, in effect at the commencement of construction, or of a substantial remodeling as the case may be, shall conclusively establish construction in accordance with accepted trade standards for good and workmanlike construction, with respect to all matters specified in those codes;

(d) Failure to construct residential improvements in accordance with the agreement between the contractor and the claimant, notwithstanding anything to the contrary in this subdivision;

(5) "Contractor", any person, company, firm, partnership, corporation, association, or other entity that is engaged in the business of designing, developing, constructing, or substantially remodeling residences;

(6) "Homeowner", any person, company, firm, partnership, corporation, association, or other entity who contracts with a contractor for the construction, substantial remodel of a residence, or the sale of a residence constructed by such contractor. Homeowner also includes a subsequent purchaser of a residence from any homeowner;

(7) "Residence", a single-family house, duplex, triplex, quadraplex, or a unit in a multiunit residential structure in which title to each individual unit is transferred to the owner under a condominium or cooperative system, and shall include common areas and common elements as defined in subdivision (4) of section 448.1-103. Residence shall include the land and improvements to land under and around the house, unit, or structure. Residence shall not include a manufactured home as defined in section 700.010;

(8) "Serve" or "service", personal service to the person intended to be notified or mailing to the last known address of such person;

(9) "Substantial remodel", a remodel of a residence, for which the total cost exceeds one-half of the assessed value of the residence for property tax purposes at the time the contract for the remodel work was made.

(L. 2005 S.B. 168 § 431.300)



Section 436.353 Notice of offer to cure defects by contractor, contents — effect on court actions.

Effective 28 Aug 2005

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.353. Notice of offer to cure defects by contractor, contents — effect on court actions. — 1. The contractor shall provide notice to each homeowner upon entering into a contract for sale, construction, or substantial remodel of a residence of the contractor's right to offer to cure construction defects before a claimant may commence action against the contractor pursuant to sections 436.350 to 436.365. Such notice shall be conspicuous and may be included as part of the underlying contract signed by the homeowner. In the sale of a condominium unit, the requirement for delivery of such notice shall be deemed satisfied if contained in a public offering statement in accordance with the laws of this state.

2. The notice required by this subsection shall provide time frame guidelines to comply with sections 436.350 to 436.365 for both the claimant and contractor and shall be in substantially the following form:

SECTIONS 436.350 TO 436.365 OF MISSOURI REVISED STATUTES PROVIDE YOU WITH CERTAIN RIGHTS IF YOU HAVE A DISPUTE WITH A CONTRACTOR REGARDING CONSTRUCTION DEFECTS. EXCEPT FOR CLAIMS FILED IN SMALL CLAIMS COURT, IF YOU HAVE A DISPUTE WITH A CONTRACTOR, YOU MUST DELIVER TO THE CONTRACTOR A WRITTEN CLAIM OF ANY CONSTRUCTION CONDITIONS YOU ALLEGE ARE DEFECTIVE AND PROVIDE YOUR CONTRACTOR THE OPPORTUNITY TO MAKE AN OFFER TO REPAIR OR PAY FOR THE DEFECTS. YOU ARE NOT OBLIGATED TO ACCEPT ANY OFFER MADE BY THE CONTRACTOR. READ THIS NOTICE CAREFULLY. THERE ARE STRICT DEADLINES AND PROCEDURES UNDER SECTIONS 436.350 TO 436.365 WHICH MUST BE OBEYED IN ORDER TO PRESERVE YOUR ABILITY TO FILE A LAWSUIT. OTHER THAN REPAIRS TO WORK DONE BY THE CONTRACTOR THAT ARE NECESSARY TO PROTECT THE LIFE, HEALTH, OR SAFETY OF PERSONS LIVING IN A RESIDENCE, OR TO AVOID ADDITIONAL SIGNIFICANT AND MATERIAL DAMAGE TO THE RESIDENCE PURSUANT TO SUBSECTION 10 OF SECTION 436.356, YOU MAY NOT INCLUDE IN CLAIMS AGAINST YOUR CONTRACTOR THE COSTS OF OTHER REPAIRS YOU PERFORM BEFORE YOU ARE ENTITLED TO FILE A LAWSUIT UNDER SECTIONS 436.350 TO 436.365.

3. Nothing in sections 436.350 to 436.365 shall preclude or bar any action if a notice is not given to the claimant as required by this section, and the provisions of sections 436.350 to 436.365 shall not apply to any claim of a claimant against a contractor if such contractor failed to provide the written notice required by this section.

4. In those lawsuits originally filed by a contractor against a homeowner, if a homeowner files a counterclaim or an affirmative defense in such lawsuit that includes a claim based on a construction defect allegedly caused by the contractor, then the provisions of sections 436.350 to 436.365 shall not apply to said lawsuit, and the homeowner or association claimant will not be required to adhere to sections 436.350 to 436.365 for those claims made pursuant to the lawsuit, provided a claimant shall be required to follow those provisions for any claim not otherwise covered by said lawsuit.

(L. 2005 S.B. 168 § 431.303)



Section 436.356 Court actions arising from construction defects, notice of alleged defect to be given, response of contractor — dispute of claim, procedure — mediation, where to occur.

Effective 28 Aug 2005

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.356. Court actions arising from construction defects, notice of alleged defect to be given, response of contractor — dispute of claim, procedure — mediation, where to occur. — 1. In every action against a contractor arising from construction or substantial remodel of a residence, a claimant shall serve the contractor with a written notice of claim of construction defects. The notice of claim shall state that the claimant asserts a construction defect claim against the contractor and shall describe the claim in reasonable detail sufficient to determine the general nature of the defect as well as any known results of the defect.

2. Within fourteen days after service of the notice of claim, the contractor shall serve a written response on the claimant which shall:

(1) Propose to inspect the residence that is the subject of the claim and to complete the inspection within a specified time frame. The proposal shall include the statement that the contractor shall, based on the inspection, thereafter offer to remedy the defect within a specified time frame, compromise by payment, or dispute the claim; or

(2) Offer to remedy the claim without an inspection within a specified time frame; or

(3) Offer to remedy part of the claim without inspection and compromise and settle the remainder of the claim by monetary payment within a specified time frame; or

(4) Offer to compromise and settle all of a claim without inspection. A contractor's offer pursuant to this subdivision to compromise and settle a claimant's or association's claim may include, but is not limited to, an express offer to purchase the claimant's residence that is the subject of the claim; or

(5) State that the contractor disputes the claim and will neither remedy the construction defect nor compromise and settle the claim.

3. (1) If the contractor disputes the claim pursuant to subdivision (5) of subsection 2 of this section or does not respond to the claimant's notice of claim within the time stated in subsection 2 of this section, the claimant may bring an action against the contractor for the defect described in the notice of claim without further notice.

(2) If the claimant rejects the inspection proposal or the settlement offer made by the contractor pursuant to subsection 2 of this section, the claimant shall serve written notice of the claimant's rejection on the contractor. The notice shall include the basis for claimant's rejection. After service of the rejection, the claimant and contractor may attempt to resolve the claim through mediation in accordance with section 436.362. If the claim is not resolved through mediation, the claimant may bring an action against the contractor for the construction defect claim without further notice described in the notice of claim. If the contractor has not received from the claimant within thirty days after the claimant's receipt of the contractor's response either an acceptance or rejection of the inspection proposal or settlement offer, the contractor may at any time thereafter terminate the proposal or offer by serving written notice to the claimant. If the contractor so terminates the proposal, the claimant may thereafter bring an action against the contractor for the defect described in the notice of claim without further notice.

(3) If the claimant elects to accept the offer of the contractor to remedy the claim without an inspection pursuant to subdivision (2) of subsection 2 of this section, or if the claimant elects to accept the offer of the contractor to remedy part of the claim without inspection and compromise and settle the remainder of the claim by monetary payment pursuant to subdivision (3) of subsection 2 of this section, the claimant shall provide the contractor and its contractors or other agents reasonable access to the claimant's residence during normal working hours to perform and complete the construction or work in accordance with the timetable stated in the offer. Any dispute relating to performance of the remedial construction or work by the contractor may be resolved by mediation in accordance with section 436.362. If the dispute is not resolved by mediation, the claimant may bring an action against the contractor for the defect described in the notice of claim.

4. (1) If the claimant elects to allow the contractor to inspect in accordance with the contractor's proposal pursuant to subdivision (1) of subsection 2 of this section, within fourteen days after the date of the claimant's election to allow an inspection is communicated to the contractor, the claimant and contractor shall agree on a time and date for the inspection, and such inspection shall occur within fourteen days from the date of the communication of such election for an inspection unless the claimant and contractor agree to a later date. The claimant shall provide the contractor and its subcontractors, suppliers, or other agents reasonable access to the claimant's residence during normal working hours to inspect the premises and the claimed defect. The contractor shall perform the inspection at its own cost. If destructive testing is necessary, the contractor shall repair all damage caused by the testing.

(2) Within fourteen days following completion of the inspection, the contractor shall serve a report of the scope of the inspection and the findings and results of the inspection on the claimant, and either:

(a) A written offer to remedy all of the claim at no cost to the claimant, including a description of the construction or work necessary to remedy the defect described in the claim, and a timetable for the completion of such construction or work; or

(b) A written offer to remedy part of the claim, and compromise and settle the remainder of the claim by monetary payment, within a specified time frame; or

(c) A written offer to compromise and settle all of the claim by monetary payment pursuant to subdivision (4) of subsection 2 of this section; or

(d) A written statement that the contractor will not proceed further to remedy the defect.

(3) If the contractor does not proceed further to remedy the construction defect within the stated timetable, or if the contractor fails to comply with the provisions of subdivision (2) of this subsection, the claimant may bring an action against the contractor for the defect described in the notice of claim without further notice.

(4) If the claimant rejects the offer made by the contractor pursuant to paragraph (a), (b), or (c) of subdivision (2) of this subsection to either remedy the construction defect or remedy part of the claim and make a monetary settlement as to the remainder of the claim or to compromise and settle the claim by monetary payment, the claimant shall serve written notice of the claimant's rejection and the reasons for the rejection on the contractor. After service of the rejection notice, the claimant and contractor may attempt to resolve the dispute through mediation in accordance with section 436.362. If the dispute is not resolved through mediation, the claimant may bring an action against the contractor for the defect described in the notice of claim. If the contractor has not received from the claimant within thirty days after the claimant's receipt of the contractor's response either an acceptance or rejection of the offer made pursuant to paragraph (a), (b), or (c) of subdivision (2) of this subsection, the contractor may at any time thereafter terminate the offer by serving written notice to the claimant. If the contractor so terminates its offer, the claimant may bring an action against the contractor for the claim described in the notice of claim without further notice.

5. (1) Any claimant accepting the offer of a contractor to remedy all or part of the construction defect pursuant to paragraph (a) or (b) of subdivision (2) of subsection 4 of this section shall do so by serving the contractor with a written notice of acceptance within a reasonable time period after receipt of the offer, and no later than thirty days after receipt of the offer. The claimant shall provide the contractor and its subcontractors or other agents reasonable access to the claimant's residence during normal working hours to perform and complete the construction or work by the timetable stated in the offer. Any dispute relating to performance of the remedial construction or work by the contractor may be resolved by mediation in accordance with section 436.362. If the dispute is not resolved by mediation, the claimant may bring an action against the contractor for the defect described in the notice of claim.

(2) The claimant and contractor may, by mutual written agreement, alter the extent of construction or the timetable for completion of construction stated in the offer, including, but not limited to, repair of additional defects.

6. Any action commenced by a claimant prior to compliance with the requirements of this section shall, upon motion by a party to the action, be subject to dismissal without prejudice, and shall not be recommenced until the claimant has complied with the requirements of this section if the court finds the claimant knowingly violated the sections of said act.

7. The claimant may amend the notice of claim to include construction defects discovered after the service of the original notice of claim and shall otherwise comply with the requirements of this section for the additional claims. Claims for defects discovered after the commencement or recommencement of an action may be added to such action only after providing notice to the contractor of the defect and allowing for response under subsection 2 of this section.

8. If, during the pendency of the notice, inspection, offer, acceptance, or repair process, an applicable limitations period would otherwise expire, the claimant may file an action against the contractor, but such action shall be immediately abated pending completion of the notice of claim process described in this section. This subsection shall not be construed either to revive a statute of limitations period that has expired prior to the date on which a claimant's written notice of claim is served or extend any applicable statute of repose.

9. A written notice of claim and any written response by a contractor shall be treated as a settlement offer and shall not be admissible in an action related to a construction defect asserted therein, except as otherwise permitted by law. A written notice of claim and any written response by a contractor shall not be admissible as a prior inconsistent statement.

10. In the event that immediate action must be taken by a claimant to prevent imminent injury to persons because of alleged construction defects, including defective garage doors, that threaten the life or safety of persons, or alleged construction defects, including defective garage doors, that if not addressed will result in significant and material additional damage to the residence, the homeowner or another person designated by the homeowner including the contractor may undertake reasonable repairs necessary to mitigate the emergency situation. Claimants may thereafter include the cost of such repairs in the written notice of claim of construction defects provided for in subsection 1 of this section. Provided, however, that other than the undertaking of immediate repairs to remedy an emergency situation, any repairs to construction defects undertaken by homeowners shall not be included in claims initiated under subsection 1 of this section, and shall not be the subject of an action.

11. Any mediation shall take place in the county where the claimant resides or in a mutually agreed to location.

(L. 2005 S.B. 168 § 431.306)



Section 436.359 Rejection of settlement offer by association governing board, effect of — meeting requirements.

Effective 28 Aug 2005

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.359. Rejection of settlement offer by association governing board, effect of — meeting requirements. — 1. If an association's governing board rejects a written settlement offer from the contractor and has satisfied applicable provisions of section 436.356, and upon written request by the contractor as part of said offer that the association hold a meeting of the members, the provisions of this section shall apply prior to the association filing an action alleging construction defects in the common areas and common elements.

2. The board shall hold a meeting open to each member of the association. The meeting shall be held no less than fifteen days before the association commences an action against the contractor.

3. No less than fifteen days before this meeting is held, a written notice shall be sent to each member of the association specifying all of the following:

(1) That a meeting will take place to discuss construction defects that may lead to the filing of an action, and the date, time, and place of the meeting;

(2) The options that are available to address the construction defects, including the filing of an action and a statement of the various alternatives that are reasonably foreseeable by the association to pay for those options and whether these payments are expected to be made from the use of reserve account funds or the imposition of regular or special assessments, or emergency assessment increases;

(3) The complete text of any written final settlement offer from the contractor and a concise explanation of the contractor's specific reasons for the terms of the offer.

4. The discussions at the meeting and the contents of the notice and the items required to be specified in the notice under subsection 3 of this section are privileged communications and are not admissible in evidence in any action, unless the association consents to their admission.

5. No more than one request to meet and discuss a written settlement offer under this section may be made by the contractor.

(L. 2005 S.B. 168 § 431.309)



Section 436.362 Mediation requirements.

Effective 28 Aug 2005

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.362. Mediation requirements. — 1. At any time, either a claimant or contractor may offer to resolve a claim against a contractor through mediation. Mediation pursuant to this section shall be nonbinding and independently administered. The contractor and claimant shall mutually agree upon a qualified independent and neutral mediator and shall equally share the cost of the mediator. If the parties agree upon a mediator, then the mediation shall take place within a reasonable time period, but in no event later than forty-five days after service of a request for mediation by a claimant upon a contractor or a request by a contractor upon a claimant. A contractor who receives a request for mediation from a claimant shall serve a response in writing within fourteen days and may include within the response the name of a proposed mediator and mediation date. A claimant who receives a request for mediation from a contractor shall serve a response in writing within fourteen days and may include within the response the name of a proposed mediator and mediation date.

2. The contractor or claimant may include in the mediation any person or entity reasonably necessary for resolution of the claim asserted. This subsection shall not be construed to mandate attendance at a mediation by a person or entity other than the contractor or claimant served with a notice of claim.

3. If all the parties to a dispute agree in writing to submit their dispute to any forum for arbitration, conciliation, or mediation, then no person who serves as arbitrator, conciliator or mediator, nor any agent or employee of that person, shall be subpoenaed or otherwise compelled to disclose any matter disclosed in the process of setting up or conducting the arbitration, conciliation, or mediation.

4. Arbitration, conciliation, and mediation proceedings shall be regarded as settlement negotiations and the confidentiality of such proceeding shall be as set forth in supreme court rule 17.

5. Notwithstanding any provisions of law or the agreements of the parties to the contrary, the resolution of the dispute by the parties through mediation or otherwise shall not operate to release any claim of the claimant except the claim described in the notice of defect, and shall not operate to release the claim described in the notice of defect until the agreed-upon remedy has been accomplished.

(L. 2005 S.B. 168 § 431.312)



Section 436.365 Law not to restrict or inhibit other remedies or ability to contract.

Effective 28 Aug 2005

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.365. Law not to restrict or inhibit other remedies or ability to contract. — 1. Nothing in sections 436.350 to 436.365 shall be construed to create a theory or cause of action upon which liability may be based or to limit any causes of action or remedies otherwise available to a homeowner or contractor pursuant to law after giving effect to the provisions of sections 436.350 to 436.365, nor to hinder or otherwise affect the employment, agency, or contractual relationship between homeowners and contractors during the process of construction or remodeling, and does not preclude the termination of those relationships as allowed under current law. Nothing in sections 436.350 to 436.365 shall negate or otherwise restrict a contractor's right to access or inspection provided by law, covenant, easement, or contract.

2. Nothing in sections 436.350 to 436.365 shall be construed to prevent contracts between contractors and homeowners from specifying that disputes shall be resolved by binding arbitration pursuant to chapter 435. In contracts between contractors and homeowners that specify binding arbitration as the means of dispute resolution, sections 436.350 to 436.365 shall not be applicable; provided, in those contracts between contractors and homeowners that specify binding arbitration as the means of dispute resolution, the contractor shall provide notice, pursuant to section 435.460, that disputes may be resolved by binding arbitration and sections 436.350 to 436.365 are not applicable to such transactions.

3. The provisions of sections 436.350 to 436.365 shall not apply to an action brought by an insurer, subrogated to the rights of a claimant, if payment was made by the insurer pursuant to a claim under an insurance policy.

(L. 2005 S.B. 168 § 431.315)



Section 436.400 Citation of law — applicability.

Effective 28 Aug 2009

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.400. Citation of law — applicability. — The provisions of sections 436.400 to 436.520 shall be referenced as the "Missouri Preneed Funeral Contract Act" and shall apply only to preneed contracts entered into, and accounts created on or after, August 28, 2009, unless otherwise specified.

(L. 2009 S.B. 1)



Section 436.405 Definitions.

Effective 28 Aug 2011

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.405. Definitions. — 1. As used in sections 436.400 to 436.520, unless the context otherwise requires, the following terms shall mean:

(1) "Beneficiary", the individual who is to be the subject of the disposition or who will receive funeral services, facilities, or merchandise described in a preneed contract;

(2) "Board", the board of embalmers and funeral directors;

(3) "Guaranteed contract", a preneed contract in which the seller promises, assures, or guarantees to the purchaser that all or any portion of the costs for the disposition, services, facilities, or merchandise identified in a preneed contract will be no greater than the amount designated in the contract upon the preneed beneficiary's death or that such costs will be otherwise limited or restricted;

(4) "Insurance-funded preneed contract", a preneed contract which is designated to be funded by payments or proceeds from an insurance policy or a deferred annuity contract that is not classified as a variable annuity and has death benefit proceeds that are never less than the sum of premiums paid;

(5) "Joint account-funded preneed contract", a preneed contract which designates that payments for the preneed contract made by or on behalf of the purchaser will be deposited and maintained in a joint account in the names of the purchaser and seller, as provided in this chapter;

(6) "Market value", a fair market value:

(a) As to cash, the amount thereof;

(b) As to a security as of any date, the price for the security as of that date obtained from a generally recognized source, or to the extent no generally recognized source exists, the price to sell the security in an orderly transaction between unrelated market participants at the measurement date; and

(c) As to any other asset, the price to sell the asset in an orderly transaction between unrelated market participants at the measurement date consistent with statements of financial accounting standards;

(7) "Nonguaranteed contract", a preneed contract in which the seller does not promise, assure, or guarantee that all or any portion of the costs for the disposition, facilities, service, or merchandise identified in a preneed contract will be limited to the amount designated in the contract upon the preneed beneficiary's death or that such costs will be otherwise limited or restricted;

(8) "Preneed contract", any contract or other arrangement which provides for the final disposition in Missouri of a dead human body, funeral or burial services or facilities, or funeral merchandise, where such disposition, services, facilities, or merchandise are not immediately required. Such contracts include, but are not limited to, agreements providing for a membership fee or any other fee for the purpose of furnishing final disposition, funeral or burial services or facilities, or funeral merchandise at a discount or at a future date;

(9) "Preneed trust", a trust to receive deposits of, administer, and disburse payments received under preneed contracts, together with income thereon;

(10) "Purchaser", the person who is obligated to pay under a preneed contract;

(11) "Trustee", the trustee of a preneed trust, including successor trustees;

(12) "Trust-funded preneed contract", a preneed contract which provides that payments for the preneed contract shall be deposited and maintained in trust.

2. All terms defined in chapter 333 shall be deemed to have the same meaning when used in sections 436.400 to 436.520.

(L. 2009 S.B. 1, A.L. 2011 H.B. 265 merged with S.B. 325)



Section 436.410 Applicability exceptions.

Effective 28 Aug 2009

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.410. Applicability exceptions. — The provisions of sections 436.400 to 436.520 shall not apply to any contract or other arrangement sold by a cemetery operator for which payments received by or on behalf of the purchaser are required to be placed in an endowed care fund or for which a deposit into a segregated account is required under chapter 214; provided that a cemetery operator shall comply with sections 436.400 to 436.520 if the contract or arrangement sold by the operator includes services that may only be provided by a licensed funeral director or embalmer.

(L. 2009 S.B. 1)



Section 436.412 Violations, disciplinary actions authorized — governing law for contracts.

Effective 28 Aug 2011

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.412. Violations, disciplinary actions authorized — governing law for contracts. — Each preneed contract made before August 28, 2009, and all payments and disbursements under such contract shall continue to be governed by this chapter as the chapter existed at the time the contract was made. Any licensee or registrant of the board may be disciplined for violation of any provision of sections 436.005 to 436.071* within the applicable statute of limitations. Joint accounts in existence as of August 27, 2009, shall continue to be governed by the provisions of section 436.053, as that section existed on August 27, 2009.

(L. 2009 S.B. 1, A.L. 2011 H.B. 265 merged with S.B. 325)

*Sections 436.005 to 436.071 were repealed by S.B. 1, 2009.



Section 436.415 Provision of certain services required by provider — seller's duties.

Effective 28 Aug 2009

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.415. Provision of certain services required by provider — seller's duties. — 1. Except as otherwise provided in sections 436.400 to 436.520, the provider designated in a preneed contract shall be obligated to provide final disposition, funeral or burial services and facilities, and funeral merchandise as described in the preneed contract.

2. The seller designated in a preneed contract shall be obligated to collect and properly deposit and disburse all payments made by, or on behalf of, a purchaser of a preneed contract and ensure that is statutorily and contractual duties are met, in compliance with sections 436.400 to 436.520.

(L. 2009 S.B. 1)



Section 436.420 Written contract required, contents — notification to board of provider authorization — seller to provide copy of contract to board upon request.

Effective 28 Aug 2009

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.420. Written contract required, contents — notification to board of provider authorization — seller to provide copy of contract to board upon request. — 1. No person shall be designated as a provider in a preneed contract unless the provider has a written contractual agreement with the seller. Any seller who designates a person as a provider in a preneed contract without a contractual relationship with such person is in violation of the provisions of sections 436.400 to 436.520. No contract is required if the seller and provider are the same legal entity.

2. The written agreement required by this section shall include:

(1) Written consent from the provider authorizing the seller to designate or obligate the provider under a preneed contract;

(2) Procedures for tracking preneed contract funds or payments received by the provider and for remitting such funds or payments to the seller, including the time period authorized by the seller for the remittance of funds and payments; and

(3) The signatures of the seller and the provider or their authorized representatives and the date such signatures were* obtained.

3. A provider shall notify the board within fifteen days of authorizing or otherwise agreeing to allow a seller to designate himself or herself as the provider under any preneed contract.

4. Upon request of the board, a seller, provider, or preneed agent shall provide a copy of any preneed contract or any contract or agreement with a seller or provider to the board.

(L. 2009 S.B. 1)

*Words "signature was" appear in original rolls.



Section 436.425 Contract form, requirements — voidability of contract — waiver of contract benefits for public assistance recipients.

Effective 28 Aug 2009

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.425. Contract form, requirements — voidability of contract — waiver of contract benefits for public assistance recipients. — 1. All preneed contracts shall be sequentially numbered and in writing and in a font type and size that are easily read, and shall clearly and conspicuously:

(1) Include the name, address and phone number of the purchaser, beneficiary, provider and seller;

(2) Identify the name, address, phone and license number of the provider and the seller;

(3) Set out in detail the disposition, funeral and burial services and facilities, and merchandise requested;

(4) Identify whether the contract is trust funded, insurance funded, or joint account funded;

(5) Include notice that the cancellation of the contract shall not cancel any life insurance funding the contract, and that insurance cancellation is required to be made in writing to the insurer;

(6) Include notice that the purchaser will only receive the cash surrender value of any insurance policy funding the contract if cancelled after a designated time, which may be less than the amount paid into the policy;

(7) Include notice that the board provides by rule that the purchaser has the right to transfer the provider designation to another provider;

(8) Prominently identify whether the contract is revocable or irrevocable;

(9) Set forth the terms for cancellation by the purchaser or by the seller;

(10) Identify any preneed trust or joint account into which contract payments shall be deposited, including the name and address of the corresponding trustee or financial institution;

(11) Include the name, address and phone number of any insurance company issuing an insurance policy used to fund the preneed contract;

(12) Include the name and signature of the purchaser, the provider or its authorized representative, the preneed agent responsible for the sale of the contract, and the seller or its authorized representative;

(13) Prominently identify whether the contract is a guaranteed or nonguaranteed contract;

(14) Include any applicable consumer disclosures required by the board by rule; and

(15) Include a disclosure on all guaranteed installment payment contracts informing the purchaser what will take place in the event the beneficiary dies before all installments have been paid, including an explanation of what will be owed by the purchaser for the funeral services in such an event;

(16) Comply with the provisions of sections 436.400 to 436.520 or any rule promulgated thereunder.

2. A preneed contract shall be voidable and unenforceable at the option of the purchaser, or the purchaser's legal representative, if it is determined in a court of competent jurisdiction that the contract is not in compliance with this section or not issued by a seller licensed under chapter 333, or if the provider has not consented to serve as provider at the time the contract was executed. Upon exercising the option by written notice to the seller and provider, all payments made under such contract shall be recoverable by the purchaser, or the purchaser's legal representative, from the contract seller, trustee, or other payee thereof.

3. A beneficiary who seeks to become eligible to receive public assistance under chapter 208 or any other applicable state or federal law may irrevocably waive their rights to receive any refund or payment of any moneys from the funds or insurance used to fund their preneed contract. Such irrevocable waiver may be executed at any time and shall be in writing, signed and dated by the beneficiary and shall be delivered to the seller and any applicable trustee, financial institution or insurance company.

4. All purchasers shall have the right as provided in this chapter to cancel or rescind a revocable preneed contract and transfer any preneed contract with or without cause.

5. A preneed contract, shall not be changed from a trust-funded, insurance-funded, or joint account-funded preneed contract without the written consent of the purchaser.

(L. 2009 S.B. 1)



Section 436.430 Trust-funded preneed contract requirements.

Effective 28 Aug 2009

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.430. Trust-funded preneed contract requirements. — 1. A trust-funded guaranteed preneed contract shall comply with sections 436.400 to 436.520 and the specific requirements of this section.

2. A seller must deposit all payments received on a preneed contract into the designated preneed trust within sixty days of receipt of the funds by the seller, the preneed sales agent or designee. A seller may not require the consumer to pay any fees or other charges except as authorized by the provisions of chapter 333 and this chapter or other state or federal law.

3. A seller may request the trustee to distribute to the seller an amount up to the first five percent of the total amount of any preneed contract as an origination fee. The seller may make this request at any time after five percent of the total amount of the preneed contract has been deposited into the trust. The trustee shall make this distribution to the seller within fifteen days of the receipt of the request.

4. In addition to the origination fee, the trustee may distribute to the seller an amount up to ten percent of the face value of the contract on a preneed contract at any time after the consumer payment has been deposited into the trust. The seller may make written request for this distribution and the trustee shall make this distribution to the seller within fifteen days of the receipt of the request or as may be provided in any written agreement between the seller and the trustee.

5. The trustee of a preneed trust shall be a state- or federally-chartered financial institution authorized to exercise trust powers in Missouri. The trustee shall accept all deposits made to it for a preneed contract and shall hold, administer, and distribute such deposits, in trust, as trust principal, under sections 436.400 to 436.520.

6. The financial institution referenced herein may neither control, be controlled by, nor be under common control with the seller or preneed agent. The terms "control", "controlled by" and "under common control with" means the direct or indirect possession of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract other than a commercial contract for goods or nonmanagement services, or otherwise, unless the power is the result of an official position with or corporate office held by the person. Control shall be presumed to exist if any person, directly or indirectly, owns, controls, holds with the power to vote, or holds proxies representing ten percent or more of the voting securities. This presumption may be rebutted by a showing to the board that control does not in fact exist.

7. Payments regarding two or more preneed contracts may be deposited into and commingled in the same preneed trust, so long as the trustee maintains adequate records that individually and separately identify the payments, earnings, and distributions for each preneed contract.

8. Within a reasonable time after accepting a trusteeship or receiving trust assets, a trustee shall review the trust assets and make and implement decisions concerning the retention and disposition of assets in order to bring the trust portfolio into compliance with the purposes, terms, distribution requirements, other circumstances of the trust, and all other requirements of sections 436.400 to 436.520.

9. All expenses of establishing and administering a preneed trust, including trustee's fees, legal and accounting fees, investment expenses, and taxes may be paid from income generated from the investment of the trust assets. Principal of the trust shall not be used to pay the costs of administration. If the income of the trust is insufficient to pay the costs of administration, those costs shall be paid as per the written agreements between the seller, provider and the trustee.

10. The seller and provider of a trust-funded guaranteed preneed contract shall be entitled to all income, including, but not limited to, interest, dividends, capital gains, and losses generated by the investment of preneed trust property regarding such contract as stipulated in the contract between the seller and provider. Income of the trust, excluding expenses allowed under this subsection, shall accrue through the life of the trust, except in instances when a contract is cancelled. The trustee of the trust may distribute market value of all income, net of losses, to the seller upon, but not before, the final disposition of the beneficiary and provision of the funeral and burial services and facilities, and merchandise to, or for, the benefit of the beneficiary. This subsection shall apply to trusts established on or after August 28, 2009.

11. Providers shall request payment by submitting a certificate of performance to the seller certifying that the provider has rendered services under the contract or as requested. The certificate shall be signed by both the provider and the person authorized to make arrangements on behalf of the beneficiary. If there is no written contract between the seller and provider, the provider shall be entitled to the market value of all trust* assets allocable to the preneed contract. Sellers shall remit payment to the provider within sixty days of receiving the certificate of performance.

12. If a seller fails to make timely payment of an amount due a provider under sections 436.400 to 436.520, the provider shall have the right, in addition to other rights and remedies against such seller, to make demand upon the trustee of the preneed trust for the contract to distribute to the provider from the trust all amounts to which the seller would be entitled to receive for the preneed contract.

13. The trustee of a preneed trust, including trusts established before August 28, 2009, shall maintain adequate books and records of all transactions administered over the life of the trust and pertaining to the trust generally. The trustee shall assist the seller who established the trust or its successor in interest in the preparation of the annual report described in section 436.460. The seller shall furnish to each contract purchaser, within thirty days after receipt of the purchaser's written request, a written statement of all deposits made to such trust regarding such purchaser's contract including the principal and interest paid to date.

14. A preneed trust, including trusts established before August 28, 2009, shall terminate when the trust principal no longer includes any payments made under any preneed contract, and upon such termination the trustee shall distribute all trust property, including principal and undistributed income, to the seller which established the trust.

(L. 2009 S.B. 1)

*Word "trusts" appears in original rolls.



Section 436.435 Compliance of contracts entered into prior to effective date — investment of trust property and assets — loans against assets prohibited.

Effective 28 Aug 2009

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.435. Compliance of contracts entered into prior to effective date — investment of trust property and assets — loans against assets prohibited. — 1. To the extent that any provisions in this chapter which come into effect on August 28, 2009, apply to trusts governed under this chapter which are in existence on August 28, 2009, such trusts shall be in compliance with this chapter no later than July 1, 2010.

2. All property held in a preneed trust, including principal and undistributed income, shall be invested and reinvested by the trustee thereof and shall only be invested and reinvested in investments which have reasonable potential for growth or producing income. Funds in, or belonging to, a preneed trust shall not be invested in any term life insurance product.

3. A trustee shall invest and manage trust assets as a prudent investor would, by considering the purposes, terms, distribution requirements, and other circumstances of the trust. In satisfying this standard, the trustee shall exercise reasonable care, skill, and caution. A trustee who has special skills or expertise, or is named trustee in reliance upon the trustee's representation that the trustee has special skills or expertise, has a duty to use those special skills or expertise when investing and managing trust assets.

4. A trustee shall diversify the investments of the trust unless the trustee reasonably determines that, because of special circumstances, the purpose of the trust is better served without diversification.

5. In investing and managing trust assets, a trustee shall consider the following as are relevant to the trust:

(1) General economic conditions;

(2) The possible effect of inflation or deflation;

(3) The expected tax consequences of investment decisions or strategies;

(4) The role that each investment or course of action plays within the overall trust portfolio;

(5) The expected total return from income and the appreciation of capital;

(6) Needs for liquidity, regularity of income, and preservation or appreciation of capital.

6. No seller, provider, or preneed agent shall procure or accept a loan against any investment or asset of or belonging to a preneed trust. As of August 29, 2009, no preneed seller, provider, or agent shall use any existing preneed contract as collateral or security pledged for a loan or take preneed funds of any existing preneed contract as a loan or for any purpose other than as authorized by this chapter.

(L. 2009 S.B. 1)



Section 436.440 Provisions applicable to all preneed trusts.

Effective 28 Aug 2009

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.440. Provisions applicable to all preneed trusts. — 1. The provisions of this section shall apply to all preneed trusts, including trusts established before August 28, 2009.

2. A preneed trustee may delegate to an agent duties and powers that a prudent trustee of comparable skills would reasonably delegate under the circumstances. The trustee shall exercise reasonable care, skill, and caution in:

(1) Selecting an agent;

(2) Establishing the scope and terms of the agency, consistent with the purposes and terms of the trust; and

(3) Periodically reviewing the agent's actions in order to monitor the agent's performance and compliance with the terms of the agency.

3. In performing a delegated function, an agent owes a duty to the trust to exercise reasonable care to comply with the terms of the agency.

4. By accepting a delegation of powers or duties from the trustee of a preneed trust, an agent submits to the jurisdiction of the courts of this state.

5. Delegation of duties and powers to an agent shall not relieve the trustee of any duty or responsibility imposed on the trustee by sections 436.400 to 436.520 or the trust agreement.

6. For trusts in existence as of August 28, 2009, it shall be permissible for those trusts to continue to utilize the services of an independent financial advisor, if said advisor was in place pursuant to section 436.031 as of August 28, 2009.

(L. 2009 S.B. 1)



Section 436.445 Trustee not to make decisions, when.

Effective 28 Aug 2011

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.445. Trustee not to make decisions, when. — A trustee of any preneed trust, including trusts established before August 28, 2009, shall not after August 28, 2009, make any decisions to invest any trust fund with:

(1) The spouse of the trustee;

(2) The descendants, siblings, parents, or spouses of a seller or an officer, manager, director or employee of a seller, provider, or preneed agent;

(3) Agents, other than authorized external investment advisors as authorized by section 436.440, or attorneys of a trustee, seller, or provider; or

(4) A corporation or other person or enterprise in which the trustee, seller, or provider owns a controlling interest or has an interest that might affect the trustee's judgment.

(L. 2009 S.B. 1, A.L. 2011 H.B. 265 merged with S.B. 325)



Section 436.450 Insurance-funded preneed contract requirements.

Effective 28 Aug 2011

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.450. Insurance-funded preneed contract requirements. — 1. An insurance-funded preneed contract shall comply with sections 436.400 to 436.520 and the specific requirements of this section.

2. A seller, provider, or any preneed agent shall not receive or collect from the purchaser of an insurance-funded preneed contract any amount in excess of what is required to pay the premiums on the insurance policy as assessed or required by the insurer as premium payments for the insurance policy except for any amount required or authorized by this chapter or by rule. A seller shall not receive or collect any administrative or other fee from the purchaser for or in connection with an insurance-funded preneed contract, other than those fees or amounts assessed by the insurer. As of August 29, 2009, no preneed seller, provider, or agent shall use any existing preneed contract as collateral or security pledged for a loan or take preneed funds of any existing preneed contract as a loan for any purpose other than as authorized by this chapter.

3. Payments collected by or on behalf of a seller for an insurance-funded preneed contract shall be promptly remitted to the insurer or the insurer's designee as required by the insurer; provided that payments shall not be retained or held by the seller or preneed agent for more than thirty days from the date of receipt.

4. It is unlawful for a seller, provider, or preneed agent to procure or accept a loan against any insurance contract used to fund a preneed contract.

5. Laws regulating insurance shall not apply to preneed contracts, but shall apply to any insurance or annuity sold with a preneed contract; provided, however, the provisions of sections 436.400 to 436.520 shall not apply to annuities or insurance polices regulated by chapters 374, 375, and 376 used to fund preneed funeral agreements, contracts, or programs.

6. This section shall apply to all preneed contracts including those entered into before August 28, 2009.

7. For any insurance-funded preneed contract sold after August 28, 2009, the following shall apply:

(1) The purchaser or beneficiary shall be the owner of the insurance policy purchased to fund a preneed contract; and

(2) An insurance-funded preneed contract shall be valid and enforceable only if the seller or provider is named as the beneficiary or assignee of the life insurance policy funding the contract.

8. If the proceeds of the life insurance policy exceed the actual cost of the goods and services provided pursuant to the nonguaranteed preneed contract, any overage shall be paid to the estate of the beneficiary, or, if the beneficiary received public assistance, to the state of Missouri.

(L. 2009 S.B. 1, A.L. 2011 H.B. 265 merged with S.B. 325)



Section 436.455 Joint account-funded preneed contract requirements.

Effective 28 Aug 2011

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.455. Joint account-funded preneed contract requirements. — 1. A joint account-funded preneed contract shall comply with sections 436.400 to 436.520 and the specific requirements of this section.

2. In lieu of a trust-funded or insurance-funded preneed contract, the seller and the purchaser may agree in writing that all funds paid by the purchaser or beneficiary for the preneed contract shall be deposited with a financial institution chartered and regulated by the federal or state government authorized to do business in Missouri in an account in the joint names and under the joint control of the seller and purchaser, beneficiary or party holding power of attorney over the beneficiary's estate, or in an account titled in the beneficiary's name and payable on the beneficiary's death to the seller. There shall be a separate joint account established for each preneed contract sold or arranged under this section. Funds shall only be withdrawn or paid from the account upon the signatures of both the seller and the purchaser or under a pay-on-death designation or as required to pay reasonable expenses of administering the account.

3. All consideration paid by the purchaser under a joint account-funded contract shall be deposited into a joint account as authorized by this section within ten days of receipt of payment by the seller.

4. The financial institution shall hold, invest, and reinvest funds deposited under this section in other accounts offered to depositors by the financial institutions as provided in the written agreement of the purchaser and the seller, provided the financial institution shall not invest or reinvest any funds deposited under this section in term life insurance or any investment that does not reasonably have the potential to gain income or increase in value.

5. Income generated by preneed funds deposited under this section shall be used to pay the reasonable expenses of administering the account as charged by the financial institution and the balance of the income shall be distributed or reinvested upon fulfillment of the contract, cancellation or transfer pursuant to the provisions of this chapter.

6. Within fifteen days after a provider delivers a copy of a certificate of performance to the seller, signed by the provider and the person authorized to make arrangements on behalf of the beneficiary, certifying that the provider has furnished the final disposition, funeral, and burial services and facilities, and merchandise as required by the preneed contract, or has provided alternative funeral benefits for the beneficiary under special arrangements made with the purchaser, the seller shall take whatever steps are required by the financial institution to secure payment of the funds from the financial institution. The seller shall pay the provider within ten days of receipt of funds.

7. Any seller, provider, or preneed agent shall not procure or accept a loan against any investment, or asset of, or belonging to a joint account. As of August 28, 2009, it shall be prohibited to use any existing preneed contract as collateral or security pledged for a loan, or take preneed funds of any existing preneed contract as a loan or for any purpose other than as authorized by this chapter.

(L. 2009 S.B. 1, A.L. 2011 H.B. 265 merged with S.B. 325)



Section 436.456 Cancellation of contract, when, procedure.

Effective 28 Aug 2011

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.456. Cancellation of contract, when, procedure. — At any time before final disposition, or before the funeral or burial services, facilities, or merchandise described in a preneed contract are furnished, the purchaser may cancel the contract, if designated as revocable, without cause. In order to cancel the contract the purchaser shall:

(1) In the case of a joint account-funded preneed contract, deliver written notice of the cancellation to the seller. Within fifteen days of receipt of notice of the cancellation, the seller shall take whatever steps may be required by the financial institution to obtain the funds from the financial institution. Upon receipt of the funds from the financial institution, the seller shall distribute the principal to the purchaser. Interest shall be distributed as provided in the agreement with the seller and purchaser;

(2) In the case of an insurance-funded preneed contract, deliver written notice of the cancellation to the seller. Within fifteen days of receipt of notice of the cancellation, the seller shall notify the purchaser that the cancellation of the contract shall not cancel any life insurance funding the contract and that insurance cancellation is required to be made in writing to the insurer;

(3) In the case of a trust-funded preneed contract, deliver written notice of the cancellation to the seller and trustee. Within fifteen days of receipt of notice of the cancellation, the trustee shall distribute one hundred percent of the trust property including any percentage of the total payments received on the trust-funded contract that have been withdrawn from the account under subsection 4 of section 436.430 but excluding the income, to the purchaser of the contract;

(4) In the case of a guaranteed installment payment contract where the beneficiary dies before all installments have been paid, the purchaser shall pay the seller the amount remaining due under the contract in order to receive the goods and services set out in the contract, otherwise the purchaser or their estate will receive full credit for all payments the purchaser has made towards the cost of the beneficiary's funeral at the provider current prices.

(L. 2009 S.B. 1, A.L. 2011 H.B. 265 merged with S.B. 325)



Section 436.457 Seller's right to cancel, when, procedure.

Effective 28 Aug 2009

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.457. Seller's right to cancel, when, procedure. — 1. A seller shall have the right to cancel a trust-funded or joint-account funded preneed contract if the purchaser is in default of any installment payment for over sixty days.

2. Prior to cancelling the contract, the seller shall notify the purchaser and provider in writing that the contract shall be cancelled if payment is not received within thirty days of the postmarked date of the notice. The notice shall include the amount of payments due, the date the payment is due, and the date of cancellation.

3. If the purchaser fails to remit the payments due within thirty days of the postmarked date of the notice, then the seller, at its option, may either cancel the contract or may continue the contract as a nonguaranteed contract where the purchaser will receive full credit for all payments the purchaser has made into the trust towards the cost of the beneficiary's funeral service or merchandise from the provider.

4. Upon cancellation by the seller under this section, eighty-five percent of the contract payments shall be refunded to the purchaser. All remaining funds shall be distributed to the seller.

(L. 2009 S.B. 1)



Section 436.458 Alternative provider permitted, when.

Effective 28 Aug 2009

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.458. Alternative provider permitted, when. — 1. A purchaser may select an alternative provider as the designated provider under the original contract if the purchaser notifies the seller and original provider in writing of the purchaser's intent, stating the name of the alternative provider and the alternative provider consents to the new designation. Purchasers shall not be penalized or assessed any additional fee or cost for such transfer of the provider designation.

2. The seller shall pay the newly designated provider all payments owed to the original provider under the contract. The newly designated provider shall assume all rights, duties, obligations, and liabilities as the original provider under the contract. Interest shall continue to be allocated to the seller as provided under the contract.

3. In the case of a trust-funded contract and upon written notice to the seller of the purchaser's intent to select an alternative provider under subsection 1 of this section, the seller shall either continue the trust with the new provider in place of, and to receive all payment owed to, the original provider under the original agreement, or pay to the new trust all of the trust property, including principal and income.

(L. 2009 S.B. 1)



Section 436.460 Seller report to board required, contents — fee — filing of reports.

Effective 28 Aug 2009

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.460. Seller report to board required, contents — fee — filing of reports. — 1. Each seller shall file an annual report with the board which shall contain the following information:

(1) The contract number of each preneed* contract sold since the filing of the last report with an indication of, and whether it is funded by a trust, insurance or joint account;

(2) The total number and total face value of preneed contracts sold since the filing of the last report;

(3) The contract amount of each preneed contract sold since the filing of the last report, identified by contract;

(4) The name, address, and license number of all preneed agents authorized to sell preneed contracts on behalf of the seller;

(5) The date the report is submitted and the date of the last report;

(6) The list including the name, address, contract number and whether it is funded by a trust, insurance or joint account of all Missouri preneed contracts fulfilled, cancelled or transferred by the seller during the preceding calendar year;

(7) The name and address of each provider with whom it is under contract;

(8) The name and address of the person designated by the seller as custodian of the seller's books and records relating to the sale of preneed contracts;

(9) Written consent authorizing the board to order an investigation, examination and, if necessary, an audit of any joint or trust account established under sections 436.400 to 436.520, designated by depository or account number;

(10) Written consent authorizing the board to order an investigation, examination and if necessary an audit of its books and records relating to the sale of preneed contracts; and

(11) Certification under oath that the report is complete and correct attested to by an officer of the seller. The seller or officer shall be subject to the penalty of making a false affidavit or declaration.

2. A seller that sells or has sold trust-funded preneed contracts shall also include in the annual report required by subsection 1** of this section:

(1) The name and address of the financial institution in which it maintains a preneed trust account and the account numbers of such trust accounts;

(2) The trust fund balance as reported in the previous year's report;

(3) The current face value of the trust fund;

(4) Principal contributions received by the trustee since the previous report;

(5) Total trust earnings and total distributions to the seller since the previous report;

(6) Authorization of the board to request from the trustee a copy of any trust statement, as part of an investigation, examination or audit of the preneed seller;

(7) Total expenses, excluding distributions to the seller, since the previous report; and

(8) Certification under oath that the information required by subdivisions (1) to (7) of this subsection is complete and correct and attested to by a corporate officer of the trustee. The trustee shall be subject to the penalty of making a false affidavit or declaration.

3. A seller that sells or who has sold joint account-funded preneed contracts shall also include in the annual report required by subsection 1 of this section:

(1) The name and address of the financial institution in Missouri in which it maintains the joint account and the account numbers for each joint account;

(2) The amount on deposit in each joint account;

(3) The joint account balance as reported in the previous year's report;

(4) Principal contributions placed into each joint account since the filing of the previous report;

(5) Total earnings since the previous report;

(6) Total distributions to the seller from each joint account since the previous report;

(7) Total expenses deducted from the joint account, excluding distributions to the seller, since the previous report; and

(8) Certification under oath that the information required by subdivisions (1) to (7) of this subsection is complete and correct and attested to by an authorized representative of the financial institution. The affiant shall be subject to the penalty of making a false affidavit or declaration.

4. A seller that sells or who has sold any insurance-funded preneed contracts shall also include in the annual report required by subsection 1 of this section:

(1) The name and address of each insurance company issuing insurance to fund a preneed contract sold by the seller during the preceding year;

(2) The status and total face value of each policy;

(3) The amount of funds the seller directly received on each contract and the date the amount was forwarded to any insurance company; and

(4) Certification under oath that the information required by subsections 1 to 3 of this section is complete and correct attested to by an authorized representative of the insurer. The affiant shall be subject to the penalty of making a false affidavit or declaration.

5. Each seller shall remit an annual reporting fee in an amount established by the board by rule for each preneed contract sold in the year since the date the seller filed its last annual report with the board. This reporting fee shall be paid annually and may be collected from the purchaser of the preneed contract as an additional charge or remitted to the board from the funds of the seller. The reporting fee shall be in addition to any other fees authorized under sections 436.400 to 436.520.

6. All reports required by this section shall be filed by the thirty-first day of October of each year or by the date established by the board by rule. Annual reports filed after the date provided herein shall be subject to a late fee in an amount established by rule of the board.

7. If a seller fails to file the annual report on or before its due date, his or her preneed seller license shall automatically be suspended until such time as the annual report is filed and all applicable fees have been paid.

8. This section shall apply to contracts entered into before August 28, 2009.

(L. 2009 S.B. 1)

*Word "preened" appears in original rolls.

**Words "section 1" appear in original rolls.



Section 436.465 Record-keeping requirements of seller.

Effective 28 Aug 2009

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.465. Record-keeping requirements of seller. — A seller shall maintain:

(1) Adequate records of all preneed contracts and related agreements with providers, trustees of a preneed trust, and financial institutions holding a joint account established under sections 436.400 to 436.520;

(2) Records of preneed contracts, including financial institution statements and death certificates, shall be maintained by the seller for the duration of the contract and for no less than five years after the performance or cancellation of the contract.

(L. 2009 S.B. 1)



Section 436.470 Complaint procedure — violation, attorney general may file court action.

Effective 28 Aug 2009

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.470. Complaint procedure — violation, attorney general may file court action. — 1. Any person may file a complaint with the board to notify the board of an alleged violation of this chapter. The board shall investigate each such complaint.

2. The board shall have authority to conduct inspections and investigations of providers, sellers, and preneed agents and conduct financial examinations of the books and records of providers, sellers, and preneed agents and any trust or joint account to determine compliance with sections 436.400 to 436.520, or to determine whether grounds exist for disciplining a person licensed or registered under sections 333.310 to 333.340, at the discretion of the board and with or without cause. The board shall conduct a financial examination of the books and records of each seller as authorized by this section at least once every five years, subject to available funding.

3. Upon determining that an inspection, investigation, examination, or audit shall be conducted, the board shall issue a notice authorizing an employee or other person appointed by the board to perform such inspection, investigation, examination, or audit. The notice shall instruct the person appointed by the board as to the scope of the inspection, investigation, examination or audit.

4. The board shall not appoint or authorize any person to conduct an inspection, investigation, examination, or audit under this section if the individual has a conflict of interest or is affiliated with the management of, or owns a pecuniary interest in, any person subject to inspection, investigation, examination, or audit under chapter 333 or sections 436.400 to 436.520.

5. The board may request that the director of the division of professional registration, the director of the department of insurance, financial institutions and professional registration, or the office of the attorney general designate one or more investigators or financial examiners to assist in any investigation, examination, or audit, and such assistance shall not be unreasonably withheld.

6. The person conducting the inspection, investigation, or audit may enter the office, premises, establishment, or place of business of any seller or licensed provider of preneed contracts, or any office, premises, establishment, or place where the practice of selling or providing preneed funerals is conducted, or where such practice is advertised as being conducted for the purpose of conducting the inspection, investigation, examination, or audit.

7. Upon request by the board, a licensee or registrant shall make the books and records of the licensee or registrant available to the board for inspection and copying at any reasonable time, including, any insurance, trust, joint account, or financial institution records deemed necessary by the board to determine compliance with sections 436.400 to 436.520.

8. The board shall have the power to issue subpoenas to compel the production of records and papers by any licensee, trustee or registrant of the board. Subpoenas issued under this section shall be served in the same manner as subpoenas in a criminal case.

9. All sellers, providers, preneed agents, and trustees shall cooperate with the board or its designee, the division of finance, the department of insurance, financial institutions and professional registration, and the office of the attorney general in any inspection, investigation, examination, or audit brought under this section.

10. This section shall not be construed to limit the board's authority to file a complaint with the administrative hearing commission charging a licensee or registrant with any actionable conduct or violation, regardless of whether such complaint exceeds the scope of acts charged in a preliminary public complaint filed with the board and whether any public complaint has been filed with the board.

11. The board, the division of finance, the department of insurance, financial institutions and professional registration, and the office of the attorney general may share information relating to any preneed inspection, investigation, examination, or audit.

12. If an inspection, investigation, examination, or audit reveals a violation of sections 436.400 to 436.520, the office of the attorney general may initiate a judicial proceeding to:

(1) Declare rights;

(2) Approve a nonjudicial settlement;

(3) Interpret or construe the terms of the trust;

(4) Determine the validity of a trust or of any of its terms;

(5) Compel a trustee to report or account;

(6) Enjoin a seller, provider, or preneed agent from performing a particular act;

(7) Enjoin a trustee from performing a particular act or grant to a trustee any necessary or desirable power;

(8) Review the actions of a trustee, including the exercise of a discretionary power;

(9) Appoint or remove a trustee;

(10) Determine trustee liability and grant any available remedy for a breach of trust;

(11) Approve employment and compensation of preneed agents;

(12) Determine the propriety of investments;

(13) Determine the timing and quantity of distributions and dispositions of assets; or

(14) Utilize any other power or authority vested in the attorney general by law.

(L. 2009 S.B. 1)



Section 436.480 Death or incapacity of purchaser, transfer of rights and remedies, to whom.

Effective 28 Aug 2009

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.480. Death or incapacity of purchaser, transfer of rights and remedies, to whom. — Upon the death or legal incapacity of a purchaser, all rights and remedies granted to the purchaser under sections 436.400 to 436.520 shall be enforceable by and accrue to the benefit of the purchaser's legal representative or his or her estate, and all payments otherwise payable to the purchaser shall be paid to that person.

(L. 2009 S.B. 1)



Section 436.485 Violations, penalties.

Effective 01 Jan 2017, see footnote

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.485. Violations, penalties. — 1. Any person, including the officers, directors, partners, agents, or employees of such person, who shall knowingly and willfully violate or assist or enable any person to violate any provision of sections 436.400 to 436.520 by incompetence, misconduct, gross negligence, fraud, misrepresentation, or dishonesty is guilty of a class D felony. Each violation of any provision of sections 436.400 to 436.520 constitutes a separate offense and may be prosecuted individually. The attorney general shall have concurrent jurisdiction with any local prosecutor to prosecute under this section.

2. Any violation of the provisions of sections 436.400 to 436.520 shall constitute a violation of the provisions of section 407.020. In any proceeding brought by the attorney general for a violation of the provisions of sections 436.400 to 436.520, the court may order all relief and penalties authorized under chapter 407 and, in addition to imposing the penalties provided for in sections 436.400 to 436.520, order the revocation or suspension of the license or registration of a defendant seller, provider, or preneed agent.

(L. 2009 S.B. 1, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 436.490 Sale of business assets of provider — report to board required, contents.

Effective 28 Aug 2009

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.490. Sale of business assets of provider — report to board required, contents. — 1. A provider that intends to sell or otherwise dispose of all or a majority of its business assets, or its stock if a corporation, shall notify the board at least sixty days prior to selling or otherwise disposing of its business assets or stock, or ceasing to do business as a provider, and shall file a notification report on a form established by the board.

2. The report required by this section shall include:

(1) The name, phone number, and address of the purchasers of any outstanding preneed contract for which the licensee is the designated provider;

(2) The name and license numbers of all sellers authorized to designate the licensee as a provider in a preneed contract;

(3) The name, address, and license number of the provider assuming or agreeing to assume the licensee's obligations as a provider under a preneed contract, if any;

(4) The name, address, and phone number of a custodian who will maintain the books and records of the provider containing information about preneed contracts in which the licensee is or was formerly designated as provider;

(5) A final annual report containing the information required by section 436.460;

(6) The date the provider intends to sell or otherwise dispose of its business assets or stock, or cease doing business; and

(7) Any other information required by any other applicable statute or regulation enacted pursuant to state or federal law.

3. Within three days after the provider sells or disposes of its assets or stock or ceases doing business, the former provider shall notify each seller in writing that the former provider has sold or disposed of its assets or stock or has ceased doing business.

(L. 2009 S.B. 1)



Section 436.500 Sale of business assets by seller, report to board required, contents.

Effective 28 Aug 2009

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.500. Sale of business assets by seller, report to board required, contents. — 1. A seller that intends to sell or otherwise dispose of all or a majority of its business assets or its stock shall notify the board at least sixty days prior to selling or otherwise disposing of its assets or stock, or ceasing to do business as a seller, and shall file a notification report on a form established by the board.

2. The report required by this section shall include:

(1) A notarized and signed statement from the person assuming or agreeing to assume the obligations of the seller indicating that the assuming seller has been provided with a copy of the seller's final annual report and has consented to assuming the outstanding obligations of the seller;

(2) In lieu of the notarized statement required by subdivision (1) of this subsection, the seller may file a plan detailing how the assets of the seller will be set aside and used to service all outstanding preneed contracts sold by the seller; and

(3) Any other information required by any other applicable statute or regulation enacted pursuant to state or federal law.

3. Within thirty days after assuming the obligations of a seller under this section, the assuming seller shall:

(1) Notify each provider in writing that the former seller has sold or disposed of its assets or stock or has ceased doing business; and

(2) Provide written notification to the purchasers of each preneed contract assumed by the seller indicating that the former seller has transferred ownership or has ceased doing business.

4. Nothing in this section shall be construed to require the board to audit, inspect, investigate, examine, or edit the books and records of a seller subject to the provisions of this section nor shall this section be construed to amend, rescind, or supersede any duty imposed on, or due diligence required of, an entity assuming the obligations of the seller.

5. The office of the attorney general shall have the authority to initiate legal action to compel or otherwise ensure compliance with this section by a former provider licensee.

(L. 2009 S.B. 1)



Section 436.505 Credit life insurance may be offered to purchaser.

Effective 28 Aug 2009

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.505. Credit life insurance may be offered to purchaser. — A preneed contract may offer the purchaser the option to acquire and maintain credit life insurance on the life of the purchaser. Such insurance shall provide for the payment of death benefits to the seller in an amount equal to the total of all contract payments unpaid as of the date of such purchaser's death, and shall be used solely to make those unpaid payments. Any such credit life insurance shall be provided by a duly authorized insurance company and the preneed contract shall clearly identify the name of the insurer and the amount of payment allocated to the premium payment for the credit life. No seller or provider may provide any form of self insured credit life.

(L. 2009 S.B. 1)



Section 436.510 Seller's failure to make timely payment, effect of — rights of purchaser.

Effective 28 Aug 2009

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.510. Seller's failure to make timely payment, effect of — rights of purchaser. — If a seller shall fail to make timely payment of an amount due a purchaser or a provider under the provisions of sections 436.400 to 436.520, the purchaser or provider, as appropriate, shall have the right, in addition to other rights and remedies against such seller, to make demand upon the trustee of the preneed trust for the contract to distribute to the purchaser or provider from the trust, as damages, an amount equal to all deposits made into the trust for the contract.

(L. 2009 S.B. 1)



Section 436.520 Rulemaking authority.

Effective 28 Aug 2009

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.520. Rulemaking authority. — 1. The board shall promulgate and enforce rules for administration and enforcement of sections 436.400 to 436.520 including the establishment of the amount of any fees authorized thereunder for the transaction of its business and for standards of service and practice to be followed for the licensing and registration of providers, sellers, and preneed agents deemed necessary for the public good and consistent with the laws of this state. Such fees shall be set at a level to produce revenue which does not substantially exceed the cost and expense of administering this chapter.

2. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly under chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2009, shall be invalid and void.

(L. 2009 S.B. 1)



Section 436.525 Board to maintain certain personal information about purchaser — confidentiality of information.

Effective 28 Aug 2009

Title XXVIII CONTRACTS AND CONTRACTUAL RELATIONS

436.525. Board to maintain certain personal information about purchaser — confidentiality of information. — The board shall maintain as a closed and confidential record, not subject to discovery unless the person provides written consent for disclosure, all personal information about any individual preneed purchaser or beneficiary, including but not limited to name, address, Social Security number, financial institution account numbers, and any health information disclosed in the preneed contract or any document prepared in conjunction with the preneed contract; provided, however, that the board may disclose such confidential information without the consent of the person involved in the course of voluntary interstate exchange of information; or in the course of any litigation concerning that person or the provider, seller, or sales agent involved with the preneed contract; or pursuant to a lawful request or to other administrative or law enforcement agencies acting within the scope of their statutory authority. In any such litigation, the board and its attorneys shall take reasonable precautions to ensure the protection of such information from disclosure to the public.

(L. 2009 S.B. 1 § 1)









Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

Chapter 441 Landlord and Tenant

Chapter Cross References



Section 441.005 Definitions.

Effective 28 Aug 2014

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.005. Definitions. — Except as otherwise provided, when used in chapter 534, chapter 535, or this chapter, the following terms mean:

(1) "Landlord", the owner or lessor of the premises or a person authorized by the owner to exercise any aspect of the management of the premises;

(2) "Lease", a written or oral agreement for the use or possession of premises;

(3) "Lessee", any person who leases premises from another to the exclusion of others during the rental or lease period and who is obligated to pay rent;

(4) "Premises", land, tenements, condominium or cooperative units, air rights and all other types of real property leased under the terms of a rental agreement, including any facilities and appurtenances, to such premises, and any grounds, areas and facilities held out for the use of tenants generally or the use of which is promised to the tenant. "Premises" include structures, fixed or mobile, temporary or permanent, vessels, manufactured homes as defined in section 700.010, mobile trailer homes and vehicles which are used or intended for use primarily as a dwelling or as a place for commercial or industrial operations or storage;

(5) "Rent", a stated payment for the temporary possession or use of a house, land or other real property, made at fixed intervals by a tenant or lessee to a landlord;

(6) "Tenant", a person who occupies the premises with the landlord's consent.

(L. 1997 H.B. 361, A.L. 2010 S.B. 630, A.L. 2014 H.B. 1410 merged with S.B. 655)



Section 441.010 Covenant or contract of tenant to repair — effect of.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.010. Covenant or contract of tenant to repair — effect of. — No covenant or contract to repair shall impose upon a tenant the obligation to rebuild or repair any building destroyed by fire without the procurement, connivance or neglect of such tenant, his agents or servants, during the continuance of the term for which such building was leased or let, unless such tenant shall specially covenant or contract to rebuild or repair, in case of the destruction or damage of such building by fire; and no action, suit or process shall be maintained or prosecuted against any tenant or other person, in whose house or apartment any fire shall accidentally begin or take place; nor shall any recompense be made by such person for any damage occasioned thereby, any law, custom or usage to the contrary notwithstanding.

(RSMo 1939 § 3014)

Prior revisions: 1929 § 2627; 1919 § 6921; 1909 § 7924



Section 441.020 Illegal use of premises renders lease void.

Effective 28 Aug 1997

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.020. Illegal use of premises renders lease void. — Whenever any lessee of any house, apartment or building permits any prohibited gaming table, bank or device to be set up or be kept or used upon the premises, for the purpose of gaming, or keeping in the same a bawdyhouse, brothel or common gaming house, or allowing the illegal possession, sale or distribution of controlled substances upon the premises, the lease or agreement for letting such house or building shall become void, and the lessor may enter on the premises so let, and shall have the same remedies for the recovery of the premises as in the case of a tenant holding over the tenant's term.

(RSMo 1939 § 4689, A.L. 1997 H.B. 361)

Prior revisions: 1929 § 4299; 1919 § 3549; 1909 § 4762

(1956) Evidence held insufficient to support verdict for forfeiture of lease because of gambling on premises. Blair v. Hamilton (A.), 297 S.W.2d 14.



Section 441.030 Tenant not to assign without consent — nor violate conditions — nor commit waste.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.030. Tenant not to assign without consent — nor violate conditions — nor commit waste. — No tenant for a term not exceeding two years, or at will, or by sufferance, shall assign or transfer his term or interest, or any part thereof, to another without the written assent of the landlord; neither shall he violate any of the conditions of his written lease, nor commit waste upon the leased premises.

(RSMo 1939 § 2967)

Prior revisions: 1929 § 2581; 1919 § 6877; 1909 § 7880

CROSS REFERENCES:

Assignment of leases to be in writing, 432.060

Damages for waste, 537.420, 537.450, 537.460

Receivership in case of waste pending suit, 537.500



Section 441.040 Landlord may take possession, when — landlord liable, when, burden of proof.

Effective 28 Aug 1997

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.040. Landlord may take possession, when — landlord liable, when, burden of proof. — If any tenant violates the provisions of section 441.020 or 441.030, the landlord, or person holding under the landlord, after giving ten days' notice to vacate the premises, shall have a right to reenter the premises and take possession of the premises, or to oust the tenant, subtenant or undertenant of any person on the premises with the permission of the lessee, sublessee or underlessee by the procedure specified by law. The landlord shall have the burden to prove that the premises were being used for the illegal possession, sale or distribution of controlled substances under a petition filed for that reason, but the landlord shall not be liable for any damages resulting from the landlord's reliance on written notification to the landlord by a law enforcement authority that the premises are being used for the illegal conduct described in section 441.020.

(RSMo 1939 § 2968, A.L. 1997 H.B. 361)

Prior revisions: 1929 § 2582; 1919 § 6878; 1909 § 7881



Section 441.043 Counties and cities not to adopt ordinances regulating rents of private or commercial property, exceptions.

Effective 28 Aug 1989

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.043. Counties and cities not to adopt ordinances regulating rents of private or commercial property, exceptions. — No county or city, or county or city with a charter form of government may enact, maintain, or enforce any ordinance or resolution which regulates the amount of rent to be charged for privately-owned, single-family, or multiple-unit residential or commercial rental property. This section shall not be construed as prohibiting any county or city, or any authority created by a county or city for that purpose, from:

(1) Regulating in any way property belonging to that city, county, or authority;

(2) Entering into agreements with private persons which regulate the amount of rent charged for subsidized rental properties; or

(3) Enacting ordinances or resolutions restricting rent for properties assisted with community development block grant funds.

(L. 1989 H.B. 602 § 2)



Section 441.050 Tenancy from year to year, how terminated.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.050. Tenancy from year to year, how terminated. — Either party may terminate a tenancy from year to year by giving notice, in writing, of his intention to terminate the same, not less than sixty days next before the end of the year.

(RSMo 1939 § 2969)

Prior revisions: 1929 § 2583; 1919 § 6879; 1909 § 7882

CROSS REFERENCE:

Service of notice, generally, 1.190

(1957) Fact that tenant held over eleven days after expiration of written lease did not of itself create a new tenancy from year to year, and tenant had no interest in premises condemned under action filed on 12th day. Millhouse v. Drainage Dist. No. 48 of Dunklin Co. (A.), 304 S.W.2d 54.

(1964) Trial court reasonably have found that oral agreement between plaintiff and defendant that plaintiff would get one-third of crops and pay one-third of combining and fertilizing, where no fixed rental was agreed upon and defendant did not even pay rent in cash, no discussion was had as to length of term, defendant furnished his own seed and decided what crops to plant and used his own equipment, did not constitute a tenancy from year to year and therefore defendant was not entitled to sixty days' notice. Smith v. McNew (A.), 381 S.W.2d 369.



Section 441.060 Tenancy at will, sufferance, month to month, how terminated — judgment of eviction, how effectuated, landlord's liability.

Effective 28 Aug 1997

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.060. Tenancy at will, sufferance, month to month, how terminated — judgment of eviction, how effectuated, landlord's liability. — 1. A tenancy at will or by sufferance, or for less than one year, may be terminated by the person entitled to the possession by giving one month's notice, in writing, to the person in possession, requiring the person in possession to vacate the premises.

2. An occupancy limitation of two persons per bedroom residing in a dwelling unit shall be presumed reasonable for this state. The two-person limitation shall not apply to a child or children born to the tenants during the course of the lease.

3. Except as otherwise provided by law, all contracts or agreements for the leasing, renting or occupation of stores, shops, houses, tenements or other buildings in cities, towns or villages, and of stores, shops, houses, tenements or other buildings except when such leasing, renting or occupation is as tenant of real estate used or rented for agricultural purposes, other than garden purposes, not made in writing, signed by the parties thereto, or their agents, shall be held and taken to be tenancies from month to month, and all such tenancies may be terminated by either party thereto, or the party's agent, giving to the other party, or the party's agent, one month's notice, in writing, of the party's intention to terminate such tenancy.

4. (1) Except as provided in subdivision (2), the landlord or the tenant may terminate a month-to-month tenancy by a written notice given to the other party stating that the tenancy shall terminate upon a periodic rent-paying date not less than one month after the receipt of the notice.

(2) When a person occupies and has an ownership interest in a mobile home and is leasing the land or the lot upon which the mobile home is located, a tenancy for less than one year may be terminated by the landlord by giving written notice to the tenant that the tenancy shall terminate not sooner than sixty days from the date the rent payment next becomes due, notwithstanding any written lease provision regarding earlier lease termination to the contrary.

5. If after the rendition of a judgment and a request for an execution on any judgment rendered in an action pursuant to chapter 524, chapter 534, chapter 535, or this chapter and there is no stay of execution, the service officer fails to deliver possession of the premises to the landlord within seven days of the delivery of the writ to such officer, the landlord may, within sixty days of the date of the judgment, in the presence of a municipal or county law enforcement officer of the jurisdiction in which the premises are located, without breach of the peace, break and remove locks, enter and take possession of the premises and remove any household goods, furnishings, fixtures or any other personal property left in or at the premises, provided the law enforcement officer is first presented a true copy of the judgment and order of execution, and the law enforcement officer acknowledges in writing such presentation, and such acknowledgment is filed in court by the plaintiff within five days following taking possession of the premises.

6. Except for negligent, willful or wanton acts or omissions of the landlord, or failure to both timely obtain and file the law enforcement officer acknowledgment described in the preceding subsection, the landlord shall have no liability for loss or damage to any household goods, furnishings, fixtures or any other personal property left in or at the dwelling unit, by reason of the landlord's removal of the property in accordance with the provisions of this section.

(RSMo 1939 § 2971, A.L. 1951 p. 747, A.L. 1997 H.B. 361)

Prior revisions: 1929 § 2584; 1919 § 6880; 1909 § 7883

CROSS REFERENCE:

Leases, not in writing, operate as estates at will, 432.050

(1956) When on nonpayment of rent under lease by tenant, landlord invoked harsh remedy of common law forfeiture and sought to recover double damages and double rents, he would be held to strict requirements of common law as to forfeiture, i.e. that rent was required to be demanded on the day it became due. Waring v. Rogers (A.), 286 S.W.2d 374.

(1962) Where tenant did not give notice in writing of termination of month-to-month tenancy, landlord recovered rent for three month period extending to time landlord restored center partition in building which act constituted acceptance of surrender of premises. Rauth v. Dennison (A.), 357 S.W.2d 201.

(1963) Where tenant did not occupy dwelling house under written agreement, and written notice to remove was served on August 7, 1961, landlord had immediate right to possession when she sued in ejectment therefor on September 14, 1961, and restitution of possession was proper. Davis v. Broughton (A.), 369 S.W.2d 857.



Section 441.065 Abandonment of rental premises, when, procedure.

Effective 28 Aug 1997

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.065. Abandonment of rental premises, when, procedure. — Any property of a tenant remaining in or at the premises, after the tenant abandons the premises, may be removed or disposed of by the landlord without liability to the tenant for such removal or disposition. The premises shall be deemed abandoned if:

(1) The landlord has a reasonable belief that the tenant has vacated the premises and intends not to return;

(2) The rent is due and has been unpaid for thirty days; and

(3) The landlord posts written notice on the premises and mails to the last known address of the tenant by both first class mail and certified mail, return receipt requested, a notice of the landlord's belief of abandonment. The notice shall include the following, where appropriate:

"The rent on this property has been due and unpaid for thirty consecutive days and the landlord believes that you have moved out and abandoned the property. The landlord may declare this property abandoned and remove your possessions from this unit and dispose of them unless you write to the landlord stating that you have not abandoned this unit within ten days of the landlord having both posted this notice on your door and mailing this notice to you. You should mail your statement by regular first class mail and, if you so choose, by certified mail, return receipt requested, to this address ______ (here insert landlord's name and street address)"; and

(4) The tenant fails to either pay rent or respond in writing to the landlord's notice within ten days after both the date of the posting and deposit of such notice by either first class mail or certified mail, return receipt requested, stating the tenant's intention not to abandon the premises.

(L. 1997 H.B. 361)



Section 441.070 No notice necessary, when.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.070. No notice necessary, when. — No notice to quit shall be necessary from or to a tenant whose term is to end at a certain time, or when, by special agreement, notice is dispensed with.

(RSMo 1939 § 2972)

Prior revisions: 1929 § 2585; 1919 § 6881; 1909 § 7884



Section 441.080 Liability of tenants after termination of term.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.080. Liability of tenants after termination of term. — If any tenant for life or years, or if any other person, who may come into the possession of any lands or tenements under or by collusion with such tenant, shall willfully hold over the same after the termination of such term, and after demand made and notice in writing given, requiring the possession thereof, by the person entitled thereto, such person so holding over shall pay to the person so kept out of possession double the yearly value of the lands or tenements so detained, for all the time he shall keep the person entitled out of possession.

(RSMo 1939 § 2966)

Prior revisions: 1929 § 2580; 1919 § 6876; 1909 § 7879



Section 441.090 Recovery action — tenant served with summons — notice — penalty.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.090. Recovery action — tenant served with summons — notice — penalty. — Every tenant on whom a summons in an action to recover the tenements held by him shall be served shall forthwith give notice thereof to the person, or the agent of the person, of whom such tenant holds, under the penalty of forfeiting to such person the value of three years' rent of the premises occupied by him.

(RSMo 1939 § 2963)

Prior revisions: 1929 § 2577; 1919 § 6873; 1909 § 7876



Section 441.100 Tenant giving notice to quit, and failing to do so, liable.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.100. Tenant giving notice to quit, and failing to do so, liable. — If any tenant shall give notice, in writing, of his intention to quit the premises held by him, at a time specified in such notice, and shall not deliver up the possession thereof at such time, such tenant, his executors or administrators shall from thenceforward pay to the landlord, his heirs or assigns, double the rent reserved during all the time such tenant shall so continue in possession.

(RSMo 1939 § 2964)

Prior revisions: 1929 § 2578; 1919 § 6874; 1909 § 7877



Section 441.110 Such rent, how recovered.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.110. Such rent, how recovered. — Such double rent shall be recovered in the same manner, at the same time, that the single rent is recoverable.

(RSMo 1939 § 2965)

Prior revisions: 1929 § 2579; 1919 § 6875; 1909 § 7878



Section 441.120 Oral evidence not to show renewal of lease or change — notice to quit.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.120. Oral evidence not to show renewal of lease or change — notice to quit. — 1. In all cases where a tenant holds over after the termination of the time for which the premises were let or leased, under a written contract between the lessor or his agent and the tenant or his agent, in any suit for possession by the party entitled to possession of said premises against such tenant, after the termination of the time for which said premises were let or leased under written contract, oral evidence shall not be admissible that said lease or letting was renewed or extended, or that a new contract was entered into or substituted for the written contract, but the tenant's right to continued possession or the landlord's right to collect rent on said premises after the termination thereof, shall be established by contract in writing; provided, however, this section shall not prevent a recovery of damages by either party for breach of the written contract.

2. In all cases of an oral letting or leasing of real property for any agricultural year, tenancy at will or by sufferance, or for less than one year, if either party shall terminate said tenancy in accordance with the provisions of sections 441.050 and 441.060, in any suit thereafter between said parties, oral testimony shall not be admissible to vary, alter or abrogate the effect of the notice required and given under sections 441.050 and 441.060, but such notice may be varied, altered or abrogated only by written evidence thereof and bearing an actual date subsequent to the date of the notice provided for in said sections.

(RSMo 1939 § 2970)

CROSS REFERENCE:

New tenant may maintain action of unlawful detainer against tenant holding over, when, 534.290

(1953) Evidence showing tenant did additional work on premises with landlord's consent in reliance on new oral lease after expiration of written lease, held inadmissible. Harriman v. Hale (A.), 258 S.W.2d 27.



Section 441.130 Alienee or assignee may recover rent.

Effective 28 Aug 1997

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.130. Alienee or assignee may recover rent. — If the owner or holder of the lands, tenements, an estate or a lease term alienates or assigns such owner's or holder's lands, tenement, estate or term, or the rent thereafter to fall due on such premises after such alienation or assignment, the owner's or holder's alienee or assignee may recover such rent paid to such owner or holder after such alienation or assignment.

(RSMo 1939 § 2989, A.L. 1997 H.B. 361)

Prior revisions: 1929 § 2602; 1919 § 6896; 1909 § 7899



Section 441.140 Grants of rents good without attornment of tenants.

Effective 28 Aug 1997

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.140. Grants of rents good without attornment of tenants. — Grants of rents, or of lands, tenements, estates, lease terms, reversions or remainders pursuant to section 441.130 or section 535.070 shall be good and shall be effective without the consent of the tenants; unless otherwise stated in the lease; but no tenant, who, before notice of the grant, pays the rent to the grantor, shall suffer any damage for such payment.

(RSMo 1939 § 3015, A.L. 1997 H.B. 361)

Prior revisions: 1929 § 2625; 1919 § 6922; 1909 § 7925



Section 441.150 Attornment to stranger void — exceptions.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.150. Attornment to stranger void — exceptions. — The attornment of a tenant to a stranger shall be void, and shall not in any wise affect the possession of his landlord, unless it is made:

(1) With the consent of the landlord; or

(2) Pursuant to or in consequence of a judgment at law, or a decree in equity, or sale under execution or deed of trust; or

(3) To a mortgagee, after the mortgage has been forfeited.

(RSMo 1939 § 2973)

Prior revisions: 1929 § 2586; 1919 § 6882; 1909 § 7885



Section 441.160 Executor or administrator of tenant for life may recover rents.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.160. Executor or administrator of tenant for life may recover rents. — The executors or administrators of any tenant for life, who shall have demised any lands or tenements so held, and shall die on or before the day when any rent on such demise shall become payable, may recover:

(1) If such tenant for life die on the day, the whole rent;

(2) If he die before the day, such proportion of the rent as shall have accrued before his death.

(RSMo 1939 § 2959)

Prior revisions: 1929 § 2573; 1919 § 6869; 1909 § 7871

CROSS REFERENCE:

Unlawful detainer action, cause survives on death of lessor, 534.270

(1959) Where life tenant leased farm to tenant for crop rent and died after the crop was planted but before maturity or harvest, the rent did not accrue during life estate so that remaindermen were entitled to the proceeds from sale of crop. In re North's Estate (A.), 320 S.W.2d 597.



Section 441.170 Remedy of executor or administrator.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.170. Remedy of executor or administrator. — The executors or administrators of any person to whom any rent shall have been due and unpaid at the time of the death of such person may have the same remedy, by action against the tenant, his executors or administrators, for the recovery thereof, that their testator or intestate might have if living.

(RSMo 1939 § 2962)

Prior revisions: 1929 § 2576; 1919 § 6872; 1909 § 7875



Section 441.180 Rents dependent on life of another, how recovered when unpaid.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.180. Rents dependent on life of another, how recovered when unpaid. — Every person entitled to any rents, dependent upon the life of any other, may, notwithstanding the death of such other person, have the same remedy, by action, for the recovery of all arrears of such rents as are due and unpaid at the death of such other person, as he might have if such other person were in full life.

(RSMo 1939 § 2960)

Prior revisions: 1929 § 2574; 1919 § 6870; 1909 § 7872



Section 441.190 Rent due on lease for life, how recovered.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.190. Rent due on lease for life, how recovered. — Any person having any rent due upon any lease for life may have the same remedy, by action for the recovery thereof, as if such lease were for years.

(RSMo 1939 § 2961)

Prior revisions: 1929 § 2575; 1919 § 6871; 1909 § 7874



Section 441.200 Landlord may recover for use and occupation.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.200. Landlord may recover for use and occupation. — A landlord may recover a reasonable satisfaction for the use and occupation of any lands or tenements held by any person under an agreement not made by deed.

(RSMo 1939 § 2974)

Prior revisions: 1929 § 2587; 1919 § 6883; 1909 § 7886



Section 441.210 If parol demise appear on trial, shall be evidence of what.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.210. If parol demise appear on trial, shall be evidence of what. — If a parol demise, or other agreement not by deed, by which a certain rent is reserved, appear in evidence on the trial of such action, the plaintiff shall not on that account be debarred from a recovery, but may make use thereof as evidence of the amount of damages to be recovered.

(RSMo 1939 § 2975)

Prior revisions: 1929 § 2588; 1919 § 6884; 1909 § 7887



Section 441.220 Rent may be recovered of whom, and how.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.220. Rent may be recovered of whom, and how. — Rent may be recovered from the lessee or person owing it, or his assignee or undertenant, or the representative of either, by the same remedies given in sections 441.240 to 441.280; but no assignee or undertenant shall be liable for rent which became due before his interest began.

(RSMo 1939 § 2990)

Prior revisions: 1929 § 2603; 1919 § 6897; 1909 § 7900



Section 441.230 If tenant sublet, landlord may join sublessees in same actions.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.230. If tenant sublet, landlord may join sublessees in same actions. — In case any tenant shall sublet any premises or any part thereof demised or let to him, the landlord shall have the right, in any action provided for by this chapter and chapter 535, to join as party defendants his lessee and all sublessees in the same action.

(RSMo 1939 § 2991)

Prior revisions: 1929 § 2604; 1919 § 6898; 1909 § 7901



Section 441.233 Landlord's unlawful removal or exclusion of tenant, liability — interruption of services, landlord's liability.

Effective 28 Aug 1997

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.233. Landlord's unlawful removal or exclusion of tenant, liability — interruption of services, landlord's liability. — 1. Except as provided in section 441.065, a landlord or its agent who removes or excludes a tenant or the tenant's personal property from the premises without judicial process and court order, or causes such removal or exclusion, or causes the removal of the doors or locks to such premises, shall be deemed guilty of forcible entry and detainer as described in chapter 534.

2. Any landlord or its agent who willfully diminishes services to a tenant by interrupting or causing the interruption of essential services, including but not limited to electric, gas, water, or sewer service, to the tenant or to the premises shall be deemed guilty of forcible entry and detainer as described in chapter 534; provided however, this section shall not be applicable if a landlord or its agent takes such action for health or safety reasons.

(L. 1997 H.B. 361 § 441.223)



Section 441.234 Tenant may deduct cost of repair of rental premises from rent, when — limitations.

Effective 28 Aug 1997

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.234. Tenant may deduct cost of repair of rental premises from rent, when — limitations. — 1. The provisions of this section shall apply only to a tenant who has lawfully resided on the rental premises for six consecutive months, has paid all rent and charges due the landlord during that time, and did not during that time receive any written notice from the landlord of any violation of any lease provision or house rule, which violation was not subsequently cured.

2. If there exists a condition on residential premises which detrimentally affects the habitability, sanitation or security of the premises, and the condition constitutes a violation of a local municipal housing or building code, and the reasonable cost to correct the condition is less than three hundred dollars, or one-half of the periodic rent, whichever is greater, provided that the cost may not exceed one month's rent, the tenant may notify the landlord of the tenant's intention to correct the condition at the landlord's expense. If the landlord fails to correct the condition within fourteen days after being notified by the tenant in writing or as promptly as required in case of an emergency, the tenant may cause the work to be done in a workmanlike manner and, after submitting to the landlord an itemized statement, including receipts, deduct from the rent the actual and reasonable cost of the work, as documented by the receipts, not exceeding the amount specified in this subsection; provided, however, if the landlord provides to the tenant within said notice period a written statement disputing the necessity of the repair, then the tenant may not deduct the cost of the repair from the rent without securing, before the repair is performed, a written certification from the local municipality or government entity that the condition requiring repair constitutes a violation of local municipal housing or building code. In the event of such certification, the tenant may cause the work to be done as described herein if the landlord fails to correct the condition within fourteen days after the date of said certification or the date of the notice from the tenant, whichever is later, or as promptly as required in case of an emergency. The tenant's remedy provided herein is not exclusive of any other remedies which may be available to the tenant under the law. No lease agreement shall contain a waiver of the rights described in this section.

3. A tenant may not repair at the landlord's expense if the condition was caused by the deliberate or negligent act or omission of the tenant, a member of the tenant's family, or other person on the premises with tenant's consent. A tenant may not deduct in the aggregate more than the amount of one month's rent during any twelve-month period.

(L. 1997 H.B. 361)



Section 441.236 Disclosures required for transfer of property where methamphetamine production occurred.

Effective 28 Aug 2001

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.236. Disclosures required for transfer of property where methamphetamine production occurred. — In the event that any premises to be rented, leased, sold, transferred or conveyed is or was used as a site for methamphetamine production, the owner, seller, landlord or other transferor shall disclose in writing to the prospective lessee, purchaser or transferee the fact that methamphetamine was produced on the premises, provided that the owner, seller, landlord or other transferor has knowledge of such prior methamphetamine production. The owner shall disclose any prior knowledge of methamphetamine production, regardless of whether the persons involved in the production were convicted for such production.

(L. 2001 H.B. 471 and L. 2001 S.B. 89 & 37, A.L. 2011 H.B. 315)



Section 441.240 Attachment for rent.

Effective 28 Aug 1945

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.240. Attachment for rent. — 1. Any person who shall be liable to pay rent, whether the same be due or not, or whether the same be payable in money or other thing, if the rent be due within one year thereafter, shall be liable to attachment for such rent, in the following instances:

(1) When he intends to remove his property from the leased or rented premises;

(2) When he is removing his property from the leased or rented premises;

(3) When he has, within thirty days, removed his property from the leased or rented premises;

(4) When he shall in any manner dispose of the crop, or any part thereof, grown on the leased or rented premises, so as to endanger, hinder or delay the collection of the rent;

(5) When he shall attempt to dispose of the crop, or any part thereof, grown on the leased or rented premises, so as to endanger, hinder or delay the collection of the rent;

(6) When the rent is due and unpaid, after demand thereof. Provided, if such tenant be absent from such leased premises, demand may be made of the person occupying the same.

2. The person to whom the rent is owing, or his agent, may, before an associate circuit judge or the clerk of a court of record having jurisdiction of actions by attachment in ordinary cases, of the county in which the premises lie, make an affidavit of one or more of the foregoing grounds of attachment, and that he believes unless an attachment issue plaintiff will lose his rent; and upon the filing of such affidavit, together with a statement of plaintiff's cause of action, such officer shall issue an attachment for the rent against the personal property, including the crops grown on the leased premises, but no such attachment shall issue until the plaintiff has given bond, executed by himself or by some responsible person for him, as principal, in double the amount sued for, with good security, to the defendant to indemnify him if it appear that the attachment has been wrongfully obtained; provided, if any person shall buy any crop grown on demised premises upon which any rent is unpaid, and such purchaser has knowledge of the fact that such crop was grown on demised premises, he shall be liable in an action for the value thereof, to any party entitled thereto, or may be subject to garnishment at law in any suit against the tenant for the recovery of the rent.

(RSMo 1939 § 2986, A.L. 1945 p. 1107)

Prior revisions: 1929 § 2599; 1919 § 6893; 1909 § 7896

CROSS REFERENCE:

Attachment, generally, Chap. 521

(1993) Landlord's lien on tenant's crops attach in year crops sprout, rather than in year crops are harvested and sold. Lien for 1989 rent attached to crops planted in 1989 and harvested in 1990. Jenkins v. Missouri Farmers Association, Inc., 851 S.W.2d 542 (Mo. App. W.D.).



Section 441.250 Proceedings to be same as in suits by attachment.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.250. Proceedings to be same as in suits by attachment. — Proceedings on all attachments issued under this chapter shall be the same as provided by law in case of suits by attachment.

(RSMo 1939 § 2987)

Prior revisions: 1929 § 2600; 1919 § 6894; 1909 § 7897



Section 441.260 Who may recover rent.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.260. Who may recover rent. — Any person to whom rent is due, whether he have the reversion or not or his personal representatives or assignee, may recover such rent, as provided in sections 441.240 and 441.250, whatever be the estate of the person owning the land, or though his estate or interest in it be ended.

(RSMo 1939 § 2988)

Prior revisions: 1929 § 2601; 1919 § 6895; 1909 § 7898



Section 441.270 What property exempt from attachment for rent.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.270. What property exempt from attachment for rent. — Property exempt from execution shall be also exempt from attachment for rent, except the crop grown on the demised premises on which the rent claimed is due.

(RSMo 1939 § 2992)

Prior revisions: 1929 § 2605; 1919 § 6899; 1909 § 7902

CROSS REFERENCE:

Exemptions from execution, Chap. 513



Section 441.280 Landlord's lien on crops for rent.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.280. Landlord's lien on crops for rent. — Every landlord shall have a lien upon the crops grown on the demised premises in any year, for the rent that shall accrue for such year, and such lien shall continue for eight months after such rent shall become due and payable, and no longer. When the demised premises or any portion thereof are used for the purpose of growing nursery stock, a lien shall exist and continue on such stock until the same shall have been removed from the premises and sold, and such lien may be enforced by attachment in the manner herein provided.

(RSMo 1939 § 2976)

Prior revisions: 1929 § 2589; 1919 § 6885; 1909 § 7888

(1993) Landlord's lien on tenant's crops attach in year crops sprout, rather than in year crops are harvested and sold. Lien for 1989 rent attached to crops planted in 1989 and harvested in 1990. Jenkins v. Missouri Farmers Association, Inc., 851 S.W.2d 542 (Mo. App. W.D.).



Section 441.290 Landlord's lien for money or supplies furnished tenant.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.290. Landlord's lien for money or supplies furnished tenant. — Every landlord shall have a superior lien, against which the tenant shall not be entitled to any exemption, upon the whole crop of the tenant raised upon the leased or rented premises, to reimburse the landlord for money or supplies furnished to the tenant to enable him to raise and harvest the crops or to subsist while carrying out his contract of tenancy, but the lien of the landlord shall not continue for more than one hundred and twenty days after the expiration of the tenancy, and, if the property upon which there is a lien be removed from the leased premises and not returned, the landlord shall have a superior lien upon the property so removed for fifteen days from the date of this removal, and may enforce his lien against the property wherever found.

(RSMo 1939 § 2977)

Prior revision: 1929 § 2590

(1968) Section 441.300, RSMo, does not prescribe an exclusive method of enforcement of the lien created by this section. Oliver v. Fisher (A.), 430 S.W.2d 611.



Section 441.300 Lien, how enforced.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.300. Lien, how enforced. — The landlord may enforce the lien given in sections 441.280 and 441.290 by distress or attachment, in the manner provided in this chapter for the collection of rent, and subject to the same liability, and the action for money or supplies and for rent may be joined in the same action.

(RSMo 1939 § 2978)

Prior revision: 1929 § 2591

(1968) This section does not prescribe an exclusive method of enforcement of the lien created by section 441.290. Oliver v. Fisher (A.), 430 S.W.2d 611.



Section 441.500 Definitions.

Effective 28 Aug 2014

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.500. Definitions. — As used in sections 441.500 to 441.643, the following terms mean:

(1) "Abatement", the removal or correction, including demolition, of any condition at a property that violates the provisions of any duly enacted building or housing code, as well as the making of such other improvements or corrections as are needed to effect the rehabilitation of the property or structure, including the closing or physical securing of the structure;

(2) "Agent", a person authorized by an owner to act for him;

(3) "Code enforcement agency", the official, agency, or board that has been delegated the responsibility for enforcing the housing code by the governing body;

(4) "Community", any county or municipality;

(5) "County", any county in the state;

(6) "Dwelling unit", premises or part thereof occupied, used, or held out for use and occupancy as a place of abode for human beings, whether occupied or vacant;

(7) "Governing body", the board, body or persons in which the powers of a community are vested;

(8) "Housing code", a local building, fire, health, property maintenance, nuisance or other ordinance which contains standards regulating the condition or maintenance of residential buildings;

(9) "Local housing corporation", a not-for-profit corporation organized pursuant to the laws of the state of Missouri for the purpose of promoting housing development and conservation within a specified area of a municipality or an unincorporated area;

(10) "Municipality", any incorporated city, town, or village;

(11) "Neighborhood association", any group of persons organized for the sole purpose of improvement of a particular geographic area having specific boundaries within a municipality, provided that such association is recognized by the municipality as the sole association for such purpose within such geographic area;

(12) "Notice of deficiency", a notice or other order issued by the code enforcement agency and requiring the elimination or removal of deficiencies found to exist under the housing code;

(13) "Nuisance", a violation of provisions of the housing code applying to the maintenance of the buildings or dwellings which the code official in the exercise of reasonable discretion believes constitutes a threat to the public health, safety or welfare;

(14) "Occupant", any person lawfully occupying a dwelling unit as his or her place of residence, either as a tenant or a lessee, whether or not that person is occupying the dwelling unit as a tenant from month to month or under a written lease, undertaking or other agreement;

(15) "Owner", the record owner or owners, and the beneficial owner or owners when other than the record owner, of the freehold of the premises or lesser estate therein, a mortgagee or vendee in possession, assignee of rents, receiver, personal representative, trustee, lessee, agent, or any other person in control of a dwelling unit;

(16) "Person", any individual, corporation, association, partnership, or other entity.

(L. 1969 p. 537 § 1, A.L. 1992 H.B. 1434 & 1490, A.L. 1993 S.B. 376, A.L. 1998 H.B. 977 & 1608, A.L. 2001 H.B. 133, A.L. 2014 H.B. 1410 merged with S.B. 655)



Section 441.510 Civil action, how maintained — procedure.

Effective 28 Aug 2001

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.510. Civil action, how maintained — procedure. — 1. If any building or dwelling is found to be in violation of building or housing codes which the county, municipality, local housing corporation or neighborhood association in the exercise of reasonable discretion believes constitutes a threat to the public health, safety or welfare, and alleges the nature of such threat in its petition, the county, municipality, local housing corporation or neighborhood association, in addition to any other remedies available to it, may apply to a court of competent jurisdiction for the appointment of a receiver to perform an abatement.

2. At least sixty days prior to the filing of an application for appointment of a receiver pursuant to sections 441.500 to 441.643, the county, municipality, local housing corporation or neighborhood association shall give written notice by regular mail to all interested parties of its intent to file the application and information relative to:

(1) The identity of the property;

(2) The violations of the building or housing codes giving rise to the application for the receiver;

(3) The name, address and telephone number of the person or department where additional information can be obtained concerning violations and their remedy; and

(4) The county, municipality, local housing corporation or neighborhood association which may seek the appointment of a receiver pursuant to sections 441.500 to 441.643 unless action is taken within sixty days by an interested party.

3. A county, municipality, local housing corporation or neighborhood association may not apply for the appointment of a receiver pursuant to sections 441.500 to 441.643 if an interested party has commenced and is then prosecuting in a timely fashion an action or other judicial or nonjudicial proceeding to foreclose a security interest on the property, or to obtain specific performance of a land sale contract, or to forfeit a purchaser's interest under a land sale contract.

4. Notice of the application for the appointment of a receiver shall be served on all interested parties.

5. If, following the application for appointment of a receiver, one or more of the interested parties elects to correct the conditions at the property giving rise to the application for the appointment of a receiver, the party or parties shall be required to post security in an amount and character as the court deems appropriate to ensure timely performance of all work necessary to make corrections, as well as such other conditions as the court deems appropriate to effect the timely completion of the corrections by the interested party or parties.

6. In the event that no interested party elects to act pursuant to subsection 5 of this section or fails to timely perform work undertaken pursuant to subsection 5 of this section, the court shall make a determination that the property is in an unsafe or insanitary condition and appoint a receiver to complete the abatement.

7. A receiver appointed by the court pursuant to sections 441.500 to 441.643 shall not be required to give security or bond of any sort prior to appointment.

(L. 1969 p. 537 § 2, A.L. 1978 H.B. 1634, A.L. 1993 S.B. 376, A.L. 1998 H.B. 977 & 1608, A.L. 2001 H.B. 133)



Section 441.520 Parties to action — designation of registered agent required, when.

Effective 28 Aug 2001

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.520. Parties to action — designation of registered agent required, when. — 1. The action to appoint a receiver authorized by section 441.510 shall be commenced by the filing of a verified petition by the county, municipality, local housing corporation or neighborhood association.

2. There shall be named as defendants:

(1) The last owner of record of the dwelling as of the date of the filing of the petition; and

(2) The last holder of record of any mortgage, deed of trust, or other lien of record against the building as of the date of the filing of the petition.

3. Any owner of the dwelling who is not a party defendant may be permitted by the court to join as a party defendant.

4. (1) Any owner, whether or not a citizen or resident of this state, who in person or through agent, owns, uses, or is possessed of any real estate situated in this state thereby subjects himself or itself to the jurisdiction of the courts of this state as to any cause of action arising pursuant to the provisions of sections 441.500 to 441.643. Personal service of process shall be made in accordance with the rules of civil procedure; provided that, if such service cannot with due diligence be made, service of process may be made by personally serving process upon the defendant outside this state, or by service in accordance with the rules of civil procedure as in all cases affecting a res within the jurisdiction of the court.

(2) If a landlord of residential property is not a resident of this state or is a corporation, the landlord shall designate an agent upon whom service of process may be made in this state. The agent shall be a resident of this state or a corporation authorized to transact business in this state. The designation shall be in writing and include the address and the name of the registered agent and shall be filed in the office of the secretary of state. If no designation is made and filed or if process cannot be served in this state upon the designated agent, process may be served upon the secretary of state, but service upon him or her is not effective unless the petitioner forthwith mails a copy of the process and pleading by certified mail to the defendant or respondent at the address stated on the assessor's records for the subject property. An affidavit of compliance with this section shall be filed with the clerk of the court.

5. Any action brought pursuant to the provisions of sections 441.500 to 441.643 shall be expedited by the court and may be given precedence over other suits.

(L. 1969 p. 537 § 3, A.L. 1971 H.B. 205, A.L. 1995 H.B. 383, A.L. 1998 H.B. 977 & 1608, A.L. 2001 H.B. 133)



Section 441.530 Application, contents.

Effective 28 Aug 1998

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.530. Application, contents. — The application shall state:

(1) The facts constituting a nuisance with respect to the dwelling unit, building or premises of which the dwelling unit is a part;

(2) That violations of the housing code exist as determined by a notice of deficiency;

(3) That the owner of said property has failed, within a reasonable time, to undertake to remove said nuisance;

(4) If the action is brought by occupants, the number of dwelling units occupied by plaintiffs and the number of dwelling units in the building; and

(5) The relief sought as authorized by sections 441.570 and 441.590.

(L. 1969 p. 537 § 4, A.L. 1998 H.B. 977 & 1608)



Section 441.540 No jury trial.

Effective 28 Aug 1969

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.540. No jury trial. — Trial shall be by the court without a jury.

(L. 1969 p. 537 § 5)



Section 441.550 Notice of application filed with recorder of deeds.

Effective 28 Aug 2001

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.550. Notice of application filed with recorder of deeds. — In any application for receivership brought pursuant to sections 441.500 to 441.643, the county, municipality, local housing corporation or neighborhood association shall file for record, with the recorder of deeds of the county in which any such real estate is situated, a written notice of the pendency of the suit pursuant to the requirements of section 527.260. From the time of filing such notice the pendency of suit shall be constructive notice to persons thereafter acquiring an interest in the building.

(L. 1969 p. 537 § 6, A.L. 1971 S.B. 163, A.L. 1998 H.B. 977 & 1608, A.L. 2001 H.B. 133)



Section 441.560 Denial of entry a defense.

Effective 28 Aug 1969

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.560. Denial of entry a defense. — It shall be a sufficient defense to the proceeding if the defendant establishes that he, the owner or his agent has been unable to obtain entry to a portion of the premises for the purpose of correcting the nuisance, notwithstanding his good faith effort so to do, or that the occupants are in violation of section 441.630.

(L. 1969 p. 537 § 7)



Section 441.570 Action of court upon finding a nuisance exists.

Effective 28 Aug 1998

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.570. Action of court upon finding a nuisance exists. — The court may, after hearing and finding the dwelling unit or building constitutes a nuisance:

(1) Appoint a receiver and direct that present and future rents due from one or more occupants be paid by the occupant or occupants with such receiver as such rents fall due; or

(2) Allow the owner a reasonable time to correct the deficiencies.

­­

­

(L. 1969 p. 537 § 8, A.L. 1998 H.B. 977 & 1608)



Section 441.580 Payment of rent, effect of.

Effective 28 Aug 1998

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.580. Payment of rent, effect of. — Upon the entry of an order directing the payment of rents pursuant to section 441.570, such payment in accordance with the terms of the order shall be a valid defense to any action or proceeding brought by an owner against any tenant to recover possession of real property for the nonpayment of rent due and payable after the date of issuance of the order.

(L. 1969 p. 537 § 9, A.L. 1998 H.B. 977 & 1608)



Section 441.590 Court orders, provisions.

Effective 28 Aug 2001

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.590. Court orders, provisions. — 1. The court may, in any order entered pursuant to section 441.570:

(1) Authorize the receiver to draw upon the rents deposited in court to pay for the cost of necessary repairs upon presentment to the court of the original copy of any invoice for work performed or materials purchased;

(2) Appoint the code enforcement agency, the mortgagee or other lienor of record, a local housing corporation established to promote housing development and conservation in the area in which such property that is the subject of receivership is located or, if no local housing corporation exists for such area, then the local neighborhood association, a licensed attorney or real estate broker, or any other qualified person, as a receiver provided, however, that all lienholders of record shall be given the right of first refusal to serve as receiver in the order in which their lien appears of record. In the event of the refusal of all lienholders of record to serve as receiver or in the absence of any lienholders of record, the local housing corporation that is established to promote housing development and conservation in the area in which such property that is the subject of receivership is located, if any, shall be given the right of first refusal to serve as receiver for any residential property consisting of four units or less; provided that, if no local housing corporation exists for such area, then the local neighborhood association shall be given such right of first refusal; or

(3) Where the building is vacant, appoint the code enforcement agency, the mortgagee or other lienor of record, a local housing corporation established to promote development and conservation in the area in which such property that is the subject of receivership is located or, if no local housing corporation exists for such area, then the local neighborhood association, a licensed attorney or real estate broker, or any other qualified person, as a receiver to remove all of the housing code violations which constitute a nuisance as found by the court, except that all lienholders of record shall be given the right of first refusal to serve as receiver in the order in which their liens appear of record. In the event of the refusal of all lienholders of record to serve as receiver or in the absence of any lienholders of record, the local housing corporation that is established to promote development and conservation in the area in which such property that is the subject of receivership is located, if any, shall be given the right of first refusal to serve as receiver for any residential property consisting of four units or less; provided that, if no local housing corporation exists for such area, then the local neighborhood association shall be given such right of first refusal.

2. The court may allow a receiver reasonable and necessary expenses, payable from the rent moneys.

3. No receiver appointed shall serve without bond. The amount and form of such bond shall be approved by the court and the cost of such bond shall be paid from the moneys so deposited.

4. The receiver may, on order of the court, take possession of the property, collect all rents and profits accruing from the property, and pay all costs of management, including all insurance premiums and all general and special real estate taxes or assessments.

5. The receiver shall with all reasonable speed remove all of the housing code violations which constitute a nuisance as found by the court, and may make other improvements to effect a rehabilitation of the property in such fashion as is consistent with maintaining safe and habitable conditions over the remaining useful life of the property. The receiver shall have the power to let contracts therefor, in accordance with the provisions of local laws, ordinances, rules and regulations applicable to contracts.

6. The receiver may with the approval of the circuit court borrow money against, and encumber, the property as security therefor in such amounts as may be necessary to carry out his or her responsibilities pursuant to sections 441.500 to 441.643. The circuit court may authorize the receiver to issue receiver's certificates as security against such borrowings, which certificates shall be authorized investments for banks and savings and loan associations, and shall constitute a first lien upon the property and its income and shall be superior to any claims of the receiver and to all prior or subsequent liens and encumbrances except taxes and assessments, and shall be enforceable as provided in subsection 8 of this section.

7. In addition to issuance of receiver certificates, the receiver may pledge the rentals from the property and borrow or encumber the property on the strength of the rental income.

8. Any receiver appointed pursuant to the provisions of sections 441.500 to 441.643 shall have a lien, for the expenses necessarily incurred in the execution of an order, upon the rents receivable from the premises on or in respect of which the work required by such order has been done or expenses incurred, and this lien shall have priority over all other liens and encumbrances of record upon the rents receivable from the premises, except taxes, assessments, receiver's certificates, and mortgages recorded prior to October 13, 1969.

9. For the purposes of this section, "local housing corporation" shall mean only those local housing corporations established prior to August 28, 2001.

(L. 1969 p. 537 § 10, A.L. 1993 S.B. 376, A.L. 1998 H.B. 977 & 1608, A.L. 2001 H.B. 133)



Section 441.600 Receiver discharged, when.

Effective 28 Aug 1993

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.600. Receiver discharged, when. — The receiver shall be discharged upon rendering a full and complete accounting to the court when the conditions giving rise to the receivership have been removed and the cost thereof, and all other costs authorized by sections 441.500 to 441.640, have been paid or reimbursed and any surplus money has been paid over to the owner or the mortgagee or any lienor as the court may direct. However, at any time, the receiver may be discharged upon filing his account as receiver without affecting the right of the code enforcement agency to its lien. Upon the removal of the condition giving rise to the receivership, the owner, the mortgagee or lienor may apply for the discharge of the receiver upon payment to the receiver of all moneys expended by the receiver for removal of such condition and all other costs authorized by sections 441.500 to 441.640 which have not been paid or reimbursed.

(L. 1969 p. 537 § 11, A.L. 1993 S.B. 376)



Section 441.610 Waiver of provisions of sections 441.500 to 441.640 void.

Effective 28 Aug 1998

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.610. Waiver of provisions of sections 441.500 to 441.640 void. — Any provision of a lease or other agreement whereby any provision of sections 441.500 to 441.643 for the benefit of an occupant of a dwelling unit or units is waived or denied shall be deemed against public policy and shall be void.

(L. 1969 p. 537 § 12, A.L. 1998 H.B. 977 & 1608)



Section 441.630 Duties of occupant.

Effective 28 Aug 1998

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.630. Duties of occupant. — Every occupant of a dwelling unit under the provisions of sections 441.500 to 441.643 shall be responsible to pay all rents due from him or her when such rents become due and to exercise reasonable care:

(1) To dispose of all rubbish and garbage in his or her dwelling unit, and other organic waste which might provide food for rodents, in a clean and sanitary manner;

(2) To refrain from unreasonable use of electrical, heating, and plumbing fixtures;

(3) To meet all obligations lawfully imposed upon the occupants of dwelling units by the code enforcement agency or the community;

(4) To refrain from willfully or wantonly destroying, defacing, damaging, impairing or removing any part of the structure or dwelling unit or the facilities, equipment, or appurtenances thereof, and to prohibit any other person on the premises with his or her permission from doing likewise; and

(5) Shall not under any circumstances take in additional occupants, sublease, rent or turn over said premises to any persons without the owner's knowledge and consent.

(L. 1969 p. 537 § 14, A.L. 1998 H.B. 977 & 1608)



Section 441.641 Court appoints receiver to abate nuisance — holder of title does not act to regain possession, transfer of title, when.

Effective 28 Aug 1998

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.641. Court appoints receiver to abate nuisance — holder of title does not act to regain possession, transfer of title, when. — If the court appoints a receiver to abate a nuisance pursuant to sections 441.500 to 441.643, and the holder of title to the property or any other party in interest does not take action to regain possession of the property within two years of the appointment of the receiver, the court may, for good cause shown, issue a judicial deed transferring title to the property to the receiver, or to any not-for-profit corporation organized pursuant to law.

(L. 1992 H.B. 1434 & 1490 § 1, A.L. 1998 H.B. 977 & 1608)



Section 441.643 Frivolous suit, attorney's fees.

Effective 28 Aug 1998

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.643. Frivolous suit, attorney's fees. — In the event the court finds that the facts alleged in the petition filed pursuant to section 441.530 are unfounded and that the petition was filed frivolously and in bad faith, the petitioner shall be responsible for the reasonable attorney's fees attributable to the defense of said petition.

(L. 1998 H.B. 977 & 1608)



Section 441.645 Act of God, tenant not liable for rent.

Effective 28 Aug 2010

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.645. Act of God, tenant not liable for rent. — If a residence is destroyed by an act of God, including but not limited to fire or a tornado, or other natural disaster or man-made disaster, so long as the tenant was not the person who caused the disaster, the tenant shall not be liable to the landlord for rent during the remainder of the term of the lease agreement.

(L. 2010 H.B. 1692, et al.)



Section 441.650 Master-metered multitenant dwelling, defined — heat-related utility service, delinquency, maintenance of service, how — receivership, when, procedure.

Effective 28 Aug 1985

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.650. Master-metered multitenant dwelling, defined — heat-related utility service, delinquency, maintenance of service, how — receivership, when, procedure. — 1. For purposes of this section:

(1) A "delinquency" exists when the owner, or his agent, of a master-metered multitenant dwelling fails to pay for heat-related utility services for such dwelling for such a period of time that the utility has lawfully provided to the owner or residents of the dwelling a written notice that heat-related utility service is subject to termination, and while the cause for such notice still exists;

(2) "Electrical corporation" refers to an electrical corporation as defined in section 386.020;

(3) "Gas corporation" refers to a gas corporation as defined in section 386.020;

(4) "Heat-related utility service" refers to service provided by a gas corporation or an electrical corporation which is necessary to the proper function and operation of the space-heating equipment in a dwelling;

(5) "Master-metered multitenant dwelling" refers to a residential dwelling containing two or more separate residential units, where heat-related utility services are measured by a common meter in a single building, or heat-related utility services are measured by individual meters with the owner responsible for payment for such utility services; and

(6) "Owner" refers to the record owner or owners of the premises, an assignee of rents, lessee, agent, or any other person responsible for payment for heat-related utility service provided to the premises.

2. At least five days prior to termination of heat-related utility services to a master-metered multitenant dwelling, the gas corporation or electrical corporation shall notify the tenants of that dwelling of the existence of the delinquency, and of the tenants' right to initiate the receivership procedure by posting written notice in common areas of that dwelling in a location and manner likely to provide actual notice to such tenants.

3. Upon a delinquency at a master-metered multitenant dwelling which receives heat-related utility service from a gas corporation or electrical corporation, the gas corporation or electrical corporation or any tenant of the master-metered multitenant building may petition the associate circuit court of the county in which the dwelling is located for the appointment of a receiver of rents for use and occupancy of the affected dwelling. If the petition is filed by any tenant, such tenant shall immediately advise the gas corporation or electrical corporation in writing of the filing of such petition. Upon the filing of a petition in an associate circuit court stating that the heat-related utility service to a master-metered multitenant dwelling is delinquent, the court shall act as follows:

(1) Within two days of the filing of the petition, the court shall issue an order to show cause why a receiver should not be appointed, which order shall be served upon the owner and upon the gas corporation or electrical corporation involved in the delinquency in a manner reasonably calculated to give notice of the initiation of the receivership procedure;

(2) Within four days after the issuance of the order to show cause, the court shall hold a hearing and issue an order granting or denying the petition;

(3) Upon a finding that a delinquency exists, and that the rentals at the master-metered multitenant dwelling are likely to be sufficient to cover the items specified in paragraphs (a) and (b) of subdivision (4) of subsection 5 of this section, the court shall appoint a receiver in accordance with sections 515.240 to 515.260*, who shall be a person at least twenty-one years of age and who shall not be the owner of the dwelling which is the subject of the petition for receivership.

4. Gas corporations and electrical corporations shall not terminate heat-related utility service to a master-metered multitenant dwelling due to nonpayment for utility service if a petition for a receivership related to its service filed pursuant to this section is before an associate circuit court and, if the petition has been filed by a tenant, the gas corporation or electrical corporation has received at least twenty-four hours prior written notice of the filing of such petition, or if a receivership related to its service is in existence pursuant to this section.

5. Upon appointment of a receiver pursuant to this section, the receiver shall:

(1) Notify the tenants of the master-metered multitenant dwelling, by posting written notices in common areas of the dwelling, of the following information:

(a) The fact that the court has appointed a receiver;

(b) The identity and address of the receiver;

(c) The means by which the receiver can be contacted; and

(d) The manner by which rental payments shall be made;

(2) Provide written notice to the gas corporation or electrical corporation which provides the service involved in the receivership of the following information:

(a) The fact that the court has appointed a receiver;

(b) The identity and address of the receiver; and

(c) The means by which the receiver can be contacted;

(3) Diligently seek to collect all rents or payments for use or occupancy of the master-metered multitenant dwelling from the tenants of the dwelling subject to the receivership;

(4) Promptly disburse proceeds from the receivership according to the following priority:

(a) First, the receiver shall pay all reasonable costs of the receivership as approved by the court;

(b) Second, the receiver shall pay for the heat-related utility service or services provided on or after the creation of the receivership;

(c) Third, amounts remaining after consideration of paragraphs (a) and (b) of this subdivision shall be utilized to reimburse the petitioner(s) for receivership for reasonable attorneys' fees and other reasonable costs and expenses incurred by such petitioner(s);

(d) Fourth, if any amount is owed by the owner for the heat-related utility service or services related to the creation of the receivership for service provided prior to the creation of the receivership, then one-half of any amount remaining after the payment of amounts under paragraphs (a), (b), and (c) of this subdivision shall be paid toward such amounts; and

(e) Fifth, amounts remaining after compliance with paragraphs (a), (b), (c), and (d) of this subdivision shall be paid to the owner.

6. The owner of a master-metered multitenant dwelling for which a receiver has been appointed under this section shall be liable to the receiver for all reasonable costs incurred by the receiver, as determined by the court to be due the receiver.

7. A receivership established under this section shall be terminated if any of the following circumstances occur:

(1) During any three-month period the proceeds paid from the receivership do not cover the items described in paragraphs (a) and (b) of subdivision (4) of subsection 5 of this section for the most similar corresponding three-month period;

(2) The gas corporation or electrical corporation, at a hearing, shows that the reasonably expected proceeds from a receivership will not cover the reasonably expected costs of the receivership plus the reasonably expected costs of continuing to provide heat-related utility service;

(3) Less than seventy-five percent of the tenants pay their rents for two consecutive rent payment periods; or

(4) All outstanding amounts owed the gas corporation or electrical corporation have been paid.

­­

­

8. A gas corporation or electrical corporation that provides heat-related utility service which is the cause of a receivership created under this section, or the owner of the master-metered multitenant dwelling ** which is subject to such receivership, may, at any time:

(1) Petition the court for termination of the receivership on the grounds that the reasonably expected proceeds of the receivership will not cover the reasonably expected costs of the receivership plus the reasonably expected cost of continuing to provide heat-related utility service; or

(2) Petition the court for a change of receiver due to the failure of the existing receiver to promptly pay petitioner appropriate amounts or for failing to properly carry out other required duties.

­­

­

9. Any owner who collects, or attempts to collect, any rent or payment for use or occupancy from any tenant of a master-metered multitenant dwelling which is subject to an order appointing a receiver pursuant to this section shall be found, after due notice and hearing, to be in contempt of court.

10. Except for the limitations on termination of service expressly stated in subsection 4 of this section, this section shall in no way limit the rights of gas corporations and electrical corporations to recover amounts lawfully owed to them.

(L. 1985 S.B. 294 § 1)

*Sections 515.240 to 515.260 were repealed by S.B. 578, 2016.

**Word "for" appears here in original rolls.



Section 441.710 Certain parties have standing to initiate expedited eviction proceedings.

Effective 28 Aug 1997

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.710. Certain parties have standing to initiate expedited eviction proceedings. — Any of the following parties shall have standing to bring a civil action pursuant to sections 441.710 to 441.880:

(1) A landlord; or

(2) A prosecuting attorney of the jurisdiction in which the leased property is located.

(L. 1997 H.B. 361)



Section 441.720 Expedited eviction actions, where filed, when continued or stayed.

Effective 28 Aug 1997

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.720. Expedited eviction actions, where filed, when continued or stayed. — 1. Actions pursuant to sections 441.710 to 441.880 shall be filed in the associate circuit court for the county in which the premises are located. Upon filing of a verified petition alleging the conduct described in section 441.740, the court shall issue a summons directed to the defendant. The provisions of sections 535.030 and 535.110 shall apply to actions brought pursuant to sections 441.710 to 441.880. The court shall set for hearing a cause of action brought pursuant to sections 441.710 to 441.880 as soon as practicable but in no event shall such hearing be held later than fifteen days following the service of the summons.

2. The court shall, subject to the provisions of section 441.880, neither continue or stay an action brought pursuant to the provisions of sections 441.710 to 441.880 except for compelling and extraordinary reasons.

(L. 1997 H.B. 361)



Section 441.730 Failure to prosecute claim, court may substitute other interested party.

Effective 28 Aug 1997

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.730. Failure to prosecute claim, court may substitute other interested party. — If the court finds that those parties with standing pursuant to section 441.710 have failed to either initiate or pursue a matter with reasonable diligence, then the court may substitute as a plaintiff any party that both consents to the appointment and that meets the definition of an interested party. Substitution may only be had after giving to the parties, if the action has been filed, or to the landlord and the defendant if the action has not been filed, reasonable notice and opportunity to be heard by the court on the proposed substitution. As used in sections 441.710 to 441.880, an "interested party" is defined as any incorporated, not-for-profit neighborhood association or community-based organization which represents the well-being and interests of the community where the leased property is located.

(L. 1997 H.B. 361)



Section 441.740 Immediate eviction ordered, when — immediate removal ordered, when.

Effective 28 Aug 1997

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.740. Immediate eviction ordered, when — immediate removal ordered, when. — 1. The court shall, subject to the provisions of sections 441.750 and 441.880, order the immediate eviction of a tenant as set forth in section 441.770, or issue an order pursuant to section 441.830, if it finds any of the following:

(1) An emergency situation where dispossession of the tenant by other, less expeditious legal means would, because of the passage of time, imminently cause with a reasonable certainty either of the following:

(a) Physical injury to other tenants or the lessor; or

(b) Physical damage to lessor's property and the reasonable cost to repair such damage exceeds an amount equal to twelve months of rent; for the purposes of this paragraph, the term "rent" shall include the amount owed by the tenant along with any subsidy owed from any third party; No action shall be taken under this subdivision unless the lessor first makes a reasonable attempt to abate the emergency situation through public law enforcement authorities or local mental health services personnel authorized to take action pursuant to section 632.300, et seq., as appropriate.

(2) Drug-related criminal activity has occurred on or within the property leased to the tenant;

(3) The property leased to the tenant was used in any way to further, promote, aid or assist in drug-related criminal activity;

(4) The tenant, a member of the tenant's household or a guest has engaged in drug-related criminal activity either within, on or in the immediate vicinity of the leased property;

(5) The tenant has given permission to or invited a person to enter onto or remain on any portion of the leased property, and the tenant did so knowing that the person had been removed or barred from the leased property pursuant to the provisions of sections 441.710 to 441.880; or

(6) The tenant has failed to promptly notify the plaintiff that a person whom the plaintiff previously had removed from the property leased by the tenant, with the knowledge of the tenant, has returned to, entered onto or remained on the property leased by the tenant.

2. The court shall, subject to the provisions of section 441.880, order the immediate removal of any person who engages in criminal activity described in this section on or in the immediate vicinity of the leased property. Persons removed from the leased premises pursuant to this section shall be immediately barred from entering onto or remaining on any portion of the leased property.

(L. 1997 H.B. 361)



Section 441.750 Immediate eviction, not granted when — tenant's burden of proof.

Effective 28 Aug 1997

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.750. Immediate eviction, not granted when — tenant's burden of proof. — 1. The court shall not order the eviction of a tenant under section 441.740 if the tenant establishes that he or she in no way furthered, promoted, aided or assisted in activity described in section 441.740, and that the tenant did not know or have reason to know that such activity was occurring on or within the property, or the tenant was unable to take action to prevent the activity because of verbal or physical coercion by the person conducting the activity.

2. Actions filed pursuant to sections 441.710 to 441.880 against a tenant, where the criminal activity described in section 441.740 is alleged to have been conducted by a person other than a tenant, may be filed following at least five days' written notice to the tenant specifying the provisions of this section and the conduct alleged in the petition, provided the tenant then fails to take at least one of the following measures against the person alleged to be conducting such activity and delivers written proof of same to the plaintiff:

(1) The tenant seeks a protective order, restraining order, order to vacate the premises, or other similar relief which would apply to such activity; or

(2) The tenant reports the activity to a law enforcement agency or the county or prosecuting attorney in an effort to initiate a criminal action against the person conducting the activity.

(L. 1997 H.B. 361)



Section 441.760 Immediate removal of parties other than tenant, when — immediate removal of tenant or lessee, when.

Effective 28 Aug 2014

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.760. Immediate removal of parties other than tenant, when — immediate removal of tenant or lessee, when. — 1. If the plaintiff has met its burden of proof for a complete eviction but the tenant successfully pleads an affirmative defense to the eviction pursuant to section 441.750, then the court shall not terminate the tenancy but shall order the immediate removal of any person who the court finds conducted the drug-related activity which was the subject of the eviction proceeding.

2. If the plaintiff presents evidence that a person is not lawfully occupying a dwelling unit as either a tenant or a lessee, the court shall order the immediate removal of such person unlawfully occupying the dwelling unit.

(L. 1997 H.B. 361, A.L. 2014 H.B. 1410 merged with S.B. 655)



Section 441.770 Court-ordered eviction, when — court-ordered removal of third party from leased premises, when — expedited eviction order — stay of execution of eviction order, when.

Effective 28 Aug 2014

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.770. Court-ordered eviction, when — court-ordered removal of third party from leased premises, when — expedited eviction order — stay of execution of eviction order, when. — 1. If the grounds for an eviction have been established pursuant to subsection 1 of section 441.740, the court shall order that the tenant be evicted from the leased property. Following the order, the tenant shall have twenty-four hours to vacate the premises and the landlord shall subsequently have a right to reenter and take possession of the premises.

2. If the grounds for a removal have been established pursuant to subsection 2 of section 441.740, the court shall order that those persons found to be engaging in the criminal activity described therein be immediately removed and barred from the leased property, but the court shall not order the tenancy be terminated.

3. The court may order the expedited execution of an eviction or removal order by requiring the order's enforcement by the appropriate agency within a specified number of days after final judgment.

4. The court may stay execution of an eviction or removal order for a reasonable length of time if the moving party establishes by clear and convincing evidence that immediate removal or eviction would pose a serious danger to the party and that this danger outweighs the safety, health and well-being of the surrounding community and of the plaintiff.

(L. 1997 H.B. 361, A.L. 2014 H.B. 1410 merged with S.B. 655)



Section 441.780 Notice not required in certain eviction actions, when.

Effective 28 Aug 1997

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.780. Notice not required in certain eviction actions, when. — Notwithstanding any other provision of law concerning the procedures otherwise used in eviction proceedings, it shall not be necessary, except as provided in section 441.750, to provide notice to the tenant to vacate the premises prior to filing a cause of action pursuant to sections 441.710 to 441.880.

(L. 1997 H.B. 361)



Section 441.790 Certain evidence admissible in certain eviction-related actions.

Effective 28 Aug 1997

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.790. Certain evidence admissible in certain eviction-related actions. — Relevant evidence obtained in good faith by a law enforcement officer or agency shall be admissible in a civil action brought pursuant to sections 441.710 to 441.880. This provision operates even though the cause of action may have been brought or is being prosecuted by a law enforcement agency.

(L. 1997 H.B. 361)



Section 441.800 Criminal prosecution unnecessary for certain eviction proceedings to begin — drug-related criminal conviction, effect on certain eviction proceedings.

Effective 28 Aug 1997

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.800. Criminal prosecution unnecessary for certain eviction proceedings to begin — drug-related criminal conviction, effect on certain eviction proceedings. — 1. A civil action brought pursuant to sections 441.710 to 441.880 shall not be precluded even though a criminal prosecution involving the drug-related activity has not been commenced, will not be commenced, has not been concluded or has been concluded without a judgment of conviction.

2. If a criminal prosecution involving the drug-related criminal activity results in a criminal conviction the conviction shall collaterally estop the convicted defendant from challenging the essential allegations of the criminal offense in any subsequent civil proceeding brought pursuant to sections 441.710 to 441.880.

(L. 1997 H.B. 361)



Section 441.810 Discovery in certain eviction proceedings.

Effective 28 Aug 1997

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.810. Discovery in certain eviction proceedings. — The plaintiff shall provide to all defendants a reasonable opportunity, prior to the hearing, to examine all documents or records that are within the plaintiff's possession and which are relevant to the pending action. The court may allow further discovery if further discovery would not unduly delay the action and would ensure fair disposition of the action.

(L. 1997 H.B. 361)



Section 441.820 Protection orders for witnesses in certain eviction proceedings.

Effective 28 Aug 1997

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.820. Protection orders for witnesses in certain eviction proceedings. — The court may issue orders to protect persons that may be called as witnesses in a civil action brought pursuant to sections 441.710 to 441.880. An order may issue upon a showing that the witness has been threatened, intimidated or otherwise has reason to fear for their safety if they are called as a witness in the cause of action. Protective orders issued pursuant to sections 441.710 to 441.880 may include, but are not limited to, the nondisclosure of names, addresses or the in camera examination of witnesses.

(L. 1997 H.B. 361)



Section 441.830 Court authorized to grant preliminary relief to parties in certain eviction proceedings.

Effective 28 Aug 1997

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.830. Court authorized to grant preliminary relief to parties in certain eviction proceedings. — Pursuant to section 441.740, the court may issue restraining orders or grant whatever preliminary relief is necessary to either prevent the commission of drug-related criminal activity on or in the immediate vicinity of the leased premises, or to protect the rights and interests of the parties or those residing in the immediate vicinity of where the premises are located.

(L. 1997 H.B. 361)



Section 441.840 Rent to continue accruing during certain eviction proceedings.

Effective 28 Aug 1997

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.840. Rent to continue accruing during certain eviction proceedings. — A landlord shall be entitled to collect rent due and owing from the tenant during the pendency of a civil action brought pursuant to sections 441.710 to 441.880.

(L. 1997 H.B. 361)



Section 441.850 Certain parties entitled to attorney's fees in certain eviction proceedings, when.

Effective 28 Aug 1997

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.850. Certain parties entitled to attorney's fees in certain eviction proceedings, when. — An interested party or prosecuting attorney that prevails in an action brought pursuant to sections 441.710 to 441.880 shall be entitled to recover from the landlord the reasonable costs of prosecuting the suit, including but not limited to reasonable attorney's fees, if the landlord failed to take reasonable corrective action within thirty days after having received a written request to do so by the prevailing plaintiff.

(L. 1997 H.B. 361)



Section 441.860 Remedies cumulative.

Effective 28 Aug 1997

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.860. Remedies cumulative. — The remedies authorized by sections 441.710 to 441.880 shall be cumulative with each other and shall be in addition to, not in lieu of, any other remedies available at law or in equity.

(L. 1997 H.B. 361)



Section 441.870 Immunity from civil liability in certain eviction proceedings, granted when.

Effective 28 Aug 1997

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.870. Immunity from civil liability in certain eviction proceedings, granted when. — Any person or organization that institutes or participates in an action brought pursuant to sections 441.710 to 441.880 shall be immune from civil liability for actions performed in good faith and in the furtherance of the cause of action.

(L. 1997 H.B. 361)



Section 441.880 Stay of execution of eviction order, when — notification of interested parties — probationary tenancy, failure to comply results in removal of stay of execution — prior conduct actionable — compliance with probationary tenancy can result in dismissal of cause of action.

Effective 28 Aug 1997

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

441.880. Stay of execution of eviction order, when — notification of interested parties — probationary tenancy, failure to comply results in removal of stay of execution — prior conduct actionable — compliance with probationary tenancy can result in dismissal of cause of action. — 1. Upon application of a person subject to removal or eviction, the court shall stay execution of an order for removal or eviction if the movant establishes and the court finds all of the following:

(1) The person is a drug user and drug dependent, and will promptly enter a court-approved drug treatment program, or the tenant did not aid or assist in the drug-related criminal activity;

(2) The activity which is the subject of the action did not occur within one thousand feet of a school or did not involve the sale or distribution of drugs to minors;

(3) A weapon or firearm was not used or possessed in connection with the activity that is the subject of the action;

(4) The court has not or will not issue a protective order pursuant to section 441.820;

(5) The movant has not previously received a stay of execution for cause brought pursuant to sections 441.710 to 441.880; and

(6) The stay of execution will not endanger the safety, health or well-being of the surrounding community or the plaintiff.

2. The plaintiff, or any interested party who submits a written request to the court to be notified of an application for a stay of execution, shall be provided reasonable notice of, and an opportunity to be heard at, all hearings relating to a stay of execution sought pursuant to this section.

3. If the court stays execution of a removal or eviction order pursuant to subsection 1 of this section, then the court shall place the movant on probationary tenancy. The period of probationary tenancy shall last either six months or for the duration of the lease agreement between the landlord and the tenant, whichever is shorter. The court may impose or modify such terms and conditions of probationary tenancy as are necessary to further the purposes of sections 441.710 to 441.880 or to protect the safety, health or well-being of the surrounding community or the parties. If a defendant is determined by the court to be a drug user and drug dependent, the terms and conditions of probationary tenancy may include, but are not limited to, the periodic drug testing of the defendant, a program of reasonable community service and prompt entry into and participation in a court-approved drug treatment program.

4. Following a motion by the plaintiff alleging defendant's noncompliance with the terms and conditions of probationary tenancy, and a five-day written notice served on the defendant specifying the time and place of the hearing and the particulars of the alleged noncompliance, the court may conduct a hearing on the motion. If the defendant is found by the court to have materially failed to comply with any terms or conditions of probationary tenancy, then the court shall immediately rescind the stay of execution. Any hearing held pursuant to this section shall be expedited and shall be held within five days of the court certification of service of the written notice on the defendant.

5. Nothing in sections 441.710 to 441.880 shall impair the right of a party to seek the eviction or removal of a tenant or person for conduct occurring subsequent to the events giving rise to the initial cause of action, and sections 441.710 to 441.880 shall not impair the right of a landlord to refuse to extend or renew a lease or tenancy pursuant to existing law.

6. Following a motion by the defendant alleging that the defendant has substantially complied with the terms and conditions of probation and that the defendant no longer poses a risk to the safety, health or well-being of the surrounding community or parties, and a five-day written notice served on the plaintiff specifying the time and place of the hearing and the particulars of the motion, the court may conduct a hearing on the motion. Upon finding sufficient evidence to support the motion, the court shall discharge the order of eviction or removal and shall dismiss the cause of action. The order of eviction or removal shall automatically be deemed discharged and the cause of action automatically deemed dismissed upon expiration of the term of probationary tenancy.

(L. 1997 H.B. 361)






Chapter 442 Titles and Conveyance of Real Estate

Chapter Cross References



Section 442.010 Definitions.

Effective 01 Mar 2011, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.010. Definitions. — When used in this chapter unless otherwise apparent from the context:

(1) The term "adult" shall be construed as meaning any person who is eighteen years of age or older;

(2) The term "minor" shall be construed as meaning any person who is less than eighteen years of age;

(3) The term "real estate" shall be construed as coextensive in meaning with lands, tenements and hereditaments, and as embracing all chattels real and as including a manufactured home as defined in section 700.010, which is real estate as defined in subsection 7 of section 442.015.

(RSMo 1939 § 3439, A.L. 1974 2d Ex. Sess. S.B. 2, A.L. 2010 S.B. 630)

Prior revisions: 1929 § 3052; 1919 § 2211; 1909 § 2822

Effective 3-01-11



Section 442.012 Solar energy is a property right — eminent domain not permitted — easement requirements.

Effective 28 Aug 1979

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.012. Solar energy is a property right — eminent domain not permitted — easement requirements. — 1. The right to utilize solar energy is a property right but eminent domain may not be used to obtain such property right.

2. Any easements obtained for the purpose of construction, reconstruction, remodeling or acquisition of a solar energy device shall only be created in writing and shall be subject to the same conveyancing and instrument recording requirements as other easements. Any instrument creating a solar easement shall include, but not be limited to: The vertical and horizontal angles, expressed in degrees, at which the solar easement extends over the real property subject to the solar easement and any terms or conditions or both under which the solar easement is granted or will be terminated. Easements for solar light shall be considered a negative easement and cannot be acquired by prescription but must be negotiated expressly.

(L. 1979 H.B. 71 § 1)



Section 442.014 Private landowner protection act — definitions — conservation easement permitted, when, validity — applicability.

Effective 28 Aug 2011

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.014. Private landowner protection act — definitions — conservation easement permitted, when, validity — applicability. — 1. This act* shall be known and may be cited as the "Private Landowner Protection Act".

2. As used in this section, unless the context otherwise requires, the following terms mean:

(1) "Conservation easement", a nonpossessory interest of a holder in real property imposing limitations or affirmative obligations the purposes of which include retaining or protecting natural, scenic, or open-space values of real property, assuring its availability for agricultural, forest, recreational, or open-space use, protecting natural resources, maintaining or enhancing air or water quality, or preserving the historical, architectural, archaeological, or cultural aspects of real property;

(2) "Holder", any of the following:

(a) A governmental body empowered to hold an interest in real property under the laws of this state or the United States;

(b) A charitable corporation, charitable association, or charitable trust, the purposes, powers, or intent of which include retaining or protecting the natural, scenic, or open-space values of real property, assuring the availability of real property for agricultural, forest, recreational, or open-space use, protecting natural resources, maintaining or enhancing air or water quality, or preserving the historical, architectural, archaeological, or cultural aspects of real property; or

(c) An individual or other private entity;

(3) "Third-party right of enforcement", a right expressly provided in a conservation easement to enforce any of its items granted to a designated governmental body, charitable corporation, charitable association, charitable trust, individual, or any other private entity which, although eligible to be a holder, is not a holder.

3. (1) Except as otherwise provided in this section, a conservation easement may be created, conveyed, recorded, assigned, released, modified, terminated, or otherwise altered or affected in the same manner as other easements. No right or duty in favor of or against a holder and no right in favor of a person having a third-party right of enforcement arises under a conservation easement before its acceptance by the holder and a recordation of the acceptance. Except as provided in subdivision (2) of this subsection, a conservation easement is unlimited in duration unless the instrument creating it provides otherwise.

(2) An interest in real property in existence at the time a conservation easement is created is not impaired by it unless the owner of the interest is a party to the conservation easement or consents to it.

4. (1) An action affecting a conservation easement may be brought by an owner of an interest in real property burdened by the easement; a holder of the easement, a person having a third-party right of enforcement; or a person authorized by other law.

(2) This section does not affect the power of a court to modify or terminate a conservation easement in accordance with the principles of law and equity.

5. A conservation easement is valid even though:

(1) It is not appurtenant to an interest in real property;

(2) It can be or has been assigned to another holder;

(3) It is not of a character that has been recognized traditionally at common law;

(4) It imposes a negative burden that would prevent a landowner from performing acts on the land he or she would otherwise be privileged to perform absent the agreed-upon easement;

(5) It imposes affirmative obligations upon the owner of an interest in the burdened property or upon the holder;

(6) The benefit does not touch or concern real property; or

(7) There is no privity of estate or of contract.

6. Nothing in this section shall affect the ability of any public utility, municipal utility, joint municipal utility commission, rural electric cooperative, telephone cooperative, or public water supply district to acquire an easement, either through negotiation with an owner of an interest in real property or by condemnation, to lay or construct plants or facilities for the transmission or distribution of electricity, natural gas, telecommunications service, water, or the carriage of sewage along or across a conservation easement.

7. This section applies to any interest created after its effective date which complies with this section, whether designated as a conservation easement or as a covenant, equitable servitude, restriction, easement, or otherwise. This section applies to any interest created before its effective date if it would have been enforceable had it been created after its effective date unless retroactive application contravenes the constitution or laws of this state or the United States. This section does not alter the terms of any interest created before its effective date, or impose any additional burden or obligation on any grantor or grantee of such interest, or on their successors or assigns. This section does not invalidate any interest, whether designated as a conservation or preservation easement or as a covenant, equitable servitude, restriction, easement, or otherwise, that is enforceable under other laws of this state.

(L. 2011 H.B. 89 merged with H.B. 458)

*"This act" (H.B. 89 merged with H.B. 458, 2011) contained numerous sections. Consult Disposition of Sections table for a definitive listing.

CROSS REFERENCE:

Nonseverability clause, 640.099



Section 442.015 Conveyance or encumbrance of manufactured homes, requirements — affidavit of affixation — deemed real estate, when — detachment or severance from real estate, effect of.

Effective 01 Mar 2011, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.015. Conveyance or encumbrance of manufactured homes, requirements — affidavit of affixation — deemed real estate, when — detachment or severance from real estate, effect of. — 1. For the purposes of this section, "manufactured home" means a manufactured home as defined in section 700.010. Notwithstanding the foregoing, for the purposes of 11 U.S.C. Section 1322(b)(2), a manufactured home shall be deemed to be real property. For the purposes of this section, a manufactured home is permanently affixed if it is anchored to real estate by attachment to a permanent foundation, constructed in accordance with applicable state and local building codes and manufacturer's specifications as provided in 24 CFR Part 3285, and connected to residential utilities, such as water, gas, electricity, or sewer or septic service.

2. To convey or voluntarily encumber a manufactured home as real estate, the following conditions shall be met:

(1) The manufactured home shall be permanently affixed to real estate;

(2) The ownership interests in the manufactured home and the real estate to which the manufactured home is or shall be permanently affixed shall be identical, provided, however, that the owner of the manufactured home, if not the owner of the real estate, is in possession of the real estate under the terms of a lease in recordable form that has a term that continues for at least twenty years after the date of execution, and the consent of the lessor of the real estate;

(3) The person or persons having an ownership interest in such manufactured home shall execute and record with the recorder of deeds of the county in which the real estate is located an affidavit of affixation as provided in subsection 3 of this section, and satisfy the other applicable requirements of this section; and

(4) Upon receipt of a certified copy of the affidavit of affixation, any person designated for filing the affidavit of affixation with the director of revenue under paragraph (h) of subdivision (1) of subsection 3 of this section shall file the certified copy of affidavit of affixation with the director of revenue as follows:

(a) In a case described in item (i) of subparagraph a. of paragraph (d) of subdivision (1) of subsection 3 of this section, the certified copy of the affidavit of affixation and the original manufacturer's certificate of origin, each as recorded in the county in which the real estate is located, shall be filed with the director of revenue under subsection 1 of section 700.111;

(b) In a case described in item (i) of subparagraph b. of paragraph (d) of subdivision (1) of subsection 3 of this section, the certified copy of the affidavit of affixation, as recorded in the county in which the real estate is located, and the original certificate of title shall be filed with the director of revenue under subsection 2 of section 700.111; and

(c) In a case described in item (ii) of subparagraph a. of paragraph (d) of subdivision (1), item (ii) of subparagraph b. of paragraph (d) of subdivision (1), or paragraph (f) of subdivision (1) of subsection 3 of this section, the certified copy of the affidavit of affixation, as recorded in the county in which the real estate is located and an application for confirmation of conversion shall be filed with the director of revenue under subsection 3 of section 700.111.

3. (1) An affidavit of affixation shall contain or be accompanied by:

(a) The name of the manufacturer, the make, the model name, the model year, the dimensions, and the manufacturer's serial number of the manufactured home, and whether the manufactured home is new or used;

(b) a. A statement that the party executing the affidavit is the owner of the real estate described therein; or

b. If not the owner of the real estate:

(i) A statement that the party executing the affidavit is in possession of the real estate under the terms of a lease in recordable form that has a term that continues for at least twenty years after the date of execution of the affidavit; and

(ii) The consent of the lessor of the real estate endorsed upon or attached to the affidavit and acknowledged or proved in the manner as to entitle a conveyance to be recorded;

(c) The street address and the legal description of the real estate to which the manufactured home is or shall be permanently affixed;

(d) a. If the manufactured home is not covered by a certificate of title, a statement by the owner to that effect, and either:

(i) A statement by the owner of the manufactured home that the manufactured home is covered by a manufacturer's certificate of origin, the date the manufacturer's certificate of origin was issued, the manufacturer's serial number, and a statement that annexed to the affidavit of affixation is the original manufacturer's certificate of origin for the manufactured home, duly endorsed to the owner of the manufactured home, and that the owner of the manufactured home shall surrender the manufacturer's certificate of origin to the director of revenue; or

(ii) A statement that the owner of the manufactured home, after diligent search and inquiry, is unable to produce the original manufacturer's certificate of origin for the manufactured home and that the owner of the manufactured home shall apply to the director of revenue for a confirmation of conversion of the manufactured home; or

b. If the manufactured home is covered by a certificate of title, either:

(i) A statement by the owner of the manufactured home that the manufactured home is covered by a certificate of title, the date the title was issued, the title number, and that the owner of the manufactured home shall surrender the title; or

(ii) A statement that the owner of the manufactured home, after diligent search and inquiry, is unable to produce the certificate of title for the manufactured home and that the owner of the manufactured home shall apply to the director of revenue for a confirmation of conversion of the manufactured home;

(e) A statement whether or not the manufactured home is subject to one or more security interests or liens and:

a. If the manufactured home is subject to one or more security interests or liens, the name and address of each party holding a security interest in or lien on the manufactured home, including but not limited to, each holder shown on any certificate of title issued by the director of revenue, if any, the original principal amount secured by each security interest or lien, and a statement that the security interest or lien shall be released; or

b. A statement that each security interest in or lien on the manufactured home, if any, has been released, together with due proof of each such release;

(f) If the manufactured home is covered by neither a manufacturer's certificate of origin nor a certificate of title, a statement by the owner of the manufactured home to that effect and that the owner of the manufactured home shall apply to the director of revenue for a confirmation of conversion of the manufactured home;

(g) A statement that the manufactured home is or shall be permanently affixed to the real estate; and

(h) The name and address of a person designated for filing the certified copy of the affidavit of affixation with the director of revenue, after it has been duly recorded in the real estate records, as provided in subsection 5 of this section.

(2) An affidavit of affixation shall be duly acknowledged or proved in like manner as to entitle a conveyance to be recorded, and when so acknowledged or proved and upon payment of the lawful fees therefor, the recorder of deeds shall immediately cause the affidavit of affixation and any attachments to be duly recorded and indexed in the same manner as other instruments affecting real property.

(3) The affidavit of affixation shall be accompanied by an applicable fee for recording and issuing a certified copy of such affidavit.

4. Neither the act of permanently affixing a manufactured home to real estate nor the recording of the affidavit of affixation shall impair the rights of any holder of a security interest in or lien on a manufactured home perfected as provided in section 700.350, unless and until the due filing with and acceptance by the director of revenue of an application to surrender the title as provided in subsection 2 of section 700.111, and the release of such security interest or lien as provided in section 700.370. Upon the filing of such a release, the security interest or lien perfected under section 700.350 is terminated.

5. The recorder of deeds shall deliver a certified copy of the affidavit of affixation and all attachments thereto to the person or party delivering the documents to the recorder for record. Upon receipt of a certified copy of the affidavit of affixation by the person designated therein, such person shall deliver for filing to the director of revenue such certified copy of the affidavit of affixation and the other documents as provided in subdivision (4) of subsection 2 of this section.

6. A manufactured home shall be deemed to be real estate when all of the following events have occurred:

(1) The manufactured home is permanently affixed to land as provided in subsection 1 of this section;

(2) An affidavit of affixation conforming to the requirements of subsection 3 of this section has been recorded in the conveyance records in the office of the county recorder in the county where the manufactured home is permanently affixed;

(3) A certified copy of the affidavit of affixation has been delivered for filing to the director of revenue as provided in subsection 5 of this section; and

(4) The requirements of subsections 1 to 3 of section 700.111, as applicable, have been satisfied.

7. Upon the satisfaction of the requirements of subsection 6 of this section, such manufactured home shall be deemed to be real estate; any mortgage, deed of trust, lien, or security interest which can attach to land, buildings erected thereon or fixtures affixed thereto shall attach as of the date of its recording in the same manner as if the manufactured home were built from ordinary building materials on site. Title to such manufactured home shall be transferred by deed or other form of conveyance that is effective to transfer an interest in real estate, together with the land to which such structure has been affixed. The manufactured home shall be deemed to be real estate and shall be governed by the laws applicable to real estate.

8. Except as provided in subsections 3, 5, 6, and 7 of this section, an affidavit of affixation is not necessary or effective to convey or encumber a manufactured home or to change the character of the manufactured home to real estate. No conveyance of land upon which is located a manufactured home for which no affidavit of affixation has been recorded or for which an affidavit of severance has been recorded shall effect a conveyance or transfer of any interest in said manufactured home. Any such conveyance or transfer of such manufactured home may only be made under the provisions of chapter 700 and any agreement by any party to the transaction whereby the requirements of this subsection are waived shall be void as contrary to public policy.

9. Nothing in this section shall impair any rights existing under law prior to August 28, 2010, of anyone claiming an interest in the manufactured home.

10. (1) If and when a manufactured home for which an affidavit of affixation has been recorded is detached or severed from the real estate to which it is affixed, the person or persons having an interest in the real estate shall record an affidavit of severance in the records of real property conveyances of the county in which the affidavit of affixation with respect to the manufactured home is recorded. The affidavit of severance shall contain or be accompanied by:

(a) The name, residence, and mailing address of the owner of the manufactured home;

(b) A description of the manufactured home including the name of the manufacturer, the make, the model name, the model year, the dimensions, and the manufacturer's serial number of the manufactured home and whether it is new or used;

(c) The book number, page number, and date of recordation of the affidavit of affixation;

(d) A statement:

a. Of any facts or information known to the party executing the affidavit that could affect the validity of the title of the manufactured home or the existence or nonexistence of a security interest in or lien on it; or

b. That no such facts or information are known to such party;

(e) A declaration by an attorney-at-law duly admitted to practice in the courts of the state of Missouri or an agent of a title insurance company duly licensed to issue policies of title insurance in the state of Missouri that:

a. The manufactured home is free and clear of, or has been released from, all recorded security interests, liens, and encumbrances; and

b. Any facts or information known to him or her that could affect the validity of the title of the manufactured home or the existence or nonexistence of a security interest in or lien on it; or

c. That no such facts or information are known to him or her; and

(f) The name and address of the person designated for filing the certified copy of the affidavit of severance with the director of revenue, after it has been duly recorded in the real estate records, as provided in subsection 11 of this section.

(2) The affidavit of severance shall be duly acknowledged or proved in like manner as to entitle a conveyance to be recorded, and when so acknowledged or proved and upon payment of the lawful fees therefor, such recorder of deeds shall immediately cause the affidavit of severance and any attachments thereto to be duly recorded and indexed in the same manner as other instruments affecting real property.

(3) The affidavit of severance shall also be accompanied by an applicable fee for recording and issuing a certified copy of such affidavit.

11. The recorder of deeds shall deliver a certified copy of the affidavit of severance to the person or party delivering the documents to the recorder for record. Upon receipt of a certified copy of the affidavit of severance, the person designated therein shall deliver such certified copy of the affidavit of severance and the other documents, as provided in subdivision (1) of subsection 10 of this section, to the director of revenue.

(L. 2010 S.B. 630)

Effective 3-01-11



Section 442.018 Publication of certain real estate transactions.

Effective 28 Aug 2009

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.018. Publication of certain real estate transactions. — All public advertisements and orders of publication required by law to be made, including but not limited to amendments to the Missouri Constitution, legal publications affecting all sales of real estate under a power of sale contained in any mortgage or deed of trust, and other legal publications affecting the title to real estate, shall be published in a newspaper of general circulation, qualified under the provisions of section 493.050, and persons responsible for orders of publication described in sections 443.310 and 443.320 shall be subject to the prohibitions in sections 493.130 and 493.140.

(L. 2009 H.B. 481 § 2)

CROSS REFERENCE:

Transactions, publication of required, when, 493.055



Section 442.020 Conveyances of lands.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.020. Conveyances of lands. — Conveyances of lands, or of any estate or interest therein, may be made by deed executed by any person having authority to convey the same, or by his agent or attorney, and acknowledged and recorded as herein directed, without any other act or ceremony whatever.

(RSMo 1939 § 3401)

Prior revisions: 1929 § 3014; 1919 § 2174; 1909 § 2787

CROSS REFERENCE:

Statute of frauds--conveyances to be in writing, 432.010

(1953) Conveyance of lots by reference to recorded plat on which tract was designated as private street, creates perpetual easement in such tract for street purposes in purchasers of lots abutting thereon and their successors. Larkin v. Kieselmann (Mo.), 259 S.W.2d 785.

(1953) Because of statutory provisions for transfer of land by deed and the recording thereof, the reservation by grantor in a deed of the power to sell, rent, lease or otherwise dispose of land during his lifetime, while including the power to revoke the deed, is not invalid nor is such a deed a testamentary disposition of land. St. Louis County Nat. Bank v. Fielder, 364 Mo. 207, 260 S.W.2d 483.

(1967) A contingent remainder is an “interest” in land within the meaning of this section. McNeal v. Bonnel (Mo.), 412 S.W.2d 167.



Section 442.025 Conveyance to self and others to create joint estate.

Effective 28 Aug 1953

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.025. Conveyance to self and others to create joint estate. — 1. Any person or persons owning real estate, or any interest therein, which he or they have power to convey, may effectively convey such real estate by a conveyance naming himself or themselves and another person or persons, or one or more of themselves and another person or persons, as grantees, and the conveyance has the same effect as to whether it creates a joint tenancy, or tenancy by the entireties, or tenancy in common, or tenancy in partnership, as if it were a conveyance from a stranger who owned the real estate to the persons named as grantees in the conveyance.

2. Any two or more persons owning real estate, or any interest therein, which they have power to convey, may effectively convey such real estate by a conveyance naming one, or more than one, or all such persons as grantees, and the conveyance has the same effect, as to whether it creates a separate ownership, or a joint tenancy, or tenancy by the entireties, or tenancy in common, or tenancy in partnership, as if it were a conveyance from a stranger who owned the real estate, to the persons named as grantees in the conveyance.

3. Any "person" mentioned in this section may be a married person, and any "persons" so mentioned may be persons married to each other.

(L. 1953 p. 615 § 442.024)

CROSS REFERENCE:

Homestead, conveyance requirements, 513.475

(1954) Tenants in common in trust estate, consisting of personal property, having power to alter or amend trust agreement, could make such changes as were necessary to change their ownership to joint tenancy with right of survivorship. Creek v. Union National Bank (Mo.), 266 S.W.2d 737.

(1960) Conveyance to two persons with habendum clause reciting that grantees are to hold “as joint tenants, and not as tenants in common, with right of survivorship, and to their heirs and assigns forever” created joint tenancy and the right of survivorship was defeated by a subsequent conveyance by one of joint tenants. McClendon v. Johnson (Mo.), 337 S.W.2d 77.

(1961) A deed executed in 1943 by owner of land to his wife conveying an interest in real estate and reciting that under the deed the first party was reserving unto himself a co-tenancy by the entirety with the party of the second part in and to said premises, the intention being to vest fee simple title in the premises in the grantor and grantee, husband and wife, by the entirety with the right of survivorship held to create an estate by the entirety. Kluck v. Metsger (Mo.), 349 S.W.2d 919.



Section 442.030 Conveyance of property of spouse — covenants.

Effective 28 Aug 2001

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.030. Conveyance of property of spouse — covenants. — A husband and wife may convey the real estate of the husband or wife by their joint deed acknowledged and certified as herein provided. Where the property conveyed is owned by the husband and wife as an estate by the entirety, then both shall be bound by the covenants therein expressed or implied.

(RSMo 1939 § 3402, A.L. 2001 H.B. 537)

Prior revisions: 1929 § 3015; 1919 § 2175; 1909 § 2788

CROSS REFERENCES:

Conveyance by joint deed of husband or wife and guardian of spouse, when authorized, 451.300

Homestead, how conveyed, 513.475

(1956) Where acknowledgment on deed of husband and wife conveying a perpetual easement for right-of-way was fraudulent, the deed was sufficient to convey the easement but insufficient to release inchoate dower. McCoy v. N.W. Electric Power Co-op. (Mo.), 297 S.W.2d 390.



Section 442.035 Conveyance of estates by the entireties by minors or disabled persons, conservator's powers and duties.

Effective 01 Jul 1997, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.035. Conveyance of estates by the entireties by minors or disabled persons, conservator's powers and duties. — 1. If any property, real or personal, including homestead property, is held by a husband and wife as tenants by the entirety, whether such entireties estate was created before or is created after July 1, 1997, and if one spouse is an adult and competent and the other spouse is under the age of eighteen or disabled as defined in chapter 475, or if both spouses are under the age of eighteen or disabled, or if one spouse is under the age of eighteen and the other is disabled, the conservator of any such spouse, subject to the provisions of subsections 2 and 3 shall have full power to act for such conservator's protectee and to do all things with respect to the property that the protectee could do if such protectee were an adult and competent; and without limiting the generality of the foregoing, the conservator acting with the other spouse or the other conservator may sell, convey, exchange, mortgage or pledge to secure loans of cash or purchase money, lease, invest, reinvest, partition the property or its proceeds in equal shares, convert the property or its proceeds into a tenancy in common in equal shares, or otherwise dispose of the property.

2. The power confirmed in a conservator by this section shall at all times be subject to the approval, control, and supervision of the probate division of the circuit court having venue of the conservatorship. Either the conservator or the adult and competent spouse may petition or apply to the appropriate court for approval of an agreed proposed disposition of property held by entireties. In the event the court finds that the proposed disposition is fair and equitable to the protectee taking into consideration all of the circumstances of the case including the proper interests of the other spouse, the court shall make appropriate authorization of disposition and such orders as are necessary and proper in the case. Insofar as is practicable, procedure in the probate division of the circuit court shall be in accord with the procedure provided in chapter 475 for a similar type of disposition of property. The court in its discretion may tax the costs against both parties in equal or unequal shares, or solely against one party, or solely against the other party.

3. If one of the spouses who hold by entireties is the conservator of the other spouse, such conservator shall not represent such conservator's protectee in any negotiations for agreement respecting disposition of the entireties property or in any proceedings for approval of an agreed proposed disposition of such property, but in all such matters the protectee shall be represented by a guardian ad litem. In such cases, on petition or application by the adult and competent spouse, acting individually or as conservator, for disposition of the entireties property, the court shall appoint a guardian ad litem to represent the protectee in the matter of a proposed disposition of the property, and the guardian ad litem shall represent the protectee in any negotiations for agreement with the adult and competent spouse and in any proceedings for approval of the agreed proposed disposition of the property. In the event the agreed proposed disposition is approved by the court, the guardian ad litem shall be discharged and the conservator shall resume such conservator's full conservatorship and shall do all things necessary to carry into effect the disposition of the property as approved pursuant to authorization and orders by the court. In the event no agreement is reached after a reasonable time with reference to disposition of the property, the guardian ad litem shall be discharged.

4. This section has no application to the conveyance, encumbrance or sale of property by a person under the age of eighteen who holds such property as a tenant by the entirety and who is authorized by law to make such conveyance, encumbrance or sale in person.

(L. 1959 H.B. 225 § 1, A.L. 1974 2d Ex. Sess. S.B. 2, A.L. 1978 H.B. 1634, A.L. 1983 S.B. 44 & 45, A.L. 1996 S.B. 869)

Effective 7-01-97



Section 442.040 Person under eighteen years of age may join in conveyance with adult spouse.

Effective 07 Jan 1975, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.040. Person under eighteen years of age may join in conveyance with adult spouse. — When any person under eighteen years of age is married to an adult who has or claims any interest in real estate and wishes to convey, encumber, lease or otherwise dispose or affect the same, the minor shall be deemed of age for the purpose of joining with his adult spouse in the execution of any instrument affecting the spouse's real estate.

(RSMo 1939 § 374, A. 1949 S.B. 1124, A.L. 1959 S.B. 140, A.L. 1974 2d Ex. Sess. S.B. 2)

Effective 1-07-75



Section 442.060 Private or public corporations may convey real estate.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.060. Private or public corporations may convey real estate. — Any corporation, private or public, or otherwise organized, authorized to hold real estate, may convey the same by deed, sealed with the common seal of such corporation, and signed by the president or presiding member or trustee thereof; or any other officer, who by virtue of holding any designated office, the incumbent of which is authorized to perform such duties on behalf of the corporation, by resolution of its governing board, which resolution may contain a general authority to convey or may be limited to a specific case or to any class of cases; and such deed, when acknowledged or proved, as other deeds of real estate are by law required to be acknowledged or proved, shall be recorded in the proper office and have like effect as other deeds; provided, however, that nothing in this section contained shall be construed to grant any power not heretofore granted to any municipal corporation or to any county or to any political subdivision of this state.

(RSMo 1939 § 3404)

Prior revisions: 1929 § 3017; 1919 § 2177; 1909 § 2790

CROSS REFERENCES:

Banks and trust companies, power to take and hold real estate, 362.165

Ultra vires conveyance by corporation, effect, 351.395



Section 442.070 Person may convey, notwithstanding adverse possession.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.070. Person may convey, notwithstanding adverse possession. — Any person claiming title to real estate may, notwithstanding there may be an adverse possession thereof, sell and convey his interest therein, in the same manner and with like effect as if he was in the actual possession thereof.

(RSMo 1939 § 3405)

Prior revisions: 1929 § 3018; 1919 § 2178; 1909 § 2791



Section 442.080 Conveyances by persons under eighteen years of age binding, when.

Effective 07 Jan 1975, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.080. Conveyances by persons under eighteen years of age binding, when. — All deeds, mortgages, deeds of trust and other instruments affecting title to real estate hereafter executed by any person under the age of eighteen shall be binding upon such person under the age of eighteen unless he shall file a deed or other instrument duly acknowledged in the office of the recorder of deeds where the land is situate, disaffirming the same, within two years after the disability of the minority is removed.

(RSMo 1939 § 3446, A. 1949 S.B. 1124, A.L. 1974 2d Ex. Sess. S.B. 2)

Prior revisions: 1929 § 3059; 1919 § 2218

Effective 1-07-75

(1960) Where emancipated minor, after misrepresenting his age, entered into a contract to mortgage residence property then purchased, and made a down payment thereon and certain payments on the mortgage, he would not be permitted to recover the payments made on the mortgage and a judgment on a counterclaim making him liable under the mortgage and decreeing foreclosure thereof and directing a general levy to recover the balance of any deficiency was held good on the ground that such expenses were for necessaries. Merrick v. Stephens (A.), 337 S.W.2d 713.



Section 442.090 Conveyances by minor veterans valid when necessary to obtain advantage of federal law.

Effective 28 Aug 1999

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.090. Conveyances by minor veterans valid when necessary to obtain advantage of federal law. — 1. For the purposes of taking advantage of the Servicemen's Readjustment Act of 1944, as amended, any person who is a resident of Missouri and who served honorably in the active military or naval service of the United States may execute a deed of trust, mortgage, or other instrument, affecting the title to or disposition of real or personal property, or a power of attorney, the validity of which is governed by the law of this state.

2. For the purpose of taking advantage of such federal act, as amended, such person may also contract, or borrow money, for the purchase or construction of homes, farms and business property whether the money is to be used in purchasing residential property or in constructing a dwelling on unimproved property owned by the veteran to be occupied as his or her home.

3. For the purposes of taking advantage of such federal act, as amended, such person may also borrow money for the purpose of making repairs, alterations, or improvements in, or paying delinquent indebtedness, taxes, or special assessments on residential property owned by the veteran and used by him or her as his or her home.

4. For the purposes of taking advantage of such federal act, as amended, such person may also borrow money to purchase any land, buildings, livestock, equipment, machinery or implements, or in repairing, altering, or improving any buildings or equipment, to be used in farming operations, borrow money to purchase any business, land, buildings, supplies, equipment, machinery, or tools to be used in pursuing a gainful occupation, other than farming, and to borrow money, enter into a contract, agreement or other instrument in writing as may be necessary pursuant to the Servicemen's Readjustment Act of 1944, as amended.

(L. 1945 p. 1182 § 1, A.L. 1953 p. 616, A.L. 1999 H.B. 136 merged with S.B. 188)



Section 442.095 Sections 442.090 to 442.120 applicable to whom.

Effective 28 Aug 1999

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.095. Sections 442.090 to 442.120 applicable to whom. — The provisions of sections 442.090 to 442.120 inclusive shall apply to any person otherwise eligible for a loan, guaranty, or insurance on a loan, pursuant to the Act of Congress of the United States entitled the Servicemen's Readjustment Act of 1944, as amended, and the minor spouse of any eligible veteran.

(L. 1953 p. 616, A.L. 1999 H.B. 136 merged with S.B. 188)



Section 442.100 Disability of minority removed to enable veterans to acquire or convey property.

Effective 24 Jul 1945, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.100. Disability of minority removed to enable veterans to acquire or convey property. — 1. The disability of minority of any person not under the age of eighteen otherwise eligible for guaranty of loan pursuant to the Servicemen's Readjustment Act of 1944, as amended, and of the spouse of such person, is hereby removed solely for the purposes of acquiring or encumbering, or selling and conveying property and the incurring of indebtedness or obligations incident to either or both, or the refinancing thereof, and litigating or settling controversies arising therefrom, if all or part of the obligations incident to such transaction be guaranteed by the administrator of veterans' affairs pursuant to such act and an application signed by such minor, or if the property is covered by a loan so guaranteed; provided, nevertheless, that sections 442.090 to 442.120 shall not be construed to impose any other or greater rights or liabilities than would exist if such person and such spouse were each above the age of twenty-one years.

2. Any person who signs any deed of trust, mortgage, contract, agreement, conveyance or other instrument in writing for the purposes required by the provisions of the Servicemen's Readjustment Act of 1944, as amended, if under the age of twenty-one years but not under the age of eighteen years when such instrument is executed, shall not have the right to repudiate the written obligation so made upon reaching the age of twenty-one years for the reason that he or she was under the age of twenty-one years when signing such instrument.

3. Any instrument executed prior to the effective date of sections 442.100 to 442.120* by a person in obtaining guaranty of a loan pursuant to the Servicemen's Readjustment Act of 1944, as amended, only who is under the age of twenty-one years but not under the age of eighteen years when signing such instrument is hereby validated, ratified and confirmed.

(L. 1945 p. 1182 § 2, A.L. 1999 H.B. 136 merged with S.B. 188)

*Effective date of §§ 442.100 to 442.120 was July 24, 1945.



Section 442.110 Honorable discharge of veteran, evidence necessary.

Effective 24 Jul 1945, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.110. Honorable discharge of veteran, evidence necessary. — The record of the discharged veteran in the office of the recorder of deeds of the county of his or her residence, or other official evidence, in writing, of such person's discharge, other than dishonorable, from the military service, as provided for in sections 442.100 to 442.120, shall be deemed and taken as establishing prima facie evidence of such person's eligibility hereunder.

(L. 1945 p. 1182 § 3)



Section 442.120 Loans to underage servicemen authorized.

Effective 24 Jul 1945, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.120. Loans to underage servicemen authorized. — Any person, either natural or corporate, residing or authorized to do business in the state of Missouri, the investment powers of whom or which are governed by statute, is hereby empowered and authorized to make any loan guaranteed as provided by the Servicemen's Readjustment Act of 1944, or for which there is a commitment to so guarantee, or for which a conditional guarantee has been issued, notwithstanding any other provision of law to the contrary relating to powers or authority of such person.

(L. 1945 p. 1182 § 4)



Section 442.130 Execution of deeds and other conveyances.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.130. Execution of deeds and other conveyances. — All deeds or other conveyances of lands, or of any estate or interest therein, shall be subscribed by the party granting the same, or by his lawful agent, and shall be acknowledged or proved and certified in the manner herein prescribed.

(RSMo 1939 § 3406)

Prior revisions: 1929 § 3019; 1919 § 2179; 1909 § 2792

(2002) Section only requires the grantor actually conveying the interest in real property to subscribe a deed. Beck v. Beck, 90 S.W.3d 509 (Mo.App.E.D.).



Section 442.140 Execution of deeds in foreign language — translation — recording.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.140. Execution of deeds in foreign language — translation — recording. — 1. All deeds, mortgages or other instruments of writing conveying or affecting real estate, and all proofs and acknowledgments of the same executed in a foreign country, and in accordance with the laws of this state, may be made and taken in the language of such country.

2. And the same, accompanied with a sworn translation in English of the same, by the recorder of land titles in the county where recorded, shall be entitled to record and be received in evidence in any court in this state, in like manner as if the same were originally written in the English language.

(RSMo 1939 § 3412)

Prior revisions: 1929 § 3025; 1919 § 2184; 1909 § 2795



Section 442.150 Proof or acknowledgment, by whom taken.

Effective 28 Aug 1949

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.150. Proof or acknowledgment, by whom taken. — The proof or acknowledgment of every conveyance or instrument in writing affecting real estate in law or equity, including deeds of married women, shall be taken by some one of the following courts or officers:

(1) If acknowledged or proved within this state, by some court having a seal, or some judge, justice or clerk thereof, or a notary public; or

(2) If acknowledged or proved without this state and within the United States, by any notary public or by any court of the United States, or of any state or territory, having a seal, or the clerk of any such court or any commissioner appointed by the governor of this state to take the acknowledgment of deeds;

(3) If acknowledged or proved without the United States, by any court of any state, kingdom or empire having a seal or the mayor or chief officer of any city or town having an official seal or by any minister or consular officer of the United States or notary public having a seal.

(RSMo 1939 § 3408, A. 1949 S.B. 1124)

Prior revisions: 1929 § 3021; 1919 § 2181; 1909 § 2794

CROSS REFERENCES:

Acknowledgment of deed of trust taken before trustee in said deed deemed valid, when, 443.030

Commissioners of deeds in sister states, appointment, oath, powers, 486.100 to 486.140



Section 442.155 Acknowledgment of instruments not affecting lands — certificate — curative provision.

Effective 28 Aug 1951

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.155. Acknowledgment of instruments not affecting lands — certificate — curative provision. — 1. All officers within or without the state of Missouri now by the laws of this state authorized to take the proof or acknowledgment of any conveyance or other instrument in writing affecting real estate, shall have the power to take the proof or acknowledgment of any instrument in writing.

2. The certificate of the proof or acknowledgment shall be the same as now provided by law for the certificate of proof of acknowledgment to conveyances or other instruments in writing affecting real estate.

3. Any such proof or acknowledgment heretofore taken by any such officer of any instrument in writing not affecting real estate and which proof or acknowledgment was taken in conformity with the then existing law providing for the proof or acknowledgment of conveyances or other instruments in writing affecting real estate, are hereby validated and legalized for all purposes from and after the effective date of this section. It shall not be necessary to rerecord any such instrument.

(L. 1951 p. 751 §§ 1, 2, 3)



Section 442.160 Acknowledgments of instruments by persons in military service — form — instruments previously acknowledged validated, when.

Effective 12 Jun 1991, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.160. Acknowledgments of instruments by persons in military service — form — instruments previously acknowledged validated, when. — 1. Any commissioned officer, other than a commissioned warrant officer, of any of the Armed Forces of the United States, whether or not on active duty, may take proof or acknowledgment of any instrument in writing, of any member of any of the Armed Forces of the United States, whether or not on active duty, with like effect as if the same were taken within the state of Missouri by a notary public. If any instrument in writing so acknowledged by such member of the Armed Forces of the United States be of such a nature as to require a joint or separate acknowledgment of his or her spouse, such officers may take the acknowledgment of such spouse.

2. Such officer shall certify the act, stating the time and place thereof, over his signature, setting forth his grade, serial number, branch of service (Army, Navy, etc.), and permanent mailing address. If such officer shall omit from his certificate the place thereof, serial number, branch of service, and permanent mailing address, or any of them, it shall be deemed to have been done for reasons of security and shall not invalidate such certificate. The signature of any such officer, together with his grade, shall be prima facie evidence of his authority.

3. Any form of acknowledgment complying with the requirements of this section may be used, and the following form shall be taken to satisfy all requirements of this section:

­

­

4. All such proof or acknowledgment of any instrument in writing heretofore made and which was not in conformity with the requirements of the laws at that time, but are in conformity with the requirements of this section, are hereby validated and legalized for all purposes from and after June 12, 1991. It shall not be necessary to rerecord any such instrument.

(RSMo 1939 § 3410, A.L. 1951 p. 749, A.L. 1991 S.B. 358)

Prior revisions: 1929 § 3023; 1919 § 2182

Effective 6-12-91



Section 442.180 Certificate to be endorsed on conveyance.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.180. Certificate to be endorsed on conveyance. — Every court or officer taking the proof or acknowledgment of any conveyance or instrument of writing affecting real estate, or the relinquishment of the dower of a married woman, shall grant a certificate thereof, and cause the same to be endorsed on such conveyance or instrument of writing.

(RSMo 1939 § 3413)

Prior revisions: 1929 § 3026; 1919 § 2185; 1909 § 2796



Section 442.190 Certificate, how made.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.190. Certificate, how made. — Such certificate shall be

(1) When granted by a court, under the seal of the court;

(2) When granted by the clerk of the court, under the hand of the clerk and seal of the court of which he is clerk;

(3) When granted by an officer who has a seal of office, under the hand and official seal of such officer;

(4) When granted by an officer who has no seal of office, under the hand of such officer.

(RSMo 1939 § 3414)

Prior revisions: 1929 § 3027; 1919 § 2186; 1909 § 2797



Section 442.200 Identity of persons making acknowledgments, how ascertained.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.200. Identity of persons making acknowledgments, how ascertained. — No acknowledgment of any instrument in writing conveying real estate, or whereby any real estate may be affected, shall be taken, unless the persons offering to make such acknowledgment shall be personally known to at least one judge of the court, or to the officer taking the same, to be the person whose name is subscribed to such instrument as a party thereto, or shall be proved to be such by at least two credible witnesses.

(RSMo 1939 § 3415)

Prior revisions: 1929 § 3028; 1919 § 2187; 1909 § 2798



Section 442.210 Certificate of acknowledgment — contents.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.210. Certificate of acknowledgment — contents. — 1. The certificate of acknowledgment shall state the act of acknowledgment, and that the person making the same was personally known to at least one judge of the court, or to the officer granting the certificate, to be the person whose name is subscribed to the instrument as a party thereto, or was proved to be such by at least two witnesses, whose names and places of residence shall be inserted in the certificate; and the following forms of acknowledgment may be used in the case of conveyances or other written instruments affecting real estate; and any acknowledgment so taken and certificate shall be sufficient to satisfy all requirements of law relating to the execution or recording of such instruments (begin in all cases by a caption, specifying the state and place where the acknowledgment is taken):

(1) In case of natural persons acting in their own right

On this ______ day of ______, 20______, before me personally appeared A B (or A B and C D), to me known to be the person (or persons) described in and who executed the foregoing instrument, and acknowledged that he (or they) executed the same as his (or their) free act and deed.

(2) In the case of natural persons acting by attorney

On this ______ day of ______, 20______, before me personally appeared A B, to me known to be the person who executed the foregoing instrument in behalf of C D, and acknowledged that he executed the same as the free act and deed of C D.

(3) In the case of corporations or joint stock associations

On this ______ day of ______, 20______, before me appeared A B, to me personally known, who, being by me duly sworn (or affirmed) did say that he is the president (or other officer or agent of the corporation or association), of (describing the corporation or association), and that the seal affixed to foregoing instrument is the corporate seal of said corporation (or association), and that said instrument was signed and sealed in behalf of said corporation (or association) by authority of its board of directors (or trustees), and said A B acknowledged said instrument to be the free act and deed of said corporation (or association).

2. In case the corporation or association has no corporate seal, omit the words "the seal affixed to said instrument is the corporate seal of said corporation (or association), and that", and add at the end of the affidavit clause the words "and that said corporation (or association) has no corporate seal".

3. (In all cases add signature and title of the officer taking the acknowledgment.)

4. When a married woman unites with her husband in the execution of any such instrument, and acknowledges the same in one of the forms above sanctioned, she shall be described in the acknowledgment as his wife, but in all other respects her acknowledgment shall be taken and certified as if she were sole; and no separate examination of a married woman in respect to the execution of any release or dower, or other instrument affecting real estate, shall be required.

(RSMo 1939 § 3416)

Prior revisions: 1929 § 3029; 1919 § 2188; 1909 § 2799



Section 442.220 Conveyances of bounty lands, how acknowledged.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.220. Conveyances of bounty lands, how acknowledged. — Every instrument of writing executed out of this state, and within the United States, which conveys or affects military bounty lands in this state, and which is acknowledged or proved according to the laws and usages of the place where executed, shall be received and recorded in the county where such lands lie.

(RSMo 1939 § 3441)

Prior revisions: 1929 § 3054; 1919 § 2213; 1909 § 2824



Section 442.230 Such instrument valid.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.230. Such instrument valid. — Every such instrument thus acknowledged or proved shall be as effectual and valid as if such acknowledgment or proof had been made in accordance with the laws of this state.

(RSMo 1939 § 3442)

Prior revisions: 1929 § 3055; 1919 § 2214; 1909 § 2825



Section 442.240 Such instrument, filed for record, to impart notice.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.240. Such instrument, filed for record, to impart notice. — Every such instrument which has been filed for record or recorded in the proper office, although such filing or recording may not have been in accordance with any law in force, shall hereafter impart the same notice as if the same had been filed or recorded in accordance with law; and all such deeds hereafter filed or recorded shall, from the time of filing or recording the same, impart the same notice as if the same had been acknowledged or proved and filed or recorded in accordance with the laws regulating the acknowledgment or proof of such instruments executed within this state.

(RSMo 1939 § 3443)

Prior revisions: 1929 § 3056; 1919 § 2215; 1909 § 2826



Section 442.250 Copies to be read in evidence.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.250. Copies to be read in evidence. — Copies of such instruments or of the record of the same, duly certified by the recorder of the county in which the same may have been recorded, shall, upon proof of the loss or destruction of the original instrument, be read in evidence, with like effect and on the same conditions as the original instrument.

(RSMo 1939 § 3444)

Prior revisions: 1929 § 3057; 1919 § 2216; 1909 § 2827



Section 442.260 Proof of execution of instruments.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.260. Proof of execution of instruments. — The proof of the execution of any instrument in writing, conveying real estate, or whereby any real estate may be affected in law or equity, shall be:

(1) By the testimony of a subscribing witness; or

(2) When all the subscribing witnesses are dead or cannot be had, by evidence of the handwriting of the party, and of at least one subscribing witness, given by at least two credible witnesses to each signature.

(RSMo 1939 § 3417)

Prior revisions: 1929 § 3030; 1919 § 2189; 1909 § 2800



Section 442.270 When proof of subscribing witness shall be taken.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.270. When proof of subscribing witness shall be taken. — No proof by a subscribing witness shall be taken, unless such witness shall be personally known to at least one judge of the court, or to the officer taking the proof, to be the person whose name is subscribed to the instrument as a witness thereto or shall be proved to be such by at least two credible witnesses.

(RSMo 1939 § 3418)

Prior revisions: 1929 § 3031; 1919 § 2190; 1909 § 2801



Section 442.280 What subscribing witness shall prove before certificate shall be granted.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.280. What subscribing witness shall prove before certificate shall be granted. — No certificate of such proof shall be granted, unless such subscribing witness shall prove that the person whose name is subscribed thereto as a party is the person who executed the same; that such person executed the instrument, and that such witness subscribed his name as a witness thereof.

(RSMo 1939 § 3419)

Prior revisions: 1929 § 3032; 1919 § 2191; 1909 § 2802



Section 442.290 What facts certificate of proof shall set forth.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.290. What facts certificate of proof shall set forth. — The certificate of such proof shall set forth the following matters:

(1) The fact that such subscribing witness was personally known to at least one judge of the court, or to the officer granting the certificate, to be the person whose name is subscribed to such instrument as a witness thereto or was proved to be such by at least two witnesses, whose names and places of residence shall be inserted in the certificate;

(2) The proof given by such witnesses of the execution of such instrument, and of the facts that the person whose name is subscribed to such instrument as party thereto is the person who executed the same, and that such witness subscribed his name to such instrument as a witness thereof.

(RSMo 1939 § 3420)

Prior revisions: 1929 § 3033; 1919 § 2192; 1909 § 2803



Section 442.300 Proof, when grantor and witnesses are dead.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.300. Proof, when grantor and witnesses are dead. — No proof, by evidence of the handwriting of the party and of a subscribing witness, shall be taken, unless the court or officer taking the same shall be satisfied that all the subscribing witnesses to such instrument are dead or cannot be had to prove the execution thereof.

(RSMo 1939 § 3421)

Prior revisions: 1929 § 3034; 1919 § 2193; 1909 § 2804



Section 442.310 Certificate of proof, when granted.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.310. Certificate of proof, when granted. — No certificate of any such proof shall be granted, unless at least two credible witnesses shall state, on oath or affirmation, that they personally knew the person whose name is subscribed thereto as a party, well know his signature, stating their means of knowledge, and believe the name of the person subscribed thereto as a party was subscribed by such person; nor unless at least two credible witnesses shall, in like manner, state that they personally knew the person whose name is subscribed in such instrument as a witness, well knew his signature, stating their means of knowledge, and believe the name subscribed thereto as a witness was thereto subscribed by such person.

(RSMo 1939 § 3422)

Prior revisions: 1929 § 3035; 1919 § 2194; 1909 § 2805



Section 442.320 Certificate to recite evidence required by section 442.310.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.320. Certificate to recite evidence required by section 442.310. — The certificate of such proof shall set forth the names of the witnesses examined, and their places of residence, the fact that such witnesses were sworn, and the evidence required by section 442.310 to be by them given.

(RSMo 1939 § 3423)

Prior revisions: 1929 § 3036; 1919 § 2195; 1909 § 2806



Section 442.330 Subscribing witnesses, when and how summoned to prove execution of instrument.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.330. Subscribing witnesses, when and how summoned to prove execution of instrument. — Upon the application of any grantee in any instrument in writing required to be recorded or of any person claiming under such grantee, verified by the oath of the applicant, that any witness to such instrument residing in the county where such application is made refuses to appear and testify touching the execution thereof, and that such instrument cannot be proved without his evidence, any court or officer authorized to take the acknowledgment or proof of such instrument may issue a subpoena requiring such witness to appear before such court or officer and testify touching the execution thereof.

(RSMo 1939 § 3424)

Prior revisions: 1929 § 3037; 1919 § 2196; 1909 § 2807



Section 442.340 Remedy against persons refusing to appear and answer.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.340. Remedy against persons refusing to appear and answer. — Every person who, being served with such subpoena, shall, without reasonable cause, refuse or neglect to appear or, appearing, shall refuse to answer, upon oath, touching the matters aforesaid, shall forfeit to the party injured one hundred dollars, to be recovered by civil action, and may also be committed to prison by the officer who issued such subpoena, there to remain without bail until he shall submit to answer, upon oath, as aforesaid.

(RSMo 1939 § 3425)

Prior revisions: 1929 § 3038; 1919 § 2197; 1909 § 2808



Section 442.350 Provisions relating to acknowledgment or proof not to extend to last wills and testaments.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.350. Provisions relating to acknowledgment or proof not to extend to last wills and testaments. — None of the foregoing provisions in relation to the acknowledgment, proof or recording of instruments in writing, affecting real estate, shall be construed as extending to last wills and testaments.

(RSMo 1939 § 3440)

Prior revisions: 1929 § 3053; 1919 § 2212; 1909 § 2823



Section 442.360 Powers of attorney, how acknowledged and proved.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.360. Powers of attorney, how acknowledged and proved. — Every letter of attorney or other instrument containing a power to convey real estate, as agent or attorney for the owner thereof, or to execute, as agent or attorney for another, any instrument in writing conveying real estate, or whereby real estate may be affected in law or equity, shall be acknowledged or proved, and certified and recorded, as other instruments in writing conveying or affecting real estate are required to be acknowledged or proved and certified and recorded.

(RSMo 1939 § 3433)

Prior revisions: 1929 § 3046; 1919 § 2205; 1909 § 2816

CROSS REFERENCE:

Letters of attorney other than for the conveyance of real estate--how acknowledged and proved--read in evidence, when, 490.570



Section 442.370 When deemed revoked.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.370. When deemed revoked. — No such letter of attorney, or other instrument, certified and recorded in the manner prescribed in the preceding section, shall be deemed to be revoked by any act of the party by whom it was executed, until the instrument containing such revocation shall be deposited for record in the same office in which the instrument containing the power is recorded.

(RSMo 1939 § 3434)

Prior revisions: 1929 § 3047; 1919 § 2206; 1909 § 2817



Section 442.380 Instruments to be recorded.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.380. Instruments to be recorded. — Every instrument in writing that conveys any real estate, or whereby any real estate may be affected, in law or equity, proved or acknowledged and certified in the manner herein prescribed, shall be recorded in the office of the recorder of the county in which such real estate is situated.

(RSMo 1939 § 3426)

Prior revisions: 1929 § 3039; 1919 § 2198; 1909 § 2809

CROSS REFERENCES:

Deed acknowledged and recorded under former law or copy, admissible in evidence, when, 490.290, 490.300, 490.310

Deed recorded before proof or acknowledgment, admissible in evidence, when, 490.320, 490.330

Idem sonans in names in instruments affecting real estate, rule as to admissibility, 490.450

Index of recorded instruments to be kept, 59.470

Instruments affecting real estate or copy read in evidence, when, 490.410, 490.420

Judgment or decree quieting or passing title to be recorded, 511.320

Recording of instruments in class one counties where recorder is required to maintain offices both at the county seat and another place in the county, 59.163

(2004) Special tax bill and resulting lien authorized by section 88.812 are not subject to recording requirement of section or to "first in time, first in right" rule of perfecting a security interest. Golden Delta Enterprises v. City of Arnold, 151 S.W.3d 119 (Mo.App.E.D.).

(2012) Application of recording statutes and the "first spade rule"for mechanic's liens in section 429.060 provide that a purchase-money deed of trust recorded after the commencement of work on a project is inferior to any mechanic's liens arising on the land from that work. Bob DeGeorge Associates v. Hawthorn Bank, 377 S.W.3d 592 (Mo.banc).



Section 442.390 Notice imparted from time of filing for record.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.390. Notice imparted from time of filing for record. — Every such instrument in writing, certified and recorded in the manner herein prescribed, shall, from time of filing the same with the recorder for record, impart notice to all persons of the contents thereof and all subsequent purchasers and mortgagees shall be deemed, in law and equity, to purchase with notice.

(RSMo 1939 § 3427)

Prior revisions: 1929 § 3040; 1919 § 2199; 1909 § 2810

CROSS REFERENCE:

Instruments recorded, though not properly certified, to impart notice, when, 490.340

(1953) While recorded sheriff's deed reciting consideration gives remote purchasers constructive notice thereof, it is not sufficient in itself to constitute notice that such consideration is inadequate. Shaeffer v. Moore (Mo.), 262 S.W.2d 854.

(1959) Facts of which purchaser of property is charged with knowledge from record of title discussed. Jackson v. Klein (Mo.), 320 S.W.2d 553.

(1964) Although recording of deed does not in itself operate as delivery of deed, it does create presumption or prima facie case of delivery and where plaintiff waited almost 12 years after knowledge of recordation and seven years after death of wife who joined in the deed and was an important factual witness, to bring suit to set aside deed for lack of delivery, suit was barred by laches. Rebmann v. Rebmann (Mo.), 384 S.W.2d 663.

(2004) Special tax bill and resulting lien authorized by section 88.812 are not subject to recording requirement of section or to "first in time, first in right" rule of perfecting a security interest. Golden Delta Enterprises v. City of Arnold, 151 S.W.3d 119 (Mo.App.E.D.).



Section 442.400 Not valid until recorded.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.400. Not valid until recorded. — No such instrument in writing shall be valid, except between the parties thereto, and such as have actual notice thereof, until the same shall be deposited with the recorder for record.

(RSMo 1939 § 3428)

Prior revisions: 1929 § 3041; 1919 § 2200; 1909 § 2811

(2004) Special tax bill and resulting lien authorized by section 88.812 are not subject to recording requirement of section or to "first in time, first in right" rule of perfecting a security interest. Golden Delta Enterprises v. City of Arnold, 151 S.W.3d 119 (Mo.App.E.D.).

(2012) Application of recording statutes and the "first spade rule"for mechanic's liens in section 429.060 provide that a purchase-money deed of trust recorded after the commencement of work on a project is inferior to any mechanic's liens arising on the land from that work. Bob DeGeorge Associates v. Hawthorn Bank, 377 S.W.3d 592 (Mo.banc).



Section 442.403 Restrictive covenants relating to discrimination invalid — effect — no liability by existence of covenant in document filed by specific date.

Effective 28 Aug 1993

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.403. Restrictive covenants relating to discrimination invalid — effect — no liability by existence of covenant in document filed by specific date. — 1. Any restrictive covenant recitals on property, real or personal, found in any deeds, plats, restrictions, covenants, or other conveyances of any type or nature, filed for record at any time in the office of the recorder of deeds in any county, which relate to the race, color, religion, or national origin of any person, shall be void and unenforceable, and shall be ignored, as if the same never existed.

2. Any person or legal entity with an interest in real property or any agent of such person or entity, shall not incur any liability by reason of the mere existence of a restrictive covenant described in subsection 1 of this section in any document filed for record before May 3, 1948, in any recorder of deeds' office.

(L. 1993 H.B. 741)



Section 442.410 Deeds to be recorded, where record lost — fees.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.410. Deeds to be recorded, where record lost — fees. — And in case any person or persons may have any deed or deeds or other instrument of writing, the record of which is lost or destroyed, it shall be the duty of the recorder of deeds, upon the request of such person or persons, to record such deed or deeds or other instrument of writing, together with all certificates and endorsements thereon, or thereto attached, and forming a part thereof; provided, such recorder shall receive the same fees for recording such deed, decree or other instrument of writing as is now provided by law.

(RSMo 1939 § 1695)

Prior revisions: 1929 § 1531; 1919 § 1981; 1909 § 2545



Section 442.420 "Grant, bargain and sell", how construed.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.420. "Grant, bargain and sell", how construed. — The words "grant, bargain and sell", in all conveyances in which any estate of inheritance in fee simple is limited, shall, unless restrained by expressed terms contained in such conveyances, be construed to be the following expressed covenants on the part of the grantor, for himself and his heirs to the grantee, his heirs and assigns:

(1) That the grantor was, at the time of the execution of such conveyance, seized of an indefeasible estate, in fee simple, in the real estate thereby granted;

(2) That such real estate was, at the time of the execution of such conveyance, free from encumbrances done or suffered by the grantor or any person under whom he claims;

(3) For further assurances of such real estate to be made by the grantor and his heirs to the grantee and his heirs and assigns; and may be sued upon in the same manner as if such covenants were expressly inserted in the conveyance.

(RSMo 1939 § 3407)

Prior revisions: 1929 § 3020; 1919 § 2180; 1909 § 2793

(1977) Purchaser at foreclosure sale not entitled to cancellation and refund when he later discovered he had purchased only a life estate. Words "bargain, sell and convey" do not import a covenant of fee simple title. Use of word "heirs" does not create a warranty of fee simple title. Michie v. National Bank of Caruthersville (A.), 558 S.W.2d 270.



Section 442.430 Title acquired by grantor after conveyance inures to grantee.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.430. Title acquired by grantor after conveyance inures to grantee. — Where a grantor, by the terms of his deed, undertakes to convey to the grantee an indefeasible estate in fee simple absolute, and shall not, at the time of such conveyance, have the legal title to the estate sought to be conveyed, but shall afterward acquire it, the legal estate subsequently acquired by him shall immediately pass to the grantee; and such conveyance shall be as effective as though such legal estate had been in the grantor at the time of the conveyance.

(RSMo 1939 § 3497)

Prior revisions: 1929 § 3107; 1919 § 2266; 1909 § 2871

(1959) When person executes two or more mortgages or deeds of trust on the same land, a foreclosure of the senior mortgage will only temporarily extinguish or cut out a junior mortgage, if the mortgagor subsequently acquires title to the land, and the junior mortgage will be revived and reinstated against the land. Sabine v. Leonard (Mo.), 322 S.W.2d 831.



Section 442.440 Conveyances to counties for their use — effect.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.440. Conveyances to counties for their use — effect. — All deeds, grants and conveyances made, acknowledged and recorded as other deeds conveying lands, tenements or hereditaments to any county, or the inhabitants of any county, and their successors, or to the governor, or any person, by whatever form of conveyance, for the use and benefit of any county, shall vest in such county, in fee simple, all the right, title, interest and estate which the grantor in such deed had, at the time of the execution thereof, in the lands thereby conveyed.

(RSMo 1939 § 3505)

Prior revisions: 1929 § 3115; 1919 § 2274; 1909 § 2879

CROSS REFERENCE:

Commissioner to sell county lands--deeds by, 49.280, 49.290



Section 442.450 Conveyance to more than one — effect.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.450. Conveyance to more than one — effect. — Every interest in real estate granted or devised to two or more persons, other than executors and trustees and husband and wife, shall be a tenancy in common, unless expressly declared, in such grant or devise, to be in joint tenancy.

(RSMo 1939 § 3504)

Prior revisions: 1929 § 3114; 1919 § 2273; 1909 § 2878

(1961) Deed drawn by layman conveying land to mother and daughter “as tenants by entirety and to the survivor of them”, and repeating such language in the quitclaim provision and in the habendum clause created a joint tenancy in mother and daughter. Powers v. Buckowitz (Mo.), 347 S.W.2d 174.

(1962) Land devised to three people “to share equally and to the survivors of them” created a joint life tenancy in devisees with a contingent remainder in the survivor, and no joint tenant can by conveyance, partition or otherwise destroy the right of survivorship. Johnson v. Woodard (A.), 356 S.W.2d 526.

(1967) The use of the words “as tenants by the entirety” in relation to two persons who are not husband and wife creates no presumption of a joint tenancy. Horton v. Estate of Elmore (A.), 420 S.W.2d 48.



Section 442.460 The term "heirs" not necessary to convey a fee simple estate.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.460. The term "heirs" not necessary to convey a fee simple estate. — The term "heirs", or other words of inheritance, shall not be necessary to create or convey an estate in fee simple, and every conveyance of real estate shall pass all the estate of the grantor therein, unless the intent to pass a less estate shall expressly appear, or be necessarily implied in the terms of the grant.

(RSMo 1939 § 3496)

Prior revisions: 1929 § 3106; 1919 § 2265; 1909 § 2870

CROSS REFERENCE:

Devise omitting words "heirs and assigns" creates fee simple, 474.480

(1959) Provision of contract conveying realty, granting to purchaser soil from the seller's adjoining tract for a fill on the land conveyed held to be a covenant running with the land even though such provision omitted the words “his heirs and assigns”. Kerrick v. Schoenberg (Mo.), 328 S.W.2d 595.

(1960) Conveyance to two persons with habendum clause reciting that grantees are to hold “as joint tenants, and not as tenants in common, with right of survivorship, and to their heirs and assigns forever” created joint tenancy and the right of survivorship was defeated by a subsequent conveyance by one of joint tenants. McClendon v. Johnson (Mo.), 337 S.W.2d 77.



Section 442.470 Entails not allowed — the remainder in fee simple — to whom it shall pass.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.470. Entails not allowed — the remainder in fee simple — to whom it shall pass. — In cases where, by the common or statute law of England, any person might become seized in fee tail of any lands, by virtue of any devise, gift, grant or other conveyance, or by any other means whatever, such person, instead of being seized thereof in fee tail, shall be deemed and adjudged to be, and shall become, seized thereof for his natural life only; and the remainder shall pass in fee simple absolute to the person to whom the estate tail would, on the death of the first grantee, devisee or donee in tail, first pass according to the course of the common law, by virtue of such devise, gift, grant or conveyance.

(RSMo 1939 § 3498)

Prior revisions: 1929 § 3108; 1919 § 2267; 1909 § 2872



Section 442.480 Remainder to take effect on death of person without heirs — how construed.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.480. Remainder to take effect on death of person without heirs — how construed. — Where a remainder in lands or tenements, goods or chattels, shall be limited, by deed or otherwise, to take effect on the death of any person without heirs, or heirs of his body, or without issue, or on failure of issue, the words "heirs" or "issue" shall be construed to mean heirs or issue living at the death of the person named as ancestor.

(RSMo 1939 § 3499)

Prior revisions: 1929 § 3109; 1919 § 2268; 1909 § 2873

CROSS REFERENCE:

Adopted child may prevent failure of issue, 453.090



Section 442.490 Remainder limited to heirs of a person having a life estate — how disposed of.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.490. Remainder limited to heirs of a person having a life estate — how disposed of. — Where a remainder shall be limited to the heirs, or heirs of the body, of a person to whom a life estate in the same premises shall be given, the persons who, on the termination of the life estate, shall be the heir or heirs of the body of such tenant for life shall be entitled to take as purchasers in fee simple, by virtue of the remainder so limited in them.

(RSMo 1939 § 3500)

Prior revisions: 1929 § 3110; 1919 § 2269; 1909 § 2874

CROSS REFERENCE:

Devise for life and to children in fee after his death creates life estate and remainder in fee simple, 474.470

(1957) Conveyance to wife and heirs of her body by warranty deed which contained statement that grantor conveys to grantees “all his right, title and interest in the above land, to be effective at his death, reserving herein a life estate in said land, intending at the death of his wife, Myrtle Weaver, for the land to descend to the heirs of her body”, held valid conveyance and not testamentary disposition. Cook v. Daniels (Mo.), 306 S.W.2d 573.



Section 442.500 Lineal and collateral warranties abolished.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.500. Lineal and collateral warranties abolished. — Lineal and collateral warranties, with all their incidents, are abolished; but the heirs and devisees of every person who shall have made any covenant or agreement shall be answerable, upon such covenant or agreement, to the extent of the lands descended or devised to them, in the cases and in the manner prescribed by law; and devisees shall be answerable to the same extent as provided by law in case of heirs.

(RSMo 1939 § 3501)

Prior revisions: 1929 § 3111; 1919 § 2270; 1909 § 2875

(1957) Where remaindermen took by purchase and not by descent or devise, they were not bound by warranties made by grantor in conveyance made subsequent to the conveyance made to them. Cook v. Daniels (Mo), 306 S.W.2d 573.



Section 442.510 An estate limited in remainder to the son or daughter of any person to be begotten, how disposed of.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.510. An estate limited in remainder to the son or daughter of any person to be begotten, how disposed of. — When an estate has been or shall be, by any conveyance, limited in remainder to the son or daughter, or to the use of the son or daughter of any person to be begotten, such son or daughter born after the decease of his or her father shall take the estate in the same manner as if he or she had been born in the lifetime of the father, although no estate shall have been conveyed to support the contingent remainder after his death. And hereafter an estate of freehold or of inheritance may be made to commence in future by deed, in like manner as by will.

(RSMo 1939 § 3502)

Prior revisions: 1929 § 3112; 1919 § 2271; 1909 § 2876



Section 442.520 A future estate, on the death of any person without heirs, how defeated.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.520. A future estate, on the death of any person without heirs, how defeated. — A future estate, depending on the contingency of the death of any person without heirs or issue, or children, shall be defeated by the birth of a posthumous child of such person, capable of taking by descent.

(RSMo 1939 § 3503)

Prior revisions: 1929 § 3113; 1919 § 2272; 1909 § 2877



Section 442.530 Value of life estates — how computed.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.530. Value of life estates — how computed. — When a party as tenant for life, or by the curtesy, or in dower, is entitled to the annual interest on a sum of money, or is entitled to the use of any estate, or part thereof, and is willing to accept a gross sum in lieu thereof, or the party liable for such interest, or affected by such claim, has the right to pay a gross sum in lieu thereof, or if the court in any legal proceedings adjudge or decree a gross sum to be paid in lieu thereof, the sum shall be estimated according to the then value of an annuity of six percent on the principal sum during the probable life of such person, according to the following table, showing the present value, on the basis of six percent interest, of an annuity of one dollar, according to the Carlisle tables of mortality, payable at the end of every year that a person of a given age may be living for the ages therein stated:

­

­

(RSMo 1939 § 3522)

Prior revisions: 1929 § 3132; 1919 § 7547; 1909 § 8499



Section 442.540 Rule of calculation.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.540. Rule of calculation. — Calculate the interest at six percent upon the sum to the income of which, or upon the value of the property to the use of which, the person is entitled; multiply this interest by the present value of an annuity of one dollar, as set opposite the person's age in the table, and the product will be the gross value of the life estate of such person therein. The age of such person as indicated by the birthday nearest to the time when said computation is made shall be taken to be the age of such person in making said computation.

(RSMo 1939 § 3523)

Prior revisions: 1929 § 3133; 1919 § 7548; 1909 § 8500



Section 442.550 Examples.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.550. Examples. — Suppose a person whose age is forty-two is tenant for life in the whole of an estate worth ten thousand five hundred dollars; the annual interest on that sum at six percent is six hundred and thirty dollars. The present value of an annuity of one dollar at the age of forty-two, as appears by the table, is eleven dollars and seventy-seven cents and nine mills, which multiplied by six hundred and thirty dollars, gives seven thousand four hundred and twenty dollars and seventy-seven cents as the gross value of such life estate in the premises, or the proceeds thereof. Again suppose a widow whose age is thirty-six is entitled to dower in real estate worth twelve thousand dollars; interest on four thousand dollars, the third part thereof, for one year, is two hundred and forty dollars, which, multiplied by twelve dollars and forty-six cents and five mills, the present value of annuity of one dollar at the age of thirty-six, as appears by the table, gives two thousand nine hundred and ninety-one dollars and sixty cents, as the gross value of such dower.

(RSMo 1939 § 3524)

Prior revisions: 1929 § 3134; 1919 § 7549; 1909 § 8501



Section 442.555 Rule against perpetuities, application of modified.

Effective 02 Jan 1979, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.555. Rule against perpetuities, application of modified. — 1. When any limitation or provision violates the rule against perpetuities or a rule or policy corollary thereto and the instrument containing the limitation or provision also contains other limitations or provisions which do not in themselves violate the rule against perpetuities or any such rule or policy, the other limitations or provisions shall be valid and effective in accordance with their terms unless the limitation or provision which violates the rule against perpetuities or such rule or policy is manifestly so essential to the dispositive scheme of the grantor, settlor or testator that it is inferable that he would not wish the limitations or provisions which do not in themselves violate the rule against perpetuities to stand alone. Doubts as to the probable wishes of the grantor, settlor or testator shall be resolved in favor of the validity of limitations and provisions.

2. When any limitation or provision violates the rule against perpetuities or a rule or policy corollary thereto and reformation would more closely approximate the primary purpose or scheme of the grantor, settlor or testator than total invalidity of the limitation or provision, upon the timely filing of a petition in a court of competent jurisdiction, by any party in interest, all parties in interest having been served by process, the limitation or provision shall be reformed, if possible, to the extent necessary to avoid violation of the rule or policy and, as so reformed, shall be valid and effective.

3. This section shall not apply to any limitation or provision as to which the period of the rule against perpetuities has begun to run prior to the first day of November in the year in which this section becomes effective.

(L. 1965 p. 628 § 1, A.L. 1978 H.B. 1634)

Effective 1-02-79



Section 442.557 General power of appointment exercisable at death of donee, perpetuities period to run from death of donee.

Effective 28 Aug 1993

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.557. General power of appointment exercisable at death of donee, perpetuities period to run from death of donee. — In determining the validity of limitations appointed in the exercise of a general power of appointment exercisable only at the death of the donee of the power by will or other instrument, or of limitations in default of such appointment, the perpetuities period and any similar period shall run from the death of the donee of the power and not from the time of creation of the power.

(L. 1993 S.B. 277)



Section 442.558 Transfer fee covenants not to run with title to real property — lien void, when.

Effective 28 Aug 2008

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.558. Transfer fee covenants not to run with title to real property — lien void, when. — 1. As used in this section, the following terms shall mean:

(1) "Transfer", the sale, gift, conveyance, assignment, inheritance, or other transfer of ownership interest in real property located in this state;

(2) "Transfer fee", a fee or charge payable upon the transfer of an interest in real property, or payable for the right to make or accept such transfer, regardless of whether the fee or charge is a fixed amount or is determined as a percentage of the value of the property, the purchase price, or other consideration given for the transfer. "Transfer fee" shall not include the following:

(a) Any consideration payable by the grantee to the grantor for the interest in real property being transferred;

(b) Any commission payable to a licensed real estate broker for the transfer of real property under an agreement between the broker and the grantor or the grantee;

(c) Any interest, charges, fees, or other amounts payable by a borrower to a lender under a loan secured by a mortgage against real property, including but not limited to any fee payable to the lender for consenting to an assumption of the loan or a transfer of the real property subject to the mortgage, any fees or charges payable to the lender for estoppel letters or certificates, and any other consideration allowed by law and payable to the lender in connection with the loan;

(d) Any rent, reimbursement, charge, fee, or other amount payable by a lessee to a lessor under a lease, including but not limited to any fee payable to the lessor for consenting to an assignment, subletting, encumbrance, or transfer of the lease;

(e) Any consideration payable to the holder of an option to purchase an interest in real property or the holder of a right of first refusal or first offer to purchase an interest in real property for waiving, releasing, or not exercising the option or right upon the transfer of the property to another person;

(f) Any tax, fee, charge, assessment, fine, or other amount payable to or imposed by a governmental authority;

(3) "Transfer fee covenant", a declaration or covenant purporting to affect real property which requires or purports to require the payment of a transfer fee to the declarant or other person specified in the declaration or covenant or to their successors or assigns upon a subsequent transfer of an interest in the real property.

2. A transfer fee covenant recorded in this state on or after September 1, 2008, shall not run with the title to real property and is not binding on or enforceable at law or in equity against any subsequent owner, purchaser, or mortgagee of any interest in real property as an equitable servitude or otherwise. Any lien purporting to secure the payment of a transfer fee under a transfer fee covenant recorded in this state on or after September 1, 2008, is void and unenforceable.

(L. 2008 S.B. 907)



Section 442.560 Aliens and corporations of foreign countries may acquire, hold and alienate real estate — exception.

Effective 28 Aug 1995

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.560. Aliens and corporations of foreign countries may acquire, hold and alienate real estate — exception. — Except as provided in sections 442.560 to 442.591, persons not citizens of the United States and not residents of the United States or of some territory, trusteeship, or protectorate of the United States, and corporations not created by or under the laws of the United States or of some state, territory, trusteeship, or protectorate of the United States shall be capable of acquiring, by grant, purchase, devise or descent, real estate except agricultural land as defined in section 442.566, or any interest therein, in this state, and of owning, holding, devising, or alienating the same, and shall incur the like duties and liabilities in relation thereto as if they were citizens of the United States and residents of this state. The provisions of sections 442.560 to 442.591 shall not apply to agricultural land located in counties which border the state of Oklahoma which was owned by such a person described in this section prior to January 1, 1995.

(RSMo 1939 § 15228, A.L. 1965 p. 632, A.L. 1978 S.B. 685, A.L. 1995 H.B. 211)

Prior revisions: 1929 § 14011; 1919 § 590; 1909 § 748

CROSS REFERENCE:

Title by descent, alienage not a bar, 474.100



Section 442.566 Definitions.

Effective 28 Aug 1993

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.566. Definitions. — As used in sections 442.560 to 442.591, unless the context clearly requires otherwise, the following terms mean:

(1) "Agricultural land", any tract of land in this state consisting of more than five acres, whether inside or outside the corporate limits of any municipality, which is capable, without substantial modification to the character of the land, of supporting an agricultural enterprise, including but not limited to land used for the production of agricultural crops or fruit or other horticultural products, or for the raising or feeding of animals for the production of livestock or livestock products, poultry or poultry products, or milk or dairy products. Adjacent parcels of land under the same ownership shall be deemed to be a single tract;

(2) "Alien", any person who is not a citizen of the United States and who is not a resident of the United States or of some state, territory, trusteeship, or protectorate of the United States;

(3) "Director", the director of the Missouri department of agriculture;

(4) "Family members" includes all persons within the ninth degree of consanguinity, or the living or surviving spouse of any person within the ninth degree of consanguinity;

(5) "Foreign business", any business entity whether or not incorporated, including but not limited to corporations, partnerships, limited partnerships, and associations, in which a controlling interest is owned by aliens. In determining ownership of a foreign business, legal fictions such as corporate form or trust shall be disregarded;

(6) "Residence", the place of general abode; the place of general abode of a person means his principal, actual dwelling place in fact, where he intends to remain permanently or for an indefinite period of time at least.

(L. 1978 S.B. 685 § 2, A.L. 1993 H.B. 566 merged with S.B. 84)



Section 442.571 Aliens or foreign business, limitations on owning agricultural land — violation — acquisitions submitted to department, when — rulemaking authority.

Effective 28 Aug 2015

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.571. Aliens or foreign business, limitations on owning agricultural land — violation — acquisitions submitted to department, when — rulemaking authority. — 1. Except as provided in sections 442.586 and 442.591, no alien or foreign business shall acquire by grant, purchase, devise, descent or otherwise agricultural land in this state if the total aggregate alien and foreign ownership of agricultural acreage in this state exceeds one percent of the total aggregate agricultural acreage in this state. A sale or transfer of any agricultural land in this state shall be submitted to the director of the department of agriculture for review in accordance with subsection 3 of this section only if there is no completed Internal Revenue Service Form W-9 signed by the purchaser. No person may hold agricultural land as an agent, trustee, or other fiduciary for an alien or foreign business in violation of sections 442.560 to 442.592, provided, however, that no security interest in such agricultural land shall be divested or invalidated by such violation.

2. Any alien or foreign business who acquires agricultural land in violation of sections 442.560 to 442.592 remains in violation of sections 442.560 to 442.592 for as long as he or she holds an interest in the land, provided, however, that no security interest in such agricultural land shall be divested or invalidated by such violation.

3. Subject to the provisions of subsection 1 of this section, such proposed acquisitions by grant, purchase, devise, descent, or otherwise of agricultural land in this state shall be submitted to the department of agriculture to determine whether such acquisition of agricultural land is conveyed in accordance with the one percent restriction on the total aggregate alien and foreign ownership of agricultural land in this state. The department shall establish by rule the requirements for submission and approval of requests under this subsection.

4. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2014, shall be invalid and void.

(L. 1978 S.B. 685 § 3, A.L. 2013 S.B. 9, A.L. 2015 S.B. 12)

(1995) Where alien owner of farmland who owned farmland on effective date of statute wishes to devise, deed, transfer or otherwise dispose of farmland to his two sons, who are also aliens, grandfather clause of statute provided alien with legally-protected interest in farmland. By excluding aliens from the class of potential grantees, Missouri statute limits right of owner to dispose of land. Statute invades one of the recognized incidents of property ownership. Von Kerssenbrock-Praschma v. Saunders, 48 F.3d 323 (8th Cir.).

(1997) Statute is rationally related to a legitimate state interest and is not unconstitutional. Von Kerssenbrock-Praschma v. Saunders, 121 F.3d 373 (8th Cir.).



Section 442.576 Duties of director of agriculture and attorney general — court to order divestiture — when to be accomplished — failure.

Effective 11 Oct 2013, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

*442.576. Duties of director of agriculture and attorney general — court to order divestiture — when to be accomplished — failure. — 1. If the director finds that an alien or foreign business or an agent, trustee, or other fiduciary therefor has acquired agricultural land in Missouri in violation of sections 442.560 to 442.592, or the land ceases to be used for nonagricultural purposes under section 442.591, he or she shall report the violation to the attorney general.

2. The attorney general shall institute an action in the circuit court of Cole County or the circuit court in any county in which agricultural land owned by the alien or foreign business, agent, trustee or other fiduciary, alleged to have violated sections 442.560 to 442.592, is located.

3. The attorney general shall file a notice of the pendency of the action with the recorder of deeds of each county in which any portion of such agricultural lands is located. If the court finds that the lands in question have been acquired in violation of sections 442.560 to 442.592, it shall enter an order so declaring and shall file a copy of the order with the recorder of deeds of each county in which any portion of the agricultural lands is located. The court shall order the owner to divest himself of the agricultural land. The owner must comply with the order within two years. The two-year limitation period shall be a covenant running with the title to the land against any alien grantee or assignee. Provided, however, an incorporated foreign business must divest itself of agricultural land within the minimum time required by Article XI, Section 5**, of the Missouri Constitution. Any agricultural lands not divested within the time prescribed shall be ordered sold by the court at a public sale in the manner prescribed by law for the foreclosure of a mortgage on real estate for default in payment.

(L. 1978 S.B. 685 § 4, A.L. 2013 S.B. 9)

*Effective 10-11-13, see § 21.250. S.B. 9 was vetoed July 2, 2013. The veto was overridden on September 11, 2013.

**Article XI, Section 5, was repealed August 2, 1988, HJR 80, Sec. 1.



Section 442.581 Lease deemed to be ownership, when.

Effective 28 Aug 1978

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.581. Lease deemed to be ownership, when. — Any person who obtains a lease on agricultural land for a term of ten years or longer or a lease renewable at his option for terms which might total ten years has acquired agricultural land within the meaning of sections 442.560 to 442.591.

(L. 1978 S.B. 685 § 5)



Section 442.586 Lands owned by resident aliens — cessation of residence — failure to divest, effect.

Effective 28 Aug 1999

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.586. Lands owned by resident aliens — cessation of residence — failure to divest, effect. — Sections 442.560 to 442.591 shall not apply to agricultural land now owned in this state by aliens or foreign businesses so long as it is held by the present owners or their direct descendants including any trust for the benefit of either and any legal person owned or controlled by either including but not limited to corporations, limited liability corporations, partnerships, and limited liability partnerships, nor to any alien who is or shall take up bona fide residence in the United States; and any alien who is or shall become a bona fide resident of the United States shall have the right to acquire and hold agricultural lands in this state upon the same terms as citizens of the United States during the continuance of such bona fide residence in the United States; except, that if any resident alien shall cease to be a bona fide resident of the United States, such alien shall have two years from the time he ceased to be a bona fide resident in which to divest himself of such agricultural lands. Any agricultural lands not divested within the time prescribed shall be ordered sold by the court at a public sale in the manner prescribed by law for the foreclosure of a mortgage on real estate for default in payment.

(L. 1978 S.B. 685 § 6, A.L. 1993 H.B. 566 merged with S.B. 84, A.L. 1999 H.B. 708)



Section 442.591 Exceptions.

Effective 28 Aug 1979

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.591. Exceptions. — The restrictions set forth in sections 442.560 to 442.592 shall not apply to agricultural land or any interest therein acquired by an alien or foreign business for immediate or potential use in nonfarming purposes. An alien or foreign business may hold such agricultural land in such acreage as may be necessary to its nonfarm business operation; provided, however, that pending the development of agricultural land for nonfarm purposes, such land may not be used for farming except under lease to a family farm unit; a family farm corporation defined in section 350.010; an alien or foreign business which has filed with the director under sections 442.560 to 442.592; or except when controlled through ownership, options, leaseholds or other agreements by a corporation which has entered into an agreement with the United States of America pursuant to the New Community Act of 1968 (Title IV of the Housing and Urban Development Act of 1969, 42 U.S.C. 3901-3914), as amended, or a subsidiary or assignee of such a corporation.

(L. 1978 S.B. 685 § 7, A.L. 1979 S.B. 34)



Section 442.592 Report required — content — failure to file, civil penalty, venue — foreign person, defined — rules, procedure.

Effective 28 Aug 1995

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.592. Report required — content — failure to file, civil penalty, venue — foreign person, defined — rules, procedure. — 1. For the purposes of this section, the term "foreign person" means:

(1) An individual who is not a citizen of the United States and who has not been lawfully admitted to the United States for permanent residence under the Immigration and Nationality Act or who has not been made a citizen by an act of Congress;

(2) An entity, other than an individual or a government, that is created or organized under the laws of a nation other than the United States, or that has its principal place of business in a foreign nation;

(3) An entity, other than an individual or a government, that is created or organized under the laws of the United States or of some state, territory, trusteeship or protectorate of the United States and that, as defined in regulations to be prescribed by the director, is substantially controlled by individuals referred to in subdivision (1) of this subsection, entities referred to in subdivision (2) of this subsection, governments of foreign nations, or any combination of such individuals, entities, or governments; and

(4) A government of a foreign nation.

2. Any foreign person who holds any interest (including leaseholds of ten or more years and beneficial interests in the agricultural land under contracts of sale or similar arrangements), other than a security interest, in agricultural land on September 28, 1979, shall submit, or have a designated agent submit, a report to the director of agriculture not later than sixty days after September 28, 1979; provided, however, that no reporting requirement attaches to any holding by an alien or a foreign person or a foreign business of an interest in agricultural land for the extraction, refining, processing or transportation of oil, gas, coal or lignite. Such report shall be submitted in such manner as the director shall prescribe by regulation and shall contain:

(1) The legal name and address of the foreign person;

(2) In any case in which the foreign person is an individual, the citizenship of the foreign person;

(3) In any case in which the foreign person is not an individual or a government:

(a) The nation in which the foreign person is created or organized;

(b) The principal place of business of the foreign person;

(c) The legal name and address of each person who holds a substantial interest (as defined in regulations to be prescribed by the director) in the foreign person and, in any case in which the holder of such an interest is an individual, the citizenship of the holder and, in any case in which the holder of such an interest is not an individual or a government, the nation in which the holder is created or organized and the principal place of business of the holder;

(4) The type of interest in the agricultural land that is held by the foreign person;

(5) A legal description of the agricultural land, including the county in which the land is located and the total acreage involved;

(6) The date of acquisition of the interest and the purchase price paid for, or any other consideration given for, the interest;

(7) A declaration of the type of agricultural activity engaged in by the reporting foreign person;

(8) In the case where any foreign person holds an interest in agricultural land for the purposes outlined in section 442.591, a declaration of intent as to the intended use of the land.

3. No rule or portion of a rule promulgated under the authority of sections 442.560 to 442.591 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

4. Any foreign person who acquires or transfers any interest (including leaseholds of ten years or more and beneficial interests in the agricultural land under contracts of sale or similar arrangements), other than a security interest, in agricultural land shall submit, or have a designated agent submit, a report to the director not later than thirty days after the date of such acquisition or transfer; provided, however, that no reporting requirement attaches to an acquisition or transfer by an alien or a foreign person or a foreign business of an interest in agricultural land for the extraction, refining, processing, or transportation of oil, gas, coal or lignite. Such report shall be submitted in such manner as the director shall prescribe by regulation and shall contain:

(1) The legal name and address of the foreign person;

(2) In any case in which the foreign person is an individual, the citizenship of the foreign person;

(3) In any case in which the foreign person is not an individual or a government:

(a) The nation in which the foreign person is created or organized;

(b) The principal place of business of the foreign person;

(c) The legal name and address of each person who holds a substantial interest (as defined in regulations to be prescribed by the director) in the foreign person and, in any case in which the holder of such an interest is an individual, the citizenship of the holder and, in any case in which the holder of such an interest is not an individual or a government, the nation in which the holder is created or organized and the principal place of business of the holder;

(4) The type of interest in the agricultural land that is acquired or transferred by the foreign person;

(5) A legal description of the agricultural land including the county in which the land is located and the total acreage involved;

(6) The purchase price paid or received for, or any other consideration given or received for, the interest;

(7) In any case in which the foreign person transfers the interest, the legal name and the address of the person to whom the interest is transferred, and

(a) In any case in which the transferee is an individual, the citizenship of the transferee; and

(b) In any case in which the transferee is not an individual or a government, the nation in which the transferee is created or organized and the principal place of business of the transferee;

(8) A declaration of the type of agricultural activity engaged in by the reporting foreign person;

(9) In the case where any foreign person acquires an interest in agricultural land for the purposes outlined in section 442.591, a declaration of intent as to the intended use of the land.

5. The director may promulgate rules and regulations pertaining to the form and content of reports required by this section; the procedures for filing such reports; and the analysis and distribution of findings and determinations based on the reports required by this section.

6. (1) The director shall:

(a) Analyze the information obtained under this section and determine the effects of foreign persons acquiring, transferring and holding agricultural land, particularly the effects of such acquisitions, transfers and holdings on family farms and rural communities; and

(b) Transmit to the governor and each house of the general assembly a report on the director's findings and conclusions regarding each analysis and determination made under paragraph (a) above;

(2) An analysis and determination shall be made, and a report on the director's findings and conclusions regarding such analysis and determination transmitted:

(a) With respect to information obtained by the director under this section during the six-month period following September 28, 1979, within nine months after such date;

(b) With respect to information obtained by the director under this section during the twelve-month period following September 28, 1979, within fifteen months after such date; and

(c) With respect to each calendar year following the twelve-month period referred to in paragraph (b), within ninety days after the end of such calendar year.

7. Any foreign person who fails to file a report required under the provisions of this section is liable to the state in civil penalty. The civil penalty shall be determined by the circuit court in an amount not to exceed twenty-five percent of the fair market value of the interest in agricultural land with respect to which the violations occurred on the date of the assessment of the penalty. The attorney general shall recover the amount of any civil penalty assessed in a civil action in the circuit court in the county in which any part of the land involved is located.

(L. 1979 S.B. 34, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 442.600 Psychologically impacted real property, defined — disclosure to buyer not mandatory — no cause of action for failure to disclose.

Effective 28 Aug 1991

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.600. Psychologically impacted real property, defined — disclosure to buyer not mandatory — no cause of action for failure to disclose. — 1. The fact that a parcel of real property, or any building or structure thereon, may be a psychologically impacted real property, or may be in close proximity to a psychologically impacted real property shall not be a material or substantial fact that is required to be disclosed in a sale, exchange or other transfer of real estate.

2. "Psychologically impacted real property" is defined to include:

(1) Real property in which an occupant is, or was at any time, infected with human immunodeficiency virus or diagnosed with acquired immune deficiency syndrome, or with any other disease which has been determined by medical evidence to be highly unlikely to be transmitted through the occupancy of a dwelling place; or

(2) Real property which was the site of a homicide or other felony, or of a suicide.

3. No cause of action shall arise nor may any action be brought against any real estate agent or broker for the failure to disclose to a buyer or other transferee of real estate that the transferred real property was a psychologically impacted real property.

(L. 1991 S.B. 138 § 10)



Section 442.606 Methamphetamine production, seller of property to disclose to buyer such production and certain criminal convictions.

Effective 28 Aug 2001

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

442.606. Methamphetamine production, seller of property to disclose to buyer such production and certain criminal convictions. — 1. In the event that any parcel of real property to be sold, exchanged or transferred is or was used as a site for methamphetamine production, the seller or transferor shall disclose in writing to the buyer or transferee the fact that methamphetamine was produced on the premises, provided that the seller or transferor had knowledge of such prior methamphetamine production. The seller or transferor shall disclose any prior knowledge of methamphetamine production, regardless of whether the persons involved in the production were convicted for such production.

2. A seller or transferor of any parcel of real property shall disclose in writing the fact that any premises to be sold or transferred either was the place of residence of a person convicted of any of the following crimes, or was the storage site or laboratory for any of the substances for which a person was convicted of any of the following crimes, provided that the seller or transferor knew or should have known of such convictions:

(1) Creation of a controlled substance in violation of section 579.110*;

(2) Possession of ephedrine with intent to manufacture methamphetamine in violation of section 195.246**;

(3) Unlawful use of drug paraphernalia with the intent to manufacture methamphetamine in violation of subsection 2 of section 579.074*;

(4) Endangering the welfare of a child by any of the means described in subdivision (4) or (5) of subsection 1 of section 568.045; or

(5) Any other crime related to methamphetamine, its salts, optical isomers and salts of its optical isomers either in chapter 195, or in any other provision of law.

(L. 2001 S.B. 89 & 37)

*Section 195.420 was transferred to section 579.110 and section 195.233 was transferred to section 579.074 by S.B. 491, 2014, effective 1-01-17.

**Section 195.246 was repealed by S.B. 491, 2014, effective 1-01-17.






Chapter 443 Mortgages, Deeds of Trust and Mortgage Brokers

Chapter Cross References



Section 443.005 Security instrument defined.

Effective 28 Aug 1993

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.005. Security instrument defined. — "Security instrument", as that term is used in this chapter, shall mean any mortgage, deed of trust or other real property security instrument securing the payment or satisfaction of any debt or other obligation.

(L. 1993 H.B. 105 & 480)



Section 443.010 Mortgage, assumption of upon purchase not construed to extend mortgage to other lands, when.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.010. Mortgage, assumption of upon purchase not construed to extend mortgage to other lands, when. — Where, by any deed which shall be hereafter executed, two or more lots or tracts of land or interests in such shall be conveyed, and upon one or more of such tracts or lots there shall be any mortgage or deed of trust, or lien or encumbrance not covering the other or others of such tracts, the payment of which shall be assumed in said deed, or where such mortgage or deed of trust or encumbrance shall be so recited in said deed that the payment of it might be claimed to constitute a part of the consideration of such deed, such mortgage or deed of trust or other encumbrance shall not be held by reason of such assumption or recital to constitute a vendor's lien upon, or to affect in any way, any property other than that specifically covered by such mortgage or deed of trust or other encumbrance unless it be clearly and in express words provided and set forth in said deed that it is intended by such assumption or recital to fasten such mortgage or deed of trust or other encumbrance as a vendor's lien upon any of the property conveyed, other than that specifically and prior thereto covered by it.

(RSMo 1939 § 3448)

Prior revisions: 1929 § 3061; 1919 § 2220



Section 443.020 Claim of such extension barred, when.

Effective 28 Aug 1949

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.020. Claim of such extension barred, when. — Where heretofore such a deed has been executed containing such assumption or recitals, which might be claimed to fasten such mortgage or deed of trust or other encumbrance as a vendor's lien upon land other than that specifically covered by such mortgage or deed of trust or other encumbrance but in which the intention to create such vendor's lien is not clearly set forth, then such vendor's lien shall not be held to have been created, nor shall it be enforced, unless the party claiming or who might claim same shall, within two years after the indebtedness secured by such vendor's lien shall become due, file suit in the proper court against the owner of such land and against other parties shown by the public records of the county to be interested in said land, to ascertain and adjudge the existence of such vendor's lien and its priority as to other encumbrances or liens, and to foreclose such vendor's lien.

(RSMo 1939 § 3449, A. 1949 S.B. 1125)

Prior revisions: 1929 § 3062; 1919 § 2221



Section 443.030 Prior acknowledgment of deed of trust deemed valid.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.030. Prior acknowledgment of deed of trust deemed valid. — That in the absence of fraud, every acknowledgment of a deed of trust conveying any real estate in this state, taken before the trustee in said deed named, at least one year prior to the date this section shall take effect, shall be deemed valid and binding, and the fact that such acknowledgment was taken before said trustee shall not in any manner affect the title to the real estate therein described, in the hands of a purchaser who in good faith has purchased, or shall hereafter purchase, such real estate at a trustee's sale held in accordance with and under the terms of said deed of trust.

(RSMo 1939 § 3409)

Prior revision: 1929 § 3022



Section 443.035 Recording of instrument required — failure to record, effect on persons subsequently obtaining interest or lien.

Effective 28 Aug 1993

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.035. Recording of instrument required — failure to record, effect on persons subsequently obtaining interest or lien. — 1. Security instruments may be assigned by instrument in writing, acknowledged by the assignor in the manner provided for the acknowledgment of other instruments affecting the title to real property, and may be recorded in the office of the recorder of deeds in the county or counties in which the security instrument being assigned was recorded.

2. Any person who acquires an interest in or a lien upon real property for value and without notice of an unrecorded assignment of a security instrument recorded on or after January 1, 1986, and who has relied upon a release of such security instrument executed by the party last shown of record to be the owner thereof, shall acquire the interest in or lien upon such real property free from the lien of the security instrument to the same extent as if the release upon which reliance was placed had been executed by the lawful holder of the debt or other obligation secured by such security instrument.

3. No recorder of deeds in this state shall accept for record any security instrument or* assignment thereof in which the mortgagee, cestui que trust or assignee is named as bearer or the actual identity of the mortgagee, cestui que trust or assignee is otherwise not ascertainable from the face of the security instrument or assignment. All security instruments and assignments thereof presented for record shall contain the mailing address of the mortgagee, cestui que trust or assignee except, that the omission thereof shall not affect the validity of any security instrument or assignment, or the constructive notice imparted by the record thereof.

(L. 1985 H.B. 210, A.L. 1993 H.B. 105 & 480)

*Word "of" appears in original rolls.



Section 443.055 Future advances may be secured, how — definitions — requirements — limitations — priorities — termination procedure, exceptions.

Effective 28 Aug 1992

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.055. Future advances may be secured, how — definitions — requirements — limitations — priorities — termination procedure, exceptions. — 1. As used in this section, the following terms mean:

(1) "Borrower", a person who is a mortgagor, deed of trust grantor, or debtor of any lender or a successor in interest to any of the persons described in this subdivision;

(2) "Business or agricultural loan transaction", a loan or extension of credit or indebtedness of a borrower to a lender, arising under a note, guarantee or other evidence of indebtedness, where the proceeds or benefits thereof are used primarily for agricultural purposes, or for purposes other than personal, family or household purposes;

(3) "Construction loan", a loan:

(a) Which is secured by a security instrument; and

(b) The proceeds of which, by agreement of the borrower and lender, are intended to be used for the construction, alteration, modification or addition of improvements to real property; and

(c) The proceeds of which are disbursed in whole or in part by means of future advances or future obligations. The term "construction loan" includes loan proceeds used for expenses reasonably related to the construction, alteration, modification or addition of improvements to real property including governmental fees, taxes, interest, attorneys' and accountants' fees, architects' fees, engineers' fees, utility charges, hook-up or tap-on fees, title insurance, surveys, rents, loan origination or servicing fees, and similar expenses;

(4) "Face amount", subject to the provisions of this section, the stated amount of the obligations which may be secured at any given time by the security instrument;

(5) "Future advance", any advance of funds, disbursement of loan proceeds or other exchange of value or consideration from a lender to, or on behalf of, a borrower that occurs after the date of the security instrument securing such future advance, regardless of whether such advance is made under a note, contract, guarantee or other evidence of indebtedness that was executed prior to or contemporaneously with such security instrument or made under a future obligation;

(6) "Future obligation", an obligation or debt of a borrower to a lender arising under a note, contract, guarantee or other evidence of indebtedness that was executed or otherwise became effective after the date of the instrument securing such future obligation, including, without limitation, any note or agreement that renews, extends, or otherwise modifies an obligation of a borrower to a lender that is secured by a security instrument under this section;

(7) "Lender", any mortgagee, deed of trust beneficiary, or creditor holding a security instrument;

(8) "Owner", the owner of the interest in the real property encumbered by the security instrument, not including the trustee, mortgagee, or beneficiary under a deed of trust;

(9) "Person", a natural person, firm, partnership, association, or corporation;

(10) "Security instrument", a mortgage, deed of trust, or other real property security instrument securing the repayment of any obligation, containing, within the body of the instrument, the provisions described in subsection 2 of this section and containing a provision expressly stating that the instrument is to be governed by this section.

2. Security instruments may secure future advances or other future obligations of a borrower to a lender, whether the advances or obligations are optional or obligatory with the lender. The future advances or future obligations may be evidenced by one or more notes, guarantees or other documents evidencing indebtedness of a borrower to lender, which documents shall not be required to be executed or delivered prior to the date of the security instrument securing them. Neither the existence nor priority of a security instrument otherwise complying with the provisions of this section shall be adversely affected if at any time on or after the date of such security instrument there are no obligations then secured by the security instrument or the obligations secured by the security instrument are reduced to zero. The fact that a security instrument secures future advances or future obligations shall be clearly stated within the body of the security instrument, or within the body of any amendment if such amendment is made to cause the original instrument to become a security instrument and secure future advances or future obligations as provided in this section, and the security instrument shall state the face amount. The total amount of obligations that may be secured by such a security instrument may decrease or increase from time to time, but except as to advances made pursuant to subsection 3 of this section, the total principal amount of the obligations secured at any given time may not exceed the face amount stated in the security instrument.

3. (1) Future advances made by a lender or future obligations incurred by a borrower for the reasonable protection of the lender's security interest are secured by the security instrument and shall have the priority specified in subsection 5 of this section even though the security instrument does not provide for such future advances or such future obligations, or even though such future advances or such future obligations cause the total indebtedness to exceed the face amount stated in the security instrument, or even though a notice of termination has been issued pursuant to subsection 6 of this section. Such advances or obligations may include, but shall not be limited to, real property taxes, hazard insurance premiums, assessments or maintenance charges imposed under a condominium declaration or restrictive covenant, subdivision assessments, reasonable repairs and maintenance, amounts due under prior mortgages or deeds of trust, leases, or other encumbrances, and reasonable costs and attorneys' fees incurred in enforcing the security instrument or the indebtedness which it secures.

(2) Future advances made or future obligations incurred under a construction loan are secured by the security instrument and shall have the priority specified by subsection 5 of this section even though the future advances or future obligations cause the total indebtedness to exceed the face amount stated in the security instrument, or even though a notice of termination has been issued pursuant to subsection 6 of this section if the lender complies with paragraph (d) of subdivision (2) of subsection 9 of this section.

4. The future advances and future obligations which may be secured by a security instrument shall be limited to those obligations which are contractual in nature and those obligations referred to in subsection 3 of this section.

5. As to any third party who may acquire or claim any rights in or a lien upon the encumbered real property, the priority of the lien of a security instrument securing future advances or future obligations shall date from the time the security instrument is recorded, whether or not any third party has actual notice of any such advances or obligations and whether or not such advances or obligations are optional or obligatory with the lender. If an amendment to a mortgage, deed of trust, or other real property security instrument securing the repayment of any obligation has been recorded which causes such instrument to become a security instrument or if an amendment to a security instrument has been recorded which increases the total amount of the obligations which may be secured thereby, the priority of advances made or additional obligations incurred thereafter which exceed the original face amount shall date from the date the amendment was recorded, as to any third parties who may acquire any rights in or lien upon the encumbered real property, whether or not any third party has actual notice thereof and whether or not the advances or additional obligations are optional or obligatory with the lender.

6. At any time subsequent to the execution of a security instrument, the owner at that time may give a notice by sending it certified mail, return receipt requested, or by personal delivery (the affidavit of the party personally delivering the notice to be prima facie proof of such delivery), to the lender by sending or delivering it to the lender if such person is an individual, or otherwise by sending or delivering it to the person specified in the security instrument for such purpose, or by sending or delivering to any person on behalf of the lender, upon whom personal service of process may be served as provided for in section 506.150, other than the secretary of state, and the notice shall state therein that the party sending the notice is the present owner of the interest in the real property encumbered by the security instrument and that the prior owner elects to terminate the operation of the instrument as security for future advances or future obligations made or incurred after the date the lender receives the notice. The lender shall be entitled to rely on a statement received from a party purporting to be the then owner as a statement received from the proper party unless the statement was relied upon in bad faith. Within fifteen days of the receipt of such a notice, the lender shall at its own cost record where the original security instrument was recorded, a statement referring to the original security instrument, legally describing the real property therein, setting forth the fact of the receipt of the notice, stating the date of the receipt of such notice, and stating the total principal amount as of the date it received the notice of all the then outstanding debts and obligations secured by the security instrument. Except as otherwise provided in this section:

(1) No advances made by the lender to the borrower or other obligations incurred by the borrower to the lender, after the date the lender receives the notice contemplated in this subsection, shall be secured by the security instrument; and

(2) The total debts so secured after receipt of such notice shall be limited in principal amount to the amount stated by the lender in its recorded notice, by which statement the lender shall be irrevocably bound; and

(3) Should the lender fail to file the statement specified in this subsection within the time period specified, the then owner may file a similar statement, and the lender shall be irrevocably bound by that party's statement of the total principal amount of the outstanding debts and obligations secured by the security instrument, so long as the statement is made in good faith. Except as to the effect of the statement described in subdivision (3) of this subsection, with regard to the amount specified in the statement, the lender's receipt of such a notice from the prior owner shall not affect the amount or priority position of advances previously made, or obligations previously incurred, or interest thereafter accruing on such obligations or advances. Any limitation upon the operation of a security instrument to secure future advances and future obligations imposed as a result of the notice given in accordance with this subsection shall not affect the security or priority of subsequent advances made or subsequent obligations incurred, as described in subdivision (1) or (3) of subsection 3 of this section, or subdivision (2) of subsection 3 of this section if lender complies with paragraph (d) of subdivision (2) of subsection 9 of this section, or the right of the lender to seek recourse from the borrower for indebtedness in excess of the amount secured by the security instrument.

7. A security instrument providing for the securing of future advances or future obligations, as provided in this section, may secure a guarantee of other obligations. The priority of the lien of the security instrument securing the guarantee, up to the face amount stated in the security instrument, shall be as provided in this section as if the obligations guaranteed were future obligations.

8. At any time subsequent to the execution of a security instrument securing a guarantee, the owner at that time may give a notice, by sending it certified mail, return receipt requested, or by personal delivery (the affidavit of the party personally delivering the notice to be prima facie proof of such delivery) to* the person guaranteed by sending or delivering it to such person if such person is an individual, or otherwise by sending or delivering it to the person specified in the security instrument for such purpose, or by sending or delivering to any person on behalf of the person guaranteed, upon whom personal service of process may be served as provided in section 506.150, other than the secretary of state, and the notice shall state therein that the party sending the notice is the present owner of the interest in the real property encumbered by the security instrument and that the owner at that time elects to terminate the operation of the security instrument as security for the guarantee as to debts and obligations made or incurred after the date the person guaranteed receives the notice. The person guaranteed shall be entitled to rely upon a statement received from a party purporting to be the then owner as a statement received from the proper party, unless the statement was relied upon in bad faith. Within fifteen days of his receipt of such a notice, the person guaranteed shall, at his own cost, record where the original security instrument was recorded, a statement referring to the original security instrument, legally describing the real property therein, setting forth the fact of its receipt of the notice, stating the date of its receipt of such notice, and stating the total principal amount as of the date it received the notice of all the then outstanding debts and obligations guaranteed by the guarantee secured by the security instrument. Except as otherwise provided in this section, no guaranteed debts or guaranteed obligations incurred after the date the person guaranteed receives the notice contemplated in this subsection shall be secured by the security instrument. Except as otherwise provided in this section, the total guaranteed debts and guaranteed obligations so secured shall be limited in principal amount to the amount stated by the person guaranteed in his recorded notice, by which statement the person guaranteed will be irrevocably bound. Should the person guaranteed fail to record the statement specified in this subsection within the time period specified, the owner at that time may record a similar statement, and the person guaranteed shall be irrevocably bound by that party's statement of the total principal amount of the then outstanding guaranteed debts and guaranteed obligations secured by the security instrument, so long as the statement is made in good faith. Except as to the effect of the statement described in this subsection which may be recorded by the owner at that time with regard to the amount specified therein, the receipt of such notice from the guarantor by the person guaranteed shall not affect the amount or priority position of the security instrument for those debts or obligations previously incurred, or interest thereafter accruing on such obligations or debts which are guaranteed by the guarantee secured by the security instrument. Any limitation upon the operation of a security instrument to secure the guarantee imposed as a result of the notice given in accordance with this subsection shall not affect the security or priority of subsequent advances made or obligations thereafter incurred by the person guaranteed pursuant to subdivision (1) or (3) of subsection 3 of this section or subdivision (2) of subsection 3 of this section if the lender complies with paragraph (d) of subdivision (2) of subsection 9 of this section, the payment of which is guaranteed by the guarantee secured by the security instrument, or the right of the lender to seek recourse from the guarantor for guaranteed indebtedness in excess of the amount secured by the security instrument.

9. (1) Notwithstanding the provisions of subsections 6 and 8 of this section, if the conditions of subdivision (2) of this subsection are fulfilled, the notice of termination shall be ineffective:

(a) To the extent of the liability of the lender obligated under an irrevocable letter of credit and to the extent the security instrument secures the repayment of obligations to the lender arising therefrom; or

(b) To the extent of the liability of the guarantor to a person guaranteed and to the extent the guarantee is secured by the security instrument, and was given in a business or agricultural loan transaction; or

(c) To the extent that a security instrument secures the liability of a third party in a business or agricultural loan transaction; or

(d) As to those future advances made or future obligations incurred and described in subdivision (2) of subsection 3 of this section after receipt by the lender or person guaranteed of a notice of termination and relating to the construction project existing on the date of receipt of the notice.

(2) For the notice of termination to be ineffective as set forth in subdivision (1) of this subsection, the statement to be recorded by the lender must contain, in addition to the other information required by subsections 6 and 8 of this section, the following:

(a) Notice that the security instrument secures the repayment of obligations or advances arising from liability under an irrevocable letter of credit and the total current amount of such liability, if it secures such a liability; or

(b) Notice that the security instrument secures repayment of obligations or advances arising from a guarantee given in a business or agricultural loan transaction, if it secures such a liability; or

(c) Notice that the security instrument secures the liability of a third party in a business or agricultural loan transaction, if it secures such a liability; or

(d) Notice that the security instrument secures a construction loan and the total amount of the loan determined as if the principal amount committed to be advanced, whether or not the lender is obligated to advance all such amounts, pursuant to a construction loan was fully funded as of the date of the receipt of the notice, if it secures such a liability.

(3) Notwithstanding the provisions of subsections 6 and 8 of this section, no notice of termination shall be effective as to those future advances made or future obligations incurred and described in subdivision (1) or (3) of subsection 3 of this section.

(4) Once given, the additional information required by subdivision (2) of this subsection in the statement to be recorded shall be for informational purposes only and shall not constitute a limitation on the amount of future advances or future obligations secured, or to be secured in the future, under the security instrument.

10. Any mortgage or deed of trust which does not fall within the definition of a security instrument as set forth in subsection 1 of this section shall be governed as otherwise provided by the laws of this state without reference to this section.

11. Nothing contained in this section shall invalidate, or adversely affect the priority or validity of, any security instrument duly recorded prior to September 1, 1992. To the extent that such instrument was in compliance with the provisions of this section in effect prior to September 1, 1992, it shall continue to be governed by those provisions as if such provisions had not been repealed unless an amendment is made to such security instrument clearly indicating that the security instrument is to be governed by the provisions of this section in existence after September 1, 1992, whereupon the security instrument shall be governed hereby from and after the date the amendment is recorded. The fact that such security instrument is amended so as to be governed by this section shall not affect the rights of third parties in the encumbered real property existing on the date of the recordation of the amendment.

(L. 1981 S.B. 40, A.L. 1982 H.B. 1781, A.L. 1984 H.B. 1409, A.L. 1991 S.B. 31, A.L. 1992 S.B. 688)

*Word "to" does not appear in original rolls.



Section 443.060 Acknowledgment of satisfaction and release, how made.

Effective 28 Aug 1991

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.060. Acknowledgment of satisfaction and release, how made. — 1. If any mortgagee, cestui que trust or assignee, or personal representative of the mortgagee, cestui que trust or assignee, receive full satisfaction of any security instrument, he shall, at the request and cost of the person making the same, deliver to such person a sufficient deed of release of the security instrument; but it shall not in any case be necessary for the trustee to join in such deed of release. In the case of security instruments recorded prior to January 1, 1986, if a full deed of release is offered for record, and except as otherwise provided in subsection 3 of this section, the note or notes secured shall be produced and cancelled in the presence of the recorder, who shall enter that fact on the deed of release prior to its recordation and attest the same with his official signature; and except as otherwise provided in subsection 3 of this section, no full deed of release of such a security instrument shall be admitted to record unless the note or notes are so produced and cancelled, and that fact entered on the deed of release and attested as above provided.

2. If such note or notes are required by subsection 1 of this section to be presented for cancellation and are not presented for the alleged reason that they have been lost or destroyed, the recorder, before allowing any deed of release to be placed on the file or record, shall require the mortgagee or cestui que trust named in the security instrument desired to be released or his legal representative, to make oath, in writing, stating that the note or other evidences of debt named in the security instrument sought to be released have been paid and delivered to the maker thereof or his representative. The recorder shall also require the maker of such note or notes, or his legal representative, to make affidavit, in writing, that the note or notes in question have been paid, and cannot be produced because lost or destroyed, and that they are not then in the possession of any person having any lawful claim to the same. If such note or notes shall not have been delivered to the maker or his legal representative, the affidavit so required of the mortgagee or cestui que trust or his legal representative shall recite that the note or other evidence of the debt named in the security instrument has been paid and cannot be produced because lost or destroyed, and that it is* not then in the possession of any person having any lawful claim to the same. The term "legal representatives" as used in this section shall include assigns. The affidavit of the maker of such note or notes or his legal representative shall recite that such note or notes have been paid. The affidavits so required shall be recorded in the same manner as deeds, in a permanent record. Nothing in this chapter shall be so construed as to require that any interest coupon notes shall be produced and cancelled in the presence of the recorder, but that all such interest coupon notes shall conclusively be taken and be deemed to have been paid in full, when the principal note described in the security instrument shall have been produced and cancelled in the presence of the recorder as provided for in this chapter.

3. In case any mortgagee, cestui que trust or assignee, or personal representative of the mortgagee, cestui que trust or assignee shall desire to release the property described in any security instrument recorded prior to January 1, 1986, without receiving full satisfaction of the debt, note or obligation thereby secured, he shall be permitted to do so by the recorder on presentation to the recorder of the notes or other obligations evidencing the principal of the debt secured thereby, or accounting for them by affidavits or otherwise as now or hereafter provided by law in the case of full release, and the recorder shall note the fact of the filing for record of such release on such notes or obligations in substantially the following form:

­

­

­­

­

(RSMo 1939 § 3465, A.L. 1975 H.B. 226, A.L. 1985 H.B. 210, A.L. 1991 S.B. 364)

Prior revisions: 1929 § 3078; 1919 § 2237; 1909 § 2844

*Words "they are" appear in original rolls.

(1996) This section requires a deed of release be delivered to the party making the satisfaction. Masterson v. Roosevelt Bank, 919 S.W.2d 9 (Mo.App.E.D.).



Section 443.070 Affidavit required with deed of release, when — penalty for failure.

Effective 01 Jan 1986, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.070. Affidavit required with deed of release, when — penalty for failure. — Every person who shall execute a deed of release of a security instrument recorded prior to January 1, 1986, shall at the same time of making and delivering such release deed, make and deliver the affidavit required by section 443.060 unless such deed of release states that the indebtedness remains unpaid in whole or in part; and a neglect or refusal to do so shall subject the party or person thus neglecting or refusing to the same penalties as provided by law in case of refusing to satisfy security instruments when paid. The affidavit named in this section may be endorsed upon the deed of release and recorded with it.

(RSMo 1939 § 3466, A.L. 1975 H.B. 226, A.L. 1985 H.B. 210)

Prior revisions: 1929 § 3079; 1919 § 2238; 1909 § 2845

Effective 1-01-86



Section 443.080 Satisfaction of mortgage, deed of trust or security instrument of railroad or utility, when entered.

Effective 01 Jan 1986, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.080. Satisfaction of mortgage, deed of trust or security instrument of railroad or utility, when entered. — The trustee, or trustees, in any security instrument given or which may hereafter be given by a railroad company or other public utility company which is subject to the regulation of the motor carrier and railroad safety division of the department of economic development, or successors, upon its property or any part thereof, may enter satisfaction of said security instrument upon the records where the same has been recorded. Where such security instrument was recorded prior to January 1, 1986, without producing the bonds, notes or coupons secured by said security instrument, satisfaction shall not be entered unless the trustee, or if said trustee is a corporation, its president or vice president, and the president or vice president of the railroad company or other public utility company, or of its successors or assigns, shall make and file with the recorder affidavits stating that all of the bonds, notes or coupons secured by said security instrument have been paid or that sufficient funds have been deposited with a bank or trust company to pay all the bonds, notes or coupons still outstanding and unpaid; and that said money is deposited for the express purpose of paying said bonds, notes or coupons when the same shall be presented at said bank or trust company for payment.

(RSMo 1939 § 3467, A.L. 1947 V. I p. 229, A.L. 1985 H.B. 210)

Prior revisions: 1929 § 3080; 1919 § 2239; 1909 § 2846

Effective 1-01-86

CROSS REFERENCE:

Division of motor carrier and railroad safety abolished, duties and functions transferred to highways and transportation commission and department of transportation, 226.008



Section 443.090 Part of property may be released, how.

Effective 28 Aug 1991

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.090. Part of property may be released, how. — In case any person desires to release any part of the property described in any security instrument recorded prior to January 1, 1986, by deed of release, he shall be permitted to do so by the recorder on presentation to the recorder of the notes or other obligations evidencing the principal of the debt secured thereby, or accounting for them by affidavits or otherwise as now or hereafter provided by law in the case of full release, and the recorder shall note the fact of the filing for record of such partial release on such notes or obligations in substantially the following form:

­

­

­­

­

(RSMo 1939 § 3468, A.L. 1985 H.B. 210, A.L. 1991 S.B. 364)

Prior revisions: 1929 § 3081; 1919 § 2240; 1909 § 2847



Section 443.100 Payment of one or more notes, how cancelled — memorandum on record — affidavit required, content, to be presented to recorder.

Effective 28 Aug 1994

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.100. Payment of one or more notes, how cancelled — memorandum on record — affidavit required, content, to be presented to recorder. — In cases where a number of notes are named in any security instrument which was recorded prior to January 1, 1986, on payment of any one or more of such notes, the maker thereof may make affidavit as to such payment, which such affidavit shall refer to the security instrument by book and page of record and contain a description of the land encumbered thereby and shall present the same along with the note or notes to the recorder, and the recorder shall cancel the notes and make a memorandum of such presentation and cancellation on the margin of the affidavit, which shall then be filed for record.

(RSMo 1939 § 3469, A.L. 1985 H.B. 210, A.L. 1994 H.B. 1312)

Prior revisions: 1929 § 3082; 1919 § 2241; 1909 § 2848



Section 443.110 Partial release of certain mortgages, deeds of trust or security instruments made how — conditions — requirements.

Effective 01 Jan 1986, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.110. Partial release of certain mortgages, deeds of trust or security instruments made how — conditions — requirements. — Whenever any security instrument heretofore or hereafter executed, providing for the issue of a series of notes or bonds aggregating one hundred thousand dollars or more not including interest or interest notes or coupons secured in whole or in part by property located in this state, by its terms confers authority upon the trustee or trustees therein named, or either of them, to release the property or any part thereof encumbered by any such security instrument from the lien thereof, such release may be so made and it shall be the duty of the recorder of deeds of the county in which the property so released from such security instrument shall be situated to accept and record in the proper records any deed of release executed and duly acknowledged by such trustee, pursuant to the authority conferred by such security instrument, releasing the whole or any part of such mortgaged property; provided, however, that in the case of a security instrument which shall not have been qualified under the Federal Trust Indenture Act of 1939, as from time to time amended, no such release shall be made unless such security instrument shall contain a provision requiring that the amount due under the security instrument or the amount of money or other consideration received from the sale of the property described in such release or such portion thereof as may be stipulated in such security instrument shall be deposited with some banking firm or banking corporation or trust company named in such security instrument for the benefit of the holders of such notes or bonds, or a provision requiring that there shall have been reinvested in property subject to the lien of such security instrument an amount of money equal to the value of the property so released; provided, however, if there shall have been such reinvestments as provided by the terms of such security instrument, which shall not have been qualified under the Federal Trust Indenture Act of 1939, as from time to time amended, there shall be filed with the recorder of deeds, together with the aforesaid release, a certificate that at a meeting of the bondholders or noteholders, held at the place named in the security instrument for the payment of the principal of such bonds or notes, after publication of notice of such meeting for two weeks in some newspaper regularly published at such place, less than a majority in interest of the bonds or notes represented at such meeting voted against such release or a certificate that none of the bonds or notes were represented at such meeting. Such certificate shall be made by the person who shall at such meeting be elected chairman thereof, and upon the filing thereof the recorder of deeds shall record said release as aforesaid; and provided further, that if the mortgaged property be subject to several security instruments, and upon the sale of only a part of the property covered by such security instruments, the amount of money or other consideration received from the sale of the property described in such release shall have been deposited with the banking firm or banking corporation or trust company named in the first security instrument for the benefit of the holders of the notes or bonds thereby secured in the order of their priority, and the excess if any, for the benefit of the holders of notes or bonds secured by the subsequent security instruments in the order of their priority, and such depositary shall so certify, then the property so sold may be released by the trustees in each of the security instruments, which confer authority upon the trustee or trustees therein named to release such property from the lien of such security instruments.

(RSMo 1939 § 3470, A.L. 1947 V. I p. 229, A.L. 1985 H.B. 210)

Prior revisions: 1929 § 3083; 1919 § 2242

Effective 1-01-86



Section 443.120 Penalty for making false affidavit.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.120. Penalty for making false affidavit. — Any person who shall swear falsely in making any of the affidavits provided for in sections 443.060, 443.070, 443.090 and 443.100 shall be deemed to be guilty of perjury, and on conviction, shall be punished as may be provided by law for such offense.

(RSMo 1939 § 3471)

Prior revisions: 1929 § 3084; 1919 § 2243; 1909 § 2849



Section 443.130 Liability for failing to satisfy — demand by certified mail required.

Effective 28 Aug 2004

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.130. Liability for failing to satisfy — demand by certified mail required. — 1. If the secured party, receiving satisfaction for the debt secured pursuant to this chapter, does not, within forty-five days after request and tender of costs, submit for recording a sufficient deed of release, such secured party shall be liable to the mortgagor for the lesser of an amount of three hundred dollars a day for each day, after the forty-fifth day, that the secured party fails to submit for recording a sufficient deed of release or ten percent of the amount of the security instrument, plus court costs and attorney fees to be recovered in any court of competent jurisdiction. In the event a document submitted for recording by a secured party is rejected for recording for any reason, such secured party shall have sixty days following receipt of notice that the document has been rejected in which to submit a recordable and sufficient deed of release.

2. To qualify under this section, the mortgagor or his or her agent shall provide the request in the form of a demand letter to the secured party by certified mail, return receipt requested or in another form that provides evidence of the date of receipt to the mortgagor. The letter shall include good and sufficient evidence that the debt secured by the deed of trust was satisfied with good funds, and the expense of filing and recording the release was advanced.

3. In any action against such person who fails to release the lien as provided in subsections 1 and 2 of this section, the plaintiff, or his or her attorney, shall prove at trial that the plaintiff notified the holder of the note by certified mail, return receipt requested, or as otherwise permitted by subsection 2 of this section.

(RSMo 1939 § 3472, A.L. 1994 H.B. 1312, A.L. 1996 H.B. 1432, A.L. 2004 H.B. 959)

Prior revisions: 1929 § 3085; 1919 § 2244; 1909 § 2850

(1996) Cost means the recorder of deeds' fee for releasing the deed of trust. Murray v. Fleet Mortgage Corp., 936 S.W.2d 212 (Mo.App. E.D.).

(1996) This section requires a deed of release be delivered to the party making the satisfaction. Masterson v. Roosevelt Bank, 919 S.W.2d 9 (Mo.App. E.D.).



Section 443.140 Attorney in fact may enter satisfaction.

Effective 28 Aug 1994

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.140. Attorney in fact may enter satisfaction. — Any attorney in fact, to whom the money due on any security instrument is paid, shall have power to execute a release, as specified in section 443.060. Such deed of release, duly acknowledged and recorded, shall have the effect to release the security instrument, and bar all actions brought thereon, and revest in the mortgagor, or person who executed the security instrument, or his legal representatives, all title to the property contained in such security instrument.

(RSMo 1939 § 3473, A.L. 1994 H.B. 1312)

Prior revisions: 1929 § 3086; 1919 § 2245; 1909 § 2851



Section 443.150 Acknowledgment and satisfaction — how made by a corporation.

Effective 28 Aug 1994

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.150. Acknowledgment and satisfaction — how made by a corporation. — Hereafter any president, vice president, secretary, treasurer or cashier of any corporation may, in the name and on behalf of such corporation, execute releases of any security instrument by release deed, with the same force and effect and in like manner as if executed by the president of such corporation.

(RSMo 1939 § 3474, A.L. 1994 H.B. 1312)

Prior revisions: 1929 § 3087; 1919 § 2246



Section 443.160 Personal representative may satisfy and deliver deed or release.

Effective 28 Aug 1994

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.160. Personal representative may satisfy and deliver deed or release. — The personal representative of the holder or owner of any indebtedness secured by any security instrument, shall, if such indebtedness had been paid to the decedent in such decedent's lifetime, upon request of the owner or owners of the property conveyed by such security instrument, deliver to such person a sufficient deed of release of such security instrument.

(RSMo 1939 § 3476, A.L. 1994 H.B. 1312)

Prior revisions: 1929 § 3089; 1919 § 2248; 1909 § 2853



Section 443.170 Penalty for failing to acknowledge satisfaction and deliver deed of release.

Effective 28 Aug 1994

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.170. Penalty for failing to acknowledge satisfaction and deliver deed of release. — If such personal representative, upon satisfactory proof produced to the personal representative of the payment of such indebtedness to the decedent, does not, within thirty days after request and tender of expenses, deliver to the person owning the property a sufficient deed of release, the personal representative shall personally forfeit to the party aggrieved ten percent of the amount of the security instrument, absolutely, and any other damages such aggrieved party may be able to prove such party has sustained, to be recovered in any court of competent jurisdiction.

(RSMo 1939 § 3477, A.L. 1994 H.B. 1312)

Prior revisions: 1929 § 3090; 1919 § 2249; 1909 § 2854



Section 443.180 Sections 443.160 and 443.170 construed.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.180. Sections 443.160 and 443.170 construed. — Nothing contained in sections 443.160 and 443.170 shall be so construed as to make any executor or administrator liable to his decedent's estate for any indebtedness by mortgage or deed of trust, released by him in accordance with this chapter.

(RSMo 1939 § 3478)

Prior revisions: 1929 § 3091; 1919 § 2250; 1909 § 2855



Section 443.185 Releases of mortgages or deeds of trust defective — deemed valid, when.

Effective 28 Aug 1951

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.185. Releases of mortgages or deeds of trust defective — deemed valid, when. — Any and all releases of mortgages and deeds of trust on lands in this state, securing the payment of any debt or obligation, which have been recorded in the office of the recorder of deeds in the county in which such land is located for ten years or more, and which purport to release any such mortgage or deed of trust and the debt or obligation secured thereby, and which purport to have been executed by the mortgagee or cestui que trust of such mortgage or deed of trust, or by his agent or attorney, or by any assignee, or his agent or attorney, or by the executor or administrator of any deceased mortgagee or cestui que trust, or of any deceased assignee, or by any person acting for a corporation which is either the mortgagee or the cestui que trust, or the assignee, of said mortgage or deed of trust, shall be deemed to be valid, and the lien of such mortgage or deed of trust shall be deemed to be cancelled and discharged, notwithstanding any defect in the execution, acknowledgment, certificate of acknowledgment, recording or certificate of recording of the same; except that this section shall not apply to any mortgage or deed of trust unless the debt or obligation secured thereby has been due and payable for at least ten years. Any person desiring to assert any right or claim which would be barred by this section may do so by bringing an appropriate action to establish such right or claim, at any time within two years after the passage of this section, but not thereafter.

(L. 1951 p. 746)



Section 443.190 Petition to foreclose, where filed.

Effective 28 Aug 1965

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.190. Petition to foreclose, where filed. — All mortgagees of real estate or persons holding security interests in personal estate, including leasehold interests, when the debt or damages secured amount to fifty dollars or more, may file a petition in the office of the circuit court against the mortgagor or the debtor and the actual tenants or occupiers of the real estate, or persons in possession of personal property, setting forth the substance of the mortgage deed or security agreement, and praying that judgment may be rendered for the debt or damages, and that the equity of redemption may be foreclosed, and the mortgaged property or collateral sold to satisfy the amount due.

(RSMo 1939 § 3447, A.L. 1965 p. 114)

Prior revisions: 1929 § 3060; 1919 § 2219; 1909 § 2828

CROSS REFERENCE:

Right to foreclose barred when note barred, 516.150



Section 443.200 Petition, where filed.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.200. Petition, where filed. — If any part of the property be real estate, the petition may be filed in any county where any part of the mortgaged premises is situated; if it be exclusively personal estate, it may be filed and proceeded with as in other civil actions.

(RSMo 1939 § 3452)

Prior revisions: 1929 § 3065; 1919 § 2224; 1909 § 2831



Section 443.210 Proceedings to be as in civil actions.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.210. Proceedings to be as in civil actions. — The issue, service and return of summons and executions, and all proceedings under sections 443.010 to 443.440, shall be subject to and governed by the law regulating proceedings in civil suits, except as otherwise herein provided.

(RSMo 1939 § 3455)

Prior revisions: 1929 § 3068; 1919 § 2227; 1909 § 2834



Section 443.220 Who may be made parties.

Effective 28 Aug 1965

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.220. Who may be made parties. — Any person claiming an interest in the mortgaged property or collateral may, on motion, be made defendant to the proceedings, and may answer in avoidance or bar of the deed, security agreement, or debt or damages and issue shall be made and tried as in other civil suits.

(RSMo 1939 § 3456, A.L. 1965 p. 114)

Prior revisions: 1929 § 3069; 1919 § 2228; 1909 § 2835



Section 443.230 Judgment on constructive notice.

Effective 28 Aug 1965

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.230. Judgment on constructive notice. — When the mortgagor or debtor is not summoned, but notified by publication, and has not appeared, the judgment, if for the plaintiff, shall be that he recover the debt and damages, or damages, found to be due, and costs, to be levied of the mortgaged property or collateral, describing it as in the mortgage or security agreement.

(RSMo 1939 § 3457, A.L. 1965 p. 114)

Prior revisions: 1929 § 3070; 1919 § 2229; 1909 § 2836



Section 443.240 Judgment on personal service.

Effective 28 Aug 1965

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.240. Judgment on personal service. — When the mortgagor or debtor has been duly summoned, or appears to the action, the judgment, if for the plaintiff, shall be as in section 443.230 specified, with the addition that if the mortgaged property or collateral is not sufficient to satisfy the debt and damages, or damages and costs, then the residue is to be levied of other goods, chattels, lands and tenements of the mortgagor or debtor.

(RSMo 1939 § 3458, A.L. 1965 p. 114)

Prior revisions: 1929 § 3071; 1919 § 2230; 1909 § 2837



Section 443.250 Proceedings where mortgagee, secured party, mortgagor or debtor dies.

Effective 28 Aug 1965

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.250. Proceedings where mortgagee, secured party, mortgagor or debtor dies. — In case of the death of the mortgagee or the secured party or his assignee, or of the mortgagor or debtor, whether before or after action brought, the personal representative of the deceased party shall be made plaintiff or defendant, as the case may require.

(RSMo 1939 § 3453, A.L. 1965 p. 114)

Prior revisions: 1929 § 3066; 1919 § 2225; 1909 § 2832



Section 443.260 Judgment when personal representative is party defendant.

Effective 28 Aug 1965

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.260. Judgment when personal representative is party defendant. — When the personal representative of the mortgagor or debtor has been duly summoned, or appears to the action, the judgment, if for the plaintiff, shall be as before directed; and if, in such case, the mortgaged property or collateral be insufficient to satisfy the debt and damages, or damages and costs, the judgment, as to the residue, shall have the effect of a judgment against an executor or administrator, as such.

(RSMo 1939 § 3454, A.L. 1965 p. 114)

Prior revisions: 1929 § 3067; 1919 § 2226; 1909 § 2833



Section 443.270 Execution to be a special fieri facias.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.270. Execution to be a special fieri facias. — The execution to be issued shall be a special fieri facias, in accordance with the judgment, and shall be executed and returned as executions in ordinary civil suits.

(RSMo 1939 § 3459)

Prior revisions: 1929 § 3072; 1919 § 2231; 1909 § 2838



Section 443.280 Title which purchaser acquires.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.280. Title which purchaser acquires. — A purchaser under a sale by virtue of an execution on a judgment rendered in pursuance of the provisions of sections 443.010 to 443.440 shall take a title as against the parties to the suit, but he shall not be permitted to set it up against the subsisting equities of those who are not parties thereto.

(RSMo 1939 § 3460)

Prior revisions: 1929 § 3073; 1919 § 2232; 1909 § 2839



Section 443.290 Mortgages and security agreements with power of sale.

Effective 28 Aug 1965

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.290. Mortgages and security agreements with power of sale. — All mortgages of real property or security agreements providing for a security interest in personal property, or both, with powers of sale in the mortgagee or secured party, and all sales made by such mortgagee, secured party or his personal representatives, in pursuance of the provisions of the mortgages or security agreements, shall be valid and binding by the laws of this state upon the mortgagors and debtors, and all persons claiming under them, and shall forever foreclose all right and equity of redemption of the property so sold. Nothing herein shall be construed to affect in any way the rights of a tenant to the growing and unharvested crops on lands foreclosed as aforesaid, to the extent of the interest of the tenant under the terms of contract or lease between the tenant and the mortgagor or his personal representatives.

(RSMo 1939 § 3462, A.L. 1965 p. 114)

Prior revisions: 1929 § 3075; 1919 § 2234; 1909 § 2841

(1951) Where holder of unrecorded warranty deed to land was in the U.S. Military service at time of foreclosure of mortgage on such land, he was not entitled, under federal Soldiers' and Sailors' Civil Relief Act, as against innocent purchaser, to have foreclosure sale set aside. Godwin v. Gerling, 362 Mo. 19, 239 S.W.2d 352.

(1951) Because §§ 443.420, 443.430 and 443.440 expressly provide, in the event a bond to redeem is posted, for the delivery to the purchaser of a certificate of sale, it implies that when redemptioner gives notice of his intention to redeem the trustee is not to deliver his trustee's deed to the purchaser pending the lapse of the twenty days allowed for the posting of the bond. Leone v. Bear, 362 Mo. 464, 241 S.W.2d 1008.

(1975) This section held constitutional as against claim that it constitutes state action and thereby violates the due process clause of the fourteenth amendment to the Constitution of the United States. Federal National Mortgage Association v. Howlett (Mo.), 521 S.W.2d 428.



Section 443.300 Death of debtor, foreclosure stayed.

Effective 28 Aug 1973

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.300. Death of debtor, foreclosure stayed. — If any person shall die owning real estate on which there is an outstanding deed of trust or mortgage of real estate, or having subjected personal property to a security interest with power of sale, shall die, no sale shall take place under the deed of trust or mortgage conveying real estate within six months after the death of such person, and no sale shall take place of personal property so subjected to a security interest within four months after the death of the person.

(RSMo 1939 § 140, A.L. 1965 p. 114, A.L. 1973 S.B. 166)

Prior revisions: 1929 § 141; 1919 § 140; 1909 § 149



Section 443.310 Sales, where made — number of days' notice.

Effective 28 Aug 1989

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.310. Sales, where made — number of days' notice. — All sales of real estate under a power of sale contained in any mortgage or deed of trust executed after August 28, 1989, shall be made in the county where the land to be sold is situated, and not less than twenty days' notice of such sale shall be given, whether so provided in such mortgage or deed of trust or not. Where the property to be sold is located in more than one county, the property may be sold in any county where a part of the property is located.

(RSMo 1939 § 3463, A.L. 1989 H.B. 49)

Prior revisions: 1929 § 3076; 1919 § 2235; 1909 § 2842

(1975) This section held constitutional as against claim that it constitutes state action and thereby violates the due process clause of the fourteenth amendment to the Constitution of the United States. Federal National Mortgage Association v. Howlett (Mo.), 521 S.W.2d 428.



Section 443.320 Notice, contents — how published.

Effective 28 Aug 1989

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.320. Notice, contents — how published. — The notice required by section 443.310 shall set forth the date and book and page of the record of such mortgages or deeds of trust, the grantors, the time, terms and place of sale, and a description of the property to be sold, and shall be given by advertisement, inserted for at least twenty times, and continued to the day of the sale, in some daily newspaper, in counties having cities of fifty thousand inhabitants or more, and in all other counties such notice shall be given by advertisement in some weekly newspaper published in such county for four successive issues, the last insertion to be not more than one week prior to the day of sale, or in some daily, triweekly or semiweekly paper published in such county at least once a week for four successive weeks. Such notice shall appear on the same day of each week, the last insertion to be not more than one week prior to the day of sale, and if there be no newspaper published in such county or city, such notice shall be published in the nearest newspaper thereto in this state. Nothing in this section shall be construed to authorize the giving of any shorter notice than that required by such mortgage or deed of trust. Where the property to be sold lies wholly or in part within the corporate limits of any city having or that may hereafter have a population of fifty thousand inhabitants or more, then the notice provided for in this section shall be published in a daily newspaper in such city and where the property to be sold lies wholly or in part within the corporate limits of a city extending into two or more counties, then the notice provided for in this section shall be published in some newspaper published in the county in which the property lies, in the manner provided in this section for publication in such county, even though such property may lie in a city having a population of fifty thousand inhabitants or more. Where the property to be sold is located in more than one county, the notices required in this section shall be published in each county in which a part of the property is located. Other provisions of this section to the contrary notwithstanding, in any county of the first class not having a charter form of government and containing a portion of a city with a population over three hundred fifty thousand and in any county of the second class containing a portion of a city with a population over three hundred fifty thousand, the notice requirements of section 443.310 and this section may be met by advertisement in some weekly newspaper published in such counties for four successive issues, the last insertion to be not more than one week prior to the date of the sale.

(RSMo 1939 § 3464, A.L. 1943 p. 402, A. 1949 S.B. 1125, A.L. 1951 p. 748, A.L. 1989 H.B. 49)

Prior revisions: 1929 § 3077; 1919 § 2236; 1909 § 2843

CROSS REFERENCE:

Notice, how published in city of St. Louis, 493.100 to 493.120

(1962) Where deed of trust provided for thirty days' notice before a foreclosure sale could be had, the giving of less than thirty days' notice was an irregularity for which the sale would be set aside. Kennon v. Camp (Mo.), 353 S.W.2d 693.

(1975) This section held constitutional as against claim that it constitutes state action and thereby violates the due process clause of the fourteenth amendment to the Constitution of the United States. Federal National Mortgage Association v. Howlett (Mo.), 521 S.W.2d 428.

(1977) Purchaser at foreclosure sale not entitled to cancellation and refund when he later discovered he had purchased only a life estate. Words “bargain, sell and convey” do not import a covenant of fee simple title. Use of words “heirs” does not create a warranty of fee simple title. Michie v. National Bank of Caruthersville (A.), 558 S.W.2d 270.



Section 443.325 Individual notice of foreclosure sale — form of request for — recorder's duty — foreclosing part to give notice — release of security instrument, effect of — notice deemed given, when.

Effective 14 Jul 1975, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.325. Individual notice of foreclosure sale — form of request for — recorder's duty — foreclosing part to give notice — release of security instrument, effect of — notice deemed given, when. — 1. Any person desiring notice of sale under any deed of trust or mortgage with power of sale upon real property may, at any time subsequent to recordation of such deed of trust or mortgage, cause to be filed for record in the office of the recorder of each county in which any part or parcel of the real property is situated a duly acknowledged request for such notice of sale. This request shall specify the name and address of the person to whom the notice is to be mailed and shall identify the deed of trust or mortgage by stating the names of the parties thereto and the legal description of the land described therein and the book and page where the same is recorded or the recorder's number and shall be in substantially the following form:

­

­

­­

­

2. Upon the filing for record of such request, the recorder shall index the request in a separate index so that the name of the mortgagor or grantor shall be indexed as the grantor, and the name of the requesting party shall be indexed as the grantee.

3. In the event of foreclosure under a power of sale, the foreclosing mortgagee or trustee shall, not less than twenty days prior to the scheduled date of the sale, cause to be deposited in the United States mail an envelope certified or registered, and with postage prepaid, enclosing a notice containing the information required in the published notice of sale referred to in section 443.320, addressed

(1) To each person whose name and address is set forth in any such request recorded at least forty days prior to the scheduled date of sale; and

(2) To the person shown by the records in the office of the recorder of deeds to be the owner of the property as of forty days prior to the scheduled date of foreclosure sale at the foreclosing mortgagee's last known address for said record owner; and

(3) To the mortgagor or grantor named in the deed of trust or mortgage at the foreclosing mortgagee's last known address for said mortgagor or grantor.

(4) Actual receipt by the addressee of the envelope referred to above shall not be necessary to establish compliance with the notice requirements of subsection 3 hereof. Recording of receipt issued by the United States Post Office for certified or registered mail to evidence that said envelope has been delivered by the sender to the United States Post Office shall constitute proof of compliance with notice requirements of subsection 3 hereof.

4. The foreclosing mortgagee* or trustee of a deed of trust or mortgage filed subsequent to a deed of trust or mortgage for which a request has been recorded in accordance with subsection 1 hereof shall give notice to each person named in each such request so long as the prior deed of trust or mortgage identified in such notice has not been released of record.

5. The release of a deed of trust or mortgage shall cancel of record all requests for notice which pertain to the deed of trust or mortgage identified in such request.

(L. 1973 H.B. 164, A.L. 1975 H.B. 226)

Effective 7-14-75

*Word "mortgages" appears in original rolls.



Section 443.327 Sale by trustee exercising powers under security instrument — times when sale may be held — places where sale may be held.

Effective 28 Aug 1994

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.327. Sale by trustee exercising powers under security instrument — times when sale may be held — places where sale may be held. — The trustee exercising a power of sale granted in any security instrument may in the trustee's discretion set the time for sale at any commercially reasonable time, unless the security instrument specifies an hour at which the sale is to occur. The time for sale will be deemed to be commercially reasonable if the sale is held between the hours of 9:00 a.m. and 5:00 p.m. on the date of sale. If no time is stated in the notice of sale, then the sale shall be held at the time customary for such sales in the county. If the trustee elects to state a specific time for sale in the notice of sale, then the sale shall be held at the time stated in the notice unless the sale is continued as may be otherwise provided by law.

(L. 1992 S.B. 688, A.L. 1994 H.B. 1312)



Section 443.330 Trustee failing to execute trust, parties interested may proceed, how.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.330. Trustee failing to execute trust, parties interested may proceed, how. — If any trustee in any deed of trust to secure the payment of a debt or other liability shall die, or has died, shall become or has become mentally incapacitated, shall remove or has removed out of this state, shall neglect or refuse or has neglected or refused to act as such trustee, or shall or has become unable, by sickness or other disability, to perform or execute his trust, any person interested in the debt or other liability secured by such deed of trust, may present his or their affidavit, stating the facts of the case, specifically, to the circuit court of the county in which the property or estate conveyed by such deed of trust, or any part thereof, is situated.

(RSMo 1939 § 3525, A. 1949 S.B. 1125, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 § 3135; 1919 § 13418; 1909 § 11919



Section 443.340 Court to appoint sheriff or other suitable person, when — power and duties of trustee.

Effective 28 Aug 1949

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.340. Court to appoint sheriff or other suitable person, when — power and duties of trustee. — If such court shall be satisfied that the facts stated in such affidavit are true, it shall make an order appointing the sheriff, or some other suitable person of the county, trustee to execute such deed of trust, in the place of the original trustees; and thereupon such sheriff, or other suitable person appointed by said court, shall be possessed of all the rights, powers and authority possessed by the original trustee, under the deed of trust, and such sheriff or other person shall proceed to sell and convey the property and to pay off the debts and liabilities according to the directions of the deed of trust, and shall do all other acts the original trustee had power to do, and with the same force and effect.

(RSMo 1939 § 3527, A. 1949 S.B. 1125)

Prior revisions: 1929 § 3137; 1919 § 13419; 1909 § 11920



Section 443.350 Foreign corporation or person not to act as trustee, unless domestic corporation or resident trustee be named as cotrustee — domestic corporation under no disability because articles do not contain specific power.

Effective 28 Aug 1994

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.350. Foreign corporation or person not to act as trustee, unless domestic corporation or resident trustee be named as cotrustee — domestic corporation under no disability because articles do not contain specific power. — No foreign corporation or individual shall act as trustee in any security instrument made after August 28, 1994, affecting any property, real or personal, situate or being in this state, unless in such instrument there is named as cotrustee a corporation organized under the laws of this state, or an individual citizen of the state of Missouri. If any Missouri corporation is designated trustee in any security instrument or is appointed a successor trustee, it shall not be considered to be subject to any disability to act as such because it is organized under a chapter of the Missouri revised statutes other than chapter 362, or because its articles of incorporation do not contain a specific power to execute trusts or serve as trustee under security instruments.

(RSMo 1939 § 3482, A.L. 1994 H.B. 1312)

Prior revisions: 1929 § 3095; 1919 § 2254; 1909 § 2859

CROSS REFERENCE:

Trust company's powers under reciprocal corporate fiduciary powers act, 362.600



Section 443.355 Continuance of sale by trustee without readvertisement, manner — restrictions.

Effective 28 Aug 1993

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.355. Continuance of sale by trustee without readvertisement, manner — restrictions. — 1. A trustee exercising a power of sale granted in any security instrument may, in his discretion, continue the sale without readvertisement or mailing additional notice by announcing or causing to be announced on the day and at the time and place of sale the fact of such continuance. The announcement shall contain the date, time and place to which the sale is continued. No party shall have a cause of action for damages against a trustee for continuing or refusing to continue a sale as provided in this section.

2. Only one continuance shall be made under the authority granted by this section, which continuance shall be for a period of not to exceed seven days. The provisions of this section shall not prevent the holder of a security instrument and the owner of the land encumbered thereby from agreeing to more than one continuance or to continuances for more than one week. Nothing in this section shall prevent a trustee from abandoning a sale before its completion and commencing new sale proceedings after compliance with sections 443.310, 443.320 and 443.325.

(L. 1993 H.B. 105 & 480)



Section 443.360 Compensation of trustees under trust deeds.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.360. Compensation of trustees under trust deeds. — As a compensation for his services, any person selling property at auction under any writing, instrument or deed made or executed for securing the payment of any debt shall receive a commission on the amount of sales not exceeding two percent on the first one thousand dollars, and one percent on all sums over that amount and under five thousand dollars, and one-half of one percent on all sums over that amount.

(RSMo 1939 § 3479)

Prior revisions: 1929 § 3092; 1919 § 2251; 1909 § 2856



Section 443.370 Penalty for overcharging.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.370. Penalty for overcharging. — Any person taking a larger compensation for his services, as aforesaid, shall be liable to any party interested in such writing, instrument or deed, in a sum double the amount taken for such services, recoverable by a suit in a court of competent jurisdiction.

(RSMo 1939 § 3480)

Prior revisions: 1929 § 3093; 1919 § 2252; 1909 § 2857



Section 443.380 Recitals in deed prima facie evidence.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.380. Recitals in deed prima facie evidence. — Whenever any real estate within this state shall have been or shall hereafter be sold by any trustee or mortgagee, or sheriff or other person acting as trustee, under a power of sale given in any mortgage or deed of trust, the recitals in the trustee or mortgagee's deed concerning the default, advertisement, sale or receipt of the purchase money, and all other facts pertinent thereto, shall be received as prima facie evidence in all courts of the truth thereof.

(RSMo 1939 § 3481)

Prior revisions: 1929 § 3094; 1919 § 2253; 1909 § 2858

(1975) This section held constitutional as against claim that it constitutes state action and thereby violates the due process clause of the fourteenth amendment to the Constitution of the United States. Federal National Mortgage Association v. Howlett (Mo.), 521 S.W.2d 428.



Section 443.390 Trustee's deed not to be accepted by recorder in certain cities or counties unless unpaid notes are produced — duties of recorder.

Effective 28 Aug 1994

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.390. Trustee's deed not to be accepted by recorder in certain cities or counties unless unpaid notes are produced — duties of recorder. — In all cities in this state which now have or which may hereafter have three hundred fifty thousand inhabitants or more and in all counties in this state of the first class, no trustee's deed or mortgagee's deed under power of sale in foreclosure of any security instrument recorded prior to January 1, 1986, shall be accepted by the recorder of deeds for record unless:

(1) The principal note or notes or other principal obligations which were unpaid when the foreclosure sale commenced and for the default in payment of which foreclosure is had, are produced to the recorder; or

(2) If such notes are lost then the owner of the principal notes or obligations makes an affidavit that such notes are lost and produces such affidavit for the recorder. Upon such trustee's or mortgagee's deed being filed for record, the recorder shall make a notation on the principal note or notes or other principal obligations showing that such deed in foreclosure has been filed of record, in substantially the following form:

­

­

­­

­

(RSMo 1939 § 3484, A.L. 1945 p. 681, A.L. 1985 H.B. 210, A.L. 1994 H.B. 1312)



Section 443.400 Redemption before sale.

Effective 28 Aug 1994

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.400. Redemption before sale. — If such property is redeemed by payment to the officer before the sale, such officer shall make a certificate of such redemption, and acknowledge the same before some officer authorized to take acknowledgments of deeds for lands; and such certificate shall be recorded in the office in which the security instrument is recorded, and shall have the same effect as if a deed of release has been filed for record.

(RSMo 1939 § 3475, A.L. 1994 H.B. 1312)

Prior revisions: 1929 § 3088; 1919 § 2247; 1909 § 2852



Section 443.410 Foreclosures by trustee's sale — how made — redemption.

Effective 28 Aug 1993

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.410. Foreclosures by trustee's sale — how made — redemption. — Deeds of trust in the nature of mortgages of lands may, in addition to being forecloseable by suit, be also foreclosed by trustee's sale at the option of the holder of the debt or obligation thereby secured and the mortgaged property sold by the trustee or his successor in the same manner and in all respects as in case of mortgages with power of sale; and all real estate which may be sold under any such power of sale in a mortgage deed of trust hereafter made and which at such sale shall be brought in by the holder of such debt or obligation or by any other person for such holder shall be subject to redemption by the grantor in such mortgage deed of trust or his heirs, devisees, executors, administrators, grantees or assigns at any time within one year from the date of the sale; provided, however, that such person so entitled to redeem shall give written notice at the sale or within ten days before the date advertised for the sale to the person making or who is to make the sale of the purpose to redeem if the sale and purchase are so made; and provided further, the said grantor, his representatives, grantees or assigns to make the redemption shall within the year pay the debt and interest or other obligation secured by such deed of trust and to accrue thereon together with all sums paid out by any holder thereof or purchaser at such sale or holder of the rights of such purchaser for interest and principal and either of any prior encumbrances, and for taxes and assessments and all legal charges and costs of the sale.

(RSMo 1939 § 3450, A.L. 1993 H.B. 105 & 480)

Prior revisions: 1929 § 3063; 1919 § 2222; 1909 § 2829

(1958) Redemption statutes do not constitute the exclusive remedy of a mortgagor; in proper cases equity will enforce the right of redemption independent of and outside the statutes. Fitzpatrick v. Federer (Mo.), 315 S.W.2d 826.

(1959) Where trial court denied petition to redeem from foreclosure and appeal was not heard or decided within year and during such year owner of equity of redemption did not pay or offer to pay the debt secured by the mortgage, the case became moot and the right of redemption was lost. Euclid Terrace Corp. v. Golterman Enterprises, Inc. (A.), 327 S.W.2d 542.

(1962) Where mortgaged premises were damaged by fire prior to foreclosure sale at which mortgagee purchased premises at full amount of the outstanding indebtedness, mortgagor was entitled to the insurance proceeds as the purchase constituted payment and extinguished the debt. Northwestern National Insurance Co. v. Mildenberger (A.), 359 S.W.2d 380.

(1968) Where purchaser of property sold under foreclosed deed of trust purchased property for himself and not for or on behalf of debt holder, mortgagor did not have a cause of action for redemption. Dickey v. Barnes (A.), 427 S.W.2d 732.

(1975) This section held constitutional as against claim that it constitutes state action and thereby violates the due process clause of the fourteenth amendment to the Constitution of the United States. Federal National Mortgage Association v. Howlett (Mo.), 521 S.W.2d 428.



Section 443.415 Mortgage may be insured for certain buyers, amount, requirements.

Effective 28 Aug 2002

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.415. Mortgage may be insured for certain buyers, amount, requirements. — Mortgage insurers may insure a mortgage in an amount not exceeding one hundred three percent of the fair market value of the authorized real estate security at the time that the loan is made if secured by a first lien or charge on such real estate security.

(L. 1994 H.B. 1449 § 1 merged with S.B. 718 § 35, A.L. 1998 H.B. 1794 merged with S.B. 719, A.L. 2000 H.B. 1802 merged with S.B. 896, A.L. 2002 H.B. 1375 merged with S.B. 729)



Section 443.420 Notice of redemption — how given, rights.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.420. Notice of redemption — how given, rights. — No party shall have the right of redeeming from any such sale as set forth in section 443.410 unless he shall have given the written notice specified in said section and shall within twenty days after such sale give security to the satisfaction of the circuit court of the county in which the land is located for the payment of the interest on the debt or obligation secured by the mortgage deed of trust under which the sale is made to accrue within such year after the sale is made, and for the payment in full of the legal charges and costs of the sale, and for the payment of all interest accrued prior to the sale or thereafter which the purchaser at the sale or his representatives or assigns may pay on any prior encumbrance on the land, as well as the interest which may accrue thereon during such year allowed for redemption whether so paid or not and all taxes and assessments and interest and costs thereon whether general or special accrued or accruing during such year allowed for redemption and whether paid by the purchaser at the sale or not together with interest at rate of six percent per annum on all sums so paid by the purchaser or those claiming under him and for damages for all waste committed or suffered by the party giving such security or those claiming under him during such year unless said property is so redeemed, and it shall be necessary to pay for such redemption all such sums to which the purchaser or those claiming under him should be entitled with interest as aforesaid. Said security shall be by bond executed by the person or persons so entitled to redeem with at least one good surety in a sum amply sufficient to cover the aggregate of all said sums exclusive of the principal debt or obligation, but including damages and interest, to be so absolutely paid in event redemption is not made and the aggregate of all such shall be the measure of damages to be paid in satisfaction of said bond if such redemption is not made.

(RSMo 1939 § 3451)

Prior revisions: 1929 § 3064; 1919 § 2223; 1909 § 2830

(1951) Because §§ 443.420, 443.430 and 443.440 expressly provide, in the event a bond to redeem is posted, for the delivery to the purchaser of a certificate of sale, it implies that when redemptioner gives notice of his intention to redeem the trustee is not to deliver his trustee's deed to the purchaser pending the lapse of the twenty days allowed for the posting of the bond. Leone v. Bear, 362 Mo. 464, 241 S.W.2d 1008.

(1965) Validity of trustees sale is admitted by implication when statutory redemption procedure is begun. St. Bethel Missionary Baptist Church v. St. Louis Builders, Inc. (Mo.), 388 S.W.2d 776.



Section 443.430 Motion for approval of bond for redemption — hearing — receiver — additional bond.

Effective 02 Jan 1979, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.430. Motion for approval of bond for redemption — hearing — receiver — additional bond. — A motion or application for the approval shall be filed with the bond in the office of the clerk of the circuit court and at least one day's notice in writing thereof and of the time when the same will be filed and presented shall be given to the purchaser at such sale if he is a resident of the county and can be found therein, otherwise it shall be given to the trustee making the sale. If court should not be in session when such bond and application are so filed the clerk may temporarily approve the same subject to future action of the court thereon but unless so temporarily approved or presented to the court for consideration within such twenty days the same shall be taken and deemed as finally rejected and disapproved. The court may continue or adjourn the hearing or consideration of such bond when so within such twenty-day period temporarily approved by the clerk or presented to the court but the proceedings thereon shall be speedily and summarily acted upon and settled including the right or not of the obligor or obligors in the bond to give bond and to make such redemption. The court at discretion may at such hearing or consideration of such bond or at any time during the redemption period of one year appoint a receiver to take charge and possession of and preserve the property so sold and to have the rents and profits thereof subject to the orders of the court, and the net result therefrom shall belong to the owner of the equity of redemption if redemption be made, otherwise to the purchaser at such sale. And the court may require additional bond to be given as security at any time during such redemption period on application of the purchaser with at least five days' notice of such application to the principal on the original bond or his attorney, or agent, or representative.

(RSMo 1939 § 3451, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 3064; 1919 § 2223

Effective 1-02-79

(1957) Notice requirement of this section is mandatory and ex parte approval of redemption bond by the court held erroneous and further proceedings in connection therewith would be prohibited. State ex rel. Hopkins v. Stemmons (A.), 302 S.W.2d 51.

(1957) Notice required by this section is mandatory and notification of trustee under § 443.110 did not relieve those seeking approval of bond of duty giving it. White v. Huffman (A.), 304 S.W.2d 909.



Section 443.440 Certificate of sale — upon failure to redeem, deed to be executed.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.440. Certificate of sale — upon failure to redeem, deed to be executed. — If the bond is given and approved the trustee at the purchaser's request shall execute, acknowledge and deliver to him a certificate of sale or purchase giving a reference to the deed of trust, fact of sale and purchase. And if redemption is not made within the year as so provided he shall thereupon execute to the purchaser or his heirs or devisees good and sufficient deed of conveyance upon the presentation of such certificate or showing of reason for its nonproduction to the satisfaction of the trustee. The rights, interests and estates of any of the parties may be conveyed by deed as interests in land are conveyed and trustee's deed may be made to the original purchaser and shall inure to his grantees. If the certificate of sale or any conveyance of the purchaser's interest is recorded the purchaser and his grantee shall give a sufficient recordable acknowledgment of redemption if the same be made. Any prematurely executed trustee's deed shall operate as a certificate of sale by the trustee, and if the trustee dies, becomes incapable or cannot be found the court may summarily and on ex parte application of the purchaser appoint a successor or commissioner to execute a good and sufficient conveyance in completion of the trustee's sale if redemption be not made within the year provided. Both the certificate of sale and purchase and deed and the recitals therein shall each be prima facie evidence of the recitals therein.

(RSMo 1939 § 3451)

Prior revisions: 1929 § 3064; 1919 § 2223



Section 443.451 Mortgage or deed of trust securing payment of bonds issued by interstate gas pipeline company or public utility, filing in office of secretary of state — notice — lien — refiling, effect — satisfaction, release, or cancellation, duties of secretary of state — fee — not to affect instruments filed prior to effective date of section.

Effective 28 Aug 1993

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.451. Mortgage or deed of trust securing payment of bonds issued by interstate gas pipeline company or public utility, filing in office of secretary of state — notice — lien — refiling, effect — satisfaction, release, or cancellation, duties of secretary of state — fee — not to affect instruments filed prior to effective date of section. — 1. Notwithstanding other provisions of law to the contrary, every mortgage or deed of trust or any supplement or amendment thereto, or satisfaction thereof, covering any real or personal property situated in this state, made to secure the payment of bonds issued, or to be issued thereafter, by any corporation which is an interstate gas pipeline company, or by a public utility as defined in section 386.020, shall be executed and duly acknowledged and certified, as other instruments affecting real estate, and may be filed in the office of the secretary of state, who shall certify that the instrument has been filed in his or her office by endorsing upon the instrument the word "filed" and the date and hour of filing. This endorsement is the filing date of the instrument and is conclusive of the date and time of the filing in the absence of actual fraud. In lieu of filing an original of such instrument, a true copy thereof may be filed with an affidavit by the mortgagor or the mortgagee, or an agent of either, that it is a true copy. The secretary of state shall thereupon file and index the endorsed instrument.

2. The filing of such instrument in the office of the secretary of state shall be notice to all persons of the contents thereof and to all subsequent purchasers and encumbrancers, and no other filing or recording of any such instrument shall be necessary.

3. Such mortgage or deed of trust, and any supplement to or amendment thereof, filed in the office of the secretary of state in accordance with the provisions of this section, shall be a lien on the mortgaged property from the time it is filed.

4. Such mortgage or deed of trust, or any supplement to or amendment thereof, heretofore recorded or filed in the office of the recorder of deeds of any county in this state may be refiled in the office of the secretary of state in the manner provided in this section, and such refiling shall thereafter as to any property not previously released from such mortgage or deed of trust and any supplement to or amendment thereof be of the same effect as if the instrument had been originally filed in the office of the secretary of state.

5. When such mortgage is satisfied, released or cancelled, in whole or in part, and evidence thereof shall be filed in the office of the secretary of state, the secretary of state shall enter the date of such satisfaction, release or cancellation thereof in an appropriate record in his or her office. The secretary of state shall furnish to the person filing such mortgage, supplement or amendment thereto or any evidence of satisfaction, release or cancellation of such mortgage a certificate of the filing.

6. The secretary of state shall charge and collect a fee for each filing or certificate of filing in accordance with the uniform filing fees as provided in section 400.9-403.

7. Instruments recorded or filed prior to August 28, 1993, shall not be affected by this section.

(L. 1993 S.B. 198 § 1)



Section 443.453 Financial institutions to pay property tax, how.

Effective 28 Aug 1999

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.453. Financial institutions to pay property tax, how. — Financial institutions, as defined in section 381.410, which are mortgage servicers, shall pay property tax obligations which they service from escrow accounts, as defined in Title 24, Part 3500, Section 17, Code of Federal Regulations, in one annual payment before the first day of January of the year following the year for which the tax is levied. Escrow accounts established between such financial institutions and borrowers are contractually binding and may disallow the payment of property taxes more than once a year as such payments are authorized in section 139.053.

(L. 1999 S.B. 386 § 408.620)



Section 443.454 Enforcement and servicing of real estate loans, federal and state law preemption.

Effective 28 Aug 2013

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.454. Enforcement and servicing of real estate loans, federal and state law preemption. — The enforcement and servicing of real estate loans secured by mortgage or deed of trust or other security instrument shall be pursuant only to state and federal law and no local law or ordinance may add to, change, delay enforcement, or interfere with any loan agreement, security instrument, mortgage or deed of trust. No local law or ordinance may add, change, or delay any rights or obligations or impose fees or taxes of any kind or require payment of fees to any government contractor related to any real estate loan agreement, mortgage or deed of trust, other security instrument, or affect the enforcement and servicing thereof.

(L. 2013 H.B. 446 & 211)



Section 443.701 Citation of law.

Effective 07 Jul 2010, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.701. Citation of law. — Sections 443.701 to 443.893 shall be known and may be cited as the "Missouri Secure and Fair Enforcement for Mortgage Licensing Act".

(L. 2009 H.B. 382, A.L. 2010 H.B. 2201)

Effective 7-07-10



Section 443.703 Definitions.

Effective 07 Jul 2010, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.703. Definitions. — 1. For the purposes of sections 443.701 to 443.893, the following terms mean:

(1) "Advertisement", the attempt by publication, dissemination, or circulation to induce, directly or indirectly, any person to apply for a loan to be secured by residential real estate;

(2) "Affiliate":

(a) Any person who directly controls or is controlled by a residential mortgage loan broker and any other company that is directly affecting activities regulated by sections 443.701 to 443.893 that is controlled by the company that controls the residential mortgage loan broker;

(b) Any person:

a. Who is controlled, directly or indirectly, by a trust or otherwise by or for the benefit of shareholders who beneficially, or otherwise, controls, directly or indirectly, by trust or otherwise, the residential mortgage loan broker or any company that controls the residential mortgage loan broker; or

b. A majority of the directors or trustees of which constitute a majority of the persons holding any such office with the residential mortgage loan broker or any company that controls the residential mortgage loan broker; or

(c) Any company, including a real estate investment trust, that is sponsored and advised on a contractual basis by the residential mortgage loan broker or any subsidiary or affiliate of the residential mortgage loan broker;

(3) "Board", the residential mortgage board created in section 443.816;

(4) "Borrower", the person or persons who use the services of a licensee to obtain a residential mortgage loan;

(5) "Depository institution", the same meaning as such term is defined in Section 3 of the Federal Deposit Insurance Act, and includes any credit union;

(6) "Director", the director of the division of finance;

(7) "Division", the division of finance within the department of insurance, financial institutions and professional registration;

(8) "Dwelling", the same meaning as such term is defined in the federal Truth In Lending Act;

(9) "Escrow agent", a third party or person charged with the fiduciary obligation for holding escrow funds on a residential mortgage loan pending final payout of such funds in accordance with the terms of the residential mortgage loan;

(10) "Exempt person", the following persons:

(a) Any person that is a depository institution or first-tier subsidiary or service corporation thereof;

(b) Any person engaged solely in commercial mortgage lending or any person making or acquiring commercial construction loans with the person's own funds for the person's own investment;

(c) Any person engaged solely in the business of securing existing loans on the secondary market provided such person does not make decisions about the extension of credit to the borrower;

(d) Any wholesale mortgage lender who purchases existing mortgage loans provided such wholesale lender does not make decisions about the extension of credit to the borrower;

(11) "Federal banking agencies", the Board of Governors of the Federal Reserve System, the Comptroller of the Currency, the Director of the Office of Thrift Supervision, the National Credit Union Administration, and the Federal Deposit Insurance Corporation;

(12) "Full-service office", office and staff in Missouri reasonably adequate to handle efficiently communications, questions, and other matters relating to any application for a new or existing home mortgage loan which the residential mortgage loan broker is brokering, funding, originating, purchasing, or servicing. The management and operation of each full-service office shall include observance of good business practices such as adequate, organized, and accurate books and records, ample phone lines, hours of business, staff training and supervision, and provision for a mechanism to resolve consumer inquiries, complaints, and problems. The director shall promulgate rules with regard to the requirements of this subdivision and shall include an evaluation of compliance with this subdivision in the periodic examination of the residential mortgage loan broker;

(13) "Immediate family member", a spouse, child, sibling, parent, grandparent, or grandchild. Immediate family member includes stepparents, stepchildren, stepsiblings, and adoptive relationships;

(14) "Individual", a natural person;

(15) "Individual mortgage loan servicer", a person who on behalf of a lender or servicer licensed by this state collects or receives payments including payments of principal, interest, escrow amounts, and other amounts due on existing obligations due and owing to the licensed lender or servicer for a residential mortgage loan when the borrower is in default, or in reasonably foreseeable likelihood of default, working with the borrower and the licensed lender or servicer, collects data and makes decisions necessary to modify either temporarily or permanently certain terms of those obligations, or otherwise finalizing collection through the foreclosure process;

(16) "Lender", any person who either lends money for or invests money in residential mortgage loans;

(17) "Licensee", any person licensed under sections 443.701 to 443.893;

(18) "Loan brokering", "mortgage brokering", or "mortgage brokerage service", the act of helping to obtain for an investor or from an investor for a borrower a residential mortgage loan secured by real estate situated in Missouri or assisting an investor or a borrower in obtaining a residential mortgage loan secured by real estate situated in Missouri in return for consideration;

(19) "Loan processor or underwriter", an individual who performs clerical or support duties as an employee at the direction of and subject to the supervision and instruction of a person licensed or exempt from licensing under sections 443.701 to 443.893.

(a) For purposes of this definition, clerical or support duties may include activities subsequent to the receipt of a residential mortgage loan application, including:

a. The receipt, collection, distribution, and analysis or information common for the processing or underwriting of a residential mortgage loan; and

b. Communicating with a consumer to obtain the information necessary for the processing or underwriting of a loan, to the extent that such communication does not include offering or negotiating loan rates or terms, or counseling consumers about residential mortgage loan rates or terms;

(b) For an individual to be considered engaged solely in loan processor or underwriter activities, such individual shall not represent to the public through advertising or other means of communicating or providing information, including the use of business cards, stationery, brochures, signs, rate lists, or other promotional items, that such individual can or will perform any of the activities of a mortgage loan originator;

(20) "Mortgage loan originator", an individual who for compensation or gain or in the expectation of compensation or gain takes a residential mortgage loan application, or offers or negotiates terms of a residential mortgage loan. Mortgage loan originator does not include:

(a) An individual engaged solely as a loan processor or underwriter except as otherwise provided in sections 443.701 to 443.893;

(b) A person that only performs real estate brokerage activities and is licensed or registered in accordance with Missouri law, unless the person is compensated by a lender, a mortgage broker, or other mortgage loan originator or by any agent of such lender, mortgage broker, or other mortgage loan originator;

(c) A person solely involved in extensions of credit relating to time-share plans, as the term time-share plans is defined in Section 101(53D) of Title 11, United States Code;

(d) An individual who is servicing a mortgage loan; and

(e) A person employed by a licensed mortgage broker or loan originator who accepts or receives residential mortgage loan applications;

(21) "Nationwide Mortgage Licensing System and Registry" or "NMLSR", a mortgage licensing system developed and maintained by the Conference of State Bank Supervisors and the American Association of Residential Mortgage Regulators for the licensing and registration of licensed mortgage loan originators or licensed residential mortgage brokers;

(22) "Nontraditional mortgage product", any mortgage product other than a thirty-year fixed rate mortgage;

(23) "Party to a residential mortgage financing transaction", a borrower, lender, or loan broker in a residential mortgage financing transaction;

(24) "Payments", payment of all or any part of the following: principal, interest and escrow reserves for taxes, insurance, and other related reserves and reimbursement for lender advances;

(25) "Person", a natural person, corporation, company, limited liability company, partnership, or association;

(26) "Purchasing", the purchase of conventional or government-insured mortgage loans secured by residential real estate from either the lender or from the secondary market;

(27) "Real estate brokerage activity", any activity that involves offering or providing real estate brokerage services to the public, including:

(a) Acting as a real estate agent or real estate broker for a buyer, seller, lessor, or lessee of real property;

(b) Bringing together parties interested in the sale, purchase, lease, rental, or exchange of real property;

(c) Negotiating on behalf of any buyer, seller or lessor any portion of a contract relating to the sale, purchase, lease, rental, or exchange of real property, but not activity to obtain a residential mortgage loan for a borrower other than bona fide seller financing;

(d) Engaging in any activity for which a person engaged in the activity is required to be registered or licensed as a real estate agent or real estate broker under any applicable law; and

(e) Offering to engage in any authorized activity or act in any authorized capacity described in paragraph (a), (b), (c), or (d) of this subdivision;

(28) "Residential mortgage board", the residential mortgage board created in section 443.816;

(29) "Residential mortgage financing transaction", the negotiation, acquisition, sale, or arrangement for or the offer to negotiate, acquire, sell, or arrange for a residential mortgage loan or residential mortgage loan commitment;

(30) "Residential mortgage loan", any loan primarily for personal, family, or household use that is secured by a mortgage, deed of trust, or other equivalent consensual security interest on a dwelling or residential real estate upon which is constructed or intended to be constructed a dwelling;

(31) "Residential mortgage loan broker", any person, other than an exempt person, engaged in the business of brokering, funding, servicing, or purchasing residential mortgage loans;

(32) "Residential mortgage loan brokerage agreement", a written agreement in which a residential mortgage broker agrees to do either of the following:

(a) Obtain a residential mortgage loan for the borrower or assist the borrower in obtaining a residential mortgage loan; or

(b) Consider making a residential mortgage loan to the borrower;

(33) "Residential mortgage loan commitment", a written conditional agreement to finance a residential mortgage loan;

(34) "Registered mortgage loan originator", any individual who:

(a) Meets the definition of mortgage loan originator and is an employee of:

a. A depository institution;

b. A subsidiary or service corporation that is:

(i) Owned and controlled by a depository institution; and

(ii) Regulated by a federal banking agency; or

c. An institution regulated by the Farm Credit Administration; and

(b) Is registered with and maintains a unique identifier through, the NMLSR;

(35) "Residential real estate", any real property located in Missouri upon which is constructed or intended to be constructed a dwelling;

(36) "Servicing", the collection or remittance for, or the right or obligation to collect or remit for, any lender, noteowner, noteholder or for a residential mortgage loan broker's own account of payments, interests, principal and trust items such as hazard insurance and taxes on a residential mortgage loan and includes loan payment follow-up, delinquency loan follow-up, loan analysis and any notifications to the borrower that are necessary to enable the borrower to keep the loan current and in good standing;

(37) "Soliciting, processing, placing, or negotiating a residential mortgage loan", for compensation or gain, either directly or indirectly accepting or offering to accept an application for a residential mortgage loan, assisting or offering to assist in the processing of an application for a residential mortgage loan on behalf of a borrower, or negotiating or offering to negotiate the terms or conditions of a residential mortgage loan with a lender on behalf of a borrower, including but not limited to the submission of credit packages for the approval of lenders, the preparation of residential mortgage loan closing documents, and including a closing in the name of a broker;

(38) "Ultimate equitable owner", a person who, directly or indirectly, owns or controls an ownership interest in a corporation, foreign corporation, alien business organization, trust, or any other form of business organization regardless of whether the person owns or controls the ownership interest through one or more persons or one or more proxies, powers of attorney, nominees, corporations, associations, partnerships, trusts, joint stock companies, or other entities or devices, or any combination thereof;

(39) "Unique identifier", a number or other identifier assigned by protocols established by the NMLSR.

2. The director may define by rule any terms used in sections 443.701 to 443.893 for efficient and clear administration.

(L. 2009 H.B. 382, A.L. 2010 H.B. 2201)

Effective 7-07-10



Section 443.706 Licensure required, when — effective date — exemptions.

Effective 08 Jul 2009, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.706. Licensure required, when — effective date — exemptions. — *1. No individual, unless exempted under subsection 3 of this section, shall engage in the business of a mortgage loan originator concerning any dwelling located in Missouri without first obtaining and maintaining a license under sections 443.701 to 443.893 and obtaining employment and acting under the supervision of a single Missouri licensed residential mortgage broker. Each licensed mortgage loan originator shall register with and maintain a valid unique identifier issued by the NMLSR.

*2. In order to facilitate an orderly transition to licensing and minimize disruption in the mortgage marketplace, the effective date for subsection 1 of this section shall be July 31, 2010, or such later date approved by the Secretary of the U.S. Department of Housing and Urban Development under the authority granted under Public Law 110-289, Section 1508(a).

3. The following are exempt from sections 443.701 to 443.893:

(1) Registered mortgage loan originators when employed and acting under subdivision (34) of subsection 1 of section 443.703;

(2) Any individual who offers or negotiates terms of a residential mortgage loan with or on behalf of an immediate family member of the individual;

(3) Any individual who offers or negotiates terms of a residential mortgage loan secured by a dwelling that served as the individual's residence;

(4) A licensed attorney who negotiates the terms of a residential mortgage loan on behalf of a client as an ancillary matter to the attorney's representation of the client, unless the attorney is compensated by a lender, a mortgage broker, or other mortgage loan originator or by any agent of such lender, mortgage broker, or other mortgage loan originator.

(L. 2009 H.B. 382)

Effective 7-08-09

*Subsection 1 effective 7-31-10. No extension was granted as specified in subsection 2.



Section 443.707 Loan processors and underwriters, license required.

Effective 08 Jul 2009, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.707. Loan processors and underwriters, license required. — A loan processor or underwriter who is an independent contractor shall not engage in the activities of a loan processor or underwriter for a Missouri residential real estate loan unless such independent contractor loan processor or underwriter obtains and maintains a license under section 443.706. Each independent contractor loan processor or underwriter licensed as a mortgage loan originator shall have and maintain a valid unique identifier issued by the NMLSR. Each independent contractor loan processor or underwriter shall certify annually under oath to the director that they shall not engage in the activities of a mortgage loan originator absent full compliance with section 443.706.

(L. 2009 H.B. 382)

Effective 7-08-09



Section 443.709 Rulemaking authority — expedited review and licensing procedures permitted, when.

Effective 08 Jul 2009, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.709. Rulemaking authority — expedited review and licensing procedures permitted, when. — To implement an orderly and efficient licensing process for mortgage loan originators, the director may establish licensing rules and interim procedures for licensing and acceptance of applications. The director may establish expedited review and licensing procedures for individuals previously licensed as a residential mortgage loan broker in Missouri or for individuals who were previously an ultimate equitable owner of a residential mortgage loan broker in Missouri.

(L. 2009 H.B. 382)

Effective 7-08-09



Section 443.711 Application for licensure, form — records and fees — modification of licensure requirements permitted, when — use of NMLSR as an agent, when.

Effective 08 Jul 2009, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.711. Application for licensure, form — records and fees — modification of licensure requirements permitted, when — use of NMLSR as an agent, when. — 1. Applicants for a mortgage loan originator license shall apply in a form as prescribed by the director. Each such form shall contain content as set forth by rule, instruction, or procedure of the director and may be changed or updated as necessary by the director in order to carry out the purposes of sections 443.701 to 443.893.

2. In order to fulfill the purposes of sections 443.701 to 443.893, the director is authorized to establish relationships or contracts with the NMLSR or other entities designated by the NMLSR to collect and maintain records and process transaction fees or other fees related to licensees or other persons subject to sections 443.701 to 443.893.

3. For the purpose of participating in the NMLSR, the director is authorized to modify, in whole or in part, by rule or order, the requirements of sections 443.701 to 443.893 as necessary to participate in the NMLSR.

4. In connection with an application for licensing as a mortgage loan originator, the applicant shall, at a minimum, furnish to the NMLSR information concerning the applicant's identity, including:

(1) Fingerprints for submission to the Federal Bureau of Investigation, and any governmental agency or person authorized to receive such information for a state, national, and international criminal history background check; and

(2) Personal history and experience in a form prescribed by the NMLSR, including the submission of authorization for the NMLSR and the director to obtain:

(a) An independent credit report from a consumer reporting agency described in Section 603(p) of the Fair Credit Reporting Act. No applicant would be denied a license solely on the basis of a credit score; and

(b) Information related to any administrative, civil, or criminal findings by any governmental jurisdiction.

5. For the purposes of this section and in order to reduce the points of contact which the Federal Bureau of Investigation may have to maintain for purposes of subdivision (1) of subsection 4 of this section and paragraph (b) of subdivision (2) of subsection 4 of this section, the director may use the NMLSR as an agent for requesting information from and distributing information to the Department of Justice or any governmental agency.

6. For the purposes of this section and in order to reduce the points of contact which the director may have to maintain for purposes of paragraphs (a) and (b) of subdivision (2) of subsection 4 of this section, the director may use the NMLSR as an agent for requesting and distributing information to and from any source so directed by the director.

(L. 2009 H.B. 382)

Effective 7-08-09



Section 443.713 Findings required for licensure.

Effective 08 Jul 2009, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.713. Findings required for licensure. — The director shall not issue a mortgage loan originator license unless the director makes, at a minimum, the following findings:

(1) The applicant has never had a mortgage loan originator license revoked in any governmental jurisdiction; except that, a subsequent formal vacation of such revocation shall not be deemed a revocation;

(2) The applicant has not been convicted of or pled guilty or nolo contendere to a felony in a domestic, foreign, or military court:

(a) During the seven-year period preceding the date of the application for licensing and registration; or

(b) At any time preceding such date of application, if such felony involved an act of fraud, dishonesty, or a breach of trust, or money laundering; and

(c) Provided that any pardon of a conviction shall not be a conviction for purposes of this subdivision;

(3) The applicant has demonstrated financial responsibility, character, and general fitness such as to command the confidence of the community and to warrant a determination that the mortgage loan originator shall operate honestly, fairly, and efficiently within the purposes of sections 443.701 to 443.893;

(a) For purposes of this subdivision, an individual has shown that he or she is not financially responsible when he or she has shown a disregard in the management of his or her own financial condition. A determination that an individual has not shown financial responsibility may include, but not be limited to:

a. Current outstanding judgments, except judgments solely as a result of medical expenses;

b. Current outstanding tax liens or other government liens and filings;

c. Foreclosures within the past three years;

d. A pattern of seriously delinquent accounts within the past three years;

(4) The applicant has completed the prelicensing education requirement described in sections 443.701 to 443.893;

(5) The applicant has passed a written test that meets the requirements described in sections 443.701 to 443.893;

(6) The applicant or the applicant's employer has met the Missouri surety bond requirement under sections 443.701 to 443.893.

(L. 2009 H.B. 382)

Effective 7-08-09



Section 443.717 Prelicensing education requirements.

Effective 08 Jul 2009, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.717. Prelicensing education requirements. — 1. Mortgage loan originators shall satisfy a prelicensing education requirement through approved education courses of at least twenty hours approved in accordance with subsection 2 of this section, which shall include at least:

(1) Three hours of federal law and regulations;

(2) Three hours of ethics, which shall include instruction on fraud, consumer protection, and fair lending issues; and

(3) Two hours of training related to lending standards for the nontraditional mortgage product marketplace.

2. For purposes of subsection 1 of this section, prelicensing approved education courses include courses reviewed and approved by the NMLSR based upon reasonable standards. Review and approval of a prelicensing education course shall include review and approval of the course provider.

3. Nothing in this section shall preclude any prelicensing education course, as approved by the NMLSR, that is provided by the employer of the applicant or person who is affiliated with the applicant by an agency contract, or any subsidiary or affiliate of such employer or person.

4. Prelicensing education may be offered in a classroom, online, or by any other means approved by the NMLSR.

5. The prelicensing education requirements approved by the NMLSR in subdivisions (1) to (3) of subsection 1 of this section for any state shall be accepted as credit towards completion of prelicensing education requirements in Missouri.

6. A person previously licensed under sections 443.701 to 443.893 applying to be licensed again shall prove that they have completed all of the continuing education requirements, if any, for the year in which the license was last held.

(L. 2009 H.B. 382)

Effective 7-08-09



Section 443.719 Written test required, test measures — minimum competency requirements.

Effective 16 Oct 2015, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

*443.719. Written test required, test measures — minimum competency requirements. — 1. In order to meet the written test requirement under sections 443.701 to 443.893, an individual shall pass, in accordance with the standards established under this section, a qualified written test developed by the NMLSR based upon reasonable standards, and designated as the NMLSR's** National Test Component with Uniform State Content for Mortgage Loan Originator licensing.

2. A written test shall not be treated as a qualified written test for purposes of subsection 1 of this section unless the test adequately measures the applicant's knowledge and comprehension in appropriate subject areas, including:

(1) Ethics;

(2) Federal law and regulation pertaining to mortgage origination;

(3) State law and regulation pertaining to mortgage origination;

(4) Federal and state law and regulation on fraud, consumer protection, the nontraditional mortgage marketplace, and fair lending issues.

3. Nothing in this section shall prohibit a test provider approved by the NMLSR from providing a test at the location of the employer of the applicant or the location of any subsidiary or affiliate of the employer of the applicant, or the location of any person with which the applicant holds an exclusive arrangement to conduct the business of a mortgage loan originator.

4. An applicant for licensure as a mortgage loan originator shall demonstrate minimum competence as follows:

(1) An individual shall not be considered to have passed a qualified written test unless the individual achieves a test score of not less than seventy-five percent correct answers to questions;

(2) An individual may retake a test two times with each consecutive taking occurring at least thirty days after the preceding test;

(3) After failing three consecutive tests, an individual shall wait at least six months before taking the test again;

(4) A licensed mortgage loan originator who fails to maintain a valid license for a period of five years or longer shall retake the test, not taking into account any time during which such individual is a registered mortgage loan originator.

(L. 2009 H.B. 382, A.L. 2015 S.B. 345)

*Effective 10-16-15, see § 21.250. S.B. 345 was vetoed on July 7, 2015. The veto was overridden September 16, 2015.

**Word "NMLSR'S" appears in original rolls.



Section 443.721 Renewal of licensure, minimum standards.

Effective 08 Jul 2009, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.721. Renewal of licensure, minimum standards. — 1. Minimum standards for license renewal for mortgage loan originators shall include the following:

(1) The mortgage loan originator continues to meet the minimum standards for license issuance under sections 443.701 to 443.893;

(2) The mortgage loan originator has satisfied the annual continuing education requirements under sections 443.701 to 443.893;

(3) The mortgage loan originator has paid all required fees for renewal of the license and any other outstanding obligations to the division or the NMLSR.

2. The license of a mortgage loan originator failing to satisfy the minimum standards for license renewal shall expire. The director may adopt procedures for the reinstatement of expired licenses consistent with the standards established by the NMLSR.

(L. 2009 H.B. 382)

Effective 7-08-09



Section 443.723 Continuing education requirements.

Effective 28 Aug 2013

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.723. Continuing education requirements. — 1. To meet the annual continuing education requirements referred to in sections 443.701 to 443.893, a licensed mortgage loan originator shall complete at least eight hours of education approved in accordance with subsection 2 of this section, which shall include at least:

(1) Three hours of federal law and regulations;

(2) Two hours of ethics, which shall include instruction on fraud, consumer protection, and fair lending issues;

(3) Two hours of training related to lending standards for the nontraditional mortgage product marketplace; and

(4) One hour of Missouri law and regulations.

2. For purposes of subsection 1 of this section, continuing education courses shall be reviewed, and approved by the NMLSR based upon reasonable standards. Review and approval of a continuing education course shall include review and approval of the course provider.

3. Nothing in this section shall preclude any education course, as approved by the NMLSR, that is provided by the employer of the mortgage loan originator or person who is affiliated with the mortgage loan originator by an agency contract, or any subsidiary or affiliate of such employer or person.

4. Continuing education may be offered either in a classroom, online, or by any other means approved by the NMLSR.

5. A licensed mortgage loan originator:

(1) Shall only receive credit for a continuing education course in the year in which the course is taken except in the case of an expired license and under subsection 9 of this section; and

(2) Shall not take the same approved course in the same or successive years to meet the annual requirements for continuing education.

6. A licensed mortgage loan originator who is an approved instructor of an approved continuing education course may receive credit for the licensed mortgage loan originator's own annual continuing education requirement at the rate of two hours credit for every one hour taught.

7. A person having successfully completed the education requirements approved by the NMLSR in subdivisions (1) to (3) of subsection 1 of this section for any state shall be accepted as credit towards completion of continuing education requirements in Missouri.

8. A licensed mortgage loan originator who subsequently becomes unlicensed shall complete the continuing education requirements for the last year in which the license was held prior to issuance of a new or renewed license.

9. A person meeting the requirements of subdivisions (1) and (3) of subsection 2 of section 443.719 may make up any deficiency in continuing education as established by rule of the director.

(L. 2009 H.B. 382, A.L. 2013 S.B. 100)



Section 443.725 Duties of director — rule requirements authorized.

Effective 08 Jul 2009, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.725. Duties of director — rule requirements authorized. — In addition to any other duties imposed upon the director by law, the director shall require mortgage loan originators to be licensed and registered through the NMLSR. In order to carry out such requirement, the director is authorized to participate in the NMLSR. For this purpose, the director may establish by rule requirements as necessary, including but not limited to:

(1) Background checks for:

(a) Criminal history through fingerprint or other databases;

(b) Civil or administrative records;

(c) Credit history; or

(d) Any other information as deemed necessary by the NMLSR;

(2) The payment of fees to apply for or renew licenses through the NMLSR;

(3) The setting or resetting as necessary of renewal or reporting dates; and

(4) Requirements for amending or surrendering a license or any other such activities as the director deems necessary for participation in the NMLSR.

(L. 2009 H.B. 382)

Effective 7-08-09



Section 443.727 Challenge of information in NMLSR.

Effective 08 Jul 2009, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.727. Challenge of information in NMLSR. — The director shall establish a process whereby mortgage loan originators may challenge information entered into the NMLSR by the director.

(L. 2009 H.B. 382)

Effective 7-08-09



Section 443.729 Supervision and enforcement — civil penalty.

Effective 08 Jul 2009, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.729. Supervision and enforcement — civil penalty. — 1. In order to ensure the effective supervision and enforcement of sections 443.701 to 443.893, the director may, under chapter 536:

(1) Deny, suspend, revoke, condition, or decline to renew a license for a violation of sections 443.701 to 443.893, rules issued under sections 443.701 to 443.893, or order or directive entered under sections 443.701 to 443.893;

(2) Deny, suspend, revoke, condition, or decline to renew a license if an applicant or licensee fails at any time to meet the requirements of sections 443.701 to 443.893, or withholds information or makes a material misstatement in an application for a license or renewal of a license;

(3) Order restitution against persons subject to sections 443.701 to 443.893 for violations of sections 443.701 to 443.893;

(4) Impose fines on persons subject to sections 443.701 to 443.893 under subsections 2, 3, and 4 of this section;

(5) Issue orders or directives under sections 443.701 to 443.893 as follows:

(a) Order or direct persons subject to sections 443.701 to 443.893 to cease and desist from conducting business, including immediate temporary orders to cease and desist;

(b) Order or direct persons subject to sections 443.701 to 443.893 to cease any harmful activities or violations of sections 443.701 to 443.893, including immediate temporary orders to cease and desist;

(c) Enter immediate temporary orders to cease business under a license or interim license issued under the authority granted under section 443.706 if the director determines that such license was erroneously granted or the licensee is currently in violation of any of the provisions of sections 443.701 to 443.893;

(d) Order or direct such other affirmative action as the director deems necessary.

2. Any letter issued by the director and declaring grounds for denying or declining to renew a license may be appealed to the board under chapter 536. All other matters presenting a contested case involving a licensee may be heard by the director under chapter 536.

3. The director may impose a civil penalty on a mortgage loan originator or person subject to sections 443.701 to 443.893, if the director finds, on the record after notice and opportunity for hearing, that such mortgage loan originator or person subject to sections 443.701 to 443.893 has violated or failed to comply with any requirement of sections 443.701 to 443.893 or any regulation prescribed by the director under sections 443.701 to 443.893 or order issued under authority of sections 443.701 to 443.893.

4. The maximum amount of penalty for each act or omission described in subsection 3 of this section shall be twenty-five thousand dollars.

5. Each violation or failure to comply with any directive or order of the director is a separate and distinct violation or failure.

(L. 2009 H.B. 382)

Effective 7-08-09



Section 443.731 Surety bond requirements.

Effective 08 Jul 2009, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.731. Surety bond requirements. — 1. (1) Each mortgage loan originator shall be covered by the surety bond for the Missouri licensed mortgage broker supervising the mortgage loan originator and for whom the mortgage loan originator acts as an employee or exclusive agent.

(2) The surety bond shall be in a form as prescribed by the director and shall provide coverage in an amount as prescribed in subsection 2 of this section.

(3) The director may promulgate rules with respect to the requirements for such surety bonds as are necessary to accomplish the purposes of sections 443.701 to 443.893.

2. The penal sum of the surety bond shall be maintained in an amount that reflects the dollar amount of loans originated as determined by the director but shall in no case be less than fifty thousand dollars or more than one million dollars.

3. When an action is commenced on a licensee's bond, the director may require the filing of a new bond.

4. Immediately upon recovery on the bond, the licensee shall file a new bond.

(L. 2009 H.B. 382)

Effective 7-08-09



Section 443.733 Supervisory information sharing — confidentiality requirements.

Effective 08 Jul 2009, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.733. Supervisory information sharing — confidentiality requirements. — In order to promote more effective regulation and reduce regulatory burden through supervisory information sharing:

(1) Except as otherwise provided in Public Law 110-289, Section 1512, the requirements under any federal law and sections 361.070 and 361.080, regarding the privacy or confidentiality of any information or material provided to the director and to the NMLSR by a licensee or by the director, and any privilege arising under federal or state law, including the rules of any federal or state court with respect to such information or material, shall continue to apply to such information or material after the information or material has been disclosed to the NMLSR. Such information and material may be shared with all state and federal regulatory officials with mortgage industry oversight authority without the loss of privilege or the loss of confidentiality protections provided by federal law or by sections 361.070 and 361.080;

(2) The director is authorized to enter agreements or sharing arrangements with other governmental agencies, the Conference of State Bank Supervisors, the American Association of Residential Mortgage Regulators, or other associations representing governmental agencies as established by rule or order of the director;

(3) Information or material that is subject to a privilege or confidentiality under subdivision (1) of this section shall not be subject to:

(a) Disclosure under any federal or state law governing the disclosure to the public of information held by an officer or an agency of the federal government or the respective state; or

(b) Subpoena or discovery, or admission into evidence, in any private civil action or administrative process, unless with respect to any privilege held by the NMLSR with respect to such information or material, the person to whom such information or material pertains waives, in whole or in part, in the discretion of such person, that privilege;

(4) Confidential supervisory information obtained under sections 443.701 to 443.893 shall be regarded as closed records under chapter 610;

(5) This section shall not apply to the information or material relating to the employment history of and publicly adjudicated disciplinary and enforcement actions against mortgage loan originators or residential mortgage loan brokers that is included in the NMLSR for access by the public.

(L. 2009 H.B. 382)

Effective 7-08-09



Section 443.735 Investigations and examinations, authority of director.

Effective 08 Jul 2009, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.735. Investigations and examinations, authority of director. — In addition to any authority allowed under sections 443.701 to 443.893, the director shall have the authority to conduct investigations and examinations as follows:

(1) For purposes of initial licensing, license renewal, license suspension, license conditioning, license revocation or termination, or general or specific inquiry or investigation to determine compliance with sections 443.701 to 443.893, the director shall have the authority to access, receive, and use any books, accounts, records, files, documents, information, or evidence, including but not limited to:

(a) Criminal, civil, and administrative history information, including nonconviction data; and

(b) Personal history and experience information including independent credit reports obtained from a consumer reporting agency described in Section 603(p) of the Fair Credit Reporting Act. No applicant would be denied a license solely on the basis of a credit score; and

(c) Any other documents, information, or evidence the director deems relevant to the inquiry or investigation regardless of the location, possession, control, or custody of such documents, information, or evidence;

(2) For the purposes of investigating violations or complaints arising under sections 443.701 to 443.893, or for the purposes of examination, the director may review, investigate, or examine any licensee, individual, or person subject to sections 443.701 to 443.893 as often as necessary to carry out the purposes of sections 443.701 to 443.893. The director may direct, subpoena, or order the attendance of and examine under oath all persons whose testimony may be required about the loans or the business or subject matter of any such examination or investigation, and may direct, subpoena, or order such person to produce books, accounts, records, files, and any other documents as the director deems relevant to the inquiry;

(3) Each licensee, individual, or person subject to sections 443.701 to 443.893 shall make available to the director, upon request, the books and records relating to the operations of such licensee, individual, or person subject to sections 443.701 to 443.893. The director shall have access to such books and records and may interview the officers, principals, mortgage loan originators, employees, independent contractors, agents, and customers of the licensee, individual, or person subject to sections 443.701 to 443.893 concerning their business;

(4) Each licensee, individual, or person subject to sections 443.701 to 443.893 shall make or compile reports or prepare other information as directed by the director to carry out the purposes of this section, including but not limited to:

(a) Accounting compilations;

(b) Information lists and data concerning loan transactions in a format prescribed by the director; or

(c) Such other information deemed necessary to carry out the purposes of this section;

(5) In making any examination or investigation authorized by sections 443.701 to 443.893, the director may control access to any documents and records of the licensee or person under examination or investigation. The director may take possession of the documents and records or place a person in exclusive charge of the documents and records in the place where they are usually kept. During the period of control, no individual or person shall remove or attempt to remove any of the documents and records except under a court order or with the consent of the director. Unless the director has reasonable grounds to believe the documents or records of the licensee have been or are at risk of being altered or destroyed for purposes of concealing a violation by the licensee or owner of the documents and records, the licensee or owner shall have access to the documents or records as necessary to conduct its ordinary business affairs;

(6) To carry out the purposes of this section, the director may:

(a) Retain attorneys, accountants, or other professionals and specialists as examiners, auditors, or investigators to conduct or assist in the conduct of examinations or investigations;

(b) Enter into agreements or relationships with other government officials or regulatory associations in order to improve efficiencies and reduce regulatory burden by sharing resources, standardized or uniform methods or procedures, and documents, records, information, or evidence obtained under this section;

(c) Use, hire, contract, or employ public or privately available analytical systems, methods, or software to examine or investigate the licensee, individual, or person subject to sections 443.701 to 443.893;

(d) Accept and rely on examination or investigation reports made by other government officials within or without this state; or

(e) Accept audit reports made by an independent certified public accountant for the licensee, individual, or person subject to sections 443.701 to 443.893 in the course of that part of the examination covering the same general subject matter as the audit and may incorporate the audit report in the report of the examination, report of investigation, or other writing of the director;

(7) The authority of this section shall remain in effect whether such a licensee, individual, or person subject to sections 443.701 to 443.893 acts or claims to act under any licensing or registration law of this state or claims to act without such authority;

(8) No licensee, individual, or person subject to investigation or examination under this section may knowingly withhold, abstract, remove, mutilate, destroy, or secrete any books, records, computer records, or other information.

(L. 2009 H.B. 382)

Effective 7-08-09



Section 443.737 Violations.

Effective 08 Jul 2009, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.737. Violations. — It is a violation of sections 443.701 to 443.893 for a person or individual subject to sections 443.701 to 443.893 to:

(1) Directly or indirectly employ any scheme, device, or artifice to defraud or mislead borrowers or lenders or to defraud any person;

(2) Engage in any unfair or deceptive practice toward any person;

(3) Obtain property by fraud or misrepresentation;

(4) Solicit or enter into a contract with a borrower that provides in substance that the person or individual subject to sections 443.701 to 443.893 may earn a fee or commission through best efforts to obtain a loan even though no loan is actually obtained for the borrower;

(5) Solicit, advertise, or enter into a contract for specific interest rates, points, or other financing terms unless the terms are actually available at the time of soliciting, advertising, or contracting;

(6) Conduct any business covered by sections 443.701 to 443.893 without holding a valid license and employment as required under sections 443.701 to 443.893, or assist or aide and abet any person in the conduct of business under sections 443.701 to 443.893 without a valid license as required under sections 443.701 to 443.893;

(7) Fail to make disclosures as required by sections 443.701 to 443.893 and any other applicable state or federal law;

(8) Fail to comply with sections 443.701 to 443.893 or rules promulgated under sections 443.701 to 443.893, or fail to comply with any other state or federal law, including the rules applicable to any business authorized or conducted under sections 443.701 to 443.893;

(9) Make, in any manner, any false or deceptive statement or representation, including with regard to the rates, points, or other financing terms or conditions for a residential mortgage loan, or engage in bait and switch advertising;

(10) Negligently make any false statement or knowingly and willfully make any omission of material fact in connection with any information or reports filed with a governmental agency or the NMLSR or in connection with any investigation conducted by the director or another governmental agency;

(11) Make any payment, threat, or promise, directly or indirectly, to any person for the purposes of influencing the independent judgment of the person in connection with a residential mortgage loan or make any payment threat or promise, directly or indirectly, to any appraiser of a property for the purposes of influencing the independent judgment of the appraiser with respect to the value of the property;

(12) Collect, charge, attempt to collect or charge, or use or propose any agreement purporting to collect or charge any fee prohibited by sections 443.701 to 443.893;

(13) Cause or require a borrower to obtain property insurance coverage in an amount that exceeds the replacement cost of the improvements as established by the property insurer;

(14) Fail to truthfully account for moneys belonging to a party to a residential mortgage loan transaction.

(L. 2009 H.B. 382)

Effective 7-08-09



Section 443.739 Reports of condition required.

Effective 08 Jul 2009, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.739. Reports of condition required. — Each residential mortgage loan broker subject to the requirements of sections 443.701 to 443.893 shall submit to the NMLSR reports of condition, which shall be in such form and shall contain such information as the NMLSR may require.

(L. 2009 H.B. 382)

Effective 7-08-09



Section 443.741 Violations, director required to report.

Effective 08 Jul 2009, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.741. Violations, director required to report. — The director is required to report violations of sections 443.701 to 443.893, as well as enforcement actions and other relevant information, to the NMLSR subject to the provisions contained in section 443.731.

(L. 2009 H.B. 382)

Effective 7-08-09



Section 443.743 Nonfederally insured credit unions, registration of employed loan originators required.

Effective 08 Jul 2009, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.743. Nonfederally insured credit unions, registration of employed loan originators required. — Nonfederally insured credit unions which employ loan originators, as defined in Public Law 110-289, Title V, the S.A.F.E. Act, shall register such employees with the NMLSR by furnishing the information concerning the employees' identity set forth in Section 1507(a)(2) of Public Law 110-289, Title V.

(L. 2009 H.B. 382)

Effective 7-08-09



Section 443.745 Unique identifier to be shown on applications, solicitations, or advertisements.

Effective 08 Jul 2009, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.745. Unique identifier to be shown on applications, solicitations, or advertisements. — The unique identifier of any person originating a residential mortgage loan and in the case of a mortgage loan originator, the residential mortgage loan broker license number or corresponding unique identifier of the mortgage loan broker shall be clearly shown on all residential mortgage loan application forms, solicitations, or advertisements, including business cards or websites, and any other documents as established by rule or order of the director.

(L. 2009 H.B. 382)

Effective 7-08-09



Section 443.747 Severability clause — rulemaking authority.

Effective 08 Jul 2009, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.747. Severability clause — rulemaking authority. — If any provision of sections 443.701 to 443.893 or their application to any person or circumstance is held invalid, the remainder of sections 443.701 to 443.893 or the application of the provision to other persons or circumstances is not affected. If the United States Department of Housing and Urban Development disapproves* in writing to the director of any provision of sections 443.701 to 443.893 under authority granted to it under Section 1508 of Public Law 110-289, Title V, the S.A.F.E. Act, the director may, in accordance with the director's rulemaking authority under sections 443.701 to 443.893 and chapter 536, adopt rules as necessary to participate or continue participation in the NMLSR.

(L. 2009 H.B. 382)

Effective 7-08-09

*Word "disapprove" appears in original rolls.



Section 443.805 License required to broker residential mortgage.

Effective 28 Aug 2014

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.805. License required to broker residential mortgage. — 1. No person shall engage in the business of brokering, funding, servicing or purchasing of residential mortgage loans without first obtaining a license as a residential mortgage loan broker from the director, pursuant to sections 443.701 to 443.893 and the regulations promulgated thereunder. The licensing provisions of sections 443.805 to 443.812 shall not apply to any person engaged solely in commercial mortgage lending or to any person exempt as provided in section 443.703 or pursuant to regulations promulgated as provided in sections 443.701 to 443.893.

2. No person except a licensee or exempt person shall do any business under any name or title or circulate or use any advertising or make any representation or give any information to any person which indicates or reasonably implies activity within the scope of the provisions of sections 443.701 to 443.893.

(L. 1994 S.B. 718 § 2 subsecs. 1, 2, A.L. 1995 H.B. 63, et al., A.L. 2001 S.B. 538, A.L. 2009 H.B. 382, A.L. 2010 H.B. 2201, A.L. 2014 H.B. 1298 Revision)



Section 443.807 Director, power to request injunction, when.

Effective 08 Jul 2009, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.807. Director, power to request injunction, when. — The director may, through the attorney general, request the circuit court in the appropriate jurisdiction to issue an injunction to restrain any person from violating, or continuing to violate, any provision of sections 443.701 to 443.893.

(L. 1994 S.B. 718 § 2 subsec. 3, A.L. 1995 H.B. 63, et al., A.L. 2009 H.B. 382)

Effective 7-08-09



Section 443.809 Examination, powers of director to inspect records of licensed persons.

Effective 08 Jul 2009, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.809. Examination, powers of director to inspect records of licensed persons. — The director shall have the authority, at any time and as often as reasonably necessary, to investigate or examine the books and records of any licensed person to assure compliance with sections 443.701 to 443.893. The director shall have the right to examine under oath all persons whose testimony may be required relative to the business of any person being examined or investigated under sections 443.701 to 443.893. The director shall have free and immediate access to any licensed person's places of business and to all books and records related to the licensed business.

(L. 1994 S.B. 718 § 2 subsec. 4, A.L. 1995 H.B. 63, et al., A.L. 2001 S.B. 538, A.L. 2008 H.B. 2188, A.L. 2009 H.B. 382)

Effective 7-08-09



Section 443.810 Penalty for violations.

Effective 01 Jan 2017, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.810. Penalty for violations. — Any person who violates any provision of sections 443.805 to 443.812 is guilty of a class D felony. In addition, in any contested case proceeding, the director or board may assess a civil penalty of up to twenty-five thousand dollars per violation for any violation of any of the provisions of sections 443.701 to 443.893.

(L. 1994 S.B. 718 § 2 subsec. 5, A.L. 1995 H.B. 63, et al., A.L. 2001 S.B. 538, A.L. 2008 H.B. 2188, A.L. 2009 H.B. 382, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 443.812 One license issued to each broker — record required of locations where any business is conducted — supervision requirements — waiver of licensure, when — manufactured or modular home loans.

Effective 28 Aug 2017

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.812. One license issued to each broker — record required of locations where any business is conducted — supervision requirements — waiver of licensure, when — manufactured or modular home loans. — 1. Only one license shall be issued to each person conducting the activities of a residential mortgage loan broker. A residential mortgage loan broker shall register with the director each office, place of business or location in Missouri where the residential mortgage loan broker conducts any part of the residential mortgage loan broker’s business pursuant to section 443.839.

2. Residential mortgage loan brokers may only solicit, broker, fund, originate, serve and purchase residential mortgage loans in conformance with sections 443.701 to 443.893 and such rules as may be promulgated by the director.

3. No residential mortgage loan broker shall permit an unlicensed individual to engage in the activities of a mortgage loan originator and no residential mortgage loan broker shall permit a mortgage loan originator to engage in the activities of a mortgage loan originator under the supervision of the residential mortgage loan broker until that mortgage loan originator is shown to be employed by the residential mortgage loan broker as provided in this section.

4. Each residential mortgage loan broker shall report and file a listing with the director showing each mortgage loan originator licensed in Missouri and employed under the supervision of the residential mortgage loan broker. The listing shall show the name and unique identifier of each mortgage loan originator. The listing shall be updated with changes and filed no later than the next business day. The director may authorize a system of reporting that shows mortgage loan originators employed by Missouri residential mortgage loan brokers via the NMLSR in substitution for the report and filing requirement under this subsection.

5. The director may grant waivers of residential mortgage loan broker licensing requirements for persons engaged primarily in servicing residential mortgage loans where such waiver shall benefit borrowers including in particular the requirement to maintain a full-service office in Missouri.

6. (1) The provisions of this subsection shall apply only to residential mortgage loan brokers exclusively making loans on manufactured or modular homes.

(2) A residential mortgage loan broker licensed in this state shall not be required to maintain a full-service office in Missouri; however, nothing in this subsection shall be construed as relieving a broker of the requirement to be licensed in this state and to obtain a certificate of authority to transact business in this state from the secretary of state.

(3) A residential mortgage loan broker licensed in this state who does not maintain a full-service office in Missouri shall file with the license application an irrevocable consent in a form to be determined by the director, duly acknowledged, which provides that, for suits and actions commenced against the broker in the courts of this state and, if necessary, for actions brought against the broker, the venue shall lie in the circuit court of Cole County.

(4) The director may assess the reasonable costs of any investigation incurred by the division that are outside the normal expense of any annual or special examination or any other costs incurred by the division as a result of a licensed residential mortgage loan broker who does not maintain a full-service office in Missouri. All costs assessed under this subsection shall be paid to the director of the department of insurance, financial institutions and professional registration and shall be deposited into the credit of the division of finance.

(L. 1994 S.B. 718 § 2 subsecs. 6, 7, A.L. 1995 H.B. 63, et al., A.L. 2001 S.B. 538, A.L. 2009 H.B. 382, A.L. 2017 H.B. 292)



Section 443.816 Residential mortgage board created — members, appointment, qualification, terms, vacancies, compensation, duties.

Effective 08 Jul 2009, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.816. Residential mortgage board created — members, appointment, qualification, terms, vacancies, compensation, duties. — There is hereby created in the division of finance a "Residential Mortgage Board" which shall have such powers and duties as are now or hereafter conferred upon it by law. The board shall consist of five members who shall be appointed by the governor. The members of the board shall be residents of this state, and one of the members shall be a member of the Missouri Bar in good standing. Three members of the board shall be experienced in mortgage brokering and the remaining members of the board shall have no financial interest in any mortgage brokering business. Not more than three members of the board shall be members of the same political party. The term of office of each member shall be three years. Members shall serve until their successors are duly appointed and have qualified. Each member shall serve for the remainder of the term for which the member was appointed. The board shall select one of the members as chairman and one of the members as secretary. Vacancies on the board shall be filled for the unexpired term in the same manner as in the case of an original appointment. The members of the board shall receive as compensation the sum of one hundred dollars per day while discharging their duties, and they shall be reimbursed for their actual and necessary expenses incurred in the performance of their duties. A majority of the members of the board shall constitute a quorum and the decision of a majority of a quorum shall be the decision of the board. The board shall meet upon call of the chairman, or of the director, or of any two members of the board, and may meet at any place in this state. The board shall:

(1) Approve or disapprove each regulation proposed by the director pertaining to mortgage brokering; and

(2) Hear and determine any appeal from a denial of an application for or renewal of a license issued under sections 443.701 to 443.893. The board may employ, contract, or appoint hearing officers to hear appeals from applicants who have been denied a license or a license renewal by the director.

(L. 1995 H.B. 63, et al., A.L. 2009 H.B. 382)

Effective 7-08-09



Section 443.817 Board members to file business transactions with ethics commission — rules authorized to avoid conflict of interest.

Effective 08 Jul 2009, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.817. Board members to file business transactions with ethics commission — rules authorized to avoid conflict of interest. — Each member of the residential mortgage board shall file annually, no later than February first, with the Missouri ethics commission a statement of the member's current business transactions or other affiliations with any residential mortgage loan broker under the provisions of sections 443.701 to 443.893 or such report as the Missouri ethics commission otherwise directs. The board may adopt any rules or regulations regarding the conduct of board members to avoid conflicts of interest on the part of the members of the residential mortgage board in connection with their positions on the board.

(L. 1994 S.B. 718 § 4 subsec. 2, A.L. 2009 H.B. 382)

Effective 7-08-09



Section 443.819 Brokerage business to be operated under actual names of persons or corporations, violation, penalties.

Effective 01 Jan 2017, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.819. Brokerage business to be operated under actual names of persons or corporations, violation, penalties. — 1. No person engaged in a business regulated by sections 443.701 to 443.893 shall operate or engage in such business under a name other than the real names of the persons conducting such business, a corporate name adopted pursuant to law, or a fictitious name registered with the secretary of state's office.

2. Any person who knowingly violates this section is guilty of a class A misdemeanor. A person who is convicted of a second or subsequent violation of this section is guilty of a class D felony.

(L. 1994 S.B. 718 § 5, A.L. 2001 S.B. 538, A.L. 2009 H.B. 382, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 443.821 License to be issued on completion of requirements — notice of denial of license to contain reasons — appeal procedure.

Effective 08 Jul 2009, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.821. License to be issued on completion of requirements — notice of denial of license to contain reasons — appeal procedure. — The director shall issue a residential mortgage loan broker license upon completion of the following:

(1) The filing of an application;

(2) The filing with the director of a listing of judgments entered against, and bankruptcy petitions by, the applicant for the preceding seven years;

(3) The payment of investigation and application fees to be established by administrative rule; and

(4) An investigation of the averments required by section 443.827, which investigation must allow the director to issue positive findings stating that the financial responsibility, experience, character and general fitness of the applicant, and of the members thereof, if the applicant is a partnership or association, and of the officers and directors thereof if the applicant is a corporation, are such as to command the confidence of the community and to warrant belief that the business will be operated honestly, fairly and efficiently within the scope of sections 443.701 to 443.893. If the director does not find the applicant's business and personal conduct warrants the issuance of a license, the director shall notify the applicant of the denial with the reasons stated for such denial. An applicant may appeal such denial to the board.

(L. 1994 S.B. 718 § 6 subsec. 1, A.L. 1995 H.B. 63, et al., A.L. 2001 S.B. 538, A.L. 2009 H.B. 382)

Effective 7-08-09



Section 443.823 Licenses to be issued in duplicate, effective when.

Effective 08 Jul 2009, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.823. Licenses to be issued in duplicate, effective when. — All residential mortgage loan broker licenses shall be issued in duplicate with one copy being transmitted to the license applicant and the second retained by the director. Upon receipt of such license, a residential mortgage loan broker may engage in a business regulated by sections 443.701 to 443.893. Such license shall remain in full force and effect until it expires without renewal, is surrendered by the residential mortgage loan broker or is revoked or suspended as provided in sections 443.701 to 443.893.

(L. 1994 S.B. 718 § 6 subsec. 2, A.L. 1995 H.B. 63, et al., A.L. 2009 H.B. 382)

Effective 7-08-09



Section 443.825 Application content, oath and form.

Effective 08 Jul 2009, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.825. Application content, oath and form. — 1. Application for a residential mortgage loan broker license shall be made as provided in sections 443.833 and 443.835. The application shall be in writing, made under oath, and on a form provided by the director.

2. The director may, by rule, revise and conform the residential mortgage loan broker license application and renewal process, and the licensing dates and periods under sections 443.701 to 443.893 to a system of licensing residential mortgage loan brokers administered in cooperation with the NMLSR.

3. The application shall contain the name and complete business and residential address or addresses of the applicant. If the applicant is a form of business organization, the application shall contain the names and complete business and residential addresses of each member, director and principal officer of such person. Such application shall also include a description of the activities of the applicant, in such detail and for such periods as the director may require, including all of the following:

(1) An affirmation of financial solvency noting such capitalization requirements as may be required by the director, and access to such credit as may be required by the director;

(2) An affirmation that the applicant or the applicant's members, directors or principals, as may be appropriate, are at least eighteen years of age;

(3) Information that would support findings under subdivision (4) of section 443.821 as to the character, fitness, financial and business responsibility, background, experience and criminal records of any:

(a) Person or ultimate equitable owner that owns or controls, directly or indirectly, ten percent or more of any class of stock of the applicant;

(b) Person or ultimate equitable owner that is not a depository institution that lends, provides or infuses, directly or indirectly, in any way, funds to or into an applicant, in an amount equal to, or more than, ten percent of the applicant's net worth;

(c) Person or ultimate equitable owner that controls, directly or indirectly, the election of twenty-five percent or more of the members of the board of directors of the applicant; and

(d) Person or ultimate equitable owner that the director finds influences management of the applicant.

(L. 1994 S.B. 718 § 7, A.L. 1995 H.B. 63, et al., A.L. 2001 S.B. 538, A.L. 2009 H.B. 382, A.L. 2009 H.B. 382)

Effective 7-08-09



Section 443.827 Applicant for license must agree to maintain certain requirements as to methods of conducting business.

Effective 08 Jul 2009, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.827. Applicant for license must agree to maintain certain requirements as to methods of conducting business. — Each application for a residential mortgage loan broker license shall be accompanied by an averment that the applicant:

(1) Will maintain at least one full-service office within the state of Missouri as provided in section 443.857;

(2) Will maintain staff reasonably adequate to meet the requirements of section 443.857;

(3) Will keep for thirty-six months the same written records as required by the federal Equal Credit Opportunity Act, 15 U.S.C. 1691, et seq., and any other information required by rules of the director;

(4) Will timely file any report required pursuant to sections 443.701 to 443.893;

(5) Will not engage, whether as principal or agent, in the practice of rejecting residential mortgage applications or varying terms or application procedures without reasonable cause, on real estate within any specific geographic area from the terms or procedures generally provided by the residential mortgage loan broker within other geographic areas of the state;

(6) Will not engage in fraudulent home mortgage underwriting practices;

(7) Will not make payments for the purpose of improperly influencing the independent judgment of an appraiser;

(8) Has filed state and federal tax returns for the past three years or filed a statement with the director as to why no return was filed;

(9) Will not engage in any activities prohibited by section 443.863;

(10) Will not knowingly misrepresent, circumvent or conceal any material particulars regarding a transaction to which the applicant is a party;

(11) Will disburse funds in accordance with the applicant's agreements through a licensed and bonded disbursing agent or licensed real estate broker;

(12) Has not committed any crime against the laws of this state, or any other state or of the United States, involving moral turpitude, fraudulent or dishonest dealings and that no final judgment has been entered against the applicant in a civil action on grounds of fraud, misrepresentation or deceit which has not been previously reported to the director;

(13) Will account for and deliver to any person any property as agreed or required by law, or, upon demand of the person entitled to such accounting and delivery;

(14) Has not engaged in any conduct which would be cause for denial of a license;

(15) Has not become insolvent;

(16) Has not submitted an application which contains a material misstatement;

(17) Has not demonstrated negligence or incompetence in the performance of any activity required to hold a license under sections 443.701 to 443.893;

(18) Will advise the director in writing of any changes to the information submitted on the most recent application for license within forty-five days of such change. The written notice must be signed in the same form as the application for the license being amended;

(19) Will comply with the provisions of sections 443.701 to 443.893, or with any lawful order or rule made thereunder;

(20) Will submit to periodic examinations by the director as required by sections 443.701 to 443.893;

(21) Will advise the director in writing of any judgments entered against, and bankruptcy petitions by, the license applicant within five days of the occurrence of the judgment or petition; and

(22) Will implement appropriate systems of supervision, management, and control to assure that each employee engaged in the activities of a mortgage loan originator does so in compliance with sections 443.701 to 443.893, and will promptly report any detected violations or apparent violations to the director within thirty days of detection.

(L. 1994 S.B. 718 § 8, A.L. 1995 H.B. 63, et al., A.L. 2001 S.B. 538, A.L. 2009 H.B. 382)

Effective 7-08-09



Section 443.830 License refused — grounds.

Effective 08 Jul 2009, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.830. License refused — grounds. — The director shall refuse to license or renew a residential mortgage loan broker license if:

(1) The applicant is not in compliance with any provision of sections 443.701 to 443.893;

(2) There is substantial continuity between the applicant and any violator of any provision of sections 443.701 to 443.893; or

(3) The director cannot make the findings specified in section 443.821.

(L. 1994 S.B. 718 § 9, A.L. 1995 H.B. 63, et al., A.L. 2009 H.B. 382)

Effective 7-08-09



Section 443.833 Renewal of license, date, procedure, fee — failure to renew, license becomes inactive, reactivation — expires, when.

Effective 08 Jul 2009, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.833. Renewal of license, date, procedure, fee — failure to renew, license becomes inactive, reactivation — expires, when. — 1. Residential mortgage loan broker licenses shall be renewed on the first anniversary of the date of issuance and every two years thereafter or as otherwise determined by the director to implement a system of licensing compatible with the NMLSR. Renewal application forms and fees shall be submitted to the director at least sixty days before the renewal date.

2. The director shall send notice at least ninety days before the residential mortgage loan broker's renewal date, but failure to send or receive such notice is no defense for failure to timely renew, except when an extension for good cause is granted by the director. If the director does not grant an extension and the residential mortgage loan broker fails to submit a completed renewal application form and the proper fees in a timely manner, the director may assess additional fees as follows:

(1) A fee of five hundred dollars shall be assessed the residential mortgage loan broker thirty days after the proper renewal date, and one thousand dollars each month thereafter, until the license is either renewed or expires pursuant to subsections 3 and 4 of this section;

(2) Such fee shall be assessed without prior notice to the residential mortgage loan broker, but shall be assessed only in cases where the director possesses documentation of the residential mortgage loan broker's continuing activity for which the unrenewed license was issued.

3. A license which is not renewed by the date required in this section shall automatically become inactive. No activity regulated by sections 443.701 to 443.893 shall be conducted by the residential mortgage loan broker when a license becomes inactive. An inactive license may be reactivated by filing a completed reactivation application with the director, payment of the renewal fee, and payment of a reactivation fee equal to the renewal fee.

4. A license which is not renewed within one year of becoming inactive shall expire.

(L. 1994 S.B. 718 § 10 subsecs. 1 to 4, A.L. 1995 H.B. 63, et al., A.L. 2001 S.B. 538, A.L. 2009 H.B. 382)

Effective 7-08-09



Section 443.835 Broker ceasing activity and not desiring to be licensed, procedure — director to cancel license.

Effective 08 Jul 2009, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.835. Broker ceasing activity and not desiring to be licensed, procedure — director to cancel license. — A residential mortgage loan broker ceasing an activity or activities regulated by sections 443.701 to 443.893 and desiring to no longer be licensed shall so inform the director in writing and, at the same time, return the license and all other symbols or indicia of licensure to the director. The residential mortgage loan broker shall include a plan for the withdrawal from a business regulated by sections 443.701 to 443.893, including a timetable for the disposition of the business. Upon receipt of such written notice, the director shall issue a certified statement cancelling the license.

(L. 1994 S.B. 718 § 10 subsec. 5, A.L. 1995 H.B. 63, et al., A.L. 2009 H.B. 382)

Effective 7-08-09



Section 443.839 Application by broker to open additional full-service offices, fee — certificate to be issued and posted.

Effective 08 Jul 2009, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.839. Application by broker to open additional full-service offices, fee — certificate to be issued and posted. — 1. A residential mortgage loan broker may apply for authority to open and maintain additional offices in Missouri by:

(1) Giving the director prior notice of the residential mortgage loan broker's intention in such form as prescribed by the director; and

(2) Paying a fee to be established by the director.

2. On receipt of the notice and fee, the director shall issue a certificate for the additional office. The certificate shall be conspicuously displayed in the respective office.

(L. 1994 S.B. 718 § 12, A.L. 1995 H.B. 63, et al., A.L. 2001 S.B. 538, A.L. 2009 H.B. 382)

Effective 7-08-09



Section 443.841 License to be displayed.

Effective 08 Jul 2009, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.841. License to be displayed. — The appropriate residential mortgage loan broker license or certificate shall be conspicuously displayed in every Missouri office. The license or certificate shall not be transferable or assignable.

(L. 1994 S.B. 718 § 13, A.L. 2001 S.B. 538, A.L. 2009 H.B. 382)

Effective 7-08-09



Section 443.843 Fees to be established by director — rules authorized for assessment and collection.

Effective 08 Jul 2009, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.843. Fees to be established by director — rules authorized for assessment and collection. — 1. The expenses of administering sections 443.701 to 443.893, including investigations and examinations, shall be borne by and assessed against persons regulated by sections 443.701 to 443.893. The director shall establish fees by regulation or rule in at least the following categories:

(1) Application fees;

(2) Investigation of license applicant fees;

(3) Examination fees;

(4) Contingent fees;

(5) Fees collected by the NMLSR or paid by a licensee to the NMLSR; and

(6) Such other categories as may be required to administer sections 443.701 to 443.893.

2. In addition to any fees collected pursuant to sections 443.701 to 443.893, the director shall establish schedules of fees. Any fees established pursuant to the authority of sections 443.701 to 443.893 shall produce revenue that does not substantially exceed the cost of administering sections 443.701 to 443.893.

(L. 1994 S.B. 718 § 14 subsecs. 1, 2, A.L. 1995 H.B. 63, et al., A.L. 2009 H.B. 382)

Effective 7-08-09



Section 443.845 Residential mortgage licensing fund created — purpose — fees to be deposited in interest-bearing account to credit of fund — amount in fund subject to lapse into general revenue.

Effective 08 Jul 2009, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.845. Residential mortgage licensing fund created — purpose — fees to be deposited in interest-bearing account to credit of fund — amount in fund subject to lapse into general revenue. — 1. There is hereby created in the state treasury the "Residential Mortgage Licensing Fund" which shall be used, upon appropriation by the general assembly, for all costs incurred by the director in administering the provisions of sections 443.701 to 443.893. The director shall transmit all fees received by the director pursuant to sections 443.701 to 443.893 to the director of revenue for deposit in an interest-bearing account in the state treasury to the credit of the residential mortgage licensing fund. Any interest earned on the money in this fund shall be credited to the residential mortgage licensing fund.

2. Notwithstanding the provisions of section 33.080 to the contrary, money in this fund shall not be transferred and placed to the credit of general revenue until the amount in the fund at the end of the biennium exceeds three times the amount of the appropriations from the residential mortgage licensing fund for the preceding fiscal year. The amount, if any, in the fund which shall lapse is that amount in the fund which exceeds the appropriate multiple of the appropriations from the residential mortgage licensing fund for the preceding fiscal years.

(L. 1994 S.B. 718 § 14 subsecs. 3, 4, A.L. 1995 H.B. 63, et al., A.L. 2009 H.B. 382)

Effective 7-08-09



Section 443.849 Bonding requirements.

Effective 08 Jul 2009, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.849. Bonding requirements. — 1. Residential mortgage loan brokers shall deliver a surety bond to the director prior to the issuance or renewal of a license:

(1) The surety bond shall provide coverage in an amount as prescribed in subsection 2 of this section;

(2) The surety bond shall be in a form as prescribed by the director;

(3) Such bond shall be issued by a bonding or insurance company authorized to do business in Missouri and shall secure the faithful performance of the applicant, its employees or agents, including mortgage loan originators, in connection with the activities of originating, servicing, or acquiring mortgage loans;

(4) The director may promulgate rules with respect to the requirements for such surety bonds as are necessary to accomplish the purposes of sections 443.701 to 443.893.

2. The penal sum of the surety bond shall be maintained in an amount that reflects the dollar amount of loans originated by the residential mortgage loan broker as determined by the director but in no case shall be less than fifty thousand dollars or more than one million dollars.

3. When an action is commenced on a licensee's bond, the director may require the filing of a new bond.

4. Immediately upon any recovery on the bond, the licensee shall file a new bond.

5. The surety bond is for the protection of borrowers and the director may make a claim on the bond on behalf of any borrower sustaining injury as the result of the actions of a licensee not in compliance with or in violation of any of the provisions of sections 443.701 to 443.893.

6. In lieu of presenting a claim directly, the director may release the bond to a borrower or the borrower's attorney to present a claim.

7. The surety may cancel or withdraw the bond under such terms as the director may prescribe but the bond shall cover any actions that occurred while the bond was in place for the applicable period of limitations under statute and so long as the bond is not exhausted by valid claims of borrowers.

(L. 1994 S.B. 718 § 16, A.L. 1995 H.B. 63, et al., A.L. 2001 S.B. 538, A.L. 2009 H.B. 382)

Effective 7-08-09



Section 443.855 Advertising policies may be established by director — standards required.

Effective 08 Jul 2009, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.855. Advertising policies may be established by director — standards required. — The director may prescribe rules governing the advertising of mortgage loans, including, without limitation, the following requirements:

(1) Advertising pursuant to sections 443.701 to 443.893 may not be false, misleading or deceptive. No person whose activities are regulated pursuant to the provisions of sections 443.701 to 443.893 may advertise in any manner so as to indicate or imply that the person's interest rates or charges for loans are in any way recommended, approved, set or established by the state or federal government or by the provisions of sections 443.701 to 443.893;

(2) All advertisements by a licensee shall contain the name and an office address of such person, which shall conform to a name and address on record with the director.

(L. 1994 S.B. 718 § 18, A.L. 1995 H.B. 63, et al., A.L. 2001 S.B. 538, A.L. 2009 H.B. 382)

Effective 7-08-09



Section 443.857 Licensee shall maintain at least one full-service office with staff, duties to handle matters relating to mortgage — waiver, when.

Effective 08 Jul 2009, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.857. Licensee shall maintain at least one full-service office with staff, duties to handle matters relating to mortgage — waiver, when. — Each residential mortgage loan broker shall maintain, in the state of Missouri, at least one full-service office with staff reasonably adequate to efficiently handle all matters relating to any proposed or existing home mortgage with respect to which such residential mortgage loan broker is performing services; except that this provision may be waived by the director for persons providing mortgage loan servicing under section 443.812.

(L. 1994 S.B. 718 § 19, A.L. 2001 S.B. 538, A.L. 2009 H.B. 382)

Effective 7-08-09



Section 443.861 Transfer or sale of residential mortgage, notice to be given to mortgagor, contents.

Effective 08 Jul 2009, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.861. Transfer or sale of residential mortgage, notice to be given to mortgagor, contents. — Whenever the servicing of a residential mortgage is transferred or sold by a residential mortgage loan broker, notice shall be given to the mortgagor simultaneously with such transfer and shall include, at the minimum, where and to whom to address the mortgagor's questions relating to the residential mortgage, the exact name, address and telephone number to whom at least the next three months' payments are to be submitted and the total amount required of the mortgagor by the servicer for each of the months referred to in the notice.

(L. 1994 S.B. 718 § 21, A.L. 2009 H.B. 382)

Effective 7-08-09



Section 443.863 Unlawful discrimination for refusal to loan or vary terms of the loan.

Effective 08 Jul 2009, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.863. Unlawful discrimination for refusal to loan or vary terms of the loan. — It is unlawful discrimination to refuse loans or to vary the terms of loans or the application procedures for loans because of:

(1) The borrower's race, color, religion, national origin, age, gender or marital status; or

(2) The location of the proposed security.

(L. 1994 S.B. 718 § 22, A.L. 2001 S.B. 538, A.L. 2009 H.B. 382)

Effective 7-08-09



Section 443.865 Escrow accounts, placement by brokers — authority for rules.

Effective 08 Jul 2009, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.865. Escrow accounts, placement by brokers — authority for rules. — The director may promulgate rules with respect to placement in escrow accounts by any residential mortgage loan broker of any money, funds, deposits, checks or drafts entrusted to the residential mortgage loan broker.

(L. 1994 S.B. 718 § 23, A.L. 1995 H.B. 63, et al., A.L. 2009 H.B. 382)

Effective 7-08-09



Section 443.867 Disclosure statement required of brokers, content — fee — compensation.

Effective 08 Jul 2009, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.867. Disclosure statement required of brokers, content — fee — compensation. — 1. Each residential mortgage loan broker shall disclose, within a loan brokerage disclosure statement and fee agreement with each borrower:

(1) Whether the licensee makes loans; and

(2) Whether the funds may be provided by another person which may affect availability of funds.

2. The mortgage loan brokerage disclosure statement and fee agreement shall disclose the amount and sources of the residential mortgage loan broker's fees and all other compensation related to obtaining a residential mortgage loan on behalf of the borrower.

3. The loan origination fee or other compensation of a residential mortgage loan broker shall not be limited under state law so long as the mortgage loan brokerage disclosure statement and fee agreement is fully compliant with this section and federal law.

4. A mortgage loan originator shall be compensated exclusively by the residential mortgage loan broker employing the mortgage loan originator. A mortgage loan originator shall not obtain compensation directly from any lender or borrower or any other person providing real estate settlement services.

5. In the event the mortgage loan brokerage disclosure statement and fee agreement is not fully compliant with this section or in the event the mortgage loan broker obtains fees and compensation in excess of the amount disclosed, the mortgage loan broker shall forfeit double the amount of fees and compensation obtained to the borrower.

(L. 1994 S.B. 718 § 24, A.L. 2001 S.B. 538, A.L. 2009 H.B. 382)

Effective 7-08-09



Section 443.869 Powers and duties of director — rulemaking authority.

Effective 08 Jul 2009, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.869. Powers and duties of director — rulemaking authority. — 1. The functions, powers and duties of the director shall include the following:

(1) To issue or refuse to issue any license as provided in sections 443.701 to 443.893;

(2) To revoke or suspend for cause any license issued pursuant to sections 443.701 to 443.893;

(3) To keep records of all licenses issued pursuant to sections 443.701 to 443.893;

(4) To receive, consider, investigate and act upon complaints made by any person in connection with any residential mortgage loan broker or mortgage loan originator in this state;

(5) To consider and act upon any recommendations from the residential mortgage board;

(6) To prescribe the forms for and receive:

(a) Applications for licenses; and

(b) All reports and all books and records required to be made by any residential mortgage loan broker pursuant to the provisions of sections 443.701 to 443.893, including annual audited financial statements;

(7) To adopt rules necessary and proper for the administration of sections 443.701 to 443.893;

(8) To subpoena documents and witnesses and compel their attendance and production, to administer oaths and to require the production of any books, papers or other material relevant to any inquiry authorized by sections 443.701 to 443.893;

(9) To require information with regard to any applicant as the director may deem desirable, with due regard to the paramount interests of the public, about the experience, background, honesty, truthfulness, integrity and competency of the applicant concerning financial transactions involving primary or subordinate mortgage financing and where the applicant is a person other than an individual, as to the honesty, truthfulness, integrity and competency of any officer or director of the corporation, association or other person or the members of a partnership;

(10) To examine the books and records of every residential mortgage loan broker at intervals as provided by sections 443.701 to 443.893 and the rules promulgated thereunder;

(11) To enforce the provisions of sections 443.701 to 443.893;

(12) To levy fees and charges for services performed in administering the provisions of sections 443.701 to 443.893. The aggregate of all fees collected by the director shall be deposited promptly after receipt and accompanied by a detailed statement of such receipts in the residential mortgage licensing fund; provided that fees may also be collected under the requirements of the NMLSR;

(13) To appoint a staff which may include an executive director, examiners, supervisors, experts, special assistants and any necessary support staff as needed to effectively and efficiently administer the provisions of sections 443.701 to 443.893;

(14) To conduct hearings for such purposes as the director deems appropriate; and

(15) To enter into agreements or contracts with authorized representatives of the NMLSR as appropriate to implement the NMLSR in Missouri.

2. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2001, shall be invalid and void.

(L. 1994 S.B. 718 § 25, A.L. 1995 H.B. 63, et al., A.L. 2001 S.B. 538, A.L. 2009 H.B. 382)

Effective 7-08-09



Section 443.871 Director may issue subpoenas and subpoenas duces tecum — authority to administer oaths.

Effective 13 Jun 1995, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.871. Director may issue subpoenas and subpoenas duces tecum — authority to administer oaths. — The director may issue and serve subpoenas and subpoenas duces tecum to compel the attendance of witnesses and the production of all books, accounts, records and other documents and materials relevant to an examination or investigation. The director or the director's duly authorized representative may administer oaths and affirmations to any person.

(L. 1994 S.B. 718 § 26 subsec. 1, A.L. 1995 H.B. 63, et al.)

Effective 6-13-95



Section 443.873 Failure to comply with subpoenas, director may petition circuit court for compliance order, injunctive relief and other remedies authorized.

Effective 13 Jun 1995, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.873. Failure to comply with subpoenas, director may petition circuit court for compliance order, injunctive relief and other remedies authorized. — If any person does not comply with a subpoena or subpoena duces tecum issued or caused to be issued by the director, the director may petition the circuit court of the county in which the person subpoenaed resides or has the person's principal place of business for an order requiring the subpoenaed person to appear and testify and to produce such books, accounts, records and other documents as are specified in the subpoena duces tecum. The court may grant injunctive relief restraining the person from advertising, promoting, soliciting, entering into, offering to enter into, continuing, or completing any residential mortgage financing transaction or residential mortgage servicing transaction. The court may grant such other relief, including, but not limited to, the restraint, by injunction or appointment of a receiver, of any transfer, pledge, assignment or other disposition of the person's assets or any concealment, alteration, destruction or other disposition of books, accounts, records or other documents and materials as the court deems appropriate, until the person has fully complied with the subpoena or subpoena duces tecum and the director has completed an investigation or examination.

(L. 1994 S.B. 718 § 26 subsec. 2, A.L. 1995 H.B. 63, et al.)

Effective 6-13-95



Section 443.875 Bond may be required, conditioned on compliance with subpoena, when.

Effective 13 Jun 1995, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.875. Bond may be required, conditioned on compliance with subpoena, when. — When it appears to the director that the compliance with a subpoena or subpoena duces tecum issued or caused to be issued by the director pursuant to sections 443.871 to 443.877 is essential to an investigation or examination, the director, in addition to the other remedies provided for in sections 443.871 to 443.877, may apply for relief to the circuit court of the county in which the subpoenaed person resides or has the person's principal place of business. The court shall thereupon direct the issuance of an order against the subpoenaed person requiring sufficient bond conditioned on compliance with the subpoena or subpoena duces tecum. The court shall cause to be endorsed on the order a suitable amount of bond or payment pursuant to which the person named in the order shall be freed, having a due regard to the nature of the case.

(L. 1994 S.B. 718 § 26 subsec. 3, A.L. 1995 H.B. 63, et al.)

Effective 6-13-95



Section 443.877 Writ of attachment authorized on failure to comply with subpoena.

Effective 13 Jun 1995, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.877. Writ of attachment authorized on failure to comply with subpoena. — In addition to the other provisions of sections 443.871 to 443.877, the director may seek a writ of attachment or an equivalent order from the circuit court having jurisdiction over the person who has refused to obey a subpoena, who has refused to give testimony or who has refused to produce the material described in the subpoena duces tecum.

(L. 1994 S.B. 718 § 26 subsec. 4, A.L. 1995 H.B. 63, et al.)

Effective 6-13-95



Section 443.879 Reports required, failure to comply, penalty.

Effective 08 Jul 2009, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.879. Reports required, failure to comply, penalty. — 1. In addition to any reports required pursuant to sections 443.701 to 443.893, every licensee shall file such other reports as the director shall request.

2. Any residential mortgage loan broker or any officer, director, employee or agent of any residential mortgage loan broker who fails to file any reports required by sections 443.701 to 443.893 or who shall deliberately, willfully or knowingly make, subscribe to or cause to be made any false entry with intent to deceive the director or the director's appointees or who shall purposely cause delay in filing such reports shall be deemed guilty of a class A misdemeanor.

(L. 1994 S.B. 718 § 27, A.L. 1995 H.B. 63, et al., A.L. 2001 S.B. 538, A.L. 2009 H.B. 382)

Effective 7-08-09



Section 443.881 Suspension or revocation of license, grounds — procedure, penalties.

Effective 08 Jul 2009, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.881. Suspension or revocation of license, grounds — procedure, penalties. — 1. Upon written notice to a licensee, the director may suspend or revoke any license issued pursuant to sections 443.701 to 443.893 if the director makes a finding of one or more of the following in the notice that:

(1) Through separate acts or an act or a course of conduct, the licensee has violated any provision of sections 443.701 to 443.893, any rule promulgated by the director or any other law or rule of this state or the United States;

(2) Any fact or condition exists which, if it had existed at the time of the original application for such license would have warranted the director in refusing originally to issue such license;

(3) If a licensee is other than an individual, any ultimate equitable owner, officer, director or member of the licensed partnership, association, corporation or other person has so acted or failed to act as would be cause for suspending or revoking a license to that party as an individual.

2. No license shall be suspended or revoked, except as provided in this section, nor shall any licensee be subject to any other disciplinary proceeding without notice of the licensee's right to a hearing as provided in sections 443.701 to 443.893.

3. The director, on good cause shown that an emergency exists, may suspend any license for a period not to exceed thirty days, pending an investigation.

4. The provisions of section 443.835 shall not affect a licensee's civil or criminal liability for acts committed before such licensee surrenders the license.

5. No revocation, suspension or surrender of any license shall impair or affect the obligation of any preexisting lawful contract between the licensee and any person.

6. Every license issued pursuant to sections 443.701 to 443.893 shall remain in force and effect until the license has expired without renewal, has been surrendered, revoked or suspended in accordance with the provisions of sections 443.701 to 443.893, except that, the director may reinstate a suspended license or issue a new license to a licensee whose license has been revoked if no fact or condition exists which would have warranted the director to refuse originally to issue such license pursuant to sections 443.701 to 443.893.

7. Whenever the director revokes or suspends a license issued pursuant to sections 443.701 to 443.893, the director shall post public notice of such order and shall serve a copy of such order upon the licensee. Such order may be reviewed by the board.

8. When the director finds any person in violation of the grounds provided in subsection 9 of this section, the director may enter an order imposing one or more of the following disciplinary actions:

(1) Revocation of the license;

(2) Suspension of the license subject to reinstatement upon satisfying all reasonable conditions the director may specify;

(3) Placement of the licensee on probation for a period of time and subject to any reasonable conditions as the director may specify;

(4) Issuance of a reprimand; and

(5) Denial of a license.

9. The following acts shall constitute grounds for which the disciplinary actions specified in subsection 8 of this section may be taken:

(1) Being convicted or found guilty, regardless of pendency of an appeal, of a crime in any jurisdiction which involves fraud, dishonest dealings, or any other act involving moral turpitude;

(2) Fraud, misrepresentation, deceit or negligence in any mortgage financing transaction;

(3) A material or intentional misstatement of fact on an initial or renewal application;

(4) Failure to follow the director's rules with respect to placement of funds in escrow accounts;

(5) Insolvency or filing under any provision of the United States Bankruptcy Code as a debtor;

(6) Failure to account or deliver to any person any property upon demand of the person entitled to such accounting and delivery;

(7) Failure to disburse funds in accordance with agreements;

(8) Any misuse, misapplication or misappropriation of trust funds or escrow funds;

(9) Having a license, or the equivalent, to practice any profession or occupation revoked, suspended or otherwise acted against, including the denial of licensure by a licensing authority of this state or another state, territory or country for fraud, dishonest dealings or any other act involving moral turpitude;

(10) Failure to issue a satisfaction of mortgage when the mortgage has been executed and proceeds were not disbursed to the benefit of the mortgagor and when the mortgagor has fully paid the licensee's costs and commission;

(11) Failure to comply with any order of the director or rule made or issued pursuant to the provisions of sections 443.701 to 443.893;

(12) Engaging in activities regulated by sections 443.701 to 443.893 without a current, active license unless specifically exempted by the provisions of sections 443.701 to 443.893;

(13) Failure to pay timely any fee or charge due under the provisions of sections 443.701 to 443.893;

(14) Failure to maintain, preserve and keep available for examination, all books, accounts or other documents required by the provisions of sections 443.701 to 443.893 and the rules of the director;

(15) Refusal to permit an investigation or examination of the licensee's or the licensee's affiliates' books and records or refusal to comply with the director's subpoena or subpoena duces tecum;

(16) A pattern of substantially underestimating closing costs;

(17) Failure to comply with, or any violation of, any provision of sections 443.701 to 443.893.

10. A licensee shall be subject to the disciplinary actions specified in sections 443.701 to 443.893 for a violation of subsection 9 of this section by any officer, director, member, shareholder, joint venture, partner, ultimate equitable owner or employee of the licensee.

11. Such licensee shall be subject to suspension or revocation for employee actions only if there is a pattern of repeated violations by an employee or employees or the licensee has knowledge of the violation.

12. The procedures for the surrender, suspension, or revocation of a license shall be:

(1) The director may, after ten days' notice by certified mail to the licensee at the address set forth on the license, or in the case of a mortgage loan originator, the principal office of the residential mortgage loan broker employing or last employing the originator, stating the contemplated action and, in general, the grounds for such action and the date, time and place of a hearing on the action, and after providing the licensee with a reasonable opportunity to be heard prior to such action, revoke or suspend any license issued pursuant to sections 443.701 to 443.893 if the director finds that:

(a) The licensee has failed to comply with any provision of sections 443.701 to 443.893 or any order, decision, finding, rule or direction of the director lawfully made pursuant to the authority of sections 443.701 to 443.893; or

(b) Any fact or condition exists which, if it had existed at the time of the original application for the license, clearly would have warranted the director to refuse to issue the license;

(2) Any licensee may surrender a license by delivering to the director written notice that the licensee thereby surrenders such license, but surrender shall not affect the licensee's civil or criminal liability for acts committed prior to surrender or entitle the licensee to a return of any part of the license fee.

(L. 1994 S.B. 718 § 28, A.L. 1995 H.B. 63, et al., A.L. 2001 S.B. 538, A.L. 2009 H.B. 382)

Effective 7-08-09



Section 443.883 Director to maintain a staff capable of investigations — licensees to open record for investigators.

Effective 08 Jul 2009, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.883. Director to maintain a staff capable of investigations — licensees to open record for investigators. — The director shall at all times maintain staff and facilities adequate to receive, record and investigate complaints and inquiries made by any person concerning sections 443.701 to 443.893 and any licensees licensed pursuant to the provisions of sections 443.701 to 443.893. Each licensee shall open the licensee's books, records, documents and offices wherever situated to the director or the director's appointees as needed to facilitate such investigations.

(L. 1994 S.B. 718 § 29, A.L. 1995 H.B. 63, et al., A.L. 2009 H.B. 382)

Effective 7-08-09



Section 443.885 Report to be filed with director annually, contents.

Effective 08 Jul 2009, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.885. Report to be filed with director annually, contents. — On or before March first of each year, each residential mortgage loan broker, except exempt persons shall file a report with the director which shall disclose the following information with respect to the immediately preceding calendar year:

(1) A list of home mortgages granted, issued, originated or closed during the report period, with respect to which such licensee has had any connection. The list shall show for each census tract, in regions where such census tracts have been established and by zip code in all other regions, the number and aggregate dollar amount of applications for and the number granted and aggregate dollar amount of:

(a) Conventional mortgage loans;

(b) Mortgage loans insured under the National Housing Act, 12 U.S.C. 1701, et seq.; and

(c) Mortgage loans guaranteed under the provisions of the Federal Veterans' Benefits Act, 38 U.S.C. 3710, et seq.;

(2) List by zip code in those areas having no census tract:

(a) The total number of home mortgages on real estate situated in this state with respect to which the licensee has had any connection and which are in default on the last day of the reporting period; and

(b) The total number of claims paid during the reporting period on home mortgages with respect to which the licensee has had any connection, including the date of the first default thereon and the date each such foreclosure proceeding was instituted;

(3) If the director finds that another report that the licensee is required to compile is equivalent to the annual report of mortgage activity, then the director may accept such report as fulfilling the reporting requirements of this section;

(4) The director may also require by rule that licensees report such additional information as is necessary to assure compliance with the provisions of sections 443.701 to 443.893.

(L. 1994 S.B. 718 § 30, A.L. 1995 H.B. 63, et al., A.L. 2009 H.B. 382)

Effective 7-08-09



Section 443.887 General rulemaking powers of director.

Effective 08 Jul 2009, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.887. General rulemaking powers of director. — 1. In addition to such other powers as may be prescribed by sections 443.701 to 443.893, the director may promulgate rules consistent with the purpose of sections 443.701 to 443.893, including, but not limited to:

(1) Such rules in connection with the activities of licensees as may be necessary and appropriate for the protection of consumers in this state;

(2) Such rules as may be necessary and appropriate to define improper or fraudulent business practices in connection with the activities of licensees;

(3) Such rules as may define the terms used in sections 443.701 to 443.893 and as may be necessary and appropriate to interpret and implement the provisions of sections 443.701 to 443.893; and

(4) Such rules as may be necessary for the enforcement of sections 443.701 to 443.893.

2. The director may make such specific ruling, demands and findings as the director may deem necessary for the proper conduct of the mortgage lending industry.

(L. 1994 S.B. 718 § 31, A.L. 1995 H.B. 63, et al., A.L. 2001 S.B. 538, A.L. 2009 H.B. 382)

Effective 7-08-09



Section 443.889 Court action to recover compensation for services, proof that services performed by valid licensee required, exception.

Effective 08 Jul 2009, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.889. Court action to recover compensation for services, proof that services performed by valid licensee required, exception. — Unless exempt from licensure pursuant to the provisions of sections 443.701 to 443.893, no person engaged in, or offering to engage in, any act or service for which a license is required pursuant to the provisions of sections 443.701 to 443.893 may bring or maintain any action in any court of this state to collect compensation for the performance of the licensable services without alleging and proving that the person was the holder of a valid residential mortgage license issued pursuant to the provisions of sections 443.701 to 443.893 at all times during the performance of such services.

(L. 1994 S.B. 718 § 32, A.L. 2009 H.B. 382)

Effective 7-08-09



Section 443.891 Charge in support of removal or prohibition notice issued on certain findings of conduct.

Effective 08 Jul 2009, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.891. Charge in support of removal or prohibition notice issued on certain findings of conduct. — 1. Upon making any one or more of the following preliminary findings, the director may issue a notice of charges against a licensee in support of an order imposing a fine, requiring restitution or forfeiture, suspending or revoking a license, or an order of removal and prohibition, which order may remove and prohibit a named person from participating in loan brokering, mortgage brokering or mortgage brokerage service for any loan secured by real estate whether in the affairs of an exempt person or in the affairs of* any licensees under sections 443.701 to 443.893, or in the affairs of any depository** institution under the jurisdiction of the director. An order of removal or of prohibition may be permanent or for a specific term and may impose additional conditions including requiring restitution and imposition of a civil penalty not exceeding twenty-five thousand dollars per occurrence. The findings required by this section may be any one or more of the following:

(1) A finding that the person subject to the order has been convicted of a crime involving material financial loss to a licensee, a depository institution, a government-sponsored enterprise, a Federal Home Loan Bank, a Federal Reserve Bank or any other person;

(2) A finding that the person subject to the order has, in connection with the application for or procurement of a loan secured by real estate, made any material misstatement, misrepresentation, or omission. As used in this section, "material" means important information about which the director or board should be informed and which may influence a licensing or lending decision;

(3) A finding that the person subject to the order has pleaded guilty to, entered a plea of nolo contendere to, or been found guilty of mortgage fraud as defined in section 570.310;

(4) A finding that the person subject to the order has violated any provision of sections 443.701 to 443.893.

2. If a hearing is requested, the director or his or her designee shall conduct a hearing under chapter 536.

3. If the respondent defaults, consents to an order under this section, or if upon the record the director finds the grounds specified supporting an order, the director may issue such an order including conditions for restitution or for a civil penalty not to exceed twenty-five thousand dollars to be effective thirty days after service and to remain in effect and enforceable except to the extent it is stayed, modified, terminated or set aside by action of the director or a reviewing court.

(L. 1994 S.B. 718 § 33, A.L. 1995 H.B. 63, et al., A.L. 2008 H.B. 2188, A.L. 2009 H.B. 382)

Effective 7-08-09

*Word "of" does not appear in original rolls.

**Word "depositary" appears in original rolls.



Section 443.893 Receiver or conservator to be appointed by court, when — attorney general's duty.

Effective 08 Jul 2009, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.893. Receiver or conservator to be appointed by court, when — attorney general's duty. — When the director makes a finding that a receivership or conservatorship is necessary to protect consumers of a licensee from the consequences of the licensee's failure to comply with the provisions of sections 443.701 to 443.893 or other unsafe and unsound practice, the director shall request the attorney general of this state to petition the circuit court of Cole County or of the county in which the licensee is located to appoint a receiver or conservator for purposes of protecting consumers and resolving the affairs of the licensee.

(L. 1994 S.B. 718 § 34, A.L. 1995 H.B. 63, et al., A.L. 2009 H.B. 382)

Effective 7-08-09



Section 443.901 Reverse mortgage act — definitions.

Effective 28 Aug 1995

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.901. Reverse mortgage act — definitions. — 1. Sections 443.901 to 443.912 shall be known and be cited as the "Missouri Reverse Mortgage Act".

2. For the purposes of sections 443.901 to 443.912 the following terms mean:

(1) "Authorized lender" or "lender", a lender authorized to engage in business as a bank, savings institution or credit union under the laws of the United States or this state, residential mortgage licensee who is licensed pursuant to sections 443.800 to 443.893 or entity that is an exempt entity pursuant to sections 443.800 to 443.893;

(2) "Brokered", the act of helping to obtain for an investor or other entity, or from an investor or other entity, for a borrower, a residential mortgage loan, including a reverse mortgage loan;

(3) "Originated", advertised, solicited, processed, for which a loan application is taken, or which is closed, committed for, or funded;

(4) "Principal" as it relates to reverse mortgages, the total of the net amount paid to, receivable by, contracted for, or paid, or payable, for the account of the borrower, and to the extent payment is deferred, additional charges permitted by sections 443.901 to 443.912;

(5) "Reverse mortgage loan", a loan originated, made or brokered by an authorized lender which:

(a) Is secured by residential real estate property;

(b) Provides cash advances to the borrower based upon the equity in the borrower's owner-occupied principal residence;

(c) Requires no payment of principal or interest until the entire loan becomes due and payable; and

(d) Otherwise complies with the terms of sections 443.901 to 443.912.

(L. 1995 H.B. 63, et al. § 1)



Section 443.903 Reverse mortgage regulations.

Effective 04 Jun 1997, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.903. Reverse mortgage regulations. — Notwithstanding any other provisions of law to the contrary, reverse mortgage loans shall be governed by the following:

(1) Payment in whole or in part is permitted without penalty at any time during the period of the loan;

(2) An advance made under a reverse mortgage and interest on the advances have priority over a lien filed after the closing of a reverse mortgage loan;

(3) A reverse mortgage loan may provide for an interest rate which is fixed or adjustable and may also provide for interest that is contingent on appreciation in the value of the property;

(4) If a reverse mortgage loan provides for periodic advances to a borrower, the advances may not be reduced in amount or number based on an adjustment in the interest rate;

(5) Lenders failing to make loan advances as required in the loan agreement and failing to cure the default as required in the loan agreement shall forfeit an amount equal to the greater of two hundred dollars or one percent of the amount of the loan advance the lender failed to make;

(6) The repayment requirement is also expressly subject to the following additional conditions:

(a) Temporary absences from the home not to exceed sixty consecutive days do not cause the mortgage to become due and payable;

(b) Temporary absences from the home exceeding sixty consecutive days, but less than six months, do not cause the mortgage to become due and payable so long as the borrower has taken prior action which secures the home in a satisfactory manner;

(c) The lender's right to collect reverse mortgage loan proceeds is subject to the applicable statute of limitations for loan contracts. Notwithstanding the applicable statute of limitations for loan contracts, the statute of limitations commences on the date that the mortgage becomes due and payable;

(d) The lender must prominently disclose any interest or other fees to be charged during the period that commences on the date that the mortgage becomes due and payable and ends when repayment in full is made;

(7) The following fees and charges may be charged to the borrower, and financed by the lender, in connection with a reverse mortgage loan, except for loans insured or guaranteed by agencies of the federal government in which case federal law or regulation shall apply:

(a) A nonrefundable origination fee not to exceed two percent of the principal;

(b) Fees and charges prescribed by law actually and necessarily paid to public officials for perfecting, releasing or satisfying a security interest related to the reverse mortgage loan;

(c) Recording taxes to perfect documents;

(d) Bona fide closing costs paid to third parties, which shall include:

a. Fees or premiums for title examination, title insurance or similar purposes, including surveys;

b. Fees for preparation of a deed, settlement statement or other documents;

c. Fees for notarizing deeds and other documents;

d. Appraisal fees; and

e. Fees for credit reports;

(e) A charge for insurance against loss of, or damage to, property where no such coverage already exists;

(f) Fixed monthly servicing fees, repair administration fees and payment plan change fees;

(8) As a convenience to the borrower, reverse mortgage loan applications may be taken by the lender over the telephone or at the borrower's home and reverse mortgage loans may be closed by mail or at a title company's office.

(L. 1995 H.B. 63, et al. § 2, A.L. 1997 H.B. 633)

Effective 6-04-97



Section 443.906 Reverse mortgage may be made regardless of certain other transactions.

Effective 28 Aug 1995

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.906. Reverse mortgage may be made regardless of certain other transactions. — Reverse mortgage loans may be made or acquired without regard to the following provisions for other types of mortgage transactions:

(1) Limitations on the purpose and use of future advances or any other mortgage proceeds;

(2) Limitations on future advances to a term of years, or limitations on the term of credit line advances;

(3) Limitations on the term during which future advances take priority over intervening advances;

(4) Requirements that a maximum mortgage amount be stated in the mortgage;

(5) Prohibitions on balloon payments;

(6) Prohibitions on compound interest;

(7) Interest rate limits under the usury statutes;

(8) Requirements that a percentage of the loan proceeds must be advanced prior to loan assignment.

(L. 1995 H.B. 63, et al. § 3)



Section 443.909 Treatment of payments for certain purposes.

Effective 28 Aug 1995

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.909. Treatment of payments for certain purposes. — Reverse mortgage loan payments made to a borrower shall be treated as proceeds from a loan and not as income for the purpose of determining eligibility and benefits under means-tested programs of aid to individuals:

(1) Undisbursed funds shall be treated as equity in a borrower's home and not as proceeds from a loan for the purpose of determining eligibility and benefits under means-tested programs of aid to individuals;

(2) This section applies to any law relating to payments, allowances, benefits or services provided on a means-tested basis by this state, including, but not limited to, supplemental security income, low-income energy assistance, property tax relief, medical assistance and general assistance.

(L. 1995 H.B. 63, et al. § 4)



Section 443.912 Statement regarding counseling services on reverse mortgages.

Effective 28 Aug 1995

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.912. Statement regarding counseling services on reverse mortgages. — No reverse mortgage loan commitment may be made by a lender unless the loan applicant attests in writing that the applicant received from the lender at the time of initial inquiry a statement regarding the advisability and availability of independent information and counseling services on reverse mortgages. Such statement may be in a form developed by the lender or the division of finance.

(L. 1995 H.B. 63, et al. § 5)



Section 443.930 Prohibited acts — constitutes mortgage fraud — no private right of action created.

Effective 28 Aug 2008

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

443.930. Prohibited acts — constitutes mortgage fraud — no private right of action created. — 1. It is unlawful for a person, in connection with the application for or procurement of a loan secured by real estate to:

(1) Employ a device, scheme, or artifice to defraud;

(2) Make an untrue statement of a material fact or to omit to state a material fact necessary in order to make the statement made, in the light of the circumstances under which it is made, not misleading;

(3) Receive any portion of the purchase, sale, or loan proceeds, or any other consideration paid or generated in connection with a real estate closing that such person knew involved a violation of this section; or

(4) Influence, through extortion or bribery, the development, reporting, result, or review of a real estate appraisal, except that this subsection does not prohibit a mortgage lender, mortgage broker, mortgage banker, real estate licensee, or other person from asking the appraiser to do one or more of the following:

(a) Consider additional property information;

(b) Provide further detail, substantiation, or explanation for the appraiser's value conclusion; or

(c) Correct errors in the appraisal report in compliance with the Uniform Standards of Professional Appraisal Practice.

2. Such acts shall be deemed to constitute mortgage fraud.

3. This section shall not be construed to create a private right of action.

(L. 2008 H.B. 2188)






Chapter 444 Rights and Duties of Miners and Mine Owners

Chapter Cross References



Section 444.010 Mineral land owner to post conditions under which mining operations may be conducted thereon.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.010. Mineral land owner to post conditions under which mining operations may be conducted thereon. — 1. When any person owning real estate in this state, or any person having a leasehold interest in such real estate for mining purposes by lease from the owner thereof, duly acknowledged and recorded in the county wherein the land lies, shall permit any person or persons, other than their servants, agents or employees, to enter and dig or mine thereon for lead, ore or other minerals, with the consent of such owner or owners or lessee, he or they shall keep a printed statement of the terms, conditions and requirements upon which such lands may be mined or prospected, and the time during which the right to mine or prospect thereunder shall continue, posted or hung up in a conspicuous place, in plain, legible characters, in the principal office or place of business of such person or company in the county in which said lands are situated, or in a county contiguous thereto, and shall deliver to any person mining or prospecting, or about to mine or prospect on said lands, and requesting it, a printed copy of such statement.

2. All persons digging or mining on said lands, after the posting up of such statement, shall be deemed to have agreed to and accepted the terms thereof, and shall, together with such owner or lessee, be bound thereby, and upon failure or refusal to comply with the terms, conditions and requirements of such statement, he or they shall forfeit all right thereunder, and the owner or lessee, as aforesaid, of such lands, may reenter thereon and take possession of the same, nor shall the receipt of any ore or mineral by any such owner or lessee, after any such forfeiture has been incurred, be deemed or taken as a waiver of such forfeiture.

(RSMo 1939 § 14783)

Prior revisions: 1929 § 13593; 1919 § 7436; 1909 § 8408



Section 444.020 Failure to post statement of conditions, effect — rights of miners.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.020. Failure to post statement of conditions, effect — rights of miners. — 1. Whenever any such owner or lessee of real estate shall permit any person or persons, other than their servants, agents, or employees, to enter and dig for lead ore or other minerals on such real estate, with his consent, but without such owner or lessee complying with the provisions of section 444.010, and such person or persons having so entered upon said lands by the permission or consent of such owner or lessee as aforesaid, and having in good faith dug or opened any shaft, mine, quarry, prospect or deposit of mineral, or extended or opened from any shaft or mine any room, drift, entry or other excavation, he or they shall have the exclusive right as against such owner or lessee giving such permit or consent, and against any person claiming by, through or under such owner or lessee, to continue to work, mine and dig such shaft, mine, prospect or deposit of mineral so dug or opened by him or them as aforesaid, in said real estate, with a right-of-way over such lands for the purpose of such mining, for the term of three years from the date of the giving of such consent or permit; provided, however, that if such person or persons, in each case so mining as aforesaid, shall fail or neglect to work or cause to be worked such shaft, mine, quarry, prospect or deposit of mineral for ten days, not including Sundays, in any one calendar month, after commencing said work, he or they shall forfeit all rights to work, mine or hold the same as against such owner or lessee, unless such failure or neglect was caused by unavoidable circumstances, or by the act of such owner or lessee or his agent, or unless such owner or lessee consent thereto; provided further, that such person or persons, so mining as aforesaid, shall pay to the owner or lessee of said lands giving such permit or consent the royalty for mining thereon, at least once every month, if demanded by such owner or lessee, by delivering the same to him at or near the mouth or opening of such mine, shaft or quarry, or at the nearest usual place of business of such owner or lessee, or at any other place that may be agreed upon by such miner and owner or lessee; which said royalty, unless otherwise agreed upon by them, shall be the same in kind and proportionate amount as is paid by others mining the same kind of ore or mineral on said lands to such owner or lessee, or the value of such royalty in cash; and if there be no other person mining on said lands on terms prescribed by such owner or lessee, then he or they shall pay to such owner or lessee the same rate and kind of royalty on lead ore or minerals taken out by him or them as is paid by miners on lands nearest thereto belonging to other persons, or the value of such royalty in cash.

2. Such owner or lessee of any real estate shall have a lien on all minerals taken or dug therefrom for the royalty due thereon until the same is paid; and if any such person or persons so mining shall refuse or fail to pay such royalty to such owner or lessee, or his agent, when demanded as aforesaid, he or they shall thereby forfeit the right to work such mine, shaft, quarry, prospect or deposit of mineral, and the said owner or lessee may thereupon enter and take possession of the same.

(RSMo 1939 § 14784)

Prior revisions: 1929 § 13594; 1919 § 7437; 1909 § 8409



Section 444.030 Tender of payment.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.030. Tender of payment. — Any such person or persons who, by the permission or consent of the owner or lessee of any real estate, and having the right to mine thereon, and having entered and dug or mined thereon any lead ore or other mineral, shall have the right to the exclusive possession of such ore or mineral, except the royalty thereon, which shall be paid as herein provided, until he or they shall be paid or tendered by such owner or lessee of such real estate the then highest market price in cash paid by such owner or lessee for the same kind of ore or mineral dug or mined on said lands, and if no other such ores or minerals are at the time being dug or mined on said lands and sold to such owner or lessee, then the highest price paid for such ore or mineral dug on lands nearest thereto shall be paid or tendered by such owner or lessee in such case, and upon such payment or tender, the absolute right to the possession of such lead ore or other mineral so dug out and mined under the provisions of section 444.020, and for which such payment or tender shall have been made, shall vest in such owner or lessee.

(RSMo 1939 § 14785)

Prior revisions: 1929 § 13595; 1919 § 7438; 1909 § 8410



Section 444.040 Notice to owner or lessee.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.040. Notice to owner or lessee. — If any person or persons having dug or mined lead ore or other mineral, and having the same in his or their possession, and having offered to deliver such mineral according to contract, or paid or tendered the royalty, if any, due thereon, or the value of such royalty in cash, to such owner or lessee of said real estate, or to his agent, shall serve or cause to be served a notice in writing upon such owner or lessee or his agent, by delivering to him a copy thereof, or by leaving a copy thereof at the usual place of abode of such owner, lessee or agent, with some member of the family over the age of fifteen years, stating in such notice the amount of lead ore or other mineral he or they have ready for delivery and requiring such owner, lessee or agent to receive and pay for the same, the said owner or lessee shall, within five days after the service of such notice, receive and pay for such lead ore or other mineral which the said person or persons digging or mining the same may deliver to him, not exceeding the amount named in the notice; and in such case, if such owner or lessee fail or refuse within the time aforesaid to pay for such lead ore or mineral delivered or offered to be delivered to him as aforesaid at the said price, then in that event the said person or persons who dug and mined the same shall thereupon acquire an absolute title to such lead ore or mineral, and may thereupon dispose of the same to any person or in any manner he or they may choose.

(RSMo 1939 § 14786)

Prior revisions: 1929 § 13596; 1919 § 7439; 1909 § 8411



Section 444.050 Ownership of ore.

Effective 28 Aug 1955

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.050. Ownership of ore. — All lead ore or other mineral, dug or mined in or upon lands of any person in this state, shall be deemed and held to be the absolute property of the owner or lessee of such lands, except in cases where it is modified, changed or transferred by express contract.

(RSMo 1939 § 14787, A.L. 1955 p. 655)

Prior revisions: 1929 § 13597; 1919 § 7440; 1909 § 8412



Section 444.060 Injunction or restraining order — how granted.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.060. Injunction or restraining order — how granted. — No injunction or restraining order shall be granted by any court or by any judge thereof to enjoin or restrain the working of any mine or mines, or in any manner to interfere with the same, except upon notice first being given to the person working or operating said mine or mines, and sought to be enjoined or restrained, which notice shall be served by delivering to such person a copy thereof, or by leaving a copy thereof at his usual place of abode with a member of the family over the age of fifteen years, at least five days before the day set for the hearing of the application for the injunction; and the court or judge granting such injunction or restraining order shall have the power, upon good cause being shown, to dissolve, vacate or modify any such injunction or restraining order at any time after the same shall have been granted, whether in term time or vacation; provided, that the party applying to such court or judge to dissolve, vacate or modify any such injunction or restraining order shall give due notice to the opposite party of such intended application.

(RSMo 1939 § 14788)

Prior revisions: 1929 § 13598; 1919 § 7441; 1909 § 8413



Section 444.070 Mining extending to adjoining lands, how determined.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.070. Mining extending to adjoining lands, how determined. — When any owner, tenant or subtenant of a lot or lots or tracts of land, shall file with any associate circuit judge within the county in which said lot or lots or tract of land may be situated, his or her affidavit, or the affidavit of any other credible person for them, stating that from knowledge, information or belief, the party or parties owning, controlling or working the adjoining lot or lots or tract of land, and upon which said party or parties are sinking shafts, mining, excavating and running drifts, and that said drifts in which said parties are digging, mining and excavating mineral ore or veins of coal extend beyond the lines and boundaries of said lot or lots or tract of land, owned, controlled or worked by them, and have entered in and upon the premises of the party or parties making said affidavit, or for whom said affidavit is made, the associate circuit judge, after first being tendered his lawful fees, shall issue his written order and deliver or cause the same to be delivered to the county surveyor or his deputy, commanding him, after his reasonable fees have been tendered, to proceed without delay to survey said drift by entering any and all shafts upon said lot or lots or tract of land that he (the surveyor) may see fit, for the purpose of ascertaining the course and distance of said drift or drifts, and to locate the same upon the surface.

(RSMo 1939 § 14789)

Prior revisions: 1929 § 13599; 1919 § 7442; 1909 § 8414



Section 444.080 Order to be read.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.080. Order to be read. — The surveyor shall, before entering upon said duty, read said order to the party or parties owning, controlling or working any shaft or shafts on said lot or lots or tract of land.

(RSMo 1939 § 14790)

Prior revisions: 1929 § 13600; 1919 § 7443; 1909 § 8415



Section 444.090 Refusal to permit survey — penalty.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.090. Refusal to permit survey — penalty. — If said party or parties owning, controlling or working said shaft or shafts on said lot or lots or tract of land shall refuse, hinder or prevent said county surveyor or his deputy and his assistant from entering said shaft or shafts or drifts, to make the survey so ordered by the associate circuit judge, and every person so offending shall, on conviction, be adjudged guilty of a misdemeanor, and punished by imprisonment in the county jail for a term of not exceeding one year, or by fine not exceeding three hundred dollars, or by both said fine and imprisonment.

(RSMo 1939 § 14791)

Prior revisions: 1929 § 13601; 1919 § 7444; 1909 § 8416



Section 444.100 Provisions for mining coal in certain cities.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.100. Provisions for mining coal in certain cities. — No person, company or corporation shall hereafter sink a shaft, mine, tunnel, excavate or drift for coal, or take out any coal of any kind within the corporate limits or designated boundaries of any city, town or village in this state containing one thousand inhabitants or more, without having first applied and filed, and have approved, an indemnity bond as provided for in this chapter; and any person or persons violating the provisions of this section, and any member or stockholder or officer of any company or corporation who shall violate the provisions of this section, shall be deemed guilty of a misdemeanor, and on conviction thereof shall be punished by fine of not less than five hundred dollars, or imprisonment in the county jail for not less than six months, or by both such fine and imprisonment.

(RSMo 1939 § 14794)

Prior revisions: 1929 § 13604; 1919 § 7447; 1909 § 8419



Section 444.110 Notice of intention to mine — publication required.

Effective 02 Jan 1979, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.110. Notice of intention to mine — publication required. — 1. Every person, company or corporation desiring to carry on any of the mining operations provided for in section 444.100 shall give at least thirty days' notice of such intention by notice printed and published in some newspaper printed in such town, city or village wherein such mining operations are proposed to be carried on, or if no newspaper be printed in such city, town or village, then in some newspaper printed in said county, or if no newspaper be printed in such county, then by written or printed handbills posted up in six public places in the city, town or village wherein such mining operations are proposed to be carried on.

2. Such notice shall contain an accurate description of the locality where such mining operations are to be carried on, giving the number of lot and block, and shall also state the nature of such mining operations, and name some day the circuit court in said county is in session when such person, company or corporation will offer for filing and approval the indemnity bond provided for in this chapter.

(RSMo 1939 § 14795, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 13605; 1919 § 7448; 1909 § 8420

Effective 1-02-79



Section 444.120 Permit from mayor and council — petition to circuit court.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.120. Permit from mayor and council — petition to circuit court. — On the day mentioned in such notice, the persons, company or corporation proposing to carry on such mining operations must have a permit, in writing, signed by the mayor and a majority of the city council of the town, city, or village in which such mining is proposed, before a permit shall be granted by a circuit court, and shall present their petition to said circuit court, setting out the locality of the proposed mines and the nature and extent of the proposed mining operations, and shall also file with such petition the title papers of such person or company or corporation to the lands on which such mining operations are proposed to be carried on, showing either the fee simple title of such land in such company, or the right to mine beneath or in such land, and shall also contain the names of all persons to be offered as security upon the mining bond of such persons, company or corporation, and shall pray the court to fix and approve the mining bond of such persons or corporation.

(RSMo 1939 § 14796)

Prior revisions: 1929 § 13606; 1919 § 7449; 1909 § 8421



Section 444.130 Court to authorize mining operations, when — period of time specified.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.130. Court to authorize mining operations, when — period of time specified. — The court may, upon such application, hear testimony upon all the matters involved in such application, including testimony upon the solvency and responsibility of the sureties offered, and may hear testimony from any parties interested in the lots and lands in the neighborhood of such proposed mining operations, and if the court is satisfied that the proposers own the land or mining privileges under the land described in their petition, the court shall fix the amount of the bond to be given by such proposers, such bond to be in no case for less than one thousand dollars; and upon the giving and approval of such bond so fixed by the court, the court shall enter its order authorizing the mining operations specified in said petition, and upon the localities therein named, and not elsewhere, for the space of two years, unless in the meanwhile revoked.

(RSMo 1939 § 14797)

Prior revisions: 1929 § 13607; 1919 § 7450; 1909 § 8422



Section 444.140 Form of bond required.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.140. Form of bond required. — Such bond shall be signed by the proposers, and by not less than two sureties, to be approved by said court, residents of the county wherein such mining is to be carried on, and shall be made payable to the state of Missouri, and conditioned that the principal in said bond shall carry on the mining operations proposed in the petition in a careful manner, and the said parties shall not mine, dig, excavate nor take coal or earth from or under any land or lots than that described in the said bond, and shall pay all damages that may be sustained by any and all persons by reason of the violation of any of the conditions of said bond, and any and all charges, fines and penalties that may be levied, assessed against or imposed upon the said proposers, their agents, servants, stockholders, officers or employees, by reason of any violation of the conditions of said bond or any of the provisions of sections 444.100 to 444.180.

(RSMo 1939 § 14798)

Prior revisions: 1929 § 13608; 1919 § 7451; 1909 § 8423



Section 444.150 Written permission of owner required — violation — provisions for payment of fine.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.150. Written permission of owner required — violation — provisions for payment of fine. — Any person or persons who shall in person or by their servant, agent or employee, dig, excavate, mine, tunnel or drift upon or under the lands or lots of another, within the corporate limits or designated boundaries of any city, town or village in this state, and every officer and stockholder that shall either authorize or permit its servants, agents or employees to dig, excavate, mine, tunnel or drift upon or under the lands or lots of another within such limits or boundaries of such city, town or village, without the written permission of the owner or owners of such land or lots, shall be deemed guilty of a misdemeanor, and shall be punished, on conviction, for every such offense, by fine of not less than five hundred dollars, with costs, which fine and costs, if not paid within five days after conviction, may be sued for and recovered against the parties and sureties on the mining bond of such persons, company or corporation liable for such acts, in a suit upon such bond, in the name of the state of Missouri, to the use of the county in which such offense is committed; such fine, when collected, shall be paid, one-half to the owner of the property injured by such offense and the other half into the school fund of such county; but no such conviction shall be a bar to the owner of such property prosecuting a suit on said bond to his own use for the damages sustained by any such offense. Every such conviction, whether appealed from or not, shall work a forfeiture of the authority to mine granted such person, company or corporation liable, and they shall not proceed further with the operations, except by making application and giving a new bond as in the first instance.

(RSMo 1939 § 14799)

Prior revisions: 1929 § 13609; 1919 § 7452; 1909 § 8424



Section 444.160 Costs, paid by whom.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.160. Costs, paid by whom. — The costs attending the giving notice, making application and receiving mining privileges shall all be paid by the person, company or corporation making the same, and no such privilege shall take effect until all such costs be paid.

(RSMo 1939 § 14800)

Prior revisions: 1929 § 13610; 1919 § 7453; 1909 § 8425



Section 444.170 Diagram showing character and extent of mining operations to be filed in court — forfeiture for failure to comply.

Effective 02 Jan 1979, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.170. Diagram showing character and extent of mining operations to be filed in court — forfeiture for failure to comply. — 1. At periodic times as directed by the circuit court, during the continuance of any mining license, every person, company or corporation carrying on such mining operations shall, at his or its* own expense, cause to be made by the county surveyor of the county where such mines are located, and filed with the court, under oath of such surveyor, a complete and true diagram of such mines, showing with reference to the boundaries of such mines, and the lots and lands of neighboring owners, the extent of such mines, their drifts, tunnels and excavations, giving the length and breadth of each drift, bank and tunnel, so as to fully inform the court and parties in interest of the extent and character of such mining operations. Such plats and diagrams shall remain on file with the clerk of such court, and shall not be removed by anyone from the files of such court.

2. Any failure to file the diagram and plat herein provided for, or to make such diagram show all the particulars herein provided for, shall work a forfeiture of the mining privileges of such person, company or corporation, which forfeiture the court shall, on the motion of any party in interest, declare on three days' notice to the party holding such license or privilege.

(RSMo 1939 § 14801, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 13611; 1919 § 7454; 1909 § 8426

Effective 1-02-79

*Word "their" appears in original rolls.



Section 444.180 Certain sections apply only to coal mining companies.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.180. Certain sections apply only to coal mining companies. — In no case shall sections 444.100 to 444.170 be so construed as to apply to persons, companies or corporations engaged in mining for lead, zinc or other ores or minerals, except coal.

(RSMo 1939 § 14802)

Prior revisions: 1929 § 13612; 1919 § 7455; 1909 § 8427



Section 444.320 Mining under public highways and railroads prohibited.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.320. Mining under public highways and railroads prohibited. — No person or persons, firm or association of persons, company or corporation shall, within this state, mine or excavate beneath the surface of any public highway or railroad right-of-way, in such manner as to cause the surface of the ground over which such public highway or railroad track is constructed to cave in.

(RSMo 1939 § 14803)

Prior revisions: 1929 § 13613; 1919 § 7456; 1909 § 8428

CROSS REFERENCE:

Temporary abandonment of public road for mining purposes, 229.420 to 229.450



Section 444.330 Penalty for violation of section 444.320.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.330. Penalty for violation of section 444.320. — Any person, firm, company, association or corporation violating the provisions of section 444.320, and any officer, agent or receiver of any firm, company, association or corporation, or any member of the same, or any individual, found guilty of a violation thereof, shall be fined not less than one hundred dollars nor more than five hundred dollars, or be imprisoned in the county jail not to exceed one year, or suffer both penalties.

(RSMo 1939 § 14804)

Prior revisions: 1929 § 13614; 1919 § 7457; 1909 § 8429



Section 444.350 Citation of law.

Effective 28 Aug 1989

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.350. Citation of law. — Sections 444.352 to 444.380 may be known and cited as the "Metallic Minerals Waste Management Act".

(L. 1989 H.B. 321 § 1)



Section 444.352 Definitions.

Effective 28 Aug 1993

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.352. Definitions. — As used in sections 444.352 to 444.380, the following words and terms shall mean:

(1) "Beneficiation", the process of concentrating minerals from ore;

(2) "Closure", those actions taken pursuant to a comprehensive plan to contain metallic mineral wastes on site, ensure the integrity of waste management structures and achieve the designated final uses of the metallic minerals waste management area;

(3) "Conference, conciliation and persuasion", a process of verbal or written communications consisting of meetings, reports, correspondence or telephone conferences between authorized representatives of the department and the alleged violator. The process shall, at a minimum, consist of one offer to meet with the alleged violator tendered by the department. During any such meeting, the department and the alleged violator shall negotiate in good faith to eliminate the alleged violation and shall attempt to agree upon a plan to achieve compliance;

(4) "Director", the director of the department of natural resources;

(5) "Disposal", the placing of metallic mineral wastes on or under the ground;

(6) "Facility", an integrated metallic mineral mine or mill complex or primary metal smelter or refinery complex;

(7) "Inspection-maintenance", those actions taken after closure to maintain the waste management area in accordance with a closure plan;

(8) "Metallic mineral waste", mine waste rock, mine water, tailings, chat, blast furnace slag from primary lead smelters and pot liners from primary aluminum smelters, which is disposed of and not put to beneficial use;

(9) "Metallic minerals", minerals or mineral ores containing lead, iron, zinc, copper, gold and silver;

(10) "Metallic minerals waste management areas" or "waste management areas", those areas designated and used for the disposal of metallic mineral wastes from metallic minerals mining, beneficiation and processing;

(11) "Mining", any activity conducted on or under the surface of the earth for the extraction of metallic minerals or mineral ores from the earth;

(12) "Minor violation", a violation which possesses a small potential to harm the environment or human health or cause pollution, was not knowingly committed, and is not defined by the United States Environmental Protection Agency as other than minor;

(13) "Operator", any person, firm, or corporation engaged in and controlling a facility;

(14) "Person", any individual, partnership, copartnership, firm, company, public or private corporation, association, joint stock company, trust, estate, political subdivision, or any agency, board, department or bureau of the state or federal government, or any other legal entity whatever, which is recognized by law as the subject of rights and duties.

(L. 1989 H.B. 321 § 2, A.L. 1993 S.B. 80, et al.)



Section 444.355 Director, powers.

Effective 28 Aug 1989

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.355. Director, powers. — The director shall have and exercise all powers provided in sections 444.352 to 444.380, including but not limited to the following:

(1) Ensure the coordination of existing environmental programs for the processing of the permit required by sections 444.352 to 444.380;

(2) Issue such permits, determinations and orders as authorized;

(3) Cause to be instituted in any court of competent jurisdiction legal proceedings for injunction and other appropriate relief to enforce sections 444.352 to 444.380;

(4) Exercise general supervision of the administration and enforcement of sections 444.352 to 444.380 and the rules promulgated pursuant thereto;

(5) Retain, employ, provide for and compensate, within appropriations available, such assistants, deputies, clerks and other employees, consultants and contractors necessary to carry out the provisions of sections 444.350 to 444.380;

(6) Apply for, accept, receive and administer grants or other funds or gifts from public and private organizations and agencies including the federal government for the purpose of carrying out any of the functions of sections 444.352 to 444.380;

(7) Budget, receive and disburse duly appropriated funds for expenditures to develop and implement the provisions of sections 444.350 to 444.380;

(8) Ensure that each operator obtains such necessary permit and meets the requirements of sections 444.352 to 444.380 and the rules promulgated thereunder for proper management of metallic minerals waste management areas;

(9) Make inspections and investigations, including gathering of samples and performing of tests and analyses, and to enter or authorize any representative of the department to enter, at all reasonable times, in or upon any private or public property. Such entry shall be solely for the purpose of issuing orders and permits, or for inspecting or investigating facilities, records, permits or management practices for violation of the program established by sections 444.352 to 444.380;

(10) Collect and maintain, and require any owner or operator to collect and maintain, records and information concerning metallic minerals waste management practices.

(L. 1989 H.B. 321 § 3)



Section 444.358 Permit required, when.

Effective 28 Aug 1989

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.358. Permit required, when. — No later than six months after August 28, 1989, for active metallic minerals waste management areas presently operating under a National Pollutant Discharge Elimination System (NPDES) permit, or dam safety registration, or both, or within ninety days after filing an application for an NPDES construction permit or dam safety construction permit, whichever is applied for first, the operator shall apply to the director for a metallic minerals waste management area permit. The application shall contain, but is not limited to, a schedule and plan for closure and inspection-maintenance of the waste management area, which is to be implemented when the useful operating life of the waste management area is complete or when there is permanent cessation of the operation.

(L. 1989 H.B. 321 § 4)



Section 444.360 Application for permit, contents.

Effective 28 Aug 1989

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.360. Application for permit, contents. — The application for a metallic minerals waste management permit shall contain the following:

(1) The legal description of the waste management area;

(2) The name of the owner of the surface of the waste management area;

(3) The address and telephone number of the general office, and if separate of the local office, of the operator;

(4) The name and address of a person designated by the operator for official communications;

(5) If the fee owner of the surface of the waste management area is not the operator, a statement of the legal right to operate on the waste management area, or a statement as to the status of acquisition of that right, which certifies that a copy of the plan has been provided to the owner;

(6) A timetable estimating the proposed duration of the operation of the waste management area;

(7) The written consent, duly acknowledged, of the operator necessary to grant access to the director or his agents to the waste management area during the life of operation of the area and during the closure and inspection-maintenance periods;

(8) A map of the waste management area which shall:

(a) Be drawn to a scale of not more than one to one thousand;

(b) Identify the waste management area;

(c) Indicate the location of the area in relation to other contiguous properties operated by the applicant;

(d) Contain the names and location of all streams, creeks or other bodies of public water, roads, buildings, cemeteries, oil and gas wells, and utility lines on the waste management area;

(e) Specify the date on which the map was prepared and the northpoint and the section township and range;

(f) Locate all wells used for drinking water, agricultural or industrial purposes within one mile of the boundary of the facility;

(9) A closure plan as prescribed in section 444.362;

(10) An inspection-maintenance plan as prescribed in section 444.365;

(11) Identification by permit number and date of issuance of applicable NPDES permits and dam safety registrations, or the date of filing of the applicable NPDES construction permit or dam safety construction permit;

(12) A description of the measures to be taken during the mining and reclamation process to assure the protection of the quality of surface and ground water systems.

(L. 1989 H.B. 321 § 5)



Section 444.362 Closure plan, purposes, contents, review of.

Effective 28 Aug 1989

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.362. Closure plan, purposes, contents, review of. — 1. The operator shall submit a closure plan, the purpose of which shall be to:

(1) Ensure that metallic mineral wastes are contained on-site as required by applicable NPDES permits, dam safety registration requirements, waste management program requirements, and air pollution control regulations;

(2) Ensure the continued integrity of the waste management structures; and

(3) Ensure that the proposed final designated uses of the area are achieved.

2. The closure plan shall state the final designated uses for the waste management area, which designated uses shall be compatible with and achieve the purposes of sections 444.352 to 444.380. There may be multiple uses so long as they are compatible. The designated uses may include wildlife, agricultural, recreational, commercial, industrial or other appropriate uses, including the processing of wastes or the removal of waste materials off-site for beneficial uses. The operator shall meet the requirements for establishing the designated uses as specified by the permit.

3. Based on the designated uses, the plan shall set forth the measures to be taken to accomplish the objectives of the plan, including measures to provide, as necessary:

(1) Surface water management;

(2) Monitoring and protection of ground water;

(3) Waste management structures control;

(4) Vegetation;

(5) Control of off-site removal;

(6) Control of movement from wind; and

(7) Such other matters required to accomplish the purposes of the plan.

4. The closure plan shall be reviewed by the operator and the director every five years, or upon request of the owner or operator and shall be revised as necessary.

(L. 1989 H.B. 321 § 6)



Section 444.365 Inspection — maintenance plan, purposes, contents, review of.

Effective 28 Aug 1989

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.365. Inspection — maintenance plan, purposes, contents, review of. — 1. The operator shall submit an inspection-maintenance plan to ensure that the area will be maintained until such time as it is stabilized and will be self-maintained in accordance with the purposes of the plan.

2. The inspection-maintenance plan shall contain all measures necessary to maintain all the designated final uses and all measures required under the closure plan, including an inspection program, access control program and a program to maintain the structures and required vegetation.

3. The inspection-maintenance program shall set forth an estimated time for which each of the measures are to be continued and a proposed basis on which a determination can be made for determining that active inspection-maintenance is no longer required.

4. The inspection-maintenance program shall be reviewed by the operator and the director every five years, or upon request of the owner or operator and shall be revised as necessary.

(L. 1989 H.B. 321 § 7)



Section 444.368 Financial assurance instrument required, form, amount — confidential information not to be released — duration, use, forfeiture — release of.

Effective 28 Aug 1993

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.368. Financial assurance instrument required, form, amount — confidential information not to be released — duration, use, forfeiture — release of. — 1. Before a permit can be issued, the operator shall file a demonstration of financial assurance in the form of a bond, certificate of deposit, letter of credit, insurance, company guarantee, escrow agreement or other form of financial assurance as approved by the director.

2. Any financial assurance instrument shall be in such form as the director prescribes, to the benefit of the state of Missouri, conditioned that the operator shall faithfully perform all terms of the permit and all requirements of sections 444.352 to 444.380. The financial assurance instrument shall be signed by the operator and shall be in the penal sum of one thousand dollars for each acre or fraction of an acre of the metallic minerals waste management area, but not less than twenty thousand dollars for each permit. In a particular instance where the circumstances are such as to warrant an exception, the director, in his discretion, may reduce the amount of the bond for a particular operation to less than the required amount, but in no event less than the minimum of twenty thousand dollars for each permit.

3. The financial assurance instrument shall remain in effect until the area has been closed, approved and released by the director.

4. If a bond is furnished, it shall be signed by the operator as principal, and by a good and sufficient corporate surety, licensed to do business in this state as surety.

5. No financial assurance instrument shall be cancelled or terminated by the operator except after no less than ninety days' notice and substitution by some other financial assurance approved by the director. An operator shall not operate a metallic minerals waste management area at any time without adequate financial assurance approved by the director.

6. In the event a company guarantee is furnished, it shall be in the form of a letter, duly executed by an officer of the company, guaranteeing the required amount of financial assurance, accompanied by a financial test statement demonstrating ownership of real property or mining rights in the state of Missouri of an assessed valuation of at least three times the amount of the required financial assurance.

7. In the event a company furnishes an "other form of financial assurance" as provided in subsection 1 of this section, which is in the form of a financial test based on information such as income, net worth, assets, liabilities, or working capital, and such information is not customarily disclosed by the company to the general public, such information, at the written request of the company, shall be confidential and shall not be disclosed by the director or employees of the department of natural resources.

8. The director shall give written notice to the operator of any violation of sections 444.352 to 444.380 and if corrective measures are not commenced within ninety days, the director may proceed as provided in section 444.378 to request forfeiture of the financial assurance.

9. The director may conduct remedial measures in keeping with provisions of sections 444.352 to 444.380 with respect to land upon which financial assurance has been forfeited.

10. Whenever an operator has completed all requirements for closure and inspection-maintenance under the conditions of this permit and the provisions of sections 444.352 to 444.380 as to any area, he shall notify the director. If the director determines that the operator has completed the requirements for any area or portion of an area, the director shall release the operator from further obligations regarding the affected land and the financial assurance shall be released or reduced proportionately.

(L. 1989 H.B. 321 § 8, A.L. 1993 H.B. 312 & 257)



Section 444.370 Processing fee, annual permit fee — metallic minerals waste management fund, created, uses.

Effective 28 Aug 1993

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.370. Processing fee, annual permit fee — metallic minerals waste management fund, created, uses. — 1. A processing fee of ten thousand dollars shall accompany the filing of the application for a facility or metallic minerals waste management area. An annual fee of seven thousand five hundred dollars per facility or metallic minerals waste management area shall be paid when the permit is approved and on each anniversary date thereafter until the determination is made that inspection-maintenance is no longer required.

2. All sums received through the payment of fees or the forfeiture of bonds pursuant to sections 444.352 to 444.380 shall be placed in the state treasury and credited to the "Metallic Minerals Waste Management Fund" which is hereby created.

3. After appropriations by the general assembly, the money in this fund shall be expended for the administration and enforcement of sections 444.352 to 444.380 and for any other purpose directly related to effective management of remediation of a metallic minerals waste management area. Any portion of the fund not immediately needed for the purposes authorized shall be invested by the state treasurer as provided by the constitution and laws of this state. All income from such investments shall be deposited in the metallic minerals waste management fund. The provisions of section 33.080 to the contrary notwithstanding, moneys in the fund shall not lapse to general revenue until the amount in the fund is in excess of three million dollars, exclusive of the interest and security forfeiture proceeds.

4. The moneys collected from any forfeiture of a financial assurance instrument shall be expended upon the area for which the permit was issued and for which the instrument was given.

5. General revenue of the state may be appropriated for or expended only for the administration and enforcement of sections 444.352 to 444.380.

(L. 1989 H.B. 321 § 9, A.L. 1993 H.B. 312 & 257)



Section 444.372 Permits, final approval by director — denial of permit, procedures.

Effective 28 Aug 1989

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.372. Permits, final approval by director — denial of permit, procedures. — 1. The director shall review the permit application and shall notify the applicant in a reasonable period of time after initial review of the completeness of the application, the need for additional information, the appropriateness of choice of final uses of the area and the adequacy of closure and inspection-maintenance plans. At the request of the applicant, a meeting shall be scheduled to negotiate and facilitate the appropriate plans to meet the purposes of sections 444.350 to 444.380 and the air pollution control program, waste management program, water pollution control program and dam safety program.

2. The director shall issue the permit or deny the permit within ninety days of receipt of the completed application. When the director has denied the permit, a conference shall be scheduled by the director to consider the matters in disagreement, and to attempt to negotiate resolution of such matters. If final agreement is reached, permit approval shall be issued. If final agreement is not reached, the director shall issue and cause to be served on the operator, a final determination specifying those matters in dispute, the basis for his determination, and conditions required to meet the director's objections.

3. All final orders and determinations of the department made pursuant to the provisions of sections 444.352 to 444.380 are subject to judicial review pursuant to the provisions of chapter 536. All final orders and determinations shall be deemed "administrative decisions" as that term is defined in chapter 536. No judicial review shall be available until all administrative remedies are exhausted.

4. In any suit filed pursuant to section 536.050 concerning the validity of the department's rules or regulations, the court shall review the record made before the commission to determine the validity and reasonableness of such rules or regulations and may hear such additional evidence as it deems necessary.

(L. 1989 H.B. 321 § 10)



Section 444.375 Inspections, investigations, director to perform — civil penalties authorized, procedures — emergency situations, powers of director.

Effective 28 Aug 1993

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.375. Inspections, investigations, director to perform — civil penalties authorized, procedures — emergency situations, powers of director. — 1. The director shall cause investigations to be made to determine compliance with sections 444.350 to 444.380 and the permits issued pursuant to sections 444.350 to 444.380.

2. The director and authorized representatives of the director may at all normal working times enter upon any metallic minerals waste management area for the purpose of inspection to determine whether the provisions of sections 444.350 to 444.380 have been complied with. No person shall refuse entry requested for purposes of inspection to the director or an authorized representative who presents appropriate credentials, nor obstruct or hamper any such person in carrying out the inspection. If entry or access is denied, the director may suspend the permit and may seek a suitably restricted search warrant, describing the place to be searched and showing probable cause in writing and upon written oath or affirmation by the director or an authorized representative, shall be issued by any circuit judge or associate circuit judge in the county where the search is to be made.

3. The director shall cause investigations to be made of all metallic minerals waste management areas in the state of Missouri. If the investigations show that waste disposal is being or is going to be conducted or that a waste management area is being operated without a permit in violation of this law, the director shall request the attorney general to file suit in the name of the state of Missouri, for injunction and civil penalties not to exceed one thousand dollars per day from the date of the filing of such action for each day in addition to any other remedies provided by law the violation has occurred and continues to occur as the court may deem proper. A civil monetary penalty under this section shall not be assessed for a violation where an administrative penalty was assessed under section 444.376. Suit may be filed either in the county where the violation occurs or in the county of Cole if not objected to by the defendant. Any offer of settlement to resolve a civil penalty under this section shall be in writing, shall state that an action for imposition of a civil penalty may be initiated by the attorney general or a prosecuting attorney representing the department under authority of this section, and shall identify any dollar amount as an offer of settlement which shall be negotiated in good faith through conference, conciliation and persuasion.

4. If the investigation shows that a metallic minerals waste management area for which a permit has been issued is being conducted contrary to, or in substantial violation of, any provision of sections 444.350 to 444.380, any final orders or any rule or regulation promulgated pursuant to sections 444.350 to 444.380 or any term or condition of any permit issued pursuant to sections 444.350 to 444.380, the director may by conference, conciliation and persuasion endeavor to eliminate the violation. If the violation is not eliminated, the director shall provide to the operator by registered mail a notice describing the nature of the violation, corrective measures to be taken to abate the violation and the time period for abatement. Within fifteen days of receipt of this notice the operator may request an informal conference to contest the notice. The director may modify, vacate or enforce the notice and shall provide notice to the operator of his action within thirty days of the informal conference. If the operator fails to comply with the notice, as amended by the director, in the time prescribed, the director shall cause to have issued and served upon the person complained against a written notice together with a copy of the formal complaint, which shall specify the rule or regulation, conditions of the permit or the provision of sections 444.350 to 444.380 of which the person is alleged to be in violation, a statement of the manner in, and the extent to, which the person is alleged to be in violation and the penalty to be assessed. The person complained against may, within fifteen days of receipt of the complaint, request a hearing before the director. Such hearing shall be conducted in accordance with the provisions of section 444.377.

5. After due consideration of the hearing record, or upon failure of the operator to request a hearing by the date specified in the complaint, the director shall issue and enter such final order and make such final determination as he deems appropriate under the circumstances. Included in such order and determination may be the revocation of any permit and an order to cease and desist operations. The director shall immediately notify the respondent of his decision in writing by certified mail.

6. Any final order or determination or other final action shall be in writing. The director shall not issue any permit to any person who has had a metallic minerals waste management permit revoked until the violation that caused the revocation is corrected to the satisfaction of the director.

7. In the event the director determines that any provisions of sections 444.350 to 444.380, rules and regulations promulgated hereunder, permits issued, or any final order or determination made by the director is being violated, the director may cause to have instituted a civil action, either in the county where the violation occurs or in the county of Cole, if not objected to by the defendant, for injunctive relief, for collection of the civil penalty and for forfeiture of bond. At the request of the director, the attorney general shall bring such action in the name of the state of Missouri.

8. When, on the basis of any inspection, the director, or any authorized representative of the director, determines that any condition or practices exist, or that any permittee is in violation of any requirement of this law, regulation, or any permit provision, which condition, practice or violation also creates an imminent danger to the health or safety of the public, or is causing, or can reasonably be expected to cause, significant, imminent environmental harm to land, air, or water resources, the director or any authorized representative shall immediately order a cessation of mining and metallic minerals waste disposal activity or the portion of such activity relevant to the condition, practice, or violation. Such cessation order shall remain in effect until the director or any authorized representative determines that the condition, practice or violation has been abated, or until modified, vacated, or terminated by the director. Where the director, or any authorized representative, finds that the ordered cessation of mining and metallic minerals waste disposal activity, or any portion of such activity, will not completely abate the imminent danger to health or safety of the public or the significant imminent environmental harm to land, air, or water resources, the director or authorized agent shall, in addition to the cessation order, impose affirmative obligations on the operator requiring him to take whatever steps deemed necessary to abate the imminent danger or the significant environmental harm.

(L. 1989 H.B. 321 § 11, A.L. 1991 S.B. 45, A.L. 1993 S.B. 80, et al.)



Section 444.376 Administrative penalties, assessment, restriction — conference, conciliation and persuasion — rules — payment — appeal — collection, disposition.

Effective 28 Aug 1993

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.376. Administrative penalties, assessment, restriction — conference, conciliation and persuasion — rules — payment — appeal — collection, disposition. — 1. In addition to any other remedy provided by law, upon a determination by the director that a provision of sections 444.350 to 444.380 or a standard, limitation, order, rule or regulation promulgated pursuant thereto, or a term or condition of any permit has been violated, the director may issue an order assessing an administrative penalty upon the violator under this section. An administrative penalty shall not be imposed until the director has sought to resolve the violations through conference, conciliation and persuasion and shall not be imposed for minor violations of sections 444.350 to 444.380 or minor violations of any standard, limitation, order, rule or regulation promulgated pursuant to sections 444.350 to 444.380 or minor violations of any term or condition of a permit issued pursuant to sections 444.350 to 444.380. If the violation is resolved through conference, conciliation and persuasion, no administrative penalty shall be assessed unless the violation has caused, or has the potential to cause, a risk to human health or to the environment, or has caused or has potential to cause pollution, or was knowingly committed, or is defined by the United States Environmental Protection Agency as other than minor. Any order assessing an administrative penalty shall state that an administrative penalty is being assessed under this section and that the person subject to the penalty may appeal as provided by this section. Any such order that fails to state the statute under which the penalty is being sought, the manner of collection or rights of appeal shall result in the state's waiving any right to collection of the penalty.

2. The department shall promulgate rules and regulations for the assessment of administrative penalties. The amount of the administrative penalty assessed per day of violation for each violation under this section shall not exceed the amount of the civil penalty specified in section 444.375. Such rules shall reflect the criteria used for the administrative penalty matrix as provided for in the Resource Conservation and Recovery Act, 42 U.S.C. 6928(a), Section 3008(a), and the harm or potential harm which the violation causes, or may cause the violator's previous compliance record, and any other factors which the department may reasonably deem relevant. An administrative penalty shall be paid within sixty days from the date of issuance of the order assessing the penalty. Any person subject to an administrative penalty may appeal any final order assessing an administrative penalty as provided in sections 536.100 to 536.140. Any appeal will stay the due date of such administrative penalty until the appeal is resolved. Any person who fails to pay an administrative penalty by the final due date shall be liable to the state for a surcharge of fifteen percent of the penalty plus ten percent per annum on any amounts owed. Any administrative penalty paid pursuant to this section shall be handled in accordance with Section 7 of Article IX of the State Constitution. An action may be brought in the appropriate circuit court to collect any unpaid administrative penalty, and for attorney's fees and costs incurred directly in the collection thereof.

3. An administrative penalty shall not be increased in those instances where department action, or failure to act, has caused a continuation of the violation that was a basis for the penalty. Any administrative penalty must be assessed within two years following the department's initial discovery of such alleged violation, or from the date the department in the exercise of ordinary diligence should have discovered such alleged violation.

4. The state may elect to assess an administrative penalty, or, in lieu thereof, to request that the attorney general or prosecutor file an appropriate legal action seeking a civil penalty in the appropriate circuit court.

5. Any final order imposing an administrative penalty is subject to judicial review upon the filing of a petition pursuant to section 536.100 by any person subject to the administrative penalty.

(L. 1991 S.B. 45, A.L. 1993 S.B. 80, et al.)



Section 444.377 Hearings, procedures.

Effective 28 Aug 1989

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.377. Hearings, procedures. — 1. Any hearing under sections 444.350 to 444.380 shall be of record and shall be a contested case.

2. Parties to such a hearing may make oral argument, introduce testimony and evidence, and cross-examine witnesses.

3. The hearing shall be before the director or the director may appoint a member in good standing of the Missouri Bar as hearing officer to hold the hearing and make recommendations to the director, but the director shall make the final decision on the hearing.

4. In any such hearing the director may issue a notice of hearing and subpoenas as provided for in section 536.077.

5. The rules of discovery that apply to any civil case shall apply to hearings under this section.

(L. 1989 H.B. 321 § 12)



Section 444.378 Violations, procedures to forfeit the financial assurance instrument, attorney general to assist, when.

Effective 28 Aug 1989

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.378. Violations, procedures to forfeit the financial assurance instrument, attorney general to assist, when. — The attorney general, upon request of the director, shall institute proceedings to have the financial assurance instrument of the operator forfeited for violation by the operator of any of the provisions of sections 444.352 to 444.380. Before making such request of the attorney general, the director shall notify the operator in writing of the alleged violation or noncompliance and shall afford the operator the right to appear before the director at a hearing to be held not less than thirty days after the consideration of the director statements, documents and other information with respect to the alleged violation. After the conclusion of the hearing, the director shall either withdraw the notice of violation or shall request the attorney general to institute proceedings to have the financial assurance instrument of the operator forfeited as to the land involved.

(L. 1989 H.B. 321 § 13)



Section 444.380 Rules, authority, promulgation, procedure.

Effective 28 Aug 1995

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.380. Rules, authority, promulgation, procedure. — The director may adopt and promulgate reasonable rules and regulations to implement sections 444.352 to 444.380. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1989 H.B. 321 § 14, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 444.400 Mining compact — purpose, definitions — commission, budget, powers and programs — construction.

Effective 28 Aug 1991

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.400. Mining compact — purpose, definitions — commission, budget, powers and programs — construction. — The "Interstate Mining Compact"* is hereby enacted into law and entered into by this state with all other states legally joining therein in the form substantially as follows:

THE INTERSTATE MINING COMPACT

ARTICLE I. Policies and Purposes

There is created the "Interstate Mining Compact".

a. The party States find that:

1. Mining and the contributions thereof to the economy and well-being of every State are of basic significance.

2. The effects of mining on the availability of land, water and other resources for other uses present special problems which properly can be approached only with due consideration for the rights and interests of those engaged in mining, those using or proposing to use these resources for other purposes, and the public.

3. Measures for the reduction of the adverse effects of mining on land, water and other resources may be costly and the devising of means to deal with them are of both public and private concern.

4. Such variables as soil structure and composition, physiography, climatic conditions, and the needs of the public make impracticable the application to all mining areas of a single standard for the conservation, adaptation, or restoration of mined land, or the development of mineral and other natural resources, but justifiable requirements of law and practice relating to the effects of mining on land, water, and other resources may be reduced in equity or effectiveness unless they pertain similarly from State to State for all mining operation similarly situated.

5. The States are in a position and have the responsibility to assure that mining shall be conducted in accordance with sound conservation principles, and with due regard for local conditions.

b. The purposes of this compact are to:

1. Advance the protection and restoration of land, water and other resources affected by mining.

2. Assist in the reduction or elimination or counteracting of pollution or deterioration of land, water and air attributable to mining.

3. Encourage, with due recognition of relevant regional, physical, and other differences, programs in each of the party States which will achieve comparable results in protecting, conserving, and improving the usefulness of natural resources, to the end that the most desirable conduct of mining and related operations may be universally facilitated.

4. Assist the party States in their efforts to facilitate the use of land and other resources affected by mining, so that such use may be consistent with sound land use, public health, and public safety, and to this end to study and recommend, wherever desirable, techniques for the improvement, restoration or protection of such land and other resources.

5. Assist in achieving and maintaining an efficient and productive mining industry and in increasing economic and other benefits attributable to mining.

ARTICLE II. Definitions

As used in this compact, unless the context clearly requires a different construction:

a. "Mining" means the breaking of the surface soil in order to facilitate or accomplish the extraction or removal of minerals, ores, or other solid matter, any activity or process constituting all or part of a process for the extraction or removal of minerals, ores, and other solid matter from its original location, and the preparation, washing, cleaning, or other treatment of minerals, ores, or other solid matter so as to make them suitable for commercial, industrial, or construction use; but shall not include those aspects of deep mining not having significant effect on the surface, and shall not include excavation or grading when conducted solely in aid of on site farming or construction.

b. "State" means a State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or a Territory or Possession of the United States.

ARTICLE III. The Commission

a. There is created the "Interstate Mining Commission". The Commission consists of one voting member from each State. The Governor of each party state shall notify the Commission in writing of the member and any alternates. An alternate, may act on behalf of the member only in the member's absence. The method for selection and the expenses of each Commission member shall be the responsibility of the member's respective State.

b. Each commission member is entitled to one vote. No action of the Commission is binding unless a majority of the total membership cast their votes in the affirmative.

c. The commission shall elect annually from among its members a chairperson. The commission shall adopt and publish, in convenient form, bylaws, and policies which are not inconsistent with this compact, including procedures in regard to notice, conduct and recording of meetings; access by the public to records; provision of information to the public, conduct of adjudicatory hearings; and issuance of decisions.

d. The commission shall meet at least once annually and shall also meet upon the call of the chairperson or a commission member.

e. All meetings of the commission shall be open to the public with reasonable advance notice. The commission may, by majority vote, close a meeting to the public for the purpose of considering sensitive personnel or legal strategy matters, however, all commission actions and decisions shall be made in open meetings and appropriately recorded.

f. The commission may establish advisory committees for the purpose of advising the commission on any matters pertaining to mining.

g. The office of the commission shall be in a party state. The commission may appoint or contract for and compensate such limited staff necessary to carry out its duties and functions. The staff shall serve at the commission's pleasure with the exception that staff hired as the result of securing federal funds shall be hired and governed under applicable federal statutes and regulations. In selecting any staff, the commission shall assure that the staff has adequate experience and formal training to carry out the functions assigned to it by the commission.

h. The commission shall:

1. Receive and act on the petition of a non-party state to become an eligible state.

2. Submit an annual report to, and otherwise communicate with, the governors and the appropriate officers of the legislative bodies of the commission.

3. Hear, negotiate, and, as necessary, resolve by final decision disputes which may arise between the party states regarding this compact.

ARTICLE IV. Budget

1. The Commission shall submit to each party State a budget of its estimated expenditures for such period as may be required by the laws of that party State for presentation to the legislature thereof.

2. Each of the Commission's budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party States. The total amount of appropriations requested under any such budget shall be apportioned among the party States as follows: one-half in equal shares, and the remainder in proportion to the value of minerals, ores, and other solid matter mined. In determining such values, the Commission shall employ such available public source or sources of information as, in its judgment, present the most equitable and accurate comparisons among the party States. Each of the Commission's budgets of estimated expenditures and requests for appropriations shall indicate the source or sources used in obtaining information concerning value of minerals, ores, and other solid matter mined.

3. The Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Commission shall be subject to the audit and accounting procedures established under its bylaws. All receipts and disbursements of funds handled by the Commission shall be audited yearly by a qualified public accountant and the report of the audit shall be included in and become part of the annual report of the Commission.

4. The Commission may accept for any of its purposes and functions and may utilize and dispose of any donations, grants of money, equipment, supplies, materials and services from any state or the United States (or any subdivision or agency thereof), or interstate agency, or from any institution, person, firm or corporation. The nature, amount and condition, if any, attendant upon any donation or grant accepted or received by the commission together with the identity of the donor, grantor or lender, shall be detailed in the annual report of the commission.

5. The Commission is a legal entity separate and distinct from the party states and is liable for its actions as a separate and distinct legal entity. Liabilities of the commission are not liabilities of the party state. Members of the commission are not personally liable for actions taken by them in their official capacity.

a. Except as provided under paragraph four, nothing in this compact alters liability for any act, omission, course of conduct or liability resulting from any casual or other relationships.

b. Any person aggrieved by a final decision of the commission may obtain judicial review of such decision in any court of jurisdiction by filing in such court a petition for review within sixty days after the commission's final decision.

ARTICLE V. Powers

a. In addition to any other powers conferred upon the Interstate Mining Commission, such Commission shall have power to:

1. Study mining operations, processes and techniques for the purpose of gaining knowledge concerning the effects of such operation, processes and techniques on land, soil, water, air, plant and animal life, recreation, and patterns of community or regional development or change.

2. Study the conservation, adaptation, improvement and restoration of land and related resources affected by mining.

3. Make recommendations concerning any aspect or aspects of law or practice and governmental administration dealing with matters within the purview of this compact.

4. Gather and disseminate information relating to any of the matters within the purview of this compact.

5. Cooperate with the federal government and any public or private entities having interest in any subject coming within the purview of this compact.

6. Consult, upon the request of a party State and within resources available therefor, with the officials of such State in respect to any problem within the purview of this compact.

7. Study and make recommendations with respect to any practice, process, techniques, or course of action that may improve the efficiency of mining or the economic yield from mining operations.

8. Study and make recommendations relating to the safeguarding of access to resources which are or may become the subject of mining operations to the end that the needs of the economy for the products of mining may not be adversely affected by unplanned or inappropriate use of land and other resources containing minerals or otherwise connected with actual or potential mining sites.

ARTICLE VI. State Programs

a. Each party State agrees that within a reasonable time, it will formulate and establish an effective program for the conservation and use of mined land, by the establishment of standards, enactment of laws, or the continuing of the same in force, to accomplish:

1. The protection of the public and the protection of adjoining and other landowners from damage to their lands and the structures and other property thereon resulting from the conduct of mining operations or the abandonment or neglect of land and property formerly used in the conduct of such operations.

2. The conduct of mining and the handling of refuse and other mining wastes in ways that will reduce adverse effects on the economic, residential, recreational or aesthetic value and utility of land and water.

3. The institution and maintenance of suitable programs of adaptation, restoration, and rehabilitation of mined lands.

4. The prevention, abatement and control of water, air and soil pollution resulting from mining, present, past and future.

ARTICLE VII. Entry Into Force and Withdrawal

a. This compact shall enter into force when enacted into law by any four or more States. Thereafter, this compact shall become effective as to any other State upon its enactment thereof.

b. Any party State may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after the withdrawing party State has given notice in writing of the withdrawal to all other party States. No withdrawal shall affect any liability already incurred by or chargeable to a party State prior to the time of such withdrawal.

ARTICLE VIII. Effect On Other Laws

Nothing in this compact shall be construed to limit, repeal or supersede any other law of any party State.

ARTICLE IX. Severability and Construction

The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared by a court of competent jurisdiction to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If any provision of this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the state affected as to all severable matters.

(L. 1991 H.B. 108)

*This "Interstate Mining Compact" was created in April of 1971. Missouri is the 18th state to enter, effective 8-28-91. Other states involved include:

­

­



Section 444.410 Members, interstate mining commission — appointment — compensation.

Effective 28 Aug 1995

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.410. Members, interstate mining commission — appointment — compensation. — The governor shall appoint one member and one alternate member to represent Missouri's interests on the interstate mining commission. Such appointment shall be with the advice and consent of the senate, as provided in Section 51 of Article IV of the Constitution of Missouri. The state's member on the commission, or the alternate, shall be entitled to reimbursement for expenses necessarily incurred in the discharge of his official duties plus, if not an employee of the state, fifty dollars for each day devoted to the affairs of the commission.

(L. 1991 H.B. 108, A.L. 1995 H.B. 574)



Section 444.500 Citation of law.

Effective 28 Aug 1990

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.500. Citation of law. — This law, sections 444.500 to 444.755, may be known and cited as the "Strip Mine Law".

(L. 1971 S.B. 1 § 2 subsec. 5, A.L. 1979 H.B. 459, A.L. 1990 H.B. 1584)



Section 444.510 Definitions.

Effective 28 Aug 2014

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.510. Definitions. — As used in sections 444.500 to 444.755, unless the context clearly indicates otherwise, the following words and terms mean:

(1) "Affected land", the pit area or area from which overburden has been removed, or upon which overburden has been deposited;

(2) "Box cut", the first open cut in the mining of coal which results in the placing of overburden on the surface of the land adjacent to the initial pit and outside of the area of land to be mined;

(3) "Commission", the Missouri mining commission within the department of natural resources created by section 444.520;

(4) "Company owned land", land owned by the operator in fee simple;

(5) "Director", the staff director of the Missouri mining commission;

(6) "Gob", that portion of refuse consisting of waste coal or bony coal of relatively large size which is separated from the marketable coal in the cleaning process or solid refuse material, not readily waterborne or pumpable, without crushing;

(7) "Highwall", that side of the pit adjacent to unmined land;

(8) "Leased land", all affected land where the operator does not own the land in fee simple;

(9) "Operator", any person, firm or corporation engaged in or controlling a strip mining operation;

(10) "Overburden", as applied to the strip mining of coal, means all of the earth and other materials which lie above natural deposits of coal, and includes such earth and other materials disturbed from their natural state in the process of strip mining;

(11) "Owner", the owner of any right in the land other than the operator;

(12) "Peak", a projecting point of overburden created in the strip mining process or that portion of unmined land remaining within the pit;

(13) "Person", any individual, partnership, copartnership, firm, company, public or private corporation, association, joint stock company, trust, estate, political subdivision, or any agency, board, department, or bureau of the state or federal government, or any other legal entity whatever which is recognized by law as the subject of rights and duties;

(14) "Pit", the place where coal is being or has been mined by strip mining;

(15) "Refuse", all waste material directly connected with the cleaning and preparation of substances mined by strip mining;

(16) "Ridge", a lengthened elevation of overburden created in the strip mining process;

(17) "Strip mining", mining by removing the overburden lying above natural deposits of coal, and mining directly from the natural deposits thereby exposed, and includes mining of exposed natural deposits of coal over which no overburden lies; except that "strip mining" of coal shall only mean those activities exempted from the surface coal mining law, pursuant to subsection 6 of section 444.815.

(L. 1971 S.B. 1 § 1, A.L. 1976 S.B. 646, A.L. 1979 H.B. 459, A.L. 1990 H.B. 1584, A.L. 2014 S.B. 642)



Section 444.520 Commission, membership, qualifications, terms, compensation, powers — department director, limitation on.

Effective 28 Aug 2014

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.520. Commission, membership, qualifications, terms, compensation, powers — department director, limitation on. — 1. There is a Missouri mining commission whose domicile for administrative purposes is the department of natural resources. The commission shall consist of the following eight persons: the state geologist, the director of the department of conservation, the director of staff of the clean water commission, and five other persons selected from the general public who are residents of Missouri and who shall have an interest in and knowledge of conservation and land reclamation, and one of whom shall in addition have training and experience in surface mining, one of whom shall in addition have training and experience in subsurface mining, but not more than two can have a direct connection with the mining industry. The five members from the general public shall be appointed by the governor, by and with the advice and consent of the senate. No more than three of the appointed members shall belong to the same political party. The three members who serve on the commission by virtue of their office may designate a representative to attend any meetings in their place and exercise all their powers and duties. All necessary personnel required by the commission shall be selected, employed and discharged by the commission. The director of the department shall not have the authority to abolish positions.

2. The initial term of the appointed members shall be as follows: two members, each from a different political party, shall be appointed for a term of two years, and two members, each from a different political party, shall be appointed for a term of four years. The governor shall designate the term of office for each person appointed when making the initial appointment. The terms of their successors shall be for four years. There is no limitation on the number of terms any appointed member may serve. The terms of all members shall continue until their successors have been duly appointed and qualified. If a vacancy occurs in the appointed membership, the governor shall appoint a member for the remaining portion of the unexpired term created by the vacancy. The governor may remove any appointed member for cause.

3. All members of the commission shall serve without compensation for their duties, but shall be reimbursed for necessary travel and other expenses incurred in the performance of their official duties.

4. At the first meeting of the commission, which shall be called by the state geologist, and at yearly intervals thereafter, the members shall select from among themselves a chairman and a vice chairman. The members of the commission shall appoint a qualified director who shall be a full-time employee of the commission and who shall act as its administrative agent. The commission shall determine the compensation of the director to be payable from appropriations made for that purpose.

(L. 1971 S.B. 1 § 2, A.L. 1975 S.B. 143, A.L. 2014 S.B. 642)

CROSS REFERENCE:

Missouri Mining Commission (formerly the land reclamation commission) transferred to department of natural resources, 640.010



Section 444.530 Powers of commission — rules, procedure.

Effective 28 Aug 1995

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.530. Powers of commission — rules, procedure. — 1. The commission may:

(1) Adopt and promulgate rules and regulations respecting the administration of sections 444.500 to 444.789;

(2) Encourage and conduct investigation, research, experiments and demonstrations, and collect and disseminate information relating to strip mining and reclamation and conservation of lands and waters affected by strip mining;

(3) Examine and pass on all applications and plans and specifications submitted by the operator for the method of operation and for the reclamation and conservation of the area of land affected by the operation;

(4) Make investigations and inspections which are necessary to ensure compliance with the provisions of sections 444.500 to 444.789;

(5) Conduct hearings under sections 444.500 to 444.789 and may administer oaths or affirmations and subpoena witnesses to the inquiry;

(6) Order, after hearing, the revocation of any permit and to cease and desist operations for failure to comply with any of the provisions of sections 444.500 to 444.789 or any corrective order of the commission;

(7) Order forfeiture of any bond for failure to comply with any provisions of sections 444.500 to 444.789 or any corrective order of the commission or other order of the commission;

(8) Order, after hearing, an operator to adopt such corrective measures as are necessary to comply with sections 444.500 to 444.789;

(9) Cause to be instituted in any court of competent jurisdiction legal proceedings for injunction or other appropriate relief to enforce this law and any order of the commission;

(10) Retain, employ, provide for, and compensate, within the limits of appropriations made for that purpose, such consultants, assistants, deputies, clerks, and other employees on a full- or part-time basis as may be necessary to carry out the provisions of sections 444.500 to 444.789 and prescribe the times at which they shall be appointed and their powers and duties;

(11) Study and develop plans for the reclamation of lands that have been strip mined prior to September 28, 1971;

(12) Accept, receive and administer grants or other funds or gifts from public and private agencies and individuals, including the federal government, for the purpose of carrying out any of the functions of sections 444.500 to 444.789, including the reclamation of lands strip mined prior to September 28, 1971. The commission may promulgate such rules and regulations or enter into such contracts as it may deem necessary for carrying out the provisions of this subdivision;

(13) Budget and receive duly appropriated moneys for expenditures to carry out the provisions and purposes of sections 444.500 to 444.789; and

(14) Prepare and file a biennial report with the governor and members of the general assembly.

2. No rule or portion of a rule promulgated under the authority of sections 444.530 to 444.790 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1971 S.B. 1 § 3, A.L. 1983 S.B. 241, A.L. 1990 H.B. 1584, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 444.535 Rules and regulations, commission shall make — variances, procedures, conditions — section not to apply, when.

Effective 28 Aug 1988

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.535. Rules and regulations, commission shall make — variances, procedures, conditions — section not to apply, when. — 1. In addition to the other powers and duties prescribed by law, the commission shall adopt and promulgate rules and regulations adequate to require the operator, with respect to strip mining of coal, to:

(1) Restore, within a reasonable time, any area which has been mined upon prime farmland to equivalent or higher levels of yield as nonmined prime farmland in the surrounding area under equivalent levels of management, and in connection therewith:

(a) Segregate the A horizon of the natural soil, except where it can be shown that other available soil materials will create a final soil having a greater productive capacity; and if not utilized immediately, stockpile this material separately from other spoil, and provide needed protection from wind and water erosion or contamination by other acid or toxic materials;

(b) Segregate the B horizon of the natural soil, or underlying C horizons or other strata, or a combination of such horizons or other strata that are shown to be both texturally and chemically suitable for plant growth and that can be shown to be equally or more favorable for plant growth than the B horizon, in sufficient quantities to create in the regraded final soil a root zone of comparable depth and quality to that which existed in the natural soil; and if not utilized immediately, stockpile this material separately from other spoil, and provide needed protection from wind and water erosion or contamination by other acid or toxic materials;

(c) Replace and regrade the root zone material described in paragraph (b) of this subdivision with proper compaction and uniform depth over the regraded spoil material; and

(d) Redistribute and grade in a uniform manner the surface soil horizon described in paragraph (a) of this subdivision;

(e) Nothing in this subdivision shall apply to any permit issued prior to August 3, 1977, or to any revisions or renewals thereof, or to any existing strip mining operations for which a permit was issued prior to August 3, 1977;

(f) For the purposes of this subdivision, "prime farmland" shall mean that land which historically has been used for intensive agricultural purposes, and which meets the technical criteria established by the United States Secretary of Agriculture on the basis of such factors as moisture availability, temperature regime, chemical balance, permeability, surface layer composition, susceptibility to flooding, and erosion characteristics, as first published at 42 Federal Register 42359, August 23, 1977;

(2) Restore the affected land to a condition capable of supporting the uses which it was capable of supporting prior to any mining, or higher or better uses of which there is reasonable likelihood, so long as such use or uses do not present any actual or probable hazard to public health or pose any actual or probable threat of water diminution or pollution, and the permit applicant's declared proposed land use following reclamation is not deemed to be impractical or unreasonable, inconsistent with applicable land use policies and plans, involves unreasonable delay in implementation, or is violative of federal, state or local law;

(3) Backfill, compact, where advisable to ensure stability or to prevent leaching of toxic materials, and grade in order to restore the approximate original contour of the land with all highwalls, spoil piles and depressions eliminated, unless small depressions are needed in order to retain moisture to assist revegetation; provided, however, that in strip mining which is carried out at the same location over a substantial period of time where the operation transects the coal deposit, and the thickness of the coal deposit relative to the volume of the overburden is large and where the operator demonstrates that the overburden and other spoil and waste materials at a particular point in the permit area or otherwise available from the entire permit area are insufficient, giving due consideration to volumetric expansion, to restore the approximate original contour, the operator, at a minimum, shall backfill, grade and compact, where advisable, using all available overburden and other spoil and waste materials to attain the lowest practicable grade but not more than the angle of repose, to provide adequate drainage and to cover all acid-forming and other toxic materials, in order to achieve an ecologically sound land use compatible with the surrounding region; and provided, further, that in strip mining where the volume of overburden is large relative to the thickness of the coal deposit and where the operator demonstrates that due to volumetric expansion the amount of overburden and other spoil and waste materials removed in the course of the mining operation is more than sufficient to restore the approximate original contour, the operator shall after restoring the approximate contour, backfill, grade and compact, where advisable, the excess overburden and other spoil and waste materials to attain the lowest grade but not more than the angle of repose, and to cover all acid-forming and other toxic materials, in order to achieve an ecologically sound land use compatible with the surrounding region, and that such overburden and spoil shall be shaped and graded in such a way as to prevent slides, erosion, and water pollution and is revegetated in accordance with the requirements of sections 444.500 to 444.755;

(4) Remove the topsoil from the land in a separate layer, replace it on the backfill area, or if not utilized immediately, segregate it in a separate pile from other spoil and when the topsoil is not replaced on a backfill area within a time short enough to avoid deterioration of the topsoil, maintain a successful cover by quick growing plants or other means thereafter so that the topsoil is preserved from wind and water erosion, remains free of any contamination by any other acid or toxic material, and is in a usable condition for sustaining vegetation when restored during reclamation, except if topsoil is of insufficient quantity or of poor quality for sustaining vegetation, or if other strata can be shown to be more suitable for vegetation requirements, then the operator shall remove, segregate and preserve in a like manner such other strata which are best able to support vegetation;

(5) Minimize the disturbances to the prevailing hydrologic balance at the mine site and in associated off-site areas and to the quality and quantity of water in surface and ground water systems both during and after strip mining operations and during reclamation by:

(a) Avoiding acid or other toxic mine drainage by such measures as, but not limited to:

a. Preventing or removing water from contact with toxin producing deposits;

b. Treating drainage to reduce toxic content which adversely affects downstream water upon being released to watercourses; casing, sealing or otherwise managing boreholes, shafts, and wells and keep acid or other toxic drainage from entering ground and surface waters;

(b) Conducting strip mining operations so as to prevent, to the extent possible using the best technology available, additional contributions of suspended solids to stream flow, or runoff outside the permit area, but in no event shall contributions be in excess of requirements set by applicable state or federal laws;

(c) Constructing any siltation structures pursuant to paragraph (b) of this subdivision prior to commencement of strip mining operations, such structures to be certified by a registered professional engineer to be constructed as designed and approved in the reclamation plan;

(d) Cleaning out and removing temporary or large settling ponds or other siltation structures from drainways after disturbed areas are revegetated and stabilized, and depositing the silt and debris at a site and in a manner approved by the commission;

(e) Restoring recharge capacity of the mined area to approximate premining conditions;

(f) Avoiding channel deepening or enlargement in operations requiring the discharge of water from mines;

(g) Such other actions as the commission may prescribe;

(6) Design, locate, construct, operate, maintain, enlarge, modify and remove or abandon, in accordance with the standards and criteria developed by the United States Secretary of the Interior pursuant to section 515(f) of Public Law 95-87, all existing and new coal mine waste piles consisting of mined wastes, tailings, coal processing wastes, or other liquid and solid wastes, and used either temporarily or permanently as dams or embankments;

(7) Ensure that explosives are used only in accordance with existing state and federal law and the regulations promulgated by the commission, which shall include provisions to:

(a) Require adequate advance written notice by the operator to local governments and residents who might be affected by the use of such explosives by publication of the planned blasting schedule in a newspaper of general circulation in the locality and by mailing a copy of the proposed blasting schedule to every resident living within one-half mile of the proposed blasting site and by providing daily notice to residents or occupiers in such area prior to any blasting;

(b) Require the operator to maintain for a period of at least three years and make available for public inspection upon request a log detailing the location of the blast, the pattern and depth of the drill holes, the amount of explosives used per hole, and the order and length of delay in the blast;

(c) Limit the kind of explosives and detonating equipment, the size, the timing and frequency of blasts based upon the physical conditions at the site so as to prevent injury to persons, damage to public and private property outside the permit area, adverse impacts on any underground mine, and change in the course, channel or availability of ground or surface water outside the permit area;

(d) Require that all blasting operations be conducted by trained and competent persons as certified by the commission;

(e) Provide that upon the request of a resident or owner of a man-made dwelling or structure within one-half mile of any portion of the permitted area the operator shall conduct a preblasting survey of such structures and submit the survey to the commission and a copy to the resident or owner making the request. The area of the survey shall be decided by the commission and shall include such provisions as the United States Secretary of Interior shall promulgate;

(8) Establish on the regraded areas and all other lands affected, a diverse, effective and permanent vegetative cover of the same seasonal variety native to the area of land to be affected and capable of self-regeneration and plant succession at least equal in extent of cover to the natural vegetation of the area; except that introduced species may be used in the revegetation process where desirable and necessary to achieve the approved postmining land use plan; provided, however, that when the commission issues a written finding approving a long-term, intensive, agricultural postmining land use as part of the mining and reclamation plan, the commission may grant an exception to the requirement of permanent vegetative cover.

2. With respect to steep-slope strip mining, commission regulations shall provide, in addition to those general reclamation standards required by subsection 1 of this section, the following:

(1) Ensure that no debris, abandoned or disabled equipment, spoil material, or waste mineral matter be placed on the downslope below the bench or mining cut; provided, that spoil material in excess of that required for the reconstruction of the approximate original contour under the provisions of subdivision (3) of subsection 1 of this section or subdivision (2) of this subsection below shall be permanently stored in accordance with the following standards:

(a) Spoil is transported and placed in a controlled manner in position for concurrent compaction and in such a way to assure mass stability and to prevent mass movement;

(b) The areas of disposal are within the bonded permit area and all organic matter shall be removed immediately prior to spoil placement;

(c) Appropriate surface and internal drainage systems and diversion ditches are used so as to prevent spoil erosion and movement;

(d) The disposal area does not contain springs, natural watercourses or wet weather seeps unless lateral drains are constructed from the wet areas to the main underdrains in such a manner that filtration of the water into the spoil pile will be prevented;

(e) If placed on a slope, the spoil is placed upon the most moderate slope among those upon which, in the judgment of the commission, the spoil could be placed in compliance with all the requirements of sections 444.500 to 444.755, and shall be placed, where possible, upon or above a natural terrace, bench, or berm, if such placement provides additional stability and prevents mass movement;

(f) Where the toe of the spoil rests on a downslope, a rock toe buttress, of sufficient size to prevent mass movement, is constructed;

(g) The final configuration is compatible with the natural drainage patterns and surroundings and suitable for intended uses;

(h) Design of the spoil disposal area is certified by a registered professional engineer in conformance with professional standards; and

(i) All other provisions of sections 444.500 to 444.755 are met;

(2) Complete backfilling with spoil materials shall be required to cover completely the highwall and return the site to the approximate original contour, which material will maintain stability following mining and reclamation;

(3) The operator may not disturb land above the top of the highwall unless the commission finds that such disturbance will facilitate compliance with the reclamation standards of this section; provided, however, that the land disturbed above the highwall shall be limited to the amount necessary to facilitate the compliance;

(4) For the purposes of this subsection, the term "steep slope" is any slope greater than twenty degrees or such lesser slope as may be defined by the commission after consideration of soil, climate, and other characteristics of the state or a region of the state;

(5) The provisions of this subsection shall not apply to those situations in which an operator is mining on flat or gently rolling terrain, on which an occasional steep slope is encountered through which the mining operation is to proceed, leaving a plain or predominantly flat area.

3. The commission may grant a variance from the requirement to restore to approximate original contour set forth in subdivision (2) of subsection 2 of this section where the owner of the surface knowingly requests in writing, as part of the permit application, that such a variance be granted so as to render the land, after reclamation, suitable for an industrial, commercial, residential, or public use, including recreational facilities, upon the following conditions:

(1) After consultation with the appropriate land use planning agencies, if any, the potential use of the affected land is deemed to constitute an equal or better economic or public use;

(2) The reclamation plan, included with the variance application, is designed and certified by a registered professional engineer in conformance with professional standards that the plan will assure the stability, drainage, and configuration necessary for the intended use of the site;

(3) After approval by the director of staff of the clean water commission of the department of natural resources, the watershed of the affected land is deemed to be improved;

(4) Only such amount of spoil is placed off the mine bench as is necessary to achieve the planned postmining land use, ensure stability of the spoil retained on the bench, meet all other requirements of sections 444.500 to 444.755, and all spoil placement off the mine bench must comply with paragraphs (a) through (i) of subdivision (1) of subsection 2 of this section;

(5) Watershed control of the area is improved, and complete backfilling with spoil materials shall be required to cover completely the highwall, which material will maintain stability following mining and reclamation.

4. The person seeking a variance under the provisions of subsection 3 of this section shall do so by filing a petition for variance with the director. The director shall investigate the petition and make a recommendation to the commission as to the disposition thereof. Upon receiving the recommendation of the director, if the recommendation is against the granting of a variance, a hearing shall be held, if requested by the petitioner within thirty days of the director's recommendation, as provided in section 444.690. If the recommendation of the director is for the granting of a variance, the commission may do so without hearing, except that upon the petition of any person who is or would be aggrieved by the granting of a variance, before or within thirty days after the commission's action, a hearing shall be held as provided in section 444.690. In any hearing under this section the burden of proof shall be on the person petitioning for a variance.

5. Any variance granted pursuant to subsection 3 of this section shall run concurrently with the permit year. A variance may be extended from year to year by affirmative action of the commission; provided, however, that no variance may be extended unless the operator affirmatively demonstrates that the proposed development is proceeding in accordance with the terms of the reclamation plan.

6. The variance shall be granted upon such terms and conditions as the commission deems appropriate to ensure compliance with the provisions of sections 444.500 to 444.755. Upon failure to comply with the terms and conditions of any variance as specified by the commission, the variance may be revoked or modified by the commission after a hearing held upon not less than thirty days' written notice to the operator, the owner of the surface, and any other person who has filed with the director a written request for such notification. The hearing shall be held in accordance with section 444.690.

7. Nothing contained in this section shall apply to:

(1) The extraction of coal by a landowner for his own noncommercial use from land owned or leased by him;

(2) The extraction of coal as an incidental and noncommercial part of federal, state, or local government-financed highway or other construction;

(3) The extraction of coal incidental to the extraction of other minerals where coal does not exceed sixteen and two-thirds percent of the mineral tonnage removed for commercial use or sale; and

(4) Any strip mining operation where the operator removes no more than two hundred fifty tons of coal from any one location within twelve consecutive months.

(L. 1978 H.B. 934, A.L. 1988 H.B. 1836)



Section 444.540 Annual strip mining permit required, fee, renewal.

Effective 28 Aug 1990

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.540. Annual strip mining permit required, fee, renewal. — 1. No person shall engage in strip mining unless such person possesses a valid permit issued by the commission designating the area of land affected by the operation. The permit shall authorize the operator to engage in strip mining upon the area of land described in the permit under conditions specified by sections 444.500 to 444.755, and regulations promulgated pursuant to sections 444.500 to 444.755. The permit shall be valid for a period of one year from the date of its issuance unless sooner revoked as provided in sections 444.500 to 444.755; except that, any permit which becomes effective on a date later than January first of any year shall be valid only until December thirty-first of that year. A separate permit shall be required for each separate mine and all permits shall be on a calendar year basis.

2. A basic fee of three hundred fifty dollars, plus an acreage fee of thirty-five dollars for each acre or fraction thereof of the area of land to be affected by strip mining, shall be paid to the commission before the permit shall be issued.

3. Where mining or reclamation operations on acreage for which a permit has been issued have not been completed during the permit year, the permit as to such acreage shall be renewed by applying on a permit renewal form furnished by the commission for an additional permit year and payment of a fee of three hundred fifty dollars and filing of a bond as provided in section 444.570. Upon receipt of the permit renewal application, fee, and filing of the bond from the operator, the commission shall issue a renewal permit, if the operator meets the requirements of sections 444.500 to 444.755 and the rules and regulations of the commission.

(L. 1971 S.B. 1 §§ 4, 7, 11, A.L. 1976 S.B. 646, A.L. 1984 H.B. 1162, A.L. 1990 H.B. 1584)



Section 444.550 Application for permit, contents.

Effective 28 Aug 1990

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.550. Application for permit, contents. — 1. Application for permit shall be made on a form prescribed by the commission and shall include:

(1) The names of all persons with any interest in the land to be mined;

(2) The source of the applicant's legal right to mine the land affected by the permit;

(3) The permanent and temporary post-office address of the applicant;

(4) Whether the applicant or any person associated with the applicant holds or has held any other permits under sections 444.500 to 444.755, and an identification of such permits;

(5) The written consent of the applicant and any other persons necessary to grant access to the commission or the director to the area of land affected under application from the date of application until the expiration of any permit granted under the application and thereafter for such time as is necessary to assure compliance with all provisions of sections 444.500 to 444.755 or any rule or regulation promulgated under them;

(6) Such other information as the commission may require.

2. The application for a permit shall be accompanied by a map prepared and certified by a professional engineer containing the following information in a scale and form specified by the commission:

(1) An identification of the area to correspond with the application;

(2) The boundaries of surface properties and names of owners of the area of land to be affected, and, if known to the operator, adjacent deep mines, and the name of the owner or owners of the surface area within six hundred and sixty feet of any part of the area of land to be affected;

(3) The names and locations of all streams, creeks, or other bodies of public water, roads, buildings, cemeteries, oil and gas wells and utility lines on or within six hundred and sixty feet of the area to be mined;

(4) The boundaries of the area of land affected shown by appropriate markings, the cropline of the seam or deposit to be mined, and the total number of acres involved in the area of land affected;

(5) The date on which the map was prepared, the north point and the section, township and range;

(6) A comprehensive water management plan for the area of land affected, including the sources of water inflow, the drainage plan on and away from the area of land affected, indicating the directional flow of water, constructed drainways, constructed washing, cleaning or retaining ponds or reservoirs and the construction plans thereof, natural waterways used for drainage, and the nearest streams or tributaries receiving the discharge or overflow, the plan for control or prevention of soil erosion as required by subdivision (2) of subsection 1 of section 444.610, and the plan for control of the inflow of water and leaching or discharge of water, acid, oil and other substances required by subdivision (7) of subsection 1 of section 444.610;

(7) Such other information that the commission may require.

(L. 1971 S.B. 1 § 5, A.L. 1976 S.B. 646, A.L. 1990 H.B. 1584)



Section 444.560 Reclamation plan required, contents.

Effective 28 Aug 1971

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.560. Reclamation plan required, contents. — The application for a permit shall be accompanied by a plan of reclamation that meets the requirements of sections 444.500 to 444.755, and the rules and regulations promulgated under them, and shall contain a verified statement by the operator setting forth the proposed method of operation, grading, reclamation and conservation plan for the affected area including dates and approximate time of completion, and stating that the operation will meet the requirements of sections 444.500 to 444.755 and any rule or regulation promulgated under them.

(L. 1971 S.B. 1 § 6)



Section 444.570 Bond, amount — commission may waive.

Effective 28 Aug 1990

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.570. Bond, amount — commission may waive. — Before the issuance of the permit, the operator shall file with the commission, in such form as the commission prescribes, a bond payable to the state treasurer, conditioned that the operator shall faithfully perform all requirements of the commission in accordance with the provisions of sections 444.500 to 444.755, any such rules and regulations pursuant thereto, and conditions in the permit. The bond shall be signed by the operator as principal, and by a corporate surety licensed to do business in the state of Missouri and approved by the commission. In lieu of a bond with surety, an applicant may furnish to the commission a personal bond, on conditions as above described, secured by a certificate of deposit in an amount equal to that of the required surety bond. The penal sum of the bond shall be determined by the commission at not less than three hundred dollars nor more than seven hundred dollars for coal for each acre, or fraction thereof, of the area of land affected, with a minimum bond of two thousand dollars, except that the commission may by regulation waive the minimum bond or acreage bond, or both, as to any class of operators who do not affect more than one acre of land annually, where the strip mining operation will not, in the judgment of the commission, result in significant harmful effects on the air, water, land, fish, wildlife or other natural resources of the state. In determining the amount of the bond within the above limits, the commission shall take into consideration the character and nature of the overburden, the future suitable use of the land involved and the cost of reclamation to be required. The bond shall remain in effect until the mined acreages have been reclaimed, approved and released by the commission. Upon receipt of the permit application, the fee provided for in section 444.540 and the filing of the bond provided for in this section, the commission shall issue the permit if the operator meets the requirements of sections 444.500 to 444.755 and the rules and regulations of the commission adopted pursuant to section 444.720.

(L. 1971 S.B. 1 § 8, A.L. 1976 S.B. 646, A.L. 1980 H.B. 1839, A.L. 1990 H.B. 1584)



Section 444.580 Annual permit, how amended.

Effective 28 Aug 1971

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.580. Annual permit, how amended. — 1. An operator desiring to have his permit amended to cover additional land may file an amended application with the commission. Upon receipt of the amended application, and such additional fee and bond as may be required under the provisions of sections 444.500 to 444.755, the commission shall issue an amendment to the original permit covering the additional land described in the amended application, if the operator meets the requirements of this law and the rules and regulations of the commission.

2. An operator may withdraw any land covered by a permit, except affected land, by notifying the commission thereof, in which case the penalty of the bond or security filed by the operator pursuant to the provisions of sections 444.500 to 444.755 shall be reduced proportionately.

(L. 1971 S.B. 1 §§ 9, 10)



Section 444.590 Successor operator, assumption of liability — first operator released, when.

Effective 28 Aug 1971

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.590. Successor operator, assumption of liability — first operator released, when. — Where one operator succeeds another at any uncompleted operation, either by sale, assignment, lease or otherwise, the commission may release the first operator from all liability under sections 444.500 to 444.755 as to that particular operation, but only if the successor operator applies for and qualifies for a permit under sections 444.500 to 444.755 and assumes as part of his obligation under sections 444.500 to 444.755 all liability for the reclamation of the area of land affected by the former operator and sufficient bond is filed with the commission as provided in section 444.570. The successor operator shall not be required to pay the acre fee for any acre or fraction thereof for which a fee has already been paid.

(L. 1971 S.B. 1 § 12)



Section 444.600 Permit — investigation, decision, hearing, court review — appeals.

Effective 28 Aug 2015

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.600. Permit — investigation, decision, hearing, court review — appeals. — 1. All applications for a permit shall be filed with the director who shall promptly investigate the application and make a decision within thirty days after the application is received as to whether the permit should be issued or denied. If the director is not satisfied with the information supplied by the applicant, he or she shall recommend denial of the permit. The director shall promptly notify the applicant of this action and at the same time publish a notice of the decision in any newspaper with general circulation in the counties where the land is located, and shall send notice to those persons registered with the director pursuant to section 444.720. The director's decision shall be deemed to be the decision of the director of the department of natural resources and shall be subject to appeal to the administrative hearing commission as provided by sections 621.250 and 640.013.

2. Whenever a strip mine operator permit provided under section 444.540 is issued, denied, suspended, or revoked by the department of natural resources, any aggrieved person, by petition filed with the administrative hearing commission within thirty days of the decision, may appeal such decision as provided by sections 621.250 and 640.013. For purposes of an appeal, the administrative hearing commission may consider, based on competent and substantial scientific evidence on the record, whether an interested party's health, safety, or livelihood will be unduly impaired by the issuance, denial, suspension, or revocation of the permit. The administrative hearing commission may also consider, based on competent and substantial scientific evidence on the record, whether the operator has demonstrated, during the five-year period immediately preceding the date of the permit application, a pattern of noncompliance at other locations in Missouri that suggests a reasonable likelihood of future acts of noncompliance. In determining whether a reasonable likelihood of noncompliance will exist in the future, the administrative hearing commission may look to past acts of noncompliance in Missouri, but only to the extent they suggest a reasonable likelihood of future acts of noncompliance. Such past acts of noncompliance in Missouri, in and of themselves, are an insufficient basis to suggest a reasonable likelihood of future acts of noncompliance. In addition, such past acts shall not be used as a basis to suggest a reasonable likelihood of future acts of noncompliance unless the noncompliance has caused or has the potential to cause a risk to human health or to the environment, or has caused or has potential to cause pollution, or was knowingly committed, or is defined by the United States Environmental Protection Agency as other than minor. If a hearing petitioner demonstrates or the administrative hearing commission finds either present acts of noncompliance or a reasonable likelihood that the permit seeker or the operations of associated persons or corporations in Missouri will be in noncompliance in the future, such a showing will satisfy the noncompliance requirement in this subsection. In addition, such basis must be developed by multiple noncompliances of any environmental law administered by the Missouri department of natural resources at any single facility in Missouri that resulted in harm to the environment or impaired the health, safety, or livelihood of persons outside the facility. For any permit seeker that has not been in business in Missouri for the past five years, the administrative hearing commission may review the record of noncompliance in any state where the applicant has conducted business during the past five years. Once the administrative hearing commission has reviewed the appeal, the administrative hearing commission shall issue a recommended decision to the commission on permit issuance, denial, suspension, or revocation. The commission shall issue its own decision, based on the appeal, for permit issuance, denial, suspension, or revocation. If the commission changes a finding of fact or conclusion of law made by the administrative hearing commission, or modifies or vacates the decision recommended by the administrative hearing commission, it shall issue its own decision, which shall include findings of fact and conclusions of law. The commission shall mail copies of its final decision to the parties to the appeal or their counsel of record. The commission's decision shall be subject to judicial review pursuant to chapter 536, except that the court of appeals district with territorial jurisdiction coextensive with the county where the mine is located or is to be located shall have original jurisdiction. No judicial review shall be available until and unless all administrative remedies are exhausted.

(L. 1971 S.B. 1 § 13, A.L. 2015 H.B. 92)



Section 444.610 Reclamation and care requirements.

Effective 28 Aug 1990

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.610. Reclamation and care requirements. — 1. Every operator to whom a permit is issued pursuant to the provisions of sections 444.500 to 444.755 may engage in strip mining upon the lands described in the permit upon the performance of and subject to the following requirements with respect to such lands:

(1) All ridges and peaks of overburden created by strip mining, except areas where lakes may be formed under subdivision (5) of subsection 1 of this section, or where washing, cleaning or retaining ponds and reservoirs may be formed under subdivision (2) of subsection 1 of this section, shall be graded to a rolling topography traversable by farm machinery, but such slopes need not be reduced to less than the original grade of that area prior to mining, and the slope of the ridge of overburden resulting from a box cut need not be reduced to less than twenty-five degrees from horizontal whenever the same cannot be practically incorporated into the land reclaimed for wildlife purposes under subdivision (2) of subsection 1 of this section. In strip mining all debris, trees, wood, logs, stones, rocks, coal, particles of coal, sandstone, or any other material or substance removed from the surface prior to mining or from the pit area during mining shall be finally disposed of to the satisfaction of the commission before the bond or any portion thereof be released.

(2) In strip mining coal, the operator may set aside reasonable areas for the construction of ponds and reservoirs to be used during the mining operation for washing, cleaning, milling or otherwise preparing the product which need not be graded to a rolling topography. Such areas shall be constructed so that the dams, dikes and retaining structures shall be secure from washouts, erosion and structural failures and shall prevent the siltation of lands and waters below them, the pollution of the air by solid wastes, or the creation of a health or sanitation hazard or nuisance. Other than planned water impoundments, there shall be no depressions to accumulate water but lateral drainage ditches connecting to natural or constructed waterways shall be constructed whenever directed by the commission. As a means of controlling damaging runoff, the commission may require the operator to construct terraces or use such other measures and techniques as are necessary to control soil erosion and siltation on reclaimed land.

(3) Up to and including twenty-five percent of the total acreage to be reclaimed each year need not be graded to a rolling topography except that all peaks and ridges shall be leveled off to a minimum width of thirty feet, if the land is reclaimed for wildlife purposes as required by the commission.

(4) The commission shall not approve the application for a permit to conduct strip mining where such mining would endanger a residence, public building, school, church, cemetery, commercial or residential building, stream, lake, public road or other property. In the case of strip mining operations which remove and do not replace lateral support, unless mutually agreed upon by the operator and the adjacent property owner, the top of the consolidated material of the last open cut adjacent to the property line of other property not owned or leased by the operator shall, at the time mining is completed, not be closer to such other property line than a distance of twenty-five feet plus one and one-half times the depth of such cut as measured from original ground surface to the top of consolidated material. "Consolidated material" consists of materials of sufficient hardness or ability to resist weathering and to inhibit erosion or sloughing.

(5) The operator may construct earth dams to form lakes in pits resulting from the final cut in a mining area; except that, the formation of the lakes shall not interfere with underground or other mining operations or damage adjoining property and shall comply with the requirements of subdivision (6) of subsection 1 of this section.

(6) The operator shall cover the exposed face of a mineral seam where acid forming materials are present, to a depth of not less than two feet with earth that will support plant life or with a permanent water impoundment, terraced or otherwise so constructed as to prevent a constant inflow of water from any stream and to prevent surface water from flowing into such impoundment, in such amounts as will cause runoff or spillage from said impoundment, in a volume which will cause kills of fish or animals downstream. Gob shall be covered to a depth of not less than two feet with earth or spoil material capable of supporting plant life.

(7) The operator shall reclaim all affected lands except as otherwise provided in sections 444.500 to 444.755. The operator shall determine on company-owned land which parts of the affected land shall be reclaimed for forest, pasture, crop, horticultural, homesite, recreational, industrial or other use including food, shelter, and ground cover for wildlife, and shall show same by appropriate designation on the map filed pursuant to section 444.550. Where forest planting is shown on the map, the operator may elect whether the forest is to be hardwood or conifers, or both, and whether its future use is to be for lumber, pulpwood or some other purpose.

(8) The operator, with the approval of the commission, shall sow, set out or plant upon the affected land described in the map, filed pursuant to section 444.550, seeds, plants, cuttings of trees, shrubs, grasses or legumes. The plantings or seedlings shall be appropriate to the type of reclamation designated by the operator on company-owned land and with the consent of the owner on leased land and shall be based upon the recommendations of technically trained foresters and agronomists.

(9) Such other requirements as the commission may prescribe by rule or regulation to conform with the purposes and requirements of sections 444.500 to 444.755.

2. An operator shall commence the reclamation of the area of land affected by its operation as soon as possible after the beginning of strip mining of that area in accordance with the plan of reclamation required by sections 444.500 to 444.755, the rules and regulations of the commission, the conditions of the permit, and shall complete grading within twelve months after the expiration date of the permit. The seeding and planting of supporting vegetation shall be completed within twenty-four months after the expiration date of the permit with survival of such supporting vegetation by the second growing season.

(L. 1971 S.B. 1 § 14, A.L. 1976 S.B. 646, A.L. 1990 H.B. 1584)



Section 444.620 Time limits on reclamation practices.

Effective 28 Aug 1971

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.620. Time limits on reclamation practices. — In addition to completion of grading, grading shall be current and shall meet the following additional time limits:

(1) Grading shall be completed not more than one hundred eighty days after the final placing of the spoil ridges. When more than one seam is to be mined, this information shall be included in the application, and the commission may defer reclamation until all seams have been mined, if such additional time does not defeat the purposes of sections 444.500 to 444.755 and there is no danger from acid mine drainage. Grading of a spoil ridge that will have an adjacent spoil ridge placed against it shall be completed one hundred eighty days after the placing of such adjacent spoil ridge. When heavy rains or other conditions make grading impracticable, the one hundred eighty day period shall be extended by the length of time such grading is impracticable.

(2) With the approval of the commission, the operator may substitute for all or any part of the affected land to be reclaimed, an equal number of acres of land previously mined and not reclaimed. If any area is so substituted the operator shall submit a map of the substituted area, and this map shall conform to all requirements with respect to other maps required by section 444.550. The operator shall be relieved of all obligations under sections 444.500 to 444.755 with respect to the land for which substitution has been permitted. However, before the commission allows such substitution, the county commission in the county affected shall determine if the substitution is in the best interest of land usage and public interest.

(L. 1971 S.B. 1 § 15)



Section 444.630 Report, when required, contents.

Effective 28 Aug 1971

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.630. Report, when required, contents. — 1. The operator shall file a report with the commission within sixty days after the date of expiration of a permit stating the exact number of acres of land affected by the operation, the extent of the reclamation already accomplished, and such other information as may be required by the commission.

2. The operator shall file another report within thirty days after grading is completed or sixty days after twelve months from the date of expiration of a permit stating the extent of grading and such other information as may be required by the commission.

3. The operator shall file a planting report with the commission within thirty days after revegetation is completed or is to be completed, showing the extent of revegetation and such other information as may be required by the commission.

(L. 1971 S.B. 1 § 16)



Section 444.640 Commission to investigate all reports — release from bond, when.

Effective 28 Aug 1971

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.640. Commission to investigate all reports — release from bond, when. — 1. The commission shall investigate or cause to have investigated the status of reclamation after each report referred to in section 444.580 has been filed.

2. If the commission determines that grading has been satisfactorily completed pursuant to the report and as required by this law and the rules and regulations of the commission, the commission shall release up to two-thirds of the bond filed for each acre of land completed.

3. If the commission determines that revegetation has been satisfactorily completed, the commission shall release the remainder of the bond for each acre of land completed.

(L. 1971 S.B. 1 § 17)



Section 444.650 Application for release from bond — objection, effect of — appeal.

Effective 28 Aug 1971

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.650. Application for release from bond — objection, effect of — appeal. — 1. Prior to release of the bond or any portion thereof, application shall be made by the operator to the commission, either with the completion reports or subsequent to such reports, for release of the bond.

2. If the commission determines that the bond, or any portion thereof, should be released, an order may be so issued without hearing, unless there is filed with the commission within thirty days of the date the application for release is filed, by an aggrieved party, a petition in opposition to release of the bond. In such case the commission shall hold a hearing as provided in section 444.680 and enter such order as shall be appropriate.

3. If the commission determines that the bond, or any portion thereof, should not be released, the commission shall issue an order to that effect with the reasons for the order and shall give notice to the operator. A hearing shall be held by the commission as provided in section 444.680 if requested by the operator within thirty days of the date of notice of the order. At such hearing burden of proof shall be on the operator. After hearing, the commission shall enter such order as shall be appropriate and shall give notice to the operator.

4. Appeal may be taken as provided in section 444.700, by any party to the proceeding, from any order issued pursuant to this section.

(L. 1971 S.B. 1 § 18)



Section 444.660 Additional time, granted when.

Effective 28 Aug 1971

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.660. Additional time, granted when. — The commission may grant such additional time for meeting with the completion dates required by sections 444.500 to 444.755 as are necessary due to an act of God, war, strike, riot or other catastrophe.

(L. 1971 S.B. 1 § 19)



Section 444.670 Commission may inspect and search — warrant, where obtained.

Effective 02 Jan 1979, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.670. Commission may inspect and search — warrant, where obtained. — Commission members and authorized representatives of the commission may at all reasonable times enter upon any lands being strip mined for the purpose of inspection to determine whether the provisions of sections 444.500 to 444.755 have been complied with. No person shall refuse entry or access requested for purpose of inspection, to any member of the commission or authorized representative who presents appropriate credentials, nor obstruct or hamper any such person in carrying out the inspection. A suitably restricted search warrant, describing the place to be searched and showing probable cause in writing and upon written oath or affirmation by any member of the commission or authorized representative, shall be issued by any circuit judge or associate circuit judge in the county where the search is to be made.

(L. 1971 S.B. 1 § 20, A.L. 1978 H.B. 1634)

Effective 1-02-79



Section 444.680 Injunction, when — violation, procedure — hearing.

Effective 28 Aug 1971

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.680. Injunction, when — violation, procedure — hearing. — 1. The commission shall cause investigations to be made of all strip mining operations in the state of Missouri. If the investigation shows that strip mining is being or is going to be conducted without a permit in violation of this law or in violation of any revocation order, the commission shall request the attorney general to file suit in the name of the state of Missouri for injunction and civil penalties not to exceed one thousand dollars per day for each day, or part thereof, the violation has occurred and continues to occur as the court may deem proper. Suit may be filed either in the county where the violation occurs or in Cole County.

2. If the investigation shows that a strip mining operation for which a permit has been issued is being conducted contrary to or in violation of any provision of sections 444.500 to 444.755 or any rule or regulation promulgated by the commission or any condition imposed on the permit or any condition of the bond, the director may by conference, conciliation and persuasion endeavor to eliminate the violation. If the violation is not eliminated or the director determines that conference, conciliation and persuasion will not be effective, the director shall file a formal complaint with the commission for suspension or revocation of the permit or for appropriate corrective measures, and for forfeiture of bond. When the director files a formal complaint, the commission shall order a hearing and cause to have issued and served upon the person complained against a written notice together with a copy of the formal complaint, which shall specify the provision of sections 444.500 to 444.755 or the rule or regulation or the condition of the permit or of the bond of which the person is alleged to be in violation, and a statement of the manner in, and the extent to which, the person is alleged to be in violation. The person complained against may appear and answer the charges of the formal complaint at a hearing before the commission at a time not less than ten days after the date of notice.

3. When the commission schedules a matter for hearing, the respondent to a formal complaint may appear at the hearing in person or by counsel, and may make oral argument, introduce testimony and evidence, and cross-examine witnesses.

4. After due consideration of the record, or upon default in appearance of the respondent on the return day specified in the notice given as provided in subsection 2 of this section, the commission shall issue and enter such final order, or make such final determination as it shall deem appropriate under the circumstances, and it shall immediately notify the respondent thereof in writing by certified mail.

5. Any final order or determination or other final action by the commission shall be approved in writing by at least four members of the commission. The commission shall not issue any permits to any person who has had a permit revoked until the violation that caused the revocation is corrected to the satisfaction of the commission.

(L. 1971 S.B. 1 § 21)



Section 444.690 Testimony at hearing, how recorded — available, when.

Effective 28 Aug 1971

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.690. Testimony at hearing, how recorded — available, when. — At any public hearing, all testimony taken before the commission shall be under oath and recorded stenographically. The transcript so recorded shall be made available to any party to a hearing or to any member of the public upon payment of the cost thereof. In any such hearing any member of the commission may issue in the name of the commission notice of hearing and subpoenas as provided for in section 536.077. The rules of discovery that apply to any civil case shall apply to hearings held by the commission. All final orders or determinations or other final actions by the commission shall be approved in writing by at least four members of the commission. Any commission member approving in writing any final order or determination or other final action, who did not attend the hearing, shall do so only after reviewing all exhibits and the entire transcript of the hearing.

(L. 1971 S.B. 1 § 22)



Section 444.700 Judicial review, when — additional evidence authorized.

Effective 28 Aug 1971

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.700. Judicial review, when — additional evidence authorized. — 1. All final decisions or orders of the commission shall be subject to judicial review as provided in chapter 536. No judicial review shall be available, however, until all administrative remedies are exhausted.

2. In any suit filed pursuant to section 536.050 concerning the validity of the commission's rules and regulations, the court shall review the record made before the commission to determine the validity and reasonableness of such rules and regulations and may hear such additional evidence as it deems necessary.

(L. 1971 S.B. 1 § 23)



Section 444.710 Injunction and forfeiture of bond, when — attorney general to act.

Effective 28 Aug 1971

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.710. Injunction and forfeiture of bond, when — attorney general to act. — In the event the commission determines that any provisions of sections 444.500 to 444.755, rules and regulations promulgated hereunder, permits issued, conditions of the bond, or any final order or determination made by the commission or the director is being violated, the commission may, either after judicial review or simultaneous with judicial review, cause to have instituted a civil action in any court of competent jurisdiction for injunctive relief and for forfeiture of bond. The attorney general shall bring such action, at the request of the commission, in the name of the state of Missouri.

(L. 1971 S.B. 1 § 24)



Section 444.720 Rules and regulations, when effective — notice, hearing — variances authorized.

Effective 28 Aug 1971

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.720. Rules and regulations, when effective — notice, hearing — variances authorized. — 1. No rule or regulation or any amendment or repeal thereof adopted pursuant to sections 444.500 to 444.755 shall be adopted except after a public hearing to be held after thirty days' prior notice by advertisement in any two newspapers of general statewide circulation and any newspapers with general circulation in the counties with strip mining operations, of the date, time and place of hearing and opportunity given to the public to be heard. In addition, at least thirty days prior to the scheduled date of the hearing, notice shall be sent by mail to any person who has registered with the director at least forty-five days prior to the scheduled date of the hearing, for purposes of such hearings in accordance with procedures prescribed by the commission.

2. At the hearing, opportunity to be heard by the commission with respect to the subject thereof shall be afforded any interested person upon written request to the commission, addressed to the director, no later than seven days prior to the hearing, and may be afforded to other persons if convenient. In addition, any interested persons, whether or not heard, may submit, within seven days subsequent to the hearings, a written statement of their views. The commission may solicit the views, in writing, of persons who may be affected by, or interested in, proposed rules or regulations. Any person heard or represented at the hearing or making written request for notice shall be given written notice of the action of the commission with respect to the subject thereof.

3. Any rule or regulation or amendment or repeal thereof shall not be deemed adopted or in force and effect until it has been approved in writing by at least four members of the commission. A rule or regulation or an amendment or repeal thereof shall not become effective until a certified copy thereof has been filed with the secretary of state as provided in chapter 536.

4. Any rule or regulation or any amendment or repeal thereof which is adopted by the commission may differ in its terms and provisions as between particular types of topography and areas of the state.

(L. 1971 S.B. 1 § 25)

CROSS REFERENCE:

Rules, procedure for making and rescinding, Chap. 536



Section 444.730 Mined land reclamation fund created — purpose.

Effective 28 Aug 1990

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.730. Mined land reclamation fund created — purpose. — 1. All sums received through the payment of fees or the forfeiture of bonds pursuant to sections 444.500 to 444.970 shall be placed in the state treasury and credited to the "Mined Land Reclamation Fund" which is hereby created.

2. After appropriation by the general assembly, the money in this fund shall be expended for the administration and enforcement of sections 444.500 to 444.970 and for reclamation of land affected by strip mine and surface mine and for no other purpose. Any portion of the fund not immediately needed for the purposes authorized shall be invested by the state treasurer as provided by the constitution and laws of this state. All income from such investments shall, unless otherwise prohibited by the constitution of this state, be deposited in the mined land reclamation fund. The provisions of section 33.080 relating to the transfer of unexpended balances in various funds to the general revenue fund at the end of each biennium shall not apply to funds in the mined land reclamation fund. However, any amount in the fund in excess of three million dollars, exclusive of interest and security forfeiture proceeds, shall lapse to general revenue at the end of each biennium.

3. The moneys collected from any bond forfeiture shall be expended upon the lands for which the permit was issued and for which the bond was given.

4. General revenue of the state may be appropriated or expended for the administration or enforcement of sections 444.500 to 444.970.

(L. 1971 S.B. 1 § 26, A.L. 1983 S.B. 241, A.L. 1987 H.B. 669, A.L. 1990 H.B. 1584)



Section 444.740 Commission authorized to receive funds and services.

Effective 28 Aug 1971

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.740. Commission authorized to receive funds and services. — 1. In the reclamation of land affected by strip mining for which it has funds available, the commission may avail itself of any services which may be provided by other state agencies or by agencies of the federal government, and may compensate them for such services.

2. The commission may receive any federal funds, state funds or any other funds for the reclamation of land affected by strip mining. The commission may cause the reclamation work to be done by its own employees or by the employees of other governmental agencies, soil conservation districts, or through contracts with qualified persons. The contracts shall be awarded to the lowest responsible bidder upon competitive bids after reasonable advertisement. The commission and any other agency and any contractor under a contract with the board shall have reasonable right of access to the land affected to carry out such reclamation.

3. When funds or any public works program are available to the commission, both funds and services may be used and expended to reclaim and rehabilitate any lands that have been subjected to strip mining that have not been reclaimed and rehabilitated in accordance with standards set by sections 444.500 to 444.755 and which are not covered by bond to guarantee such reclamation.

4. A person or organization having qualifications acceptable to the commission may post bond or a cash deposit in a sum determined by the commission and assume the liability for carrying out the reclamation plan approved by the commission in areas where the mining operation and any necessary grading have been completed. The commission shall then release the bond posted by the operator for such area.

(L. 1971 S.B. 1 § 27)



Section 444.750 Recreational use of reclaimed lands encouraged.

Effective 28 Aug 1971

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.750. Recreational use of reclaimed lands encouraged. — Owners of lands that have been reclaimed or otherwise comply with the provisions of sections 444.500 to 444.755 are encouraged to make available to the people of this state these lands for recreational use at no charge. Recreational use to be any of the following or combination thereof: hunting, fishing, swimming, boating, camping, picnicking, hiking, nature study, water skiing, winter sports and viewing or enjoying historical, archaeological, scenic or scientific sites.

(L. 1971 S.B. 1 § 28 subsec. 1)



Section 444.755 Repeal of existing law not intended.

Effective 28 Aug 1971

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.755. Repeal of existing law not intended. — No existing civil or criminal remedy for any wrongful action which is a violation of any part of sections 444.500 to 444.755 or any rule or regulation promulgated hereunder shall be excluded or impaired by sections 444.500 to 444.755.

(L. 1971 S.B. 1 § 28 subsec. 2)



Section 444.760 Short title.

Effective 28 Aug 1971

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.760. Short title. — This act may be known and cited as "The Land Reclamation Act".

(L. 1971 H.B. 519 § 1)



Section 444.762 Declaration of policy.

Effective 28 Aug 2014

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.762. Declaration of policy. — It is hereby declared to be the policy of this state to strike a balance between mining of minerals and reclamation of land subjected to surface disturbance by mining, as contemporaneously as possible, and for the conservation of land, and thereby to preserve natural resources, to encourage the planting of forests, to advance the seeding of grasses and legumes for grazing purposes and crops for harvest, to aid in the protection of wildlife and aquatic resources, to establish recreational, home and industrial sites, to protect and perpetuate the taxable value of property, and to protect and promote the health, safety and general welfare of the people of this state.

(L. 1971 H.B. 519 § 2, A.L. 1990 H.B. 1584, A.L. 2014 S.B. 642)



Section 444.765 Definitions.

Effective 28 Aug 2014

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.765. Definitions. — Wherever used or referred to in sections 444.760 to 444.790, unless a different meaning clearly appears from the context, the following terms mean:

(1) "Affected land", the pit area or area from which overburden shall have been removed, or upon which overburden has been deposited after September 28, 1971. When mining is conducted underground, affected land means any excavation or removal of overburden required to create access to mine openings, except that areas of disturbance encompassed by the actual underground openings for air shafts, portals, adits and haul roads in addition to disturbances within fifty feet of any openings for haul roads, portals or adits shall not be considered affected land. Sites which exceed the excluded areas by more than one acre for underground mining operations shall obtain a permit for the total extent of affected lands with no exclusions as required under sections 444.760 to 444.790;

(2) "Beneficiation", the dressing or processing of minerals for the purpose of regulating the size of the desired product, removing unwanted constituents, and improving the quality or purity of a desired product;

(3) "Commercial purpose", the purpose of extracting minerals for their value in sales to other persons or for incorporation into a product;

(4) "Commission", the Missouri mining commission in the department of natural resources created by section 444.520;

(5) "Construction", construction, erection, alteration, maintenance, or repair of any facility including but not limited to any building, structure, highway, road, bridge, viaduct, water or sewer line, pipeline or utility line, and demolition, excavation, land clearance, and moving of minerals or fill dirt in connection therewith;

(6) "Department", the department of natural resources;

(7) "Director", the staff director of the Missouri mining commission or his or her designee;

(8) "Excavation", any operation in which earth, minerals, or other material in or on the ground is moved, removed, or otherwise displaced for purposes of construction at the site of excavation, by means of any tools, equipment, or explosives and includes, but is not limited to, backfilling, grading, trenching, digging, ditching, drilling, well-drilling, auguring, boring, tunneling, scraping, cable or pipe plowing, plowing-in, pulling-in, ripping, driving, demolition of structures, and the use of high-velocity air to disintegrate and suction to remove earth and other materials. For purposes of this section, excavation or removal of overburden for purposes of mining for a commercial purpose or for purposes of reclamation of land subjected to surface mining is not included in this definition. Neither shall excavations of sand and gravel by political subdivisions using their own personnel and equipment or private individuals for personal use be included in this definition;

(9) "Fill dirt", material removed from its natural location through mining or construction activity, which is a mixture of unconsolidated earthy material, which may include some minerals, and which is used to fill, raise, or level the surface of the ground at the site of disposition, which may be at the site it was removed or on other property, and which is not processed to extract mineral components of the mixture. Backfill material for use in completing reclamation is not included in this definition;

(10) "Land improvement", work performed by or for a public or private owner or lessor of real property for purposes of improving the suitability of the property for construction at an undetermined future date, where specific plans for construction do not currently exist;

(11) "Mineral", a constituent of the earth in a solid state which, when extracted from the earth, is usable in its natural form or is capable of conversion into a usable form as a chemical, an energy source, or raw material for manufacturing or construction material. For the purposes of this section, this definition includes barite, tar sands, oil shales, cadmium, barium, nickel, cobalt, molybdenum, germanium, gallium, tellurium, selenium, vanadium, indium, mercury, uranium, rare earth elements, platinum group elements, manganese, phosphorus, sodium, titanium, zirconium, lithium, thorium, or tungsten; but does not include iron, lead, zinc, gold, silver, coal, surface or subsurface water, fill dirt, natural oil or gas together with other chemicals recovered therewith;

(12) "Mining", the removal of overburden and extraction of underlying minerals or the extraction of minerals from exposed natural deposits for a commercial purpose, as defined by this section;

(13) "Operator", any person, firm or corporation engaged in and controlling a surface mining operation;

(14) "Overburden", all of the earth and other materials which lie above natural deposits of minerals; and also means such earth and other materials disturbed from their natural state in the process of surface mining other than what is defined in subdivision (10) of this section;

(15) "Peak", a projecting point of overburden created in the surface mining process;

(16) "Pit", the place where minerals are being or have been mined by surface mining;

(17) "Public entity", the state or any officer, official, authority, board, or commission of the state and any county, city, or other political subdivision of the state, or any institution supported in whole or in part by public funds;

(18) "Refuse", all waste material directly connected with the cleaning and preparation of substance mined by surface mining;

(19) "Ridge", a lengthened elevation of overburden created in the surface mining process;

(20) "Site" or "mining site", any location or group of associated locations separated by a natural barrier where minerals are being surface mined by the same operator;

(21) "Surface mining", the mining of minerals for commercial purposes by removing the overburden lying above natural deposits thereof, and mining directly from the natural deposits thereby exposed, and shall include mining of exposed natural deposits of such minerals over which no overburden lies and, after August 28, 1990, the surface effects of underground mining operations for such minerals. For purposes of the provisions of sections 444.760 to 444.790, surface mining shall not include excavations to move minerals or fill dirt within the confines of the real property where excavation occurs or to remove minerals or fill dirt from the real property in preparation for construction at the site of excavation. No excavation of fill dirt shall be deemed surface mining regardless of the site of disposition or whether construction occurs at the site of excavation.

(L. 1971 H.B. 519 § 3, A.L. 1990 H.B. 1584, A.L. 2001 H.B. 453, A.L. 2005 H.B. 824, A.L. 2009 H.B. 246, A.L. 2014 S.B. 642)



Section 444.766 Exceptions to land reclamation act provisions.

Effective 28 Aug 2009

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.766. Exceptions to land reclamation act provisions. — 1. No provision of sections 444.760 to 444.790 shall apply to the excavation of minerals or fill dirt for the purposes of construction or land improvement as unrelated to the mining of minerals for a commercial purpose or reclamation of land subsequent to the surface mining of minerals.

2. No permit is required under sections 444.760 to 444.790 for the purpose of moving minerals or fill dirt within the confines of real property where excavation occurs, or for purposes of removing minerals or fill dirt from the real property as provided in this section.

(1) Excavations for construction pursuant to engineering plans and specifications prepared by an architect, professional engineer, or landscape architect licensed pursuant to chapter 327, or any excavation for construction performed under a written contract that requires excavation of minerals or fill dirt and establishes dates for completion of work and specifies the terms of payment for work, shall be presumed to be for the purposes of construction and shall not require a permit for surface mining.

(2) Excavations for purposes of land improvement where minerals removed from the site are excess minerals that cannot be used on-site for any practical purpose and at no time are subjected to crushing, screening, or other means of beneficiation with the exception of removal of dead trees, decaying vegetation, tree limbs, and stumps shall be presumed to be for the purposes of land improvement and shall not require a permit for surface mining, provided that:

(a) The site has not been designated as a surface mine by the federal Mine Safety and Health Administration;

(b) Minerals from the property are not used for commercial purposes on a frequent or ongoing basis; and

(c) A pit, peak, or ridge does not persist at the site as inconsistent with the purposes of land improvement.

(3) Permits shall not be required for the excavation of fill dirt, regardless of the site of disposition or whether construction occurs at the site of excavation.

3. (1) If the director or his or her designee determines that a surface mining permit is required for real property which is purported to be for purposes of construction or land improvement not requiring a surface mining permit under this section, such determination shall be sent in writing to the owner of the property by certified mail stating the reasons for such determination. Upon request of the person receiving the letter, an informal conference shall be scheduled with the director within fifteen calendar days to discuss the determination. Following the informal conference, the director shall issue a written determination regarding his or her findings of fact no later than thirty calendar days after the date of the conference. If the director agrees that a surface mining permit is required and the person disagrees with that decision, the person may make a written request for a hearing before the commission at its next regular meeting. Such written request shall be filed within thirty calendar days after receipt of the director's written determination, except when the thirtieth day would be later than the date of the next regularly scheduled commission meeting, the written request shall be filed at least seven days prior to the commission meeting unless the director and the person filing the request mutually agree to place the matter on the commission's agenda for a later meeting. The commission shall issue a written determination as to whether a surface mining permit is required under this state's law within thirty calendar days after the hearing. The written determination may be appealed as provided under this chapter.

(2) Until a final written determination has been issued under the process established under subdivision (1) of this subsection, the person receiving a letter stating the reasons a mining permit is required may continue activity at the site in dispute. The commission may stay the director's determination. If the final written determination is that a permit is required, all fees otherwise provided by statute or rules of the commission shall apply. If the determination is that no permit is required, no permit fees shall be required by the director or the commission.

(3) The process set out in this subsection for determining whether a mining permit is required shall not be subject to the hearing requirements of section 444.789.

(L. 2005 H.B. 824, A.L. 2009 H.B. 246)



Section 444.767 Powers of commission — rules, procedure, review.

Effective 28 Aug 2001

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.767. Powers of commission — rules, procedure, review. — The commission may:

(1) Adopt and promulgate rules and regulations pursuant to section 444.530 and chapter 536 respecting the administration of sections 444.760 to 444.790 and in conformity therewith;

(2) Encourage and conduct investigation, research, experiments and demonstrations, and collect and disseminate information relating to strip mining and reclamation and conservation of lands and waters affected by strip mining;

(3) Examine and pass on all applications and plans and specifications submitted by the operator for the method of operation and for the reclamation and conservation of the area of land affected by the operation;

(4) Make investigations and inspections which are necessary to ensure compliance with the provisions of sections 444.760 to 444.790;

(5) Conduct hearings pursuant to sections 444.760 to 444.790 and may administer oaths or affirmations and subpoena witnesses to the inquiry;

(6) Order, after hearing, the revocation of any permit and to cease and desist operations for failure to comply with any of the provisions of sections 444.760 to 444.790 or any corrective order of the commission;

(7) Order forfeiture of any bond for failure to comply with any provisions of sections 444.760 to 444.790 or any corrective order of the commission or other order of the commission;

(8) Cause to be instituted in any court of competent jurisdiction legal proceedings for injunction or other appropriate relief to enforce the provisions of sections 444.760 to 444.790 and any order of the commission promulgated thereunder;

(9) Retain, employ, provide for, and compensate, within the limits of appropriations made for that purpose, such consultants, assistants, deputies, clerks, and other employees on a full- or part-time basis as may be necessary to carry out the provisions of sections 444.760 to 444.790 and prescribe the times at which they shall be appointed and their powers and duties;

(10) Study and develop plans for the reclamation of lands that have been strip mined prior to September 28, 1971;

(11) Accept, receive and administer grants or other funds or gifts from public and private agencies and individuals, including the federal government, for the purpose of carrying out any of the functions of sections 444.760 to 444.790, including the reclamation of lands strip mined prior to August 28, 1990. The commission may promulgate such rules and regulations or enter into such contracts as it may deem necessary for carrying out the provisions of this subdivision;

(12) Budget and receive duly appropriated moneys for expenditures to carry out the provisions and purposes of sections 444.760 to 444.790;

(13) Prepare and file a biennial report with the governor and members of the general assembly;

(14) Order, after hearing, an operator to adopt such corrective measures as are necessary to comply with the provisions of sections 444.760 to 444.790.

(L. 1971 H.B. 519 § 4, A.L. 1990 H.B. 1584, A.L. 1993 S.B. 52, A.L. 2001 H.B. 453)



Section 444.768 Fee, bond, or assessment structure, comprehensive review — proposal to be submitted, approval by commission — rulemaking requirements.

Effective 28 Aug 2014

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.768. Fee, bond, or assessment structure, comprehensive review — proposal to be submitted, approval by commission — rulemaking requirements. — *1. Notwithstanding any statutory fee amounts or maximums to the contrary, the director of the department of natural resources may conduct a comprehensive review and propose changes to the fee, bond, or assessment structure as set forth in this chapter. The comprehensive review shall include stakeholder meetings in order to solicit stakeholder input from regulated entities and any other interested parties. Upon completion of the comprehensive review, the department shall submit a proposed fee, bond, or assessment structure with stakeholder agreement to the Missouri mining commission. The commission shall review such recommendations at a forthcoming regular or special meeting, but shall not vote on the proposed structure until a subsequent meeting. If the commission approves, by vote of two-thirds majority, the fee, bond, or assessment structure recommendations, the commission shall authorize the department to file a notice of proposed rulemaking containing the recommended structure, and after considering public comments may authorize the department to file the final order of rulemaking for such rule with the joint committee on administrative rules pursuant to sections 536.021 and 536.024 no later than December first of the same year. If such rules are not disapproved by the general assembly in the manner set out below, they shall take effect on January first of the following calendar year, at which point the existing fee, bond, or assessment structure shall expire. Any regulation promulgated under this subsection shall be deemed to be beyond the scope and authority provided in this subsection, or detrimental to permit applicants, if the general assembly within the first sixty days of the regular session immediately following the filing of such regulation disapproves the regulation by concurrent resolution. If the general assembly so disapproves any regulation filed under this subsection, the department and the commission shall not implement the proposed fee, bond, or assessment structure and shall continue to use the previous fee, bond, or assessment structure. The authority for the commission to further revise the fee, bond, or assessment structure as provided in this subsection shall expire on August 28, 2024.

2. Failure to pay any fee, bond, or assessment, or any portion thereof, referenced in this section by the due date may result in the imposition of a late fee equal to fifteen percent of the unpaid amount, plus ten percent interest per annum. Any order issued by the department under this chapter may require payment of such amounts. The department may bring an action in the appropriate circuit court to collect any unpaid fee, late fee, interest, or attorney's fees and costs incurred directly in fee collection. Such action may be brought in the circuit court of the county in which the facility is located, or in the circuit court of Cole County.

(L. 2014 S.B. 642)

*Authority to revise fee, bond, or assessment structure expires 8-28-24.



Section 444.770 Permit required, when — release of certain bonds — complaints, requirements.

Effective 28 Aug 2014

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.770. Permit required, when — release of certain bonds — complaints, requirements. — 1. It shall be unlawful for any operator to engage in surface mining without first obtaining from the commission a permit to do so, in such form as is hereinafter provided, including any operator involved in any gravel mining operation where the annual tonnage of gravel mined by such operator is less than five thousand tons, except as provided in subsection 2 of this section.

2. (1) A property owner or operator conducting gravel removal at the request of a property owner for the primary purpose of managing seasonal gravel accretion on property not used primarily for gravel mining, or a political subdivision who contracts with an operator for excavation to obtain sand and gravel material solely for the use of such political subdivision shall be exempt from obtaining a permit as required in subsection 1 of this section. Such gravel removal shall be conducted solely on the property owner's or political subdivision's property and shall be in accordance with department guidelines, rules, and regulations. The property owner shall notify the department before any person or operator conducts gravel removal from the property owner's property if the gravel is sold. Notification shall include the nature of the activity, name of the county and stream in which the site is located and the property owner's name. The property owner shall not be required to notify the department regarding any gravel removal at each site location for up to one year from the original notification regarding that site. The property owner shall renotify the department before any person or operator conducts gravel removal at any site after the expiration of one year from the previous notification regarding that site. At the time of each notification to the department, the department shall provide the property owner with a copy of the department's guidelines, rules, and regulations relevant to the activity reported. Said guidelines, rules and regulations may be transmitted either by mail or via the internet.

(2) The annual tonnage of gravel mined by such property owner or operator conducting gravel removal at the request of a property owner shall be less than two thousand tons, with a site limitation of one thousand tons annually. Any operator conducting gravel removal at the request of a property owner that has removed two thousand tons of sand and gravel material within one calendar year shall have a watershed management practice plan approved by the commission in order to remove any future sand or gravel material the remainder of the calendar year. The application for approval shall be accompanied by an application fee equivalent to the fee paid under section 444.772 and shall contain the name of the watershed from which the operator will be conducting sand and gravel removal, the location within the watershed district that the sand and gravel will be removed, and the description of the vehicles and equipment used for removal. Upon approval of the watershed management practice plan, the department shall provide a copy of the relevant commission regulations to the operator.

(3) No property owner or operator conducting gravel removal at the request of a property owner for the primary purpose of managing seasonal gravel accretion on property not used primarily for gravel mining shall conduct gravel removal from any site located within a distance, to be determined by the commission and included in the guidelines, rules, and regulations given to the property owner at the time of notification, of any building, structure, highway, road, bridge, viaduct, water or sewer line, and pipeline or utility line.

3. Sections 444.760 to 444.790 shall apply only to those areas which are opened on or after January 1, 1972, or to the extended portion of affected areas extended after that date. The effective date of this section for minerals not previously covered under the provisions of sections 444.760 to 444.790 shall be August 28, 1990.

4. All surface mining operations where land is affected after September 28, 1971, which are under the control of any government agency whose regulations are equal to or greater than those imposed by section 444.774, are not subject to the further provisions of sections 444.760 to 444.790, except that such operations shall be registered with the Missouri mining commission.

5. Any portion of a surface mining operation which is subject to the provisions of sections 260.200 to 260.245 and the regulations promulgated thereunder, shall not be subject to the provisions of sections 444.760 to 444.790, and any bonds or portions thereof applicable to such operations shall be promptly released by the commission, and the associated permits cancelled by the commission upon presentation to it of satisfactory evidence that the operator has received a permit pursuant to section 260.205 and the regulations promulgated thereunder. Any land reclamation bond associated with such released permits shall be retained by the commission until presentation to the commission of satisfactory evidence that:

(1) The operator has complied with sections 260.226 and 260.227, and the regulations promulgated thereunder, pertaining to closure and postclosure plans and financial assurance instruments; and

(2) The operator has commenced operation of the solid waste disposal area or sanitary landfill as those terms are defined in chapter 260.

6. Notwithstanding the provisions of subsection 1 of this section, any political subdivision which uses its own personnel and equipment or any private individual for personal use may conduct in-stream gravel operations without obtaining from the commission a permit to conduct such an activity.

7. Any person filing a complaint of an alleged violation of this section with the department shall identify themself by name and telephone number, provide the date and location of the violation, and provide adequate information, as determined by the department, that there has been a violation. Any records, statements, or communications submitted by any person to the department relevant to the complaint shall remain confidential and used solely by the department to investigate such alleged violation.

(L. 1971 H.B. 519 § 5, A.L. 1990 H.B. 1584, A.L. 2001 H.B. 453, A.L. 2009 H.B. 246, A.L. 2014 S.B. 642)



Section 444.771 Limitation on permits near an accredited school.

Effective 11 Jul 2011, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.771. Limitation on permits near an accredited school. — Notwithstanding any other provision of law to the contrary, the commission and the department shall not issue any permits under this chapter or under chapters 643 or 644 to any person whose mine plan boundary is within one thousand feet of any real property where an accredited school has been located for at least five years prior to such application for permits made under these provisions, except that the provisions of this section shall not apply to any request for an expansion to an existing mine or to any underground mining operation.

(L. 2011 H.B. 89)

Effective 7-11-11

CROSS REFERENCE:

Nonseverability clause, 640.099



Section 444.772 Permit — application, contents, fees — amendment, how made — successor operator, duties of — fees expire, when.

Effective 28 Aug 2014

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.772. Permit — application, contents, fees — amendment, how made — successor operator, duties of — fees expire, when. — 1. Any operator desiring to engage in surface mining shall make written application to the director for a permit.

2. Application for permit shall be made on a form prescribed by the commission and shall include:

(1) The name of all persons with any interest in the land to be mined;

(2) The source of the applicant's legal right to mine the land affected by the permit;

(3) The permanent and temporary post office address of the applicant;

(4) Whether the applicant or any person associated with the applicant holds or has held any other permits pursuant to sections 444.500 to 444.790, and an identification of such permits;

(5) The written consent of the applicant and any other persons necessary to grant access to the commission or the director to the area of land affected under application from the date of application until the expiration of any permit granted under the application and thereafter for such time as is necessary to assure compliance with all provisions of sections 444.500 to 444.790 or any rule or regulation promulgated pursuant to them. Permit applications submitted by operators who mine an annual tonnage of less than ten thousand tons shall be required to include written consent from the operator to grant access to the commission or the director to the area of land affected;

(6) A description of the tract or tracts of land and the estimated number of acres thereof to be affected by the surface mining of the applicant for the next succeeding twelve months; and

(7) Such other information that the commission may require as such information applies to land reclamation.

3. The application for a permit shall be accompanied by a map in a scale and form specified by the commission by regulation.

4. The application shall be accompanied by a bond, security or certificate meeting the requirements of section 444.778, a geologic resources fee authorized under section 256.700, and a permit fee approved by the commission not to exceed one thousand dollars. The commission may also require a fee for each site listed on a permit not to exceed four hundred dollars for each site. If mining operations are not conducted at a site for six months or more during any year, the fee for such site for that year shall be reduced by fifty percent. The commission may also require a fee for each acre bonded by the operator pursuant to section 444.778 not to exceed twenty dollars per acre. If such fee is assessed, the per-acre fee on all acres bonded by a single operator that exceed a total of two hundred acres shall be reduced by fifty percent. In no case shall the total fee for any permit be more than three thousand dollars. Permit and renewal fees shall be established by rule, except for the initial fees as set forth in this subsection, and shall be set at levels that recover the cost of administering and enforcing sections 444.760 to 444.790, making allowances for grants and other sources of funds. The director shall submit a report to the commission and the public each year that describes the number of employees and the activities performed the previous calendar year to administer sections 444.760 to 444.790. For any operator of a gravel mining operation where the annual tonnage of gravel mined by such operator is less than five thousand tons, the total cost of submitting an application shall be three hundred dollars. The issued permit shall be valid from the date of its issuance until the date specified in the mine plan unless sooner revoked or suspended as provided in sections 444.760 to 444.790. Beginning August 28, 2007, the fees shall be set at a permit fee of eight hundred dollars, a site fee of four hundred dollars, and an acre fee of ten dollars, with a maximum fee of three thousand dollars. Fees may be raised as allowed in this subsection after a regulation change that demonstrates the need for increased fees.

5. An operator desiring to have his or her permit amended to cover additional land may file an amended application with the commission. Upon receipt of the amended application, and such additional fee and bond as may be required pursuant to the provisions of sections 444.760 to 444.790, the director shall, if the applicant complies with all applicable regulatory requirements, issue an amendment to the original permit covering the additional land described in the amended application.

6. An operation may withdraw any land covered by a permit, excepting affected land, by notifying the commission thereof, in which case the penalty of the bond or security filed by the operator pursuant to the provisions of sections 444.760 to 444.790 shall be reduced proportionately.

7. Where mining or reclamation operations on acreage for which a permit has been issued have not been completed, the permit shall be renewed. The operator shall submit a permit renewal form furnished by the director for an additional permit year and pay a fee equal to an application fee calculated pursuant to subsection 4 of this section, but in no case shall the renewal fee for any operator be more than three thousand dollars. For any operator involved in any gravel mining operation where the annual tonnage of gravel mined by such operator is less than five thousand tons, the permit as to such acreage shall be renewed by applying on a permit renewal form furnished by the director for an additional permit year and payment of a fee of three hundred dollars. Upon receipt of the completed permit renewal form and fee from the operator, the director shall approve the renewal. With approval of the director and operator, the permit renewal may be extended for a portion of an additional year with a corresponding prorating of the renewal fee.

8. Where one operator succeeds another at any uncompleted operation, either by sale, assignment, lease or otherwise, the commission may release the first operator from all liability pursuant to sections 444.760 to 444.790 as to that particular operation if both operators have been issued a permit and have otherwise complied with the requirements of sections 444.760 to 444.790 and the successor operator assumes as part of his or her obligation pursuant to sections 444.760 to 444.790 all liability for the reclamation of the area of land affected by the former operator.

9. The application for a permit shall be accompanied by a plan of reclamation that meets the requirements of sections 444.760 to 444.790 and the rules and regulations promulgated pursuant thereto, and shall contain a verified statement by the operator setting forth the proposed method of operation, reclamation, and a conservation plan for the affected area including approximate dates and time of completion, and stating that the operation will meet the requirements of sections 444.760 to 444.790, and any rule or regulation promulgated pursuant to them.

10. At the time that a permit application is deemed complete by the director, the operator shall publish a notice of intent to operate a surface mine in any newspaper qualified pursuant to section 493.050 to publish legal notices in any county where the land is located. If the director does not respond to a permit application within forty-five calendar days, the application shall be deemed to be complete. Notice in the newspaper shall be posted once a week for four consecutive weeks beginning no more than ten days after the application is deemed complete. The operator shall also send notice of intent to operate a surface mine by certified mail to the governing body of the counties or cities in which the proposed area is located, and to the last known addresses of all record landowners whose property is:

(1) Within two thousand six hundred forty feet, or one-half mile from the border of the proposed mine plan area; and

(2) Adjacent to the proposed mine plan area, land upon which the mine plan area is located, or adjacent land having a legal relationship with either the applicant or the owner of the land upon which the mine plan area is located.

­­

­

11. The director may approve a permit application or permit amendment whose operation or reclamation plan deviates from the requirements of sections 444.760 to 444.790 if it can be demonstrated by the operator that the conditions present at the surface mining location warrant an exception. The criteria accepted for consideration when evaluating the merits of an exception or variance to the requirements of sections 444.760 to 444.790 shall be established by regulations.

*12. Fees imposed pursuant to this section shall become effective August 28, 2007, and shall expire on December 31, 2018. No other provisions of this section shall expire.

(L. 1971 H.B. 519 § 6, A.L. 1984 H.B. 1162, A.L. 1990 H.B. 1584, A.L. 1992 H.B. 1732, A.L. 2001 H.B. 453, A.L. 2007 S.B. 54, A.L. 2013 H.B. 28 merged with H.B. 650, A.L. 2014 H.B. 1201 merged with S.B. 642)

*Fees expire 12-31-18



Section 444.773 Director to investigate applications — decision to issue or deny — denial of permit, appeal, procedure — commission to issue decision.

Effective 28 Aug 2015

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.773. Director to investigate applications — decision to issue or deny — denial of permit, appeal, procedure — commission to issue decision. — 1. All applications for a permit shall be filed with the director, who shall promptly investigate the application and make a decision within six weeks after completion of the process provided in subsection 10 of section 444.772 to issue or deny the permit. If the director determines that the application has not fully complied with the provisions of section 444.772 or any rule or regulation promulgated pursuant to that section, the director may seek additional information from the applicant before making a decision to issue or deny the permit. The director shall consider any public comments when making the decision to issue or deny the permit. In issuing a permit, the director may impose reasonable conditions consistent with the provisions of sections 444.760 to 444.790. The director's decision shall be deemed to be the decision of the director of the department of natural resources and shall be subject to appeal to the administrative hearing commission as provided by sections 640.013 and 621.250.

2. Whenever a surface mining operation permit provided under section 444.772 is issued, denied, suspended, or revoked by the department of natural resources, any aggrieved person, by petition filed with the administrative hearing commission within thirty days of the decision, may appeal such decision as provided by sections 621.250 and 640.013. For purposes of an appeal, the administrative hearing commission may consider, based on competent and substantial scientific evidence on the record, whether an interested party's health, safety or livelihood will be unduly impaired by the issuance, denial, suspension, or revocation of the permit. The administrative hearing commission may also consider, based on competent and substantial scientific evidence on the record, whether the operator has demonstrated, during the five-year period immediately preceding the date of the permit application, a pattern of noncompliance at other locations in Missouri that suggests a reasonable likelihood of future acts of noncompliance. In determining whether a reasonable likelihood of noncompliance will exist in the future, the administrative hearing commission may look to past acts of noncompliance in Missouri, but only to the extent they suggest a reasonable likelihood of future acts of noncompliance. Such past acts of noncompliance in Missouri, in and of themselves, are an insufficient basis to suggest a reasonable likelihood of future acts of noncompliance. In addition, such past acts shall not be used as a basis to suggest a reasonable likelihood of future acts of noncompliance unless the noncompliance has caused or has the potential to cause, a risk to human health or to the environment, or has caused or has potential to cause pollution, or was knowingly committed, or is defined by the United States Environmental Protection Agency as other than minor. If a hearing petitioner demonstrates or the administrative hearing commission finds either present acts of noncompliance or a reasonable likelihood that the permit seeker or the operations of associated persons or corporations in Missouri will be in noncompliance in the future, such a showing will satisfy the noncompliance requirement in this subsection. In addition, such basis must be developed by multiple noncompliances of any environmental law administered by the Missouri department of natural resources at any single facility in Missouri that resulted in harm to the environment or impaired the health, safety or livelihood of persons outside the facility. For any permit seeker that has not been in business in Missouri for the past five years, the administrative hearing commission may review the record of noncompliance in any state where the applicant has conducted business during the past five years. The administrative hearing commission shall issue a recommended decision to the commission on permit issuance, denial, suspension, or revocation. The commission shall issue its own decision, based on the appeal, for permit issuance, denial, suspension, or revocation. If the commission changes a finding of fact or conclusion of law made by the administrative hearing commission, or modifies or vacates the decision recommended by the administrative hearing commission, it shall issue its own decision, which shall include findings of fact and conclusions of law. The commission shall mail copies of its final decision to the parties to the appeal or their counsel of record. The commission's decision shall be subject to judicial review pursuant to chapter 536, except that the court of appeals district with territorial jurisdiction coextensive with the county where the mine is located or is to be located shall have original jurisdiction. No judicial review shall be available until and unless all administrative remedies are exhausted.

(L. 1990 H.B. 1584, A.L. 2001 H.B. 453, A.L. 2011 H.B. 89, A.L. 2014 H.B. 1201 merged with S.B. 642, A.L. 2015 H.B. 92)

CROSS REFERENCE:

Nonseverability clause, 640.099



Section 444.774 Reclamation requirements and conditions.

Effective 28 Aug 2009

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.774. Reclamation requirements and conditions. — 1. Every operator to whom a permit is issued pursuant to the provisions of sections 444.760 to 444.790 may engage in surface mining upon the lands described in the permit upon the performance of and subject to the following requirements with respect to such lands:

(1) All ridges and peaks of overburden created by surface mining, except areas meeting the qualifications of subdivision (4) of this subsection, or where washing, cleaning or retaining ponds and reservoirs may be formed under subdivision (2) of this subsection, shall be graded to a rolling topography traversable by farm machinery, but such slopes need not be reduced to less than the original grade of that area prior to mining, and the slope of the ridge of overburden resulting from a box cut need not be reduced to less than twenty-five degrees from horizontal whenever the same cannot be practically incorporated into the land reclaimed for wildlife purposes pursuant to subdivision (4) of this subsection. In surface mining the operator shall remove all debris and materials not allowed by the reclamation plan before the bond or any portion thereof may be released;

(2) As a means of controlling damaging erosion, the director may require the operator to construct terraces or use such other measures and techniques as are necessary to control soil erosion and siltation on reclaimed land. Such erosion control measures and techniques may also be required on overburden stockpiles if the erosion is causing environmental damage outside the permit area. In determining the grading requirements to restore barite pit areas, the sidewalls of the excavation shall be graded to a point where it blends with the surrounding countryside, but in no case should the contour be such that erosion and siltation be increased;

(3) In the surface mining of tar sands, the operator shall recover and collect all spent sands and other refuse yielded from the processing of tar sands, whether such spent sands and refuse are produced at the surface mine or elsewhere, in the manner prescribed by the commission as conditions of the permit, and shall finally dispose of such spent sands and refuse in the manner prescribed by the commission as conditions of the permit and in accordance with the provisions of sections 444.760 to 444.790;

(4) Up to and including twenty-five percent of the total acreage to be reclaimed each year need not be graded to a rolling topography if the land is reclaimed for wildlife purposes as required by the commission, except that all peaks and ridges shall be leveled off to a minimum width of thirty feet or one-half the diameter of the base of the pile at the original ground surface whichever is less;

(5) Surface mining operations that remove and do not replace the lateral support shall not, unless mutually agreed upon by the operator and the adjacent property owner, remove the lateral support in the vicinity of any established right-of-way line of any public road, street or highway closer than a distance equal to twenty-five feet plus one and one-half times the depth of the unconsolidated material from such right-of-way line to the beginning of the excavation; except that, unless granted a variance by the commission, the minimum distance is fifty feet. The provisions of this subdivision shall apply to all existing surface mining operations beginning August 28, 1990, except as provided in subsection 3 of section 444.770;

(6) If surface mining is or has been conducted up to the minimum distance as defined in subdivision (5) of this subsection along an established right-of-way line of any public road, street or highway, a barrier or berm of adequate height shall be placed or constructed along the perimeter of the excavation. Adequate height shall mean a height of no less than three feet. Such barriers or berms shall not be required if barriers, berms or guardrails already exist on the adjoining right-of-way. Barriers or berms of adequate height may also be required by the commission when surface mining is or has been conducted up to the minimum distance as defined in subdivision (5) of this subsection along other property lines, but only as necessary to mitigate serious and obvious threats to public safety;

(7) The operator may construct earth dams to form lakes in pits resulting from the final cut in a mining area; except that, the formation of the lakes shall not interfere with underground or other mining operations or damage adjoining property and shall comply with the requirements of subdivision (8) of this subsection;

(8) The operator shall cover the exposed face of a mineral seam where acid-forming materials are present to a depth of not less than two feet with earth that will support plant life or with a permanent water impoundment, terraced or otherwise so constructed as to prevent a constant inflow of water from any stream and to prevent surface water from flowing into such impoundment in such amounts as will cause runoff or spillage from said impoundment in a volume which will cause kills of fish or animals downstream. The operator shall cover an exposed deposit of tar sands, including an exposed face thereof, to a depth of not less than two feet with earth that will support plant life, and in addition may cover such deposit or face with a permanent water impoundment as provided above; however, no water impoundment shall be so constructed as to allow a permanent layer of oil or other hydrocarbon to collect on the surface of such impoundment in an amount which will adversely affect fish, wildfowl and other wildlife in or upon such impoundment;

(9) The operator shall reclaim all affected lands except as otherwise provided in sections 444.760 to 444.790. The operator shall determine on company-owned land, and with the landowners on leased land for leases that are entered into after August 28, 1990, which parts of the affected land shall be reclaimed for forest, pasture, crop, horticultural, homesite, recreational, industrial or other use including food, shelter, and ground cover for wildlife;

(10) The operator, with the approval of the commission, shall sow, set out or plant upon the affected land, seeds, plants, cuttings of trees, shrubs, grasses or legumes. The plantings or seedings shall be appropriate to the type of reclamation designated by the operator on company-owned land and with the owner on leased land for leases entered into after August 28, 1990, and shall be based upon sound agronomic and forestry principles;

(11) Surface mining operations conducted in the flood plains of streams and rivers, and subject to periodic flooding, may be exempt from the grading requirements contained in this section if it can be demonstrated to the commission that such operations will be unsafe to pursue or ineffective in achieving reclamation required in this section because of the periodic flooding;

(12) Such other requirements as the commission may prescribe by rule or regulation to conform with the purposes and requirements of sections 444.760 to 444.790.

2. An operator shall commence the reclamation of the area of land affected by its operation as soon as possible after the completion of surface mining of viable mineral reserves in any portion of the permit area in accordance with the plan of reclamation required by subsection 9 of section 444.772, the rules and regulations of the commission, and the conditions of the permit. Grading shall be completed within twelve months after mining of viable mineral reserves is complete in that portion of the permit area based on the operator's prior mining practices at that site. Mining shall not be deemed complete if the operator can provide credible evidence to the director that viable mineral reserves are present. The seeding and planting of supporting vegetation, as provided in the reclamation plan, shall be completed within twenty-four months after with mining has been completed survival of such supporting vegetation by the second growing season.

3. With the approval of the director, the operator may substitute for all or any part of the affected land to be reclaimed an equal number of acres of land previously mined and not reclaimed. If any area is so substituted the operator shall submit a map and reclamation plan of the substituted area, and this map and reclamation plan shall conform to all requirements with respect to other maps and reclamation plan required by section 444.772. The operator shall be relieved of all obligations pursuant to sections 444.760 to 444.790 with respect to the land for which substitution has been permitted. On leased land, the landowner shall grant written approval to the operator for substitutions made pursuant to this subsection.

4. The operator shall file a report with the commission within sixty days after the date of expiration of a permit stating the exact number of acres of land affected by the operation, the extent of the reclamation already accomplished, and such other information as may be required by the commission.

5. The operator shall ensure that all affected land where vegetation is to be reestablished is covered with enough topsoil or other approved material in order to provide a proper rooting medium. No topsoil or other approved material is required to be placed on areas described in subdivision (4) of subsection 1 of this section or on any areas to be reclaimed for industrial uses as specified in the reclamation plan.

6. The commission may grant such additional time for meeting with the completion dates required by sections 444.760 to 444.790 as are necessary due to an act of God, war, strike, riot, catastrophe, or other good cause shown.

(L. 1971 H.B. 519 § 7, A.L. 1990 H.B. 1584, A.L. 2001 H.B. 453, A.L. 2009 H.B. 246)



Section 444.775 Release of bond, conditions — petition, hearing — administrative review.

Effective 28 Aug 2001

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.775. Release of bond, conditions — petition, hearing — administrative review. — 1. Prior to release of the bond or any portion thereof, application shall be made by the operator to the commission, either with the completion of the report referred to in section 444.774 or subsequent to such report, for release of the bond.

2. The commission shall cause to have investigated the status of reclamation on land for which a release application has been filed.

3. If the director or the commission determines that the bond, or any portion thereof, should be released, an order may be so issued without hearing. If an owner of the land that has been affected by surface mining files a petition in opposition to the release of the bond within thirty days of the receipt date of the application for release, a hearing may be held, if the bond release criteria does not meet permit standards. A hearing may also be held if the director, within thirty days of the receipt date of the application for release, recommends denial of the application following its investigation. In such cases, the commission may hold a hearing as provided in section 444.789 and enter such order as shall be appropriate.

4. If the commission determines that the bond or any portion thereof should not be released, the commission shall issue an order to that effect with the reasons for the order and shall give notice to the operator. A hearing shall be held by the commission as provided in section 444.789 if requested by the operator within thirty days of the date of notice of the order. At such hearing burden of proof shall be on the operator. After hearing, the commission shall enter such order as shall be appropriate and shall give notice to the operator.

5. All final decisions or orders of the commission shall be subject to judicial review as provided for in chapter 536. No judicial review shall be available, however, until and unless all administrative remedies are exhausted.

(L. 1990 H.B. 1584, A.L. 2001 H.B. 453)



Section 444.777 Entry upon lands and inspection by commission members — warrants to issue.

Effective 28 Aug 2001

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.777. Entry upon lands and inspection by commission members — warrants to issue. — Commission members and authorized representatives of the commission may at all reasonable times enter upon any lands that have been or are being surface mined for the purpose of inspection to determine whether the provisions of sections 444.760 to 444.790 have been complied with. No person shall refuse entry or access requested for purposes of inspection, to any member of the commission or authorized representative who presents appropriate credentials, nor obstruct or hamper any such person in carrying out the inspection. A suitably restricted search warrant, describing the place to be searched and showing probable cause in writing and upon written oath or affirmation by any member of the commission or authorized representative, shall be issued by any circuit judge or associate circuit judge in the county where the search is to be made.

(L. 1990 H.B. 1584, A.L. 2001 H.B. 453)



Section 444.778 Bond — form — amount — duration — forfeiture — power of reclamation.

Effective 28 Aug 2001

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.778. Bond — form — amount — duration — forfeiture — power of reclamation. — 1. Any bond herein provided to be filed with the commission by the operator shall be in such form as the director prescribes, payable to the state of Missouri, conditioned that the operator shall faithfully perform all requirements of sections 444.760 to 444.790 and comply with all rules of the commission made in accordance with the provisions of sections 444.760 to 444.790. The bond shall be signed by the operator as principal, and by a good and sufficient corporate surety, licensed to do business in this state, as surety. The operator shall file with the commission a bond payable to the state of Missouri with surety in the penal sum of eight thousand dollars for each permit up to eight acres and five hundred dollars for each acre thereafter that is to be mined. In addition, for each acre or portion thereof where topsoil has been removed from the site, an additional bond of four thousand five hundred dollars per acre shall be posted with the commission for each acre or portion thereof which will be revegetated, conditioned upon the faithful performance of the requirements set forth in sections 444.760 to 444.790 and of the rules and regulations of the commission. In lieu of a surety bond, the operator may furnish a bond secured by a personal certificate of deposit or irrevocable letter of credit in an amount equal to that of the required surety bond on conditions as prescribed by the commission. For any operator involved in any gravel mining operation where the annual tonnage of gravel mined by such operator is less than five thousand tons, such operator shall deposit a bond with the commission in the penal sum of five hundred dollars for each acre or portion thereof of land proposed thereafter by the operator to be subjected to surface mining for the mining permit year.

2. The bond shall remain in effect until the mined acreages have been reclaimed, approved and released by the commission. Forfeiture of such bond may be cause for denial of future permit applications.

3. A bond filed as above prescribed shall not be cancelled by the surety except after not less than ninety days' notice to the commission and, in any case, not as to the acreage affected prior to the expiration of the notice period.

4. If the license to do business in this state of any surety upon a bond filed with the commission pursuant to sections 444.760 to 444.790 shall be suspended, revoked, or cancelled, or if the surety should act to cancel the bond, the operator, within sixty days after receiving notice thereof from the commission, shall substitute for such surety a good and sufficient corporate surety licensed to do business in this state or a bond secured by a certificate of deposit. Upon failure of the operator to make substitution of surety as herein provided, the commission shall have the right to suspend the permit of the operator until such substitution has been made.

5. The commission shall give written notice to the operator of any violation of sections 444.760 to 444.790 or noncompliance with any of the rules and regulations promulgated by the commission hereunder and if corrective measures, approved by the commission, are not commenced within ninety days, the commission may proceed as provided in section 444.782 to request forfeiture of the bond.

6. The commission shall have the power to reclaim, in keeping with the provisions of sections 444.760 to 444.790, any affected land with respect to which a bond has been forfeited. The commission and any other agency and any contractor under a contract with the commission shall have reasonable right of access to the land affected to carry out such reclamation. The operator shall also have the right of access to the land affected to carry out such reclamation and shall notify the landowner on lease holdings that such right exists.

7. Whenever an operator shall have completed all requirements pursuant to the provisions of sections 444.760 to 444.790 as to any affected land, he or she shall notify the commission thereof. If the commission determines that the operator has completed the requirements, the commission shall release the operator from further obligations regarding the affected land and the penalty of the bond shall be reduced proportionately.

(L. 1971 H.B. 519 § 9, A.L. 1990 H.B. 1584, A.L. 1993 H.B. 312 & 257, A.L. 2001 H.B. 453)



Section 444.782 Attorney general to represent commission, when — hearings on bond forfeiture, notice.

Effective 28 Aug 2001

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.782. Attorney general to represent commission, when — hearings on bond forfeiture, notice. — The attorney general, upon request of the commission, shall institute proceedings to have the bond of the operator forfeited for violation by the operator of any of the provisions of sections 444.760 to 444.790. Before making such request of the attorney general, the commission shall notify the operator in writing of the alleged violation or noncompliance and shall afford the operator the right to appear before the commission at a hearing to be held not less than thirty days after the receipt of such notice by the operator. At the hearing the operator may present for the consideration of the commission, statements, documents and other information with respect to the alleged violation. After the conclusion of the hearing, the commission shall either withdraw the notice of violation or shall request the attorney general to institute proceedings to have the bond of the operator forfeited as to the land involved.

(L. 1971 H.B. 519 § 11, A.L. 1990 H.B. 1584, A.L. 2001 H.B. 453)



Section 444.784 Commission rules and regulations authorized — delegation of authority — forfeiture funds, where expended.

Effective 28 Aug 2001

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.784. Commission rules and regulations authorized — delegation of authority — forfeiture funds, where expended. — The commission may adopt and promulgate reasonable rules and regulations respecting the administration of sections 444.760 to 444.790. Any act authorized to be done by the director may be performed by any employee of the commission when designated by the director. All forfeitures collected after January 1, 1972, as provided in sections 444.760 to 444.790, shall be expended to reclaim and rehabilitate land affected in accordance with the provisions of sections 444.760 to 444.790. Insofar as is reasonably practicable, the funds shall be expended upon the lands for which the permit was issued and for which the bond was given.

(L. 1971 H.B. 519 § 12, A.L. 1990 H.B. 1584, A.L. 2001 H.B. 453)

CROSS REFERENCE:

Rules, procedure for making and rescinding, Chap. 536



Section 444.786 Operation without permit prohibited, penalty.

Effective 28 Aug 2001

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.786. Operation without permit prohibited, penalty. — Any person required by sections 444.760 to 444.790 to have a permit who engages in the mining of minerals without previously securing a permit to do so as prescribed by sections 444.760 to 444.790, is guilty of a misdemeanor, and upon conviction thereof shall be fined not less than fifty dollars nor more than one thousand dollars. Each day of operation without the permit required by sections 444.760 to 444.790 will be deemed a separate violation.

(L. 1971 H.B. 519 § 13, A.L. 1990 H.B. 1584, A.L. 2001 H.B. 453)



Section 444.787 Investigation by commission, attorney general to file suit — formal complaint procedure.

Effective 28 Aug 2001

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.787. Investigation by commission, attorney general to file suit — formal complaint procedure. — 1. The commission shall investigate surface mining operations in the state of Missouri. If the investigations show that surface mining is being or is going to be conducted without a permit in violation of sections 444.760 to 444.790 or in violation of any revocation order, and the commission has not issued a variance, the commission shall request the attorney general to file suit in the name of the state of Missouri for an injunction and civil penalties not to exceed one thousand dollars per day for each day, or part thereof, the violation has occurred. Suit may be filed either in the county where the violation occurs or in Cole County.

2. If the investigation shows that a surface mining operation for which a permit has been issued is being conducted contrary to or in violation of any provision of sections 444.760 to 444.790 or any rule or regulation promulgated by the commission or any condition imposed on the permit or any condition of the bond, the director may by conference, conciliation and persuasion endeavor to eliminate the violation. If the violation is not eliminated, the director shall provide to the operator by registered mail a notice describing the nature of the violation, corrective measures to be taken to abate the violation, and the time period for abatement. Within fifteen days of receipt of this notice the operator may request an informal conference with the director to contest the notice. The director may modify, vacate or enforce the notice and shall provide notice to the operator of his action within thirty days of the informal conference. If the operator fails to comply with the notice, as amended by the director, in the time prescribed within the notice, the director shall file a formal complaint with the commission for suspension or revocation of the permit, and for forfeiture of bond, or for appropriate corrective measures. When the director files a formal complaint, the commission shall cause to have issued and served upon the person complained against a written notice together with a copy of the formal complaint, which shall specify the provision of sections 444.760 to 444.790 or the rule or regulation or the condition of the permit or of the bond of which the person is alleged to be in violation, a statement of the manner in, and the extent to which, the person is alleged to be in violation. The person complained against may, within fifteen days of receipt of the complaint, request a hearing before the commission. Such hearing shall be conducted in accordance with the provisions of section 444.789.

3. After due consideration of the hearing record, or upon failure of the operator to request a hearing by the date specified in the complaint, the commission shall issue and enter such final order and make such final determination as it shall deem appropriate under the circumstances. Included in such order and determination may be the revocation of any permit and to cease and desist operations. The commission shall immediately notify the respondent of its decision in writing by certified mail.

4. Any final order or determination or other final action by the commission shall be approved in writing by at least four members of the commission. The commission shall not issue any permit to any person who has had a permit revoked until the violation that caused the revocation is corrected to the satisfaction of the commission. Any final order of the commission can be appealed in accordance with chapter 536.

(L. 1990 H.B. 1584, A.L. 1991 S.B. 45, A.L. 2001 H.B. 453)



Section 444.788 Civil action.

Effective 28 Aug 2001

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.788. Civil action. — In the event the commission determines that any provisions of sections 444.760 to 444.790, rules and regulations promulgated thereunder, permits issued, conditions of the bond, or any final order or determination made by the commission or the director is being violated, the commission may, either after judicial review or simultaneously with judicial review, cause to have instituted a civil action, either in the county where the violation occurs or in Cole County, for injunctive relief, for collection of the civil penalty and for forfeiture of bond. The attorney general shall bring such action, at the request of the commission, in the name of the state of Missouri.

(L. 1990 H.B. 1584, A.L. 2001 H.B. 453)



Section 444.789 Administrative procedure — inapplicability to public meetings.

Effective 28 Aug 2001

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.789. Administrative procedure — inapplicability to public meetings. — 1. Any hearing pursuant to this section shall be of record and shall be a contested case.

2. Parties to such a hearing may make oral argument, introduce testimony and evidence, and cross-examine witnesses.

3. The hearing shall be before the commission or the chairman of the commission may designate one commission member as hearing officer, or may appoint a member in good standing of the Missouri Bar as hearing officer to hold the hearing and make recommendations to the commission, but the commission shall make the final decision thereon and any member participating in the decision shall review the record before making the decision.

4. In any such hearing any member of the commission may issue in the name of the commission notice of hearing and subpoenas as provided for in section 536.077.

5. The rules of discovery that apply to any civil case shall apply to hearings held by the commission.

6. The administrative procedures in this section shall not apply to the public meetings pursuant to section 444.773.

(L. 1990 H.B. 1584, A.L. 2001 H.B. 453)



Section 444.790 Administrative penalties — not to be assessed for minor violation, definition — amount set by rule, limitation — payment when — appeal, effect — surcharge due when — unpaid penalty, collection — time limitation to assess violation — judicial appeal — civil action, effect, exception — habitual violator, defined.

Effective 28 Aug 1991

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.790. Administrative penalties — not to be assessed for minor violation, definition — amount set by rule, limitation — payment when — appeal, effect — surcharge due when — unpaid penalty, collection — time limitation to assess violation — judicial appeal — civil action, effect, exception — habitual violator, defined. — 1. In addition to any other remedy provided by law, upon a determination by the director that a provision of sections 444.760 to 444.789 or a standard, limitation, order, rule or regulation promulgated pursuant thereto, or a term or* condition of any permit has been violated, the director may issue an order assessing an administrative penalty upon the violator. The penalty shall not be imposed until the director has sought to eliminate the violations through conference, conciliation and persuasion and shall not be imposed for minor violations of sections 444.760 to 444.789 or minor violations of any standard, limitation, order, rule or regulation promulgated pursuant to sections 444.760 to 444.789 or minor violations of any term or condition of a permit issued pursuant to sections 444.760 to 444.789. The commission shall define by rule and regulation the term "minor violation".

2. The commission shall promulgate rules and regulations for the assessment of administrative penalties. The amount of the administrative penalty assessed per day of violation for each violation under this section shall not exceed the amount of the civil penalty specified in section 444.787. Such rules shall reflect the criteria used for the administrative penalty matrix as provided for in the Resource Conservation and Recovery Act, 42 U.S.C. 6928(a), Section 3008(a) and the harm or potential harm which the violation causes, or may cause, the violator's previous compliance record, and any other factors which the department may reasonably deem relevant. An administrative penalty shall be paid within sixty days from the date of issuance of the order assessing the penalty. Any person subject to an administrative penalty may appeal to the commission. Any appeal will stay the due date of such administrative penalty until the appeal is resolved. Any person who fails to pay an administrative penalty by the final due date shall be liable to the state for a surcharge of fifteen percent of the penalty plus ten percent per annum on any amounts owed. Any administrative penalty paid pursuant to this section shall be placed in the state treasury and credited to the general revenue fund. An action may be brought in the appropriate circuit court to collect any unpaid administrative penalty, and for attorney's fees and costs incurred directly in the collection thereof.

3. An administrative penalty shall not be increased in those instances where department action, or failure to act, has caused a continuation of the violation that was a basis for the penalty. Any administrative penalty must be assessed within two years following the department's initial discovery of such alleged violation, or from the date the department in the exercise of ordinary diligence should have discovered such alleged violation.

4. Any final order imposing an administrative penalty is subject to judicial review upon the filing of a petition pursuant to section 536.100 by any person subject to the administrative penalty; however, either party may require that the judicial appeal is tried as a trial de novo in the circuit court of the jurisdiction where the violation occurred.

5. The state may elect to assess an administrative penalty, or, in lieu thereof, to request that the attorney general or prosecutor file an appropriate legal action seeking a civil penalty in the appropriate circuit court. The assessment of an administrative penalty shall preclude the assessment of a monetary penalty for the same violation by the attorney general and the judicial assessment of a civil penalty for the same violation except that this limitation shall not apply to persons who** the department has determined *** have habitually violated the requirements of the Missouri land reclamation law, the land reclamation laws of other states or federal laws pertaining to land reclamation. The commission shall promulgate rules and regulations to provide further clarification of a habitual violator under this subsection.

(L. 1991 S.B. 45)

*Word "of" appears in original rolls.

**Word "whom" appears in original rolls.

***Word "to" appears here in original rolls.



Section 444.800 Citation of law — legislative intent declared — rules and regulations authorized, procedure.

Effective 28 Aug 1995

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.800. Citation of law — legislative intent declared — rules and regulations authorized, procedure. — 1. This law, sections 444.800 to 444.940, may be known and cited as the "Surface Coal Mining Law".

2. The general assembly finds and declares that:

(1) Extraction of coal from the earth can be accomplished by various methods of mining, including surface mining;

(2) Coal mining operations presently contribute significantly to the state's energy requirements;

(3) Many surface mining operations result in disturbances of surface areas that burden and adversely affect the public welfare by destroying or diminishing the utility of land for commercial, industrial, residential, recreational, agricultural, and forestry purposes, by causing erosion and landslides, by contributing to floods, by polluting the water, by destroying fish and wildlife habitats, by impairing natural beauty, by damaging the property of citizens, by creating hazards dangerous to life and property by degrading the quality of life in local communities, and by counteracting governmental programs and efforts to conserve soil, water, and other natural resources;

(4) The expansion of coal mining to meet energy needs makes even more urgent the establishment of appropriate standards to minimize damage to the environment and to productivity of the soil and to protect the health and safety of the public; and

(5) Surface mining and reclamation technology are now developed so that effective and reasonable regulation of surface coal mining operations is an appropriate and necessary means to minimize so far as practicable the adverse social, economic, and environmental effects of such mining operations.

3. Therefore, it is the purpose of this law to:

(1) Provide such regulation and control of surface coal mining as to minimize or prevent its injurious effects on the people and resources of the state;

(2) Assure that the rights of surface landowners and other persons with a legal interest in the land or appurtenances thereto are fully protected from such operations;

(3) Assure that surface coal mining operations are not conducted where reclamation is not feasible;

(4) Assure that surface coal mining operations are so conducted as to protect the environment;

(5) Assure that adequate procedures are undertaken to reclaim surface areas as contemporaneously as possible with the surface coal mining operations;

(6) Assure that the coal supply essential to the state's energy requirements, and to its economic and social well-being is provided and strike a balance between protection of the environment and agricultural productivity and the need for coal as an essential source of energy;

(7) Promote the reclamation of mined areas left without adequate reclamation prior to August 3, 1977, and which continue, in their unreclaimed condition, to substantially degrade the quality of the environment, prevent or damage the beneficial use of land or water resources, or endanger the health or safety of the public;

(8) Assure that appropriate procedures are provided for the public participation in the development, revision, and enforcement of regulations, standards, reclamation plans, or programs.

4. To that end, the commission is directed to rigidly enforce this law and to adopt whatever rules and regulations necessary to accomplish these purposes, but such rules and regulations shall be no more stringent than the comparable federal regulations promulgated by the Office of Surface Mining Reclamation and Enforcement under P.L. 95-87, the Federal Surface Coal Mining Control and Reclamation Act of 1977, unless it can be affirmatively shown that such more stringent rule or regulation is essential to the proper administration and enforcement of this law.

(L. 1979 H.B. 459, A.L. 1987 H.B. 669, A.L. 1995 S.B. 3)



Section 444.805 Definitions.

Effective 28 Aug 2014

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.805. Definitions. — As used in this law, unless the context clearly indicates otherwise, the following words and terms mean:

(1) "Approximate original contour", that surface configuration achieved by backfilling and grading of the mined area so that the reclaimed area, including any terracing or access roads, closely resembles the general surface configuration of the land prior to mining and blends into and complements the drainage pattern of the surrounding terrain, with all highwalls and spoil piles eliminated; water impoundments may be permitted where the commission determines that they are in compliance with subdivision (8) of subsection 2 of section 444.855;

(2) "Coal preparation area", that portion of the permitted area used for the beneficiation of raw coal and structures related to the beneficiation process such as the washer, tipple, crusher, slurry pond or ponds, gob pile and all waste material directly connected with the cleaning, preparation and shipping of coal, but does not include subsurface coal waste disposal areas;

(3) "Coal preparation area reclamation", the reclamation of the coal preparation area by disposal or burial or both of coal waste according to the approved reclamation plan, the replacement of topsoil, and initial seeding;

(4) "Commission", the Missouri mining commission created by section 444.520;

(5) "Director", the staff director of the Missouri mining commission;

(6) "Federal lands", any land, including mineral interests, owned by the United States without regard to how the United States acquired ownership of the land and without regard to the agency having responsibility for management thereof, except Indian lands;

(7) "Federal lands program", a program established by the United States Secretary of the Interior to regulate surface coal mining and reclamation operations on federal lands;

(8) "Imminent danger to the health and safety of the public", the existence of any condition or practice, or any violation of a permit or other requirement of this law in a surface coal mining and reclamation operation, which condition, practice, or violation could reasonably be expected to cause substantial physical harm to persons outside the permit area before such condition, practice, or violation can be abated. A reasonable expectation of death or serious injury before abatement exists if a rational person, subjected to the same conditions or practices giving rise to the peril, would not expose himself or herself to the danger during the time necessary for abatement;

(9) "Operator", any person engaged in coal mining;

(10) "Permit", a permit to conduct surface coal mining and reclamation operations issued by the commission;

(11) "Permit area", the area of land indicated on the approved map submitted by the operator with his application, which area of land shall be covered by the operator's bond and shall be readily identifiable by appropriate markers on the site;

(12) "Permittee", a person holding a permit;

(13) "Person", any individual, partnership, copartnership, firm, company, public or private corporation, association, joint stock company, trust, estate, political subdivision, or any agency, board, department, or bureau of the state or federal government, or any other legal entity whatever which is recognized by law as the subject of rights and duties;

(14) "Phase I reclamation", the filling and grading of all areas disturbed in the conduct of surface coal mining operations, including the replacement of top soil and initial seeding;

(15) "Phase I reclamation bond", a bond for performance filed by a permittee pursuant to section 444.950 that may have no less than eighty percent released upon the successful completion of phase I reclamation of a permit area in accordance with the approved reclamation plan, with the rest of the bond remaining in effect until phase III liability is released;

(16) "Prime farmland", land which historically has been used for intensive agricultural purposes, and which meets the technical criteria established by the commission on the basis of such factors as moisture availability, temperature regime, chemical balance, permeability, surface layer composition, susceptibility to flooding, and erosion characteristics;

(17) "Reclamation plan", a plan submitted by an applicant for a permit which sets forth a plan for reclamation of the proposed surface coal mining operations;

(18) "Surface coal mining and reclamation operations", surface coal mining operations and all activities necessary and incident to the reclamation of such operations;

(19) "Surface coal mining operations", or "affected land", or "disturbed land":

(a) Activities conducted on the surface of lands in connection with a surface coal mine or surface operations and surface impacts incident to an underground coal mine. Such activities include excavation for the purpose of obtaining coal including such common methods as contour, strip, auger, mountaintop removal, box cut, open pit, and area mining, the uses of explosives and blasting, and in situ distillation or retorting, leaching or other chemical or physical processing, and the cleaning, concentrating, or other processing or preparation, loading of coal at or near the mine site; provided, however, that such activities do not include the extraction of coal incidental to the extraction of other minerals where coal does not exceed sixteen and two-thirds percentum of the tonnage of minerals removed for purposes of commercial use or sale, or coal explorations subject to section 444.845; and

(b) The areas upon which such activities occur or where such activities disturb the natural land surface. Such areas shall also include any adjacent land the use of which is incidental to any such activities, all lands affected by the construction of new roads or the improvement or use of existing roads to gain access to the site of such activities and for haulage, and excavations, workings, impoundments, dams, ventilation shafts, entryways, refuse banks, dumps, stockpiles, overburden piles, spoil banks, culm banks, tailings, holes or depressions, repair areas, storage areas, processing areas, shipping areas and other areas upon which are sited structures, facilities, or other property or materials on the surface, resulting from or incident to such activities;

(20) "This law" or "law", sections 444.800 to 444.970;

(21) "Unwarranted failure to comply", the failure of a permittee to prevent the occurrence of any violation of the permit, reclamation plan, law or rule and regulation, due to indifference, lack of diligence, or lack of reasonable care, or the failure to abate any such violation due to indifference, lack of diligence, or lack of reasonable care.

(L. 1979 H.B. 459, A.L. 1982 S.B. 737, A.L. 1987 H.B. 669, A.L. 1988 H.B. 1836, A.L. 1993 H.B. 312 & 257, A.L. 2014 S.B. 642)



Section 444.810 Powers of commission — abandoned mine reclamation fund created, purpose.

Effective 28 Aug 1995

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.810. Powers of commission — abandoned mine reclamation fund created, purpose. — 1. The commission may:

(1) Adopt and promulgate rules and regulations respecting the administration and enforcement of this law and in conformity therewith;

(2) Encourage and conduct investigations, research, experiments and demonstrations, and collect and disseminate information relating to surface coal mining and reclamation and conservation of lands and waters affected by surface coal mining;

(3) Examine and pass on all applications and plans and specifications submitted by the operator for the method of operation and for the reclamation and conservation of the area of land affected by the operation;

(4) Make investigations and inspections which are necessary to ensure compliance;

(5) Conduct hearings and administer oaths or affirmations and subpoena witnesses to the inquiry;

(6) Order the suspension or revocation of any permit, or the cessation of operations for failure to comply with any of the provisions of this law, rules and regulations, reclamation plans, permit conditions, or any order of the commission;

(7) Order forfeiture of any bond for failure to comply with any provisions of this law, rules or regulations, reclamation plans, permit conditions or any order of the commission;

(8) Cause to be instituted in any court of competent jurisdiction legal proceedings for injunction or other appropriate relief to enforce this law, rules and regulations, reclamation plans, permit conditions, or any order of the commission;

(9) Retain, employ, provide for, and compensate, within the limits of appropriations made for that purpose, such consultants, assistants, deputies, clerks, and other employees on full- or part-time basis as may be necessary to carry out the provisions of this law and prescribe the times at which they shall be appointed and their powers and duties; and when appropriate, contract for such professional or technical services as necessary;

(10) Study and develop plans for the reclamation of lands that have been mined prior to August 3, 1977, and those described in subsection 3 of section 444.915;

(11) Accept, receive and administer grants or other funds or gifts from public and private agencies and individuals, including the federal government, for the purpose of carrying out any of the functions of this law, including the reclamation of lands mined prior to August 3, 1977. Funds received by the commission for the purpose of reclaiming lands mined prior to August 3, 1977, shall be deposited with the state treasurer and credited to the "Abandoned Mine Reclamation Fund" which is hereby created. After appropriation by the general assembly, the money in this fund shall be expended for the purposes authorized. Any portion of the fund not immediately needed for the purposes authorized shall be invested by the state treasurer as provided by the constitution and laws of this state. All income from such investments shall, unless otherwise prohibited by the constitution of this state, be deposited in the abandoned mine land reclamation fund. Any unexpended balance in such fund at the end of any appropriation period shall not be transferred to the general revenue fund of the state treasury and, accordingly, shall be exempt from the provisions of section 33.080. The commission may promulgate such rules and regulations or enter into such contracts as it may deem necessary for carrying out the provisions of this subdivision;

(12) Budget and receive duly appropriated moneys for expenditures to carry out the provisions and purposes of this law;

(13) Prepare and file a biennial report with the governor and members of the general assembly;

(14) Enter into cooperative agreements with the appropriate federal officer or agency to provide for state regulation of surface coal mining and reclamation operations on federal lands within the state.

2. No rule or portion of a rule promulgated under the authority of sections 444.800 to 444.970 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1979 H.B. 459, A.L. 1983 S.B. 241, A.L. 1993 H.B. 312 & 257 merged with S.B. 52, A.L. 1995 S.B. 3)



Section 444.815 Permits required, kind, when to be obtained — term — effect of lack of operation — renewals — exemptions.

Effective 28 Aug 1988

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.815. Permits required, kind, when to be obtained — term — effect of lack of operation — renewals — exemptions. — 1. Eight months from the date on which the state program is approved by the United States Secretary of the Interior pursuant to 30 U.S.C. 1253 and published in the Federal Register, no person shall engage in or carry out any surface coal mining operations unless such person shall have first obtained a permit under this law. From September 28, 1979, until eight months after approval of the state program, no person shall engage in or carry out any surface coal mining operations unless such person shall first have obtained a permit pursuant to and complies with sections 444.500 to 444.755, as in existence prior to September 28, 1979, and any permit issued pursuant to such provisions shall continue in force and effect for the term of said permit or any revisions or renewals thereof; except that no such permit issued pursuant to sections 444.500 to 444.755, shall extend past eight months from approval of the state program; except further, that if application for a permit by such operator has been filed pursuant to this law within two months after approval of the state program, said operator may conduct operations under a permit issued pursuant to sections 444.500 to 444.755, until determination on the application has been made by the director under either subsection 3 or 4 of section 444.850.

2. All permits shall be issued for a term not to exceed five years; provided, that if the applicant demonstrates that a specified longer term is reasonably needed to allow the applicant to obtain necessary financing for equipment and the opening of the operation and if the application is full and complete for such specified longer term, a permit may be granted for such longer term. A successor in interest to a permittee who applies for a new permit within thirty days of succeeding to such interest and who is able to obtain the bond coverage of the original permittee may continue surface coal mining and reclamation operations according to the approved mining and reclamation plan of the original permittee until such successor's application is granted or denied.

3. A permit shall terminate if the permittee has not commenced the surface coal mining operations covered by such permit within three years of the issuance of the permit; provided, that the commission may grant reasonable extensions of time upon a showing that such extensions are necessary by reason of litigation precluding such commencement or threatening substantial economic loss to the permittee, or by reason of conditions beyond the control and without the fault or negligence of the permittee; provided further, that in the case of a coal lease issued under the Federal Mineral Leasing Act, Title 30 U.S.C., extensions of time may not extend beyond the period allowed for diligent development in accordance with that act; provided further, that with respect to coal to be mined for use in a synthetic fuel facility or specific major electric generating facility, the permittee shall be deemed to have commenced surface mining operations at such time as the construction of the synthetic fuel or generating facility is initiated.

4. (1) Any valid permit shall carry with it the right of successive renewal upon expiration with respect to areas within the boundaries of the existing permit. The holders of the permit may apply for renewal and such renewal shall be issued (provided that on application for renewal the burden shall be on the opponents of renewal), subsequent to fulfillment of the public notice requirements of section 444.850 unless it is established that and written findings are made that:

(a) The terms and conditions of the existing permit and reclamation plan are not being satisfactorily met;

(b) The present surface coal mining and reclamation operation is not in compliance with the environmental protection standards of this law and rules and regulations;

(c) The renewal requested substantially jeopardizes the operator's continuing responsibility on existing permit areas;

(d) The operator has not provided evidence that the performance bond in effect for said operation will continue in full force and effect for any renewal requested in such application as well as any additional bond the commission might require; or

(e) Any additional revised or updated information required by the commission has not been provided. Prior to the approval of any renewal of permit the commission shall provide notice to the appropriate public authorities.

(2) If an application for renewal of a valid permit includes a proposal to extend the mining operation beyond the boundaries authorized in the existing permit, the portion of the application for renewal of a valid permit which addresses any new land areas shall be subject to the full standards applicable to new applications under this law.

(3) Any permit renewal shall be for a term not to exceed the period of the original permit. Application for permit renewal shall be made at least one hundred and twenty days prior to the expiration of the valid permit.

5. Any agency, unit, or instrumentality of federal, state, or local government, including any publicly owned utility or publicly owned corporation of federal, state, or local government, which proposes to engage in surface coal mining operations which are subject to the requirements of this law shall comply with the provisions of sections 444.815 to 444.905.

6. The provisions of this law shall not apply to any of the following activities:

(1) The extraction of coal by a landowner for his own noncommercial use from land owned or leased by him;

(2) The extraction of coal as an incidental part of federal, state or local government-financed highway or other construction under regulations established by the commission;

(3) The extraction of coal incidental to the extraction of other minerals where coal does not exceed sixteen and two-thirds percentum of the tonnage of minerals removed for purposes of commercial use or sale.

(L. 1979 H.B. 459, A.L. 1988 H.B. 1836)



Section 444.820 Permit fees — contents of application — confidential items — copy to be filed with recorder of deeds — insurance required.

Effective 09 May 1980, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.820. Permit fees — contents of application — confidential items — copy to be filed with recorder of deeds — insurance required. — 1. Each application for a permit shall be accompanied by a fee:

(1) For new surface coal mining permits there shall be an initial fee of one hundred dollars, plus an acreage fee of either thirty-five dollars or such different amount as determined by regulation of the commission, for each acre or fraction thereof of the permit area. Any acreage fee determined by the commission shall reflect the costs of administering and enforcing this law and the regulations adopted hereunder, making allowance for federal grants and other sources of funds, surplus moneys in the mined land conservation fund credited to this law, and contingencies. For multiple-year permits, the acreage fee shall be paid annually by dividing the total acres in the permit area by the number of years covered by the permit and multiplying that number by that year's acreage fee, and, after the first year, there shall be an annual fee of one hundred dollars. For the first year of any new permit, the first year's fees shall be paid with the permit application. Thereafter, through the term of the permit, the annual fee and acreage fee shall be paid as a condition to and prior to operating for that permit year. The acreage fee shall be paid only once on any given acre, except in the case of a revocation; and an allowance shall be given for any acreage fee previously paid for a permit under sections 444.500 to 444.755 when the land was not disturbed under said permit;

(2) For permit renewal there shall be a basic fee of one hundred dollars for each year of renewal, to be paid annually;

(3) For permit revision there shall be a basic application fee of one hundred dollars;

(4) For application of a successor to a permit there shall be a basic fee of one hundred dollars;

(5) For coal exploration permits there shall be an application fee of one hundred dollars;

(6) For surface effects of underground mining there shall be a fee determined as in subdivision (1) of this subsection;

(7) For reinstatement of a permit after suspension there shall be a fee of one hundred dollars;

(8) Any land disturbed subsequent to revocation of a permit which included such land, shall require a new permit application and fees paid as determined in subdivision (1) of this subsection, whether such land is to be disturbed by the same operator or a different operator.

2. The permit application shall be submitted in a manner satisfactory to the commission or the director and shall contain among other things:

(1) The names and addresses of:

(a) The permit applicant;

(b) Every legal owner of record of the property (surface and mineral) to be mined;

(c) The holders of record of any leasehold interest in the property;

(d) Any purchaser of record of the property under a real estate contract;

(e) The operator if he is a person different from the applicant; and

(f) If any of these are business entities other than a single proprietor, the names and addresses of the principals, officers, and resident agent;

(2) The names and addresses of the owners of record of all surface and subsurface areas adjacent to any part of the permit area;

(3) A statement of any current or previous surface coal mining permits in the United States held by the applicant and the permit identification and each pending application;

(4) If the applicant is a partnership, corporation, association, or other business entity, the following where applicable: The names and addresses of every officer, partner, director, or person performing a function similar to a director, of the applicant, together with the name and address of any person owning, of record, 10 percentum or more of any class of voting stock of the applicant and a list of all names under which the applicant, partner, or principal shareholder previously operated a surface mining operation within the United States within the five-year period preceding the date of submission of the application;

(5) A statement of whether the applicant, any subsidiary, affiliate, or persons controlled by or under common control with the applicant, has ever held a federal or state mining permit which in the five-year period prior to the date of submission of the application has been suspended or revoked or has had a mining bond or similar security deposited in lieu of bond forfeited and, if so, an explanation of the facts involved;

(6) A copy of the applicant's advertisement to be published in a newspaper of general circulation in the locality of the proposed site at least once a week for four successive weeks, and which includes the ownership, a description of the exact location and boundaries of the proposed site sufficient so that the proposed operation is readily locatable by local residents, and the location of where the application is available for public inspection;

(7) A description of the type and method of coal mining operation that exists or is proposed, the engineering techniques proposed or used, and the equipment used or proposed to be used;

(8) The anticipated or actual starting and termination dates of each phase of the mining operation and number of acres of land to be affected;

(9) An accurate map or plan, to an appropriate scale, clearly showing the land to be affected as of the date of the application, the area of land within the permit area upon which the applicant has the legal right to enter and commence surface mining operations and a statement of those documents upon which the applicant bases his legal right to enter and commence surface mining operations on the area affected, and whether that right is the subject of pending court litigation; provided, that nothing in this law shall be construed as vesting in the commission the jurisdiction to adjudicate property title disputes;

(10) The name of the watershed and location of the surface stream or tributary into which surface and pit drainage will be discharged;

(11) A determination of the probable hydrologic consequences of the mining and reclamation operations, both on and off the mine site, with respect to the hydrologic regime, quantity and quality of water in surface and ground water systems including the dissolved and suspended solids under seasonal flow conditions and the collection of sufficient data for the mine site and surrounding areas so that an assessment can be made by the commission of the probable cumulative impacts of all anticipated mining in the area upon the hydrology of the area and particularly upon water availability; provided, however, that this determination shall not be required until such time as hydrologic information on the general area prior to mining is made available from an appropriate federal or state agency or person qualified by training or experience to develop such information; provided further, that the permit shall not be approved until such information is available and is incorporated into the application;

(12) When requested by the commission, the climatological factors that are peculiar to the locality of the land to be affected, including the average seasonal precipitation, the average direction and velocity of prevailing winds, and the seasonal temperature ranges;

(13) Accurate maps to an appropriate scale clearly showing (a) the land to be affected as of the date of application and (b) all types of information set forth on topographical maps of the United States Geological Survey of a scale of 1:24,000 or 1:25,000 or larger, including all manmade features and significant known archeological sites existing on the date of application. Such a map or plan shall, among other things specified by the commission, show all boundaries of the land to be affected, the boundary lines and names of present owners of record of all surface areas abutting the permit area, and the location of all buildings within one thousand feet of the permit area;

(14) Cross-section maps or plans of the land to be affected, including the actual area to be mined, prepared by or under the direction of and certified by a qualified registered professional engineer, or qualified registered land surveyor, or professional geologist with assistance from experts in related fields such as land surveying and landscape architecture, showing pertinent elevation and location of test borings or core samplings and depicting the following information: The nature and depth of the various strata of overburden; the location of subsurface water, if encountered, and its quality; the nature and thickness of any coal or rider seam above the coal seam to be mined; the nature of the stratum immediately beneath the coal seam to be mined; all mineral crop lines and the strike and dip of the coal to be mined, within the area of land to be affected; existing or previous surface mining limits; the location and extent of known workings of any underground mines, including mine openings to the surface; the location of aquifers; the estimated elevation of the water table; the location of spoil, waste, or refuse areas and topsoil preservation areas; the location of all impoundments for waste or erosion control; any settling or water treatment facility; constructed or natural drainways and the location of any discharges to any surface body of water on the area of land to be affected or adjacent thereto; and profiles at appropriate cross-sections of the anticipated final surface configuration that will be achieved pursuant to the operator's proposed reclamation plan;

(15) A statement of the result of test borings or core samplings from the permit area, including logs of the drill holes; the thickness of the coal seam found, an analysis of the chemical properties of such coal; the sulfur content of any coal seam; chemical analysis of potentially acid or toxic forming sections of the overburden; and chemical analysis of the stratum lying immediately underneath the coal to be mined except that the provisions of this subdivision may be waived by the commission with respect to the specific application by a written determination that such requirements are unnecessary;

(16) For those lands in the permit application which a reconnaissance inspection suggests may be prime farm lands, a soil survey shall be made or obtained according to standards established by the United States Secretary of Agriculture in order to confirm the exact location of such prime farm lands, if any;

(17) The written consent of the applicant and any other persons necessary to grant access to the commission or the director to the area of land affected under application from the date of application until the expiration of any permit granted under the application and thereafter for such time as is necessary to assure compliance with all provisions of this law or any rule or regulation promulgated under them.

3. Information pertaining to coal seams, test borings, core samplings, or soil samples as required by this section shall be made available to any person with an interest which is or may be adversely affected; provided, that information which pertains only to the analysis of the chemical and physical properties of the coal (excepting information regarding such mineral or elemental content which is potentially toxic in the environment) shall be kept confidential and not made a matter of public record.

4. If the commission finds that the probable total annual production at all locations of any coal surface mining operator will not exceed one hundred thousand tons, the determination of probable hydrologic consequences required by subdivision (11) of subsection 2 and the statement of the result of test borings or core samplings required by subdivision (15) of subsection 2 of this section shall, upon the written request of the operator, be performed by a qualified public or private laboratory designated by the commission, and the cost of the preparation of such determination and statement shall be assumed by the commission.

5. Each applicant for a permit shall be required to submit to the commission as part of the permit application a reclamation plan which shall meet the requirements of this law.

6. Each applicant for a permit shall, simultaneous to filing with the commission, file a copy of his application for public inspection with the recorder of deeds at the courthouse of the county where the mining is proposed to occur, except for that information pertaining to the coal seam itself.

7. Each applicant for a permit shall be required to submit to the commission as part of the permit application a certificate issued by an insurance company authorized to do business in the state certifying that the applicant has a public liability insurance policy in force for the surface mining and reclamation operations for which such permit is sought. Such policy shall provide for personal injury and property damage protection in an amount adequate to compensate any persons damaged as a result of surface coal mining and reclamation operations including use of explosives. Such policy shall be maintained in full force and effect during the terms of the permit or any renewal, including the length of all reclamation operations.

8. Each applicant for a permit shall submit to the commission as part of the permit application a blasting plan which shall outline the procedures and standards by which the operator will meet the provisions of subdivision (15) of subsection 2 of section 444.855.

(L. 1979 H.B. 459, A.L. 1980 H.B. 1839)

Effective 5-09-80

CROSS REFERENCE:

Additional information to be filed with application, 444.835



Section 444.825 Reclamation plan contents — confidential items.

Effective 28 Aug 1979

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.825. Reclamation plan contents — confidential items. — 1. Each reclamation plan submitted as part of a permit application shall include, in the degree of detail necessary to demonstrate that reclamation required can be accomplished, a statement of:

(1) The identification of the lands subject to surface coal mining operations over the estimated life of those operations and the size, sequence, and timing of the subareas for which it is anticipated that individual permits for mining will be sought;

(2) The condition of the land to be covered by the permit prior to any mining, including:

(a) The uses existing at the time of the application and if the land has a history of previous mining, the uses which preceded any mining;

(b) The capability of the land prior to any mining to support a variety of uses giving consideration to soil and foundation characteristics, topography, and vegetative cover, and, if applicable, a soil survey prepared pursuant to subdivision (16) of subsection 2 of section 444.820; and

(c) The productivity of the land prior to mining, including appropriate classification as prime farm lands, as well as the average yield of food, fiber, forage, or wood products from such lands obtained under high levels of management;

(3) The use which is proposed to be made of the land following reclamation, including a discussion of the utility and capacity of the reclaimed land to support a variety of alternative uses and the relationship of such use to existing land use policies and plans, and the comments of any owner of the surface and local governments or agencies thereof which would have to initiate, implement, approve or authorize the proposed use of the land following reclamation;

(4) A detailed description of how the proposed postmining land use is to be achieved and the necessary support activities which may be needed to achieve the proposed land use;

(5) The engineering techniques and a description of the major equipment proposed to be used in mining and reclamation; a plan for the control of surface water drainage and of water accumulation; a plan, where appropriate, for backfilling, soil stabilization, and compacting, grading, and appropriate revegetation; a plan for soil reconstruction, replacement, and stabilization, pursuant to the performance standards in subdivision (7) of subsection 2 of section 444.855, for those food, forage, and forest lands identified in subdivision (7) of subsection 2 of section 444.855; an estimate of the cost per acre of the reclamation, including a statement as to how the permittee plans to comply with each of the requirements set out in section 444.855;

(6) The consideration which has been given to maximize the utilization and conservation of the solid fuel resource being recovered so that reaffecting the land in the future can be minimized;

(7) A detailed estimated timetable for the accomplishment of each major step in the reclamation plan;

(8) The consideration which has been given to making the surface mining and reclamation operations consistent with surface owner plans, and applicable local land use plans and programs;

(9) The steps to be taken to comply with applicable air and water quality laws and regulations and any applicable health and safety standards;

(10) The consideration which has been given to developing the reclamation plan in a manner consistent with local physical environmental, and climatological conditions;

(11) All lands, interests in lands, or options on such interests held by the applicant or pending bids on interests in lands by the applicant, which lands are contiguous to the areas to be covered by the permit;

(12) The results of test borings which the applicant has made at the area to be covered by the permit, or other equivalent information and data in a form satisfactory to the commission, including the location of subsurface water, and an analysis of the chemical properties including acid forming properties of the mineral and overburden; provided, that information which pertains only to the analysis of the chemical and physical properties of the coal (excepting information regarding such mineral or elemental contents which is potentially toxic in the environment) shall be kept confidential and not made a matter of public record;

(13) A detailed description of the measures to be taken during the mining and reclamation process to assure the protection of:

(a) The quality of surface and ground water systems, both on- and offsite, from adverse effects of the mining and reclamation process;

(b) The rights of present users to such water; and

(c) The quantity of surface and ground water systems, both on- and offsite, from adverse effects of the mining and reclamation process or to provide alternative sources of water where such protection of quantity cannot be assured;

(14) Such other requirements as the commission shall prescribe by rules and regulations.

2. Any information required by this section which is not on public file pursuant to this law shall be held in confidence by the commission.

(L. 1979 H.B. 459)



Section 444.830 Phase I reclamation bond to be filed, when — adjustment of amount of bond and terms, by commission, when.

Effective 28 Aug 1993

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.830. Phase I reclamation bond to be filed, when — adjustment of amount of bond and terms, by commission, when. — 1. After a surface coal mining and reclamation permit application has been approved, but before such a permit is issued, the applicant shall file with the commission, on a form prescribed and furnished by the commission, a phase I reclamation bond pursuant to section 444.950 for performance payable to the state, and conditional upon the faithful performance of all the requirements of this law and rules and regulations, and the permit and reclamation plan. As succeeding increments of surface coal mining and reclamation operations are to be initiated and conducted within the permit area, the permittee shall file with the regulatory authority an additional phase I reclamation bond or bonds to cover such increments in accordance with this section. The amount of the phase I reclamation bond and coal mine land reclamation fund shall be sufficient to assure the completion of the reclamation plan if the work had to be performed by the commission in the event of forfeiture, and in no case shall the bond for the entire area under one permit be less than ten thousand dollars.

2. Liability under the bond shall be for the duration of the surface coal mining and reclamation operation and for a period coincident with operator's responsibility for revegetation requirements in section 444.855. The bond shall be executed by the operator and a corporate surety licensed to do business in the state, except that the operator may elect to deposit cash, irrevocable letters of credit, negotiable bonds of the United States government or of the state of Missouri, or negotiable certificates of deposit of any bank organized or transacting business in the United States. The cash deposit or market value of such securities shall be equal to or greater than the amount of the bond required for the bonded area.

3. The commission may accept the bond of the applicant himself without the separate surety provided for in subsection 2 of this section when the applicant demonstrates to the satisfaction of the commission the existence of a suitable agent to receive service of process and a history of financial solvency and continuous operation sufficient for authorization to self-insure or bond such amount or, in lieu of the establishment of a bonding program as set forth in this section, the commission may adopt an alternative system that will achieve the objectives and purposes of the bonding program pursuant to this section, and which is consistent with or pursuant to the purposes of P.L. 95-87, the Surface Mining Control and Reclamation Act.

4. The amount of the bond and the terms of each acceptance of the applicant's bond shall be adjusted by the commission from time to time as affected land acreages are increased or decreased or where the cost of future reclamation changes.

(L. 1979 H.B. 459, A.L. 1982 S.B. 737, A.L. 1988 H.B. 1836, A.L. 1993 H.B. 312 & 257)



Section 444.835 Permit to be granted or application to be modified or denied — notification required — requirements to be met before permit to be issued — additional items to be filed with application — exemptions.

Effective 28 Aug 1979

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.835. Permit to be granted or application to be modified or denied — notification required — requirements to be met before permit to be issued — additional items to be filed with application — exemptions. — 1. Upon the basis of a complete mining application and reclamation plan for a permit or a revision or renewal thereof, including public notification and an opportunity for a public hearing as required by section 444.850, the commission or the director shall grant, require modification of, or deny the application for a permit and notify the applicant in writing. The applicant shall have the burden of establishing that the application is in compliance with all the requirements of the law and rules and regulations. Within ten days after the granting of a permit, the commission or the director shall notify the local governmental officials in the county and/or city in which the area of land to be affected is located that a permit has been issued and shall describe the location of the land.

2. No permit shall be approved unless the application affirmatively demonstrates and the commission or the director finds in writing on the basis of the information set forth in the application or from information otherwise available which will be documented in the approval, and made available to the applicant, that:

(1) The permit application is accurate and complete and that all the requirements of this law and the rules and regulations have been complied with;

(2) The applicant has demonstrated that reclamation as required can be accomplished under the reclamation plan contained in the permit application;

(3) The assessment of the probable cumulative impact of all anticipated mining in the area on the hydrologic balance specified in subsection 2 of section 444.820 has been made by the commission and the proposed operation thereof has been designed to prevent material damage to hydrologic balance outside the permit area;

(4) The area proposed to be mined is not included within an area designated unsuitable for surface coal mining pursuant to section 444.890 or is not within an area under study for such designation in an administrative proceeding commenced pursuant to paragraph (c) of subdivision (4) of subsection 1 of section 444.890 or section 444.890 (unless in such an area as to which an administrative proceeding has commenced pursuant to paragraph (c) of subdivision (4) of subsection 1 of section 444.890, the operator making the permit application demonstrates that, prior to January 1, 1977, he has made substantial legal and financial commitments in relation to the operation for which he is applying for a permit);

(5) In cases where the private mineral estate has been severed from the private surface estate, the applicant has submitted to the commission:

(a) The written consent of the surface owner to the extraction of coal by surface mining methods; or

(b) A conveyance that expressly grants or reserves the right to extract the coal by surface mining methods; or

(c) If the conveyance does not expressly grant the right to extract coal by surface mining methods, the surface-subsurface legal relationship shall be determined by a final court decree; provided, that nothing in this law shall be construed to authorize the commission to adjudicate property rights disputes.

3. The applicant shall file with his permit application a schedule listing any and all notices of violations of this law and any law, rule, or regulation of this state or the United States, or of any department or agency in this state or the United States pertaining to air or water environmental protection incurred by the applicant in connection with any surface coal mining operation during the three-year period prior to the date of application. The schedule shall also indicate the final resolution of any such notice of violation. Where the schedule or other information available to the commission indicates that any surface coal mining operation owned or controlled by the applicant is currently in violation of this law, Public Law 95-87, or such other laws referred to in this subsection, the permit shall not be issued until the applicant submits proof that such violation has been corrected or is in the process of being corrected to the satisfaction of the commission, department, or agency which has jurisdiction over such violation and no permit shall be issued to an applicant after a finding by the commission, after opportunity for hearing, that the applicant, or the operator specified in the application, controls or has controlled mining operations with a demonstrated pattern of willful violations of this law of such nature and duration with such resulting irreparable damage to the environment as to indicate an intent not to comply with the provisions of this law.

4. (1) In addition to finding the application in compliance with subsection 2 of this section, if the area proposed to be mined contains prime farmland pursuant to subdivision (16) of subsection 2 of section 444.820, the commission or the director shall, after consultation with the United States Secretary of Agriculture, and pursuant to regulations issued hereunder by the commission, grant a permit to mine on prime farmland if the commission or the director finds in writing that the operator has the technological capability to restore such mined area, within a reasonable time, to equivalent or higher levels of yield as nonmined prime farmland in the surrounding area under equivalent levels of management and can meet the soil reconstruction standards in subdivision (7) of subsection 2 of section 444.855.

(2) Nothing in this subsection shall apply to any permit issued prior to September 28, 1979, or to any revisions or renewals thereof, or to any existing surface mining operations for which a permit was issued prior to September 28, 1979.

(L. 1979 H.B. 459)



Section 444.840 Revision of permit, procedure — transfer or assignment to have prior approval — commission may require permit revision — operator may be released from liability.

Effective 28 Aug 1979

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.840. Revision of permit, procedure — transfer or assignment to have prior approval — commission may require permit revision — operator may be released from liability. — 1. (1) During the term of the permit the permittee may submit an application for a revision of the permit, together with a revised reclamation plan, to the commission.

(2) An application for a revision of a permit shall not be approved unless the commission or the director finds that reclamation can be accomplished under the revised reclamation plan. The revision shall be approved or disapproved within a period of time established by the commission. The commission shall establish guidelines for a determination of the scale or extent of a revision request for which all permit application information requirements and procedures, including notice and hearings, shall apply; provided, that any revisions which propose significant alterations in the reclamation plan shall, at a minimum, be subject to notice and hearing requirements.

(3) Any extensions to the area covered by the permit except incidental boundary revisions must be made by application for another permit.

2. No transfer, assignment, or sale of the rights granted under any permit issued pursuant to this law shall be made without the written approval of the commission.

3. The commission shall, within a time limit prescribed in regulations promulgated by the commission, review outstanding permits and may require reasonable revision or modification of the permit provisions during the term of such permit; provided, that such revision or modification shall be based upon a written finding and subject to notice and hearing requirements established by rule or regulation.

4. Where one operator succeeds another at any uncompleted operation, either by sale, assignment, lease or otherwise, the commission may release the first operator from all liability under this law as to that particular operation, but only if the successor operator applies for and qualifies for a permit and assumes as part of his obligation all liability for the reclamation of the area of land affected by the former operator and sufficient bond is filed with the commission as provided in section 444.830. The successor operator shall not be required to pay the acre fee for any acre or fraction thereof for which a fee has already been paid.

(L. 1979 H.B. 459)



Section 444.845 Coal exploration permit required — contents of application — bond required — confidential items — limitation on removal of coal — sections 444.800 to 444.940 applicable to coal exploration rules and regulations.

Effective 28 Aug 1979

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.845. Coal exploration permit required — contents of application — bond required — confidential items — limitation on removal of coal — sections 444.800 to 444.940 applicable to coal exploration rules and regulations. — 1. All persons conducting coal exploration operations must obtain a permit and those operations which substantially disturb the natural land surface must be conducted in accordance with exploration regulations adopted by the commission. The permit application shall include, at a minimum, a description of the exploration area and the period of supposed exploration and provisions for reclamation in accordance with the performance standards in section 444.855 of all lands disturbed in exploration, including excavations, roads, drill holes, and the removal of necessary facilities and equipment; and shall be accompanied by a bond pursuant to section 444.830, except that the minimum bond shall be one thousand dollars.

2. Information submitted pursuant to this subsection as confidential concerning trade secrets or privileged commercial or financial information which relates to the competitive rights of the person or entity intended to explore the described area shall not be available for public examination.

3. Any person who conducts any coal exploration activities which substantially disturb the natural land surface in violation of this section or regulations issued pursuant thereto shall be subject to the provisions of section 444.870.

4. No operator shall remove more than two hundred and fifty tons of coal pursuant to an exploration permit without the specific written approval of the commission.

5. The provisions of this law are applicable to coal exploration operations with such modifications to the permit application requirements, permit approval or denial procedures, bond requirements and other appropriate requirements as are necessary to accommodate the distinct differences for coal exploration operations. The commission shall promulgate rules and regulations setting forth such modifications.

(L. 1979 H.B. 459)



Section 444.850 Publication of intent — notification to local governments — comments and objections may be filed, procedure — conferences, findings — hearings — appeals.

Effective 28 Aug 1979

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.850. Publication of intent — notification to local governments — comments and objections may be filed, procedure — conferences, findings — hearings — appeals. — 1. At the time of submission of an application for a surface coal mining and reclamation permit, or renewal or revision of an existing permit, the applicant shall submit a copy of his advertisement of the ownership, precise location, and boundaries of the land to be affected. At the time of submission such advertisement shall be placed by the applicant in a local newspaper of general circulation in the locality of the proposed surface mine at least once a week for four consecutive weeks. The director shall within ten days after the application is filed notify various local governmental bodies, planning agencies, sewage and water treatment authorities, and water companies in the locality in which the proposed surface mining will take place, notifying them of the operator's intention to surface mine a particularly described tract of land and indicating the application's permit number and where a copy of the proposed mining and reclamation plan may be inspected. These local bodies, agencies, authorities, or companies may submit written comments within sixty days after the application is filed on the mining applications with respect to the effect of the proposed operation on the environment which are within their area of responsibility. Such comments shall immediately be transmitted to the applicant by the director and shall be made available to the public at the same locations as are the mining applications.

2. Any person having an interest which is or may be adversely affected or the officer or head of any federal, state, or local governmental agency or authority shall have the right to file written objections to the proposed initial or revised or renewal application for a permit for surface coal mining and reclamation operation with the director within sixty days after the application is filed. Such objections shall immediately be transmitted to the applicant by the director and shall be made available to the public. The applicant or the objector may, within thirty days after filing of objections, request an informal conference with the director. The director shall hold an informal conference in the locality of the proposed mining, if requested, within thirty days of the receipt of such request. The date, time and location of such informal conference shall be advertised by the director in a newspaper of general circulation in the locality at least two weeks prior to the scheduled conference date. The director may arrange with the applicant, upon request by any party to the administrative proceeding, access to the proposed mining area for the purpose of gathering information relevant to the proceeding. An electronic or stenographic record shall be made of the conference proceeding, unless waived by all parties. Such record shall be maintained and shall be accessible to the parties until final release of the applicant's performance bond. In the event all parties requesting the informal conference stipulate agreement prior to the requested informal conference and withdraw their request, such informal conference need not be held.

3. If an informal conference has been held, the director shall make written findings granting, requiring modification of or denying the permit in whole or in part and stating the reasons therefor, within sixty days of said conference, and shall furnish the applicant and all parties to the proceedings a copy of said findings.

4. If there has been no informal conference, the director shall, within sixty days after the last publication of notice in subsection 1, make written findings granting, requiring modification of or denying the permit in whole or in part and stating the reasons therefor, and shall furnish the applicant a copy of said findings.

5. If the application is approved, the permit shall be issued. If the application is disapproved, specific reasons therefor must be set forth in the notification. Within thirty days after the applicant is notified of the final decision of the director on the permit application, the applicant or any person with an interest which is or may be adversely affected may request a hearing on the reasons for final determination. The commission shall hold a hearing within thirty days of such request and provide notification to all interested parties at the time that the applicant is so notified. Such hearing shall be of record and a contested case. The chairman may designate one commission member as hearing officer, or may appoint a member in good standing of the Missouri Bar as hearing officer to hold the hearing and make recommendations to the commission, but the commission shall make the final decision thereon, and any commission member participating in the decision shall review the record before making decision. Within thirty days after the hearing the commission shall issue and furnish the applicant, and all persons who participated in the hearing, with the written decision of the commission granting, requiring modification of or denying the permit in whole or in part and stating the reasons therefor.

6. Where a hearing is requested pursuant to subsection 5 the commission may, under such conditions as it may prescribe, grant such temporary relief as it deems appropriate pending final determination of the proceedings if:

(1) All parties to the proceedings have been notified and given an opportunity to be heard on a request for temporary relief;

(2) The person requesting such relief shows that there is a substantial likelihood that he will prevail on the merits of the final determination of the proceeding; and

(3) Such relief will not adversely affect the public health or safety or cause significant imminent environmental harm to land, air, or water resources.

7. For the purpose of such hearing, the commission or hearing officer may administer oaths, subpoena witnesses, or written or printed materials, compel attendance of the witnesses, or production of the materials, and take evidence including but not limited to site inspections of the land to be affected and other surface coal mining operations carried on by the applicant in the general vicinity of the proposed operation. A verbatim record of each public hearing shall be made, and a transcript made available on the motion of any party or by order of the commission.

8. Any applicant or any person with an interest which is or may be adversely affected who has participated in the administrative proceedings, and who is aggrieved by the decision of the commission or if the commission fails to act within the time limits specified, shall have the right to appeal in accordance with section 444.900.

(L. 1979 H.B. 459)

(2004) Subsection 8 of section does not confer standing on basis of status as economic competitor of permit applicant. Continental Coal, Inc. v. Missouri Land Reclamation Commission, 150 S.W.3d 371 (Mo.App.W.D.).



Section 444.855 Performance standards to be met in surface mining operations — explosives — reclamation efforts.

Effective 28 Aug 1979

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.855. Performance standards to be met in surface mining operations — explosives — reclamation efforts. — 1. Any permit issued to conduct surface coal mining operations shall require that such surface coal mining operations will meet all applicable performance standards of this law, and such other requirements as the commission shall promulgate.

2. General performance standards shall be applicable to all surface coal mining and reclamation operations and shall require the operation as a minimum to:

(1) Conduct surface coal mining operations so as to maximize the utilization and conservation of the solid fuel resource being recovered so that reaffecting the land in the future through surface coal mining can be minimized;

(2) Restore the land affected to a condition capable of supporting the uses which it was capable of supporting prior to any mining, or higher or better uses of which there is reasonable likelihood, so long as such use or uses do not present any actual or probable hazard to public health or safety or pose any actual or probable threat of water diminution or pollution, and the permit applicants' declared proposed land use following reclamation is not deemed to be impractical or unreasonable, inconsistent with applicable land use policies and plans, does not involve unreasonable delay in implementation, and is not violative of federal, state, or local law;

(3) Except as provided in subsection 3, with respect to all surface coal mining operations backfill, compact (where advisable to insure stability or to prevent leaching of toxic materials), and grade in order to restore the approximate original contour of the land with all highwalls, spoil piles, and depressions eliminated (unless small depressions are needed in order to retain moisture to assist revegetation or as otherwise authorized pursuant to this law); provided, however, that in surface coal mining which is carried out at the same location over a substantial period of time where the operation transects the coal deposit, and the thickness of the coal deposits relative to the volume of the overburden is large and where the operator demonstrates that the overburden and other spoil and waste materials at a particular point in the permit area or otherwise available from the entire permit area is insufficient, giving due consideration to volumetric expansion, to restore the approximate original contour, the operator, at a minimum, shall backfill, grade, and compact (where advisable) using all available overburden and other spoil and waste materials to attain the lowest practicable grade but not more than the angle of repose, to provide adequate drainage and to cover all acid-forming and other toxic materials, in order to achieve an ecologically sound land use compatible with the surrounding region; and provided further, that in surface coal mining where the volume of overburden is large relative to the thickness of the coal deposit and where the operator demonstrates that due to volumetric expansion the amount of overburden and other spoil and waste materials removed in the course of the mining operation is more than sufficient to restore the approximate original contour, the operator shall after restoring the approximate contour, backfill, grade, and compact (where advisable) the excess overburden and other spoil and waste materials to attain the lowest grade but not more than the angle of repose, and to cover all acid-forming and other toxic materials, in order to achieve an ecologically sound land use compatible with the surrounding region and that such overburden or spoil shall be shaped and graded in such a way as to prevent slides, erosion, and water pollution and is revegetated in accordance with the requirements of this law;

(4) Stabilize and protect all surface areas including spoil piles affected by the surface coal mining and reclamation operation to effectively control erosion and attendant air and water pollution;

(5) Remove the topsoil from the land in a separate layer, replace it on the backfill area, or if not utilized immediately, segregate it in a separate pile from other spoil and when the topsoil is not replaced on a backfill area within a time short enough to avoid deterioration of the topsoil, maintain a successful cover by quick growing plant or other means thereafter so that the topsoil is preserved from wind and water erosion, remains free of any contamination by other acid or toxic material, and is in a usable condition for sustaining vegetation when restored during reclamation, except if topsoil is of insufficient quantity or of poor quality for sustaining vegetation, or if other strata can be shown to be more suitable for vegetation requirements, then the operator shall remove, segregate, and preserve in a like manner such other strata which is best able to support vegetation;

(6) Restore the topsoil or the best available subsoil which is best able to support vegetation;

(7) For all prime farmlands as identified in subdivision (16) of subsection 2 of section 444.820 to be mined and reclaimed, specifications for soil removal, storage, replacement, and reconstruction shall be established by the commission and the operator shall, as a minimum, be required to:

(a) Segregate the A horizon of the natural soil, except where it can be shown that other available soil materials will create a final soil having a greater productive capacity; and if not utilized immediately, stockpile this material separately from other spoil, and provide needed protection from wind and water erosion or contamination by other acid or toxic material;

(b) Segregate the B horizon of the natural soil, or underlying C horizons or other strata, or a combination of such horizons or other strata that are shown to be both texturally and chemically suitable for plant growth and that can be shown to be equally or more favorable for plant growth than the B horizon, in sufficient quantities to create in the regraded final soil a root zone of comparable depth and quality to that which existed in the natural soil; and if not utilized immediately, stockpile this material separately from other spoil, and provide needed protection from wind and water erosion or contamination by other acid or toxic material;

(c) Replace and regrade the root zone material described in (b) above with proper compaction and uniform depth over the regraded spoil material; and

(d) Redistribute and grade in a uniform manner the surface soil horizon described in (a);

(8) Create, if authorized in the approved mining and reclamation plan and permit, permanent impoundments of water on mining sites as part of reclamation activities only when it is adequately demonstrated that:

(a) The size of the impoundment is adequate for its intended purposes;

(b) The impoundment dam construction will be so designed as to achieve necessary stability with an adequate margin of safety compatible with that of structures constructed under Public Law 83-566 (16 U.S.C. 1006);

(c) The quality of impounded water will be suitable on a permanent basis for its intended use and that discharges from the impoundment will not degrade the water quality below water quality standards established pursuant to applicable federal and state law in the receiving stream;

(d) The level of water will be reasonably stable;

(e) Final grading will provide adequate safety and access for proposed water uses; and

(f) Such water impoundments will not result in the diminution of the quality or quantity of water utilized by adjacent or surrounding landowners for agricultural, industrial, recreational or domestic uses;

(9) Conducting any augering operation associated with surface mining in a manner to maximize recoverability of mineral reserves remaining after the operation and reclamation are complete; and seal all auger holes with an impervious and noncombustible material in order to prevent drainage except where the commission determines that the resulting impoundment of water in such auger holes may create a hazard to the environment or the public health or safety; provided, that the commission may prohibit augering if necessary to maximize the utilization, recoverability or conservation of the solid fuel resources or to protect against adverse water quality impacts;

(10) Minimize the disturbances to the prevailing hydrologic balance at the mine-site and in associated offsite areas and to the quality and quantity of water in surface and ground water systems both during and after surface coal mining operations and during reclamation by:

(a) Avoiding acid or other toxic mine drainage by such measures as, but not limited to:

a. Preventing or removing water from contact with toxic producing deposits;

b. Treating drainage to reduce toxic content which adversely affects downstream water upon being released to watercourses;

c. Casing, sealing, or otherwise managing boreholes, shafts, and wells and keep acid or other toxic drainage from entering ground and surface waters;

(b) a. Conducting surface coal mining operations so as to prevent, to the extent possible using the best technology currently available, additional contributions of suspended solids to streamflow, or runoff outside the permit area, but in no event shall contributions be in excess of requirements set by applicable state or federal law;

b. Constructing any siltation structures pursuant to (b) (i) above prior to commencement of surface coal mining operations, such structures to be certified by a qualified registered professional engineer to be constructed as designed and as approved in the reclamation plan;

(c) Cleaning out and removing temporary or large settling ponds or other siltation structures from drainways after disturbed areas are revegetated and stabilized; and depositing the silt and debris at a site and in a manner approved by the commission;

(d) Restoring recharge capacity of the mined area to approximate premining conditions;

(e) Avoiding channel deepening or enlargement in operations requiring the discharge of water from mines;

(f) Such other actions as the commission may prescribe;

(11) With respect to surface disposal of mine wastes, tailings, coal processing wastes, and other wastes in areas other than the mine working or excavations, stabilize all waste piles in designated areas through construction in compacted layers including the use of incombustible and impervious materials if necessary and assure the final contour of the waste pile will be compatible with natural surroundings and that the site can and will be stabilized and revegetated according to the provisions of this law;

(12) Refrain from surface coal mining within five hundred feet from active and abandoned underground mines in order to prevent breakthroughs and to protect health or safety of miners; provided, that the commission shall permit an operator to mine near, through or partially through an abandoned underground mine or closer to an active underground mine if the nature, timing, and sequencing of the approximate coincidence of specific surface mine activities with specific underground mine activities are jointly approved by the regulatory authorities concerned with surface mine regulation and the health and safety of underground miners, and such operations will result in improved resource recovery, abatement of water pollution, or elimination of hazards to the health and safety of the public;

(13) Design, locate, construct, operate, maintain, enlarge, modify, and remove or abandon all existing and new coal mine waste piles consisting of mine wastes, tailings, coal processing wastes, or other liquid and solid wastes, and used either temporarily or permanently as dams or embankments. The commission shall promulgate standards and criteria regulating the design, location, construction, operation, maintenance, enlargement, modification, removal, and abandonment of new and existing coal mine waste piles referred to herein and in subdivision (5) of subsection 2 of section 444.860. Such standards and criteria shall conform to the standards and criteria used by the United States Chief of Engineers to insure that flood control structures are safe and effectively perform their intended function. In addition to engineering and other technical specifications, the standards and criteria must include provisions for: review and approval of plans and specifications prior to construction, enlargement, modification, removal, or abandonment; performance of periodic inspections during construction; performance of periodic safety inspections; and issuance of notices for required remedial or maintenance work;

(14) Insure that all debris, acid-forming materials, toxic materials, or materials constituting a fire hazard are treated or buried and compacted or otherwise disposed of in a manner designed to prevent contamination of ground or surface waters and that contingency plans are developed to prevent sustained combustion;

(15) Insure that explosives are used only in accordance with existing state and federal law and the regulations promulgated by the commission which shall include provisions to:

(a) Provide adequate advance written notice to local governments and residents who might be affected by the use of such explosives by publication of the planned blasting schedule in a newspaper of general circulation in the locality and by mailing a copy of the proposed blasting schedule to every resident living within one-half mile of the proposed blasting site and by providing daily notice to resident/occupiers in such areas prior to any blasting;

(b) Maintain for a period of at least three years and make available for public inspection upon request a log detailing the location of the blasts, the pattern and depth of the drill holes, the amount of explosives used per hole, and the order and length of delay in the blasts;

(c) Limit the type of explosives and detonating equipment, the size, the timing and frequency of blasts based upon the physical conditions of the site so as to prevent

a. Injury to persons,

b. Damage to public and private property outside the permit area,

c. Adverse impacts on any underground mine, and

d. Change in the course, channel, or availability of ground or surface water outside the permit area;

(d) Require that all blasting operations be conducted by trained and competent persons as certified by the commission;

(e) Provide that upon the request of a resident or owner of a man-made dwelling or structure within one-half mile of any portion of the permitted area the applicant or permittee shall conduct a preblasting survey of such structures and submit the survey to the commission and a copy to the resident or owner making the request. The area of the survey shall be decided by the commission and shall include such provisions as the commission shall promulgate;

(16) Insure that all reclamation efforts proceed in an environmentally sound manner and as contemporaneously as practicable with the surface coal mining operations; provided, however, that where the applicant proposes to combine surface mining operations with underground mining operations to assure maximum practical recovery of the mineral resources, the commission may grant additional time for specific areas within the reclamation plan from the requirement that reclamation efforts proceed as contemporaneously as practicable to permit underground mining operations prior to reclamation:

(a) If the commission finds in writing that:

a. The applicant has presented, as part of the permit application, specific, feasible plans for the proposed underground mining operations;

b. The proposed underground mining operations are necessary or desirable to assure maximum practical recovery of the mineral resource and will avoid multiple disturbance of the surface;

c. The applicant has satisfactorily demonstrated that the plan for the underground mining operations conforms to requirements for underground mining in the jurisdiction and that permits necessary for the underground mining operations have been issued by the appropriate authority;

d. The areas proposed have been shown by the applicant to be necessary for the implementing of the proposed underground mining operations;

e. No substantial adverse environmental damage, either on-site or offsite, will result from the delay in completion of reclamation as required by this law;

f. Provisions for the offsite storage of spoil will comply with subdivision (22) of subsection 2 of section 444.855;

(b) If the United States Secretary of the Interior has promulgated specific regulations to govern the granting of such additional time and the commission has imposed such additional requirements as it deems necessary;

(c) If additional time granted under the provisions of this subsection are to be reviewed by the commission not more than three years from the date of issuance of the permit; and

(d) If liability under the bond filed by the applicant with the commission pursuant to section 444.830 shall be for the duration of the underground mining operations and until the requirements of subsection 2 of section 444.855 and section 444.875 have been fully complied with;

(17) Insure that the construction, maintenance, and postmining conditions of access roads into and across the site of operations will control or prevent erosion and siltation, pollution of water, damage to fish or wildlife or their habitat, or public or private property;

(18) Refrain from the construction of roads or other access ways up a stream bed or drainage channel or in such proximity to such channel so as to seriously alter the normal flow of water;

(19) Establish on the regraded areas, and all other lands affected, a diverse, effective, and permanent vegetative cover of the same seasonal variety native to the area of land to be affected and capable of self-regeneration and plant succession at least equal in extent of cover to the natural vegetation of the area; except, that introduced species may be used in the revegetation process where desirable and necessary to achieve the approved postmining land use plan;

(20) Assume the responsibility for successful revegetation, as required by subdivision (19) above, for a period of five full years after the last year of augmented seeding, fertilizing, irrigation, or other work in order to assure compliance with subdivision (19) above, except in those areas where the annual average precipitation is twenty-six inches or less, then the operator's assumption of responsibility and liability will extend for a period of ten full years after the last year of augmented seeding, fertilizing, irrigation, or other work; provided, that when the commission approves a long-term intensive agricultural postmining land use, the applicable five-or ten-year period of responsibility for revegetation shall commence at the date of initial planting for such long-term intensive agricultural postmining land use; provided further, that when the commission issues a written finding approving a long-term, intensive, agricultural postmining land use as part of the mining and reclamation plan, the commission may grant exception to the provisions of subdivision (19) above;

(21) Protect offsite areas from slides or damage occurring during the surface coal mining and reclamation operations, and not deposit spoil material or locate any part of the operations or waste accumulations outside the permit area;

(22) Place all excess spoil material resulting from coal surface mining and reclamation activities in such a manner that:

(a) Spoil is transported and placed in a controlled manner in position for concurrent compaction and in such a way to assure mass stability and to prevent mass movement;

(b) The areas of disposal are within the bonded permit areas, and all organic matter shall be removed immediately prior to spoil placement;

(c) Appropriate surface and internal drainage systems and diversion ditches are used so as to prevent spoil erosion and movement;

(d) The disposal area does not contain springs, natural watercourses or wet weather seeps unless lateral drains are constructed from the wet areas to the main underdrains in such a manner that filtration of the water into the spoil pile will be prevented;

(e) If placed on a slope, the spoil is placed upon the most moderate slope among those upon which, in the judgment of the commission, the spoil could be placed in compliance with all the requirements of this law and shall be placed, where possible, upon, or above, a natural terrace, bench, or berm, if such placement provides additional stability and prevents mass movement;

(f) Where the toe of the spoil rests on a downslope, a rock toe buttress, of sufficient size to prevent mass movement, is constructed;

(g) The final configuration is compatible with the natural drainage pattern and surroundings and suitable for intended uses;

(h) Design of the spoil disposal area is certified by a qualified registered professional engineer in conformance with professional standards; and

(i) All other provisions of this law are met;

(23) Meet such other criteria as are necessary to achieve reclamation in accordance with the purposes of this law, taking into consideration the physical, climatological, and other characteristics of the site;

(24) To the extent possible using the best technology currently available, minimize disturbances and adverse impacts of the operation on fish, wildlife, and related environmental values, and achieve enhancement of such resources where practicable; and

(25) Provide for an undisturbed natural barrier beginning at the elevation of the lowest coal seam to be mined and extending from the outslope for such distance as the commission shall determine shall be retained in place as a barrier to slides and erosion.

3. (1) Where an applicant meets the requirements of subdivisions (2) and (3) of this subsection a permit without regard to the requirement to restore to approximate original contour set forth in subdivision (3) of subsection 2 or subdivision (2) of subsection 4 and subdivision (3) of this section may be granted for the surface mining of coal where the mining operation will remove an entire coal seam or seams running through the upper fraction of a mountain, ridge, or hill (except as provided in paragraph (a) of subdivision (3) hereof) by removing all of the overburden and creating a level plateau or a gently rolling contour with no highwalls remaining, and capable of supporting postmining uses in accord with the requirements of this subsection.

(2) In cases where an industrial, commercial, agricultural, residential or public facility (including recreational facilities) use is proposed for the postmining use of the affected land, a permit may be granted for a surface mining operation of the nature described in subdivision (1) where:

(a) After consultation with the appropriate land use planning agencies, if any, the proposed postmining land use is deemed to constitute an equal or better economic or public use of the affected land, as compared with premining use;

(b) The applicant presents specific plans for the proposed postmining land use and appropriate assurances that such use will be:

a. Compatible with adjacent land uses;

b. Obtainable according to data regarding expected need and market;

c. Assured of investment in necessary public facilities;

d. Supported by commitments from public agencies where appropriate;

e. Practicable with respect to private financial capability for completion of the proposed use;

f. Planned pursuant to a schedule attached to the reclamation plan so as to integrate the mining operation and reclamation with the postmining land use; and

g. Designed by a registered professional engineer in conformance with professional standards established to assure the stability, drainage, and configuration necessary for the intended use of the site;

(c) The proposed use will be consistent with adjacent land uses, and existing state and local land use plans and programs;

(d) The commission provides the governing body of the county in which the land is located and any state or federal agency which the commission, in its discretion, determines to have an interest in the proposed use, an opportunity of not more than sixty days to review and comment on the proposed use;

(e) All other requirements of this law will be met.

(3) In granting any permit pursuant to this subsection the commission shall require that:

(a) The toe of the lowest coal seam and the overburden associated with it are retained in place as a barrier to slides and erosion;

(b) The reclaimed area is stable;

(c) The resulting plateau or rolling contour drains inward from the outslopes except at specified points;

(d) No damage will be done to natural watercourses;

(e) Spoil will be placed on the mountaintop bench as is necessary to achieve the planned postmining land use; provided, that all excess spoil material not retained on the mountaintop shall be placed in accordance with the provisions of subdivision (22) of subsection 2 of this section;

(f) Insure stability of the spoil retained on the mountaintop and meet the other requirements of this law.

(4) The commission shall promulgate specific regulations to govern the granting of permits in accord with the provisions of this subsection.

(5) All permits granted under the provisions of this subsection shall be reviewed not more than three years from the date of issuance of the permit, unless the applicant affirmatively demonstrates that the proposed development is proceeding in accordance with the terms of the approved schedule and reclamation plan.

4. The following performance standards shall be applicable to steep-slope surface coal mining and shall be in addition to those general performance standards required by this section; provided, however, that the provisions of this subsection 4 shall not apply to those situations in which an operator is mining on flat or gently rolling terrain, on which an occasional steep slope is encountered through which the mining operation is to proceed, leaving a plain or predominantly flat area or where an operator is in compliance with provisions of subsection 3 hereof:

(1) Insure that when performing surface coal mining on steep slopes, no debris, abandoned or disabled equipment, spoil material, or waste mineral matter is placed on the downslope below the bench or mining cut; provided, that spoil material in excess of that required for the reconstruction of the approximate original contour under the provisions of subdivision (3) of subsection 2 of section 444.855 or subdivision (2) of subsection 4 of section 444.855 shall be permanently stored pursuant to subdivision (22) of subsection 2 of section 444.855;

(2) Complete backfilling with spoil material shall be required to cover completely the highwall and return the site to the approximate original contour, which material will maintain stability following mining and reclamation;

(3) The operator may not disturb land above the top of the highwall unless the commission finds that such disturbance will facilitate compliance with the environmental protection standards of this section; provided, however, that the land disturbed above the highwall shall be limited to that amount necessary to facilitate said compliance;

(4) For the purposes of this subsection 4, the term "steep slope" is any slope above twenty degrees or such lesser slope as may be defined by the commission after consideration of soil, climate, and other characteristics of the area.

5. (1) Where an applicant meets the requirements and purposes of this subsection a permit without regard to the requirement to restore to approximate original contour may be granted for the surface mining of coal where the owner of the surface knowingly requests in writing, as a part of the permit application, that such a permit be granted so as to render the land, after reclamation, suitable for an industrial, commercial, residential, or public use (including recreational facilities) in accord with this subsection; provided, that the watershed control of the area is improved; and further provided, complete backfilling with spoil material shall be required to cover completely the highwall which material will maintain stability following mining and reclamation.

(2) Such permit may be granted only if:

(a) After consultation with the appropriate land use planning agencies, if any, the potential use of the affected land is deemed to constitute an equal or better economic or public use;

(b) Is designed and certified by a qualified registered professional engineer in conformance with professional standards established to assure the stability, drainage and configuration necessary for the intended use of the site; and

(c) After approval of the director of the department of natural resources, the watershed of the affected land is deemed to be improved.

(3) In granting a permit pursuant to this subsection the commission shall require that only such amount of spoil will be placed off the mine bench as is necessary to achieve the planned postmining land use, insure stability of the spoil retained on the bench, meet all other requirements of this law, and all spoil placement off the mine bench must comply with subdivision (22) of subsection 2 of section 444.855.

(4) The commission shall promulgate specific regulations to govern the granting of permits in accord with the provisions of this subsection.

(5) All permits granted under the provisions of this subsection shall be reviewed not more than three years from the date of issuance of the permit, unless the permittee affirmatively demonstrates that the proposed development is proceeding in accordance with the terms of the reclamation plan.

(L. 1979 H.B. 459)



Section 444.860 Performance standards to be met in underground mining operations — rules and regulations.

Effective 28 Aug 1979

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.860. Performance standards to be met in underground mining operations — rules and regulations. — 1. The commission shall promulgate rules and regulations directed toward the surface effects of underground coal mining operations, embodying the following requirements; provided, however, that in adopting any rules and regulations the commission shall consider the distinct difference between surface coal mining and underground coal mining.

2. Each permit issued relating to underground coal mining shall require the operator to:

(1) Adopt measures consistent with known technology in order to prevent subsidence causing material damage to the extent technologically and economically feasible, maximize mine stability, and maintain the value and reasonably foreseeable use of such surface lands, except in those instances where the mining technology used requires planned subsidence in a predictable and controlled manner; provided, that nothing in this subsection shall be construed to prohibit the standard method of room and pillar mining;

(2) Seal all portals, entryways, drifts, shafts, or other openings between the surface and underground mine working when no longer needed for the conduct of the mining operations;

(3) Fill or seal exploratory holes no longer necessary for mining, maximizing to the extent technologically and economically feasible return of mine and processing waste, tailings, and any other waste incident to the mining operation, to the mine workings or excavations;

(4) With respect to surface disposal of mine wastes, tailings, coal processing wastes, and other wastes in areas other than the mine workings or excavations, stabilize all waste piles created by the permittee from current operations through construction in compacted layers including the use of incombustible and impervious materials if necessary and assure that the leachate will not degrade below water quality standards established pursuant to applicable federal and state law surface or ground waters and that the final contour of the waste accumulation will be compatible with natural surroundings and that the site is stabilized and revegetated according to the provisions of this section;

(5) Design, locate, construct, operate, maintain, enlarge, modify, and remove, or abandon all existing and new coal mine waste piles consisting of mine wastes, tailings, coal processing wastes, or other liquid and solid wastes, and used either temporarily or permanently as dams or embankments in accordance with standards and criteria promulgated pursuant to subdivision (13) of subsection 2 of section 444.855;

(6) Establish on regraded areas and all other lands affected, a diverse and permanent vegetative cover capable of self-regeneration and plant succession and at least equal in extent of cover to the natural vegetation of the area;

(7) Protect offsite areas from damages which may result from such mining operations;

(8) Eliminate fire hazards and otherwise eliminate conditions which constitute a hazard to health and safety of the public;

(9) Minimize the disturbances of the prevailing hydrologic balance at the minesite and in associated offsite areas and to the quantity of water in surface ground water systems both during and after coal mining operations and during reclamation by:

(a) Avoiding acid or other toxic mine drainage by such measures as, but not limited to:

a. Preventing or removing water from contact with toxic producing deposits;

b. Treating drainage to reduce toxic content which adversely affects downstream water upon being released to watercourses;

c. Casing, sealing, or otherwise managing boreholes, shafts, and wells to keep acid or other toxic drainage from entering ground and surface waters; and

(b) Conducting surface coal mining operations so as to prevent, to the extent possible using the best technology currently available, additional contributions of suspended solids to streamflow or runoff outside the permit area (but in no event shall such contributions be in excess of requirements set by applicable state or federal law), and avoiding channel deepening or enlargement in operations requiring the discharge of water from mines;

(10) With respect to other surface impacts not specified in this subsection including the construction of new roads or the improvement or use of existing roads to gain access to the site of such activities and for haulage, repair areas, storage areas, processing areas, shipping areas, and other areas upon which are sited structures, facilities, or other property or materials on the surface, resulting from or incident to such activities, operate in accordance with the standards established under section 444.855 for such effects which result from surface coal mining operations; provided, that the commission shall make such modifications in the requirements imposed by this subdivision as are necessary to accommodate the distinct difference between surface and underground coal mining;

(11) To the extent possible using the best technology currently available, minimize disturbances and adverse impacts of the operation on fish, wildlife, and related environmental values, and achieve enhancement of such resources where practicable;

(12) Locate openings for all new drift mines working acid-producing or iron-producing coal seams in such a manner as to prevent a gravity discharge of water from the mine.

3. In order to protect the stability of the land, the commission shall suspend underground coal mining under urbanized areas, cities, towns, and communities and adjacent to industrial or commercial buildings, major impoundments, or permanent streams if it finds imminent danger to inhabitants of the urbanized areas, cities, towns, and communities.

4. The provisions of this law are applicable to surface operations and surface impacts incident to an underground coal mine with such modifications to the permit application requirements, permit approval or denial procedures, bond requirements and other appropriate requirements as are necessary to accommodate the distinct difference between surface and underground coal mining. The commission shall promulgate rules and regulations setting forth such modifications.

(L. 1979 H.B. 459)



Section 444.865 Records and reports required — entry and inspection authorized — ownership information to be displayed — commission employees not to engage in mining, penalty — employees to file financial statements.

Effective 28 Aug 1979

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.865. Records and reports required — entry and inspection authorized — ownership information to be displayed — commission employees not to engage in mining, penalty — employees to file financial statements. — 1. For the purpose of developing or assisting in the development, administration, and enforcement of this law, or in the administration and enforcement of any permit, or of determining whether any person is in violation of any requirement of this law, rule or regulation, reclamation plan or permit:

(1) The commission shall require any permittee to:

(a) Establish and maintain appropriate records;

(b) Make monthly reports to the commission;

(c) Install, use, and maintain any necessary monitoring equipment or methods;

(d) Evaluate results in accordance with such methods at such locations, intervals, and in such manner as the commission shall prescribe; and

(e) Provide such other information relative to surface coal mining and reclamation operations as the commission deems reasonable and necessary.

(2) For those surface coal mining and reclamation operations which remove or disturb strata that serve as aquifers which significantly insure the hydrologic balance of water use either on or off the mining site, the commission shall specify those:

(a) Monitoring sites to record the quantity and quality of surface drainage above and below the mine site as well as in the potential zone of influence;

(b) Monitoring sites to record level, amount, and samples of ground water and aquifers potentially affected by the mining and also directly below the lowermost (deepest) coal seam to be mined;

(c) Records of well logs and borehole data to be maintained; and

(d) Monitoring sites to record precipitation.

­­

­

2. Authorized representatives of the commission, without advance notice and upon presentation of appropriate credentials:

(1) Shall have the right of entry to, upon, or through any surface coal mining and reclamation operations or any premises in which any records required to be maintained under subsection 1 are located; and

(2) May at reasonable times, and without delay, have access to and copy any records and inspect any monitoring equipment or method of operation.

3. The inspections shall:

(1) Occur on an irregular basis averaging not less than one partial inspection per month and one complete inspection per calendar quarter for the surface coal mining and reclamation operation covered by each permit;

(2) Occur without prior notice to the permittee or his agents or employees except for necessary onsite meetings with the permittee; and

(3) Include the filing of inspection reports adequate to enforce the requirements of and to carry out the terms and purposes of this law.

4. No person shall refuse entry or access requested for purposes of inspection, to any member of the commission or authorized representative who presents appropriate credentials, nor obstruct or hamper any such person in carrying out the inspection. A suitably restricted search warrant, describing the place to be searched and showing probable cause in writing and upon written oath or affirmation by any member of the commission or authorized representative, shall be issued by any circuit court, court of common pleas, court of criminal corrections, or associate division of the circuit court having jurisdiction in the county where the search is to be made.

5. Each permittee shall conspicuously maintain at the entrances to the surface coal mining and reclamation operations a clearly visible sign which sets forth the name, business address, and phone number of the permittee and the permit number of the surface coal mining and reclamation operations.

6. Each inspector, upon detection of any violation, shall forthwith inform the operator in writing and shall report in writing any such violation to the commission.

7. Copies of any records, reports, inspection materials, or information obtained by the commission shall be made immediately available to the public at central and sufficient locations in the county, multicounty, and state area of mining so that they are conveniently available to residents in the areas of mining.

8. No employee of the commission shall have a direct or indirect financial interest in any underground or surface coal mining operation. Whoever knowingly violates the provisions of this subsection shall be guilty of a misdemeanor and, upon conviction, be punished by a fine of not more than two thousand five hundred dollars, or by imprisonment of not more than one year, or by both. The commission shall promulgate regulations to establish methods by which the provisions of this subsection will be monitored and enforced, including appropriate provisions for the filing by such employees and the review of statements and supplements thereto concerning any financial interest which may be affected by this subsection.

(L. 1979 H.B. 459)



Section 444.870 Penalties, administrative and criminal, procedure.

Effective 28 Aug 1993

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.870. Penalties, administrative and criminal, procedure. — 1. Any permittee who violates any permit condition or any provision of the reclamation plan or who violates any provision of this law or rules and regulations may be assessed an administrative penalty by the commission, except that if such violation leads to the issuance of a cessation order under section 444.885 the penalty shall be assessed. Such penalty shall not exceed five thousand dollars for each violation. Each day of continuing violation may be deemed a separate violation for purposes of penalty assessments. In determining the amount of the penalty, consideration shall be given to the permittee's history of previous violations at the particular surface coal mining operation; the seriousness of the violation, including any irreparable harm to the environment and any hazard to the health or safety of the public; whether the permittee was negligent; and the demonstrated good faith of the permittee charged in attempting to achieve rapid compliance after notification of the violation.

2. An administrative penalty shall be assessed by the commission only after the person charged has been given an opportunity for a public hearing. When such a public hearing has been held, the commission shall make findings of fact and conclusions of law, and shall issue a written decision as to the occurrence of the violation and the amount of the penalty which is warranted, incorporating, when appropriate, an order therein requiring that the penalty be paid. When appropriate, the commission shall consolidate such hearings with other proceedings under section 444.885. Any hearing under this section shall be of record and shall be a contested case. The chairman may designate one commission member as hearing officer, or may appoint a member in good standing of the Missouri bar as hearing officer to hold the hearing and make recommendations to the commission, but the commission shall make the final decision therein and any member participating in the decision shall review the record before making decision. Where the person charged with such a violation fails to avail himself of the opportunity for a public hearing, an administrative penalty shall be assessed and ordered paid only after the commission has determined that a violation did occur and the amount of the penalty which is warranted.

3. When the director believes that a violation has occurred he may, or if a cessation order has resulted he shall, file with the commission and serve the operator by registered mail a notice charging a violation has occurred and setting forth the proposed amount of said penalty. The operator, if he wishes to contest either the amount of the penalty or the fact of the violation, may within thirty days of receipt of the notice request a hearing before the commission. The operator shall, with such request, file with the commission a penalty bond in the amount of the proposed penalty, in a form prescribed by the commission, with security attached in the form of a certificate of deposit, conditioned upon forfeiture upon a final nonappealable decision. If through administrative or judicial review, it is determined that no violation occurred, or that the amount of the penalty should be reduced, the commission shall within thirty days of such determination release said bond and remit the appropriate amount to the person, with interest at the rate of six percent, or at the prevailing United States Department of the Treasury rate, whichever is greater. Failure to file the bond with the request for hearing shall result in a waiver of all legal rights to contest the violation or the amount of the penalty.

4. Administrative penalties, plus interest at the rate of six percent, or at the prevailing United States Department of the Treasury rate, whichever is greater, plus attorney's fees, may be recovered in a civil action brought by the attorney general at the request of the commission in the county where the violation occurred or in Cole County.

5. Any person who willfully and knowingly violates a condition of a permit or fails or refuses to comply with any order issued under section 444.885 or section 444.900, or any order incorporated in a final decision issued by the commission, except an order incorporated in a decision issued under subsection 2 of this section shall, upon conviction, be punished by a fine of not more than ten thousand dollars, or by imprisonment for not more than one year, or both.

6. Whenever a corporate permittee violates a condition of a permit or fails or refuses to comply with any order issued under section 444.885, or any order incorporated in a final decision issued by the commission, except an order incorporated in a decision issued under subsection 2 of this section, any director, officer, or agent of such corporation who willfully and knowingly authorized, ordered, or carried out such violation, failure, or refusal shall be subject to the same administrative penalties, fines and imprisonment that may be imposed upon a person under subsections 1 and 5 of this section.

7. Whoever knowingly makes any false statement, representation, or certification, or knowingly fails to make any statement, representation, or certification in any application, record, report, plan, or other document filed or required to be maintained shall, upon conviction, be punished by a fine of not more than ten thousand dollars, or by imprisonment for not more than one year, or both.

8. Any operator who fails to correct a violation for which a citation has been issued under subsection 1 of section 444.885 within the period permitted for its correction (which period shall not end until the entry of a final order by the commission, in the case of any review proceedings under section 444.895 initiated by the operator wherein the commission orders, after an expedited hearing, the suspension of the abatement requirements of the citation after determining that the operator will suffer irreparable loss or damage from the application of those requirements, or until the entry of an order of the court, in the case of any review proceedings under section 444.900 initiated by the operator wherein the court orders the suspension of the abatement requirements of the citation) shall be assessed an administrative penalty by the commission of not less than seven hundred fifty dollars, nor more than five thousand dollars for each day during which such failure or* violation continues.

(L. 1979 H.B. 459, A.L. 1991 S.B. 45, A.L. 1993 H.B. 312 & 257)

*Word "of" appears in original rolls.



Section 444.875 Release of all or part of performance bond, procedure — objections may be filed.

Effective 28 Aug 1993

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.875. Release of all or part of performance bond, procedure — objections may be filed. — 1. The permittee may file a request with the commission for the release of all or part of a performance bond or deposit. Within thirty days after any application for bond release has been filed, the operator shall submit a copy of an advertisement placed at least once a week for four successive weeks in a newspaper of general circulation in the locality of the surface coal mining operation. Such advertisement shall be considered part of any bond release application and shall contain a notification of the precise location of the land affected, the number of acres, the permit and the date approved, the amount of the bond filed and the portion sought to be released, and the type and appropriate dates of reclamation work performed, and a description of the results achieved as they relate to the operator's approved reclamation plan. In addition, as part of any bond release application, the applicant shall submit copies of letters which he has sent to adjoining property owners, local governmental bodies, planning agencies, sewage and water treatment authorities, and water companies in the locality in which the surface coal mining and reclamation activities took place, notifying them of his intention to seek release from the bond. At the time of final or phase III bond release submittal, the operator shall include evidence that an affidavit has been recorded with the recorder of deeds in the county where the mined land is located, generally describing the parcel or parcels of land where operations such as underground mining, auger mining, covering of slurry ponds, or other underground activities occurred which could impact or limit future use of that land. This requirement shall be applicable to mined land where phase I reclamation was completed on or after September 1, 1992.

2. Upon receipt of the notification and request, the commission shall cause to be conducted within thirty days an inspection and evaluation of the reclamation work involved. Such evaluation shall consider, among other things, the degree of difficulty to complete any remaining reclamation, whether pollution of surface and subsurface water is occurring, the probability of continuance or future occurrence of such pollution, and the estimated cost of abating such pollution. The commission shall notify the permittee in writing of its decision to release or not to release all or part of the performance bond or deposit within sixty days from the filing of the request, if no public hearing is held pursuant to subsection 6 of this section, and if there has been a public hearing held pursuant to subsection 6 of this section, within thirty days thereafter.

3. The commission may release in whole or in part said bond or deposit if satisfied the reclamation covered by the bond or deposit or portion thereof has been accomplished according to the following schedule:

(1) When the operator completes the backfilling, regrading, and drainage control of a bonded area in accordance with his approved reclamation plan, the release of not more than sixty percentum of the bond or deposit for the applicable permit area;

(2) After revegetation has been established on the regraded mined lands in accordance with the approved reclamation plan, the release of a portion of the bond or deposit may be approved. When determining the amount of bond to be released after successful revegetation has been established, the commission shall retain that amount of bond for the revegetated area which would be sufficient for a third party to cover the cost of reestablishing revegetation for the period specified for operator responsibility in section 444.855 for reestablishing revegetation. No part of the bond or deposit shall be released under this subdivision so long as the lands to which the release would be applicable are contributing suspended solids to streamflow or runoff outside the permit area in excess of the requirements set by subdivision (10) of subsection 2 of section 444.855 or until soil productivity for prime farm lands has returned to equivalent levels of yield as nonmined land of the same soil type in the surrounding area under equivalent management practices as determined from the soil survey performed pursuant to subdivision (16) of subsection 2 of section 444.820. Where a silt dam is to be retained as a permanent impoundment pursuant to subdivision (8) of subsection 2 of section 444.855, the portion of bond may be released under this subdivision so long as provisions for sound future maintenance by the operator or the landowner have been made with the commission;

(3) When the operator has completed successfully all surface coal mining and reclamation activities, the release of the remaining portion of the bond, but not before the expiration of the period specified for operator responsibility in section 444.855; provided, however, that no bond shall be fully released until all reclamation requirements are fully met.

4. If the commission disapproves the application for release of the bond or portion thereof, the commission shall notify the permittee, in writing, stating the reasons for disapproval and recommending corrective actions necessary to secure said release and allowing opportunity for a public hearing unless a hearing has been held.

5. When any application for total or partial bond release is filed, the commission shall notify the county and/or municipality in which a surface coal mining operation is located by certified mail within thirty days from the date the application is filed.

6. Any person with a valid legal interest which might be adversely affected by release of the bond or the responsible officer or head of any federal, state, or local governmental agency which has jurisdiction by law or special expertise with respect to any environmental, social, or economic impact involved in the operation, or is authorized to develop and enforce environmental standards with respect to such operations shall have the right to file written objections to the proposed release from bond within sixty days after the application was filed. If written objections are filed, and a hearing requested, the commission shall inform all the interested parties of the time and place of the hearing, and the date, time, and location of such public hearing shall be advertised by the commission in a newspaper of general circulation in the locality for two consecutive weeks, and the commission shall hold a public hearing in the locality of the surface coal mining operation proposed for bond release or in Cole County, at the option of the objector, within ninety days after the application has been filed.

7. For the purpose of such hearing the commission shall have the authority and is hereby empowered to administer oaths, subpoena witnesses or written or printed materials, compel the attendance of witnesses, or production of the materials, and take evidence including, but not limited to, inspections of the land affected and other surface coal mining operations carried on by the applicant in the general vicinity. A verbatim record of each public hearing shall be made, and a transcript made available on the motion of any party or by order of the commission. The chairman may designate one commission member as hearing officer, or may appoint a member in good standing of the Missouri bar as hearing officer to hold the hearing and make recommendations to the commission, but the commission shall make the final decision thereon and any member participating in the decision shall review the record before making decision.

(L. 1979 H.B. 459, A.L. 1993 H.B. 312 & 257)



Section 444.880 Actions to compel compliance, limitation — costs of litigation — actions for damages.

Effective 28 Aug 1979

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.880. Actions to compel compliance, limitation — costs of litigation — actions for damages. — 1. Except as provided in subsection 2 of this section, any person having an interest which is or may be adversely affected may commence a civil action on his own behalf to compel compliance with this law:

(1) Against any governmental instrumentality or agency to the extent permitted by the United States or Missouri constitution which is alleged to be in violation of the provisions of this law or of any rule, regulation, order or permit issued pursuant thereto, or against any other person who is alleged to be in violation of this law, or of any rule, regulation, order or permit; or

(2) Against the commission where there is alleged a failure of the commission to perform any act or duty under this law which is not discretionary.

2. No action may be commenced:

(1) Under subdivision (1) of subsection 1 of this section:

(a) Prior to sixty days after the plaintiff has given notice in writing of the violation to the commission and to any alleged violator; or

(b) If the commission has commenced and is diligently prosecuting a civil action to require compliance with the provisions of this law or any rule, regulation, order, or permit, but in any such action any person may intervene as a matter of right; or

(2) Under subdivision (2) of subsection 1 of this section prior to sixty days after the plaintiff has given notice in writing of such action to the commission except that such action may be brought immediately after such notification in the case where the violation or order complained of constitutes an imminent threat to the health or safety of the plaintiff or would immediately affect a legal interest of the plaintiff.

3. (1) Any action pursuant to subdivision (1) of subsection 1 may be brought only in the county in which the surface coal mining operation complained of is located.

(2) In such action the commission, if not a party, may intervene as a matter of right.

4. The court, in issuing any final order in any action brought pursuant to this section, may award costs of litigation (including attorney and expert witness fees) to any party, whenever the court determines such award is appropriate.

5. Nothing in this section shall restrict any right which any person (or class of persons) may have under any statute, or common law to seek enforcement of any of the provisions of this law and the regulations thereunder, or to seek any other relief (including relief against the commission).

6. Any person who is injured in his person or property through the violation by any operator of this law or any rule, regulation, order, or permit issued pursuant to this law may bring an action for damages (including reasonable attorney and expert witness fees), but only in the county in which the surface coal mining operation complained of is located. Nothing in this subsection shall affect the rights established by or limits imposed under the state's workers' compensation law.

(L. 1979 H.B. 459)



Section 444.885 Cessation orders — suspension or revocation of permits — injunctive relief.

Effective 28 Aug 1979

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.885. Cessation orders — suspension or revocation of permits — injunctive relief. — 1. When, on the basis of any inspection, the commission, the director, or any authorized representative of the commission, determines that any condition or practices exist, or that any permittee is in violation of any requirement of this law, regulation, or any permit provision, which condition, practice or violation also creates an imminent danger to the health or safety of the public, or is causing, or can reasonably be expected to cause, significant, imminent environmental harm to land, air, or water resources, the commission or the director or any such authorized representative shall immediately order a cessation of surface coal mining and reclamation operations or the portion thereof relevant to the condition, practice, or violation. Such cessation order shall remain in effect until the commission or the director or any authorized representative determines that the condition, practice or violation has been abated, or until modified, vacated, or terminated by the commission or the director pursuant to subsection 4 of this section. Where the commission or the director or any authorized representative finds that the ordered cessation of surface coal mining and reclamation operations, or any portion thereof, will not completely abate the imminent danger to health or safety of the public or the significant imminent environmental harm to land, air, or water resources, the commission or director or authorized agent shall, in addition to the cessation order, impose affirmative obligations on the operator requiring him to take whatever steps deemed necessary to abate the imminent danger or the significant environmental harm.

2. (1) When, on the basis of any inspection, the commission or the director or any authorized representative of the commission determines that any permittee is in violation of any requirement of this law or regulation or any permit condition, but such violation does not create an imminent danger to the health or safety of the public, or cannot be reasonably expected to cause significant, imminent environmental harm to land, air, or water resources, the commission or the director or any authorized representative of the commission shall issue a notice to the permittee or his agent fixing a reasonable time but not more than ninety days for the abatement of the violation and providing opportunity for public hearing.

(2) If, upon expiration of the period of time as originally fixed or subsequently extended, for good cause shown and upon the written finding of the commission or the director, the commission or the director finds that the violation has not been abated, the commission or director shall immediately order a cessation of surface coal mining and reclamation operations or the portion thereof relevant to the violation. Such cessation order shall remain in effect until the commission or the director determines that the violation has been abated, or until modified, vacated, or terminated by the commission or the director pursuant to subsection 4 of this section. In the order of cessation the commission or director shall determine the steps necessary to abate the violation in the most expeditious manner possible, and shall include the necessary measures in the order.

3. When the commission or the director determines that a pattern of violations of any requirements of this law, regulations, or any permit conditions exist or have existed, and if the commission or the director also finds that such violations are caused by the unwarranted failure of the permittee to comply with any requirements of this law, regulations, or any permit conditions, or that such violations are willfully caused by the permittee, the commission or the director shall forthwith issue an order to the permittee to show cause as to why the permit should not be suspended or revoked and shall provide opportunity for a public hearing. If a hearing is requested the commission shall inform all interested parties of the time and place of the hearing. Upon the permittee's failure to show cause as to why the permit should not be suspended or revoked, the commission shall forthwith suspend or revoke the permit.

4. Notices and orders issued pursuant to this section shall set forth with reasonable specificity the nature of the violation and the remedial action required, the period of time established for abatement, and a reasonable description of the portion of the surface coal mining and reclamation operation to which the notice or order applies. Each notice or order issued under this section shall be given promptly to the permittee or his agent and all such notices and orders shall be in writing and shall be signed. Any notice or order issued pursuant to this section may be modified, vacated, or terminated by the commission or the director. Any notice or order issued pursuant to this section which requires cessation of mining shall expire within thirty days of actual notice unless an informal public hearing is held by the commission or director at the site or within such reasonable proximity to the site that any viewings of the site can be conducted during the course of such public hearing, and within fifteen days thereof, the commission or director shall affirm, modify or vacate the order and give notice thereof to all parties.

5. The commission or director may request the attorney general to institute a civil action for relief, including a permanent or temporary injunction, restraining order, or any other appropriate order in the circuit court of the county in which the surface coal mining and reclamation operation is located or in which the operator thereof has his principal office, whenever such operator or his agent:

(1) Violates or fails or refuses to comply with any final order or decision by the commission or director or any authorized representative; or

(2) Interferes with, hinders, or delays the commission, the director, or its authorized representative in carrying out the provisions of this law; or

(3) Refuses to admit the commission members, the director or any authorized representatives to the mine, or refuses to permit inspection of the mine; or

(4) Refuses to furnish any information or report requested by the commission or director; or

(5) Refuses to permit access to, and copying of, such records as the commission or director determines necessary; or

(6) Mines or disturbs any lands without a permit.

(L. 1979 H.B. 459)



Section 444.890 Commission to designate areas unsuitable for surface mining — review required — excepted lands — procedure.

Effective 28 Aug 1979

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.890. Commission to designate areas unsuitable for surface mining — review required — excepted lands — procedure. — 1. (1) The commission shall establish a planning process enabling objective decisions based upon competent and scientifically sound data and information as to which, if any, land areas are unsuitable for all or certain types of surface coal mining operations pursuant to the standards set forth in subdivisions (2) and (3) of this subsection but such designation shall not prevent the mineral exploration of any area so designated.

(2) Upon petition pursuant to subsection 2 of this section, the commission shall designate an area as unsuitable for all or certain types of surface coal mining operations if the commission determines that reclamation is not technologically and economically feasible.

(3) Upon petition pursuant to subsection 2 of this section, a surface area may be designated unsuitable for certain types of surface coal mining operations if such operations will:

(a) Be incompatible with existing state or local land use plans or programs; or

(b) Affect fragile or historic lands in which such operations could result in significant damage to important historic, cultural, scientific, and esthetic values and natural systems; or

(c) Affect renewable resource lands in which such operations could result in a substantial loss or reduction of long-range productivity of water supply or of food or fiber products, and such lands to include aquifers and aquifer recharge areas; or

(d) Affect natural hazard lands in which such operations could substantially endanger life and property, such lands to include areas subject to frequent flooding and areas of unstable geology;

(4) To provide for surface coal mining lands review, the commission shall:

(a) Develop a data base and an inventory system which will permit proper evaluation of the capacity of different land areas of the state to support and permit reclamation of surface coal mining operations;

(b) Develop a method or methods for implementing land use planning decisions, concerning surface coal mining operations; and

(c) Provide proper notice and opportunities for public participation, including a public hearing prior to making any designation or redesignation, pursuant to this section.

(5) Determinations of the unsuitability of land for surface coal mining shall be integrated as closely as possible with present and future land use planning and regulation processes at the federal, state, and local levels.

(6) The requirements of this section shall not apply to lands on which surface coal mining operations are being conducted on September 28, 1979, or under a permit issued pursuant to this law, or where substantial legal and financial commitments in such operation were in existence prior to January 4, 1977.

2. Any person having an interest which is or may be adversely affected shall have the right to petition the commission to have an area designated as unsuitable for surface coal mining operations, or to have such a designation terminated. Such a petition shall contain allegations of facts with supporting evidence which would tend to establish the allegations. Within ten months after receipt of the petition the commission shall hold a public hearing in the locality of the affected area, after appropriate notice and publication of the date, time, and location of such hearing. After a person having an interest which is or may be adversely affected has filed a petition and before the hearing, any person may intervene by filing allegations of facts with supporting evidence which would tend to establish the allegations. Within sixty days after such hearing, the commission shall issue and furnish to the petitioner, and any other party to the hearing, a written decision regarding the petition, and the reasons therefor. In the event that all the petitioners stipulate agreement prior to the requested hearing, and withdraw their request, such hearing need not be held.

3. Prior to designating any land areas as unsuitable for surface coal mining operations, the commission shall prepare a detailed statement on

(1) The potential coal resources of the area;

(2) The demand for coal resources; and

(3) The impact of such designation on the environment, the economy, and the supply of coal.

4. After September 28, 1979, and subject to valid existing rights, no surface coal mining operations except those which exist on September 28, 1979, shall be permitted:

(1) On any lands within the boundaries of units of the National Park System, the National Wildlife Refuge Systems, the National System of Trails, the National Wilderness Preservation System, the Wild and Scenic Rivers System, including study rivers designated under section 5(a) of the Wild and Scenic Rivers Act and National Recreation Areas designated by Act of Congress;

(2) On any federal lands within the boundaries of any national forest unless permitted by the United States Secretary of the Interior;

(3) Which will adversely affect any publicly owned park or places included in the National Register of Historic Sites unless approved jointly by the commission and the federal, state, or local agency with jurisdiction over the park or the historic site;

(4) Within one hundred feet of the outside right-of-way line of any public road, except where mine access roads or haulage roads join such right-of-way line and except that the commission may permit such roads to be relocated or the area affected to lie within one hundred feet of such road, if after public notice and opportunity for public hearing in the locality a written finding is made that the interests of the public and the landowners affected thereby will be protected; or

(5) Within three hundred feet from any occupied dwelling, unless waived by the owner thereof, nor within three hundred feet of any public building, school, church, community, or institutional building, public park, or within one hundred feet of a cemetery.

(L. 1979 H.B. 459)



Section 444.895 Review of cessation orders and permit suspensions and revocations — procedure — temporary relief — hearings, conduct.

Effective 28 Aug 1979

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.895. Review of cessation orders and permit suspensions and revocations — procedure — temporary relief — hearings, conduct. — 1. (1) A permittee issued a notice or order pursuant to the provisions of section 444.885, or any person having an interest which is or may be adversely affected by such notice or order or by any modification, vacation, or termination of such notice or order, may apply to the commission for review of the notice or order within thirty days of receipt thereof or within thirty days of its modification, vacation, or termination. Upon receipt of such application, the commission shall cause such investigation to be made as it deems appropriate and shall set the matter for public hearing no later than thirty days from the date of application to enable the applicant or such person to present information relating to the issuance and continuance of such notice or order or the modification, vacation, or termination thereof. The filing of an application for review shall not operate as a stay of any order or notice.

(2) The permittee and other interested persons shall be given written notice of the time and place of the hearing at least five days prior thereto. Any such hearing shall be a contested case.

2. Upon receiving the report of such investigation, and after hearing, the commission shall make findings of fact and conclusions of law, and shall issue a written decision, incorporating therein an order vacating, affirming, modifying, or terminating the notice or order, or the modification, vacation, or termination of such notice or order complained of and incorporate its findings therein. Where the application for review concerns an order for cessation of surface coal mining and reclamation operations issued pursuant to the provisions of section 444.885, the commission shall issue the written decision within thirty days of the application for review unless temporary relief has been granted by the commission pursuant to subsection 3 of this section.

3. Pending completion of the investigation and hearing required by this section, the applicant may file with the commission a written request that the commission grant temporary relief from any notice or order issued under section 444.885 together with a detailed statement giving reasons for granting such relief. The commission shall issue an order or decision granting or denying such relief expeditiously; provided, that where the applicant requests relief from an order for cessation of coal mining and reclamation operations issued pursuant to subsection 1 or 2 of section 444.885, the order or decision on such a request shall be issued within five days of its receipt. The commission may grant such relief, under such conditions as it may prescribe, if:

(1) A hearing has been held in the locality of the permit area on the request for temporary relief in which all parties were given an opportunity to be heard;

(2) The applicant shows that there is substantial likelihood that the findings of the commission will be favorable to him; and

(3) Such relief will not adversely affect the health or safety of the public or cause significant, imminent environmental harm to land, air, or water resources.

4. Following the issuance of an order to show cause as to why a permit should not be suspended or revoked pursuant to section 444.885, the commission shall hold a public hearing after giving written notice of the time, place, and date thereof. Any such hearing shall be of record. Within sixty days following the public hearing, the commission shall issue and furnish to the permittee and all other parties to the hearing a written decision, and the reasons therefor, concerning suspension or revocation of the permit. If the commission revokes the permit, the permittee shall immediately cease surface coal mining operations on the permit area and shall complete reclamation within a period specified by the commission, or the commission shall declare as forfeited the performance bonds for the operation.

5. Whenever an order is issued under this section, or as a result of any administrative proceeding under this law, at the request of any person, a sum equal to the aggregate amount of all costs and expenses (including attorney fees) as determined to have been reasonably incurred by such person for or in connection with his participation in such proceedings, or for the cost of recording or transcribing the record, may be assessed against either party as the court, resulting from judicial review, or the commission, resulting from administrative proceedings, deems proper.

6. The chairman of the commission may designate one commission member as hearing officer, or may appoint a member in good standing of the Missouri bar as hearing officer to hold any hearings under this section and section 444.885 and make recommendations to the commission; except that in any hearings for temporary relief requiring a decision within five days the hearing officer shall make said decision. All final decisions from hearings of a hearing officer when recommendations are made shall be by the commission, and any member participating in the decision shall review the record before making decision.

(L. 1979 H.B. 459)



Section 444.900 Judicial review.

Effective 28 Aug 1979

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.900. Judicial review. — All final decisions or orders of the commission shall be subject to judicial review as provided in chapter 536. No judicial review shall be available, however, until all administrative remedies are exhausted. The availability of such review shall not be construed to limit the operation of the rights established in section 444.880 except as provided therein.

(L. 1979 H.B. 459)



Section 444.905 Severability — rights retained — replacement of water — explosives regulations.

Effective 28 Aug 1979

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.905. Severability — rights retained — replacement of water — explosives regulations. — 1. If any provision of this law or the applicability thereof to any person or circumstance is held invalid, the remainder of this law and the application of such provision to other persons or circumstances shall not be affected thereby.

2. Nothing in this law shall be construed as affecting in any way the right of any person to enforce or protect, under applicable law, his interest in water resources affected by a surface coal mining operation.

3. The operator of a surface coal mine shall replace the water supply of an owner of interest in real property who obtains all or part of his supply of water for domestic, agricultural, industrial, or other legitimate use from an underground or surface source where such supply has been affected by contamination, diminution, or interruption proximately resulting from such surface coal mine operation.

4. In accordance with this law, the commission shall promulgate regulations requiring the training, examination, and certification of persons engaging in or directly responsible for blasting or use of explosives in surface coal mining operations.

(L. 1979 H.B. 459)



Section 444.915 Abandoned mine reclamation fund — deposits and expenditures.

Effective 28 Aug 1993

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.915. Abandoned mine reclamation fund — deposits and expenditures. — 1. All moneys in the abandoned mine reclamation fund may be used for the following purposes:

(1) Reclamation and restoration of land and water resources adversely affected by past coal mining, including, but not limited to, reclamation and restoration of abandoned surface mine areas, abandoned coal processing areas, and abandoned coal refuse disposal areas; sealing and filling abandoned deep mine entries and voids; planting of land adversely affected by past coal mining to prevent erosion and sedimentation; prevention, abatement, treatment, and control of water pollution created by coal mine drainage including restoration of stream beds, and construction and operation of water treatment plants; prevention, abatement, and control of burning coal refuse disposal areas and burning coal in situ; and prevention, abatement, and control of coal mine subsidence;

(2) Acquisition and filling of voids and sealing of tunnels, shafts, and entryways under section 444.935;

(3) Acquisition of land as provided for in this law;

(4) Studies by contract with public and private organizations to provide information, advice, and technical assistance, including research and demonstration projects, conducted for these purposes;

(5) Restoration, reclamation, abatement, control, or prevention of adverse effects of coal mining which constitutes an emergency;

(6) Administrative expenses to accomplish these purposes;

(7) All other necessary expenses to accomplish these purposes.

2. Expenditure of moneys from the abandoned mine reclamation fund shall reflect the following priorities in the order stated:

(1) The protection of public health, safety, general welfare, and property from extreme danger of adverse effects of coal mining practices;

(2) The protection of public health, safety, and general welfare from adverse effects of coal mining practices;

(3) The restoration of land and water resources and the environment previously degraded by adverse effects of coal mining practices including measures for the conservation and development of soil, water (excluding channelization), woodland, fish and wildlife, recreation resources, and agricultural productivity;

(4) The protection, repair, replacement, construction, or enhancement of public facilities such as utilities, roads, recreation, and conservation facilities adversely affected by coal mining practices;

(5) The development of publicly owned land adversely affected by coal mining practices including land acquired as provided in this title for recreation and historic purposes, conservation, and reclamation purposes and open space benefits.

3. If there is no continuing reclamation responsibility under state or federal laws for lands or water, lands and water eligible for reclamation or drainage abatement expenditures from the abandoned mine reclamation fund are those:

(1) Which were mined for coal or which were affected by such mining, wastebanks, coal processing, or other coal mining processes, and abandoned or left in an inadequate reclamation status prior to September 28, 1979;

(2) For which a finding that the surface coal mining operation occurred during the period beginning on August 4, 1977, and ending on or before November 21, 1980, and that funds for reclamation or abatement which are available pursuant to a bond or other form of financial guarantee or from any other source are not sufficient to provide for adequate reclamation or abatement at the site;

(3) For which a finding that the surface coal mining operation occurred during the period beginning on August 4, 1977, and ending on or before October 1, 1991, and that the surety of such mining operator became insolvent during such period, and as of October 1, 1991, funds immediately available from proceedings relating to such insolvency, or from any financial guarantee or other source are not sufficient to provide for adequate reclamation or abatement at the site.

(L. 1979 H.B. 459, A.L. 1993 H.B. 312 & 257)



Section 444.920 Abandoned mine reclamation fund, commission's duties and powers.

Effective 28 Aug 1979

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.920. Abandoned mine reclamation fund, commission's duties and powers. — In order to receive applicable federal funds for the abandoned mine reclamation fund, and to meet necessary federal requirements:

(1) The commission may submit to the appropriate federal officer or agency a state reclamation plan and annual projects to carry out abandoned mine reclamation.

(2) Each state reclamation plan shall generally identify the areas to be reclaimed, the purpose for which the reclamation is proposed, the relationship of the lands to be reclaimed and the proposed reclamation to surrounding areas, the specific criteria for ranking and identifying projects to be funded, and the legal authority and programmatic capability to perform such work.

(3) On an annual basis the commission may submit to the appropriate federal officer or agency an application for support of the state program and implementation of specific reclamation projects, and shall submit all information required, including a description and priority evaluation of each project, the estimated benefits and costs, for research and demonstration projects a description of techniques, the cost and identification of lands to be acquired, and an inventory of the previous years grant.

(4) The costs for each proposed project under this section shall include: actual construction costs, actual operation and maintenance costs of permanent facilities, planning and engineering costs, construction inspection costs, and other necessary administrative expenses.

(5) The commission shall submit such annual and other reports as necessary and required by the appropriate federal officer or agency.

(6) The commission may, in order for the state to receive applicable federal funds, certify to the appropriate federal officer or agency that objectives of the fund set forth in sections 444.915 and 444.935 have been achieved, there is a need for construction of specific public facilities in communities impacted by coal development, and impact funds which may be available under provisions of the Federal Mineral Leasing Act of 1920, as amended, or the Act of October 20, 1976, Public Law 94-565 (90 Stat. 2662), are inadequate for such construction.

(L. 1979 H.B. 459)



Section 444.925 Entry upon property by commission staff, procedure — acquisition of land by commission — use and disposal of land — price — public hearings.

Effective 28 Aug 1979

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.925. Entry upon property by commission staff, procedure — acquisition of land by commission — use and disposal of land — price — public hearings. — 1. If the commission, pursuant to an approved state program, makes a finding of fact that:

(1) Land or water resources have been adversely affected by past coal mining practices; and

(2) The adverse effects are at a stage where, in the public interest, action to restore, reclaim, abate, control, or prevent should be taken; and

(3) The owners of the land or water resources where entry must be made to restore, reclaim, abate, control, or prevent the adverse effects of past coal mining practices are not known, or readily available; or

(4) The owners will not give permission to enter upon such property to restore, reclaim, abate, control, or prevent the adverse effects of past coal mining practices; then, upon giving notice by mail to the owners if known or if not known by posting notice upon the premises and advertising once in a newspaper of general circulation in the county in which the land lies, the commission, its agents, employees, or contractors, shall have the right to enter upon the property adversely affected by past coal mining practices and any other property to have access to such property to do all things necessary or expedient to restore, reclaim, abate, control, or prevent the adverse effects. Such entry shall be construed as an exercise of the police power for the protection of public health, safety, and general welfare and shall not be construed as an act of condemnation of property nor of trespass thereon. The moneys expended for such work and the benefits accruing to any such premises so entered upon shall be chargeable against such land and shall mitigate or offset any claim in or any action brought by any owner of any interest in such premises for any alleged damages by virtue of such entry; provided, however, that this provision is not intended to create new rights of action or eliminate existing immunities.

2. The commission, its agents, employees, or contractors shall have the right to enter upon any property for the purpose of conducting studies or exploratory work to determine the existence of adverse effects of past coal mining practices and to determine the feasibility of restoration, reclamation, abatement, control, or prevention of such adverse effects. Such entry shall be construed as an exercise of the police power for the protection of public health, safety, and general welfare and shall not be construed as an act of condemnation of property nor trespass thereon.

3. The commission may acquire any land, by purchase, donation, or condemnation, which is adversely affected by past coal mining practices if the commission determines that acquisition of such land is necessary to successful reclamation and that:

(1) The acquired land, after restoration, reclamation, abatement, control, or prevention of the adverse effects of past coal mining practices, will serve recreation and historic purposes, conservation and reclamation purposes or provide open space benefits; and

(2) Permanent facilities such as a treatment plant or a relocated stream channel will be constructed on the land for the restoration, reclamation, abatement, control or prevention of the adverse effects of past coal mining practices; or

(3) Acquisition of coal refuse disposal sites and all coal refuse thereon will serve the purposes of sections 444.915 to 444.940 or that public ownership is desirable to meet emergency situations and prevent recurrences of the adverse effects of past coal mining practices.

4. Title to all lands acquired pursuant to this section shall be in the name of the state. The price paid for land acquired under this section shall reflect the market value of the land as adversely affected by past coal mining practices.

5. Where land acquired pursuant to this section is deemed to be suitable for industrial, commercial, residential, or recreational development, the commission may sell such land by public sale under a system of competitive bidding, at not less than fair market value and under such other regulations promulgated to insure that such lands are put to proper use consistent with local and state land use plans, if any.

6. The commission, when requested after appropriate public notice shall hold a public hearing, with the appropriate notice, in the county or counties in which lands acquired pursuant to this section are located. The hearings shall be held at a time which shall afford local citizens and governments the maximum opportunity to participate in the decision concerning the use or* disposition of the lands after restoration, reclamation, abatement, control, or prevention of the adverse effects of past coal mining practices.

(L. 1979 H.B. 459)

*Word "of" appears in original rolls.



Section 444.930 Liens for corrective measures — amount, filing, valuation — appeals, priority of liens.

Effective 28 Aug 1979

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.930. Liens for corrective measures — amount, filing, valuation — appeals, priority of liens. — 1. Within six months after the completion of projects to restore, reclaim, abate, control, or prevent adverse effects of past coal mining practices on privately owned land, the commission shall itemize the moneys so expended and may file a statement thereof in the recorder of deeds office in the county in which the land lies, together with a notarized appraisal by an independent appraiser of the value of the land before the restoration, reclamation, abatement, control, or prevention of adverse effects of past coal mining practices if the moneys so expended shall result in a significant increase in property value. Such statement shall constitute a lien upon the said land. The lien shall not exceed the amount determined by the appraisal to be the increase in the market value of the land as a result of the restoration, reclamation, abatement, control, or prevention of the adverse effects of past coal mining practices. No lien shall be filed against the property of any person, in accordance with this subsection, who owned the surface prior to May 2, 1977, and who neither consented to nor participated in nor exercised control over the mining operation which necessitated the reclamation performed hereunder.

2. The landowner may, within sixty days of the filing of the lien, request a hearing before the commission to determine the increase in the market value of the land as a result of the restoration, reclamation, abatement, control, or prevention of the adverse effects of past coal mining practices. The amount reported to be the increase in value of the premises shall constitute the amount of the lien and shall be recorded with the statement herein provided. Any party aggrieved by the decision may appeal as provided by law.

3. The lien provided in this section shall be entered in the office of the recorder of deeds in the county in which the land lies. Such statement shall constitute a lien upon the said land as of the date of the expenditures of the moneys and shall have priority as a lien second only to the lien of real estate taxes imposed upon said land.

(L. 1979 H.B. 459)



Section 444.935 Public health hazards — actions to abate, procedure.

Effective 28 Aug 1979

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.935. Public health hazards — actions to abate, procedure. — The general assembly declares that voids, and open and abandoned tunnels, shafts, and entryways resulting from any previous mining operation constitute a hazard to the public health or safety and that surface impacts of any underground or surface mining operation may degrade the environment. The governor is authorized to request the appropriate federal officer under federal programs to fill such voids, seal such abandoned tunnels, shafts, and entryways, and reclaim surface impacts of underground mines which could endanger life and property, constitute a hazard to the public's health and safety, or degrade the environment. The commission is authorized to carry out such work pursuant to an approved abandoned mine reclamation program and with funds available for use in carrying out the purpose of this section from federal moneys received.

(L. 1979 H.B. 459)



Section 444.940 Report on fund required — administration of fund, rules and regulations — authorized activities — water pollution treatment.

Effective 28 Aug 1979

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.940. Report on fund required — administration of fund, rules and regulations — authorized activities — water pollution treatment. — 1. Not later than January 1, 1981, and annually thereafter, the commission shall report to the Congress and the general assembly on operations under the abandoned mine reclamation fund together with recommendations as to future uses of the abandoned mine reclamation fund.

2. The commission shall have the power and authority, if not granted it otherwise, to engage in any work and to do all things necessary or expedient, including promulgation of rules and regulations, to implement and administer the abandoned mine reclamation fund.

3. The commission shall have the power and authority to engage in cooperative projects under this title with any agency of the United States of America, and any state and their governmental agencies to administer the abandoned mine reclamation fund.

4. The commission may request the attorney general, who is hereby authorized to initiate, in addition to any other remedies provided for, in any court of competent jurisdiction, an action in equity for an injunction to restrain any interference with the exercise of the right to enter or to conduct any work provided in sections 444.915 to 444.940.

5. The commission shall have the power and authority to construct and operate a plant or plants for the control and treatment of water pollution resulting from mine drainage to implement and administer the abandoned mine reclamation fund. The extent of this control and treatment may be dependent upon the ultimate use of the water; provided, that no control or treatment under this subsection shall in any way be less than that required under the Federal Water Pollution Control Act. The construction of a plant or plants may include major interceptors and other facilities appurtenant to the plant.

(L. 1979 H.B. 459)



Section 444.950 Phase I reclamation bond requirements — rules, procedure to adopt — rights and duties of mine owners.

Effective 28 Aug 1995

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.950. Phase I reclamation bond requirements — rules, procedure to adopt — rights and duties of mine owners. — 1. An applicant shall, consistent with the timing provided for in subsection 1 of section 444.830, file a phase I reclamation bond pursuant to this section. The phase I reclamation bond shall be a minimum of two thousand five hundred dollars per permitted acre for every acre permitted and bonded on August 28, 1993, unless the phase I reclamation bond has been released pursuant to section 444.875, except that it shall be a minimum of ten thousand dollars per acre for the coal preparation area. The phase I reclamation bond for areas other than coal preparation areas may be adjusted annually by the commission based upon calculations conducted by the director, but shall not be increased by more than two hundred fifty dollars per year per acre or a maximum of five thousand dollars per acre. The phase I bond for coal preparation areas may also be adjusted annually by the commission based upon calculations conducted by the director, but shall not be increased by more than five hundred dollars per year per acre or a maximum of fifteen thousand dollars per acre. The changes shall be proposed by the commission through the normal rulemaking process. The calculations of the minimum phase I reclamation bond amount required shall depend upon the reclamation requirements of the approved permits, and shall reflect the probable difficulty of reclamation, giving consideration to such factors as site topography, geology, hydrology, and revegetation potential. In no case shall the phase I reclamation bond be less than ten thousand dollars per permit, except that for those operators with less than one thousand bonded acres, the minimum bond shall be the equivalent of twenty acres of phase I reclamation bond for each acre of open pit, as determined by the approved mining plan. For the purposes of this section, the open pit shall be the area between the crest of the highwall to the toe of the spoil.

2. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

3. The phase I reclamation bond shall be executed by the operator and a corporate surety licensed to do business in the state, except that the operator may elect to deposit cash, irrevocable letters of credit, negotiable bonds of the United States government or of the state of Missouri, or negotiable certificates of deposit of any bank organized or transacting business in the United States. The cash deposit or market value of such securities shall be equal to or greater than the amount of the bond required for the bonded area.

4. The commission may accept the phase I reclamation bond of the applicant himself without the separate surety provided for in subsection 3* of this section when the applicant demonstrates to the satisfaction of the commission the existence of a suitable agent to receive service of process and a history of financial solvency and continuous operation sufficient for authorization to self-insure or bond such amount or, in lieu of the establishment of a bonding program, as set forth in this section, the commission may adopt an alternative system that will achieve the objectives and purposes of the bonding program pursuant to this section, and which is consistent with or pursuant to the purposes of P.L. 95-87, the Surface Mining Control and Reclamation Act.

5. Liability under the phase I reclamation bond will continue until the commission determines that phase I reclamation has been completed, whereupon the commission may release no less than eighty percent of the phase I reclamation bond. The remaining phase I reclamation bond shall remain in effect until phase III liability is released. In the event of forfeiture, the total amount of the phase I reclamation bond filed shall be available for the completion of all phases of reclamation.

(L. 1982 S.B. 737, A.L. 1986 S.B. 778, A.L. 1987 H.B. 669, A.L. 1988 H.B. 1836, A.L. 1993 H.B. 312 & 257, A.L. 1995 S.B. 3)

*"Subsection 9" appears in original rolls.



Section 444.955 Revegetation of mined land, responsibility transfer, approval required.

Effective 07 Apr 1982, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.955. Revegetation of mined land, responsibility transfer, approval required. — With commission approval, a person other than the original permittee may assume responsibility for revegetating lands mined pursuant to sections 444.805 to 444.970*. The commission shall establish conditions of any such transfer of responsibility, which shall include the posting of a performance bond, to insure that the permittee's reclamation plan is satisfactorily completed.

(L. 1982 S.B. 737)

Effective 4-07-82

*Words "this act" appear in original rolls.



Section 444.960 Fund, coal mine land reclamation, established, purpose, duties.

Effective 28 Aug 1993

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.960. Fund, coal mine land reclamation, established, purpose, duties. — 1. A "Coal Mine Land Reclamation Fund" is hereby established in the state treasury. Assessments paid pursuant to the provisions of section 444.965 shall be placed in this fund. If a permittee has filed a phase I reclamation bond pursuant to section 444.950, and then fails to complete the reclamation plan for any land for which he has received a permit, moneys within the fund shall be used by the commission to complete the reclamation after the proceeds from any applicable performance bond for such reclamation have been exhausted. Any penalty levied by the commission under section 444.970 shall be paid into the fund.

2. Any portion of the fund not immediately needed to pay for reclamation work shall be deposited by the state treasurer in interest-bearing accounts in the same manner as other state funds are so deposited, and the interest earned thereon shall be credited to the fund.

3. The fund shall be allowed to accumulate until it reaches the greater of seven million dollars or two thousand five hundred dollars times the number of acres within the state that have been mined but which have not been released by the commission as having been reclaimed. Moneys which accumulate above this ceiling shall be distributed to the contributing companies on an equitable basis as determined by the commission.

4. Notwithstanding other provisions of law, the fund shall not lapse at the end of any fiscal year, but shall be held separate and apart from other state funds and shall be used solely for the purposes authorized by the provisions of this section.

5. All moneys assessed for the coal mine land reclamation fund after September 1, 1988, shall be allocated such that forty percent of such assessments shall be applied to the reclamation of those permits that have been revoked by the commission prior to September 1, 1988, and sixty percent of such assessments shall be applied to the reclamation of those permits that have been revoked by the commission after September 1, 1988. All moneys within the coal mine land reclamation fund as of September 1, 1988, shall be allocated to the forty percent portion of the fund. After enough moneys have accumulated in the forty percent pool to complete reclamation of those permits that have been revoked by the commission prior to September 1, 1988, all moneys assessed to the coal mine land reclamation fund shall be allocated to the sixty percent fund. The moneys within the respective funds may be utilized by the commission on any aspect of reclamation.

(L. 1982 S.B. 737, A.L. 1986 S.B. 778, A.L. 1988 H.B. 1836, A.L. 1993 H.B. 312 & 257)



Section 444.965 Assessment for fund, amount paid, when — additional assessment, determined how, when.

Effective 28 Aug 1993

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.965. Assessment for fund, amount paid, when — additional assessment, determined how, when. — 1. Beginning on September 1, 1988, every permittee that files a phase I reclamation bond pursuant to section 444.950 shall pay an assessment, in addition to all other taxes and fees which may be due, to the commission for deposit in the coal mine land reclamation fund.

2. For permittees who file phase I reclamation bonds, the assessment shall be paid monthly by each permittee based on coal sold, shipped, or otherwise disposed of. The assessment shall be paid at the rate of forty-five cents per ton for the first fifty thousand tons sold, shipped or otherwise disposed of in a calendar year, and thirty cents per ton for the next fifty thousand tons sold, shipped or otherwise disposed of in such calendar year. Thereafter, during any calendar year, no further assessment shall be due for that permittee.

3. Whenever the total balance in the fund exceeds seven million dollars as of the close of the state's fiscal year, no assessments shall be required during the state's next fiscal year except that each new permittee filing a phase I reclamation bond pursuant to section 444.950 shall pay assessments pursuant to section 444.960 and this section until the permittee's payments equal those made by an existing permittee of comparable size. Whenever the fund balance is less than seven million dollars at the close of the state's fiscal year, all permittees who have elected to file phase I reclamation bonds pursuant to section 444.950 shall pay assessments to the fund as provided for in subsection 2 of this section.

4. After the date when enough moneys have accumulated in the forty percent pool to complete reclamation on sites revoked prior to September 1, 1988, whenever the fund balance falls below seven million dollars, the tonnage assessments provided for in subsection 2 of this section shall resume at the rate of twenty-five cents per ton for the first fifty thousand tons and fifteen cents per ton for the second fifty thousand tons of coal sold, shipped or otherwise disposed of in a calendar year by a permittee. The tonnage assessment shall remain in effect until the fund balance is at least seven million dollars at the close of the state's fiscal year.

5. After September 1, 1998, whenever the fund balance falls below two million dollars, the assessment rate established in subsection 2 of this section shall increase to a per ton rate of thirty cents per ton for the first fifty thousand tons and twenty cents per ton for the second fifty thousand tons of coal sold, shipped or otherwise disposed of in a calendar year by a permittee. The increased tonnage assessment shall remain in effect until the fund balance is at least three million dollars at the close of the state's fiscal year, at which time the assessment will revert to the rate established pursuant to subsection 4 of this section.

(L. 1982 S.B. 737, A.L. 1986 S.B. 778, A.L. 1988 H.B. 1836, A.L. 1993 H.B. 312 & 257)



Section 444.970 Penalty — delinquency or failure to comply with assessment or reclamation plan.

Effective 07 Apr 1982, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.970. Penalty — delinquency or failure to comply with assessment or reclamation plan. — 1. The commission may impose a penalty of twenty-five cents per ton upon any permittee who is more than thirty days delinquent in paying the assessment due under the provisions of section 444.965. Such penalty shall remain in effect until the delinquency is eliminated. The commission may also require prepayment of any subsequent assessments.

2. If a permittee fails to complete a reclamation plan and the completion must be made by or on behalf of the commission, the permittee or any principal of the permittee or any entity in which a principal of the permittee is a principal or any entity controlled by or under common control with the permittee shall not operate in this state until the costs of such completion have been fully paid by the permittee. The commission may sue to recover from the permittee the cost of such completion.

3. In addition, if any permittee becomes substantially delinquent in completing his reclamation plan, a penalty of twenty-five cents per ton may be imposed by the commission. Such penalty shall remain in force until the delinquency is corrected. The commission may also require bonding, in addition to that of section 444.950, to fully insure the delinquent reclamation.

4. The general assembly is under no obligation to appropriate general revenue moneys to reclaim land mined under sections 444.805 to 444.970*.

(L. 1982 S.B. 737)

Effective 4-7-82

*Words "this act" appear in original rolls.



Section 444.980 Appeal of permit decision, procedure.

Effective 28 Aug 2015

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

444.980. Appeal of permit decision, procedure. — Whenever a surface coal mining operation permit provided under section 444.815 or a coal exploration operation permit provided under section 444.845 is issued, denied, suspended, or revoked by the department of natural resources, any aggrieved person, by petition filed with the administrative hearing commission within thirty days of the decision, may appeal such decision as provided by sections 621.250 and 640.013. For purposes of an appeal, the administrative hearing commission may consider, based on competent and substantial scientific evidence on the record, whether an interested party's health, safety, or livelihood will be unduly impaired by the issuance, denial, suspension, or revocation of the permit. The administrative hearing commission may also consider, based on competent and substantial scientific evidence on the record, whether the operator has demonstrated, during the five-year period immediately preceding the date of the permit application, a pattern of noncompliance at other locations in Missouri that suggests a reasonable likelihood of future acts of noncompliance. In determining whether a reasonable likelihood of noncompliance will exist in the future, the administrative hearing commission may look to past acts of noncompliance in Missouri, but only to the extent they suggest a reasonable likelihood of future acts of noncompliance. Such past acts of noncompliance in Missouri, in and of themselves, are an insufficient basis to suggest a reasonable likelihood of future acts of noncompliance. In addition, such past acts shall not be used as a basis to suggest a reasonable likelihood of future acts of noncompliance unless the noncompliance has caused or has the potential to cause a risk to human health or to the environment, or has caused or has potential to cause pollution, or was knowingly committed, or is defined by the United States Environmental Protection Agency as other than minor. If a hearing petitioner demonstrates or the administrative hearing commission finds either present acts of noncompliance or a reasonable likelihood that the permit seeker or the operations of associated persons or corporations in Missouri will be in noncompliance in the future, such a showing will satisfy the noncompliance requirement in this section*. In addition, such basis must be developed by multiple noncompliances of any environmental law administered by the Missouri department of natural resources at any single facility in Missouri that resulted in harm to the environment or impaired the health, safety, or livelihood of persons outside the facility. For any permit seeker that has not been in business in Missouri for the past five years, the administrative hearing commission may review the record of noncompliance in any state where the applicant has conducted business during the past five years. Once the administrative hearing commission has reviewed the appeal, the administrative hearing commission shall issue a recommended decision to the commission on permit issuance, denial, suspension, or revocation. The commission shall issue its own decision, based on the appeal, for permit issuance, denial, suspension, or revocation. If the commission changes a finding of fact or conclusion of law made by the administrative hearing commission, or modifies or vacates the decision recommended by the administrative hearing commission, it shall issue its own decision, which shall include findings of fact and conclusions of law. The commission shall mail copies of its final decision to the parties to the appeal or their counsel of record. The commission's decision shall be subject to judicial review pursuant to chapter 536, except that the court of appeals district with territorial jurisdiction coextensive with the county where the mine is located or is to be located shall have original jurisdiction. No judicial review shall be available until and unless all administrative remedies are exhausted.

(L. 2015 H.B. 92)

*Word "subsection" appears in original rolls.






Chapter 445 Plats

Chapter Cross References



Section 445.010 Plats of cities, towns, villages — shall show what.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

445.010. Plats of cities, towns, villages — shall show what. — 1. Whenever any city, town or village, or any addition to any city, town or village, shall be laid out, the proprietor of such city, town or village, or addition, shall cause to be made out an accurate map or plat thereof, particularly setting forth and describing:

(1) All parcels of ground within such town, village or addition reserved for public purposes by their boundaries, course and extent, whether they be intended for avenues, streets, lanes, alleys, commons or other public uses; and

(2) All lots for sale, by numbers, and their precise length and width.

2. And the streets of all such additions to cities, towns or villages, or of plats of ground, except plats for cemetery purposes, shall conform to the streets of such city, town or village, so that the streets and avenues of such additions or plats shall, as near as may be, run parallel with or be continuations on a straight line of the streets of said city, town or village, and all taxes against the property proposed to be platted shall be paid.

(RSMo 1939 § 12804)

Prior revisions: 1929 § 11180; 1919 § 9283; 1909 § 10290

CROSS REFERENCES:

Commissioners in partition suit to divide land into lots, when, map shall be filed, 528.270, 528.330, 528.550, 528.560

Estate may be divided into town lots and platted, when, 473.533

(1953) Conveyance of lots by reference to recorded plat on which tract was designated as private street, creates perpetual easement in such tract for street purposes in purchasers of lots abutting thereon and their successors. Larkin v. Kieselmann (Mo.), 259 S.W.2d 785.

(1957) A common law dedication is accomplished when a landowner does some act which clearly indicates his intention to dedicate the land to public use and there is an acceptance by the public. Acceptance may be implied from long use by the public as of right. City of St. Charles v. DeSherlia (A.), 308 S.W.2d 456.

(1972) Where original owner platted open named roadways reaching each tract in subdivision and made certain restrictions and reservations but did not limit the right to use the roadways, purchaser of tract therein was not limited to use roadways only for residential development and were entitled to drive their trucks to and from hauling topsoil from their tract in their home-building operations. Good v. Bennett (A.), 480 S.W.2d 77.

(1974) Held that public has the right to exclusive use of highways for public purposes and any unauthorized obstruction or encroachment thereon constitutes a nuisance. State ex rel. State Highway Commission v. Johns (A.), 507 S.W.2d 75.



Section 445.020 Plat, how drawn — shall show what.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

445.020. Plat, how drawn — shall show what. — Every plat hereafter constructed, which is authorized or required by law to be recorded, or intended to form part of any proceedings for the partition of real estate, shall be drawn to a scale, the scale to be noted on the plat, have written on its face as its title, and show the block, section, United States survey, or part thereof, it purports to represent. If the land platted be less than a whole block, section, or United States survey, the plat shall be corrected in such manner as to show the position of such land relatively to the remainder of the block, section, or United States survey, as the case may be; and if such land be intersected by a quarter-section, section, or United States survey line, such line shall be indicated on the plat and distinguished by suitable words and figures, and shall be done in such manner that the precise location of the land purported to be platted can be determined on inspecting the plat; provided, however, that the provisions of this section shall not apply to any plat issued by authority of the United States, or the state of Missouri.

(RSMo 1939 § 12808)

Prior revisions: 1929 § 11184; 1919 § 9286; 1909 § 10293



Section 445.030 Plat to be acknowledged and recorded — acceptance by city.

Effective 28 Aug 1943

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

445.030. Plat to be acknowledged and recorded — acceptance by city. — Such map or plat shall be acknowledged by the proprietor before some official authorized by law to take acknowledgments of conveyances of real estate, and recorded in the office of the recorder of deeds of the county in which the land platted is situated; provided, however, that if such map or plat be of land situated within the corporate limits of any incorporated city, town or village, it shall not be placed of record until it shall have been submitted to and approved by the common council of such city, town or village, by ordinance, duly passed and approved by the mayor, and such approval endorsed upon such map or plat under the hand of the clerk and the seal of such city, town, or village; nor until all taxes against the same shall have been paid; and before approving such plat, the common council may, in its discretion, require such changes or alterations thereon as may be found necessary to make such map or plat conform to any zoning or street development plan which may have been adopted or appear desirable, and to the requirements of the duly enacted ordinances of such city, town or village, appertaining to the laying out and platting of subdivisions of land within their corporate limits.

(RSMo 1939 § 12805, A.L. 1943 p. 830)

Prior revisions: 1929 § 11181; 1919 § 9284; 1909 § 10291



Section 445.040 Duty of recorder when plat delivered — certified copies to be evidence.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

445.040. Duty of recorder when plat delivered — certified copies to be evidence. — 1. It shall also be the duty of the recorder to record all plats delivered to him for record, in a book to be called a "plat book", and, when necessary to preserve uniformity, he shall reduce the scale of the original plat, and on each copy so made he shall endorse the following certificate under his hand:

"This plat is truly copied from the original. (Signed)______, recorder."

2. Copies of the record of plats from said plat book, properly certified under the hand and official seal of the recorder, shall be evidence in all courts of justice.

(RSMo 1939 § 12807)

Prior revisions: 1929 § 11183; 1919 § 9285; 1909 § 10292



Section 445.050 When new county established or county lines changed, plat to be recorded, where.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

445.050. When new county established or county lines changed, plat to be recorded, where. — When any such maps or plats shall be recorded, and by reason of the establishment of any new county, or the alteration of any new county lines, the city, town or village shall fall within a different county, such recorder shall transmit a certified copy of such plat or map to the recorder of the county, within which such city, town or village may be situated.

(RSMo 1939 § 12812)

Prior revisions: 1929 § 11188; 1919 § 9290; 1909 § 10297



Section 445.060 Legalizing any plat of city or town, or addition or subdivision, after having been recorded for ten years — to be received in all courts of state.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

445.060. Legalizing any plat of city or town, or addition or subdivision, after having been recorded for ten years — to be received in all courts of state. — Any recorded plat or plan of any town or city, and of any addition thereto or subdivision thereof, or/and any recorded survey or plat or plan of any town or city and of any addition thereto or subdivision thereof or part of same made by the county surveyor of the county in which said town, city, addition or subdivision is located, which was not properly or fully made, certified or executed or was not properly or fully acknowledged, according to law, at the time of the making, certifying, executing or acknowledgment of same, according to law, but which shows or describes the real estate correctly or in such a manner that the lines of same may or can be laid or located from such plat, plan or survey upon the ground, and has been recorded in the recorder's office or in the records of the surveyor's office of the county in which the law directs it shall be recorded, for ten years, shall have the same force and effect as though properly and fully made, certified, executed or acknowledged, according to law, and shall be received in evidence in all courts of the state, in any cause, and shall be prima facie evidence of the correctness of same and of the showing thereof.

(RSMo 1939 § 12806)

Prior revision: 1929 § 11182



Section 445.070 Penalty for selling lots before plat recorded — plat shall vest fee, when.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

445.070. Penalty for selling lots before plat recorded — plat shall vest fee, when. — 1. If any person shall sell or offer for sale any lot within any city, town or village, or any addition thereto, before the plat thereof be made out, acknowledged and recorded, as aforesaid, such person shall forfeit a sum not exceeding three hundred dollars for every lot which he shall sell or offer to sell.

2. Such maps or plats of such cities, towns, villages and additions made, acknowledged, certified and recorded, shall be a sufficient conveyance to vest the fee of such parcels of land as are therein named, described or intended for public uses in such city, town or village, when incorporated, in trust and for the uses therein named, expressed or intended, and for no other use or purpose.

3. If such city, town or village shall not be incorporated, then the fee of such lands conveyed as aforesaid shall be vested in the proper county in like trust, and for the uses and purposes aforesaid, and none other.

(RSMo 1939 § 12809)

Prior revisions: 1929 § 11185; 1919 § 9287; 1909 § 10294

(1961) Street in unincorporated area dedicated under this section would not be deemed abandoned under section 228.190 by nonuser but could only be vacated in accordance with proceedings set out in section 71.270. Winschel v. County of St. Louis (Mo.), 352 S.W.2d 652.

(1963) The filing of a properly executed plat of a subdivision which dedicated certain lands not within an incorporated municipality to the public use does not constitute a statutory dedication under this section where there was no showing that the plat was accepted by the governing body of the county. However, there is a common law dedication and in this case an acceptance by subsequent annexation by the Village of Hazelwood thereby converted the dedicated ways into public streets of the village. Weakley v. State Highway Commission (Mo.), 364 S.W.2d 608.

(1967) Fact that there was a nonuser by the public of a platted public alley does not work an abandonment of it. Bates v. Mueller (A.), 413 S.W.2d 853.



Section 445.080 Penalty for recording an imperfect plat.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

445.080. Penalty for recording an imperfect plat. — If any person, his agent or attorney, shall cause a map or plat of any such city, town, village or addition thereto to be recorded, which does not set forth and describe all parcels of ground which have been or shall be promised or set apart for public uses, such persons shall forfeit double the value of the ground so promised or pretended to have been set apart for public uses, and not set forth on the plat. The forfeitures arising under this chapter may be recovered by civil action, with costs, in the name of the county to the use of the school fund of the incorporated city, town or village in which the land lies, or the county, as the case may be.

(RSMo 1939 § 12810)

Prior revisions: 1929 § 11186; 1919 § 9288; 1909 § 10295



Section 445.090 Persons incurring penalty may be proceeded against, how.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

445.090. Persons incurring penalty may be proceeded against, how. — The property and effects of the person incurring such forfeiture may be proceeded against, by attachment or otherwise, in like manner and for the like causes as in ordinary cases.

(RSMo 1939 § 12811)

Prior revisions: 1929 § 11187; 1919 § 9289; 1909 § 10296



Section 445.100 Plans, plats or replats — unlawful to receive or record such plan unless approved (cities of 400,000).

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

445.100. Plans, plats or replats — unlawful to receive or record such plan unless approved (cities of 400,000). — 1. In all cities that now have or hereafter may have four hundred thousand inhabitants or over, all plans, plats or replats of land laid out in building lots and streets, alleys, or other portions of the same intended to be dedicated to public or private use, or for the use of purchasers or owners of lots fronting thereon or adjacent thereto, and located within the city limits, shall be submitted to the board or body having charge of the design, construction and maintenance of city streets and approved by it before they shall be recorded.

2. And it shall be unlawful to receive or record such plan in any public office unless the same shall bear thereon, by endorsement or otherwise, the approval of the board or body having charge of the design, construction and maintenance of city streets.

3. The approval of the board or body having charge of the design, construction and maintenance of city streets shall be deemed an acceptance of the proposed dedication for public or private use as the case may be; but shall not impose any duty upon the city concerning the maintenance or improvement of any such dedicated parts, until the proper authorities of the city shall have made actual appropriation of the same by entry, use or improvement; and owners and purchasers shall be deemed to have notice of the published plans, maps and reports of the board or body having charge of the design, construction and maintenance of city streets affecting such property within its jurisdiction.

(RSMo 1939 § 12817)

Prior revision: 1929 § 11193



Section 445.110 Unlawful to sell, trade or otherwise convey unless plan, plat or replat shall have been recorded (cities of 400,000).

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

445.110. Unlawful to sell, trade or otherwise convey unless plan, plat or replat shall have been recorded (cities of 400,000). — In all cities that now have or hereafter may have four hundred thousand inhabitants or over, it shall be unlawful to sell, trade or otherwise convey or to offer to sell, trade or otherwise convey any lot or parcel of land as a part of or in conformity with any plan, plat or replat of any subdivision or portion of the city unless said plan, plat or replat shall have first been recorded in the office of the recorder of deeds of said city.

(RSMo 1939 § 12818)

Prior revision: 1929 § 11194



Section 445.120 Penalty for violation of certain provisions.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

445.120. Penalty for violation of certain provisions. — Any person violating the provisions of sections 445.100 to 445.120 shall be guilty of a misdemeanor and shall be subject to a fine of not less than one hundred dollars nor more than five hundred dollars, or to imprisonment not exceeding one year, or both.

(RSMo 1939 § 12819)

Prior revision: 1929 § 11195






Chapter 446 Establishment and Evidence of Boundaries and Titles to Land

Chapter Cross References



Section 446.010 Decayed corners — surveyed when.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

446.010. Decayed corners — surveyed when. — Any person, his agent or attorney, owning or being interested in any tract of land within this state, any corner or corners of which shall be in a decayed or perishable condition, may require the surveyor of the county to make a survey thereof.

(RSMo 1939 § 1971)

Prior revisions: 1929 § 1807; 1919 § 5494; 1909 § 6437



Section 446.020 Surveyor's notes — contents.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

446.020. Surveyor's notes — contents. — Such surveyor shall note particularly in his field notes the corner from which he starts the survey and to which he traces the lines, noting the condition of the corner trees, if any, marking particularly every object of note, over or by which the lines may pass; also the falling off distance, and the variation at which side lines shall have been surveyed.

(RSMo 1939 § 1972)

Prior revisions: 1929 § 1808; 1919 § 5495; 1909 § 6438



Section 446.030 Surveyor — duties — fees.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

446.030. Surveyor — duties — fees. — He shall cause to be planted, by the person requiring such survey, at each corner desired to be established, a stone or post, and shall mark and describe witness trees, if within a reasonable distance, noting in his field notes the course and distance to them; he shall note also the names of his chainmen, flagmen and other persons present at the planting of any corner stone or post; and he shall record a copy of his field notes in a book to be kept by him for that purpose, and certify the same, and shall deliver a certified copy of such field notes to any person requiring it, for which copy he shall receive at the rate of fifteen cents for every hundred words.

(RSMo 1939 § 1973)

Prior revisions: 1929 § 1809; 1919 § 5496; 1909 § 6439



Section 446.040 Destroyed corners, how established.

Effective 28 Aug 1981

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

446.040. Destroyed corners, how established. — When the corner or corners of any survey shall have been destroyed or obliterated by time or accident, the owner of such survey, or of any other lands, the title of which may be affected by the loss of any such corner, or if the corner is a corner of the United States Public Land Survey, the state land surveyor may call on a judge of the circuit court, other than a municipal judge, of the county in which the land shall be situate, for the purpose of establishing such corners by testimony.

(RSMo 1939 § 1974, A. 1949 S.B. 1126, A.L. 1978 H.B. 1634, A.L. 1981 H.B. 414)

Prior revisions: 1929 § 1810; 1919 § 5497; 1909 § 6440

CROSS REFERENCE:

Corners lost, reestablished, rules, 60.315



Section 446.050 Attendance of surveyor and witnesses — judge's duty.

Effective 02 Jan 1979, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

446.050. Attendance of surveyor and witnesses — judge's duty. — Such judge shall, upon application, issue his warrant to the sheriff of the county to cause to come before him, at a place on the land and on a day to be designated in the warrant, the county surveyor and such witnesses, as well without as within the county, as the person demanding such warrant, or other persons interested, may require.

(RSMo 1939 § 1975, A. 1949 S.B. 1126, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1811; 1919 § 5498; 1909 § 6441

Effective 1-02-79



Section 446.060 Examination of witnesses.

Effective 02 Jan 1979, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

446.060. Examination of witnesses. — Such judge shall, on the day appointed, proceed to the place designated, and there, in the presence of the county surveyor, examine the witnesses summoned, and others attending, touching the existence or situation of such destroyed or obliterated corners, or any other matter in relation to the entry or survey of such lands, or of the corners or boundaries of any adjoining lands, when the same may be necessary or conducive to the accomplishment of the object of the application.

(RSMo 1939 § 1976, A. 1949 S.B. 1126, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1812; 1919 § 5499; 1909 § 6442

Effective 1-02-79



Section 446.070 Adjournment.

Effective 02 Jan 1979, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

446.070. Adjournment. — Such judge shall have power to adjourn from day to day, when the same may be necessary to the accomplishment of the examination.

(RSMo 1939 § 1977, A. 1949 S.B. 1126, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1813; 1919 § 5500; 1909 § 6443

Effective 1-02-79



Section 446.080 Examination reduced to writing.

Effective 02 Jan 1979, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

446.080. Examination reduced to writing. — Such judge shall reduce the examination of the witnesses to writing, which shall be signed and sworn to by the deponents, and, being certified and signed by the judge, shall be by him delivered to the county surveyor.

(RSMo 1939 § 1978, A. 1949 S.B. 1126, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1814; 1919 § 5501; 1909 § 6444

Effective 1-02-79



Section 446.090 Notice to take depositions, how given.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

446.090. Notice to take depositions, how given. — The party applying for the establishment of any corner or corners shall give notice, in writing, of the time and place of taking such depositions, to every person or persons who may be the owner of any interest in the lands adjoining such corner or corners, his or their agent or attorney, at least thirty days before the taking of the same. In case the person interested be a minor or disabled as defined in chapter 475, the notice shall be served on the conservator of such minor or disabled person. The publication of such notice in some newspaper printed in the county, at least three weeks consecutively, the last insertion to be twenty days before the day of taking depositions, shall be sufficient notice to nonresidents of the state and all other persons.

(RSMo 1939 § 1979, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 § 1815; 1919 § 5502; 1909 § 6445



Section 446.100 Evidence of notice.

Effective 02 Jan 1979, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

446.100. Evidence of notice. — Satisfactory evidence of such notice shall be required by the judge before he proceeds to take such depositions, which shall appear in his certificate annexed to the depositions.

(RSMo 1939 § 1980, A. 1949 S.B. 1126, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1816; 1919 § 5503; 1909 § 6446

Effective 1-02-79



Section 446.110 Surveyors to re-mark decayed corners, when.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

446.110. Surveyors to re-mark decayed corners, when. — The county surveyor shall, if required by the party owning or being interested in such survey make a survey thereof, and cause to be planted a stone or post at each of the decayed or obliterated corners, and shall be governed in his survey, and in planting such stone or post at the corners, by the depositions which shall have been taken and delivered to him in relation thereto.

(RSMo 1939 § 1981)

Prior revisions: 1929 § 1817; 1919 § 5504; 1909 § 6447

CROSS REFERENCE:

Corners lost, reestablishment, rules, 60.315



Section 446.120 Plat and certificate of survey.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

446.120. Plat and certificate of survey. — Such surveyor shall make out a plat and certificate of such survey, noting therein the corners at which he shall have planted stones or posts, the names of the chainmen, markers and others present at the planting of the same, and that the same was done in accordance with the testimony contained in the depositions.

(RSMo 1939 § 1982)

Prior revisions: 1929 § 1818; 1919 § 5505; 1909 § 6448



Section 446.130 Plat and certificate recorded.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

446.130. Plat and certificate recorded. — He shall record such plat and certificate in a book to be by him kept and provided for that purpose, and shall deliver the original, with any depositions delivered to him, duly certified, to the recorder of the county.

(RSMo 1939 § 1983)

Prior revisions: 1929 § 1819; 1919 § 5506; 1909 § 6449



Section 446.140 Duty of recorder.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

446.140. Duty of recorder. — The recorder to whom such plats and certificates and depositions shall be delivered shall record the same in a book to be by him provided and kept for that purpose, and shall deliver the original to him at whose instance the survey was made.

(RSMo 1939 § 1984)

Prior revisions: 1929 § 1820; 1919 § 5507; 1909 § 6450



Section 446.150 Plats, certificates and depositions in evidence.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

446.150. Plats, certificates and depositions in evidence. — Plats and certificates of surveys and depositions to establish corners, or certified copies of the record thereof, when the same shall have been made or taken in conformity to the provisions of sections 446.010 to 446.180, may be used and received in evidence in all cases to which they may relate, subject to exceptions for irrelevancy or incompetency.

(RSMo 1939 § 1985)

Prior revisions: 1929 § 1821; 1919 § 5508; 1909 § 6451

CROSS REFERENCE:

Surveys as legal evidence, 60.150



Section 446.160 Examination of witness through interpreter.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

446.160. Examination of witness through interpreter. — When any witness examined under sections 446.010 to 446.180 cannot clearly understand and speak the English language, his examination shall be made through a competent interpreter, duly sworn correctly to translate into his language to him all questions put to him, and his answers thereto, into the English language; and the officer taking his deposition shall reduce the questions and answers to writing, in the English language, which, being distinctly translated to him by said interpreter, shall be sworn to and subscribed by said witness.

(RSMo 1939 § 1987)

Prior revisions: 1929 § 1823; 1919 § 5510; 1909 § 6453



Section 446.170 Costs, how paid.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

446.170. Costs, how paid. — All fees and costs attending the proceedings under sections 446.010 to 446.170 shall, in the first instance, be paid by the party on whose application the same shall be had, who may recover from persons who shall use or be benefitted by the same their equal proportion of the expenses incurred in obtaining it.

(RSMo 1939 § 1986)

Prior revisions: 1929 § 1822; 1919 § 5509; 1909 § 6452



Section 446.175 Land patent not issued by state, owner may acquire, requirements.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

446.175. Land patent not issued by state, owner may acquire, requirements. — 1. Any person owning land for which a patent should have been issued by the state but was not may acquire a patent for such land by:

(1) Proving, by affidavits or otherwise, to the satisfaction of the secretary of state, that he, or someone under whom he claims title, purchased the land for which the patent is sought from the state and that the state has been paid for such land; and

(2) Proving, by affidavits of two disinterested householders of the township in which the land for which a patent is sought is located, that he, and those under whom he claims title, have been in open, notorious, exclusive, continuous, adverse, and hostile possession of all of such land for the period of ten years immediately prior to the time of applying for a patent under this section, and that during such time no other person has ever set up or made any claim to such land, or any portion thereof, which is hostile or adverse to the title of the applicant and those under whom he claims title.

2. When an applicant has complied with subdivisions (1) and (2) of subsection 1 of this section, the secretary of state shall issue the patent requested.

3. The provisions of this section shall only apply when the records in the office of the secretary of state show that the land in question is state land which has not been disposed of to any other person and when all documents and proofs required by this section have been filed in the land department of the secretary of state and preserved among the records thereof.

(L. 1983 S.B. 109)



Section 446.180 Erroneous descriptions in patents — correction.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

446.180. Erroneous descriptions in patents — correction. — 1. Whenever an error has been made in the description of land in any patent, the person to whom such patent was issued, or any person who has acquired title to the land intended to be described in such erroneous patent by mesne conveyances from the person to whom such erroneous patent was issued, may have a new patent issued correctly describing such land by:

(1) Proving, by affidavits or otherwise, to the satisfaction of the secretary of state, that he, or someone under whom he claims title, purchased the land for which a corrected patent is sought from the state and that the state has been paid for such land; and

(2) Filing an affidavit that he makes no claim to the land erroneously described in the patent sought to be corrected and that neither he, nor anyone by, through, or under whom he claims title, has ever made any claim to such land by virtue of or under such erroneous patent.

2. When an applicant has complied with subdivisions (1) and (2) of subsection 1 of this section, the secretary of state shall make the correction requested. A new patent correctly describing the land to which the applicant claims title shall be issued to such applicant when he delivers the erroneous patent or a certified copy thereof to the secretary of state, or proves to the secretary of state, by affidavits of two disinterested householders of the township in which the land to be described in the corrected patent is located, that he, and those under whom he claims title, have been in the open, notorious, exclusive, continuous, adverse, and hostile possession of all of such land for the period of ten years immediately prior to the time of filing an application under this section, and that during such time no other person has ever set up or made any claim to such land, or any portion thereof, which is hostile or adverse to the title of the applicant and those under whom he claims title; and executes a deed releasing the erroneously patented land to the state.

3. The provisions of this section shall only apply when the records in the office of the secretary of state show that the land in question is state land which has not been disposed of to any other person and when all documents and proofs required by this section have been filed in the land department of the secretary of state and preserved among the records thereof.

(RSMo 1939 § 12715, A.L. 1983 S.B. 109)

Prior revisions: 1929 § 11091; 1919 § 6955; 1909 § 7959



Section 446.190 Lost or destroyed records — replacement — evidentiary effect.

Effective 02 Jan 1979, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

446.190. Lost or destroyed records — replacement — evidentiary effect. — 1. In all of the counties of this state in which, at any time heretofore, the official records and records affecting the title to real estate therein, shall have been, by fire, war or other catastrophe, lost, destroyed, or injured so as to have become illegible, and whenever, hereafter, such records of any county, or the city of St. Louis, shall have been so lost, destroyed, or injured, it shall be the duty of the circuit judges of the circuit court of such county, in conjunction with the commissioners of the county commission of such county, or if in the city of St. Louis the duty of the circuit judges thereof, to examine into the state of such records; and in the event that they find any abstracts, copies, minutes, or extracts therefrom, existing after such loss, destruction or injury, and that said abstracts, copies, minutes or extracts were fairly made, before such loss, destruction, or injury by any person, persons or corporation, in the ordinary and usual course of business, and that said abstracts, copies, minutes or extracts contain a material and substantial part of said records so lost, destroyed or injured as aforesaid, the said judges shall certify the facts in regard to the loss, destruction or injury of such records, and in regard to such abstracts, copies, minutes or extracts therefrom, as such facts may be found by them; and if they are of the opinion that such abstracts, minutes, copies and extracts tend to show a connected chain of title to the lands in such county or city, they shall file such certificate, finding or opinion with the clerk of the circuit court thereof, which certificate shall be signed by said judges and have impressed thereon the seal of the county commission of such county, or if in the city of St. Louis, the seal of the circuit court thereof; and thereupon, said abstracts, minutes, copies and extracts, or authenticated copies thereof, shall be admissible as prima facie evidence in all courts and places in this state, and in all courts held within this state, and in all inquiries, wherein the facts shown by such abstracts, minutes, copies, or extracts may be pertinent.

2. And it shall be the duty of the owner, owners, keeper or custodian of such abstracts, minutes, copies or extracts, to furnish to all persons or corporations so requesting, upon being paid or tendered the charges and fees herein provided for, certified copies of the same, or any part thereof. Said certificate to be made by such owner, owners, keeper, or custodian, shall state that the paper or instrument to which it is appended or attached contains a true and correct copy of the entries set out in said abstracts, minutes, copies, or extracts, designating the same by the name of the compiler or maker thereof, when possible, to which the said filed certificate of the said circuit judge, or judges, and county commissioners relate; said certificates shall be signed by the maker thereof and sworn to by him before some officer who is authorized by the laws of this state to take and certify acknowledgments to instruments for the conveyance of real estate.

3. And it shall be the duty of the owner, owners, keeper, or custodian of such abstracts, minutes, copies or extracts, upon being paid or tendered the fees and charges herein provided for, to produce the same in court, and the courts of this state, and the courts held within this state may compel the production of the same in court, by subpoena duces tecum, as in other cases.

4. In all cases in which any abstracts, minutes, copies and extracts, or copies thereof, which are made admissible in evidence under the provisions of sections 446.190 to 446.220, shall be required to be used in evidence, all deeds, conveyances, or other instruments appearing thereby to have been executed by any person or corporation, or in which they appear to have joined, shall be presumed to have been duly witnessed, executed and acknowledged, unless the contrary appear therein; and all sales under powers of attorney, judgments, decrees or other legal proceedings, shall be presumed to be regular and correct, unless the contrary appear, and any person or corporation alleging any defect or irregularity in any such conveyance, sale, judgment or decree, or other legal proceeding, shall be held bound to prove the same; provided, that nothing contained in this section shall be construed to impair the effect of said injured, lost or destroyed records as notice.

(RSMo 1939 § 1949, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1785; 1919 § 5472; 1909 § 6415

Effective 1-02-79



Section 446.200 Certificate of judges entered of record — received in evidence.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

446.200. Certificate of judges entered of record — received in evidence. — 1. The certificate provided for by section 446.190 to be made and filed by the said judges of the circuit court and the commissioners of the county commission, or by the judges of the circuit court of the city of St. Louis, shall be by the said clerk of the circuit court entered and spread upon the records of the circuit court of the county, the said records of which have been so lost, destroyed or injured.

2. Thereupon, the said clerk of the circuit court of such county shall make out from said circuit court records, and transmit to the recorder of deeds of such county a certified copy of such certificate, so made and filed by said judges or commissioners, and the recorder of deeds shall, thereupon, record such certified copy of said certificate in the land record books of his office.

3. And a certified copy of said judges' certificate, under the hand and official seal of the clerk of the circuit court of such county, shall be received in all of the courts of this state, and in all of the courts held within this state, and in all places and inquiries within this state wherein said matters and things may be pertinent, as prima facie evidence of the facts and recitals set out and contained in said certificate of said judges or commissioners.

(RSMo 1939 § 1950)

Prior revisions: 1929 § 1786; 1919 § 5473; 1909 § 6416



Section 446.210 Abstract of title to lands received in evidence, when.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

446.210. Abstract of title to lands received in evidence, when. — In all cases, and in all suits, trials and actions, in any of the courts of this state, and in any of the courts held within this state, in any proceeding relating to, or affecting the title to lands, or any interest therein, or any lien or encumbrance thereon, any party to such case, suit, trial or action shall be permitted to offer and introduce as evidence therein, and all of the said courts shall receive as competent evidence therein, any abstract of title, or land title abstract book, or books, which are fair upon their face, and which are shown to have been made by any person, in the usual and ordinary course of business, prior to the loss, injury or destruction of the official records, or parts thereof, of the county wherein the lands affected by such suit, trial or action lie; provided, that before such abstract, or land title abstract books shall be admissible, the party desiring to offer the same, or his agent, or attorney, shall, orally, in court, or by an affidavit filed in the cause, state under oath, that the originals of the deeds, conveyances or instruments affecting the title, or some part thereof, are lost, destroyed, or so injured as to be illegible, or that the said originals are not within the power of the party to produce, and that the record of such deeds, conveyances and instruments has been lost, destroyed or burned.

(RSMo 1939 § 1951)

Prior revisions: 1929 § 1787; 1919 § 5474; 1909 § 6417



Section 446.220 Fees allowed to owners of abstracts.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

446.220. Fees allowed to owners of abstracts. — The owner, owners, keeper or custodian of any such abstracts or land title abstract books shall be allowed to charge for the services rendered under the provisions of sections 446.190 to 446.220 the following fees only:

­

­

(RSMo 1939 § 1952)

Prior revisions: 1929 § 1788; 1919 § 5475; 1909 § 6418



Section 446.230 Certain titles confirmed.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

446.230. Certain titles confirmed. — Whenever the title in fee to any lands shall be vested in the state of Missouri, under the provisions of an act of Congress entitled "An act to vest in the several states and territories the title in fee of the lands which have been or may be certified to them", approved August 3, 1854, the same shall inure to and be vested in the purchaser from the state in all cases where such lands have been sold; and all patents or conveyances executed by the governor for lands sold by the state are hereby confirmed, and all the title the state now has or hereafter may acquire, by virtue of the above recited act, to the land so sold, is hereby granted to the purchaser, his heirs or assigns, as fully as the same could be done by issuance of a new patent.

(RSMo 1939 § 1847)

Prior revisions: 1929 § 1683; 1919 § 5370; 1909 § 6415



Section 446.240 Duty of register of lands, evidence.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

446.240. Duty of register of lands, evidence. — The register of lands shall procure suitable books and record therein all letters and instructions received from the land department at Washington concerning lands granted to this state, and shall also record in such books all lists of lands certified by the commissioner of such land office, under the provisions of the act recited in section 446.230, as belonging to the state; and copies of such record, certified by the register of lands, shall be prima facie evidence of the facts therein stated.

(RSMo 1939 § 1848)

Prior revisions: 1929 § 1684; 1919 § 5371; 1909 § 6316

CROSS REFERENCES:

Copies of patents evidence, when, 59.390

Patents to be evidence of title, 241.120



Section 446.250 New Madrid certificates and patents prima facie evidence.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

446.250. New Madrid certificates and patents prima facie evidence. — When, in any action for the recovery of the possession of premises, any land shall be claimed by virtue of a location in lieu of other lands injured by earthquakes, the certificate of new location granted by the recorder of land titles, and the patent issued in consequence, shall be only prima facie evidence of title in the grantee therein named, subject to be rebutted as herein prescribed.

(RSMo 1939 § 1539)

Prior revisions: 1929 § 1375; 1919 § 1825; 1909 § 2392



Section 446.260 Rebutted, how.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

446.260. Rebutted, how. — It shall be lawful for the adverse party to rebut such evidence by proof that the grantee in such certificate or patent named was not, at the time the same or either of them issued, the owner of the injured lands in lieu of which the said certificate or patent issued, and the title to the land located by virtue of such certificate or patent shall be determined according to the rights of the parties to the land, as located by virtue thereof.

(RSMo 1939 § 1540)

Prior revisions: 1929 § 1376; 1919 § 1826; 1909 § 2393



Section 446.270 New Madrid certificates.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

446.270. New Madrid certificates. — Copies of certificates granted by the recorder of land titles, under the act of Congress for the relief of the sufferers by earthquakes in the county of New Madrid, and all other books and papers, which by law are required to be deposited or kept at his office, duly certified by him, shall be received as evidence.

(RSMo 1939 § 1832)

Prior revisions: 1929 § 1668; 1919 § 5355; 1909 § 6300



Section 446.280 Confirmations of land titles — copies.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

446.280. Confirmations of land titles — copies. — Copies of confirmations had before the board of commissioners for the adjustment of land claims within this state, or before the recorder of land titles, duly certified by the recorder of land titles, or by the person who shall by law have the custody of the books and papers containing such confirmations, shall be received as evidence.

(RSMo 1939 § 1831)

Prior revisions: 1929 § 1667; 1919 § 5354; 1909 § 6299



Section 446.290 French and Spanish grants.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

446.290. French and Spanish grants. — All grants and concessions of land, all warrants, orders, plats and certificates of survey made and signed by the proper officers of the French or Spanish government, which shall have been filed in the office of the recorder of land titles, by virtue of any law of the United States, and all deeds, conveyances and evidences of title made before, and signed by such officers of the French or Spanish government, which shall have been filed and recorded as aforesaid, being certified by such recorder to have been recorded in his office, shall be received in evidence without further proof.

(RSMo 1939 § 1833)

Prior revisions: 1929 § 1669; 1919 § 5356; 1909 § 6301



Section 446.300 Copies from Livre Terrein.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

446.300. Copies from Livre Terrein. — Copies of all petitions, grants, orders and returns of survey, and other evidences of title, contained in any land book, commonly called Livre Terrein, and copies of all such other records of the French or Spanish government, and of such evidences of title mentioned in the preceding section, as are by law required to be deposited in the office of the recorder of land titles, duly certified by him, shall be received in evidence, with like effect as the original.

(RSMo 1939 § 1834)

Prior revisions: 1929 § 1670; 1919 § 5357; 1909 § 6302



Section 446.310 French and Spanish archives, evidence.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

446.310. French and Spanish archives, evidence. — When any such conveyance or other evidences of title, as mentioned in section 446.290 shall have belonged to the archives of the French or Spanish government, and shall have been deposited in the office of the recorder of any county, and therein recorded, it shall, being duly certified by such recorder, be received in evidence without further proof.

(RSMo 1939 § 1835)

Prior revisions: 1929 § 1671; 1919 § 5358; 1909 § 6303



Section 446.320 French and Spanish archives, copies of.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

446.320. French and Spanish archives, copies of. — A copy of any such conveyance or evidence of title, among the archives of the French or Spanish government, deposited in pursuance of law, in the office of the recorder of any county, and therein recorded, and a copy of any record of the French or Spanish government, so deposited in such office, being duly certified by him, shall be received in evidence with like effect as the original.

(RSMo 1939 § 1836)

Prior revisions: 1929 § 1672; 1919 § 5359; 1909 § 6304



Section 446.330 Copies of record of original archives.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

446.330. Copies of record of original archives. — Whenever it shall appear that the original of any of the records, archives or other evidences mentioned in sections 446.290 to 446.320, after having been deposited and recorded in the office of the recorder of land titles, or of the recorder of any county, in pursuance of law, cannot be found therein, or has been lost or destroyed, or that neither the original nor a duly certified copy thereof can be obtained by the parties wishing to use it, a copy of the record of such original, duly certified by the officer having charge of such record, shall be received in evidence.

(RSMo 1939 § 1837)

Prior revisions: 1929 § 1673; 1919 § 5360; 1909 § 6305



Section 446.340 Archives of recorder's office of St. Louis, evidence.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

446.340. Archives of recorder's office of St. Louis, evidence. — Certified copies of the records of the ancient archives deposited in the office of the recorder of the county or city of St. Louis, consisting of deeds, mortgages, marriage contracts, settlements, adjudications and other instruments of writing relating to or affecting titles to real estate, and which were received from the French or Spanish authorities of Louisiana, and which have been or may hereafter be recorded, as directed by law, shall be received in evidence in all courts of this state.

(RSMo 1939 § 1849)

Prior revisions: 1929 § 1685; 1919 § 5372; 1909 § 6317



Section 446.350 Copies of plats, surveys — United States surveyor's office.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

446.350. Copies of plats, surveys — United States surveyor's office. — Copies of plats, surveys, entries, New Madrid certificates and locations, and of all other papers which are by law required to be deposited or kept in the office of the surveyor of the lands of the United States in this state, duly certified by such surveyor, shall be received as evidence.

(RSMo 1939 § 1838)

Prior revisions: 1929 § 1674; 1919 § 5361; 1909 § 6306

CROSS REFERENCES:

Copies of entries on book of United States land office to be received in evidence, 490.200

Copies of letters received by the register of any United States land office from superior officer received in evidence, 490.210






Chapter 447 Lost and Unclaimed Property

Chapter Cross References



Section 447.010 Duty of persons finding lost money, goods.

Effective 02 Jan 1979, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.010. Duty of persons finding lost money, goods. — If any person finds any money, goods, right in action, or other personal property, or valuable thing whatever, of the value of ten dollars or more, the owner of which is unknown, he shall, within ten days, make an affidavit before some judge of the circuit court of the county, other than a municipal judge, stating when and where he found the same, that the owner is unknown to him, and that he has not secreted, withheld or disposed of any part thereof.

(RSMo 1939 § 15317, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 14227; 1919 § 7287; 1909 § 8268

Effective 1-02-79

CROSS REFERENCE:

Strays, Chap. 271



Section 447.020 Appointment of appraisers by circuit judge.

Effective 02 Jan 1979, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.020. Appointment of appraisers by circuit judge. — Such judge shall then, if necessary, summon three disinterested householders to appraise the same; such appraisers, or any two of them, shall make two lists of the valuation and description of such property, money, or other valuable thing, and sign and make oath to the same, and shall deliver one of the lists to the finder and the other to the judge.

(RSMo 1939 § 15318, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 14228; 1919 § 7288; 1909 § 8269

Effective 1-02-79



Section 447.030 Appraiser's list, where filed — publication.

Effective 02 Jan 1979, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.030. Appraiser's list, where filed — publication. — The judge shall file such list and the finder shall transmit a copy of the same to the clerk of the county commission within fifteen days, and shall set up at the courthouse door, and four other public places in the township or city, a copy of such valuation within ten days.

(RSMo 1939 § 15319, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 14229; 1919 § 7289; 1909 § 8270

Effective 1-02-79



Section 447.040 Procedure if no owner appears, when.

Effective 28 Aug 2003

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.040. Procedure if no owner appears, when. — If no owner appear and prove the money or property within forty days, and the value exceed twenty dollars, the finder shall, within thirty days thereafter, cause a copy of the description to be inserted in some newspaper of general circulation, qualified pursuant to chapter 493, and located in the county where the money or property was found, once per week for three consecutive weeks; and if no owner prove the property within one hundred eighty days after such publication, the same shall vest in the finder.

(RSMo 1939 § 15320, A.L. 2003 S.B. 288)

Prior revisions: 1929 § 14230; 1919 § 7290; 1909 § 8271

(1964) Supreme Court did not have jurisdiction of appeal where minority stockholder contended majority stockholders had improperly purchased stock from another corporation in which they held controlling interest for $1,250,000, substantially in excess of its worth, but expressly alleged that exact amount of losses resulting was unknown to him and could only be ascertained by an accounting. Molasky v. Lapin (Mo.), 384 S.W.2d 613.

(1967) Only the interest earned prior to judgment date and the principal are computed to determine the jurisdictional amount in dispute on appeal. Missouri Pacific Railroad Company v. Terrell (A.), 410 S.W.2d 356.



Section 447.050 Restoration of property, when — owner may sue, when.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.050. Restoration of property, when — owner may sue, when. — If, within one year, any owner appear and prove the property, and pay all reasonable charges, the finder shall restore the same to him; and on failure to make restoration of such property, or the appraised value thereof, on being tendered such charges, the owner may recover the same or the value thereof, by civil action, in any court having jurisdiction.

(RSMo 1939 § 15321)

Prior revisions: 1929 § 14231; 1919 § 7291; 1909 § 8272



Section 447.060 Failure to discover — penalty.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.060. Failure to discover — penalty. — If any person find any money, property or other valuable thing, and fail to make discovery of the same as required by this chapter, he shall forfeit to the owner double the value thereof.

(RSMo 1939 § 15322)

Prior revisions: 1929 § 14232; 1919 § 7292; 1909 § 8273



Section 447.070 Goods retained until payment of charges.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.070. Goods retained until payment of charges. — When any goods, merchandise or other property shall have been received by any railroad or express company, or other common carrier, commission merchant or warehouseman, and shall not be received by the owner, consignee, or other authorized person, it shall be lawful to hold the same by said carrier, commission merchant or warehouseman, or the same may be stored with some responsible person, and be retained until the freight and all just and reasonable charges be paid.

(RSMo 1939 § 15323)

Prior revisions: 1929 § 14233; 1919 § 7293; 1909 § 8274



Section 447.080 Sale of unclaimed property.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.080. Sale of unclaimed property. — If no person call for said goods, merchandise or other property, within sixty days from the receipt thereof, and pay freight and charges thereon, it shall be lawful for such carrier, commission merchant or warehouseman to sell such goods, merchandise or other property, or so much thereof at auction, to the highest bidder, as will pay said freight and charges, first having given twenty days' notice of the time and place of sale to the owner, consignee or consignor, when known, and by advertisement in a daily paper, or if in a weekly paper, four weeks, published where such sale is to take place; and if any surplus be left after paying freight, storage, cost of advertising and all other just and reasonable charges, the same shall be paid over to the rightful owner of said property at any time thereafter, upon demand being made therefor, within sixty days; provided, however, that any common carrier may sell such goods, merchandise, or other property in accordance with the provisions of the bill of lading applicable thereto, where the form of bill of lading used has been duly filed with the public service commission of Missouri.

(RSMo 1939 § 15324)

Prior revisions: 1929 § 14234; 1919 § 7294; 1909 § 8275

(1969) Action by widow to take against the will affects the title to the real estate in question and Supreme Court has exclusive appellate jurisdiction. In re Estate of Youngblood (A.), 447 S.W.2d 824.



Section 447.090 Unclaimed proceeds.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.090. Unclaimed proceeds. — If the rightful owner or his agent fail to demand such surplus within sixty days of the time of such sale, then said surplus shall be paid into the county treasury, subject to the order of the owner.

(RSMo 1939 § 15325)

Prior revisions: 1929 § 14235; 1919 § 7295; 1909 § 8276



Section 447.100 Carrier's responsibility ceases, when.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.100. Carrier's responsibility ceases, when. — After the storage of goods, merchandise or property as herein provided, the responsibility of the carrier shall cease, nor shall the person with whom the same may be stored be liable for any loss or damage on account thereof, unless the same shall result from his negligence or want of proper care.

(RSMo 1939 § 15326)

Prior revisions: 1929 § 14236; 1919 § 7296; 1909 § 8277



Section 447.110 Sale of property upon which advances are made, when.

Effective 28 Aug 1939

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.110. Sale of property upon which advances are made, when. — When any commission merchant or warehouseman shall receive, on consignment, produce, merchandise or other property, and shall make advances thereon, either to the owner or for freight and charges, it shall be lawful for the person who may make such advances, if the same be not paid to him within sixty days from the date of such advances, to cause the produce, merchandise or property on which the advances were made to be advertised and sold as provided in section 447.080.

(RSMo 1939 § 15327)

Prior revisions: 1929 § 14237; 1919 § 7297; 1909 § 8278



Section 447.500 Law, how cited — exceptions — purpose.

Effective 01 Jul 1994, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.500. Law, how cited — exceptions — purpose. — 1. Sections 447.500 to 447.595 may be cited as the "Uniform Disposition of Unclaimed Property Act".

2. Sections 447.500 to 447.595 shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it, except when the words in sections 447.500 to 447.595 do not conform to the uniform laws enacted by other states.

(L. 1984 H.B. 1088 §§ 27, 30, A.L. 1989 H.B. 506, A.L. 1994 S.B. 757)

Effective 7-01-94



Section 447.503 Definitions.

Effective 28 Aug 2014

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.503. Definitions. — As used in sections 447.500 to 447.595, unless the context otherwise requires, the following terms mean:

(1) "Banking organization", any bank, trust company, or safe deposit company, engaged in business in this state;

(2) "Business association", any corporation, joint stock company, business trust, partnership, limited partnership, or any association for business purposes, or any mutual fund or other similar entity, whether operating in the form of a corporation or a trust, including but not limited to any investment companies registered under the federal Investment Company Act of 1940;

(3) "Business credit", any credit offered by one business entity to another business entity to be applied in exchange for goods or services but does not have a redeemable cash value;

(4) "Engaged in business in this state", any transaction of business within this state sufficient to support personal jurisdiction in the courts of this state;

(5) "Financial organization", any savings and loan association, credit union, or loan and investment company engaged in business in this state;

(6) "Holder", any person in possession of property subject to sections 447.500 to 447.595 belonging to another, or who is trustee in case of a trust, or is indebted to another on an obligation subject to sections 447.500 to 447.595;

(7) "Insurance corporation", any association or corporation transacting within this state the business of property insurance or casualty insurance or life insurance on the lives of persons or insurance appertaining thereto, including, but not by way of limitation, endowments and annuities;

(8) "Military medals", any decoration or award that may be presented or awarded to a member of a unit of the Armed Forces or National Guard;

(9) "Owner", a depositor in case of a deposit, a beneficiary in case of a trust except a trust defined in section 456.500*, the unclaimed property of which has not escheated pursuant to the provisions of section 456.650**, a creditor, claimant, or payee in case of other choses in action, or any person having a legal or equitable interest in property subject to sections 447.500 to 447.595, or such person's legal representative;

(10) "Person", any individual, business association, government or political subdivision, public corporation, public authority, estate, trust except a trust defined in section 456.500*, two or more persons having a joint or common interest, or any other legal or commercial entity;

(11) "Reasonable and necessary diligence as is consistent with good business practice", efforts appropriate to and commensurate with the nature and value of the property at issue; however, the holder shall send a notice regarding the unclaimed property via first class mail postage prepaid, marked "Address Correction Requested". Such letter shall be sent by the holder within twelve months prior to turning the property over to the treasurer. Notwithstanding the provisions of this section, the holder may treat letters sent in the ordinary course of business, first class and "Address Correction Requested" as satisfying the definition of "reasonable and necessary diligence as is consistent with good business practice". The holder may treat notices regarding the unclaimed property as satisfying the "reasonable and necessary standard" for contacting owners. If the postal service provides the holder with additional information as part of the address correction process, the holder shall send second and subsequent notices in the same format as the first notice to any new address provided to the holder;

(12) "Treasurer", the Missouri state treasurer;

(13) "Utility", any person who owns or operates within this state, for public use, any plant, equipment, property, franchise, or license for the transmission of communications or the production, storage, transmission, sale, delivery, or furnishing of electricity, water, steam, or gas or who engages in such business in this state.

(L. 1984 H.B. 1088 § 1, A.L. 1986 H.B. 1547, A.L. 1993 H.B. 566, A.L. 1994 S.B. 757, A.L. 1998 H.B. 1510, A.L. 2010 H.B. 1524 & 2260, A.L. 2014 H.B. 1075)

*Section 456.500 was repealed by H.B. 1511, 2004.

**Section 456.650 was transferred to section 456.039, 2004.



Section 447.505 Property held or owing by banking, financial organization or business presumed abandoned, when — exception.

Effective 28 Aug 1998

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.505. Property held or owing by banking, financial organization or business presumed abandoned, when — exception. — The following property held or owing by a banking or financial organization or by a business association is presumed abandoned; provided, however, that neither this section nor any other provision of sections 447.500 to 447.595 shall apply to an instrument issued as an offer to settle a claim when failure to present the instrument for payment may be deemed a refusal of the offer to settle:

(1) Any deposit held in this state with a banking organization, together with any interest or dividend thereon that would be due had the owner not abandoned the account, excluding any charges that may lawfully be withheld, unless the owner has, within seven years or five years as provided in section 447.536:

(a) Increased or decreased the amount of the deposit, or presented the passbook or other similar evidence of the deposit for the crediting of interest; or

(b) Corresponded in writing with, or accepted mail from, the banking organization concerning the deposit; and the term "accepted mail from the banking organization" shall mean the banking organization did send correspondence in writing to the owner by first class mail postage prepaid, marked "Address Correction Requested", and such correspondence was not returned by the post office; or

(c) Otherwise indicated an interest in the deposit as evidenced by a memorandum on file with the banking organization;

(2) Any funds paid in this state toward the purchase of shares or other interest in a financial organization, or any deposit made therewith in this state, and any interest or dividends thereon that would be due had the owner not abandoned the account, excluding any charges that may lawfully be withheld, unless the owner has within seven years or five years as provided in section 447.536:

(a) Increased or decreased the amount of the funds or deposit, or presented an appropriate record for the crediting of interest or dividends; or

(b) Corresponded in writing with, or accepted mail from, the financial organization concerning the funds or deposit; and the term "accepted mail from the financial organization" shall mean the financial organization did send correspondence in writing to the owner by first class mail postage prepaid, marked "Address Correction Requested", and such correspondence was not returned by the post office; or

(c) Otherwise indicated an interest in the funds or deposit as evidenced by a memorandum on file with the financial organization;

(3) Any sum payable on checks certified in this state or on written instruments issued in this state on which a banking or financial organization or business association is directly liable, including, by way of illustration but not of limitation, certificates of deposit, drafts, money orders, and traveler's checks, that, with the exception of traveler's checks and money orders, has been outstanding for more than seven years or five years as provided in section 447.536 from the date it was payable, or from the date of its issuance if payable on demand, or, in the case of traveler's checks, that has been outstanding for more than fifteen years from the date of its issuance, unless the owner has within seven years or five years as provided in section 447.536, or within fifteen years in the case of traveler's checks, corresponded in writing with the banking or financial organization or business association concerning it, or otherwise indicated an interest as evidenced by a memorandum on file with the banking or financial organization or business association;

(a) No holder may deduct from the amount of any money order any charges imposed by reason of the failure to present those instruments for payment unless there is a valid and enforceable written contract between the issuer and the owner of the property pursuant to which the issuer may impose those charges and the issuer regularly imposes those charges and does not regularly reverse or otherwise cancel those charges with respect to the property. Disclosure of the amount of any such charges shall be deemed adequate if set forth on the money order;

(b) No sum payable on a traveler's check, money order, or similar written instrument (other than a third-party bank check) described in this subdivision may be subjected to the custody of this state as unclaimed property unless:

a. The records of the issuer show that the traveler's check, money order, or similar written instrument was purchased in this state;

b. The issuer has its principal place of business in this state and the records of the issuer do not show the state in which the traveler's check, money order, or similar written instrument was purchased; or

c. The issuer has its principal place of business in this state, the records of the issuer show the state in which the traveler's check, money order, or similar written instrument was purchased and the laws of the state of purchase do not provide for the escheat or custodial taking of the property or its escheat or unclaimed property law is not applicable to the property;

(4) Any funds or other personal property, tangible or intangible, removed from a safe deposit box or any other safekeeping repository or agency or collateral deposit box in this state on which the lease or rental period has expired due to nonpayment of rental charges or other reason, or any surplus amounts arising from the sale thereof pursuant to law, that have been unclaimed by the owner for more than seven years or five years as provided in section 447.536 from the date on which the lease or rental period expired;

(5) Gift certificates, credit memos and credit balances that are redeemable in merchandise only shall be reportable at a rate equal to sixty percent of their respective face value. The state treasurer shall reimburse the owner the full face value.

(L. 1984 H.B. 1088 § 2, A.L. 1989 H.B. 506, A.L. 1994 S.B. 757, A.L. 1998 H.B. 1510)



Section 447.506 Imposition of charges including prepayment penalties on certificates of deposit, requirements — not to affect unclaimed property.

Effective 28 Aug 1998

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.506. Imposition of charges including prepayment penalties on certificates of deposit, requirements — not to affect unclaimed property. — 1. For the purpose of sections 447.500 to 447.595, a banking organization, business association, or financial organization may impose charges including prepayment penalties on certificates of deposit, on property subject to sections 447.500 to 447.595 that are lawful when collected, provided such organization or association gives prior constructive or actual notice to their customers that such charges may be imposed.

2. Incorrect computations or other bona fide errors that result in recredited charges to a customer's account that are made despite the holder's standard procedures to the contrary do not establish a pattern of custom or usage for charges on unclaimed property.

(L. 1989 H.B. 506, A.L. 1994 S.B. 757, A.L. 1998 H.B. 1510)



Section 447.510 Unclaimed funds held and owing by insurance company presumed abandoned, when — unclaimed funds defined — distribution of abandoned property, when.

Effective 28 Aug 2003

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.510. Unclaimed funds held and owing by insurance company presumed abandoned, when — unclaimed funds defined — distribution of abandoned property, when. — 1. Unclaimed funds, as defined in this section, held and owing by an insurance corporation shall be presumed abandoned if the last known address, according to the records of the corporation, of the person entitled to the funds is within this state. If a person other than the insured or annuitant is entitled to the funds and no address of such person is known to the corporation or if it is not definite and certain from the records of the corporation what person is entitled to the funds, it is presumed that the last known address of the person entitled to the funds is the same as the last known address of the insured or annuitant according to the records of the corporation.

2. "Unclaimed funds", as used in this section, means all moneys held and owing by any insurance corporation unclaimed and unpaid for more than seven years or five years as provided in section 447.536 after the moneys became due and payable as established from the records of the corporation under any property insurance or casualty insurance policy or any life or endowment insurance policy or annuity contract which has matured or terminated, including all unpaid drafts, except drafts issued for the purpose of an offer of settlement. It shall be the responsibility of the issuing company to establish that an unpaid draft was tendered as a settlement offer. A life insurance policy not matured by actual proof of the death of the insured is deemed to be matured and the proceeds thereof are deemed to be due and payable if such policy was in force when the insured attained the limiting age under the mortality table on which the reserve is based, unless the person appearing entitled thereto has within the preceding seven years or five years as provided in section 447.536:

(1) Assigned, readjusted, or paid premiums on the policy, or subjected the policy to loan; or

(2) Corresponded in writing with the life insurance corporation concerning the policy.

­­

­

3. (1) Property distributable in the course of a demutualization, rehabilitation, or related reorganization of an insurance company is deemed abandoned two years after the date the property is first distributable if at the time of the first distribution the last known address of the owner on the books and records of the holder is known to be incorrect, or the distribution or statements are returned by the post office as undeliverable; and the owner:

(a) Has not communicated in writing with the holder or its agent regarding the property; or

(b) Otherwise communicated with the holder regarding the property as evidenced by a memorandum or other record on file with the holder or its agent.

(2) Property distributable in the course of demutualization, rehabilitation, or related reorganization of a mutual insurance company that is not subject to subsection 1 of this section shall be reportable as otherwise provided in section 447.536.

(3) The initial report for December 31, 2002, required pursuant to this subsection shall be filed no later than November 1, 2003. Any additional reports of property subject to subsection 1 of this section shall be reported and delivered no later than May first of each year for all property to be reported pursuant to this subsection for December of the preceding year.

(L. 1984 H.B. 1088 § 3, A.L. 1994 S.B. 757, A.L. 1998 H.B. 1510, A.L. 2003 S.B. 346)



Section 447.517 Utilities, funds held or owing presumed abandoned, when.

Effective 28 Aug 1998

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.517. Utilities, funds held or owing presumed abandoned, when. — 1. The following funds held or owing by any utility are presumed abandoned:

(1) Any deposit made by a subscriber with a utility to secure payment for, or any sum paid in advance for, utility services to be furnished in this state, less any lawful deductions, that has remained unclaimed by the person appearing on the records of the utility entitled thereto for more than seven years or five years as provided in section 447.536 after the termination of the services for which the deposit or advance payment was made;

(2) Any sum which a utility has been ordered to refund and which was received for utility services rendered in this state, together with any interest thereon, less any lawful deductions, that has remained unclaimed by the person appearing on the records of the utility entitled thereto for more than seven years or five years as provided in section 447.536 after the date it became payable in accordance with the final determination or order providing for the refund.

2. For purposes of corporations organized pursuant to chapter 274, corporations organized pursuant to chapter 357, corporations organized pursuant to chapter 394, and electric service corporations organized pursuant to chapter 351, which have received a loan or loans pursuant to the Rural Electrification Act of 1936, Title VII, U.S. Code as amended, sections 447.500 to 447.595 shall only apply to property and funds which become held or owing and for which the period of time which must expire before such property or funds are presumed abandoned has begun after August 13, 1984.

(L. 1984 H.B. 1088 § 4, A.L. 1994 S.B. 757, A.L. 1998 H.B. 1510)



Section 447.520 Stock, certificates and ownership — dividend profit — distribution or interest payment, held or owing by business association presumed abandoned, when.

Effective 28 Aug 1998

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.520. Stock, certificates and ownership — dividend profit — distribution or interest payment, held or owing by business association presumed abandoned, when. — 1. Any stock or other certificate of ownership, or any dividend, profit, distribution, interest, payment on principal, or other sum held or owing by a business association for or to a shareholder, certificate holder, member, bondholder, or other security holder, or a participating patron of a cooperative, who has not claimed it, or corresponded in writing with the business association concerning it, within seven years or five years as provided in section 447.536 after the date prescribed for payment or delivery, is presumed abandoned if:

(1) It is held or owing by a business association organized pursuant to the laws of or created in this state; or

(2) It is held or owing by a business association doing business in this state, but not organized pursuant to the laws of or created in this state, and the records of the business association indicate that the last known address of the person entitled thereto is in this state.

2. Any intangible interest in a business association, as evidenced by the stock records or membership records of the association, is presumed abandoned if:

(1) The interest in the association is owned by a person who for more than seven years or five years as provided in section 447.536 has neither claimed a dividend or other sum nor corresponded in writing with the association or otherwise indicated an interest as evidenced by a memorandum or other record on file with the association; and

(2) The association does not know the location of the owner at the end of such seven-year period or five-year period as provided in section 447.536.

­­

­

3. Any dividend or other distribution held for or owing to a person at the time the stock or other security to which such dividend or other distribution attaches is considered abandoned at the same time.

(L. 1984 H.B. 1088 § 5, A.L. 1998 H.B. 1510)



Section 447.527 Dissolution of business — unclaimed intangible personal property presumed abandoned, when.

Effective 28 Aug 1998

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.527. Dissolution of business — unclaimed intangible personal property presumed abandoned, when. — All intangible personal property distributable in the course of a dissolution of a business association, banking organization, or financial organization organized under the laws of or created in this state, that is unclaimed by the owner within two years after the date for final distribution, is presumed abandoned, notwithstanding the provisions of section 375.1224.

(L. 1984 H.B. 1088 § 6, A.L. 1998 H.B. 1510)



Section 447.530 Fiduciary holding intangible personal property for benefit of another presumed abandoned, when, exception.

Effective 28 Aug 1998

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.530. Fiduciary holding intangible personal property for benefit of another presumed abandoned, when, exception. — All intangible personal property, and any income or increment thereon that would be due had the owner not abandoned the account, held in a fiduciary capacity for the benefit of another person and including property held by an attorney in fact or an agent, except a trust defined in section 456.500, subject to escheat pursuant to the provisions of sections 456.220 or 456.640 to 456.660, is presumed abandoned unless the owner has, within seven years or five years as provided in section 447.536 after it becomes payable or distributable, increased or decreased the principal, accepted payment of principal or income, corresponded in writing concerning the property, or otherwise indicated an interest as evidenced by a memorandum on file with the fiduciary. If unclaimed property in a trust defined in section 456.500 has not escheated within the time periods specified in section 456.640, then such property is subject to the provisions of sections 447.500 to 447.595:

(1) If the property is held by a banking organization or a financial organization, or by a business association organized pursuant to the laws of or created in this state; or

(2) If it is held by a business association, doing business in this state, but not organized pursuant to the laws of or created in this state, and the records of the business association indicate that the last known address of the person entitled thereto is in this state; or

(3) If it is held in this state by any other person; or

(4) Except any property that is held for the benefit of another whether absolute or contingent where the owner has not reached the age of twenty-one and such property is in a trust or agency account, or is not subject to a trust as permitted by section 456.012 or 456.013.

(L. 1984 H.B. 1088 § 7, A.L. 1986 H.B. 1547, A.L. 1994 S.B. 757, A.L. 1998 H.B. 1510)



Section 447.532 Courts — public corporations — public authority — officers — political subdivisions holding intangible personal property for another presumed abandoned, when.

Effective 19 Jun 2002, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.532. Courts — public corporations — public authority — officers — political subdivisions holding intangible personal property for another presumed abandoned, when. — 1. Notwithstanding the provisions of section 447.536, all intangible personal property held as of June 19, 2002, for the owner by any court, including any receivership or custodianship under court supervision, or public corporation, public authority, or public officer of this state, or a political subdivision thereof, that has remained unclaimed by the owner for more than three years is deemed abandoned and shall be turned over immediately to the treasurer pursuant to section 447.543.

2. Notwithstanding the provisions of section 447.536, all intangible personal property held for the owner whose last known address is located in Missouri, by a public officer, official, agency, department, or court, of the United States or any state or local government or governmental subdivision, agency, or entity thereof that has remained unclaimed by the owner for more than three years is deemed abandoned and shall be turned over to the treasurer pursuant to section 447.543. If no address is listed or if the address is outside this state, all intangible personal property held for the owner by such entities listed in this section and located in this state, or held for a holder that is located in this state, that has remained unclaimed by the owner for more than three years is deemed abandoned and shall be turned over immediately to the treasurer pursuant to section 447.543, except as provided in section 447.547.

3. All intangible personal property referred to in this section is subject to the provisions of sections 447.500 to 447.595.

(L. 1984 H.B. 1088 § 8, A.L. 1989 H.B. 506, A.L. 1990 H.B. 1052, A.L. 1994 S.B. 757, A.L. 1998 H.B. 1510, A.L. 2002 S.B. 1248)

Effective 6-19-02



Section 447.533 Interest, dividends or their earnings deemed unclaimed property, when.

Effective 28 Aug 1998

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.533. Interest, dividends or their earnings deemed unclaimed property, when. — 1. All intangible property, including but not limited to any interest, dividend, or other earnings thereon that would be due had the owner not abandoned the account, less any lawful charges, held by a business association, federal, state or local government or governmental subdivision, agency or entity, or any other person or entity, regardless of where the holder may be found, if the owner has not claimed or corresponded in writing concerning the property within seven years or five years as provided in section 447.536 after the date prescribed for payment or delivery, is presumed abandoned and subject to the custody of this state as unclaimed property if:

(1) The last address of the owner is unknown; and

(2) The person or entity originating or issuing the intangible property is this state or any political subdivision of this state, or is incorporated, organized, created or otherwise located in this state.

2. The provisions of subsection 1 of this section shall not apply to property which is or may be presumed abandoned and subject to the custody of this state pursuant to any other provision of law containing a dormancy period different than that prescribed in subsection 1 of this section.

3. The provisions of subsection 1 of this section shall apply to all property held as of August 28, 1990, or at any time thereafter, regardless of when such property became or becomes presumptively abandoned.

4. The provisions of subsection 1 of this section shall not apply to any property held in this state where the holder is a banking organization or financial organization which has a principal place of business in this state.

(L. 1990 H.B. 1052, A.L. 1992 S.B. 661 & 620, A.L. 1998 H.B. 1510)



Section 447.534 United States savings bonds deemed abandoned, when — proceeds to escheat to the state, when — filing of a claim, procedure.

Effective 08 Jul 2014, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.534. United States savings bonds deemed abandoned, when — proceeds to escheat to the state, when — filing of a claim, procedure. — 1. Notwithstanding the provisions of subsection 2 of section 447.532, section 447.533, and subsection 1 of section 447.545, United States savings bonds which are unclaimed property and subject to the provisions of sections 447.500 to 447.595 shall be deemed abandoned when they have remained unclaimed for more than three years after their date of maturity and such bonds and the proceeds from such bonds, including all principal and interest due, in the possession of the treasurer or with an owner whose last known address is located in Missouri shall escheat to the state of Missouri three years after becoming unclaimed property by virtue of the provisions of sections 447.500 to 447.595 and all property rights and legal title to and ownership of such United States savings bonds and the proceeds from such bonds, including all rights, powers, and privileges of survivorship of any owner, co-owner, or beneficiary, shall vest solely in the state of Missouri according to the procedure set forth in subdivisions* (1) to (3) of this subsection as follows:

(1) After one hundred eighty days following the second three-year period referenced in this subsection**, if no claim has been approved in accordance with the provisions of section 447.562 for such United States savings bonds or proceeds from such bonds, the treasurer shall commence a civil action in the circuit court of Cole County for a determination that such United States savings bonds and the proceeds from such bonds shall escheat to the state of Missouri. The treasurer may postpone the bringing of such action until sufficient United States savings bonds have accumulated in the treasurer's custody to justify the expense of such proceedings;

(2) If no person shall file a claim or appear at the hearing to substantiate a claim or where the court determines that a claimant is not entitled to the United States savings bonds or proceeds from such bonds claimed by such claimant, then the court, if satisfied by evidence that the treasurer has substantially complied with the laws of the state of Missouri, shall enter a judgment that the subject United States savings bonds and the proceeds from such bonds have escheated to the state of Missouri, and all property rights and legal title to and ownership of such United States savings bonds and the proceeds from such bonds, including all rights, powers, and privileges of survivorship of any owner, co-owner, or beneficiary, shall vest solely in the state of Missouri;

(3) The treasurer shall redeem such United States savings bonds escheated to the state of Missouri and the proceeds from such redemption of United States savings bonds shall be deposited in the abandoned fund account created by section 447.543.

2. Any person making a claim for the United States savings bonds escheated to the state of Missouri, or for the proceeds from such bonds, may file a claim in accordance with the provisions of section 447.562. Upon providing sufficient proof of the validity of such person's claim, the treasurer may pay such claim in accordance with the provisions of section 447.565.

(L. 2014 H.B. 1075 merged with H.B. 1693 merged with S.B. 621)

Effective 6-27-14 (H.B. 1693); 7-08-14 (H.B. 1075); 7-08-14 (S.B. 621)

*Word "subsections" appears here in H.B. 1693, 2014.

**Words "section 1" appear here in H.B. 1693, 2014.



Section 447.535 All other intangible property presumed abandoned, when — ongoing business relationships, certain items not presumed abandoned, when.

Effective 28 Aug 2014

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.535. All other intangible property presumed abandoned, when — ongoing business relationships, certain items not presumed abandoned, when. — 1. All intangible personal property, not otherwise covered by sections 447.500 to 447.595, including any income or increment thereon, and deducting any lawful charges, that is held or owing in this state in the ordinary course of the holder's business and has remained unclaimed by the owner for more than seven years or five years as provided in section 447.536 after it became payable or distributable is presumed abandoned. Intangible personal property where the property is held in a jurisdiction in which the abandonment presumption is less than seven years or five years as provided in section 447.536 shall be accepted by the state of Missouri.

2. Notwithstanding any provision to the contrary, any outstanding check, draft, credit balance, customer's overpayment, or unidentified remittance issued to a business entity or association as part of a commercial transaction in the ordinary course of a holder's business shall not be presumed abandoned if the holder and such business entity or association have an ongoing business relationship. An ongoing business relationship shall be deemed to exist if the holder has engaged in a commercial, business, or professional transaction involving the sale, lease, license, or purchase of goods or services with the business entity or association or a predecessor-in-interest of the business entity or association within the dormancy period immediately following the date of the check, draft, credit balance, customer's overpayment, or unidentified remittance giving rise to the unclaimed property interest. As used in this subsection, "dormancy period" means the period during which the holder may hold the property interest before it is presumed to be abandoned. A "predecessor-in-interest" is a person or entity whose interest in a business entity or association was acquired by its successor-in-interest, whether by purchase of the business ownership interest, purchase of business assets, statutory merger or consolidation, and includes successive acquisitions by whatever means accomplished.

(L. 1984 H.B. 1088 § 9, A.L. 1986 H.B. 1547, A.L. 1994 S.B. 757, A.L. 1998 H.B. 1510, A.L. 2014 H.B. 1075)



Section 447.536 Abandonment period, effective when — exception for payroll checks.

Effective 28 Aug 2014

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.536. Abandonment period, effective when — exception for payroll checks. — Except for the abandonment period for travelers checks and money orders provided for in subdivision (3) of section 447.505; the abandonment period for dissolution of business associations, banking organizations and financial organizations as provided for in section 447.527; and the abandonment period for court-related bond proceeds as provided for in section 447.595; all other abandonment periods referenced in sections 447.505 to 447.595, shall change from seven to five years beginning January 1, 2000, with the exception of payroll checks which shall have the abandonment period reduced from five years to three years beginning January 1, 2015. The abandonment periods provision of this section shall not apply to property which is held pursuant to any resolution, order or trust indenture entered into prior to August 28, 1998, by a city, county, school district, authority, agency or other political subdivision where the abandonment period or other abandonment provision specified in the resolution, order or trust indenture is different than the abandonment period specified in this section.

(L. 1998 H.B. 1510, A.L. 2014 H.B. 1075)



Section 447.537 Owner of property in another state and holder subject to that state's jurisdiction, effect.

Effective 01 Jul 1994, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.537. Owner of property in another state and holder subject to that state's jurisdiction, effect. — If specific property which is subject to the provisions of sections 447.505, 447.520, 447.527, 447.530 and 447.535 is held for or owed or distributable to an owner whose last known address is in another state by a holder who is subject to the jurisdiction of that state, the specific property is not presumed abandoned in this state and subject to sections 447.500 to 447.595 if:

(1) It may be claimed as abandoned or escheated under the laws of such other state; and

(2) The laws of such other state make reciprocal provision that similar specific property is not presumed abandoned or escheatable by such other state when held for or owed or distributable to an owner whose last known address is within this state by a holder who is subject to the jurisdiction of this state; provided, however, such other state shall only enforce its claim by trial de novo in the appropriate court in Missouri.

(L. 1984 H.B. 1088 § 10, A.L. 1994 S.B. 757)

Effective 7-01-94



Section 447.539 Report to treasurer on property presumed abandoned — content — filed, when — extension of filing time — location of owner, duties — penalty — assessment, reconsideration, interest — waiver — determination of amounts, estimation.

Effective 28 Aug 1998

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.539. Report to treasurer on property presumed abandoned — content — filed, when — extension of filing time — location of owner, duties — penalty — assessment, reconsideration, interest — waiver — determination of amounts, estimation. — 1. Every person holding funds or other property, tangible or intangible, presumed abandoned pursuant to sections 447.500 to 447.595 shall report to the treasurer with respect to the abandoned property as provided in this section.

2. The report shall be verified by the person filing the report and shall include:

(1) The name, if known, and last known address, if any, of each person appearing from the records of the holder to be the owner of any property of the value of fifty dollars or more presumed abandoned pursuant to sections 447.500 to 447.595;

(2) The nature and identifying number, if any, or description of the property and the amount appearing from the records to be due, except that items of value under fifty dollars each may be reported in aggregate;

(3) The date when the property became payable, demandable, or returnable, and the date of the last transaction with the owner with respect to the property; and

(4) Other information under the control of the holder which the treasurer prescribes by rule as necessary for the administration of sections 447.500 to 447.595; however, the treasurer shall not request a history of fees and charges on the property in question for information prior to the cutoff date for reporting.

­­

­

3. If the person holding property presumed abandoned is a successor to other persons who previously held the property for the owner, or if the holder has changed his or her name while holding the property, the person shall file with his or her report all prior known names and addresses of each holder of the property.

4. Except for the year ending June 30, 1984, the report shall be filed before November first of each year as of June thirtieth next preceding, but the report of life insurance corporations shall be filed before May first of each year as of December thirty-first next preceding. The report for the year ending June 30, 1984, may be combined with the report for the year ending June 30, 1985, and may be included in the report due on November 1, 1985. The treasurer may extend the reporting deadline for periods of thirty days upon written request by any person required to file a report.

5. If the holder of property presumed abandoned pursuant to sections 447.500 to 447.595 knows the whereabouts of the owner, if the owner's claim has not been barred by the statute of limitations, and the property involved is valued at fifty dollars or more, the holder shall, before filing the annual report, communicate with the owner and take necessary steps to prevent abandonment from being presumed. The holder shall exercise such reasonable and necessary diligence as is consistent with good business practice to ascertain the whereabouts of such owner of property valued at fifty dollars or more within one year prior to reporting the property to the state treasurer.

6. Verification, if made by a partnership, shall be executed by a partner; if made by an unincorporated association or corporation, by an officer.

7. If the treasurer determines that the person holding property presumed abandoned failed to exercise such reasonable and necessary diligence as is consistent with good business practice to ascertain the whereabouts of a property owner, the treasurer may impose a penalty on such holder of up to twenty percent of the value of the property returned to the owner by the treasurer.

8. Any amount (including any penalty) assessed against a holder of property presumed abandoned by the treasurer pursuant to sections 447.500 to 447.595 shall be due and payable to the treasurer thirty days after the holder has received written notice of such assessment, unless the holder has filed a written request for reconsideration by the treasurer. Any amount assessed against a holder upon reconsideration by the treasurer shall be deemed the final decision of the treasurer and shall be due and payable thirty days after the holder has received written notice of such final decision. Any assessment that remains unpaid forty-five days after the holder has received written notice of the final decision by the treasurer shall accrue interest at the rate of one and one-half percent per month, which interest shall be added to and included in the amount due and payable to the treasurer. The treasurer may, for good cause, waive in part, or in whole, any penalty (including interest) assessed against the holder pursuant to sections 447.500 to 447.595. The treasurer is authorized to take the appropriate legal action necessary to collect any unpaid assessment pursuant to sections 447.500 to 447.595. Any penalty imposed and collected by the treasurer pursuant to the provisions of sections 447.500 to 447.595 shall be deposited in the state general revenue fund.

9. The holder shall retain such records necessary to verify the relationship of the owner to the holder for a period of not less than five years subsequent to reporting the property to the treasurer.

10. If a holder has failed to retain records sufficient to allow the treasurer to determine the holder's compliance with sections 447.500 to 447.595, the treasurer shall use estimation techniques, in accordance with generally accepted accounting principles to determine the amount of abandoned property that is reportable for and limited to the most current reportable abandonment period. In cases where multiple states have examined a holder, the treasurer may use reasonable estimation techniques in accordance with generally accepted accounting principles to determine the holder's compliance with sections 447.500 to 447.595, for all reportable periods that were subject to the examination. The amount determined by such methods shall be used as the amount of property presumed abandoned in the holder's report of such property to the treasurer. The holder may contest the estimation techniques used by the treasurer in an appeal de novo to a circuit court of competent jurisdiction.

(L. 1984 H.B. 1088 § 11, A.L. 1989 H.B. 506, A.L. 1993 H.B. 566, A.L. 1994 S.B. 757, A.L. 1998 H.B. 1510)



Section 447.540 Charitable, fraternal and other federally tax-exempt entities to report and remit unclaimed property.

Effective 28 Aug 1998

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.540. Charitable, fraternal and other federally tax-exempt entities to report and remit unclaimed property. — Entities which are exempt from federal taxation pursuant to Section 501(c)(3) of the Internal Revenue Code shall report and remit as required by this chapter.

(L. 1990 H.B. 1361 § 1, A.L. 1998 H.B. 1510)



Section 447.541 Notices required — publication form, content — mailed notice, requirements, content, exception — treasurer's duty.

Effective 28 Aug 1998

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.541. Notices required — publication form, content — mailed notice, requirements, content, exception — treasurer's duty. — 1. Within two hundred forty days from the due date of the report required by section 447.539, the treasurer shall cause notice to be published at least once each week for two successive weeks in a newspaper of general circulation as defined in section 493.050 in the county in this state in which is located the last known address of any person to be named in the notice. If no address is listed or if the address is outside this state and the property may be subject to sale or liquidation, the notice shall be published in the county in which the holder of the abandoned property has his principal place of business within this state.

2. The published notice shall be entitled "Notice of Names of Persons Appearing to be Owners of Abandoned Property", and shall contain:

(1) The names in alphabetical order and last known addresses, if any, of persons listed in the report and entitled to notice within the county as specified in subsection 1 of this section;

(2) A statement that information concerning the amount or description of the property and the name and address of the holder may be obtained by any persons possessing an interest in the property by addressing an inquiry to the treasurer;

(3) A statement that if proof of claim is not presented by the owner to the holder and if the owner's right to receive the property is not established to the treasurer's satisfaction within one year from the date of the delivery of the property to the treasurer, the abandoned property will be sold as provided in section 447.558. The treasurer is not required to publish in the notice any items of less than fifty dollars unless, in the aggregate, the items total fifty or more dollars for any one individual. The treasurer shall use reasonable diligence to determine if small items in fact belong to the same individual.

3. Within one hundred twenty days from the receipt of the report required by section 447.539, the treasurer shall mail a notice to each person having an address listed therein who appears to be entitled to property of the value of fifty dollars or more presumed abandoned under sections 447.500 to 447.595.

4. The mailed notice shall contain:

(1) A statement that, according to a report filed with the treasurer, property is being held by the treasurer to which the addressee appears entitled; and

(2) A statement that, if satisfactory proof of claim is not presented by the owner to the treasurer by the date specified in the published notice, the property will be sold as provided in section 447.558.

5. Subsections 1 and 4 of this section are not applicable to sums payable on traveler's checks or money orders.

6. In addition to the above forms of notice to owners of abandoned property, the treasurer shall work with other state agencies to provide notice to holders of their rights and responsibilities pursuant to sections 447.500 to 447.595 by including information regarding Missouri's unclaimed property laws.

(L. 1984 H.B. 1088 § 12, A.L. 1986 H.B. 1547, A.L. 1989 H.B. 506, A.L. 1993 H.B. 566, A.L. 1994 S.B. 757, A.L. 1998 H.B. 1510)



Section 447.543 Delivery of property to treasurer, when — retention of approved costs — errors of presumption, procedure — abandoned fund account established — payment of claims — records subject to public inspection, exception.

Effective 28 Aug 1998

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.543. Delivery of property to treasurer, when — retention of approved costs — errors of presumption, procedure — abandoned fund account established — payment of claims — records subject to public inspection, exception. — 1. Every person who has filed a report pursuant to section 447.539 shall pay all moneys to the treasurer and deliver to the treasurer all other abandoned property specified in the report at the time of filing the report, provided the holder may retain from any such moneys the reasonable costs of complying with sections 447.500 to 447.595, which costs shall be approved by the treasurer. The treasurer shall approve such costs provided such costs are not unreasonable given the facts and circumstances of each case. The holder may recover the total bona fide costs for compliance with sections 447.500 to 447.595. If the owner establishes his or her right to receive the abandoned property to the satisfaction of the holder before such report is filed, or if it appears that for some other reason the presumption of abandonment is erroneous, the holder need not pay or deliver the property as required in this subsection, which will no longer be presumed abandoned, but in lieu thereof shall file a verified written explanation of the proof of claim or of the error in the presumption of abandonment with the treasurer.

2. The treasurer shall record the name and the last known address of each person appearing from the holders' reports to be entitled to the abandoned funds and cause such funds to be deposited in the special account known as the "Abandoned Fund Account", which is hereby created. The abandoned fund account created by this section shall be the successor account to the abandoned fund account previously in the state treasury and all funds in such accounts on August 13, 1984, shall be transferred to the abandoned fund account created by this section. Records made herein, and open for public inspection pursuant to section 447.560, shall be available for public inspection at all reasonable business hours; except that, the records shall not be subject to public inspection or available for copying, reproduction, or scrutiny by commercial or professional locators of property presumed abandoned who charge any service or finder's fee until ninety days after the names of the people to whom property is owed have been published or officially disclosed. From this account the treasurer shall make prompt payment of claims duly allowed by the treasurer. At any time when the balance of the account exceeds one-twelfth of the previous fiscal year's total disbursement from the abandoned property fund, the treasurer may, and at least once every fiscal year shall, transfer to the general revenue of the state of Missouri the balance of the abandoned fund account which exceeds one-twelfth of the previous fiscal year's total disbursement from the abandoned property fund, and, notwithstanding the provisions of section 33.080 to the contrary, no other moneys in the fund shall lapse at the end of the biennium. Should any claims be allowed or refunds ordered which reduce the balance to less than one-twenty-fourth of the previous fiscal year's total disbursement from the abandoned property fund, the treasurer shall transfer from the general funds of the state an amount which is sufficient to restore the balance to one-twelfth of the previous fiscal year's total disbursement from the abandoned property fund.

(L. 1984 H.B. 1088 § 13, A.L. 1986 H.B. 1547, A.L. 1989 H.B. 506, A.L. 1993 H.B. 566, A.L. 1994 S.B. 757, A.L. 1998 H.B. 1510)



Section 447.545 No liability for claims by holder after delivery to state — legal actions, procedure.

Effective 28 Aug 1998

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.545. No liability for claims by holder after delivery to state — legal actions, procedure. — 1. Upon the payment or delivery of abandoned property, the state shall assume custody and shall be responsible for the safekeeping thereof. Any person who pays or delivers abandoned property pursuant to sections 447.500 to 447.595 is relieved of all liability for any claim which then exists or which thereafter may arise or be made in respect to the property.

2. In the event legal proceedings are instituted against a prior holder in a court of this state, or in any other state or federal court, by any other state claiming to be entitled to unclaimed funds or abandoned property previously paid or delivered to the treasurer, such holder shall give timely written notice to the treasurer and the attorney general of this state of such proceedings, or in the alternative at least ten days before the return date on which an answer or similar pleading is required to be filed. The attorney general may intervene or take such other action as the attorney general deems appropriate or necessary to protect the interests of this state.

3. If the notice provided in subsection 2 of this section is given by the holder and thereafter a judgment is entered against the holder for any amount paid to the treasurer pursuant to the terms of sections 447.500 to 447.595, the treasurer shall, upon being furnished with proof thereof, return to the holder the amount of such judgment, not to exceed the amount of the property reported which is the subject of the dispute.

4. The holder of any interest pursuant to section 447.520 evidenced only by the stock records or membership records of the business association may deliver a duplicate certificate to the treasurer. Upon such delivery, the holder and any transfer agent, registrar, or other person acting for or on behalf of the holder in executing or delivering such duplicate certificate shall be relieved from all liability of every kind to the person acquiring the original certificate or the duplicate of such certificate issued to the treasurer, not to exceed the liquidated value of the property on the date of delivery, or if unliquidated, the market value of the property on the date of delivery. If the holder elects not to issue and deliver a duplicate certificate, the holder shall transfer title of the underlying shares to the state on the records of the issuing corporation in a manner acceptable to the treasurer.

(L. 1984 H.B. 1088 § 14, A.L. 1993 H.B. 566, A.L. 1994 S.B. 757, A.L. 1998 H.B. 1510)



Section 447.547 Law of abandoned property not applicable, when.

Effective 28 Aug 2014

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.547. Law of abandoned property not applicable, when. — 1. Sections 447.500 to 447.595 shall not affect property the title to which is vested in a holder by the operation of a statute of limitations prior to August 13, 1984, nor to any property held in a fiduciary capacity that was unclaimed property prior to August 13, 1974. This subsection shall not apply to property the title to which is vested in the holder when the holder is a federal, state, or local government or governmental subdivision, agency, entity, officer, or appointee thereof.

2. Payment and delivery of unclaimed property to the treasurer is not barred by statutes of limitations when title to the property has not vested in the holder prior to August 13, 1984.

3. Sections 447.500 to 447.595 shall not apply to final orders, judgments or decrees of distribution or to abandoned property entered by the probate division of the circuit court after August 13, 1984.

4. Sections 447.500 to 447.595 shall not apply to institutions chartered pursuant to the provisions of an act of the Congress of the United States known as the Farm Credit Act of 1971 and acts amendatory thereto.

5. In addition to other exclusions, sections 447.500 to 447.595 shall not apply to any property that had been unclaimed prior to January 1, 1965, where the holder is a financial organization or banking organization which has a principal place of business in this state.

6. Business credits between two business entities or two business associations are not subject to sections 447.500 to 447.595.

(L. 1984 H.B. 1088 §§ 15, 26, A.L. 1989 H.B. 506, A.L. 1990 H.B. 1052, A.L. 1993 H.B. 566, A.L. 1994 S.B. 757, A.L. 2014 H.B. 1075)



Section 447.548 Reportable periods, no enforcement after three years, when — fraudulent report, enforcement for six years.

Effective 28 Aug 2014

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.548. Reportable periods, no enforcement after three years, when — fraudulent report, enforcement for six years. — 1. The state treasurer shall not enforce this chapter for a reportable period more than three years after the holder:

(1) Filed a report with the state treasurer; or

(2) Gave express notice to the state treasurer of a dispute under this chapter.

2. If a fraudulent report is filed with the intent to evade escheatment of property, the state treasurer may enforce this chapter within six years after the report was filed.

3. If no report is filed, the state treasurer may enforce this chapter at any time.

(L. 2014 H.B. 1075)



Section 447.549 Statute of limitations not a defense for governmental agencies in proceedings by treasurer to recover unclaimed property.

Effective 01 Jul 1994, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.549. Statute of limitations not a defense for governmental agencies in proceedings by treasurer to recover unclaimed property. — 1. The expiration of any period of time specified by law during which an action or proceeding may be commenced or enforced to secure payment of a claim for money or recovery of property shall not serve as a defense in any action or proceeding brought by or on behalf of the treasurer against any federal or state government, or agency or entity thereof, for the payment or delivery of any abandoned property to the treasurer pursuant to sections 447.500 to 447.595, or to enforce or to collect any penalty provided by sections 447.500 to 447.595.

2. This section shall apply to all abandoned property held by any federal or state government, or agency or entity thereof, as of August 28, 1990, or any time thereafter, regardless of when such property became or becomes presumptively abandoned.

(L. 1990 H.B. 1052, A.L. 1993 H.B. 566, A.L. 1994 S.B. 757)

Effective 7-01-94



Section 447.558 Sale of property, when — publication of notice — purchaser's title — proceeds, deposit.

Effective 28 Aug 1998

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.558. Sale of property, when — publication of notice — purchaser's title — proceeds, deposit. — 1. All abandoned property delivered to the treasurer pursuant to sections 447.500 to 447.595 shall, within two years after the delivery, be sold by the treasurer to the highest bidder at public sale in whatever manner affords in the treasurer's judgment the most favorable market for the property involved. The treasurer may decline the highest bid and reoffer the property for sale if the treasurer considers the price bid insufficient. The treasurer need not offer any property for sale if, in the treasurer's opinion, the probable cost of sale exceeds the value of the property.

2. Any sale held pursuant to this section, except for the sale of marketable securities, shall be preceded by a single publication of notice thereof, at least three weeks in advance of sale, in a newspaper qualified to publish public notices as provided in chapter 493, published in the county, or if no such qualified paper is published in the county, then in a county adjacent to such county, and in the city, town, or village where the property is to be sold if the property is to be sold there.

3. The purchaser at any sale conducted by the treasurer pursuant to sections 447.500 to 447.595 shall receive title to the property purchased, free from all claims of the owner or prior holder thereof and of all persons claiming through or under them. The treasurer shall execute all documents necessary to complete the transfer of title.

4. The proceeds from the sale of abandoned property pursuant to this section shall forthwith be deposited in the abandoned funds account.

(L. 1984 H.B. 1088 § 16, A.L. 1986 H.B. 1547, A.L. 1993 H.B. 566, A.L. 1994 S.B. 757, A.L. 1998 H.B. 1510)



Section 447.559 Historical review of items by state historical society, when — fee, how determined.

Effective 28 Aug 2013

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.559. Historical review of items by state historical society, when — fee, how determined. — All abandoned tangible personal property delivered to the treasurer pursuant to subdivision (4) of section 447.505 that has possible historical significance shall be reviewed as follows:

(1) The treasurer at the treasurer's discretion shall screen such property to determine if the property indicates a need for further review;

(2) In the event it is determined that such property needs further review, the treasurer shall make available such property to the state historical society of Missouri for historical review. The state historical society shall issue to the treasurer its report and recommend to the treasurer the appropriate state department or agency to act as custodian of any property deemed to be of such historical significance as to be retained;

(3) The state historical society shall receive a reasonable fee for its services. If the treasurer and the state historical society cannot agree on the amount of the fee, the commissioner of administration shall determine the fee. The fee shall be paid out of appropriations made from the abandoned fund account;

(4) The treasurer upon receiving military medals shall hold and maintain such military medals until the original owner or such owner's respective heirs or beneficiaries can be identified and the military medal returned. The treasurer is authorized to make the information described in subsection 4 of section 447.560 available to the public in order to facilitate the identification of the original owner or such owner's respective heirs or beneficiaries. The treasurer may designate a veterans' organization or other appropriate organization as custodian of military medals until the original owner or their respective heirs or beneficiaries are located and to assist the treasurer in identifying the original owner or such owner's respective heirs or beneficiaries; except that, no person or entity entering into an agreement under section 447.581 shall be designated by the treasurer as custodian of* military medals, and any agreement to pay compensation to recover or assist in the recovery of military medals delivered to the treasurer is unenforceable.

(L. 1989 H.B. 506, A.L. 1993 H.B. 566, A.L. 1998 H.B. 1510, A.L. 2010 H.B. 1524 & 2260, A.L. 2013 H.B. 702 merged with S.B. 186)

*Word "or" appears in original rolls.



Section 447.560 Record of property, content — retained for public inspection — information not public record, when — public record, when — penalty for disclosure — military medals, procedure — United States savings bonds, procedure.

Effective 08 Jul 2014, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.560. Record of property, content — retained for public inspection — information not public record, when — public record, when — penalty for disclosure — military medals, procedure — United States savings bonds, procedure. — 1. The treasurer shall retain a record of the name and last known address of each person appearing from the holders' reports to be entitled to the abandoned moneys and property and of the name and last known address of each insured person or annuitant, and with respect to each policy or contract listed in the report of a life insurance corporation, its number, the name of the corporation, and the amount due. The record shall be available for public inspection at all reasonable business hours.

2. Except as specifically provided by this section, no information furnished to the treasurer in the holder reports, including Social Security numbers or other identifying information, shall be open to public inspection or made public. Any officer, employee or agent of the treasurer who, in violation of the provisions of this section, divulges, discloses or permits the inspection of such information shall be guilty of a misdemeanor.

3. If an amount is turned over to the state that is less than fifty dollars, the amount reported may be made available as public information, along with the name and last known address of the person appearing from the holder report to be entitled to the abandoned moneys; except that, no additional information other than provided for in this section may be released, and any individual other than the person appearing from the holder report to be entitled to the abandoned moneys shall be governed by sections 447.500 to 447.595 and other applicable Missouri law in his or her use or dissemination of such information.

4. If the abandoned property is a military medal, the treasurer is authorized to make any information, other than Social Security numbers, contained in the holder report and record under subsection 1 of this section, and any photograph or other visual depiction of the military medal available to the public in order to facilitate the identification of the original owner or such owner's respective heirs or beneficiaries as described under subdivision (4) of section 447.559.

5. The treasurer shall retain a record of the name and, if known, the last known address of each person named on the United States savings bonds which have escheated to the state of Missouri and which have been redeemed by the treasurer under section 447.534. The record shall be made public and available for public inspection at all reasonable business hours. In addition, if a United States savings bond is redeemed in an amount that is less than fifty dollars, the amount redeemed may be made available as public information. No other information furnished to the treasurer in regard to such United States savings bonds, including Social Security numbers or other identifying information shall be open to public inspection or made public. Any officer, employee or agent of the treasurer who, in violation of the provisions of this section, divulges, discloses, or permits the inspection of such information shall be guilty of a misdemeanor.

(L. 1984 H.B. 1088 § 17, A.L. 1993 H.B. 566, A.L. 1994 S.B. 757, A.L. 1998 H.B. 1510, A.L. 2013 H.B. 702 merged with S.B. 186, A.L. 2014 H.B. 1075 merged with H.B. 1693 merged with S.B. 621)

Effective 6-27-14 (H.B. 1693); 7-08-14 (H.B. 1075); 7-08-14 (S.B. 621)



Section 447.561 Destruction or disposal of property by treasurer if of no value — no liability for state or holder.

Effective 01 Jul 1994, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.561. Destruction or disposal of property by treasurer if of no value — no liability for state or holder. — If the treasurer determines after investigation that any property delivered under the provisions of sections 447.500 to 447.595 has insubstantial commercial value, the treasurer may destroy or otherwise dispose of the property at any time. No action or proceeding may be maintained against this state or any of its officers or against the holder of any property for or on account of any action taken by the treasurer pursuant to the provisions of this section.

(L. 1989 H.B. 506, A.L. 1993 H.B. 566, A.L. 1994 S.B. 757)

Effective 7-01-94



Section 447.562 Claim to be filed for property delivered to the state, form, procedure, penalty — claims paid by holder, reimbursed by treasurer, when, exception.

Effective 01 Jul 1994, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.562. Claim to be filed for property delivered to the state, form, procedure, penalty — claims paid by holder, reimbursed by treasurer, when, exception. — Any person claiming an interest in any moneys or property delivered to the state under sections 447.500 to 447.595 may file a claim to such property or to the proceeds from the sale thereof. The form of the claim shall be prescribed by the treasurer and shall be signed by the claimant and shall contain a statement that it is made under oath or affirmation and that its representations are true, correct and complete to the best knowledge and belief of the claimant, subject to the penalties of making a false affidavit or declaration. Any holder who has paid moneys to the treasurer pursuant to sections 447.500 to 447.595 may make payment to any person appearing to the holder to be entitled thereto, and upon proof of the payment and proof that the payee was entitled thereto, the treasurer shall reimburse the holder for the payment at any time after the moneys or property is delivered to the state, unless the treasurer has already made payment to said person pursuant to a claim filed under the provisions of this section.

(L. 1984 H.B. 1088 § 18, A.L. 1989 H.B. 506, A.L. 1993 H.B. 566, A.L. 1994 S.B. 757)

Effective 7-01-94



Section 447.565 Hearing on claims by treasurer — payment of claim, amount, no charges authorized — interest — treasurer discharged from liability — claimant accountable to person with superior right.

Effective 28 Aug 1998

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.565. Hearing on claims by treasurer — payment of claim, amount, no charges authorized — interest — treasurer discharged from liability — claimant accountable to person with superior right. — 1. The treasurer shall consider any claim filed pursuant to sections 447.500 to 447.595 and may hold a hearing and receive evidence concerning it. If a hearing is held, the treasurer shall prepare a finding and a decision in writing on each claim filed, stating the substance of any evidence heard by the treasurer and the reasons for the treasurer's decision. The decision shall be a public record.

2. If the claim is allowed, the treasurer shall make payment forthwith. The claim shall be paid without deduction for costs of notices or sale or for service charges, and any such claim paid shall include interest, if the owner would have been entitled interest had the property not been presumed to be abandoned. Such interest shall equal the year-to-date annualized average rate of return on all funds invested by the state treasurer for each year of accrual and the previous year's annualized average rate of return for the current fiscal year, but shall not accrue more than seven years after such property has been determined to be abandoned and transferred to the custody of the state.

3. The treasurer*, after paying a claim, is discharged and released to the same extent as if the treasurer dealt with a legal representative of the owner. The treasurer is not required to see to the application of the payment or to inquire into the truth of any statement made in the claim except to the extent that confirmatory information is provided to the treasurer. Any claimant, attorney in fact, attorney, or anyone representing a claimant to whom payment is made is accountable therefor to any other person having a superior right to the payment.

(L. 1984 H.B. 1088 § 19 subsecs. 1, 2, A.L. 1989 H.B. 506, A.L. 1993 H.B. 566, A.L. 1994 S.B. 757, A.L. 1998 H.B. 1510)

*Word "treasure" appears in original rolls.



Section 447.569 Appeal of treasurer's decision or failure to act, when — report filed, deemed contested case.

Effective 28 Aug 2014

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.569. Appeal of treasurer's decision or failure to act, when — report filed, deemed contested case. — 1. Any claimant aggrieved by a decision of the treasurer or as to whose claim the treasurer has failed to act within ninety days after the filing of a claim shall be entitled to a hearing under the provisions of chapter 536, and the proceedings instituted by him shall be deemed a contested case under chapter 536.

2. Any holder who has filed a report under section 447.539 aggrieved by a decision of the treasurer shall be entitled to a hearing under the provisions of chapter 536, and the proceedings instituted by such holder shall be deemed a contested case under chapter 536.

(L. 1984 H.B. 1088 § 20, A.L. 1993 H.B. 566, A.L. 2014 H.B. 1075)



Section 447.571 Custody of property, powers of treasurer to receive or decline — failure to act, effect — postponing delivery, when, limitation.

Effective 28 Aug 1998

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.571. Custody of property, powers of treasurer to receive or decline — failure to act, effect — postponing delivery, when, limitation. — The treasurer, after receiving reports of property deemed abandoned pursuant to sections 447.500 to 447.595, may decline to receive any property reported which the treasurer deems to have a value less than the cost of giving notice and holding sale, or the treasurer may, if the treasurer deems it desirable because of the small sum involved, postpone taking possession until a sufficient sum accumulates, but in no event shall the treasurer postpone taking possession for longer than one year. Unless the holder of the property is notified to the contrary within one hundred twenty days after filing the report required pursuant to section 447.539, the treasurer shall be deemed to have elected to receive the custody of the property. Nothing in this chapter shall prevent the treasurer from accepting property prior to the date it becomes unclaimed or abandoned as defined in sections 447.500 to 447.595.

(L. 1984 H.B. 1088 § 21, A.L. 1993 H.B. 566, A.L. 1994 S.B. 757, A.L. 1998 H.B. 1510)



Section 447.572 Examination of records by treasurer and persons authorized, when.

Effective 28 Aug 1998

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.572. Examination of records by treasurer and persons authorized, when. — The treasurer may at reasonable times and upon reasonable notice examine the records of any person if the treasurer has reason to believe that such person has failed to report property that should have been reported pursuant to sections 447.500 to 447.595; provided, however, that examination of the records of any person or entity subject to the supervision of the divisions of finance, credit unions, the department of insurance, financial institutions and professional registration, or the public service commission shall be made by the chief officer of the respective agency at the request of the treasurer. Such examination by the chief officer of the respective agency may be delegated to the chief officer's full-time employees, who otherwise examine the specific listed institution regulated by such agency. Such chief officer of the respective agency shall certify in writing to the treasurer and the institution under examination when the chief officer has reason to believe that such institution has failed to report property that should have been reported pursuant to sections 447.500 to 447.595. In such case the treasurer may examine such institution. The communications between such chief officers and the treasurer concerning this section shall be considered exceptions to any applicable confidentiality statutes. The treasurer may delegate any duty imposed upon the treasurer pursuant to the provisions of sections 447.500 to 447.595 to such other agency employees as the treasurer deems appropriate.

(L. 1984 H.B. 1088 § 22, A.L. 1989 H.B. 506, A.L. 1993 H.B. 566, A.L. 1994 H.B. 1165 merged with S.B. 757, A.L. 1998 H.B. 1510)



Section 447.575 Enforcing delivery, court action.

Effective 01 Jul 1994, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.575. Enforcing delivery, court action. — If any person refuses to deliver property to the state as required under sections 447.500 to 447.595, the treasurer shall bring an action in a court of appropriate jurisdiction to enforce such delivery.

(L. 1984 H.B. 1088 § 23, A.L. 1993 H.B. 566, A.L. 1994 S.B. 757)

Effective 7-01-94

(2002) Section constitutes unconstitutional delegation of power to the State Treasurer to collect property in violation of Article IV, Section 15 of the Missouri Constitution. Farmer v. Kinder, 89 S.W.3d 447 (Mo.banc).



Section 447.577 Reports — payment or delivery of property, failure to make — false statements in report — penalties.

Effective 28 Aug 1998

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.577. Reports — payment or delivery of property, failure to make — false statements in report — penalties. — 1. Any person who intentionally fails to render any report or perform other duties required pursuant to sections 447.500 to 447.595 may be assessed a penalty of five percent of the total value of the property at issue, but not less than one hundred dollars, for each month the report is not filed or duty not performed, up to twenty-five percent of the total value of the property at issue. Any penalty imposed pursuant to this subsection shall be in lieu of, and not in addition to, other penalties established pursuant to sections 447.500 to 447.595.

2. Any person who intentionally refuses to pay or deliver abandoned property as required pursuant to sections 447.500 to 447.595 may be assessed a penalty of not less than one hundred dollars per day, not to exceed a maximum of ten thousand dollars, and shall be guilty of a class A misdemeanor.

3. Any person who intentionally makes a false statement in any report required pursuant to sections 447.500 to 447.595 may be fined not less than one hundred dollars nor more than ten thousand dollars and shall be guilty of a class B misdemeanor.

(L. 1984 H.B. 1088 § 24, A.L. 1994 S.B. 757, A.L. 1998 H.B. 1510)



Section 447.579 Rules authorized.

Effective 01 Jul 1994, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.579. Rules authorized. — The treasurer is hereby authorized to make necessary rules and regulations to carry out the provisions of sections 447.500 to 447.595.

(L. 1984 H.B. 1088 § 25, A.L. 1993 H.B. 566, A.L. 1994 S.B. 757)

Effective 7-01-94



Section 447.581 Agreements to locate or reveal whereabouts of property — requirements for validity — agreements to pay or assist in recovery of property, requirements for enforceability — registration of recovery representative, requirements — suspension of registration, hearing, disclosure of information.

Effective 01 Jul 1994, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.581. Agreements to locate or reveal whereabouts of property — requirements for validity — agreements to pay or assist in recovery of property, requirements for enforceability — registration of recovery representative, requirements — suspension of registration, hearing, disclosure of information. — 1. No agreement entered into after a report is filed is valid if any person undertakes thereby to locate or reveal the whereabouts of property included in that report for a fee or compensation, unless the agreement discloses the nature and value of the property, is in writing, duly signed and acknowledged by the property owner.

2. Any agreement to pay compensation to recover or assist in the recovery of property reported or delivered to the treasurer under the provisions of sections 447.500 to 447.595 which is made within twelve months after the date of payment or delivery to the treasurer is unenforceable. Any agreement to pay compensation to recover or assist in the recovery of property reported or delivered to the treasurer which is made more than twelve months, but less than twenty-four months, after the date of payment or delivery to the treasurer shall be invalid if the compensation for recovery is greater than ten percent of the property at issue. Any agreement to pay compensation to recover or assist in the recovery of property reported or delivered to the treasurer which is made more than twenty-four months, but less than thirty-six months, after the date of payment or delivery to the treasurer shall be invalid if the compensation for recovery is greater than fifteen percent of the property at issue. Any agreement to pay compensation to recover or assist in the recovery of property reported or delivered to the treasurer which is made more than thirty-six months after the date of payment or delivery to the treasurer shall be invalid if the compensation for recovery is greater than twenty percent of the property at issue.

3. Except as provided in subsection 7 of this section, any person who enters into an agreement to recover or perform in a representative capacity to assist in the recovery of property reported or delivered to the treasurer under sections 447.500 to 447.595, for compensation, shall register with the treasurer prior to submitting a claim to the treasurer for recovery of such property. Any claim filed by a person acting in a representative capacity for the recovery of property reported or delivered to the treasurer under sections 447.500 to 447.595, for compensation, shall be invalid unless the person is registered with the treasurer in accordance with this section. Every person who registers with the treasurer in accordance with this section shall certify compliance and good standing with the tax, business registration and other regulatory requirements of the state of Missouri. To remain registered a person must annually recertify compliance with such requirements.

4. The treasurer may require such additional information from persons wishing to register in accordance with the provisions of this section as the treasurer reasonably believes to be necessary to protect the rightful owners of property presumed abandoned and the citizens of the state of Missouri, generally.

5. If the treasurer receives information, directly or indirectly, which gives the treasurer reason to believe that a person registered in accordance with the provisions of this section to recover or perform in a representative capacity to assist in the recovery of property reported or delivered to the treasurer, for compensation, has violated the provisions of sections 447.500 to 447.595, or any other provision of law, the treasurer may suspend the registration of such person. In such a case, the treasurer shall notify the person in writing of the grounds for the proposed suspension of registration and provide the person an opportunity to respond to the allegations in writing or, upon request, through a hearing conducted in accordance with the provisions of chapter 536. For good cause shown, the treasurer may refrain from acting on any claim filed by such a person pending determination of the appropriateness of suspending such a person's registration. Suspension of a person's registration by the treasurer shall not be a prerequisite nor a substitute for any other civil or criminal causes of action to which such person may otherwise be subject, but is in addition to such possible remedies. Any information obtained or compiled by the treasurer in determining whether to register or suspend such a person's registration may be disclosed to appropriate law enforcement agencies, in any investigation, action or proceeding, civil, criminal or mixed, brought by a governmental agency to enforce the laws of this state, and except for the treasurer's office work product, upon court order in any action or proceeding where such information is material to an issue in the action or proceeding.

6. Any person whose registration has been suspended or which has lapsed pursuant to this section may thereafter seek to reregister in accordance with the provisions of this section.

7. Subsection 1 of this section shall not apply to any agreement made by any person, including personal representatives, guardians, trustee, and others in a representative capacity, with another to discover property in which such person has an interest for a fixed fee or hourly or daily rate, not contingent upon the discovery of property or the value of property discovered; provided, however, that any agreement entered into under this subsection for the purpose of evading the provisions of subsection 1 of this section shall be invalid and unenforceable.

8. Nothing in this section shall be construed to prevent an owner from asserting, at any time, that any agreement to locate or reveal the whereabouts of properties is based on an excessive or unjust consideration.

(L. 1986 H.B. 1547, A.L. 1994 S.B. 757)

Effective 7-01-94



Section 447.583 Reciprocal agreements with other states — attorney general's duties, when.

Effective 01 Jul 1994, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.583. Reciprocal agreements with other states — attorney general's duties, when. — 1. The treasurer may enter into reciprocal agreements with other states to provide information needed to determine what abandoned property such states may be entitled to escheat if such other states or officials thereof agree to provide this state with information needed to enable this state to determine what abandoned property it may be entitled to escheat.

2. At the request of another state, the attorney general of this state may bring an action in the name of the other state, in any court of appropriate jurisdiction within this state, to enforce the abandoned property laws of the other state against a holder in this state of property subject to escheat by the other state if:

(1) The courts of the other state cannot obtain jurisdiction over the holder;

(2) The other state has agreed to bring actions in the name of this state at the request of the attorney general of this state to enforce the provisions of sections 447.500 to 447.595 against any person in the other state believed by the treasurer to hold property subject to escheat under the provisions of sections 447.500 to 447.595 when the courts of this state cannot obtain jurisdiction over such person;

(3) The other state has agreed to pay reasonable costs incurred by the attorney general in bringing the action; and

(4) The other state's laws do not require the holder to a greater duty than that provided in sections 447.500 to 447.595.

(L. 1984 H.B. 1088 § 28, A.L. 1993 H.B. 566, A.L. 1994 S.B. 757)

Effective 7-01-94



Section 447.584 Agreements — property held by business entities in other states or governmental entities — treasurer, duties — fees.

Effective 08 Jul 2014, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.584. Agreements — property held by business entities in other states or governmental entities — treasurer, duties — fees. — The treasurer, with the approval of the governor, may enter into agreements with any person, firm or corporation to assist in the identification, collection, and processing of abandoned or escheated property held by any business entity domiciled and located in another state or any governmental entity. The treasurer may agree to pay a fee for such services based in whole or in part on a percentage of the value of any property received pursuant to such agreements. Any expenses paid pursuant to this section may not be deducted from the amount subject to claim under sections 447.500 to 447.595.

(L. 1986 H.B. 1547, A.L. 1993 H.B. 566, A.L. 1994 S.B. 757, A.L. 2014 H.B. 1075 merged with H.B. 1693 merged with S.B. 621)

Effective 6-27-14 (H.B. 1693); 7-08-14 (H.B. 1075); 7-08-14 (S.B. 621)



Section 447.585 Another state may recover property from state of Missouri, when.

Effective 01 Jul 1994, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.585. Another state may recover property from state of Missouri, when. — 1. At any time after property has been paid for or delivered to the state under the provisions of sections 447.500 to 447.595, another state is entitled to recover the property if:

(1) The last known address of the apparent owner of the property appearing on the records of the holder is in such other state and, under the laws of that state, the property has escheated to that state;

(2) The property is the sum payable on a traveler's check, money order, or other similar instrument that escheated to this state and the traveler's check, money order, or other similar instrument was in fact purchased in such other state, and, under the laws of that state, the property escheated to that state; or

(3) The property is funds held or owing by a life insurance corporation that escheated to this state pursuant to sections 447.500 to 447.595, the last known address of the person entitled to the funds was in fact in such other state, and, under the laws of that state, the property escheated to that state.

2. The claim of another state to recover escheated property under the provisions of this section shall be presented in writing to the treasurer, who shall treat the claim as if it were filed under section 447.562.

(L. 1984 H.B. 1088 § 29, A.L. 1993 H.B. 566, A.L. 1994 S.B. 757)

Effective 7-01-94



Section 447.587 Safe deposit box contents that become unclaimed property — right to fees, charges and authority to enforce possessory liens.

Effective 01 Jul 1994, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.587. Safe deposit box contents that become unclaimed property — right to fees, charges and authority to enforce possessory liens. — 1. Notwithstanding any law to the contrary, including sections 447.500 to 447.595, a banking organization as defined in section 447.503 may retain any fees and charges, including enforcing possessory liens for such fees and charges permitted by safe deposit law or the banking organization's safe deposit box contract, when the contents of the safe deposit box becomes unclaimed property.

2. Notwithstanding any law to the contrary, including sections 447.500 to 447.595, a financial organization as defined in section 447.503 may retain any fees and charges, including enforcing possessory liens for such fees and charges permitted by safe deposit law or the financial organization's safe deposit box contract, when the contents of the safe deposit box becomes unclaimed property.

3. Notwithstanding any law to the contrary, including sections 447.500 to 447.595, a business association as defined in section 447.503 may retain any fees and charges, including enforcing possessory liens for such fees and charges permitted by safe deposit law or the business association's safe deposit box contract, when the contents of the safe deposit box becomes unclaimed property.

(L. 1989 H.B. 506 §§ 1, 2, 3, A.L. 1994 S.B. 757)

Effective 7-01-94



Section 447.595 Bond required for arrest warrantor, probation or civil cash bond, proceeds deemed unclaimed property, when.

Effective 01 Jul 1994, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.595. Bond required for arrest warrantor, probation or civil cash bond, proceeds deemed unclaimed property, when. — Where a person or party is required by the terms of an arrest warrant or of his probation to post a cash bond or cash probation bond or a civil cash bond ordered by the court, the court shall return the bond, less any outstanding court costs, to such person or party upon the termination of the court proceedings or probation period. If such person or party does not claim the bond proceeds within one year of the date of final court action or termination of his probation period, the court shall transfer the cash bond or cash probation bond to the treasurer for disposition pursuant to sections 447.500 to 447.595.

(L. 1989 H.B. 506 § 4, A.L. 1993 H.B. 566, A.L. 1994 S.B. 757)

Effective 7-01-94



Section 447.620 Definitions.

Effective 28 Aug 2005

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.620. Definitions. — As used in sections 447.620 to 447.640, the following terms mean:

(1) "Housing code", a local building, fire, health, property maintenance, nuisance, or other ordinance which contains standards regulating the condition or maintenance of residential buildings;

(2) "Last known address", the address where the property is located or the address as listed in the property tax records;

(3) "Municipality", any incorporated city, town, or village;

(4) "Nuisance", any property which because of its physical condition or use is a public nuisance or any property which constitutes a blight on the surrounding area or any property which is in violation of the applicable housing code such that it constitutes a substantial threat to the life, health, or safety of the public. For purposes of sections 447.620 to 447.640, any declaration of a public nuisance by a municipality pursuant to an ordinance adopted pursuant to sections 67.400 to 67.450 shall constitute prima facie evidence that the property is a nuisance;

(5) "Organization", any Missouri not-for-profit organization validly organized pursuant to law and whose purpose includes the provision or enhancement of housing opportunities in its community and which has been incorporated for at least six months;

(6) "Parties in interest", any owner or owners of record, occupant, lessee, mortgagee, trustee, personal representative, agent, or other party having an interest in the property as shown by the land records of the recorder of deeds of the county wherein the property is located, except in any municipality contained wholly or partially within a county with a charter form of government and with more than six hundred thousand but less than seven hundred thousand inhabitants, "parties in interest" shall mean owners, lessees, mortgagees, or lienholders whose interest has been recorded or filed in the public records;

(7) "Rehabilitation", the process of improving the property, including, but not limited to, bringing the property into compliance with the applicable housing code.

(L. 1993 S.B. 376 § 1, A.L. 1998 H.B. 977 & 1608, A.L. 2002 H.B. 1634 merged with S.B. 1086 & 1126, A.L. 2005 H.B. 58)



Section 447.622 Petition, requirements.

Effective 28 Aug 2005

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.622. Petition, requirements. — Any organization may petition to have property declared abandoned pursuant to the provisions of sections 447.620 to 447.640 and for temporary possession of such property, if:

(1) The property has been continuously unoccupied by persons legally entitled to possession for at least six months prior to the filing of the petition;

(2) The taxes are delinquent on the property;

(3) The property is a nuisance; and

(4) The organization intends to rehabilitate the property.

(L. 1993 S.B. 376 § 2, A.L. 1994 S.B. 513, A.L. 2002 H.B. 1634 merged with S.B. 1086 & 1126, A.L. 2005 H.B. 58)



Section 447.624 Proceeding, where commenced, procedure.

Effective 28 Aug 1993

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.624. Proceeding, where commenced, procedure. — The proceedings shall be commenced by filing a verified petition in the circuit court in the county in which the property is located. The petition shall allege that the property meets the conditions to be declared abandoned pursuant to the provisions of section 447.622. All parties in interest of the property shall be named as defendants in the petition and summons shall be issued and service had as in other civil cases.

(L. 1993 S.B. 376 § 3)



Section 447.625 Procedures in home rule cities.

Effective 28 Aug 2005

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.625. Procedures in home rule cities. — 1. Any petition filed under the provisions of sections 447.620 to 447.640 which pertains to property located within any home rule city shall meet the requirements of this section.

2. Summons shall be issued and service of process shall be had as in other in rem or quasi in rem civil actions.

3. The petition shall contain a prayer for a court order approving the organization's rehabilitation plan and granting temporary possession of the property to the organization. The petition shall also contain a prayer for a sheriff's deed conveying title to the property to the organization upon the completion of rehabilitation when no owner has regained possession of the property pursuant to section 447.638.

4. The court shall stay any ruling on the organization's prayer for a sheriff's deed until rehabilitation has been completed.

5. The owner may file a motion for restoration of possession of the property prior to the completion of rehabilitation. The court shall determine whether to restore possession to the owner and proper compensation to the organization in the same manner as in section 447.638.

6. Upon completion of rehabilitation the organization may file a motion for sheriff's deed in place of a petition for judicial deed under section 447.640.

7. The provisions of sections 447.620 to 447.640 shall apply except where they are in conflict with this section.

(L. 1998 H.B. 977 & 1608, A.L. 2002 H.B. 1634 merged with S.B. 1086 & 1126, A.L. 2005 H.B. 58)



Section 447.626 Expeditious treatment.

Effective 28 Aug 1993

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.626. Expeditious treatment. — Any action brought pursuant to the provisions of sections 447.620 to 447.640 shall be expedited by the court and may be given precedence over other suits. Trial shall be by the court without a jury.

(L. 1993 S.B. 376 § 4)



Section 447.628 Notice of pendency of suit, effect.

Effective 28 Aug 1993

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.628. Notice of pendency of suit, effect. — In any civil action brought pursuant to the provisions of sections 447.620 to 447.640, the plaintiff shall file for record, with the recorder of deeds of the county in which any such real estate is situated, a written notice of the pendency of the suit pursuant to the requirements of section 527.260. From the time of filing such notice the pendency of suit shall be constructive notice to persons thereafter acquiring an interest in the building.

(L. 1993 S.B. 376 § 5)



Section 447.630 Hearing, plan of rehabilitation.

Effective 28 Aug 1993

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.630. Hearing, plan of rehabilitation. — The court shall hold a hearing on the organization's petition at which time the organization shall submit to the court a plan for the rehabilitation of the property and present evidence that the organization has adequate resources to rehabilitate and thereafter manage the property. For the purpose of developing such a plan, representatives of the organization may be permitted entry into the property by the court at such time and on such terms as the court may deem appropriate. Any defendant shall be given an opportunity to show cause why such organization should not be allowed to rehabilitate the property.

(L. 1993 S.B. 376 § 6)



Section 447.632 Grant of petition, requirements.

Effective 28 Aug 2002

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.632. Grant of petition, requirements. — The court shall grant the organization's petition if the court finds that the conditions alleged by the plaintiff as specified in section 447.622 existed at the time the verified petition was filed in the circuit court, that the plan for the rehabilitation of the property submitted to the court by the plaintiff is feasible, and defendant has failed to demonstrate that the plaintiff should not be allowed to rehabilitate the property.

(L. 1993 S.B. 376 § 7, A.L. 2002 H.B. 1634 merged with S.B. 1086 & 1126)



Section 447.634 Grant of temporary possession.

Effective 28 Aug 1993

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.634. Grant of temporary possession. — If the court grants the petition, the court shall enter an order approving the rehabilitation plan and granting temporary possession of the property to the organization. The organization may, subject to court approval, enter into leases or other agreements in relation to the property.

(L. 1993 S.B. 376 § 8)



Section 447.636 Quarterly report.

Effective 28 Aug 2002

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.636. Quarterly report. — The organization shall file a quarterly report of its rehabilitation and use of the property, including a statement of all expenditures made by the organization and all income and receipts from the property for the preceding quarters.

(L. 1993 S.B. 376 § 9, A.L. 2002 H.B. 1634 merged with S.B. 1086 & 1126)



Section 447.638 Restoration of possession, compensation.

Effective 28 Aug 2002

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.638. Restoration of possession, compensation. — The owner may petition the circuit court for restoration of possession of the property and, upon due notice to the plaintiff organization, for a hearing on such petition. At the hearing, the court shall determine whether the owner has the capacity and the resources to complete rehabilitation of the property if such work has not been completed by the organization. If the court determines that the owner does not have the capacity or the resources to complete rehabilitation of the property, the court shall not restore possession to the owner. If the court determines that the rehabilitation work has been completed by the organization or that the owner has the capacity and the resources to complete the rehabilitation, the court shall then determine proper compensation to the organization for its expenditures, including management fees, based on the organization's reports to the court. The court, in determining the proper compensation to the organization, may consider income or receipts received from the property by the organization. After the owner pays the compensation to the organization as determined by the court, the owner shall resume possession of the property, subject to all existing rental agreements, whether written or verbal, entered into by the organization.

(L. 1993 S.B. 376 § 10, A.L. 2002 H.B. 1634 merged with S.B. 1086 & 1126)



Section 447.640 Quitclaim judicial deed may be granted, conditions, effect.

Effective 28 Aug 2005

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.640. Quitclaim judicial deed may be granted, conditions, effect. — If an owner does not regain possession of the property in the one-year period following entry of an order granting temporary possession of the property to the organization, the organization may file a petition for judicial deed and, upon due notice to the named defendants, an order may be entered granting a quitclaim judicial deed to the organization. A conveyance by judicial deed shall operate to extinguish all existing ownership interests in, liens on, and other interest in the property, except tax liens. Any party in interest of the property shall present any claim for compensation prior to the entering of the court order conveying title to the organization.

(L. 1993 S.B. 376 § 11, A.L. 1994 S.B. 513, A.L. 2002 H.B. 1634 merged with S.B. 1086 & 1126, A.L. 2005 H.B. 58)



Section 447.700 Definitions.

Effective 28 Aug 2001

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.700. Definitions. — As used in sections 447.700 to 447.718, the following terms mean:

(1) "Abandoned property", real property previously used for, or which has the potential to be used for, commercial or industrial purposes which reverted to the ownership of the state, a county, or municipal government, or an agency thereof, through donation, purchase, tax delinquency, foreclosure, default or settlement, including conveyance by deed in lieu of foreclosure; or a privately owned property endorsed by the city, or county if the property is not in a city, for inclusion in the program which will be transferred to a person other than the potentially responsible party as defined in chapter 260 and has been vacant for a period of not less than three years from the time an application is made to the department of economic development;

(2) "Allowable cost", all or part of the costs of project facilities, including the costs of acquiring the property, relocating any remaining occupants, constructing, reconstructing, rehabilitating, renovating, enlarging, improving, equipping or furnishing project facilities, demolition, site clearance and preparation, backfill, supplementing and relocating public capital improvements or utility facilities, designs, plans, specifications, surveys, studies and estimates of costs, expenses necessary or incident to determining the feasibility or practicability of assisting an eligible project or providing project facilities, architectural, engineering and legal service fees and expenses, the costs of conducting any other activities as part of a voluntary remediation and such other expenses as may be necessary or incidental to the establishment or development of an eligible project and reimbursement of moneys advanced or applied by any governmental agency or other person for allowable costs. Allowable costs shall also include the demolition and reconstruction of any building or structure which is not the object of remediation as defined in section 260.565, but which is located on the site of an abandoned or underutilized property approved for financial assistance pursuant to sections 447.702 to 447.708, provided that any such demolition is contained in a redevelopment plan approved by the director of the department of economic development and the municipal or county government having jurisdiction in the area in which the project is located;

(3) "Applicant", the person that submits an application for consideration of a project or location or real property for financial, tax credit or other assistance pursuant to sections 447.700 to 447.718; an applicant may not be any party who intentionally or negligently caused the release or potential release of hazardous substances at the eligible project as that term is defined pursuant to chapter 260;

(4) "Eligible project", abandoned or underutilized property to be acquired, established, expanded, remodeled, rehabilitated or modernized for industry, commerce, distribution or research, or any combination thereof, the operation of which, alone or in conjunction with other facilities, will create new jobs or preserve existing jobs and employment opportunities, attract new businesses to the state, prevent existing businesses from leaving the state and improve the economic welfare of the people of the state. The term "eligible project", without limitation, includes voluntary remediation conducted pursuant to sections 260.565 to 260.575. To be an "eligible project" pursuant to sections 447.700 to 447.718, the obligations of the prospective applicant and the governmental agency shall be defined in a written agreement signed by both parties. The facility, when completed, shall be operated in compliance with applicable federal, state and local environmental statutes, regulations and ordinances. An "eligible project" shall be determined by consideration of the entire project. The definition or identification of an "eligible project" shall not be segmented into parts to separate commercial and industrial uses from residential uses. Any property immediately adjacent to any abandoned or underutilized property may also be an "eligible project" pursuant to sections 447.700 to 447.718, provided that the abandoned or underutilized property otherwise meets the qualifications of this subdivision;

(5) "Financial assistance", direct loans, loan guarantees, and grants pursuant to sections 447.702 to 447.706; and tax credits, inducements and abatements pursuant to section 447.708;

(6) "Governmental action", any action by a state, county or municipal agency relating to the establishment, development or operation of an eligible project and project facilities that the governmental agency has authority to take or provide for the purpose under law, charter or ordinance, including but not limited to, actions relating to contracts and agreements, zoning, building, permits, acquisition and disposition of property, public capital improvements, utility and transportation service, taxation, employee recruitment and training, and liaison and coordination with and among governmental agencies;

(7) "Governmental agency", the state, county and municipality and any department, division, commission, agency, institution or authority, including a municipal corporation, township, and any agency thereof and any other political subdivision or public corporation; the United States or any agency thereof; any agency, commission or authority established pursuant to an interstate compact or agreement and any combination of the above;

(8) "Person", any individual, firm, partnership, association, limited liability company, corporation or governmental agency, and any combination thereof;

(9) "Project facilities", buildings, structures and other improvements and equipment and other property or fixtures, excluding small tools, supplies and inventory, and public capital improvements;

(10) "Public capital improvements", capital improvements or facilities owned by a governmental agency and which such agency has authority to acquire, pay the costs of, maintain, relocate or operate, or to contract with other persons to have the same done, including but not limited to, highways, roads, streets, electrical, gas, water and sewer facilities, railroad and other transportation facilities, and air and water pollution control and solid waste disposal facilities;

(11) "Underutilized", real property of which less than thirty-five percent of the commercially usable space of the property and improvements thereon, are used for their most commercially profitable and economically productive use; or property that was used by the state of Missouri as a correctional center for a period of at least one hundred years and which requires environmental remediation before redevelopment can occur, if approval from the general assembly has been given for any improvements to, or remediation, lease or sale of, said property;

(12) "Voluntary remediation", an action to remediate hazardous substances and hazardous waste pursuant to sections 260.565 to 260.575.

(L. 1995 H.B. 414, A.L. 1998 S.B. 827, A.L. 2001 H.B. 133)



Section 447.701 Eligible projects, director's duties — owner to repay, when.

Effective 28 Aug 1998

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.701. Eligible projects, director's duties — owner to repay, when. — 1. The director of the department of economic development may consider the direct and indirect economic benefits projected to be provided by the eligible project. An applicant for funding or tax credit and exemption assistance pursuant to sections 447.702 to 447.708 may prepare and submit an estimate of the direct and indirect economic benefits in accordance with this section. The department of economic development may accept the applicant's projection of the economic benefit of the eligible project. The total amount of state funding, tax credits or tax exemptions for each eligible project shall be limited to the projected state economic benefit, as determined by the department of economic development.

2. In the event the owner sells the abandoned or underutilized property within a five-year period after the receipt of remediation tax credits, grants, loans or loan guarantee, subject to sections 447.700 to 447.718, the owner shall repay a portion of the tax credits and grant funds provided based on the percentage of the owner's investment for the project to the department of economic development's total financial assistance, upon achieving an annual internal rate of return of twenty-five percent. The internal rate of return calculation shall be documented by the owner's capital gains tax calculation. Owner investment is equity and debt for the eligible project.

(L. 1998 S.B. 827)



Section 447.702 Department loans to eligible projects, guidelines, conditions.

Effective 28 Aug 1998

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.702. Department loans to eligible projects, guidelines, conditions. — 1. The director of economic development, with the approval of the director of the department of natural resources, subject to the other provisions of sections 447.700 to 447.718, may lend moneys in the property reuse fund to persons for the purpose of paying allowable costs of an eligible project if the director determines that:

(1) The project is an eligible project and is economically sound; except that, the costs of remediation may exceed the fair market value of the property prior to redevelopment;

(2) The borrower is unable to finance necessary allowable costs through ordinary financial channels, and that the loan is the least amount necessary to cause the project to occur;

(3) The amount to be lent from the property reuse fund will not exceed one million dollars of the total allowable costs of the eligible project;

(4) When completed, the eligible project is projected to create not less than ten new jobs , or shall retain a business which supplies not less than twenty-five existing jobs, or a combination thereof, providing not less than an average of thirty-five hours of employment per week per job. Such projection shall be made by the department of economic development;

(5) The eligible project could not be achieved in the local area in which it is to be located if the portion of the project to be financed by the loan instead were to be financed by a loan guarantee pursuant to section 447.704; and

(6) The amount of the loan from the property reuse fund to be repaid will be adequately secured by a mortgage, lien, assignment or pledge at such amount and level of priority as the director may require.

2. The determinations of the director of economic development pursuant to subsection 1 of this section shall be conclusive for purposes of the validity of a loan commitment evidenced by a loan agreement signed by the director.

3. Fees, charges, rates of interest, times of payment of interest and principal and other terms, conditions and provisions of, and security for, loans made from the property reuse fund pursuant to this section shall be such as the director of economic development determines to be appropriate and in furtherance of the purpose for which the loans are made. The moneys used in making such loans shall be disbursed from the property reuse fund upon the written order of the director. The director shall give special consideration in setting the required job creation ratios and interest rates for loans that are for voluntary remediation actions.

4. The director of economic development may take all actions necessary or appropriate to collect or otherwise deal with any loan made under this section.

5. The director of economic development may fix service charges for the* making of a loan. Such charges shall be payable at such times and place and in such amounts and manner as may be prescribed by the director.

(L. 1995 H.B. 414, A.L. 1998 S.B. 827)

*Word "the" does not appear in original rolls.



Section 447.704 Loan guarantees, guidelines, conditions — private lender immune from liability, when.

Effective 28 Aug 1998

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.704. Loan guarantees, guidelines, conditions — private lender immune from liability, when. — 1. The director of economic development, with the approval of the director of the department of natural resources, subject to other applicable provisions of sections 447.700 to 447.718, may guarantee loans issued by private financial institutions to persons for the purpose of paying the allowable costs of an eligible project if:

(1) The project otherwise qualifies as an eligible project and is economically sound, except that the costs of remediation may exceed the fair market value of the property prior to redevelopment;

(2) The private lender is unwilling to make the loan without the guarantee, and that the guarantee is the minimum necessary to cause the loan;

(3) The amount to be guaranteed will not exceed one million dollars of the total allowable costs of the eligible project;

(4) The loan will be adequately secured by a mortgage, lien, assignment or pledge, at such a level of priority as is acceptable to the lender and the director of economic development; and

(5) When completed, the eligible project is projected to create not less than ten new jobs, or shall retain a business which supplies not less than twenty-five existing jobs, or a combination thereof, providing not less than an average of thirty-five hours of employment per week per job. Such projection shall be made by the department of economic development.

2. The determinations of the director of economic development pursuant to subsection 1 of this section shall be conclusive for purposes of the validity of a guarantee agreement signed by the director.

3. Fees, charges, rates of interest, times of payment of interest and principal and other terms, conditions and provisions of, and security for, loans guaranteed from the property reuse fund pursuant to this section shall be such as the director of economic development determines to be appropriate and in furtherance of the purpose for which the guarantees are made. The director shall give special consideration in setting the required job creation ratios and project locations for loan guarantees that are for voluntary remediation actions. Interest rates on such guaranteed loans shall not exceed three percentage points above the prime interest rate and the director may require a lower rate be used as is appropriate based upon the financial merits of the application and financial statement of the borrower. Nor may the term of the underlying loan exceed twenty years.

4. The director of economic development may take all actions necessary or appropriate to collect on loan defaults and deficiencies or otherwise deal with the borrower for any loan guarantee made pursuant to this section. The director of economic development shall enact appropriate regulations establishing guidelines for the property reuse fund guarantee program, including guidelines regarding the manner and timing of payouts of guarantee moneys, the order and manner in which security, other than the underlying abandoned or underutilized property, provided by the borrower will be valued, and in the event of default or breach of this program, applied to the reduction of the borrower's debt prior to payment of guarantee moneys to the private lender.

5. The director of economic development may fix service charges for making of a loan guarantee. Such charges shall be payable at such times and place and in such amounts and manner as may be prescribed by the director.

6. The private lender shall be immune from any liability arising out of the performance of the project, including potential liability from the incomplete or unsuccessful remediation of the facility; its lender status by which it holds indicia of ownership primarily to protect its security interest; and any potential liability arising out of or under the environmental laws of this state pursuant to the protections of sections 427.011 to 427.041. Upon written request from a private lender who has foreclosed upon the property of an eligible project and has held the abandoned or underutilized property for a period of at least two years, or longer, the director of the department of economic development shall use the guarantee moneys from the property reuse fund to repay the lender the unpaid amount of the defaulted loan. Such written request by the private lender shall describe the efforts made to sell the property and, to the extent known, the reasons the property is unable to be sold to a new buyer.

(L. 1995 H.B. 414, A.L. 1998 S.B. 827)



Section 447.706 Grants, guidelines, conditions.

Effective 28 Aug 1998

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.706. Grants, guidelines, conditions. — 1. The director of economic development, with the approval of the director of the department of natural resources, subject to other applicable provisions of sections 447.700 to 447.718, may issue a grant to a governmental* agency for the purpose of paying the allowable costs of public capital improvements needed to cause an eligible project if:

(1) The project otherwise qualifies as an eligible project and is economically sound;

(2) The project proposed is a cooperative venture between a municipal or county government and a prospective private purchaser of the facility;

(3) The prospective purchaser is unable to finance the entire cost of the project through ordinary financial channels upon comparable terms and, further, a lender is unwilling to make the loan even with a loan guarantee pursuant to section 447.704. When completed, the eligible project is projected to create not less than ten new jobs, or shall retain a business which supplies not less than twenty-five existing jobs, or a combination thereof, providing not less than an average of thirty-five hours of employment per week per job. Such projection shall be made by the department of economic development; and

(4) The amount to be issued in a grant shall not exceed one million dollars.

2. The determinations of the director of economic development pursuant to subsection 1 of this section shall be conclusive for purposes of the validity of a grant agreement signed by the director.

3. Grants from the property reuse fund pursuant to this section shall be such as the director of economic development determines to be appropriate and in furtherance of the purpose for which the grants are made. The moneys used in making such grants shall be disbursed from the property reuse fund upon written order of the director of economic development. The director shall give special consideration in setting the required job creation ratios and project locations for project grants that are for voluntary remediation actions.

4. The director of economic development shall issue such grants to a governmental agency to administer and direct the expenditure of the funds for public capital improvements. Such grant money shall not be used to hire or pay additional employees of the recipient governmental agency.

5. The director of economic development may fix service charges for the** making of a property reuse grant. Such charges shall be payable at such times and place and in such amounts and manner as may be prescribed by the director.

(L. 1995 H.B. 414, A.L. 1998 S.B. 827)

*Word "government" appears in original rolls.

**Word "the" does not appear in original rolls.



Section 447.708 Tax credits, criteria, conditions — definitions — eligibility of certain demolition costs.

Effective 28 Aug 2016

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.708. Tax credits, criteria, conditions — definitions — eligibility of certain demolition costs. — 1. For eligible projects, the director of the department of economic development, with notice to the directors of the departments of natural resources and revenue, and subject to the other provisions of sections 447.700 to 447.718, may not create a new enterprise zone but may decide that a prospective operator of a facility being remedied and renovated pursuant to sections 447.700 to 447.718 may receive the tax credits and exemptions pursuant to sections 135.100 to 135.150 and sections 135.200 to 135.257. The tax credits allowed pursuant to this subsection shall be used to offset the tax imposed by chapter 143, excluding withholding tax imposed by sections 143.191 to 143.265, or the tax otherwise imposed by chapter 147, or the tax otherwise imposed by chapter 148. For purposes of this subsection:

(1) For receipt of the ad valorem tax abatement pursuant to section 135.215, the eligible project must create at least ten new jobs or retain businesses which supply at least twenty-five existing jobs. The city, or county if the eligible project is not located in a city, must provide ad valorem tax abatement of at least fifty percent for a period not less than ten years and not more than twenty-five years;

(2) For receipt of the income tax exemption pursuant to section 135.220 and tax credit for new or expanded business facilities pursuant to sections 135.100 to 135.150, and 135.225, the eligible project must create at least ten new jobs or retain businesses which supply at least twenty-five existing jobs, or combination thereof. For purposes of sections 447.700 to 447.718, the tax credits described in section 135.225 are modified as follows: the tax credit shall be four hundred dollars per employee per year, an additional four hundred dollars per year for each employee exceeding the minimum employment thresholds of ten and twenty-five jobs for new and existing businesses, respectively, an additional four hundred dollars per year for each person who is a person difficult to employ as defined by section 135.240, and investment tax credits at the same amounts and levels as provided in subdivision (4) of subsection 1 of section 135.225;

(3) For eligibility to receive the income tax refund pursuant to section 135.245, the eligible project must create at least ten new jobs or retain businesses which supply at least twenty-five existing jobs, or combination thereof, and otherwise comply with the provisions of section 135.245 for application and use of the refund and the eligibility requirements of this section;

(4) The eligible project operates in compliance with applicable environmental laws and regulations, including permitting and registration requirements, of this state as well as the federal and local requirements;

(5) The eligible project operator shall file such reports as may be required by the director of economic development or the director’s designee;

(6) The taxpayer may claim the state tax credits authorized by this subsection and the state income exemption for a period not in excess of ten consecutive tax years. For the purpose of this section, “taxpayer” means an individual proprietorship, partnership or corporation described in section 143.441 or 143.471 who operates an eligible project. The director shall determine the number of years the taxpayer may claim the state tax credits and the state income exemption based on the projected net state economic benefits attributed to the eligible project;

(7) For the purpose of meeting the new job requirement prescribed in subdivisions (1), (2) and (3) of this subsection, it shall be required that at least ten new jobs be created and maintained during the taxpayer’s tax period for which the credits are earned, in the case of an eligible project that does not replace a similar facility in Missouri. “New job” means a person who was not previously employed by the taxpayer or related taxpayer within the twelve-month period immediately preceding the time the person was employed by that taxpayer to work at, or in connection with, the eligible project on a full-time basis. “Full-time basis” means the employee works an average of at least thirty-five hours per week during the taxpayer’s tax period for which the tax credits are earned. For the purposes of this section, "related taxpayer" has the same meaning as defined in subdivision (10)* of section 135.100;

(8) For the purpose of meeting the existing job retention requirement, if the eligible project replaces a similar facility that closed elsewhere in Missouri prior to the end of the taxpayer’s tax period in which the tax credits are earned, it shall be required that at least twenty-five existing jobs be retained at, and in connection with the eligible project, on a full-time basis during the taxpayer’s tax period for which the credits are earned. “Retained job” means a person who was previously employed by the taxpayer or related taxpayer, at a facility similar to the eligible project that closed elsewhere in Missouri prior to the end of the taxpayer’s tax period in which the tax credits are earned, within the tax period immediately preceding the time the person was employed by the taxpayer to work at, or in connection with, the eligible project on a full-time basis. “Full-time basis” means the employee works an average of at least thirty-five hours per week during the taxpayer’s tax period for which the tax credits are earned;

(9) In the case where an eligible project replaces a similar facility that closed elsewhere in Missouri prior to the end of the taxpayer’s tax period in which the tax credits are earned, the owner and operator of the eligible project shall provide the director with a written statement explaining the reason for discontinuing operations at the closed facility. The statement shall include a comparison of the activities performed at the closed facility prior to the date the facility ceased operating, to the activities performed at the eligible project, and a detailed account describing the need and rationale for relocating to the eligible project. If the director finds the relocation to the eligible project significantly impaired the economic stability of the area in which the closed facility was located, and that such move was detrimental to the overall economic development efforts of the state, the director may deny the taxpayer’s request to claim tax benefits;

(10) Notwithstanding any provision of law to the contrary, for the purpose of this section, the number of new jobs created and maintained, the number of existing jobs retained, and the value of new qualified investment used at the eligible project during any tax year shall be determined by dividing by twelve, in the case of jobs, the sum of the number of individuals employed at the eligible project, or in the case of new qualified investment, the value of new qualified investment used at the eligible project, on the last business day of each full calendar month of the tax year. If the eligible project is in operation for less than the entire tax year, the number of new jobs created and maintained, the number of existing jobs retained, and the value of new qualified investment created at the eligible project during any tax year shall be determined by dividing the sum of the number of individuals employed at the eligible project, or in the case of new qualified investment, the value of new qualified investment used at the eligible project, on the last business day of each full calendar month during the portion of the tax year during which the eligible project was in operation, by the number of full calendar months during such period;

(11) For the purpose of this section, “new qualified investment” means new business facility investment as defined and as determined in subdivision (8)* of section 135.100 which is used at and in connection with the eligible project. New qualified investment shall not include small tools, supplies and inventory. “Small tools” means tools that are portable and can be hand held.

2. The determination of the director of economic development pursuant to subsection 1 of this section shall not affect requirements for the prospective purchaser to obtain the approval of the granting of real property tax abatement by the municipal or county government where the eligible project is located.

3. (1) The director of the department of economic development, with the approval of the director of the department of natural resources, may, in addition to the tax credits allowed in subsection 1 of this section, grant a remediation tax credit to the applicant for up to one hundred percent of the costs of materials, supplies, equipment, labor, professional engineering, consulting and architectural fees, permitting fees and expenses, demolition, asbestos abatement, and direct utility charges for performing the voluntary remediation activities for the preexisting hazardous substance contamination and releases, including, but not limited to, the costs of performing operation and maintenance of the remediation equipment at the property beyond the year in which the systems and equipment are built and installed at the eligible project and the costs of performing the voluntary remediation activities over a period not in excess of four tax years following the taxpayer’s tax year in which the system and equipment were first put into use at the eligible project, provided the remediation activities are the subject of a plan submitted to, and approved by, the director of natural resources pursuant to sections 260.565 to 260.575. The tax credit may also include up to one hundred percent of the costs of demolition that are not directly part of the remediation activities, provided that the demolition is on the property where the voluntary remediation activities are occurring, the demolition is necessary to accomplish the planned use of the facility where the remediation activities are occurring, and the demolition is part of a redevelopment plan approved by the municipal or county government and the department of economic development. The demolition may occur on an adjacent property if the project is located in a municipality which has a population less than twenty thousand and the above conditions are otherwise met. The adjacent property shall independently qualify as abandoned or underutilized. The amount of the credit available for demolition not associated with remediation cannot exceed the total amount of credits approved for remediation including demolition required for remediation.

(2) The amount of remediation tax credits issued shall be limited to the least amount necessary to cause the project to occur, as determined by the director of the department of economic development.

(3) The director may, with the approval of the director of natural resources, extend the tax credits allowed for performing voluntary remediation maintenance activities, in increments of three-year periods, not to exceed five consecutive three-year periods. The tax credits allowed in this subsection shall be used to offset the tax imposed by chapter 143, excluding withholding tax imposed by sections 143.191 to 143.265, or the tax otherwise imposed by chapter 147, or the tax otherwise imposed by chapter 148. The remediation tax credit may be taken in the same tax year in which the tax credits are received or may be taken over a period not to exceed twenty years.

(4) The project facility shall be projected to create at least ten new jobs or at least twenty-five retained jobs, or a combination thereof, as determined by the department of economic development, to be eligible for tax credits pursuant to this section.

(5) No more than seventy-five percent of earned remediation tax credits may be issued when the remediation costs were paid, and the remaining percentage may be issued when the department of natural resources issues a letter of completion letter or covenant not to sue following completion of the voluntary remediation activities. It shall not include any costs associated with ongoing operational environmental compliance of the facility or remediation costs arising out of spills, leaks, or other releases arising out of the ongoing business operations of the facility. In the event the department of natural resources issues a letter of completion for a portion of a property, an impacted media such as soil or groundwater, or for a site or a portion of a site improvement, a prorated amount of the remaining percentage may be released based on the percentage of the total site receiving a letter of completion.

4. In the exercise of the sound discretion of the director of the department of economic development or the director’s designee, the tax credits and exemptions described in this section may be terminated, suspended or revoked if the eligible project fails to continue to meet the conditions set forth in this section. In making such a determination, the director shall consider the severity of the condition violation, actions taken to correct the violation, the frequency of any condition violations and whether the actions exhibit a pattern of conduct by the eligible facility owner and operator. The director shall also consider changes in general economic conditions and the recommendation of the director of the department of natural resources, or his or her designee, concerning the severity, scope, nature, frequency and extent of any violations of the environmental compliance conditions. The taxpayer or person claiming the tax credits or exemptions may appeal the decision regarding termination, suspension or revocation of any tax credit or exemption in accordance with the procedures outlined in subsections 4 and 5 of section 135.250. The director of the department of economic development shall notify the directors of the departments of natural resources and revenue of the termination, suspension or revocation of any tax credits as determined in this section or pursuant to the provisions of section 447.716.

5. Notwithstanding any provision of law to the contrary, no taxpayer shall earn the tax credits, exemptions or refund otherwise allowed in subdivisions (2), (3) and (4) of subsection 1 of this section and the tax credits otherwise allowed in section 135.110, or the tax credits, exemptions and refund otherwise allowed in sections 135.215, 135.220, 135.225 and 135.245, respectively, for the same facility for the same tax period.

6. The total amount of the tax credits allowed in subsection 1 of this section may not exceed the greater of:

(1) That portion of the taxpayer’s income attributed to the eligible project; or

(2) One hundred percent of the total business’ income tax if the eligible facility does not replace a similar facility that closed elsewhere in Missouri prior to the end of the taxpayer’s tax period in which the tax credits are earned, and further provided the taxpayer does not operate any other facilities besides the eligible project in Missouri; fifty percent of the total business’ income tax if the eligible facility replaces a similar facility that closed elsewhere in Missouri prior to the end of the taxpayer’s tax period in which the credits are earned, and further provided the taxpayer does not operate any other facilities besides the eligible project in Missouri; or twenty-five percent of the total business income if the taxpayer operates, in addition to the eligible facility, any other facilities in Missouri. In no case shall a taxpayer operating more than one eligible project in Missouri be allowed to offset more than twenty-five percent of the taxpayer’s business income in any tax period. That portion of the taxpayer’s income attributed to the eligible project as referenced in subdivision (1) of this subsection, for which the credits allowed in sections 135.110 and 135.225 and subsection 3 of this section may apply, shall be determined in the same manner as prescribed in subdivision (5)* of section 135.100. That portion of the taxpayer’s franchise tax attributed to the eligible project for which the remediation tax credit may offset, shall be determined in the same manner as prescribed in paragraph (a) of subdivision (5)* of section 135.100.

7. Taxpayers claiming the state tax benefits allowed in subdivisions (2) and (3) of subsection 1 of this section shall be required to file all applicable tax credit applications, forms and schedules prescribed by the director during the taxpayer’s tax period immediately after the tax period in which the eligible project was first put into use. Otherwise, the taxpayer’s right to claim such state tax benefits shall be forfeited. Unused business facility and enterprise zone tax credits shall not be carried forward but shall be initially claimed for the tax period during which the eligible project was first capable of being used, and during any applicable subsequent tax periods.

8. Taxpayers claiming the remediation tax credit allowed in subsection 3 of this section shall be required to file all applicable tax credit applications, forms and schedules prescribed by the director during the taxpayer’s tax period immediately after the tax period in which the eligible project was first put into use, or during the taxpayer’s tax period immediately after the tax period in which the voluntary remediation activities were performed.

9. The recipient of remediation tax credits, for the purpose of this subsection referred to as assignor, may assign, sell or transfer, in whole or in part, the remediation tax credit allowed in subsection 3 of this section to any other person, for the purpose of this subsection referred to as assignee. To perfect the transfer, the assignor shall provide written notice to the director of the assignor’s intent to transfer the tax credits to the assignee, the date the transfer is effective, the assignee’s name, address and the assignee’s tax period and the amount of tax credits to be transferred. The number of tax periods during which the assignee may subsequently claim the tax credits shall not exceed twenty tax periods, less the number of tax periods the assignor previously claimed the credits before the transfer occurred.

10. In the case where an operator and assignor of an eligible project has been certified to claim state tax benefits allowed in subdivisions (2) and (3) of subsection 1 of this section, and sells or otherwise transfers title of the eligible project to another taxpayer or assignee who continues the same or substantially similar operations at the eligible project, the director shall allow the assignee to claim the credits for a period of time to be determined by the director; except that, the total number of tax periods the tax credits may be earned by the assignor and the assignee shall not exceed ten. To perfect the transfer, the assignor shall provide written notice to the director of the assignor’s intent to transfer the tax credits to the assignee, the date the transfer is effective, the assignee’s name, address, and the assignee’s tax period, and the amount of tax credits to be transferred.

11. For the purpose of the state tax benefits described in this section, in the case of a corporation described in section 143.471 or partnership, in computing Missouri’s tax liability, such state benefits shall be allowed to the following:

(1) The shareholders of the corporation described in section 143.471;

(2) The partners of the partnership.

­­

­

12. Notwithstanding any provision of law to the contrary, in any county of the first classification that has a charter form of government and that has a population of over nine hundred thousand inhabitants, all demolition costs incurred during the redevelopment of any former automobile manufacturing plant shall be allowable costs eligible for tax credits under sections 447.700 to 447.718 so long as the redevelopment of such former automobile manufacturing plant shall be projected to create at least two hundred fifty new jobs or at least three hundred retained jobs, or a combination thereof, as determined by the department of economic development. The amount of allowable costs eligible for tax credits shall be limited to the least amount necessary to cause the project to occur, as determined by the director of the department of economic development, provided that no tax credit shall be issued under this subsection until July 1, 2017. For purposes of this subsection, “former automobile manufacturing plant” means a redevelopment area that qualifies as an eligible project under section 447.700, that consists of at least one hundred acres, and that was used primarily for the manufacture of automobiles but, after 2007, ceased such manufacturing.

(L. 1995 H.B. 414, A.L. 1996 H.B. 1237, A.L. 1998 S.B. 827, A.L. 2001 H.B. 133, A.L. 2008 H.B. 2058 merged with S.B. 718, A.L. 2009 H.B. 191, A.L. 2016 S.B. 861)

*Statutory references changed to comply with section 3.060 based on the renumbering of subdivisions in section 135.100 by H.B. 315, 2011.

CROSS REFERENCE:

Tax Credit Accountability Act of 2004, additional requirements, 135.800 to 135.830



Section 447.710 Property reuse revolving fund — lapse into general revenue prohibited — investment of fund.

Effective 23 Dec 1997, see footnote

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.710. Property reuse revolving fund — lapse into general revenue prohibited — investment of fund. — 1. There is hereby created in the state treasury a fund to be known as the "Property Reuse Revolving Fund". The property reuse fund is intended to provide ten million dollars annually in uncommitted funds for direct loans, loan guarantees and grants. The revolving fund shall consist of all moneys which may be appropriated to it by the general assembly any gifts, contributions, grants or bequests received from federal, private or other sources, and moneys from the repayment of any loans or loan guarantees. Notwithstanding the provisions of section 33.080, no portion of the revolving fund shall be transferred to the general revenue fund at the end of any biennium.

2. At least annually, the state treasurer shall certify the amount deposited in the fund to the departments of economic development, natural resources and revenue.

3. Any portion of the property reuse revolving fund not immediately needed for the purposes authorized shall be invested by the state treasurer as provided by the constitution and laws of this state. All income from such investments shall be credited to the property reuse revolving fund.

(L. 1995 H.B. 414, A.L. 1997 2d Ex. Sess. S.B. 1)

Effective 12-23-97



Section 447.712 Tort immunity.

Effective 28 Aug 1995

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.712. Tort immunity. — 1. As used in this section, the following terms shall mean:

(1) "Harm", injury, damage, restitution, death or loss to persons or property, including equitable damages or injunctive relief, caused by or arising out of exposure to a hazardous substance or petroleum at the location of the eligible project, but shall not include harms arising from other causes even if the harm occurs on the remediation site;

(2) "Tort action", a civil action for harm, as defined in this subsection, including an action for recovery for costs of conducting a voluntary remediation as part of a qualified eligible project, but does not include a civil action for damages for a breach of contract or another agreement between a government agency and one or more persons, or for breach of an express warranty contained in such agreement.

2. A government agency, as that term is used in sections 447.700 to 447.718, and any officer or employee thereof and the prospective purchaser are immune from liability and are not liable in a tort action resulting from, or arising out of, performance of an eligible project, including harm inflicted in the performance of any voluntary remediation associated with the eligible project. This immunity shall extend to acts, and failures to act, of the governmental agency and its officers and employees which are required by law or authorized by law as necessary or essential to the exercise of the powers and duties described in sections 447.700 to 447.718. This immunity shall also include the actions or failures to act which were within the discretion of an officer or employee of the government agency with respect to policy-making, planning, implementation or enforcement responsibilities under sections 447.700 to 447.718. This immunity of the government agency and its employees and the prospective purchaser shall also include any actions and failures to act by the project contractors, subcontractors, suppliers or materialmen as it may apply to performance of the voluntary remediation. The tort immunity described in this subsection shall cease upon issuance by the department of natural resources of written approval of the completed voluntary remediation.

3. The immunity described in subsection 2 of this section shall not apply to acts or failures to act of a government agency or its officers and employees which were:

(1) Manifestly outside the scope of employment, duties or responsibilities; or

(2) Committed maliciously, in bad faith, or in a wanton and reckless manner.

4. No state, county or municipal government or any agency, officer or employee thereof shall be liable in tort or under the state's environmental laws for the ownership of real or personal property acquired by foreclosure upon or acceptance of a deed in lieu of foreclosure pursuant to a defaulted loan issued under section 447.702 or repurchase and reversion of the property to the original governmental agency owner under subsection 6 of section 447.704, provided the agency did not directly cause or contribute to the cause of the new contamination. Such state, county or municipal governments or agencies thereof shall receive the creditor protections afforded financial institutions under sections 427.011 to 427.041.

(L. 1995 H.B. 414)



Section 447.714 Hazardous substances on property, duties of purchaser — department of natural resources, duties.

Effective 28 Aug 1995

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.714. Hazardous substances on property, duties of purchaser — department of natural resources, duties. — 1. For any eligible project, the purchaser of the abandoned property shall be released from further liability to the extent described in subsection 2 of this section based upon the voluntary remediation work actually performed and consistent with the level of risk to human health and the environment remaining after performance of the voluntary remediation activities to remedy the existence of hazardous substances on the property, the release of which occurred prior to the date of acquisition.

2. For any eligible project, the department of natural resources shall:

(1) Issue a letter requiring no further action from a purchaser who has performed a Phase I and Phase II environmental site assessments, as defined at 10 C.S.R. 25-15.010 (2)(A)7 and 8, which demonstrate that no remedial action is necessary to protect the public health and welfare and the environment;

(2) Issue a letter requiring no further action from a purchaser who has performed voluntary remediation action, as part of an eligible project, pursuant to the requirements of sections 260.565 to 260.575, the purchaser certifies to the department of natural resources that the goals of the purchaser's voluntary remediation plan have been attained, attainment of the remediation plan goals is verified by the department and, when completed, the voluntary remediation does not treat all hazardous substances present to levels below regulatory action levels due to use of alternative clean-up goals, risk reduction solutions, institutional controls, including, but not limited to, use restrictions contained in the deed or other alternative actions. The department of natural resources shall not issue a no further action letter unless the voluntary remediation activities significantly restore, in whole or in part, the environment so as to minimize the harmful effects from a release of a hazardous substance to acceptable risk levels;

(3) Provide a covenant not to sue to a purchaser who has performed voluntary remediation action, as part of an eligible project, pursuant to the requirements of sections 260.565 to 260.575, the purchaser certifies to the department of natural resources that the remediation goals have been attained, attainment of the remediation goals is verified by the department and, when completed, the voluntary remediation has treated all hazardous substances of concern to levels below then existing regulatory action levels; or

(4) To receive a covenant not to sue from the department of natural resources, the corrective action plan must be submitted for public comment and a public hearing must be held by the department after not less than thirty days' notice to determine the effectiveness of the remedy for the intended use of the eligible project. The public hearing shall be held in a community where the eligible project is located.

3. Upon successful completion of a voluntary remediation action, as part of an eligible project, the purchaser shall be immune from liability in a civil action brought by any third party to recover clean-up costs, response costs or other legal or equitable damages, including costs of restitution. Such immunity shall not apply to the failure to remediate hazardous substances in accordance with the voluntary remediation action site plan, statutes and regulations or the failure to operate the facility in compliance with applicable federal, state and local environmental statutes, regulations and ordinances.

4. The department of natural resources shall not release the purchaser for liability arising from, or associated with:

(1) Conditions not identified or addressed in the voluntary remediation action work;

(2) Contamination or violations caused or contributed to by the purchaser after acquiring the abandoned property; except that, this shall not include contamination existing prior to acquisition of the abandoned property or releases of those prior existing contaminants occurring in the course of performing the voluntary remediation activities; and

(3) Unknown hazardous substance contamination or conditions at the time of performance of the eligible project, including the voluntary remediation activities.

(L. 1995 H.B. 414)



Section 447.716 Failure of purchaser to perform, sanctions.

Effective 28 Aug 1995

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.716. Failure of purchaser to perform, sanctions. — 1. Any person who agrees to purchase abandoned property as part of a qualified project and subsequently breaches the agreement or fails to use the property reuse fund moneys for allowable costs may be responsible for immediate repayment of the moneys with interest to the property reuse fund together with a ten percent penalty on the total amount granted or loaned. The director of the department of economic development, or the director's designee, shall take such action as the director deems appropriate to effect and secure repayment of the moneys, together with the interest and penalties due, to the property reuse fund. Nor may such person be eligible to receive the tax exemptions and credits described in section 447.708 and the liability releases and immunity described in section 447.714.

2. Any person who agrees to purchase abandoned property as part of a qualified project and subsequently fails to properly perform its voluntary remediation activities to the satisfaction and approval of the department of natural resources, may be responsible for immediate repayment of the moneys with interest to the property reuse fund together with a ten percent penalty on the total amount granted or loaned. Nor may such person be eligible to receive the tax exemptions and credits described in section 447.708 and the liability releases and immunity described in section 447.714.

3. Any person who obtained private financing for a qualified project and a loan guarantee pursuant to section 447.704 and violates any provision of sections 447.700 to 447.718 as described in subsection 1 or 2 of this section:

(1) May have the guarantee withdrawn by the department of economic development to the extent the amount of the guarantee exceeds the outstanding balance of principal and accrued interest under the private financing at the time of withdrawal;

(2) Shall not be eligible to receive the tax exemptions and credits described in section 447.708; and

(3) Shall not receive the liability releases and immunities described in section 447.714.

4. In the event of bankruptcy, insolvency, merger, acquisition or other valid change of business conditions of the purchaser or prospective purchaser which makes completion of the eligible project economically unsound or infeasible, the purchaser or prospective purchaser may elect to terminate their obligations for the eligible project upon ninety days' written notice to the affected governmental agency and the department of economic development. The director of the department of economic development may require repayment of the loan balance together with the interest which would have been received over the remaining term of the loan. Such purchaser or prospective purchaser may not receive the tax credits and abatements of section 447.708. In the discretion of the director of the department of natural resources, the purchaser or prospective purchaser may receive a release under section 447.714, as warranted by the voluntary remediation work actually performed.

5. The director of the department of economic development, with the approval of the director of the department of natural resources, shall determine which of the sanctions described in this section shall be imposed, taking into consideration the severity and materiality of the breach or violation, and the promptness with which the breach or violation is remedied. The director of the department of economic development shall consult with the officer or other designee of the state, county or municipal government, or agency thereof, affected by the eligible project regarding the circumstances of the breach or violation.

(L. 1995 H.B. 414)



Section 447.718 Rulemaking authority, procedure.

Effective 28 Aug 1995

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

447.718. Rulemaking authority, procedure. — 1. The department of economic development may promulgate rules and regulations necessary to administer the provisions of sections 447.700 to 447.718.

2. No rule or portion of a rule promulgated under the authority of sections 447.700 to 447.718 shall become effective until it has been approved by the joint committee on administrative rules in accordance with the procedures provided in this section, and the delegation of the legislative authority to enact law by the adoption of such rules is dependent upon the power of the joint committee on administrative rules to review and suspend rules pending ratification by the senate and the house of representatives as provided in this section.

3. Upon filing any proposed rule with the secretary of state, the department shall concurrently submit such proposed rule to the committee, which may hold hearings upon any proposed rule or portion thereof at any time.

4. A final order of rulemaking shall not be filed with the secretary of state until thirty days after such final order of rulemaking has been received by the committee. The committee may hold one or more hearings upon such final order of rulemaking during the thirty-day period. If the committee does not disapprove such order of rulemaking within the thirty-day period, the department may file such order of rulemaking with the secretary of state and the order of rulemaking shall be deemed approved.

5. The committee may, by majority vote of the members, suspend the order of rulemaking or portion thereof by action taken prior to the filing of the final order of rulemaking only for one or more of the following grounds:

(1) An absence of statutory authority for the proposed rule;

(2) An emergency relating to public health, safety or welfare;

(3) The proposed rule is in conflict with state law;

(4) A substantial change in circumstance since enactment of the law upon which the proposed rule is based.

6. If the committee disapproves any rule or portion thereof, the department shall not file such disapproved portion of any rule with the secretary of state and the secretary of state shall not publish in the Missouri Register any final order of rulemaking containing the disapproved portion.

7. If the committee disapproves any rule or portion thereof, the committee shall report its findings to the senate and the house of representatives. No rule or portion thereof disapproved by the committee shall take effect so long as the senate and the house of representatives ratify the act of the joint committee by resolution adopted in each house within thirty legislative days after such rule or portion thereof has been disapproved by the joint committee.

8. Upon adoption of a rule as provided in this section, any such rule or portion thereof may be suspended or revoked by the general assembly either by bill or, pursuant to Section 8, Article IV of the Constitution of Missouri, by concurrent resolution upon recommendation of the joint committee on administrative rules. The committee shall be authorized to hold hearings and make recommendations pursuant to the provisions of section 536.037. The secretary of state shall publish in the Missouri Register, as soon as practicable, notice of the suspension or revocation.

(L. 1995 H.B. 414)






Chapter 448 Condominium Property

Section 448.005 Title of law.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.005. Title of law. — Sections 448.005 to 448.210 shall be known and may be cited as the "Condominium Property Act".

(L. 1983 H.B. 177)



Section 448.010 Definitions.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.010. Definitions. — As used in sections 448.005 to 448.210, unless the context otherwise requires, the following terms mean:

(1) "Common elements", all portions of the property except the units;

(2) "Declaration", the instrument and amendments thereto by which the property is submitted to the provisions of sections 448.005 to 448.210, as hereinafter provided, and the declaration as from time to time amended;

(3) "Developer", the person, firm, or corporation who establishes a condominium through the recording of a declaration, bylaws, and plat. In the event the developer transfers the property prior to completion of the construction program, the developer shall include any transferee who acquires the property for purposes of completing the construction as shown on the plat or amended plats;

(4) "Majority" or "majority of the unit owners", the owners of more than fifty percent in the aggregate in interest of the undivided ownership of the common elements. Any specified percentage of the unit owners means such percentage in the aggregate in interest of the undivided ownership;

(5) "Parcel", the lot or lots, tract or tracts of land, including additional tracts added by subsequent amendment described in the declaration or amendments thereto, submitted to the provisions of sections 448.005 to 448.210;

(6) "Person", a natural individual, corporation, partnership, trustee or other legal entity capable of holding title to real property;

(7) "Plat", a plat or plats of survey or surveys together with amendments thereto of the parcel or parcels and of all units which are proposed for inclusion in the property or properties submitted to the provisions of sections 448.005 to 448.210, which plat or plats may consist of a three-dimensional horizontal and vertical delineation of all such units;

(8) "Property", all the land, property or properties and space comprising the parcel or parcels, all improvements and structures erected, constructed or contained therein or thereon, including the building and all easements, rights and appurtenances belonging thereto, and all fixtures and equipment intended for the mutual use, benefit or enjoyment of the unit owners, submitted to the provisions of sections 448.005 to 448.210;

(9) "Record", to record in the office of the recorder of deeds of the county wherein the property is located;

(10) "Unit", a part of the property including one or more rooms, occupying one or more floors or a part or parts thereof, designed and intended for any type of independent use, and having lawful access to a public way;

(11) "Unit owner", the person or persons whose estates or interests, individually or collectively, aggregate fee simple absolute ownership of a unit.

(L. 1963 p. 648 § 2, A.L. 1969 H.B. 767, A.L. 1983 H.B. 177)



Section 448.020 Property submitted to condominium law by declaration.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.020. Property submitted to condominium law by declaration. — Whenever the owners in fee simple of a parcel intend to submit such property to the provisions of sections 448.005 to 448.210, they shall do so by recording a declaration, duly executed and acknowledged, expressly stating such intent and setting forth the particulars enumerated in section 448.030.

(L. 1963 p. 648 § 3, A.L. 1983 H.B. 177)



Section 448.030 Declaration, contents — amendments.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.030. Declaration, contents — amendments. — 1. The declaration shall set forth the following particulars:

(1) The legal description of the parcel or parcels;

(2) The legal description of each unit, which may consist of the identifying number or symbol of the unit as shown on the plat;

(3) The percentage of ownership interest in the common elements allocated to each unit. The percentages shall be computed by taking as a basis the value of each unit in relation to the value of the property as a whole, and having once been determined and set forth as herein provided, such percentages shall remain constant unless thereafter changed by agreement of all unit owners; except that, if there is a change in the number of units or in the size or dimensions of any units, the developer shall determine the changes required in the percentages of ownership by virtue of the changes in the number of units or in the size or dimensions of any units, and shall file of record in the office of the recorder of deeds in which the declaration was filed an instrument setting forth the changes in percentages of ownership;

(4) Such other lawful provisions not inconsistent with the provisions of sections 448.005 to 448.210 as the owners or developers may deem desirable in order to promote and preserve the cooperative aspect of ownership of the property and to facilitate the proper administration thereof.

2. The developer with the consent of all unit owners may file an amendment or amendments to the declaration to include an additional parcel or parcels or to delete any parcel or portion thereof and to change the number of units and to amend the percentage of ownership interests in the common elements allocated to each unit, but no amendment shall be made to include a parcel or parcels which are not contiguous to the parcel or parcels described in either the original declaration or amendments thereto. Parcels shall be considered to be contiguous although separated by roads or easements.

(L. 1963 p. 648 § 4, A.L. 1969 H.B. 767, A.L. 1983 H.B. 177)



Section 448.040 Declaration and plat to be recorded — plat, contents — amendment may be recorded, when.

Effective 28 Aug 1969

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.040. Declaration and plat to be recorded — plat, contents — amendment may be recorded, when. — Simultaneously with the recording of the declaration there shall be recorded a plat as defined in section 448.010, which plat shall be made by a registered Missouri land surveyor and shall set forth all angular and linear data along the exterior boundaries of the parcel; the linear measurements and location, with reference to the exterior boundaries, of the building or buildings located or to be located on the parcel; and the elevations or proposed elevations at, above, or below official datum of the finished or unfinished interior surfaces of the floors and ceilings and the linear measurements of the actual or proposed finished or unfinished interior surfaces of the perimeter walls, and lateral extensions thereof, of every unit or proposed unit in the building or buildings, and the locations or proposed locations of such wall surfaces with respect to the exterior boundaries of the parcel projected vertically upward. Every such unit shall be identified on the plat by a distinguishing number or other symbol. If the plat is recorded as a separate document, a statement shall appear thereon identifying it with the declaration provided for in section 448.030, which statement shall be signed and acknowledged by the same persons executing the declaration. An amendment or amendments to a plat may be recorded by the developer to include an additional parcel or parcels and additional units or to delete any parcel or parcels and reduce the number of units or to reflect accurately any changes in the locations, elevations, measurements or dimensions of any prior recorded plat, provided all the unit owners have consented thereto.

(L. 1963 p. 648 § 5, A.L. 1969 H.B. 767)



Section 448.050 Units can be conveyed — common elements, owned, how — units not to be separated or subdivided.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.050. Units can be conveyed — common elements, owned, how — units not to be separated or subdivided. — 1. Upon compliance with sections 448.020, 448.030 and 448.040, and upon recording of the declaration and plat, the property shall become subject to the provisions of sections 448.005 to 448.210, and all units shall thereupon be capable of ownership in fee simple or any lesser estate, and may thereafter be conveyed, leased, mortgaged or otherwise dealt with in the same manner as other real property, but subject, however, to the limitations imposed by sections 448.005 to 448.210.

2. Each unit owner shall be entitled to the percentage of ownership in the common elements appertaining to such unit as computed and set forth in the declaration pursuant to subdivision (3) of section 448.030, and ownership of such unit and of the owner's corresponding percentage of ownership in the common elements shall not be separated, nor shall any unit, by deed, plat, court decree or otherwise, be subdivided or in any other manner separated into tracts or parcels smaller than the whole unit as shown on the plat.

(L. 1963 p. 648 § 6, A.L. 1983 H.B. 177)



Section 448.060 Instrument affecting unit affects ownership of common elements.

Effective 28 Aug 1963

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.060. Instrument affecting unit affects ownership of common elements. — Every deed, lease, mortgage or other instrument may legally describe a unit by its identifying number or symbol as shown on the plat and as set forth in the declaration, and every such description shall be deemed good and sufficient for all purposes, and shall be deemed to convey, transfer, encumber or otherwise affect the owner's corresponding percentage of ownership in the common elements even though the same is not expressly mentioned or described therein.

(L. 1963 p. 648 § 7)



Section 448.070 Common elements to remain undivided — exceptions.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.070. Common elements to remain undivided — exceptions. — As long as the property is subject to the provisions of sections 448.005 to 448.210 the common elements shall, except as provided in section 448.140, remain undivided, and no unit owner shall bring any action for partition or division of the common elements. Any covenant or agreement to the contrary shall be null and void. Nothing contained herein, however, shall prevent partition of a unit as between co-owners thereof, if such right of partition shall otherwise be available, but such partition shall not be in kind.

(L. 1963 p. 648 § 8, A.L. 1983 H.B. 177)



Section 448.080 Common element costs to be paid by unit owners — unpaid amount to constitute lien — foreclosure.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.080. Common element costs to be paid by unit owners — unpaid amount to constitute lien — foreclosure. — 1. Every unit owner shall pay his proportionate share of the expenses of administration, maintenance and repair of the common elements and of any other expense lawfully agreed upon. Such proportionate share shall be in the same ratio as his percentage of ownership in the common elements as set forth in the declaration. Payment thereof shall be in the amounts and at the times as determined by the unit owners or the board of managers, as hereinafter provided.

2. If any unit owner fails or refuses to make any payment of the common expenses when due, the amount thereof shall constitute a lien on the interest of such unit owner in the property, and upon the recording of notice thereof by the manager or board of managers shall be a lien upon such unit owner's interest in the property prior to all other liens and encumbrances, recorded or unrecorded; except only taxes, special assessments and special taxes theretofore or thereafter levied by any political subdivision or municipal corporation of this state and other state or federal taxes which by law are a lien on the interest of such unit owner prior to preexisting recorded encumbrances thereon, and encumbrances on the interest of such unit owner recorded prior to the date such notice is recorded which by law would be a lien thereon prior to subsequently recorded encumbrances, but only if such prior recorded encumbrance contains a statement of a mailing address in the state of Missouri where notice may be mailed to the encumbrancer thereunder. Any encumbrancer whose lien is junior to the lien of the common expenses herein provided may from time to time request in writing a written statement from the manager or board of managers setting forth the unpaid common expenses with respect to the unit covered by his encumbrance and unless the request is complied with within twenty days, all unpaid common expenses which became due prior to the date of the making of such request shall be subordinate to the lien of such encumbrance. Any encumbrancer holding a lien on a unit may pay any unpaid common expenses payable with respect to such unit and upon such payment such encumbrancer shall have a lien on such unit for the amounts paid at the same rank as the lien of his encumbrance.

3. The lien to secure payment of common expenses shall be in favor of the members of the board of managers and their successors in office and shall be for the benefit of all other unit owners, and may be foreclosed by an action brought in the name of the board of managers in like manner as a mortgage of real property, as provided in sections 443.190 to 443.310. Unless otherwise provided in the declaration, the members of the board of managers and their successors in office, acting on behalf of the other unit owners, shall have the power to bid in the interest so foreclosed at foreclosure sale, and to acquire and hold, lease, mortgage and convey the same.

4. In the event any person acquires or is entitled to the issuance of a sheriff's or other official deed in foreclosure of the lien for common expenses above provided, the deed conveying the interest of any unit owner and the interest so acquired shall be subject to all of the provisions of sections 448.005 to 448.210 and to the terms, provisions, covenants, conditions and limitations contained in the declaration, the plat, the bylaws or any deed affecting such interest then in force.

(L. 1963 p. 648 § 9, A.L. 1983 H.B. 177)



Section 448.090 Liens, against what — consent, how given.

Effective 28 Aug 1963

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.090. Liens, against what — consent, how given. — 1. In the event any lien exists against two or more units and the indebtedness secured by such lien is due and payable, the unit owner of any unit so affected may remove the unit and the undivided interest in the common elements appertaining thereto from the lien by payment of the proportional amount of the indebtedness which is attributable to such unit. In the event the lien exists against the property, the amount of such proportional payment shall be computed on the basis of the percentages set forth in the declaration. Upon payment as herein provided, the lienor shall execute and deliver to the unit owner a release of such unit and the undivided interest in the common elements appertaining thereto from the lien. Any such proportional payment and release shall not prevent the lienor from proceeding to enforce his rights against any unit or interest with respect to which the lien has not been so paid or released.

2. No labor performed or materials furnished with the consent of or at the request of a unit owner or his agent or his contractor or subcontractor shall be the basis for the filing of a lien against the interest of any other unit owner, or against any part thereof, unless such other owner has expressly consented to or requested the same. Express consent shall be deemed to have been given by the owner of any unit in the case of emergency repairs thereto. Labor performed or materials furnished for the common elements, if duly authorized by the board of managers, shall be deemed to be performed with the express consent of each unit owner and shall be the basis for the filing of a lien against the property, and shall be subject to the provisions of subsection 1.

(L. 1963 p. 648 § 9A)



Section 448.100 Taxes, assessed and levied against units.

Effective 28 Aug 1963

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.100. Taxes, assessed and levied against units. — Real property taxes, special assessments, and any other special taxes or charges of the state of Missouri or of any political subdivision thereof, or other lawful taxing or assessing body, which are authorized by law to be assessed against and levied upon real property shall be assessed against and levied upon each unit and the owner's corresponding percentage of ownership in the common elements as a tract, and not upon the property as a whole.

(L. 1963 p. 648 § 10)



Section 448.110 Interest acquired by tax deed, subject to what.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.110. Interest acquired by tax deed, subject to what. — In the event any person acquires or is entitled to the issuance of a tax deed conveying the interest of any unit owner, the interest so acquired shall be subject to all the provisions of sections 448.005 to 448.210 and to the terms, provisions, covenants, conditions and limitations contained in the declaration, the plat, the bylaws or any deed affecting such interest then in force.

(L. 1963 p. 648 § 11, A.L. 1983 H.B. 177)



Section 448.120 Insurance, how obtained — named insured — who adjusts — loss payable clause, form of — premiums, how paid.

Effective 28 Aug 1969

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.120. Insurance, how obtained — named insured — who adjusts — loss payable clause, form of — premiums, how paid. — The manager or the board of managers shall obtain insurance for the property against loss or damage by fire and such other hazards as are covered under standard extended coverage provisions for the full insurable replacement cost of the common elements and the units. The insurance coverage shall be written in the name of, and the proceeds thereof shall be payable to, the manager or the board of managers, as trustee for each of the unit owners in the percentages established in the declaration or amended declaration, if any. The policy of insurance may contain a loss payable clause containing the words, "To the holder or holders of mortgages or deeds of trust of record, if any, as their interests may appear" without specifically naming the holder or holders in the clause, in which event the proceeds shall thereupon be payable jointly to the manager or the board of managers and the holder or holders of mortgages or deeds of trust of record, as trustees for each of the unit owners in the percentages established in the declaration or any amended declaration. The trustees shall have full power to adjust all insurance losses by suit or otherwise and payment accepted by the trustees hereunder shall constitute a discharge to the insurer. Premiums for the insurance shall be common expenses.

(L. 1963 p. 648 § 12, A.L. 1969 H.B. 767)



Section 448.130 Insurance proceeds used for reconstruction — reconstruction defined.

Effective 28 Aug 1963

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.130. Insurance proceeds used for reconstruction — reconstruction defined. — In case of fire or any other disaster the insurance proceeds, if sufficient to reconstruct the building, shall be applied to such reconstruction. "Reconstruction of the building", as used in this and section 448.140, means restoring the building to substantially the same condition in which it existed prior to the fire or other disaster, with each unit and the common elements having the same vertical and horizontal boundaries as before.

(L. 1963 p. 648 § 13)



Section 448.140 Insurance proceeds insufficient to reconstruct, effect.

Effective 28 Aug 1963

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.140. Insurance proceeds insufficient to reconstruct, effect. — In case of fire or other disaster, if the insurance proceeds are insufficient to reconstruct the building and the unit owners and all other parties in interest do not voluntarily make provision for reconstruction of the building within one hundred and eighty days from the date of damage or destruction, the board of managers may record a notice setting forth such facts and upon the recording of such notice:

(1) The property shall be deemed to be owned in common by the unit owners;

(2) The undivided interest in the property owned in common which shall appertain to each unit owner shall be the percentage of undivided interest previously owned by such owner in the common elements;

(3) Any liens affecting any of the units shall be deemed to be transferred in accordance with the existing priorities to the undivided interest of the unit owner in the property as provided herein; and

(4) The property shall be subject to an action for partition at the suit of any unit owner, in which event the net proceeds of sale, together with the net proceeds of the insurance on the property, if any, shall be considered as one fund and shall be divided among all the unit owners in a percentage equal to the percentage of undivided interest owned by each owner in the property, after first paying out of the respective shares of the unit owners, to the extent sufficient for the purpose, all liens on the undivided interest in the property owned by each unit owner.

(L. 1963 p. 648 § 14)



Section 448.150 Sale of property, authorized, how — dissenting owner entitled to interest, value of interest defined.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.150. Sale of property, authorized, how — dissenting owner entitled to interest, value of interest defined. — Unless a greater percentage is provided for in the declaration or bylaws, and notwithstanding the provisions of sections 448.130 and 448.140, a majority of the unit owners where the property contains two units, or not less than sixty-six and two-thirds percent where the property contains three units, and not less than seventy-five percent where the property contains four or more units may, by affirmative vote at a meeting of unit owners duly called for such purpose, elect to sell the property. Such action shall be binding upon all unit owners, and it shall thereupon become the duty of every unit owner to execute and deliver such instruments and to perform all acts as in manner and form may be necessary to effect the sale. Any unit owner who did not vote in favor of such action and who has filed written objection thereto with the manager or board of managers within twenty days after the date of the meeting at which such sale was approved shall be entitled to receive from the proceeds of such sale an amount equivalent to the value of his interest, less the amount of any unpaid assessments or charges due and owing from such unit owner. The "value of such interest", for the purposes of sections 448.005 to 448.210, shall be that percentage of the total value of the property determined by fair appraisal which represents the ownership percentage of the common elements allocated to the unit owned by such objecting owner.

(L. 1963 p. 648 § 15, A.L. 1983 H.B. 177)



Section 448.160 Property removed from condominium law, how, effects.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.160. Property removed from condominium law, how, effects. — All of the unit owners may remove the property from the provisions of sections 448.005 to 448.210 by an instrument to that effect, duly recorded if the holders of all liens affecting any of the units consent thereto or agree, in either case by instruments duly recorded, that their liens be transferred to the undivided interest of the unit owner. Upon such removal the property shall be deemed to be owned in common by all the owners. The undivided interest in the property owned in common which shall appertain to each owner shall be the percentage of undivided interest previously owned by such owner in the common elements.

(L. 1963 p. 648 § 16, A.L. 1983 H.B. 177)



Section 448.170 Bylaws, amendments.

Effective 28 Aug 1963

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.170. Bylaws, amendments. — The administration of every property shall be governed by bylaws, which may either be embodied in the declaration or in a separate instrument, a true copy of which shall be appended to and recorded with the declaration. No modification or amendment of the declaration or bylaws shall be valid unless the same is set forth in an amendment thereof and such amendment is duly recorded.

(L. 1963 p. 648 § 17)



Section 448.180 Bylaws, contents.

Effective 28 Aug 1963

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.180. Bylaws, contents. — The bylaws shall provide for at least the following:

(1) The election from among the unit owners of a board of managers, the number of persons constituting such board, and that the terms of at least one-third of the members of the board shall expire annually; the powers and duties of the board; the compensation, if any, of the members of the board; the method of removal from office of members of the board; and whether or not the board may engage the services of a manager or managing agent;

(2) Method of calling meetings of the unit owners; what percentage of the unit owners, if other than a majority, shall constitute a quorum;

(3) Election of a president from among the board of managers, who shall preside over the meetings of the board of managers and of the unit owners;

(4) Election of a secretary, who shall keep the minutes of all meetings of the board of managers and of the unit owners and who shall, in general, perform all the duties incident to the office of secretary;

(5) Election of a treasurer, who shall keep the financial records and books of account;

(6) Maintenance, repair and replacement of the common elements and payments therefor, including the method of approving payment vouchers;

(7) Method of estimating the amount of the annual budget, and the manner of assessing and collecting from the unit owners their respective shares of such estimated expenses, and of any other expenses lawfully agreed upon;

(8) That upon ten days' notice to the manager or board of managers and payment of a reasonable fee, any unit owner shall be furnished a statement of his account setting forth the amount of any unpaid assessments or other charges due and owing from such owner;

(9) Designation and removal of personnel necessary for the maintenance, repair and replacement of the common elements;

(10) Such restrictions on and requirements respecting the use and maintenance of the units and the use of the common elements, not set forth in the declaration, as are designed to prevent unreasonable interference with the use of their respective units and of the common elements by the several unit owners;

(11) Method of adopting and of amending administrative rules and regulations governing the operation and use of the common elements;

(12) The percentage of votes required to modify or amend the bylaws, but each one of the particulars set forth in this section shall always be embodied in the bylaws.

(L. 1963 p. 648 § 18)



Section 448.190 Managers may act for owners — actions — service of process — managers proper parties, when, duties.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.190. Managers may act for owners — actions — service of process — managers proper parties, when, duties. — 1. Whenever in sections 448.005 to 448.210, or in any declaration or bylaw executed in accordance with sections 448.005 to 448.210, the board of managers or the members thereof are authorized or directed to acquire, hold, lease, mortgage or convey any part of or interest in the property, or to acquire any lien thereon, or to acquire or receive the proceeds of any policy of insurance or other moneys, goods or chattels, with respect to the property, such actions shall be carried out in the names of the members of the board of managers and their successors in office from time to time, as trustees, on behalf of some or all of the unit owners, as the case may be. Without limiting the rights of any unit owner, actions may be brought in the names of the members of the board of managers on behalf of two or more of the unit owners, as their respective interests may appear, with respect to any cause of action relating to the common elements or more than one unit. Service of process on two or more unit owners in any action relating to the common elements or more than one unit may be made on any member of the board of managers in the manner provided by the statute.

2. Without limiting the rights of any unit owner, the board of managers shall be considered a proper party, both to sue and be sued, in any cause of action relating to the condominium. The board of managers shall annually record with the recorder of deeds of each county in which any portion of the condominium is located a statement containing the name and address of each member of the board of managers. All information contained in such statement shall be available to the general public.

(L. 1963 p. 648 § 18A, A.L. 1983 H.B. 177)



Section 448.195 Condemnation proceedings, board of managers to represent all unit owners.

Effective 28 Aug 1969

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.195. Condemnation proceedings, board of managers to represent all unit owners. — Whenever the state, a political subdivision, or any other corporation, agency, or authority having the power of eminent domain shall seek to acquire any of the common elements of condominium property, such authority may conduct negotiations with the board of managers as representatives of all unit owners, and the said board of managers may execute and deliver the appropriate conveyance on behalf of all owners in return for the agreed consideration. Said board of managers shall allocate such consideration, whether received through negotiation or condemnation, to the common elements or to unit owners in proportion to their respective interests. In the event negotiations shall fail, the condemning authority may join the board of managers as party defendants in lieu of naming all unit owners having an interest in the common elements, and such proceedings shall bind all unit owners; however, any unit owner having an interest in the common elements may be made a party defendant in such proceedings.

(L. 1969 H.B. 372)



Section 448.200 Managers to keep records, open to owners.

Effective 28 Aug 1963

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.200. Managers to keep records, open to owners. — The manager or board of managers, as the case may be, shall keep detailed, accurate records in chronological order of the receipts and expenditures affecting the common elements, specifying and itemizing the maintenance and repair expenses of the common elements and any other expenses incurred. Such records and the vouchers authorizing the payments shall be available for examination by the unit owners at convenient hours of week days.

(L. 1963 p. 648 § 19)



Section 448.210 Rule against perpetuities — restraints on alienation.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.210. Rule against perpetuities — restraints on alienation. — It is expressly provided that the rule of property known as the rule against perpetuities and the rule of property known as the rule restricting unreasonable restraints on alienation shall not be applied to defeat any of the provisions of sections 448.005 to 448.210.

(L. 1963 p. 648 § 20, A.L. 1983 H.B. 177)



Section 448.1-101 Short title.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.1-101. Short title. — Sections 448.1-101 to 448.4-120 shall be known and may be cited as the "Uniform Condominium Act".

(L. 1983 H.B. 177)



Section 448.1-102 Applicability.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.1-102. Applicability. — 1. Sections 448.1-101 to 448.4-120 apply to all condominiums created within this state after September 28, 1983. Sections 448.1-103, 448.1-105, 448.1-106, 448.1-107, 448.2-103, 448.2-104, and subdivisions (1) through (6) and (11) through (16) of subsection 1 of section 448.3-102, and sections 448.3-111, 448.3-115, 448.3-116, 448.4-105, and 448.4-113, to the extent necessary in construing any of those sections, apply to all condominiums created in this state before September 28, 1983; but those sections apply only with respect to events and circumstances occurring after September 28, 1983, and do not invalidate existing provisions of the declaration, bylaws, or plats of those condominiums.

2. The provisions of sections 448.005 to 448.210 do not apply to condominiums created after September 28, 1983, and do not invalidate any amendment to the declaration, bylaws, and plats of any condominium created before September 28, 1983, if the amendment would be permitted by sections 448.1-101 to 448.4-120. The amendment shall be adopted in conformity with the procedures and requirements specified by those instruments and by sections 448.005 to 448.210. If the amendment grants to any person any rights, powers, or privileges permitted by sections 448.1-101 to 448.4-120, all correlative obligations, liabilities, and restrictions in sections 448.1-101 to 448.4-120 also apply to that person.

3. Sections 448.1-101 to 448.4-120 do not apply to condominiums or units located outside this state, but the original sale certificate provisions of sections 448.1-101 to 448.4-120 apply to all contracts for the dispositions thereof signed in this state by any party.

(L. 1983 H.B. 177)



Section 448.1-103 Definitions.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.1-103. Definitions. — In the declaration and bylaws of each condominium, unless specifically provided otherwise or the context requires otherwise, and in sections 448.1-101 to 448.4-120:

(1) "Affiliate of a declarant" means any person who controls, is controlled by, or is under common control with a declarant. A person "controls" a declarant if the person (a) is a general partner, officer, director, or employer of the declarant, (b) directly or indirectly, or acting in concert with one or more other persons, or through one or more subsidiaries, owns, controls, holds with power to vote, or holds proxies representing more than twenty percent of the voting interests in the declarant, (c) controls in any manner the election of a majority of the directors of the declarant, or (d) has contributed more than twenty percent of the capital of the declarant. A person "is controlled by" a declarant if the declarant (a) is a general partner, officer, director, or employer of the person, (b) directly or indirectly, or acting in concert with one or more other persons, or through one or more subsidiaries, owns, controls, holds with power to vote, or holds proxies representing more than twenty percent of the voting interests in the person, (c) controls in any manner the election of a majority of the directors of the person, or (d) has contributed more than twenty percent of the capital of the person. Control does not exist if the powers described in this subdivision are held solely as security for an obligation and are not exercised;

(2) "Allocated interests" means the undivided interest in the common elements, the common expense liability, and votes in the association allocated to each unit;

(3) "Association" or "unit owners' association" means the unit owners' association organized under section 448.3-101;

(4) "Common elements" means all portions of a condominium other than the units;

(5) "Common expenses" means expenditures made by or financial liabilities of the association, together with any allocations to reserves;

(6) "Common expense liability" means the liability for common expenses allocated to each unit pursuant to section 448.2-108;

(7) "Condominium" means real estate, portions of which are designated for separate ownership and the remainder of which is designated for common ownership solely by the owners of those portions. Real estate is not a condominium unless the undivided interests in the common elements are vested in the unit owners;

(8) "Conversion building" means a building that at any time before creation of the condominium was occupied wholly or partially by persons other than purchasers and persons who occupy with the consent of purchasers;

(9) "Declarant" means any person, or group of persons acting in concert, who (a) as part of a common promotional plan, offers to dispose of his or its interest in a unit not previously disposed of, or (b) reserves or succeeds to any special declarant right;

(10) "Declaration" means any instruments, however denominated, which create a condominium, and any amendments to those instruments;

(11) "Development rights" means any right, or combination of rights, reserved by a declarant in the declaration to add real estate to a condominium; to create units, common elements, or limited common elements within a condominium; to subdivide units or convert units into common elements; or to withdraw real estate from a condominium;

(12) "Disabled" means any person who meets the requirements of subdivision (19) of this section relating to a low or moderate income tenant and is totally and permanently disabled or blind and receiving federal Social Security disability benefits, federal supplemental security income benefits, veterans administration benefits, a state blind pension pursuant to sections 209.010 to 209.160, state aid to blind persons pursuant to section 209.240, or state supplemental payments pursuant to section 208.030;

(13) "Dispose" or "disposition" means a voluntary transfer to a purchaser of any legal or equitable interest in a unit, but does not include the transfer or release of a security interest;

(14) "Executive board" means the body, regardless of name, designated in the declaration to act on behalf of the association;

(15) "Identifying number" means a symbol or address which identifies only one unit in a condominium;

(16) "Leasehold condominium" means a condominium in which all or a portion of the real estate is subject to a lease, the expiration or termination of which will terminate the condominium or reduce its size;

(17) "Limited common element" means a portion of the common elements allocated by the declaration or by operation of subdivision (2) or (4) of section 448.2-102 for the exclusive use of one or more but fewer than all of the units;

(18) "Low or moderate income elderly tenant" means any person who has reached the age of sixty-eight or over and whose annual net income is less than eighty percent of the median income of the area as set forth in regulations promulgated from time to time by the federal department of Housing and Urban Development pursuant to section eight of the housing act of 1937 as amended, and who occupies a conversion building;

(19) "Low or moderate income tenant" means any person whose annual net income is less than eighty percent of the median income for the area as set forth in regulations promulgated from time to time by the federal department of Housing and Urban Development pursuant to section eight of the housing act of 1937 as amended, and who occupies a conversion building;

(20) "Master association" means an organization described in section 448.2-120, whether or not it is also an association described in section 448.3-101;

(21) "Person" means a natural person, corporation, business trust, estate, trust, partnership, association, joint venture, government, governmental subdivision or agency, or other legal or commercial entity; provided, however, that in the case of a land trust, "person" means the beneficiary of the trust rather than the trust or the trustee;

(22) "Plan" means a drawing prepared by a registered architect or engineer which contains the information required by the provisions of subsection 4 of section 448.2-109;

(23) "Plat" means a drawing prepared by a registered land surveyor which contains the information required by the provisions of subsection 2 of section 448.2-109;

(24) "Purchaser" means any person, other than a declarant or a person in the business of selling real estate for his own account, who by means of a voluntary transfer acquires a legal or equitable interest in a unit, other than (a) a leasehold interest, including renewal options, of less than twenty years, or (b) as security for an obligation;

(25) "Real estate" means any leasehold or other estate or interest in, over, or under land, including structures, fixtures, and other improvements and interests which by custom, usage, or law pass with a conveyance of land though not described in the contract of sale or instrument of conveyance. "Real estate" includes parcels with or without upper or lower boundaries, and spaces which may be filled with air or water;

(26) "Residential purposes" means use for dwelling or recreational purposes, or both;

(27) "Special declarant rights" means rights reserved for the benefit of a declarant to complete improvements indicated on plats and plans filed with the declaration; to exercise any development right; to maintain sales offices, management offices, signs advertising the condominium, and models; to use easements through the common elements for the purpose of making improvements within the condominium or within real estate which may be added to the condominium; to make the condominium part of a larger condominium or a planned community; to make the condominium subject to a master association; or to appoint or remove any officer of the association or any master association, or any executive board member during any period of declarant control;

(28) "Time-share" means a right to occupy a unit or any of several units during five or more separated time periods over a period of at least five years, including renewal options, whether or not coupled with an estate or interest in a condominium or a specified portion thereof;

(29) "Unit" means a physical portion of the condominium designated for separate ownership or occupancy, the boundaries of which are described pursuant to subdivision (5) of subsection 1 of section 448.2-105;

(30) "Unit owner" means a declarant or other person who owns a unit, or a lessee of a unit in a leasehold condominium whose lease expires simultaneously with any lease the expiration or termination of which will remove the unit from the condominium, but does not include a person having an interest in a unit solely as security for an obligation.

(L. 1983 H.B. 177)



Section 448.1-104 Variation by agreement.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.1-104. Variation by agreement. — Except as expressly provided in sections 448.1-101 to 448.4-120, no provision of sections 448.1-101 to 448.4-120 may be varied by agreement, and no rights conferred by sections 448.1-101 to 448.4-120 may be waived. No declarant may act under a power of attorney, nor use any other device, to evade the limitations or prohibitions of sections 448.1-101 to 448.4-120 or the declaration.

(L. 1983 H.B. 177)



Section 448.1-105 Separate titles and taxation.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.1-105. Separate titles and taxation. — 1. If there is any unit owner other than a declarant, each unit which has been created, together with its interest in the common elements, constitutes for all purposes a separate parcel of real estate.

2. If there is any unit owner other than a declarant, each unit shall be separately taxed and assessed, and no separate tax or assessment may be rendered against any common elements for which a declarant has reserved no development rights.

3. Any portion of the common elements for which the declarant has reserved any development right shall be separately taxed and assessed against the declarant, and the declarant alone is liable for payment of those taxes.

4. If there is no unit owner other than a declarant, the real estate comprising the condominium may be taxed and assessed in any manner provided by law.

(L. 1983 H.B. 177)



Section 448.1-106 Applicability of local ordinances, regulations, and building codes.

Effective 28 Aug 1993

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.1-106. Applicability of local ordinances, regulations, and building codes. — 1. Except as provided in subsection 2 of this section, no zoning, subdivision, building code, or other real estate use law, ordinance, or regulation may prohibit the condominium form of ownership or impose any requirement upon a condominium which it would not impose upon a physically identical development under a different form of ownership. Otherwise, no provision of sections 448.1-101 to 448.4-120 invalidates or modifies any provision of any zoning, subdivision, building code, or other real estate use law, ordinance, or regulation.

2. Subsection 1 of this section shall not apply to any ordinance, rule, regulation, charter provision, or contract provision relating to the financing of housing construction, rehabilitation, or purchases provided by or through a housing finance program established and operated pursuant to state or federal law by a state or local agency or local unit of government or to any ordinance which has as its purpose the application or enforcement of minimum housing standards.

3. For purposes of providing marketable title, a statement in the declaration showing that the condominium is not subject to an ordinance or showing that any conditions required under an ordinance have been complied with shall be prima facie evidence that the condominium was not created in violation of such ordinance.

4. A violation of an ordinance adopted pursuant to the provisions of subsection 2 of this section shall not affect the validity of a condominium. This subsection shall not be construed to in any way limit the power of a county or municipality to enforce the provisions of an ordinance adopted pursuant to subsection 2 of this section.

(L. 1983 H.B. 177, A.L. 1993 H.B. 689)



Section 448.1-107 Eminent domain.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.1-107. Eminent domain. — 1. If a unit is acquired by eminent domain, or if part of a unit is acquired by eminent domain leaving the unit owner with a remnant which may not practically or lawfully be used for any purpose permitted by the declaration, the award shall compensate the unit owner for his unit and its interest in the common elements, whether or not any common elements are acquired. Upon acquisition, unless the decree otherwise provides, that unit's allocated interests are automatically reallocated to the remaining units in proportion to the respective allocated interests of those units before the taking, and the association shall promptly prepare, execute, and record an amendment to the declaration reflecting the reallocations. Any remnant of a unit remaining after part of a unit is taken under this subsection is thereafter a common element.

2. Except as provided in subsection 1 of this section, if part of a unit is acquired by eminent domain, the award shall compensate the unit owner for the reduction in value of the unit and its interest in the common elements, whether or not any common elements are acquired. Upon acquisition, unless the decree otherwise provides, (1) that unit's allocated interests are reduced in proportion to the reduction in the size of the unit, or on any other basis specified in the declaration, and (2) the portion of the allocated interests divested from the partially acquired unit are automatically reallocated to that unit and the remaining units in proportion to the respective allocated interests of those units before the taking, with the partially acquired unit participating in the reallocation on the basis of its reduced allocated interests.

3. If part of the common elements is acquired by eminent domain, the portion of the award attributable to the common elements taken shall be paid to the association. Unless the declaration provides otherwise, any portion of the award attributable to the acquisition of a limited common element shall be equally divided among the owners of the units to which that limited common element was allocated at the time of acquisition.

4. The court decree shall be recorded in every county in which any portion of the condominium is located.

(L. 1983 H.B. 177)



Section 448.1-108 Supplemental general principles of law applicable.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.1-108. Supplemental general principles of law applicable. — The principles of law and equity, including the law of corporations and unincorporated associations, the law of real property and the law relative to capacity to contract, principal and agent, eminent domain, estoppel, fraud, misrepresentation, duress, coercion, mistake, receivership, substantial performance, or other validating or invalidating cause supplement the provisions of sections 448.1-101 to 448.4-120, except to the extent inconsistent with sections 448.1-101 to 448.4-120.

(L. 1983 H.B. 177)



Section 448.1-109 Construction against implicit repeal.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.1-109. Construction against implicit repeal. — Sections 448.1-101 to 448.4-120 being a general act intended as a unified coverage of its subject matter, no provisions shall be construed to be impliedly repealed by subsequent legislation if that construction can reasonably be avoided.

(L. 1983 H.B. 177)



Section 448.1-110 Uniformity of application and construction.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.1-110. Uniformity of application and construction. — Sections 448.1-101 to 448.4-120 shall be applied and construed so as to effectuate their general purpose to make uniform the law with respect to the subject of sections 448.1-101 to 448.4-120 among states enacting it.

(L. 1983 H.B. 177)



Section 448.1-111 Severability.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.1-111. Severability. — If any provision of sections 448.1-101 to 448.4-120 or the application thereof to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of sections 448.1-101 to 448.4-120 which can be given effect without the invalid provisions or application, and to this end the provisions of sections 448.1-101 to 448.4-120 are severable.

(L. 1983 H.B. 177)



Section 448.1-112 Unconscionable agreement or term of contract.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.1-112. Unconscionable agreement or term of contract. — 1. The court, upon finding as a matter of law that a contract or contract clause was unconscionable at the time the contract was made, may refuse to enforce the contract, enforce the remainder of the contract without the unconscionable clause, or limit the application of any unconscionable clause in order to avoid an unconscionable result.

2. Whenever it is claimed, or appears to the court, that a contract or any contract clause is or may be unconscionable, the parties, in order to aid the court in making the determination, shall be afforded a reasonable opportunity to present evidence as to:

(1) The commercial setting of the negotiations;

(2) Whether a party has knowingly taken advantage of the inability of the other party to reasonably protect his interests by reason of physical or mental infirmity, illiteracy, or inability to understand the language of the agreement or similar factors;

(3) The effect and purpose of the contract or clause; and

(4) If a sale, any gross disparity, at the time of contracting, between the amount charged for the real estate and the value of the real estate measured by the price at which similar real estate was readily obtainable in similar transactions, but a disparity between the contract price and the value of the real estate measured by the price at which similar real estate was readily obtainable in similar transactions does not, of itself, render the contract unconscionable.

(L. 1983 H.B. 177)



Section 448.1-113 Obligation of good faith.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.1-113. Obligation of good faith. — Every contract or duty governed by sections 448.1-101 to 448.4-120 imposes an obligation of good faith in its performance or enforcement.

(L. 1983 H.B. 177)



Section 448.1-114 Remedies to be liberally administered.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.1-114. Remedies to be liberally administered. — 1. The remedies provided by sections 448.1-101 to 448.4-120 shall be liberally administered to the end that the aggrieved party is put in as good a position as if the other party had fully performed. However, consequential, special, or punitive damages may not be awarded except as specifically provided in sections 448.1-101 to 448.4-120 or by other rule of law.

2. Any right or obligation declared by sections 448.1-101 to 448.4-120 is enforceable by judicial proceeding.

(L. 1983 H.B. 177)



Section 448.2-101 Creation of condominium.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.2-101. Creation of condominium. — 1. A condominium shall be created pursuant to sections 448.1-101 to 448.4-120 only by recording a declaration executed in the same manner as a deed. The declaration shall be recorded in every county in which any portion of the condominium is located, and shall be indexed in the name of the condominium and each person executing the declaration.

2. No declaration or amendment to a declaration adding units to a condominium shall be recorded unless all structural components and mechanical systems of all buildings containing or comprising any units thereby created are substantially completed in accordance with the plans, as evidenced by a recorded certificate of completion executed by a registered and licensed engineer or architect.

(L. 1983 H.B. 177)



Section 448.2-102 Unit boundaries.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.2-102. Unit boundaries. — Except as provided by the declaration:

(1) If walls, floors, or ceilings are designated as boundaries of a unit, all lath, furring, wallboard, plasterboard, plaster, paneling, tiles, wallpaper, paint, finished flooring, and any other materials constituting any part of the finished surfaces thereof are a part of the unit, and all other portions of the walls, floors, or ceilings are a part of the common elements;

(2) If any chute, flue, duct, wire, conduit, bearing wall, bearing column, or any other fixture lies partially within and partially outside the designated boundaries of a unit, any portion thereof serving only that unit is a limited common element allocated solely to that unit, and any portion thereof serving more than one unit or any portion of the common elements is a part of the common elements;

(3) Subject to the provisions of subdivision (2) of this section, all spaces, interior partitions, and other fixtures and improvements within the boundaries of a unit are a part of the unit;

(4) Any shutters, awnings, window boxes, doorsteps, stoops, porches, balconies, patios, and all exterior doors and windows or other fixtures designed to serve a single unit, but located outside the unit's boundaries, are limited common elements allocated exclusively to that unit.

(L. 1983 H.B. 177)



Section 448.2-103 Construction and validity of declaration and bylaws.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.2-103. Construction and validity of declaration and bylaws. — 1. All provisions of the declaration and bylaws are severable.

2. The rule against perpetuities shall not be applied to defeat any provision of the declaration, bylaws, or rules and regulations adopted pursuant to subdivision (1) of subsection 1 of section 448.3-102.

3. In the event of a conflict between the provisions of the declaration and the bylaws, the declaration prevails except to the extent the declaration is inconsistent with sections 448.1-101 to 448.4-120.

4. Title to a unit and common elements is not rendered unmarketable or otherwise affected by reason of an insubstantial failure of the declaration to comply with sections 448.1-101 to 448.4-120. Whether or not a substantial failure impairs marketability shall not be affected by sections 448.1-101 to 448.4-120.

(L. 1983 H.B. 177)



Section 448.2-104 Description of units.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.2-104. Description of units. — A description of a unit which sets forth the name of the condominium, the recording data for the declaration, the county in which the condominium is located, and the identifying number of the unit, is a sufficient legal description of that unit and all rights, obligations, and interests appurtenant to that unit which were created by the declaration or bylaws.

(L. 1983 H.B. 177)



Section 448.2-105 Contents of declaration.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.2-105. Contents of declaration. — 1. The declaration for a condominium shall contain:

(1) The name of the condominium, which shall include the word "condominium" or be followed by the words "a condominium", and the association;

(2) The name of every county in which any part of the condominium is situated;

(3) A legally sufficient description of the real estate included in the condominium;

(4) A statement of the maximum number of units which the declarant reserves the right to create;

(5) A description of the boundaries of each unit created by the declaration, including each unit's identifying number;

(6) A description of any limited common elements, other than those specified in subdivisions (2) and (4) of section 448.2-102, as provided in section 448.2-109;

(7) A description of any real estate, except real estate subject to development rights, which may be allocated subsequently as limited common elements, other than limited common elements specified in subdivisions (2) and (4) of section 448.2-102, together with a statement that they may be so allocated;

(8) A description of any development rights and other special declarant rights reserved by the declarant, together with a legally sufficient description of the real estate to which each of those rights applies, and a time limit within which each of those rights shall be exercised;

(9) If any development right may be exercised with respect to different parcels of real estate at different times, a statement to that effect, together with (a) either a statement fixing the boundaries of those portions and regulating the order in which those portions may be subjected to the exercise of each development right, or a statement that no assurances are made in those regards, and (b) a statement as to whether, if any development right is exercised in any portion of the real estate subject to that development right, that development right shall be exercised in all or in any other portion of the remainder of that real estate;

(10) Any other conditions or limitations under which the rights described in subdivision (8) of this section may be exercised or will lapse;

(11) An allocation to each unit of the allocated interests in the manner described in section 448.2-107;

(12) Any restrictions on use, occupancy, and alienation of the units;

(13) The recording data for recorded easements and licenses appurtenant to or included in the condominium or to which any portion of the condominium is or may become subject by virtue of a reservation in the declaration; and

(14) All matters required by sections 448.2-106, 448.2-107, 448.2-108, 448.2-109, 448.2-115, and 448.2-116 and subsection 4 of section 448.3-103.

2. The declaration may contain any other matters the declarant deems appropriate.

(L. 1983 H.B. 177)



Section 448.2-106 Leasehold condominiums.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.2-106. Leasehold condominiums. — 1. Any lease, the expiration or termination of which may terminate the condominium or reduce its size, shall be recorded. Every lessor of such leases shall sign the declaration, and the declaration shall state:

(1) The recording data for the lease;

(2) The date on which the lease is scheduled to expire;

(3) A legally sufficient description of the real estate subject to the lease;

(4) Any right of the unit owners to redeem the reversion and the manner whereby those rights may be exercised, or a statement that they do not have those rights;

(5) Any right of the unit owners to remove any improvements within a reasonable time after the expiration or termination of the lease, or a statement that they do not have those rights; and

(6) Any rights of the unit owners to renew the lease and the conditions of any renewal, or a statement that they do not have those rights.

2. After the declaration for a leasehold condominium is recorded, neither the lessor nor his successor in interest shall terminate the leasehold interest of a unit owner who makes timely payment of his share of the rent and otherwise complies with all covenants which, if violated, would entitle the lessor to terminate the lease. A unit owner's leasehold interest is not affected by failure of any other person to pay rent or fulfill any other covenant.

3. Acquisition of the leasehold interest of any unit owner by the owner of the reversion or remainder does not merge the leasehold and fee simple interests unless the leasehold interests of all unit owners subject to that reversion or remainder are acquired.

4. If the expiration or termination of a lease decreases the number of units in a condominium, the allocated interests shall be reallocated in accordance with subsection 1 of section 448.1-107 as though those units had been taken by eminent domain. Reallocations shall be confirmed by an amendment to the declaration prepared, executed, and recorded by the association.

(L. 1983 H.B. 177)



Section 448.2-107 Allocation of common element interests, votes, and common expense liabilities.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.2-107. Allocation of common element interests, votes, and common expense liabilities. — 1. The declaration shall allocate a fraction or percentage of undivided interests in the common elements and in the common expenses of the association, and a portion of the votes in the association, to each unit and state the formulas used to establish those allocations. Such allocations may not discriminate in favor of units owned by the declarant.

2. If units may be added to or withdrawn from the condominium, the declaration shall state the formulas to be used to reallocate the allocated interests among all units included in the condominium after the addition or withdrawal.

3. The declaration may provide: (1) that different allocations of votes shall be made to the units on particular matters specified in the declaration; (2) for cumulative voting only for the purpose of electing members of the executive board; and (3) for class voting on specified issues affecting the class if necessary to protect valid interests of the class. A declarant may not utilize cumulative or class voting for the purpose of evading any limitation imposed on declarants by sections 448.1-101 to 448.4-120, nor may units constitute a class because they are owned by a declarant.

4. Except for minor variations due to rounding, the sum of the undivided interests in the common elements and common expense liabilities allocated at any time to all the units shall each equal one if stated as fractions or one hundred percent if stated as percentages. In the event of discrepancy between an allocated interest and the result derived from application of the pertinent formulas, the allocated interest prevails.

5. The common elements are not subject to partition, and any purported conveyance, encumbrance, judicial sale, or other voluntary or involuntary transfer of an undivided interest in the common elements made without the unit to which that interest is allocated, is void.

(L. 1983 H.B. 177)



Section 448.2-108 Limited common elements.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.2-108. Limited common elements. — 1. Except for the limited common elements described in subdivisions (2) and (4) of section 448.2-102, the declaration shall specify to which unit or units each limited common element is allocated. That allocation may not be altered without the consent of the unit owners whose units are affected.

2. Except as the declaration otherwise provides, a limited common element may be reallocated by an amendment to the declaration executed by the unit owners between or among whose units the reallocation is made. The persons executing the amendment shall provide a copy thereof to the association, which shall record such copy. The amendment shall be recorded in the names of the parties and the condominium.

3. No common element not previously allocated as a limited common element may be so allocated except pursuant to provisions in the declaration made in accordance with subdivision (7) of section 448.2-105. The allocations shall be made by amendments to the declaration.

(L. 1983 H.B. 177)



Section 448.2-109 Plats and plans.

Effective 28 Aug 1988

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.2-109. Plats and plans. — 1. Plats and plans are a part of the declaration. Separate plans are not required by sections 448.1-101 to 448.4-120 if all the information required by this section is contained in the plat. Each plat and plan shall be clear and legible and contain a certification that the plat or plan contains all information required by this section. All surveys and plats required by this section shall be made in compliance with the minimum standards for property boundary surveys as established by rule of the department of natural resources.

2. Each plat shall show:

(1) The name and a survey or general schematic map of the entire condominium;

(2) The location and dimensions of all real estate not subject to development rights, or subject only to the development right to withdraw, and the location and dimensions of all existing improvements within that real estate;

(3) A legally sufficient description of any real estate subject to development rights, labeled to identify the rights applicable to each parcel;

(4) The extent of any encroachments by or upon any portion of the condominium;

(5) To the extent feasible, a legally sufficient description of all easements serving or burdening any portion of the condominium;

(6) The location and dimensions of any vertical unit boundaries not shown or projected on plans recorded pursuant to subsection 4 of this section and that unit's identifying number;

(7) The location with reference to an established datum of any horizontal unit boundaries not shown or projected on plans recorded pursuant to subsection 4 of this section and that unit's identifying number;

(8) A legally sufficient description of any real estate in which the unit owners will own only an estate for years, labeled as "leasehold real estate";

(9) The distance between noncontiguous parcels of real estate comprising the condominium;

(10) The location and dimensions of limited common elements, including porches, balconies and patios, other than parking spaces and the other limited common elements described in subdivisions (2) and (4) of section 448.2-102;

(11) In the case of real estate not subject to development rights, all other matters customarily shown on land surveys.

3. A plat may also show the intended location and dimensions of any contemplated improvement to be constructed anywhere within the condominium. Any contemplated improvement shown must be labeled either "SHALL BE BUILT" or "NEED NOT BE BUILT".

4. To the extent not shown or projected on the plats plans of the units shall show or project:

(1) The location and dimensions of the vertical boundaries of each unit, and each unit's identifying number;

(2) Any horizontal unit boundaries, with reference to established datum, and each unit's identifying number; and

(3) To the extent not shown or projected on the plats, any units in which the declarant has reserved the right to create additional units or common elements, identified appropriately.

5. Unless the declaration provides otherwise, the horizontal boundaries of part of a unit located outside of a building have the same elevation as the horizontal boundaries of the inside part, and need not be depicted on the plats and plans.

6. Upon exercising any development right, the declarant shall record either new plats and plans necessary to conform to the requirements of subsections 1, 2, and 4 of this section, or new certifications of plats and plans previously recorded if those plats and plans otherwise conform to the requirements of subsections 1, 2, and 4.

7. Any certification of a plat required by this section shall be made by a registered and licensed surveyor, and any certification of a plan required by subsection 2 of section 448.2-101 shall be made by an architect or engineer.

8. A plat shall be amended to show alterations to the boundaries of any unit, common element, or, pursuant to subdivision (10) of subsection 2 of this section, limited common element.

(L. 1983 H.B. 177, A.L. 1988 H.B. 1184)



Section 448.2-110 Exercise of development rights.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.2-110. Exercise of development rights. — 1. To exercise any development right reserved under subdivision (1) of section 448.2-105, the declarant shall prepare, execute, and record an amendment to the declaration and comply with section 448.2-109. The declarant is the unit owner of any units thereby created. The amendment to the declaration shall assign an identifying number to each new unit created, and, except in the case of subdivision or conversion of units described in subsection 2 of this section, reallocate the allocated interests among all units. The amendment shall describe any common elements or limited common elements thereby created, and, in the case of limited common elements, designate the unit to which each is allocated to the extent required by section 448.2-108.

2. Development rights may be reserved within any real estate added to the condominium if the amendment adding that real estate includes all matters required by section 448.2-105 or section 448.2-106, as the case may be, and the plats and plans include all matters required by subsection 2 of section 448.2-109. This provision does not extend the time limit on the exercise of development rights imposed by the declaration pursuant to subsection 1 of section 448.2-105.

3. When a declarant exercises a development right to subdivide or convert a unit previously created into additional units, common elements, or both:

(1) If the declarant converts the unit entirely to common elements, the amendment to the declaration shall reallocate all the allocated interests of that unit among the other units as if that unit had been taken by eminent domain.

(2) If the declarant subdivides the unit into two or more units, whether or not any part of the unit is converted into common elements, the amendment to the declaration shall reallocate all the allocated interests of the unit among the units created by the subdivision in any reasonable manner prescribed by the declarant.

4. If the declaration provides, pursuant to subsection 1 of section 448.2-105, that all or a portion of the real estate is subject to the development right of withdrawal:

(1) If all the real estate is subject to withdrawal, and the declaration does not describe separate portions of real estate subject to that right, none of the real estate may be withdrawn after a unit has been conveyed to a purchaser; and

(2) If a portion or portions are subject to withdrawal, no portion may be withdrawn after a unit in that portion has been conveyed to a purchaser.

(L. 1983 H.B. 177)



Section 448.2-111 Alterations of units.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.2-111. Alterations of units. — Subject to the provisions of the declaration and other provisions of law, a unit owner:

(1) May make any improvements or alterations to his unit that do not impair the structural integrity or mechanical systems or lessen the support of any portion of the condominium;

(2) May not change the appearance of the common elements, or the exterior appearance of a unit or any other portion of the condominium, without permission of the association;

(3) After acquiring an adjoining unit or an adjoining part of an adjoining unit, may remove or alter any intervening partition or create apertures therein, even if the partition in whole or in part is a common element, if those acts do not impair the structural integrity or mechanical systems or lessen the support of any portion of the condominium. Removal of partitions or creation of apertures under this subdivision is not an alteration of boundaries.

(L. 1983 H.B. 177)



Section 448.2-112 Relocation of boundaries between adjoining units.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.2-112. Relocation of boundaries between adjoining units. — 1. Subject to the provisions of the declaration and other provisions of law, the boundaries between adjoining units may be relocated by an amendment to the declaration upon application to the association by the owners of those units. If the owners of the adjoining units have specified a reallocation between their units of their allocated interests, the application shall state the proposed reallocations. Unless the executive board determines, within thirty days, that the reallocations are unreasonable, the association shall prepare an amendment that identifies the units involved, states the reallocations, is executed by those unit owners, contains words of conveyance between them, and, upon recordation, is indexed in the name of the grantor and the grantee.

2. The association shall cause to be prepared and shall record any plats necessary to show the altered boundaries between adjoining units, and their dimensions and identifying numbers.

(L. 1983 H.B. 177)



Section 448.2-113 Subdivision of units.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.2-113. Subdivision of units. — 1. If the declaration expressly so permits, a unit may be subdivided into two or more units. Subject to the provisions of the declaration and other provisions of law, upon application of a unit owner to subdivide a unit, the association shall prepare or cause to be prepared, execute, and record an amendment to the declaration, including the plats, subdividing that unit.

2. The amendment to the declaration shall be executed by the owner of the unit to be subdivided, shall assign an identifying number to each unit created, and shall reallocate the allocated interests formerly allocated to the subdivided unit to the new units in any reasonable manner prescribed by the owner of the subdivided unit.

(L. 1983 H.B. 177)



Section 448.2-114 Monuments as boundaries.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.2-114. Monuments as boundaries. — The existing physical boundaries of a unit or the physical boundaries of a unit reconstructed in substantial accordance with the original plats and plans thereof, become the boundaries of such unit rather than the metes and bounds expressed in the deed or plat or plan, regardless of settling or lateral movement of the building, or minor variance between boundaries shown on the plats or plans or in the deed and those of the building. This section does not relieve a unit owner of liability in case of his willful misconduct, nor relieve a declarant or any other person of liability for failure to adhere to the plats and plans.

(L. 1983 H.B. 177)



Section 448.2-115 Use for sale purposes.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.2-115. Use for sale purposes. — A declarant may maintain sales offices, management offices, and models in units or on common elements in the condominium only if the declaration so provides and specifies the rights of a declarant with regard to the number, size, location, and relocation thereof. Any sales office, management office, or model not designated a unit by the declaration is a common element, and if a declarant ceases to be a unit owner, he ceases to have any rights with regard thereto unless it is removed promptly from the condominium in accordance with a right to remove reserved in the declaration. Subject to any limitations in the declaration, a declarant may maintain signs on the common elements advertising the condominium. The provisions of this section are subject to the provisions of other state laws and to local ordinances.

(L. 1983 H.B. 177)



Section 448.2-116 Easement rights.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.2-116. Easement rights. — Subject to the provisions of the declaration, a declarant has an easement through the common elements as may be reasonably necessary for the purpose of discharging a declarant's obligations or exercising special declarant rights, whether arising under sections 448.1-101 to 448.4-120 or reserved in the declaration.

(L. 1983 H.B. 177)



Section 448.2-117 Amendment of declaration.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.2-117. Amendment of declaration. — 1. Except in cases of amendments that may be executed by a declarant under subsection 6 of section 448.2-109, or section 448.2-110; the association, under section 448.1-107, subsection 4 of section 448.2-106, subsection 3 of section 448.2-108, or subsection 1 of section 448.2-112, or section 448.2-113; or certain unit owners under subsection 2 of section 448.2-108, subsection 1 of section 448.2-112, subsection 2 of section 448.2-113, or subsection 2 of section 448.2-118, and except as limited by subsection 4 of this section, the declaration, including the plats and plans, may be amended only by vote or agreement of unit owners of units to which at least sixty-seven percent of the votes in the association are allocated, or any larger majority the declaration specifies. The declaration may specify a smaller number only if all of the units are restricted exclusively to nonresidential use.

2. No action to challenge the validity of an amendment adopted by the association pursuant to this section may be brought more than one year after the amendment is recorded.

3. Every amendment to the declaration shall be recorded in every county in which any portion of the condominium is located, and is effective only upon recordation. Every amendment shall be indexed in the name of the condominium, the association, and the parties executing the amendment.

4. Except to the extent expressly permitted or required by other provisions of sections 448.1-101 to 448.4-120, no amendment may create or increase special declarant rights, increase the number of units, or change the boundaries of any unit, the allocated interests of a unit, or the uses to which any unit is restricted, in the absence of unanimous consent of the unit owners.

5. Amendments to the declaration required by sections 448.1-101 to 448.4-120 to be recorded by the association shall be prepared, executed, recorded, and certified on behalf of the association by any officer of the association designated for that purpose or, in the absence of designation, by the president of the association.

(L. 1983 H.B. 177)



Section 448.2-118 Termination of a condominium.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.2-118. Termination of a condominium. — 1. Except in the case of a taking of all the units by eminent domain, a condominium may be terminated only by agreement of unit owners of units to which at least eighty percent of the votes in the association are allocated, or any larger percentage the declaration specifies. The declaration may specify a smaller percentage only if all of the units in the condominium are restricted exclusively to nonresidential uses.

2. An agreement to terminate shall be evidenced by the execution of a termination agreement or ratifications thereof, in the same manner as a deed, by the requisite number of unit owners. The termination agreement shall specify a date after which the agreement will be void unless it is recorded before that date. A termination agreement and all ratifications thereof shall be recorded in every county in which a portion of the condominium is situated, and is effective only upon recordation.

3. In the case of a condominium containing only units having horizontal boundaries described in the declaration, a termination agreement may provide that all the common elements and units of the condominium shall be sold following termination. If, pursuant to the agreement, any real estate in the condominium is to be sold following termination, the termination agreement shall set forth the minimum terms of the sale.

4. In the case of a condominium containing any units not having horizontal boundaries described in the declaration, a termination agreement may provide for sale of the common elements, but may not require that the units be sold following termination, unless the declaration as originally recorded provided otherwise or unless all the unit owners consent to the sale.

5. The association, on behalf of the unit owners, may contract for the sale of real estate in the condominium, but the contract is not binding on the unit owners until approved pursuant to subsections 1 and 2 of this section. If any real estate in the condominium is to be sold following termination, title to that real estate, upon termination, vests in the association as trustee for the holders of all interests in the units. Thereafter, the association has all powers necessary and appropriate to effect the sale. Until the sale has been concluded and the proceeds thereof distributed, the association continues in existence with all powers it had before termination. Proceeds of the sale shall be distributed to unit owners and lienholders as their interests may appear, in proportion to the respective interests of unit owners as provided in subsection 8 of this section. Unless otherwise specified in the termination agreement, as long as the association holds title to the real estate, each unit owner and his successors in interest have an exclusive right to occupancy of the portion of the real estate which formerly constituted his unit. During the period of that occupancy, each unit owner and his successors in interest remain liable for all assessments and other obligations imposed on unit owners by sections 448.1-101 to 448.4-120 or the declaration.

6. If the real estate constituting the condominium is not to be sold following termination, title to the common elements and, in a condominium containing only units having horizontal boundaries described in the declaration, title to all the real estate in the condominium vests upon termination in the unit owners as tenants in common in proportion to their respective interests as provided in subsection 8 of this section, and liens on the units shift accordingly. While the tenancy in common exists, each unit owner and his successors in interest have an exclusive right to occupancy of the portion of the real estate which formerly constituted his unit.

7. Following termination of the condominium, the proceeds of any sale of real estate, together with the assets of the association, are held by the association as trustee for unit owners and holders of liens on the units as their interests may appear. Following termination, creditors of the association holding liens on the units, which were recorded prior to termination, may enforce such liens in the same manner as any lienholder. All other creditors of the association shall be treated as if they had perfected liens on the unit immediately prior to termination.

8. The respective interests of unit owners referred to in subsections 3, 4, and 5 of this section are as follows:

(1) Except as provided in subdivision (2) of this subsection, the respective interests of unit owners are the fair market values of their units, limited common elements, and common element interests immediately before the termination, as determined by one or more independent appraisers selected by the association. The decision of the independent appraisers shall be distributed to the unit owners and becomes final unless disapproved within thirty days after distribution by unit owners of units to which twenty-five percent of the votes in the association are allocated. The proportion of any unit owner's interest to that of all unit owners is determined by dividing the fair market value of that unit owner's unit and common element interest by the total fair market values of all the units and common elements;

(2) If any unit or any limited common element is destroyed to the extent that an appraisal of the fair market value thereof prior to destruction cannot be made, the interests of all unit owners are their respective common element interests immediately before the termination.

9. Except as provided in subsection 10 of this section, foreclosure or enforcement of a lien or encumbrance against the entire condominium does not of itself terminate the condominium, and foreclosure or enforcement of a lien or encumbrance against a portion of the condominium, other than withdrawable real estate, does not withdraw that portion from the condominium. Foreclosure or enforcement of a lien or encumbrance against withdrawable real estate does not of itself withdraw that real estate from the condominium.

10. If a lien or encumbrance against a portion of the real estate comprising the condominium has priority over the declaration, and the lien or encumbrance has not been partially released, the parties foreclosing the lien or encumbrance may, upon foreclosure, record an instrument excluding the real estate subject to that lien or encumbrance from the condominium.

(L. 1983 H.B. 177)



Section 448.2-119 Rights of secured lenders.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.2-119. Rights of secured lenders. — The declaration may require that all or a specified number or percentage of the mortgagees or beneficiaries of deeds of trust encumbering the units approve specified actions of the unit owners or the association as a condition to the effectiveness of those actions, but no requirement for approval may operate to (1) deny or delegate control over the general administrative affairs of the association by the unit owners or the executive board, or (2) prevent the association or the executive board from commencing, intervening in, or settling any litigation or proceeding, or receiving and distributing any insurance proceeds except pursuant to section 448.3-113.

(L. 1983 H.B. 177)



Section 448.2-120 Master associations.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.2-120. Master associations. — 1. If the declaration for a condominium provides that any of the powers described in section 448.3-102 are to be exercised by or may be delegated to a profit or not for profit corporation or unincorporated association which exercises those or other powers on behalf of one or more condominiums or for the benefit of the unit owners of one or more condominiums, all provisions of sections 448.1-101 to 448.4-120 applicable to unit owners' associations apply to any such corporation or unincorporated association, except as modified by this section.

2. Unless a master association is acting in the capacity of an association described in section 448.3-101, it may exercise the powers set forth in subdivision (2) of subsection 1 of section 448.3-102 only to the extent expressly permitted in the declarations of condominiums which are part of the master association or expressly described in the delegations of power from such condominiums to the master association.

3. If the declaration of any condominium provides that the executive board may delegate certain powers to a master association, the members of the executive board have no liability for the acts or omissions of the master association with respect to those powers following delegation.

4. The rights and responsibilities of unit owners with respect to the unit owners' association set forth in sections 448.3-103, 448.3-108, 448.3-109, 448.3-110, and 448.3-112 apply in the conduct of the affairs of a master association only to those persons who elect the board of a master association, whether or not such persons are otherwise unit owners within the meaning of sections 448.1-101 to 448.4-120.

5. Notwithstanding the provisions of section 448.3-103 with respect to the election of the executive board of an association, and even if a master association is also an association described in section 448.3-101, the certificate of incorporation or other instrument creating the master association and the declaration of each condominium, the powers of which are assigned by the declaration or delegated to the master association, may provide that the executive board of the master association shall be elected in any of the following ways:

(1) All unit owners of all condominiums subject to the master association may elect all members of that executive board;

(2) All members of the executive boards of all condominiums subject to the master association may elect all members of that executive board;

(3) All unit owners of each condominium subject to the master association may elect specified members of that executive board; or

(4) All members of the executive board of each condominium subject to the master association may elect specified members of that executive board.

(L. 1983 H.B. 177)



Section 448.2-121 Merger or consolidation of condominiums.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.2-121. Merger or consolidation of condominiums. — 1. Any two or more condominiums may, by agreement of the unit owners as provided in subsection 2 of this section, be merged or consolidated into a single condominium. In the event of a merger or consolidation, unless the agreement otherwise provides, the resultant condominium shall be, for all purposes, the legal successor of all of the preexisting condominiums and the operations and activities of all associations of the preexisting condominiums shall be merged or consolidated into a single association which shall hold all powers, rights, obligations, assets, and liabilities of all preexisting associations.

2. An agreement of two or more condominiums to merge or consolidate pursuant to subsection 1 of this section shall be evidenced by an agreement prepared, executed, recorded, and certified by the president of the association of each of the preexisting condominiums following approval by owners of units to which are allocated the percentage of votes in each condominium required to terminate that condominium. Any such agreement shall be recorded in every county in which a portion of the condominium is located, and is not effective until so recorded.

3. Every merger or consolidation agreement shall provide for the reallocation of the allocated interests in the new association among the units of the resultant condominium either (1) by stating such reallocations or the formulas upon which they are based or (2) by stating the percentage of overall allocated interests of the new condominium which are allocated to all of the units comprising each of the preexisting condominiums, and providing that the portion of such percentages allocated to each unit formerly comprising a part of such preexisting condominium shall be equal to the percentages of allocated interests allocated to such unit by the declaration of the preexisting condominium.

(L. 1983 H.B. 177)



Section 448.3-101 Organization of unit owners' association.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.3-101. Organization of unit owners' association. — A unit owners' association shall be organized no later than the date the first unit in the condominium is conveyed. The membership of the association at all times shall consist exclusively of all the unit owners or, following termination of the condominium, of all former unit owners entitled to distributions of proceeds under section 448.2-118, or their heirs, successors, or assigns. The association shall be organized as a profit or not for profit corporation or as an unincorporated association.

(L. 1983 H.B. 177)



Section 448.3-102 Powers of unit owners' association.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.3-102. Powers of unit owners' association. — 1. Subject to the provisions of the declaration, the association, even if unincorporated, may:

(1) Adopt and amend bylaws and rules and regulations;

(2) Adopt and amend budgets for revenues, expenditures, and reserves and collect assessments for common expenses from unit owners;

(3) Hire and terminate managing agents and other employees, agents, and independent contractors;

(4) Institute, defend, or intervene in litigation or administrative proceedings in its own name on behalf of itself or two or more unit owners on matters affecting the condominium;

(5) Make contracts and incur liabilities;

(6) Regulate the use, maintenance, repair, replacement, and modification of common elements;

(7) Cause additional improvements to be made as a part of the common elements;

(8) Acquire, hold, encumber, and convey in its own name any right, title, or interest to real or personal property; provided, that common elements may be conveyed or subjected to a security interest only pursuant to section 448.3-112;

(9) Grant easements, leases, licenses, and concessions through or over the common elements;

(10) Impose and receive any payments, fees, or charges for the use, rental, or operation of the common elements other than limited common elements described in subdivisions (2) and (4) of section 448.2-102 and services provided to unit owners;

(11) Impose charges for late payment of assessments and, after notice and an opportunity to be heard, levy reasonable fines for violations of the declaration, bylaws, and rules and regulations of the association;

(12) Impose reasonable charges for the preparation and recordation of amendments to the declaration, resale certificates required by section 448.4-109, or statements of unpaid assessments;

(13) Provide for the indemnification of its officers and executive board and maintain directors' and officers' liability insurance;

(14) Assign its rights to future income, including the right to receive common expense assessments, but only to the extent expressly provided in the declaration;

(15) Exercise any other powers conferred by the declaration or bylaws;

(16) Exercise all other powers that may be exercised in this state by legal entities of the same type as the association; and

(17) Exercise any other powers necessary and proper for the governance and operation of the association.

2. Notwithstanding the provisions of subsection 1 of this section, the declaration may not impose limitations on the power of the association to deal with the declarant that are more restrictive than the limitations imposed on the power of the association to deal with other persons.

(L. 1983 H.B. 177)



Section 448.3-103 Executive board members and officers.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.3-103. Executive board members and officers. — 1. Except as provided in the declaration, the bylaws, subsection 2 of this section, or other provisions of sections 448.1-101 to 448.4-120, the executive board may act in all instances on behalf of the association. In the performance of their duties, the officers and members of the executive board are required to exercise (1) if appointed by the declarant, the care required of fiduciaries of the unit owners, and (2) if elected by the unit owners, ordinary and reasonable care.

2. The executive board may not act on behalf of the association to amend the declaration, to terminate the condominium, or to elect members of the executive board or determine the qualifications, powers and duties, or terms of office of executive board members, but the executive board may fill vacancies in its membership for the unexpired portion of any term.

3. Within thirty days after adoption of any proposed budget for the condominium, the executive board shall provide a summary of the budget to all the unit owners, and shall set a date for a meeting of the unit owners to consider ratification of the budget, which date shall be not less than fourteen nor more than thirty days after mailing of the summary. Unless at that meeting a majority of all the unit owners, or any larger vote specified in the declaration, reject the budget, the budget is ratified, whether or not a quorum is present. In the event the proposed budget is rejected, the periodic budget last ratified by the unit owners shall be continued until such time as the unit owners ratify a subsequent budget proposed by the executive board.

4. Subject to subsection 5, the declaration may provide for a period of declarant control of the association, during which period a declarant, or person designated by him, may appoint and remove the officers and members of the executive board. Regardless of the period provided in the declaration, a period of declarant control terminates no later than the earlier of (1) sixty days after conveyance of seventy-five percent of the units which may be created to unit owners other than a declarant; (2) two years after all declarants have ceased to offer units for sale in the ordinary course of business; or (3) two years after any development right to add new units was last exercised. A declarant may voluntarily surrender the right to appoint and remove officers and members of the executive board before termination of that period, but in that event he may require, for the duration of the period of declarant control, that specified actions of the association or executive board, as described in a recorded instrument executed by the declarant, be approved by the declarant before they become effective.

5. Not later than sixty days after conveyance of twenty-five percent of the units which may be created to unit owners other than a declarant, at least one member and not less than twenty-five percent of the members of the executive board shall be elected by unit owners other than the declarant. Not later than sixty days after conveyance of fifty percent of the units which may be created to unit owners other than a declarant, not less than thirty-three and one-third percent of the members of the executive board shall be elected by unit owners other than the declarant.

6. Not later than the termination of any period of declarant control, the unit owners shall elect an executive board of at least three members, at least a majority of whom shall be unit owners. The executive board shall elect the officers. The executive board members and officers shall take office upon election.

7. Notwithstanding any provision of the declaration or bylaws to the contrary, the unit owners, by a two-thirds majority vote of all persons present and entitled to vote at any meeting of the unit owners at which a quorum is present, may remove any member of the executive board.

(L. 1983 H.B. 177)



Section 448.3-104 Transfer of special declarant rights.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.3-104. Transfer of special declarant rights. — 1. No special declarant rights created or reserved under sections 448.1-101 to 448.4-120 may be transferred except by an instrument evidencing the transfer recorded in every county in which any portion of the condominium is located. The instrument is not effective unless executed by the transferee.

2. Upon transfer of any special declarant right, the liability of a transferor declarant is as follows:

(1) A transferor is not relieved of any obligation or liability arising before the transfer and remains liable for warranty obligations imposed upon him by sections 448.1-101 to 448.4-120. Lack of privity does not deprive any unit owner of standing to bring an action to enforce any obligation of the transferor;

(2) If the successor to any special declarant right is an affiliate of a declarant, the transferor is jointly and severally liable with the successor for any obligation or liability of the successor which relates to the condominium;

(3) If a transferor retains any special declarant right, but transfers other special declarant rights to a successor who is not an affiliate of the declarant, the transferor is also liable for any obligations and liabilities relating to the retained special declarant rights, imposed on a declarant by sections 448.1-101 to 448.4-120 or by the declaration arising after the transfer;

(4) A transferor has no liability for any act or omission or any breach of a contractual or warranty obligation arising from the exercise of a special declarant right by a successor declarant who is not an affiliate of the transferor.

3. Unless otherwise provided in a mortgage instrument or deed of trust, in case of foreclosure of a mortgage, tax sale, judicial sale, sale by a trustee under a deed of trust, or sale under the federal Bankruptcy Code or receivership proceedings, of any units owned by a declarant, or real estate in a condominium subject to development rights, a person acquiring title to all the real estate being foreclosed or sold, but only upon his request, succeeds to all special declarant rights related to that real estate which are held by that declarant, or only to any rights reserved in the declaration pursuant to section 448.2-115 and held by that declarant to maintain models, sales offices, and signs. The judgment or instrument conveying title shall provide for transfer of only the special declarant rights requested.

4. Upon foreclosure, tax sale, judicial sale, sale by a trustee under a deed of trust, or sale under the federal Bankruptcy Code or receivership proceedings, of all units and other real estate in a condominium owned by a declarant:

(1) The declarant ceases to have any special declarant rights; and

(2) The period of declarant control terminates unless the judgment or instrument conveying title provides for transfer of all special declarant rights held by that declarant to a successor declarant.

5. The liabilities and obligations of persons who succeed to special declarant rights are as follows:

(1) A successor to any special declarant right who is an affiliate of a declarant is subject to all obligations and liabilities imposed on the transferor by sections 448.1-101 to 448.4-120 or by the declaration;

(2) A successor to any special declarant right, other than a successor described in subdivision (3) or (4) of this subsection, who is not an affiliate of a declarant, is subject to all obligations and liabilities imposed by sections 448.1-101 to 448.4-120 or the declaration:

(a) On a declarant which relate to his exercise or nonexercise of special declarant rights; or

(b) On his transferor, other than:

a. Misrepresentations by any prior declarant;

b. Warranty obligations on improvements made by any previous declarant, or made before the condominium was created;

c. Breach of any fiduciary obligation by any previous declarant or his appointees to the executive board; or

d. Any liability or obligation imposed on the transferor as a result of the transferor's acts or omissions after the transfer;

(3) A successor to only a right reserved in the declaration to maintain models, sales offices, and signs, if he is not an affiliate of a declarant, may not exercise any other special declarant right, and is not subject to any liability or obligation as a declarant, except the obligation to provide an original sale certificate, and any liability arising as a result thereof;

(4) A successor to all special declarant rights held by his transferor who is not an affiliate of that declarant and who succeeded to those rights pursuant to a deed in lieu of foreclosure or a judgment or instrument conveying title to units under subsection 3, may declare his intention in a recorded instrument to hold those rights solely for transfer to another person. Thereafter, until transferring all special declarant rights to any person acquiring title to any unit owned by the successor, or until recording an instrument permitting exercise of all those rights, that successor may not exercise any of those rights other than any right held by his transferor to control the executive board in accordance with the provisions of subsection 4 of section 448.3-103 for the duration of any period of declarant control, and any attempted exercise of those rights is void. So long as a successor declarant may not exercise special declarant rights under this subsection, he is not subject to any liability or obligation as a declarant other than liability for his acts and omissions under subsection 4 of section 448.3-103.

6. Nothing in this section subjects any successor to a special declarant right to any claims against or other obligations of a transferor declarant, other than claims and obligations arising under sections 448.1-101 to 448.4-120 or the declaration.

(L. 1983 H.B. 177)



Section 448.3-105 Termination of contracts and leases of declarant.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.3-105. Termination of contracts and leases of declarant. — If entered into before the executive board elected by the unit owners pursuant to subsection 6 of section 448.3-103 takes office, (1) any management contract, employment contract, or lease of recreational or parking areas or facilities, (2) any other contract or lease between the association and a declarant or an affiliate of a declarant, or (3) any contract or lease that is not bona fide or was unconscionable to the unit owners at the time entered into under the circumstances then prevailing, may be terminated without penalty by the association at any time after the executive board elected by the unit owners pursuant to subsection 6 of section 448.3-103 takes office upon not less than ninety days' notice to the other party. This subsection does not apply to any lease the termination of which would terminate the condominium or reduce its size, unless the real estate subject to that lease was included in the condominium for the purpose of avoiding the right of the association to terminate a lease under this section.

(L. 1983 H.B. 177)



Section 448.3-106 Bylaws.

Effective 28 Aug 2001

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.3-106. Bylaws. — 1. The bylaws of the association shall provide for:

(1) The number of members of the executive board and the titles of the officers of the association;

(2) Election by the executive board of a president, treasurer, secretary, and any other officers of the association the bylaws specify;

(3) The qualifications, powers and duties, terms of office, and manner of electing and removing executive board members and officers and filling vacancies;

(4) Which, if any, of its powers the executive board or officers may delegate to other persons or to a managing agent;

(5) Which of its officers may prepare, execute, certify, and record amendments to the declaration on behalf of the association; and

(6) The method of amending the bylaws subject to the following:

(a) Unless the declarant otherwise agrees in writing to permit an amendment to the bylaws in accordance with paragraph (b) of this subdivision, for so long as a declarant is the owner of units representing an aggregate of ten percent or more of the units in which votes in the association are allocated, the bylaws may only be amended with the affirmative vote of at least sixty-seven percent of the unit owners of units to which votes in the association are allocated; and

(b) After the declarant ceases to own ten percent or more of the units to which votes in the association are allocated, the bylaws may only be amended with the affirmative vote of a majority of the unit owners of units to which the votes in the association are allocated.

2. Subject to the provisions of the declaration, the bylaws may provide for any other matters the association deems necessary and appropriate.

(L. 1983 H.B. 177, A.L. 2001 S.B. 178)



Section 448.3-107 Upkeep of condominium.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.3-107. Upkeep of condominium. — 1. Except to the extent provided by the declaration, subsection 2 of this section, or subsection 8 of section 448.3-113, the association is responsible for maintenance, repair, and replacement of the common elements, and each unit owner is responsible for maintenance, repair, and replacement of his unit. Each unit owner shall afford to the association and the other unit owners, and to their agents or employees, access through his unit reasonably necessary for those purposes. If damage is inflicted on the common elements or on any unit through which access is taken, the unit owner responsible for the damage, or the association if it is responsible, is liable for the prompt repair thereof.

2. In addition to the liability which a declarant has under sections 448.1-101 to 448.4-120 as a unit owner, the declarant alone is liable for all expenses in connection with real estate subject to development rights. No other unit owner and no other portion of the condominium is subject to a claim for payment of those expenses. Unless the declaration provides otherwise, any income or proceeds from real estate subject to development rights inures to the declarant.

(L. 1983 H.B. 177)



Section 448.3-108 Meetings.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.3-108. Meetings. — A meeting of the association shall be held at least once each year. Special meetings of the association may be called by the president or by twenty percent, or any lower percentage specified in the bylaws, of either the executive board or the unit owners. Not less than ten nor more than sixty days in advance of any meeting, the secretary or other officer specified in the bylaws shall cause notice to be hand-delivered or sent prepaid by United States mail to the mailing address of each unit or to any other mailing address designated in writing by the unit owner. The notice of any meeting shall state the time and place of the meeting and the items on the agenda, including the general nature of any proposed amendment to the declaration or bylaws, any budget changes, and any proposal to remove a director or officer.

(L. 1983 H.B. 177)



Section 448.3-109 Quorums.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.3-109. Quorums. — 1. Unless the bylaws provide otherwise, a quorum is deemed present throughout any meeting of the association if persons entitled to cast twenty percent of the votes which may be cast for election of the executive board are present in person or by proxy at the beginning of the meeting.

2. Unless the bylaws specify a larger percentage, a quorum is deemed present throughout any meeting of the executive board if persons entitled to cast fifty percent of the votes on that board are present at the beginning of the meeting.

(L. 1983 H.B. 177)



Section 448.3-110 Voting — proxies.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.3-110. Voting — proxies. — 1. If only one of the multiple owners of a unit is present at a meeting of the association, he is entitled to cast all the votes allocated to that unit. If more than one of the multiple owners are present, the votes allocated to that unit may be cast only in accordance with the agreement of a majority in interest of the multiple owners, unless the declaration expressly provides otherwise. There is majority agreement if any one of the multiple owners casts the votes allocated to that unit without protest being made promptly to the person presiding over the meeting by any of the other owners of the unit.

2. Votes allocated to a unit may be cast pursuant to a proxy duly executed by a unit owner. If a unit is owned by more than one person, each owner of the unit may vote or register protest to the casting of votes by the other owners of the unit through a duly executed proxy. No unit owner may revoke a proxy given pursuant to this section except by actual notice of revocation to the person presiding over a meeting of the association. A proxy is void if it is not dated or purports to be revocable without notice. A proxy terminates one year after its date, unless it specifies a shorter term.

3. If the declaration requires that votes on specified matters affecting the condominium be cast by lessees rather than unit owners of leased units: (1) the provisions of subsections 1 and 2 of this section apply to lessees as if they were unit owners; (2) unit owners who have leased their units to other persons may not cast votes on those specified matters; and (3) lessees are entitled to notice of meetings, access to records, and other rights respecting those matters as if they were unit owners. Unit owners shall also be given notice in the manner provided in section 448.3-108 of all meetings at which lessees may be entitled to vote.

4. No votes allocated to a unit owned by the association may be cast.

(L. 1983 H.B. 177)



Section 448.3-111 Tort and contract liability.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.3-111. Tort and contract liability. — Neither the association nor any unit owner except the declarant is liable for that declarant's torts in connection with any part of the condominium which that declarant has the responsibility to maintain. Otherwise, an action alleging a wrong done by the association shall be brought against the association and not against any unit owner. If the wrong occurred during any period of declarant control, and if the association gives the declarant reasonable notice of and an opportunity to defend against the action, the declarant who then controlled the association is liable to the association or to any unit owner: (1) for all tort losses not covered by insurance suffered by the association or that unit owner, and (2) for all costs which the association would not have incurred but for the breach of contract or other wrongful act or omission. In any case where the declarant is liable to the association under this section, the declarant is also liable for all litigation expenses, including reasonable attorney's fees, incurred by the association. Any statute of limitation affecting the association's right of action under this section is tolled until the period of declarant control terminates. A unit owner is not precluded from bringing an action contemplated by this section because he is a unit owner or a member or officer of the association. Liens resulting from judgments against the association are governed by section 448.3-117.

(L. 1983 H.B. 177)



Section 448.3-112 Conveyance or encumbrance of common elements.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.3-112. Conveyance or encumbrance of common elements. — 1. Portions of the common elements may be conveyed or subjected to a security interest by the association if persons entitled to cast at least eighty percent of the votes in the association, including eighty percent of the votes allocated to units not owned by a declarant, or any larger percentage the declaration specifies, agree to that action; provided, that all the owners of units to which any limited common element is allocated shall agree in order to convey that limited common element or subject it to a security interest. The declaration may specify a smaller percentage only if all of the units are restricted exclusively to nonresidential uses. Proceeds of the sale are an asset of the association.

2. An agreement to convey common elements or subject them to a security interest shall be evidenced by the execution of an agreement, or ratifications thereof, in the same manner as a deed, by the requisite number of unit owners. The agreement shall specify a date after which the agreement will be void unless recorded before that date. The agreement and all ratifications thereof shall be recorded in every county in which a portion of the condominium is situated, and is effective only upon recordation.

3. The association, on behalf of the unit owners, may contract to convey common elements, or subject them to a security interest, but the contract is not enforceable against the association until approved pursuant to subsections 1 and 2 of this section. Thereafter, the association has all powers necessary and appropriate to effect the conveyance or encumbrance, including the power to execute deeds or other instruments.

4. Any purported conveyance, encumbrance, judicial sale, or other voluntary or involuntary transfer of common elements, unless made pursuant to this section or pursuant to subsection 2 of section 448.3-117, is void.

5. A conveyance or encumbrance of common elements pursuant to this section does not deprive any unit of its rights of access and support.

6. Unless the declaration otherwise provides, a conveyance or encumbrance of common elements pursuant to this section does not affect preexisting encumbrances.

(L. 1983 H.B. 177)



Section 448.3-113 Insurance.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.3-113. Insurance. — 1. Commencing not later than the time of the first conveyance of a unit to a person other than a declarant, the association shall maintain, to the extent reasonably available:

(1) Property insurance on the common elements, insuring against all risks of direct physical loss commonly insured against or, in the case of a conversion building, against fire and extended coverage perils. The total amount of insurance after application of any deductibles shall be not less than eighty percent of the actual cash value of the insured property at the time the insurance is purchased and at each renewal date, exclusive of land, excavations, foundations, and other items normally excluded from property policies; and

(2) Liability insurance, including medical payments insurance, in an amount determined by the executive board but not less than any amount specified in the declaration, covering all occurrences commonly insured against for death, bodily injury, and property damage arising out of or in connection with the use, ownership, or maintenance of the common elements.

2. In the case of buildings containing units having horizontal boundaries described in the declaration, the insurance maintained under subdivision (1) of subsection 1 of this section, to the extent reasonably available, shall include the units, but need not include improvements and betterments installed by unit owners.

3. If the insurance described in subsections 1 and 2 of this section is not reasonably available, the association shall promptly cause notice of that fact to be hand-delivered or sent prepaid by United States mail to all unit owners. The declaration may require the association to carry any other insurance, and the association in any event may carry any other insurance it deems appropriate to protect the association or the unit owners.

4. Insurance policies carried pursuant to subsection 1 of this section shall provide that:

(1) Each unit owner is an insured person under the policy with respect to liability arising out of his interest in the common elements or membership in the association;

(2) The insurer waives its rights to subrogation under the policy against any unit owner or members of his household;

(3) No act or omission by any unit owner, unless acting within the scope of his authority on behalf of the association, will void the policy or be a condition to recovery under the policy; and

(4) If, at the time of a loss under the policy, there is other insurance in the name of a unit owner covering the same risk covered by the policy, the association's policy provides primary insurance.

5. Any loss covered by the property policy under subdivision (1) of subsection 1 of this section and under subsection 2 of this section shall be adjusted with the association, but the insurance proceeds for that loss shall be payable to any insurance trustee designated for that purpose, or otherwise to the association, and not to any mortgagee or beneficiary under a deed of trust. The insurance trustee or the association shall hold any insurance proceeds in trust for unit owners and lienholders as their interests may appear. Subject to the provisions of subsection 8 of this section, the proceeds shall be disbursed first for the repair or restoration of the damaged property, and unit owners and lienholders are not entitled to receive payment of any portion of the proceeds unless there is a surplus of proceeds after the property has been completely repaired or restored, or the condominium is terminated.

6. An insurance policy issued to the association does not prevent a unit owner from obtaining insurance for his own benefit.

7. An insurer that has issued an insurance policy under this section shall issue certificates or memoranda of insurance to the association and, upon written request, to any unit owner, mortgagee, or beneficiary under a deed of trust. No insurer issuing the policy may cancel or refuse to renew it until thirty days after notice of the proposed cancellation or nonrenewal has been mailed to the association, each unit owner and each mortgagee or beneficiary under a deed of trust to whom a certificate or memorandum of insurance has been issued at their respective last known addresses.

8. Any portion of the condominium for which insurance is required under this section which is damaged or destroyed shall be repaired or replaced promptly by the association unless (1) the condominium is terminated, (2) repair or replacement would be illegal under any state or local health or safety statute or ordinance, or (3) eighty percent of the unit owners, including every owner of a unit or assigned limited common element which will not be rebuilt, vote not to rebuild. The cost of repair or replacement in excess of insurance proceeds and reserves is a common expense. If the entire condominium is not repaired or replaced, (1) the insurance proceeds attributable to the damaged common elements shall be used to restore the damaged area to a condition compatible with the remainder of the condominium, (2) the insurance proceeds attributable to units and limited common elements which are not rebuilt shall be distributed to the owners of those units and the owners of the units to which those limited common elements were allocated, and (3) the remainder of the proceeds shall be distributed to all the unit owners or lienholders, as their interests may appear, in proportion to the common element interests of all units. If the unit owners vote not to rebuild any unit, that unit's allocated interests are automatically reallocated upon the vote as if the unit had been condemned under subsection 1 of section 448.1-107, and the association shall promptly prepare, execute, and record an amendment to the declaration reflecting the reallocations. Notwithstanding the provisions of this subsection, section 448.2-118 governs the distribution of insurance proceeds if the condominium is terminated.

9. The provisions of this section may be varied or waived in the case of a condominium all of whose units are restricted to nonresidential use.

(L. 1983 H.B. 177)



Section 448.3-114 Surplus funds.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.3-114. Surplus funds. — Unless otherwise provided in the declaration, any surplus funds of the association remaining after payment of or provision for common expenses and any prepayment of reserves shall be paid to the unit owners in proportion to their common expense liability or credited to them to reduce their future common expense assessments.

(L. 1983 H.B. 177)



Section 448.3-115 Assessments for common expenses.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.3-115. Assessments for common expenses. — 1. Until the association makes a common expense assessment, the declarant shall pay all the common expenses. After any assessment has been made by the association, assessments thereafter shall be made at least annually and shall be based on a budget adopted at least annually by the association.

2. Except for assessments under subsections 3 and 4 of this section, all common expenses shall be assessed against all the units in accordance with the allocations set forth in the declaration pursuant to subsection 1 of section 448.2-107. Any past due common expense assessment or installment thereof shall bear interest at the rate established by the association not exceeding eighteen percent per year.

3. To the extent required by the declaration:

(1) Any common expense associated with the maintenance, repair, or replacement of a limited common element shall be assessed against the units to which that limited common element is assigned, equally, or in any other proportion that the declaration provides;

(2) Any common expense, or portion thereof, benefitting fewer than all of the units shall be assessed exclusively against the units benefitted; and

(3) The costs of insurance shall be assessed in proportion to risk and the costs of utilities shall be assessed in proportion to usage.

4. Assessments to pay a judgment against the association shall be made only against the units in the condominium at the time the judgment was entered, in proportion to their common expense liabilities.

5. If any common expense is caused by the misconduct of any unit owner, the association may assess that expense exclusively against his unit.

6. If common expense liabilities are reallocated, common expense assessments and any installment thereof not yet due shall be recalculated in accordance with the reallocated common expense liabilities.

(L. 1983 H.B. 177)



Section 448.3-116 Lien for assessments.

Effective 28 Aug 2014

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.3-116. Lien for assessments. — 1. The association has a lien on a unit for any assessment levied against that unit or fines imposed against its unit owner from the time the assessment or fine becomes due. The association's lien may be foreclosed in like manner as a mortgage on real estate or a power of sale pursuant to chapter 443. Unless the declaration otherwise provides, fees, charges, late charges, fines, and interest charged pursuant to subdivisions (10), (11), and (12) of subsection 1 of section 448.3-102 are enforceable as assessments pursuant to this section. If an assessment is payable in installments, the full amount of the assessment is a lien from the time the first installment thereof becomes due.

2. A lien pursuant to this section is prior to all other liens and encumbrances on a unit except:

(1) Liens and encumbrances recorded before the recordation of the declaration;

(2) Any mortgage or deed of trust securing a purchase money loan for the unit recorded prior to August 28, 2014;

(3) Any mortgage or deed of trust on a unit recorded before the date on which the assessment sought to be enforced became due except that a lien under this section has limited priority over the mortgage or deed of trust for common expense assessments in an amount not to exceed six months of the delinquent common expense assessments based on the periodic budget adopted by the association under subsection 1 of section 448.3-115 which would have become due in the absence of acceleration during the six months immediately preceding the date of filing of a petition to enforce the association's lien or the date of sale by the holder of a mortgage or deed of trust;

(4) Liens for real estate taxes and other governmental assessments or charges against the unit;

(5) If the association forecloses its lien under this section in a nonjudicial manner under chapter 443, the association shall not be entitled to the limited lien priority for common expense assessments provided under subdivision (3) of subsection 2 of this section;

(6) This subsection does not affect the priority of mechanics' or materialmen's liens, or the priority of liens for other assessments made by the association. The lien pursuant to this section is not subject to the provisions of section 513.475.

3. Unless the declaration provides otherwise, if two or more associations have liens for assessments created at any time on the same real estate, those liens have equal priority.

4. Recording of the declaration constitutes record notice and perfection of the lien. No further recordation of any claim of lien for assessment pursuant to this section is required.

5. A lien for unpaid assessments is extinguished unless proceedings to enforce the lien are instituted within three years after the full amount of the assessments becomes due.

6. This section shall not prohibit actions to recover sums for which subsection 1 of this section creates a lien, or prohibit an association from taking a deed in lieu of foreclosure.

7. The association shall be entitled to recover any costs and reasonable attorneys' fees incurred in connection with the collection of delinquent assessments. A judgment or decree in any action brought pursuant to this section shall include costs and reasonable attorney's fees for the prevailing party. Attorneys' fees and costs shall not be included in the association's lien under subdivision (3) of subsection 2 of this section.

8. The association shall furnish to a unit owner or any holder of a mortgage or deed of trust, upon written request, a recordable statement setting forth the amount of unpaid assessments against the unit owner's unit. The statement shall be furnished within ten business days after receipt of the request and is binding on the association, the executive board, and every unit owner unless it is known by the recipient to be false.

9. If a unit is occupied by a tenant and the record owner is delinquent in payment of assessments in excess of sixty days, the association may demand payment of subsequent rental payments until the record owner is no longer delinquent, the association releases the tenant, or the tenant is no longer in possession of the unit. The demand to the tenant shall be in writing, with a copy to the record owner, sent via first class United States mail, postage prepaid, or hand delivery. A tenant is immune from any claim by the record owner related to the rent timely paid to the association after the association has made written demand. If the tenant fails to make payment to the association, the association may issue notice and evict under chapter 534. The tenant does not, by virtue of payment, have any rights of a record owner to vote in an election or examine the books and records of the association.

(L. 1983 H.B. 177, A.L. 1998 S.B. 852 & 913, A.L. 2014 H.B. 1218)

(2013) Section is not unconstitutionally vague or overbroad, and lender's deed of trust recorded prior to condominium's assessment lien against unit did not come under exception to super priority of such lien. Board of Managers of Parkway Towers Condominium Ass'n. Inc. v. Carcopa, 403 S.W.3d 590 (Mo.banc).



Section 448.3-117 Other liens affecting the condominium.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.3-117. Other liens affecting the condominium. — 1. A judgment for money against the association, if recorded, is not a lien on the common elements, but is a lien in favor of the judgment lienholder against all of the units in the condominium at the time the judgment was entered. No other property of a unit owner is subject to the claims of creditors of the association.

2. Notwithstanding the provisions of subsection 1 of this section, if the association has granted a security interest in the common elements to a creditor of the association pursuant to section 448.3-112, the holder of that security interest shall exercise his right against the common elements before his judgment lien on any unit may be enforced.

3. Whether perfected before or after the creation of the condominium, if a lien other than a deed of trust or mortgage, including a judgment lien or lien attributable to work performed or materials supplied before creation of the condominium, becomes effective against two or more units, the unit owner of an affected unit may pay to the lienholder the amount of the lien attributable to his unit, and the lienholder, upon receipt of such payment, shall promptly deliver a release of the lien covering that unit. The amount of the payment shall be proportionate to the ratio which that unit owner's common expense liability bears to the common expense liabilities of all unit owners whose units are subject to the lien. After payment, the association may not assess or have a lien against that unit owner's unit for any portion of the common expenses incurred in connection with that lien.

4. A judgment against the association shall be indexed in the name of the condominium and the association and, if so indexed, is notice of the lien against the units.

(L. 1983 H.B. 177)



Section 448.3-118 Association records.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.3-118. Association records. — The association shall keep financial records sufficiently detailed to enable the association to comply with section 448.4-107. All financial and other records shall be made reasonably available for examination by any unit owner and his authorized agents.

(L. 1983 H.B. 177)



Section 448.3-119 Association as trustee.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.3-119. Association as trustee. — With respect to a third person dealing with the association in the association's capacity as a trustee, the existence of trust powers and their proper exercise by the association may be assumed without inquiry. A third person is not bound to inquire whether the association has power to act as trustee or is properly exercising trust powers and a third person, without actual knowledge that the association is exceeding or improperly exercising its powers, is fully protected in dealing with the association as if it possessed and properly exercised the powers it purports to exercise. A third person is not bound to assure the proper application of trust assets paid or delivered to the association in its capacity as trustee.

(L. 1983 H.B. 177)



Section 448.4-101 Applicability — waiver.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.4-101. Applicability — waiver. — 1. Sections 448.4-101 to 448.4-120 apply to all units subject to sections 448.1-101 to 448.4-120, except as provided in subsection 2 of this section or as modified or waived by agreement of purchasers of units in a condominium in which all units are restricted to nonresidential use.

2. Neither an original sale certificate nor a resale certificate need be prepared or delivered in the case of:

(1) A gratuitous disposition of a unit;

(2) A disposition pursuant to court order;

(3) A disposition by a government or governmental agency;

(4) A disposition by foreclosure or deed in lieu of foreclosure;

(5) A disposition to a person in the business of selling real estate who intends to offer those units to purchasers or to renters; or

(6) A disposition which may be cancelled at any time and for any reason by the purchaser without penalty.

(L. 1983 H.B. 177)



Section 448.4-102 Liability for public offering statement requirements.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.4-102. Liability for public offering statement requirements. — 1. Except as provided in subsection 2 of this section, a declarant shall, prior to the offering of any interest in a unit to the public, prepare an original sale certificate conforming to the requirements of sections 448.4-103, 448.4-104, 448.4-105, and 448.4-106.

2. A declarant may transfer responsibility for preparation of all or a part of the original sale certificate to a successor declarant or to a person in the business of selling real estate who intends to offer units in the condominium for his own account. In the event of any such transfer, the transferor shall provide the transferee with the information necessary to enable the transferee to fulfill the requirements of subsection 1 of this section.

3. Any declarant or other person in the business of selling real estate who offers a unit for his own account to a purchaser shall deliver an original sale certificate in the manner prescribed in subsection 1 of section 448.4-108. The person who prepared all or a part of the original sale certificate is liable under sections 448.4-108 and 448.4-113 for any false or misleading statement set forth therein or for any omission of material fact therefrom with respect to that portion of the original sale certificate which he prepared. If a declarant did not prepare any part of an original sale certificate that he delivers, he is not liable for any false or misleading statement set forth therein or for any omission of material fact therefrom unless he had actual knowledge of such statement or omission or, in the exercise of reasonable care, should have known of such statement or omission.

(L. 1983 H.B. 177)



Section 448.4-103 Original sale certificate, general provisions.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.4-103. Original sale certificate, general provisions. — 1. An original sale certificate shall contain or fully and accurately disclose:

(1) The name and principal address of the declarant and of the condominium;

(2) A general description of the condominium, including, to the extent possible, the types, number, and declarant's schedule of commencement and completion of construction of buildings and amenities which the declarant anticipates including in the condominium;

(3) The total number of units in the condominium;

(4) Copies or a brief narrative description of the significant features of the following documents relating to the condominium: the declaration, other than the plats and plans, and any other recorded covenants, conditions, restrictions, and reservations, excluding utility easements, affecting the condominium; the bylaws and any rules and regulations of the association; any management contract, employment contract, lease of recreational or parking areas or facilities, and any other contract or lease between the association and a declarant or an affiliate of a declarant;

(5) A projected budget for the association for one year after the date of the first conveyance to a purchaser, and thereafter the current budget of the association and a statement of the budget's assumptions concerning occupancy and inflation factors. The budget shall include:

(a) A statement of the amount, or a statement that there is no amount, included in the budget as a reserve for repairs and replacement;

(b) A statement of any other reserves;

(c) The projected common expense assessment by category of expenditures for the association;

(d) The projected monthly common expense assessment for each type of unit;

(e) A statement that under a particular circumstance the budget may not include maintenance charges for a particular amenity or facility if such amenity or facility is not constructed;

(6) Any services not reflected in the budget that the declarant provides, or expenses that he pays, and that he expects may become at any subsequent time a common expense of the association and the projected common expense assessment attributable to each of those services or expenses for the association and for each type of unit;

(7) Any initial or special fee, other than customary closing costs, due from the purchaser at closing, together with a description of the purpose and method of calculating the fee;

(8) The terms and significant limitations of any warranties provided by the declarant, including statutory warranties and limitations on the enforcement thereof or on damages;

(9) A statement that:

(a) Within ten days after receipt of an original sale certificate, or within five days after execution of the sale contract, whichever is longer, and before conveyance, a purchaser may cancel any contract for purchase of a unit from the declarant; and

(b) If a purchaser receives the original sale certificate more than ten days before signing a contract, he may not cancel the contract;

(10) A statement of any unsatisfied judgments or pending suits against the association, and the status of any pending suits material to the condominium of which a declarant has actual knowledge;

(11) A statement that any deposit made in connection with the purchase of a unit will be held in escrow for five days after receipt of the original sale certificate and will be returned to the purchaser if the purchaser cancels the contract pursuant to section 448.4-108, together with the name and address of the escrow agent;

(12) Any restraints on alienation of any portion of the condominium;

(13) A description of the insurance coverage provided for the benefit of unit owners;

(14) Any current or expected fees or charges to be paid by unit owners for the use of the common elements and other facilities related to the condominium;

(15) Any contingencies related to development or sales achievements of the condominium contained in financial arrangements which declarant has obtained for improvements labeled "SHALL BE BUILT" pursuant to section 448.4-119 but incomplete at the time of the execution of the sales contract, together with the name of the institution offering such financial arrangements;

(16) A list of all improvements contemplated in the condominium which the declarant reserves the right not to build, and a list of all improvements contemplated in the condominium which the declarant is obligated to build, as provided in sections 448.4-118 and 448.4-119.

(L. 1983 H.B. 177)



Section 448.4-104 Original sale certificate, condominiums subject to development rights.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.4-104. Original sale certificate, condominiums subject to development rights. — If the declaration provides that a condominium is subject to any development rights, the original sale certificate shall disclose, in addition to the information required by section 448.4-103:

(1) The maximum number of units, and the maximum number of units per acre, to the extent reasonably ascertainable, which may be created;

(2) A statement of how many or what percentage of the units which may be created will be restricted exclusively to residential use, or a statement that no representations are made regarding use restrictions;

(3) If any of the units which may be built within real estate subject to development rights are not to be restricted exclusively to residential use, a statement, with respect to each portion of that real estate, of the maximum percentage of the real estate areas, and the maximum percentage of the floor areas of all units which may be created therein, which are not restricted exclusively to residential use;

(4) A brief narrative description of any development rights reserved by a declarant and of any conditions relating to or limitations upon the exercise of development rights;

(5) A statement of the maximum extent to which each unit's allocated interests may be changed by the exercise of any development right described in subdivision (3) of this section;

(6) A statement of the extent to which any buildings or other improvements which may be erected pursuant to any development right in any part of the condominium will be compatible with existing buildings and improvements in the condominium in terms of architectural style, quality of construction, and size, or a statement that no assurances are made in those regards;

(7) General descriptions of all other improvements which may be made and limited common elements which may be created within any part of the condominium pursuant to any development right reserved by the declarant, or a statement that no assurances are made in that regard;

(8) A statement of any limitations as to the locations of any building or other improvement which may be made within any part of the condominium pursuant to any development right reserved by the declarant, or a statement that no assurances are made in that regard;

(9) A statement that any limited common elements created pursuant to any development right reserved by the declarant will be of the same general types and sizes as the limited common elements within other parts of the condominium, or a statement of the types and sizes planned, or a statement that no assurances are made in that regard;

(10) A statement that the proportion of limited common elements to units created pursuant to any development right reserved by the declarant will be approximately equal to the proportion existing within other parts of the condominium, or a statement of any other assurances in that regard, or a statement that no assurances are made in that regard;

(11) A statement that all restrictions in the declaration affecting use, occupancy, and alienation of units shall apply to any units created pursuant to any development right reserved by the declarant, or a statement of any differentiations which may be made as to those units, or a statement that no assurances are made in that regard; and

(12) A statement of the extent to which any assurances made pursuant to this section apply or do not apply in the event that any development right is not exercised by the declarant.

(L. 1983 H.B. 177)



Section 448.4-105 Original sale certificate, time-shares.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.4-105. Original sale certificate, time-shares. — If the declaration provides that ownership or occupancy of any units is or may be in time-shares, the original sale certificate shall disclose, in addition to the information required by section 448.4-103:

(1) The number and identity of units in which time-shares may be created;

(2) The total number of time-shares which may be created;

(3) The minimum duration of any time-shares which may be created; and

(4) The extent to which the creation of time-shares will or may affect the enforceability of the association's lien for assessments provided in section 448.3-116.

(L. 1983 H.B. 177)



Section 448.4-106 Original sale certificate, condominiums containing conversion buildings.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.4-106. Original sale certificate, condominiums containing conversion buildings. — 1. The original sale certificate of a condominium containing any conversion building shall contain, in addition to the information required by section 448.4-102:

(1) A statement of work done, including the nature thereof, on the foundation, structural members, roof, chimney, gutters and downspouts, exterior and interior walls, ceilings, floors, windows, attic and wall insulation (including installer's statement of present "R" value), sewers and stacks, plumbing system and related fixtures, electrical system and related fixtures, and furnace and heating system (including the manufacturer's energy efficiency ratio of any new heating or refrigeration equipment); and

(2) A list of any outstanding notices of uncured violations of building code or other municipal regulations.

2. This section applies only to buildings containing units which may be occupied for residential use.

(L. 1983 H.B. 177)



Section 448.4-107 Original sale certificate, condominium securities.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.4-107. Original sale certificate, condominium securities. — If an interest in a condominium is currently registered with the Securities and Exchange Commission of the United States, a declarant satisfies all requirements relating to the preparation of an original sale certificate of sections 448.1-101 to 448.4-120 if he delivers to the purchaser a copy of the original sale certificate filed with the Securities and Exchange Commission. An interest in a condominium is not a security under the provisions of the laws of this state.

(L. 1983 H.B. 177)



Section 448.4-108 Purchaser's right to cancel.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.4-108. Purchaser's right to cancel. — A person required to deliver an original sale certificate pursuant to subsection 3 of section 448.4-102 shall provide a purchaser of a unit with a copy of the original sale certificate and all amendments thereto before conveyance of that unit and not later than the date of any contract of sale. Unless a purchaser is given the original sale certificate more than ten days before execution of a contract for the purchase of a unit, the purchaser, before conveyance, may cancel the contract within ten days after first receiving the original sale certificate or five days after execution of the contract, whichever is longer.

(L. 1983 H.B. 177)



Section 448.4-109 Resales of units.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.4-109. Resales of units. — 1. Except in the case of a sale where delivery of an original sale certificate is required, or unless exempt under subsection 2 of section 448.4-101, a unit owner shall furnish to a purchaser before execution of any contract for sale of a unit, or otherwise before conveyance, a resale certificate containing: a copy of the declaration, other than the plats and plans; the bylaws; and the rules or regulations of the association. Such resale certificate shall disclose:

(1) The effect on the proposed disposition of any right of first refusal or other restraint on the free alienability of the unit;

(2) The amount of the monthly common expense assessment and any unpaid common expense or special assessment currently due and payable from the selling unit owner;

(3) Any other fees payable by unit owners;

(4) Any capital expenditures anticipated by the association for the current and two next succeeding fiscal years;

(5) The amount of any reserves for capital expenditures and of any portions of those reserves designated by the association for any specified projects;

(6) The most recent regularly prepared balance sheet and income and expense statement, if any, of the association;

(7) The current operating budget of the association;

(8) A statement of any unsatisfied judgments against the association and the status of any pending suits in which the association is a defendant;

(9) A statement describing any insurance coverage provided for the benefit of unit owners;

(10) A statement as to whether the executive board has knowledge that any alterations or improvements to the unit or to the limited common elements assigned thereto violate any provision of the declaration; and

(11) A statement of the remaining term of any leasehold estate affecting the condominium and the provisions governing any extension or renewal thereof.

2. The association, within ten days after a request by a unit owner, shall furnish a certificate containing the information necessary to enable the unit owner to comply with this section. A unit owner providing a certificate pursuant to subsection 1 of this section is not liable to the purchaser for any erroneous information provided by the association and included in the certificate.

3. A purchaser is not liable for any unpaid assessment or fee greater than the amount set forth in the certificate prepared by the association. A unit owner is not liable to a purchaser for the failure or delay of the association to provide the certificate in a timely manner, but the purchase contract is voidable by the purchaser until the certificate has been provided and for five days thereafter or until conveyance, whichever first occurs.

(L. 1983 H.B. 177)



Section 448.4-110 Escrow of deposits.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.4-110. Escrow of deposits. — Any deposit made in connection with the purchase or reservation of a unit from a person required to deliver an original sale certificate pursuant to subsection 3 of section 448.4-102 shall be placed in escrow and held either in this state or in the state where the unit is located until refunded to purchaser pursuant to section 448.4-108 or the cancellation period provided therein expires.

(L. 1983 H.B. 177)



Section 448.4-111 Release of liens.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.4-111. Release of liens. — 1. In the case of a sale of a unit where delivery of an original sale certificate is required pursuant to subsection 3 of section 448.4-102, a seller shall, before conveying a unit, record or furnish to the purchaser releases of all liens affecting that unit and its common element interest which the purchaser does not expressly agree to take subject to or assume, or shall provide a surety bond or substitute collateral for or insurance against the lien. This subsection does not apply to any real estate which the declarant has the right to withdraw.

2. Before conveying real estate to the association, the declarant shall have that real estate released from:

(1) All liens the foreclosure of which would deprive unit owners of any right of access to or easement of support of their units; and

(2) All other liens on that real estate unless the original sale certificate describes certain real estate which may be conveyed subject to liens in specified amounts.

(L. 1983 H.B. 177)



Section 448.4-112 Conversion buildings — low or moderate income elderly tenants and disabled tenants, rights of.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.4-112. Conversion buildings — low or moderate income elderly tenants and disabled tenants, rights of. — 1. A declarant of a condominium containing conversion buildings, and any person in the business of selling real estate for his own account who intends to offer units in such a condominium, shall give each of the residential tenants and any residential subtenant in possession of a portion of a conversion building notice of the conversion no later than one hundred twenty days before the declarant will require the tenants and any subtenant in possession to vacate, and the declarant shall further provide those persons with the original sale certificate not less than sixty days before the termination of such one hundred twenty-day period nor less than sixty days before the declarant will require those persons to vacate, whichever is the later date. The notice shall set forth generally the rights of tenants and subtenants under this section and shall be hand-delivered to each unit or mailed by prepaid United States mail to the tenant and subtenant at the address of each unit or any other mailing address provided by a tenant. No tenant or subtenant may be required by the declarant to vacate upon less than the later of one hundred twenty days' notice or upon notice less than sixty days after receipt of the original sale certificate, except by reason of nonpayment of rent, waste, or conduct which disturbs other tenants' peaceful enjoyment of the premises, and the terms of the tenancy may not be altered during that period. Failure of a declarant to give notice as required by this section is a defense to an action for possession.

2. The notice required by subsection 1 of this section shall be accompanied by any form requesting age, income, and any other information of residential tenants which the local government entity may provide to declarant for the purpose of gathering data on the low or moderate income tenant affected by condominium conversions.

3. (1) Subject to the provisions of subdivisions (2) and (3) of this subsection 3, any low or moderate income elderly tenant of a conversion building on the date the notice of conversion was submitted pursuant to subsection 1 of this section shall have the right to occupy his unit as provided in this section for a three-year period with an option to renew for no more than four successive periods. Any disabled tenant of a conversion building on the date said notice of conversion was given shall have the right to occupy his unit as provided in this section for a one-year period with the option to renew for no more than two successive periods. To exercise the right to occupy, the tenant shall notify the declarant in writing within thirty days of receipt of the notice of conversion. If a tenant dies after exercising a right under this section, the surviving spouse, if qualified as a low or moderate income elderly or disabled tenant at the time of the decedent spouse's death, shall succeed to that right under the same terms and with the obligations of the decedent tenant. All rights and obligations under this subdivision shall terminate upon the tenant's abandonment of the unit or by his death or the death of his successor, if any. All rights of such tenant may be waived in a written agreement with the declarant or successor unit owner, if the notice of conversion discloses fully and completely the rights and obligations provided elderly and disabled tenant under this subsection, including the applicability only to conversion buildings of six or more units, the limitation of number of units eligible in the building to be converted, the rent for which the tenant will be obligated, and the qualification requirements for Missouri housing development commission financing.

(2) Any unit of a conversion building which is used for residential purposes and which is occupied by one or more low or moderate income elderly or disabled tenants at the time the notice of conversion is submitted pursuant to subsection 1 of this section, shall be retained by the declarant or successor unit owner as a rental unit for occupancy by such tenants under subdivision (1) of this subsection 3. Rent to be charged tenants under this subsection shall not exceed an amount equal to the carrying costs, replacement reserve, real property taxes, return on equity not to exceed ten percent per annum, and the portion of common expenses and insurance allocable to the unit. This subsection shall only apply to condominiums consisting of six or more units used for residential purposes at any time during the twelve months immediately preceding submission of the notice of conversion. In such condominium, no more than ten percent of the total number of units, but not less than one unit in any condominium consisting of six to ten units, with fractions rounded to the nearest whole, shall be required to be retained as rental units under this subsection.

(3) Any declarant retaining such rental unit pursuant to subdivision (2) of this subsection 3 shall be eligible to apply for financial assistance, including but not limited to, a permanent loan, for the acquisition, plans, rehabilitation, or other expenses related to the development of such unit, from the Missouri housing development commission; provided, that the declarant shall have no obligation and such low or moderate income elderly or disabled tenant shall have no rights under this subsection 3 if financial assistance, in an amount sufficient to limit the tenant's rental obligations to thirty percent of the tenant's annual gross income, under this subdivision (3) is unavailable. For the purposes of this subsection 3, the Missouri housing development commission may allocate ten percent of its unobligated fund balances to provide financial assistance to any declarant whose application contains qualifying tenants and who otherwise meets the review criteria of the Missouri housing development commission, subject to the provisions of chapter 215. For the purposes of this subdivision (3), "fund balances" shall mean those funds in the operating account of the Missouri housing development commission or available for transfer to the operating fund as certified by the certified public accountants of the Missouri housing development commission. In the event of an excess of qualifying tenants over the number of units for which financial assistance is available, the Missouri housing development commission shall consider the factors of age, income, length of occupancy in the unit and disability in determining preference for receipt of the financial assistance under this subdivision (3).

4. For sixty days after delivery or mailing of the original sale certificate, the declarant shall offer to convey each unit or proposed unit occupied for residential use to the tenant who leases that unit; provided, that in the case of a low or moderate income tenant who is seeking to purchase the unit through a government assistance program, such period may be extended by mutual agreement of the tenant and declarant. If a tenant fails to purchase the unit during that sixty-day period, the declarant may not offer to dispose of an interest in that unit during the following one hundred eighty days at a price or on terms more favorable to the offeree than the price or terms offered to the tenant unless declarant first notifies and offers the tenant the same terms, after which the tenant has ten days to accept or reject such offer. This subsection does not apply to any unit in a conversion building if that unit will be restricted exclusively to nonresidential use or the boundaries of the converted unit do not substantially conform to the dimensions of the residential unit before conversion.

5. If a declarant, in violation of subsection 4 of this section, conveys a unit to a purchaser for value who has no knowledge of the violation, recordation of the deed conveying the unit extinguishes any right a tenant may have under subsection 4 of this section to purchase that unit if the deed states that the seller has complied with subsection 4 of this section, but does not affect the right of a tenant to recover damages from the declarant for a violation of subsection 4 of this section.

6. If a notice of conversion specifies a date by which a unit or proposed unit shall be vacated, and otherwise complies with the provisions of sections 441.050 and 441.060, the notice also constitutes a notice to vacate specified by those sections.

7. Nothing in this section permits termination of a lease by a declarant in violation of its terms.

8. The declarant shall submit written notice of conversion to the department in charge of building codes or the equivalent in any incorporated city, town, or village in which any portion of any building to be converted into a condominium is located. Such notice shall be filed at the time the declarant gives notice of conversion to tenant under this section.

(L. 1983 H.B. 177)



Section 448.4-113 Express warranties of quality.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.4-113. Express warranties of quality. — 1. Express warranties made by any seller to a purchaser of a unit, if relied upon by the purchaser, are created as follows:

(1) Any affirmation of fact or promise which relates to the unit, its use, or rights appurtenant thereto, area improvements to the condominium which would directly benefit the unit, or the right to use or have the benefit of facilities not located in the condominium, creates an express warranty that the unit and related rights and uses will conform to the affirmation or promise;

(2) Any model or description of the physical characteristics of the condominium, including plans and specifications of or for improvements, creates an express warranty that the condominium will conform to the model or description;

(3) Any description of the quantity or extent of the real estate comprising the condominium, including plats or surveys, creates an express warranty that the condominium will conform to the description, subject to customary tolerances; and

(4) A provision that a buyer may put a unit only to a specified use is an express warranty that the specified use is lawful.

2. Neither formal words, such as "warranty" or "guarantee", nor a specific intention to make a warranty, are necessary to create an express warranty of quality, but a statement purporting to be merely an opinion or commendation of the real estate or its value does not create a warranty.

3. Any conveyance of a unit transfers to the purchaser all express warranties of quality made by previous sellers.

(L. 1983 H.B. 177)



Section 448.4-114 Implied warranties of quality.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.4-114. Implied warranties of quality. — 1. A declarant and any person in the business of selling real estate for his own account warrants that a unit will be in at least as good condition at the earlier of the time of the conveyance or delivery of possession as it was at the time of contracting, reasonable wear and tear excepted.

2. A declarant and any person in the business of selling real estate for his own account impliedly warrants that a unit and the common elements in the condominium are suitable for the ordinary uses of real estate of its type and that any improvements made or contracted for by him, or made by any person before the creation of the condominium, shall be:

(1) Free from defective materials; and

(2) Constructed in accordance with applicable law, according to sound engineering and construction standards, and in a workmanlike manner.

3. In addition, a declarant warrants to a purchaser of a unit which may be used for residential use that an existing use, continuation of which is contemplated by the parties, does not violate applicable law at the earlier of the time of conveyance or delivery of possession.

4. Warranties imposed by this section may be excluded or modified as specified in section 448.4-115.

5. For purposes of this section, improvements made or contracted for by an affiliate of a declarant are made or contracted for by the declarant.

6. Any conveyance of a unit transfers to the purchaser all of any declarant's implied warranties of quality.

(L. 1983 H.B. 177)



Section 448.4-115 Exclusion or modification of implied warranties of quality.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.4-115. Exclusion or modification of implied warranties of quality. — 1. Except as limited by subsection 2 of this section with respect to a purchaser of a unit which may be used for residential use, implied warranties of quality:

(1) May be excluded or modified by agreement of the parties; and

(2) Are excluded by expression of disclaimer, such as "as is", "with all faults", or other language which in common understanding calls the buyer's attention to the exclusion of warranties.

2. With respect to a purchaser of a unit which may be occupied for residential use, no general disclaimer of implied warranties of quality is effective, but a declarant may disclaim liability in an instrument signed by the purchaser for a specified defect or specified failure to comply with applicable law, if the defect or failure entered into and became a part of the basis of the bargain.

(L. 1983 H.B. 177)



Section 448.4-116 Statute of limitations for warranties.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.4-116. Statute of limitations for warranties. — 1. A judicial proceeding for breach of any obligation arising under section 448.4-113 or 448.4-114 shall be commenced within six years after the cause of action accrues, but the parties may agree to reduce the period of limitation to not less than two years. With respect to a unit which may be occupied for residential use, an agreement to reduce the period of limitation shall be evidenced by a separate instrument executed by the purchaser.

2. Subject to subsection 3 of this section, a cause of action for breach of warranty of quality, regardless of the purchaser's lack of knowledge of the breach, accrues:

(1) As to a unit, at the time the purchaser to whom the warranty is first made enters into possession if a possessory interest was conveyed or at the time of acceptance of the instrument of conveyance if a nonpossessory interest was conveyed; and

(2) As to each common element, at the time the common element is completed or, if later, (a) as to a common element which may be added to the condominium, or any portion thereof, at the time the first unit therein is conveyed to a bona fide purchaser, or (b) as to a common element within any other portion of the condominium, at the time the first unit in the condominium is conveyed to a bona fide purchaser.

3. If a warranty of quality explicitly extends to future performance or duration of any improvement or component of the condominium, the cause of action accrues at the time the breach is discovered or at the end of the period for which the warranty explicitly extends, whichever is earlier.

(L. 1983 H.B. 177)



Section 448.4-117 Effect of violations on rights of action — attorney's fees.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.4-117. Effect of violations on rights of action — attorney's fees. — If a declarant or any other person subject to sections 448.1-101 to 448.4-120 fails to comply with any provision hereof or any provision of the declaration or bylaws, any person or class of persons adversely affected by such failure to comply has a claim for appropriate relief. Punitive damages may be awarded in the case of a willful, wanton and malicious failure to comply with any provision of sections 448.1-101 to 448.4-120. The court, in an appropriate case, may award reasonable attorney's fees.

(L. 1983 H.B. 177)



Section 448.4-118 Labeling of promotional material.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.4-118. Labeling of promotional material. — If any improvement contemplated in a condominium is labeled "NEED NOT BE BUILT" on a plat or plan, or is to be located within a portion of the condominium with respect to which the declarant has reserved a development right, no promotional material shall be displayed or delivered to prospective purchasers which describes or portrays that improvement unless the description or portrayal of the improvement is conspicuously labeled or identified as "NEED NOT BE BUILT".

(L. 1983 H.B. 177)



Section 448.4-119 Declarant's obligation to complete and restore.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.4-119. Declarant's obligation to complete and restore. — 1. The declarant shall complete all improvements labeled "SHALL BE BUILT" on plats or plans prepared pursuant to section 448.2-109.

2. The declarant is subject to liability for the prompt repair and restoration, to a condition compatible with the remainder of the condominium, of any portion of the condominium affected by the exercise of rights reserved pursuant to or created by sections 448.2-110, 448.2-111, 448.2-112, 448.2-113, 448.2-115, and 448.2-116.

(L. 1983 H.B. 177)



Section 448.4-120 Substantial completion of units.

Effective 28 Aug 1983

Title XXIX OWNERSHIP AND CONVEYANCE OF PROPERTY

448.4-120. Substantial completion of units. — In the case of a sale of a unit where delivery of an original sale certificate is required, a contract of sale may be executed, but no interest in that unit may be conveyed until the declaration is recorded and the unit is substantially completed, as evidenced by a recorded certificate of substantial completion executed by a registered and licensed architect or engineer, or by issuance of a certificate of occupancy authorized by law.

(L. 1983 H.B. 177)









Title XXX DOMESTIC RELATIONS

Chapter 451 Marriage, Marriage Contracts, and Rights of Married Women

Chapter Cross References



Section 451.010 Marriage a civil contract.

Effective 28 Aug 1939

Title XXX DOMESTIC RELATIONS

451.010. Marriage a civil contract. — Marriage is considered in law as a civil contract, to which the consent of the parties capable in law of contracting is essential.

(RSMo 1939 § 3360)

Prior revisions: 1929 § 2973; 1919 § 7298; 1909 § 8279



Section 451.020 Certain marriages prohibited — official issuing licenses to certain persons guilty of misdemeanor.

Effective 28 Aug 1983

Title XXX DOMESTIC RELATIONS

451.020. Certain marriages prohibited — official issuing licenses to certain persons guilty of misdemeanor. — All marriages between parents and children, including grandparents and grandchildren of every degree, between brothers and sisters of the half as well as the whole blood, between uncles and nieces, aunts and nephews, first cousins, and between persons who lack capacity to enter into a marriage contract, are presumptively void; and it shall be unlawful for any city, county or state official having authority to issue marriage licenses to issue such marriage licenses to the persons heretofore designated, and any such official who shall issue such licenses to the persons aforesaid knowing such persons to be within the prohibition of this section shall be deemed guilty of a misdemeanor; and this prohibition shall apply to persons born out of lawful wedlock as well as those in lawful wedlock. It shall be presumed that marriages between persons who lack capacity to enter into a marriage contract are prohibited unless the court having jurisdiction over such persons approves the marriage.

(RSMo 1939 § 3361, A.L. 1961 p. 343, A.L. 1969 H.B. 564, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 § 2974; 1919 § 7299; 1909 § 8280

(1955) Mental capacity to enter into marriage must be determined as of date of marriage and testimony that spouse was mentally ill at such time did not show insanity. Forbis v. Forbis (A.), 274 S.W.2d 800.

(2000) When a second marriage takes place prior to the annulment of a previous voidable marriage, a decree annulling the first marriage does not relate back to the time of that marriage so as to validate a second marriage contracted before the annulment decree. Everetts v. Apfel, 214 F.3d 990 (8th Cir.).



Section 451.022 Public policy, same sex marriages prohibited — license may not be issued.

Effective 28 Aug 2001

Title XXX DOMESTIC RELATIONS

451.022. Public policy, same sex marriages prohibited — license may not be issued. — 1. It is the public policy of this state to recognize marriage only between a man and a woman.

2. Any purported marriage not between a man and a woman is invalid.

3. No recorder shall issue a marriage license, except to a man and a woman.

4. A marriage between persons of the same sex will not be recognized for any purpose in this state even when valid where contracted.

(L. 1996 S.B. 768 § 6, A.L. 2001 H.B. 157)

(1998) Section is unconstitutional because title of bill was not clearly stated and bill contained more than one subject. St. Louis Health Care Network v. State, 968 S.W.2d 145 (Mo.banc).

(2014) Section is unconstitutional under the federal due process clause as significantly interfering with the fundamental right of marriage and creates a gender-based classification that is unconstitutional under the federal equal protection clause. Lawson v. Kelly, 58 F.Supp.3d 923 (W.D.Mo.).

(2014) The right to marry is a fundamental right inherent in the liberty of the person, and under the Due Process and Equal Protection Clauses of the Fourteenth Amendment couples of the same sex may not be deprived of that right and that liberty. Obergefell v. Hodges, 135 S.Ct. 2584.



Section 451.030 Bigamous marriage void.

Effective 28 Aug 1939

Title XXX DOMESTIC RELATIONS

451.030. Bigamous marriage void. — All marriages, where either of the parties has a former wife or husband living, shall be void, unless the former marriage shall have been dissolved.

(RSMo 1939 § 3362)

Prior revisions: 1929 § 2975; 1919 § 7300; 1909 § 8281



Section 451.040 Marriage license required, waiting period — presence not required, when — application, contents — license void when — common law of marriages void — lack of authority to perform marriage, effect.

Effective 02 Jul 2014, see footnote

Title XXX DOMESTIC RELATIONS

451.040. Marriage license required, waiting period — presence not required, when — application, contents — license void when — common law of marriages void — lack of authority to perform marriage, effect. — 1. Previous to any marriage in this state, a license for that purpose shall be obtained from the officer authorized to issue the same, and no marriage contracted shall be recognized as valid unless the license has been previously obtained, and unless the marriage is solemnized by a person authorized by law to solemnize marriages.

2. Before applicants for a marriage license shall receive a license, and before the recorder of deeds shall be authorized to issue a license, the parties to the marriage shall present an application for the license, duly executed and signed in the presence of the recorder of deeds or their deputy. If an applicant is unable to sign the application in the presence of the recorder of deeds as a result of the applicant's incarceration or because the applicant has been called or ordered to active military duty out of the state or country, the recorder of deeds may issue a license if:

(1) An affidavit or sworn statement is submitted by the incarcerated or military applicant on a form furnished by the recorder of deeds which includes the necessary information for the recorder of deeds to issue a marriage license under this section. The form shall include, but not be limited to, the following:

(a) The names of both applicants for the marriage license;

(b) The date of birth of the incarcerated or military applicant;

(c) An attestation by the incarcerated or military applicant that both applicants are not related;

(d) The date the marriage ended if the incarcerated or military applicant was previously married;

(e) An attestation signed by the incarcerated or military applicant stating in substantial part that the applicant is unable to appear in the presence of the recorder* of deeds as a result of the applicant's incarceration or because the applicant has been called or ordered to active military duty out of the state or country, which will be verified by the professional or official who directs the operation of the jail or prison or the military applicant's military officer, or such professional's or official's designee, and acknowledged by a notary public commissioned by the state of Missouri at the time of verification. However, in the case of an applicant who is called or ordered** to active military duty outside Missouri, acknowledgement*** may be obtained by a notary public who is duly commissioned by a state other than Missouri or by notarial services of a military officer in accordance with the Uniform Code of Military Justice at the time of verification;

(2) The completed marriage license application of the incarcerated or military applicant is submitted which includes the applicant's Social Security number; except that, in the event the applicant does not have a Social Security number, a sworn statement by the applicant to that effect; and

(3) A copy of a government-issued identification for the incarcerated or military applicant which contains the applicant's photograph. However, in such case the incarcerated applicant does not have such an identification because the jail or prison to which he or she is confined does not issue an identification with a photo his or her notarized application shall satisfy this requirement.

3. Each application for a license shall contain the Social Security number of the applicant, provided that the applicant in fact has a Social Security number, or the applicant shall sign a statement provided by the recorder that the applicant does not have a Social Security number. The Social Security number contained in an application for a marriage license shall be exempt from examination and copying pursuant to section 610.024. After the receipt of the application the recorder of deeds shall issue the license, unless one of the parties withdraws the application. The license shall be void after thirty days from the date of issuance.

4. Any person violating the provisions of this section shall be deemed guilty of a misdemeanor.

5. Common-law marriages shall be null and void.

6. Provided, however, that no marriage shall be deemed or adjudged invalid, nor shall the validity be in any way affected for want of authority in any person so solemnizing the marriage pursuant to section 451.100, if consummated with the full belief on the part of the persons, so married, or either of them, that they were lawfully joined in marriage.

(RSMo 1939 § 3364, A.L. 1943 p. 639, A.L. 1974 H.B. 981, A.L. 1978 H.B. 1634, A.L. 1981 S.B. 21 & 113, A.L. 1986 H.B. 931, A.L. 1997 S.B. 361, A.L. 1998 H.B. 987, A.L. 2001 H.B. 157, A.L. 2007 S.B. 22, A.L. 2014 S.B. 796)

Prior revisions: 1929 § 2977; 1919 § 7302; 1909 § 8283

Effective 7-02-14

*Word "recording" appears in original rolls.

**Word "order" appears in original rolls.

***Word "acknowledge" appears in original rolls.

(2014) Requirement that marriage license be signed in the presence of the recorder of deeds or deputy is unconstitutional as applied to incarcerated applicant. Amos v. Higgins, 996 F.Supp.2d 810 (W.D. Mo.).



Section 451.080 Recorder to issue license — form of.

Effective 28 Aug 2001

Title XXX DOMESTIC RELATIONS

451.080. Recorder to issue license — form of. — 1. The recorders of the several counties of this state, and the recorder of the city of St. Louis, shall, when applied to by any person legally entitled to a marriage license, issue the same which may be in the following form:

­

­

2. If the man is under eighteen or the woman under eighteen, add the following:

­

­

3. On which such license the person solemnizing the marriage shall, within fifteen days after the issuing thereof, make as near as may be the following return, and return such license to the officer issuing the same:

­

­

(RSMo 1939 § 3365, A.L. 1974 2d Ex. Sess. H.B. 11, A.L. 1993 S.B. 180, A.L. 2001 H.B. 157)

Prior revisions: 1929 § 2978; 1919 § 7303; 1909 § 8284



Section 451.090 Issuance of license prohibited, when — parental consent, when required.

Effective 28 Aug 1993

Title XXX DOMESTIC RELATIONS

451.090. Issuance of license prohibited, when — parental consent, when required. — 1. No recorder shall, in any event except as herein provided, issue a license authorizing the marriage of any person under fifteen years of age; provided, however, that such license may be issued on order of a circuit or associate circuit judge of the county in which the license is applied for, such license being issued only for good cause shown and by reason of such unusual conditions as to make such marriage advisable.

2. No recorder shall issue a license authorizing the marriage of any male under the age of eighteen years or of any female under the age of eighteen years, except with the consent of his or her custodial parent or guardian, which consent shall be given at the time, in writing, stating the residence of the person giving such consent, signed and sworn to before an officer authorized to administer oaths.

3. The recorder shall state in every license whether the parties applying for same, one or either or both of them, are of age, or whether the male is under the age of eighteen years or the female under the age of eighteen years, and if the male is under the age of eighteen years or the female is under the age of eighteen years, the name of the custodial parent or guardian consenting to such marriage.

(RSMo 1939 § 3370, A.L. 1974 2d Ex. Sess. H.B. 11, A.L. 1978 H.B. 1634, A.L. 1993 S.B. 180)

Prior revisions: 1929 § 2983; 1919 § 7308; 1909 § 8289



Section 451.100 Marriages solemnized by whom.

Effective 28 Aug 1998

Title XXX DOMESTIC RELATIONS

451.100. Marriages solemnized by whom. — Marriages may be solemnized by any clergyman, either active or retired, who is in good standing with any church or synagogue in this state. Marriages may also be solemnized, without compensation, by any judge, including a municipal judge. Marriages may also be solemnized by a religious society, religious institution, or religious organization of this state, according to the regulations and customs of the society, institution or organization, when either party to the marriage to be solemnized is a member of such society, institution or organization.

(RSMo 1939 § 3363, A.L. 1945 p. 1145, A.L. 1969 p. 545, A.L. 1978 H.B. 1634, A.L. 1989 H.B. 898, A.L. 1998 H.B. 987)

Prior revisions: 1929 § 2976; 1919 § 7301; 1909 § 8282

CROSS REFERENCE:

Penalty for illegally solemnizing marriage, 451.115



Section 451.110 Certificate of marriage to be given.

Effective 28 Aug 1939

Title XXX DOMESTIC RELATIONS

451.110. Certificate of marriage to be given. — Every person solemnizing marriages under this chapter shall issue and deliver to the parties to such marriage a certificate thereof, which shall be furnished in blank by the officer who issues such license, setting forth the names and residence of the parties and the date of such marriage, and the county from which the license was issued and the date of same; and such certificates shall be prima facie evidence of the facts therein stated in all courts of this state.

(RSMo 1939 § 3369)

Prior revisions: 1929 § 2982; 1919 § 7307; 1909 § 8288



Section 451.115 Marriages illegally solemnized — penalty.

Effective 28 Aug 1983

Title XXX DOMESTIC RELATIONS

451.115. Marriages illegally solemnized — penalty. — Every person who shall solemnize any marriage, having knowledge of any fact which renders such marriage unlawful or criminal in either of the parties under any law of this state, or, having knowledge or reasonable cause to believe that either of the parties shall be under the age of legal consent, or is prohibited by section 451.020 from entering into such marriage, or where to his knowledge, any other legal impediment exists to such marriage, and every person not authorized by law to solemnize marriages who shall falsely represent that he is so authorized, and who, by any pretended marriage ceremony which he may perform, shall deceive any innocent person or persons into the belief that they have been legally married, shall, on conviction, be adjudged guilty of a class C misdemeanor.

(RSMo 1939 § 4652, A.L. 1982 S.B. 785, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 § 4264; 1919 § 3514; 1909 § 4728



Section 451.120 Penalty for solemnizing marriage without license, or failing to keep a record thereof.

Effective 28 Aug 1983

Title XXX DOMESTIC RELATIONS

451.120. Penalty for solemnizing marriage without license, or failing to keep a record thereof. — Any person who shall solemnize any marriage wherein the parties have not obtained a license, as provided by this chapter, or shall fail to keep a record of the solemnization of any marriage, shall be deemed guilty of a misdemeanor, and upon conviction shall be fined not exceeding five hundred dollars, and in addition shall be subject to a civil action by the parent, conservator or other person having care or custody of the person so married, to whom services are due wherein the recovery shall not exceed the sum of five hundred dollars; and any recorder who shall issue a license contrary to the provisions of this chapter shall be subject to a like punishment.

(RSMo 1939 § 3371, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 § 2984; 1919 § 7309; 1909 § 8290



Section 451.130 Penalty for failure to issue, record or return license.

Effective 28 Aug 2001

Title XXX DOMESTIC RELATIONS

451.130. Penalty for failure to issue, record or return license. — 1. If any recorder willfully neglect or refuse to issue a license to any person legally entitled thereto on application, on payment or tender of the fee provided for in section 451.150, or shall fail to refuse to record such license, with the return thereon, as herein provided, he shall be deemed guilty of a misdemeanor, and upon conviction shall be fined in any sum not less than five nor more than one hundred dollars.

2. Every officer or person who shall fail to return a license within fifteen days after the issuing of the same, or who shall make a false return thereon, or any recorder who shall willfully make a false record of any marriage license or return thereon, shall be deemed guilty of a misdemeanor, and, on conviction thereof, shall be punished as provided in the preceding part of this section.

(RSMo 1939 § 3367, A.L. 2001 H.B. 157)

Prior revisions: 1929 § 2980; 1919 § 7305; 1909 § 8286



Section 451.150 Licenses to be recorded — fee.

Effective 15 Jun 1987, see footnote

Title XXX DOMESTIC RELATIONS

451.150. Licenses to be recorded — fee. — The recorder shall record all marriage licenses issued in a well-bound book kept for that purpose, with the return thereon, for which he shall receive a fee of ten dollars to be paid for by the person obtaining the same.

(RSMo 1939 § 3366, A.L. 1972 H.B. 1447, A.L. 1986 H.B. 931, A.L. 1987 H.B. 384 Revision)

Prior revisions: 1929 § 2979; 1919 § 7304; 1909 § 8285

Effective 6-15-87

CROSS REFERENCES:

Recorder to keep index of marriage contracts and marriage certificates, 59.450

Recording fees, 193.195



Section 451.151 Additional fee for issuing marriage license or certified copies — amount to be collected by county recorder, duty to deposit — how.

Effective 28 Aug 1992

Title XXX DOMESTIC RELATIONS

451.151. Additional fee for issuing marriage license or certified copies — amount to be collected by county recorder, duty to deposit — how. — 1. In addition to any other fee for the issuance of a marriage license there is hereby imposed a fee of twenty dollars to be paid by the person applying for such license. Such fee shall be collected by the recorder of deeds at the time the marriage license is issued.

2. In addition to any other fee for a certified copy of a marriage license there is hereby imposed a fee of seven dollars to be paid by the person applying for such certified copy. Such fee shall be collected by the recorder of deeds at the time the certified copy is issued. The recorder of deeds shall have the authority to differentiate, for fee imposition purposes, between a certified copy and a mere photocopy copy.

3. The recorder of deeds shall, at the end of each month, forward fifteen dollars for the issuance of a marriage license to the director of the department of revenue for deposit in the children's trust fund established in section 210.173, and five dollars for the issuance of a marriage license shall be paid to the county treasurer and deposited in a special trust fund to be expended only to provide financial assistance to shelters for victims of domestic violence, established pursuant to sections 455.200 to 455.230. The recorder of deeds shall at the end of each month forward seven dollars for each certified copy of a marriage license to the children's trust fund established in section 210.173.

(L. 1990 H.B. 1370, et al. § 9, A.L. 1992 H.B. 894)



Section 451.160 Names of children born before marriage shall be recorded.

Effective 28 Aug 1939

Title XXX DOMESTIC RELATIONS

451.160. Names of children born before marriage shall be recorded. — The reputed father and mother of children who were born before the ceremony of marriage is performed, as provided by this chapter, may, at the time of solemnization of said marriage, give to the officer the names of their children then living, or the descendants of such as may be dead; and it shall be the duty of such officer to record such names with his certificate of marriage.

(RSMo 1939 § 3372)

Prior revisions: 1929 § 2985; 1919 § 7310; 1909 § 8291

CROSS REFERENCE:

Issue of void or dissolved marriage legitimate, 474.080



Section 451.170 Lost record of marriage supplied, how.

Effective 28 Aug 1939

Title XXX DOMESTIC RELATIONS

451.170. Lost record of marriage supplied, how. — In any county in this state where the record of any marriage has been lost or destroyed, such record may be supplied by the minister or officer who solemnized any such marriage, by filing in the recorder's office of such county a certificate showing the names of the persons by him married, the date of such marriage, and the county in which the same was solemnized.

(RSMo 1939 § 3641)

Prior revisions: 1929 § 3251; 1919 § 10613; 1909 § 10424



Section 451.180 New certificate obtained, how.

Effective 28 Aug 1939

Title XXX DOMESTIC RELATIONS

451.180. New certificate obtained, how. — In all counties in this state where records of marriages have been destroyed by fire or otherwise, any person whose record of marriage has been destroyed, or the heirs or descendants of such person, may obtain from the officer or minister who solemnized such marriage a certificate, showing dates, names of parties married, and witnesses present at said solemnization of marriage, so far as said officer or minister may be able to certify the same; and the record of said certificate shall be prima facie evidence of said marriage in all the courts of this state.

(RSMo 1939 § 3645)

Prior revisions: 1929 § 3255; 1919 § 10617; 1909 § 10428



Section 451.190 Record supplied by certificate of witnesses, how.

Effective 28 Aug 1939

Title XXX DOMESTIC RELATIONS

451.190. Record supplied by certificate of witnesses, how. — If the minister or officer who solemnized any marriage, the record of which has been lost or destroyed, be dead, refuse to give a certificate as required by section 451.170, or his whereabouts be unknown, it shall be lawful for two credible persons who witnessed such marriage to make affidavit to the fact, giving the names of the persons, the name of the minister or officer officiating, and the date of such marriage, which shall be filed and recorded in the recorder's office of such county, which affidavit, or certified copy thereof, shall be prima facie evidence of such marriage in any court in this state.

(RSMo 1939 § 3642)

Prior revisions: 1929 § 3252; 1919 § 10614; 1909 § 10425



Section 451.200 Certificates and affidavits recorded when records lost or destroyed — fee.

Effective 28 Aug 1939

Title XXX DOMESTIC RELATIONS

451.200. Certificates and affidavits recorded when records lost or destroyed — fee. — The recorders in such counties in this state wherein such records have been lost or destroyed shall file and record the certificates or affidavits provided for in sections 451.170 and 451.180, for which they shall be allowed the same fee as for recording other certificates of marriage, and shall furnish copies of such certificates or affidavits when required.

(RSMo 1939 § 3643)

Prior revisions: 1929 § 3253; 1919 § 10615; 1909 § 10426



Section 451.210 Rerecording where marriage records are destroyed — fee.

Effective 28 Aug 1939

Title XXX DOMESTIC RELATIONS

451.210. Rerecording where marriage records are destroyed — fee. — In all counties of this state where the records of marriages have been burned or otherwise destroyed, the recorder of deeds or other officer whose duty it may be to record certificates of marriages shall purchase at the expense of his county a substantially bound book in which he shall record certificates of marriage, produced, and shown to him to be genuine, by any party or parties whose record of marriage has been burned or otherwise destroyed, and the heirs and descendants of such party or parties may produce the certificate of marriage herein contemplated, and have the same recorded, and the recorder or officer recording shall receive therefor the sum of fifty cents for each certificate recorded.

(RSMo 1939 § 3644)

Prior revisions: 1929 § 3254; 1919 § 10616; 1909 § 10427



Section 451.220 Marriage contracts to be in writing, acknowledged or proved.

Effective 28 Aug 1939

Title XXX DOMESTIC RELATIONS

451.220. Marriage contracts to be in writing, acknowledged or proved. — All marriage contracts whereby any estate, real or personal, in this state, is intended to be secured or conveyed to any person or persons, or whereby such estate may be affected in law or equity, shall be in writing, and acknowledged by each of the contracting parties, or proved by one or more subscribing witnesses.

(RSMo 1939 § 3373)

Prior revisions: 1929 § 2986; 1919 § 7311; 1909 § 8292

CROSS REFERENCES:

Conveyance avoided if bar of inheritance rights fails, 474.130

Interrupted contract bars inheritance rights, when, 474.120

(1958) Postnuptial property settlement agreement whereby wife waived any right, title or interest which she might have in or to personalty or realty of husband was valid between the parties though not acknowledged and effected relinquishment of wife's dower. Chapman v. Corbin (A.), 316 S.W.2d 880.

(1962) Where marriage contract was entered into after the wedding and in the presence of guests and at a time when the wife did not have time to read it and did not understand what it contained and she testified that she signed it in order to avoid a fuss in the presence of wedding guests, it was held invalid because of duress. Wilson v. Wilson (A.), 354 S.W.2d 532.

(1968) Anticipatory, preparatory, collateral, and ancillary acts performed in reliance on a verbal contract, generally are not sufficient part performance to call for an exception to the provisions of the statute of frauds; but if the verbal agreement is sufficiently established, the acts are done with the knowledge of the other party, and if the changes in circumstances resulting from such acts are of such nature that the consequences thereof are, or may be, disastrous, the court may enforce the contract, even though the acts are not, strictly speaking, in execution of the contract. Pointer v. Ward (Mo.), 429 S.W.2d 269.



Section 451.230 How acknowledged or proved — to be recorded, where.

Effective 28 Aug 1939

Title XXX DOMESTIC RELATIONS

451.230. How acknowledged or proved — to be recorded, where. — Such marriage contracts shall be acknowledged or proved before the same officer and certified in the same manner as deeds of conveyance for land are or shall be required by law to be acknowledged or proved and certified; and they shall be recorded, with the certificate of proof or acknowledgment, in the office of the recorder of each county where any estate is situated which is intended to be conveyed or affected thereby.

(RSMo 1939 § 3374)

Prior revisions: 1929 § 2987; 1919 § 7312; 1909 § 8293

CROSS REFERENCE:

Marriage contracts to be received in evidence, when, 490.590



Section 451.240 Contract so recorded shall impart notice, to whom.

Effective 28 Aug 1939

Title XXX DOMESTIC RELATIONS

451.240. Contract so recorded shall impart notice, to whom. — When any such marriage contract is deposited in the recorder's office for record, it shall, as to all property affected by it in the county where the same is deposited, impart full notice to all persons of its contents; and no such contract shall be valid or affect any property except between the parties thereto and such as have actual notice thereof, until it shall be deposited for record, as herein prescribed.

(RSMo 1939 § 3375)

Prior revisions: 1929 § 2988; 1919 § 7313; 1909 § 8294



Section 451.250 Married persons to hold real and personal property as separate property — liable for what.

Effective 28 Aug 2001

Title XXX DOMESTIC RELATIONS

451.250. Married persons to hold real and personal property as separate property — liable for what. — 1. All real estate and any personal property, including rights in action, belonging to any man or woman at his or her marriage, or which may have come to him or her during coverture, by gift, bequest or inheritance, or by purchase with his or her separate money or means, or be due as the wages of his or her separate labor, or has grown out of any violation of his or her personal rights, shall, together with all income, increase and profits thereof, be and remain his or her separate property and under his or her sole control, and shall not be liable to be taken by any process of law for the debts of his wife or her husband.

2. This section shall not affect the title of any husband or wife to any personal property reduced to his or her possession with the express assent of his or her spouse; provided, that said personal property shall not be deemed to have been reduced to possession by the husband or wife by his or her use, occupancy, care or protection thereof, but the same shall remain his or her separate property, unless by the terms of said assent, in writing, full authority shall have been given by the husband or wife to the spouse to sell, encumber or otherwise dispose of the same for his or her own use and benefit, but such property shall be subject to execution for the payments of the debts of the spouse contracted before or during marriage, and for any debt or liability of his or her spouse created for necessaries for the spouse or family; and any such married man or woman may, in his or her own name and without joining his or her spouse, as a party plaintiff institute and maintain any action, in any of the courts of this state having jurisdiction, for the recovery of any such personal property, including rights in action, as aforesaid, with the same force and effect as if such married man or woman was * not married; provided, any judgment for costs in any such proceeding rendered against any such married spouse, may be satisfied out of any separate property of such married spouse subject to execution; provided, that before any such execution shall be levied upon any separate estate of a married spouse, he or she shall have been made a party to the action, and all questions involved shall have been therein determined, and shall be recited in the judgment and the execution thereon.

(RSMo 1939 § 3390, A.L. 2001 H.B. 537)

Prior revisions: 1929 § 3003; 1919 § 7328; 1909 § 8309

*Word "a" appears here in original rolls.

(1954) Where husband and wife each furnished funds to purchase farm and each supplied livestock and contributed to purchase of tools, but husband actually controlled and operated farm, wife was not entitled, after eight years, to one-half of proceeds of sale of some of the stock and tools. Herbert v. Herbert (A.), 272 S.W.2d 705.

(1955) Wife held entitled to sue husband under § 451.250 for premarital personal tort committed by him in automobile accident. Hamilton v. Fulkerson (Mo.), 285 S.W.2d 642. Comment Mo. L. Rev. Vol. XXII, p. 216 (1957).



Section 451.260 Rents of married person's real estate exempt from liability for spouse's debts, when.

Effective 28 Aug 2001

Title XXX DOMESTIC RELATIONS

451.260. Rents of married person's real estate exempt from liability for spouse's debts, when. — The rents, issues and products of the real estate of any married person, and all moneys and obligations arising from the sale of such real estate, and the interest of such person's spouse in such person's right in any real estate which belonged to such person before marriage, or which he or she may have acquired by gift, grant, devise or inheritance during coverture, shall, during coverture, be exempt from attachment or levy of execution for the sole debts of his or her spouse; and no conveyance made during coverture by such spouse of such rents, issues and products, or of any interest in such real estate, shall be valid, unless the same be by deed executed by the spouse jointly with the * other spouse, and acknowledged by him or her in the manner now provided by law; provided, such annual products may be attached or levied upon for any debt or liability of his or her spouse, created for necessaries for the spouse and family, and for debts for labor or materials furnished upon or for the cultivation or improvement of such real estate.

(RSMo 1939 § 3389, A.L. 2001 H.B. 537)

Prior revisions: 1929 § 3002; 1919 § 7327; 1909 § 8308

*Word "the" appears here in original rolls.



Section 451.270 Property of married person exempt from debts of spouse incurred before marriage.

Effective 28 Aug 2001

Title XXX DOMESTIC RELATIONS

451.270. Property of married person exempt from debts of spouse incurred before marriage. — A spouse's property, except such as may be acquired from the other spouse, shall be exempt from all debts and liabilities contracted or incurred by his or her spouse before their marriage.

(RSMo 1939 § 3391, A.L. 2001 H.B. 537)

Prior revisions: 1929 § 3004; 1919 § 7329; 1909 § 8310



Section 451.290 Wife deemed femme sole, when.

Effective 28 Aug 1939

Title XXX DOMESTIC RELATIONS

451.290. Wife deemed femme sole, when. — A married woman shall be deemed a femme sole so far as to enable her to carry on and transact business on her own account, to contract and be contracted with, to sue and be sued, and to enforce and have enforced against her property such judgments as may be rendered for or against her, and may sue and be sued at law or in equity, with or without her husband being joined as a party; provided, a married woman may invoke all exemption and homestead laws now or hereafter in force for the protection of personal and real property owned by the head of a family, except in cases where the husband has claimed such exemption and homestead rights for the protection of his own property.

(RSMo 1939 § 3385)

Prior revisions: 1929 § 2998; 1919 § 7323; 1909 § 8304

CROSS REFERENCE:

Estate of wife conveyed and dower relinquished, how, covenant, when binding on wife or husband, 442.030

(1955) Wife held entitled to sue husband under § 451.250 for premarital personal tort committed by him in automobile accident. Hamilton v. Fulkerson (Mo.), 285 S.W.2d 642.

(1957) Wife may sue her husband who abandoned her without her fault to recover value of her necessities which she provided herself and may also sue him for conversion of her personal property. Smith v. Smith (A.), 300 S.W.2d 275.

(1957) Wife held entitled to sue administrator of deceased husband for personal injuries resulting from negligence of husband during coverture. Ennis v. Truhitte (Mo.), 306 S.W.2d 549.

(1959) One spouse cannot maintain civil action for damages against the other for personal injuries resulting from negligent acts committed during the marriage. Browner v. Browner (Mo.), 327 S.W.2d 808. Deatheridge v. Deatheridge (Mo.), 328 S.W.2d 624.

(1960) Recovery allowed in action by minor child for personal injuries and by father for medical bills and loss of earnings of minor child resulting from alleged negligence of defendant's intestate, the child's mother, in operation of motor vehicle. Doctrine of introfamily immunity from suit expired upon death of mother and wife and did not extend to decedent's estate, Brennecke v. Kilpatrick (Mo.), 336 S.W.2d 68.

(1963) Wife allowed to recover in action for damages for loss of consortium caused by defendant's negligent injury of her husband. Novak v. Kansas City Transit, Inc. (Mo.), 365 S.W.2d 539, overruling Bernhardt v. Perry, 276 (Mo.), 612, 208 S.W. 462.

(1972) After divorce, a former wife may not recover damages from her former husband for a wrongful act committed during marriage. Ebel v. Ferguson (Mo.), 478 S.W.2d 334.

(1986) The court abolished the doctrine of interspousal immunity as a bar to claims for intentional torts. Townsend v. Townsend (Mo.), 708 S.W.2d 646.

(1986) The doctrine of spousal immunity is no longer available as a bar to negligence actions. S.A.V. v. K.G.V. (Mo.), 708 S.W.2d 651.



Section 451.300 Conveyance of property when one of the spouses is disabled and under conservatorship or a guardian ad litem is appointed.

Effective 28 Aug 2001

Title XXX DOMESTIC RELATIONS

451.300. Conveyance of property when one of the spouses is disabled and under conservatorship or a guardian ad litem is appointed. — The spouse of any person who is under conservatorship may join with the conservator in making partition of his or her own real estate held in joint tenancy, or in common, and may, jointly with the conservator, make any release or other conveyance necessary and proper for that purpose; and he or she may sell and convey his or her own real estate by joining with the conservator in such sale and conveyance, to be under the order and supervision of the proper court, and deeds executed jointly by himself or herself and such conservator shall have the same force and effect as if done with his or her spouse if such spouse had been under no disability; and in all cases where the real estate of such person shall be sold by his or her conservator in due conformity to law, he or she may relinquish his or her right in such real estate as fully as if his or her spouse joined in the deed of release; and when a person is found to be disabled as defined in chapter 475, and his or her spouse is the owner of real estate in this state that he or she desires to convey, then, upon provision made for such disabled person, according to his or her needs, and according to the ability, situation in life and circumstances of his or her spouse, and to his or her safely secured under the order and control of the proper court, the conservator of such disabled person may, under the order and approval of the court, join in a deed, on behalf of such disabled person, for the purpose of conveying his or her homestead, interest in such real estate; and if he or she has no conservator, then the court may appoint a guardian ad litem pursuant to chapter 475 who may, in like manner, upon the conditions and under the order of the court, join with the spouse on his or her behalf in such deed; and such conveyance, when executed, as aforesaid, by either the conservator or the guardian ad litem and the spouse of such person, shall be as valid and effectual to convey any land owned by such spouse, including his or her homestead, and shall have the effect of releasing the spouse's homestead in the real estate as fully as if he or she had, under no disability, of his or her own free will, executed and acknowledged the same; provided, that no such order of conveyance shall be made by the court until application made thereto, in writing, by such spouse, setting forth the facts, and twenty days' public notice given of the time and place of hearing such application has been given by publication in a weekly newspaper of general circulation published in the county.

(RSMo 1939 § 3384, A.L. 1983 S.B. 44 & 45, A.L. 2001 H.B. 537)

Prior revisions: 1929 § 2997; 1919 § 7322; 1909 § 8303

CROSS REFERENCE:

Conveyance of estate by entireties where spouse is a minor or incompetent, 442.035






Chapter 452 Dissolution of Marriage, Divorce, Alimony and Separate Maintenance

Chapter Cross References



Section 452.025 Verified pleadings, form and content.

Effective 28 Aug 2004

Title XXX DOMESTIC RELATIONS

452.025. Verified pleadings, form and content. — 1. All pleadings required to be verified under this chapter may at the time of execution be made by the acknowledgment thereof by the petitioner or respondent made before an officer authorized to administer oaths under the laws of this state, and evidenced by the officer's certificate, under official seal, attached or annexed to the pleading in form and content substantially as follows:

­

­

2. All references in this chapter regarding a "verified" document shall be satisfied by compliance with the requirements of subsection 1 of this section.

(L. 2004 S.B. 1211)



Section 452.075 Remarriage of former spouse ends alimony.

Effective 28 Aug 2001

Title XXX DOMESTIC RELATIONS

452.075. Remarriage of former spouse ends alimony. — When a divorce has been granted, and the court has made an order or decree providing for the payment of alimony and maintenance, the remarriage of the former spouse shall relieve the spouse obligated to pay support from further payment of alimony to the former spouse from the date of the remarriage, without the necessity of further court action, but the remarriage shall not relieve the former spouse from the provisions of any judgment or decree or order providing for the support of any minor children.

(L. 1957 p. 390 § 1, A.L. 2001 H.B. 537)

(1977) Subsequent remarriage terminated alimony even though such marriage was annulled because of fraud. Glass v. Glass (A.), 546 S.W.2d 738.



Section 452.080 Decree for alimony — a lien, when.

Effective 28 Aug 2001

Title XXX DOMESTIC RELATIONS

452.080. Decree for alimony — a lien, when. — Upon a decree of divorce, the court may, in its discretion, decree alimony in gross or from year to year. When alimony is decreed in gross, such decree shall be a general lien on the realty of the party against whom the decree may be rendered, as in the case of other judgments. When such decree is for alimony from year to year, such decree shall not be a lien on the realty as aforesaid, but an execution in the hands of the proper officer, issued for the purpose of enforcing such decree, shall constitute a lien on the real and personal property of the defendant in such execution, so long as the same shall lawfully remain in the possession of such officer unsatisfied. In lieu of the lien of such decree for alimony from year to year, it is hereby provided that the party against whom such decree may be rendered shall be required to give security ample and sufficient for such alimony; but where default has been made in giving such security, the decree for alimony from year to year shall be a lien as in case of general judgments.

(RSMo 1939 § 1520, A.L. 2001 H.B. 537)

Prior revisions: 1929 § 1356; 1919 § 1807; 1909 § 2376

(1977) Statute allowing award of maintenance in gross was not repealed by the dissolution of marriage statutes and § 452.335 does not preclude award of maintenance in gross. Carr v. Carr (A.), 556 S.W.2d 511.



Section 452.110 Decree as to alimony only subject to review.

Effective 28 Aug 2001

Title XXX DOMESTIC RELATIONS

452.110. Decree as to alimony only subject to review. — No petition for review of any judgment for divorce, rendered in any case arising pursuant to this chapter, shall be allowed, any law or statute to the contrary notwithstanding; but there may be a review of any order or judgment touching the alimony and maintenance of the spouse, and the care, custody and maintenance of the children, or any of them, as in other cases.

(RSMo 1939 § 1525, A.L. 2001 H.B. 537)

Prior revisions: 1929 § 1361; 1919 § 1812; 1909 § 2381



Section 452.130 Spouse abandoned, court to adjudge maintenance — execution to enforce.

Effective 28 Aug 2001

Title XXX DOMESTIC RELATIONS

452.130. Spouse abandoned, court to adjudge maintenance — execution to enforce. — When a person, without good cause, shall abandon his or her spouse, and refuse or neglect to maintain and provide for him or her, the circuit court, on his or her petition for that purpose, shall order and adjudge such support and maintenance to be provided and paid by such person for the spouse and the spouse's children, or any of them, by that marriage, out of his property, and for such time as the nature of the case and the circumstances of the parties shall require, and compel the person to give security for such maintenance, and from time to time make such further orders touching the same as shall be just, and enforce such judgment by execution, sequestration of property, or by such other lawful means as are in accordance with the practice of the court; and as long as said maintenance is continued, the person shall not be charged with the spouse's debts, contracted after the judgment for such maintenance.

(RSMo 1939 § 3376, A.L. 2001 H.B. 537)

Prior revisions: 1929 § 2989; 1919 § 7314; 1909 § 8295

(1973) Judgment of trial court dismissing Petition for Separate Maintenance with prejudice may not be set aside unless it is clearly erroneous. Brokaw v. Brokaw (A.), 492 S.W.2d 859.



Section 452.140 No property exempt from attachment or execution, when.

Effective 28 Aug 2001

Title XXX DOMESTIC RELATIONS

452.140. No property exempt from attachment or execution, when. — No property shall be exempt from attachment or execution in a proceeding instituted by a person for maintenance, nor from attachment or execution upon a judgment or order issued to enforce a decree for alimony or for the support and maintenance of children. And all wages due to the defendant shall be subject to garnishment on attachment or execution in any proceedings mentioned in this section, whether the wages are due from the garnishee to the defendant for the last thirty days' service or not.

(RSMo 1939 § 3377, A.L. 1957 p. 391, A.L. 2001 H.B. 537)

Prior revisions: 1929 § 2990; 1919 § 7315; 1909 § 8296

(1952) Garnishment on judgment in divorce action for support and maintenance of minor children held limited to ten percent of wages of defendant who had remarried, had children and was head of family. York v. York (A.), 249 S.W.2d 870.

(1957) Where judgment consisting of $1,243.33 for alimony and $2,486.67 for child support was revived in 1953 against nonresident defendant, garnishment could reach only 10% of amount of defendant's wages for child support but entire amount of wages could be seized to satisfy judgment for alimony. Ferneau v. Armour & Co. (A.), 303 S.W.2d 161.



Section 452.150 Services and earnings of unmarried minor children — custody and control of.

Effective 28 Aug 1998

Title XXX DOMESTIC RELATIONS

452.150. Services and earnings of unmarried minor children — custody and control of. — The father and mother living apart are entitled to an adjudication by the circuit court as to their powers, rights and duties in respect to the custody and control and the services and earnings and management of the property of their unmarried minor children without any preference as between the said father and mother, and neither the father nor the mother has any right paramount to that of the other in respect to the custody and control or the services and earnings or of the management of the property of their said unmarried minor children; pending such adjudication the father or mother who actually has the custody and control of said unmarried minor children shall have the sole right to the custody and control and to the services and earnings and to the management of the property of said unmarried minor children.

(RSMo 1939 § 1526, A.L. 1998 S.B. 910)

Prior revisions: 1929 § 1362; 1919 § 1813

CROSS REFERENCES:

Consent of parents necessary to adopt, 453.030 to 453.050

Custody of children, award on habeas corpus, 532.370

Transfer of custody of child prohibited, 453.110

(1953) Where divorce decree awarded custody of child to father and made no provision for visitation by the mother, nor for keeping the child in this state, the removal of the child from the state by the father did not constitute contempt. Middleton v. Tozer (A.), 259 S.W.2d 80.

(1953) On motion to modify decree as to custody of minor child, there must not only be proof of a change in conditions but it must be a change that would beneficially affect the interest of the child. Frams v. Black (A.), 259 S.W.2d 104.

(1954) In action by divorced mother to recover amounts expended for support of child from its father, limitations must be computed from the time the cause of action accrued and not from the date of last item in the account. Allen v. Allen, 364 Mo. 955, 270 S.W.2d 33.

(1957) Court of equity has inherent power to allow suit money attorney fees to the mother in proceeding to obtain custody of child. I.... v. B.... (A.), 305 S.W.2d 713.

(1963) Where court makes no custody award in a divorce action, it is not res judicata in subsequent action for custody of children. R.... v. E.... (A.), 364 S.W.2d 821.

(1963) Jurisdiction of trial court in divorce action to make an ad interim order with respect to the temporary custody of minor children pending the appeal, upon pleading and proof that their welfare is substantially endangered during that period, is not divested by the giving of the statutory supersedeas bond. State ex re. Stone v. Ferris (Mo.), 369 S.W.2d 244.

(1968) The Missouri Supreme Court held that the proper construction of Missouri statutory provisions relating to the obligations and rights of parents affords illegitimate children a right equal with that of legitimate children to require support by their fathers. Prior cases to the contrary were expressly overruled. R. . . . v. R. . . . (Mo.), 431 S.W.2d 152.



Section 452.160 Father and mother, parent, child, defined — how construed.

Effective 28 Aug 1939

Title XXX DOMESTIC RELATIONS

452.160. Father and mother, parent, child, defined — how construed. — The terms of section 452.150 shall apply to children born out of wedlock and to children born in wedlock, and the terms "father and mother", "parent", "child", shall apply without reference to whether a child was born in lawful wedlock.

(RSMo 1939 § 1527)

Prior revision: 1929 § 1363

CROSS REFERENCE:

Issue of certain marriages legitimate, 474.080

(1968) The Missouri Supreme Court held that the proper construction of Missouri statutory provisions relating to the obligations and rights of parents affords illegitimate children a right equal with that of legitimate children to require support by their fathers. Prior cases to the contrary were expressly overruled. R. . . . v. R. . . . (Mo.), 431 S.W.2d 152.



Section 452.170 Petition for enjoyment of spouse's separate estate, when.

Effective 28 Aug 2001

Title XXX DOMESTIC RELATIONS

452.170. Petition for enjoyment of spouse's separate estate, when. — If any married person shall hold real estate in his or her own right, and his or her spouse, by criminal conduct toward him or her, or by ill usage, shall give him or her cause to live separate and apart from him or her, such person may petition the circuit court, setting forth such facts, and therein pray that such estate may be enjoyed by him or her for his or her sole use and benefit.

(RSMo 1939 § 3386, A.L. 2001 H.B. 537)

Prior revisions: 1929 § 2999; 1919 § 7324; 1909 § 8305



Section 452.180 Circuit court may make decree.

Effective 28 Aug 2001

Title XXX DOMESTIC RELATIONS

452.180. Circuit court may make decree. — The circuit court, on due proof of such facts, may, in its discretion, make such order and decree in the premises as shall give such married person the sole use and benefit of such real estate, or such part thereof as it may think reasonable.

(RSMo 1939 § 3387, A.L. 2001 H.B. 537)

Prior revisions: 1929 § 3000; 1919 § 7325; 1909 § 8306



Section 452.190 Authorization by court to sell property.

Effective 28 Aug 2001

Title XXX DOMESTIC RELATIONS

452.190. Authorization by court to sell property. — When any married person shall abandon his or her spouse, or from worthlessness, drunkenness or other cause fail to make sufficient provision for his or her support, the circuit court of the county where he or she has his or her home and residence may, on his or her petition, authorize him or her to sell and convey his or her real estate, or any part thereof, and also any personal estate which shall, at the time, have come to such person by reason of the marriage, and which may remain within the state undisposed of by him.

(RSMo 1939 § 3378, A.L. 2001 H.B. 537)

Prior revisions: 1929 § 2991; 1919 § 7316; 1909 § 8297



Section 452.200 Married person enjoined from squandering property at suit of spouse.

Effective 28 Aug 2001

Title XXX DOMESTIC RELATIONS

452.200. Married person enjoined from squandering property at suit of spouse. — Any married person may file a petition in the circuit court, setting forth that his or her spouse, from habitual intemperance, or any other cause, is about to squander and waste the property, money, credits or choses in action to which he or she is entitled in his or her own right, or any part thereof, or is proceeding fraudulently to convert the same, or any part thereof, to the spouse's own use, for the purpose of placing the same beyond his or her reach, and depriving him or her of the benefit thereof; and the court, upon the hearing of the case, may enjoin the spouse from disposing of or otherwise interfering with such property, moneys, credits and choses in action, and may appoint a receiver to control and manage the same for the benefit of the petitioner, and may also make such other order in the premises as they may deem just and proper, and upon the filing of such petition an injunction may be allowed as in other cases, and such petition shall be filed in the county where said petitioner resides, and the spouse of said petitioner shall be made a party defendant to said petition.

(RSMo 1939 § 1682, A.L. 2001 H.B. 537)

Prior revisions: 1929 § 1518; 1919 § 1968; 1909 § 2533



Section 452.210 Court may authorize persons holding money of married person to pay spouse.

Effective 28 Aug 2001

Title XXX DOMESTIC RELATIONS

452.210. Court may authorize persons holding money of married person to pay spouse. — The court may also, upon the petition of such person, authorize any person holding money or other personal estate to which the spouse is entitled in his or her right to pay and deliver the same to the petitioner, and may authorize him or her to give a discharge for the same, which discharge shall be as valid as if made by the spouse.

(RSMo 1939 § 3379, A.L. 2001 H.B. 537)

Prior revisions: 1929 § 2992; 1919 § 7317; 1909 § 8298



Section 452.220 Married person entitled to proceeds of earnings of his or her minor children, when.

Effective 28 Aug 2001

Title XXX DOMESTIC RELATIONS

452.220. Married person entitled to proceeds of earnings of his or her minor children, when. — Such married person, during the period his or her spouse shall fail to provide for his or her support, as stated in section 452.130, shall be entitled to the proceeds of the earnings of his or her minor children; and the same shall be under his or her sole control and shall not be liable in any manner for the spouse's debts.

(RSMo 1939 § 3380, A.L. 2001 H.B. 537)

Prior revisions: 1929 § 2993; 1919 § 7318; 1909 § 8299



Section 452.230 Proceeds used for support of himself or herself and family.

Effective 28 Aug 2001

Title XXX DOMESTIC RELATIONS

452.230. Proceeds used for support of himself or herself and family. — All the proceeds of such sales, and all other money and personal estate which shall come to the hands of a person by force of the provisions of sections 451.250 to 451.300 and sections 452.130, 452.140, 452.170 to 452.190 and 452.210 to 452.250, may be used and disposed of by him or her for the necessary support of himself or herself and family.

(RSMo 1939 § 3381, A.L. 2001 H.B. 537)

Prior revisions: 1929 § 2994; 1919 § 7319; 1909 § 8300

CROSS REFERENCE:

Workers' compensation death benefits, rights of widows and children, 287.240



Section 452.240 Filing of petition, proceedings.

Effective 28 Aug 2001

Title XXX DOMESTIC RELATIONS

452.240. Filing of petition, proceedings. — The petition of a married person for any of the purposes before mentioned may be filed and the case heard and determined in the circuit court, and the like process and proceedings shall be had as in other civil suits triable before circuit judges.

(RSMo 1939 § 3382, A.L. 1978 H.B. 1634, A.L. 2001 H.B. 537)

Prior revisions: 1929 § 2995; 1919 § 7320; 1909 § 8301



Section 452.250 Proceedings on such petition — appeal allowed, when and where.

Effective 28 Aug 2001

Title XXX DOMESTIC RELATIONS

452.250. Proceedings on such petition — appeal allowed, when and where. — The same proceedings shall be had in relation to such petition as the law requires in other proceedings before circuit judges, and in relation to enforcing the orders and decrees, except that no appeal shall be allowed to the supreme court, or court of appeals, from any order or decree, on the part of the person's spouse, until he or she has indemnified the petitioner for all delays and costs, in such manner as the court shall direct.

(RSMo 1939 § 3388, A.L. 1973 S.B. 263, A.L. 1978 H.B. 1634, A.L. 2001 H.B. 537)

Prior revisions: 1929 § 3001; 1919 § 7326; 1909 § 8307



Section 452.300 Procedure and venue.

Effective 28 Aug 1998

Title XXX DOMESTIC RELATIONS

452.300. Procedure and venue. — 1. The rules of the supreme court and other applicable court rules shall govern all proceedings pursuant to sections 452.300 to 452.415.

2. A proceeding for dissolution of marriage, legal separation, or declaration of invalidity of marriage shall be entitled: "In re the Marriage of ______ and ______".

3. The initial pleading in an original proceeding pursuant to sections 452.300 to 452.415 shall be denominated a "petition" and the responsive pleading in an original proceeding shall be denominated an "answer". Other pleadings in an original proceeding and all pleadings in other proceedings pursuant to sections 452.300 to 452.415 shall be denominated as provided in the rules of the supreme court and other applicable court rules.

4. Any party who files the initial pleading in an original proceeding pursuant to sections 452.300 to 452.415 shall be denominated the "petitioner" and any party who is required to file or who files a responsive pleading in an original proceeding shall be denominated the "respondent". Each party shall retain such denomination from the original proceeding in any other proceedings pursuant to sections 452.300 to 452.415.

5. An original proceeding pursuant to sections 452.300 to 452.415 shall be commenced in the county in which the petitioner resides or in the county in which the respondent resides. If an original proceeding is commenced in the county in which the petitioner resides, upon motion by the respondent filed prior to the filing of a responsive pleading, the court in which the proceeding is commenced may transfer the proceeding to the county in which the respondent resides if:

(1) The county in which the respondent resides had been the county in which the children resided during the ninety days immediately preceding the commencement of the proceeding; or

(2) The best interest of the children will be served if the proceeding is transferred to the county in which the respondent resides because:

(a) The children and at least one parent have a significant connection with the county; and

(b) There is substantial evidence concerning the present or future care, protection and personal relationships of the children in the county.

6. In proceedings pursuant to sections 452.300 to 452.415, "judgment" shall include a "decree".

(L. 1973 H.B. 315 § 1, A.L. 1998 S.B. 910)



Section 452.305 Judgment of dissolution, grounds for — legal separation, when — judgments to contain Social Security numbers.

Effective 28 Aug 2009

Title XXX DOMESTIC RELATIONS

452.305. Judgment of dissolution, grounds for — legal separation, when — judgments to contain Social Security numbers. — 1. The court shall enter a judgment of dissolution of marriage if:

(1) The court finds that one of the parties has been a resident of this state, or is a member of the armed services who has been stationed in this state, for ninety days immediately preceding the commencement of the proceeding and that thirty days have elapsed since the filing of the petition; and

(2) The court finds that there remains no reasonable likelihood that the marriage can be preserved and that therefore the marriage is irretrievably broken; and

(3) To the extent it has jurisdiction, the court has considered and made provision for child custody, the support of each child, the maintenance of either spouse and the disposition of property.

2. The court shall enter a judgment of legal separation if:

(1) The court finds that one of the parties has been a resident of this state, or is a member of the armed services who has been stationed in this state, for ninety days immediately preceding the commencement of the proceeding and that thirty days have elapsed since the filing of the petition; and

(2) The court finds that there remains a reasonable likelihood that the marriage can be preserved and that therefore the marriage is not irretrievably broken; and

(3) To the extent it has jurisdiction, the court has considered and made provision for the custody and the support of each child, the maintenance of either spouse and the disposition of property.

3. Any judgment of dissolution of marriage or legal separation shall include the last four digits of the Social Security numbers of the parties. The full Social Security number of each party and each child shall be retained in the manner required under section 509.520.

(L. 1973 H.B. 315 § 2, A.L. 1997 S.B. 361, A.L. 1998 S.B. 910, A.L. 2009 H.B. 481)

(1976) Held, a cross bill seeking separate maintenance coupled with an after trial motion to amend the dissolution decree to one of legal separation does not require court to enter a decree of legal separation. Nichols v. Nichols (A.), 538 S.W.2d 727.

(1977) Held, that court must grant a decree of legal separation if either party requests it. The court applies the rule that when conflicting provisions occur in an act the last in order of position shall prevail. McRoberts v. McRoberts (A.), 555 S.W.2d 682.



Section 452.310 Petition, contents — service, how — rules to apply — defenses abolished — parenting plans submitted, when, content, exception.

Effective 28 Aug 2016

Title XXX DOMESTIC RELATIONS

452.310. Petition, contents — service, how — rules to apply — defenses abolished — parenting plans submitted, when, content, exception. — 1. In any proceeding commenced pursuant to this chapter, the petition, a motion to modify, a motion for a family access order and a motion for contempt shall be verified. The petition in a proceeding for dissolution of marriage shall allege that the marriage is irretrievably broken and that therefore there remains no reasonable likelihood that the marriage can be preserved. The petition in a proceeding for legal separation shall allege that the marriage is not irretrievably broken and that therefore there remains a reasonable likelihood that the marriage can be preserved.

2. The petition in a proceeding for dissolution of marriage or legal separation shall set forth:

(1) The residence of each party, including the county, and the length of residence of each party in this state and in the county of residence;

(2) The date of the marriage and the place at which it is registered;

(3) The date on which the parties separated;

(4) The name, age, and address of each child, and the parent with whom each child has primarily resided for the sixty days immediately preceding the filing of the petition for dissolution of marriage or legal separation;

(5) Whether the wife is pregnant;

(6) The last four digits of the Social Security number of the petitioner, respondent and each child;

(7) Any arrangements as to the custody and support of the children and the maintenance of each party; and

(8) The relief sought.

3. Upon the filing of the petition in a proceeding for dissolution of marriage or legal separation, each child shall immediately be subject to the jurisdiction of the court in which the proceeding is commenced, unless a proceeding involving allegations of abuse or neglect of the child is pending in juvenile court. Until permitted by order of the court, neither parent shall remove any child from the jurisdiction of the court or from any parent with whom the child has primarily resided for the sixty days immediately preceding the filing of a petition for dissolution of marriage or legal separation.

4. The mere fact that one parent has actual possession of the child at the time of filing shall not create a preference in favor of such parent in any judicial determination regarding custody of the child.

5. The respondent shall be served in the manner provided by the rules of the supreme court and applicable court rules and, to avoid an interlocutory judgment of default, shall file a verified answer within thirty days of the date of service which shall not only admit or deny the allegations of the petition, but shall also set forth:

(1) The last four digits of the Social Security number of the petitioner, respondent and each child;

(2) Any arrangements as to the custody and support of the child and the maintenance of each party; and

(3) The relief sought.

6. Previously existing defenses to divorce and legal separation, including but not limited to condonation, connivance, collusion, recrimination, insanity, and lapse of time, are abolished.

7. The full Social Security number of each party and each child and the date of birth of each child shall be provided in the manner required under section 509.520.

8. The petitioner and respondent shall submit a proposed parenting plan, either individually or jointly, within thirty days after service of process or the filing of the entry of appearance, whichever event first occurs of a motion to modify or a petition involving custody or visitation issues. The proposed parenting plan shall set forth the arrangements that the party believes to be in the best interest of the minor children and shall include but not be limited to:

(1) A specific written schedule detailing the custody, visitation and residential time for each child with each party including:

(a) Major holidays stating which holidays a party has each year;

(b) School holidays for school-age children;

(c) The child’s birthday, Mother’s Day and Father’s Day;

(d) Weekday and weekend schedules and for school-age children how the winter, spring, summer and other vacations from school will be spent;

(e) The times and places for transfer of the child between the parties in connection with the residential schedule;

(f) A plan for sharing transportation duties associated with the residential schedule;

(g) Appropriate times for telephone access;

(h) Suggested procedures for notifying the other party when a party requests a temporary variation from the residential schedule;

(i) Any suggested restrictions or limitations on access to a party and the reasons such restrictions are requested;

(2) A specific written plan regarding legal custody which details how the decision-making rights and responsibilities will be shared between the parties including the following:

(a) Educational decisions and methods of communicating information from the school to both parties;

(b) Medical, dental and health care decisions including how health care providers will be selected and a method of communicating medical conditions of the child and how emergency care will be handled;

(c) Extracurricular activities, including a method for determining which activities the child will participate in when those activities involve time during which each party is the custodian;

(d) Child care providers, including how such providers will be selected;

(e) Communication procedures including access to telephone numbers as appropriate;

(f) A dispute resolution procedure for those matters on which the parties disagree or in interpreting the parenting plan;

(g) If a party suggests no shared decision-making, a statement of the reasons for such a request;

(3) How the expenses of the child, including child care, educational and extraordinary expenses as defined in the child support guidelines established by the supreme court, will be paid including:

(a) The suggested amount of child support to be paid by each party;

(b) The party who will maintain or provide health insurance for the child and how the medical, dental, vision, psychological and other health care expenses of the child not paid by insurance will be paid by the parties;

(c) The payment of educational expenses, if any;

(d) The payment of extraordinary expenses of the child, if any;

(e) Child care expenses, if any;

(f) Transportation expenses, if any.

9. If the proposed parenting plans of the parties differ and the parties cannot resolve the differences or if any party fails to file a proposed parenting plan, upon motion of either party and an opportunity for the parties to be heard, the court shall enter a temporary order containing a parenting plan setting forth the arrangements specified in subsection 8 of this section which will remain in effect until further order of the court. The temporary order entered by the court shall not create a preference for the court in its adjudication of final custody, child support or visitation.

10. The Missouri supreme court shall have guidelines for a parenting plan which may be used by the parties pursuant to this section in any dissolution of marriage, legal separation or modification proceeding involving issues of custody and visitation relating to the child. Parenting plan guidelines shall be made available on the office of state courts administrator’s website.

11. The filing of a parenting plan for any child over the age of eighteen for whom custody, visitation, or support is being established or modified by a court of competent jurisdiction is not required. Nothing in this section shall be construed as precluding the filing of a parenting plan upon agreement of the parties or if ordered to do so by the court for any child over the age of eighteen for whom custody, visitation, or support is being established or modified by a court of competent jurisdiction.

(L. 1973 H.B. 315 § 3, A.L. 1990 H.B. 1370, et al., A.L. 1998 S.B. 910, A.L. 1999 S.B. 1, et al., A.L. 2004 H.B. 1364 merged with S.B. 1211, A.L. 2009 H.B. 481, A.L. 2016 H.B. 1550)



Section 452.311 Petition for dissolution filed when, requirements.

Effective 28 Aug 2003

Title XXX DOMESTIC RELATIONS

452.311. Petition for dissolution filed when, requirements. — A petition is not filed within the meaning of supreme court rule 53.01 in any cause of action authorized by the provisions of this chapter, unless a summons is issued forthwith as required by supreme court rule 54.01, a verified and notarized entry of appearance of respondent is filed or an attorney files an entry of appearance on behalf of respondent.

(L. 1989 1st Ex. Sess. H.B. 2 § 7, A.L. 1991 S.B. 312, A.L. 2003 H.B. 613)



Section 452.312 Parties' current employers and Social Security numbers to be contained in certain pleadings and decrees.

Effective 28 Aug 2009

Title XXX DOMESTIC RELATIONS

452.312. Parties' current employers and Social Security numbers to be contained in certain pleadings and decrees. — 1. Every petition for dissolution of marriage or legal separation, every motion for modification of a decree respecting maintenance or support, and every petition or motion for support of a minor child shall contain the last four digits of the Social Security number of the petitioner or movant, if a person, and the last four digits of the Social Security number of the respondent. The name and address of the petitioner's and respondent's current employer shall be provided and retained in the same manner as required under section 509.520.

2. Every responsive pleading to a petition for dissolution of marriage or legal separation, motion for modification of a decree respecting maintenance or support, and petition or motion for support of a minor child shall contain the name and address of the current employer and the last four digits of the Social Security number of the respondent, if the respondent is a person.

3. Every decree dissolving a marriage, every order modifying a previous decree of dissolution or divorce, and every order for support of a minor child shall contain the last four digits of the Social Security numbers of the parties, if disclosed by the pleadings.

4. The full Social Security number of each party and each child shall be retained in the manner required by section 509.520.

(L. 1984 H.B. 1275, A.L. 2009 H.B. 481)



Section 452.314 Guardian for incapacitated person may file for dissolution or separation if ward is a victim of spousal abuse.

Effective 28 Aug 1990

Title XXX DOMESTIC RELATIONS

452.314. Guardian for incapacitated person may file for dissolution or separation if ward is a victim of spousal abuse. — Notwithstanding any other provision of law to the contrary, a guardian for an incapacitated person may file a petition for dissolution of the marriage of, or if the incapacitated person has a history of religious objection to divorce, the guardian may file for a legal separation for such incapacitated person and may give testimony in support of the allegations contained in the petition, if the guardian has reasonable cause to believe that the incapacitated person has been the victim of abuse by the spouse of such incapacitated person.

(L. 1990 H.B. 1370, et al.)



Section 452.315 Authorized motions — restraining order, when, answer, when due, effect of — child support, temporary order, when, amount.

Effective 28 Aug 1998

Title XXX DOMESTIC RELATIONS

452.315. Authorized motions — restraining order, when, answer, when due, effect of — child support, temporary order, when, amount. — 1. In a proceeding for dissolution of marriage or legal separation, either party may move for temporary maintenance and for temporary support for each child entitled to support. The motion shall be accompanied by an affidavit setting forth the factual basis for the motion and the amounts requested. In a proceeding for disposition of property, maintenance or support following the dissolution of the marriage by a court which lacked personal jurisdiction over the absent spouse, either party may move for maintenance and for support of each child entitled to support. This motion shall be accompanied by an affidavit setting forth the factual basis for the motion and the amounts requested. This motion and the affidavit shall be served as though an original pleading upon the opposite party.

2. As a part of a motion for temporary maintenance or support or by independent motion accompanied by affidavit, either party may request the court to issue an order after notice and hearing:

(1) Restraining any person from transferring, encumbering, concealing, or in any way disposing of any property except in the usual course of business or for the necessities of life and, if so restrained, requiring the person to notify the moving party of any proposed extraordinary expenditures and to account to the court for all extraordinary expenditures made after the order is issued;

(2) Enjoining a party from harassing, abusing, molesting or disturbing the peace of the other party or of any child;

(3) Excluding a party from the family home or from the home of the other party upon a showing that physical or emotional harm would otherwise result;

(4) Establishing and ordering compliance with a custody order and providing for the support of each child.

3. The court may issue a restraining order only if it finds on the evidence that irreparable injury would result to the moving party if an order is not issued until the time for answering has elapsed.

4. An answer may be filed within ten days after service of notice of motion or at the time specified in the restraining order.

5. On the basis of the showing made and in conformity with section 452.335 on maintenance and section 452.340 on support, the court may issue a temporary injunction and an order for temporary maintenance or support in such amounts and on such terms as are just and proper in the circumstances.

6. A restraining order or temporary injunction:

(1) Does not prejudice the rights of the parties or the child which are to be adjudicated at subsequent hearings in the proceedings;

(2) May be revoked or modified prior to final judgment on a showing by affidavit of the facts necessary to revocation or modification of a final judgment pursuant to section 452.370; and

(3) Terminates when the final judgment is entered or when the petition for dissolution or legal separation is voluntarily dismissed.

7. The court shall enter a temporary order requiring the provision of child support pending the final judicial determination if there is clear and convincing evidence establishing a presumption of paternity pursuant to section 210.822. In determining the amount of child support, the court shall consider the factors set forth in section 452.340.

8. Any order entered in modification or vacation of any temporary order entered pursuant to this section may be retroactive to the date of entry of the original temporary order.

(L. 1973 H.B. 315 § 4, A.L. 1997 S.B. 361, A.L. 1998 S.B. 910)



Section 452.317 Termination of insurance prohibited, when.

Effective 28 Aug 1998

Title XXX DOMESTIC RELATIONS

452.317. Termination of insurance prohibited, when. — From the date of filing of the petition for dissolution of marriage or legal separation, no party shall terminate coverage during the pendency of the proceeding for any other party or any minor child of the marriage under any existing policy of health, dental or vision insurance.

(L. 1998 S.B. 910 § 3)



Section 452.318 Counseling for minor children ordered, when, costs.

Effective 28 Aug 1999

Title XXX DOMESTIC RELATIONS

452.318. Counseling for minor children ordered, when, costs. — In any action for dissolution of marriage involving minor children, the court may order counseling for such children. The court may assess and apportion the costs of child counseling between the parties.

(L. 1999 S.B. 329 § 1)



Section 452.320 Finding that marriage is irretrievably broken, when — notice — denial by a party, effect of — alternate findings.

Effective 28 Aug 1977

Title XXX DOMESTIC RELATIONS

452.320. Finding that marriage is irretrievably broken, when — notice — denial by a party, effect of — alternate findings. — 1. If both of the parties by petition or otherwise have stated under oath or affirmation that the marriage is irretrievably broken, or one of the parties has so stated and the other has not denied it, the court, after considering the aforesaid petition or statement, and after a hearing thereon shall make a finding whether or not the marriage is irretrievably broken and shall enter an order of dissolution or dismissal accordingly.

2. If one of the parties has denied under oath or affirmation that the marriage is irretrievably broken, the court shall consider all relevant factors, including the circumstances that gave rise to the filing of the petition and the prospect of reconciliation, and after hearing the evidence shall

(1) Make a finding whether or not the marriage is irretrievably broken, and in order for the court to find that the marriage is irretrievably broken, the petitioner shall satisfy the court of one or more of the following facts:

(a) That the respondent has committed adultery and the petitioner finds it intolerable to live with the respondent;

(b) That the respondent has behaved in such a way that the petitioner cannot reasonably be expected to live with the respondent;

(c) That the respondent has abandoned the petitioner for a continuous period of at least six months preceding the presentation of the petition;

(d) That the parties to the marriage have lived separate and apart by mutual consent for a continuous period of twelve months immediately preceding the filing of the petition;

(e) That the parties to the marriage have lived separate and apart for a continuous period of at least twenty-four months preceding the filing of the petition; or

(2) Continue the matter for further hearing not less than thirty days or more than six months later, or as soon thereafter as the matter may be reached on the court's calendar, and may suggest to the parties that they seek counseling. No court shall require counseling as a condition precedent to a decree, nor shall any employee of any court, or of the state or any political subdivision of the state, be utilized as a marriage counselor. At the adjourned hearing, the court shall make a finding whether the marriage is irretrievably broken as set forth in subdivision (1) above and shall enter an order of dissolution or dismissal accordingly.

(L. 1973 H.B. 315 § 5, A.L. 1977 H.B. 470)

(1976) This act is not a true “no fault” dissolution law and dissolution should not be granted over the objection of an innocent spouse. In re Marriage of Mitchell (A.), 545 S.W.2d 313.

(1977) If a party denies under oath that a marriage is irretrievably broken the court must find one of the statutory grounds has been met. Failure to prove any of these grounds must result in a refusal to dissolve the marriage. In re Marriage of Capstick (A.), 547 S.W.2d 522.

(1977) Held, parties had been living “separate and apart” even though they lived in the same home. In re Marriage of Uhls (A.), 549 S.W.2d 107.

(1977) Failure to mail notice does not deprive the court of jurisdiction. LeBeau v. LeBeau (A.), 556 S.W.2d 204.

(1977) Court erroneously applied the law by failing to hold a hearing on whether marriage is irretrievably broken, when absent party, after receiving notice of interlocutory finding, files an objection within ten days. Brown v. Brown (A.), 561 S.W.2d 374.

(1978) Court must make specific finding that marriage was irretrievably broken before granting a decree of dissolution, B.W. v. F.E.W. (A.), 562 S.W.2d 137.



Section 452.325 Separation agreements authorized, effect of — orders for disposition of property, when — terms of agreement, how enforced.

Effective 01 Jan 1974, see footnote

Title XXX DOMESTIC RELATIONS

452.325. Separation agreements authorized, effect of — orders for disposition of property, when — terms of agreement, how enforced. — 1. To promote the amicable settlement of disputes between the parties to a marriage attendant upon their separation or the dissolution of their marriage, the parties may enter into a written separation agreement containing provisions for the maintenance of either of them, the disposition of any property owned by either of them, and the custody, support and visitation of their children.

2. In a proceeding for dissolution of marriage or for legal separation, the terms of the separation agreement, except terms providing for the custody, support, and visitation of children, are binding upon the court unless it finds, after considering the economic circumstances of the parties and any other relevant evidence produced by the parties, on their own motion or on request of the court, that the separation agreement is unconscionable.

3. If the court finds the separation agreement unconscionable, the court may request the parties to submit a revised separation agreement or the court may make orders for the disposition of property, support, and maintenance in accordance with the provisions of sections 452.330, 452.335 and 452.340.

4. If the court finds that the separation agreement is not unconscionable as to support, maintenance, and property:

(1) Unless the separation agreement provides to the contrary, its terms shall be set forth in the decree of dissolution or legal separation and the parties shall be ordered to perform them; or

(2) If the separation agreement provides that its terms shall not be set forth in the decree, only those terms concerning child support, custody and visitation shall be set forth in the decree, and the decree shall state that the court has found the remaining terms not unconscionable.

5. Terms of the agreement set forth in the decree are enforceable by all remedies available for the enforcement of a judgment, and the court may punish any party who willfully violates its decree to the same extent as is provided by law for contempt of the court in any other suit or proceeding cognizable by the court.

6. Except for terms concerning the support, custody or visitation of children, the decree may expressly preclude or limit modification of terms set forth in the decree if the separation agreement so provides.

(L. 1973 H.B. 315 § 6)

Effective 1-01-74

(1979) Purpose of statute to put to rest questions of overreaching and fraud in the settlement of property questions, does not require the trial court to make evidentiary examinations of the economic circumstances only after it is found that the separation agreement is unconscionable. Block v. Block (A.), 593 S.W.2d 584.

(1987) This section allows but does not require court to investigate and examine the economic circumstances of the parties to the divorce and other relevant factors in determining conscionability of the settlement agreements. Dow v. Dow, 732 S.W.2d 906 (Mo. banc).

(1989) Amendment to statute which changes the age on which the obligation to pay child support terminates is a change in condition which authorizes a modification of the judgment where father did not agree to anything beyond that required by law. (Mo.App.W.D.) Kocherov v. Kocherov, 775 S.W.2d 539.



Section 452.330 Disposition of property and debts, factors to be considered.

Effective 28 Aug 1998

Title XXX DOMESTIC RELATIONS

452.330. Disposition of property and debts, factors to be considered. — 1. In a proceeding for dissolution of the marriage or legal separation, or in a proceeding for disposition of property following dissolution of the marriage by a court which lacked personal jurisdiction over the absent spouse or lacked jurisdiction to dispose of the property, the court shall set apart to each spouse such spouse's nonmarital property and shall divide the marital property and marital debts in such proportions as the court deems just after considering all relevant factors including:

(1) The economic circumstances of each spouse at the time the division of property is to become effective, including the desirability of awarding the family home or the right to live therein for reasonable periods to the spouse having custody of any children;

(2) The contribution of each spouse to the acquisition of the marital property, including the contribution of a spouse as homemaker;

(3) The value of the nonmarital property set apart to each spouse;

(4) The conduct of the parties during the marriage; and

(5) Custodial arrangements for minor children.

2. For purposes of sections 452.300 to 452.415 only, "marital property" means all property acquired by either spouse subsequent to the marriage except:

(1) Property acquired by gift, bequest, devise, or descent;

(2) Property acquired in exchange for property acquired prior to the marriage or in exchange for property acquired by gift, bequest, devise, or descent;

(3) Property acquired by a spouse after a decree of legal separation;

(4) Property excluded by valid written agreement of the parties; and

(5) The increase in value of property acquired prior to the marriage or pursuant to subdivisions (1) to (4) of this subsection, unless marital assets including labor, have contributed to such increases and then only to the extent of such contributions.

3. All property acquired by either spouse subsequent to the marriage and prior to a decree of legal separation or dissolution of marriage is presumed to be marital property regardless of whether title is held individually or by the spouses in some form of co-ownership such as joint tenancy, tenancy in common, tenancy by the entirety, and community property. The presumption of marital property is overcome by a showing that the property was acquired by a method listed in subsection 2 of this section.

4. Property which would otherwise be nonmarital property shall not become marital property solely because it may have become commingled with marital property.

5. The court's order as it affects distribution of marital property shall be a final order not subject to modification; provided, however, that orders intended to be qualified domestic relations orders affecting pension, profit sharing and stock bonus plans pursuant to the U.S. Internal Revenue Code shall be modifiable only for the purpose of establishing or maintaining the order as a qualified domestic relations order or to revise or conform its terms so as to effectuate the expressed intent of the* order.

6. A certified copy of any decree of court affecting title to real estate may be filed for record in the office of the recorder of deeds of the county and state in which the real estate is situated by the clerk of the court in which the decree was made.

(L. 1973 H.B. 315 § 7, A.L. 1981 H.B. 96, A.L. 1988 H.B. 1272, et al., A.L. 1996 S.B. 869, A.L. 1998 S.B. 910)

*Word "the" does not appear in original rolls.

(1975) Rights acquired under a contract to purchase land constitute “property” and “marital property” and are subject to division by the court in a dissolution of marriage. Claunch v. Claunch (A.), 525 S.W.2d 788.

(1976) All property acquired subsequent to marriage taken in joint names is marital property subject to division upon dissolution unless (1) it is shown that such property was acquired in exchange for property acquired prior to the marriage, and (2) it is shown by clear and convincing evidence that the transfer was not intended as a provision for a settlement upon or as a gift to the other spouse. Conrad v. Bowers (A.), 533 S.W.2d 614.

(1976) For the purposes of this division of marital property under this section, the “conduct” of the parties during the marriage is a relevant factor to be considered by the trial court and the award to the husband of all of the real estate determined to be marital property was not error. Conrad v. Bowers (A.), 533 S.W.2d 614.

(1976) Trial courts are vested with broad discretion in dividing marital property in dissolution of marriage proceedings. In re Marriage of Vanet (A.), 544 S.W.2d 236.

(1976) The word “conduct” means general conduct of the parties during the marriage and is not limited to conduct relating to financial misdeeds. Butcher v. Butcher (A.), 544 S.W.2d 249.

(1976) For discussion of division of marital property and definition of same see Davis v. Davis (A.), 544 S.W.2d 259.

(1977) While wife's misconduct was to be taken into account in dividing marital property, it had begun late in the nineteen year marriage and was not such as to deprive her of right to share equitably in marital property. Thus, in addition to shares in closely held corporation awarded by trial court, she would be awarded a farm acquired by parties during marriage. Marriage of Schulte (A.), 546 S.W.2d 41.

(1977) Requirement that court make a division of marital property in a dissolution action is mandatory and failure to comply results in no final judgment in the action. The fact that a final judgment has not been rendered bars an appeal under the provisions of § 512.020, RSMo. Corder v. Corder (A.), 546 S.W.2d 798.

(1977) Property purchased with earnings during marriage is marital property regardless of how title is taken. Held error to set a future date for sale of property and allow a party a dollar value when sold. Inflation could seriously alter the value of the amount received so that proper judgment should have been for a percentage of the sale to be held in the future. Ortmann v. Ortmann (A.), 550 S.W.2d 226.

(1977) Held, failure of either party's petition to ask for division of property does not relieve trial judge from duty to make a division of the property. Hulsey v. Hulsey, (A.), 550 S.W.2d 902.

(1977) A husband may not voluntarily limit his work to reduce his income and escape support payments. A court may in proper circumstances impute an income to a husband according to what he could have earned by the use of his best efforts. Klinge v. Klinge (A.), 554 S.W.2d 474.

(1978) Statute does not require equal division of marital property, but only “just” division. This is true where one spouse has engaged in marital misconduct. Arp v. Arp (A.),572 S.W.2d 232.

(1978) Personal jurisdiction over an absent spouse is not necessary to confer jurisdiction for the purpose of dividing marital property. Chenoweth v. Chenoweth (A.), 575 S.W.2d 871.

(1984) “Source of funds” theory, adopted in this case, requires that the court determine the character of property by the source of funds financing the purchase, so that the property is considered to have been “acquired” as it is paid for. This theory allows for reimbursement for increase in value of the property. Hoffman v. Hoffman (Mo. banc), 676 S.W.2d 817.

(1985) Held, the “source of funds rule” as announced in Hoffman v. Hoffman, 676 S.W.2d 817 (Mo banc 1984) should be retrospectively applied. Sumners v. Sumners, (Mo.), 701 S.W.2d 720.

(1987) Goodwill in a professional practice is property subject to division pursuant to this section and is defined as the value of the practice which exceeds its tangible assets and which is the result of the tendency of clients/patients to return to and recommend the practice irrespective of the reputation of the individual practitioner. Hanson v. Hanson, 738 S.W.2d 429 (Mo. banc.).

(1987) Proper date for valuing marital property in a dissolution proceeding is the date of the trial. Taylor v. Taylor, 736 S.W.2d 388 (Mo. banc.).

(1987) It was proper for the court to consider, as an economic circumstance, in making a division of property, the sums voluntarily expended by husband for the support and education of a healthy adult child and to offset the wife's entitlement to husband's retirement pay by sums she received or would have received in maintenance. In Re Marriage of Dildy, 737 S.W.2d 756 (Mo.App.S.D.).

(1997) Statute does not allow the court to quash a QDRO and replace it with a domestic relations order that was not qualified. Offield v. Offield, 955 S.W.2d 247 (Mo.App.W.D.).

(1999) Statute does not give a trial court discretion to divide and distribute marital property to the parties' children. Randolph v. Randolph, 8 S.W.3d 160 (Mo.App.W.D.).

(2003) Section is more specific concerning authorization for modifying qualified domestic relations order and thus prevails over more general statute precluding modification of marital property division. Ricketts v. Ricketts, 113 S.W.3d 255 (Mo.App.W.D.).



Section 452.335 Maintenance order, findings required for — termination date, may be modified, when.

Effective 28 Aug 1988

Title XXX DOMESTIC RELATIONS

452.335. Maintenance order, findings required for — termination date, may be modified, when. — 1. In a proceeding for nonretroactive invalidity, dissolution of marriage or legal separation, or a proceeding for maintenance following dissolution of the marriage by a court which lacked personal jurisdiction over the absent spouse, the court may grant a maintenance order to either spouse, but only if it finds that the spouse seeking maintenance:

(1) Lacks sufficient property, including marital property apportioned to him, to provide for his reasonable needs; and

(2) Is unable to support himself through appropriate employment or is the custodian of a child whose condition or circumstances make it appropriate that the custodian not be required to seek employment outside the home.

2. The maintenance order shall be in such amounts and for such periods of time as the court deems just, and after considering all relevant factors including:

(1) The financial resources of the party seeking maintenance, including marital property apportioned to him, and his ability to meet his needs independently, including the extent to which a provision for support of a child living with the party includes a sum for that party as custodian;

(2) The time necessary to acquire sufficient education or training to enable the party seeking maintenance to find appropriate employment;

(3) The comparative earning capacity of each spouse;

(4) The standard of living established during the marriage;

(5) The obligations and assets, including the marital property apportioned to him and the separate property of each party;

(6) The duration of the marriage;

(7) The age, and the physical and emotional condition of the spouse seeking maintenance;

(8) The ability of the spouse from whom maintenance is sought to meet his needs while meeting those of the spouse seeking maintenance;

(9) The conduct of the parties during the marriage; and

(10) Any other relevant factors.

3. The maintenance order shall state if it is modifiable or nonmodifiable. The court may order maintenance which includes a termination date. Unless the maintenance order which includes a termination date is nonmodifiable, the court may order the maintenance decreased, increased, terminated, extended, or otherwise modified based upon a substantial and continuing change of circumstances which occurred prior to the termination date of the original order.

(L. 1973 H.B. 315 § 8, A.L. 1988 H.B. 1272, et al.)

(1975) For extensive discussion of the law under this section, see In re Marriage of Powers (A.), 527 S.W.2d 949.

(1976) This section does not apply to modification of existing dissolution decree but only to original decree. Modifications are governed by § 453.370. Sifers v. Sifers (A.), 544 S.W.2d 269.

(1976) For discussion of “abuse of discretion” and items to be considered in making property settlements, support and attorney's fee awards, see Beckman v. Beckman (A.), 545 S.W.2d 300.

(1977) Held, trial court erred in making a periodically decreasing or “stairstepped” award. Modifications must not be made on speculation. In re Marriage of Cornell (A.), 550 S.W.2d 823.

(1977) Appellate court held that under the circumstances wife, though guilty of misconduct, was entitled to greater proportion of marital property and a continuation, after dissolution of marriage, of maintenance of $375.00 a month awarded by trial court. Marriage of Schulte (A.), 546 S.W.2d 41.

(1977) Held, “reasonable needs” does not automatically equal the standard of living established during the marriage. There is an affirmative duty on the part of a spouse seeking dissolution to seek employment. Brueggemenn v. Bureggemann (A.), 551 S.W.2d 853.

(1977) Maintenance in gross may be awarded under this section. Miller v. Miller (A.), 553 S.W.2d 482.

(1977) Statute allowing award of maintenance in gross was not repealed by the dissolution of marriage statutes and § 452.335 does not preclude award of maintenance in gross. Carr v. Carr (A.), 556 S.W.2d 511.



Section 452.340 Child support, how allocated — factors to be considered — abatement or termination of support, when — support after age eighteen, when — public policy of state — payments may be made directly to child, when — child support guidelines, rebuttable presumption, use of guidelines, when — retroactivity — obligation terminated, how.

Effective 28 Aug 2016

Title XXX DOMESTIC RELATIONS

452.340. Child support, how allocated — factors to be considered — abatement or termination of support, when — support after age eighteen, when — public policy of state — payments may be made directly to child, when — child support guidelines, rebuttable presumption, use of guidelines, when — retroactivity — obligation terminated, how. — 1. In a proceeding for dissolution of marriage, legal separation or child support, the court may order either or both parents owing a duty of support to a child of the marriage to pay an amount reasonable or necessary for the support of the child, including an award retroactive to the date of filing the petition, without regard to marital misconduct, after considering all relevant factors including:

(1) The financial needs and resources of the child;

(2) The financial resources and needs of the parents;

(3) The standard of living the child would have enjoyed had the marriage not been dissolved;

(4) The physical and emotional condition of the child, and the child’s educational needs;

(5) The child’s physical and legal custody arrangements, including the amount of time the child spends with each parent and the reasonable expenses associated with the custody or visitation arrangements; and

(6) The reasonable work-related child care expenses of each parent.

2. The obligation of the parent ordered to make support payments shall abate, in whole or in part, for such periods of time in excess of thirty consecutive days that the other parent has voluntarily relinquished physical custody of a child to the parent ordered to pay child support, notwithstanding any periods of visitation or temporary physical and legal or physical or legal custody pursuant to a judgment of dissolution or legal separation or any modification thereof. In a IV-D case, the family support division may determine the amount of the abatement pursuant to this subsection for any child support order and shall record the amount of abatement in the automated child support system record established pursuant to chapter 454. If the case is not a IV-D case and upon court order, the circuit clerk shall record the amount of abatement in the automated child support system record established in chapter 454.

3. Unless the circumstances of the child manifestly dictate otherwise and the court specifically so provides, the obligation of a parent to make child support payments shall terminate when the child:

(1) Dies;

(2) Marries;

(3) Enters active duty in the military;

(4) Becomes self-supporting, provided that the custodial parent has relinquished the child from parental control by express or implied consent;

(5) Reaches age eighteen, unless the provisions of subsection 4 or 5 of this section apply; or

(6) Reaches age twenty-one, unless the provisions of the child support order specifically extend the parental support order past the child’s twenty-first birthday for reasons provided by subsection 4 of this section.

4. If the child is physically or mentally incapacitated from supporting himself and insolvent and unmarried, the court may extend the parental support obligation past the child’s eighteenth birthday.

5. If when a child reaches age eighteen, the child is enrolled in and attending a secondary school program of instruction, the parental support obligation shall continue, if the child continues to attend and progresses toward completion of said program, until the child completes such program or reaches age twenty-one, whichever first occurs. If the child is enrolled in an institution of vocational or higher education not later than October first following graduation from a secondary school or completion of a graduation equivalence degree program and so long as the child enrolls for and completes at least twelve hours of credit each semester, not including the summer semester, at an institution of vocational or higher education and achieves grades sufficient to reenroll at such institution, the parental support obligation shall continue until the child completes his or her education, or until the child reaches the age of twenty-one, whichever first occurs. To remain eligible for such continued parental support, at the beginning of each semester the child shall submit to each parent a transcript or similar official document provided by the institution of vocational or higher education which includes the courses the child is enrolled in and has completed for each term, the grades and credits received for each such course, and an official document from the institution listing the courses which the child is enrolled in for the upcoming term and the number of credits for each such course. When enrolled in at least twelve credit hours, if the child receives failing grades in half or more of his or her courseload in any one semester, payment of child support may be terminated and shall not be eligible for reinstatement. Upon request for notification of the child’s grades by the noncustodial parent, the child shall produce the required documents to the noncustodial parent within thirty days of receipt of grades from the education institution. If the child fails to produce the required documents, payment of child support may terminate without the accrual of any child support arrearage and shall not be eligible for reinstatement. If the circumstances of the child manifestly dictate, the court may waive the October first deadline for enrollment required by this subsection. If the child is enrolled in such an institution, the child or parent obligated to pay support may petition the court to amend the order to direct the obligated parent to make the payments directly to the child. As used in this section, an “institution of vocational education” means any postsecondary training or schooling for which the student is assessed a fee and attends classes regularly. “Higher education” means any community college, college, or university at which the child attends classes regularly. A child who has been diagnosed with a developmental disability, as defined in section 630.005, or whose physical disability or diagnosed health problem limits the child’s ability to carry the number of credit hours prescribed in this subsection, shall remain eligible for child support so long as such child is enrolled in and attending an institution of vocational or higher education, and the child continues to meet the other requirements of this subsection. A child who is employed at least fifteen hours per week during the semester may take as few as nine credit hours per semester and remain eligible for child support so long as all other requirements of this subsection are complied with.

6. The court shall consider ordering a parent to waive the right to claim the tax dependency exemption for a child enrolled in an institution of vocational or higher education in favor of the other parent if the application of state and federal tax laws and eligibility for financial aid will make an award of the exemption to the other parent appropriate.

7. The general assembly finds and declares that it is the public policy of this state that frequent, continuing and meaningful contact with both parents after the parents have separated or dissolved their marriage is in the best interest of the child except for cases where the court specifically finds that such contact is not in the best interest of the child. In order to effectuate this public policy, a court with jurisdiction shall enforce visitation, custody and child support orders in the same manner. A court with jurisdiction may abate, in whole or in part, any past or future obligation of support and may transfer the physical and legal or physical or legal custody of one or more children if it finds that a parent has, without good cause, failed to provide visitation or physical and legal or physical or legal custody to the other parent pursuant to the terms of a judgment of dissolution, legal separation or modifications thereof. The court shall also award, if requested and for good cause shown, reasonable expenses, attorney’s fees and court costs incurred by the prevailing party.

8. The Missouri supreme court shall have in effect a rule establishing guidelines by which any award of child support shall be made in any judicial or administrative proceeding. Said guidelines shall contain specific, descriptive and numeric criteria which will result in a computation of the support obligation. The guidelines shall address how the amount of child support shall be calculated when an award of joint physical custody results in the child or children spending equal or substantially equal time with both parents and the directions and comments and any tabular representations of the directions and comments for completion of the child support guidelines and a subsequent form developed to reflect the guidelines shall reflect the ability to obtain up to a fifty percent adjustment or credit below the basic child support amount for joint physical custody or visitation as described in subsection 11 of this section. The Missouri supreme court shall publish child support guidelines and specifically list and explain the relevant factors and assumptions that were used to calculate the child support guidelines. Any rule made pursuant to this subsection shall be reviewed by the promulgating body not less than once every four years to ensure that its application results in the determination of appropriate child support award amounts.

9. There shall be a rebuttable presumption, in any judicial or administrative proceeding for the award of child support, that the amount of the award which would result from the application of the guidelines established pursuant to subsection 8 of this section is the correct amount of child support to be awarded. A written finding or specific finding on the record in a judicial or administrative proceeding that the application of the guidelines would be unjust or inappropriate in a particular case, after considering all relevant factors, including the factors set out in subsection 1 of this section, shall be required and shall be sufficient to rebut the presumption in the case. The written finding or specific finding on the record shall detail the specific relevant factors that required a deviation from the application of the guidelines.

10. Pursuant to this or any other chapter, when a court determines the amount owed by a parent for support provided to a child by another person, other than a parent, prior to the date of filing of a petition requesting support, or when the director of the family support division establishes the amount of state debt due pursuant to subdivision (2) of subsection 1 of section 454.465, the court or director shall use the guidelines established pursuant to subsection 8 of this section. The amount of child support resulting from the application of the guidelines shall be applied retroactively for a period prior to the establishment of a support order and the length of the period of retroactivity shall be left to the discretion of the court or director. There shall be a rebuttable presumption that the amount resulting from application of the guidelines under subsection 8 of this section constitutes the amount owed by the parent for the period prior to the date of the filing of the petition for support or the period for which state debt is being established. In applying the guidelines to determine a retroactive support amount, when information as to average monthly income is available, the court or director may use the average monthly income of the noncustodial parent, as averaged over the period of retroactivity, in determining the amount of presumed child support owed for the period of retroactivity. The court or director may enter a different amount in a particular case upon finding, after consideration of all relevant factors, including the factors set out in subsection 1 of this section, that there is sufficient cause to rebut the presumed amount.

11. The court may award child support in an amount that provides up to a fifty percent adjustment below the basic child support amount authorized by the child support guidelines described under subsection 8 of this section for custody awards of joint physical custody where the child or children spend equal or substantially equal time with both parents.

12. The obligation of a parent to make child support payments may be terminated as follows:

(1) Provided that the state case registry or child support order contains the child’s date of birth, the obligation shall be deemed terminated without further judicial or administrative process when the child reaches age twenty-one if the child support order does not specifically require payment of child support beyond age twenty-one for reasons provided by subsection 4 of this section;

(2) The obligation shall be deemed terminated without further judicial or administrative process when the parent receiving child support furnishes a sworn statement or affidavit notifying the obligor parent of the child’s emancipation in accordance with the requirements of subsection 4 of section 452.370, and a copy of such sworn statement or affidavit is filed with the court which entered the order establishing the child support obligation, or the family support division for an order entered under section 454.470;

(3) The obligation shall be deemed terminated without further judicial or administrative process when the parent paying child support files a sworn statement or affidavit with the court which entered the order establishing the child support obligation, or the family support division for an order entered under section 454.470, stating that the child is emancipated and reciting the factual basis for such statement; which statement or affidavit is served by the court or division, as applicable, on the child support obligee; and which is either acknowledged and affirmed by the child support obligee in writing, or which is not responded to in writing within thirty days of receipt by the child support obligee;

(4) The obligation shall be terminated as provided by this subdivision by the court which entered the order establishing the child support obligation, or the family support division for an order entered under section 454.470, when the parent paying child support files a sworn statement or affidavit with the court which entered the order establishing the child support obligation, or the family support division, as applicable, stating that the child is emancipated and reciting the factual basis for such statement; and which statement or affidavit is served by the court or division, as applicable, on the child support obligee. If the obligee denies the statement or affidavit, the court or division shall thereupon treat the sworn statement or affidavit as a request for hearing and shall proceed to hear and adjudicate such request for hearing as provided by law; provided that the court may require the payment of a deposit as security for court costs and any accrued court costs, as provided by law, in relation to such request for hearing. When the division receives a request for hearing, the hearing shall be held in the manner provided by section 454.475.

13. The court may enter a judgment terminating child support pursuant to subdivisions (1) to (3) of subsection 12 of this section without necessity of a court appearance by either party. The clerk of the court shall mail a copy of a judgment terminating child support entered pursuant to subsection 12 of this section on both the obligor and obligee parents. The supreme court may promulgate uniform forms for sworn statements and affidavits to terminate orders of child support obligations for use pursuant to subsection 12 of this section and subsection 4 of section 452.370.

(L. 1973 H.B. 315 § 9, A.L. 1988 H.B. 1272, et al., A.L. 1989 1st Ex. Sess. H.B. 2, A.L. 1990 S.B. 834, A.L. 1993 S.B. 253, A.L. 1994 H.B. 1491 & 1134, A.L. 1995 S.B. 174, A.L. 1997 S.B. 361, A.L. 1998 S.B. 910, A.L. 1999 S.B. 1, et al. merged with S.B. 291, A.L. 2005 S.B. 420 & 344, A.L. 2007 S.B. 25, A.L. 2010 H.B. 1692, et al., A.L. 2011 H.B. 111, A.L. 2016 H.B. 1550)

(1993) Parental child support obligation should not be terminated as a result of child's temporary inability to attend classes due to illness or physical disability when substantial evidence supports finding that interruption is temporary and that child intends to continue education. Braun v. Lied, 851 S.W.2d 93 (Mo. App W.D.).

(1993) Statute relating to parental support obligation does not require that child attend an institution of higher education on full-time basis. Age limitation protects parent from protracted college education. Harris v. Rattini, 855 S.W.2d 410 (Mo. App. E.D.).

(1993) Where child brought action against health care providers for injuries sustained during mother's pregnancy and child was not conceived at time of alleged negligent medical treatment, tort recovery was not barred by two-year statute of limitation. Exception to statute of limitations for children under age ten applied to action. Lough v. Rolla Women's Clinic, Inc., 866 S.W.2d 851 (Mo en banc).

(1994) Cadet at West Point was considered emancipated for purposes of child support even though academy provided education. Cadet's life at West Point is largely controlled by the government, which also provides for the bulk of the cadet's material needs. Federal law establishes that a cadet is part of the regular Army. Porath v. McVey, 884 S.W.2d 692 (Mo. App. S.D.).

(1997) Per diem payments received from an employer can be included in gross income when calculating a parent's child support obligation. Buckner v. Jordan, 952 S.W.2d 710 (Mo.banc).

(1997) Home-study program for attaining high school diploma was not “secondary school program of instruction” absent a showing of seriousness and good faith efforts on child's part to complete his education. Russell v. Russell, 949 S.W.2d 87 (Mo.App.W.D.).

(1999) Section requiring unmarried, divorced or legally separated parents to pay child support for college expenses does not violate equal protection clauses of federal and state constitutions. In re Marriage of Kohring, 999 S.W.2d 228 (Mo.banc).

(2000) Section requires child to receive credit for at least twelve hours to maintain eligibility to receive child support. Lombardo v. Lombardo, 35 S.W.3d 386 (Mo.App.W.D.).

(2004) Child's attention deficit hyperactivity disorder was manifest circumstance preventing successful completion of twelve credit hour requirement and thus continuing child support obligation. Pickens v. Brown, 147 S.W.3d 89 (Mo.App.W.D.).

(2004) Death of custodial parent of college student in compliance with section does not terminate existing child support obligation. Kreutzer v. Kreutzer, 147 S.W.3d 173 (Mo.App.S.D.).



Section 452.341 Obligor may request affidavit, when — cause of action for failure to execute, when — false affidavit, penalty.

Effective 28 Aug 1986

Title XXX DOMESTIC RELATIONS

452.341. Obligor may request affidavit, when — cause of action for failure to execute, when — false affidavit, penalty. — 1. Any person obligated under a judgment or order of a court to make installment payments of child support or spousal support may request from the person entitled to such support payments an affidavit attesting to the fact that the obligor is current in such support payments and that there are, on the date that the request is made, no installment payments due and unpaid. Upon such request by an obligor, any person entitled to child support or spousal support shall execute an affidavit as required by this section.

2. No affidavit shall be required to be executed if any installment of the obligor's support obligation is due or unpaid on the date that the request is made. If, however, any obligor who is current in payment of support obligations makes a request for a statement of that fact under this section and the person entitled to such support payment refuses or fails to execute the affidavit required by this section within ten days of the request, the obligor shall have a cause of action against such person for any damages caused by such failure or refusal and may, in addition to such cause of action, petition a court of competent jurisdiction to order the person entitled to the support obligation to execute the affidavit. Any person who executes a false affidavit under this section commits a class A misdemeanor as provided in section 575.050.

(L. 1986 H.B. 1479)



Section 452.342 Summary of expenses paid on behalf of child, required when.

Effective 28 Aug 1988

Title XXX DOMESTIC RELATIONS

452.342. Summary of expenses paid on behalf of child, required when. — The court which issued a judgment or order of child support payments may, upon petition of the party obligated to make the payments and upon good cause shown, order the custodial parent to furnish the party having the support obligation with a regular summary of expenses paid by the custodial parent on behalf of the child. The court may prescribe the form and substance of the summary.

(L. 1988 H.B. 1272, et al.)



Section 452.343 All judgments and orders shall contain the parties' Social Security numbers.

Effective 28 Aug 2009

Title XXX DOMESTIC RELATIONS

452.343. All judgments and orders shall contain the parties' Social Security numbers. — Notwithstanding any provision of law to the contrary, every judgment or order issued in this state which, in whole or in part, affects child custody, child support, visitation, modification of custody, support or visitation, or is issued pursuant to section 454.470 or 454.475, shall contain the last four digits of the Social Security number of the parties to the action which gives rise to such judgment or order. The full Social Security number of each party and each child shall be retained in the manner required by section 509.520.

(L. 1997 S.B. 361 § 2, A.L. 2009 H.B. 481)



Section 452.344 Support obligations, bond or other guarantee to secure, when required, procedure — default, effect of.

Effective 28 Aug 1984

Title XXX DOMESTIC RELATIONS

452.344. Support obligations, bond or other guarantee to secure, when required, procedure — default, effect of. — 1. Upon entry of an order for support or division of property under this chapter or otherwise, or at any time the court finds any of the elements which constitute grounds for attachment under section 521.010, the court, by its own motion or that of a party or assignee of a party, may require that the obligor provide sufficient security, bond or other guarantee to secure the obligation to make support payments or to secure the division of property, conditioned that the obligor will pay all support payments as they come due, together with interest thereon, and will abide the orders of the court with respect to division of property.

2. The bond shall be filed with the clerk of the circuit court in the county where the order for support or division of property is filed, and the bond may be entered into before the clerk, if the court or judge entering the order for support or division of property shall first approve of the security.

3. The court, upon default in the condition of the bond, shall enter judgment against the obligors on the bond, according to the circumstances of the case, including interest or damages, and may award execution thereon, or otherwise enforce such judgment, according to the rules and practice of the court.

(L. 1984 H.B. 1275)



Section 452.345 Maintenance or support payments to circuit clerk or family support payment center, when — procedure — duties of parties — failure to pay, circuit clerk duties.

Effective 28 Aug 2014

Title XXX DOMESTIC RELATIONS

452.345. Maintenance or support payments to circuit clerk or family support payment center, when — procedure — duties of parties — failure to pay, circuit clerk duties. — 1. As used in sections 452.345 to 452.350, the term "IV-D case" shall mean a case in which support rights have been assigned to the state of Missouri or where the family support division is providing support enforcement services pursuant to section 454.400.

2. At any time the court, upon its own motion, may, or upon the motion of either party shall, order that maintenance or support payments be made to the circuit clerk as trustee for remittance to the person entitled to receive the payments. The circuit clerk shall remit such support payments to the person entitled to receive the payments within three working days of receipt by the circuit clerk. Circuit clerks shall deposit all receipts no later than the next working day after receipt. Payment by a nonguaranteed negotiable financial instrument occurs when the instrument has cleared the depository institution and has been credited to the trust account. Effective October 1, 1999, at any time the court may upon its own motion, or shall upon the motion of either party, order that support payments as required by section 454.530 be made to the family support payment center established in section 454.530 as trustee for remittance to the person entitled to receive the payments. However, in no case shall the court order payments to be made to the payment center if the family support division notifies the court that such payments shall not be made to the center. In such cases, payments shall be made to the clerk as trustee until the division notifies the court that payments shall be directed to the payment center. Further, with the agreement of the division, the court may order payments to be made to the payment center prior to October 1, 1999.

3. The circuit clerk shall maintain records in the automated child support system which list the amount of payments, the date when payments are required to be made, and the names and addresses of the parties affected by the order. Nothing in this section shall prohibit the family support division from entering information in the records of the automated child support system, as provided for in chapter 454.

4. The parties affected by the order shall inform the circuit clerk or the payment center established in section 454.530 of any change of address or of other conditions that may affect the administration of the order.

5. For any case in which an order for support or maintenance was entered prior to January 1, 1994, which has not been modified subsequent to that date, except a IV-D case, if a party becomes delinquent in maintenance or support payments in an amount equal to one month's total support obligation, the provisions of this subsection shall apply. If the circuit clerk has been appointed trustee under subsection 2 of this section, or if the person entitled to receive the payments files with the clerk an affidavit stating the particulars of the obligor's noncompliance, the circuit clerk shall send by regular mail notice of the delinquency to the obligor. This notice shall advise the obligor of the delinquency, shall state the amount of the obligation, and shall advise that the obligor's income is subject to withholding for repayment of the delinquency and for payment of current support, as provided in section 452.350. For such cases, the circuit clerk shall, in addition to the notice to the obligor, send by regular mail a notice to the obligee. This notice shall state the amount of the delinquency and shall advise the obligee that income withholding, pursuant to section 452.350, is available for collection of support delinquencies and current support, and if the support order includes amounts for child support, that support enforcement services, pursuant to section 454.425, are available through the Missouri family support division of the department of social services.

(L. 1973 H.B. 315 § 10, A.L. 1982 S.B. 468, A.L. 1986 H.B. 1479, A.L. 1990 S.B. 834, A.L. 1996 S.B. 869, A.L. 1997 S.B. 248 merged with S.B. 361, A.L. 1999 S.B. 291, A.L. 2014 H.B. 1299 Revision)

(1976) Proceeding to cite defendant for contempt for failure to pay court ordered support and maintenance for plaintiff and their minor children classified as civil contempt and subject to review on appeal. Judgment, with sentence of imprisonment, reversed and remanded since there was no evidence from which trial court could have concluded that defendant was financially able to pay the award. Teefey v. Teefey (Mo.), 533 S.W.2d 563.

(1976) Held that imprisonment for contempt is proper remedy for failure to comply with court order for maintenance and child support when person disobeying order has intentionally placed himself in a position which made compliance impossible. State ex rel. Stanhope v. Pratt overruling Coughlin v. Ehlert, 39 Mo. 285 (1866). State ex rel. Stanhope v. Pratt (Mo.), 533 S.W.2d 567.

(1976) Court may not amend an alimony payment order of its own motion. Dolan v. Dolan (A.), 540 S.W.2d 220.



Section 452.346 Medical assistance documentation provided, when.

Effective 28 Aug 2014

Title XXX DOMESTIC RELATIONS

452.346. Medical assistance documentation provided, when. — Upon written request of a parent of a child, as defined in section 452.160, who is receiving medical assistance pursuant to section 208.151, the family support division shall provide such parent with documentation that allows the child to obtain medical assistance. This section shall not apply to parents of children in the custody of a public agency.

(L. 1998 S.B. 910 § 6, A.L. 2014 H.B. 1299 Revision)



Section 452.347 Notice of a child support establishment or modification proceeding, when — copy of the order provided, when.

Effective 28 Aug 2014

Title XXX DOMESTIC RELATIONS

452.347. Notice of a child support establishment or modification proceeding, when — copy of the order provided, when. — In any proceeding before a court where child support may be established or modified for an applicant or recipient of child support services pursuant to chapter 454:

(1) The applicant or recipient of child support enforcement services shall be provided by any other party with notice pursuant to Rule 41 of the Missouri rules of civil procedures of all proceedings in which support obligations may be established or modified. Notice to an attorney representing a party is deemed notice on the party for purposes of this section; and

(2) A copy of any order establishing or modifying a child support obligation, or an order denying a modification shall be mailed to the family support division by the court within fourteen days of issuance of such order.

(L. 1997 S.B. 361, A.L. 2014 H.B. 1299 Revision)



Section 452.350 Withholding of income, voluntary or court may order, when, when effective — hearing, when — employer, duties, liabilities, fee — discharge or discipline of employee because of a withholding notice prohibited, penalty — civil contempt proceeding authorized — amendment, termination and priorities of withholdings.

Effective 28 Aug 2014

Title XXX DOMESTIC RELATIONS

452.350. Withholding of income, voluntary or court may order, when, when effective — hearing, when — employer, duties, liabilities, fee — discharge or discipline of employee because of a withholding notice prohibited, penalty — civil contempt proceeding authorized — amendment, termination and priorities of withholdings. — 1. Until January 1, 1994, except for orders entered or modified in IV-D cases, each order for child support or maintenance entered or modified by the court pursuant to the authority of this chapter, or otherwise, shall include a provision notifying the person obligated to pay such support or maintenance that, upon application by the obligee or the Missouri family support division of the department of social services, the obligor's wages or other income shall be subject to withholding without further notice if the obligor becomes delinquent in maintenance or child support payments in an amount equal to one month's total support obligation. The order shall also contain provisions notifying the obligor that:

(1) The withholding shall be for the current month's maintenance and support; and

(2) The withholding shall include an additional amount equal to fifty percent of one month's child support and maintenance to defray delinquent child support and maintenance, which additional withholding shall continue until the delinquency is paid in full.

2. For all orders entered or modified in IV-D cases, and effective January 1, 1994, for every order for child support or maintenance entered or modified by the court pursuant to the authority of this chapter, or otherwise, income withholding pursuant to this section shall be initiated on the effective date of the order, except that such withholding shall not commence with the effective date of the order in any case where:

(1) One of the parties demonstrates, and the court finds, that there is good cause not to require immediate income withholding. For purposes of this subdivision, any finding that there is good cause not to require immediate withholding must be based on, at least, a written determination and an explanation by the court that implementing immediate wage withholding would not be in the best interests of the child and proof of timely payments of previously ordered support in cases involving the modification of support orders; or

(2) A written agreement is reached between the parties that provides for an alternative arrangement.

­­

­

3. The provisions of section 432.030 to the contrary notwithstanding, if income withholding has not been initiated on the effective date of the initial or modified order, the obligated party may execute a voluntary income assignment at any time, which assignment shall be filed with the court and shall take effect after service on the employer or other payer.

4. The circuit clerk, upon application of the obligee or the family support division, shall send, by certified mail, return receipt requested, a written notice to the employer or other payer listed on the application when the obligated party is subject to withholding pursuant to the child support order or subsection 2 of this section. For orders entered or modified in cases known by the circuit clerk to be IV-D cases in which income withholding is to be initiated on the effective date of the order, and effective January 1, 1994, for all orders entered or modified by the court in which income withholding is to be initiated on the effective date of the order, the circuit clerk shall send such notice to the employer or other payer in the manner provided by this section at the time the order is entered without application of any party when an employer or other payer is identified to the circuit clerk by inclusion in the pleadings pursuant to section 452.312, or otherwise. The notice of income withholding shall be prepared by the person entitled to support pursuant to the order, or the legal representative of that person, on a form prescribed by the court, and shall be presented to the clerk of the court at the time the order of support is entered. The notice shall direct the employer or other payer to withhold each month an amount equal to one month's child support and maintenance until further notice from the court. In the event of a delinquency in child support or maintenance payments in an amount equal to one month's total support obligation, the notice further shall direct the employer or other payer to withhold each month an additional amount equal to fifty percent of one month's child support and maintenance until the support delinquency is paid in full. The notice shall also include a statement of exemptions which may apply to limit the portion of the obligated party's disposable earnings which are subject to the withholding pursuant to federal or state law and notify the obligor that the obligor may request a hearing and related information pursuant to this section. The notice shall contain the Social Security number of the obligor if available. The circuit clerk shall send a copy of this notice by regular mail to the last known address of the obligated party. A notice issued pursuant to this section shall be binding on the employer or other payer, and successor employers and payers, two weeks after mailing, and shall continue until further order of the court or the family support division. If the notice does not contain the Social Security number of the obligor, the employer or other payer shall not be liable for withholding from the incorrect obligor. The obligated party may, within that two-week period, request a hearing on the issue of whether the withholding should take effect. The withholding shall not be held in abeyance pending the outcome of the hearing. The obligor may not obtain relief from the withholding by paying overdue support, if any. The only basis for contesting the withholding is a mistake of fact. For the purpose of this section, "mistake of fact" shall mean an error in the amount of arrearages, if applicable, or an error as to the identity of the obligor. The court shall hold its hearing, enter its order disposing of all issues disputed by the obligated party, and notify the obligated party and the employer or other payer, within forty-five days of the date on which the withholding notice was sent to the employer.

5. For each payment the employer may charge a fee not to exceed six dollars per month, which shall be deducted from each obligor's moneys, income or periodic earnings, in addition to the amount deducted to meet the support or maintenance obligation subject to the limitations contained in the federal Consumer Credit Protection Act (15 U.S.C. Section 1673).

6. Upon termination of the obligor's employment with an employer upon whom a withholding notice has been served, the employer shall so notify the court in writing. The employer shall also inform the court, in writing, as to the last known address of the obligor and the name and address of the obligor's new employer, if known.

7. Amounts withheld by the employer or other payer shall be transmitted, in accordance with the notice, within seven business days of the date that such amounts were payable to the obligated party. For purposes of this section, "business day" means a day that state offices are open for regular business. The employer or other payer shall, along with the amounts transmitted, provide the date each amount was withheld from each obligor. If the employer or other payer is withholding amounts for more than one order, the employer or other payer may combine all such withholdings that are payable to the same circuit clerk or the family support payment center and transmit them as one payment, together with a separate list identifying the cases to which they apply. The cases shall be identified by court case number, name of obligor, the obligor's Social Security number, the IV-D case number, if any, the amount withheld for each obligor, and the withholding date or dates for each obligor, to the extent that such information is known to the employer or other payer. An employer or other payer who fails to honor a withholding notice pursuant to this section may be held in contempt of court and is liable to the obligee for the amount that should have been withheld. Compliance by an employer or other payer with the withholding notice operates as a discharge of liability to the obligor as to that portion of the obligor's periodic earnings or other income so affected.

8. As used in this section, the term "employer" includes the state and its political subdivisions.

9. An employer shall not discharge or otherwise discipline, or refuse to hire, an employee as a result of a withholding notice issued pursuant to this section. Any obligor who is aggrieved as a result of a violation of this subsection may bring a civil contempt proceeding against the employer by filing an appropriate motion in the cause of action from which the withholding notice issued. If the court finds that the employer discharged, disciplined, or refused to hire the obligor as a result of the withholding notice, the court may order the employer to reinstate or hire the obligor, or rescind any wrongful disciplinary action. If, after the entry of such an order, the employer refuses without good cause to comply with the court's order, or if the employer fails to comply with the withholding notice, the court may, after notice to the employer and a hearing, impose a fine against the employer, not to exceed five hundred dollars. Proceeds of any such fine shall be distributed by the court to the county general revenue fund.

10. A withholding entered pursuant to this section may, upon motion of a party and for good cause shown, be amended by the court. The clerk shall notify the employer of the amendment in the manner provided for in subsection 4 of this section.

11. The court, upon the motion of obligor and for good cause shown, may terminate the withholding, except that the withholding shall not be terminated for the sole reason that the obligor has fully paid past due child support and maintenance.

12. A withholding effected pursuant to this section shall have priority over any other legal process pursuant to state law against the same wages, except that where the other legal process is an order issued pursuant to this section or section 454.505, the processes shall run concurrently, up to applicable wage withholding limitations. If concurrently running wage withholding processes for the collection of support obligations would cause the amounts withheld from the wages of the obligor to exceed applicable wage withholding limitations and includes a wage withholding from another state pursuant to section 454.932, the employer shall first satisfy current support obligations by dividing the amount available to be withheld among the orders on a pro rata basis using the percentages derived from the relationship each current support order amount has to the sum of all current child support obligations. Thereafter, delinquencies shall be satisfied using the same pro rata distribution procedure used for distributing current support, up to the applicable limitation. If concurrently running wage withholding processes for the collection of support obligations would cause the amounts withheld from the wages of the obligor to exceed applicable wage withholding limitations and does not include a wage withholding from another state pursuant to section 454.932, the employer shall withhold and pay to the payment center an amount equal to the wage withholding limitations. The payment center shall first satisfy current support obligations by dividing the amount available to be withheld among the orders on a pro rata basis using the percentages derived from the relationship each current support order amount has to the sum of all current child support obligations. Thereafter, arrearages shall be satisfied using the same pro rata distribution procedure used for distributing current support, up to the applicable limitation.

13. The remedy provided by this section applies to child support and maintenance orders entered prior to August 13, 1986, notwithstanding the absence of the notice to the obligor provided for in subsection 1 of this section, provided that prior notice from the circuit clerk to the obligor in the manner prescribed in subsection 5 of section 452.345 is given.

14. Notwithstanding any provisions of this section to the contrary, in a case in which support rights have been assigned to the state or in which the family support division is providing support enforcement services pursuant to section 454.425, the director of the family support division may amend or terminate a withholding order issued pursuant to this section, as provided in this subsection without further action of the court. The director may amend or terminate a withholding order and issue an administrative withholding order pursuant to section 454.505 when the director determines that children for whom the support order applies are no longer entitled to support pursuant to section 452.340, when the support obligation otherwise ends and all arrearages are paid, when the support obligation is modified pursuant to section 454.500, or when the director enters an order that is approved by the court pursuant to section 454.496. The director shall notify the employer and the circuit clerk of such amendment or termination. The director's administrative withholding order or withholding termination order shall preempt and supersede any previous judicial withholding order issued pursuant to this or any other section.

15. For the purpose of this section, "income" means any periodic form of payment due to an individual, regardless of source, including wages, salaries, commissions, bonuses, workers' compensation benefits, disability benefits, payments pursuant to a pension or a retirement program and interest.

16. If the secretary of the Department of Health and Human Services promulgates a final standard format for an employer income withholding notice, the court shall use or require the use of such notice.

(L. 1973 H.B. 315 § 11, A.L. 1982 S.B. 468, A.L. 1984 H.B. 1275, A.L. 1986 H.B. 1479, A.L. 1987 H.B. 484, A.L. 1990 S.B. 834, A.L. 1993 S.B. 253, A.L. 1994 H.B. 1491 & 1134, A.L. 1997 S.B. 361, A.L. 1999 S.B. 291, A.L. 2014 H.B. 1299 Revision)

(1980) Statute providing specifically for assignment of future wages upon order of court for purposes of enforcing order for maintenance created an exception to § 432.030 prohibiting the assignment of future wages. Brinley v. Karnes (A.), 595 W.W.2d 465.



Section 452.354 Modification of child support, attorney fees awarded to state, when.

Effective 28 Aug 2009

Title XXX DOMESTIC RELATIONS

452.354. Modification of child support, attorney fees awarded to state, when. — In all proceedings for the modification of child support where the state is a party, the court may, upon motion, award court costs and reasonable attorney fees to the state.

(L. 2009 H.B. 481 § 1)



Section 452.355 Allocation of cost of action and attorney fees by court — actions for failure to pay child support, reasonable costs and attorney fees to be paid by obligor, when — definitions.

Effective 28 Aug 1998

Title XXX DOMESTIC RELATIONS

452.355. Allocation of cost of action and attorney fees by court — actions for failure to pay child support, reasonable costs and attorney fees to be paid by obligor, when — definitions. — 1. Unless otherwise indicated, the court from time to time after considering all relevant factors including the financial resources of both parties, the merits of the case and the actions of the parties during the pendency of the action, may order a party to pay a reasonable amount for the cost to the other party of maintaining or defending any proceeding pursuant to sections 452.300 to 452.415 and for attorney's fees, including sums for legal services rendered and costs incurred prior to the commencement of the proceeding and after entry of a final judgment. The court may order that the amount be paid directly to the attorney, who may enforce the order in the attorney's name.

2. In any proceeding in which the failure to pay child support pursuant to a temporary order or final judgment is an issue, if the court finds that the obligor has failed, without good cause, to comply with such order or decree to pay the child support, the court shall order the obligor, if requested and for good cause shown, to pay a reasonable amount for the cost of the suit to the obligee, including reasonable sums for legal services. The court may order that the amount be paid directly to the attorney, who may enforce the order in his name.

3. For purposes of this section, an "obligor" is a person owing a duty of support and an "obligee" is a person to whom a duty of support is owed.

4. For purposes of this section, "good cause" includes any substantial reason why the obligor is unable to pay the child support as ordered. Good cause does not exist if the obligor purposely maintains his inability to pay.

(L. 1973 H.B. 315 § 12, A.L. 1988 H.B. 1272, et al., A.L. 1998 S.B. 910)



Section 452.360 Judgment of dissolution or legal separation final when entered — appeal, effect of — distribution of property final — conversion of judgment of legal separation to dissolution, when — notice, to whom.

Effective 28 Aug 1998

Title XXX DOMESTIC RELATIONS

452.360. Judgment of dissolution or legal separation final when entered — appeal, effect of — distribution of property final — conversion of judgment of legal separation to dissolution, when — notice, to whom. — 1. A judgment of dissolution of marriage or of legal separation is final when entered, subject to the right of appeal. An appeal from a judgment of dissolution that does not challenge the finding that the marriage is irretrievably broken does not delay the finality of that provision of the judgment which dissolves the marriage beyond the time for appealing from that provision, so that either of the parties may remarry pending appeal.

2. The court's judgment of dissolution of marriage or legal separation as it affects distribution of marital property shall be a final judgment not subject to modification.

3. No earlier than ninety days after entry of a judgment of legal separation, on motion of either party, the court may convert the judgment of legal separation to a judgment of dissolution of marriage.

4. On motion of both parties, the court shall set aside a judgment of legal separation.

5. The circuit clerk shall give notice of the entry of a judgment of legal separation or dissolution to the department of social services.

(L. 1973 H.B. 315 § 13, A.L. 1998 S.B. 910)

(1976) Held that court rule 75.01 is not affected by this section and insofar as an appeal is concerned the judgment does not become final until thirty days after its entry absent the timely filing of a motion for new trial. State ex rel. Nilges v. Rush (A.), 532 S.W.2d 857.

(1978) Distinction between separate maintenance and legal separation; held separate maintenance decree cannot be converted into a decree of dissolution as a decree of legal separation can. In re Marriage of E. A. W. (A.), 573 S.W.2d 689.

(1987) Converting a decree of separation into a decree of dissolution is a new and separate cause of action, so full notice must be given to adverse parties. Madsen v. Madsen, 731 S.W.2d 324 (Mo.App. E.D.).

(1987) Unappealed partial decree was final although not subject to appeal and issues unresolved in decree were not abated by death of ex-husband. Fischer v. Seibel, 733 S.W.2d 469 (Mo.App.W.D.).



Section 452.365 Party failing to comply with decree, effect of.

Effective 01 Jan 1974, see footnote

Title XXX DOMESTIC RELATIONS

452.365. Party failing to comply with decree, effect of. — If a party fails to comply with a provision of a decree or temporary order or injunction, the obligation of the other party to make payments for support or maintenance or to permit visitation is not suspended but he may move the court to grant an appropriate order.

(L. 1973 H.B. 315 § 14)

Effective 1-01-74



Section 452.370 Modification of judgment as to maintenance or support, when — termination, when — rights of state when an assignment of support has been made — court to have continuing jurisdiction, duties of clerk, clerk to be "appropriate agent", when — severance of responsive pleading.

Effective 28 Aug 2014

Title XXX DOMESTIC RELATIONS

452.370. Modification of judgment as to maintenance or support, when — termination, when — rights of state when an assignment of support has been made — court to have continuing jurisdiction, duties of clerk, clerk to be "appropriate agent", when — severance of responsive pleading. — 1. Except as otherwise provided in subsection 6 of section 452.325, the provisions of any judgment respecting maintenance or support may be modified only upon a showing of changed circumstances so substantial and continuing as to make the terms unreasonable. In a proceeding for modification of any child support or maintenance judgment, the court, in determining whether or not a substantial change in circumstances has occurred, shall consider all financial resources of both parties, including the extent to which the reasonable expenses of either party are, or should be, shared by a spouse or other person with whom he or she cohabits, and the earning capacity of a party who is not employed. If the application of the child support guidelines and criteria set forth in section 452.340 and applicable supreme court rules to the financial circumstances of the parties would result in a change of child support from the existing amount by twenty percent or more, a prima facie showing has been made of a change of circumstances so substantial and continuing as to make the present terms unreasonable, if the existing amount was based upon the presumed amount pursuant to the child support guidelines.

2. When the party seeking modification has met the burden of proof set forth in subsection 1 of this section, the child support shall be determined in conformity with criteria set forth in section 452.340 and applicable supreme court rules.

3. Unless otherwise agreed in writing or expressly provided in the judgment, the obligation to pay future statutory maintenance is terminated upon the death of either party or the remarriage of the party receiving maintenance.

4. Unless otherwise agreed in writing or expressly provided in the judgment, provisions for the support of a child are terminated by emancipation of the child. The parent entitled to receive child support shall have the duty to notify the parent obligated to pay support of the child's emancipation and failing to do so, the parent entitled to receive child support shall be liable to the parent obligated to pay support for child support paid following emancipation of a minor child, plus interest.

5. If a parent has made an assignment of support rights to the family support division on behalf of the state as a condition of eligibility for benefits pursuant to the Temporary Assistance for Needy Families program and either party initiates a motion to modify the support obligation by reducing it, the state of Missouri shall be named as a party to the proceeding. The state shall be served with a copy of the motion by sending it by certified mail to the director of the family support division.

6. The court shall have continuing personal jurisdiction over both the obligee and the obligor of a court order for child support or maintenance for the purpose of modifying such order. Both obligee and obligor shall notify, in writing, the clerk of the court in which the support or maintenance order was entered of any change of mailing address. If personal service of the motion cannot be had in this state, the motion to modify and notice of hearing shall be served outside the state as provided by supreme court rule 54.14. The order may be modified only as to support or maintenance installments which accrued subsequent to the date of personal service. For the purpose of 42 U.S.C. Section 666(a)(9)(C), the circuit clerk shall be considered the appropriate agent to receive notice of the motion to modify for the obligee or the obligor, but only in those instances in which personal service could not be had in this state.

7. If a responsive pleading raising the issues of custody or visitation is filed in response to a motion to modify child support filed at the request of the family support division by a prosecuting attorney or circuit attorney or an attorney under contract with the division, such responsive pleading shall be severed upon request.

8. Notwithstanding any provision of this section which requires a showing of substantial and continuing change in circumstances, in a IV-D case filed pursuant to this section by the family support division as provided in section 454.400, the court shall modify a support order in accordance with the guidelines and criteria set forth in supreme court rule 88.01 and any regulations thereunder if the amount in the current order differs from the amount which would be ordered in accordance with such guidelines or regulations.

(L. 1973 H.B. 315 § 15, A.L. 1982 S.B. 468, A.L. 1986 H.B. 1479, A.L. 1987 H.B. 484, A.L. 1988 H.B. 1272, et al., A.L. 1990 S.B. 834, A.L. 1993 S.B. 253, A.L. 1994 H.B. 1491 & 1134, A.L. 1997 S.B. 361, A.L. 1998 S.B. 910, A.L. 2014 H.B. 1299 Revision)

CROSS REFERENCES:

Court may abate past or future support obligation if custodial parent, without good cause, fails to honor visitation order, 452.340

Emancipation of child, factors determining, 452.340

(1976) Evidence that former husband had suffered, at most, eight percent reduction in pay since time of divorce, that he had been on strike for six weeks, and that he had suffered loss of income as result of medical and dental care held insufficient to show changed circumstances so substantial and continuing as to make terms of alimony decree unreasonable. Ward v. Ward (A.), 534 S.W.2d 593.

(1976) Receipt of inheritance by wife held not to constitute such a change in circumstances as would justify modification of alimony decree ($65,900.00) increase in net worth. Seelig v. Seelig (A.), 540 S.W.2d 142.

(1977) Held that increase of father's income from twenty thousand dollars a year to fifty-one thousand dollars a year justified increasing child support from one hundred dollars a month to four hundred fifty dollars a month. Barnhill v. Barnhill (A.), 547 S.W.2d 858.

(1977) Court seems to say that income of “new” wife is to be considered as part of father and former husband's “means” in determining amount of award for attorney's fees and impliedly in computing ability to pay child support. In re Marriage of Engelhardt (A.), 552 S.W.2d 356.

(1978) Reduction of monthly child support by $140, and not $200, was authorized, where only changed circumstances following marriage dissolution was ex-husband's $140 reduced monthly income. Nagel v. Nagel (A.), 561 S.W.2d 693.

(1978) Held, finding that wife, unemployed at time of divorce, but who now earned salary of $654 a month, was substantial enough circumstances to make terms of original decree awarding alimony unreasonable. Stahlhut v. Stahlhut (A.), 562 S.W.2d 764.

(1978) Held, that although facts that needs of growing children increase, and increase in income of supporting spouse would support a modification of decree, it must be shown that their effect make the decree unreasonable. Plattner v. Plattner (A.), 567 S.W.2d 139.

(1981) Common law rule that parent's obligation for child support terminates on death of parent was not modified by enactment of statute governing termination of support by emancipation of child. Bushell v. Schepp (A.), 613 S.W.2d 689.

(1981) Purpose of statute governing termination of child support is to make it absolute that, absent express provisions to contrary in divorce decree or separation agreement, obligation ends upon emancipation and does not automatically continue to age 21. Bushell v. Schepp (A.), 613 S.W.2d 689.

(1985) The phrase “future statutory maintenance” is held to limit termination by reason of remarriage to periodic maintenance of indefinite duration subject to modification upon change of circumstances, as well as those cases in which the parties have otherwise agreed. An award of monthly payments to be used only to pay off a marital debt cannot be considered “statutory maintenance”. Lietz v. Moore (A.), 703 S.W.2d 54.

(1986) An award of maintenance in gross payable in installments rendered under this section is distinct from any award rendered under section 452.080, RSMo, and therefore may terminate with the death or remarriage of the spouse to whom the award is made. Nelson v. Nelson, 720 S.W.2d 947 (Mo.App.W.D.).

(1987) Custodial parent who petitioned for modification of child support less than two years after original dissolution decree was not entitled increase in child support on the basis that, in general, children are more expensive when they are older but must present specific evidence of the increased needs of the children for which increased child support is sought. Farris v. Farris, 733 S.W.2d 819 (Mo.App.W.D.).

(1987) Dissolution decree may expressly provide that ex-husband's obligation to provide maintenance in the form of life insurance is not terminated upon his death pursuant to subsection 2 of this section. McAvinew v. McAvinew, 733 S.W.2d 816 (Mo.App. W.D.).

(2011) Statutory presumption that an obligation to pay maintenance is terminated by remarriage can be overcome by an agreement in writing between the parties that either expressly or by implication extends that obligation. Simpson v. Simpson, 352 S.W.3d 362 (Mo.banc).



Section 452.371 Declining jurisdiction in a modification proceeding, when.

Effective 01 Jul 1997, see footnote

Title XXX DOMESTIC RELATIONS

452.371. Declining jurisdiction in a modification proceeding, when. — 1. Notwithstanding the provisions of subsection 1 of section 452.455 or subsection 6 of section 452.370 to the contrary, the court with jurisdiction may decline to exercise jurisdiction in any modification proceeding if such court finds that exercise of its jurisdiction would be clearly inconvenient to either party to the proceeding. The court shall consider the following factors in determining whether exercise of its jurisdiction would be clearly inconvenient:

(1) Place of residence of the parties;

(2) Location of witnesses; and

(3) The availability to either party of another more convenient court with jurisdiction.

2. A finding that a court is a clearly inconvenient forum pursuant to subsection 1 of this section may be made on the court's own motion or on the motion of either party to the proceeding.

3. If the court finds that it is an inconvenient forum and a court of another county is a more appropriate forum, and such court will accept jurisdiction of the case, the original court shall order a change of venue to the more appropriate forum and state the reasons for such change. The clerk shall transmit the original papers with a transcript of all docket entries to the clerk of the court to which the removal is ordered or the court may order the clerk to prepare a full transcript of the record and proceeding in the case, and transmit the same, duly certified with all the original papers in the civil action but not forming part of the record to the clerk of the court to which the removal is ordered.

(L. 1997 S.B. 361 § 4)

Effective 7-01-97



Section 452.372 Mandatory educational sessions, when — alternative dispute resolution, when.

Effective 28 Aug 1998

Title XXX DOMESTIC RELATIONS

452.372. Mandatory educational sessions, when — alternative dispute resolution, when. — 1. When a person files a petition for dissolution of marriage or legal separation and the custody or visitation of a minor child is involved, the court shall order all parties to the action to attend educational sessions pursuant to section 452.605. Parties to a modification proceeding who previously have attended educational sessions pursuant to section 452.605 may also be required to attend such educational sessions.

2. In cases involving custody or visitation issues, the court may, except for good cause shown or as provided in subsection 3 of this section, order the parties to the action to participate in an alternative dispute resolution program pursuant to supreme court rule to resolve any issues in dispute or may set a hearing on the matter. As used in this section, "good cause" includes, but is not limited to, uncontested custody or temporary physical custody cases, or a finding of domestic violence or abuse as determined by a court with jurisdiction after all parties have received notice and an opportunity to be heard, but does not mean the absence of qualified mediators.

3. Any alternative dispute resolution program ordered by the court pursuant to this section may be paid for by the parties in a proportion to be determined by the court, the cost of which shall be reasonable and customary for the circuit in which the program is ordered, and shall:

(1) Not be binding on the parties;

(2) Not be ordered or used for contempt proceedings;

(3) Not be ordered or utilized for child support issues; and

(4) Not be used to modify a prior order of the court, except by agreement of the parties.

4. Within one hundred twenty days after August 28, 1998, the Missouri supreme court shall have a rule in effect allowing, but not requiring, each circuit to establish an alternative dispute resolution program for proceedings involving issues of custody and temporary physical custody relating to the child.

(L. 1998 S.B. 910)



Section 452.374 Paternity proceedings stayed for rape charges against putative father.

Effective 28 Aug 2012

Title XXX DOMESTIC RELATIONS

452.374. Paternity proceedings stayed for rape charges against putative father. — 1. If criminal charges alleging an act of rape are brought against the putative father of a child conceived as the result of that act of rape, the court shall issue an automatic stay of any paternity proceeding involving both the child and the alleged putative father. The stay shall not be lifted until there is a final disposition of such criminal charges.

2. In any future custody proceeding, any denial of visitation under this section shall not be used against the mother of the child when considering the factor contained in subdivision (4) of subsection 2 of section 452.375.

(L. 2012 S.B. 628)



Section 452.375 Custody — definitions — factors determining custody — prohibited, when — public policy of state — custody options — findings required, when — parent plan required — access to records — joint custody not to preclude child support — support, how determined — domestic violence or abuse, specific findings.

Effective 28 Aug 2016

Title XXX DOMESTIC RELATIONS

452.375. Custody — definitions — factors determining custody — prohibited, when — public policy of state — custody options — findings required, when — parent plan required — access to records — joint custody not to preclude child support — support, how determined — domestic violence or abuse, specific findings. — 1. As used in this chapter, unless the context clearly indicates otherwise:

(1) “Custody” means joint legal custody, sole legal custody, joint physical custody or sole physical custody or any combination thereof;

(2) “Joint legal custody” means that the parents share the decision-making rights, responsibilities, and authority relating to the health, education and welfare of the child, and, unless allocated, apportioned, or decreed, the parents shall confer with one another in the exercise of decision-making rights, responsibilities, and authority;

(3) “Joint physical custody” means an order awarding each of the parents significant, but not necessarily equal, periods of time during which a child resides with or is under the care and supervision of each of the parents. Joint physical custody shall be shared by the parents in such a way as to assure the child of frequent, continuing and meaningful contact with both parents;

(4) “Third-party custody” means a third party designated as a legal and physical custodian pursuant to subdivision (5) of subsection 5 of this section.

2. The court shall determine custody in accordance with the best interests of the child. When the parties have not reached an agreement on all issues related to custody, the court shall consider all relevant factors and enter written findings of fact and conclusions of law, including, but not limited to, the following:

(1) The wishes of the child’s parents as to custody and the proposed parenting plan submitted by both parties;

(2) The needs of the child for a frequent, continuing and meaningful relationship with both parents and the ability and willingness of parents to actively perform their functions as mother and father for the needs of the child;

(3) The interaction and interrelationship of the child with parents, siblings, and any other person who may significantly affect the child’s best interests;

(4) Which parent is more likely to allow the child frequent, continuing and meaningful contact with the other parent;

(5) The child’s adjustment to the child’s home, school, and community;

(6) The mental and physical health of all individuals involved, including any history of abuse of any individuals involved. If the court finds that a pattern of domestic violence as defined in section 455.010 has occurred, and, if the court also finds that awarding custody to the abusive parent is in the best interest of the child, then the court shall enter written findings of fact and conclusions of law. Custody and visitation rights shall be ordered in a manner that best protects the child and any other child or children for whom the parent has custodial or visitation rights, and the parent or other family or household member who is the victim of domestic violence from any further harm;

(7) The intention of either parent to relocate the principal residence of the child; and

(8) The wishes of a child as to the child’s custodian. The fact that a parent sends his or her child or children to a home school, as defined in section 167.031, shall not be the sole factor that a court considers in determining custody of such child or children.

3. (1) In any court proceedings relating to custody of a child, the court shall not award custody or unsupervised visitation of a child to a parent if such parent or any person residing with such parent has been found guilty of, or pled guilty to, any of the following offenses when a child was the victim:

(a) A felony violation of section 566.030, 566.032, 566.031*, 566.060, 566.062, 566.064, 566.067, 566.068, 566.061*, 566.083, 566.101*, 566.100, 566.111, 566.151, 566.203, 566.206, 566.209, 566.211**, or 566.215;

(b) A violation of section 568.020;

(c) A violation of subdivision (2) of subsection 1 of section 568.060;

(d) A violation of section 568.065;

(e) A violation of section 573.200**;

(f) A violation of section 573.205**; or

(g) A violation of section 568.175.

(2) For all other violations of offenses in chapters 566 and 568 not specifically listed in subdivision (1) of this subsection or for a violation of an offense committed in another state when a child is the victim that would be a violation of chapter 566 or 568 if committed in Missouri, the court may exercise its discretion in awarding custody or visitation of a child to a parent if such parent or any person residing with such parent has been found guilty of, or pled guilty to, any such offense.

4. The general assembly finds and declares that it is the public policy of this state that frequent, continuing and meaningful contact with both parents after the parents have separated or dissolved their marriage is in the best interest of the child, except for cases where the court specifically finds that such contact is not in the best interest of the child, and that it is the public policy of this state to encourage parents to participate in decisions affecting the health, education and welfare of their children, and to resolve disputes involving their children amicably through alternative dispute resolution. In order to effectuate these policies, the court shall determine the custody arrangement which will best assure both parents participate in such decisions and have frequent, continuing and meaningful contact with their children so long as it is in the best interests of the child.

5. Prior to awarding the appropriate custody arrangement in the best interest of the child, the court shall consider each of the following as follows:

(1) Joint physical and joint legal custody to both parents, which shall not be denied solely for the reason that one parent opposes a joint physical and joint legal custody award. The residence of one of the parents shall be designated as the address of the child for mailing and educational purposes;

(2) Joint physical custody with one party granted sole legal custody. The residence of one of the parents shall be designated as the address of the child for mailing and educational purposes;

(3) Joint legal custody with one party granted sole physical custody;

(4) Sole custody to either parent; or

(5) Third-party custody or visitation:

(a) When the court finds that each parent is unfit, unsuitable, or unable to be a custodian, or the welfare of the child requires, and it is in the best interests of the child, then custody, temporary custody or visitation may be awarded to any other person or persons deemed by the court to be suitable and able to provide an adequate and stable environment for the child. Before the court awards custody, temporary custody or visitation to a third person under this subdivision, the court shall make that person a party to the action;

(b) Under the provisions of this subsection, any person may petition the court to intervene as a party in interest at any time as provided by supreme court rule.

6. If the parties have not agreed to a custodial arrangement, or the court determines such arrangement is not in the best interest of the child, the court shall include a written finding in the judgment or order based on the public policy in subsection 4 of this section and each of the factors listed in subdivisions (1) to (8) of subsection 2 of this section detailing the specific relevant factors that made a particular arrangement in the best interest of the child. If a proposed custodial arrangement is rejected by the court, the court shall include a written finding in the judgment or order detailing the specific relevant factors resulting in the rejection of such arrangement.

7. Upon a finding by the court that either parent has refused to exchange information with the other parent, which shall include but not be limited to information concerning the health, education and welfare of the child, the court shall order the parent to comply immediately and to pay the prevailing party a sum equal to the prevailing party’s cost associated with obtaining the requested information, which shall include but not be limited to reasonable attorney’s fees and court costs.

8. As between the parents of a child, no preference may be given to either parent in the awarding of custody because of that parent’s age, sex, or financial status, nor because of the age or sex of the child. The court shall not presume that a parent, solely because of his or her sex, is more qualified than the other parent to act as a joint or sole legal or physical custodian for the child.

9. Any judgment providing for custody shall include a specific written parenting plan setting forth the terms of such parenting plan arrangements specified in subsection 8 of section 452.310. Such plan may be a parenting plan submitted by the parties pursuant to section 452.310 or, in the absence thereof, a plan determined by the court, but in all cases, the custody plan approved and ordered by the court shall be in the court’s discretion and shall be in the best interest of the child.

10. After August 28, 2016, every court order establishing or modifying custody or visitation shall include the following language: “In the event of noncompliance with this order, the aggrieved party may file a verified motion for contempt. If custody, visitation, or third-party custody is denied or interfered with by a parent or third party without good cause, the aggrieved person may file a family access motion with the court stating the specific facts that constitute a violation of the custody provisions of the judgment of dissolution, legal separation, or judgment of paternity. The circuit clerk will provide the aggrieved party with an explanation of the procedures for filing a family access motion and a simple form for use in filing the family access motion. A family access motion does not require the assistance of legal counsel to prepare and file.”.

11. No court shall adopt any local rule, form, or practice requiring a standardized or default parenting plan for interim, temporary, or permanent orders or judgments. Notwithstanding any other provision to the contrary, a court may enter an interim order in a proceeding under this chapter, provided that the interim order shall not contain any provisions about child custody or a parenting schedule or plan without first providing the parties with notice and a hearing, unless the parties otherwise agree.

12. Unless a parent has been denied custody rights pursuant to this section or visitation rights under section 452.400, both parents shall have access to records and information pertaining to a minor child including, but not limited to, medical, dental, and school records. If the parent without custody has been granted restricted or supervised visitation because the court has found that the parent with custody or any child has been the victim of domestic violence, as defined in section 455.010, by the parent without custody, the court may order that the reports and records made available pursuant to this subsection not include the address of the parent with custody or the child. Unless a parent has been denied custody rights pursuant to this section or visitation rights under section 452.400, any judgment of dissolution or other applicable court order shall specifically allow both parents access to such records and reports.

13. Except as otherwise precluded by state or federal law, if any individual, professional, public or private institution or organization denies access or fails to provide or disclose any and all records and information, including, but not limited to, past and present dental, medical and school records pertaining to a minor child, to either parent upon the written request of such parent, the court shall, upon its finding that the individual, professional, public or private institution or organization denied such request without good cause, order that party to comply immediately with such request and to pay to the prevailing party all costs incurred, including, but not limited to, attorney’s fees and court costs associated with obtaining the requested information.

14. An award of joint custody does not preclude an award of child support pursuant to section 452.340 and applicable supreme court rules. The court shall consider the factors contained in section 452.340 and applicable supreme court rules in determining an amount reasonable or necessary for the support of the child.

15. If the court finds that domestic violence or abuse as defined in section 455.010 has occurred, the court shall make specific findings of fact to show that the custody or visitation arrangement ordered by the court best protects the child and the parent or other family or household member who is the victim of domestic violence, as defined in section 455.010, and any other children for whom such parent has custodial or visitation rights from any further harm.

(L. 1973 H.B. 315 § 16, A.L. 1982 S.B. 468, A.L. 1983 S.B. 94, A.L. 1984 H.B. 1513 subsecs. 1 to 5, 7, A.L. 1986 H.B. 1479, A.L. 1988 H.B. 1272, et al., A.L. 1989 H.B. 422, A.L. 1990 H.B. 1370, et al., A.L. 1993 S.B. 180, A.L. 1995 S.B. 174, A.L. 1998 S.B. 910, A.L. 2004 H.B. 1453, A.L. 2005 H.B. 568, A.L. 2011 S.B. 320, A.L. 2016 H.B. 1550)

*The following sections were transferred by H.B. 215, 2013, effective 8-28-13: 566.040 to 566.031 566.070 to 566.061 566.090 to 566.101

**The following sections were transferred by S.B. 491, 2014, effective 1-01-17: 566.212 to 566.211 568.080 to 573.200 568.090 to 573.205

(1976) The desirability of awarding custody of children of tender years, especially girls, to their mother should not be indulged in to the extent of excluding all other relevant matters. R.G.T. v. Y.G.T. (A.), 543 S.W.2d 330.

(1976) Child support portion of decree ordering husband to “maintain and provide for the necessities for the two children born of this marriage” held to be indefinite and void. Since it is a judgment for money, decree must specify with certainty the amount for which it is rendered. Cradic v. Cradic (A.), 544 S.W.2d 605.

(1977) Held, giving father temporary custody of children five times a year was abuse of discretion when children lived in Maine and father in Missouri. Taylor v. Taylor (A.), 548 S.W.2d 866.

(1985) Held that this section does not require agreement between the parties as a prerequisite of joint custody. The court may order joint custody over the objection of a parent. Goldberg v. Goldberg (A.), 691 S.W.2d 312.

(1987) Husband was properly awarded the house and custody of the children and wife's visitation rights were properly limited in view of wife's decision to openly practice homosexuality and court was not in error for amending judgment of decree ten days after it had been entered into the record taking the home, custody of the children, maintenance and support away from wife after husband discovered his wife's homosexual relations. S.E.G. v. R.A.G., 735 S.W.2d 164 (Mo.App.E.D.).

(2003) Provision prohibiting sole consideration of home schooling in custody determination applies to issue of whether such a factor constitutes a change in circumstances warranting modification. Heslop v. Sanderson, 123 S.W.3d 214 (Mo.App.W.D.).



Section 452.376 Noncustodial parent's right to receive child's school progress reports — administrative fees to be set by school, when — exclusion of address of custodial parent, when.

Effective 28 Aug 1998

Title XXX DOMESTIC RELATIONS

452.376. Noncustodial parent's right to receive child's school progress reports — administrative fees to be set by school, when — exclusion of address of custodial parent, when. — 1. Unless a noncustodial parent has been denied visitation rights under section 452.400, such noncustodial parent or any parent who has joint custody of a child shall, upon request and payment of an administrative fee sufficient to cover the cost, receive any deficiency slips, report cards or pertinent progress reports regarding that child's progress in school. If a noncustodial parent has been granted restricted or supervised visitation because the court has found that the custodial parent or the child has been the victim of domestic violence or abuse, as defined in sections 455.010 and 455.501, by the noncustodial parent, the court may order that the reports and records made available pursuant to this subsection not include the address of the custodial parent or the child.

2. School districts shall annually set an administrative fee estimated to cover the costs of preparing, copying and mailing the student information required to be provided pursuant to this section.

(L. 1989 H.B. 422 § 1, A.L. 1993 S.B. 180, A.L. 1998 S.B. 910)



Section 452.377 Relocation of child by parent for more than ninety days, required procedure — violation, effect — notice of relocation of parent, required procedure.

Effective 28 Aug 1998

Title XXX DOMESTIC RELATIONS

452.377. Relocation of child by parent for more than ninety days, required procedure — violation, effect — notice of relocation of parent, required procedure. — 1. For purposes of this section and section 452.375, "relocate" or "relocation" means a change in the principal residence of a child for a period of ninety days or more, but does not include a temporary absence from the principal residence.

2. Notice of a proposed relocation of the residence of the child, or any party entitled to custody or visitation of the child, shall be given in writing by certified mail, return receipt requested, to any party with custody or visitation rights. Absent exigent circumstances as determined by a court with jurisdiction, written notice shall be provided at least sixty days in advance of the proposed relocation. The notice of the proposed relocation shall include the following information:

(1) The intended new residence, including the specific address and mailing address, if known, and if not known, the city;

(2) The home telephone number of the new residence, if known;

(3) The date of the intended move or proposed relocation;

(4) A brief statement of the specific reasons for the proposed relocation of a child, if applicable; and

(5) A proposal for a revised schedule of custody or visitation with the child, if applicable.

3. A party required to give notice of a proposed relocation pursuant to subsection 2 of this section has a continuing duty to provide a change in or addition to the information required by this section as soon as such information becomes known.

4. In exceptional circumstances where the court makes a finding that the health or safety of any adult or child would be unreasonably placed at risk by the disclosure of the required identifying information concerning a proposed relocation of the child, the court may order that:

(1) The specific residence address and telephone number of the child, parent or person, and other identifying information shall not be disclosed in the pleadings, notice, other documents filed in the proceeding or the final order except for an in camera disclosure;

(2) The notice requirements provided by this section shall be waived to the extent necessary to protect the health or safety of a child or any adult; or

(3) Any other remedial action the court considers necessary to facilitate the legitimate needs of the parties and the best interest of the child.

5. The court shall consider a failure to provide notice of a proposed relocation of a child as:

(1) A factor in determining whether custody and visitation should be modified;

(2) A basis for ordering the return of the child if the relocation occurs without notice; and

(3) Sufficient cause to order the party seeking to relocate the child to pay reasonable expenses and attorneys fees incurred by the party objecting to the relocation.

6. If the parties agree to a revised schedule of custody and visitation for the child, which includes a parenting plan, they may submit the terms of such agreement to the court with a written affidavit signed by all parties with custody or visitation assenting to the terms of the agreement, and the court may order the revised parenting plan and applicable visitation schedule without a hearing.

7. The residence of the child may be relocated sixty days after providing notice, as required by this section, unless a parent files a motion seeking an order to prevent the relocation within thirty days after receipt of such notice. Such motion shall be accompanied by an affidavit setting forth the specific factual basis supporting a prohibition of the relocation. The person seeking relocation shall file a response to the motion within fourteen days, unless extended by the court for good cause, and include a counter-affidavit setting forth the facts in support of the relocation as well as a proposed revised parenting plan for the child.

8. If relocation of the child is proposed, a third party entitled by court order to legal custody of or visitation with a child and who is not a parent may file a cause of action to obtain a revised schedule of legal custody or visitation, but shall not prevent a relocation.

9. The party seeking to relocate shall have the burden of proving that the proposed relocation is made in good faith and is in the best interest of the child.

10. If relocation is permitted:

(1) The court shall order contact with the nonrelocating party including custody or visitation and telephone access sufficient to assure that the child has frequent, continuing and meaningful contact with the nonrelocating party unless the child's best interest warrants* otherwise; and

(2) The court shall specify how the transportation costs will be allocated between the parties and adjust the child support, as appropriate, considering the costs of transportation.

11. After August 28, 1998, every court order establishing or modifying custody or visitation shall include the following language:

"Absent exigent circumstances as determined by a court with jurisdiction, you, as a party to this action, are ordered to notify, in writing by certified mail, return receipt requested, and at least sixty days prior to the proposed relocation, each party to this action of any proposed relocation of the principal residence of the child, including the following information:

(1) The intended new residence, including the specific address and mailing address, if known, and if not known, the city;

(2) The home telephone number of the new residence, if known;

(3) The date of the intended move or proposed relocation;

(4) A brief statement of the specific reasons for the proposed relocation of the child; and

(5) A proposal for a revised schedule of custody or visitation with the child.

Your obligation to provide this information to each party continues as long as you or any other party by virtue of this order is entitled to custody of a child covered by this order. Your failure to obey the order of this court regarding the proposed relocation may result in further litigation to enforce such order, including contempt of court. In addition, your failure to notify a party of a relocation of the child may be considered in a proceeding to modify custody or visitation with the child. Reasonable costs and attorney fees may be assessed against you if you fail to give the required notice.".

12. Violation of the provisions of this section or a court order under this section may be deemed a change of circumstance under section 452.410, allowing the court to modify the prior custody decree. In addition, the court may utilize any and all powers relating to contempt conferred on it by law or rule of the Missouri supreme court.

13. Any party who objects in good faith to the relocation of a child's principal** residence shall not be ordered to pay the costs and attorney's fees of the party seeking to relocate.

(L. 1984 H.B. 1513 § 452.375 subsec. 6, A.L. 1998 S.B. 910)

*Word "warrant" appears in original rolls.

**Word "principle" appears in original rolls.



Section 452.380 Temporary custody, motion for — dismissal of action, effect of.

Effective 01 Jan 1974, see footnote

Title XXX DOMESTIC RELATIONS

452.380. Temporary custody, motion for — dismissal of action, effect of. — 1. A party to a custody proceeding may move for a temporary custody order. The motion must be supported by an affidavit. The court may award temporary custody after a hearing or, if there is no objection, solely on the basis of the affidavits.

2. If a proceeding for dissolution of marriage or legal separation is dismissed, any temporary custody order is vacated unless a parent or the child's custodian moves that the proceeding continue as a custody proceeding and the court finds, after a hearing, that the circumstances of the parents and the best interest of the child require that a custody decree be issued.

(L. 1973 H.B. 315 § 17)

Effective 1-01-74



Section 452.385 Child's wishes as to custodian, how determined.

Effective 01 Jan 1974, see footnote

Title XXX DOMESTIC RELATIONS

452.385. Child's wishes as to custodian, how determined. — The court may interview the child in chambers to ascertain the child's wishes as to his custodian and relevant matters within his knowledge. The court shall permit counsel to be present at the interview and to participate therein. The court shall cause a record of the interview to be made and to be made part of the record in the case.

(L. 1973 H.B. 315 § 18)

Effective 1-01-74

(1975) Held failure to allow counsel to be present and failure to make a record of judge's interview with children was reversible error. Duncan v. Duncan (A.), 528 S.W.2d 806.

(1976) Held that court order which directed in chambers interview record sealed and did not make it part of record on appeal was not arbitrary and appellant's failure to take steps to make record available bars his claim for relief. A.M.S. v. J.L.S. (A.), 544 S.W.2d 885.



Section 452.390 Investigation and report on custodial arrangements for a child — how conducted — report due, when — material to be available to counsel and parties.

Effective 01 Jan 1974, see footnote

Title XXX DOMESTIC RELATIONS

452.390. Investigation and report on custodial arrangements for a child — how conducted — report due, when — material to be available to counsel and parties. — 1. The court may order an investigation and report concerning custodial arrangements for the child. The investigation and report may be made by the county welfare office, the county juvenile officer, or any other competent person.

2. In preparing his report concerning a child, the investigator may consult any person who may have information about the child and his potential custodial arrangements. Upon order of the court, the investigator may refer the child to professional personnel for diagnosis. The investigator may consult with and obtain information from medical, psychiatric, or other expert persons who have served the child in the past without obtaining the consent of the parent or the child's custodian, but the child's consent must be obtained if he has reached the age of sixteen, unless the court finds that he lacks mental capacity to consent.

3. At least ten days prior to the hearing the investigator shall furnish his report to counsel and to any party not represented by counsel. No one else, including the court, shall be entitled thereto prior to the hearing. The investigator shall make available to counsel and to any party not represented by counsel an investigator's file of underlying data and reports, complete texts of diagnostic reports made to the investigator pursuant to the provisions of subsection 2, and the names and addresses of all persons whom the investigator has consulted. Any party to the proceeding may call as witnesses the investigator and any person whom the investigator has consulted.

(L. 1973 H.B. 315 § 19)

Effective 1-01-74



Section 452.395 Custody proceedings, priority of — judge to determine law and fact — secrecy, when.

Effective 01 Jul 1997, see footnote

Title XXX DOMESTIC RELATIONS

452.395. Custody proceedings, priority of — judge to determine law and fact — secrecy, when. — 1. Custody proceedings shall receive priority in being set for hearing.

2. The court without a jury shall determine questions of law and fact. If it finds that a public hearing may be detrimental to the child's best interests, the court may exclude the public from a custody hearing, but may admit any person who has a direct and legitimate interest in the particular case.

3. If the court finds it necessary to protect the child's welfare that the record of any interview, report, investigation, or testimony in a custody proceeding be kept secret, the court may make an appropriate order sealing the record.

(L. 1973 H.B. 315 § 20, A.L. 1996 S.B. 869)

Effective 7-01-97



Section 452.400 Visitation rights, awarded when — history of domestic violence, consideration of — prohibited, when — modification of, when — supervised visitation defined — noncompliance with order, effect of — family access motions, procedure, penalty for violation — attorney fees and costs assessed, when.

Effective 28 Aug 2016

Title XXX DOMESTIC RELATIONS

452.400. Visitation rights, awarded when — history of domestic violence, consideration of — prohibited, when — modification of, when — supervised visitation defined — noncompliance with order, effect of — family access motions, procedure, penalty for violation — attorney fees and costs assessed, when. — 1. (1) A parent not granted custody of the child is entitled to reasonable visitation rights unless the court finds, after a hearing, that visitation would endanger the child’s physical health or impair his or her emotional development. The court shall enter an order specifically detailing the visitation rights of the parent without physical custody rights to the child and any other children for whom such parent has custodial or visitation rights. In determining the granting of visitation rights, the court shall consider evidence of domestic violence. If the court finds that domestic violence has occurred, the court may find that granting visitation to the abusive party is in the best interests of the child.

(2) (a) The court shall not grant visitation to the parent not granted custody if such parent or any person residing with such parent has been found guilty of or pled guilty to any of the following offenses when a child was the victim:

a. A felony violation of section 566.030, 566.032, 566.031*, 566.060, 566.062, 566.064, 566.067, 566.068, 566.061*, 566.083, 566.101*, 566.100, 566.111, 566.151, 566.203, 566.206, 566.209, 566.211**, or 566.215;

b. A violation of section 568.020;

c. A violation of subdivision (2) of subsection 1 of section 568.060;

d. A violation of section 568.065;

e. A violation of section 573.200**;

f. A violation of section 573.205**; or

g. A violation of section 568.175.

(b) For all other violations of offenses in chapters 566 and 568 not specifically listed in paragraph (a) of this subdivision or for a violation of an offense committed in another state when a child is the victim that would be a violation of chapter 566 or 568 if committed in Missouri, the court may exercise its discretion in granting visitation to a parent not granted custody if such parent or any person residing with such parent has been found guilty of, or pled guilty to, any such offense.

(3) The court shall consider the parent’s history of inflicting, or tendency to inflict, physical harm, bodily injury, assault, or the fear of physical harm, bodily injury, or assault on other persons and shall grant visitation in a manner that best protects the child and the parent or other family or household member who is the victim of domestic violence, and any other children for whom the parent has custodial or visitation rights from any further harm.

(4) The court, if requested by a party, shall make specific findings of fact to show that the visitation arrangements made by the court best protect the child or the parent or other family or household member who is the victim of domestic violence, or any other child for whom the parent has custodial or visitation rights from any further harm.

2. (1) The court may modify an order granting or denying visitation rights whenever modification would serve the best interests of the child, but the court shall not restrict a parent’s visitation rights unless it finds that the visitation would endanger the child’s physical health or impair his or her emotional development.

(2) (a) In any proceeding modifying visitation rights, the court shall not grant unsupervised visitation to a parent if the parent or any person residing with such parent has been found guilty of or pled guilty to any of the following offenses when a child was the victim:

a. A felony violation of section 566.030, 566.032, 566.031*, 566.060, 566.062, 566.064, 566.067, 566.068, 566.061*, 566.083, 566.101*, 566.100, 566.111, 566.151, 566.203, 566.206, 566.209, 566.211**, or 566.215;

b. A violation of section 568.020;

c. A violation of subdivision (2) of subsection 1 of section 568.060;

d. A violation of section 568.065;

e. A violation of section 573.200**;

f. A violation of section 573.205**; or

g. A violation of section 568.175.

(b) For all other violations of offenses in chapters 566 and 568 not specifically listed in paragraph (a) of this subdivision or for a violation of an offense committed in another state when a child is the victim that would be a violation of chapter 566 or 568 if committed in Missouri, the division may exercise its discretion regarding the placement of a child taken into the custody of the state in which a parent or any person residing in the home has been found guilty of, or pled guilty to, any such offense.

(3) When a court restricts a parent’s visitation rights or when a court orders supervised visitation because of allegations of abuse or domestic violence, a showing of proof of treatment and rehabilitation shall be made to the court before unsupervised visitation may be ordered.

­­

­

3. The court shall mandate compliance with its order by all parties to the action, including parents, children and third parties. In the event of noncompliance, the aggrieved person may file a verified motion for contempt. If custody, visitation or third-party custody is denied or interfered with by a parent or third party without good cause, the aggrieved person may file a family access motion with the court stating the specific facts which constitute a violation of the judgment of dissolution, legal separation or judgment of paternity. The state courts administrator shall develop a simple form for pro se motions to the aggrieved person, which shall be provided to the person by the circuit clerk. Clerks, under the supervision of a circuit clerk, shall explain to aggrieved parties the procedures for filing the form. Notice of the fact that clerks will provide such assistance shall be conspicuously posted in the clerk’s offices. The location of the office where the family access motion may be filed shall be conspicuously posted in the court building. The performance of duties described in this section shall not constitute the practice of law as defined in section 484.010. Such form for pro se motions shall not require the assistance of legal counsel to prepare and file. The cost of filing the motion shall be the standard court costs otherwise due for instituting a civil action in the circuit court.

4. Within five court days after the filing of the family access motion pursuant to subsection 3 of this section, the clerk of the court shall issue a summons pursuant to applicable state law, and applicable local or supreme court rules. A copy of the motion shall be personally served upon the respondent by personal process server as provided by law or by any sheriff. Such service shall be served at the earliest time and shall take priority over service in other civil actions, except those of an emergency nature or those filed pursuant to chapter 455. The motion shall contain the following statement in boldface type:

­

­

5. If an alternative dispute resolution program is available pursuant to section 452.372, the clerk shall also provide information to all parties on the availability of any such services, and within fourteen days of the date of service, the court may schedule alternative dispute resolution.

6. Upon a finding by the court pursuant to a motion for a family access order or a motion for contempt that its order for custody, visitation or third-party custody has not been complied with, without good cause, the court shall order a remedy, which may include, but not be limited to:

(1) A compensatory period of visitation, custody or third-party custody at a time convenient for the aggrieved party not less than the period of time denied;

(2) Participation by the violator in counseling to educate the violator about the importance of providing the child with a continuing and meaningful relationship with both parents;

(3) Assessment of a fine of up to five hundred dollars against the violator payable to the aggrieved party;

(4) Requiring the violator to post bond or security to ensure future compliance with the court’s access orders; and

(5) Ordering the violator to pay the cost of counseling to reestablish the parent-child relationship between the aggrieved party and the child.

7. The court shall consider, in a proceeding to enforce or modify a permanent custody or visitation order or judgment, a party’s violation, without good cause, of a provision of the parenting plan, for the purpose of determining that party’s ability and willingness to allow the child frequent and meaningful contact with the other party.

8. The reasonable expenses incurred as a result of denial or interference with custody or visitation, including attorney’s fees and costs of a proceeding to enforce visitation rights, custody or third-party custody, shall be assessed, if requested and for good cause, against the parent or party who unreasonably denies or interferes with visitation, custody or third-party custody. In addition, the court may utilize any and all powers relating to contempt conferred on it by law or rule of the Missouri supreme court.

9. Final disposition of a motion for a family access order filed pursuant to this section shall take place not more than sixty days after the service of such motion, unless waived by the parties or determined to be in the best interest of the child. Final disposition shall not include appellate review.

10. Motions filed pursuant to this section shall not be deemed an independent civil action from the original action pursuant to which the judgment or order sought to be enforced was entered.

(L. 1973 H.B. 315 § 21, A.L. 1977 S.B. 430, A.L. 1982 S.B. 468, A.L. 1983 S.B. 94, A.L. 1988 H.B. 1272, et al., A.L. 1989 H.B. 422, A.L. 1993 S.B. 180, A.L. 1995 S.B. 174, A.L. 1998 S.B. 910, A.L. 1999 S.B. 1, et al., A.L. 2004 H.B. 1453, A.L. 2005 H.B. 568, A.L. 2013 S.B. 100, A.L. 2016 H.B. 1550)

*The following sections were transferred by H.B. 215, 2013, effective 8-28-13: 566.040 to 566.031 566.070 to 566.061 566.090 to 566.101

**The following sections were transferred by S.B. 491, 2014, effective 1-01-17: 566.212 to 566.211 568.080 to 573.200 568.090 to 573.205

(1977) Where original decree is silent as to visitation rights no change of circumstance need be shown to authorize “modification” (really clarification) of visitation rights. Adoption of E.N. v. E.M.N. (A.), 559 S.W.2d 543.



Section 452.402 Grandparent's visitation rights granted, when, terminated, when — guardian ad litem appointed, when — attorney fees and costs assessed, when.

Effective 28 Aug 2004

Title XXX DOMESTIC RELATIONS

452.402. Grandparent's visitation rights granted, when, terminated, when — guardian ad litem appointed, when — attorney fees and costs assessed, when. — 1. The court may grant reasonable visitation rights to the grandparents of the child and issue any necessary orders to enforce the decree. The court may grant grandparent visitation when:

(1) The parents of the child have filed for a dissolution of their marriage. A grandparent shall have the right to intervene in any dissolution action solely on the issue of visitation rights. Grandparents shall also have the right to file a motion to modify the original decree of dissolution to seek visitation rights when visitation has been denied to them; or

(2) One parent of the child is deceased and the surviving parent denies reasonable visitation to a parent of the deceased parent of the child; or

(3) The child has resided in the grandparent's home for at least six months within the twenty-four month period immediately preceding the filing of the petition; and

(4) A grandparent is unreasonably denied visitation with the child for a period exceeding ninety days. However, if the natural parents are legally married to each other and are living together with the child, a grandparent may not file for visitation pursuant to this subdivision.

2. The court shall determine if the visitation by the grandparent would be in the child's best interest or if it would endanger the child's physical health or impair the child's emotional development. Visitation may only be ordered when the court finds such visitation to be in the best interests of the child. However, when the parents of the child are legally married to each other and are living together with the child, it shall be a rebuttable presumption that such parents know what is in the best interest of the child. The court may order reasonable conditions or restrictions on grandparent visitation.

3. If the court finds it to be in the best interests of the child, the court may appoint a guardian ad litem for the child. The guardian ad litem shall be an attorney licensed to practice law in Missouri. The guardian ad litem may, for the purpose of determining the question of grandparent visitation rights, participate in the proceedings as if such guardian ad litem were a party. The court shall enter judgment allowing a reasonable fee to the guardian ad litem.

4. A home study, as described by section 452.390, may be ordered by the court to assist in determining the best interests of the child.

5. The court may, in its discretion, consult with the child regarding the child's wishes in determining the best interest of the child.

6. The right of a grandparent to maintain visitation rights pursuant to this section may terminate upon the adoption of the child.

7. The court may award reasonable attorneys fees and expenses to the prevailing party.

(L. 1977 S.B. 430 § 2, A.L. 1984 H.B. 1513, A.L. 1988 H.B. 1272, et al., A.L. 1996 S.B. 869, A.L. 1998 S.B. 674, A.L. 2002 S.B. 923, et al., A.L. 2004 H.B. 1453)

(2000) Award of grandparent visitation to child's maternal step-grandparents not authorized pursuant to statute governing grandparent visitation rights. Hampton v. Hampton, 17 S.W.3d 599 (Mo.App.W.D.).

(2002) Section, as enacted prior to 2002 amendment in SB 923, et al., is constitutional under the standard enunciated in Troxel v. Granville, 520 U.S. 57 (2000). Blakely v. Blakely, 83 S.W.3d 537 (Mo.banc).

(2003) Section requires that ninety-day period occurs prior to entry of visitation order and not prior to filing of petition. Barker v. Barker, 98 S.W.3d 532 (Mo.banc).

(2004) Where prior dissolution judgment includes custody and visitation provisions allocating parental time and responsibilities, grandparent is limited to seeking visitation with grandchild through motion to modify dissolution decree rather than independent petition. Tompkins v. Ford, 135 S.W.3d 508 (Mo.App.W.D.).



Section 452.403 Grandparent denied visitation, court may order mediation upon written request, purpose — costs — venue — termination of mediation, when.

Effective 28 Aug 1992

Title XXX DOMESTIC RELATIONS

452.403. Grandparent denied visitation, court may order mediation upon written request, purpose — costs — venue — termination of mediation, when. — 1. Upon the written request of a grandparent denied visitation with a grandchild, the associate division of the circuit court may order mediation with any party who has custody or visitation rights with the minor child and appoint a mediator. Such written request need not follow the rules of civil procedure and need not be written or filed by an attorney.

2. As used in this section, "mediation" is the process by which a neutral mediator appointed by the court assists the parties in reaching a mutually acceptable voluntary and consensual agreement in the best interests of the child as to issues of child care and visitation. The role of the mediator is to aid the parties in identifying the issues, reducing misunderstandings, clarifying priorities, exploring areas of common interest and finding points of agreement. An agreement reached by the parties shall be based on the decisions of the parties and not the decisions of the mediator. The agreement reached may resolve all or only some of the disputed issues.

3. At any time after the third mediation session, either party may terminate mediation ordered pursuant to this section.

4. The costs of the mediation shall be paid by the grandparent requesting the mediation order.

5. The venue shall be in the county where the child resides.

(L. 1992 H.B. 1492 § l)



Section 452.404 Neutral location for exchange of children, when.

Effective 28 Aug 1998

Title XXX DOMESTIC RELATIONS

452.404. Neutral location for exchange of children, when. — To ensure compliance with the parenting plans or court orders, the court may require parents, or parents may agree, to bring the minor children to a neutral location for the exchange pursuant to such plans or orders. Such location may include a center specifically established for such exchanges or an existing location suitable for such exchanges. A neutral third party may be present at each exchange to provide an accurate documentation of the compliance or noncompliance with the ordered exchange.

(L. 1998 S.B. 910 § 5)



Section 452.405 Custodian to determine child's upbringing, exception — continued supervision, when.

Effective 28 Aug 1998

Title XXX DOMESTIC RELATIONS

452.405. Custodian to determine child's upbringing, exception — continued supervision, when. — 1. Except as otherwise ordered by the court or agreed by the parties in writing at the time of the custody decree, the legal custodian may determine the child's upbringing, including his education, health care, and religious training, unless the court after hearing finds, upon motion by the parent without legal custody, that in the absence of a specific limitation of the legal custodian's authority the child's physical health would be endangered or his emotional development impaired.

2. The legal custodian shall not exercise legal custody in such a way as to significantly and detrimentally impact the other parent's visitation or custody rights.

3. The court may order the county welfare office or the county juvenile officer to exercise continuing supervision over the case.

(L. 1973 H.B. 315 § 22, A.L. 1998 S.B. 910)



Section 452.410 Custody, decree, modification of, when.

Effective 28 Aug 1990

Title XXX DOMESTIC RELATIONS

452.410. Custody, decree, modification of, when. — 1. Except as provided in subsection 2 of this section, the court shall not modify a prior custody decree unless it has jurisdiction under the provisions of section 452.450 and it finds, upon the basis of facts that have arisen since the prior decree or that were unknown to the court at the time of the prior decree, that a change has occurred in the circumstances of the child or his custodian and that the modification is necessary to serve the best interests of the child. Notwithstanding any other provision of this section or sections 452.375 and 452.400, any custody order entered by any court in this state or any other state prior to August 13, 1984, may, subject to jurisdictional requirements, be modified to allow for joint custody in accordance with section 452.375, without any further showing.

2. If either parent files a motion to modify an award of joint legal custody or joint physical custody, each party shall be entitled to a change of judge as provided by supreme court rule.

(L. 1973 H.B. 315 § 23, A.L. 1978 H.B. 914, A.L. 1984 H.B. 1513, A.L. 1990 H.B. 1370, et al.)

CROSS REFERENCE:

Court may transfer custody if custodial parent, without good cause, fails to honor visitation order, 452.340

(1976) In motion to modify child custody decree under this section, it is not necessary to wait for manifestations of harmful consequences before action is taken. L.H.Y. v. J.M.Y. (A.), 535 S.W.2d 304.

(2007) Change in circumstances need not be substantial for modification of custody to accommodate changes of scheduling parenting time between mother and father. Russell v. Russell, 210 S.W.3d 191 (Mo.banc).



Section 452.411 Change of residence deemed grounds for modification of custody, when.

Effective 28 Aug 1998

Title XXX DOMESTIC RELATIONS

452.411. Change of residence deemed grounds for modification of custody, when. — If either parent of a child changes his residence to another state, such change of residence of the parent shall be deemed a change of circumstances under section 452.410, allowing the court to modify a prior visitation or custody decree.

(L. 1988 H.B. 1272, et al. § 10, A.L. 1998 S.B. 910)

(2002) Section only applies when relocation occurs in violation of section 452.377. Baxley v. Jarred, 91 S.W.3d 192 (Mo.App.W.D.).



Section 452.412 Military service of parent not to be a basis for modification of a visitation or custody order — limitations on issuance of certain court orders.

Effective 28 Aug 2009

Title XXX DOMESTIC RELATIONS

452.412. Military service of parent not to be a basis for modification of a visitation or custody order — limitations on issuance of certain court orders. — 1. A party's absence, relocation, or failure to comply with custody and visitation orders shall not, by itself, be sufficient to justify a modification of a custody or visitation order if the reason for the absence, relocation, or failure to comply is the party's activation to military service and deployment out-of-state.

2. For a party in active military service and deployed out-of-state, any court order:

(1) Issued or modified regarding child custody or visitation during the time of such out-of-state military deployment of the party, including as part of an entry of decree of dissolution of marriage or legal separation, shall be temporary in nature and shall not exceed the length of time of such deployment;

(2) Issued regarding ex parte adult or child orders of protection under sections 455.010 to 455.085 or sections 455.500 to 455.538, during the time of such out-of-state military deployment of the party, may be extended beyond the initial fifteen days required under sections 455.040 and 455.516. Such orders issued under this subdivision shall be temporary in nature and shall not exceed the length of time of such deployment.

­­

­

(L. 2008 H.B. 1678, A.L. 2009 H.B. 427)



Section 452.413 Military deployment, child custody and visitation, effect of — nondeploying parent requirements — procedure — failure to comply, effect of.

Effective 28 Aug 2013

Title XXX DOMESTIC RELATIONS

*452.413. Military deployment, child custody and visitation, effect of — nondeploying parent requirements — procedure — failure to comply, effect of. — 1. As used in this section, the following terms shall mean:

(1) "Deploying parent", a parent of a child less than eighteen years of age whose parental rights have not been terminated by a court of competent jurisdiction or a guardian of a child less than eighteen years of age who is deployed or who has received written orders to deploy with the United States Army, Navy, Air Force, Marine Corps, Coast Guard, National Guard, or any other reserve component thereof;

(2) "Deployment", military service in compliance with military orders received by a member of the United States Army, Navy, Air Force, Marine Corps, Coast Guard, National Guard, or any other reserve component thereof to report for combat operations, contingency operations, peacekeeping operations, temporary duty (TDY), a remote tour of duty, or other service for which the deploying parent is required to report unaccompanied by any family member. Military service includes a period during which a military parent remains subject to deployment orders and remains deployed on account of sickness, wounds, leave, or other lawful cause;

(3) "Military parent", a parent of a child less than eighteen years of age whose parental rights have not been terminated by a court of competent jurisdiction or a guardian of a child less than eighteen years of age who is a service member of the United States Army, Navy, Air Force, Marine Corps, Coast Guard, National Guard, or any other reserve component thereof;

(4) "Nondeploying parent", a parent or guardian not subject to deployment.

2. If a military parent is required to be separated from a child due to deployment, a court shall not enter a final order modifying the terms establishing custody or visitation contained in an existing order until ninety days after the deployment ends unless there is a written agreement by both parties.

3. In accordance with section 452.412, deployment or the potential for future deployment shall not be the sole factor supporting a change in circumstances or grounds sufficient to support a permanent modification of the custody or visitation terms established in an existing order.

4. (1) An existing order establishing the terms of custody or visitation in place at the time a military parent is deployed may be temporarily modified to make reasonable accommodation for the parties due to the deployment.

(2) A temporary modification order issued under this section shall provide that the deploying parent shall have custody of the child or reasonable visitation, whichever is applicable under the original order, during a period of leave granted to the deploying parent, unless it is not in the best interest of the child.

(3) Any court order modifying a previously ordered custody or visitation due to deployment shall specify that the deployment is the basis for the order and shall be entered by the court as a temporary order.

(4) Any such temporary custody or visitation order shall require the nondeploying parent to provide the court and the deploying parent with written notice of the nondeploying parent's address and telephone number, and update such information within seven days of any change. However, if a valid order of protection under chapter 455 from this or another jurisdiction is in effect that requires that the address or contact information of the parent who is not deployed be kept confidential, the notification shall be made to the court only, and a copy of the order shall be included in the notification. Nothing in this subdivision shall be construed to eliminate the requirements under section 452.377.

(5) Upon motion of a deploying parent, with reasonable advance notice and for good cause shown, the court shall hold an expedited hearing in any custody or visitation matters instituted under this section when the military duties of the deploying parent have a material effect on his or her ability or anticipated ability to appear in person at a regularly scheduled hearing.

5. (1) A temporary modification of such an order automatically ends no later than thirty days after the return of the deploying parent and the original terms of the custody or visitation order in place at the time of deployment are automatically reinstated.

(2) Nothing in this section shall limit the power of the court to conduct an expedited or emergency hearing regarding custody or visitation upon return of the deploying parent, and the court shall do so within ten days of the filing of a motion alleging an immediate danger or irreparable harm to the child.

(3) The nondeploying parent shall bear the burden of showing that reentry of the custody or visitation order in effect before the deployment is no longer in the child's best interests. The court shall set any nonemergency motion by the nondeploying parent for hearing within thirty days of the filing of the motion.

6. (1) Upon motion of the deploying parent or upon motion of a family member of the deploying parent with his or her consent, the court may delegate his or her visitation rights, or a portion of such rights, to a family member with a close and substantial relationship to the minor child or children for the duration of the deployment if it is in the best interest of the child.

(2) Such delegated visitation time or access does not create an entitlement or standing to assert separate rights to parent time or access for any person other than a parent, and shall terminate by operation of law upon the end of the deployment, as set forth in this section.

(3) Such delegated visitation time shall not exceed the visitation time granted to the deploying parent under the existing order; except that, the court may take into consideration the travel time necessary to transport the child for such delegated visitation time.

(4) In addition, there is a rebuttable presumption that a deployed parent's visitation rights shall not be delegated to a family member who has a history of perpetrating domestic violence as defined under section 455.010 against another family or household member, or delegated to a family member with an individual in the family member's household who has a history of perpetrating domestic violence against another family or household member.

(5) The person or persons to whom delegated visitation time has been granted shall have full legal standing to enforce such rights.

7. Upon motion of a deploying parent and upon reasonable advance notice and for good cause shown, the court shall permit such parent to present testimony and evidence by affidavit or electronic means in support, custody, and visitation matters instituted under this section when the military duties of such parent have a material effect on his or her ability to appear in person at a regularly scheduled hearing. Electronic means includes communication by telephone, video conference, or the internet.

8. Any order entered under this section shall require that the nondeploying parent:

(1) Make the child or children reasonably available to the deploying parent when the deploying parent has leave;

(2) Facilitate opportunities for telephonic and electronic mail contact between the deploying parent and the child or children during deployment; and

(3) Receive timely information regarding the deploying parent's leave schedule.

9. (1) If there is no existing order establishing the terms of custody and visitation and it appears that deployment is imminent, upon the filing of initial pleadings and motion by either parent, the court shall expedite a hearing to establish temporary custody or visitation to ensure the deploying parent has access to the child, to ensure disclosure of information, to grant other rights and duties set forth in this section, and to provide other appropriate relief.

(2) Any initial pleading filed to establish custody or visitation for a child of a deploying parent shall be so identified at the time of filing by stating in the text of the pleading the specific facts related to deployment.

10. (1) Since military necessity may preclude court adjudication before deployment, the parties shall cooperate with each other in an effort to reach a mutually agreeable resolution of custody, visitation, and child support.

(2) A deploying parent shall provide a copy of his or her orders to the nondeploying parent promptly and without delay prior to deployment. Notification shall be made within ten days of receipt of deployment orders. If less than ten days' notice is received by the deploying parent, notice shall be given immediately upon receipt of military orders. If all or part of the orders are classified or restricted as to release, the deploying parent shall provide, under the terms of this subdivision, all such nonclassified or nonrestricted information to the nondeploying parent.

11. In an action brought under this chapter, whenever the court declines to grant or extend a stay of proceedings under the Servicemembers Civil Relief Act, 50 U.S.C. Appendix Sections 521-522, and decides to proceed in the absence of the deployed parent, the court shall appoint a guardian ad litem to represent the minor child's interests.

12. Service of process on a nondeploying parent whose whereabouts are unknown may be accomplished in accordance with the provisions of section 506.160.

13. In determining whether a parent has failed to exercise visitation rights, the court shall not count any time periods during which the parent did not exercise visitation due to the material effect of such parent's military duties on visitation time.

14. Once an order for custody has been entered in Missouri, any absence of a child from this state during deployment shall be denominated a temporary absence for the purposes of application of the Uniform Child Custody Jurisdiction and Enforcement Act (UCCJEA). For the duration of the deployment, Missouri shall retain exclusive jurisdiction under the UCCJEA and deployment shall not be used as a basis to assert inconvenience of the forum under the UCCJEA.

15. In making determinations under this section, the court may award attorney's fees and costs based on the court's consideration of:

(1) The failure of either party to reasonably accommodate the other party in custody or visitation matters related to a military parent's service;

(2) Unreasonable delay caused by either party in resolving custody or visitation related to a military parent's service;

(3) Failure of either party to timely provide military orders, income, earnings, or payment information, housing or education information, or physical location of the child to the other party; and

(4) Other factors as the court may consider appropriate and as may be required by law.

(L. 2013 H.B. 148 merged with S.B. 106 merged with S.B. 110 merged with S.B. 117)

Effective 8-28-13 (H.B. 148); 8-28-13 (S.B. 106); 8-28-13 (S.B. 117); 10-11-13 (S.B. 110)

*S.B. 110 effective 10-11-13, see § 21.250. S.B. 110 was vetoed July 3, 2013. The veto was overridden on September 11, 2013.



Section 452.415 When sections 452.300 to 452.415 shall apply.

Effective 01 Jan 1974, see footnote

Title XXX DOMESTIC RELATIONS

452.415. When sections 452.300 to 452.415 shall apply. — 1. Sections 452.300 to 452.415 apply to all proceedings commenced on or after January 1, 1974.

2. Sections 452.300 to 452.415 apply to all pending actions and proceedings commenced prior to January 1, 1974, with respect to issues on which a judgment has not been entered. Pending actions for divorce or separation are deemed to have been commenced on the basis of irretrievable breakdown. Evidence adduced after January 1, 1974, shall be in compliance with sections 452.300 to 452.415.

3. Sections 452.300 to 452.415 apply to all proceedings commenced after January 1, 1974, for the modification of a judgment or order entered prior to January 1, 1974.

4. In any action or proceeding in which an appeal was pending or a new trial was ordered prior to January 1, 1974, the law in effect at the time of the order sustaining the appeal or the new trial governs the appeal, the new trial, and any subsequent trial or appeal.

(L. 1973 H.B. 315 § 24)

Effective 1-01-74

(1975) Where plaintiff filed divorce action in 1972, case was heard in 1973, statutes on dissolution of marriage became effective January 1, 1974, and no judgment had been entered on case pending; the issue for decision then became whether marriage was irretrievably broken and not whether plaintiff was entitled to a divorce for indignities. Bishop v. Bishop (A.), 521 S.W.2d 26.



Section 452.416 Parent's change in income due to military service, effect on order of child support — director of division, duties.

Effective 28 Aug 2014

Title XXX DOMESTIC RELATIONS

452.416. Parent's change in income due to military service, effect on order of child support — director of division, duties. — 1. Notwithstanding any other provision of law to the contrary, whenever a parent in emergency military service has a change in income due to such military service, such change in income shall be considered a change in circumstances so substantial and continuing as to make the terms of any order or judgment for child support or visitation unreasonable.

2. Upon receipt of a notarized letter from the commanding officer of a noncustodial parent in emergency military service which contains the date of the commencement of emergency military service and the compensation of the parent in emergency military service, the director of the family support division shall take appropriate action to seek modification of the order or judgment of child support in accordance with the guidelines and criteria set forth in section 452.340 and applicable supreme court rules. Such notification to the director shall constitute an application for services under section 454.425.

3. Upon return from emergency military service the parent shall notify the director of the family support division who shall take appropriate action to seek modification of the order or judgment of child support in accordance with the guidelines and criteria set forth in section 452.340 and applicable supreme court rules. Such notification to the director shall constitute an application for services under section 454.425.

4. As used in this section, the term "emergency military service" means that the parent is a member of a reserve unit or National Guard unit which is called into active military duty for a period of more than thirty days.

(L. 1991 S.B. 358, A.L. 1998 S.B. 910, A.L. 2014 H.B. 1299 Revision)



Section 452.420 Proceedings to be heard by circuit judge — exception.

Effective 02 Jan 1979, see footnote

Title XXX DOMESTIC RELATIONS

452.420. Proceedings to be heard by circuit judge — exception. — All proceedings authorized in chapter 452 to be maintained in circuit court shall be heard by circuit judges, except that said proceedings may be heard by an associate circuit judge if he is assigned to hear such case or class of cases or if he is transferred to hear such case or class of cases pursuant to other provisions of law or Section 6 of Article V of the Constitution.

(L. 1978 H.B. 1634)

Effective 1-02-79



Section 452.423 Guardian ad litem appointed, when, duties — disqualification, when — fees.

Effective 28 Aug 2009

Title XXX DOMESTIC RELATIONS

452.423. Guardian ad litem appointed, when, duties — disqualification, when — fees. — 1. In all proceedings for child custody or for dissolution of marriage or legal separation where custody, visitation, or support of a child is a contested issue, the court may appoint a guardian ad litem. Disqualification of a guardian ad litem shall be ordered in any legal proceeding only pursuant to this chapter, upon the filing of a written application by any party within ten days of appointment, or within ten days of August 28, 1998, if the appointment occurs prior to August 28, 1998. Each party shall be entitled to one disqualification of a guardian ad litem appointed under this subsection in each proceeding, except a party may be entitled to additional disqualifications of a guardian ad litem for good cause shown.

2. The court shall appoint a guardian ad litem in any proceeding in which child abuse or neglect is alleged.

3. The guardian ad litem shall:

(1) Be the legal representative of the child at the hearing, and may examine, cross-examine, subpoena witnesses and offer testimony;

(2) Prior to the hearing, conduct all necessary interviews with persons having contact with or knowledge of the child in order to ascertain the child's wishes, feelings, attachments and attitudes. If appropriate, the child should be interviewed;

(3) Request the juvenile officer to cause a petition to be filed in the juvenile division of the circuit court if the guardian ad litem believes the child alleged to be abused or neglected is in danger.

4. The appointing judge shall require the guardian ad litem to faithfully discharge such guardian ad litem's duties, and upon failure to do so shall discharge such guardian ad litem and appoint another. The judge in making appointments pursuant to this section shall give preference to persons who served as guardian ad litem for the child in the earlier proceeding, unless there is a reason on the record for not giving such preference.

5. The guardian ad litem shall be awarded a reasonable fee for such services to be set by the court. The court, in its discretion, may:

(1) Issue a direct payment order to the parties. If a party fails to comply with the court's direct payment order, the court may find such party to be in contempt of court; or

(2) Award such fees as a judgment to be paid by any party to the proceedings or from public funds. Such an award of guardian fees shall constitute a final judgment in favor of the guardian ad litem. Such final judgment shall be enforceable against the parties in accordance with chapter 513.

(L. 1988 H.B. 1272, et al., A.L. 1990 H.B. 1370, et al., A.L. 1996 S.B. 869, A.L. 1998 S.B. 910, A.L. 2004 H.B. 1453 merged with S.B. 1211, A.L. 2009 H.B. 481)

(2000) Section allowing party to custody or visitation proceeding to disqualify one guardian ad litem as matter of right is constitutional. Suffian v. Usher, 19 S.W.3d 130 (Mo.banc).



Section 452.425 Sheriff or law enforcement to enforce custody and visitation orders, when — limitations.

Effective 28 Aug 1998

Title XXX DOMESTIC RELATIONS

452.425. Sheriff or law enforcement to enforce custody and visitation orders, when — limitations. — Any court order for the custody of, or visitation with, a child may include a provision that the sheriff or other law enforcement officer shall enforce the rights of any person to custody or visitation unless the court issues a subsequent order pursuant to chapter* 210, 211, 452 or 455 to limit or deny the custody of, or visitations with, the child. Such sheriff or law enforcement officer shall not remove a child from a person who has actual physical custody of the child unless such sheriff or officer is shown a court order or judgment which clearly and convincingly verifies that such person is not entitled to the actual physical custody of the child, and there are not other exigent circumstances that would give the sheriff or officer reasonable suspicion to believe that the child would be harmed or that the court order presented to the sheriff or officer may not be valid.

(L. 1998 S.B. 910 § 8)

*Word "chapters" appears in original rolls.



Section 452.426 Risk of international abduction, court may impose restrictions and restraints.

Effective 28 Aug 2009

Title XXX DOMESTIC RELATIONS

452.426. Risk of international abduction, court may impose restrictions and restraints. — If the judge determines that there is potential risk of international abduction of the child by either party, the judge may place any restraints on the parties or grant any remedies to either party that is necessary.

(L. 2009 H.B. 481)



Section 452.430 Availability of certain records — limitation on inspection of certain documents — redaction of Social Security numbers.

Effective 28 Aug 2010

Title XXX DOMESTIC RELATIONS

452.430. Availability of certain records — limitation on inspection of certain documents — redaction of Social Security numbers. — All pleadings and filings in a dissolution of marriage, legal separation, or modification proceeding filed more than seventy-two years prior to the time a request for inspection is made may be made available to the public. Any pleadings, other than the interlocutory or final judgment or any modification thereof, in a dissolution of marriage, legal separation, or modification proceeding filed prior to August 28, 2009, but less than seventy-two years prior to the time a request for inspection is made, shall be subject to inspection only by the parties, an attorney of record, the family support division within the department of social services when services are being provided under section 454.400, the attorney general or his or her designee, a person or designee of a person licensed and acting under chapter 381 who shall keep any information obtained confidential, except as necessary to the performance of functions required by chapter 381, or upon order of the court for good cause shown. Such persons may receive or make copies of documents without the clerk being required to redact the Social Security number, unless the court specifically orders the clerk to do otherwise. The clerk shall redact the Social Security number from any copy of a judgment or satisfaction of judgment before releasing the copy of the interlocutory or final judgment or satisfaction of judgment to the public.

(L. 2009 H.B. 481, A.L. 2010 H.B. 1692, et al.)



Section 452.552 Surcharge collected, when, use.

Effective 28 Aug 1999

Title XXX DOMESTIC RELATIONS

452.552. Surcharge collected, when, use. — In addition to any other court costs required to institute an action in the circuit division of the circuit court, a surcharge of three dollars shall be paid by the person filing such action. The surcharge shall be collected and disbursed in a manner provided by sections 488.012 to 488.020, by the court clerk at the time the petition is filed and shall be payable to the director of revenue for deposit in the domestic relations resolution fund established in section 452.554.

(L. 1998 S.B. 910, A.L. 1999 S.B. 1, et al.)



Section 452.554 Domestic relations resolution fund established, use.

Effective 28 Aug 1999

Title XXX DOMESTIC RELATIONS

452.554. Domestic relations resolution fund established, use. — There is established in the state treasury a special fund to be known as the "Domestic Relations Resolution Fund". The director of revenue shall credit to and deposit all amounts received pursuant to section 452.552 to the fund. The general assembly shall appropriate moneys annually from the domestic relations resolution fund to the state courts administrator to pay the cost associated with the handbook created in section 452.556 and to reimburse local judicial circuits for the costs associated with the implementation of and creation of education programs for parents of children, alternative dispute resolution programs and similar programs applicable to domestic relations cases. The provisions of section 33.080 shall not apply to the domestic relations resolution fund.

(L. 1998 S.B. 910, A.L. 1999 S.B. 1, et al.)



Section 452.556 Handbook, contents, availability.

Effective 28 Aug 2016

Title XXX DOMESTIC RELATIONS

452.556. Handbook, contents, availability. — 1. The state courts administrator shall create a handbook or be responsible for the approval of a handbook outlining the following:

(1) Guidelines as to what is included in a parenting plan in order to maximize to the highest degree the amount of time the child may spend with each parent;

(2) The benefits of the parties agreeing to a parenting plan which outlines education, custody and cooperation between parents;

(3) The benefits of alternative dispute resolution;

(4) The pro se family access motion for enforcement of custody or temporary physical custody;

(5) The underlying assumptions for supreme court rules relating to child support; and

(6) A party’s duties and responsibilities pursuant to section 452.377, including the possible consequences of not complying with section 452.377.

­­

­

2. In a dissolution or legal separation action filed pursuant to section 452.310, or any proceeding in modification thereof, where minor children are involved, petitioner’s counsel shall provide the petitioner with a copy of the handbook developed pursuant to subsection 1 of this section at the time the petition is filed and provide a copy of the handbook to be served along with the petition and summons upon the respondent. If the petitioner is unrepresented by counsel at the time the petition is filed, the court shall provide the petitioner with a copy of the handbook and direct that a copy of the handbook be served along with the petition and summons upon the respondent.

3. The court shall make the handbook available to interested state agencies and members of the public.

(L. 1998 S.B. 910, A.L. 2001 S.B. 267, A.L. 2014 H.B. 1231 merged with S.B. 621, A.L. 2016 H.B. 1550)



Section 452.600 Educational sessions program shall be established by courts — for proceedings involving custody or support.

Effective 28 Aug 1998

Title XXX DOMESTIC RELATIONS

452.600. Educational sessions program shall be established by courts — for proceedings involving custody or support. — The circuit courts, by local rule, shall establish a program of educational sessions for parties to actions for dissolution of marriage or in postjudgment proceedings involving custody or support, concerning the effects of dissolution of marriage on minor children of the marriage, and the benefits of alternative dispute resolution, including mediation. In lieu of establishing such a program, the circuit court may, by local rule, designate a similar program of educational sessions offered by a private or public entity.

(L. 1993 H.B. 353 § 1 subsec. 1, A.L. 1998 S.B. 910)



Section 452.605 Court shall order parties to action and may order children to attend, when.

Effective 28 Aug 1998

Title XXX DOMESTIC RELATIONS

452.605. Court shall order parties to action and may order children to attend, when. — In an action for dissolution of marriage or legal separation involving minor children, or in a postjudgment proceeding wherein custody of minor children is to be determined by the court, the court shall, except for good cause, unless otherwise provided by local rule, order the parties to attend educational sessions concerning the effects of custody and the dissolution of marriage on children. As used in this section "good cause" includes, but is not limited to, situations where the parties have stipulated to the custody and visitation of the child, or a finding by a court with jurisdiction after all parties have received notice and an opportunity to be heard that the safety of a party or child may be endangered by attending the educational sessions. The court may order the minor children to attend age-appropriate educational sessions.

(L. 1993 H.B. 353 § 1 subsec. 2, A.L. 1998 S.B. 910)

CROSS REFERENCE:

Educational sessions required in dissolution, when, 452.372



Section 452.607 Confidentiality of facts obtained at sessions not considered in adjudication, exception.

Effective 28 Aug 1993

Title XXX DOMESTIC RELATIONS

452.607. Confidentiality of facts obtained at sessions not considered in adjudication, exception. — The facts adduced at any educational session resulting from a referral pursuant to the provisions of sections 452.600 to 452.610 shall not be considered in the adjudication of a pending or subsequent judicial proceeding, nor shall any report resulting from such educational session, except a certification for completion of the session, become part of the record of any judicial proceeding unless the parties have stipulated in writing to the contrary.

(L. 1993 H.B. 353 § 1 subsec. 3)



Section 452.610 Cost of educational session, amount.

Effective 01 Jul 1997, see footnote

Title XXX DOMESTIC RELATIONS

452.610. Cost of educational session, amount. — The fees or costs of educational sessions under sections 452.600 to 452.610 shall be less than seventy-five dollars per person and shall be borne by the parties as deemed equitable.

(L. 1993 H.B. 353 § 1 subsec. 4, A.L. 1996 S.B. 869)

Effective 7-01-97



Section 452.700 Short title.

Effective 28 Aug 2009

Title XXX DOMESTIC RELATIONS

452.700. Short title. — Sections 452.700 to 452.930 may be cited as the "Uniform Child Custody Jurisdiction and Enforcement Act".

(L. 2009 H.B. 481)



Section 452.705 Definitions.

Effective 28 Aug 2009

Title XXX DOMESTIC RELATIONS

452.705. Definitions. — As used in sections 452.700 to 452.930:

(1) "Abandoned" means left without provision for reasonable and necessary care or supervision;

(2) "Child" means an individual who has not attained eighteen years of age;

(3) "Child custody determination" means a judgment, decree, or other order of a court providing for the legal custody, physical custody, or visitation with respect to a child. The term includes a permanent, temporary, initial, or modification order. The term shall not include an order relating to child support or other monetary obligation of an individual;

(4) "Child custody proceeding" means a proceeding in which legal custody, physical custody, or visitation with respect to a child is an issue. The term includes a proceeding for divorce, separation, neglect, abuse, dependency, guardianship, paternity, termination of parental rights, and protection from domestic violence in which the issue may appear. The term shall not include a proceeding involving juvenile delinquency, contractual emancipation, or enforcement under sections 452.850 to 452.915;

(5) "Commencement" means the filing of the first pleading in a proceeding;

(6) "Court" means an entity authorized under the law of a state to establish, enforce, or modify a child custody determination;

(7) "Decree" or "custody decree" means a custody determination contained in a judicial decree or order made in a custody proceeding, and includes an initial decree and a modification decree;

(8) "Home state" means the state in which a child has lived with a parent or a person acting as a parent for at least six consecutive months immediately prior to the commencement of a child custody proceeding. In the case of a child less than six months of age, the term means the state in which the child has lived from birth with any of the persons mentioned. A period of temporary absence of any of the mentioned persons is part of such period;

(9) "Initial determination" means the first child custody determination concerning a particular child;

(10) "Issuing court" means the court making a child custody determination for which enforcement is sought under sections 452.700 to 452.930;

(11) "Issuing state" means the state in which a child custody determination is made;

(12) "Litigant" means a person, including a parent, grandparent, or stepparent, who claims a right to custody or visitation with respect to a child;

(13) "Modification" means a child custody determination that changes, replaces, supersedes or is otherwise made after a previous determination concerning the same child, whether or not it is made by the court that made the previous determination;

(14) "Person" includes government, a governmental subdivision, agency or instrumentality, or any other legal or commercial entity;

(15) "Person acting as a parent" means a person, other than a parent, who:

(a) Has physical custody of the child or has had physical custody for a period of six consecutive months, including any temporary absence, within one year immediately prior to the commencement of a child custody proceeding; and

(b) Has been awarded legal custody by a court or claims a right to legal custody under the law of this state;

(16) "Physical custody" means the physical care and supervision of a child;

(17) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States;

(18) "Warrant" means an order issued by a court authorizing law enforcement officers to take physical custody of a child.

(L. 2009 H.B. 481)



Section 452.710 Proceedings governed by other law.

Effective 28 Aug 2009

Title XXX DOMESTIC RELATIONS

452.710. Proceedings governed by other law. — Sections 452.700 to 452.930 shall not govern:

(1) An adoption proceeding; or

(2) A proceeding pertaining to the authorization of emergency medical care for a child.

(L. 2009 H.B. 481)



Section 452.715 Application to Indian tribes.

Effective 28 Aug 2009

Title XXX DOMESTIC RELATIONS

452.715. Application to Indian tribes. — 1. A child custody proceeding that pertains to an Indian child, as defined in the Indian Child Welfare Act, 25 U.S.C. Section 1901, et seq., is not subject to sections 452.700 to 452.930 to the extent that it is governed by the Indian Child Welfare Act.

2. A court of this state shall treat a tribe as a state of the United States for purposes of sections 452.700 to 452.930.

3. A child custody determination made by a tribe under factual circumstances in substantial conformity with the jurisdictional standards of sections 452.700 to 452.930 shall be recognized and enforced under the provisions of sections 452.850 to 452.915.

(L. 2009 H.B. 481)



Section 452.720 International application of act.

Effective 28 Aug 2009

Title XXX DOMESTIC RELATIONS

452.720. International application of act. — 1. A court of this state shall treat a foreign country as a state of the United States for purposes of applying sections 452.700 to 452.785.

2. A child custody determination made in a foreign country under factual circumstances in substantial conformity with the jurisdictional standards of sections 452.700 to 452.930 shall be recognized and enforced under sections 452.850 to 452.915.

3. The court need not apply the provisions of sections 452.700 to 452.930 when the child custody law of the other country violates fundamental principles of human rights.

(L. 2009 H.B. 481)



Section 452.725 Appearance and limited immunity.

Effective 28 Aug 2009

Title XXX DOMESTIC RELATIONS

452.725. Appearance and limited immunity. — 1. A party to a child custody proceeding who is not subject to personal jurisdiction in this state and is a responding party under sections 452.740 to 452.785, a party in a proceeding to modify a child custody determination under sections 452.740 to 452.785, or a petitioner in a proceeding to enforce or register a child custody determination under sections 452.850 to 452.915 may appear and participate in such proceeding without submitting to personal jurisdiction over the party for another proceeding or purpose.

2. A party is not subject to personal jurisdiction in this state solely by being physically present for the purpose of participating in a proceeding under sections 452.700 to 452.930. If a party is subject to personal jurisdiction in this state on a basis other than physical presence, the party may be served with process in this state. If a party present in this state is subject to the jurisdiction of another state, service of process permissible under the laws of the other state may be accomplished in this state.

3. The immunity granted by this section shall not extend to civil litigation based on acts unrelated to the participation in a proceeding under sections 452.700 to 452.930 committed by an individual while present in this state.

(L. 2009 H.B. 481)



Section 452.730 Communication between courts.

Effective 28 Aug 2009

Title XXX DOMESTIC RELATIONS

452.730. Communication between courts. — 1. A court of this state may communicate with a court in another state concerning a proceeding arising under sections 452.700 to 452.930.

2. The court may allow the parties to participate in the communication. If the parties are not able to participate in the communication, the parties shall be given the opportunity to present facts and legal arguments before a decision on jurisdiction is made.

3. A communication between courts on schedules, calendars, court records, and similar matters may occur without informing the parties. A record need not be made of such communication.

4. Except as provided in subsection 3 of this section, a record shall be made of the communication. The parties shall be informed promptly of the communication and granted access to the record.

5. For the purposes of this section, "record" means information that is inscribed on a tangible medium, or that which is stored in an electronic or other medium and is retrievable in perceivable form. A record includes notes or transcripts of a court reporter who listened to a conference call between the courts, an electronic recording of a telephone call, a memorandum or an electronic record of the communication between the courts, or a memorandum or an electronic record made by a court after the communication.

(L. 2009 H.B. 481)



Section 452.735 Cooperation between courts — preservation of records.

Effective 28 Aug 2009

Title XXX DOMESTIC RELATIONS

452.735. Cooperation between courts — preservation of records. — 1. A court of this state may request the appropriate court of another state to:

(1) Hold an evidentiary hearing;

(2) Order a person to produce or give evidence under procedures of that state;

(3) Order that an evaluation be made with respect to the custody of a child involved in a pending proceeding;

(4) Forward to the court of this state a certified copy of the transcript of the record of the hearing, the evidence otherwise presented and any evaluation prepared in compliance with the request; and

(5) Order a party to a child custody proceeding or any person having physical custody of the child to appear in the proceeding with or without the child.

2. Upon request of a court of another state, a court of this state may hold a hearing or enter an order described in subsection 1 of this section.

3. Travel and other necessary and reasonable expenses incurred under subsection 1 or 2 of this section may be assessed against the parties according to the law of this state.

4. A court of this state shall preserve the pleadings, orders, decrees, records of hearings, evaluations, and other pertinent records with respect to a child custody proceeding until the child attains eighteen years of age. Upon appropriate request by a court or law enforcement official of another state, the court shall forward a certified copy of such records.

(L. 2009 H.B. 481)



Section 452.740 Initial child custody jurisdiction.

Effective 28 Aug 2009

Title XXX DOMESTIC RELATIONS

452.740. Initial child custody jurisdiction. — 1. Except as otherwise provided in section 452.755, a court of this state has jurisdiction to make an initial child custody determination only if:

(1) This state is the home state of the child on the date of the commencement of the proceeding, or was the home state of the child within six months prior to the commencement of the proceeding and the child is absent from this state but a parent or person acting as a parent continues to live in this state;

(2) A court of another state does not have jurisdiction under subdivision (1) of this subsection, or a court of the home state of the child has declined to exercise jurisdiction on the ground that this state is the more appropriate forum under section 452.770 or 452.775, and:

(a) The child and the child's parents, or the child and at least one parent or person acting as a parent have a significant connection with this state other than mere physical presence; and

(b) Substantial evidence is available in this state concerning the child's care, protection, training and personal relationships;

(3) All courts having jurisdiction under subdivisions (1) and (2) of this subsection have declined to exercise jurisdiction on the ground that a court of this state is the more appropriate forum to determine the custody of the child under section 452.770 or 452.775; or

(4) No state would have jurisdiction under subdivision (1), (2) or (3) of this subsection.

2. Subsection 1 of this section is the exclusive jurisdictional basis for making a child custody determination by a court of this state.

3. Physical presence of, or personal jurisdiction over, a party or a child is not necessary or sufficient to make a child custody determination.

(L. 2009 H.B. 481)



Section 452.745 Exclusive, continuing jurisdiction.

Effective 28 Aug 2009

Title XXX DOMESTIC RELATIONS

452.745. Exclusive, continuing jurisdiction. — 1. Except as otherwise provided in section 452.755, a court of this state that has made a child custody determination consistent with section 452.740 or 452.750 has exclusive continuing jurisdiction over the determination until:

(1) A court of this state determines that neither the child, the child and one parent, nor the child and a person acting as a parent have a significant connection with this state, and that substantial evidence is no longer available in this state concerning the child's care, protection, training and personal relationships; or

(2) A court of this state or a court of another state determines that neither the child, nor a parent, nor any person acting as a parent presently resides in this state.

2. A court of this state that has exclusive continuing jurisdiction under this section may decline to exercise its jurisdiction if the court determines that it is an inconvenient forum under section 452.770.

3. A court of this state that has made a child custody determination and does not have exclusive continuing jurisdiction under this section may modify that determination only if it has jurisdiction to make an initial determination under section 452.740.

(L. 2009 H.B. 481)



Section 452.747 Verified petition — service of process.

Effective 28 Aug 2009

Title XXX DOMESTIC RELATIONS

452.747. Verified petition — service of process. — 1. Any petition for modification of child custody decrees filed under the provisions of section 452.410 or sections 452.700 to 452.930 shall be verified and, if the original proceeding originated in the state of Missouri, shall be filed in that original case, but service shall be obtained and responsive pleadings may be filed as in any original proceeding.

2. Before making a decree under section 452.410 or sections 452.700 to 452.930, the litigants, any parent whose parental rights have not been previously terminated, and any person who has physical custody of the child shall be served in the manner provided by the rules of civil procedure and applicable court rules and may within thirty days after the date of service (forty-five days if service by publication) file a verified answer. If any such persons are outside this state, notice and opportunity to be heard shall be given under section 452.740.

(L. 2009 H.B. 481)



Section 452.750 Jurisdiction to modify determination.

Effective 28 Aug 2009

Title XXX DOMESTIC RELATIONS

452.750. Jurisdiction to modify determination. — Except as otherwise provided in section 452.755, a court of this state shall not modify a child custody determination made by a court of another state unless a court of this state has jurisdiction to make an initial determination under subdivision (1) or (2) of subsection 1 of section 452.740 and:

(1) The court of the other state determines it no longer has exclusive continuing jurisdiction under section 452.745 or that a court of this state would be a more convenient forum under section 452.770; or

(2) A court of this state or a court of the other state determines that neither the child, nor a parent, nor any person acting as a parent presently resides in the other state.

(L. 2009 H.B. 481)



Section 452.755 Temporary emergency jurisdiction.

Effective 28 Aug 2009

Title XXX DOMESTIC RELATIONS

452.755. Temporary emergency jurisdiction. — 1. A court of this state has temporary emergency jurisdiction if the child is present in this state and the child has been abandoned, or it is necessary in an emergency to protect the child because the child, or a sibling or parent of the child, is subjected to or threatened with mistreatment or abuse.

2. If there is no previous child custody determination that is entitled to be enforced under sections 452.700 to 452.930, and if no child custody proceeding has been commenced in a court of a state having jurisdiction under sections 452.740 to 452.750, a child custody determination made under this section remains in effect until an order is obtained from a court of a state having jurisdiction under sections 452.740 to 452.750. If a child custody proceeding has not been or is not commenced in a court of a state having jurisdiction under sections 452.740 to 452.750, a child custody determination made under this section becomes a final determination if:

(1) It so provides; and

(2) This state becomes the home state of the child.

3. If there is a previous child custody determination that is entitled to be enforced under sections 452.700 to 452.930, or a child custody proceeding has been commenced in a court of a state having jurisdiction under sections 452.740 to 452.750, any order issued by a court of this state under this section shall specify in the order a period of time which the court considers adequate to allow the person seeking an order to obtain an order from the state having jurisdiction under sections 452.740 to 452.750. The order issued in this state remains in effect until an order is obtained from the other state within the period specified or the period expires.

4. A court of this state that has been asked to make a child custody determination under this section, upon being informed that a child custody proceeding has been commenced, or a child custody determination has been made, by a court of a state having jurisdiction under sections 452.740 to 452.750, shall immediately communicate with the other court. A court of this state that is exercising jurisdiction under sections 452.740 to 452.750, upon being informed that a child custody proceeding has been commenced, or a child custody determination has been made by a court of another state under a statute similar to this section shall immediately communicate with the court of that state. The purpose of such communication is to resolve the emergency, protect the safety of the parties and the child, and determine a period for the duration of the temporary order.

(L. 2009 H.B. 481)



Section 452.760 Notice — opportunity to be heard — joinder.

Effective 28 Aug 2009

Title XXX DOMESTIC RELATIONS

452.760. Notice — opportunity to be heard — joinder. — 1. Before a child custody determination is made under sections 452.700 to 452.930, notice and an opportunity to be heard in accordance with the standards of section 452.762 shall be given to:

(1) All persons entitled to notice under the provisions of the law of this state as in child custody proceedings between residents of this state;

(2) Any parent whose parental rights have not been previously terminated; and

(3) Any person having physical custody of the child.

2. Sections 452.700 to 452.930 shall not govern the enforceability of a child custody determination made without notice and an opportunity to be heard.

3. The obligation to join a party and the right to intervene as a party in a child custody proceeding under sections 452.700 to 452.930 are governed by the law of this state as in child custody proceedings between residents of this state.

(L. 2009 H.B. 481)



Section 452.762 Notice for exercise of jurisdiction.

Effective 28 Aug 2009

Title XXX DOMESTIC RELATIONS

452.762. Notice for exercise of jurisdiction. — 1. Notice required for the exercise of jurisdiction when a person is outside this state may be given in a manner prescribed by the law of this state for the service of process or by the law of the state in which the service is made. Notice must be given in a manner reasonably calculated to give actual notice, but may be by publication if other means are not effective.

2. Proof of service may be made in the manner prescribed by law of this state or by the law of the state in which the service is made.

3. Notice is not required for the exercise of jurisdiction with respect to a person who submits to the jurisdiction of the court.

(L. 2009 H.B. 481)



Section 452.765 Simultaneous proceedings.

Effective 28 Aug 2009

Title XXX DOMESTIC RELATIONS

452.765. Simultaneous proceedings. — 1. Except as otherwise provided in section 452.755, a court of this state shall not exercise its jurisdiction under sections 452.740 to 452.785 if, at the time of the commencement of the proceeding, a proceeding concerning the custody of the child had been previously commenced in a court of another state having jurisdiction substantially in conformity with sections 452.700 to 452.930, unless the proceeding has been terminated or is stayed by the court of the other state because a court of this state is a more convenient forum under section 452.770.

2. Except as otherwise provided in section 452.755, a court of this state, prior to hearing a child custody proceeding, shall examine the court documents and other information supplied by the parties under section 452.780. If the court determines that a child custody proceeding was previously commenced in a court in another state having jurisdiction substantially in accordance with sections 452.700 to 452.930, the court of this state shall stay its proceeding and communicate with the court of the other state. If the court of the state having jurisdiction substantially in accordance with sections 452.700 to 452.930 does not determine that the court of this state is a more appropriate forum, the court of this state shall dismiss the proceeding.

3. In a proceeding to modify a child custody determination, a court of this state shall determine if a proceeding to enforce the determination has been commenced in another state. If a proceeding to enforce a child custody determination has been commenced in another state, the court may:

(1) Stay the proceeding for modification pending the entry of an order of a court of the other state enforcing, staying, denying or dismissing the proceeding for enforcement;

(2) Enjoin the parties from continuing with the proceeding for enforcement; or

(3) Proceed with the modification under conditions it considers appropriate.

(L. 2009 H.B. 481)



Section 452.770 Inconvenient forum.

Effective 28 Aug 2009

Title XXX DOMESTIC RELATIONS

452.770. Inconvenient forum. — 1. A court of this state that has jurisdiction under sections 452.700 to 452.930 to make a child custody determination may decline to exercise its jurisdiction at any time if the court determines that it is an inconvenient forum under the circumstances and that a court of another state is a more appropriate forum. The issue of inconvenient forum may be raised upon the court's own motion, at the request of another court or upon motion of a party.

2. Before determining whether the court is an inconvenient forum, a court of this state shall consider whether it is appropriate that a court of another state exercise jurisdiction. For this purpose, the court shall allow the parties to submit information and shall consider all relevant factors, including:

(1) Whether domestic violence has occurred and is likely to continue in the future and which state could best protect the parties and the child;

(2) The length of time the child has resided outside this state;

(3) The distance between the court in this state and the court in the state that would assume jurisdiction;

(4) The relative financial circumstances of the parties;

(5) Any agreement of the parties as to which state should assume jurisdiction;

(6) The nature and location of the evidence required to resolve the pending litigation, including the testimony of the child;

(7) The ability of the court of each state to decide the issue expeditiously and the procedures necessary to present the evidence; and

(8) The familiarity of the court of each state with the facts and issues of the pending litigation.

3. If a court of this state determines that it is an inconvenient forum and that a court of another state is a more appropriate forum, the court shall stay the proceedings on the condition that a child custody proceeding be promptly commenced in another designated state and may impose any other condition the court considers just and proper.

4. A court of this state may decline to exercise its jurisdiction under sections 452.700 to 452.930 if a child custody determination is incidental to an action for divorce or another proceeding while still retaining jurisdiction over the divorce or other proceeding.

(L. 2009 H.B. 481)



Section 452.775 Jurisdiction declined by reason of conduct.

Effective 28 Aug 2009

Title XXX DOMESTIC RELATIONS

452.775. Jurisdiction declined by reason of conduct. — 1. Except as otherwise provided in section 452.755, if a court of this state has jurisdiction under sections 452.700 to 452.930 because a person invoking the jurisdiction has engaged in unjustifiable conduct, the court shall decline to exercise its jurisdiction unless:

(1) The parents and all persons acting as parents have acquiesced in the exercise of jurisdiction;

(2) A court of the state otherwise having jurisdiction under sections 452.740 to 452.750 determines that this state is a more appropriate forum under section 452.770; or

(3) No other state would have jurisdiction under sections 452.740 to 452.750.

2. If a court of this state declines to exercise its jurisdiction under subsection 1 of this section, the court may fashion an appropriate remedy to ensure the safety of the child and prevent a repetition of the wrongful conduct, including staying the proceeding until a child custody proceeding is commenced in a court having jurisdiction under sections 452.740 to 452.750.

3. If a court dismisses a petition or stays a proceeding because it declines to exercise its jurisdiction under subsection 1 of this section, the court shall charge the party invoking the jurisdiction of the court with necessary and reasonable expenses including costs, communication expenses, attorney's fees, investigative fees, expenses for witnesses, travel expenses and child care during the course of the proceedings, unless the party from whom fees are sought establishes that the award would be clearly inappropriate. The court may not assess fees, costs or expenses against this state except as otherwise provided by law other than sections 452.700 to 452.930.

(L. 2009 H.B. 481)



Section 452.780 Information to be submitted to court.

Effective 28 Aug 2009

Title XXX DOMESTIC RELATIONS

452.780. Information to be submitted to court. — 1. Subject to local law providing for the confidentiality of procedures, addresses, and other identifying information, in a child custody proceeding each party, in its first pleading or in an attached affidavit, shall give information, if reasonably ascertainable, under oath as to the child's present address, the places where the child has lived during the last five years, and the names and present addresses of the persons with whom the child has lived during such period. The pleading or affidavit shall state whether the party:

(1) Has participated, as a party or witness or in any other capacity, in any other proceeding concerning the custody of or visitation with the child and, if so, identify the court, case number of the proceeding and date of the child custody determination, if any;

(2) Knows of any proceeding that could affect the current proceeding, including proceedings for enforcement and proceedings relating to domestic violence, protective orders, termination of parental rights, and adoptions and, if so, identify the court and case number and nature of the proceeding; and

(3) Knows the names and addresses of any person not a party to the proceeding who has physical custody of the child or claims rights of legal custody or physical custody of, or visitation with, the child and, if so, the names and addresses of such persons.

2. If the information required by subsection 1 of this section is not furnished, the court, upon its own motion or that of a party, may stay the proceeding until the information is furnished.

3. If the declaration as to any of the items described in subdivisions (1) to (3) of subsection 1 of this section is in the affirmative, the declarant shall give additional information under oath as required by the court. The court may examine the parties under oath as to details of the information furnished and other matters pertinent to the court's jurisdiction and the disposition of the case.

4. Each party has a continuing duty to inform the court of any proceeding in this or any other state that could affect the current proceeding.

5. If a party alleges in an affidavit or a pleading under oath that the health, safety, or liberty of a party or child would be put at risk by the disclosure of identifying information, that information shall be sealed and not disclosed to the other party or the public unless the court orders the disclosure to be made after a hearing in which the court takes into consideration the health, safety, or liberty of the party or child and determines that the disclosure is in the interest of justice.

(L. 2009 H.B. 481)



Section 452.782 Joinder of a party.

Effective 28 Aug 2009

Title XXX DOMESTIC RELATIONS

452.782. Joinder of a party. — If the court learns from information furnished by the parties under section 452.800 or from other sources that a person not a party to the custody proceeding has physical custody of the child or claims to have custody or visitation rights with respect to the child, it may order that person to be joined as a party and to be duly notified of the pendency of the proceeding and of his or her joinder as a party. If the person joined as a party is outside this state, such person shall be served with process or otherwise notified in accordance with section 452.762.

(L. 2009 H.B. 481)



Section 452.785 Appearance of parties and child.

Effective 28 Aug 2009

Title XXX DOMESTIC RELATIONS

452.785. Appearance of parties and child. — 1. The court may order any party to the proceeding who is in this state to appear before the court personally. If the court finds the physical presence of the child to be in the best interest of the child, the court may order that the party who has physical custody of the child to appear physically with the child.

2. If a party to a child custody proceeding whose presence is desired by the court is outside this state, with or without the child, the court may order that a notice given under section 452.762 include a statement directing the party to appear personally with or without the child.

3. If a party to the proceeding who is outside this state is directed to appear under subsection 1 of this section or desires to appear personally before the court with or without the child, the court may require another party to pay to the clerk of the court travel and other necessary expenses of the party so appearing and of the child, if this is just and proper under the circumstances.

4. If the court finds it to be in the best interest of the child that a guardian ad litem be appointed, the court may appoint a guardian ad litem for the child. The guardian ad litem so appointed shall be an attorney licensed to practice law in the state of Missouri. Disqualification of a guardian ad litem shall be ordered in any legal proceeding under this chapter upon the filing of a written application by any party within ten days of appointment. Each party shall be entitled to one disqualification of a guardian ad litem appointed under this subsection in each proceeding, except a party may be entitled to additional disqualifications of a guardian ad litem for good cause shown. The guardian ad litem may, for the purpose of determining custody of the child only, participate in the proceeding as if such guardian ad litem were a party. The court shall enter judgment allowing a reasonable fee to the guardian ad litem.

5. The court shall appoint a guardian ad litem in any proceeding in which child abuse or neglect is alleged.

6. The court may enter any orders necessary to ensure the safety of the child and of any person ordered to appear under this section.

(L. 2009 H.B. 481)



Section 452.790 Effect of child custody determination.

Effective 28 Aug 2009

Title XXX DOMESTIC RELATIONS

452.790. Effect of child custody determination. — A child custody determination made by a court of this state that had jurisdiction under sections 452.700 to 452.930 binds all persons who have been served in accordance with the laws of this state or notified in accordance with section 452.762 or who have submitted to the jurisdiction of the court, and who have been given an opportunity to be heard. The determination is conclusive as to them as to all decided issues of law and fact except to the extent the determination is modified.

(L. 2009 H.B. 481)



Section 452.795 Full faith and credit.

Effective 28 Aug 2009

Title XXX DOMESTIC RELATIONS

452.795. Full faith and credit. — A court of this state shall accord full faith and credit to an order made consistently with sections 452.700 to 452.930 which enforces a child custody determination by a court of another state unless the order has been vacated, stayed, or modified by a court authorized to do so under sections 452.740 to 452.845.

(L. 2009 H.B. 481)



Section 452.800 Modification of another court's determination.

Effective 28 Aug 2009

Title XXX DOMESTIC RELATIONS

452.800. Modification of another court's determination. — Except as otherwise provided in section 452.755, a court of this state may not modify a child custody determination made by a court of another state unless a court of this state has jurisdiction to make an initial determination under subdivision (1) or (2) of subsection 1 of section 452.740 and:

(1) The court of the other state determines that it no longer has exclusive, continuing jurisdiction under section 452.745 or that a court of this state would be a more convenient forum under section 452.770; or

(2) A court of this state or a court of the other state determines that neither child, nor a parent, nor any person acting as a parent presently resides in the other state.

(L. 2009 H.B. 481)



Section 452.805 Filing of certified copy of custody decree.

Effective 28 Aug 2009

Title XXX DOMESTIC RELATIONS

452.805. Filing of certified copy of custody decree. — 1. A certified copy of a custody decree of another state may be filed in the office of the clerk of any circuit court of this state. The clerk shall treat the decree in the same manner as a custody decree of the circuit court of this state. A custody decree so filed has the same effect and shall be enforced in like manner as a custody decree rendered by a court of this state.

2. A person violating a custody decree of another state which makes it necessary to enforce the decree in this state may be required to pay necessary travel and other expenses, including attorneys' fees, incurred by the party entitled to the custody or the party's witnesses.

3. A court of this state shall recognize and enforce a child custody determination of a court of another state if the latter court exercised jurisdiction that was in substantial conformity with sections 452.700 to 452.930 or the determination was made under factual circumstances meeting the jurisdictional standards of sections 452.700 to 452.930 and the determination has not been modified in accordance with sections 452.700 to 452.930.

4. A court may utilize any remedy available under other law of this state to enforce a child custody determination made by a court of another state. The procedure provided by sections 452.740 to 452.845 does not affect the availability of other remedies to enforce a child custody determination.

(L. 2009 H.B. 481)



Section 452.810 Registration of child custody determination.

Effective 28 Aug 2009

Title XXX DOMESTIC RELATIONS

452.810. Registration of child custody determination. — 1. A child custody determination issued by a court of another state may be registered in this state, with or without a simultaneous request for enforcement, by sending to the appropriate court in this state:

(1) A letter or other document requesting registration;

(2) Two copies, including one certified copy, of the determination sought to be registered, and a statement under penalty of perjury that to the best of the knowledge and belief of the person seeking registration the order has not been modified; and

(3) Except as otherwise provided in section 452.780, the name and address of the person seeking registration and any parent or person acting as a parent who has been awarded custody or visitation in the child custody determination sought to be registered.

2. On receipt of the documents required in subsection 1 of this section, the registering court shall:

(1) Cause the determination to be filed as a foreign judgment, together with one copy of any accompanying documents and information, regardless of their form; and

(2) Serve notice upon the persons named under subdivision (3) of subsection 1 of this section and provide them with an opportunity to contest the registration in accordance with this section.

3. The notice required by subdivision (2) of subsection 2 of this section must state:

(1) That a registered determination is enforceable as of the date of the registration in the same manner as a determination issued by a court of this state;

(2) That a hearing to contest the validity of the registered determination must be requested within twenty days after service of notice; and

(3) That failure to contest the registration will result in confirmation of the child custody determination and preclude further contest of that determination with respect to any matter that could have been asserted.

4. A person seeking to contest the validity of a registered order must request a hearing within twenty days after service of the notice. At that hearing, the court shall confirm the registered order unless the person contesting registration establishes that:

(1) The issuing court did not have jurisdiction under sections 452.740 to 452.845;

(2) The child custody determination sought to be registered has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under sections 452.740 to 452.845; or

(3) The person contesting registration was entitled to notice, but notice was not given in accordance with the standards of section 452.740 in the proceedings before the court that issued the order for which registration is sought.

5. If a timely request for a hearing to contest the validity of the registration is not made, the registration is confirmed as a matter of law and the person requesting registration and all persons served must be notified of the confirmation.

6. Confirmation of a registered order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter which could have been asserted at the time of registration.

(L. 2009 H.B. 481)



Section 452.815 Forwarding copies of decrees.

Effective 28 Aug 2009

Title XXX DOMESTIC RELATIONS

452.815. Forwarding copies of decrees. — The clerk of the circuit court of this state, at the request of the court of another state or at the request of any person who is affected by or has a legitimate interest in a custody decree, may, upon payment therefor, certify and forward a copy of the decree to that court or person.

(L. 2009 H.B. 481)



Section 452.820 Testimony of witnesses.

Effective 28 Aug 2009

Title XXX DOMESTIC RELATIONS

452.820. Testimony of witnesses. — 1. In addition to other procedures available to a party, a party to a child custody proceeding may offer testimony of witnesses who are located in another state, including testimony of the parties and the child, by deposition or other means allowable in this state for testimony taken in another state. The court on its own motion may order that the testimony of a person be taken in another state and may prescribe the manner in which and the terms upon which the testimony is taken.

2. A court of this state may permit an individual residing in another state to be deposed or to testify by telephone, audiovisual means, or other electronic means before a designated court or at another location in that state. A court of this state shall cooperate with courts of other states in designating an appropriate location for the deposition or testimony.

3. Documentary evidence transmitted from another state to a court of this state by technological means that do not produce an original writing may not be excluded from evidence on an objection based on the means of transmission.

(L. 2009 H.B. 481)



Section 452.825 Request for another court to hold hearing.

Effective 28 Aug 2009

Title XXX DOMESTIC RELATIONS

452.825. Request for another court to hold hearing. — 1. A court of this state may request the appropriate court of another state to hold a hearing to obtain evidence, to order persons within that state to produce or give evidence under other procedures of that state, or to have social studies made with respect to the custody of a child involved in proceedings pending in the court of this state; and to forward to the court of this state certified copies of the transcript of the record of the hearing, the evidence otherwise obtained, or any social studies prepared in compliance with the request. The cost of the services may be assessed against the parties.

2. A court of this state may request the appropriate court of another state to order a party to custody proceedings pending in the court of this state to appear in the proceedings and, if that party has physical custody of the child, to appear with the child. The request may state that travel and other necessary expenses of the party and of the child whose appearance is desired will be assessed against the appropriate party.

(L. 2009 H.B. 481)



Section 452.830 Appearance at hearing.

Effective 28 Aug 2009

Title XXX DOMESTIC RELATIONS

452.830. Appearance at hearing. — 1. Upon request of the court of another state, the courts of this state which are competent to hear custody matters may order a person in this state to appear at a hearing to obtain evidence or to produce or give evidence under other procedures available in this state for use in a custody proceeding in another state. A certified copy of the transcript of the record of the hearing or the evidence otherwise obtained may, in the discretion of the court and upon payment therefor, be forwarded to the requesting court.

2. A person within this state may voluntarily give his testimony or statement in this state for use in a custody proceeding outside this state.

3. Upon request of the court of another state, a competent court of this state may order a person in this state to appear alone or with the child in a custody proceeding in another state. The court may condition compliance with the request upon assurance by the other state that travel and other necessary expenses will be advanced or reimbursed.

(L. 2009 H.B. 481)



Section 452.835 Preservation of documents.

Effective 28 Aug 2009

Title XXX DOMESTIC RELATIONS

452.835. Preservation of documents. — A court of this state shall preserve the pleadings, orders, decrees, records of hearings, evaluations, and other pertinent records with respect to a child custody proceeding until the child reaches eighteen years of age. Upon appropriate request by the court or law enforcement official of another state, the court shall forward certified copies of these records.

(L. 2009 H.B. 481)



Section 452.840 Transfer of transcripts and documents.

Effective 28 Aug 2009

Title XXX DOMESTIC RELATIONS

452.840. Transfer of transcripts and documents. — If a custody decree has been rendered in another state concerning a child involved in a custody proceeding pending in a court of this state, the court of this state, upon taking jurisdiction of the case, shall request of the court of the other state a certified copy of the transcript of any court record and other documents mentioned in section 452.835.

(L. 2009 H.B. 481)



Section 452.845 Priority of jurisdictional question.

Effective 28 Aug 2009

Title XXX DOMESTIC RELATIONS

452.845. Priority of jurisdictional question. — If a question of existence or exercise of jurisdiction under sections 452.700 to 452.930 is raised in a child custody proceeding, the question, upon request of a party, must be given priority on the calendar and handled expeditiously.

(L. 2009 H.B. 481)



Section 452.850 Definitions.

Effective 28 Aug 2009

Title XXX DOMESTIC RELATIONS

452.850. Definitions. — As used in sections 452.850 to 452.915:

(1) "Petitioner" means a person who seeks enforcement of a child custody determination or enforcement of an order for the return of the child under the Hague Convention on the Civil Aspects of International Child Abduction;

(2) "Respondent" means a person against whom a proceeding has been commenced for enforcement of a child custody determination or enforcement of an order for the return of the child under the Hague Convention on the Civil Aspects of International Child Abduction.

(L. 2009 H.B. 481)



Section 452.855 Temporary visitation.

Effective 28 Aug 2009

Title XXX DOMESTIC RELATIONS

452.855. Temporary visitation. — 1. Sections 452.850 to 452.915 may be invoked to enforce:

(1) A child custody determination; and

(2) An order for the return of the child made under the Hague Convention on the Civil Aspects of International Child Abduction.

2. A court of this state which does not have jurisdiction to modify a child custody determination may issue a temporary order enforcing:

(1) A visitation schedule made by a court of another state; or

(2) The visitation provisions of a child custody determination of another state that does not provide for a specific visitation schedule.

3. If a court of this state makes an order under subdivision (2) of subsection 2 of this section, the court shall specify in the order a period of time which it considers adequate to allow the person seeking the order to obtain an order from the state having jurisdiction under sections 452.740 to 452.845. The order remains in effect until an order is obtained from the other state or the period expires.

(L. 2009 H.B. 481)



Section 452.860 Enforcement of registered determination.

Effective 28 Aug 2009

Title XXX DOMESTIC RELATIONS

452.860. Enforcement of registered determination. — 1. A court of this state may grant any relief normally available under the provisions of the laws of this state to enforce a registered child custody determination made by a court of another state.

2. A court of this state shall recognize and enforce, but shall not modify, except in accordance with sections 452.740 to 452.845, a registered child custody determination of another state.

(L. 2009 H.B. 481)



Section 452.865 Simultaneous proceeding.

Effective 28 Aug 2009

Title XXX DOMESTIC RELATIONS

452.865. Simultaneous proceeding. — If a proceeding for enforcement under sections 452.850 to 452.915 has been or is commenced in this state and a court of this state determines that a proceeding to modify the determination has been commenced in another state having jurisdiction to modify the determination under sections 452.740 to 452.845, the enforcing court shall immediately communicate with the modifying court. The proceeding for enforcement continues unless the enforcing court, after consultation with the modifying court, stays or dismisses the proceeding.

(L. 2009 H.B. 481)



Section 452.870 Expedited enforcement of child custody determination.

Effective 28 Aug 2009

Title XXX DOMESTIC RELATIONS

452.870. Expedited enforcement of child custody determination. — 1. A petition under sections 452.850 to 452.915 shall be verified. Certified copies of all orders sought to be enforced and of the order confirming registration, if any, shall be attached to the petition. A copy of a certified copy of an order may be attached instead of the original.

2. A petition for enforcement of a child custody determination shall state:

(1) Whether the court that issued the determination identified the jurisdictional basis it relied upon in exercising jurisdiction and, if so, what the basis was;

(2) Whether the determination for which enforcement is sought has been vacated, stayed or modified by a court whose decision shall be enforced under sections 452.700 to 452.930 or federal law and, if so, identify the court, case number of the proceeding and action taken;

(3) Whether any proceeding has been commenced that could affect the current proceeding, including proceedings relating to domestic violence, protective orders, termination of parental rights and adoptions, and, if so, identify the court, and the case number and nature of the proceeding;

(4) The present physical address of the child and respondent, if known; and

(5) Whether relief in addition to the immediate physical custody of the child and attorney's fees is sought, including a request for assistance from law enforcement officials and, if so, the relief sought.

3. If the child custody determination has been registered and confirmed under section 452.810, the petition shall also state the date and place of registration.

4. The court shall issue an order directing the respondent to appear with or without the child at a hearing and may enter any orders necessary to ensure the safety of the parties and the child.

5. The hearing shall be held on the next judicial day following service of process unless such date is impossible. In such event, the court shall hold the hearing on the first day possible. The court may extend the date of hearing at the request of the petitioner.

6. The order shall state the time and place of the hearing, and shall advise the respondent that at the hearing the court will order the delivery of the child and payment of fees, costs and expenses under section 452.890, and may set an additional hearing to determine if further relief is appropriate, unless the respondent appears and establishes that:

(1) The child custody determination is not registered and confirmed under section 452.810, and:

(a) The issuing court did not have jurisdiction under sections 452.740 to 452.845;

(b) The child custody determination for which enforcement is sought has been vacated, stayed or modified by a court of a state having jurisdiction to do so under sections 452.740 to 452.845 or federal law; or

(c) The respondent was entitled to notice, but notice was not given in accordance with the standards of section 452.762 in the proceedings before the court that issued the order for which enforcement is sought; or

(2) The child custody determination for which enforcement is sought was registered and confirmed under section 452.810, but has been vacated, stayed or modified by a court of a state having jurisdiction to do so under sections 452.740 to 452.845 or federal law.

(L. 2009 H.B. 481)



Section 452.875 Service of petition and order.

Effective 28 Aug 2009

Title XXX DOMESTIC RELATIONS

452.875. Service of petition and order. — Except as otherwise provided in section 452.885, the petition and order shall be served by any method authorized by the laws of this state upon the respondent and any person who has physical custody of the child.

(L. 2009 H.B. 481)



Section 452.880 Hearing and order.

Effective 28 Aug 2009

Title XXX DOMESTIC RELATIONS

452.880. Hearing and order. — 1. Unless the court enters a temporary emergency order under section 452.755, upon a finding that a petitioner is entitled to the physical custody of the child immediately, the court shall order the child delivered to the petitioner unless the respondent establishes that:

(1) The child custody determination has not been registered and confirmed under section 452.810, and that:

(a) The issuing court did not have jurisdiction under sections 452.740 to 452.845;

(b) The child custody determination for which enforcement is sought has been vacated, stayed or modified by a court of a state having jurisdiction to do so under sections 452.740 to 452.845 or federal law; or

(c) The respondent was entitled to notice, but notice was not given in accordance with the standards of section 452.762 in the proceedings before the court that issued the order for which enforcement is sought; or

(2) The child custody determination for which enforcement is sought was registered and confirmed under section 452.810, but has been vacated, stayed or modified by a court of a state having jurisdiction to do so under sections 452.740 to 452.845 or federal law.

2. The court shall award the fees, costs and expenses authorized under section 452.890 and may grant additional relief, including a request for the assistance of law enforcement officials, and set a further hearing to determine if additional relief is appropriate.

3. If a party called to testify refuses to answer on the grounds that the testimony may be self-incriminating, the court may draw an adverse inference from such refusal.

4. A privilege against disclosure of communications between spouses and a defense of immunity based on the relationship of husband and wife, or parent and child shall not be invoked in a proceeding under sections 452.850 to 452.915.

(L. 2009 H.B. 481)



Section 452.885 Warrant to take physical custody of child.

Effective 28 Aug 2009

Title XXX DOMESTIC RELATIONS

452.885. Warrant to take physical custody of child. — 1. Upon the filing of a petition seeking enforcement of a child custody determination, the petitioner may file a verified application for the issuance of a warrant to take physical custody of the child if the child is likely to suffer serious imminent physical harm or removal from this state.

2. If the court, upon the testimony of the petitioner or other witnesses, finds that the child is likely to suffer serious imminent physical harm or be imminently removed from this state, the court may issue a warrant to take physical custody of the child. The petition shall be heard on the next judicial day after the warrant is executed. The warrant shall include the statements required under subsection 2 of section 452.870.

3. A warrant to take physical custody of a child shall:

(1) Recite the facts which a conclusion of serious imminent physical harm or removal from the jurisdiction is based;

(2) Direct law enforcement officers to take physical custody of the child immediately; and

(3) Provide for the placement of the child pending final relief.

4. The respondent shall be served with the petition, warrant and order immediately after the child is taken into physical custody.

5. A warrant to take physical custody of a child is enforceable throughout this state. If the court finds on the basis of the testimony of the petitioner or other witness that a less intrusive remedy is not effective, the court may authorize law enforcement officers to enter private property to take physical custody of the child. If required by the exigency of the case, the court may authorize law enforcement officers to make a forcible entry at any hour.

6. The court may impose conditions on the placement of a child to ensure the appearance of the child and the child's custodian.

(L. 2009 H.B. 481)



Section 452.890 Costs, fees, and expenses.

Effective 28 Aug 2009

Title XXX DOMESTIC RELATIONS

452.890. Costs, fees, and expenses. — 1. The court shall award the prevailing party, including a state, necessary and reasonable expenses incurred by or on behalf of the party, including costs, communication expenses, attorney's fees, investigative fees, expenses for witnesses, travel expenses and child care during the course of the proceedings, unless the party from whom fees or expenses are sought establishes that the award would be clearly inappropriate.

2. The court shall not assess fees, costs or expenses against a state except as otherwise provided by law other than sections 452.700 to 452.930.

(L. 2009 H.B. 481)



Section 452.895 Recognition and enforcement.

Effective 28 Aug 2009

Title XXX DOMESTIC RELATIONS

452.895. Recognition and enforcement. — A court of this state shall accord full faith and credit to an order made consistently with sections 452.700 to 452.930 which enforces a child custody determination by a court of another state unless the order has been vacated, stayed or modified by a court authorized to do so under sections 452.740 to 452.845.

(L. 2009 H.B. 481)



Section 452.900 Appeals.

Effective 28 Aug 2009

Title XXX DOMESTIC RELATIONS

452.900. Appeals. — An appeal may be taken from a final order in a proceeding under sections 452.850 to 452.915 in accordance with appellate procedures in other civil cases. Unless the court enters a temporary emergency order under section 452.755, the enforcing court shall not stay an order enforcing a child custody determination pending appeal.

(L. 2009 H.B. 481)



Section 452.905 Role of prosecutor or public official.

Effective 28 Aug 2009

Title XXX DOMESTIC RELATIONS

452.905. Role of prosecutor or public official. — 1. In a case arising under sections 452.700 to 452.930 or involving the Hague Convention on the Civil Aspects of International Child Abduction, the appropriate public official may take any lawful action, including resort to a proceeding under sections 452.850 to 452.915 or any other available civil proceeding to locate a child, obtain the return of a child or enforce a child custody determination if there is:

(1) An existing child custody determination;

(2) A request from a court in a pending child custody case;

(3) A reasonable belief that a criminal statute has been violated; or

(4) A reasonable belief that the child has been wrongfully removed or retained in violation of the Hague Convention on the Civil Aspects of International Child Abduction.

2. A prosecutor or an appropriate public official shall act on behalf of the court and shall not represent any party to a child custody determination.

(L. 2009 H.B. 481)



Section 452.910 Role of law enforcement.

Effective 28 Aug 2009

Title XXX DOMESTIC RELATIONS

452.910. Role of law enforcement. — At the request of a prosecutor or other appropriate public official acting under section 452.905, a law enforcement officer may take any lawful action reasonably necessary to locate a child or a party and assist such prosecutor or public official with responsibilities under section 452.905.

(L. 2009 H.B. 481)



Section 452.915 Costs and expenses.

Effective 28 Aug 2009

Title XXX DOMESTIC RELATIONS

452.915. Costs and expenses. — If the respondent is not the prevailing party, the court may assess against the respondent all direct expenses and costs incurred by the prosecutor or other appropriate public official and law enforcement officers under sections 452.905 and 452.910.

(L. 2009 H.B. 481)



Section 452.920 Application and construction.

Effective 28 Aug 2009

Title XXX DOMESTIC RELATIONS

452.920. Application and construction. — In applying and construing sections 452.700 to 452.930, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

(L. 2009 H.B. 481)



Section 452.925 Severability clause.

Effective 28 Aug 2009

Title XXX DOMESTIC RELATIONS

452.925. Severability clause. — If any provision of sections 452.700 to 452.930 or its application to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of sections 452.700 to 452.930 which can be given effect without the invalid provision or application, and to this end the provisions of sections 452.700 to 452.930 are severable.

(L. 2009 H.B. 481)



Section 452.930 Transitional provision.

Effective 28 Aug 2009

Title XXX DOMESTIC RELATIONS

452.930. Transitional provision. — A motion or other request for relief made in a child custody or enforcement proceeding which was commenced before August 28, 2009, is governed by the law in effect at the time the motion or other request was made.

(L. 2009 H.B. 481)






Chapter 453 Adoption and Foster Care

Chapter Cross References



Section 453.005 Construction of sections 453.010 to 453.400 — ethnic and racial diversity considerations.

Effective 28 Aug 2014

Title XXX DOMESTIC RELATIONS

453.005. Construction of sections 453.010 to 453.400 — ethnic and racial diversity considerations. — 1. The provisions of sections 453.005 to 453.400 shall be construed so as to promote the best interests and welfare of the child in recognition of the entitlement of the child to a permanent and stable home.

2. The children's division and all persons involved in the adoptive placement of children as provided in subdivisions (1), (2) and (4) of section 453.014 shall provide for the diligent recruitment of potential adoptive homes that reflect the ethnic and racial diversity of children in the state for whom adoptive homes are needed.

3. Placement of a child in an adoptive home may not be delayed or denied on the basis of race, color or national origin.

(L. 1985 H.B. 366, et al., A.L. 1997 H.B. 343, A.L. 2000 S.B. 757 & 602, A.L. 2001 S.B. 236, A.L. 2014 H.B. 1299 Revision)



Section 453.010 Petition for permission to adopt, venue, jurisdiction — no denial or delay in placement of child based on residence or domicile — expedited placement, when.

Effective 28 Aug 2007

Title XXX DOMESTIC RELATIONS

453.010. Petition for permission to adopt, venue, jurisdiction — no denial or delay in placement of child based on residence or domicile — expedited placement, when. — 1. Any person desiring to adopt another person as his or her child shall petition the juvenile division of the circuit court of the county in which:

(1) The person seeking to adopt resides;

(2) The child sought to be adopted was born;

(3) The child is located at the time of the filing of the petition; or

(4) Either birth person resides.

2. A petition to adopt shall not be dismissed or denied on the grounds that the petitioner is not domiciled or does not reside in any of the venues set forth in subdivision (2), (3) or (4) of subsection 1 of this section.

3. If the person sought to be adopted is a child who is under the prior and continuing jurisdiction of a court pursuant to the provision of chapter 211, any person desiring to adopt such person as his or her child shall petition the juvenile division of the circuit court which has jurisdiction over the child for permission to adopt such person as his or her child. Upon receipt of a motion from the petitioner and consent of the receiving court, the juvenile division of the circuit court which has jurisdiction over the child may transfer jurisdiction to the juvenile division of a circuit court within any of the alternative venues set forth in subsection 1 of this section.

4. If the petitioner has a spouse living and competent to join in the petition, such spouse may join therein, and in such case the adoption shall be by them jointly. If such a spouse does not join the petition the court in its discretion may, after a hearing, order such joinder, and if such order is not complied with may dismiss the petition.

5. Upon receipt of a properly filed petition, a court, as defined in this section, shall hear such petition in a timely fashion. A court or any child-placing agency shall not deny or delay the placement of a child for adoption when an approved family is available, regardless of the approved family's residence or domicile. The court shall expedite the placement of a child for adoption pursuant to subsection 3 of this section.

6. A licensed child-placing agency may file a petition for transfer of custody if a birth parent consents in writing by power of attorney for placement of a minor child, a consent to adoption, or any other document which evidences a desire to place the child with the licensed child-placing agency for the purposes of transfer of custody of the child to the licensed child-placing agency. The written consent obtained from the birth parent shall strictly comply with section 453.030.

(RSMo 1939 § 9608, A.L. 1947 V. II p. 213, A.L. 1997 H.B. 343, A.L. 1998 H.B. 1822 merged with H.B. 1918 merged with S.B. 674, A.L. 2001 S.B. 348, A.L. 2007 S.B. 84)

Prior revisions: 1929 § 14073; 1919 § 1095

(1954) Where two petitions for the adoption of the same child were filed by different petitioners, court had jurisdiction to treat them as a single action and, after being disqualified to act in one of the actions, also to disqualify himself from hearing the other. State ex rel. Earnest v. Meriwether (Mo.), 270 S.W.2d 20.

(1958) Where mother obtained permission to waiver her consent to adoption under § 453.050, court did not acquire continuing jurisdiction for adoption and transfer custody and subsequent petition by nonresidents to adopt child who was then in foreign state was dismissed. In re Smith (A.), 314 S.W.2d 464.

(1963) Evidence sustained dismissal of petition for adoption on ground that there was considerable knowledge concerning antecedents of minor child by petitioners and of the petitioners by one or both of the natural parents and relatives and there was possibility of confrontation of a nature detrimental to the minor child. In re K.W.S. (A.), 370 S.W.2d 698.



Section 453.011 Expediting termination of parental rights and contested adoption cases.

Effective 28 Aug 2007

Title XXX DOMESTIC RELATIONS

453.011. Expediting termination of parental rights and contested adoption cases. — 1. In all cases involving the termination of parental rights, placement, or adoption of a child, whether voluntary or contested by any person or agency, the court shall, consistent with due process, expedite the termination, placement, or adoption proceeding by entering such scheduling orders as are necessary to ensure that the case is not delayed, and such case shall be given priority in setting a final hearing of the proceeding and shall be heard at the earliest possible date over other civil litigation, other than children's division child protection cases.

2. In all cases as specified in subsection 1 of this section which are appealed from the decision of a trial court:

(1) The transcript from the prior court proceeding shall be provided to the appellate court no later than thirty days from the date the appeal is filed; and

(2) The appellate court shall, consistent with its rules, expedite the contested termination of parental rights or adoption case by entering such scheduling orders as are necessary to ensure that a ruling will be entered within thirty days of the close of oral arguments, and such case shall be given priority over all other civil litigation, other than children's division child protection cases, in reaching a determination on the status of the termination of parental rights or of the adoption; and

(3) In no event shall the court permit more than one request for an extension by either party.

3. It is the intent of the general assembly that the permanency of the placement of a child who is the subject of a termination of parental rights proceeding, a placement proceeding, or an adoption proceeding not be delayed any longer than is absolutely necessary consistent with the rights of all parties, but that the rights of the child to permanency at the earliest possible date be given priority over all other civil litigation other than children's division child protection cases.

(L. 2000 S.B. 757 & 602, A.L. 2007 S.B. 84)



Section 453.012 Requirements for adoption effective for petitions filed on or after August 28, 1997.

Effective 28 Aug 1997

Title XXX DOMESTIC RELATIONS

453.012. Requirements for adoption effective for petitions filed on or after August 28, 1997. — The provisions of sections 192.016, 193.125, 210.109, 210.491, 211.444, and 211.447, sections* 453.005, 453.010, 453.014, 453.015, 453.025, 453.026, 453.030, 453.040, 453.060, 453.065, 453.070, 453.073, 453.075, 453.077, 453.080, 453.110, 453.112, and 453.170 and section** 568.175 shall apply to petitions for adoption filed on or after August 28, 1997.

(L. 1997 H.B. 343 § 1)

*Word "sections" does not appear in original rolls.

**Word "section" does not appear in original rolls.



Section 453.014 Who may place minor for adoption — rules and regulations, authority.

Effective 28 Aug 2014

Title XXX DOMESTIC RELATIONS

453.014. Who may place minor for adoption — rules and regulations, authority. — 1. The following persons may place a minor for adoption:

(1) The children's division of the department of social services;

(2) A child placing agency licensed pursuant to sections 210.481 to 210.536;

(3) The child's parents, without the direct or indirect assistance of an intermediary, in the home of a relative of the child within the third degree;

(4) An intermediary, which shall include an attorney licensed pursuant to chapter 484; a physician licensed pursuant to chapter 334; or a clergyman of the parents.

2. All persons granted the authority to place a minor child for adoption as designated in subdivision (1), (2) or (4) of subsection 1 of this section shall comply with the rules and regulations promulgated by the department of social services and the department of health and senior services for such placement.

3. The children's division of the department of social services and the department of health and senior services shall promulgate rules and regulations regarding the placement of a minor for adoption.

4. No rule or portion of a rule promulgated under the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1989 H.B. 51, A.L. 1997 H.B. 343, A.L. 2014 H.B. 1299 Revision)



Section 453.015 Definitions.

Effective 28 Aug 2014

Title XXX DOMESTIC RELATIONS

453.015. Definitions. — As used in sections 453.010 to 453.400, the following terms mean:

(1) "Minor" or "child", any person who has not attained the age of eighteen years or any person in the custody of the children's division who has not attained the age of twenty-one;

(2) "Parent", a birth parent or parents of a child, including the putative father of the child, as well as the husband of a birth mother at the time the child was conceived, or a parent or parents of a child by adoption. The putative father shall have no legal relationship unless he has acknowledged the child as his own by affirmatively asserting his paternity;

(3) "Putative father", the alleged or presumed father of a child including a person who has filed a notice of intent to claim paternity with the putative father registry established in section 192.016 and a person who has filed a voluntary acknowledgment of paternity pursuant to section 193.087; *

(4) "Stepparent", the spouse of a biological or adoptive parent. The term does not include the state if the child is a ward of the state. The term does not include a person whose parental rights have been terminated.

(L. 1982 H.B. 1171, et al., A.L. 1985 H.B. 366, et al., A.L. 1997 H.B. 343, A.L. 1998 H.B. 1918, A.L. 2014 H.B. 1299 Revision)

*Word "and" appears here in original rolls.



Section 453.020 Petition — guardian ad litem appointed — fee, deposit in putative father registry fund.

Effective 28 Aug 2005

Title XXX DOMESTIC RELATIONS

453.020. Petition — guardian ad litem appointed — fee, deposit in putative father registry fund. — 1. The petition for adoption shall state:

(1) The name, sex and place of birth of the person sought to be adopted;

(2) The name of his parents, if known to the petitioner;

(3) If the person sought to be adopted is a minor, the fact that petitioner has the ability to properly care for, maintain and educate such person; and

(4) If it is desired to change the name of such person, the new name.

2. The petition for adoption shall include payment of a fifty dollar filing fee which shall be used to fund the putative father registry established pursuant to section 192.016.

3. All fees provided for in this section shall be deposited in the putative father registry fund. Notwithstanding the provisions of section 33.080 to the contrary, money in the fund shall not be transferred and placed to the credit of general revenue at the end of the biennium, but shall be used upon appropriation by the general assembly for the purpose of carrying out the provisions of this chapter.

(RSMo 1939 § 9612, A.L. 1947 V. II p. 213, A.L. 1959 H.B. 384, A.L. 1982 H.B. 1171, et al., A.L. 1985, H.B. 366, et al., A.L. 2004 H.B. 1453, A.L. 2005 S.B. 21)

Prior revisions: 1929 § 14077; 1919 § 1099



Section 453.025 Appointment of guardian ad litem, when — fee — duties of guardian ad litem.

Effective 28 Aug 2004

Title XXX DOMESTIC RELATIONS

453.025. Appointment of guardian ad litem, when — fee — duties of guardian ad litem. — 1. The court shall, in all cases where the person sought to be adopted is under eighteen years of age, appoint a guardian ad litem, if not previously appointed pursuant to section 210.160, to represent the person sought to be adopted.

2. When the parent is a minor or incompetent, the court shall appoint a guardian ad litem to represent such parent.

3. The guardian ad litem may be awarded a reasonable fee for such services to be set by the court. The court, in its discretion, may award such fees as a judgment to be paid by any party to the proceedings or from public funds. Such an award of guardian fees shall constitute a final judgment in favor of the guardian ad litem. Such final judgment shall be enforceable against the parties in accordance with chapter 513.

4. The guardian ad litem shall:

(1) Be the legal advocate for the best interest of the party he is appointed to represent with the power and authority to cross-examine, subpoena witnesses, and offer testimony;

(2) Initiate an appeal of any disposition that he determines to be adverse to the interests of the party he represents; and

(3) Ascertain the child's wishes, feelings and attitudes regarding the adoption by interviewing persons with knowledge of the child, and if appropriate, to meet with the child.

(L. 1985 H.B. 366, et al., A.L. 1997 H.B. 343, A.L. 1998 S.B. 674, A.L. 2004 H.B. 1453)



Section 453.026 Written report to be furnished to prospective adoptive parent, court and guardian ad litem, when.

Effective 28 Aug 2014

Title XXX DOMESTIC RELATIONS

453.026. Written report to be furnished to prospective adoptive parent, court and guardian ad litem, when. — 1. As early as is practical before a prospective adoptive parent accepts physical custody of a child, the person placing the child for adoption, as authorized by section 453.014, shall furnish to the court, the guardian ad litem and the prospective adoptive parent a written report regarding the child.

2. The person placing the child shall not be held liable for incorrect information as provided by others or unintentional errors when making the written report.

3. The children's division of the department of social services shall promulgate rules and regulations regarding all written information that shall be furnished to the court, the guardian ad litem and the prospective adoptive parent.

4. No rule or portion of a rule promulgated under the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1997 H.B. 343, A.L. 2014 H.B. 1299 Revision)



Section 453.030 Approval of court required — how obtained, consent of child and parent required, when — validity of consent — forms, developed by department, contents — court appointment of attorney, when.

Effective 28 Aug 2013

Title XXX DOMESTIC RELATIONS

453.030. Approval of court required — how obtained, consent of child and parent required, when — validity of consent — forms, developed by department, contents — court appointment of attorney, when. — 1. In all cases the approval of the court of the adoption shall be required and such approval shall be given or withheld as the welfare of the person sought to be adopted may, in the opinion of the court, demand.

2. The written consent of the person to be adopted shall be required in all cases where the person sought to be adopted is fourteen years of age or older, except where the court finds that such child has not sufficient mental capacity to give the same. In a case involving a child under fourteen years of age, the guardian ad litem shall ascertain the child's wishes and feelings about his or her adoption by conducting an interview or interviews with the child, if appropriate based on the child's age and maturity level, which shall be considered by the court as a factor in determining if the adoption is in the child's best interests.

3. With the exceptions specifically enumerated in section 453.040, when the person sought to be adopted is under the age of eighteen years, the written consent of the following persons shall be required and filed in and made a part of the files and record of the proceeding:

(1) The mother of the child; and

(2) Only the man who:

(a) Is presumed to be the father pursuant to the subdivision (1), (2), or (3) of subsection 1 of section 210.822; or

(b) Has filed an action to establish his paternity in a court of competent jurisdiction no later than fifteen days after the birth of the child and has served a copy of the petition on the mother in accordance with section 506.100; or

(c) Filed with the putative father registry pursuant to section 192.016 a notice of intent to claim paternity or an acknowledgment of paternity either prior to or within fifteen days after the child's birth, and has filed an action to establish his paternity in a court of competent jurisdiction no later than fifteen days after the birth of the child; or

(3) The child's current adoptive parents or other legally recognized mother and father.

­­

­

4. The written consent required in subdivisions (2) and (3) of subsection 3 of this section may be executed before or after the commencement of the adoption proceedings, and shall be executed in front of a judge or acknowledged before a notary public. If consent is executed in front of a judge, it shall be the duty of the judge to advise the consenting birth parent of the consequences of the consent. In lieu of such acknowledgment, the signature of the person giving such written consent shall be witnessed by the signatures of at least two adult persons whose signatures and addresses shall be plainly written thereon. The two adult witnesses shall not be the prospective adoptive parents or any attorney representing a party to the adoption proceeding. The notary public or witnesses shall verify the identity of the party signing the consent.

5. The written consent required in subdivision (1) of subsection 3 of this section by the birth parent shall not be executed anytime before the child is forty-eight hours old. Such written consent shall be executed in front of a judge or acknowledged before a notary public. If consent is executed in front of a judge, it shall be the duty of the judge to advise the consenting party of the consequences of the consent. In lieu of such acknowledgment, the signature of the person giving such written consent shall be witnessed by the signatures of at least two adult persons who are present at the execution whose signatures and addresses shall be plainly written thereon and who determine and certify that the consent is knowingly and freely given. The two adult witnesses shall not be the prospective adoptive parents or any attorney representing a party to the adoption proceeding. The notary public or witnesses shall verify the identity of the party signing the consent.

6. A consent is final when executed, unless the consenting party, prior to a final decree of adoption, alleges and proves by clear and convincing evidence that the consent was not freely and voluntarily given. The burden of proving the consent was not freely and voluntarily given shall rest with the consenting party. Consents in all cases shall have been executed not more than six months prior to the date the petition for adoption is filed.

7. A consent form shall be developed through rules and regulations promulgated by the department of social services. No rule or portion of a rule promulgated under the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of chapter 536. If a written consent is obtained after August 28, 1997, but prior to the development of a consent form by the department and the written consent complies with the provisions of subsection 8 of this section, such written consent shall be deemed valid.

8. However, the consent form must specify that:

(1) The birth parent understands the importance of identifying all possible fathers of the child and may provide the names of all such persons; and

(2) The birth parent understands that if he denies paternity, but consents to the adoption, he waives any future interest in the child.

9. The written consent to adoption required by subsection 3 and executed through procedures set forth in subsection 5 of this section shall be valid and effective even though the parent consenting was under eighteen years of age, if such parent was represented by a guardian ad litem, at the time of the execution thereof.

10. Where the person sought to be adopted is eighteen years of age or older, his or her written consent alone to his or her adoption shall be sufficient.

11. A birth parent, including a birth parent less than eighteen years of age, shall have the right to legal representation and payment of any reasonable legal fees incurred throughout the adoption process. In addition, the court may appoint an attorney to represent a birth parent if:

(1) A birth parent requests representation;

(2) The court finds that hiring an attorney to represent such birth parent would cause a financial hardship for the birth parent; and

(3) The birth parent is not already represented by counsel.

12. Except in cases where the court determines that the adoptive parents are unable to pay reasonable attorney fees and appoints pro bono counsel for the birth parents, the court shall order the costs of the attorney fees incurred pursuant to subsection 11 of this section to be paid by the prospective adoptive parents or the child-placing agency.

(RSMo 1939 § 9609, A.L. 1947 V. II p. 213, A.L. 1959 H.B. 438, A.L. 1982 H.B. 1171, et al., A.L. 1985 H.B. 366, et al., A.L. 1997 H.B. 343, A.L. 1998 H.B. 1918 merged with S.B. 674, A.L. 2002 H.B. 1443 merged with S.B. 923, et al., A.L. 2004 H.B. 1453, A.L. 2009 H.B. 154, A.L. 2013 S.B. 100)

Prior revisions: 1929 § 14074; 1919 § 1096



Section 453.040 Consent of parents not required, when.

Effective 28 Aug 1998

Title XXX DOMESTIC RELATIONS

453.040. Consent of parents not required, when. — The consent to the adoption of a child is not required of:

(1) A parent whose rights with reference to the child have been terminated pursuant to law, including section 211.444 or section 211.447 or other similar laws in other states;

(2) A parent of a child who has legally consented to a future adoption of the child;

(3) A parent whose identity is unknown and cannot be ascertained at the time of the filing of the petition;

(4) A man who has not been established to be the father and who is not presumed by law to be the father, and who, after the conception of the child, executes a verified statement denying paternity and disclaiming any interest in the child and acknowledging that this statement is irrevocable when executed and follows the consent as set forth in section 453.030;

(5) A parent or other person who has not executed a consent and who, after proper service of process, fails to file an answer or make an appearance in a proceeding for adoption or for termination of parental rights at the time such cause is heard;

(6) A parent who has a mental condition which is shown by competent evidence either to be permanent or such that there is no reasonable likelihood that the condition can be reversed and which renders the parent unable to knowingly provide the child the necessary care, custody and control;

(7) A parent who has for a period of at least six months, for a child one year of age or older, or at least sixty days, for a child under one year of age, immediately prior to the filing of the petition for adoption, willfully abandoned the child or, for a period of at least six months immediately prior to the filing of the petition for adoption, willfully, substantially and continuously neglected to provide him with necessary care and protection;

(8) A parent whose rights to the child may be terminated for any of the grounds set forth in section 211.447 and whose rights have been terminated after hearing and proof of such grounds as required by sections 211.442 to 211.487. Such petition for termination may be filed as a count in an adoption petition.

(RSMo 1939 §§ 9609, 9610, A.L. 1947 V. II p. 213, A.L. 1959 H.B. 438, A.L. 1982 H.B. 1171, et al., A.L. 1985 H.B. 366, et al., A.L. 1986 H.B. 1121, et al., A.L. 1997 H.B. 343, A.L. 1998 H.B. 1918 merged with S.B. 674)

Prior revisions: 1929 §§ 14074, 14075; 1919 §§ 1096, 1097

(1951) Evidence held sufficient to support finding of unfitness of parent to have custody of child. In re Wines' Adoption (A.), 239 S.W.2d 101.

(1953) Where juvenile court found six-week-old child neglected and took custody from parents, contention in adoption proceedings begun over year later, that neglect did not continue for year overruled. Hyman v. Stanley (A.), 257 S.W.2d 388.

(1954) Where evidence was sufficient to show surviving parent was unfit person to have child, her consent was not necessary to adoption. Perkins v. Cowan (A.), 263 S.W.2d 740.

(1962) Evidence in proceedings by stepfather to adopt child supported finding that conduct of father constituted such willful failure to support and maintain child that his consent to adoption was not required. In re Adoption of P.J.K. (A.), 359 S.W.2d 360.

(1962) Evidence failed to establish willful abandonment or neglect of illegitimate child by mother who placed child with family when she was ill and unable to care for child and offered to pay money for support of child. In re Adoption of J.M.K. (A.), 363 S.W.2d 67.

(1964) Trial court reasonably found that the father did willfully neglect to provide proper care and maintenance for his children for a year where father was on an almost continuous series of drunks, drunks frequented the home, and care of children was left mainly to older brother. In re C., C., and C. (A.), 380 S.W.2d 510.



Section 453.050 Waiving of necessity of consent, when permitted — how executed.

Effective 28 Aug 2013

Title XXX DOMESTIC RELATIONS

453.050. Waiving of necessity of consent, when permitted — how executed. — 1. The juvenile court may, upon application, permit a parent to waive the necessity of such person's consent to a future adoption of the child. However, that approval cannot be granted until the child is at least two days old.

2. The waiver of consent may be executed before or after the institution of the adoption proceedings, and shall be executed in front of a judge or acknowledged before a notary public, or in lieu of such acknowledgment, the signature of the person giving such written consent shall be witnessed by the signatures of at least two adult persons whose addresses shall be plainly written thereon. If waiver of consent is executed in front of a judge, it shall be the duty of the judge to advise the consenting party of the consequences of the waiver of consent.

3. A waiver of consent shall be valid and effective even though the parent waiving consent was under eighteen years of age at the time of the execution thereof.

(L. 1947 V. II p. 213 § 9609, A.L. 1959 H.B. 438, A.L. 1982 H.B. 1171, et al., A.L. 1985 H.B. 366, et al., A.L. 2013 S.B. 100)

(1955) Parent does not have arbitrary right to revoke consent to adoption, but such revocation may be permitted for cause in sound discretion of court. Adoption of McKinzie (A.), 275 S.W.2d 365.

(1956) Since consent is irrevocable without leave of court, it is revocable with leave of court, so that a remedy is available to rectify injudicious consent. In re Mayernik (Mo.), 292 S.W.2d 562.



Section 453.060 Service on parties, how accomplished — petitioners' names not to appear on copy of petition served with summons, when — right of appeal — waiver of service — putative father unknown, procedure.

Effective 28 Aug 2004

Title XXX DOMESTIC RELATIONS

453.060. Service on parties, how accomplished — petitioners' names not to appear on copy of petition served with summons, when — right of appeal — waiver of service — putative father unknown, procedure. — 1. A writ of summons and a copy of the petition shall be served on:

(1) Any person, agency, organization or institution whose consent to the adoption is required by law unless such consent is filed in court;

(2) Any person whose consent to the adoption, according to the allegation of the petition for adoption, is not required for the reasons set forth in subdivision (6) or (7) of section 453.040;

(3) Any person, agency, organization or institution, within or without the state, having custody of the child sought to be adopted under a decree of a court of competent jurisdiction even though its consent to the adoption is not required by law;

(4) The legally appointed guardian of the child;

(5) Any person adjudicated by a court of this state or another state, a territory of the United States or another country to be the father of the child;

(6) Any person who has timely filed a notice of intent to claim paternity of the child pursuant to section 192.016 or an acknowledgment of paternity pursuant to section 193.087.

2. Except as provided in this section and section 453.014, it is not necessary to serve any person, agency, organization or institution whose consent is not required pursuant to the provisions of sections 453.030 to 453.050.

3. If service of summons cannot be made in the manner prescribed in section 506.150, then the service shall be made by mail or publication as provided in section 506.160.

4. Upon service, whether personal or constructive, the court may act upon the petition without the consent of any party, except that of a parent whose consent is required by sections 453.030 to 453.050, and the judgment is binding on all parties so served. Any such party has the right to appeal from the judgment in the manner and form provided by the civil code of Missouri.

5. In all cases where the putative father is unknown, a search of the Missouri putative father registry shall be conducted to determine if a man has filed or been registered with the registry. If such a man is discovered, service shall be carried out according to the provisions of this section.

6. Upon request, the court may order that the writ of summons and copy of the petition required by this section may be served without the names and addresses of the petitioners when the court deems it to be in the best interests of the child.

(L. 1947 V. II p. 213 § 9610, A.L. 1959 H.B. 438, A.L. 1961 p. 343, A.L. 1982 H.B. 1171, et al., A.L. 1983 H.B. 749 merged with H.B. 713 Revision, A.L. 1985 H.B. 366, et al., A.L. 1986 H.B. 1121, et al. merged with H.B. 1554 Revision, A.L. 1988 H.B. 1052, A.L. 1995 H.B. 232 & 485 merged with S.B. 174, A.L. 1997 H.B. 343, A.L. 1998 S.B. 674, A.L. 2004 H.B. 1453)

(1956) Where written consent of foster mother of child was filed but no notice was given nonresident foster father, whose address was unknown, the adoption was held valid in case determining right of descendant of adopted child to inherit from collateral relative (case does not state whether original foster parents had adopted child although this issue was in case and court ruled second adoption was proper). Vreeland v. Vreeland (Mo.), 296 S.W.2d 55.



Section 453.061 Conception of a child, man deemed to be on notice, when.

Effective 28 Aug 2004

Title XXX DOMESTIC RELATIONS

453.061. Conception of a child, man deemed to be on notice, when. — Any man who has engaged in sexual intercourse with a woman is deemed to be on notice that a child may be conceived and as a result is entitled to notice of an adoption proceeding only as provided in this chapter.

(L. 2004 H.B. 1453)



Section 453.065 Definitions.

Effective 28 Aug 2014

Title XXX DOMESTIC RELATIONS

453.065. Definitions. — As used in sections 453.065 to 453.074, the following words and terms shall have the meanings indicated:

(1) "Child", a person within the state who is under the age of eighteen or in the custody of the children's division who is in need of medical, dental, educational, mental or other related health services and treatment, as defined in this section, or who belongs to a racial or ethnic minority, who is five years of age or older, or who is a member of a sibling group, and for whom an adoptive home is not readily available. If the physical, dental or mental condition of the child requires care after the age of eighteen, payment can be continued with the approval of the children's division of the department of social services and subject to annual review;

(2) "Diminishing allotment", a monthly payment which periodically diminishes over a period of not longer than four years at which time it ceases;

(3) "Long term subsidy", a continuous monthly payment toward the child's care for a period of more than four years;

(4) "Special services", an allotment to a child who is in need of medical, dental, educational, mental health or other related health services and treatment, including treatment for physical handicap, intellectual impairment, developmental disability, mental or emotional disturbance, social maladjustment;

(5) "Time limited subsidy", a monthly allotment which is continued for a limited time after legal adoption, not exceeding four years. This compensation is to aid the family in integrating the care of the new child in their home.

(L. 1973 H.B. 254 § 453.085 subsec. 1, A.L. 1982 H.B. 1171, et al., A.L. 1985 H.B. 366, et al., A.L. 1997 H.B. 343, A.L. 2014 H.B. 1299 Revision)



Section 453.070 Investigations precondition for adoption — contents of investigation report — how conducted — assessments of adoptive parents, contents — waiving of investigation, when — fees — preference to foster parents, when.

Effective 28 Aug 2014

Title XXX DOMESTIC RELATIONS

453.070. Investigations precondition for adoption — contents of investigation report — how conducted — assessments of adoptive parents, contents — waiving of investigation, when — fees — preference to foster parents, when. — 1. Except as provided in subsection 5 of this section, no decree for the adoption of a child under eighteen years of age shall be entered for the petitioner or petitioners in such adoption as ordered by the juvenile court having jurisdiction, until a full investigation, which includes an assessment of the adoptive parents, an appropriate postplacement assessment and a summary of written reports as provided for in section 453.026, and any other pertinent information relevant to whether the child is suitable for adoption by the petitioner and whether the petitioner is suitable as a parent for the child, has been made. The report shall also include a statement to the effect that the child has been considered as a potential subsidy recipient.

2. Such investigation shall be made, as directed by the court having jurisdiction, either by the children's division of the department of social services, a juvenile court officer, a licensed child-placement agency, a social worker, a professional counselor, or a psychologist licensed under chapter 337 and associated with a licensed child-placement agency, or other suitable person appointed by the court. The results of such investigation shall be embodied in a written report that shall be submitted to the court within ninety days of the request for the investigation.

3. The children's division shall develop rules and regulations regarding the content of the assessment of the petitioner or petitioners. The content of the assessment shall include but not be limited to a report on the condition of the petitioner's home and information on the petitioner's education, financial, marital, medical and psychological status and criminal background check. If an assessment is conducted after August 28, 1997, but prior to the promulgation of rules and regulations by the department concerning the contents of such assessment, any discrepancy between the contents of the actual assessment and the contents of the assessment required by department rule shall not be used as the sole basis for invalidating an adoption. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

4. The assessment of petitioner or petitioners shall be submitted to the petitioner and to the court prior to the scheduled hearing of the adoptive petition.

5. In cases where the adoption or custody involves a child under eighteen years of age that is the natural child of one of the petitioners and where all of the parents required by this chapter to give consent to the adoption or transfer of custody have given such consent, the juvenile court may waive the investigation and report, except the criminal background check, and enter the decree for the adoption or order the transfer of custody without such investigation and report.

6. In the case of an investigation and report made by the children's division by order of the court, the court may order the payment of a reasonable fee by the petitioner to cover the costs of the investigation and report.

7. Any adult person or persons over the age of eighteen who, as foster parent or parents, have cared for a foster child continuously for a period of nine months or more and bonding has occurred as evidenced by the positive emotional and physical interaction between the foster parent and child, may apply to such authorized agency for the placement of such child with them for the purpose of adoption if the child is eligible for adoption. The agency and court shall give preference and first consideration for adoptive placements to foster parents. However, the final determination of the propriety of the adoption of such foster child shall be within the sole discretion of the court.

8. (1) Nothing in this section shall be construed to permit discrimination on the basis of disability or disease of a prospective adoptive parent.

(2) The disability or disease of a prospective adoptive parent shall not constitute a basis for a determination that the petitioner is unfit or not suitable to be an adoptive parent without a specific showing that there is a causal relationship between the disability or disease and a substantial and significant risk of harm to a child.

(L. 1947 V. II p. 213 § 9612a, A.L. 1973 H.B. 254, A.L. 1976 H.B. 1278, A.L. 1985 H.B. 366, et al., A.L. 1989 H.B. 51, A.L. 1997 H.B. 343, A.L. 1998 H.B. 1918 merged with S.B. 674, A.L. 1999 H.B. 472, A.L. 2001 S.B. 348, A.L. 2011 H.B. 555 merged with H.B. 604 merged with H.B. 648, A.L. 2013 S.B. 330, A.L. 2014 H.B. 1299 Revision)



Section 453.072 Qualified relatives to receive subsidies, when — definitions.

Effective 28 Aug 2013

Title XXX DOMESTIC RELATIONS

453.072. Qualified relatives to receive subsidies, when — definitions. — 1. Any subsidies available to adoptive parents pursuant to section 453.073 and section 453.074 shall also be available to a qualified relative of a child or a qualified close nonrelated person who is granted legal guardianship of the child in the same manner as such subsidies are available for adoptive parents.

2. As used in this section:

(1) "Close nonrelated person" means any nonrelated person whose life is so intermingled with the child such that the relationship is similar to a family relationship;

(2) "Relative" means any grandparent, aunt, uncle, adult sibling of the child or adult first cousin of the child, or any other person related to the child by blood or affinity.

(L. 1999 S.B. 1, et al., A.L. 2001 S.B. 236, A.L. 2005 S.B. 539, A.L. 2008 H.B. 1946, A.L. 2013 S.B. 47)



Section 453.073 Subsidy to adopted child — determination of — how paid — written agreement.

Effective 28 Aug 2014

Title XXX DOMESTIC RELATIONS

453.073. Subsidy to adopted child — determination of — how paid — written agreement. — 1. The children's division is authorized to grant a subsidy to a child in one of the forms of allotment defined in section 453.065. Determination of the amount of monetary need is to be made by the division at the time of placement, if practicable, and in reference to the needs of the child, including consideration of the physical and mental condition, and age of the child in each case; provided, however, that the subsidy amount shall not exceed the expenses of foster care and medical care for foster children paid under the homeless, dependent and neglected foster care program.

2. Beginning January 1, 2015, subsidy agreements entered into under this section shall include a provision allowing for the suspension or redirection of subsidy payments in the event that the child has been:

(1) Adjudicated dependent and made a ward of the court under subdivision (1) of subsection 1 of section 211.031; and

(2) Removed from the physical or legal custody of the parent or parents by a court of competent jurisdiction.

3. The subsidy shall be paid for children who have been in the care and custody of the children's division under the homeless, dependent and neglected foster care program. In the case of a child who has been in the care and custody of a private child-caring or child-placing agency or in the care and custody of the division of youth services or the department of mental health, a subsidy shall be available from the children's division subsidy program in the same manner and under the same circumstances and conditions as provided for a child who has been in the care and custody of the children's division.

4. Within thirty days after the authorization for the grant of a subsidy by the children's division, a written agreement shall be entered into by the division and the parents. The agreement shall set forth the following terms and conditions:

(1) The type of allotment;

(2) The amount of assistance payments;

(3) The services to be provided;

(4) The time period for which the subsidy is granted, if such period is reasonably ascertainable;

(5) The obligation of the parents to inform the division when they are no longer providing support to the child or when events affect the subsidy eligibility of the child;

(6) The eligibility of the child for Medicaid; and

(7) That the children's division may suspend or redirect subsidy payments under subsection 2 of this section.

(L. 1973 H.B. 254 § 453.085 subsecs. 2, 3, 4, A.L. 1978 H.B. 1684, A.L. 1981 H.B. 37, A.L. 1982 H.B. 1171, et al., A.L. 1985 H.B. 366, et al., A.L. 1997 H.B. 343, A.L. 2001 S.B. 48, A.L. 2005 S.B. 539, A.L. 2008 H.B. 1946, A.L. 2014 S.B. 869)



Section 453.074 Duties of children's division in administration of subsidy.

Effective 28 Aug 2014

Title XXX DOMESTIC RELATIONS

453.074. Duties of children's division in administration of subsidy. — 1. The children's division shall have the following duties in the administration of the subsidy program:

(1) Notify all petitioners for adoption of the availability of subsidies for a child;

(2) Provide all petitioners for adoption with the rules and eligibility requirements for subsidies;

(3) Inform the parents of a child receiving a subsidy of reductions, suspensions, or redirections under subsection 2 of section 453.073, or other modifications in the terms and conditions of the written agreement;

(4) Establish procedures for the resolution of disputes involving the delay, denial, suspensions, or redirections under subsection 2 of section 453.073, amount or type of subsidy;

(5) File an annual report to the legislature in the budget proposal on the adoption subsidy program, including but not limited to, the number and types of subsidies being paid, an accounting of state and federal funds expended, and a projection of future monetary needs to maintain the subsidy program;

(6) Comply with all federal laws relating to adoption subsidies in order to maintain the eligibility of the state of Missouri for federal funds.

2. The provisions of this section shall not apply to the adoption of a child by the spouse of a biological parent or an adoptive parent.

(L. 1985 H.B. 366, et al., A.L. 2014 H.B. 1299 Revision merged with S.B. 869)



Section 453.075 Petitioner in adoption proceeding to give accounting, when — contents — consequences of impropriety.

Effective 28 Aug 1998

Title XXX DOMESTIC RELATIONS

453.075. Petitioner in adoption proceeding to give accounting, when — contents — consequences of impropriety. — 1. The court shall require the petitioner in any proceeding for adoption to file at the time of filing the petition for permission to adopt, a signed and verified full accounting of any money, anything of value or other consideration paid or transferred by or on behalf of the petitioner in connection with the placement or adoption. The accounting shall show all payments or transfers made or to be made or consideration given or promised by or on behalf of the petitioner in connection with the placement or adoption, including:

(1) Hospital, medical and physician expenses incurred by the mother or a child in connection with the birth and any illness of the newborn child;

(2) Counseling services for a parent or child for a reasonable time before and after the child's placement for adoption;

(3) Expenses incurred in obtaining a preplacement assessment and an assessment during the proceeding for adoption;

(4) Reasonable legal expenses of the birth parents and adoptive parents, court costs and travel or other administrative expenses connected with an adoption;

(5) Reasonable living expenses, including but not limited to food, shelter, utilities, transportation or clothing expenses of the birth parents and child which are within the norms of the community in which the birth mother resides; and

(6) Any other services or items the court finds are reasonably necessary.

2. The court may decline to issue a decree of adoption and, in the event one of the petitioners is not a biological or adoptive parent of the child, may order the transfer of lawful custody from the petitioners to a licensed child-placement agency if, after a hearing, it determines:

(1) That any of the payments, transfers or consideration were unreasonable; or

(2) That any of the payments, transfers or consideration were other than those permitted under section 568.175; or

(3) That the petitioner has failed to report all of the payments, transfers or consideration given by or on behalf of the petitioner in connection with the placement or adoption.

(L. 1985 H.B. 366, et al., A.L. 1989 H.B. 51, A.L. 1990 H.B. 1296, A.L. 1997 H.B. 343, A.L. 1998 H.B. 1918 merged with S.B. 674)



Section 453.077 Postplacement assessments required, when — rulemaking authority.

Effective 28 Aug 2014

Title XXX DOMESTIC RELATIONS

453.077. Postplacement assessments required, when — rulemaking authority. — 1. When a child has been placed with the petitioner for the required six-month placement period, the person conducting the preplacement assessment of the adoption or other persons authorized to conduct assessments pursuant to section 453.070 shall provide the court with a postplacement assessment. The specific content of which shall be determined by rule by the children's division of the department of social services. The postplacement assessment shall include an update of the preplacement assessment which was submitted to the court pursuant to section 453.070, and a report on the emotional, physical and psychological status of the child. If an assessment is conducted after August 28, 1997, but prior to the promulgation of rules and regulations by the department concerning the contents of such assessment, any discrepancy between the contents of the actual assessment and the contents of the assessment required by department rule shall not be used as the sole basis for invalidating an adoption.

2. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

(L. 1997 H.B. 343, A.L. 1998 H.B. 1918 merged with S.B. 674, A.L. 2014 H.B. 1299 Revision)



Section 453.080 Hearing — decree — contact or exchange of identifying information between adopted person and birth or adoptive parent not to be denied, when — contact preference form.

Effective 28 Aug 2016

Title XXX DOMESTIC RELATIONS

453.080. Hearing — decree — contact or exchange of identifying information between adopted person and birth or adoptive parent not to be denied, when — contact preference form. — 1. The court shall conduct a hearing to determine whether the adoption shall be finalized. During such hearing, the court shall ascertain whether:

(1) The person sought to be adopted, if a child, has been in the lawful and actual custody of the petitioner for a period of at least six months prior to entry of the adoption decree; except that the six-month period may be waived if the person sought to be adopted is a child who is under the prior and continuing jurisdiction of a court pursuant to chapter 211 and the person desiring to adopt the child is the child’s current foster parent. Lawful and actual custody shall include a transfer of custody pursuant to the laws of this state, another state, a territory of the United States, or another country;

(2) The court has received and reviewed a postplacement assessment on the monthly contacts with the adoptive family pursuant to section 453.077, except for good cause shown in the case of a child adopted from a foreign country;

(3) The court has received and reviewed an updated financial affidavit;

(4) The court has received the recommendations of the guardian ad litem and has received and reviewed the recommendations of the person placing the child, the person making the assessment and the person making the postplacement assessment;

(5) There is compliance with the uniform child custody jurisdiction act, sections 452.440 to 452.550*;

(6) There is compliance with the Indian Child Welfare Act, if applicable;

(7) There is compliance with the Interstate Compact on the Placement of Children pursuant to section 210.620; and

(8) It is fit and proper that such adoption should be made.

2. If a petition for adoption has been filed pursuant to section 453.010 and a transfer of custody has occurred pursuant to section 453.110, the court may authorize the filing for finalization in another state if the adoptive parents are domiciled in that state.

3. If the court determines the adoption should be finalized, a decree shall be issued setting forth the facts and ordering that from the date of the decree the adoptee shall be for all legal intents and purposes the child of the petitioner or petitioners. The court may decree that the name of the person sought to be adopted be changed, according to the prayer of the petition.

4. Before the completion of an adoption, the exchange of information among the parties shall be at the discretion of the parties. Upon completion of an adoption, further contact among the parties shall be at the discretion of the adoptive parents. The court shall not have jurisdiction to deny continuing contact between the adopted person and the birth parent, or an adoptive parent and a birth parent. Additionally, the court shall not have jurisdiction to deny an exchange of identifying information between an adoptive parent and a birth parent.

5. Before the completion of an adoption, the court shall make available to the birth parent or parents a contact preference form developed by the state registrar pursuant to section 193.128 and provided to the court by the department of health and senior services. If a birth parent chooses to complete the form, the clerk of the court shall send the form with the certificate of decree of adoption to the state registrar. Such form shall accompany the original birth certificate of the adopted person and may be updated by a birth parent at any time upon the request of the birth parent.

(RSMo 1939 § 9613, A.L. 1947 V. II p. 213, A.L. 1985 H.B. 366, et al., A.L. 1997 H.B. 343, A.L. 1998 H.B. 1918 merged with S.B. 674, A.L. 2001 S.B. 348, A.L. 2016 H.B. 1599)

Prior revisions: 1929 § 14078; 1919 § 1100

*Sections 452.440 to 452.550 were repealed by H.B. 481, 2009.

(1952) Divorced wife, having been awarded custody of child, consented and adoption was awarded. On habeas corpus several years later custody was taken from adoptive parent and granted father. Court held adoptive parent did not have either lawful or actual custody for nine months after habeas corpus decree so that petition for adoption would not lie. In re Adams (A.), 248 S.W.2d 63.

(1953) Validity of judgment of adoption is determined solely by this section. Judgment held sufficient. Hyman v. Stanley (A.), 257 S.W.2d 388.

(1956) Where children were adjudicated neglected and placed in custody of juvenile officer and he placed them in homes of petitioners for their adoption without court order where they remained for more than nine months, adoption was properly decreed. In re Hyman's Adoption (A.), 297 S.W.2d 1.

(1959) A prior order of court is not a prerequisite to lawful custody of a child placed in a home for parental care if the right to supervise its care and resume its custody is retained by its legal custodian. State ex rel. Dorsey v. Kelly (Mo.), 327 S.W.2d 160.

(1962) In adoption proceedings where petitioning stepfather had married the natural mother who had custody of child under Texas divorce decree, and for more than nine months thereafter shared custody of the child in the home, stepfather's custody was sufficient under this section. In re Adoption of P.J.K. (A.), 359 S.W.2d 360.



Section 453.090 Consequences of adoption — child defined.

Effective 28 Aug 1982

Title XXX DOMESTIC RELATIONS

453.090. Consequences of adoption — child defined. — 1. When a child is adopted in accordance with the provisions of this chapter, all legal relationships and all rights and duties between such child and his natural parents (other than a natural parent who joins in the petition for adoption as provided in section 453.010) shall cease and determine. Such child shall thereafter be deemed and held to be for every purpose the child of his parent or parents by adoption, as fully as though born to him or them in lawful wedlock.

2. Such child shall be capable of inheriting from, and as the child of, his parent or parents by adoption as fully as though born to him or them in lawful wedlock and, if a minor, shall be entitled to proper support, nurture and care from his parent or parents by adoption.

3. The parent or parents by adoption shall be capable of inheriting from and as the parent or parents of their adopted child as fully as though such child had been born to him or them in lawful wedlock, and, if such child is a minor, shall be entitled to the services, wages, control and custody of such adopted child.

4. The adopted child shall be capable of inheriting from and taking through his parent or parents by adoption property limited expressly to heirs of the body of such parent or parents by adoption.

5. The word "child" as used in this section, shall, unless the context hereof otherwise requires, be construed to mean either a person under or over the age of eighteen years.

(RSMo 1939 § 9614, A.L. 1947 V. II p. 213, A.L. 1982 H.B. 1171, et al.)

Prior revisions: 1929 § 14079; 1919 § 1101

(1953) Children of daughter of testatrix who were adopted by other persons held not entitled to inherit from grandparent through natural mother and therefore could not be held pretermitted heirs. Miss. Valley Trust Co. v. Palms, 360 Mo. 610, 229 S.W.2d 675, distinguished on ground it involved construction of will and contrary statement held obiter. In re Furnish's Will, 363 Mo. 932, 254 S.W.2d 645.

(1955) Will construed and words “descendants of a deceased child” of testator held to include an adopted child of testator's deceased son. Hayes v. St. Louis Union Trust Co. (Mo.), 280 S.W.2d 649.

(1956) Descendant of child who was adopted by mother of deceased after her divorce from father of deceased held entitled to inherit from deceased as nephew of half-blood. Vreeland v. Vreeland (Mo.), 296 S.W.2d 55.

(1958) Daughter adopted by testator's daughter in 1909 held to be entitled to share in distribution of remainder of trust estate to “lineal descendants” of testator under will executed in 1927 and where remainder vested in 1955 and such ruling did not render acts passed subsequent to testator's death and prior to vesting of remainder which qualified adopted daughter as lineal descendant violative of §§ 10 and 13 of Art. I of the Constitution. Commerce Trust Co. v. Weed (Mo.), 318 S.W.2d 289.

(1975) Where child was adopted by mother's second husband the child was removed from the blood stream of his natural father was not entitled to take under a trust instrument providing for “natural or adoptive children” of the natural father. Commerce Trust Company v. Duden (A.), 523 S.W.2d 97.

(1977) Held, adoption does not prevent adopted child from being “heir of the body” for the purpose of taking the fee on the death of his natural parent who was a tenant in tail. See also dissent. Morris v. Ulbright (Mo.), 558 S.W.2d 660.



Section 453.100 Clerk to certify decree for vital statistics record — contents.

Effective 28 Aug 1985

Title XXX DOMESTIC RELATIONS

453.100. Clerk to certify decree for vital statistics record — contents. — After the entry of the decree of adoption, the clerk of the court shall immediately send to the department of health and senior services a certificate of the decree of adoption, which shall set forth the original name, the new name, sex, date and place of birth of the person adopted, the name of his natural parents, if known, the names of the adopting parents, and any other pertinent facts set forth in the decree of adoption on forms prescribed and furnished by the state registrar pursuant to section 193.125.

(L. 1947 V. II p. 213 § 9614a, A.L. 1955 p. 517, A.L. 1959 H.B. 384, A.L. 1985 H.B. 366, et al.)



Section 453.101 Guardian appointed when adoption not granted — powers and duties to be specified.

Effective 28 Aug 1985

Title XXX DOMESTIC RELATIONS

453.101. Guardian appointed when adoption not granted — powers and duties to be specified. — In the event that the juvenile court does not grant the adoption, the court may order that a guardian be appointed under the provisions of chapter 475 to provide long-term care for the child. The order appointing the guardian shall specify the powers and duties of the guardian and the period of time the guardianship shall remain in effect with mandatory review by the court as provided in chapter 475.

(L. 1985 H.B. 366, et al.)



Section 453.102 Division to inform adoptive parents of postplacement services, when — nature of services — family services to assist in cases of adoptive placement.

Effective 28 Aug 2014

Title XXX DOMESTIC RELATIONS

453.102. Division to inform adoptive parents of postplacement services, when — nature of services — family services to assist in cases of adoptive placement. — 1. After an adoptive placement has been made, the children's division or other child-placing agency shall inform the adoptive parents of postplacement services available to them and the child. Such services may include, aiding the family in contacting adoptive family support groups, providing family counseling, periodic visitation by the agency and any other resources or services that would assist the family and the child in adjusting to the adoption.

2. In the event that an adoptive placement or a final adoption is disrupted resulting in the removal of the child from the home of the adoptive parents, the children's division or other child-placing agency shall assist the parents and the child by providing or arranging contact with support groups, counseling or any other service deemed necessary to aid the family and the child in adjusting to the removal.

(L. 1985 H.B. 366, et al., A.L. 2014 H.B. 1299 Revision)



Section 453.110 Prohibiting transfer of custody of child — exception — penalty — investigation and report — transfer of custody order issued, when.

Effective 01 Jan 2017, see footnote

Title XXX DOMESTIC RELATIONS

453.110. Prohibiting transfer of custody of child — exception — penalty — investigation and report — transfer of custody order issued, when. — 1. No person, agency, organization or institution shall surrender custody of a minor child, or transfer the custody of such a child to another, and no person, agency, organization or institution shall take possession or charge of a minor child so transferred, without first having filed a petition before the circuit court sitting as a juvenile court of the county where the child may be, praying that such surrender or transfer may be made, and having obtained such an order from such court approving or ordering transfer of custody.

2. If any such surrender or transfer is made without first obtaining such an order, such court shall, on petition of any public official or interested person, agency, organization or institution, order an investigation and report as described in section 453.070 to be completed by the children's division and shall make such order as to the custody of such child in the best interest of such child.

3. Any person who violates the terms of this section is guilty of a class E felony.

4. The investigation required by subsection 2 of this section shall be initiated by the children's division within forty-eight hours of the filing of the court order requesting the investigation and report and shall be completed within thirty days. The court shall order the person having custody in violation of the provisions of this section to pay the costs of the investigation and report.

5. This section shall not be construed to prohibit any parent, agency, organization or institution from placing a child with another individual for care if the right to supervise the care of the child and to resume custody thereof is retained, or from placing a child with a licensed foster home within the state through a child-placing agency licensed by this state as part of a preadoption placement.

6. After the filing of a petition for the transfer of custody for the purpose of adoption, the court may enter an order of transfer of custody if the court finds all of the following:

(1) A family assessment has been made as required in section 453.070 and has been reviewed by the court;

(2) A recommendation has been made by the guardian ad litem;

(3) A petition for transfer of custody for adoption has been properly filed or an order terminating parental rights has been properly filed;

(4) The financial affidavit has been filed as required under section 453.075;

(5) The written report regarding the child who is the subject of the petition containing the information has been submitted as required by section 453.026;

(6) Compliance with the Indian Child Welfare Act, if applicable; and

(7) Compliance with the Interstate Compact on the Placement of Children pursuant to section 210.620.

7. A hearing on the transfer of custody for the purpose of adoption is not required if:

(1) The conditions set forth in subsection 6 of this section are met;

(2) The parties agree and the court grants leave; and

(3) Parental rights have been terminated pursuant to section 211.444 or 211.447.

(RSMo 1939 § 9616, A.L. 1947 V. II p. 213, A.L. 1989 H.B. 51, A.L. 1997 H.B. 343, A.L. 2004 H.B. 1453, A.L. 2014 H.B.1299 Revision merged with S.B. 491)

Prior revisions: 1929 § 14081; 1919 § 1103

Effective 1-01-17

CROSS REFERENCE:

Parental transfer of custody by power of attorney, limitation one year, exception, 475.024

(1951) In adoption proceeding mother could not be awarded custody of her child where she had previously been deprived of such custody by divorce decree. In re Wines' Adoption (A.), 239 S.W.2d 101.

(1955) Lawful custody of minor child must be awarded by an appropriate court and it must appear that petitioners have had actual custody at least nine months before a decree of adoption can be granted. Thus, where petitioners had actual custody without court order, court could make order as to custody and hold petition for adoption in abeyance for nine months. In re Davis' Adoption (A.), 285 S.W.2d 35.

(1959) Where charitable organization placed child in home for adoption, but reserved the right to supervise its care and to resume its custody, the transfer of the actual custody was lawful so as to authorize its adoption. State ex rel. Dorsey v. Delly (Mo.), 327 S.W.2d 160.

(1960) In proceeding for adoption of child, the denial of an application for transfer of custody filed therein was not a final judgment from which an appeal would lie. In re Smith (A.), 331 S.W.2d 169.

(1960) Where a physician arranged the transfer of the custody of a child from an unwed mother to other parties the court, in its discretion, had power to transfer the custody of the child to the Child Welfare Services of the state. In re Smith (A.), 339 S.W.2d 490.

(1961) This section does not limit jurisdiction of juvenile court in connection with transfers of custody but merely prohibits voluntary transfers of custody without obtaining court approval. State ex rel. M.L.H. v. Carroll (A.), 343 S.W.2d 622.

(1961) Where action to transfer custody of minor child was filed by persons then having actual custody, court had full jurisdiction to inquire into the facts and make such orders as may be for the child's best interest. Consequently a dismissal because of violation of this section was erroneous. In re Adoption of Knight (A.), 347 S.W.2d 239.

(1962) Evidence did not warrant finding that mother voluntarily and intentionally relinquished custody of her illegitimate child to petitioners in adoption proceedings with the intent to never again claim the rights of a parent or perform duties of a parent and therefore did not lawfully transfer permanent custody to petitioners. In re Adoption of J.M.K. (A.), 363 S.W.2d 67.



Section 453.120 Records of adoption proceedings not open to inspection except on order of the court — penalty for violation.

Effective 28 Aug 1986

Title XXX DOMESTIC RELATIONS

453.120. Records of adoption proceedings not open to inspection except on order of the court — penalty for violation. — 1. The files and records of the court in adoption proceedings shall not be open to inspection or copy by any person or persons, except upon an order of the court expressly permitting the same issued in accordance with the provisions of section 453.121.

2. Any person who permits such inspection or copy without an order of the court as provided in this section shall be guilty of a class C misdemeanor.

(L. 1941 p. 319 § 9611B, A.L. 1947 V. II p. 213 § 9611, A.L. 1986 H.B. 920)

(1978) Statute limiting the right of adopted child to see adoption files did not unconstitutionally infringe on first amendment right to receive information, right to liberty or privacy, or equal protection. Application of Maples (Mo.), 563 S.W.2d 760.



Section 453.121 Adoption records, disclosure procedure — registry of biological parents and adopted adults.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

453.121. Adoption records, disclosure procedure — registry of biological parents and adopted adults. — 1. As used in this section, unless the context clearly indicates otherwise, the following terms mean:

(1) "Adopted adult", any adopted person who is eighteen years of age or over;

(2) "Adopted child", any adopted person who is less than eighteen years of age;

(3) "Adult sibling", any brother or sister of the whole or half blood who is eighteen years of age or over;

(4) "Biological parent", the natural and biological mother or father of the adopted child;

(5) "Identifying information", information which includes the name, date of birth, place of birth and last known address of the biological parent;

(6) "Lineal descendant", a legal descendant of a person as defined in section 472.010;

(7) "Nonidentifying information", information concerning the physical description, nationality, religious background and medical history of the biological parent or sibling.

2. All papers, records, and information pertaining to an adoption whether part of any permanent record or file may be disclosed only in accordance with this section.

3. Nonidentifying information, if known, concerning undisclosed biological parents or siblings shall be furnished by the child-placing agency or the juvenile court to the adoptive parents, legal guardians, adopted adult or the adopted adult's lineal descendants if the adopted adult is deceased, upon written request therefor.

4. An adopted adult, or the adopted adult's lineal descendants if the adopted adult is deceased, may make a written request to the circuit court having original jurisdiction of such adoption to secure and disclose information identifying the adopted adult's biological parents. If the biological parents have consented to the release of identifying information under subsection 8 of this section, the court shall disclose such identifying information to the adopted adult or the adopted adult's lineal descendants if the adopted adult is deceased. If the biological parents have not consented to the release of identifying information under subsection 8 of this section, the court shall, within ten days of receipt of the request, notify in writing the child-placing agency or juvenile court personnel having access to the information requested of the request by the adopted adult or the adopted adult's lineal descendants.

5. Within three months after receiving notice of the request of the adopted adult, or the adopted adult's lineal descendants, the child-placing agency or the juvenile court personnel shall make reasonable efforts to notify the biological parents of the request of the adopted adult or the adopted adult's lineal descendants. The child-placing agency or juvenile court personnel may charge actual costs to the adopted adult or the adopted adult's lineal descendants for the cost of making such search. All communications under this subsection are confidential. For purposes of this subsection, "notify" means a personal and confidential contact with the biological parent of the adopted adult, which initial contact shall be made by an employee of the child-placing agency which processed the adoption, juvenile court personnel or some other licensed child-placing agency designated by the child-placing agency or juvenile court. Nothing in this section shall be construed to permit the disclosure of communications privileged pursuant to section 491.060. At the end of three months, the child-placing agency or juvenile court personnel shall file a report with the court stating that each biological parent that was located was given the following information:

(1) The nature of the identifying information to which the agency has access;

(2) The nature of any nonidentifying information requested;

(3) The date of the request of the adopted adult or the adopted adult's lineal descendants;

(4) The right of the biological parent to file an affidavit with the court stating that the identifying information should be disclosed;

(5) The effect of a failure of the biological parent to file an affidavit stating that the identifying information should be disclosed.

6. If the child-placing agency or juvenile court personnel reports to the court that it has been unable to notify the biological parent within three months, the identifying information shall not be disclosed to the adopted adult or the adopted adult's lineal descendants. Additional requests for the same or substantially the same information may not be made to the court within one year from the end of the three-month period during which the attempted notification was made, unless good cause is shown and leave of court is granted.

7. If, within three months, the child-placing agency or juvenile court personnel reports to the court that it has notified the biological parent pursuant to subsection 5 of this section, the court shall receive the identifying information from the child-placing agency. If an affidavit duly executed by a biological parent authorizing the release of information is filed with the court or if a biological parent is found to be deceased, the court shall disclose the identifying information as to that biological parent to the adopted adult or the adopted adult's lineal descendants if the adopted adult is deceased, provided that the other biological parent either:

(1) Is unknown;

(2) Is known but cannot be found and notified pursuant to section 5 of this act;

(3) Is deceased; or

(4) Has filed with the court an affidavit authorizing release of identifying information.

­­

­

8. Any adopted adult whose adoption was finalized in this state or whose biological parents had their parental rights terminated in this state may request the court to secure and disclose identifying information concerning an adult sibling. Identifying information pertaining exclusively to the adult sibling, whether part of the permanent record of a file in the court or in an agency, shall be released only upon consent of that adult sibling.

9. The central office of the children's division within the department of social services shall maintain a registry by which biological parents, adult siblings, and adoptive adults may indicate their desire to be contacted by each other. The division may request such identification for the registry as a party may possess to assure positive identifications. At the time of registry, a biological parent or adult sibling may consent in writing to the release of identifying information to an adopted adult. If such a consent has not been executed and the division believes that a match has occurred on the registry between biological parents or adult siblings and an adopted adult, an employee of the division shall make the confidential contact provided in subsection 5 of this section with the biological parents or adult siblings and with the adopted adult. If the division believes that a match has occurred on the registry between one biological parent or adult sibling and an adopted adult, an employee of the division shall make the confidential contact provided by subsection 5 of this section with the biological parent or adult sibling. The division shall then attempt to make such confidential contact with the other biological parent, and shall proceed thereafter to make such confidential contact with the adopted adult only if the division determines that the other biological parent meets one of the conditions specified in subsection 7 of this section. The biological parent, adult sibling, or adopted adult may refuse to go forward with any further contact between the parties when contacted by the division.

10. The provisions of this section, except as provided in subsection 5 of this section governing the release of identifying and nonidentifying adoptive information apply to adoptions completed before and after August 13, 1986.

(L. 1986 H.B. 920 § 1, A.L. 2005 S.B. 21, A.L. 2011 S.B. 351)



Section 453.140 Validity of decree not subject to attack for irregularities after expiration of one year.

Effective 28 Aug 1947

Title XXX DOMESTIC RELATIONS

453.140. Validity of decree not subject to attack for irregularities after expiration of one year. — After the expiration of one year from the date of entry of the decree of adoption, the validity thereof shall not be subject to attack in any proceedings, collateral or direct, by reason of any irregularity in proceedings had pursuant to this chapter.

(L. 1947 V. II p. 213 § 9616c)



Section 453.150 Effect of adoptions made previous to July 1, 1917.

Effective 28 Aug 1943

Title XXX DOMESTIC RELATIONS

453.150. Effect of adoptions made previous to July 1, 1917. — Any person adopted by deed of adoption or agreement of adoption in writing prior to 1917 and wherein said instrument was filed for record prior to July 1, 1917, shall hereafter be deemed and held to be for every purpose the child of its parent or parents by adoption as fully as though born to them in lawful wedlock, and such adoption shall have the same force and effect as an adoption under the provisions of this chapter, including all inheritance rights.

(L. 1943 p. 353 § 9616a)

(1952) Where deed of adoption, executed in 1912, was filed for record April 23, 1918, this section has no application, and blood relatives of adopted child, rather than relatives of adoptive parents, inherit from such child notwithstanding child inherited property from adoptive parents. Rumans v. Lighthizer, 363 Mo. 125, 249 S.W.2d 397.

(1958) Daughter adopted by testator's daughter in 1909 held to be entitled to share in distribution of remainder of trust estate to “lineal descendants” of testator under will executed in 1927 and where remainder vested in 1955 and such ruling did not render acts passed subsequent to testator's death and prior to vesting of remainder which qualified adopted daughter as lineal descendant violative of §§ 10 and 13 of Art. I of the Constitution. Commerce Trust Co. v. Weed (Mo.), 318 S.W.2d 289.



Section 453.153 One church-one child program to find adoptive placements for certain children.

Effective 28 Aug 1989

Title XXX DOMESTIC RELATIONS

453.153. One church-one child program to find adoptive placements for certain children. — The director of the department of social services shall develop and implement a program to work through local churches to find adoptive placements for minority and hard to place children. The program shall be known as "Missouri, One Church-One Child" program.

(L. 1989 H.B. 51 § 1)



Section 453.160 Validity of decree under any prior act not subject to attack for irregularities after expiration of one year — revocation of consent.

Effective 28 Aug 1998

Title XXX DOMESTIC RELATIONS

453.160. Validity of decree under any prior act not subject to attack for irregularities after expiration of one year — revocation of consent. — 1. After the expiration of one year from the date this chapter shall become effective, the validity of any decree of adoption pursuant to any prior law shall not be subject to attack in any proceedings, collateral or direct, by reason of any irregularity in proceedings had pursuant to such prior law.

2. Any consent required for an adoption may only be revoked within one year of the date of such consent for fraud or duress.

(L. 1947 V. II p. 213 § 9616d, A.L. 1998 S.B. 674)



Section 453.170 Adoption under laws of other states or countries, requirements, effect.

Effective 28 Aug 2001

Title XXX DOMESTIC RELATIONS

453.170. Adoption under laws of other states or countries, requirements, effect. — 1. When an adoption occurs pursuant to the laws of other states of the United States, Missouri shall, from the date of adoption hold the adopted person to be for every purpose the lawful child of its parent or parents by adoption as fully as though born to them in lawful wedlock, and such adoption shall have the same force and effect as adoption pursuant to the provisions of this chapter, including all inheritance rights.

2. When an adoption occurs in a foreign country and the adopted child has migrated to the United States with the permission of the United States Department of Justice and the United States Department of Immigration and Naturalization Services, this state shall recognize the adoption. The department of health and senior services, upon receipt of proof of adoption as required in subsection 7 of section 193.125, shall issue a birth certificate for the adopted child upon request on forms prescribed and furnished by the state registrar pursuant to section 193.125.

3. The adoptive parent or parents may petition the court pursuant to this section to request a change of name. The petition shall include a certified copy of the decree of adoption issued by the foreign country and documentation from the United States Department of Justice and the United States Department of Immigration and Naturalization Services which shows the child lawfully entered the United States. The court shall recognize and give effect to the decree of the foreign country and grant a decree of recognition of the adoption and shall change the name of the adopted child to the name given by the adoptive parent, if such a request has been made.

(L. 1945 p. 625 § 9616b, A.L. 1981 H.B. 433, A.L. 1997 H.B. 343, A.L. 1998 H.B. 1918 merged with S.B. 674, A.L. 2001 S.B. 236)



Section 453.315 Order of protection, purpose of.

Effective 28 Aug 1974

Title XXX DOMESTIC RELATIONS

453.315. Order of protection, purpose of. — The court may make an order of protection as a condition of any order made under this section. The order of protection may set forth reasonable conditions of behavior by a person or agency who is before the court, and the order may require any such person or agency to make periodic reports to the court containing such information as the court may prescribe.

(L. 1973 H.B. 255 § 4, A.L. 1974 S.B. 576)



Section 453.350 Higher education visit for certain foster children and youth in division of youth services program required — cost reimbursement, when.

Effective 28 Aug 2013

Title XXX DOMESTIC RELATIONS

453.350. Higher education visit for certain foster children and youth in division of youth services program required — cost reimbursement, when. — 1. Beginning July 1, 2014, all Missouri foster children fifteen years of age or older shall receive a visit to a Missouri state university or a Missouri state community or technical college in the foster child's area or an armed services recruiter before the foster child may be adopted or otherwise terminated by foster care unless waived by the family support team. Such visit shall be in addition to any other services that older youth are usually provided and shall include the entry application process, financial support application and availability, career options with academic or technical training, a tour of the school, and other information and experience desired.

2. Beginning July 1, 2014, all youth fifteen years of age or older in the division of youth services program shall receive a visit to a Missouri state university or a Missouri state community or technical college in the youth's area or an armed services recruiter before the youth's custody or training is completed unless waived by the family support team. Such visit shall be in addition to any other services that older youth are usually provided and shall include the entry application process, financial support application and availability, career options with academic or technical training, a tour of the school, and other information and experience desired.

3. Agencies defined in subsection 2 of section 210.112 that are providing foster care case management services for foster children can document and, if requested, shall receive from the Missouri department of social services reimbursement for costs associated with meeting the requirements of this section.

(L. 2013 S.B. 205)



Section 453.400 Stepparent required to support stepchild — recovery from natural or adoptive parent, when — stepparent's income considered in aid to dependent children.

Effective 28 Aug 2014

Title XXX DOMESTIC RELATIONS

453.400. Stepparent required to support stepchild — recovery from natural or adoptive parent, when — stepparent's income considered in aid to dependent children. — 1. A stepparent shall support his or her stepchild to the same extent that a natural or adoptive parent is required to support his or her child so long as the stepchild is living in the same home as the stepparent. However, nothing in this section shall be construed as abrogating or in any way diminishing the duty a parent otherwise would have to provide child support, and no court shall consider the income of a stepparent, or the amount actually provided for a stepchild by a stepparent, in determining the amount of child support to be paid by a natural or adoptive parent.

2. A natural or adoptive parent shall be liable to a stepparent for the sum of money expended by a stepparent for the support of a stepchild when that sum of money was expended because of the neglect or refusal of the natural or adoptive parent to pay any part of or all of the court-ordered amount of support.

3. This section shall not abrogate or diminish the common law right which a stepparent may possess to recover from a natural or adoptive parent the expense of providing necessaries for a stepchild in the absence of a court order for child support determining the amount of support to be paid by a natural or adoptive parent.

4. This section shall not be construed as granting to a stepparent any right to the care and custody of a stepchild or as granting a stepchild any right to inherit from a stepparent under the general statutory laws governing descent and distribution.

5. This section shall apply without regard to whether public assistance is being provided on behalf of the stepchild or stepchildren in question.

6. This section shall be construed to apply only to support obligations incurred on or after July 1, 1977, notwithstanding that a marriage giving rise to the support obligation occurred prior to July 1, 1977.

7. With respect to section 208.040, this section shall not be construed to render a child ineligible for public assistance on the basis of the child's not being deprived of parental support, but it shall be construed to permit the inclusion of the income of a stepparent in the determination of eligibility for benefits and in the determination of the amount of the assistance payment.

8. In the determination of eligibility for benefits and in the determination of the amount of the assistance payment under section 208.150, that portion of the stepparent's income, as defined by the family support division in the administration of aid to families with dependent children, shall be considered.

(L. 1977 H.B. 601 § 3, A.L. 1982 H.B. 1462, A.L. 2014 H.B. 1299 Revision)



Section 453.500 Interstate adoption assistance compact adopted — text of compact — false claims, penalty.

Effective 28 Aug 1985

Title XXX DOMESTIC RELATIONS

453.500. Interstate adoption assistance compact adopted — text of compact — false claims, penalty. — The "Interstate Adoption Assistance Compact" is hereby enacted into law authorizing the department of social services to enter into interstate agreements with agencies of other states for the protection of children on behalf of whom adoption assistance is being provided by the state of Missouri.

Article I

(a) The Legislature finds that:

1. Finding adoptive families for children for whom state assistance is desirable, pursuant to the state adoption subsidy programs, and assuring the protection of the interests of the children affected during the entire assistance period, require special measures when the adoptive parents move to other states or are residents of another state; and

2. Provision of medical and other necessary services for children with state assistance encounters special difficulties when the provision of services takes place in other states.

(b) The purposes of this section are:

1. Authorize the department of social services to enter into interstate agreements with agencies of other states for the protection of children on behalf of whom adoption assistance is being provided by the department; and

2. Provide procedures for interstate children's adoption assistance payments, including medical payments.

Article II

1. The department of social services may develop, participate in the development of, negotiate and enter into one or more interstate compacts on behalf of this state with other states to implement one or more of the purposes set forth in this chapter. When so entered into, and for so long as it shall remain in force, such a compact shall have the force and effect of law.

2. As used in this section, unless the context clearly indicates otherwise, the following terms have the following meanings.

A. "Adoption assistance state" means the state that is signatory to an adoption assistance agreement in a particular case.

B. "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands or a territory or possession of or administered by the United States.

C. "Residence state" means the state of which the child is a resident by virtue of the residence of the adoptive parents.

Article III

1. A compact entered into pursuant to the authority conferred by this section shall have the following content:

A. A provision making it available for joinder by all states;

B. A provision or provisions for withdrawal from the compact upon written notice to the parties, but with a period of one year between the date of the notice and the effective date of the withdrawal;

C. A requirement that the protection afforded by or pursuant to the compact continue in force for the duration of the adoption assistance and be applicable to all children and their adoptive parents who, on the effective date of the withdrawal, are receiving adoption assistance from a party state other than the one in which they are resident and have their principal place of abode;

D. A requirement that each instance of adoption assistance to which the compact applies be covered by an adoption assistance agreement in writing between the adoptive parents and the state child welfare agency of the state which undertakes to provide the adoption assistance and that any such agreement be expressly for the benefit of the adopted child and enforceable by the adoptive parents and the state agency providing the adoption assistance; and

E. Such other provisions as may be appropriate to implement the proper administration of the compact.

Article IV

1. A compact entered into pursuant to the authority conferred by this section may contain provisions in addition to those required pursuant to Article III as follows:

A. Provisions establishing procedures and entitlements to medical, developmental, child care or other social services for the child in accordance with applicable laws, even though the child and the adoptive parents are in a state other than the one responsible for or providing the services or the funds to defray part or all of the costs thereof; and

B. Such other provisions as may be appropriate or incidental to the proper administration of the compact.

Article V

1. A child resident in this state who is the subject of an adoption assistance agreement with another state shall be entitled to receive a medical assistance identification from this state, upon the filing in the department of a certified copy of the adoption assistance agreement obtained from the adoption assistance state. In accordance with regulations of the department of social services, the adoptive parents shall be required at least annually to show that the agreement is still in force or has been renewed.

2. The department of social services shall consider the holder of a medical assistance identification pursuant to this Article as any other holder of a medical assistance identification under the laws of this state and shall process and make payment on claims on account of that holder in the same manner and pursuant to the same conditions and procedures as for other recipients of medical assistance.

3. The department of social services shall provide coverage and benefits for a child who is in another state and who is covered by an adoption assistance agreement made by the department of social services for the coverage or benefits, if any, not provided by the residence state. The adoptive parents acting for the child may submit evidence of payment for services or benefit amounts not payable in the residence state and shall be reimbursed. There shall be no reimbursement for services or benefit amounts covered under any insurance or other third-party medical contract or arrangement held by the child or the adoptive parents. The department of social services shall make rules implementing this subsection. The additional coverage and benefit amounts provided pursuant to this subsection shall be for services to the cost of which there is no federal contribution, or which, if federally aided, are not provided by the residence state. Among other things, the regulations shall include procedures to be followed in obtaining prior approvals for services in those instances where required for the assistance.

4. The submission of any claim for payment or reimbursement for services or benefits, pursuant to this Article or the making of any statement in connection therewith, which claim or statement the maker knows or should know to be false, misleading or fraudulent shall be punishable as perjury and subject to the provisions of the Missouri Criminal Code and other applicable laws.

5. The provisions of this section shall apply only to medical assistance for children under adoption assistance agreements from states that have entered into a compact with this state under which the other state provides medical assistance to children under adoption assistance agreements made by this state. All other children entitled to medical assistance, pursuant to adoption assistance agreements entered into by this state, shall be eligible to receive it in accordance with the laws and procedures applicable thereto.

Article VI

Consistent with federal law, the department of social services in connection with the administration of this Article and any compact pursuant to this section, shall include in any state plan made pursuant to the Adoption Assistance and Child Welfare Act of 1980, Public Law 96-272, Titles IV-E and XIX of the United States Social Security Act, and any other applicable federal laws, the provision of adoption assistance and medical assistance for which the federal government pays some or all of the cost. The department of social services shall apply for and administer all relevant federal aid, in accordance with law.

(L. 1985 H.B. 366, et al. § 2)



Section 453.503 State may withdraw from compact, how.

Effective 28 Aug 1985

Title XXX DOMESTIC RELATIONS

453.503. State may withdraw from compact, how. — The state of Missouri shall reserve the right to withdraw from the interstate assistance compact by a law requiring such withdrawal.

(L. 1985 H.B. 366, et al. § 3)



Section 453.600 Fund created, use of moneys — board created, purpose, members, duties — sunset provision.

Effective 28 Aug 2011, see footnote

Title XXX DOMESTIC RELATIONS

453.600. Fund created, use of moneys — board created, purpose, members, duties — sunset provision. — 1. There is hereby created in the state treasury the "Foster Care and Adoptive Parents Recruitment and Retention Fund" which shall consist of all gifts, donations, transfers, and moneys appropriated by the general assembly, and bequests to the fund. The fund shall maintain no more than the total of the last two years of funding or a minimum of three hundred thousand dollars, whichever is greater. The fund shall be administered by the foster care and adoptive parents recruitment and retention fund board created in subsection 3 of this section.

2. The state treasurer shall be custodian of the fund and may approve disbursements from the fund in accordance with sections 30.170 and 30.180. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

3. There is hereby created the "Foster Care and Adoptive Parents Recruitment and Retention Fund Board" within the department of social services. The board shall consist of the following members or their designees:

(1) The director of the department of social services;

(2) The director of the department of mental health;

(3) The director of the department of health and senior services;

(4) The following six members to be appointed by the director of the department of social services:

(a) Two representatives of a recognized foster parent association;

(b) Two representatives of a licensed child-placing agency; and

(c) Two representatives of a licensed residential treatment center.

­­

­

4. Upon appropriation, moneys in the fund shall be used to grant awards to licensed community-based foster care and adoption recruitment programs. The board shall establish guidelines for disbursement of the fund to certain programs. Such programs shall include, but not be limited to, recruitment and retention of foster and adoptive families for children who:

(1) Have been in out-of-home placement for fifteen months or more;

(2) Are more than twelve years of age; or

(3) Are in sibling groups.

­­

­

5. Under section 23.253 of the Missouri sunset act:

(1) The provisions of the new fund authorized under this section shall automatically sunset six years after August 28, 2011, unless reauthorized by an act of the general assembly; and

(2) If such fund is reauthorized, the fund authorized under this section shall automatically sunset twelve years after the effective date of the reauthorization of this section; and

(3) This section shall terminate on December thirty-first of the calendar year immediately following the calendar year in which the fund authorized under this section is sunset.

(L. 2011 H.B. 431 merged with H.B. 604)

Sunset date 8-28-17

Termination date 12-31-18






Chapter 454 Enforcement of Support Law

Chapter Cross References



Section 454.390 Enforcing a support order from another state, response to a request, contents of the request.

Effective 28 Aug 2007

Title XXX DOMESTIC RELATIONS

454.390. Enforcing a support order from another state, response to a request, contents of the request. — The division shall use high-volume automated administrative enforcement, to the same extent as used in intrastate cases, in response to a request made by another state child support agency to enforce a support order and promptly report the results to the requesting state. If the division provides assistance to another state in such a case, neither this state nor the requesting state shall consider the case to be transferred to its caseload, but the division may establish a corresponding case based on such other state's request for assistance. The division shall maintain records of the number of such interstate requests for assistance, the number of cases for which support was collected and the amounts of such collections. The division is authorized to transmit to another state, by electronic or other means, a request for assistance in a case involving the enforcement of a support order. Such request shall:

(1) Include information to enable the receiving state to compare the information about the case to the information in state databases; and

(2) Constitute a certification by the division of the arrearage amount under the order and that the division has complied with all applicable procedural due process requirements as provided for in this chapter.

(L. 1997 S.B. 361, A.L. 1998 S.B. 910, A.L. 2007 S.B. 25)



Section 454.395 Forms for income withholding, liens and subpoenas.

Effective 01 Jul 1997, see footnote

Title XXX DOMESTIC RELATIONS

454.395. Forms for income withholding, liens and subpoenas. — When prescribed by the federal government, the division shall use the forms promulgated pursuant to 42 U.S.C. Section 652(a)(11) for income withholding, imposition of liens and issuance of administrative subpoenas in interstate child support cases. Such forms, when received from the child support agency of another state, shall be enforceable as if issued by the division and shall be recognized as valid by any court, state agency, or officer or employee of the state or political subdivision of the state.

(L. 1997 S.B. 361)

Effective 7-01-97



Section 454.400 Family support division established — duties, powers — rules, procedure.

Effective 28 Aug 2014

Title XXX DOMESTIC RELATIONS

454.400. Family support division established — duties, powers — rules, procedure. — 1. There is established within the department of social services the "Family Support Division" to administer the state plan for child support enforcement. The duty pursuant to the state plan to litigate or prosecute support actions shall be performed by the appropriate prosecuting attorney, or other attorney pursuant to a cooperative agreement with the department. The department shall fully utilize existing IV-A staff of the family support division to perform child support enforcement duties approved by the United States Department of Health and Human Services and consistent with federal requirements as specified in P.L. 93-647 and 45 CFR, section 303.20.

2. In addition to the powers, duties and functions vested in the family support division by other provisions of this chapter or by other laws of this state, the family support division shall have the power:

(1) To sue and be sued;

(2) To make contracts and carry out the duties imposed upon it by this or any other law;

(3) To administer, disburse, dispose of and account for funds, commodities, equipment, supplies or services, and any kind of property given, granted, loaned, advanced to or appropriated by the state of Missouri for any of the purposes herein;

(4) To administer oaths, issue subpoenas for witnesses, examine such witnesses under oath, and make and keep a record of the same;

(5) To adopt, amend and repeal rules and regulations necessary or desirable to carry out the provisions of this chapter and which are not inconsistent with the constitution or laws of this state;

(6) To cooperate with the United States government in matters of mutual concern pertaining to any duties wherein the family support division is acting as a state agency, including the adoption of such methods of administration as are found by the United States government to be necessary for the efficient operation of the state plan hereunder;

(7) To make such reports in such form and containing such information as the United States government may, from time to time, require, and comply with such provisions as the United States government may, from time to time, find necessary to assure the correctness and verification of such reports;

(8) To appoint, when and if it may deem necessary, advisory committees to provide professional or technical consultation in respect to child support enforcement problems and program administration. The members of such advisory committees shall receive no compensation for their services other than expenses actually incurred in the performance of their official duties. The number of members of each such advisory committee shall be determined by the family support division, and such advisory committees shall consult with the family support division in respect to problems and policies incident to the administration of the particular function germane to their respective field of competence;

(9) To initiate or cooperate with other agencies in developing measures for the enforcement of support obligations;

(10) To collect statistics, make special fact-finding studies and publish reports in reference to child support enforcement;

(11) To establish or cooperate in research or demonstration projects relative to child support enforcement and the welfare program which will help improve the administration and effectiveness of programs carried on or assisted pursuant to the federal Social Security Act and the programs related thereto;

(12) To accept gifts and grants of any property, real or personal, and to sell such property and expend such gifts or grants not inconsistent with the administration of the state plan for child support enforcement and within the limitations of the donor thereof;

(13) To review every three years or such shorter cycle as the division may establish, upon the request of the obligee, the obligor or if there is an assignment under Part A of the federal Social Security Act, upon the request of the division, obligee or obligor taking into account the best interest of the child, the adequacy of child support orders in IV-D cases to determine whether modification is appropriate pursuant to the guidelines established by supreme court rule 88.01, to establish rules pursuant to chapter 536, to define the procedure and frequency of such reviews, and to initiate proceedings for modification where such reviews determine that a modification is appropriate. This subdivision shall not be construed to require the division or its designees to represent the interests of an absent parent against the interests of a custodial parent or the state;

(14) To provide services relating to the establishment of paternity and the establishment, modification and enforcement of child support obligations.

­­

­

(a) Unless, as provided in this chapter, good cause or other exception exists, to each child for whom:

a. Assistance is provided under the state program funded under Part IV-A of the Social Security Act;

b. Benefits or services for foster care maintenance are provided under the state program funded under Part IV-E of the Social Security Act; or

c. Medical assistance is provided under the state plan approved under Title XIX of the Social Security Act; and

(b) To any other child, if an individual applies for such services with respect to such child;

(15) To enforce support obligations established with respect to:

(a) A child for whom the state provides services under the state plan for child support; or

(b) The custodial parent of a child;

(16) To enforce support orders against the parents of the noncustodial parent, jointly and severally, in cases where such parents have a minor child who is the parent and the custodial parent is receiving assistance under the state program funded under Part A of Title IV of the Social Security Act; and

(17) To prevent a child support debtor from fraudulently transferring property to avoid payment of child support. If the division has knowledge of such transfer, the division shall:

(a) Seek to void such transfer; or

(b) Obtain a settlement in the best interest of the child support creditor.

3. No rule or portion of a rule promulgated pursuant to the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1982 S.B. 468 § 1, A.L. 1985 H.B. 814, A.L. 1986 H.B. 1479, A.L. 1990 S.B. 834, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 1997 S.B. 361, A.L. 2014 H.B. 1299 Revision)



Section 454.401 Power to administer oaths, issue subpoenas, compel witnesses and produce documents.

Effective 01 Jul 1997, see footnote

Title XXX DOMESTIC RELATIONS

454.401. Power to administer oaths, issue subpoenas, compel witnesses and produce documents. — 1. In all actions relating to the establishment of paternity, or to the establishment, modification or enforcement of a support order instituted pursuant to this chapter or upon request of a IV-D agency of another state, the director of the division shall have the power to administer oaths, issue subpoenas, compel witnesses and to require the production of books, accounts, documents and evidence.

2. If a person refuses to comply with a subpoena issued pursuant to subsection 1 of this section, the director may request the circuit court to issue an order requiring the person to appear before the director or the director's designee to produce such subpoenaed documentary evidence or give testimony. The court may issue an order which justice requires to protect such a person from undue annoyance, embarrassment, expense or oppression. If such person fails to comply with such an order, the court may find such person to be in contempt of court.

(L. 1997 S.B. 361)

Effective 7-01-97



Section 454.402 Equipment purchased by county for support enforcement to be property of county.

Effective 28 Aug 1986

Title XXX DOMESTIC RELATIONS

454.402. Equipment purchased by county for support enforcement to be property of county. — The provisions of law, rule or regulation notwithstanding, any equipment purchased by a county of this state for child support enforcement purposes shall be the property of the county and not the state.

(L. 1986 H.B. 1479 § 4)



Section 454.403 Social Security number required on all license, permit or certificate applications.

Effective 28 Aug 2014

Title XXX DOMESTIC RELATIONS

454.403. Social Security number required on all license, permit or certificate applications. — Notwithstanding any other provision of law to the contrary, applicants for a professional, occupational or recreational license not coming under the purview of the division of professional registration shall be required by the appropriate licensing authority to provide the applicant's Social Security number on any application for a license, permit or certificate, or any renewal of a license, permit or certificate. The family support division is authorized to coordinate with and assist with such licensing authorities to develop procedures to implement this requirement.

(L. 1997 S.B. 361, A.L. 2014 H.B. 1299 Revision)



Section 454.405 Enforcement of support obligations, counties to cooperate — agreements, contents, funding, cancellation — prosecuting attorneys, additional staff, funds.

Effective 28 Aug 2014

Title XXX DOMESTIC RELATIONS

454.405. Enforcement of support obligations, counties to cooperate — agreements, contents, funding, cancellation — prosecuting attorneys, additional staff, funds. — 1. Each county shall cooperate with the family support division in the enforcement of support obligations under the state plan by appropriating a sufficient sum of money for the offices of the prosecuting attorney or, by entering into a multiple county agreement to share the costs of enforcement of support obligations and appropriating sufficient funds for such enforcement, and by appropriating to the circuit clerk a sufficient sum to enable those offices to perform any duty imposed under this law or any other law with respect to the enforcement of support obligations or to the transmittal of support moneys to the family support division for deposit in the state treasury to the credit of the child support enforcement fund.

2. The family support division shall enter into cooperative agreements with city or county governing bodies or officers, including, but not necessarily limited to, circuit courts, circuit clerks and prosecuting attorneys who choose to enter into a cooperative agreement, except that the director of the family support division may, not less than sixty days prior to the expiration date of an existing cooperative agreement, notify a city or county governing body or officer that the division will not enter into a cooperative agreement because the city or county governing body or officer failed to comply with the terms of the existing cooperative agreement, or with rules established by the division pursuant to subsection 4 of this section. The notice shall be in writing and shall set forth the reason for not entering into a new cooperative agreement. The notice shall be sent by certified mail, return receipt requested, to all city or county signatories of the existing cooperative agreement. Within thirty days of receipt of the notice, the city or county governing body or officer may submit to the director of the family support division objections to the findings of the director, or a proposed plan to bring the city, county or officer into compliance. The director shall respond to the objections or the proposed plan prior to the expiration date of the existing cooperative agreement.

3. The cooperative agreements to be executed shall provide, as a minimum, for the following:

(1) For the governing body of the city or county to hire such additional stenographic, secretarial and administrative assistants as may be required to administer the child support enforcement program within that jurisdiction or, if the city or county is a participant in a multiple county agreement, to participate in the cost of the additional staff;

(2) For the city or county, upon recommendation of the prosecuting attorney, to hire such additional assistant prosecuting attorneys as may be required to administer the child support enforcement program within that jurisdiction or, if the city or county is a participant in a multiple county agreement, to participate in the cost of attorneys retained for that purpose;

(3) For the city or county to furnish office space and other administrative requirements for the proper administration of the child support enforcement program within that jurisdiction or, if the city or county is a participant in a multiple county agreement, to participate in the cost of the office space and other administrative requirements;

(4) For the reimbursement by the state from moneys received from the federal government of reasonable and necessary costs, as determined by the director of the family support division, associated with enforcement of support obligations by the county or city or, if applicable, the multiple county unit, at the applicable rate, to be paid at least monthly if properly authenticated vouchers are submitted by the city or county. Payments shall be made no later than thirty days from the date of submission of the vouchers;

(5) For the city or county or, if applicable, the multiple county unit, to maintain financial and performance records required by federal regulation to be available for inspection by representatives of the department of social services, the state auditor, or the United States Department of Health and Human Services; and

(6) For the payment of incentive payments by the state from moneys received from the federal government as provided by the Social Security Act and federal and state regulations promulgated thereunder. The family support division shall calculate and promptly pay to the city or county a basic incentive payment not less than the minimum incentive payment rate established by 45 CFR 303.52; provided, however, that the total amount paid as incentives for non-AFDC collections shall not exceed the total amount paid as incentives for AFDC collections, unless otherwise agreed upon in the cooperative agreement between the state and county or city. Incentive payments by the state to the counties shall not occur for any period during which the state does not receive incentive payments from the federal government.

4. The family support division shall have the authority to promulgate rules pursuant to this section, section 454.400 and chapter 536 in order to establish criteria for record keeping and performance relating to the effective administration of the child support enforcement program, which shall apply to a city or county office or officer, or multiple county unit, with whom a cooperative agreement is entered. The division may cancel a cooperative agreement with a city or county office if the office fails to comply with the rules established under this subsection, or fails to comply with the terms of the cooperative agreement. The division director shall notify the city or county governing body or officer in writing, setting forth the reason for the cancellation. Notice of cancellation shall be sent by certified mail, return receipt requested, to all city or county signatories of the cooperative agreement, and shall be mailed at least sixty days prior to the effective date of cancellation. Within thirty days of receipt of the notice, the city or county governing body or officer may submit to the director of the family support division objections to the findings of the director, or a proposed plan to bring the city, county or officer into compliance with the cooperative agreement or rules established under this subsection. The director shall respond to the objections or proposed plan prior to the effective date of cancellation.

5. At any time after the director determines not to enter into a cooperative agreement under subsection 2 of this section or cancels a cooperative agreement under subsection 4 of this section, the city or county governing body or officer may request that a new cooperative agreement be negotiated. At the time of the request, the city or county governing body or officer shall submit a proposed plan for compliance with a cooperative agreement or with rules established under this section. After the request and submission of the proposed plan, the director may enter into a cooperative agreement with the city or county governing body or officer. The cooperative agreement shall contain the provisions set out in subsection 3 of this section.

6. The limitations set out in chapter 56 regarding the salaries and the number of assistant prosecuting attorneys and the stenographic or administrative personnel shall not apply, and the county or city governing body shall appropriate sufficient funds to compensate such additional staff or multiple county unit for implementing the provisions of the child support enforcement program.

7. With the approval of the city or county governing body and the director of the family support division, and for the purpose of investigating the child support cases, the prosecuting attorney, circuit attorney or multiple county unit may employ sufficient investigators to properly administer the provisions of the child support enforcement program.

(L. 1982 S.B. 468 § 2, A.L. 1984 H.B. 1275, A.L. 1986 H.B. 1479, A.L. 1990 S.B. 834, A.L. 1993 S.B. 52, A.L. 2014 H.B. 1299 Revision)



Section 454.408 Duties of the family support division.

Effective 28 Aug 2014

Title XXX DOMESTIC RELATIONS

454.408. Duties of the family support division. — The family support division:

(1) Shall determine whether a person who has applied for or is receiving assistance from a program funded pursuant to Part A or Part E of Title IV of the Social Security Act, Title XIX of the Social Security Act or the Food Stamp Act is cooperating in good faith with the division in establishing the paternity of, or in establishing, modifying or enforcing a support order for any child of such person by providing the division with the name of the noncustodial parent or any other information the division may require. The division may, by regulation, excuse compliance with the provisions of this subsection on a case-by-case basis for good cause or other exceptions as the division may deem to be in the best interest of the child;

(2) Shall require as a condition of cooperation that such person supply additional information deemed necessary by the division and appear at any interviews, hearings or legal proceedings;

(3) Shall require as a condition of cooperation that such person and such person's child submit to genetic testing pursuant to a judicial or administrative order;

(4) May request that such person sign a voluntary acknowledgment of paternity, after notice of the rights and consequences of such an acknowledgment, but may not require such person to sign an acknowledgment or otherwise relinquish the right to a genetic test as a condition of cooperation and eligibility for assistance from a state program funded pursuant to Part A or Part E of Title IV of the Social Security Act, Title XIX of the Social Security Act or the Food Stamp Act; and

(5) Shall promptly notify such person, the family support division, or the MO HealthNet division of every determination made pursuant to this section, including a determination that such person is not cooperative and the basis for such determination.

(L. 1997 S.B. 361, A.L. 1998 S.B. 910, A.L. 2014 H.B. 1299 Revision)



Section 454.410 Assignment of support rights, obligation to state, when.

Effective 01 Jul 1997, see footnote

Title XXX DOMESTIC RELATIONS

454.410. Assignment of support rights, obligation to state, when. — Support rights assigned to the state shall constitute an obligation owed to the state by the person responsible for providing such support and the obligation shall be collectible pursuant to all legal processes.

(L. 1982 S.B. 468 § 3, A.L. 1986 H.B. 1479, A.L. 1997 S.B. 361)

Effective 7-01-97

CROSS REFERENCE:

Lottery winnings subject to delinquent child support payments, 313.321



Section 454.412 State case registry established, records kept.

Effective 01 Jul 1997, see footnote

Title XXX DOMESTIC RELATIONS

454.412. State case registry established, records kept. — 1. The division shall establish a "State Case Registry" which shall contain records of:

(1) Each case in which services are provided by the division pursuant to this chapter; and

(2) Each support order established or modified in the state on or after October 1, 1998.

2. The records in the state case registry shall use standardized data elements for both parents, including, but not limited to, the names, Social Security numbers, other uniform identification numbers, dates of birth, case identification numbers and any other information as required by federal statutes and regulations.

3. The clerk of the circuit court shall be responsible for providing the division with data elements for each support order established or modified by the circuit court on or after October 1, 1998. The data shall be provided in a format established by the division and may be furnished electronically.

4. Information in the state case registry shall be furnished to the Federal Case Registry of Child Support Orders established as provided for by 42 U.S.C. section 654A, and other federal and state agencies pursuant to federal statutes and regulations.

(L. 1997 S.B. 361)

Effective 7-01-97



Section 454.413 Filing with the state case registry, when.

Effective 28 Aug 1998

Title XXX DOMESTIC RELATIONS

454.413. Filing with the state case registry, when. — 1. Each party to a paternity or child support proceeding establishing, modifying or enforcing a support order pursuant to chapter 210, chapter 211, chapter 452, or this chapter, shall file with the state case registry upon entry of an order, information on the location and identity of such party including the party's Social Security number, residential address, mailing address, telephone number, driver's license number and the name, address and telephone number of the party's employer. If such information changes, such party shall provide the new information to the state case registry within thirty days of any such change.

2. In any subsequent child support enforcement action between the parties, the court or division shall deem that the due process requirements for notice and service of process are met with respect to such party upon a sufficient showing that diligent effort has been made to ascertain the location of a party including written notice by certified mail to the last known address of the party and attempted service by publication, and written notice has been delivered to the most recent residential or employer address of such party filed with the state case registry.

(L. 1997 S.B. 361, A.L. 1998 S.B. 910)



Section 454.415 Definitions — assignment of support rights to division, procedure — clerk of court or family support payment center made trustee, when, duties — termination of assignment, effect of.

Effective 28 Aug 2014

Title XXX DOMESTIC RELATIONS

454.415. Definitions — assignment of support rights to division, procedure — clerk of court or family support payment center made trustee, when, duties — termination of assignment, effect of. — 1. For the purposes of this section, the term "IV-A agency" shall mean:

(1) An agency that has been designated by a state to administer programs pursuant to Title IV-A of the Social Security Act;

(2) An agency that has been designated by a state to administer programs pursuant to Title IV-D of the Social Security Act; or

(3) Any other entity entitled to receive and disburse child support payments in that state.

2. When a court has ordered support payments to a person who has made an assignment of support rights to the family support division or the IV-A agency of another state on behalf of this or such other state, the family support division shall notify the court.

(1) Until October 1, 1999, upon such notice, the court shall order all support payments to be made to the clerk of the court as trustee for the division of family services or the other state's IV-A agency, whichever is appropriate, as assignee of the support rights. The clerk shall forward all support payments to the department of social services, which payments have been identified by the department for deposit in the appropriate fund within the state treasury when assignments have been made to the division of family services. The clerk shall forward support payments to the other state's IV-D agency when assignments have been made to that state's IV-A agency. Notification to the court by the division of child support enforcement of the assignment of support rights shall, in and of itself, authorize the court to make the clerk trustee, notwithstanding any provision of any existing court order, statute, or other law to the contrary, and the court need not hold a hearing on the matter. The amount of the obligation owed to this state or the other state's IV-A agency shall be the amount specified in a court order which covers the assigned rights. The clerk shall keep an accurate record of such orders and such payments and shall note such assignment in the case file in such a manner as to make the fact of the assignment easily discernible.

(2) Effective October 1, 1999, support payments are to be made to the payment center pursuant to section 454.530 as trustee for the family support division or other state's IV-A agency, whichever is appropriate, as assignee of the support rights. The payment center shall forward all support payments to the state, which payments have been identified by the family support division for deposit in the appropriate fund within the state treasury when assignments have been made to the family support division. The payment center shall forward support payments to the other state's IV-D agency when assignments have been made to that state's IV-A agency. Notification to the court by the family support division of the assignment of support rights shall, in and of itself, make the payment center trustee, notwithstanding any provision of any existing court order or state law to the contrary, and the court shall not be required to hold a hearing on the matter. The amount of the obligation owed to this state or the other state's IV-A agency shall be the amount specified in a court order which covers the assigned rights. The payment center shall keep an accurate record of such orders and payments.

3. (1) Upon termination of the assignment for any case in which payments are not to be made to the payment center pursuant to section 454.530, the clerk of the court shall continue as trustee for the family support division or the other state's IV-A agency for any accrued unpaid support at the time of the termination and as trustee for the obligee for any support becoming due after the termination. If there has been an assignment to the family support division and there is no current assignment to another state's IV-A agency, the clerk of the court shall forward to the obligee all payments for support accruing subsequent to the termination and shall forward to the department of social services all payments for support which had accrued and were unpaid at the time of the termination. If there has been an assignment to another state's IV-A agency and there is no current assignment to the family support division, the clerk of the court shall continue to forward to that state's IV-D agency all payments for support accruing subsequent to the termination of the assignment as well as all payments for support which had accrued and were unpaid at the time of the termination. When there has been an assignment to the family support division, the clerk of the court shall apply payments first to support which has accrued subsequent to the termination, to the extent thereof, and then to support which accrued prior to termination, except such payments collected by the family support division through debt setoff or legal process shall be forwarded to the department of social services, unless the department of social services directs otherwise. After termination of the assignment, the trusteeship may be dissolved upon motion of a party after notice and hearing on behalf of all parties to the proceeding or pursuant to subsections 3 to 7 of section 454.430. Prior to termination of the assignment, no motion may be filed, nor maintained, for the purpose of terminating or abating any trusteeship in favor of the family support division or another state's IV-A agency.

(2) Effective October 1, 1999, upon termination of the assignment for any case in which payments are to be made to the payment center pursuant to section 454.530, the payment center shall continue as trustee for the family support division or the other state's IV-A agency for any accrued unpaid support at the time of the termination and as trustee for the obligee for any support coming due after the termination. If there has been an assignment to the family support division and there is no current assignment to another state's IV-A agency, the payment center shall forward to the obligee all payments for support which accrue after the termination and shall forward to the family support division all payments for support which had accrued and were unpaid at the time of termination. If there has been an assignment to another state's IV-A agency and there is no current assignment to the family support division, the payment center shall continue to forward to that state's IV-D agency all payments for support which accrue after the termination of the assignment as well as all payments for support which had accrued and were unpaid at the time of termination. If there has been an assignment to the family support division, the payment center shall apply payments first to support which accrues after the termination, to the extent thereof, and then to support which accrued prior to termination; except that such payments collected by the family support division through debt setoff or legal process shall be forwarded to the family support division, unless the division directs otherwise. After termination of the assignment, the trusteeship may be dissolved upon motion of a party after notice and hearing on behalf of all parties to the proceeding or pursuant to subsections 3 to 7 of section 454.430. Prior to termination of the assignment, no motion shall be filed or maintained for the purpose of terminating or abating any trusteeship in favor of the family support division or another state's IV-A agency.

4. For purposes of this section, "assignment" includes an assignment to the state by a person who has applied or is receiving assistance under a program funded pursuant to Part A of Title IV or Title XIX of the Social Security Act.

(L. 1982 S.B. 468 § 4, A.L. 1984 H.B. 1275, A.L. 1986 H.B. 1479, A.L. 1993 S.B. 253, A.L. 1997 S.B. 361, A.L. 1999 S.B. 291, A.L. 2014 H.B. 1299 Revision)



Section 454.420 Legal actions to establish or enforce support obligations, brought, by whom, procedure — assignment to division terminates, when, effect — money collected, where deposited.

Effective 28 Aug 2014

Title XXX DOMESTIC RELATIONS

454.420. Legal actions to establish or enforce support obligations, brought, by whom, procedure — assignment to division terminates, when, effect — money collected, where deposited. — Any legal action necessary to establish or enforce support obligations owed to the state shall be brought by prosecuting attorneys, or other attorneys under cooperative agreement with the family support division, upon being furnished notice by the division of such obligation. If the amount of the support obligation owed to the state has not been determined because no court order exists, the family support division may refer the case to the appropriate prosecuting attorney, or other attorney under cooperative agreement with the division, for establishment and enforcement of a support order or order for reimbursement. When a recipient is no longer eligible for aid to families with dependent children benefits, the assignment shall terminate, unless the recipient and the family support division agree otherwise, except for those unpaid support obligations still owing to the state under the assignment at the time of the discontinuance of aid. Upon referral from the family support division, such unpaid obligations shall be collected by the prosecuting attorney, or other attorney under cooperative agreement with the division, up to the amount of unreimbursed aid paid by the family support division prior to or after execution of the assignment of support rights. Moneys collected pursuant to this section shall be paid to the department of social services for deposit in the child support enforcement fund in the state treasury.

(L. 1982 S.B. 468 § 5, A.L. 1986 H.B. 1479, A.L. 2014 H.B. 1299 Revision)



Section 454.425 Support enforcement services by division, when, for whom — fees, when allowed.

Effective 28 Aug 2014

Title XXX DOMESTIC RELATIONS

454.425. Support enforcement services by division, when, for whom — fees, when allowed. — The family support division shall render child support services authorized pursuant to this chapter to persons who are not recipients of public assistance as well as to such recipients. Services may be provided to children, custodial parents, noncustodial parents and other persons entitled to receive support. An application may be required by the division for services and fees may be charged by the division pursuant to 42 U.S.C. Section 654 and federal regulations. Services provided under a state plan shall be made available to residents of other states on the same terms as residents of this state. If a family receiving services ceases to receive assistance under a state program funded under Part A of Title IV of the Social Security Act, the division shall provide appropriate notice to such family, and services shall continue under the same terms and conditions as that provided to other individuals under the state plan, except that an application for continued services shall not be required and the requirement for payment of fees shall not apply to the family.

(L. 1982 S.B. 468 § 6, A.L. 1986 H.B. 1479, A.L. 1997 S.B. 361, A.L. 2014 H.B. 1299 Revision)

(2011) Section authorizes Department of Social Services to enter child support orders on behalf of persons who are not citizens of the United States. Lajeunesse v. State of Missouri, Department of Social Services, 350 S.W.3d 842 (Mo.App.W.D.).



Section 454.430 IV-D agency, defined — clerk of court or family support payment center to serve as trustee, when, duties — termination of trustee responsibilities by division, procedure.

Effective 28 Aug 2014

Title XXX DOMESTIC RELATIONS

454.430. IV-D agency, defined — clerk of court or family support payment center to serve as trustee, when, duties — termination of trustee responsibilities by division, procedure. — 1. For the purposes of this section, the term "IV-D agency" means an agency that has been designated by a state to administer programs pursuant to Title IV-D of the Social Security Act or any other entity entitled to receive and disburse child support payments in that state.

2. When a court has ordered support payments to a person who is receiving child support services pursuant to section 454.425, or pursuant to application for IV-D agency services in another state, the family support division shall so notify the court. Until October 1, 1999, upon such notice the court shall order all support payments to be made to the clerk of the court as trustee for such person. The notification to the court by the division shall, in and of itself, authorize the court to make the clerk trustee, notwithstanding any provision of any existing court order, statute, or other law to the contrary, and the court need not hold a hearing on the matter. The clerk shall keep an accurate record of such orders and such payments, and shall report all such collections to the division in the manner specified by the division. The circuit clerk shall forward all such payments to the person receiving child support services pursuant to section 454.425, or to the IV-D agency in the state in which the person is currently receiving IV-D services, as appropriate. Effective October 1, 1999, upon notice by the division, all support payments shall be made to the payment center pursuant to section 454.530 as trustee for such person. The notification by the division shall, in and of itself, authorize the payment center pursuant to section 454.530 to be trustee, notwithstanding any provision of any existing court order or state law to the contrary, and the court shall not be required to hold a hearing on the matter. The payment center shall keep an accurate record of such orders and payments, and shall report all such collections to the division in a manner specified by the division. The payment center shall forward all such payments to the person receiving child support services pursuant to section 454.425 or to the IV-D agency in the state in which the person is currently receiving IV-D services, as appropriate.

3. The division is authorized to terminate trusteeship responsibilities for future support in IV-D cases pursuant to the procedures set forth in this section. If the division determines that the order no longer provides a continuing obligation for support or the custodial party is no longer receiving child support enforcement services, the division shall send a notice of its intent to terminate the trusteeship by regular mail to the custodial and noncustodial parties. The notice shall advise each party that unless written objection is received by the division within fifteen days of the date the notice is sent, the trusteeship for current support shall be terminated. Unless a party objects to the termination of the trusteeship in writing within the specified period, the division shall terminate the trusteeship for current support.

4. If an objection is filed by either party to the case, the trusteeship may be terminated for future support only upon the filing of a motion with the court in which the trusteeship is established and after notice to all parties and hearing on the motion.

5. If the requirements of subsection 3 of this section have been met, the trusteeship responsibilities for future support shall terminate. The trusteeship shall remain in effect only to the extent that payments are made to satisfy any accrued unpaid support that was due as of the date of the notice. The notice shall, in and of itself, terminate the trusteeship responsibilities for future support, and the court need not hold a hearing on the matter.

6. Any party whose trusteeship is terminated pursuant to this section may reopen a trusteeship pursuant to section 452.345.

7. Termination of a trusteeship pursuant to this section shall not, in and of itself, constitute a judicial determination as to the rights of a party to receive support or the obligation of a party to pay support pursuant to a support order entered in the case.

(L. 1982 S.B. 468 § 7, A.L. 1986 H.B. 1479, A.L. 1993 S.B. 253, A.L. 1999 S.B. 291, A.L. 2014 H.B. 1299 Revision)



Section 454.432 Circuit clerk, recording of credits for amounts not received, restrictions, credits on state debt for job training and education, conditions and restrictions.

Effective 28 Aug 2014

Title XXX DOMESTIC RELATIONS

454.432. Circuit clerk, recording of credits for amounts not received, restrictions, credits on state debt for job training and education, conditions and restrictions. — 1. The circuit clerk in a case that is not a IV-D case or the division in a IV-D case shall record credits on the automated child support system records established pursuant to this chapter or chapter 452 for amounts not received by the clerk or the division.

2. Credits allowed pursuant to this section shall include, but not be limited to, in-kind payments as provided in this section, amounts collected from an obligor from federal and state income tax refunds, state lottery payments, Social Security payments, unemployment and workers' compensation benefits, income withholdings authorized by law, liens, garnishment actions, abatements pursuant to section 452.340, and any other amounts required to be credited by statute or case law.

3. Credits shall be recorded on the trusteeship record for payments received by the family support division and, at the discretion of the family support division, and upon receipt of waivers requested pursuant to subsection 4 of this section, credits may be given on state debt judgments obtained pursuant to subsection 1 of section 454.465 for completion of such activities as job training and education, if mutually agreed upon by the division and the obligor. The circuit clerk shall make such credits upon receipt of paper or electronic notification of the amount of the credit from the division. The division may record the credit or adjust the records to reflect payments and disbursements shown on the trusteeship record when the trusteeship record is contained or maintained in the automated child support system established in this chapter.

4. The director of the department of social services shall apply to the United States Secretary of Health and Human Services for all waivers of requirements pursuant to federal law necessary to implement the provisions of subsection 3 of this section.

5. Credits shall be entered on the automated child support system for direct and in-kind payments received by the custodial parent when the custodial parent files an affidavit stating the particulars of the direct and in-kind payments to be credited on the court record with the circuit clerk; however, no such credits shall be entered for periods during which child support payments are assigned to the state pursuant to law. Such credits may include, but shall not be limited to, partial and complete satisfaction of judgment for support arrearages.

6. Nothing contained in this section shall prohibit satisfaction of judgment as provided for in sections 511.570 to 511.620 and by supreme court rule.

7. Application for the federal earned income tax credit shall, when applicable, be required as a condition of participating in the alternative child support credit programs of subsection 3 of this section.

(L. 1993 S.B. 253 § 2, A.L. 1994 H.B. 1547 & 961, A.L. 1998 S.B. 910, A.L. 1999 S.B. 291, A.L. 2014 H.B. 1299 Revision)



Section 454.433 Order of foreign courts, notification by division, duties of circuit clerk — clerk or family support payment center trustee, duty to keep records.

Effective 28 Aug 2014

Title XXX DOMESTIC RELATIONS

454.433. Order of foreign courts, notification by division, duties of circuit clerk — clerk or family support payment center trustee, duty to keep records. — 1. When a tribunal of another state as defined in section 454.850* has ordered support payments to a person who has made an assignment of child support rights to the family support division or who is receiving child support services pursuant to section 454.425, the family support division may notify the court of this state in the county in which the obligor, obligee or the child resides or works. Until October 1, 1999, upon such notice the circuit clerk shall accept all support payments and remit such payments to the person or entity entitled to receive the payments. Effective October 1, 1999, the division shall order the payment center to accept all support payments and remit such payments to the person or entity entitled to receive the payments.

2. Notwithstanding any provision of law to the contrary, the notification to the court by the division shall authorize the court to make the clerk trustee. The clerk shall keep an accurate record of such payments and shall report all collections to the division in the manner specified by the division. Effective October 1, 1999, the duties of the clerk as trustee pursuant to this section shall terminate and all payments shall be made to the payment center pursuant to section 454.530.

(L. 1996 H.B. 992, A.L. 1999 S.B. 291, A.L. 2014 H.B. 1299 Revision)

*Section 454.850 was repealed by H.B. 1550 and S.B. 905 & 992, 2016.



Section 454.435 Prosecuting attorneys, cooperative or multiple county agreement, duties — other attorneys may prosecute, when.

Effective 28 Aug 2014

Title XXX DOMESTIC RELATIONS

454.435. Prosecuting attorneys, cooperative or multiple county agreement, duties — other attorneys may prosecute, when. — 1. Each prosecuting attorney may enter into a cooperative agreement or may enter into a multiple county agreement to litigate or prosecute any action necessary to secure support for any person referred to such office by the family support division including, but not limited to, reciprocal actions under this chapter, actions to establish, modify and enforce support obligations, actions to enforce medical support obligations ordered in conjunction with a child support obligation, actions to obtain reimbursement for the cost of medical care provided by the state for which an obligor is liable under subsection 9 of section 208.215, and actions to establish the paternity of a child for whom support is sought. In all cases where a prosecuting attorney seeks the establishment or modification of a support obligation, the prosecuting attorney shall, in addition to periodic monetary support, seek and enforce orders from the court directing the obligated parent to maintain medical insurance on behalf of the child for whom support is sought, which insurance shall, in the opinion of the court, be sufficient to provide adequate medical coverage; or to otherwise provide for such child's necessary medical expenses.

2. In all cases where a prosecuting attorney has entered into a cooperative agreement to litigate or prosecute an action necessary to secure child support, and an information is not filed or civil action commenced within sixty days of the receipt of the referral from the division, the division may demand return of the referral and the case filed and the prosecuting attorney shall return the referral and the case file. The division may then use any other attorney which it employs or with whom it has a cooperative agreement to establish or enforce the support obligation.

3. As used in this section, the term "prosecuting attorney" means, with reference to any city not within a county, the circuit attorney.

4. Prosecuting attorneys are hereby authorized to initiate judicial or administrative modification proceedings on IV-D cases at the request of the division.

(L. 1982 S.B. 468 § 8, A.L. 1984 S.B. 675, A.L. 1986 H.B. 1479, A.L. 1987 H.B. 484 merged with S.B. 65, et al., A.L. 1988 H.B. 1272, et al., A.L. 1990 S.B. 834, A.L. 2014 H.B. 1299 Revision)



Section 454.440 Definitions — division may use parent locator service, when — financial entities to provide information, when, penalty for refusal, immunity — statement of absent parents, contents — prohibited acts, penalties — confidentiality of records, exceptions, penalties.

Effective 28 Aug 2014

Title XXX DOMESTIC RELATIONS

454.440. Definitions — division may use parent locator service, when — financial entities to provide information, when, penalty for refusal, immunity — statement of absent parents, contents — prohibited acts, penalties — confidentiality of records, exceptions, penalties. — 1. As used in this section, unless the context clearly indicates otherwise, the following terms mean:

(1) "Business" includes any corporation, partnership, association, individual, and labor or other organization including, but not limited to, a public utility or cable company;

(2) "Division", the Missouri family support division of the department of social services;

(3) "Financial entity" includes any bank, trust company, savings and loan association, credit union, insurance company, or any corporation, association, partnership, or individual receiving or accepting money or its equivalent on deposit as a business;

(4) "Government agency", any department, board, bureau or other agency of this state or any political subdivision of the state;

(5) "Information" includes, but is not necessarily limited to, the following items:

(a) Full name of the parent;

(b) Social Security number of the parent;

(c) Date of birth of the parent;

(d) Last known mailing and residential address of the parent;

(e) Amount of wages, salaries, earnings or commissions earned by or paid to the parent;

(f) Number of dependents declared by the parent on state and federal tax information and reporting forms;

(g) Name of company, policy numbers and dependent coverage for any medical insurance carried by or on behalf of the parent;

(h) Name of company, policy numbers and cash values, if any, for any life insurance policies or annuity contracts, carried by or on behalf of, or owned by, the parent;

(i) Any retirement benefits, pension plans or stock purchase plans maintained on behalf of, or owned by, the parent and the values thereof, employee contributions thereto, and the extent to which each benefit or plan is vested;

(j) Vital statistics, including records of marriage, birth or divorce;

(k) Tax and revenue records, including information on residence address, employer, income or assets;

(l) Records concerning real or personal property;

(m) Records of occupational, professional or recreational licenses or permits;

(n) Records concerning the ownership and control of corporations, partnerships or other businesses;

(o) Employment security records;

(p) Records concerning motor vehicles;

(q) Records of assets or liabilities;

(r) Corrections records;

(s) Names and addresses of employers of parents;

(t) Motor vehicle records; and

(u) Law enforcement records;

(6) "Parent", a biological or adoptive parent, including a presumed or putative father. The word parent shall also include any person who has been found to be such by:

(a) A court of competent jurisdiction in an action for dissolution of marriage, legal separation, or establishment of the parent and child relationship;

(b) The division under section 454.485;

(c) Operation of law under section 210.823; or

(d) A court or administrative tribunal of another state.

2. For the purpose of locating and determining financial resources of the parents relating to establishment of paternity or to establish, modify or enforce support orders, the division or other state IV-D agency may request and receive information from the federal Parent Locator Service, from available records in other states, territories and the District of Columbia, from the records of all government agencies, and from businesses and financial entities. A request for information from a public utility or cable television company shall be made by subpoena authorized pursuant to this chapter. The government agencies, businesses, and financial entities shall provide information, if known or chronicled in their business records, notwithstanding any other provision of law making the information confidential. In addition, the division may use all sources of information and available records and, pursuant to agreement with the secretary of the United States Department of Health and Human Services, or the secretary's designee, request and receive from the federal Parent Locator Service information pursuant to 42 U.S.C. Sections 653 and 663, to determine the whereabouts of any parent or child when such information is to be used to locate the parent or child to enforce any state or federal law with respect to the unlawful taking or restraining of a child, or of making or enforcing a child custody or visitation order.

3. Notwithstanding the provisions of subsection 2 of this section, no financial entity shall be required to provide the information requested by the division or other state IV-D agency unless the division or other state IV-D agency alleges that the parent about whom the information is sought is an officer, agent, member, employee, depositor, customer or the insured of the financial institution, or unless the division or other state IV-D agency has complied with the provisions of section 660.330.

4. Any business or financial entity which has received a request from the division or other state IV-D agency as provided by subsections 2 and 3 of this section shall provide the requested information or a statement that any or all of the requested information is not known or available to the business or financial entity, within sixty days of receipt of the request and shall be liable to the state for civil penalties up to one hundred dollars for each day after such sixty-day period in which it fails to provide the information so requested. Upon request of the division or other state IV-D agency, the attorney general shall bring an action in a circuit court of competent jurisdiction to recover the civil penalty. The court shall have the authority to determine the amount of the civil penalty to be assessed.

5. Any business or financial entity, or any officer, agent or employee of such entity, participating in good faith in providing information requested pursuant to subsections 2 and 3 of this section shall be immune from liability, civil or criminal, that might otherwise result from the release of such information to the division.

6. Upon request of the division or other state IV-D agency, any parent shall complete a statement under oath, upon such form as the division or other state IV-D agency may specify, providing information, including, but not necessarily limited to, the parent's monthly income, the parent's total income for the previous year, the number and name of the parent's dependents and the amount of support the parent provides to each, the nature and extent of the parent's assets, and such other information pertinent to the support of the dependent as the division or other state IV-D agency may request. Upon request of the division or other state IV-D agency, such statements shall be completed annually. Failure to comply with this subsection is a class A misdemeanor.

7. The disclosure of any information provided to the business or financial entity by the division or other state IV-D agency, or the disclosure of any information regarding the identity of any applicant for or recipient of public assistance, by an officer or employee of any business or financial entity, or by any person receiving such information from such employee or officer is prohibited. Any person violating this subsection is guilty of a class A misdemeanor.

8. Any person who willfully requests, obtains or seeks to obtain information pursuant to this section under false pretenses, or who willfully communicates or seeks to communicate such information to any agency or person except pursuant to this chapter, is guilty of a class A misdemeanor.

9. For the protection of applicants and recipients of services pursuant to sections 454.400 to 454.645, all officers and employees of, and persons and entities under contract to, the state of Missouri are prohibited, except as otherwise provided in this subsection, from disclosing any information obtained by them in the discharge of their official duties relative to the identity of applicants for or recipients of services or relating to proceedings or actions to establish paternity or to establish or enforce support, or relating to the contents of any records, files, papers and communications, except in the administration of the child support program or the administration of public assistance, including civil or criminal proceedings or investigations conducted in connection with the administration of the child support program or the administration of public assistance. Such officers, employees, persons or entities are specifically prohibited from disclosing any information relating to the location of one party to another party:

(1) If a protective order has been entered against the other party; or

(2) If there is reason to believe that such disclosure of information may result in physical or emotional harm to the other party.

­­

­

(L. 1982 S.B. 468 § 9, A.L. 1984 H.B. 1275, A.L. 1986 H.B. 1479, A.L. 1994 H.B. 1491 & 1134 merged with S.B. 508, A.L. 1997 S.B. 361, A.L. 1998 S.B. 910, A.L. 2007 S.B. 25, A.L. 2014 H.B. 1299 Revision)



Section 454.445 Fees for certain actions and documents, division not required to pay.

Effective 28 Aug 2014

Title XXX DOMESTIC RELATIONS

454.445. Fees for certain actions and documents, division not required to pay. — No deposit or other filing fee, court fee, library fee, or fee for making copies of documents shall be required to be paid by the family support division, or any attorney bringing action pursuant to a referral by the family support division, by any circuit clerk or other county or state officer for the filing of any action or document necessary to establish paternity, or to establish, modify or enforce a child support obligation.

(L. 1982 S.B. 468 § 10, A.L. 1986 H.B. 1479, A.L. 1993 S.B. 253, A.L. 2014 H.B. 1299 Revision)



Section 454.450 Support money owed state due, when, failure to pay within time limit, rights of family services — agreements for collection of support, invalid, when, fee allowed person making collection, when, amount — depriving division of support payments, penalty.

Effective 28 Aug 2014

Title XXX DOMESTIC RELATIONS

454.450. Support money owed state due, when, failure to pay within time limit, rights of family services — agreements for collection of support, invalid, when, fee allowed person making collection, when, amount — depriving division of support payments, penalty. — 1. Whenever a custodian of a child, or other person, receives support moneys paid to him or her, which moneys are paid in whole or in part in satisfaction of a support obligation which is owed to the family support division under subsection 2 of section 454.465, or which has been assigned to the family support division under subsection 2 of section 208.040, the moneys shall be remitted to the department of social services within ten days of receipt by such custodian or other person. If not so remitted, such custodian or other person shall be indebted to the department in an amount equal to the amount of the support money received and not remitted. By not paying over the moneys to the department, such custodian or other person is deemed, without the necessity of signing any document, to have made an irrevocable assignment to the family support division of any support delinquency owed which is not already assigned to the family support division or to any support delinquency which may accrue in the future in an amount equal to the amount of the support money retained. The department may utilize any available administrative or legal process to collect the assigned delinquency to effect recoupment and satisfaction of the debt incurred by reason of the failure of such custodian or other person to remit. The department is also authorized to make a setoff to effect satisfaction of the debt by deduction from support moneys in its possession or in the possession of any clerk of the court or other forwarding agent which would otherwise be payable to such custodian or other person for the satisfaction of any support delinquency. Nothing in this section authorizes the department to make a setoff as to current support paid during the month for which the payment is due and owing.

2. A custodian of a child, or other person, who has made an assignment of support rights to the family support division shall not make any agreement with any private attorney or other person regarding the collection of assigned support obligations without approval of the department of social services. If any private attorney or other person who in good faith and without knowledge of such assignment collects all or part of the assigned support obligations, any agreement regarding the distribution of the proceeds of the assigned support obligations by such private attorney or other person shall not bind the department; provided, however, the department shall be liable to such private attorney or other person for a fee computed in accordance with subsection 3 of this section. When a private attorney or other person has begun to collect a support obligation, and thereafter a notice of assignment of support rights to the division is filed with the court pursuant to section 454.415, notice of such assignment shall be given to that attorney or other person as provided by supreme court rule 43.01.

3. (1) Where an assignment of support rights has been made to the family support division but notice of such assignment was not filed with the court pursuant to section 454.415, a private attorney who in good faith and without knowledge of such assignment collects all or part of such assigned support obligation shall be awarded by the department a fee of twenty-five percent of the support obligation collected. Such fees shall be paid out of state funds in lieu of federal funds.

(2) Where an assignment of support rights has been made to the family support division and notice of the assignment was not filed with the court pursuant to section 454.415 until after the private attorney has begun collection proceedings, a private attorney who collects assigned support obligations shall be awarded a fee, as the court shall determine, based upon the time expended, but in no event shall the fee exceed twenty-five percent of the support obligation collected.

(3) Where no assignment of support rights has been made to the family support division until after the private attorney has collected any part of the support obligation, no recoupment shall be had by the department of the portion collected, and the fee awarded to the private attorney or other person shall be the fee negotiated between the client and the private attorney or other person.

4. A person commits the crime of stealing, as defined by section 570.030, if such person takes, obtains, uses, transfers, conceals, or retains possession of child support payments which have been assigned to the family support division with the purpose to deprive the division thereof, either without the consent of the division or by means of deceit or coercion.

(L. 1982 S.B. 468 § 11, A.L. 1986 H.B. 1479, A.L. 1988 H.B. 1272, et al., A.L. 2014 H.B. 1299 Revision)



Section 454.455 Assignments by caretaker relatives, terminate, when, exceptions — caretaker relative defined.

Effective 28 Aug 2014

Title XXX DOMESTIC RELATIONS

454.455. Assignments by caretaker relatives, terminate, when, exceptions — caretaker relative defined. — 1. In any case wherein an order for child support has been entered and the legal custodian and obligee pursuant to the order relinquishes physical custody of the child to a caretaker relative without obtaining a modification of legal custody, and the caretaker relative makes an assignment of support rights to the family support division in order to receive aid to families with dependent children benefits, the relinquishment and the assignment, by operation of law, shall transfer the child support obligation pursuant to the order to the division in behalf of the state. The assignment shall terminate when the caretaker relative no longer has physical custody of the child, except for those unpaid support obligations still owing to the state pursuant to the assignment at that time.

2. As used in subsection 1 of this section, the term "caretaker relative" includes only those persons listed in subdivision (2) of subsection 1 of section 208.040.

3. If an order for child support has been entered, no assignment of support has been made, and the legal custodian and obligee under the order relinquishes physical custody of the child to a caretaker relative without obtaining a modification of legal custody, or the child is placed by the court in the legal custody of a state agency, the division may, thirty days after the transfer of custody and upon notice to the obligor and obligee, direct the obligor or other payer to change the payee to the caretaker relative or appropriate state agency. An order changing the payee to a caretaker relative shall terminate when the caretaker relative no longer has physical custody of the child, or the state agency is relieved of legal custody, except for the unpaid support obligations still owed to the caretaker relative or the state.

4. If there has been an assignment of support to an agency or division of the state or a requirement to pay through a state disbursement unit, the division may, upon notice to the obligor and obligee, direct the obligor or other payer to change the payee to the appropriate state agency.

(L. 1982 S.B. 468 § 12, A.L. 1986 H.B. 1479, A.L. 1997 S.B. 361, A.L. 1998 S.B. 910, A.L. 2007 S.B. 25, A.L. 2014 H.B. 1299 Revision)



Section 454.460 Definitions.

Effective 28 Aug 2014

Title XXX DOMESTIC RELATIONS

454.460. Definitions. — As used in sections 454.400 to 454.560, unless the context clearly indicates otherwise, the following terms mean:

(1) "Court", any circuit court of this state and any court or agency of any other state having jurisdiction to determine the liability of persons for the support of another person;

(2) "Court order", any judgment, decree, or order of any court which orders payment of a set or determinable amount of support money;

(3) "Department", the department of social services of the state of Missouri;

(4) "Dependent child", any person under the age of twenty-one who is not otherwise emancipated, self-supporting, married, or a member of the Armed Forces of the United States;

(5) "Director", the director of the family support division, or the director's designee;

(6) "Division", the family support division of the department of social services of the state of Missouri;

(7) "IV-D agency", an agency designated by a state to administer programs under Title IV-D of the Social Security Act;

(8) "IV-D case", a case in which services are being provided pursuant to section 454.400;

(9) "Obligee", any person, state, or political subdivision to whom or to which a duty of support is owed as determined by a court or administrative agency of competent jurisdiction;

(10) "Obligor", any person who owes a duty of support as determined by a court or administrative agency of competent jurisdiction;

(11) "Parent", a biological or adoptive parent, including a presumed or putative father. The word parent shall also include any person who has been found to be such by:

(a) A court of competent jurisdiction in an action for dissolution of marriage, legal separation, or establishment of the parent and child relationship;

(b) The division under section 454.485;

(c) Operation of law under section 210.823; or

(d) A court or administrative tribunal of another state;

(12) "Public assistance", any cash or benefit pursuant to Part IV-A, Part IV-B, Part IV-E, or Title XIX of the federal Social Security Act paid by the department to or for the benefit of any dependent child or any public assistance assigned to the state;

(13) "State", any state or political subdivision, territory or possession of the United States, District of Columbia, and the Commonwealth of Puerto Rico;

(14) "Support order", a judgment, decree or order, whether temporary, final or subject to modification, issued by a court or administrative agency of competent jurisdiction for the support and maintenance of a child, including a child who has attained the age of majority pursuant to the law of the issuing state, or of the parent with whom the child is living and providing monetary support, health care, child care, arrearages or reimbursement for such child, and which may include related costs and fees, interest and penalties, income withholding, attorneys' fees and other relief.

(L. 1982 S.B. 468 § 13, A.L. 1986 H.B. 1479, A.L. 1988 H.B. 1272, et al., A.L. 1997 S.B. 361, A.L. 1998 S.B. 910, A.L. 1999 S.B. 291, A.L. 2007 S.B. 25, A.L. 2014 H.B. 1299 Revision)

(1990) Federal regulations for calculating amount of child support arrearages owed to a state as reimbursement of AFDC assistance paid to custodial parent preempted Missouri statute authorizing director of Missouri division of child support enforcement to “set or reset” amount of arrearage in an amount not to exceed amount of public assistance paid. Jackson v. Rapps, 746 F.Supp. 934 (W.D.Mo.).



Section 454.465 State debt, defined, calculation — rights of division regarding state debts — service of process, procedure.

Effective 28 Aug 2014

Title XXX DOMESTIC RELATIONS

454.465. State debt, defined, calculation — rights of division regarding state debts — service of process, procedure. — 1. For purposes of sections 454.460 to 454.505, a payment of public assistance by the family support division to or for the benefit of any dependent child, including any payment made for the benefit of the caretaker of the child, creates an obligation, to be called "state debt", which is due and owing to the department by the parent, or parents, absent from the home where the dependent child resided at the time the public assistance was paid. The amount of the state debt shall be determined as follows:

(1) Where there exists a court order directed to a parent which covers that parent's support obligation to a dependent during a period in which the family support division provided public assistance to or for the benefit of that dependent, the state debt of that parent shall be an amount equal to the obligation ordered by the court, including arrearages and unpaid medical expenses, up to the full amount of public assistance paid; or

(2) Where no court order covers a parent's support obligation to a dependent during a period in which the family support division provided public assistance to or for the benefit of that dependent, the state debt may be set or reset by the director in an amount not to exceed the amount of public assistance so provided by the family support division.

2. No agreement between any obligee and any obligor regarding any duty of support, or responsibility therefor, or purporting to settle past, present, or future support obligations either as settlement or prepayment shall act to reduce or terminate any rights of the division to recover from that obligor for public assistance provided.

3. The division shall have the right to make a motion to a court or administrative tribunal for modification of any court order creating a support obligation which has been assigned to the family support division to the same extent as a party to that action.

4. The department, or any division thereof, as designated by the department director is hereby authorized to promulgate such rules pursuant to section 454.400 and chapter 536 as may be necessary to carry out the provisions of this chapter and the requirements of the federal Social Security Act, including, but not necessarily limited to, the opportunity for a hearing to contest an order of the division establishing or modifying support rules for narrowing issues and simplifying the methods of proof at hearings, and establishing procedures for notice and the manner of service to be employed in all proceedings and remedies instituted pursuant to sections 454.460 to 454.505.

5. Service pursuant to sections 454.460 to 454.505 may be made on the parent or other party in the manner prescribed for service of process in a civil action, by an authorized process server appointed by the director, or by certified mail, return receipt requested. The director may appoint any uninterested party, including, but not necessarily limited to, employees of the division, to serve such process. For the purposes of this subsection, a parent who refuses receipt of service by certified mail is deemed to have been served.

6. Creation of or exemption from a state debt pursuant to this section shall not limit any rights which the department has or may obtain pursuant to common or statutory law, including, but not limited to, those obtained pursuant to an assignment of support rights obtained pursuant to section 208.040.

(L. 1982 S.B. 468 § 14, A.L. 1984 H.B. 1275, A.L. 1986 H.B. 1479, A.L. 1993 S.B. 52, A.L. 1997 S.B. 361, A.L. 2014 H.B. 1299 Revision)



Section 454.470 Director to issue notice and finding of financial responsibility, when, procedure, contents — computation of periodic future support — hearing, when, failure of parent to request, result.

Effective 28 Aug 2007

Title XXX DOMESTIC RELATIONS

454.470. Director to issue notice and finding of financial responsibility, when, procedure, contents — computation of periodic future support — hearing, when, failure of parent to request, result. — 1. The director may issue a notice and finding of financial responsibility to a parent who owes a state debt or who is responsible for the support of a child on whose behalf the custodian of that child is receiving support enforcement services from the division pursuant to section 454.425 if a court order has not been previously entered against that parent, a court order has been previously entered but has been terminated by operation of law or if a support order from another state has been entered but is not entitled to recognition under sections 454.850 to 454.997*. Service of the notice and finding shall be made on the parent or other party in the manner prescribed for service of process in a civil action by an authorized process server appointed by the director, or by certified mail, return receipt requested. The director may appoint any uninterested party, including but not limited to employees of the division, to serve such process. For purposes of this subsection, a parent who refuses receipt of service by certified mail is deemed to have been served. Service upon an obligee who is receiving support enforcement services under section 454.425 may be made by regular mail. When appropriate to the circumstances of the individual action, the notice shall state:

(1) The name of the person or agency with custody of the dependent child and the name of the dependent child for whom support is to be paid;

(2) The monthly future support for which the parent shall be responsible;

(3) The state debt, if any, accrued and accruing, and the monthly payment to be made on the state debt which has accrued;

(4) A statement of the costs of collection, including attorney's fees, which may be assessed against the parent;

(5) That the parent shall be responsible for providing medical insurance for the dependent child;

(6) That if a parent desires to discuss the amount of support that should be paid, the parent or person having custody of the child may, within twenty days after being served, contact the division office which sent the notice and request a negotiation conference. The other parent or person having custody of the child shall be notified of the negotiated conference and may participate in the conference. If no agreement is reached on the monthly amount to be paid, the director may issue a new notice and finding of financial responsibility, which may be sent to the parent required to pay support by regular mail addressed to the parent's last known address or, if applicable, the parent's attorney's last known address. A copy of the new notice and finding shall be sent by regular mail to the other parent or person having custody of the child;

(7) That if a parent or person having custody of the child objects to all or any part of the notice and finding of financial responsibility and no negotiation conference is requested, within twenty days of the date of service the parent or person having custody of the child shall send to the division office which issued the notice a written response which sets forth any objections and requests a hearing; and, that if the director issues a new notice and finding of financial responsibility, the parent or person having custody of the child shall have twenty days from the date of issuance of the new notice to send a hearing request;

(8) That if such a timely response is received by the appropriate division office, and if such response raises factual questions requiring the submission of evidence, the parent or person having custody of the child shall have the right to a hearing before an impartial hearing officer who is an attorney licensed to practice law in Missouri and, that if no timely written response is received, the director may enter an order in accordance with the notice and finding of financial responsibility;

(9) That the parent has the right to be represented at the hearing by an attorney of the parent's own choosing;

(10) That the parent or person having custody of the child has the right to obtain evidence and examine witnesses as provided for in chapter 536, together with an explanation of the procedure the parent or person having custody of the child shall follow in order to exercise such rights;

(11) That as soon as the order is entered, the property of the parent required to pay support shall be subject to collection actions, including, but not limited to, wage withholding, garnishment, liens, and execution thereon;

(12) A reference to sections 454.460 to 454.510;

(13) That the parent is responsible for notifying the division of any change of address or employment;

(14) That if the parent has any questions, the parent should telephone or visit the appropriate division office or consult an attorney; and

(15) Such other information as the director finds appropriate.

2. The statement of periodic future support required by subdivision (2) of subsection 1 of this section is to be computed under the guidelines established in subsection 8 of section 452.340.

3. Any time limits for notices or requests may be extended by the director, and such extension shall have no effect on the jurisdiction of the court, administrative body, or other entity having jurisdiction over the proceedings.

4. If a timely written response setting forth objections and requesting a hearing is received by the appropriate division office, and if such response raises a factual question requiring the submission of evidence, a hearing shall be held in the manner provided by section 454.475. If no timely written response and request for hearing is received by the appropriate division office, the director may enter an order in accordance with the notice, and shall specify:

(1) The amount of periodic support to be paid, with directions on the manner of payment;

(2) The amount of state debt, if any, accrued in favor of the department;

(3) The monthly payment to be made on state debt, if any;

(4) The amount of costs of collection, including attorney's fees, assessed against the parent;

(5) The name of the person or agency with custody of the dependent child and the name and birth date of the dependent child for whom support is to be paid;

(6) That the property of the parent is subject to collection actions, including, but not limited to, wage withholding, garnishment, liens, and execution thereon; and

(7) If appropriate, that the parent shall provide medical insurance for the dependent child, or shall pay the reasonable and necessary medical expenses of the dependent child.

5. The parent or person having custody of the child shall be sent a copy of the order by regular mail addressed to the parent's last known address or, if applicable, the parent's attorney's last known address. The order is final, and action by the director to enforce and collect upon the order, including arrearages, may be taken from the date of issuance of the order.

6. Copies of the orders issued pursuant to this section shall be mailed within fourteen days of the issuance of the order.

7. Any parent or person having custody of the child who is aggrieved as a result of any allegation or issue of fact contained in the notice and finding of financial responsibility shall be afforded an opportunity for a hearing, upon the request in writing filed with the director not more than twenty days after service of the notice and finding is made upon such parent or person having custody of the child, and if in requesting such hearing, the aggrieved parent or person having custody of the child raises a factual issue requiring the submission of evidence.

8. At any time after the issuance of an order under this section, the director may issue an order vacating that order if it is found that the order was issued without subject matter or personal jurisdiction or if the order was issued without affording the obligor due process of law.

(L. 1982 S.B. 468 § 15. A.L. 1984 H.B. 1275, A.L. 1986 H.B. 1479, A.L. 1997 S.B. 361, A.L. 2007 S.B. 25)

*Sections 454.850 to 454.999 were repealed by H.B. 1550 and S.B. 905 & 992, 2016

(1991) Where statute authorizes director to set or reset amount of child support arrearage in amount not to exceed amount of public assistance paid and policy of director to set amount of arrearage at total amount of public assistance paid conflicted with federal regulations that arrearages owed to state be calculated in accordance with set formula. Federal regulations preempted Missouri statute and policy. Jackson v. Rapps, 947 F.2d 332 (8th Cir.).

(1991) Where former directors and current director of Missouri Division of Child Support Enforcement decided not to use federally mandated formula in setting amount of child support arrearage owed to state by noncustodial parents, directors were not entitled to absolute immunity from civil rights claims but since decisions were not adjudicatory in nature but were purely administrative, there was no recourse available to challenge directors' underlying policies. Jackson v. Rapps, 947 F.2d 332 (8th Cir.).



Section 454.472 No suit maintained if child support is current.

Effective 28 Aug 2014

Title XXX DOMESTIC RELATIONS

454.472. No suit maintained if child support is current. — No garnishment, withholding, or other financial legal proceeding under chapter 454 to enforce a support order as defined in section 454.460 shall be levied or maintained by the family support division against a party who alleges that no current or unpaid child support is due if, after review of the allegations and evidence, the division determines that no current or unpaid child support is due. The enforcement action may continue pending a review by the division, and the division may only levy an enforcement action if current or unpaid support should later become due and owing. The division shall advise a party to a support obligation being enforced by the division of the amount currently due under the support order and how that amount was calculated upon request.

(L. 1998 S.B. 910 § 2, A.L. 2014 H.B. 1299 Revision)



Section 454.475 Administrative hearing, procedure, effect on orders of social services — support, how determined — failure of parent to appear, result — judicial review — errors and vacation of orders.

Effective 28 Aug 2013

Title XXX DOMESTIC RELATIONS

454.475. Administrative hearing, procedure, effect on orders of social services — support, how determined — failure of parent to appear, result — judicial review — errors and vacation of orders. — 1. Hearings provided for in this section shall be conducted pursuant to chapter 536 by administrative hearing officers designated by the Missouri department of social services. The hearing officer shall provide the parents, the person having custody of the child, or other appropriate agencies or their attorneys with notice of any proceeding in which support obligations may be established or modified. The department shall not be stayed from enforcing and collecting upon the administrative order during the hearing process and during any appeal to the courts of this state, unless specifically enjoined by court order.

2. If no factual issue has been raised by the application for hearing, or the issues raised have been previously litigated or do not constitute a defense to the action, the director may enter an order without an evidentiary hearing, which order shall be a final decision entitled to judicial review as provided in sections 536.100 to 536.140.

3. After full and fair hearing, the hearing officer shall make specific findings regarding the liability and responsibility, if any, of the alleged responsible parent for the support of the dependent child, and for repayment of accrued state debt or arrearages, and the costs of collection, and shall enter an order consistent therewith. In making the determination of the amount the parent shall contribute toward the future support of a dependent child, the hearing officer shall consider the factors set forth in section 452.340.

4. If the person who requests the hearing fails to appear at the time and place set for the hearing, upon a showing of proper notice to that person, the hearing officer shall enter findings and order in accordance with the provisions of the notice or motion unless the hearing officer determines that no good cause therefor exists.

5. In contested cases, the findings and order of the hearing officer shall be the decision of the director. Any parent or person having custody of the child adversely affected by such decision may obtain judicial review pursuant to sections 536.100 to 536.140 by filing a petition for review in the circuit court of proper venue within thirty days of mailing of the decision. Copies of the decision or order of the hearing officer shall be mailed to any parent, person having custody of the child and the division within fourteen days of issuance.

6. If a hearing has been requested, and upon request of a parent, a person having custody of the child, the division or a IV-D agency, the director shall enter a temporary order requiring the provision of child support pending the final decision or order pursuant to this section if there is clear and convincing evidence establishing a presumption of paternity pursuant to section 210.822. In determining the amount of child support, the director shall consider the factors set forth in section 452.340. The temporary order, effective upon filing pursuant to section 454.490, is not subject to a hearing pursuant to this section. The temporary order may be stayed by a court of competent jurisdiction only after a hearing and a finding by the court that the order fails to comply with rule 88.01.

7. (1) Any administrative decision or order issued under this section containing clerical mistakes arising from oversight or omission, except proposed administrative modifications of judicial orders, may be corrected by an agency administrative hearing officer at any time upon their own initiative or written motion filed by the division or any party to the action provided the written motion is mailed to all parties. Any objection or response to the written motion shall be made in writing and filed with the hearing officer within fifteen days from the mailing date of the motion. Proposed administrative modifications of judicial orders may be corrected by an agency administrative hearing officer prior to the filing of the proposed administrative modification of a judicial order with the court that entered the underlying judicial order as required in section 454.496, or upon express order of the court that entered the underlying judicial order. No correction shall be made during the court's review of the administrative decision, order, or proposed order as authorized under sections 536.100 to 536.140, except in response to an express order from the reviewing court.

(2) Any administrative decision or order or proposed administrative modification of judicial order issued under this section containing errors arising from mistake, surprise, fraud, misrepresentation, excusable neglect or inadvertence, may be corrected prior to being filed with the court by an agency administrative hearing officer upon their own initiative or by written motion filed by the division or any party to the action provided the written motion is mailed to all parties and filed within sixty days of the administrative decision, order, or proposed decision and order. Any objection or response to the written motion shall be made in writing and filed with the hearing officer within fifteen days from the mailing date of the motion. No decision, order, or proposed administrative modification of judicial order may be corrected after ninety days from the mailing of the administrative decision, order, or proposed order or during the court's review of the administrative decision, order, or proposed order as authorized under sections 536.100 to 536.140, except in response to an express order from the reviewing court.

(3) Any administrative decision or order or proposed administrative modification of judicial order issued under this section may be vacated by an agency administrative hearing officer upon their own initiative or by written motion filed by the division or any party to the action provided the written motion is mailed to all parties, if the administrative hearing officer determines that the decision or order was issued without subject matter jurisdiction, without personal jurisdiction, or without affording the parties due process. Any objection or response to the written motion shall be made in writing and filed with the hearing officer within fifteen days from the mailing date of the motion. A proposed administrative modification of a judicial order may only be vacated prior to being filed with the court. No decision, order, or proposed administrative modification of a judicial order may be vacated during the court's review of the administrative decision, order, or proposed order as authorized under sections 536.100 to 536.140, except in response to an express order from the reviewing court.

(L. 1982 S.B. 468 § 18, A.L. 1984 H.B. 1275, A.L. 1997 S.B. 361, A.L. 2010 H.B. 1692, et al., A.L. 2013 H.B. 374 & 434 merged with S.B. 69 merged with S.B. 100)

(1991) Where statute authorizes director to set or reset amount of child support arrearage in amount not to exceed amount of public assistance paid and policy of director to set amount of arrearage at total amount of public assistance paid conflicted with federal regulations that arrearages owed to state be calculated in accordance with set formula. Federal regulations preempted Missouri statute and policy. Jackson v. Rapps, 947 F.2d 332 (8th Cir.).



Section 454.476 Administrative orders may be issued, when — duties of director — hearing.

Effective 01 Jul 1997, see footnote

Title XXX DOMESTIC RELATIONS

454.476. Administrative orders may be issued, when — duties of director — hearing. — 1. If a court order has previously been entered, the director may enter an administrative order in accordance with the court order, upon receiving from the obligee, a child support enforcement agency of another state, or the court:

(1) A certified copy of the court order together with all modifications thereto;

(2) A sworn statement by the obligee or a certified statement from the court attesting to or certifying the amount of arrearages under the court order;

(3) A statement of the name, last known address and, if known, the Social Security number of the obligor; and

(4) The name and address of the obligor's employer or other payor, if known.

2. The obligor shall be sent a copy of the administrative order by certified mail, return receipt requested, addressed to the obligor's last known address or, if applicable, the obligor's attorney's last known address. The obligee shall be sent a copy of the administrative order by regular mail. Copies of the order shall be mailed within fourteen days of issuance.

3. Upon entry of the order, the director shall issue an order directing an employer or other payor to withhold and pay over money due or to become due to the obligated parent as set out in section 454.505.

4. The obligor or obligee, within fourteen days after receiving notice of the director's order, may request an administrative hearing as provided in section 454.475 to contest the order or withholding thereunder. At such hearing, the certified copy of the court order and the sworn or certified statement of arrearages shall constitute prima facie evidence that the director's order is valid and enforceable. Once the prima facie case is established, the obligor may assert only mistake of fact as a defense. Mistake of fact shall mean an error in the amount of arrearages or an error as to the identity of the obligor. The obligor shall have the burden of proof as to these issues. The obligor may not obtain relief from the withholding by paying the overdue support.

5. If the obligor requests a hearing, the withholding will be implemented unless the obligor posts a bond or other security satisfactory to the director to insure payment of support.

6. Every order which contains a provision for the support of a child, whether entered by a court or an administrative body of this or any other state, and whether entered prior to or subsequent to enactment of this section, shall be enforceable by an order to withhold as provided for by section 454.505 immediately upon compliance with subsection 1 of this section.

(L. 1986 H.B. 1479, A.L. 1997 S.B. 361)

Effective 7-01-97



Section 454.478 Summary of expenses required, when.

Effective 28 Aug 2014

Title XXX DOMESTIC RELATIONS

454.478. Summary of expenses required, when. — In cases where an administrative order is entered pursuant to the provisions of section 454.470 or section 454.476, the director of the family support division may, upon petition of the party obligated to pay support and upon good cause shown, order the recipient to furnish the party obligated to pay support with a regular summary of expenses paid by such parent on behalf of the child. The director shall prescribe the form and substance of the summary.

(L. 1998 S.B. 910, A.L. 2014 H.B. 1299 Revision)



Section 454.485 Paternity order, establishing — entered when — genetic testing required when — docketing of order, result — copies to be sent to bureau of vital records of department of health and senior services — defense of nonpaternity — decision, how rendered.

Effective 01 Jul 1997, see footnote

Title XXX DOMESTIC RELATIONS

454.485. Paternity order, establishing — entered when — genetic testing required when — docketing of order, result — copies to be sent to bureau of vital records of department of health and senior services — defense of nonpaternity — decision, how rendered. — 1. The director may enter an order establishing paternity of a child in the course of a support proceeding pursuant to sections 454.460 to 454.510 when the man is presumed to be the child's father pursuant to section 210.822 or when both parents sign sworn statements that the paternity of the dependent child for whom support is sought has not been legally established and that the male parent is the father of the child. For purposes of paternity establishment pursuant to this section, a sworn statement shall include a statement verified by a person authorized to take oaths pursuant to section 207.020 or section 454.465.

2. The director may enter an order requiring genetic testing in the course of an action to establish paternity pursuant to sections 454.460 to 454.510 or upon the request of a IV-D agency of another state that is seeking to establish paternity. The order may require that the child, the mother or an alleged father submit to tests performed by an expert designated by the division to be qualified as an examiner of genetic markers present on blood cells and components, or other tissue or fluid. Such an examiner shall be qualified to be an expert as defined in section 210.834, and shall be considered an expert pursuant to subdivision (5) of subsection 1 of section 210.822. In addition to any other provisions for enforcement of the order, the order may be filed pursuant to section 454.490 and refusal to comply with the order shall constitute civil contempt.

3. The docketing, pursuant to section 454.490, of an order establishing paternity pursuant to this section shall establish legal paternity for all purposes. The division shall provide an additional copy of each administrative order to be docketed and the circuit clerk shall, upon docketing, forward such copy to the bureau of vital records of the department of health and senior services. The bureau of vital records shall enter the name of the father on the birth records pursuant to sections 193.085 and 193.215 and shall record the Social Security account numbers of both parents, pursuant to section 193.075.

4. In no event shall a hearing official conducting a hearing pursuant to sections 454.460 to 454.510 be authorized to enter a finding of nonpaternity in the case of a man presumed to be the biological father of any child pursuant to Missouri law, or of the father of any child born out of wedlock who has acknowledged paternity in writing under oath or has acknowledged that he is responsible for the support, maintenance and education of such child, unless such presumption has been overruled, or such acknowledgment has been ruled void by a court of competent jurisdiction.

5. In an action contesting paternity, the director shall require genetic testing at the request of a party to such action if such request is supported by a sworn statement of such party which:

(1) Alleges paternity and sets forth facts establishing a reasonable possibility of sexual contact between the parties; or

(2) Denies paternity and sets forth facts establishing a reasonable possibility that there was no sexual contact between the parties.

6. The division shall pay the cost of any genetic test ordered pursuant to this section. If the paternity of the alleged father is established, such father may be ordered to pay the cost of such tests. If a genetic test is contested, the director shall not order additional genetic testing when requested by the person contesting the test unless such person pays in advance for such tests.

(L. 1982 S.B. 468 § 17, A.L. 1984 H.B. 1275, A.L. 1986 H.B. 1479, A.L. 1990 S.B. 834, A.L. 1993 S.B. 253, A.L. 1994 H.B. 1491 & 1134 merged with S.B. 508, A.L. 1997 S.B. 361)

Effective 7-01-97



Section 454.490 Orders entered by director, docketing of, effect.

Effective 28 Aug 2014

Title XXX DOMESTIC RELATIONS

454.490. Orders entered by director, docketing of, effect. — 1. A true copy of any order entered by the director pursuant to sections 454.460 to 454.997*, along with a true copy of the return of service, may be filed with the clerk of the circuit court in the county in which the judgment of dissolution or paternity has been entered, or if no such judgment was entered, in the county where either the parent or the dependent child resides or where the support order was filed. Upon filing, the clerk shall enter the order in the judgment docket. Upon docketing, the order shall have all the force, effect, and attributes of a docketed order or decree of the circuit court, including, but not limited to, lien effect and enforceability by supplementary proceedings, contempt of court, execution and garnishment. Any administrative order or decision of the family support division filed in the office of the circuit clerk of the court shall not be required to be signed by an attorney, as provided by supreme court rule of civil procedures 55.03(a), or required to have any further pleading other than the director's order.

2. In addition to any other provision to enforce an order docketed pursuant to this section or any other support order of the court, the court may, upon petition by the division, require that an obligor who owes past due support to pay support in accordance with a plan approved by the court, or if the obligor is subject to such plan and is not incapacitated, the court may require the obligor to participate in work activities.

3. In addition to any other provision to enforce an order docketed pursuant to this section or any other support order of the court, division or other IV-D agency, the director may order that an obligor who owes past due support to pay support in accordance with a plan approved by the director, or if the obligor is subject to such plan and is not incapacitated, the director may order the obligor to participate in work activities. The order of the director shall be filed with a court pursuant to subsection 1 of this section and shall be enforceable as an order of the court.

4. As used in this section, "work activities" include:

(1) Unsubsidized employment;

(2) Subsidized private sector employment;

(3) Subsidized public sector employment;

(4) Work experience (including work associated with the refurbishing of publicly assisted housing) if sufficient private sector employment is not available;

(5) On-the-job training;

(6) Job search and readiness assistance;

(7) Community services programs;

(8) Vocational educational training, not to exceed twelve months for any individual;

(9) Job skills training directly related to employment;

(10) Education directly related to employment for an individual who has not received a high school diploma or its equivalent;

(11) Satisfactory attendance at a secondary school or course of study leading to a certificate of general equivalence for an individual who has not completed secondary school or received such a certificate; or

(12) The provision of child care services to an individual who is participating in a community service program.

(L. 1982 S.B. 468 § 19, A.L. 1997 S.B. 361, A.L. 1998 S.B. 910, A.L. 2014 H.B. 1299 Revision)

*Sections 454.850 to 454.999 were repealed by H.B. 1550 and S.B. 905 & 992, 2016.



Section 454.495 Circuit clerk or family support payment center made trustee, when, duties — assignment, defined.

Effective 28 Aug 2014

Title XXX DOMESTIC RELATIONS

454.495. Circuit clerk or family support payment center made trustee, when, duties — assignment, defined. — 1. Until October 1, 1999, when an administrative order has been docketed pursuant to section 454.490, the court shall order all support payments to be made to the circuit clerk as trustee for the division of family services or other person entitled to receive such payments pursuant to the order. The filing of such order by the director shall in and of itself authorize the court to make the circuit clerk the trustee, notwithstanding any existing court order, statute, or other law to the contrary, and the court need not hold a hearing on the matter. The circuit clerk shall:

(1) Forward all such payments to the department or other person entitled to receive such payments pursuant to the order;

(2) Keep an accurate record of the orders and the payments; and

(3) Report all such collections to the department in the manner specified by the department.

2. Effective October 1, 1999, and if an administrative order has been docketed pursuant to section 454.490, the payment center pursuant to section 454.530 shall be trustee for the family support division or other person entitled to receive such payments pursuant to the order. The order by the director shall, in and of itself, authorize the payment center to be the trustee, notwithstanding any existing court order or state law to the contrary, and the court shall not be required to hold a hearing on the matter. The payment center shall:

(1) Forward all such payments to the department or other person entitled to receive such payments pursuant to the order;

(2) Keep an accurate record of the orders and payments; and

(3) Report all such collections to the division in the manner specified by the division.

3. As used in this section, "assignment" includes an assignment to the state by a person who has applied for or is receiving assistance under a program funded pursuant to Part A of Title IV or Title XIX of the Social Security Act.

(L. 1982 S.B. 468 § 20, A.L. 1986 H.B. 1479, A.L. 1997 S.B. 361, A.L. 1999 S.B. 291, A.L. 2014 H.B. 1299 Revision)



Section 454.496 Motion to modify order, review — form of motion, service, procedure — effective, when — venue for judicial review of administrative order, procedure.

Effective 28 Aug 2014

Title XXX DOMESTIC RELATIONS

454.496. Motion to modify order, review — form of motion, service, procedure — effective, when — venue for judicial review of administrative order, procedure. — 1. At any time after the entry of a court order for child support in a case in which support rights have been assigned to the state pursuant to section 208.040, or a case in which support enforcement services are being provided pursuant to section 454.425, the obligated parent, the obligee or the family support division may file a motion to modify the existing child support order pursuant to this section, if a review has first been completed by the director of the family support division under subdivision (13) of subsection 2 of section 454.400. The motion shall be in writing in a form prescribed by the director, shall set out the reasons for modification and shall state the telephone number and address of the moving party. The motion shall be served in the same manner provided for in subsection 5 of section 454.465 upon the obligated parent, the obligee and the division, as appropriate. In addition, if the support rights are held by the family support division on behalf of the state, the moving party shall mail a true copy of the motion by certified mail to the person having custody of the dependent child at the last known address of that person. The party against whom the motion is made shall have thirty days either to resolve the matter by stipulated agreement or to serve the moving party and the director, as appropriate, by regular mail with a written response setting forth any objections to the motion and a request for hearing. When requested, the hearing shall be conducted pursuant to section 454.475 by hearing officers designated by the department of social services. In such proceedings, the hearing officers shall have the authority granted to the director pursuant to subsection 6 of section 454.465.

2. When no objections and request for hearing have been served within thirty days, the director, upon proof of service, shall enter an order granting the relief sought. Copies of the order shall be mailed to the parties within fourteen days of issuance.

3. A motion to modify made pursuant to this section shall not stay the director from enforcing and collecting upon the existing order unless so ordered by the court in which the order is docketed.

4. The only support payments which may be modified are payments accruing subsequent to the service of the motion upon all parties to the motion.

5. The party requesting modification shall have the burden of proving that a modification is appropriate pursuant to the provisions of section 452.370.

6. Notwithstanding the provisions of section 454.490 to the contrary, an administrative order modifying a court order is not effective until the administrative order is filed with and approved by the court that entered the court order. The court may approve the administrative order if no party affected by the decision has filed a petition for judicial review pursuant to sections 536.100 to 536.140. After the thirty-day time period for filing a petition of judicial review pursuant to chapter 536 has passed, the court shall render its decision within fifteen days. If the court finds the administrative order should be approved, the court shall make a written finding on the record that the order complies with section 452.340 and applicable supreme court rules and approve the order. If the court finds that the administrative order should not be approved, the court shall set the matter for trial de novo.

7. If a petition for judicial review is filed, the court shall review all pleadings and the administrative record, as defined in section 536.130, pursuant to section 536.140. After such review, the court shall determine if the administrative order complies with section 452.340 and applicable supreme court rules. If it so determines, the court shall make a written finding on the record that the order complies with section 452.340 and applicable supreme court rules and approve the order or, if after review pursuant to section 536.140 the court finds that the administrative order does not comply with supreme court rule 88.01, the court may select any of the remedies set forth in subsection 5 of section 536.140. The court shall notify the parties and the division of any setting pursuant to this section.

8. Notwithstanding the venue provisions of chapter 536 to the contrary, for the filing of petitions for judicial review of final agency decisions and contested cases, the venue for the filing of a petition for judicial review contesting an administrative order entered pursuant to this section modifying a judicial order shall be in the court which entered the judicial order. In such cases in which a petition for judicial review has been filed, the court shall consider the matters raised in the petition and determine if the administrative order complies with section 452.340 and applicable supreme court rules. If the court finds that the administrative order should not be approved, the court shall set the matter for trial de novo. The court shall notify the parties and the division of the setting of such proceeding. If the court determines that the matters raised in the petition are without merit and that the administrative order complies with the provisions of section 452.340 and applicable supreme court rules, the court shall approve the order.

(L. 1993 S.B. 253, A.L. 1994 H.B. 1491 & 1134 merged with S.B. 508, A.L. 1997 S.B. 361, A.L. 2007 S.B. 25, A.L. 2014 H.B. 1299 Revision)



Section 454.498 Director's duty to modify a child support order — automated methods used for eligibility for modification.

Effective 01 Jul 1997, see footnote

Title XXX DOMESTIC RELATIONS

454.498. Director's duty to modify a child support order — automated methods used for eligibility for modification. — 1. Notwithstanding section 452.370 and sections 454.496 and 454.500, or any other section requiring a showing of substantial and continuing change in circumstances to the contrary, and as provided for in subdivision (13) of subsection 2 of section 454.400 and taking into account the best interest of the child, the director shall:

(1) Modify, if appropriate, a support order being enforced under Title IV-D of the Social Security Act in accordance with the guidelines and criteria set forth in supreme court rule 88.01 if the amount in the current order differs from the amount that would be awarded in accordance with such guidelines; or

(2) Use automated methods (including automated comparisons with wage or state income tax data) to identify orders eligible for review, conduct the review, identify orders eligible for adjustment and apply the adjustment to the orders eligible for adjustment under any threshold that may be established by the state.

2. If the division conducts a review pursuant to subdivision (2) of subsection 1 of this section, either party to the order may contest the adjustment within thirty days after the date of the notice of adjustment by requesting, if appropriate, a review and modification in accordance with the guidelines and criteria set forth in supreme court rule 88.01. If the review is timely requested, the division shall review and modify the order, if appropriate, in accordance with supreme court rule 88.01. The division may conduct a review pursuant to subdivision (2) of subsection 1 of this section only if the division is unable to conduct a review pursuant to subdivision (1) of subsection 1 of this section.

3. The division may review and adjust a support order upon request outside the three-year cycle only upon a demonstration by the requesting party of a substantial change in circumstances which shall be determined by the division. If the division determines that an adjustment shall not be made, the division shall, within fourteen days, mail notice of such determination to the parents or other child support agency, if any.

(L. 1997 S.B. 361)

Effective 7-01-97



Section 454.500 Modification of an administrative order, procedure, effect — relief from orders, when.

Effective 28 Aug 2014

Title XXX DOMESTIC RELATIONS

454.500. Modification of an administrative order, procedure, effect — relief from orders, when. — 1. At any time after the entry of an order pursuant to sections 454.470 and 454.475, the obligated parent, the division, or the person or agency having custody of the dependent child may file a motion for modification with the director. Such motion shall be in writing, shall set forth the reasons for modification, and shall state the address of the moving party. The motion shall be served by the moving party in the manner provided for in subsection 5 of section 454.465 upon the obligated parent or the party holding the support rights, as appropriate. In addition, if the support rights are held by the family support division on behalf of the state, a true copy of the motion shall be mailed by the moving party by certified mail to the person having custody of the dependent child at the last known address of that person. A hearing on the motion shall then be provided in the same manner, and determinations shall be based on considerations set out in section 454.475, unless the party served fails to respond within thirty days, in which case the director may enter an order by default. If the child for whom the order applies is no longer in the custody of a person receiving public assistance or receiving support enforcement services from the department, or a division thereof, pursuant to section 454.425, the director may certify the matter for hearing to the circuit court in which the order was filed pursuant to section 454.490 in lieu of holding a hearing pursuant to section 454.475. If the director certifies the matter for hearing to the circuit court, service of the motion to modify shall be had in accordance with the provisions of subsection 5 of section 452.370. If the director does not certify the matter for hearing to the circuit court, service of the motion to modify shall be considered complete upon personal service, or on the date of mailing, if sent by certified mail. For the purpose of 42 U.S.C. Section 666(a)(9)(C), the director shall be considered the appropriate agent to receive the notice of the motion to modify for the obligee or the obligor, but only in those instances in which the matter is not certified to circuit court for hearing, and only when service of the motion is attempted on the obligee or obligor by certified mail.

2. A motion for modification made pursuant to this section shall not stay the director from enforcing and collecting upon the existing order pending the modification proceeding unless so ordered by the court.

3. Only payments accruing subsequent to the service of the motion for modification upon all named parties to the motion may be modified. Modification may be granted only upon a showing of a change of circumstances so substantial and continuing as to make the terms unreasonable. In a proceeding for modification of any child support award, the director, in determining whether or not a substantial change in circumstances has occurred, shall consider all financial resources of both parties, including the extent to which the reasonable expenses of either party are, or should be, shared by a spouse or other person with whom he or she cohabits, and the earning capacity of a party who is not employed. If the application of the guidelines and criteria set forth in supreme court rule 88.01 to the financial circumstances of the parties would result in a change of child support from the existing amount by twenty percent or more, then a prima facie showing has been made of a change of circumstances so substantial and continuing as to make the present terms unreasonable.

4. If the division has entered an order under section 454.470 or 454.500, and an additional child or children not the subject of the order are born to the parties, the division may, following the filing of a motion to modify, service of process, and opportunity for a hearing pursuant to this section, modify the underlying child support order to include a single child support obligation for all children of the parties in conformity with the criteria set forth in supreme court rule 88.01.

5. The circuit court may, upon such terms as may be just, relieve a parent from an administrative order entered against that parent because of mistake, inadvertence, surprise, or excusable neglect.

6. No order entered pursuant to section 454.476 shall be modifiable pursuant to this section, except that an order entered pursuant to section 454.476 shall be amended by the director to conform with any modification made by the court that entered the court order upon which the director based his or her order.

7. When the party seeking modifications has met the burden of proof set forth in subsection 3 of this section, then the child support shall be determined in conformity with the criteria set forth in supreme court rule 88.01.

8. The last four digits of the Social Security number of the parents shall be recorded on any order entered pursuant to this section. The full Social Security number of each party and each child shall be retained in the manner required by section 509.520.

(L. 1982 S.B. 468 § 21, A.L. 1984 H.B. 1275, A.L. 1986 H.B. 1479, A.L. 1987 H.B. 484, A.L. 1990 S.B. 834, A.L. 1994 H.B. 1491 & 1134 merged with S.B. 508, A.L. 1997 S.B. 361, A.L. 2009 H.B. 481, A.L. 2014 H.B. 1231 merged with H.B. 1299 Revision)



Section 454.501 Support, courts, jurisdiction, effect of determinations.

Effective 28 Aug 1984

Title XXX DOMESTIC RELATIONS

454.501. Support, courts, jurisdiction, effect of determinations. — Nothing contained in sections 454.465 to 454.510 shall deprive courts of competent jurisdiction from determining the support duty of a parent against whom an order is entered by the director pursuant to the authority created by sections 454.460 to 454.505. Such a determination by the court shall supersede the director's order as to support payments due subsequent to the entry of the order by the court, but shall not affect any support arrearage which may have accrued under the director's order. The director's order shall be pleaded and received by the court as evidence of the extent of the parent's duty of support.

(L. 1984 H.B. 1275)



Section 454.505 Garnishment of wages, when, procedure, limitations — notice to employer, contents — employer, duties, liabilities — priorities — discharge of employee prohibited, when, penalties for — orders issued by another state, laws to govern.

Effective 28 Aug 2014

Title XXX DOMESTIC RELATIONS

454.505. Garnishment of wages, when, procedure, limitations — notice to employer, contents — employer, duties, liabilities — priorities — discharge of employee prohibited, when, penalties for — orders issued by another state, laws to govern. — 1. In addition to any other remedy provided by law for the enforcement of support, if a support order has been entered, the director shall issue an order directing any employer or other payer of the parent to withhold and pay over to the division, the payment center pursuant to section 454.530 or the clerk of the circuit court in the county in which a trusteeship is or will be established, money due or to become due the obligated parent in an amount not to exceed federal wage garnishment limitations. For administrative child support orders issued pursuant to sections other than section 454.476, the director shall not issue an order to withhold and pay over in any case in which:

(1) One of the parties demonstrates, and the director finds, that there is good cause not to require immediate income withholding. For purposes of this subdivision, any finding that there is good cause not to require immediate withholding shall be based on, at least, a written determination and an explanation by the director that implementing immediate wage withholding would not be in the best interests of the child and proof of timely payments of previously ordered support in cases involving the modification of support orders; or

(2) A written agreement is reached between the parties that provides for an alternative payment arrangement.

­­

­

2. An order entered pursuant to this section shall recite the amount required to be paid as continuing support, the amount to be paid monthly for arrearages and the Social Security number of the obligor if available. In addition, the order shall contain a provision that the obligor shall notify the family support division regarding the availability of medical insurance coverage through an employer or a group plan, provide the name of the insurance provider when coverage is available, and inform the division of any change in access to such insurance coverage. A copy of section 454.460 and this section shall be appended to the order.

3. An order entered pursuant to this section shall be served on the employer or other payer either by regular mail or by certified mail, return receipt requested or may be issued through electronic means, and shall be binding on the employer or other payer two weeks after mailing or electronic issuance of such service. A copy of the order and a notice of property exempt from withholding shall be mailed to the obligor at the obligor's last known address. The notice shall advise the obligor that the withholding has commenced and the procedures to contest such withholding pursuant to section 454.475 on the grounds that such withholding or the amount withheld is improper due to a mistake of fact by requesting a hearing thirty days from mailing the notice. At such a hearing the certified copy of the court order and the sworn or certified statement of arrearages shall constitute prima facie evidence that the director's order is valid and enforceable. If a prima facie case is established, the obligor may only assert mistake of fact as a defense. For purposes of this section, "mistake of fact" means an error in the amount of the withholding or an error as to the identity of the obligor. The obligor shall have the burden of proof on such issues. The obligor may not obtain relief from the withholding by paying the overdue support. The employer or other payer shall withhold from the earnings or other income of each obligor the amount specified in the order, and may deduct an additional sum not to exceed six dollars per month as reimbursement for costs, except that the total amount withheld shall not exceed the limitations contained in the federal Consumer Credit Protection Act, 15 U.S.C. Section 1673(b). The employer or other payer shall transmit the payments as directed in the order within seven business days of the date the earnings, money due or other income was payable to the obligor. For purposes of this section, "business day" means a day that state offices are open for regular business. The employer or other payer shall, along with the amounts transmitted, provide the date the amount was withheld from each obligor. If the order does not contain the Social Security number of the obligor, the employer or other payer shall not be liable for withholding from the incorrect obligor.

4. If the order is served on a payer other than an employer, it shall be a lien against any money due or to become due the obligated parent which is in the possession of the payer on the date of service or which may come into the possession of the payer after service until further order of the director, except for any deposits held in two or more names in a financial institution.

5. The division shall notify an employer or other payer upon whom such an order has been directed whenever all arrearages have been paid in full, and whenever, for any other reason, the amount required to be withheld and paid over to the payment center pursuant to the order as to future pay periods is to be reduced or redirected. If the parent's support obligation is required to be paid monthly and the parent's pay periods are at more frequent intervals, the employer or other payer may, at the request of the obligee or the director, withhold and pay over to the payment center an equal amount at each pay period cumulatively sufficient to comply with the withholding order.

6. An order issued pursuant to subsection 1 of this section shall be a continuing order and shall remain in effect and be binding upon any employer or other payer upon whom it is directed until a further order of the director. Such orders shall terminate when all children for whom the support order applies are emancipated or deceased, or the support obligation otherwise ends, and all arrearages are paid. No order to withhold shall be terminated solely because the obligor has fully paid arrearages.

7. An order issued pursuant to subsection 1 of this section shall have priority over any other legal process pursuant to state law against the same wages, except that where the other legal process is an order issued pursuant to this section or section 452.350, the processes shall run concurrently, up to applicable wage withholding limitations. If concurrently running wage withholding processes for the collection of support obligations would cause the amounts withheld from the wages of the obligor to exceed applicable wage withholding limitations and includes a wage withholding from another state pursuant to section 454.932, the employer shall first satisfy current support obligations by dividing the amount available to be withheld among the orders on a pro rata basis using the percentages derived from the relationship each current support order amount has to the sum of all current child support obligations. Thereafter, arrearages shall be satisfied using the same pro rata distribution procedure used for distributing current support, up to the applicable limitation. If concurrently running wage withholding processes for the collection of support obligations would cause the amounts withheld from the wages of the obligor to exceed applicable wage withholding limitations and does not include a wage withholding from another state pursuant to section 454.932, the employer shall withhold and pay to the payment center an amount equal to the wage withholding limitations. The payment center shall first satisfy current support obligations by dividing the amount available to be withheld among the orders on a pro rata basis using the percentages derived from the relationship each current support order amount has to the sum of all current child support obligations. Thereafter, arrearages shall be satisfied using the same pro rata distribution procedure used for distributing current support, up to the applicable limitation.

8. No employer or other payer who complies with an order entered pursuant to this section shall be liable to the parent, or to any other person claiming rights derived from the parent, for wrongful withholding. An employer or other payer who fails or refuses to withhold or pay the amounts as ordered pursuant to this section shall be liable to the party holding the support rights in an amount equal to the amount which became due the parent during the relevant period and which, pursuant to the order, should have been withheld and paid over. The director is hereby authorized to bring an action in circuit court to determine the liability of an employer or other payer for failure to withhold or pay the amounts as ordered. If a court finds that a violation has occurred, the court may fine the employer in an amount not to exceed five hundred dollars. The court may also enter a judgment against the employer for the amounts to be withheld or paid, court costs and reasonable attorney's fees.

9. The remedy provided by this section shall be available where the state or any of its political subdivisions is the employer or other payer of the obligated parent in the same manner and to the same extent as where the employer or other payer is a private party.

10. An employer shall not discharge, or refuse to hire or otherwise discipline, an employee as a result of an order to withhold and pay over certain money authorized by this section. If any such employee is discharged within thirty days of the date upon which an order to withhold and pay over certain money is to take effect, there shall arise a rebuttable presumption that such discharge was a result of such order. This presumption shall be overcome only by clear, cogent and convincing evidence produced by the employer that the employee was not terminated because of the order to withhold and pay over certain money. The director is hereby authorized to bring an action in circuit court to determine whether the discharge constitutes a violation of this subsection. If the court finds that a violation has occurred, the court may enter an order against the employer requiring reinstatement of the employee and may fine the employer in an amount not to exceed one hundred fifty dollars. Further, the court may enter judgment against the employer for the back wages, costs, attorney's fees, and for the amount of child support which should have been withheld and paid over during the period of time the employee was wrongfully discharged.

11. If an obligor for whom an order to withhold has been issued pursuant to subsection 1 of this section terminates the obligor's employment, the employer shall, within ten days of the termination, notify the division of the termination, shall provide to the division the last known address of the obligor, if known to the employer, and shall provide to the division the name and address of the obligor's new employer, if known. When the division determines the identity of the obligor's new employer, the director shall issue an order to the new employer as provided in subsection 1 of this section.

12. If an employer or other payer is withholding amounts for more than one order issued pursuant to subsection 1 of this section, the employer or other payer may transmit all such withholdings which are to be remitted to the same circuit clerk, other collection unit or to the payment center after October 1, 1999, as one payment together with a separate list identifying obligors for whom a withholding has been made and the amount withheld from each obligor so listed, and the withholding date or dates for each obligor.

13. For purposes of this section, "income" means any periodic form of payment due to an individual, regardless of source, including wages, salaries, commissions, bonuses, workers' compensation benefits, disability benefits, payments pursuant to a pension or a retirement program, and interest.

14. The employer shall withhold funds as directed in the notice, except if an employer receives an income withholding order issued by another state, the employer shall apply the income withholding law of the state of the obligor's principal place of employment in determining:

(1) The employer's fee for processing an income withholding order;

(2) The maximum amount permitted to be withheld from the obligor's income;

(3) The time periods within which the employer shall implement the income withholding order and forward the child support payments;

(4) The priorities for withholding and allocating income withheld for multiple child support obligees; and

(5) Any withholding terms and conditions not specified in the order.

15. If the secretary of the Department of Health and Human Services promulgates a final standard format for an employer income withholding notice, the director shall use such notice prescribed by the secretary.

(L. 1982 S.B. 468 § 22, A.L. 1984 H.B. 1275, A.L. 1986 H.B. 1479, A.L. 1987 H.B. 484, A.L. 1990 S.B. 834, A.L. 1993 S.B. 253, A.L. 1997 S.B. 361, A.L. 1998 S.B. 910, A.L. 1999 S.B. 291, A.L. 2003 H.B. 613 merged with S.B. 330 merged with S.B. 471, A.L. 2014 H.B. 1299 Revision)

(1994) Where statute prohibits employers from discharging employees in response to wage-withholding order to satisfy child support obligation, legislature did not clearly indicate its intent to establish private cause of action for employees against employers. The failure to expressly create a private cause of action gives rise to the implication that the division director of child support enforcement has that exclusive right to bring suit. Johnson v. Kraft General Foods, Inc., 885 S.W.2d 334 (Mo. banc).



Section 454.507 Financial institutions, division may request information, when, fees — definitions — data match system — notice of lien.

Effective 28 Aug 2002

Title XXX DOMESTIC RELATIONS

454.507. Financial institutions, division may request information, when, fees — definitions — data match system — notice of lien. — 1. In addition to the authority of the division to request information pursuant to section 454.440, the division may request information from financial institutions pursuant to this section.

2. As used in this section:

(1) "Account" includes a demand deposit, checking or negotiable withdrawal order account, savings account, time deposit account or money market mutual fund account;

(2) "Encumbered assets", the noncustodial parent's interest in an account which is encumbered by a lien arising by operation of law or otherwise;

(3) "Financial institution" includes:

(a) A depository institution as defined in Section 3(c) of the Federal Deposit Insurance Act (12 U.S.C. Section 1813(c));

(b) An institution affiliated party as defined in Section 3(u) of the Federal Deposit Insurance Act (12 U.S.C. Section 1813(u));

(c) Any federal credit union or state credit union, as defined in Section 101 of the Federal Credit Union Act (12 U.S.C. Section 1752), including an institution affiliated party of such a credit union as defined in Section 206(r) of the Federal Credit Union Act (12 U.S.C. Section 1786(r)); or

(d) Any benefit association, insurance company, safe deposit company, money market fund or similar entity authorized to do business in the state.

3. The division shall enter into agreements with financial institutions to develop and operate a data match system which uses automated exchanges to the maximum extent feasible. Such agreements shall require the financial institution to provide to the division, for each calendar quarter, the name, record address, Social Security number or other taxpayer identification number, and other identifying information of each noncustodial parent who maintains an account at such institution and who owes past due support, as identified by the division by name and Social Security number or other taxpayer identification number. The financial institution shall only provide such information stated in this subsection that is readily available through existing data systems, and as such data systems are enhanced, solely at the financial institution's discretion and for its business purposes, the financial institution shall provide any original and additional information which becomes readily available for any new data match request.

4. The division shall pay a reasonable fee to the financial institution for conducting the data match pursuant to this section, but such amount shall not exceed the costs incurred by the financial institution.

5. The division or a IV-D agency may issue liens against any account in a financial institution and may release such liens.

6. (1) If a notice of lien is received from the division or a IV-D agency, the financial institution shall immediately encumber the assets held by such institution on behalf of any noncustodial parent who is subject to such lien. However, if the account is in the name of a noncustodial parent and such parent's spouse or parent, the financial institution at its discretion may not encumber the assets and when it elects not to encumber such assets, shall so notify the division or IV-D agency. The amount of assets to be encumbered shall be stated in the notice and shall not exceed the amount of unpaid support due at the time of issuance. The financial institution shall, within ten business days of receipt of a notice of lien, notify the division or IV-D agency of the financial institution's response to the notice of lien.

(2) Within ten business days of notification by the financial institution that assets have been encumbered, the division or IV-D agency shall notify by mail the noncustodial parent of the issuance of the lien and the reasons for such issuance. The notice shall advise the noncustodial parent of the procedures to contest such lien pursuant to section 454.475 by requesting a hearing within thirty days from the date the notice was mailed by the division to the noncustodial parent.

7. (1) Except as provided in subsection 6 of this section, the interest of the noncustodial parent shall be presumed equal to all other joint owners, unless at least one of the joint owners provides the division or IV-D agency with a true copy of a written agreement entered prior to the date of issuance of notice of lien, or other clear and convincing evidence regarding the various ownership interests of the joint owners within twenty days of the financial institution's mailing of the notice of lien. The financial institution shall only encumber the amount presumed to belong to the noncustodial parent. The division or IV-D agency may proceed to issue an order for the amount in the account presumed to belong to the noncustodial parent if no prior written agreement or other evidence is provided.

(2) If a prior written agreement or other clear and convincing evidence is furnished to the division, and based on such agreement or evidence the division or IV-D agency determines that the interest of the noncustodial parent is less than the presumed amount, the division or IV-D agency shall amend the lien to reflect the amount in the account belonging to the noncustodial parent or shall release the lien if the noncustodial parent has no interest in the account. In no event shall the division or IV-D agency obtain more than the presumed amount of the account without a judicial determination that a greater amount of the account belongs to the noncustodial parent. The division or IV-D agency may by levy and execution on a judgment in a court of competent jurisdiction seek to obtain an amount greater than the amount presumed to belong to the noncustodial parent upon proof that the noncustodial parent's interest is greater than the amount presumed pursuant to this subsection.

(3) For purposes of this subsection, accounts are not joint accounts when the noncustodial parent has no legal right to the funds, but is either a contingent owner or agent. Such nonjoint accounts shall include, but are not limited to, a pay-on-death account or any other account in which the noncustodial parent owner may act as agent by a power of attorney or otherwise. Furthermore, when any account naming the noncustodial parent has not been disclosed to the noncustodial parent which is evidenced by a signature card or other deposit agreement not containing the signature of such noncustodial parent, then for the purposes of this subsection, such account shall not be treated as a joint account.

(4) Notwithstanding any other provision of this section, a financial institution shall not encumber any account of less than one hundred dollars.

8. Upon service of an order to surrender issued pursuant to this section, any financial institution in possession of a jointly owned account may interplead such property as otherwise provided by law.

9. Any other joint owner may petition a court of competent jurisdiction for a determination that the interests of the joint owners are disproportionate. The party filing the petition shall have the burden of proof on such a claim. If subject to the jurisdiction of the court, all persons owning affected accounts with a noncustodial parent shall be made parties to any proceeding to determine the respective interests of the joint owners. The court shall enter an appropriate order determining the various interests of each of the joint owners and authorizing payment against the obligor's share for satisfaction of the child support or maintenance obligation.

10. The court may assess costs and reasonable attorney's fees against the noncustodial parent if the court determines that the noncustodial parent has an interest in the affected joint account.

11. The division may order the financial institution to surrender all or part of the encumbered assets. The order shall not issue until sixty days after the notice of lien is sent to the financial institution. The financial institution shall, within seven days of receipt of the order, pay the encumbered amount as directed in the order to surrender.

12. A financial institution shall not be liable pursuant to any state or federal law, including 42 U.S.C. Section 669A, to any person for:

(1) Any disclosure of information to the division pursuant to this section;

(2) Encumbering or surrendering any assets held by the financial institution in response to a lien or order pursuant to this section and notwithstanding any other provisions in this section to the contrary, encumbering or surrendering assets from any account in the financial institution connected in any way to the noncustodial parent; or

(3) Any other action taken in good faith to comply with the requirements of this section.

13. A financial institution that fails without due cause to comply with a notice of lien or order to surrender issued pursuant to this section shall be liable for the amount of the encumbered assets and the division may bring an action against the financial institution in circuit court for such amount. For purposes of this subsection, "due cause" shall include, but not be limited to, when a financial institution demonstrates to a court of competent jurisdiction that the institution established in good faith a routine to comply with the requirements of this section and that one or more transactions to enforce the lien or order to surrender were not completed due to an accidental error, a misplaced computer entry, or other accidental human or mechanical problems.

(L. 1997 S.B. 361, A.L. 2002 S.B. 895)



Section 454.510 Supreme court to provide rules for certain hearings.

Effective 28 Aug 1982

Title XXX DOMESTIC RELATIONS

454.510. Supreme court to provide rules for certain hearings. — The supreme court of the state of Missouri may provide rules for expeditious hearings on all matters referred to the circuit court pursuant to this act*.

(L. 1982 S.B. 468 § 23)

*"This act" (S.B. 468, 1982) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 454.511 Denial of a passport for child support arrearage, when — mistake of fact, defined.

Effective 28 Aug 2007

Title XXX DOMESTIC RELATIONS

454.511. Denial of a passport for child support arrearage, when — mistake of fact, defined. — The division may certify a person who owes a child support arrearage in excess of the amount set forth in 42 U.S.C. 654(31) to the appropriate federal government agency for the purpose of denying a passport to such person, or revoking, suspending or limiting a passport previously issued to such person. Such person shall be mailed, by the division or on behalf of the division, a notice of the proposed certification and the consequences thereof upon such person. Within thirty days of receipt of the notice, the person may contest the proposed certification by requesting in writing a hearing pursuant to the procedures in section 454.475. At such hearing the obligor may assert only mistake of fact as a defense. For purposes of this section, "mistake of fact" means an error in the amount of arrearages or an error as to the identity of the obligor. The obligor shall have the burden of proof on such issues. The division shall not certify the person until after a final decision has been reached.

(L. 1997 S.B. 361, A.L. 2007 S.B. 25)



Section 454.512 Consumer reporting agency, defined — division reports to agencies of delinquent support — duties of division — notice, when.

Effective 01 Jul 1997, see footnote

Title XXX DOMESTIC RELATIONS

454.512. Consumer reporting agency, defined — division reports to agencies of delinquent support — duties of division — notice, when. — 1. The division shall periodically report the name of any noncustodial parent who is delinquent in the payment of support and the amount of overdue support owed by such parent to consumer reporting agencies defined in 15 U.S.C. Section 1681a(f).

2. The noncustodial parent shall be provided notice and a reasonable opportunity to contest the accuracy of the information before such information is reported to a consumer reporting agency under procedures adopted by the division.

3. Before referring information to any entity pursuant to this section, the division shall ensure that such entity has provided evidence that is qualified as a consumer reporting agency.

(L. 1986 H.B. 1479, A.L. 1997 S.B. 361)



Section 454.513 Attorney representation exclusive — attorney/client relationship not to exist, when — notice to party not represented by attorney, when.

Effective 28 Aug 2014

Title XXX DOMESTIC RELATIONS

454.513. Attorney representation exclusive — attorney/client relationship not to exist, when — notice to party not represented by attorney, when. — 1. Any attorney initiating any legal proceedings at the request of the Missouri family support division shall represent the state of Missouri, department of social services, family support division exclusively. An attorney/client relationship shall not exist between the attorney and any applicant or recipient of child support enforcement services for and on behalf of a child or children, without regard to the name in which legal proceedings are initiated. The provisions of this section shall apply to a prosecuting attorney, circuit attorney, attorney employed by the state or attorney under contract with the family support division.

2. An attorney representing the division in a proceeding in which a child support obligation may be established or modified shall, whenever possible, notify an applicant or recipient of child support enforcement services of such proceedings if such applicant or recipient is a party to such a proceeding but is not represented by an attorney.

(L. 1993 S.B. 253 § 1, A.L. 1997 S.B. 361, A.L. 2014 H.B. 1299 Revision)



Section 454.514 Lien on obligor's share of a decedent's estate, when, procedure — notice, contents, filed where — personal representative liable on bond for failure to pay — notice to lienholder or payor required, when.

Effective 01 Jul 1997, see footnote

Title XXX DOMESTIC RELATIONS

454.514. Lien on obligor's share of a decedent's estate, when, procedure — notice, contents, filed where — personal representative liable on bond for failure to pay — notice to lienholder or payor required, when. — 1. The director, IV-D agency or the obligee may cause a lien for unpaid and delinquent child or spousal support to be placed upon an obligor's distributive share of a decedent's estate.

2. No such lien shall be effective unless and until a written notice is filed with the clerk of the probate court in which the decedent's estate is being administered, a copy of the notice is sent by regular United States mail to the personal representative of the decedent, and, if the obligor's distributive share includes real estate, in the real estate records of the county where the real estate is located. The notice shall contain the name and address of the delinquent obligor, the Social Security number of the obligor, if known, the name of the obligee, and the amount of delinquent child or spousal support.

3. The lien shall attach to the obligor's distributive share upon the filing of the notice of the lien with the clerk. Thereafter, the personal representative of the decedent shall pay to the obligee, director or the director's designated agent, the lesser of the obligor's distributive share or the unpaid and delinquent child or spousal support. If the personal representative fails to pay the obligee or the state of Missouri, as the case may be, the personal representative shall be liable upon the representative's bond to the obligee or the state of Missouri.

4. In cases which are not IV-D cases to cause a lien pursuant to the provisions of this section the obligee or the obligee's attorney shall file notice of the lien with the lienholder or payor. This notice shall have attached a certified copy of the court order with all modifications and a sworn statement by the obligee or a certified statement from the court attesting to or certifying the amount of arrearages.

(L. 1986 H.B. 1479, A.L. 1993 S.B. 253, A.L. 1997 S.B. 361)

Effective 7-01-97



Section 454.515 Order for child support, lien on real estate, when, procedure — duration, priority, revival, release, when.

Effective 28 Aug 2010

Title XXX DOMESTIC RELATIONS

454.515. Order for child support, lien on real estate, when, procedure — duration, priority, revival, release, when. — 1. A judgment or order for child support or maintenance payable in periodic installments shall not be a lien on the real estate of the person against whom the judgment or order is rendered until the person entitled to receive payments pursuant to the judgment or order, the division or IV-D agency files a lien and the lien is recorded in the office of the circuit clerk of any county in this state in which such real estate is situated in the manner provided for by the supreme court and chapter 511. Thereafter, the judgment shall become a lien on all real property of the obligor in such county, owned by the obligor at the time, or which the obligor may acquire afterwards and before the lien expires.

2. Liens pursuant to this section shall commence on the day filed and shall continue for a period of three years. A judgment creditor, the division or IV-D agency may revive a lien by filing another lien on or before each three-year anniversary of the original judgment. At the time each lien is revived, all unpaid installments shall remain a lien for the subsequent three-year period.

3. The lien shall state the name, last known address of the obligor, the last four digits of the obligor's Social Security number, the obligor's date of birth, if known, and the amount of support or maintenance due and unpaid.

4. A copy of the lien shall be mailed by the person entitled to receive payments under the judgment or order, the division or IV-D agency to the last known address of the obligor.

5. The person entitled to receive payments pursuant to the judgment or order, the division or IV-D agency may execute a partial or total release of the liens created by this section, either generally or as to specific property.

(L. 1982 S.B. 468 § 24, A.L. 1984 H.B. 1275, A.L. 1997 S.B. 361, A.L. 2010 H.B. 2056)



Section 454.516 Lien on motor vehicles, boats, motors, manufactured homes and trailers, when, procedure — notice, contents — registration of lien, restrictions, removal of lien — public sale, when — good faith purchasers — child support lien database to be maintained.

Effective 28 Aug 2002

Title XXX DOMESTIC RELATIONS

454.516. Lien on motor vehicles, boats, motors, manufactured homes and trailers, when, procedure — notice, contents — registration of lien, restrictions, removal of lien — public sale, when — good faith purchasers — child support lien database to be maintained. — 1. The director or IV-D agency may cause a lien pursuant to subsections 2 and 3 of this section or the obligee may cause a lien pursuant to subsection 8 of this section for unpaid and delinquent child support to block the issuance of a certificate of ownership for motor vehicles, motor boats, outboard motors, manufactured homes and trailers that are registered in the name of a delinquent child support obligor.

2. The director or IV-D agency shall notify the department of revenue with the required information necessary to impose a lien pursuant to this section by filing a notice of lien.

3. The director or IV-D agency shall not notify the department of revenue and the department of revenue shall not register lien except as provided in this subsection. After the director or IV-D agency decide that such lien qualifies pursuant to this section and forward it to the department of revenue, the director of revenue or the director's designee shall only file such lien against the obligor's certificate of ownership when:

(1) The obligor has unpaid child support which exceeds one thousand dollars;

(2) The property has a value of more than three thousand dollars as determined by current industry publications that provide such estimates to dealers in the business, and the property's year of manufacture is within seven years of the date of filing of the lien except in the case of a motor vehicle that has been designated a historic vehicle;

(3) The property has no more than two existing liens for child support;

(4) The property has had no more than three prior liens for child support in the same calendar year.

4. In the event that a lien is placed and the obligor's total support obligation is eliminated, the director shall notify the department of revenue that the lien shall be removed.

5. Upon notification that a lien exists pursuant to this section, the department of revenue shall register the lien on the records of the department of revenue. Such registration shall contain the type and model of the property and the serial number of the property.

6. Upon notification by the director that the lien shall be removed pursuant to subsection 4 of this section, the department of revenue shall register such removal of lien on its database, that shall contain the type and model of the property and the serial number of the property.

7. A good faith purchaser for value without notice of the lien or a lender without notice of the lien takes free of the lien.

8. In cases which are not IV-D cases, to cause a lien pursuant to the provisions of this section the obligee or the obligee's attorney shall file notice of the lien with the department of revenue. This notice shall have attached a certified copy of the court order with all modifications and a sworn statement by the obligee or a certified statement from the court attesting to or certifying the amount of arrearages.

9. Notwithstanding any other law to the contrary, the department of revenue shall maintain a child support lien database that may be collected against the owner on a certificate of ownership provided for by chapters 301, 306 and 700. To determine any existing liens for child support pursuant to this section, the lienholder, dealer or buyer may inquire electronically into the database. A good faith purchaser for value without notice of the lien or a lender without notice of the lien takes free of the lien.

(L. 1986 H.B. 1479, A.L. 1993 S.B. 253, A.L. 1997 S.B. 361, A.L. 2002 H.B. 2008 and S.B. 895, A.L. 2009 H.B. 481)



Section 454.517 Lien on workers' compensation, when, procedure — notice, contents — enforcement of lien — duties of director of workers' compensation — mistake of fact.

Effective 28 Aug 2010

Title XXX DOMESTIC RELATIONS

454.517. Lien on workers' compensation, when, procedure — notice, contents — enforcement of lien — duties of director of workers' compensation — mistake of fact. — 1. The director, IV-D agency or the obligee may cause a lien for unpaid and delinquent child or spousal support to be placed upon any workers' compensation benefits payable to an obligor delinquent in child or spousal support payments.

2. No such lien shall be effective unless and until a written notice is filed with the director of the division of workers' compensation. The notice shall contain the name and address of the delinquent obligor, the Social Security number of the obligor, if known, the name of the obligee, and the amount of delinquent child or spousal support.

3. Notice of lien shall not be filed unless the delinquent child or spousal support obligation exceeds one hundred dollars.

4. Any person or persons, firm or firms, corporation or corporations, including an insurance carrier, making any payment of workers' compensation benefits to such obligor or to such obligor's attorneys, heirs or legal representative, after receipt of such notice, as defined in subsection 5 of this section, shall be liable to the obligee or, if support has been assigned pursuant to subsection 2 of section 208.040, to the state or IV-D agency in an amount equal to the lesser of the workers' compensation benefits paid or delinquent child or spousal support. In such event, the lien may be enforced by a suit at law against any person or persons, firm or firms, corporation or corporations making the workers' compensation benefit payment.

5. Upon the filing of a notice pursuant to this section, the director of the division of workers' compensation shall mail to the obligor and to all attorneys and insurance carriers of record, a copy of the notice. The obligor, attorneys and insurance carriers shall be deemed to have received the notice within five days of the mailing of the notice by the director of the division of workers' compensation. The lien described in this section shall attach to all workers' compensation benefits which are thereafter payable.

6. A notice issued by the IV-D agency of this state shall advise the obligor of the procedures to contest the lien under section 454.475 on the grounds that such lien is improper due to a mistake of fact by requesting a hearing within thirty days of the mailing date of the notice. At such a hearing the certified copy of the court order and the sworn or certified statement of arrearages shall constitute prima facie evidence that the director's order is valid and enforceable. If a prima facie case is established, the obligor may only assert mistake of fact as a defense. For purposes of this section, "mistake of fact" means an error in the amount of the overdue support or an error as to the identity of the obligor. The obligor shall have the burden of proof on such issues.

7. In cases which are not IV-D cases, to cause a lien pursuant to the provisions of this section the obligee or the obligor's attorney shall file notice of the lien with the lienholder or payor. This notice shall have attached a certified copy of the court order with all modifications and a sworn statement by the obligee or a certified statement from the court attesting to or certifying the amount of arrearages.

(L. 1986 H.B. 1479, A.L. 1993 S.B. 253, A.L. 1997 S.B. 361, A.L. 2010 H.B. 1692, et al.)



Section 454.518 Lien on law suits, claims or counterclaims, when, procedure — notice, contents — liability of persons making payment or settlement after notice — duties of clerk.

Effective 01 Jul 1997, see footnote

Title XXX DOMESTIC RELATIONS

454.518. Lien on law suits, claims or counterclaims, when, procedure — notice, contents — liability of persons making payment or settlement after notice — duties of clerk. — 1. The director, IV-D agency or the obligee may cause a lien for unpaid and delinquent child or spousal support to be placed upon any and all claims, counterclaims, or suits at law of any obligor delinquent in child or spousal support payments.

2. No such lien shall be effective unless and until a written notice is filed with the clerk of the court in which the claim, counterclaim or suit at law is pending, and the clerk of the court mails the notices required by subsection 5 of this section. The notice shall contain the name and address of the delinquent obligor, the Social Security number of the obligor, if known, the name of the obligee, and the amount of delinquent child or spousal support.

3. Notice of this lien shall not be filed unless the delinquent child or spousal support obligation exceeds one hundred dollars.

4. Any person or persons, firm or firms, corporation or corporations, including an insurance carrier, making any payment or settlement in full or partial satisfaction of the claim, counterclaim or suit at law, after receipt of such notice, as defined in subsection 5 of this section, shall be liable to the obligee or, if support has been assigned pursuant to subsection 2 of section 208.040, to the state or IV-D agency in an amount equal to the lesser of the payment or settlement, or the delinquent child or spousal support. In such event, the lien may be enforced by a suit at law against any person or persons, firm or firms, corporation or corporations making the payment or settlement.

5. Upon the filing of a notice pursuant to this section, the clerk of the court shall mail to the obligor and to all attorneys of record a copy of the notice. The obligor and attorneys of record shall be deemed to have received the notice within five days of the mailing by the clerk. The lien described in this section shall attach to any payment or settlement made more than five days after the clerk mailed the notice.

6. In cases which are not IV-D cases, to cause a lien pursuant to the provisions of this section the obligee or the obligee's attorney shall file notice of the lien with the lienholder or payor. This notice shall have attached a certified copy of the court order with all modifications and a sworn statement by the obligee or a certified statement from the court attesting to or certifying the amount of arrearages.

(L. 1986 H.B. 1479, A.L. 1993 S.B. 253, A.L. 1997 S.B. 361)

Effective 7-01-97



Section 454.519 Lien on rights of action for personal injury or negligence, when, procedure — notice, contents — liability of persons making payment or settlement after notice.

Effective 01 Jul 1997, see footnote

Title XXX DOMESTIC RELATIONS

454.519. Lien on rights of action for personal injury or negligence, when, procedure — notice, contents — liability of persons making payment or settlement after notice. — 1. The director, IV-D agency or the obligee may cause a lien for unpaid and delinquent child or spousal support to be placed upon any and all demands or rights of action for negligence or personal injury which any obligor delinquent in child or spousal support payments may have.

2. No such lien shall be effective unless and until a written notice is mailed by certified mail, return receipt requested, to the alleged tort-feasor or the attorney of record, if any. The notice shall contain the name and address of the delinquent obligor, the Social Security number of the obligor, if known, the name of the obligee, and the amount of delinquent child or spousal support. The notice shall also instruct the tort-feasor to mail a copy of the notice of lien to the tort-feasor's insurance carrier, if any.

3. Notice of this lien shall not be mailed unless the delinquent child or spousal support obligation exceeds one hundred dollars.

4. Any person or persons, firm or firms, corporation or corporations, including an insurance carrier, making any payment or settlement in full or partial satisfaction of the demand or right of action, after receipt by the tort-feasor of the notice of lien, shall be liable to the obligee or, if support has been assigned pursuant to subsection 2 of section 208.040, to the state or IV-D agency in an amount equal to the lesser of the payment or settlement, or the delinquent child or spousal support. In such event, the lien may be enforced by a suit at law against any person or persons, firm or firms, corporation or corporations making the payment or settlement.

5. In cases which are not IV-D cases to cause a lien pursuant to the provisions of this section the obligee or the obligee's attorney shall file notice of the lien with the lienholder or payor. This notice shall have attached a certified copy of the court order with all modifications and a sworn statement by the obligee or a certified statement from the court attesting to or certifying the amount of arrearages.

(L. 1986 H.B. 1479, A.L. 1993 S.B. 253, A.L. 1997 S.B. 361)

Effective 7-01-97



Section 454.520 Delinquent child support and maintenance, interest on, rate, how computed — execution for interest, when, procedure.

Effective 01 Jul 1999, see footnote

Title XXX DOMESTIC RELATIONS

454.520. Delinquent child support and maintenance, interest on, rate, how computed — execution for interest, when, procedure. — 1. All delinquent child support and maintenance payments which have accrued based upon judgments or orders of courts of this state entered prior to September 29, 1979, shall draw interest at the rate of six percent per annum through September 28, 1979; at the rate of nine percent per annum from September 29, 1979, through August 31, 1982; and thereafter at the rate of one percent per month.

2. All delinquent child support and maintenance payments which have accrued based upon judgments or orders of courts of this state entered after September 28, 1979, but prior to September 1, 1982, shall draw interest at the rate of nine percent per annum through August 31, 1982, and thereafter at the rate of one percent per month.

3. All delinquent child support and maintenance payments which accrue based upon judgments of courts of this state entered on or after September 1, 1982, shall draw interest at the rate of one percent per month.

4. The interest imposed pursuant to subsections 1 to 3 of this section shall be simple interest. Interest shall accrue at the close of the business day on the last day of each month and shall be calculated by multiplying the total arrearage existing at the end of the day, less the amount of that month's installments, by the applicable rate of interest. The total amount of interest collectible is the sum of the interest which has accrued on the last day of each month following the first delinquent payment. This interest computation method shall apply to all support and maintenance orders, regardless of the frequency of the installments required by the court. If the order does not specify the date on which support or maintenance payments are to begin, it shall be assumed that the first installment was due on the date the order was entered, and subsequent installments fall due on the same day of the week, or date of the month, as is appropriate. Payments which were to begin on the twenty-ninth, thirtieth or thirty-first of any month shall be deemed due on the last day of any month not containing such date. The interest imposed pursuant to this section shall automatically accrue and attach to the underlying support or maintenance judgment or order, and may be collected together with the arrearage, except that no payment or collection shall be construed to be interest until the entire support arrearage has been satisfied. Such interest shall be considered support or maintenance for the purposes of exemptions, restrictions on amounts which may be recovered by garnishment, and nondischargeability in bankruptcy.

5. As a condition precedent to execution for interest on delinquent child support or maintenance payments, the obligee shall present to the circuit clerk a sworn affidavit setting forth the payment history of the obligor under the judgment or order, together with a statement which details the computation of the interest claimed to be due and owing; except, that the payment history affidavit shall not be required for periods during which the clerk is acting as trustee pursuant to section 452.345, or the division is acting as trustee pursuant to this chapter or any other provision of the laws of this state. It shall not be the responsibility of the circuit clerk to compute the interest due and owing. The payment history affidavit and statement of interest shall be entered in the case record by the circuit clerk. If the obligor disputes the payment history as sworn to by the obligee, or the interest claimed, the obligor may petition the court for a determination. The court shall hold a hearing and shall make such a determination prior to the return date of the execution, or if this is not possible, the court shall direct the sheriff to pay the proceeds of the execution into the court pending such determination. If the determination as made by the court is inconsistent with the payment history affidavit of the obligee, or the interest claimed, the amount of the execution shall be so amended.

(L. 1982 S.B. 468 § 25, A.L. 1999 S.B. 291)

Effective 7-01-99



Section 454.522 Subordination of liens, when.

Effective 28 Aug 1998

Title XXX DOMESTIC RELATIONS

454.522. Subordination of liens, when. — 1. The director of revenue shall subordinate any lien filed pursuant to the provisions of subsection 1 of section 143.902, or any lien filed pursuant to the provisions of subsection 1 of section 144.380, to any lien for child support filed pursuant to chapter 454, without regard to whether the lien filed pursuant to subsection 1 of section 143.902 or subsection 1 of section 144.380 was filed earlier in time. This subsection shall not apply unless the child, or at least one of two or more children, on whose behalf a lien for child support has been filed pursuant to chapter 454 resides in Missouri. This subsection shall not apply if the effect of the subordination of the lien filed pursuant to subsection 1 of section 143.902 or subsection 1 of section 144.380 is to permit other lienholders senior to the child support lien to receive all the proceeds from the sale of the assets to which the lien filed pursuant to subsection 1 of section 143.902 or subsection 1 of section 144.380 attaches, with no part of the proceeds going to the child or children on whose behalf the lien has been filed pursuant to chapter 454.

2. Any collusive attempt between a child support obligor and obligee to use the provisions of subsection 1 of this section to evade or defeat any tax imposed by sections 143.011 to 143.996, or the payment thereof, shall be considered a criminal offense which may be prosecuted pursuant to section 143.911, in addition to any other penalty provided by law.

3. Any collusive attempt between a child support obligor and obligee to use the provisions of subsection 1 of this section to evade or defeat any tax imposed by sections 144.010 to 144.525, or the payment thereof, shall be considered a violation subject to the penalties provided in sections 144.500 and 144.510.

(L. 1998 S.B. 910 § 7)



Section 454.525 Obligor, defined — conveyances of entirety, property set aside, when — hearing, presumption, burden of proving good faith.

Effective 28 Aug 1986

Title XXX DOMESTIC RELATIONS

454.525. Obligor, defined — conveyances of entirety, property set aside, when — hearing, presumption, burden of proving good faith. — 1. For purposes of this section, an "obligor" is a person who owes a duty of support as determined by a court or administrative agency of competent jurisdiction.

2. Any conveyance of real or personal property made by the obligor, including conveyances made by the obligor to himself and his spouse as tenants by the entirety, for the purpose and with the intent to delay, hinder or defraud the person to whom the support obligation is owed shall be voidable, as long as the tenancy by the entirety exists and until a good faith purchaser for value gains title to the property. This subsection shall not operate to impair the commercial banks' defense under section 362.470.

3. Any party owed a support obligation may maintain an action for the purpose of setting aside a fraudulent conveyance by filing an appropriate motion in the cause of action that produced the support order, or if the order was established pursuant to sections 454.440 to 454.510, by filing a petition in the court in which the order was filed pursuant to section 454.490. Where the party seeking to set aside the conveyance presents evidence that the conveyance was made voluntarily and without adequate consideration or in anticipation of entry or enforcement of a judicial or administrative support order, a presumption shall arise that the conveyance was made with fraudulent intent. Upon such a showing, the burden of* proving that the conveyance was made in good faith shall rest with the obligor.

4. If after a hearing the court determines that the conveyance was made for the purpose and with the intent to delay, hinder or defraud the person to whom the support obligation is owed, the court shall set the conveyance aside and subject the property to execution for satisfaction of the support judgment subject to the interest of the good faith purchaser for value, mortgagee, or commercial bank.

(L. 1986 H.B. 1479 § 2)

*Word "or" appears in original rolls.



Section 454.528 Execution on jointly held property, when, procedure — obligor defined — parties to action — attorney's fees, assessed against whom.

Effective 28 Aug 1986

Title XXX DOMESTIC RELATIONS

454.528. Execution on jointly held property, when, procedure — obligor defined — parties to action — attorney's fees, assessed against whom. — 1. The interests of one or more owners of any real or personal property held in joint tenancy with right of survivorship, or otherwise held in any form of joint interest, except for property held in the name of a husband and wife and no other, are subject to execution as provided in this section for the sole purpose of enforcing judgments or orders for child support or maintenance.

2. For purposes of this section, an "obligor" is a person who owes a duty of support as determined by a court or administrative agency of competent jurisdiction.

3. Any party in possession of a judgment or order for child support or maintenance may request levy and execution from a court of competent jurisdiction against real or personal property held by the obligor jointly with another person as provided in this section. Unless one or more of the joint owners presents to the court, within ten days after the return date of the execution, a true copy of a prior written agreement setting forth the various interests of the joint owners, or the court determines otherwise after holding a hearing as provided for in subsection 5 of this section, it shall be presumed that the interests of the joint owners are equal. Upon levy, the execution shall constitute a lien against the obligor's presumed interest in the property. Any one or more of the joint owners may obtain relief from the lien by filing with the court a copy of a prior written agreement setting forth the various interests of the joint owners, without the necessity of filing a petition under subsection 5 of this section. A copy of the written agreement shall be sent by regular United States mail to the party requesting execution, who may challenge the validity or authenticity of the agreement by filing a petition pursuant to subsection 5 of this section.

4. Upon being served with an execution issued pursuant to this section, any third party in possession of jointly owned property may interplead said property as otherwise provided by law. Commercial banks may utilize the interpleader procedure authorized by the provisions of section 362.360. The third party shall notify the owners of the property that the property has been levied upon if the owners have addresses of record with the third party.

5. Either party, or any other joint owner as provided in subsection 1 of this section, may petition the court for a determination that the interests of the joint owners are disproportionate by filing a proper motion in the cause of action from which the levy and execution was issued. The party filing the motion shall have the burden of proof as to the claim that the interests of the joint owners are disproportionate. If subject to the jurisdiction of the court, all persons owning affected real or personal property jointly with an obligor shall be made parties to any proceeding to determine the respective interests of the joint owners. After a hearing on the motion, the court shall enter an appropriate order determining the various interests of each of the joint owners, and authorizing execution against the obligor's share for satisfaction of the child support or maintenance obligation.

6. The court may assess costs and reasonable attorney's fees against the obligor, if the court determines that the obligor has an interest in the affected jointly held property. If the court determines that the obligor has no interest in the property, costs and attorney's fees may be assessed against the party who requested the execution.

(L. 1986 H.B. 1479 § 3)

CROSS REFERENCE:

Roth IRA not exempt from attachment for child support and maintenance, 513.430

(1988) Partnership funds are not property held in the form of joint interest under this section. Under the Uniform Partnership Law, the proper method to “seize” the interest of an individual partner in a partnership is to apply to the court for a charging order. (Mo.App. E.D.) Wills v. Wills, 750 S.W.2d 567.



Section 454.530 Family support payment center established by the division for child support orders — disbursement of child support — business day, defined — electronic funds transfer system.

Effective 28 Aug 2014

Title XXX DOMESTIC RELATIONS

454.530. Family support payment center established by the division for child support orders — disbursement of child support — business day, defined — electronic funds transfer system. — 1. On or before October 1, 1999, the family support division shall establish and operate a state disbursement unit to be known as the "Family Support Payment Center" for the receipt and disbursement of payments pursuant to support orders for:

(1) All cases enforced by the division pursuant to section 454.400; and

(2) Any case required by federal law to be collected or disbursed by the payment center including, but not limited to, cases in which a support order is initially issued on or after January 1, 1994, in which the income of the obligor is subject to withholding; and

(3) Beginning July 1, 2001:

(a) Any other case with a support order in which payments are ordered or directed by a court or the division to be made to the payment center or in which the income of the obligor is subject to withholding; and

(b) Any case prior to July 1, 2001, in which support payments are ordered paid to the clerk of the court as trustee pursuant to section 452.345.

2. The family support payment center shall be operated by the division, in conjunction with other state agencies pursuant to a cooperative agreement, or by a contractor responsible directly to the division. Notwithstanding any other provision of law to the contrary, after notice by the division or the court that issued the support order to the obligor that all future payments shall be made to the payment center, the payment center shall become trustee for payments made by parents, employers, states and other entities, and all future payments shall be made to the payment center. The payment center shall disburse payments to custodial parents and other obligees, the state or agencies of other states. If the payment center is operated by a contractor and the contractor receives and disburses the payments, the contractor shall have an annual audit conducted by an independent certified public accountant. The audit will determine whether funds received are disbursed or otherwise accounted for, and make recommendations as to the procedures and changes that the contractor should take to protect the funds received from misappropriation and theft. A copy of the audit shall be delivered to the division, the office of administration and the office of the state courts administrator.

3. Except as otherwise provided in sections 454.530 to 454.560, the payment center shall disburse support payments within two business days after receipt from the employer or other source of periodic income, if sufficient information identifying the payee is provided. As used in sections 454.530 to 454.560, "business day" means a day state government offices are open for regular business. Disbursement of payments made toward arrearages may be delayed until the resolution of any timely appeal with respect to such arrearage or upon order of a court.

4. The family support payment center shall establish an electronic funds transfer system for the transfer of child support payments. Obligees who want electronic transfer of support payments to a designated account shall complete an application for direct deposit and submit it to the family support payment center. The family support payment center may issue an electronic access card for the purpose of disbursing support payments to any obligee not using automated deposit to a designated account. Any person or employer may, without penalty, choose to disburse payments to the payment center by check or draft instead of by electronic transfer.

(L. 1997 S.B. 361, A.L. 1999 S.B. 291, A.L. 2006 S.B. 618, A.L. 2014 H.B. 1299 Revision)



Section 454.531 Recovery of erroneously paid child support, procedures — penalty.

Effective 28 Aug 2014

Title XXX DOMESTIC RELATIONS

454.531. Recovery of erroneously paid child support, procedures — penalty. — 1. Whenever a parent or other person receives support moneys for a child paid to him or her by the family support division under the provisions of chapter 454, and the division subsequently determines that such payment, through no fault of the division, was erroneously made, either in good faith, or due to fraud or receipt of inaccurate information from the recipient of such support, such parent or other person shall be indebted to the division in an amount equal to the amount of the support money received by the parent or other person for that child. The division may utilize any available administrative or legal process to collect the erroneously paid support to effect recoupment and satisfaction of the debt incurred by reason of the failure of such parent or other person to reimburse the division for such erroneously paid child support. The division is also authorized to make a setoff to effect satisfaction of the debt by deduction from support moneys for that child in its possession or in the possession of any clerk of the court or other forwarding agent which would otherwise be payable to such parent or other person for the satisfaction of any support reimbursement. Nothing in this section authorizes the division to make a setoff as to current support paid during the month for which the payment is due and owing.

2. A person commits the crime of stealing, as defined by section 570.030, if he or she knowingly retains possession of child support payments which have been erroneously paid by the division through no fault of the division and the division has requested reimbursement of such support paid, if the purpose is to deprive the division of such reimbursement, either without the consent of the division or by means of deceit or coercion.

(L. 1998 S.B. 910 § 4, A.L. 2014 H.B. 1299 Revision)



Section 454.533 Family support trust fund established.

Effective 01 Jul 1999, see footnote

Title XXX DOMESTIC RELATIONS

454.533. Family support trust fund established. — 1. All support payments collected by the payment center shall be deposited in a special trust fund, which is hereby created, to be known as the "Family Support Trust Fund". Interest, if any, earned by the money in the trust fund shall be deposited into the general revenue fund in the state treasury.

2. The moneys in the family support trust fund shall not be deemed to be state funds and shall not be commingled with any state funds. Any moneys that are payable to the state of Missouri from the trust fund shall be deposited in the state's general revenue fund.

3. The payment center shall keep accurate record of the money received and disbursed through the trust fund and such records shall be available for inspection by state and federal officers and employees, obligors, obligees and the courts authorized by law.

4. The director or division may authorize the state treasurer to make refunds to the trust fund for erroneous payments and overpayments to the state.

(L. 1999 S.B. 291)

Effective 7-01-99



Section 454.536 Records of payments and disbursements kept by division — clerks to certify records, when — non IV-D cases, procedure.

Effective 01 Jul 1999, see footnote

Title XXX DOMESTIC RELATIONS

454.536. Records of payments and disbursements kept by division — clerks to certify records, when — non IV-D cases, procedure. — 1. The division shall maintain or cause to be maintained records showing payments and disbursements made by the payment center. The records shall be maintained in the automated child support system established pursuant to this chapter. The records shall include the amount of current support due and the total amount due for past unpaid support, and payment and disbursement records previously maintained by the circuit clerks of this state.

2. The circuit clerk shall certify the records of past payments and disbursements to the payment center at the time payments are directed to be made to the center. The payment and disbursement records of the circuit clerks, as shown on the automated child support system, shall be deemed certified by the clerks. The division or circuit clerk shall record or cause to be recorded other credits against a support order. Credits allowed pursuant to this section shall include, but not be limited to, abatements pursuant to section 452.340, in-kind payments pursuant to section 454.432, amounts collected from an obligor from federal and state income tax refunds, state lottery payments, Social Security payments, unemployment and workers' compensation benefits, income withholdings authorized by law, liens, garnishment* actions, and any other amounts required to be credited by state law.

3. In a case that is not a IV-D case, the division shall only record payments that are received by the payment center, with all other credits recorded by the clerk. The division may change the name and address information as shown on the automated child support system based on information received by the payment center. In cases in which payments are to be made to the payment center, obligors and obligees shall notify the payment center of any changes in their names or addresses. Such notice shall be sufficient notice for the division for purposes of section 454.413.

(L. 1999 S.B. 291)

Effective 7-01-99

*Word "garnishments" appears in original rolls.



Section 454.539 Admissibility of payment center records — certification by the director.

Effective 01 Jul 1999, see footnote

Title XXX DOMESTIC RELATIONS

454.539. Admissibility of payment center records — certification by the director. — 1. A copy of records of payments to and disbursements by the payment center, including but not limited to the records maintained in the automated child support system, or a circuit clerk, including but not limited to copies produced by electronic or optically scanned means, whether certified by the division, circuit clerk or an employee of the payment center, shall be admissible without further proof or foundation in any judicial or administrative proceeding as proof of credits and payments made to or by the payment center or circuit clerk. Records include, but are not limited to, records maintained in the automated child support system.

2. The records shall be certified by the director, a circuit clerk or such clerk's designee, or an employee of the payment center, and additional proof of the official character of the person certifying such record or the authenticity of his or her signature shall not be required. The director, circuit clerk or such clerk's designee, or an employee of the payment center may certify payment and disbursement records contained or maintained in, or shown by, the automated child support system. The certification of the director, circuit clerk or such clerk's designee, or an employee of the payment center shall certify payments or disbursements regardless of who made the entry of the payment or disbursement. Such records shall constitute prima facie evidence of the amount of support paid.

(L. 1999 S.B. 291)

Effective 7-01-99



Section 454.542 Compliance with subpoenas.

Effective 01 Jul 1999, see footnote

Title XXX DOMESTIC RELATIONS

454.542. Compliance with subpoenas. — If an employee of the division, a circuit clerk or an employee of the payment center is served* with a subpoena, subpoena duces tecum or an order to produce records, the employee or clerk may comply with the subpoena or order by transmitting a certified copy of the record to the requesting party. No party shall offer such records into evidence in response to a subpoena pursuant to this section unless all other parties to the action have been served with copies of such records and certification at least seven days prior to the commencement of the trial. A copy of properly certified records shall be admissible as evidence in all court or administrative proceedings.

(L. 1999 S.B. 291)

Effective 7-01-99

*Word "serviced" appears in original rolls.



Section 454.545 Rebuttable presumption for authenticity of certain judicial orders and documents.

Effective 01 Jul 1999, see footnote

Title XXX DOMESTIC RELATIONS

454.545. Rebuttable presumption for authenticity of certain judicial orders and documents. — 1. A copy of a judicial order and other documents on file with the court which are transmitted, whether transmitted by facsimile or other electronic means, to the division shall be rebuttably presumed to be true and correct copies of the original document, and may be offered into evidence without authentication or verification in any hearing or proceeding pursuant to this chapter.

2. A person contesting the authenticity of the document may rebut the presumption with a certified copy. The clerk shall furnish the division with certified copies upon request and without charge.

(L. 1999 S.B. 291)

Effective 7-01-99



Section 454.548 Processing fee permitted, amount.

Effective 01 Jul 1999, see footnote

Title XXX DOMESTIC RELATIONS

454.548. Processing fee permitted, amount. — In addition to any fees imposed pursuant to section 454.425 and if allowed by federal law, the division may charge and collect a fee of ten dollars from support received through the payment center for each order for every year or portion of a year during which payments are received by the payment center. Such fee shall be used to reimburse the state for the costs associated with processing support payments.

(L. 1999 S.B. 291)

Effective 7-01-99



Section 454.551 Certified or guaranteed check required, when — fee for insufficient funds checks, amount.

Effective 01 Jul 1999, see footnote

Title XXX DOMESTIC RELATIONS

454.551. Certified or guaranteed check required, when — fee for insufficient funds checks, amount. — 1. The division may require, after notice to the obligor, that any check paid to the payment center by the obligor must be certified or guaranteed for payment. An originator of a check other than a payor shall not be required to pay by certified or guaranteed check, unless an insufficient funds check is received and the provisions of this section have been followed.

2. In addition to any fees imposed pursuant to section 454.425, the payment center, when authorized by the division, or the state may charge a fee not to exceed twenty-five dollars for processing an insufficient funds check as a reimbursement for the costs of processing such check, and may issue a notice to the originator of any such check that no further checks will be accepted unless the check is certified or guaranteed for payment. The division may collect the fee which shall be considered a support order for enforcement pursuant to this chapter.

(L. 1999 S.B. 291)

Effective 7-01-99



Section 454.554 Notice to obligor, when — contempt motion filed, when.

Effective 01 Jul 1999, see footnote

Title XXX DOMESTIC RELATIONS

454.554. Notice to obligor, when — contempt motion filed, when. — If not required by an existing order, the division or circuit clerk shall notify by first class mail any obligor under a support order, and an employer or other payor who has or will be withholding income to direct support payments to the payment center. The division shall file a copy of the notice with the court with jurisdiction over the support order. Any obligor, employer or other payor who receives notice to direct payments to the payment center and thereafter fails to direct payments to the payment center shall receive a second written notice by certified mail, return receipt requested. Failure to pay the payment center after a second notice shall be grounds for contempt and a motion for contempt may be filed in the county or city not within a county in which the support order is filed.

(L. 1999 S.B. 291)

Effective 7-01-99



Section 454.557 Obligations not recorded in automated system, when.

Effective 28 Aug 2010

Title XXX DOMESTIC RELATIONS

454.557. Obligations not recorded in automated system, when. — 1. A current support obligation shall not be recorded in the records maintained in the automated child support system in the following cases:

(1) In a IV-D case with a support order pursuant to section 454.465 or 454.470 when the division determines that payments for current support are no longer due and should no longer be made to the payment center. The division shall notify by first class mail the obligor and obligee under the support orders that payments shall no longer be made to the payment center, and any withholding of income shall be terminated unless it is subsequently determined by the division or court having jurisdiction that payments will continue. The division's determination shall terminate the division's support order, but shall not terminate any obligation of support established by court order. The obligor and obligee may contest the decision of the division to terminate the division's support order by requesting a hearing within thirty days of the mailing of the notice provided pursuant to this section. The hearing shall comply with the provisions of section 454.475;

(2) In all cases with a support order entered by a court when the court that issued the support order terminates such order. The division shall also cease enforcing the order if no past support is due; or

(3) In all cases when the obligation of a parent to make child support payments is deemed terminated under subdivisions (1) to (4) of subsection 11 of section 452.340.

2. Nothing in this section shall affect or terminate the amount due for unpaid past support.

(L. 1999 S.B. 291, A.L. 2010 H.B. 1692, et al.)



Section 454.559 Payments made to center upon request.

Effective 01 Jul 1999, see footnote

Title XXX DOMESTIC RELATIONS

454.559. Payments made to center upon request. — The court shall order payments to be made to the payment center upon request of the division or attorneys representing the division.

(L. 1999 S.B. 291)

Effective 7-01-99



Section 454.560 Endorsement of negotiable instruments, when.

Effective 01 Jul 1999, see footnote

Title XXX DOMESTIC RELATIONS

454.560. Endorsement of negotiable instruments, when. — Payment on a support order to the payment center shall authorize the division to endorse a negotiable instrument payable to the obligee, the circuit clerk, the state or the state agency.

(L. 1999 S.B. 291)

Effective 7-01-99



Section 454.565 Report to the general assembly, when.

Effective 28 Aug 2014

Title XXX DOMESTIC RELATIONS

454.565. Report to the general assembly, when. — Beginning in 2000, the family support division shall report to the general assembly regarding the family support payment center by December 1, 2000, and by each December first thereafter. Such report shall include recommendations and an analysis of the efficiency and effectiveness of the system.

(L. 1999 S.B. 291, A.L. 2014 H.B. 1299 Revision)



Section 454.600 Definitions.

Effective 28 Aug 2014

Title XXX DOMESTIC RELATIONS

454.600. Definitions. — As used in sections 454.600 to 454.645, the following terms mean:

(1) "Court", any circuit court establishing a support obligation pursuant to an action under this chapter, chapter 210, chapter 211 or chapter 452;

(2) "Director", the director of the family support division of the department of social services;

(3) "Division", the family support division of the department of social services;

(4) "Employer", any individual, organization, agency, business or corporation hiring an obligor for pay;

(5) "Health benefit plan", any benefit plan or combination of plans, other than public assistance programs, providing medical or dental care or benefits through insurance or otherwise, including but not limited to health service corporations, as defined in section 354.010; prepaid dental plans, as defined in section 354.700; health maintenance organization plans, as defined in section 354.400; and self-insurance plans, to the extent allowed by federal law;

(6) "Minor child", a child for whom a support obligation exists under law;

(7) "Obligee", a person to whom a duty of support is owed or a person, including any division of the department of social services, who has commenced a proceeding for enforcement of an alleged duty of support or for registration of a support order, regardless of whether the person to whom a duty of support is owed is a recipient of public assistance;

(8) "Obligor", a person owing a duty of support or against whom a proceeding for the enforcement of a duty of support or registration of a support order is commenced; *

(9) "IV-D case", a case in which support rights have been assigned to the state of Missouri pursuant to section 208.040, or in which the family support division is providing support enforcement services pursuant to section 454.425.

(L. 1993 S.B. 253 § 3, A.L. 2014 H.B. 1299 Revision)

*Word "and" appears here in original rolls.



Section 454.603 Health benefit plan may be required — terms — order of coverage — liability for expenses not covered — abatement, termination of coverage.

Effective 01 Jul 1997, see footnote

Title XXX DOMESTIC RELATIONS

454.603. Health benefit plan may be required — terms — order of coverage — liability for expenses not covered — abatement, termination of coverage. — 1. At any state of a proceeding in which the circuit court or the division has jurisdiction to establish or modify an order for child support, including but not limited to actions brought pursuant to this chapter, chapters 210, 211, and 452, the court or the division shall determine whether to require a parent to provide medical care for the child through a health benefit plan.

2. With or without the agreement of the parents, the court or the division may require that a child be covered under a health benefit plan. Such a requirement shall be imposed whenever a health benefit plan is available at reasonable cost through a parent's employer or union or in any IV-D case. If such a plan is not available at reasonable cost through an employer or union and the case is not a IV-D case, the court in determining whether to require a parent to provide such coverage, shall consider:

(1) The best interests of the child;

(2) The child's present and anticipated needs for medical care;

(3) The financial ability of the parents to afford the cost of a health benefit plan; and

(4) The extent to which the cost of the health benefit plan is subsidized or reduced by participation on a group basis or otherwise.

3. To the extent that such options are available under the terms of the health benefit plan, an order may specify required terms of the health benefit plan, including:

(1) Minimum required policy limits;

(2) Minimum required coverage;

(3) Maximum terms for deductibles or required co-payments; or

(4) Other significant terms, including, but not limited to, any provision required for a health benefit plan under the federal Employee Retirement Income Security Act of 1974, as amended.

4. If the child is not covered by a health benefit plan but such a plan is available to one of the parents, the court or the division shall order that coverage under the health benefit plan be provided for the child unless there is available to the other parent a health benefit plan with comparable or better benefits at comparable or reduced cost. If health benefit plans are available to both parents upon terms which provide comparable benefits and costs, the court or the division shall determine which health benefit plan, if any, shall be required, giving due regard to the possible advantages of each plan.

5. The court shall require the obligor to be liable for all or a portion of the medical or dental expenses of the minor child that are not covered by the required health benefit plan coverage if:

(1) The court finds that the health benefit plan coverage required to be obtained by the obligor or available to the obligee does not pay all the reasonable and necessary medical or dental expenses of the minor child; and

(2) The court finds that the obligor has the financial resources to contribute to the payment of these medical or dental expenses; and

(3) The court finds the obligee has substantially complied with the terms of the health benefit coverage.

6. The cost of health benefit plan employee contributions or premiums shall not be a direct offset to child support awards established pursuant to this chapter, chapters 210, 211, and 452, but it shall be considered when determining the amount of child support to be paid by the obligor.

7. If two or more health benefit plans are available to one or both parents that are complementary to one another or are compatible as primary and secondary coverage for the child, the court or the division may order each parent to maintain one or more health benefit plans for the child.

8. Prior to terminating enrollment in a health benefit plan or changing from one health benefit plan to another, consideration by the court or division shall be given to the child's medical condition and best interests and whether there is reason to believe that a new health benefit plan would omit or limit benefits because of a preexisting condition.

9. An abatement of a parent's child support obligation shall not automatically abate that parent's duty to provide for the child's health care needs. Unless an order of the court or the division specifically provides for abatement or termination of health care coverage, an order to maintain health benefits or otherwise provide for a child's health care needs shall continue in force until further order of the court or the division, or until the child's right to parental support terminates.

(L. 1993 S.B. 253 § 4, A.L. 1997 S.B. 361)

Effective 7-01-97



Section 454.606 Notice to employer or union, National Medical Support Notice to be used — notice, how delivered — division duties.

Effective 28 Aug 2003

Title XXX DOMESTIC RELATIONS

454.606. Notice to employer or union, National Medical Support Notice to be used — notice, how delivered — division duties. — 1. In all IV-D cases in which income withholding for child support is to be initiated on the effective date of the order pursuant to section 452.350 and section 454.505, respectively, the circuit clerk or division, as appropriate, shall send a notice to the employer or union of the parent who has been ordered to provide the health benefit plan coverage at the same time the support order withholding notice is issued. In cases in which the division enforces an order to obtain health benefit plan coverage, it also shall send a notice to the employer or union of the parent who has been ordered to provide the health benefit plan coverage.

2. The notice shall be sent to the employer or union either by regular mail or by certified mail, return receipt requested.

3. The division shall use the National Medical Support Notice required by 42 U.S.C. Section 666(a)(19) and 45 C.F.R. Section 303.32 to enforce health benefit plan coverage under this chapter. All employers, unions, and plan administrators shall comply with the terms of the National Medical Support Notice, including the instructions therein, whether issued by the division or the IV-D agency of another state which appears regular on its face. The division shall:

(1) Transfer the National Medical Support Notice to an employer within two business days after the date of entry of an employee who is an obligor in a IV-D case in the state directory of new hires; and

(2) Promptly notify the appropriate employer or union if a current order for medical support for which the division is responsible is no longer in effect.

4. The notice issued by the circuit clerk shall contain, at a minimum, the following information:

(1) The parent's name and Social Security number;

(2) A statement that the parent is required to provide and maintain health benefit plan coverage for a dependent minor child; and

(3) The name, date of birth, and Social Security number, if available, for each child.

5. The notice to withhold sufficient funds from the earnings due the obligor to cover employee contributions or premiums, when necessary to comply with the order to provide health benefit plan coverage, is binding on current and successor employers for current and subsequent periods of employment. Such notice shall continue until further notice by the court or division.

6. The withholding of health benefit plan employee contributions or premiums from income, if required to comply with the order, shall not be held in abeyance pending the outcome of any hearing provided pursuant to section 454.609.

(L. 1993 S.B. 253 § 5, A.L. 2002 S.B. 923, et al., A.L. 2003 S.B. 330)



Section 454.609 Notice to obligor, contents — grounds for contesting, hearing.

Effective 28 Aug 2002

Title XXX DOMESTIC RELATIONS

454.609. Notice to obligor, contents — grounds for contesting, hearing. — 1. At the same time an employer or union notice is sent pursuant to section 454.606, the circuit clerk or the division, as appropriate, shall send a notice to the obligor by any form of mail to the obligor's last known address. The information contained in that notice shall include:

(1) A statement that the parent has been directed to provide and maintain health benefit plan coverage for the benefit of a minor child;

(2) The name and date of birth of the minor child;

(3) A statement that the income withholding for health benefit coverage applies to current and subsequent periods of employment;

(4) A statement that the parent may within thirty days of the mailing date of the order or notice submit a written contest to the withholding on the grounds that the withholding is not proper because of mistake of fact or because the obligor provides other insurance that was obtained prior to issuance of the withholding order or notice that is comparable to the health benefit plan available through the employer or union or nonemployer or nonunion group;

(5) A statement that if the obligor contests the withholding, the obligor shall be afforded an opportunity to present his or her case to the court or the division within thirty days of receipt of the notice of contest;

(6) A statement of exemptions which may apply to limit the portion of the obligated party's disposable earnings which are subject to the withholding under federal or state law;

(7) The Social Security number of the obligor, if available;

(8) A statement that state law prohibits employers from retaliating against an obligor under an order to provide health benefit plan coverage and that the court or the division should be contacted if the obligor has been retaliated against by his or her employer as a result of the order for health benefit plan coverage.

2. The only grounds to contest a withholding order or notice for health benefit plan coverage sent to an employer or union shall be mistake of fact or that the obligor obtained other insurance prior to issuance of the withholding order or notice that is comparable to the health benefit plan available through the employer or union, or nonemployer or nonunion group. For purposes of sections 454.600 to 454.645, "mistake of fact" means an error as to the identity of the obligor.

3. If the obligor contests the withholding order or notice for health plan coverage because of mistake of fact or because the obligor obtained comparable insurance prior to issuance of the withholding order or notice, the court or the director shall hold a hearing, enter an order disposing of all issues disputed by the obligor and notify the obligated party of the determination and date, within forty-five days of the date of receipt of the obligated party's notice of contest.

(L. 1993 S.B. 253 § 6, A.L. 2002 S.B. 923, et al.)



Section 454.612 Written proof of obligor's compliance with order — forwarding to union or employer.

Effective 26 May 1993, see footnote

Title XXX DOMESTIC RELATIONS

454.612. Written proof of obligor's compliance with order — forwarding to union or employer. — 1. In cases other than IV-D cases, the obligor shall provide to the obligee within thirty days of receipt of effective notice of a court order for health benefit plan coverage pursuant to sections 454.600 to 454.645 written proof of the obligor's compliance with that order. Compliance means either that the health benefit plan coverage has been obtained or that a correct and complete application for such coverage has been made.

2. The obligee shall forward a copy of the court order for health benefit plan coverage issued pursuant to sections 454.600 to 454.645 to the obligor's employer or union when ordered to do so by the court or when:

(1) The obligor fails to provide written proof of compliance with the court order to the obligee within thirty days of the obligor's receipt of effective written notice of the court order;

(2) The obligee serves by mail at the obligor's known post office address written notice on the obligor of the obligee's intent to enforce the order;

(3) The obligor fails to provide, within fifteen days after the date the obligee mailed the notice provided for in this section, written proof to the obligee that the obligor has obtained the health benefit plan coverage ordered by the court or has applied for such coverage; and

(4) The obligee files an affidavit with the circuit clerk alleging that the obligor failed to provide written proof of compliance after mailing the notice required by this section to the obligor.

(L. 1993 S.B. 253 § 7)

Effective 5-26-93



Section 454.615 Employer or union to transfer order to group health plan — duties of plan administrator.

Effective 28 Aug 2002

Title XXX DOMESTIC RELATIONS

454.615. Employer or union to transfer order to group health plan — duties of plan administrator. — 1. Upon receipt of a court or administrative order, or notice, for health benefit plan coverage, the employer or union shall transfer the order or notice to the appropriate group health plan providing the health plan coverage for which the child is eligible, excluding any severable notice to withhold for health care coverage directing the employer or union to withhold any mandatory employee contribution to the plan, within twenty business days after the date of the order or notice.

2. Within forty business days after the date of the order or notice, the plan administrator shall:

(1) Notify the issuing agency whether coverage of the child is available under the terms of the plan and, if so, whether such child is covered under the plan and either the effective date of such coverage or, if necessary, any steps to be taken by the custodial parent or issuing agency to effectuate such coverage; and

(2) Provide to the custodial parent or issuing agency a description of the coverage available and any forms or documents necessary to effectuate such coverage.

(L. 1993 S.B. 253 § 8, A.L. 2002 S.B. 923, et al.)



Section 454.618 Enrolling of child as eligible dependent in health benefit plan, withholding of contributions — provision of information and authorization — denial or restriction of coverage, prohibited, when.

Effective 28 Aug 2002

Title XXX DOMESTIC RELATIONS

454.618. Enrolling of child as eligible dependent in health benefit plan, withholding of contributions — provision of information and authorization — denial or restriction of coverage, prohibited, when. — 1. Upon receipt of the court or administrative order, or notice, for health benefit plan coverage, or upon application of the obligor pursuant to that order, the employer or union shall take necessary action to enroll the minor child as an eligible dependent in the health benefit plan and, upon enrollment, withhold any required employee contribution or premium from the obligor's income or wages necessary for the coverage of the child and send any amount withheld directly to the health benefit plan administrator. If more than one health benefit plan is offered by the employer or union, the minor child shall be enrolled in the plan in which the obligor is enrolled. When one or more plans are available and the obligor is not enrolled in a plan that covers dependents or is not enrolled in any plan, the minor child and the obligor if necessary shall be enrolled under the least costly plan that provides service to the area where the child resides if the order or notice for health benefit plan coverage is not a National Medical Support Notice issued by the division or IV-D agency of another state. If the notice for health benefit plan coverage is a National Medical Support Notice issued by the division or IV-D agency of another state, the health benefit plan administrator shall provide to the issuing agency copies of the applicable summary plan descriptions or other documents that describe available coverage, including the additional participant contribution necessary to obtain coverage for the child under each option and whether there is a limited service area for any option. The issuing agency, in consultation with the custodial parent, must promptly select from the available plan options. If the issuing agency does not make such selection within twenty business days from the date the plan administrator provided the option, the plan administrator shall enroll the child in the plan's default option, if any. If the plan does not have a default option, the plan administrator shall enroll the child in the option selected by the issuing agency.

2. In those instances where the obligor fails or refuses to execute any document necessary to enroll the minor child in the health benefit plan ordered by the court, the required information and authorization may be provided by the division or the custodial parent or guardian of the minor child.

3. Information and authorization provided by the division or the custodial parent or guardian of the minor child shall be valid for the purpose of meeting enrollment requirements of the health benefit plan and shall not affect the obligation of the employer or union and the insurer to enroll the minor child in the health benefit plan for which other eligibility, enrollment, underwriting terms and other requirements are met. However, any health benefit plan provision which denies or restricts coverage to a minor child of the obligor due to birth out of wedlock shall be void as against public policy.

4. A minor child that an obligor is required to cover as an eligible dependent pursuant to sections 454.600 to 454.645 shall be considered for health benefit plan coverage purposes as a dependent of the obligor until the child's right to parental support terminates or until further order of the court, but in no event past the limiting age set forth in the health benefit plan.

(L. 1993 S.B. 253 § 9, A.L. 1994 H.B. 1491 & 1134, A.L. 2002 S.B. 923, et al.)



Section 454.621 No change of coverage required.

Effective 26 May 1993, see footnote

Title XXX DOMESTIC RELATIONS

454.621. No change of coverage required. — No health benefit plan shall be required to change coverages provided as a result of sections 454.600 to 454.645. Nothing in sections 454.600 to 454.645 shall be construed as creating a regulatory authority over the business of insurance.

(L. 1993 S.B. 253 § 10)

Effective 5-26-93



Section 454.624 Payment of benefit due, discharge from liability.

Effective 26 May 1993, see footnote

Title XXX DOMESTIC RELATIONS

454.624. Payment of benefit due, discharge from liability. — In the case of any claim submitted by the custodial parent for care provided to a minor child who is enrolled as an eligible dependent pursuant to an order or notice of health benefit plan coverage, the health benefit plan administrator or insurer shall, in the absence of an assignment of benefits to the health care provider with respect to such claim or proof of payment by the noncustodial parent, pay to the custodial parent any benefit due. The health benefit plan administrator or insurer shall be fully discharged from any and all liability on the claim to the extent of such payments to the custodial parent.

(L. 1993 S.B. 253 § 11)

Effective 5-26-93



Section 454.627 Termination of obligor's employment or coverage, notification of obligee.

Effective 28 Aug 2002

Title XXX DOMESTIC RELATIONS

454.627. Termination of obligor's employment or coverage, notification of obligee. — When an order for health benefit plan coverage pursuant to sections 454.600 to 454.645 is in effect, upon termination of the obligor's employment, or upon termination of the health benefit plan coverage, the employer, union or health benefit plan administrator, as appropriate, shall make a good faith effort to notify the obligee, or in IV-D cases, the division, within ten days of the termination date with notice of continuation or conversion privileges. In addition, in IV-D cases, upon termination of the obligor's employment, the employer shall promptly notify the division or IV-D agency of another state, as applicable, of the obligor's last known address and the name and address of the obligor's new employer, if known.

(L. 1993 S.B. 253 § 12, A.L. 2002 S.B. 923, et al.)



Section 454.630 Release of information.

Effective 26 May 1993, see footnote

Title XXX DOMESTIC RELATIONS

454.630. Release of information. — When an order for health benefit plan coverage pursuant to sections 454.600 to 454.645 is in effect, the obligor's employer or union shall* release to the division or obligee, upon request, information on such coverage, including the name of the administrator or insurer.

(L. 1993 S.B. 253 § 13)

Effective 5-26-93

*Word "shall" does not appear in original rolls.



Section 454.633 Failure to maintain coverage, liability, effect — parents' joint liability for medical care — action to collect percentage.

Effective 26 May 1993, see footnote

Title XXX DOMESTIC RELATIONS

454.633. Failure to maintain coverage, liability, effect — parents' joint liability for medical care — action to collect percentage. — 1. An obligor who fails to maintain the health benefit plan coverage for the benefit of a minor child as ordered pursuant to sections 454.600 to 454.645 shall be liable to the obligee or to the state of Missouri for any medical and dental expenses or health benefit plan employee contributions or premiums incurred or paid by the obligee or the state, from the date of the court or administrative order.

2. Proof of failure to maintain health benefit plan coverage as ordered constitutes a showing of increased need by the obligee and provides a basis for an increase of the obligor's child support order.

3. As between a health care provider and the parents of a child, the parents shall be jointly and severally liable to the provider for the reasonable costs of the child's necessary medical care. As between parents, responsibility for the child's care expenses that are not covered by a health benefit plan may be equitably apportioned between the parents by the court or the division, in percentage shares based on their income, or based on a written agreement of the parties. If the order or agreement fails to designate the shares applicable to the parents, then each parent shall be liable for fifty percent of such expenses.

4. The director is hereby authorized to bring an action in circuit court on behalf of the custodial parent to collect from the obligor the appropriate percentage share of medical care expenses which were paid by the obligee and were not covered by a health care benefit plan.

(L. 1993 S.B. 253 § 14)

Effective 5-26-93



Section 454.636 Order of income withholding, priority — current obligation.

Effective 26 May 1993, see footnote

Title XXX DOMESTIC RELATIONS

454.636. Order of income withholding, priority — current obligation. — 1. An order of income withholding for health benefit plan coverage shall have priority over all other legal processes under state law against money, income or periodic earnings of the noncustodial parent except an order of income withholding for current child support.

2. Notwithstanding the provisions of section 452.350 and section 454.505, or any other provision of law to the contrary, the amount contained in an order of income withholding for health benefit plan coverage issued pursuant to sections 454.600 to 454.645, shall be considered a current child support obligation for purposes of applying the limitations contained in the federal Consumer Credit Protection Act, 15 U.S.C. 1673(b), and shall run concurrently with orders issued pursuant to section 452.350 and section 454.505. However, when concurrently running wage withholding processes for the collection of support obligations, including an order for health benefit plan coverage, cause the amounts withheld from the obligor to exceed applicable wage withholding limitations, the employer shall not include the amount contained in the order of income withholding for health benefit plan coverage in determining the pro rata distribution, and shall not withhold any amount for health benefit plan coverage from an employee's wages.

(L. 1993 S.B. 253 § 15)

Effective 5-26-93



Section 454.639 Collection and enforcement — remedies — modification.

Effective 26 May 1993, see footnote

Title XXX DOMESTIC RELATIONS

454.639. Collection and enforcement — remedies — modification. — All remedies available for collection and enforcement of child support apply to medical support ordered pursuant to sections 454.600 to 454.645. The remedies established by sections 454.600 to 454.645 are in addition to and not in substitution for other remedies provided by law and apply without regard to when the order was entered. Either parent or the division may initiate modification proceedings to seek the addition of a provision for health benefit plan coverage to an existing court or administrative order, notwithstanding the requirement under this chapter, chapters 210, 211, and 452 to allege or prove a substantial and continuing change in circumstances.

(L. 1993 S.B. 253 § 16)

Effective 5-26-93



Section 454.642 Compliance by employer or union, discharge of liability — termination of order.

Effective 26 May 1993, see footnote

Title XXX DOMESTIC RELATIONS

454.642. Compliance by employer or union, discharge of liability — termination of order. — 1. Compliance by an employer or union with the order for health benefit plan coverage operates as a discharge of liability to the obligor as to any part of the obligor's periodic earnings or other income so affected.

2. The court or the director, upon motion of the obligor and for good cause shown, may terminate the respective judicial or administrative order for health benefit plan coverage.

(L. 1993 S.B. 253 § 17)

Effective 5-26-93



Section 454.645 Discharge, discipline prohibited — rebuttable presumption — civil contempt proceeding authorized, procedure.

Effective 26 May 1993, see footnote

Title XXX DOMESTIC RELATIONS

454.645. Discharge, discipline prohibited — rebuttable presumption — civil contempt proceeding authorized, procedure. — 1. An employer shall not discharge or otherwise discipline, or refuse to hire, an employee as a result of an order or notice issued pursuant to the provisions of sections 454.600 to 454.645. If any such employee is discharged within thirty days of the date upon which an order for health benefit plan coverage is to take effect, there shall arise a rebuttable presumption that such discharge was a result of such order. This presumption shall be overcome only by clear, cogent and convincing evidence produced by the employer that the employee was not terminated because of the order.

2. Any obligor who is aggrieved as a result of a violation of this section may bring a civil contempt proceeding against the employer by filing an appropriate motion in the cause of action from which the order for health benefit plan coverage was issued. The director is also authorized to bring an action in circuit court to determine whether there has been a wrongful discharge or discipline under this section.

3. In either action cited above, if the court finds that the employer discharged, disciplined, or refused to hire the obligated parent as a result of the order or notice, the court may order the employer to reinstate or hire the obligor, or rescind any wrongful disciplinary action. Further, the court may enter judgment against the employer for the back wages, costs, attorney's fees, and for the amount of health benefit plan employee or employer contributions or premiums and child support which should have been withheld and paid over by the employer during the period of time the employee was wrongfully discharged. If, after the entry of such an order, the employer refuses without good cause to comply with the court's order, or if the employer fails to comply with the health benefit plan coverage notice, the court may, after notice to the employer and a hearing, impose a fine against the employer, not to exceed five hundred dollars.

(L. 1993 S.B. 253 § 18)

Effective 5-26-93



Section 454.700 Insurer to permit enrollment, when — duties of employer — garnishment of income permitted, when.

Effective 28 Aug 2014

Title XXX DOMESTIC RELATIONS

454.700. Insurer to permit enrollment, when — duties of employer — garnishment of income permitted, when. — 1. In any case in which a parent is required by a court or administrative order to provide medical coverage for a child, under any health benefit plan, as defined in section 454.600, and a parent is eligible through employment, under the provisions of the federal Comprehensive Omnibus Budget Reconciliation Act (COBRA) or the provisions of section 376.892, or for health coverage through an insurer or group health plan, any insurers, including group health plans as defined in Section 607(1) of the federal Employee Retirement Income Security Act of 1974, offering, issuing, or renewing policies in this state on or after July 1, 1994, shall:

(1) Permit such parent to enroll under such coverage any such child who is otherwise eligible for such coverage, without regard to any enrollment season restrictions;

(2) Permit enrollment of a child under coverage upon application by the child's other parent, the family support division, the MO HealthNet division, or the tribunal of another state, if the parent required by a court or administrative order to provide health coverage fails to make application to obtain coverage for such child;

(3) Not disenroll or eliminate coverage of a child unless:

(a) The insurer is provided satisfactory written evidence that such court or administrative order is no longer in effect; or

(b) The insurer is provided satisfactory written evidence that the child is or will be enrolled in comparable health coverage through another insurer which will take effect no later than the effective date of the disenrollment; or

(c) The employer or union eliminates family health coverage for all of its employees or members; or

(d) Any available continuation coverage is not elected or the period of such coverage expires.

2. In any case in which a parent is required by a court or administrative order to provide medical coverage for a child, under any health benefit plan, as defined in section 454.600, and the parent is eligible for such health coverage through an employer doing business in Missouri, the employer or union shall:

(1) Permit such parent to enroll under such family coverage any such child who is otherwise eligible for such coverage, without regard to any enrollment season restrictions;

(2) Enroll a child under family coverage upon application by the child's other parent, the family support division, the MO HealthNet division, or a tribunal of another state, if a parent is enrolled but fails to make application to obtain coverage of such child; and

(3) Not disenroll or eliminate coverage of any such child unless:

(a) The employer or union is provided satisfactory written evidence that such court or administrative order is no longer in effect; or

(b) The employer or union is provided satisfactory written evidence that the child is or will be enrolled in comparable health coverage through another insurer which will take effect not later than the effective date of such disenrollment; or

(c) The employer or union has eliminated family health coverage for all of its employees or members.

3. No insurer may impose any requirements on a state agency, which has been assigned the rights of an individual eligible for medical assistance under chapter 208 and covered for health benefits from the insurer, that are different from requirements applicable to an agent or assignee of any other individual so covered.

4. All insurers shall in any case in which a child has health coverage through the insurer of a noncustodial parent:

(1) Provide such information to the custodial parent or legal guardian as may be necessary for the child to obtain benefits through such coverage;

(2) Permit the custodial parent or legal guardian, or provider, with the custodial parent's approval, to submit claims for covered services without the approval of the noncustodial parent; and

(3) Make payment on claims submitted in accordance with subdivision (2) of this subsection directly to the parent, the provider, or the MO HealthNet division.

5. The MO HealthNet division may garnish the wages, salary, or other employment income of, and require withholding amounts from state tax refunds, pursuant to section 143.783, to any person who:

(1) Is required by court or administrative order to provide coverage of the costs of health services to a child who is eligible for medical assistance under Medicaid; and

(2) Has received payment from a third party for the costs of such services to such child, but has not used such payment to reimburse, as appropriate, either the other parent or guardian of such child or the provider of such services, to the extent necessary to reimburse the MO HealthNet division for expenditures for such costs under its plan. However, claims for current or past due child support shall take priority over claims by the MO HealthNet division.

6. The remedies for the collection and enforcement of medical support established in this section are in addition to and not in substitution for other remedies provided by law and apply without regard to when the order was entered.

(L. 1994 H.B. 1491 & 1134 merged with S.B. 508, A.L. 2002 S.B. 923, et al., A.L. 2014 H.B. 1299 Revision)



Section 454.849 Effective date of repeal of act.

Effective 15 Jun 2016, see footnote

Title XXX DOMESTIC RELATIONS

454.849. Effective date of repeal of act. — The repeal of sections 454.850 to 454.999 shall become effective June 15, 2016.

(L. 2011 H.B. 260 § B, A.L. 2016 H.B. 1550 merged with S.B. 905 & 992)

Effective 6-15-16 (S.B. 905 & 992); 8-28-16 (H.B. 1550)



Section 454.1000 Definitions.

Effective 28 Aug 2014

Title XXX DOMESTIC RELATIONS

454.1000. Definitions. — As used in sections 454.1000 to 454.1025, the following terms mean:

(1) "Arrearage", the amount created by a failure to provide:

(a) Support to a child pursuant to an administrative or judicial support order; or

(b) Support to a spouse if the judgment or order requiring payment of spousal support also requires payment of child support and such spouse is the custodial parent;

(2) "Child", a person for whom child support is due pursuant to a support order;

(3) "Court", any circuit court of the state that enters a support order or a circuit court in which such order is registered or filed;

(4) "Director", the director of the family support division;

(5) "Division", the family support division of the department of social services;

(6) "IV-D case", a case in which support rights are assigned to the state pursuant to section 208.040 or the division is providing support enforcement services pursuant to section 454.425;

(7) "License", a license, certificate, registration or authorization issued by a licensing authority granting a person a right or privilege to engage in a business, occupation, profession, recreation or other related privilege that is subject to suspension, revocation, forfeiture or termination by the licensing authority prior to its date of expiration, except for any license issued by the department of conservation. Licenses include licenses to operate motor vehicles pursuant to chapter 302, but shall not include motor vehicle registrations pursuant to chapter 301;

(8) "Licensing authority", any department, except for the department of conservation, division, board, agency or instrumentality of this state or any political subdivision thereof that issues a license. Any board or commission assigned to the division of professional registration is included in the definition of licensing authority;

(9) "Obligee":

(a) A person to whom payments are required to be made pursuant to a support order; or

(b) A public agency of this or any other state which has the right to receive current or accrued support payments or provides support enforcement services pursuant to this chapter;

(10) "Obligor", a person who owes a duty of support;

(11) "Order suspending a license", an order issued by a court or the director to suspend a license. The order shall contain the name of the obligor, date of birth of the obligor, the type of license and the Social Security number of the obligor;

(12) "Payment plan" includes, but is not limited to, a written plan approved by the court or division that incorporates an income withholding pursuant to sections 452.350 and 454.505 or a similar plan for periodic payment of an arrearage, and current and future support, if applicable;

(13) "Support order", an order providing a determinable amount for temporary or final periodic payment of support. Such order may include payment of a determinable amount of insurance, medical or other expenses of the child issued by:

(a) A court of this state;

(b) A court or administrative agency of competent jurisdiction of another state, an Indian tribe, or a foreign country; or

(c) The director of the division.

(L. 1997 S.B. 361, A.L. 2010 H.B. 1692, et al., A.L. 2014 H.B. 1299 Revision)



Section 454.1003 Suspension of a professional or occupational license, when, procedure.

Effective 28 Aug 2014

Title XXX DOMESTIC RELATIONS

454.1003. Suspension of a professional or occupational license, when, procedure. — 1. A court or the director of the family support division may issue an order, or in the case of a business, professional or occupational license, only a court may issue an order, suspending an obligor's license and ordering the obligor to refrain from engaging in a licensed activity in the following cases:

(1) When the obligor is not making child support payments in accordance with a support order and owes an arrearage in an amount greater than or equal to three months support payments or two thousand five hundred dollars, whichever is less, as of the date of service of a notice of intent to suspend such license; or

(2) When the obligor or any other person, after receiving appropriate notice, fails to comply with a subpoena of a court or the director concerning actions relating to the establishment of paternity, or to the establishment, modification or enforcement of support orders, or order of the director for genetic testing.

2. In any case but a IV-D case, upon the petition of an obligee alleging the existence of an arrearage, a court with jurisdiction over the support order may issue a notice of intent to suspend a license. In a IV-D case, the director, or a court at the request of the director, may issue a notice of intent to suspend.

3. The notice of intent to suspend a license shall be served on the obligor personally or by certified mail. If the proposed suspension of license is based on the obligor's support arrearage, the notice shall state that the obligor's license shall be suspended sixty days after service unless, within such time, the obligor:

(1) Pays the entire arrearage stated in the notice;

(2) Enters into and complies with a payment plan approved by the court or the division; or

(3) Requests a hearing before the court or the director.

4. In a IV-D case, the notice shall advise the obligor that hearings are subject to the contested case provisions of chapter 536.

5. If the proposed suspension of license is based on the alleged failure to comply with a subpoena relating to paternity or a child support proceeding, or order of the director for genetic testing, the notice of intent to suspend shall inform the person that such person's license shall be suspended sixty days after service, unless the person complies with the subpoena or order.

6. If the obligor fails to comply with the terms of repayment agreement, a court or the division may issue a notice of intent to suspend the obligor's license.

7. In addition to the actions to suspend or withhold licenses pursuant to this chapter, a court or the director of the family support division may restrict such licenses in accordance with the provisions of this chapter.

(L. 1997 S.B. 361, A.L. 2010 H.B. 1692, et al., A.L. 2014 H.B. 1299 Revision)



Section 454.1005 Hearing to show cause for suspension of a license, procedure.

Effective 01 Jul 1997, see footnote

Title XXX DOMESTIC RELATIONS

454.1005. Hearing to show cause for suspension of a license, procedure. — 1. To show cause why suspension of a license may not be appropriate, the obligor shall request a hearing from the court or division that issued the notice of intent to suspend the license. The request shall be made within sixty days of the date of service of notice.

2. If an obligor fails to respond, without good cause, to a notice of intent to suspend a license, timely request a hearing or comply with a payment plan, the obligor's defenses and objections shall be considered to be without merit and the court or director may enter an order suspending the obligor's license and ordering the obligor to refrain from engaging in the licensed activity.

3. Upon timely receipt of a request for hearing from an obligor, the court or director shall schedule a hearing to determine if suspension of the obligor's license is appropriate. The court or director shall stay suspension of the license pending the outcome of the hearing.

4. If the action involves an arrearage, the only issues that may be determined in a hearing pursuant to this section are:

(1) The identity of the obligor;

(2) Whether the arrearage is in an amount greater than or equal to three months of support payments or two thousand five hundred dollars, whichever is less, by the date of service of a notice of intent to suspend; and

(3) Whether the obligor has entered a payment plan. If the action involves a failure to comply with a subpoena or order, the only issues that may be determined are the identity of the obligor and whether the obligor has complied with the subpoena or order.

5. If the court or director, after hearing, determines that the obligor has failed to comply with any of the requirements in subsection 4 of this section, the court or director shall issue an order suspending the obligor's license and ordering the obligor to refrain from engaging in the licensed activity.

6. The court or division shall send a copy of the order suspending a license to the licensing authority and the obligor by certified mail.

7. The determination of the director, after a hearing pursuant to this section, shall be a final agency decision and shall be subject to judicial review pursuant to chapter 536. Administrative hearings held pursuant to this section shall be conducted by hearing officers appointed by the director of the department pursuant to subsection 1 of section 454.475.

8. A determination made by the court or division pursuant to this section is independent of any proceeding of the licensing authority to suspend, revoke, deny, terminate or renew a license.

(L. 1997 S.B. 361)

Effective 7-01-97



Section 454.1008 Licensing authority's responsibilities upon receipt of a suspension order.

Effective 01 Jul 1997, see footnote

Title XXX DOMESTIC RELATIONS

454.1008. Licensing authority's responsibilities upon receipt of a suspension order. — 1. Upon receipt of an order suspending a license, a licensing authority shall:

(1) Determine if the licensing authority has issued a license to the obligor whose name appears on the order;

(2) Enter the suspension as effective from the date of the order issued by the court or division;

(3) Issue the notice of the suspension to the licensee; and

(4) If required by law, demand surrender of the suspended license.

2. An order issued by a court or the director suspending a license shall be processed by the licensing authority without any additional review or hearing by such licensing authority.

3. Notwithstanding the provisions of any other law regarding the suspension, revocation, denial, termination or renewal of a license to the contrary, an order issued by a court or the director suspending a license shall be implemented by the licensing authority and continue until the court or division advises the licensing authority that such suspension has been stayed or terminated. The obligor may not appeal the suspension of a license pursuant to sections 454.1000 to 454.1025 pursuant to any other law, including, but not limited to, section 302.311. The exclusive procedure for appeal is provided in sections 454.1000 to 454.1025.

4. If a license is suspended, any funds paid by the obligor to the licensing authority for costs related to issuance, renewal or maintenance of a license shall not be refunded to the obligor.

5. Unless acting pursuant to an order of a court or the director which stays the suspension of a license, an obligor who continues to engage in the business, occupation, profession or other licensed activity while the license is suspended pursuant to this section is guilty of a class A misdemeanor, unless a penalty is otherwise provided. The division or the licensing authority may refer the obligor to the appropriate prosecuting or circuit attorney or the attorney general for prosecution pursuant to this section in addition to any other remedy provided by law for engaging in a licensed activity without a license or while a license is suspended.

6. The licensing authority shall be exempt from liability to the licensee for activities conducted pursuant to this section.

7. The licensing authority shall not modify, remand, reverse, vacate or stay an order of the court or director suspending a license.

8. If the license suspended is a driver's license, the obligor shall have no rights pursuant to section 302.311.

(L. 1997 S.B. 361)

Effective 7-01-97



Section 454.1010 Petition to stay a suspension, grounds, procedure — reinstatement fee required, when.

Effective 01 Jul 1997, see footnote

Title XXX DOMESTIC RELATIONS

454.1010. Petition to stay a suspension, grounds, procedure — reinstatement fee required, when. — 1. An obligor may, at any time, petition a court or the director for an order to stay the suspension of a license. Any petition seeking to stay an order of the director shall be served on the director.

2. The court or director may consider the obligor's petition for a stay separately from any determination on the suspension of a license.

3. The court, but not the director, may stay suspension of a license upon a showing that a suspension or continued suspension of a license would create a significant hardship to the obligor, the obligor's employees, any legal dependents residing in the obligor's household, or persons, businesses or other entities served by the obligor.

4. The court or director may stay suspension of a license upon entry of a payment plan or receipt of adequate assurance that the obligor shall comply with an existing payment plan.

5. A stay shall terminate if:

(1) A court determines that the significant hardship circumstance pursuant to subsection 3 of this section has ended;

(2) The court or division determines that the obligor has failed to abide by the terms and conditions of a payment plan; or

(3) The order staying suspension of a license has a termination date and such date has been reached.

6. If the licensing authority is notified of an order suspending a license, the court or division shall send a copy of any order staying or reimposing suspension of the license to the licensing authority and the obligor by certified mail.

7. Upon receipt of an order staying or reimposing suspension of the license, the licensing authority shall:

(1) Enter the information on appropriate records;

(2) Issue notice of the action to the licensee; and

(3) If required by law, demand surrender of the suspended license or return the reinstated license.

8. No additional action by the licensing authority shall be required to implement a stay or reinstatement of suspension of a license.

9. This section shall be the exclusive remedy for the obligor to obtain an order staying suspension of a license pursuant to sections 454.1000 to 454.1025. Any other provisions providing for the issuance of hardship licenses, including, but not limited to, those provided in section 302.309, do not apply to suspensions pursuant to sections 454.1000 to 454.1025.

10. No person shall be required to file proof of financial responsibility with the department of revenue as a condition of reinstatement of a driver's license suspended solely pursuant to the provisions of sections 454.1000 to 454.1025.

11. Any person whose license to operate a motor vehicle in this state has been suspended pursuant to this section shall, before having the license reinstated, pay to the director of revenue a reinstatement fee of twenty dollars.

(L. 1997 S.B. 361)

Effective 7-01-97



Section 454.1013 Termination of an order of suspension, when — new termination order may be issued, when.

Effective 01 Jul 1997, see footnote

Title XXX DOMESTIC RELATIONS

454.1013. Termination of an order of suspension, when — new termination order may be issued, when. — 1. If a court or the division determines that an arrearage has been paid in full, or the obligor has complied with the subpoena or order of the director, the court or division shall terminate the order suspending the license and immediately send a copy of the order terminating the suspension of the license to the licensing authority and the obligor by certified mail.

2. Entry of an order terminating suspension of a license shall not prevent a court or the director from issuing a new order suspending the license of the same obligor in the event of another arrearage.

(L. 1997 S.B. 361)

Effective 7-01-97



Section 454.1015 Fee charged by licensing authority for administrative costs permitted.

Effective 01 Jul 1997, see footnote

Title XXX DOMESTIC RELATIONS

454.1015. Fee charged by licensing authority for administrative costs permitted. — A licensing authority may charge the obligor a reasonable fee for the administrative costs incurred by such licensing authority in taking action against the obligor's license pursuant to sections 454.1000 to 454.1025.

(L. 1997 S.B. 361)

Effective 7-01-97



Section 454.1018 Rules — promulgated by the division.

Effective 01 Jul 1997, see footnote

Title XXX DOMESTIC RELATIONS

454.1018. Rules — promulgated by the division. — The division shall promulgate rules necessary for the implementation and administration of sections 454.1000 to 454.1025. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it is promulgated pursuant to section 536.024.

(L. 1997 S.B. 361)

Effective 7-01-97



Section 454.1020 Standards for licensure information provided to the division, method, contents.

Effective 01 Jul 1997, see footnote

Title XXX DOMESTIC RELATIONS

454.1020. Standards for licensure information provided to the division, method, contents. — 1. Upon request by the division, all state licensing authorities subject to sections 454.1000 to 454.1025 shall provide specified information, on magnetic tape or other machine-readable form, to the division pursuant to the standards established by the division regarding applicants for licensure and all current licenses. Such information shall include the following, if available:

(1) Name;

(2) Address of record;

(3) Date of birth;

(4) Federal employer identification number or Social Security number;

(5) Type of license;

(6) Effective date of the license or renewal;

(7) Expiration date of the license; and

(8) Active or inactive status.

2. All licensing authorities not providing the information required by subsection 1 of this section shall, upon request by the division, provide such information in any readable format for any licensee of the licensing authority.

3. The provisions of this section shall, at no time, preclude the division from requesting the information provided by a licensing authority pursuant to section 454.440.

(L. 1997 S.B. 361)

Effective 7-01-97



Section 454.1023 List of licensed attorneys to be provided to division, when — arrearages reported to supreme court clerk.

Effective 28 Aug 2014

Title XXX DOMESTIC RELATIONS

454.1023. List of licensed attorneys to be provided to division, when — arrearages reported to supreme court clerk. — The family support division is hereby authorized, pursuant to a cooperative agreement with the supreme court, to develop procedures which shall permit the clerk of the supreme court to furnish the division, at least once each year, with a list of persons currently licensed to practice law in this state. If any such person has an arrearage in an amount equal to or greater than three months of support payments or two thousand five hundred dollars, the division shall notify the clerk of the supreme court that such person has an arrearage.

(L. 1997 S.B. 361, A.L. 2014 H.B. 1299 Revision)



Section 454.1025 Request for rules for suspension or sanctioning of law license, when.

Effective 01 Jul 1997, see footnote

Title XXX DOMESTIC RELATIONS

454.1025. Request for rules for suspension or sanctioning of law license, when. — By July 1, 1998, the supreme court is requested to have in effect a rule in accordance with 42 U.S.C. section 666(a)(16) which shall permit the suspension or other sanctioning of a law license for any person who owes an arrearage in an amount equal to or greater than three months of support payments or two thousand five hundred dollars, whichever first occurs.

(L. 1997 S.B. 361)

Effective 7-01-97



Section 454.1027 Hunting and fishing license sanctions — department of conservation.

Effective 28 Aug 2014

Title XXX DOMESTIC RELATIONS

454.1027. Hunting and fishing license sanctions — department of conservation. — Notwithstanding any provision of sections 454.1000 to 454.1027 to the contrary, the following procedures shall apply between the family support division and the department of conservation regarding the suspension of hunting and fishing licenses:

(1) The family support division shall be responsible for making the determination whether an individual's license should be suspended based on the reasons specified in section 454.1003, after ensuring that each individual is provided due process, including appropriate notice and opportunity for administrative hearing;

(2) If the family support division determines, after completion of all due process procedures available to an individual, that an individual's license should be suspended, the division shall notify the department of conservation. The department or commission shall develop a rule consistent with a cooperative agreement between the family support division, the department of conservation and the conservation commission, and in accordance with 42 U.S.C. Section 666(a)(16) which shall require the suspension of a license for any person based on the reasons specified in section 454.1003. Such suspension shall remain in effect until the department is notified by the division that such suspension should be stayed or terminated because the individual is now in compliance with applicable child support laws.

(L. 1997 S.B. 361, A.L. 2014 H.B. 1299 Revision)



Section 454.1029 No suspension of licenses while obligor honors the support agreement.

Effective 28 Aug 2014

Title XXX DOMESTIC RELATIONS

454.1029. No suspension of licenses while obligor honors the support agreement. — For obligors that have been making regular child support payments in accordance with an agreement entered into with the family support division, the license shall not be suspended while the obligor honors such agreement.

(L. 1997 S.B. 361 § 3, A.L. 2014 H.B. 1299 Revision)



Section 454.1031 Penalties for denial or interference with visitation or custody.

Effective 28 Aug 1998

Title XXX DOMESTIC RELATIONS

454.1031. Penalties for denial or interference with visitation or custody. — All penalties that apply to an obligor in sections 454.1000 to 454.1029 shall also apply to any person who has, without good cause as determined by a court with jurisdiction, denied or interfered with any order for visitation or custody for two or more consecutive periods. Any such penalties shall be imposed by a court with jurisdiction, and may be modified or vacated by the court for good cause shown, and the division shall have no jurisdiction over such matters.

(L. 1998 S.B. 910)



Section 454.1500 Short title.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1500. Short title. — This act, sections 454.1500 to 454.1728, may be cited as the Uniform Interstate Family Support Act.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1503 Definitions.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1503. Definitions. — In this act, sections 454.1500 to 454.1728:

(1) "Child" means an individual, whether over or under the age of majority, who is or is alleged to be owed a duty of support by the individual's parent or who is or is alleged to be the beneficiary of a support order directed to the parent.

(2) "Child support order" means a support order for a child, including a child who has attained the age of majority under the law of the issuing state or foreign country.

(3) "Convention" means the Convention on the International Recovery of Child Support and Other Forms of Family Maintenance, concluded at The Hague on November 23, 2007.

(4) "Duty of support" means an obligation imposed or imposable by law to provide support for a child, spouse, or former spouse, including an unsatisfied obligation to provide support.

(5) "Foreign country" means a country, including a political subdivision thereof, other than the United States, that authorizes the issuance of support orders and:

(A) which has been declared under the law of the United States to be a foreign reciprocating country;

(B) which has established a reciprocal arrangement for child support with this state as provided in section 454.1569;

(C) which has enacted a law or established procedures for the issuance and enforcement of support orders which are substantially similar to the procedures under sections 454.1500 to 454.1728; or

(D) in which the Convention is in force with respect to the United States.

(6) "Foreign support order" means a support order of a foreign tribunal.

(7) "Foreign tribunal" means a court, administrative agency, or quasi-judicial entity of a foreign country which is authorized to establish, enforce, or modify support orders or to determine parentage of a child. The term includes a competent authority under the Convention.

(8) "Home state" means the state or foreign country in which a child lived with a parent or a person acting as parent for at least six consecutive months immediately preceding the time of filing of a petition or comparable pleading for support and, if a child is less than six months old, the state or foreign country in which the child lived from birth with any of them. A period of temporary absence of any of them is counted as part of the six-month or other period.

(9) "Income" includes earnings or other periodic entitlements to money from any source and any other property subject to withholding for support under the law of this state.

(10) "Income-withholding order" means an order or other legal process directed to an obligor's employer or other debtor, as defined by section 452.350 or 454.505, to withhold support from the income of the obligor.

(11) "Initiating tribunal" means the tribunal of a state or foreign country from which a petition or comparable pleading is forwarded or in which a petition or comparable pleading is filed for forwarding to another state or foreign country.

(12) "Issuing foreign country" means the foreign country in which a tribunal issues a support order or a judgment determining parentage of a child.

(13) "Issuing state" means the state in which a tribunal issues a support order or a judgment determining parentage of a child.

(14) "Issuing tribunal" means the tribunal of a state or foreign country that issues a support order or a judgment determining parentage of a child.

(15) "Law" includes decisional and statutory law and rules and regulations having the force of law.

(16) "Obligee" means:

(A) an individual to whom a duty of support is or is alleged to be owed or in whose favor a support order or a judgment determining parentage of a child has been issued;

(B) a foreign country, state, or political subdivision of a state to which the rights under a duty of support or support order have been assigned or which has independent claims based on financial assistance provided to an individual obligee in place of child support;

(C) an individual seeking a judgment determining parentage of the individual's child; or

(D) a person that is a creditor in a proceeding under Article 7, sections 454.1680 to 454.1716.

(17) "Obligor" means an individual, or the estate of a decedent that:

(A) owes or is alleged to owe a duty of support;

(B) is alleged but has not been adjudicated to be a parent of a child;

(C) is liable under a support order; or

(D) is a debtor in a proceeding under Article 7, sections 454.1680 to 454.1716.

(18) "Outside this state" means a location in another state or a country other than the United States, whether or not the country is a foreign country.

(19) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(20) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(21) "Register" means to record or file in a tribunal of this state a support order or judgment determining parentage of a child issued in another state or a foreign country.

(22) "Registering tribunal" means a tribunal in which a support order or judgment determining parentage of a child is registered.

(23) "Responding state" means a state in which a petition or comparable pleading for support or to determine parentage of a child is filed or to which a petition or comparable pleading is forwarded for filing from another state or a foreign country.

(24) "Responding tribunal" means the authorized tribunal in a responding state or foreign country.

(25) "Spousal support order" means a support order for a spouse or former spouse of the obligor.

(26) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession under the jurisdiction of the United States. The term includes an Indian nation or tribe.

(27) "Support enforcement agency" means a public official, governmental entity, or private agency authorized to:

(A) seek enforcement of support orders or laws relating to the duty of support;

(B) seek establishment or modification of child support;

(C) request determination of parentage of a child;

(D) attempt to locate obligors or their assets; or

(E) request determination of the controlling child support order.

(28) "Support order" means a judgment, decree, order, decision, or directive, whether temporary, final, or subject to modification, issued in a state or foreign country for the benefit of a child, a spouse, or a former spouse, which provides for monetary support, health care, arrearages, retroactive support, or reimbursement for financial assistance provided to an individual obligee in place of child support. The term may include related costs and fees, interest, income withholding, automatic adjustment, reasonable attorney's fees, and other relief.

(29) "Tribunal" means a court, administrative agency, or quasi-judicial entity authorized to establish, enforce, or modify support orders or to determine parentage of a child.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1506 State tribunal and support enforcement agency.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1506. State tribunal and support enforcement agency. — (a) The courts and the family support division are the tribunals of this state.

(b) The family support division is the support enforcement agency of this state.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1509 Remedies cumulative.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1509. Remedies cumulative. — (a) Remedies provided by sections 454.1500 to 454.1728 are cumulative and do not affect the availability of remedies under other law or the recognition of a foreign support order on the basis of comity.

(b) Sections 454.1500 to 454.1728 do not:

(1) provide the exclusive method of establishing or enforcing a support order under the law of this state; or

(2) grant a tribunal of this state jurisdiction to render judgment or issue an order relating to child custody or visitation in a proceeding under sections 454.1500 to 454.1728.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1512 Application of act to resident of foreign county and foreign support proceeding.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1512. Application of act to resident of foreign county and foreign support proceeding. — (a) A tribunal of this state shall apply Articles 1 through 6, sections 454.1500 to 454.1677, and, as applicable, Article 7, sections 454.1680 to 454.1716, to a support proceeding involving:

(1) a foreign support order;

(2) a foreign tribunal; or

(3) an obligee, obligor, or child residing in a foreign country.

(b) A tribunal of this state that is requested to recognize and enforce a support order on the basis of comity may apply the procedural and substantive provisions of Articles 1 through 6, sections 454.1500 to 454.1677.

(c) Article 7, sections 454.1680 to 454.1716, apply only to a support proceeding under the Convention. In such a proceeding, if a provision of Article 7, sections 454.1680 to 454.1716, is inconsistent with Articles 1 through 6, sections 454.1500 to 454.1677, Article 7, sections 454.1680 to 454.1716, controls.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1515 Basis for jurisdiction over nonresident.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1515. Basis for jurisdiction over nonresident. — (a) In a proceeding to establish or enforce a support order or to determine parentage of a child, a tribunal of this state may exercise personal jurisdiction over a nonresident individual or the individual's guardian or conservator if:

(1) the individual is personally served with notice within this state;

(2) the individual submits to the jurisdiction of this state by consent in a record, by entering a general appearance, or by filing a responsive document having the effect of waiving any contest to personal jurisdiction;

(3) the individual resided with the child in this state;

(4) the individual resided in this state and provided prenatal expenses or support for the child;

(5) the child resides in this state as a result of the acts or directives of the individual;

(6) the individual engaged in sexual intercourse in this state and the child may have been conceived by that act of intercourse;

(7) the individual asserted parentage of a child in the putative father registry maintained in this state by the department of health and senior services; or

(8) there is any other basis consistent with the constitutions of this state and the United States for the exercise of personal jurisdiction.

(b) The bases of personal jurisdiction set forth in subsection (a) or in any other law of this state may not be used to acquire personal jurisdiction for a tribunal of this state to modify a child support order of another state unless the requirements of section 454.1662 are met, or, in the case of a foreign support order, unless the requirements of section 454.1674 are met.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1518 Duration of personal jurisdiction.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1518. Duration of personal jurisdiction. — Personal jurisdiction acquired by a tribunal of this state in a proceeding under sections 454.1500 to 454.1728 or other law of this state relating to a support order continues as long as a tribunal of this state has continuing, exclusive jurisdiction to modify its order or continuing jurisdiction to enforce its order as provided by sections 454.1527, 454.1530, and 454.1545.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1521 Initiating and responding tribunal of state.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1521. Initiating and responding tribunal of state. — Under sections 454.1500 to 454.1728, a tribunal of this state may serve as an initiating tribunal to forward proceedings to a tribunal of another state and as a responding tribunal for proceedings initiated in another state or a foreign country.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1524 Simultaneous proceedings.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1524. Simultaneous proceedings. — (a) A tribunal of this state may exercise jurisdiction to establish a support order if the petition or comparable pleading is filed after a pleading is filed in another state or a foreign country only if:

(1) the petition or comparable pleading in this state is filed before the expiration of the time allowed in the other state or the foreign country for filing a responsive pleading challenging the exercise of jurisdiction by the other state or the foreign country;

(2) the contesting party timely challenges the exercise of jurisdiction in the other state or the foreign country; and

(3) if relevant, this state is the home state of the child.

(b) A tribunal of this state may not exercise jurisdiction to establish a support order if the petition or comparable pleading is filed before a petition or comparable pleading is filed in another state or a foreign country if:

(1) the petition or comparable pleading in the other state or foreign country is filed before the expiration of the time allowed in this state for filing a responsive pleading challenging the exercise of jurisdiction by this state;

(2) the contesting party timely challenges the exercise of jurisdiction in this state; and

(3) if relevant, the other state or foreign country is the home state of the child.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1527 Continuing, exclusive jurisdiction to modify child support orders.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1527. Continuing, exclusive jurisdiction to modify child support orders. — (a) A tribunal of this state that has issued a child support order consistent with the law of this state has and shall exercise continuing, exclusive jurisdiction to modify its child support order if the order is the controlling order and:

(1) at the time of the filing of a request for modification this state is the residence of the obligor, the individual obligee, or the child for whose benefit the support order is issued; or

(2) even if this state is not the residence of the obligor, the individual obligee, or the child for whose benefit the support order is issued, the parties consent in a record or in open court that the tribunal of this state may continue to exercise jurisdiction to modify its order.

(b) A tribunal of this state that has issued a child support order consistent with the law of this state may not exercise continuing, exclusive jurisdiction to modify the order if:

(1) all of the parties who are individuals file consent in a record with the tribunal of this state that a tribunal of another state that has jurisdiction over at least one of the parties who is an individual or that is located in the state of residence of the child may modify the order and assume continuing, exclusive jurisdiction; or

(2) its order is not the controlling order.

(c) If a tribunal of another state has issued a child support order pursuant to the Uniform Interstate Family Support Act or a law substantially similar to that Act which modifies a child support order of a tribunal of this state, tribunals of this state shall recognize the continuing, exclusive jurisdiction of the tribunal of the other state.

(d) A tribunal of this state that lacks continuing, exclusive jurisdiction to modify a child support order may serve as an initiating tribunal to request a tribunal of another state to modify a support order issued in that state.

(e) A temporary support order issued ex parte or pending resolution of a jurisdictional conflict does not create continuing, exclusive jurisdiction in the issuing tribunal.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1530 Continuing jurisdiction to enforce child support order.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1530. Continuing jurisdiction to enforce child support order. — (a) A tribunal of this state that has issued a child support order consistent with the law of this state may serve as an initiating tribunal to request a tribunal of another state to enforce:

(1) the order if the order is the controlling order and has not been modified by a tribunal of another state that assumed jurisdiction pursuant to the Uniform Interstate Family Support Act; or

(2) a money judgment for arrears of support and interest on the order accrued before a determination that an order of a tribunal of another state is the controlling order.

(b) A tribunal of this state having continuing jurisdiction over a support order may act as a responding tribunal to enforce the order.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1533 Determination of controlling child support order.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1533. Determination of controlling child support order. — (a) If a proceeding is brought under sections 454.1500 to 454.1728 and only one tribunal has issued a child support order, the order of that tribunal controls and must be recognized.

(b) If a proceeding is brought under sections 454.1500 to 454.1728, and two or more child support orders have been issued by tribunals of this state, another state, or a foreign country with regard to the same obligor and same child, a tribunal of this state having personal jurisdiction over both the obligor and individual obligee shall apply the following rules and by order shall determine which order controls and must be recognized:

(1) If only one of the tribunals would have continuing, exclusive jurisdiction under sections 454.1500 to 454.1728, the order of that tribunal controls.

(2) If more than one of the tribunals would have continuing, exclusive jurisdiction under sections 454.1500 to 454.1728:

(A) an order issued by a tribunal in the current home state of the child controls; or

(B) if an order has not been issued in the current home state of the child, the order most recently issued controls.

(3) If none of the tribunals would have continuing, exclusive jurisdiction under sections 454.1500 to 454.1728, the tribunal of this state shall issue a child support order, which controls.

(c) If two or more child support orders have been issued for the same obligor and same child, upon request of a party who is an individual or that is a support enforcement agency, a tribunal of this state having personal jurisdiction over both the obligor and the obligee who is an individual shall determine which order controls under subsection (b). The request may be filed with a registration for enforcement or registration for modification pursuant to Article 6, sections 454.1632 to 454.1677, or may be filed as a separate proceeding.

(d) A request to determine which is the controlling order must be accompanied by a copy of every child support order in effect and the applicable record of payments. The requesting party shall give notice of the request to each party whose rights may be affected by the determination.

(e) The tribunal that issued the controlling order under subsections (a), (b), or (c) has continuing jurisdiction to the extent provided in section 454.1527 or 454.1530.

(f) A tribunal of this state that determines by order which is the controlling order under subsection (b)(1) or (2) or (c), or that issues a new controlling order under subsection (b)(3), shall state in that order:

(1) the basis upon which the tribunal made its determination;

(2) the amount of prospective support, if any; and

(3) the total amount of consolidated arrears and accrued interest, if any, under all of the orders after all payments made are credited as provided by section 454.1539.

(g) Within thirty days after issuance of an order determining which is the controlling order, the party obtaining the order shall file a certified copy of it in each tribunal that issued or registered an earlier order of child support. A party or support enforcement agency obtaining the order that fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the controlling order.

(h) An order that has been determined to be the controlling order, or a judgment for consolidated arrears of support and interest, if any, made pursuant to this section must be recognized in proceedings under sections 454.1500 to 454.1728.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1536 Child support orders for two or more obligees.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1536. Child support orders for two or more obligees. — In responding to registrations or petitions for enforcement of two or more child support orders in effect at the same time with regard to the same obligor and different individual obligees, at least one of which was issued by a tribunal of another state or a foreign country, a tribunal of this state shall enforce those orders in the same manner as if the orders had been issued by a tribunal of this state.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1539 Credit for payments.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1539. Credit for payments. — A tribunal of this state shall credit amounts collected for a particular period pursuant to any child support order against the amounts owed for the same period under any other child support order for support of the same child issued by a tribunal of this state, another state, or a foreign country.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1542 Application of act to nonresident subject to personal jurisdiction.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1542. Application of act to nonresident subject to personal jurisdiction. — A tribunal of this state exercising personal jurisdiction over a nonresident in a proceeding under sections 454.1500 to 454.1728, under other law of this state relating to a support order, or recognizing a foreign support order may receive evidence from outside this state pursuant to section 454.1593, communicate with a tribunal outside this state pursuant to section 454.1596, and obtain discovery through a tribunal outside this state pursuant to section 454.1599. In all other respects, Article 3 through 6, sections 454.1548 to 454.1677, do not apply, and the tribunal shall apply the procedural and substantive law of this state.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1545 Continuing, exclusive jurisdiction to modify spousal support order.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1545. Continuing, exclusive jurisdiction to modify spousal support order. — (a) A tribunal of this state issuing a spousal support order consistent with the law of this state has continuing, exclusive jurisdiction to modify the spousal support order throughout the existence of the support obligation.

(b) A tribunal of this state may not modify a spousal support order issued by a tribunal of another state or a foreign country having continuing, exclusive jurisdiction over that order under the law of that state or foreign country.

(c) A tribunal of this state that has continuing, exclusive jurisdiction over a spousal support order may serve as:

(1) an initiating tribunal to request a tribunal of another state to enforce the spousal support order issued in this state; or

(2) a responding tribunal to enforce or modify its own spousal support order.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1548 Proceedings under act.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1548. Proceedings under act. — (a) Except as otherwise provided in sections 454.1500 to 454.1728, this article, sections 454.1548 to 454.1602, applies to all proceedings under sections 454.1500 to 454.1728.

(b) An individual petitioner or a support enforcement agency may initiate a proceeding authorized under sections 454.1500 to 454.1728 by filing a petition in an initiating tribunal for forwarding to a responding tribunal or by filing a petition or a comparable pleading directly in a tribunal of another state or foreign country which has or can obtain personal jurisdiction over the respondent.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1551 Proceeding by minor parent.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1551. Proceeding by minor parent. — A minor parent, or a guardian or other legal representative of a minor parent, may maintain a proceeding on behalf of or for the benefit of the minor's child.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1554 Application of law of state.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1554. Application of law of state. — Except as otherwise provided by sections 454.1500 to 454.1728, a responding tribunal of this state shall:

(1) apply the procedural and substantive law generally applicable to similar proceedings originating in this state and may exercise all powers and provide all remedies available in those proceedings; and

(2) determine the duty of support and the amount payable in accordance with the law and support guidelines of this state.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1557 Duties of initiating tribunal.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1557. Duties of initiating tribunal. — (a) Upon the filing of a petition authorized by sections 454.1500 to 454.1728, an initiating tribunal of this state shall forward the petition and its accompanying documents:

(1) to the responding tribunal or appropriate support enforcement agency in the responding state; or

(2) if the identity of the responding tribunal is unknown, to the state information agency of the responding state with a request that they be forwarded to the appropriate tribunal and that receipt be acknowledged.

(b) If requested by the responding tribunal, a tribunal of this state shall issue a certificate or other document and make findings required by the law of the responding state. If the responding tribunal is in a foreign country, upon request the tribunal of this state shall specify the amount of support sought, convert that amount into the equivalent amount in the foreign currency under applicable official or market exchange rate as publicly reported, and provide any other documents necessary to satisfy the requirements of the responding foreign tribunal.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1560 Duties and powers of responding tribunal.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1560. Duties and powers of responding tribunal. — (a) When a responding tribunal of this state receives a petition or comparable pleading from an initiating tribunal or directly pursuant to subsection (b) of section 454.1548, it shall cause the petition or pleading to be filed and notify the petitioner where and when it was filed.

(b) A responding tribunal of this state, to the extent not prohibited by other law, may do one or more of the following:

(1) establish or enforce a support order, modify a child support order, determine the controlling child support order, or determine parentage of the child;

(2) order an obligor to comply with a support order, specifying the amount and the manner of compliance;

(3) order income withholding;

(4) determine the amount of any arrearages, and specify a method of payment;

(5) enforce orders by civil or criminal contempt, or both;

(6) set aside property for satisfaction of the support order;

(7) place liens and order execution on the obligor's property;

(8) order an obligor to keep the tribunal informed of the obligor's current residential address, electronic mail address, telephone number, employer, address of employment, and telephone number at the place of employment;

(9) issue a bench warrant for an obligor who has failed after proper notice to appear at a hearing ordered by the tribunal and enter the bench warrant in any local and state computer systems for criminal warrants;

(10) order the obligor to seek appropriate employment by specified methods;

(11) award reasonable attorney's fees and other fees and costs; and

(12) grant any other available remedy.

(c) A responding tribunal of this state shall include in a support order issued under sections 454.1500 to 454.1728, or in the documents accompanying the order, the calculations on which the support order is based.

(d) A responding tribunal of this state may not condition the payment of a support order issued under sections 454.1500 to 454.1728 upon compliance by a party with provisions for visitation.

(e) If a responding tribunal of this state issues an order under sections 454.1500 to 454.1728, the tribunal shall send a copy of the order to the petitioner and the respondent and to the initiating tribunal, if any.

(f) If requested to enforce a support order, arrears, or judgment or modify a support order stated in a foreign currency, a responding tribunal of this state shall convert the amount stated in the foreign currency to the equivalent amount in dollars under the applicable official or market exchange rate as publicly reported.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1563 Inappropriate tribunal.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1563. Inappropriate tribunal. — If a petition or comparable pleading is received by an inappropriate tribunal of this state, the tribunal shall forward the pleading and accompanying documents to an appropriate tribunal of this state or another state and notify the petitioner where and when the pleading was sent.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1566 Duties of support enforcement agency.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1566. Duties of support enforcement agency. — (a) A support enforcement agency of this state, upon request, shall provide services to a petitioner in a proceeding under sections 454.1500 to 454.1728.

(b) A support enforcement agency of this state that is providing services to the petitioner as appropriate shall:

(1) take all steps necessary to enable an appropriate tribunal of this state, another state, or a foreign country to obtain jurisdiction over the respondent;

(2) request an appropriate tribunal to set a date, time, and place for a hearing;

(3) make a reasonable effort to obtain all relevant information, including information as to income and property of the parties;

(4) within two days, exclusive of Saturdays, Sundays, and legal holidays, after receipt of notice in a record from an initiating, responding, or registering tribunal, send a copy of the notice to the petitioner;

(5) within two days, exclusive of Saturdays, Sundays, and legal holidays, after receipt of communication in a record from the respondent or the respondent's attorney, send a copy of the communication to the petitioner; and

(6) notify the petitioner if jurisdiction over the respondent cannot be obtained.

(c) A support enforcement agency of this state that requests registration of a child support order in this state for enforcement or for modification shall make reasonable efforts:

(1) to ensure that the order to be registered is the controlling order; or

(2) if two or more child support orders exist and the identity of the controlling order has not been determined, to ensure that a request for such a determination is made in a tribunal having jurisdiction to do so.

(d) A support enforcement agency of this state that requests registration and enforcement of a support order, arrears, or judgment stated in a foreign currency shall convert the amounts stated in the foreign currency into the equivalent amounts in dollars under the applicable official or market exchange rate as publicly reported.

(e) A support enforcement agency of this state shall issue or request a tribunal of this state to issue a child support order and an income withholding order that redirect payment of current support, arrears, and interest if requested to do so by a support enforcement agency of another state pursuant to section 454.1602.

(f) Sections 454.1500 to 454.1728 do not create or negate a relationship of attorney and client or other fiduciary relationship between a support enforcement agency or the attorney for the agency and the individual being assisted by the agency.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1569 Duty of state official or agency.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1569. Duty of state official or agency. — (a) If the attorney general determines that the support enforcement agency is neglecting or refusing to provide services to an individual, the attorney general may order the agency to perform its duties under sections 454.1500 to 454.1728 or may provide those services directly to the individual.

(b) The attorney general may determine that a foreign country has established a reciprocal arrangement for child support with this state and take appropriate action for notification of the determination.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1572 Private counsel.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1572. Private counsel. — An individual may employ private counsel to represent the individual in proceedings authorized by sections 454.1500 to 454.1728.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1575 Duties of state information agency.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1575. Duties of state information agency. — (a) The family support division within the department of social services is the state information agency under sections 454.1500 to 454.1728.

(b) The state information agency shall:

(1) compile and maintain a current list, including addresses, of the tribunals in this state which have jurisdiction under sections 454.1500 to 454.1728 and any support enforcement agencies in this state and transmit a copy to the state information agency of every other state;

(2) maintain a register of names and addresses of tribunals and support enforcement agencies received from other states;

(3) forward to the appropriate tribunal in the county in this state in which the obligee who is an individual or the obligor resides, or in which the obligor's property is believed to be located, all documents concerning a proceeding under sections 454.1500 to 454.1728 received from another state or a foreign country; and

(4) obtain information concerning the location of the obligor and the obligor's property within this state not exempt from execution, by such means as postal verification and federal or state locator services, examination of telephone directories, requests for the obligor's address from employers, and examination of governmental records, including, to the extent not prohibited by other law, those relating to real property, vital statistics, law enforcement, taxation, motor vehicles, driver's licenses, and Social Security.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1578 Pleadings and accompanying documents.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1578. Pleadings and accompanying documents. — (a) In a proceeding under sections 454.1500 to 454.1728, a petitioner seeking to establish a support order, to determine parentage of a child, or to register and modify a support order of a tribunal of another state or a foreign country must file a petition. Unless otherwise ordered under section 454.1581, the petition or accompanying documents must provide, so far as known, the name, residential address, and Social Security numbers of the obligor and the obligee or the parent and alleged parent, and the name, sex, residential address, Social Security number, and date of birth of each child for whose benefit support is sought or whose parentage is to be determined. Unless filed at the time of registration, the petition must be accompanied by a copy of any support order known to have been issued by another tribunal. The petition may include any other information that may assist in locating or identifying the respondent.

(b) The petition must specify the relief sought. The petition and accompanying documents must conform substantially with the requirements imposed by the forms mandated by federal law for use in cases filed by a support enforcement agency.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1581 Nondisclosure of information in exceptional circumstances.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1581. Nondisclosure of information in exceptional circumstances. — If a party alleges in an affidavit or a pleading under oath that the health, safety, or liberty of a party or child would be jeopardized by disclosure of specific identifying information, that information must be sealed and may not be disclosed to the other party or the public. After a hearing in which a tribunal takes into consideration the health, safety, or liberty of the party or child, the tribunal may order disclosure of information that the tribunal determines to be in the interest of justice.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1584 Costs and fees.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1584. Costs and fees. — (a) The petitioner may not be required to pay a filing fee or other costs.

(b) If an obligee prevails, a responding tribunal of this state may assess against an obligor filing fees, reasonable attorney's fees, other costs, and necessary travel and other reasonable expenses incurred by the obligee and the obligee's witnesses. The tribunal may not assess fees, costs, or expenses against the obligee or the support enforcement agency of either the initiating or responding state or foreign country, except as provided by other law. Attorney's fees may be taxed as costs, and may be ordered paid directly to the attorney, who may enforce the order in the attorney's own name. Payment of support owed to the obligee has priority over fees, costs, and expenses.

(c) The tribunal shall order the payment of costs and reasonable attorney's fees if it determines that a hearing was requested primarily for delay. In a proceeding under Article 6, sections 454.1632 to 454.1677, a hearing is presumed to have been requested primarily for delay if a registered support order is confirmed or enforced without change.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1587 Limited immunity of petitioner.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1587. Limited immunity of petitioner. — (a) Participation by a petitioner in a proceeding under sections 454.1500 to 454.1728 before a responding tribunal, whether in person, by private attorney, or through services provided by the support enforcement agency, does not confer personal jurisdiction over the petitioner in another proceeding.

(b) A petitioner is not amenable to service of civil process while physically present in this state to participate in a proceeding under sections 454.1500 to 454.1728.

(c) The immunity granted by this section does not extend to civil litigation based on acts unrelated to a proceeding under sections 454.1500 to 454.1728 committed by a party while physically present in this state to participate in the proceeding.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1590 Nonparentage as defense.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1590. Nonparentage as defense. — A party whose parentage of a child has been previously determined by or pursuant to law may not plead nonparentage as a defense to a proceeding under sections 454.1500 to 454.1728.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1593 Special rules of evidence and procedure.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1593. Special rules of evidence and procedure. — (a) The physical presence of a nonresident party who is an individual in a tribunal of this state is not required for the establishment, enforcement, or modification of a support order or the rendition of a judgment determining parentage of a child.

(b) An affidavit, a document substantially complying with federally mandated forms, or a document incorporated by reference in any of them, which would not be excluded under the hearsay rule if given in person, is admissible in evidence if given under penalty of perjury by a party or witness residing outside this state.

(c) A copy of the record of child support payments certified as a true copy of the original by the custodian of the record may be forwarded to a responding tribunal. The copy is evidence of facts asserted in it, and is admissible to show whether payments were made.

(d) Copies of bills for testing for parentage of a child, and for prenatal and postnatal health care of the mother and child, furnished to the adverse party at least ten days before trial, are admissible in evidence to prove the amount of the charges billed and that the charges were reasonable, necessary, and customary.

(e) Documentary evidence transmitted from outside this state to a tribunal of this state by telephone, telecopier, or other electronic means that do not provide an original record may not be excluded from evidence on an objection based on the means of transmission.

(f) In a proceeding under sections 454.1500 to 454.1728, a tribunal of this state shall permit a party or witness residing outside this state to be deposed or to testify under penalty of perjury by telephone, audiovisual means, or other electronic means at a designated tribunal or other location. A tribunal of this state shall cooperate with other tribunals in designating an appropriate location for the deposition or testimony.

(g) If a party called to testify at a civil hearing refuses to answer on the ground that the testimony may be self-incriminating, the trier of fact may draw an adverse inference from the refusal.

(h) A privilege against disclosure of communications between spouses does not apply in a proceeding under sections 454.1500 to 454.1728.

(i) The defense of immunity based on the relationship of husband and wife or parent and child does not apply in a proceeding under sections 454.1500 to 454.1728.

(j) A voluntary acknowledgment of paternity, certified as a true copy, is admissible to establish parentage of the child.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1596 Communications between tribunals.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1596. Communications between tribunals. — A tribunal of this state may communicate with a tribunal outside this state in a record or by telephone, electronic mail, or other means, to obtain information concerning the laws, the legal effect of a judgment, decree, or order of that tribunal, and the status of a proceeding. A tribunal of this state may furnish similar information by similar means to a tribunal outside this state.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1599 Assistance with discovery.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1599. Assistance with discovery. — A tribunal of this state may:

(1) request a tribunal outside this state to assist in obtaining discovery; and

(2) upon request, compel a person over which it has jurisdiction to respond to a discovery order issued by a tribunal outside this state.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1602 Receipt and disbursement of payments.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1602. Receipt and disbursement of payments. — (a) A support enforcement agency or tribunal of this state shall disburse promptly any amounts received pursuant to a support order, as directed by the order. The agency or tribunal shall furnish to a requesting party or tribunal of another state or a foreign country a certified statement by the custodian of the record of the amounts and dates of all payments received.

(b) If neither the obligor, nor the obligee who is an individual, nor the child resides in this state, upon request from the support enforcement agency of this state or another state, a tribunal of this state shall:

(1) direct that the support payment be made to the support enforcement agency in the state in which the obligee is receiving services; and

(2) issue and send to the obligor's employer a conforming income withholding order or an administrative notice of change of payee, reflecting the redirected payments.

(c) The support enforcement agency of this state receiving redirected payments from another state pursuant to a law similar to subsection (b) shall furnish to a requesting party or tribunal of the other state a certified statement by the custodian of the record of the amount and dates of all payments received.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1605 Establishment of support order.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1605. Establishment of support order. — (a) If a support order entitled to recognition under sections 454.1500 to 454.1728 has not been issued, a responding tribunal of this state with personal jurisdiction over the parties may issue a support order if:

(1) the individual seeking the order resides outside this state; or

(2) the support enforcement agency seeking the order is located outside this state.

(b) The tribunal may issue a temporary child support order if the tribunal determines that such an order is appropriate and the individual ordered to pay is:

(1) a presumed father of the child;

(2) petitioning to have his paternity adjudicated;

(3) identified as the father of the child through genetic testing;

(4) an alleged father who has declined to submit to genetic testing;

(5) shown by clear and convincing evidence to be the father of the child;

(6) an acknowledged father as provided under section 210.823;

(7) the mother of the child; or

(8) an individual who has been ordered to pay child support in a previous proceeding and the order has not been reversed or vacated.

(c) Upon finding, after notice and opportunity to be heard, that an obligor owes a duty of support, the tribunal shall issue a support order directed to the obligor and may issue other orders pursuant to section 454.1560.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1608 Proceeding to determine parentage.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1608. Proceeding to determine parentage. — A tribunal of this state authorized to determine parentage of a child may serve as a responding tribunal in a proceeding to determine parentage of a child brought under sections 454.1500 to 454.1728 or a law or procedure substantially similar to sections 454.1500 to 454.1728.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1611 Employer's receipt of income withholding order of another state.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1611. Employer's receipt of income withholding order of another state. — An income withholding order issued in another state may be sent by or on behalf of the obligee, or by the support enforcement agency, to the person defined as the obligor's employer under section 452.350 or 454.505 without first filing a petition or comparable pleading or registering the order with a tribunal of this state.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1614 Employer's compliance with income withholding order of another state.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1614. Employer's compliance with income withholding order of another state. — (a) Upon receipt of an income withholding order, the obligor's employer shall immediately provide a copy of the order to the obligor.

(b) The employer shall treat an income withholding order issued in another state which appears regular on its face as if it had been issued by a tribunal of this state.

(c) Except as otherwise provided in subsection (d) of this section and section 454.1617, the employer shall withhold and distribute the funds as directed in the withholding order by complying with terms of the order which specify:

(1) the duration and amount of periodic payments of current child support, stated as a sum certain;

(2) the person designated to receive payments and the address to which the payments are to be forwarded;

(3) medical support, whether in the form of periodic cash payment, stated as a sum certain, or ordering the obligor to provide health insurance coverage for the child under a policy available through the obligor's employment;

(4) the amount of periodic payments of fees and costs for a support enforcement agency, the issuing tribunal, and the obligee's attorney, stated as sums certain; and

(5) the amount of periodic payments of arrearages and interest on arrearages, stated as sums certain.

(d) An employer shall comply with the law of the state of the obligor's principal place of employment for withholding from income with respect to:

(1) the employer's fee for processing an income withholding order;

(2) the maximum amount permitted to be withheld from the obligor's income; and

(3) the times within which the employer must implement the withholding order and forward the child support payment.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1617 Employer's compliance with two or more income withholding orders.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1617. Employer's compliance with two or more income withholding orders. — If an obligor's employer receives two or more income withholding orders with respect to the earnings of the same obligor, the employer satisfies the terms of the orders if the employer complies with the law of the state of the obligor's principal place of employment to establish the priorities for withholding and allocating income withheld for two or more child support obligees.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1620 Immunity from civil liability.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1620. Immunity from civil liability. — An employer that complies with an income withholding order issued in another state in accordance with sections 454.1611 to 454.1629 is not subject to civil liability to an individual or agency with regard to the employer's withholding of child support from the obligor's income.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1623 Penalties for noncompliance.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1623. Penalties for noncompliance. — An employer that willfully fails to comply with an income withholding order issued in another state and received for enforcement is subject to the same penalties that may be imposed for noncompliance with an order issued by a tribunal of this state.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1626 Contest by obligor.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1626. Contest by obligor. — (a) An obligor may contest the validity or enforcement of an income withholding order issued in another state and received directly by an employer in this state by registering the order in a tribunal of this state and filing a contest to that order as provided in Article 6, sections 454.1632 to 454.1677, or otherwise contesting the order in the same manner as if the order had been issued by a tribunal of this state.

(b) The obligor shall give notice of the contest to:

(1) a support enforcement agency providing services to the obligee;

(2) each employer that has directly received an income withholding order relating to the obligor; and

(3) the person designated to receive payments in the income withholding order or, if no person is designated, to the obligee.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1629 Administrative enforcement of orders.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1629. Administrative enforcement of orders. — (a) A party or support enforcement agency seeking to enforce a support order or an income withholding order, or both, issued in another state or a foreign support order may send the documents required for registering the order to a support enforcement agency of this state.

(b) Upon receipt of the documents, the support enforcement agency, without initially seeking to register the order, shall consider and, if appropriate, use any administrative procedure authorized by the law of this state to enforce a support order or an income withholding order, or both. If the obligor does not contest administrative enforcement, the order need not be registered. If the obligor contests the validity or administrative enforcement of the order, the support enforcement agency shall register the order pursuant to sections 454.1500 to 454.1728.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1632 Registration of order for enforcement.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1632. Registration of order for enforcement. — A support order or income withholding order issued in another state or a foreign support order may be registered in this state for enforcement.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1635 Procedure to register order for enforcement.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1635. Procedure to register order for enforcement. — (a) Except as otherwise provided in section 454.1695, a support order or income withholding order of another state or a foreign support order may be registered in this state by sending the following records to the appropriate tribunal in this state:

(1) a letter of transmittal to the tribunal requesting registration and enforcement;

(2) two copies, including one certified copy, of the order to be registered, including any modification of the order;

(3) a sworn statement by the person requesting registration or a certified statement by the custodian of the records showing the amount of any arrearage;

(4) the name of the obligor and, if known:

(A) the obligor's address and Social Security number;

(B) the name and address of the obligor's employer and any other source of income of the obligor; and

(C) a description and the location of property of the obligor in this state not exempt from execution; and

(5) except as otherwise provided in section 454.1581, the name and address of the obligee and, if applicable, the person to whom support payments are to be remitted.

(b) On receipt of a request for registration, the registering tribunal shall cause the order to be filed as an order of a tribunal of another state or a foreign support order, together with one copy of the documents and information, regardless of their form.

(c) A petition or comparable pleading seeking a remedy that must be affirmatively sought under other law of this state may be filed at the same time as the request for registration or later. The pleading must specify the grounds for the remedy sought.

(d) If two or more orders are in effect, the person requesting registration shall:

(1) furnish to the tribunal a copy of every support order asserted to be in effect in addition to the documents specified in this section;

(2) specify the order alleged to be the controlling order, if any; and

(3) specify the amount of consolidated arrears, if any.

(e) A request for a determination of which is the controlling order may be filed separately or with a request for registration and enforcement or for registration and modification. The person requesting registration shall give notice of the request to each party whose rights may be affected by the determination.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1638 Effect of registration for enforcement.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1638. Effect of registration for enforcement. — (a) A support order or income withholding order issued in another state or a foreign support order is registered when the order is filed in the registering tribunal of this state.

(b) A registered support order issued in another state or a foreign country is enforceable in the same manner and is subject to the same procedures as an order issued by a tribunal of this state.

(c) Except as otherwise provided in sections 454.1500 to 454.1728, a tribunal of this state shall recognize and enforce, but may not modify, a registered support order if the issuing tribunal had jurisdiction.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1641 Choice of law.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1641. Choice of law. — (a) Except as otherwise provided in subsection (d), the law of the issuing state or foreign country governs:

(1) the nature, extent, amount, and duration of current payments under a registered support order;

(2) the computation and payment of arrearages and accrual of interest on the arrearages under the support order; and

(3) the existence and satisfaction of other obligations under the support order.

(b) In a proceeding for arrears under a registered support order, the statute of limitation of this state or of the issuing state or foreign country, whichever is longer, applies.

(c) A responding tribunal of this state shall apply the procedures and remedies of this state to enforce current support and collect arrears and interest due on a support order of another state or a foreign country registered in this state.

(d) After a tribunal of this state or another state determines which is the controlling order and issues an order consolidating arrears, if any, a tribunal of this state shall prospectively apply the law of the state or foreign country issuing the controlling order, including its law on interest on arrears, on current and future support, and on consolidated arrears.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1644 Notice of registration of order.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1644. Notice of registration of order. — (a) When a support order or income withholding order issued in another state or a foreign support order is registered, the registering tribunal of this state shall notify the nonregistering party. The notice must be accompanied by a copy of the registered order and the documents and relevant information accompanying the order.

(b) A notice must inform the nonregistering party:

(1) that a registered support order is enforceable as of the date of registration in the same manner as an order issued by a tribunal of this state;

(2) that a hearing to contest the validity or enforcement of the registered order must be requested within twenty days after notice unless the registered order is under section 454.1698;

(3) that failure to contest the validity or enforcement of the registered order in a timely manner will result in confirmation of the order and enforcement of the order and the alleged arrearages; and

(4) of the amount of any alleged arrearages.

(c) If the registering party asserts that two or more orders are in effect, a notice must also:

(1) identify the two or more orders and the order alleged by the registering party to be the controlling order and the consolidated arrears, if any;

(2) notify the nonregistering party of the right to a determination of which is the controlling order;

(3) state that the procedures provided in subsection (b) apply to the determination of which is the controlling order; and

(4) state that failure to contest the validity or enforcement of the order alleged to be the controlling order in a timely manner may result in confirmation that the order is the controlling order.

(d) Upon registration of an income withholding order for enforcement, the support enforcement agency or the registering tribunal shall notify the obligor's employer pursuant to section 452.350 or 454.505.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1647 Procedure to contest validity or enforcement of registered support order.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1647. Procedure to contest validity or enforcement of registered support order. — (a) A nonregistering party seeking to contest the validity or enforcement of a registered support order in this state shall request a hearing within the time required by section 454.1644. The nonregistering party may seek to vacate the registration, to assert any defense to an allegation of noncompliance with the registered order, or to contest the remedies being sought or the amount of any alleged arrearages pursuant to section 454.1650.

(b) If the nonregistering party fails to contest the validity or enforcement of the registered support order in a timely manner, the order is confirmed by operation of law.

(c) If a nonregistering party requests a hearing to contest the validity or enforcement of the registered support order, the registering tribunal shall schedule the matter for hearing and give notice to the parties of the date, time, and place of the hearing.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1650 Contest of registration or enforcement.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1650. Contest of registration or enforcement. — (a) A party contesting the validity or enforcement of a registered support order or seeking to vacate the registration has the burden of proving one or more of the following defenses:

(1) the issuing tribunal lacked personal jurisdiction over the contesting party;

(2) the order was obtained by fraud;

(3) the order has been vacated, suspended, or modified by a later order;

(4) the issuing tribunal has stayed the order pending appeal;

(5) there is a defense under the law of this state to the remedy sought;

(6) full or partial payment has been made;

(7) the statute of limitation under section 454.1641 precludes enforcement of some or all of the alleged arrearages; or

(8) the alleged controlling order is not the controlling order.

(b) If a party presents evidence establishing a full or partial defense under subsection (a), a tribunal may stay enforcement of a registered support order, continue the proceeding to permit production of additional relevant evidence, and issue other appropriate orders. An uncontested portion of the registered support order may be enforced by all remedies available under the law of this state.

(c) If the contesting party does not establish a defense under subsection (a) to the validity or enforcement of a registered support order, the registering tribunal shall issue an order confirming the order.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1653 Confirmed order.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1653. Confirmed order. — Confirmation of a registered support order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1656 Procedure to register child support order of another state for modification.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1656. Procedure to register child support order of another state for modification. — A party or support enforcement agency seeking to modify, or to modify and enforce, a child support order issued in another state shall register that order in this state in the same manner provided in sections 454.1632 through 454.1653 if the order has not been registered. A petition for modification may be filed at the same time as a request for registration, or later. The pleading must specify the grounds for modification.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1659 Effect of registration for modification.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1659. Effect of registration for modification. — A tribunal of this state may enforce a child support order of another state registered for purposes of modification, in the same manner as if the order had been issued by a tribunal of this state, but the registered support order may be modified only if the requirements of section 454.1662 or 454.1668 have been met.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1662 Modification of child support order of another state.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1662. Modification of child support order of another state. — (a) If section 454.1668 does not apply, upon petition a tribunal of this state may modify a child support order issued in another state which is registered in this state if, after notice and hearing, the tribunal finds that:

(1) the following requirements are met:

(A) neither the child, nor the obligee who is an individual, nor the obligor resides in the issuing state;

(B) a petitioner who is a nonresident of this state seeks modification; and

(C) the respondent is subject to the personal jurisdiction of the tribunal of this state; or

(2) this state is the residence of the child, or a party who is an individual is subject to the personal jurisdiction of the tribunal of this state, and all of the parties who are individuals have filed consents in a record in the issuing tribunal for a tribunal of this state to modify the support order and assume continuing, exclusive jurisdiction.

(b) Modification of a registered child support order is subject to the same requirements, procedures, and defenses that apply to the modification of an order issued by a tribunal of this state and the order may be enforced and satisfied in the same manner.

(c) A tribunal of this state may not modify any aspect of a child support order that may not be modified under the law of the issuing state, including the duration of the obligation of support. If two or more tribunals have issued child support orders for the same obligor and same child, the order that controls and must be so recognized under section 454.1533 establishes the aspects of the support order which are nonmodifiable.

(d) In a proceeding to modify a child support order, the law of the state that is determined to have issued the initial controlling order governs the duration of the obligation of support. The obligor's fulfillment of the duty of support established by that order precludes imposition of a further obligation of support by a tribunal of this state.

(e) On the issuance of an order by a tribunal of this state modifying a child support order issued in another state, the tribunal of this state becomes the tribunal having continuing, exclusive jurisdiction.

(f) Notwithstanding subsections (a) through (e) and subsection (b) of section 454.1515, a tribunal of this state retains jurisdiction to modify an order issued by a tribunal of this state if:

(1) one party resides in another state; and

(2) the other party resides outside the United States.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1665 Recognition of order modified in another state.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1665. Recognition of order modified in another state. — If a child support order issued by a tribunal of this state is modified by a tribunal of another state which assumed jurisdiction pursuant to the Uniform Interstate Family Support Act, a tribunal of this state:

(1) may enforce its order that was modified only as to arrears and interest accruing before the modification;

(2) may provide appropriate relief for violations of its order which occurred before the effective date of the modification; and

(3) shall recognize the modifying order of the other state, upon registration, for the purpose of enforcement.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1668 Jurisdiction to modify child support order of another state when individual parties reside in this state.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1668. Jurisdiction to modify child support order of another state when individual parties reside in this state. — (a) If all of the parties who are individuals reside in this state and the child does not reside in the issuing state, a tribunal of this state has jurisdiction to enforce and to modify the issuing state's child support order in a proceeding to register that order.

(b) A tribunal of this state exercising jurisdiction under this section shall apply the provisions of Articles 1 and 2, sections 454.1500 to 454.1545; this article, sections 454.1632 to 454.1677, and the procedural and substantive law of this state to the proceeding for enforcement or modification. Article 3, sections 454.1548 to 454.1602; Article 4, sections 454.1605 to 454.1608; Article 5, sections 454.1611 to 454.1629, Article 7, sections 454.1680 to 454.1716; and Article 8, sections 454.1719 to 454.1722, do not apply.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1671 Notice to issuing tribunal of modification.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1671. Notice to issuing tribunal of modification. — Within thirty days after issuance of a modified child support order, the party obtaining the modification shall file a certified copy of the order with the issuing tribunal that had continuing, exclusive jurisdiction over the earlier order, and in each tribunal in which the party knows the earlier order has been registered. A party who obtains the order and fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the modified order of the new tribunal having continuing, exclusive jurisdiction.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1674 Jurisdiction to modify child support of foreign country.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1674. Jurisdiction to modify child support of foreign country. — (a) Except as otherwise provided in section 454.1710, if a foreign country lacks or refuses to exercise jurisdiction to modify its child support order pursuant to its laws, a tribunal of this state may assume jurisdiction to modify the child support order and bind all individuals subject to the personal jurisdiction of the tribunal whether the consent to modification of a child support order otherwise required of the individual pursuant to section 454.1662 has been given or whether the individual seeking modification is a resident of this state or of the foreign country.

(b) An order issued by a tribunal of this state modifying a foreign child support order pursuant to this section is the controlling order.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1677 Procedure to register child support order of foreign country for modification.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1677. Procedure to register child support order of foreign country for modification. — A party or support enforcement agency seeking to modify, or to modify and enforce, a foreign child support order not under the Convention may register that order in this state under sections 454.1632 to 454.1653 if the order has not been registered. A petition for modification may be filed at the same time as a request for registration, or at another time. The petition must specify the grounds for modification.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1680 Definitions.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1680. Definitions. — In this Article, sections 454.1680 to 454.1716:

(1) "Application" means a request under the Convention by an obligee or obligor, or on behalf of a child, made through a central authority for assistance from another central authority.

(2) "Central authority" means the entity designated by the United States or a foreign country described in section 454.1503(5)(D) to perform the functions specified in the Convention.

(3) "Convention support order" means a support order of a tribunal of a foreign country described in section 454.1503(5)(D).

(4) "Direct request" means a petition filed by an individual in a tribunal of this state in a proceeding involving an obligee, obligor, or child residing outside the United States.

(5) "Foreign central authority" means the entity designated by a foreign country described in section 454.1503(5)(D) to perform the functions specified in the Convention.

(6) "Foreign support agreement":

(A) means an agreement for support in a record that:

(i) is enforceable as a support order in the country of origin;

(ii) has been:

(I) formally drawn up or registered as an authentic instrument by a foreign tribunal; or

(II) authenticated by, or concluded, registered, or filed with a foreign tribunal; and

(iii) may be reviewed and modified by a foreign tribunal; and

(B) includes a maintenance arrangement or authentic instrument under the Convention.

(7) "United States central authority" means the Secretary of the United States Department of Health and Human Services.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1683 Applicability.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1683. Applicability. — This Article, sections 454.1680 to 454.1716, applies only to a support proceeding under the Convention. In such a proceeding, if a provision of this Article, sections 454.1680 to 454.1716, is inconsistent with Articles 1 through 6, sections 454.1500 to 454.1677, this article, sections 454.1680 to 454.1716, controls.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1686 Relationship of governmental entity to United States authority.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1686. Relationship of governmental entity to United States authority. — The family support division of this state is recognized as the agency designated by the United States central authority to perform specific functions under the Convention.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1689 Initiation by governmental entity of support proceeding under convention.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1689. Initiation by governmental entity of support proceeding under convention. — (a) In a support proceeding under this Article, sections 454.1680 to 454.1716, the family support division of this state shall:

(1) transmit and receive applications; and

(2) initiate or facilitate the institution of a proceeding regarding an application in a tribunal of this state.

(b) The following support proceedings are available to an obligee under the Convention:

(1) recognition or recognition and enforcement of a foreign support order;

(2) enforcement of a support order issued or recognized in this state;

(3) establishment of a support order if there is no existing order, including, if necessary, determination of parentage of a child;

(4) establishment of a support order if recognition of a foreign support order is refused under section 454.1701(b)(2), (4), or (9);

(5) modification of a support order of a tribunal of this state; and

(6) modification of a support order of a tribunal of another state or a foreign country.

(c) The following support proceedings are available under the Convention to an obligor against which there is an existing support order:

(1) recognition of an order suspending or limiting enforcement of an existing support order of a tribunal of this state;

(2) modification of a support order of a tribunal of this state; and

(3) modification of a support order of a tribunal of another state or a foreign country.

(d) A tribunal of this state may not require security, bond, or deposit, however described, to guarantee the payment of costs and expenses in proceedings under the Convention.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1692 Direct request.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1692. Direct request. — (a) A petitioner may file a direct request seeking establishment or modification of a support order or determination of parentage of a child. In the proceeding, the law of this state applies.

(b) A petitioner may file a direct request seeking recognition and enforcement of a support order or support agreement. In the proceeding, sections 454.1695 through 454.1716 apply.

(c) In a direct request for recognition and enforcement of a Convention support order or foreign support agreement:

(1) a security, bond, or deposit is not required to guarantee the payment of costs and expenses; and

(2) an obligee or obligor that in the issuing country has benefitted from free legal assistance is entitled to benefit, at least to the same extent, from any free legal assistance provided for by the law of this state under the same circumstances.

(d) A petitioner filing a direct request is not entitled to assistance from the family support division.

(e) This Article, sections 454.1680 to 454.1716, does not prevent the application of laws of this state that provide simplified, more expeditious rules regarding a direct request for recognition and enforcement of a foreign support order or foreign support agreement.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1695 Registration of convention support order.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1695. Registration of convention support order. — (a) Except as otherwise provided in this Article, sections 454.1680 to 454.1716, a party who is an individual or a support enforcement agency seeking recognition of a Convention support order shall register the order in this state as provided in Article 6, sections 454.1632 to 454.1677.

(b) Notwithstanding sections 454.1578 and 454.1635(a), a request for registration of a Convention support order must be accompanied by:

(1) a complete text of the support order;

(2) a record stating that the support order is enforceable in the issuing country;

(3) if the respondent did not appear and was not represented in the proceedings in the issuing country, a record attesting, as appropriate, either that the respondent had proper notice of the proceedings and an opportunity to be heard or that the respondent had proper notice of the support order and an opportunity to be heard in a challenge or appeal on fact or law before a tribunal;

(4) a record showing the amount of arrears, if any, and the date the amount was calculated;

(5) a record showing a requirement for automatic adjustment of the amount of support, if any, and the information necessary to make the appropriate calculations; and

(6) if necessary, a record showing the extent to which the applicant received free legal assistance in the issuing country.

(c) A request for registration of a Convention support order may seek recognition and partial enforcement of the order.

(d) A tribunal of this state may vacate the registration of a Convention support order without the filing of a contest under section 454.1698 only if, acting on its own motion, the tribunal finds that recognition and enforcement of the order would be manifestly incompatible with public policy.

(e) The tribunal shall promptly notify the parties of the registration or the order vacating the registration of a Convention support order.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1698 Contest of registered convention support order.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1698. Contest of registered convention support order. — (a) Except as otherwise provided in this Article, sections 454.1680 to 454.1716, sections 454.1644 to 454.1653 apply to a contest of a registered Convention support order.

(b) A party contesting a registered Convention support order shall file a contest not later than thirty days after notice of the registration, but if the contesting party does not reside in the United States, the contest must be filed not later than sixty days after notice of the registration.

(c) If the nonregistering party fails to contest the registered Convention support order by the time specified in subsection (b), the order is enforceable.

(d) A contest of a registered Convention support order may be based only on grounds set forth in section 454.1701. The contesting party bears the burden of proof.

(e) In a contest of a registered Convention support order, a tribunal of this state:

(1) is bound by the findings of fact on which the foreign tribunal based its jurisdiction; and

(2) may not review the merits of the order.

(f) A tribunal of this state deciding a contest of a registered Convention support order shall promptly notify the parties of its decision.

(g) A challenge or appeal, if any, does not stay the enforcement of a Convention support order unless there are exceptional circumstances.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1701 Recognition and enforcement of registered convention support order.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1701. Recognition and enforcement of registered convention support order. — (a) Except as otherwise provided in subsection (b), a tribunal of this state shall recognize and enforce a registered Convention support order.

(b) The following grounds are the only grounds on which a tribunal of this state may refuse recognition and enforcement of a registered Convention support order:

(1) recognition and enforcement of the order is manifestly incompatible with public policy, including the failure of the issuing tribunal to observe minimum standards of due process, which include notice and an opportunity to be heard;

(2) the issuing tribunal lacked personal jurisdiction consistent with section 454.1515;

(3) the order is not enforceable in the issuing country;

(4) the order was obtained by fraud in connection with a matter of procedure;

(5) a record transmitted in accordance with section 454.1695 lacks authenticity or integrity;

(6) a proceeding between the same parties and having the same purpose is pending before a tribunal of this state and that proceeding was the first to be filed;

(7) the order is incompatible with a more recent support order involving the same parties and having the same purpose if the more recent support order is entitled to recognition and enforcement under sections 454.1500 to 454.1728 in this state;

(8) payment, to the extent alleged arrears have been paid in whole or in part;

(9) in a case in which the respondent neither appeared nor was represented in the proceeding in the issuing foreign country:

(A) if the law of that country provides for prior notice of proceedings, the respondent did not have proper notice of the proceedings and an opportunity to be heard; or

(B) if the law of that country does not provide for prior notice of the proceedings, the respondent did not have proper notice of the order and an opportunity to be heard in a challenge or appeal on fact or law before a tribunal; or

(10) the order was made in violation of section 454.1710.

(c) If a tribunal of this state does not recognize a Convention support order under subsection (b)(2), (4), or (9):

(1) the tribunal may not dismiss the proceeding without allowing a reasonable time for a party to request the establishment of a new Convention support order; and

(2) the family support division shall take all appropriate measures to request a child support order for the obligee if the application for recognition and enforcement was received under section 454.1689.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1704 Partial enforcement.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1704. Partial enforcement. — If a tribunal of this state does not recognize and enforce a Convention support order in its entirety, it shall enforce any severable part of the order. An application or direct request may seek recognition and partial enforcement of a Convention support order.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1707 Foreign support agreement.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1707. Foreign support agreement. — (a) Except as otherwise provided in subsections (c) and (d), a tribunal of this state shall recognize and enforce a foreign support agreement registered in this state.

(b) An application or direct request for recognition and enforcement of a foreign support agreement must be accompanied by:

(1) a complete text of the foreign support agreement; and

(2) a record stating that the foreign support agreement is enforceable as an order of support in the issuing country.

(c) A tribunal of this state may vacate the registration of a foreign support agreement only if, acting on its own motion, the tribunal finds that recognition and enforcement would be manifestly incompatible with public policy.

(d) In a contest of a foreign support agreement, a tribunal of this state may refuse recognition and enforcement of the agreement if it finds:

(1) recognition and enforcement of the agreement is manifestly incompatible with public policy;

(2) the agreement was obtained by fraud or falsification;

(3) the agreement is incompatible with a support order involving the same parties and having the same purpose in this state, another state, or a foreign country if the support order is entitled to recognition and enforcement under sections 454.1500 to 454.1728 in this state; or

(4) the record submitted under subsection (b) lacks authenticity or integrity.

(e) A proceeding for recognition and enforcement of a foreign support agreement must be suspended during the pendency of a challenge to or appeal of the agreement before a tribunal of another state or a foreign country.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1710 Modification of convention child support order.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1710. Modification of convention child support order. — (a) A tribunal of this state may not modify a Convention child support order if the obligee remains a resident of the foreign country where the support order was issued unless:

(1) the obligee submits to the jurisdiction of a tribunal of this state, either expressly or by defending on the merits of the case without objecting to the jurisdiction at the first available opportunity; or

(2) the foreign tribunal lacks or refuses to exercise jurisdiction to modify its support order or issue a new support order.

(b) If a tribunal of this state does not modify a Convention child support order because the order is not recognized in this state, section 454.1701(c) applies.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1713 Personal information — limit on use.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1713. Personal information — limit on use. — Personal information gathered or transmitted under this Article, sections 454.1680 to 454.1716, may be used only for the purposes for which it was gathered or transmitted.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1716 Record in original language — English translation.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1716. Record in original language — English translation. — A record filed with a tribunal of this state under this Article, sections 454.1680 to 454.1716, must be in the original language and, if not in English, must be accompanied by an English translation.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1719 Grounds for rendition.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1719. Grounds for rendition. — (a) For purposes of this Article, sections 454.1719 to 454.1722, "governor" includes an individual performing the functions of governor or the executive authority of a state covered under sections 454.1500 to 454.1728.

(b) The governor of this state may:

(1) demand that the governor of another state surrender an individual found in the other state who is charged criminally in this state with having failed to provide for the support of an obligee; or

(2) on the demand of the governor of another state, surrender an individual found in this state who is charged criminally in the other state with having failed to provide for the support of an obligee.

(c) A provision for extradition of individuals not inconsistent with sections 454.1500 to 454.1728 applies to the demand even if the individual whose surrender is demanded was not in the demanding state when the crime was allegedly committed and has not fled therefrom.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1722 Conditions of rendition.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1722. Conditions of rendition. — (a) Before making a demand that the governor of another state surrender an individual charged criminally in this state with having failed to provide for the support of an obligee, the governor of this state may require a prosecutor of this state to demonstrate that at least sixty days previously the obligee had initiated proceedings for support pursuant to sections 454.1500 to 454.1728 or that the proceeding would be of no avail.

(b) If, under sections 454.1500 to 454.1728 or a law substantially similar to sections 454.1500 to 454.1728, the governor of another state makes a demand that the governor of this state surrender an individual charged criminally in that state with having failed to provide for the support of a child or other individual to whom a duty of support is owed, the governor may require a prosecutor to investigate the demand and report whether a proceeding for support has been initiated or would be effective. If it appears that a proceeding would be effective but has not been initiated, the governor may delay honoring the demand for a reasonable time to permit the initiation of a proceeding.

(c) If a proceeding for support has been initiated and the individual whose rendition is demanded prevails, the governor may decline to honor the demand. If the petitioner prevails and the individual whose rendition is demanded is subject to a support order, the governor may decline to honor the demand if the individual is complying with the support order.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1725 Uniformity of application and construction.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1725. Uniformity of application and construction. — In applying and construing this Uniform Act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

(L. 2011 H.B. 260)

Effective 6-15-16, see § 454.1728



Section 454.1727 Severability.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1727. Severability. — If any provision of sections 454.1500 to 454.1728 or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of sections 454.1500 to 454.1728 which can be given effect without the invalid provision or application, and to this end the provisions of sections 454.1500 to 454.1728 are severable.

(L. 2011 H.B. 260)

Contingent effective date, see § 454.1728



Section 454.1728 Effective date.

Effective 15 Jun 2016, see footnote

Title XXX DOMESTIC RELATIONS

454.1728. Effective date. — Sections 454.1500 to 454.1728 shall become effective June 15, 2016.

(L. 2011 H.B. 260, A.L. 2016 H.B. 1550 merged with S.B. 905 & 992)

Effective 6-15-16 (S.B. 905 & 992); 8-28-16 (H.B. 1550)



Section 454.1730 Applicability of certain state laws.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

454.1730. Applicability of certain state laws. — The provisions of sections 210.817, 210.822, 210.823, 210.834, and 210.836 shall apply to a proceeding under sections 454.1500 to 454.1728, but no other provisions of sections 210.817 through 210.852 shall apply.

(L. 2011 H.B. 260)






Chapter 455 Abuse — Adults and Children — Shelters and Protective Orders

Chapter Cross References



Section 455.003 Rape crisis centers, confidentiality of information — employee competency to testify — rape crisis center defined.

Effective 28 Aug 2007

Title XXX DOMESTIC RELATIONS

455.003. Rape crisis centers, confidentiality of information — employee competency to testify — rape crisis center defined. — 1. A rape crisis center shall:

(1) Require persons employed by or volunteering services to the rape crisis center to maintain confidentiality of any information that would identify individuals served by the center and any information or records that are directly related to the advocacy services provided to such individuals; and

(2) Prior to providing any advocacy services, inform individuals served by the rape crisis center of the nature and scope of the confidentiality requirements of subdivision (1) of this subsection.

2. Any person employed by or volunteering services to a rape crisis center for victims of sexual assault shall be incompetent to testify concerning any confidential information in subsection 1 of this section, unless the confidentiality requirements are* waived in writing by the individual served by the center.

3. As used in this section, the term "rape crisis center" shall mean any public or private agency that offers assistance to victims of sexual assault, as the term sexual assault is defined in section 455.010, who are adults, as defined by section 455.010, or qualified minors, as defined by section 431.056.

(L. 2007 H.B. 583)

*Word "is" appears in original rolls.



Section 455.004 Juvenile court records, confidentiality, when.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

455.004. Juvenile court records, confidentiality, when. — In all proceedings pursuant to subsection 3 of section 455.035 or subsection 4 of section 455.513, the records of the juvenile court shall be kept confidential and may be open to inspection without a court order only to:

(1) The juvenile officer;

(2) The officials at the child's school, law enforcement officials, prosecuting attorneys, or any person or agency having or proposed to provide care, custody, or control or to provide treatment of the child; and

(3) A parent or guardian of or court-appointed guardian ad litem for the child.

(L. 2011 S.B. 320 § 455.800)



Section 455.005 Social Security number of respondent included in full orders of protection.

Effective 28 Aug 2000

Title XXX DOMESTIC RELATIONS

455.005. Social Security number of respondent included in full orders of protection. — All full orders of protection issued pursuant to this chapter shall include the Social Security number of the respondent, if known.

(L. 2000 H.B. 1677, et al. § 455.550)



Section 455.007 Mootness doctrine, public interest exception to apply upon expiration of the order.

Effective 28 Aug 2014

Title XXX DOMESTIC RELATIONS

455.007. Mootness doctrine, public interest exception to apply upon expiration of the order. — Notwithstanding any other provision of law to the contrary, the public interest exception to the mootness doctrine shall apply to an appeal of a full order of protection which has expired.

(L. 2011 H.B. 111, A.L. 2014 H.B. 1231)



Section 455.010 Definitions.

Effective 28 Aug 2015

Title XXX DOMESTIC RELATIONS

455.010. Definitions. — As used in this chapter, unless the context clearly indicates otherwise, the following terms shall mean:

(1) "Abuse" includes but is not limited to the occurrence of any of the following acts, attempts or threats against a person who may be protected pursuant to this chapter, except abuse shall not include abuse inflicted on a child by accidental means by an adult household member or discipline of a child, including spanking, in a reasonable manner:

(a) "Assault", purposely or knowingly placing or attempting to place another in fear of physical harm;

(b) "Battery", purposely or knowingly causing physical harm to another with or without a deadly weapon;

(c) "Coercion", compelling another by force or threat of force to engage in conduct from which the latter has a right to abstain or to abstain from conduct in which the person has a right to engage;

(d) "Harassment", engaging in a purposeful or knowing course of conduct involving more than one incident that alarms or causes distress to an adult or child and serves no legitimate purpose. The course of conduct must be such as would cause a reasonable adult or child to suffer substantial emotional distress and must actually cause substantial emotional distress to the petitioner or child. Such conduct might include, but is not limited to:

a. Following another about in a public place or places;

b. Peering in the window or lingering outside the residence of another; but does not include constitutionally protected activity;

(e) "Sexual assault", causing or attempting to cause another to engage involuntarily in any sexual act by force, threat of force, duress, or without that person's consent;

(f) "Unlawful imprisonment", holding, confining, detaining or abducting another person against that person's will;

(2) "Adult", any person seventeen years of age or older or otherwise emancipated;

(3) "Child", any person under seventeen years of age unless otherwise emancipated;

(4) "Court", the circuit or associate circuit judge or a family court commissioner;

(5) "Domestic violence", abuse or stalking committed by a family or household member, as such terms are defined in this section;

(6) "Ex parte order of protection", an order of protection issued by the court before the respondent has received notice of the petition or an opportunity to be heard on it;

(7) "Family" or "household member", spouses, former spouses, any person related by blood or marriage, persons who are presently residing together or have resided together in the past, any person who is or has been in a continuing social relationship of a romantic or intimate nature with the victim, and anyone who has a child in common regardless of whether they have been married or have resided together at any time;

(8) "Full order of protection", an order of protection issued after a hearing on the record where the respondent has received notice of the proceedings and has had an opportunity to be heard;

(9) "Order of protection", either an ex parte order of protection or a full order of protection;

(10) "Pending", exists or for which a hearing date has been set;

(11) "Petitioner", a family or household member who has been a victim of domestic violence, or any person who has been the victim of stalking or sexual assault, or a person filing on behalf of a child pursuant to section 455.503 who has filed a verified petition pursuant to the provisions of section 455.020 or section 455.505;

(12) "Respondent", the family or household member alleged to have committed an act of domestic violence, or person alleged to have committed an act of stalking or sexual assault, against whom a verified petition has been filed or a person served on behalf of a child pursuant to section 455.503;

(13) "Sexual assault", as defined under subdivision (1) of this section;

(14) "Stalking" is when any person purposely engages in an unwanted course of conduct that causes alarm to another person, or a person who resides together in the same household with the person seeking the order of protection when it is reasonable in that person's situation to have been alarmed by the conduct. As used in this subdivision:

(a) "Alarm" means to cause fear of danger of physical harm; and

(b) "Course of conduct" means a pattern of conduct composed of two or more acts over a period of time, however short, that serves no legitimate purpose. Such conduct may include, but is not limited to, following the other person or unwanted communication or unwanted contact.

(L. 1980 S.B. 524 § 1, A.L. 1986 S.B. 450, A.L. 1989 S.B. 420, A.L. 1993 H.B. 476 & 194, A.L. 1995 S.B. 174, A.L. 1996 H.B. 1619, A.L. 2000 H.B. 1677, et al., A.L. 2004 S.B. 1211, A.L. 2009 H.B. 481, A.L. 2011 S.B. 320, A.L. 2013 H.B. 215, A.L. 2015 S.B. 321 merged with S.B. 341)



Section 455.015 Venue.

Effective 28 Aug 2013

Title XXX DOMESTIC RELATIONS

455.015. Venue. — The petition shall be filed in the county where the petitioner resides, where the alleged incident of domestic violence occurred, or where the respondent may be served.

(L. 1980 S.B. 524 § 1, A.L. 2013 H.B. 215)



Section 455.020 Relief may be sought — order of protection effective, where.

Effective 28 Aug 2015

Title XXX DOMESTIC RELATIONS

455.020. Relief may be sought — order of protection effective, where. — 1. Any person who has been subject to domestic violence by a present or former family or household member, or who has been the victim of stalking or sexual assault, may seek relief under sections 455.010 to 455.085 by filing a verified petition alleging such domestic violence, stalking, or sexual assault by the respondent.

2. A person's right to relief under sections 455.010 to 455.085 shall not be affected by the person leaving the residence or household to avoid domestic violence.

3. Any protection order issued pursuant to sections 455.010 to 455.085 shall be effective throughout the state in all cities and counties.

(L. 1980 S.B. 524 § 3, A.L. 1986 S.B. 450, A.L. 1989 S.B. 420, A.L. 1993 H.B. 476 & 194, A.L. 2011 S.B. 320, A.L. 2013 H.B. 215, A.L. 2015 S.B. 321 merged with S.B. 341)



Section 455.025 Duties of circuit clerks — rules, forms, instructions.

Effective 28 Aug 1989

Title XXX DOMESTIC RELATIONS

455.025. Duties of circuit clerks — rules, forms, instructions. — Except as provided under section 455.030, clerks under the supervision of a circuit clerk shall explain to litigants not represented by counsel the procedures for filing all forms and pleadings necessary for the presentation of their petition to the court. Notice of the fact that clerks will provide such assistance shall be conspicuously posted in the clerks' offices. The location of the office where a petition can be filed shall be conspicuously posted in the court building. The performance of duties prescribed in this section shall not constitute the practice of law as defined in section 484.010. All duties of the clerk prescribed in this section shall be performed without cost to the litigants. The supreme court may promulgate rules as necessary to govern conduct of court clerks under sections 455.010 to 455.085, and shall provide forms for petitions and written instructions on filling out all forms and pleadings necessary for the presentation of the petition to the court.

(L. 1980 S.B. 524 § 4, A.L. 1989 S.B. 420)



Section 455.027 No filing fee, court cost, or bond shall be required.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

455.027. No filing fee, court cost, or bond shall be required. — No filing fees, court costs, or bond shall be assessed to the petitioner in an action commenced pursuant to sections 455.010 to 455.090.

(L. 1989 S.B. 420, A.L. 2002 H.B. 1814, A.L. 2003 H.B. 613, A.L. 2011 S.B. 320)



Section 455.030 Filings — certain information not required from petitioner, exception — supreme court shall provide for filing of petitions on holidays, evenings and weekends.

Effective 28 Aug 2013

Title XXX DOMESTIC RELATIONS

455.030. Filings — certain information not required from petitioner, exception — supreme court shall provide for filing of petitions on holidays, evenings and weekends. — 1. When the court is unavailable after business hours or on holidays or weekends, a verified petition for protection from domestic violence or a motion for hearing on violation of any order of protection under sections 455.010 to 455.085 may be filed before any available court in the city or county having jurisdiction to hear the petition pursuant to the guidelines developed pursuant to subsection 4 of this section. An ex parte order may be granted pursuant to section 455.035.

2. All papers in connection with the filing of a petition or the granting of an ex parte order of protection or a motion for a hearing on a violation of an order of protection under this section shall be certified by such court or the clerk within the next regular business day to the circuit court having jurisdiction to hear the petition.

3. A petitioner seeking a protection order shall not be required to reveal any current address or place of residence except to the court in camera for the purpose of determining jurisdiction and venue. The petitioner may be required to provide a mailing address unless the petitioner alleges that he or she would be endangered by such disclosure, or that other family or household members would be endangered by such disclosure. Effective January 1, 2004, a petitioner shall not be required to provide his or her Social Security number on any petition or document filed in connection with a protection order; except that, the court may require that a petitioner's Social Security number be retained on a confidential case sheet or other confidential record maintained in conjunction with the administration of the case.

4. The supreme court shall develop guidelines which ensure that a verified petition may be filed on holidays, evenings and weekends.

(L. 1980 S.B. 524 § 5, A.L. 1986 S.B. 450, A.L. 1989 S.B. 420, A.L. 1996 H.B. 1619 merged with S.B. 869, A.L. 2003 H.B. 253 merged with H.B. 613, A.L. 2013 H.B. 215)



Section 455.032 Protection order, restraining respondent from abuse if petitioner is permanently or temporarily in state — evidence admissible of prior abuse in or out of state.

Effective 28 Aug 2015

Title XXX DOMESTIC RELATIONS

455.032. Protection order, restraining respondent from abuse if petitioner is permanently or temporarily in state — evidence admissible of prior abuse in or out of state. — In addition to any other jurisdictional grounds provided by law, a court shall have jurisdiction to enter an order of protection restraining or enjoining the respondent from committing or threatening to commit domestic violence, stalking, sexual assault, molesting or disturbing the peace of petitioner, pursuant to sections 455.010 to 455.085, if the petitioner is present, whether permanently or on a temporary basis within the state of Missouri and if the respondent's actions constituting domestic violence have occurred, have been attempted or have been or are threatened within the state of Missouri. For purposes of this section, if the petitioner has been the subject of domestic violence within or outside of the state of Missouri, such evidence shall be admissible to demonstrate the need for protection in Missouri.

(L. 1995 H.B. 232 & 485, A.L. 2013 H.B. 215, A.L. 2015 S.B. 321 merged with S.B. 341)



Section 455.035 Protection orders — ex parte.

Effective 28 Aug 2013

Title XXX DOMESTIC RELATIONS

455.035. Protection orders — ex parte. — 1. Upon the filing of a verified petition pursuant to sections 455.010 to 455.085 and for good cause shown in the petition, the court may immediately issue an ex parte order of protection. An immediate and present danger of domestic violence to the petitioner or the child on whose behalf the petition is filed shall constitute good cause for purposes of this section. An ex parte order of protection entered by the court shall take effect when entered and shall remain in effect until there is valid service of process and a hearing is held on the motion. The court shall deny the ex parte order and dismiss the petition if the petitioner is not authorized to seek relief pursuant to section 455.020.

2. Failure to serve an ex parte order of protection on the respondent shall not affect the validity or enforceability of such order. If the respondent is less than seventeen years of age, unless otherwise emancipated, service of process shall be made upon a custodial parent or guardian of the respondent, or upon a guardian ad litem appointed by the court, requiring that the person appear and bring the respondent before the court at the time and place stated.

3. If an ex parte order is entered and the respondent is less than seventeen years of age, the court shall transfer the case to juvenile court for a hearing on a full order of protection. The court shall appoint a guardian ad litem for any such respondent not represented by a parent or guardian.

(L. 1980 S.B. 524 § 6, A.L. 1996 H.B. 1619, A.L. 1999 S.B. 1, et al., A.L. 2011 S.B. 320, A.L. 2013 H.B. 215)



Section 455.038 Ex parte orders, notification — circuit clerks to provide information on.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

455.038. Ex parte orders, notification — circuit clerks to provide information on. — Every circuit clerk shall be responsible for providing information to individuals petitioning for ex parte orders of protection regarding notification of service of these orders of protection. Such notification to the petitioner is required if the petitioner has registered a telephone number with the victim notification system, established under subsection 3 of section 650.310. The petitioner shall be informed of his or her option to receive notification of service of an ex parte order of protection on the respondent by the circuit clerk and shall be provided information on how to receive notification of service of ex parte orders of protection. The local law enforcement agency or any other government agency responsible for serving ex parte orders of protection shall enter service information into the Missouri uniform law enforcement system or future secure electronic databases that are intended for law enforcement use within twenty-four hours after the ex parte order is served on the respondent or shall notify the circuit clerk when no more service attempts are planned by that agency. The provisions of this section shall only apply to those circuit clerks able to access a statewide victim notification system designed to provide notification of service of orders of protection.

(L. 2007 H.B. 583, A.L. 2011 S.B. 320)



Section 455.040 Hearings, when — duration of orders, renewal, requirements — copies of orders to be given, validity — duties of law enforcement agency — information entered in MULES.

Effective 28 Aug 2015

Title XXX DOMESTIC RELATIONS

455.040. Hearings, when — duration of orders, renewal, requirements — copies of orders to be given, validity — duties of law enforcement agency — information entered in MULES. — 1. Not later than fifteen days after the filing of a petition that meets the requirements of section 455.020, a hearing shall be held unless the court deems, for good cause shown, that a continuance should be granted. At the hearing, if the petitioner has proved the allegation of domestic violence, stalking, or sexual assault by a preponderance of the evidence, and the respondent cannot show that his or her actions alleged to constitute abuse were otherwise justified under the law, the court shall issue a full order of protection for a period of time the court deems appropriate, except that the protective order shall be valid for at least one hundred eighty days and not more than one year. Upon motion by the petitioner, and after a hearing by the court, the full order of protection may be renewed for a period of time the court deems appropriate, except that the protective order shall be valid for at least one hundred eighty days and not more than one year from the expiration date of the originally issued full order of protection. The court may, upon finding that it is in the best interest of the parties, include a provision that any full order of protection for one year shall automatically renew unless the respondent requests a hearing by thirty days prior to the expiration of the order. If for good cause a hearing cannot be held on the motion to renew or the objection to an automatic renewal of the full order of protection prior to the expiration date of the originally issued full order of protection, an ex parte order of protection may be issued until a hearing is held on the motion. When an automatic renewal is not authorized, upon motion by the petitioner, and after a hearing by the court, the second full order of protection may be renewed for an additional period of time the court deems appropriate, except that the protective order shall be valid for at least one hundred eighty days and not more than one year. For purposes of this subsection, a finding by the court of a subsequent act of domestic violence, stalking, or sexual assault is not required for a renewal order of protection.

2. The court shall cause a copy of the petition and notice of the date set for the hearing on such petition and any ex parte order of protection to be served upon the respondent as provided by law or by any sheriff or police officer at least three days prior to such hearing. The court shall cause a copy of any full order of protection to be served upon or mailed by certified mail to the respondent at the respondent's last known address. Notice of an ex parte or full order of protection shall be served at the earliest time, and service of such notice shall take priority over service in other actions, except those of a similar emergency nature. Failure to serve or mail a copy of the full order of protection to the respondent shall not affect the validity or enforceability of a full order of protection.

3. A copy of any order of protection granted pursuant to sections 455.010 to 455.085 shall be issued to the petitioner and to the local law enforcement agency in the jurisdiction where the petitioner resides. The clerk shall also issue a copy of any order of protection to the local law enforcement agency responsible for maintaining the Missouri uniform law enforcement system or any other comparable law enforcement system the same day the order is granted. The law enforcement agency responsible for maintaining MULES shall, for purposes of verification, within twenty-four hours from the time the order is granted, enter information contained in the order including but not limited to any orders regarding child custody or visitation and all specifics as to times and dates of custody or visitation that are provided in the order. A notice of expiration or of termination of any order of protection or any change in child custody or visitation within that order shall be issued to the local law enforcement agency and to the law enforcement agency responsible for maintaining MULES or any other comparable law enforcement system. The law enforcement agency responsible for maintaining the applicable law enforcement system shall enter such information in the system within twenty-four hours of receipt of information evidencing such expiration or termination. The information contained in an order of protection may be entered in the Missouri uniform law enforcement system or comparable law enforcement system using a direct automated data transfer from the court automated system to the law enforcement system.

4. The court shall cause a copy of any objection filed by the respondent and notice of the date set for the hearing on such objection to an automatic renewal of a full order of protection for a period of one year to be personally served upon the petitioner by personal process server as provided by law or by a sheriff or police officer at least three days prior to such hearing. Such service of process shall be served at the earliest time and shall take priority over service in other actions except those of a similar emergency nature.

(L. 1980 S.B. 524 § 7, A.L. 1989 S.B. 420, A.L. 1993 H.B. 476 & 194, A.L. 1995 H.B. 232 & 485, A.L. 1996 S.B. 869, A.L. 1999 S.B. 1, et al., A.L. 2001 S.B. 267, A.L. 2011 S.B. 320, A.L. 2013 H.B. 215, A.L. 2015 S.B. 321 merged with S.B. 341)

(1989) Proceeding, in which no witnesses were sworn nor other evidence was offered, did not constitute a statutorily required “hearing”. (Mo.App.) Ehrhart v. Ehrhart, 776 S.W.2d 450.



Section 455.045 Temporary relief available.

Effective 28 Aug 2015

Title XXX DOMESTIC RELATIONS

455.045. Temporary relief available. — Any ex parte order of protection granted pursuant to sections 455.010 to 455.085 shall be to protect the petitioner from domestic violence, stalking, or sexual assault and may include:

(1) Restraining the respondent from committing or threatening to commit domestic violence, molesting, stalking, sexual assault, or disturbing the peace of the petitioner;

(2) Restraining the respondent from entering the premises of the dwelling unit of petitioner when the dwelling unit is:

(a) Jointly owned, leased or rented or jointly occupied by both parties; or

(b) Owned, leased, rented or occupied by petitioner individually; or

(c) Jointly owned, leased or rented by petitioner and a person other than respondent; provided, however, no spouse shall be denied relief pursuant to this section by reason of the absence of a property interest in the dwelling unit; or

(d) Jointly occupied by the petitioner and a person other than the respondent; provided that the respondent has no property interest in the dwelling unit;

(3) Restraining the respondent from communicating with the petitioner in any manner or through any medium;

(4) A temporary order of custody of minor children where appropriate.

(L. 1980 S.B. 524 § 8, A.L. 1993 H.B. 476 & 194, A.L. 1999 S.B. 1, et al., A.L. 2000 H.B. 1677, et al., A.L. 2013 H.B. 215, A.L. 2015 S.B. 321 merged with S.B. 341)



Section 455.050 Full or ex parte order of protection, abuse, stalking, or sexual assault, contents — relief available — court may order transfer billing responsibility of wireless telephone, when, procedure.

Effective 28 Aug 2016

Title XXX DOMESTIC RELATIONS

455.050. Full or ex parte order of protection, abuse, stalking, or sexual assault, contents — relief available — court may order transfer billing responsibility of wireless telephone, when, procedure. — 1. Any full or ex parte order of protection granted pursuant to sections 455.010 to 455.085 shall be to protect the petitioner from domestic violence, stalking, or sexual assault and may include such terms as the court reasonably deems necessary to ensure the petitioner’s safety, including but not limited to:

(1) Temporarily enjoining the respondent from committing or threatening to commit domestic violence, molesting, stalking, sexual assault, or disturbing the peace of the petitioner;

(2) Temporarily enjoining the respondent from entering the premises of the dwelling unit of the petitioner when the dwelling unit is:

(a) Jointly owned, leased or rented or jointly occupied by both parties; or

(b) Owned, leased, rented or occupied by petitioner individually; or

(c) Jointly owned, leased, rented or occupied by petitioner and a person other than respondent; provided, however, no spouse shall be denied relief pursuant to this section by reason of the absence of a property interest in the dwelling unit; or

(d) Jointly occupied by the petitioner and a person other than respondent; provided that the respondent has no property interest in the dwelling unit; or

(3) Temporarily enjoining the respondent from communicating with the petitioner in any manner or through any medium.

2. Mutual orders of protection are prohibited unless both parties have properly filed written petitions and proper service has been made in accordance with sections 455.010 to 455.085.

3. When the court has, after a hearing for any full order of protection, issued an order of protection, it may, in addition:

(1) Award custody of any minor child born to or adopted by the parties when the court has jurisdiction over such child and no prior order regarding custody is pending or has been made, and the best interests of the child require such order be issued;

(2) Establish a visitation schedule that is in the best interests of the child;

(3) Award child support in accordance with supreme court rule 88.01 and chapter 452;

(4) Award maintenance to petitioner when petitioner and respondent are lawfully married in accordance with chapter 452;

(5) Order respondent to make or to continue to make rent or mortgage payments on a residence occupied by the petitioner if the respondent is found to have a duty to support the petitioner or other dependent household members;

(6) Order the respondent to pay the petitioner’s rent at a residence other than the one previously shared by the parties if the respondent is found to have a duty to support the petitioner and the petitioner requests alternative housing;

(7) Order that the petitioner be given temporary possession of specified personal property, such as automobiles, checkbooks, keys, and other personal effects;

(8) Prohibit the respondent from transferring, encumbering, or otherwise disposing of specified property mutually owned or leased by the parties;

(9) Order the respondent to participate in a court-approved counseling program designed to help batterers stop violent behavior or to participate in a substance abuse treatment program;

(10) Order the respondent to pay a reasonable fee for housing and other services that have been provided or that are being provided to the petitioner by a shelter for victims of domestic violence;

(11) Order the respondent to pay court costs;

(12) Order the respondent to pay the cost of medical treatment and services that have been provided or that are being provided to the petitioner as a result of injuries sustained to the petitioner by an act of domestic violence committed by the respondent.

4. A verified petition seeking orders for maintenance, support, custody, visitation, payment of rent, payment of monetary compensation, possession of personal property, prohibiting the transfer, encumbrance, or disposal of property, or payment for services of a shelter for victims of domestic violence, shall contain allegations relating to those orders and shall pray for the orders desired.

5. In making an award of custody, the court shall consider all relevant factors including the presumption that the best interests of the child will be served by placing the child in the custody and care of the nonabusive parent, unless there is evidence that both parents have engaged in abusive behavior, in which case the court shall not consider this presumption but may appoint a guardian ad litem or a court-appointed special advocate to represent the children in accordance with chapter 452 and shall consider all other factors in accordance with chapter 452.

6. The court shall grant to the noncustodial parent rights to visitation with any minor child born to or adopted by the parties, unless the court finds, after hearing, that visitation would endanger the child’s physical health, impair the child’s emotional development or would otherwise conflict with the best interests of the child, or that no visitation can be arranged which would sufficiently protect the custodial parent from further domestic violence. The court may appoint a guardian ad litem or court-appointed special advocate to represent the minor child in accordance with chapter 452 whenever the custodial parent alleges that visitation with the noncustodial parent will damage the minor child.

7. The court shall make an order requiring the noncustodial party to pay an amount reasonable and necessary for the support of any child to whom the party owes a duty of support when no prior order of support is outstanding and after all relevant factors have been considered, in accordance with Missouri supreme court rule 88.01 and chapter 452.

8. The court may grant a maintenance order to a party for a period of time, not to exceed one hundred eighty days. Any maintenance ordered by the court shall be in accordance with chapter 452.

9. (1) The court may, in order to ensure that a petitioner can maintain an existing wireless telephone number or numbers, issue an order, after notice and an opportunity to be heard, directing a wireless service provider to transfer the billing responsibility for and rights to the wireless telephone number or numbers to the petitioner, if the petitioner is not the wireless service accountholder.

(2) (a) The order transferring billing responsibility for and rights to the wireless telephone number or numbers to the petitioner shall list the name and billing telephone number of the accountholder, the name and contact information of the person to whom the telephone number or numbers will be transferred, and each telephone number to be transferred to that person. The court shall ensure that the contact information of the petitioner is not provided to the accountholder in proceedings held under this chapter.

(b) Upon issuance, a copy of the full order of protection shall be transmitted, either electronically or by certified mail, to the wireless service provider’s registered agent listed with the secretary of state, or electronically to the email address provided by the wireless service provider. Such transmittal shall constitute adequate notice for the wireless service provider acting under this section and section 455.523.

(c) If the wireless service provider cannot operationally or technically effectuate the order due to certain circumstances, the wireless service provider shall notify the petitioner within three business days. Such circumstances shall include, but not be limited to, the following:

a. The accountholder has already terminated the account;

b. The differences in network technology prevent the functionality of a device on the network; or

c. There are geographic or other limitations on network or service availability.

(3) (a) Upon transfer of billing responsibility for and rights to a wireless telephone number or numbers to the petitioner under this subsection by a wireless service provider, the petitioner shall assume all financial responsibility for the transferred wireless telephone number or numbers, monthly service costs, and costs for any mobile device associated with the wireless telephone number or numbers.

(b) This section shall not preclude a wireless service provider from applying any routine and customary requirements for account establishment to the petitioner as part of this transfer of billing responsibility for a wireless telephone number or numbers and any devices attached to that number or numbers including, but not limited to, identification, financial information, and customer preferences.

(4) This section shall not affect the ability of the court to apportion the assets and debts of the parties as provided for in law, or the ability to determine the temporary use, possession, and control of personal property.

(5) No cause of action shall lie against any wireless service provider, its officers, employees, or agents, for actions taken in accordance with the terms of a court order issued under this section.

(6) As used in this section and section 455.523, a “wireless service provider” means a provider of commercial mobile service under Section 332(d) of the Federal Telecommunications Act of 1996 (47 U.S.C. Section 151, et seq.).

(L. 1980 S.B. 524 § 9, A.L. 1986 S.B. 450, A.L. 1989 S.B. 420, A.L. 1993 H.B. 476 & 194, A.L. 1995 S.B. 174, A.L. 1999 S.B. 1, et al., A.L. 2000 H.B. 1677, et al., A.L. 2011 S.B. 320, A.L. 2013 H.B. 215, A.L. 2015 S.B. 321 merged with S.B. 341, A.L. 2016 S.B. 838)



Section 455.055 Assignment of wages.

Effective 28 Aug 1995

Title XXX DOMESTIC RELATIONS

455.055. Assignment of wages. — The court may order the person obligated to pay support or maintenance to make an assignment of a part of his periodic earnings or other income to the person entitled to receive the payments in accordance with chapter 452.

(L. 1980 S.B. 524 § 10, A.L. 1995 S.B. 174)



Section 455.060 Modification of orders, when — termination, when — appeal — custody of children, may not be changed, when.

Effective 28 Aug 2013

Title XXX DOMESTIC RELATIONS

455.060. Modification of orders, when — termination, when — appeal — custody of children, may not be changed, when. — 1. After notice and hearing, the court may modify an order of protection at any time, upon subsequent motion filed by the guardian ad litem, the court-appointed special advocate or by either party together with an affidavit showing a change in circumstances sufficient to warrant the modification. All full orders of protection shall be final orders and appealable and shall be for a fixed period of time as provided in section 455.040.

2. Any order for child support, custody, temporary custody, visitation or maintenance entered under sections 455.010 to 455.085 shall terminate prior to the time fixed in the order upon the issuance of a subsequent order pursuant to chapter 452 or any other Missouri statute.

3. No order entered pursuant to sections 455.010 to 455.085 shall be res judicata to any subsequent proceeding, including, but not limited to, any action brought under chapter 452.

4. All provisions of an order of protection shall terminate upon entry of a decree of dissolution of marriage or legal separation except as to those provisions which require the respondent to participate in a court-approved counseling program or enjoin the respondent from committing an act of domestic violence against the petitioner and which enjoin the respondent from entering the premises of the dwelling unit of the petitioner as described in the order of protection when the petitioner continues to reside in that dwelling unit unless the respondent is awarded possession of the dwelling unit pursuant to a decree of dissolution of marriage or legal separation.

5. Any order of protection or order for child support, custody, temporary custody, visitation or maintenance entered under sections 455.010 to 455.085 shall terminate upon the order of the court granting a motion to terminate the order of protection by the petitioner. Prior to terminating any order of protection, the court may inquire of the petitioner or others in order to determine whether the dismissal is voluntary.

6. The order of protection may not change the custody of children when an action for dissolution of marriage has been filed or the custody has previously been awarded by a court of competent jurisdiction.

(L. 1980 S.B. 524 § 11, A.L. 1989 S.B. 420, A.L. 1995 S.B. 174, A.L. 2002 H.B. 1814, A.L. 2011 S.B. 320, A.L. 2013 H.B. 215)



Section 455.065 Subsequent modification of orders.

Effective 28 Aug 1980

Title XXX DOMESTIC RELATIONS

455.065. Subsequent modification of orders. — 1. Provisions of any order respecting maintenance or support may be modified only as to installments occurring subsequent to the motion for modification and only upon a showing of changed circumstances so substantial and continuing as to make the terms unreasonable.

2. Provisions of any order respecting custody may be modified only if the court finds, upon the basis of facts that have arisen since the prior order or that were unknown to the court at the time of the prior order, that a change has occurred in the circumstances of the child or his custodian and that the modification is necessary to serve the best interests of the child.

3. Provisions of any order respecting visitation may be modified when the modification would serve the best interests of the child.

(L. 1980 S.B. 524 § 12)



Section 455.067 Foreign order of protection to be given full faith and credit — registration of order, content, procedure.

Effective 28 Aug 2002

Title XXX DOMESTIC RELATIONS

455.067. Foreign order of protection to be given full faith and credit — registration of order, content, procedure. — 1. Any order of protection issued by any other state, tribe, territory or possession of the United States, the Commonwealth of Puerto Rico, or the District of Columbia shall be given full faith and credit throughout the state in all courts, and by all law enforcement officials and agencies, and all public officials and shall be enforceable in the same manner as any order of protection issued by a court in this state.

2. A person entitled to protection under a foreign order of protection as described in subsection 1 of this section may file a certified copy of the foreign order of protection and an affidavit or sworn statement from the petitioner that the copy of the foreign order is a true and accurate copy and has not been altered in the circuit court having jurisdiction. If the foreign order of protection terminates prior to the expiration date on the order, the petitioner shall notify the circuit court. A foreign order of protection as described in subsection 1 of this section shall be enforceable in this state so long as it is in effect in the issuing state.

3. Filing of the foreign order of protection shall be without fee or cost.

4. Registration and a Missouri court order recognizing a foreign order of protection shall not be required for the enforcement of a certified foreign order of protection in this state.

(L. 1995 H.B. 232 & 485, A.L. 1999 S.B. 1, et al., A.L. 2002 H.B. 1814)



Section 455.070 Proceedings independent of others.

Effective 28 Aug 1980

Title XXX DOMESTIC RELATIONS

455.070. Proceedings independent of others. — All proceedings under sections 455.010 to 455.085 are independent of any proceedings for dissolution of marriage, legal separation, separate maintenance and other actions between the parties and are in addition to any other available civil or criminal remedies, unless otherwise specifically provided herein.

(L. 1980 S.B. 524 § 13)



Section 455.073 Supreme court to develop and adopt uniform forms for petitions and orders of protection, content — forms to be provided to each circuit clerk.

Effective 28 Aug 1995

Title XXX DOMESTIC RELATIONS

455.073. Supreme court to develop and adopt uniform forms for petitions and orders of protection, content — forms to be provided to each circuit clerk. — 1. By July 1, 1996, the supreme court of the state of Missouri shall:

(1) Develop and adopt uniform forms for petitions and orders of protection; and

(2) Provide the forms to each circuit clerk.

2. The following statements shall be printed in bold faced type or in capital letters on the order of protection:

(1) "Violation of this order may be punished by confinement in jail for as long as five years and by a fine of as much as five thousand dollars"; and

(2) "If so ordered by the court, the respondent is forbidden to enter or stay at the petitioner's residence".

3. The form prescribed by the supreme court for the notice of hearing required by subsection 2 of section 455.040 shall list all potential relief that can be granted by the court in any proceeding pursuant to sections 455.010 to 455.085 as described in section 455.050, and shall advise the respondent that such relief may be granted if the court finds for the petitioner, or if the respondent defaults to the petition.

4. All orders of protection shall be issued on the form adopted pursuant to subsection 1 of this section.

(L. 1995 H.B. 232 & 485)



Section 455.075 Attorney's fees, cost.

Effective 28 Aug 2002

Title XXX DOMESTIC RELATIONS

455.075. Attorney's fees, cost. — The court may order a party to pay a reasonable amount to the other party for attorney's fees incurred prior to the commencement of the proceeding or after entry of judgment. The court shall consider all relevant factors, including the financial resources of both parties, and may order that the amount be paid directly to the attorney, who may enforce the order in his name.

(L. 1980 S.B. 524 § 14, A.L. 2002 H.B. 1814)



Section 455.080 Law enforcement agencies response to alleged incidents of domestic violence, stalking, or sexual assault — factors indicating need for immediate response — establishment of crisis team — transportation of abused party to medical treatment or shelter.

Effective 28 Aug 2015

Title XXX DOMESTIC RELATIONS

455.080. Law enforcement agencies response to alleged incidents of domestic violence, stalking, or sexual assault — factors indicating need for immediate response — establishment of crisis team — transportation of abused party to medical treatment or shelter. — 1. Law enforcement agencies may establish procedures to ensure that dispatchers and officers at the scene of an alleged incident of domestic violence, stalking, sexual assault, or violation of an order of protection can be informed of any recorded prior incident of domestic violence, stalking, or sexual assault involving the abused party and can verify the effective dates and terms of any recorded order of protection.

2. The law enforcement agency shall apply the same standard for response to an alleged incident of domestic violence, stalking, sexual assault, or a violation of any order of protection as applied to any like offense involving strangers, except as otherwise provided by law. Law enforcement agencies shall not assign lower priority to calls involving alleged incidents of domestic violence, stalking, sexual assault, or violation of protection orders than is assigned in responding to offenses involving strangers. Existence of any of the following factors shall be interpreted as indicating a need for immediate response:

(1) The caller indicates that violence is imminent or in progress; or

(2) A protection order is in effect; or

(3) The caller indicates that incidents of domestic violence have occurred previously between the parties.

3. Law enforcement agencies may establish domestic crisis teams or, if the agency has fewer than five officers whose responsibility it is to respond to calls of this nature, individual officers trained in methods of dealing with domestic violence. Such teams or individuals may be supplemented by social workers, ministers or other persons trained in counseling or crisis intervention. When an alleged incident of domestic violence is reported, the agency may dispatch a crisis team or specially trained officer, if available, to the scene of the incident.

4. The officer at the scene of an alleged incident of domestic violence, stalking, or sexual assault shall inform the abused party of available judicial remedies for relief from domestic violence and of available shelters for victims of domestic violence.

5. Law enforcement officials at the scene shall provide or arrange transportation for the abused party to a medical facility for treatment of injuries or to a place of shelter or safety.

(L. 1980 S.B. 524 § 15, A.L. 1986 S.B. 450, A.L. 1989 S.B. 420, A.L. 2013 H.B. 215, A.L. 2015 S.B. 321 merged with S.B. 341)



Section 455.083 Law enforcement officer may rely on copy of protection order.

Effective 28 Aug 1999

Title XXX DOMESTIC RELATIONS

455.083. Law enforcement officer may rely on copy of protection order. — A law enforcement officer in this state may rely upon a copy of any order of protection issued under sections 455.010 to 455.085 or a certified foreign order of protection which has been provided to the peace officer from any source, in determining action to be taken pursuant to sections 455.080 and 455.085.

(L. 1995 H.B. 232 & 485, A.L. 1999 S.B. 1, et al.)



Section 455.085 Arrest for violation of order — penalties — good faith immunity for law enforcement officials.

Effective 01 Jan 2017, see footnote

Title XXX DOMESTIC RELATIONS

455.085. Arrest for violation of order — penalties — good faith immunity for law enforcement officials. — 1. When a law enforcement officer has probable cause to believe a party has committed a violation of law amounting to domestic violence, as defined in section 455.010, against a family or household member, the officer may arrest the offending party whether or not the violation occurred in the presence of the arresting officer. When the officer declines to make arrest pursuant to this subsection, the officer shall make a written report of the incident completely describing the offending party, giving the victim's name, time, address, reason why no arrest was made and any other pertinent information. Any law enforcement officer subsequently called to the same address within a twelve-hour period, who shall find probable cause to believe the same offender has again committed a violation as stated in this subsection against the same or any other family or household member, shall arrest the offending party for this subsequent offense. The primary report of nonarrest in the preceding twelve-hour period may be considered as evidence of the defendant's intent in the violation for which arrest occurred. The refusal of the victim to sign an official complaint against the violator shall not prevent an arrest under this subsection.

2. When a law enforcement officer has probable cause to believe that a party, against whom a protective order has been entered and who has notice of such order entered, has committed an act of abuse in violation of such order, the officer shall arrest the offending party-respondent whether or not the violation occurred in the presence of the arresting officer. Refusal of the victim to sign an official complaint against the violator shall not prevent an arrest under this subsection.

3. When an officer makes an arrest, the officer is not required to arrest two parties involved in an assault when both parties claim to have been assaulted. The arresting officer shall attempt to identify and shall arrest the party the officer believes is the primary physical aggressor. The term "primary physical aggressor" is defined as the most significant, rather than the first, aggressor. The law enforcement officer shall consider any or all of the following in determining the primary physical aggressor:

(1) The intent of the law to protect victims from continuing domestic violence;

(2) The comparative extent of injuries inflicted or serious threats creating fear of physical injury;

(3) The history of domestic violence between the persons involved.

­­

­

4. In an arrest in which a law enforcement officer acted in good faith reliance on this section, the arresting and assisting law enforcement officers and their employing entities and superiors shall be immune from liability in any civil action alleging false arrest, false imprisonment or malicious prosecution.

5. When a person against whom an order of protection has been entered fails to surrender custody of minor children to the person to whom custody was awarded in an order of protection, the law enforcement officer shall arrest the respondent, and shall turn the minor children over to the care and custody of the party to whom such care and custody was awarded.

6. The same procedures, including those designed to protect constitutional rights, shall be applied to the respondent as those applied to any individual detained in police custody.

7. A violation of the terms and conditions, with regard to domestic violence, stalking, sexual assault, child custody, communication initiated by the respondent or entrance upon the premises of the petitioner's dwelling unit or place of employment or school, or being within a certain distance of the petitioner or a child of the petitioner, of an ex parte order of protection of which the respondent has notice, shall be a class A misdemeanor unless the respondent has previously pleaded guilty to or has been found guilty in any division of the circuit court of violating an ex parte order of protection or a full order of protection within five years of the date of the subsequent violation, in which case the subsequent violation shall be a class E felony. Evidence of prior pleas of guilty or findings of guilt shall be heard by the court out of the presence of the jury prior to submission of the case to the jury. If the court finds the existence of such prior pleas of guilty or finding of guilt beyond a reasonable doubt, the court shall decide the extent or duration of sentence or other disposition and shall not instruct the jury as to the range of punishment or allow the jury to assess and declare the punishment as a part of its verdict.

8. A violation of the terms and conditions, with regard to domestic violence, stalking, sexual assault, child custody, communication initiated by the respondent or entrance upon the premises of the petitioner's dwelling unit or place of employment or school, or being within a certain distance of the petitioner or a child of the petitioner, of a full order of protection shall be a class A misdemeanor, unless the respondent has previously pleaded guilty to or has been found guilty in any division of the circuit court of violating an ex parte order of protection or a full order of protection within five years of the date of the subsequent violation, in which case the subsequent violation shall be a class E felony. Evidence of prior pleas of guilty or findings of guilt shall be heard by the court out of the presence of the jury prior to submission of the case to the jury. If the court finds the existence of such prior plea of guilty or finding of guilt beyond a reasonable doubt, the court shall decide the extent or duration of the sentence or other disposition and shall not instruct the jury as to the range of punishment or allow the jury to assess and declare the punishment as a part of its verdict. For the purposes of this subsection, in addition to the notice provided by actual service of the order, a party is deemed to have notice of an order of protection if the law enforcement officer responding to a call of a reported incident of domestic violence, stalking, sexual assault, or violation of an order of protection presented a copy of the order of protection to the respondent.

9. Good faith attempts to effect a reconciliation of a marriage shall not be deemed tampering with a witness or victim tampering under section 575.270.

10. Nothing in this section shall be interpreted as creating a private cause of action for damages to enforce the provisions set forth herein.

(L. 1980 S.B. 524 § 16, A.L. 1986 S.B. 450, A.L. 1989 S.B. 420, A.L. 1993 H.B. 476 & 194, A.L. 2000 H.B. 1677, et al., A.L. 2011 S.B. 320, A.L. 2013 H.B. 215, A.L. 2014 S.B. 491, A.L. 2015 S.B. 321 merged with S.B. 341)

Effective 1-01-17

(1982) Adult Abuse Act does not violate constitutional requirement that legislative bills contain only one subject which shall be clearly expressed in the title; provisions relating to ex parte orders of protection excluding certain persons from home to prevent further abuse do not violate due process; and provisions permitting trial court to include certain provisions in ex parte or full order of protection, violation of which were misdemeanors, did not violate constitutional requirements of separation and nondelegation of power. State ex rel. Williams v. Marsh (Mo.), 626 S.W.2d 223.

(1996) “Lingering outside” is not unconstitutionally vague. State v. Schleiermacher, 924 S.W.2d 269 (Mo.banc).



Section 455.090 Jurisdiction, duration — enforceability of orders.

Effective 28 Aug 2004

Title XXX DOMESTIC RELATIONS

455.090. Jurisdiction, duration — enforceability of orders. — 1. The court shall retain jurisdiction over the full order of protection issued under this chapter for its entire duration. The court may schedule compliance review hearings to monitor the respondent's compliance with the order.

2. The terms of the order of protection issued under this chapter are enforceable by all remedies available at law for the enforcement of a judgment, and the court may punish a respondent who willfully violates the order of protection to the same extent as provided by law for contempt of the court in any other suit or proceeding cognizable by the court.

(L. 2004 S.B. 1211)



Section 455.200 Definitions.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

455.200. Definitions. — As used in sections 455.200 to 455.230, unless the context clearly requires otherwise, the following words and phrases mean:

(1) "Designated authority", the board, commission, agency, or other body designated under the provisions of section 488.445 as the authority to administer the allocation and distribution of funds to shelters;

(2) "Shelter for victims of domestic violence" or "shelter", a facility established for the purpose of providing temporary residential service or facilities to family or household members who are victims of domestic violence.

(L. 1982 H.B. 1069 § 2, A.L. 2011 S.B. 320)



Section 455.210 Administration by designated authority, how established — powers — expense, limitation.

Effective 28 Aug 1982

Title XXX DOMESTIC RELATIONS

455.210. Administration by designated authority, how established — powers — expense, limitation. — The governing body of the city or county shall designate in the order or ordinance imposing the fees, as provided in section 455.205*, an appropriate board, commission, agency or other body of the county, or city, as the authority to administer the allocation and distribution of the funds to shelters for victims of domestic violence in the manner provided in sections 455.200 to 455.230. The members of the designated authority may be reimbursed from the special fund for moneys actually and necessarily expended in the performance of their duties under the provisions of sections 455.200 to 455.230, but not more than five percent of the fees collected pursuant to section 455.205* may be used for such purposes.

(L. 1982 H.B. 1069 § 4)

*Transferred 2000; now 488.445



Section 455.215 Applications for shelter funding, contents, when filed — payments from fund made when.

Effective 28 Aug 1982

Title XXX DOMESTIC RELATIONS

455.215. Applications for shelter funding, contents, when filed — payments from fund made when. — 1. A shelter for victims of domestic violence may apply to the designated authority for funds to be used for the funding of the shelter. All applications shall be submitted by the first day of October of the year preceding the calendar year for which the funding is desired, and shall include all of the following:

(1) Evidence that the shelter is incorporated in this state as a nonprofit corporation;

(2) A list of the directors of the corporation, and a list of the trustees of the shelter if different;

(3) The proposed budget of the shelter for the following calendar year;

(4) A summary of the services proposed to be offered in the following calendar year;

(5) An estimate of the number of persons to be served during the following calendar year.

2. Upon receipt of an application for funds from a shelter that meets the criteria set forth in section 455.220, the designated authority, on or before the fifteenth day of November of the year in which the application is filed, shall notify the shelter, in writing, whether it is eligible to receive funds, and if the shelter is eligible, specify the amount available for that shelter from the fees collected pursuant to section 455.205*.

3. Funds allocated to shelters pursuant to this section shall be paid to the shelters twice annually, on the first day of January and the first day of July of the years following the year in which the application is filed.

(L. 1982 H.B. 1069 § 5)

*Transferred 2000; now 488.445



Section 455.220 Requirements for shelter to qualify for funds.

Effective 28 Aug 2000

Title XXX DOMESTIC RELATIONS

455.220. Requirements for shelter to qualify for funds. — 1. To qualify for funds allocated and distributed pursuant to section 455.215 a shelter shall meet all of the following requirements:

(1) Be incorporated in the state as a nonprofit corporation;

(2) Have trustees who represent the racial, ethnic and socioeconomic diversity of the community to be served, at least one of whom must possess personal experience in confronting or mitigating the problems of domestic violence;

(3) Receive at least twenty-five percent of its funds from sources other than funds distributed pursuant to section 455.215. These other sources may be public or private and may include contributions of goods or services, including materials, commodities, transportation, office space or other types of facilities or personal services;

(4) Provide residential service or facilities for children when accompanied by a parent, guardian, or custodian who is a victim of domestic violence and who is receiving temporary residential service at the shelter;

(5) Require persons employed by or volunteering services to the shelter to maintain the confidentiality of any information that would identify individuals served by the shelter and any information or records that are directly related to the advocacy services provided to such individuals;

(6) Prior to providing any advocacy services, inform individuals served by the shelter of the nature and scope of the confidentiality requirement in subdivision (5) of this subsection.

2. Any person employed by or volunteering services to a shelter for victims of domestic violence shall be incompetent to testify concerning any confidential information described in subdivision (5) of subsection 1 of this section, unless the confidentiality requirement is waived in writing by the individual served by the shelter.

3. A shelter does not qualify for funds if it discriminates in its admissions or provision of services on the basis of race, religion, color, age, marital status, national origin, or ancestry.

(L. 1982 H.B. 1069 § 6, A.L. 2000 H.B. 1677, et al.)

(2004) Confidentiality requirements of section are not legally recognized privileged communications within meaning of section 210.140. State ex rel. Hope House, Inc. v. Merrigan, 133 S.W.3d 44 (Mo.banc).



Section 455.225 Shelter request exceeding funds, allocation priorities.

Effective 28 Aug 1982

Title XXX DOMESTIC RELATIONS

455.225. Shelter request exceeding funds, allocation priorities. — If a designated authority receives applications from more than one qualified shelter for victims of domestic violence and the requests for the funds exceed the amount of funds available, funds shall be allocated on the basis of the following priorities:

(1) To shelters in existence on August 13, 1982;

(2) To shelters offering or proposing to offer the broadest range of services and referrals to the community served, including medical, psychological, financial, educational, vocational, child care services and legal services;

(3) To other facilities offering or proposing to offer services specifically to victims of physical domestic violence;

(4) To other qualified shelters.

(L. 1982 H.B. 1069 § 7)



Section 455.230 Annual reports by shelters, contents — confidentiality — child assessment center established by department.

Effective 28 Aug 2000

Title XXX DOMESTIC RELATIONS

455.230. Annual reports by shelters, contents — confidentiality — child assessment center established by department. — 1. A shelter for victims of domestic violence that receives funds pursuant to sections 455.200 to 455.230 shall file an annual report with the designated authority of the county, or of the city not within a county, in which it is located, on or before the thirty-first day of March of the year following the year in which funds were received. The annual report shall include statistics on the number of persons served by the shelter, the relationship of the victim of domestic violence to the abuser, the number of referrals made for medical, psychological, financial, educational, vocational, child care services or legal services, and shall include the results of an independent audit. No information contained in the report shall identify any person served by the shelter or enable any person to determine the identity of any such person. Any information contained in the report that is directly related to advocacy services provided by the shelter shall not be construed as a violation of section 455.220. Any shelter for victims of domestic violence as defined in this chapter may apply to the department of public safety for a grant to provide funds for the renovation, construction and improvement of such shelter on a 75/25 state/local match rate, subject to appropriation.

2. The designated authority shall compile the reports filed pursuant to subsection 1 of this section annually.

3. In addition to any shelter funded under said section, subject to appropriation, the department of social services shall fund a child assessment center to serve the needs of children from families in conflict and from domestic violence to be located in any county of the first classification without a charter form of government with a population of more than one hundred sixty thousand but less than two hundred thousand.

(L. 1982 H.B. 1069 § 8, A.L. 2000 H.B. 1677, et al.)



Section 455.300 Missouri domestic violence commission established — members, meetings, rules.

Effective 28 Aug 2000

Title XXX DOMESTIC RELATIONS

455.300. Missouri domestic violence commission established — members, meetings, rules. — 1. There is hereby established the "Missouri Domestic Violence Commission" within the department of public safety, to study solutions for domestic violence in Missouri. The commission shall be composed of the following members:

(1) One judge of a juvenile court, who shall be appointed by the chief justice of the supreme court;

(2) One judge of a family court, who shall be appointed by the chief justice of the supreme court;

(3) Nine members of the general public, five of whom shall represent domestic violence providers and one of whom shall represent a statewide coalition against domestic violence.

­­

­

2. All meetings of the Missouri domestic violence commission shall be open to the public and shall, for all purposes, be deemed open public meetings under the provisions of sections 610.010 to 610.030. The Missouri domestic violence commission shall meet no less than once every two months, and shall hold its first meeting no later than sixty days after January 1, 2001. Notice of all meetings of the commission shall be given to the general assembly in the same manner required for notifying the general public of meetings of the general assembly.

3. The Missouri domestic violence commission may make all rules it deems necessary to enable it to conduct its meetings, elect its officers, and set the terms and duties of its officers.

4. The commission shall elect from amongst its members a chairman, vice chairman, a secretary-reporter, and such other officers as it deems necessary.

5. The services of the personnel of any agency from which the director or deputy director is a member of the commission shall be made available to the commission at the discretion of such director or deputy director. All meetings of the commission shall be held in the state of Missouri.

6. The commission, by majority vote, may invite individuals representing local and federal agencies or private organizations and the general public to serve as ex officio members of the commission. Such individuals shall not have a vote in commission business and shall serve without compensation but may be reimbursed for all actual and necessary expenses incurred in the performance of their official duties for the commission.

(L. 2000 H.B. 1677, et al.)



Section 455.305 Domestic violence intervention/rehabilitation pilot projects — purpose, funding, rules.

Effective 28 Aug 2000

Title XXX DOMESTIC RELATIONS

455.305. Domestic violence intervention/rehabilitation pilot projects — purpose, funding, rules. — 1. Beginning in 2001, the department of social services and the Missouri domestic violence commission established pursuant to this chapter, shall establish and administer up to twenty domestic violence intervention/rehabilitation pilot projects. Such projects shall operate as satellite projects through existing domestic violence prevention facilities where no such facilities exist for the following purposes:

(1) To implement, expand, and establish cooperative efforts between law enforcement officers, prosecutors, victim advocacy groups, and other related parties to investigate and prosecute incidents of domestic violence;

(2) To prevent domestic violence and provide immediate shelter for victims of domestic violence;

(3) To provide treatment and counseling to victims of domestic violence; and

(4) To work in cooperation with the community to develop education and prevention strategies regarding domestic violence.

2. Funding for the pilot programs shall be subject to appropriation.

3. The department and the commission shall promulgate rules and regulations, pursuant to chapter 536, to implement, administer, and monitor the pilot projects. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to dely the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2000, shall be invalid and void.

4. Beginning in 2001, the department and the commission shall submit an annual report of its activities to the speaker of the house of representatives, the president pro tem of the senate, and the governor before December thirty-first of each year.

(L. 2000 H.B. 1677, et al.)



Section 455.500 Citation of law.

Effective 28 Aug 1987

Title XXX DOMESTIC RELATIONS

455.500. Citation of law. — Sections 455.500 to 455.538 shall be known and may be cited as the "Child Protection Orders Act".

(L. 1987 H.B. 598 § 1)



Section 455.503 Venue — petition, who may file.

Effective 28 Aug 2015

Title XXX DOMESTIC RELATIONS

455.503. Venue — petition, who may file. — 1. A petition for an order of protection for a child shall be filed in the county where the child resides, where the alleged incident of domestic violence, stalking, or sexual assault occurred, or where the respondent may be served.

2. Such petition may be filed by any of the following:

(1) A parent or guardian of the victim;

(2) A guardian ad litem or court-appointed special advocate appointed for the victim; or

(3) The juvenile officer.

(L. 1987 H.B. 598 § 3, A.L. 2013 H.B. 215, A.L. 2015 S.B. 321 merged with S.B. 341)



Section 455.504 Court clerks to furnish petitioners with uniform forms and information to litigants having no counsel on procedure, filing forms and pleadings — services of clerks and location of office to file petition to be posted — rules — no fees required — guardian ad litem or CASA to be provided copy of petition.

Effective 28 Aug 2003

Title XXX DOMESTIC RELATIONS

455.504. Court clerks to furnish petitioners with uniform forms and information to litigants having no counsel on procedure, filing forms and pleadings — services of clerks and location of office to file petition to be posted — rules — no fees required — guardian ad litem or CASA to be provided copy of petition. — 1. The clerk of the court shall make available to the petitioner the uniform forms adopted by the supreme court pursuant to section 455.073. Except as provided in section 455.510, clerks under the supervision of a circuit clerk shall explain to litigants not represented by counsel the procedures for filing all forms and pleadings necessary for the presentation of their petition filed pursuant to the provisions of sections 455.500 to 455.538 to the court. Notice of the fact that clerks will provide such assistance shall be conspicuously posted in the clerks' offices. The location of the office where a petition can be filed shall be conspicuously posted in the court building. The performance of duties prescribed in this section shall not constitute the practice of law as defined in section 484.010. All duties of the clerk prescribed in this section shall be performed without cost to the litigants. The supreme court may promulgate rules as necessary to govern conduct of court clerks under sections 455.500 to 455.538, and shall provide forms for petitions and written instructions on filling out all forms and pleadings necessary for the presentation of the petition to the court.

2. No filing fees, court costs, or bond shall be assessed to the petitioner in an action commenced under sections 455.500 to 455.538.

3. The clerk shall immediately notify the guardian ad litem or court-appointed special advocate of appointment and shall provide such guardian or advocate with a copy of the petition for the order of protection for the child. The clerk shall provide such guardian or advocate with the names, addresses, and telephone numbers of the parties within twenty-four hours of entry of the order appointing the guardian ad litem or court-appointed special advocate.

(L. 1995 S.B. 174, A.L. 2002 H.B. 1814, A.L. 2003 H.B. 613)



Section 455.505 Relief may be sought for child for domestic violence, stalking, or sexual assault — order of protection effective, where.

Effective 28 Aug 2015

Title XXX DOMESTIC RELATIONS

455.505. Relief may be sought for child for domestic violence, stalking, or sexual assault — order of protection effective, where. — 1. An order of protection for a child who has been subject to domestic violence by a present or former household member or sexual assault or stalking by any person may be sought under sections 455.500 to 455.538 by the filing of a verified petition alleging such domestic violence, stalking, or sexual assault by the respondent.

2. A child's right to relief under sections 455.500 to 455.538 shall not be affected by the child's leaving the residence or household to avoid domestic violence.

3. Any protection order issued pursuant to sections 455.500 to 455.538 shall be effective throughout the state in all cities and counties.

(L. 1987 H.B. 598 § 4, A.L. 1995 S.B. 174, A.L. 2011 S.B. 320, A.L. 2013 H.B. 215, A.L. 2015 S.B. 321 merged with S.B. 341)



Section 455.510 Filings — information required from petitioner.

Effective 15 May 1996, see footnote

Title XXX DOMESTIC RELATIONS

455.510. Filings — information required from petitioner. — 1. When the court is unavailable after business hours or on holidays or weekends, a verified petition for protection from abuse or a motion for hearing on violation of any order of protection under sections 455.500 to 455.538 may be filed before any available court in the city or county having jurisdiction to hear the petition. An ex parte order may be granted pursuant to section 455.513.

2. All papers in connection with the filing of a petition or the granting of an ex parte order of protection or a motion for a hearing on a violation of an order of protection under this section shall be certified by such court or the clerk within the next regular business day to the circuit court having jurisdiction to hear the petition.

3. A petitioner seeking a protection order for a child shall not be required to reveal any current address or place of residence of the child except to the court in camera for the purpose of determining jurisdiction and venue. The petitioner may be required to provide a mailing address unless the petitioner alleges that the child would be endangered by such disclosure, or that other household members would be endangered by such disclosure.

(L. 1987 H.B. 598 § 6, A.L. 1996 H.B. 1619)

Effective 5-15-96



Section 455.513 Ex parte orders, issued when, effective when — for good cause shown, defined — investigation by children's division, when — report due when, available to whom — transfer to juvenile court, when.

Effective 28 Aug 2015

Title XXX DOMESTIC RELATIONS

455.513. Ex parte orders, issued when, effective when — for good cause shown, defined — investigation by children's division, when — report due when, available to whom — transfer to juvenile court, when. — 1. Upon the filing of a verified petition under sections 455.500 to 455.538, for good cause shown in the petition, and upon finding that no prior order regarding custody is pending or has been made or that the respondent is less than seventeen years of age, the court may immediately issue an ex parte order of protection. An immediate and present danger of domestic violence, stalking, or sexual assault to a child shall constitute good cause for purposes of this section. An ex parte order of protection entered by the court shall be in effect until the time of the hearing. The court shall deny the ex parte order and dismiss the petition if the petitioner is not authorized to seek relief pursuant to section 455.505.

2. Upon the entry of the ex parte order of protection, the court shall enter its order appointing a guardian ad litem or court-appointed special advocate to represent the child victim.

3. If the allegations in the petition would give rise to jurisdiction under section 211.031, the court may direct the children's division to conduct an investigation and to provide appropriate services. The division shall submit a written investigative report to the court and to the juvenile officer within thirty days of being ordered to do so. The report shall be made available to the parties and the guardian ad litem or court-appointed special advocate.

4. If the allegations in the petition would give rise to jurisdiction under section 211.031 because the respondent is less than seventeen years of age, the court may issue an ex parte order and shall transfer the case to juvenile court for a hearing on a full order of protection. Service of process shall be made pursuant to section 455.035.

(L. 1987 H.B. 598 § 7, A.L. 1989 H.B. 502, et al., A.L. 1995 S.B. 174, A.L. 1996 H.B. 1619, A.L. 2011 S.B. 320, A.L. 2013 H.B. 215, A.L. 2015 S.B. 321 merged with S.B. 341)



Section 455.516 Hearings, when, procedure, standard of proof — duration of orders — videotaped testimony permitted — renewal of orders, when — service of respondent, failure to serve not to affect validity of order — notice to law enforcement agencies — service of process.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

455.516. Hearings, when, procedure, standard of proof — duration of orders — videotaped testimony permitted — renewal of orders, when — service of respondent, failure to serve not to affect validity of order — notice to law enforcement agencies — service of process. — 1. Not later than fifteen days after the filing of a petition under sections 455.500 to 455.538, a hearing shall be held unless the court deems, for good cause shown, that a continuance should be granted. At the hearing, which may be an open or a closed hearing at the discretion of the court, whichever is in the best interest of the child, if the petitioner has proved the allegation of domestic violence against a child by a preponderance of the evidence, the court may issue a full order of protection for at least one hundred eighty days and not more than one year. The court may allow as evidence any in camera videotape made of the testimony of the child pursuant to section 491.699. The provisions of section 491.075 relating to admissibility of statements of a child under the age of fourteen shall apply to any hearing under the provisions of sections 455.500 to 455.538. Upon motion by either party, the guardian ad litem or the court-appointed special advocate, and after a hearing by the court, the full order of protection may be renewed for a period of time the court deems appropriate, except that the protective order shall be valid for at least one hundred eighty days and not more than one year from the expiration date of the originally issued full order of protection. The court may, upon finding that it is in the best interest of the child, include a provision that any full order of protection for one year shall automatically renew unless the respondent requests a hearing by thirty days prior to the expiration of the order. If for good cause a hearing cannot be held on the motion to renew or to terminate the automatic renewal of the full order of protection prior to the expiration date of the originally issued full order of protection, an ex parte order of protection may be issued until a hearing is held on the motion. When an automatic renewal is not authorized, upon motion by either party, the guardian ad litem or the court appointed special advocate, and after a hearing by the court, the second full order of protection may be renewed for an additional period of time the court deems appropriate, except that the protective order shall be valid for at least one hundred eighty days and not more than one year from the expiration date of the second full order of protection. If for good cause a hearing cannot be held on the motion to renew the second full order of protection prior to the expiration date of the second order, an ex parte order of protection may be issued until a hearing is held on the motion. For purposes of this subsection, a finding by the court of a subsequent act of abuse is not required for a renewal order of protection.

2. The court shall cause a copy of the petition and notice of the date set for the hearing on such petition and any ex parte order of protection to be personally served upon the respondent by personal process server as provided by law or by any sheriff or police officer at least three days prior to such hearing. Such shall be served at the earliest time, and service of such shall take priority over service in other actions, except those of a similar emergency nature. The court shall cause a copy of any full order of protection to be served upon or mailed by certified mail to the respondent at the respondent's last known address. Failure to serve or mail a copy of the full order of protection to the respondent shall not affect the validity or enforceability of a full order of protection.

3. A copy of any order of protection granted under sections 455.500 to 455.538 shall be issued to the petitioner and to the local law enforcement agency in the jurisdiction where the petitioner resides. The clerk shall also issue a copy of any order of protection to the local law enforcement agency responsible for maintaining the Missouri uniform law enforcement system (MULES) or any other comparable law enforcement system the same day the order is granted. The law enforcement agency responsible for maintaining MULES shall enter information contained in the order for purposes of verification within twenty-four hours from the time the order is granted. A notice of expiration or of termination of any order of protection shall be issued to such local law enforcement agency and to the law enforcement agency responsible for maintaining MULES or any other comparable law enforcement system. The law enforcement agency responsible for maintaining the applicable law enforcement system shall enter such information in the system. The information contained in an order of protection may be entered in the Missouri uniform law enforcement system or comparable law enforcement system using a direct automated data transfer from the court automated system to the law enforcement system.

4. A copy of the petition and notice of the date set for the hearing on such petition and any order of protection granted pursuant to sections 455.500 to 455.538 shall be issued to the juvenile office in the jurisdiction where the petitioner resides. A notice of expiration or of termination of any order of protection shall be issued to such juvenile office.

5. The court shall cause a copy of any objection filed by the respondent and notice of the date set for the hearing on such objection to an automatic renewal of a full order of protection for a period of one year to be personally served upon the petitioner by a personal process server as provided by law or by a sheriff or police officer at least three days prior to such hearing. Such service of process shall be served at the earliest time and shall take priority over service in other actions except those of a similar emergency nature.

(L. 1987 H.B. 598 § 8, A.L. 1989 S.B. 420, A.L. 1995 S.B. 174, A.L. 2003 H.B. 613, A.L. 2005 S.B. 420 & 344, A.L. 2011 S.B. 320)



Section 455.520 Temporary relief available — ex parte orders.

Effective 28 Aug 2015

Title XXX DOMESTIC RELATIONS

455.520. Temporary relief available — ex parte orders. — 1. Any ex parte order of protection granted under sections 455.500 to 455.538 shall be to protect the victim from domestic violence, stalking, or sexual assault and may include such terms as the court reasonably deems necessary to ensure the victim's safety, including but not limited to:

(1) Restraining the respondent from committing or threatening to commit domestic violence, stalking, sexual assault, molesting, or disturbing the peace of the victim;

(2) Restraining the respondent from entering the family home of the victim except as specifically authorized by the court;

(3) Restraining the respondent from communicating with the victim in any manner or through any medium, except as specifically authorized by the court;

(4) A temporary order of custody of minor children.

2. No ex parte order of protection excluding the respondent from the family home shall be issued unless the court finds that:

(1) The order is in the best interests of the child or children remaining in the home;

(2) The verified allegations of domestic violence present a substantial risk to the child or children unless the respondent is excluded; and

(3) A remaining adult family or household member is able to care adequately for the child or children in the absence of the excluded party.

(L. 1987 H.B. 598 § 9, A.L. 2011 S.B. 320, A.L. 2013 H.B. 215, A.L. 2015 S.B. 321 merged with S.B. 341)



Section 455.523 Full order of protection — relief available.

Effective 28 Aug 2016

Title XXX DOMESTIC RELATIONS

455.523. Full order of protection — relief available. — 1. Any full order of protection granted under sections 455.500 to 455.538 shall be to protect the victim from domestic violence, stalking, and sexual assault may include such terms as the court reasonably deems necessary to ensure the petitioner’s safety, including but not limited to:

(1) Temporarily enjoining the respondent from committing domestic violence or sexual assault, threatening to commit domestic violence or sexual assault, stalking, molesting, or disturbing the peace of the victim;

(2) Temporarily enjoining the respondent from entering the family home of the victim, except as specifically authorized by the court;

(3) Temporarily enjoining the respondent from communicating with the victim in any manner or through any medium, except as specifically authorized by the court.

2. When the court has, after hearing for any full order of protection, issued an order of protection, it may, in addition:

(1) Award custody of any minor child born to or adopted by the parties when the court has jurisdiction over such child and no prior order regarding custody is pending or has been made, and the best interests of the child require such order be issued;

(2) Award visitation;

(3) Award child support in accordance with supreme court rule 88.01 and chapter 452;

(4) Award maintenance to petitioner when petitioner and respondent are lawfully married in accordance with chapter 452;

(5) Order respondent to make or to continue to make rent or mortgage payments on a residence occupied by the victim if the respondent is found to have a duty to support the victim or other dependent household members;

(6) Order the respondent to participate in a court-approved counseling program designed to help stop violent behavior or to treat substance abuse;

(7) Order the respondent to pay, to the extent that he or she is able, the costs of his or her treatment, together with the treatment costs incurred by the victim;

(8) Order the respondent to pay a reasonable fee for housing and other services that have been provided or that are being provided to the victim by a shelter for victims of domestic violence;

(9) Order a wireless service provider, in accordance with the process, provisions, and requirements set out in subdivisions (1) to (6) of subsection 9 of section 455.050, to transfer the billing responsibility for and rights to the wireless telephone number or numbers of any minor children in the petitioner’s care to the petitioner, if the petitioner is not the wireless service accountholder.

(L. 1987 H.B. 598 § 10, A.L. 1995 S.B. 174, A.L. 2011 S.B. 320, A.L. 2013 H.B. 215, A.L. 2015 S.B. 321 merged with S.B. 341, A.L. 2016 S.B. 838)



Section 455.524 Jurisdiction for orders — compliance review hearings permitted — remedies for enforcement of orders.

Effective 28 Aug 2005

Title XXX DOMESTIC RELATIONS

455.524. Jurisdiction for orders — compliance review hearings permitted — remedies for enforcement of orders. — 1. The court shall retain jurisdiction over the full order of protection issued under sections 455.500 to 455.538 for its entire duration. The court may schedule compliance review hearings to monitor the respondent's compliance with the order.

2. The terms of the child order of protection issued under this chapter are enforceable by all remedies available at law for the enforcement of a judgment, and the court may punish a respondent who willfully violates the child order of protection to the same extent as provided by law for contempt of the court in any suit or proceeding cognizable by the court.

(L. 2005 S.B. 420 & 344)



Section 455.526 Assignment of wages.

Effective 28 Aug 1995

Title XXX DOMESTIC RELATIONS

455.526. Assignment of wages. — The court may order the person obligated to pay support or maintenance to make an assignment of a part of his periodic earnings or other income to the person entitled to receive the payments in accordance with chapter 452.

(L. 1987 H.B. 598 § 11, A.L. 1995 S.B. 174)



Section 455.528 Modification of orders, who may file, when — termination — order not res judicata, when.

Effective 28 Aug 1995

Title XXX DOMESTIC RELATIONS

455.528. Modification of orders, who may file, when — termination — order not res judicata, when. — 1. After notice to the parties and the guardian ad litem or court-appointed special advocate and hearing, the court may modify an order of protection of a child at any time, upon subsequent motion filed by either party, the guardian ad litem, or the court-appointed special advocate together with an affidavit showing a change in circumstances sufficient to warrant the modification. All full orders of protection of a child shall be final orders and appealable and shall be for a fixed period of time not to exceed one hundred eighty days except as otherwise provided herein.

2. Any order for child support, custody, temporary custody, visitation or maintenance entered under sections 455.500 to 455.538 shall terminate prior to the time fixed in the order upon the issuance of a subsequent order pursuant to chapter 452, or any other Missouri statute.

3. No order entered pursuant to sections 455.500 to 455.538 shall be res judicata to any subsequent proceeding, including, but not limited to, any action brought under chapter 452.

(L. 1987 H.B. 598 § 12, A.L. 1995 S.B. 174)



Section 455.530 Grounds for modification of orders.

Effective 28 Aug 1987

Title XXX DOMESTIC RELATIONS

455.530. Grounds for modification of orders. — 1. Provisions of any order respecting maintenance or support may be modified only as to installments occurring subsequent to the motion for modification and only upon a showing of changed circumstances so substantial and continuing as to make the terms unreasonable.

2. Provisions of any order respecting custody may be modified only if the court finds, upon the basis of facts that have arisen since the prior order or that were unknown to the court at the time of the prior order, that a change has occurred in the circumstances of the child or his custodian and that the modification is necessary to serve the best interests of the child.

3. Provisions of any order respecting visitation may be modified when the modification would serve the best interests of the child.

(L. 1987 H.B. 598 § 13)



Section 455.534 Proceedings independent of others.

Effective 28 Aug 1987

Title XXX DOMESTIC RELATIONS

455.534. Proceedings independent of others. — All proceedings under sections 455.500 to 455.538 are independent of any proceedings for dissolution of marriage, legal separation, separate maintenance and other actions between the parties and are in addition to any other available civil or criminal remedies, unless otherwise specifically provided in sections 455.500 to 455.538.

(L. 1987 H.B. 598 § 14)



Section 455.536 Costs of legal fees.

Effective 28 Aug 1987

Title XXX DOMESTIC RELATIONS

455.536. Costs of legal fees. — The court may order a respondent to pay a reasonable amount for the cost to the petitioner of maintaining any proceeding under sections 455.500 to 455.538 and for attorney's fees, including sums for legal services rendered and costs incurred prior to the commencement of the proceeding or after entry of judgment.

(L. 1987 H.B. 598 § 15)



Section 455.538 Law enforcement agencies response to violation of order — arrest for violation, penalties — custody to be returned to rightful party, when.

Effective 01 Jan 2017, see footnote

Title XXX DOMESTIC RELATIONS

455.538. Law enforcement agencies response to violation of order — arrest for violation, penalties — custody to be returned to rightful party, when. — 1. When a law enforcement officer has probable cause to believe that a party, against whom a protective order for a child has been entered, has committed an act in violation of that order, the officer shall have the authority to arrest the respondent whether or not the violation occurred in the presence of the arresting officer.

2. When a person, against whom an order of protection for a child has been entered, fails to surrender custody of minor children to the person to whom custody was awarded in an order of protection, the law enforcement officer shall arrest the respondent, and shall turn the minor children over to the care and custody of the party to whom such care and custody was awarded.

3. The same procedures, including those designed to protect constitutional rights, shall be applied to the respondent as those applied to any individual detained in police custody.

4. (1) Violation of the terms and conditions of an ex parte or full order of protection with regard to domestic violence, stalking, sexual assault, child custody, communication initiated by the respondent, or entrance upon the premises of the victim's dwelling unit or place of employment or school, or being within a certain distance of the petitioner or a child of the petitioner, of which the respondent has notice, shall be a class A misdemeanor, unless the respondent has previously pleaded guilty to or has been found guilty in any division of the circuit court of violating an ex parte order of protection or a full order of protection within five years of the date of the subsequent violation, in which case the subsequent violation shall be a class E felony. Evidence of a prior plea of guilty or finding of guilt shall be heard by the court out of the presence of the jury prior to submission of the case to the jury. If the court finds the existence of a prior plea of guilty or finding of guilt beyond a reasonable doubt, the court shall decide the extent or duration of sentence or other disposition and shall not instruct the jury as to the range of punishment or allow the jury to assess and declare the punishment as a part of its verdict.

(2) For purposes of this subsection, in addition to the notice provided by actual service of the order, a party is deemed to have notice of an order of protection for a child if the law enforcement officer responding to a call of a reported incident of domestic violence, stalking, sexual assault, or violation of an order of protection for a child presents a copy of the order of protection to the respondent.

5. The fact that an act by a respondent is a violation of a valid order of protection for a child shall not preclude prosecution of the respondent for other crimes arising out of the incident in which the protection order is alleged to have been violated.

(L. 1987 H.B. 598 § 16, A.L. 2011 S.B. 320, A.L. 2013 H.B. 215, A.L. 2014 S.B. 491, A.L. 2015 S.B. 321 merged with S.B. 341)

Effective 1-01-17



Section 455.543 Homicides or suicides, determination of domestic violence, factors to be considered — reports made to highway patrol, forms.

Effective 28 Aug 2016

Title XXX DOMESTIC RELATIONS

455.543. Homicides or suicides, determination of domestic violence, factors to be considered — reports made to highway patrol, forms. — 1. In any incident investigated by a law enforcement agency involving a homicide or suicide, the law enforcement agency shall make a determination as to whether the homicide or suicide is related to domestic violence.

2. In making such determination, the local law enforcement agency may consider a number of factors including, but not limited to, the following:

(1) If the relationship between the perpetrator and the victim is or was that of a family or household member;

(2) Whether the victim or perpetrator had previously filed for an order of protection;

(3) Whether any of the subjects involved in the incident had previously been investigated for incidents of domestic violence; and

(4) Any other evidence regarding the homicide or suicide that assists the agency in making its determination.

3. After making a determination as to whether the homicide or suicide is related to domestic violence, the law enforcement agency shall forward the information required to the Missouri state highway patrol on a form or format approved by the patrol. The required information shall include the gender and age of the victim, the type of incident investigated, the disposition of the incident and the relationship of the victim to the perpetrator. The state highway patrol shall develop a form for this purpose which shall be distributed by the department of public safety to all law enforcement agencies by October 1, 2000.

(L. 1998 H.B. 1918, A.L. 2000 H.B. 1677, et al., A.L. 2011 S.B. 320, A.L. 2016 S.B. 732 merged with S.B. 921)



Section 455.545 Annual report by highway patrol.

Effective 28 Aug 2016

Title XXX DOMESTIC RELATIONS

455.545. Annual report by highway patrol. — The highway patrol shall compile an annual report of homicides and suicides related to domestic violence. Such report shall be presented by March first of the subsequent year to the governor, speaker of the house of representatives, and president pro tempore of the senate.

(L. 1998 H.B. 1918, A.L. 2000 H.B. 1677, et al., A.L. 2016 S.B. 732 merged with S.B. 921)



Section 455.547 Good faith immunity for reporters.

Effective 28 Aug 1998

Title XXX DOMESTIC RELATIONS

455.547. Good faith immunity for reporters. — Any employee of a law enforcement agency who, in good faith, completes and sends a form pursuant to section 455.543 shall be immune from liability.

(L. 1998 H.B. 1918)



Section 455.549 Court-appointed batterer intervention, credentialing process, rulemaking authority.

Effective 28 Aug 2011

Title XXX DOMESTIC RELATIONS

455.549. Court-appointed batterer intervention, credentialing process, rulemaking authority. — 1. The division of probation and parole within the department of corrections shall promulgate rules to establish standards and to adopt a credentialing process for any court-appointed batterer intervention program.

2. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2011, shall be invalid and void.

(L. 2011 S.B. 320)









Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

Chapter 456 Trusts and Trustees — The Uniform Trust Code

Chapter Cross References



Section 456.001 Bequests or transfer to spouse, valuation of.

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.001. Bequests or transfer to spouse, valuation of. — 1. If an instrument providing for a pecuniary bequest or transfer to or for the benefit of the spouse of the testator or transferor requires or permits the satisfaction of such bequest or transfer wholly or partly by the distribution of property valued at some date or on some basis other than its fair market value at the time of distribution, and does not require that such bequest or transfer be satisfied by the distribution of assets, including cash, having an aggregate fair market value on the date or dates of distribution amounting to no less than the amount of such bequest or transfer, then in such case, the provisions of the instrument notwithstanding, any property distributed in satisfaction of such bequest or transfer shall have an aggregate fair market value on the date of distribution fairly reflecting the distributee's proportionate share of the appreciation or depreciation in value to the date of distribution of all property then available for distribution.

2. If, in any instrument which provides for a pecuniary bequest or transfer, the personal representative or trustee is empowered to satisfy such bequest or transfer by distribution of property in kind, and the instrument is silent as to the value to be given to property distributed in kind, any property distributed in satisfaction of the bequest or transfer shall be valued at the fair market value thereof on the date of distribution.

3. The phrase "pecuniary bequest or transfer", as used in this section, means a bequest or transfer either in a stated amount or in an amount determined by the use of a formula.

4. This section shall be effective with respect to wills and revocable inter vivos trusts executed or created before or after October 13, 1969, by persons who die on or after said date, and to irrevocable inter vivos trusts which are created on or after October 13, 1969.

(L. 1969 S.B. 90 §§ 1, 2, 3, A.L. 2004 H.B. 1511)

Transferred 2004; formerly 456.015



Section 456.003 Absence of active duties not to curtail powers of trustee.

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.003. Absence of active duties not to curtail powers of trustee. — When the terms of an instrument creating a trust manifest intention that the trustee shall have the legal fee simple in land, the full legal ownership of an estate for years, or the absolute legal ownership of chattels personal, investment securities or choses in action, an exercise by the trustee or a successor trustee of an express or implied power of sale, mortgage, leasing, improvement or conducting any other transaction incident to the administration of the trust, shall bind the fee simple, term of years or absolute ownership notwithstanding the execution of a future interest under the trust into a legal estate or interest by the operation of the Statute of Uses, or former section 456.003, or a judicial doctrine imposing such execution on dry or passive trusts.

(RSMo 1939 § 3493, A.L. 1983 H.B. 117, A.L. 2004 H.B. 1511)

Prior revisions: 1929 § 3103; 1919 § 2262; 1909 § 2867

Transferred 2004; formerly 456.020



Section 456.005 Life insurance trusts.

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.005. Life insurance trusts. — Proceeds of life insurance policies heretofore made payable to a trustee or trustees named as beneficiary or hereafter to be named beneficiary under an inter vivos trust shall be paid directly to the trustee or trustees and held and disposed of by the trustee or trustees as provided in the trust agreement or declaration of trust in writing made and in existence on the date of death of the insured, whether or not such trust or declaration of trust is amendable or revocable or both, or whether it may have been amended, and notwithstanding the reservation of any or all rights of ownership under the insurance policy or annuity contract; subject, however, to a valid assignment of any part of the proceeds. It is not necessary to the validity of such trust agreement or declaration of trust that it be funded or have a corpus other than the right, which need not be irrevocable, of the trustee or trustees named therein to receive such proceeds as beneficiary. A policy of life insurance or annuity contract may designate as beneficiary a trustee or trustees named or to be named by will if the designation is made in accordance with the provisions of the policy or contract whether or not the will is in existence at the time of the designation.

(L. 1983 H.B. 117, A.L. 2004 H.B. 1511)

Transferred 2004; formerly 456.030.



Section 456.007 Lessor, trustee of deposits by lessee, when — exception.

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.007. Lessor, trustee of deposits by lessee, when — exception. — 1. Whenever any person, firm or corporation, engaged in the leasing of personal property, shall require a deposit or advance payment to be made by the lessee to bind the lessee to the performance of such contract, then such money so deposited, with any accruing interest thereon, shall, until returned or applied in accordance with the terms of such contract or agreement, continue to be the money of the person making the deposit and shall become and remain a trust fund in the possession of the person with whom such deposit shall be made, and the person, firm or corporation, receiving such deposit shall be the holder of such fund as trustee, and as the trustee as herein defined shall forthwith, and within seven days after the receipt of such trust fund, deposit the same in some bank or trust company in the county in which the cestui que trust shall reside or have his principal office or place of business, and such fund shall not be mingled with any other funds or assets of such trustee. Any person, firm or corporation receiving any money in trust, as herein defined, who shall violate any of the provisions of this section shall be deemed guilty of a misdemeanor; provided, however, that this section and section 456.009 shall not apply to such transactions where the property used or leased is delivered to lessee at time of agreement and remains in the actual and continuous possession of lessee during the term of such agreement.

2. Subsection 1 of this section shall not apply to any lease entered into by lessors which are banks, trust companies, savings and loan associations, savings banks and credit unions, their subsidiaries and affiliates, or to any other financial institutions as defined in subdivision (4) of section 381.410, or to other lessors in commercial lease transactions of at least twenty-five thousand dollars.

(RSMo 1939 § 3540, A.L. 1999 S.B. 386, A.L. 2004 H.B. 1511)

Prior revision: 1929 § 3150

Transferred 2004; formerly 456.040



Section 456.009 Lessor liable for double amount of deposit so held in trust, when.

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.009. Lessor liable for double amount of deposit so held in trust, when. — Any person, firm or corporation being a trustee, as provided in section 456.007, who shall violate any of the provisions thereof, shall pay to the depositor a sum of money double the amount of the deposit or advance payment, which may be recovered in any court of competent jurisdiction, together with a reasonable attorney's fee to be fixed by the court and collected as other costs in the case. Any waiver or attempt to waive the provisions of section 456.007 and this section shall be void.

(RSMo 1939 § 3541, A.L. 2004 H.B. 1511)

Prior revision: 1929 § 3151

Transferred 2004; formerly 456.050



Section 456.011 Trusts for benefit of employees or self-employed persons — perpetuities — suspension of alienation.

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.011. Trusts for benefit of employees or self-employed persons — perpetuities — suspension of alienation. — A trust of real or personal property, or both, created as part of a stock bonus plan, pension plan, disability or death benefit plan, medical benefit plan, profit-sharing plan or retirement plan, for the exclusive benefit of employees or self-employed persons, to which contributions are made by an employer, or employees, or both, or by self-employed persons, for the purpose of distributing to such employees or self-employed persons the earnings or the principal, or both earnings and principal of the fund so held in trust, shall not be deemed to be invalid as violating any existing laws against perpetuities or suspension of the power of alienation of title to property; but such a trust may continue for such time as may be necessary to accomplish the purposes for which it may be created.

(L. 1941 p. 716 § 3541-A, A.L. 1957 p. 868, A.L. 1959 S.B. 270, A.L. 1983 H.B. 117, A.L. 2004 H.B. 1511)

Transferred 2004; formerly 456.060



Section 456.013 Trusts for benefit of employees or self-employed persons — accumulation.

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.013. Trusts for benefit of employees or self-employed persons — accumulation. — The income arising from any property held in a trust created as part of a stock bonus plan, pension plan, disability or death benefit plan, medical benefit plan, profit-sharing plan or retirement plan for the exclusive benefit of employees or self-employed persons to which contributions are made by an employer or employees, or both, or by self-employed persons, for the purpose of distributing in accordance with such plan to such employees or self-employed persons the earnings or the principal or both earnings and principal of the trust fund, may be permitted to accumulate until the fund shall be sufficient to accomplish the purposes of such plan.

(L. 1941 p. 716 § 3541-B, A.L. 1957 p. 868, A.L. 1959 S.B. 270, A.L. 1983 H.B. 117, A.L. 2004 H.B. 1511)

Transferred 2004; formerly 456.070.



Section 456.014 Trust for benefit of employees — spendthrift trust, when — exempt from certain attachments, exception.

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.014. Trust for benefit of employees — spendthrift trust, when — exempt from certain attachments, exception. — A trust created as part of a stock bonus plan, nonpublic pension plan, disability or death benefit plan, profit-sharing plan, or retirement plan, for the exclusive benefit of employees to which contributions are made by an employer, or participant, or both, for the purpose of distributing to such participant the earnings or the principal, or both earnings and principal of the fund so held in trust, shall be deemed to be a spendthrift trust if the plan or trust includes a provision restraining the assignment, alienation, or other voluntary or involuntary transfer of the interest of a participant in the trust. Prior to payment or delivery thereof to such participant by the plan trustee, such an interest of the participant shall be exempt from attachment or execution under the laws of this state, and such provision restraining the assignment, alienation, or other voluntary or involuntary transfer of the interest of a participant in the trust shall preclude any creditor of the participant from satisfying a claim from the assets or property of such a plan or trust before payment or delivery of such interest to the participant by the plan trustee, provided that the interest of any such participant shall be subject to attachment or execution pursuant to a qualified domestic relations order, as defined by Section 414(p) of the federal Internal Revenue Code, as amended, issued by a court in any proceeding for dissolution of marriage or legal separation or a proceeding for disposition of property following dissolution of marriage by a court which lacked personal jurisdiction over the absent spouse or lacked jurisdiction to dispose of marital property at the time of the original judgment of dissolution.

(L. 1992 S.B. 447, A.L. 2004 H.B. 1511 § 456.015)

Transferred 2004; formerly 456.072



Section 456.015 (Transferred 2004; now 456.001)

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY



Section 456.017 Applicability of sections 456.011, 456.013, and 456.014.

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.017. Applicability of sections 456.011, 456.013, and 456.014. — The provisions of sections 456.011, 456.013, and 456.014 shall apply to every trust of the kind described in such sections hereafter created or heretofore created or attempted to be created as if such sections had been effective on and after the date of the creation, or attempted creation, of each such trust.

(L. 1957 p. 868, A.L. 1992 S.B. 447, A.L. 2004 H.B. 1511)

Transferred 2004; formerly 456.075



Section 456.019 Trustees of private foundations, charitable trusts or split-interest trusts, certain acts prohibited.

Effective 14 Jun 1971, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.019. Trustees of private foundations, charitable trusts or split-interest trusts, certain acts prohibited. — 1. In the administration of any trust which is a "private foundation", as defined in Section 509 of the United States Internal Revenue Code, a "charitable trust", as defined in Section 4947(a)(1) of the United States Internal Revenue Code, or a "split-interest trust", as defined in Section 4947(a)(2) of the United States Internal Revenue Code, the following acts shall be prohibited:

(1) Engaging in any act of "self-dealing", as defined in Section 4941(d) of the United States Internal Revenue Code, which would give rise to any liability for the tax imposed by Section 4941(a) of the United States Internal Revenue Code;

(2) Retaining any "excess business holdings", as defined in Section 4943(c) of the United States Internal Revenue Code, which would give rise to any liability for the tax imposed by Section 4943(a) of the United States Internal Revenue Code;

(3) Making any investments which would jeopardize the carrying out of any of the exempt purposes of the trust, within the meaning of Section 4944 of the United States Internal Revenue Code, so as to give rise to any liability for the tax imposed by Section 4944(a) of the United States Internal Revenue Code; and

(4) Making any "taxable expenditures", as defined in Section 4945(d) of the United States Internal Revenue Code, which would give rise to any liability for the tax imposed by Section 4945(a) of the United States Internal Revenue Code; provided, however, that this section shall not apply either to those split-interest trusts or to amounts thereof which are not subject to the prohibitions applicable to private foundations by reason of the provisions of Section 4947 of the United States Internal Revenue Code.

2. In the administration of any trust which is a "private foundation", as defined in Section 509 of the United States Internal Revenue Code, or which is a "charitable trust", as defined in Section 4947(a)(1) of the United States Internal Revenue Code, there shall be distributed, for the purposes specified in the trust instrument, for each taxable year, amounts at least sufficient to avoid liability for the tax imposed by Section 4942(a) of the United States Internal Revenue Code.

3. The provisions of subsections 1 and 2 of this section shall not apply to any trust to the extent that a court of competent jurisdiction shall determine that such application would be contrary to the terms of the instrument governing such trust and that the same may not properly be changed to conform to such sections. The trustee shall not be held liable to anyone for any payments made under subsection 2 prior to such determination.

4. Nothing in this section shall impair the rights and powers of the courts or the attorney general of this state with respect to any trust.

5. All references to sections of the United States Internal Revenue Code shall be to such law as of June 14, 1971.

(L. 1971 S.B. 47, A.L. 2004 H.B. 1511)

Effective 6-14-71

Transferred 2004; formerly 456.230



Section 456.020 (Transferred 2004; now 456.003)

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY



Section 456.021 Addition to trusts.

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.021. Addition to trusts. — A devise or other transfer, the validity of which is determinable by the law of this state, may be made by a will or other instrument of transfer, including a designation of beneficiary under a life insurance policy, to the trustee or trustees of a trust established or to be established by the testator or transferor or by the testator or transferor and some other person or persons or by some other person or persons, including a funded or unfunded life insurance trust, although the settlor thereof has reserved any or all rights of ownership of the insurance contracts, if the trust is identified in the testator's will or the instrument of transfer and its terms are set forth in a written instrument. The devise or transfer shall not be invalid because the trust is amendable or revocable, or both, or because the trust was amended after the execution of the will, the delivery of the instrument of transfer, or the death of the testator. Notwithstanding whether a devise or transfer is made before or after August 28, 1996, a devise or transfer is valid if the devise or transfer is made only to the name of the trust or if the devise or transfer is made to the name or names of the trustee or trustees as the trustee or trustees of the trust. Unless the testator's will or the instrument of transfer provides otherwise, the property so devised:

(1) Shall not be deemed to be held under a testamentary trust of the testator or transferor but shall become a part of the trust to which it is given; and

(2) Shall be administered and disposed of in accordance with the provisions of the instrument or will setting forth the terms of the trust, including any amendments thereto made before the death of the testator or transferor, regardless of whether made before or after the execution of the testator's will or the delivery of the instrument of transfer, and, if the testator's will or the instrument of transfer so provides, including any amendments to the trust made after the death of the testator or transferor. A revocation or termination of the trust before the death of the testator shall cause a devise to the trustees of that trust to lapse.

(L. 1983 H.B. 117, A.L. 1996 H.B. 941, A.L. 2004 H.B. 1511)

Transferred 2004; formerly 456.232



Section 456.025 Inapplicability of the rule against perpetuities — rule prohibiting unreasonable restraints or suspension of power of alienation not violated, when — rule against accumulations not applicable, when.

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.025. Inapplicability of the rule against perpetuities — rule prohibiting unreasonable restraints or suspension of power of alienation not violated, when — rule against accumulations not applicable, when. — 1. The rule against perpetuities shall not apply to and any rule prohibiting unreasonable restraints on or suspension of the power of alienation shall not be violated by a trust if a trustee, or other person or persons to whom the power is properly granted or delegated, has the power pursuant to the terms of the trust or applicable law to sell the trust property during the period of time the trust continues beyond the period of the rule against perpetuities that would apply to the trust but for this subsection.

2. No rule against accumulations shall apply to a trust described in subsection 1 of this section unless the terms of the trust require that the income be accumulated during a period of time the trust continues beyond the period of the rule against perpetuities that would apply to the trust but for subsection 1 of this section. If the terms of the trust require that the income be accumulated during any period of time the trust continues beyond the period of the rule against perpetuities that would apply to the trust but for subsection 1 of this section, then during that period of time the trustee shall have the power to make discretionary distributions of net income to such recipients and in such shares and in such manner as most closely effectuates the settlor's or testator's manifested plan of distribution.

3. The provisions of this section apply to:

(1) Any trust created by a will or inter vivos agreement, or pursuant to the exercise of a power of appointment other than a general power of appointment granted under a will or inter vivos agreement, executed or amended on or after August 28, 2001;

(2) Any trust created pursuant to the exercise of a general power of appointment exercised in an instrument executed or amended on or after August 28, 2001; or

(3) Any trust created by a will or inter vivos agreement, or pursuant to the exercise of a power of appointment granted under a will or inter vivos agreement, executed or amended before August 28, 2001, if the laws of this state become applicable to the trust after such date, the laws of any other state applied to the trust before such date, and the rule against perpetuities did not apply to the trust pursuant to the laws of the other state.

4. As used in this section, the term "trust" means an express trust created by a trust instrument, including a will, whereby a trustee has the duty to administer a trust asset for the benefit of a named or otherwise described income or principal beneficiary, or both. The term "trust" does not include a resulting or constructive trust, a business trust which provides for certificates to be issued to the beneficiary, an investment trust, a voting trust, a security instrument, a trust created by the judgment or decree of a court, a liquidation trust, or a trust for the primary purpose of paying dividends, interests, interest coupons, salaries, wages, pensions, or profits, or employee benefits of any kind, an instrument wherein a person is nominee or escrowee for another, a trust created in deposits in any financial institution, a trust that is not subject to the rule against perpetuities by reason of any other law of this state, or any other trust the nature of which does not admit of general trust administration.

(L. 2001 H.B. 241, A.L. 2004 H.B. 1511)

Transferred 2004; formerly 456.236



Section 456.027 Registration of trust.

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.027. Registration of trust. — 1. The trustee of a trust having its principal place of administration in this state may register the trust in the probate division of the circuit court of the county wherein the principal place of administration is located.

2. "Trust" includes any express trust, private or charitable, with additions thereto, wherever and however created. It also includes a resulting or constructive trust created or determined by judgment or decree under which the trust is to be administered in the manner of an express trust."Trust" excludes other constructive and resulting trusts, guardianships, conservatorships, decedents' estates, and trust accounts with financial institutions in the name of one or more parties as trustee for one or more beneficiaries where the fiduciary relationship is established by the form of the account and the deposit agreement with the financial institution, and there is no subject of the trust other than the sums on deposit in such account. "Trust" also excludes custodial arrangements pursuant to chapter 404, the Missouri uniform gifts to minors law, paying and transfer agencies, business trusts providing for certificates to be issued to beneficiaries, investment trusts, common trust funds, voting trusts, security instruments or arrangements, liquidation trusts, trusts for the primary purpose of paying debts, dividends, interest, salaries, wages, profits, pensions or employee benefits of any kind, and any arrangements under which a person is nominee or escrowee for another.

3. Unless otherwise designated in the trust instrument, the "principal place of administration of a trust" is the trustee's usual place of business where the records pertaining to the trust are kept, or at the trustee's residence if he has no such place of business. In the case of cotrustees, the principal place of administration, if not otherwise designated in the trust instrument, is:

(1) The usual place of business of the corporate trustee if there is but one corporate cotrustee; or

(2) The usual place of business or residence of the individual trustee who is a professional fiduciary if there is but one such person and no corporate cotrustee; and otherwise

(3) The usual place of business or residence of any of the cotrustees as agreed upon by them.

4. "Professional fiduciary" means an individual trustee who represents himself to the public as having specialized training, experience or skills in the administration of trusts.

5. The right to register under this section does not apply to the trustee of a trust if registration would be inconsistent with the retained jurisdiction of a foreign court from which the trustee cannot obtain release of registration.

(L. 1983 H.B. 117, A.L. 2004 H.B. 1511)

Transferred 2004; formerly 456.400



Section 456.029 Registration procedure.

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.029. Registration procedure. — Such registration shall be accomplished by filing a statement, indicating the name and address of the trustee and acknowledging the trusteeship. The statement shall indicate whether the trust has been registered elsewhere and shall identify the trust:

(1) In the case of a testamentary trust, by the name of the testator and the date and place of domiciliary probate;

(2) In the case of a written inter vivos trust, by the name of each settlor and the original trustee and the date of the trust instrument; or

(3) In the case of an oral trust, by information identifying the settlor or other source of funds and describing the time and manner of the trust's creation and the terms of the trust, including the subject matter, beneficiaries and time of performance. A registration may be withdrawn by a similar statement.

(L. 1983 H.B. 117, A.L. 2004 H.B. 1511)

Transferred 2004; formerly 456.410



Section 456.030 (Transferred 2004; now 456.005)

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY



Section 456.031 Records and certified copies.

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.031. Records and certified copies. — The clerk of the probate division of the circuit court shall keep a record for each trust so registered, including trust registration statements, petitions and applications, demands for notices or bonds, and of any orders or responses relating thereto by the court, and establish and maintain a system for indexing, filing or recording which is sufficient to enable users of the records to identify and obtain information about such registered trusts. Upon payment of the fees required by law the clerk must issue certified copies of any record or paper filed or recorded.

(L. 1983 H.B. 117, A.L. 2004 H.B. 1511)

Transferred 2004; formerly 456.420



Section 456.033 Effect of registration.

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.033. Effect of registration. — 1. By registering a trust, or accepting the trusteeship of a registered trust, the trustee submits personally to the jurisdiction of the court in any proceeding involving the internal affairs of the trust that may be initiated by any interested person while the trust remains registered. Notice of any such proceeding shall be delivered to the trustee or mailed to him by ordinary first-class mail at his address as listed in the registration statement or as thereafter reported to the court and to his address as then known to the petitioner.

2. To the extent of their interests in the trust, all beneficiaries of a trust registered in this state are subject to the jurisdiction of the court of registration for the purposes of proceedings involving internal affairs of the trust, provided notice is given pursuant to section 472.100.

3. "Interested persons" include beneficiaries and any others having a property right in or claim against a trust estate which may be affected by a judicial proceeding. It also includes persons and other fiduciaries representing interested persons. The meaning as it relates to particular persons may vary from time to time and must be determined according to the particular purposes of, and matter involved in, any proceeding.

4. "Internal affairs" proceedings, without limitation, are those which involve interpretation or construction of the terms of the trust by declarations, instructions or judgments as to the existence, nonexistence and extent of rights, powers, privileges, immunities, duties, liabilities and remedies of trustees and beneficiaries in the administration and distribution of trusts, including but not limited to proceedings concerning:

(1) The qualifications, appointment, removal, indemnification, reimbursement, exoneration or surcharge of trustees;

(2) The imposition, change and release of requirements for trustees' bonds;

(3) The employment of agents and compensation to them and to trustees;

(4) The review and settlement of interim and final accounts;

(5) The propriety of investments or of principal and income allocations;

(6) The allowance of deviations from or modifications of trust terms;

(7) The ascertainment of beneficiaries or of beneficial interests;

(8) The requirements for release of registration or change of principal place of administration;

(9) The timing and quantity of distributions and dispositions of assets;

(10) The validity and effect of alienations by beneficiaries, by exercise of powers of appointment or otherwise; and

(11) Terminations of trusts.

(L. 1983 H.B. 117, A.L. 2004 H.B. 1511)

Transferred 2004; formerly 456.430



Section 456.400 (Transferred 2004; now 456.027)

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY



Section 456.410 (Transferred 2004; now 456.029)

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY



Section 456.420 (Transferred 2004; now 456.031)

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY



Section 456.430 (Transferred 2004; now 456.033)

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY



Section 456.620 (Transferred 2004; now 456.035)

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY



Section 456.640 (Transferred 2004; now 456.037)

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY



Section 456.650 (Transferred 2004; now 456.039)

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY



Section 456.660 (Transferred 2004; now 456.041)

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY



Section 456.035 Evidence as to death or status — five-year absence presumption of death.

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.035. Evidence as to death or status — five-year absence presumption of death. — 1. A certified or authenticated copy of a death certificate purporting to be issued by an official or agency of the place where the death purportedly occurred is prima facie proof of the fact, place, date and time of death and the identity of the deceased settlor, trustee, beneficiary or other interested person.

2. A certified or authenticated copy of any record or report of a governmental agency, domestic or foreign, that a person is missing, detained, dead, or alive is prima facie evidence of the status and of the dates, circumstances and places disclosed by the record or report.

3. A person who is absent for a continuous period of five years, during which he has not been heard from, and whose absence is not satisfactorily explained after diligent search or inquiry is presumed to be dead. His death is presumed to have occurred at the end of the period unless there is sufficient evidence for determining that death occurred earlier.

(L. 1983 H.B. 117, A.L. 2004 H.B. 1511)

Transferred 2004; formerly 456.620



Section 456.037 Trust property — when deemed unclaimed.

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.037. Trust property — when deemed unclaimed. — 1. Property of any kind remaining in a trust which is not subject to administration or distribution to or for an identifiable beneficiary may be deemed to be unclaimed property when the trustee, after reasonable and diligent search, is unable to find or ascertain the existence of any heirs, legal representatives, successors or assigns of any beneficiary to whom such property is distributable by the trust instrument, by any other instrument pertaining to the trust estate, or by the laws of Missouri.

2. Property of any kind remaining in a trust, which is distributable to or for the benefit of an identified beneficiary, may be deemed to be unclaimed when such beneficiary has, for three years after a good faith attempt to notify him in writing of his right to such property, failed or refused to claim the property.

(L. 1983 H.B. 117, A.L. 2004 H.B. 1511)

Transferred 2004; formerly 456.640



Section 456.039 Procedure by trustee with respect to unclaimed property.

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.039. Procedure by trustee with respect to unclaimed property. — 1. Any trustee holding such unclaimed property may file with the state treasurer a verified statement setting forth the reason or reasons why such property is presumed to be unclaimed, the efforts made to find or ascertain any heirs, legal representatives, successors or assigns of any beneficiary or beneficiaries to whom such property is distributable, a list of all instruments known to the trustee that pertain to the trust and their location, with copies of those that are in possession of the trustee, and any further facts causing the trustee to believe that the property is unclaimed, and transfer such property to the state treasurer, who shall issue his receipt therefor.

2. All property so received shall be credited to the escheat fund of the state of Missouri.

(L. 1983 H.B. 117, A.L. 2004 H.B. 1511)

Transferred 2004; formerly 456.650



Section 456.040 (Transferred 2004; now 456.007)

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY



Section 456.041 Unclaimed property — liability of trustee.

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.041. Unclaimed property — liability of trustee. — 1. The payment or delivery of such unclaimed property to the state treasurer by the trustee shall terminate any legal relationship between the trustee and beneficiary or apparent beneficiary to receive such property and shall release and discharge the trustee from any and all liability to such beneficiary, his heirs, personal representatives, successors and assigns by such payment or delivery, regardless of whether such property is in fact or in law unclaimed property.

2. Such payment or delivery may be pleaded as a bar to recovery and shall be a defense in any suit or action brought by the apparent owner, or his heirs, personal representatives, successors or assigns, or any claimant against the trustee by reason of the delivery of payment.

(L. 1983 H.B. 117, A.L. 2004 H.B. 1511)

Transferred 2004; formerly 456.660



Section 456.050 (Transferred 2004; now 456.009)

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY



Section 456.060 (Transferred 2004; now 456.011)

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY



Section 456.070 (Transferred 2004; now 456.013)

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY



Section 456.072 (Transferred 2004; now 456.014)

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY



Section 456.075 (Transferred 2004; now 456.017)

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY



Section 456.230 (Transferred 2004; now 456.019)

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY



Section 456.232 (Transferred 2004; now 456.021)

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY



Section 456.235 (Transferred 2004; now 456.023)

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY



Section 456.236 (Transferred 2004; now 456.025)

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY



Section 456.240 (Transferred 2004; now 469.240)

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY



Section 456.250 (Transferred 2004; now 469.250)

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY



Section 456.260 (Transferred 2004; now 469.260)

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY



Section 456.270 (Transferred 2004; now 469.270)

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY



Section 456.280 (Transferred 2004; now 469.280)

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY



Section 456.290 (Transferred 2004; now 469.290)

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY



Section 456.300 (Transferred 2004; now 469.300)

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY



Section 456.310 (Transferred 2004; now 469.310)

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY



Section 456.320 (Transferred 2004; now 469.320)

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY



Section 456.330 (Transferred 2004; now 469.330)

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY



Section 456.340 (Transferred 2004; now 469.340)

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY



Section 456.350 (Transferred 2004; now 469.350)

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY



Section 456.900 (Transferred 2004; now 469.900)

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY



Section 456.901 (Transferred 2004; now 469.901)

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY



Section 456.902 (Transferred 2004; now 469.902)

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY



Section 456.903 (Transferred 2004; now 469.903)

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY



Section 456.904 (Transferred 2004; now 469.904)

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY



Section 456.905 (Transferred 2004; now 469.905)

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY



Section 456.906 (Transferred 2004; now 469.906)

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY



Section 456.907 (Transferred 2004; now 469.907)

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY



Section 456.908 (Transferred 2004; now 469.908)

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY



Section 456.909 (Transferred 2004; now 469.909)

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY



Section 456.910 (Transferred 2004; now 469.910)

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY



Section 456.911 (Transferred 2004; now 469.911)

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY



Section 456.912 (Transferred 2004; now 469.912)

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY



Section 456.913 (Transferred 2004; now 469.913)

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY



Section 456.950 Definition — property and interests in property, immunity from claims, when — death of settlor, effect of — marital property rights, not affected by transfer — applicability.

Effective 28 Aug 2015

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.950. Definition — property and interests in property, immunity from claims, when — death of settlor, effect of — marital property rights, not affected by transfer — applicability. — 1. As used in this section, "qualified spousal trust" means a trust:

(1) The settlors of which are married to each other at the time of the creation of the trust; and

(2) The terms of which provide that during the joint lives of the settlors all property transferred to, or held by, the trustee are:

(a) Held and administered in one trust for the benefit of both settlors, revocable by either settlor or both settlors while either or both are alive, and each settlor having the right to receive distributions of income or principal, whether mandatory or within the discretion of the trustee, from the entire trust for the joint lives of the settlors and for the survivor's life; or

(b) Held and administered in two separate shares of one trust for the benefit of each of the settlors, with the trust revocable by each settlor with respect to that settlor's separate share of that trust without the participation or consent of the other settlor, and each settlor having the right to receive distributions of income or principal, whether mandatory or within the discretion of the trustee, from that settlor's separate share for that settlor's life; or

(c) Held and administered under the terms and conditions contained in paragraphs (a) and (b) of this subdivision.

2. A qualified spousal trust may contain any other trust terms that are not inconsistent with the provisions of this section, including, without limitation, a discretionary power to distribute trust property to a person in addition to a settlor.

3. All property at any time held in a qualified spousal trust, without regard to how such property was titled prior to it being so held, shall have the same immunity from the claims of a separate creditor of either settlor as if such property were held outside the trust by the settlors as tenants by the entirety, unless otherwise provided in writing by the settlor or settlors who transferred such property to the trust, and such property shall be treated for that purpose, including without limitation, federal and state bankruptcy laws, as tenants by entirety property. Property held in a qualified spousal trust shall cease to receive immunity from the claims of creditors upon the dissolution of marriage of the settlors by a court.

4. As used in this section, "property" means any interest in any type of property held in a qualified spousal trust, the income thereon, and any property into which such interest, proceeds, or income may be converted.

5. Upon the death of each settlor, all property held by the trustee of the qualified spousal trust shall be distributed as directed by the then current terms of the governing instrument of such trust. Upon the death of the first settlor to die, if immediately prior to death the predeceased settlor's interest in the qualified spousal trust was then held in such settlor's separate share, the property held in such settlor's separate share may pass into an irrevocable trust for the benefit of the surviving settlor upon such terms as the governing instrument shall direct, including without limitation a spendthrift provision as provided in section 456.5-502.

6. The respective rights of settlors who are married to each other in any property for purposes of a dissolution of the settlors' marriage shall not be affected or changed by reason of the transfer of that property to, or its subsequent administration as an asset of, a qualified spousal trust during the marriage of the settlors, unless both settlors expressly agree otherwise in writing.

7. No transfer to a qualified spousal trust shall avoid or defeat the Missouri uniform fraudulent* transfer act in chapter 428.

8. This section shall apply to all trusts which fulfill the criteria set forth in this section for a qualified spousal trust regardless of whether such trust was created before, on, or after August 28, 2011.

(L. 2011 S.B. 59 § 1, A.L. 2012 S.B. 628 merged with S.B. 636, A.L. 2014 H.B. 1231 merged with S.B. 500, A.L. 2015 S.B. 164)

*Word "fraudulent" omitted from original rolls.



Section 456.970 Short title.

Effective 28 Aug 2016

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.970. Short title. — Sections 456.970 to 456.1135 shall be known and may be cited as the “Missouri Uniform Powers of Appointment Act”.

(L. 2016 H.B. 1765)



Section 456.975 Definitions.

Effective 28 Aug 2016

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.975. Definitions. — As used in sections 456.970 to 456.1135 the following terms mean:

(1) “Appointee”, a person to which a powerholder makes an appointment of appointive property;

(2) “Appointive property”, the property or property interest subject to a power of appointment;

(3) “Blanket-exercise clause”, a clause in an instrument which exercises a power of appointment and is not a specific-exercise clause. The term includes a clause that:

(a) Expressly uses the words “any power” in exercising any power of appointment the powerholder has;

(b) Expressly uses the words “any property” in appointing any property over which the powerholder has a power of appointment; or

(c) Disposes of all property subject to disposition by the powerholder;

(4) “Claim of creditor”, the attachment by a creditor of trust property or beneficial interests subject to a power of appointment, a creditor obtaining an order from a court forcing a judicial sale of trust property, a creditor compelling the exercise of a power of appointment, or a creditor reaching trust property or beneficial interests by other means;

(5) “Donor”, a person who creates a power of appointment;

(6) “Exclusionary power of appointment”, a power of appointment exercisable in favor of any one or more of the permissible appointees to the exclusion of the other permissible appointees;

(7) “General power of appointment”, a power of appointment exercisable in favor of the powerholder, the powerholder’s estate, a creditor of the powerholder, or a creditor of the powerholder’s estate;

(8) “Gift-in-default clause”, a clause identifying a taker in default of appointment;

(9) “Impermissible appointee”, a person that is not a permissible appointee;

(10) “Instrument”, a document that contains information that:

(a) Is inscribed on a hard copy, or inscribed on a hard copy that is transmitted by facsimile or stored in portable document format (.pdf) or in another comparable electronic means or other medium that is retrievable in perceivable form; and

(b) Contains a signature;

(11) “Nongeneral power of appointment”, a power of appointment that is not a general power of appointment;

(12) “Permissible appointee”, a person in whose favor a powerholder may exercise a power of appointment;

(13) “Person”, an individual, estate, trust, business or nonprofit entity, public corporation, government or governmental subdivision, agency, or instrumentality, or other legal entity;

(14) “Power of appointment”, a power that enables a powerholder acting in a nonfiduciary capacity to designate a recipient of an ownership interest in or another power of appointment over the appointive property. The term does not include a power of attorney;

(15) “Powerholder”, a person in which a donor creates a power of appointment;

(16) “Presently exercisable power of appointment”, a power of appointment exercisable by the powerholder at the relevant time. The term includes a power of appointment not exercisable until the occurrence of a specified event, the satisfaction of an ascertainable standard, or the passage of a specified time only after:

(a) The occurrence of the specified event;

(b) The satisfaction of the ascertainable standard; or

(c) The passage of the specified time, and does not include a power exercisable only at the powerholder’s death;

(17) “Specific-exercise clause”, a clause in an instrument which specifically refers to and exercises a particular power of appointment;

(18) “Taker in default of appointment”, a person that takes all or part of the appointive property to the extent the powerholder does not effectively exercise the power of appointment;

(19) “Terms of the instrument”, the manifestation of the intent of the maker of the instrument regarding the instrument’s provisions as expressed in the instrument or as may be established by other evidence that would be admissible in a legal proceeding.

(L. 2016 H.B. 1765)



Section 456.980 Governing Law — common law and principles of equity.

Effective 28 Aug 2016

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.980. Governing Law — common law and principles of equity. — 1. The creation, revocation, or amendment of the power is governed by the law of the donor’s domicile at the relevant time, and the exercise, release, or disclaimer of the power, or the revocation or amendment of the exercise, release, or disclaimer of the power, is governed by the law of the powerholder’s domicile at the relevant time.

2. The common law and principles of equity supplement sections 456.970 to 456.1135, except to the extent modified by such sections or other laws of this state.

(L. 2016 H.B. 1765)



Section 456.985 Act to govern powers — excpetions.

Effective 28 Aug 2016

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.985. Act to govern powers — excpetions. — 1. Except as otherwise provided in the terms of an instrument creating or exercising a power of appointment, sections 456.970 to 456.1135 govern powers of appointment.

2. The terms of an instrument creating or exercising a power of appointment prevail over any provisions of sections 456.970 to 456.1135 except:

(1) The transferability of a power of appointment by a powerholder under subsection 1 of section 456.995;

(2) The limitations on the authority of a donor to extend a general power of appointment beyond the death of a powerholder under subsection 3 of section 456.995;

(3) The power is exclusionary if the permissible appointees of a power of appointment are not defined and limited under subsection 3 of section 456.1005;

(4) The requisites for the exercise of a power of appointment under section 456.1015;

(5) The effect of an impermissible appointment under section 456.1045;

(6) A general power of appointment which is presently exercisable may be reached by the creditors of the powerholder or the powerholder’s estate under section 456.1100.

(L. 2016 H.B. 1765)



Section 456.990 Creations of power of appointment.

Effective 28 Aug 2016

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.990. Creations of power of appointment. — 1. A power of appointment is created only if:

(1) The instrument creating the power:

(a) Is valid under applicable law; and

(b) Except as otherwise provided in subsection 2 of this section transfers the appointive property; and

(2) The terms of the instrument creating the power manifest the donor’s intent to create in a powerholder a power of appointment over the appointive property exercisable in favor of a permissible appointee.

2. Paragraph (b) of subdivision (1) of subsection 1 of this section does not apply to the creation of a power of appointment by the exercise of a power of appointment.

3. Power of appointment may not be created in a deceased individual.

4. Subject to an applicable rule against perpetuities, a power of appointment may be created in an unborn or unascertained powerholder.

5. Any property that is the subject of an invalid power of appointment shall be transferred, held or otherwise disposed of in accordance with the valid provisions of the instrument attempting to create the power, if any such provisions exist, or if none, in accordance with other applicable laws, as the case may be.

(L. 2016 H.B. 1765)



Section 456.995 Nontransferability.

Effective 28 Aug 2016

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.995. Nontransferability. — 1. A powerholder may not transfer a power of appointment.

2. Except as provided in subsection 3 of this section, to the extent a powerholder dies without effectively disclaiming, exercising or releasing a power, the power lapses upon the death of the powerholder.

3. (1) A general power of appointment may provide that the power shall survive the death of the powerholder in the hands of the powerholder’s personal representative. Such provision shall be valid only to the extent the powerholder dies after he or she effectively receives the general power, but within the period for disclaiming the power, and only to the extent the powerholder has not disclaimed, exercised or released the power. Under such circumstances, the personal representative of the powerholder may either exercise the power in favor of the powerholder’s estate, if the estate is a permissible appointee, or disclaim the power as provided by section 456.1080.

(2) If the power is neither exercised nor disclaimed by the powerholder’s personal representative as stated, the power shall lapse at the earlier of the end of the period for making a disclaimer under other applicable Missouri laws or the end of the period in which the power is valid under its terms.

(3) The terms of a general power of appointment providing that “this power of appointment shall survive the death of the powerholder”, or words of similar import, shall be sufficient to extend the power after the death of a powerholder in the hands of his or her personal representative in this subsection.

(4) In addition to the protections otherwise afforded under applicable law, the personal representative shall not be individually liable for his or her actions or inactions under this subsection if he or she does not have actual knowledge of the power and all pertinent circumstances reasonably necessary for him or her to make a determination on the exercise, disclaimer or lapse of the power at least one hundred * twenty days prior to the end of the period for making a disclaimer or the end of the period in which the power is valid under its terms, whichever first occurs. The foregoing exemption from liability shall not apply if the personal representative exercises or disclaims the power or allows the power to lapse in bad faith.

(L. 2016 H.B. 1765)

*Word "and" appears here in original rolls.



Section 456.1000 Presumption of unlimited authority — exception to presumption of unlimited authority.

Effective 28 Aug 2016

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.1000. Presumption of unlimited authority — exception to presumption of unlimited authority. — 1. Subject to section 456.1005, the power is:

(1) Presently exercisable;

(2) Exclusionary; and

(3) Except as otherwise provided in subsection 2 of this section, general.

2. The power is nongeneral if:

(1) The power is exercisable only at the powerholder’s death; and

(2) The permissible appointees of the power are a defined and limited class that does not include the powerholder’s estate, the powerholder’s creditors, or the creditors of the powerholder’s estate.

(L. 2016 H.B. 1765)



Section 456.1005 Rules of classification.

Effective 28 Aug 2016

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.1005. Rules of classification. — 1. As used in this section, “adverse party” means a person with a substantial beneficial interest in property which would be affected adversely by a powerholder’s exercise or nonexercise of a power of appointment in favor of the powerholder, the powerholder’s estate, a creditor of the powerholder, or a creditor of the powerholder’s estate.

2. If a powerholder may exercise a power of appointment only with the consent or joinder of an adverse party, the power is nongeneral.

3. If the permissible appointees of a power of appointment are not defined and limited, the power is exclusionary.

(L. 2016 H.B. 1765)



Section 456.1010 Power to revoke or amend.

Effective 28 Aug 2016

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.1010. Power to revoke or amend. — A donor may revoke or amend a power of appointment only to the extent that the instrument creating the power is revocable by the donor, or the donor reserves a power of revocation or amendment in the instrument creating the power of appointment.

(L. 2016 H.B. 1765)



Section 456.1015 Requisites for exercise of power of appointment.

Effective 28 Aug 2016

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.1015. Requisites for exercise of power of appointment. — A power of appointment is exercised only if:

(1) The instrument exercising the power is valid under applicable law;

(2) The terms of the instrument exercising the power:

(a) Manifest the powerholder’s intent to exercise the power; and

(b) Subject to section 456.1030, satisfy the requirements of exercise, if any, imposed by the donor; and

(3) To the extent the appointment is a permissible exercise of the power.

(L. 2016 H.B. 1765)



Section 456.1020 Intent to exercise — determining intent from residuary clause.

Effective 28 Aug 2016

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.1020. Intent to exercise — determining intent from residuary clause. — 1. As used in this section:

(1) “Residuary clause” does not include a residuary clause containing a blanket-exercise clause or a specific-exercise clause; and

(2) “Will” includes a codicil and a testamentary instrument that revises another will.

2. A residuary clause in a powerholder’s will or a comparable clause in the powerholder’s revocable trust manifests the powerholder’s intent to exercise a power of appointment only if:

(1) The power is a general power exercisable in favor of the powerholder’s estate;

(2) There is no gift-in-default clause or the clause is ineffective; and

(3) The powerholder did not release the power.

(L. 2016 H.B. 1765)



Section 456.1025 Intent to exercise — after-acquired power.

Effective 28 Aug 2016

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.1025. Intent to exercise — after-acquired power. — 1. Except as otherwise provided in subsection 2 of this section, a blanket-exercise clause extends to a power acquired by the powerholder after executing the instrument containing the clause.

2. If the powerholder is also the donor of the power, the clause does not extend to the power unless there is no gift-in-default clause or the gift-in-default clause is ineffective.

(L. 2016 H.B. 1765)



Section 456.1030 Substantial compliance with donor-imposed formal requirement.

Effective 28 Aug 2016

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.1030. Substantial compliance with donor-imposed formal requirement. — A powerholder’s substantial compliance with a formal requirement of appointment imposed by the donor is sufficient if the powerholder knows of and intends to exercise the power, and the powerholder’s manner of attempted exercise of the power does not impair a material purpose of the donor in imposing the requirement.

(L. 2016 H.B. 1765)



Section 456.1035 Permissible appointment.

Effective 28 Aug 2016

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.1035. Permissible appointment. — 1. A powerholder of a general power of appointment that permits appointment to the powerholder or the powerholder’s estate may make any appointment, including an appointment in trust or creating a new power of appointment, that the powerholder could make in disposing of the powerholder’s own property.

2. A powerholder of a general power of appointment that permits appointment only to the creditors of the powerholder or of the powerholder’s estate may appoint only to those creditors.

3. The powerholder of a nongeneral power may:

(1) Make an appointment in any form, including an appointment in trust, in favor of a permissible appointee;

(2) Create a general power in a permissible appointee; or

(3) Create a nongeneral power in any person to appoint to one or more of the permissible appointees of the original nongeneral power.

(L. 2016 H.B. 1765)



Section 456.1040 Appointment to deceased appointee or permissible appointee's descendant.

Effective 28 Aug 2016

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.1040. Appointment to deceased appointee or permissible appointee's descendant. — 1. An appointment to a deceased appointee is ineffective.

2. A powerholder of a nongeneral power may exercise the power in favor of, or create a new power of appointment in, a descendant of a deceased permissible appointee whether or not the descendant is described by the donor as a permissible appointee and whether or not the descendant of a deceased permissible appointee was alive at the time of the execution of the instrument creating the power or at the time of the exercise of the power.

(L. 2016 H.B. 1765)



Section 456.1045 Impermissible appointment.

Effective 28 Aug 2016

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.1045. Impermissible appointment. — 1. Except as otherwise provided in section 456.1040, an exercise of a power of appointment in favor of an impermissible appointee is ineffective.

2. An exercise of a power of appointment in favor of a permissible appointee is ineffective to the extent the appointment is a fraud on the power.

(L. 2016 H.B. 1765)



Section 456.1050 Selective allocation doctrine.

Effective 28 Aug 2016

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.1050. Selective allocation doctrine. — If a powerholder exercises a power of appointment in a disposition that also disposes of property the powerholder owns, the owned property and the appointive property shall be allocated in the permissible manner that best carries out the powerholder’s intent.

(L. 2016 H.B. 1765)



Section 456.1055 Capture doctrine — disposition of ineffectively appointed property under general power.

Effective 28 Aug 2016

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.1055. Capture doctrine — disposition of ineffectively appointed property under general power. — To the extent a powerholder of a general power of appointment, other than a power to withdraw property from, revoke, or amend a trust, makes an ineffective appointment:

(1) The gift-in-default clause controls the disposition of the ineffectively appointed property; or

(2) If there is no gift-in-default clause or to the extent the clause is ineffective, the ineffectively appointed property:

(a) Passes to the powerholder if the powerholder is a permissible appointee and living; or

(b) If the powerholder is an impermissible appointee or deceased, passes to the powerholder’s estate if the estate is a permissible appointee; or

(c) If there is no taker under paragraph (a) or (b) of this subdivision, passes under a reversionary interest to the donor or the donor’s transferee or successor in interest.

(L. 2016 H.B. 1765)



Section 456.1060 Disposition of unappointed property under released or unexercised general power.

Effective 28 Aug 2016

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.1060. Disposition of unappointed property under released or unexercised general power. — To the extent a powerholder releases or fails to exercise a general power of appointment other than a power to withdraw property from, revoke, or amend a trust, and except as provided in subsection 3 of section 456.995:

(1) The gift-in-default clause controls the disposition of the unappointed property; or

(2) If there is no gift-in-default clause or to the extent the clause is ineffective:

(a) Except as otherwise provided in paragraph (b) of this subdivision, the unappointed property passes to:

a. The powerholder if the powerholder is a permissible appointee and living; or

b. If the powerholder is an impermissible appointee or deceased, the powerholder’s estate if the estate is a permissible appointee; or

(b) To the extent the powerholder released the power, or if there is no taker under paragraph (a) of this subdivision, the unappointed property passes under a reversionary interest to the donor or the donor’s transferee or successor in interest.

(L. 2016 H.B. 1765)



Section 456.1065 Disposition of unappointed property under released or unexercised nongeneral power.

Effective 28 Aug 2016

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.1065. Disposition of unappointed property under released or unexercised nongeneral power. — To the extent a powerholder releases, ineffectively exercises, or fails to exercise a nongeneral power of appointment:

(1) The gift-in-default clause controls the disposition of the unappointed property; or

(2) If there is no gift-in-default clause or to the extent the clause is ineffective, the unappointed property:

(a) Passes to the permissible appointees if:

a. The permissible appointees are defined and limited; and

b. The terms of the instrument creating the power do not manifest a contrary intent; or

(b) If there is no taker under paragraph (a) of this subdivision, passes under a reversionary interest to the donor or the donor’s transferee or successor in interest.

(L. 2016 H.B. 1765)



Section 456.1070 Disposition of unappointed property if partial appointment to taker in deafult — appointment to taker in default.

Effective 28 Aug 2016

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.1070. Disposition of unappointed property if partial appointment to taker in deafult — appointment to taker in default. — 1. If the powerholder makes a valid partial appointment to a taker in default of appointment, the taker in default of appointment may share fully in unappointed property.

2. If a powerholder makes an appointment to a taker in default of appointment and the appointee would have taken the property in the same form, manner and amount under a gift-in-default clause had the property not been appointed, the power of appointment is deemed not to have been exercised and the appointee takes under the clause.

(L. 2016 H.B. 1765)



Section 456.1075 Powerholder's authority to revoke or amend exercise.

Effective 28 Aug 2016

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.1075. Powerholder's authority to revoke or amend exercise. — A powerholder may revoke or amend an exercise of a power of appointment at any time before the exercise becomes effective to transfer property to the appointee.

(L. 2016 H.B. 1765)



Section 456.1080 Disclaimer.

Effective 28 Aug 2016

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.1080. Disclaimer. — As provided by sections 469.010 to 469.210*, a powerholder may disclaim all or part of a power of appointment, and a permissible appointee, appointee, or taker in default of appointment may disclaim all or part of an interest in appointive property.

(L. 2016 H.B. 1765)

*Section 469.210 does not exist.



Section 456.1085 Authority to release — method of release — revocation or amendment of release.

Effective 28 Aug 2016

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.1085. Authority to release — method of release — revocation or amendment of release. — 1. A powerholder may release a power of appointment, in whole or in part, except to the extent the terms of the instrument creating the power prevent the release.

2. A powerholder of a releasable power of appointment may release the power in whole or in part:

(1) By substantial compliance with a method provided in the terms of the instrument creating the power; or

(2) If the terms of the instrument creating the power do not provide a method or the method provided in the terms of the instrument is not expressly made exclusive, by an instrument manifesting the powerholder’s intent by clear and convincing evidence and delivered to the donor, the donor’s personal representative, a guardian of the donor or the conservator of the estate of the donor, or the holder of the legal title to the property to which the interest related. A release involving an estate or property within the jurisdiction of the probate division of a circuit court may be filed in that division.

3. A powerholder may revoke or amend a release of a power of appointment only to the extent that:

(1) The instrument of release is revocable by the powerholder; or

(2) The powerholder reserves a power of revocation or amendment in the instrument of release.

(L. 2016 H.B. 1765)



Section 456.1090 Power to contract — presently exercisable power of appointment — power of appointment not presently exercisable.

Effective 28 Aug 2016

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.1090. Power to contract — presently exercisable power of appointment — power of appointment not presently exercisable. — 1. A powerholder of a presently exercisable power of appointment may contract:

(1) Not to exercise the power; or

(2) To exercise the power if the contract when made does not confer a benefit on an impermissible appointee.

2. A powerholder of a power of appointment that is not presently exercisable may contract to exercise or not to exercise the power only if the powerholder:

(1) Is also the donor of the power; and

(2) Has reserved the power in a revocable trust.

(L. 2016 H.B. 1765)



Section 456.1095 Remedy for breach of contract to appoint or not to appoint.

Effective 28 Aug 2016

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.1095. Remedy for breach of contract to appoint or not to appoint. — The remedy for a powerholder’s breach of contract to appoint or not to appoint property is limited to damages payable out of the appointive property or, if appropriate, specific performance of the contract.

(L. 2016 H.B. 1765)



Section 456.1100 Creditor claim — general power created by powerholder.

Effective 28 Aug 2016

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.1100. Creditor claim — general power created by powerholder. — 1. As used in this section, “power of appointment created by the powerholder” includes a power of appointment created in a transfer by another person to the extent the powerholder contributed value to the transfer.

2. Appointive property subject to a general power of appointment created by the powerholder is subject to a claim of a creditor of the powerholder or of the powerholder’s estate to the extent provided in chapter 428.

3. Subject to subsection 2 of this section, appointive property subject to a general power of appointment created by the powerholder is not subject to a claim of a creditor of the powerholder or the powerholder’s estate:

(1) To the extent the powerholder irrevocably appointed the property in favor of a person other than the powerholder or the powerholder’s estate; and

(2) If the power is not presently exercisable.

4. Subject to subdivision (1) of subsection 3 of this section, and notwithstanding the presence of a spendthrift provision or whether the claim arose before or after the creation of the power of appointment, appointive property subject to a general power of appointment created by the powerholder is subject to a claim of a creditor of the powerholder to the same extent as if the powerholder owned the appointive property, if the power is presently exercisable.

(L. 2016 H.B. 1765)



Section 456.1105 Creditor claim — general power not created by powerholder.

Effective 28 Aug 2016

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.1105. Creditor claim — general power not created by powerholder. — 1. Except as otherwise provided in subsection 3 of this section, appointive property subject to an* exercisable general power of appointment created by a person other than the powerholder is subject to a claim of a creditor of the powerholder to the extent the powerholder’s property is insufficient.

2. Appointive property subject to testamentary or not presently exercisable general power of appointment created by a person other than the powerholder is not subject to a claim of a creditor of the powerholder or the powerholder’s estate.

3. Subject to subsection 3 of section 456.1115, a power of appointment created by a person other than the powerholder which is subject to an ascertainable standard relating to an individual’s health, education, support, or maintenance within the meaning of Section 2041(b)(1)(A) or Section 2514(c)(1) of the Internal Revenue Code, is treated for purposes of sections 456.1100 to 456.1115 as a nongeneral power.

(L. 2016 H.B. 1765)

*Word "a" appears in original rolls.



Section 456.1110 Power to withdraw.

Effective 28 Aug 2016

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.1110. Power to withdraw. — 1. For purposes of sections 456.1100 to 456.1115, and except as otherwise provided in subsection 2 of this section, during the period the power may be exercised, a power of withdrawal shall be treated as a presently exercisable general power of appointment to the extent of the property subject to the power.

2. Upon the lapse, release, or waiver of a power to withdraw property from a trust, the power is treated as a presently exercisable general power of appointment only to the extent the value of the property affected by the lapse, release, or waiver exceeds the greater of the amount specified in Sections 2041(b)(2), 2514(e) or 2503(b) of the Internal Revenue Code.

(L. 2016 H.B. 1765)



Section 456.1115 Creditor claim — nongeneral power.

Effective 28 Aug 2016

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.1115. Creditor claim — nongeneral power. — 1. Except as otherwise provided in subsections 2 and 3 of this section, appointive property subject to a nongeneral power of appointment is exempt from a claim of a creditor of the powerholder or the powerholder’s estate.

2. Appointive property subject to a nongeneral power of appointment is subject to a claim of a creditor of the powerholder or the powerholder’s estate to the extent that the powerholder owned the property and, reserving the nongeneral power, transferred the property in violation of chapter 428.

3. If the initial gift-in-default of appointment is to the powerholder or the powerholder’s estate, a nongeneral power of appointment is treated for purposes of sections 456.1100 to 456.1115 as a general power.

(L. 2016 H.B. 1765)



Section 456.1120 Act not to limit ability to reach a beneficial interest under Missouri Uniform Trust Code.

Effective 28 Aug 2016

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.1120. Act not to limit ability to reach a beneficial interest under Missouri Uniform Trust Code. — Sections 456.970 to 456.1135 shall not limit the ability of a creditor or other claimant to reach a beneficial interest as otherwise provided in sections 456.5-501 to 456.5-507.

(L. 2016 H.B. 1765)



Section 456.1125 Uniformity of application and construction.

Effective 28 Aug 2016

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.1125. Uniformity of application and construction. — In applying and construing sections 456.970 to 456.1135, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

(L. 2016 H.B. 1765)



Section 456.1130 Relation to Electronic Signatures in Global and National Commerce Act.

Effective 28 Aug 2016

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.1130. Relation to Electronic Signatures in Global and National Commerce Act. — Sections 456.970 to 456.1135 modify, limit, or supersede the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001 et seq., but do not modify, limit, or supersede Section 101(c) of that act, 15 U.S.C. Section 7001 (c), or authorize electronic delivery of any of the notices described in Section 103(b) of that act, 15 U.S.C. Section 7003(b).

(L. 2016 H.B. 1765)



Section 456.1135 Application to existing relationships.

Effective 28 Aug 2016

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.1135. Application to existing relationships. — 1. Except as otherwise provided in sections 456.970 to 456.1135:

(1) Sections 456.970 to 456.1135 shall apply to a power of appointment created before, on, or after August 28, 2016, and shall apply to a judicial proceeding concerning a power of appointment commenced on or after August 28, 2016;

(2) Sections 456.970 to 456.1135 shall apply to a judicial proceeding concerning a power of appointment commenced before August 28, 2016, unless the court finds that application of a particular provision of such sections would interfere substantially with the effective conduct of the judicial proceeding or prejudice a right of a party, in which case the particular provision of such sections does not apply and the superseded law applies;

(3) A rule of construction or presumption provided in sections 456.970 to 456.1135 applies to an instrument executed before August 28, 2016, unless there is a clear indication of a contrary intent in the terms of the instrument; and

(4) Except as otherwise provided in subdivisions (1) to (3) of this subsection, an action done before August 28, 2016, is not affected by such sections.

2. If a right is acquired, extinguished, or barred on the expiration of a prescribed period that commenced under law of this state other than sections 456.970 to 456.1135 before August 28, 2016, the law continues to apply to the right.

(L. 2016 H.B. 1765)



Section 456.1-101 Short title.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.1-101. Short title. — Sections 456.1-101 to 456.11-1106 shall be known and may be cited as the "Missouri Uniform Trust Code".

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.1-102 Scope.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.1-102. Scope. — Sections 456.1-101 to 456.11-1106 apply to express trusts, charitable or noncharitable, testamentary or inter vivos, and trusts created pursuant to a statute, judgment, or decree that requires the trust to be administered in the manner of an express trust. Sections 456.1-101 to 456.11-1106 do not apply to any trust created by the inherent power of the court pursuant to chapter 460.

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.1-103 Definitions.

Effective 28 Aug 2006

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.1-103. Definitions. — In sections 456.1-101 to 456.11-1106:

(1) "Action," with respect to an act of a trustee, includes a failure to act;

(2) "Ascertainable standard" means a standard relating to an individual's health, education, support, or maintenance within the meaning of Section 2041(b)(1)(A) or Section 2541(c)(1) of the Internal Revenue Code;

(3) "Beneficiary" means a person that:

(a) has a present or future beneficial interest in a trust, vested or contingent; or

(b) in a capacity other than that of trustee, holds a power of appointment over trust property;

(4) "Charitable trust" means a trust, or portion of a trust, created for a charitable purpose described in subsection 1 of section 456.4-405;

(5) "Conservator" means a person described in subdivision (3) of section 475.010. This term does not include a conservator ad litem;

(6) "Conservator ad litem" means a person appointed by the court pursuant to the provisions of section 475.097;

(7) "Environmental law" means a federal, state, or local law, rule, regulation, or ordinance relating to protection of the environment;

(8) "Financial institution" means a non-foreign bank, savings and loan or trust company chartered, regulated and supervised by the Missouri division of finance, the office of the comptroller of the currency, the office of thrift supervision, the National Credit Union Administration, or the Missouri division of credit union supervision. The term "non-foreign bank" shall mean a bank that is not a foreign bank within the meaning of subdivision (1) of section 361.005;

(9) "Guardian" means a person described in subdivision (7) of section 475.010. The term does not include a guardian ad litem;

(10) "Interested persons" include beneficiaries and any others having a property right in or claim against a trust estate which may be affected by a judicial proceeding. It also includes fiduciaries and other persons representing interested persons. The meaning as it relates to particular persons may vary from time to time and must be determined according to the particular purposes of, and matter involved in, any proceeding;

(11) "Interests of the beneficiaries" means the beneficial interests provided in the terms of the trust;

(12) "Internal Revenue Code" means the United States Internal Revenue Code of 1986, as in effect on January 1, 2005, or as later amended;

(13) "Jurisdiction," with respect to a geographic area, includes a state or country;

(14) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government; governmental subdivision, agency, or instrumentality; public corporation, or any other legal or commercial entity;

(15) "Permissible distributee" means a beneficiary who is currently eligible to receive distributions of trust income or principal, whether mandatory or discretionary;

(16) "Power of withdrawal" means a presently exercisable power of a beneficiary to withdraw assets from the trust without the consent of the trustee or any other person;

(17) "Principal place of administration" of a trust is the trustee's usual place of business where the records pertaining to the trust are kept, or the trustee's residence if the trustee has no such place of business, unless otherwise designated by the terms of the trust as provided in section 456.1-108. In the case of cotrustees, the principal place of administration is, in the following order of priority:

(a) The usual place of business of the corporate trustee if there is but one corporate cotrustee;

(b) The usual place of business or residence of the trustee who is a professional fiduciary if there is but one such trustee and no corporate cotrustee; or

(c) The usual place of business or residence of any of the cotrustees;

(18) "Professional fiduciary" means an individual who represents himself or herself to the public as having specialized training, experience or skills in the administration of trusts;

(19) "Property" means anything that may be the subject of ownership, whether real or personal, legal or equitable, or any interest therein;

(20) "Qualified beneficiary" means a beneficiary who, on the date the beneficiary's qualification is determined:

(a) is a permissible distributee;

(b) would be a permissible distributee if the interests of the permissible distributees described in paragraph (a) of this subdivision terminated on that date; or

(c) would be a permissible distributee if the trust terminated on that date;

(21) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

(22) "Revocable," as applied to a trust, means that the settlor has the legal power to revoke the trust without the consent of the trustee or a person holding an adverse interest, regardless of whether the settlor has the mental capacity to do so in fact;

(23) "Settlor" means a person, including a testator, who creates, or contributes property to, a trust. If more than one person creates or contributes property to a trust, each person is a settlor of the portion of the trust property attributable to that person's contribution except to the extent another person has the power to revoke or withdraw that portion pursuant to the terms of the trust;

(24) "Sign" means, with present intent to authenticate or adopt a record:

(a) to execute or adopt a tangible symbol; or

(b) to attach to or logically associate with the record an electronic sound, symbol, or process;

(25) "Spendthrift provision" means a term of a trust which restrains either the voluntary or involuntary transfer or both the voluntary and involuntary transfer of a beneficiary's interest;

(26) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. The term includes an Indian tribe or band recognized by federal law or formally acknowledged by a state;

(27) "Terms of a trust" means the manifestation of the settlor's intent regarding a trust's provisions as expressed in the trust instrument or as may be established by other evidence that would be admissible in a judicial proceeding;

(28) "Trust instrument" means an instrument executed by the settlor that contains terms of the trust, including any amendments thereto;

(29) "Trustee" includes an original, additional, and successor trustee, and a cotrustee.

(L. 2004 H.B. 1511, A.L. 2006 S.B. 892)



Section 456.1-104 Knowledge.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.1-104. Knowledge. — 1. Subject to subsection 2 of this section, a person has knowledge of a fact if the person:

(1) has actual knowledge of it;

(2) has received a notice or notification of it; or

(3) from all the facts and circumstances known to the person at the time in question, has reason to know it.

2. An organization that conducts activities through employees has notice or knowledge of a fact involving a trust only from the time the information was received by an employee having responsibility to act for the trust, or would have been brought to the employee's attention if the organization had exercised reasonable diligence. An organization exercises reasonable diligence if it maintains reasonable routines for communicating significant information to the employee having responsibility to act for the trust and there is reasonable compliance with the routines. Reasonable diligence does not require an employee of the organization to communicate information unless the communication is part of the individual's regular duties or the individual knows a matter involving the trust would be materially affected by the information.

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.1-105 Default and mandatory rules.

Effective 28 Aug 2006

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.1-105. Default and mandatory rules. — 1. Except as otherwise provided in the terms of the trust, sections 456.1-101 to 456.11-1106 govern the duties and powers of a trustee, relations among trustees, and the rights and interests of a beneficiary.

2. The terms of a trust prevail over any provision of sections 456.1-101 to 456.11-1106 except:

(1) the requirements for creating a trust;

(2) the duty of a trustee to act in good faith and in accordance with the purposes of the trust;

(3) the requirement that a trust and its terms be for the benefit of its beneficiaries;

(4) the power of the court to modify or terminate a trust under section 456.4-410, subsection 3 of section 456.4-411B, and sections 456.4-412 to 456.4-416;

(5) the effect of a spendthrift provision and the rights of certain creditors and assignees to reach a trust as provided in sections 456.5-501 to 456.5-507;

(6) the power of the court under section 456.7-702 to require, dispense with, or modify or terminate a bond;

(7) the power of the court under subsection 2 of section 456.7-708 to adjust a trustee's compensation specified in the terms of the trust which is unreasonably low or high;

(8) subject to subsection 3 of this section, the duty of a trustee of an irrevocable trust to notify each permissible distributee who has attained the age of twenty-one years of the existence of the trust and of that permissible distributee's rights to request trustee's reports and other information reasonably related to the administration of the trust;

(9) the duty to respond to the request of a qualified beneficiary of an irrevocable trust for trustee's reports and other information reasonably related to the administration of the trust;

(10) the effect of an exculpatory term under section 456.10-1008;

(11) the rights under sections 456.10-1010 to 456.10-1013 of a person other than a trustee or beneficiary;

(12) periods of limitation for commencing a judicial proceeding;

(13) the power of the court to take such action and exercise such jurisdiction as may be necessary in the interests of justice; and

(14) the venue for a judicial proceeding as provided in section 456.2-204.

3. For purposes of subdivision (8) of subsection 2 of this section, the settlor may designate by the terms of the trust one or more permissible distributees to receive notification of the existence of the trust and of the right to request trustee's reports and other information reasonably related to the administration of the trust in lieu of providing the notice, information or reports to any other permissible distributee who is an ancestor or lineal descendant of the designated permissible distributee.

(L. 2004 H.B. 1511, A.L. 2006 S.B. 892)



Section 456.1-106 Common law of trusts — principles of equity.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.1-106. Common law of trusts — principles of equity. — The common law of trusts and principles of equity supplement sections 456.1-101 to 456.11-1106, except to the extent modified by sections 456.1-101 to 456.11-1106 or another statute of this state.

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.1-107 Governing law.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.1-107. Governing law. — The meaning and effect of the terms of a trust are determined by:

(1) the law of the jurisdiction designated in the terms unless the designation of that jurisdiction's law is contrary to a strong public policy of the jurisdiction having the most significant relationship to the matter at issue; or

(2) in the absence of a controlling designation in the terms of the trust, the law of the jurisdiction having the most significant relationship to the matter at issue.

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.1-108 Principal place of administration.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.1-108. Principal place of administration. — 1. Without precluding other means for establishing a sufficient connection with the designated jurisdiction, terms of a trust designating the principal place of administration are valid and controlling if:

(1) a trustee's principal place of business is located in or a trustee is a resident of the designated jurisdiction; or

(2) all or part of the administration occurs in the designated jurisdiction.

2. Without precluding the right of the court to order, approve, or disapprove a transfer, the trustee may transfer the trust's principal place of administration to another state or to a jurisdiction outside of the United States that is appropriate to the trust's purposes, its administration, and the interests of the beneficiaries.

3. The trustee shall notify the qualified beneficiaries of a proposed transfer of a trust's principal place of administration not less than sixty days before initiating the transfer. The notice of proposed transfer must include:

(1) the name of the jurisdiction to which the principal place of administration is to be transferred;

(2) the address and telephone number at the new location at which the trustee can be contacted;

(3) an explanation of the reasons for the proposed transfer;

(4) the date on which the proposed transfer is anticipated to occur; and

(5) the date, not less than sixty days after the giving of the notice, by which the qualified beneficiary must notify the trustee of an objection to the proposed transfer.

4. The authority of a trustee under this section to transfer a trust's principal place of administration without an order of a court terminates if a qualified beneficiary notifies the trustee of an objection to the proposed transfer on or before the date specified in the notice.

5. In connection with a transfer of the trust's principal place of administration, the trustee may transfer some or all of the trust property to a successor trustee designated in the terms of the trust or appointed pursuant to section 456.7-704.

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.1-109 Methods and waiver of notice.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.1-109. Methods and waiver of notice. — 1. Notice to a person under sections 456.1-101 to 456.11-1106 or the sending of a document to a person under sections 456.1-101 to 456.11-1106 must be accomplished in a manner reasonably suitable under the circumstances and likely to result in receipt of the notice or document. Permissible methods of notice or for sending a document include first-class mail, personal delivery, delivery to the person's last known place of residence or place of business, or a properly directed electronic message.

2. Notice otherwise required under sections 456.1-101 to 456.11-1106 or a document otherwise required to be sent under sections 456.1-101 to 456.11-1106 need not be provided to a person whose identity or location is unknown to and not reasonably ascertainable by the trustee.

3. Notice under sections 456.1-101 to 456.11-1106 or the sending of a document under sections 456.1-101 to 456.11-1106 may be waived by the person to be notified or sent the document.

4. Notice of a judicial proceeding must be given as provided in the applicable rules of civil procedure.

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.1-110 Others treated as qualified beneficiaries.

Effective 28 Aug 2006

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.1-110. Others treated as qualified beneficiaries. — 1. A specified charitable organization or a person appointed to enforce a trust created for the care of an animal or another noncharitable purpose as provided in sections 456.4-408 or 456.4-409 has the rights of a qualified beneficiary under sections 456.1-101 to 456.11-1106.

2. Except with respect to sections 456.1-108 and 456.4-411B, the attorney general of this state has the rights of a qualified beneficiary with respect to an interest in a charitable trust having its principal place of administration in this state if:

(1) a specified charitable organization is not entitled to a distribution from such interest; and

(2) distributions from the interest are payable in a manner that, if payable to an identifiable charitable entity, would qualify that entity as a specified charitable organization.

3. In this section a "specified charitable organization" means an identifiable charitable entity, the interest of which is not otherwise subject to any power of appointment or other power of termination, that, on the date that entity's qualification is determined:

(a) is a permissible distributee;

(b) would be a permissible distributee if the interests of the permissible distributees terminated on that date; or

(c) would be a permissible distributee if the trust terminated on that date.

4. No provision of this section shall limit the authority of the attorney general of this state to supervise and control charitable organizations.

(L. 2004 H.B. 1511, A.L. 2006 S.B. 892)



Section 456.1-111 Nonjudicial settlement agreements.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.1-111. Nonjudicial settlement agreements. — 1. In this section, "interested persons" means persons whose consent would be required in order to achieve a binding settlement were the settlement to be approved by the court.

2. Except as otherwise provided in subsection 3 and 6 of this section, interested persons may enter into a binding nonjudicial settlement agreement with respect to any matter involving a trust.

3. A nonjudicial settlement agreement is valid only to the extent it does not violate a material purpose of the trust and includes terms and conditions that could be properly approved by the court under sections 456.1-101 to 456.11-1106 or other applicable law.

4. Matters that may be resolved by a nonjudicial settlement agreement include:

(1) the interpretation or construction of the terms of the trust;

(2) the approval of a trustee's report or accounting;

(3) direction to a trustee to refrain from performing a particular act or the grant to a trustee of any necessary or desirable power;

(4) the resignation or appointment of a trustee and the determination of a trustee's compensation;

(5) transfer of a trust's principal place of administration; and

(6) liability of a trustee for an action relating to the trust.

5. Any interested person may request the court to approve a nonjudicial settlement agreement, to determine whether the representation as provided in sections 456.3-301 to 456.3-305 was adequate, and to determine whether the agreement contains terms and conditions the court could have properly approved.

6. A nonjudicial settlement agreement may not be used to terminate or modify a trust for the reasons that a court could terminate or modify a trust as set forth in subsection 1 of section 456.4-411B.

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.1-112 Rules of construction — inapplicable to certain trusts.

Effective 28 Aug 2006

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.1-112. Rules of construction — inapplicable to certain trusts. — 1. If a settlor's marriage is dissolved or annulled, any beneficial terms of a trust in favor of the settlor's former spouse or any fiduciary appointment of the settlor's former spouse is revoked on the date the marriage is dissolved or annulled, whether or not the terms of the trust refer to marital status. The terms of the trust shall be given effect as if the former spouse had died immediately before the date the dissolution or annulment became final. This subsection shall also apply to any beneficial interest or fiduciary appointment in favor of a relative of the settlor's former spouse as if such relative were the former spouse.

2. Subsection 1 of this section does not apply to the terms of a trust that provide any beneficial interest or fiduciary appointment for a former spouse or a relative of a former spouse that was created after the marriage was dissolved or annulled, or that expressly states that marriage dissolution or annulment shall not affect the designation of a former spouse or relative of a former spouse as a beneficiary or a fiduciary of the trust.

3. A court may order or the settlor and the spouse may agree before, during, or after the marriage in a binding contract or settlement agreement that subsection 1 of this section does not apply to a beneficial interest or fiduciary appointment.

4. Any terms of a trust revoked solely by this section are revived by the settlor's remarriage to the former spouse or by a nullification of the marriage dissolution or annulment.

5. In this section, "a relative of the settlor's former spouse" means an individual who is related to the settlor's former spouse by blood, adoption or affinity and who, after the divorce or annulment, is not related to the settlor by blood, adoption or affinity.

6. The provisions of this section shall not apply to any trust for which a gift tax marital deduction has been claimed or allowed under Section 2523 of the Internal Revenue Code. The provisions of this section shall not apply in a manner that would result in either:

(a) a transfer to a trust being treated as an incomplete gift for federal gift tax purposes; or

(b) inclusion of assets of a trust in the gross estate of a settlor for federal estate tax purposes.

(L. 2004 H.B. 1511, A.L. 2006 S.B. 892)



Section 456.1-113 Transfer of assets to trust subjects assets to terms of the trust.

Effective 28 Aug 2015

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.1-113. Transfer of assets to trust subjects assets to terms of the trust. — Any transfer of an asset to a trustee of a trust, to such trust itself, or to a share of such trust, in a manner that is reasonably calculated to identify such trust or that share of such trust, subjects that asset to the terms of such trust or that share.

(L. 2015 S.B. 164)



Section 456.2-201 Role of court in administration of trust.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.2-201. Role of court in administration of trust. — 1. The court may intervene in the administration of a trust to the extent its jurisdiction is invoked by an interested person or as provided by law.

2. A trust is not subject to continuing judicial supervision unless ordered by the court.

3. A judicial proceeding involving a trust may relate to any matter involving the trust's administration, including a request for instructions and an action to declare rights.

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.2-202 Jurisdiction over trustee and beneficiary.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.2-202. Jurisdiction over trustee and beneficiary. — 1. By accepting the trusteeship of a trust having its principal place of administration in this state or by moving the principal place of administration to this state, the trustee submits personally to the jurisdiction of the courts of this state regarding the administration of the trust during any period that the principal place of administration is located in this state.

2. With respect to their interests in the trust, the beneficiaries of a trust having its principal place of administration in this state are subject to the jurisdiction of the courts of this state regarding any proceeding involving the administration of the trust. By accepting a distribution from such a trust, the recipient submits personally to the jurisdiction of the courts of this state regarding any proceeding involving the administration of the trust.

3. A judicial proceeding involving a trust may relate to any matter involving the trust's administration, including, but not limited to a proceeding to:

(1) request instructions or declare rights;

(2) approve a nonjudicial settlement;

(3) interpret or construe the terms of the trust;

(4) determine the validity of a trust or of any of its terms;

(5) approve a trustee's report or accounting or compel a trustee to report or account;

(6) direct a trustee to refrain from performing a particular act or grant to a trustee any necessary or desirable power;

(7) review the actions of a trustee, including the exercise of a discretionary power;

(8) accept the resignation of a trustee;

(9) appoint or remove a trustee;

(10) determine a trustee's compensation;

(11) determine the liability of a trustee for an action relating to the trust and compel redress of a breach of trust by any available remedy;

(12) modify or terminate a trust;

(13) combine trusts or divide a trust;

(14) determine liability of a trust for debts of a beneficiary and living settlor;

(15) approve employment and compensation of agents;

(16) determine the propriety of investments or of principal and income allocations;

(17) ascertain the identity of trust beneficiaries or the respective beneficial interests of trust beneficiaries;

(18) release of trust registration or change of the trust's principal place of administration;

(19) determine the timing and quantity of distributions and dispositions of assets;

(20) determine the validity and effect of alienations by beneficiaries, by exercise of powers of appointment or otherwise; or

(21) appoint a representative for a beneficiary.

4. This section does not preclude other methods of obtaining jurisdiction over a trustee, beneficiary, or other person receiving property from the trust.

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.2-204 Venue.

Effective 28 Aug 2006

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.2-204. Venue. — 1. Venue for judicial proceedings involving trust administration shall be:

(1) For a trust then registered in this state, in the probate division of the circuit court where the trust is registered; or

(2) For a trust not then registered in this state, in the probate division of the circuit court where the trust could properly be registered; or

(3) For a trust not then registered in this state and which cannot properly be registered in this state, in accordance with the rules of civil procedure.

2. Where a judicial proceeding under this chapter could be maintained in more than one place in this state, the court in which the proceeding is first commenced has the exclusive right to proceed.

3. If proceedings concerning the same trust are commenced in more than one court of this state, the court in which the proceeding was first commenced shall continue to hear the matter, and the other courts shall hold the matter in abeyance until the question of venue is decided, and if the court in which the proceeding was first commenced determines that venue is properly in another court, it shall transfer the proceeding to the other court.

4. If a court finds that in the interest of justice a proceeding or a file should be located in another court of this state, the court making the finding may transfer the proceeding or file to the other court.

(L. 2004 H.B. 1511, A.L. 2006 S.B. 892)



Section 456.2-205 Enforceability of mediation or arbitration provisions.

Effective 28 Aug 2014

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.2-205. Enforceability of mediation or arbitration provisions. — 1. Subject to the exception in subsection 2 of this section, a provision in a trust instrument requiring the mediation or arbitration of disputes between or among the beneficiaries, a fiduciary, a person granted nonfiduciary powers under the trust instrument, or any combination of such persons is enforceable.

2. A provision in a trust instrument requiring the mediation or arbitration of disputes relating to the validity of a trust is not enforceable unless all interested persons with regard to the dispute consent to the mediation or arbitration of the dispute.

(L. 2014 S.B. 500)



Section 456.3-301 Representation, basic effect — prohibited, when.

Effective 28 Aug 2011

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.3-301. Representation, basic effect — prohibited, when. — 1. Notice to a person who may represent and bind another person under sections 456.3-301 to 456.3-305 has the same effect as if notice were given directly to the other person.

2. The consent of a person who may represent and bind another person under sections 456.3-301 to 456.3-305 is binding on the person represented unless the person represented objects to the representation before the consent would otherwise have become effective. Except that, such consent is binding on the person represented regardless of whether the person represented objects under this subsection, if the person who may represent and bind is:

(1) The holder of a testamentary power of appointment described in section 456.3-302 and the interests of the person represented are subject to the power;

(2) The conservator, conservator ad litem, or guardian described in subdivision* (1), (2), or (3) of section 456.3-303 and the person represented is disabled; or

(3) A parent described in subdivision (4) of section 456.3-303 and the person represented is a minor or unborn child of the parent.

3. Except as otherwise provided in sections 456.4-411A and 456.6-602, a person who under sections 456.3-301 to 456.3-305 may represent a settlor who lacks capacity may receive notice and give a binding consent on the settlor's behalf.

4. A settlor may not represent and bind a beneficiary under sections 456.3-301 to 456.3-305 with respect to the termination or modification of a trust under section 456.4-411A.

(L. 2004 H.B. 1511, A.L. 2006 S.B. 892, A.L. 2011 S.B. 59)

*Word "subdivisions" appears in original rolls.



Section 456.3-302 Representation by holder of general testamentary power of appointment.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.3-302. Representation by holder of general testamentary power of appointment. — The holder of a testamentary power of appointment may represent and bind persons whose interests, as permissible appointees, takers in default, or otherwise, are subject to the power. In this section "testamentary power of appointment" means a testamentary power of appointment exercisable without the consent of the creator of the power or person holding an adverse interest in favor of:

(1) a class of appointees that includes the holder, the holder's estate, the holder's creditors, or the creditors of the holder's estate; or

(2) all persons other than the holder, the holder's estate, the holder's creditor's, or the creditors of the holder's estate.

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.3-303 Representation by fiduciaries and parents.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.3-303. Representation by fiduciaries and parents. — To the extent there is no conflict of interest between the representative and the person represented or among those being represented with respect to a particular question or dispute:

(1) a conservator may represent and bind the estate that the conservator controls;

(2) a conservator ad litem may represent and bind the ward with respect to a particular question or dispute over which a conservator does not have authority;

(3) a guardian may represent and bind the ward with respect to a particular question or dispute if a conservator or conservator ad litem is not authorized to act with respect to that particular question or dispute;

(4) a parent may represent and bind the parent's minor or unborn child if a conservator, conservator ad litem, or guardian for the child has not been appointed;

(5) an agent having authority to act with respect to the particular question or dispute may represent and bind the principal;

(6) a trustee may represent and bind the beneficiaries of the trust; and

(7) a personal representative of a decedent's estate may represent and bind persons interested in the estate.

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.3-304 Representation by person having substantially identical interest.

Effective 28 Aug 2016

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.3-304. Representation by person having substantially identical interest. — 1. Unless otherwise represented, a minor, incapacitated, or unborn individual, or a person whose identity or location is unknown and not reasonably ascertainable, may be represented by and bound by another having a substantially identical interest with respect to the particular question or dispute, but only to the extent there is no conflict of interest between the representative and the person represented with respect to a particular question or dispute.

2. Unless otherwise represented, a beneficiary who is not a qualified beneficiary may be represented by and bound by a qualified beneficiary having a substantially identical interest with respect to the particular question or dispute, but only to the extent there is no conflict of interest with respect to the particular question or dispute between the representative and the person represented, in any court proceeding under subsection 2 of section 456.4-412, or in a nonjudicial settlement agreement entered into under section 456.1-111 or section 456.4-411A in lieu of such a court proceeding.

(L. 2004 H.B. 1511, A.L. 2006 S.B. 892, A.L. 2016 H.B. 1765)



Section 456.3-305 Appointment of representative.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.3-305. Appointment of representative. — 1. If the court determines that an interest is not represented under sections 456.3-301 to 456.3-305 or that the otherwise available representation might be inadequate, the court may appoint a representative to receive notice, give consent, and otherwise represent, bind, and act on behalf of a minor, incapacitated, or unborn individual, or a person whose identity or location is unknown. A representative may be appointed to represent several persons or interests.

2. A representative may act on behalf of the individual represented with respect to any matter arising under sections 456.1-101 to 456.11-1106, whether or not a judicial proceeding concerning the trust is pending.

3. In making decisions, a representative may consider general benefits accruing to the living members of the individual's family.

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.4-401 Methods of creating trust.

Effective 28 Aug 2006

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.4-401. Methods of creating trust. — A trust may be created by:

(1) transfer of property to another person as trustee during the settlor's lifetime or by will or other disposition taking effect upon the settlor's death;

(2) declaration by the owner of property that the owner holds identifiable property as trustee;

(3) exercise of a power of appointment in favor of a trustee; or

(4) a court under section 475.092, 475.093, or 511.030, or 42 U.S.C. Section 1396p(d)(4).

(L. 2004 H.B. 1511, A.L. 2006 S.B. 892)



Section 456.4-402 Requirements for creation.

Effective 28 Aug 2006

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.4-402. Requirements for creation. — 1. Other than for a trust created by section 475.092, 475.093, or 511.030, or 42 U.S.C. Section 1396p(d)(4), a trust is created only if:

(1) the settlor has capacity to create a trust;

(2) the settlor indicates an intention to create the trust;

(3) the trust has a definite beneficiary or is:

(a) a charitable trust;

(b) a trust for the care of an animal, as provided in section 456.4-408; or

(c) a trust for a noncharitable purpose, as provided in section 456.4-409;

(4) the trustee has duties to perform; and

(5) the same person is not the sole trustee and sole beneficiary.

2. A beneficiary is definite if the beneficiary can be ascertained now or in the future, subject to any applicable rule against perpetuities.

3. A power in a trustee to select a beneficiary from an indefinite class is valid. If the power is not exercised within a reasonable time, the power fails and the property subject to the power passes to the persons who would have taken the property had the power not been conferred.

(L. 2004 H.B. 1511, A.L. 2006 S.B. 892)



Section 456.4-403 Trusts created in other jurisdictions.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.4-403. Trusts created in other jurisdictions. — A trust not created by will is validly created if its creation complies with the law of the jurisdiction in which the trust instrument was executed, or the law of the jurisdiction in which, at the time of creation:

(1) the settlor was domiciled, had a place of abode, or was a national;

(2) a trustee was domiciled or had a place of business; or

(3) any trust property was located.

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.4-404 Trust purposes.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.4-404. Trust purposes. — A trust may be created only to the extent its purposes are lawful, not contrary to public policy, and possible to achieve. A trust and its terms must be for the benefit of its beneficiaries.

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.4-405 Charitable purposes — enforcement.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.4-405. Charitable purposes — enforcement. — 1. A charitable trust may be created for the relief of poverty, the advancement of education or religion, the promotion of health, governmental or municipal purposes, or other purposes the achievement of which is beneficial to the community.

2. If the terms of a charitable trust do not indicate a particular charitable purpose or beneficiary, the court may select one or more charitable purposes or beneficiaries. The selection must be consistent with the settlor's intention to the extent it can be ascertained.

3. The settlor of a charitable trust, among others, may maintain a proceeding to enforce the trust.

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.4-406 Creation of trust induced by fraud, duress, or undue influence.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.4-406. Creation of trust induced by fraud, duress, or undue influence. — A trust is void to the extent its creation was induced by fraud, duress, or undue influence.

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.4-407 Evidence of oral trust.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.4-407. Evidence of oral trust. — 1. Except as provided in subsection 2 of this section, a trust need not be evidenced by a trust instrument, but the creation of an oral trust and its terms may be established only by clear and convincing evidence.

2. Other than for a conveyance by which a trust may arise or result by the implication or construction of law, all declarations or creations of trust of any lands, tenements or hereditaments shall be manifested and proved by some writing signed by the party who is, or shall be, by law, enabled to declare such trusts, or by the party's last will, in writing, or else they shall be void.

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.4-408 Trust for care of animal.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.4-408. Trust for care of animal. — 1. A trust may be created to provide for the care of an animal alive during the settlor's lifetime. The trust terminates upon the death of the animal or, if the trust was created to provide for the care of more than one animal alive during the settlor's lifetime, upon the death of the last surviving animal.

2. A trust authorized by this section may be enforced by a person appointed in the terms of the trust or, if no person is so appointed, by a person appointed by the court. A person having an interest in the welfare of the animal may request the court to appoint a person to enforce the trust or to remove a person appointed.

3. Property of a trust authorized by this section may be applied only to its intended use, except to the extent the court determines that the value of the trust property exceeds the amount required for the intended use. Except as otherwise provided in the terms of the trust, property not required for the intended use must be distributed to the settlor, if then living, otherwise to the settlor's successors in interest.

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.4-409 Noncharitable trust without ascertainable beneficiary.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.4-409. Noncharitable trust without ascertainable beneficiary. — Except as otherwise provided in section 456.4-408 or by another statute, the following rules apply:

(1) A trust may be created for a noncharitable purpose without a definite or definitely ascertainable beneficiary or for a noncharitable but otherwise valid purpose to be selected by the trustee. The trust may not be enforced for more than twenty-one years.

(2) A trust authorized by this section may be enforced by a person appointed in the terms of the trust or, if no person is so appointed, by a person appointed by the court.

(3) Property of a trust authorized by this section may be applied only to its intended use, except to the extent the court determines that the value of the trust property exceeds the amount required for the intended use. Except as otherwise provided in the terms of the trust, property not required for the intended use must be distributed to the settlor, if then living, otherwise to the settlor's successors in interest.

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.4-410 Modification or termination of trust — proceedings for approval or disapproval.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.4-410. Modification or termination of trust — proceedings for approval or disapproval. — 1. In addition to the methods of termination prescribed by sections 456.4-411A to 456.4-414, a trust terminates to the extent the trust is revoked or expires pursuant to its terms, no purpose of the trust remains to be achieved, or the purposes of the trust have become unlawful, contrary to public policy, or impossible to achieve.

2. A proceeding to approve or disapprove a proposed modification or termination under sections 456.4-411A to 456.4-416, or trust combination or division under section 456.4-417, may be commenced by a trustee or beneficiary, and a proceeding to approve or disapprove a proposed modification or termination under section 456.4-411A may be commenced by the settlor. The settlor of a charitable trust may maintain a proceeding to modify the trust under section 456.4-413.

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.4-411A Modification or termination of noncharitable irrevocable trust by consent, exceptions.

Effective 28 Aug 2016

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.4-411A. Modification or termination of noncharitable irrevocable trust by consent, exceptions. — 1. Except for a trust established by a court under section 475.092, 475.093, 511.030, or 42 U.S.C. Section 1396p(d)(4), a noncharitable irrevocable trust may be modified or terminated upon consent of the settlor and all beneficiaries, without court approval, even if the modification or termination is inconsistent with a material purpose of the trust. A settlor's power to consent to a trust's termination or modification may be exercised by an agent under a power of attorney only to the extent expressly authorized by the power of attorney or the terms of the trust; by the settlor's conservator with the approval of the court supervising the conservatorship if an agent is not so authorized; or by the settlor's conservator ad litem with the approval of the court if an agent is not so authorized and a conservator has not been appointed.

2. Upon termination of a trust under subsection 1 of this section, the trustee shall distribute the trust property as agreed by the beneficiaries.

3. If not all of the beneficiaries consent to a proposed modification or termination of the trust under subsection 1 of this section, the modification or termination may be approved by the court if the court is satisfied that:

(1) if all of the beneficiaries had consented, the trust could have been modified or terminated under subsection 1 of this section; and

(2) the interests of a beneficiary who does not consent will be adequately protected.

(L. 2004 H.B. 1511, A.L. 2006 S.B. 892)

Transferred 2016; formerly § 456.4A-411.



Section 456.4-411B Modification or termination of noncharitable irrevocable trust by consent — applicability.

Effective 28 Aug 2016

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.4-411B. Modification or termination of noncharitable irrevocable trust by consent — applicability. — 1. When all of the adult beneficiaries having the capacity to contract consent, the court may, upon finding that the interest of any nonconsenting beneficiary will be adequately protected, modify the terms of a noncharitable irrevocable trust so as to reduce or eliminate the interests of some beneficiaries and increase those of others, change the times or amounts of payments and distributions to beneficiaries, or provide for termination of the trust at a time earlier or later than that specified by its terms. The court may at any time upon its own motion appoint a representative pursuant to section 456.3-305 to represent a nonconsenting beneficiary. The court shall appoint such a representative upon the motion of any party, unless the court determines such an appointment is not appropriate under the circumstances.

2. Upon termination of a trust under subsection 1 of this section, the trustee shall distribute the trust property as directed by the court.

3. If a trust cannot be terminated or modified under subsection 1 of this section because not all adult beneficiaries having capacity to contract consent or the terms of the trust prevent such modification or termination, the modification or termination may be approved by the court if the court is satisfied that the interests of a beneficiary, other than the settlor, who does not consent will be adequately protected, modification or termination will benefit a living settlor who is also a beneficiary, and:

(1) in the case of a termination, the party seeking termination establishes that continuance of the trust is not necessary to achieve any material purpose of the trust; or

(2) in the case of a modification, the party seeking modification establishes that the modification is not inconsistent with a material purpose of the trust, and the modification is not specifically prohibited by the terms of the trust.

4. This section shall replace the provisions of section 456.590* and shall apply to all trusts that were created under trust instruments that become irrevocable prior to, on, or after January 1, 2005.

(L. 2004 H.B. 1511, A.L. 2006 S.B. 892, A.L. 2016 H.B. 1765 § 456.4B-411)

*Section 456.590 was repealed by H.B. 1765, 2016.

Transferred 2016; formerly § 456.4B-411



Section 456.4-412 Modification or termination because of unanticipated circumstances or inability to administer trust effectively.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.4-412. Modification or termination because of unanticipated circumstances or inability to administer trust effectively. — 1. The court may modify the dispositive terms of a trust or terminate the trust if, because of circumstances not anticipated by the settlor, modification or termination will further the purposes of the trust. To the extent practicable, the modification must be made in accordance with the settlor's probable intention.

2. The court may modify the management or administrative terms of a trust if modification will further the purposes of the trust.

3. Upon termination of a trust under this section, the trustee shall distribute the trust property in a manner consistent with the purposes of the trust.

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.4-413 Cy pres.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.4-413. Cy pres. — 1. Except as otherwise provided in subsection 2 of this section, if a particular charitable purpose becomes unlawful, impracticable, impossible to achieve, or wasteful:

(1) the trust does not fail, in whole or in part;

(2) the trust property does not revert to the settlor or the settlor's successors in interest; and

(3) the court may apply cy pres to modify or terminate the trust by directing that the trust property be applied or distributed, in whole or in part, in a manner consistent with the settlor's charitable purposes.

2. A provision in the terms of a charitable trust that would result in distribution of the trust property to a noncharitable beneficiary prevails over the power of the court under subsection 1 of this section to apply cy pres to modify or terminate the trust only if, when the provision takes effect:

(1) the trust property is to revert to the settlor and the settlor is still living; or

(2) fewer than twenty-one years have elapsed since the date of the trust's creation.

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.4-414 Modification or termination of uneconomic trust.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.4-414. Modification or termination of uneconomic trust. — 1. After notice to the qualified beneficiaries, the trustee of a trust consisting of trust property having a total value less than one hundred thousand dollars may terminate the trust if the trustee concludes that the value of the trust property is insufficient to justify the cost of administration.

2. The court may modify or terminate a trust or remove the trustee and appoint a different trustee if it determines that the value of the trust property is insufficient to justify the cost of administration.

3. Upon termination of a trust under this section, the trustee shall distribute the trust property in a manner consistent with the purposes of the trust.

4. This section does not apply to an easement for conservation or preservation.

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.4-415 Reformation to correct mistakes.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.4-415. Reformation to correct mistakes. — The court may reform the terms of a trust, even if unambiguous, to conform the terms to the settlor's intention if it is proved by clear and convincing evidence that both the settlor's intent and the terms of the trust were affected by a mistake of fact or law, whether in expression or inducement.

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.4-416 Modification to achieve settlor's tax objectives.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.4-416. Modification to achieve settlor's tax objectives. — To achieve the settlor's tax objectives, the court may modify the terms of a trust in a manner that is not contrary to the settlor's probable intention. The court may provide that the modification has retroactive effect.

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.4-417 Combination and division of trusts.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.4-417. Combination and division of trusts. — After notice to the qualified beneficiaries, a trustee may combine two or more trusts into a single trust or divide a trust into two or more separate trusts, if the result does not impair rights of any beneficiary or adversely affect achievement of the purposes of the trust. The terms of each new trust created by a division under this section do not have to be identical if the interest of each beneficiary is substantially the same under the terms of the trust prior to its division and the combined terms of all trusts after the division. Two or more trusts may be combined into a single trust if the interests of each beneficiary in the trust resulting from the combination are substantially the same as the combined interests of the beneficiary in the trusts prior to the combination. The trustee shall determine the terms controlling any trust after its combination as authorized by this section.

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.4-418 Distribution of trust income or principal to qualified remainder beneficiary, when — applicability to irrevocable trust, when.

Effective 28 Aug 2009

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.4-418. Distribution of trust income or principal to qualified remainder beneficiary, when — applicability to irrevocable trust, when. — 1. During any period of time that this section applies to an irrevocable trust, the trustee shall have the authority in its discretion to distribute trust income or principal to a qualified remainder beneficiary of the trust. For purposes of this section, a "qualified remainder beneficiary" is a descendant of a permissible distributee who will be eligible to receive distributions of trust income or principal, whether mandatory or discretionary, upon the termination of the interest of such permissible distributee or upon the termination of the trust.

2. This section shall apply to an irrevocable trust that is administered in this state if:

(1) The trustee may distribute trust income or principal to one or more permissible distributees;

(2) No distributions of trust income or principal have been made to any permissible distributee during the ten-year period preceding the notice required by subsection 5 of this section;

(3) The trustee determines that there will be sufficient assets in the trust for the trustee to meet its obligations to the permissible distributees after any distributions authorized by this section;

(4) The trustee determines that the application of this section to the trust is not inconsistent with a material purpose of the trust;

(5) The trustee determines that the application of this section to a trust that is exempt from the federal generation-skipping transfer tax will not cause the trust to become subject to such tax; and

(6) The trust became irrevocable on or before September 25, 1985.

3. After the trustee determines that this section applies to a trust, this section shall continue to apply to the trust until the first to occur of the following:

(1) The termination of the interests of all the beneficiaries who were permissible distributees on the date of the notice required by subsection 5 of this section;

(2) The termination of the trust; or

(3) The trustee determines that additional distributions under this section will impair the ability of the trustee to meet its obligation to the permissible distributees.

4. A spendthrift provision in the terms of a trust is not presumed inconsistent with the application of this section to the trust.

5. The trustee shall notify the qualified beneficiaries of the trust that the trustee has determined that this section applies to a trust not less than sixty days before distributing trust income or principal to any qualified remainder beneficiary.

6. A trustee acting in good faith shall not be liable to any beneficiary for acting or failing to act under this section.

(L. 2009 H.B. 239)



Section 456.4-419 Distributions of income and principal of first trusts and second trusts, discretionary power of trustee — notice requirements.

Effective 28 Aug 2011

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.4-419. Distributions of income and principal of first trusts and second trusts, discretionary power of trustee — notice requirements. — 1. Unless the terms of the trust instrument expressly provide otherwise, a trustee who has discretionary power under the terms of a trust to make a distribution of income or principal, whether or not limited by an ascertainable standard, to or for the benefit of one or more beneficiaries of a trust, the first trust, may instead exercise such discretionary power by appointing all or part of the income or principal subject to such discretionary power in favor of a trustee of a second trust, the second trust, created under either the same or different trust instrument in the event that the trustee of the first trust decides that the appointment is necessary or desirable after taking into account the terms and purposes of the first trust, the terms and purposes of the second trust, and the consequences of the distribution.

2. The following provisions apply to any exercise of the authority granted by subsection 1 of this section:

(1) The second trust may have as beneficiaries only one or more of those beneficiaries of the first trust to or for whom any discretionary distribution may be made from the first trust and who are proper objects of the exercise of the power, or one or more of those other beneficiaries of the first trust to or for whom a distribution of income or principal may have been made in the future from the first trust at a time or upon the happening of an event specified under the first trust;

(2) Unless the exercise of such power is limited by an ascertainable standard, no trustee of the first trust may exercise such authority to make a distribution from the first trust if:

(a) Such trustee is a beneficiary of the first trust; or

(b) Any beneficiary may remove and replace the trustee of the first trust with a related or subordinate party to such beneficiary within the meaning of Section 672(c) of the Internal Revenue Code;

(3) Except if participating in a change that is needed for a distribution to any such beneficiary under an ascertainable standard, no trustee shall exercise such authority to the extent that doing so would have the effect either of:

(a) Increasing the distributions that can be made in the future from the second trust to the trustee of the first trust or to a beneficiary who can remove and replace the trustee of the first trust with a related or subordinate party to such beneficiary within the meaning of Section 672(c) of the Internal Revenue Code; or

(b) Removing restrictions on discretionary distributions imposed by the instrument under which the first trust was created;

(4) In the case of any trust contributions which have been treated as gifts qualifying for the exclusion from gift tax described in Section 2503(b) of the Internal Revenue Code, by reason of the application of Section 2503(c), the governing instrument for the second trust shall provide that the beneficiary's remainder interest shall vest no later than the date upon which such interest would have vested under the terms of the governing instrument for the first trust;

(5) The exercise of such authority may not reduce any income interest of any income beneficiary of any of the following trusts:

(a) A trust for which a marital deduction has been taken for federal tax purposes under Section 2056 or 2523 of the Internal Revenue Code or for state tax purposes under any comparable provision of applicable state law;

(b) A charitable remainder trust under Section 664 of the Internal Revenue Code;

(c) A grantor retained annuity trust under Section 2702 of the Internal Revenue Code; or

(d) A trust which has been qualified as a Subchapter S trust under Section 1361(d) of the Internal Revenue Code or an electing small business trust under Section 1361(e) of the Internal Revenue Code;

(6) The exercise of such authority does not apply to trust property subject to a presently exercisable power of withdrawal held by a trust beneficiary to whom, or for the benefit of whom, the trustee has authority to make distributions, unless after the exercise of such authority, such beneficiary's power of withdrawal is unchanged with respect to the trust property; and

(7) A spendthrift clause or a provision in the trust instrument that prohibits amendment or revocation of the trust shall not preclude the trustee from exercising the authority granted by subsection 1 of this section.

3. At least sixty days prior to making a discretionary distribution under subsection 1 of this section, the trustee of the first trust shall notify the permissible distributees of the second trust, or the qualified beneficiaries of the second trust if there are no permissible distributees of the second trust, of the distribution. A beneficiary may waive the right to the notice required by this subsection and, with respect to future distributions, may withdraw a waiver previously given.

4. In exercising the authority granted by subsection 1 of this section, the trustee shall remain subject to all fiduciary duties otherwise imposed under the trust instrument and Missouri law.

5. This section does not impose on a trustee a duty to exercise the authority granted by subsection 1 of this section in favor of another trust or to consider exercising such authority in favor of another trust.

6. This section is intended to codify and, from and after enactment, to provide certain limitations to the common law of this state, and this section applies to any trust governed by the laws of this state, including a trust whose principal place of administration is transferred to this state before or after the enactment of this section.

(L. 2011 S.B. 59)



Section 456.4-420 No-contest clause, claims for relief.

Effective 28 Aug 2014

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.4-420. No-contest clause, claims for relief. — 1. If a trust instrument containing a no-contest clause is or has become irrevocable, an interested person may file a petition to the court for an interlocutory determination whether a particular motion, petition, or other claim for relief by the interested person would trigger application of the no-contest clause or would otherwise trigger a forfeiture that is enforceable under applicable law and public policy.

2. The petition described in subsection 1 of this section shall be verified under oath. The petition may be filed by an interested person either as a separate judicial proceeding, or brought with other claims for relief in a single judicial proceeding, all in the manner prescribed generally for such proceedings under this chapter. If a petition is joined with other claims for relief, the court shall enter its order or judgment on the petition before proceeding any further with any other claim for relief joined therein. In ruling on such a petition, the court shall consider the text of the clause, the context to the terms of the trust instrument as a whole, and in the context of the verified factual allegations in the petition. No evidence beyond the pleadings and the trust instrument shall be taken except as required to resolve an ambiguity in the no-contest clause.

3. An order or judgment determining a petition described in subsection 1 of this section shall have the effect set forth in subsections 4 and 5 of this section, and shall be subject to appeal as with other final judgments. If the order disposes of fewer than all claims for relief in a judicial proceeding, that order is subject to interlocutory appeal in accordance with the applicable rules for taking such an appeal. If an interlocutory appeal is taken, the court may stay the pending judicial proceeding until final disposition of said appeal on such terms and conditions as the court deems reasonable and proper under the circumstances. A final ruling on the applicability of a no-contest clause shall not preclude any later filing and adjudication of other claims related to the trust.

4. An order or judgment, in whole or in part, on a petition described in subsection 1 of this section shall result in the no-contest clause being enforceable to the extent of the court's ruling, and shall govern application of the no-contest clause to the extent that the interested person then proceeds forward with the claims described therein. In the event such an interlocutory order or judgment is vacated, reversed, or otherwise modified on appeal, no interested person shall be prejudiced by any reliance, through action, inaction, or otherwise, on the order or judgment prior to final disposition of the appeal.

5. An order or judgment shall have effect only as to the specific trust terms and factual basis recited in the petition. If claims are later filed that are materially different than those upon which the order or judgment is based, then to the extent such new claims are raised, the party in whose favor the order or judgment was entered shall have no protection from enforcement of the no-contest clause otherwise afforded by the order and judgment entered under this section.

6. For purposes of this section, a "no-contest clause" shall mean a provision in a trust instrument purporting to rescind a donative transfer to, or a fiduciary appointment of, any person, or that otherwise effects a forfeiture of some or all of an interested person's beneficial interest in a trust estate as a result of some action taken by the beneficiary. This definition shall not be construed in any way as determining whether a no-contest clause is enforceable under applicable law and public policy in a particular factual situation. As used in this section, the term "no-contest clause" shall also mean an "in terrorem clause".

7. A no-contest clause is not enforceable against an interested person in, but not limited to, the following circumstances:

(1) Filing a motion, petition, or other claim for relief objecting to the jurisdiction or venue of the court over a proceeding concerning a trust, or over any person joined, or attempted to be joined, in such a proceeding;

(2) Filing a motion, petition, or other claim for relief concerning an accounting, report, or notice that has or should have been made by a trustee, provided the interested person otherwise has standing to do so under applicable law, including, but not limited to, section 456.6-603;

(3) Filing a motion, petition, or other claim for relief under chapter 475 concerning the appointment of a guardian or conservator for the settlor;

(4) Filing a motion, petition, or other claim for relief under chapter 404 concerning the settlor;

(5) Disclosure to any person of information concerning a trust instrument or that is relevant to a proceeding before the court concerning the trust instrument or property of the trust estate, unless such disclosure is otherwise prohibited by law;

(6) Filing a motion, pleading, or other claim for relief seeking approval of a nonjudicial settlement agreement concerning a trust instrument, as set forth in section 456.1-111;

(7) To the extent a petition under subsection 1 of this section is limited to the procedure and purpose described therein.

8. In any proceeding brought under this section, the court may award costs, expenses, and attorneys' fees to any party, as provided in section 456.10-1004.

(L. 2014 H.B. 1231 merged with S.B. 500 merged with S.B. 621)



Section 456.4A-411 Transferred 2016; now 456.4-411A

Effective 28 Aug 2016

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY



Section 456.4B-411 Transferred 2016; now 456.4-411B

Effective 28 Aug 2016

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY



Section 456.5-501 Rights of beneficiary's creditor or assignee, exceptions.

Effective 28 Aug 2007

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.5-501. Rights of beneficiary's creditor or assignee, exceptions. — Except as otherwise provided in sections 456.5-502 to 456.5-507, to the extent a beneficiary's interest is not subject to a spendthrift provision, an assignee or a judgment creditor of the beneficiary may, without court order, reach the beneficiary's interest by attachment of present or future distributions to or for the benefit of the beneficiary or other means. The court may limit the award to such relief as is appropriate under the circumstances.

(L. 2004 H.B. 1511, A.L. 2006 S.B. 892, A.L. 2007 H.B. 220)



Section 456.5-502 Spendthrift provision.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.5-502. Spendthrift provision. — 1. A spendthrift provision is valid if it restrains either the voluntary or involuntary transfer or both the voluntary and involuntary transfer of a beneficiary's interest.

2. A term of a trust providing that the interest of a beneficiary is held subject to a "spendthrift trust," or words of similar import, is sufficient to restrain both voluntary and involuntary transfers of the beneficiary's interest.

3. A beneficiary may not transfer an interest in a trust in violation of a valid spendthrift provision and, except as otherwise provided in sections 456.5-501 to 456.5-507, a creditor or assignee of the beneficiary may not reach the interest or a distribution by the trustee before its receipt by the beneficiary.

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.5-503 Exceptions to spendthrift provision.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.5-503. Exceptions to spendthrift provision. — 1. In this section,

(1) "Child" includes any person for whom an order or judgment for child support has been entered in this or another state, and

(2) "Judgment" means a judgment which may be executed in this state.

2. Even if a trust contains a spendthrift provision, a beneficiary's child, spouse, or former spouse who has a judgment against the beneficiary for support or maintenance, or a judgment creditor who has provided services for the protection of a beneficiary's interest in the trust, may obtain from a court an order attaching present or future trust income. If there is more than one permissible distributee, the court may grant relief as is equitable under the circumstances.

3. A spendthrift provision is unenforceable against a claim of this state or the United States to the extent a statute of this state or federal law so provides.

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.5-504 Discretionary trusts, interest not enforceable, when — applicability — effect of standard.

Effective 28 Aug 2006

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.5-504. Discretionary trusts, interest not enforceable, when — applicability — effect of standard. — 1. A beneficiary's interest in a trust that is subject to the trustee's discretion does not constitute an interest in property or an enforceable right even if the discretion is expressed in the form of a standard of distribution or the beneficiary is then serving as a trustee or cotrustee. A creditor or other claimant may not attach present or future distributions from such an interest or right, obtain an order from a court forcing the judicial sale of the interest or compelling the trustee to make distributions, or reach the interest or right by any other means, even if the trustee has abused the trustee's discretion.

2. This section does not limit the right of a beneficiary to maintain a judicial proceeding against a trustee for an abuse of discretion or failure to comply with a standard for distribution.

3. This section applies whether or not an interest is subject to a spendthrift provision.

4. For purposes of this section, a beneficiary's interest in a trust is subject to the trustee's discretion if that interest does not constitute a mandatory distribution as defined in subsection 1 of section 456.5-506.

(L. 2004 H.B. 1511, A.L. 2006 S.B. 892)



Section 456.5-505 Creditor's claim against settlor.

Effective 28 Aug 2011

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.5-505. Creditor's claim against settlor. — 1. Whether or not the terms of a trust contain a spendthrift provision, during the lifetime of the settlor, the property of a revocable trust is subject to claims of the settlor's creditors.

2. With respect to an irrevocable trust without a spendthrift provision, a creditor or assignee of the settlor may reach the maximum amount that can be distributed to or for the settlor's benefit. If a trust has more than one settlor, the amount the creditor or assignee of a particular settlor may reach may not exceed the settlor's interest in the portion of the trust attributable to that settlor's contribution.

3. With respect to an irrevocable trust with a spendthrift provision, a spendthrift provision will prevent the settlor's creditors from satisfying claims from the trust assets except:

(1) Where the conveyance of assets to the trust was fraudulent as to creditors pursuant to the provisions of chapter 428; or

(2) To the extent of the settlor's beneficial interest in the trust assets, if at the time the trust became irrevocable:

(a) The settlor was the sole beneficiary of either the income or principal of the trust or retained the power to amend the trust; or

(b) The settlor was one of a class of beneficiaries and retained a right to receive a specific portion of the income or principal of the trust that was determinable solely from the provisions of the trust instrument.

4. In the event that a trust meets the requirements set forth in subsection 3 of this section, a settlor's creditors may not reach the settlor's beneficial interest in that trust regardless of any testamentary power of appointment retained by the settlor that is exercisable by the settlor in favor of any appointees other than the settlor, the settlor's estate, the settlor's creditors, or the creditors of the settlor's estate.

5. Any trustee who has a duty or power to pay the debts of a deceased settlor may publish a notice in a newspaper published in the county designated in subdivision (3) of this subsection once a week for four consecutive weeks in substantially the following form:

To all persons interested in the estate of ______, decedent. The undersigned ______ is acting as Trustee under a trust the terms of which provide that the debts of the decedent may be paid by the Trustee(s) upon receipt of proper proof thereof. The address of the Trustee is ______.

All creditors of the decedent are noticed to present their claims to the undersigned within six (6) months from the date of the first publication of this notice or be forever barred.

______ Trustee

(1) If such publication is duly made by the trustee, any debts not presented to the trustee within six months from the date of the first publication of the preceding notice shall be forever barred as against the trustee and the trust property.

(2) A trustee shall not be liable to account to the decedent's personal representative under the provisions of section 461.300 by reason of any debt barred under the provisions of this subsection.

(3) Such publication shall be in a newspaper published in:

(a) The county in which the domicile of the settlor at the time of his or her death is situated;

(b) If the settlor had no domicile in this state at the time of his or her death, any county wherein trust assets are located; except that, when the major part of the trust assets in this state consist of real estate, the notice shall be published in the county in which the real estate or the major part thereof is located; or

(c) If the settlor had no domicile in this state at the time of his or her death and no trust assets are located therein, the county wherein the principal place of administration of the trust is located.

(4) For purposes of this subsection, the term "domicile" means the place in which the settlor voluntarily fixed his or her abode, not for a mere special or temporary purpose, but with a present intention of remaining there permanently or for an indefinite term.

6. For purposes of this section:

(1) During the period the power may be exercised, the holder of a power of withdrawal is treated in the same manner as the settlor of a revocable trust to the extent of the property subject to the power; and

(2) Upon the lapse, release, or waiver of the power, the holder is treated as the settlor of the trust only to the extent the value of the property affected by the lapse, release, or waiver exceeds the greater of the amount specified in Sections 2041(b)(2), 2514(e) or 2503(b) of the Internal Revenue Code.

7. This section shall not apply to a spendthrift trust described, defined, or established in section 456.014.

(L. 2004 H.B. 1511, A.L. 2009 H.B. 239, A.L. 2011 S.B. 59)



Section 456.5-506 Mandatory distribution defined — overdue distribution.

Effective 28 Aug 2006

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.5-506. Mandatory distribution defined — overdue distribution. — 1. As used in this section, "mandatory distribution" means a distribution of income or principal which the trustee is required to make to a beneficiary under the terms of the trust, including a distribution upon termination of the trust. The term does not include a distribution subject to the exercise of the trustee's discretion even if (1) the discretion is expressed in the form of a standard of distribution, or (2) the terms of the trust authorizing a distribution couple language of discretion with language of direction.

2. Whether or not a trust contains a spendthrift provision, a creditor or assignee of a beneficiary may reach a mandatory distribution of income or principal, including a distribution upon termination of the trust, if the trustee has not made the distribution to the beneficiary within a reasonable time after the required distribution date.

(L. 2004 H.B. 1511, A.L. 2006 S.B. 892)



Section 456.5-507 Personal obligations of trustee.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.5-507. Personal obligations of trustee. — Trust property is not subject to personal obligations of the trustee, even if the trustee becomes insolvent or bankrupt.

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.5-508 Creditor claim, appointive property not subject to, when.

Effective 28 Aug 2016

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.5-508. Creditor claim, appointive property not subject to, when. — 1. Except as provided in sections 456.970 to 456.1135:

(1) Appointive property subject to a general power of appointment exercisable only at the powerholder’s death is not subject to the claim of a creditor;

(2) Appointive property subject to a nongeneral power of appointment is not subject to the claim of a creditor.

2. This section shall not limit the ability of a creditor or other claimant to reach a beneficial interest as otherwise provided in sections 456.5-501 to 456.5-507.

3. As used in this section, the terms “appointive property”, “general power of appointment”, “nongeneral power of appointment”, and “claim of a creditor” shall have the same meaning as defined in section 456.975.

(L. 2011 S.B. 59, A.L. 2016 H.B. 1765)



Section 456.6-601 Capacity of settlor of revocable trust.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.6-601. Capacity of settlor of revocable trust. — The capacity required to create, amend, revoke, or add property to a revocable trust, or to direct the actions of the trustee of a revocable trust, is the same as that required to make a will.

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.6-602 Revocation or amendment of revocable trust.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.6-602. Revocation or amendment of revocable trust. — 1. Unless the terms of a trust expressly provide that the trust is irrevocable, the settlor may revoke or amend the trust. This subsection does not apply to a trust created under an instrument executed before January 1, 2005.

2. If a revocable trust is created or funded by more than one settlor:

(1) to the extent the trust consists of community property, the trust may be revoked by either spouse acting alone but may be amended only by joint action of both spouses; and

(2) to the extent the trust consists of property other than community property, each settlor may revoke or amend the trust with regard to the portion of the trust property attributable to that settlor's contribution.

3. The settlor may revoke or amend a revocable trust:

(1) if the terms of the trust provide a method of amendment or revocation, by substantially complying with any method provided in the terms of the trust; or

(2) if the terms of the trust do not provide a method, by any other method manifesting clear and convincing evidence of the settlor's intent, including the terms of a later duly probated will or codicil that identify the trust being revoked or the trust terms being amended.

4. Upon revocation of a revocable trust, the trustee shall deliver the trust property as the settlor directs.

5. A settlor's powers with respect to revocation, amendment, or distribution of trust property may be exercised by an agent under a power of attorney only to the extent expressly authorized by the terms of the trust or the power.

6. A conservator of the settlor or, if no conservator has been appointed, a conservator ad litem of the settlor may exercise a settlor's powers with respect to revocation, amendment, or distribution of trust property only with the approval of the court supervising the conservator or the conservator ad litem.

7. A trustee who does not know that a trust has been revoked or amended is not liable to the settlor or settlor's successors in interest for distributions made and other actions taken on the assumption that the trust had not been amended or revoked.

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.6-603 Settlor's powers — powers of withdrawal.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.6-603. Settlor's powers — powers of withdrawal. — 1. While a trust is revocable and the settlor has capacity to revoke the trust, rights of the beneficiaries are subject to the control of, and the duties of the trustee are owed exclusively to, the settlor.

2. A settlor is presumed to have capacity for the purposes of subsection 1 of this section until either the settlor is adjudicated totally incapacitated or disabled or the trustee has received an affidavit of incapacity.

3. If a revocable trust has more than one settlor, the duties of the trustee are owed to all of the settlors having capacity to revoke the trust.

4. During the period the power may be exercised, the holder of a power of withdrawal has the rights of a settlor of a revocable trust under this section to the extent of the property subject to the power.

5. In this section, an "affidavit of incapacity" means a written certificate furnished by at least one licensed medical doctor that states that the settlor lacks capacity to revoke the trust.

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.6-604 Limitation on action contesting validity of revocable trust — distribution of trust property.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.6-604. Limitation on action contesting validity of revocable trust — distribution of trust property. — 1. A person may commence a judicial proceeding to contest the validity of a trust that was revocable at the settlor's death within the earliest of:

(1) two years after the settlor's death;

(2) six months after the trustee sent the person a copy of the trust instrument and a notice informing the person of the trust's existence, of the trustee's name and address, and of the time allowed for commencing a proceeding; or

(3) in the case of a trust that was revocable at the settlor's death that is entitled to a distribution under the settlor's will, on the date that any contest of that will is barred under the provisions of section 473.083, provided that a copy of the trust instrument was filed with the probate division within ninety days of the first publication of notice of granting of letters on the estate of the decedent under section 473.033.

2. For purposes of subdivision (2) of subsection 1 of this section, the trustee may provide the documentation and information set forth in that subsection to:

(1) all persons who would be entitled to notice of granting of letters on the estate of the decedent under section 473.033; and

(2) all persons whose interests are, in the opinion of the trustee, adversely affected by the terms of the trust.

3. Upon the death of the settlor of a trust that was revocable at the settlor's death, the trustee may proceed to distribute the trust property in accordance with the terms of the trust. The trustee is not subject to liability for doing so unless:

(1) the trustee knows of a pending judicial proceeding contesting the validity of the trust; or

(2) a potential contestant has notified the trustee of a possible judicial proceeding to contest the trust and a judicial proceeding is commenced within sixty days after the contestant sent the notification.

4. A beneficiary of a trust that is determined to have been invalid is liable to return any distribution received.

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.7-701 Accepting of declining trusteeship.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.7-701. Accepting of declining trusteeship. — 1. Except as otherwise provided in subsection 3 of this section, a person designated as trustee accepts the trusteeship:

(1) by substantially complying with a method of acceptance provided in the terms of the trust; or

(2) if the terms of the trust do not provide a method or the method provided in the terms is not expressly made exclusive, by accepting delivery of the trust property, exercising powers or performing duties as trustee, or otherwise indicating acceptance of the trusteeship.

2. A person designated as trustee who has not yet accepted the trusteeship may decline the trusteeship. A designated trustee who does not accept the trusteeship within a reasonable time after knowing of the designation is deemed to have declined the trusteeship.

3. A person designated as trustee, without accepting the trusteeship, may:

(1) act to preserve the trust property if, within a reasonable time after acting, the person sends a declination of the trusteeship to the settlor or, if the settlor is dead or lacks capacity, to a qualified beneficiary; and

(2) inspect or investigate trust property to determine potential liability under environmental or other law or for any other purpose.

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.7-702 Trustee's bond.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.7-702. Trustee's bond. — 1. A trustee shall give bond to secure performance of the trustee's duties only if the court finds that a bond is needed to protect the interests of the beneficiaries or is required by the terms of the trust and the court has not dispensed with the requirement.

2. The court may specify the amount of a bond, its liabilities, and whether sureties are necessary. The court may modify or terminate a bond at any time.

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.7-703 Cotrustees.

Effective 28 Aug 2006

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.7-703. Cotrustees. — 1. Cotrustees shall act by majority decision.

2. If a vacancy occurs in a cotrusteeship, the remaining cotrustees may act for the trust.

3. A cotrustee must participate in the performance of a trustee's function unless the cotrustee is unavailable to perform the function because of absence, illness, disqualification under other law, or other temporary incapacity or the cotrustee has properly delegated the performance of the function to another trustee.

4. If a cotrustee is unavailable to perform duties because of absence, illness, disqualification under other law, or other temporary incapacity, and prompt action is necessary to achieve the purposes of the trust or to avoid injury to the trust property, the remaining cotrustee or a majority of the remaining cotrustees may act for the trust.

5. A trustee may delegate to a cotrustee the performance of a function in accordance with subsection 1 of section 456.8-807. Unless a delegation was irrevocable, a trustee may revoke a delegation previously made.

6. Except as otherwise provided in subsection 7 of this section, a trustee who does not join in an action of another trustee is not liable for the action.

7. Each trustee shall exercise reasonable care to:

(1) prevent a cotrustee from committing a serious breach of trust; and

(2) compel a cotrustee to redress a serious breach of trust.

8. A dissenting trustee who joins in an action at the direction of the majority of the trustees and who notified any cotrustee of the dissent at or before the time of the action is not liable for the action unless the action is a serious breach of trust.

(L. 2004 H.B. 1511, A.L. 2006 S.B. 892)



Section 456.7-704 Vacancy in trusteeship — appointment of successor.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.7-704. Vacancy in trusteeship — appointment of successor. — 1. A vacancy in a trusteeship occurs if:

(1) a person designated as trustee declines the trusteeship;

(2) a person designated as trustee cannot be identified or does not exist;

(3) a trustee resigns;

(4) a trustee is disqualified or removed;

(5) a trustee dies; or

(6) a guardian or conservator is appointed for an individual serving as trustee.

2. If one or more cotrustees remain in office, a vacancy in a trusteeship need not be filled. A vacancy in a trusteeship must be filled if the trust has no remaining trustee.

3. A vacancy in a trusteeship required to be filled must be filled in the following order of priority:

(1) by a person designated in or pursuant to the terms of the trust to act as successor trustee;

(2) by a person appointed by a majority in number of the qualified beneficiaries; or

(3) by a person appointed by the court.

4. Whether or not a vacancy in a trusteeship exists or is required to be filled, the court may appoint an additional trustee or special fiduciary whenever the court considers the appointment necessary for the administration of the trust.

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.7-705 Resignation of trustee.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.7-705. Resignation of trustee. — 1. A trustee may resign:

(1) upon at least 30 days' notice to the qualified beneficiaries, the settlor, if living, and all cotrustees; or

(2) with the approval of the court.

2. In approving a resignation, the court may issue orders and impose conditions reasonably necessary for the protection of the trust property.

3. Any liability of a resigning trustee or of any sureties on the trustee's bond for acts or omissions of the trustee is not discharged or affected by the trustee's resignation.

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.7-706 Removal of trustee.

Effective 28 Aug 2016

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.7-706. Removal of trustee. — 1. The settlor, a cotrustee, or a qualified beneficiary may request the court to remove a trustee, or a trustee may be removed and replaced by the court within its discretion on its own initiative.

2. The court within its discretion may remove and replace a trustee under the following circumstances:

(1) the trustee has committed a serious breach of trust;

(2) lack of cooperation among cotrustees substantially impairs the administration of the trust;

(3) because of unfitness, unwillingness, or persistent failure of the trustee to administer the trust effectively, the court determines that removal of the trustee best serves the interests of the beneficiaries; or

(4) the trustee has substantially and materially reduced the level of services provided to that trust and has failed to reinstate a substantially equivalent level of services within ninety days after receipt of notice by the settlor, a cotrustee, or a qualified beneficiary or removal is requested by all of the qualified beneficiaries and in either such case the party seeking removal establishes to the court that:

(a) removal of the trustee best serves the interests of all of the beneficiaries;

(b) removal of the trustee is not inconsistent with a material purpose of the trust; and

(c) a suitable cotrustee or successor trustee is available and willing to serve.

3. In an action to remove a trustee under subdivision (4) of subsection 2 of this section, the following apply:

(1) In the event that a corporation is the trustee being removed, a replacement cotrustee or successor trustee shall be such trustee or trustees as the court finds suitable under the circumstances.

(2) In the event that a successor trustee is not appointed under the provisions of section 456.7-704 or the court finds that all potential successor trustees are not suitable, then the court may appoint such trustee or trustees as the court finds suitable under the circumstances.

(3) With respect to a trust created under an instrument executed before January 1, 2005, the provisions of subdivision (4) of subsection 2 of this section shall not apply if the instrument contains any language or procedures concerning removal of any trustee designated in the trust instrument.

4. Pending a final decision on a request to remove a trustee, or in lieu of or in addition to removing a trustee, the court may order such appropriate relief under subsection 2 of section 456.10-1001 as may be necessary to protect the trust property or the interests of the beneficiaries.

(L. 2004 H.B. 1511, A.L. 2016 H.B. 1765)



Section 456.7-707 Delivery of property by former trustee.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.7-707. Delivery of property by former trustee. — 1. Unless a cotrustee remains in office or the court otherwise orders, and until the trust property is delivered to a successor trustee or other person entitled to it, a trustee who has resigned or been removed has the duties of a trustee and the powers necessary to protect the trust property.

2. A trustee who has resigned or been removed shall proceed expeditiously to deliver the trust property within the trustee's possession to the cotrustee, successor trustee, or other person entitled to it.

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.7-708 Compensation of trustee.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.7-708. Compensation of trustee. — 1. If the terms of a trust do not specify the trustee's compensation, a trustee is entitled to compensation that is reasonable under the circumstances.

2. If the terms of a trust specify the trustee's compensation, the trustee is entitled to be compensated as specified, but the court may allow more or less compensation if:

(1) the duties of the trustee are substantially different from those contemplated when the trust was created; or

(2) the compensation specified by the terms of the trust would be unreasonably low or high.

3. For purposes of this section, reasonable compensation may include fees that take into account the administration of both income and principal whether or not the will or trust instrument contains provisions relating to compensation of the trustee.

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.7-709 Reimbursement of expenses.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.7-709. Reimbursement of expenses. — 1. A trustee is entitled to be reimbursed out of the trust property, with interest as appropriate, for:

(1) expenses that were properly incurred in the administration of the trust; and

(2) to the extent necessary to prevent unjust enrichment of the trust, expenses that were not properly incurred in the administration of the trust.

2. An advance by the trustee of money for the protection of the trust gives rise to a lien against trust property to secure reimbursement with reasonable interest.

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.8-801 Duty to administer trust.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.8-801. Duty to administer trust. — Upon acceptance of a trusteeship, the trustee shall administer the trust in good faith, in accordance with its terms and purposes and the interests of the beneficiaries, and in accordance with sections 456.1-101 to 456.11-1106.

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.8-802 Duty of loyalty.

Effective 28 Aug 2008

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.8-802. Duty of loyalty. — 1. A trustee shall administer the trust solely in the interests of the beneficiaries.

2. Subject to the rights of persons dealing with or assisting the trustee as provided in section 456.10-1012, a sale, encumbrance, or other transaction involving the investment or management of trust property entered into by the trustee for the trustee's own personal account or which is otherwise affected by a conflict between the trustee's fiduciary and personal interests is voidable by a beneficiary affected by the transaction unless:

(1) the transaction was authorized by the terms of the trust;

(2) the transaction was approved by the court;

(3) the beneficiary did not commence a judicial proceeding within the time allowed by section 456.10-1005;

(4) the beneficiary consented to the trustee's conduct, ratified the transaction, or released the trustee in compliance with section 456.10-1009; or

(5) the transaction involves a contract entered into or claim acquired by the trustee before the person became or contemplated becoming trustee.

3. A sale, encumbrance, or other transaction involving the investment or management of trust property is presumed to be affected by a conflict between personal and fiduciary interests if it is entered into by the trustee with:

(1) the trustee's spouse;

(2) the trustee's descendants, siblings, parents, or their spouses;

(3) an agent or attorney of the trustee; or

(4) a corporation or other person or enterprise in which the trustee, or a person that owns a significant interest in the trustee, has an interest that might affect the trustee's best judgment.

4. A transaction between a trustee and a beneficiary that does not concern trust property but that occurs during the existence of the trust or while the trustee retains significant influence over the beneficiary and from which the trustee obtains an advantage is voidable by the beneficiary unless the trustee establishes that the transaction was fair to the beneficiary.

5. A transaction not concerning trust property in which the trustee engages in the trustee's individual capacity involves a conflict between personal and fiduciary interests if the transaction concerns an opportunity properly belonging to the trust.

6. The following transactions are not presumed to be affected by a conflict between the trustee's personal and fiduciary interest provided that any investment made pursuant to the transaction complies with the Missouri prudent investor act.

(1) an investment by a trustee in securities of an investment company or investment trust, or in shares or interests in a partnership or limited liability company or other entity that operates as a privately offered investment fund, to which the trustee, or its affiliate, provides services in a capacity other than as trustee.

(2) the placing of securities transactions by a trustee through a securities broker that is a part of the same company as the trustee, is owned by the trustee, or is affiliated with the trustee.

(3) in addition to the trustee's fees charged to the trust, the trustee, its affiliate, or associated entity may be compensated for any transaction or provision of services described in this subsection 6 or in subdivision (4), (5), or (6) of subsection 8 of this section; provided, however, that with respect to any investment in securities of an investment company or investment trust, or in shares or interests in a partnership or limited liability company or other entity that operates as a privately offered investment fund, to which the trustee or its affiliate provides investment advisory or investment management services or any services described in subdivision (5) of subsection 8 of this section, the trustee shall at least annually notify the persons entitled under section 456.8-813 to receive a copy of the trustee's annual report of the rate or method by which the compensation was determined.

7. In voting shares of stock or in exercising powers of control over similar interests in other forms of enterprise, the trustee shall act in the best interests of the beneficiaries. If the trust is the sole owner of a corporation or other form of enterprise, the trustee shall elect or appoint directors or other managers who will manage the corporation or enterprise in the best interests of the beneficiaries.

8. The following transactions, if fair to the beneficiaries, are not presumed to be affected by a conflict between personal and fiduciary interests and are not precluded by this section:

(1) an agreement between a trustee and a beneficiary relating to the appointment or compensation of the trustee;

(2) payment of reasonable compensation to the trustee;

(3) a transaction between a trust and another trust, decedent's estate, or conservatorship of which the trustee is a fiduciary or in which a beneficiary has an interest;

(4) a deposit of trust money in a financial institution operated by the trustee or an affiliate;

(5) a delegation and any transaction made pursuant to the delegation from a trustee to an agent that is affiliated or associated with the trustee, provided that notice of any compensation paid pursuant to the delegation is given as provided in subdivision (3) of subsection 6 of this section; or

(6) any loan from the trustee or its affiliate.

9. The court may appoint a special fiduciary to make a decision with respect to any proposed transaction that might violate this section if entered into by the trustee.

(L. 2004 H.B. 1511, A.L. 2008 S.B. 1235)



Section 456.8-803 Impartiality.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.8-803. Impartiality. — If a trust has two or more beneficiaries, the trustee shall act impartially in investing, managing, and distributing the trust property, giving due regard to the beneficiaries' respective interests.

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.8-804 Prudent administration.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.8-804. Prudent administration. — A trustee shall administer the trust as a prudent person would, by considering the purposes, terms, distributional requirements, and other circumstances of the trust. In satisfying this standard, the trustee shall exercise reasonable care, skill, and caution.

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.8-805 Costs of administration.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.8-805. Costs of administration. — In administering a trust, the trustee may incur only costs that are reasonable in relation to the trust property, the purposes of the trust, and the skills of the trustee.

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.8-806 Trustee's skills.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.8-806. Trustee's skills. — A trustee who has special skills or expertise, or is named trustee in reliance upon the trustee's representation that the trustee has special skills or expertise, shall use those special skills or expertise.

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.8-807 Delegation by trustee.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.8-807. Delegation by trustee. — 1. A trustee may delegate to an agent duties and powers that a prudent trustee of comparable skills could properly delegate under the circumstances. The trustee shall exercise reasonable care, skill, and caution in:

(1) selecting an agent;

(2) establishing the scope and terms of the delegation, consistent with the purposes and terms of the trust; and

(3) periodically reviewing the agent's actions in order to monitor the agent's performance and compliance with the terms of the delegation.

2. In performing a delegated function, an agent owes a duty to the trust to exercise reasonable care to comply with the terms of the delegation.

3. A trustee who complies with subsection 1 of this section is not liable to the beneficiaries or to the trust for an action of the agent to whom the function was delegated.

4. By accepting a delegation of powers or duties from the trustee of a trust that is subject to the law of this state, an agent submits to the jurisdiction of the courts of this state.

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.8-808 Powers to direct — appointment of trust protector, powers, limitations.

Effective 28 Aug 2012

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.8-808. Powers to direct — appointment of trust protector, powers, limitations. — 1. While a trust is revocable, the trustee may follow a direction of the settlor that is contrary to the terms of the trust.

2. A trust instrument may provide for the appointment of a trust protector. For purposes of this section, a "trust protector", whether referred to in the trust instrument by that name or by some other name, is a person, other than the settlor, a trustee, or a beneficiary, who is expressly granted in the trust instrument one or more powers over the trust.

3. A trust protector appointed in the trust instrument shall have only the powers granted to the trust protector by the express terms of the trust instrument, and a trust protector is only authorized to act within the scope of the authority expressly granted in the trust instrument. Without limiting the authority of the settlor to grant powers to a trust protector, the express powers that may be granted include, but are not limited to, the following:

(1) Remove and appoint a trustee or name a successor trustee or trust protector;

(2) Modify or amend the trust instrument to:

(a) Achieve favorable tax status or respond to changes in the Internal Revenue Code or state law, or the rulings and regulations under such code or law;

(b) Reflect legal changes that affect trust administration;

(c) Correct errors or ambiguities that might otherwise require court construction; or

(d) Correct a drafting error that defeats a grantor's intent;

(3) Increase, decrease, modify, or restrict the interests of the beneficiary or beneficiaries of the trust;

(4) Terminate the trust in favor of the beneficiary or beneficiaries of the trust;

(5) Change the applicable law governing the trust and the trust situs; or

(6) Such other powers as are expressly granted to the trust protector in the trust instrument.

4. Notwithstanding any provision in the trust instrument to the contrary, a trust protector shall have no power to modify a trust to:

(1) Remove a requirement from a trust created to meet the requirements of 42 U.S.C. Section 1396p(d)(4) to pay back a governmental entity for benefits provided to the permissible beneficiary of the trust at the death of that beneficiary; or

(2) Reduce or eliminate an income interest of the income beneficiary of any of the following types of trusts:

(a) A trust for which a marital deduction has been taken for federal tax purposes under Section 2056 or 2523 of the Internal Revenue Code or for state tax purposes under any comparable provision of applicable state law, during the life of the settlor's spouse;

(b) A charitable remainder trust under Section 664 of the Internal Revenue Code, during the life of the noncharitable beneficiary;

(c) A grantor retained annuity trust under Section 2702 of the Internal Revenue Code, during any period in which the settlor is a beneficiary; or

(d) A trust for which an election as a qualified Sub-Chapter S Trust under Section 1361(d) of the Internal Revenue Code is currently in place.

5. Except to the extent otherwise provided in a trust instrument specifically referring to this subsection, the trust protector shall not exercise a power in a way that would result in a taxable gift for federal gift tax purposes or cause the inclusion of any assets of the trust in the trust protector's gross estate for federal estate tax purposes.

6. Except to the extent otherwise provided in the trust instrument and in subsection 7 of this section, and notwithstanding any provision of sections 456.1-101 to 456.11-1106 to the contrary:

(1) A trust protector shall act in a fiduciary capacity in carrying out the powers granted to the trust protector in the trust instrument, and shall have such duties to the beneficiaries, the settlor, or the trust as set forth in the trust instrument. A trust protector is not a trustee, and is not liable or accountable as a trustee when performing or declining to perform the express powers given to the trust protector in the trust instrument. A trust protector is not liable for the acts or omissions of any fiduciary or beneficiary under the trust instrument;

(2) A trust protector is exonerated from any and all liability for the trust protector's acts or omissions, or arising from any exercise or nonexercise of the powers expressly conferred on the trust protector in the trust instrument, unless it is established by a preponderance of the evidence that the acts or omissions of the trust protector were done or omitted in breach of the trust protector's duty, in bad faith or with reckless indifference;

(3) A trust protector is authorized to exercise the express powers granted in the trust instrument at any time and from time to time after the trust protector acquires knowledge of their appointment as trust protector and of the powers granted;

(4) A trust protector is entitled to receive, from the assets of the trust for which the trust protector is acting, reasonable compensation, and reimbursement of the reasonable costs and expenses incurred, in determining whether to carry out, and in carrying out, the express powers given to the trust protector in the trust instrument;

(5) A trust protector is entitled to receive, from the assets of the trust for which the trust protector is acting, reimbursement of the reasonable costs and expenses, including attorney's fees, of defending any claim made against the trust protector arising from the acts or omissions of the trust protector acting in that capacity unless it is established by clear and convincing evidence that the trust protector was acting in bad faith or with reckless indifference; and

(6) The express powers granted in the trust instrument shall not be exercised by the trust protector for the trust protector's own personal benefit.

7. If a trust protector is granted a power in the trust instrument to direct, consent to, or disapprove a trustee's actual or proposed investment decision, distribution decision, or other decision of the trustee required to be performed under applicable trust law in carrying out the duties of the trustee in administering the trust, then only with respect to such power, excluding the powers identified in subsection 3 of this section, the trust protector shall have the same duties and liabilities as if serving as a trustee under the trust instrument.

8. A trustee shall carry out the written directions given to the trustee by a trust protector acting within the scope of the powers expressly granted to the trust protector in the trust instrument. Except in cases of bad faith or reckless indifference on the part of the trustee, or as otherwise provided in the trust instrument, the trustee shall not be liable for any loss resulting directly or indirectly from any act taken or omitted as a result of the written direction of the trust protector or the failure of the trust protector to provide consent. Except as otherwise provided in the trust instrument, the trustee shall have no duty to monitor the conduct of the trust protector, provide advice to or consult with the trust protector, or communicate with or warn or apprise any beneficiary concerning instances in which the trustee would or might have exercised the trustee's own discretion in a manner different from the manner directed by the trust protector.

9. Except to the extent otherwise expressly provided in the trust instrument, the trust protector shall be entitled to receive information regarding the administration of the trust as follows:

(1) Upon the request of the trust protector, unless unreasonable under the circumstances, the trustee shall promptly provide to the trust protector any and all information related to the trust that may relate to the exercise or nonexercise of a power expressly granted to the trust protector in the trust instrument. The trustee has no obligation to provide any information to the trust protector except to the extent a trust protector requests information under this section;

(2) The request of the trust protector for information under this section shall be with respect to a single trust that is sufficiently identified to enable the trustee to locate the records of the trust; and

(3) If the trustee is bound by any confidentiality restrictions with respect to an asset of a trust, a trust protector who requests information under this section about such asset shall agree to be bound by the confidentiality restrictions that bind the trustee before receiving such information from the trustee.

10. A trust protector may resign by giving thirty days' written notice to the trustee and any successor trust protector. A successor trust protector, if any, shall have all the powers expressly granted in the trust instrument to the resigning trust protector unless such powers are expressly modified for the successor trust protector.

11. A trust protector of a trust having its principal place of administration in this state submits personally to the jurisdiction of the courts of this state during any period that the principal place of administration of the trust is located in this state and the trust protector is serving in such capacity.

(L. 2004 H.B. 1511, A.L. 2012 S.B. 628)



Section 456.8-809 Control and protection of trust property.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.8-809. Control and protection of trust property. — A trustee shall take reasonable steps to take control of and protect the trust property, except that this duty does not apply to, and the trustee is not responsible for, items of tangible personal property that are property of a trust revocable by the settlor and that are not in the possession or control of the trustee.

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.8-810 Record keeping and identification of trust property.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.8-810. Record keeping and identification of trust property. — 1. A trustee shall keep adequate records of the administration of the trust.

2. A trustee shall keep trust property separate from the trustee's own property.

3. Except as otherwise provided in subsection 4 of this section, a trustee shall cause the trust property to be designated so that the interest of the trust, to the extent feasible, appears in records maintained by a party other than a trustee or beneficiary.

4. If the trustee maintains records clearly indicating the respective interests, a trustee may invest as a whole the property of two or more separate trusts.

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.8-811 Enforcement and defense of claims.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.8-811. Enforcement and defense of claims. — A trustee shall take reasonable steps to enforce claims of the trust and to defend claims against the trust.

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.8-812 Collecting trust property.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.8-812. Collecting trust property. — A trustee shall take reasonable steps to compel a former trustee or other person to deliver trust property to the trustee, and to redress a breach of trust known to the trustee to have been committed by a former trustee.

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.8-813 Duty to inform and report — inapplicable, when.

Effective 28 Aug 2011

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.8-813. Duty to inform and report — inapplicable, when. — 1. (1) A trustee shall keep the qualified beneficiaries of the trust reasonably informed about the administration of the trust and of the material facts necessary for them to protect their interests. A trustee shall be presumed to have fulfilled this duty if the trustee complies with the notice and information requirements prescribed in subsections 2 to 7 of this section.

(2) Unless unreasonable under the circumstances, a trustee shall promptly respond to a beneficiary's request for information related to the administration of the trust.

2. A trustee:

(1) upon request of a beneficiary, shall promptly furnish to the beneficiary a copy of the trust instrument;

(2) within one hundred * twenty days after accepting a trusteeship, shall notify the qualified beneficiaries of the acceptance and of the trustee's name, address, and telephone number;

(3) within one hundred * twenty days after the date the trustee acquires knowledge of the creation of an irrevocable trust, or the date the trustee acquires knowledge that a formerly revocable trust has become irrevocable, whether by the death of the settlor or otherwise, shall notify the qualified beneficiaries of the trust's existence, of the identity of the settlor or settlors, of the right to request a copy of the trust instrument, and of the right to a trustee's report as provided in subsection 3 of this section; and

(4) shall notify the qualified beneficiaries in advance of any change in the method or rate of the trustee's compensation.

3. A trustee shall send to the permissible distributees of trust income or principal, and to other beneficiaries who request it, at least annually and at the termination of the trust, a report of the trust property, liabilities, receipts, and disbursements, including the source and amount of the trustee's compensation, a listing of the trust assets and, if feasible, their respective market values. Upon a vacancy in a trusteeship, unless a cotrustee remains in office, a report must be sent to the qualified beneficiaries by the former trustee. A personal representative, conservator, or guardian may send the qualified beneficiaries a report on behalf of a deceased or incapacitated trustee.

4. A beneficiary may waive the right to a trustee's report or other information otherwise required to be furnished under this section. A beneficiary, with respect to future reports and other information, may withdraw a waiver previously given.

5. A trustee may charge a reasonable fee to a beneficiary for providing information under this section.

6. The request of any beneficiary for information under any provision of this section shall be with respect to a single trust that is sufficiently identified to enable the trustee to locate the records of the trust.

7. If the trustee is bound by any confidentiality restrictions with respect to an asset of a trust, any beneficiary who is eligible to receive information pursuant to this section about such asset shall agree to be bound by the confidentiality restrictions that bind the trustee before receiving such information from the trustee.

8. This section does not apply to a trust created under a trust instrument that became irrevocable before January 1, 2005, and the law in effect prior to January 1, 2005, regarding the subject matter of this section shall continue to apply to those trusts.

(L. 2004 H.B. 1511, A.L. 2006 S.B. 892, A.L. 2011 S.B. 59)

*Word "and" appears here in original rolls.



Section 456.8-814 Discretionary powers — tax savings.

Effective 28 Aug 2006

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.8-814. Discretionary powers — tax savings. — 1. Notwithstanding the use of such terms as "absolute,""sole," or "uncontrolled," in the exercise of discretion under an ascertainable standard, the trustee shall exercise such discretionary power in good faith and in accordance with the terms and purposes of the trust and the interests of the beneficiaries.

2. Subject to subsection 4 of this section, and unless the terms of the trust expressly indicate that a rule in this subsection does not apply:

(1) a person other than a settlor who is a beneficiary and trustee of a trust that confers on the trustee a power to make discretionary distributions to or for the trustee's personal benefit may exercise the power only in accordance with an ascertainable standard;

(2) a trustee may not exercise a power to make discretionary distributions to satisfy a legal obligation of support that the trustee personally owes another person; and

(3) for purposes of this subsection 2 of this section, the term "trustee" shall include a person who is deemed to have any power of a trustee, whether because such person has the right to remove or replace any trustee, because a reciprocal trust or power doctrine applies, or for any other reason.

3. A power whose exercise is limited or prohibited by subsection 2 may be exercised by a majority of the remaining trustees whose exercise of the power is not so limited or prohibited. If the power of all trustees is so limited or prohibited, the court may appoint a special fiduciary with authority to exercise the power.

4. Subsection 2 of this section does not apply to:

(1) a power held by the settlor's spouse who is the trustee of a trust for which a marital deduction, as defined in Section 2056(b)(5) or 2523(b)(5) of the Internal Revenue Code was previously allowed;

(2) any trust during any period that the trust may be revoked or amended by its settlor; or

(3) a trust if contributions to the trust qualify for the annual exclusion under Section 2503(c) of the Internal Revenue Code.

(L. 2004 H.B. 1511, A.L. 2006 S.B. 892)



Section 456.8-815 General powers of trustee.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.8-815. General powers of trustee. — 1. A trustee, without authorization by the court, may exercise:

(1) powers conferred by the terms of the trust; and

(2) except as limited by the terms of the trust:

(a) all powers over the trust property which an unmarried competent owner has over individually owned property;

(b) any other powers appropriate to achieve the proper investment, management, and distribution of the trust property; and

(c) any other powers conferred by sections 456.1-101 to 456.11-1106.

2. The exercise of a power is subject to the fiduciary duties prescribed by section 456.8-801 to 456.8-814.

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.8-816 Specific powers of trustee.

Effective 28 Aug 2008

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.8-816. Specific powers of trustee. — Without limiting the authority conferred by section 456.8-815, a trustee may:

(1) collect trust property and accept or reject additions to the trust property from a settlor or any other person;

(2) acquire or sell property in divided or undivided interests, for cash or on credit, at public or private sale;

(3) exchange, partition, or otherwise change the character of trust property;

(4) deposit trust money in an account in a financial institution;

(5) borrow money, with or without security, and mortgage or pledge trust property for a period within or extending beyond the duration of the trust;

(6) with respect to an interest in a proprietorship, partnership, limited liability company, business trust, corporation, or other form of business or enterprise, continue the business or other enterprise and take any action that may be taken by shareholders, members, or property owners, including merging, dissolving, or otherwise changing the form of business organization or contributing additional capital;

(7) with respect to stocks or other securities, exercise the rights of an absolute owner, including the right to:

(a) vote, or give proxies to vote, with or without power of substitution, or enter into or continue a voting trust agreement;

(b) hold a security in the name of a nominee or in other form without disclosure of the trust so that title may pass by delivery;

(c) pay calls, assessments, and other sums chargeable or accruing against the securities, and sell or exercise stock subscription or conversion rights; and

(d) deposit the securities with a depositary or other financial institution;

(8) with respect to an interest in real property, construct, or make ordinary or extraordinary repairs to, alterations to, or improvements in, buildings or other structures, demolish improvements, raze existing or erect new party walls or buildings, subdivide or develop land, dedicate land to public use or grant public or private easements, and make or vacate plats and adjust boundaries;

(9) enter into a lease for any purpose as lessor or lessee, including a lease or other arrangement for exploration and removal of natural resources, with or without the option to purchase or renew, for a period within or extending beyond the duration of the trust;

(10) grant an option involving a sale, lease, or other disposition of trust property or acquire an option for the acquisition of property, including an option exercisable beyond the duration of the trust, and exercise an option so acquired;

(11) insure the property of the trust against damage or loss and insure the trustee, the trustee's agents, and beneficiaries against liability arising from the administration of the trust;

(12) abandon or decline to administer property of no value or of insufficient value to justify its collection or continued administration;

(13) with respect to possible liability for violation of environmental law:

(a) inspect or investigate property the trustee holds or has been asked to hold, or property owned or operated by an organization in which the trustee holds or has been asked to hold an interest, for the purpose of determining the application of environmental law with respect to the property;

(b) take action to prevent, abate, or otherwise remedy any actual or potential violation of any environmental law affecting property held directly or indirectly by the trustee, whether taken before or after the assertion of a claim or the initiation of governmental enforcement;

(c) decline to accept property into trust or disclaim any power with respect to property that is or may be burdened with liability for violation of environmental law;

(d) compromise claims against the trust which may be asserted for an alleged violation of environmental law; and

(e) pay the expense of any inspection, review, abatement, or remedial action to comply with environmental law;

(14) pay or contest any claim, settle a claim by or against the trust, and release, in whole or in part, a claim belonging to the trust;

(15) pay taxes, assessments, compensation of the trustee and of employees and agents of the trust, and other expenses incurred in the administration of the trust;

(16) exercise elections with respect to federal, state, and local taxes;

(17) select a mode of payment under any employee benefit or retirement plan, annuity, or life insurance payable to the trustee, exercise rights thereunder, including exercise of the right to indemnification for expenses and against liabilities, and take appropriate action to collect the proceeds;

(18) make loans out of trust property, including loans to a beneficiary on terms and conditions the trustee considers to be fair and reasonable under the circumstances, and the trustee has a lien on future distributions for repayment of those loans;

(19) pledge trust property to guarantee or secure loans made by others to a beneficiary;

(20) appoint a trustee to act in another jurisdiction with respect to trust property located in the other jurisdiction, confer upon the appointed trustee all of the powers and duties of the appointing trustee, require that the appointed trustee furnish security, and remove any trustee so appointed;

(21) pay an amount distributable to a beneficiary who is under a legal disability or who the trustee reasonably believes is incapacitated, by paying it directly to the beneficiary or applying it for the beneficiary's benefit, or by:

(a) paying it to the beneficiary's conservator or, if the beneficiary does not have a conservator, the beneficiary's guardian;

(b) paying it to the beneficiary's custodian under the Missouri transfers to minors law under sections 404.005 to 404.094, or a personal custodian under sections 404.400 to 404.650, and, for that purpose, creating a custodianship or custodial trust;

(c) if the trustee does not know of a conservator, guardian, custodian, or custodial trustee, paying it to an adult relative or other person having legal or physical care or custody of the beneficiary, to be expended on the beneficiary's behalf; or

(d) managing it as a separate fund on the beneficiary's behalf, subject to the beneficiary's continuing right to withdraw the distribution;

(22) on distribution of trust property or the division or termination of a trust, make distributions in divided or undivided interests, allocate particular assets in proportionate or disproportionate shares, value the trust property for those purposes, and adjust for resulting differences in valuation;

(23) resolve a dispute concerning the interpretation of the trust or its administration by mediation, arbitration, or other procedure for alternative dispute resolution;

(24) prosecute or defend an action, claim, or judicial proceeding in any jurisdiction to protect trust property and the trustee in the performance of the trustee's duties;

(25) to engage and compensate attorneys, accountants, investment advisors, or other agents, and to delegate to them trustee's duties and functions in accordance with the provisions of section 456.8-807;

(26) sign and deliver contracts and other instruments that are useful to achieve or facilitate the exercise of the trustee's powers;

(27) on termination of the trust, exercise the powers appropriate to wind up the administration of the trust and distribute the trust property to the persons entitled to it; and

(28) to invest and reinvest trust assets in accordance with sections 469.900 to 469.913; including investing and reinvesting trust assets in United States government obligations, either directly or in the form of securities of, or other interests in, any open-end or closed-end management type investment company or investment trust registered pursuant to the Investment Company Act of 1940, as amended, including but not limited to United States government obligations and repurchase agreements fully collateralized by such obligations, notwithstanding that the governing instrument or order directs, requires, authorizes, or restricts investment in or to United States government obligations or repurchase agreements fully collateralized by such obligations, and in securities or obligations of any state or its political subdivisions, including securities or obligations that are underwritten by the trustee or an affiliate of the trustee or a syndicate in which the trustee or an affiliate of the trustee is a member which meet the standards established by the division of finance pursuant to subsection 5 of section 362.550.

(L. 2004 H.B. 1511, A.L. 2006 S.B. 892, A.L. 2008 S.B. 1235)



Section 456.8-817 Distribution upon termination.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.8-817. Distribution upon termination. — 1. Upon termination or partial termination of a trust, the trustee may send to the beneficiaries a proposal for distribution. The right of any beneficiary to object to the proposed distribution terminates if the beneficiary does not notify the trustee of an objection within thirty days after the proposal was sent but only if the proposal informed the beneficiary of the right to object and of the time allowed for objection.

2. Upon the occurrence of an event terminating or partially terminating a trust, the trustee shall proceed expeditiously to distribute the trust property to the persons entitled to it, subject to the right of the trustee to retain a reasonable reserve for the payment of debts, expenses, and taxes.

3. A release by a beneficiary of a trustee from liability for breach of trust is invalid to the extent:

(1) it was induced by improper conduct of the trustee; or

(2) the beneficiary, at the time of the release, did not know of the beneficiary's rights or of the material facts relating to the breach.

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.10-1001 Remedies for breach of trust.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.10-1001. Remedies for breach of trust. — 1. A violation by a trustee of a duty the trustee owes to a beneficiary is a breach of trust.

2. To remedy a breach of trust that has occurred or may occur, the court may:

(1) compel the trustee to perform the trustee's duties;

(2) enjoin the trustee from committing a breach of trust;

(3) compel the trustee to redress a breach of trust by paying money, restoring property, or other means;

(4) order a trustee to account;

(5) appoint a special fiduciary to take possession of the trust property and administer the trust;

(6) suspend the trustee;

(7) remove the trustee as provided in section 456.7-706;

(8) reduce or deny compensation to the trustee;

(9) subject to section 456.10-1012, void an act of the trustee, impose a lien or a constructive trust on trust property, or trace trust property wrongfully disposed of and recover the property or its proceeds; or

(10) order any other appropriate relief.

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.10-1002 Damages for breach of trust.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.10-1002. Damages for breach of trust. — 1. A trustee who commits a breach of trust is liable to the beneficiaries affected for the greater of:

(1) the amount required to restore the value of the trust property and trust distributions to what they would have been had the breach not occurred; or

(2) the profit the trustee made by reason of the breach.

2. Except as otherwise provided in this subsection, if more than one trustee is liable to the beneficiaries for a breach of trust, a trustee is entitled to contribution from the other trustee or trustees that are also liable. A trustee is not entitled to contribution if the trustee was substantially more at fault than another trustee or if the trustee committed the breach of trust in bad faith or with reckless indifference to the purposes of the trust or the interests of the beneficiaries. A trustee who received a benefit from the breach of trust is not entitled to contribution from another trustee to the extent of the benefit received.

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.10-1003 Damages in absence of breach.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.10-1003. Damages in absence of breach. — 1. A trustee is accountable to an affected beneficiary for any profit made by the trustee arising from the administration of the trust, even absent a breach of trust.

2. Absent a breach of trust, a trustee is not liable to a beneficiary for a loss or depreciation in the value of trust property or for not having made a profit.

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.10-1004 Attorney's fees and costs.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.10-1004. Attorney's fees and costs. — In a judicial proceeding involving the administration of a trust, the court, as justice and equity may require, may award costs and expenses, including reasonable attorney's fees, to any party, to be paid by another party or from the trust that is the subject of the controversy.

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.10-1005 Limitation of action against trustee.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.10-1005. Limitation of action against trustee. — 1. A beneficiary may not commence a proceeding against a trustee for breach of trust more than one year after the last to occur of the date the beneficiary or a representative of the beneficiary was sent a report that adequately disclosed the existence of a potential claim for breach of trust and the date the trustee informed the beneficiary of the time allowed for commencing a proceeding with respect to any potential claim adequately disclosed on the report.

2. A report adequately discloses the existence of a potential claim for breach of trust if it provides sufficient information so that the beneficiary or representative knows of the potential claim or should have inquired into its existence.

3. If subsection 1 of this section does not apply, a judicial proceeding by a beneficiary against a trustee for breach of trust must be commenced within five years after the first to occur of:

(1) the removal, resignation, or death of the trustee;

(2) the termination of the beneficiary's interest in the trust; or

(3) the termination of the trust.

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.10-1006 Reliance on trust instrument.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.10-1006. Reliance on trust instrument. — A trustee who acts in reasonable reliance on the terms of the trust as expressed in the trust instrument is not liable to a beneficiary for a breach of trust to the extent the breach resulted from the reliance.

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.10-1007 Event affecting administration or distribution.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.10-1007. Event affecting administration or distribution. — If the happening of an event, including marriage, divorce, performance of educational requirements, or death, affects the administration or distribution of a trust, a trustee who has exercised reasonable care to ascertain the happening of the event is not liable for a loss resulting from the trustee's lack of knowledge.

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.10-1008 Exculpation of trustee.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.10-1008. Exculpation of trustee. — 1. A term of a trust relieving a trustee of liability for breach of trust is unenforceable to the extent that it:

(1) relieves the trustee of liability for breach of trust committed in bad faith or with reckless indifference to the purposes of the trust or the interests of the beneficiaries; or

(2) was inserted as the result of an abuse by the trustee of a fiduciary or confidential relationship to the settlor.

2. Unless the settlor was represented by an attorney not employed by the trustee with respect to the trust containing the exculpatory term, an exculpatory term drafted or caused to be drafted by the trustee is invalid as an abuse of a fiduciary or confidential relationship unless the trustee proves that the exculpatory term is fair under the circumstances and that its existence and contents were adequately communicated to the settlor.

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.10-1009 Beneficiary's consent, release, or ratification.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.10-1009. Beneficiary's consent, release, or ratification. — A trustee is not liable to a beneficiary for breach of trust if the beneficiary, while having capacity, consented to the conduct constituting the breach, released the trustee from liability for the breach, or ratified the transaction constituting the breach, unless:

(1) the consent, release, or ratification of the beneficiary was induced by improper conduct of the trustee; or

(2) at the time of the consent, release, or ratification, the beneficiary did not know of the beneficiary's rights or of the material facts relating to the breach.

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.10-1010 Limitation on personal liability of trustee.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.10-1010. Limitation on personal liability of trustee. — 1. Except as otherwise provided in the contract, a trustee is not personally liable on a contract properly entered into in the trustee's fiduciary capacity in the course of administering the trust if the trustee in the contract disclosed the fiduciary capacity.

2. A trustee is personally liable for torts committed in the course of administering a trust, or for obligations arising from ownership or control of trust property, including liability for violation of environmental law, only if the trustee is personally at fault.

3. A claim based on a contract entered into by a trustee in the trustee's fiduciary capacity, on an obligation arising from ownership or control of trust property, or on a tort committed in the course of administering a trust, may be asserted in a judicial proceeding against the trustee in the trustee's fiduciary capacity, whether or not the trustee is personally liable for the claim.

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.10-1011 Interest as general partner.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.10-1011. Interest as general partner. — 1. Except as otherwise provided in subsection 3 of this section or unless personal liability is imposed in the contract, a trustee who holds an interest as a general partner in a general or limited partnership is not personally liable on a contract entered into by the partnership after the trust's acquisition of the interest if the fiduciary capacity was disclosed in the contract or in a statement previously filed with the secretary of state of this state.

2. Except as otherwise provided in subsection 3 of this section, a trustee who holds an interest as a general partner is not personally liable for torts committed by the partnership or for obligations arising from ownership or control of the interest unless the trustee is personally at fault.

3. The immunity provided by this section does not apply if an interest in the partnership is held by the trustee in a capacity other than that of trustee or is held by the trustee's spouse or one or more of the trustee's descendants, siblings, or parents, or the spouse of any of them.

4. If the trustee of a revocable trust holds an interest as a general partner, the settlor is personally liable for contracts and other obligations of the partnership as if the settlor were a general partner.

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.10-1012 Protection of person dealing with trustee.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.10-1012. Protection of person dealing with trustee. — 1. A person other than a beneficiary who in good faith assists a trustee, or who in good faith and for value deals with a trustee, without knowledge that the trustee is exceeding or improperly exercising the trustee's powers is protected from liability as if the trustee properly exercised the power.

2. A person other than a beneficiary who in good faith deals with a trustee is not required to inquire into the extent of the trustee's powers or the propriety of their exercise.

3. A person who in good faith delivers assets to a trustee need not ensure their proper application.

4. A person other than a beneficiary who in good faith assists a former trustee, or who in good faith and for value deals with a former trustee, without knowledge that the trusteeship has terminated is protected from liability as if the former trustee were still a trustee.

5. Comparable protective provisions of other laws relating to commercial transactions or transfer of securities by fiduciaries prevail over the protection provided by this section.

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.10-1013 Certification of trust.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.10-1013. Certification of trust. — 1. Instead of furnishing a copy of the trust instrument to a person other than a beneficiary, the trustee may furnish to the person a certification of trust containing the following information:

(1) that the trust exists and the date the trust instrument was executed;

(2) the identity of the settlor;

(3) the identity and address of the currently acting trustee;

(4) the powers of the trustee;

(5) the revocability or irrevocability of the trust and the identity of any person holding a power to revoke the trust;

(6) the authority of cotrustees to sign or otherwise authenticate and whether all or less than all are required in order to exercise powers of the trustee;

(7) the trust's taxpayer identification number; and

(8) the manner of taking title to trust property.

2. A certification of trust must be signed by all the trustees. A third party may require that the certification of trust be acknowledged or guaranteed.

3. A certification of trust must state that the trust has not been revoked, modified, or amended in any manner that would cause the representations contained in the certification of trust to be incorrect.

4. A certification of trust need not contain the dispositive terms of a trust.

5. A recipient of a certification of trust may require the trustee to furnish copies of those excerpts from the original trust instrument and later amendments which designate the trustee and confer upon the trustee the power to act in the pending transaction.

6. A person who acts in reliance upon a certification of trust without knowledge that the representations contained therein are incorrect is not liable to any person for so acting and may assume without inquiry the existence of the facts contained in the certification. Knowledge of the terms of the trust may not be inferred solely from the fact that a copy of all or part of the trust instrument is held by the person relying upon the certification.

7. A person who in good faith enters into a transaction in reliance upon a certification of trust may enforce the transaction against the trust property as if the representations contained in the certification were correct.

8. A person making a demand for the trust instrument in addition to a certification of trust or excerpts is liable for damages if the court determines that the person did not act in good faith in demanding the trust instrument.

9. This section does not limit the right of a person to obtain a copy of the trust instrument in a judicial proceeding concerning the trust.

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.11-1101 Uniformity of application and construction.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.11-1101. Uniformity of application and construction. — In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.11-1102 Electronic records and signatures.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.11-1102. Electronic records and signatures. — Sections 456.1-101 to 456.11-1106 modify, limit, and supersede the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. Section 7001, et seq.) but do not modify, limit, or supersede Section 101(c) of that act (15 U.S.C. Section 7001(c)) or authorize electronic delivery of any of the notices described in Section 103(b) of that act (15 U.S.C. Section 7003(b)).

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.11-1103 Severability clause.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.11-1103. Severability clause. — If any provision of sections 456.1-101 to 456.11-1106 or its application to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of sections 456.1-101 to 456.11-1106 which can be given effect without the invalid provision or application, and to this end the provisions of sections 456.1-101 to 456.11-1106 are severable.

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.11-1104 Effective date.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.11-1104. Effective date. — Sections 456.1-101 to 456.11-1106 take effect on January 1, 2005.

(L. 2004 H.B. 1511)

Effective 1-01-05



Section 456.11-1106 Application to existing relationships.

Effective 01 Jan 2005, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

456.11-1106. Application to existing relationships. — 1. Except as otherwise provided in sections 456.1-101 to 456.11-1106, on January 1, 2005:

(1) Sections 456.1-101 to 456.11-1106 apply to all trusts created before, on, or after January 1, 2005;

(2) Sections 456.1-101 to 456.11-1106 apply to all judicial proceedings concerning trusts commenced on or after January 1, 2005;

(3) Sections 456.1-101 to 456.11-1106 apply to judicial proceedings concerning trusts commenced before January 1, 2005, unless the court finds that application of a particular provision of sections 456.1-101 to 456.11-1106 would substantially interfere with the effective conduct of the judicial proceedings or prejudice the rights of the parties, in which case the particular provision of sections 456.1-101 to 456.11-1106 does not apply and the superseded law applies;

(4) Any rule of construction or presumption provided in sections 456.1-101 to 456.11-1106 apply to trust instruments executed before January 1, 2005, unless there is a clear indication of a contrary intent in the terms of the trust;

(5) An act done before January 1, 2005, is not affected by any provisions contained in sections 456.1-101 to 456.11-1106; and

(6) Section 456.590* shall not apply to trusts created under an instrument executed on or after January 1, 2005.

2. If a right is acquired, extinguished, or barred upon the expiration of a prescribed period that has commenced to run under any other statute before January 1, 2005, that statute continues to apply to the right even if it has been repealed or superseded.

(L. 2004 H.B. 1511)

Effective 1-01-05

*Section 456.590 was repealed by H.B. 1765, 2016.






Chapter 459 Declarations, Life Support

Section 459.010 Definitions.

Effective 28 Aug 1985

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

459.010. Definitions. — As used in sections 459.010 to 459.055, the following terms mean:

(1) "Attending physician", the physician selected by, or assigned to, the patient who has primary responsibility for the treatment and care of the patient;

(2) "Competent person", a person eighteen years of age or older of sound mind who is able to receive and evaluate information and to communicate a decision;

(3) "Death-prolonging procedure", any medical procedure or intervention which, when applied to a patient, would serve only to prolong artificially the dying process and where, in the judgment of the attending physician pursuant to usual and customary medical standards, death will occur within a short time whether or not such procedure or intervention is utilized. Death-prolonging procedure shall not include the administration of medication or the performance of medical procedure deemed necessary to provide comfort, care or to alleviate pain nor the performance of any procedure to provide nutrition or hydration;

(4) "Declaration", a document executed in accordance with the requirements of section 459.015;

(5) "Physician", a person licensed to practice medicine and surgery by the state board of registration for the healing arts;

(6) "Terminal condition", an incurable or irreversible condition which, in the opinion of the attending physician, is such that death will occur within a short time regardless of the application of medical procedures.

(L. 1985 S.B. 51 § 1)

(1988) A guardian may not order termination of nutrition and hydration from incompetent ward who is neither dead nor terminally ill although ward is in persistent vegetative state. Cruzan, by Cruzan v. Harmon, 760 S.W.2d 408 (Mo. banc).

(1990) United States Constitution does not prohibit Missouri from requiring that evidence of an incompetent's wishes as to the withdrawal of life-sustaining treatment be proven by clear and convincing evidence. Cruzan v. Director, Mo. Dept. of Health, 110 S. Ct. 2841.



Section 459.015 Declaration, who may execute requirements of declaration — form — witnesses required, when — notice to physician — filed — where.

Effective 28 Aug 1985

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

459.015. Declaration, who may execute requirements of declaration — form — witnesses required, when — notice to physician — filed — where. — 1. Any competent person may execute a declaration directing the withholding or withdrawal of death-prolonging procedures. The declaration made pursuant to sections 459.010 to 459.055 shall be:

(1) In writing;

(2) Signed by the person making the declaration, or by another person in the declarant's presence and by the declarant's expressed direction;

(3) Dated; and

(4) If not wholly in the declarant's handwriting, signed in the presence of two or more witnesses at least eighteen years of age neither of whom shall be the person who signed the declaration on behalf of and at the direction of the person making the declaration.

2. It shall be the responsibility of the declarant to provide for notification to his attending physician of the existence of the declaration. Upon the request of the patient, the declaration shall be placed in the declarant's medical records as maintained by his attending physician and the medical records of any health facility of which he is a patient.

3. The declaration may be in the following form, but it shall not be necessary to use this sample form. In addition, the declaration may include other specific directions. Should any of the other specific directions be held to be invalid, such invalidity shall not affect other directions of the declaration which can be given effect without the invalid declaration, and to this end the directions in the declaration are severable.

­

­

(L. 1985 S.B. 51 § 2)



Section 459.020 Revocation — mental or physical condition not considered part of medical records — liability for failure to act, when.

Effective 28 Aug 1985

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

459.020. Revocation — mental or physical condition not considered part of medical records — liability for failure to act, when. — 1. A declaration may be revoked at any time and in any manner by which the declarant is able to communicate his intent to revoke, without regard to mental or physical condition.

2. The attending physician or health care provider shall make the revocation a part of the declarant's medical record.

3. There shall be no criminal or civil liability on the part of any person for failure to act upon a revocation made pursuant to this section unless the revocation is in the patient's medical record or unless that person has actual knowledge of the revocation.

(L. 1985 S.B. 51 § 3)



Section 459.025 Declaration operative, when.

Effective 28 Aug 1985

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

459.025. Declaration operative, when. — The directions of a declarant able to make treatment decisions shall at all times supersede the declaration. The declaration shall be given operative effect only if the declarant's condition is determined to be terminal and the declarant is not able to make treatment decisions. Such determinations shall be recorded in the declarant's medical record. A physician, health care professional or facility or other person shall not act contrary to the declarant's expressed intent to withhold or withdraw death-prolonging procedures without serious reason therefor consistent with the best interest of the declarant. Such reason shall be recorded in the declarant's medical record. The declaration to withdraw or withhold treatment by a patient diagnosed as pregnant by the attending physician shall have no effect during the course of the declarant's pregnancy.

(L. 1985 S.B. 51 § 4)



Section 459.030 Physician or health facility unwilling to comply to transfer declarant.

Effective 28 Aug 1985

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

459.030. Physician or health facility unwilling to comply to transfer declarant. — 1. An attending physician who is unwilling to comply with the requirements of section 459.025 or who is unwilling to comply with the declaration of a patient in accordance with section 459.015 shall take all reasonable steps to effect the transfer of the declarant to another physician.

2. If the policies of a health care facility preclude compliance with the declaration of a patient under sections 459.010 to 459.055, that facility shall take all reasonable steps to effect the transfer of the declarant to a facility in which the provisions of sections 459.010 to 459.055 can be carried out.

(L. 1985 S.B. 51 § 5)



Section 459.035 Declarant presumed to be competent.

Effective 28 Aug 1985

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

459.035. Declarant presumed to be competent. — For the purpose of sections 459.010 to 459.055, a physician or medical care facility may presume in the absence of actual notice to the contrary that an individual who executed a declaration was competent when it was executed. The fact of an individual having executed a declaration shall not be considered as an indication of a declarant's mental incapacity. Advanced age of itself shall not be a bar to a determination of capacity.

(L. 1985 S.B. 51 § 6)



Section 459.040 Physicians not liable, when.

Effective 28 Aug 1985

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

459.040. Physicians not liable, when. — A physician, licensed health care professional, medical care facility or employee thereof or other person who, in good faith and pursuant to usual and customary medical standards, causes or participates in the withholding or withdrawal of death-prolonging procedures, which acts are not otherwise unlawful, from a patient pursuant to a declaration made in accordance with sections 459.010 to 459.055 shall not, as a result thereof, be subject to criminal or civil liability or be found to have committed an act of unprofessional conduct.

(L. 1985 S.B. 51 § 7)



Section 459.045 Unprofessional conduct by physician, when — inheritance rights forfeited, when — destroying or forging declaration — penalties.

Effective 28 Aug 1985

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

459.045. Unprofessional conduct by physician, when — inheritance rights forfeited, when — destroying or forging declaration — penalties. — 1. It shall constitute unprofessional conduct if a physician or other licensed health care professional or facility with actual knowledge of a declaration acts, when the declarant is in a terminal condition and unable to make treatment decisions, contrary to the expressed intention of the declarant, as stated in his declaration, without serious reason therefor consistent with the best interest of the declarant.

2. Any person with actual knowledge of a declaration who acts, when the declarant is in a terminal condition and unable to make treatment decisions, contrary to the expressed intention of the patient as stated in his declaration, without serious reason therefor consistent with the best interests of the patient, shall lose such rights of inheritance to the extent such loss is provided for by the patient's last will and testament.

3. Any person who willfully conceals, cancels, defaces, obliterates or destroys the declaration of another without such declarant's consent or who falsifies or forges a revocation of the declaration of another shall be guilty of a class A misdemeanor.

4. Any person who falsifies or forges the declaration of another, or who willfully conceals or withholds personal knowledge of the revocation of a declaration, with the purpose of causing withholding or withdrawal of medical procedures contrary to the wishes of the declarant, and thereby, because of such act, directly causes medical procedures to be withheld or withdrawn, causing death or causing death to be hastened, shall be guilty of a class B felony.

(L. 1985 S.B. 51 § 8)



Section 459.050 Life insurance, declaration not to affect.

Effective 28 Aug 1985

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

459.050. Life insurance, declaration not to affect. — 1. The making of a declaration pursuant to sections 459.010 to 459.055 shall not affect in any manner the sale, procurement, or issuance of any policy of life insurance, nor shall it be deemed to modify the terms of an existing policy of life insurance. No policy of life insurance shall be legally impaired or invalidated in any manner by the withholding or withdrawal of death-prolonging procedures from an insured declarant, notwithstanding any term of the policy to the contrary.

2. No person, corporation or governmental agency shall require or induce any person to execute a declaration as a condition for a contract or for the provision of any service or benefit whatsoever.

(L. 1985 S.B. 51 § 9)



Section 459.055 Purposes of declaration.

Effective 28 Aug 1985

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

459.055. Purposes of declaration. — Sections 459.010 to 459.055 shall be interpreted consistent with the following:

(1) Each person has the primary right to request or refuse medical treatment subject to the state's interest in protecting innocent third parties, preventing homicide and suicide and preserving good ethical standards in the medical profession.

(2) Nothing in sections 459.010 to 459.055 shall be interpreted to increase or decrease the right of a patient to make decisions regarding use of medical procedures so long as the patient is able to do so, nor to impair or supersede any right or responsibility that any person has to effect the withholding or withdrawal of medical care in any lawful manner. In that respect, the provisions of sections 459.010 to 459.055 are cumulative.

(3) Sections 459.010 to 459.055 shall create no presumption concerning the intention of an individual who has not executed a declaration to consent to the use or withholding of medical procedures.

(4) Communication regarding treatment decisions among patients, the families and physicians is encouraged.

(5) Sections 459.010 to 459.055 do not condone, authorize or approve mercy killing or euthanasia nor permit any affirmative or deliberate act or omission to shorten or end life.

(L. 1985 S.B. 51 § 10)



Section 459.250 Registry established — definitions — submission of documents by adult declarant — confidentiality — third-party to operate registry — rulemaking authority.

Effective 28 Aug 2017

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

459.250. Registry established — definitions — submission of documents by adult declarant — confidentiality — third-party to operate registry — rulemaking authority. — 1. As used in this section, the following terms mean:

(1) “Adult”, an individual who is eighteen years of age or older;

(2) “Advance health care directive”, a power of attorney for health care or a declaration signed or authorized by an adult, containing the person’s direction concerning a health care decision;

(3) “Declaration”, a record, including but not limited to a living will or a do-not-resuscitate order, signed by an adult specifying the circumstances under which a life support system may be withheld or withdrawn;

(4) “Department”, the department of health and senior services;

(5) “Health care decision”, any decision regarding the health care of the person;

(6) “Intake point”, any licensed health care provider or licensed attorney.

2. The department shall issue a request for proposal* and contract with a third party for the establishment of a secure online central registry for individuals to be known as the “Advance Health Care Directives Registry” to store advance health care directives and to give authorized health care providers access to such directives.

3. An adult declarant may submit an advance health care directive or declaration and the revocations of such documents to the registry established under subsection 2 of this section.

4. Any document and any revocation of a document submitted for filing in the registry shall be submitted electronically at an intake point and signed electronically with a unique identifier, such as a Social Security number, a driver’s license number, or another unique government-issued identifier. The electronic submission of the document shall be accompanied by a fee not to exceed ten dollars.

5. All data and information contained in the registry shall remain confidential and shall be exempt from the provisions of chapter 610.

6. The third party awarded a contract pursuant to subsection 2 of this section shall be solely responsible for all issues applicable to the registry, including, but not limited to, the development and operation of the registry; educating the general public, licensed health care providers, and legal professionals about the registry; responding to questions; providing technical assistance to users; and collection of user fees not to exceed ten dollars.

7. The department may promulgate rules to carry out the provisions of this section which may include, but not be limited to:

(1) A determination of who may access the registry, including physicians, other licensed health care providers, the declarant, and his or her legal representatives or designees; and

(2) A means for the contracting third party to annually remind registry users of which documents they have registered.

8. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2017, shall be invalid and void.

9. Failure to register a document with the registry maintained under this section shall not affect the document’s validity. Failure to notify the registry of the revocation of a document previously filed with the registry shall not affect the validity of a revocation that meets the statutory requirements for such revocation to be valid.

(L. 2017 S.B. 50 § 194.600 merged with S.B. 501 §194.600)

*Word "proposals" appears in original rolls of S.B. 501, 2017.






Chapter 461 Nonprobate Transfers Law

Chapter Cross References



Section 461.001 Transfers on death, certain provisions deemed nontestamentary, exceptions.

Effective 28 Aug 1995

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

461.001. Transfers on death, certain provisions deemed nontestamentary, exceptions. — Any of the following provisions in an insurance policy, contract of employment, bond, mortgage, promissory note, stock certificate, account agreement, custodial agreement, deposit agreement, compensation plan, pension plan, individual retirement plan, employee benefit plan, trust agreement, declaration of trust, conveyance or any other written instrument effective as a contract, gift, conveyance, or trust or to evidence ownership of property is deemed to be nontestamentary, and exempt from the requirements of section 473.087 and section 474.320:

(1) That money or other benefits theretofore due to, controlled or owned by a decedent shall be paid after the decedent's death to a person or persons designated by the decedent in either the instrument or a separate writing, including a will, executed at the same time as the instrument or subsequently;

(2) That any money due or to become due under the instrument shall cease to be payable in event of the death of the promisee or the promisor before payment or demand;

(3) That any property which is the subject of the instrument shall pass on decedent's death to a person or persons designated by the decedent in either the instrument or a separate writing, including a will, executed at the same time as the instrument or subsequently;

(4) Except to the extent specifically excluded thereunder, sections 461.003 to 461.081 apply to transfers under this section.

(L. 1995 S.B. 116)



Section 461.003 Law, how cited.

Effective 28 Aug 1989

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

461.003. Law, how cited. — Sections 461.003 to 461.081 may be cited as the "Nonprobate Transfers Law of Missouri".

(L. 1989 H.B. 145 § 17)



Section 461.005 Definitions.

Effective 28 Aug 2005

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

461.005. Definitions. — In sections 461.003 to 461.081, unless the context otherwise requires, the following terms mean:

(1) "Beneficiary", a person or persons designated or entitled to receive property pursuant to a nonprobate transfer on surviving one or more persons;

(2) "Beneficiary designation", a provision in writing that is not a will that designates the beneficiary of a nonprobate transfer, including the transferee in an instrument that makes the transfer effective on death of the owner, and that complies with the conditions of any governing instrument, the rules of any transferring entity and applicable law;

(3) "Death of the owner", in the case of joint owners, means death of the last surviving owner;

(4) "In proper form", a phrase which applies to a beneficiary designation or a revocation or change thereof, or a request to make, revoke or change a beneficiary designation, which complies with the terms of the governing instrument, the rules of the transferring entity and applicable law, including any requirements with respect to supplemental documents;

(5) "Joint owners", persons who hold property as joint tenants with right of survivorship and a husband and wife who hold property as tenants by the entirety;

(6) "LDPS", an abbreviation of lineal descendants per stirpes which may be used in a beneficiary designation to designate a substitute beneficiary as provided in section 461.045;

(7) "Nonprobate transfer", a transfer of property taking effect upon the death of the owner, pursuant to a beneficiary designation. A nonprobate transfer under sections 461.003 to 461.081 does not include survivorship rights in property held as joint tenants or tenants by the entirety, a transfer to a remainderman on termination of a life tenancy, a transfer under a trust established by an individual, either inter vivos or testamentary, a transfer pursuant to the exercise or nonexercise of a power of appointment, or a transfer made on death of a person who did not have the right to designate his or her estate as the beneficiary of the transfer;

(8) "Owner", a person or persons having a right, exercisable alone or with others, regardless of the terminology used to refer to the owner in any written beneficiary designation, to designate the beneficiary of a nonprobate transfer, and includes joint owners. The provisions of this subdivision shall apply to all beneficiary deeds executed and filed at any time, including, but not limited to, those executed and filed on or before August 28, 2005;

(9) "Ownership in beneficiary form", holding property pursuant to a registration in beneficiary form or other writing that names the owner of the property followed by a transfer on death direction and the designation of a beneficiary;

(10) "Person", living individuals, entities capable of owning property and fiduciaries;

(11) "Proof of death", includes a death certificate or record or report that is prima facie proof or evidence of death under section 472.290;

(12) "Property", any present or future interest in property, real or personal, tangible or intangible, legal or equitable. Property includes a right to direct or receive payment of a debt, money or other benefits due under a contract, account agreement, deposit agreement, employment contract, compensation plan, pension plan, individual retirement plan, employee benefit plan, trust or law, a right to receive performance remaining due under a contract, a right to receive payment under a promissory note or a debt maintained in a written account record, rights under a certificated or uncertificated security, rights under an instrument evidencing ownership of property issued by a governmental agency and rights under a document of title within the meaning of section 400.1-201;

(13) "Registration in beneficiary form", titling of an account record, certificate, or other written instrument evidencing ownership of property in the name of the owner followed by a transfer on death direction and the designation of a beneficiary;

(14) "Security", a certificated or uncertificated security as defined in section 400.8-102, including securities as defined in section 409.401*;

(15) "Transfer on death direction", the phrase "transfer on death to" or the phrase "pay on death to" or the abbreviation "TOD" or "POD" after the name of the owners and before the designation of the beneficiary; and

(16) "Transferring entity", a person who owes a debt or is obligated to pay money or benefits, render contract performance, deliver or convey property, or change the record of ownership of property on the books, records and accounts of an enterprise or on a certificate or document of title that evidences property rights, and includes any governmental agency, business entity or transfer agent that issues certificates of ownership or title to property and a person acting as a custodial agent for an owner's property.

(L. 1989 H.B. 145 § 18, A.L. 1995 S.B. 116, A.L. 2005 S.B. 407 merged with S.B. 420 & 344)

*Section 409.401 was repealed in 2003 by H.B. 380, effective 9-01-03.



Section 461.009 Nonprobate transfers not subject to requirements of a will — effect with or without consideration.

Effective 28 Aug 1995

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

461.009. Nonprobate transfers not subject to requirements of a will — effect with or without consideration. — Nonprobate transfers are effective with or without consideration, and are not to be considered testamentary or subject to section 473.087, (dealing with the requirement to probate a will), and section 474.320, (dealing with will form, execution and attestation).

(L. 1989 H.B. 145 § 19, A.L. 1995 S.B. 116)



Section 461.011 Transferring entity acting as agent for owner subject to nontransfer law, agency does not end with death of owner, duties.

Effective 28 Aug 1995

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

461.011. Transferring entity acting as agent for owner subject to nontransfer law, agency does not end with death of owner, duties. — For the purpose of discharging its duties under the nonprobate transfers law, the authority of a transferring entity acting as agent for an owner of property subject to a nonprobate transfer shall not cease at death of the owner. The transferring entity shall transfer the property to the designated beneficiary in accordance with the governing instrument, the rules of the transferring entity and sections 461.003 to 461.081.

(L. 1995 S.B. 116)



Section 461.012 Nonprobate transfers subject to agreement of transferring entity, when.

Effective 28 Aug 1995

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

461.012. Nonprobate transfers subject to agreement of transferring entity, when. — 1. When any of the following is required, provision for a nonprobate transfer is a matter of agreement between the owner and the transferring entity, under such rules, terms and conditions as the owner and transferring entity may agree:

(1) Submission to the transferring entity of a beneficiary designation under a governing instrument;

(2) Registration by a transferring entity of a transfer on death direction on any certificate or record evidencing ownership of property;

(3) The consent of a contract obligor for a transfer of performance due under the contract;

(4) The consent of a financial institution for a transfer of an obligation of the financial institution; or

(5) The consent of a transferring entity for a transfer of an interest in the transferring entity.

2. Whenever subsection 1 of this section is applicable, sections 461.003 to 461.081 do not impose an obligation on a transferring entity to accept an owner's request to make provision for a nonprobate transfer of property.

3. When a beneficiary designation, revocation or change is subject to acceptance by a transferring entity, the transferring entity's acceptance of the beneficiary designation, revocation or change relates back to and is effective as of the time when the request was received by the transferring entity.

(L. 1989 H.B. 145 § 20, A.L. 1995 S.B. 116)



Section 461.014 Transferring entity, obligation resulting from acceptance and registration.

Effective 28 Aug 1995

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

461.014. Transferring entity, obligation resulting from acceptance and registration. — When a transferring entity accepts a beneficiary designation or beneficiary assignment, or registers property in beneficiary form, the acceptance or registration constitutes the agreement of the owner and transferring entity that, unless the beneficiary designation is revoked or changed prior to the owner's death, on proof of death of the owner and compliance with the transferring entity's requirements for showing proof of entitlement, the property will be transferred to and placed in the name and control of the beneficiary in accordance with the beneficiary designation or transfer on death direction, the agreement of the parties and sections 461.003 to 461.081.

(L. 1989 H.B. 145 § 21, A.L. 1995 S.B. 116)



Section 461.021 Beneficiary designation under written instrument or law, effect.

Effective 28 Aug 1995

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

461.021. Beneficiary designation under written instrument or law, effect. — A beneficiary designation, under a written instrument or law, that authorizes a transfer of property pursuant to a written designation of beneficiary, transfers the right to receive the property to the designated beneficiary who survives, effective on death of the owner, if the beneficiary designation is executed and delivered in proper form to the transferring entity prior to the death of the owner.

(L. 1989 H.B. 145 § 23, A.L. 1995 S.B. 116)



Section 461.023 Assignments effective on death of owner — delivery, effect.

Effective 28 Aug 1995

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

461.023. Assignments effective on death of owner — delivery, effect. — 1. A written assignment of a contract right that assigns the right to receive any performance remaining due under the contract to an assignee designated by the owner, that expressly states that the assignment is not to take effect until the death of the owner, transfers the right to receive performance due under the contract to the designated assignee beneficiary, effective on death of the owner, if the assignment is executed and delivered in proper form to the contract obligor prior to the death of the owner or is executed in proper form and acknowledged before a notary public or other person authorized to administer oaths. A beneficiary assignment need not be supported by consideration or be delivered to the assignee beneficiary.

2. This section does not preclude other methods of assignment that are permitted by law and that have the effect of postponing enjoyment of a contract right until the death of the owner.

(L. 1989 H.B. 145 § 24, A.L. 1995 S.B. 116)



Section 461.025 Deeds effective on death of owner — recording, effect.

Effective 28 Aug 1995

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

461.025. Deeds effective on death of owner — recording, effect. — 1. A deed that conveys an interest in real property to a grantee designated by the owner, that expressly states that the deed is not to take effect until the death of the owner, transfers the interest provided to the designated grantee beneficiary, effective on death of the owner, if the deed is executed and filed of record with the recorder of deeds in the city or county or counties in which the real property is situated prior to the death of the owner. A beneficiary deed need not be supported by consideration or be delivered to the grantee beneficiary. A beneficiary deed may be used to transfer an interest in real property to a trust estate, regardless of such trust's revocability.

2. This section does not preclude other methods of conveyancing that are permitted by law and that have the effect of postponing enjoyment of an interest in real property until the death of the owner. This section does not invalidate any deed, otherwise effective by law to convey title to the interest and estates therein provided, that is not recorded until after the death of the owner.

(L. 1989 H.B. 145 § 25, A.L. 1994 S.B. 701, A.L. 1995 S.B. 116)



Section 461.026 Procedure to transfer tangible personal property to take effect on death of owner.

Effective 28 Aug 1995

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

461.026. Procedure to transfer tangible personal property to take effect on death of owner. — 1. A deed of gift, bill of sale or other writing intended to transfer an interest in tangible personal property, that expressly states that the transfer is not to take effect until the death of the owner, transfers ownership to the designated transferee beneficiary, effective on death of the owner, if the instrument is in other respects sufficient to transfer the type of property involved and is executed by the owner and acknowledged before a notary public or other person authorized to administer oaths. A beneficiary transfer instrument need not be supported by consideration or be delivered to any transferee beneficiary.

2. This section does not preclude other methods of transferring ownership of tangible personal property that are permitted by law and that have the effect of postponing enjoyment of property until the death of the owner.

(L. 1995 S.B. 116)



Section 461.027 Transferor may directly transfer property to a transferee to hold as owner in beneficiary form — transferee shall be owner of property for all purposes — transfer effective, when.

Effective 28 Aug 1995

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

461.027. Transferor may directly transfer property to a transferee to hold as owner in beneficiary form — transferee shall be owner of property for all purposes — transfer effective, when. — 1. A transferor of property, with or without consideration, may directly transfer the property to a transferee to hold as owner in beneficiary form.

2. A transferee under an instrument described in subsection 1 of this section shall be the owner of the property for all purposes and shall have all the rights to the property otherwise provided by law to owners, including the right to revoke or change the beneficiary designation.

3. A direct transfer of property to a transferee to hold as owner in beneficiary form is effective when the writing perfecting the transfer becomes effective to make the transferee the owner.

(L. 1995 S.B. 116)



Section 461.028 Registration of property, including accounts and securities in beneficiary form, effect.

Effective 28 Aug 1995

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

461.028. Registration of property, including accounts and securities in beneficiary form, effect. — 1. Property may be held or registered in beneficiary form by including in the name in which the property is held or registered a direction to transfer the property on death of the owner to a beneficiary designated by the owner.

2. Property is registered in beneficiary form by showing on the account record, security certificate or instrument evidencing ownership of the property the name of the owner, and the estate by which two or more joint owners hold the property, followed in substance by the words "transfer on death to ______ (name of beneficiary)". In lieu of the words "transfer on death to" the words "pay on death to" or the abbreviation "TOD" or "POD" may be used.

3. A transfer on death direction may only be placed on an account record, security certificate or instrument evidencing ownership of property by the transferring entity or a person authorized by the transferring entity.

4. A transfer on death direction transfers the owner's interest in the property to the designated beneficiary, effective on the owner's death, if the property is registered in beneficiary form prior to the death of the owner, or if the request to make the transfer on death direction is delivered in proper form to the transferring entity prior to the owner's death.

5. An account record, security certificate or instrument evidencing ownership of property that contains a transfer on death direction written as part of the name in which the property is held or registered, is conclusive evidence in the absence of fraud, duress, undue influence or evidence of clerical mistake by the transferring entity that the direction was regularly made by the owner and accepted by the transferring entity, and was not revoked or changed prior to the death giving rise to the transfer; and the transferring entity shall have no obligation to retain the original writing, if any, by which the owner caused the property to be registered in beneficiary form, more than six months after the transferring entity has mailed or delivered to the owner, at the address shown on the registration, an account statement, certificate or instrument that shows the manner in which the property is held or registered in beneficiary form.

(L. 1989 H.B. 145 § 26, A.L. 1995 S.B. 116)



Section 461.031 Effect of beneficiary designation on ownership of property during lifetime and at death.

Effective 28 Aug 1995

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

461.031. Effect of beneficiary designation on ownership of property during lifetime and at death. — 1. Prior to the death of the owner, a beneficiary shall have no rights in the property by reason of the beneficiary designation and the signature or agreement of the beneficiary shall not be required for any transaction respecting the property.

2. On death of one of two or more joint owners, property with respect to which a beneficiary designation has been made belongs to the surviving joint owner or owners, and the right of survivorship continues as between two or more surviving joint owners.

3. On death of the owner, property passes by operation of law to the beneficiary.

4. If two or more beneficiaries survive, there is no right of survivorship among the beneficiaries in the event of death of a beneficiary thereafter unless the beneficiary designation expressly provides for survivorship among them, and, unless so expressly provided, surviving beneficiaries hold their separate interests in the property as tenants in common. The share of any subsequently deceased beneficiary belongs to that beneficiary's estate.

5. If no beneficiary survives the owner, the property belongs to the estate of the owner.

(L. 1989 H.B. 145 § 27, A.L. 1995 S.B. 116)



Section 461.033 Revocation or change of beneficiaries designation.

Effective 28 Aug 1995

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

461.033. Revocation or change of beneficiaries designation. — 1. A beneficiary designation may be revoked or changed in whole or in part during the lifetime of the owner. A revocation or change of a beneficiary designation involving property of joint owners may only be made with the agreement of all owners then living.

2. A subsequent beneficiary designation revokes a prior beneficiary designation unless the subsequent beneficiary designation expressly provides otherwise.

3. A revocation or change in a beneficiary designation shall comply with the terms of the governing instrument, the rules of the transferring entity and the applicable law.

4. A beneficiary designation may not be revoked or changed by the provisions of a will unless the beneficiary designation expressly grants the owner the right to revoke or change a beneficiary designation by will.

5. A transfer during the owner's lifetime of the owner's interest in property, with or without consideration, terminates the beneficiary designation with respect to the property transferred.

6. The effective date of a revocation or change in a beneficiary designation shall be determined in the same manner as the effective date of a beneficiary designation.

(L. 1989 H.B. 145 § 28, A.L. 1995 S.B. 116)



Section 461.035 Agents may not make, revoke or change beneficiary unless document establishes agent's right or court order authorizes — authorized withdrawals may extinguish beneficiary's right to transfer.

Effective 28 Aug 1995

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

461.035. Agents may not make, revoke or change beneficiary unless document establishes agent's right or court order authorizes — authorized withdrawals may extinguish beneficiary's right to transfer. — 1. An attorney in fact, custodian, conservator or other agent may not make, revoke or change a beneficiary designation unless the document establishing the agent's right to act, or a court order, expressly authorizes such action and such action complies with the terms of the governing instrument, the rules of the transferring entity and applicable law.

2. This section shall not prohibit the authorized withdrawal, sale, pledge or other present transfer of the property by an attorney in fact, custodian, conservator or other agent notwithstanding the fact that the effect of the transaction may be to extinguish a beneficiary's right to receive a transfer of the property at the death of the owner.

(L. 1995 S.B. 116)



Section 461.037 Property designated for a beneficiary if lost, destroyed, damaged or involuntarily converted, during owner's lifetime, effect.

Effective 28 Aug 1995

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

461.037. Property designated for a beneficiary if lost, destroyed, damaged or involuntarily converted, during owner's lifetime, effect. — In the event property subject to a beneficiary designation is lost, destroyed, damaged or involuntarily converted during the owner's lifetime, the beneficiary succeeds to any right with respect to the loss, destruction, damage or involuntary conversion which the owner would have had if the owner had survived, but has no interest in any payment or substitute property received by the owner during the owner's lifetime.

(L. 1995 S.B. 116)



Section 461.039 Effect of collateral conveyances or liens on property subject to nonprobate transfer.

Effective 28 Aug 1995

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

461.039. Effect of collateral conveyances or liens on property subject to nonprobate transfer. — 1. A beneficiary of a nonprobate transfer takes the owner's interest in the property at death subject to all conveyances, assignments, contracts, setoffs, licenses, easements, liens and security interests made by the owner or to which the owner was subject during the owner's lifetime.

2. A beneficiary of a nonprobate transfer of an account with a bank, savings and loan association, credit union, broker or mutual fund takes the owner's interest in the property at death subject to all requests for payment of money issued by the owner prior to death, whether paid by the transferring entity before or after death, or unpaid. The beneficiary is liable to the payee of an unsatisfied request for payment, to the extent that it represents an obligation that was enforceable against the owner during the owner's lifetime. To the extent that a claim properly paid by the personal representative of the owner's estate includes the amount of an unsatisfied request for payment to the claimant, the personal representative shall be subrogated to the rights of the claimant as payee. Each beneficiary's liability with respect to an unsatisfied request for payment is limited to the same proportionate share of the request for payment as the beneficiary's proportionate share of the account under the beneficiary designation. Beneficiaries shall have the right of contribution among themselves with respect to requests for payment which are satisfied after the owner's death, to the extent the requests for payment would have been enforceable by the payees. In no event shall a beneficiary's liability to payees, the owner's estate and other beneficiaries under this section and section 461.300 with respect to all requests for payment exceed the value of the account received by the beneficiary. If a request for payment which would not have been enforceable under this section is satisfied from a beneficiary's share of the account, the beneficiary shall not be liable to any other payee or the owner's estate under this section or section 461.300 for the amount so paid, but the beneficiary shall have no right of contribution against other beneficiaries with respect to that amount.

(L. 1989 H.B. 145 § 30, A.L. 1995 S.B. 116)



Section 461.042 Survival required.

Effective 28 Aug 1995

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

461.042. Survival required. — 1. An individual who is a beneficiary of a nonprobate transfer shall not be entitled to a transfer unless the individual survives the owner by one hundred twenty hours.

2. If an owner provides and the transferring entity accepts, or if a governing instrument or applicable law provides, a period of survival different than one hundred twenty hours, the period designated shall determine the survival requirement of beneficiaries under this section. An owner and transferring entity may agree that certain circumstances raise a different presumption of survival or nonsurvival.

3. This section does not apply to survivorship rights of joint owners.

(L. 1989 H.B. 145 § 31, A.L. 1995 S.B. 116)



Section 461.043 Beneficiary designation designating a trustee under trust not invalid because trust is amendable or revocable — trust that is revoked, terminated or does not exist at death of owner, effect.

Effective 28 Aug 1995

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

461.043. Beneficiary designation designating a trustee under trust not invalid because trust is amendable or revocable — trust that is revoked, terminated or does not exist at death of owner, effect. — 1. A beneficiary designation designating a trustee under a trust established or to be established by the owner or some other person, including a funded or unfunded trust, shall not be invalid because the trust is amendable or revocable or both or because the trust was amended after the designation.

2. Unless a beneficiary designation provides otherwise, a trust that was revoked or terminated before the death of the owner shall be deemed not to have survived the owner.

3. Unless a beneficiary designation provides otherwise, a legal entity or trust that does not exist or come into existence at the time of the owner's death shall be deemed not to have survived the owner.

(L. 1995 S.B. 116)



Section 461.045 Lineal descendant substitutes.

Effective 28 Aug 1995

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

461.045. Lineal descendant substitutes. — 1. Whenever a person designated as beneficiary of a nonprobate transfer is a lineal descendant of the owner, and the beneficiary is deceased at the time the beneficiary designation is made or does not survive the owner, or is treated as not surviving the owner, the nonsurviving beneficiary's share shall belong to that beneficiary's lineal descendants per stirpes who survive the owner, to take in place of and in substitution for the nonsurviving beneficiary, the same as the beneficiary would have taken if the beneficiary had survived. This subsection shall not apply to a beneficiary designation with the notation "no LDPS" after a beneficiary's name or other words negating an intention to direct the transfer to the lineal descendant substitutes of a nonsurviving beneficiary.

2. A beneficiary designation may provide that the share of any beneficiary not related to the owner as provided in subsection 1 of this section, and who does not survive the owner, shall belong to that beneficiary's lineal descendants per stirpes who survive the owner, by including after the name of the beneficiary the words "and lineal descendants per stirpes" or the abbreviation "LDPS".

3. Lineal descendants, taking as substitutes for a beneficiary of a nonprobate transfer, if they are of the same degree of kinship to the nonsurviving beneficiary, share equally, but if they are of unequal degree, then those of more remote degree take the share of their parent by representation.

4. Whenever a nonprobate transfer is to be made to a beneficiary's lineal descendants per stirpes, the property shall belong to such lineal descendants of the beneficiary who survive the owner, and in such proportions, as would result if the survivors were inheriting personal property of the beneficiary under the laws of Missouri and the beneficiary had died at the time of the owner's death, intestate, unmarried, domiciled in Missouri and possessed of such property.

5. Whenever a beneficiary of a nonprobate transfer does not survive the owner and the beneficiary is a person for whom the beneficiary's surviving lineal descendants take as substitutes under subsection 1 or 2 of this section, if there are no lineal descendants of the beneficiary who survive the owner, the beneficiary's share shall belong to the surviving beneficiaries, or to the owner's estate, as would be the case if transfer to the beneficiary's lineal descendants were not required to be considered.

(L. 1989 H.B. 145 § 32, A.L. 1995 S.B. 116)



Section 461.048 Disclaimer.

Effective 28 Aug 1995

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

461.048. Disclaimer. — If a beneficiary of a nonprobate transfer disclaims in whole or in part the nonprobate transfer in the manner provided by law, then with respect to the disclaimed transfer, the disclaimant is treated as having predeceased the owner unless the beneficiary designation provides otherwise; but the possibility that a beneficiary or descendant may disclaim a transfer shall not require any transferring entity to withhold making the transfer in the normal course of business.

(L. 1989 H.B. 145 § 33, A.L. 1995 S.B. 116)



Section 461.051 Marriage dissolution or annulment — revocation of transfer to former spouse or relative of spouse, exception — remarriage to spouse, nullification of annulment, effect, relative of the owner's spouse, defined.

Effective 28 Aug 1995

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

461.051. Marriage dissolution or annulment — revocation of transfer to former spouse or relative of spouse, exception — remarriage to spouse, nullification of annulment, effect, relative of the owner's spouse, defined. — 1. If, after an owner makes a beneficiary designation, the owner's marriage is dissolved or annulled, any provision of the beneficiary designation in favor of the owner's former spouse or a relative of the owner's former spouse is revoked on the date the marriage is dissolved or annulled, whether or not the beneficiary designation refers to marital status. The beneficiary designation shall be given effect as if the former spouse or relative of the former spouse had disclaimed the revoked provision.

2. Subsection 1 of this section does not apply to a provision of a beneficiary designation that has been made irrevocable, or revocable only with the spouse's consent, or that is made after the marriage was dissolved, or that expressly states that marriage dissolution shall not affect the designation of a spouse or relative of a spouse as beneficiary.

3. Any provision of a beneficiary designation revoked solely by this section is revived by the owner's remarriage to the former spouse or by a nullification of the marriage dissolution or annulment.

4. In this section, "a relative of the owner's former spouse" means an individual who is related to the owner's former spouse by blood, adoption or affinity and who, after the divorce or annulment, is not related to the owner by blood, adoption or affinity.

(L. 1989 H.B. 145 § 34, A.L. 1995 S.B. 116)

(2001) State statute providing that designation of spouse as beneficiary of a nonprobate asset was automatically revoked upon divorce held to be invalid as preempted by Employee Retirement Income Security Act (ERISA). Egelhoff v. Egelhoff ex rel. Breiner, 121 S.Ct. 1322, 149 L.Ed.2d 264.



Section 461.054 Disqualification for fraud, duress and undue influence and causing owner's death — proceeding to determine disqualification.

Effective 28 Aug 1995

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

461.054. Disqualification for fraud, duress and undue influence and causing owner's death — proceeding to determine disqualification. — 1. A beneficiary designation or a revocation of a beneficiary designation that is procured by fraud, duress or undue influence is void.

2. A beneficiary who willfully and unlawfully causes or participates with another in causing the death of the owner, or the insured individual under a life insurance policy or certificate, is disqualified from receiving any benefit of a nonprobate transfer from the owner or any proceeds payable as a result of the death of an individual insured under a life insurance policy or certificate. The beneficiary designation shall be given effect as if the disqualified beneficiary had disclaimed it. The fact that a beneficiary willfully and unlawfully caused or participated with another in causing the death of the owner may be established by a criminal conviction or guilty plea, after the right of direct appeal has been exhausted, or determined in a proceeding pursuant to subsection 3 of this section using a preponderance of the evidence standard.

3. On petition of any interested person or the transferring entity, the trier of fact shall determine whether a beneficiary designation or a revocation of a beneficiary designation is void by reason of subsection 1 of this section or whether subsection 2 of this section applies to prevent any person from receiving any benefit of the nonprobate transfer. The trier of fact may mitigate the effect of subsection 1 or 2 on any person as the trier of fact determines justice requires. Any party may demand a jury trial.

(L. 1989 H.B. 145 § 35, A.L. 1995 S.B. 116)

(1998) Statute does not provide for reformation of beneficiary deed due to unilateral mistake. Groh v. Ballard, 965 S.W.2d 872 (Mo.App. W.D.)

(2014) Changes to beneficiary designations are matters of contract and thus each transaction is governed by the standard for contractual capacity, not the standard for testamentary capacity. Ivie v. Smith, 439 S.W.3d 189 (Mo.banc).



Section 461.059 Omitted spouse or child, probate rules do not apply — after-born child or after-adopted child, effect on nonprobate transfers.

Effective 28 Aug 1995

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

461.059. Omitted spouse or child, probate rules do not apply — after-born child or after-adopted child, effect on nonprobate transfers. — 1. No law intended to protect a spouse or child from unintentional disinheritance by the will of a testator shall apply to a nonprobate transfer.

2. A beneficiary designation designating the children of the owner or any other person as a class and not by name shall include all children of the person, whether born or adopted before or after the beneficiary designation is made.

3. If a beneficiary designation names an individual who is a child of the owner, and if the owner has a child born or adopted after the owner makes the beneficiary designation, the after-born or after-adopted child shall be entitled to receive a fractional share of any property otherwise transferable to any child of the owner who is named in the beneficiary designation, computed as follows: the numerator of the fraction shall be one, and the denominator shall be the total number of the owner's children, whether born or adopted before or after the beneficiary designation was made and whether named or not in the beneficiary designation. The property otherwise transferable to the owner's children named in the beneficiary designation shall be reduced in the proportion that their shares bear to each other. If there is no share designated for any child of the owner an after-born or after-adopted child shall receive no share of the property subject to the nonprobate transfer.

4. A beneficiary designation, a governing instrument or the rules of any transferring entity may provide that the after-born child rule does not apply, in which case after-born and after-adopted children of the owner shall receive no share of property designated for named children of the owner.

5. A transferring entity shall have no obligation to apply subsection 3 of this section in making distribution with respect to property registered in beneficiary form. This exception for the transferring entity shall not affect the ownership interest of the after-born or after-adopted child.

(L. 1989 H.B. 145 § 36, A.L. 1995 S.B. 116)



Section 461.062 Nonprobate transfer rules.

Effective 28 Aug 1995

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

461.062. Nonprobate transfer rules. — 1. The rights and obligations of the owner, beneficiary and transferring entity shall be governed by the nonprobate transfers law of Missouri.

2. When provision for a nonprobate transfer is a matter of agreement between the owner and the transferring entity pursuant to section 461.012, a transferring entity may adopt rules for the making, revocation, acceptance and execution of beneficiary designations and a transferring entity may adopt the rules in subdivisions (1) to (15) of subsection 3 of this section in whole or in part by incorporation by reference.

3. The following rules in subdivisions (1) to (15) of this subsection shall apply to all beneficiary designations except as otherwise provided by any governing instrument, the rules of any transferring entity, applicable law or the beneficiary designation:

(1) A beneficiary designation or a request for registration of property in beneficiary form shall be made in writing, signed by the owner and dated, except as provided in subdivision (2) of this subsection;

(2) A security that is not presently registered in the name of the owner may be registered in beneficiary form on instructions given by a broker or a person delivering the security;

(3) A beneficiary designation may designate one or more primary beneficiaries and one or more contingent beneficiaries;

(4) On property registered in beneficiary form, primary beneficiaries are the persons shown immediately following the transfer on death direction. Words indicating that the persons shown are primary beneficiaries are not required. If contingent beneficiaries are designated, their names in the registration shall be preceded by the words "contingent beneficiaries", or an abbreviation thereof, or words of similar meaning;

(5) Unless a different percentage or fractional share is stated for each beneficiary, surviving multiple primary beneficiaries or multiple contingent beneficiaries share equally. When a percentage or fractional share is designated for multiple beneficiaries, either primary or contingent, surviving beneficiaries share in the proportion that their designated shares bear to each other;

(6) Provision for a transfer of unequal shares to multiple beneficiaries for property registered in beneficiary form may be expressed in the registration by a number preceding the name of each beneficiary that represents a percentage share of the property to be transferred to that beneficiary. The number representing a percentage share need not be followed by the word "percent" or a percent sign;

(7) A nonprobate transfer of property also transfers any interest, rent, royalties, earnings, dividends or credits earned or declared on the property, but not paid or credited before the owner's death;

(8) If a distribution by a transferring entity pursuant to a nonprobate transfer results in fractional shares in a security or other property that is not divisible, the transferring entity may distribute the fractional shares in the name of all beneficiaries as tenants in common or as the beneficiaries may direct, or the transferring entity may sell the property, that is not divisible and distribute the proceeds to the beneficiaries in the proportions to which they are entitled;

(9) On death of the owner, the property, less a setoff for all amounts and charges owing by the owner to the transferring entity, shall belong to the surviving beneficiaries, and their lineal descendants when required as substitutes, as follows:

(a) If a multiple primary beneficiary does not survive and has no surviving lineal descendant substitutes, the nonsurviving primary beneficiary's share shall belong to the surviving primary beneficiaries in the proportion that their shares bear to each other;

(b) If no primary beneficiary or lineal descendant substitute survives, the property shall belong to the surviving contingent beneficiaries in equal shares or in the percentage or fractional share stated;

(c) If a multiple contingent beneficiary does not survive and has no lineal descendant substitutes, the nonsurviving contingent beneficiary's share shall belong to the surviving contingent beneficiaries in the proportion that their shares bear to each other;

(d) If no beneficiary survives the owner, the property shall belong to the owner's estate;

(10) If a trustee designated as a beneficiary does not survive the owner, resigns or is unable or unwilling to execute the trust as trustee, and, if within one year of the owner's death no successor trustee has been appointed or has undertaken to act, or if a trustee is designated as beneficiary and no trust instrument or probated will creating an express trust has been presented to the transferring entity, the transferring entity may in its discretion make the distribution as it would be made if the trust did not survive the owner;

(11) If, within six months of the owner's death, the transferring entity has not been presented evidence that a nonsurviving beneficiary for whom LDPS distribution applies had lineal descendants who survived the owner, the transferring entity may in its discretion make the transfer as if the beneficiary's descendants, if any, did not survive the owner;

(12) If a beneficiary cannot be located at the time the transfer is made to located beneficiaries, the transferring entity shall hold the missing beneficiary's share. If the missing beneficiary's share is not claimed by the beneficiary or the beneficiary's personal representative or successors within one year of the owner's death, the transferring entity shall transfer the share as if the beneficiary did not survive the owner. The transferring entity shall have no obligation to attempt to locate a missing beneficiary, to pay interest on the share held for a missing beneficiary or to invest the missing beneficiary's share in any different property. Cash, interest, rent, royalties, earnings or dividends payable to the missing beneficiary may be held by the transferring entity at interest or reinvested by the transferring entity in the account or in a dividend reinvestment account associated with a security held for the missing beneficiary;

(13) If a transferring entity is required to make a nonprobate transfer to a minor or a disabled adult the transfer may be made pursuant to the Missouri transfers to minors law, chapter 404, the Missouri personal custodian law, chapter 404, or a similar law of another state;

(14) A written request for execution of a nonprobate transfer may be made by any beneficiary, a beneficiary's legal representative or attorney in fact, or the owner's personal representative. The request shall be under oath or affirmation, subscribed before a notary public or other person authorized to administer oaths, and shall include the following:

(a) The full name, address and tax identification number of each beneficiary;

(b) The percentage or fractional share to be distributed to each beneficiary;

(c) The manner in which percentage or fractional shares in nondivisible property or the proceeds therefrom are to be distributed;

(d) A statement that there are no known disputes as to the persons entitled to a distribution under the nonprobate transfer or the amounts to be distributed to each person, and no known claims that would affect the distribution requested;

(e) Such other information as the transferring entity may require;

(15) A written request pursuant to subdivision (14) of this subsection shall be accompanied by the following:

(a) Any certificate or instrument evidencing ownership of the contract, account, security or property;

(b) Proof of death of the owner and any nonsurviving beneficiary;

(c) An inheritance tax waiver from states that require it;

(d) Where the request is made by a legal representative, a certified copy of the court order appointing the legal representative; and

(e) Such other proof of entitlement as the transferring entity may require.

(L. 1989 H.B. 145 § 37, A.L. 1995 S.B. 116)



Section 461.065 Transferring entity, protection.

Effective 28 Aug 1995

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

461.065. Transferring entity, protection. — 1. The owner in making provision for a nonprobate transfer under sections 461.003 to 461.081 gives to the transferring entity the protections provided in this section for executing the owner's beneficiary designation.

2. The transferring entity may execute a nonprobate transfer with or without a written request.

3. The transferring entity may rely and act on:

(1) A certified or authenticated copy of a death certificate issued by an official or agency of the place where the death occurred as showing the fact, place, date, time of death and the identity of the decedent; or

(2) A certified or authenticated copy of any report or record of a governmental agency, domestic or foreign, that a person is missing, detained, dead or alive and the dates, circumstances and places disclosed by the record or report.

4. The transferring entity may rely and act on, and shall have no duty to verify, information in a written request made by a person specified in subdivision (14) of subsection 3 of section 461.062, under oath or affirmation, subscribed before a notary public or other person authorized to administer oaths, for execution of the beneficiary designation.

5. The transferring entity shall have no duty:

(1) To give notice to any person of the date, manner and persons to whom transfer will be made under the beneficiary designation, except as provided in subsection 6 of this section;

(2) To attempt to locate any beneficiary or lineal descendant substitute, or determine whether a nonsurviving beneficiary or descendant had lineal descendants who survived the owner;

(3) To locate a trustee or custodian, obtain appointment of a successor trustee or custodian, or discover the existence of a trust instrument or will that creates an express trust; or

(4) To determine any fact or law that would cause the beneficiary designation to be revoked in whole or in part as to any person because of change in marital status or other reason, or that would qualify or disqualify any person to receive a share under the nonprobate transfer, or that would vary the distribution provided in the beneficiary designation.

6. (1) The transferring entity shall have no duty to withhold making a transfer based on knowledge of any fact or claim adverse to the transfer to be made unless, prior to the transfer, the transferring entity has received written notice at a place and time and in a manner which affords a reasonable opportunity to act on it before the transfer is made, that:

(a) Asserts a claim of beneficial interest in the transfer adverse to the transfer to be made;

(b) Gives the name of the claimant and an address for communications directed to the claimant;

(c) Identifies the deceased owner and the property to which the claim applies; and

(d) States the amount and nature of the claim as it affects the transfer.

(2) If a notice as provided in subdivision (1) of this subsection is received by the transferring entity, the transferring entity may discharge any duty to the claimant by delivering a notice or sending a notice by certified mail to the claimant at the address given in the notice of claim advising that a transfer adverse to the claimant's asserted claim may be made in thirty days from the date of delivery or mailing unless the transfer is restrained by a court order. If the transferring entity so delivers or mails such a notice it shall withhold making the transfer for thirty days after the date of delivery or mailing and may then make the transfer unless restrained by a court order.

(3) No other notice or other information shown to have been available to the transferring entity, its transfer agent and their employees, shall affect the right to the protections provided in sections 461.003 to 461.081.

7. The transferring entity shall have no responsibility for the application or use of property transferred to a fiduciary which the fiduciary as such is entitled to receive.

8. Notwithstanding the protections provided the transferring entity in sections 461.003 to 461.081, in the event the transferring entity is uncertain as to the beneficiary entitled to receive a transfer or the beneficiary's proper share, or in the event of a dispute as to the proper transfer, the transferring entity may require the parties to adjudicate their respective rights or to furnish an indemnity bond protecting the transferring entity.

9. A transfer by the transferring entity in accordance with sections 461.003 to 461.081 and pursuant to the beneficiary designation in good faith and in reliance on information the transferring entity reasonably believes to be accurate, discharges the transferring entity from all claims for the amounts paid and the property transferred.

10. The protections provided a transferring entity in sections 461.003 to 461.081 are in addition to protections provided by chapters 400, 403, 404 and 456.

(L. 1989 H.B. 145 § 38, A.L. 1995 S.B. 116)



Section 461.067 Rights of owners and beneficiaries — improper distribution, liability of distributee — purchasers from distributee protected.

Effective 28 Aug 1995

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

461.067. Rights of owners and beneficiaries — improper distribution, liability of distributee — purchasers from distributee protected. — 1. Any protection provided to a transferring entity or to a purchaser or lender for value under sections 461.003 to 461.081 shall have no bearing on the rights of beneficiaries or others in disputes among themselves concerning the ownership of the property.

2. Unless the payment or transfer can no longer be questioned because of adjudication, estoppel or limitations, a transferee of money or property pursuant to a nonprobate transfer that was improperly distributed or paid, is liable to return to the transferring entity or deliver to the rightful transferees the money or property improperly received and the income earned thereon by the transferee. If the transferee does not have the property, then the transferee is liable to return the value of the property as of the date of disposition, and the income and gain received by the transferee from the property and its proceeds. If the transferee has encumbered the property, the transferee shall satisfy any debt incurred that imposes an encumbrance on the property, sufficient to release any security interest, lien or other encumbrance on the property.

3. A purchaser for value of property or a lender who acquires a security interest in the property from a beneficiary of a nonprobate transfer after the death of the owner, in good faith, takes the property free of any claims of or liability to the owner's estate, creditors of the owner's estate, persons claiming rights as beneficiaries under the nonprobate transfer or heirs of the owner's estate, in absence of actual knowledge that the transfer was improper or that the information in an affidavit, if any, provided pursuant to subdivision (14) of subsection 3 of section 461.062 is not true; and, a purchaser or lender for value shall have no duty to verify sworn information relating to the nonprobate transfer. The protection provided by this subsection applies to information that relates to the ownership interest of the beneficiary in the property and the beneficiary's right to sell, encumber and transfer good title to a purchaser or lender and does not relieve a purchaser or lender from the notice imparted by instruments of record respecting the property.

4. A nonprobate transfer that is improper because of the application of sections 461.045 to 461.059 shall impose no liability on the transferring entity if made honestly in good faith, regardless of any negligence in determining the proper transferees. The remedy of the rightful transferees shall be limited to an action against the improper transferees.

(L. 1989 H.B. 145 § 39, A.L. 1995 S.B. 116)



Section 461.071 Rights of creditors.

Effective 28 Aug 1995

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

461.071. Rights of creditors. — A deceased owner's creditors, surviving spouse and unmarried minor children shall have the rights set forth in section 461.300 with respect to the value of property passing by nonprobate transfer.

(L. 1989 H.B. 145 § 40, A.L. 1995 S.B. 116)



Section 461.073 Scope and application of law.

Effective 28 Aug 2001

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

461.073. Scope and application of law. — 1. Subject to the provisions of section 461.079, sections 461.003 to 461.081 apply to a nonprobate transfer on death if at the time the owner designated the beneficiary:

(1) The owner was a resident of this state;

(2) The obligation to pay or deliver arose in this state or the property was situated in this state; or

(3) The transferring entity was a resident of this state or had a place of business in this state or the obligation to make the transfer was accepted in this state.

2. The direction for a nonprobate transfer on death of the owner and the obligation to execute the nonprobate transfer remain subject to the provisions of sections 461.003 to 461.081 despite a subsequent change in the beneficiary, in the rules of the transferring entity under which the transfer is to be executed, in the residence of the owner, in the residence or place of business of the transferring entity or in the location of the property.

3. Sections 461.003 to 461.045 and 461.059 to 461.065 do not apply to accounts or deposits in financial institutions unless the provisions of sections 461.003 to 461.081 are incorporated into the certificate, account or deposit agreement in whole or in part by express reference.

4. Sections 461.003 to 461.081 apply to transfer on death directions given to a personal custodian under the Missouri personal custodian law to the extent that they do not conflict with section 404.560.

5. Sections 461.003 to 461.045 and 461.059 to 461.065 do not apply to certificates of ownership or title issued by the director of revenue.

6. Sections 461.003 to 461.045, 461.051 and 461.059 to 461.081 do not apply to property, money or benefits paid or transferred at death pursuant to a life or accidental death insurance policy, annuity, contract, plan or other product sold or issued by a life insurance company unless the provisions of sections 461.003 to 461.081 are incorporated into the policy or beneficiary designation in whole or in part by express reference.

7. Sections 461.003 to 461.045 and 461.059 to 461.065 do not apply to any nonprobate transfer where the governing instrument or law expressly provides that the nonprobate transfers law of Missouri shall not apply.

8. Section 461.051 shall not apply to any employee benefit plan governed by 29 U.S.C. Section 1001 et seq.

(L. 1989 H.B. 145 § 41, A.L. 1995 S.B. 116, A.L. 2001 H.B. 644 merged with S.B. 227)



Section 461.076 Jurisdiction of probate division of circuit court.

Effective 28 Aug 1995

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

461.076. Jurisdiction of probate division of circuit court. — The probate division of the circuit court may hear and determine questions and issue appropriate orders concerning the determination of the beneficiary who is entitled to receive a nonprobate transfer, the proper share of each beneficiary and any action to obtain the return of any money or property, or its value and earnings, improperly distributed to any person.

(L. 1989 H.B. 145 § 42, A.L. 1995 S.B. 116)



Section 461.079 Beneficiary designation valid under law of another state enforceable in Missouri — effect of transfer determined by local law selected in document or designation.

Effective 28 Aug 1995

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

461.079. Beneficiary designation valid under law of another state enforceable in Missouri — effect of transfer determined by local law selected in document or designation. — 1. A beneficiary designation that purports to have been made and which is valid under the Uniform Probate Code, Uniform TOD Security Registration Law or similar law of another state is governed by the law of that state and the nonprobate transfer may be executed and enforced in this state.

2. The meaning and legal effect of a nonprobate transfer shall be determined by the local law of the particular state selected in a governing instrument or beneficiary designation.

3. The provisions of this chapter shall be applied and construed to effectuate their general purpose to make uniform the law with respect to the subject of this chapter among states enacting a similar law.

(L. 1995 S.B. 116)



Section 461.081 Nonprobate transfer laws to be effective when — prior transfers to be valid.

Effective 28 Aug 1989

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

461.081. Nonprobate transfer laws to be effective when — prior transfers to be valid. — 1. Sections 461.003 to 461.081 shall apply to beneficiary designations for nonprobate transfers made on and after August 28, 1989. Sections 461.003 to 461.081 shall apply to all nonprobate transfers occurring on and after January 1, 1990.

2. Any provision for a nonprobate transfer of money, benefits or property at death as now permitted in sections 461.003 to 461.081, purported to have been made before August 28, 1989, is validated notwithstanding that there was no specific statutory authority for making the nonprobate transfer in that manner at the time provision for the nonprobate transfer was made.

(L. 1989 H.B. 145 § 43)



Section 461.300 Recipients of recoverable transfer to pay pro rata share of all property received to cover statutory allowances and claims due estate, enforced by action for accounting, time limitation — action affect on transferring entity.

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

461.300. Recipients of recoverable transfer to pay pro rata share of all property received to cover statutory allowances and claims due estate, enforced by action for accounting, time limitation — action affect on transferring entity. — 1. Each recipient of a recoverable transfer of a decedent's property shall be liable to account for a pro rata share of the value of all such property received, to the extent necessary to discharge the statutory allowances to the decedent's surviving spouse and dependent children, and claims remaining unpaid after application of the decedent's estate, including expenses of administration and costs as provided in subsection 3 of this section, and including estate or inheritance or other transfer taxes imposed by reason of the decedent's death only where payment of those taxes is a prerequisite to satisfying unpaid claims which have a lower level of priority. No proceeding may be brought under this section when the deficiency described in this subsection is solely attributable to costs and expenses of administration.

2. The obligation of a recipient of a recoverable transfer may be enforced by an action for accounting commenced within eighteen months following the decedent's death by the decedent's personal representative or a qualified claimant, but no action for accounting under this section shall be commenced by any qualified claimant unless the personal representative has received a written demand therefor by a qualified claimant, within sixteen months following the decedent's death. If the personal representative fails to commence an action within thirty days of the receipt of a written demand to do so, any qualified claimant may commence such action. If the personal representative fails to commence the action, the personal representative shall disclose to the qualified claimant or qualified claimants who made such written demand all material knowledge within the possession of the personal representative reasonably relating to the identity of any recipient of a recoverable transfer made by the decedent. In the event the personal representative fails to provide such information with respect to any recoverable transfer of the decedent's property to the personal representative, the eighteen-month limitation is tolled for such recoverable transfer until such time as the personal representative provides such information. In the event the personal representative is alleged in a verified pleading to be a recipient of a recoverable transfer from the decedent, the court may appoint an administrator ad litem to represent the estate in any proceeding brought pursuant to this section. Sums recovered in an action for accounting under this section shall be administered by the personal representative as part of the decedent's estate.

3. The judgment in a proceeding authorized by this section shall take into account the expenses of administration of the estate including the cost of administering the additional assets obtained in the proceeding, and the costs of the proceeding to the extent authorized by this subsection. The court may order the costs of the proceeding, including attorney fees, to be treated as expenses of administration of the estate.

4. If an action for accounting has been commenced under this section within eighteen months following the decedent's death, then any party to the proceeding may join and bring into the action for accounting any other recipient of a recoverable transfer of the decedent's property even if the other recipient is not joined until more than eighteen months following the decedent's death. If an action for accounting has been commenced under this section more than eighteen months following the decedent's death pursuant to the tolling provisions of subsection 2 of this section, then the personal representative, or former personal representative, who received a recoverable transfer of the decedent's property shall be liable to account under the provisions of subsection 1 of this section for the value of all such property received by such personal representative, or former personal representative, and no other recipient of a recoverable transfer of the decedent's property may be joined or brought into the action, and in such case, full recovery, rather than pro rata recovery, may be had from the recoverable property received by such personal representative or former personal representative.

5. This section shall not affect the right of any transferring entity, as defined in section 461.005, to execute a direction of the decedent to make a payment or to make a recoverable transfer on death of the decedent, or make the transferring entity liable to the decedent's estate, unless before the payment or transfer is made the transferring entity has been served with process in a proceeding brought under this section and the transferring entity has had a reasonable time to act on it.

6. This section does not create a lien on any property that is the subject of a recoverable transfer, except as a lien may be perfected by the way of attachment, garnishment, or judgment in an accounting proceeding authorized by this section.

7. An action for accounting under the provisions of this section may be filed in the probate division of the circuit court, and the probate division of the circuit court may hear and determine questions and issue appropriate orders in an action for accounting under this section. Any proceeding under this section and any statements by a personal representative in connection with any recoverable transfer shall be deemed to be proceedings or statements under the probate code that are subject to section 472.013.

8. The recipient of any property held in trust that was subject to the satisfaction of the decedent's debts immediately prior to the decedent's death, and the recipient of any property held in joint tenancy with right of survivorship that was subject to the satisfaction of the decedent's debts immediately prior to the decedent's death, are subject to this section, but only to the extent of the decedent's contribution to the value of the property.

9. The provisions of this section shall apply to all actions commenced after August 28, 1995, except that with respect to decedents dying prior to August 28, 1995, an action for accounting under this section may be commenced within two years following the decedent's death.

10. As used in this section, the following terms mean:

(1) "Creditor", any person to whom the decedent is liable, which liability survives whether arising in contract, tort, or otherwise, and any person to whom the decedent's estate is liable for funeral expenses and the reasonable cost of a tombstone;

(2) "Dependent child", the decedent's minor children whom the decedent was obligated to support and the children who were in fact being supported by the decedent;

(3) "Qualified claimant", a creditor, surviving spouse, dependent child, or a person acting for a dependent child of the decedent;

(4) "Recoverable transfer", a nonprobate transfer of a decedent's property under sections 461.003 to 461.081 and any other transfer of a decedent's property other than from the administration of the decedent's probate estate that was subject to satisfaction of the decedent's debts immediately prior to the decedent's death, but only to the extent of the decedent's contribution to the value of such property.

(L. 1995 S.B. 116, A.L. 2004 H.B. 1511)

(2009) Section allows State to bring an action for accounting in the context of Medicaid estate recovery of the value of a nonprobate asset. In re Estate of Jones, 280 S.W.3d 647 (Mo.banc).

(2014) In action for accounting by creditor against debtor's estate to recover value of nonprobate transfers, proper remedy was money judgment in amount of value of recoverable transfers, and in calculating amount recoverable by creditor, time for valuing property is date of debtor's death. Citizens-Farmers Bank of Cole Camp v. Merriott, 439 S.W.3d 259 (Mo.App.W.D.).






Chapter 469 Disclaimers of Property

Chapter Cross References



Section 469.010 General rule, effect of disclaimer.

Effective 28 Aug 1997

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.010. General rule, effect of disclaimer. — Any individual to whom property or an interest therein is donatively transferred by any means, including a transfer resulting from another disclaimer, may disclaim all or any portion of the transfer. Unless the terms of the transfer otherwise provide, the disclaimer shall cause the terms of the transfer to be applied to the disclaimed transfer and to any future interests taking effect thereafter as if the disclaimant had died immediately before the transfer. The presumption of a disclaimant's death does not prevent recognition of the disclaimant's later born children and their issue, assuming they have rights after all proper acceleration has taken place, nor does it prevent recognition of future and other interests of the disclaimant which are not disclaimed. For all purposes the disclaimed interest is deemed to have passed directly from the transferor to the ultimate taker or takers and is not subject to the claim of any creditor of the disclaimant. A disclaimed portion of a transfer passes to the same ultimate taker or takers and in the same proportions as in the case of a disclaimer of all of the transfer.

(L. 1997 S.B. 265)



Section 469.020 Disclaimer, how and when made — delivery — right to disclaim.

Effective 28 Aug 1997

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.020. Disclaimer, how and when made — delivery — right to disclaim. — 1. A disclaimer is made by a writing showing an unconditional refusal to accept a transfer, or a portion thereof, signed by the disclaimant, or representative, and delivered on or before nine months after the transfer, or by any later time provided in the particular case or pursuant to other provisions of this chapter, and before any acceptance of the disclaimed interest. Delivery of a disclaimer may be accomplished by delivery to the transferor, the transferor's personal representative or other legal representative, or the holder of the legal title to the property to which the interest related. A disclaimer involving an estate or property within the jurisdiction of the probate division of a circuit court may be filed in that division.

2. The right to disclaim exists notwithstanding any intention to the contrary expressed by the transferor and notwithstanding any limitation on the disclaimant such as a spendthrift provision or similar restriction.

(L. 1997 S.B. 265)



Section 469.030 Acceptance, how shown, preclusion of later disclaimer — who may accept or disclaim.

Effective 28 Aug 1997

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.030. Acceptance, how shown, preclusion of later disclaimer — who may accept or disclaim. — 1. Except as otherwise provided in sections 469.090 and 469.100, acceptance of a transferred interest or a portion thereof may be shown by conduct, including acceptance of benefits. Acceptance precludes any later disclaimer.

2. A disclaimer or acceptance may be made on a person's behalf by the person's representative who may be an authorized agent, the guardian or conservator of a minor or disabled person, or the personal representative of a deceased person.

(L. 1997 S.B. 265)



Section 469.040 Revocable transfers.

Effective 28 Aug 1997

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.040. Revocable transfers. — A transfer that is subject to the transferor's power to revoke is not a transfer for purposes of this chapter unless such power is released or extinguished.

(L. 1997 S.B. 265)



Section 469.050 Separate interests, disclaimers or acceptance.

Effective 28 Aug 1997

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.050. Separate interests, disclaimers or acceptance. — Each separate interest in property is subject to disclaimer or acceptance and each separate interest, including any specific amount, part, fraction or asset thereof, or formula amount based on present or future facts independent of the disclaimant's volition, is subject to disclaimer or acceptance.

(L. 1997 S.B. 265)



Section 469.070 Contingent interests.

Effective 28 Aug 1997

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.070. Contingent interests. — A contingent future interest may be disclaimed in whole or in part under the provisions of this chapter at any time before, or within nine months after, beneficiaries of the interest have been fully ascertained and their interests vested. A vested interest subject to defeasance or divestment shall be deemed a contingent interest for purposes of this chapter.

(L. 1997 S.B. 265)



Section 469.080 Per stirpes transfers.

Effective 28 Aug 1997

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.080. Per stirpes transfers. — In the case of a per stirpes distribution or vesting, either under an instrument or by operation of law, a prior or subsequent disclaimer by an individual living at the time of the transfer or vesting does not change the stocks that are to be used as the basis of the division between beneficiaries of succeeding generations.

(L. 1997 S.B. 265)



Section 469.090 Special rules for interests under old transfers.

Effective 28 Aug 1997

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.090. Special rules for interests under old transfers. — The following rules set forth in subdivisions (1) and (2) of this section shall apply in the case of a vested interest or vested future interest created by a transfer made before 1977, and may apply in such case to lengthen, but shall not shorten, the time for disclaimer otherwise available:

(1) Such interest is subject to disclaimer in whole or in part for a reasonable time after the disclaimant has knowledge of the existence of the transfer;

(2) If the interest has vested before the disclaimant's eighteenth birthday, and the disclaimant has knowledge of the existence of the transfer before the disclaimant's eighteenth birthday, such interest is subject to disclaimer in whole or in part until a reasonable time elapses after the disclaimant's eighteenth birthday, except that a written acceptance by the disclaimant's representative shall constitute an acceptance of any portion of the interest.

(L. 1997 S.B. 265)



Section 469.100 Special rule for persons attaining majority — transfers after 1976.

Effective 28 Aug 1997

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.100. Special rule for persons attaining majority — transfers after 1976. — In the case of a transfer made after 1976 creating an interest or future interest that has vested in a person before such person's twenty-first birthday, such interest shall be subject to disclaimer as provided in this chapter until nine months after the person's twenty-first birthday. No act or conduct of the person prior to such twenty-first birthday, other than a written acceptance, shall constitute an acceptance of any portion of the interest.

(L. 1997 S.B. 265)



Section 469.110 Chapter not exclusive.

Effective 28 Aug 1997

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.110. Chapter not exclusive. — This chapter does not abridge or affect the right of any person to transfer, release, disclaim or renounce any property, interest or power, or elect against a will, under any other statute or under the common law.

(L. 1997 S.B. 265)



Section 469.120 Retroactive effect.

Effective 28 Aug 1997

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.120. Retroactive effect. — This chapter shall be effective with respect to any disclaimer made after August 13, 1982, except that rights which have vested pursuant to any such disclaimer shall not be disturbed by the provisions of this chapter.

(L. 1997 S.B. 265)



Section 469.240 Definitions.

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.240. Definitions. — 1. In sections 469.240 to 469.350 unless the context or subject matter otherwise requires:

(1) "Bank" includes any person or association of persons, whether incorporated or not, carrying on the business of banking;

(2) "Fiduciary" includes a trustee under any trust, expressed, implied, resulting or constructive, executor, administrator, guardian, conservator, curator, receiver, trustee in bankruptcy, assignee for the benefit of creditors, partner, agent, officer of a corporation, public or private, public officer, or any other person acting in a fiduciary capacity for any person, trust or estate;

(3) "Person" includes a corporation, partnership, or other association, or two or more persons having a joint or common interest;

(4) "Principal" includes any person to whom a fiduciary as such owes an obligation.

2. A thing is done "in good faith" within the meaning of sections 469.240 to 469.350, when it is in fact done honestly, whether it be done negligently or not.

(L. 1959 S.B. 121 § 1, A.L. 2004 H.B. 1511)

Transferred 2004; formerly 456.240



Section 469.250 Payment or transfers to fiduciaries or at the direction of the fiduciary, effect on transferor.

Effective 10 Jul 1991, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.250. Payment or transfers to fiduciaries or at the direction of the fiduciary, effect on transferor. — A person who in good faith pays or transfers to a fiduciary or to any other person as directed by a fiduciary any money or other property which the fiduciary as such is authorized to receive, is not responsible for the proper application thereof by the fiduciary, and any right or title acquired from the fiduciary in consideration of such payment or transfer is not invalid in consequence of a misapplication by the fiduciary.

(L. 1959 S.B. 121 § 2, A.L. 1991 S.B. 352, A.L. 2004 H.B. 1511)

Effective 7-10-91

Transferred 2004; formerly 456.250

CROSS REFERENCE:

Transfer of corporate securities by fiduciary, rights of corporation or agency, 403.250 to 430.350



Section 469.260 Transfer of negotiable instrument by fiduciary.

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.260. Transfer of negotiable instrument by fiduciary. — If any negotiable instrument payable or endorsed to a fiduciary as such is endorsed by the fiduciary, or if any negotiable instrument payable or endorsed to his principal is endorsed by a fiduciary empowered to endorse such instrument on behalf of his principal, the endorsee is not bound to inquire whether the fiduciary is committing a breach of his obligation as fiduciary in endorsing or delivering the instrument, and is not chargeable with notice that the fiduciary is committing a breach of his obligation as fiduciary unless he takes the instrument with actual knowledge of such breach or with knowledge of such facts that his action in taking the instrument amounts to bad faith. If, however, such instrument is transferred by the fiduciary in payment of or as security for a personal debt of the fiduciary to the actual knowledge of the creditor, or is transferred in any transaction known by the transferee to be for the personal benefit of the fiduciary, the creditor or other transferee is liable to the principal if the fiduciary in fact commits a breach of his obligation as fiduciary in transferring the instrument.

(L. 1959 S.B. 121 § 4, A.L. 2004 H.B. 1511)

Transferred 2004; formerly 456.260



Section 469.270 Check drawn by fiduciary payable to third person.

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.270. Check drawn by fiduciary payable to third person. — If a check or other bill of exchange is drawn by a fiduciary as such, or in the name of his principal by a fiduciary empowered to draw such instrument in the name of his principal, the payee is not bound to inquire whether the fiduciary is committing a breach of his obligation as fiduciary in drawing or delivering the instrument, and is not chargeable with notice that the fiduciary is committing a breach of his obligation as fiduciary unless he takes the instrument with actual knowledge of such breach or with knowledge of such facts that this action in taking the instrument amounts to bad faith. If, however, such instrument is payable to a personal creditor of the fiduciary and delivered to the creditor in payment of or as security for a personal debt of the fiduciary to the actual knowledge of the creditor, or is drawn and delivered in any transaction known by the payee to be for the personal benefit of the fiduciary, the creditor or other payee is liable to the principal if the fiduciary in fact commits a breach of his obligation as fiduciary in drawing or delivering the instrument.

(L. 1959 S.B. 121 § 5, A.L. 2004 H.B. 1511)

Transferred 2004; formerly 456.270



Section 469.280 Check drawn by and payable to fiduciary.

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.280. Check drawn by and payable to fiduciary. — If a check or other bill of exchange is drawn by a fiduciary as such or in the name of his principal by a fiduciary empowered to draw such instrument in the name of his principal, payable to the fiduciary personally, or payable to a third person and by him transferred to the fiduciary, and is thereafter transferred by the fiduciary, whether in payment of a personal debt of the fiduciary or otherwise, the transferee is not bound to inquire whether the fiduciary is committing a breach of his obligation as fiduciary in transferring the instrument, and is not chargeable with notice that the fiduciary is committing a breach of his obligation as fiduciary unless he takes the instrument with actual knowledge of such breach or with knowledge of such facts that his action in taking the instrument amounts to bad faith.

(L. 1959 S.B. 121 § 6, A.L. 2004 H.B. 1511)

Transferred 2004; formerly 456.280



Section 469.290 Deposit in name of fiduciary as such.

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.290. Deposit in name of fiduciary as such. — If a deposit is made in a bank to the credit of a fiduciary as such, the bank is authorized to pay the amount of the deposit or any part thereof upon the check of the fiduciary, signed with the name in which such deposit is entered, without being liable to the principal, unless the bank pays the check with actual knowledge that the fiduciary is committing a breach of his obligation as fiduciary in drawing the check or with knowledge of such facts that its action in paying the check amounts to bad faith. If, however, such a check is payable to the drawee bank and is delivered to it in payment of or as security for a personal debt of the fiduciary to it, the bank is liable to the principal if the fiduciary in fact commits a breach of his obligation as fiduciary in drawing or delivering the check.

(L. 1959 S.B. 121 § 7, A.L. 2004 H.B. 1511)

Transferred 2004; formerly 456.290



Section 469.300 Deposit in name of principal.

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.300. Deposit in name of principal. — If a check is drawn upon the account of his principal in a bank by a fiduciary who is empowered to draw checks upon his principal's account, the bank is authorized to pay such check without being liable to the principal, unless the bank pays the check with actual knowledge that the fiduciary is committing a breach of his obligation as fiduciary in drawing such check, or with knowledge of such facts that its action in paying the check amounts to bad faith. If, however, such a check is payable to the drawee bank and is delivered to it in payment of or as security for a personal debt of the fiduciary to it, the bank is liable to the principal if the fiduciary in fact commits a breach of his obligation as fiduciary in drawing or delivering the check.

(L. 1959 S.B. 121 § 8, A.L. 2004 H.B. 1511)

Transferred 2004; formerly 456.300



Section 469.310 Deposit in fiduciary's personal account.

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.310. Deposit in fiduciary's personal account. — If a fiduciary makes a deposit in a bank to his personal credit of checks drawn by him upon an account in his own name as fiduciary, or of checks payable to him as fiduciary, or of checks drawn by him upon an account in the name of his principal if he is empowered to draw checks thereon, or of checks payable to his principal and endorsed by him, if he is empowered to endorse such checks, or if he otherwise makes a deposit of funds held by him as fiduciary, the bank receiving such deposit is not bound to inquire whether the fiduciary is committing thereby a breach of his obligation as fiduciary; and the bank is authorized to pay the amount of the deposit or any part thereof upon the personal check of the fiduciary without being liable to the principal, unless the bank receives the deposit or pays the check with actual knowledge that the fiduciary is committing a breach of his obligation as fiduciary in making such deposit or in drawing such check, or with knowledge of such facts that its action in receiving the deposit or paying the check amounts to bad faith.

(L. 1959 S.B. 121 § 9, A.L. 2004 H.B. 1511)

Transferred 2004; formerly 456.310



Section 469.320 Deposit in name of two or more trustees.

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.320. Deposit in name of two or more trustees. — When a deposit is made in a bank in the name of two or more persons as trustees and a check is drawn upon the trust account by any trustee or trustees authorized by the other trustee or trustees to draw checks upon the trust account, neither the payee nor other holder nor the bank is bound to inquire whether it is a breach of trust to authorize such trustee or trustees to draw checks upon the trust account, and is not liable unless the circumstances be such that the action of the payee or other holder or the bank amounts to bad faith.

(L. 1959 S.B. 121 § 10, A.L. 2004 H.B. 1511)

Transferred 2004; formerly 456.320



Section 469.330 Cases not provided for in law.

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.330. Cases not provided for in law. — In any case not provided for in sections 469.240 to 469.350 the rules of law and equity, including the law merchant and those rules of law and equity relating to trusts, agency, negotiable instruments and banking, shall continue to apply.

(L. 1959 S.B. 121 § 11, A.L. 2004 H.B. 1511)

Transferred 2004; formerly 456.330



Section 469.340 Uniformity of interpretation.

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.340. Uniformity of interpretation. — This law shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.

(L. 1959 S.B. 121 § 12, A.L. 2004 H.B. 1511)

Transferred 2004; formerly 456.340



Section 469.350 Short title.

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.350. Short title. — Sections 469.240 to 469.350 may be cited as the "Uniform Fiduciaries Law".

(L. 1959 S.B. 121 § 13, A.L. 2004 H.B. 1511)

Transferred 2004; formerly 456.350



Section 469.401 Definitions.

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.401. Definitions. — As used in sections 469.401 to 469.467, the following terms mean:

(1) "Accounting period", a calendar year unless another twelve-month period is selected by a fiduciary. The term includes a portion of a calendar year or other twelve-month period that begins when an income interest begins or ends when an income interest ends;

(2) "Beneficiary", an heir, legatee and devisee of a decedent's estate, and an income beneficiary and a remainder beneficiary of a trust, including any type of entity that has a beneficial interest in either an estate or a trust;

(3) "Fiduciary", a personal representative, trustee, executor, administrator, successor personal representative, special administrator and any other person performing substantially the same function;

(4) "Income", money or property that a fiduciary receives as current return from a principal asset, including a portion of receipts from a sale, exchange or liquidation of a principal asset, as provided in sections 469.423 to 469.449;

(5) "Income beneficiary", a person to whom net income of a trust is or may be payable;

(6) "Income interest", the right of an income beneficiary to receive all or part of net income, whether the terms of the trust require it to be distributed or authorize it to be distributed in the trustee's discretion;

(7) "Mandatory income interest", the right of an income beneficiary to receive net income that the terms of the trust require the fiduciary to distribute;

(8) "Net income", if section 469.411 applies to the trust, the unitrust amount, or if section 469.411 does not apply to the trust, the total receipts allocated to income during an accounting period minus the disbursements made from income during the same period, plus or minus transfers pursuant to sections 469.401 to 469.467 to or from income during the same period;

(9) "Person", an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency, or instrumentality, public corporation or any other legal or commercial entity;

(10) "Principal", property held in trust for distribution to a remainder beneficiary when the trust terminates;

(11) "Qualified beneficiary", a beneficiary defined in section 456.1-103;

(12) "Remainder beneficiary", a person entitled to receive principal when an income interest ends;

(13) "Terms of a trust", the manifestation of the settlor's or decedent's intent expressed in a manner which is admissible as proof in a judicial proceeding, whether by written or spoken words or by conduct;

(14) "Trustee", an original, additional or successor trustee, whether or not appointed or confirmed by a court;

(15) "Unitrust amount", net income as defined by section 469.411.

(L. 2001 H.B. 241, A.L. 2004 H.B. 1511)



Section 469.402 Applicability.

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.402. Applicability. — The provisions of sections 456.3-301 to 456.3-305 shall apply to sections 469.401 to 469.467 for all purposes.

(L. 2004 H.B. 1511)



Section 469.403 Disbursements to or between principal and income, fiduciary's responsibilities.

Effective 28 Aug 2001

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.403. Disbursements to or between principal and income, fiduciary's responsibilities. — 1. In allocating receipts and disbursements to or between principal and income, and with respect to any matter within the scope of sections 469.413 to 469.421, a fiduciary:

(1) Shall administer a trust or estate under the terms of the trust or the will, even if there is a different provision in sections 469.401 to 469.467;

(2) May administer a trust or estate by exercising a discretionary power of administration given to the fiduciary by the terms of the trust or the will, even if the exercise of the power produces a result different from a result required or permitted by sections 469.401 to 469.467;

(3) Shall administer a trust or estate pursuant to sections 469.401 to 469.467 if the terms of the trust or the will do not contain a different provision or do not give the fiduciary a discretionary power of administration; and

(4) Shall add a receipt or charge a disbursement to principal to the extent that the terms of the trust and sections 469.401 to 469.467 do not provide a rule for allocating the receipt or disbursement to or between principal and income.

2. In exercising the power to adjust pursuant to section 469.405 or a discretionary power of administration regarding a matter within the scope of sections 469.401 to 469.467, whether granted by the terms of a trust, a will, or sections 469.401 to 469.467, a fiduciary shall administer a trust or estate impartially, based on what is fair and reasonable to all of the beneficiaries, except to the extent that the terms of the trust or the will clearly manifest an intent that the fiduciary shall or may favor one or more of the beneficiaries. A determination in accordance with sections 469.401 to 469.467 is presumed to be fair and reasonable to all of the beneficiaries.

(L. 2001 H.B. 241)



Section 469.405 Adjustments between principal and income permitted by trustee, factors to be considered — no adjustment permitted, when.

Effective 28 Aug 2001

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.405. Adjustments between principal and income permitted by trustee, factors to be considered — no adjustment permitted, when. — 1. A trustee may adjust between principal and income to the extent the trustee considers necessary if the trustee invests and manages trust assets as a prudent investor, the terms of the trust describe the amount that may or shall be distributed to a beneficiary by referring to the trust's income, and the trustee determines, after applying subsection 1 of section 469.403, that the trustee is unable to comply with subsection 2 of section 469.403.

2. In deciding whether and to what extent to exercise the power conferred by subsection 1 of this section, a trustee shall consider all factors relevant to the trust and its beneficiaries, including the following factors to the extent relevant:

(1) The nature, purpose and expected duration of the trust;

(2) The intent of the settlor;

(3) The identity and circumstances of the beneficiaries;

(4) The needs for liquidity, regularity of income, and preservation and appreciation of capital;

(5) The assets held in the trust, including the extent to which such assets consist of financial assets, interests in closely held enterprises, tangible and intangible personal property, or real property, and the extent to which such assets are used by a beneficiary, and whether such assets were purchased by the trustee or received from the settlor;

(6) The net amount allocated to income pursuant to sections 469.401 to 469.467, other than this section, and the increase or decrease in the value of the principal assets, which the trustee may estimate as to assets for which market values are not readily available;

(7) Whether and to what extent the terms of the trust give the trustee the power to invade principal or accumulate income, or prohibit the trustee from invading principal or accumulating income, and the extent to which the trustee has exercised a power from time to time to invade principal or accumulate income;

(8) The actual and anticipated effect of economic conditions on principal and income and effects of inflation and deflation; and

(9) The anticipated tax consequences of an adjustment.

3. A trustee may not make an adjustment:

(1) That diminishes the income interest in a trust which requires all of the income to be paid at least annually to a spouse and for which an estate tax or gift tax marital deduction would be allowed, in whole or in part, if the trustee did not have the power to make the adjustment;

(2) That reduces the actuarial value of the income interest in a trust to which a person transfers property with the intent to qualify for a gift tax exclusion;

(3) That changes the amount payable to a beneficiary as a fixed annuity or a fixed fraction of the value of the trust assets;

(4) From any amount that is permanently set aside for charitable purposes under a will or the terms of a trust to the extent that the existence of the power to adjust would change the character of the amount set aside for federal income, gift or estate tax purposes;

(5) If possessing or exercising the power to make an adjustment causes an individual to be treated as the owner of all or part of the trust for income tax purposes, and the individual would not be treated as the owner if the trustee did not possess the power to make an adjustment;

(6) If possessing or exercising the power to make an adjustment causes all or part of the trust assets to be included for estate tax purposes in the estate of an individual who has the power to remove or appoint a trustee, or both, and the assets would not be included in the estate of the individual if the trustee did not possess the power to make an adjustment;

(7) If the trustee is a beneficiary of the trust; or

(8) If the trustee is not a beneficiary, but the adjustment would benefit the trustee directly or indirectly.

4. If subdivision (5), (6), (7) or (8) of subsection 3 of this section applies to a trustee and there is more than one trustee, a cotrustee to whom the provision does not apply may make the adjustment unless the exercise of the power by the remaining trustee or trustees is not permitted by the terms of the trust.

5. A trustee may release the entire power conferred by subsection 1 of this section, or may release only the power to adjust from income to principal or the power to adjust from principal to income if the trustee is uncertain about whether possessing or exercising the power will cause a result described in subdivisions (1) to (6) or subdivision (8) of subsection 3 of this section, or if the trustee determines that possessing or exercising the power will or may deprive the trust of a tax benefit or impose a tax burden not described in subsection 3 of this section. The release may be permanent or for a specified period, including a period measured by the life of an individual.

6. Terms of a trust that limit the power of a trustee to make an adjustment between principal and income do not affect the application of this section unless it is clear from the terms of the trust that the terms are intended to deny the trustee the power of adjustment conferred by subsection 1 of this section.

(L. 2001 H.B. 241)



Section 469.409 Bar on claim of breach of fiduciary duty, when — applicable rules.

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.409. Bar on claim of breach of fiduciary duty, when — applicable rules. — 1. Any claim for breach of a trustee's duty to impartially administer a trust related, directly or indirectly, to an adjustment made by a fiduciary to the allocation between principal and income pursuant to subsection 1 of section 469.405 or any allocation made by the fiduciary pursuant to any authority or discretion specified in subsection 1 of section 469.403, unless previously barred by adjudication, consent or other limitation, shall be barred as provided in this section.

(1) Any such claim brought by a qualified beneficiary is barred if not asserted in a judicial proceeding commenced within two years after the trustee has sent a report to that qualified beneficiary that adequately discloses the facts constituting the claim.

(2) Any such claim brought by a beneficiary (other than a qualified beneficiary) with any interest whatsoever in the trust, no matter how remote or contingent, or whether or not the beneficiary is ascertainable or has the capacity to contract, is barred if not asserted in a judicial proceeding commenced within two years after the first to occur of:

(a) The date the trustee sent a report to all qualified beneficiaries that adequately discloses the facts constituting the claim; or

(b) The date the trustee sent a report to a person that represents the beneficiary under the provisions of subdivision (2) of subsection 2 of this section.

2. For purposes of this section the following rules shall apply:

(1) A report adequately discloses the facts constituting a claim if it provides sufficient information so that the beneficiary should know of the claim or reasonably should have inquired into its existence;

(2) Section 469.402 shall apply in determining whether a beneficiary (including a qualified beneficiary) has received notice for purposes of this section;

(3) The determination of the identity of all qualified beneficiaries shall be made on the date the report is deemed to have been sent; and

(4) This section does not preclude an action to recover for fraud or misrepresentation related to the report.

(L. 2001 H.B. 241, A.L. 2004 H.B. 1511)



Section 469.411 Determination of unitrust amount — definitions — exclusions to average net fair market value of assets — applicability of section to certain trusts — net income of trust to be unitrust amount, when.

Effective 28 Aug 2011

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.411. Determination of unitrust amount — definitions — exclusions to average net fair market value of assets — applicability of section to certain trusts — net income of trust to be unitrust amount, when. — 1. (1) If the provisions of this section apply to a trust, the unitrust amount determined for each accounting year of the trust shall be a percentage between three and five percent of the average net fair market value of the trust, as of the first day of the trust's current accounting year. The percentage applicable to a trust shall be that percentage specified by the terms of the governing instrument or by the election made in accordance with subdivision (2) of subsection 5 of this section.

(2) The unitrust amount for the current accounting year computed pursuant to this section shall be proportionately reduced for any distributions, in whole or in part, other than distributions of the unitrust amount, and for any payments of expenses, including debts, disbursements and taxes, from the trust within a current accounting year that the trustee determines to be material and substantial, and shall be proportionately increased for the receipt, other than a receipt that represents a return on investment, of any additional property into the trust within a current accounting year.

(3) For purposes of this section, the net fair market values of the assets held in the trust on the first business day of a prior accounting quarter shall be adjusted to reflect any reduction, in the case of a distribution or payment, or increase, in the case of a receipt, for the prior accounting year pursuant to subdivision (1) of this subsection, as if the distribution, payment or receipt had occurred on the first day of the prior accounting year.

(4) In the case of a short accounting period, the trustee shall prorate the unitrust amount on a daily basis.

(5) In the case where the net fair market value of an asset held in the trust has been incorrectly determined in any quarter, the unitrust amount shall be increased in the case of an undervaluation, or be decreased in the case of an overvaluation, by an amount equal to the difference between the unitrust amount determined based on the correct valuation of the asset and the unitrust amount originally determined.

2. As used in this section, the following terms mean:

(1) "Average net fair market value", a rolling average of the fair market value of the assets held in the trust on the first business day of the lessor of the number of accounting quarters of the trust from the date of inception of the trust to the determination of the trust's average net fair market value, or twelve accounting quarters of the trust, regardless of whether this section applied to the ascertainment of net income for all valuation quarters;

(2) "Current accounting year", the accounting period of the trust for which the unitrust amount is being determined.

3. In determining the average net fair market value of the assets held in the trust, there shall not be included the value of:

(1) Any residential property or any tangible personal property that, as of the first business day of the current valuation year, one or more income beneficiaries of the trust have or had the right to occupy, or have or had the right to possess or control, other than in a capacity as trustee, and instead the right of occupancy or the right to possession or control shall be deemed to be the unitrust amount with respect to the residential property or the tangible personal property; or

(2) Any asset specifically given to a beneficiary under the terms of the trust and the return on investment on that asset, which return on investment shall be distributable to the beneficiary.

4. In determining the average net fair market value of the assets held in the trust pursuant to subsection 1 of this section, the trustee shall, not less often than annually, determine the fair market value of each asset of the trust that consists primarily of real property or other property that is not traded on a regular basis in an active market by appraisal or other reasonable method or estimate, and that determination, if made reasonably and in good faith, shall be conclusive as to all persons interested in the trust. Any claim based on a determination made pursuant to this subsection shall be barred if not asserted in a judicial proceeding brought by any beneficiary with any interest whatsoever in the trust within two years after the trustee has sent a report to all qualified beneficiaries that adequately discloses the facts constituting the claim. The rules set forth in subsection 2 of section 469.409 shall apply to the barring of claims pursuant to this subsection.

5. This section shall apply to the following trusts:

(1) Any trust created after August 28, 2001, with respect to which the terms of the trust clearly manifest an intent that this section apply;

(2) Any trust created under an instrument that became irrevocable on, before, or after August 28, 2001, if the trustee, in the trustee's discretion, elects to have this section apply unless the instrument creating the trust specifically prohibits an election under this subdivision. The trustee shall deliver notice to all qualified beneficiaries and the settlor of the trust, if he or she is then living, of the trustee's intent to make such an election at least sixty days before making that election. The trustee shall have sole authority to make the election. Section 469.402 shall apply for all purposes of this subdivision. An action or order by any court shall not be required. The election shall be made by a signed writing delivered to the settlor of the trust, if he or she is then living, and to all qualified beneficiaries. The election is irrevocable, unless revoked by order of the court having jurisdiction of the trust. The election may specify the percentage used to determine the unitrust amount pursuant to this section, provided that such percentage is between three and five percent, or if no percentage is specified, then that percentage shall be three percent. In making an election pursuant to this subsection, the trustee shall be subject to the same limitations and conditions as apply to an adjustment between income and principal pursuant to subsections 3 and 4 of section 469.405; and

(3) No action of any kind based on an election made by a trustee pursuant to subdivision (2) of this subsection shall be brought against the trustee by any beneficiary of that trust three years from the effective date of that election.

6. (1) Once the provisions of this section become applicable to a trust, the net income of the trust shall be the unitrust amount.

(2) Unless otherwise provided by the governing instrument, the unitrust amount distributed each year shall be paid from the following sources for that year up to the full value of the unitrust amount in the following order:

(a) Net income as determined if the trust were not a unitrust;

(b) Other ordinary income as determined for federal income tax purposes;

(c) Assets of the trust principal for which there is a readily available market value; and

(d) Other trust principal.

(3) Additionally, the trustee may allocate to trust income for each taxable year of the trust, or portion thereof:

(a) Net short-term capital gain described in the Internal Revenue Code, 26 U.S.C. Section 1222(5), for such year, or portion thereof, but only to the extent that the amount so allocated together with all other amounts to trust income, as determined under the provisions of this chapter without regard to this section, for such year, or portion thereof, does not exceed the unitrust amount for such year, or portion thereof;

(b) Net long-term capital gain described in the Internal Revenue Code, 26 U.S.C. Section 1222(7), for such year, or portion thereof, but only to the extent that the amount so allocated together with all other amounts, including amounts described in paragraph (a) of this subdivision, allocated to trust income for such year, or portion thereof, does not exceed the unitrust amount for such year, or portion thereof.

7. A trust with respect to which this section applies on August 28, 2011, may calculate the unitrust amount in accordance with the provisions of this section, as it existed either before or after such date, as the trustee of such trust shall determine in a writing kept with the records of the trust in the trustee's discretion.

(L. 2001 H.B. 241, A.L. 2002 H.B. 1151 merged with S.B. 742, A.L. 2004 H.B. 1511, A.L. 2009 H.B. 239, A.L. 2011 S.B. 59)



Section 469.413 Death of decedent or end of income interest, applicable rules.

Effective 28 Aug 2001

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.413. Death of decedent or end of income interest, applicable rules. — After a decedent dies, in the case of an estate, or after an income interest in a trust ends, the following rules apply:

(1) A fiduciary of an estate or of a terminating income interest shall determine the amount of net income and net principal receipts received from property specifically given to a beneficiary pursuant to the rules in sections 469.417 to 469.461 which apply to trustees and the rules in subdivision (5) of this section. The fiduciary shall distribute the net income and net principal receipts to the beneficiary who is to receive the specific property;

(2) A fiduciary shall determine the remaining net income of a decedent's estate or a terminating income interest pursuant to the rules in sections 469.417 to 469.461 which apply to trustees and by:

(a) Including in net income all income from property used to discharge liabilities;

(b) Paying from income or principal, in the fiduciary's discretion, fees of attorneys, accountants and fiduciaries; court costs and other expenses of administration; and interest on death taxes, but the fiduciary may pay those expenses from income of property passing to a trust for which the fiduciary claims an estate tax marital or charitable deduction only to the extent that the payment of those expenses from income will not cause the reduction or loss of the deduction; and

(c) Paying from principal all other disbursements made or incurred in connection with the settlement of a decedent's estate or the winding up of a terminating income interest, including debts, funeral expenses, disposition of remains, family allowances, and death taxes and related penalties that are apportioned to the estate or terminating income interest by the will, the terms of the trust, or applicable law;

(3) A fiduciary shall distribute to a beneficiary who receives a pecuniary amount outright the interest or any other amount provided by the will, the terms of the trust, or in the absence of any such provisions, the provisions of section 473.633, from net income determined pursuant to subdivision (2) of this section or from principal to the extent that net income is insufficient. If a beneficiary is to receive a pecuniary amount outright from a trust after an income interest ends and no interest or other amount is provided for by the terms of the trust or applicable law, the fiduciary shall distribute the interest or other amount to which the beneficiary would be entitled under applicable law if the pecuniary amount were required to be paid under a will;

(4) A fiduciary shall distribute the net income remaining after distributions required by subdivision (3) of this section in the manner described in section 469.415 to all other beneficiaries, including a beneficiary who receives a pecuniary amount in trust, even if the beneficiary holds an unqualified power to withdraw assets from the trust or other presently exercisable general power of appointment over the trust;

(5) A fiduciary may not reduce principal or income receipts from property described in subdivision (1) of this section because of a payment described in sections 469.451 and 469.453 to the extent that the will, the terms of the trust, or applicable law requires the fiduciary to make the payment from assets other than the property or to the extent that the fiduciary recovers or expects to recover the payment from a third party. The net income and principal receipts from the property are determined by including all of the amounts the fiduciary receives or pays with respect to the property, whether those amounts accrued or became due before, on or after the date of a decedent's death or an income interest's terminating event, and by making a reasonable provision for amounts that the fiduciary believes the estate or terminating income interest may become obligated to pay after the property is distributed.

(L. 2001 H.B. 241)



Section 469.415 Rights of beneficiaries to net income.

Effective 28 Aug 2001

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.415. Rights of beneficiaries to net income. — 1. Each beneficiary described in subdivision (4) of section 469.413 is entitled to receive a portion of the net income equal to the beneficiary's fractional interest in undistributed principal assets, using values as of the distribution date. If a fiduciary makes more than one distribution of assets to beneficiaries to whom this section applies, each beneficiary, including one who does not receive part of the distribution, is entitled, as of each distribution date, to the net income the fiduciary has received after the date of death or terminating event or earlier distribution date but has not distributed as of the current distribution date.

2. In determining a beneficiary's share of net income, the following rules apply:

(1) The beneficiary is entitled to receive a portion of the net income equal to the beneficiary's fractional interest in the undistributed principal assets immediately before the distribution date, including assets that later may be sold to meet principal obligations;

(2) The beneficiary's fractional interest in the undistributed principal assets shall be calculated without regard to property specifically given to a beneficiary and property required to pay pecuniary amounts not in trust;

(3) The beneficiary's fractional interest in the undistributed principal assets shall be calculated on the basis of the aggregate value of those assets as of the distribution date without reducing the value by any unpaid principal obligation;

(4) The distribution date for purposes of this section may be the date as of which the fiduciary calculates the value of the assets if that date is reasonably near the date on which assets are actually distributed.

3. If a fiduciary does not distribute all of the collected but undistributed net income to each person as of a distribution date, the fiduciary shall maintain appropriate records showing the interest of each beneficiary in that net income.

4. A fiduciary may apply the rules in this section, to the extent that the fiduciary considers it appropriate, to net gain or loss realized after the date of death or terminating event or earlier distribution date from the disposition of a principal asset if this section applies to the income from the asset.

(L. 2001 H.B. 241)



Section 469.417 Beneficiary entitled to net income, when — asset subject to trust, when — income interest.

Effective 28 Aug 2001

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.417. Beneficiary entitled to net income, when — asset subject to trust, when — income interest. — 1. An income beneficiary is entitled to net income from the date on which the income interest begins. An income interest begins on the date specified in the terms of the trust or, if no date is specified, on the date an asset becomes subject to a trust or successive income interest.

2. An asset becomes subject to a trust:

(1) On the date it is transferred to the trust in the case of an asset that is transferred to a trust during the transferor's life;

(2) On the date of a testator's death in the case of an asset that becomes subject to a trust by reason of a will, even if there is an intervening period of administration of the testator's estate; or

(3) On the date of an individual's death in the case of an asset that is transferred to a fiduciary by a third party because of the individual's death.

3. An asset becomes subject to a successive income interest on the day after the preceding income interest ends, as determined pursuant to subsection 4 of this section, even if there is an intervening period of administration to wind up the preceding income interest.

4. An income interest ends on the day before an income beneficiary dies or another terminating event occurs, or on the last day of a period during which there is no beneficiary to whom a trustee may distribute income.

(L. 2001 H.B. 241)



Section 469.419 Trustee to allocate income receipt or disbursement, when.

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.419. Trustee to allocate income receipt or disbursement, when. — 1. A trustee shall allocate an income receipt or disbursement other than one to which subdivision* (1) of section 469.413 applies to principal if its due date occurs before a decedent dies in the case of an estate or before an income interest begins in the case of a trust or successive income interest.

2. A trustee shall allocate an income receipt or disbursement to income if its due date occurs on or after the date on which a decedent dies or an income interest begins and it is a periodic due date. An income receipt or disbursement shall be treated as accruing from day to day if its due date is not periodic or it has no due date. The portion of the receipt or disbursement accruing before the date on which a decedent dies or an income interest begins shall be allocated to principal and the balance shall be allocated to income.

3. An item of income or an obligation is due on the date a payment is required. If a payment date is not stated, there is no due date for the purposes of sections 469.401 to 469.467. Distributions to shareholders or other owners from an entity to which section 469.423 applies are deemed to be due on the date fixed by the entity for determining who is entitled to receive the distribution or, if no date is fixed, on the declaration date for the distribution. A due date is periodic for receipts or disbursements that shall be paid at regular intervals under a lease or an obligation to pay interest or if an entity customarily makes distributions at regular intervals.

(L. 2001 H.B. 241, A.L. 2004 H.B. 1511)

*Word "subsection" appears in original rolls.



Section 469.421 Mandatory income interest, undistributed income, paid when.

Effective 28 Aug 2001

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.421. Mandatory income interest, undistributed income, paid when. — 1. For purposes of this section, the phrase "undistributed income" means net income received before the date on which an income interest ends. The phrase does not include an item of income or expense that is due or accrued, or net income that has been added or is required to be added to principal under the terms of the trust.

2. When a mandatory income interest ends, the trustee shall pay to a mandatory income beneficiary who survives that date, or the estate of a deceased mandatory income beneficiary whose death causes the interest to end, the beneficiary's share of the undistributed income that is not disposed of under the terms of the trust unless the beneficiary has an unqualified power to revoke more than five percent of the trust immediately before the income interest ends. In the latter case, the undistributed income from the portion of the trust that may be revoked shall be added to principal.

3. When a trustee's obligation to pay a fixed annuity or a fixed fraction of the value of the trust's assets ends, the trustee shall prorate the final payment if and to the extent required by applicable law to accomplish a purpose of the trust or its settlor relating to income, gift, estate or other tax requirements.

(L. 2001 H.B. 241)



Section 469.423 Allocations by trustee — entity defined.

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.423. Allocations by trustee — entity defined. — 1. For purposes of this section, the term "entity" means a corporation, partnership, limited liability company, regulated investment company, real estate investment trust, common trust fund, or any other organization in which a trustee has an interest, other than a trust or estate to which section 469.425 applies, a business or activity to which section 469.427 applies, or an asset-backed security to which section 469.449 applies.

2. Except as otherwise provided in this section, a trustee shall allocate to income money received from an entity.

3. A trustee shall allocate the following receipts from an entity to principal:

(1) Property other than money;

(2) Money received in one distribution or a series of related distributions in exchange for part or all of a trust's interest in the entity;

(3) Money received in total or partial liquidation of the entity; and

(4) Money received from an entity that is a regulated investment company or a real estate investment trust if the money distributed is a capital gain dividend for federal income tax purposes.

4. Money is received in partial liquidation:

(1) To the extent that the entity, at or near the time of a distribution, indicates that such money is a distribution in partial liquidation; or

(2) If the total amount of money and property received in a distribution or series of related distributions is greater than twenty percent of the entity's gross assets, as shown by the entity's year-end financial statements immediately preceding the initial receipt.

5. Money is not received in partial liquidation, nor may it be taken into account pursuant to subdivision (2) of subsection 4 of this section, to the extent that such money does not exceed the amount of income tax that a trustee or beneficiary shall pay on taxable income of the entity that distributes the money.

6. A trustee may rely upon a statement made by an entity about the source or character of a distribution if the statement is made at or near the time of distribution by the entity's board of directors or other person or group of persons authorized to exercise powers to pay money or transfer property comparable to those of a corporation's board of directors.

(L. 2001 H.B. 241, A.L. 2004 H.B. 1511)



Section 469.425 Allocations to income or principal.

Effective 28 Aug 2001

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.425. Allocations to income or principal. — A trustee shall allocate to income an amount received as a distribution of income from a trust or an estate in which the trust has an interest other than a purchased interest, and shall allocate to principal an amount received as a distribution of principal from such a trust or estate. If a trustee purchases an interest in a trust that is an investment entity, or a decedent or donor transfers an interest in such a trust to a trustee, section 469.423 or 469.449 shall apply to a receipt from the trust.

(L. 2001 H.B. 241)



Section 469.427 Separate accounting records maintained, when, procedure.

Effective 28 Aug 2001

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.427. Separate accounting records maintained, when, procedure. — 1. If a trustee who conducts a business or other activity determines that it is in the best interest of all the beneficiaries to account separately for the business or activity instead of accounting for it as part of the trust's general accounting records, the trustee may maintain separate accounting records for its transactions, whether or not its assets are segregated from other trust assets.

2. A trustee who accounts separately for a business or other activity may determine the extent to which net cash receipts shall be retained for working capital, the acquisition or replacement of fixed assets, and other reasonably foreseeable needs of the business or activity, and the extent to which the remaining net cash receipts are accounted for as principal or income in the trust's general accounting records. If a trustee sells assets of the business or other activity, other than in the ordinary course of the business or activity, the trustee shall account for the net amount received as principal in the trust's general accounting records to the extent the trustee determines that the amount received is no longer required in the conduct of the business.

3. Activities for which a trustee may maintain separate accounting records include:

(1) Retail, manufacturing, service and other traditional business activities;

(2) Farming;

(3) Raising and selling livestock and other animals;

(4) Management of rental properties;

(5) Extraction of minerals and other natural resources;

(6) Timber operations; and

(7) Activities to which section 469.447 applies.

(L. 2001 H.B. 241)



Section 469.429 Allocations to principal.

Effective 28 Aug 2001

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.429. Allocations to principal. — A trustee shall allocate to principal:

(1) To the extent not allocated to income pursuant to sections 469.401 to 469.467, assets received from a transferor during the transferor's lifetime, a decedent's estate, a trust with a terminating income interest, or a payer under a contract naming the trust or its trustee as beneficiary;

(2) Money or other property received from the sale, exchange, liquidation or change in form of a principal asset, including realized profit, subject to sections 469.423 to 469.467;

(3) Amounts recovered from third parties to reimburse the trust because of disbursements described in subdivision (7) of subsection 1 of section 469.453 or for other reasons to the extent not based on the loss of income;

(4) Proceeds of property taken by eminent domain, but a separate award made for the loss of income with respect to an accounting period during which a current income beneficiary had a mandatory income interest is income;

(5) Net income received in an accounting period during which there is no beneficiary to whom a trustee may or shall distribute income; and

(6) Other receipts as provided in sections 469.435 to 469.449.

(L. 2001 H.B. 241)



Section 469.431 Rental property, allocation to income.

Effective 28 Aug 2001

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.431. Rental property, allocation to income. — To the extent that a trustee accounts for receipts from rental property pursuant to this section, the trustee shall allocate to income an amount received as rent of real or personal property, including an amount received for cancellation or renewal of a lease. An amount received as a refundable deposit, including a security deposit or a deposit that is to be applied as rent for future periods, shall be added to principal and held subject to the terms of the lease and is not available for distribution to a beneficiary until the trustee's contractual obligations have been satisfied with respect to that amount.

(L. 2001 H.B. 241)



Section 469.432 Interest allocated to income — amounts received from sale, redemption or disposition of an obligation to pay money to principal.

Effective 28 Aug 2001

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.432. Interest allocated to income — amounts received from sale, redemption or disposition of an obligation to pay money to principal. — 1. An amount received as interest, whether determined at a fixed, variable or floating rate, on an obligation to pay money to the trustee, including an amount received as consideration for prepaying principal, shall be allocated to income without any provision for amortization of premium.

2. A trustee shall allocate to principal an amount received from the sale, redemption or other disposition of an obligation to pay money to the trustee more than one year after it is purchased or acquired by the trustee, including an obligation whose purchase price or value when it is acquired is less than its value at maturity. If the obligation matures within one year after it is purchased or acquired by the trustee, an amount received in excess of its purchase price or its value when acquired by the trust shall be allocated to income.

3. This section does not apply to an obligation to which section 469.437, 469.439, 469.441, 469.443, 469.447 or 469.449 applies.

(L. 2001 H.B. 241)



Section 469.433 Life insurance proceeds allocated to principal — dividends allocated to income.

Effective 28 Aug 2001

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.433. Life insurance proceeds allocated to principal — dividends allocated to income. — 1. Except as otherwise provided in subsection 2 of this section, a trustee shall allocate to principal the proceeds of a life insurance policy or other contract in which the trust or its trustee is named as beneficiary, including a contract that insures the trust or its trustee against loss for damage to, destruction of, or loss of title to a trust asset. The trustee shall allocate dividends on an insurance policy to income if the premiums on the policy are paid from income, and to principal if the premiums are paid from principal.

2. A trustee shall allocate to income proceeds of a contract that insures the trustee against loss of occupancy or other use by an income beneficiary, loss of income, or, subject to section 469.427, loss of profits from a business.

3. This section does not apply to a contract to which section 469.437 applies.

(L. 2001 H.B. 241)



Section 469.435 Insubstantial amounts may be allocated to principal, exceptions — presumption of insubstantial amount, when.

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.435. Insubstantial amounts may be allocated to principal, exceptions — presumption of insubstantial amount, when. — If a trustee determines that an allocation between principal and income required by section 469.437, 469.439, 469.441, 469.443 or 469.449 is insubstantial, the trustee may allocate the entire amount to principal unless one of the circumstances described in subsection 3 of section 469.405 applies to the allocation. This power may be exercised by a cotrustee in the circumstances described in subsection 4 of section 469.405 and may be released for the reasons and in the manner described in subsection 5 of section 469.405. An allocation is presumed to be insubstantial if:

(1) The amount of the allocation would increase or decrease net income in an accounting period, as determined before the allocation, by less than ten percent; or

(2) The value of the asset producing the receipt for which the allocation would be made is less than ten percent of the total value of the trust's assets at the beginning of the accounting period.

(L. 2001 H.B. 241, A.L. 2004 H.B. 1511)



Section 469.437 Distributions allocated as income, when — definitions — balance allocated to principal, when — effect of separate accounts or funds — marital deduction, effect of.

Effective 28 Aug 2011

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.437. Distributions allocated as income, when — definitions — balance allocated to principal, when — effect of separate accounts or funds — marital deduction, effect of. — 1. As used in this section, the following terms mean:

(1) "Payment", an amount that is:

(a) Received or withdrawn from a plan; or

(b) One of a series of distributions that have been or will be received over a fixed number of years or during the life of one or more individuals under any contractual or other arrangement, or is a single payment from a plan that the trustee could have received over a fixed number of years or during the life of one or more individuals;

(2) "Plan", a contractual, custodial, trust or other arrangement that provides for distributions to the trust, including, but not limited to, qualified retirement plans, Individual Retirement Accounts, Roth Individual Retirement Accounts, public and private annuities, and deferred compensation, including payments received directly from an entity as defined in section 469.423 regardless of whether or not such distributions are made from a specific fund or account.

2. If any portion of a payment is characterized as a distribution to the trustee of interest, dividends or a dividend equivalent, the trustee shall allocate the portion so characterized to income. The trustee shall allocate the balance of that payment to principal.

3. If no part of a payment is allocated to income pursuant to subsection 2 of this section, then for each accounting period of the trust that any payment is received by the trust with respect to the trust's interest in a plan, the trustee shall allocate to income that portion of the aggregate value of all payments received by the trustee in that accounting period equal to the amount of plan income attributable to the trust's interest in the plan for that calendar year. The trustee shall allocate the balance of that payment to principal.

4. For purposes of this section, if a payment is received from a plan that maintains a separate account or fund for its participants or account holders, including, but not limited to, defined contribution retirement plans, Individual Retirement Accounts, Roth Individual Retirement Accounts, and some types of deferred compensation plans, the phrase "plan income" shall mean either the amount of the plan account or fund held for the benefit of the trust that, if the plan account or fund were a trust, would be allocated to income pursuant to sections 469.401 to 469.467 for that accounting period, or four percent of the value of the plan account or fund on the first day of that accounting period. The method of determining plan income pursuant to this subsection shall be chosen by the trustee in the trustee's discretion. The trustees may change the method of determining plan income pursuant to this subsection for any future accounting period.

5. For purposes of this section if the payment is received from a plan that does not maintain a separate account or fund for its participants or account holders, including by way of example and not limitation defined benefit retirement plans and some types of deferred compensation plans, the term "plan income" shall mean four percent of the total present value of the trust's interest in the plan as of the first day of the accounting period, based on reasonable actuarial assumptions as determined by the trustee.

6. Notwithstanding subsections 1 to 5 of this section, with respect to a trust where an election to qualify for a marital deduction under Section 2056(b)(7) or Section 2523(f) of the Internal Revenue Code of 1986, as amended, has been made, or a trust that qualified for the marital deduction under either Section 2056(b)(5) or Section 2523(e) of the Internal Revenue Code of 1986, as amended, a trustee shall determine the plan income for the accounting period as if the plan were a trust subject to sections 469.401 to 469.467. Upon request of the surviving spouse, the trustee shall demand that the person administering the plan distribute the plan income to the trust. The trustee shall allocate a payment from the plan to income to the extent of the plan income and distribute that amount to the surviving spouse. The trustee shall allocate the balance of the payment to principal. Upon request of the surviving spouse, the trustee shall allocate principal to income to the extent the plan income exceeds payments made from the plan to the trust during the accounting period.

7. If, to obtain an estate or gift tax marital deduction for a trust, a trustee shall allocate more of a payment to income than provided for by this section, the trustee shall allocate to income the additional amount necessary to obtain the marital deduction.

(L. 2001 H.B. 241, A.L. 2011 S.B. 59)



Section 469.439 Ten percent of receipts from liquidating asset allocated to income, remainder to principal.

Effective 28 Aug 2001

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.439. Ten percent of receipts from liquidating asset allocated to income, remainder to principal. — 1. As used in this section, the phrase "liquidating asset" means an asset whose value will diminish or terminate because the asset is expected to produce receipts for a period of limited duration. The phrase includes a leasehold, patent, copyright, royalty right, and right to receive payments during a period of more than one year under an arrangement that does not provide for the payment of interest on the unpaid balance. The phrase does not include a payment subject to section 469.437, resources subject to section 469.441, timber subject to section 469.443, an activity subject to section 469.447, an asset subject to section 469.449, or any asset for which the trustee establishes a reserve for depreciation pursuant to section 469.455.

2. A trustee shall allocate to income ten percent of the receipts from a liquidating asset and the balance to principal.

(L. 2001 H.B. 241)



Section 469.441 Allocation of interest in minerals or other natural resources — interest in water, allocation of.

Effective 28 Aug 2001

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.441. Allocation of interest in minerals or other natural resources — interest in water, allocation of. — 1. To the extent that a trustee accounts for receipts from an interest in minerals or other natural resources pursuant to this section, the trustee shall allocate them as follows:

(1) If received as nominal delay rental or nominal annual rent on a lease, a receipt shall be allocated to income;

(2) If received from a production payment, a receipt shall be allocated to income if and to the extent that the agreement creating the production payment provides a factor for interest or its equivalent. The balance shall be allocated to principal;

(3) If an amount received as a royalty, shut-in-well payment, take-or-pay payment, bonus or delay rental is more than nominal, ninety percent shall be allocated to principal and the balance to income;

(4) If an amount is received from a working interest or any other interest not provided for in subdivision (1), (2) or (3) of this subsection, ninety percent of the net amount received shall be allocated to principal and the balance to income.

2. An amount received on account of an interest in water that is renewable shall be allocated to income. If the water is not renewable, ninety percent of the amount shall be allocated to principal and the balance to income.

3. Sections 469.401 to 469.467 apply whether or not a decedent or donor was extracting minerals, water or other natural resources before the interest became subject to the trust.

4. If a trust owns an interest in minerals, water or other natural resources on August 28, 2001, the trustee may allocate receipts from the interest as provided in sections 469.401 to 469.467 or in the manner used by the trustee before August 28, 2001. If the trust acquires an interest in minerals, water or other natural resources after August 28, 2001, the trustee shall allocate receipts from the interest as provided in sections 469.401 to 469.467.

(L. 2001 H.B. 241)



Section 469.443 Sale of timber and related products, allocation of net receipts.

Effective 28 Aug 2001

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.443. Sale of timber and related products, allocation of net receipts. — 1. To the extent that a trustee accounts for receipts from the sale of timber and related products pursuant to this section, the trustee shall allocate the net receipts:

(1) To income to the extent that the amount of timber removed from the land does not exceed the rate of growth of the timber during the accounting periods in which a beneficiary has a mandatory income interest;

(2) To principal to the extent that the amount of timber removed from the land exceeds the rate of growth of the timber or the net receipts are from the sale of standing timber;

(3) To or between income and principal if the net receipts are from the lease of timberland or from a contract to cut timber from land owned by a trust, by determining the amount of timber removed from the land under the lease or contract and applying the rules in subdivisions (1) and (2) of this subsection; or

(4) To principal to the extent that advance payments, bonuses and other payments are not allocated pursuant to either subdivision (1), (2) or (3) of this subsection.

2. In determining net receipts to be allocated pursuant to subsection 1 of this section, a trustee shall deduct and transfer to principal a reasonable amount for depletion.

3. Sections 469.401 to 469.467 apply whether or not a decedent or transferor was harvesting timber from the property before it became subject to the trust.

4. If a trust owns an interest in timberland on August 28, 2001, the trustee may allocate net receipts from the sale of timber and related products as provided in sections 469.401 to 469.467 or in the manner used by the trustee before August 28, 2001. If the trust acquires an interest in timberland after August 28, 2001, the trustee shall allocate net receipts from the sale of timber and related products as provided in sections 469.401 to 469.467.

(L. 2001 H.B. 241)



Section 469.445 Marital deduction, insufficient income, allowable actions.

Effective 28 Aug 2001

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.445. Marital deduction, insufficient income, allowable actions. — 1. If a marital deduction is allowed for all or part of a trust whose assets consist substantially of property that does not provide the spouse with sufficient income from or use of the trust assets, and if the amounts that the trustee transfers from principal to income pursuant to section 469.405 and distributes to the spouse from principal pursuant to the terms of the trust are insufficient to provide the spouse with the beneficial enjoyment required to obtain the marital deduction, the spouse may require the trustee to make property productive of income, convert property within a reasonable time, or exercise the power conferred by subsection 1 of section 469.405. The trustee may decide which action or combination of actions to take.

2. In cases not governed by subsection 1 of this section, proceeds from the sale or other disposition of an asset are principal without regard to the amount of income the asset produces during any accounting period.

(L. 2001 H.B. 241)



Section 469.447 Transactions in derivatives allocated to principal — options to sell or buy property allocated to principal.

Effective 28 Aug 2001

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.447. Transactions in derivatives allocated to principal — options to sell or buy property allocated to principal. — 1. As used in this section, the term "derivative" means a contract or financial instrument or a combination of contracts and financial instruments which gives a trust the right or obligation to participate in some or all changes in the price of a tangible or intangible asset or group of assets, or changes in a rate, an index of prices or rates, or other market indicator for an asset or a group of assets.

2. To the extent that a trustee does not account pursuant to section 469.427 for transactions in derivatives, the trustee shall allocate to principal receipts from and disbursements made in connection with those transactions.

3. If a trustee grants an option to buy property from the trust, whether or not the trust owns the property when the option is granted, grants an option that permits another person to sell property to the trust, or acquires an option to buy property for the trust or an option to sell an asset owned by the trust, and the trustee or other owner of the asset is required to deliver the asset if the option is exercised, an amount received for granting the option shall be allocated to principal. An amount paid to acquire the option shall be paid from principal. A gain or loss realized upon the exercise of an option, including an option granted to a settlor of the trust for services rendered, shall be allocated to principal.

(L. 2001 H.B. 241)



Section 469.449 Allocation of collateral financial assets and asset-backed securities.

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.449. Allocation of collateral financial assets and asset-backed securities. — 1. As used in this section, the phrase "asset-backed security" means an asset whose value is based upon the right it gives the owner to receive distributions from the proceeds of financial assets that provide collateral for the security. The phrase includes an asset that gives the owner the right to receive from the collateral financial assets only the interest or other current return or only the proceeds other than interest or current return. The phrase does not include an asset to which section 469.423 or 469.437 applies.

2. If a trust receives a payment from interest or other current return and from other proceeds of the collateral financial assets, the trustee shall allocate to income the portion of the payment which the payer identifies as being from interest or other current return and shall allocate the balance of the payment to principal.

3. If a trust receives one or more payments in exchange for the trust's entire interest in an asset-backed security in one accounting period, the trustee shall allocate the payments to principal. If a payment is one of a series of payments that will result in the liquidation of the trust's interest in the security over more than one accounting period, the trustee shall allocate ten percent of the payment to income and the balance to principal.

(L. 2001 H.B. 241, A.L. 2004 H.B. 1511)



Section 469.451 Required disbursements from income.

Effective 28 Aug 2001

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.451. Required disbursements from income. — A trustee shall make the following disbursements from income to the extent that they are not disbursements to which paragraph (b) or (c) of subdivision (2) of section 469.413 applies:

(1) One-half of the regular compensation of the trustee and of any person providing investment advisory or custodial services to the trustee;

(2) One-half of all expenses for accountings, judicial proceedings, or other matters that involve both the income and remainder interests;

(3) All of the other ordinary expenses incurred in connection with the administration, management or preservation of trust property and the distribution of income, including interest, ordinary repairs, regularly recurring taxes assessed against principal, and expenses of a proceeding or other matter that concerns primarily the income interest; and

(4) Recurring premiums on insurance covering the loss of a principal asset or the loss of income from or use of the asset.

(L. 2001 H.B. 241)



Section 469.453 Required disbursements from principal.

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.453. Required disbursements from principal. — 1. A trustee shall make the following disbursements from principal:

(1) The remaining one-half of the disbursements described in subdivisions (1) and (2) of section 469.451;

(2) All of the trustee's compensation calculated on principal as a fee for acceptance, distribution or termination, and disbursements made to prepare property for sale;

(3) Payments on the principal of a trust debt;

(4) Expenses of a proceeding or other matter that concerns primarily an interest in principal;

(5) Premiums paid on a policy of insurance not described in subdivision (4) of section 469.451 of which the trust is the owner and beneficiary;

(6) Estate, inheritance and other transfer taxes, including penalties, apportioned to the trust; and

(7) Extraordinary expenses incurred in connection with the management and preservation of trust property;

(8) Expenses for a capital improvement to a principal asset, whether in the form of changes to an existing asset or the construction of a new asset, including special assessments; and

(9) Disbursements related to environmental matters, including reclamation, assessing environmental conditions, remedying and removing environmental contamination, monitoring remedial activities and the release of substances, preventing future releases of substances, collecting amounts from persons liable or potentially liable for the costs of those activities, penalties imposed under environmental laws or regulations and other payments made to comply with those laws or regulations, statutory or common law claims by third parties, and defending claims based on environmental matters.

2. If a principal asset is encumbered with an obligation that requires income from that asset to be paid directly to the creditor, the trustee shall transfer from principal to income an amount equal to the income paid to the creditor in reduction of the principal balance of the obligation.

(L. 2001 H.B. 241, A.L. 2004 H.B. 1511)



Section 469.455 Depreciation not to be transferred.

Effective 28 Aug 2001

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.455. Depreciation not to be transferred. — 1. As used in this section, the term "depreciation" means a reduction in value due to wear, tear, decay, corrosion or gradual obsolescence of a fixed asset having a useful life of more than one year.

2. A trustee may transfer to principal a reasonable amount of the net cash receipts from a principal asset that is subject to depreciation, but may not transfer any amount for depreciation:

(1) Of that portion of real property used or available for use by a beneficiary as a residence or of tangible personal property held or made available for the personal use or enjoyment of a beneficiary;

(2) During the administration of a decedent's estate; or

(3) Pursuant to this section if the trustee is accounting pursuant to section 469.427 for the business or activity in which the asset is used.

3. An amount transferred to principal need not be held as a separate fund.

(L. 2001 H.B. 241)



Section 469.457 Principal disbursement, permitted transfers.

Effective 28 Aug 2001

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.457. Principal disbursement, permitted transfers. — 1. If a trustee makes or expects to make a principal disbursement described in this section, the trustee may transfer an appropriate amount from income to principal in one or more accounting periods to reimburse principal or to provide a reserve for future principal disbursements.

2. Principal disbursements to which subsection 1 of this section applies include the following, but only to the extent that the trustee has not been and does not expect to be reimbursed by a third party:

(1) An amount chargeable to income but paid from principal because it is unusually large, including extraordinary repairs;

(2) Disbursements made to prepare property for rental, including tenant allowances, leasehold improvements, and broker's commissions;

(3) Periodic payments on an obligation secured by a principal asset to the extent that the amount transferred from income to principal for depreciation is less than the periodic payments; and

(4) Disbursements described in subdivision (7) of subsection 1 of section 469.453.

3. If the asset whose ownership gives rise to the disbursements becomes subject to a successive income interest after an income interest ends, a trustee may continue to transfer amounts from income to principal as provided in subsection 1 of this section.

(L. 2001 H.B. 241)



Section 469.459 Taxes to be paid from income or principal, when.

Effective 28 Aug 2011

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.459. Taxes to be paid from income or principal, when. — 1. A tax required to be paid by a trustee based on receipts allocated to income shall be paid from income.

2. A tax required to be paid by a trustee based on receipts allocated to principal shall be paid from principal, even if the tax is called an income tax by the taxing authority.

3. A tax required to be paid by a trustee on the trust's share of an entity's taxable income shall be paid:

(1) From income to the extent that receipts from the entity are allocated to income; and

(2) From principal to the extent that receipts from the entity are allocated only to principal.

4. After applying subsections 1 to 3 of this section, the trustee shall adjust income or principal receipts to the extent that the trust's taxes are reduced because the trust receives a deduction for payment made to a beneficiary.

(L. 2001 H.B. 241, A.L. 2011 S.B. 59)



Section 469.461 Adjustments between principal and income, when — estate tax marital deduction or charitable contributions, how handled.

Effective 28 Aug 2001

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.461. Adjustments between principal and income, when — estate tax marital deduction or charitable contributions, how handled. — 1. A fiduciary may make adjustments between principal and income to offset the shifting of economic interests or tax benefits between income beneficiaries and remainder beneficiaries which arise from:

(1) Elections and decisions, other than those described in subsection 2 of this section, that the fiduciary makes from time to time regarding tax matters;

(2) An income tax or any other tax that is imposed upon the fiduciary or a beneficiary as a result of a transaction involving or a distribution from the estate or trust; or

(3) The ownership by an estate or trust of an interest in an entity whose taxable income, whether or not distributed, is includable in the taxable income of the estate, trust or a beneficiary.

2. If the amount of an estate tax marital deduction or charitable contribution deduction is reduced because a fiduciary deducts an amount paid from principal for income tax purposes instead of deducting it for estate tax purposes, and as a result estate taxes paid from principal are increased and income taxes paid by an estate, trust or beneficiary are decreased, each estate, trust or beneficiary that benefits from the decrease in income tax shall reimburse the principal from which the increase in estate tax is paid. The total reimbursement shall equal the increase in the estate tax to the extent that the principal used to pay the increase would have qualified for a marital deduction or charitable contribution deduction but for the payment. The proportionate share of the reimbursement for each estate, trust or beneficiary whose income taxes are reduced shall be the same as its proportionate share of the total decrease in income tax. An estate or trust shall reimburse principal from income.

(L. 2001 H.B. 241)



Section 469.463 Uniformity considered in application and construction.

Effective 28 Aug 2001

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.463. Uniformity considered in application and construction. — In applying and construing sections 469.401 to 469.467, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

(L. 2001 H.B. 241)



Section 469.465 Severability clause.

Effective 28 Aug 2001

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.465. Severability clause. — If any provision of sections 469.401 to 469.467 or the application of these sections to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of sections 469.401 to 469.467 which can be given effect without the invalid provision or application.

(L. 2001 H.B. 241)



Section 469.467 Applicability of sections.

Effective 28 Aug 2016

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.467. Applicability of sections. — Sections 469.401 to 469.467 apply to every trust or decedent’s estate existing on or after August 28, 2001, except as otherwise expressly provided in the will or terms of the trust or in sections 469.401 to 469.467.

(L. 2001 H.B. 241, A.L. 2016 H.B. 1765)



Section 469.600 Doctrine of worthier title and Rule in Bingham's case abolished, effect of language describing beneficiaries.

Effective 28 Aug 2006

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.600. Doctrine of worthier title and Rule in Bingham's case abolished, effect of language describing beneficiaries. — The doctrine of worthier title and the Rule in Bingham's case is abolished as a rule of law and as a rule of construction. Language in a governing instrument describing the beneficiaries of a disposition as the transferor's "heirs", "heirs at law", "next of kin", "distributees", "relatives", or "family", or language of similar import does not create or presumptively create a reversionary interest in the transferor.

(L. 2006 S.B. 892)



Section 469.900 Citation of law — definitions.

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.900. Citation of law — definitions. — Sections 469.900 to 469.913 shall be known, and may be cited, as the "Missouri Prudent Investor Act". As used in this act, the term "trustee" includes independent personal representatives and trustees, whether of express or implied trusts, and the term "trust" includes independently administered estates.

(L. 1996 H.B. 1432, A.L. 2004 H.B. 1511)

Transferred 2004; formerly 456.900



Section 469.901 Trustee duties, settlor may restrict or expand.

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.901. Trustee duties, settlor may restrict or expand. — 1. Except as otherwise provided in subsection 2 of this section, or by other applicable laws, a trustee who invests and manages trust assets owes a duty to the beneficiaries of the trust to comply with the prudent investor rule set forth in this act*.

2. A settlor may expand or restrict the prudent investor rule detailed in this act* by express provisions in the trust instrument. A trustee is not liable to a beneficiary for the trustee's good faith reliance on these express provisions.

(L. 1996 H.B. 1432, A.L. 2004 H.B. 1511)

Transferred 2004; formerly 456.901

*"This act" (H.B. 1432, 1996) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 469.902 Trustee duties and powers — decisions to be evaluated in context of trust.

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.902. Trustee duties and powers — decisions to be evaluated in context of trust. — 1. A trustee shall invest and manage trust assets as a prudent investor would, by considering the purposes, terms, distribution requirements, and other circumstances of the trust. In satisfying this standard, the trustee shall exercise reasonable care, skill, and caution.

2. A trustee's investment and management decisions respecting individual assets and courses of action must be evaluated not in isolation but in the context of the trust portfolio as a whole and as a part of an overall investment strategy having risk and return objectives reasonably suited to the trust.

3. When investing and managing trust assets, a trustee shall consider the following as are relevant to the trust or its beneficiaries:

(1) General economic conditions;

(2) The possible effect of inflation or deflation;

(3) The expected tax consequences of investment decisions or strategies;

(4) The role that each investment or course of action plays within the overall trust portfolio;

(5) The expected total return from income and the appreciation of capital;

(6) Other resources of the beneficiaries known to the trustee;

(7) Needs for liquidity, regularity of income, and preservation or appreciation of capital;

(8) An asset's special relationship or special value, if any, to the purposes of the trust or to one or more of the beneficiaries; and

(9) The size of the portfolio, nature and estimated duration of the fiduciary relationship and distribution requirements under the governing instrument.

4. A trustee shall make a reasonable effort to ascertain facts relevant to the investment and management of trust assets.

5. A trustee may invest in any kind of property or type of investment consistent with the standards of this act*.

6. A trustee who has special skills or expertise, or is named trustee in reliance upon the trustee's representation that the trustee has special skills or expertise, has a duty to use those special skills or expertise when investing and managing trust assets.

(L. 1996 H.B. 1432, A.L. 2004 H.B. 1511)

Transferred 2004; formerly 456.902

*"This act" (H.B. 1432, 1996) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 469.903 Diversification required, exception.

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.903. Diversification required, exception. — A trustee shall diversify the investments of the trust unless the trustee reasonably determines that, because of special circumstances, the purposes of the trust are better served without diversifying.

(L. 1996 H.B. 1432, A.L. 2004 H.B. 1511)

Transferred 2004; formerly 456.903



Section 469.904 Trust assets, retention and disposition.

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.904. Trust assets, retention and disposition. — Within a reasonable time after accepting a trusteeship or receiving trust assets, a trustee shall review the trust assets and make and implement decisions concerning the retention and disposition of assets in order to bring the trust portfolio into compliance with the purposes, terms, distribution requirements, and other circumstances of the trust, and with the requirements of this act*.

(L. 1996 H.B. 1432, A.L. 2004 H.B. 1511)

Transferred 2004; formerly 456.904

*"This act" (H.B. 1432, 1996) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 469.905 To whom duty owed.

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.905. To whom duty owed. — A trustee shall invest and manage the trust assets solely in the interest of the beneficiaries.

(L. 1996 H.B. 1432, A.L. 2004 H.B. 1511)

Transferred 2004; formerly 456.905



Section 469.906 Multiple beneficiaries, duty owed to whom.

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.906. Multiple beneficiaries, duty owed to whom. — If a trust has two or more beneficiaries, the trustee shall act impartially in investing and managing the trust assets, taking into account any differing interests of the beneficiaries.

(L. 1996 H.B. 1432, A.L. 2004 H.B. 1511)

Transferred 2004; formerly 456.906



Section 469.907 Restriction on costs.

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.907. Restriction on costs. — In investing and managing trust assets, a trustee may only incur costs that are appropriate and reasonable in relation to the assets, the purposes of the trust, and the skills of the trustee.

(L. 1996 H.B. 1432, A.L. 2004 H.B. 1511)

Transferred 2004; formerly 456.907



Section 469.908 Prudent investor rule, standard.

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.908. Prudent investor rule, standard. — The prudent investor rule imposes a standard of conduct, but does not contemplate a specific outcome or performance. Compliance with the prudent investor rule is determined in light of the facts and circumstances existing at the time of a trustee's decision or action and not by hindsight.

(L. 1996 H.B. 1432, A.L. 2004 H.B. 1511)

Transferred 2004; formerly 456.908



Section 469.909 Trustee powers, delegation — agent duties — liability of agent — agent submits to jurisdiction, when.

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.909. Trustee powers, delegation — agent duties — liability of agent — agent submits to jurisdiction, when. — 1. A trustee may delegate investment and management functions that a prudent trustee of comparable skills could properly delegate under the circumstances. The trustee shall exercise reasonable care, skill, and caution in:

(1) Selecting an agent suitable to the exercise of the delegated function, taking into account the nature and the value of the assets subject to such delegation and the expertise of the agent;

(2) Establishing the scope and terms of the delegation, consistent with the purposes and terms of the trust; and

(3) Periodically reviewing the agent's actions in order to monitor the agent's performance and compliance with the terms of the delegation.

2. In performing a delegated function, an agent owes a duty to the trust to exercise reasonable care to comply with the terms of the delegation.

3. A trustee who complies with the requirements of subsection 1 of this section is not liable to the beneficiaries or to the trust for the decisions or actions of the agent to whom the function was delegated.

4. By accepting the delegation of a trust function from the trustee of a trust that is subject to the law of this state, an agent submits to the jurisdiction of the courts of this state even if the delegation agreement provides otherwise.

(L. 1996 H.B. 1432, A.L. 2004 H.B. 1511)

Transferred 2004; formerly 456.909



Section 469.910 Trust terms and phrases, definition.

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.910. Trust terms and phrases, definition. — The following terms or comparable language in the provisions of a trust, unless otherwise limited or modified, authorize any investment or strategy permitted under this act*: "investments permissible by law for investment of trust funds", "legal investments", "authorized investments", "using the judgment and care under the circumstances then prevailing that persons of prudence, discretion, and intelligence exercise in the management of their own affairs, not in regard to speculation but in regard to the permanent disposition of their funds, considering the probable income as well as the probable safety of their capital", "prudent man rule", "prudent trustee rule", "prudent person rule", and "prudent investor rule".

(L. 1996 H.B. 1432, A.L. 2004 H.B. 1511)

Transferred 2004; formerly 456.910

*"This act" (H.B. 1432, 1996) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 469.911 Applicability of certain sections.

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.911. Applicability of certain sections. — Except as otherwise specifically provided in the terms of the trust or in sections 456.035 to 456.041 and sections 469.900 to 469.913, the provisions of sections 456.035 to 456.041 and sections 469.900 to 469.913 shall apply to any trust established before or after August 28, 2004, and to any trust asset acquired by the trustee before or after August 28, 2004.

(L. 1996 H.B. 1432, A.L. 2004 H.B. 1511)

Transferred 2004; formerly 456.911



Section 469.912 Interpretation of certain sections.

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.912. Interpretation of certain sections. — This act* shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this act** among the states enacting it.

(L. 1996 H.B. 1432, A.L. 2004 H.B. 1511)

Transferred 2004; formerly 456.912

*"This act" (H.B. 1432, 1996) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 469.913 Specific statutory standards to control.

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

469.913. Specific statutory standards to control. — The general assembly recognizes that persons, corporations, entities or state agencies who have responsibility for investing funds may be subject to a standard that is specifically set forth in other statutes. Under such circumstances, such persons, corporations, entities or state agencies shall comply with the standard of investment set forth in the other statute, and this act* shall not modify or repeal that standard.

(L. 1996 H.B. 1432, A.L. 2004 H.B. 1511)

Transferred 2004; formerly 456.913

*"This act" (H.B. 1432, 1996) contained numerous sections. Consult Disposition of Sections table for a definitive listing.






Chapter 470 Escheats

Chapter Cross References



Section 470.010 Estates escheat, when.

Effective 19 Jun 2002, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

470.010. Estates escheat, when. — If any person die intestate, seized of any real or personal property, leaving no heirs or representatives currently capable of inheriting the same; or, if upon final settlement of an executor or administrator, there is a balance in his or her hands belonging to some legatee or distributee who is a nonresident or who is not in a situation to receive the same and give a discharge thereof or who does not appear by himself or herself or agent to claim and receive the same; or, if upon final settlement of an assignee for the benefit of creditors, there shall remain in his or her possession any unclaimed dividends; or, if upon final report of any sheriff to the court, it is shown that the interests in the proceeds of the sale of land in partition of certain parties, who are absent from the state, who are nonresidents, who are not known or named in the proceedings, or who, from any cause, are not in a situation to receive the same, are in his or her hands unpaid and unclaimed; or, if, upon final settlement of the receiver of any company or corporation which has been doing business in this state, there is money in his or her hands unpaid and unclaimed, in each and every such instance such real and personal estate shall transfer to the state, subject to and in accordance with the provisions of sections 470.010 to 470.220 and sections 447.500 to 447.595.

(RSMo 1939 § 620, A.L. 2002 S.B. 1248)

Prior revisions: 1929 § 620; 1919 § 5309; 1909 § 6256

Effective 6-19-02

(1951) Where, after closing of banks, plans were adopted resulting in transfer of part of assets and equal percent of liabilities to another bank and remainder to liquidating trustees, transfer to trustees was assignment for benefit of creditors under this section, so that unclaimed liquidating dividends in hands of trustees escheat. Jones v. Fidelity Nat. Bank & Trust Co., 362 Mo. 712, 243 S.W.2d 970.

(1965) Words “leaving no heirs or representatives” mean “no known heirs”, but state has burden of proof to show no known heirs. State ex rel. Henry v. Malhman (Mo.), 386 S.W.2d 1.



Section 470.020 Disposition of unclaimed moneys — deemed unclaimed property, when — transfer to abandoned fund account — transfer to public schools.

Effective 19 Jun 2002, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

470.020. Disposition of unclaimed moneys — deemed unclaimed property, when — transfer to abandoned fund account — transfer to public schools. — 1. Within one year after the final settlement of any executor or administrator, assignee, sheriff or receiver, all moneys in his or her hands unpaid or unclaimed, as provided in section 470.010, shall, upon the order of the court in which the settlement is made, be paid to the state treasurer.

2. Beginning January 1, 2003, all real and personal estate that transfers or has transferred to the state pursuant to section 470.010 shall be deemed unclaimed property under the uniform disposition of unclaimed property act as set forth in chapter 447 and shall be treated in the same manner as all other unclaimed property under such act.

3. All moneys in the escheats fund on or after December 31, 2002, shall be transferred to the abandoned fund account created in section 447.543, and the escheats fund shall be abolished. Any accounting information maintained by the commissioner of administration for moneys paid into the state treasury and all moneys from the sale of lands vested in the state shall be transferred to the unclaimed property division of the office of state treasurer.

4. The state treasurer shall remain custodian of any bonds purchased by the state board of fund commissioners prior to January 1, 2003, and shall deposit all interest received from such bonds into the abandoned fund account. The state treasurer, in consultation with the state board of fund commissioners, shall determine the use and disposition of proceeds from all such bonds purchased by the state board.

5. Beginning in fiscal year 2003 and for each subsequent fiscal year, the state treasurer shall transfer from the abandoned fund account to the public schools fund an amount equal to five percent of the annual amount transferred to the general revenue fund from the abandoned fund account net any transfers from the general revenue to the abandoned fund account.

(RSMo 1939 § 621, A.L. 1957 p. 866, A.L. 2002 S.B. 1248)

Prior revisions: 1929 § 621; 1919 § 5310; 1909 § 6257

Effective 6-19-02

CROSS REFERENCE:

Escheats fund to be used for support of public schools, 166.011



Section 470.030 Proceedings when moneys are not paid to state treasurer as required.

Effective 19 Jun 2002, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

470.030. Proceedings when moneys are not paid to state treasurer as required. — 1. The court having the settlement of the accounts of such executor or administrator, assignee, sheriff or receiver shall give credit for the amount thereof; but if the moneys are not paid to the state treasurer, the prosecuting attorney of the county in which the executor or administrator, assignee, sheriff or receiver resides, shall, upon giving ten days' previous notice of his or her intention so to do, move the court to enter judgment against the executor or administrator, assignee, sheriff or receiver, and his or her sureties, or either of them, for the moneys in his or her possession, together with eight percent per annum thereon from the time the same should have been turned over to the state treasurer until the rendition of the judgment.

2. The court shall determine the case in a summary manner, and if it finds the facts as stated in the motion to be true, and no valid and reasonable excuse for the delay is offered, shall enter judgment accordingly and adjudge the executor or administrator, assignee, sheriff or receiver to pay all costs of the proceedings.

(RSMo 1939 § 622, A.L. 1957 p. 866, A.L. 2002 S.B. 1248)

Prior revisions: 1929 § 622; 1919 § 5311; 1909 § 6258

Effective 6-19-02



Section 470.060 When lands transfer to state.

Effective 19 Jun 2002, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

470.060. When lands transfer to state. — When the prosecuting attorney shall be informed, or have reason to believe, that any real estate within his or her county should transfer to the state, and such estate shall not have been sold according to law, within five years after the death of the person last seized, for the payment of the debts of the deceased, the prosecuting attorney shall file an information in behalf of the state in the circuit court of the county in which such estate is situate, setting forth a description of the estate, the name of the person last lawfully seized, the names of the terre-tenants and persons claiming the same, if known, and the facts and circumstances in consequence of which such estate is claimed to have transferred and alleging that, by reason thereof, the state of Missouri hath right to such estate.

(RSMo 1939 § 625, A.L. 2002 S.B. 1248)

Prior revisions: 1929 § 625; 1919 § 5314; 1909 § 6261

Effective 6-19-02



Section 470.070 Scire facias to issue.

Effective 19 Jun 2002, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

470.070. Scire facias to issue. — Such court shall award and issue a scire facias against such person, bodies politic or corporate, as shall be alleged in such information to hold, possess or claim such estate, requiring them to appear and show cause why such estate should not be sold and transferred to the state, at the next term of such court.

(RSMo 1939 § 626, A.L. 2002 S.B. 1248)

Prior revisions: 1929 § 626; 1919 § 5315; 1909 § 6262

Effective 6-19-02



Section 470.080 To be served, when.

Effective 19 Jun 2002, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

470.080. To be served, when. — Such scire facias shall be served fifteen days before the return day thereof, and the court shall make an order, setting forth briefly the contents of such information, and requiring all persons interested in or claiming title to said estate to appear and show cause, at the next term of said court, why the same shall not be sold and the proceeds transferred to the state; which order shall be published for six weeks in some newspaper printed and published in the county in which such proceedings are had.

(RSMo 1939 § 627, A.L. 2002 S.B. 1248)

Prior revisions: 1929 § 627; 1919 § 5316; 1909 § 6263

Effective 6-19-02



Section 470.090 Who may appear and defend.

Effective 28 Aug 1939

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

470.090. Who may appear and defend. — All persons, bodies politic and corporate, named in such information as terre-tenants or claimants to the estate, may appear and plead to such proceeding, and may traverse or deny the facts stated in the information and the title of the state to the lands and tenements therein mentioned and described, at any time on or before the third day after the return of such scire facias; and any other person claiming an interest in such estate may appear and be made a defendant, and plead by motion for that purpose, in open court, within the time allowed for pleading.

(RSMo 1939 § 628)

Prior revisions: 1929 § 628; 1919 § 5317; 1909 § 6264



Section 470.100 Judgment rendered, when.

Effective 28 Aug 1939

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

470.100. Judgment rendered, when. — If no person appear and plead, or, appearing, shall refuse to plead, within the time, then judgment shall be rendered for the state, and it shall be seized and possessed of the lands and tenements in such information described and claimed.

(RSMo 1939 § 629)

Prior revisions: 1929 § 629; 1919 § 5318; 1909 § 6265



Section 470.110 Issues shall be made up and tried, when.

Effective 28 Aug 1939

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

470.110. Issues shall be made up and tried, when. — If any person shall appear and deny the title set up by the state, or traverse any material fact in the information alleged, issues shall be made up and tried as other issues of fact, and a survey may be ordered and entered as in other actions when the title or boundaries of land are in dispute.

(RSMo 1939 § 630)

Prior revisions: 1929 § 630; 1919 § 5319; 1909 § 6266



Section 470.120 Judgment for state, when.

Effective 28 Aug 1939

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

470.120. Judgment for state, when. — If, after the issues are tried, it appear from the facts that the state hath good title to the lands and tenements described in the information, or any part thereof, judgment shall be rendered that the state be seized thereof and recover costs against the defendant.

(RSMo 1939 § 631)

Prior revisions: 1929 § 631; 1919 § 5320; 1909 § 6267



Section 470.130 Judgment for defendant, when.

Effective 19 Jun 2002, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

470.130. Judgment for defendant, when. — If it appears that the state has no title in such estate, the defendant shall recover his or her costs, to be taxed and certified by the clerk, provided that the court find, from the facts, that the title to such estate is in the defendant. When such certificate of the clerk is filed in his or her office, the state treasurer shall pay the certificate as other demands on the treasury.

(RSMo 1939 § 632, A.L. 1947 V. I p. 295, A.L. 2002 S.B. 1248)

Prior revisions: 1929 § 632; 1919 § 5321; 1909 § 6268

Effective 6-19-02



Section 470.140 Writ of possession to issue.

Effective 28 Aug 1939

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

470.140. Writ of possession to issue. — When judgment is rendered for, and the title to such real estate described in the information is vested in the state, a writ shall be issued to the sheriff of the same county, commanding him to seize said real estate.

(RSMo 1939 § 633)

Prior revisions: 1929 § 633; 1919 § 5322; 1909 § 6269



Section 470.150 Copy of record filed with state treasurer.

Effective 19 Jun 2002, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

470.150. Copy of record filed with state treasurer. — Upon the return of such writ of possession, the prosecuting attorney shall cause the record and process to be exemplified under the seal of the court and deposit the same in the office of the state treasurer; and he or she shall cause the transcript of the judgment to be recorded in the office of the recorder of the county in which such estate is situate; and such judgment shall preclude all parties and privies thereto, their heirs and assigns, so long as such judgment shall remain in force.

(RSMo 1939 § 634, A.L. 1947 V. I p. 295, A.L. 2002 S.B. 1248)

Prior revisions: 1929 § 634; 1919 § 5323; 1909 § 6270

Effective 6-19-02



Section 470.160 Appeals taken.

Effective 28 Aug 1949

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

470.160. Appeals taken. — Any party who shall have appeared to any proceedings, and the prosecuting attorney on behalf of the state, shall have the right to prosecute an appeal upon any such judgment.

(RSMo 1939 § 635, A. 1949 S.B. 1137)

Prior revisions: 1929 § 635; 1919 § 5324; 1909 § 6271



Section 470.170 Lands claimed within five years, by whom.

Effective 28 Aug 1939

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

470.170. Lands claimed within five years, by whom. — Within five years after judgment has been rendered, any person, other than those who were served with the scire facias, or appeared to the proceedings, their heirs or assigns, may appear and claim lands vested in the state and may file his petition in the circuit court of the county in which such estate is situate, setting forth the nature of his claim, and praying that the said estate may be relinquished to him.

(RSMo 1939 § 636)

Prior revisions: 1929 § 636; 1919 § 5325; 1909 § 6272



Section 470.180 Petition served on whom.

Effective 28 Aug 1939

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

470.180. Petition served on whom. — A copy of this petition shall be served upon the prosecuting attorney of the county, who shall make answer thereto; and the court shall examine the allegations and proofs, and if it appear that the person has a good claim, title or interest in such estate, the court shall decree accordingly, divesting the state of any interest therein; but in no case shall costs be adjudged against the state.

(RSMo 1939 § 637)

Prior revisions: 1929 § 637; 1919 § 5326; 1909 § 6273



Section 470.200 Court may order sale.

Effective 19 Jun 2002, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

470.200. Court may order sale. — Whenever title to any real estate has vested in the state, the circuit court of the county in which such estate is situate shall, upon the application of the prosecuting attorney of said county, order and direct said real estate to be sold; which sale shall be made by the sheriff of said county and shall be advertised and conducted in the same manner as shall by law be provided for the sale of real estate under execution.

(RSMo 1939 § 639, A.L. 2002 S.B. 1248)

Prior revisions: 1929 § 639; 1919 § 5328; 1909 § 6275

Effective 6-19-02



Section 470.210 Proceeds paid into abandoned fund account.

Effective 19 Jun 2002, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

470.210. Proceeds paid into abandoned fund account. — All moneys realized from the sale of any real estate, after paying all costs of such proceedings, and such compensation to the prosecuting attorney as shall be allowed by the court in which such order of sale is made, shall be paid by the sheriff into the state treasury within ninety days after the receipt thereof; and if said sheriff fails to pay said money into the state treasury within ninety days after the receipt thereof, the sheriff shall be proceeded against in the same manner as is provided in section 470.030. Moneys so paid into the state treasury shall be deemed unclaimed property under the uniform disposition of unclaimed property act as set forth in chapter 447 and shall be credited into the abandoned fund account, and shall be treated in the same manner as other moneys paid into the state treasury under sections 470.010 to 470.220.

(RSMo 1939 § 640, A.L. 2002 S.B. 1248)

Prior revisions: 1929 § 640; 1919 § 5329; 1909 § 6276

Effective 6-19-02



Section 470.220 State treasurer to keep record.

Effective 19 Jun 2002, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

470.220. State treasurer to keep record. — The state treasurer shall keep just and accurate account of all money paid into the state treasury, all land vested in the state pursuant to sections 470.010 to 470.220, and all proceeds received from the sale of such land.

(RSMo 1939 § 641, A.L. 1947 V. I p. 295, A.L. 2002 S.B. 1248)

Prior revisions: 1929 § 641; 1919 § 5330; 1909 § 6277

Effective 6-19-02



Section 470.270 Money or effects involved in litigation — disposition — unclaimed property, state may bring action to recover, when, exceptions.

Effective 28 Aug 2002

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

470.270. Money or effects involved in litigation — disposition — unclaimed property, state may bring action to recover, when, exceptions. — After the owner, his or her assignee, personal representative, grantee, heirs, devisees or other successors, entitled to any moneys, refund of rates or premiums or effects by reason of any litigation concerning rates, refunds, refund of premiums, fares or charges collected by any person or corporation in the state of Missouri for any service rendered or to be rendered in said state, or for any contract of insurance on property in this state, or under any contract of insurance performed or to be performed in said state, which moneys, refund of rates or premiums or effects have been paid into or deposited in connection with any cause in any court of the state of Missouri or in connection with any cause in any United States court, or so paid into the custody of any depositary, clerk, custodian, or other officer of such court, whether the same be afterwards transferred and deposited in the United States treasury or not, shall be and remain unknown, or the whereabouts of such person or persons shall be and has been unknown, for the period heretofore, or hereafter, of five successive years, or such moneys, refund of rates or premiums or effects remain unclaimed for the period heretofore, or hereafter, of five successive years, from the time such moneys or property are ordered repaid or distributed by such courts, such moneys or property shall be escheatable to the state of Missouri, and may be escheated to the state of Missouri in the manner herein provided, with all interest and earnings actually accrued thereon to the date of the judgment and decree for the escheat of the same; except that all refunds of rates generated by the refund of natural gas or electric rates shall be transferred to the utilicare stabilization fund created pursuant to section 660.136, with the exception of lawsuits in which the state of Missouri is a party, if the moneys that result from a refund of rates remains unclaimed after five years from the date when such rates are ordered repaid, with all interest from such refunded rates that is earned from the date such rates are ordered repaid to escheat to the state as otherwise provided in sections 470.270 to 470.350*. The provisions of this section notwithstanding, this state may elect to take custody of such unclaimed property by instituting a proceeding pursuant to section 447.575.

(L. 1945 p. 915 § 1, A.L. 1947 V. I p. 297, A.L. 1990 H.B. 1052, A.L. 2002 S.B. 810 and A.L. 2002 S.B. 1248, A.L. 2011 H.B. 315)

*Sections 470.280 to 470.350 were repealed by S.B. 1248, 2002.

CROSS REFERENCE:

Disposition of excess charges by utilities on stay order of public service commission, 386.520

(1957) Service of process by publication in class proceedings to escheat unclaimed excess insurance premiums in registry of court met statutory requirements and did not violate due process by not specifically advising defendants to file answer. State v. Goodbar (Mo.), 297 S.W.2d 525.






Chapter 471 Uniform Simultaneous Death Law

Section 471.010 No sufficient evidence of survivorship.

Effective 28 Aug 1947

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

471.010. No sufficient evidence of survivorship. — Where the title to property or the devolution thereof depends upon priority of death and there is no sufficient evidence that the persons have died otherwise than simultaneously, as determined by a court of competent jurisdiction, the property of each person shall be disposed of as if he had survived, except as provided otherwise in this law.

(L. 1947 V. I p. 13 § 1)



Section 471.020 Survival of beneficiaries.

Effective 28 Aug 1959

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

471.020. Survival of beneficiaries. — If property is so disposed of that the right of a beneficiary to succeed to any interest therein is conditional upon his surviving another person, and both persons die, and there is no sufficient evidence that the two have died otherwise than simultaneously, the beneficiary shall be deemed not to have survived. If there is no sufficient evidence that two or more beneficiaries have died otherwise than simultaneously and property has been disposed of in such a way that at the time of their death each of such beneficiaries would have been entitled to the property if he had survived the others, the property shall be divided into as many equal portions as there were such beneficiaries and these portions shall be distributed respectively to those who would have taken in the event that each of such beneficiaries had survived.

(L. 1947 V. I p. 13 § 3, A.L. 1959 S.B. 120)



Section 471.030 Joint tenants or tenants by entirety.

Effective 28 Aug 1959

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

471.030. Joint tenants or tenants by entirety. — Where there is no sufficient evidence that two joint tenants or tenants by the entirety have died otherwise than simultaneously the property so held shall be distributed one-half as if one had survived and one-half as if the other had survived. If there are more than two joint tenants and all of them have so died the property thus distributed shall be in the proportion that one bears to the whole number of joint tenants. The term "joint tenants" includes owners of property held under circumstances which entitled one or more to the whole of the property on the death of the other or others.

(L. 1947 V. I p. 13 § 3, A.L. 1959 S.B. 120)



Section 471.040 Insurance policies.

Effective 28 Aug 1959

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

471.040. Insurance policies. — Where the insured and the beneficiary in a policy of life or accident insurance have died and there is no sufficient evidence that they have died otherwise than simultaneously the proceeds of the policy shall be distributed as if the insured had survived the beneficiary.

(L. 1947 V. I p. 13 § 4, A.L. 1959 S.B. 120)

(1963) Evidence sufficient to support finding that beneficiary survived insured after both were fatally injured in same automobile accident. Prudential Ins. Co. of America v. Sutton (A.), 368 S.W.2d 522.



Section 471.050 Law not retroactive.

Effective 28 Aug 1947

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

471.050. Law not retroactive. — This law shall not apply to the distribution of the property of a person who has died before it takes effect.

(L. 1947 V. I p. 13 § 5)



Section 471.060 Law does not apply if decedent provides otherwise.

Effective 28 Aug 1959

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

471.060. Law does not apply if decedent provides otherwise. — This law shall not apply in the case of wills, living trusts, deeds or contracts of insurance or any other situation where provision is made for distribution of property different from the provisions of this law, or where provision is made for a presumption as to survivorship which results in a distribution of property different from that here provided.

(L. 1947 V. I p. 13 § 6, A.L. 1959 S.B. 120)



Section 471.070 Uniformity of interpretation.

Effective 28 Aug 1947

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

471.070. Uniformity of interpretation. — This law shall be so construed and interpreted as to effectuate its general purpose to make uniform the law in those states which enact it.

(L. 1947 V. I p. 13 § 7)



Section 471.080 Short title.

Effective 28 Aug 1947

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

471.080. Short title. — This law may be cited as "The Uniform Simultaneous Death Law".

(L. 1947 V. I p. 13 § 8)






Chapter 472 Probate Code — General Provisions

Chapter Cross References



Section 472.005 Application, when — effect on pending proceedings and rights.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

472.005. Application, when — effect on pending proceedings and rights. — This act* shall apply to the estates of persons whose deaths occur on or after January 1, 1981. The procedures herein prescribed shall govern all proceedings in probate then pending, except to the extent that, in the opinion of the court, their application in particular proceedings or parts thereof would not be feasible or would work injustice, in which event the former procedure shall apply. No act done in any proceeding commenced before January 1, 1981, and no accrued right shall be impaired by its provisions. When a right is acquired, extinguished or barred upon the expiration of a prescribed period of time which has commenced to run by the provision of any statute in force before this act* takes effect, such provision shall remain in force and be deemed a part of the probate code with respect to such right except as otherwise provided therein.

(L. 1980 S.B. 637)

Effective 1-01-81

*This act was known as the "Probate Code", which includes chapters 472, 473 and 474.

(1955) Will construed and words “descendants of a deceased child” of testator held to include an adopted child of testator's deceased son. Hayes v. St. Louis Union Trust Co. (Mo.), 280 S.W.2d 649.

(1958) Devise of undivided one-half interest in realty to testator's son for life and at his death to his children absolutely but if he should die without issue living then to other son for life and at his death to other son's “heirs at law” was construed according to statute of descent and distribution in effect when second life tenant died rather than statute in effect at execution of will and testator's death and thus widow of second life tenant took one-half of the undivided one-half interest against contention that testator indicated intent that land go to his descendants. Thomas v. Higginbotham (Mo.), 318 S.W.2d 234.

(1959) Evidence held to establish domicile in state of Louisiana by prior resident of this state who had died, for the purpose of determining where his estate should be dispersed. In re Toler's Estate (Mo.), 325 S.W.2d 755.

(1965) As used in subsection 2 of § 475.320, the word “debts” is the substantial equivalent of “claims”, which is defined in this section, subdivision (4), as including liabilities of the decedent which survive whether arising in contract or in tort or otherwise, funeral expenses, the expense of a tombstone and costs, and expenses of administrator. State v. Hollenbeck (A.), 394 S.W.2d 82.

(1974) Provision in will that executor gave to pastor of a named church a sum for masses to be said entitled the pastor to receive as a gift personal property and he was a “legatee” and a necessary party to suit to set aside will. Kane v. Mercantile Trust Co. National Association (Mo.), 513 S.W.2d 362.



Section 472.010 Definitions.

Effective 03 Jun 1986, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

472.010. Definitions. — When used in this code, unless otherwise apparent from the context:

(1) "Administrator" includes any administrator de bonis non, administrator cum testamento annexo, administrator ad litem and administrator during absence or minority;

(2) "Child" includes an adopted child and a child born out of wedlock, but does not include a grandchild or other more remote descendants;

(3) "Claims" include liabilities of the decedent which survive whether arising in contract, tort or otherwise, funeral expenses, the expense of a tombstone, and costs and expenses of administration;

(4) "Clerk" means clerk of the probate division of the circuit court;

(5) "Code" or "probate code" means chapters 472, 473, 474 and 475;

(6) "Court" or "probate court" means the probate division of the circuit court;

(7) "Devise", when used as a noun, means a testamentary disposition of real or personal property or both; when used as a verb it means to dispose of real or personal property or both by will;

(8) "Devisee" includes legatee;

(9) "Distributee" denotes those persons who are entitled to the real and personal property of a decedent under his will, under the statutes of intestate succession or who take as surviving spouse under section 474.160, upon election to take against the will;

(10) "Domicile" means the place in which a person has voluntarily fixed his abode, not for a mere special or temporary purpose, but with a present intention of remaining there permanently or for an indefinite time;

(11) "Estate" means the real and personal property of the decedent or ward, as from time to time changed in form by sale, reinvestment or otherwise, and augmented by any accretions and additions thereto and substitutions therefor, and diminished by any decreases and distributions therefrom;

(12) "Exempt property" means that property of a decedent's estate which is not subject to be applied to the payment of claims, charges, legacies or bequests as described in section 474.250;

(13) "Fiduciary" includes executor, administrator, guardian, conservator, and trustee;

(14) "Heirs" means those persons, including the surviving spouse, who are entitled under the statutes of intestate succession to the real and personal property of a decedent on his death intestate;

(15) "Interested persons" mean heirs, devisees, spouses, creditors or any others having a property right or claim against the estate of a decedent being administered and includes children of a protectee who may have a property right or claim against or an interest in the estate of a protectee. This meaning may vary at different stages and different parts of a proceeding and must be determined according to the particular purpose and matter involved;

(16) "Issue" of a person, when used to refer to persons who take by intestate succession, includes adopted children and all lawful lineal descendants, except those who are the lineal descendants of living lineal descendants of the intestate;

(17) "Lease" includes an oil and gas lease or other mineral lease, but does not include month-to-month or year-to-year tenancies under oral contracts;

(18) "Legacy" means a testamentary disposition of personal property;

(19) "Legatee" means a person entitled to personal property under a will;

(20) "Letters" include letters testamentary, letters of administration and letters of guardianship;

(21) "Lien" includes all liens except general judgment, execution and attachment liens;

(22) "Lineal descendants" include adopted children and their descendants;

(23) "Mortgage" includes deed of trust, vendor's lien and chattel mortgage;

(24) "Person" includes natural persons and corporations;

(25) "Personal property" includes interests in goods, money, choses in action, evidences of debt, shares of corporate stock, and chattels real;

(26) "Personal representative" means executor or administrator. It includes an administrator with the will annexed, an administrator de bonis non, an administrator pending contest, an administrator during minority or absence, and any other type of administrator of the estate of a decedent whose appointment is permitted. It does not include an executor de son tort;

(27) "Property" includes both real and personal property;

(28) "Real property" includes estates and interests in land, corporeal or incorporeal, legal or equitable, other than chattels real;

(29) "Registered mail" includes "certified mail" as defined and certified under regulations of the United States Postal Service;

(30) "Will" includes codicil; it also includes a testamentary instrument which merely appoints an executor and a testamentary instrument which merely revokes or revives another will.

(L. 1955 p. 385 § 2, A.L. 1957 p. 829, A.L. 1978 H.B. 1634, A.L. 1980 S.B. 637, A.L. 1983 S.B. 44 & 45, A.L. 1986 S.B. 787)

Effective 6-03-86



Section 472.013 Fraud under probate code — remedy — procedure.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

472.013. Fraud under probate code — remedy — procedure. — Whenever fraud has been perpetrated in connection with any proceeding or in any statement filed under this code, or if fraud is used to avoid or circumvent the provisions or purposes of this code, any person injured thereby may obtain appropriate relief against the perpetrator of the fraud or restitution from any person, other than a bona fide purchaser, benefitting from the fraud, whether innocent or not. Any proceeding must be commenced within two years after the discovery of the fraud, but no proceeding may be brought against one not a perpetrator of the fraud later than ten years after the time of commission of the fraud. This section has no bearing on remedies relating to fraud practiced on a decedent during his lifetime which affects the succession of his estate.

(L. 1980 S.B. 637)

Effective 1-01-81



Section 472.020 Jurisdiction of probate division of circuit court.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

472.020. Jurisdiction of probate division of circuit court. — The probate division of the circuit court may hear and determine all matters pertaining to probate business, to granting letters testamentary and of administration, the appointment of guardians and conservators of minors and incapacitated and disabled persons, settling the accounts of personal representatives and conservators, and the sale or leasing of lands by personal representatives and conservators, including jurisdiction of the construction of wills as an incident to the administration of estates, of the determination of heirship, of the administration of testamentary and inter vivos trusts, of disability and incapacity proceedings as provided by law and of such other probate business as may be prescribed by law.

(RSMo 1939 § 2437, A.L. 1955 p. 385 § 3, A.L. 1978 H.B. 1634, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 § 2406; 1919 § 2542; 1909 § 4056

(1959) Court stated “the General Assembly, in its representative capacity, is free to exercise all the primary power of the people in conferring such uniform equitable jurisdiction” referring to jurisdiction in “matters pertaining to probate business”. North v. Hawkinson (Mo.), 324 S.W.2d 733.

(1962) Judgment of trial court ordering writ of mandamus to compel probate judge to assume jurisdiction of testamentary trust reversed and supreme court refused to rule on constitutionality of provision conferring jurisdiction of testamentary trusts on probate court where record did not show facts sufficient to present issues for determination. State v. Bradley (Mo.), 358 S.W.2d 38.

(1964) Appointment by probate court of successor trustee of testamentary trust held void and sections 472.020 and 456.225 declared unconstitutional insofar as they purport to grant jurisdiction over testamentary trusts to the probate court. First National Bank of Kansas City v. Mercantile B. & T. Co. (Mo.), 376 S.W.2d 164.



Section 472.025 State may be party to proceedings — service.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

472.025. State may be party to proceedings — service. — Proceedings may be conducted under section 473.083 or any other section of chapters 472 and 473 when the state of Missouri or any department or agency thereof is a necessary or proper party defendant or interested therein, directly or indirectly, as devisee, claimant by way of escheat, claimant as creditor, or otherwise. Service of process and notices upon the state of Missouri or any department or agency thereof may be made by delivery to the prosecuting attorney of the county.

(L. 1967 p. 639 § 1, A.L. 1980 S.B. 637)

Effective 1-01-81



Section 472.030 Powers of court — executions, when returnable — service of process.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

472.030. Powers of court — executions, when returnable — service of process. — The probate division of the circuit court has the same legal and equitable powers to effectuate and to enforce its orders, judgments and decrees in probate matters as circuit judges have in other matters and its executions shall be governed by chapter 513 and the applicable supreme court rule, except that all executions shall be returnable within thirty days unless otherwise ordered by the court. All process of the court may be served anywhere within the territorial limits of the state.

(L. 1955 p. 385 § 4, A.L. 1978 H.B. 1634, A.L. 1980 S.B. 637)

Effective 1-01-81

(1961) This section is not a grant to probate courts of jurisdiction in purely equitable matters. Whatever equitable powers a probate court may exercise by virtue of this section must be employed in the discharge of its jurisdiction in probate matters. Stark v. Moffit (A.), 352 S.W.2d 165.

(1964) Where deceased, collecting agent of gas company, wrongfully deposited collections in his personal account, deposit created trust fund for benefit of gas company and the tracing of collections into the bank account was a proper exercise of equitable powers by the probate court. In re Meyers' Estate (Mo.), 376 S.W.2d 219.

(1987) Order granting special notice of probate hearings to interested person pursuant to this section was not subject to interlocutory appeal. Cordes v. Caldwell, 731 S.W.2d 463 (Mo.App.)



Section 472.040 Costs.

Effective 02 Jan 1979, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

472.040. Costs. — In all suits and other proceedings in the probate division of the circuit court, the party prevailing shall recover his costs against the other party, except in those cases in which a different provision is made by law. Whenever costs are given against executors and administrators, the estate shall pay the costs. Parties presenting claims against estates, for the same causes and in the same manner, may be ruled to give security for costs, as is provided in practice in civil cases.

(RSMo 1939 § 203, A.L. 1955 p. 385 § 5, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 204; 1919 § 203; 1909 § 212

Effective 1-02-79

CROSS REFERENCE:

Probate fees, 483.580



Section 472.050 Court open, when — sessions — time for acts.

Effective 02 Jan 1979, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

472.050. Court open, when — sessions — time for acts. — The court shall be open for the transaction of probate business at all reasonable hours. The judge of the probate division of circuit court may by order provide for the holding of sessions of the court at regular recurring times for the purpose of hearing claims, settlements and other matters but no such order shall prohibit the hearing and determination of any proceeding before the court at any time when necessary to promote the ends of justice nor shall such order be inconsistent with rules of court. If the last day on which any act is required to be performed in the court falls on any day on which the court is not open the same shall be performed on the next succeeding day on which the court is open.

(L. 1955 p. 385 § 6, A.L. 1978 H.B. 1634)

Effective 1-02-79



Section 472.060 Disqualification of judge.

Effective 28 Aug 2005

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

472.060. Disqualification of judge. — No judge of probate shall sit in a case in which the judge is interested, or in which the judge is biased or prejudiced against any interested party, or in which the judge has been counsel or a material witness, or when the judge is related to either party, or in the determination of any cause or proceeding in the administration and settlement of any estate of which the judge has been personal representative, conservator, or guardian, when any party in interest objects in writing, verified by affidavit; and when the objections are made, the cause shall be transferred to another judge, in accordance with the provisions of section 478.255, who shall hear and determine same; and the clerk of the circuit court or division clerk shall deliver to the probate division of the circuit court a full and complete transcript of the judgment, order or decree made in the cause, which shall be kept with the papers in the office pertaining to such cause.

(RSMo 1939 § 2444, A.L. 1955 p. 385 § 7, A.L. 1978 H.B. 1634, A.L. 1983 S.B. 44 & 45, A.L. 2005 S.B. 420 & 344)

Prior revisions: 1929 § 2053; 1919 § 2549; 1909 § 4063

(1980) The power to disqualify a judge as to any further proceedings with an estate is to be liberally construed and will apply to all pending matters to preclude the judge from resuming jurisdiction. State ex rel. Campbell v. Kohn (A.), 606 S.W.2d 399.



Section 472.070 Powers of clerk.

Effective 02 Jan 1979, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

472.070. Powers of clerk. — 1. The clerk of the probate division may take acknowledgments, administer oaths, and certify and authenticate copies of instruments, documents and records of the court, and perform the usual functions of his office.

2. Subject to control of the judge of the probate division, the clerk of the probate division may issue notices and make all necessary orders for the hearing of any petition or other matter to be heard in the court.

3. If a matter is not contested, the clerk may hear and determine it and make all orders, judgments and decrees in connection therewith which the judge could make, subject to be set aside or modified by the judge at any time within thirty days thereafter; but if not set aside or modified, the orders, judgments and decrees made by the clerk shall have the same effect as if made by the judge.

4. The judge may act as clerk ex officio, whenever the business of the court requires.

5. A seal is authorized for the probate division of the circuit court which shall be kept in the custody of the judge or the clerk of the probate division.

(L. 1955 p. 385 § 8, A.L. 1978 H.B. 1634)

Effective 1-02-79



Section 472.075 Clerk and certain personnel of probate division to be appointed by judge (St. Louis City).

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

472.075. Clerk and certain personnel of probate division to be appointed by judge (St. Louis City). — The clerk and other nonjudicial personnel of the probate division of circuit courts of any city not within a county shall be appointed by the judge of the probate division with the consent of the court en banc, unless otherwise provided by local court rule.

(L. 2004 S.B. 1211)



Section 472.080 Documents filed with court, form — content.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

472.080. Documents filed with court, form — content. — 1. Except as otherwise specifically provided in this code or by supreme court rule, every document filed with the court under this code, including but not limited to applications, petitions, claims, and demands for notice, shall be signed by or on behalf of the petitioner or claimant, and shall contain a statement that it is made under oath or affirmation and that its representations are true and correct to the best knowledge and belief of the person signing same, subject to the penalties of making a false affidavit or declaration.

2. No defect of form or substance in any document invalidates any proceedings after judgment on the document.

(L. 1955 p. 385 § 9, A.L. 1980 S.B. 637)

Effective 1-01-81



Section 472.090 Objections to petition, form.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

472.090. Objections to petition, form. — Any interested person, on or before the day set for hearing, may file written objections to a petition previously filed, and, upon special order or general rule of the court, objections to a petition shall be filed in writing as a prerequisite of being heard by the court.

(L. 1955 p. 385 § 10)



Section 472.100 Notice — court may require — how delivered.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

472.100. Notice — court may require — how delivered. — 1. No notice to interested persons need be given except as specifically provided for in this code or as ordered by the court. When no notice is required by this code, the court may require such notice as it deems desirable by a general rule or by an order in a particular case.

2. Except as otherwise specifically provided by law, all notices required by this code or the court to be served upon any person shall be served as the court directs, by rule or otherwise, in such manner and at such time as to constitute reasonable notice, in any of the following manners:

(1) By delivering to the person, including a minor or a disabled or incapacitated person not known to have a legally appointed guardian or conservator, a copy of the notice personally or by leaving a copy at his dwelling house or usual place of abode with some person of his family over the age of fifteen years, or by delivering a copy to an agent authorized by appointment or required by law to receive service of process;

(2) By publishing a copy of the notice in some newspaper qualified to publish legal notices under chapter 493 and having general circulation within the county in which the court is held for the time required by law or court rule or order. If no time is fixed by law or by rule of court, the notice shall be published once each week for four consecutive weeks, the last insertion being at least seven days before the hearing. The personal representative, or other person at whose instance any notice by publication is required, may designate the newspaper in which such notice is to be published; but as to any notice which is necessary to the jurisdiction of the court, the clerk shall designate the newspaper unless the personal representative or other person has made such designation and so informed the clerk in writing before the time for commencement of publication. If there is no qualified newspaper published in the county, the notice shall be published in some qualified newspaper published in an adjoining county which has a general circulation within the county in which the court is held or the notice shall be given by posting copies thereof in ten public places in the county as the court directs. If a notice, which is required to be published once a week for more than one time, is published in a daily newspaper, each publication after the first shall appear on the same day of the week on which the first publication was made;

(3) By registered or certified mail, addressed to the person to be notified at his address within the United States, deposited in the United States mail, with all postage charges prepaid, and, if ordered by the court, with a return receipt requested;

(4) By ordinary mail, deposited in the United States mail with all postage charges prepaid at the first class rate, in a sealed envelope or on a post or postal card, properly addressed, bearing the name and return address of the sender and otherwise inscribed in accordance with the regulations of the United States Postal Service to require a return thereof to the sender upon nondelivery to the addressee;

(5) By any combination of the above or as may be provided by the rules of civil procedure.

3. Service by publication is notice to all heirs and devisees, whether known or unknown or whether residents or nonresidents of this state, spouses and to all creditors and other persons interested in the estate.

4. Provisions in this code for notice to interested persons, other than by publication, do not require such notice to creditors unless otherwise specifically required by the code or by the court.

5. Service of notice upon a minor or a disabled or incapacitated person having a legally appointed guardian or conservator, if the fact of the guardianship or conservatorship is known to the person requiring such service or is disclosed by the court files or records, shall be made by serving such guardian or conservator in the manner provided herein for service upon other persons. Service upon a corporation may be made in the manner provided by law for the service of summons on corporations in civil actions.

6. In all cases where service by publication is required but personal service or service by registered or certified mail is not ordered, all interested persons whose names and addresses appear in the court files or records, including creditors only when ordered by the court, shall be served by ordinary mail. Failure in any such case to mail any notice or failure of any interested person to receive any mailed notice does not invalidate any order of the court or deprive the court of jurisdiction.

7. Personal service and service by registered or certified mail may be made by any competent witness, except that service by mail of any process, order or notice issued by the court shall be made by the clerk, or, if personal service is required, by the sheriff. Service by publication and by ordinary mail, except those required by section 473.587, shall be made by the clerk when requested in writing by the party requiring same, and when furnished with the necessary information therefor.

8. If an attorney has entered his appearance in writing for any party in any probate proceeding or matter pending in the court, all notices required to be served on the party in the proceeding or matter may be served on the attorney and such service shall be in lieu of service upon the party for whom the attorney appears. Service on an attorney may be made by ordinary mail or by leaving a copy of any notice or paper at his office with his clerk or with an attorney employed by or associated with the attorney to be served.

(L. 1955 p. 385 § 11, A.L. 1957 p. 829, A.L. 1980 S.B. 637, A.L. 1983 S.B. 44 & 45)

(1962) Weekly newspaper did not forfeit right theretofore vested in it to publish legal notices by suspending publication the last week in December of one year for vacation purposes and where it resumed continuous weekly publications after the procedure was questioned. State ex rel. Henderson v. Proctor (Mo.), 361 S.W.2d 802.



Section 472.110 Proof of service.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

472.110. Proof of service. — Proof of service in all cases requiring notice whether by publication, mailing or otherwise, shall be filed before the hearing. Service made by a private person shall be proved by the affidavit of the person or by acknowledgment of service; service made by the clerk, sheriff or other official shall be proved by certificate or return of service. Proof of service by publication shall be made in the form of the affidavit prescribed by section 493.060. In the case of service by registered or certified mail, where the court requires a return receipt, the return receipt shall be attached to the proof of service if a receipt has been received; if no receipt has been received, or in case a notice served by ordinary mail is returned to the sender, the court may, in its discretion, order further service on the party.

(L. 1955 p. 385 § 12, A.L. 1957 p. 829, A.L. 1980 S.B. 637)

Effective 1-01-81



Section 472.120 Amendment of proof of service.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

472.120. Amendment of proof of service. — At any time in its discretion and upon such terms as it deems just, the court may allow any process, return or proof of service thereof to be amended, unless it clearly appears that material prejudice would result to the substantial rights of the party against whom the process issued.

(L. 1955 p. 385 § 12A)



Section 472.130 Waiver of notice.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

472.130. Waiver of notice. — Any person legally competent may in person or by attorney waive in writing any notice required by this code or by rule or order of court. A personal representative may make waiver either in person or by attorney. A guardian of the estate, conservator, or a guardian ad litem may make a waiver on behalf of his protectee or ward, and a trustee may make a waiver on behalf of the trust. A consul or other representative of a foreign government, whose appearance has been entered as provided by law on behalf of any person residing in a foreign country, may make waiver of notice on behalf of such person. Any person who submits to the jurisdiction of the court in any hearing waives notice thereof.

(L. 1955 p. 385 § 14, A.L. 1957 p. 829, A.L. 1983 S.B. 44 & 45)



Section 472.135 Waiver of legal requirements, when — limitation on waiver.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

472.135. Waiver of legal requirements, when — limitation on waiver. — Any heir, devisee, or the guardian or conservator of any heir or devisee under disability then interested in the estate may waive, in writing, any requirement imposed upon the personal representative by the provisions of chapter 472, 473, or 474 of this code; provided, that such waiver does not adversely affect the rights of creditors or other persons interested in the estate.

(L. 1980 S.B. 637)

Effective 1-01-81



Section 472.140 Record kept — adversary probate proceeding defined.

Effective 28 Aug 1986

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

472.140. Record kept — adversary probate proceeding defined. — 1. A record shall be kept in any adversary probate proceeding in a probate division of the circuit court. At the discretion of the judge, but in compliance with the rules of the supreme court, the record may be a stenographic record or one made by the utilization of electronic, magnetic, or mechanical sound or video recording devices.

2. "Adversary probate proceeding" as used in this section and in section 472.141 means any proceeding brought pursuant to any provision of chapters 472, 473, 474, and 475 which requires, as a condition precedent to an entry of an order or judgment on the merits, notice of hearing to persons interested in the proceeding, except that proceedings to sell real property or to make final settlement and except that notices that letters have been granted, for unknown heirs, to file interim settlements, of the right of the surviving spouse to elect to take against the will and in guardianship estates in which the Veterans Administration is a party in interest as to petitions by the conservator to disburse funds and as to settlements of conservators shall not be deemed to be adversary unless and until an interested person files objections to the action proposed or the account stated. An "adversary probate proceeding" shall also mean any other probate proceeding determined by the judge of the probate division to be an adversary proceeding.

3. The judge on his motion, or on the request of an interested person, may direct the keeping of a record of any hearing in a probate proceeding. The judge in his discretion may require the party requesting the record to give security for the payment of the costs thereof and may assess the costs of making the record against any party to the proceedings.

(L. 1955 p. 385 § 15, A.L. 1978 H.B. 1634, A.L. 1986 H.B. 1297)



Section 472.141 Proceedings to be conducted in accordance with rules of procedure — order after action commenced.

Effective 28 Aug 1986

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

472.141. Proceedings to be conducted in accordance with rules of procedure — order after action commenced. — 1. An adversary probate proceeding shall be governed by the civil code of Missouri and the rules of civil procedure; except that:

(1) Where the probate code or any other statute contains a provision prescribing practice, procedure or pleading, applicable to the pending proceeding, the provisions of the probate code or such statutes shall govern; and

(2) The provisions of chapter 509 and civil rule 55 shall not apply unless specifically made applicable by a provision in the probate code or unless the court enters an order designating all or specific provisions of chapter 509 or civil rule 55 applicable to a particular adversary probate proceeding.

2. If a proceeding is already commenced when the court determines it to be adversary, the court may, on its own motion or on motion of any interested person, enter an order specifying the appropriate provisions of chapter 509 or civil rule 55, which shall govern the proceeding.

3. The civil code of Missouri and the rules of civil procedure shall govern all other actions or proceedings which may be heard by a judge of the probate division pursuant to assignment or otherwise, except as otherwise provided by law.

(L. 1978 H.B. 1634, A.L. 1986 H.B. 1297)



Section 472.150 Vacation and modification of judgments.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

472.150. Vacation and modification of judgments. — For good cause, before the expiration of the period allowed for appeal after the order of final distribution of the administration of the estate of a decedent or ward, the court may vacate or modify its orders, judgments and decrees, or grant a rehearing therein, except that no such power shall exist as to any orders, judgments or decrees from which an appeal has been taken, prior to a final disposition thereof on such appeal, or to set aside the probate of a will after the time allowed for contest thereof. No vacation or modification under this section affects any act done or any right acquired in reliance on any such order, judgment or decree.

(L. 1955 p. 385 § 16)

(1957) Motion to cancel and revoke letters of administration held direct and not collateral attack on order granting same in view of this section. In re Estate of Dugan (A.), 309 S.W.2d 137.



Section 472.160 Appeal — when — grounds for.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

472.160. Appeal — when — grounds for. — 1. Any interested person aggrieved thereby may appeal to the appropriate appellate court from the order, judgment or decree of the probate division of the circuit court in any of the following cases:

(1) On the allowance of any claim against an estate exceeding one hundred dollars;

(2) On all settlements of the personal representative;

(3) On all apportionments among creditors, legatees or distributees;

(4) On all orders directing the payment of legacies, making distribution or making allowances to the surviving spouse or unmarried minor children;

(5) On all orders for the sale of assets of the probate estate;

(6) On all orders for the sale of real estate;

(7) On judgments for waste;

(8) On proceedings to recover balances escheated to the state;

(9) On all orders revoking letters testamentary or of administration;

(10) On orders making allowances for the expenses of administration;

(11) On orders for the specific execution of contracts;

(12) On orders compelling legatees and distributees to refund;

(13) On all orders denying any of the foregoing requested actions;

(14) In all other cases where there is a final order or judgment of the probate division of the circuit court under this code except orders admitting to or rejecting wills from probate.

2. No appeal shall be allowed from any order or denial of an order made by the clerk under section 472.070 unless a motion to modify or vacate such order has been denied by the court, but no such motion is necessary to an appeal from any order made, denied or refused by the judge.

(RSMo 1939 § 283, A.L. 1955 p. 385 § 17, A.L. 1957 p. 829, A.L. 1978 H.B. 1634, A.L. 1980 S.B. 637)

Prior revisions: 1929 § 284; 1919 § 282; 1909 § 289

Effective 1-01-81

(1966) The right to appeal and whether an appellant is a party aggrieved within the meaning of §§ 472.160 and 512.020 are jurisdictional questions which may be raised at any time and by the court itself. In re Fusz' Estate (Mo.), 397 S.W.2d 595.

(1967) For a party to have the right of appeal as “aggrieved” by the judgment he must have a direct pecuniary interest in the result of the litigation. In re Estate of Soengen (A.), 412 S.W.2d 533.

(1969) There is no right of appeal from a probate court order vacating a void judgment. State ex rel. Travelers Indemnity Co. v. Swink (A.), 440 S.W.2d 152.

(1971) A natural mother qualifies as an “interested person” in the appointment of a guardian for the child's estate, and, having a right to such appointment “if otherwise qualified” a mother would be aggrieved by a final order of the probate court which disqualified her from that office with right of appeal to circuit court. State ex rel. Pope v. Lisle (A.), 469 S.W.2d 841.

(1974) Held that order for partial compensation of attorney was not a final judgment and was not appealable. In re the Estate of Ritter (A.), 510 S.W.2d 188.

(1974) Held that an order to sell personal property in order to satisfy a tax lien is not an appealable order under this section. Poletti v. Estate of Poletti (A.), 510 S.W.2d 850.

(1992) Where court issued order advising that it would issue letters of administration to decedent's putative son and denied motion of decedent's family to prevent such appointment, such order is not appealable. Family did not wait until letters were issued and then move to revoke the letter. Statute authorizes an appeal of an order denying the revocation of letters. Matter of Nocita, 845 S.W.2d 574 (Mo. App. E.D.).



Section 472.170 Appeals from orders as to mental condition — procedure — operates as supersedeas, when — appointment of guardian — review.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

472.170. Appeals from orders as to mental condition — procedure — operates as supersedeas, when — appointment of guardian — review. — 1. Appeals shall be allowed from the probate division of the circuit court to the appropriate appellate court in any case in which a final adjudication in an investigation of the mental condition of any person alleged to be disabled, incapacitated, or mentally ill has been made. The appeal may be made by the petitioner who applied for such adjudication, or by the person alleged to be disabled, incapacitated, or mentally ill, or by any relative of such person, or by any reputable citizen of the county in which the hearing occurred, or by an attorney for any of the foregoing persons. Such an appeal shall not operate as a supersedeas pending the determination of such appeal of any such adjudication or any order or judgment of the probate division based upon such adjudication except to the extent it is specifically provided by the probate division in an order entered at the time of or after the notice of appeal has been filed. The probate division shall in such order allow supersedeas of any order or judgment of commitment or confinement of such person unless it is found that such person by reason of his mental condition is so far disordered in his mind as to endanger his own person or the person or property of others; and the probate division may, in its discretion, allow supersedeas of such adjudication and other orders and judgments of the probate division based thereon, in whole or in part.

2. If the probate division of the circuit court finds that the alleged disabled person is incapable of managing his affairs and refuses to allow supersedeas, the probate division of the circuit court may appoint a guardian ad litem to collect, protect, and preserve the alleged disabled person's assets and, on order of the circuit court, disburse funds for the necessary support and maintenance of the alleged disabled person and those members of his family who are dependent upon him. The appointment of the guardian ad litem as well as the decision of the probate division of the circuit court as to supersedeas may be reviewed by the appellate court on motion by an interested party at any time after the notice of appeal has been filed.

(RSMo 1939 § 284, A.L. 1955 p. 385 § 18, A.L. 1965 p. 632, A.L. 1978 H.B. 1634, A.L. 1980 S.B. 637, A.L. 1983 S.B. 44 & 45)

Prior revision: 1929 § 285



Section 472.180 Time for appeal.

Effective 02 Jan 1979, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

472.180. Time for appeal. — All appeals shall be taken within the time prescribed by the rules of civil procedure relating to appeals.

(RSMo 1939 § 285, A.L. 1955 p. 385 § 21, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 286; 1919 § 283; 1909 § 290

Effective 1-02-79



Section 472.190 Appeals stayed or consolidated, when.

Effective 02 Jan 1979, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

472.190. Appeals stayed or consolidated, when. — When an appeal is taken from any appealable order, judgment or decree in the administration of a decedent's estate, made prior to the decree of final settlement and distribution, the probate division of the circuit court, in its discretion, and if no person is prejudiced thereby, may order that the appeal be stayed until the decree of final distribution is made and that the appeal be heard only as a part of any appeal which may be taken from the decree of final settlement and distribution. This section does not apply to guardianships.

(L. 1955 p. 385 § 19, A.L. 1978 H.B. 1634)

Effective 1-02-79



Section 472.210 Appeals, procedure.

Effective 02 Jan 1979, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

472.210. Appeals, procedure. — Appeals shall be taken in accordance with the rules of civil procedure relating to appeals.

(RSMo 1939 § 286, A.L. 1955 p. 385 § 22, A.L. 1965 p. 633, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 287; 1919 § 284; 1909 § 291

Effective 1-02-79



Section 472.280 Records of probate division of circuit court — may be kept by means other than bound volumes — reading equipment, index to be provided.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

472.280. Records of probate division of circuit court — may be kept by means other than bound volumes — reading equipment, index to be provided. — 1. The court shall keep the following:

(1) An index in which files, pertaining to estates of deceased persons, shall be indexed under the name of the decedent, and those pertaining to guardianships and conservatorships under the name of the ward and protectee; after the name of each file shall be shown the file and register number and the book and page of the register;

(2) A register, arranged in numerical order, in which shall be listed in chronological order under the file and register number and the name of the decedent or ward or protectee, all documents filed or issued and all orders, judgments and decrees made pertaining to the estate, the date thereof, and a reference to the volume and page of any other book in which any record has been made of such order or document;

(3) An abstract of all judgments of other courts filed and of all claims established in the probate division of the circuit court against the estate of each decedent which shall show their amount, date and class, and to whom payable;

(4) A record of wills exhibited to be proven properly indexed, in which shall be recorded such wills, together with the proof thereof and the certificate of probate or rejection thereof;

(5) A record of bonds, in which shall be recorded all bonds filed;

(6) A record of letters, in which shall be entered all letters issued;

(7) A record of inventories, in which shall be recorded all inventories and appraisements;

(8) A record of settlements in which shall be recorded the accounts and settlements of all personal representatives, conservators, and guardians;

(9) A record of probate proceedings, which shall contain all orders, judgments and decrees of the court;

(10) A record of the minutes of the proceedings of the court.

2. All vouchers and receipts in any estate filed in the court may be destroyed on order of the court after they have been on file for a period of five years after final termination of administration proceedings in the estate.

3. Other provisions of law to the contrary notwithstanding, any records required to be kept by the probate division of the circuit court under subsection 1 of this section or by any other law may be kept and maintained by means other than bound volumes of paper pages, including such means as photography, microphotography, photostatic process, electrostatic process, facsimile reproduction, perforated tape, magnetic tape or other electromagnetic means, electronic data processing, machine-readable media, graphic or video display, or any combination thereof. All courts keeping records and information by any of the aforesaid means shall keep and have readily available to the public the necessary machines and equipment to present the records and information in a readily readable form; and, further, the courts shall properly and adequately index such records and information so that the same shall be readily retrievable.

(L. 1955 p. 385 § 29, A.L. 1969 S.B. 81, A.L. 1978 H.B. 1634, A.L. 1983 S.B. 44 & 45)



Section 472.290 Rules of evidence to apply — exceptions — specific rules.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

472.290. Rules of evidence to apply — exceptions — specific rules. — In proceedings under this code the rules of evidence in circuit courts, including any relating to simultaneous deaths, are applicable unless specifically displaced by the code. In addition, the following rules relating to determination of death and status are applicable:

(1) A certified or authenticated copy of a death certificate issued by an official or agency of the place where the death occurred is prima facie proof of the fact, place, date, time of death, and the identity of the decedent;

(2) A certified or authenticated copy of any record or report of a governmental agency, domestic or foreign, that a person is missing, detained, dead, or alive is prima facie evidence, sufficient to support a judicial finding, of the status and of the dates, circumstances, and places disclosed by the record or report;

(3) A person who is absent for a continuous period of five years, during which time he has not been heard from, and whose absence is not satisfactorily explained after diligent search or inquiry, is presumed to be dead. His death is presumed to have occurred at the end of the period unless there is sufficient evidence for determining that death occurred earlier.

(L. 1980 S.B. 637)

Effective 1-01-81



Section 472.300 Proceedings involving trusts — estates — minors — disabled or incapacitated persons — supervised settlements, procedure.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

472.300. Proceedings involving trusts — estates — minors — disabled or incapacitated persons — supervised settlements, procedure. — In judicial proceedings involving trusts or estates of decedents, minors, disabled and incapacitated persons, and in judicially supervised settlements, the following apply:

(1) Interests to be affected shall be described in pleadings which give reasonable information to owners by name or class, by reference to the instrument creating the interest, or in other appropriate manner;

(2) Persons are bound by orders binding others in the following cases:

(a) Orders binding the sole holder or all coholders of a power of revocation or a presently exercisable general power of appointment, including one in the form of a power of amendment, bind other persons to the extent their interests, as objects, takers in default, or otherwise, are subject to the power;

(b) To the extent there is no conflict of interest between them or among persons represented, orders binding a guardian bind the ward; orders binding a conservator bind the protectee; orders binding a trustee bind beneficiaries of the trust in proceedings to probate a will establishing or adding to a trust, to review the acts or accounts of a prior fiduciary and in proceedings involving creditors or other third parties; and orders binding a personal representative bind persons interested in the undistributed assets of a decedent's estate in actions or proceedings by or against the estate. If there is no conflict of interest and no conservator or guardian has been appointed, a parent may represent and bind his minor child;

(c) An unborn or unascertained person who is not otherwise represented is bound by an order to the extent his interest is adequately represented by another party having a substantially identical interest in the proceeding;

(3) Notice is required as follows:

(a) Notice as prescribed by section 472.100 shall be given to every interested person, or to one who can bind an interested person as described in paragraphs (a) and (b) of subdivision (2) above. Notice may be given both to a person and to another who may bind him;

(b) Notice is given to unborn or unascertained persons, who are not represented under paragraph (a) or (b) of subdivision (2) above, by giving notice to all known persons whose interests in the proceedings are substantially identical to those of the unborn or unascertained persons;

(4) At any point in a proceeding, a court may appoint a guardian ad litem to represent the interest of a minor, an incapacitated, disabled, unborn, or unascertained person, or a person whose identity or address is unknown, if the court determines that representation of the interest otherwise would be inadequate. If not precluded by conflict of interests, the same guardian ad litem may be appointed to represent several different persons or interests.

(L. 1980 S.B. 637, A.L. 1983 S.B. 44 & 45)



Section 472.320 Independent administration of decedents' estates — application of probate code.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

472.320. Independent administration of decedents' estates — application of probate code. — The relevant provisions of chapters 472 through 474 apply to independent administration of decedents' estates to the extent that they are not inconsistent with sections 473.780 to 473.843 and 474.293.

(L. 1980 S.B. 634)

Effective 1-01-81



Section 472.330 Approval of act or transaction in best interests of estate.

Effective 28 Aug 1993

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

472.330. Approval of act or transaction in best interests of estate. — Notwithstanding any other provision of this chapter, chapter 473, chapter 474, and chapter 475 to the contrary, upon a finding that an act or transaction was or is in the best interest of the estate, the court may approve, ratify, confirm and validate any act or transaction performed by the personal representative of the estate, without court authorization which the court would have had power under this chapter, chapter 473, and chapter 474 to authorize the personal representative to conduct.

(L. 1993 S.B. 88 § 2)



Section 472.335 Power of court to confirm and validate acts — acts included.

Effective 28 Aug 2009

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

472.335. Power of court to confirm and validate acts — acts included. — The power of the court to approve, ratify, confirm and validate acts or transactions entered into by a personal representative of the estate without court authorization includes, without limitation, retention of real or personal property, compromises of claims by and against the estate, purchases, sales, mortgages, exchanges, abandonment, leases of any duration, improvements, contracts to improve, contracts to sell, contracts to purchase, and contracts to exchange and grants of options, easements, profits or other rights with respect to land or other property. It also includes, without limitation, payment of a mortgage indebtedness on the real estate of the decedent out of the personal estate and purchase of real estate at a sale made under a mortgage, deed of trust, vendor's lien or other lien held by the decedent.

(L. 1993 S.B. 88 § 3, A.L. 2009 H.B. 239)






Chapter 473 Probate Code — Administration of Decedents' Estates

Chapter Cross References



Section 473.010 Venue.

Effective 28 Aug 1959

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.010. Venue. — 1. The will of any decedent shall be probated and letters testamentary or of administration shall be granted:

(1) In the county in which the domicile of the deceased is situated;

(2) If he had no domicile in this state then in any county wherein he left any property; except that when the major part of a nonresident decedent's estate in this state consists of real estate, the will shall be probated and letters testamentary or of administration shall be granted in the county in which the real estate or the major part thereof is located;

(3) If the decedent had no domicile in this state and left no property therein, in any county in which the granting thereof is required in order to protect or secure any legal right.

2. If proceedings are commenced in more than one county, they shall be stayed except in the county where first commenced until final determination of venue in the county where first commenced. The proceedings are deemed commenced by the filing of an application for letters; and the proceedings first legally commenced extends to all of the property of the estate in this state.

3. All orders, settlements, trials and other proceedings pertaining to any estate shall be had or made in the county in which the letters were granted.

(RSMo 1939 §§ 4, 5, 531, L. 1955 p. 385 § 30, A.L. 1959 S.B. 141)

Prior revisions: 1929 §§ 4, 5, 530; 1919 §§ 4, 5, 518; 1909 §§ 12, 13, 548

(1961) When sections 473.010 and 473.668 are read together they clearly authorize the appointment of an administrator for the estate of a nonresident decedent to the end that plaintiffs in personal injury action could maintain such action against and obtain service upon the administrator. State ex rel. McCubbin v. Ginn (Mo.), 347 S.W.2d 119.



Section 473.013 Character of proceeding — jurisdiction of court.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.013. Character of proceeding — jurisdiction of court. — The administration of the estate of a decedent from the filing of the application for letters testamentary or of administration until the decree of final distribution and the discharge of the last personal representative is deemed one proceeding for purposes of jurisdiction. Such entire proceeding is a proceeding in rem. No notice is jurisdictional except the notice by publication provided in section 473.033, unless the provision requiring the notice expressly provides that the notice is jurisdictional. Whether the administration is supervised or independent, from the time of first publication of the notice provided in section 473.033, the probate division of the circuit court has in rem jurisdiction of all real and personal property of the decedent located within this state.

(L. 1955 p. 385 § 31, A.L. 1957 p. 829, A.L. 1980 S.B. 637)

Effective 1-01-81

(1966) Under present probate code, probate court acquires no more jurisdiction initially over an intestate's realty than it did under prior statutes. Clapper v. Chandler (Mo.), 406 S.W.2d 114.



Section 473.017 Application for letters — content.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.017. Application for letters — content. — 1. An application for letters testamentary or of administration shall state all of the following:

(1) The name, age, sex, domicile, last residence address and the fact and date of death of the decedent;

(2) The names, relationship to decedent, and residence addresses of the surviving spouse, heirs, devisees and legatees of the decedent, if any, and their birth dates, if minors; the names and addresses of the conservators of any minor or disabled heirs, legatees or spouse of the decedent, if known; and if applicant has reason to believe that there are any heirs or devisees who are mentally incapacitated or that there are other heirs or devisees but their names and addresses are unknown to him, he shall so state;

(3) The probable value of the real and personal property;

(4) If decedent had no domicile in this state, the location and the probable value of any land owned by him in this state at the time of his death, if any, and the probable value of the personal property within the state, so far as is known, which may be subject to administration in this state;

(5) If the decedent died testate and the will has not been delivered to the court, the contents of the will, either by attaching a copy of it to the petition, or, if the will is lost, destroyed or suppressed, by including a statement of the provisions of the will so far as known;

(6) The names and residence addresses of the persons, if any, named as executors;

(7) Where letters of administration on the estate of an intestate are sought, the name and residence address of the person for whom letters are prayed, and his relationship to the decedent or other facts, if any, which entitle such person to appointment;

(8) The name and address of the attorney for the applicant;

(9) That if letters are issued, the applicant will make a perfect inventory of the estate, pay the debts and legacies, if any, as far as the assets extend and the law directs, and account for and distribute or pay all assets which come into the possession of the personal representative, and perform all things required by law touching the administration of the estate;

(10) Whether the application is for supervised or independent administration.

2. After letters have been granted on an estate, the personal representative or other interested person, if the information contained in the application required by subsection 1 is not complete or is no longer correct, shall communicate in writing promptly to the clerk such facts known to him as are necessary to complete or correct the same.

(L. 1955 p. 385 § 32, A.L. 1957 p. 829, A.L. 1980 S.B. 637, A.L. 1981 S.B. 117, A.L. 1983 S.B. 44 & 45)



Section 473.020 If no application filed, others may request administration or probate — petition, form, contents — hearing, notice, orders.

Effective 23 May 1996, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.020. If no application filed, others may request administration or probate — petition, form, contents — hearing, notice, orders. — 1. If no application for letters testamentary or of administration is filed by a person entitled to such letters pursuant to section 473.110 within twenty days after the death of a decedent, then any interested person may petition the probate division of the circuit court which would be the proper venue for the administration of the estate of such decedent for the issuance of letters testamentary or of administration. For purposes of this section, in addition to persons provided for in subdivision (15) of section 472.010, any person who has attached a claim supported by an affidavit setting forth the basis upon which such person has a claim against the decedent shall be an interested person.

2. The petition must be filed within one year after the date of death of the decedent and shall include the following:

(1) The decedent's name, the address of the decedent's last residence and the date of death of the decedent;

(2) If a written will of the decedent has been presented for probate, the names and addresses of the personal representatives designated in such will; and

(3) The names, addresses and relationships to the decedent of the decedent's heirs as is known to, or can be reasonably ascertained by, the petitioner.

3. Within fifteen days from the date of filing, the petition shall be set for hearing to determine who should be directed to apply for letters testamentary or of administration, and not to determine the validity of any claim. Notice of the hearing shall be served upon all interested persons in the manner and within such time as directed by the court. Upon hearing of the petition, the court shall enter such order or orders as it deems appropriate, including any of the following:

(1) An order directing the person found by the court to be entitled to the issuance of letters testamentary or of administration to apply for and qualify for such letters within such time as is allowed by the court, and in default of such timely application and qualification, upon application, the court shall issue letters of administration to some other person found suitable by the court;

(2) An order refusing letters on the estate; or

(3) An order dismissing the petition.

(RSMo 1939 § 8, A.L. 1955 p. 385 § 34, A.L. 1957 p. 829, A.L. 1980 S.B. 637, A.L. 1996 S.B. 494)

Prior revisions: 1929 § 8; 1919 § 8; 1909 § 10

Effective 5-23-96

(1961) Where appointment of an administrator who had no interest in the estate was made eleven months after decedent's death on application of attorney for widow having wrongful death action against decedent's estate, the burden was on those opposing the appointment to establish that persons entitled to administer were residents and otherwise qualified. In re Norman's Estate (A.), 347 S.W.2d 908.

(1962) In subsequent proceeding in prohibition to restrain action for damages for wrongful death against administrator was void for lack of finding of nonresidence of widow, judgment in “In re Norman's Estate” held res judicata and preliminary writ quashed. State ex rel. Farmer v. Allison (A.), 359 S.W.2d 245.

(1992) Personal representatives did not waive and renounce their right to apply for letters testamentary by filing their petition after the twenty days allowed by the statute. Statute does not limit the time in which a named executor must file the application for letters in probate; rather, statute merely ensures that where executor has failed to file in a in a timely manner, other interested persons should be free to do so. Matter of Estate of Bloemker, 829 S.W.2d 7 (Mo. App. E.D.).



Section 473.023 Court or clerk to grant letters.

Effective 02 Jan 1979, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.023. Court or clerk to grant letters. — The probate division of the circuit court, or the clerk thereof, subject to modification or revocation by the court, shall grant letters testamentary and of administration.

(RSMo 1939 § 1, A.L. 1955 p. 385 § 33, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1; 1919 § 1; 1909 § 9

Effective 1-02-79



Section 473.030 Request for special notice of hearings.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.030. Request for special notice of hearings. — At any time after the issuance of letters, any person interested in the estate, in person or by attorney, may serve upon the executor or administrator, or upon his attorney, and file with the clerk of the court where the proceedings are pending, with a written acknowledgment of or proof of service, a written request, stating that he desires written notice by ordinary mail of the time and place of all hearings on the settlement of accounts, on final distribution, and on any other matters for which any notice is required by law, by rule of court or by an order in the particular case. The applicant for notice shall include in his written request his post-office address or that of his attorney. Unless the court otherwise directs, upon filing the request the clerk shall give the applicant notice of all hearings for which any notice is required as aforesaid, or of such of those hearings as he designates in his request.

(L. 1955 p. 385 § 36)

(1987) Order granting special notice of probate hearings to interested person pursuant to this section was not subject to interlocutory appeal. Cordes v. Caldwell, 731 S.W.2d 463 (Mo.App.E.D.)



Section 473.033 Notice of letters — duty of clerk — publication — form.

Effective 23 May 1996, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.033. Notice of letters — duty of clerk — publication — form. — The clerk, as soon as letters testamentary or of administration are issued, shall cause to be published in some newspaper a notice of the appointment of the personal representative, in which shall be included a notice to creditors of the decedent to file their claims in the court or be forever barred. The notice shall be published once a week for four consecutive weeks. The clerk shall send a copy of the notice by ordinary mail to each heir and devisee whose name and address are shown on the application for letters or other records of the court, but any heir or devisee may waive notice to such person by filing a waiver in writing. The personal representative may, but is not required to, send a copy of the notice by ordinary mail or personal service to any creditor of the decedent whose claim has not been paid, allowed or disallowed as provided in section 473.403. Proof of publication of notice under this section and proof of mailing of notice shall be filed not later than ten days after completion of the publication. The notice shall be in substantially the following form:

­

­

(L. 1955 p. 385 § 37, A.L. 1969 S.B. 86, A.L. 1978 H.B. 1634, A.L. 1980 S.B. 637, A.L. 1983 H.B. 369, A.L. 1989 H.B. 145, A.L. 1993 S.B. 88, A.L. 1996 S.B. 494)

Effective 5-23-96

(1962) Weekly newspaper did not forfeit right theretofore vested in it to publish legal notices by suspending publication the last week in December of one year for vacation purposes and where it resumed continuous weekly publications after the procedure was questioned. State ex rel. Henderson v. Proctor (Mo.), 361 S.W.2d 802.

(1985) Held, due process does not require any more than publication notice to a creditor that a decedent's estate is being administered and the notice provisions of sections 473.360 and 473.033, RSMo, are constitutional. Estate of Busch v. Ferrell-Duncan Clinic (Mo. banc) 700 S.W.2d 87.



Section 473.037 Successor need not publish notice, when.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.037. Successor need not publish notice, when. — If notice is given of the first letters granted on an estate in accordance with section 473.033, no notice of letters thereafter granted to a successor executor or administrator is required.

(RSMo 1939 § 79, A.L. 1955 p. 385 § 38)

Prior revisions: 1929 § 79; 1919 § 78; 1909 § 86



Section 473.040 Notice where there are no known heirs.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.040. Notice where there are no known heirs. — When an intestate has left no known heirs, the clerk shall also publish a notice, once a week for six consecutive weeks in at least two newspapers, published in the places designated by the court, containing the name of the intestate, a description of his person, the time and place of his death, the place of his nativity, if known, and the appraised amount of his estate.

(RSMo 1939 § 80, A.L. 1955 p. 385 § 39)

Prior revisions: 1929 § 80; 1919 § 79; 1909 § 87



Section 473.043 Will of decedent, where delivered — wills found in safe deposit boxes, how delivered — refusal to deliver, how handled.

Effective 02 Jan 1979, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.043. Will of decedent, where delivered — wills found in safe deposit boxes, how delivered — refusal to deliver, how handled. — 1. After the death of the testator, the person having custody of his will shall deliver it to the probate division of the circuit court which has jurisdiction of the estate or to the probate division of the circuit court of the county where the will is found and if the latter, that court shall keep a copy and deliver the original will, by certified mail, to the probate division of the circuit court which has jurisdiction of the estate.

2. Wills of decedents found in safe deposit boxes are in the custody of the depository for the purposes of this section and said depository may make a copy of the will before delivering it to the proper court.

3. If the probate division of the circuit court is satisfactorily informed that any person has in his possession the will of any testator, and refuses to produce the same, the court may summon the person, and compel him, by attachment and commitment, to produce the same.

(RSMo 1939 § 569, A.L. 1955 p. 385 § 40, A.L. 1971 S.B. 85, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 568; 1919 § 556; 1909 § 584

Effective 1-02-79



Section 473.047 Certificate of probate or rejection.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.047. Certificate of probate or rejection. — When any will is exhibited to be proven the judge or clerk may immediately receive the proof and grant a certificate of probate, or, if the will is rejected, grant a certificate of rejection.

(RSMo 1939 § 532, A.L. 1955 p. 385 § 41)

Prior revisions: 1929 § 531; 1919 § 519; 1909 § 549



Section 473.050 Wills, presentment for probate, time limited — presented, defined.

Effective 28 Aug 2016

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.050. Wills, presentment for probate, time limited — presented, defined. — 1. A will, to be effective as a will, must be presented for and admitted to probate.

2. When used in chapter 472, chapter 474, chapter 475, and this chapter, the term “presented” means:

(1) Either the delivery of a will of a decedent, if such will has not previously been delivered, to the probate division of the circuit court which would be the proper venue for the administration of the estate of such decedent, or the delivery of a verified statement to such court, if the will of such decedent is lost, destroyed, suppressed or otherwise not available, setting forth the reason such will is not available and setting forth the provisions of such will so far as known; and

(2) One of the following:

(a) An affidavit pursuant to section 473.097, which requests such will be admitted to probate; or

(b) A petition which seeks to have such will admitted to probate; or

(c) An authenticated copy of the order admitting such will to probate in any state, territory or district of the United States, other than this state.

3. No proof shall be taken of any will nor a certificate of probate thereof issued unless such will has been presented within the applicable time set forth as follows:

(1) In cases where notice has previously been given in accordance with section 473.033 of the granting of letters on the estate of such testator, within six months after the date of the first publication of the notice of granting of letters, or within thirty days after the commencement of an action under section 473.083 to establish or contest the validity of a will of the testator named in such will, whichever later occurs;

(2) In cases where notice has not previously been given in accordance with section 473.033 of the granting of letters on the estate of testator, within one year after the date of death of the testator;

(3) In cases involving a will admitted to probate in any state, territory or district of the United States, other than this state, which was the decedent’s domicile, at any time during the course of administration of the decedent’s domiciliary estate in such other state, territory or district of the United States.

4. A will presented for probate within the time limitations provided in subsection 3 of this section may be exhibited to be proven, and proof received and administration granted on such will at any time after such presentation.

5. A will not presented for probate within the time limitations provided in subsection 3 of this section is forever barred from admission to probate in this state.

6. Except as provided in subsection 4 of this section and section 537.021, no letters of administration shall be issued unless application is made to the court for such letters within one year from the date of death of the decedent.

(RSMo 1939 § 532, A.L. 1955 p. 385 § 42, A.L. 1969 S.B. 85, A.L. 1973 H.B. 216, A.L. 1978 H.B. 1634, A.L. 1996 S.B. 494, A.L. 2016 H.B. 1765)

Prior revisions: 1929 § 531; 1919 § 519; 1909 § 549

(1997) Action by probate division is condition precedent to bringing suit to set aside a will or to establish a will that has been rejected. Brunig v. Humburg, 957 S.W.2d 345 (Mo.App.E.D.).

(2005) Tolling provisions of federal Servicemembers' Civil Relief Act toll statute of limitations for filing petition for presentment and application for letters testamentary for covered individuals. State ex rel. Estate of Perry ex rel. Perry, 168 S.W.3d 577 (Mo.App.W.D.).



Section 473.053 Testimony of subscribing witnesses, other evidence.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.053. Testimony of subscribing witnesses, other evidence. — 1. At least two of the subscribing witnesses to a written will shall be examined if they are alive and competent to testify and otherwise available. Before any will is probated each of at least two witnesses thereto shall testify to facts showing that the will was executed in accordance with section 474.320. This section does not alter the rules of evidence as to the establishment of a will by probate in solemn form or affect the probate of a self-proved will.

2. If either or both of the subscribing witnesses to the will are dead, physically or mentally incapable of testifying, or their whereabouts unknown, then due execution of the will by testator and its attestation by subscribing witnesses shall be proved by the available subscribing witness, if any, and proof of the handwriting of any dead or mentally incapacitated subscribing witness or subscribing witness whose whereabouts is unknown, or by such other competent evidence as is available.

(L. 1955 p. 385 § 43, A.L. 1978 H.B. 1634, A.L. 1980 S.B. 637, A.L. 1981 S.B. 117, A.L. 1983 S.B. 44 & 45)



Section 473.057 Commission for testimony of nonattendant witness.

Effective 02 Jan 1979, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.057. Commission for testimony of nonattendant witness. — If a witness to any will for good cause shown is prevented from attending at the time when any will is produced for probate, the clerk or court may issue a commission annexed to the will or a photostatic copy thereof, and directed, if the witness resides out of the United States to any court having a seal, of any state, kingdom, republic or empire, or mayor or other chief officer of any city or town having a seal, or to any minister or consul of the United States to any country in which the witness resides; if without this state and within the United States, to any court having a seal, or to any notary public in the state, territory or district in which the witness resides; and if within this state, to any court having a seal, or judge thereof, notary public, mayor, or other chief officer of any city or town in the county where the witness resides, empowering him to take and certify the attestation of the witness. If any witness is a member of the Armed Forces of the United States on active duty and out of this state, the commission may be issued to any commissioned officer, other than a warrant officer, of any of the Armed Forces of the United States, on active duty, and shall authorize him to take and certify the attestation of the witness.

(RSMo 1939 § 533, A.L. 1955 p. 385 § 44, A.L. 1973 S.B. 132, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 532; 1919 § 520; 1909 § 550

Effective 1-02-79



Section 473.060 Testimony before officer, effect.

Effective 28 Aug 1961

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.060. Testimony before officer, effect. — If the witness appears before such officer and makes oath or affirmation that the testator signed the writing annexed to the commission, as his last will, or that the testator signed the writing, of which the photostatic copy annexed to such commission is a copy as his last will, or that some other person signed it by his direction, and in his presence, that the witness subscribed his name thereto in the presence of testator, the testimony so taken shall have the same force as if taken before the court or clerk.

(RSMo 1939 § 534, A.L. 1955 p. 385 § 45, A.L. 1961 p. 653)

Prior revisions: 1929 § 533; 1919 § 521; 1909 § 551



Section 473.063 Testimony to be recorded — record as evidence.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.063. Testimony to be recorded — record as evidence. — 1. All the testimony adduced in support of any will shall be reduced to writing, signed by the witnesses and certified by the clerk.

2. The record of the testimony of any witness so certified is admissible in evidence in any action involving the validity of a will upon a showing that the subscribing witness is dead, mentally incapacitated or cannot be found.

(RSMo 1939 §§ 537, 541, A.L. 1955 p. 385 § 46, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 §§ 536, 540; 1919 §§ 524, 528; 1909 §§ 554, 558



Section 473.065 Probate of will, when — procedure for contest.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.065. Probate of will, when — procedure for contest. — 1. A will which appears to have the required signatures and a certificate as provided in section 474.337, showing that the requirements of execution under section 474.320 have been met, shall be probated without further proof.

2. Procedure for the contest of a will probated under subsection 1 shall be as provided in section 473.083.

(L. 1980 S.B. 637)

Effective 1-01-81



Section 473.067 Proof of nuncupative wills.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.067. Proof of nuncupative wills. — Proof of nuncupative wills is subject to the requirements of section 474.340.

(L. 1955 p. 385 § 47)



Section 473.070 Heirs, time limits to establish interest in estate — posthumous heirs in gestation, mother has right to file action — time limitations.

Effective 23 May 1996, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.070. Heirs, time limits to establish interest in estate — posthumous heirs in gestation, mother has right to file action — time limitations. — 1. Any action to establish an interest in an estate by descent shall be filed prior to the expiration of the applicable objection period for a final settlement pursuant to section 473.590 or for a statement of account pursuant to subsection 4 of section 473.840.

2. The mother of an alleged heir who is not yet born and is in gestation shall have the right to file an action in accordance with subsection 1 of this section on behalf of the alleged heir.

(L. 1955 p. 385 § 48, A.L. 1971 S.B. 85, A.L. 1985 S.B. 35, et al., A.L. 1989 H.B. 145, A.L. 1996 S.B. 494)

Effective 5-23-96

(1996) Illegitimate child may prove paternity during probate pursuant to this section even if section 210.828 statute of limitations has run. In the Matter of Carl Nocita, 914 S.W.2d 358 (Mo.banc).

(2000) Statute requiring application for letters of administration within one year of decedent's death applies to paternity proceedings brought under Uniform Parentage Act. Johnson v. Akers, 9 S.W.3d 608 (Mo.banc).



Section 473.073 Proof required for probate and grant of administration.

Effective 28 Aug 1961

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.073. Proof required for probate and grant of administration. — 1. On the presentation and proof of a will to the clerk or court, if the clerk or court finds that the testator is dead and that the will was executed in all respects according to law, and does not find that the will was revoked, the will shall be admitted to probate as the last will of the testator.

2. On an application for letters, the clerk or court shall determine whether the deceased died testate or intestate and grant letters accordingly or on proper grounds, may deny the application.

(L. 1955 p. 385 § 49, A.L. 1961 p. 653)



Section 473.077 Proceedings reopened, when.

Effective 28 Aug 1971

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.077. Proceedings reopened, when. — If the court determines the facts as provided in section 473.073, its order shall be final, subject to the following exceptions:

(1) It may be reopened at any time, within six months from the date of the first publication of notice of letters, for the purpose of admitting a will to probate not theretofore presented to the court except that, if a previous will has been probated or rejected, it may not be reopened after the time for bringing a proceeding under section 473.083;

(2) It may be vacated or modified for good cause as provided in section 472.150;

(3) The finding that the alleged decedent is dead is not final or conclusive.

(L. 1955 p. 385 § 50, A.L. 1971 S.B. 85)

(1957) A contingent debtor who was defendant in action brought by administrator held entitled to attack validity of appointment of administrator and to appeal from order denying removal of administrator. In re Dugan (A.), 309 S.W.(2d) 137. Same rule applies to appointment of guardian of minors. In re Dugan (A.), 309 S.W.2d 145.



Section 473.080 Certificate of probate, contents — evidence.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.080. Certificate of probate, contents — evidence. — The certificate of probate or rejection granted under section 473.047 shall be attached to each written will which is in the custody of the court. Such certificate shall set forth the names of the witnesses examined together with their testimony. If for any reason a written will is not in the custody of the court, the court shall find the contents thereof, and the order admitting the will to probate shall state the contents and a certificate shall be annexed as above provided. Every will certified as herein provided, or the record thereof, or a duly certified transcript of the record, may be read in evidence in the courts in this state without further proof.

(L. 1955 p. 385 § 51)



Section 473.081 Probate of portion of will.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.081. Probate of portion of will. — When part of a will is not admissible to probate because of fraud, duress, undue influence, mistake, ignorance of the testator of its content, partial revocation, or other cause, the other parts of the will may be admitted to probate under sections 473.073 and 473.083.

(L. 1980 S.B. 637)

Effective 1-01-81



Section 473.083 Will binding, when — contest of will, when, procedure.

Effective 13 Jul 1989, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.083. Will binding, when — contest of will, when, procedure. — 1. Unless any person interested in the probate of a will appears within six months after the date of the probate or rejection thereof by the probate division of the circuit court, or within six months after the first publication of notice of granting of letters on the estate of the decedent, whichever is later, and, by petition filed with the clerk of the circuit court of the county, contests the validity of a probated will, or prays to have a will probated which has been rejected by the probate division of the circuit court, then probate or rejection of the will is binding. An heir, devisee, trustee or trust beneficiary under another purported will of the same decedent, and a person who has acquired, before or after the death of the testator, all or part of the interest of such heir or devisee by purchase, gift, devise, intestate succession, mortgage or lien, is interested in the probate of a will for purposes of this section.

2. Whenever it is shown or appears to and is found by the judge of the probate division that any person interested in the probate of a will is a minor or mentally incapacitated person, and that the filing of a contest may be to the interest of the minor or person, the court shall appoint a guardian ad litem for the minor or person, who shall file or join in the contest within the time fixed by subsection 1 of this section.

3. It is not necessary to join as parties in a will contest persons whose interests will not be affected adversely by the result thereof. Subject to the provisions of section 472.300, persons not joined as parties in a will contest are not bound by the result thereof and have no rights in or to any consideration given for dismissal pursuant to subsection 8 of this section.

4. Upon filing of the petition the clerk of the circuit court shall immediately notify the probate division of the circuit court and transmit to it a copy of the petition within ten days after its filing.

5. Any contest of the validity of a probated will or any prayer to have probated a will which has been rejected by the judge of the probate division shall be heard before a circuit judge other than the judge of the probate division, provided, however, that with the consent of the judge of the probate division, such actions may be filed in or transferred to the probate division for hearing. Service of summons, petition, and subsequent pleadings thereto together with all subsequent proceedings in such will contest proceedings shall be governed by the Missouri Rules of Civil Procedure and the provisions of The Civil Code of Missouri which are in effect.

6. In any such action the petitioner shall proceed diligently to secure and complete service of process as provided by law on all parties defendant. If service of process is not secured and completed upon all parties defendant within ninety days after the petition is filed, the petition, on motion of any defendant duly served upon the petitioner or his attorney of record, in the absence of a showing by the petitioner of good cause for failure to secure and complete service, shall be dismissed at the cost of the petitioner.

7. If a timely petition is filed, it and the answer or answers thereto shall frame the issues of intestacy or testacy or which writing or writings constitute the decedent's will. The issues shall be tried by a jury, or if no party requires a jury, by the court, and the judgment thereon shall determine the issues. The verdict of jury or the finding and judgment of the court is final, saving to the court the right of granting a new trial and to the parties the right of appeal as in other cases.

8. Any such action may be voluntarily dismissed, after the period of contest has expired, by consent of all parties not in default, at the cost of the party or parties designated, at any time prior to final judgment. Dismissal under this subsection shall not be considered a compromise of the action requiring court approval pursuant to sections 473.084 and 473.085, even though the parties have contractually agreed to an exchange of consideration for such dismissal or consent, and even though others similarly situated do not participate in such consideration.

9. If the action is dismissed under the provisions of subsection 6 or 8 of this section, the judge of the probate division shall proceed with the administration of the estate in accord with his previous order admitting the will to probate or rejecting a will as if the petition had never been filed with the clerk of the circuit court.

(RSMo 1939 §§ 538, 539, 540, A.L. 1955 p. 385 § 52, A.L. 1959 S.B. 141, A.L. 1969 p. 550, A.L. 1973 S.B. 114, A.L. 1978 H.B. 1634, A.L. 1980 S.B. 637, A.L. 1983 S.B. 44 & 45, A.L. 1989 H.B. 145)

Prior revisions: 1929 §§ 537, 538, 539; 1919 §§ 525, 526, 527; 1909 §§ 555, 556, 557

Effective 7-13-89

(1984) The only question that may be litigated in a will contest is whether a document is the last will and testament of the decedent, and no other claims may be joined. Romann v. Bueckmann (Mo. App.E.D.), 686 S.W.2d 25.

(1987) As used in this section, the term “adversely affected” means that the person may lose some benefit if the will contest succeeds, not if the will contest fails. Zimmerman v. Preuss, 725 S.W.2d 876 (Mo. banc).

(1987) A will contest may be dismissed voluntarily with prejudice pursuant to this section and the estate distributed in accordance with court approved settlement agreement of parties to will contest pursuant to sections 474.084 and 474.085 so long as agreement is reasonable and takes into account all interested parties including those that may not be parties to will contest. Mamoulian v. St. Louis University, 732 S.W.2d 512 (Mo. banc).

(1996) The requirements of sections 473.017 and 473.033 must be followed before the statutory bar of this section may be exercised to exclude a will contest in an open estate. Bosworth v. Sewell, 918 S.W.2d 773 (Mo.banc).

(1997) Action by probate division is condition precedent to bringing suit to set aside a will or to establish a will that has been rejected. Brunig v. Humburg, 957 S.W.2d 345 (Mo.App.E.D.).



Section 473.084 Compromise of controversy as to probate, when binding.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.084. Compromise of controversy as to probate, when binding. — A compromise of any controversy as to admission to probate of any instrument offered for probate as the will of a decedent, the construction, validity, or effect of any probated will, the rights or interest in the estate of the decedent of any successor, or the administration of the estate, if approved in a proceeding in the court for that purpose, is binding on all the parties thereto, including those unborn, unascertained, or who could not be located. An approved compromise is binding even though it may affect a trust or an inalienable interest. A compromise does not impair the rights of creditors or of taxing authorities who are not parties to it.

(L. 1980 S.B. 637)

Effective 1-01-81



Section 473.085 Court approval of compromise, procedure for securing.

Effective 28 Aug 1982

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.085. Court approval of compromise, procedure for securing. — The procedure for securing court approval of a compromise is as follows:

(1) The terms of the compromise shall be set forth in an agreement in writing which shall be executed by all competent persons and parents acting for any minor child having beneficial interests or having claims which will or may be affected by the compromise. Execution is not required by any person whose identity cannot be ascertained or whose whereabouts are unknown and cannot reasonably be ascertained;

(2) Any interested person, including a personal representative or trustee, may then submit the agreement to the court for its approval and for execution by the personal representative, the trustee of every affected testamentary trust, and other fiduciaries and representatives;

(3) After notice to all interested persons or their representatives, including the personal representative of the estate and all affected trustees of trusts, the court in which the controversy is pending, if it finds that the contest or controversy is in good faith and that the effect of the agreement upon the interests of persons represented by fiduciaries or other representatives is just and reasonable, shall make an order approving the agreement and directing all fiduciaries over which it has jurisdiction to execute the agreement. Minor children represented only by their parents may be bound only if their parents join with other competent persons in execution of the compromise. Upon the making of the order and the execution of the agreement, all further disposition of the estate is in accordance with the terms of the agreement.

(L. 1980 S.B. 637, A.L. 1982 S.B. 700 Revision)



Section 473.087 Will not effective until probated.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.087. Will not effective until probated. — No will is effectual for the purpose of proving title to, or the right to the possession of, any real or personal property, disposed of by the will, until it has been admitted to probate.

(L. 1955 p. 385 § 53)



Section 473.090 Refusal of letters.

Effective 23 May 1996, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.090. Refusal of letters. — 1. Notwithstanding the limitation periods provided in section 473.050, the probate division of the circuit court, in its discretion, may at any time refuse to grant letters in the following cases:

(1) When the estate of the decedent is not greater in amount than is allowed by law as exempt property and the allowance to the surviving spouse or unmarried minor children under section 474.260;

(2) When the personal estate of the decedent does not exceed fifteen thousand dollars and there is no widower, widow or unmarried minor children, any creditor of the decedent whose claim has not been barred by section 473.444 or any creditor of the estate may apply for refusal of letters by giving bond in the sum of not less than the value of the estate, the bond to be approved by the court, conditioned upon the creditor's obligating himself or herself to pay, so far as the assets of the estate will permit, the debts of the decedent in the order of their preference, and to distribute the balance, if any, to the persons entitled to such balance under the law. Liability of the sureties on the bond shall terminate unless proceedings against them are instituted within two years after the bond is filed. The court may dispense with the filing of a bond if the court finds the bond is not necessary.

2. Proof may be allowed by or on behalf of the widower, widow, unmarried minor children or creditor before the court of the value and nature of the estate, and if the court is satisfied that no estate will be left after allowing to the surviving spouse or unmarried minor children their exempt property and statutory allowances or that the personal estate does not exceed fifteen thousand dollars when application is made by a creditor, the court may order that no letters of administration shall be issued on the estate, unless, upon the application of other creditors or parties interested, the existence of other or further property is shown.

3. After the making of the order, and until such time as it may be revoked, the surviving spouse, unmarried minor children or creditor may collect and sue for all the personal property belonging to the estate, if a surviving spouse or creditor, in the same manner and with the same effect as if the person had been appointed and qualified as executor or administrator of the estate, and if minor children, in the same manner and with the same effect as now provided by law for proceedings in court by infants in bringing suit.

4. When the estate of the decedent includes real estate and its value, less liens and encumbrances, together with the personal property, is not greater in value than the exempt property and allowances to the surviving spouse or unmarried minor children, the surviving spouse or unmarried minor children are entitled to such real property and may make record evidence of title to such real property without appointment of an executor or administrator by filing in the office of the recorder of deeds of each county where the real property is situated a certified copy of the order of refusal of letters, describing the real property, naming the persons entitled to such real property and showing their right to succeed to the property.

5. The surviving spouse or unmarried minor children who receive property of the estate under this section may retain such property, but a creditor receiving property under this section shall apply the proceeds of such property to debts of the estate in the order in which claims against the estate of deceased persons are now classified and preferred by law, and shall distribute the balance, if any, to the persons entitled thereto under the law. Upon compliance with this procedure, the real estate involved shall not thereafter be taken in execution for any debts or claims against the decedent, but the compliance has the effect of establishing the right of the surviving spouse or unmarried minor children to succeed to the real property; however, nothing in this section shall affect the right of secured creditors with respect to the real property.

6. Any person who has paid funeral expenses or debts of decedent is deemed a creditor for the purpose of making application for the refusal of letters of administration under this section and is subrogated to the rights of the original creditor.

(RSMo 1939 § 2, A.L. 1955 p. 385 § 57, A.L. 1957 p. 829, A.L. 1967 p. 639, A.L. 1971 S.B. 19, A.L. 1978 H.B. 1634, A.L. 1985 S.B. 35, et al., A.L. 1996 S.B. 494)

Prior revisions: 1929 § 2; 1919 § 2; 1909 § 10

Effective 5-23-96



Section 473.091 Clerk's duties as to certain forms — not practice of law.

Effective 10 Jun 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.091. Clerk's duties as to certain forms — not practice of law. — Upon request to the judge of the probate division of the circuit court, clerks of the court may under his supervision assist in filling out all forms necessary for obtaining an order of refusal of letters of administration pursuant to section 473.090, and the performance of the duties required by this section shall not constitute the practice of law as defined in section 484.010.

(L. 1980 S.B. 637, A.L. 1981 S.B. 117)

Effective 6-10-81



Section 473.092 Court may order administration previously commenced pursuant to guardianship law, dispensed with, when.

Effective 23 May 1996, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.092. Court may order administration previously commenced pursuant to guardianship law, dispensed with, when. — At any time during a proceeding commenced pursuant to this chapter, or, after the death of a ward, at any time during a proceeding commenced pursuant to chapter 475, upon petition by any person who could have applied to the court pursuant to section 473.090 or section 473.097, if the court finds the requirements of either section would have been initially met, the court may order the pending matter be completed under section 473.090 or section 473.097 and proceed pursuant to either section as authorized by statute. The court may proceed with or without notice to any interested party.

(L. 1996 S.B. 494)

Effective 5-23-96



Section 473.095 Apportionment of property between surviving spouse and children.

Effective 28 Aug 1957

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.095. Apportionment of property between surviving spouse and children. — In cases arising under sections 473.090 and 473.093, the court, if it finds that it would be just and equitable to make an apportionment of property between a surviving spouse and unmarried minor children, shall in its order thereunder make such division of the property as will effectuate the apportionment.

(L. 1957 p. 829)



Section 473.097 Small estate — distribution of assets without letters, when — affidavit — procedure — fee.

Effective 28 Aug 2002

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.097. Small estate — distribution of assets without letters, when — affidavit — procedure — fee. — 1. Distributees of an estate which consists of personal property or real property or both personal and real property have a defeasible right to the personal property, and are entitled to the real property of such estate, as provided in this section, without awaiting the granting of letters testamentary or of administration, if all of the following conditions are met:

(1) The value of the entire estate, less liens, debt, and encumbrances, does not exceed forty thousand dollars;

(2) Thirty days have elapsed since the death of the decedent and no application for letters or for administration or for refusal of letters under section 473.090 is pending or has been granted, or if such refusal has been granted and subsequently revoked;

(3) A bond, in an amount not less than the value of the personal property, approved by the judge or clerk of the probate division is filed by the person making the required affidavit conditioned upon the payment of the debts of the decedent, including any debts to the state of Missouri, the expenses of funeral and burial and compliance with future orders of the court in relation to the estate of the decedent; and further conditioned that any part of the property to which the distributee is not entitled will be delivered to the persons entitled to the property under the law. Liability of the sureties on the bonds provided for in this section terminates unless proceedings against them are instituted within two years after the bond is filed; except that, the court may dispense with the filing of a bond if it finds that the same is not necessary;

(4) A fee, in the amount prescribed in subsection 1 of section 483.580, and when required, the publication cost of the notice to creditors are paid or the proof of payment for such publication is provided to the clerk of the probate division.

2. Notwithstanding the limitation periods set out in section 473.050, the affidavit required by this section may be made by the person designated as personal representative under the will of the decedent, if a will has been presented for probate within the limitation periods specified in section 473.050, otherwise by any distributee entitled to receive property of the decedent any time after thirty days after decedent's death, and shall set forth all of the following:

(1) That the decedent left no will or, if the decedent left a will, that the will was presented for probate within the limitation periods specified in section 473.050;

(2) That all unpaid debts, claims or demands against the decedent or the decedent's estate and all estate taxes due, if any, on the property transfers involved have been or will be paid, except that any liability by the affiant for the payment of unpaid claims or demands shall be limited to the value of the property received;

(3) An itemized description and valuation of property of the decedent. As used in this subdivision, the phrase "property of the decedent" shall not include property which was held by the decedent as a tenant by the entirety or a joint tenant at the time of the decedent's death;

(4) The names and addresses of persons having possession of the property;

(5) The names, addresses and relationship to the decedent of the persons entitled to and who will receive, the specific items of property remaining after payment of claims and debts of the decedent, included in the affidavit;

(6) The facts establishing the right to such specific items of property as prescribed by this section.

­­

­

3. A copy of the affidavit and certificate shall be filed in the office of the clerk of the probate division and copies of the affidavit and certificate shall be furnished by the clerk.

4. The distributees mentioned in this section may establish their right to succeed to the real estate of the decedent by filing a copy of the foregoing affidavit and certificate of the clerk in the office of the recorder of deeds of each county where the real property is situated.

5. When the value of the property listed in the affidavit is more than fifteen thousand dollars, the clerk shall cause to be published in a newspaper of general circulation within the county which qualifies under chapter 493 a notice to creditors of the decedent to file their claims in the court or be forever barred. The notice shall be published once a week for two consecutive weeks. Proof of publication of notice pursuant to this section shall be filed not later than ten days after completion of the publication. The notice shall be in substantially the following form:

­

­

6. Upon compliance with the procedure required by this section, the personal property and real estate involved shall not thereafter be taken in execution for any debts or claims against the decedent, but such compliance has the same effect in establishing the right of distributees to succeed to the property as if complete administration was had; but nothing in this section affects the right of secured creditors with respect to such property.

7. The affiant shall collect the property of decedent described in the affidavit. The property of decedent shall be liquidated by the affiant to the extent necessary to pay debts of decedent. If the decedent's property is not sufficient to pay such debts, abatement of the shares of the distributees shall occur in accordance with section 473.620. The affiant shall distribute the remaining property to such persons identified in the affidavit as required in subdivision (5) of subsection 2 of this section who are entitled to receive the specific items of personal property, as described in the affidavit, or to have any evidence of such property transferred to such persons. To the extent necessary to facilitate distribution, the affiant may liquidate all or part of decedent's property.

(L. 1955 p. 385 § 54, A.L. 1957 p. 829, A.L. 1967 p. 640, A.L. 1971 S.B. 19, A.L. 1973 S.B. 112, A.L. 1978 H.B. 1634, A.L. 1980 S.B. 637, A.L. 1981 S.B. 117, A.L. 1985 S.B. 35, et al., A.L. 1986 S.B. 787, A.L. 1993 S.B. 88, A.L. 1994 S.B. 701, A.L. 1996 S.B. 494, A.L. 2002 H.B. 1537)



Section 473.100 Effect of acquittances by distributees of small estate.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.100. Effect of acquittances by distributees of small estate. — The person making payment, delivery, transfer or issuance of personal property or evidence thereof pursuant to the affidavit prescribed in section 473.097 is discharged and released to the same extent as if made to an executor or administrator of the decedent, and he is not required to see to the application thereof or to inquire into the truth of any statement in the affidavit if made by any other person. If any person to whom the affidavit is delivered refuses to pay, deliver, transfer, or issue any personal property or evidence thereof, it may be recovered or its payment, delivery, transfer, or issuance compelled in an action brought for that purpose by or on behalf of the persons entitled thereto under section 473.097, upon proof of the defeasible right declared by such section. Any person to whom payment, delivery, transfer or issuance is made is answerable and accountable therefor to any administrator or executor of the estate or to the surviving spouse or minor children of the decedent who proceed under section 473.090 or 473.093 or to any other person having a superior right.

(L. 1955 p. 385 § 55)



Section 473.107 Small estate appraised, when.

Effective 02 Jan 1979, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.107. Small estate appraised, when. — The probate division of the circuit court in its discretion may order the appraisal of the property before a certificate is made under section 473.097 or before an order refusing letters is made under section 473.090. The appraisal shall be made by one or more appraisers appointed by the court and the cost thereof shall be paid by the persons entitled to the property in accordance with the order of the court.

(L. 1955 p. 385 § 58, A.L. 1971 S.B. 163, A.L. 1978 H.B. 1634)

Effective 1-02-79



Section 473.110 Persons entitled to letters.

Effective 28 Aug 1985

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.110. Persons entitled to letters. — 1. Letters testamentary shall be granted to the personal representative or personal representatives designated in the will. If part of the persons designated in the will are found by the court to be incompetent, unsuitable or improper or are disqualified or fail to apply for letters, letters shall be granted to the others designated, and if all personal representatives designated are found by the court to be incompetent, unsuitable or improper or are disqualified or fail to apply, letters shall be granted to some other qualified person.

2. Letters of administration shall be granted to the following persons if otherwise qualified:

(1) To the husband or wife;

(2) To one or more of those who are entitled to distribution of the estate, who the court shall believe will best manage and preserve the estate. A conservator of a distributee is not entitled to preference;

(3) If the court believes no one of the persons entitled to administer is a competent and suitable person, or if any such person fails to apply for letters when directed by the court, some other person may be appointed;

(4) A person entitled to letters of administration under subdivision (1) or (2) of this subsection, or who would be entitled thereto but for section 473.117, may, if he has attained the age of eighteen years and has sufficient mental capacity for the purpose, nominate a qualified person to act as personal representative. Any such person may renounce his right to nominate or to be appointed by an appropriate writing filed with the court. When two or more persons share a priority, those of them who do not renounce must concur in nominating another to act for them or in applying for appointment.

3. A natural person or corporate fiduciary, otherwise qualified, who is a nonresident of this state may be appointed as a personal representative.

(RSMo 1939 §§ 7, 11, A.L. 1955 p. 385 § 60, A.L. 1957 p. 829, A.L. 1980 S.B. 637, A.L. 1983 S.B. 44 & 45, A.L. 1985 S.B. 35, et al.)

Prior revisions: 1929 §§ 7, 11; 1919 §§ 7, 11; 1909 §§ 15, 19

(1967) A sister has no priority to the appointment as an administratrix ad litem as statutory provisions as to preferences which are applicable to cases of general administration do not govern the appointment of a special or temporary administrator pendente lite, and the probate court, in its discretion, may appoint some suitable person without regard to priorities. State v. Ross (A.), 420 S.W.2d 365.



Section 473.113 Letters granted to others, when.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.113. Letters granted to others, when. — Letters may be granted at any time to any person deemed suitable if the persons entitled to preference file their renunciation thereof, in writing, with the clerk of the court.

(RSMo 1939 § 9, A.L. 1955 p. 385 § 61, A.L. 1980 S.B. 637)

Prior revisions: 1929 § 9; 1919 § 9; 1909 § 17

Effective 1-01-81



Section 473.117 Persons and corporations disqualified as personal representative — designation required — service of process, how made.

Effective 28 Aug 1987

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.117. Persons and corporations disqualified as personal representative — designation required — service of process, how made. — 1. None of the following persons shall be appointed as a personal representative:

(1) No full-time judge of any court of this state or clerk, deputy clerk or division clerk of any court, but a judge, clerk, deputy clerk or division clerk may serve as a personal representative for a decedent who was a spouse or who was within the third degree of relationship by consanguinity or affinity as calculated according to the civil law;

(2) A person under the age of eighteen years or of unsound mind;

(3) A person who is under legal disability as a result of conviction of a crime;

(4) A habitual drunkard;

(5) Except as otherwise provided by section 362.600, a corporation, partnership or association organized under the law of a state or country other than the state of Missouri, or any United States national banking association having its principal place of business outside the state of Missouri;

(6) No personal representative of a personal representative, in consequence thereof, shall be a personal representative of the first decedent.

2. When any corporation is named as personal representative in any will hereafter executed, and qualifies as such, the presumption is that the will was not prepared by a salaried employee of such corporation. However, upon the application of any heir or devisee, made in the probate division of the circuit court of the county for the removal of such personal representative, said presumption may be rebutted by evidence satisfactory to the court hearing the application, unless the will or some codicil or certificate attached thereto contains a recital that at or before the execution of the will the testator had advice or counsel in relation thereto from someone not under salary from such corporation. In the absence of such recital, the court may on such application and upon satisfactory evidence that said will was prepared by a salaried employee of the corporation revoke the appointment of and remove such corporation as personal representative.

3. Before a nonresident of this state or a corporation organized under the laws of another state or country is issued letters testamentary or of administration he, she or it shall file in the probate division of the circuit court a designation, including the signature and address, of a resident of this state, or a corporation of this state authorized to administer trusts, as agent for the service of process on and the receipt of notice by such nonresident or foreign corporation. This designation shall be recited in the letters testamentary or of administration. Such a designation may be revoked only by a new designation of an agent for service and notice in this state, which shall be endorsed on the letters testamentary or of administration. By filing such designation, the nonresident submits personally to the jurisdiction of the court in all proceedings relating to the administration of the estate and to the performance of his fiduciary duties until discharged of those duties by the court.

4. Service of process may be made upon a personal representative who is a nonresident of this state, or a corporation organized under the laws of another state or country, by registered or certified mail, addressed to his, her or its last reasonably ascertainable address. Notice by ordinary first class mail is sufficient if registered or certified mail service to the addressee is unavailable. Service may be made upon such a personal representative in the manner in which service could have been made under other laws of this state on either the personal representative or his decedent immediately prior to death. If service is made upon a personal representative as provided in this subsection, he shall be allowed at least thirty days within which to appear or respond.

(RSMo 1939 §§ 6, 10, A.L. 1955 p. 385 § 62, A.L. 1978 H.B. 1634, A.L. 1980 S.B. 637, A.L. 1981 S.B. 117, A.L. 1985 S.B. 35, et al., A.L. 1986 S.B. 787, A.L. 1987 H.B. 637)

Prior revisions: 1929 §§ 6, 10; 1919 §§ 6, 10; 1909 §§ 14, 18

(1987) This section does not permanently disqualify a person convicted of a felony from being appointed personal representative; rather the court in making the appointment is to consider whether such conviction is reasonably related to the competency of the individual to fulfill the duties of personal representative pursuant to the provisions of section 561.016. In Re Estate of Foxworth, 732 S.W.2d 931 (Mo.App.S.D.).



Section 473.120 Form of letters testamentary.

Effective 02 Jan 1979, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.120. Form of letters testamentary. — Letters testamentary issued to executors may be in the following form:

­

­

(RSMo 1939 § 37, A.L. 1955 p. 385 § 63, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 37; 1919 § 36; 1909 § 44

Effective 1-02-79



Section 473.123 Form of letters of administration.

Effective 02 Jan 1979, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.123. Form of letters of administration. — Letters of administration issued in this state may be in the following form:

­

­

(RSMo 1939 § 38, A.L. 1955 p. 385 § 64, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 38; 1919 § 37; 1909 § 45

Effective 1-02-79



Section 473.127 Letters c.t.a. and d.b.n., form.

Effective 02 Jan 1979, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.127. Letters c.t.a. and d.b.n., form. — In all cases where letters of administration with will annexed, letters of administration de bonis non, during minority or absence, are issued by the judge or clerk of the probate division, the same shall be issued in conformity to the foregoing forms, as near as may be, taking care to make the necessary variations, additions or omissions to suit each particular case.

(RSMo 1939 § 39, A.L. 1955 p. 385 § 65, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 39; 1919 § 38; 1909 § 46

Effective 1-02-79



Section 473.130 Letters or copies, evidence.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.130. Letters or copies, evidence. — Letters or copies of the record thereof, duly certified under the seal of the proper court, shall be evidence.

(RSMo 1939 § 36, A.L. 1955 p. 385 § 66)

Prior revisions: 1929 § 36; 1919 § 35; 1909 § 43



Section 473.133 Administrator during minority or absence.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.133. Administrator during minority or absence. — If the executor named in a will is a minor or absent from the state, letters may be granted, during the time of minority or absence, to some other person who shall take charge of the property and administer the same according to law, under the direction of the court.

(RSMo 1939 § 13, A.L. 1955 p. 385 § 67)

Prior revisions: 1929 § 13; 1919 § 13; 1909 § 21



Section 473.137 Administrator pending contest, appointed when — duties.

Effective 02 Jan 1979, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.137. Administrator pending contest, appointed when — duties. — 1. If the validity of a will is contested by any person who, after a hearing in the probate division, is found to be interested in the probate of the will, the court shall grant letters of administration to the executor named in the will, if he has no beneficial interest in the estate save the compensation allowed by law to executors, upon giving bond in such amount as the court may require.

2. If, after such hearing, it appears that the executor named in the will has an interest adverse to any such contestant of the will, the court may, in its discretion, grant letters of administration to some disinterested person or corporation, who shall give proper bond.

3. An administrator appointed pursuant to this section shall proceed with the administration of the estate until termination of the will contest, at which time he shall account to the executor or legal administrator when qualified, and, if it shall appear to the court that the decedent died possessed of real estate in the state, the court shall direct him to take charge of and manage such real estate until the termination of such will contest.

(RSMo 1939 § 14, A.L. 1955 p. 385 § 68, A.L. 1978 H.B. 1634)

Prior revision: 1929 § 14

Effective 1-02-79



Section 473.139 Resignation by executor or administrator, procedure, effect.

Effective 28 Aug 1957

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.139. Resignation by executor or administrator, procedure, effect. — Upon petition of an executor or administrator, and after the filing of his final settlement as required by subdivision (3) of subsection 2 of section 473.540, the court, for good cause shown, may permit him to resign and upon accepting his resignation shall revoke his letters. The effect of the resignation and revocation is the same as in other cases of revocation of letters. The petition may be heard without notice or after giving notice to the persons and in the manner directed by the court.

(L. 1957 p. 829)



Section 473.140 Removal of personal representative.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.140. Removal of personal representative. — If any personal representative becomes mentally incapacitated or is convicted of a felony or other infamous crime, or becomes an habitual drunkard, or in any manner incapable or unsuitable to execute the trust reposed in him, or fails to discharge his official duties, or wastes or mismanages the estate, or acts so as to endanger any corepresentative, or fails to answer any citation and attachment to make settlement, the court, upon its own motion, or upon complaint in writing made by any person interested supported by affidavit, after notice to the personal representative, and to the attorney of record, if any, of any personal representative who cannot be served with notice in this state, shall hear the matter and may revoke the letters granted.

(RSMo 1939 §§ 10, 43, A.L. 1955 p. 385 § 69, A.L. 1980 S.B. 637, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 §§ 10, 43; 1919 §§ 10, 42; 1909 §§ 18, 50

(1962) Administrator was guilty of breach of trust and properly removed where estate was grossly mismanaged and could have been settled in 2 years but was delayed for 7 years, during which time only 3 settlements were filed though no extension of time was obtained. Credits were properly disallowed for expenses caused by administrator's mismanagement and delay. In re Alexander's Estate (Mo.), 360 S.W.2d 92.

(1975) Moving to another state is not equivalent to becoming a “nonresident” absent intent to remain there. In re Estate of Ritter (A.), 518 S.W.2d 453.



Section 473.143 Revocation of letters on finding will.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.143. Revocation of letters on finding will. — 1. If, after letters of administration are granted, a will of the deceased is found, and probate thereof granted, the letters shall be revoked, and letters testamentary granted.

2. If a will is proved, and letters thereon granted, and the probate thereof is afterward set aside, the letters shall be revoked, and other letters granted of the goods unadministered.

(RSMo 1939 §§ 40, 41, A.L. 1955 p. 385 § 70)

Prior revisions: 1929 §§ 40, 41; 1919 §§ 39, 40; 1909 §§ 47, 48



Section 473.147 Administrator d.b.n., when appointed.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.147. Administrator d.b.n., when appointed. — 1. If all the executors or the administrator of an estate die or resign or their letters are revoked, letters of administration of the goods remaining unadministered shall be granted in the discretion of the court to any qualified beneficiary or beneficiaries mentioned in the will, if any, or to any person to whom administration could have been granted if original letters had not been obtained.

2. If, after final settlement of an estate is had and the executor or administrator has been discharged, unadministered assets of the estate are discovered, letters of administration of the goods remaining unadministered, if there are unpaid allowed claims or if other good cause is shown, may be granted to those to whom administration would have been granted if the original letters had not been obtained. Any person to whom such letters are granted shall make his final settlement and be discharged as soon as possible after letters are granted.

3. Any administrator appointed under this section shall perform like duties and incur like liabilities as a former executor or administrator.

(RSMo 1939 § 47, A.L. 1955 p. 385 § 71)

Prior revisions: 1929 § 47; 1919 § 46; 1909 § 54

(1977) Discovery of unadministered assets standing alone is not sufficient to bring about operation of the statute. Matter of the Estate of Waller (A.), 559 S.W.2d 312.



Section 473.150 Remaining executor or administrator to continue.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.150. Remaining executor or administrator to continue. — If there is more than one executor of an estate, and the letters of part of them are revoked or surrendered, or part of them dies, those who remain shall discharge all the duties required by law respecting the estate, except that the court, if it finds same to be in the interests of the estate, may revoke the letters testamentary of the surviving executor, and issue letters of administration with the will annexed to the survivor and some other qualified person to whom administration could have been granted if original letters had not been issued.

(RSMo 1939 § 46, A.L. 1955 p. 385 § 72)

Prior revisions: 1929 § 46; 1919 § 45; 1909 § 53



Section 473.153 Compensation of personal representatives, accountants and attorneys.

Effective 28 Aug 1989

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.153. Compensation of personal representatives, accountants and attorneys. — 1. If a testator by will makes provision for the compensation of his personal representative, that shall be allowed and taken as his full compensation unless he files in the court a written instrument renouncing all claim for the compensation provided by the will before qualifying as personal representative. When no compensation is provided in the will, or when there is no will, or when the personal representative renounces all claim to the compensation provided in the will, the compensation of the personal representative shall be determined pursuant to this section. When there is only one personal representative he shall be allowed as the minimum compensation for his services the following percentages of the value of the personal property administered and of the proceeds of all real property sold under order of the probate court:

­

­

­­

­

2. When there are two or more joint or successor personal representatives they shall be allowed in the aggregate reasonable compensation for their services, not exceeding twice the minimum provided for in the schedule set forth in subsection 1 of this section or five percent of the value of the personal property administered and of the proceeds of the real property sold under order of the probate division, whichever is less, except that this maximum limitation shall not apply if possession has been taken of real property pursuant to order of the probate division but such real property has not been sold under order of the probate division, or if extraordinary services have been performed. Where there are two or more joint or successor personal representatives the compensation allowed them shall be apportioned among them by the court according to the services actually rendered by each, or as they may agree.

3. Attorneys performing services for the estate at the instance of the personal representative shall be allowed out of the estate as the minimum compensation for their services sums equal to the percentages set forth in the schedule contained in subsection 1 of this section. In any case where reasonable compensation to the attorneys is in excess of the minimum provided in the schedule the court shall allow such additional compensation as will make the compensation of the attorneys reasonable and adequate. Performance by the attorneys of extraordinary services is not necessary to entitle them to such additional compensation. If the personal representative is an attorney, no allowance shall be made for legal services performed by him or at his instance unless such services are authorized by the will or by order of the court or are consented to by all heirs and devisees whose rights may be adversely affected by the allowance. In addition, when one member of a law firm or professional corporation serves as personal representative of the estate and another member of the same law firm or professional corporation serves as the attorney for the estate, only one fee as set forth in subsection 1 of this section shall be allowed.

4. A personal representative may employ independent accountants, certified public accountants, or tax specialists holding a valid permit to practice before the United States Treasury Department to assist him in filing estate tax returns, federal and state income tax returns, or establishing records of account and reporting on financial results in those estates requiring this service and such person shall be allowed reasonable compensation for such service as determined by the court. If the personal representative is a certified public accountant, tax specialist holding a valid permit to practice before the United States Treasury Department or an independent accountant, no allowance shall be made for accountant services performed by him or at his instance unless such services are authorized by will or by order of the court or are consented to by all heirs and devisees whose rights may be adversely affected by the allowance. In addition, when one member of an accounting firm or professional corporation serves as an accountant for the estate, only one fee as set forth in subsection 1 of this section will be allowed.

5. If the court finds that any accountant's services or actions in connection therewith are wrong, improper or injurious to the estate, no accountant fee whatsoever shall be allowed.

6. Compensation properly allowable hereunder may be allowed to personal representatives or attorneys upon final settlement, or partial compensation upon application therefor, at any time or times during administration. If the court finds that a personal representative has failed to discharge his duties as such in any respect it may deny him any compensation whatsoever or may reduce the compensation which would otherwise be allowed. If the court finds that any attorney's services or actions in connection therewith are wrong, improper or injurious to the estate, no attorney fee whatever shall be allowed.

7. No personal representative, other than one who is an attorney, may appear in court except by attorney, and such attorney may not be a salaried employee of the personal representative, but when the personal representative is an attorney, nothing herein shall prevent his being represented in court by a partner, associate or employee who is an attorney. Any personal representative may prepare and file his own inventories and settlements.

(L. 1955 p. 385 § 73, A.L. 1978 H.B. 1634, A.L. 1980 S.B. 637, A.L. 1989 H.B. 145)

(1956) Attorneys for heirs in will contest, through whose efforts additional assets were brought into the estate, held not entitled to fee payable from the estate because prior statutes made no provision therefor. In re Estate of Foster v. Theis (A.), 290 S.W.2d 185.

(1962) Administrator and attorneys were not entitled to fees where estate was grossly mismanaged, assets permitted to be wasted, proper accounts and records were not kept and acts amounted to breach of trust. In re Alexander's Estate (Mo.), 360 S.W.2d 92.

(1969) Deduction allowed for the purpose of computing state inheritance taxes are to be computed on the valuation of the estate at death, and should not be computed on the basis of any increase in the value of the estate after death. Estate of Stevenson v. David (Mo.),447 S.W.2d 299.

(1976) Where testator in will “gave” $15,000 to executor as compensation “in lieu of all statutory commission and compensations to which he might otherwise have been entitled”, the difference between the statutory minimum fee and the $15,000 was taxable as a bequest, in absence of any findings as to what was reasonable compensation. Matter of Estate of Lamb (Mo.), 533 S.W.2d 560.



Section 473.155 Compensation of accountants and attorneys (first class counties and St. Louis City).

Effective 28 Aug 1989

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.155. Compensation of accountants and attorneys (first class counties and St. Louis City). — 1. In all counties of the first class and St. Louis City, other provisions of law notwithstanding, attorneys performing services for the estate at the instance of the personal representative shall be allowed out of the estate as the minimum compensation for their services sums equal to the percentages set forth in the schedule contained in subsection 1 of section 473.153. In any case where reasonable compensation to the attorneys is in excess of the minimum provided in the schedule the court shall allow such additional compensation as will make the compensation of the attorneys reasonable and adequate. Performance by the attorneys of extraordinary service is not necessary to entitle them to such additional compensation.

2. If the personal representative is an attorney, no allowance shall be made for legal services performed by him or at his instance unless such services are authorized by the will or by order of the court or are consented to by all heirs and devisees whose rights may be adversely affected by the allowance. In addition, when one member of a law firm or professional corporation serves as personal representative of the estate and another member of the same law firm or professional corporation serves as the attorney for the estate, only one fee as set forth in subsection 1 of section 473.153 shall be allowed.

3. A personal representative may employ independent accountants, certified public accountants, or tax specialists holding a valid permit to practice before the United States Treasury Department to assist him in filing estate tax returns, federal and state income tax returns, or establishing records of account and reporting on financial results in those estates requiring this service and such person shall be allowed reasonable compensation for such service as determined by the court. If the personal representative is a certified public accountant, tax specialist holding a valid permit to practice before the United States Treasury Department or an independent accountant, no allowance shall be made for accountant services performed by him or at his instance unless such services are authorized by will or by order of the court or are consented to by all heirs and devisees whose rights may be adversely affected by the allowance. In addition, when one member of an accounting firm or professional corporation serves as an accountant for the estate, only one fee as set forth in subsection 1 of this section will be allowed.

4. Nothing in subsection 2 of this section shall apply to attorneys employed by any duly elected public administrator who is an attorney.

(L. 1965 p. 634 §§ 1, 2, 3, A.L. 1980 S.B. 637, A.L. 1989 H.B. 145)



Section 473.157 Bond of personal representative — conditions of bond.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.157. Bond of personal representative — conditions of bond. — 1. Except as provided in section 473.160, every personal representative, before entering upon the duties of his office, shall execute and file a bond, approved by the judge or the clerk, procured at the expense of the estate, with sufficient security, in an amount fixed by the judge or clerk for the protection of interested parties.

2. The condition of the bond shall be as follows:

"The condition of the bond is that if ______ personal representative of the estate of ______, deceased, shall faithfully administer said estate, account for, pay and deliver all money and property of said estate and perform all other things touching said administration required by law, or the order or decree of any court having jurisdiction, then the above bond to be void; otherwise to remain in full force."

(RSMo 1939 §§ 18, 19, A.L. 1955 p. 385 § 74, A.L. 1980 S.B. 637)

Prior revisions: 1929 §§ 18, 19; 1919 §§ 17, 19; 1909 §§ 25, 26

Effective 1-01-81



Section 473.160 Bond not required, when.

Effective 28 Aug 1985

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.160. Bond not required, when. — 1. When, by the terms of the will, the testator expresses a wish that no bond be required of the personal representative, no bond shall be required unless the court, in its discretion, finds it proper to require it; but the court, in its discretion, may at any subsequent time require a bond to be given.

2. Any assets of an estate may be deposited at any time with a depositary upon such terms as may be prescribed by order of the court and the amount of the bond of the personal representative may be reduced in proportion to the value of the assets deposited. Such assets may not thereafter be withdrawn from deposit without an order of the court which may also require that an additional bond be filed and approved before the withdrawal.

3. No bond shall be required of any corporation which at the time of its appointment by the court as personal representative has a certificate of the director of finance of the state of Missouri that such corporation has complied with the provisions of section 362.590.

4. No bond shall be required if the court, upon good cause shown, finds that a bond is not required for the protection of interested parties.

(L. 1955 p. 385 § 75, A.L. 1971 S.B. 163, A.L. 1980 S.B. 637, A.L. 1985 S.B. 35, et al.)



Section 473.163 Agreements with surety as to deposit of assets.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.163. Agreements with surety as to deposit of assets. — It is lawful for the executor or administrator to agree with his surety for the deposit of any or all moneys and other assets of the estate with a bank, safe deposit or trust company, authorized by law to do business as such, or other depositary approved by the court, if such deposit is otherwise proper, in such manner as to prevent the withdrawal of the moneys or other assets without the written consent of the surety, or on order of the court made on such notice to the surety as the court may direct.

(L. 1955 p. 385 § 76)



Section 473.167 Execution of bond.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.167. Execution of bond. — Each bond shall be signed by the executor or administrator and his surety and shall be acknowledged before the judge or clerk or before some officer authorized to take acknowledgments of deeds and a certificate of the acknowledgment shall be endorsed thereon.

(RSMo 1939 § 22, A.L. 1955 p. 385 § 77)

Prior revisions: 1929 § 22; 1919 § 21; 1909 § 29



Section 473.170 Obligees of bond — liability of surety.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.170. Obligees of bond — liability of surety. — The bond of the executor or administrator shall run to the state of Missouri to the use of all persons interested in the estate and shall be for the security and benefit of such persons. The sureties shall be jointly and severally liable with the executor or administrator and with each other.

(L. 1955 p. 385 § 78)



Section 473.173 Bond of joint executors or administrators.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.173. Bond of joint executors or administrators. — When two or more persons are appointed executors or administrators of the same estate and are required to give a bond, the court may require either a separate bond from each or one bond from all of them, and none shall act or intermeddle in the estate except those giving bond as required by the court.

(L. 1955 p. 385 § 79)



Section 473.177 Affidavit of personal sureties.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.177. Affidavit of personal sureties. — Each personal surety shall execute and file with the court an affidavit that he owns property subject to execution, of a value over and above his liabilities, equal to the amount of the bond, and shall include in such affidavit the total amount of his obligations as surety on other official or statutory bonds. The affidavit shall be attached to and kept with the bond in the files of the court.

(L. 1955 p. 385 § 80)



Section 473.180 Persons not acceptable as sureties.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.180. Persons not acceptable as sureties. — No judge of probate, sheriff, marshal, clerk of a court, or deputy of either, and no attorney at law, shall be taken as surety for any executor or administrator.

(RSMo 1939 § 21, A.L. 1955 p. 385 § 81)

Prior revisions: 1929 § 21; 1919 § 20; 1909 § 28



Section 473.183 Approval of bond.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.183. Approval of bond. — The judge or clerk shall examine and approve or reject the bond of each executor or administrator and the approval or rejection thereof shall be endorsed thereon and entered on the records of the court. In the case of personal sureties, the judge or clerk shall take special care to accept as sureties, only those who are solvent and sufficient and who are not bound in too many other bonds. Before giving approval, the judge or clerk may take testimony or examine on oath the applicant or persons offered as his sureties as to the value and character of the assets of the personal surety. If the bond is rejected the executor or administrator, within such time as the judge, or in his absence, the clerk directs, shall give a bond with satisfactory sureties.

(RSMo 1939 §§ 22, 24, 25, A.L. 1955 p. 385 § 82)

Prior revisions: 1929 §§ 22, 24, 25; 1919 §§ 21, 23, 24; 1909 §§ 29, 31, 32



Section 473.187 Bond valid though rejected.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.187. Bond valid though rejected. — Any bond taken by the clerk is valid until a new bond is given, notwithstanding its subsequent rejection by the court.

(RSMo 1939 § 26, A.L. 1955 p. 385 § 83)

Prior revisions: 1929 § 26; 1919 § 25; 1909 § 33



Section 473.190 Sufficiency of bond to be shown on settlements.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.190. Sufficiency of bond to be shown on settlements. — Whenever a final settlement is not made within one year, the court, before extending the time for making such settlement and before approving any annual settlement thereafter made, shall require the executor or administrator to establish the sufficiency of his bond and if the court has reason to believe that any surety thereon has become a nonresident of the state or has died or become insolvent or if, for any reason, the bond appears insufficient the court shall direct the executor or administrator to give new or additional security.

(RSMo 1939 § 22, A.L. 1955 p. 385 § 84)

Prior revisions: 1929 § 22; 1919 § 21; 1909 § 29



Section 473.193 Inquiry into condition of sureties — order for new bond.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.193. Inquiry into condition of sureties — order for new bond. — If the judge has reasonable grounds to believe that a surety on the bond of any executor or administrator has died, removed from the state or is or likely to become insolvent or that the principal on the bond is likely to become insolvent or is wasting the estate or that the bond was not taken according to law, he at any time, either on his own motion or on the motion of an interested party, including a surety, may set a time and place for examination into the matters and shall give notice thereof to the principal in the bond. The court, after such hearing, may direct the executor or administrator to give another bond.

(RSMo 1939 §§ 27, 28, 29, 32, A.L. 1955 p. 385 § 85)

Prior revisions: 1929 §§ 27, 28, 29, 32; 1919 §§ 26, 27, 28, 31; 1909 §§ 34, 35, 36, 39



Section 473.197 Court may require, increase or decrease bond, when.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.197. Court may require, increase or decrease bond, when. — The court may require bond, or increase or decrease the amount of the bond of the personal representative when good cause therefor appears. The clerk shall inquire into the adequacy of the bond upon the filing of an inventory, appraisement or settlement or when real estate is sold, mortgaged, leased or taken possession of under order of court and, if the bond is found to be in an amount in excess of or less than that last fixed under section 473.157, the court shall enter an order requiring an additional bond or reducing the penalty of the existing bond.

(L. 1955 p. 385 § 86, A.L. 1980 S.B. 637)

Effective 1-01-81



Section 473.200 Letters revoked on failure to give bond.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.200. Letters revoked on failure to give bond. — If an executor or administrator fails to give a bond as required by the court, within the time fixed by the court, his letters shall be revoked.

(RSMo 1939 §§ 31, 32, A.L. 1955 p. 385 § 87)

Prior revisions: 1929 §§ 31, 32; 1919 §§ 30, 31; 1909 §§ 38, 39



Section 473.203 Effect of new bond.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.203. Effect of new bond. — Any bond given to replace a former bond, when given and approved, discharges the former sureties from any liabilities arising from any misconduct of the principal after the filing of same, and the former sureties are only liable for misconduct which happened prior to the giving of the new bond. The executor or administrator shall be required to file an account of his administration to the date of the new bond. The new bond binds the sureties thereon with respect to acts and omissions of the executor or administrator from the time when the sureties on the original bond are no longer liable therefor, or from such prior time as the court directs.

(RSMo 1939 § 30, A.L. 1955 p. 385 § 88)

Prior revisions: 1929 § 30; 1919 § 29; 1909 § 37



Section 473.207 Execution of bond deemed appearance by surety — procedure on breach of obligation of bond.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.207. Execution of bond deemed appearance by surety — procedure on breach of obligation of bond. — 1. The execution of the bond of a personal representative is deemed an appearance by the surety in the proceeding for the administration of the estate including all hearings with respect to the bond.

2. On breach of the obligation of the bond of the personal representative, the court, after notice to the obligors in the bond and to such other persons as the court directs, may summarily determine the damages as a part of the proceeding for the administration of the estate, and by appropriate process enforce the collection thereof from those liable on the bond. The determination and enforcement may be made by the court upon its own motion or upon application of a successor personal representative, or of any other personal representative, or of any other interested person. The court may hear the application at the time of settling the accounts of the defaulting personal representative or at such other time as the court may direct. Damages shall be assessed on behalf of all interested persons and may be paid over to the successor or other nondefaulting personal representative and distributed as other assets held by the personal representative in his official capacity.

3. If the court has already determined the liability of the personal representative, a surety shall not be permitted thereafter to deny liability in any action or hearing to determine their liability; but the surety may intervene in any hearing to determine the liability of the personal representative.

4. The provisions of subsections 1, 2, and 3 of this section shall apply to a depositary which has executed a certification pursuant to section 473.160.

5. In assessing damages pursuant to this section, the court may apportion the losses sustained between the depositary and the obligors on the bond of the personal representative on the following basis:

(1) Those damages sustained as a result of the failure of the depositary to hold the assets delivered to it in restricted custody shall be assessed against the depositary and the personal representative, together with that proportion of the consequential damages determined to have resulted by reason of such failure;

(2) All other damages sustained as a result of the breach of the obligation of the bond shall be assessed against the obligors on the bond.

(L. 1955 p. 385 § 89, A.L. 1980 S.B. 637)

Effective 1-01-81



Section 473.210 Successor may sue on bond.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.210. Successor may sue on bond. — The succeeding administrator, or remaining executor or administrator, may proceed in any court having jurisdiction in civil actions against an executor or administrator and his sureties, or either of them or against any other person possessed of any part of the estate.

(RSMo 1939 § 55, A.L. 1955 p. 385 § 90)

Prior revisions: 1929 § 55; 1919 § 54; 1909 § 62



Section 473.213 Limitations on suits.

Effective 23 May 1996, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.213. Limitations on suits. — Proceedings upon the bond of a personal representative shall not be brought subsequent to one year after the personal representative's discharge.

(L. 1955 p. 385 § 91, A.L. 1996 S.B. 494)

Effective 5-23-96

(1963) In suit for accounting brought by heir at law against originally appointed administratrix, the succeeding administrator de bonis non, and the surety on bond of administratrix, statute of limitations, applicable would be section 516.120(5) rather than section 473.213 since the suit appeared to be action for relief on ground of fraud and not a suit on the surety bond. Stark v. Cole (A.), 373 S.W.2d 473.



Section 473.217 Action on bond generally.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.217. Action on bond generally. — The bond of an executor or administrator may be sued on at the instance of any party injured, in the name of the state, to the use of such party, for waste or mismanagement of the estate, or other breach of the conditions of the bond; and damages shall be assessed thereon as on bonds with collateral conditions.

(RSMo 1939 § 281, A.L. 1955 p. 385 § 92)

Prior revisions: 1929 § 282; 1919 § 280; 1909 § 287

(1963) Suit for accounting by heir at law against originally appointed administratrix, the succeeding administrator de bonis non, surety on bond of administratrix was properly brought in heir's own name since plaintiff's case was bottomed on allegations of fraud occurring after the surety had performed its obligation under the bond by paying sum to the estate and cause of action was one personal to plaintiff. Stark v. Cole (A.), 373 S.W.2d 473.



Section 473.220 Inventory and appraisement.

Effective 02 Jan 1979, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.220. Inventory and appraisement. — Within thirty days after letters are granted on the estate of a deceased member of any partnership, the surviving partner or partners shall file a verified inventory of the partnership in the probate division in which letters are issued on the estate, to be a part of the court records of the administration of the decedent's estate. If no letters are issued on the decedent's estate in this state the surviving partners shall file the inventory within sixty days after the death of a partner in the probate division of the circuit court of the county of which the decedent was a resident at the time of his death or, if a nonresident, in the probate division of the circuit court of the county in which the partnership had its principal business office in this state, the inventory to be indexed under the name of the deceased partner and also the name of the partnership and to be a part of the court records of the administration of the partnership. The inventory shall state the proportionate share of the deceased partner, the aggregate value of the assets of the partnership and the aggregate of its liabilities, but no detailed list of assets or liabilities is required unless ordered by the court. Upon the verified petition of any interested party or on its own motion the court, in its discretion, may order the surviving partners to file a detailed list of assets and liabilities of the partnership and it also may order that the assets of the partnership be appraised as provided by law for the appraisal of the assets of a decedent. On the request of any surviving partner, the court may issue a certificate reciting that he has filed an inventory of the assets of the partnership in accordance with this section and that he will be held to account to the executor or administrator of the estate of the decedent in accordance with the Uniform Partnership Law.

(L. 1955 p. 385 § 93, A.L. 1957 p. 829, A.L. 1978 H.B. 1634)

Effective 1-02-79



Section 473.223 Settlement.

Effective 02 Jan 1979, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.223. Settlement. — The surviving partner may continue in possession of the partnership estate, pay its debts, and settle its business, shall account to the executor or administrator of the estate of the decedent, and shall pay over such balances as from time to time are payable to him. Upon the verified petition of the executor or administrator or on its own motion the probate division whenever it appears necessary may order the surviving partner to account to the court.

(L. 1955 p. 385 § 94, A.L. 1978 H.B. 1634)

Effective 1-02-79



Section 473.227 Security.

Effective 02 Jan 1979, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.227. Security. — If the surviving partner commits waste or if it appears to the court that it is for the best interest of the estate of the decedent, the probate division may order the surviving partner to give security for the faithful settlement of the partnership affairs and the payment to the executor or administrator of any amount due the estate.

(L. 1955 p. 385 § 95, A.L. 1978 H.B. 1634)

Effective 1-02-79



Section 473.230 Citation of partner.

Effective 02 Jan 1979, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.230. Citation of partner. — If the surviving partner fails or refuses to file the inventory, list of liabilities, or appraisal or it appears proper to order the surviving partner to account to the probate division or to file a bond, the court shall order a citation to issue requiring the surviving partner to appear and show cause why he has not filed an inventory, list of liabilities, or appraisal or why he should not account to the court or file a bond. The citation shall be served not less than ten days before the return day designated therein and shall be served and returned in the manner provided for summons in civil cases. If the surviving partner neglects or refuses to file an inventory, list of liabilities, or appraisal or fails to account to the court or to file a bond, after he has been directed to do so, the court may commit him to jail until he complies with the order of the court. Where the surviving partner fails to file a bond after being ordered to do so by the court, the court may also appoint a receiver of the partnership estate with like powers and duties of receivers in chancery, and order the costs and expenses of the proceedings to be paid out of the partnership estate or out of the estate of decedent, or by the surviving partner personally or partly by each of the parties.

(L. 1955 p. 385 § 96, A.L. 1978 H.B. 1634)

Effective 1-02-79



Section 473.233 Inventory and appraisement — classification of property.

Effective 23 May 1996, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.233. Inventory and appraisement — classification of property. — 1. Within thirty days after letters are granted, unless a longer time is granted by the court, the personal representative shall make and return an inventory and appraisement, in one written instrument, of all of the property of the decedent, including exempt property, which comes to his possession or knowledge, a statement of all encumbrances, liens, and other charges on any item, and all other property possessed by decedent at the time of his death. The property shall be classified therein as follows:

(1) Real property, with plat or survey description and the street address or approximate direction and distance from any city or town, and the popular name thereof, if any;

(2) Furniture, household goods, and wearing apparel, but no detailed appraisement or listing of the items thereof is required;

(3) Corporate stocks described by name, number of shares, class of stock;

(4) Mortgages, bonds, notes, and other written evidences of debt, together with interest due thereon, described by name of debtor, recording data, and other identification;

(5) Bank accounts, insurance policies payable to the personal representative, and money;

(6) All other personal property accurately identified, including a statement of the decedent's proportionate share in any partnership and of its net value as shown in the inventory required by section 473.220. No detailed appraisement or listing of the assets of the partnership property is required in the inventory filed by the personal representative;

(7) All property possessed but not owned by the decedent at his death shall be listed in the inventory, but separately from other property, together with a statement as to the knowledge of the personal representative as to its ownership.

2. At any time when it appears necessary, the judge or clerk may authorize the personal representative to employ a qualified and disinterested appraiser to assist him in ascertaining the fair market value, as of the date of the decedent's death, of any asset the value of which may be subject to reasonable doubt. Different persons may be employed to appraise different kinds of assets included in the estate. The name and address of any appraiser shall be indicated on the inventory with the item or items he appraised.

(L. 1955 p. 385 § 97, A.L. 1957 p. 829, A.L. 1959 S.B. 141, A.L. 1980 S.B. 637, A.L. 1981 S.B. 117, A.L. 1996 S.B. 494 merged with S.B. 869)

Effective 5-23-96 (S.B. 494); 8-28-96 (S.B. 869)



Section 473.237 Affidavit to inventory.

Effective 28 Aug 1959

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.237. Affidavit to inventory. — The administrator or executor and appraisers shall annex to the inventory and appraisement an affidavit stating that it is a full inventory and description of all the property of the decedent which has come into the possession or knowledge of the executor or administrator, and of the property in the possession of the decedent at his death, as far as they know, and an appraisement of all the property subject to appraisement. The executor or administrator shall make an additional affidavit stating that he was not in debt or bound in any contract to the decedent at the time of his death, except as stated in the inventory and appraisement. The administrator or executor has power to administer the oaths for the affidavits required by this section and section 473.233.

(RSMo 1939 § 59, A.L. 1955 p. 385 § 98, A.L. 1957 p. 829, A.L. 1959 S.B. 141)

Prior revisions: 1929 § 59; 1919 § 58; 1909 § 66



Section 473.240 Additional inventory.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.240. Additional inventory. — If, after making the first inventory and appraisement, any other real or personal estate of the deceased comes to the possession or knowledge of the executor or administrator, he shall file a similar additional inventory and appraisement thereof.

(RSMo 1939 § 60, A.L. 1955 p. 385 § 99)

Prior revisions: 1929 § 60; 1919 § 59; 1909 § 67



Section 473.243 Compensation of appraisers.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.243. Compensation of appraisers. — The court shall make a reasonable allowance to each appraiser for his compensation, taking into consideration the amount and character of the services rendered by each, and his reasonable travel and other expenses.

(L. 1955 p. 385 § 100)



Section 473.247 Debt of executor not discharged.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.247. Debt of executor not discharged. — If any person appoints his debtor executor of his will, the appointment does not discharge the debt, but the debt constitutes an asset in his hands.

(RSMo 1939 § 101, A.L. 1955 p. 385 § 101)

Prior revisions: 1929 § 101; 1919 § 100; 1909 § 108



Section 473.250 Debt of administrator, assets.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.250. Debt of administrator, assets. — All debts due by an administrator to his testator or intestate are considered assets in his hands.

(RSMo 1939 § 100, A.L. 1955 p. 385 § 102)

Prior revisions: 1929 § 100; 1919 § 99; 1909 § 107



Section 473.253 Inventory as evidence.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.253. Inventory as evidence. — Inventories and appraisements may be given in evidence, but are not conclusive for or against any executor or administrator, but other evidence may be introduced to vary the effect thereof.

(RSMo 1939 § 74, A.L. 1955 p. 385 § 103)

Prior revisions: 1929 § 74; 1919 § 73; 1909 § 81



Section 473.260 Devolution of estate at death.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.260. Devolution of estate at death. — When a person dies, his real and personal property, except exempt property, passes to the persons to whom it is devised by his last will, or, in the absence of such disposition, to the persons who succeed to his estate as his heirs; but it is subject to the possession of the executor or administrator and to the election of the surviving spouse and is chargeable with the expenses of administering the estate, the payment of other claims and allowances to the family, except as otherwise provided in this law.

(L. 1955 p. 385 § 105)



Section 473.263 Possession of assets.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.263. Possession of assets. — 1. Every executor or administrator has a right to and shall take possession of all the personal property of the decedent except exempt property of the surviving spouse and unmarried minor children, and administer it in accordance with this law.

2. The court, on its own motion or on the motion of any interested person, may order the executor or administrator to take possession of the real estate of the decedent when necessary for the payment of claims or for the preservation thereof. When ordered to take possession of real estate, the executor or administrator shall pay the taxes and collect the rents and earnings thereon until the estate is settled or until delivered by order of the court to the distributees. He may rent the real property of the estate for a period not exceeding one year. He shall keep in tenantable repair the buildings and fixtures under his control and may protect the same by insurance. He may maintain an action for the possession of the real property or to determine the title to the same.

(L. 1955 p. 385 § 106)

CROSS REFERENCES:

Exempt property and allowances to surviving spouse and children, 474.250 to 474.280

Uniform act for simplification of fiduciary security transfers, Chap. 403

(1962) Administrator was properly refused credit for expenses of operation of deceased's farm where he had not sought or obtained an order from the probate court authorizing him to do so. In re Alexander's Estate (Mo.), 360 S.W.2d 92.



Section 473.267 Assets for payment of claims.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.267. Assets for payment of claims. — The real and personal property liable for the payment of claims includes all property transferred by the decedent with intent to defraud his creditors or any of them, or transferred by any other means which is in law void as against his creditors or any of them, and the executor or administrator may recover the property, so far as necessary for the payment of claims, and take such steps as are necessary to recover the same. Property recovered by the executor or administrator constitutes general assets for the payment of all creditors; but no property so transferred shall be taken from anyone who purchased it for a valuable consideration, in good faith and without actual or constructive knowledge of the fraud.

(L. 1955 p. 385 § 107)



Section 473.270 Collection of debts, prosecution and defense of suits.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.270. Collection of debts, prosecution and defense of suits. — Executors and administrators shall collect all money and debts of every kind due to the decedent, and give receipts and discharges therefor, and shall commence and prosecute all actions which may be maintained and are necessary in the course of his administration, and defend all actions brought against him.

(RSMo 1939 § 94, A.L. 1955 p. 385 § 108)

Prior revisions: 1929 § 94; 1919 § 93; 1909 § 101

CROSS REFERENCES:

Administrator of deceased life tenant to collect rents due deceased, remedy, RSMo 441.160, 441.170

Execution ordered by administrator d.b.n., when, RSMo 513.080

(1956) Administrator was entitled to intervene and recover surplus proceeds arising from mortgage foreclosure sale of his decedent's land, as against purchaser from heir who contended administrator had no right to real estate. Trenton Motor Co. v. Watkins (A.), 291 S.W.2d 659.



Section 473.273 Actions instituted by or against decedent, duties.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.273. Actions instituted by or against decedent, duties. — Executors and administrators shall prosecute and defend all actions commenced by or against the decedent during his lifetime which are maintainable by or against the executor or administrator.

(RSMo 1939 § 97, A.L. 1955 p. 385 § 109)

Prior revisions: 1929 § 97; 1919 § 96; 1909 § 104



Section 473.277 Compromise of debts due estate.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.277. Compromise of debts due estate. — When it appears for the best interest of the estate, the executor or administrator, on order of the court, may effect a fair and reasonable compromise with any debtor or other obligor, or extend, renew or in any manner modify the terms of any obligation owing to the estate. If the executor or administrator holds a mortgage, pledge or other lien upon property of another person, he may accept, in lieu of foreclosure, a conveyance or transfer of the encumbered assets from the owner thereof in satisfaction of the indebtedness secured by the lien, if it appears for the best interest of the estate and if the court so orders. In the absence of prior authorization or subsequent approval of the court, no compromise binds the estate.

(L. 1955 p. 385 § 110)



Section 473.280 Purchase at foreclosure of mortgage held by estate.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.280. Purchase at foreclosure of mortgage held by estate. — Whenever any note, bond, account, or other indebtedness belonging to the estate of any decedent is secured by mortgage, deed of trust, vendor's lien or other lien on any property, and the same is due and unpaid, the administrator or executor of the estate, under the order of the court, may purchase the property at the sale made under the mortgage, deed of trust or other lien, at a price not exceeding the amount due the estate on the note, bond, account or other indebtedness.

(RSMo 1939 § 95, A.L. 1955 p. 385 § 111)

Prior revisions: 1929 § 95; 1919 § 94; 1909 § 102



Section 473.283 Title to real estate, how taken on such purchase — how administered.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.283. Title to real estate, how taken on such purchase — how administered. — 1. Where real estate is acquired under either section 473.277 or 473.280, the conveyance thereof shall be made to the executor or administrator who holds it in trust for the same persons, whether creditors, heirs or legatees, who would be entitled to the proceeds of the mortgage if the premises had been redeemed; but if it appears to the court that the property is not required for the payment of debts, legacies or family allowances, the court shall direct that the deed be made so as to effect a conveyance to the heirs or devisees of the decedent.

2. Any real estate acquired by an executor or administrator under section 473.277 or 473.280 constitutes assets in his hands, and shall be administered and accounted for as such, and may be leased or sold for the payment of debts in the same manner as any real estate of which the decedent died seized, but the sale thereof shall be made upon the order of the court and upon the petition filed as provided for by law in other cases.

(RSMo 1939 §§ 95, 96, A.L. 1955 p. 385 § 112)

Prior revisions: 1929 §§ 95, 96; 1919 §§ 94, 95; 1909 §§ 102, 103



Section 473.287 Encumbered property to be redeemed, when.

Effective 28 Aug 1957

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.287. Encumbered property to be redeemed, when. — 1. If any person dies leaving real or personal property encumbered by mortgage, deed of trust, pledge, or other lien, or owning any equity of redemption, the court, in accordance with the provisions of this subsection, may order the executor or administrator to redeem the same, in whole or in part, out of other personal assets of the estate, or may order the executor or administrator to sell other real estate or to mortgage or pledge real or personal property of the estate in his hands for the purpose of raising money for such redemption. If there is a will section 473.620 applies with respect to the application or use of the property for the redemption. When not prejudicial to the rights of creditors, the court may order redemption, if it finds:

(1) The property is not specifically devised by a will and redemption will promote the interests of the estate and upon payment of the secured debt the security will become an asset of the estate; or

(2) The will of the decedent, either by express provision or clear implication, shows that the decedent intended that the secured debt, in the event of his death, should be paid out of other assets of his estate and the security exonerated from the lien of the debt; or

(3) From the terms of the loan or mortgage agreement or from the circumstances surrounding the loan or mortgage transaction, that decedent, whether testate or intestate, intended that the debt, in the event of his death, should be paid out of the other assets of the estate and that the security should be thereby exonerated from the lien of the debt.

2. No redemption of property securing an obligation which is not due shall be compelled under this section without the consent of the holder of the secured debt unless a claim is filed thereon or the instrument creating the obligation permits redemption.

3. The court may order all of the right, title and interest of the deceased in the security to be sold for the same purposes and under the same conditions and procedure as is provided in this law for sales of other property of the decedent.

(L. 1955 p. 385 § 113, A.L. 1957 p. 829)

Prior revisions: 1929 § 139; 1919 § 138; 1909 § 147

CROSS REFERENCE:

Foreclosure of mortgages stayed by death of mortgagor, 443.300



Section 473.290 Payment of debt of decedent secured by property of another — procedure.

Effective 28 Aug 1963

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.290. Payment of debt of decedent secured by property of another — procedure. — When any indebtedness of a decedent is secured by mortgage, pledge or other lien on property which is owned by another or which, on the death of the decedent, becomes the exclusive property of another, but is not subject to administration, the indebtedness shall be allowed and paid as other claims against the estate of the decedent unless it appears to the court that (1) the mortgage, pledge or lien was given to secure payment of the purchase price of the encumbered property or of an obligation incurred in connection with the improvement of the property, or (2) the decedent did not actually receive a substantial consideration in the transaction in which the indebtedness arose, or (3) the decedent had exclusive ownership and control of the property during his lifetime and it appears from the loan or mortgage agreement or circumstances surrounding the transaction giving rise to the mortgage, pledge or lien that decedent intended that the security should be exhausted in case of his death before any payment thereon is made from his estate. If the holder of the secured debt does not institute proceedings for the allowance and payment thereof against the estate of the decedent within three months after publication of notice of letters, then before the time for filing of claims expires the owner of any property given as security for an indebtedness under circumstances described in this section may petition the court for such orders as are necessary for the protection of his rights and for the allowance of so much of the indebtedness against the estate as will be sufficient to exonerate the security. Notice of hearing on the petition shall be given to the executor or administrator and to the holder of the indebtedness. After hearing the court may make such order in the premises as may be necessary to preserve the rights of the parties, including, if proper, an allowance of the claim against the estate.

(L. 1955 p. 385 § 114, A.L. 1963 p. 655)



Section 473.293 Disposition of valueless or encumbered property.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.293. Disposition of valueless or encumbered property. — When any personal or real property is valueless, or is so encumbered, or is in such condition that it is of no benefit to the estate, the court may by order authorize the personal representative to make such disposition thereof as the court may find to be appropriate, including, where appropriate, the immediate distribution thereof to the heirs or legatees, the abandonment, giving away or destruction thereof, the relinquishment of all interest of the estate therein, or such other disposition as may be appropriate in the circumstances.

(L. 1955 p. 385 § 115, A.L. 1980 S.B. 637)

Effective 1-01-81



Section 473.297 Expenditures for preservation of property.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.297. Expenditures for preservation of property. — When any property of an estate is in such condition as to be in imminent danger of loss or destruction or loss in value, the executor or administrator may make such expenditures as are reasonably and prudently required to avoid such loss, destruction, or loss in value until he can obtain consideration of the matter by the court, and on approval of the court such expenditures shall be allowed as expenses of administration. The court may by order authorize such further expenditures to prevent loss, destruction or loss in value as the interest of the estate requires, and shall allow them as expenses of administration.

(RSMo 1939 §§ 102, 103, A.L. 1955 p. 385 § 116)

Prior revisions: 1929 §§ 102, 103; 1919 §§ 101, 102; 1909 §§ 109, 110



Section 473.300 Continuation of business of decedent.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.300. Continuation of business of decedent. — Upon a showing of advantage to the estate, the court may authorize the executor or administrator to continue any business of the decedent for the benefit of the estate; but if the decedent died testate and his estate is solvent, the order of the court is subject to the provisions of the will. The order may be with or without notice. If notice is not given to all interested persons before the order is made, the court shall promptly require the giving of notice to such interested persons as have not been previously notified to the effect that such order has been made and that they will have opportunity to show cause why it should not be set aside or modified. The order may provide:

(1) For the conduct of the business solely by the executor or administrator, or as a corporation to be formed by the executor or administrator, or for the participation as a partner by the executor or administrator in a business in which the decedent was a partner, subject to applicable provisions of law and the agreement of the other person or persons continuing such business as partners;

(2) The extent of the liability of the estate, or any part thereof, or of the executor or administrator, for obligations incurred in the continuation of the business;

(3) As to whether liabilities incurred in the conduct of the business are to be chargeable solely to the part of the estate set aside for use in the business or to the estate as a whole; and

(4) As to the period of time for which the business may be conducted, and such other conditions, restrictions, regulations and requirements as the court orders.

(L. 1955 p. 385 § 117)



Section 473.303 Specific execution of contract of decedent — petition.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.303. Specific execution of contract of decedent — petition. — 1. If a decedent entered into a contract, specifically enforceable in equity, and did not execute the same in his lifetime, nor give power by will to execute the same, the other party, wishing specific execution of the contract, or the personal representative of the decedent, may present a verified petition to the court, setting forth the facts and stating that no part of the contract has been satisfied except as set forth, and praying that an order be made that the personal representative execute such contract specifically, by executing a deed for the same.

2. If the other party to the contract with the decedent is his personal representative, the personal representative may proceed against his copersonal representative, if any, in the same manner as prescribed by this law in other cases; but if there is no copersonal representative and he files the petition, the court shall appoint some suitable person as administrator ad litem who has the same powers and shall perform the same duties required of personal representative in such cases by this law.

(RSMo 1939 §§ 168, 169, 176, A.L. 1955 p. 385 § 118, A.L. 1980 S.B. 637)

Prior revisions: 1929 §§ 169, 170, 177; 1919 §§ 168, 169, 176; 1909 §§ 177, 178, 185

Effective 1-01-81



Section 473.307 Notice — hearing — intervention.

Effective 02 Jan 1979, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.307. Notice — hearing — intervention. — Upon the filing of a petition for specific execution of the contract, the court shall fix the time and place for hearing thereon. Notice of the filing of the petition and of the time and place of hearing thereon, together with a copy of the petition, shall be served on the executor or administrator twenty days before the date of the hearing. The court may order notice of the filing of the petition and of the time and place of hearing to be served by registered mail on the interested heirs or devisees whose addresses appear in the court's file and records in the estate. Any interested heir or devisee may appear and intervene, upon written application to intervene filed prior to the time of the hearing.

(RSMo 1939 § 170, A.L. 1955 p. 385 § 119, A.L. 1957 p. 829, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 171; 1919 § 170; 1909 § 179

Effective 1-02-79



Section 473.310 Specific execution of contract of decedent, court order — warranties — conveyance or lease under will.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.310. Specific execution of contract of decedent, court order — warranties — conveyance or lease under will. — 1. If the court, after hearing all parties, believes that specific execution of such contract ought to be made, it shall make an order that the personal representative execute and deliver an instrument of conveyance to the person entitled thereto upon performance of the contract.

2. The deed of conveyance shall refer in apt and appropriate terms to the order of court under which it is made, shall convey the property according to the order and shall be acknowledged by the personal representative. If the contract for a conveyance requires the giving of warranties, the deed to be given by the personal representative shall contain the warranties required. Such warranties shall be binding on the estate as though made by the decedent but shall not bind the personal representative personally.

3. If a personal representative has been given power by will to make a conveyance or lease, he may execute, in lieu of the foregoing procedure, and without order of the court, a conveyance or lease to the person entitled thereto upon performance of the contract.

4. The deed made under this section is as effectual as if it had been executed by the decedent.

(RSMo 1939 §§ 171, 172, 173, A.L. 1955 p. 385 § 120, A.L. 1980 S.B. 637, A.L. 1983 H.B. 369)

Prior revisions: 1929 §§ 172, 173, 174; 1919 §§ 171, 172, 173; 1909 §§ 180, 181, 182



Section 473.313 Action for specific performance — proceedings in probate division of circuit court.

Effective 02 Jan 1979, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.313. Action for specific performance — proceedings in probate division of circuit court. — A party entitled to specific execution of a contract for the conveyance of real estate shall proceed in the probate division of the circuit court under sections 473.303 and 473.307.

(L. 1955 p. 385 § 120, A.L. 1957 p. 829, A.L. 1978 H.B. 1634)

Effective 1-02-79



Section 473.317 Completion of contracts to purchase property — exercise of options.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.317. Completion of contracts to purchase property — exercise of options. — 1. If any person dies having purchased real or personal property, and has not completed the payment therefor, nor provided for its payment by will, the court may order the completion of payment upon the same findings and conditions as are required by section 473.287 for the redemption of security for the decedent's debt. The court may, after notice to interested parties, order relinquishment, compromise or transfer of all such rights, title, and interest of the decedent in the property on such terms as the court finds to be for the benefit of the estate. This section shall not be construed to restrict any rights of the seller of the property.

2. If any person dies owning an option to purchase real or personal property, and it is to the advantage of the estate and will not be prejudicial to creditors or to specific devisees that such option be exercised, the court may by order authorize the exercise of the option by the executor or administrator and the payment by the executor or administrator of the purchase price.

(L. 1955 p. 385 § 121)



Section 473.320 Interest may be sold, when.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.320. Interest may be sold, when. — If the court believes that, after payment of claims, there will not be sufficient assets to pay for the real or personal property referred to in section 473.317, it may order the executor or administrator to sell all the right, title and interest of the decedent therein, including all right of the decedent to any option to purchase the real or personal property.

(RSMo 1939 § 134, A.L. 1955 p. 385 § 122)

Prior revisions: 1929 § 135; 1919 § 134; 1909 § 143



Section 473.323 Interest relinquished to vendor, when.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.323. Interest relinquished to vendor, when. — If the real or personal property referred to in section 473.317 has been purchased from any person, or if an option for its purchase has been obtained from any person, the court, if considered advantageous to the estate, may order the same relinquished to such person on the best terms that can be agreed upon.

(RSMo 1939 § 135, A.L. 1955 p. 385 § 123)

Prior revisions: 1929 § 136; 1919 § 135; 1909 § 144



Section 473.327 Procedure in case of sale of school lands.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.327. Procedure in case of sale of school lands. — If any real estate referred to in subsection 1 of section 473.317 has been purchased from any officer authorized by law to sell school lands, the court may order the same relinquished; and in such cases the officers may accept the relinquishment and surrender the obligation of the decedent.

(RSMo 1939 § 136, A.L. 1955 p. 385 § 124)

Prior revisions: 1929 § 137; 1919 § 136; 1909 § 145



Section 473.330 Conveyances, how made — procedure.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.330. Conveyances, how made — procedure. — In all cases of relinquishment of the interest of a decedent in real estate under sections 473.323 and 473.327 and in all cases of the sale of the interest of a decedent in real estate under sections 473.287 and 473.320, the executor or administrator may make the relinquishments by deed or may convey to the purchaser all the right, title and interest the testator or intestate had in and to the real estate at the time of his death. Before any relinquishment or sale referred to in this section is ordered by the court, the executor or administrator shall proceed on petition and notice the same as is required by this law for proceedings to sell real estate to pay debts for other purposes.

(RSMo 1939 § 137, A.L. 1955 p. 385 § 125)

Prior revisions: 1929 § 138; 1919 § 137; 1909 § 146



Section 473.333 Investment of liquid assets.

Effective 28 Aug 2009

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.333. Investment of liquid assets. — Except as restricted or otherwise provided by the will of the decedent, on or after August 28, 2009, the personal representative shall, without authorization or approval of the court, invest liquid assets of the estate, including funds received from the sale of other assets, other than funds needed to meet debts and expenses currently payable, in accordance with the provisions of the Missouri prudent investor act, sections 469.900 to 469.913, subject to the following exceptions:

(1) Investment of any part or all of the liquid assets:

(a) In direct obligation of or obligations unconditionally guaranteed as to principal and interest by the United States; or

(b) In interest-bearing accounts and time deposits, including time certificates of deposit, in financial institutions to the extent the account or deposits are insured by the Federal Deposit Insurance Corporation, shall constitute prudent investments;

(2) If the personal representative determines it appropriate to delegate investment and management functions to an agent as provided in section 469.909, the agent to whom the delegation is made shall acknowledge in a writing delivered to the personal representative that the agent is acting as an investment fiduciary on the account.

(RSMo 1939 § 104, A.L. 1955 p. 385 § 126, A.L. 1957 p. 829, A.L. 1980 S.B. 637, A.L. 1982 S.B. 700 Revision, A.L. 1998 H.B. 1571, A.L. 2006 S.B. 892, A.L. 2009 H.B. 239)

Prior revisions: 1929 § 104; 1919 § 103; 1909 § 111

CROSS REFERENCE:

Multinational banks, securities and obligations of, investment in, when, 409.950



Section 473.337 Bank deposits.

Effective 28 Aug 1957

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.337. Bank deposits. — Whenever it is consistent with proper administration of the estate, the executor or administrator may, without an order of court, deposit, as a fiduciary, the funds of the estate in a banking institution in this state as a general deposit and either as a demand, time or savings deposit.

(L. 1955 p. 385 § 127, A.L. 1957 p. 829)



Section 473.340 Discovery of assets, procedure for.

Effective 28 Aug 1993

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.340. Discovery of assets, procedure for. — 1. Any personal representative, administrator, creditor, beneficiary or other person who claims an interest in property which is claimed to be an asset of an estate or which is claimed should be an asset of an estate may file a verified petition in the probate division of the circuit court in which said estate is pending seeking determination of the title, or right of possession thereto, or both. The petition shall describe the property, if known, shall allege the nature of the interest of the petitioner and that title or possession of the property, or both, are being adversely withheld or claimed. The court may order the joinder, as a party, of any person who may claim an interest in or who may have possession of any such property.

2. Service of summons, petition and answer thereto together with all subsequent proceedings shall be governed by the Missouri Rules of Civil Procedure. Any party may demand a jury trial.

3. Upon a trial of the issues, the court shall determine the persons who have an interest in said property together with the nature and extent of any such interest. The court shall direct the delivery or transfer of the title or possession, or both, of said property to the person or persons entitled thereto and may attach the person of any party refusing to make delivery as directed. If the party found to have adversely withheld the title or possession, or both, of said property has transferred or otherwise disposed of the same, the court shall render a money judgment for the value thereof with interest thereon from the date the property, or any interest therein, was adversely withheld. In addition to a judgment for title and possession, or either, or for the value thereof, the court may enter a judgment for all losses, expenses and damages sustained, if any, but not including attorney fees, if it finds that the property was wrongfully detained, transferred or otherwise disposed of.

4. If the court finds that a complete determination of the issues cannot be had without the presence of other parties, the court may order them to be brought in by an amended or supplemental petition. The court shall order the joinder of the personal representative of the estate if he is not named as a party.

(RSMo 1939 § 63, A.L. 1955 p. 385 § 128, A.L. 1973 S.B. 210, A.L. 1978 H.B. 1634, A.L. 1982 S.B. 700 Revision, A.L. 1993 S.B. 88)

Prior revisions: 1929 § 63; 1919 § 62; 1909 § 70

(1958) Where money was given another by deceased to use for the benefit of deceased and upon her decease to be kept by the donee, a trust was created, and probate court had jurisdiction in proceeding under this statute to determine whether equitable title had ripened into legal title on deceased's death. Covey v. VanBibber (A.), 311 S.W.2d 112.

(1961) Where ultimate issue in proceeding to discover assets was whether the assets constituted trust property or whether the trust had been revoked by decedent prior to her death, the probate court had no jurisdiction because the action is strictly equitable in nature. In re Frech's Estate (Mo.), 347 S.W.2d 224.

(1963) Petition by executor held to state cause of action to establish and enforce a trust as to money held in joint bank account in names of decedent and defendant against contention that remedy at law was adequate in that probate court had jurisdiction to determine executor's claims in discovery proceedings and that such jurisdiction was exclusive. Matthews v. Pratt (Mo.), 367 S.W.2d 632.

(1968) In proceeding under this section evidence supported administrator's contention that items in controversy were held either in joint tenancy or tenancy by the entirety and were not assets of the estate. In re Estate of Jeffries (Mo.), 427 S.W.2d 439.

(1977) Petition to seek determination of title or right of possession to property may allege contingent interests on property as well as a specific interest. Clair v. Whittaker (Mo.), 557 S.W.2d 236.

(1987) Failure to join the personal representative in an action to discover assets pursuant to this section is a jurisdictional defect since personal representative is an indispensable party pursuant to subsection 4 of this section. In Re Estate of Pilla, 735 S.W.2d 103 (Mo.App.E.D.).



Section 473.360 Limitations on filing of claims — when claims barred.

Effective 23 May 1996, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.360. Limitations on filing of claims — when claims barred. — 1. Except as provided in section 473.370, all claims against the estate of a deceased person, other than costs and expenses of administration, exempt property, family allowance, homestead allowance, claims of the United States and claims of any taxing authority within the United States, whether due or to become due, absolute or contingent, liquidated or unliquidated, founded on contract or otherwise, which are not filed in the probate division of the circuit court within six months after the date of the first published notice of letters testamentary or of administration or, if notice was actually mailed to, or served upon, such creditor, within two months after the date such notice was mailed, or served, whichever later occurs, or which are not paid by the personal representative, within six months after the first published notice of letters testamentary or of administration, are forever barred against the estate, the personal representative, the heirs, devisees and legatees of the decedent. No contingent claim based on any warranty made in connection with the conveyance of real estate is barred under this section. This six-month period does not extend any other applicable limitation periods.

2. Unless written notice of actions instituted or revived under section 473.363 or 473.367 is filed in the probate division within six months after the first published notice of letters, no recovery may be had in any such action on any judgment therein against the personal representative out of any assets being administered upon in the probate division or from any distributee or other person receiving the assets. Timely filing of the claim against the estate, under this section, within six months after the first published notice of letters, whether said claim is filed before or after the institution or revival of an action against the personal representative or the estate shall satisfy the requirement of written notice herein imposed.

3. Nothing in this section affects or prevents any action or proceeding to enforce any mortgage, pledge or other lien upon property of the estate; except that attachment, judgment, and execution liens shall be enforced as provided in this chapter and not otherwise.

(L. 1955 p. 385 § 139, A.L. 1957 p. 829, A.L. 1959 S.B. 305, A.L. 1969 p. 551, A.L. 1978 H.B. 1634, A.L. 1980 S.B. 637, A.L. 1989 H.B. 145, A.L. 1993 S.B. 88, A.L. 1996 S.B. 494)

Effective 5-23-96

CROSS REFERENCES:

Limitations extended by death, survival, RSMo 516.240 516.250

Survival of causes of action, RSMo 431.130, 537.010, 537.020, 537.030

(1960) Where suit on personal injuries claim was filed within the nine months but notice thereof was not filed in the probate court within that time the suit would be dismissed because barred by the nonclaim statute. The 1959 amendment with respect to making the bar applicable only to assets of the estate discussed. Smith v. Maynard (Mo.), 339 S.W.2d 737.

(1962) Actions against administrator of estate for personal injuries were barred where actions had been barred under nonclaim statute prior to statute's amendment since amendment did not extend new privileges granted therein to bringing of new actions which had been extinguished prior to effective date of amendment. State ex rel. Whitaker v. hall (Mo.), 358 S.W.2d 845, Potts v. Vadnais (Mo.), S.W.2d 543.

(1967) This section is mandatory and its purpose is to terminate all claims, whether due, not due, or contingent. In re Estate of Bierman (A.), 410 S.W.2d 342.

(1985) Held, due process does not require any more than publication notice to a creditor that a decedent's estate is being administered and the notice provisions of sections 473.360 and 473.033, RSMo, are constitutional. Estate of Busch v. Ferrell Duncan Clinic (Mo. banc) 700 S.W.2d 87.



Section 473.363 Suits pending at decedent's death deemed duly filed, when — personal representative to list pending actions — period of nonclaim not affected.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.363. Suits pending at decedent's death deemed duly filed, when — personal representative to list pending actions — period of nonclaim not affected. — 1. Any action pending against any person at the time of his death, which, by law, survives against the personal representative, is considered a claim duly filed against his estate from the time substitution of the personal representative for the deceased defendant, or motion therefor, is made and written notice thereof is filed in the probate division.

2. Within ninety days after the appointment of a personal representative, he shall file with the probate division a verified statement of all actions, known to him, pending against his decedent at decedent's death. Within this ninety-day period, the personal representative of a decedent against whom any action, known to the personal representative was pending at the date of death, shall notify in writing all adverse parties to the action or their attorneys of record therein, if any, and the clerk of the court in which the action was pending, stating the date of decedent's death, the name of the court which granted letters testamentary or of administration, the name and address of the person or persons to whom the letters were granted, the number of the estate, and the date of the first publication of notice of granting the letters testamentary or of administration. Nothing herein contained, however, shall be construed as extending, suspending, or in any other way affecting the period of nonclaim provided by section 473.360. In the case of the corporate personal representative, the corporation shall be chargeable with the knowledge of the individual or individuals conducting the administration of the estate. In the case of multiple personal representatives, a personal representative having no knowledge of the pendency of a suit against the decedent shall not be chargeable with the knowledge of a copersonal representative. No personal representative shall have any liability for failing to give notice.

(RSMo 1939 § 183, A.L. 1955 p. 385 § 140, A.L. 1959 S.B. 305, A.L. 1967 p. 642, A.L. 1978 H.B. 1634, A.L. 1980 S.B. 637)

Prior revisions: 1929 § 184; 1919 § 183; 1909 § 192

Effective 1-01-81

(1961) Personal injury action which survived after death of defendant occurring six months before the amendment of the nonclaim statutes did not abate where plaintiff failed to comply with the original statutes but complied with the statutes as amended. Rabin v. Krogsdale (Mo.), 346 S.W.2d 58.



Section 473.367 Actions commenced after decedent's death deemed filed, when.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.367. Actions commenced after decedent's death deemed filed, when. — Any action commenced against a personal representative, after death of the decedent, is considered a claim duly filed against the estate from the time of serving the original process on the personal representative, and the filing of a written notice in the probate division of the institution of such action within the time prescribed in section 473.360.

(RSMo 1939 § 184, A.L. 1955 p. 385 § 141, A.L. 1959 S.B. 305, A.L. 1978 H.B. 1634, A.L. 1980 S.B. 637)

Prior revisions: 1929 § 185; 1919 § 184; 1909 § 193

Effective 1-01-81

(1962) Actions against administrator of estate for personal injuries were barred where actions had been barred under nonclaim statute prior to statute's amendment since amendment did not extend new privileges granted therein to bringing of new actions which had been extinguished prior to effective date of amendment. State ex rel. Whitaker v. Hall (Mo.) 358 S.W.2d 845. Potts v. Vadnais (Mo.), 362 S.W.2d 543.



Section 473.370 Establishment of claim by judgment — judgment deemed filed, when.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.370. Establishment of claim by judgment — judgment deemed filed, when. — 1. A person having a claim against an estate may establish the same by the judgment or decree of some court of record, in the ordinary course of proceeding, upon filing a copy of the judgment or decree in the probate division.

2. Except where notice of revival of an action or of institution of an action is filed as required by section 473.363 or 473.367, any judgment or decree is deemed filed within the meaning of section 473.360 as of the time a copy of the judgment or decree is filed in the probate division as required by this section.

(RSMo 1939 § 188, A.L. 1955 p. 385 § 142, A.L. 1978 H.B. 1634, A.L. 1980 S.B. 637)

Prior revisions: 1929 § 189; 1919 § 188; 1909 § 197

Effective 1-01-81



Section 473.380 Claims, form and verification — claim to be established by evidence.

Effective 28 Aug 1985

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.380. Claims, form and verification — claim to be established by evidence. — 1. No claim other than for costs and expenses of administration shall constitute a claim against an estate unless it is in writing, stating the nature and amount thereof, if ascertainable, and is signed by the claimant, or by some person for him who has knowledge of the facts, stating that to the best of his knowledge and belief he has given credit to the estate for all payments and offsets to which it is entitled and that the balance claimed is justly due.

2. If a claim is founded on a written instrument, the original or a copy thereof with all endorsements shall be attached to the claim. The original instrument shall be exhibited to the personal representative, upon demand, unless it is lost or destroyed, in which case its loss or destruction shall be stated in the claim.

3. The statement of claim herein required shall not be received as any evidence of the claim but such claim shall be established by competent evidence before it is paid or adjusted.

4. Upon the filing of any claim, the probate clerk shall immediately send a copy of the claim to the personal representative or his attorney.

(RSMo 1939 §§ 192, 194, A.L. 1955 p. 385 § 145, A.L. 1959 S.B. 141, A.L. 1980 S.B. 637, A.L. 1985 S.B. 35, et al.)

Prior revisions: 1929 §§ 193, 195; 1919 §§ 192, 194; 1909 §§ 201, 203

(1964) If a claimant concedes that payments were made on the subject of the claim, he must show such credits in his claim. But if he does not so concede, the burden is on the estate to prove payment, not on claimant to prove nonpayment. Hubbard v. Happel's estate (A.), 382 S.W.2d 416.

(1974) Held that claim form used met requirements of this section and that signature not being on proper line did not invalidate the claim. State ex rel. Nollmann v. Gunn, (A.), 513 S.W.2d 710.



Section 473.383 Claims not due, proceedings.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.383. Claims not due, proceedings. — The court may allow any claim filed against an estate, which is payable at a future day, at the then present value thereof, or the court may order the executor or administrator to retain in his hands sufficient funds to satisfy the same upon maturity; or if the heirs, devisees, or legatees offer to give bond to a creditor for the payment of his claim according to the terms thereof, the court may order the bond to be given in satisfaction of such claim.

(L. 1955 p. 385 § 146)



Section 473.387 Secured claims — surrender of security — payment.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.387. Secured claims — surrender of security — payment. — When a creditor holds any security for his claim, the security shall be described in the claim. If the claim is secured by a mortgage, pledge, or other lien which has been recorded or filed for record, it is sufficient to describe the lien by date, and refer to the volume, page and place of recording or filing and the names of parties thereto. The claim shall be allowed in the same amount as if it were unsecured and the judgment allowing it shall describe the security. The creditor may surrender his security and be paid out of the assets of the estate. Nothing in this law shall be construed to compel the creditor to surrender his security until he receives payment of his debt in full or he is paid the value of the security. Payment of the claim shall be upon the basis of the full amount allowed if the creditor surrenders his security; otherwise payment shall be upon the basis of one of the following:

(1) If the creditor exhausts his security before receiving payment, then upon the basis of the full amount of the claim less the amount realized upon exhausting the security;

(2) If the creditor has not exhausted or does not have the right to exhaust his security, then upon the basis of the full amount of the claim less the value of the security determined by converting the same into money according to the terms of the agreement pursuant to which the security was delivered to the creditor, or by the creditor and personal representative by agreement, arbitration, compromise, or litigation.

(L. 1955 p. 385 § 147, A.L. 1980 S.B. 637)

Effective 1-01-81

(1961) Where parties to divorce suit entered into property settlement which provided for the payment of the attorneys for both parties, the claim for the attorney fees upon the death of one of the parties to the divorce action who signed the agreement could be established in the probate court. Yonke v. Albert's Estate (A.), 351 S.W.2d 794.



Section 473.390 Contingent claims.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.390. Contingent claims. — Contingent claims which cannot be allowed as absolute debts shall be filed nevertheless in the court and proved. If allowed as a contingent claim, the order of allowance shall state the nature of the contingency. If the claim becomes absolute before distribution of the estate, it shall be paid in the same manner as absolute claims of the same class. In all other cases the court may provide for the payment of contingent claims in any one of the following methods:

(1) The creditor and executor or administrator may determine, by agreement, arbitration or compromise, the value thereof, according to its probable present worth, and upon approval thereof by the court, it may be allowed and paid in the same manner as an absolute claim.

(2) The court may order the executor or administrator to make distribution of the estate but to retain in his hands sufficient funds to pay the claim if and when the same becomes absolute; but for this purpose the estate shall not be kept open longer than two years after distribution of the remainder of the estate has been made; and if the claim has not become absolute within that time, distribution shall be made to the distributees of the funds so retained, after paying any costs and expenses accruing during such period and the distributees are liable to the creditor to the extent of the estate received by them, if the contingent claim thereafter becomes absolute. When distribution is made to distributees, the court may require such distributees to give bond for the satisfaction of their liability to the contingent creditor.

(3) The court may order distribution of the estate as though the contingent claim did not exist, but the distributees are liable to the creditor to the extent of the estate received by them, if the contingent claim thereafter becomes absolute; and the court may require such distributees to give bond for the performance of their liability to the contingent creditor.

(L. 1955 p. 385 § 148)

(1958) Contract between three owners of corporation requiring each to pay specified amount to corporation, when, as and if it needed money and was short of cash held valid and allowable against estate of deceased party as a contingent claim. Becker-Behrens-Gist Lbr. Co. v. Adams (A.), 311 S.W.2d 70.



Section 473.393 Collection of contingent claims from distributees — limitations — contribution.

Effective 02 Jan 1979, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.393. Collection of contingent claims from distributees — limitations — contribution. — If a contingent claim has been filed and allowed against an estate and all the assets of the estate including the fund, if any, set apart for the payment thereof, have been distributed, and the claim thereafter becomes absolute, the creditor may recover thereon against those distributees whose distributive shares have been increased by reason of the fact that the amount of the claim as finally determined was not paid prior to final distribution, if an action therefor is commenced within six months after the claim becomes absolute. The distributees are jointly and severally liable, but no distributee is liable for an amount exceeding the amount of the estate or fund distributed to him. If more than one distributee is liable to the creditor, he shall make all distributees who can be reached by process parties to the action. By its judgment the court shall determine the amount of the liability of each of the defendants as between themselves, but if any is insolvent or unable to pay his proportion, or beyond the reach of process, the others, to the extent of their respective liabilities, nevertheless, are liable to the creditor for the whole amount of his debt. If a person liable for the debt fails to pay his just proportion to the creditor, he is liable to indemnify all who, by reason of the failure on his part, have paid more than their just proportion of the debt, the indemnity to be recovered in the same action or in separate actions.

(L. 1955 p. 385 § 149, A.L. 1978 H.B. 1634)

Effective 1-02-79



Section 473.397 Classification of claims and statutory allowances.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.397. Classification of claims and statutory allowances. — All claims and statutory allowances against the estate of a decedent shall be divided into the following classes:

(1) Costs;

(2) Expenses of administration;

(3) Exempt property, family and homestead allowances;

(4) Funeral expenses;

(5) Debts and taxes due the United States of America;

(6) Expenses of the last sickness, wages of servants, claims for medicine and medical attendance during the last sickness, and the reasonable cost of a tombstone;

(7) Debts and taxes due the state of Missouri, any county, or any political subdivision of the state of Missouri;

(8) Judgments rendered against the decedent in his lifetime and judgments rendered upon attachments levied upon property of decedent during his lifetime;

(9) All other claims not barred by section 473.360.

(RSMo 1939 § 181, A.L. 1955 p. 385 § 150, A.L. 1965 p. 635, A.L. 1969 S.B. 84, A.L. 1980 S.B. 637)

Prior revisions: 1929 § 182; 1919 § 181; 1909 § 190

Effective 1-01-81

CROSS REFERENCE:

State claims paramount--personal liability on failure to pay, 430.330 to 430.350

(1986) Probate court has no jurisdiction to appoint an administrator ad litem once an appeal from its decision has been filed. Bank of Kansas City v. District Director of I.R.S., 721 S.W.2d 226 (Mo.App.W.D.).



Section 473.398 Recovery of public assistance funds from recipient's estate, when authorized — procedure — exceptions.

Effective 28 Aug 2007

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.398. Recovery of public assistance funds from recipient's estate, when authorized — procedure — exceptions. — 1. Upon the death of a person, who has been a participant of aid, assistance, care, services, or who has had moneys expended on his behalf by the department of health and senior services, department of social services, or the department of mental health, or by a county commission, the total amount paid to the decedent or expended upon his behalf after January 1, 1978, shall be a debt due the state or county, as the case may be, from the estate of the decedent. The debt shall be collected as provided by the probate code of Missouri, chapters 472, 473, 474 and 475.

2. Procedures for the allowance of such claims shall be in accordance with this chapter, and such claims shall be allowed as a claim of the seventh class under subdivision (7) of section 473.397.

3. Such claim shall not be filed or allowed if it is determined that:

(1) The cost of collection will exceed the amount of the claim;

(2) The collection of the claim will adversely affect the need of the surviving spouse or dependents of the decedent to reasonable care and support from the estate.

4. Claims consisting of moneys paid on the behalf of a participant as defined in 42 U.S.C. 1396 shall be allowed, except as provided in subsection 3 of this section, upon the showing by the claimant of proof of moneys expended. Such proof may include but is not limited to the following items which are deemed to be competent and substantial evidence of payment:

(1) Computerized records maintained by any governmental entity as described in subsection 1 of this section of a request for payment for services rendered to the participant; and

(2) The certified statement of the treasurer or his designee that the payment was made.

5. The provisions of this section shall not apply to any claims, adjustments or recoveries specifically prohibited by federal statutes or regulations duly promulgated thereunder. Further, the federal government shall receive from the amount recovered any portion to which it is entitled.

6. Before any probate estate may be closed under this chapter, with respect to a decedent who, at the time of death, was enrolled in MO HealthNet, the personal representative of the estate shall file with the clerk of the court exercising probate jurisdiction a release from the MO HealthNet division evidencing payment of all MO HealthNet benefits, premiums, or other such costs due from the estate under law, unless waived by the MO HealthNet division.

(L. 1977 H.B. 462 §§ 1 to 4, A.L. 1981 S.B. 117, A.L. 1985 S.B. 5, et al., A.L. 1995 S.B. 357, A.L. 2007 S.B. 577)



Section 473.399 Definitions — obligation to repay assistance, claim against estate, when — defenses, setoff — exceptions.

Effective 28 Aug 1990

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.399. Definitions — obligation to repay assistance, claim against estate, when — defenses, setoff — exceptions. — 1. As used in this section, the following terms mean:

(1) "Assistance", funds expended by a state agency to or on behalf of a person in the form of aid, care, or services, except that for the purposes of this section, aid to families with dependent children shall not be considered assistance;

(2) "Obligor estate", the estate against which an obligation under this section arises;

(3) "Recipient", a person to whom or on whose behalf assistance is provided;

(4) "State agency", the department of social services, department of health and senior services and department of mental health of the state of Missouri.

2. For the purposes of this section, the providing of assistance shall create an obligation which may be recovered by filing a claim in the probate division of the circuit court against the decedent estate of the spouse of the deceased recipient upon such spouse's death as provided by the probate code of Missouri, chapters 472, 473, 474 and 475. The amount of the state debt shall be the full amount of assistance without interest provided to the recipient during the marriage of such recipient and spouse; provided that the liability of the obligor estate shall not exceed the value of the combined resources of the recipient and the spouse of the recipient on the date of death of the recipient.

3. The state agency providing the assistance may initiate a claim on the debt against the obligor estate.

4. The obligor estate may assert as a defense to the state agency's claim that more than two years prior to the providing of assistance, the recipient voluntarily abandoned the spouse.

5. An obligor estate shall have the right of setoff against the state debt for any amounts recovered by the state agency from the estate of the deceased recipient pursuant to section 473.398.

6. Claims shall not be filed under this section when collection of the state debt would be contrary to federal statutes for assistance programs in which federal funds are received.

(L. 1990 H.B. 1725 § 1)

(2008) Section's definition of estate does not include all non-probate transfers and thus is insufficiently broad to allow recovery by State of Medicaid benefits from estate of recipient's surviving spouse. In re Estate of Shuh, 248 S.W.3d 82 (Mo.App.E.D.).

(2008) Section authorizing State to receive reimbursement from Medicaid recipient's estate after recipient's death or from estate of recipient's spouse after death of spouse is preempted by federal statute. In re Estate of Bruce, 260 S.W.3d 398 (Mo.App.W.D.).



Section 473.403 Allowance of claims — court's duties — allowance by personal representative.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.403. Allowance of claims — court's duties — allowance by personal representative. — 1. Except as provided in subsections 2 and 3 hereof, no claimant is entitled to payment unless his claim has been duly filed and allowed by the court. Upon the adjudication of any claim the court shall allow it in whole or in part, or disallow it. The order allowing the claim has the effect of a judgment and bears interest at the legal rate, unless the claim provides for a different rate in which case the judgment shall be rendered accordingly.

2. Except in case of the personal representative's own claim, any claim may be paid by the personal representative, without allowance thereof by the court, and credit may be had therefor in his settlement, provided the same is either paid or filed within the time prescribed by section 473.360; but, if written exceptions thereto are duly filed by any interested party within the time allowed for filing exceptions to the final settlement of the personal representative, hearing by the court shall be had thereon. On such hearing the burden is on the personal representative to prove that the estate was liable on the claim for the amount so paid. If the court adjudges that the estate was not liable for any part of the amount paid, the exceptions to such extent shall be sustained.

3. Claims for expenses of administration may be allowed upon application of the claimant or of the personal representative, or may be allowed in the discretion of the court at any settlement regardless of whether or not they have been paid by the personal representative.

(L. 1955 p. 385 § 152, A.L. 1969 p. 553, A.L. 1980 S.B. 637)

Effective 1-01-81



Section 473.407 Defenses against claims.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.407. Defenses against claims. — Any executor or administrator may assert the same offsets and other defenses against any suit or other proceeding instituted against the estate of his testator or intestate which he might have made in his lifetime.

(RSMo 1939 § 191, A.L. 1955 p. 385 § 153)

Prior revisions: 1929 § 192; 1919 § 191; 1909 § 200



Section 473.410 Offsets or counterclaims — personal representative to list — how asserted — procedure — judgment.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.410. Offsets or counterclaims — personal representative to list — how asserted — procedure — judgment. — The personal representative shall file a statement of all offsets or counterclaims against the creditor not less than twenty days prior to the date of hearing. The court may permit the statement to be filed in less than twenty days prior to the date of the hearing for good cause. Upon hearing of the claim and offsets or counterclaims the court shall determine the amount due by and against the estate and render judgment in favor of or against the estate for the net amount. If a judgment is rendered against a claimant for any net amount, execution may issue in the same manner as on judgments in civil cases. An offset may or may not diminish or defeat the recovery sought by the opposing party. Such offset may claim relief exceeding in amount or different in kind from that sought in the claim of the creditor.

(L. 1955 p. 385 § 154, A.L. 1980 S.B. 637)

Effective 1-01-81



Section 473.413 Hearing and disposition of claims — notice.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.413. Hearing and disposition of claims — notice. — Each court may provide by rule for the time and notice of hearing and disposition of claims filed therein or may set any individual claim or claims for hearing irrespective of rule. Except when ordered by the court for cause or upon agreement of the parties the time for hearing of any claim shall not be fixed at any time before the expiration of twenty days after notice thereof has been served on the personal representative.

(L. 1955 p. 385 § 155, A.L. 1980 S.B. 637)

Effective 1-01-81



Section 473.423 Claim of personal representative — how established — procedure — fee.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.423. Claim of personal representative — how established — procedure — fee. — A personal representative may establish a claim against the estate by proceeding against his corepresentative in the manner prescribed for other persons; but if there is no corepresentative, he shall file his claim and other papers, and, unless the persons whose interests would be adversely affected consent thereto in writing, the court shall appoint some suitable person as administrator ad litem to appear and manage the defense. The fee allowed to the administrator ad litem shall be charged against the claimant as costs unless the claimant can show that the claim arose prior to decedent's death or, that by advancing funds on behalf of the estate, the estate was benefitted thereby, in which event the fee allowed the administrator ad litem shall be charged as costs against the estate and paid as an expense of administration.

(RSMo 1939 § 202, A.L. 1955 p. 385 § 158, A.L. 1980 S.B. 637)

Prior revisions: 1929 § 203; 1919 § 202; 1909 § 211

Effective 1-01-81



Section 473.427 Compromise of claims against estate.

Effective 28 Aug 1980

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.427. Compromise of claims against estate. — When a claim against the estate has been filed or suit thereon is pending, the creditor and personal representative, if it appears for the best interest of the estate, may compromise the claim, whether due or not due, absolute or contingent, liquidated or unliquidated.

(L. 1955 p. 385 § 159, A.L. 1980 S.B. 637)

Effective 1-01-81



Section 473.430 Payments of claims and statutory allowances in order of classification — proportional payment — priority.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.430. Payments of claims and statutory allowances in order of classification — proportional payment — priority. — All claims and statutory allowances against an estate shall be paid by the personal representative, as far as he has assets, in the order specified in section 473.397; and no claim or statutory allowance of one class shall be paid until all previous classes are satisfied or it appears that there are sufficient assets to satisfy all previous classes. If there are not sufficient assets to pay the whole of any one class, claims shall be paid in proportion to their amounts. Exempt property, family allowance and homestead allowance have priority for payment, in the order listed, among themselves.

(RSMo 1939 § 207, A.L. 1955 p. 385 § 160, A.L. 1980 S.B. 637)

Prior revisions: 1929 § 208; 1919 § 207; 1909 § 216

Effective 1-01-81



Section 473.433 Payment of claims not required prior to six months after first publication — payments after six months — insufficient funds — payment with consent of all parties — no just claim to be barred, when.

Effective 23 May 1996, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.433. Payment of claims not required prior to six months after first publication — payments after six months — insufficient funds — payment with consent of all parties — no just claim to be barred, when. — 1. Prior to the expiration of six months after the date of the first publication of letters, no personal representative shall be compelled to pay any claim presented to him or filed with the court; provided, however, that subsequent to the expiration of the time specified in section 473.360, no personal representative shall pay any claim except costs and expenses of administration, unless, within the time specified in sections 473.360, 473.363, and 473.367, said claim has either been filed with the court or acknowledged by the personal representative in writing to be a just claim.

2. Upon the expiration of six months after the date of first publication of letters, or when it appears that there are sufficient assets to pay all claims whether or not theretofore allowed, the personal representative shall proceed to pay all claims to which he has consented or which have been allowed by final judgment.

3. If it appears at any time that the estate is or may be insolvent, that there are insufficient funds on hand, or that there is other good and sufficient cause, the personal representative may report that fact to the court and apply for any order that he deems necessary in connection therewith.

4. Notwithstanding sections 473.360, 473.363, and 473.367, a personal representative may pay any claim at any time with the consent of all interested parties.

5. No claim filed with the court or acknowledged by the personal representative in writing to be a just claim, within the time specified in sections 473.360, 473.363 and 473.367, shall be barred on the basis of the claim not having been served upon the personal representative within the time specified in sections 473.360, 473.363, and 473.367.

(L. 1955 p. 385 § 161, A.L. 1969 p. 553, A.L. 1980 S.B. 637, A.L. 1982 S.B. 700 Revision, A.L. 1996 S.B. 494)

Effective 5-23-96

(1995) Six-month bar also applies in conservatorships. Rebound, Inc. v. Pugh, 912 S.W.2d 660 (Mo.App.W.D.).



Section 473.437 Extension or renewal of encumbrances of assets.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.437. Extension or renewal of encumbrances of assets. — When any assets of the estate are encumbered by mortgage, pledge or other lien, the personal representative may renew or extend any obligation secured by the encumbrance or convey or transfer the assets to the creditor in satisfaction of his lien, in whole or in part, pursuant to agreement with the holder of the encumbrance, whether or not the holder of the encumbrance has filed a claim, if it appears to be for the best interest of the estate.

(L. 1955 p. 385 § 162, A.L. 1980 S.B. 637)

Effective 1-01-81



Section 473.440 Enforcement of judgment, attachment or execution liens which attached prior to decedent's death.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.440. Enforcement of judgment, attachment or execution liens which attached prior to decedent's death. — When any real or personal property of an estate is bound by the lien of any judgment, attachment or execution, which attached prior to the death of decedent, the personal representative, when the best interests of the estate require, may obtain the redemption thereof, except that, if the estate is insolvent, the property subject to the lien shall be sold in the manner provided by law for the sale of property for the payment of obligations of the estate. The proceeds of the sale shall be used first to satisfy and pay the judgment or execution without regard to the classification thereof, except that claims in classes one through seven of section 473.397 have precedence over such liens, and the residue, if any, shall be administered as other assets. If there is more than one judgment, attachment or execution lien, and the estate is insufficient to pay all of them, they shall be paid according to their priority, or, if they are of equal priority, the proceeds shall be applied to the several liens in proportion to their respective amounts.

(L. 1955 p. 385 § 163, A.L. 1980 S.B. 637)

Effective 1-01-81

CROSS REFERENCES:

Attached property of decedent to be sold only under administration proceedings, 521.450, 521.460

Executions not to issue against executor or administrator, when, 513.075

Executors or administrators not to be summoned as garnishees, when, 525.030



Section 473.443 Proceedings where real estate has been sold under junior judgment.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.443. Proceedings where real estate has been sold under junior judgment. — 1. If real estate, being or having been bound by the liens of several judgments or attachments, has been sold under a junior judgment, the personal representative shall file a petition alleging the fact of the sale, the name of the plaintiff in the junior judgment, the name of the purchaser, the dates and amounts of the several judgments and attachments, and the names of the persons in whose favor the several judgments were rendered, or such attachments are prosecuted.

2. The court thereupon shall cause a copy of the petition to be served, in the manner provided by statute or civil rule, upon the plaintiff in the judgment under which the real estate was sold and the purchaser thereof, together with an order that unless good cause to the contrary is shown, at a date fixed by the court, an order will be made for the sale of the whole or so much of the real estate as is sufficient to pay the prior judgments or attachments.

3. The purchaser of the real estate has the privilege of paying the prior judgments at any time within three months after the date of the service of the petition, or, in case of attachments, within the time specified in section 473.360.

4. If the purchaser of the real estate under the junior judgment fails to pay the prior judgment, or judgment upon prior attachments, or both, within the time prescribed in subsection 3 above, the real estate shall be sold in the manner provided by law for the sale of real estate of decedents free from the encumbrance of the title derived from the sale under the junior judgment, and the proceeds of the sale shall be disposed of according to law.

(RSMo 1939 § 151, A.L. 1955 p. 385 § 164, A.L. 1980 S.B. 637)

Prior revisions: 1929 § 152; 1919 § 151; 1909 § 160

Effective 1-01-81



Section 473.444 Limitations on filing claims — when claims barred.

Effective 13 Jul 1989, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.444. Limitations on filing claims — when claims barred. — 1. Unless otherwise barred by law, all claims against the estate of a deceased person, other than costs and expenses of administration, exempt property, family allowance, homestead allowance, claims of the United States and claims of any taxing authority within the United States, whether due or to become due, absolute or contingent, liquidated or unliquidated, founded on contract or otherwise, which are not filed in the probate division, or are not paid by the personal representative, shall become unenforceable and shall be forever barred against the estate, the personal representative, the heirs, devisees and legatees of the decedent one year following the date of the decedent's death, whether or not administration of the decedent's estate is had or commenced within such one-year period and whether or not during such period a claimant has been given any notice, actual or constructive, of the decedent's death or of the need to file a claim in any court. No contingent claim based on any warranty made in connection with the conveyance of real estate is barred under this section.

2. Nothing in this section affects or prevents any action or proceeding to enforce any mortgage, pledge or other lien upon property of the estate; except that attachment, judgment, and execution liens shall be enforced as provided in this law and not otherwise.

(L. 1989 H.B. 145)

Effective 7-13-89

(2004) Department of Social Services is a "taxing authority" exempt from one-year limit for filing reimbursement claims against a decedent's estate. In re Cahill, 131 S.W.3d 859 (Mo.App.S.D.).

(2010) Section is self-executing and does not require sufficient state involvement to implicate due process protections. State ex rel. Houska v. Dickhaner, 323 S.W.3d 29 (Mo.banc).



Section 473.457 Sale of property under power in will.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.457. Sale of property under power in will. — 1. The sale and conveyance of property under a will shall be made by the acting executor or administrator with the will annexed, if no other person is appointed by the will for that purpose, or if such person fails or refuses to act.

2. Whenever power to sell or otherwise deal with property under a will, by the terms thereof, is personal to the executor therein designated, the court may direct the exercise thereof by a successor executor or administrator or by some other person. The court has full power to supervise the exercise of such powers and to make such orders as are necessary to effectuate the will of testator.

3. When power to sell, mortgage, lease or exchange property of the estate has been given to any executor under the terms of any will, the executor may proceed under such power, or under the provisions of this law, as he may determine.

(RSMo 1939 § 132, A.L. 1955 p. 385 § 168)

Prior revisions: 1929 § 133; 1919 § 132; 1909 § 141



Section 473.460 Purposes for which property may be sold, mortgaged, leased or exchanged.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.460. Purposes for which property may be sold, mortgaged, leased or exchanged. — 1. Real or personal property belonging to an estate may be sold, mortgaged, leased or exchanged under court order for any of the following purposes:

(1) For the payment of claims allowable against the estate;

(2) For the payment of any allowance made to the surviving spouse and minor children of a decedent;

(3) For the payment of any legacy given by the will of the decedent;

(4) For the payment of expenses of administration including court costs;

(5) For the payment of any gift, estate, inheritance or transfer taxes assessed upon the transfer of the estate or due from the decedent or his estate;

(6) For any other purpose in the best interests of the estate; or if it would be burdensome to the heirs or devisees to distribute the personal property or the real estate in kind.

2. Real and personal property may be sold or mortgaged under order of the court when necessary for the purpose of making distribution of the estate or any part thereof.

3. Personal property of the estate shall be exhausted before real estate is ordered sold for the payment of the obligations of the estate unless the court otherwise orders.

(L. 1955 p. 385 § 169, A.L. 1957 p. 829, A.L. 1965 p. 636, A.L. 1980 S.B. 637)

Effective 1-1-81

CROSS REFERENCES:

Conveyances to urban redevelopment corporation, when, 353.120

Homestead allowance, property not to be sold, when, 474.290

(1963) Subdivision (6) does not apply to situations of concern only to heirs and therefore neither the fact that it is desirable to sell the land because it cannot be satisfactorily partitioned in kind nor the fact that the real estate would bring a better price at a private sale by an administrator could make “necessary” the sale of real estate under subdivision (6). McIntosh v. Connecticut General Life Insurance Co. (Mo.), 336 S.W.2d 409.

(1974) Held that failure to allege facts in support of statutory grounds for sale of property does not deprive probate court of jurisdiction. Coons v. Stokes (A.), 514 S.W.2d 33.



Section 473.463 No known heirs, property to be sold.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.463. No known heirs, property to be sold. — When there are no known heirs or legal representatives of heirs, the personal representative shall sell all the real and personal estate of the decedent as to which he died intestate six months after administration is granted, unless the court otherwise orders.

(RSMo 1939 § 115, A.L. 1955 p. 385 § 170, A.L. 1980 S.B. 637)

Prior revisions: 1929 § 116; 1919 § 115; 1909 § 125

Effective 1-01-81



Section 473.467 Reservation of property under direction of will — specific devises reserved.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.467. Reservation of property under direction of will — specific devises reserved. — 1. If any testator directs that his estate or any specific part or parts thereof be not sold, the same shall be reserved unless such sale is necessary for the payment of claims or allowances to surviving spouse or minor children.

2. Specific devises shall not be sold in any case unless necessary in accordance with section 473.620.

(RSMo 1939 §§ 112, 114, A.L. 1955 p. 385 § 171)

Prior revisions: 1929 §§ 113, 115; 1919 §§ 112, 114; 1909 §§ 122, 124



Section 473.470 Heirs may give bond and prevent sale.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.470. Heirs may give bond and prevent sale. — An order prohibiting the sale of property for the payment of obligations of the estate may be granted if any of the persons interested in the estate executes and files in the court a bond in such sum and with such sureties as the court approves, conditioned to pay all obligations of the estate to the extent that the other property of the estate is insufficient therefor, within such time as the court directs. An action may be maintained on such bond by the executor or administrator.

(L. 1955 p. 385 § 172)



Section 473.473 Terms of sale.

Effective 28 Aug 1957

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.473. Terms of sale. — In all sales of real or personal property the court may authorize credit to be given by the executor or administrator for the payment of such portion of the purchase price and for such periods of time, upon such rates of interest, with such security, and upon such other conditions as the court finds to be in the interests of the estate.

(L. 1955 p. 385 § 173, A.L. 1957 p. 829)



Section 473.477 Executor or administrator not to purchase, exception.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.477. Executor or administrator not to purchase, exception. — No executor or administrator shall purchase any property belonging to the estate which is sold either at public or private sale, unless written consent thereto is filed by the distributees.

(RSMo 1939 § 161, A.L. 1955 p. 385 § 174)

Prior revisions: 1929 § 162; 1919 § 161; 1909 § 170



Section 473.480 Validity of proceedings.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.480. Validity of proceedings. — No proceedings for sale, mortgage, lease, exchange or conveyance by an executor or administrator of property belonging to the estate shall be subject to collateral attack on account of any irregularity in the proceedings if the court which ordered the same had jurisdiction of the estate.

(L. 1955 p. 385 § 175)



Section 473.483 Sales of perishable property.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.483. Sales of perishable property. — Every executor or administrator may sell at private or public sale all goods and chattels of the decedent that are liable to perish, be consumed or rendered worse by the keeping upon obtaining order of the court so to do. Approval of the court of a sale without prior order validates the sale.

(RSMo 1939 § 111, A.L. 1955 p. 385 § 176)

Prior revisions: 1929 § 112; 1919 § 111; 1909 § 121



Section 473.487 Sale, mortgage or lease of personal property.

Effective 28 Aug 1957

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.487. Sale, mortgage or lease of personal property. — An executor or administrator may file a petition to sell, mortgage or lease any personal property belonging to the estate. The petition shall set forth the reasons for the application and describe the property involved. The petition may be heard with or without notice as the court directs. Notice of the hearing, if required, shall state briefly the nature of the application and shall be given as provided in section 472.100. The court may order the sale, mortgage or lease of the property described or any part thereof, on the most advantageous terms obtainable. No report or confirmation of the transaction is necessary unless required by the court; but no privately negotiated sale, mortgage or lease made under this section is valid unless prior authorization or subsequent approval of the court is secured.

(L. 1955 p. 385 § 177, A.L. 1957 p. 829)



Section 473.490 Sale of real estate on court's motion, when.

Effective 28 Aug 1957

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.490. Sale of real estate on court's motion, when. — 1. If, upon any settlement of the executor or administrator, it appears that the personal property of an estate is not sufficient for the payment of claims, legacies or allowances to the surviving spouse or unmarried minor children, the court may require a hearing to determine if real property of the estate should be sold, mortgaged or leased for that purpose.

2. Notice of the hearing, stating the time and nature thereof, shall be given by the clerk in the manner and to the persons as provided in subsection 2 of section 473.493.

3. Upon hearing the matter, and upon the adduction of satisfactory proof, the court may order the sale, mortgage or lease of such real property of the estate as the circumstances may require, and the same proceedings under this law shall thereafter be had in relation to the sale, mortgage or lease as if the same had been instituted on petition of the executor or administrator, or a creditor or other interested person.

(RSMo 1939 § 165, A.L. 1955 p. 385 § 178, A.L. 1957 p. 829)

Prior revisions: 1929 § 166; 1919 § 165; 1909 § 174



Section 473.493 Petition to sell, mortgage or lease real estate — notice — order.

Effective 28 Aug 1957

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.493. Petition to sell, mortgage or lease real estate — notice — order. — 1. An executor or administrator may file a petition to sell, mortgage or lease any real property belonging to the estate. The petition shall set forth the reason for the application and describe the property involved. It may apply for different authority as to separate parts of the property; or it may apply in the alternative for authority to sell, mortgage or lease. If the property is bound by the lien of a judgment or attachment, that fact shall be stated in the petition together with detailed information as to the date, amount and holder of the lien. Upon the filing of the petition, the court shall fix the time and place for the hearing thereof.

2. Notice of the hearing shall state briefly the nature of the application and shall be given to heirs and devisees whose names and addresses appear in the files or records of the case in the probate division of the circuit court and who are interested persons and to such other persons as the court directs. The notice shall be given by ordinary mail or by publication or both as ordered by the court. Publication, if any, shall be at least once each week for four consecutive weeks in accordance with section 472.100. Where service by publication is ordered, the hearing shall be held at the time specified in the notice which shall not be before the thirtieth day or later than the forty-second day after the date of the first insertion of the publication and, in other cases, the hearing shall be had at the time specified in the notice. For good cause shown on the date specified, or on a date to which the hearing is duly continued, the court may continue the hearing to a later date without further notice.

3. At the hearing and upon satisfactory proofs, the court may order the sale, mortgage or lease of the property described or any part thereof. When a claim secured by a mortgage on real property, under the provisions of this law, is payable at the time of distribution of the estate or prior thereto, the court with the consent of the mortgagee may, nevertheless, order the sale of the real property subject to the mortgage, but such consent releases the estate should a deficiency later appear.

(L. 1955 p. 385 § 179, A.L. 1957 p. 829)



Section 473.497 Creditor or other person may file petition, when.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.497. Creditor or other person may file petition, when. — If the executor or administrator does not make such application, a creditor or other person interested in the estate may file a like petition, giving twenty days' notice to the executor or administrator. On the filing of the petition the court may order the executor or administrator to furnish such information and records as the court deems necessary. On the petition the court shall proceed in the same manner as provided in section 473.493.

(RSMo 1939 § 145, A.L. 1955 p. 385 § 180)

Prior revisions: 1929 § 146; 1919 § 145; 1909 § 154



Section 473.500 Order for sale, mortgage or lease of property, content — duration — reappraisal, when.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.500. Order for sale, mortgage or lease of property, content — duration — reappraisal, when. — The order shall describe the property to be sold, mortgaged or leased and may designate the sequence in which the several parcels shall be sold, mortgaged or leased. An order for sale shall direct whether the property shall be sold at private sale or public auction. If real property is to be sold at private sale it shall direct that the same shall not be sold for less than three-fourths of the appraised value; or if real property is to be leased, it shall direct that the same shall not be leased for less than the appraised rental value. If real property is to be mortgaged, it shall fix the maximum amount of principal, the maximum rate of interest, the earliest and latest date of maturity, and shall direct the purpose for which the proceeds shall be used. An order for sale, mortgage or lease shall remain in force until terminated by the court. The court may, if it finds that there is probable cause to believe that the value of the property has changed, order a reappraisal thereof.

(L. 1955 p. 385 § 181, A.L. 1959 S.B. 141, A.L. 1980 S.B. 637)

Effective 1-01-81



Section 473.507 Notice of public sale of real estate.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.507. Notice of public sale of real estate. — In all public sales of real estate made under this law, the executor or administrator shall cause a notice containing a particular description of the real estate to be sold and the street address or approximate direction and distance from any city or town, and popular name thereof, if any, stating the time, place and terms of sale, to be published once a week for four consecutive weeks prior to the sale in some newspaper. The name of the estate shall be printed in capital letters in the notice. The notice shall be published in accordance with section 472.100 except that the newspaper in which publication is made must be published in the county in which the land is situated, or if there is none, in an adjoining county. Omission of or error in the street address or approximate direction or distance from any city or town or popular name, or any of them, shall not affect the validity of the notice.

(RSMo 1939 § 159, A.L. 1955 p. 385 § 183)

Prior revisions: 1929 § 160; 1919 § 159; 1909 § 168



Section 473.510 Public sale of real estate, where made, adjournment.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.510. Public sale of real estate, where made, adjournment. — 1. All public sales of real estate, made by order of the court, shall be made at the courthouse door of the county in which the real estate is situated, or at such other place in the county as may be fixed by the court order, at the time specified in the notice, and shall be conducted openly by auction.

2. The executor or administrator may adjourn the sale from time to time, but not for longer than three months in all. Every adjournment shall be announced publicly at the time and place fixed for the sale.

(RSMo 1939 § 160, A.L. 1955 p. 385 § 184)

Prior revisions: 1929 § 161; 1919 § 160; 1909 § 169



Section 473.513 Report of sale — objections — approval.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.513. Report of sale — objections — approval. — 1. Within ten days after making a sale, mortgage or lease of real estate, the executor or administrator shall make a full report of his proceedings, with the certificate of appraisement if a new appraisement is required by the court, and a copy of the advertisement, if a public sale, which report shall be verified by affidavit that he did not, directly or indirectly, purchase the real estate or any part thereof, or any interest therein, and that he is not interested in the property sold except as stated in the report. If the written consent of distributees to the purchase by the executor or administrator is filed as provided by section 473.477 the affidavit is not required. The report of sale shall remain on file ten days before being acted upon by the court.

2. A person interested in the estate desiring to object to confirmation may file objections in writing, setting forth the reasons therefor.

3. The court shall examine the report and if satisfied that the sale, mortgage or lease has been at the price and terms most advantageous to the estate and in all respects made in conformity with law and ought to be confirmed, shall approve the same and order the executor or administrator to make a deed, mortgage, lease or other proper instruments to the person entitled thereto.

(RSMo 1939 § 162, A.L. 1955 p. 385 § 185)

Prior revisions: 1929 § 163; 1919 § 162; 1909 § 171



Section 473.517 New sale ordered, when.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.517. New sale ordered, when. — If the report and proceedings of the executor or administrator are not approved by the court, his proceedings shall be void. When from any cause no sale, mortgage or lease is made, the court with or without further notice to heirs or devisees, may order a new sale, mortgage or lease upon which the same proceedings shall be had as upon the original order or, unless the original order is terminated as provided in section 473.500, further proceedings may be had on the original order itself.

(RSMo 1939 § 163, A.L. 1955 p. 385 § 186)

Prior revisions: 1929 § 164; 1919 § 163; 1909 § 172



Section 473.520 Conveyance executed, contents — effect.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.520. Conveyance executed, contents — effect. — 1. Upon approval of a sale, mortgage or lease in accordance with section 473.513, the executor or administrator shall execute, acknowledge and deliver a conveyance to the grantee or mortgagee or a lease to the lessee according to the order of approval.

2. In case of a sale or mortgage, the conveyance shall refer in apt and appropriate terms to the order of sale or mortgage and the court by which it was made, the certificate of appraisement, the advertisement, the time and place of sale, the report of the proceedings and order of approval thereof by the court, and the consideration and conveying or mortgaging to the grantee or mortgagee all the right, title and interest which the decedent had in the same.

3. In case of a lease, the lease shall contain like information and shall grant to the lessee possession and use of all the right, title and interest which decedent had in the demised premises.

4. Such deed, mortgage or lease shall convey to the grantee, or mortgagee, or lessee all the right, title and interest which the decedent had in such real estate at the time of his death, in accordance with its terms, and be evidence of the facts therein recited.

(RSMo 1939 § 164, A.L. 1955 p. 385 § 187)

Prior revisions: 1929 § 165; 1919 § 164; 1909 § 173



Section 473.523 Execution of conveyance or lease where personal representative resigns, dies or has letter revoked.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.523. Execution of conveyance or lease where personal representative resigns, dies or has letter revoked. — When a personal representative resigns or dies, or his letters are revoked after the sale, exchange, mortgage or lease of real estate, and before executing a conveyance or lease therefor, the purchaser, mortgagee, or lessee, his heirs, assigns or grantees may petition the court, stating the facts. If he satisfies the court that the purchase money was paid, the court shall order the personal representative then acting, or, if after final settlement, the sheriff of the county to execute and acknowledge to the purchaser, mortgagee or lessee, his heirs, assigns or grantees an appropriate conveyance or lease, referring to the petition and order of court, with such other recitals as provided by section 473.520. Such conveyance or lease shall be executed accordingly and has the same effect to all intents and purposes as if made by the personal representative who made the sale, exchange, mortgage or lease of the real estate.

(RSMo 1939 § 166, A.L. 1955 p. 385 § 188, A.L. 1980 S.B. 637)

Prior revisions: 1929 § 167; 1919 § 166; 1909 § 175

Effective 1-01-81



Section 473.527 Taxes not liens in hands of transferee.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.527. Taxes not liens in hands of transferee. — The lien of the state for estate taxes shall not extend to any interest acquired by a purchaser, mortgagee, or lessee through any transfer made by an executor or administrator under a power contained in a will or under order of the court.

(L. 1955 p. 385 § 189)



Section 473.530 Brokers', abstracting, and auctioneers' fees.

Effective 28 Aug 1987

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.530. Brokers', abstracting, and auctioneers' fees. — In connection with the sale, mortgage, lease or exchange of property, the court may authorize the executor or administrator to pay, out of the proceeds realized therefrom or out of the estate, the customary and reasonable auctioneers', brokers' and real estate sales fees or commissions, and any necessary expenses for abstracting, title insurance, survey, revenue stamps and other necessary costs and expenses in connection therewith.

(L. 1955 p. 385 § 190, A.L. 1987 H.B. 356)



Section 473.533 Platting of real estate.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.533. Platting of real estate. — Whenever in the opinion of the court, it is to the interest of the estate to divide any lands belonging to the estate into village or town lots, the court, upon application of the executor or administrator, may make an order causing the same to be done; and thereupon the executor or administrator shall cause a plat of the lands so ordered to be divided to be made according to the provisions of the statute concerning the plats of towns and villages, and submit the same to the court for its approval. Upon approval of the plat by the court, a copy of the order approving the same, properly certified, shall be endorsed thereon; and the plat, so endorsed, shall be deposited and recorded as authorized by law in other cases.

(RSMo 1939 § 177, A.L. 1955 p. 385 § 191)

Prior revisions: 1929 § 178; 1919 § 177; 1909 § 186



Section 473.537 Exchange of property.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.537. Exchange of property. — Whenever it appears upon the petition of the executor or administrator or of any person interested in the estate to be to the best interests of the estate to exchange any real or personal property of the estate for other property, the court may authorize the exchange upon such terms and conditions as it may prescribe, which may include the payment or receipt of part cash by the executor or administrator. If personal property of the estate is to be exchanged, the proceedings required for the sale of such property shall apply so far as may be; if real property of the estate is to be exchanged, the procedure for the sale of such property shall apply so far as may be.

(L. 1955 p. 385 § 192)



Section 473.540 Settlements required, when.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.540. Settlements required, when. — 1. Every personal representative shall file in the court a statement of his accounts with proper vouchers, for settlement at the following times, unless the court otherwise orders:

(1) Annually on the anniversary date of the date of letters until the administration is completed;

(2) At any other time when directed by the court either on its own motion or on application of any interested person.

2. Every personal representative shall file final settlement of his estate at the following times:

(1) On the first court day after the expiration of six months and ten days after the date of the first publication of notice of letters granted or as soon thereafter as administration is completed;

(2) Within ten days after revocation of his letters unless the court otherwise orders;

(3) Upon his application to resign and before his resignation is accepted.

3. A personal representative may in case of continuance of the final settlement pursuant to order of the court, file the final settlement at any time before the date to which it was continued. The court may, in its discretion, for good cause shown, extend the time for filing any intermediate or final settlement, or permit the late filing thereof, without penalty.

(RSMo 1939 § 213, A.L. 1955 p. 385 § 193, A.L. 1980 S.B. 637)

Prior revisions: 1929 § 214; 1919 § 213; 1909 § 222

Effective 1-01-81

CROSS REFERENCE:

Partition sale proceeds, distribution before settlement prohibited, 528.140



Section 473.543 Settlements, contents — vouchers for disbursement — evidence, checks and drafts.

Effective 28 Aug 2009

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.543. Settlements, contents — vouchers for disbursement — evidence, checks and drafts. — 1. Each settlement filed by a personal representative shall state the period for which it is made and, among other things, shall contain a just and true account of all moneys collected by such personal representative, the date when collected, from whom collected and on what account collected, whether on claims charged in the inventory or for property sold or otherwise; and it shall show the exact amount of principal and interest collected on each claim, and also the amount and date of each expenditure or distribution, and to whom and for what paid. Such settlement shall also show what interest has been obtained by the personal representative upon any funds in his or her hands, and when obtained, on what amounts, for what time and at what rate percent. Each expenditure of more than seventy-five dollars for which a personal representative claims credit in any settlement shall be supported by vouchers executed by the person to whom the disbursement was made or other documentation, such as an electronic copy of a check or a bank statement, which establishes to the court's satisfaction that the payment claimed in the settlement was actually made to the payee to whom it is claimed to have been made. The court has discretion to require documentation for expenditures of less than seventy-five dollars. Every settlement shall be signed by the personal representative.

2. When the law, local probate rule or practice requires the production of original cancelled checks or drafts as part of any interim or final settlements of any kind by personal representatives, conservators, or other persons, such information may be retained and reproduced in a form permitted under section 362.413; and, provided such information meets the requirements of section 362.413, no court may require the production of the original checks and drafts.

(RSMo 1939 § 213, A.L. 1955 p. 385 § 194, A.L. 1980 S.B. 637, A.L. 1996 S.B. 494, A.L. 1998 S.B. 792, A.L. 2009 H.B. 273)

Prior revisions: 1929 § 214; 1919 § 213; 1909 § 222



Section 473.550 Interest to be accounted for.

Effective 28 Aug 1971

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.550. Interest to be accounted for. — All interest received by executors or administrators on debts due to the decedent are assets in their hands. They shall not use the money of the decedent for their own private purposes. If they do so, they shall be liable to the estate for interest and any loss of principal. The deposit pursuant to section 473.337 of funds of the estate in the banking department of a banking institution which is the sole or joint executor or administrator may, however, be made in all cases in which such deposit would have been proper if such banking institution were not an executor or administrator of the estate. The court, at each settlement, shall exercise an equitable control in making executors and administrators account for interest, and for that purpose may take testimony or examine the executor or administrator on oath.

(RSMo 1939 §§ 222, 223, A.L. 1955 p. 385 § 196, A.L. 1971 S.B. 163)

Prior revisions: 1929 §§ 223, 224; 1919 §§ 222, 223; 1909 §§ 231, 232



Section 473.553 Settlement docket, contents.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.553. Settlement docket, contents. — The clerk of the court shall keep a docket and enter therein a list of all personal representatives, the date of their letters and the time at which they are required to file their settlements.

(RSMo 1939 § 214, A.L. 1955 p. 385 § 197, A.L. 1957 p. 829, A.L. 1980 S.B. 637)

Prior revisions: 1929 § 215; 1919 § 214; 1909 § 223

Effective 1-01-81



Section 473.557 Notice of time for settlement.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.557. Notice of time for settlement. — The clerk shall notify each executor or administrator by ordinary mail of the day on which each of his settlements is required to be filed at least forty days before such date. Failure to receive the notice herein required shall not excuse any executor or administrator from making settlement at the time required by law.

(L. 1955 p. 385 § 198)



Section 473.560 Failure to file settlement, citation.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.560. Failure to file settlement, citation. — If any executor or administrator fails to appear and file settlement on the day for which his settlement is docketed, the court shall continue the settlement to some future day and issue a citation to the executor or administrator requiring him to file settlement on the day to which the settlement is continued or show good cause, if any he has, why his settlement has not been filed and why his letters should not be revoked. The citation shall be served in the manner prescribed by the court in accordance with section 472.100.

(RSMo 1939 § 216, A.L. 1955 p. 385 § 199)

Prior revisions: 1929 § 217; 1919 § 216; 1909 § 225



Section 473.563 Settlement after citation, penalty.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.563. Settlement after citation, penalty. — If, after service of the citation, the executor or administrator appears and files his settlement he shall be fined for his failure to file settlement at the proper time in a sum not exceeding one hundred dollars, unless he satisfies the court that it was impracticable for him to file settlement. All fines shall be paid into the county treasury and the executor or administrator and his sureties are liable for the same upon their bonds.

(RSMo 1939 § 218, A.L. 1955 p. 385 § 200)

Prior revisions: 1929 § 219; 1919 § 218; 1909 § 227



Section 473.567 Failure to settle after citation, letters revoked.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.567. Failure to settle after citation, letters revoked. — If the executor or administrator fails to appear as required by the citation or, appearing, fails or refuses to file settlement, or to show cause why settlement should be continued, the court, in addition to the fine provided for in section 473.563, may revoke his letters and issue attachments or other process to compel final settlement, directed to any county in the state. In all such cases the delinquent shall pay costs.

(RSMo 1939 § 219, A.L. 1955 p. 385 § 201)

Prior revisions: 1929 § 220; 1919 § 219; 1909 § 228



Section 473.570 Settlement, payment of claims — apportionment where assets insufficient.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.570. Settlement, payment of claims — apportionment where assets insufficient. — After every settlement, when the best interests of the estate require it, on application of any interested person, the court shall ascertain the amount of money of the estate which has come to the hands of the personal representative from all sources and the amount of claims allowable against the estate, and may order the payment of the claims so allowable. If it appears that there is not sufficient assets to pay the whole of the debts and expenses of administration, the court may apportion, in accordance with the provisions of this law, among the creditors that percentage of their claims as appears will not adversely affect the rights of other creditors or the payment of administration expenses. The court may order that the personal representative pay the claims allowable against the estate according to the apportionment, reserving sufficient assets to pay expected claims and also reserving apportionments made on claims which remain undecided until decision is had thereon.

(RSMo 1939 § 224, A.L. 1955 p. 385 § 202, A.L. 1980 S.B. 637)

Prior revisions: 1929 § 225; 1919 § 224; 1909 § 233

Effective 1-01-81



Section 473.573 Creditor may have execution, when.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.573. Creditor may have execution, when. — If an executor or administrator fails to pay any claim ordered to be paid, in accordance with an order under section 473.570 when demanded, the clerk of the court, on application of the creditor, and being satisfied that the demand has been made, shall issue execution for the amount ordered to be paid, and costs, against the property, goods and chattels and real estate of the executor or administrator.

(RSMo 1939 § 226, A.L. 1955 p. 385 § 203)

Prior revisions: 1929 § 227; 1919 § 226; 1909 § 235



Section 473.577 Scire facias against sureties, when.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.577. Scire facias against sureties, when. — If an execution is returned unsatisfied, the creditor may sue out of the court a scire facias against any one or more of the sureties of the executor or administrator, referring to the bond, the order of payment, the execution and return, and requiring the surety to show cause why judgment should not be rendered against him for the amount ordered to be paid and still unsatisfied.

(RSMo 1939 § 227, A.L. 1955 p. 385 § 204)

Prior revisions: 1929 § 228; 1919 § 227; 1909 § 236



Section 473.580 Proceedings on scire facias.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.580. Proceedings on scire facias. — The scire facias may be directed to and served in any county in this state, and if, upon return thereof, good cause to the contrary is not shown, the court shall render judgment against the surety for the amount unpaid and costs and award execution therefor.

(RSMo 1939 § 228, A.L. 1955 p. 385 § 205)

Prior revisions: 1929 § 229; 1919 § 228; 1909 § 237



Section 473.583 Petition for final settlement and distribution.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.583. Petition for final settlement and distribution. — At the time of filing of a final settlement the executor or administrator shall petition the court to allow and approve his settlement and if the estate is in a proper condition to be closed, he shall also petition the court for an order authorizing him to distribute the estate, and shall specify in the petition the persons to whom distribution is to be made and the proportions or parts of the estate to which each is entitled.

(L. 1955 p. 385 § 206)



Section 473.587 Notice of final settlement.

Effective 10 Jun 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.587. Notice of final settlement. — When an estate is in a condition to be closed before filing his final settlement and petition for distribution, the personal representative shall give, or cause to be given, at least twenty-nine days' notice by publication in the manner provided by section 472.100 stating (1) that he will file final settlement and petition for distribution on a date certain or as continued by the court, and (2) that objections to the final settlement or petition for distribution shall be in writing and filed within twenty days from the date the final settlement is filed. The notice shall be published once a week for four consecutive weeks, the last publication to be at least seven days prior to the date specified therein for filing of the settlement. At least fifteen days before the date specified in the published notice the personal representative shall give, or cause to be given, the same notice by ordinary mail to each heir and devisee then interested in the estate whose name and address is disclosed by the court records, and who has not, in writing, waived such notice. Prior to the approval of the final settlement, proof of service as provided in section 472.110 and any written waivers shall be filed.

(L. 1955 p. 385 § 207, A.L. 1957 p. 829, A.L. 1980 S.B. 637, A.L. 1981 S.B. 117)

Effective 6-10-81

(1962) Administrator was guilty of breach of trust and properly removed where estate was grossly mismanaged and could have been settled in 2 years but was delayed for 7 years, during which time only 3 settlements were filed though no extension of time was obtained. Credits were properly disallowed for expenses caused by administrator's mismanagement and delay. In re Alexander's Estate (Mo.), 360 S.W.2d 92.



Section 473.590 Objections to settlement, when filed — form — hearing — approval.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.590. Objections to settlement, when filed — form — hearing — approval. — Within twenty days after the filing of the final settlement and petition for distribution, or such longer time as may be ordered by the court, any interested person may file written objections thereto. The court may receive and file a final settlement before the date specified in the published notice, or before the date to which the settlement was continued, but in case of such premature filing the twenty-day period for filing objections shall run from the date specified in the published notice or the date to which the settlement was continued, as the case may be. The objections must be in writing and clearly state the specific grounds of objection and the modification desired. If no objections are filed, the court may approve the final settlement and order distribution as prayed, without hearing if it deems such action proper. If objections are filed, or if the court does not deem it proper to approve the final settlement and order distribution as prayed without hearing, a hearing on the matter shall be had.

(L. 1955 p. 385 § 208, A.L. 1980 S.B. 637)

Effective 1-01-81

(1972) If an interested person, within ten days after filing of a final settlement requests additional time to file his written objections the court may grant such extension. In re Estate of Schmer (Mo.), 485 S.W.2d 682.



Section 473.593 Credit for uncollectible debts shown in inventory.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.593. Credit for uncollectible debts shown in inventory. — At his final settlement, the court shall give credit to the executor or administrator for any debt charged in the inventory as due to the estate, if the court is satisfied that the debt was not really due to the estate, or that it had been balanced or reduced by offsets in any court of competent jurisdiction, or that the debtor was insolvent, or that from any other cause it was impossible for the executor or administrator to have collected the claim by the exercise of due diligence.

(RSMo 1939 § 231, A.L. 1955 p. 385 § 209)

Prior revisions: 1929 § 232; 1919 § 231; 1909 § 240



Section 473.597 Conclusiveness of order approving final settlement.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.597. Conclusiveness of order approving final settlement. — Upon the approval of the final settlement of an executor or administrator, the executor or administrator and his sureties, subject to the right of appeal and to the power of the court to vacate its final orders, shall be relieved from liability for the administration of his trust prior to his final settlement, including liability with respect to the investment of the assets of the estate. The court may disapprove the final settlement in whole or in part and surcharge the executor or administrator for any loss caused by any breach of duty.

(L. 1955 p. 385 § 210)



Section 473.600 Accounting for assets received and disbursed after final settlement.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.600. Accounting for assets received and disbursed after final settlement. — Receipts and disbursements of the executor or administrator, subsequent to the filing of his final settlement, shall be reported to the court before discharge. A settlement thereof, together with an estimate of the expenses of closing the estate, shall be made by the court and included in the order of distribution, or the court may treat the statement as a supplementary settlement and act on the same with or without notice but, if the court determines that notice is required or the executor or administrator or his sureties so request, notice shall be given in the manner prescribed by the court.

(L. 1955 p. 385 § 212)



Section 473.603 Settlement on death, resignation, or removal of personal representative.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.603. Settlement on death, resignation, or removal of personal representative. — 1. If a personal representative dies, resigns, becomes legally disabled or his letters are revoked, he or his legal representatives or conservator shall file final settlement and shall account for, pay and deliver to his successor, or to the surviving or remaining personal representative all money and property of every kind, and all rights, credits, deeds, evidences of debt and such papers of every kind of the decedent, at such time and in such manner as the court orders. The final settlement may be made and approved without notice or after giving notice to the persons and in the manner directed by the court.

2. If a deceased personal representative leaves no estate subject to administration, and letters are issued to his personal representative solely for the purpose of making settlement under this section, the cost in the court proceeding in which letters are issued to the personal representative of the deceased personal representative shall be taxed in the estate of which he was personal representative; and, in the administration proceeding in the estate of the deceased personal representative there need be no publication as required by section 473.033.

(RSMo 1939 § 48, A.L. 1955 p. 385 § 213, A.L. 1957 p. 829, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 § 48; 1919 § 47; 1909 § 55



Section 473.607 Proceedings to compel settlement — judgment, enforcement.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.607. Proceedings to compel settlement — judgment, enforcement. — 1. On the application of any successor or surviving personal representative or of any interested person the court may order any personal representative or his legal representatives or any other person to file any final settlement required by this law or by the order of the court, and may attach and commit for contempt any person who fails to file the settlement within the time fixed by the court until he complies with the order of the court.

2. The court, on the application of any successor or surviving personal representative or of any interested person, may also ascertain what quantity and kind of property of the decedent was in the hands of a personal representative who has failed to file his final settlement as required by this law or by the order of the court, or whose personal representative or conservator has failed to file settlement and may render judgment against the personal representative and his sureties therefor. The judgment may be enforced by execution or, in case delivery of specific property or papers is required, by attachment and commitment of his person until delivery is made.

3. An application filed under this section shall be set for hearing and at least ten days' notice of the time and place of the hearing thereon shall be given all parties affected thereby, by the clerk, and shall be served in the manner directed by the court in accordance with section 472.100.

(L. 1955 p. 385 § 214, A.L. 1983 S.B. 44 & 45)



Section 473.610 Distribution, when required.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.610. Distribution, when required. — Executors and administrators shall not be compelled to make distribution or pay legacies until six months after the date of the letters, unless the legacies specified would be perishable, or subject to injury if retained six months.

(RSMo 1939 § 235, A.L. 1955 p. 385 § 215)

Prior revisions: 1929 § 236; 1919 § 235; 1909 § 244



Section 473.613 Partial distribution.

Effective 28 Aug 1985

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.613. Partial distribution. — 1. Subject to the provisions of section 473.618, upon application of the executor or administrator at any time, or on application of any distributee after the expiration of six months from the date of letters, the court may order the executor or administrator to deliver to any distributee any specific real or personal property, or the possession thereof, to which he is entitled or may decree partial distribution if the court believes that other distributees and claimants are not prejudiced thereby. Within a reasonable time after distribution of property under an order or decree made on application of the executor or administrator and before the decree of final distribution, or at any time before the decree of final distribution if partial distribution was not made on application of the executor or administrator, the court may order the distributee to return all or a part of the property or the value thereof. But no order of return shall be made unless application therefor is filed within the time prescribed by section 473.637 and for the purposes therein provided or for other proper purpose.

2. The partial distribution under this section may be decreed with or without notice to interested parties, as ordered by the court. A decree of partial distribution made after notice to interested persons is as conclusive as a decree of final distribution with respect to the estate distributed except to the extent that other distributees and claimants are deprived of the fair share or amount which they would otherwise receive on final distribution.

3. Before partial distribution is made, the court, upon the request of the executor or administrator, shall require that security be given for the return of the property so distributed to the extent necessary to satisfy the interest of any distributee or claimant prejudiced by the distribution. If partial distribution is made without such request for security, the executor or administrator and his sureties are liable for any loss or damage sustained by any interested party as a result thereof.

(L. 1955 p. 385 § 216, A.L. 1957 p. 829, A.L. 1985 S.B. 35, et al.)

(1984) Refusal to approve a petition for partial distribution is not a final judgment and therefore not appealable. Matter of Estate of Pilla (Mo. App.E.D.), 674 S.W.2d 658.



Section 473.617 Decree of final distribution.

Effective 28 Aug 1985

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.617. Decree of final distribution. — 1. After the expiration of the time limit for the filing of claims, the executor or administrator, if the estate is in a condition to be closed, shall file his final settlement and at the same time petition the court to decree the final distribution of the estate.

2. In its decree of final distribution, the court shall designate the persons to whom distribution is to be made, and the proportions or parts of the estate, or the amounts, to which each is entitled under the will and the provisions of this law, including the provisions regarding advancements, election by the surviving spouse and minor children, lapse, renunciation and equitable retainer or setoff. Every tract of real property so distributed shall be specifically described therein. The decree shall find that the estate is in a condition to be closed; and if all claims have been paid, it shall so state; otherwise the decree shall state that all claims except those therein specified are paid and shall describe the claims for the payment of which a special fund is set aside, and the amount of the fund; if any contingent claims which have been duly allowed are still unpaid and have not become absolute, such claims shall be described in the decree, which shall state whether the distributees take subject to them. If a fund is set aside for the payment of contingent claims, the decree shall provide for the distribution of such fund in the event that all or a part of it is not needed to satisfy the contingent claims. If a decree of partial distribution has been previously made, the decree of final distribution shall expressly confirm it, or, for good cause, shall modify the decree and state specifically what modifications are made.

3. If a distributee dies before distribution to him of his share of the estate, his share may be distributed to the executor or administrator of his estate, if there is one; or if no administration on his estate is had and none is necessary according to the provisions of sections 473.090 to 473.107, the share of the distributee shall be distributed in accordance therewith.

4. The decree of final distribution is a conclusive determination of the persons who are the successors in interest to the estate of the decedent and of the extent and character of their interests therein, subject only to the right of appeal and the right to reopen the decree. It operates as the final adjudication of the transfer of the right, title and interest of the decedent to the distributees therein designated; but no transfer before or after the decedent's death by an heir or devisee shall affect the decree, nor shall the decree affect any rights so acquired by grantees from the heirs or devisees.

5. Whenever the decree of final distribution includes real property, a certified copy thereof shall be recorded by the executor or administrator in every county of this state in which any real property distributed by the decree is situated. The cost of recording the decree shall be charged to the estate.

6. Subject to the provisions of section 473.618, the personal representative shall make prompt distribution of the assets of the estate after entry of any order of distribution.

(L. 1955 p. 385 § 217, A.L. 1985 S.B. 35, et al.)



Section 473.618 Notice to judgment creditors of distribution — contents of request.

Effective 01 Jul 1997, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.618. Notice to judgment creditors of distribution — contents of request. — 1. Any judgment creditor of a distributee desiring notice of any partial or final distribution or both, may, at any time subsequent to the granting of letters testamentary or of administration, file with the clerk of the probate division of the circuit court having jurisdiction a duly acknowledged request for such notice and shall cause a copy of the request to be served upon the personal representative administering the estate or upon such representative's attorney of record. The request shall specify the name and address of the judgment creditor, the name of the debtor-distributee and the identity of the estate. A separate request shall be filed for each judgment creditor of a distributee desiring notice. After the serving and filing of any such request, any distributee mentioned in the request may be referred to as a "debtor-distributee".

2. No partial or final distribution shall be made by a supervised or independent personal representative to a debtor-distributee after the serving and filing of any such request until at least twenty days after such representative has caused to be deposited in the United States mail an envelope certified or registered, and with postage fully prepaid, enclosing a notice of the distribution and the date when such distribution will be made, addressed to each person whose name and address is set forth in a request served and filed as provided in subsection 1 of this section. Actual receipt by the addressee of the envelope shall not be necessary to establish compliance with the requirements of this section. The receipt issued by the United States Post Office for certified or registered mail to evidence that the envelope has been delivered by the personal representative to the United States Post Office shall constitute proof of compliance with the notice requirements of this section. Any distribution made by any personal representative to a debtor-distributee prior to the time specified in the notice required by this subsection shall not discharge such representative as against a garnishment, attachment or other judicial process with respect to such debtor-distributee which is served upon such representative or upon such representative's attorney of record by or in behalf of any judgment creditor who has served and filed a request as described in subsection 1 of this section if such distribution is made after the serving and filing of such request by such judgment creditor and if such garnishment, attachment or other judicial process is served upon such personal representative or such representative's attorney of record prior to the scheduled date of such distribution.

(L. 1985 S.B. 35, et al., A.L. 1996 S.B. 869)

Effective 7-01-97



Section 473.620 Order in which assets are appropriated — abatement.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.620. Order in which assets are appropriated — abatement. — 1. When it is necessary that there be an abatement of the shares of the distributees, they shall, subject to the provisions of the will, abate, without any preference or priority as between real and personal property, in the following order:

(1) Property not disposed of by the will;

(2) Residuary devises;

(3) General legacies;

(4) Specific devises.

­­

­

2. Subject to the provisions of the will, and to section 473.623, devises of the same class shall abate proportionately.

3. If the provisions of the will or the testamentary plan or the express or implied purpose of the devise would be defeated by the order of appropriation and application prescribed by subsection 1 hereof, the property of the testator shall be apportioned in the manner found necessary to give effect to the intention of the testator.

(L. 1955 p. 385 § 218)

(1984) In determining how the surviving spouse's election to take against the will affects the distribution of the rest of the estate when the testator has not specified what is to happen, the court held that the legislature did not intend for the abatement statute to apply to an election to take against the will. Wilkinson v. Brune (Mo. App. E.D.), 682 S.W.2d 107.



Section 473.623 Contribution between devisees.

Effective 02 Jan 1979, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.623. Contribution between devisees. — When it is necessary under the provisions of section 473.620 that there be an abatement of specific devises, whether of real or personal property, the court may by order determine the manner in which such abatement shall be accomplished, so that the burden of such abatement will be borne by all specific devisees proportionately according to the value of their respective specific devises, and if any specific devise is sold or applied to accomplish such abatement, the other specific devisees shall be obligated to contribute the respective amounts necessary so that the burden of such abatement will be borne proportionately as provided in this section. The court in its order shall determine the respective amounts to be so contributed and the same may be recovered by the executor or administrator or by the devisees entitled thereto.

(L. 1955 p. 385 § 219, A.L. 1978 H.B. 1634)

Effective 1-02-79



Section 473.627 Advancements to be determined.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.627. Advancements to be determined. — All questions of advancements made, or alleged to have been made by an intestate to any heir may be heard and determined by the court at the time of the hearing on the petition for final distribution or at any time prior thereto. The amount of every advancement shall be specified in the decree of final distribution.

(L. 1955 p. 385 § 220)



Section 473.630 Right of retainer.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.630. Right of retainer. — When a distributee of an estate is indebted to the estate, the amount of the indebtedness if due, or the present worth of the indebtedness, if not due, may be treated as an offset by the executor or administrator against any testate or intestate property, real or personal, of the estate to which such distributee is entitled. An offset hereunder shall be treated as if made as of the time of the death of the decedent and interest shall be adjusted accordingly.

(L. 1955 p. 385 § 221)



Section 473.633 Interest on general legacies.

Effective 28 Aug 1985

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.633. Interest on general legacies. — 1. All legacies, other than residuary ones or chattels, shall bear interest from twelve months after the date of the death of the testator at a rate equal to that allowed by law on money due upon order of the court. If the court finds that the legacies cannot be paid without jeopardizing the rights of interested parties because of litigation or other circumstances, the court shall determine what rate of interest, if any, not exceeding the rate allowed by law on money due upon order of the court, shall be allowed, after taking into consideration the income of the estate.

2. The yield on written instruments, shares of corporate stock and similar securities specifically devised shall be deemed a part of the legacy and shall be turned over to the legatee.

(RSMo 1939 § 237, A.L. 1955 p. 385 § 222, A.L. 1985 S.B. 35, et al.)

Prior revisions: 1929 § 238; 1919 § 237; 1909 § 246



Section 473.637 Distributees to refund, when — judgment.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.637. Distributees to refund, when — judgment. — If after the payment of the legacies or distributions, it becomes necessary that the same, or any part thereof, be refunded for the payment of claims, the court on application filed within five years from the payment of the legacies or distributions shall apportion the same among the legatees or distributees, according to the amount received by them, except that specific legacies are not required to be refunded unless the residue is not sufficient to satisfy the claims. If any legatee or distributee fails to refund, according to the order, on motion of the executor or administrator, the court shall, after ten days' notice in writing has been given to the legatee or distributee, enter judgment for the amount apportioned to him.

(RSMo 1939 § 246, A.L. 1955 p. 385 § 223)

Prior revisions: 1929 § 247; 1919 § 246; 1909 § 255



Section 473.640 Partition of personal property in kind.

Effective 28 Aug 1959

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.640. Partition of personal property in kind. — If personal property which is to be distributed may be divided in kind, the court may order a partition thereof among the parties entitled; and for that purpose the court may appoint not more than three commissioners, disinterested and of no kin to the parties, who, after making affidavit that they will honestly and impartially discharge the trust reposed in them, shall make partition as equal in kind as the value and numbers of the articles of property will admit and report their proceedings to the court at a time fixed by the court. The court shall consider all objections to the report and may approve or modify the report and order partition accordingly or it may reject the report and proceed to make partition or appoint new commissioners as often as necessary to accomplish an equitable partition which will meet the approval of the court.

(RSMo 1939 § 239, A.L. 1955 p. 385 § 224, A.L. 1959 S.B. 141)

Prior revisions: 1929 § 240; 1919 § 239; 1909 § 248



Section 473.643 Property sold to effect partition, when.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.643. Property sold to effect partition, when. — 1. If personal property cannot be divided in kind with advantage to the distributees, and it is not to their advantage that the same be sold by the personal representative, then, upon the application of a majority of those entitled to distribution, the court may order the same to be delivered to such person as they designate, in which selection minors shall act by their conservator, who shall proceed to collect, by suit or otherwise, all notes, accounts and choses in action so received in the name of the distributees, and dispose of all property so coming into his possession or under his control to their best interest, collecting the proceeds thereof, and distribute all moneys realized to the parties entitled thereto.

2. Such person, in the discretion of the court, may be required to give bond to the state of Missouri, with good securities, in such sum as the court may deem proper, for the faithful discharge of his duty, and for payment of parties entitled thereto of all moneys collected.

3. The party may be discharged from the trust upon his application, or upon the application of a majority of the heirs, when it appears to the court that it is not for the best interest of distributees that the trust be continued.

(RSMo 1939 § 240, A.L. 1955 p. 385 § 225, A.L. 1978 H.B. 1634, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 § 241; 1919 § 240; 1909 § 249



Section 473.647 Notice of application for partition.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.647. Notice of application for partition. — Each person entitled to partition of personal property, not applying therefor, shall be notified, in writing, of the application ten days before the order is made.

(RSMo 1939 § 241, A.L. 1955 p. 385 § 226, A.L. 1980 S.B. 637)

Prior revisions: 1929 § 242; 1919 § 241; 1909 § 250

Effective 1-01-81



Section 473.650 Distributee may credit share against purchase price, when.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.650. Distributee may credit share against purchase price, when. — If a distributee becomes a purchaser of the property at a sale for the purpose of making distribution, his receipt for the amount of his share shall be received in payment of an equal amount of the purchase money, and the court shall allow the amount of such receipt as so much distributed under the order of court.

(RSMo 1939 § 243, A.L. 1955 p. 385 § 227)

Prior revisions: 1929 § 244; 1919 § 243; 1909 § 252



Section 473.653 Proceedings to compel distribution.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.653. Proceedings to compel distribution. — When an order is made by the court upon an executor or administrator to pay over money to the widow, heirs, legatees or distributees of an estate, and he fails to make such payment, the same proceedings may be had against him and his sureties to compel payment as are authorized in cases where an executor or administrator fails when ordered to pay claims allowed against an estate.

(RSMo 1939 § 245, A.L. 1955 p. 385 § 229)

Prior revisions: 1929 § 246; 1919 § 245; 1909 § 254



Section 473.657 Distribution.

Effective 28 Aug 2011

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.657. Distribution. — 1. Distribution to a distributee may be made to the distributee or to a person holding a power of attorney properly executed by the distributee in accordance with the law of the place of execution, or to the distributee's personal representative, guardian, or conservator.

2. Distribution may be made to the trustees of a trust account established pursuant to sections 402.199 to 402.208 if the court finds that the distributee qualifies as a life beneficiary under subdivision (1) of section 402.200 and that such distribution would be in the best interest of the distributee as prescribed by section 475.093.

(RSMo 1939 § 251, A.L. 1955 p. 385 § 230, A.L. 1983 S.B. 44 & 45 merged with H.B. 369, A.L. 1996 S.B. 494 merged with S.B. 768, A.L. 1999 S.B. 211, A.L. 2011 S.B. 70)

Prior revisions: 1929 § 252; 1919 § 251



Section 473.660 Discharge of personal representative.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.660. Discharge of personal representative. — Upon the filing of receipts or other evidence satisfactory to the court that distribution has been made as ordered in the final decree, the court shall enter an order of discharge. The discharge so obtained operates as a release from the duties of personal representative and operates as a bar to any suit against the personal representative and his sureties unless the suit is commenced within one year from the date of the discharge. Nothing in this section shall be construed to change the effect of an order approving final settlement as provided in section 473.597.

(L. 1955 p. 385 § 228, A.L. 1980 S.B. 637)

Effective 1-01-81



Section 473.663 No administration within one year after death and no will probated, interested party may petition — contents of petition — notice.

Effective 28 Aug 2015

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.663. No administration within one year after death and no will probated, interested party may petition — contents of petition — notice. — 1. If a person has died leaving property or any interest in property in this state and if no administration has been commenced on the estate of such decedent in this state within one year after the date of decedent's death, and if no written will of such decedent has been presented for probate in this state within the time period provided in subsection 3 of section 473.050, then any person claiming an interest in such property as heir or through an heir may file a petition in the probate division of the circuit court which would be of proper venue for the administration of the estate of such decedent to determine the heirs of the decedent at the date of the decedent's death and their respective interests or interests as heirs in the estate. The petition shall include all of the following known by, or can with reasonable diligence be ascertained by, the petitioner:

(1) The name, age, domicile, last residence address and the fact and date of death of the decedent;

(2) The names, relationship to the decedent and residence addresses of the heirs of the decedent at the time of the decedent's death;

(3) The names and residence addresses of any persons claiming through an heir of the decedent when such heir has died after the decedent;

(4) A particular description of the property of the decedent in this state with respect to which the determination is sought and the value of such property.

2. Upon the filing of the petition, the court shall set the time for the hearing of the petition, notice of which shall be given to:

(1) All persons known or believed to claim any interest in the property as heir or through an heir of the decedent;

(2) All persons who may at the date of the filing of the petition be shown by the records of conveyances of the county in which any real property described in such petition is located to claim any interest in such real property through the heirs of the decedent; and

(3) Any unknown heirs of the decedent.

3. The notice shall be given by publication by publishing the notice once each week for four consecutive weeks, the last insertion of publication to be at least seven days before the date set for the hearing. In addition, notice under subdivision (1) of subsection 2 of section 472.100, or notice by registered or certified mail, as the court shall direct, shall be given to every person named in the petition whose address is known to the petitioner.

4. Upon the hearing of the petition, the court shall make a decree determining the person or persons entitled to the property with respect to which a determination is sought, and their respective interest in the property as heirs or successors in interest to such heirs. The decree is conclusive evidence of the facts determined in such decree as against all parties to the proceedings.

5. A certified copy of the decree shall be recorded at the expense of the petitioner in each county in which any real property described in the decree is situated.

6. This section shall apply to those persons whose deaths occur on or after July 13, 1989.

(L. 1955 p. 385 § 231, A.L. 1957 p. 829, A.L. 1971 S.B. 85, A.L. 1982 S.B. 497, A.L. 1989 H.B. 145, A.L. 1996 S.B. 494, A.L. 2015 S.B. 340)



Section 473.665 Definitions.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.665. Definitions. — As used in sections 473.665 to 473.694:

(1) "Local administration" means administration by a personal representative appointed in this state pursuant to proceedings described in this chapter;

(2) "Local personal representative" includes any personal representative appointed in this state pursuant to appointment proceedings described in this chapter, and excludes foreign personal representatives who acquire the power of a local personal representative pursuant to section 473.677;

(3) "Resident creditor" means a person domiciled in, or doing business in, this state, who is, or could be, a claimant against an estate of a nonresident decedent.

(L. 1980 S.B. 637)

Effective 1-01-81



Section 473.668 Administration of estate of nonresident decedent as original proceeding.

Effective 28 Aug 1957

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.668. Administration of estate of nonresident decedent as original proceeding. — Administration proceedings and other procedures in this state with respect to property, tangible or intangible, of a nonresident decedent which is within the jurisdiction of this state are original proceedings or procedures conducted under the authority of this state solely, and are independent of and not ancillary to proceedings or procedures in any other state or country, and shall be had and conducted in this state as if the decedent were a resident, subject to and supplemented by the provisions in sections 473.671 to 473.694.

(L. 1957 p. 860 § 1)



Section 473.671 Jurisdiction of property — situs of intangibles.

Effective 28 Aug 1957

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.671. Jurisdiction of property — situs of intangibles. — The courts of this state have jurisdiction over all tangible and intangible property of a nonresident decedent having a situs in this state. For the purpose of such jurisdiction it is recognized as to other states and countries, and declared with respect to this state, that the situs of debts, rights and choses in action which are embodied in legal instruments such as stock certificates, bonds, negotiable instruments, insurance policies payable to an estate and other similar items is in that state or country in which such legal instruments are located, so that whatever state or country has jurisdiction of such instruments has, and of right ought to have, jurisdiction to administer upon or otherwise direct the disposition of the debts, rights and choses in action which they embody, or voluntarily relinquish such jurisdiction to other states and countries. For such purpose the situs of other debts, rights and choses in action is where the debtor is found.

(L. 1957 p. 860 § 2)



Section 473.675 Applicability of law to estate of nonresident decedent — exceptions.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.675. Applicability of law to estate of nonresident decedent — exceptions. — The law of this state respecting proceedings, procedures and substantive rights relating in any way to the property in this state of a nonresident decedent and its disposition, including by way of illustration, but not limited to, all matters relating to (i) the commencement and conduct of an administration, (ii) distributions during or at the conclusion of an administration, (iii) any trust created under the will of a nonresident decedent, shall apply as if the decedent had been a resident of this state, subject to the following:

(1) Nothing in sections 473.668 to 473.694 shall be deemed to affect:

(a) Methods of proving foreign wills or the admissibility of such wills to probate or to record;

(b) The rights of a surviving spouse electing to accept or take against the will of a nonresident decedent, or the method of such election;

(c) The right of a person to take as a pretermitted heir or otherwise against the will of a nonresident decedent;

(d) The effect of divorce or the birth of a child as working or not working a revocation or partial revocation of the will of a nonresident;

(e) The effect of the contest in another jurisdiction of the will of a nonresident decedent upon its validity in Missouri;

(f) The applicability of any law in determining the validity of the execution of the will of a nonresident decedent;

(g) The determination of the ultimate burden of estate taxes imposed by reason of the death of a nonresident decedent;

(2) Real property of an intestate nonresident decedent descends according to the laws of this state, and his personal property devolves to his heirs or next of kin determined in accordance with the laws of the state or country of his domicile;

(3) Support and family allowances to surviving spouses and unmarried minor children are governed by the more liberal (to them) of the laws of the decedent's domicile and the laws of this state; but the court of this state in making such allowance and in ruling on applications for orders of refusal of letters of administration shall take into account any allowance which may be made in other jurisdictions and satisfied from property therein.

(4) Notwithstanding the requirements of this section that distributions during or at the conclusion of an administration shall be made as if the decedent were a resident, if the court finds that hardship to a foreign creditor would result therefrom or that the best interests of all persons having an interest in the estate would be forwarded by making a distribution to a foreign personal representative, the court may, in its discretion, order such distribution to the extent it finds necessary to avoid such hardship or to forward such interests.

(5) If the aggregate of liabilities of the estate in all jurisdictions exceeds its aggregate assets, the court shall order distribution, as far as practicable, so that all the creditors of decedent's estate, here and elsewhere, may receive a share in proportion to their respective obligations, with regard being given to any preferential rights determined by the court. To this end, distribution to a foreign personal representative may be ordered if all creditors whose claims have been allowed in the administration in this state shall have received their just proportions that would be due to them if the whole of the estate of the decedent, wherever found, were divided among all creditors in proportion to their respective obligations, after applying Missouri law respecting preferences to different species of obligations, and if and to the extent that the court finds such preference to be equitable under all the circumstances of the particular case.

(L. 1957 p. 860 § 3, A.L. 1980 S.B. 637)

Effective 1-01-81

(1959) Evidence held to establish domicile in state of Louisiana by prior resident of this state who had died, for the purpose of determining where his estate should be dispersed. In re Toler's Estate (Mo.), 325 S.W.2d 755.

(1967) This section was intended to apply to generally recognized statutes of limitations, and was not intended to cause the nonclaim statute of the state in which a claim arose to become the applicable Missouri law upon presentation of such claim in Missouri probate proceedings. Owens v. Estate of Saville (Mo.), 409 S.W.2d 660.



Section 473.676 Filing of copy of appointment of domiciliary foreign personal representative, when.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.676. Filing of copy of appointment of domiciliary foreign personal representative, when. — If no local administration, or application or petition therefor, is pending in this state, a domiciliary foreign personal representative may file with a probate division of the circuit court in this state, in a county in which property belonging to the decedent is located, authenticated copies of his appointment and of any official bond he has given.

(L. 1980 S.B. 637)

Effective 1-01-81



Section 473.677 Domiciliary foreign personal representative, powers, duties and obligations.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.677. Domiciliary foreign personal representative, powers, duties and obligations. — A domiciliary foreign personal representative, who has complied with section 473.676, may exercise as to assets in this state all powers of a local personal representative and may maintain actions and proceedings in this state, subject to any conditions imposed upon nonresident parties generally. When acting in this state under this authority, a domiciliary personal representative has the duties and obligations of a local personal representative, except that he may pay or deliver personal property under section 473.691.

(L. 1980 S.B. 637)

Effective 1-01-81



Section 473.678 Power of domiciliary foreign personal representative, when executed — termination of powers — substitution of local personal representative, when.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.678. Power of domiciliary foreign personal representative, when executed — termination of powers — substitution of local personal representative, when. — The power of a domiciliary foreign personal representative under section 473.677 or 473.691 shall be exercised only if there is no administration, or application therefor, pending in this state. An application or petition for local administration of the estate terminates the power of the foreign personal representative to act under section 473.677, but the local court may allow the foreign personal representative to exercise limited powers to preserve the estate. No person who, before receiving actual notice of a pending local administration, has changed his position in reliance upon the powers of a foreign personal representative shall be prejudiced by reason of the application or petition for, or grant of, local administration. The local personal representative acquires all the rights, and is subject to all duties and obligations, which have accrued by virtue of the exercise of the powers by the foreign personal representative, and may be substituted for him in any action or proceedings in this state.

(L. 1980 S.B. 637)

Effective 1-01-81



Section 473.682 Priority of personal representative appointed by court of decedent's domicile — exceptions.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.682. Priority of personal representative appointed by court of decedent's domicile — exceptions. — A personal representative appointed by a court of the decedent's domicile has priority over all other persons for appointment as local personal representative, except where the decedent's will nominates different persons to be personal representative in this state and in the state of domicile. The domiciliary personal representative may nominate another, who shall have the same priority as the domiciliary personal representative.

(L. 1980 S.B. 637)

Effective 1-01-81



Section 473.685 Foreign personal representative subject to jurisdiction of courts of state, when.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.685. Foreign personal representative subject to jurisdiction of courts of state, when. — A foreign personal representative submits himself to the jurisdiction of the courts of this state by:

(1) Filing authenticated copies of his appointment as provided in section 473.676;

(2) Receiving payment of money or taking delivery of personal property under section 473.691; or

(3) Doing any act as a personal representative in this state which would have given the state jurisdiction over him as an individual.

­­

­

(L. 1980 S.B. 637)

Effective 1-01-81



Section 473.687 Foreign personal representative also subject to court's jurisdiction to same extent as decedent prior to death.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.687. Foreign personal representative also subject to court's jurisdiction to same extent as decedent prior to death. — In addition to jurisdiction conferred by section 473.685, a foreign personal representative is subject to the jurisdiction of the courts of this state to the same extent that his decedent was subject to jurisdiction immediately prior to death.

(L. 1980 S.B. 637)

Effective 1-01-81



Section 473.689 Service of process on foreign personal representative, how made.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.689. Service of process on foreign personal representative, how made. — 1. Service of process may be made upon a foreign personal representative by registered or certified mail, addressed to his last reasonably ascertainable address. Notice by ordinary first class mail is sufficient if registered or certified mail service to the addressee is unavailable. Service may be made upon a foreign personal representative in the manner in which service could have been made under other laws of this state on either the foreign personal representative or his decedent immediately prior to death.

2. If service is made upon a foreign personal representative as provided in subsection 1, he shall be allowed at least thirty days within which to appear or respond.

(L. 1980 S.B. 637)

Effective 1-01-81



Section 473.691 Debtor or custodian may pay or deliver personal property to foreign representative, when.

Effective 28 Aug 1967

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.691. Debtor or custodian may pay or deliver personal property to foreign representative, when. — Any person, firm or corporation upon whom no demand has been made by a personal representative or other person authorized by this state to collect a nonresident decedent's personal property may, at any time sixty days or more after his death, transfer, pay or deliver personal property of the nonresident decedent to the foreign personal representative or, if none, to such other person as may be entitled thereto, under the laws of said foreign state, and shall not be liable for the debts of or claims against the nonresident decedent or his estate by reason of having made the transfer, payment or delivery.

(L. 1957 p. 861 § 6, A.L. 1959 S.B. 335, A.L. 1967 p. 643)



Section 473.692 Adjudication against any personal representative of estate binding on local personal representative.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.692. Adjudication against any personal representative of estate binding on local personal representative. — An adjudication rendered in any jurisdiction in favor of or against any personal representative of the estate is as binding on the local personal representative as if he were a party to the adjudication.

(L. 1980 S.B. 637)

Effective 1-01-81



Section 473.694 Effect of law on reciprocal corporate fiduciaries law.

Effective 28 Aug 1971

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.694. Effect of law on reciprocal corporate fiduciaries law. — Nothing in sections 473.668 to 473.694 authorizes any "foreign corporation", as the term is defined in section 362.600, to act in any fiduciary capacity except as such foreign corporation is expressly permitted so to act by the provisions of section 362.600.

(L. 1957 p. 860 § 7, A.L. 1971 S.B. 163)



Section 473.697 Letters of administration for persons absent for five or more years — application — notice — hearing.

Effective 28 Aug 2002

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.697. Letters of administration for persons absent for five or more years — application — notice — hearing. — Whenever application shall be made to any probate division for letters of administration upon the estate of any person supposed to be dead, because of the absence of such person for five consecutive years from the place of his last known domicile within this state, or because such person was exposed to a specific peril of death due to a terrorist event, or because, having been a resident of this state, such person has heretofore gone from and has not returned to this state for five consecutive years, or, because, having been such resident of this state, such person shall hereafter go from and shall not return to this state for five consecutive years, or, because being a resident of this state, such person shall have so concealed or conducted himself within this state that he shall not have been heard of for five consecutive years by the judge of the probate division having jurisdiction of his estate, or by the persons interested therein, then said court, if satisfied that the applicant would be entitled to such letters if the supposed decedent were in fact dead, shall cause a notice to such supposed deceased person to be published in a newspaper, published in the county, once a week for four consecutive weeks, setting forth the fact that such application has been made, together with notice that on a day certain, which shall be at least two weeks after the last publication of such notice, the court will hear evidence concerning the alleged absence of the supposed decedent, and the circumstances and duration thereof. The persons applying for such letters of administration shall file a petition stating the facts upon which such application is based and the place where such supposed deceased person resided when last heard from by him or by any person within his knowledge.

(RSMo 1939 § 264, A.L. 1978 H.B. 1634, A.L. 1980 S.B. 637, A.L. 2002 S.B. 712)

Prior revisions: 1929 § 265; 1919 § 264; 1909 § 271

CROSS REFERENCE:

Presumption of death, when, 490.620



Section 473.700 Who may testify.

Effective 28 Aug 1939

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.700. Who may testify. — At the hearing the court shall receive such legal evidence as shall be offered, for the purpose of ascertaining whether the presumption of death is established; and no person shall be disqualified to testify by reason of his or her relationship as husband or wife to the supposed deceased, or by reason of his or her interest in the estate of the person supposed to be dead.

(RSMo 1939 § 265)

Prior revisions: 1929 § 266; 1919 § 265; 1909 § 272



Section 473.703 Publication of finding — time for rebuttal.

Effective 28 Aug 1939

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.703. Publication of finding — time for rebuttal. — If satisfied, upon such hearing, that the legal presumption of death is established, the court shall so declare and it shall forthwith cause notice thereof to be published once a week for four consecutive weeks, in a newspaper published in the county, and also, if the court shall find that such supposed decedent resided in or was possessed of property located in any county in this or any other state at a time subsequent to his residence in the county in which applications are made, the notice of such publication shall be published in like manner in such other county. Such notice shall require the supposed decedent, if alive, or any other person for him, to produce to the court, within twelve weeks from the date of the last publication thereof, satisfactory evidence of the fact that he is still living; provided, that where publication is made in a daily newspaper, publication for each week after the first shall fall on the corresponding day of the week as did the first publication.

(RSMo 1939 § 266)

Prior revisions: 1929 § 267; 1919 § 266; 1909 § 273



Section 473.707 Issuance of letters, when.

Effective 02 Jan 1979, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.707. Issuance of letters, when. — If, within such period of twelve weeks, evidence shall not be offered satisfactory to the court that said supposed decedent is in fact still living, then it shall be the duty of the court to issue letters of administration to the party entitled thereto; and said letters, until revoked, and all acts done in pursuance thereof and in reliance thereupon, shall be as valid as if the supposed decedent were in fact dead.

(RSMo 1939 § 267, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 268; 1919 § 267; 1909 § 274

Effective 1-02-79



Section 473.710 Revocation of letters, when — effect — procedure.

Effective 02 Jan 1979, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.710. Revocation of letters, when — effect — procedure. — The court may revoke said letters of administration at any time, upon satisfactory proof that the supposed decedent is in fact alive. After such revocation all the powers of the administrator shall cease, but all receipts and disbursements of assets, and other acts previously done by him, shall remain as valid as if said letters were unrevoked; and the administrator shall thereupon make a settlement of his administration to the date of revocation, and shall transfer all assets remaining in his hands to said supposed decedent, or to his duly authorized agent or attorney; provided, nothing in sections 473.697 to 473.720 contained shall validate the title of any person to any money or property received as widow, next of kin or heir of such supposed decedent, but the same may be recovered from such parties in all cases in which such recovery could be had if said sections had not been passed.

(RSMo 1939 § 268, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 269; 1919 § 268; 1909 § 275

Effective 1-02-79



Section 473.713 Distributees to give bond before receiving estate.

Effective 02 Jan 1979, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.713. Distributees to give bond before receiving estate. — Before the distribution of the proceeds of the estate of such supposed decedent shall be made, the persons entitled to receive the same, respectively, shall enter into a bond to the state of Missouri, with sufficient security, to be approved by the court having jurisdiction of said estate, in such sum and in such form as the court shall direct, conditioned that if said supposed decedent shall in fact be alive at the time of such distribution, then the distributees shall refund the amount received by them, on demand, with interest thereon from the date of such demand; but if any person entitled to receive such distribution shall be unable to give the security aforesaid, then the money which he would be entitled to receive shall be paid over to the county treasurer, and by him loaned at the highest rate of interest obtainable, on security approved by said probate division of the circuit court, which interest shall be paid annually to the person entitled thereto, and such money shall remain so at interest until the security aforesaid is given, or the court, upon application, shall order it to be paid to the person or persons entitled to receive the same.

(RSMo 1939 § 269, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 270; 1919 § 269; 1909 § 276

Effective 1-02-79



Section 473.717 Supposed decedent substituted for administrator, when — effect on actions, judgments.

Effective 28 Aug 1939

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.717. Supposed decedent substituted for administrator, when — effect on actions, judgments. — 1. After the revocation of such letters of administration as aforesaid, the person erroneously supposed to be dead may, upon suggestion of said fact, filed of record, be substituted in all actions brought by the administrator of his estate, whether prosecuted to judgment or otherwise. He may, in all actions previously brought against his administrator, be substituted as defendant, on proper suggestion, filed by himself or by the plaintiff therein, but he shall not be compelled to go to trial in less than three months from the time of the filing of such suggestion.

2. Judgments recovered against the administrator before the revocation of his letters, as aforesaid, may be opened, upon application by the supposed decedent, if made by affidavit, denying specifically, on the knowledge of the affiant, the cause of action, or specifically alleging the existence of facts which would be a valid defense; but if within said three months, such application shall not be made, or, being made, the facts exhibited shall be adjudged an insufficient defense, the judgment shall be conclusive to all intents, saving the defendant's right to have the same reviewed, as in other cases, by appeal or by writ of error, as now provided by law. After the substitution of the supposed decedent as defendant in any judgment, as aforesaid, such judgment shall become a lien on his real estate situate in the county for which the court is held, and shall have the same force and effect as if said action had been originally instituted against said supposed decedent.

(RSMo 1939 § 270)

Prior revisions: 1929 § 271; 1919 § 270; 1909 § 277



Section 473.720 Payment of costs.

Effective 28 Aug 1939

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.720. Payment of costs. — The costs attending the issue of letters of administration, or the revocation, shall be paid out of the estate of the supposed decedent; and all costs arising upon an application for letters which are refused shall be paid by the applicant.

(RSMo 1939 § 271)

Prior revisions: 1929 § 272; 1919 § 271; 1909 § 278



Section 473.730 Public administrators — qualifications — election — oath — bond — public administrator deemed public office, duties — salaried public administrators deemed county officials — City of St. Louis, appointments of administrators.

Effective 28 Aug 2017

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.730. Public administrators — qualifications — election — oath — bond — public administrator deemed public office, duties — salaried public administrators deemed county officials — City of St. Louis, appointments of administrators. — 1. Every county in this state, except the City of St. Louis, shall elect a public administrator at the general election in the year 1880, and every four years thereafter, who shall be ex officio public guardian and conservator in and for the public administrator’s county. A candidate for public administrator shall be at least twenty-one years of age and a resident of the state of Missouri and the county in which he or she is a candidate for at least one year prior to the date of the general election for such office. The candidate shall also be a registered voter and shall be current in the payment of all personal and business taxes. Each candidate for public administrator shall provide to the election authority a copy of a signed affidavit from a surety company, indicating that the candidate meets the bond requirements for the office of public administrator under this section. The secretary of state shall notify each election authority of the requirements of this section. The secretary of state will provide the necessary forms to assure compliance of the requirements of this section.

2. Before entering on the duties of the public administrator’s office, the public administrator shall take the oath required by the constitution, and enter into bond to the state of Missouri in a sum not less than ten thousand dollars, with one or more securities, approved by the court and conditioned that the public administrator will faithfully discharge all the duties of the public administrator’s office, which bond shall be given and oath of office taken on or before the first day of January following the public administrator’s election, and it shall be the duty of the judge of the court to require the public administrator to make a statement annually, under oath, of the amount of property in the public administrator’s hands or under the public administrator’s control as such administrator, for the purpose of ascertaining the amount of bond necessary to secure such property; and such court may from time to time, as occasion shall require, demand additional security of such administrator, and, in default of giving the same within twenty days after such demand, may remove the administrator and appoint another.

3. The public administrator in all counties, in the performance of the duties required by chapters 473, 474, and 475, is a public officer. The duties specified by section 475.120 are discretionary. The county shall defend and indemnify the public administrator against any alleged breach of duty, provided that any such alleged breach of duty arose out of an act or omission occurring within the scope of duty or employment.

4. After January 1, 2001, all salaried public administrators shall be considered county officials for purposes of section 50.333, subject to the minimum salary requirements set forth in section 473.742.

5. The public administrator for the City of St. Louis shall be appointed by a majority of the circuit judges and associate circuit judges of the twenty-second judicial circuit, en banc. Such public administrator shall meet the same qualifications and requirements specified in subsection 1 of this section for elected public administrators. The elected public administrator holding office on August 28, 2013, shall continue to hold such office for the remainder of his or her term.

(RSMo 1939 § 295, A. 1949 S.B. 1132, A.L. 1978 H.B. 1634, A.L. 1983 S.B. 44 & 45, A.L. 1993 S.B. 88, A.L. 1996 S.B. 719, A.L. 2000 S.B. 542, A.L. 2003 H.B. 267, A.L. 2013 H.B. 163 merged with S.B. 99, A.L. 2017 S.B. 111 merged with S.B. 112)

Prior revisions: 1929 § 296; 1919 § 293; 1909 § 299



Section 473.733 Certificate and oath — bond, how sued on.

Effective 28 Aug 2013

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.733. Certificate and oath — bond, how sued on. — The public administrator's certificate of election, if applicable, official oath and bond shall be filed and recorded with the probate clerk, and copies thereof, certified under the seal of such court, shall be evidence. Any person injured by the breach of such bond may sue upon the same in the name of the state for his own use.

(RSMo 1939 § 297, A.L. 1996 S.B. 719, A.L. 2013 H.B. 163 merged with S.B. 99)

Prior revisions: 1929 § 297; 1919 § 294; 1909 § 300



Section 473.737 Administrators to have separate offices — St. Louis administrator in civil courts building — certain public administrators to have secretaries — clerical personnel to be provided, when.

Effective 28 Aug 2013

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.737. Administrators to have separate offices — St. Louis administrator in civil courts building — certain public administrators to have secretaries — clerical personnel to be provided, when. — 1. Each public administrator elected or appointed, as now or as hereafter provided for in sections 473.730 to 473.767, is hereby declared to be an officer for the county in which such administrator is elected or appointed. The county commissions of each county in this state shall make suitable provision for an office for the public administrator in the courthouse of the county if suitable space may be had for such an office, and shall be provided as soon as the county commission shall be of the opinion that the business in charge of the public administrator is such as to reasonably require a separate office for the convenience of the public. The public administrator of the city of St. Louis shall have suitable and convenient offices provided for him or her in the civil courts building by that city.

2. Each public administrator of a county, except a county of the first classification having a charter form of government, in which a state mental hospital is located, or any county of the second classification which contains a habilitation center operated by the department of mental health and which does not adjoin a county of the first classification shall be entitled to one secretary for one hundred cases or more handled by the office of the public administrator in the immediately preceding calendar year. Each secretary employed pursuant to the provisions of this subsection shall be paid in the same pay range as a court clerk II in the circuit court personnel system. All compensation paid secretaries employed pursuant to the provisions of this subsection shall be paid out of the county treasury and the commissioner of administration shall annually reimburse each county for the compensation so paid upon proper demand being made out of appropriations made for that purpose. The public administrator in such counties may also appoint a person to act as public administrator to serve during the absence of the public administrator.

3. The governing bodies of each county and each city not within a county of this state may provide clerical personnel, not qualifying as status of deputy, for the public administrator of the county, and such personnel shall be provided when the governing body is of the opinion that the business in charge of the public administrator is such as to reasonably require such personnel for the welfare of the public.

(RSMo 1939 § 296, A.L. 1945 p. 73, A.L. 1989 S.B. 127, et al., A.L. 1990 H.B. 1177 merged with S.B. 580, A.L. 1999 H.B. 275, A.L. 2013 H.B. 163 merged with S.B. 99)



Section 473.739 Compensation for attendance at training session, certain public administrators, expenses shall be reimbursed, when (certain counties of the first classification).

Effective 28 Aug 2010

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.739. Compensation for attendance at training session, certain public administrators, expenses shall be reimbursed, when (certain counties of the first classification). — 1. Each public administrator in counties of the first classification without a charter form of government who does not receive at least twenty-five thousand dollars in fees as otherwise allowed by law shall receive annual compensation of four thousand dollars and each such public administrator who does not receive at least forty-five thousand dollars in fees may request the county salary commission for an increase in annual compensation and the county salary commission may authorize an additional increase in annual compensation not to exceed ten thousand dollars.

2. Two thousand dollars of the compensation authorized in this section shall be payable to the public administrator only if he or she has completed at least twenty hours of instruction each calendar year relating to the operations of the public administrator's office when approved by a professional association of the county public administrators of Missouri unless exempted from the training by the professional association. The professional association approving the program shall provide a certificate of completion to each public administrator who completes the training program and shall send a list of certified public administrators to the treasurer of each county. Expenses incurred for attending the training session shall be reimbursed to the county public administrator in the same manner as other expenses as may be appropriated for that purpose.

(L. 1984 S.B. 601 § 13, A.L. 1987 S.B. 65, et al., A.L. 1990 S.B. 580, A.L. 1996 S.B. 719, A.L. 1997 S.B. 11, A.L. 2000 S.B. 542, A.L. 2010 S.B. 808)

(2000) In determining amount of annual compensation to be paid to public administrators, more specific provisions of this statute apply over those of section 50.333. State ex rel. Pate v. Mooney, 22 S.W.3d 766 (Mo.App.E.D.).



Section 473.740 Compensation, Boone and Clay counties — removal from office — public administrator's fees paid to county, when — public administrator's salary in lieu of fees, when.

Effective 28 Aug 1996

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.740. Compensation, Boone and Clay counties — removal from office — public administrator's fees paid to county, when — public administrator's salary in lieu of fees, when. — 1. In all first classification counties not having a charter form of government and containing a portion of a city having a population of four hundred thousand or more inhabitants, and in all first classification counties not having a charter form of government and having a population of one hundred ten thousand, but less than two hundred thousand inhabitants, the public administrator shall receive as total compensation for such public administrator's services an annual salary established pursuant to section 50.343, to be paid in equal monthly installments by the county. In any other counties of the first classification not having a charter form of government, the salary commission may elect by majority vote to establish a salary as the alternative total compensation to be offered as compensation to the public administrator, to be paid in equal monthly installments by the county. If the salary commission elects to establish such salary alternative, it shall be established at either the time set forth in section 50.343 or at the salary commission meeting prior to the general election for the election of the office of public administrator. Should the salary commission elect to establish such salary alternative, the newly elected public administrator shall then make a determination within thirty days after taking office whether such public administrator elects to receive such salary or receive fees as may be allowed by law to executors, administrators and personal representatives, unless the court, for special reasons, allows a higher compensation. The election by the public administrator shall be made in writing to the county clerk. Should the public administrator elect to receive a salary, the public administrator's office may not then change at any future time to receive fees in lieu of salary. The alternative salary, if election is made by the public administrator to accept such, shall be in lieu of any compensation as set forth in section 473.739. In all other counties, the public administrator shall receive the same compensation for such public administrator's services as may be allowed by law, and as set forth in section 473.739, to executors, administrators, and personal representatives, unless the court, for special reasons, allows a higher compensation. Any such public administrator may be removed from office in the same manner and for the same causes as commissioners of the county commission.

2. In all counties in which the public administrator is paid an annual salary by the county, the county shall receive all amounts which would have been paid to the public administrator for the administrator's services pursuant to this chapter if such public administrator were in a county in which the public administrator was not paid an annual salary as provided in subsection 1 of this section. All amounts received by the county pursuant to the provisions of this subsection shall be deposited in the county treasury.

(RSMo 1939 § 298, A.L. 1981 S.B. 423, A.L. 1987 S.B. 65, et al., A.L. 1992 H.B. 1571, A.L. 1995 H.B. 274 & 268, A.L. 1996 H.B. 1286)

Prior revisions: 1929 § 298; 1919 § 295; 1909 § 301

CROSS REFERENCE:

Public administrator Boone and Clay County compensation how determined, 50.343



Section 473.741 County governing body may authorize additional compensation, when — maximum allowed — additional compensation to terminate, when (certain first class counties).

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.741. County governing body may authorize additional compensation, when — maximum allowed — additional compensation to terminate, when (certain first class counties). — 1. In addition to the compensation otherwise authorized by law for public administrators in first class counties not having a charter form of government and containing a portion of a city having a population of four hundred thousand or more inhabitants, the governing body of each of such counties may authorize additional compensation for the public administrator to be paid from county funds. Total compensation for each such public administrator, including any compensation authorized under this section, shall not exceed thirty-four thousand dollars per annum.

2. Prior to February 1, 1984, and thereafter prior to February first in each year in which a general election will be held at which public administrators will be elected, the governing body of each county defined in subsection 1 of this section shall establish the additional compensation to be paid the public administrator under this section for the ensuing term of office, and such additional compensation shall be paid the public administrator throughout such ensuing term of office.

3. All provisions of this section which authorize the granting of additional compensation for public administrators in the counties defined in subsection 1 of this section shall terminate upon the issuance of an opinion by the Missouri supreme court which would result in the state of Missouri being obligated or required to pay any such additional compensation even though such additional compensation is formally approved or authorized by the governing body of a county.

(L. 1983 S.B. 57 § 4)



Section 473.742 Salary schedule for public administrators, certain counties — administrator to choose salary or fee collection — certain administrators may join LAGERS.

Effective 28 Aug 2010

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.742. Salary schedule for public administrators, certain counties — administrator to choose salary or fee collection — certain administrators may join LAGERS. — 1. Each public administrator in counties of the second, third or fourth classification and in the city of St. Louis shall make a determination within thirty days after taking office whether such public administrator shall elect to receive a salary as defined herein or receive fees as may be allowed by law to executors, administrators and personal representatives. The election by the public administrator shall be made in writing to the county clerk. Should the public administrator elect to receive a salary, the public administrator's office may not then elect to change at any future time to receive fees in lieu of salary.

2. If a public administrator elects to be placed on salary, the salary shall be based upon the average number of open letters in the two years preceding the term when the salary is elected, based upon the following schedule:

(1) Zero to five letters: salary shall be a minimum of seven thousand five hundred dollars;

(2) Six to fifteen letters: salary shall be a minimum of fifteen thousand dollars;

(3) Sixteen to twenty-five letters: salary shall be a minimum of twenty thousand dollars;

(4) Twenty-six to thirty-nine letters: salary shall be a minimum of twenty-five thousand dollars;

(5) Public administrators with forty or more letters shall be considered full-time county officials and shall be paid according to the assessed valuation schedule set forth below:

­

­

;

(6) The public administrator in the city of St. Louis shall receive a salary not less than sixty-five thousand dollars;

(7) Two thousand dollars of the compensation authorized in this section shall be payable to the public administrator only if he or she has completed at least twenty hours of instruction each calendar year relating to the operations of the public administrator's office when approved by a professional association of the county public administrators of Missouri unless exempted from the training by the professional association. The professional association approving the program shall provide a certificate of completion to each public administrator who completes the training program and shall send a list of certified public administrators to the treasurer of each county. Expenses incurred for attending the training session shall be reimbursed to the county public administrator in the same manner as other expenses as may be appropriated for that purpose.

3. The initial compensation of the public administrator who elects to be put on salary shall be determined by the average number of letters for the two years preceding the term when the salary is elected. Salary increases or decreases according to the minimum schedule set forth in subsection 1 of this section shall be adjusted only after the number of open letters places the workload in a different subdivision for two consecutive years. Minimum salary increases or decreases shall only take effect upon a new term of office of the public administrator. The number of letters each year shall be determined in accordance with the reporting requirements set forth in law.

4. All fees collected by a public administrator who elects to be salaried shall be deposited in the county treasury or with the treasurer for the city of St. Louis.

5. Any public administrator in a county of the first classification without a charter form of government with a population of less than one hundred thousand inhabitants who elects to receive fees in lieu of a salary pursuant to this section may elect to join the Missouri local government employees' retirement system created pursuant to sections 70.600 to 70.755.

(L. 2000 S.B. 542, A.L. 2010 S.B. 808)



Section 473.743 Duty of public administrator to take charge of estates, when.

Effective 28 Aug 2017

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.743. Duty of public administrator to take charge of estates, when. — Upon appointment by the probate court, it shall be the duty of the public administrator to take into his or her charge and custody the estates of all deceased persons, and the estates of all minors, and the estates or person and estate of all incapacitated persons in his or her county, in the following cases:

(1) When a stranger dies intestate in the county without relations, or dies leaving a will, and the personal representative named is absent, or fails to qualify;

(2) When persons die intestate without any known heirs;

(3) When persons unknown die or are found dead in the county;

(4) When money, property, papers or other estate are left in a situation exposed to loss or damage, and no other person administers on the same;

(5) When any estate of any person who dies intestate therein, or elsewhere, is left in the county liable to be injured, wasted or lost, when the intestate does not leave a known husband, widow or heirs in this state;

(6) The estates of all minors whose parents are dead, or, if living, refuse or neglect to qualify as conservator, or, having qualified have been removed, or are, from any cause, incompetent to act as such conservator, and who have no one authorized by law to take care of and manage their estate;

(7) The estates or person and estate of all disabled or incapacitated persons in his or her county who have no legal guardian or conservator, and no one competent to take charge of such estate, or to act as such guardian or conservator, can be found, or is known to the court having jurisdiction, who will qualify;

(8) Where from any other good cause, the court shall order him to take possession of any estate to prevent its being injured, wasted, purloined or lost;

(9) The public administrator shall act as trustee when appointed by the circuit court or the probate division of the circuit court.

(RSMo 1939 § 299, A.L. 1983 S.B. 44 & 45, A.L. 2007 S.B. 22 merged with S.B. 497, A.L. 2009 H.B. 481, A.L. 2017 S.B. 111 merged with S.B. 112)

Prior revisions: 1929 § 299; 1919 § 296; 1909 § 302



Section 473.748 Unenforceability of certain contract provisions requiring a public administrator to be personally responsible for debt or account of a ward or protectee.

Effective 28 Aug 2006

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.748. Unenforceability of certain contract provisions requiring a public administrator to be personally responsible for debt or account of a ward or protectee. — 1. As used in this section, the terms conservator, guardian, protectee, and ward shall have the same definitions as in section 475.010.

2. Any term, provision, consideration, or covenant in any contract for treatment, goods, or services shall be unenforceable if such term, provision, consideration, or covenant requires a public administrator who is acting as a guardian or conservator to personally pay, assume, or guarantee the debt or account of a ward or protectee.

(L. 2006 S.B. 932)



Section 473.750 Powers and duties under administration law.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.750. Powers and duties under administration law. — In addition to the provisions of sections 473.730 to 473.767, he and his securities shall have the same powers as are conferred upon, and be subject to the same duties, penalties, provisions and proceedings as are enjoined upon or authorized against personal representatives, guardians and conservators by chapters 472 to 475, so far as the same may be applicable. He shall have power to administer oaths and affirmations in all matters relating or belonging to the exercise of his office.

(RSMo 1939 § 300, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 § 300; 1919 § 297; 1909 § 303



Section 473.753 Notice of administration, when and how given — penalty for failure.

Effective 02 Jan 1979, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.753. Notice of administration, when and how given — penalty for failure. — It shall be the duty of every public administrator immediately upon taking charge of any estate, except those of which he shall have taken charge under the order of the court, for the purpose of administering the same, to file a notice of the fact in the office of the clerk of the court. If any public administrator shall fail to file the notice provided for in this section, he shall forfeit and pay to the persons entitled to the estate a sum not exceeding two hundred dollars, to be recovered before said court, on motion, and after reasonable notice thereof to said public administrator; and said court may, in its discretion, remove such public administrator from office.

(RSMo 1939 § 302, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 302; 1919 § 299; 1909 § 305

Effective 1-02-79



Section 473.757 Civil officers to inform public administrator as to property, when.

Effective 28 Aug 1939

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.757. Civil officers to inform public administrator as to property, when. — It shall be the duty of all civil officers to inform the public administrator of all property and estate known to them which is liable to loss, waste or injury, and which by law ought to be in the possession of the public administrator.

(RSMo 1939 § 303)

Prior revisions: 1929 § 303; 1919 § 300; 1909 § 306



Section 473.760 Shall prosecute necessary suits.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.760. Shall prosecute necessary suits. — The public administrator shall institute all manner of suits and prosecutions that may be necessary to recover the property, debts, papers or other estates of the person deceased, or of any minor, or disabled person, in his charge or custody.

(RSMo 1939 § 304, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 § 304; 1919 § 301; 1909 § 307



Section 473.763 Court may order public administrator to account to successor, when.

Effective 02 Jan 1979, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.763. Court may order public administrator to account to successor, when. — The court may at any time, for good cause shown, order the public administrator to account for and deliver all money, property or papers belonging to any estate in his hands to his successor in office, or to the heirs of said estate, or to any executor or administrator regularly appointed, as provided by law.

(RSMo 1939 § 305, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 305; 1919 § 302; 1909 § 308

Effective 1-02-79



Section 473.767 Public administrator, duties after expiration of term — duties prior to expiration of term, certain counties.

Effective 28 Aug 2000

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.767. Public administrator, duties after expiration of term — duties prior to expiration of term, certain counties. — 1. In counties operating under fee retention, the public administrator shall before the first court day after the expiration of one year after their successor in office has qualified, file a final settlement as required by section 473.540 for all estates in their charge as public administrator in which final settlement can be made. On the first court day after the expiration of one year after the election of a successor to the public administrator, the judge of the probate division, upon the judge's own motion, shall order the public administrator to account for and deliver all money, property, or papers belonging to all estates in his or her hands in which final settlement cannot be made, to the successor in office, or to the heirs of any estate, or to any executor or administrator regularly appointed, and such accounting and delivery shall be accomplished during the sixty days next thereafter.

2. In counties where the public administrator is paid a salary, the public administrator shall deliver property and make necessary filings as required in this section prior to leaving his or her term of office.

3. Notwithstanding the provisions of subsection 1 of this section, the former public administrator or their legal representative, upon approval and order of the judge of the probate division of the circuit court having jurisdiction over the estates in which the former public administrator has been appointed personal representative, guardian or conservator, shall turn over the administration of the estates to the successor public administrator. A copy of the annual account of each estate in part covering the term of the former public administrator shall be filed with the probate division by the successor public administrator and the successor public administrator shall be charged with the assets and liabilities shown thereby.

(RSMo 1939 § 301, A.L. 1955 p. 385 § 232, A.L. 1978 H.B. 1634, A.L. 1981 S.B. 423, A.L. 1987 S.B. 65, et al., A.L. 1989 S.B. 181, A.L. 1990 S.B. 596, A.L. 1992 S.B. 817, A.L. 1993 S.B. 88, A.L. 1998 S.B. 764, A.L. 2000 S.B. 542)

Prior revisions: 1929 § 301; 1919 § 298; 1909 § 304



Section 473.770 Deputies, appointment, tenure, compensation, powers (first classification counties) — delegation of duties, certain counties.

Effective 28 Aug 2005

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.770. Deputies, appointment, tenure, compensation, powers (first classification counties) — delegation of duties, certain counties. — 1. Whenever, in the judgment of any public administrator in any county of the first class, it is necessary for the proper and efficient conduct of the business of the public administrator's office that the public administrator appoint any deputies to assist the public administrator in the performance of his or her official duties as public administrator or as executor, administrator, personal representative, guardian, or conservator in any estates wherein the public administrator has been specially appointed, the public administrator may appoint one or more deputies to assist him or her in the performance of his or her duties as public administrator and as executor, administrator, personal representative, guardian, or conservator in the estates wherein the public administrator has been specially appointed. The appointment shall be in writing and shall be filed with the court, and, upon the filing, the court shall issue under its seal a certificate of the appointment for each deputy, stating that the appointee is vested with the powers and duties conferred by this section. The certificate shall be valid for one year from date, unless terminated prior thereto, and shall be renewed from year to year as long as the appointment remains in force, and may be taken as evidence of the authority of the deputy. The appointment and authority of any deputy may at any time be terminated by the public administrator by notice of the termination filed in the court, and upon termination the deputy shall surrender the public administrator's certificate of appointment.

2. In all counties of the first classification not having a charter form of government and containing a portion of a city having a population of three hundred thousand or more inhabitants, the compensation of each such deputy shall be set by the public administrator, with the approval of the governing body of the county, and shall be paid in equal monthly installments out of the county treasury. In all other counties of the first classification the compensation of each such deputy shall be prescribed and paid by the public administrator out of the fees to which he or she is legally entitled, and no part of such compensation shall be paid out of any public funds or assessed as costs or allowed in any estate.

3. Each deputy so appointed shall be authorized to perform such ministerial and nondiscretionary duties as may be delegated to him or her by the public administrator, including:

(1) Assembling, taking into possession, and listing moneys, checks, notes, stocks, bonds and other securities, and all other personal property of any and all estates in the charge of the public administrator;

(2) Depositing all moneys, checks, and other instruments for the payment of money in the bank accounts maintained by the public administrator for the deposit of such funds;

(3) Signing or countersigning any and all checks and other instruments for the payment of moneys out of such bank accounts, in pursuance of general authorization by the public administrator to the bank in which the same are deposited, as long as such authorization remains in effect;

(4) Entering the safe deposit box of any person or decedent whose estate is in the charge of the public administrator and any safe deposit box maintained by the public administrator for the safekeeping of assets in his or her charge, as a deputy of the public administrator, pursuant to general authorization given by the public administrator to the bank or safe deposit company in charge of any such safe deposit box, as long as such deputy-authorization remains in effect, and withdrawing therefrom and depositing therein such assets as may be determined by the public administrator. The bank or safe deposit company shall not be charged with notice or knowledge or any limitation of authority of the authorized deputy, unless specially notified in writing thereof by the public administrator, and may allow the deputy access to the safe deposit box, in the absence of notice, to the full extent allowable to the public administrator in person.

4. The enumeration of the foregoing powers shall not operate as an exclusion of any powers not specifically conferred. No authorized deputy shall exercise any power, other than as prescribed in this section, which shall require the exercise of a discretion enjoined by law to be exercised personally by the executor, administrator, personal representative, guardian, or conservator in charge of the estate to which the discretionary power refers.

5. Notwithstanding the provisions of subsections 3 and 4 of this section to the contrary, a public administrator in a county of the first classification having a charter form of government and containing all or part of a city with a population of at least three hundred thousand inhabitants, and a public administrator in any county of the first classification may delegate to any deputy appointed by the public administrator any of the duties of the public administrator enumerated in section 473.743, and sections 475.120 and 475.130. Such public administrator may also delegate to a deputy who is a licensed attorney the authority to execute inventories, settlements, surety bonds, pleadings and other documents filed in any court in the name of the public administrator, and the same shall have the force and effect as if executed by the public administrator.

(L. 1957 p. 869 §§ 1, 2, A.L. 1978 H.B. 1634, A.L. 1981 S.B. 423, A.L. 1983 S.B. 44 & 45, A.L. 1993 S.B. 88, A.L. 2005 H.B. 58 merged with S.B. 210)



Section 473.771 Deputies, appointment in all counties but counties of the first classification — tenure — compensation — powers — delegation to deputies.

Effective 28 Aug 2005

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.771. Deputies, appointment in all counties but counties of the first classification — tenure — compensation — powers — delegation to deputies. — 1. Whenever, in the judgment of any public administrator in any county which is not a county of the first classification, it is necessary for the proper and efficient conduct of the business of his or her office that the public administrator appoint a deputy to assist the public administrator in the performance of his or her official duties as public administrator or as executor, administrator, personal representative, guardian, or conservator in any estates wherein the public administrator has been specially appointed, the public administrator may appoint a deputy to assist him or her in the performance of his or her duties as public administrator and as executor, administrator, personal representative, guardian, or conservator in the estates wherein the public administrator has been specially appointed. The appointment shall be in writing and shall be filed with the court, and, upon the filing, the court shall issue under its seal a certificate of the appointment for the deputy, stating that the appointee is vested with the powers and duties conferred by this section. The certificate shall be valid for one year from the date, unless terminated prior thereto, and shall be renewed from year to year as long as the appointment remains in force, and may be taken as evidence of the authority of the deputy. The appointment and authority of a deputy may at any time be terminated by the public administrator by notice of the termination filed in the court, and upon termination the deputy shall surrender his or her certificate of appointment.

2. The compensation of a deputy appointed pursuant to the provisions of this section shall be prescribed and paid by the public administrator out of the fees to which he or she is legally entitled.

3. A deputy appointed pursuant to the provisions of this section shall be authorized to perform such ministerial and nondiscretionary duties as may be delegated to him or her by the public administrator, including:

(1) Assembling, taking into possession, and listing moneys, checks, notes, stocks, bonds and other securities, and all other personal property of any and all estates in the charge of the public administrator;

(2) Depositing all moneys, checks, and other instruments for the payment of money in the bank accounts maintained by the public administrator for the deposit of such funds;

(3) Signing or countersigning any and all checks and other instruments for the payment of moneys out of such bank accounts, in pursuance of general authorization by the public administrator to the bank in which the same are deposited, as long as such authorization remains in effect;

(4) Entering the safe deposit box of any person or decedent whose estate is in the charge of the public administrator and any safe deposit box maintained by the public administrator for the safekeeping of assets in his or her charge, as a deputy of the public administrator, pursuant to general authorization given by the public administrator to the bank or safe deposit company in charge of any such safe deposit box, as long as such authorization as a deputy remains in effect, and withdrawing therefrom and depositing therein such assets as may be determined by the public administrator. The bank or safe deposit company shall not be charged with notice or knowledge or any limitation of authority of the authorized deputy, unless specially notified in writing thereof by the public administrator, and may allow the deputy access to the safe deposit box, in the absence of notice, to the full extent allowable to the public administrator in person.

4. The enumeration of the foregoing powers shall not operate as an exclusion of any powers not specifically conferred. No authorized deputy shall exercise any power, other than as prescribed in this section, which shall require the exercise of a discretion enjoined by law to be exercised personally by the executor, administrator, personal representative, guardian, or conservator in charge of the estate to which the discretionary power refers.

5. Notwithstanding the provisions of subsections 3 and 4 of this section to the contrary, a public administrator in a county which is not a county of the first classification may delegate to any deputy appointed by the public administrator any of the duties of the public administrator enumerated in section 473.743, and sections 475.120 and 475.130. Such public administrator may also delegate to a deputy who is a licensed attorney the authority to execute inventories, settlements, surety bonds, pleadings, and other documents filed in any court in the name of the public administrator, and the same shall have the force and effect as if executed by the public administrator.

(L. 1988 H.B. 1371, A.L. 2005 H.B. 58 merged with S.B. 210)



Section 473.773 Public administrator and sureties liable for acts of deputies.

Effective 28 Aug 1957

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.773. Public administrator and sureties liable for acts of deputies. — The public administrator and the sureties upon his bond as public administrator and the sureties on any other bonds given specially for separate estates, shall be liable for any loss occasioned by any wrongful, illegal or negligent act or omission of any deputy acting under such authority or by color of his authority as such deputy, to the same extent and in the same manner as if the wrongful, illegal or negligent act or omission had been committed, permitted or suffered by the public administrator personally.

(L. 1957 p. 869 § 3)



Section 473.775 Staff to be deemed county employees — full-time staff may be provided for certain administrators.

Effective 28 Aug 2000

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.775. Staff to be deemed county employees — full-time staff may be provided for certain administrators. — 1. Any full-time staff of any public administrator's office employed on or after January 1, 2001, who is not an employee of the county for purposes of hiring, retirement, benefits and other laws applicable to county employees shall be deemed an employee after January 1, 2001. Any full-time staff of the office of the public administrator for the city of St. Louis on or after January 1, 2001, shall be considered an employee of the city of St. Louis for purposes of hiring, retirement, benefits and other laws applicable to the city of St. Louis employees.

2. Each public administrator with fifty or more cases may be provided with full-time staff paid for by the county or for St. Louis City, paid for by the city of St. Louis.

(L. 2000 S.B. 542 § 1)



Section 473.780 Independent administration, when.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.780. Independent administration, when. — 1. When a will admitted to probate authorizes or directs independent administration, either by specific reference to this section or by language providing that the estate be administered without adjudication, order or direction of the court, the letters testamentary shall provide that the personal representative therein named may administer the estate independently. When a will admitted to probate prohibits independent administration, expressly or by language manifesting intent that the estate be administered under court supervision, the directions of the will shall be observed.

2. When all of the heirs interested in an intestate estate or all of the devisees interested in a testate estate, or all of the heirs and devisees interested in a partially intestate estate, consent to independent administration, and the will does not prohibit it, the letters testamentary or of administration shall provide that the personal representative therein named may administer the estate independently.

3. When one or more of the heirs or devisees whose consent to independent administration is required by subsection 2 is or are under disability, and all of the other heirs or devisees whose consent is required consent to independent administration, the court may grant letters testamentary or of administration which provide that the personal representative therein named may administer the estate independently. The court shall not appoint a guardian ad litem for the purpose of consent to or consideration of an application for independent administration.

(L. 1980 S.B. 637)

Effective 1-01-81



Section 473.783 Notice of independent administration, contents.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.783. Notice of independent administration, contents. — After letters testamentary or of administration authorizing independent administration of an estate are issued, the notice required by section 473.033 shall contain a paragraph in substantially the following form:

"The personal representative may administer the estate independently, without adjudication, order, or direction of the probate division of the circuit court, unless a petition for supervised administration is made to and granted by the court."

(L. 1980 S.B. 637)

Effective 1-01-81



Section 473.787 Duties of personal representative in independent administration — attorney required, when.

Effective 28 Aug 2006

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.787. Duties of personal representative in independent administration — attorney required, when. — 1. While letters testamentary or of administration authorizing independent administration of the estate are in force, the personal representative therein named is an independent personal representative and his administration of the estate is an independent administration, and all actions taken on or after August 28, 1996, shall be in accordance with the provisions of the Missouri prudent investor act, sections 469.900 to 469.913.

2. An independent personal representative shall proceed expeditiously with the settlement and distribution of the estate in accordance with the applicable provisions of this chapter and, except as otherwise specified by the provisions of sections 473.780 to 473.843, shall do so without adjudication, order, or direction of the court, but he may invoke the jurisdiction of the court, in proceedings authorized by this code, to resolve questions concerning the estate or its administration or distribution.

3. Unless he is a member in good standing of the Missouri bar, an independent personal representative, because he owes a fiduciary duty to the persons interested in the estate, shall secure the advice and services of an attorney, who is not a salaried employee of the personal representative, on legal questions arising in connection with:

(1) The application for and issuance of letters testamentary or of administration;

(2) The collection, investment and preservation of assets;

(3) The inventory;

(4) The allowance, disallowance, compromise and payment of claims;

(5) The making of tax returns;

(6) The transfer and encumbrance of property of the estate;

(7) The interpretation of the will and of the intestacy laws;

(8) The scheme and making of distribution; and

(9) The closing of the estate.

(L. 1980 S.B. 637, A.L. 1996 H.B. 1432, A.L. 2006 S.B. 892)



Section 473.793 Inventory of property by independent personal representative.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.793. Inventory of property by independent personal representative. — Within thirty days after his appointment, an independent personal representative, who is not a special administrator or a successor to another representative who has previously discharged this duty, shall prepare and file in the court an inventory of property owned by the decedent at the time of his death, listing it with reasonable detail, and indicating as to each listed item, its fair market value as of the date of the decedent's death, and the type and amount of any encumbrance that may exist with reference to any item. The independent personal representative shall send a copy of the inventory to interested persons who request it.

(L. 1980 S.B. 637)

Effective 1-01-81



Section 473.797 Independent personal representative may employ appraisers, attorney, accountant or tax specialist.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.797. Independent personal representative may employ appraisers, attorney, accountant or tax specialist. — 1. An independent personal representative may employ a qualified and disinterested appraiser to assist him in ascertaining the fair market value as of the date of the decedent's death of any asset the value of which may be subject to reasonable doubt. Different persons may be employed to appraise different kinds of assets included in the estate. The name and address of any appraiser shall be indicated on the inventory with the item or items he appraised.

2. An independent personal representative may employ an attorney, certified public accountant or tax specialist holding a valid permit to practice before the U. S. Treasury Department to assist him in the preparation of any estate tax return or any federal and state income tax returns and such person shall be allowed out of the estate reasonable compensation for such services. An independent personal representative may also employ independent accountants to assist him in filing federal and state income tax returns or establishing records of account and reporting on financial results in those estates requiring this service and such person shall be allowed out of the estate reasonable compensation for such service.

(L. 1980 S.B. 637)

Effective 1-01-81



Section 473.800 Supplementary inventory, when required — copies to interested persons.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.800. Supplementary inventory, when required — copies to interested persons. — If any property of substantial value not included in the original inventory comes to the knowledge of an independent personal representative, or if the independent personal representative learns that the value or description indicated in the original inventory for any item is erroneous or misleading, he shall make a supplementary inventory or appraisement showing the market value as of the date of the decedent's death of the new item or the revised market value or descriptions, and the appraisers or other data relied upon, if any, and file it with the court. The independent personal representative shall send a copy of any supplementary inventory to interested persons at their request.

(L. 1980 S.B. 637, A.L. 1983 H.B. 369)



Section 473.803 Independent personal representative's right to decedent's property — exceptions — duties.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.803. Independent personal representative's right to decedent's property — exceptions — duties. — Except as otherwise provided by a decedent's will, every independent personal representative has a right to, and shall take possession or control of, the decedent's property, except that any real property or tangible personal property may be left with or surrendered to the person presumptively entitled thereto unless or until, in the judgment of the independent personal representative, possession of the property by him will be necessary for purposes of administration. The independent personal representative shall pay taxes on, and take all steps reasonably necessary for the management, protection, and preservation of, the estate in his possession. He may maintain an action to recover possession of property or to determine the title thereto.

(L. 1980 S.B. 637)

Effective 1-01-81



Section 473.810 Powers and duties of independent personal representative.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.810. Powers and duties of independent personal representative. — Except as restricted or otherwise provided by the will, an independent personal representative, acting reasonably for the benefit of the interested persons, may properly:

(1) Retain assets owned by the decedent pending distribution or liquidation, including those in which the representative is personally interested or which are otherwise improper for trust investment;

(2) Receive assets from fiduciaries or other sources;

(3) Perform, compromise, or refuse performance of the decedent's contracts that continue as obligations of the estate, as he may determine under the circumstances. In performing enforceable contracts by the decedent to convey or lease land, the independent personal representative, among other possible courses of action, may do either of the following:

(a) Execute and deliver a deed of conveyance for cash payment of all sums remaining due or for the purchaser's note for the sum remaining due secured by a mortgage or deed of trust on the land;

(b) Deliver a deed in escrow with directions that the proceeds, when paid in accordance with the escrow agreement, be paid to the successors of the decedent, as designated in the escrow agreement;

(4) If funds are not needed to meet debts and expenses currently payable and are not immediately distributable, deposit or invest liquid assets of the estate, including moneys received from the sale of other assets, in federally insured interest-bearing accounts, readily marketable secured loan arrangements, or other prudent investments which would be reasonable for use by trustees generally;

(5) Make ordinary repairs to buildings or other structures;

(6) Vote stocks or other securities in person or by general or limited proxy;

(7) Pay calls, assessments, and other sums chargeable or accruing against or on account of securities, unless barred by the provisions relating to claims;

(8) Hold a security in the name of a nominee, or in other form, without disclosure of the interest of the estate; but the independent personal representative is liable for any act of the nominee in connection with the security so held;

(9) Insure the assets of the estate against damage, loss, and liability, and himself against liability as to third persons;

(10) Effect a fair and reasonable compromise with any debtor or obligor, or extend, renew, or in any manner modify the terms of an obligation owing to the estate. If the independent personal representative holds a mortgage, pledge, or other lien upon property of another person, he may, in lieu of foreclosure, accept a conveyance or transfer of encumbered assets from the owner thereof in satisfaction of the indebtedness secured by lien;

(11) Pay taxes, assessments, compensation of the independent personal representative, and other expenses incident to the administration of the estate;

(12) Sell or exercise stock subscription or conversion rights; consent, directly or through a committee or other agent, to the reorganization, consolidation, merger, dissolution, or liquidation of a corporation or other business enterprise;

(13) Allocate items of income or expense to either estate income or principal, as permitted or provided by law;

(14) Employ persons, including attorneys, auditors, investment advisors, or agents, to advise or assist the independent personal representative in the performance of his administrative duties; act without independent investigation upon their recommendations; and instead of acting personally, employ one or more agents to perform any act of administration, whether or not discretionary;

(15) Prosecute or defend claims, or proceedings in any jurisdiction for the protection of the estate and of the independent personal representative in the performance of his duties;

(16) Sell, mortgage, or lease any real or personal property of the estate or any interest therein for cash, credit, or for part cash and part credit, and with or without security for unpaid balances;

(17) Continue any unincorporated business or venture in which the decedent was engaged at the time of his death (a) in the same business form for a period of not more than four months from the date of appointment of a general independent personal representative, if continuation is a reasonable means of preserving the value of the business including good will; (b) in the same business form for any additional period of time that may be approved by order of the court in a proceeding to which the persons interested in the estate are parties; or (c) throughout the period of administration if the business is incorporated by the independent personal representative and if none of the probable distributees of the business who are competent adults object to its incorporation and retention in the estate;

(18) Incorporate any business or venture in which the decedent was engaged at the time of his death;

(19) Provide for exoneration of the independent personal representative from personal liability in any contract entered into on behalf of the estate;

(20) Satisfy and settle claims, and distribute the estate, as provided in this code.

(L. 1980 S.B. 637)

Effective 1-01-81

CROSS REFERENCE:

Multinational banks, securities and obligations of, investment in, when, 409.950



Section 473.811 Dealing in good faith for value with independent representative protected — no duty to inquire — liability of independent personal representative.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.811. Dealing in good faith for value with independent representative protected — no duty to inquire — liability of independent personal representative. — 1. A person who in good faith deals with an independent personal representative for value is protected as if the independent personal representative properly exercised his power. The fact that a person knowingly deals with an independent personal representative does not require the person to inquire into the existence of a power or the propriety of its exercise.

2. No conveyance or transfer by the independent personal representative to a bona fide purchaser for a valuable consideration shall be set aside on the ground that the independent personal representative was not acting reasonably for the benefit of interested persons. Interested persons may recover from the independent personal representative any damages occasioned by failure of the independent personal representative to act reasonably for the benefit of interested persons.

(L. 1983 H.B. 369)



Section 473.820 Liability of personal representative.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.820. Liability of personal representative. — 1. Unless otherwise provided in the contract, a personal representative is not individually liable on a contract properly entered into in his fiduciary capacity in the course of administration of the estate, unless he fails to reveal his representative capacity and identify the estate in the contract.

2. A personal representative is individually liable for obligations arising from ownership or control of the estate or for torts committed in the course of administration of the estate only if he is personally at fault.

3. Claims based on contracts entered into by a personal representative in his fiduciary capacity, on obligations arising from ownership or control of the estate, or on torts committed in the course of estate administration may be asserted against the estate by proceeding against the personal representative in his fiduciary capacity, whether or not the personal representative is individually liable therefor.

4. Issues of liability as between the estate and the personal representative individually may be determined in a proceeding for accounting, surcharge or indemnification, or other appropriate proceeding.

(L. 1980 S.B. 637)

Effective 1-01-81



Section 473.823 Compensation of independent personal representative and attorney.

Effective 23 May 1996, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.823. Compensation of independent personal representative and attorney. — 1. An independent personal representative is entitled to reasonable compensation for his services. The statutory schedule of compensation prescribed in section 473.153 shall be considered a minimum fee for services rendered. An independent personal representative may renounce his right to all or any part of the compensation. A written renunciation of fee may be filed with the court.

2. If the will provides for compensation of the independent personal representative, and there is no contract with the decedent regarding compensation, he may renounce the provisions before qualifying only if he also renounces the right to administer independently under subsection 1 of section 473.780. In the event of such renunciation, the administration shall be supervised unless independent administration is authorized under subsection 2 or 3 of section 473.780.

3. An independent personal representative's attorney shall be entitled to reasonable compensation for his services, but in no event shall the compensation of the independent personal representative or his attorney be in excess of the minimum prescribed by section 473.153, without authorization by the court. The schedule contained in such section shall be prima facie evidence of the reasonableness of the fees charged.

(L. 1980 S.B. 637, A.L. 1981 S.B. 117, A.L. 1996 S.B. 494)

Effective 5-23-96



Section 473.827 Review of compensation of independent personal representative and of employment and compensation of others, when — refunds, when.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.827. Review of compensation of independent personal representative and of employment and compensation of others, when — refunds, when. — On petition of an interested person, and after notice to all interested persons, the propriety of employment of any person by an independent personal representative, including any attorney, auditor, appraiser, investment advisor, or other specialized agent or assistant, the reasonableness of the compensation of any person so employed, or the reasonableness of the compensation determined by the independent personal representative for his own services may be reviewed by the court. Any person who has received excessive compensation from an estate for services rendered may be ordered to make appropriate refunds.

(L. 1980 S.B. 637)

Effective 1-01-81



Section 473.830 Court may restrain personal representative, when — petition — hearing — procedure.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.830. Court may restrain personal representative, when — petition — hearing — procedure. — 1. On petition of any person who appears to have an interest in the estate, the court, by temporary ex parte order, may restrain a personal representative from performing specified acts of administration, disbursement, or distribution, or from exercising any powers or discharging any duties of his office, or may make any other order to secure proper performance of his duty, if it appears to the court that the personal representative otherwise may take some action which would jeopardize unreasonably the interest of the applicant or of some other interested person. Persons with whom the personal representative may transact business may be made parties.

2. The matter shall be set for hearing within ten days unless the parties otherwise agree. Notice, as the court directs, shall be given to the personal representative and his attorney of record, if any, and to any other parties named defendant in the petition.

3. Procedure shall be in accordance with this code and the supreme court rule relating to injunctions.

(L. 1980 S.B. 637)

Effective 1-01-81



Section 473.833 Revocation of independent administration, when — petition — hearing — orders of court.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.833. Revocation of independent administration, when — petition — hearing — orders of court. — 1. An independent personal representative, or any interested person, may, at any time, file a petition to revoke the provisions of letters testamentary or of administration authorizing independent administration. The petitioner shall serve a copy of such petition on each interested person at the time the petition is filed with the court.

2. Upon the filing of such petition, the court shall determine the extent of petitioner's interest in the estate and, if it shall find that such interest is more than nominal, the court shall order a hearing on the petition, directing notice thereof to be given to all interested persons, and may specify the time within which such interested persons shall file answers to such petition. If, upon motion of any interested person, the court finds that the petitioner's interest is nominal, the court may dismiss the petition.

3. The court may enter such interlocutory orders as it deems necessary to protect the assets of the estate pending a full hearing, or to determine whether or not the independent personal representative has properly administered the estate.

4. After hearing on the petition, the court may enter an order directing supervised administration, or the court may deny the petition conditioned upon the performance of some act by the independent personal representative, or the court may grant such other relief as the court deems appropriate under the circumstances. If the court finds that the actions of the independent personal representative have resulted in loss to the estate, the court may, in addition to ordering supervised administration, remove the personal representative and enter a judgment against him and his sureties, if any, in accordance with the provisions of section 473.207.

5. After an order revoking authorization for independent administration has been entered, the administration of the estate shall proceed under the provisions of this chapter other than sections 473.780 to 473.843.

(L. 1980 S.B. 637)

Effective 1-01-81



Section 473.837 Settlement of estate, when — notice — distribution.

Effective 28 Aug 1982

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.837. Settlement of estate, when — notice — distribution. — An independent personal representative may petition for an order of complete settlement of the estate. After notice is given pursuant to section 473.840 to all interested persons and hearing, the court may enter an order or orders, on appropriate conditions, determining the persons entitled to distribution of the estate, and, as circumstances require, approving settlement and directing or approving distribution of the estate and discharging the independent personal representative from further claim or demand of any interested person.

(L. 1980 S.B. 637, A.L. 1982 S.B. 700 Revision)



Section 473.840 Completion of administration — discharge of independent personal representative, when — procedures — objections, time limitation, procedure.

Effective 23 May 1996, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.840. Completion of administration — discharge of independent personal representative, when — procedures — objections, time limitation, procedure. — 1. Unless prohibited by order of the court, an independent personal representative may complete administration and be discharged in the manner prescribed by this section after six months and ten days from the date of the first published notice of letters testamentary or of administration.

2. To complete administration and be discharged in this manner the independent personal representative shall file in the court a document called a statement of account which shall include:

(1) A statement that notice was given under sections 473.033 and 473.783 and that first publication as required by section 473.783 occurred more than six months before the filing of the statement of account;

(2) A complete accounting, omitting vouchers, of all receipts and disbursements of the probate assets by the personal representative;

(3) A statement that all claims, expenses of administration and taxes have been paid in full, or if not paid, what items have not been paid in full and why;

(4) A statement that, unless objection to the proposed distribution is filed in court within twenty days after the filing of the statement of account, the independent personal representative will distribute probate assets in accordance with a schedule of proposed distribution included in the statement of account;

(5) A schedule of proposed distribution of probate assets; and

(6) A statement that notice was given in the manner provided by subdivision (2) of subsection 2 of section 472.100 at least twenty-nine days prior to the filing of the statement of account which notice stated that: (a) the independent personal representative would file the statement of account on a date certain or as continued by the court, and (b) objections to the schedule of proposed distribution shall be filed with the court within twenty days after the filing of the statement of account. The notice shall be published once a week for four consecutive weeks, the last publication to be at least seven days prior to the date specified in the notice for filing of the statement of account.

3. Copies of the statement of account, omitting vouchers, copies of the original and any supplementary and corrected inventories and all settlements filed in the court, and a notice, shall be mailed together by ordinary mail before they are filed in the court to each interested party. The notice shall state that the statement of account will be filed in the court on a date stated in the notice. Such notice shall further state that if no objection is filed in the court within twenty days after the filing of the statement of account, the independent personal representative will distribute in accordance with the schedule of proposed distribution contained in the statement of account. The notice shall further state that if no proceeding is commenced in the court within six months after the filing of the statement of account, the independent personal representative is discharged from further claim or demand by an interested party.

4. If no objection is filed within such twenty days after filing, the court shall not have any duty to audit or make inquiry into such statement of accounts, and the personal representative shall make distribution in accordance with the proposed schedule as filed. If an objection is filed within twenty days, the court shall conduct a hearing on such objections and, if necessary shall require vouchers and audit the statement of account, and thereafter determine and order proper distribution and make an order discharging the representative.

5. Proof of the mailing of the notice and of the copies of the statement of account, inventories and settlements shall be filed in the court with the statement of account, and such proof shall be by a statement signed by the independent personal representative listing the persons to whom and addresses to which mailing was made and the date of mailing.

6. If no proceeding involving the independent personal representative is filed in the court within six months after the statement of account is filed, the representative is discharged from further claim or demand by any interested party. The court shall not make any order of discharge. If proceedings are filed within six months after the statement of account is filed, the liability, if any, of the representative, to interested parties, shall be determined by the court, and upon satisfaction of any such liability the court shall make an order discharging the representative.

(L. 1980 S.B. 637, A.L. 1982 S.B. 700 Revision, A.L. 1983 H.B. 369, A.L. 1996 S.B. 494)

Effective 5-23-96



Section 473.843 Time for complete settlement or filing of statement of account — extension.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.843. Time for complete settlement or filing of statement of account — extension. — Unless the time is extended by the court, an independent personal representative shall petition for an order of complete settlement under section 473.837, or file a statement of account under section 473.840, within one year after the original appointment of an independent personal representative of the estate. If he fails to do so, the court shall, upon application of any person interested in the estate, or upon its own motion, order the personal representative to close the estate or apply for an extension of time in which to do so.

(L. 1980 S.B. 637)

Effective 1-01-81



Section 473.844 Distribution in kind — deeds, evidentiary effect — improper distribution, liability of distributee, exceptions.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.844. Distribution in kind — deeds, evidentiary effect — improper distribution, liability of distributee, exceptions. — 1. If distribution in kind is made, the independent personal representative shall execute an instrument or deed of distribution assigning, transferring or releasing the assets to the distributee as evidence of the title of the distributee to the property.

2. Proof that a distributee has received an instrument or deed of distribution of assets in kind, or payment in distribution, from an independent personal representative, is conclusive evidence that the distributee has succeeded to the interest of the estate in the distributed assets, as against all persons interested in the estate, except that the independent personal representative may recover the assets or their value if the distribution was improper.

3. Unless the distribution or payment no longer can be questioned because of adjudication, estoppel, or limitation, a distributee of property improperly distributed or paid, or a claimant who was improperly paid, is liable to return the property improperly received and its income since distribution if he has the property. If he does not have the property, then he is liable to return the value as of the date of disposition of the property improperly received and its income and gain received by him.

(L. 1983 H.B. 369)



Section 473.845 Interest of purchaser for value from, or lender to, distributee of property protected.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

473.845. Interest of purchaser for value from, or lender to, distributee of property protected. — If property distributed in kind or a security interest therein is acquired for value by a purchaser from or lender to a distributee who has received an instrument or deed of distribution from the independent personal representative, or is so acquired by a purchaser from or lender to a transferee from such distributee, the purchaser or lender takes title free of rights of any interested person in the estate and incurs no personal liability to the estate, or to any interested person, whether or not the distribution was proper or supported by court order or the authority of the independent personal representative was terminated before execution of the instrument or deed. This section protects a purchaser from or lender to a distributee who, as independent personal representative, has executed a deed of distribution to himself, as well as a purchaser from or lender to any other distributee or his transferee. To be protected under this provision, a purchaser or lender need not inquire whether an independent personal representative acted properly in making the distribution in kind, even if the independent personal representative and the distributee are the same person, or whether the authority of the independent personal representative had terminated before the distribution.

(L. 1983 H.B. 369)






Chapter 474 Probate Code — Intestate Succession and Wills

Chapter Cross References



Section 474.010 General rules of descent.

Effective 23 May 1996, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

474.010. General rules of descent. — All property as to which any decedent dies intestate shall descend and be distributed, subject to the payment of claims, as follows:

(1) The surviving spouse shall receive:

(a) The entire intestate estate if there is no surviving issue of the decedent;

(b) The first twenty thousand dollars in value of the intestate estate, plus one-half of the balance of the intestate estate, if there are surviving issue, all of whom are also issue of the surviving spouse;

(c) One-half of the intestate estate if there are surviving issue, one or more of whom are not issue of the surviving spouse;

(2) The part not distributable to the surviving spouse, or the entire intestate property, if there is no surviving spouse, shall descend and be distributed as follows:

(a) To the decedent's children, or their descendants, in equal parts;

(b) If there are no children, or their descendants, then to the decedent's father, mother, brothers and sisters or their descendants in equal parts;

(c) If there are no children, or their descendants, father, mother, brother or sister, or their descendants, then to the grandfathers, grandmothers, uncles and aunts or their descendants in equal parts;

(d) If there are no children or their descendants, father, mother, brother, sister, or their descendants, grandfather, grandmother, uncles, aunts, nor their descendants, then to the great-grandfathers, great-grandmothers, or their descendants, in equal parts; and so on, in other cases without end, passing to the nearest lineal ancestors and their children, or their descendants, in equal parts; provided, however, that collateral relatives, that is, relatives who are neither ancestors nor descendants of the decedent, may not inherit unless they are related to the decedent at least as closely as the ninth degree, the degree of kinship being computed according to the rules of the civil law; that is, by counting upward from the decedent to the nearest common ancestor, and then downward to the relative, the degree of kinship being the sum of these two counts, so that brothers are related in the second degree;

(3) If there is no surviving spouse or kindred of the decedent entitled to inherit, the whole shall go to the kindred of the predeceased spouse who, at the time of the spouse's death, was married to the decedent, in like course as if such predeceased spouse had survived the decedent and then died entitled to the property, and if there is more than one such predeceased spouse, then to go in equal shares to the kindred of each predeceased spouse;

(4) If no person is entitled to inherit as provided in this section the property shall escheat as provided by law.

(RSMo 1939 § 306, A.L. 1955 p. 385 § 236, A.L. 1980 S.B. 637, A.L. 1996 S.B. 494)

Prior revisions: 1929 § 306; 1919 § 303; 1909 § 332

Effective 5-23-96

CROSS REFERENCES:

Adopted child, right to inherit, 453.090, 453.170

Escheats, generally, Chap. 470

Estates of suicides to descend as in cases of natural death, Const. Art. I § 30

(1958) Devise of undivided one-half interest in realty to testator's son for life and at his death to his children absolutely but if he should die without issue living, then to other son for life and at his death to other son's “heirs at law”, was construed according to statute of descent and distribution in effect when second life tenant died rather than statute in effect at execution of will and testator's death and thus widow of second life tenant took one-half of the undivided one-half interest against contention that testator indicated intent that land go to his descendants. Thomas v. Higginbotham (Mo.), 318 S.W.2d 234.



Section 474.015 Failure to survive decedent by 120 hours deemed predecease of decedent — consequences.

Effective 10 Jun 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

474.015. Failure to survive decedent by 120 hours deemed predecease of decedent — consequences. — 1. Any person who fails to survive the decedent by one hundred twenty hours is deemed to have predeceased the decedent for purposes of homestead allowance, exempt property, and intestate succession, and the decedent's heirs are determined accordingly. If the time of death of the decedent, or of the person who would otherwise be an heir, or the times of death of both, cannot be determined, and it cannot be established that the person who would otherwise be an heir has survived the decedent by one hundred twenty hours, it is deemed that the person failed to survive for the required period.

2. This section is not to be applied where its application would result in a taking of intestate estate by the state under section 474.010.

(L. 1980 S.B. 637, A.L. 1981 S.B. 117)

Effective 6-10-81



Section 474.020 Lineals take per capita and per stirpes, when.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

474.020. Lineals take per capita and per stirpes, when. — When several lineal descendants, all of equal degree of consanguinity to the intestate, or his father, mother, brothers and sisters, or his grandfathers, grandmothers, uncles and aunts, or any ancestor living and their children, come into partition, they shall take per capita, that is, by persons; where a part of them are dead, and part living, and the issue of those dead have a right to partition, such issue shall take per stirpes; that is, the share of the deceased parent.

(RSMo 1939 § 310, A.L. 1955 p. 385 § 237)

Prior revisions: 1929 § 310; 1919 § 307; 1909 § 336



Section 474.030 Partial intestacy.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

474.030. Partial intestacy. — If part but not all of the estate of a decedent is validly disposed of by will, the part not disposed of by will shall be distributed as provided herein for intestate estates.

(L. 1955 p. 385 § 238)



Section 474.040 Collaterals of half blood inherit, how.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

474.040. Collaterals of half blood inherit, how. — When the inheritance is directed to pass to the ascending and collateral kindred of the intestate, if part of the collaterals is of the whole blood of the intestate, and the other part of the half blood only, those of the half blood shall inherit only half as much as those of the whole blood; but if all collaterals are of the half blood, they shall have whole portions, only giving to the ascendants double portions.

(RSMo 1939 § 309, A.L. 1955 p. 385 § 239)

Prior revisions: 1929 § 309; 1919 § 306; 1909 § 335

(1956) Descendant of child who was adopted by mother of deceased after her divorce from father of deceased held entitled to inherit from deceased as nephew of half blood. Vreeland v. Vreeland (Mo.), 296 S.W.2d 55.



Section 474.050 Posthumous children to inherit.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

474.050. Posthumous children to inherit. — All posthumous children, or descendants, of the intestate shall inherit in like manner, as if born in the lifetime of the intestate; but no right of inheritance accrues to any person other than the children or descendants of the intestate, unless they are born and capable in law to take as heirs at the time of the intestate's death.

(RSMo 1939 § 307, A.L. 1955 p. 385 § 240)

Prior revisions: 1929 § 307; 1919 § 304; 1909 § 333



Section 474.060 Determination of relationship of parent and child — adopted person is child of adopting parent, exception — illegitimate child, relationship determined.

Effective 10 Jun 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

474.060. Determination of relationship of parent and child — adopted person is child of adopting parent, exception — illegitimate child, relationship determined. — 1. If, for purposes of intestate succession, a relationship of parent and child must be established to determine succession by, through, or from a person, an adopted person is the child of an adopting parent and not of the natural parents, except that adoption of a child by the spouse of a natural parent has no effect on the relationship between the child and such natural parent.

2. In cases not covered by subsection 1 herein, a person born out of wedlock is a child of the mother. That person is also a child of the father, if either of the following occur:

(1) The natural parents participated in a marriage ceremony before or after the birth of the child, even though the attempted marriage is void;

(2) The paternity is established by an adjudication before the death of the father, or is established thereafter by clear and convincing proof, except that the paternity established under this subdivision (2) is ineffective to qualify the father or his kindred to inherit from or through the child, unless the father has openly treated the child as his, and has not refused to support the child.

(L. 1980 S.B. 637, A.L. 1981 S.B. 117)

Effective 6-10-81

(1985) Provisions of section are applicable for purposes of determining paternity in applications for Social Security survivor's benefits under 42 U.S.C. § 416(h)(2)(A). Greer by Greer v. Heckler (8th Cir.), 756 F.2d 794.



Section 474.070 Legitimation by marriage.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

474.070. Legitimation by marriage. — If a man, having by a woman a child or children, afterward intermarries with her and recognizes the child or children to be his, they are thereby legitimated.

(RSMo 1939 § 315, A.L. 1955 p. 385 § 242)

Prior revisions: 1929 § 315; 1919 § 312; 1909 § 341

(1967) This statute applies not only to a child born out of wedlock, but also to a child born in wedlock, but sired by a man who was not the mother's husband. The three essential elements of legitimation under this section are actual paternity, intermarriage and recognition. Simpson v. Blackburn (A.), 414 S.W.2d 795.



Section 474.080 Issue of void or dissolved marriage, legitimate.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

474.080. Issue of void or dissolved marriage, legitimate. — The issue of all marriages deemed null in law, or dissolved by divorce, are legitimate.

(RSMo 1939 § 316, A.L. 1955 p. 385 § 243)

Prior revisions: 1929 § 316; 1919 § 313; 1909 § 342



Section 474.090 Advancements counted against share, when — evaluation.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

474.090. Advancements counted against share, when — evaluation. — If a person dies intestate as to all his estate, property which he gave in his lifetime to an heir is treated as an advancement against the latter's share of the estate only if declared in a contemporaneous writing by the decedent or acknowledged in writing by the heir to be an advancement. For this purpose, the property advanced is valued as of the time the heir came into possession or enjoyment of the property, or as of the time of death of the decedent, whichever occurs first. If the recipient of the property fails to survive the decedent, the property is not taken into account in computing the intestate share to be received by the recipient's issue, unless the declaration or acknowledgment provides otherwise.

(L. 1955 p. 385 § 244, A.L. 1980 S.B. 637)

Effective 1-01-81



Section 474.100 Alienage no bar to descent.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

474.100. Alienage no bar to descent. — In making title by descent, it is no bar to a demandant that any ancestor through whom he derives his descent from the intestate is or has been an alien.

(RSMo 1939 § 313, A.L. 1955 p. 385 § 245)

Prior revisions: 1929 § 313; 1919 § 310; 1909 § 339

CROSS REFERENCE:

Alien may acquire real estate by descent or devise, 442.560



Section 474.110 Curtesy and dower abolished.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

474.110. Curtesy and dower abolished. — The estates of curtesy and dower are hereby abolished, but any such estate now vested is not affected by this code.

(L. 1955 p. 385 § 246)



Section 474.120 Inheritance and statutory rights deemed waived, when.

Effective 28 Aug 1963

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

474.120. Inheritance and statutory rights deemed waived, when. — The rights of inheritance or any other statutory rights of a surviving spouse of a decedent who dies intestate shall be deemed to have been waived if prior to, or after, the marriage such intended spouse or spouse by a written contract did agree to waive such rights, after full disclosure of the nature and extent thereof, including the nature and extent of all property interests of the parties, and if the thing or promise given to the waiving party is a fair consideration under all the circumstances.

(RSMo 1939 § 334, A.L. 1955 p. 385 § 247, A.L. 1963 p. 655)

Prior revisions: 1929 § 334; 1919 § 330; 1909 § 362

(1964) Where husband and wife had entered antenuptial contract by which each agreed not to share in the other's estate and waived all interest or claims of every kind and nature and all marital, statutory, and dower rights and allowances as surviving spouse, widower was barred from claiming homestead and family support allowance as well as other participation in wife's estate, except as authorized by the contract. In re Adelman's Estate (A.), 377 S.W.2d 549.

(1968) Anticipatory, preparatory, collateral, and ancillary acts performed in reliance on a verbal contract, generally are not sufficient part performance to call for an exception to the provisions of the statute of frauds; but if the verbal agreement is sufficiently established, the acts are done with the knowledge of the other party, and if the changes in circumstances resulting from such acts are of such nature that the consequences thereof are, or may be, disastrous, the court may enforce the contract, even though the acts are not, strictly speaking, in execution of the contract. Pointer v. Ward (Mo.), 429 S.W.2d 269.



Section 474.130 Estate conveyed determines on failure of contractual bar.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

474.130. Estate conveyed determines on failure of contractual bar. — When any deed, conveyance, assurance, agreement or contract in lieu of the inheritance or other statutory rights of a spouse, through any default, fails to be a legal bar to such rights and the surviving spouse demands his inheritance and statutory rights, then the estate and interest so conveyed to the surviving spouse ceases and determines.

(RSMo 1939 § 336, A.L. 1955 p. 385 § 249)

Prior revisions: 1929 § 336; 1919 § 332; 1909 § 364



Section 474.140 Inheritance and statutory rights barred on misconduct of spouse.

Effective 28 Aug 2001

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

474.140. Inheritance and statutory rights barred on misconduct of spouse. — If any married person voluntarily leaves his or her spouse and goes away and continues with an adulterer or abandons his or her spouse without reasonable cause and continues to live separate and apart from his or her spouse for one whole year next preceding his or her death, or dwells with another in a state of adultery continuously, such spouse is forever barred from his or her inheritance rights, homestead allowance, exempt property or any statutory allowances from the estate of his or her spouse unless such spouse is voluntarily reconciled to him or her and resumes cohabitation with him or her.

(RSMo 1939 § 337, A.L. 1955 p. 385 § 250, A.L. 2001 H.B. 537)

Prior revisions: 1929 § 337; 1919 § 333; 1909 § 365

(1963) Wife was barred from statutory rights and allowances in deceased husband's estate on the ground that she had abandoned him for more than one year, and husband's filing of cross petition in wife's divorce action which was not concluded before husband's death held not to constitute acquiescence in such abandonment. Heil v. Shriner's Hospital for Crippled Children (A.), 365 S.W.2d 736.

(1967) A claimant may qualify as a “widow” within the purview of this section only if she has been reduced to that condition by the ordinary and usual vicissitudes of life and not by a felonious act committed by her which created that condition. In re Estate of Laspy (A.), 409 S.W.2d 725.



Section 474.150 Gifts in fraud of marital rights — presumptions on conveyances.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

474.150. Gifts in fraud of marital rights — presumptions on conveyances. — 1. Any gift made by a person, whether dying testate or intestate, in fraud of the marital rights of his surviving spouse to share in his estate, shall, at the election of the surviving spouse, be treated as a testamentary disposition and may be recovered from the donee and persons taking from him without adequate consideration and applied to the payment of the spouse's share, as in case of his election to take against the will.

2. Any conveyance of real estate made by a married person at any time without the joinder or other written express assent of his spouse, made at any time, duly acknowledged, is deemed to be in fraud of the marital rights of his spouse, if the spouse becomes a surviving spouse, unless the contrary is shown.

3. Any conveyance of the property of the spouse of a disabled person is deemed not to be in fraud of the marital rights of the disabled person if the probate division of the circuit court authorizes the conservator of the disabled person to join in or assent to the conveyance after finding that it is not made in fraud of the marital rights. Any conveyance of the property of a minor or disabled person made by a conservator pursuant to an order of court is deemed not to be in fraud of the marital rights of the spouse of the protectee.

(L. 1955 p. 385 § 251, A.L. 1957 p. 829, A.L. 1959 S.B. 141, A.L. 1983 S.B. 44 & 45)

CROSS REFERENCE:

Conveyance of estate by entireties by guardian of minor or incompetent, 442.035

(1974) Held that a bank account set up as a joint tenancy between now deceased husband and his sister where all funds were contributed by husband constitutes fraud of the marital rights under this section. Nelson v. Nelson (A.), 512 S.W.2d 455.

(1976) Held, that facts in this case were sufficient to indicate fraud. Two important elements were failure of transferees to provide any part of the purchase price of the property received by them and the control retained by the transferor. Matter of the Estate of LaGrace (A.), 532 S.W.2d 511.



Section 474.155 Contract to make will or devise, revoke or not revoke will or devise, or to die intestate, how established.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

474.155. Contract to make will or devise, revoke or not revoke will or devise, or to die intestate, how established. — A contract to make a will or devise, to revoke or not to revoke a will or devise, or to die intestate, if executed after January 1, 1981, can be established only by

(1) Provisions of a will stating material provisions of the contract;

(2) An express reference in a will to a contract and extrinsic evidence proving the terms of the contract; or

(3) A writing signed by the decedent evidencing the contract.

­­

­

(L. 1980 S.B. 637)

Effective 1-01-81



Section 474.160 Election by surviving spouse to take against will, effect.

Effective 28 Aug 1957

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

474.160. Election by surviving spouse to take against will, effect. — 1. When a married person dies testate as to any part of his estate, a right of election is given to the surviving spouse solely under the limitations and conditions herein stated:

(1) The surviving spouse, upon election to take against the will, shall receive in addition to exempt property and the allowance under section 474.260 one-half of the estate, subject to the payment of claims, if there are no lineal descendants of the testator; or, if there are lineal descendants of the testator, the surviving spouse shall receive one-third of the estate subject to the payment of claims;

(2) When a surviving spouse elects to take against the will he shall be deemed to take by descent, as a modified share, such part of the estate as comes to him under the provisions of this section, and shall take nothing under the will;

(3) Whenever there is an effective election to take against a will which provides for benefits to accrue upon the death of the surviving spouse, the election has the same effect as to the benefits as if the surviving spouse had predeceased the testator, unless the will otherwise provides.

2. The rights of the surviving spouse under this section are not given in lieu of the homestead allowance under section 474.290, but any homestead allowance made to the surviving spouse shall be offset against the share taken under this section.

(L. 1955 p. 385 § 252, A.L. 1957 p. 829)

(1984) In determining how the surviving spouse's election to take against the will affects the distribution of the rest of the estate when the testator has not specified what is to happen, the court held that the legislature did not intend for the abatement statute to apply to an election to take against the will. Wilkinson v. Brune (Mo.App.E.D.), 682 S.W.2d 107.



Section 474.163 Valuation of estate, how determined.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

474.163. Valuation of estate, how determined. — 1. For the purposes of section 474.160, the estate consists of all money and property owned by the decedent at his death, reduced by funeral and administration expenses, exempt property, family allowance and enforceable claims, and increased by the aggregate value of all money and property derived by the surviving spouse from the decedent by any means other than testate or intestate succession, exempt property or family allowance without a full consideration in money or money's worth. The aggregate value of money and property so derived by the surviving spouse from the decedent shall be offset against the elective share given by section 474.160.

2. Property derived from the decedent includes, but is not limited to:

(1) Any beneficial interest of the surviving spouse in a trust created by the decedent during his lifetime;

(2) Any property appointed to the spouse by the decedent's exercise of a general or special power of appointment also exercisable in favor of persons other than the spouse;

(3) Any proceeds of insurance, including accidental death benefits, on the life of the decedent attributable to premiums paid by him;

(4) Any lump sum immediately payable, and the commuted value of the proceeds of annuity contracts under which the decedent was the primary annuitant, attributable to premiums paid by him;

(5) The commuted value of amounts payable after the decedent's death under any public or private pension, disability compensation, death benefit or retirement plan, exclusive of the Federal Social Security system, by reason of service performed or disabilities incurred by the decedent; and

(6) The value of the share of the surviving spouse resulting from rights in community property in any other state formerly owned with the decedent.

­­

­

3. When immediately before the decedent's death the surviving spouse was a cotenant or remainderman with respect to money, property, a trust fund or an account in a bank or other financial institution and, incident to such death, the surviving spouse became the sole owner thereof or the owner of a life interest therein, the whole value of such sole ownership or life interest shall be deemed to have been received from the decedent, except as to the proportion of such value, if any, derived from contributions toward the acquisition, establishment or creation of the money, property, fund or account made by the surviving spouse or ascendant or collateral blood relatives of the surviving spouse, other than the decedent.

4. Property owned by the surviving spouse at the decedent's death is valued as of the date of death. Property transferred by the spouse is valued at the time the transfer became irrevocable, or at the decedent's death, whichever occurred first. Income earned by included property prior to the decedent's death is not treated as property derived from the decedent.

5. Property owned by the surviving spouse as of the decedent's death, or previously transferred by the surviving spouse, is presumed to have been derived from the decedent, except to the extent that the surviving spouse establishes that it was derived from another source.

6. If it appears that the elective share given by section 474.160, as computed in accordance with this section, will be less advantageous to the surviving spouse than the provision made for that spouse by the will, the surviving spouse may rescind the election to take against the will.

7. Nothing in this section shall be deemed to require the surviving spouse to refund to the estate money or property derived from the decedent or its value.

(L. 1980 S.B. 637)

Effective 1-01-81

(1986) The property which passes to a spouse upon decedent's death is to be deemed received from decedent except as to proportion of such value, if any, which was derived from “contributions” toward acquisition, establishment or creation of property made by the surviving spouse. “Contribution” means contribution in money or money's worth. Estate of Leve v. Leve, (A.), 704 S.W.2d 263.



Section 474.170 Notice of right to elect.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

474.170. Notice of right to elect. — The clerk of the court, after the will of a married person is admitted to probate, shall, within one month thereafter, mail by ordinary mail a written notice, directed to the testator's surviving spouse at his last known residence address, informing him that a written election must be filed by or on behalf of the surviving spouse in order to take against the will, within ten days after the expiration of the time limited for contesting the will of the decedent, unless the time is extended pursuant to law. Failure of the clerk to mail or of any surviving spouse to receive the notice herein required does not affect the time for making an election as prescribed by section 474.180. If the court is informed that a surviving spouse has been adjudicated a disabled or incapacitated person but has no guardian or conservator the notice need not be given but the court may appoint a guardian ad litem to make the election.

(L. 1955 p. 385 § 253, A.L. 1957 p. 829, A.L. 1983 S.B. 44 & 45)



Section 474.180 Time for making of election.

Effective 28 Aug 1957

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

474.180. Time for making of election. — The election by a surviving spouse to take the share herein provided may be made at any time within ten days after the expiration of the time limited for contesting the will of decedent, except that if, at the expiration of the period for making the election, litigation is pending to test the validity or to determine the effect or construction of the will, or to determine the existence of issue surviving the decedent, or to determine any other matter of law or fact which would affect the amount of the share to be received by the surviving spouse, the right of the surviving spouse to make an election shall not be barred until the expiration of ninety days after the final determination of the litigation.

(L. 1955 p. 385 § 254, A.L. 1957 p. 829)



Section 474.190 Form of election, filing.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

474.190. Form of election, filing. — The election to take the share hereinbefore provided shall be in writing, signed and acknowledged by the surviving spouse or by the guardian ad litem or conservator of his estate and shall be filed in the office of the clerk of the court. It may be in the following form:

­

­

(L. 1955 p. 385 § 255, A.L. 1983 S.B. 44 & 45)



Section 474.200 Right of election personal to surviving spouse.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

474.200. Right of election personal to surviving spouse. — The right of election of the surviving spouse is personal to him. It is not transferable and cannot be exercised after his death; but if the surviving spouse is disabled or a minor, his guardian ad litem or conservator may elect for him with the approval of the court or, on application of an interested person, the court may order his guardian ad litem or conservator to elect for him.

(L. 1955 p. 385 § 256, A.L. 1957 p. 829, A.L. 1983 S.B. 44 & 45)



Section 474.220 Waiver of right to elect.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

474.220. Waiver of right to elect. — The right of election of a surviving spouse hereinbefore given may be waived before or after marriage by a written contract, agreement or waiver signed by the party waiving the right of election, after full disclosure of the nature and extent of the right, if the thing or the promise given to the waiving party is a fair consideration under all the circumstances. This written contract, agreement or waiver may be filed in the same manner as hereinbefore provided for the filing of an election.

(L. 1955 p. 385 § 258)

(1964) Section 474.220 exclusively controls a will case and section 474.120 applies only to an intestate estate. In re Adelman's Estate (A.), 377 S.W.2d 549.

(1964) Surviving widower who had entered into antenuptial contract with wife and received fair consideration therefor and where there had been full disclosure, could not elect to take against wife's will. In re Adelman's Estate (A.), 377 S.W.2d 549.



Section 474.230 Effect of failure to elect to take against will.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

474.230. Effect of failure to elect to take against will. — When a surviving spouse makes no election to take against the will, he shall receive the benefit of all provisions in his favor in the will, if any, and shall share as heir, in accordance with the provisions of sections 474.010 to 474.030, in any estate undisposed of by the will. By taking under the will or consenting thereto, he does not thereby waive his right to a homestead allowance, to exempt property or to an allowance under section 474.260 unless it clearly appears from the will that the provision therein made for him was intended to be in lieu of such rights or any of them.

(L. 1955 p. 385 § 259)

(1961) Where will gave to the surviving spouse such part of his estate as under the laws of the state his wife would be entitled, she would receive such part under the will notwithstanding that the parties had entered into a property settlement the day before the decedent died contemplating a divorce between them. Crist v. Nesbit (A.), 352 S.W.2d 53.



Section 474.235 Share of omitted spouse.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

474.235. Share of omitted spouse. — 1. If a testator fails to provide by will for his surviving spouse who married the testator after the execution of the will, the omitted spouse shall receive the same share of the estate he would have received if the decedent left no will, unless it appears from the will that the omission was intentional or that the testator provided for the spouse by transfer outside the will, and the intent that the transfer be in lieu of a testamentary provision is shown by statements of the testator, the amount of the transfer or other evidence.

2. In satisfying a share provided by this section, the devises made by the will abate as provided in section 473.620.

(L. 1980 S.B. 637)

Effective 1-01-81

(1984) Surviving spouse was testator's sister-in-law at time will was executed and was provided for only as member of class including in-laws. Was held to be an omitted spouse. Estate of Groeper v. Groeper (Mo.App.E.D.) 665 S.W.2d 367.



Section 474.240 Share of omitted children, how determined.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

474.240. Share of omitted children, how determined. — 1. If a testator fails to provide in his will for any of his children born or adopted after the execution of his will, the omitted child receives a share in the estate equal in value to that which he would have received if the testator had died intestate, unless:

(1) It appears from the will that the omission was intentional;

(2) When the will was executed the testator had one or more children and devised substantially all his estate to the other parent of the omitted child; or

(3) The testator provided for the child by transfer outside the will and the intent that the transfer be in lieu of a testamentary provision is shown by statements of the testator, the amount of the transfer or other evidence.

2. If at the time of execution of the will the testator fails to provide in his will for a living child solely because he believes the child to be dead, the child receives a share in the estate equal in value to that which he would have received if the testator had died intestate.

3. An illegitimate child is not a child of a male testator, for the purposes of this section, unless the testator, during his lifetime or in the will, recognized that the child was his.

4. In satisfying a share provided in this section, the devises made by the will abate as provided in section 473.620.

(L. 1955 p. 385 § 260, A.L. 1980 S.B. 637)

Effective 1-01-81

(1989) Child omitted from parent's will is not entitled to inherit unless he is born or adopted after the execution of the will. Statute does not require that child be “recognized” as such by parent or that the child be legitimate. Moyer v. Walker, 771 S.W.2d 363 (Mo.App.S.D.).



Section 474.250 Exempt property of surviving spouse or minor children.

Effective 23 May 1996, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

474.250. Exempt property of surviving spouse or minor children. — The surviving spouse, or unmarried minor children of a decedent are entitled absolutely to the following property of the estate without regard to its value: The family bible and other books, one automobile or other passenger motor vehicle, including a pickup truck, with its means of propulsion, all wearing apparel of the family, all household electrical appliances, all household musical and other amusement instruments and all household and kitchen furniture, appliances, utensils and implements. Such property shall belong to the surviving spouse, if any, otherwise to the unmarried minor children in equal shares.

(RSMo 1939 § 106, A.L. 1955 p. 385 § 134, A.L. 1957 p. 829, A.L. 1980 S.B. 637, A.L. 1996 S.B. 494)

Effective 5-23-96



Section 474.260 One year support allowance, property in lieu thereof — allowance exempt from all claims.

Effective 23 May 1996, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

474.260. One year support allowance, property in lieu thereof — allowance exempt from all claims. — 1. In addition to the right to homestead allowance and exempt property, the decedent's surviving spouse and minor children whom the decedent was obligated to support and the children who were in fact being supported by the decedent are entitled to a reasonable allowance in money out of the estate for their maintenance during the period of administration, which allowance may not continue for longer than one year. The allowance may be paid as a lump sum or in periodic installments. It is payable to the surviving spouse, if living, for the use of the surviving spouse and minor or dependent children; otherwise to the children, or person having their care and custody, but if a minor or dependent child is not living with the surviving spouse, the allowance may be made partially to the child or the child's guardian or other person having the child's care and custody, and partially to the spouse, as their needs may appear. In setting the amount of the support allowance for any persons entitled to such support, the court may consider the previous standard of living of the applicant, the condition of the estate, the income and other assets available to the applicant and the applicant's expenses. The support allowance is not chargeable against any benefit or share passing to the surviving spouse or children by the will of the decedent, unless otherwise provided, by intestate succession or by way of elective share. The death of any person entitled to a family allowance terminates the right to allowances not yet paid.

2. The court may authorize the recipient of the support allowance to receive any property of the estate in lieu of all or part of the money allowance authorized by this section, and in any case where the court makes an allowance in money, the recipient of the support allowance may select and receive any property of the estate, of a value not exceeding the allowance in money, which shall be in lieu of and which value shall be credited against the allowance. The right of selection provided for in this section is subject to the provisions of section 473.620. The allowance authorized by this section is exempt from all claims.

3. Where real estate is selected pursuant to this section, the provisions of subsections 2, 3, 4, 5 and 6 of section 474.290 shall be followed.

(RSMo 1939 § 106, A.L. 1955 p. 385 § 135, A.L. 1957 p. 829, A.L. 1965 p. 637, A.L. 1967 p. 645, A.L. 1971 S.B. 85, A.L. 1980 S.B. 637, A.L. 1996 S.B. 494)

Prior revisions: 1929 §§ 106, 107; 1919 §§ 105, 106; 1909 §§ 114, 115

Effective 5-23-96



Section 474.270 Exempt property applied for, when.

Effective 28 Aug 1957

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

474.270. Exempt property applied for, when. — The surviving spouse or other custodian of unmarried minor children shall apply for the property named in section 474.250 before the same is distributed or sold, but the property so delivered shall in no case be liable for the payment of the claims against the estate.

(RSMo 1939 § 108, A.L. 1955 p. 385 § 136, A.L. 1957 p. 829)

Prior revisions: 1929 § 109; 1919 § 108; 1909 § 117



Section 474.280 Proceeds of sale of exempt property paid over, when.

Effective 28 Aug 1957

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

474.280. Proceeds of sale of exempt property paid over, when. — If the surviving spouse or unmarried minor children do not receive the property allowed him or them under section 474.250 and the same is sold by the executor or administrator, the court shall order the money to be paid to the surviving spouse or unmarried minor children at any time before the same is paid out for claims or distributed.

(RSMo 1939 § 109, A.L. 1955 p. 385 § 137, A.L. 1957 p. 829)

Prior revisions: 1929 § 110; 1919 § 109; 1909 § 118



Section 474.290 Homestead allowance — partition of real estate selected, procedure — waiver.

Effective 23 May 1996, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

474.290. Homestead allowance — partition of real estate selected, procedure — waiver. — 1. At any time after the return of the inventory, the court, on application of the surviving spouse or of the guardian, conservator, or person having custody of the persons of the unmarried minor children of a decedent, shall make an allowance to the surviving spouse or unmarried minor children of an amount not exceeding fifty percent of the value of the estate, exclusive of exempt property, and the allowance made under section 474.260, but in no case shall the allowance exceed fifteen thousand dollars. Such allowance shall be known as a homestead allowance and is in addition to the exempt property and the allowance to the surviving spouse and unmarried minor children under section 474.260. The homestead allowance is exempt from all claims against the estate. The homestead allowance shall be offset against the share to which the surviving spouse or any minor child who receives it is entitled as a distributee of the estate, but the allowance shall not be diminished if it is greater than the distributive share. The allowance may consist, in whole or in part, of money or property, real or personal, and subject to the provisions of section 473.620, property may be selected as provided in this section. The homestead allowance is the property of the surviving spouse, if any; but if there is no surviving spouse or if the surviving spouse dies before receiving the homestead allowance, then it is the property of the unmarried minor children in equal shares. When a decedent is survived by married minor children or children of full age, or both, and also by unmarried minor children but no spouse, the homestead allowance as determined under the foregoing provisions of this section shall be divided by the total number of all of the children of the decedent and the shares of the unmarried minor children as so determined shall, notwithstanding the foregoing provisions, constitute the homestead allowance. The selection of property shall be made by the surviving spouse, if any, otherwise by the guardian or conservator of each unmarried minor child for such child, or by a person designated by the court, but no real estate may be selected or included in any homestead allowance unless selection of the specific real estate is requested in the application filed within the time provided by subsection 7 of this section.

2. If real estate is included in the homestead allowance, the personal representative shall convey the same as determined by this section by deed to the person entitled thereto.

3. If a surviving spouse selects, as a homestead allowance, an interest in property having a value in excess of the homestead allowance, the court shall order the personal representative to convey the property to the surviving spouse upon the payment to the estate by such spouse of an amount of money equal to the difference between the value of the property and the homestead allowance or it shall order the personal representative to convey an undivided interest in the property to the surviving spouse which is equivalent to the ratio which the homestead allowance bears to the value of the property, at the option of the spouse.

4. If the court finds that real estate selected by the surviving spouse is a part of a larger tract and that the real estate selected may be separated from the residue of the larger tract without great prejudice to the owners, the court may proceed to set off to the surviving spouse the real estate constituting the homestead allowance in the same manner as provided by sections 528.200 to 528.240 for the partition of real estate, and this portion so set off shall be conveyed by the personal representative, by deed, to the surviving spouse.

5. In all proceedings under this section the court may order such appraisals of the property selected as it deems necessary and it shall determine the value of the property after due notice to all interested parties in the manner as ordered by the court pursuant to section 472.100 and hearing pursuant thereto.

6. If within five days after the court's determination of the value of the property any interested party files written exception to the court's determination and avers in the exception that the amount so determined is excessive or inadequate and if the court finds that a sale of the property would be in the best interests of the estate, then the court, in lieu of the procedures provided in subsections 1 and 2, may order a public sale of such property in the manner provided by sections 473.507 and 473.510. Upon such sale, if the surviving spouse is the high bidder, the amount of the homestead allowance shall be credited against the purchase price. Within ten days after such sale a report of the sale shall be filed and upon approval of the report by the court, the personal representative shall execute, acknowledge and deliver a conveyance to the purchaser according to the order of approval which in form and substance shall be the same as that provided for in subsection 2 of section 473.520, omitting any reference to certificate of appraisement.

7. If no application for the setting apart and allowance authorized in this section is filed within ten days after expiration of the time allowed for filing of claims, the homestead allowance is deemed waived by the surviving spouse or the unmarried minor children and the spouse or the unmarried minor children have no right to homestead or homestead allowance under any law of this state.

8. The allowance made under this section is in lieu of all dower and homestead rights in the property of a decedent. After January 1, 1956, no right of homestead under sections 513.495* and 513.500* vests in the surviving spouse or minor children of any decedent, but neither this section nor the repeal of sections 513.495* and 513.500* affects homestead rights heretofore vested in any surviving spouse or minor children.

(L. 1955 p. 385 § 138, A.L. 1957 p. 829, A.L. 1961 p. 653, A.L. 1978 H.B. 1634, A.L. 1983 S.B. 44 & 45, A.L. 1996 S.B. 494)

Effective 5-23-96

*Sections "513.495 and 513.500" were both repealed by L. 1957 p. 292 § 1.

(1960) Where widow selected the only asset in the estate consisting of real estate of a value of twice the amount of the homestead allowance, she was entitled to a conveyance of an appropriate interest in the real estate but not to a fee simple conveyance subject to lien for the difference in value. In re Estate of Walton (Mo.), 330 S.W.2d 834.

(1960) Where widow selected an interest in specific real estate as her homestead allowance and an undivided interest therein was conveyed to her, such interest was subject to partition. Wyatt v. Bauer (A.), 332 S.W.2d 301.



Section 474.293 Provision of family allowance by independent personal representative — limitations — relief by court.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

474.293. Provision of family allowance by independent personal representative — limitations — relief by court. — An independent personal representative may, without court direction, authorization or approval, make any determination, finding, authorization, allowance, conveyance, payment, partition or delivery, or do any other act which the court could direct, authorize, make or do under sections 474.250, 474.260, 474.280 and 474.290, except that he may not, without court authorization, set the family allowance at more than a lump sum of six thousand dollars or periodic installments in excess of five hundred dollars per month for one year. The independent personal representative, or any person aggrieved by any determination, finding, authorization, allowance, conveyance, payment, partition, delivery or other act, or by failure to act, under this section, may petition the court for appropriate relief, which relief may provide a family allowance larger or smaller than that which the independent personal representative determined or could have determined.

(L. 1980 S.B. 637)

Effective 1-01-81



Section 474.300 Effect of death of spouse or child or marriage of minor on family and homestead allowances.

Effective 28 Aug 1965

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

474.300. Effect of death of spouse or child or marriage of minor on family and homestead allowances. — Death of a surviving spouse within the one year period for which the allowance is provided under section 474.260, for his maintenance, shall not affect the right of the surviving spouse to the allowance or the ordering thereof by the court. If an unmarried minor child dies, marries or comes of age, no allowance shall be made under section 474.260 for his maintenance for any period after such death, marriage or coming of age. When a surviving spouse dies without having received the homestead allowance, it may be paid or may be allowed to the unmarried minor children. If an unmarried minor child entitled to homestead allowance dies, marries or comes of age before his homestead allowance has been made, and within the time for applying for it, he shall not be entitled to the allowance, but if he dies, marries or comes of age after it has been allowed but before it was paid, he shall be entitled to it.

(L. 1955 p. 385 § 138A, A.L. 1965 p. 637)

(1960) Where surviving spouse died without applying for homestead allowance, her estate was not entitled to such allowance although its application was timely made. Schubel v. Bonacker (Mo.), 331 S.W.2d 552.



Section 474.310 Who may make will.

Effective 28 Aug 1999

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

474.310. Who may make will. — Any person of sound mind, eighteen years of age or older or any minor emancipated by adjudication, marriage or entry into active military duty into the military may by last will devise his or her real or personal property and may also devise the whole or any part of his or her body to any college, university, licensed hospital or to the state anatomical board for use in the manner expressly provided by his or her will or otherwise.

(L. 1955 p. 385 § 261, A.L. 1999 H.B. 136 merged with S.B. 271)



Section 474.320 Will form, execution, attestation.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

474.320. Will form, execution, attestation. — Every will shall be in writing, signed by the testator, or by some person, by his direction, in his presence; and shall be attested by two or more competent witnesses subscribing their names to the will in the presence of the testator.

(RSMo 1939 § 520, A.L. 1955 p. 385 § 262)

Prior revisions: 1929 § 519; 1919 § 507; 1909 § 537

(1974) Subsequent to execution and attestation of will testator wrote “nine” over word “ten” and wrote “9” over figure “10” and marked through and circled name of one of the distributees of the remaining nine-tenths of his estate intending to eliminate such person as a distributee. Court held that effect of alterations would be to increase portions of other distributees as well as to revoke share of the distributee whose name was stricken and that such changes constituted a new and distinct testamentary disposition which, since not attested, were not legally effective and, applying doctrine of dependent relative revocation, no revocation was had and will remained in effect as originally written. Oliver v. Union National Bank of Springfield (A.), 504 S.W.2d 647.

(1974) Held that unwitnessed interlinear alterations in a will indicated testator's intent to cancel entire document. Watson v. Landvatter (Mo.), 517 S.W.2d 117.

(1974) An agreement to transfer an insurance business on the death of current owner held not to constitute a testamentary disposition. Hunt v. Dallmeyer (A.), 517 S.W.2d 720.



Section 474.330 Who may witness will — effect of interest in will.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

474.330. Who may witness will — effect of interest in will. — 1. Any person competent to be a witness generally in this state may act as attesting witness to a will.

2. No will is invalidated because attested by an interested witness; but any interested witness shall, unless the will is also attested by two disinterested witnesses, forfeit so much of the provisions therein made for him as in the aggregate exceeds in value, as of the date of the testator's death, what he would have received had the testator died intestate.

3. No attesting witness is interested by reason of being a creditor of the estate or because he is named executor in the will or unless the will gives to him some personal and beneficial interest.

(L. 1955 p. 385 § 278)

(1954) Executor of will is competent as a witness to sustain will in will contest action and is not disqualified under the dead man's statute. Reidinger v. Adams (Mo.), 266 S.W.2d 610.

(1954) Beneficiary under will may testify as to handwriting of deceased on letters and envelopes which are used as exhibits in will contest. Reidinger v. Adams (Mo.), 266 S.W.2d 610.



Section 474.333 Will may provide for disposal of personal property by separate list.

Effective 23 May 1996, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

474.333. Will may provide for disposal of personal property by separate list. — A will may refer to a written statement or list to dispose of items of tangible personal property not otherwise specifically disposed of by the will, other than money, evidences of indebtedness, documents of title, securities and property used in trade or business. To be admissible under this section as evidence of the intended disposition, the writing must either be in the handwriting of the testator or be signed by the testator, must be dated and must describe the items and the devisees with reasonable certainty. The writing may:

(1) Be referred to as one to be in existence at the time of the testator's death;

(2) Be prepared before or after the execution of the will;

(3) Be altered by the testator after its preparation; and

(4) Be a writing which has no significance apart from its effect upon the dispositions made by the will.

(L. 1980 S.B. 637, A.L. 1996 S.B. 494)

Effective 5-23-96



Section 474.337 Written will self-proved, how.

Effective 12 Jun 1991, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

474.337. Written will self-proved, how. — 1. A written will may at the time of its execution, or at any subsequent date, be made self-proved, by the acknowledgment thereof by the testator and the witnesses, each made before an officer authorized to administer oaths under the laws of this state, and evidenced by the officer's certificate, under official seal, attached or annexed to the will in form and content substantially as follows:

­

­

2. An officer authorized to administer oaths under the laws of this state, who has no official seal, including a commissioner of deeds acting under section 486.130, and a judge advocate or other commissioned officer of the Armed Forces acting under Article 136 of the Uniform Code of Military Justice (United States Code, Title 10, Section 936), whether or not on active duty, section 492.070, or an equivalent court rule, may, in lieu of affixing an official seal to his certificate, include in it a statement that he has no official seal and reciting the facts which establish his authority. Such a statement has the same effect as an official seal.

(L. 1980 S.B. 637, A.L. 1981 S.B. 117, A.L. 1991 S.B. 358)

Effective 6-12-91



Section 474.340 Nuncupative wills.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

474.340. Nuncupative wills. — 1. A nuncupative will may be made only by a person in imminent peril of death, whether from illness or otherwise, and shall be valid only if the testator died as a result of the impending peril, and must be:

(1) Declared to be his will by the testator before two disinterested witnesses;

(2) Reduced to writing by or under the direction of one of the witnesses within thirty days after such declaration; and

(3) Submitted for probate within six months after the death of the testator.

2. The nuncupative will may dispose of personal property only and to an aggregate value not exceeding five hundred dollars.

3. A nuncupative will neither revokes nor changes an existing written will.

(L. 1955 p. 385 § 263)



Section 474.350 Revocation of nuncupative will.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

474.350. Revocation of nuncupative will. — A nuncupative will or any part thereof can be revoked by another nuncupative will.

(L. 1955 p. 385 § 264)



Section 474.360 Written will valid if executed in compliance with law.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

474.360. Written will valid if executed in compliance with law. — A written will is valid if executed in compliance with:

(1) The laws of this state;

(2) The laws, as of the time of execution, of the place where the will is executed; or

(3) The laws of the place where, at the time of execution or the time of the testator's death, the testator is domiciled, has a place of abode or is a national.

(L. 1980 S.B. 637)

Effective 1-01-81



Section 474.370 Foreign wills, recorded when, evidence.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

474.370. Foreign wills, recorded when, evidence. — Authenticated copies of wills, probated in another state, and the probate thereof, shall be recorded in the same manner as wills executed and proved in this state, and shall be admitted in evidence in the same manner and with like effect.

(RSMo 1939 § 552, A.L. 1955 p. 385 § 266)

Prior revisions: 1929 § 551; 1919 § 539; 1909 § 568



Section 474.380 Probate of foreign wills.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

474.380. Probate of foreign wills. — Any will admitted to probate in any state, territory or district of the United States, together with the order admitting the same to probate therein, authenticated according to act of congress, shall be admitted to probate in this state in any county where real estate is affected thereby, or filed in the office of the recorder of deeds in such county. All wills so authenticated, admitted to probate in any county, or filed for record in any recorder's office, give notice thereof, and they, or certified copies thereof, shall be admitted as evidence in all courts in this state. When any will is admitted to probate in this state under this section a certified copy thereof, under official seal, made by the judge or clerk, or, in case the same is filed in the office of the recorder of deeds, a copy of the record thereof, and order admitting it to probate, duly authenticated, may be filed in any other county in this state where real estate is thereby affected, with like effect as if originally filed therein.

(RSMo 1939 § 553, A.L. 1955 p. 385 § 267)

Prior revisions: 1929 § 552; 1919 § 540



Section 474.382 Wills and trusts, English translation required, costs.

Effective 28 Aug 1998

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

474.382. Wills and trusts, English translation required, costs. — All wills and estates shall have an official English translation to ensure the accurate execution of such documents. If no such translation is provided at the time of probate, the court with jurisdiction shall make such arrangements as necessary to create an English translation. The reasonable costs associated with document translation shall be reimbursed from the estate or trust or both, as provided in the trust agreement, testamentary document, or as allocated by the court.

(L. 1998 S.B. 583 & 645 § 5)



Section 474.390 Contest of foreign will.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

474.390. Contest of foreign will. — Any will admitted to probate or recorded under section 474.380 thereafter may be contested and annulled, within the same time, and in the same manner, as wills executed and proved in this state.

(RSMo 1939 § 554, A.L. 1955 p. 385 § 268)

Prior revisions: 1929 § 553; 1919 § 541; 1909 § 569



Section 474.395 No-contest clauses, application of, petition may be filed — definition.

Effective 28 Aug 2014

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

474.395. No-contest clauses, application of, petition may be filed — definition. — 1. If a will contains a no-contest clause, an interested person may file a petition with the court for a determination whether a particular motion, petition, action, or other claim for relief by the interested person would trigger application of the no-contest clause or would otherwise trigger a forfeiture that is enforceable under applicable law and public policy, which application would be adjudicated in the manner prescribed in section 456.4-420, and subject to the provisions set forth therein.

2. For purposes of this section, a "no-contest clause" shall mean a provision in a will purporting to rescind a donative transfer to, or a fiduciary appointment of, any person who institutes a proceeding challenging the validity of all or part of the will, or that otherwise effects a forfeiture of some or all of an interested person's beneficial interest in the estate as a result of some action taken by the beneficiary. This definition shall not be construed in any way as determining whether a no-contest clause is enforceable under applicable law and public policy in a particular factual situation. As used in this section, the term "no-contest clause" shall also mean an "in terrorem clause".

(L. 2014 H.B. 1231 merged with S.B. 500 merged with S.B. 621)



Section 474.400 Revocation of wills.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

474.400. Revocation of wills. — No will in writing, except in the cases herein mentioned, nor any part thereof, shall be revoked, except by a subsequent will in writing, or by burning, cancelling, tearing or obliterating the same, by the testator, or in his presence, and by his consent and direction.

(RSMo 1939 § 521, A.L. 1955 p. 385 § 269)

Prior revisions: 1929 § 520; 1919 § 508; 1909 § 538

(1961) In proceeding to contest will on ground proposed will had been revoked by later will, the burden was on the contestants to show execution of later will and that it either expressly revoked the proposed will or that its provisions were so inconsistent with the prior will as to revoke the former will by implication. Yates v. Jeans (A.), 345 S.W.2d 657.

(1974) Subsequent to execution and attestation of will testator wrote “nine” over word “ten” and wrote “9” over figure “10” and marked through and circled name of one of the distributees of the remaining nine-tenths of his estate intending to eliminate such person as a distributee. Court held that effect of alterations would be to increase portions of other distributees as well as to revoke share of the distributee whose name was stricken and that such changes constituted a new and distinct testamentary disposition which, since not attested, were not legally effective and, applying doctrine of dependent relative revocation, no revocation was had and will remained in effect as originally written. Oliver v. Union National Bank of Springfield (A.), 504 S.W.2d 647.



Section 474.410 Revocation of subsequent will also revokes first will — exception.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

474.410. Revocation of subsequent will also revokes first will — exception. — 1. If a second will, which, had it remained effective at death, would have revoked the first will in whole or in part, is thereafter revoked by acts under section 474.400, the first will is revoked in whole or in part, unless it is evident from the circumstances of the revocation of the second will or from testator's contemporary or subsequent declarations that he intended the first will to take effect as executed.

2. If a second will, which, had it remained effective at death, would have revoked the first will in whole or in part, is thereafter revoked by a third will, the first will is revoked in whole or in part, except to the extent it appears from the terms of the third will that the testator intended the first will to take effect.

(RSMo 1939 § 525, A.L. 1955 p. 385 § 270, A.L. 1980 S.B. 637)

Prior revisions: 1929 § 524; 1919 § 513; 1909 § 543

Effective 1-01-81

(1961) Where will gave to the surviving spouse such part of his estate as under the laws of the state his wife would be entitled, she would receive such part under the will notwithstanding that the parties had entered into a property settlement the day before the decedent died contemplating a divorce between them. Crist v. Nesbit (A.), 352 S.W.2d 53.

(1964) This statute held to have revoked reciprocal wills of husband and wife which were executed and a divorce obtained prior to effective date of the statute where part performance on part of wife of alleged parol agreement to keep wills in force and not revoke them was insufficient to remove alleged oral agreement from operation of statute of frauds and the application of this revocation section. Rookstool v. Neaf (Mo.), 377 S.W.2d 402.



Section 474.420 Change in circumstances — divorce.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

474.420. Change in circumstances — divorce. — If after making a will the testator is divorced, all provisions in the will in favor of the testator's spouse so divorced are thereby revoked but the effect of the revocation shall be the same as if the divorced spouse had died at the time of the divorce. With this exception, no written will, nor any part thereof, can be revoked by any change in the circumstances or condition of the testator.

(L. 1955 p. 385 § 271)



Section 474.425 Property given by testator during life treated as satisfaction of devise, when — valuation.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

474.425. Property given by testator during life treated as satisfaction of devise, when — valuation. — Property which a testator gave in his lifetime to a person is treated as a satisfaction of a devise to that person in whole or in part only if the will provides for deduction of the lifetime gift, or the testator declares in a contemporaneous writing that the gift is to be deducted from the devise or in satisfaction of the devise, or the devisee acknowledges in writing that the gift is in satisfaction. For purpose of partial satisfaction, property given during the testator's lifetime is valued as of the time the devisee came into possession or enjoyment of the property or as of the time of death of the testator, whichever occurs first.

(L. 1980 S.B. 637)

Effective 1-01-81



Section 474.430 Court to conform to directions of will.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

474.430. Court to conform to directions of will. — All courts and others concerned in the execution of last wills shall have due regard to the directions of the will, and the true intent and meaning of the testator, in all matters brought before them.

(RSMo 1939 § 568, A.L. 1955 p. 385 § 272)

Prior revisions: 1929 § 567; 1919 § 555; 1909 § 583

(1958) Devise of undivided one-half interest in realty to testator's son for life and at his death to his children absolutely but if he should die without issue living then to other son for life and at his death to other son's “heirs at law” was construed according to statute of descent and distribution in effect when second life tenant died rather than statute in effect at execution of will and testator's death and thus widow of second life tenant took one-half of the undivided one-half interest against contention that testator indicated intent that land go to his descendants. Thomas v. Higginbotham (Mo.), 318 S.W.2d 234.

(1960) There is a strong presumption against partial intestacy but where the language used by the testator is plain and unequivocal, the court cannot give it a different meaning. In re Fowler's Estate (Mo.), 338 S.W.2d 44.

(1963) Where testator devised all the remainder of his property, after debts were paid, to his wife “she to have complete control and free will in the management and disposal of same so long as she may live”, the widow received fee simple title to the realty. Shaw v. Wertz (Mo.), 369 S.W.2d 215.

1963) Where testator devised one-sixth of his property to his wife for life with remainder to testator's “children and heirs” the words “children” and “heirs” were treated as synonymous so that the children received a vested remainder in the one-sixth interest. Walters v. Sisler (Mo.), 371 S.W.2d 187.

(1964) Where wife bequeathed one-half of her estate to her husband and failed to specify whether the half was to be determined on the basis of the gross estate or on the basis of the net or distributable estate, court held that she intended that charges and expenses be paid from gross estate and that the bequests be determined as a percentage of the net of distributable estate remaining. St. Louis Union Trust Co. v. Kruger (Mo.), 377 S.W.2d 303.

(1967) This section requires that, in determining the true intent and meaning of testators, courts must first look to the will, but if the language of the will is determined to be ambiguous they may look to surrounding facts and circumstances. Seltzer v. Schroeder (A.), 409 S.W.2d 777.



Section 474.435 Class gift terminology includes certain persons and relationships, how determined.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

474.435. Class gift terminology includes certain persons and relationships, how determined. — Halfbloods, adopted persons and persons born out of wedlock are included in class gift terminology and terms of relationship in accordance with rules for determining relationships for purposes of intestate succession.

(L. 1980 S.B. 637)

Effective 1-01-81



Section 474.440 Bond to convey does not revoke devise.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

474.440. Bond to convey does not revoke devise. — A bond, covenant or agreement made for a valuable consideration, by a testator, to convey any property devised or bequeathed in any last will previously made, does not constitute a revocation of the previous devise or bequest, either in law or equity; but the property passes by the devise or bequest, subject to the same remedies on the bond, covenant or agreement, for specific performance or otherwise, against the devisees or legatees, as might be had by law against the heirs of the testator, or his next of kin, if the same had descended to them.

(RSMo 1939 § 523, A.L. 1955 p. 385 § 273)

Prior revisions: 1929 § 522; 1919 § 511; 1909 § 541



Section 474.450 Encumbrance does not revoke devise — exoneration, when.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

474.450. Encumbrance does not revoke devise — exoneration, when. — 1. A charge or encumbrance upon any real or personal property, for the purpose of securing the payment of money or the performance of any covenant or agreement, is not deemed a revocation of any will, relating to the same property, previously executed.

2. When any property is specifically devised and at the time of the testator's death is subject to a mortgage, pledge, or other lien created prior to the execution of the will or created by a mortgage, pledge, or other lien executed after the execution of the will as a renewal, or extension, or refinancing of the debt created prior to the execution of the will, the devisee shall take the property so devised subject to the charge or encumbrance unless the will provides expressly or by necessary implication that such mortgage be otherwise paid, but if the mortgage, pledge or other lien was created after the execution of the will the devisee shall take the property exonerated from the encumbrance unless it appears from the terms of the loan agreement or from the circumstances surrounding the loan transaction that the testator intended that the encumbrance should be paid out of the encumbered property rather than from his general estate.

(RSMo 1939 § 524, A.L. 1955 p. 385 § 274)

Prior revisions: 1929 § 523; 1919 § 512; 1909 § 542

CROSS REFERENCE:

Redemption of encumbered property, 473.287, 473.387



Section 474.455 Devisee who does not survive testator by 120 hours treated as predeceasing testator — exceptions.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

474.455. Devisee who does not survive testator by 120 hours treated as predeceasing testator — exceptions. — A devisee who does not survive the testator by one hundred twenty hours is treated as if he predeceased the testator, unless the will of decedent contains some language dealing explicitly with simultaneous deaths or deaths in a common disaster, or requiring that the devisee survive the testator or survive the testator for a stated period in order to take under the will.

(L. 1980 S.B. 637)

Effective 1-01-81



Section 474.460 Testator surviving devisee, effect.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

474.460. Testator surviving devisee, effect. — When any estate is devised to any child, grandchild or other relative of the testator, and the devisee dies before the testator, or is treated as if he predeceased the testator, leaving lineal descendants who survive the testator by one hundred twenty hours, the descendants shall take the estate, real or personal, as the devisee would have done if he had survived the testator by one hundred twenty hours.

(RSMo 1939 § 528, A.L. 1955 p. 385 § 275, A.L. 1980 S.B. 637)

Prior revisions: 1929 § 527; 1919 § 516; 1909 § 546

Effective 1-01-81

(1962) Where decedent left his entire estate to his sister and expressly stated in his will that he did not desire his half-sister to have any part of his estate, the half-sister would inherit the estate when the sister who was devised all of the estate died before the testator. In re Smith's Estate (Mo.), 353 S.W.2d 721.

(1972) The term “relative” as used in this statute is reserved for relatives by consanguinity and not by marriage. McComb v. Lyons (Mo.), 487 S.W.2d 16.



Section 474.463 Exchange of securities not to adeem specific legacy.

Effective 10 Jun 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

474.463. Exchange of securities not to adeem specific legacy. — An exchange of corporate stock, or of bonds, promissory notes or other securities, for other stock, bonds, promissory notes or securities of the same corporation or obligor or its successor does not adeem a specific legacy of the stock, bonds, promissory notes or securities, and the devisee is entitled to those received by the testator in exchange to the extent that they are part of his estate. A change, by a stock split or like device, in the proportional interest in a corporation represented by a share of its stock, entitles a devisee of a specified number of shares to so many shares as are needed to represent the same proportional interest in the corporation as the specified number represented when the will was executed, whether the devise is specific, general or demonstrative.

(L. 1980 S.B. 637, A.L. 1981 S.B. 117)

Effective 6-10-81



Section 474.465 Failure of devise to become part of residue.

Effective 01 Jan 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

474.465. Failure of devise to become part of residue. — 1. Except as provided in section 474.460, if a devise, other than a residuary devise, fails for any reason, it becomes a part of the residue.

2. Except as provided in section 474.460, if the residue is devised to two or more persons and the share of one of the residuary devisees fails for any reason, his share passes to the other residuary devisee, or to other residuary devisees in proportion to their interest in the residue.

(L. 1980 S.B. 637)

Effective 1-01-81



Section 474.470 Rule in Shelley's case abolished, effect.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

474.470. Rule in Shelley's case abolished, effect. — Where under a will a remainder is devised which is limited to the heirs, or heirs of the body of a person to whom a life estate in the same premises is devised, the persons who, on the termination of the life estate, are the heirs, or heirs of the body of the life tenant, are entitled to take as purchasers in fee simple, by virtue of the remainder so limited in them.

(RSMo 1939 § 563, A.L. 1955 p. 385 § 276)

Prior revisions: 1929 § 562; 1919 § 555; 1909 § 578



Section 474.480 Devise deemed to convey fee simple, when.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

474.480. Devise deemed to convey fee simple, when. — In all devises of lands or other estate in this state, in which the words "heirs and assigns", or "heirs and assigns forever", are omitted, and no expressions are contained in the will whereby it appears that the devise was intended to convey an estate for life only, and no further devise is made of the devised premises, to take effect after the death of the devisee to whom the same is given, it shall be understood to be the intention of the testator thereby to devise an absolute estate in the same, and the devise conveys an estate in fee simple to the devisee, for all of the devised premises.

(RSMo 1939 § 564, A.L. 1955 p. 385 § 277)

Prior revisions: 1929 § 563; 1919 § 551; 1909 § 579

(1957) Where will devised residue absolutely to testator's widow and then in a subsequent paragraph expressed the “wish and desire” that she will the part devised which remained at her death to his heirs, widow had fee simple estate. Thompson v. Smith (Mo.), 300 S.W.2d 404.

(1959) Devise to mother and sister of testatrix “as joint tenants with right of survivorship” held to evidence intention to devise to the two a joint estate for life with remainder to the survivor, so that conveyance of one-half of estate by one of the joint tenants could not affect the right of survivorship granted to the other. Hunter v. Hunter (Mo.), 320 S.W.2d 529.

(1964) Where testator devised residue of property to wife “the same shall be her property as long as she remain a single person” and provided for no gift over in the event wife died without having remarried, court held that wife received a determinable life estate, that quoted words were words of limitation and not of condition and that the gift over in event of remarriage of wife took effect on death of wife. Buschmeyer v. Eikermann (Mo.), 378 S.W.2d 468.



Section 474.500 Wills of land to be recorded, where.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

474.500. Wills of land to be recorded, where. — In all cases where lands are devised by last will, a copy of such will shall be recorded in the recorder's office in the county where the land is situated, and if the lands are situated in different counties, then a copy of such will shall be recorded in the recorder's office in each county within six months after probate.

(RSMo 1939 § 549, A.L. 1955 p. 385 § 286A)

Prior revisions: 1929 § 548; 1919 § 536; 1909 § 566

CROSS REFERENCE:

Recorded will to impart notice, when, 490.340



Section 474.510 Deposit of will in court in testator's lifetime.

Effective 01 Jul 1997, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

474.510. Deposit of will in court in testator's lifetime. — 1. A will may be deposited by the person making it, or by such person's agent, with the probate division of any circuit court, to be safely kept until delivered or disposed of as hereinafter provided. The clerk of the court shall receive and keep the will, and give a certificate of deposit for it.

2. Every will intended to be deposited shall be sealed in an appropriate manner approved by the circuit court, en banc, subject to administrative rules of the supreme court, which shall have endorsed thereon "Will of", followed by the name of the testator. The clerk of the court shall endorse thereon the day when, and the person by whom, it was delivered. The wrapper may also be endorsed with the name of the person to whom the will is to be delivered after the death of the testator. It shall not be opened or read until delivered to a person entitled to receive it, or otherwise disposed of as hereinafter provided.

3. During the lifetime of the testator, the will shall be delivered only to such testator, or to some person authorized by such testator by an order in writing duly proved by the oath of a subscribing witness. After the testator's death, the clerk shall notify the person named in the endorsement on the wrapper of the will, if there is a person so named, and deliver it to such person.

4. If the will is not delivered to a person named in the endorsement on the wrapper, it shall be publicly opened in the court within thirty days after notice of the testator's death, and be retained by the court until offered for probate. Notice shall be given to the executor named therein and to such other persons as the court may designate. If the proper venue is in another court, the will shall be transmitted to such court; but before such transmission a true copy thereof shall be made and retained in the court in which the will was deposited.

(L. 1955 p. 385 § 280, A.L. 1978 H.B. 1634, A.L. 1996 S.B. 869)

Effective 7-01-97

CROSS REFERENCE:

Fees required by probate division for deposit of will with the court prior to death of testator for safekeeping, 488.1010.



Section 474.520 Construction of will.

Effective 28 Aug 1955

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

474.520. Construction of will. — The court in which a will is probated shall have jurisdiction to construe it at any time during the administration. Such construction may be made on the petition of the executor or administrator or of any other person interested in the will; or, if a construction of the will is necessary to the determination of an issue properly before the court, the court may construe the will in connection with the determination of such issue. When a petition for the construction of a will is filed, notice of the hearing thereon shall be given to interested persons.

(L. 1955 p. 385 § 281)



Section 474.530 Wills heretofore probated, effect — evidence.

Effective 02 Jan 1979, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

474.530. Wills heretofore probated, effect — evidence. — All wills heretofore proved and admitted to probate, not afterward rejected by the court, the records of the court not showing approval of such acceptance and probate during a regular session by the court, and which have been spread upon the records of said court for ten years, have the same force and effect and shall be received as evidence in all the courts of this state, as though properly approved and probate confirmed at a regular session of the court.

(RSMo 1939 § 530, A.L. 1955 p. 385 § 282, A.L. 1978 H.B. 1634)

Prior revision: 1929 § 529

Effective 1-02-79






Chapter 475 Probate Code — Guardianship

Chapter Cross References



Section 475.010 Definitions.

Effective 28 Aug 2014

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.010. Definitions. — When used in this chapter, unless otherwise apparent from the context, the following terms mean:

(1) "Adult", a person who has reached the age of eighteen years;

(2) "Claims", liabilities of the protectee arising in contract, in tort or otherwise, before or after the appointment of a conservator, and liabilities of the estate which arise at or after the adjudication of disability or after the appointment of a conservator of the estate, including expenses of the adjudication and of administration. The term does not include demands or disputes regarding title of the protectee to specific assets alleged to be included in the estate;

(3) "Conservator", one appointed by a court to have the care and custody of the estate of a minor or a disabled person. A "limited conservator" is one whose duties or powers are limited. The term "conservator", as used in this chapter, includes limited conservator unless otherwise specified or apparent from the context;

(4) "Custodial parent", the parent of a minor who has been awarded sole or joint physical custody of such minor, or the parent of an incapacitated person who has been appointed as guardian of such person, by an order or judgment of a court of this state or of another state or territory of the United States, or if there is no such order or judgment, the parent with whom the minor or incapacitated person primarily resides;

(5) "Disabled" or "disabled person", one who is:

(a) Unable by reason of any physical or mental condition to receive and evaluate information or to communicate decisions to such an extent that the person lacks ability to manage his financial resources; or

(b) The term "disabled" or "disabled person", as used in this chapter includes the terms partially disabled or partially disabled person unless otherwise specified or apparent from the context;

(6) "Eligible person" or "qualified person", a natural person, social service agency, corporation or national or state banking organization qualified to act as guardian of the person or conservator of the estate pursuant to the provisions of section 475.055;

(7) "Guardian", one appointed by a court to have the care and custody of the person of a minor or of an incapacitated person. A "limited guardian" is one whose duties or powers are limited. A "standby guardian" is one approved by the court to temporarily assume the duties of guardian of a minor or of an incapacitated person under section 475.046. The term "guardian", as used in this chapter, includes limited guardian and standby guardian unless otherwise specified or apparent from the context;

(8) "Guardian ad litem", one appointed by a court, in which particular litigation is pending, to represent a minor, an incapacitated person, a disabled person, or an unborn person in that particular proceeding or as otherwise specified in this code;

(9) "Habilitation", instruction, training, guidance or treatment designed to enable and encourage a intellectually disabled or developmentally disabled person as defined in chapter 630 to acquire and maintain those life skills needed to cope more effectively with the demands of his or her own person and of his or her environment;

(10) "Incapacitated person", one who is unable by reason of any physical or mental condition to receive and evaluate information or to communicate decisions to such an extent that he or she lacks capacity to meet essential requirements for food, clothing, shelter, safety or other care such that serious physical injury, illness, or disease is likely to occur. The term "incapacitated person" as used in this chapter includes the term partially incapacitated person unless otherwise specified or apparent from the context;

(11) "Least restrictive environment", that there shall be imposed on the personal liberty of the ward only such restraint as is necessary to prevent the ward from injuring himself or herself and others and to provide the ward with such care, habilitation and treatment as are appropriate for the ward considering his or her physical and mental condition and financial means;

(12) "Manage financial resources", either those actions necessary to obtain, administer, and dispose of real and personal property, intangible property, business property, benefits, income or any assets, or those actions necessary to prevent waste, loss or dissipation of property, or those actions necessary to provide for the care and support of such person or anyone legally dependent upon such person by a person of ordinary skills and intelligence commensurate with his or her training and education;

(13) "Minor", any person who is under the age of eighteen years;

(14) "Parent", the biological or adoptive mother or father of a child whose parental rights have not been terminated under chapter 211, including:

(a) A person registered as the father of the child by reason of an unrevoked notice of intent to claim paternity under section 192.016;

(b) A person who has acknowledged paternity of the child and has not rescinded that acknowledgment under section 193.215; and

(c) A person presumed to be the natural father of the child under section 210.822;

(15) "Partially disabled person", one who is unable by reason of any physical or mental condition to receive and evaluate information or to communicate decisions to such an extent that such person lacks capacity to manage, in part, his or her financial resources;

(16) "Partially incapacitated person", one who is unable by reason of any physical or mental condition to receive and evaluate information or to communicate decisions to the extent that such person lacks capacity to meet, in part, essential requirements for food, clothing, shelter, safety, or other care without court-ordered assistance;

(17) "Protectee", a person for whose estate a conservator or limited conservator has been appointed or with respect to whose estate a transaction has been authorized by the court under section 475.092 without appointment of a conservator or limited conservator;

(18) "Seriously ill", a significant likelihood that a person will become incapacitated or die within twelve months;

(19) "Social service agency", a charitable organization organized and incorporated as a not-for-profit corporation under the laws of this state and which qualifies as an exempt organization within the meaning of Section 501(c)(3), or any successor provision thereto of the federal Internal Revenue Code;

(20) "Standby guardian", one who is authorized to have the temporary care and custody of the person of a minor or of an incapacitated person under the provisions of section 475.046;

(21) "Treatment", the prevention, amelioration or cure of a person's physical and mental illnesses or incapacities;

(22) "Ward", a minor or an incapacitated person for whom a guardian, limited guardian, or standby guardian has been appointed.

(L. 1955 p. 385 § 283, A.L. 1979 H.B. 95, A.L. 1983 S.B. 44 & 45, A.L. 1994 S.B. 734, A.L. 2009 H.B. 154, A.L. 2014 H.B. 1064)



Section 475.011 Preference for spiritual healing not evidence of incapacity.

Effective 28 Aug 1985

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.011. Preference for spiritual healing not evidence of incapacity. — Nothing in this chapter shall be construed to constitute evidence of incapacity or partial incapacity of a person solely because such person refuses medical treatment upon the grounds that such person has consistently relied on prayer for healing in accordance with the religion of any church which teaches reliance on spiritual means for healing.

(L. 1983 S.B. 44 & 45, A.L. 1985 S.B. 35, et al.)



Section 475.015 Relationship of guardianship provisions to uniform veterans' guardianship law — powers of Veterans' Administration.

Effective 10 Jun 1981, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.015. Relationship of guardianship provisions to uniform veterans' guardianship law — powers of Veterans' Administration. — 1. Sections 475.380 to 475.480, known as the "Uniform Veterans' Guardianship Act", do not apply to a guardianship proceeding, whether or not the ward is receiving or has received benefits from the Veterans' Administration, if the original petition for appointment of a guardian is filed after December 31, 1980.

2. When the Veterans' Administration is paying disability compensation, dependency and indemnity compensation, or a pension to a person, it has standing to petition for the appointment of a guardian for that person, his property, or both, and to appear as an interested person in any guardianship proceeding instituted for the person or his property by anyone. For purposes of this subsection, none of the following are sufficient to make the Veterans' Administration an interested person in a guardianship proceeding:

(1) Acceptance or guarantee of payment of a mortgage;

(2) Payment of dividends on or proceeds of a government or national service life insurance policy;

(3) Provision of a flag to cover a coffin, a tombstone or burial expenses;

(4) Payment of tuition, cost of books and supplies, or a subsistence allowance to a person entitled to educational benefits;

(5) Provision of hospitalization, surgery, or medical care.

(L. 1955 p. 385 § 284, A.L. 1980 S.B. 637, A.L. 1981 S.B. 117)

Effective 6-10-81



Section 475.016 Persons adjudged incompetent prior to September 28, 1983 — review — effect on prior appointed guardians.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.016. Persons adjudged incompetent prior to September 28, 1983 — review — effect on prior appointed guardians. — If there has been an adjudication of incompetency before September 28, 1983, any person so adjudicated shall be deemed totally incapacitated and totally disabled as defined in section 475.010, until such time as the probate division of the circuit court of the county of proper venue, upon the annual review proceeding prescribed by section 475.082 or otherwise, may review the nature of the incapacity or disability of the person so adjudicated and alter the nature of the adjudication if, as a consequence of the review, it appears to the court that the person is not both totally incapacitated and totally disabled as defined in section 475.010. A guardian of the person appointed before September 28, 1983, shall be deemed a guardian as defined in section 475.010. A guardian of the estate appointed before September 28, 1983, shall be deemed a conservator as defined in section 475.010.

(L. 1983 S.B. 44 & 45 § 475.015)



Section 475.020 Applicability of provisions of probate code to guardianship.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.020. Applicability of provisions of probate code to guardianship. — The provisions of chapter 472, unless therein restricted to decedents' estates, apply to guardianships and conservatorships. Where sections in chapter 473 are specifically incorporated by reference by any provision of sections 475.010 to 475.370, they shall be applied as if "decedent" or "deceased" read "ward" or "protectee", "executor" or "administrator" or "personal representative" read "guardian", "conservator" and the like, as the case may be, as far as applicable to guardianships and conservatorships and not inconsistent with the provisions of sections 475.010 to 475.370. In other cases, where no rule is set forth for guardianships and conservatorships in sections 475.010 to 475.370, the rule regarding decedents' estates in this law shall likewise apply to guardianships and conservatorships when applicable thereto and not inconsistent with the provisions of sections 475.010 to 475.370, unless a contrary rule of court is duly promulgated or declared; provided that the provisions of sections 473.780 to 473.840, relating to independent administration, shall not apply to guardianships or conservatorships.

(L. 1955 p. 385 § 285, A.L. 1980 S.B. 637, A.L. 1983 S.B. 44 & 45)



Section 475.024 Temporary delegation of powers by parent — exceptions.

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.024. Temporary delegation of powers by parent — exceptions. — A parent of a minor, by a properly executed power of attorney, may delegate to another individual, for a period not exceeding one year, any of his or her powers regarding care or custody of the minor child, except his or her power to consent to marriage or adoption of the minor child.

(L. 1983 S.B. 44 & 45, A.L. 1985 S.B. 35, et al., A.L. 2004 H.B. 1453)

CROSS REFERENCE:

Transfer of custody, penalty, when, 453.110



Section 475.025 Rights of parents as natural guardians of minors.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.025. Rights of parents as natural guardians of minors. — In all cases not otherwise provided for by law, the father and mother, with equal powers, rights and duties, while living, and in case of the death of either parent the survivor, or when there is no lawful father, then the mother, if living, is the natural guardian of their children, and has the custody and care of their persons and education. When the estate of a minor is derived from a parent, the parent as natural guardian has all of the powers of a conservator appointed by a court, with respect to property derived from him, except that no court order or authorization is necessary to exercise these powers and the natural guardian may invest, sell and reinvest the estate of the minor in such property as is reasonable and prudent.

(RSMo 1939 § 375, A.L. 1955 p. 385 § 286, A.L. 1957 p. 829, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 § 375; 1919 § 371; 1909 § 430

(1958) Where child's estate was derived solely from father, court did not err in dismissing father's petition for declaratory judgment stating his right as natural guardian of child under § 475.025, as it was before reenactment in 1957, since by its terms the section applied only to children's estates derived from both parents and in addition all questions as to father's powers and rights as natural guardian were moot at the date of judgment. Dyer v. Union Electric Co. (A.), 318 S.W.2d 401.



Section 475.030 Letters of guardianship and conservatorship issued, when.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.030. Letters of guardianship and conservatorship issued, when. — 1. Letters of guardianship of the person may be granted for any person adjudged incapacitated. Letters of conservatorship of the estate may be granted for any person adjudged to be disabled.

2. Letters of conservatorship of the estate of a minor shall be granted for that part of the estate of the minor which is not derived from a living parent who is acting as natural guardian.

3. Letters of conservatorship for the entire estate of a minor may be granted in the following cases:

(1) Where the minor has no parent living; or

(2) Where there is a natural guardian of the minor and where the court finds that the best interests of the minor require letters of conservatorship for all of his estate.

4. Letters of guardianship of the person of a minor may be granted in the following cases:

(1) Where a minor has no parent living;

(2) Where the parents or the sole surviving parent of a minor are unwilling, unable or adjudged unfit to assume the duties of guardianship;

(3) Where the parents or the sole surviving parent have had their parental rights terminated under chapter 211.

(RSMo 1939 §§ 375, 376, 378, 379, A.L. 1955 p. 385 § 287, A.L. 1957 p. 829, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 §§ 375, 376, 378, 379; 1919 §§ 371, 372, 374, 375; 1909 §§ 403, 404, 406, 407

(1959) Where application for guardianship for person and estate of alleged incompetent individual held on felony warrant theretofore issued out of magistrate court was filed, the probate court had jurisdiction of the proceeding insofar as the estate was concerned (though not of the person) and should proceed to determine his competency. State ex rel. Standefer v. England (A.), 328 S.W.2d 732.



Section 475.035 Venue.

Effective 28 Aug 1999

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.035. Venue. — 1. The venue for the appointment of a guardian or conservator shall be:

(1) In the county in this state where the minor or alleged incapacitated or disabled person is domiciled; or

(2) If the minor or alleged incapacitated or disabled person has no domicile in this state, then in the county in which the minor or alleged incapacitated or disabled person actually resides, or if he or she does not reside in any county, then in any county wherein there is any property of the minor or alleged incapacitated or disabled person; or

(3) In the county, or on any federal reservation within the county, wherein the minor or alleged incapacitated or disabled person or his or her property is found; or

(4) In a county of this state which is within a judicial circuit which has prior and continuing jurisdiction over the minor pursuant to subdivision (1) of subsection 1 of section 211.031.

2. If the alleged incapacitated or disabled person has resided in a county other than the county of his or her domicile for more than one year, the court of that county may assume venue for the purpose of appointment of a guardian or conservator.

3. If proceedings are commenced in more than one county, they shall be stayed except in the county where first commenced until final determination of venue in the county where first commenced. The proceeding is deemed commenced by the filing of a petition; and the proceeding first legally commenced to appoint a conservator of the estate extends to all of the property of the protectee in this state.

(L. 1955 p. 385 § 288, A.L. 1983 S.B. 44 & 45, A.L. 1999 S.B. 387, et al.)



Section 475.040 Change of venue.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.040. Change of venue. — If it appears to the court, acting on the petition of the guardian, the conservator, the respondent or of a ward over the age of fourteen, or on its own motion, at any time before the termination of the guardianship or conservatorship, that the proceeding was commenced in the wrong county, or that the domicile or residence of the ward or protectee has been changed to another county, or in case of conservatorship of the estate that it would be for the best interest of the ward or disabled person and his estate, the court may order the proceeding with all papers, files and a transcript of the proceedings transferred to the probate division of the circuit court of another county. The court to which the transfer is made shall take jurisdiction of the case, place the transcript of record and proceed to the final settlement of the case as if the appointment originally had been made by it.

(L. 1955 p. 385 § 289, A.L. 1978 H.B. 1634, A.L. 1983 S.B. 44 & 45)



Section 475.045 Who may be appointed guardian of minor.

Effective 28 Aug 2009

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.045. Who may be appointed guardian of minor. — 1. Except in cases where they fail or refuse to give required security or are adjudged unfit for the duties of guardianship or conservatorship, or waive their rights to be appointed, the following persons, if otherwise qualified, shall be appointed as guardians or conservators of minors:

(1) The parent or parents of the minor, except as provided in section 475.030;

(2) If any minor over the age of fourteen years has no qualified parent living, a person nominated by the minor, unless the court finds appointment contrary to the best interests of the minor;

(3) Where both parents of a minor are dead, any person appointed under this section or section 475.046 by the will of the last surviving parent, who has not been adjudged unfit or incompetent for the duties of guardian or conservator.

2. Unfitness of any of the persons mentioned in subsection 1 for the duties of guardianship or conservatorship may be adjudged by the court after due notice and hearing.

3. If no appointment is made under subsection 1 of this section, the court shall appoint as guardian or conservator of a minor the most suitable person who is willing to serve and whose appointment serves the best interests of the child to a stable and permanent placement.

(RSMo 1939 §§ 375, 378, 379, 380, 392, A.L. 1955 p. 385 § 290, A.L. 1983 S.B. 44 & 45, A.L. 2009 H.B. 154)

Prior revisions: 1929 §§ 375, 378, 379, 380, 392; 1919 §§ 371, 374, 375, 376, 388; 1909 §§ 403, 406, 407, 408, 420

CROSS REFERENCE:

Public administrator appointed as guardian, when, 473.743



Section 475.046 Standby guardian permitted, when — appointment procedure — authority effective, when.

Effective 28 Aug 2009

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.046. Standby guardian permitted, when — appointment procedure — authority effective, when. — 1. A custodial parent may designate a person to act as standby guardian of a minor or incapacitated person by a will that complies with the requirements of section 474.320 or by a separate written instrument which is dated and is either duly executed and acknowledged by the custodial parent or is signed by the custodial parent in the presence of at least two disinterested witnesses and subscribed by the witnesses. If the custodial parent executes more than one document designating a standby guardian and there is a conflict between the documents as to the person designated, the document bearing the latest date shall control.

2. If a custodial parent who has designated a standby guardian is or becomes seriously ill, the custodial parent or the person designated as standby guardian may file a petition in the probate division of the circuit court of the county which would be of proper venue for the appointment of a guardian of the minor or incapacitated person seeking appointment of the designated person as standby guardian. A copy of the will or separate written instrument designating the standby guardian and a consent to act as standby guardian signed by the person designated shall be filed with the petition, which petition shall state:

(1) The name, age, domicile, actual place of residence, and mailing address of the minor or incapacitated person;

(2) The name and address of the custodial parent and of the designated standby guardian;

(3) The name and address of each parent of the minor or incapacitated person and whether that parent is living or dead;

(4) The name and address of the spouse, if applicable, and the names, ages, and addresses of all living children of the minor or incapacitated person;

(5) If the person for whom appointment of a standby guardian is sought has been adjudicated incapacitated, the date of adjudication and the name and address of the court which entered the judgment; and

(6) The reasons why the appointment of a standby guardian is sought.

­­

­

3. The court shall determine appointment of a standby guardian in accordance with the best interests of the minor or incapacitated person after considering all relevant factors, including:

(1) Whether there is a parent other than the custodial parent and, if so, whether the other parent is willing, able, and fit to assume the duties of a parent;

(2) The suitability of a person nominated by the minor or incapacitated person if he or she is, at the time of hearing, able to communicate a reasonable choice; and

(3) The desirability of providing arrangements for the care, custody, and control of the minor or incapacitated person which shall minimize stress and disruption and avoid his or her placement in foster or similar care pending appointment of a guardian if the custodial parent is adjudicated incapacitated or dies.

4. If it appears to the court that a standby guardian should be appointed for a minor or incapacitated person, the court may appoint a standby guardian.

5. The authority of a person to act as standby guardian for a minor or incapacitated person shall only take effect as follows:

(1) If the person has previously been appointed by the court as standby guardian, upon the granting of letters of standby guardianship to the person previously appointed as provided in the order appointing the standby guardian; or

(2) If the person has not previously been appointed by the court as standby guardian, either because a petition for appointment has not been filed or because a petition has been filed but the proceedings are still pending, upon the first to occur of the following:

(a) The consent of the custodial parent in a writing duly executed and acknowledged by the custodial parent;

(b) Entry of an order adjudicating the custodial parent to be incapacitated; or

(c) The death of the custodial parent.

­­

­

6. A person acting as standby guardian of a minor or incapacitated person shall, within sixty days after he or she begins to act, petition the court for appointment of the standby guardian or some other qualified person as guardian of the minor or incapacitated person. Proceedings on the petition shall be conducted in the same manner as would be applicable in a case for appointment of a successor guardian under section 475.115.

7. Nothing in this section shall be construed to:

(1) Deprive a parent of his or her legal rights with respect to a minor or incapacitated person who is a child of that parent, including court-ordered visitation with the child, nor to authorize a grant of authority to a standby guardian which would supersede any such rights; or

(2) Relieve a parent of his or her legal obligations or duties to a minor or incapacitated person who is a child of that parent, including a duty to support the child in accordance with a court or administrative order.

8. Except to the extent determined by the court to be inconsistent with the provisions of this section or as expressly provided in this section, the laws applicable to guardianship proceedings shall apply to all proceedings under this section.

(L. 2009 H.B. 154)



Section 475.050 Who may be appointed guardian or conservator of disabled or incapacitated persons.

Effective 28 Aug 1996

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.050. Who may be appointed guardian or conservator of disabled or incapacitated persons. — 1. Before appointing any other eligible person as guardian of an incapacitated person, or conservator of a disabled person, the court shall consider the suitability of appointing any of the following persons who appear to be willing to serve:

(1) If the incapacitated or disabled person is, at the time of the hearing, able to make and communicate a reasonable choice, any eligible person nominated by the person;

(2) Any eligible person nominated in a durable power of attorney executed by the incapacitated or disabled person, or in an instrument in writing signed by the incapacitated or disabled person and by two witnesses who signed at the incapacitated or disabled person's request, before the inception of the person's incapacity or disability, at a time within five years before the hearing when the person was able to make and communicate a reasonable choice;

(3) The spouse, parents, adult children, adult brothers and sisters and other close adult relatives of the incapacitated or disabled person;

(4) Any other eligible person or, with respect to the estate only, any eligible organization or corporation, nominated in a duly probated will of such a spouse or relative executed within five years before the hearing.

2. Except for good cause shown, the court shall make its appointment in accordance with the incapacitated or disabled person's most recent valid nomination of an eligible person qualified to serve as guardian of the person or conservator of the estate. In the event there is not brought to the attention of the court any such valid nomination executed within five years before the hearing, then the court shall give consideration to the most recent valid nomination brought to its attention, but the court shall not be required to follow such nomination.

(L. 1983 S.B. 44 & 45, A.L. 1989 H.B. 145, A.L. 1994 S.B. 734, A.L. 1996 S.B. 719)



Section 475.055 Qualifications of guardians or conservators.

Effective 28 Aug 1994

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.055. Qualifications of guardians or conservators. — 1. Except as herein otherwise provided:

(1) Any adult person may be appointed guardian of the person or conservator of the estate, or both, of a minor or incapacitated or disabled person, except that a parent shall not be denied appointment as guardian of the person of a minor for the reason that the parent is a minor;

(2) Any charitable organization organized and incorporated as a not-for-profit corporation under the laws of this state prior to January 1, 1902, shall be qualified to continue to serve as guardian of the person of any ward for whom such charitable organization has been appointed guardian of the person prior to September 28, 1983, or to be appointed guardian of the person or persons adjudicated incapacitated subsequent to September 28, 1983;

(3) Any social service agency located within a county of the first classification or within a city not within a county except any county of the first classification without a charter form of government with a population of one hundred thousand or more inhabitants which contains all or part of a city with a population of three hundred fifty thousand or more inhabitants, which is found capable by the court of providing an active and suitable program of guardianship for the incapacitated person, taking into consideration the nature of such person's disability and the nature of such organization's services, may be appointed as guardian of the person; however, no social service agency shall be appointed as guardian of the person under this subdivision unless it employs a licensed professional found by the court to have sufficient expertise to meet the needs of the ward, and it is found by the court that such professional shall have primary responsibility for providing guardianship services to the incapacitated person for which such social service agency is appointed guardian. The court shall not appoint as guardian of the person under this subdivision a social service agency which is providing residential services to the ward;

(4) Any corporation authorized to do business in this state and empowered by its charter so to act or any national banking association authorized so to act in this state may be appointed conservator of the estate of a minor or disabled person. No corporation other than a social service agency may be appointed to serve as guardian of the incapacitated person.

2. No person or corporation, other than the public administrator of the county, shall be appointed guardian or conservator unless the appointee has filed a consent to act. Except as otherwise provided by this section, no person or corporation licensed as a facility by the Missouri department of mental health or the Missouri department of social services, nor any administrator, owner, operator, manager or employee of such a facility shall be appointed guardian of the person or conservator of the estate of any resident of that facility, unless related within the fourth degree of consanguinity or affinity to the resident. No full-time judge of any court of this state and no clerk, deputy clerk or division clerk shall be appointed as guardian of the person or conservator of the estate, but a judge, clerk, deputy clerk or division clerk may serve as a guardian or conservator for a ward or protectee who is a spouse or is within the third degree of relationship by consanguinity or affinity as calculated according to civil law. No natural person under eighteen years of age, other than as provided in subsection 1 of this section, no incapacitated or disabled person, and no habitual drunkard shall be appointed guardian of the person or conservator of the estate. No person whose letters of guardianship or conservatorship are revoked shall be appointed guardian or conservator within two years after the revocation. No one shall be appointed guardian of the person or conservator of the estate unless qualified to perform the duties of said office or offices.

3. A person becomes a guardian or conservator of a minor or incapacitated or disabled person upon issuance of letters of guardianship or conservatorship by the court. A person so appointed need not reside within this state in order to accept or serve as guardian or conservator, unless the court finds that such person, taking into consideration his place of residence, is unable to effectively perform the duties of guardian or conservator as provided by this code. The guardianship or conservatorship status continues until terminated, without regard to the location from time to time, whether within or outside of this state, of the guardian and ward or conservator and protectee.

4. Subsections 3 and 4 of section 473.117, section 473.689, and section 475.338 are applicable to nonresident guardians and conservators.

5. If a social service agency is appointed to act as guardian under this section, any other eligible person listed in subdivision (3) of subsection 1 of section 475.050 may petition the court to have the social service agency removed as guardian. The court shall grant the petition if it finds that the petitioner is qualified and will act in the best interests of the disabled or incapacitated person. The removal of a social service agency under such circumstances does not require evidence that the agency committed acts of misfeasance warranting the agency's removal pursuant to section 475.110.

6. A social service agency acting as a guardian pursuant to subdivision (4) of subsection 1 of this section may only authorize the withholding or withdrawal of artificially provided nutrition or hydration as prescribed under section 404.820.

(L. 1955 p. 385 § 292, A.L. 1957 p. 829, A.L. 1978 H.B. 1634, A.L. 1979 H.B. 95, A.L. 1983 S.B. 44 & 45, A.L. 1987 H.B. 637, A.L. 1994 S.B. 734)

(1977) Held, a relative is entitled to preference over a stranger as guardian unless the record discloses dissension in the family, adverse interest of the relative and the incompetent, lack of business ability of the relative or any other reason a stranger would best serve the interest of the incompetent. Roots v. Reid (A.), 555 S.W.2d 54.



Section 475.060 Application for guardianship — petition for guardianship requirements — incapacitated persons, petition requirements.

Effective 28 Aug 2011

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.060. Application for guardianship — petition for guardianship requirements — incapacitated persons, petition requirements. — 1. Any person may file a petition for the appointment of himself or herself or some other qualified person as guardian of a minor. Such petition shall state:

(1) The name, age, domicile, actual place of residence and post office address of the minor if known and if any of these facts is unknown, the efforts made to ascertain that fact;

(2) The estimated value of the minor's real and personal property, and the location and value of any real property owned by the minor outside of this state;

(3) If the minor has no domicile or place of residence in this state, the county in which the property or major part thereof of the minor is located;

(4) The name and address of the parents of the minor and whether they are living or dead;

(5) The name and address of the spouse, and the names, ages and addresses of all living children of the minor;

(6) The name and address of the person having custody of the person of the minor;

(7) The name and address of any guardian of the person or conservator of the estate of the minor appointed in this or any other state;

(8) If appointment is sought for a natural person, other than the public administrator, the names and addresses of wards and disabled persons for whom such person is already guardian or conservator;

(9) The name and address of the trustees and the purpose of any trust of which the minor is a qualified beneficiary;

(10) The reasons why the appointment of a guardian is sought;

(11) A petition for the appointment of a guardian of a minor may be filed for the sole and specific purpose of school registration or medical insurance coverage. Such a petition shall clearly set out this limited request and shall not be combined with a petition for conservatorship.

2. Any person may file a petition for the appointment of himself or herself or some other qualified person as guardian of an incapacitated person. Such petition shall state:

(1) If known, the name, age, domicile, actual place of residence, and post office address of the alleged incapacitated person, and for the period of three years before the filing of the petition, the most recent addresses, up to three, at which the alleged incapacitated person lived prior to the most recent address, and if any of these facts is unknown, the efforts made to ascertain that fact. In the case of a petition filed by a public official in his or her official capacity, the information required by this subdivision need only be supplied to the extent it is reasonably available to the petitioner;

(2) The estimated value of the alleged incapacitated person's real and personal property, and the location and value of any real property owned by the alleged incapacitated person outside of this state;

(3) If the alleged incapacitated person has no domicile or place of residence in this state, the county in which the property or major part thereof of the alleged incapacitated person is located;

(4) The name and address of the parents of the alleged incapacitated person and whether they are living or dead;

(5) The name and address of the spouse, the names, ages, and addresses of all living children of the alleged incapacitated person, the names and addresses of the alleged incapacitated person's closest known relatives, and the names and relationship, if known, of any adults living with the alleged incapacitated person; if no spouse, adult child, or parent is listed, the names and addresses of the siblings and children of deceased siblings of the alleged incapacitated person; the name and address of any agent appointed by the alleged incapacitated person in any durable power of attorney, and of the presently acting trustees of any trust of which the alleged incapacitated person is the grantor or is a qualified beneficiary or is or was the trustee or cotrustee and the purpose of the power of attorney or trust;

(6) The name and address of the person having custody of the person of the alleged incapacitated person;

(7) The name and address of any guardian of the person or conservator of the estate of the alleged incapacitated person appointed in this or any other state;

(8) If appointment is sought for a natural person, other than the public administrator, the names and addresses of wards and disabled persons for whom such person is already guardian or conservator;

(9) The fact that the person for whom guardianship is sought is unable by reason of some specified physical or mental condition to receive and evaluate information or to communicate decisions to such an extent that the person lacks capacity to meet essential requirements for food, clothing, shelter, safety, or other care such that serious physical injury, illness, or disease is likely to occur;

(10) The reasons why the appointment of a guardian is sought.

(RSMo 1939 §§ 377, 447, A.L. 1955 p. 385 § 293, A.L. 1983 S.B. 44 & 45, A.L. 2000 S.B. 944, A.L. 2011 H.B. 111 merged with S.B. 59 merged with S.B. 213)

Prior revisions: 1929 §§ 377, 448; 1919 §§ 373, 444; 1909 §§ 405, 474

(1957) Where application for guardianship of minors did not give the domicile of the minors or of their parents, nor the names and addresses of the parents or spouses of the minors nor state who had custody of the minors, it failed to confer jurisdiction on the court to appoint the public administrator as guardian. In re Dugan (A.), 309 S.W.2d 145.



Section 475.061 Application for conservatorship — may combine with petition for guardian of person.

Effective 28 Aug 2011

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.061. Application for conservatorship — may combine with petition for guardian of person. — 1. Any person may file a petition in the probate division of the circuit court of the county of proper venue for the appointment of himself or some other qualified person as conservator of the estate of a minor or disabled person. The petition shall contain the same allegations as are set forth in subdivisions (1), (8), and (10) of subsection 2 of section 475.060 with respect to the appointment of a guardian for an incapacitated person and, in addition thereto, an allegation that the respondent is unable by reason of some specific physical or mental condition to receive and evaluate information or to communicate decisions to such an extent that the respondent lacks ability to manage his financial resources or that the respondent is under the age of eighteen years.

2. A petition for appointment of a conservator or limited conservator of the estate may be combined with a petition for appointment of a guardian or limited guardian of the person. In such a combined petition allegations need not be repeated.

(L. 1983 S.B. 44 & 45, A.L. 2011 H.B. 111 merged with S.B. 59 merged with S.B. 213)



Section 475.062 Action on petition for appointment of conservator.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.062. Action on petition for appointment of conservator. — 1. When a petition for appointment of a conservator of the estate of an alleged disabled person is made by said person, or said person's consent to the appointment sought is endorsed on the petition or filed with it, the court, after appointment of counsel for the alleged disabled person, if satisfied, by interview with the alleged disabled person or otherwise, that the alleged disability does exist, that the disabled person wishes the appointment and has capacity to understand the need for it and make a reasonable choice of conservator and that the person nominated as conservator is suitable, qualified and has or will accept the appointment, may, without notice or hearing, appoint as conservator of the estate, the person, organization or corporation designated by the disabled person. If it appears that the alleged disabled person is a codepositor or cotenant, the other codepositors and cotenants shall, in any event, be given notice before the court acts.

2. When a petition for appointment of a conservator of the estate of an alleged disabled person is not made or consented to by said alleged disabled person, the procedures as to notice, appointment of counsel, hearing and adjudication of disability as prescribed by section 475.075 shall be followed.

3. If the whereabouts of a person alleged to be disappeared or detained pursuant to section 475.081 is unknown or the place or nature of his confinement or detention prevents personal service, service shall be made on him by publication in accordance with the rules of civil procedure.

(L. 1983 S.B. 44 & 45)



Section 475.065 Single guardianship or conservatorship for two or more persons.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.065. Single guardianship or conservatorship for two or more persons. — When application is made for the appointment of a guardian or conservator for two or more minors or incapacitated or disabled persons who are children of a common parent, or are parent and child, or are husband and wife, it is not necessary that a separate petition, bond or other paper be filed for each minor or incapacitated or disabled person and the guardianship or conservatorship of all may be considered as one proceeding except that there shall be a separate accounting when the guardianship or conservatorship terminates as to one ward or disabled person but not as to the others.

(L. 1955 p. 385 § 295, A.L. 1983 S.B. 44 & 45)



Section 475.070 Notice of petition for appointment of guardian or conservator for a minor — service on parents of minor not required, when.

Effective 28 Aug 2000

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.070. Notice of petition for appointment of guardian or conservator for a minor — service on parents of minor not required, when. — 1. Before appointing a guardian or conservator for a minor, notice of the petition therefor shall be served upon the following unless they have signed such petition or have waived notice thereof:

(1) The minor, if over fourteen years of age;

(2) The parents of the minor;

(3) The spouse of the minor;

(4) If directed by the court:

(a) Any person who has been appointed guardian or any person having care and custody of the minor;

(b) Any department, bureau or agency of the United States or of this state or any political subdivision thereof, which makes or awards compensation, pension, insurance or other allowance for the benefit of the ward's estate;

(c) Any department, bureau or agency of this state or any political subdivision thereof or any charitable organization of this state, which may be charged with the supervision, control or custody of the minor.

2. If the minor is over fourteen years of age, there shall be personal service upon him if personal service can be had. Service on others may be had in accordance with section 472.100.

3. If a petition for the appointment of a guardian of a minor is filed for the sole and specific purpose of school registration or medical insurance coverage, upon the filing of an affidavit by the petitioner stating that, after due and diligent effort to the best of his or her ability, the whereabouts or identity of either or both parents of the minor remains unknown, the court may proceed with the appointment of such a guardian without having obtained service upon the parents of the minor.

(L. 1955 p. 385 § 296, A.L. 1959 S.B. 141, A.L. 1983 S.B. 44 & 45, A.L. 1985 S.B. 35, et al., A.L. 2000 S.B. 944)



Section 475.075 Hearing on capacity or disability — notice — service — contents of petition, appointment of attorney.

Effective 28 Aug 1985

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.075. Hearing on capacity or disability — notice — service — contents of petition, appointment of attorney. — 1. Except as otherwise provided in section 475.062, when a petition for the appointment of a guardian ad litem, guardian or conservator against any person, hereinafter referred to as the respondent, is filed on grounds other than minority, the court, if satisfied that there is good cause for the exercise of its jurisdiction, shall promptly set the petition for hearing.

2. The respondent shall be served in person with the following: A copy of the petition; a written notice stating the time and place the proceeding will be heard by the court, the name and address of appointed counsel, and the names and addresses of the witnesses who may be called to testify in support of the petition; and with a copy of the respondent's rights as set forth in subsections 7 and 8 of this section. The notice shall be signed by the judge or clerk of the court and served in person on the respondent a reasonable time before the date set for the hearing. The petition shall state the names and addresses of the spouse, parents, children who have reached eighteen, any person serving as his guardian, conservator, limited guardian or limited conservator, any person having power to act in a fiduciary capacity with respect to any of the respondent's financial resources, and any person having his care and custody known to the petitioner. Each person so listed shall be served with like notice in any manner permitted by section 472.100. If no such spouse, parent or child is known, notice shall be given to at least one of his closest relatives who has reached eighteen.

3. Upon the filing of a petition under the provisions of subsection 1 of this section or for the approval on behalf of the respondent of a transaction pursuant to section 475.092 or for the rendition of emergency medical treatment under the provisions of section 475.123, the court shall immediately appoint an attorney to represent the respondent in the proceeding. The attorney shall visit his client prior to the hearing. If the client is capable of understanding the matter in question or of contributing to the advancement of the client's interest, the attorney shall obtain from the client all possible aid. If the disability of a client compels the attorney to make decisions for the client, the attorney shall consider all circumstances then prevailing and act with care to safeguard and advance the interests of the client. The court shall allow a reasonable attorney's fee for the services rendered, to be taxed as costs of the proceeding. The court-appointed attorney may be permitted to withdraw if the respondent employs private counsel who enters an appearance on behalf of said person.

4. The court may direct that the respondent be examined by a physician or licensed psychologist or other appropriate professional designated by the court, and may allow a reasonable fee for the services rendered, to be taxed as costs in the proceeding. The court-appointed physician, licensed psychologist or other professional shall, prior to examination, explain to the respondent in simple language, the following:

(1) Incapacity or disability as defined in section 475.010;

(2) That the purpose of the examination is to produce evidence which may be used to determine whether the respondent is incapacitated, disabled or partially incapacitated or disabled;

(3) That respondent has the right to remain silent;

(4) That anything respondent says may be used at the court hearing, and in making the determination of incapacity or disability.

5. The court-appointed physician, licensed psychologist or other professional shall submit his report in writing to the court and to counsel for all parties.

6. If prima facie proof of partial or complete incapacity or disability is made, a physician or licensed psychologist is competent and may be compelled to testify as to information acquired from the respondent, despite otherwise applicable testimonial privileges. Evidence received under this subsection which would otherwise be privileged may not be used in any other civil action or criminal proceeding without the consent of the holder of the privilege.

7. The petitioner has the burden of proving incapacity, partial incapacity, disability, or partial disability by clear and convincing evidence.

8. The respondent shall have the following rights in addition to those elsewhere specified:

(1) The right to be represented by an attorney;

(2) The right to have a jury trial;

(3) The right to present evidence in his behalf;

(4) The right to cross-examine witnesses who testify against him;

(5) The right to remain silent;

(6) The right to have the hearing opened or closed to the public as he elects;

(7) The right to a hearing conducted in accordance with the rules of evidence in civil proceedings, except as modified by this chapter;

(8) The right to be present at the hearing.

9. If the court finds that the respondent possesses capacity to meet his essential requirements for food, clothing, shelter, safety and other care or that he possesses the ability to manage his financial resources, it shall deny the petition. On the other hand, if the court finds that the capacity of the respondent to receive and evaluate information or to communicate decisions is impaired to such an extent as to render him incapable of meeting some or all of his essential requirements for food, clothing, shelter, safety or other care so that serious physical injury, illness, or disease is likely to occur, or that the ability of the respondent to receive and evaluate information or to communicate decisions is impaired to such an extent so as to render him unable to manage some or all of his financial resources, it shall make and recite in its order detailed findings of fact stating:

(1) The extent of his physical and mental incapacity to care for his person;

(2) The extent of his physical and mental disability to manage his financial resources;

(3) Whether or not he requires placement in a supervised living situation and, if so, the degree of supervision needed;

(4) Whether or not his financial resources require supervision and, if so, the nature and extent of supervision needed.

10. If the court finds the respondent to be in some degree incapacitated or disabled, or both, the court, in determining the degree of supervision necessary, shall apply the least restrictive environment principle as defined in this chapter and shall not restrict his personal liberty or his freedom to manage his financial resources to any greater extent than is necessary to protect his person and his financial resources. The court shall consider whether or not the respondent may be fully protected by the rendition of temporary protective services provided by a private or public agency or agencies; or by the appointment of a guardian or conservator ad litem; or by the appointment of a limited guardian or conservator; or, as a last resort, by the appointment of a guardian or conservator. The limitations imposed upon the authority of the guardian or conservator as set forth in the findings of the court shall be stated in the letters of the guardian or conservator and shall be set forth in the notice of first publication of letters of conservatorship granted.

11. If an alleged incapacitated or disabled person has no guardian or conservator and an emergency exists which presents a substantial risk that serious physical harm will occur to his person or irreparable damage will occur to his property because of his failure or inability to provide for his essential human needs or to protect his property, the court may, with notice to such person's attorney, as provided in subsection 3 of this section, and service of notice upon such person as provided in subsection 2 of this section, and, with or without notice to other persons interested in the proceeding, after hearing, appoint a guardian or conservator ad litem for a specified period not to exceed thirty days and for specified purposes. Orders appointing the guardian or conservator ad litem may be modified upon motion and hearing. After hearing and a showing of continuing emergency need, orders appointing the guardian or conservator ad litem may be extended from time to time, not to exceed thirty days each. A guardian or conservator ad litem may be removed at any time and shall make any report the court requires. Proceedings under this subsection shall not be employed as alternative to proceedings for the involuntary detention and treatment of a mentally ill person under the provisions of chapter 632.

(RSMo 1939 §§ 447, 449, A.L. 1955 p. 385 § 297, A.L. 1983 S.B. 44 & 45, A.L. 1985 S.B. 35, et al.)

Prior revisions: 1929 §§ 448, 450; 1919 §§ 444, 446; 1909 §§ 474, 476

(1986) Waiver of rights under this section must be affirmative and on the record. In re Link, 713 S.W.2d 487 (Mo. banc).

(1996) A court may not circumvent the right to a jury trial by entering a judgment notwithstanding the verdict against the alleged incompetent. Matter of Korman, 913 S.W.2d 416 (Mo.App.E.D.).



Section 475.077 Judgment of incapacity or disability set aside, when.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.077. Judgment of incapacity or disability set aside, when. — The court may, if just cause appears, at any time within sixty days after a judgment as to the capacity or disability of any person has been entered, set aside the judgment and order a new hearing; but if the result of the new hearing is the same as the result of the first, then the judgment shall not be set aside.

(L. 1983 S.B. 44 & 45)



Section 475.078 Effect of adjudication.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.078. Effect of adjudication. — 1. An adjudication of partial incapacity or partial disability does not operate to impose upon the ward or protectee any legal disability provided by law except to the extent specified in the order of adjudication, provided that the court shall not impose upon the ward or protectee any legal disability other than those which are consistent with the condition of the ward or protectee.

2. An adjudication of incapacity or disability does operate to impose upon the ward or protectee all legal disabilities provided by law, except to the extent specified in the order of adjudication, and provided further that the court is without jurisdiction to impose any legal disability upon a disabled person for whom a conservator has been appointed by reason of his disappearance, detention, or confinement.

3. A person who has been adjudicated incapacitated or disabled or both shall be presumed to be incompetent. A person who has been adjudicated partially incapacitated or partially disabled or both shall be presumed to be competent. The court at any time after a hearing on the question may determine that an incapacitated, disabled, or partially incapacitated or partially disabled person is incompetent for some purposes and competent for other purposes.

(L. 1983 S.B. 44 & 45)



Section 475.079 Order appointing guardian or conservator.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.079. Order appointing guardian or conservator. — 1. If it appears to the court that a guardian should be appointed for a minor who is not incapacitated or if it is found by the jury or the court upon proof by clear and convincing evidence that the person for whom a guardian is sought is incapacitated as defined in this law, the court may appoint a guardian of the person. The appointment of guardians of minors shall be made in accordance with section 475.045, except that if a person entitled to appointment as a guardian or entitled to select a guardian fails to appear after notice or to apply for such appointment or make selection in accordance with the order of the court the court may appoint any suitable person as guardian.

2. If it is found that the person for whom a conservator of the estate is sought is a minor or is disabled as defined in section 475.010 by a disability other than or in addition to minority, the court may appoint a conservator of the estate, who may be the same person appointed guardian of the person.

(L. 1983 S.B. 44 & 45)



Section 475.080 Appointment of limited guardian or conservator.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.080. Appointment of limited guardian or conservator. — 1. If the court, after hearing, finds that a person is partially incapacitated, the court shall appoint a limited guardian of the person of the ward. The order of appointment shall specify the powers and duties of the limited guardian so as to permit the partially incapacitated ward to care for himself commensurate with his ability to do so and shall also specify the legal disabilities to which the ward is subject. In establishing a limited guardianship, the court shall impose only such legal disabilities and restraints on personal liberty as are necessary to promote and protect the well-being of the individual and shall design the guardianship so as to encourage the development of maximum self-reliance and independence in the individual.

2. If the court, after hearing, finds that a person is partially disabled, the court shall appoint a limited conservator of the estate. The order of appointment shall specify the powers and duties of the limited conservator so as to permit the partially disabled person to manage his financial resources commensurate with his ability to do so.

(L. 1983 S.B. 44 & 45)



Section 475.081 Persons having disappeared, absent from country, or forcibly detained, to be partially disabled, limited conservator appointed — procedure — termination, when.

Effective 28 Aug 1994

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.081. Persons having disappeared, absent from country, or forcibly detained, to be partially disabled, limited conservator appointed — procedure — termination, when. — 1. If a person has disappeared and cannot be located or has been forcibly detained either illegally or by a foreign government or is absent by reason of being physically located in a country other than the United States and is unable to return to the United States because of physical or mental condition, for a period of one month or more, and such disappearance, detention, or physical location makes it impossible for that person, or any person legally acting on his behalf, to manage his financial resources as defined in section 475.010, any person may file a petition in the probate division of the circuit court of proper venue for appointment of himself or some other qualified person as limited conservator for the disappeared, detained, or absent person. The court shall order a hearing in accordance with section 475.075, in which the alleged disappeared, detained, or absent person shall be deemed to be an alleged partially disabled person. If the court finds that the respondent has disappeared, is detained or is absent by reason of being physically located in a country other than the United States and is unable to return to the United States because of physical or mental condition as provided in this section, the court may grant letters of limited conservatorship, but the powers granted to the limited conservator and the powers of the court shall be limited to those powers necessary for the support and maintenance of persons legally dependent upon the respondent and to powers necessary to prevent loss to the estate of the respondent during his disappearance, detention, or absence. The estate shall be administered upon the presumption that the respondent is alive.

2. A conservator appointed pursuant to this section shall immediately notify the court if the protectee has been found, has been released or has been returned to the United States. Upon receiving knowledge of such facts from the conservator or from any other source, the court shall order the conservatorship terminated and require the conservator to file final settlement.

3. In addition to the provisions of sections 475.082 and 475.270, a conservator appointed pursuant to this section shall notify the court every three months of the continuing disappearance, detention, or absence of the protectee which notice shall include the then current address of the conservator and the addresses of all persons legally dependent upon the protectee.

(L. 1983 S.B. 44 & 45, A.L. 1985 S.B. 35, et al., A.L. 1994 S.B. 734)



Section 475.082 Review of status of persons under guardianship or conservatorship — required report, content.

Effective 28 Aug 1985

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.082. Review of status of persons under guardianship or conservatorship — required report, content. — 1. At least annually, the court shall inquire into the status of every ward and protectee under its jurisdiction for the purpose of determining whether the incapacity or disability may have ceased and to insure that the guardian or conservator is discharging his responsibilities and duties in accordance with this chapter.

2. In order to implement the court review prescribed by this section, the guardian or limited guardian shall file annually on the anniversary date of his letters, a report concerning the personal status of the ward. Such report may be combined with the settlement of accounts if the guardian is also conservator of the estate of the ward. The report shall be in the form prescribed by the court and shall include the following information:

(1) The present address of the ward;

(2) The present address of the guardian;

(3) The number of times the guardian has had contact with the ward, and the nature of such contacts including the date the ward was last seen by the guardian;

(4) If the ward is institutionalized, whether the guardian has received a copy of the treatment or habilitation plan and whether the guardian agrees with its provision;

(5) The date the ward was last seen by a physician and the purpose;

(6) Any major changes in the physical or mental condition of the ward observed by the guardian;

(7) The opinion of the guardian as to the need for the continuation of the guardianship and whether it is necessary to increase or decrease the powers of the guardian;

(8) The opinion of the guardian as to the adequacy of the present care of the ward.

3. The court may as part of its review, in its discretion, order the performance of a mental status evaluation of an incapacitated ward and may require any hospital, physician, or custodial facility to submit copies of their records relating to the treatment, habilitation or care of the ward.

4. If there is an indication that the incapacity or disability of the ward or protectee has ceased, the court shall appoint an attorney to file on behalf of the ward or protectee a petition for termination of the guardianship or conservatorship or for restoration.

5. If it appears to the court as part of its review or at any time upon motion of any interested person, including the ward or protectee or some person on his behalf, that the guardian or conservator is not discharging his responsibilities and duties as required by this chapter or has not acted in the best interests of his ward or protectee, the court may order that a hearing be held and direct that the guardian or conservator appear before the court. In the event that such a hearing is ordered and the ward or protectee is not represented by an attorney, the court shall appoint an attorney to represent the ward or protectee in the proceedings. At the conclusion of the hearing, if the court finds that the guardian or conservator is not discharging his duties and responsibilities as required by this code, or is not acting in the best interests of the ward or protectee, the court shall enter such orders as it deems appropriate under the circumstances. Such orders may include the removal of the guardian or conservator and the appointment of a successor guardian or conservator or termination of the guardianship or conservatorship on finding that the ward has recovered his capacity or the protectee is no longer disabled. The court in framing its orders and findings shall give due consideration to the exercise by the guardian or conservator of any discretion vested in him by law.

(L. 1983 S.B. 44 & 45, A.L. 1985 S.B. 35, et al.)



Section 475.083 Termination of guardianship or conservatorship, when.

Effective 28 Aug 2001

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.083. Termination of guardianship or conservatorship, when. — 1. The authority of a guardian or conservator terminates:

(1) When a minor ward becomes eighteen years of age;

(2) Upon an adjudication that an incapacitated or disabled person has been restored to his capacity or ability;

(3) Upon revocation of the letters of the guardian or conservator;

(4) Upon the acceptance by the court of the resignation of the guardian or conservator;

(5) Upon the death of the ward or protectee except that if there is no person other than the estate of the ward or protectee liable for the funeral and burial expenses of the ward or protectee the guardian or conservator may, with the approval of the court, contract for the funeral and burial of the deceased ward or protectee;

(6) Upon the expiration of an order appointing a guardian or conservator ad litem unless the court orders extension of the appointment;

(7) Upon an order of court terminating the guardianship or conservatorship.

2. A guardianship or conservatorship may be terminated by court order after such notice as the court may require:

(1) If the conservatorship estate is exhausted;

(2) If the conservatorship is no longer necessary for any other reason;

(3) If the court finds that a parent is fit, suitable and able to assume the duties of guardianship and it is in the best interest of the minor that the guardianship be terminated.

3. Notwithstanding the termination of the authority of a conservator, he shall continue to have such authority as may be necessary to wind up his administration.

4. At any time the guardian, conservator or any person on behalf of the ward or protectee may, individually or jointly with the ward or protectee, or the ward or protectee individually may petition the court to restore the ward or protectee, or to decrease the powers of the guardian or conservator, except that if the court determines that the petition is frivolous, the court may summarily dismiss the petition without hearing.

5. Upon the filing of a joint petition by the guardian or conservator and the ward or protectee, the court, if it finds restoration or modification to be in the best interests of the ward or protectee, may summarily order restoration or modification of the powers of the guardian or conservator without the necessity of notice and hearing.

6. Upon the filing of a petition without the joinder of the guardian or conservator, the court shall cause the petition to be set for hearing with notice to the guardian or conservator. If the ward or protectee is not represented by an attorney, the court shall appoint an attorney to represent the ward or protectee in such proceeding. The burden of proof by a preponderance of the evidence shall be upon the petitioner. Such a petition may not be filed more than once every one hundred eighty days.

7. At any time the guardian or conservator may petition the court to increase his powers. Proceedings on the petition shall be in accordance with the provisions of section 475.075.

(L. 1983 S.B. 44 & 45, A.L. 1992 H.B. 903, A.L. 2001 S.B. 348)



Section 475.085 Cost of proceedings as to disability or incapacity.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.085. Cost of proceedings as to disability or incapacity. — 1. The costs of proceedings as to incapacity or disability of any person shall be paid from his estate if he is found incapacitated or disabled or, if his estate is insufficient, costs shall be paid by the county; but if the person is found not to be incapacitated or disabled the costs shall be paid by the person filing the petition, unless he is a public employee acting in his official capacity, in which case the costs shall be paid by the county.

2. The court shall accept and act upon a petition as to an indigent respondent without requiring a filing fee. The costs of the proceeding shall be taxed after the court rules on the petition.

(RSMo 1939 §§ 453, 454, A.L. 1955 p. 385 § 299, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 §§ 454, 455; 1919 §§ 450, 451; 1909 §§ 480, 481



Section 475.091 Court's powers, estates or affairs of minors or disabled persons.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.091. Court's powers, estates or affairs of minors or disabled persons. — The court has the following powers which may be exercised directly or through a conservator in respect to the estate and affairs of minors and disabled persons:

(1) While a petition for appointment of a conservator of the estate is pending, on motion and with notice to the attorney appointed to represent the minor or alleged disabled person and after preliminary hearing and finding of probable cause that the allegations of the petition and motion are true, the court may appoint a conservator ad litem to collect, protect and preserve the assets of the minor or alleged disabled person and, on order of court, disburse funds for the necessary support and maintenance of the minor or alleged disabled person and those members of his family who are dependent upon him;

(2) Upon finding that the transaction was or is beneficial to the protectee, the court may approve, ratify, confirm and validate any transaction entered into by a conservator of the estate, without court authorization which it has power under this section to authorize the conservator to conduct. The power of the court to approve, ratify, confirm and validate transactions entered into by a conservator of the estate without court authorization includes, without limitation, retention of real or personal property, compromises of claims by and against the estate, investments, purchases, sales, mortgages, exchanges, abandonment, leases of any duration, improvements, contracts to improve, contracts to sell, contracts to purchase, contracts to exchange and grants of options, easements, profits or other rights with respect to land or other property. It also includes, without limitation, payment of a mortgage indebtedness on the real estate of the protectee out of his personal estate and purchase of real estate at a sale made under a mortgage, deed of trust, vendor's lien or other lien held by the protectee. It also includes the power to make, ratify and undertake proceedings for, and agreements incident to, dissolution of the marriage of the protectee, and transactions involving conflicts of interest between conservator and protectee.

(L. 1983 S.B. 44 & 45)



Section 475.092 Protective arrangements and single transactions, court's powers — limitation of trustee's liability.

Effective 28 Aug 2006

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.092. Protective arrangements and single transactions, court's powers — limitation of trustee's liability. — 1. If it is established in a proceeding conducted in a manner similar to a proceeding for the appointment of a conservator of the estate that a person is a minor or disabled, or has a physical or mental disability as defined under state or federal law, the court, without appointing a conservator, may authorize, direct or ratify any transaction necessary or desirable to achieve any security, service, or care arrangement meeting the foreseeable needs of the person.

2. When it has been established in such a proceeding that the person is a minor or disabled, or has a physical or mental disability as defined under state or federal law, the court, without appointing a conservator, may authorize, direct or ratify any contract or other transaction relating to the person's financial affairs or involving such person's estate if the court determines that the transaction is in the best interests of the person and if such action would otherwise be within the power of the court. A transaction pursuant to this section may include the establishment by the court or other grantor of an inter vivos trust, including a trust that complies with the provisions of 42 U.S.C. Section 1396p(d)(4), on behalf of the person provided that upon such person's death, after the payment of trustees' fees, any payments to the state Medicaid agency that are required by the provisions of 42 U.S.C. Section 1396p(d)(4) are made and, provided further, that any creditor of the person other than the state of Missouri shall also be paid all sums due for such person's care, maintenance and support, to the extent trust property is sufficient therefor, and, provided, such trust shall terminate upon such person's death and any amounts remaining in the trust after the foregoing payments shall be distributed to the remainder beneficiaries designated in the trust or as designated pursuant to the exercise of a power of appointment set forth in the trust. This section shall not be interpreted to require all such trusts to be established by a court proceeding.

3. Before approving a protective arrangement or other transaction pursuant to this section, the court shall consider the interests of creditors and dependents of the person and, in view of such person's disability, whether such person needs the continuing protection of a conservator. The court may appoint a special conservator to assist in the accomplishment of any protective arrangement or other transaction authorized pursuant to this section who shall have the authority conferred by the order and serve until discharged by order after report to the court of all matters done pursuant to the order of appointment.

4. Notwithstanding any other law to the contrary, the trustee of any trust created or approved by a Missouri court prior to August 28, 1999, for the benefit of a person who is a minor or disabled, or has a physical or mental disability as defined under state or federal law shall not be liable to the state of Missouri or to any creditor of such person if, on August 28, 1999, the trust does not have sufficient assets to reimburse the state of Missouri for medical assistance paid on such person's behalf pursuant to a state plan as provided in Title 42 of the United States Code or to reimburse a creditor for sums due for such person's care, maintenance and support. Any such trust which is in existence as of August 28, 1999, shall be subject to subsection 2 of this section, as amended, notwithstanding any provisions of such trust to the contrary. The trustee shall not be liable for any distributions or payments made prior to August 28, 1999, pursuant to the terms of such trust.

(L. 1983 S.B. 44 & 45, A.L. 1985 S.B. 35, et al., A.L. 1999 S.B. 386, A.L. 2006 S.B. 892)



Section 475.093 Court may authorize participation in family trust.

Effective 28 Aug 2011

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.093. Court may authorize participation in family trust. — 1. If the court finds that the establishment of a trust would be in the protectee's best interest, the court may authorize the establishment of a trust account for the benefit of a protectee pursuant to sections 402.199 to 402.208, if it finds that the protectee qualifies as a life beneficiary pursuant to subdivision (1) of section 402.200, or the court may authorize the establishment of such trust for the benefit of a protectee pursuant to section 475.092.

2. A trust account established pursuant to sections 402.199 to 402.208 will be in the best interest of the protectee, notwithstanding the fact that a sum not exceeding twenty-five percent of the principal balance as defined in subdivision (9) of section 402.200 will be distributed to the charitable trust of the Missouri family trust as prescribed by section 402.203.

(L. 1996 S.B. 768, A.L. 1998 S.B. 852 & 913, A.L. 1999 S.B. 211 merged with S.B. 386, A.L. 2011 S.B. 70)



Section 475.094 Gifts for federal estate tax purposes authorized.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.094. Gifts for federal estate tax purposes authorized. — If the court determines and enters a finding that a permanently totally mentally disabled protectee's estate would be substantially depleted upon his death by the payment of federal estate taxes, the court is hereby empowered: to exercise or release powers of appointment, to change the beneficiaries and elect options under insurance and annuity policies, to make gifts to the natural objects of the protectee's bounty, to convey or release his contingent and expectant interests in property including marital property rights and any right of survivorship incident to joint tenancy or tenancy by the entirety, to surrender insurance or annuity policies for their cash values, to exercise his right to an elective share in the estate of his deceased spouse, and to renounce any interest by testate or intestate succession or by inter vivos transfer, if such act or acts will not deplete the protectee's estate so as to impair the ability to provide for the protectee's foreseeable lifetime needs, and if such act will cause financial benefits to inure solely to the natural objects of the protectee's bounty. Such act shall be undertaken by the court only to the extent that it will result in a substantial saving of federal estate tax for the estate of the disabled protectee upon his death.

(L. 1983 S.B. 44 & 45)



Section 475.095 Conservator of the estate of nonresident minors and disabled persons.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.095. Conservator of the estate of nonresident minors and disabled persons. — 1. If any minor or disabled person domiciled and residing without this state has any estate within this state, the probate division of the circuit court of the county in which the estate or any part thereof is located may appoint some competent person to be conservator of the estate of the minor or disabled person and the conservatorship which is first lawfully granted of the estate of the minor or disabled person extends to all of the estate of such person within this state and excludes the jurisdiction of every other court.

2. The court and the conservator of the estate of the minor or disabled person have the same powers and shall perform the same duties, and are under the same restrictions and requirements, in all respects, as far as the same may apply, as provided in this code for the court and the conservators of estates of resident minors and disabled persons.

(RSMo 1939 §§ 386, 503, A.L. 1955 p. 385 § 301, A.L. 1978 H.B. 1634, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 §§ 386, 504; 1919 §§ 382, 500; 1909 §§ 414, 530



Section 475.097 Conservator or guardian ad litem — conflicts of interest, removal.

Effective 03 Jun 1986, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.097. Conservator or guardian ad litem — conflicts of interest, removal. — 1. If a natural or appointed guardian or conservator is not effectively performing his duties and the court further finds that the welfare of the minor or incapacitated or disabled person requires immediate action, it may, with or without notice, appoint a guardian or conservator ad litem for the minor or incapacitated or disabled person. An appointment of a guardian or conservator ad litem shall be by its terms limited in duration to the period preceding the hearing on a petition for appointment or removal of a permanent guardian or conservator or for a specified period not to exceed six months. A guardian ad litem of the person is entitled to the care and custody of the ward, a conservator ad litem is entitled to the care and custody of the property of the protectee, and the authority of a permanent guardian or conservator previously appointed by the court is suspended so long as a guardian or conservator ad litem has authority. A guardian or conservator ad litem may be removed at any time. A guardian or conservator ad litem shall make any report the court requires. The expenses and reasonable compensation of a guardian or conservator ad litem may be taxed as costs. In other respects the provisions of this code concerning guardians and conservators apply to guardians and conservators ad litem.

2. In addition to the provisions of the rules of civil procedure relating to parties, if it is suggested in a petition filed by the protectee, creditor or other interested person, including a person interested in expectancy, reversion or otherwise, or if it affirmatively appears to the court that there is a possible conflict of interest between the ward or protectee and his guardian or conservator, the court may appoint a guardian or conservator ad litem to represent the ward or protectee in any proceeding to adjudicate the rights of the parties. The guardian or conservator ad litem shall have only such authority as is provided in the order of appointment and shall serve until discharged by the court.

(L. 1983 S.B. 44 & 45, A.L. 1986 S.B. 787)

Effective 6-03-86

(1987) Order appointing an interested person a conservator ad litem pursuant to this section was not subject to interlocutory appeal. Cordes v. Caldwell, 731 S.W.2d 463 (Mo.App.E.D.).



Section 475.100 Bond of conservator of estate of minor or disabled person.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.100. Bond of conservator of estate of minor or disabled person. — Every conservator of the estate of a minor or disabled person, before entering upon the duties of his office, shall execute and file a bond, approved by the court, procured at the expense of the estate with sufficient surety in an amount fixed by the court. Sections 473.157 to 473.217, relating to the bonds of personal representatives, except subsection 1 of section 473.157 and subsection 1 of section 473.160, are applicable to the bonds of conservators.

(RSMo 1939 §§ 456, 457, A.L. 1955 p. 385 § 302, A.L. 1978 H.B. 1634, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 §§ 457, 458; 1919 §§ 453, 454; 1909 §§ 483, 484



Section 475.105 Letters of guardianship or conservatorship — form.

Effective 28 Aug 2009

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.105. Letters of guardianship or conservatorship — form. — 1. When a duly appointed guardian or conservator has given bond, as required by law, and the bond has been approved, letters under the seal of the court shall be issued to the person appointed. Such letters shall specify whether they are of guardianship, limited guardianship, or standby guardianship of the person, or conservatorship or limited conservatorship of the estate, or both, and the original or duly certified copies thereof shall be prima facie evidence of the facts therein stated.

2. Letters of guardianship and conservatorship for minors may be in the following form:

­

­

3. Letters of guardianship and conservatorship for incapacitated and disabled persons may be in the following form:

­

­

(RSMo 1939 § 393, A.L. 1955 p. 385 § 303, A.L. 1978 H.B. 1634, A.L. 1983 S.B. 44 & 45, A.L. 1985 S.B. 35, et al., A.L. 2009 H.B. 154)

Prior revisions: 1929 § 393; 1919 § 389; 1909 § 421



Section 475.110 Removal of guardian or conservator — incapacitated or disabled person, continuation of guardianship after dissolution of marriage, when.

Effective 28 Aug 2001

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.110. Removal of guardian or conservator — incapacitated or disabled person, continuation of guardianship after dissolution of marriage, when. — 1. When a minor ward has attained the age of fourteen years, the guardian of his or her person may be removed on petition of the ward to have another person appointed guardian if it is for the best interests of the ward that such other person be appointed. When the spouse of an incapacitated or disabled person is appointed his or her guardian or conservator, such spouse shall be removed as guardian or conservator upon dissolution of his or her marriage with the incapacitated or disabled person. A guardian or conservator may also be removed on the same grounds as is provided in section 473.140 for the removal of personal representatives.

2. Notwithstanding subsection 1 of this section, a spouse whose marriage to the ward was dissolved may petition the court to remain as or be reappointed guardian or conservator of the incapacitated or disabled person in accordance with section 475.115.

(L. 1955 p. 385 § 304, A.L. 1983 S.B. 44 & 45, A.L. 2001 H.B. 454)



Section 475.115 Appointment of successor guardian or conservator — transfer of case, procedure.

Effective 28 Aug 2011

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.115. Appointment of successor guardian or conservator — transfer of case, procedure. — 1. When a guardian or conservator dies, is removed by order of the court, or resigns and his or her resignation is accepted by the court, the court shall have the same authority as it has in like cases over personal representatives and their sureties and may appoint another guardian or conservator in the same manner and subject to the same requirements as are herein provided for an original appointment of a guardian or conservator.

2. A public administrator may request transfer of any case to the jurisdiction of another county by filing a petition for transfer. If the receiving county meets the venue requirements of section 475.035 and the public administrator of the receiving county consents to the transfer, the court shall transfer the case. The court with jurisdiction over the receiving county shall, without the necessity of any hearing as required by section 475.075, appoint the public administrator of the receiving county as successor guardian and/or successor conservator and issue letters therein. In the case of a conservatorship, the final settlement of the public administrator's conservatorship shall be filed within thirty days of the court's transfer of the case, in the court with jurisdiction over the original conservatorship, and forwarded to the receiving county upon audit and approval.

(RSMo 1939 § 496, A.L. 1955 p. 385 § 305, A.L. 1983 S.B. 44 & 45, A.L. 2011 H.B. 111 merged with H.B. 142 merged with S.B. 57 merged with S.B. 59)

Prior revisions: 1929 § 497; 1919 § 493; 1909 § 523



Section 475.120 General powers and duties of guardian of the person — social service agency acting on behalf of ward, requirements — preneed funeral contract permitted, when.

Effective 28 Aug 2017

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.120. General powers and duties of guardian of the person — social service agency acting on behalf of ward, requirements — preneed funeral contract permitted, when. — 1. The guardian of the person of a minor shall be entitled to the custody and control of the ward and shall provide for the ward’s education, support and maintenance.

2. A guardian or limited guardian of an incapacitated person shall act in the best interest of the ward. A limited guardian of an incapacitated person shall have the powers and duties enumerated by the court in the adjudication order or any later modifying order.

3. The general powers and duties of a guardian of an incapacitated person shall be to take charge of the person of the ward and to provide for the ward’s care, treatment, habilitation, education, support and maintenance; and the powers and duties shall include, but not be limited to, the following:

(1) Assure that the ward resides in the best and least restrictive setting reasonably available;

(2) Assure that the ward receives medical care and other services that are needed;

(3) Promote and protect the care, comfort, safety, health, and welfare of the ward;

(4) Provide required consents on behalf of the ward;

(5) To exercise all powers and discharge all duties necessary or proper to implement the provisions of this section.

4. A guardian of an adult or minor ward is not obligated by virtue of such guardian’s appointment to use the guardian’s own financial resources for the support of the ward. If the ward’s estate and available public benefits are inadequate for the proper care of the ward, the guardian or conservator may apply to the county commission pursuant to section 475.370.

5. No guardian of the person shall have authority to seek admission of the guardian’s ward to a mental health or intellectual disability facility for more than thirty days for any purpose without court order except as otherwise provided by law.

6. Only the director or chief administrative officer of a social service agency serving as guardian of an incapacitated person, or such person’s designee, is legally authorized to act on behalf of the ward.

7. A social service agency serving as guardian of an incapacitated person shall notify the court within fifteen days after any change in the identity of the professional individual who has primary responsibility for providing guardianship services to the incapacitated person.

8. Any social service agency serving as guardian may not provide other services to the ward.

9. In the absence of any written direction from the ward to the contrary, a guardian may execute a preneed contract for the ward’s funeral services, including cremation, or an irrevocable life insurance policy to pay for the ward’s funeral services, including cremation, and authorize the payment of such services from the ward’s resources. Nothing in this section shall interfere with the rights of next-of-kin to direct the disposition of the body of the ward upon death under section 194.119. If a preneed arrangement such as that authorized by this subsection is in place and no next-of-kin exercises the right of sepulcher within ten days of the death of the ward, the guardian may sign consents for the disposition of the body, including cremation, without any liability therefor. A guardian who exercises the authority granted in this subsection shall not be personally financially responsible for the payment of services.

(RSMo 1939 §§ 394, 460, 474, 497, A.L. 1955 p. 385 § 306, A.L. 1983 S.B. 44 & 45, A.L. 1985 S.B. 35, et al., A.L. 1994 S.B. 734, A.L. 1997 H.B. 540, A.L. 2014 H.B. 1064, A.L. 2017 S.B. 111 merged with S.B. 112)

Prior revisions: 1929 §§ 394, 461, 475, 498; 1919 §§ 390, 457, 471, 494; 1909 §§ 422, 487, 501, 524



Section 475.121 Admission to mental health or developmental disability facilities.

Effective 28 Aug 2011

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.121. Admission to mental health or developmental disability facilities. — 1. Pursuant to an application alleging that the admission of the ward to a particular mental health or developmental disability facility is appropriate and in the best interest of the ward, the court may authorize the guardian or limited guardian to admit the ward to such facility. Such application shall be accompanied by a physician's statement setting forth the factual basis for the need for continued admission including a statement of the ward's current diagnosis, plan of care, treatment or habilitation and the probable duration of the admission.

2. If the court finds that the application establishes the need for inpatient care, habilitation or treatment of the ward in a mental health or developmental disability facility without the adduction of further evidence, it shall issue an order authorizing the guardian to admit the ward to such facility in accordance with the provisions of section 632.120 or section 633.120.

3. The court may, in its discretion, appoint an attorney to represent the ward. The attorney shall meet with the ward and may request a hearing on the application. If a hearing is requested, the court shall set the application for hearing. If there is no request for hearing, the court may rule on the application without a hearing. The attorney for the ward shall be allowed a reasonable fee for his services rendered to be assessed as costs under section 475.085.

4. Proceedings under this section may be combined with adjudication proceedings under section 475.075.

(L. 1983 S.B. 44 & 45, A.L. 1985 S.B. 35, et al., A.L. 2011 H.B. 555 merged with H.B. 648)



Section 475.123 Medical and surgical procedures — consent — emergency.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.123. Medical and surgical procedures — consent — emergency. — 1. No medical or surgical procedure shall be performed on any ward unless consent is obtained from the guardian of his person except as provided in subsections 2 and 3 hereof.

2. If the life of the ward is threatened and there is not time to obtain consent, a medical or surgical procedure may be performed without consent after the medical necessity for the procedure has been documented in the medical record of the ward.

3. If the life of a person is threatened and his consent to a necessary medical or surgical procedure cannot be obtained, a court, on petition filed pursuant to section 475.060, after hearing, may authorize consent on behalf of such person.

4. Any hearing conducted pursuant to subsection 3 of this section, involving a life threatening medical emergency, may be conducted within or without the county at the medical facility where the person has been admitted with such notice and in such form as is practicable considering the time limitations imposed due to the condition of person. The fact of attempted oral notice to persons interested in the welfare of the person shall be made a part of the record of the hearing.

(L. 1983 S.B. 44 & 45)



Section 475.125 Support and education of protectee and dependents.

Effective 28 Aug 2016

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.125. Support and education of protectee and dependents. — 1. The court may make orders for the management of the estate of the protectee for the care, education, treatment, habilitation, respite, support and maintenance of the protectee and for the maintenance of his or her family and education of his or her children, according to his or her means and obligation, if any, out of the proceeds of his or her estate, and may direct that payments for such purposes shall be made weekly, monthly, quarterly, semiannually or annually. The payments ordered under this section may be decreased or increased from time to time as ordered by the court.

2. Appropriations for any such purposes, expenses of administration and allowed claims shall be paid from the property or income of the estate. The court may authorize the conservator to borrow money and obligate the estate for the payment thereof if the court finds that funds of the estate for the payment of such obligation will be available within a reasonable time and that the loan is necessary. If payments are made to another under the order of the court, the conservator of the estate is not bound to see to the application thereof.

3. In acting under this section the court shall take into account any duty imposed by law or contract upon a parent or spouse of the protectee, a government agency, a trustee, or other person or corporation, to make payments for the benefit of or provide support, education, care, treatment, habilitation, respite, maintenance or safekeeping of the protectee and his or her dependents. The guardian of the person and the conservator of the estate shall endeavor to enforce any such duty.

(RSMo 1939 §§ 402, 474, A.L. 1955 p. 385 § 307, A.L. 1978 H.B. 1634, A.L. 1983 S.B. 44 & 45, A.L. 2016 H.B. 1765)

Prior revisions: 1929 §§ 402, 475; 1919 §§ 398, 472; 1909 §§ 430, 502

(1965) Guardian cannot pledge certificate of time deposit purchased with assets of ward as collateral security for loan for minor's support without first obtaining an order from probate court authorizing him to do so. Western Casualty & Surety Co. v. First State Bank (A.), 390 S.W.2d 913.



Section 475.130 General duties and powers of conservator of estate.

Effective 28 Aug 2009

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.130. General duties and powers of conservator of estate. — 1. The conservator of the estate of a minor or disabled person shall, under supervision of the court, protect, preserve and manage the estate, apply it as provided in this code, account for it faithfully, perform all other duties required of the conservator by law, and at the termination of the conservatorship deliver the assets of the protectee to the persons entitled thereto. In protecting, preserving and managing the estate, the conservator of the estate is under a duty to use the degree of care, skill and prudence which an ordinarily prudent person uses in managing the property of, and conducting transactions on behalf of, others. If a conservator of the estate has special skills or is appointed on the basis of representations of special skills or expertise, the conservator is under a duty to use those skills in the conduct of the protectee's affairs. A conservator of the estate is under a duty to act in the interest of the protectee and to avoid conflicts of interest which impair the conservator's ability so to act.

2. The conservator of the estate shall take possession of all of the protectee's real and personal property, and of rents, income, issue and profits therefrom, whether accruing before or after the conservator's appointment, and of the proceeds arising from the sale, mortgage, lease or exchange thereof. Subject to such possession, the title to all such estate, and to the increment and proceeds thereof, is in the protectee and not in the conservator. Upon a showing that funds available or payable for the benefit of the protectee by any federal agency are being applied for the benefit of the protectee, or that such federal agency has refused to recognize the authority of the conservator to administer such funds, the court may waive, by order, the duty of the conservator to account therefor.

3. The court has full authority under the rules of civil procedure to enjoin any person from interfering with the right of the conservator to possession of the assets of the protectee, including benefits payable from any source.

4. The conservator of the estate shall prosecute and defend all actions instituted in behalf of or against the protectee; collect all debts due or becoming due to the protectee, and give acquittances and discharges therefor, and adjust, settle and pay all claims due or becoming due from the protectee so far as his or her estate and effects will extend, except as provided in sections 507.150 and 507.188.

5. A conservator of the estate has power, without authorization or approval of the court, to:

(1) Settle or compromise a claim against the protectee or the estate agreeing to pay or paying not more than one thousand dollars;

(2) Settle, abandon or compromise a claim in favor of the estate which does not exceed one thousand dollars;

(3) Sell, or agree to sell, chattels and choses in action reasonably worth not more than one thousand dollars for cash or upon terms involving a reasonable extension of credit;

(4) Exchange, or agree to exchange, chattels and choses in action for other such property of equivalent value, not in excess of one thousand dollars;

(5) Insure or contract for insurance of property of the estate against fire, theft and other hazards;

(6) Insure or contract for insurance protecting the protectee against any liability likely to be incurred, including medical and hospital expenses, and protecting the conservator against liability to third parties arising from acts or omissions connected with possession or management of the estate;

(7) Contract for needed repairs and maintenance of property of the estate;

(8) Lease land and buildings for terms not exceeding one year, reserving reasonable rent, and renew any such lease for a like term;

(9) Vote corporate stock in person or by general or limited proxy;

(10) Contract for the provision of board, lodging, education, medical care, or necessaries of the protectee for periods not exceeding one year, and renew any such contract for a like period;

(11) On or after August 28, 2009, invest the estate in accordance with the provisions of section 475.190.

6. If, in exercising any power conferred by subsection 5 of this section, a conservator breaches any of the duties enumerated in subsection 1 of this section, the conservator may be surcharged for losses to the estate caused by the breach but persons who dealt with the conservator in good faith, without knowledge of or reason to suspect the breach of duty, may enforce and retain the benefits of any transaction with the conservator which the conservator has power under subsection 5 of this section to conduct.

(RSMo 1939 § 470, A.L. 1955 p. 385 § 308, A.L. 1959 H.B. 537, A.L. 1978 H.B. 1634, A.L. 1983 S.B. 44 & 45, A.L. 1998 H.B. 1571, A.L. 2006 S.B. 892, A.L. 2009 H.B. 239)

Prior revisions: 1929 § 471; 1919 § 467; 1909 § 497

CROSS REFERENCE:

Multinational banks, securities and obligations of, investment in, when, 409.950

(1976) Guardian of an incompetent joint tenant has same power over joint tenants' interest in a joint bank account as his ward had prior to incompetency and may withdraw full amount of account without approval of probate court. Matter of Estate of Thompson (A.), 539 S.W.2d 650.



Section 475.132 Individual liability of conservator.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.132. Individual liability of conservator. — 1. Unless otherwise provided in the contract, a conservator is not individually liable on a contract properly entered into in his capacity as conservator in the course of administration of the estate unless he fails to reveal his representative capacity and identify the estate in the contract.

2. The conservator is individually liable for obligations arising from ownership or control of property of the estate or for torts committed in the course of administration of the estate only if he is personally at fault.

3. Claims based on contracts entered into by a conservator in his fiduciary capacity, on obligations arising from ownership or control of the estate, or on torts committed in the course of administration of the estate may be asserted against the estate by proceeding against the conservator in his fiduciary capacity, whether or not the conservator is individually liable therefor.

4. Any question of liability between the estate and the conservator individually may be determined in a proceeding for accounting, surcharge, or indemnification, or other appropriate proceeding or action.

(L. 1983 S.B. 44 & 45 )



Section 475.134 Protection of persons dealing with conservator.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.134. Protection of persons dealing with conservator. — A person who in good faith either assists a conservator or deals with him for value in any transaction other than those requiring a court order is protected as if the conservator properly exercised the power. The fact that a person knowingly deals with a conservator does not alone require the person to inquire into the existence of a power or the propriety of its exercise. A person is not bound to see to the proper application of estate assets paid or delivered to a conservator. For the purposes of the rules protecting bona fide purchasers and mortgagees for value, conservators of the estate shall be deemed to be trustees of the property of the protectee. The protection here expressed extends to instances in which some procedural irregularity or jurisdictional defect occurred in proceedings leading to the issuance of letters. The protection here expressed is not by substitution for that provided by comparable provisions of the laws relating to commercial transactions and laws simplifying transfers of securities by fiduciaries.

(L. 1983 S.B. 44 & 45)



Section 475.140 Notice of conservatorship of disabled persons.

Effective 28 Aug 1993

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.140. Notice of conservatorship of disabled persons. — 1. The clerk, as soon as letters of conservatorship of the estate of any disabled person are issued, upon the basis of a determination of disability other than minority, shall cause to be published in some newspaper a notice of the appointment of the conservator, in which shall be included a notice to creditors of the protectee to file their claims in the court or be forever barred. The notice shall be published once a week for four consecutive weeks in accordance with section 472.100. Such notice shall be in substantially the following form:

­

­

2. The court, in its discretion, may waive publication of notice or defer it until a definite date or until further order of the court.

3. When a limited conservator has been appointed, the notice shall so specify.

(L. 1955 p. 385 § 309, A.L. 1978 H.B. 1634, A.L. 1983 S.B. 44 & 45, A.L. 1993 S.B. 88)



Section 475.145 Inventory and appraisement.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.145. Inventory and appraisement. — When a conservator of the estate has been appointed, an inventory and appraisement of the estate of the protectee shall be made in the same manner and within the same time and subject to the same requirements as are provided in sections 473.233 to 473.243 for the inventory and appraisement of a decedent's estate. The inventory shall include property as to which the protectee is a joint tenant or tenant by the entirety and all policies of life insurance owned by the protectee, whether or not payable to a named beneficiary, together with a statement of all income and benefits to which the protectee is or will be entitled to receive.

(L. 1955 p. 385 § 310, A.L. 1983 S.B. 44 & 45)



Section 475.150 Appraisement not required, when.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.150. Appraisement not required, when. — When any personal estate is received by a conservator from a personal representative, or former conservator, which has been appraised, it is not necessary for the conservator to cause the same to be appraised again, but he shall state in his inventory the appraised value as it appears in the appraisement of the personal representative, or former conservator, and be held to account accordingly.

(RSMo 1939 § 399, A.L. 1955 p. 385 § 311, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 § 399; 1919 § 395; 1909 § 427



Section 475.155 Continuation of business.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.155. Continuation of business. — In all cases where the court deems it advantageous to continue the business of a protectee, such business may be continued by the conservator of the estate on order of the court and according to the rules specified in section 473.300 for the continuation of the business of a decedent by a personal representative when no testamentary provisions are involved.

(L. 1955 p. 385 § 312, A.L. 1983 S.B. 44 & 45)



Section 475.160 Assets of protectee, action to obtain, procedure.

Effective 28 Aug 1985

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.160. Assets of protectee, action to obtain, procedure. — Any conservator, protectee, creditor or other person, including a person interested in expectancy, reversion or otherwise, who claims an interest in property which is claimed to be an asset of the estate of a protectee or which is claimed should be an asset of such an estate, may file a verified petition in any court having jurisdiction of such estate seeking determination of the title and right of possession thereto. The petition shall describe the property, if known, shall allege the nature of the interest of the petitioner and that title or possession of the property, or both, are being adversely withheld or claimed. The court shall proceed on such petition in accordance with the provisions of section 473.340.

(RSMo 1939 §§ 400, 401, A.L. 1955 p. 385 § 313, A.L. 1973 S.B. 113, A.L. 1983 S.B. 44 & 45, A.L. 1985 S.B. 35, et al.)

Prior revisions: 1929 §§ 400, 401; 1919 §§ 395, 396; 1909 §§ 427, 428

(1966) In a statutory proceeding to discover assets the written interrogatories and the answers thereto constitute the pleadings and settle the issues. In re Estate of Layne (A.), 403 S.W.2d 242.



Section 475.190 Investment of liquid assets of estate of protectee — reports.

Effective 28 Aug 2010

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.190. Investment of liquid assets of estate of protectee — reports. — 1. On or after August 28, 2009, the conservator shall invest liquid assets of the estate of the protectee, other than funds needed to meet debts and expenses currently payable, in accordance with the provisions of the Missouri prudent investor act, sections 469.900 to 469.913, subject to the following exceptions:

(1) Investment of any part or all of the liquid assets:

(a) In direct obligation of or obligations unconditionally guaranteed as to principal and interest by the United States; or

(b) In interest-bearing accounts and time deposits, including time certificates of deposit, in financial institutions to the extent the account or deposits are insured by the Federal Deposit Insurance Corporation or the National Credit Union Share Insurance Fund, shall constitute prudent investments;

(2) If the conservator determines it appropriate to delegate investment and management functions to an agent as provided in section 469.909, the agent to whom the delegation is made shall acknowledge in a writing delivered to the conservator that the agent is acting as an investment fiduciary on the account.

2. Every conservator shall make a report at every annual settlement of the disposition made by the conservator of the money belonging to the protectee entrusted to the conservator. If it appears that the money is invested in securities, then the conservator shall report a detailed description of the securities and shall describe any real estate security and state where it is situated, and its value, which report shall be filed in the court. The court shall carefully examine into the report as soon as made, and, if in the opinion of the court the security is insufficient, the court shall make such orders as are necessary to protect the interest of the protectee. The conservator and the conservator's sureties are liable on their bond for any omission to comply with the orders of the court. If the money has not been invested as authorized by law the conservator shall state that fact and the reasons, and shall state that the conservator has been unable to make an investment after diligent effort to do so.

3. If any conservator refuses or neglects to make the report at the time aforesaid, or makes a false report thereof, the conservator and the conservator's sureties are liable on their bond for all loss or damage to the protectee occasioned by reason of the conservator's neglect or refusal so to report, or by making a false report, and the conservator may, on account thereof, be removed from the conservator's trust in the discretion of the court.

(L. 1955 p. 385 § 319, A.L. 1957 p. 829, A.L. 1975 S.B. 257, A.L. 1983 S.B. 44 & 45, A.L. 1998 H.B. 1571, A.L. 2006 S.B. 892, A.L. 2009 H.B. 239, A.L. 2010 H.B. 2201)



Section 475.200 Purposes for which property may be sold — petition, examination, order.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.200. Purposes for which property may be sold — petition, examination, order. — 1. The real or personal property of the protectee, or any part thereof or any interest therein, may be sold, mortgaged, pledged, leased or exchanged by the conservator of the estate upon such terms as the court may order for the purpose of providing for his care, education, treatment, habilitation, support and maintenance of the protectee or for the care and maintenance of his family or education of his children, and for the payment of the protectee's debts, the payment of expenses and costs of administration, for investment of the proceeds, or in any other case where it is for the best interests of the protectee.

2. To obtain an order to sell, mortgage, lease or exchange real or personal property, the conservator shall present to the court a petition setting forth the condition of the estate and the facts and circumstances on which the petition is founded. If, after a full examination of the petition and the testimony of credible and disinterested witnesses, if such testimony is deemed necessary, it appears to the court that it is for the best interests of the protectee, an appropriate order may be made for any of the purposes under subsection 1 hereof as the court considers suited to the case.

3. If the conservator does not make such application, a creditor or other person interested in the estate may file a like petition, giving twenty days' notice to the conservator. On the filing of the petition the court may order the conservator to furnish such information and records as the court deems necessary.

4. If, upon settlement of the conservator, it appears that the money on hand and anticipated income of the estate is not sufficient for the payment of the costs of the care, education, treatment, habilitation, support and maintenance of the protectee as required by section 475.120, for the maintenance of his family and education of his children under section 475.125, or the payment of claims against the estate, the court may require a hearing to determine if real or personal property of the estate should be sold, mortgaged, pledged, leased or exchanged for that purpose. Upon hearing the matter, the court shall proceed as in the case of a petition filed under either of the preceding subsections.

(L. 1955 p. 385 § 321, A.L. 1957 p. 829, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 §§ 410, 411, 481; 1919 §§ 406, 407, 477; 1909 §§ 436, 437, 507



Section 475.205 Claims against estate — procedure.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.205. Claims against estate — procedure. — All claims against the estate of a protectee, whether they constitute liabilities of the protectee which arose before or after the conservatorship, or liabilities incurred by the conservator for the benefit of the protectee or his estate, may be filed in the probate division of the circuit court. After hearing, the probate division of the circuit court may allow a claim so filed, in whole or in part, or disallow it. An order allowing a claim has the effect of a judgment and bears interest at the legal rate, unless the claim provides for a different rate, in which case the judgment shall be rendered accordingly.

(RSMo 1939 § 471, A.L. 1955 p. 385 § 322, A.L. 1978 H.B. 1634, A.L. 1980 S.B. 637, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 § 472; 1919 § 468; 1909 § 498



Section 475.210 Filing of notice of pendency of action in other court against conservator, effect — disabled persons, application of law.

Effective 28 Aug 1993

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.210. Filing of notice of pendency of action in other court against conservator, effect — disabled persons, application of law. — 1. The filing in the probate division of the circuit court of a notice of the pendency in some other court or division of an action, suit or proceeding against the protectee or the conservator, or of a copy of the judgment or decree of such other court or division in such action, suit or proceeding shall be deemed a filing of the claim asserted in such action, suit or proceeding.

2. Section 473.360 shall not apply to the estates of disabled persons.

3. This section shall apply to the estates of disabled persons whose disability is adjudicated on or after August 28, 1993.

(RSMo 1939 § 471, A.L. 1955 p. 385 § 323, A.L. 1980 S.B. 637, A.L. 1983 S.B. 44 & 45, A.L. 1985 S.B. 35, et al., A.L. 1993 S.B. 88)

Prior revisions: 1929 § 472; 1919 § 468; 1909 § 498



Section 475.211 Claims against minors or protectees, classification.

Effective 28 Aug 1993

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.211. Claims against minors or protectees, classification. — All claims against the estate of a minor or other protectee shall be divided into the following classes:

(1) Court costs;

(2) Expenses of administration including fees of the guardian and conservator and their attorneys;

(3) Expenses for the reasonable support and maintenance of the protectee;

(4) All other claims which are filed against the estate as provided by law.

(L. 1983 S.B. 44 & 45, A.L. 1993 S.B. 88)



Section 475.213 Payment of claims according to priority.

Effective 28 Aug 1993

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.213. Payment of claims according to priority. — 1. All claims filed against the estate of a protectee shall be paid by the conservator as far as he has assets subject thereto, in the order specified in section 475.211, and, unless otherwise provided by law, no claim of one class shall be paid until all previous classes are satisfied. If there are not sufficient assets subject thereto to pay the whole of any one class, claims of that class shall be paid in proportion to their amounts, unless otherwise provided by law.

2. Whether or not there has been notice under section 475.140, the court, upon its own motion or the motion of any interested person, may at any time direct the giving of notice to creditors of a protectee requiring them to file their claims in the court within a period stated in the notice, not less than two months from the date of the first publication of the notice. Any creditor who fails to file his claim within the time prescribed in the notice provided for by this subsection shall be barred from participating in any disbursement ordered paid by the court from assets then on hand. The conservator shall list the complete name and address of every creditor of the estate known to him and shall give each creditor so listed written notice by ordinary mail of the time for filing claims. On or before the expiration of the period stated in the notice, the conservator shall file the list of creditors along with proof of service as provided in section 472.110, and any written waivers, in the court. Thereafter, the court may direct the conservator to pay out assets available for payment of claims in accordance with section 475.211 and subsection 1 of this section.

(L. 1983 S.B. 44 & 45, A.L. 1993 S.B. 88)



Section 475.230 Sales of real estate, how made.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.230. Sales of real estate, how made. — Sales of real estate of protectees shall be conducted in the same manner and the same proceedings shall be had with reference thereto as in cases of sale of real estate of decedents for payment of claims, except that there shall be no notice to parties in interest before the making of the order.

(RSMo 1939 § 405, A.L. 1955 p. 385 § 327, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 § 405; 1919 § 401; 1909 § 431



Section 475.235 Order of sale, contents.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.235. Order of sale, contents. — The court may order the real estate sold at public or private sale, or it may, in its order, provide that the conservator may sell at either public or private sale, at his option; but in no case shall the same be sold for less than three-fourths of its appraised value, nor shall the conservator become the purchaser, either directly or indirectly, of any of the property sold under the provisions of this law.

(RSMo 1939 § 406, A.L. 1955 p. 385 § 328, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 § 406; 1919 § 402; 1909 § 432



Section 475.240 Report and approval of sale.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.240. Report and approval of sale. — Whenever any conservator sells any real estate belonging to his protectee, under an order of court, he shall report the sale to the court ordering the sale, within the same time and in the same manner as personal representatives are required by law to report sales of real estate made by them for the payment of debts. The report shall remain on file ten days before being acted upon and shall be proceeded upon as in the case of sales of real estate by a personal representative. Any sale, if approved by the court, is valid to all intents and purposes. If the court refuses to approve the report, the order of sale may be renewed, and the same proceedings shall be had as upon the original order.

(RSMo 1939 § 407, A.L. 1955 p. 385 § 329, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 § 407; 1919 § 403; 1909 § 433



Section 475.245 Deeds by conservator or successor, acknowledgment, evidentiary effect — sheriff of county to sign deed, when.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.245. Deeds by conservator or successor, acknowledgment, evidentiary effect — sheriff of county to sign deed, when. — 1. Any conservator, having received payment of the purchase money for any real estate sold by him under this law, shall execute and deliver to the purchaser thereof deeds of conveyance for the same, referring in apt and appropriate terms to the order of the court, the advertisement and appraisement and description of the real estate, the time, place and terms of sale, and the payment of the purchase money, and conveying to the purchaser all the right, title and interest of the protectee in the real estate sold. The recitals in the deed are prima facie evidence of the facts stated therein.

2. If any conservator, because of death, removal or other cause, fails to complete any sale, or make the deed, his successor, or if there be none, then the sheriff of the county, on order of the court, shall complete the sale or make the deed.

3. All deeds and conveyances executed by conservators shall be acknowledged and recorded as other instruments conveying real estate, and with like effect, and, when so acknowledged, shall be received in evidence in all courts of this state without further proof.

(RSMo 1939 §§ 408, 409, A.L. 1955 p. 385 § 330, A.L. 1978 H.B. 1634, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 §§ 408, 409; 1919 §§ 404, 405; 1909 §§ 434, 435



Section 475.250 Effect of conveyance.

Effective 02 Jan 1979, see footnote

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.250. Effect of conveyance. — Every conveyance, mortgage, lease and assurance made under the order of the probate division of a circuit court, pursuant to the provisions of this law, is as valid and as effectual as if the same had been executed by a person of full age and of sound mind.

(RSMo 1939 § 483, A.L. 1955 p. 385 § 331, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 484; 1919 § 480; 1909 § 510

Effective 1-02-79



Section 475.255 Receipts and acknowledgments of conservators, effect.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.255. Receipts and acknowledgments of conservators, effect. — Receipts or acknowledgments given by a conservator during the continuance of his office, for the payment of any debts, rents or other money or property due to his protectee, are valid in favor of all persons who take them in good faith; but the conservator and his sureties are liable to the party injured, if the receipts or acknowledgments are given illegally or fraudulently.

(RSMo 1939 § 426, A.L. 1955 p. 385 § 332, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 § 426; 1919 § 422; 1909 § 452



Section 475.260 Actions against protectee, process, enforcement of judgments.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.260. Actions against protectee, process, enforcement of judgments. — 1. When there is a conservator of the estate, all actions between the protectee or the conservator and third persons in which it is sought to charge or benefit the estate of the protectee shall be prosecuted by or against the conservator of the estate as such. He shall represent the interests of the protectee in the action and all process shall be served on him.

2. When the conservator of the estate is under personal liability for his own contracts and acts made and performed on behalf of the estate he may be sued both as conservator and in his personal capacity in the same action. Misnomer or the bringing of an action by or against the protectee shall not be ground for dismissal of the action and leave to amend or substitute shall be freely granted. If an action was commenced by or against the protectee before the appointment of a conservator of his estate, such conservator when appointed may be substituted as a party for the protectee. If the appointment of the conservator of the estate is terminated, his successor may be substituted; if the protectee dies, his personal representative may be substituted; if he becomes of age or his disability ceases, he may be substituted.

3. When there is a conservator of the estate, the property and rights of action of the protectee shall not be subject to garnishment or attachment, and execution shall not issue to obtain satisfaction of any judgment against the protectee or the conservator of his estate as such, but judgments against the estate of the protectee shall be enforced in the manner provided for the enforcement of judgments against the estates of decedents.

(L. 1955 p. 385 § 333, A.L. 1983 S.B. 44 & 45)



Section 475.265 Compensation of guardians and conservators.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.265. Compensation of guardians and conservators. — A guardian or conservator shall be allowed such compensation for his services as guardian or conservator, as the court shall deem just and reasonable. Additional compensation may be allowed for his necessary services as attorney and for other necessary services not required of a guardian or conservator. Compensation may also be allowed for necessary expenses in the administration of his trust, including reasonable attorney fees if the employment of an attorney for the particular purpose is necessary. In all cases, compensation of the guardian or conservator and his expenses including attorney fees shall be fixed by the court and may be allowed at any annual or final accounting; but at any time before final settlement the guardian or conservator or his attorney may apply to the court for an allowance upon the compensation or necessary expenses of the guardian or conservator and for attorney fees for services already performed. If the court finds that the guardian or conservator has failed to discharge his duties as such in any respect, it may deny him any compensation whatsoever or may reduce the compensation which would otherwise be allowed. The court may consider ties of blood, marriage or adoption, in making allowances of compensation to guardians and conservators.

(L. 1955 p. 385 § 334, A.L. 1983 S.B. 44 & 45)



Section 475.270 Annual settlements required, when, exception.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.270. Annual settlements required, when, exception. — 1. Every conservator shall file with the court a settlement of his accounts once a year or oftener if required by the court. The annual settlement shall be made at a time fixed by the court within thirty days after the anniversary of the appointment of such conservator and on the corresponding date of each year thereafter until the final settlement.

2. Each settlement of a conservator shall conform to the requirements of section 473.543 as to settlements in decedents' estates.

3. If the conservatorship estate meets the indigency standards prescribed by chapter 208, or if the assets of a protectee have been placed in restricted custody, the court may waive the requirements of subsection 2 of this section and require the conservator to report, in a form prescribed by the court, the following information:

(1) A statement of any money or property received during the preceding year including the date, source and amount or value;

(2) A statement of disbursements made and the purpose thereof;

(3) The total amount of money or property on hand;

(4) The name and address of any depositary where estate funds are deposited and the amounts thereof.

(RSMo 1939 §§ 420, 484, A.L. 1955 p. 385 § 335, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 §§ 420, 485; 1919 §§ 416, 481; 1909 §§ 446, 511



Section 475.275 Verification of securities held by conservator — pooled accounts, defined, restrictions on — audit of pooled accounts, when.

Effective 28 Aug 2004

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.275. Verification of securities held by conservator — pooled accounts, defined, restrictions on — audit of pooled accounts, when. — 1. The conservator, at the time of filing any settlement with the court, shall exhibit all securities or investments held by him to an officer of the bank or other depositary wherein the securities or investments are held for safekeeping or to an authorized representative of the corporation which is surety on his bond, or to the judge or clerk of a court of record in this state, or upon request of the conservator or other interested party, to any other reputable person designated by the court, who shall certify in writing that he has examined the securities or investments and identified them with those described in the account and shall note any omission or discrepancies. If the depositary is the conservator, the certifying officer shall not be the officer verifying the account. The conservator may exhibit the securities or investments to the judge of the court, who shall endorse on the account and copy thereof, a certificate that the securities or investments shown therein as held by the conservator were each in fact exhibited to him and that those exhibited to him were the same as those in the account and noting any omission or discrepancy. The certificate, and the certificate of an official of the bank in which are deposited any funds for which the conservator is accountable, showing the amount on deposit, shall be prepared and signed in duplicate and one of each shall be filed by the conservator with his account.

2. (1) As used in and pursuant to this section, a "pooled account" is an account within the meaning of this section and means any account maintained by a fiduciary for more than one principal and is established for the purpose of managing and investing and to manage and invest the funds of such principals. No fiduciary shall or may place funds into a pooled account unless the account meets the following criteria:

(a) The pooled account is maintained at a bank or savings and loan institution;

(b) The pooled account is titled in such a way as to reflect that the account is being held by a fiduciary in a custodial capacity;

(c) The fiduciary maintains, or causes to be maintained, records containing information as to the name and ownership interest of each principal in the pooled account;

(d) The fiduciary's records contain a statement of all accretions and disbursements; and

(e) The fiduciary's records are maintained in the ordinary course of business and in good faith.

(2) The public administrator of any county with a charter form of government and with more than six hundred thousand but less than seven hundred thousand inhabitants serving as a conservator and using and utilizing pooled accounts for the investing, investment, and management of conservatorship funds shall have any such accounts audited on at least an annual basis and no less than one time per year by an independent certified public accountant. The audit provided shall review the records of the receipts and disbursements of each estate account. Upon completion of the investigation, the certified public accountant shall render a report to the judge of record in this state showing the receipts, disbursements, and account balances as to each estate and as well as the total assets on deposit in the pooled account on the last calendar day of each year. The county shall provide for the expense of such* audit. If and where the public administrator has provided the judge with the** audit pursuant to and required by this subsection and section, the public administrator shall not be required to obtain the written certification of an officer of a bank or other depository on any** estate asset maintained within the pooled account as otherwise required in and under subsection 1 of this section.

(L. 1955 p. 385 § 336, A.L. 1983 S.B. 44 & 45, A.L. 2004 H.B. 795, et al. merged with S.B. 1243)

*Word "the" appears in original rolls of H.B. 795, et al., 2004.

**Word "an" appears in original rolls of S.B. 1243, 2004.



Section 475.276 Order waiving settlement, when.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.276. Order waiving settlement, when. — 1. If the value of the assets of the estate of a protectee does not exceed the value prescribed by chapter 208 for welfare eligibility and whether or not such protectee receives other old age, disability or dependency benefits from the federal government or the state of Missouri, the court may, upon satisfactory proof that adequate provision has been made for the care and maintenance of the protectee, waive or modify the requirements of sections 475.270 and 475.275.

2. If the estate of a protectee consists solely of cash or its equivalent which has been placed in restricted custody so that no withdrawals may be made except on order of the court as prescribed by section 473.160, the court may waive or modify the requirements of sections 475.270 and 475.275.

3. Any order entered pursuant to subsection 1 or 2 of this section shall specify the events or circumstances which shall cause the same to terminate. The order may also provide that the estate shall not be liable for court costs or other expenses of administration so long as the order remains in effect and may direct any state agency or require the conservator of the estate to request a federal agency to pay benefits directly to the custodial facility in which the protectee resides.

(L. 1983 S.B. 44 & 45)



Section 475.280 Settlement and report dockets — notice to conservators and guardians.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.280. Settlement and report dockets — notice to conservators and guardians. — 1. The clerk shall keep a docket in which shall be entered the names of all conservators and the particular day upon which their annual settlements are required.

2. The clerk shall notify each conservator by ordinary mail of the day on which each of his annual settlements is required to be filed at least thirty days before such date. Failure to receive the notice herein required does not excuse a conservator from making settlement as required by law.

3. Sections 473.560 to 473.567 as to decedents' estates apply to conservators and their settlements.

4. The clerk shall also keep a docket in which shall be entered the names of all guardians and limited guardians and the particular day upon which their report of annual personal review is required. The clerk shall notify such guardians in the same manner as prescribed in subsection 2 of this section. Failure to receive the notice herein required does not excuse such guardians from making the report as required by law.

(RSMo 1939 § 421, A.L. 1955 p. 385 § 337, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 § 421; 1919 § 417; 1909 § 447



Section 475.290 Final settlement required, when — notice.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.290. Final settlement required, when — notice. — 1. Conservators shall make final settlement of their conservatorship at a time fixed by the court, either by rule or otherwise, within sixty days after termination of their authority. For the purpose of settlement, the conservator shall make a just and true exhibit of the account between himself and his protectee, and file the same in the court having jurisdiction thereof, and cause a copy of the account, together with a written notice stating the day on which and the court in which he will make settlement, to be delivered to his protectee or, in case of revocation or resignation, to the succeeding conservator or in case of death of his protectee to his executor or administrator or other person designated by the court, at least twenty days before the date set for settlement.

2. If, for any cause, a copy of the account and written notice cannot be delivered to the protectee or other person entitled thereto, the court may order notice of the filing of the account, and of the time and place at which final settlement is to be made, to be given by publication once a week for four weeks next before the date set for settlement in accordance with section 472.100.

3. At the time specified in the notice, the court, upon satisfactory proof of the delivery of a copy of the account and written notice of the settlement to the protectee or person entitled thereto, or his written waiver thereof, or in case the court has ordered notice to be given by publication, then upon proof of compliance with such order, shall proceed to examine the accounts of the conservator, correct all errors therein, if any there be, and make a final settlement with the conservator; or the court may, for good cause, continue the settlement and proceed therein at any time agreed upon by the parties or fixed by the court.

(RSMo 1939 § 430, A.L. 1955 p. 385 § 339, A.L. 1978 H.B. 1634, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 § 430; 1919 § 426; 1909 § 456



Section 475.295 Death of conservator, personal representative to make settlement — waived when.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.295. Death of conservator, personal representative to make settlement — waived when. — 1. In case of the death of a conservator, his personal representative shall make settlement with his successor, and deliver the property and money belonging to the protectee whose estate was managed by his decedent to such successor. When the sole purpose of administering the estate of the deceased conservator is to make settlement of the estate of the protectee, the court may waive the appointment of a personal representative for the deceased conservator. In such circumstances, the successor shall file a settlement showing the condition of the estate of the protectee and, upon approval by the court, shall be charged with such assets as are shown therein, provided, however, that such successor shall not be relieved of the duty to account for assets of the protectee not shown on such settlement.

2. If a deceased conservator leaves no estate subject to administration, and letters are issued to his personal representative solely for the purpose of making settlement under this section, the costs and expenses of administration of such administration shall be paid by the estate of the protectee of which the decedent was conservator; and, in the administration proceeding in the estate of the deceased conservator there need be no publication as required by section 473.033.

(RSMo 1939 § 434, A.L. 1955 p. 395 § 340, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 § 435; 1919 § 431; 1909 § 461



Section 475.300 Order for payment to protectee of amount due.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.300. Order for payment to protectee of amount due. — The court shall order payment of the amount found to be due, and the rendition of any effects, property, rights or credits belonging to the protectee, to the protectee, or to the successor of the conservator, or to the personal representative of the protectee, or other person designated by the court, as the case may be, and enforce the order by attachment or execution against the conservator and his sureties.

(RSMo 1939 § 431, A.L. 1955 p. 385 § 341, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 § 432; 1919 § 428; 1909 § 458



Section 475.305 Enforcement of order of payment.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.305. Enforcement of order of payment. — If the conservator fails to pay the money ordered to be paid, the same proceedings may be had against him and his sureties to compel payment as are authorized in cases where a personal representative fails, when ordered, to pay claims against an estate.

(RSMo 1939 § 432, A.L. 1955 p. 385 § 342, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 § 433; 1919 § 429; 1909 § 459



Section 475.310 Estate delivered by resident conservator to foreign guardian or conservator, when.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.310. Estate delivered by resident conservator to foreign guardian or conservator, when. — Whenever it appears to the court that any protectee, having a conservator in this state, is not a resident of this state, and has a guardian, conservator, committee or curator in another state, who has a bond adequate to protect the estate, the court may authorize or compel the conservator of such protectee to deliver over to the foreign guardian, conservator, committee or curator all the property of which he may have the custody, belonging to the protectee, and make a full and perfect settlement of his conservatorship with the foreign guardian, conservator, committee or curator. Before the court makes any order under this section, notice of the application therefor shall be given the resident conservator and after hearing the court may grant or refuse the order in accordance with the best interests of the protectee. When such an order is made, the receipt of the foreign guardian, conservator, committee or curator fully discharges the resident conservator, and his sureties, from all liability on account of the property delivered to the foreign guardian, conservator, committee or curator. This section applies when the protectee or his family, being residents of this state, remove to another state or when the court finds it is to the best interests of the protectee that his residence be moved to another state.

(RSMo 1939 §§ 417, 429, A.L. 1955 p. 385 § 343, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 §§ 417, 429; 1919 §§ 413, 425; 1909 §§ 443, 455



Section 475.315 Receipt by protectee, successor or others, discharge.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.315. Receipt by protectee, successor or others, discharge. — Successors of conservators or personal representatives, having received all money and other estate found to be due to their protectees or to the estate of a deceased protectee, and protectees having received all money and other estate due from their conservators on the expiration of their conservatorship, shall acknowledge satisfaction of record in the proper court; or if the protectee, on due notice, neglects or refuses to make acknowledgment, or cannot be found in the county to be served with notice, the court shall enter a discharge of his conservator on the record and give him a certificate therefor but the court shall not enter the discharge, nor give such certificate, until the conservator has exhibited to the court the written statement of the protectee, acknowledging the receipt of all money and other property due from the conservator, which written statement shall be signed by the protectee and in every case acknowledged by the protectee to be his free act and deed, before some officer authorized by law to take acknowledgment of deeds. Upon acknowledgment of satisfaction the conservator shall be discharged of record.

(RSMo 1939 § 433, A.L. 1955 p. 385 § 344, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 § 434; 1919 § 430; 1909 § 460



Section 475.320 Death of protectee, distribution of estate — administration, when.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.320. Death of protectee, distribution of estate — administration, when. — 1. Except in cases mentioned in subsection 2, the court, upon the death of any protectee, may order that no letters of administration shall be granted upon his estate, but the funeral and burial expenses and estate taxes for which the estate of the deceased protectee is liable, and obligations of the protectee incurred by the conservator, as well as expenses of administration, may be paid out of the estate by the conservator on order of the court and after the final settlement of the conservator is approved, and upon a showing that all obligations of the estate which have been authorized by the court have been paid, the court shall order the conservator to make distribution to the heirs in the same manner and with the same effect as in the case of an administrator. In such case the conservator is subject in all respects and to the same extent to the liabilities of an administrator and liability on the conservator's bond continues and applies to the complete administration of the estate of the deceased protectee.

2. Whenever a protectee dies leaving debts, other than those payable by the conservator under subsection 1 hereof, for which his estate would be liable in an action, or whenever a protectee dies, leaving a will valid under the law respecting wills, letters testamentary or of administration shall be granted on the estate of the deceased protectee, in the manner provided by law, as in case of other testators or intestates.

(RSMo 1939 §§ 427, 428, A.L. 1955 p. 385 § 345, A.L. 1957 p. 829, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 §§ 427, 428; 1919 §§ 423, 424; 1909 §§ 453, 454

(1965) As used in subsection 2 of this section, the word “debts” is the substantial equivalent of “claims”, which is defined in § 472.101 (4) as including liabilities of the decedent which survive whether arising in contract or in tort or otherwise, funeral expenses, the expense of a tombstone and costs and expenses of administrator. State v. Hollenbeck (A.), 394 S.W.2d 82.

(1965) This section states no legislative purpose or intent to transmit the legal status of a guardian to that of an administrator, but simply grants to the probate court the discretionary right, in certain cases, to “order that no letters of administration shall be granted”. State v. Hollenbeck (A.), 394 S.W.2d 82



Section 475.322 Use of multiple-party accounts and joint property.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.322. Use of multiple-party accounts and joint property. — When a protectee:

(1) Purchased United States bonds in co-ownership form, payable to himself and another or the survivor, or in beneficiary form, payable to himself during his lifetime and to another upon his death;

(2) Deposited funds in a joint account in the name of himself and any one or more other persons, and in form to be paid to any one or more of them, or the survivor or survivors of them, or in an account payable to himself during his lifetime and upon his death to another, or in an account in his own name upon revocable trust for another; or

(3) Owns real or personal property in joint tenancy or tenancy by the entirety;

­­

­

(L. 1983 S.B. 44 & 45)



Section 475.325 Escheat of minor's estate, when.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.325. Escheat of minor's estate, when. — If upon the final settlement of a minor's estate, made upon his arrival at eighteen years of age, the residence or whereabouts of the protectee is unknown to his conservator or the court before whom such settlement is made or if the protectee refuses to accept and receipt for the balance found owing to him before the time for appeal from the settlement has expired, any funds remaining in the conservator's hands shall be ordered paid into the state treasury in like manner and subject to the same provisions in favor of the protectee as now provided by sections 470.010 to 470.260 in cases of nonappearing and nonclaiming distributees and legatees.

(RSMo 1939 § 438, A.L. 1955 p. 385 § 346, A.L. 1979 H.B. 95, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 § 439; 1919 § 435; 1909 § 465



Section 475.330 Conservatorship dispensed with, when.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.330. Conservatorship dispensed with, when. — 1. When the whole estate of a minor does not exceed the value of ten thousand dollars, the court may, in its discretion, without the appointment of a conservator or the giving of bond, authorize:

(1) The deposit in a depositary authorized to receive fiduciary funds, payable to the conservator of the estate when appointed or to the minor upon his attaining the age of eighteen years; or

(2) The delivery thereof to a suitable person designated by the court, deliverable to the conservator of the estate when appointed or to the minor upon his attaining the age of eighteen years; or

(3) The payment or delivery thereof to the parent of the minor, or to the person having care or custody of the minor or to the minor himself.

­­

­

2. When the whole estate of a person over the age of eighteen who has been adjudicated to be disabled does not exceed the value of ten thousand dollars, the court may, in its discretion, without the appointment of a conservator or the giving of bond, authorize the deposit thereof in a depositary authorized to receive fiduciary funds in the name of a suitable person designated by the court, or authorize the delivery thereof to a suitable person designated by the court. The person receiving such money or other assets shall hold and dispose of the same in such manner as the court directs.

3. When the whole estate of a minor or a disabled person does not exceed ten thousand dollars, the court may discharge the conservator of the estate and authorize disposition of the assets of the estate of the protectee in the same manner as provided in subsections 1 and 2 of this section.

4. The person or officer making payment, delivery, transfer or issuance of personal property or evidence thereof to the person designated by the court under this section is discharged and released to the same extent as if such payment, delivery, transfer or issuance was made to a conservator of the minor or disabled person, and he is not required to see to the application thereof, except that a person or officer making payment, delivery, transfer or issuance of money or personal property, or evidence thereof, to a next friend or guardian ad litem may be discharged and released as provided for in section 507.184.

(L. 1955 p. 385 § 347, A.L. 1959 H.B. 537, A.L. 1977 S.B. 142 & 433, A.L. 1979 H.B. 95, A.L. 1983 S.B. 44 & 45)



Section 475.335 Payment and delivery to foreign guardian or conservator.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.335. Payment and delivery to foreign guardian or conservator. — Any person indebted to a minor or disabled person or having possession of property or of an instrument evidencing a debt, stock, or chose in action belonging to a minor or disabled person may pay such debt or deliver such property or instrument to a conservator, curator, committee, guardian of the estate or other like fiduciary appointed by a court of the state of residence of the person, upon being presented with proof of his appointment and an affidavit made by him or on his behalf stating:

(1) That no application for appointment of a conservator or conservatorship proceeding relating to the person is pending in this state; and

(2) That the foreign guardian, conservator, committee or curator is entitled to payment or to receive delivery.

­­

­

(RSMo 1939 § 416, A.L. 1955 p. 385 § 348, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 § 416; 1919 § 412; 1909 § 442



Section 475.336 Effect of filing letters of foreign guardian or curator.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.336. Effect of filing letters of foreign guardian or curator. — If no local conservator has been appointed and no petition in a conservatorship proceeding is pending in this state, a domiciliary foreign guardian, curator, committee or conservator may file with a court of a county in this state in which property belonging to the minor or disabled person is located, authenticated copies of his appointment and of any official bond he has given. Thereafter, he may exercise as to assets in this state all powers of a local conservator and may maintain actions and proceedings in this state subject to any conditions imposed upon nonresident parties generally.

(L. 1983 S.B. 44 & 45)



Section 475.337 Jurisdiction by act of foreign guardian or conservator.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.337. Jurisdiction by act of foreign guardian or conservator. — A foreign guardian, curator, committee or conservator submits personally to the jurisdiction of the courts of this state in any proceeding relating to the estate by filing authenticated copies of his appointment as provided in section 475.336, receiving payment of money or taking delivery of personal property under section 475.335, or doing any act as a guardian or conservator in this state which would have given the state jurisdiction over him as an individual. Jurisdiction for receiving payment of money or taking delivery of personal property under section 475.335 is limited to the money or value of personal property collected.

(L. 1983 S.B. 44 & 45)



Section 475.338 Service on foreign guardian or conservator.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.338. Service on foreign guardian or conservator. — 1. Service of process may be made upon the foreign guardian, curator, committee or conservator by registered or certified mail, addressed to his last reasonably ascertainable address. Notice by ordinary first class mail is sufficient if registered or certified mail service to the addressee is unavailable. Service may be made upon a foreign guardian, curator, committee or conservator in the manner in which service could have been made under other laws of this state.

2. If service is made upon a foreign guardian, curator, committee or conservator as provided in subsection 1 of this section, he shall be allowed at least thirty days within which to appear or respond.

(L. 1983 S.B. 44 & 45)



Section 475.339 Nonresident domiciliary guardian or conservator.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.339. Nonresident domiciliary guardian or conservator. — Notwithstanding any other provision of law, a domiciliary guardian, committee, curator or conservator of a nonresident person, although a nonresident of this state or a corporation of another state or country, whether or not authorized to do business in this state, may act as such domiciliary guardian or conservator in this state under sections 475.335 and 475.336 and may be appointed and act as local guardian or conservator under section 475.030.

(L. 1983 S.B. 44 & 45)



Section 475.340 Mortgage or sale of real estate of ward by nonresident conservator.

Effective 28 Aug 1985

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.340. Mortgage or sale of real estate of ward by nonresident conservator. — 1. When a nonresident person, owning real estate in this state, has a guardian, committee, curator or conservator of the estate in the state or territory in which he resides, the probate division of the circuit court in the proper county may authorize his guardian, committee, curator or conservator of the estate, either in person or by his agent, acting under power of attorney, to mortgage, or renew or extend any mortgage, on the person's real estate, or to sell the real estate and receive the proceeds of sale, and in case the person dies before the sale is completed, the guardian, curator, conservator, or agent shall complete the sale and pay the proceeds to the personal representative of the person.

2. Before any order is made for the payment of money to a nonresident guardian, curator, committee or conservator of the estate, or for the sale, mortgage, or renewal or extension of a mortgage on the property of the person by him, he shall produce satisfactory evidence to the court that he has given bond and security, as guardian, curator, committee or conservator, in the state or territory in which he and the person reside, in an amount sufficient under the laws of the state or territory in which he and his ward reside to cover the sum to be paid him or the appraised value of the property to be sold, in addition to such other property as is in his hands; and the proof shall consist of a copy of the record setting forth his appointment as guardian, committee, curator or conservator, and also a copy of his bond, executed as such, certified according to the act of Congress which regulates the authentication of records.

(RSMo 1939 §§ 404, 415, A.L. 1955 p. 385 § 349, A.L. 1978 H.B. 1634, A.L. 1983 S.B. 44 & 45, A.L. 1985 S.B. 35, et al.)

Prior revisions: 1929 §§ 404, 415; 1919 §§ 400, 411; 1909 § 441



Section 475.345 Transactions of protectees voidable, when.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.345. Transactions of protectees voidable, when. — A sale, exchange, lease, gift, contract, release or other transaction affecting his estate entered into by a protectee at a time when he is a minor or lacks sufficient mental capacity to understand the transaction and its effect upon his estate, rights and future welfare is voidable at the option of the protectee or the conservator of his estate unless entered into with the consent of the conservator in the case of transactions which the conservator could enter into without court authorization under section 475.130 or with the authorization or approval of the court. The conservator is under a duty to treat as voidable transactions which are voidable at his option and not beneficial to the protectee or his estate.

(RSMo 1939 § 485, A.L. 1955 p. 385 § 350, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 § 486; 1919 § 482; 1909 § 512



Section 475.350 Incapacitated public officer, proceedings.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.350. Incapacitated public officer, proceedings. — If any person adjudicated incapacitated by the judge of the probate division of the circuit court is, at the time of the adjudication, a duly qualified public officer of this state, or of any county in this state, or of any municipality in this state, his office is deemed vacant, and the judge of the court shall certify the fact of such adjudication to the officer or tribunal having power to fill the vacancy; and the vacancy shall be filled during the incapacity of such officer.

(RSMo 1939 § 451, A.L. 1955 p. 385 § 351, A.L. 1978 H.B. 1634, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 § 452; 1919 § 448; 1909 § 478



Section 475.355 Temporary emergency detention.

Effective 28 Aug 2014

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.355. Temporary emergency detention. — 1. If, upon the filing of a petition for the adjudication of incapacity or disability it appears that the respondent, by reason of a mental disorder or intellectual disability or developmental disability, presents a likelihood of serious physical harm to himself or others, he may be detained in accordance with the provisions of chapter 632 if suffering from a mental disorder, or chapter 633 if the person has an intellectual or developmental disability, pending a hearing on the petition for adjudication.

2. As used in this section, the terms "mental disorder" and "intellectual disability" shall be as defined in chapter 630 and the term "likelihood of serious physical harm to himself or others" shall be as the term "likelihood of serious harm" is defined in chapter 632.

3. The procedure for obtaining an order of temporary emergency detention shall be as prescribed by chapter 632, relating to prehearing detention of mentally disordered persons.

(RSMo 1939 §§ 498, 499, A.L. 1955 p. 385 § 352, A.L. 1978 H.B. 1634, A.L. 1983 S.B. 44 & 45, A.L. 2011 H.B. 555 merged with H.B. 648, A.L. 2014 H.B. 1064)

Prior revisions: 1929 §§ 499, 500; 1919 §§ 494, 495; 1909 §§ 524, 525



Section 475.370 Exhaustion of estate.

Effective 28 Aug 1983

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.370. Exhaustion of estate. — 1. If the estate of any incapacitated ward or protectee is insufficient to pay his debts, to maintain himself and family, or educate his children, his guardian or conservator may apply to the county commission of the proper county, by petition, setting forth the particulars, and praying for an appropriation from the county treasury for the support of his ward or protectee.

2. The petition shall be accompanied by a true and perfect account of the guardianship or conservatorship, an inventory of the estate and effects, and a list of the debts due from such incapacitated person, and it shall be verified by the affidavit of the petitioner.

3. If the county commission is satisfied that the estate and effects are insufficient for the purposes above specified, it may order such sum to be paid to the guardian or conservator, out of the county treasury, as to it shall appear reasonable, and cause a warrant to be issued accordingly.

4. But no allowance shall be made, at any one time, for a period longer than one year, nor shall the order be made at any time, unless the guardian or conservator has duly accounted, and settled with the probate division of the circuit court, for the moneys and effects which have come to his hands for the support of his ward or protectee, out of the county treasury or otherwise.

(RSMo 1939 §§ 488, 489, 490, 491, A.L. 1955 p. 385 § 355, A.L. 1978 H.B. 1634, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 §§ 489, 490, 491, 492; 1919 §§ 485, 486, 487, 488; 1909 §§ 515, 516, 517, 518



Section 475.380 Definitions.

Effective 28 Aug 1947

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.380. Definitions. — As used in sections 475.380 to 475.480:

(1) "Person" means an individual, a partnership, a corporation or an association;

(2) "Veterans administration" means the Veterans Administration, its predecessors or successor;

(3) "Income" means moneys received from the Veterans Administration and revenue or profit from any property wholly or partially acquired therewith;

(4) "Estate" means income on hand and assets acquired partially or wholly with income;

(5) "Benefits" means all moneys paid or payable by the United States through the Veterans Administration;

(6) "Administrator" means the administrator of Veterans Affairs of the United States or his successor;

(7) "Ward" means a beneficiary of the Veterans Administration;

(8) "Guardian" means any fiduciary for the person or estate of a ward.

(L. 1947 V. I p. 4 § 1)

(1966) Uniform veterans' guardianship law does not apply in case where it does not appear that veteran's estate was derived from moneys received from veterans' administration and revenue or profit from any property wholly or partially acquired from the money. DeWald v. Morris (A.), 397 S.W.2d 738.



Section 475.385 Administrator as party in interest.

Effective 28 Aug 1947

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.385. Administrator as party in interest. — 1. The administrator shall be a party in interest in any proceeding for the appointment or removal of a guardian or for the removal of the disability of minority or mental incapacity of a ward, and in any suit or other proceeding affecting in any manner the administration by the guardian of the estate of any present or former ward whose estate includes assets derived in whole or in part from benefits heretofore or hereafter paid by the Veterans Administration.

2. Not less than fifteen days prior to hearing in such matter, notice in writing of the time and place thereof shall be given by mail (unless waived in writing) to the office of the Veterans Administration having jurisdiction over the area in which any such suit or any such proceeding is pending.

(L. 1947 V. I p. 4 § 2)



Section 475.390 When guardian appointed.

Effective 28 Aug 1947

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.390. When guardian appointed. — Whenever, pursuant to any law of the United States or regulation of the Veterans Administration, it is necessary, prior to payment of benefits, that a guardian be appointed, the appointment may be made in the manner herein provided.

(L. 1947 V. I p. 4 § 3)



Section 475.395 Number of wards limited.

Effective 28 Aug 1951

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.395. Number of wards limited. — No person, other than a bank, trust company or public administrator shall be guardian of more than five wards at one time, unless all the wards are members of one family. Upon presentation of a petition by an attorney of the Veterans Administration or other interested person, alleging that a guardian is acting in a fiduciary capacity for more than five wards and requesting his discharge for that reason, the court, upon proof substantiating the petition, shall require a final accounting from such guardian and shall discharge him from guardianships in excess of five and forthwith appoint a successor.

(L. 1947 V. I p. 4 § 4, A.L. 1951 p. 884)



Section 475.400 Petition for appointment of guardian.

Effective 28 Aug 1947

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.400. Petition for appointment of guardian. — 1. A petition for the appointment of a guardian may be filed by any relative or friend of the ward or by any person who is authorized by law to file such a petition. If there is no person so authorized or if the person so authorized refuses or fails to file such a petition within thirty days after mailing of notice by the Veterans Administration to the last known address of the person, if any, indicating the necessity for the same, a petition for appointment may be filed by any resident of this state.

2. The petition for appointment shall set forth the name, age, place of residence of the ward, the name and place of residence of the nearest relative, if known, and the fact that the ward is entitled to receive benefits payable by or through the Veterans Administration and shall set forth the amount of moneys then due and the amount of probable future payments.

3. The petition shall also set forth the name and address of the person or institution, if any, having actual custody of the ward and the name, age, relationship, if any, occupation and address of the proposed guardian and if the nominee is a natural person, the number of wards for whom the nominee is presently acting as guardian. Notwithstanding any law as to priority of persons entitled to appointment or the nomination in the petition, the court may appoint some other individual or a bank or trust company as guardian if the court determines it is for the best interest of the ward.

4. In the case of a mentally incompetent ward the petition shall show that such ward has been rated incompetent by the Veterans Administration on examination in accordance with the laws and regulations governing the Veterans Administration.

(L. 1947 V. I p. 4 § 5)



Section 475.405 Proof of necessity for appointment — minority.

Effective 28 Aug 1947

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.405. Proof of necessity for appointment — minority. — Where a petition is filed for the appointment of a guardian for a minor, a certificate of the administrator or his authorized representative, setting forth the age of such minor as shown by the records of the Veterans Administration and the fact that the appointment of a guardian is a condition precedent to the payment of any moneys due the minor by the Veterans Administration shall be prima facie evidence of the necessity for such appointment.

(L. 1947 V. I p. 4 § 6)



Section 475.410 Proof of necessity for appointment — incompetency.

Effective 28 Aug 1947

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.410. Proof of necessity for appointment — incompetency. — Where a petition is filed for the appointment of a guardian for a mentally incompetent ward, a certificate of the administrator or his duly authorized representative, that such person has been rated incompetent by the Veterans Administration on examination in accordance with the laws and regulations governing such Veterans Administration and that the appointment of a guardian is a condition precedent to the payment of any moneys due such ward by the Veterans Administration, shall be prima facie evidence of the necessity for such appointment.

(L. 1947 V. I p. 4 § 7)



Section 475.415 Notice of petition for appointment.

Effective 28 Aug 1947

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.415. Notice of petition for appointment. — Upon the filing of a petition for the appointment of a guardian under sections 475.380 to 475.480, notice shall be given to the ward, to such other persons, and in such manner as is provided by the general law of this state, and also to the Veterans Administration as provided by sections 475.380 to 475.480.

(L. 1947 V. I p. 4 § 8)



Section 475.420 Qualifications and bond of guardian.

Effective 28 Aug 1947

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.420. Qualifications and bond of guardian. — 1. Upon the appointment of a guardian, he shall execute and file a bond to be approved by the court in an amount not less than the estimated value of the personal estate and anticipated income of the ward during the ensuing year. The bond shall be in the form and be conditioned as required of guardians appointed under the general guardianship laws of this state. The court may from time to time require the guardian to file an additional bond.

2. Where a bond is tendered by a guardian with personal sureties, there shall be at least two such sureties and they shall file with the court a certificate under oath which shall describe the property owned, both real and personal, and shall state that each is worth the sum named in the bond as the penalty thereof over and above all his debts and liabilities and the aggregate of other bonds on which he is principal or surety and exclusive of property exempt from execution. The court may require additional security or may require a corporate surety bond, the premium thereon to be paid from the ward's estate.

(L. 1947 V. I p. 4 § 9)



Section 475.425 Filing of accounts — notice of hearing.

Effective 28 Aug 1947

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.425. Filing of accounts — notice of hearing. — 1. Every guardian, who has received or shall receive on account of his ward any moneys or other thing of value from the Veterans Administration shall file with the court annually, on the anniversary date of the appointment, in addition to such other accounts as may be required by the court, a full, true, and accurate account under oath of all moneys or other things of value so received by him, all earnings, interest or profits derived therefrom and all property acquired therewith and of all disbursements therefrom, and showing the balance thereof in his hands at the date of the account and how invested.

2. The guardian, at the time of filing any account, shall exhibit all securities or investments held by him to an officer of the bank or other depositary wherein said securities or investments are held for safekeeping or to an authorized representative of the corporation which is surety on his bond, or to the judge or clerk of a court of record in this state, or, upon request of the guardian or other interested party, to any other reputable person designated by the court, who shall certify in writing that he has examined the securities or investments and identified them with those described in the account, and shall note any omissions or discrepancies. If the depositary is the guardian, the certifying officer shall not be the officer verifying the account. The guardian may exhibit the securities or investments to the judge of the court, who shall endorse on the account and copy thereof a certificate that the securities or investments shown therein as held by the guardian were each in fact exhibited to him and that those exhibited to him were the same as those shown in the account, and noting any omission or discrepancy. That certificate and the certificate of an official of the bank in which are deposited any funds for which the guardian is accountable, showing the amount on deposit, shall be prepared and signed in duplicate and one of each shall be filed by the guardian with his account.

3. At the time of filing in the court any account, a certified copy thereof and a signed duplicate of each certificate filed with the court shall be sent by the guardian to the office of the Veterans Administration having jurisdiction over the area in which the court is located. A signed duplicate or a certified copy of any petition, motion or other pleading, pertaining to an account, or to any matter other than an account, and which is filed in the guardianship proceedings or in any proceeding for the purpose of removing the disability of minority or mental incapacity, shall be furnished by the person filing the same to the proper office of the Veterans Administration. Unless hearing be waived in writing by the attorney of the Veterans Administration, and by all other persons, if any, entitled to notice, the court shall fix a time and place for the hearing on the account, petition, motion or other pleading not less than fifteen days nor more than thirty days from the date same is filed, unless a different available date be stipulated in writing. Unless waived in writing, written notice of the time and place of hearing shall be given the Veterans Administration office concerned and the guardian and any others entitled to notice not less than fifteen days prior to the date fixed for the hearing. The notice may be given by mail in which event it shall be deposited in the mails not less than fifteen days prior to said date. The court, or clerk thereof, shall mail to said Veterans Administration office a copy of each order entered in any guardianship proceeding wherein the administrator is an interested party.

4. If the guardian is accountable for property derived from sources other than the Veterans Administration, he shall be accountable as is or may be required under the applicable law of this state pertaining to the property of minors or persons of unsound mind who are not beneficiaries of the Veterans Administration, and as to such other property shall be entitled to the compensation provided by such law. The account for other property may be combined with the account filed in accordance with this section.

(L. 1947 V. I p. 4 § 10)



Section 475.430 Removal for failure to file accounts.

Effective 28 Aug 1947

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.430. Removal for failure to file accounts. — If any guardian shall fail to file with the court any account as required by sections 475.380 to 475.480, or by an order of the court, when any account is due or within thirty days after citation issues as provided by law, or shall fail to furnish the Veterans Administration a true copy of any account, petition or pleading as required by sections 475.380 to 475.480, such failure may in the discretion of the court be ground for his removal.

(L. 1947 V. I p. 4 § 11)



Section 475.435 Compensation of guardian.

Effective 28 Aug 1947

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.435. Compensation of guardian. — Compensation payable to guardians shall be based upon services rendered and shall not exceed five percent of the amount of moneys received during the period covered by the account. In the event of extraordinary services by any guardian, the court, upon petition and hearing thereon, may authorize reasonable additional compensation therefor. A copy of the petition and notice of hearing thereon shall be given the proper office of the Veterans Administration in the manner provided in the case of hearing on a guardian's account or other pleading. No commission or compensation shall be allowed on the moneys or other assets received from a prior guardian nor upon the amount received from liquidation of loans or other investments.

(L. 1947 V. I p. 4 § 12)

(1957) Where guardian, who was wife of incompetent, made twenty-eight annual settlements before her death and never claimed or received any commissions, she was held to have waived right to commissions. Pasley v. Marshall (A.), 305 S.W.2d 879.



Section 475.440 Investment of funds.

Effective 28 Aug 1947

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.440. Investment of funds. — Every guardian shall invest the surplus funds of his ward's estate in such securities or property as authorized under the laws of this state but only upon prior order of the court; except that the funds may be invested, without prior court authorization, in direct unconditional interest-bearing obligations of this state or of the United States and in obligations the interest and principal of which are unconditionally guaranteed by the United States. A signed duplicate or certified copy of the petition for authority to invest shall be furnished the proper office of the Veterans Administration, and notice of hearing thereon shall be given said office as provided in the case of hearing on a guardian's account.

(L. 1947 V. I p. 4 § 13)



Section 475.445 Application of funds.

Effective 28 Aug 1947

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.445. Application of funds. — A guardian shall not apply any portion of the income or the estate for the support or maintenance of any person other than the ward, the spouse and the minor children of the ward, except upon petition to and prior order of the court after a hearing. A signed duplicate or certified copy of said petition shall be furnished the proper office of the Veterans Administration and notice of hearing thereon shall be given said office as provided in the case of hearing on a guardian's account or other pleading.

(L. 1947 V. I p. 4 § 14)



Section 475.450 Purchase of home for ward.

Effective 28 Aug 1947

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.450. Purchase of home for ward. — 1. The court may authorize the purchase of the entire fee simple title to real estate in this state in which the guardian has no interest, but only as a home for the ward, or to protect his interest, or (if he is not a minor) as a home for his wife and minor children, or a parent if wholly dependent upon him for his or her support. Such purchase of real estate shall not be made except upon the entry of an order of the court after hearing upon verified petition. A copy of the petition shall be furnished the proper office of the Veterans Administration and notice of hearing thereon shall be given said office as provided in the case of hearing on a guardian's account.

2. Before authorizing such purchase the court shall require written evidence of value and of title and of the advisability of acquiring such real estate. Title shall be taken in the ward's name. This section does not limit the right of the guardian on behalf of his ward to bid and to become the purchaser of real estate at a sale thereof pursuant to decree of foreclosure of lien held by or for the ward, or at a trustee's sale, to protect the ward's right in the property so foreclosed or sold; nor does it limit the right of the guardian, if such be necessary to protect the ward's interest and upon prior order of the court in which the guardianship is pending, to agree with cotenants of the ward for a partition in kind, or to purchase from cotenants the entire undivided interests held by them, or to bid and purchase the same at a sale under a partition decree, or to compromise adverse claims of title to the ward's realty.

(L. 1947 V. I p. 4 § 15)



Section 475.455 Discharge of guardian and release of sureties.

Effective 28 Aug 1947

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.455. Discharge of guardian and release of sureties. — In addition to any other provisions of law relating to judicial restoration and discharge of guardian, a certificate by the Veterans Administration showing that a minor ward has attained majority, or that an incompetent ward has been rated competent by the Veterans Administration upon examination in accordance with law shall be prima facie evidence that the ward has attained majority, or has recovered his competency. Upon hearing after notice as provided by sections 475.380 to 475.480 and the determination by the court that the ward has attained majority or has recovered his competency, an order shall be entered to that effect, and the guardian shall file a final account. Upon hearing after notice to the former ward and to the Veterans Administration as in case of other accounts, upon approval of the final account, and upon delivery to the ward of the assets due him from the guardian, the guardian shall be discharged and his sureties released.

(L. 1947 V. I p. 4 § 16)



Section 475.460 Commitment to Veterans Administration or other United States agency.

Effective 28 Aug 1947

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.460. Commitment to Veterans Administration or other United States agency. — 1. Whenever, in any proceeding under the laws of this state for the commitment of a person alleged to be of unsound mind or otherwise in need of confinement in a hospital or other institution for his proper care, it is determined after such adjudication of the status of such person as may be required by law that commitment to a hospital for mental disease or other institution is necessary for safekeeping or treatment and it appears that such person is eligible for care or treatment by the Veterans Administration or other agency of the United States government, the court, upon receipt of a certificate from the Veterans Administration or such other agency showing that facilities are available and that such person is eligible for care or treatment therein, may commit such person to said Veterans Administration or other agency. The person whose commitment is sought shall be personally served with notice of the pending commitment proceeding in the manner as provided by the law of this state; and nothing in sections 475.380 to 475.480 shall affect his right to appear and be heard in the proceedings. Upon commitment, such person, when admitted to any facility operated by any such agency within or without this state shall be subject to the rules and regulations of the Veterans Administration or other agency. The chief officer of any facility of the Veterans Administration or institution operated by any other agency of the United States to which the person is so committed shall with respect to such person be vested with the same powers as superintendents of state hospitals for mental diseases within this state with respect to retention of custody, transfer, parole or discharge. Jurisdiction is retained in the committing or other appropriate court of this state at any time to inquire into the mental condition of the person so committed, and to determine the necessity for continuance of his restraint, and all commitments pursuant to sections 475.380 to 475.480 are so conditioned.

2. The judgment or orders of commitment by a court of competent jurisdiction of another state or of the District of Columbia, committing a person to the Veterans Administration, or other agency of the United States government for care or treatment shall have the same force and effect as to the committed person while in this state as in the jurisdiction in which is situated the court entering the judgment or making the order; and the courts of the committing state, or of the District of Columbia, shall be deemed to have retained jurisdiction of the person so committed for the purpose of inquiring into the mental condition of such person, and of determining the necessity for continuance of his restraint as is provided in subsection 1 of this section with respect to persons committed by the courts of this state. Consent is hereby given to the application of the law of the committing state or district in respect to the authority of the chief officer of any facility of the Veterans Administration, or of any institution operated in this state by any other agency of the United States to retain custody, or transfer, parole or discharge the committed person.

3. Upon receipt of a certificate of the Veterans Administration or such other agency of the United States that facilities are available for the care or treatment of any person heretofore committed to any hospital for the insane or other institution for the care or treatment of persons similarly afflicted and that such person is eligible for care or treatment, the superintendent of the institution may cause the transfer of such person to the Veterans Administration or other agency of the United States for care or treatment. Upon effecting any such transfer, the committing court or proper officer thereof shall be notified thereof by the transferring agency. No person shall be transferred to the Veterans Administration or other agency of the United States if he be confined pursuant to conviction of any felony or misdemeanor or if he has been acquitted of the charge solely on the ground of insanity, unless prior to transfer the court or other authority originally committing such person shall enter an order for such transfer after appropriate motion and hearing.

4. Any person transferred as provided in this section shall be deemed to be committed to the Veterans Administration or other agency of the United States pursuant to the original commitment.

(L. 1947 V. I p. 4 § 17)



Section 475.465 Construction and application.

Effective 28 Aug 1947

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.465. Construction and application. — Sections 475.380 to 475.480 shall be so construed to make uniform the law of those states which enact it.

(L. 1947 V. I p. 4 § 18)



Section 475.470 Short title.

Effective 28 Aug 1947

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.470. Short title. — Sections 475.380 to 475.480 may be cited as "The Uniform Veterans' Guardianship Law".

(L. 1947 V. I p. 4 § 19)



Section 475.475 Other laws as applicable.

Effective 28 Aug 1947

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.475. Other laws as applicable. — Except where inconsistent with sections 475.380 to 475.480, the laws of this state relating to guardian and ward and the judicial practice relating thereto, including the right to trial by jury and the right of appeal, shall be applicable to such beneficiaries and their estates.

(L. 1947 V. I p. 4 § 21)



Section 475.480 Application of provisions relating to surety bonds and administration of estates of wards.

Effective 28 Aug 1947

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.480. Application of provisions relating to surety bonds and administration of estates of wards. — The provisions of sections 475.380 to 475.480 relating to surety bonds and the administration of estates of wards shall apply to all income and estate as defined in section 475.380 whether the guardian shall have been appointed under sections 475.380 to 475.480 or under any other law of this state, special or general, prior or subsequent to the enactment hereof.

(L. 1947 V. I p. 4 § 22)



Section 475.501 Short title.

Effective 28 Aug 2011

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.501. Short title. — Sections 475.501 to 475.555 may be cited as the "Uniform Adult Guardianship and Protective Proceedings Jurisdiction Act".

(L. 2011 H.B. 111 merged with S.B. 59 merged with S.B. 213)



Section 475.502 Definitions.

Effective 28 Aug 2011

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.502. Definitions. — Notwithstanding the definitions in section 475.010, when used in sections 475.501 to 475.555, the following terms mean:

(1) "Adult", an individual who has attained eighteen years of age;

(2) "Conservator", a person appointed by the court to administer the property of an adult, including a person appointed under this chapter;

(3) "Guardian", a person appointed by the court to make decisions regarding the person of an adult, including a person appointed under this chapter;

(4) "Guardianship order", an order appointing a guardian;

(5) "Guardianship proceeding", a proceeding in which an order for the appointment of a guardian is sought or has been issued;

(6) "Incapacitated person", an adult for whom a guardian has been appointed;

(7) "Party", the respondent, petitioner, guardian, conservator, or any other person allowed by the court to participate in a guardianship or protective proceeding;

(8) "Person", except in the term "incapacitated person" or "protected person", an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity;

(9) "Protected person", an adult for whom a protective order has been issued;

(10) "Protective order", an order appointing a conservator or other order related to management of an adult's property;

(11) "Protective proceeding", a judicial proceeding in which a protective order is sought or has been issued;

(12) "Record", information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

(13) "Respondent", an adult for whom a protective order or the appointment of a guardian is sought;

(14) "State", a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, a federally recognized Indian tribe, or any territory or insular possession subject to the jurisdiction of the United States.

(L. 2011 H.B. 111 merged with S.B. 59 merged with S.B. 213)



Section 475.503 International application of act.

Effective 28 Aug 2011

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.503. International application of act. — A court of this state may treat a foreign country as if it were a state for the purpose of applying this article and articles 2, 3, and 5.

(L. 2011 H.B. 111 merged with S.B. 59 merged with S.B. 213)



Section 475.504 Communication between courts.

Effective 28 Aug 2011

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.504. Communication between courts. — 1. A court of this state may communicate with a court in another state concerning a proceeding arising under sections 475.501 to 475.555. The court may allow the parties to participate in the communication. Except as otherwise provided in subsection 2 of this section, the court shall make a record of the communication. The record may be limited to the fact that the communication occurred.

2. Courts may communicate concerning schedules, calendars, court records, and other administrative matters without making a record.

(L. 2011 H.B. 111 merged with S.B. 59 merged with S.B. 213)



Section 475.505 Cooperation between courts.

Effective 28 Aug 2011

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.505. Cooperation between courts. — 1. In a guardianship or protective proceeding in this state, a court of this state may request the appropriate court of another state to:

(1) Hold an evidentiary hearing;

(2) Order a person in that state to produce evidence or give testimony pursuant to procedures of that state;

(3) Order that an evaluation or assessment be made of the respondent;

(4) Order any appropriate investigation of a person involved in a proceeding;

(5) Forward to the court of this state a certified copy of the transcript or other record of a hearing under subdivision (1) of subsection 1 of this section or any other proceeding, any evidence otherwise produced under subdivision (2) of subsection 1 of this section, and any evaluation or assessment prepared in compliance with an order under subdivisions (3) and (4) of subsection 1 of this section;

(6) Issue any order necessary to assure the appearance in the proceeding of a person whose presence is necessary for the court to make a determination, including the respondent or the incapacitated or protected person;

(7) Issue an order authorizing the release of medical, financial, criminal, or other relevant information in that state, including protected health information as defined in 45 CFR 160.103, as amended.

2. If a court of another state in which a guardianship or protective proceeding is pending requests assistance of the kind provided in subsection 1 of this section, a court of this state has jurisdiction for the limited purpose of granting the request or making reasonable efforts to comply with the request.

(L. 2011 H.B. 111 merged with S.B. 59 merged with S.B. 213)



Section 475.506 Taking testimony in another state.

Effective 28 Aug 2011

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.506. Taking testimony in another state. — 1. In a guardianship or protective proceeding, in addition to other procedures that may be available, testimony of a witness who is located in another state may be offered by deposition or other means allowable in this state for testimony taken in another state. The court on its own motion may order that the testimony of a witness be taken in another state and may prescribe the manner in which and the terms upon which the testimony is to be taken.

2. In a guardianship or protective proceeding, a court in this state may permit a witness located in another state to be deposed or to testify by telephone or audiovisual or other electronic means. A court of this state shall cooperate with the court of the other state in designating an appropriate location for the deposition or testimony.

3. Documentary evidence transmitted from another state to a court of this state by technological means that do not produce an original writing may not be excluded from evidence on an objection based on the best evidence rule.

(L. 2011 H.B. 111 merged with S.B. 59 merged with S.B. 213)



Section 475.521 Definitions — significant connection factors.

Effective 28 Aug 2011

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.521. Definitions — significant connection factors. — 1. In this article, the following terms mean:

(1) "Emergency", a circumstance that likely will result in substantial harm to a respondent's health, safety, or welfare, and for which the appointment of a guardian is necessary because no other person has authority and is willing to act on the respondent's behalf;

(2) "Home state", the state in which the respondent was physically present, including any period of temporary absence, for at least six consecutive months immediately before the filing of a petition for a protective order or the appointment of a guardian; or if none, the state in which the respondent was physically present, including any period of temporary absence, for at least six consecutive months ending within the six months prior to the filing of the petition;

(3) "Significant-connection state", a state, other than the home state, with which a respondent has a significant connection other than mere physical presence and in which substantial evidence concerning the respondent is available.

2. In determining under section 475.523 and subsection 5 of section 475.531 whether a respondent has a significant connection with a particular state, the court shall consider:

(1) The location of the respondent's family and other persons required to be notified of the guardianship or protective proceeding;

(2) The length of time the respondent at any time was physically present in the state and the duration of any absence;

(3) The location of the respondent's property; and

(4) The extent to which the respondent has ties to the state such as voting registration, state or local tax return filing, vehicle registration, driver's license, social relationship, and receipt of services.

(L. 2011 H.B. 111 merged with S.B. 59 merged with S.B. 213)



Section 475.522 Exclusive basis.

Effective 28 Aug 2011

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.522. Exclusive basis. — This article provides the exclusive jurisdictional basis for a court of this state to appoint a guardian or issue a protective order for an adult.

(L. 2011 H.B. 111 merged with S.B. 59 merged with S.B. 213)



Section 475.523 Jurisdiction.

Effective 28 Aug 2011

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.523. Jurisdiction. — A court of this state has jurisdiction to appoint a guardian or issue a protective order for a respondent if:

(1) This state is the respondent's home state;

(2) On the date a petition is filed, this state is a significant-connection state and:

(a) The respondent does not have a home state or a court of the respondent's home state has declined to exercise jurisdiction because this state is a more appropriate forum; or

(b) The respondent has a home state, a petition for an appointment or order is not pending in a court of that state or another significant-connection state, and, before the court makes the appointment or issues the order:

a. A petition for an appointment or order is not filed in the respondent's home state;

b. An objection to the court's jurisdiction is not filed by a person required to be notified of the proceeding; and

c. The court in this state concludes that it is an appropriate forum under the factors set forth in section 475.526;

(3) This state does not have jurisdiction under either subdivisions (1) or (2) of this section, the respondent's home state and all significant-connection states have declined to exercise jurisdiction because this state is the more appropriate forum, and jurisdiction in this state is consistent with the constitutions of this state and the United States; or

(4) The requirements for special jurisdiction under section 475.524 are met.

(L. 2011 H.B. 111 merged with S.B. 59 merged with S.B. 213)



Section 475.524 Special jurisdiction.

Effective 28 Aug 2011

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.524. Special jurisdiction. — 1. A court of this state lacking jurisdiction under section 475.523 has special jurisdiction to do any of the following:

(1) Appoint a guardian in an emergency for a term not exceeding ninety days for a respondent who is physically present in this state;

(2) Issue a protective order with respect to real or tangible personal property located in this state;

(3) Appoint a guardian or conservator for an incapacitated or protected person for whom a provisional order to transfer the proceeding from another state has been issued under procedures similar to section 475.531.

2. If a petition for the appointment of a guardian in an emergency is brought in this state and this state was not the respondent's home state on the date the petition was filed, the court shall dismiss the proceeding at the request of the court of the home state, if any, whether dismissal is requested before or after the emergency appointment.

(L. 2011 H.B. 111 merged with S.B. 59 merged with S.B. 213)



Section 475.525 Exclusive and continuing jurisdiction.

Effective 28 Aug 2011

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.525. Exclusive and continuing jurisdiction. — Except as otherwise provided in section 475.524, a court that has appointed a guardian or issued a protective order consistent with sections 475.501 to 475.555 has exclusive and continuing jurisdiction over the proceeding until it is terminated by the court or the appointment or order expires by its own terms.

(L. 2011 H.B. 111 merged with S.B. 59 merged with S.B. 213)



Section 475.526 Appropriate forum.

Effective 28 Aug 2011

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.526. Appropriate forum. — 1. A court of this state having jurisdiction under section 475.523 to appoint a guardian or issue a protective order may decline to exercise its jurisdiction if it determines at any time that a court of another state is a more appropriate forum.

2. If a court of this state declines to exercise its jurisdiction under subsection 1 of this section, it shall either dismiss or stay the proceeding. The court may impose any condition the court considers just and proper, including the condition that a petition for the appointment of a guardian or protective order be promptly filed in another state.

3. In determining whether it is an appropriate forum, the court shall consider all relevant factors, including:

(1) Any expressed preference of the respondent;

(2) Whether abuse, neglect, or exploitation of the respondent has occurred or is likely to occur and which state could best protect the respondent from the abuse, neglect, or exploitation;

(3) The length of time the respondent was physically present in or was a legal resident of this or another state;

(4) The distance of the respondent from the court in each state;

(5) The financial circumstances of the respondent's estate;

(6) The nature and location of the evidence;

(7) The ability of the court in each state to decide the issue expeditiously and the procedures necessary to present evidence;

(8) The familiarity of the court of each state with the facts and issues in the proceeding; and

(9) If an appointment were made, the court's ability to monitor the conduct of the guardian or conservator.

(L. 2011 H.B. 111 merged with S.B. 59 merged with S.B. 213)



Section 475.527 Jurisdiction declined by reason of conduct.

Effective 28 Aug 2011

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.527. Jurisdiction declined by reason of conduct. — 1. If at any time a court of this state determines that it acquired jurisdiction to appoint a guardian or issue a protective order because of unjustifiable conduct, the court may:

(1) Decline to exercise jurisdiction;

(2) Exercise jurisdiction for the limited purpose of fashioning an appropriate remedy to ensure the health, safety, and welfare of the respondent or the protection of the respondent's property or prevent a repetition of the unjustifiable conduct, including staying the proceeding until a petition for the appointment of a guardian or issuance of a protective order is filed in a court of another state having jurisdiction; or

(3) Continue to exercise jurisdiction after considering:

(a) The extent to which the respondent and all persons required to be notified of the proceedings have acquiesced in the exercise of the court's jurisdiction;

(b) Whether it is a more appropriate forum than the court of any other state under the factors set forth in subsection 3 of section 475.526; and

(c) Whether the court of any other state would have jurisdiction under factual circumstances in substantial conformity with the jurisdictional standards of section 475.523.

2. If a court of this state determines that it acquired jurisdiction to appoint a guardian or issue a protective order because a party seeking to invoke its jurisdiction engaged in unjustifiable conduct, it may assess against that party necessary and reasonable expenses, including attorney's fees, investigative fees, court costs, communication expenses, witness fees and expenses, and travel expenses. The court may not assess fees, costs, or expenses of any kind against this state or a governmental subdivision, agency, or instrumentality of this state unless authorized by law other than sections 475.501 to 475.555.

(L. 2011 H.B. 111 merged with S.B. 59 merged with S.B. 213)



Section 475.528 Notice of proceeding.

Effective 28 Aug 2011

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.528. Notice of proceeding. — If a petition for the appointment of a guardian or issuance of a protective order is brought in this state and this state was not the respondent's home state on the date the petition was filed, in addition to complying with the notice requirements of this state, notice of the petition shall be given to those persons who would be entitled to notice of the petition if a proceeding were brought in the respondent's home state. The notice shall be given in the same manner as notice is required to be given in this state.

(L. 2011 H.B. 111 merged with S.B. 59 merged with S.B. 213)



Section 475.529 Proceedings in more than one state.

Effective 28 Aug 2011

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.529. Proceedings in more than one state. — Except for a petition for the appointment of a guardian in an emergency or issuance of a protective order limited to property located in this state as provided in subdivision (1) or (2) of subsection 1 of section 475.524, if a petition for the appointment of a guardian or issuance of a protective order is filed in this and in another state and neither petition has been dismissed or withdrawn, the following rules apply:

(1) If the court in this state has jurisdiction under section 475.523, it may proceed with the case unless a court in another state acquires jurisdiction under provisions similar to section 475.523 before the appointment or issuance of the order.

(2) If the court in this state does not have jurisdiction under section 475.523, whether at the time the petition is filed or at any time before the appointment or issuance of the order, the court shall stay the proceeding and communicate with the court in the other state. If the court in the other state has jurisdiction, the court in this state shall dismiss the petition unless the court in the other state determines that the court in this state is a more appropriate forum.

(L. 2011 H.B. 111 merged with S.B. 59 merged with S.B. 213)



Section 475.531 Transfer of guardianship or conservatorship to another state.

Effective 28 Aug 2011

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.531. Transfer of guardianship or conservatorship to another state. — 1. A guardian or conservator appointed in this state may petition the court to transfer the guardianship or conservatorship to another state.

2. Notice of a petition under subsection 1 of this section shall be given to those persons that would be entitled to notice of a petition in this state for the appointment of a guardian or conservator.

3. On the court's own motion or on request of the guardian or conservator, the incapacitated or protected person, or other person required to be notified of the petition, the court shall hold a hearing on a petition filed pursuant to subsection 1 of this section.

4. The court shall issue an order provisionally granting a petition to transfer a guardianship and shall direct the guardian to petition for guardianship in the other state if the court is satisfied that the guardianship will be accepted by the court in the other state and the court finds that:

(1) The incapacitated person is physically present in or is reasonably expected to move permanently to the other state;

(2) An objection to the transfer has not been made or, if an objection has been made, the objector has not established that the transfer would be contrary to the interests of the incapacitated person; and

(3) Plans for care and services for the incapacitated person in the other state are reasonable and sufficient.

5. The court shall issue a provisional order granting a petition to transfer a conservatorship and shall direct the conservator to petition for conservatorship in the other state if the court is satisfied that the conservatorship will be accepted by the court of the other state and the court finds that:

(1) The protected person is physically present in or is reasonably expected to move permanently to the other state, or the protected person has a significant connection to the other state considering the factors set forth in subsection 2 of section 475.521;

(2) An objection to the transfer has not been made or, if an objection has been made, the objector has not established that the transfer would be contrary to the interests of the protected person; and

(3) Adequate arrangements will be made for management of the protected person's property.

6. The court shall issue a final order confirming the transfer and terminating the guardianship or conservatorship upon its receipt of:

(1) A provisional order accepting the proceeding from the court to which the proceeding is to be transferred which is issued under provisions similar to section 475.532; and

(2) The documents required to terminate a guardianship or conservatorship in this state.

(L. 2011 H.B. 111 merged with S.B. 59 merged with S.B. 213)



Section 475.532 Accepting guardianship or conservatorship transferred from another state.

Effective 28 Aug 2011

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.532. Accepting guardianship or conservatorship transferred from another state. — 1. To confirm transfer of a guardianship or conservatorship transferred to this state under provisions similar to those in section 475.531, the guardian or conservator shall petition the court in this state to accept the guardianship or conservatorship. The petition shall include a certified copy of the other state's provisional order of transfer.

2. Notice of a petition under subsection 1 of this section shall be given to those persons that would be entitled to notice if the petition were a petition for the appointment of a guardian or issuance of a protective order in both the transferring state and this state. The notice shall be given in the same manner as notice is required to be given in this state.

3. On the court's own motion or on request of the guardian or conservator, the incapacitated or protected person, or other person required to be notified of the proceeding, the court shall hold a hearing on a petition filed pursuant to subsection 1 of this section.

4. The court shall issue an order provisionally granting a petition filed under subsection 1 of this section unless:

(1) An objection is made and the objector establishes that transfer of the proceeding would be contrary to the interests of the incapacitated or protected person; or

(2) The guardian or conservator is ineligible for appointment in this state.

5. The court shall issue a final order accepting the proceeding and appointing the guardian or conservator as guardian or conservator in this state upon its receipt from the court from which the proceeding is being transferred of a final order issued under provisions similar to section 475.531 transferring the proceeding to this state.

6. Not later than ninety days after issuance of a final order accepting transfer of a guardianship or conservatorship, the court shall determine whether the guardianship or conservatorship needs to be modified to conform to the law of this state.

7. In granting a petition under this section, the court shall recognize a guardianship or conservatorship order from the other state, including the determination of the incapacitated or protected person's incapacity and the appointment of the guardian or conservator.

8. The denial by a court of this state of a petition to accept guardianship or conservatorship transferred from another state does not affect the ability of the guardian or conservator to seek appointment as guardian or conservator in this state under this chapter if the court has jurisdiction to make an appointment other than by reason of the provisional order of transfer.

(L. 2011 H.B. 111 merged with S.B. 59 merged with S.B. 213)



Section 475.541 Registration of guardianship orders.

Effective 28 Aug 2011

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.541. Registration of guardianship orders. — If a guardian has been appointed in another state and a petition for the appointment of a guardian is not pending in this state, the guardian appointed in the other state, after giving notice to the appointing court of an intent to register, may register the guardianship order in this state by filing as a foreign judgment in a court, in any appropriate county of this state, certified copies of the order and letters of office.

(L. 2011 H.B. 111 merged with S.B. 59 merged with S.B. 213)



Section 475.542 Registration of protective orders.

Effective 28 Aug 2011

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.542. Registration of protective orders. — If a conservator has been appointed in another state and a petition for a protective order is not pending in this state, the conservator appointed in the other state, after giving notice to the appointing court of an intent to register, may register the protective order in this state by filing as a foreign judgment in a court of this state, in any county in which property belonging to the protected person is located, certified copies of the order and letters of office and of any bond.

(L. 2011 H.B. 111 merged with S.B. 59 merged with S.B. 213)



Section 475.543 Effect of registration.

Effective 28 Aug 2011

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.543. Effect of registration. — 1. Upon registration of a guardianship or protective order from another state, the guardian or conservator may exercise in this state all powers authorized in the order of appointment except as prohibited under the laws of this state, including maintaining actions and proceedings in this state and, if the guardian or conservator is not a resident of this state, subject to any conditions imposed upon nonresident parties.

2. A court of this state may grant any relief available under sections 475.501 to 475.555 and other law of this state to enforce a registered order.

(L. 2011 H.B. 111 merged with S.B. 59 merged with S.B. 213)



Section 475.544 State law applicability.

Effective 28 Aug 2011

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.544. State law applicability. — Except where inconsistent with sections 475.541, 475.542, and 475.543, the laws of this state relating to the registration and recognition of the acts of a foreign guardian, curator, or conservator contained in sections 475.335 to 475.340 shall be applicable.

(L. 2011 H.B. 111 merged with S.B. 59 merged with S.B. 213)



Section 475.551 Uniformity of application and construction.

Effective 28 Aug 2011

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.551. Uniformity of application and construction. — In applying and construing this uniform act, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

(L. 2011 H.B. 111 merged with S.B. 59 merged with S.B. 213)



Section 475.552 Relation to Electronic Signatures in Global and National Commerce Act.

Effective 28 Aug 2011

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.552. Relation to Electronic Signatures in Global and National Commerce Act. — Sections 475.501 to 475.555 modify, limit, and supersede the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001, et seq., but does not modify, limit, or supersede Section 101(c) of that act, 15 U.S.C. Section 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of that act, 15 U.S.C. Section 7003(b).

(L. 2011 H.B. 111 merged with S.B. 59 merged with S.B. 213)



Section 475.555 Effective date.

Effective 28 Aug 2011

Title XXXI TRUSTS AND ESTATES OF DECEDENTS AND PERSONS UNDER DISABILITY

475.555. Effective date. — 1. Sections 475.501 to 475.555 apply to guardianship and protective proceedings begun on or after August 28, 2011.

2. Articles 1, 3, 4, and sections 475.551 and 475.552 apply to proceedings begun before August 28, 2011, regardless of whether a guardianship or protective order has been issued.

(L. 2011 H.B. 111 merged with S.B. 59 merged with S.B. 213)









Title XXXII COURTS

Chapter 476 Courts — General Provisions

Chapter Cross References



Section 476.001 Purpose of law.

Effective 28 Aug 2014

Title XXXII COURTS

476.001. Purpose of law. — An efficient, well operating and productive judiciary is essential to the preservation of the people's liberty and prosperity. In order to achieve this goal, the general assembly and the supreme court must constantly be aware of the operations, needs, strengths and weaknesses of the judicial system. It is the purpose of sections 476.001, 476.055, 476.330 to 476.380, 476.412, 476.681, and 477.405 to provide the general assembly and the supreme court with the mechanisms to obtain on a continuing basis a comprehensive analysis of judicial resources and an efficient and organized method of identifying the problems and needs as they occur. It is the further purpose of sections 476.001, 476.055, 476.330 to 476.380, 476.412, 476.681, 477.405, 478.073, 478.320, and subdivision (12) of subsection 1 of section 600.042 to provide a system for the efficient allocation of available personnel, facilities and resources to achieve a uniform and effective operation of the judicial system.

(L. 1989 S.B. 439 § 1, A.L. 2014 S.B. 621)



Section 476.010 Courts of record.

Effective 28 Aug 2001

Title XXXII COURTS

476.010. Courts of record. — The supreme court of the state of Missouri, the court of appeals, and the circuit courts shall be courts of record, and shall keep just and faithful records of their proceedings. Notwithstanding the foregoing, municipal divisions of the circuit courts shall not be considered courts of record, regardless of whether or not a verbatim record of proceedings before the division is kept.

(RSMo 1939 § 1990, A.L. 1945 p. 806, A.L. 1973 S.B. 263, A.L. 1978 H.B. 1634, A.L. 1997 S.B. 248, A.L. 2001 S.B. 267)

Prior revisions: 1929 § 1826; 1919 § 2323; 1909 § 3845

CROSS REFERENCES:

Effect of 1945 constitution on existing courts, Const. schedule § 4 (Schedule follows Const. Art. XII)

Judicial power, where vested, Const. Art. V § 1



Section 476.015 Short title.

Effective 28 Aug 1978

Title XXXII COURTS

476.015. Short title. — House Bill 1634 of the 2nd regular session of the 79th general assembly shall be known and may be cited as the "Court Reform and Revision Act of 1978".

(L. 1978 H.B. 1634 § 1)

Effective 1-02-79



Section 476.020 Courts to keep a seal.

Effective 28 Aug 1939

Title XXXII COURTS

476.020. Courts to keep a seal. — Each court of record in this state shall procure and keep a seal, with such emblems and devices as the court may think proper, and the impression thereof by stamp shall be deemed a sufficient sealing.

(RSMo 1939 § 1991)

Prior revisions: 1929 § 1827; 1919 § 2324; 1909 § 3846



Section 476.030 Private seal used, when.

Effective 28 Aug 1939

Title XXXII COURTS

476.030. Private seal used, when. — When no seal is provided, the clerk may use his private seal for the authentication of any record, process or proceeding required by law to be authenticated by the seal of the court; and the attestation of the clerk, stating that he has no seal of office, and that he has affixed his private seal, shall be received as sufficient authentication, without requiring any proof of such private seal, or that it was affixed.

(RSMo 1939 § 1992)

Prior revisions: 1929 § 1828; 1919 § 2325; 1909 § 3847



Section 476.050 Records to be kept in English language.

Effective 28 Aug 1997

Title XXXII COURTS

476.050. Records to be kept in English language. — All writs, process, proceedings and records in any court, and in all inferior tribunals established by law, shall be in the English language, except that the proper and known names of process and technical words may be expressed in the language heretofore and now commonly used, and shall be made in a fair, legible character, in words at length, and not abbreviated; but such abbreviations as are now commonly used in the English language may be used, and numbers may be expressed by Arabic figures or Roman numerals, in the customary way. Notwithstanding the foregoing, such writs, processes, proceedings and records may be filed, submitted, stored and maintained in an electronic format or otherwise in the manner provided by supreme court rule.

(RSMo 1939 § 2005, A.L. 1997 S.B. 248)

Prior revisions: 1929 § 1841; 1919 § 2338; 1909 § 3860



Section 476.055 Statewide court automation fund created, administration, committee, members — powers, duties, limitation — unauthorized release of information, penalty — report — expiration date.

Effective 01 Jan 2017, see footnote

Title XXXII COURTS

476.055. Statewide court automation fund created, administration, committee, members — powers, duties, limitation — unauthorized release of information, penalty — report — expiration date. — 1. There is hereby established in the state treasury the “Statewide Court Automation Fund”. All moneys collected pursuant to section 488.027, as well as gifts, contributions, devises, bequests, and grants received relating to automation of judicial record keeping, and moneys received by the judicial system for the dissemination of information and sales of publications developed relating to automation of judicial record keeping, shall be credited to the fund. Moneys credited to this fund may only be used for the purposes set forth in this section and as appropriated by the general assembly. Any unexpended balance remaining in the statewide court automation fund at the end of each biennium shall not be subject to the provisions of section 33.080 requiring the transfer of such unexpended balance to general revenue; except that, any unexpended balance remaining in the fund on September 1, 2023, shall be transferred to general revenue.

2. The statewide court automation fund shall be administered by a court automation committee consisting of the following: the chief justice of the supreme court, a judge from the court of appeals, four circuit judges, four associate circuit judges, four employees of the circuit court, the commissioner of administration, two members of the house of representatives appointed by the speaker of the house, two members of the senate appointed by the president pro tem of the senate, the executive director of the Missouri office of prosecution services, the director of the state public defender system, and two members of the Missouri Bar. The judge members and employee members shall be appointed by the chief justice. The commissioner of administration shall serve ex officio. The members of the Missouri Bar shall be appointed by the board of governors of the Missouri Bar. Any member of the committee may designate another person to serve on the committee in place of the committee member.

3. The committee shall develop and implement a plan for a statewide court automation system. The committee shall have the authority to hire consultants, review systems in other jurisdictions and purchase goods and services to administer the provisions of this section. The committee may implement one or more pilot projects in the state for the purposes of determining the feasibility of developing and implementing such plan. The members of the committee shall be reimbursed from the court automation fund for their actual expenses in performing their official duties on the committee.

4. Any purchase of computer software or computer hardware that exceeds five thousand dollars shall be made pursuant to the requirements of the office of administration for lowest and best bid. Such bids shall be subject to acceptance by the office of administration. The court automation committee shall determine the specifications for such bids.

5. The court automation committee shall not require any circuit court to change any operating system in such court, unless the committee provides all necessary personnel, funds and equipment necessary to effectuate the required changes. No judicial circuit or county may be reimbursed for any costs incurred pursuant to this subsection unless such judicial circuit or county has the approval of the court automation committee prior to incurring the specific cost.

6. Any court automation system, including any pilot project, shall be implemented, operated and maintained in accordance with strict standards for the security and privacy of confidential judicial records. Any person who knowingly releases information from a confidential judicial record is guilty of a class B misdemeanor. Any person who, knowing that a judicial record is confidential, uses information from such confidential record for financial gain is guilty of a class E felony.

7. On the first day of February, May, August and November of each year, the court automation committee shall file a report on the progress of the statewide automation system with:

(1) The chair of the house budget committee;

(2) The chair of the senate appropriations committee;

(3) The chair of the house judiciary committee; and

(4) The chair of the senate judiciary committee.

8. Section 488.027 shall expire on September 1, 2023. The court automation committee established pursuant to this section may continue to function until completion of its duties prescribed by this section, but shall complete its duties prior to September 1, 2025.

9. This section shall expire on September 1, 2025.

(L. 1994 S.B. 420 §§ 476.055, B, A.L. 1997 S.B. 248, A.L. 2003 S.B. 448, A.L. 2009 S.B. 265, A.L. 2012 H.B. 1460 merged with S.B. 628 and A.L. 2012 S.B. 636, A.L. 2014 H.B. 1245 merged with S.B. 491, A.L. 2014 H.B. 1245 merged with H.B. 1371, A.L. 2016 S.B. 735)

Effective 1-01-17

Expires 9-01-25



Section 476.056 Municipal court automation, duties of municipality.

Effective 28 Aug 1997

Title XXXII COURTS

476.056. Municipal court automation, duties of municipality. — 1. Any city, county, village or other municipality may provide for automation of its municipal court pursuant to subsection 3 of section 476.055, in the manner provided in this section. In order to make such provisions, such municipality must:

(1) Adopt an ordinance imposing the surcharge in the amount allowed, and payable in the manner provided, by section 476.053*, and sections 488.010 to 488.020;

(2) Enter into an agreement with the state courts administrator for automation of the municipality's court. Such agreement may provide for continuation of the surcharge for a minimum period of time, payable to the fund established by section 476.055, or a special fund established in the state treasury for such purpose upon expiration of section 476.055, for payment of a guaranteed minimum annual amount in the event that payment of such surcharges shall not offset the cost of the automation of the municipality's court; and such other terms as may be agreed on between the municipality and the state courts administrator.

2. Notwithstanding the provisions of section 476.053*, the payment of any surcharge provided by this section may continue for a period in excess of that allowed by section 476.053* for payment of surcharges in the circuit courts. The provisions of section 33.080 shall not apply to any special fund established pursuant to this section.

(L. 1997 S.B. 248)

*Transferred 2000; now 488.027



Section 476.057 Judicial personnel training fund, judicial personnel defined.

Effective 28 Aug 2013

Title XXXII COURTS

476.057. Judicial personnel training fund, judicial personnel defined. — 1. The state courts administrator shall determine the amount of the projected total collections of fees pursuant to section 488.015, payable to the state pursuant to section 488.023*, or subdivision (4) of subsection 2 of section 488.018; and the amount of such projected total collections of fees required to be deposited into the fund in order to maintain the fund required pursuant to subsection 2 of this section. The amount of fees payable for court cases may thereafter be adjusted pursuant to section 488.015, as provided by said section. All proceeds of the adjusted fees shall thereupon be collected and deposited to the state general revenue fund as otherwise provided by law, subject to the transfer of a portion of such proceeds to the fund established pursuant to subsection 2 of this section.

2. There is hereby established in the state treasury a special fund for purposes of providing training and education for judicial personnel, including any clerical employees of each circuit court clerk. Moneys from collected fees shall be annually transferred by the state treasurer into the fund from the state general revenue fund in the amount of no more than two percent of the amount expended for personal service by state and local government entities for judicial personnel as determined by the state courts administrator pursuant to subsection 1 of this section. Any unexpended balance remaining in the fund at the end of each biennium shall be exempt from the provisions of section 33.080 relating to the transfer of unexpended balances to the state general revenue fund, until the amount in the fund exceeds two percent of the amounts expended for personal service by state and local government for judicial personnel.

3. In addition, any moneys received by or on behalf of the state courts administrator from fees, grants, or any other sources in connection with providing training to judicial personnel shall be deposited in the fund provided, however, that moneys collected in the fund in connection with a particular purpose shall be segregated and shall not be disbursed for any other purpose.

4. The state treasurer shall administer the fund and, pursuant to appropriations, shall disburse moneys from the fund to the state courts administrator in order to provide training and to purchase goods and services determined appropriate by the state courts administrator related to the training and education of judicial personnel. As used in this section, the term "judicial personnel" shall include court personnel as defined in section 476.058, and judges.

(L. 1997 S.B. 248, A.L. 2013 H.B. 374 & 434 merged with S.B. 100)

*Section 488.023 was repealed by S.B. 1001, 2000.



Section 476.058 Court personnel defined — state court administration revolving fund created.

Effective 28 Aug 2003

Title XXXII COURTS

476.058. Court personnel defined — state court administration revolving fund created. — 1. As used in this section, the term "court personnel" includes all personnel of all state courts and all divisions of the courts, including juvenile, family and municipal divisions, and clerks, deputy clerks, division clerks, official court reporters, law clerks and court administrators, but not including judges.

2. There is hereby established in the state treasury the "State Court Administration Revolving Fund". Any moneys received by or on behalf of the state court administrator from registration fees, grants, or any other source in connection with the training and education of court personnel provided pursuant to this section shall be deposited into the fund.

3. In addition, any moneys received by or on behalf of the state courts administrator from fees, grants, or any other sources in connection with the preparation of court transcripts shall be deposited in the fund provided, however, that moneys collected in the fund in connection with a particular purpose shall be segregated and shall not be disbursed for any other purpose.

4. The state treasurer shall administer the fund and shall disburse moneys from the fund to the state courts administrator pursuant to appropriations in order to provide training, to purchase goods and services related to the training and education of court personnel, and to pay for goods and services associated with the preparation of court transcripts.

5. Any unexpended balance remaining in the fund at the end of each biennium shall be exempt from the provisions of section 33.080 relating to the transfer of unexpended balances to the general revenue fund, until the amount in the state courts administration revolving fund exceeds the greater of either one-half of the expenditures from the fund during the previous year, or fifty thousand dollars.

(L. 1996 S.B. 869 § C-6, A.L. 2003 H.B. 613)



Section 476.060 Interpreters appointed, when.

Effective 28 Aug 1939

Title XXXII COURTS

476.060. Interpreters appointed, when. — The courts may, from time to time, appoint interpreters and translators to interpret the testimony of witnesses, and to translate any writing necessary to be translated in such court, or any cause therein.

(RSMo 1939 § 2010)

Prior revisions: 1929 § 1846; 1919 § 2343; 1909 § 3865

(1972) Appointment of interpreters rests within the discretion of the trial court but where the interpreter was plaintiff's brother and court did not determine if he could translate plaintiff's testimony or if he was unduly biased or prejudiced there was an abuse of discretion. Kley v. Abell (A.), 483 S.W.2d 625.



Section 476.062 Court marshals' arrest powers — may carry firearms, when.

Effective 28 Aug 1997

Title XXXII COURTS

476.062. Court marshals' arrest powers — may carry firearms, when. — Subject to supreme court rule, district court of appeal rule and local circuit court rule, marshals of any court may carry firearms when necessary for the proper discharge of their duties. Such marshals shall have all powers granted law enforcement officers in this state to apprehend and arrest persons and which are necessary to ensure the proper security and functioning of the court employing such marshal.

(L. 1997 S.B. 248)



Section 476.070 Power of courts to issue writs.

Effective 28 Aug 1939

Title XXXII COURTS

476.070. Power of courts to issue writs. — All courts shall have power to issue all writs which may be necessary in the exercise of their respective jurisdictions, according to the principles and usages of law.

(RSMo 1939 § 2008)

Prior revisions: 1929 § 1844; 1919 § 2341; 1909 § 3863

(1954) In condemnation suit where no question of public use was injected, the only function of the court was to determine the compensation for the taking and a writ of execution or of assistance to enforce the taking, could not be based on the decree therein. St. Louis Housing Authority v. Jower (A.), 267 S.W.2d 344.

(1959) Objection by person confined in jail in one county to his removal to another county on writ of habeas corpus ad prosequendum for trial on felony charge held without merit. State v. Robinson (Mo.), 325 S.W.2d 465.



Section 476.080 Court or clerk may appoint person to execute process, when.

Effective 28 Aug 1939

Title XXXII COURTS

476.080. Court or clerk may appoint person to execute process, when. — Where there is no sheriff or other ministerial officer qualified to act, or where they are interested or prejudiced, the court, or clerk thereof in vacation, may appoint one or more persons to execute its process and perform any other duty of such officer, who shall be entitled to such fees for their services in each cause as are allowed by law to sheriffs in like cases.

(RSMo 1939 § 2009)

Prior revisions: 1929 § 1845; 1919 § 2342; 1909 § 3864



Section 476.083 Circuit court marshal may be appointed in certain circuits, powers and duties, salary, qualifications.

Effective 28 Aug 2016

Title XXXII COURTS

476.083. Circuit court marshal may be appointed in certain circuits, powers and duties, salary, qualifications. — 1. In addition to any appointments made pursuant to section 485.010, the presiding judge of each circuit containing one or more facilities operated by the department of corrections with an average total inmate population in all such facilities in the circuit over the previous two years of more than two thousand five hundred inmates or containing, as of January 1, 2016, a diagnostic and reception center operated by the department of corrections and a mental health facility operated by the department of mental health which houses persons found not guilty of a crime by reason of mental disease or defect under chapter 552 and provides sex offender rehabilitation and treatment services (SORTS) may appoint a circuit court marshal to aid the presiding judge in the administration of the judicial business of the circuit by overseeing the physical security of the courthouse, serving court-generated papers and orders, and assisting the judges of the circuit as the presiding judge determines appropriate. Such circuit court marshal appointed pursuant to the provisions of this section shall serve at the pleasure of the presiding judge. The circuit court marshal authorized by this section is in addition to staff support from the circuit clerks, deputy circuit clerks, division clerks, municipal clerks, and any other staff personnel which may otherwise be provided by law.

2. The salary of a circuit court marshal shall be established by the presiding judge of the circuit within funds made available for that purpose, but such salary shall not exceed ninety percent of the salary of the highest paid sheriff serving a county wholly or partially within that circuit. Personnel authorized by this section shall be paid from state funds or federal grant moneys which are available for that purpose and not from county funds.

3. Any person appointed as a circuit court marshal pursuant to this section shall have at least five years’ prior experience as a law enforcement officer. In addition, any such person shall within one year after appointment, or as soon as practicable, attend a court security school or training program operated by the United States Marshal Service. In addition to all other powers and duties prescribed in this section, a circuit court marshal may:

(1) Serve process;

(2) Wear a concealable firearm; and

(3) Make an arrest based upon local court rules and state law, and as directed by the presiding judge of the circuit.

(L. 1995 H.B. 424, A.L. 1997 S.B. 248, A.L. 2007 S.B. 62 & 41, A.L. 2016 S.B. 578)



Section 476.090 Courts may enforce return of process.

Effective 28 Aug 1939

Title XXXII COURTS

476.090. Courts may enforce return of process. — Each court may enforce, by attachment, the return of any writ or process sent out of the same court, and the payment of any moneys had and received by any sheriff, marshal, coroner, constable, attorney or collector, in his official capacity, and the delivery of papers entrusted to him officially and unlawfully withheld.

(RSMo 1939 § 2011)

Prior revisions: 1929 § 1847; 1919 § 2344; 1909 § 3866



Section 476.100 No process abated by failure of court to sit.

Effective 28 Aug 1939

Title XXXII COURTS

476.100. No process abated by failure of court to sit. — No writ, process or proceedings whatsoever, civil or criminal, shall be deemed discontinued or abated by reason of the failure of any term or session of any court, nor by reason of any adjournment in the cases mentioned in sections 476.010 to 476.310, or otherwise, before the business pending in such court is disposed of, but the same shall be continued and proceeded upon as if no failure or adjournment had happened.

(RSMo 1939 § 2022)

Prior revisions: 1929 § 1858; 1919 § 2354; 1909 § 3876



Section 476.110 Acts constituting contempt of court.

Effective 28 Aug 1939

Title XXXII COURTS

476.110. Acts constituting contempt of court. — Every court of record shall have power to punish as for criminal contempt persons guilty of:

(1) Disorderly, contemptuous or insolent behavior committed during its session, in its immediate view and presence, and directly tending to interrupt its proceeding or to impair the respect due to its authority;

(2) Any breach of the peace, noise or other disturbance directly tending to interrupt its proceedings;

(3) Willful disobedience of any process or order lawfully issued or made by it;

(4) Resistance willfully offered by any person to the lawful order or process of the court;

(5) The contumacious and unlawful refusal of any person to be sworn as a witness, or, when so sworn, to refuse to answer any legal and proper interrogatory.

(RSMo 1939 § 2028)

Prior revisions: 1929 § 1864; 1919 § 2359; 1909 § 3881

(1951) The procuring of false testimony and presentation of same in trial in court impedes and obstructs justice and constitutes contempt. Osborne v. Purdome (Mo.), 244 S.W.2d 1005, 29 A.L.R.2d 1141.

(1951) Practice known as “purgation by oath” under which contemnor was entitled to release upon denial of charges under oath, has never been the law in Missouri. Osborne v. Purdome (Mo.), 244 S.W.2d 1005, 29 A.L.R.2d 1141.

(1951) Contempt complaint, filed by prosecuting attorney, and signed by reputable attorneys as amici curiae, need not be verified. Osborne v. Purdome (Mo.), 244 S.W.2d 1005, 29 A.L.R.2d 1141.

(1953) Prosecution for criminal contempt held barred after one year under § 541.210. Ponick v. Purdome (A.), 254 S.W.2d 673.

(1954) Prosecution for criminal contempt based on subornation of prejury is not a criminal case and is not barred by the one year statute of limitations. (Quashing writs of Court of Appeals in Ponick v. Owsley, 254 S.W.2d 673, and Osborne v. Owsley, 254 S.W.2d 676.) Osborne v. Owsley, 364 Mo. 544, 264 S.W.2d 332.

(1954) Where magistrate orally ordered sheriff to produce prisoner held without warrant and sheriff refused, magistrate court had jurisdiction to cite sheriff for contempt. State ex rel. Cunningham v. Leavitt (A.), 271 S.W.2d 63.

(1955) Where circuit judge cited judges of county court and then committed them for contempt for failure to order payment of salary of deputy circuit clerk as authorized by such circuit judge, he was not so entirely without jurisdiction as to be civilly liable for damages to the county judges. Pogue v. Swink, 365 Mo. 503, 284 S.W.2d 868.

(1976) Proceedings to cite defendant for contempt for failure to pay court ordered support and maintenance held to be civil contempt proceedings. Teefey v. Teefey (Mo.), 533 S.W.2d 563.



Section 476.120 Punishment for contempt.

Effective 28 Aug 1939

Title XXXII COURTS

476.120. Punishment for contempt. — Punishment for contempt may be by fine or imprisonment in the jail of the county where the court may be sitting, or both, in the discretion of the court.

(RSMo 1939 § 2029)

Prior revisions: 1929 § 1865; 1919 § 2360; 1909 § 3882

(1976) Proceedings to cite defendant for contempt for failure to pay court ordered support and maintenance for plaintiff and their minor children classified as civil contempt and subject to review on appeal. Judgment, with sentence of imprisonment, reversed and remanded since there was no evidence from which trial court could have concluded that defendant was financially able to pay the award. Teefey v. Teefey (Mo.), 533 S.W.2d 563.

(1977) Held, that purpose of contempt citation is to vindicate the authority of the court and deter future defiance by disobedient parties. Chemical Fireproofing Corp. v. Bronska (A.), 533 S.W.2d 710.



Section 476.130 May be punished summarily, when.

Effective 28 Aug 1939

Title XXXII COURTS

476.130. May be punished summarily, when. — Contempt committed in the immediate view and presence of the court may be punished summarily; in other cases the party charged shall be notified of the accusation, and have a reasonable time to make his defense.

(RSMo 1939 § 2030)

Prior revisions: 1929 § 1866; 1919 § 2361; 1909 § 3883

(1957) Conviction of defendant of contempt on charge that she negligently disobeyed orders of court as to children held improper because order allegedly disobeyed was one granting custody on certain conditions, and violation of condition could not be contempt and also because judgment was not responsive to charge. G....v.Souder (A.), 305 S.W.2d 883.

(1987) Dialogue between assistant county prosecutor to judge regarding alleged statement made by prosecutor to newspaper held to constitute indirect criminal contempt. Judge's order placing prosecutor in contempt was in error finding prosecutor in contempt without having given prosecutor prior notice that such hearing would be conducted as required by this section. State ex rel. Shepherd v. Steeb, 734 S.W.2d 610 (Mo.App.W.D.).



Section 476.140 Commitment for contempt to set forth particulars.

Effective 28 Aug 1939

Title XXXII COURTS

476.140. Commitment for contempt to set forth particulars. — Whenever any person shall be committed for any contempt specified in sections 476.010 to 476.310, the particular circumstances of his offense shall be set forth in the order or warrant of commitment.

(RSMo 1939 § 2031)

Prior revisions: 1929 § 1867; 1919 § 2362; 1909 § 3884

(1953) Commitment for contempt, based on refusal of witness to answer questions, must set forth the questions asked and the answers or statements made in response thereto, in order to be valid. Novak v. Weismantel (A.), 261 S.W.2d 491.

(1959) Order of commitment stating that lawyer “accused the court of malicious conduct and proceeded in a heated argument against the court” held insufficient as stating only conclusions. Scott v. Davis (A.), 328 S.W.2d 394.

(1961) A commitment which recited that the person in prison was cited to show cause why he was not in contempt of court and that after hearing he was adjudged in contempt of court and duly sentenced was clearly insufficient and would not justify his detention. Glenn v. Hendrix (A.), 349 S.W.2d 532.

(1972) Where warrant of commitment by which petitioner for writ of habeas corpus was confined for direct criminal contempt of court recited only that the commitment was “in lieu of payment of a fine. . .heretofore assessed as a punishment for being in contempt of court”, it failed to satisfy statutory and decisional requirements that it set forth the particular circumstances of the offense and did not justify petitioner's detention. In re Randolph (A.), 474 S.W.2d 36.

(1974) Both the court's judgment in contempt and the commitment must recite the facts and circumstances constituting the offense of contempt. An order nunc pro tunc cannot be used to correct such an omission. Ex parte Neal (A.), 507 S.W.2d 674.

(1974) Writ of commitment held insufficient as failing to set forth necessary facts. A commitment cannot be validated if void on its face because judgment on which it is based is a lawful conviction. Vokolek v. Carnes (Mo.), 512 S.W.2d 112.

(1974) Held that failure to set out the circumstances of the contempt specified and further failure to issue a warrant of commitment cannot be cured by an order nunc pro tunc. Ex parte Huff (A.), 516 S.W.2d 778.

(1976) Held that judgment of contempt which fails to recite facts and circumstances constituting offense is invalid and petitioner must be discharged. Recital of such facts and circumstances in commitment does not cure defect. Ex parte Brown (Mo.), 530 S.W.2d 228.



Section 476.150 Contempt not to be used to enforce civil rights.

Effective 28 Aug 1939

Title XXXII COURTS

476.150. Contempt not to be used to enforce civil rights. — Nothing contained in sections 476.110 to 476.140 shall be construed to extend to any proceeding against parties or officers, as for contempt, for the purpose of enforcing any civil right or remedy.

(RSMo 1939 § 2032)

Prior revisions: 1929 § 1868; 1919 § 2363; 1909 § 3885



Section 476.160 Parties may be indicted, when.

Effective 28 Aug 1939

Title XXXII COURTS

476.160. Parties may be indicted, when. — Persons punished for contempt under the provisions of sections 476.010 to 476.310 shall, notwithstanding, be liable to indictment for such contempt, if the same be an indictable offense; but the court before which a conviction shall be had on such indictment shall, in forming its sentence, take into consideration the punishment before inflicted.

(RSMo 1939 § 2033)

Prior revisions: 1929 § 1869; 1919 § 2364; 1909 § 3886



Section 476.170 Sittings to be public.

Effective 28 Aug 1939

Title XXXII COURTS

476.170. Sittings to be public. — The sitting of every court shall be public and every person may freely attend the same.

(RSMo 1939 § 2007)

Prior revisions: 1929 § 1843; 1919 § 2340; 1909 § 3862



Section 476.180 Judge interested, not to sit.

Effective 28 Aug 1939

Title XXXII COURTS

476.180. Judge interested, not to sit. — No judge of any court of record, who is interested in any suit or related to either party, or who shall have been of counsel in any suit or proceeding pending before him, shall, without the express consent of the parties thereto, sit on the trial or determination thereof.

(RSMo 1939 § 2012)

Prior revisions: 1929 § 1848; 1919 § 2345; 1909 § 3867



Section 476.220 Judge may call special term for disposition of cause pending.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

476.220. Judge may call special term for disposition of cause pending. — Whenever in his opinion the public good requires, or whenever it is necessary for the dispatch of business, any circuit judge may, by written order filed with the clerk, call a special term of court for the trial or other disposition of any civil or criminal cause or matter pending therein. At such term the court may exercise its ordinary and usual jurisdiction in all cases wherein the parties have been given five days' previous notice in writing of the calling of the term to be given by the judge or clerk and served upon the parties or their attorneys or agents in the manner provided by section 506.100, and likewise in all causes and matters where notice is waived.

(RSMo 1939 § 2016, A.L. 1955 p. 377, A.L. 1978 H.B. 1634)

Prior revision: 1929 § 1852

Effective 1-02-79

CROSS REFERENCE:

Judge to call special term to try prisoner, when, 545.850



Section 476.240 May try civil cases at such special terms.

Effective 28 Aug 1939

Title XXXII COURTS

476.240. May try civil cases at such special terms. — At every such special term the court may, with the consent of parties, exercise its ordinary jurisdiction in civil cases.

(RSMo 1939 § 2020)

Prior revisions: 1929 § 1856; 1919 § 2352; 1909 § 3874



Section 476.250 No court to sit on Sunday.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

476.250. No court to sit on Sunday. — No court shall be open or transact business on Sunday, unless it be for the purpose of receiving a verdict or discharging a jury; and every adjournment of a court on Saturday shall always be to some other day than Sunday, except such adjournment as may be made after a cause has been committed to a jury; but this section shall not prevent the exercise of the jurisdiction of any judge, when it shall be necessary in criminal cases, to preserve the peace or arrest the offender, nor shall it prevent the issuing and service of any attachment in a case where a debtor is about fraudulently to secrete or remove his effects, nor shall it prevent the issuing and service of such orders as exigencies may require.

(RSMo 1939 § 2027, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1863; 1919 § 2358; 1909 § 3880

Effective 1-02-79



Section 476.260 Court to audit accounts.

Effective 28 Aug 1949

Title XXXII COURTS

476.260. Court to audit accounts. — The court shall audit and adjust the accounts of the sheriff or other officer attending it, and certify the same for payment.

(RSMo 1939 § 2035, A. 1949 S.B. 1138)

Prior revisions: 1929 § 1871; 1919 § 2366; 1909 § 3888



Section 476.265 Judicial department, budget, procedure for formulation.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

476.265. Judicial department, budget, procedure for formulation. — 1. The budget for the funding of the judicial department by the state for each fiscal year shall be formulated in the same manner as provided in subdivision (4) of subsection 6 of section 1 of the Omnibus State Reorganization Act of 1974, as amended, and in section 33.220, except as otherwise provided in this section.

2. For purposes of budget procedures, the supreme court shall be considered as the head of the department. The chief judge of each district of the court of appeals with the approval of a majority of the judges of each district and the presiding judge of each circuit with the approval of a majority of the circuit and associate circuit judges of the circuit shall present their estimates for the districts and circuits, respectively, in the same manner as a division of a department of the executive branch of government.

3. The budget estimates prepared within the judicial department shall be provided to the budget director on or before October first in each year preceding the annual session of the general assembly.

4. Budgets shall be submitted by circuit and by district of the court of appeals; provided, however, that budgeting on a district-by-district and circuit-by-circuit basis shall not preclude additional contingency appropriations which may be made for allocation by the supreme court as needed among the various districts and circuits.

(L. 1978 H.B. 1634)

Effective 1-02-79



Section 476.270 Expenditures of court to be paid out of county treasury — exceptions.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

476.270. Expenditures of court to be paid out of county treasury — exceptions. — All expenditures accruing in the circuit courts, except salaries and clerk hire which is payable by the state, except all expenditures accruing in the municipal divisions of the circuit court, and except as otherwise provided by law, shall be paid out of the treasury of the county in which the court is held in the same manner as other demands.

(RSMo 1939 § 2102, A.L. 1945 p. 812, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1940; 1919 § 2438; 1909 § 3958

Effective 1-02-79

(1984) A judgment against a circuit court in a Title VII action was considered an “expenditure accruing in the circuit courts” within the meaning of this section, and the county was therefore required to pay the judgment. Goodwin v. Circuit Court of St. Louis County, Mo. (8th Cir.), 741 F.2d 1087.



Section 476.280 Oath of judges.

Effective 28 Aug 1939

Title XXXII COURTS

476.280. Oath of judges. — Each judge shall, within thirty days after the receipt of his commission, and before entering upon the duties of his office, take the oath prescribed by the constitution of this state. A certificate of having taken such oath shall be endorsed upon his commission.

(RSMo 1939 § 1989)

Prior revisions: 1929 § 1825; 1919 § 2322; 1909 § 3844



Section 476.290 Judges not to practice law — exception, municipal judges.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

476.290. Judges not to practice law — exception, municipal judges. — No judge, except a part-time municipal judge, shall practice or act as counselor or attorney in any court within this state nor shall any clerk or deputy clerk, while he continues to act as such, plead, practice or act as counselor or attorney in any court within the county for which he is such clerk or deputy clerk, in his own name or in the name of any other person, under any pretense whatever.

(RSMo 1939 § 2024, A. 1949 S.B. 1138, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1860; 1919 § 2355; 1909 § 3877

Effective 1-02-79

CROSS REFERENCE:

Judges not to practice law or do law business, Const. Art. V § 20

(1962) Trial court did not err in overruling motion to deny assistant prosecuting attorney right to further appear in prosecution for second degree murder where at the time he had signed and filed information he was also clerk of magistrate court but had resigned before trial time. Oral motion to strike and quash information was not preserved in motion for new trial and not before appellate court. State v. Gray (Mo.), 360 S.W.2d 642.

(1986) This section does not prohibit an attorney on the circuit clerk's staff from giving the circuit clerk legal advice. Bauer v. Bosley, 802 F.2d 1058 (8th Cir.).



Section 476.310 No judge or clerk to have partner — exception.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

476.310. No judge or clerk to have partner — exception. — No judge, clerk or deputy clerk of any court shall have any partner practicing in the court in which he is a judge, clerk or deputy clerk, except that the partner of a municipal judge who is not a full-time judge may practice in other divisions of the circuit court if such practice does not involve municipal ordinance violation cases arising from a municipality which is served by such municipal judge.

(RSMo 1939 § 2026, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1862; 1919 § 2357; 1909 § 3879

Effective 1-02-79



Section 476.320 Judicial conference of the state of Missouri established, members.

Effective 28 Aug 2014

Title XXXII COURTS

476.320. Judicial conference of the state of Missouri established, members. — There is hereby established "The Judicial Conference of the State of Missouri". The conference shall consist of the judges of the supreme court and of the court of appeals, the circuit judges, associate circuit judges, family court commissioners, the commissioners of the juvenile division of the circuit courts, and all judges and commissioners who have retired under any of the provisions of sections 476.450 to 476.595 heretofore or hereafter in effect. The chief justice of the supreme court, or in his absence the vice president elected by the executive council, shall be the presiding officer.

(L. 1943 p. 514 § 2, A.L. 1953 p. 405, A.L. 1973 S.B. 263, A.L. 1977 H.B. 289, A.L. 1978 H.B. 1634, A.L. 1993 H.B. 346 merged with S.B. 88, A.L. 2014 S.B. 621)



Section 476.330 Conference shall meet, when.

Effective 28 Aug 2014

Title XXXII COURTS

476.330. Conference shall meet, when. — The conference shall meet on the call of the chief justice. A meeting shall be called at least once every odd-numbered year at some convenient time and place in the state. It shall be the duty of all members of the conference to attend such meeting.

(L. 1943 p. 514 § 3, A.L. 2014 S.B. 621)



Section 476.340 Executive council shall be governing body, how formed — members.

Effective 28 Aug 2014

Title XXXII COURTS

476.340. Executive council shall be governing body, how formed — members. — 1. The governing body of the conference, between sessions, shall be the executive council. The executive council shall consist of the following members:

(1) The chief justice of the supreme court, or some member of the supreme court appointed by him;

(2) Two other members of the supreme court appointed by the supreme court;

(3) One member of each district of the court of appeals elected by the judges thereof, respectively;

(4) Eight circuit judges, other than judges of the probate division, three of whom shall be elected for three-year terms, one from each district of the court of appeals, by the circuit judges, other than judges of the probate division, of the district to represent each of the districts of the court of appeals, respectively. A judge whose circuit is in part in more than one district of the court of appeals may vote in and be elected to represent either district but not both. Five of the circuit judges on the council shall be elected for three-year terms by the circuit judges of the state;

(5) One judge of the probate division of circuit courts in counties having a population of more than thirty thousand inhabitants elected for a three-year term by the judges of the probate divisions of the circuit courts in such counties;

(6) Three associate circuit judges elected for three-year terms, one from each district of the court of appeals, by the associate circuit judges of the district to represent each of the districts of the court of appeals, respectively;

(7) Three other associate circuit judges elected for three-year terms by the associate circuit judges of the state;

(8) One associate circuit judge from counties having a population of thirty thousand inhabitants or less elected for a three-year term by the associate circuit judges in such counties;

(9) One retired judge or commissioner who is a member of the judicial conference elected for a three-year term by such judges and commissioners.

­­

­

2. The executive council shall have general supervision of the work of the conference and such other duties and authority as may be given to it under rules or resolutions adopted by the conference. The members of the executive council shall elect one of its members vice president to act in the absence of the chief justice.

(L. 1943 p. 514 § 4, A.L. 1973 S.B. 263, A.L. 1977 H.B. 289, A.L. 1978 H.B. 1634, A.L. 1993 S.B. 180, A.L. 2003 H.B. 430 merged with H.B. 613 merged with S.B. 457, A.L. 2014 S.B. 621)



Section 476.350 Duties of judicial conference, executive council and circuit judges.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

476.350. Duties of judicial conference, executive council and circuit judges. — 1. It shall be the duty of said judicial conference and its executive council to study the organization, rules, methods of procedure, and practice of the judicial system of this state, the work accomplished, and the results produced by that system in its various parts and judicial tribunals; the problems of administration confronting the courts and the judicial system in general.

2. It shall be the duty of the presiding judge of each circuit, of the chief justice of the supreme court and of the chief judge of each district of the court of appeals to prepare and submit to the executive council, at such times and in such form as may be specified by rules of the conference, reports setting forth the condition of the docket and the business dispatched and pending in his court or the courts over which he presides, and such other facts pertinent to the business dispatched and pending as the conference or its executive council may deem proper. Such reports shall be public records and rules may be made for publication of the same or summaries thereof.

3. It shall be the duty of said conference through its executive council to make biennially to the general assembly of the state any recommendations it may deem proper for the modification or amelioration of existing conditions, for harmonizing and improving laws, or for amendments to the codes of practice and procedure, and concerning any statute or legislative act which has been declared unconstitutional.

4. The conference may authorize the presiding officer or the executive council to appoint such committees as are necessary to expedite the performance of the duties herein required. The conference may make and adopt such rules as it deems necessary to carry out the purposes and provisions of this law.

(L. 1943 p. 514 § 5, A.L. 1973 S.B. 263, A.L. 1978 H.B. 1634)

Effective 1-02-79



Section 476.360 Clerks of various courts shall make reports to executive council.

Effective 28 Aug 1943

Title XXXII COURTS

476.360. Clerks of various courts shall make reports to executive council. — The clerks of the various courts of the state named in section 476.320, shall make such reports to the executive council as the conference or the executive council may require.

(L. 1943 p. 514 § 6)



Section 476.370 Conference or council empowered to hold hearings.

Effective 28 Aug 1943

Title XXXII COURTS

476.370. Conference or council empowered to hold hearings. — The conference or the executive council is empowered in its discretion to hold before the full conference, or its executive council, or any committee thereof it may constitute for such purpose, hearings on any question concerning which the conference or its executive council may deem it proper to hold hearings.

(L. 1943 p. 514 § 7)



Section 476.380 Expense allowance for conference attendance.

Effective 28 Aug 1999

Title XXXII COURTS

476.380. Expense allowance for conference attendance. — Each judge attending the annual meeting of the conference, and each member of the executive council attending meetings of the council not to exceed four times each year, shall receive his actual and necessary expenses, to be paid from the state treasury on order of the presiding officer certified to the commissioner of administration.

(L. 1943 p. 514 § 8, A. 1949 S.B. 1138, A.L. 1977 H.B. 289, A.L. 1978 H.B. 1634, A.L. 1997 S.B. 299, A.L. 1999 H.B. 368)



Section 476.385 Schedule of fines committee, appointment, duties, powers — associate circuit judges may adopt schedule — central violations bureau established — powers, duties.

Effective 03 Mar 2014, see footnote

Title XXXII COURTS

476.385. Schedule of fines committee, appointment, duties, powers — associate circuit judges may adopt schedule — central violations bureau established — powers, duties. — 1. The judges of the supreme court may appoint a committee consisting of at least seven associate circuit judges, who shall meet en banc and establish and maintain a schedule of fines to be paid for violations of sections 210.104*, 577.070, and 577.073, and chapters 252, 301, 302, 304, 306, 307 and 390, with such fines increasing in proportion to the severity of the violation. The associate circuit judges of each county may meet en banc and adopt the schedule of fines and participation in the centralized bureau pursuant to this section. Notice of such adoption and participation shall be given in the manner provided by supreme court rule. Upon order of the supreme court, the associate circuit judges of each county may meet en banc and establish and maintain a schedule of fines to be paid for violations of municipal ordinances for cities, towns and villages electing to have violations of its municipal ordinances heard by associate circuit judges, pursuant to section 479.040; and for traffic court divisions established pursuant to section 479.500. The schedule of fines adopted for violations of municipal ordinances may be modified from time to time as the associate circuit judges of each county en banc deem advisable. No fine established pursuant to this subsection may exceed the maximum amount specified by statute or ordinance for such violation.

2. In no event shall any schedule of fines adopted pursuant to this section include offenses involving the following:

(1) Any violation resulting in personal injury or property damage to another person;

(2) Operating a motor vehicle while intoxicated or under the influence of intoxicants or drugs;

(3) Operating a vehicle with a counterfeited, altered, suspended or revoked license;

(4) Fleeing or attempting to elude an officer.

3. There shall be a centralized bureau to be established by supreme court rule in order to accept pleas of not guilty or guilty and payments of fines and court costs for violations of the laws and ordinances described in subsection 1 of this section, made pursuant to a schedule of fines established pursuant to this section. The centralized bureau shall collect, with any plea of guilty and payment of a fine, all court costs which would have been collected by the court of the jurisdiction from which the violation originated.

4. If a person elects not to contest the alleged violation, the person shall send payment in the amount of the fine and any court costs established for the violation to the centralized bureau. Such payment shall be payable to the central violations bureau, shall be made by mail or in any other manner established by the centralized bureau, and shall constitute a plea of guilty, waiver of trial and a conviction for purposes of section 302.302, and for purposes of imposing any collateral consequence of a criminal conviction provided by law. By paying the fine and costs, the person also consents to attendance either online or in person at any driver-improvement program or motorcycle-rider training course ordered by the court and consents to verification of such attendance as directed by the bureau. Notwithstanding any provision of law to the contrary, the prosecutor shall not be required to sign any information, ticket or indictment if disposition is made pursuant to this subsection. In the event that any payment is made pursuant to this section by credit card or similar method, the centralized bureau may charge an additional fee in order to reflect any transaction cost, surcharge or fee imposed on the recipient of the credit card payment by the credit card company.

5. If a person elects to plead not guilty, such person shall send the plea of not guilty to the centralized bureau. The bureau shall send such plea and request for trial to the prosecutor having original jurisdiction over the offense. Any trial shall be conducted at the location designated by the court. The clerk of the court in which the case is to be heard shall notify in writing such person of the date certain for the disposition of such charges. The prosecutor shall not be required to sign any information, ticket or indictment until the commencement of any proceeding by the prosecutor with respect to the notice of violation.

6. In courts adopting a schedule of fines pursuant to this section, any person receiving a notice of violation pursuant to this section shall also receive written notification of the following:

(1) The fine and court costs established pursuant to this section for the violation or information regarding how the person may obtain the amount of the fine and court costs for the violation;

(2) That the person must respond to the notice of violation by paying the prescribed fine and court costs, or pleading not guilty and appearing at trial, and that other legal penalties prescribed by law may attach for failure to appear and dispose of the violation. The supreme court may modify the suggested forms for uniform complaint and summons for use in courts adopting the procedures provided by this section, in order to accommodate such required written notifications.

7. Any moneys received in payment of fines and court costs pursuant to this section shall not be considered to be state funds, but shall be held in trust by the centralized bureau for benefit of those persons or entities entitled to receive such funds pursuant to this subsection. All amounts paid to the centralized bureau shall be maintained by the centralized bureau, invested in the manner required of the state treasurer for state funds by sections 30.240, 30.250, 30.260 and 30.270, and disbursed as provided by the constitution and laws of this state. Any interest earned on such fund shall be payable to the director of the department of revenue for deposit into a revolving fund to be established pursuant to this subsection. The state treasurer shall be the custodian of the revolving fund, and shall make disbursements, as allowed by lawful appropriations, only to the judicial branch of state government for goods and services related to the administration of the judicial system.

8. Any person who receives a notice of violation subject to this section who fails to dispose of such violation as provided by this section shall be guilty of failure to appear provided by section 544.665; and may be subject to suspension of driving privileges in the manner provided by section 302.341. The centralized bureau shall notify the appropriate prosecutor of any person who fails to either pay the prescribed fine and court costs, or plead not guilty and request a trial within the time allotted by this section, for purposes of application of section 544.665. The centralized bureau shall also notify the department of revenue of any failure to appear subject to section 302.341, and the department shall thereupon suspend the license of the driver in the manner provided by section 302.341, as if notified by the court.

9. In addition to the remedies provided by subsection 8 of this section, the centralized bureau and the courts may use the remedies provided by sections 488.010 to 488.020 for the collection of court costs payable to courts, in order to collect fines and court costs for violations subject to this section.

(L. 1996 S.B. 869 § C-8, A.L. 1997 S.B. 248, A.L. 1999 S.B. 1, et al., A.L. 2003 H.B. 613, A.L. 2009 H.B. 683, A.L. 2013 S.B. 23)

Effective 3-03-14

*Section 210.104 was repealed by S.B. 872, et al., 2006.



Section 476.405 Judicial department, annual salary adjustment, when, restrictions on, how appropriated — compensation schedule to be maintained, where, how — duty of revisor of statutes.

Effective 28 Aug 1996

Title XXXII COURTS

476.405. Judicial department, annual salary adjustment, when, restrictions on, how appropriated — compensation schedule to be maintained, where, how — duty of revisor of statutes. — 1. Within the limits of any appropriation made for this purpose, the salary fixed by sections 211.381, 211.393, 477.130, 478.013, 478.018, 483.083, 483.163, and 485.060 may be adjusted in any one year by a salary adjustment. The salary adjustment shall not exceed the salary adjustment for the executive department contained in the pay plan applicable to other state employees at a similar salary level for that fiscal year. If no salary adjustment or a lower salary adjustment is granted pursuant to this section than is granted the executive department in any year, then the salary adjustment granted pursuant to this section in the next fiscal year may exceed the salary adjustment of the executive department by the amount of the difference in the prior year.

2. The amount of a salary adjustment to be approved pursuant to this section shall be stated in a separate line item of the appropriation bill. A salary adjustment approved pursuant to this section shall be added to the statutory salary and the sum of these amounts shall be the statutory salary of the office for all purposes. This statutory salary shall be included in the appropriation bill in the same manner as any other personal service appropriation involving a statutory salary.

3. The office of administration shall maintain a compensation schedule for each fiscal year indicating the highest statutory salary paid for each office specified in sections 211.381, 211.393, 477.130, 478.013, 478.018, 483.083, 483.163, and 485.060, and the salary adjustment contained in the pay plan applicable to other state employees generally. The schedule shall be open for public inspection and shall be annually included in the Missouri Register and an appendix to the Revised Statutes of Missouri. For each office for which a salary adjustment is approved pursuant to this section, the revisor of statutes shall place a revisor's note following each section providing compensation for the office referencing the reader to the compensation index.

(L. 1982 S.B. 497 § 1, A.L. 1984 H.B. 1244, A.L. 1996 S.B. 719)



Section 476.406 Employees of twenty-second judicial circuit may work forty-hour week.

Effective 28 Aug 1988

Title XXXII COURTS

476.406. Employees of twenty-second judicial circuit may work forty-hour week. — Any provisions of law to the contrary notwithstanding, any employee of the twenty-second judicial circuit shall, at his option, be allowed to work a forty-hour week in order to obtain the full benefits of his appropriated salary.

(L. 1988 S.B. 425)



Section 476.410 Transfer of case filed in wrong jurisdiction.

Effective 28 Aug 1989

Title XXXII COURTS

476.410. Transfer of case filed in wrong jurisdiction. — The division of a circuit court in which a case is filed laying venue in the wrong division or wrong circuit shall transfer the case to any division or circuit in which it could have been brought.

(L. 1989 S.B. 127, et al. § 1)

(2004) Section applies to defendant's pro se motion for post-conviction relief, for purposes of limitations period for filing motion. Nicholson v. State, 151 S.W.3d 369 (Mo.banc).



Section 476.412 Reports, statistical information on caseload, filed with supreme court, when — contents.

Effective 28 Aug 1989

Title XXXII COURTS

476.412. Reports, statistical information on caseload, filed with supreme court, when — contents. — In addition to any other report required by law or court rule, or in conjunction with such report, each presiding judge of a judicial circuit and the chief judge of each district of the court of appeals shall file an annual report by September first of each year or such other date as directed by the supreme court. The report shall be in the form prescribed by the state courts administrator and shall provide statistical information, where applicable, on the performance of the reporting court and each judge of the reporting court in relation to caseload handled by the court during the period between reports, the rate of disposition of cases, the average duration of cases until final disposition, the number of cases requiring trial, the number of cases disposed of by settlement, the average time between filing of a case and final disposition and the average projected time between filing of a case and final disposition. Such statistical information shall be particularized according to type of case, including but not limited to personal injury, contract, domestic relations, equity, juvenile, felonies and misdemeanors. The report made by the presiding judge of each circuit shall also include the number and type of circuit division cases handled by associate circuit judges and the number and type of such cases handled by senior judges, if any, assigned to the circuit. Each report shall also include an analysis by the reporting judge on the success of the court in handling its caseload, procedures adopted by the court to handle caseload, projected ability of the court under existing conditions to handle projected future caseload, any needs of the court for additional judges, additional court personnel, space, facilities, and equipment and necessary or desired changes in court rules or procedures or in state law. In connection with any recommendation for additional judges, the report shall specify in detail the conditions requiring additional judges and whether the needs of the court could be satisfied by the appointment of senior judges as provided in section 476.681, or by assignment of judges from other circuits, how many such judges would be required, for what periods of time, and the type of cases proposed to be handled.

(L. 1989 S.B. 439 § 3)



Section 476.450 Judges may become special commissioners, when — salary or retirement compensation.

Effective 28 Aug 1997

Title XXXII COURTS

476.450. Judges may become special commissioners, when — salary or retirement compensation. — 1. Any person having reached the age of sixty-five years and having in this state served an aggregate of twelve years, continuously or otherwise, as a judge or commissioner of the supreme court, or as a judge or commissioner of any of the courts of appeals, or as a circuit judge, or as a judge of a court of criminal correction, or as a judge of a court of common pleas, or either or both as judge or commissioner of any of said courts, and who shall have ceased to hold such office by reason of the expiration of his term, or voluntary resignation or retirement by reason of having reached the age of seventy-five years, under Section 25, Article V, of the Constitution of Missouri, shall, if he so elects as hereinafter provided, be made, constituted and appointed a special commissioner or referee for and during the remainder of his life and shall, while he remains a resident of Missouri, be entitled to and shall receive as annual compensation, salary or retirement compensation during the remainder of his life a sum equal in amount to one-half the salary or compensation provided for by law on January 1, 1989, for the office from which he has retired, except as follows:

(1) For the period from August 13, 1986, until January 1, 1988, the annual compensation, salary or retirement compensation shall equal forty percent of the salary or compensation provided by law on August 13, 1986, for the office from which he has retired;

(2) For the period January 1, 1988, through December 31, 1988, the annual compensation, salary or retirement compensation shall equal forty-five percent of the salary or compensation provided by law on January 1, 1988, for the office from which he has retired.

2. A judge of the supreme court who ceased or ceases to hold office by reason of the expiration of his term, voluntary resignation, or retirement from the supreme court and who is sixty-five years of age or older and has served an aggregate of at least eight years or who is sixty years of age or older and has served an aggregate of at least twelve years, continuously or otherwise, as a judge of the supreme court may elect, before June 30, 1988, to be made, constituted and appointed a special commissioner or referee and shall receive as annual compensation, in lieu of the compensation provided by subsection 1 of this section, one-half of the salary or compensation provided by law at the time of such election under this subsection for the office from which he has retired.

(L. 1951 p. 442 § 1, A.L. 1986 H.B. 1496, A.L. 1987 H.B. 713, A.L. 1997 H.B. 356)



Section 476.451 Definitions.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

476.451. Definitions. — The meaning of the terms hereinafter defined shall encompass the following meanings except where the context clearly reveals otherwise:

(1) In sections 476.450 and 476.470, the term "Section 25 of Article V of the Constitution of Missouri" refers to the section of the constitution which was so designated in the text of the constitution prior to January 1, 1972.

(2) In sections 476.450 and 476.453, the term "judge of the circuit court" means "circuit judge".

(3) In section 476.455, the term "Section 29, Article V of the Constitution" refers to the section of the constitution which was so designated in the text of the constitution prior to January 2, 1979, and refers to the nonpartisan court plan.

(4) In section 476.456, the term "courts provided for under Sections 16 and 18, Article V of the Constitution" refers to the probate and magistrate courts which were provided for in the constitution prior to January 2, 1979, and the divisions of the circuit court after that date which replace such courts.

(5) From and after January 2, 1979, the judicial offices listed in section 476.458 shall be deemed to include those judgeships replacing the named judgeships by reason of the adoption of Constitutional Amendment No. 6 at the election of August 3, 1976. To the extent that the provisions of section 476.458 are inconsistent with provisions contained in said Constitutional Amendment No. 6, as provisions of Constitutional Amendment No. 6 become effective such provisions shall control to the exclusion of the contrary provisions contained in section 476.458.

(6) In subdivision (4) of section 476.515, the term "judge of any circuit court" includes a circuit judge and an associate circuit judge, but does not include a municipal judge.

(7) In section 476.520, the term "Subsection 2 of Section 27 of Article V of the Constitution of Missouri" refers to the section of the constitution which was so designated in the text of the constitution prior to January 2, 1979, and to Subsection 2 of Section 24 of Article V of the Constitution in effect after that date.

(8) In sections 476.520 and 476.535, the term "Section 30 of Article V of the Constitution" refers to the section of the constitution which was so designated in the text of the constitution prior to January 2, 1979, and to Subsection 1 of Section 26 of Article V of the Constitution in effect after that date.

(9) In section 476.550, the term "Section 27 of Article V of the Constitution of Missouri" refers to the section of the constitution which was so designated in the text of the constitution prior to January 2, 1979, and to Section 24 of Article V of the constitution after that date.

(10) In section 476.575, the term "judge" shall not include a municipal judge.

(L. 1978 H.B. 1634)

Effective 1-02-79



Section 476.452 Beneficiaries of special commissioners, benefits, how paid.

Effective 28 Aug 1988

Title XXXII COURTS

476.452. Beneficiaries of special commissioners, benefits, how paid. — As part of the compensation of a special commissioner or referee, when he dies his beneficiary shall receive one-half of the compensation the special commissioner or referee was receiving at his date of death, payable monthly.

(L. 1982 S.B. 497 § 476.597, A.L. 1983 H.B. 713 Revision, A.L. 1988 S.B. 425)



Section 476.453 Judges of six years' service prior to law, eligible.

Effective 28 Aug 1959

Title XXXII COURTS

476.453. Judges of six years' service prior to law, eligible. — Any person having reached the age of sixty-five years and having served in this state an aggregate of twelve years, continuously or otherwise, as a judge or commissioner of any court mentioned in section 476.450, or having served in this state continuously for six years as a judge of any court mentioned in section 476.450 prior to the effective date of this section, shall, if he so elects, be made, constituted and appointed a special commissioner or referee for and during the remainder of his life, as provided and in the manner set forth in section 476.500, and when so appointed shall receive the same compensation as provided by law for special commissioners or referees, made, constituted or appointed under the provisions of section 476.450, and shall be subject to and comply with all the provisions of chapter 476 applicable to special commissioners or referees, the same as special commissioners or referees made, constituted or appointed under the provisions of section 476.450.

(L. 1959 S.B. 288 § 476.451)



Section 476.455 All judges under nonpartisan plan eligible for retirement.

Effective 28 Aug 1953

Title XXXII COURTS

476.455. All judges under nonpartisan plan eligible for retirement. — Any person having reached the age of sixty-five years, and having served an aggregate of twelve years continuously or otherwise as a judge of any of the courts whose judge or judges are required to be selected under the provisions of Section 29, Article V of the Constitution, shall have the same rights and privileges upon the same conditions as are provided for the judges and commissioners specified in section 476.450.

(L. 1953 p. 391 § 1)



Section 476.456 Probate or magistrate judges may become special commissioners, when — salary or retirement compensation — credit for service as justice of peace.

Effective 28 Aug 1969

Title XXXII COURTS

476.456. Probate or magistrate judges may become special commissioners, when — salary or retirement compensation — credit for service as justice of peace. — 1. Any person whether or not a licensed attorney having reached the age of sixty-five years, and having any prior judicial service except as a police judge or justice of the peace of twelve years or more on October 13, 1969, or having served an aggregate of twelve years continuously or otherwise as judge or commissioner of any of the courts provided for under the provisions of Sections 16 and 18, Article V of the Constitution, shall have the same rights and privileges upon the same conditions as are provided for the judges and commissioners specified in section 476.450.

2. Any judge presently serving as a magistrate or probate judge is entitled to include any time he has served as a justice of the peace of this state in computing the prior judicial service required by this section.

(L. 1969 p. 554)



Section 476.458 Probate and magistrate judges shall retire, age, exception — may petition to serve beyond retirement age, when petition to be granted — elected judges to complete term.

Effective 28 Aug 1976

Title XXXII COURTS

476.458. Probate and magistrate judges shall retire, age, exception — may petition to serve beyond retirement age, when petition to be granted — elected judges to complete term. — 1. Except as otherwise provided in this section, or by any other law, magistrate judges, probate judges, and probate ex officio magistrate judges shall retire at the age of seventy years and may participate, if otherwise eligible, in the retirement plan established by sections 476.515 to 476.570, except that, the provisions of sections 476.458, 478.015, 478.021, 478.071, 478.072, 482.040, 482.090, 482.230, 482.300 to 482.365 and 483.497 shall not prevent any person holding the office of magistrate judge, probate judge or probate ex officio magistrate judge, or any person elected or appointed to the office of magistrate judge, probate judge or probate ex officio magistrate judge from holding office during the remainder of the term to which he was elected or appointed.

2. Any magistrate judge, probate judge not under the nonpartisan court plan, or probate ex officio magistrate judge who on August 13, 1976, or within six months thereafter, is seventy years of age or older, may petition the commission on retirement, removal and discipline to continue to serve until age seventy-six if he has not completed a total of twelve years of service as a judge. Except as otherwise provided by any other law, any magistrate judge, probate judge not under the nonpartisan court plan, or probate ex officio magistrate judge, who is in office on August 13, 1976, may, within six months before attaining the age of seventy years, petition the commission on retirement, removal, and discipline to be allowed to serve after he has attained that age until age seventy-six or has completed a total of twelve years of service as a judge, whichever shall occur first. If the commission finds the petitioner to be able to perform his duties and approves such service, the petitioner may continue to serve as such a judge until age seventy-six if he has not completed a total of twelve years of service as a judge at such age. No person shall be permitted to serve as such a judge beyond the age of seventy-six years regardless of whether or not he has completed a total of twelve years except for the purpose of completing the term to which he was elected or appointed, as provided in subsection 1 of this section.

3. Any magistrate, regardless of age elected in 1976 to fill an unexpired term shall be permitted to complete that term.

(L. 1976 H.B. 1317 & 1098 § 5)

(1978) Held, statute does not violate equal protection and due process. O'Neil v. Baine (Mo.), 568 S.W.2d 761.



Section 476.460 Special commissioner subject to temporary duty.

Effective 28 Aug 1951

Title XXXII COURTS

476.460. Special commissioner subject to temporary duty. — Each such special commissioner or referee shall be subject to call by the supreme court for temporary duty in any court of the state to render such duties as may be directed by the supreme court or as may now or hereafter be prescribed by law.

(L. 1951 p. 442 § 2)



Section 476.470 Judge not eligible for retirement, when.

Effective 28 Aug 1951

Title XXXII COURTS

476.470. Judge not eligible for retirement, when. — Any judge retiring from office under the provisions of Section 27, Article V of the Constitution of Missouri, shall not be eligible for the retirement provided by sections 476.450 to 476.510 during the period of his compensation under such constitutional provisions, but upon the completion of such period he shall be and become eligible for the retirement privileges provided for in sections 476.450 to 476.510 if he be otherwise qualified as to age and length of service.

(L. 1951 p. 442 § 3)



Section 476.480 Judges convicted, impeached or removed from office ineligible — intentional killing of judge bars survivor benefits, when.

Effective 28 Aug 1997

Title XXXII COURTS

476.480. Judges convicted, impeached or removed from office ineligible — intentional killing of judge bars survivor benefits, when. — 1. Sections 476.450 to 476.510 shall not apply to any person who has been convicted of a felony in any court or who has been impeached or removed from office for misconduct for acts involving moral turpitude.

2. The board of trustees of the Missouri state employees' retirement system shall cease paying benefits to any beneficiary of a judge who is charged with the intentional killing of the judge without legal excuse or justification. A beneficiary who is convicted of such charge shall no longer be entitled to receive benefits. If the beneficiary is not convicted of such charge, the board shall resume payment of benefits and shall pay the beneficiary any benefits that were suspended pending resolution of such charge.

(L. 1951 p. 442 § 4, A.L. 1993 S.B. 88, A.L. 1997 H.B. 356)



Section 476.490 Expenses of special commissioner.

Effective 28 Aug 1951

Title XXXII COURTS

476.490. Expenses of special commissioner. — In addition to the compensation herein provided, any such special commissioner or referee shall be allowed and paid out of the general revenue, his actual expenses incurred in performing such services outside the county of his residence.

(L. 1951 p. 442 § 5)



Section 476.500 Acceptance by judge — procedure.

Effective 28 Aug 1951

Title XXXII COURTS

476.500. Acceptance by judge — procedure. — Any person who desires to accept the provisions of sections 476.450 to 476.510 shall notify the governor in writing of such fact; and if he be qualified the governor shall certify such fact to the commissioner of administration and state auditor and to the chief justice of the supreme court.

(L. 1951 p. 442 § 6)



Section 476.510 Practice of law permitted, when, requirements, exceptions.

Effective 12 May 1981, see footnote

Title XXXII COURTS

476.510. Practice of law permitted, when, requirements, exceptions. — Any person under the age of seventy-six who retires or is retired under the provisions of sections 476.450 to 476.510 may engage in the practice of law if he makes himself available to serve as appointed defense counsel for indigent persons who may be charged with a violation of any of the criminal laws of this state. Such appointments shall not exceed six cases involving prosecution for a violation of a criminal law classified as a felony in any calendar year, and any person so appointed shall not receive any compensation therefor but may be reimbursed for his actual and necessary out-of-pocket expenses from funds appropriated for the support of public defender activities. The supreme court may excuse any such person from so serving as appointed defense counsel upon a showing of physical or mental condition which would preclude such service. Any person of the age of seventy-six or over who retires or is retired under the provisions of sections 476.450 to 476.510 may engage in the practice of law without making himself available to serve as appointed defense counsel.

(L. 1951 p. 442 § 7, A.L. 1981 H.B. 835, et al.)

Effective 5-12-81



Section 476.515 Definitions — reinstatement of benefits for surviving spouse terminated by remarriage, when, procedure.

Effective 28 Aug 2013

Title XXXII COURTS

476.515. Definitions — reinstatement of benefits for surviving spouse terminated by remarriage, when, procedure. — 1. As used in sections 476.515 to 476.565, unless the context clearly indicates otherwise, the following terms mean:

(1) "Beneficiary", a surviving spouse married to the deceased judge continuously for a period of at least two years immediately preceding the judge's death or if there is no surviving spouse eligible to receive benefits pursuant to sections 476.515 to 476.565, the term "beneficiary" shall mean any child under age twenty-one of the deceased judge, who shall share in the benefits on an equal basis with all other beneficiaries;

(2) "Benefit", a series of equal monthly payments payable during the life of a judge retiring pursuant to the provisions of sections 476.515 to 476.565 or payable to a beneficiary as provided in sections 476.515 to 476.565; all benefits paid pursuant to sections 476.515 to 476.565 in excess of any contributions made to the system by a judge shall be considered to be a part of the compensation provided a judge for the judge's services;

(3) "Commissioner of administration", the commissioner of administration of the state of Missouri;

(4) "Judge", any person who has served or is serving as a judge or commissioner of the supreme court or of the court of appeals; or as a judge of any circuit court, probate court, magistrate court, court of common pleas or court of criminal corrections of this state; as a justice of the peace; or as commissioner or deputy commissioner of the circuit court appointed after February 29, 1972;

(5) "Salary", the total compensation paid for personal services as a judge by the state or any of its political subdivisions.

2. A surviving spouse whose benefits were terminated because of remarriage prior to October 1, 1984, shall, upon written application to the board within six months after October 1, 1984, have the surviving spouse's rights as a beneficiary restored. Benefits shall resume as of October 1, 1984.

(L. 1971 S.B. 132 § 1, A.L. 1977 S.B. 364, A.L. 1984 H.B. 1370 merged with S.B. 491, A.L. 1988 S.B. 425, A.L. 1989 H.B. 674, A.L. 1995 H.B. 416, et al., A.L. 1997 H.B. 356, A.L. 1999 S.B. 1, et al., A.L. 2013 H.B. 233)



Section 476.517 One-time retirement plan election for certain judges.

Effective 11 Jul 2002, see footnote

Title XXXII COURTS

476.517. One-time retirement plan election for certain judges. — Any judge who is or has been a commissioner or deputy commissioner of the circuit court appointed after February 29, 1972, who has received creditable service pursuant to chapter 104 and sections 476.515 to 476.565, based on service as a commissioner or deputy commissioner shall make a one-time retirement plan election upon application to receive retirement benefits. Such judge shall elect to:

(1) Receive retirement benefits based on all of the judge's service as a commissioner or deputy commissioner of the circuit court pursuant to section 104.374 or 104.1024 or sections 476.515 to 476.565; or

(2) Receive retirement benefits pursuant to section 104.374 or 104.1024, based on the judge's service as a commissioner or deputy commissioner of the circuit court prior to August 28, 1999, and receive retirement benefits pursuant to sections 476.515 to 476.565 based on the judge's service as a commissioner or deputy commissioner of the circuit court on or after August 28, 1999.

(L. 2001 S.B. 371, A.L. 2002 H.B. 1455)

Effective 7-11-02



Section 476.520 Eligibility requirements.

Effective 28 Aug 1999

Title XXXII COURTS

476.520. Eligibility requirements. — 1. Any person, sixty-two years of age or older, who has served in this state an aggregate of at least twelve years, continuously or otherwise, as a judge, and who, after September 3, 1970, ceased or ceases to hold office by reason of the expiration of the judge's term, voluntary resignation, or retirement pursuant to the provisions of Subsection 2 of Section 24 of Article V of the Constitution of Missouri may receive benefits as provided in sections 476.515 to 476.565. All judges required by the provisions of Section 30 of Article V of the Constitution to retire at the age of seventy years shall retire upon reaching that age, and if they have served in this state an aggregate of at least twelve years, continuously or otherwise, as a judge, shall receive benefits as provided in sections 476.515 to 476.565. The twelve-year requirement of this subsection may be fulfilled by service as judge in any of the courts covered, or by service in any combination as judge of such courts, totaling an aggregate of twelve years.

2. Any person sixty years of age or older, who has served in this state an aggregate of at least fifteen years, continuously or otherwise, as a judge, and who ceased or ceases to hold office by reason of the expiration of the judge's term, voluntary resignation, or retirement pursuant to the provisions of Subsection 2 of Section 24 of Article V of the Constitution of Missouri may receive benefits as provided in sections 476.515 to 476.565. The fifteen-year requirement of this subsection may be fulfilled by service as judge in any of the courts covered, or by service in any combination as judge of such courts, totaling an aggregate of at least fifteen years.

3. Any person fifty-five years of age or older, who has served in this state an aggregate of at least twenty years, continuously or otherwise, as a judge, and who ceases to hold office by reason of the expiration of his or her term, voluntary resignation or retirement pursuant to the provisions of Subsection 2 of Section 24 of Article V of the Constitution of Missouri may receive benefits as provided in sections 476.515 to 476.565. The twenty-year requirement of this subsection may be fulfilled by service as judge in any of the courts covered, or by service in any combination as judge of such courts, totaling an aggregate of at least twenty years. Any judge who terminated employment prior to August 28, 1999, and who otherwise would qualify for benefits pursuant to this subsection shall upon application to the board of trustees be made, constituted and appointed and employed by the board as a special consultant on the problems of retirement for the remainder of the person's life. As compensation for such services, the consultant shall be eligible to retire pursuant to this subsection upon completing a retirement application. In no event shall the system pay retirement benefits for any period prior to the date such application is processed by the system. Any judge who elects not to retire pursuant to this subsection and continues to serve beyond age fifty-five shall not be eligible to receive the increases described in section 476.690 for any time served prior to age sixty.

4. Any person who terminated employment prior to August 13, 1988, shall upon application to the board of trustees of the Missouri state employees' retirement system, be made, constituted and appointed and employed by the board as a special consultant on the problems of retirement, aging and other state matters for the remainder of the person's life. Upon request of the board or the court from which the person retired, the consultant shall give opinions or be available to give opinions in writing or orally in response to such request. As compensation for such services, the consultant shall be eligible to retire pursuant to the provisions of this section or section 476.545.

(L. 1971 S.B. 132 § 2, A.L. 1987 H.B. 713, A.L. 1988 S.B. 425 merged with H.B. 1242 Revision, A.L. 1997 H.B. 356, A.L. 1999 S.B. 308 & 314)



Section 476.521 New judges, benefits, eligibility requirements — contribution amount — employment after retirement, effect of.

Effective 12 Oct 2010, see footnote

Title XXXII COURTS

476.521. New judges, benefits, eligibility requirements — contribution amount — employment after retirement, effect of. — 1. Notwithstanding any provision of chapter 476 to the contrary, each person who first becomes a judge on or after January 1, 2011, and continues to be a judge may receive benefits as provided in sections 476.445 to 476.688 subject to the provisions of this section.

2. Any person who is at least sixty-seven years of age, has served in this state an aggregate of at least twelve years, continuously or otherwise, as a judge, and ceases to hold office by reason of the expiration of the judge's term, voluntary resignation, or retirement pursuant to the provisions of Subsection 2 of Section 24 of Article V of the Constitution of Missouri may receive benefits as provided in sections 476.515 to 476.565. The twelve-year requirement of this subsection may be fulfilled by service as judge in any of the courts covered, or by service in any combination as judge of such courts, totaling an aggregate of twelve years. Any judge who is at least sixty-seven years of age and who has served less than twelve years and is otherwise qualified under sections 476.515 to 476.565 may retire after reaching age sixty-seven, or thereafter, at a reduced retirement compensation in a sum equal to the proportion of the retirement compensation provided in section 476.530 that his or her period of judicial service bears to twelve years.

3. Any person who is at least sixty-two years of age or older, has served in this state an aggregate of at least twenty years, continuously or otherwise, as a judge, and ceases to hold office by reason of the expiration of the judge's term, voluntary resignation, or retirement pursuant to the provisions of Subsection 2 of Section 24 of Article V of the Constitution of Missouri may receive benefits as provided in sections 476.515 to 476.565. The twenty-year requirement of this subsection may be fulfilled by service as a judge in any of the courts covered, or by service in any combination as judge of such courts, totaling an aggregate of twenty years. Any judge who is at least sixty-two years of age and who has served less than twenty years and is otherwise qualified under sections 476.515 to 476.565 may retire after reaching age sixty-two, at a reduced retirement compensation in a sum equal to the proportion of the retirement compensation provided in section 476.530 that his or her period of judicial service bears to twenty years.

4. All judges under this section required by the provisions of Section 26 of Article V of the Constitution of Missouri to retire at the age of seventy years shall retire upon reaching that age.

5. The provisions of sections 104.344, 476.524, and 476.690 shall not apply to judges covered by this section.

6. A judge shall be required to contribute four percent of the judge's compensation to the retirement system, which shall stand to the judge's credit in his or her individual account with the system, together with investment credits thereon, for purposes of funding retirement benefits payable as provided in sections 476.515 to 476.565, subject to the following provisions:

(1) The state of Missouri employer, pursuant to the provisions of 26 U.S.C. Section 414(h)(2), shall pick up and pay the contributions that would otherwise be payable by the judge under this section. The contributions so picked up shall be treated as employer contributions for purposes of determining the judge's compensation that is includable in the judge's gross income for federal income tax purposes;

(2) Judge contributions picked up by the employer shall be paid from the same source of funds used for the payment of compensation to a judge. A deduction shall be made from each judge's compensation equal to the amount of the judge's contributions picked up by the employer. This deduction, however, shall not reduce the judge's compensation for purposes of computing benefits under the retirement system pursuant to this chapter;

(3) Judge contributions so picked up shall be credited to a separate account within the judge's individual account so that the amounts contributed pursuant to this section may be distinguished from the amounts contributed on an after-tax basis;

(4) The contributions, although designated as employee contributions, are being paid by the employer in lieu of the contributions by the judge. The judge shall not have the option of choosing to receive the contributed amounts directly instead of having them paid by the employer to the retirement system;

(5) Interest shall be credited annually on June thirtieth based on the value in the account as of July first of the immediately preceding year at a rate of four percent. Interest credits shall cease upon retirement of the judge;

(6) A judge whose employment is terminated may request a refund of his or her contributions and interest credited thereon. If such judge is married at the time of such request, such request shall not be processed without consent from the spouse. A judge is not eligible to request a refund if the judge's retirement benefit is subject to a division of benefit order pursuant to section 104.312. Such refund shall be paid by the system after ninety days from the date of termination of employment or the request, whichever is later and shall include all contributions made to any retirement plan administered by the system and interest credited thereon. A judge may not request a refund after such judge becomes eligible for retirement benefits under sections 476.515 to 476.565. A judge who receives a refund shall forfeit all the judge's service and future rights to receive benefits from the system and shall not be eligible to receive any long-term disability benefits; provided that any judge or former judge receiving long-term disability benefits shall not be eligible for a refund. If such judge subsequently becomes a judge and works continuously for at least one year, the service previously forfeited shall be restored if the judge returns to the system the amount previously refunded plus interest at a rate established by the board;

(7) The beneficiary of any judge who made contributions shall receive a refund upon the judge's death equal to the amount, if any, of such contributions less any retirement benefits received by the judge unless an annuity is payable to a survivor or beneficiary as a result of the judge's death. In that event, the beneficiary of the survivor or beneficiary who received the annuity shall receive a refund upon the survivor's or beneficiary's death equal to the amount, if any, of the judge's contributions less any annuity amounts received by the judge and the survivor or beneficiary.

7. The employee contribution rate, the benefits provided under sections 476.515 to 476.565 to judges covered under this section, and any other provision of sections 476.515 to 476.565 with regard to judges covered under this section may be altered, amended, increased, decreased, or repealed, but only with respect to services rendered by the judge after the effective date of such alteration, amendment, increase, decrease, or repeal, or, with respect to interest credits, for periods of time after the effective date of such alteration, amendment, increase, decrease, or repeal.

8. Any judge who is receiving retirement compensation under section 476.529 or 476.530 who becomes employed as an employee eligible to participate in the closed plan or in the year 2000 plan under chapter 104, shall not receive such retirement compensation for any calendar month in which the retired judge is so employed. Any judge who is receiving retirement compensation under section 476.529 or section 476.530 who subsequently serves as a judge as defined pursuant to subdivision (4) of subsection 1 of section 476.515 shall not receive such retirement compensation for any calendar month in which the retired judge is serving as a judge; except that upon retirement such judge's annuity shall be recalculated to include any additional service or salary accrued based on the judge's subsequent service. A judge who is receiving compensation under section 476.529 or 476.530 may continue to receive such retirement compensation while serving as a senior judge or senior commissioner and shall receive additional credit and salary for such service pursuant to section 476.682.

(L. 2010 1st Ex. Sess. H.B. 1)

Effective 10-12-10



Section 476.524 Judge who served in Armed Forces may elect to purchase creditable prior service, limitation — amount of contribution — payment period — treatment of payments.

Effective 28 Aug 2001

Title XXXII COURTS

476.524. Judge who served in Armed Forces may elect to purchase creditable prior service, limitation — amount of contribution — payment period — treatment of payments. — Any judge as defined in section 476.515 who had performed active service in the United States Army, Air Force, Navy, Marine Corps, Army or Air National Guard, Coast Guard, or any reserve component thereof prior to holding office, may elect prior to retirement, to purchase all of his or her creditable prior service equivalent to such service in the Armed Forces, but not to exceed four years, if he or she is not receiving and is not eligible to receive retirement credits or benefits from any other public or private retirement plan for the service to be purchased, and an affidavit so stating shall be filed by the judge with the Missouri state employees' retirement system. However, if the judge is eligible to receive retirement credits in a United States military service retirement system, he or she shall be permitted to purchase creditable prior service equivalent to his or her service in the Armed Forces but not to exceed four years, any other provision of law to the contrary notwithstanding. The purchase shall be effected by the judge's submission of the appropriate documentation verifying the judge's dates of active service and by paying to the Missouri state employees' retirement system an amount equal to what would have been contributed by the state on the judge's behalf had the judge been a judge for the period for which the judge is electing to purchase credit and had the judge's compensation during such period of membership been the same as the annual salary rate at which the judge was initially employed, with the calculations based on the assumed or actual contribution rate in effect on the date of employment with simple interest calculated from the initial date of employment of the judge to the date of election pursuant to this section. The payment shall be made over a period of not longer than two years, measured from the date of election, with simple interest on the unpaid balance. All payments for purchase of service pursuant to this section shall be set aside in a reserve fund for funding of said benefits. Payments made for such creditable prior service pursuant to this section shall be treated by the Missouri state employees' retirement system as would contributions made by the state and shall not be subject to any prohibition on member contributions or refund provisions in effect at the time of enactment of this section.

(L. 1987 H.B. 713, A.L. 1989 H.B. 674, A.L. 1992 S.B. 499, et al., A.L. 1997 H.B. 356, A.L. 2001 S.B. 371)



Section 476.529 New judges, election for reduced annuity, options.

Effective 12 Oct 2010, see footnote

Title XXXII COURTS

476.529. New judges, election for reduced annuity, options. — 1. In lieu of the retirement compensation provided in section 476.530, a judge employed for the first time on or after January 1, 2011, may elect in the judge's application for retirement whether or not to have such judge's annuity reduced, and designate a beneficiary, as provided by the options set forth in this subsection prior to the judge's annuity starting date:

Option 1.

A judge's annuity shall be reduced to a certain percent of the annuity otherwise payable. Such percent shall be eighty-eight and one-half percent adjusted as follows: if the judge's age on the annuity starting date is younger than sixty-seven years, an increase of three-tenths of one percent for each year the judge's age is younger than age sixty-seven years; and if the beneficiary's age is younger than the judge's age on the annuity starting date, a decrease of three-tenths of one percent for each year of age difference; and if the judge's age is younger than the beneficiary's age on the annuity starting date, an increase of three-tenths of one percent for each year of age difference; provided, after all adjustments the option 1 percent cannot exceed ninety-four and one-quarter percent. Upon the judge's death, fifty percent of the judge's reduced annuity shall be paid to such beneficiary who was the judge's spouse on the annuity starting date or as otherwise provided by subsection 5 of this section.

Option 2.

A judge's life annuity shall be reduced to a certain percent of the annuity otherwise payable. Such percent shall be eighty-one percent adjusted as follows: if the judge's age on the annuity starting date is younger than sixty-seven years, an increase of four-tenths of one percent for each year the judge's age is younger than sixty-seven years; and if the beneficiary's age is younger than the judge's age on the annuity starting date, a decrease of five-tenths of one percent for each year of age difference; and if the judge's age is younger than the beneficiary's age on the annuity starting date, an increase of five-tenths of one percent for each year of age difference; provided, after all adjustments the option 2 percent cannot exceed eighty-seven and three-quarter percent. Upon the judge's death one hundred percent of the judge's reduced annuity shall be paid to such beneficiary who was the judge's spouse on the annuity starting date or as otherwise provided by subsection 5 of this section.

Option 3.

A judge's life annuity shall be reduced to ninety-three percent of the annuity otherwise payable. If the judge dies before having received one hundred twenty monthly payments, the reduced annuity shall be continued for the remainder of the one hundred twenty-month period to the judge's designated beneficiary provided that if there is no beneficiary surviving the judge, the present value of the remaining annuity payments shall be paid as provided under subsection 4 of section 104.1054 as if the judge was a deceased member under that section. If the beneficiary survives the judge but dies before receiving the remainder of such one hundred twenty monthly payments, the present value of the remaining annuity payments shall be paid as provided under subsection 4 of section 104.1054 for a deceased beneficiary under that section.

Option 4.

A judge's life annuity shall be reduced to eighty-six percent of the annuity otherwise payable. If the judge dies before having received one hundred eighty monthly payments, the reduced annuity shall be continued for the remainder of the one hundred eighty-month period to the judge's designated beneficiary provided that if there is no beneficiary surviving the judge, the present value of the remaining annuity payments shall be paid as provided under subsection 4 of section 104.1054 as if the judge was a deceased member under that section. If the beneficiary survives the judge but dies before receiving the remainder of such one hundred eighty monthly payments, the present value of the remaining annuity payments shall be paid as provided under subsection 4 of section 104.1054 for a deceased beneficiary under that section.

2. If a judge is married as of the annuity starting date, the judge's annuity shall be paid under the provisions of either option 1 or option 2 as set forth in subsection 1 of this section, at the judge's choice, with the spouse as the judge's designated beneficiary unless the spouse consents in writing to the judge electing another available form of payment.

3. If a judge has elected at the annuity starting date option 1 or 2 pursuant to this section and if the judge's spouse or eligible former spouse dies after the annuity starting date but before the judge dies, then the judge may cancel the judge's election and return to the unreduced annuity form of payment and annuity amount, effective the first of the month following the date of such spouse's or eligible former spouse's death. If a judge dies prior to notifying the system of the spouse's death, the benefit shall not revert to an unreduced annuity and no retroactive payments shall be made.

4. If a judge designates a spouse as a beneficiary pursuant to this section and subsequently that marriage ends as a result of a dissolution of marriage, such dissolution shall not affect the option election pursuant to this section and the former spouse shall continue to be eligible to receive survivor benefits upon the death of the judge.

5. A judge may make an election under option 1 or 2 after the annuity starting date as described in this section if the judge makes such election within one year from the date of marriage pursuant to any of the following circumstances:

(1) The judge elected to receive a life annuity and was not eligible to elect option 1 or 2 on the annuity starting date; or

(2) The judge's annuity reverted to a normal or early retirement annuity pursuant to subsection 3 of this section, and the judge remarried.

6. A judge may change a judge's election made under this section at any time prior to the system mailing or electronically transferring the first annuity payment to such member.

(L. 2010 1st Ex. Sess. H.B. 1)

Effective 10-12-10



Section 476.530 Retirement compensation, how computed.

Effective 28 Aug 1997

Title XXXII COURTS

476.530. Retirement compensation, how computed. — The retirement compensation shall be equal to fifty percent of the compensation which was in effect, at the time of the judge's termination of employment as a judge for the highest judicial position that the judge ever held on a full-time basis. Retirement compensation shall be paid to the retired judge monthly during the remainder of the judge's life.

(L. 1971 S.B. 132 § 4, A.L. 1997 H.B. 356)

(1999) Retirement benefits for former circuit judge should be based on salary of circuit judges at time judge resigned, rather than when benefits became payable. Russell v. Missouri State Employees' Retirement System, 4 S.W.3d 554 (Mo.App.W.D.).



Section 476.535 Survivor's benefits, how paid.

Effective 28 Aug 1995

Title XXXII COURTS

476.535. Survivor's benefits, how paid. — 1. On and after August 28, 1995, if a person who is serving as a judge as defined in section 476.515, or a person had served as a judge and who has been approved for long-term disability benefits, dies, retirement compensation shall be paid in monthly installments to such person's beneficiary in the amount equal to fifty percent of the amount of the retirement compensation provided in section 476.530 regardless of the period of the person's judicial service; except that where the period of service could not have been twelve years or more because of the mandatory retirement provisions of Article V, Section 30*, of the Missouri Constitution, the retirement compensation provided by this subsection shall be reduced by the proportion that the number of years that he would have lacked serving twelve years had he been able to serve until mandatory retirement bears to twelve years.

2. If a person dies who has served in this state an aggregate of twelve years, continuously or otherwise, as a judge, and who, after September 28, 1971, ceased or ceases to hold office by reason of the expiration of the person's term or voluntary resignation, but who was not retired under the provisions of this section, nor withdrawn the person's contributions except as provided in section 476.585, retirement compensation shall be paid in monthly installments to the person's beneficiary in the amount equal to fifty percent of the amount of retirement compensation provided in section 476.530.

3. If a person who has retired under the provisions of sections 476.515 to 476.570** dies, the person's beneficiary shall receive an amount equal to fifty percent of the amount of the retirement compensation that person was receiving at the person's date of death, paid in monthly installments to the person's beneficiary.

4. This section shall not increase, decrease or eliminate any benefits which were being paid to or to which a beneficiary was entitled on or before August 12, 1974.

(L. 1971 S.B. 132 § 5, A.L. 1974 S.B. 422, A.L. 1982 S.B. 497, A.L. 1988 S.B. 425, A.L. 1995 H.B. 416, et al.)

*Article V, Section 30, of the Missouri Constitution was repealed by S.J.R. 24, 1976.

**Section 476.570 was repealed by H.B. 1634, 1978.



Section 476.537 Judge leaving no surviving spouse or surviving spouse dies — dependents to receive benefits.

Effective 28 Aug 2011

Title XXXII COURTS

476.537. Judge leaving no surviving spouse or surviving spouse dies — dependents to receive benefits. — In the event that any judge leaving no surviving spouse or any surviving spouse receiving benefits under section 476.535 as a beneficiary dies leaving dependents who are unable to care for or support themselves because of any intellectual disability or developmental disability, disease or disability, or any physical disability, the benefits that would be received by a surviving spouse on the judge's death if there were a surviving spouse or the benefits received by such surviving spouse, as the case may be, shall be paid to such surviving dependent for the remainder of such dependent's life. If the judge or such surviving spouse leaves more than one dependent who would be eligible for benefits under this section, then each eligible dependent shall receive a pro rata share of the amount that would be paid to a surviving spouse under section 476.535.

(L. 1981 H.B. 835, et al., A.L. 1989 H.B. 610, A.L. 2011 H.B. 555 merged with H.B. 648)



Section 476.539 Surviving spouse of judge may become a special consultant, when, duties — compensation to be judgment and claim exempt, also unassignable.

Effective 28 Aug 1997

Title XXXII COURTS

476.539. Surviving spouse of judge may become a special consultant, when, duties — compensation to be judgment and claim exempt, also unassignable. — 1. Upon application to the board of trustees of the Missouri state employees' retirement system, a surviving spouse of a judge who died while serving as a judge and who had served at least twenty-five years as a judge shall be made, constituted, appointed, and employed by the board as a special consultant on the problems of surviving spouses and other state matters for the remainder of the surviving spouse's life if the surviving spouse was married to the deceased judge continuously for twenty-five years immediately preceding the judge's death and also on the day of the judge's death and if the surviving spouse is not eligible to receive benefits under section 476.452 or 476.535. Upon request of the board the consultant shall give opinions or be available to give opinions in writing or orally in response to such requests. As compensation the consultant shall receive an annual amount equal to one-half of the compensation of a special commissioner or referee as provided in section 476.450.

2. Upon application to the board of trustees of the Missouri state employees' retirement system, a surviving spouse of a judge, as defined in section 476.515, who dies on or after January 1, 1989, and who has at least eleven years of creditable service as a judge shall be made, constituted, appointed, and employed by the board as a special consultant on the problems of surviving spouses and other state matters for the remainder of the surviving spouse's life if the surviving spouse was married to the deceased judge continuously for at least ten years immediately preceding the judge's death and also on the day of the judge's death and if the surviving spouse is not eligible to receive benefits under section 476.452 or 476.535. Upon request of the board the consultant shall give opinions or be available to give opinions in writing or orally in response to such requests. As compensation the consultant shall receive, beginning on the date the deceased judge would have been eligible to receive an annuity, an annual amount equal to one-half of the compensation the judge would receive as if the judge was eligible to retire with a full annuity on the date of the judge's death.

3. Upon application to the board of trustees of the Missouri state employees' retirement system, a surviving spouse, under subsection 1 of section 476.515, of a judge who was approved for long-term disability benefits and dies on or after January 1, 1994, shall be made, constituted, appointed and employed by the board as a special consultant on the problems of surviving spouses and other state matters for the remainder of the surviving spouse's life. Upon request of the board the consultant shall give opinions or be available to give opinions in writing or orally in response to such request. As compensation the consultant's benefit effective on the date the judge died shall be increased to an annual amount equal to fifty percent of the amount of retirement compensation provided in section 476.530 regardless of the period of the person's judicial service.

4. The compensation provided for in this section shall not be subject to execution, garnishment, attachment, writ of sequestration, or any other process or claim whatsoever, and shall be unassignable, anything to the contrary notwithstanding.

(L. 1987 H.B. 713, A.L. 1989 H.B. 674, A.L. 1995 H.B. 416, et al., A.L. 1997 H.B. 356)



Section 476.540 Refund of contributions, when — reentry into system, how.

Effective 28 Aug 1982

Title XXXII COURTS

476.540. Refund of contributions, when — reentry into system, how. — Any person ceasing to hold office as a judge as defined in section 476.520, for any reason other than death or retirement, may make written application to the commissioner of administration for a refund of his contributions under sections 476.515 to 476.570. On receipt of the written application, the commissioner of administration shall pay the refund in one lump sum which shall equal the total amount of such contributions under sections 476.515 to 476.570. Any person receiving such refund except as provided in section 476.585 thereby waives all rights to retirement compensation under sections 476.515 to 476.570. If such person again becomes a judge of any court covered by sections 476.515 to 476.570, he may restore all amounts previously received as a refund, together with interest as determined by the trustees of the Missouri state retirement system that the contributions would have earned if they had not been previously withdrawn, except that he shall not be required to restore any amounts received pursuant to section 476.585. Upon the restoration, and not otherwise, the prior service as a judge shall be counted toward the twelve years of service necessary to qualify for full retirement compensation.

(L. 1971 S.B. 132 § 6, A.L. 1982 S.B. 497)



Section 476.545 Early retirement, reduced benefit, how computed.

Effective 28 Aug 1988

Title XXXII COURTS

476.545. Early retirement, reduced benefit, how computed. — 1. Any judge subject to sections 476.515 to 476.565 who is at least sixty-two years old and who has served less than twelve years and is otherwise qualified under sections 476.515 to 476.565 may retire at age sixty-two, or thereafter, at a reduced retirement compensation in a sum equal to the proportion of the retirement compensation provided in section 476.530 that his period of judicial service bears to twelve years.

2. Any judge subject to sections 476.515 to 476.565 who is at least sixty years old and who has served less than fifteen years and is otherwise qualified under sections 476.515 to 476.565 may retire at age sixty, or thereafter, at a reduced retirement compensation in a sum equal to the proportion of the retirement compensation provided in section 476.530 that his period of judicial service bears to fifteen years.

(L. 1971 S.B. 132 § 7, A.L. 1986 H.B. 1496, A.L. 1987 H.B. 713, A.L. 1988 H.B. 1242 Revision)



Section 476.550 Not eligible for benefits while retired under other plan.

Effective 28 Aug 1971

Title XXXII COURTS

476.550. Not eligible for benefits while retired under other plan. — Any person retiring from office under the provisions of Section 27 of Article V of the Constitution of Missouri shall not be eligible for retirement compensation under sections 476.515 to 476.570 during the period of his compensation under such constitutional provisions, but upon the completion of such period he shall become eligible for retirement compensation under sections 476.515 to 476.570 if he be otherwise qualified as to age and length of service.

(L. 1971 S.B. 132 § 8)



Section 476.555 Lump sum payments, when.

Effective 28 Aug 1997

Title XXXII COURTS

476.555. Lump sum payments, when. — Upon the death of any judge, who has made contributions pursuant to sections 476.515 to 476.570*, not leaving a surviving spouse or minor children, the commissioner of administration shall pay a death benefit in a single payment to the decedent's estate. The death benefits shall be the total amount of all contributions made by the deceased judge pursuant to sections 476.515 to 476.570* less any contributions previously refunded pursuant to section 476.540, and not restored, and less any benefit received pursuant to section 476.530 or 476.545.

(L. 1971 S.B. 132 § 9, A.L. 1997 H.B. 356)

*Section 476.570 was repealed by H.B. 1634, 1978.



Section 476.560 Disqualification by improper behavior.

Effective 28 Aug 1971

Title XXXII COURTS

476.560. Disqualification by improper behavior. — Except as provided in section 476.540, the benefits under sections 476.515 to 476.570 shall not apply to any judge who has been convicted of a felony in any court or who has been removed from office by impeachment or for misconduct or disbarred from the practice of law.

(L. 1971 S.B. 132 § 10)



Section 476.565 Retiree may practice law, when, requirements, exceptions.

Effective 12 May 1981, see footnote

Title XXXII COURTS

476.565. Retiree may practice law, when, requirements, exceptions. — Any person under the age of seventy-six who receives retirement compensation under the provisions of sections 476.515 to 476.570 may engage in the practice of law or do law business at any time after his retirement if he makes himself available to serve as appointed defense counsel for indigent persons who may be charged with a violation of any of the criminal laws of this state. Such appointments shall not exceed six cases involving prosecution for a violation of a criminal law classified as a felony in any calendar year, and any person so appointed shall not receive any compensation therefor but may be reimbursed for his actual and necessary out-of-pocket expenses from funds appropriated for the support of public defender activities. The supreme court may excuse any such person from so serving as appointed defense counsel upon a showing of physical or mental condition which would preclude such service. Any person of the age of seventy-six or over who retires or is retired under the provisions of sections 476.515 to 476.570 may engage in the practice of law without making himself available to serve as appointed defense counsel.

(L. 1971 S.B. 132 § 11, A.L. 1981 H.B. 835, et al.)

Effective 5-12-81



Section 476.575 Definitions.

Effective 28 Aug 1977

Title XXXII COURTS

476.575. Definitions. — As used in sections 476.575, 476.580, 476.585, 476.590, and 476.595 of this act*, the following terms shall mean:

(1) "Board", the board of trustees of the Missouri state employees' retirement system;

(2) "Judge", a judge of the supreme court, judge of the court of** appeals, circuit court, the St. Louis court of criminal corrections, court of common pleas, associate division of the circuit court, probate division of the circuit court, and commissioner of the supreme court, and all retired judges and commissioners of such courts.

(L. 1976 S.B. 513 § 1, A.L. 1977 S.B. 94)

*"This act" contained sections 476.575 and 476.590 only.

**Words "court of" do not appear in original rolls.



Section 476.580 Retirement benefits, who administers, how paid.

Effective 28 Aug 1997

Title XXXII COURTS

476.580. Retirement benefits, who administers, how paid. — On September 1, 1976, the Missouri state employees' retirement system shall administer the retirement benefits of all judges provided for in this chapter and, unless otherwise provided by law, effective July 1, 1998, the commissioner of administration, the state treasurer and the executive director of the Missouri state employees' retirement system shall perform the same duties in regard to the retirement system established pursuant to the provisions of this chapter that are prescribed for such officers in sections 104.436 and 104.438, in regard to the Missouri state employees' retirement system. Funds so certified and transferred for the retirement system established pursuant to the provisions of this chapter shall be deposited in a separate account of the Missouri state employees' retirement system and shall be disbursed only for the purposes of the retirement system established pursuant to the provisions of this chapter. Until July 1, 1998, retirement benefits provided for in this chapter shall be paid monthly out of the general revenue of the state of Missouri. The system shall calculate the annuity provided to a judge, as defined in section 476.515, based on the law in effect at the time the judge's employment was terminated.

(L. 1976 S.B. 513 § 2, A.L. 1997 H.B. 356)



Section 476.585 No payroll deductions, when — accumulated contributions refunded, when, to whom.

Effective 28 Aug 1982

Title XXXII COURTS

476.585. No payroll deductions, when — accumulated contributions refunded, when, to whom. — 1. No payroll deduction shall be made from the compensation of any judge for retirement benefits after September 1, 1976.

2. Any judge holding office on September 1, 1976, who thereafter retires, shall be paid by the commissioner of administration the total amount of contributions paid by him under the provisions of section 476.525, not previously refunded, together with the interest as computed by the board of trustees of the Missouri state retirement system and this amount shall be in addition to any retirement benefits to which he is entitled. Any judge who fails to become eligible for retirement because of lack of service may at any time after leaving office request and receive his accumulated contributions and interest.

3. When a judge who is in office dies on or after September 1, 1976, the commissioner of administration shall pay to such beneficiary as the judge may have designated in writing, or to his estate if no beneficiary be designated, an amount equal to the total amount of contributions paid by him under the provisions of section 476.525, not previously refunded, together with interest as provided in subsection 2 of this section.

4. When a judge, as defined in section 476.515, requests in writing, the board shall pay to that judge within ninety days from general revenue all accumulated contributions made through September 1, 1976, and not previously refunded, plus credited interest to the date the payment is made by the board. Such refund of contributions and interest shall not in any way change any benefits or rights to which the judge may be entitled.

(L. 1976 S.B. 513 § 3, A.L. 1981 H.B. 835, et al., A.L. 1982 S.B. 497)



Section 476.590 Life insurance benefits to be provided judges, retired judges and dependents.

Effective 28 Aug 1992

Title XXXII COURTS

476.590. Life insurance benefits to be provided judges, retired judges and dependents. — The board shall provide or contract for life insurance benefits under the provisions of section 104.515 for judges who, for the purpose of that section, shall be considered members of the Missouri state employees' retirement system with the amount of life insurance benefits based on the creditable service of the judges as provided in section 104.515.

(L. 1976 S.B. 513 § 4, A.L. 1977 S.B. 94, A.L. 1992 H.B. 1574)



Section 476.595 Election to become a special commissioner, when, how — compensation — refund of certain contributions, how.

Effective 28 Aug 1997

Title XXXII COURTS

476.595. Election to become a special commissioner, when, how — compensation — refund of certain contributions, how. — 1. If the person so elects, any person receiving benefits pursuant to section 476.530 shall be made, constituted and appointed a special commissioner or referee for and during the remainder of the person's life, as provided and in the manner set forth in section 476.500. When so appointed the special commissioner or referee shall receive the same compensation as provided by law for special commissioners or referees made, constituted or appointed pursuant to the provisions of section 476.450.

2. If the person so elects, any person receiving benefits pursuant to section 476.545 shall also be made, constituted and appointed a special commissioner or referee for and during the remainder of the person's life as provided and in the manner set forth in section 476.500. When so appointed, the special commissioner or referee shall be reimbursed for expenses as provided in section 476.490, and shall receive a reduced annual compensation in a sum equal to the proportion of the compensation provided in section 476.450 that the person's period of service bears to twelve years.

3. Any person electing to become a special commissioner or referee pursuant to this section shall be subject to the provisions of sections 476.460, 476.480, 476.490, 476.510, subdivision (1) of section 476.515, sections 476.537 and 476.590. On the effective date of the person's election, the person shall cease to be subject to any other provision of sections 476.515 to 476.590.

4. Upon the effective date of this election to become a special commissioner or referee, the special commissioner or referee may make written application to the commissioner of administration for a refund of the person's contributions pursuant to sections 476.515 to 476.570*. On receipt of the written application the commissioner of administration shall pay the refund in one lump sum which shall equal the total amount of such contributions pursuant to sections 476.515 to 476.570*.

(L. 1976 S.B. 513 § 5, A.L. 1982 S.B. 497, A.L. 1997 H.B. 356)

*Section 476.570 was repealed by H.B. 1634, 1978.



Section 476.601 Special consultants, duties, compensation.

Effective 28 Aug 1997

Title XXXII COURTS

476.601. Special consultants, duties, compensation. — 1. Beginning January 1, 1989, any person who was employed prior to August 28, 1997, who is receiving or thereafter shall receive retirement benefits pursuant to section 476.450, 476.530, 476.545, or 476.595, upon application to the board of trustees of the Missouri state employees' retirement system shall be made, constituted, appointed, and employed by the board as a special consultant on the problems of retirement, aging and other state matters for the remainder of the person's life. Upon request of the board or the court from which the person retired, the consultant shall give opinions or be available to give opinions in writing or orally in response to such requests. As compensation the consultant shall receive in addition to all other compensation provided by law a percentage increase in compensation each year computed upon the total amount that the consultant received in the previous year from state retirement benefits of eighty percent of the increase in the consumer price index calculated in the manner specified in section 104.415. Any such annual increase in compensation, however, shall not exceed five percent, nor be less than four percent. The total increase in compensation pursuant to the provisions of this subsection to each special consultant who also receives benefits pursuant to section 476.530 or 476.545 shall not exceed sixty-five percent of the initial benefit that the person receives after August 13, 1986. The total increase in compensation pursuant to the provisions of this subsection to each special consultant who also receives benefits pursuant to section 476.450 or 476.595 shall not exceed sixty-five percent of the initial benefit that the person receives after January 1, 1989.

2. As additional compensation for the services described in subsection 1 of this section, each special consultant shall receive an annual percentage increase in the retirement benefit payable equal to eighty percent of the increase in the consumer price index. Such benefit increase, however, shall not exceed five percent of the retirement benefit payable prior to the increase. The annual benefit increase described in this subsection shall not be effective until the year in which the special consultant reaches the limit on total annual increases provided by subsection 1 of this section. During that year on the anniversary date of the special consultant's retirement, the special consultant shall receive the benefit increase described in subsection 1 of this section or this subsection, whichever is greater. After that year, the special consultant shall receive the annual benefit increase described in this subsection. Any special consultant who reaches the limit on total annual benefit increases provided by subsection 1 of this section prior to October 1, 1996, shall receive the benefit increase described in this subsection on September 1, 1997. Any special consultant who reaches the limit on total annual benefit increases provided by subsection 1 of this section on or after October 1, 1996, but before September 1, 1997, shall receive the benefit increase described in this subsection beginning on the anniversary date of the special consultant's retirement following September 1, 1997. In no event shall any retroactive annual benefit increases be paid under this subsection to any special consultant who reached the limit provided in subsection 1 of this section prior to August 28, 1997.

3. Each person who is employed for the first time as a judge on or after August 28, 1997, and retires shall be entitled annually to a percentage increase in the retirement benefit payable equal to eighty percent of the increase in the consumer price index. Such benefit increase, however, shall not exceed five percent of the retirement benefit payable prior to the increase.

4. Survivors of members described in subsection 3 of this section shall be entitled to the annual benefit increase described in subsection 3 of this section.

5. The compensation provided for in this section shall be payable in equal monthly installments and shall be consolidated with any retirement benefits.

6. The compensation provided for in this section and any benefits consolidated with the compensation shall be treated like any other state retirement benefits payable by the Missouri state employees' retirement system and shall not be subject to execution, garnishment, attachment, writ of sequestration, or any other process or claim whatsoever, and shall be unassignable.

(L. 1986 H.B. 1496 § 476.600, A.L. 1995 H.B. 416, et al., A.L. 1997 H.B. 356)



Section 476.675 Commissioner of juvenile division of circuit court may elect to transfer membership service to creditable service as a judge, procedure.

Effective 28 Aug 1989

Title XXXII COURTS

476.675. Commissioner of juvenile division of circuit court may elect to transfer membership service to creditable service as a judge, procedure. — Any person who is a commissioner of the juvenile division of the circuit court, appointed pursuant to section 211.023 on October 1, 1989, may elect to transfer membership service earned under the provisions of the Missouri state employees' retirement system as a commissioner of the juvenile division of the circuit court to creditable service as a judge as defined in section 476.515, if such person makes written application to the board of trustees of the Missouri state employees' retirement system and to the state courts administrator to transfer such service prior to December 31, 1989, provided application is made prior to the person receiving retirement benefits for such service. In no event shall a person receive credit for the same period of service under more than one retirement system or plan.

(L. 1989 H.B. 674)



Section 476.680 Votes, how counted and canvassed — governor to proclaim results (Clay County).

Effective 28 Aug 1972

Title XXXII COURTS

476.680. Votes, how counted and canvassed — governor to proclaim results (Clay County). — 1. The votes on the question shall be counted, canvassed and returned by the regular boards of judges, clerks and officers as votes for candidates are counted, canvassed and returned, and the abstract made by the officials in general charge of elections in each such county shall be returned to the secretary of state on separate abstract sheets, in the manner provided for abstract of votes for state and county officers.

2. The secretary of state, in the presence of the governor, sixty days after the election, shall proceed to canvass the votes on the question; and the governor shall forthwith issue his proclamation, giving the whole number of votes cast in each such judicial circuit for and against the question, and if the question is approved by a majority of those voting thereon, declaring the nonpartisan selection of the circuit and associate circuit judges to be in full force and effect in each such judicial circuit as provided for in Article V, Section 29 of the Constitution of 1945.

(L. 1972 H.B. 622 § 5)



Section 476.681 Retired senior judges or commissioners, application, qualifications, appointment, term.

Effective 28 Aug 1999

Title XXXII COURTS

476.681. Retired senior judges or commissioners, application, qualifications, appointment, term. — 1. Any retired judge or retired commissioner receiving retirement benefits under any of the applicable provisions of this chapter, who is willing to serve as a senior judge or senior commissioner, respectively, may make application for such service with the clerk of the supreme court on forms provided by the clerk. The application shall contain information relating to the prior legal and judicial experience of the applicant, the applicant's physical and mental health, and the times of the applicant's availability. The clerk may request physical or mental examinations of any applicant and may request that the applicant furnish or authorize the furnishing of any relevant medical or other health records. An application shall be submitted to the supreme court for approval or disapproval and shall be valid for a period of one year from the date of approval.

2. Upon written request of the chief judge of any district of the court of appeals or the presiding judge of any circuit, the supreme court may appoint a senior judge or senior commissioner from the file of approved applications maintained by the clerk of the supreme court. Appointments to serve shall be based on caseload and need, as determined by the supreme court in its discretion, taking into consideration reports filed pursuant to section 476.412, recommendations made by the judicial resources commission created herein and such other matters that the court deems relevant. The appointment may be made for a specific case or cases or for a specified period of time not to exceed one year. The appointment may be extended for additional periods of time not to exceed one year each if the appointed senior judge or senior commissioner maintains an annual updated and approved application for appointment. Persons serving as a senior judge or senior commissioner pursuant to the provisions of this section shall receive compensation as provided in section 476.682.

(L. 1989 S.B. 439 § 2, A.L. 1999 S.B. 1, et al.)



Section 476.682 Retired judge serving as senior judge or commissioner, compensation — expenses, how paid — computation of service as retirement credit, adjustment, exception — annual report, content.

Effective 28 Aug 1999

Title XXXII COURTS

476.682. Retired judge serving as senior judge or commissioner, compensation — expenses, how paid — computation of service as retirement credit, adjustment, exception — annual report, content. — 1. Any person assigned as a senior judge or senior commissioner pursuant to Section 26 of Article V of the Missouri Constitution and who has served in this state an aggregate of at least two years, continuously or otherwise, as a judge or commissioner, shall receive for each day of service an amount equal to fifty percent of the current annual salary of the office from which the judge or senior commissioner retired attributable to one day of service. Notwithstanding the foregoing, any judge or commissioner who has retired prior to August 28, 1999, who serves subsequent to said date as a senior judge or commissioner may receive compensation pursuant to this section regardless of their length of service; and no senior judge or senior commissioner shall receive less daily compensation than an amount, that when added to the daily amount of annual compensation payable pursuant to sections 476.450 to 476.595, is less than one hundred percent of the current annual salary of the office from which the judge or commissioner retired attributable to one day of service. For purposes of this subsection, one year shall equal two hundred thirty-five days. No senior judge or senior commissioner shall receive compensation pursuant to this subsection in a total amount that when such compensation is added to the annual compensation, salary or retirement compensation payable pursuant to sections 476.450 to 476.595, the sum is greater than the current annual salary of the office from which the judge or commissioner retired.

2. A senior judge or senior commissioner assigned pursuant to Section 26 of Article V of the Missouri Constitution for service outside the county where he or she resides shall be reimbursed for his or her travel and other actual and necessary expenses incurred in the performance of his or her services.

3. On or before the tenth day of each month a senior judge or senior commissioner shall certify to the state courts administrator the period during the previous month during which he or she was assigned services and, if such services were completed, the date thereof and at the same time shall certify his or her expenses incurred and allowable under this section. The state courts administrator shall then issue a warrant to the state treasurer for the payment of the salary and expenses to the extent and within limitations provided for in this section. The state treasurer upon receipt of such warrant shall pay the same out of any appropriations made for this purpose on the last day of the month during which the warrant was received by him or her.

4. On or before the twentieth day of each month the state courts administrator shall certify the period of service reported by each senior judge or senior commissioner pursuant to subsection 3 of this section to the Missouri state employees' retirement system. Any senior judge or senior commissioner accumulating two hundred thirty-five days of such service shall receive credit for one year of judicial service for purposes of sections 476.520 and 476.545, for each two hundred thirty-five days of service certified by the state courts administrator to the Missouri state employees' retirement system, except, if a pro rata portion of two hundred thirty-five days would cause the senior judge's or senior commissioner's total judicial service to equal twelve years, the Missouri state employees' retirement system shall credit the service at the time the pro rata portion is certified. Upon receipt of such certification, the retirement benefit of the senior judge or senior commissioner shall be recalculated to reflect the attainment of twelve years; the adjusted benefit will become effective the first of the month following certification.

5. Notwithstanding the provisions of section 476.510 or 476.565, no person shall receive benefits pursuant to the provisions of this section if the person is engaged in the private practice of law or doing a law business.

6. The judicial conference of the state of Missouri shall annually report on the use of senior judges and senior commissioners pursuant to this section. Such report shall include at least the number of senior judges and senior commissioners assigned, the number of cases assigned and disposed of by senior judges and senior commissioners, and the expenditures made for that purpose.

(L. 1988 S.B. 425 § 2, A.L. 1994 H.B. 1149, A.L. 1999 S.B. 1, et al.)



Section 476.683 Judge failing to retire on seventieth birthday, a waiver of salary and retirement benefits.

Effective 28 Aug 1988

Title XXXII COURTS

476.683. Judge failing to retire on seventieth birthday, a waiver of salary and retirement benefits. — Except as provided in Subsection 24 of Section 27 of Article V of the Missouri Constitution, any judge who becomes eligible after August 13, 1988, for annual compensation, salary or retirement compensation pursuant to sections 476.450 to 476.595, but fails to retire on or before his seventieth birthday shall automatically waive all such annual compensation, salary and retirement compensation.

(L. 1988 S.B. 425 § 3)



Section 476.684 Judges with certain service may tack prior service credit in MOSERS to judicial system by purchase, limitation.

Effective 28 Aug 1989

Title XXXII COURTS

476.684. Judges with certain service may tack prior service credit in MOSERS to judicial system by purchase, limitation. — Any person having at least four years of service as a judge, as defined in section 476.515, and who had at least ten years of prior service as a state employee prior to September 1, 1959, may reinstate such service to receive prior service credit therefor if the person shall pay into the fund an amount equal to any refund of contributions which the person may have received, with simple interest thereon, to the date application is made for such prior service credit. The person shall then become a member of the Missouri state employees' retirement system. Thereafter not more than fifty percent of such credit may be transferred to and be counted as service as a judge for the purpose of calculating retirement benefits for judicial service if retirement benefits as a judge have not yet begun.

(L. 1989 H.B. 674 § 2)



Section 476.686 Magistrate judges not now serving in St. Louis City may become special consultant, when — compensation to be creditable service in judicial retirement system.

Effective 28 Aug 1992

Title XXXII COURTS

476.686. Magistrate judges not now serving in St. Louis City may become special consultant, when — compensation to be creditable service in judicial retirement system. — Notwithstanding any other law to the contrary, any person who has reached the age of sixty-five years and has served, but is not serving on August 28, 1992, as a magistrate judge in a city not within a county and has not received creditable service in the judges' retirement system for such service, shall be made, constituted, appointed, and employed by the judges' retirement system as a special consultant on the problems of retirement, aging and other state matters for the remainder of the person's life. As compensation for such employment, the person shall receive creditable service in the judges' retirement system for the time that person served as a magistrate judge and be entitled to any benefits provided by sections 476.450 to 476.683 that are applicable.

(L. 1989 H.B. 674 § 476.681, A.L. 1992 S.B. 499, et al.)



Section 476.687 Previous state employment, additional credited service.

Effective 01 Jul 2000, see footnote

Title XXXII COURTS

476.687. Previous state employment, additional credited service. — Any judge as defined in section 476.515 who is actively serving pursuant to this chapter or chapter 56 and has served for at least ten years shall receive additional credited service for previous public employment with the state covered by another retirement plan as defined in section 105.691, if all of the following conditions are met:

(1) Such member has a vested right to receive a retirement benefit from the other retirement plan at the time of application pursuant to this section and is not a retiree under the other retirement plan;

(2) The other retirement plan transfers to the system an amount equal to the employee's account balance under a defined contribution plan or the amount equal to the employee's pension obligation under a defined benefit plan at the time of transfer to the extent that obligation is funded as of the plan's most recent actuarial valuation, not to exceed one hundred percent, as determined by the other retirement plan's actuary using the same assumption used in performing the last regular actuarial valuation of the transferring plan, except that in no event shall the transferred amount be less than the employee's accumulated contributions on deposit with the transferring plan;

(3) No such credited service remains credited in such other retirement plan;

(4) The member applies for the additional credited service in a manner and form established by the appropriate board.

(L. 2000 H.B. 1808)

Effective 7-01-00



Section 476.688 Compensation to be treated as other benefits.

Effective 28 Aug 1998

Title XXXII COURTS

476.688. Compensation to be treated as other benefits. — Except as provided in section 104.312, the compensation provided for in sections 476.455 to 476.688, and any benefits consolidated with the compensation, shall be treated like any other state retirement benefits payable by the Missouri state employees' retirement system and shall not be subject to execution, garnishment, attachment, writ of sequestration or any other process or claim whatsoever, and shall be unassignable except with regard to the collection of child support or maintenance.

(L. 1995 H.B. 416, et al., A.L. 1998 S.B. 910)



Section 476.690 Eligible judge electing not to retire shall receive in addition to retirement compensation all annual cost-of-living increases given to retired judges — appointment as special consultant.

Effective 01 Jul 2000, see footnote

Title XXXII COURTS

476.690. Eligible judge electing not to retire shall receive in addition to retirement compensation all annual cost-of-living increases given to retired judges — appointment as special consultant. — 1. Any judge who has become eligible to receive retirement compensation pursuant to section 476.520 and who has elected not to retire and has continued to serve as a judge after August 28, 1995, shall have added to the retirement compensation when the judge retires or dies an amount equal to the total of all annual cost-of-living increases that retired judges received between the time the judge first became eligible to retire and the year the judge actually retires or dies. In no event shall the total increase in compensation granted pursuant to this section and section 476.601 exceed sixty-five percent of the judge's retirement compensation calculated at the time of retirement or death.

2. Any judge who was eligible to retire on August 28, 1995, and elected to continue to serve as a judge after such date, but who retired before August 28, 1996, shall, upon application to the board of trustees of the Missouri state employees' retirement system, be made, constituted and appointed and employed by the board as a special consultant on the problems of retirement, aging and other state matters for the remainder of the person's life. Upon request of the board or the court from which the judge retired, the consultant shall give opinions or be available to give opinions in writing or orally in response to such request. As compensation for such services, the consultant shall have the retirement benefit recalculated from the date of the retirement, pursuant to the provisions of subsection 1 of this section.

3. Any judge who retired prior to August 28, 1995, and who is receiving judicial retirement compensation on September 1, 2000, shall upon application to the board of trustees of the Missouri state employees' retirement system be made, constituted and appointed and employed by the board as a special consultant on the problems of retirement, aging and other state matters for the remainder of the judge's life. Upon request of the board or the court from which the judge retired, the consultant shall give opinions or be available to give opinions in writing or orally in response to such request. As compensation for such services, the consultant shall have the consultant's retirement benefit recalculated as if subsection 1 of this section was in effect on the consultant's date of retirement. Any monthly benefit increases payable pursuant to this subsection shall become effective September 1, 2000. In no event shall the system make any retroactive compensation payments under this subsection.

(L. 1995 S.B. 47, A.L. 1996 H.B. 1361, A.L. 1997 H.B. 356, A.L. 2000 H.B. 1808)

Effective 7-01-00



Section 476.750 Definitions.

Effective 28 Aug 2002

Title XXXII COURTS

476.750. Definitions. — As used in sections 476.750 to 476.766, the following terms mean:

(1) "Auxiliary aids and services", the device or service that the deaf person feels would best serve him or her which includes, but is not limited to, qualified interpreters, notetakers, transcription services, written materials, assistive listening devices, assistive listening systems, closed caption decoders, open and closed captioning, videotext displays or other effective method of making aurally delivered materials available to individuals with hearing loss as defined by the Americans with Disabilities Act of 1990, P.L. 101-336, as amended;

(2) "Deaf person", any person who, because of a hearing loss, is not able to discriminate speech when spoken in a normal conversational tone regardless of the use of amplification devices;

(3) "Designated responsible authority", the presiding officer, chairman, hearing officer, judge, clerk or similar official in any court, board, commission, department, agency or legislative body or the designated Americans with Disabilities Act coordinator who is responsible for providing auxiliary aids and services;

(4) "Primary consideration", when an auxiliary aid or service is required, the designated responsible authority shall when possible provide an opportunity for the qualified individual with a disability to designate the auxiliary aid or service of his or her choice. The designated responsible authority may honor the choice of the qualified individual with a disability, unless the designated responsible authority provides an equally effective auxiliary aid or service, or that use of the means chosen would result in a fundamental alteration in the service, program or activity or in undue financial or administrative burdens;

(5) "Qualified interpreter", an interpreter certified and licensed by the Missouri interpreter certification system or deemed competent by the Missouri commission for the deaf and hard of hearing, who is able to interpret effectively, accurately and impartially both receptively and expressively, using any necessary specialized vocabulary.

(L. 1993 S.B. 88 § 4, A.L. 2002 H.B. 1783)



Section 476.753 Interpretation of proceedings, when — admissibility of evidence — indigent persons.

Effective 28 Aug 2002

Title XXXII COURTS

476.753. Interpretation of proceedings, when — admissibility of evidence — indigent persons. — 1. A designated responsible authority shall provide, based on a deaf person's expressed needs, auxiliary aids and services to interpret the proceedings to a deaf person and, if a deaf person gives testimony or other communication, to interpret the deaf person's testimony or other communication when:

(1) A deaf person is a party, juror or witness at any stage of any judicial or quasi-judicial proceeding in this state or in its political subdivisions, including, but not limited to, any civil proceeding, criminal court proceeding or administrative hearing, preliminary hearing, postconviction proceeding, grand jury proceeding, proceeding before a magistrate, juvenile proceeding, adoption proceeding, parole or probation revocation proceeding or special proceeding;

(2) A juvenile whose parent, guardian or foster parent or other legally responsible party is deaf and such juvenile is brought before a court in any proceeding, including, but not limited to, any civil, criminal, or juvenile proceeding, including any investigation, interview or any other proceeding regarding the juvenile that is authorized by or held under the supervision of a court;

(3) A deaf person in any proceeding who may be subjected to confinement or criminal sanction or in any proceeding preliminary thereto, including, but not limited to, any coroner's inquest, grand jury proceeding, proceeding before a magistrate, juvenile proceeding and mental health commitment proceeding;

(4) There is any proceeding concerning the well-being or rehabilitation of a deaf person within a state prison, or juvenile detention or correctional facility, including, but not limited to, any disciplinary hearing, parole hearing, psychological evaluation/hearing, administrative hearing, sexual assault prevention program, counseling, medical care, any on-the-job or vocational training or any educational program.

2. No answer, statement, admission or other information, written or oral, shall be admissible as evidence in any judicial or administrative proceeding if obtained from a deaf person who is involuntarily detained or arrested before an interpreter or auxiliary aids and services are provided to that deaf person, based on the deaf person's expressed needs. No deaf arrestee, otherwise eligible for release, shall be held in custody pending arrival of an interpreter or auxiliary aids and services.

3. It is the policy and practice of any court of this state or of any of its political subdivisions to appoint counsel for indigent people in criminal proceedings, and the designated responsible authority shall provide and pay for an interpreter or provide auxiliary aids and services for deaf indigent people to assist in communication with counsel in all phases of the preparation and presentation of the case.

(L. 1993 S.B. 88 § 5, A.L. 2002 H.B. 1715)

CROSS REFERENCE:

Admissibility of TDD, TTY, or TT communications, 490.722

(2005) Section requires that trial court provide deaf venireman with interpreter. State v. Wilson, 169 S.W.3d 571 (Mo.App. W.D.).



Section 476.756 Determination of qualification of interpreter.

Effective 28 Aug 1993

Title XXXII COURTS

476.756. Determination of qualification of interpreter. — No qualified interpreter shall be appointed or auxiliary aids and services provided, pursuant to section 476.753, unless the designated responsible authority and the deaf person make a preliminary determination that the qualified interpreter or auxiliary aids and services are able to interpret effectively, accurately and impartially the statement of the deaf person and interpret the proceedings effectively, accurately and impartially to the deaf person.

(L. 1993 S.B. 88 § 6)



Section 476.760 Privileged communications — commencement of proceedings, requirement — waiver of right, requirement — fees — payment.

Effective 28 Aug 2002

Title XXXII COURTS

476.760. Privileged communications — commencement of proceedings, requirement — waiver of right, requirement — fees — payment. — 1. All communications between a deaf person and such person's attorney through the use of auxiliary aids and services shall be protected as privileged communications in the same manner as communications between an attorney and such attorney's hearing client. The auxiliary aids and services provider cannot be compelled to testify as to the information retained.

2. In any action or proceeding in which an auxiliary aids and services provider is required to be appointed, the court or administrative authority may not commence proceedings until the appointed auxiliary aids and services provider are in full view or spatially situated to assure proper communication with the deaf person or persons involved as participants.

3. No waiver of the right to auxiliary aids and services by a deaf person shall be valid unless that deaf person knowingly and voluntarily signs a written waiver. Such waiver is subject to the approval of counsel to the deaf person. If no counsel is used, then it is subject to the approval of the designated responsible authority. In no event is the failure of the deaf person to request a qualified interpreter and auxiliary aids and services provider deemed a waiver of that right.

4. An auxiliary aids and services provider appointed pursuant to sections 476.750 to 476.766 is entitled to a reasonable fee for such provider's service, including waiting time, necessary travel expenses and subsistence expenses. The fee may be based on a fee schedule for interpreters and auxiliary aids and services recommended by the Missouri commission for the deaf and hard of hearing. Reimbursements for necessary travel and subsistence expenses shall be at the rates provided by law for state employees.

5. The fees and expenses of providers of auxiliary aids and services who serve before any civil court or criminal, civil or juvenile proceeding are payable from funds appropriated to the office of the state courts administrator.

6. At no time shall any deaf person involved in a proceeding or action as provided for in sections 476.750 to 476.766 assume any portion of the cost for an interpreter or auxiliary aids and services nor shall the court, board, commission, department, agency or legislative body assess the cost for an interpreter or auxiliary aids and services to the cost of such proceedings.

(L. 1993 S.B. 88 § 7, A.L. 1999 S.B. 1, et al., A.L. 2002 H.B. 1783)



Section 476.763 Commission for the deaf and hard of hearing, list of qualified interpreters — compliance directives.

Effective 28 Aug 2002

Title XXXII COURTS

476.763. Commission for the deaf and hard of hearing, list of qualified interpreters — compliance directives. — 1. Whenever a designated responsible authority is required to provide auxiliary aids and services, the authority shall request from the Missouri commission for the deaf and hard of hearing a current list of qualified interpreters or other auxiliary aids and services. If the choice of a qualified interpreter or other auxiliary aids and services does not meet the needs of, or adequately accommodate, the deaf person, the designated responsible authority may appoint another qualified interpreter or auxiliary aids and services.

2. The Missouri commission for the deaf and hard of hearing shall, in cooperation with the Missouri Assistive Technology Advisory Council, when appropriate, issue compliance directives for designated responsible authorities regarding the standards which should be followed, along with the resources available to comply with sections 476.750 to 476.766.

(L. 1993 S.B. 88 § 8, A.L. 2002 H.B. 1783)



Section 476.766 Americans with disabilities act, requirements not to exceed.

Effective 28 Aug 1993

Title XXXII COURTS

476.766. Americans with disabilities act, requirements not to exceed. — The provisions of sections 476.759 to 476.766 shall not impose any requirements which exceed those requirements necessary to comply with the Americans with Disabilities Act.

(L. 1993 S.B. 88 § 9)



Section 476.777 Missouri CASA fund established, disbursements — lapse of fund into general revenue prohibited.

Effective 28 Aug 2001

Title XXXII COURTS

476.777. Missouri CASA fund established, disbursements — lapse of fund into general revenue prohibited. — 1. There is hereby established in the state treasury a special fund, to be known as the "Missouri CASA Fund". The state treasurer shall credit to and deposit in the Missouri CASA fund all moneys which may be appropriated to it by the general assembly and also any gifts, contributions, grants, bequests or other aid received from federal, private or other sources, in addition to any moneys deposited pursuant to section 488.636. The general assembly may appropriate moneys into the fund to support the court-appointed special advocate (CASA) program throughout the state.

2. The state treasurer shall invest moneys in the Missouri CASA fund in the same manner as surplus state funds are invested pursuant to section 30.260. All earnings resulting from the investment of moneys in the fund shall be credited to the Missouri CASA fund.

3. The state courts administrator shall administer and disburse moneys in the Missouri CASA fund based on the following requirements:

(1) The office of state courts administrator shall set aside funding for new start-up CASA programs throughout the state;

(2) Every recognized CASA program shall receive a base rate allocation, with availability of additional funding based on the number of children with abuse or neglect cases under the jurisdiction of the court; and

(3) All CASA programs being considered for funding shall be recognized by and affiliated with the state and national CASA associations.

4. Notwithstanding the provisions of section 33.080 to the contrary, moneys in the Missouri CASA fund shall not revert to the credit of the general revenue fund at the end of the biennium.

(L. 2001 H.B. 107)



Section 476.800 Definitions.

Effective 28 Aug 2004

Title XXXII COURTS

476.800. Definitions. — As used in sections 476.800 to 476.806, the following terms mean:

(1) "Appointing authority", any court required to provide an interpreter;

(2) "Court proceeding", any proceeding before a court of record;

(3) "Non-English speaking person", any person involved in a legal proceeding who cannot readily speak or understand the English language, but does not include persons who are deaf or have a hearing disability;

(4) "Qualified interpreter", an impartial and unbiased person who is readily able to render a complete and accurate interpretation or translation of spoken and written English for non-English speaking persons and of non-English oral or written statements into spoken English.

(L. 2004 S.B. 1211)



Section 476.803 Appointment of interpreters and translators, when — waiver, when — oath required.

Effective 28 Aug 2004

Title XXXII COURTS

476.803. Appointment of interpreters and translators, when — waiver, when — oath required. — 1. The courts shall appoint qualified interpreters and translators in all legal proceedings in which the non-English speaking person is a party or a witness.

2. Any non-English speaking party or any party who intends to call a non-English speaking witness shall provide such prior notice to the court of the need for an interpreter or translator as may be required by court rules.

3. The appointing authority shall appoint a qualified interpreter to assist the non-English speaking parent, guardian, or custodian of a juvenile brought before the court.

4. The court may accept a waiver of the right to a qualified interpreter by a non-English speaking person at any point in the court proceeding if the court advises the person of the nature and effect of the waiver and determines that the waiver has been made knowingly, intelligently, and voluntarily. The non-English speaking person may retract his or her waiver and request that a qualified interpreter shall be appointed.

5. An interpreter shall take an oath that he or she will make a true interpretation to the party or witness in a language that the party or witness understands and that he or she will make a true interpretation of the party or witness' answers to questions to counsel, court, or jury, in the English language, with his or her best skill and judgment. The interpreter shall not give explanations or legal advice or express personal opinions.

6. An interpreter or translator cannot be compelled to testify as to the information that would otherwise be protected by attorney-client privilege as between the party and his or her attorney.

(L. 2004 S.B. 1211 § 476.810)



Section 476.806 Fee for service, amount, paid by whom.

Effective 28 Aug 2004

Title XXXII COURTS

476.806. Fee for service, amount, paid by whom. — 1. Interpreters and translators in civil, juvenile, and criminal proceedings shall be allowed a reasonable fee approved by the court and necessary travel expenses not to exceed state rates. Interpreters shall not be compensated for travel time.

2. If the person requiring an interpreter or translator during the proceeding is a party to or a witness in any criminal proceeding, such fees and expenses shall be payable by the state from funds appropriated for such purpose.

3. In all cases not included in subsection 2 of this section, such fees and expenses may be taxed as costs by the court to the parties. Prior to any proceeding requiring an interpreter or translator, the court may order either party, or both, to deposit money with the court in an amount reasonably necessary to cover such fees and expenses. Upon disposition of the proceeding the court may order such costs paid from such deposit and shall return any portion of the deposit not used for such court costs to the parties.

(L. 2004 S.B. 1211 § 476.820)



Section 476.1000 Mandatory electronic filing jurisdictions, notice of entry of appearance to be accepted, when — expiration date.

Effective 28 Aug 2014, see footnote

Title XXXII COURTS

476.1000. Mandatory electronic filing jurisdictions, notice of entry of appearance to be accepted, when — expiration date. — All courts that require mandatory electronic filing shall accept, file, and docket a notice of entry of appearance filed by an attorney in a criminal case if such filing does not exceed one page in length and was sent by fax or regular mail. The provisions of this section shall expire on December 31, 2016.

(L. 2014 H.B. 1665 & 1335 § 1)

Expires 12-31-16






Chapter 477 Supreme Court and Court of Appeals

Chapter Cross References



Section 477.004 Supreme court may answer questions of law certified to it by certain courts, procedure — fees and costs.

Effective 28 Aug 1989

Title XXXII COURTS

477.004. Supreme court may answer questions of law certified to it by certain courts, procedure — fees and costs. — 1. The Missouri supreme court may answer questions of Missouri law certified to it by the Supreme Court of the United States, a Court of Appeals of the United States, a United States District Court or a United States Bankruptcy Court if there are involved in any proceeding before the certifying court questions of Missouri law which may be relevant to the cause then pending and as to which it appears to the certifying court there is no controlling precedent in this state.

2. This section may be invoked by an order of any of the courts referred to in subsection 1 of this section upon the court's own motion or upon the motion of any party to the cause.

3. A certification order issued under this section shall set forth the questions of law to be answered and a statement of all facts relevant to the questions certified and showing fully the nature of the controversy in which the questions arose. The certification order shall be prepared by the certifying court, signed by the judge presiding at the hearing and forwarded to the Missouri supreme court by the clerk of the certifying court under its official seal. The Missouri supreme court may request the original or copies of all or of any portion of the record before the certifying court to be filed with the certification order, if in the opinion of the Missouri supreme court, the record or portion thereof may be necessary in answering the questions.

4. Nothing contained in this section shall require the Missouri supreme court to accept the certified case.

5. Fees and costs shall be the same as in civil appeals docketed before the Missouri supreme court and shall be equally divided between the parties unless otherwise ordered by the certifying court in its order of certification.

6. Any written opinion of the Missouri supreme court stating the law governing the questions certified shall be sent by the clerk under the seal of the Missouri supreme court to the certifying court and to the parties.

7. If any provision of this section or the application thereof to any person, court, or circumstance is held invalid, the invalidity does not affect other provisions or applications of this section which can be given effect without the invalid provision or application, and, to this end, the provisions of this section are severable.

(L. 1989 S.B. 127, et al. § 2)



Section 477.005 Supreme court and court of appeals, employees authorized.

Effective 28 Aug 1972

Title XXXII COURTS

477.005. Supreme court and court of appeals, employees authorized. — The supreme court and each district of the court of appeals is hereby authorized to appoint a clerk, a marshal, a librarian, administrative personnel, reporter, deputies, stenographers, research assistants, janitors, and such other employees as the court deems necessary, and shall fix the compensation of persons thus employed within the limits of the amount appropriated by the general assembly for such purpose.

(L. 1972 S.B. 485 § 2)



Section 477.010 Supreme court to promulgate general rules for all courts of the state.

Effective 28 Aug 1943

Title XXXII COURTS

477.010. Supreme court to promulgate general rules for all courts of the state. — The supreme court shall have the power to direct the form of writs and process; and to promulgate general rules for all courts of the state. No such forms or rules shall abridge, enlarge or modify the substantive rights of any litigant nor be contrary to or inconsistent with the laws in force for the time being.

(L. 1943 p. 353 § 10)

CROSS REFERENCE:

Establishment of rules of practice and procedure, Const. Art. V § 5



Section 477.011 Supreme court employees to serve judicial council.

Effective 28 Aug 1972

Title XXXII COURTS

477.011. Supreme court employees to serve judicial council. — All services required by the judicial conference of the state of Missouri, established by section 476.320, RSMo 1969, shall be furnished by employees of the supreme court.

(L. 1972 S.B. 485 § 3)



Section 477.012 Rule on jury instruction on child under age ten as a witness in criminal trial, duty of court.

Effective 28 Aug 1990

Title XXXII COURTS

477.012. Rule on jury instruction on child under age ten as a witness in criminal trial, duty of court. — By January 1, 1991, the supreme court shall develop a jury instruction to be used in criminal trials wherein a child under the age of ten is a witness.

(L. 1990 H.B. 1370, et al. § 20)



Section 477.020 Majority decision — special judge appointed, when and by whom.

Effective 28 Aug 1973

Title XXXII COURTS

477.020. Majority decision — special judge appointed, when and by whom. — The decision of the majority of the judges of the supreme court or of any district of the court of appeals shall be the decision of the court, but if in any case the judges shall be equally divided in opinion, the parties to the cause may agree upon some person learned in the law, who shall act as special judge in the cause, and who shall sit therein with the court, and give decision in the same manner and with the same effect as one of the judges; and such agreement shall be in writing, signed by the parties or their attorneys of record, and filed with the papers and form a part of the record in the cause. If the parties cannot agree upon a special judge, the court shall appoint, by an order of record, some person possessing the qualifications aforesaid, to act as such special judge.

(RSMo 1939 § 1232, A.L. 1943 p. 353 § 140A, A.L. 1973 S.B. 263)

Prior revisions: 1929 § 1066; 1919 § 1517; 1909 § 2086



Section 477.030 Opinion in writing — where filed — how endorsed.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

477.030. Opinion in writing — where filed — how endorsed. — 1. In each case determined by opinion by the supreme court or any district of the court of appeals, or finally disposed of by opinion upon a motion, the judicial opinion shall be reduced to writing and filed in the cause. If the decision is not unanimous, the opinion shall show which judge delivered it, and which judges concurred therein or dissented therefrom.

2. The clerk of the appellate court shall, when the opinion of the court is filed in his office, endorse thereon the day on which it is filed, and enter the same on his minutes, and shall, within thirty days thereafter, make a true copy thereof, and shall transmit the same without delay to the trial court.

(RSMo 1939 §§ 1233, 1235, A.L. 1943 p. 353 § 141, A.L. 1973 S.B. 263, A.L. 1978 H.B. 1634)

Prior revisions: 1929 §§ 1067, 1069; 1919 §§ 1518, 1520; 1909 §§ 2087, 2089

Effective 1-02-79

CROSS REFERENCE:

Opinion to be in writing--where filed, Const. Art. V § 12



Section 477.040 Court of appeals consists of three districts.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

477.040. Court of appeals consists of three districts. — The court of appeals shall consist of three districts to be known as the eastern, southern and western districts.

(L. 1978 H.B. 1634)

Effective 1-02-79



Section 477.050 Territorial jurisdiction of the eastern district court of appeals.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

477.050. Territorial jurisdiction of the eastern district court of appeals. — The jurisdiction of the eastern district of the court of appeals shall be coextensive with the counties of Monroe, Shelby, Knox, Scotland, Clark, Lewis, Marion, Ralls, Pike, Lincoln, Montgomery, Warren, St. Charles, St. Louis, Jefferson, Ste. Genevieve, Perry, Cape Girardeau, Madison, St. Francois, Washington, Franklin, Audrain, Gasconade, Osage and the city of St. Louis.

(RSMo 1939 § 2053, A.L. 1945 p. 821, A.L. 1973 S.B. 263, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1889; 1919 § 2385; 1909 § 3907

Effective 1-02-79



Section 477.060 Territorial jurisdiction of the southern district court of appeals.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

477.060. Territorial jurisdiction of the southern district court of appeals. — The jurisdiction of the southern district of the court of appeals shall be coextensive with the counties of Barry, Barton, Butler, Camden, Cedar, Carter, Christian, Dade, Dallas, Douglas, Greene, Howell, Hickory, Jasper, Laclede, Lawrence, McDonald, Newton, Ozark, Oregon, Polk, Pulaski, Phelps, Ripley, St. Clair, Shannon, Stone, Texas, Taney, Webster, Wright, Dent, Crawford, Maries, Reynolds, Iron, Wayne, Bollinger, Scott, Stoddard, Dunklin, Pemiscot, New Madrid and Mississippi.

(RSMo 1939 § 2071, A.L. 1973 S.B. 263, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1907; 1919 § 2411; 1909 § 3926

Effective 1-02-79



Section 477.070 Territorial jurisdiction of the western district court of appeals.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

477.070. Territorial jurisdiction of the western district court of appeals. — The jurisdiction of the western district of the court of appeals shall be coextensive with all the counties in the state except those embraced in the jurisdiction of the eastern and the southern districts of the court of appeals.

(RSMo 1939 § 2061, A.L. 1973 S.B. 263, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1897; 1919 § 2393; 1909 § 3915

Effective 1-02-79



Section 477.080 Appeal to wrong court — transfer of cause.

Effective 28 Aug 1973

Title XXXII COURTS

477.080. Appeal to wrong court — transfer of cause. — 1. In the event of any case being sent from a lower court on appeal or writ of error to the wrong district of the court of appeals or the supreme court, it shall be the duty of the court to which the case has thus been sent, immediately on such fact coming to its attention, to direct its clerk to forward the transcript therein, with the order of transfer, to the clerk of the proper district of the court of appeals.

2. And in the event of any case being sent improperly on appeal or writ of error from a lower court to any district of the court of appeals when the same should have been sent to the supreme court, it shall be the duty of such district of the court of appeals, immediately on such fact coming to its attention, to order the transfer of the same to the supreme court by its clerk, who shall at once send the same to the clerk of the supreme court, accompanied by a copy of the order. On the receipt of the record by the proper clerk, he shall at once file the same in his office, and the case shall be proceeded with in the court to which it is transferred, as if the same had gone there directly from the trial court.

(RSMo 1939 § 2079, A.L. 1973 S.B. 263)

Prior revisions: 1929 § 1915; 1919 § 2419; 1909 § 3938

CROSS REFERENCES:

Transfer of causes from courts of appeal to supreme court, scope of review, Const. Art. V § 10

Venue of appeals, transfer to court having jurisdiction, Const. Art. V § 11



Section 477.087 Official station of judges — office space to be provided — travel to and from official station to be a paid expense.

Effective 28 Aug 1999

Title XXXII COURTS

477.087. Official station of judges — office space to be provided — travel to and from official station to be a paid expense. — 1. The official station of each judge of the supreme court and court of appeals may be the locus of the court of which the judge is a member or any circuit court county courthouse located where the judge maintains an actual abode in which the judge customarily lives or at any other office in that county.

2. The presiding judge of the judicial circuit in which a judge of the supreme court or court of appeals has his official station may provide suitable office space, if available, upon request by a judge of the supreme court or court of appeals for use by the judge and the judge's staff personnel.

3. Each judge of the supreme court and court of appeals, upon appointment and from time to time thereafter as changes occur, shall notify the state courts administrator in writing of the judge's official station, if other than the city of the locus of the court of which the judge is a member.

4. Judges of the supreme court and court of appeals and their staff shall be entitled to any state allowances for official travel and mileage to or from their official station and the locus of the court on which the judge sits.

(L. 1988 S.B. 425 § 1, A.L. 1990 H.B. 1370, et al., A.L. 1999 S.B. 1, et al.)



Section 477.120 Expenditures, how paid.

Effective 28 Aug 1949

Title XXXII COURTS

477.120. Expenditures, how paid. — All such expenditures accruing in the supreme court shall be paid out of the state treasury, and warrants shall be drawn accordingly, for which the certificate of the court shall be sufficient voucher.

(RSMo 1939 § 2051, A. 1949 S.B. 1139)

Prior revisions: 1929 § 1887; 1919 § 2383; 1909 § 3905



Section 477.130 Compensation of supreme court and appellate judges — practice of law prohibited — practice before supreme court prohibited, when.

Effective 28 Aug 1990

Title XXXII COURTS

477.130. Compensation of supreme court and appellate judges — practice of law prohibited — practice before supreme court prohibited, when. — 1. Each judge of the supreme court of Missouri shall receive an annual salary of ninety-one thousand five hundred and ninety-four dollars plus any salary adjustment provided after August 28, 1990, pursuant to section 476.405. Each judge of the court of appeals shall receive an annual salary of eighty-five thousand five hundred dollars plus any salary adjustment provided after August 28, 1990, pursuant to section 476.405. In addition thereto, each of the judges, when temporarily serving, transferred or assigned as a judge of another court than the one to which he was appointed or elected, shall be reimbursed for his actual and necessary travel and other expenses incurred in the performance of such temporary duty. The chief justice of the supreme court shall receive as additional compensation the amount of two thousand five hundred dollars per year.

2. The salaries and expenses shall be paid out of the state treasury and shall constitute the total compensation for all duties performed by, and all expenses of, the judges, and there shall be no further payment made to or accepted by them for the performance of any duties required to be performed by them as judges under the law.

3. The judges shall not practice law or do law business nor shall they accept, during their terms of office, any public appointment or employment for which they receive compensation for their services. Further, any judge who resigns or retires from the supreme court is prohibited from practicing before the supreme court for twenty-four months following the effective date of such resignation or retirement.

4. The expenses provided for in this section shall be paid out of the state treasury upon the certification by the judges so transferred or assigned.

(L. 1947 V. I p. 253 § 1, A. 1949 S.B. 1139, A.L. 1951 p. 422, A.L. 1953 p. 392, A.L. 1959 S.B. 96, A.L. 1961 p. 308, A.L. 1967 p. 647, A.L. 1972 S.B. 496, A.L. 1975 H.B. 82, A.L. 1977 H.B. 521, A.L. 1980 H.B. 1266, A.L. 1982 S.B. 497, A.L. 1984 H.B. 1244, A.L. 1990 S.B. 567)

Revisor's note: Salary adjustment index is printed, as required by § 476.405, in Appendix D.



Section 477.140 Office and library furnishings — expenditures, how paid.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

477.140. Office and library furnishings — expenditures, how paid. — The judges of any district of the court of appeals, or a majority of the judges of any of the districts, are hereby respectively authorized to rent and furnish for their respective districts a suitable courtroom and office for the clerk and rooms for the judges, and a room for the janitor and marshal, and a room for the library, and to make such arrangements for obtaining the use of the libraries of their respective cities as they respectively may deem necessary and wise; all of which expenditures, as also for stationery and other necessary outlay for each of the districts, shall be paid by the state; and the certificate of the chief judge of the respective districts as to the same shall be a sufficient voucher to the commissioner of administration, and a warrant shall be drawn accordingly on the state treasurer for the amount thereof.

(RSMo 1939 § 2068, A. 1949 S.B. 1139, A.L. 1973 S.B. 263, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1904; 1919 § 2408; 1909 § 3923

Effective 1-02-79



Section 477.150 Expenditure for books, how paid.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

477.150. Expenditure for books, how paid. — A majority of the judges of any district of the court of appeals is hereby authorized to purchase the necessary textbooks and digests for the use of the judges in the conduct of their duty and to procure for a like purpose such law journals and periodicals as they may deem necessary; which expenditures shall be paid out of the state treasury, on certificate of the chief judge of the district to the commissioner of administration, and a warrant shall be drawn therefor on the state treasurer.

(RSMo 1939 § 2069, A. 1949 S.B. 1139, A.L. 1973 S.B. 263, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1905; 1919 § 2409; 1909 § 3924

Effective 1-02-79



Section 477.160 Judges, eastern district court of appeals, number.

Effective 28 Aug 2014

Title XXXII COURTS

477.160. Judges, eastern district court of appeals, number. — There shall be fourteen judges of the eastern district of the court of appeals.

(L. 1978 H.B. 1634, A.L. 2014 H.B. 1231)



Section 477.170 Judges, western district court of appeals, number.

Effective 28 Aug 2014

Title XXXII COURTS

477.170. Judges, western district court of appeals, number. — There shall be eleven judges of the western district of the court of appeals.

(L. 1978 H.B. 1634, A.L. 2014 H.B. 1231)



Section 477.180 Judges, southern district court of appeals, number.

Effective 28 Aug 2014

Title XXXII COURTS

477.180. Judges, southern district court of appeals, number. — There shall be seven judges of the southern district of the court of appeals.

(L. 1978 H.B. 1634, A.L. 2014 H.B. 1231)



Section 477.220 Sessions of southern district of court of appeals — when and where held.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

477.220. Sessions of southern district of court of appeals — when and where held. — There shall be held in each year two sessions of the southern district of the court of appeals at Springfield, Missouri, at times fixed by the district. And the district shall hold two sessions at Poplar Bluff, in Butler county, to hear arguments, have cases submitted and hear and decide motions, the district having previously determined by order, which may be changed at the pleasure of the district, the time of such sittings and from what counties cases may be heard at that place; provided, that, except by different stipulation of the parties, all cases from the following mentioned counties shall be heard at Poplar Bluff, viz: Butler, Carter, Ripley, Reynolds, Iron, Wayne, Bollinger, Scott, Stoddard, Dunklin, Pemiscot, New Madrid, Crawford, Dent, Shannon, Oregon and Mississippi. The district is hereby authorized to provide suitable quarters at Poplar Bluff for that purpose, to be paid for as other expenses of the district are paid. Each of the judges of the district shall be allowed and paid his actual expenses incident to attending and holding court at Poplar Bluff, which shall be paid as the salaries of the judges are now paid.

(RSMo 1939 § 2077, A. 1949 S.B. 1139, A.L. 1973 S.B. 263, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1913; 1919 § 2417; 1909 § 3936

Effective 1-02-79



Section 477.231 Designation of private publication as official reports.

Effective 28 Aug 1973

Title XXXII COURTS

477.231. Designation of private publication as official reports. — The supreme court may declare the published volumes of the decisions of the supreme court as the same are published by any person, firm or corporation, to be official reports of the decisions of the supreme court, and the court of appeals may jointly make a similar declaration with respect to published volumes of the opinions of the court of appeals. Any publication so designated as the official reports may include both the opinions of the supreme court and the court of appeals in the same volume.

(L. 1957 p. 371 § 477.230, A.L. 1973 S.B. 263)



Section 477.235 Publications revolving fund established, funding, exemption — sale of publications to public.

Effective 25 Jun 1981, see footnote

Title XXXII COURTS

477.235. Publications revolving fund established, funding, exemption — sale of publications to public. — 1. There is hereby created in the state treasury the "Supreme Court Publications Revolving Fund", which shall be administered by the clerk of the supreme court. All funds received by the clerk from the sale of publications including, but not limited to, an appellate court opinion summary and an appellate court pending issues digest shall be credited to the fund. The state treasurer is the custodian of the fund and shall approve disbursements from the fund at the request of the clerk of the supreme court to purchase goods or services which will ultimately be used in the production of publications.

2. Copies of, or subscriptions to, publications shall be made available to the public by the clerk of the supreme court for a reasonable charge established by him. The charge shall be an amount sufficient to defray the costs of compiling, publishing, and mailing, including all personnel costs. The clerk may waive the charge for a copy or subscription of a publication for any public officer.

3. The supreme court publications revolving fund shall be funded annually by appropriation. An unexpended balance in the fund at the end of the fiscal year not exceeding fifty thousand dollars is exempt from the provisions of section 33.080 relating to the transfer of unexpended balances to the general revenue fund.

4. The general assembly may transfer from the general revenue fund to the supreme court publications revolving fund a sum not to exceed fifteen thousand dollars to enable the clerk of the supreme court to continue publications until sufficient funds have accumulated from sales of copies or subscriptions. The clerk shall issue a warrant to the supreme court publications revolving fund at such time that he deems the balance in the fund sufficient, but not later than twenty-four months after the transfer from the general revenue fund, payable to the general revenue fund of the state to repay the money transferred to the supreme court publications revolving fund from the general revenue fund.

(L. 1981 H.B. 895 § 1)

Effective 6-25-81



Section 477.241 Old official reports, custody, sale, reprinting, disposition.

Effective 28 Aug 1973

Title XXXII COURTS

477.241. Old official reports, custody, sale, reprinting, disposition. — All books, both bound and unbound, and matrices covering the reports of the supreme court and the court of appeals heretofore published and which are in the custody of the supreme court, shall remain in the custody of the supreme court for the purpose of sale or replacement, and the supreme court may fix the price at which the prior official reports of the supreme court and the court of appeals are to be sold to the public and may replace any lost or destroyed books free of cost where such books were originally distributed free of cost. The supreme court may authorize the reprinting of any prior volumes, the replacement supply of which has become exhausted or insufficient. The supreme court may also contract for the storage of such books and to sell, give away, destroy or otherwise dispose of any excess books, bound or unbound, which it deems not needed to provide a reasonable replacement supply.

(L. 1957 p. 371 § 477.240, A.L. 1973 S.B. 263)



Section 477.285 Copies of reports disposed of, when.

Effective 28 Aug 1973

Title XXXII COURTS

477.285. Copies of reports disposed of, when. — The supreme court is hereby authorized to sell, destroy, give away or otherwise dispose of surplus bound or unbound copies of the official reports of the supreme court and the court of appeals at any time that the supreme court shall determine that such surplus books are in excess of the number of copies reasonably required to provide for future needs for replacement and other sales and distribution.

(L. 1957 p. 357 § 1, A.L. 1973 S.B. 263)



Section 477.390 Supreme court to replace reports lost by fire.

Effective 28 Aug 1973

Title XXXII COURTS

477.390. Supreme court to replace reports lost by fire. — The supreme court is hereby authorized and directed to furnish to the counties of this state for the use of the circuit and other courts in the counties, a complete set of the reports of the supreme court of Missouri and the reports of the court of appeals from volume 16, out of any books on hand and available for such purpose, when the like books of any such county, already furnished, have been lost by fire; and in such event the secretary of state is authorized and directed to furnish to such county the revised statutes of the state of Missouri and the session laws out of any books in his hands available for that purpose.

(RSMo 1939 § 2096, A.L. 1973 S.B. 263)

Prior revisions: 1929 § 1933; 1919 § 2431; 1909 § 3951



Section 477.400 Reports to belong to offices.

Effective 28 Aug 1939

Title XXXII COURTS

477.400. Reports to belong to offices. — All reports furnished as aforesaid under this chapter shall belong to the respective offices of said officers, and shall be delivered to their successors in office respectively, and shall, as received, be stamped upon the outside of the lids with the seal of the respective offices or courts; and in case there be no seal, there shall be written upon their lids the style of the office or court to which they belong.

(RSMo 1939 § 2097)

Prior revisions: 1929 § 1934; 1919 § 2432; 1909 § 3952



Section 477.405 Judicial personnel, court to furnish guidelines for general assembly.

Effective 28 Aug 2013

Title XXXII COURTS

477.405. Judicial personnel, court to furnish guidelines for general assembly. — On or before January 1, 2015, the supreme court of the state of Missouri shall recommend guidelines appropriate for use by the general assembly in determining the need for additional judicial personnel or reallocation of existing personnel in this state, and shall recommend guidelines appropriate for the evaluation of judicial performance. The guidelines shall be filed with the chairs of the house and senate judiciary committees, for distribution to the members of the general assembly, and the court shall file therewith annually* a report measuring and assessing judicial performance in the appellate and circuit courts of this state, including a judicial weighted workload model and a clerical weighted workload model.

(L. 1988 S.B. 425 § 4, A.L. 2013 H.B. 374 & 434 merged with S.B. 100)

*Word "annually" does not appear in S.B. 100, 2013.



Section 477.600 Judicial finance commission members, terms, vacancies, compensation — powers, duties, staff.

Effective 28 Aug 2009

Title XXXII COURTS

477.600. Judicial finance commission members, terms, vacancies, compensation — powers, duties, staff. — 1. There is hereby created within the judicial department a "Judicial Finance Commission". The commission shall be composed of seven members appointed by the supreme court. At least one member of the commission shall be a member of a county governing body from a county of the third class, one member of the commission shall be a member of the county governing body of a county of the first class, and one member of the commission shall be a member of a county governing body from any class of county. The supreme court shall designate one member to serve as chairman and one member as vice chairman. The vice chairman shall preside in the absence of the chairman.

2. The members of the commission shall serve for terms of three years and until their successors are appointed and qualified; except that of the initial members appointed, three shall serve for terms of one year, two shall serve for terms of two years and two shall serve for terms of three years, as designated by the court.

3. If a vacancy occurs the court shall appoint a replacement. The replacement shall serve the unexpired portion of the term and may be appointed to successive terms.

4. The commission shall promulgate rules of procedure which shall become effective upon approval by the supreme court. The supreme court may adopt such other rules as it deems appropriate to govern the procedures of the commission.

5. The commission shall:

(1) Examine the budget request of the circuit court upon the petition by the county governing body as provided in section 50.640 or any budget or item in the budget estimated by the court including, but not limited to, compensation of deputy sheriffs and assistants, as set forth in section 57.250;

(2) Issue a written opinion addressed to the presiding circuit judge and the presiding officer of the county. The opinion shall state the conclusions of the commission as to the reasonableness of the circuit court budget request. The opinion of the commission shall state clearly the reasons for its decision. Any member of the commission who disagrees with the commission's findings may file a minority report;

(3) Maintain accurate records of the cost and expenses of the judicial and law enforcement agencies for each county;

(4) Submit an annual report to the governor, general assembly, and supreme court on the finances of the judicial department. The report shall examine both the revenues of the department and the expenses of the department. The report shall include the information from all divisions of the circuit court of each county including the circuit, associate circuit, probate, juvenile and municipal divisions. The information shall be reported separately except where the divisions are combined or consolidated. In lieu of separate publication, the supreme court may direct the annual report described in this subdivision to be consolidated with any annual report prepared by the supreme court or the office of state courts administrator, provided that such report is distributed to the parties described in this subdivision.

6. In discharging its responsibilities, the commission may:

(1) Conduct public hearings, take testimony, summon witnesses, and subpoena records and documents;

(2) Conduct surveys and collect data from county governments and the circuit courts on the operations of the judicial and law enforcement agencies in each county. The commission and its staff shall be granted access at any reasonable time to all books, records, and data the commission deems necessary for the administration of its duties;

(3) Within the limits of appropriations made for the purpose, appoint special committees, accept and expend grant funds, and employ consultants and others to assist the commission in its work.

7. Upon receipt of the written opinion of the commission or upon refusal of the commission to accept a petition for review, the circuit court or the county governing body may seek a review by the supreme court by filing a petition for review in the supreme court within thirty days of the receipt of the commission's opinion. If a petition for review is not filed in the supreme court, then the recommendation of the commission shall take effect notwithstanding the provisions of section 50.600. If the commission refused to review a petition and no petition is filed in the supreme court, the circuit court budget is approved as submitted to the county governing body. The supreme court shall consider the petition for review de novo.

8. The commission shall meet as necessary at the call of the chairman or on written request of four members. Four members constitute a quorum for the transaction of business. Upon request of the chairman, the supreme court may appoint a temporary replacement for any commissioner who is unable to hear a case or who is disqualified from any case. No member of the commission shall participate in any proceeding involving the county or circuit where the member resides.

9. Members of the commission shall receive no compensation for their services but shall be reimbursed out of funds appropriated for this purpose for their actual and necessary expenses incurred in the performance of their duties.

10. The clerk of the supreme court shall provide suitable staff for the commission out of any funds appropriated for this purpose. The commission may also employ court reporters as necessary to take testimony at hearings held pursuant to section 50.640. The reporters shall be compensated at a rate established by the commission out of any funds appropriated for this purpose.

(L. 1982 S.B. 497 § 2, A.L. 1995 H.B. 274 & 268 merged with S.B. 352, A.L. 1997 S.B. 248, A.L. 2003 H.B. 613 merged with S.B. 465, A.L. 2009 H.B. 237 & H.B. 238 & H.B. 482)



Section 477.650 Basic civil legal services fund created, moneys to be used to increase funding for legal services to eligible low-income persons — allocation of moneys — record-keeping requirements — report to general assembly — expiration date.

Effective 28 Aug 2016

Title XXXII COURTS

477.650. Basic civil legal services fund created, moneys to be used to increase funding for legal services to eligible low-income persons — allocation of moneys — record-keeping requirements — report to general assembly — expiration date. — 1. There is hereby created in the state treasury the “Basic Civil Legal Services Fund”, to be administered by, or under the direction of, the Missouri supreme court. All moneys collected under section 488.031 shall be credited to the fund. In addition to the court filing surcharges, funds from other public or private sources also may be deposited into the fund and all earnings of the fund shall be credited to the fund. The purpose of this section is to increase the funding available for basic civil legal services to eligible low-income persons as such persons are defined by the Federal Legal Services Corporation’s Income Eligibility Guidelines.

2. Funds in the basic civil legal services fund shall be allocated annually and expended to provide legal representation to eligible low-income persons in the state in civil matters. Moneys, funds, or payments paid to the credit of the basic civil legal services fund shall, at least as often as annually, be distributed to the legal services organizations in this state which qualify for Federal Legal Services Corporation funding. The funds so distributed shall be used by legal services organizations in this state solely to provide legal services to eligible low-income persons as such persons are defined by the Federal Legal Services Corporation’s Income Eligibility Guidelines. Fund money shall be subject to all restrictions imposed on such legal services organizations by law. Funds shall be allocated to the programs according to the funding formula employed by the Federal Legal Services Corporation for the distribution of funds to this state. Notwithstanding the provisions of section 33.080, any balance remaining in the basic civil legal services fund at the end of any year shall not be transferred to the state’s general revenue fund. Moneys in the basic civil legal services fund shall not be used to pay any portion of a refund mandated by Article X, Section 15 of the Missouri Constitution. State legal services programs shall represent individuals to secure lawful state benefits, but shall not sue the state, its agencies, or its officials, with any state funds.

3. Contracts for services with state legal services programs shall provide eligible low-income Missouri citizens with equal access to the civil justice system, with a high priority on families and children, domestic violence, the elderly, and qualification for benefits under the Social Security Act. State legal services programs shall abide by all restrictions, requirements, and regulations of the Legal Services Corporation regarding their cases.

4. The Missouri supreme court, or a person or organization designated by the court, is the administrator and shall administer the fund in such manner as determined by the Missouri supreme court, including in accordance with any rules and policies adopted by the Missouri supreme court for such purpose. Moneys from the fund shall be used to pay for the collection of the fee and the implementation and administration of the fund.

5. Each recipient of funds from the basic civil legal services fund shall maintain appropriate records accounting for the receipt and expenditure of all funds distributed and received pursuant to this section. These records must be maintained for a period of five years from the close of the fiscal year in which such funds are distributed or received or until audited, whichever is sooner. All funds distributed or received pursuant to this section are subject to audit by the Missouri supreme court or the state auditor.

6. The Missouri supreme court, or a person or organization designated by the court, shall, by January thirty-first of each year, report to the general assembly on the moneys collected and disbursed pursuant to this section and section 488.031 by judicial circuit.

7. The provisions of this section shall expire on December 31, 2025.

(L. 2003 S.B. 447, A.L. 2007 S.B. 163, A.L. 2011 H.B. 111 merged with S.B. 165, A.L. 2016 S.B. 735)

Expires 12-31-25






Chapter 478 Circuit Courts

Chapter Cross References



Section 478.001 Drug courts, establishment, purpose — referrals to certified treatment programs required, exceptions — completion of treatment program, effect — DWI docket permitted, certain circuits.

Effective 28 Aug 2010

Title XXXII COURTS

478.001. Drug courts, establishment, purpose — referrals to certified treatment programs required, exceptions — completion of treatment program, effect — DWI docket permitted, certain circuits. — 1. Drug courts may be established by any circuit court pursuant to sections 478.001 to 478.006 to provide an alternative for the judicial system to dispose of cases which stem from drug use. A drug court shall combine judicial supervision, drug testing and treatment of drug court participants. Except for good cause found by the court, a drug court making a referral for substance abuse treatment, when such program will receive state or federal funds in connection with such referral, shall refer the person only to a program which is certified by the department of mental health, unless no appropriate certified treatment program is located within the same county as the drug court. Upon successful completion of the treatment program, the charges, petition or penalty against a drug court participant may be dismissed, reduced or modified. Any fees received by a court from a defendant as payment for substance treatment programs shall not be considered court costs, charges or fines.

2. Under sections 478.001 to 478.007, a DWI docket may be established by a circuit court, or any county with a charter form of government and with more than six hundred thousand but fewer than seven hundred thousand inhabitants with a county municipal court established under section 66.010, to provide an alternative for the judicial system to dispose of cases which stem from driving while intoxicated. A drug court commissioner may serve as a commissioner in a DWI court or any other treatment or problem-solving court as designated by the drug court coordinating commission. Drug court commissioners may serve in counties other than the county they are appointed upon agreement by the presiding judge of that circuit* and assignment by the supreme court.

(L. 1998 H.B. 1147, et al. § 5 subsec. 1, A.L. 1999 S.B. 1, et al., A.L. 2010 H.B. 1695, et al.)

*Word "county" appears in original rolls.



Section 478.003 Administration — commissioners, appointment, term, removal, powers, duties, qualifications, compensation — orders of commissioners, confirmation or rejection by judges, effect.

Effective 28 Aug 2010

Title XXXII COURTS

478.003. Administration — commissioners, appointment, term, removal, powers, duties, qualifications, compensation — orders of commissioners, confirmation or rejection by judges, effect. — In any judicial circuit of this state, a majority of the judges of the circuit court may designate a judge to hear cases arising in the circuit subject to the provisions of sections 478.001 to 478.007. In lieu thereof and subject to appropriations or other funds available for such purpose, a majority of the judges of the circuit court may appoint a person or persons to act as drug court commissioners. Each commissioner shall be appointed for a term of four years, but may be removed at any time by a majority of the judges of the circuit court. The qualifications and compensation of the commissioner shall be the same as that of an associate circuit judge. If the compensation of a commissioner appointed pursuant to this section is provided from other than state funds, the source of such fund shall pay to and reimburse the state for the actual costs of the salary and benefits of the commissioner. The commissioner shall have all the powers and duties of a circuit judge, except that any order, judgment or decree of the commissioner shall be confirmed or rejected by an associate circuit or circuit judge by order of record entered within the time the judge could set aside such order, judgment or decree had the same been made by the judge. If so confirmed, the order, judgment or decree shall have the same effect as if made by the judge on the date of its confirmation.

(L. 1998 H.B. 1147, et al. § 5 subsec. 2, A.L. 2010 H.B. 1695, et al.)



Section 478.004 Medication-assisted treatment, not prohibited, when.

Effective 28 Aug 2017

Title XXXII COURTS

478.004. Medication-assisted treatment, not prohibited, when. — 1. As used in this section, “medication-assisted treatment” means the use of pharmacological medications, in combination with counseling and behavioral therapies, to provide a whole patient approach to the treatment of substance use disorders.

2. If a drug court or veterans court participant requires treatment for opioid or other substance misuse or dependence, a drug court or veterans court shall not prohibit such participant from participating in and receiving medication-assisted treatment under the care of a physician licensed in this state to practice medicine. A drug court or veterans court participant shall not be required to refrain from using medication-assisted treatment as a term or condition of successful completion of the drug court program.

3. A drug court or veterans court participant assigned to a treatment program for opioid or other substance misuse or dependence shall not be in violation of the terms or conditions of the drug court or veterans court on the basis of his or her participation in medication-assisted treatment under the care of a physician licensed in this state to practice medicine.

(L. 2017 S.B. 501)



Section 478.005 Conditions for referral — statements by participant not to be used as evidence, when — records, access to staff, closed, when.

Effective 28 Aug 1998

Title XXXII COURTS

478.005. Conditions for referral — statements by participant not to be used as evidence, when — records, access to staff, closed, when. — 1. Each circuit court shall establish conditions for referral of proceedings to the drug court. The defendant in any criminal proceeding accepted by a drug court for disposition shall be a nonviolent person, as determined by the prosecuting attorney. Any proceeding accepted by the drug court program for disposition shall be upon agreement of the parties.

2. Any statement made by a participant as part of participation in the drug court program, or any report made by the staff of the program, shall not be admissible as evidence against the participant in any criminal, juvenile or civil proceeding. Notwithstanding the foregoing, termination from the drug court program and the reasons for termination may be considered in sentencing or disposition.

3. Notwithstanding any other provision of law to the contrary, drug court staff shall be provided with access to all records of any state or local government agency relevant to the treatment of any program participant. Upon general request, employees of all such agencies shall fully inform a drug court staff of all matters relevant to the treatment of the participant. All such records and reports and the contents thereof shall be treated as closed records and shall not be disclosed to any person outside of the drug court, and shall be maintained by the court in a confidential file not available to the public.

(L. 1998 H.B. 1147, et al. § 5 subsecs. 3, 4, 5)



Section 478.006 Jackson County, provisions of drug court law may apply, when.

Effective 28 Aug 1998

Title XXXII COURTS

478.006. Jackson County, provisions of drug court law may apply, when. — Any provision or provisions of sections 478.001 to 478.006 may be applied by local circuit court rule to proceedings in the sixteenth judicial circuit subject to section 478.466.

(L. 1998 H.B. 1147, et al. § 5 subsec. 6)



Section 478.007 DWI, alternative disposition of cases, docket or court may be established — private probation services, when (Jackson County).

Effective 28 Aug 2015

Title XXXII COURTS

478.007. DWI, alternative disposition of cases, docket or court may be established — private probation services, when (Jackson County). — 1. Any circuit court, or any county with a charter form of government and with more than six hundred thousand but fewer than seven hundred thousand inhabitants with a county municipal court established under section 66.010, may establish a docket or court to provide an alternative for the judicial system to dispose of cases in which a person has pleaded guilty to driving while intoxicated or driving with excessive blood alcohol content and:

(1) The person was operating a motor vehicle with at least fifteen-hundredths of one percent or more by weight of alcohol in such person's blood; or

(2) The person has previously pleaded guilty to or has been found guilty of one or more intoxication-related traffic offenses as defined by section 577.023; or

(3) The person has two or more previous alcohol-related enforcement contacts as defined in section 302.525.

2. This docket or court shall combine judicial supervision, drug testing, continuous alcohol monitoring, or verifiable breath alcohol testing performed a minimum of four times per day, substance abuse traffic offender program compliance, and treatment of DWI court participants. The court may assess any and all necessary costs for participation in DWI court against the participant. Any money received from such assessed costs by a court from a defendant shall not be considered court costs, charges, or fines. This docket or court may operate in conjunction with a drug court established pursuant to sections 478.001 to 478.006.

3. If the division of probation and parole is otherwise unavailable to assist in the judicial supervision of any person who wishes to enter a DWI court, a court-approved private probation service may be utilized by the DWI court to fill the division's role. In such case, any and all necessary additional costs may be assessed against the participant. No person shall be rejected from participating in DWI court solely for the reason that the person does not reside in the city or county where the applicable DWI court is located but the DWI court can base acceptance into a treatment court program on its ability to adequately provide services for the person or handle the additional caseload.

(L. 2010 H.B. 1695, et al., A.L. 2013 S.B. 100 merged with S.B. 327, A.L. 2015 S.B. 254)



Section 478.008 Veterans treatment courts authorized, requirements.

Effective 28 Aug 2013

Title XXXII COURTS

478.008. Veterans treatment courts authorized, requirements. — 1. Veterans treatment courts may be established by any circuit court, or combination of circuit courts, upon agreement of the presiding judges of such circuit courts to provide an alternative for the judicial system to dispose of cases which stem from substance abuse or mental illness of military veterans or current military personnel.

2. A veterans treatment court shall combine judicial supervision, drug testing, and substance abuse and mental health treatment to participants who have served or are currently serving the United States Armed Forces, including members of the Reserves, National Guard, or state guard.

3. (1) Each circuit court, which establishes such courts as provided in subsection 1 of this section, shall establish conditions for referral of proceedings to the veterans treatment court; and

(2) Each circuit court shall enter into a memorandum of understanding with each participating prosecuting attorney in the circuit court. The memorandum of understanding shall specify a list of felony offenses ineligible for referral to the veterans treatment court. The memorandum of understanding may include other parties considered necessary including, but not limited to, defense attorneys, treatment providers, and probation officers.

4. (1) A circuit that has adopted a veterans treatment court under this section may accept participants from any other jurisdiction in this state based upon either the residence of the participant in the receiving jurisdiction or the unavailability of a veterans treatment court in the jurisdiction where the participant is charged.

(2) The transfer can occur at any time during the proceedings, including, but not limited to, prior to adjudication. The receiving court shall have jurisdiction to impose sentence, including, but not limited to, sanctions, incentives, incarceration, and phase changes.

(3) A transfer under this subsection is not valid unless it is agreed to by all of the following:

(a) The defendant or respondent;

(b) The attorney representing the defendant or respondent;

(c) The judge of the transferring court and the prosecutor of the case; and

(d) The judge of the receiving veterans treatment court and the prosecutor of the veterans treatment court.

(4) If the defendant is terminated from the veterans treatment court program the defendant's case shall be returned to the transferring court for disposition.

5. Any proceeding accepted by the veterans treatment court program for disposition shall be upon agreement of the parties.

6. Except for good cause found by the court, a veterans treatment court shall make a referral for substance abuse or mental health treatment, or a combination of substance abuse and mental health treatment, through the Department of Defense health care, the Veterans Administration, or a community-based treatment program. Community-based programs utilized shall receive state or federal funds in connection with such referral and shall only refer the individual to a program which is certified by the Missouri department of mental health, unless no appropriate certified treatment program is located within the same county as the veterans treatment court.

7. Any statement made by a participant as part of participation in the veterans treatment court program, or any report made by the staff of the program, shall not be admissible as evidence against the participant in any criminal, juvenile, or civil proceeding. Notwithstanding the foregoing, termination from the veterans treatment court program and the reasons for termination may be considered in sentencing or disposition.

8. Notwithstanding any other provision of law to the contrary, veterans treatment court staff shall be provided with access to all records of any state or local government agency relevant to the treatment of any program participant.

9. Upon general request, employees of all such agencies shall fully inform a veterans treatment court staff of all matters relevant to the treatment of the participant. All such records and reports and the contents thereof shall:

(1) Be treated as closed records;

(2) Not be disclosed to any person outside of the veterans treatment court;

(3) Be maintained by the court in a confidential file not available to the public.

10. Upon successful completion of the treatment program, the charges, petition, or penalty against a veterans treatment court participant may be dismissed, reduced, or modified. Any fees received by a court from a defendant as payment for substance abuse or mental health treatment programs shall not be considered court costs, charges, or fines.

(L. 2013 H.B. 374 & 434 merged with S.B. 118)



Section 478.009 Drug courts coordinating commission established, members, meetings — fund created.

Effective 28 Aug 2010

Title XXXII COURTS

478.009. Drug courts coordinating commission established, members, meetings — fund created. — 1. In order to coordinate the allocation of resources available to drug courts and the dockets or courts established by section 478.007 throughout the state, there is hereby established a "Drug Courts Coordinating Commission" in the judicial department. The drug courts coordinating commission shall consist of one member selected by the director of the department of corrections; one member selected by the director of the department of social services; one member selected by the director of the department of mental health; one member selected by the director of the department of public safety; one member selected by the state courts administrator; and three members selected by the supreme court. The supreme court shall designate the chair of the commission. The commission shall periodically meet at the call of the chair; evaluate resources available for assessment and treatment of persons assigned to drug courts or for operation of drug courts; secure grants, funds and other property and services necessary or desirable to facilitate drug court operation; and allocate such resources among the various drug courts operating within the state.

2. There is hereby established in the state treasury a "Drug Court Resources Fund", which shall be administered by the drug courts coordinating commission. Funds available for allocation or distribution by the drug courts coordinating commission may be deposited into the drug court resources fund. Notwithstanding the provisions of section 33.080 to the contrary, moneys in the drug court resources fund shall not be transferred or placed to the credit of the general revenue fund of the state at the end of each biennium, but shall remain deposited to the credit of the drug court resources fund.

(L. 2001 H.B. 471 merged with S.B. 89 & 37, A.L. 2010 H.B. 1695, et al.)



Section 478.010 Election of circuit judges.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

478.010. Election of circuit judges. — 1. Except as provided in Section 25 of Article V of the Constitution of Missouri, the circuit judges of the various judicial circuits shall be elected at the general elections as herein provided and at the general election every six years thereafter, and shall enter upon the duties of their office on the first day in January next following their election; provided, however, that any terms commencing in 1981 and 1983 shall commence on the first Monday in January.

2. The circuit judge of judicial circuit number one shall be elected in 1980.

3. The circuit judge of judicial circuit number thirty-six shall be elected in 1984.

4. The circuit judges of the remaining judicial circuits, except those covered by sections 478.370 through 478.715, shall be elected in 1982.

(RSMo 1939 § 2099, A. 1949 S.B. 1140, A.L. 1953 p. 398, A.L. 1958 2d Ex. Sess. p. 166, A.L. 1959 S.B. 96, A.L. 1965 pp. 639, 644, A.L. 1973 H.B. 69, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1937; 1919 § 2435; 1909 § 3955

Effective 1-02-79



Section 478.011 Number of judicial circuits

Effective 18 Feb 2016, see footnote

Title XXXII COURTS

478.011. Number of judicial circuits — This state is divided into forty-six judicial circuits, numbered consecutively from one to forty-six.

(L. 2016 S.B. 585)

Effective 2-18-16



Section 478.012 Circuit court defined.

Effective 28 Aug 1997

Title XXXII COURTS

478.012. Circuit court defined. — When the term "circuit court" is used in the statutes to refer to the location in which a case or proceeding may or shall be filed, that term shall mean any division of the circuit court in which the case or proceeding could be filed pursuant to other law or valid court rule.

(L. 1997 S.B. 248)



Section 478.013 Salaries of circuit judges — practice of or doing law business prohibited.

Effective 28 Aug 1990

Title XXXII COURTS

478.013. Salaries of circuit judges — practice of or doing law business prohibited. — 1. Each judge of the circuit court shall receive an annual salary of seventy-nine thousand one hundred sixty-four dollars plus any salary adjustment provided after August 28, 1990, pursuant to section 476.405, all of which shall be paid by the state out of the state treasury.

2. No circuit judge shall practice law or do a law business nor shall he accept, during his term of office, any public appointment or employment for which he receives compensation for his services.

(L. 1945 p. 1522 § 2, A.L. 1949 p. 568, A.L. 1951 p. 430, A.L. 1953 p. 402, A.L. 1955 p. 497, A.L. 1959 S.B. 96, A.L. 1961 p. 308, A.L. 1965 pp. 640, 641, A.L. 1967 p. 647, A.L. 1972 S.B. 496, A.L. 1975 H.B. 82, A.L. 1977 H.B. 521, A.L. 1982 S.B. 497, A.L. 1984 H.B. 1244, A.L. 1990 S.B. 567)

Revisor's note: Salary adjustment index is printed, as required by § 476.405, in Appendix D.



Section 478.014 Judge of the circuit court, defined.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

478.014. Judge of the circuit court, defined. — The term "judge of the circuit court" as used in section 478.013 means circuit judge, and does not include an associate circuit judge or municipal judge.

(L. 1978 H.B. 1634)

Effective 1-02-79



Section 478.017 Travel allowance for circuit judges.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

478.017. Travel allowance for circuit judges. — 1. Each circuit judge of a judicial circuit composed of a single county which now has or may hereafter have less than two hundred thousand inhabitants and in which circuit court is held in more than one place and each circuit and associate circuit judge of a circuit court which consists of more than one county, in addition to his salary*, shall be reimbursed out of the state treasury for all reasonable and necessary travel and subsistence expenses incurred in holding court at any place in the county of his residence other than the place of his residence.

2. Each circuit and associate circuit judge of a judicial circuit which consists of more than one county, in addition to his salary, shall be reimbursed out of the state treasury for all reasonable and necessary travel and subsistence expenses incurred in holding court in a county other than the county of his residence.

3. Whenever a judge, other than a municipal judge, travels to any place other than to the judge's regular courtroom or courtrooms to hear municipal ordinance violation cases, he shall be reimbursed from the state treasury, in addition to his salary, for his reasonable and necessary travel and subsistence expenses incurred in holding court at such place.

(L. 1945 p. 1522 § 4, A.L. 1958 2d Ex. Sess. p. 164, A.L. 1978 H.B. 1634)

Effective 1-02-79

*Words "their salaries" appear in original rolls.



Section 478.018 Associate judges, circuit court, compensation.

Effective 28 Aug 1990

Title XXXII COURTS

478.018. Associate judges, circuit court, compensation. — Each associate circuit judge shall receive an annual salary of sixty-nine thousand seven hundred thirteen dollars plus any salary adjustment provided after August 28, 1990, pursuant to section 476.405.

(L. 1979 S.B. 431, A.L. 1982 S.B. 497, A.L. 1984 H.B. 1244, A.L. 1990 S.B. 567)

Revisor's note: Salary adjustment index is printed, as required by § 476.405, in Appendix D.



Section 478.019 Judge of probate division, ex officio circuit or associate circuit judge, when, salary, how payable.

Effective 28 Aug 1984

Title XXXII COURTS

478.019. Judge of probate division, ex officio circuit or associate circuit judge, when, salary, how payable. — Each judge of the probate division of the circuit court shall also be an ex officio circuit judge of the circuit for such additional classes of cases as may be assigned to him by the presiding judge of the circuit if he be a circuit judge and an ex officio associate circuit judge of the county for such additional classes of cases as may be assigned to him by the presiding judge of the circuit if he be an associate circuit judge. The salary payable to each such judge who serves as a judge of the probate division shall be payable to him in his capacity as such ex officio circuit judge or ex officio associate circuit judge, as the case may be, and not in his capacity as a judge of the probate division.

(L. 1982 S.B. 497, A.L. 1984 H.B. 1244)



Section 478.020 Expenses of judge when serving outside regular circuit.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

478.020. Expenses of judge when serving outside regular circuit. — Each circuit and associate circuit judge when temporarily serving, transferred or assigned as a judge of a court sitting outside of such judge's own circuit, in addition to the salary and expense money herein provided, shall be reimbursed from the state treasury for all reasonable and necessary travel and subsistence expenses incurred in connection with his service, assignment or transfer to the other court.

(L. 1945 p. 1522 § 5, A.L. 1958 2d Ex. Sess. p. 164, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1938; 1919 § 2436; 1909 § 3956

Effective 1-02-79



Section 478.023 Salary and expenses, how paid.

Effective 28 Aug 1980

Title XXXII COURTS

478.023. Salary and expenses, how paid. — All of said salaries and expenses herein provided for circuit and associate circuit judges shall be paid out of the state treasury and shall constitute the total compensation for all duties performed by, and all expenses of, said judges, and there shall be no further payment made to or accepted by said judges for the performance of any duties required to be performed by them under the law.

(L. 1945 p. 1522 § 6, A.L. 1978 H.B. 1634, A.L. 1980 H.B. 1266)



Section 478.035 Circuit courts — counties and City of St. Louis to provide quarters.

Effective 03 Feb 1995, see footnote

Title XXXII COURTS

478.035. Circuit courts — counties and City of St. Louis to provide quarters. — The counties and the city of St. Louis shall provide suitable quarters for the respective circuit courts, including all divisions thereof except divisions presided over by municipal judges. Such quarters shall be provided at the county seat, except in the following situations:

(1) Except as provided in section 478.038, in counties where provision was made on January 1, 1979, for a county to provide quarters for the circuit court or the courts replaced by divisions of the circuit court at a location other than at the county seat, the county shall continue to provide suitable quarters for the respective divisions of the circuit court at such additional locations.

(2) The county commission may, by proper order, provide additional quarters for divisions of the circuit court at additional locations outside the county seat.

(L. 1978 H.B. 1634, A.L. 1995 H.B. 239)

Effective 2-03-95



Section 478.038 Circuit number nine, election to maintain quarters for circuit court, form of question.

Effective 03 Feb 1995, see footnote

Title XXXII COURTS

478.038. Circuit number nine, election to maintain quarters for circuit court, form of question. — 1. In circuit number nine, the county commission of the county of Linn may submit the issue of whether to maintain quarters for the circuit court at a location other than at the county seat to a vote of the people.

2. The county commission may make an order to present to the voters of the county the question of whether to maintain quarters for the circuit court at a location other than at the county seat. The question shall be submitted in substantially the following form:

Shall the county continue to maintain quarters for the circuit court at a location other than at the county seat?

3. If a majority of the votes cast on the question are in favor of maintaining a second courthouse at a location other than the county seat, the county commission shall by order entered of record continue to maintain quarters for the circuit court at a location other than the county seat. If a majority of the votes cast on the question are against maintaining a second courthouse at a location other than the county seat, the county commission shall by order entered of record cease to maintain a second courthouse at a location other than the county seat.

(L. 1975 S.B. 239 § 478.037)

Effective 2-03-95



Section 478.063 Juvenile divisions designated.

Effective 28 Aug 1993

Title XXXII COURTS

478.063. Juvenile divisions designated. — In all judicial circuits of this state, except in jurisdictions that have a family court as provided in sections 487.010 to 487.190 the circuit judges shall be vested with power to designate by local circuit court rule and concurred in by a majority of such judges, the division or divisions which shall be juvenile division or divisions and the classes of cases that shall be assigned to each, and may amend such rule from time to time as, in the judgment of a majority of such judges, will best serve the public interest.

(L. 1945 p. 811 § 1, A.L. 1978 H.B. 1634, A.L. 1993 H.B. 346)



Section 478.070 Jurisdiction of circuit courts.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

478.070. Jurisdiction of circuit courts. — The circuit courts shall have original jurisdiction over all cases and matters, civil and criminal. Such courts may issue and determine original remedial writs.

(RSMo 1939 § 2100, A. 1949 S.B. 1140, A.L. 1978 H.B. 1634)

Effective 1-02-79



Section 478.072 Preserving record, case assigned to associate circuit judge, how, approval required — supreme court to prescribe procedures and forms.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

478.072. Preserving record, case assigned to associate circuit judge, how, approval required — supreme court to prescribe procedures and forms. — 1. In any case assigned to an associate circuit judge to be heard upon the record as authorized by law, the associate circuit judge shall utilize electronic, magnetic, or mechanical sound, or video recording devices, or a court reporter, or a stenographer for the purpose of preserving the record. The method of preserving the record in each such assigned case shall be specified by the assigning judge at the time he enters his order of assignment. Electronic, magnetic, or mechanical recording devices shall be approved by the office of state courts administrator prior to their utilization by any associate circuit judge.

2. The supreme court shall by order prescribe necessary and proper forms and procedures in addition to those specified herein.

3. Any circuit judge serving as judge of a probate division of the circuit court may also preserve the record in his court by using such approved electronic, magnetic, or mechanical recording devices.

(L. 1976 H.B. 1317 & 1098 § 2, A.L. 1978 H.B. 1634)

Effective 1-02-79



Section 478.073 Circuit realignment plan authorized — judicial conference duties — effective date — minimum number of circuits — publication by the revisor.

Effective 28 Aug 2013

Title XXXII COURTS

478.073. Circuit realignment plan authorized — judicial conference duties — effective date — minimum number of circuits — publication by the revisor. — 1. (1) As set forth in this section, the general assembly authorizes the judicial conference of the state of Missouri, as established pursuant to section 476.320, to alter the geographical boundaries and territorial jurisdiction of the judicial circuits by means of a circuit realignment plan as the administration of justice may require, subject to the requirements set forth in Article V of the Constitution of Missouri.

(2) Beginning in 2020, and every twenty years thereafter, within the first ten calendar days of the regular legislative session, the judicial conference shall submit to the secretary of the senate, the chief clerk of the house of representatives and the chairs of the house and senate judiciary committees a circuit realignment plan for the alteration of the geographical boundaries and territorial jurisdiction of the judicial circuits. Along with a statement of the numbers and boundaries of the proposed judicial circuits together with a map of the proposed judicial circuits, the circuit realignment plan shall include an analysis of the following supporting information:

(a) A current judicial weighted workload model;

(b) A current clerical weighted workload model;

(c) Whether litigants in the current circuits have adequate access to the courts;

(d) The populations of the current and proposed judicial circuits determined on the basis of the most recent decennial census of the United States or annual population estimates prepared by the United States Bureau of the Census;

(e) Judicial duties and travel time;

(f) Historical connections between counties in the judicial circuits; and

(g) Other information deemed relevant by the judicial conference.

(3) Once submitted to both chambers, a circuit realignment plan shall become effective January first of the year following the session of the general assembly to which it is submitted, unless a bill realigning the judicial circuits is presented to the governor and is duly enacted.

2. A circuit realignment plan shall not alter the total number of judicial circuits in existence on December 31, 2019, and any circuit realignment plan creating or reducing the number of judicial circuits shall be null and void.

3. A circuit realignment plan not superceded in the manner set forth in this section shall be considered for all purposes as the equivalent in force, effect, and intent of a public act of the state upon its taking effect, and it shall be published by the revisor of statutes together with the laws adopted by the general assembly during the session in which the plan is submitted.

(L. 1959 S.B. 96, A.L. 1971 S.B. 163, A.L. 2013 H.B. 374 & 434)

CROSS REFERENCE:

Judicial circuits--establishment and changes, Const. Art. V § 15



Section 478.075 Circuit No. 1.

Effective 13 Oct 1963, see footnote

Title XXXII COURTS

*478.075. Circuit No. 1. — Circuit number one shall consist of the counties of Clark, Schuyler and Scotland.

(L. 1959 S.B. 96 § 478.077, A.L. 1963 p. 662)

*This section was repealed by H.B. 374 & 434, 2013, effective 12-31-20.



Section 478.077 Circuit No. 2.

Effective 13 Oct 1963, see footnote

Title XXXII COURTS

*478.077. Circuit No. 2. — Circuit number two shall consist of the counties of Adair, Knox and Lewis.

(L. 1959 S.B. 96 § 478.080, A.L. 1963 p. 662)

*This section was repealed by H.B. 374 & 434, 2013, effective 12-31-20.



Section 478.080 Circuit No. 3.

Effective 13 Oct 1963, see footnote

Title XXXII COURTS

*478.080. Circuit No. 3. — Circuit number three shall consist of the counties of Grundy, Harrison, Mercer and Putnam.

(L. 1959 S.B. 96 § 478.083, A.L. 1963 p. 662)

*This section was repealed by H.B. 374 & 434, 2013, effective 12-31-20.



Section 478.085 Circuit No. 4.

Effective 29 Aug 1959, see footnote

Title XXXII COURTS

*478.085. Circuit No. 4. — Circuit number four shall consist of the counties of Holt, Atchison, Gentry, Nodaway and Worth.

(L. 1959 S.B. 96 § 478.087)

*This section was repealed by H.B. 374 & 434, 2013, effective 12-31-20.



Section 478.087 Circuit No. 5.

Effective 01 Jan 1982, see footnote

Title XXXII COURTS

*478.087. Circuit No. 5. — Circuit number five shall consist of the counties of Buchanan and Andrew.

(L. 1959 S.B. 96 § 478.090, A.L. 1969 p. 554, A.L. 1981 S.B. 24)

Effective 1-01-82

*This section was repealed by H.B. 374 & 434, 2013, effective 12-31-20.



Section 478.090 Circuit No. 6.

Effective 13 Oct 1969, see footnote

Title XXXII COURTS

*478.090. Circuit No. 6. — Circuit number six shall consist of the county of Platte.

(L. 1959 S.B. 96 § 478.093, A.L. 1969 p. 554)

*This section was repealed by H.B. 374 & 434, 2013, effective 12-31-20.



Section 478.093 Circuit No. 7.

Effective 29 Aug 1959, see footnote

Title XXXII COURTS

*478.093. Circuit No. 7. — Circuit number seven shall consist of the county of Clay.

(L. 1959 S.B. 96 § 478.095)

*This section was repealed by H.B. 374 & 434, 2013, effective 12-31-20.



Section 478.095 Circuit No. 8.

Effective 29 Aug 1959, see footnote

Title XXXII COURTS

*478.095. Circuit No. 8. — Circuit number eight shall consist of the counties of Carroll and Ray.

(L. 1959 S.B. 96 § 478.097)

*This section was repealed by H.B. 374 & 434, 2013, effective 12-31-20.



Section 478.097 Circuit No. 9.

Effective 13 Oct 1963, see footnote

Title XXXII COURTS

*478.097. Circuit No. 9. — Circuit number nine shall consist of the counties of Chariton, Linn and Sullivan.

(L. 1959 S.B. 96 § 478.100, A.L. 1963 p. 662)

*This section was repealed by H.B. 374 & 434, 2013, effective 12-31-20.



Section 478.100 Circuit No. 10.

Effective 29 Aug 1959, see footnote

Title XXXII COURTS

*478.100. Circuit No. 10. — Circuit number ten shall consist of the counties of Marion, Monroe and Ralls.

(L. 1959 S.B. 96 § 478.103)

*This section was repealed by H.B. 374 & 434, 2013, effective 12-31-20.



Section 478.103 Circuit No. 11.

Effective 28 Aug 1991, see footnote

Title XXXII COURTS

*478.103. Circuit No. 11. — 1. Until August 28, 1991, circuit number eleven shall consist of the counties of Lincoln, Pike and St. Charles.

2. Beginning August 29, 1991, circuit number eleven shall consist of the county of St. Charles.

(L. 1959 S.B. 96 § 478.107, A.L. 1991 S.B. 165)

*This section was repealed by H.B. 374 & 434, 2013, effective 12-31-20.



Section 478.105 Circuit No. 12.

Effective 29 Aug 1959, see footnote

Title XXXII COURTS

*478.105. Circuit No. 12. — Circuit number twelve shall consist of the counties of Audrain, Montgomery and Warren.

(L. 1959 S.B. 96 § 478.110)

*This section was repealed by H.B. 374 & 434, 2013, effective 12-31-20.



Section 478.107 Circuit No. 13.

Effective 29 Aug 1959, see footnote

Title XXXII COURTS

*478.107. Circuit No. 13. — Circuit number thirteen shall consist of the counties of Boone and Callaway.

(L. 1959 S.B. 96 § 478.113)

*This section was repealed by H.B. 374 & 434, 2013, effective 12-31-20.



Section 478.110 Circuit No. 14.

Effective 29 Aug 1959, see footnote

Title XXXII COURTS

*478.110. Circuit No. 14. — Circuit number fourteen shall consist of the counties of Howard and Randolph.

(L. 1959 S.B. 96 § 478.117)

*This section was repealed by H.B. 374 & 434, 2013, effective 12-31-20.



Section 478.113 Circuit No. 15.

Effective 29 Aug 1959, see footnote

Title XXXII COURTS

*478.113. Circuit No. 15. — Circuit number fifteen shall consist of the counties of Lafayette and Saline.

(L. 1959 S.B. 96 § 478.120)

*This section was repealed by H.B. 374 & 434, 2013, effective 12-31-20.



Section 478.115 Circuit No. 16.

Effective 29 Aug 1959, see footnote

Title XXXII COURTS

*478.115. Circuit No. 16. — Circuit number sixteen shall consist of the county of Jackson.

(L. 1959 S.B. 96 § 478.123)

*This section was repealed by H.B. 374 & 434, 2013, effective 12-31-20.



Section 478.117 Circuit No. 17.

Effective 29 Aug 1959, see footnote

Title XXXII COURTS

*478.117. Circuit No. 17. — Circuit number seventeen shall consist of the counties of Cass and Johnson.

(L. 1959 S.B. 96 § 478.127)

*This section was repealed by H.B. 374 & 434, 2013, effective 12-31-20.



Section 478.120 Circuit No. 18.

Effective 29 Aug 1959, see footnote

Title XXXII COURTS

*478.120. Circuit No. 18. — Circuit number eighteen shall consist of the counties of Cooper and Pettis.

(L. 1959 S.B. 96 § 478.130)

*This section was repealed by H.B. 374 & 434, 2013, effective 12-31-20.



Section 478.123 Circuit No. 19.

Effective 29 Aug 1959, see footnote

Title XXXII COURTS

*478.123. Circuit No. 19. — Circuit number nineteen shall consist of the county of Cole.

(L. 1959 S.B. 96 § 478.133)

*This section was repealed by H.B. 374 & 434, 2013, effective 12-31-20.



Section 478.125 Circuit No. 20.

Effective 29 Aug 1959, see footnote

Title XXXII COURTS

*478.125. Circuit No. 20. — Circuit number twenty shall consist of the counties of Franklin, Gasconade and Osage.

(L. 1959 S.B. 96 § 478.137)

*This section was repealed by H.B. 374 & 434, 2013, effective 12-31-20.



Section 478.127 Circuit No. 21.

Effective 29 Aug 1959, see footnote

Title XXXII COURTS

*478.127. Circuit No. 21. — Circuit number twenty-one shall consist of the county of St. Louis.

(L. 1959 S.B. 96 § 478.140)

*This section was repealed by H.B. 374 & 434, 2013, effective 12-31-20.



Section 478.130 Circuit No. 22.

Effective 29 Aug 1959, see footnote

Title XXXII COURTS

*478.130. Circuit No. 22. — Circuit number twenty-two shall consist of the city of St. Louis.

(L. 1959 S.B. 96 § 478.143)

*This section was repealed by H.B. 374 & 434, 2013, effective 12-31-20.



Section 478.133 Circuit No. 23.

Effective 13 Aug 1976, see footnote

Title XXXII COURTS

*478.133. Circuit No. 23. — Circuit number twenty-three shall consist of Jefferson County.

(L. 1959 S.B. 96 § 478.145, A.L. 1976 H.B. 1581)

*This section was repealed by H.B. 374 & 434, 2013, effective 12-31-20.



Section 478.135 Circuit No. 24.

Effective 28 Aug 1991, see footnote

Title XXXII COURTS

*478.135. Circuit No. 24. — Circuit number twenty-four shall consist of the counties of Madison, St. Francois, Ste. Genevieve and Washington.

(L. 1959 S.B. 96 § 478.147, A.L. 1965 p. 95, A.L. 1976 H.B. 1581, A.L. 1991 S.B. 165)

*This section was repealed by H.B. 374 & 434, 2013, effective 12-31-20.



Section 478.137 Circuit No. 25.

Effective 29 Aug 1959, see footnote

Title XXXII COURTS

*478.137. Circuit No. 25. — Circuit number twenty-five shall consist of the counties of Maries, Phelps, Pulaski and Texas.

(L. 1959 S.B. 96 § 478.150)

*This section was repealed by H.B. 374 & 434, 2013, effective 12-31-20.



Section 478.140 Circuit No. 26.

Effective 29 Aug 1959, see footnote

Title XXXII COURTS

*478.140. Circuit No. 26. — Circuit number twenty-six shall consist of the counties of Camden, Laclede, Miller, Moniteau and Morgan.

(L. 1959 S.B. 96 § 478.153)

*This section was repealed by H.B. 374 & 434, 2013, effective 12-31-20.



Section 478.143 Circuit No. 27.

Effective 29 Aug 1959, see footnote

Title XXXII COURTS

*478.143. Circuit No. 27. — Circuit number twenty-seven shall consist of the counties of Bates, Henry and St. Clair.

(L. 1959 S.B. 96 § 478.157)

*This section was repealed by H.B. 374 & 434, 2013, effective 12-31-20.



Section 478.145 Circuit No. 28.

Effective 29 Aug 1959, see footnote

Title XXXII COURTS

*478.145. Circuit No. 28. — Circuit number twenty-eight shall consist of the counties of Barton, Cedar, Dade and Vernon.

(L. 1959 S.B. 96 § 478.160)

*This section was repealed by H.B. 374 & 434, 2013, effective 12-31-20.



Section 478.147 Circuit No. 29.

Effective 29 Aug 1959, see footnote

Title XXXII COURTS

*478.147. Circuit No. 29. — Circuit number twenty-nine shall consist of the county of Jasper.

(L. 1959 S.B. 96 § 478.163)

*This section was repealed by H.B. 374 & 434, 2013, effective 12-31-20.



Section 478.150 Circuit No. 30.

Effective 29 Aug 1959, see footnote

Title XXXII COURTS

*478.150. Circuit No. 30. — Circuit number thirty shall consist of the counties of Benton, Dallas, Hickory, Polk and Webster.

(L. 1959 S.B. 96 § 478.167)

*This section was repealed by H.B. 374 & 434, 2013, effective 12-31-20.



Section 478.153 Circuit No. 31.

Effective 29 Aug 1959, see footnote

Title XXXII COURTS

*478.153. Circuit No. 31. — Circuit number thirty-one shall consist of the county of Greene.

(L. 1959 S.B. 96 § 478.170)

*This section was repealed by H.B. 374 & 434, 2013, effective 12-31-20.



Section 478.155 Circuit No. 32.

Effective 28 Aug 1991, see footnote

Title XXXII COURTS

*478.155. Circuit No. 32. — Circuit number thirty-two shall consist of the counties of Perry, Bollinger and Cape Girardeau.

(L. 1959 S.B. 96 § 478.173, A.L. 1965 p. 95, A.L. 1991 S.B. 165)

*This section was repealed by H.B. 374 & 434, 2013, effective 12-31-20.



Section 478.157 Circuit No. 33.

Effective 13 Oct 1965, see footnote

Title XXXII COURTS

*478.157. Circuit No. 33. — Circuit number thirty-three shall consist of the counties of Mississippi and Scott.

(L. 1959 S.B. 96 § 478.177, A.L. 1965 p. 95)

*This section was repealed by H.B. 374 & 434, 2013, effective 12-31-20.



Section 478.160 Circuit No. 34.

Effective 29 Aug 1959, see footnote

Title XXXII COURTS

*478.160. Circuit No. 34. — Circuit number thirty-four shall consist of the counties of New Madrid and Pemiscot.

(L. 1959 S.B. 96 § 478.180)

*This section was repealed by H.B. 374 & 434, 2013, effective 12-31-20.



Section 478.163 Circuit No. 35.

Effective 29 Aug 1959, see footnote

Title XXXII COURTS

*478.163. Circuit No. 35. — Circuit number thirty-five shall consist of the counties of Dunklin and Stoddard.

(L. 1959 S.B. 96 § 478.183)

*This section was repealed by H.B. 374 & 434, 2013, effective 12-31-20.



Section 478.165 Circuit No. 36.

Effective 29 Aug 1959, see footnote

Title XXXII COURTS

*478.165. Circuit No. 36. — Circuit number thirty-six shall consist of the counties of Butler and Ripley.

(L. 1959 S.B. 96 § 478.187)

*This section was repealed by H.B. 374 & 434, 2013, effective 12-31-20.



Section 478.167 Circuit No. 37.

Effective 29 Aug 1959, see footnote

Title XXXII COURTS

*478.167. Circuit No. 37. — Circuit number thirty-seven shall consist of the counties of Carter, Howell, Oregon and Shannon.

(L. 1959 S.B. 96 § 478.190)

*This section was repealed by H.B. 374 & 434, 2013, effective 12-31-20.



Section 478.170 Circuit No. 38.

Effective 18 Feb 2016, see footnote

Title XXXII COURTS

*478.170. Circuit No. 38. — 1. Until December 31, 2016, circuit number thirty-eight shall consist of the counties of Christian and Taney.

2. Beginning January 1, 2017, circuit number thirty-eight shall consist of the county of Christian.

(L. 1959 S.B. 96 § 478.193, A.L. 1981 S.B. 24, A.L. 2016 S.B. 585)

Effective 2-18-16

*This section was repealed by H.B. 374 & 434, 2013, effective 12-31-20.



Section 478.173 Circuit No. 39.

Effective 29 Aug 1959, see footnote

Title XXXII COURTS

*478.173. Circuit No. 39. — Circuit number thirty-nine shall consist of the counties of Barry, Lawrence and Stone.

(L. 1959 S.B. 96 § 478.197)

*This section was repealed by H.B. 374 & 434, 2013, effective 12-31-20.



Section 478.175 Circuit No. 40.

Effective 29 Aug 1959, see footnote

Title XXXII COURTS

*478.175. Circuit No. 40. — Circuit number forty shall consist of the counties of McDonald and Newton.

(L. 1959 S.B. 96 § 478.200)

*This section was repealed by H.B. 374 & 434, 2013, effective 12-31-20.



Section 478.177 Circuit No. 41.

Effective 29 Aug 1959, see footnote

Title XXXII COURTS

*478.177. Circuit No. 41. — Circuit number forty-one shall consist of the counties of Macon and Shelby.

(L. 1959 S.B. 96 § 478.101)

*This section was repealed by H.B. 374 & 434, 2013, effective 12-31-20.



Section 478.180 Circuit No. 42.

Effective 29 Aug 1959, see footnote

Title XXXII COURTS

*478.180. Circuit No. 42. — Circuit number forty-two shall consist of the counties of Crawford, Dent, Iron, Reynolds and Wayne.

(L. 1959 S.B. 96 § 478.203)

*This section was repealed by H.B. 374 & 434, 2013, effective 12-31-20.



Section 478.183 Circuit No. 43.

Effective 01 Jan 1982, see footnote

Title XXXII COURTS

*478.183. Circuit No. 43. — Circuit number forty-three shall consist of the counties of Clinton, Caldwell, Daviess, Livingston, and DeKalb.

(L. 1959 S.B. 96 § 478.084, A.L. 1963 p. 662 § 478.083, A.L. 1969 p. 554, A.L. 1981 S.B. 24)

Effective 1-01-82

*This section was repealed by H.B. 374 & 434, 2013, effective 12-31-20.



Section 478.185 Circuit No. 44.

Effective 01 Jan 1982, see footnote

Title XXXII COURTS

*478.185. Circuit No. 44. — Circuit number forty-four shall consist of the counties of Douglas, Ozark, and Wright.

(L. 1981 S.B. 24)

Effective 1-01-82

*This section was repealed by H.B. 374 & 434, 2013, effective 12-31-20.



Section 478.186 Circuit No. 45.

Effective 28 Aug 1991, see footnote

Title XXXII COURTS

*478.186. Circuit No. 45. — 1. Beginning August 29, 1991, circuit number forty-five shall consist of the counties of Lincoln and Pike.

2. The circuit court judge who sat in division three of the eleventh judicial circuit on August 28, 1991, shall beginning August 29, 1991, be the circuit judge of the forty-fifth judicial circuit and shall hold office for the remainder of the term to which he was elected or appointed, and until his successor is elected and qualified.

(L. 1991 S.B. 165)

*This section was repealed by H.B. 374 & 434, 2013, effective 12-31-20.



Section 478.188 (Repealed L. 2016 S.B. 585)

Effective 31 Dec 2020

Title XXXII COURTS

Effective 12-31-2020



Section 478.188 Circuit No. 46.

Effective 18 Feb 2016, see footnote

Title XXXII COURTS

*478.188. Circuit No. 46. — Beginning January 1, 2017, circuit number forty-six shall consist of the county of Taney.

(L. 2016 S.B. 585)

Effective 2-18-16

*This section was repealed by S.B. 585, effective 12-31-20, see § 478.191.



Section 478.191 Authority for establishment of circuits, repealed, effective when.

Effective 18 Feb 2016, see footnote

Title XXXII COURTS

478.191. Authority for establishment of circuits, repealed, effective when. — The repeal of sections 478.075, 478.077, 478.080, 478.085, 478.087, 478.090, 478.093, 478.095, 478.097, 478.100, 478.103, 478.105, 478.107, 478.110, 478.113, 478.115, 478.117, 478.120, 478.123, 478.125, 478.127, 478.130, 478.133, 478.135, 478.137, 478.140, 478.143, 478.145, 478.147, 478.150, 478.153, 478.155, 478.157, 478.160, 478.163, 478.165, 478.167, 478.170, 478.173, 478.175, 478.177, 478.180, 478.183, 478.185, 478.186, 478.188, and the repeal and reenactment of section 487.010 shall become effective December 31, 2020.

(L. 2013 H.B. 374 & 434 § B, A.L. 2016 S.B. 585)

Effective 2-18-16



Section 478.205 Circuit court, continual session — when term required, time commencing.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

478.205. Circuit court, continual session — when term required, time commencing. — The circuit court of each county and in the city of St. Louis shall be considered as being in continual session, and it shall not be necessary for a term or special term of any such court to be convened or held for such court or the judges thereof to conduct the business of the court with respect to any case or matter before the court. To the extent that a term of a circuit court may be required or specified by any provision of law, terms of each circuit court of the state shall be considered as commencing on the second Mondays in February, May, August and November of each year; provided, however, that no court by reason of this section shall be required to hold court on the first day of any such term and provided further that each circuit court for convenience may provide by local court rule for a different number of terms per year and for terms to commence on different dates.

(L. 1959 S.B. 96, A.L. 1978 H.B. 1634)

Effective 1-02-79



Section 478.206 Writs and other processes returned to first term, when, effect.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

478.206. Writs and other processes returned to first term, when, effect. — When any writ or other process is made returnable to any stated term of any court of record and the time of holding such term shall be changed by the legislature or by local court rule, such process shall be returned to the first term of the court held in pursuance of such change, and with the same effect as if returned at the time named in such process.

(L. 1978 H.B. 1634)

Effective 1-02-79



Section 478.220 Circuit and associate circuit judges, jurisdiction, restrictions.

Effective 28 Aug 1989

Title XXXII COURTS

478.220. Circuit and associate circuit judges, jurisdiction, restrictions. — Circuit judges and associate circuit judges may hear and determine all cases and matters within the jurisdiction of their circuit courts, subject however, to the following restrictions:

(1) Circuit judges shall not hear and determine municipal ordinance violation cases, except upon trial de novo, unless the judge be transferred or assigned to hear and determine the case or that class of case pursuant to section 478.240 or 478.245, or Section 6 of Article V of the Constitution; and

(2) Each circuit judge or associate circuit judge who serves as the judge of the probate division of the circuit court may hear and determine all cases and matters within the probate division of the circuit court in the county for which he is judge in accordance with the rules of civil procedure, except where specific statutes govern procedure in the probate division; and

(3) The provisions of this section authorizing the hearing and determination of particular cases or classes of cases by circuit judges and associate circuit judges shall be subject to the transfer, assignment, and disqualification provisions contained in Article V of the Constitution, in provisions of law, or in court rules which are authorized by the constitution or by law.

(L. 1978 H.B. 1634, A.L. 1989 S.B. 127, et al.)



Section 478.230 Municipal judges, jurisdiction — cases subject to transfer.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

478.230. Municipal judges, jurisdiction — cases subject to transfer. — A municipal judge may hear and determine municipal ordinance violation cases of the municipality or municipalities making provision for the particular municipal judge. The provisions of this section authorizing the hearing and determination of particular cases or classes of cases by municipal judges shall be subject to the transfer, assignment, and disqualification provisions contained in Article V of the Constitution, in provisions of law, or in court rules which are authorized by the constitution or by law.

(L. 1978 H.B. 1634)

Effective 1-02-79



Section 478.240 Presiding judge, term, selection procedures — chief justice of supreme court may remove presiding judge, designate acting judge — authority to assign cases, exception — judge hears case not properly assigned, effect.

Effective 28 Aug 2014

Title XXXII COURTS

478.240. Presiding judge, term, selection procedures — chief justice of supreme court may remove presiding judge, designate acting judge — authority to assign cases, exception — judge hears case not properly assigned, effect. — 1. The presiding judge of each circuit which is provided by Subsection 3 of Section 15 of Article V of the Constitution shall be selected for a two-year term. The circuit and associate circuit judges in each circuit shall select by secret ballot a circuit judge from their number to serve as presiding judge. Selection and removal procedures, not inconsistent with the rules of the supreme court, may be provided by local court rule. If a presiding judge is disqualified from acting as a judicial officer pursuant to the Constitution, Article V, Section 24, the circuit judges and associate circuit judges of the circuit shall select a circuit judge as presiding judge. If the circuit does not have an eligible judge to be elected presiding judge, then the chief justice of the supreme court may designate an acting presiding judge until a successor is chosen or until the disability of the presiding judge terminates.

2. Subject to the authority of the supreme court and the chief justice under Article V of the Constitution, the presiding judge of the circuit shall have general administrative authority over all judicial personnel and court officials in the circuit, including the authority to assign any judicial or court personnel anywhere in the circuit, and shall have the authority to assign judges to hear such cases or classes of cases as the presiding judge may designate, and to assign judges to divisions. Such assignment authority shall include the authority to authorize particular associate circuit judges to hear and determine cases or classes of cases. By this subsection the presiding judge shall not, however, be authorized to make the following assignments:

(1) Assignment of a municipal judge to hear any case other than to initially hear a municipal ordinance violation case of the municipality which makes provision for such municipal judge, except that the presiding judge of a circuit may assign a municipal judge of a municipality within the circuit to hear and determine municipal ordinance violations in a court of another municipality within the circuit if the municipality to which the judge is especially assigned by the presiding judge has made provision for the compensation of such judge;

(2) Assignment of a judge to hear the trial of a felony case when he or she has previously conducted the preliminary hearing in that case, unless the defendant has signed a written waiver permitting the same judge to hear both the preliminary hearing and the trial, or unless the defendant has indicated on the record that the defendant is permitting the same judge to hear both the preliminary hearing and the trial;

(3) Assignment of a case to a judge contrary to provisions of supreme court rules or local circuit court rules; and

(4) Assignment of a case or class of cases not within the class of cases specified in section 472.020 to a circuit judge who is also judge of the probate division and who was on January 1, 1979, a probate judge shall only be with the consent of such judge of the probate division.

3. If any circuit judge or associate circuit judge shall proceed to hear and determine any case or class of cases which has not been assigned to him or her by the presiding judge pursuant to subsection 1 or 2 of this section, or to which he or she had not been transferred by the chief justice of the supreme court, or in the event the purported assignment to him or her shall be determined to be defective or deficient in any manner, any order or judgment he or she may have entered may be set aside, as otherwise provided by rule or by law, and the judge may be subject to discipline under Article V, Section 24 of the Missouri Constitution, but he or she shall not be deemed to have acted other than as a judicial officer because of any such absence, defect or deficiency of assignment under this section, or transfer by the chief justice.

(L. 1978 H.B. 1634, A.L. 1987 H.B. 222, A.L. 1989 S.B. 127, et al., A.L. 1993 S.B. 88, A.L. 2014 S.B. 621)

(1987) There is no requirement that an order of assignment made by a presiding judge of a circuit court pursuant to this section be filed in order for the assignment to be effective and default judgement entered before order of assignment was filed is not a reason to set aside such judgement. Jones v. Chrysler Corp., 731 S.W.2d 422 (Mo. App.S.D.).



Section 478.245 Circuit courts may adopt local court rules — procedure — restrictions — role of associate circuit judges.

Effective 28 Aug 1989

Title XXXII COURTS

478.245. Circuit courts may adopt local court rules — procedure — restrictions — role of associate circuit judges. — 1. Subject to the provisions of Article V of the Constitution and authority exercised under such provisions, the circuit judges of the circuit may adopt local court rules which provide:

(1) Cases or classes of cases that may or shall be assigned to particular divisions of the circuit court;

(2) Filing (including the place of filing) and assignment systems for the circuit court of each county which may include: (a) centralized filing procedures for cases which are heard by circuit judges; (b) centralized assignment procedures or individualized docketing procedures for cases or classes of cases which are heard by circuit judges; and (c) filing and assignment procedures for cases which are heard by municipal judges.

2. Notwithstanding the provisions of subsection 1 of this section, no such local circuit court rule:

(1) Shall provide for assignments which a presiding judge is prohibited from making by subdivisions (1), (2) and (4) of subsection 2 of section 478.240 or which are contrary to provisions of supreme court rules;

(2) Shall provide for the maintenance of the permanent case records and judgments of the circuit court other than with the circuit clerk, except records with respect to probate cases, misdemeanor and municipal ordinance violation cases, records in felony cases before the filing of an information, and records in cases within the categories of cases specified in subdivisions (1), (2) and (3) of subsection 1 of section 517.011; and

(3) Shall provide for the filing of cases or the maintenance of the permanent records in cases which are heard by municipal judges outside of the municipality providing the municipal judge, except in those situations where there is a trial de novo or the municipality consents to such filing or maintenance of records.

3. Local circuit court rules shall be adopted by a majority of the circuit judges of the circuit. A copy of each circuit court rule certified by the presiding judge of the circuit shall be filed with the circuit clerk and the clerk of the supreme court, and shall not become effective until so filed. Each local circuit court rule adopted prior to January 2, 1979, shall cease to be effective sixty days after that date if a copy thereof certified by the presiding judge of the circuit is not filed with the clerk of the supreme court during that period of time.

4. Subject to the provisions of Article V of the Constitution and authority exercised under such provisions, a majority of circuit and associate circuit judges of the circuit by order may provide for: (1) centralized filing or divisional filing of cases or classes of cases which are heard by associate circuit judges; and (2) centralized assignment procedures or individualized docketing procedures of cases or classes of cases which are heard by associate circuit judges. A copy of each such order certified by the presiding judge of the circuit shall be filed with the circuit clerk and the clerk of the supreme court, and shall not become effective until so filed.

(L. 1978 H.B. 1634, A.L. 1985 S.B. 5, et al., A.L. 1989 S.B. 127, et al.)



Section 478.248 Availability of a judge for bail purposes, when, local court rules to ensure.

Effective 28 Aug 1982

Title XXXII COURTS

478.248. Availability of a judge for bail purposes, when, local court rules to ensure. — The circuit courts of this state by local rule shall adopt a procedure ensuring the availability at all hours and times of a circuit judge or associate circuit judge within the circuit for the purpose of admitting persons to bail with qualified sureties or on their own recognizances in such amounts as may be set by the court or judge during any such hours and times.

(L. 1982 S.B. 497 § 3)



Section 478.250 Procedure for filing cases, docketing, assignment, hearing.

Effective 28 Aug 1989

Title XXXII COURTS

478.250. Procedure for filing cases, docketing, assignment, hearing. — 1. Until otherwise provided by court rule authorized by the constitution or by court order authorized by law, cases shall continue to be filed in the same places and the same filing, docketing and assignment of case procedures shall apply as were in effect on January 1, 1979, with respect to the same categories of cases.

2. In those counties with centralized filing, if a case is within those categories of cases enumerated in subdivisions (1) and (2) of subsection 1 of section 517.011, the plaintiff when filing the case may designate at the time of filing that the case shall be heard and determined under the civil practice and procedure applicable before circuit judges, and in such event the case shall be heard and determined by a circuit judge unless an associate circuit judge shall be assigned or transferred to hear and determine the case pursuant to section 478.240 or 478.245 or Section 6 of Article V of the Constitution. If no such designation is made, the case shall be heard and determined under chapter 517.

3. In the assignment of cases to associate circuit judges in circuit courts with more than one resident associate circuit judge, insofar as is reasonably possible and consistent with the proper administration of justice, assignments made either pursuant to local circuit court rule or by the presiding judge:

(1) Shall not effect an assignment of the cause from the courthouse where the case is filed to another courthouse in the county for hearing without the consent of the parties shown except for good cause shown; and

(2) Shall be made in such manner as will assure that when a litigant or counsel simultaneously file a number of cases of a similar character to be heard before an associate circuit judge, such cases will be assigned as a group to a single associate circuit judge or in such other manner as will reasonably assure that they will be processed and heard without setting or return date conflicts which would require counsel to appear on multiple occasions or at conflicting times.

4. The provisions of subsection 3 of this section shall apply as to assignments made where a centralized docketing procedure has been adopted by local court order under the provisions of subsection 4* of section 478.245.

(L. 1978 H.B. 1634, A.L. 1989 S.B. 127, et al.)

*The number "4" does not appear in original rolls.



Section 478.255 Disqualification of judge, reassignment procedure — applicability to probate judges.

Effective 28 Aug 2005

Title XXXII COURTS

478.255. Disqualification of judge, reassignment procedure — applicability to probate judges. — 1. When the presiding judge assigns an associate circuit judge to sit as a circuit judge in a particular case and, thereafter, the associate circuit judge is disqualified from hearing the case, the case shall be returned to the presiding judge for reassignment to another judge of the circuit court including the presiding judge himself should that be necessary in the discretion of the presiding judge.

2. When a presiding judge elects to hear and determine a case but subsequently is disqualified, such judge is disqualified for all purposes and the chief justice of the supreme court shall assign a competent judge to hear and determine the case, except as provided in subsection 3 of this section.

3. In any circuit, which has four circuit judges or less, when a presiding judge elects to hear and determine a case but subsequently is disqualified, such presiding judge may assign another judge within the circuit, qualified to hear the case, to hear and determine the case. If there is no other judge within the circuit qualified to hear the case, the chief justice of the supreme court shall assign a competent judge to hear and determine the case.

4. The provisions of this section shall apply to disqualification of any judge in the probate division of a circuit court.

(L. 1979 S.B. 431, A.L. 1982 S.B. 643, A.L. 1989 S.B. 127, et al., A.L. 2005 S.B. 420 & 344)



Section 478.260 Probate division of circuit court established, jurisdiction.

Effective 28 Aug 1989

Title XXXII COURTS

478.260. Probate division of circuit court established, jurisdiction. — 1. There shall be a probate division of the circuit court in each county and in the city of St. Louis.

2. In probate matters, the circuit judge or associate circuit judge serving in the probate division shall have general equitable jurisdiction.

(L. 1978 H.B. 1634, A.L. 1989 S.B. 127, et al.)



Section 478.265 Commissioner of the probate division of circuit court, appointment, qualifications, powers, duties, compensation (counties over 400,000).

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

*478.265. Commissioner of the probate division of circuit court, appointment, qualifications, powers, duties, compensation (counties over 400,000). — The judge of the probate division of the circuit court of any county which has more than four hundred thousand inhabitants may appoint a person to be known as commissioner of the probate division of the circuit court, who shall possess the same qualifications and take and subscribe a like oath as such judge. The compensation of the commissioner shall be limited, determined and paid in the same manner as division clerks as provided by subsection 2 of section 483.243 until June 30, 1981, and section 483.245 after that date except as provided in sections 478.266 and 478.267; provided, however, that said commissioner shall receive a per diem of twenty dollars per day as compensation unless said commissioner is a regular salaried employee serving the probate division of the circuit court in which event he shall receive no per diem allowance; and his service shall extend until terminated by order of the judge of the probate division of the circuit court entered of record but not beyond the term of office of such judge. Subject to approval or rejection by the judge of the probate division, the commissioner shall have all the powers and duties of such judge; but the judge shall by order of record reject or confirm all orders, judgments, and decrees of the commissioner within the time such judge could set aside such orders, judgments, or decrees, had the same been made by him; and if so confirmed such orders, judgments, and decrees shall have the same effect as if made by the judge on the date of such confirmation.

(L. 1978 H.B. 1634)

Effective 1-02-79

*Formerly 481.115.



Section 478.266 Probate division, commissioner authorized, certain counties, compensation, commissioner's orders, rejection or confirmation — deputy commissioner, certain counties and cities, appointment, term — powers and duties.

Effective 28 Aug 2004

Title XXXII COURTS

478.266. Probate division, commissioner authorized, certain counties, compensation, commissioner's orders, rejection or confirmation — deputy commissioner, certain counties and cities, appointment, term — powers and duties. — 1. On and after January 2, 1979, each county of the first class having a charter form of government and containing all or part of a city having a population of at least four hundred fifty thousand or more a majority of the circuit and associate circuit judges, meeting en banc, may appoint one person, who shall possess the same qualifications as a circuit judge, to act as commissioner of the probate division of the circuit court. The commissioner shall be appointed for a term of four years. The compensation of the commissioner shall be the same as that of a circuit judge, payable in the same manner and from the same source as the compensation of the judge who serves in the probate division of the circuit court. Subject to approval or rejection by the judge of the probate division, the commissioner shall have all the powers and duties of the judge for matters within the jurisdiction of the judge of the probate division. A judge shall by order of record reject or confirm all orders, judgments and decrees of the commissioner within the time the judge could set aside such orders, judgments or decrees had the same been made by him. If so confirmed, the orders, judgments and decrees shall have the same effect as if made by the judge on the date of their confirmation.

2. The judge of the probate division of the circuit court of each county of the first class having a charter form of government and containing a population of at least four hundred fifty thousand inhabitants and in any city not within a county and, after January 1, 1991, in each county of the first class having a charter form of government and not containing all or part of a city having a population of at least four hundred fifty thousand or more may appoint a person to be known as deputy commissioner of the probate division of the circuit court, who shall possess the same qualifications and take and subscribe a like oath as such a circuit judge. The deputy commissioner shall be appointed for a term of four years. The compensation of the deputy commissioner shall be the same as that of an associate circuit judge, payable in the same manner and from the same source as the compensation of an associate circuit judge. Subject to approval or rejection by the judge of the probate division, the commissioner shall have all the powers and duties of the clerk of the probate division and the judge; but a judge shall by order of record reject or confirm all orders, judgments, and decrees of the deputy commissioner within the time such judge could set aside such orders, judgments, or decrees, had the same been made by him; and if so confirmed such orders, judgments, and decrees shall have the same effect as if made by the judge on the date of such confirmation. In any city not within a county, any deputy commissioner of the probate court may be temporarily assigned by the presiding judge of the circuit court to serve as a family court commissioner.

(L. 1978 H.B. 1634, A.L. 1990 S.B. 596, A.L. 2004 S.B. 1211)



Section 478.267 Probate division of circuit court, commissioner authorized, compensation, term — commissioner's orders, rejection or confirmation of (St. Louis County).

Effective 28 Aug 1991

Title XXXII COURTS

*478.267. Probate division of circuit court, commissioner authorized, compensation, term — commissioner's orders, rejection or confirmation of (St. Louis County). — Notwithstanding the provisions of section 478.265, on and after January 2, 1979, in each county of the first class having a charter form of government and having a population of at least nine hundred thousand or more inhabitants, the judge of the probate division of the circuit court may appoint one person, who shall possess the same qualifications as a circuit judge, to act as commissioner of the probate division of the circuit court. The commissioner shall be appointed for a term of four years. The compensation of the commissioner shall be determined by the judge of the probate division of the circuit court, not to exceed the compensation of a circuit court judge, payable in the same manner and from the same source as the compensation of the judge who serves in the probate division of the circuit court. Subject to approval or rejection by the judge of the probate division, the commissioner shall have all the powers and duties of the judge. The judge shall by order of record reject or confirm all orders, judgments and decrees of the commissioner within the time the judge could set aside such orders, judgments or decrees had the same been made by him. If so confirmed, the orders, judgments and decrees shall have the same effect as if made by the judge on the date of their confirmation.

(L. 1978 H.B. 1634, A.L. 1991 S.B. 34)

*Formerly 481.117.



Section 478.268 Probate division commissioner authorized, thirty-first judicial circuit, term, compensation — commissioner's orders, rejection or confirmation.

Effective 28 Aug 1999

Title XXXII COURTS

478.268. Probate division commissioner authorized, thirty-first judicial circuit, term, compensation — commissioner's orders, rejection or confirmation. — Notwithstanding the provisions of section 478.265, in the thirty-first judicial circuit, the circuit court en banc may appoint one person, who shall possess the same qualifications as a circuit judge, to act as commissioner of the probate division of the circuit court. The commissioner shall be appointed for a term of four years. The compensation and retirement benefits of the commissioner shall be the same as that of an associate circuit judge, payable in the same manner and from the same source as that of the associate circuit judge. Subject to approval or rejection by the judge of the probate division, the commissioner shall have all the powers and duties of a circuit judge. The judge shall by order of record reject or confirm all orders, judgments and decrees of the commissioner within the time the judge could set aside such orders, judgments or decrees had the same been made by such judge. If so confirmed, the orders, judgments and decrees shall have the same effect as if made by the judge on the date of their confirmation.

(L. 1996 S.B. 869, A.L. 1997 H.B. 59, A.L. 1999 S.B. 1, et al.)



Section 478.270 Judge or clerk not to prepare wills or settlements — letters revoked, when.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

*478.270. Judge or clerk not to prepare wills or settlements — letters revoked, when. — 1. No judge or clerk of the probate division of the circuit court shall draw or witness any will or make any settlement for any administrator, executor or guardian over which his court has jurisdiction.

2. The acceptance of the office of judge of the probate division of the circuit court operates as a revocation of all letters testamentary and of administration and of guardianship held by a judge of a probate division of a circuit court at the time of his election, and disqualifies him from acting in any capacity in such cases in any court of this state.

(L. 1978 H.B. 1634)

Effective 1-02-79

*Formerly 481.130.



Section 478.320 Associate circuit judges, authorized number — population determination — election — restrictions on practice of law or paid public appointment — residency requirement.

Effective 08 Jul 2014, see footnote

Title XXXII COURTS

478.320. Associate circuit judges, authorized number — population determination — election — restrictions on practice of law or paid public appointment — residency requirement. — 1. In counties having a population of thirty thousand or less, there shall be one associate circuit judge. In counties having a population of more than thirty thousand and less than one hundred thousand, there shall be two associate circuit judges. In counties having a population of one hundred thousand or more, there shall be three associate circuit judges and one additional associate circuit judge for each additional one hundred thousand inhabitants.

2. For purposes of this section, notwithstanding the provisions of section 1.100, population of a county shall be determined on the basis of the last previous decennial census of the United States; and, beginning after certification of the year 2000 decennial census, on the basis of annual population estimates prepared by the United States Bureau of the Census, provided that the number of associate circuit judge positions in a county shall be adjusted only after population estimates for three consecutive years indicate population change in the county to a level provided by subsection 1 of this section.

3. Except in circuits where associate circuit judges are selected under the provisions of Sections 25(a) to (g) of Article V of the constitution, the election of associate circuit judges shall in all respects be conducted as other elections and the returns made as for other officers.

4. In counties not subject to Sections 25(a) to (g) of Article V of the constitution, associate circuit judges shall be elected by the county at large.

5. No associate circuit judge shall practice law, or do a law business, nor shall he or she accept, during his or her term of office, any public appointment for which he or she receives compensation for his or her services.

6. No person shall be elected as an associate circuit judge unless he or she has resided in the county for which he or she is to be elected at least one year prior to the date of his or her election; provided that, a person who is appointed by the governor to fill a vacancy may file for election and be elected notwithstanding the provisions of this subsection.

(L. 1978 H.B. 1634, A.L. 1985 S.B. 5, et al., A.L. 1999 S.B. 1, et al., A.L. 2013 H.B. 374 & 434 merged with S.B. 100, A.L. 2014 H.B. 1231 merged with S.B. 621)

Effective 7-08-14



Section 478.330 Additional circuit judges authorized, when.

Effective 28 Aug 2016

Title XXXII COURTS

478.330. Additional circuit judges authorized, when. — 1. When an annual judicial performance report submitted pursuant to section 477.405 indicates for three consecutive calendar years the need for two or more full-time judicial positions in any judicial circuit there shall be one additional circuit judge position authorized in such circuit, subject to appropriations made for that purpose.

2. Except in circuits where circuit judges are selected under the provisions of Sections 25(a) to 25(g) of Article V* of the Missouri Constitution, the election of circuit judges authorized by this section shall be conducted in accordance with chapter 115.

(L. 2016 S.B. 578)

*Words "article V of sections 25(a) to 25(g)" appear in original rolls.



Section 478.370 Divisions of Circuit No. 5, number — when judges elected.

Effective 01 Jan 1982, see footnote

Title XXXII COURTS

478.370. Divisions of Circuit No. 5, number — when judges elected. — 1. There shall be four circuit judges in the fifth judicial circuit consisting of the counties of Buchanan and Andrew. These judges shall sit in divisions numbered one, two, three and four.

2. The circuit judge in division two shall be elected in 1980. The circuit judges in divisions one, three and four shall be elected in 1982.

(L. 1889 p. 73 §§ 1, 2, L. 1915 p. 257 § 1, A. 1949 S.B. 1140, A.L. 1959 S.B. 96, S.B. 151, A.L. 1978 H.B. 1634, A.L. 1981 S.B. 24)

Effective 1-01-82



Section 478.375 6th Circuit — additional judge, when.

Effective 28 Aug 1996

Title XXXII COURTS

478.375. 6th Circuit — additional judge, when. — At such time as a new jail or law enforcement center is constructed within the sixth judicial circuit, a new circuit judgeship shall be added.

(L. 1996 S.B. 869 § 478.377)



Section 478.385 Circuit No. 7, number of judges.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

478.385. Circuit No. 7, number of judges. — There shall be four circuit judges in the seventh judicial circuit consisting of the county of Clay.

(L. 1958 2d Ex. Sess. p. 165 § 1, A.L. 1965 p. 642, A.L. 1978 H.B. 1634)

Effective 1-02-79



Section 478.387 Circuit No. 22, number of judges.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

478.387. Circuit No. 22, number of judges. — There shall be twenty-four circuit judges in the twenty-second judicial circuit consisting of the city of St. Louis.

(RSMo 1939 § 2213, A.L. 1965 p. 643, A.L. 1971 S.B. 89, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 2111; 1919 § 2614; 1909 § 4147

Effective 1-02-79



Section 478.400 General term — business, how distributed and expedited.

Effective 28 Aug 1939

Title XXXII COURTS

478.400. General term — business, how distributed and expedited. — Said court may classify, arrange, distribute and assign the business thereof, and the causes instituted therein, among the several judges thereof, in such manner and at such time as the majority of such judges may from time to time prescribe by rules or orders; and each of said judges shall, at special term, attend to such business as may, under such rules or orders, be assigned to him. And said court in general term, may, by general rules, further provide for the hearing of certain motions, demurrers and applications for relief, or extraordinary remedies, by the presiding judge, or any other judge of said court, and for the assignment for trial, the reassignment and transfer of causes from one division to another of said court by the sole action of either the presiding judge, or other judge of said court, designated for such purpose by said general term.

(RSMo 1939 § 2219)

Prior revisions: 1929 § 2117; 1919 § 2620; 1909 § 4153



Section 478.422 Friend of court in child support matters, appointment, compensation (St. Louis County and St. Louis City).

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

478.422. Friend of court in child support matters, appointment, compensation (St. Louis County and St. Louis City). — 1. The circuit judges of the circuit courts of the city of St. Louis and St. Louis County may appoint at least one "friend of the court" who shall be an attorney licensed to practice law in this state whose duty it shall be to prosecute any necessary civil action to enforce the payment of all delinquent payments duly ordered and decreed by the court for the support, maintenance, and education of a dependent minor child. The friend of the court shall be a resident of the circuit, and each circuit judge may, in his discretion, appoint more than one friend of the court if circumstances warrant such appointments.

2. The friend of the court shall, when appointed, upon his own information or upon the filing of a written complaint by some adult resident of the county wherein the dependent minor child is located, act as next friend to the child, without further appointment, for the purpose of collecting such delinquent payments, and may begin or continue any action to collect the delinquent payments. If the friend of the court finds that he is unable to collect the payments with a civil action, he shall notify the court, in writing, of his inability to satisfy the order or decree for payment, and shall send a copy of such notification to the prosecuting attorney of the county wherein the child is located.

3. As compensation for his services the friend of the court shall be allowed a fee in each case of not to exceed fifty dollars which shall be taxed as costs.

4. Such delinquent payments as may be collected hereunder shall be made payable to "friend of the court". The friend of the court, after first deducting his fee as hereinabove provided in subsection 3, shall disburse the collected delinquent payments to the person entitled to receive them in accordance with the terms of the decree for which enforcement of payment is sought and he shall report said collection and disbursement to the court.

5. Upon the appointment of a friend of the court as required by this section, each circuit judge shall notify all prosecuting attorneys and circuit clerks within his circuit of such appointment, and shall give them the name and address of each such friend of the court.

(L. 1969 p. 556 §§ 1 to 5, A.L. 1978 H.B. 1634)

Effective 1-02-79



Section 478.428 Presiding judge and circuit clerk St. Louis City to meet with mayor and budget director to discuss court's estimate of expenditures for year — estimate to be filed when.

Effective 28 Aug 1995

Title XXXII COURTS

478.428. Presiding judge and circuit clerk St. Louis City to meet with mayor and budget director to discuss court's estimate of expenditures for year — estimate to be filed when. — 1. The presiding judge of each circuit court in a city not within a county, or the presiding judge's designee, shall, not later than the first day of February each year, meet with the mayor of such city, or the mayor's designee, and with the budget director of such city, or the budget director's designee, and confer and discuss with the mayor and budget director, or their respective designees, the circuit court's estimates of its requirements for expenditures and its estimates of its revenues for the next budget year.

2. The circuit clerk of each circuit court in a city not within a county, or the circuit clerk's designee, shall, not later than the first day of February each year, meet with the mayor of such city, or the mayor's designee, and with the budget director of such city, or the budget director's designee, and confer and discuss with the mayor and budget director, or their respective designees, the circuit clerk's estimates of the circuit clerk's requirements for expenditures and its estimates of its revenues for the next budget year.

3. Not later than the first day of March of each year, and after the presiding judge and circuit clerk have met, conferred and discussed the estimates with the mayor and budget director, as provided in subsections 1 and 2 of this section, the estimates of the circuit court and the circuit clerk shall be transmitted to the city not within a county in the same manner as otherwise provided by law.

4. In all respects other than as provided in subsections 1 to 3 of this section, the budgets of the circuit court and the circuit clerk in a city not within a county shall follow the same course and be subject to the same rights, obligations and processes as otherwise provided by law.

(L. 1995 H.B. 274 & 268 § 1 merged with S.B. 352 § 1)



Section 478.434 Fines, penalties and forfeitures, to be paid into city treasury, reports.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

*478.434. Fines, penalties and forfeitures, to be paid into city treasury, reports. — The circuit court of the city of St. Louis shall have power and is hereby required to see that all officers in the city of St. Louis, charged with the collection of fines, penalties and forfeitures, for misdemeanors under any law of this state, pay the same into the city treasury as required by law, and for that purpose said court shall have power to cite and compel every such officer, at least once in every three months, and oftener if need be, to make a written report, under oath, of all such fines, penalties and forfeitures collected by him; and if any such officer shall fail to make such report when cited, or to pay over the amount collected by him as required by law, then said court may compel him thereto, by attachment of his body.

(L. 1978 H.B. 1634)

Effective 1-02-79

*Formerly 479.300.



Section 478.435 Register to furnish names of collectors to court.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

*478.435. Register to furnish names of collectors to court. — The register of St. Louis City shall, from time to time, as changes may occur, furnish to said court the names of all the officers contemplated by section 478.434.

(L. 1978 H.B. 1634)

Effective 1-02-79

*Formerly 479.310.



Section 478.437 Circuit No. 21, number of judges.

Effective 08 Jul 2014, see footnote

Title XXXII COURTS

478.437. Circuit No. 21, number of judges. — 1. Beginning in fiscal year 2015, there shall be twenty circuit judges in the twenty-first judicial circuit. These judges shall sit in twenty divisions, and each of the judges shall separately try causes, exercise the powers and perform all the duties imposed upon circuit judges.

2. Beginning in fiscal year 2015, there shall be one additional associate circuit judge position in the twenty-first judicial circuit. This associate circuit judgeship shall not be included in the statutory formula for authorizing additional judgeships per county under section 478.320.

(RSMo 1939 §§ 2309, 2310, 2318, A. 1949 S.B. 1140, A.L. 1953 p. 398, A.L. 1958 Ex. Sess. p. 166, A.L. 1959 S.B. 96, A.L. 1965 p. 639, A.L. 1971 S.B. 89, A.L. 1975 S.B. 72, A.L. 1978 H.B. 1634, S.B. 632, A.L. 2014 H.B. 1231 merged with S.B. 621)

Prior revision: 1929 §§ 14611, 14612, 14620

Effective 7-08-14



Section 478.450 To make rules for numbering, assignment and transfer of cases.

Effective 01 Jan 1979, see footnote

Title XXXII COURTS

478.450. To make rules for numbering, assignment and transfer of cases. — The judges of that circuit court, or a majority of them, are hereby empowered to frame and enter of record in the court rules for the numbering or classification of all the cases now pending or hereafter brought therein for the proper distribution of cases for trial and disposition among the divisions of the court and for the transfer of cases to and from each division, and may designate the division or divisions of the court to which classes of cases may be assigned for trial or disposition, which rules may in like manner be changed from time to time as may be found necessary or expeditious. Such judges, or a majority of them, may in like manner from time to time make such rules for the court as may be agreeable to the usage and principles of law.

(RSMo 1939 § 2321, A. 1949 S.B. 1140, A.L. 1953 p. 398, A.L. 1958 2d Ex. Sess. p. 166, Repealed L. 1978 H.B. 1634, A.L. 1978 S.B. 632)

Prior revision: 1929 § 4623

Effective 1-01-79 (S.B. 632); 1-02-79 (H.B. 1634)



Section 478.461 Division into eastern and western portions — jurisdiction — venue — actions against county, where filed — transfer of cases, when — cases commenced prior to division, effect — rules authorized.

Effective 02 Jan 1986, see footnote

Title XXXII COURTS

478.461. Division into eastern and western portions — jurisdiction — venue — actions against county, where filed — transfer of cases, when — cases commenced prior to division, effect — rules authorized. — 1. For the purposes of this section, Jackson County is hereby divided into an "eastern" portion and a "western" portion, as hereinafter described.

(1) The "western" portion of Jackson County is described as follows:

Beginning in the middle of the main channel of the Missouri River, at a point where the easterly city limits of the city of Kansas City intersects the same; thence southerly along said easterly city limits of the city of Kansas City and following the meanderings of same to the intersection of said easterly city limits with the center line of Blue Ridge Boulevard (just north of U.S. Highway No. 24); thence southerly along the center line of Blue Ridge Boulevard to its intersection with the center line of Blue Ridge Cut-Off (at about 33rd Street); thence southerly along the center line of Blue Ridge Cut-Off to its intersection with the center line of Blue Ridge Boulevard Extension (at about 66th Street); thence southerly along the center line of Blue Ridge Boulevard Extension to its intersection with the center line of 87th Street; thence easterly along the center line of 87th Street to its intersection with the center line of Raytown Road; thence southerly along the center line of Raytown Road to its intersection with the center line of Outer Belt Road; thence easterly along the center line of Outer Belt Road to its intersection with the center line of Peterson Road; thence southerly along the center line of Peterson Road to its intersection with the boundary between Jackson County and Cass County; thence westerly along said boundary between Jackson County and Cass County to its intersection with the western boundary line of the state of Missouri; thence northerly along the western boundary line of the state of Missouri to its intersection with the middle of the main channel of the Missouri River; thence down said river, in the middle of the main channel thereof, to the place of beginning.

(2) The "eastern" portion of Jackson County is described as the remainder of Jackson County other than the aforesaid "western" portion. The boundaries as herein established are permanently fixed geographically as of January 2, 1986, and are not to be considered altered by reason of change of name or location of any of the roads or city limits to which reference is made herein.

2. In determining territorial jurisdiction or venue of actions or court proceedings within the sixteenth judicial circuit, the following provisions shall apply:

(1) When, pursuant to law, territorial jurisdiction or venue of any action or court proceeding, civil or criminal, is in the sixteenth judicial circuit, then the territorial jurisdiction or venue shall be in either the western portion or the eastern portion of the circuit;

(2) When, pursuant to law, territorial jurisdiction or venue of any action or court proceeding, civil or criminal, except those proceedings brought pursuant to chapter 210 or 211, is in that particular county, then the territorial jurisdiction or venue shall be in that portion of the circuit, or either, in which the factor, or factors, determinative of territorial jurisdiction or venue in the county, exist, arose, occurred, are committed, were taken or failed to be taken;

(3) Actions against the county may be commenced in either of the two portions of the circuit;

(4) Notwithstanding the foregoing provisions of this section, the presiding judge of the sixteenth judicial circuit may provide by order for the transfer of a case pending before a circuit or associate circuit judge of a division at Independence to a division at Kansas City or from a division at Kansas City to a division at Independence, by agreement of all parties to an action or when the presiding judge determines that such transfer is necessary because one or more divisions in either portion of Jackson County have a disproportionate number of cases pending.

3. Any action or court proceeding commenced in the circuit court of judicial circuit number sixteen and which is not determined prior to January 2, 1986, shall continue in the division that it was in on January 2, 1986, unless change of venue is had or the judge is disqualified in the manner provided by law, or unless the action or proceeding is transferred pursuant to court rules.

4. This section shall become effective January 2, 1986, except that between the period of ninety days after adjournment of the second regular session of the eighty-second general assembly and January 2, 1986, courts in the sixteenth judicial circuit may adopt rules in accordance with the provisions of this act which shall be effective on or after January 2, 1986.

(L. 1985 S.B. 256 §§ 1, 2, A)

Effective 1-02-86



Section 478.462 Circuit No. 16, filing in improper division of circuit, venue — transfer of cases, when.

Effective 28 Aug 1988

Title XXXII COURTS

478.462. Circuit No. 16, filing in improper division of circuit, venue — transfer of cases, when. — The provisions of section 478.461, section 506.110, or any other law to the contrary notwithstanding, any action or court proceeding may be instituted in the sixteenth judicial circuit by filing the necessary papers and subsequent papers in the office of the court administrator in either Independence or Kansas City, and such filing shall not be subject to dismissal for improper venue or jurisdiction solely upon the grounds that the cause was filed in the improper portion of the circuit. The judge before whom the cause is pending shall, upon challenge of improper venue or of improper jurisdiction pursuant to section 478.461, or both, transfer the cause to a division within the proper portion of the circuit and such transfer shall not affect the rights of any party to the cause. If no challenge to venue or jurisdiction alleging a filing in the wrong portion of the circuit is made, such allegation of improper venue or jurisdiction, or both, in the cause is waived and the court shall hear the cause without further consideration of venue or jurisdiction based on filing in the wrong portion of the circuit.

(L. 1988 S.B. 522 § 1)



Section 478.463 Circuit No. 16, number of judges, divisions — where divisions to sit.

Effective 28 Aug 2017

Title XXXII COURTS

478.463. Circuit No. 16, number of judges, divisions — where divisions to sit. — There shall be nineteen circuit judges in the sixteenth judicial circuit consisting of the county of Jackson. These judges shall sit in nineteen divisions. Divisions one, three, four, six, seven, eight, nine, ten, eleven, thirteen, fourteen, fifteen, and eighteen shall sit at the city of Kansas City and divisions two, five, twelve, sixteen, and seventeen shall sit at the city of Independence. Division nineteen shall sit at both the city of Kansas City and the city of Independence. Notwithstanding the foregoing provisions, the judge of the probate division shall sit at both the city of Kansas City and the city of Independence.

(1949 S.B. 1140, A.L. 1953 p. 394, A.L. 1959 S.B. 96, A.L. 1965 p. 643, A.L. 1969 p. 557, A.L. 1977 S.B. 252, A.L. 1978 H.B. 1634, A.L. 1996 S.B. 869, A.L. 2017 H.B. 50)



Section 478.464 Associate circuit divisions numbered — divisions to sit, where — (Jackson County).

Effective 08 Jul 2014, see footnote

Title XXXII COURTS

478.464. Associate circuit divisions numbered — divisions to sit, where — (Jackson County). — In the sixteenth judicial circuit, there shall be ten associate circuit judges. These judges shall sit in ten divisions, which shall be numbered beginning with the number 25. Divisions 25, 26, 27, 29, and 31 shall sit in Kansas City and divisions 28, 30, 32, and 33 shall sit in Independence. Division 34 shall sit in the location determined by the court en banc. The tenth associate circuit judgeship shall not be included in the statutory formula for authorizing additional associate circuit judgeships per county under section 478.320.

(L. 1996 S.B. 869 § 478.321, A.L. 2014 H.B. 1231 merged with S.B. 621)

Effective 7-08-14



Section 478.465 Transfer of cases by local court rule, circuit court and probate division (Circuit No. 16).

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

478.465. Transfer of cases by local court rule, circuit court and probate division (Circuit No. 16). — By local circuit court rule, the sixteenth judicial circuit may provide for the transfer of a case pending before a circuit or associate circuit judge of a division at Independence and of a division at Kansas City for good cause shown upon order of such judge or of the presiding judge from a division at Independence to a division at Kansas City, and from a division at Kansas City to a division at Independence. By local circuit court rule, the sixteenth judicial circuit may also provide for the transfer of cases between divisions presided over by associate circuit judges which sit at any location within the circuit. The judge of the probate division of the circuit court of Jackson County if he deems it advisable or in the interest of the party or parties to any proceeding or controversy therein may by his order entered of record remove and transfer the hearing of such proceeding or controversy and the case records from Independence to Kansas City or from Kansas City to Independence, and said cause, proceeding or controversy shall be proceeded with to final settlement or conclusion at the place to which it may be removed.

(L. 1978 H.B. 1634)

Effective 1-02-79



Section 478.466 Drug court commissioner, appointment, qualifications, compensation, powers and duties — surcharge (Jackson County).

Effective 28 Aug 2008

Title XXXII COURTS

478.466. Drug court commissioner, appointment, qualifications, compensation, powers and duties — surcharge (Jackson County). — 1. In the sixteenth judicial circuit consisting of the county of Jackson, a majority of the court en banc may appoint one person, who shall possess the same qualifications as an associate circuit judge, to act as drug court commissioner. The commissioner shall be appointed for a term of four years. The compensation of the commissioner shall be the same as that of an associate circuit judge and shall be paid out of the same source as the compensation of all other drug court commissioners in the state. The retirement benefits of such commissioner shall be the same as those of an associate circuit judge, payable in the same manner and from the same source as those of an associate circuit judge. Subject to approval or rejection by a circuit judge, the commissioner shall have all the powers and duties of a circuit judge. A circuit judge shall by order of record reject or confirm any order, judgment and decree of the commissioner within the time the judge could set aside such order, judgment or decree had the same been made by him. If so confirmed, the order, judgment or decree shall have the same effect as if made by the judge on the date of its confirmation.

2. The court administrator of the sixteenth judicial circuit shall charge and collect a surcharge of thirty dollars in all proceedings assigned to the drug commissioner for disposition, provided that the surcharge shall not be charged in any proceeding when costs are waived or are to be paid by the state, county or municipality. Moneys obtained from such surcharge shall be collected and disbursed in the manner provided by sections 488.010 to 488.020 and payable to the drug commissioner for operation of the drug court.

(L. 1996 S.B. 869 § C-7, A.L. 1997 S.B. 248, A.L. 2008 H.B. 1550)



Section 478.467 Court may make rules for distribution of cases.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

478.467. Court may make rules for distribution of cases. — The circuit judges of the sixteenth judicial circuit may make such rules as may be found necessary for the proper distribution of cases for trial and disposition among the several divisions of the court presided over by circuit or associate circuit judges and the transfer of cases to and from such divisions, including divisions at different locations. Such authority is in addition to the authority set forth in section 478.245.

(L. 1978 H.B. 1634)

Effective 1-02-79



Section 478.469 Appeals from municipal judges, where heard.

Effective 28 Aug 1984

Title XXXII COURTS

478.469. Appeals from municipal judges, where heard. — 1. Cases reviewing decisions of officials or administrative bodies of Kansas City shall be heard at Kansas City, and cases reviewing decisions of officials or administrative bodies of Independence shall be heard at Independence.

2. Trials de novo from decisions of municipal judges of Kansas City may at the option of the appellant be heard in the circuit court of the county where the offense complained of was committed or in the circuit court of the sixteenth judicial circuit.

3. Trials de novo from decisions of municipal judges serving other municipalities within Jackson County and cases reviewing decisions of officials or administrative bodies of other municipalities or of other governmental bodies may be heard at either Kansas City or Independence.

4. The name of the court appealed to shall be set out in order granting the appeal.

(L. 1978 H.B. 1634, A.L. 1984 H.B. 1142 & 894)



Section 478.473 Letters where granted (Jackson County).

Effective 28 Aug 1983

Title XXXII COURTS

*478.473. Letters where granted (Jackson County). — 1. Letters testamentary or of administration on the estates of decedents and letters of guardianship of the person and letters of conservatorship of the estate of minors or disabled and incapacitated persons shall be granted by the probate division of the circuit court of Jackson County, or the division clerk thereof when not in session, at Independence or at Kansas City, as hereinafter provided, and all orders, settlements, trials and other proceedings had therein shall be had, done and kept of record in the office of the clerk where such letters are granted. For the purposes of this section, Jackson County is hereby divided into an "eastern" portion and a "western" portion, as hereinafter described.

2. (1) The "western" portion of Jackson County is described as follows:

Beginning in the middle of the main channel of the Missouri River, at a point where the easterly city limits of the city of Kansas City intersects the same; thence southerly along said easterly city limits of the city of Kansas City and following the meanderings of same to the intersection of said easterly city limits with the center line of Blue Ridge Boulevard (just north of U.S. Highway No. 24); thence southerly along the center line of Blue Ridge Boulevard to its intersection with the center line of Blue Ridge Cut-Off (at about 33rd Street); thence southerly along the center line of Blue Ridge Cut-Off to its intersection with the center line of Blue Ridge Boulevard Extension (at about 66th Street); thence southerly along the center line of Blue Ridge Boulevard Extension to its intersection with the center line of 87th Street; thence easterly along the center line of 87th Street to its intersection with the center line of Raytown Road; thence southerly along the center line of Raytown Road to its intersection with the center line of Outer Belt Road; thence easterly along the center line of Outer Belt Road to its intersection with the center line of Peterson Road; thence southerly along the center line of Peterson Road to its intersection with the boundary between Jackson County and Cass County; thence westerly along said boundary between Jackson County and Cass County to its intersection with the western boundary line of the state of Missouri; thence northerly along the western boundary line of the state of Missouri to its intersection with the middle of the main channel of the Missouri River; thence down said river, in the middle of the main channel thereof, to the place of beginning.

(2) The "eastern" portion of Jackson County is described as the remainder of Jackson County other than the aforesaid "western" portion. The boundaries as herein established are permanently fixed geographically as of January 2, 1979, and are not to be considered altered by reason of change of name or location of any of the roads or city limits to which reference is made herein.

3. If, at the time of the death of a decedent, or at the time of the filing of a petition for appointment of a guardian for a minor or an incompetent, such decedent or minor or incompetent:

(1) Resides in the "eastern" portion, then such letters shall be granted at Independence;

(2) Resides in the "western" portion, then such letters shall be granted at Kansas City;

(3) Does not reside in Jackson County but is possessed of lands lying in the "eastern" portion (but none in the "western" portion), then such letters shall be granted at Independence;

(4) Does not reside in Jackson County but is possessed of lands lying in the "western" portion (but none in the "eastern" portion), then such letters shall be granted at Kansas City. In all other cases, such letters may be granted at either Independence or Kansas City.

4. The probate division of the circuit court of Jackson County shall keep two offices for the transaction of its business, one at Independence and the other at Kansas City. The records relating to cases in the "eastern" portion of Jackson County shall be maintained at Independence and the records relating to cases in the "western" portion of Jackson County shall be maintained at Kansas City, unless a case be transferred.

(L. 1978 H.B. 1634, A.L. 1983 S.B. 44 & 45)

*Formerly 481.290.



Section 478.475 Sales of real estate at courthouse door.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

*478.475. Sales of real estate at courthouse door. — Sales of real estate made by order of the probate division of the circuit court of Jackson County at its sessions in Kansas City shall be made at the courthouse door in that city and at its sessions in Independence shall be made at the courthouse door in that city.

(L. 1978 H.B. 1634)

Effective 1-02-79



Section 478.483 Jurisdiction as to mechanic's liens.

Effective 28 Aug 1949

Title XXXII COURTS

478.483. Jurisdiction as to mechanic's liens. — All mechanic's liens upon real estate situate in Kaw township in Jackson County shall be filed in the office of the clerk of the circuit court at Kansas City, and suits for the enforcement thereof shall be brought in the circuit court at Kansas City.

(RSMo 1939 § 15661, A. 1949 S.B. 1140)

Prior revision: 1929 § 14810

CROSS REFERENCE:

Liens on property filed with circuit clerk, when, 429.080

(1958) Where subdivider had previously filed suit in circuit court at Kansas City against landscaper for breach of contract for the sodding of lots outside of Kaw Township, landscaper's suit at Independence to enforce lien on same property would be dismissed as action must be filed as counterclaim to subdivider's suit. Rape v. Mid-Continent Bldg. Co. (A.), 318 S.W.2d 519.

(1971) Section held constitutional. Stowell Electric Company v. Blue Valley Foundry Company (Mo.), 467 S.W.2d 955.



Section 478.513 Circuit No. 31, number of judges, divisions — when judges elected.

Effective 08 Jul 2014, see footnote

Title XXXII COURTS

478.513. Circuit No. 31, number of judges, divisions — when judges elected. — 1. There shall be five circuit judges in the thirty-first judicial circuit. These judges shall sit in divisions numbered one, two, three, four and five.

2. The circuit judge in division three shall be elected in 1980. The circuit judges in divisions one, four and five shall be elected in 1982. The circuit judge in division two shall be elected in 1984.

3. Beginning in fiscal year 2015, there shall be one additional associate circuit judge in the thirty-first judicial circuit, and there shall continue to be the associate judge position authorized in fiscal year 2014. Neither associate circuit judgeship shall be included in the statutory formula for authorizing additional associate circuit judgeships per county under section 478.320.

(L. 1909 p. 413 § 1, A.L. 1959 S.B. 96, A.L. 1965 p. 644, A.L. 1973 H.B. 69, A.L. 1978 H.B. 1634, A.L. 2014 H.B. 1231 merged with S.B. 621)

Effective 7-08-14



Section 478.527 Circuit No. 29, number of judges, divisions — when judges elected.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

478.527. Circuit No. 29, number of judges, divisions — when judges elected. — 1. There shall be three circuit judges in the twenty-ninth judicial circuit consisting of the county of Jasper. These judges shall sit in divisions numbered one, two and three.

2. The circuit judge of division two shall be elected in 1980. The circuit judges of divisions one and three shall be elected in 1982.

(L. 1901 p. 120 § 1, A.L. 1959 S.B. 96, A.L. 1978 H.B. 1634)

Effective 1-02-79



Section 478.528 Family court commissioner position.

Effective 28 Aug 2005

Title XXXII COURTS

478.528. Family court commissioner position. — Beginning January 1, 2007, there is hereby created a state-funded family court commissioner position in the twenty-ninth judicial circuit.

(L. 2005 S.B. 420 & 344 § 3)



Section 478.530 Court may make rules for distribution, transfer of cases.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

*478.530. Court may make rules for distribution, transfer of cases. — The circuit judges of circuit number twenty-nine may make such rules as may be found necessary for the proper distribution of cases for trial and disposition among the several divisions of the court presided over by circuit or associate circuit judges and the transfer of cases to and from such divisions, including divisions at Carthage and at Joplin. Such authority is in addition to the authority set forth in section 478.245.

(L. 1978 H.B. 1634)

Effective 1-02-79

*Formerly 478.537.



Section 478.550 Circuit No. 23, number of judges, divisions — when judges elected — family court commissioner and drug court commissioner to become associate circuit judge positions, when.

Effective 28 Aug 2005

Title XXXII COURTS

478.550. Circuit No. 23, number of judges, divisions — when judges elected — family court commissioner and drug court commissioner to become associate circuit judge positions, when. — 1. There shall be four circuit judges in the twenty-third judicial circuit consisting of the county of Jefferson. These judges shall sit in divisions numbered one, two, three and four. Beginning on January 1, 2007, there shall be six circuit judges in the twenty-third judicial district and these judges shall sit in divisions numbered one, two, three, four, five, and six. The division eleven associate circuit judge position and the division twelve associate circuit judge shall become circuit judge positions beginning January 1, 2007. The division eleven associate circuit judge shall be numbered as division five and the division twelve associate circuit judge shall be numbered as division six.

2. The circuit judge in division three shall be elected in 1980. The circuit judges in divisions one and four shall be elected in 1982. The circuit judge in division two shall be elected in 1984. The circuit judges in divisions five and six shall be elected for a six-year term in 2006.

3. Beginning January 1, 2007, the family court commissioner position in the twenty-third judicial district appointed under section 487.020 shall become an associate circuit judge position in all respects and shall be designated as division eleven. This position may retain the duties and responsibilities with regard to the family court. The associate circuit judge in division eleven shall be elected in 2006 for a full four-year term. This associate circuit judgeship shall not be included in the statutory formula for authorizing additional associate circuit judgeships per county under section 478.320.

4. Beginning January 1, 2007, the drug court commissioner position in the twenty-third judicial district appointed under section 478.003 shall become an associate circuit judge position in all respects and shall be designated as division twelve. This position may retain the duties and responsibilities with regard to the drug court. The associate circuit judge in division twelve shall be elected in 2006 for a full four-year term. This associate circuit judgeship shall not be included in the statutory formula for authorizing additional associate circuit judgeships per county under section 478.320.

(L. 1965 p. 645 §§ 1, 2, A.L. 1974 H.B. 1122, A.L. 1976 H.B. 1581, A.L. 1978 H.B. 1634, A.L. 2005 S.B. 420 & 344)



Section 478.551 Drug court commissioner position to be state funded.

Effective 28 Aug 2005

Title XXXII COURTS

478.551. Drug court commissioner position to be state funded. — Any drug court commissioner authorized pursuant to section 478.001 and appointed in the twenty-third judicial circuit pursuant to section 478.003 shall be a state-funded position.

(L. 2005 S.B. 420 & 344 § 5)



Section 478.570 Circuit No. 17, number of judges, divisions — when judges elected.

Effective 28 Aug 2005

Title XXXII COURTS

478.570. Circuit No. 17, number of judges, divisions — when judges elected. — 1. There shall be two circuit judges in the seventeenth judicial circuit consisting of the counties of Cass and Johnson. These judges shall sit in divisions numbered one and two.

2. The circuit judge in division two shall be elected in 1980. The circuit judge in division one shall be elected in 1982.

3. Beginning on January 1, 2006*, there shall be one additional associate circuit judge position in Cass County than is provided under section 478.320.

(L. 1967 p. 652 § 1, A.L. 1978 H.B. 1634, A.L. 2005 H.B. 58 merged with S.B. 420 & 344)

*Year "2007" appears in original rolls of S.B. 420 & 344, 2005.



Section 478.577 Circuit No. 46, number of judges — election, when.

Effective 18 Feb 2016, see footnote

Title XXXII COURTS

478.577. Circuit No. 46, number of judges — election, when. — Beginning January 1, 2017, there shall be one circuit judge in the forty-sixth judicial circuit who shall be elected in 2016 for a two-year term and thereafter in 2018 for a full six-year term.

(L. 2016 S.B. 585)

Effective 2-18-16



Section 478.600 Circuit No. 11, number of judges, divisions — when judges elected — drug commissioner to become associate circuit judge position.

Effective 08 Jul 2014, see footnote

Title XXXII COURTS

478.600. Circuit No. 11, number of judges, divisions — when judges elected — drug commissioner to become associate circuit judge position. — 1. There shall be four circuit judges in the eleventh judicial circuit. These judges shall sit in divisions numbered one, two, three and four. Beginning on January 1, 2007, there shall be six circuit judges in the eleventh judicial circuit and these judges shall sit in divisions numbered one, two, three, four, five, and seven. The division five associate circuit judge position and the division seven associate circuit judge position shall become circuit judge positions beginning January 1, 2007, and shall be numbered as divisions five and seven.

2. The circuit judge in division two shall be elected in 1980. The circuit judge in division four shall be elected in 1982. The circuit judge in division one shall be elected in 1984. The circuit judge in division three shall be elected in 1992. The circuit judges in divisions five and seven shall be elected for a six-year term in 2006.

3. Beginning January 1, 2007, the family court commissioner positions in the eleventh judicial circuit appointed under section 487.020 shall become associate circuit judge positions in all respects and shall be designated as divisions nine and ten respectively. These positions may retain the duties and responsibilities with regard to the family court. The associate circuit judges in divisions nine and ten shall be elected in 2006 for full four-year terms.

4. Beginning on January 1, 2007, the drug court commissioner position in the eleventh judicial circuit appointed under section 478.003 shall become an associate circuit judge position in all respects and shall be designated as division eleven. This position retains the duties and responsibilities with regard to the drug court. Such associate circuit judge shall be elected in 2006 for a full four-year term. This associate circuit judgeship shall not be included in the statutory formula for authorizing additional associate circuit judgeships per county under section 478.320.

5. Beginning in fiscal year 2015, there shall be one additional associate circuit judge position in the eleventh judicial circuit. The associate circuit judge shall be elected in 2016. This associate circuit judgeship shall not be included in the statutory formula for authorizing additional circuit judgeships per county under section 478.320.

(L. 1967 p. 653 § 1, A.L. 1974 H.B. 1091, A.L. 1978 H.B. 1634, A.L. 1991 S.B. 165, A.L. 2005 H.B. 58 merged with S.B. 420 & 344, A.L. 2014 H.B. 1231 merged with S.B. 621)

Effective 7-08-14



Section 478.610 Circuit No. 13, number of judges, divisions — when judges elected — additional associate circuit judge for Boone County, when.

Effective 28 Aug 2014

Title XXXII COURTS

478.610. Circuit No. 13, number of judges, divisions — when judges elected — additional associate circuit judge for Boone County, when. — 1. There shall be three circuit judges in the thirteenth judicial circuit consisting of the counties of Boone and Callaway. These judges shall sit in divisions numbered one, two and three. Beginning on January 1, 2007, there shall be four circuit judges in the thirteenth judicial circuit and these judges shall sit in divisions numbered one, two, three, and four.

2. The circuit judge in division two shall be elected in 1980. The circuit judges in divisions one and three shall be elected in 1982. The circuit judge in division four shall be elected in 2006 for a two-year term and thereafter in 2008 for a full six-year term.

3. Beginning August 28, 2001, there shall be one more additional associate circuit judge position in Boone County than is provided pursuant to section 478.320.

(L. 1969 p. 557 § 1, A.L. 1978 H.B. 1634, A.L. 2001 S.B. 267, A.L. 2003 S.B. 5, A.L. 2014 H.B. 1231 merged with S.B. 621)



Section 478.620 Records of former Sturgeon court of common pleas, transfer and keeping of.

Effective 28 Aug 1969

Title XXXII COURTS

478.620. Records of former Sturgeon court of common pleas, transfer and keeping of. — All records, filings, materials, and papers of every kind and nature belonging to the former court of common pleas of Sturgeon, Boone county, Missouri, shall be transferred to the circuit court of the thirteenth judicial circuit located in Columbia, Missouri. The circuit clerk of Boone County shall receive, keep, and preserve all those records, filings, materials, and papers along with the records of his circuit court, and these records shall become a permanent part of the records of the circuit court at Columbia. The circuit clerk is further authorized to issue certified copies of any of the records of the common pleas court of Sturgeon, Missouri, in the same manner as he issues certified copies of the circuit court, and all courts of this state shall recognize such certified copies as if made by a clerk of the original court.

(L. 1969 p. 558 § 1)



Section 478.625 Circuit No. 19, number of judges, divisions — when judges elected.

Effective 28 Aug 1999

Title XXXII COURTS

478.625. Circuit No. 19, number of judges, divisions — when judges elected. — 1. Beginning on January 1, 2003, there shall be three circuit judges in the nineteenth judicial circuit consisting of the county of Cole.

2. One circuit judge shall be first elected in 1982. The second circuit judge shall be first elected in 1984. The third circuit judge shall be first elected in 2002.

3. Effective January 1, 2003, there shall be one less associate circuit judge in Cole County than is provided pursuant to section 478.320.

(L. 1971 S.B. 219 § 1, A.L. 1978 H.B. 1634, A.L. 1999 S.B. 1, et al.)



Section 478.630 Circuit No. 20, number of judges, divisions — when judges elected.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

478.630. Circuit No. 20, number of judges, divisions — when judges elected. — 1. There shall be two circuit judges in the twentieth judicial circuit consisting of the counties of Franklin, Gasconade and Osage. These judges shall sit in divisions numbered one and two.

2. The circuit judge in division two shall be elected in 1980. The circuit judge in division one shall be elected in 1982.

(L. 1974 H.B. 964 § 1, A.L. 1978 H.B. 1634)

Effective 1-02-79



Section 478.690 Circuit No. 24, number of judges, divisions — when judges elected.

Effective 28 Aug 1991

Title XXXII COURTS

478.690. Circuit No. 24, number of judges, divisions — when judges elected. — 1. There shall be two circuit judges in the twenty-fourth judicial circuit consisting of the counties of Madison, St. Francois, Ste. Genevieve and Washington. These judges shall sit in divisions numbered one and two.

2. The circuit judges in divisions one and two shall be elected in 1982.

(L. 1976 H.B. 1581 § 1, A.L. 1978 H.B. 1634, A.L. 1991 S.B. 165)



Section 478.700 Circuit No. 25, number of judges, divisions — when judges elected.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

478.700. Circuit No. 25, number of judges, divisions — when judges elected. — 1. There shall be two circuit judges in the twenty-fifth judicial circuit consisting of the counties of Maries, Phelps, Pulaski and Texas. These judges shall sit in divisions numbered one and two.

2. The circuit judge in division two shall be elected in 1980. The circuit judge in division one shall be elected in 1982.

(L. 1973 H.B. 69, A.L. 1978 H.B. 1634)

Effective 1-02-79



Section 478.705 Circuit No. 26, number of judges, divisions — when judges elected.

Effective 28 Aug 2016

Title XXXII COURTS

478.705. Circuit No. 26, number of judges, divisions — when judges elected. — 1. There shall be three circuit judges in the twenty-sixth judicial circuit consisting of the counties of Camden, Laclede, Miller, Moniteau and Morgan. These judges shall sit in divisions numbered one, two, and three.

2. The circuit judge in division two shall be elected in 1980. The circuit judge in division one shall be elected in 1982. The governor shall appoint a judge for division three and notwithstanding the provisions of section 105.030, that judge shall serve until January 1, 2021. A judge for division three shall be elected in 2020.

(L. 1974 H.B. 1091, A.L. 1978 H.B. 1634, A.L. 2016 S.B. 578)



Section 478.710 Circuit No. 32, number of judges, divisions — when judges elected.

Effective 28 Aug 1991

Title XXXII COURTS

478.710. Circuit No. 32, number of judges, divisions — when judges elected. — 1. There shall be two circuit judges in the thirty-second judicial circuit consisting of the counties of Perry, Bollinger and Cape Girardeau. These judges shall sit in two divisions numbered one and two.

2. The circuit judge in division two shall be elected in 1982. The circuit judge in division one shall be elected in 1984.

(L. 1975 S.B. 72 § 1, A.L. 1978 H.B. 1634, A.L. 1991 S.B. 165)



Section 478.711 Circuit court, where may be held — probate division, where offices may be maintained.

Effective 28 Aug 2011

Title XXXII COURTS

478.711. Circuit court, where may be held — probate division, where offices may be maintained. — 1. Within Cape Girardeau County the circuit court may hold court in the courthouses at Jackson and at Cape Girardeau, and while holding court at Jackson may be known as the "Circuit Court of Cape Girardeau County at Jackson" and while holding court at Cape Girardeau may be known as the "Circuit Court of Cape Girardeau County at Cape Girardeau". All matters which are handled by circuit judges or associate circuit judges of the circuit court of Cape Girardeau County may be handled at either of the locations.

2. The probate division of the circuit court of Cape Girardeau County may maintain an office at the courthouse in Jackson and an office at the courthouse in Cape Girardeau.

(L. 1978 H.B. 1634, A.L. 2011 H.B. 340)



Section 478.715 Circuit No. 42, number of judges, divisions — when judges elected.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

478.715. Circuit No. 42, number of judges, divisions — when judges elected. — 1. There shall be two circuit judges in the forty-second judicial circuit consisting of the counties of Crawford, Dent, Iron, Reynolds and Wayne. These judges shall sit in divisions numbered one and two.

2. The circuit judge in division one shall be elected in 1982. The circuit judge in division two shall be elected in 1984.

(L. 1975 S.B. 72 § 2, A.L. 1978 H.B. 1634)

Effective 1-02-79



Section 478.716 Drug court commissioner position.

Effective 28 Aug 2005

Title XXXII COURTS

478.716. Drug court commissioner position. — Beginning January 1, 2007, there is hereby created a state-funded drug court commissioner position in the forty-second judicial circuit.

(L. 2005 S.B. 420 & 344 § 4)



Section 478.720 Districts of Marion County circuit court — where court held — jurisdiction transfers.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

478.720. Districts of Marion County circuit court — where court held — jurisdiction transfers. — 1. Within Marion County there shall be two geographical districts of the circuit courts one at the county seat in Palmyra which shall be known as "District Number 1" and the other in Hannibal which shall be known as "District Number 2". Said districts may also be known as the "Circuit Court of Marion County at Palmyra" and the "Circuit Court at Marion County at Hannibal", respectively. Both the circuit and associate circuit judges shall regularly hold court at both Palmyra and Hannibal.

2. District number 2 of the Marion County circuit court shall have within the limits of Mason and Miller townships of the county of Marion exclusive original jurisdiction in all civil and criminal actions except as may otherwise herein be specifically provided. Municipal ordinance violations of the city of Hannibal shall be prosecuted originally and on application for trial de novo within district number 2, and any municipal judge for which the city of Hannibal determines to make provisions shall be a municipal judge of district number 2.

3. District number 1 of the Marion County circuit court shall have within all of Marion County except in Mason and Miller townships exclusive original jurisdiction in all civil and criminal actions except as may otherwise herein be specifically provided.

4. No person residing within the limits of Marion County, and beyond the limits of Mason and Miller townships, shall be sued in district number 2 of the Marion County circuit court, nor shall any person residing within the limits of said townships be sued in district number 1 of the circuit court for the county of Marion, except in cases where there are more defendants than one in the county of Marion, some of whom reside within and some of whom reside without the limits of Mason and Miller townships; in which event suit may be brought in either district of the circuit court of Marion County, except as herein provided.

5. When an offense shall be committed on the boundaries of the said Mason or Miller townships, or within five hundred yards of said boundaries, or where the person committing the offense shall be on one side and the injury be done on the other side of said boundaries, an examination thereof may be made and an indictment may be found and a trial and conviction thereon had either in the said district number 2 or in district number 1 of the circuit court of Marion County or the circuit court of Ralls County.

6. If a cause be filed in district number 1 of the circuit court of Marion County when it should have been filed in district number 2 of said court, or if a cause be filed in district number 2 of said court when it should have been filed in district number 1 of said court, upon motion of any party, the cause shall be transferred to the proper district and proceedings thereafter had in that district as if the case was originally filed in that district. The matter of the filing of the action in the improper district shall be deemed waived in the following situations:

(1) In a civil action where procedures applicable before circuit judges apply, such matter must be raised by motion or responsive pleading in the same manner and within the same time as those defenses specified in supreme court rule 55.27(g)(1) or it will be deemed waived;

(2) In a civil action where procedures under chapter 517 or small claim procedures are applicable, such matter must be raised prior to the commencement of the trial or it will be deemed waived;

(3) In a felony case, such matter must be raised within the time permitted to file motions directed to the information or it will be deemed waived; and

(4) In a misdemeanor case or municipal ordinance violation case, such matter must be raised prior to the commencement of the trial or it will be deemed waived. When a cause is filed in an improper district, all proceedings had in the cause until a proper motion or application is filed raising the matter of filing in the improper district shall be considered lawful and proper, and unless such a timely motion or application be made, the matter of filing in the improper district shall be of no effect.

(L. 1978 H.B. 1634)

Effective 1-02-79



Section 478.730 Circuit No. 44, judge appointed, elected when.

Effective 01 Jan 1982, see footnote

Title XXXII COURTS

478.730. Circuit No. 44, judge appointed, elected when. — There shall be one circuit judge in the forty-fourth judicial circuit consisting of the counties of Douglas, Ozark, and Wright. The first judge to sit in this circuit shall be appointed by the governor on January 1, 1982, and shall serve until his successor is duly elected in 1982 and takes office on the first Monday in January of 1983.

(L. 1981 S.B. 24)

Effective 1-01-82



Section 478.740 Circuit No. 38, number of judges — number of divisions — election dates.

Effective 08 Jul 2014, see footnote

Title XXXII COURTS

478.740. Circuit No. 38, number of judges — number of divisions — election dates. — 1. There shall be two circuit judges in the thirty-eighth judicial circuit. These judges shall sit in divisions numbered one and two.

2. The circuit judge in division two shall be elected in 2016, and such judicial position shall not be considered vacant or filled until January 1, 2017. The judge in division one shall be elected in 2018.

(L. 2014 H.B. 1231 merged with S.B. 621)

Effective 7-08-14



Section 478.750 Circuit No. 43, number of judges — divisions — election.

Effective 01 Jan 1982, see footnote

Title XXXII COURTS

478.750. Circuit No. 43, number of judges — divisions — election. — 1. As of January 1, 1983, there shall be two circuit judges in the forty-third judicial circuit consisting of the counties of Clinton, Caldwell, Daviess, Livingston, and DeKalb. These judges shall sit in divisions numbered one and two.

2. A circuit judge shall be elected for each division in 1982. Candidates for the office of circuit judge shall file by division.

(L. 1981 S.B. 24)

Effective 1-01-82



Section 478.1000 Criminal nonsupport courts authorized — referral of cases — allocation of resources — fund created, use of moneys.

Effective 28 Aug 2009

Title XXXII COURTS

478.1000. Criminal nonsupport courts authorized — referral of cases — allocation of resources — fund created, use of moneys. — 1. Criminal nonsupport courts may be established by any circuit court to provide an alternative for the criminal justice system to dispose of cases which stem from criminal nonsupport. A criminal nonsupport court shall combine judicial supervision, substance abuse treatment, education including general education development certificate (GED) programs, vocational or employment training, work programs, and support payment plans for criminal nonsupport court participants. Except for good cause found by the court, a criminal nonsupport court making a referral for education, substance abuse treatment, vocational or employment training, or work programs, when such program will receive state or federal funds in connection with such referral, shall refer the person only to a program which is certified by a department of the state of Missouri, unless no appropriate certified program is located within the same county as the criminal nonsupport court. Upon successful completion of the education, substance abuse treatment, vocational or employment training program, work program, or support payment plan, the defendant becoming gainfully employed, or the defendant commencing payment of current and accrued support, the charges, petition, or penalty against a criminal nonsupport court participant may be dismissed, reduced, or modified. Any fees received by a court from a defendant as payment for education, substance abuse treatment, or training programs shall not be considered court costs, charges, or fines.

2. Each circuit court shall establish conditions for referral of proceedings to the criminal nonsupport court. The defendant in any criminal proceeding accepted by a criminal nonsupport court for disposition shall be a nonviolent person, as determined by the prosecuting attorney, and shall be subject to the conditions set forth in subsection 6 of section 568.040. Any proceeding accepted by the criminal nonsupport court program for disposition shall be upon agreement of the parties.

3. Any report made by the staff of the program shall not be admissible as evidence against the participant in the underlying criminal nonsupport case. Notwithstanding the foregoing, termination from the criminal nonsupport court program and the reasons for termination may be considered in sentencing or disposition.

4. Notwithstanding any other provision of law, criminal nonsupport court staff shall be provided with access to all records of any state or local government agency relevant to the supervision of any program participant. Upon general request, employees of all such agencies shall fully inform criminal nonsupport court staff of all matters relevant to the supervision of the participant. All such records and reports and the contents thereof shall be treated as closed records and shall not be disclosed to any person outside of the criminal nonsupport court, and shall be maintained by the court in a confidential file not available to the public.

5. In order to coordinate the allocation of resources available to criminal nonsupport courts throughout the state, there is hereby established a "Criminal Nonsupport Courts Coordinating Commission" in the judicial department. The criminal nonsupport courts coordinating commission shall consist of one member selected by the director of the department of corrections; one member selected by the director of the department of social services; one member selected by the director of the department of education; one member selected by the director of the department of public safety; one member selected by the state courts administrator; one member selected by the director of the department of labor and industrial relations; three members selected by the Missouri supreme court, one being a criminal defense attorney; and one member who is a prosecuting attorney selected by the office of prosecution services. The Missouri supreme court shall designate the chair of the commission. The commission shall periodically meet at the call of the chair; evaluate resources available for assessment and training of persons assigned to criminal nonsupport courts or for operation of criminal nonsupport courts; secure grants, funds, and other property and services necessary or desirable to facilitate criminal nonsupport court operation; and allocate such resources among the various criminal nonsupport courts operating within the state.

6. There is hereby established in the state treasury a "Criminal Nonsupport Court Resources Fund", which shall be administered by the criminal nonsupport courts coordinating commission. Funds available for allocation or distribution by the criminal nonsupport courts coordinating commission may be deposited into the criminal nonsupport court resources fund. The state treasurer shall be the custodian of the fund and may approve disbursements from the fund in accordance with sections 30.170 and 30.180. Notwithstanding the provisions of section 33.080, moneys in the criminal nonsupport court resources fund shall not be transferred or placed to the credit of the general revenue fund of the state at the end of each biennium, but shall remain deposited to the credit of the criminal nonsupport court resources fund.

(L. 2009 S.B. 140 § 478.495)






Chapter 479 Municipal Courts and Traffic Courts

Chapter Cross References



Section 479.010 Violation of municipal ordinances, jurisdiction.

Effective 28 Aug 2007

Title XXXII COURTS

479.010. Violation of municipal ordinances, jurisdiction. — Violations of municipal ordinances shall be heard and determined only before divisions of the circuit court as hereinafter provided in this chapter. "Heard and determined", for purposes of this chapter, shall mean any process under which the court in question retains the final authority to make factual determinations pertaining to allegations of a municipal ordinance violation, including, but not limited to, the use of a system of administrative adjudication as provided in section 479.011, preliminary to a determination by appeal to the court in question.

(L. 1978 H.B. 1634, A.L. 2007 H.B. 795 merged with S.B. 22)

(1990) Mayor's commission on human rights and community relations has no jurisdiction to hear and determine an allegation of a violation of a city ordinance by reason of Mo. const. art. V., sec. 23, therefore commission's order is null, void, of no effect, and for naught. Yellow Freight Systems, Inc. v. Mayor's Commission on Human Rights of the City of Springfield, 791 S.W.2d 382 (Mo. banc).

(2010) City of Springfield's administrative proceeding to challenge ticket issued by automated traffic control system for running a red light is void under section. City of Springfield v. Belt, 307 S.W.3d 649 (Mo.banc).



Section 479.011 Administrative adjudication of certain code violations, certain cities — authorization, rules requirements — tribunal designated by ordinance, procedures — evidence reviewed — imprisonment and fines limited — judicial review, lien imposed, when.

Effective 28 Aug 2012

Title XXXII COURTS

479.011. Administrative adjudication of certain code violations, certain cities — authorization, rules requirements — tribunal designated by ordinance, procedures — evidence reviewed — imprisonment and fines limited — judicial review, lien imposed, when. — 1. (1) The following cities may establish an administrative adjudication system under this section:

(a) Any city not within a county;

(b) Any home rule city with more than four hundred thousand inhabitants and located in more than one county;

(c) Any home rule city with more than seventy-three thousand but fewer than seventy-five thousand inhabitants; and

(d) Any home rule city with more than one hundred fifty-five thousand but fewer than two hundred thousand inhabitants.

(2) The cities listed in subdivision (1) of this subsection may establish, by order or ordinance, an administrative system for adjudicating housing, property maintenance, nuisance, parking, and other civil, nonmoving municipal code violations consistent with applicable state law. Such administrative adjudication system shall be subject to practice, procedure, and pleading rules established by the state supreme court, circuit court, or municipal court. This section shall not be construed to affect the validity of other administrative adjudication systems authorized by state law and created before August 28, 2004.

2. The order or ordinance creating the administrative adjudication system shall designate the administrative tribunal and its jurisdiction, including the code violations to be reviewed. The administrative tribunal may operate under the supervision of the municipal court, parking commission, or other entity designated by order or ordinance and in a manner consistent with state law. The administrative tribunal shall adopt policies and procedures for administrative hearings, and filing and notification requirements for appeals to the municipal or circuit court, subject to the approval of the municipal or circuit court.

3. The administrative adjudication process authorized in this section shall ensure a fair and impartial review of contested municipal code violations, and shall afford the parties due process of law. The formal rules of evidence shall not apply in any administrative review or hearing authorized in this section. Evidence, including hearsay, may be admitted only if it is the type of evidence commonly relied upon by reasonably prudent persons in the conduct of their affairs. The code violation notice, property record, and related documentation in the proper form, or a copy thereof, shall be prima facie evidence of the municipal code violation. The officer who issued the code violation citation need not be present.

4. An administrative tribunal may not impose incarceration or any fine in excess of the amount allowed by law. Any sanction, fine or costs, or part of any fine, other sanction, or costs, remaining unpaid after the exhaustion of, or the failure to exhaust, judicial review procedures under chapter 536 shall be a debt due and owing the city, and may be collected in accordance with applicable law.

5. Any final decision or disposition of a code violation by an administrative tribunal shall constitute a final determination for purposes of judicial review. Such determination is subject to review under chapter 536 or, at the request of the defendant made within ten days, a trial de novo in the circuit court. After expiration of the judicial review period under chapter 536, unless stayed by a court of competent jurisdiction, the administrative tribunal's decisions, findings, rules, and orders may be enforced in the same manner as a judgment entered by a court of competent jurisdiction. Upon being recorded in the manner required by state law or the uniform commercial code, a lien may be imposed on the real or personal property of any defendant entering a plea of nolo contendere, pleading guilty to, or found guilty of a municipal code violation in the amount of any debt due the city under this section and enforced in the same manner as a judgment lien under a judgment of a court of competent jurisdiction. The city may also issue a special tax bill to collect fines issued for housing, property maintenance, and nuisance code violations.

(L. 2004 H.B. 1407, A.L. 2007 H.B. 795 merged with S.B. 22, A.L. 2011 H.B. 142, A.L. 2012 S.B. 628)



Section 479.020 Municipal judges, selection, tenure, jurisdiction, qualifications, course of instruction.

Effective 28 Aug 2016

Title XXXII COURTS

479.020. Municipal judges, selection, tenure, jurisdiction, qualifications, course of instruction. — 1. Any city, town or village, including those operating under a constitutional or special charter, may, and cities with a population of four hundred thousand or more shall, provide by ordinance or charter for the selection, tenure and compensation of a municipal judge or judges consistent with the provisions of this chapter who shall have original jurisdiction to hear and determine all violations against the ordinances of the municipality. The method of selection of municipal judges shall be provided by charter or ordinance. Each municipal judge shall be selected for a term of not less than two years as provided by charter or ordinance.

2. Except where prohibited by charter or ordinance, the municipal judge may be a part-time judge and may serve as municipal judge in more than one municipality.

3. No person shall serve as a municipal judge of any municipality with a population of seven thousand five hundred or more or of any municipality in a county of the first class with a charter form of government unless the person is licensed to practice law in this state unless, prior to January 2, 1979, such person has served as municipal judge of that same municipality for at least two years.

4. Notwithstanding any other statute, a municipal judge need not be a resident of the municipality or of the circuit in which the municipal judge serves except where ordinance or charter provides otherwise. Municipal judges shall be residents of Missouri.

5. Judges selected under the provisions of this section shall be municipal judges of the circuit court and shall be divisions of the circuit court of the circuit in which the municipality, or major geographical portion thereof, is located. The judges of these municipal divisions shall be subject to the rules of the circuit court which are not inconsistent with the rules of the supreme court. The presiding judge of the circuit shall have general administrative authority over the judges and court personnel of the municipal divisions within the circuit.

6. No municipal judge shall hold any other office in the municipality which the municipal judge serves as judge. The compensation of any municipal judge and other court personnel shall not be dependent in any way upon the number of cases tried, the number of guilty verdicts reached or the amount of fines imposed or collected.

7. Municipal judges shall be at least twenty-one years of age. No person shall serve as municipal judge after that person has reached that person’s seventy-fifth birthday.

8. Within six months after selection for the position, each municipal judge who is not licensed to practice law in this state shall satisfactorily complete the course of instruction for municipal judges prescribed by the supreme court. The state courts administrator shall certify to the supreme court the names of those judges who satisfactorily complete the prescribed course. If a municipal judge fails to complete satisfactorily the prescribed course within six months after the municipal judge’s selection as municipal judge, the municipal judge’s office shall be deemed vacant and such person shall not thereafter be permitted to serve as a municipal judge, nor shall any compensation thereafter be paid to such person for serving as municipal judge.

9. No municipal judge shall serve as a municipal judge in more than five municipalities at one time.

(L. 1978 H.B. 1634, A.L. 1993 S.B. 88, A.L. 1996 H.B. 1169 & 1271 merged with S.B. 722 merged with S.B. 869, A.L. 2001 S.B. 267, A.L. 2004 H.B. 795, et al. merged with S.B. 1211, A.L. 2016 S.B. 572)



Section 479.030 Municipalities, notification of circuit clerk — judges in office, terms.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

479.030. Municipalities, notification of circuit clerk — judges in office, terms. — 1. Every municipality with a population of less than four hundred thousand which makes provision for a municipal judge or judges shall notify in writing the circuit clerk of the county in which the municipality or major geographical portion thereof is located before the municipal judge or judges hear and determine any cases; provided, however, that until March 1, 1979, municipal judges may hear and determine cases prior to such notification.

2. Judges of municipal courts in office on January 1, 1979, may serve out the terms which they are then serving as municipal judges of the circuit court if the municipality makes provision for the office of a municipal judge even though such judge may not meet the requirements of subsections 3, 7 and 8 of section 479.020.

3. Each judge of a municipal court in a city with a population of over four hundred thousand who is in office on January 1, 1979, and who is a full-time judge, shall become a municipal judge for that city without action being required on the part of the city, shall serve out the term for which he was selected, and subject to the provisions of chapter 479, shall be eligible for retention in office at the end of such term under the provisions of any plan of merit retention for municipal court judges in effect on January 1, 1979, which shall be deemed to be continued in effect without action on the part of the city.

(L. 1978 H.B. 1634)

Effective 1-02-79



Section 479.040 Cities may elect where violations of municipal ordinances may be heard.

Effective 28 Aug 2012

Title XXXII COURTS

479.040. Cities may elect where violations of municipal ordinances may be heard. — 1. (1) Any city, town or village with a population of less than four hundred thousand may elect to have the violations of its municipal ordinances heard and determined by an associate circuit judge of the circuit in which the city, town or village, or the major geographical portion thereof, is located; provided, however, if such election is made, all violations of that municipality's ordinances shall be heard and determined before an associate circuit judge or judges. If a municipality has elected to have the violations of its municipal ordinances heard and determined by an associate circuit judge, the municipality may thereafter elect to provide for a municipal judge or judges to hear such cases; provided, however, if such later election is made, all violations of that municipality's ordinances shall be heard and determined before a municipal judge. Nothing in this subsection shall preclude the transfer or assignment of another judge to hear and determine a case or class of cases when otherwise authorized by provisions of the constitution, law, or court rule. Nothing in this section shall preclude an election made under the provisions of subsection 4 of this section.

(2) In lieu of electing to have all violations of municipal ordinances heard and determined before an associate circuit court or a county municipal court, a city, town, or village may, under subdivision (1) of this subsection, elect to have such court only hear and determine those violations of its municipal ordinances as may be designated on the information by the prosecutor as involving an accused with special needs due to mental disorder or mental illness, as defined by section 630.005, or whose special needs, circumstances, and charges cannot be adequately accommodated by the municipal court of the city, town, or village, provided that the associate circuit court or county municipal court has established specialized dockets or courts to provide such adequate accommodations and resources for specifically handling such matters, such as a mental health court, housing court, domestic violence court, family court, or DWI court, and such associate circuit court or county municipal court accepts such election by consent of the presiding judge or by county contract, as applicable, and further provided that upon a determination by the court that the accused does not have such special needs, the matter shall be transferred back to the municipal court.

2. If, after January 1, 1980, a municipality elects to have the violations of its municipal ordinances heard and determined by an associate circuit judge, the associate circuit judge or judges shall commence hearing and determining such violations six months after the municipality notifies the presiding judge of the circuit of its election. With the consent of the presiding judge, the associate circuit judge or judges may commence hearing such violations at an earlier date.

3. Associate circuit judges of the circuit in which the municipality, or major geographical portion thereof, is located shall hear and determine violations of municipal ordinances of any municipality with a population of under four hundred thousand for which a municipal judge is not provided.

4. Any city, town or village with a population of less than four hundred thousand located in a county which has created a county municipal court under the provisions of section 66.010 may elect to enter into a contract with the county to have violations of municipal ordinances prosecuted, heard, and determined in the county municipal court. If a contract is entered into under the provisions of this subsection, all violations of that municipality's ordinances shall be heard and determined in the county municipal court. The contract may provide for a transition period after an election is made under the provisions of this subsection.

(L. 1978 H.B. 1634, A.L. 1993 S.B. 177, A.L. 1996 H.B. 1169 & 1271 merged with S.B. 722, A.L. 2012 S.B. 628 merged with S.B. 636)



Section 479.050 Municipalities may establish traffic violation bureau, procedure, costs.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

479.050. Municipalities may establish traffic violation bureau, procedure, costs. — The municipal judge or judges, or, in those municipalities where the violations of municipal ordinances are heard and determined by an associate circuit judge, or judges, the associate circuit judge, or judges, may establish a traffic violations bureau in any municipality, and shall establish such a bureau when a request therefor is made by the governing body of the municipality. The traffic violations bureau shall operate under the supervision of the circuit court and those judges regularly hearing and determining municipal ordinance violation cases of the particular municipality and shall be operated in accordance with the rules of the supreme court and the rules of the circuit court. All expenses incident to the operation of the traffic violations bureau, including salaries of clerical personnel, shall be paid by the municipality. The municipality shall provide suitable quarters for the traffic violations bureau; and all fines and costs shall be paid into the municipal treasury; provided, however, that when a municipality's ordinance violation cases are heard and determined by an associate circuit judge, or judges, provision may be made by circuit court rule for a traffic violation bureau to be operated by the staff available to the associate circuit judge and in such case fines and costs shall be paid over and distributed as provided in subsection 2 of section 479.080.

(L. 1978 H.B. 1634)

Effective 1-02-79



Section 479.060 Clerks, courtroom, other employees — municipalities to provide for, when.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

479.060. Clerks, courtroom, other employees — municipalities to provide for, when. — 1. Where municipal violations are to be tried before a municipal judge or judges, the governing body of the municipality shall provide by ordinance for a clerk or clerks and such other nonjudicial personnel as may be required for the proper functioning of the municipal division or divisions and shall provide a suitable courtroom in which to hold court. The salaries of the judges, clerks and other nonjudicial personnel and other expenses incidental to the operation of the municipal divisions shall be paid by the municipality.

2. Where the violations of municipal ordinances are heard and determined by an associate circuit judge and, at the request of the municipality, the associate circuit judge sits at the municipality rather than in the courtroom provided by the county, the municipality shall provide a suitable courtroom in which to hold court.

3. Where the violations of municipal ordinances are heard and determined by an associate circuit judge and, at the request of the municipality, a clerk or clerks or other nonjudicial personnel are located in the municipality rather than at the courthouse provided by the county, the salaries of such personnel and other expenses incidental to the operation of their offices shall be paid by the municipality.

(L. 1978 H.B. 1634)

Effective 1-02-79



Section 479.070 Duties and powers of municipal judge.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

479.070. Duties and powers of municipal judge. — The municipal judge shall be a conservator of the peace. He shall keep a docket in which he shall enter every case commenced before him and the proceeding therein and he shall keep such other records as required. Such docket and records shall be records of the circuit court. The municipal judge shall deliver said docket and records and all books and papers pertaining to his office to his successor in office or to the presiding judge of the circuit. The municipal judge shall have the power to administer oaths and enforce due obedience to all orders, rules and judgments made by him, and may fine or imprison for contempt committed before such judge while holding court, in the same manner and to the same extent as a circuit judge.

(L. 1978 H.B. 1634)

Effective 1-02-79



Section 479.080 Fines and costs, where paid, deposited — supreme court may provide for uniform procedure.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

479.080. Fines and costs, where paid, deposited — supreme court may provide for uniform procedure. — 1. In the prosecution of violations of municipal ordinances before a municipal judge, all fines and costs shall be paid to and deposited not less frequently than monthly into the municipal treasury.

2. In the prosecution of violations of municipal ordinances before an associate circuit judge, all fines shall be paid to and deposited not less frequently than monthly into the municipal treasury and all court costs shall be accounted for and remitted to the state treasury in the same manner as provided by law for costs in misdemeanor cases.

3. The supreme court by administrative rule may provide for uniform procedure, and reporting forms for the collection and transmittal of fines and costs. Until modified or otherwise provided by such administrative rule, the municipal judge, or associate circuit judge hearing and determining violations of municipal ordinances, shall cause the clerk serving his division, within the first ten days of every month, to make out a list of all the cases heard or tried before the judge during the preceding month, giving in each case the name of the defendant, the fine imposed, if any, the amount of costs, the names of defendants committed and the cases in which there was an application for trial de novo, respectively. Such clerk or the judge shall verify such lists and statements by affidavit, and file the same forthwith with the clerk of the municipality, who shall lay the same before the governing body or the municipality at its first session thereafter. The official collecting fines shall, within the ten days aforesaid, pay to the municipal treasurer the full amount of all fines collected by him during the preceding month if not previously paid to the municipal treasurer.

(L. 1978 H.B. 1634)

Effective 1-02-79



Section 479.090 Prosecutions based on information only, proceedings.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

479.090. Prosecutions based on information only, proceedings. — All prosecutions for the violation of municipal ordinances shall be instituted by information and may be based upon a complaint. Proceedings shall be in accordance with the supreme court rules governing practice and procedure in proceedings before municipal judges.

(L. 1978 H.B. 1634)

Effective 1-02-79



Section 479.100 Warrants, how issued and executed.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

479.100. Warrants, how issued and executed. — All warrants issued by a municipal judge, or an associate circuit judge hearing violations of municipal ordinances, shall be directed to the city marshal, chief of police, or any other police officer of the municipality, or to the sheriff of the county. The warrants shall be executed by the marshal, chief of police, police officer or sheriff at any place within the limits of the county, and not elsewhere, unless the warrants are endorsed in the manner provided for warrants in criminal cases, and, when so endorsed, shall be served in other counties, as provided for in warrants in criminal cases.

(L. 1978 H.B. 1634)

Effective 1-02-79



Section 479.110 Arrest without warrants, procedure.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

479.110. Arrest without warrants, procedure. — The city marshal, chief of police or other police officer of any municipality shall, without a warrant, make arrests of any person who commits an offense in his presence, but such officer shall, before the trial, file a written complaint with the judge hearing violations of municipal ordinances.

(L. 1978 H.B. 1634)

Effective 1-02-79



Section 479.120 Municipality to designate attorney to prosecute violations — duties.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

479.120. Municipality to designate attorney to prosecute violations — duties. — It shall be the duty of an attorney designated by the municipality to prosecute the violations of the municipality's ordinances before the municipal judges or before the associate circuit judges hearing the violations of that municipality's ordinances. The salary or fees of the attorney and his necessary expenses incurred in such prosecutions shall be paid by the municipality.

(L. 1978 H.B. 1634)

Effective 1-02-79



Section 479.130 Trial by jury, when.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

479.130. Trial by jury, when. — Any person charged with the violation of a municipal ordinance of a city of the third or fourth class shall be entitled to a trial by jury, as in prosecutions for misdemeanors before an associate circuit judge.

(L. 1978 H.B. 1634)

Effective 1-02-79



Section 479.140 Judge to be trier of fact, when.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

479.140. Judge to be trier of fact, when. — In any trial for the violation of a municipal ordinance, all issues of fact shall be tried by the judge except where trial by jury is authorized by law and the defendant or his attorney requests a trial by jury.

(L. 1978 H.B. 1634)

Effective 1-02-79



Section 479.150 Trial by jury, certification for assignment — exception, Springfield municipal court, when, procedure, costs.

Effective 28 Aug 2001

Title XXXII COURTS

479.150. Trial by jury, certification for assignment — exception, Springfield municipal court, when, procedure, costs. — 1. In any municipality, whenever a defendant accused of a violation of a municipal ordinance has a right to a trial by jury and demands such trial by jury, except as provided in subsection 2 of this section, the municipal judge shall certify the case for assignment.

2. Any municipality requiring by ordinance that the municipal judge be a licensed attorney and which has a population in excess of one hundred thousand persons which is located in a county of the first class not having a charter form of government and which does not adjoin another first class county may elect by passage of an appropriate municipal ordinance to hear jury cases before the municipal court; provided, such jury cases are heard in accordance with the following procedures:

(1) Cases shall be heard with a record being made as required in jury cases before the associate circuit court and the trial shall be conducted and the jury selected in accordance with procedures applicable before circuit courts;

(2) In any case tried with a jury in a municipal court under provisions of this subsection, appeals may be had upon the record to the appropriate state appellate court, and the record for appeal in such cases shall be prepared in accordance with the same rules prescribed by the supreme court for trials on the record before associate circuit courts;

(3) The costs of equipment or stenographic services for jury trials a municipality should elect to hold under this section shall be paid by the municipality, except where the supreme court has by rule provided for reimbursement by the defendant for the cost of transcription, and any person who requests a jury trial shall be responsible for all costs incurred in the securing of a jury if such person thereafter waives his right to a jury trial;

(4) The failure to request a jury trial while the case is pending before the municipal court shall be deemed a waiver of the right to a jury trial and after such jury trial there shall be no right to a trial de novo in circuit court;

(5) If the municipal judge is disqualified, the rules for appointment of another municipal judge of the city to hear such cases shall apply; provided, however, that in the event there is no other municipal judge qualified to hear the case, the case shall be certified for assignment.

(L. 1978 H.B. 1634, A.L. 1984 H.B. 1142 & 894, A.L. 2001 S.B. 267)



Section 479.155 Municipal division, reporting requirements to Missouri Supreme Court.

Effective 28 Aug 2015

Title XXXII COURTS

479.155. Municipal division, reporting requirements to Missouri Supreme Court. — 1. By September 1, 2015, the presiding judge of the circuit court in which the municipal division is located shall report to the clerk of the supreme court the name and address of the municipal division and any other information regarding the municipal division requested by the clerk of the supreme court on a standardized form developed by the clerk of the supreme court.

2. If a municipality elects to abolish or establish a municipal division, the presiding judge of the circuit court in which the municipal division is located shall notify the clerk of the supreme court and shall complete the report required under subsection 1 of this section within ninety days of the establishment of the division.

3. The supreme court shall develop rules regarding conflict of interest for any prosecutor, defense attorney, or judge that has a pending case before the municipal division of any circuit court.

(L. 2015 S.B. 5)



Section 479.160 Witnesses, how summoned, fees.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

479.160. Witnesses, how summoned, fees. — 1. It shall be the duty of the municipal judge to summon all persons whose testimony may be deemed essential as witnesses at the trial, and to enforce their attendance by attachment, if necessary. The fees of witnesses shall be the same as those fixed for witnesses in trials before associate circuit judges and shall be taxed as other costs in the case.

2. When a trial shall be continued by a municipal judge it shall not be necessary to summon any witnesses who may be present at the continuance; but the municipal judge shall orally notify such witnesses as either party may require to attend before him on the day set for trial to testify in the case, and enter the names of such witnesses on his docket, which oral notice shall be valid as a summons.

(L. 1978 H.B. 1634)

Effective 1-02-79



Section 479.170 Municipal judge without jurisdiction, when, procedure.

Effective 28 Aug 2017

Title XXXII COURTS

479.170. Municipal judge without jurisdiction, when, procedure. — 1. If, in the progress of any trial before a municipal judge, it shall appear to the judge that the accused ought to be put upon trial for an offense against the criminal laws of the state and not cognizable before him as municipal judge, he shall immediately stop all further proceedings before him as municipal judge and cause the complaint to be made before some associate circuit judge within the county.

2. For purposes of this section, any offense involving the operation of a motor vehicle in an intoxicated condition as defined in section 577.001 shall not be cognizable in municipal court, if the defendant has been convicted, found guilty, or pled guilty to two or more previous intoxication-related traffic offenses as defined in section 577.001, or has had two or more previous alcohol-related enforcement contacts as defined in section 302.525.

(L. 1978 H.B. 1634, A.L. 2010 H.B. 1695, et al., A.L. 2017 S.B. 34)



Section 479.172 Intoxication-related traffic offenses, municipal judges to receive adequate instruction — written policy on timely disposition of cases — report required.

Effective 01 Jan 2017, see footnote

Title XXXII COURTS

479.172. Intoxication-related traffic offenses, municipal judges to receive adequate instruction — written policy on timely disposition of cases — report required. — 1. Each municipal judge shall receive adequate instruction on the laws related to intoxication-related traffic offenses as defined in section 577.001 including jurisdictional issues related to such offenses, reporting requirements to the highway patrol central repository as set out in section 43.503 and required assessment for offenders under the substance abuse traffic offender program (SATOP). Each municipal judge shall adopt a written policy requiring that municipal court personnel timely report all dispositions of all charges for intoxication-related traffic offenses to the central repository.

2. Each municipal court shall provide a copy of its written policy for reporting dispositions of intoxication-related traffic offenses to the office of state courts administrator and the highway patrol. To assist municipal courts, the office of state courts administrator may create a model policy for the reporting of dispositions of all charges for intoxication-related traffic offenses.

3. Each municipal division of every circuit court in the state of Missouri shall prepare a report every six months. The report shall include, but shall not be limited to, the total number and disposition of every intoxication-related traffic offense adjudicated, dismissed or pending in its municipal court division. The municipal court division shall submit said report to the circuit court en banc. The report shall include the six-month period beginning January first and ending June thirtieth and the six-month period beginning July first and ending December thirty-first of each year. The report shall be submitted to the circuit court en banc no later than sixty days following the end of the reporting period. The circuit court en banc shall make recommendations or take any action it deems appropriate based on its review of said reports.

(L. 2010 H.B. 1695, et al., A.L. 2014 S.B. 491)

Transferred 2014; formerly 577.006; Effective 1-01-17



Section 479.180 Commitment in county jail, when — duty of sheriff.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

479.180. Commitment in county jail, when — duty of sheriff. — If a municipality has no suitable and safe place of confinement, the defendant may be committed to the county jail by the judge, and it shall be the duty of the sheriff, if space for the prisoner is available in the county jail, upon receipt of a warrant of commitment from the judge to receive and safely keep such prisoner until discharged by due process of law. The municipality shall pay the board of such prisoner at the same rate as may now or hereafter be allowed by law to such sheriff for the keeping of other prisoners in his custody.

(L. 1978 H.B. 1634)

Effective 1-02-79



Section 479.190 Parole or probation, when granted — certificate — conditions of probation — modification of conditions.

Effective 28 Aug 1990

Title XXXII COURTS

479.190. Parole or probation, when granted — certificate — conditions of probation — modification of conditions. — 1. Any judge hearing violations of municipal ordinances may, when in his judgment it may seem advisable, grant a parole or probation to any person who shall plead guilty or who shall be convicted after a trial before such judge. When a person is placed on probation he shall be given a certificate explicitly stating the conditions on which he is being released.

2. In addition to such other authority as exists to order conditions of probation, the court may order conditions which the court believes will serve to compensate the victim of the crime, any dependent of the victim, or society in general. Such conditions may include, but need not be limited to:

(1) Restitution to the victim or any dependent of the victim, in an amount to be determined by the judge; and

(2) The performance of a designated amount of free work for a public or charitable purpose, or purposes, as determined by the judge.

3. A person may refuse probation conditioned on the performance of free work. If he does so, the court shall decide the extent or duration of sentence or other disposition to be imposed and render judgment accordingly. Any county, city, person, organization, or agency, or employee of a county, city, organization or agency charged with the supervision of such free work or who benefits from its performance shall be immune from any suit by the person placed on parole or probation or any person deriving a cause of action from him if such cause of action arises from such supervision of performance, except for intentional torts or gross negligence. The services performed by the probationer or parolee shall not be deemed employment within the meaning of the provisions of chapter 288.

4. The court may modify or enlarge the conditions of probation at any time prior to the expiration or termination of the probation term.

(L. 1978 H.B. 1634, A.L. 1990 S.B. 497)



Section 479.200 Appeals, trial de novo.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

479.200. Appeals, trial de novo. — 1. In any case tried before a municipal judge who is not licensed to practice law in this state, the defendant shall have a right to trial de novo, even from a plea of guilty, before a circuit judge or an associate circuit judge.

2. In any case tried before a municipal judge who is licensed to practice law in this state or before an associate circuit judge, except where there has been a plea of guilty or the case has been tried with a jury, the defendant shall have a right of trial de novo before a circuit judge or upon assignment before an associate circuit judge. An application for a trial de novo shall be filed within ten days after judgment and shall be filed in such form and perfected in such manner as provided by supreme court rule.

3. In any case tried with a jury before an associate circuit judge a record shall be made and appeals may be had upon that record to the appropriate appellate court.

4. The supreme court may provide by rule what record shall be kept and may provide that it be a stenographic record or one made by the utilization of electronic, magnetic, or mechanical sound or video recording devices.

(L. 1978 H.B. 1634)

Effective 1-02-79

(1985) Defendant, convicted in municipal court of violating a city ordinance is entitled to request a trial by jury upon appeal to the circuit court. State ex. rel. Estill v. Iannone (Mo.banc), 687 S.W.2d 172.



Section 479.210 Recognizances and forfeitures.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

479.210. Recognizances and forfeitures. — In case of a breach of any recognizance entered into before a municipal judge or an associate circuit judge hearing a municipal ordinance violation case, the same shall be deemed forfeited and the judge shall cause the same to be prosecuted against the principal and surety, or either of them, in the name of the municipality as plaintiff. Such action shall be prosecuted before a circuit judge or associate circuit judge, and in the event of cases caused to be prosecuted by a municipal judge, such shall be on the transcript of the proceedings before the municipal judge. All moneys recovered in such actions shall be paid over to the municipal treasury to the general revenue fund of the municipality.

(L. 1978 H.B. 1634)

Effective 1-02-79



Section 479.220 Disqualification of judge, when, procedure.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

479.220. Disqualification of judge, when, procedure. — A municipal judge shall be disqualified to hear any case in which he is in any wise interested, or, if before the trial is commenced, the defendant or the prosecutor files an affidavit that the defendant or the municipality, as the case may be, cannot have a fair and impartial trial by reason of the interest or prejudice of the judge. Neither the defendant nor the municipality shall be entitled to file more than one affidavit or disqualification in the same case.

(L. 1978 H.B. 1634)

Effective 1-02-79



Section 479.230 Absence of judge, procedure.

Effective 28 Aug 2005

Title XXXII COURTS

479.230. Absence of judge, procedure. — 1. If a municipal judge be absent, sick or disqualified from acting pursuant to the general administrative authority of the presiding judge of the circuit court over the municipal divisions within the circuit contained in section 478.240:

(1) In municipal court divisions having more than one judge, the presiding judge of the municipal division, if any, or if there is not a designated presiding judge of the municipal division, any other municipal judge in said municipal division may request the presiding judge of the circuit court to designate a special municipal judge as provided in subsection 2 of this section until such absence or disqualification shall cease, subject to subdivision (4) of this subsection;

(2) The presiding judge of the municipal division may, by written directive, designate a written procedure delegating authority by which the municipal court administrator, if any, or the municipal court clerk, is authorized to notify and request the presiding judge of the circuit court to designate a special municipal judge as provided in subsection 2 of this section;

(3) In the absence of multiple judges in a municipal division, and in the absence of a written directive and policy authorizing the procedure, the mayor or chairman of the board of trustees may request the presiding judge of the circuit court to designate a special municipal judge as provided in subsection 2 of this section or in cases of circumstances making it impossible to reach the presiding judge of the circuit court in a timely manner, the mayor or chairman of the board of trustees may designate some competent, eligible person to act as municipal judge until the presiding judge of the circuit court can designate a special municipal judge as provided for under subsection 2 of this section;

(4) Notwithstanding the provisions of subdivisions (1) to (3) of this subsection, should a vacancy occur in the office of an elected municipal judge more than six months before a general municipal election, then a special election shall be held to fill such vacancy; and in case of vacancy in the office of an elected municipal judge within less than six months of a general municipal election, the office may be filled by a competent, eligible person under the procedures set forth in subdivisions (1), (2), and (3) of this subsection.

2. The presiding judge of the circuit court may appoint any other municipal judge within the circuit to act as a special interim municipal judge for a municipal judge of the circuit who is absent, sick or disqualified from acting. The presiding judge shall act upon the request of those with authority to make such request under subsection 1 of this section.

3. The governing body of the municipality shall provide by ordinance for the compensation of any person designated to act as municipal judge under the provisions of this section.

(L. 1978 H.B. 1634, A.L. 1993 S.B. 88, A.L. 2005 H.B. 353)



Section 479.240 Fines, installments allowed.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

479.240. Fines, installments allowed. — When a fine is assessed for violation of an ordinance, it shall be within the discretion of the judge assessing the fine to provide for the payment of the fine on an installment basis under such terms and conditions as he may deem appropriate.

(L. 1978 H.B. 1634)

Effective 1-02-79



Section 479.250 Municipal ordinances, evidence of, judicial notice of.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

479.250. Municipal ordinances, evidence of, judicial notice of. — In the trial of municipal ordinance violation cases, a copy of a municipal ordinance which is certified by the clerk of the municipality shall constitute prima facie evidence of such ordinance. If such certified copy is on file with the clerk serving the judge hearing a case and readily available for inspection by the parties, the judge may take judicial notice of such ordinance without further proof.

(L. 1978 H.B. 1634)

Effective 1-02-79



Section 479.260 Court costs and fees, judicial education fund, purpose, administration.

Effective 28 Aug 2009

Title XXXII COURTS

479.260. Court costs and fees, judicial education fund, purpose, administration. — 1. Municipalities by ordinance may provide for fees in an amount per case to be set pursuant to sections 488.010 to 488.020 for each municipal ordinance violation case filed before a municipal judge, and in the event a defendant pleads guilty or is found guilty, the judge may assess costs against the defendant except in those cases where the defendant is found by the judge to be indigent and unable to pay the costs. The fees authorized in this subsection are in addition to service charges, witness fees and jail costs that may otherwise be authorized to be assessed, but are in lieu of other court costs. The fees provided by this subsection shall be collected by the municipal division clerk in municipalities electing or required to have violations of municipal ordinances tried before a municipal judge pursuant to section 479.020, or to employ judicial personnel pursuant to section 479.060, and disbursed as provided in subsection 1 of section 479.080. Any other court costs required in connection with such cases shall be collected and disbursed as provided in sections 488.010 to 488.020; provided that, each municipal court may establish a judicial education fund and an appointed counsel fund, each in separate accounts under the control of the municipal court to retain one dollar of the fees collected on each case. The fees collected shall be allocated between the two funds as determined by the court. The judicial education fund shall be used only to pay for:

(1) The continuing education and certification required of the municipal judges by law or supreme court rule; and

(2) Judicial education and training for the court administrator and clerks of the municipal court.

­­

­

2. In municipal ordinance violation cases which are filed in the associate circuit division of the circuit court, fees shall be assessed in each case in an amount to be set pursuant to sections 488.010 to 488.020. In the event a defendant pleads guilty or is found guilty, the judge shall assess costs against the defendant except in those cases where the defendant is found by the judge to be indigent and unable to pay the costs. In the event a defendant is acquitted or the case is dismissed, the judge shall not assess costs against the municipality. The costs authorized in this subsection are in addition to service charges, witness fees and jail costs that may otherwise be authorized to be assessed, but are in lieu of other court costs. The costs provided by this subsection shall be collected by the municipal division clerk in municipalities electing or required to have violations of municipal ordinances tried before a municipal judge pursuant to section 479.020, or to employ judicial personnel pursuant to section 479.060, and disbursed as provided in subsection 2 of section 479.080. Any other court costs required in connection with such cases shall be collected and disbursed as provided in sections 488.010 to 488.020.

3. A municipality, when filing cases before an associate circuit judge, shall not be required to pay fees.

4. No fees for a judge, city attorney or prosecutor shall be assessed as costs in a municipal ordinance violation case.

5. In municipal ordinance violation cases, when there is an application for a trial de novo, there shall be an additional fee in an amount to be set pursuant to sections 488.010 to 488.020 which shall be assessed in the same manner as provided in subsection 2 of this section.

6. Municipalities by ordinance may provide for a schedule of costs to be paid in connection with pleas of guilty which are processed in a traffic violations bureau. If a municipality files its municipal ordinance violation cases before a municipal judge, such costs shall not exceed the court costs authorized by subsection 1 of this section. If a municipality files its municipal ordinance violations cases in the associate circuit division of the circuit court, such costs shall not exceed the court costs authorized by subsection 2 of this section.

(L. 1978 H.B. 1634, A.L. 1982 S.B. 497, A.L. 1996 S.B. 869, A.L. 1997 S.B. 248, A.L. 2009 H.B. 237 & H.B. 238 & H.B. 482)



Section 479.270 Transfer or assignment of cases, procedure.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

479.270. Transfer or assignment of cases, procedure. — If transferred by the supreme court or if assigned by the presiding judge of the circuit or pursuant to court rule, a circuit judge may hear municipal ordinance violation cases in those instances where provision is made in this chapter for such cases to be initially heard by an associate circuit judge and may exercise the other powers granted associate circuit judges by this chapter. Costs shall be assessed in the same amounts as if the cause was heard by an associate circuit judge. Such transfer or assignment may be on a case-by-case or general basis.

(L. 1978 H.B. 1634)

Effective 1-02-79



Section 479.350 Definitions.

Effective 28 Aug 2016

Title XXXII COURTS

479.350. Definitions. — For purposes of sections 479.350 to 479.372, the following terms mean:

(1) “Annual general operating revenue”, revenue that can be used to pay any bill or obligation of a county, city, town, or village, including general sales tax; general use tax; general property tax; fees from licenses and permits; unrestricted user fees; fines, court costs, bond forfeitures, and penalties. Annual general operating revenue does not include designated sales or use taxes; restricted user fees; grant funds; funds expended by a political subdivision for technological assistance in collecting, storing, and disseminating criminal history record information and facilitating criminal identification activities for the purpose of sharing criminal justice-related information among political subdivisions; or other revenue designated for a specific purpose;

(2) “Court costs”, costs, fees, or surcharges which are retained by a county, city, town, or village upon a finding of guilty or plea of guilty, and shall exclude any costs, fees, or surcharges disbursed to the state or other entities by a county, city, town, or village and any certified costs, not including fines added to the annual real estate tax bill or a special tax bill under section 67.398, 67.402, or 67.451;

(3) “Minor traffic violation”, a municipal or county traffic ordinance violation prosecuted that does not involve an accident or injury, that does not involve the operation of a commercial motor vehicle, and for which no points are assessed by the department of revenue or the department of revenue is authorized to assess one to four points to a person’s driving record upon conviction. Minor traffic violation shall include amended charges for any minor traffic violation. Minor traffic violation shall exclude a violation for exceeding the speed limit by more than nineteen miles per hour or a violation occurring within a construction zone or school zone;

(4) “Municipal ordinance violation”, a municipal or county ordinance violation prosecuted for which penalties are authorized by statute under sections 64.160, 64.200, 64.295, 64.487, 64.690, 64.895, 67.398, 71.285, 89.120, and 89.490. Municipal ordinance violation shall include amended charges for municipal ordinance violations.

(L. 2015 S.B. 5, A.L. 2016 S.B. 572)



Section 479.353 Conditions.

Effective 28 Aug 2016

Title XXXII COURTS

479.353. Conditions. — Notwithstanding any provisions to the contrary, the following conditions shall apply to minor traffic violations and municipal ordinance violations:

(1) The court shall not assess a fine, if combined with the amount of court costs, totaling in excess of :

(a) Two hundred twenty-five dollars for minor traffic violations; and

(b) For municipal ordinance violations committed within a twelve-month period beginning with the first violation: two hundred dollars for the first municipal ordinance violation, two hundred seventy-five dollars for the second municipal ordinance violation, three hundred fifty dollars for the third municipal ordinance violation, and four hundred fifty dollars for the fourth and any subsequent municipal ordinance violations;

(2) The court shall not sentence a person to confinement, except the court may sentence a person to confinement for any violation involving alcohol or controlled substances, violations endangering the health or welfare of others, or eluding or giving false information to a law enforcement officer;

(3) A person shall not be placed in confinement for failure to pay a fine unless such nonpayment violates terms of probation or unless the due process procedures mandated by Missouri supreme court rule 37.65 or its successor rule are strictly followed by the court;

(4) Court costs that apply shall be assessed against the defendant unless the court finds that the defendant is indigent based on standards set forth in determining such by the presiding judge of the circuit. Such standards shall reflect model rules and requirements to be developed by the supreme court; and

(5) No court costs shall be assessed if the defendant is found to be indigent under subdivision (4) of this section or if the case is dismissed.

(L. 2015 S.B. 5, A.L. 2016 S.B. 572)



Section 479.356 Failure to pay court costs, fines, or fees, setoff of income tax refund, when.

Effective 28 Aug 2015

Title XXXII COURTS

479.356. Failure to pay court costs, fines, or fees, setoff of income tax refund, when. — If a person fails to pay court costs, fines, fees, or other sums ordered by a municipal court, to be paid to the state or political subdivision, a municipal court may report any such delinquencies in excess of twenty-five dollars to the director of the department of revenue and request that the department seek a setoff of an income tax refund as provided by sections 143.782 to 143.788. The department shall promulgate rules necessary to effectuate the purpose of the offset program.

(L. 2015 S.B. 5)



Section 479.359 Political subdivisions to annually calculate percentage of revenue from municipal ordinance violations and minor traffic violations — limitation on percentage — addendum to report, contents.

Effective 28 Aug 2016

Title XXXII COURTS

479.359. Political subdivisions to annually calculate percentage of revenue from municipal ordinance violations and minor traffic violations — limitation on percentage — addendum to report, contents. — 1. Every county, city, town, and village shall annually calculate the percentage of its annual general operating revenue received from fines, bond forfeitures, and court costs for municipal ordinance violations and minor traffic violations, including amended charges for any municipal ordinance violations and minor traffic violations, whether the violation was prosecuted in municipal court, associate circuit court, or circuit court, occurring within the county, city, town, or village. If the percentage is more than thirty percent, the excess amount shall be sent to the director of the department of revenue. The director of the department of revenue shall set forth by rule a procedure whereby excess revenues as set forth in this section shall be sent to the department of revenue. The department of revenue shall distribute these moneys annually to the schools of the county in the same manner that proceeds of all fines collected for any breach of the penal laws of this state are distributed.

2. Beginning January 1, 2016, the percentage specified in subsection 1 of this section shall be reduced from thirty percent to twenty percent, unless any county, city, town, or village has a fiscal year beginning on any date other than January first, in which case the reduction shall begin on the first day of the immediately following fiscal year except that any county with a charter form of government and with more than nine hundred fifty thousand inhabitants and any city, town, or village with boundaries found within such county shall be reduced from thirty percent to twelve and one-half percent.

3. An addendum to the annual financial report submitted to the state auditor under section 105.145 by the county, city, town, or village that has chosen to have a municipal court division shall contain an accounting of:

(1) Annual general operating revenue as defined in section 479.350;

(2) The total revenues from fines, bond forfeitures, and court costs for municipal ordinance violations and minor traffic violations occurring within the county, city, town, or village, including amended charges from any municipal ordinance violations and minor traffic violations;

(3) The percent of annual general operating revenue from fines, bond forfeitures, and court costs for municipal ordinance violations and minor traffic violations occurring within the county, city, town, or village, including amended charges from any charged municipal ordinance violations and minor traffic violation, charged in the municipal court of that county, city, town, or village; and

(4) Said addendum shall be certified and signed by a representative with knowledge of the subject matter as to the accuracy of the addendum contents, under oath and under the penalty of perjury, and witnessed by a notary public.

4. On or before December 31, 2015, the state auditor shall set forth by rule a procedure for including the addendum information required by this section. The rule shall also allow reasonable opportunity for demonstration of compliance without unduly burdensome calculations.

(L. 2015 S.B. 5, A.L. 2016 S.B. 572)

(2017) Population classification in section will only apply to St. Louis County for the foreseeable future, and as the State failed to demonstrate substantial justification for such special treatment, the classification is unconstitutional as a special law in violation of Article III, Section 40(30). Classification is severed from remainder of section, and thus section imposes a uniform cap on fines, bond forfeitures, and court costs of 20 percent statewide. City of Normandy v. Greitens, 518 S.W.3d 183 (Mo.).



Section 479.360 Certification of substantial compliance, filed with state auditor — procedures adopted and certified.

Effective 28 Aug 2016

Title XXXII COURTS

479.360. Certification of substantial compliance, filed with state auditor — procedures adopted and certified. — 1. Every county, city, town, and village shall file with the state auditor, together with its report due under section 105.145, its certification of its substantial compliance signed by its municipal judge with the municipal court procedures set forth in this subsection during the preceding fiscal year. The procedures to be adopted and certified include the following:

(1) Defendants in custody pursuant to an initial arrest warrant issued by a municipal court have an opportunity to be heard by a judge in person, by telephone, or video conferencing as soon as practicable and not later than forty-eight hours on minor traffic violations and not later than seventy-two hours on other violations and, if not given that opportunity, are released;

(2) Defendants in municipal custody shall not be held more than twenty-four hours without a warrant after arrest;

(3) Defendants are not detained in order to coerce payment of fines and costs unless found to be in contempt after strict compliance by the court with the due process procedures mandated by Missouri supreme court rule 37.65 or its successor rule;

(4) The municipal court has established procedures to allow indigent defendants to present evidence of their financial condition and takes such evidence into account if determining fines and costs and establishing related payment requirements;

(5) The municipal court only assesses fines and costs as authorized by law;

(6) No additional charge shall be issued for the failure to appear for a minor traffic violation;

(7) The municipal court conducts proceedings in a courtroom that is open to the public and large enough to reasonably accommodate the public, parties, and attorneys;

(8) The municipal court makes use of alternative payment plans;

(9) The municipal court makes use of community service alternatives for which no associated costs are charged to the defendant; and

(10) The municipal court has adopted an electronic payment system or payment by mail for the payment of minor traffic violations.

2. On or before December 31, 2015, the state auditor shall set forth by rule a procedure for including the addendum information required by this section. The rule shall also allow reasonable opportunity for demonstration of compliance.

(L. 2015 S.B. 5, A.L. 2016 S.B. 572)



Section 479.362 Filing of addendum, notice to revenue — failure to file, procedure.

Effective 28 Aug 2015

Title XXXII COURTS

479.362. Filing of addendum, notice to revenue — failure to file, procedure. — 1. The auditor shall notify to the director of the department of revenue whether or not county, city, town, or village has timely filed the addendums required by sections 479.359 and 479.360 and transmit copies of all addendums filed in accordance with sections 479.359 and 479.360. The director of the department of revenue shall review the information filed in the addendums as required by sections 479.359 and 479.360 and shall determine if any county, city, town, or village:

(1) Failed to file an addendum; or

(2) Failed to remit to the department of revenue the excess amount as set forth, certified, and signed in the addendum required by section 479.359.

­­

­

2. If a county, city, town, or village files the required addendum after notice from the director of the department of revenue, the director shall determine whether the county, city, town, or village failed to pay any excess amount required. If so, the director shall send an additional notice of failure to pay the excess amount and the county, city, town, or village shall pay the excess amount within sixty days of the date of the original notice.

3. A county, city, town, or village sent a notice by the director of the department of revenue for failure to pay or failure to file the required addendum under this section may seek judicial review of any determination made by the director of the department of revenue in the circuit court in which the municipal division is located by filing a petition under section 536.150 within thirty days of receipt of such determination. The county, city, town, or village shall give written notice of such filing to the director of revenue by certified mail. Within fifteen days of filing the petition, the county, city, town, or village shall deposit an amount equal to any amount in dispute into the registry of the circuit court by the county, city, town, or village. Failure to do so shall result in a dismissal of the case.

4. In addition to other available remedies, if the circuit court determines that the director of the department of revenue's determination as to the amount of excess funds or failure to file is in error, the circuit court shall return the amount not required to be remitted to the department of revenue to the county, city, town, or village immediately. The remainder of the funds held in the registry shall be paid to the director of the department of revenue for distribution under subsection 1 of section 479.359.

5. If any county, city, town, or village has failed to file an accurate or timely addendum or send excess revenue to the director of the department of revenue and the sixty-day period described in subsection 1 of this section has passed or there has been a final adjudication of a petition filed pursuant to subsection 3 of this section, whichever is later, the director of the department of revenue shall send a final notice to the clerk of the municipal court. If the county, city, town, or village fails to become compliant within five days after the date of the final notice, the director of the department of revenue shall send a notice of the noncompliance to the presiding judge of the circuit court in which any county, city, town, or village is located and the presiding judge of the circuit court shall immediately order the clerk of the municipal court to certify all pending matters in the municipal court until such county, city, town, or village files an accurate addendum and sends excess revenue to the director of the department of revenue pursuant to sections* 479.359 and 479.360. All fines, bond forfeitures, and court costs ordered or collected while a county, city, town, or village has its municipal court matters reassigned under this subsection shall be paid to the director of the department of revenue to be distributed to the schools of the county in the same manner that proceeds of all penalties, forfeitures, and fines collection for any breach of the penal laws of the state are distributed and the county, city, town, or village shall not be entitled to such revenue. If the noncompliant county, city, town, or village thereafter files an accurate addendum and remits all the excess revenue owed pursuant to section 479.359 to the director of the department of revenue, the director of the department shall notify the clerk of the municipal court and the presiding judge of the circuit court that the county, city, town, or village may again hear matters and receive revenue from fines, bond forfeitures, and court costs subject to continuing compliance with section 479.359.

6. The state auditor shall have the authority to audit any addendum and any supporting documents submitted to the department of revenue by any county, city, town, or village.

(L. 2015 S.B. 5)

*Word "sections" does not appear in original rolls.



Section 479.368 Failure to timely file, loss of local sales tax revenue and certain county sales tax revenue — election required, when.

Effective 28 Aug 2016

Title XXXII COURTS

479.368. Failure to timely file, loss of local sales tax revenue and certain county sales tax revenue — election required, when. — 1. (1) Except for county sales taxes deposited in the county sales tax trust fund as defined in section 66.620, any county, city, town, or village failing to timely file the required addendums or remit the required excess revenues, if applicable, after the time period provided by the notice by the director of the department of revenue or any final determination on excess revenue by the court in a judicial proceeding, whichever is later, shall not receive from that date any amount of moneys to which the county, city, town, or village would otherwise be entitled to receive from revenues from local sales tax as defined in section 32.085.

(2) If any county, city, town, or village has failed to timely file the required addendums, the director of the department of revenue shall hold any moneys the noncompliant city, town, village, or county would otherwise be entitled to from local sales tax as defined in section 32.085 until a determination is made by the director of revenue that the noncompliant city, town, village, or county has come into compliance with the provisions of sections 479.359 and 479.360.

(3) If any county, city, town, or village has failed to remit the required excess revenue to the director of the department of revenue such general local sales tax revenues shall be distributed as provided in subsection 1 of section 479.359 by the director of the department of revenue in the amount of excess revenues that the county, city, town, or village failed to remit.

­­

­

2. (1) Any city, town, village, or county that participates in the distribution of local sales tax in sections 66.600 to 66.630 and fails to timely file the required addendums or remit the required excess revenues, if applicable, after the time period provided by the notice by the director of the department of revenue or any final determination on excess revenue by the court in a judicial proceeding, whichever is later, shall not receive any amount of moneys to which said city, town, village, or county would otherwise be entitled under sections 66.600 to 66.630. The director of the department of revenue shall notify the county to which the duties of the director have been delegated under section 66.601 of any noncompliant city, town, village, or county and the county shall remit to the director of the department of revenue any moneys to which said city, town, village, or county would otherwise be entitled. No disbursements to the noncompliant city, town, village, or county shall be permitted until a determination is made by the director of revenue that the noncompliant city, town, village, or county has come into compliance with the provisions of sections 479.359 and 479.360.

(2) If such county, city, town, or village has failed to timely file the required addendums, the director of the department of revenue shall hold any moneys the noncompliant city, town, village, or county would otherwise be entitled to under sections 66.600 to 66.630 until a determination is made by the director of revenue that the noncompliant city, town, village, or county has come into compliance with the provisions of sections 479.359 and 479.360.

(3) If any county, city, town, or village has failed to remit the required excess revenue to the director of the department of revenue, the director shall distribute such moneys the county, city, town, or village would otherwise be entitled to under sections 66.600 to 66.630 in the amount of excess revenues that the city, town, village, or county failed to remit as provided in subsection 1 of section 479.359.

­­

­

3. In addition to the provisions of subsection 1 of this section, any county that fails to remit the required excess revenue as required by section 479.359 shall have an election upon the question of disincorporation under Article VI, Section 5 of the Constitution of Missouri, and any such city, town, or village that fails to remit the required excess revenue as required by section 479.359 shall have an election upon the question of disincorporation according to the following procedure:

(1) The election upon the question of disincorporation of such city, town, or village shall be held on the next general election day, as defined by section 115.121;

(2) The director of the department of revenue shall notify the election authorities responsible for conducting the election according to the terms of section 115.125 and the county governing body in which the city, town, or village is located not later than 5:00 p.m. on the tenth Tuesday prior to the election of the amount of the excess revenues due;

(3) The question shall be submitted to the voters of such city, town, or village in substantially the following form:

­

­

(4) Upon notification by the director of the department of revenue, the county governing body in which the city, town, or village is located shall give notice of the election for eight consecutive weeks prior to the election by publication in a newspaper of general circulation published in the city, town, or village, or if there is no such newspaper in the city, town, or village, then in the newspaper in the county published nearest the city, town, or village; and

(5) Upon the affirmative vote of a majority of those persons voting on the question, the county governing body shall disincorporate the city, town, or village.

(L. 2015 S.B. 5, A.L. 2016 S.B. 572)



Section 479.372 Rulemaking authority.

Effective 28 Aug 2015

Title XXXII COURTS

479.372. Rulemaking authority. — Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in sections 479.350 to 479.372 shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2015, shall be invalid and void.

(L. 2015 S.B. 5)



Section 479.375 Severability clause.

Effective 28 Aug 2015

Title XXXII COURTS

479.375. Severability clause. — If any provision of this act* or their application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this act* which can be given effect without the invalid provision or application, and to this end the provisions of this act* are severable.

(L. 2015 S.B. 5)

*"This act" (S.B. 5, 2015) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 479.500 Traffic court may be established in twenty-first judicial circuit — appointment of judges — procedure and operation — jurisdiction — qualification of traffic judges, compensation — pleas without personal appearance — recording of proceedings — costs of establishment and operation.

Effective 28 Aug 2001

Title XXXII COURTS

479.500. Traffic court may be established in twenty-first judicial circuit — appointment of judges — procedure and operation — jurisdiction — qualification of traffic judges, compensation — pleas without personal appearance — recording of proceedings — costs of establishment and operation. — 1. In the twenty-first judicial circuit, a majority of the circuit judges, en banc, may establish a traffic court, which shall be a division of the circuit court, and may authorize the appointment of not more than three municipal judges who shall be known as traffic judges. The traffic judges shall be appointed by a traffic court judicial commission consisting of the presiding judge of the circuit, who shall be the chair, one circuit judge elected by the circuit judges, one associate circuit judge elected by the associate circuit judges of the circuit, and two members appointed by the county executive of St. Louis County, each of whom shall represent one of the two political parties casting the highest number of votes at the next preceding gubernatorial election. The procedures and operations of the traffic court judicial commission shall be established by circuit court rule.

2. Traffic judges may be authorized to act as commissioners to hear in the first instance nonfelony violations of state law involving motor vehicles, and such other offenses as may be provided by circuit court rule. Traffic judges may also be authorized to hear in the first instance violations of county and municipal ordinances involving motor vehicles, and other county ordinance violations, as provided by circuit court rule.

3. In the event that a county municipal court is established pursuant to section 66.010 which takes jurisdiction of county ordinance violations the circuit court may then authorize the appointment of no more than two traffic judges authorized to hear municipal ordinance violations other than county ordinance violations, and to act as commissioner to hear in the first instance nonfelony violations of state law involving motor vehicles, and such other offenses as may be provided by rule. These traffic court judges also may be authorized to act as commissioners to hear in the first instance petitions to review decisions of the department of revenue or the director of revenue filed pursuant to sections 302.309 and 302.311 and, prior to January 1, 2002, pursuant to sections 302.535 and 302.750.

4. After January 1, 2002, traffic judges, in addition to the authority provided in subsection 3 of this section, may be authorized by local court rule adopted pursuant to Article V, Section 15 of the Missouri Constitution to conduct proceedings pursuant to sections 302.535 and 302.750, subject to procedures that preserve a meaningful hearing before a judge of the circuit court, as follows:

(1) Conduct the initial call docket and accept uncontested dispositions of petitions to review;

(2) The petitioner shall have the right to the de novo hearing before a judge of the circuit court, except that, at the option of the petitioner, traffic judges may hear in the first instance such petitions for review.

5. In establishing a traffic court, the circuit may be divided into such sectors as may be established by a majority of the circuit and associate circuit judges, en banc. The traffic court in each sector shall hear those cases arising within the territorial limits of the sector unless a case arising within another sector is transferred as provided by operating procedures.

6. Traffic judges shall be licensed to practice law in this state and shall serve at the pleasure of a majority of the circuit and associate circuit judges, en banc, and shall be residents of St. Louis County, and shall receive from the state as annual compensation an amount equal to one-third of the annual compensation of an associate circuit judge. Each judge shall devote approximately one-third of his working time to the performance of his duties as a traffic judge. Traffic judges shall not accept or handle cases in their practice of law which are inconsistent with their duties as a traffic judge and shall not be a judge or prosecutor for any other court. Traffic judges shall not be considered state employees and shall not be members of the state employees' or judicial retirement system or be eligible to receive any other employment benefit accorded state employees or judges.

7. A majority of the judges, en banc, shall establish operating procedures for the traffic court which shall provide for regular sessions in the evenings after 6:00 p.m. and for Saturday or other sessions as efficient operation and convenience to the public may require. Proceedings in the traffic court, except when a judge is acting as a commissioner pursuant to this section, shall be conducted as provided in supreme court rule 37. The hearing shall be before a traffic judge without jury, and the judge shall assume an affirmative duty to determine the merits of the evidence presented and the defenses of the defendant and may question parties and witnesses. In the event a jury trial is requested, the cause shall be certified to the circuit court for trial by jury as otherwise provided by law. Clerks and computer personnel shall be assigned as needed for the efficient operation of the court.

8. In establishing operating procedure, provisions shall be made for appropriate circumstances whereby defendants may enter not guilty pleas and obtain trial dates by telephone or written communication without personal appearance, or to plead guilty and deliver by mail or electronic transfer or other approved method the specified amount of the fine and costs as otherwise provided by law, within a specified period of time.

9. Operating procedures shall be provided for electronic recording of proceedings, except that if adequate recording equipment is not provided at county expense, then, in that event, a person aggrieved by a judgment of a traffic judge or commissioner shall have the right of a trial de novo. The procedures for perfecting the right of a trial de novo shall be the same as that provided under sections 512.180 to 512.320, except that the provisions of subsection 2 of section 512.180 shall not apply to such cases.

10. The circuit court shall only have the authority to appoint two commissioners with the jurisdiction provided in subsection 3 of this section.

11. All costs to establish and operate a county municipal court under section 66.010 and this section shall be borne by such county.

(L. 1992 S.B. 529 § 1, A.L. 1996 H.B. 1169 & 1271 merged with S.B. 722, A.L. 2001 H.B. 302 & 38)






Chapter 482 Small Claims Courts

Chapter Cross References



Section 482.300 Judges to maintain separate docket for small claims — court to be known as small claims court — assignment of cases.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

482.300. Judges to maintain separate docket for small claims — court to be known as small claims court — assignment of cases. — 1. Each judge of the circuit court hearing and determining small claims cases shall maintain a separate "small claims" docket and shall set aside and specify such times as may be reasonable and necessary for hearing "small claims" including, if necessary and desirable, Saturdays and evenings.

2. When such judge is hearing small claims matters, the court shall be known as "small claims court".

3. Unless and until a case or cases filed under the small claims procedures herein provided are otherwise assigned by the presiding judge of the circuit or by local circuit court rule,

(1) In counties where there is only one resident associate circuit judge, such cases shall be filed with the clerk serving such judge and thereafter heard by him;

(2) In counties where there is more than one resident associate circuit judge, such cases shall be heard by such associate circuit judge or judges as may be provided by local circuit court rule, or in the absence of such rule, as may be appointed by the presiding judge of the circuit, and such cases shall be filed with the clerks serving such associate judges as are so designated, unless a centralized filing system for such cases be provided by local court rule.

(L. 1976 H.B. 1317 & 1098 § 4 subsecs. 1, 4, A.L. 1978 H.B. 1634)

Effective 1-02-79



Section 482.305 Jurisdiction of small claims court.

Effective 28 Aug 2011

Title XXXII COURTS

482.305. Jurisdiction of small claims court. — When sitting as a small claims court, the judge shall have original jurisdiction of all civil cases, whether tort or contract, where the amount in controversy does not exceed five thousand dollars, exclusive of interest or costs, or as provided in this chapter.

(L. 1976 H.B. 1317 & 1098 § 4 subsec. 2, A.L. 1978 H.B. 1634, A.L. 1982 S.B. 497, A.L. 1988 S.B. 522, A.L. 1993 H.B. 490, A.L. 1995 H.B. 189, A.L. 2011 S.B. 59)



Section 482.310 Procedure in small claims court.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

482.310. Procedure in small claims court. — In all small claims proceedings:

(1) Parties may prosecute their claims and defenses without the assistance of an attorney. Corporations or unincorporated associations, including labor unions, may enter their appearance and be represented by an officer or authorized employee. Such representation shall not be deemed the unauthorized practice of law.

(2) Except as otherwise provided herein or by rule of the supreme court, the established structure, administration and procedures in the divisions of the circuit court presided over by associate circuit judges in the respective counties in matters heard and determined within the class of cases enumerated in subdivision (1) of subsection (2) of section 478.225 shall prevail.

(3) Proceedings shall be conducted in an informal summary manner, and the formal rules of evidence and procedure shall not apply.

(4) The judge shall assume an affirmative duty to determine the merits of the claims and defenses of plaintiffs and defendants and may question parties and witnesses.

(5) No discovery shall be permitted.

(6) Trial shall be to the judge sitting without jury.

(7) The provisions of sections 482.300 to 482.365 shall be liberally construed and applied to effectuate the purposes of the act. Judges sitting as a small claims court shall have the power and duty to construe and apply sections 482.300 to 482.365 to further its purposes.

(L. 1976 H.B. 1317 & 1098 § 4 subsec. 3, A.L. 1978 H.B. 1634)

Effective 1-02-79



Section 482.315 Procedure if amount of claim exceeds jurisdictional amount — amendment of claim in transferred action not to exceed jurisdictional amount of court to which transferred.

Effective 28 Aug 2011

Title XXXII COURTS

482.315. Procedure if amount of claim exceeds jurisdictional amount — amendment of claim in transferred action not to exceed jurisdictional amount of court to which transferred. — 1. If the amount in controversy in an action exceeds five thousand dollars, a plaintiff may file and prosecute a small claims action for recovery of money, but such plaintiff waives any claim for any sum in excess of five thousand dollars in that or in any subsequent proceeding involving the same parties and issues.

2. In an action transferred under section 482.325, the plaintiff or defendant may amend the claim or counterclaim to a dollar amount not to exceed the jurisdictional limit of the division of the circuit court to which the action was transferred.

(L. 1976 H.B. 1317 & 1098 § 4 subsec. 5 subdiv. (1), A.L. 1978 H.B. 1634, A.L. 1982 S.B. 497, A.L. 1985 S.B. 5, et al., A.L. 1993 H.B. 490, A.L. 1995 H.B. 189, A.L. 2011 S.B. 59)



Section 482.320 Counterclaims, filing, different transaction, same transaction, arising at hearing, duty of judge.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

482.320. Counterclaims, filing, different transaction, same transaction, arising at hearing, duty of judge. — 1. At any time up to ten days after service of process and before the date of the hearing, the defendant may file a counterclaim which does not arise out of the same transaction or occurrence as the plaintiff's original claim. The pleading requirements for filing such a counterclaim shall be the same as those for the filing of the original claim.

2. At any time up to and including the time of the hearing, the defendant may raise a counterclaim which grows out of the same transaction or occurrence as the plaintiff's original claim.

3. If, during the course of the hearing, the judge determines that the defendant has a counterclaim arising out of the same transaction or occurrence as the plaintiff's original claim, the judge may question the parties on the counterclaim and render judgment on it as if it had been raised on the initiative of the defendant.

(L. 1976 H.B. 1317 & 1098 § 4 subsec. 5 subdivs. (2), (3), (4), A.L. 1978 H.B. 1634)

Effective 1-02-79



Section 482.325 Counterclaims exceeding jurisdictional limit, procedure — consent of all parties required — transfer of counterclaim, when — dismissal, when.

Effective 01 Jan 1987, see footnote

Title XXXII COURTS

482.325. Counterclaims exceeding jurisdictional limit, procedure — consent of all parties required — transfer of counterclaim, when — dismissal, when. — If the amount of the counterclaim exceeds by itself the jurisdictional limit of the small claims court as established in section 482.305:

(1) The court shall have jurisdiction to hear both the claim and the counterclaim, with the consent of all parties to the proceeding. The court shall not accept the consent of any party unless the court shall have informed him that he has the right to consult with an attorney prior to giving or withholding his consent.

(2) If all parties do not consent and if the counterclaim arose out of the same transaction or occurrence as the plaintiff's original claim, the cause shall be transferred by the small claims court to be heard by the associate circuit judge under procedures provided in chapter 517, if such might otherwise be heard and determined under such procedures, and in other cases the cause shall be certified for assignment in the manner provided in section 517.081.

(3) If all parties do not consent and the counterclaim does not arise out of the same transaction or occurrence as the original claim, the court shall dismiss the counterclaim without prejudice to its being heard separately in an appropriate court.

(4) If all parties do not consent and if the counterclaim arose out of the same transaction or occurrence as the plaintiff's original claim, and the court determines in its judgment that the amount or nature of the counterclaim is not in good faith, then the court shall dismiss the counterclaim without prejudice.

(L. 1976 H.B. 1317 & 1098 § 4 subsec. 5 subdiv. (5), A.L. 1978 H.B. 1634, A.L. 1985 S.B. 5, et al.)

Effective 1-01-87



Section 482.330 Restrictions on filing of claims — statement required of plaintiff — counterclaim not prohibited — suit may be brought, where.

Effective 28 Aug 2004

Title XXXII COURTS

482.330. Restrictions on filing of claims — statement required of plaintiff — counterclaim not prohibited — suit may be brought, where. — 1. No claim may be filed or prosecuted in small claims court by a party who:

(1) Is an assignee of the claim; or

(2) Has filed more than twelve other claims in the Missouri small claims courts during the current calendar year. If the court finds that a party has filed more claims than are permitted by this section, the court shall dismiss the claim without prejudice.

2. At the time of filing an action in small claims court, a plaintiff shall sign a statement that he or she is not the assignee of the claim sued on and that he or she has not filed more than twelve other claims in the Missouri small claims courts during the current calendar year.

3. Nothing in this section shall prohibit the filing or prosecution of a counterclaim growing out of the same transaction or occurrence.

4. No claim may be filed in a small claims court unless:

(1) At least one defendant is a resident of the county in which the court is located or at least one of the plaintiffs is a resident of the county in which the court is located and at least one defendant may be found in said county; or

(2) The facts giving rise to the cause of action took place within the county in which the court is located.

(L. 1976 H.B. 1317 & 1098 § 4 subsec. 6, A.L. 1985 S.B. 5, et al., A.L. 1988 S.B. 522, A.L. 1993 H.B. 490, A.L. 1996 H.B. 1554, A.L. 2001 S.B. 267, A.L. 2004 S.B. 1211)



Section 482.335 Duties of clerk of small claims courts — notices to be posted — plaintiff to advise clerk of time hearing preferred — clerk not practicing law.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

482.335. Duties of clerk of small claims courts — notices to be posted — plaintiff to advise clerk of time hearing preferred — clerk not practicing law. — 1. Clerks under the supervision of the small claims court judges shall explain to litigants the procedures and functions of the small claims court and shall assist them in filling out all forms and pleadings necessary for the presentation of their claim or counterclaim to the court. Notice of the fact that clerks will provide such assistance shall be conspicuously posted in the clerks' offices.

2. The location of the office where a small claims action can be filed and the location of the courtroom where small claims sessions are being held shall be conspicuously posted in the court building.

3. At the time of filing of a small claim, the plaintiff shall advise the clerk whether a daytime, evening or Saturday hearing is preferred by the plaintiff.

4. The performance of duties prescribed in this section shall not constitute the practice of law as defined in section 484.010. All duties of the clerk prescribed in this section shall be performed without cost to the litigants.

(L. 1976 H.B. 1317 & 1098 § 4 subsec. 7, A.L. 1978 H.B. 1634)

Effective 1-02-79



Section 482.340 Form of petition and summons — instructions for defendant — waiver of trial by jury — availability of forms.

Effective 28 Aug 1985

Title XXXII COURTS

482.340. Form of petition and summons — instructions for defendant — waiver of trial by jury — availability of forms. — 1. An action on a small claim may be commenced by filing with the clerk of the small claims court a form substantially similar to the petition form provided in this section. Petition forms shall be provided by the clerk of the small claims court free of charge to any person:

­

­

2. The summons in a small claims action shall be made in a form substantially similar to the form below:

­

­

3. A copy of the petition shall be attached to the summons. Instructions to the defendant in substantially the following form shall accompany the summons.

­

­

4. Copies of all forms and procedures applicable to small claims shall be available to any person from the clerk of the small claims court without charge.

(L. 1976 H.B. 1317 & 1098 § 4 subsec. 8, A.L. 1978 H.B. 1634, A.L. 1982 S.B. 497, A.L. 1985 S.B. 5, et al.)



Section 482.345 Court costs — procedure for assessment of costs, award of fees and disbursement of fees.

Effective 01 Jul 1997, see footnote

Title XXXII COURTS

482.345. Court costs — procedure for assessment of costs, award of fees and disbursement of fees. — 1. A person filing an action in small claims court shall pay court costs and a deposit as security for costs in amounts determined pursuant to sections 488.010 to 488.020*.

2. A person filing an action in small claims court shall pay the cost of service and other process in advance.

3. The court may in its discretion award the fees and assess the costs provided in this section.

4. All court costs shall be disbursed in accordance with sections 488.010 to 488.020*.

(L. 1976 H.B. 1317 & 1098 § 4 subsec. 9, A.L. 1985 S.B. 5, et al., A.L. 1996 S.B. 869)

Effective 7-01-97

*Words "section 514.015" appear in original rolls, which was changed to effectuate the court cost bill.



Section 482.350 Personal service not required — exceptions — procedure for service — proof of service, what constitutes — record of service.

Effective 28 Aug 1985

Title XXXII COURTS

482.350. Personal service not required — exceptions — procedure for service — proof of service, what constitutes — record of service. — Personal service is not required for the service of any summons issuing out of a small claims court, unless specifically requested by the plaintiff. The service may be made by mailing a copy of the summons and the complaint to the defendant at his last known address by certified mail, return receipt requested, delivery restricted to the addressee. The envelope and the return receipt shall be stamped with the docket number of the case. The receipt for certified mail shall state the name and address of the addressee and the date of mailing and shall be attached to the original summons. The return receipt, when signed by the addressee and when returned to the clerk, shall be attached to the original summons, and, if it shows delivery at least ten days before the day for appearance, shall constitute proof of service. The clerk shall note the fact of service in a permanent record.

(L. 1976 H.B. 1317 & 1098 § 4 subsec. 10, A.L. 1985 S.B. 5, et al.)



Section 482.355 Appearance for trial — continuance, when granted — failure of defendant to appear, consequences — procedure — dismissal of action, when.

Effective 28 Aug 1985

Title XXXII COURTS

482.355. Appearance for trial — continuance, when granted — failure of defendant to appear, consequences — procedure — dismissal of action, when. — 1. The defendant in a small claims action shall appear at the time and place specified in the summons and the case shall be tried on the day set for appearance unless continued by the court upon request of either party. No party shall be entitled to a continuance, except on a showing of good cause and at the discretion of the small claims court judge. If the defendant appears, he need not file an answer, and, when no answer is filed the allegations of the complaint shall be considered denied and any defense may be proved as if it were specifically pleaded.

2. If, upon the date set for the hearing of a small claims action, the defendant, having been duly served, fails to appear at the time and place specified in the summons or specified by the court in response to a request for a continuance, the court, after presentation of evidence by the plaintiff to establish a prima facie case, may enter judgment for the amount claimed. If the plaintiff does not appear, or if neither the plaintiff nor defendant appears, the court may enter an order dismissing the action. Any action so dismissed may not be brought in small claims court again, but may be brought in an appropriate division of the circuit court using regular proceedings.

(L. 1976 H.B. 1317 & 1098 § 4 subsec. 11, A.L. 1978 H.B. 1634, A.L. 1985 S.B. 5, et al.)



Section 482.360 Barring person from small claims court, grounds, length of bar.

Effective 28 Aug 1976

Title XXXII COURTS

482.360. Barring person from small claims court, grounds, length of bar. — If the court finds that the small claims proceedings are being used by a plaintiff or defendant for the purpose of oppression or harassment, it may issue an order denying the plaintiff or defendant use of small claims proceedings for up to one year.

(L. 1976 H.B. 1317 & 1098 § 4 subsec. 12)



Section 482.365 Small claim judgment not lien on real estate — trial de novo, how perfected — duty of clerk — recognizance required, when — procedure.

Effective 28 Aug 1993

Title XXXII COURTS

482.365. Small claim judgment not lien on real estate — trial de novo, how perfected — duty of clerk — recognizance required, when — procedure. — 1. No judgment of a small claims court shall be a lien on real estate.

2. Any party aggrieved by any final judgment rendered by a small claims court in a small claims proceeding, except a judgment by consent, may have a trial de novo. The right to trial de novo shall be perfected by filing an application for trial de novo with the clerk of the small claims court within ten days after the judgment is rendered. A copy of same shall be mailed by the clerk to the opposing party or his attorney of record or served upon him as provided by law for the service of notices within fifteen days after the judgment was rendered, but no application for a trial de novo shall stay execution unless and until the applicant, or some person for him, together with one or more solvent sureties to be approved by the small claims court judge, within the time prescribed for filing the application for trial de novo, enter into a recognizance before the small claims court judge, to the adverse party, in a sum sufficient to secure the payment of such judgment and costs, conditioned that the applicant will prosecute his application for trial de novo with due diligence to a decision, and that if on such trial de novo judgment is given against him, he will pay such judgment, and that, if his application for trial de novo is dismissed, he will pay the judgment rendered by the small claims court judge, together with the costs. The trial de novo shall be governed by the practice in trials before circuit judges, except that by agreement of the parties the case may be tried by a jury of not less than six persons. On an application for a trial de novo from a judgment of a small claims court, if the defendant is the applicant, the plaintiff shall not be required to give security for costs. Costs shall be assessed as in other cases heard in circuit court. Notwithstanding any other provisions of law to the contrary, if the defendant applies for a trial de novo pursuant to this section, the plaintiff shall be allowed to amend the petition to state a claim which is within the jurisdictional limit of the circuit court.

3. The division or deputy clerks serving a small claims court judge shall assist judgment creditors in actions authorized in sections 482.300 to 482.365 in the preparation of forms, available from the clerk, necessary to obtain satisfaction of a final judgment where no application for trial de novo is pending.

(L. 1976 H.B. 1317 & 1098 § 4 subsec. 13, A.L. 1978 H.B. 1634, A.L. 1985 S.B. 5, et al., A.L. 1993 S.B. 88)

(2013) Filing an application for trial de novo in small claims court constitutes the practice of law, requiring an attorney. Palmore v. City of Pacific, 393 S.W.3d 657 (Mo.App.S.D.).






Chapter 483 Clerks of Courts of Record and Court Records

Chapter Cross References



Section 483.010 Qualifications of a clerk.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

483.010. Qualifications of a clerk. — No person shall be appointed or elected clerk of any court, unless he be a citizen of the United States, above the age of twenty-one years, and shall have resided within the state one whole year, and within the geographical area over which the court has jurisdiction or, in the case of circuit clerks, within the county from which elected, three months before the appointment or election; and every clerk shall, after his appointment or election, reside in the geographical area over which the court he serves has jurisdiction or, in the case of circuit clerks, in the county for which he is clerk.

(RSMo 1939 § 13269, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 11650; 1919 § 2096; 1909 § 2661

Effective 1-02-79



Section 483.015 Election — term of office — commission exceptions, Jackson County court administrator to be clerk, St. Louis County circuit clerk, how selected — circuit clerk of sixth, seventh, and twenty-second judicial circuits, how selected.

Effective 28 Aug 2012

Title XXXII COURTS

483.015. Election — term of office — commission exceptions, Jackson County court administrator to be clerk, St. Louis County circuit clerk, how selected — circuit clerk of sixth, seventh, and twenty-second judicial circuits, how selected. — 1. At the general election in the year 1982, and every four years thereafter, except as herein provided and except as otherwise provided by law, circuit clerks shall be elected by the qualified voters of each county, who shall be commissioned by the governor, and shall enter upon the discharge of their duties on the first day in January next ensuing their election, and shall hold their offices for the term of four years, and until their successors shall be duly elected and qualified, unless sooner removed from office.

2. The court administrator for Jackson County provided by the charter of Jackson County shall be selected as provided in the county charter and shall exercise all of the powers and duties of the circuit clerk of Jackson County. The director of judicial administration and the circuit clerk of St. Louis County shall be selected as provided in the charter of St. Louis County.

3. When provision is made in a county charter for the appointment of a court administrator to perform the duties of a circuit clerk or for the appointment of a circuit clerk, such provisions shall prevail over the provisions of this chapter providing for a circuit clerk to be elected. The persons appointed to fill any such appointive positions shall be paid by the counties as provided by the county charter or ordinance; provided, however, that if provision is now or hereafter made by law for the salaries of circuit clerks to be paid by the state, the state shall pay over to the county a sum which is equivalent to the salary that would be payable by law by the state to an elected circuit clerk in such county if such charter provision was not in effect. The sum shall be paid in semimonthly or monthly installments, as designated by the commissioner of administration.

4. The circuit clerk in the sixth judicial circuit and in the seventh judicial circuit shall be appointed by a majority of the circuit judges and associate circuit judges of the circuit court, en banc. The circuit clerk in those circuits shall be removable for cause by a majority of the circuit judges and associate circuit judges of such circuit, en banc, in accordance with supreme court administrative rules governing court personnel. This subsection shall become effective on January 1, 2004, and the elected circuit clerks in those circuits in office at that time shall continue to hold such office for the remainder of their elected terms as if they had been appointed pursuant to the terms of this subsection.

5. The circuit clerk in the twenty-second judicial circuit shall be appointed by a majority of the circuit judges and associate circuit judges of the circuit court, en banc. The circuit clerk in such circuit shall be removable for cause by a majority of the circuit judges and associate circuit judges of such circuit, en banc, in accordance with supreme court administrative rules governing court personnel. The elected circuit clerk in such circuit in office on August 28, 2012, shall continue to hold such office for the remainder of his or her elected term.

(RSMo 1939 § 13283, A. 1949 S.B. 1145, A.L. 1973 S.B. 263, A.L. 1978 H.B. 1634, A.L. 1980 H.B. 1266, A.L. 2003 S.B. 186, A.L. 2012 S.B. 628 merged with S.B. 636)

Prior revisions: 1929 § 11664; 1919 § 2110; 1909 § 2673



Section 483.020 Vacancy, how filled.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

483.020. Vacancy, how filled. — When any vacancy shall occur in the office of any circuit clerk so elected, by death, resignation, removal, refusal to act or otherwise, it shall be the duty of the governor in the case of an elected clerk to fill such vacancy by appointing some eligible person to said office, who shall discharge the duties thereof until the next general election, at which time a clerk shall be chosen for the remainder of the term, who shall hold his office until his successor is duly elected and qualified, unless sooner removed.

(RSMo 1939 § 13284, A. 1949 S.B. 1145, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 11665; 1919 § 2111; 1909 § 2674

Effective 1-02-79



Section 483.050 If surety of clerk is insufficient, new bond required.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

483.050. If surety of clerk is insufficient, new bond required. — If, at any time, any court shall be satisfied that any surety of the clerk of said court is deceased or insolvent, or otherwise insufficient, or in danger of becoming insufficient, or that the penalty of the bond of the clerk is not sufficiently large, it shall cause the clerk to enter into a new bond with sufficient security, which shall be deposited in the office of the secretary of state. If any clerk shall fail to give such bond within thirty days after he is required by the court, his office shall be vacated and a successor appointed.

(RSMo 1939 § 13289, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 11670; 1919 § 2116; 1909 § 2679

Effective 1-02-79



Section 483.055 Office supplies — duties relating to.

Effective 28 Aug 1939

Title XXXII COURTS

483.055. Office supplies — duties relating to. — Each clerk shall preserve the seal and other property belonging to his office, and shall provide and preserve suitable books, stationery and furniture for his office, and keep a correct account thereof; and each court shall audit such accounts, and allow such as shall be reasonable; but no article charged on any such account shall be allowed unless it properly comes within the description of those expressly named, except for fuel furnished for such office, for which the court shall make a reasonable allowance.

(RSMo 1939 § 13291)

Prior revisions: 1929 § 11672; 1919 § 2118; 1909 § 2681



Section 483.060 Allowances, how paid.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

483.060. Allowances, how paid. — All such allowances made to the clerks of the supreme court and the districts of the Missouri court of appeals shall be paid by the state, and those made to circuit and division clerks by the proper county except as otherwise provided by law. Allowances for clerks serving municipal divisions of the circuit court shall be paid by the municipality served by the clerk.

(RSMo 1939 § 13292, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 11673; 1919 § 2119; 1909 § 2682

Effective 1-02-79



Section 483.065 Office and records, where kept.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

483.065. Office and records, where kept. — Each clerk shall keep his office at such places as the court shall direct, and shall there keep the records, papers, seal and property belonging to his office and transact his official business; except that, each clerk may store closed court files and the records and papers pertinent thereto at any secure place within the county wherein the court is held, if adequate provisions are made for the examination and use of same.

(RSMo 1939 § 13293, A.L. 1971 S.B. 136, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 11674; 1919 § 2120; 1909 § 2683

Effective 1-02-79



Section 483.070 May remove records, when.

Effective 28 Aug 1939

Title XXXII COURTS

483.070. May remove records, when. — In case of danger from an invading enemy any clerk may remove the records, papers and other things appertaining to his office to some secure place until the danger is removed.

(RSMo 1939 § 13294)

Prior revisions: 1929 § 11675; 1919 § 2121; 1909 § 2684



Section 483.075 Duties of clerk — when county clerk replaces circuit clerk.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

483.075. Duties of clerk — when county clerk replaces circuit clerk. — 1. Every clerk shall record the judgments, rules, orders and other proceedings of the court; issue and attest all process when required by law and affix the seal of his office thereto, or if none be provided, then his private seal; keep a perfect account of all moneys coming into his hands on account of costs or otherwise, and punctually pay over the same.

2. Provided, that where the clerk of the circuit court is a party, plaintiff or defendant, whether singly or jointly with others, to a suit or action, the writ of summons and all other process shall be issued by the clerk of the county commission, the reason therefor being noted on said process, and said latter named clerk shall, on the trial of said cause, act as temporary clerk of the circuit court and otherwise perform in said cause all the duties of the circuit court clerk.

(RSMo 1939 § 13295, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 11676; 1919 § 2122; 1909 § 2685

Effective 1-02-79



Section 483.080 Deputies, their duties.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

483.080. Deputies, their duties. — Every clerk may appoint such number of deputies or assistants as may be authorized to be appointed under procedures provided by law who shall be at least seventeen years of age and have all other qualifications of their principals and take the like oath, and may in the name of their principals perform the duties of clerk; but all clerks and their sureties shall be responsible for the conduct of their deputies or assistants.

(RSMo 1939 § 13299, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 11680; 1919 § 2124; 1909 § 2687

Effective 1-02-79



Section 483.082 Court records, how kept.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

483.082. Court records, how kept. — 1. Notwithstanding the provision of any other statute to the contrary, it shall be the duty of the clerks of all courts to keep such records of the courts and in such a manner as may be directed by rule of the supreme court so that they shall accurately record all essential matters relating to the causes and matters within the jurisdiction of the court which are and have been pending before the court, including pleadings, motions and related documents, transactions, orders and judgments or decrees related thereto showing the course and disposition of causes and matters, the taxing and collection of court costs, and the setting of trial calendars or dockets of pending cases.

2. Recognizing that improved methods and systems of keeping records and data have been and will continue to be developed from time to time and that all court clerks should be empowered to utilize improved methods, systems and techniques of keeping records of essential matters, and notwithstanding the provisions of any other statute to the contrary, the methods, form and systems of keeping all such files and records shall be as directed and approved by rule of the supreme court.

(L. 1973 S.B. 71, A.L. 1978 H.B. 1634)

Effective 1-02-79



Section 483.083 Circuit clerks, compensation.

Effective 28 Aug 1995

Title XXXII COURTS

483.083. Circuit clerks, compensation. — 1. Each circuit clerk shall annually receive as compensation the following amounts as base salary:

(1) In counties of the first classification, thirty-six thousand one hundred forty-five dollars; except those counties where court is held in two cities, in which instance an additional four thousand dollars shall be added to the base salary;

(2) In all counties of the second or fourth classification, thirty-one thousand nine hundred seventy-eight dollars; except those counties where court is held in two cities, thirty-five thousand five hundred forty-nine dollars;

(3) In the counties of the third classification, twenty-seven thousand two hundred eighteen dollars except those counties where court is held in two cities; thirty thousand three hundred eight dollars; except Marion County circuit clerks, district one and district two in Hannibal, thirty-one thousand three hundred eighty-three dollars;

(4) In the city of St. Louis, sixty-seven thousand three hundred sixty dollars;

(5) The compensation of circuit clerks provided by this subsection shall annually be increased by an amount equivalent to the annual salary adjustment approved pursuant to section 476.405 for employees of the judicial department.

2. Such circuit clerks shall receive in addition to any salary provided by this section any salary adjustment provided pursuant to section 476.405.

3. In the event the judge orders child support payments in Marion County to be made through the clerk, the clerk shall annually, on or before February first of each year, charge ten dollars per year to each such person so obligated to make child support payments, which fee shall be paid to the state.

4. Payment of the compensation provided in this section shall be payable in equal monthly installments, except that the salary of the circuit clerk of the city of St. Louis shall be paid in semimonthly installments and except that all such compensation paid by the state shall be paid in installments as provided in section 33.100. The compensation of all circuit clerks shall be paid by the state and they shall be considered state employees for all purposes except the manner of their selection, appointment or removal from office; except that, the circuit clerk of the city of St. Louis, the circuit clerk of St. Louis County and the court administrator of Jackson County shall continue to be paid by the city and those counties and shall not become state employees, but the city of St. Louis, St. Louis County and Jackson County shall each be paid an amount which is equivalent to a circuit clerk's salary as provided in subsection 3 of section 483.015.

5. The compensation provided in this section shall be in lieu of all fees, and all fees collected shall be paid over to the state or to the counties and the city of St. Louis as otherwise provided by law.

(L. 1978 H.B. 1121 & 1257, H.B. 1634, A.L. 1980 H.B. 1266, A.L. 1982 S.B. 497, A.L. 1983 S.B. 250, A.L. 1984 S.B. 581, A.L. 1987 S.B. 65, et al., A.L. 1989 S.B. 315, A.L. 1993 H.B. 571, A.L. 1995 H.B. 274 & 268)

Revisor's note: Salary adjustment index is printed, as required by § 476.405, in Appendix D.



Section 483.086 Clerk to serve as secretary to court en banc (St. Louis City).

Effective 28 Aug 1987

Title XXXII COURTS

483.086. Clerk to serve as secretary to court en banc (St. Louis City). — In any city not within a county the circuit clerk shall serve as secretary to the court en banc. The circuit clerk shall attend all sittings of the court en banc at which the presiding judge presides, and keep the minutes of such proceedings. At the circuit clerk's direction, a deputy circuit clerk may perform the duties of the secretary of the court en banc.

(L. 1987 S.B. 65, et al. § 8)



Section 483.088 Circuit clerks to report to state auditor annually all fees collected.

Effective 30 Jun 1989, see footnote

Title XXXII COURTS

483.088. Circuit clerks to report to state auditor annually all fees collected. — Each circuit clerk shall prepare a summary of all amounts collected pursuant to section 57.955 during the preceding calendar year and shall annually, by July first of the succeeding year, send a copy of such summary to the state auditor.

(L. 1984 S.B. 581 § 1, A.L. 1989 S.B. 315)

Effective 6-30-89



Section 483.130 Courts to direct filing of papers.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

483.130. Courts to direct filing of papers. — Subject to other provisions of law, the provisions of supreme court rule and the supervisory jurisdiction of the supreme court, the courts, respectively, shall, by rule, direct the pleadings and other papers to be filed in such form and in such places as the court shall determine to best serve the citizenry, and shall direct their clerks in making up the rolls of the judgments rendered.

(RSMo 1939 § 2003, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1839; 1919 § 2336, 1909 § 3858

Effective 1-02-79



Section 483.135 Clerk to bunch, label, and index papers.

Effective 28 Aug 1945

Title XXXII COURTS

483.135. Clerk to bunch, label, and index papers. — Whenever, in the opinion of any court of record, or the judge or judges thereof in vacation, it shall be necessary for the papers in cases remaining on file in the office of the clerk of such court to be bunched and encased in suitable envelopes or wrappers, labeled and reindexed, such court, or the judge or judges thereof in vacation, may order the clerk of said court to perform such service.

(RSMo 1939 § 13298, A.L. 1945 p. 662 § 13297)

Prior revisions: 1929 § 11679; 1919 § 2123; 1909 § 2686



Section 483.140 Judge to superintend keeping of records.

Effective 28 Aug 2014

Title XXXII COURTS

*483.140. Judge to superintend keeping of records. — It shall be the special duty of every judge of a court of record to examine into and superintend the manner in which the rolls and records of the court are made up and kept; to prescribe orders that will procure uniformity, regularity and accuracy in the transaction of the business of the court; to require that the records and files be properly maintained and entries be made at the proper times as required by law or supreme court rule, and that the duties of the clerks be performed according to law and supreme court rule; and if any clerk fail to comply with the law, the court shall proceed against him as for a misdemeanor. The provisions of this section shall not be construed to permit the adoption of any local court rule that grants a judge the discretion to remove or direct the removal of any pleading, file, or communication from a court file or record without the agreement of all parties.

(RSMo 1939 § 2004, A.L. 1978 H.B. 1634, A.L. 2014 H.B. 1231)

Prior revisions: 1929 § 1840; 1919 § 2337; 1909 § 3859

*This section was amended by H.B. 1231 and H.B. 1665 & 1335, 2014. Due to possible conflict, two versions of this section are printed.



Section 483.140 Judge to superintend keeping of records.

Effective 28 Aug 2014

Title XXXII COURTS

*483.140. Judge to superintend keeping of records. — It shall be the special duty of every judge of a court of record to examine into and superintend the manner in which the rolls and records of the court are made up and kept; to prescribe orders that will procure uniformity, regularity and accuracy in the transaction of the business of the court; to require that the records and files be properly maintained and entries be made at the proper times as required by law or supreme court rule, and that the duties of the clerks be performed according to law and supreme court rule; and if any clerk fail to comply with the law, the court shall proceed against him as for a misdemeanor. The provisions of this section shall not be construed to permit the adoption of any local court rule that grants a judge the discretion to remove or direct the removal of any pleading, file, or communication from a court file or record without notification to the parties and providing the parties an opportunity to respond.

(RSMo 1939 § 2004, A.L. 1978 H.B. 1634, A.L. 2014 H.B. 1665 & 1335)

Prior revisions: 1929 § 1840; 1919 § 2337; 1909 § 3859

*This section was amended by H.B. 1231 and H.B. 1665 & 1335, 2014. Due to possible conflict, two versions of this section are printed.



Section 483.145 Court to reconstruct records, when.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

483.145. Court to reconstruct records, when. — In the event that a case file or record is lost or destroyed, it may be reconstructed under the supervision of the court.

(RSMo 1939 § 2006, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1842; 1919 § 2339; 1909 § 3861

Effective 1-02-79



Section 483.150 Clerks to keep account of fines.

Effective 28 Aug 1939

Title XXXII COURTS

483.150. Clerks to keep account of fines. — The clerks of the several courts of record shall keep a true account of all fines, penalties, forfeitures and judgments imposed, adjudged or rendered in favor of the state or any county by their respective courts, distinguishing those payable to the state from those payable to the county, and shall keep the same open for the inspection of the judges of the respective courts and the county treasurer.

(RSMo 1939 § 11222)

Prior revisions: 1929 § 9991; 1919 § 12981; 1909 § 11533



Section 483.160 Clerks of courts to deliver reports to successors.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

483.160. Clerks of courts to deliver reports to successors. — 1. Hereafter it shall be the duty of all court clerks to keep in their offices a catalogue of all reports belonging to their respective offices, and they shall deliver or account to their successors in office for all such reports.

2. And upon failure to so deliver the same, the prosecuting attorney of the proper city or county or the attorney general shall institute a suit, to the use of the state, against said clerk, or on the bond of said clerk, and in case of recovery in said suit, recovery shall be three times the value of said reports that said clerk shall have failed to deliver.

(RSMo 1939 § 2098, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1936; 1919 § 2434; 1909 § 3954

Effective 1-02-79



Section 483.163 Circuit clerk to cooperate in nonsupport investigations; additional compensation, exception.

Effective 28 Aug 2014

Title XXXII COURTS

483.163. Circuit clerk to cooperate in nonsupport investigations; additional compensation, exception. — 1. Each circuit clerk, except the circuit clerk in any city not within a county, shall cooperate with the prosecuting attorney and family support division in the investigation and documentation of possible criminal nonsupport pursuant to section 568.040.

2. Other provisions of law to the contrary notwithstanding, for the performance of the duties prescribed in subsection 1 of this section, each circuit clerk, except the circuit clerk in any city not within a county, in addition to any other compensation provided by law, shall receive five thousand dollars per year beginning January 1, 1997. Such compensation shall be payable in equal installments in the same manner and at the same time as other compensation is paid to the circuit clerk.

3. For every year beginning July 1, 1998, the amount of increased compensation established in subsection 2 of this section shall be adjusted by any salary adjustment authorized pursuant to section 476.405.

(L. 1996 S.B. 719, A.L. 1999 S.B. 291, A.L. 2014 H.B. 1299 Revision)



Section 483.165 Nonfeasance or misfeasance, misdemeanor.

Effective 28 Aug 1939

Title XXXII COURTS

483.165. Nonfeasance or misfeasance, misdemeanor. — If any clerk shall knowingly and willfully do any act contrary to the duties of his office, or shall knowingly and willfully fail to perform any act or duty required of him by law, he shall be deemed guilty of a misdemeanor in office.

(RSMo 1939 § 13300)

Prior revisions: 1929 § 11681; 1919 § 2125; 1909 § 2688



Section 483.170 Duty of court when clerk is charged with misdemeanor in office — notice — temporary clerk during suspension.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

483.170. Duty of court when clerk is charged with misdemeanor in office — notice — temporary clerk during suspension. — 1. When any court shall believe from its own knowledge or from information secured from others given to the court under oath or affirmation, that the clerk of the court has committed some act or acts constituting a misdemeanor in office, the court shall give notice thereof, stating the charge or charges against such clerk, to the attorney general of the state or the prosecuting attorney of the county, requiring him to prosecute the same; and such court may by order of record suspend such clerk from office until a trial upon such charge or charges can be had.

2. Pending such suspension, the court shall appoint some person possessing the qualifications required for the regular clerks of such court to act and perform the duties of the clerk of said court. Before entering upon the duties of his office such temporary clerk shall take and subscribe an oath or affirmation and give bond as required for clerks of said courts. Such temporary clerk shall possess the same powers and perform the same duties as provided for clerks of the court to which they are appointed, and shall continue in office until the regular clerk of such court shall resume his office, or his successor shall be duly elected and qualified, as the case may be.

3. Provided, however, that when the court shall prefer charges against the clerk of any court as herein provided the said clerk shall remain in possession of and continue to perform the duties of this office by giving bond to the state with at least two solvent sureties, the amount of said bond to be fixed and the bond to be approved by the chief or presiding judge of the court, conditioned that said clerk and his sureties shall pay all costs, damages and fines which may be assessed against him upon his trial; and if said clerk shall fail to furnish said bond within fifteen days after receiving notice to do so, his suspension shall become fully effective and he shall surrender up his said office to the temporary clerk.

(RSMo 1939 § 13301, A.L. 1945 p. 663, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 11682; 1919 § 2126; 1909 § 2689

Effective 1-02-79



Section 483.175 Duty of attorney general or prosecuting attorney — notice.

Effective 28 Aug 1939

Title XXXII COURTS

483.175. Duty of attorney general or prosecuting attorney — notice. — Whenever the attorney general or prosecuting attorney shall be required to prosecute charges against any clerk, he shall make out each charge in due form, and cause a copy thereof to be served on him, together with a notice requiring him to appear before the court, on some day in term time, to be specified in such notice, and answer the said charges.

(RSMo 1939 § 13302)

Prior revisions: 1929 § 11683; 1919 § 2127; 1909 § 2690



Section 483.180 Notice and copy of charges to be delivered — witnesses summoned.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

483.180. Notice and copy of charges to be delivered — witnesses summoned. — Such notice and a copy of the charges shall be delivered to such clerk thirty days at least before the day so appointed, and the attorney general or prosecuting attorney shall file such charges in the office of the clerk of the circuit court in the county where the clerk's office is located, and shall cause witnesses to be summoned to support the same, and shall prosecute such charges with all convenient speed.

(RSMo 1939 § 13303, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 11684; 1919 § 2128; 1909 § 2691

Effective 1-02-79



Section 483.190 Trial by the court or a jury.

Effective 28 Aug 1939

Title XXXII COURTS

483.190. Trial by the court or a jury. — A jury may be summoned to try the truth of the charges, if they are denied, or the whole matter may be submitted to the court for its determination.

(RSMo 1939 § 13305)

Prior revisions: 1929 § 11686; 1919 § 2130; 1909 § 2693



Section 483.195 Clerk found guilty, removed and fined.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

483.195. Clerk found guilty, removed and fined. — If any clerk against whom charges shall be exhibited as aforesaid shall be found guilty thereof, he shall be removed from his office, and be fined at the discretion of the court in any sum not exceeding one thousand dollars to the use of the state; and he shall pay all the costs of the proceedings.

(RSMo 1939 § 13306, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 11687; 1919 § 2131; 1909 § 2694

Effective 1-02-79



Section 483.200 If clerk acquitted, reinstatement — costs.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

483.200. If clerk acquitted, reinstatement — costs. — If any such clerk shall be acquitted, he shall be reinstated in his office, and the state shall pay the cost.

(RSMo 1939 § 13307, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 11688; 1919 § 2132; 1909 § 2695

Effective 1-02-79



Section 483.205 Additional proceedings by indictment.

Effective 28 Aug 1939

Title XXXII COURTS

483.205. Additional proceedings by indictment. — In addition to the mode herein provided, any clerk may, for any misdemeanor in office, be removed and otherwise punished by indictment in the circuit court.

(RSMo 1939 § 13308)

Prior revisions: 1929 § 11689; 1919 § 2133; 1909 § 2696



Section 483.210 Clerk's successor to receive all records of office.

Effective 28 Aug 1939

Title XXXII COURTS

483.210. Clerk's successor to receive all records of office. — If any clerk die, resign or be removed, he or his executors or administrators shall deliver all records, books, papers, files, seals and other things belonging to his office to his successor as soon as appointed, who shall take charge of the same.

(RSMo 1939 § 13309)

Prior revisions: 1929 § 11690; 1919 § 2134; 1909 § 2697



Section 483.225 Office, where kept.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

483.225. Office, where kept. — Notwithstanding any other provisions of law or provisions of supreme court rules, the clerk of the supreme court shall keep his office in the supreme court building at Jefferson City and other personnel which the supreme court is authorized to appoint pursuant to section 477.005 may keep their offices in the supreme court building.

(RSMo 1939 § 13272, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 11653; 1919 § 2099; 1909 § 2664

Effective 1-02-79



Section 483.235 Liable on bond for acts of his deputies.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

483.235. Liable on bond for acts of his deputies. — The clerk of the supreme court shall be liable on his official bond for the acts of his deputies in the discharge of their duties as such.

(RSMo 1939 § 13280, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 11661; 1919 § 2107; 1909 § 2670

Effective 1-02-79



Section 483.240 Circuit clerks, duties and responsibilities — exceptions.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

483.240. Circuit clerks, duties and responsibilities — exceptions. — 1. Each circuit clerk shall have administrative control over, and be responsible for, the safekeeping of the records of the circuit court of each county or of the city of St. Louis, except for the following:

(1) Records in probate divisions;

(2) Records in cases while they are pending in divisions presided over by an associate circuit judge; provided, however, this subdivision (2) shall not apply to cases pending before associate circuit judges in the circuit court of the city of St. Louis;

(3) Records in cases while they are pending in the municipal divisions; and

(4) Records of the traffic violation bureaus.

2. Associate circuit judges and judges of the probate divisions who are authorized to appoint division clerks shall have administrative control over the division clerks they appoint and the records of their divisions. With respect to divisions which are staffed by division clerks rather than by the circuit clerk or deputy circuit clerks, the judge appointing the division clerks for that division shall designate a chief division clerk who shall be primarily responsible for the safekeeping of the records of that division.

(L. 1978 H.B. 1634)

Effective 1-02-79



Section 483.241 Other clerks, duties.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

483.241. Other clerks, duties. — 1. Deputy circuit clerks shall constitute the clerical staff of the circuit clerk to perform those duties for which the circuit clerk has general administrative control.

2. Division clerks shall constitute the clerical staff of the circuit court to perform the recordkeeping functions of the circuit court for which the circuit clerk does not have general administrative control, except with respect to records in cases while they pend in municipal divisions or in a traffic violations bureau maintained by a municipality. Division clerks shall be under the administrative control of the judge who appoints them.

3. Municipal clerks shall constitute the clerical staff of the circuit court to perform the recordkeeping functions in the municipal divisions.

4. Municipal clerks shall perform the clerical functions in the traffic violation bureaus in those municipalities which have a municipal judge or judges. Clerical personnel of the municipality shall perform the clerical functions of the traffic violation bureaus in those municipalities which have no municipal judges.

(L. 1978 H.B. 1634)

Effective 1-02-79



Section 483.245 Deputy circuit clerks, appointment, removal, assignment of duties — compensation, how determined and paid.

Effective 01 Jul 1981, see footnote

Title XXXII COURTS

483.245. Deputy circuit clerks, appointment, removal, assignment of duties — compensation, how determined and paid. — 1. The provisions of this section shall become effective on July 1, 1981.

2. The circuit clerk, or person exercising the authority of the circuit clerk pursuant to county charter, shall appoint all deputy circuit clerks, including deputy circuit clerks serving in courtrooms, and shall prescribe and assign the duties of such deputy circuit clerks. The circuit clerk may remove from office any deputy circuit clerk whom he appoints. All division clerks, as defined in section 483.241, shall be appointed by the judge of the division such clerks serve, and such judge may remove from office any division clerk whom he appoints.

3. Notwithstanding the provisions of subsection 2 of this section, if, on June 30, 1981, in any county or in the city of St. Louis, there exists by reason of local charter, a plan of merit selection and retention or other similar personnel plan, providing for selection, tenure or retention of deputy circuit clerks or division clerks, after July 1, 1981, as to clerical personnel who were, on June 30, 1981, under such a plan, the provisions for merit retention and tenure shall continue to apply as to such persons insofar as is reasonably possible even though they are paid by the state and become state employees, and the circuit court en banc shall be considered as the commission or board for determining the propriety of any disciplinary or dismissal action.

4. In addition to the authority to remove deputy circuit clerks and division clerks hereinabove provided, the circuit court en banc may remove from office a deputy circuit clerk or division clerk for cause.

5. The maximum number of deputy circuit clerks for each county and the maximum number of division clerks for a particular division shall be determined by order of the circuit court en banc. Such order may be modified for cause by order of the supreme court, or if no order is entered providing for the number of deputy circuit clerks and division clerks, the supreme court may enter such order.

6. The salaries of deputy circuit clerks and division clerks shall be established by the circuit clerk in the case of deputy circuit clerks, or the judge appointing the division clerk in the case of division clerks, within salary ranges and classifications which may from time to time be established by administrative rule of the supreme court within the limit of funds appropriated for this purpose. The salaries of deputy circuit clerks and division clerks shall be paid by the state, and they shall be state employees.

7. Notwithstanding the other provisions of this section providing for the establishment of the number of deputy circuit clerks and division clerks serving the various circuit courts and the determination of their salaries, such determinations shall not be construed as mandating appropriations to fund such positions, and the payment of the salaries and emoluments of deputy circuit clerks and division clerks shall be subject to the availability of moneys appropriated for those purposes by the general assembly or federal grant moneys.

8. For purposes of this section, the circuit court en banc shall be deemed to include all circuit and associate circuit judges of the entire circuit, and determinations or orders of the circuit court en banc shall be by action of a majority of such judges in office.

(L. 1978 H.B. 1634, A.L. 1979 S.B. 165)

Effective 7-01-81



Section 483.246 Municipal clerks, selection, tenure, compensation — limitation on compensation.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

483.246. Municipal clerks, selection, tenure, compensation — limitation on compensation. — The selection, tenure and compensation of municipal clerks shall be as provided by the municipality involved; provided, however, that the compensation of municipal clerks shall not be predicated upon the amount of fines levied or the number of guilty pleas or adjudications of guilt in causes processed through the municipal divisions or the traffic violations bureaus which they serve.

(L. 1978 H.B. 1634)

Effective 1-02-79



Section 483.260 Clerk to employ attorney (St. Louis City).

Effective 28 Aug 1987

Title XXXII COURTS

483.260. Clerk to employ attorney (St. Louis City). — The clerk of the circuit court of the city of St. Louis may employ an attorney or attorneys to aid and advise him in the discharge of his duties, to render independent legal advice and services and to represent him in court. The attorneys employed by the clerk shall receive in the aggregate as compensation for their services twenty-five thousand dollars per annum, payable out of the state treasury in installments as certified by the circuit clerk.

(L. 1945 p. 746 § 4, A.L. 1959 S.B. 164, A.L. 1978 H.B. 1634, A.L. 1980 H.B. 1266, A.L. 1987 S.B. 65, et al.)

(1986) The small amount of pay allowed by this section indicates that it is intended as an allowance for extraordinary legal needs, not day-to-day staff attorneys. Bauer v. Bosley, 802 F.2d 1058 (8th Cir.).



Section 483.270 Certain abstract of judgments to be continued (St. Louis City).

Effective 28 Aug 1949

Title XXXII COURTS

483.270. Certain abstract of judgments to be continued (St. Louis City). — The clerk of said circuit court shall keep in his office the abstract of judgments kept by the clerk of the St. Louis land court prior to January 1, 1866 in pursuance of "the act to establish a land court in St. Louis county, and for other purposes", approved December 12, 1855 (RSMo 1855 p. 1592), and shall enter therein all judgments rendered by said circuit court, and shall perform all other duties in relation to said abstract which shall have theretofore been performed by or incumbent upon the clerk of said land court.

(RSMo 1939 § 2227, A. 1949 S.B. 1145)

Prior revisions: 1929 § 2125; 1919 § 2628; 1909 § 4161



Section 483.310 Investment of funds in registry — income, how used — clerk defined — collection of moneys, procedure.

Effective 28 Aug 1999

Title XXXII COURTS

483.310. Investment of funds in registry — income, how used — clerk defined — collection of moneys, procedure. — 1. Whenever any funds other than court costs collected and disbursed pursuant to subsection 2 of section 488.012 are paid into the registry of any circuit court and the court determines, upon its own finding or after application by one of the parties, that such funds can be reasonably expected to remain on deposit for a period sufficient to provide income through investment, the court may make an order directing the clerk to deposit such funds as are described in the order in savings deposits in banks, savings and loan associations, credit unions, or in United States treasury bills and invest funds only in investments permitted by the state treasurer in Article IV, Section 15 of the Missouri Constitution. Deposits of such funds in any bank or savings and loan association shall not exceed the limits of the federal deposit insurance on accounts in such institution. Additional deposits in excess of FDIC, FSLIC and NCUSIF shall be secured by government securities or in accordance with the state treasurer's investment requirements in Article IV, Section 15 of the Missouri Constitution. All such accounts shall be in the name of the "Clerk of the ______ Court as Trustee in ______ (Style and Cause Number)", the exact name to be prescribed in the court's order. The court may prescribe a bond or other guarantee for the security of the fund. Necessary costs, including reasonable costs for administering the investment, may be paid from the income received from the investment of the trust fund. The net income so derived shall be added to and become a part of the principal.

2. In the absence of such an application by one of the parties within sixty days from the payment of such funds into the registry of the court, the clerk of the court may invest funds placed in the registry of the court in savings deposits in banks, credit unions or savings and loan associations carrying federal deposit insurance to the extent of the insurance or in United States treasury bills and invest funds only in investments permitted the state treasurer in Article IV, Section 15 of the Missouri Constitution and the income derived therefrom may be used by the clerk for paying the premiums on bonds of employees of the clerk, rent on safety deposit boxes, subscriptions on publications available pursuant to section 477.235, books and publications of the Missouri Bar and books and other publications and materials published by the state of Missouri, printing of pamphlets or booklets of the rules adopted by the court or clerk and forms used in the court which comply with the statutes of the state of Missouri and the rules of the supreme court, copies of which shall be distributed to litigants and members of the bar practicing in the court, and other expenditures of the circuit clerk's office, and the balance, if any, shall be paid into the general revenue fund of the county, except that when provision is made in a county charter for the appointment of a court administrator to perform the duties of a circuit clerk or for the appointment of a circuit clerk by the court, such income may also be used for any expenditures of the court other than expenditures for travel or entertainment. If any application for the investment of such funds is filed by one of the parties after sixty days, an order may be entered providing for investment of funds as provided in subsection 1 of this section, and the clerk shall thereupon reinvest such funds within a reasonable time thereafter in accordance with the order.

3. As used in this section and section 483.312, the term "clerk" shall mean the circuit clerk with respect to funds in those cases for which the circuit clerk is responsible for collecting court costs as provided in section 483.550 and shall also mean those clerks who are designated by or pursuant to section 483.550 to collect court costs with respect to funds in those cases for which they are so made responsible for collecting court costs.

4. If a clerk is charged by a court with collecting any moneys which are not court costs as defined by sections 488.010 to 488.020, the clerk may use any of the procedures provided by sections 488.010 to 488.020 to collect such funds, if not paid as ordered by the court.

5. The clerk may deposit funds in depository institutions and invest funds only in investments permitted by the state treasurer in Article IV, Section 15 of the Missouri Constitution.

(L. 1947 V. I p. 428 § 1, A.L. 1971 S.B. 136, A.L. 1977 H.B. 180, A.L. 1978 H.B. 1634, A.L. 1982 S.B. 497, A.L. 1985 S.B. 388, A.L. 1987 S.B. 65, et al., A.L. 1989 H.B. 792, A.L. 1996 S.B. 869, A.L. 1999 S.B. 386)

(2006) Award to circuit court clerk of interest on liability insurance proceeds, in absence of timely application for investment of funds, does not constitute state action and thus is not a taking without just compensation. Grinnell Mutual Reinsurance Co. v. Walters, 194 S.W.3d 830 (Mo.banc).



Section 483.312 Security required for deposit of funds in circuit court registry.

Effective 01 Jul 1997, see footnote

Title XXXII COURTS

483.312. Security required for deposit of funds in circuit court registry. — 1. Whenever any funds subject to section 483.310 placed in the registry of the circuit court in any county, and in cities now having or which hereafter have six hundred thousand inhabitants or more, are deposited in a banking institution, the funds in excess of the amount, if any, of federal deposit insurance carried by said banking institution under the law as it now exists or as it may be hereafter amended, shall be secured by the depositary by the deposit of securities of the character prescribed by section 30.270 for the security of funds deposited by the state treasurer under the provisions of section 30.240.

2. The securities shall have a constant value equal to the excess of the deposit over the federal deposit insurance, if any, and at the option of the depositary banking institution, be delivered to the clerk, or be deposited with such disinterested banking institution or safe depositary as trustee as may be satisfactory to both parties to the depositary agreement.

3. The rights and duties of the several parties to the depositary contract shall be the same as those of the state and the depositary banking institution respectively under section 30.270. If a depositary banking institution deposits the bonds or securities with a trustee as above provided, and the clerk gives notice in writing to the trustee that there has been a breach of the depositary contract and makes demand in writing on the trustee for the securities, or any part thereof, then the trustee shall forthwith surrender to the clerk a sufficient amount of the securities as may fully protect the depositor from loss and the trustee shall thereby be discharged of all further responsibility in respect to the securities so surrendered.

(L. 1957 p. 362 § 1, A.L. 1959 S.B. 28, A.L. 1978 H.B. 1634, A.L. 1996 S.B. 869)

Effective 7-01-97



Section 483.355 Circuit clerk of Lewis County — duties.

Effective 28 Aug 1949

Title XXXII COURTS

483.355. Circuit clerk of Lewis County — duties. — The circuit clerk of Lewis County shall attend the circuit court at Canton in person, or by deputy, and perform such duties in respect to said court as is or may be required of the clerks of the circuit courts of this state, for which he shall receive the same fees as are now or may be provided by law for similar services in like courts of record. He shall procure and keep a seal to be used as the seal of said court. He shall keep an office in said town of Canton to be provided by the board of trustees of said town, and shall put the same in charge of a deputy, for whose acts he shall be responsible, and who shall have the same care and management of all books and papers pertaining to said court, and exercise the powers and perform all the duties of his office in the absence of his principal.

(L. 1897 p. 60 § 6, A. 1949 S.B. 1145)



Section 483.360 Clerk to file judgments at Lewis County seat.

Effective 28 Aug 1897

Title XXXII COURTS

483.360. Clerk to file judgments at Lewis County seat. — It shall be the duty of the circuit clerk, on or before the adjournment of any term of said court, to make and certify under the seal of said court an abstract of any judgment or decree rendered therein, and all liens and notices of same filed therein (within twenty-four hours after the filing of such liens and notices) and file and record the same in a book to be kept for that purpose in his office at the county seat of said county, for which he shall receive a fee of one dollar, to be taxed as costs in the case; said abstract shall contain the names of all the parties, plaintiffs and defendants, the amount of such judgment or nature of such decree, against whom and in favor of whom rendered, and the date thereof.

(L. 1897 p. 60 § 9)



Section 483.390 Papers may be recorded in office of clerk of circuit court — fee charged.

Effective 28 Aug 1945

Title XXXII COURTS

483.390. Papers may be recorded in office of clerk of circuit court — fee charged. — 1. In all civil actions any party interested therein may, upon payment of the fees, have any or all of the following papers recorded in the office of the clerk of the circuit court in the county in which such action is brought: Petitions, summons, affidavit for publication of notice to nonresident or unknown defendants, sheriff's, or other officer's, return of service to summons, proof of publication of notices to nonresident or unknown defendants, answers, motions, notices of sale of property involved and proof of its publication, return of sale by any sheriff, commissioner, or other officer, in case of sale of real estate, affidavit of commissioner, notice to parties by commissioner in partition, and any other paper or pleading tending to show the service on the defendants for their appearance in such case.

2. The clerk of the circuit court shall charge the sum of ten cents per one hundred words for the recording of papers as provided in this section, which sum shall be paid into the county treasury.

(RSMo 1939 § 13296, A.L. 1945 p. 662)

Prior revision: 1929 § 11677



Section 483.420 Circuit clerk, office (Cape Girardeau County).

Effective 28 Aug 2011

Title XXXII COURTS

483.420. Circuit clerk, office (Cape Girardeau County). — The circuit clerk of Cape Girardeau County may maintain and staff offices at the courthouses in Jackson and Cape Girardeau.

(L. 1978 H.B. 1634, A.L. 2011 H.B. 340)



Section 483.445 District No. 2 clerk, qualifications — election (Marion County).

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

483.445. District No. 2 clerk, qualifications — election (Marion County). — There shall be a clerk of district number 2 of the circuit court of Marion County, who shall possess the qualifications of other clerks of the circuit courts, who shall be elected by the qualified voters of the townships of Mason and Miller in Marion County, at the same times, in the same manner and for the same time as shall be provided by law for the clerks of the circuit courts and who shall continue in office until his successor is elected and qualified. The clerk of district number 2 of the circuit court of Marion County shall have all of the rights, powers and duties of circuit clerk within Mason and Miller townships in Marion County and shall be paid as a circuit clerk except to the extent specifically otherwise provided. All vacancies in his office shall be supplied in the same manner as in like cases in the office of the circuit clerk. The clerk provided by this section shall be in addition to the circuit clerk of Marion County. The circuit clerk of Marion County shall serve district number 1 of the circuit court of Marion County, and shall serve as the ex officio recorder of deeds for all of Marion County.

(RSMo 1939 § 2423, A. 1949 S.B. 1145, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 14551; 1919 § 13729; 1909 § 4278

Effective 1-02-79



Section 483.450 Residence and office hours of clerk.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

483.450. Residence and office hours of clerk. — The clerk of district number 2 of the circuit court of Marion County shall reside in said city of Hannibal, and shall keep his office open at all reasonable hours.

(RSMo 1939 § 2424, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 14552; 1919 § 13730; 1909 § 4279

Effective 1-02-79



Section 483.480 Probate clerk, oath — itemized fee bill.

Effective 28 Aug 1955

Title XXXII COURTS

483.480. Probate clerk, oath — itemized fee bill. — 1. Every probate clerk, when appointed, shall take the oath required of other clerks of courts of record.

2. Every clerk of probate, upon request, shall deliver to any person making payment of fees an itemized account of each charge, with date the charge was made, under appropriate headings with the number of the section of the statute authorizing the charge.

(RSMo 1939 § 2440, A.L. 1955 p. 385 § 235)

Prior revisions: 1929 § 2049; 1919 § 2545; 1909 § 4059

CROSS REFERENCE:

Powers of clerk, 472.070



Section 483.500 Fees of the clerks of the supreme court and court of appeals — collection.

Effective 28 Aug 2001

Title XXXII COURTS

483.500. Fees of the clerks of the supreme court and court of appeals — collection. — 1. An appellant or plaintiff in error shall pay court costs in an amount determined pursuant to sections 488.010 to 488.020; provided, that nothing herein shall be construed to apply to proceedings when costs are waived or are to be paid by the state, county or municipality.

2. The clerk of the court in which the notice of appeal is initially filed shall collect and disburse court costs determined pursuant to this section in the manner provided by sections 488.010 to 488.020, and such court costs shall be payable to the director of revenue for deposit to the general revenue fund.

(RSMo 1939 § 13406, A.L. 1972 S.B. 496, A.L. 1973 S.B. 263, A.L. 1982 S.B. 497, A.L. 1996 S.B. 869, A.L. 2001 S.B. 267)

Prior revisions: 1929 § 11784; 1919 § 10993; 1909 § 10697



Section 483.505 Account of fees — supreme court.

Effective 01 Jul 1997, see footnote

Title XXXII COURTS

483.505. Account of fees — supreme court. — The clerk of the supreme court shall keep a true and accurate account of all fees earned in such clerk's office.

(RSMo 1939 § 13275, A.L. 1982 S.B. 497, A.L. 1996 S.B. 869)

Prior revisions: 1929 § 11656; 1919 § 2102; 1909 § 2666

Effective 7-01-97



Section 483.510 Account of fees — court of appeals.

Effective 01 Jul 1997, see footnote

Title XXXII COURTS

483.510. Account of fees — court of appeals. — The clerk of each of the districts of the court of appeals shall keep a true and accurate account of all fees earned in such clerk's office.

(RSMo 1939 § 13276, A.L. 1973 S.B. 263, A.L. 1982 S.B. 497, A.L. 1996 S.B. 869)

Prior revisions: 1929 § 11657; 1919 § 2103

Effective 7-01-97



Section 483.530 Fees, clerk's duties.

Effective 01 Jul 1997, see footnote

Title XXXII COURTS

483.530. Fees, clerk's duties. — The clerk who is responsible for collecting fees pursuant to the provisions of section 483.550 shall charge and collect the court costs in such amounts as are determined pursuant to sections 488.010 to 488.020*.

(L. 1978 H.B. 1634, A.L. 1982 S.B. 497, A.L. 1996 S.B. 869)

Effective 7-01-97

*Words "section 514.015" appear in original rolls, which was changed to effectuate the court cost bill.



Section 483.535 Fees for naturalization.

Effective 01 Jul 1997, see footnote

Title XXXII COURTS

483.535. Fees for naturalization. — The clerks of courts in this state authorized by law to grant naturalization papers shall charge and collect court costs in such amounts as are determined pursuant to sections 488.010 to 488.020*.

(RSMo 1939 § 13410, A.L. 1996 S.B. 869)

Prior revisions: 1929 § 11788; 1919 § 10997; 1909 § 10700

Effective 7-01-97

*Words "section 514.015" appear in original rolls, which was changed to effectuate the court cost bill.



Section 483.537 Passports, accounting for fees charged, use of moneys collected.

Effective 28 Aug 2005

Title XXXII COURTS

483.537. Passports, accounting for fees charged, use of moneys collected. — The clerk of any state court who, by deputy or otherwise, takes or processes applications for passports or their renewal shall account for the fees charged for such service and for the expenditure of such fee in an annual report made to the presiding judge and the office of the state courts administrator. Such fees shall be used only for the maintenance of the courthouse or to fund operations of the circuit court.

(L. 2004 S.B. 1211, A.L. 2005 S.B. 210 merged with S.B. 420 & 344)



Section 483.550 Clerks to charge, collect court costs, when.

Effective 28 Aug 2004

Title XXXII COURTS

483.550. Clerks to charge, collect court costs, when. — 1. Each circuit clerk, or person fulfilling the duties of the circuit clerk pursuant to this chapter, however denominated, shall charge, collect, and be the responsible clerk for every court cost accruing to such clerk's office to which such clerk may be entitled under the law, except that the circuit clerk shall not be accountable or responsible for or under a duty to collect the following court costs:

(1) Court costs in a case pending in the probate division of the circuit court;

(2) Court costs in a case while it pends in a municipal division of the circuit court, in municipalities electing or required to have violations of municipal ordinances tried before a municipal judge pursuant to section 479.020, or to employ judicial personnel pursuant to section 479.060;

(3) Court costs in a case which was originally filed and pends before an associate circuit judge; provided, however, that such exception with respect to cases filed and pending before an associate circuit judge shall not apply (a) in the city of St. Louis and (b) when by local circuit court rule it is provided that cases which are to be heard by associate circuit judges shall be centrally filed and final judgments therein maintained in an office which is operated and staffed by the circuit clerk and such clerk's deputies.

2. Each chief division clerk for the probate division of the circuit court shall charge and collect every court cost accruing to the probate division of the circuit court to which it may be entitled under the law.

3. In divisions presided over by associate circuit judges for which the circuit clerk is not responsible for collecting court costs as hereinabove provided, the associate circuit judge shall designate by order entered of record a division clerk who shall be responsible for the collection of all court costs with respect to cases in the division; or if there be a centralized filing and docketing system for two or more divisions presided over by an associate circuit judge, then a division clerk or clerks shall be designated in accordance with the provisions of local circuit court rule by an order which shall be entered of record, and if there be no such rule adopted, then a majority of the associate circuit judges being served shall designate a division clerk or clerks who shall be responsible for the collection of all court costs with respect to cases in the divisions served by the centralized filing and docketing system.

4. Notwithstanding the provisions of subsections 1, 2 and 3 of this section, by vote of all judges, circuit and associate circuit, of a circuit court, en banc, the circuit court may adopt a system by local circuit rule whereby the circuit clerks within the circuit shall have administrative control over and be responsible for the charging and collection of all court costs accruing to the court other than court costs in a case while it pends in the municipal divisions of the circuit court, in municipalities electing or required to have violations of municipal ordinances tried before a municipal judge pursuant to section 479.020, or to employ judicial personnel pursuant to section 479.060. The chief division clerk for the probate divisions of the circuit court may be designated by the local circuit rule to charge and collect every court cost accruing to the probate divisions of the circuit court to which it may be entitled under the law, under the supervision of the circuit clerk.

5. The responsible clerks shall make periodic reports of delinquent court costs which are due at such times and in such form as may be required by the state courts administrator.

6. It shall be the duty of each prosecuting attorney when such be referred to such prosecuting attorney by the responsible clerk to reasonably attempt to collect such delinquent court costs. In the case of delinquent court costs which are payable to the state, it shall be the duty of each prosecuting attorney, and the attorney general when such be referred to the attorney general by the state courts administrator to reasonably attempt to collect such delinquent court costs.

(L. 1978 H.B. 1634, A.L. 1985 H.B. 320, A.L. 1996 S.B. 869, A.L. 2004 S.B. 1211)



Section 483.580 Fees, probate proceedings, guardianships.

Effective 01 Jul 1997, see footnote

Title XXXII COURTS

483.580. Fees, probate proceedings, guardianships. — 1. In all probate proceedings in the probate divisions of the different circuit courts in this state, there shall be charged against and collected from the estates or parties requiring the services of the probate division of the circuit court, court costs in such amounts as are determined pursuant to sections 488.010 to 488.020*.

2. Except as provided in section 483.550, the court costs provided in this section shall be charged and collected by the clerk of the probate division of the circuit court.

(RSMo 1939 § 13404, A.L. 1945 p. 1516, A.L. 1947 V. II p. 356, A.L. 1961 p. 327, A.L. 1973 S.B. 112, A.L. 1978 H.B. 1634, A.L. 1981 S.B. 22 & 119 & 23, A.L. 1982 S.B. 497, A.L. 1983 S.B. 44 & 45, A.L. 1985 S.B. 35, et al., A.L. 1996 S.B. 869)

Prior revisions: 1929 § 11782; 1919 § 10991; 1909 § 10695

Effective 7-01-97

*Words "section 514.015" appear in original rolls, which was changed to effectuate the court cost bill.



Section 483.617 Fees not to be charged against counties or St. Louis City, when.

Effective 28 Aug 1978

Title XXXII COURTS

483.617. Fees not to be charged against counties or St. Louis City, when. — Notwithstanding the provisions of sections 483.530, 483.550, 483.610, 483.615, 550.030, 550.040 and 550.090 and any other provisions of law, if any criminal case be dismissed after August 13, 1978, no fees shall be chargeable against the counties or the city of St. Louis upon such dismissal.

(L. 1978 H.B. 1634)



Section 483.630 Records transferred to circuit clerk — certificate of clerk effective, how (St. Louis City).

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

483.630. Records transferred to circuit clerk — certificate of clerk effective, how (St. Louis City). — On January 2, 1979, all records of the St. Louis court of criminal correction and those records in the possession of the clerk for criminal causes shall be transferred to the circuit clerk of the city of St. Louis. These records shall be kept and preserved by that clerk as a permanent part of the records of the circuit court of the city of St. Louis. The circuit clerk is authorized to issue certified copies of any of these records and his certificate of them shall have the same effect as if certified by a clerk of the original court.

(L. 1978 H.B. 1634)

Effective 1-02-79



Section 483.640 Records transferred to clerk (Marion County).

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

483.640. Records transferred to clerk (Marion County). — On January 2, 1979, all records of the Hannibal court of common pleas shall be transferred to the clerk of district number 2 of the circuit court of Marion County. These records shall be kept and preserved by that clerk as a permanent part of the records of district number 2 of the circuit court of Marion County. The said clerk is authorized to issue certified copies of these records and his certificate of them shall have the same effect as if certified by a clerk of the original court.

(L. 1978 H.B. 1634)

Effective 1-02-79



Section 483.650 Records transferred to clerk (Cape Girardeau County).

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

483.650. Records transferred to clerk (Cape Girardeau County). — On January 2, 1979, all records of the Cape Girardeau court of common pleas shall be transferred to the circuit clerk of Cape Girardeau County. The records shall be kept and preserved by that clerk as a permanent part of the records of the circuit court of Cape Girardeau County. The said clerk is authorized to issue certified copies of these records and his certificate of them shall have the same effect as if certified by a clerk of the original court.

(L. 1978 H.B. 1634)

Effective 1-02-79



Section 483.660 Records of probate courts transferred.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

483.660. Records of probate courts transferred. — All records belonging to a probate court on January 1, 1979, shall on January 2, 1979, become records of the circuit court; provided, however, said records shall remain under the general administrative and supervisory control of the judge of the probate division who shall be responsible for storing and safekeeping said records. The circuit clerk and the division clerk of the probate division of the circuit court are authorized to issue certified copies of such probate court records, and all courts of this state shall recognize such certified copies as if made by a clerk of the original court.

(L. 1978 H.B. 1634)

Effective 1-02-79



Section 483.670 Records of magistrate courts transferred.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

483.670. Records of magistrate courts transferred. — All records belonging to a magistrate court on January 1, 1979, shall on January 2, 1979, become records of the circuit court. The circuit clerk and division clerks who have immediate control of such records are authorized to issue certified copies of such magistrate court records, and all courts of this state shall recognize such certified copies as if made by a clerk of the original court.

(L. 1978 H.B. 1634)

Effective 1-02-79



Section 483.680 Records of municipal courts transferred, when, how.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

483.680. Records of municipal courts transferred, when, how. — 1. All records belonging to a municipal court on January 1, 1979, shall on January 2, 1979, become records of the circuit court in which such municipality or major geographical area thereof shall be located. Physical custody of such records shall not, however, be transferred to the circuit clerk or to a division clerk of the circuit court except as hereinafter provided, but rather physical custody of such records shall be maintained by the municipality. Physical custody of such records shall be transferred to the circuit court in the following situations:

(1) When a municipality makes provision for a municipal judge of the circuit court to serve such municipality beginning on January 2, 1979, the records in cases which are pending on January 1, 1979, shall be placed in the custody of the municipal clerk serving the municipal judge;

(2) When a municipality does not make provision for a municipal judge of the circuit court to serve such municipality beginning on January 2, 1979, the records in cases which are pending on January 1, 1979, shall be placed in the custody of the circuit clerk or the division clerk serving the associate circuit judge to whom such cases are assigned;

(3) When the records of a case or cases are ordered transferred pursuant to local circuit court rule.

2. If physical custody of such records which belonged to a municipal court on January 1, 1979, is not transferred or ordered to be transferred as provided in subdivision (1), (2) or (3) of subsection 1 of this section by January 1, 1982, such records shall cease to be records of the circuit court, shall be considered thereafter as records of the particular municipality, and may or may not be disposed of as determined by the municipality.

3. If physical custody of such records is transferred as provided in subdivision (1), (2) or (3) of subsection 1 of this section, the clerk having custody of such records is authorized to issue certified copies of such municipal court records as well as copies of later municipal ordinance violation cases in his possession, and all courts of this state shall recognize such certified copies as if made by a clerk of the original court.

(L. 1978 H.B. 1634)

Effective 1-02-79






Chapter 484 Attorneys at Law

Chapter Cross References



Section 484.010 Practice of the law and law business defined.

Effective 28 Aug 1939

Title XXXII COURTS

484.010. Practice of the law and law business defined. — 1. The "practice of the law" is hereby defined to be and is the appearance as an advocate in a representative capacity or the drawing of papers, pleadings or documents or the performance of any act in such capacity in connection with proceedings pending or prospective before any court of record, commissioner, referee or any body, board, committee or commission constituted by law or having authority to settle controversies.

2. The "law business" is hereby defined to be and is the advising or counseling for a valuable consideration of any person, firm, association, or corporation as to any secular law or the drawing or the procuring of or assisting in the drawing for a valuable consideration of any paper, document or instrument affecting or relating to secular rights or the doing of any act for a valuable consideration in a representative capacity, obtaining or tending to obtain or securing or tending to secure for any person, firm, association or corporation any property or property rights whatsoever.

(RSMo 1939 § 13313)

Prior revisions: 1929 § 11692; 1919 § 666

(1952) The preparing of real estate contracts, deeds, notes, leases, chattel mortgages on standardized forms as part of transaction effectuated by real estate broker, does not amount to practice of law; but the preparation of such instruments in transactions in which he is not acting as broker or the making of separate charges for such services even when he acts as broker, or the giving of legal advice, constitutes practice of law and is in contempt of court if done by nonlawyer. Hulse v. Criger, 363 Mo. 26, 247 S.W.2d 855.

(1960) The definition in this statute of the practice of law is binding on the court in a proceeding under § 484.020 which makes violation of the statute a misdemeanor but it is not binding in a proceeding to enjoin the practice of law by an individual for the reason the power to regulate and define the practice of law and the doing of law business is a prerogative of the judicial department. Automobile Club of Mo. v. Hoffmeister (A.), 338 S.W.2d 348.

(1960) The appearance by Automobile Club attorneys in court to enter pleas of guilty and pay fine for members of the club and to obtain continuances of cases held to constitute the practice of law and therefore subject to being enjoined. Automobile Club of Mo. v. Hoffmeister (A.), 338 S.W.2d 348.

(1960) The representation of himself by a party to a law suit does not constitute the practice of law. Klingensmith v. Thurman (A.), 339 S.W.2d 300.

(1961) Individual layman employed as the community services representative of labor council, who advised various individuals as to their rights under the workmen's compensation law after they were injured and also appeared before the legal advisers of the workmen's compensation division as well as representing individuals who were seeking unemployment compensation benefits before referees of the division of employment security, was engaged in the practice of law for a consideration and would be enjoined by the supreme court and also fined for engaging in such practice without being a duly licensed attorney. Hoffmeister v. Tod (Mo.), 349 S.W.2d 5.

(1978) Held, advertisement and sale of “divorce kits” does not constitute the unauthorized practice of law so long as no personal advice as to legal remedies is given. In re Thompson (Mo.), 574 S.W.2d 365.

(1992) Escrow companies may not prepare or complete nonstandard or specialized documents such as contracts for deed, special warranty deeds, leases, lease-purchase agreements, easement agreements, well agreements, trustee deeds, wraparound notes and deeds of trust or any other document that requires the exercise of judgment or discretion, because such activities constitute the practice of law or doing business of law in the state, In re First Escrow, Inc., 840 S.W.2d 839 (Mo. banc).



Section 484.020 Who shall engage in the practice of law or do law business — penalty.

Effective 24 Jun 1997, see footnote

Title XXXII COURTS

484.020. Who shall engage in the practice of law or do law business — penalty. — 1. No person shall engage in the practice of law or do law business, as defined in section 484.010, or both, unless he shall have been duly licensed therefor and while his license therefor is in full force and effect, nor shall any association, partnership, limited liability company or corporation, except a professional corporation organized pursuant to the provisions of chapter 356, a limited liability company organized and registered pursuant to the provisions of chapter 347, or* a limited liability partnership organized or registered pursuant to the provisions of chapter 358, engage in the practice of the law or do law business as defined in section 484.010, or both.

2. Any person, association, partnership, limited liability company or corporation who shall violate the foregoing prohibition of this section shall be guilty of a misdemeanor and upon conviction therefor shall be punished by a fine not exceeding one hundred dollars and costs of prosecution and shall be subject to be sued for treble the amount which shall have been paid him or it for any service rendered in violation hereof by the person, firm, association, partnership, limited liability company or corporation paying the same within two years from the date the same shall have been paid and if within said time such person, firm, association, partnership, limited liability company or corporation shall neglect and fail to sue for or recover such treble amount, then the state of Missouri shall have the right to and shall sue for such treble amount and recover the same and upon the recovery thereof such treble amount shall be paid into the treasury of the state of Missouri.

3. It is hereby made the duty of the attorney general of the state of Missouri or the prosecuting attorney of any county or city in which service of process may be had upon the person, firm, association, partnership, limited liability company or corporation liable hereunder, to institute all suits necessary for the recovery by the state of Missouri of such amounts in the name and on behalf of the state.

(RSMo 1939 § 13314, A.L. 1982 S.B. 680 Revision, A.L. 1997 H.B. 655 merged with S.B. 170)

Prior revisions: 1929 § 11693; 1919 § 667

Effective 6-24-97 (H.B. 655); 5-20-97 (S.B. 170)

*Word "on" appears in original rolls.

(1987) This section does not prevent a foreign insurance corporation from sending in-house counsel to defend its insureds, where such counsel is admitted to the Missouri Bar. In re. Allstate Ins. Co., 722 S.W.2d 947 (Mo. banc).

(2008) Provision awarding treble damages for unauthorized practice of law or law business does not violate due process. Carpenter v. Countrywide Home Loans, Inc., 250 S.W.3d 697 (Mo.banc).



Section 484.025 Residential loans, imposition of fee to complete documentation not deemed engaging in the unauthorized practice of law.

Effective 28 Aug 2005

Title XXXII COURTS

484.025. Residential loans, imposition of fee to complete documentation not deemed engaging in the unauthorized practice of law. — No bank or lending institution that makes residential loans and imposes a fee of less than two hundred dollars for completing residential loan documentation for loans made by that institution shall be deemed to be engaging in the unauthorized practice of law.

(L. 2005 S.B. 420 & 344 § 2)



Section 484.040 Power to admit to practice vested in supreme court.

Effective 28 Aug 1982

Title XXXII COURTS

484.040. Power to admit to practice vested in supreme court. — The power to admit and license persons to practice as attorneys and counselors in the courts of record of this state, or in any of them, is hereby vested exclusively in the supreme court and shall be regulated by rules of that court.

(RSMo 1939 § 13316, A.L. 1982 S.B. 680 Revision)

Prior revisions: 1929 § 11695; 1919 § 669; 1909 § 939



Section 484.053 Supreme court to furnish director with list of persons currently licensed to practice law in Missouri — tax delinquency, effect of.

Effective 01 Jul 2003, see footnote

Title XXXII COURTS

484.053. Supreme court to furnish director with list of persons currently licensed to practice law in Missouri — tax delinquency, effect of. — The director of revenue is hereby authorized, pursuant to a cooperative agreement with the supreme court, to develop procedures which shall permit the clerk of the supreme court to furnish the director, at least once each year, with a list of persons currently licensed to practice law in this state. If any such person is delinquent on any state taxes or has failed to file state income tax returns in the last three years and such person has not paid in protest or commenced a reasonably founded dispute with such liability, the director shall notify the clerk of the supreme court that such person has such delinquency or failure to file.

(L. 2003 H.B. 600)

Effective 7-01-03



Section 484.130 Compensation of attorney governed by agreement — lien upon client's cause of action.

Effective 28 Aug 1939

Title XXXII COURTS

484.130. Compensation of attorney governed by agreement — lien upon client's cause of action. — The compensation of an attorney or counselor for his services is governed by agreement, express or implied, which is not restrained by law. From the commencement of an action or the service of an answer containing a counterclaim, the attorney who appears for a party has a lien upon his client's cause of action or counterclaim, which attaches to a verdict, report, decision or judgment in his client's favor, and the proceeds thereof in whosesoever hands they may come; and cannot be affected by any settlement between the parties before or after judgment.

(RSMo 1939 § 13337)

Prior revisions: 1929 § 11716; 1919 § 690; 1909 § 964

(1956) Attorney is not restricted to any particular remedy to enforce his lien. Where defendant and plaintiff settled personal injury case without consulting plaintiff's attorney and with full knowledge that suit was pending in Missouri, attorneys were entitled to recover fees from defendant notwithstanding settlement was reduced to judgment in Tennessee. Satterfield v. Southern Ry. Co. (A.), 287 S.W.2d 395.

(1956) Defendant's attorneys in partition action were not entitled to fee out of client's share under § 528.530 nor under § 484.130, because they did nothing to produce funds for their client. Munday v. Thielecke (Mo.), 290 S.W.2d 88.

(1967) A statutory attorney's lien is cumulative, rather than exclusive of existing rights or remedies. Downs v. Hodge (A.), 413 S.W.2d 519.

(1972) There is no authority for an attorney's lien on an undistributed share of an estate. Carter v. Stendeback (A.), 482 S.W.2d 534.

(1987) Attorney's lien attaches to an award arising out of a divorce proceeding and such a lien arose where attorney did services for client to set aside dissolution settlement as unconscionable before being fired by client and even though attorney had entered into unlawful contingency fee contract with ex-client. Roberds v. Sweitser, 733 S.W.2d 444 (Mo. banc).



Section 484.140 Attorney may contract for percentage of proceeds of claim — notice of lien to be given to defendant.

Effective 28 Aug 1939

Title XXXII COURTS

484.140. Attorney may contract for percentage of proceeds of claim — notice of lien to be given to defendant. — In all suits in equity and in all actions or proposed actions at law, whether arising ex contractu or ex delicto, it shall be lawful for an attorney at law either before suit or action is brought, or after suit or action is brought, to contract with his client for legal services rendered or to be rendered him for a certain portion or percentage of the proceeds of any settlement of his client's claim or cause of action, either before the institution of suit or action, or at any stage after the institution of suit or action, and upon notice in writing by the attorney who has made such agreement with his client, served upon the defendant or defendants, or proposed defendant or defendants, that he has such an agreement with his client, stating therein the interest he has in such claim or cause of action, then said agreement shall operate from the date of the service of said notice as a lien upon the claim or cause of action, and upon the proceeds of any settlement thereof for such attorney's portion or percentage thereof, which the client may have against the defendant or defendants, or proposed defendant or defendants, and cannot be affected by any settlement between the parties either before suit or action is brought, or before or after judgment therein, and any defendant or defendants, or proposed defendant or defendants, who shall, after notice served as herein provided, in any manner, settle any claim, suit, cause of action, or action at law with such attorney's client, before or after litigation instituted thereon, without first procuring the written consent of such attorney, shall be liable to such attorney for such attorney's lien as aforesaid upon the proceeds of such settlement, as per the contract existing as herein provided between such attorney and his client.

(RSMo 1939 § 13338)

Prior revisions: 1929 § 11717; 1919 § 691; 1909 § 965



Section 484.150 Division of fees forbidden, when — penalty.

Effective 28 Aug 1939

Title XXXII COURTS

484.150. Division of fees forbidden, when — penalty. — 1. It shall be unlawful for any licensed attorney in the state of Missouri to divide any fees or compensation received by him in the practice of law or in doing law business with any person not a licensed attorney or any firm not wholly composed of licensed attorneys, or any association or corporation, and any person, firm, association or corporation violating this section shall be deemed guilty of a misdemeanor and upon conviction therefor shall be punished by a fine of not less than twenty-five dollars nor more than five hundred dollars and costs of prosecution, which fine shall be paid into the treasury of the state of Missouri.

2. Any person, firm, association or corporation who shall violate the foregoing prohibition of this section shall be subject to be sued for treble the amount of any and all sums of money paid in violation hereof by the person, persons, association or corporation paying the fees or compensation which shall have been so divided and if such person, persons, association or corporation shall not sue for or recover the same within two years from the date of such division of fees or compensation, the state of Missouri shall have the right to and shall sue for and recover said treble amount, which shall upon recovery be paid into the treasury of the state of Missouri.

3. It is hereby made the duty of the attorney general of the state of Missouri or the prosecuting attorney of any county or city in which service of process may be had upon the person, firm, association or corporation liable therefor, to institute all suits necessary for the recovery of said sums of money by the state of Missouri.

(RSMo 1939 § 13315)

Prior revisions: 1929 § 11694; 1919 § 668

CROSS REFERENCE:

Profits of attorney through certain contracts with newspapers prohibited, penalty, 493.130, 493.140



Section 484.160 Judgment for costs and damages rendered against attorney, when.

Effective 28 Aug 1939

Title XXXII COURTS

484.160. Judgment for costs and damages rendered against attorney, when. — If an attorney or counselor at law shall commence an action and fail to prosecute the same, or if any action so commenced shall be dismissed for want of his attention, or if he shall bring the wrong action and it be necessary to enter a nonsuit, or if it shall be made to appear to the court that the action was erroneously brought, dismissed, or nonsuit entered in consequence, the court may, in its discretion, enter up judgment against any such attorney or counselor at law for the full amount of the costs thereby incurred, and all damages in consequence thereof.

(RSMo 1939 § 1434)

Prior revisions: 1929 § 1270; 1919 § 1722; 1909 § 2291



Section 484.170 Partners of prosecuting attorneys not to defend.

Effective 28 Aug 1939

Title XXXII COURTS

484.170. Partners of prosecuting attorneys not to defend. — Where two or more licensed attorneys at law of this state are associated together as copartners in the practice as attorneys or counselors at law, and one of such attorneys shall be the prosecuting or assistant prosecuting attorney, or circuit or assistant circuit attorney, it shall be unlawful for such other partner or partners to appear and defend in any of the courts of this state any person charged with a misdemeanor or felony, when by law it shall be the duty of such prosecuting or circuit attorney to appear and prosecute, and this section shall apply even though such partnership may exist only for the transaction of civil business.

(RSMo 1939 § 12981)

Prior revisions: 1929 § 11355; 1919 § 774; 1909 § 1039



Section 484.190 Powers to suspend or remove.

Effective 28 Aug 1939

Title XXXII COURTS

484.190. Powers to suspend or remove. — Any attorney or counselor at law may be removed or suspended from practice in the courts of this state for any of the following reasons:

(1) If he be convicted of any criminal offense involving moral turpitude;

(2) If he unlawfully retain his client's money or if he is guilty of any malpractice, fraud, deceit or misdemeanor whatsoever in his professional capacity;

(3) If he shall have been removed, suspended or disbarred from the practice of law in any other state or jurisdiction and shall fail to disclose such fact in his application for license to practice law in this state.

(RSMo 1939 § 13328)

Prior revisions: 1929 § 11707; 1919 § 681; 1909 § 951

(1974) All power to suspend or remove attorneys is vested in the supreme court. Harkins v. Eldredge (CA Mo.), 505 F.2d 802.



Section 484.200 Charges, where exhibited.

Effective 28 Aug 1973

Title XXXII COURTS

484.200. Charges, where exhibited. — Charges against an offending attorney shall be in writing and verified, and may be preferred by any member of the bar in good standing, or by any judge of a court of record required by law to be a person learned in the law. The charges may be exhibited and proceedings had thereon in the supreme court, in any of the districts of the court of appeals, or in the circuit court of the county, in which the actions or practices complained of shall have been committed or the accused resides.

(RSMo 1939 § 13329, A.L. 1973 S.B. 263)

Prior revisions: 1929 § 11708; 1919 § 682; 1909 § 952



Section 484.210 Day for hearing — citation, where served.

Effective 28 Aug 1939

Title XXXII COURTS

484.210. Day for hearing — citation, where served. — The court in which such charges shall be exhibited shall fix a day for the hearing, allowing a reasonable time, and the clerk shall issue a citation accordingly, with a copy of the charges annexed, which may be served upon the accused wherever found.

(RSMo 1939 § 13330)

Prior revisions: 1929 § 11709; 1919 § 683; 1909 § 953



Section 484.220 Citation and charges, how served.

Effective 28 Aug 1939

Title XXXII COURTS

484.220. Citation and charges, how served. — The copy of the charges and citation may be served upon the accused by any officer authorized by law to serve writs issued by such court and in any county of this state, and if the accused be not found in this state then reasonable notice shall be given him by publication in such manner as the court may direct, unless served as provided in section 484.210, supra.

(RSMo 1939 § 13331)

Prior revisions: 1929 § 11710; 1919 § 684; 1909 § 954



Section 484.230 Proceedings on failure to appear.

Effective 28 Aug 1939

Title XXXII COURTS

484.230. Proceedings on failure to appear. — If the party served with such citation shall fail to appear according to the command thereof, obedience may be enforced by attachment or the court may proceed ex parte.

(RSMo 1939 § 13332)

Prior revisions: 1929 § 11711; 1919 § 685; 1909 § 955



Section 484.240 Removal or suspension without trial.

Effective 28 Aug 1939

Title XXXII COURTS

484.240. Removal or suspension without trial. — If the charge allege a conviction for any criminal offense involving moral turpitude, the court shall, on production of the record of such conviction, remove the attorney so convicted or suspend such attorney from practice for a limited time, according to the nature of the offense, as the court may deem just, and without further trial. If the attorney be acquitted or discharged upon his trial, or if he be charged under subdivision (1), (2) or (3) of section 484.190, and appears at the time fixed by court and denies the charges preferred against him, or having been notified as required by section 484.210 or 484.220, fails to appear, the court shall forthwith hear the evidence offered in support of said charge and the evidence offered by the accused, and shall determine the matter without delay. And if the court finds that the charge has been sustained, or if the accused shall admit that he is guilty, the court shall remove him from practice or shall suspend him for a limited period, according to the nature of the offense and as the court may deem just and proper.

(RSMo 1939 § 13333)

Prior revisions: 1929 § 11712; 1919 § 686; 1909 § 956

(1972) Willfully and knowingly failing to make a federal income tax return is an offense involving moral turpitude within meaning of this section (rule). In re. MacLeod (Mo.), 479 S.W.2d 443.



Section 484.250 Trial by court or commissioner.

Effective 28 Aug 1973

Title XXXII COURTS

484.250. Trial by court or commissioner. — All trials of charges preferred against attorneys shall be by the court, and in all cases of conviction the court shall pronounce judgment of removal or suspension according to the nature of the facts found; except that, if the charge be filed in the supreme court, or in one of the districts of the court of appeals, the court may appoint a special judge to hear the evidence and make report thereof to the court. In all cases the court may tax or abate the cost of the proceedings as it may deem just.

(RSMo 1939 § 13334, A.L. 1973 S.B. 263)

Prior revisions: 1929 § 11713; 1919 § 687; 1909 §§ 960, 961



Section 484.260 Defendant may except to ruling and appeal from judgment.

Effective 28 Aug 1939

Title XXXII COURTS

484.260. Defendant may except to ruling and appeal from judgment. — In all cases of a trial of charges in the circuit court, the defendant may except to any ruling or decision of the court, and may prosecute an appeal or writ of error to the supreme court, in all respects as in actions at law. And it is hereby made the duty of the supreme court to hear said appeal at the next term of said court unless continued for cause.

(RSMo 1939 § 13335)

Prior revisions: 1929 § 11714; 1919 § 688; 1909 § 962



Section 484.270 Judgment operates as removal or suspension — reinstatement, how secured.

Effective 28 Aug 1939

Title XXXII COURTS

484.270. Judgment operates as removal or suspension — reinstatement, how secured. — Every final judgment or order of removal or suspension, made in pursuance of the provisions of this chapter by any court so authorized, shall operate, while it continues in force, as a removal or suspension from practice in all the courts of this state; provided, that any attorney or counselor at law removed from practice or suspended for a longer term than one year, on application to the supreme court or in the court in which the judgment of removal or suspension was first rendered, may be reinstated as such attorney or counselor at law, in the discretion of the court, at any time after one year from the date of such judgment of removal or suspension.

(RSMo 1939 § 13336)

Prior revisions: 1929 § 11715; 1919 § 689; 1909 § 963



Section 484.350 Standards for representation to be updated and adopted statewide, when.

Effective 28 Aug 2011

Title XXXII COURTS

484.350. Standards for representation to be updated and adopted statewide, when. — Recognizing that Missouri children have a right to adequate and effective representation in child welfare cases, the September 17, 1996, Missouri supreme court standards for representation by guardians ad litem shall be updated and adopted statewide and each circuit shall devise a plan for implementation which takes into account the individual needs of their circuit as well as the negative impact that excessive caseloads have upon effectiveness of counsel. These plans shall be approved by the supreme court en banc and fully implemented by July 1, 2011.

(L. 2008 H.B. 1570 § 484.302, A.L. 2011 H.B. 111 merged with S.B. 237)






Chapter 485 Court Reporters and Stenographers

Chapter Cross References



Section 485.010 Presiding judge may appoint secretary, additional staff — set salaries — source of funds for salaries.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

485.010. Presiding judge may appoint secretary, additional staff — set salaries — source of funds for salaries. — 1. The presiding judge of each circuit may appoint a secretary or other staff personnel to aid the presiding judge in the administration of the judicial business of the circuit. Such secretary and other staff personnel appointed pursuant to the provisions of this section shall serve at the pleasure of the presiding judge. The personnel authorized by this section are in addition to staff support from the circuit clerks, deputy circuit clerks, division clerks, municipal clerks, and any other staff personnel which may otherwise be provided by law.

2. The salary and number of secretarial or other staff personnel shall be established by the presiding judge of the circuit within funds made available for that purpose. Personnel authorized by this section shall be paid from state funds or federal grant moneys which are available for that purpose and not from county funds.

(L. 1978 H.B. 1634)

Effective 1-02-79

(1981) This section does not relieve local governments performing county functions from the responsibility of funding the office of Court Administrator. State ex rel. the Judges for the 22nd Judicial Circuit v. City of St. Louis (Mo. App.), 619 S.W.2d 330.



Section 485.040 Judges of circuit courts to appoint reporters — qualifications.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

485.040. Judges of circuit courts to appoint reporters — qualifications. — 1. For the purpose of preserving the record in all cases for the information of the court, jury and parties, and for expediting the public business, each circuit judge shall appoint an official court reporter who shall be a certified court reporter as provided by Rule 14 of the supreme court. Such court reporter shall be a sworn officer of the court, and shall hold his office during the pleasure of the judge appointing him, and on the death, resignation, or retirement of that judge, the reporter shall retain his office until the judge's successor is elected, or appointed.

2. In lieu of a full-time court reporter, a circuit judge who serves as the judge of the probate division may utilize the services of a court reporter on a part-time basis or may preserve the record in the manner provided in section 478.072.

(RSMo 1939 § 13339, A.L. 1955 p. 499, A.L. 1963 p. 667, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 11718; 1919 § 12668; 1909 § 11231

Effective 1-02-79



Section 485.050 Duties.

Effective 28 Aug 1939

Title XXXII COURTS

485.050. Duties. — It shall be the duty of the official court reporter so appointed to attend the sessions of the court, under the direction of the judge thereof; to take full stenographic notes of the oral evidence offered in every cause tried in said court, together with all objections to the admissibility of testimony, the rulings of the court thereon, and all exceptions taken to such rulings; to preserve all official notes taken in said court for future use or reference, and to furnish to any person or persons a transcript of all or any part of said evidence or oral proceedings upon the payment to him of the fee herein provided.

(RSMo 1939 § 13340)

Prior revisions: 1929 § 11719; 1919 § 12669; 1909 § 11232



Section 485.055 Reporters may be transferred, when — power and rights.

Effective 02 Jan 1979, see footnote

Title XXXII COURTS

485.055. Reporters may be transferred, when — power and rights. — 1. Whenever the supreme court makes an order temporarily transferring a circuit judge to a circuit court other than the court to which he was appointed or elected, or whenever any such judge is temporarily transferred or assigned in a manner other than by order of the supreme court, the supreme court, upon written notice from such transferred judge, shall, if the regular reporter is for any reason unavailable and the transfer is deemed necessary, order the temporary transfer of the official court reporter of the court of such transferred judge to accompany the judge and perform all the duties of the official court reporter of the court to which the judge is transferred in the matters heard or considered by the transferred judge while so transferred, and the official court reporter shall perform the same duties, make the same charges for his services, and be subject to the same laws and rules while acting as such transferred reporter as though he were the* regularly appointed official reporter of the court to which he was temporarily appointed.

2. Upon the request made to the supreme court by a circuit judge whose official reporter is absent by reason of illness or physical incapacity, for the transfer of a reporter, the supreme court may, with the consent of the judge appointing him, or without such consent if said judge is absent or incapacitated, order the temporary transfer of another official reporter to said circuit court, and the official reporter shall perform the same duties, make the same charges for his services, and be subject to the same laws and rules while acting as such transferred reporter as though he were the regularly appointed official reporter of the court to which he was temporarily appointed.

3. In all judicial circuits having more than one circuit judge, in the absence or incapacity of one of the judges, the presiding judge may order the court reporter of said absent or incapacitated judge to act as court reporter of another division of said court when he shall deem such action necessary.

(L. 1951 p. 423 § 1, A.L. 1955 p. 499, A.L. 1978 H.B. 1634)

Effective 1-02-79

*Word "the" does not appear in original rolls.



Section 485.060 Compensation of reporters.

Effective 01 Jan 1985, see footnote

Title XXXII COURTS

485.060. Compensation of reporters. — Each court reporter for a circuit judge shall receive an annual salary of twenty-six thousand nine hundred dollars beginning January 1, 1985, until December 31, 1985, and beginning January 1, 1986, an annual salary of thirty thousand dollars. Such annual salary shall be modified by any salary adjustment provided by section 476.405, payable in equal monthly installments on the certification of the judge of the court or division in whose court the reporter is employed. When paid by the state the salaries of such court reporters shall be paid in semimonthly or monthly installments, as designated by the commissioner of administration.

(RSMo 1939 § 13341, A.L. 1945 p. 741, A.L. 1951 p. 447, A.L. 1955 p. 499, A.L. 1963 p. 667, A.L. 1969 p. 568, A.L. 1975 H.B. 170, A.L. 1978 H.B. 1121 & 1257, H.B. 1634, A.L. 1980 H.B. 1266, A.L. 1982 S.B. 497, A.L. 1984 S.B. 581)

Effective 1-01-85

Revisor's note: Salary adjustment index is printed, as required by § 476.405, in Appendix D.



Section 485.065 Source of funds for reporter's salary.

Effective 01 Jan 1985, see footnote

Title XXXII COURTS

485.065. Source of funds for reporter's salary. — The entire salary of each court reporter and the expense of part-time court reporters for circuit judges serving as judges of the probate division as provided in subsection 2 of section 485.040 shall be paid out of the state treasury.

(L. 1955 p. 499, A.L. 1963 p. 667, A.L. 1965 p. 652, A.L. 1969 p. 568, A.L. 1975 H.B. 170, A.L. 1978 H.B. 1121 & 1257, H.B. 1634, A.L. 1984 S.B. 581)

Effective 1-01-85



Section 485.075 Appointment of temporary court reporter, when — compensation — duration.

Effective 28 Aug 1985

Title XXXII COURTS

485.075. Appointment of temporary court reporter, when — compensation — duration. — In the absence of the official reporter of any circuit judge because of illness or physical incapacity to perform his duties, the judge may appoint a temporary reporter, who shall perform the same duties and receive the same compensation as provided for the regular reporter for the time served by the appointee as temporary reporter, to be paid upon certification of the judge making such appointment. No temporary appointment shall continue through more than thirty court days in any calendar year unless so ordered by the supreme court of this state.

(L. 1955 p. 499, A.L. 1978 H.B. 1634, A.L. 1985 S.B. 5, et al.)



Section 485.077 Certification of official court reporters required.

Effective 28 Aug 2009

Title XXXII COURTS

485.077. Certification of official court reporters required. — 1. No judge of any court in this state shall appoint an official court reporter who is not a court reporter certified by the board of certified court reporter examiners, as provided in supreme court rule 14. In the absence of an official court reporter due to illness, physical incapacity, death, dismissal or resignation, a judge may appoint a temporary court reporter, but such temporary court reporter shall not serve more than six months without obtaining a certificate pursuant to the provisions of supreme court rule 14.

2. No testimony taken in this state by deposition shall be given in any court in this state, and no record on appeal from an administrative agency of this state shall include testimony taken in this state by deposition, unless the deposition is prepared and certified by a certified court reporter, except as provided in supreme court rule 57.03(c).

3. Deposition testimony taken outside the state shall be deemed to be in conformity with this section if the testimony was prepared and certified by a court reporter authorized to prepare and certify deposition testimony in the jurisdiction in which the testimony was taken.

4. This section shall not apply to depositions taken in this state in connection with cases not pending in a Missouri state court or administrative agency at the time the deposition was taken.

(L. 2001 S.B. 267 § 476.365, A.L. 2007 S.B. 163, A.L. 2009 H.B. 481)



Section 485.090 Reimbursement for expenses while attending court — how paid.

Effective 01 Jan 1985, see footnote

Title XXXII COURTS

485.090. Reimbursement for expenses while attending court — how paid. — Every official court reporter of a circuit court of a judicial circuit comprised of two or more counties, in addition to his salary, shall be reimbursed for all sums of money actually expended by him in necessary hotel and traveling expenses while engaged in attending any regular, special or adjourned term of court at any place in the judicial circuit in which he is appointed, other than the county of his residence, or while engaged in going to and from any such place for the purpose of attending terms of court. All of such actual expenses shall be paid out of the state treasury.

(RSMo 1939 § 13347, A.L. 1951 p. 436, A.L. 1955 p. 499, A.L. 1963 p. 667, A.L. 1978 H.B. 1634, A.L. 1984 S.B. 581)

Prior revisions: 1929 § 11725; 1919 § 12674; 1909 § 11255

Effective 1-01-85






Chapter 486 Commissioners of Deeds and Notaries Public

Chapter Cross References



Section 486.100 Appointment — powers generally.

Effective 28 Aug 1939

Title XXXII COURTS

486.100. Appointment — powers generally. — The governor may appoint and commission in any other state, in the District of Columbia, in each of the territories of the United States, and in any foreign country, one or more commissioners, who shall continue in office during the pleasure of the governor, and shall have authority to take relinquishments of dower of married women, the acknowledgment or proof of the execution of any deed or other conveyance, or lease of any lands lying in this state, or of any contract, letters of attorney, or of any other writing, under seal or note, to be used and recorded in this state; and such commissioners appointed for any foreign country shall also have authority to certify to the official character, signature or seal of any officer within their district, who is authorized to take acknowledgments or declarations under oath.

(RSMo 1939 § 13382)

Prior revisions: 1929 § 11760; 1919 § 2138; 1909 § 2701



Section 486.110 Official oath.

Effective 28 Aug 1939

Title XXXII COURTS

486.110. Official oath. — Every such commissioner, before performing any duty or exercising any power in virtue of his appointment, shall take and subscribe an oath or affirmation before some judge or clerk of any United States court of record or before some judge or clerk of any court of record in and of the state of Missouri, or before a judge or clerk of one of the courts of record of the district, territory, state or county in which said commissioner shall reside, well and faithfully to execute and perform all the duties of such commissioner, under and by virtue of the laws of the state of Missouri; which oath, and a description of his seal of office, if there be one, together with his signature thereto, shall be filed in the office of the secretary of state of this state within six months after the date of his appointment.

(RSMo 1939 § 13383)

Prior revisions: 1929 § 11761; 1919 § 2139; 1909 § 2702



Section 486.120 Effect of authentication by commissioner.

Effective 28 Aug 1957

Title XXXII COURTS

486.120. Effect of authentication by commissioner. — An acknowledgment or proof so taken according to the laws of this state, and certified to by any such commissioner, under his seal of office, if there is one annexed to or endorsed on the instrument, has the same force and effect as if the same had been made before a judge or associate circuit judge, or any other officer authorized to perform the act in this state.

(RSMo 1939 § 13384, A.L. 1957 p. 351)

Prior revisions: 1929 § 11762; 1919 § 2140; 1909 § 2703



Section 486.130 Additional powers — oaths — depositions.

Effective 28 Aug 1939

Title XXXII COURTS

486.130. Additional powers — oaths — depositions. — Every commissioner shall have power to administer any oath which may be lawfully required in this state, to any person willing to take it; and to take and certify all depositions to be used in any of the courts of this state, in conformity to the laws thereof, either on interrogatories proposed under commission from a court of this state, or by consent of parties, or on legal notice given to the opposite party; and all such acts may be as valid as if done and certified according to law by an associate circuit judge in this state.

(RSMo 1939 § 13385)

Prior revisions: 1929 § 11763; 1919 § 2141; 1909 § 2704



Section 486.140 Fees.

Effective 28 Aug 1939

Title XXXII COURTS

486.140. Fees. — Commissioners shall for like services be allowed the same fees as clerks of courts of record.

(RSMo 1939 § 13386)

Prior revisions: 1929 § 11764; 1919 § 2142; 1909 § 2705



Section 486.200 Definitions.

Effective 28 Aug 2005

Title XXXII COURTS

486.200. Definitions. — As used in sections 486.200 to 486.405:

(1) "County" means any of the several counties of this state or the city of St. Louis;

(2) "County clerk" means any of the several county clerks of this state or the clerk of the circuit court in the city of St. Louis;

(3) "Facsimile" means an exact copy preserving all the written or printed marks of the original;

(4) "Notarization" means the performance of a notarial act;

(5) "Notary public" and "notary" means any person appointed and commissioned to perform notarial acts, including any attorney licensed to practice law in this state;

(6) "Official misconduct" means the wrongful exercise of a power or the wrongful performance of a duty. The term "wrongful" as used in the definition of official misconduct means unauthorized, unlawful, abusive, negligent, reckless, or injurious.

(L. 1977 H.B. 513 § 1, A.L. 2005 S.B. 420 & 344)



Section 486.205 Notary public, how appointed.

Effective 01 Jan 1978, see footnote

Title XXXII COURTS

486.205. Notary public, how appointed. — Upon application, the secretary of state may appoint and commission individual persons as notaries public* in each of the several counties in this state. The secretary of state may not appoint and commission as a notary public any person who submits an application containing substantial and material misstatement or omission of fact.

(L. 1977 H.B. 513 § 2)

Effective 1-01-78

*Words "notary publics" appear in original rolls.



Section 486.210 Notary's authority to be statewide.

Effective 01 Jan 1978, see footnote

Title XXXII COURTS

486.210. Notary's authority to be statewide. — Each notary public may perform notarial acts anywhere within this state.

(L. 1977 H.B. 513 § 3)

Effective 1-01-78



Section 486.215 Term of office.

Effective 01 Jan 1978, see footnote

Title XXXII COURTS

486.215. Term of office. — Each notary public may perform notarial acts for a term of four years from the date of his commission, unless sooner removed.

(L. 1977 H.B. 513 § 4)

Effective 1-01-78



Section 486.220 Qualifications for notary.

Effective 28 Aug 1991

Title XXXII COURTS

486.220. Qualifications for notary. — 1. Each person appointed and commissioned as a notary public shall, except as provided for in subsection 2 of this section:

(1) Be at least eighteen years of age;

(2) Be a registered voter of the county within and for which he is commissioned; or a resident alien of the United States;

(3) Have a residence address in the county within and for which he is commissioned;

(4) Be able to read and write the English language; and

(5) Not have had his commission revoked during the past ten years; or

(6) In lieu of the requirements contained in subdivisions (1) to (5) of this subsection, a person who is appointed and commissioned a notary public pursuant to subsection 2 of this section may be appointed and commissioned pursuant to this subsection upon becoming a resident of Missouri.

2. Any person who does not qualify under subsection 1 of this section may nonetheless be appointed and commissioned as a notary public provided that person:

(1) Is at least eighteen years of age;

(2) Works in Missouri and will use the notary seal in the course of his employment in Missouri;

(3) Has a work address in the county within and for which he is commissioned;

(4) Is able to read and write the English language;

(5) Has not had a notary commission revoked in any state during the past ten years; and

(6) Authorizes the secretary of state as the agent and representative of such person to accept service of any process or service of any notice or demand required or permitted by law to be served upon such person.

3. A notary public is not a public officer within the meaning of Article VII of the Missouri Constitution.

(L. 1977 H.B. 513 § 5, A.L. 1988 S.B. 425, A.L. 1991 H.B. 570)



Section 486.225 Application, form of, fee — renewal.

Effective 28 Aug 2004

Title XXXII COURTS

486.225. Application, form of, fee — renewal. — 1. Upon a form prepared by the secretary of state, each applicant for appointment and commission as a notary public shall swear, under penalty of perjury, that the answers to all questions on the application are true and complete to the best of the applicant's knowledge and that the applicant is qualified to be appointed and commissioned as a notary public. The completed application form shall be filed with the secretary of state.

2. With the person's application, each applicant for appointment and commission as a notary public shall submit to the secretary of state a commission fee of fifteen dollars.

3. Each applicant for appointment and commission as a notary public shall state in the application whether or not the applicant has ever been convicted of or pled guilty or nolo contendere to any felony, or to any misdemeanor incompatible with the duties of a notary public and if so, shall attach a list of such convictions or pleas of guilt or nolo contendere.

4. Each applicant for a renewal appointment and commission as a notary public may apply for such renewal appointment in a manner prescribed by the secretary of state.

5. The secretary of state may prohibit, for a period not less than thirty days and not more than one year, a new applicant or renewal from reapplying for an appointment and commission as a notary public following the rejection of such applicant's application by the secretary of state.

6. Prior to submitting an application to the secretary of state, each new applicant or renewal for appointment and commission as a notary public shall read the Missouri notary public handbook and complete a computer-based notary training or other notary training in a manner prescribed by the secretary of state. Each new applicant or renewal applicant shall attest to reading such handbook and receiving such training pursuant to this subsection at the time of submitting the application for appointment and commission as a notary public.

(L. 1977 H.B. 513 § 6, A.L. 1988 H.B. 1068, A.L. 1991 H.B. 570, A.L. 1997 S.B. 361, A.L. 2004 H.B. 1193)



Section 486.230 Commission to be issued, when — contents.

Effective 01 Jan 1978, see footnote

Title XXXII COURTS

486.230. Commission to be issued, when — contents. — Upon receipt of a completed application, proper endorsements and the correct fee, the secretary of state, if satisfied the applicant is qualified to be appointed and commissioned as a notary public, shall prepare a notary commission for the applicant and forward the commission to the county clerk in the county of the applicant's residence. Each commission shall contain the applicant's name, the county within and for which he is to be commissioned, the date upon which the commission takes effect and the date upon which it expires.

(L. 1977 H.B. 513 § 7)

Effective 1-01-78



Section 486.235 Bond required — oath, form of.

Effective 28 Aug 2004

Title XXXII COURTS

486.235. Bond required — oath, form of. — 1. During his or her term of office each notary public shall maintain a surety bond in the sum of ten thousand dollars with, as surety thereon, a company qualified to write surety bonds in this state. The bond shall be conditioned upon the faithful performance of all notarial acts in accordance with this chapter. Each notary public shall notify the secretary of state of changes on or riders to the bond.

2. Before receiving his or her commission, each applicant shall submit to the county clerk of the county within and for which he or she is to be commissioned, an executed bond commencing at least ninety days after the date he or she submitted the application to the secretary of state with a term of four years, which shall consist of the dates specified on the applicant's commission.

3. Before receiving his or her commission, each applicant shall take the following oath in the presence of the county clerk:

­

­

4. Before receiving his or her commission, each applicant shall submit to the county clerk a handwritten specimen of the applicant's official signature which contains his or her surname and at least the initial of the applicant's first name.

5. Immediately after receiving the bond and official signature and witnessing the oath, the county clerk shall award to the applicant his or her commission as a notary public.

(L. 1977 H.B. 513 §§ 8, 9, A.L. 1981 H.B. 388, A.L. 2004 H.B. 1193)



Section 486.240 Failure of applicant to appear and qualify, effect of.

Effective 28 Aug 2004

Title XXXII COURTS

486.240. Failure of applicant to appear and qualify, effect of. — If the person for whom a commission is issued fails to appear and qualify within ninety days after the commission is issued, the county clerk shall note the failure on the commission and return it within thirty days of such failure to the secretary of state. The secretary of state shall immediately cancel and annul the commission. The secretary of state may prohibit, for a period not less than thirty days and not more than one year, such person from reapplying for an appointment and commission as a notary public following the failure to appear and qualify within ninety days after the commission is issued.

(L. 1977 H.B. 513 § 10, A.L. 2004 H.B. 1193)



Section 486.245 Register of notaries to be kept — bond, signature and oath to secretary of state — secretary of state notary seal database.

Effective 28 Aug 2016

Title XXXII COURTS

486.245. Register of notaries to be kept — bond, signature and oath to secretary of state — secretary of state notary seal database. — 1. The county clerk shall keep a register, listing the name and address of each person to whom he awards a notary commission and the date upon which he awards the commission. Within thirty days after receiving a bond, signature and oath, the county clerk shall forward the bond, signature and oath to the secretary of state by certified mail. All such bonds, signatures and oaths shall be preserved permanently by the secretary of state.

2. The secretary of state shall maintain a database that includes, but is not limited to, information that is contained on each notary’s seal or any lost seal of a notary public.

(L. 1977 H.B. 513 § 11, A.L. 2016 S.B. 932)



Section 486.250 Powers of notary.

Effective 01 Jan 1978, see footnote

Title XXXII COURTS

486.250. Powers of notary. — Each notary public is empowered to

(1) Take acknowledgments;

(2) Administer oaths and affirmations;

(3) Certify that a copy of a document is a true copy of another document; and

(4) Perform any other act permitted by law.

(L. 1977 H.B. 513 § 12)

Effective 1-01-78



Section 486.255 Notary disqualified, when.

Effective 01 Jan 1978, see footnote

Title XXXII COURTS

486.255. Notary disqualified, when. — 1. For the purposes of this chapter, a notary public has a disqualifying interest in a transaction in connection with which notarial services are requested if he is named, individually, as a party to the transaction.

2. No notary who has a disqualifying interest in a transaction may legally perform any notarial act in connection with the transaction.

(L. 1977 H.B. 513 § 13)

Effective 1-01-78



Section 486.260 Notary to keep journal — exceptions.

Effective 28 Aug 2004

Title XXXII COURTS

486.260. Notary to keep journal — exceptions. — Each notary public shall provide and keep a permanently bound journal of his or her notarial acts containing numbered pages, except those notarial acts connected with judicial proceedings, and those for whose public record the law provides and the public record is publicly filed within ninety days of execution. Each notary public shall record in such journal the following: the month, day, and year of notarization; the type of notarization such as acknowledgment or jurat; the type of document; the name and address of the signer; the identification used by the signer; the notary fee; and the signature of the signer.

(L. 1977 H.B. 513 § 14, A.L. 2004 H.B. 1193)



Section 486.265 Certified copy of notary record, when given, fee — journal to be kept.

Effective 28 Aug 2004

Title XXXII COURTS

486.265. Certified copy of notary record, when given, fee — journal to be kept. — Every notary shall keep a true and perfect record of his or her official acts in a permanently bound journal, except those connected with judicial proceedings, and those for whose public record the law provides and the public record as defined in section 610.010 is publicly filed within ninety days of execution. Every notary shall make and keep an exact minute, in a permanently bound journal kept by him or her for that purpose, of each of his or her official acts, except as herein provided. The journal is the exclusive property of the notary.

(L. 1977 H.B. 513 § 15, A.L. 2004 H.B. 1193)



Section 486.270 Copies of notarial acts furnished on court order — fee.

Effective 01 Jan 1978, see footnote

Title XXXII COURTS

486.270. Copies of notarial acts furnished on court order — fee. — Each notary public, upon written court order, shall furnish facsimiles of entries made in his journal of notarial acts or any other papers or copies relating to his notarial acts, upon receipt of a fee of one dollar per 8 1/2 x 11 inch page or part of a page.

(L. 1977 H.B. 513 § 16)

Effective 1-01-78



Section 486.275 Signature of notary required, when — electronic signature sufficient, when, — rulemaking authority.

Effective 28 Aug 2016

Title XXXII COURTS

486.275. Signature of notary required, when — electronic signature sufficient, when, — rulemaking authority. — 1. At the time of notarization a notary public shall sign his or her official signature on each notary certificate.

2. If a signature or record is required to be notarized, acknowledged, verified, or made under oath, notwithstanding the provisions of section 486.285 to the contrary, the requirement is satisfied if the electronic signature of the person authorized to perform such acts, together with all other information required to be included, is attached to or logically associated with the signature or record.

3. The secretary of state shall promulgate rules to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2016, shall be invalid and void.

(L. 1977 H.B. 513 § 17, A.L. 2016 S.B. 932)



Section 486.280 Printed information required on notary certificate.

Effective 28 Aug 2004

Title XXXII COURTS

486.280. Printed information required on notary certificate. — On every notary certificate, a notary public shall indicate clearly and legibly, in print not smaller than eight-point type and by means of rubber stamp, typewriting or printing, so that it is capable of photographic reproduction:

(1) His or her name exactly as it appears on the commission;

(2) The words "Notary Public", "State of Missouri", and "My commission expires ______ (commission expiration date)";

(3) The name of the county within which he or she is commissioned; and

(4) A commission number, provided that the notary public has been issued a commission number by the secretary of state. Effective August 28, 2004, the secretary of state shall issue a commission number for all new and renewal notary appointments.

(L. 1977 H.B. 513 § 18, A.L. 2004 H.B. 1193)



Section 486.285 Notary public seal manufacturer registration, penalty for violation — seal, contents, form — application — property of notary.

Effective 28 Aug 2016

Title XXXII COURTS

486.285. Notary public seal manufacturer registration, penalty for violation — seal, contents, form — application — property of notary. — 1. (1) A manufacturer of a notary public’s seal shall register with the secretary of state and communicate to the secretary of state when it has issued a seal to a person in this state. After such communication, the secretary of state shall approve any seal issued by the manufacturer within ten days.

(2) A copy of the notary’s commission shall be maintained by such manufacturer.

(3) If a manufacturer violates the provisions of this subsection, the manufacturer shall be subject to a one thousand dollar fine for each violation.

2. Each notary public shall provide, keep, and use a seal which is either an engraved embosser seal or a black inked rubber stamp seal to be used on the document being notarized. The seal shall contain the notary’s name exactly as indicated on the commission and the words “Notary Seal”, “Notary Public”, and “State of Missouri” and, after August 28, 2004, the commission number assigned by the secretary of state, provided that the notary public has been issued a commission number by the secretary of state, all of which shall be in print not smaller than eight-point type.

3. The indentations made by the seal embosser or printed by the black inked rubber stamp seal shall not be applied on the notarial certificate or document to be notarized in a manner that will render illegible or incapable of photographic reproduction any of the printed marks or writing on the certificate or document.

4. Every notary shall keep an official notarial seal that is the exclusive property of the notary and the seal may not be used by any other person or surrendered to an employer upon termination of employment.

(L. 1977 H.B. 513 § 19, A.L. 1991 H.B. 570, A.L. 2004 H.B. 1193, A.L. 2016 S.B. 932)



Section 486.290 Illegibility of certificate, effect of.

Effective 01 Jan 1978, see footnote

Title XXXII COURTS

486.290. Illegibility of certificate, effect of. — The illegibility of any of the information required by sections 486.280, 486.285 and 486.290 does not affect the validity of the transaction.

(L. 1977 H.B. 513 § 20)

Effective 1-01-78



Section 486.295 Change of address, notice of, effect of.

Effective 28 Aug 2004

Title XXXII COURTS

486.295. Change of address, notice of, effect of. — Any notary public who changes the address of his or her residence in the county within and for which he or she is commissioned shall forthwith mail or deliver within thirty days of such change a notice of the fact to the secretary of state including his or her old address and current address. The notary's commission shall remain in effect until its expiration date, unless sooner revoked.

(L. 1977 H.B. 513 § 21, A.L. 1981 H.B. 388, A.L. 2004 H.B. 1193)



Section 486.300 Change of name by notary, notice to secretary of state, procedure, fee — signature, how signed.

Effective 28 Aug 2004

Title XXXII COURTS

486.300. Change of name by notary, notice to secretary of state, procedure, fee — signature, how signed. — Any notary public who lawfully changes his or her name shall forthwith request within thirty days of such change an amended commission from the secretary of state and shall send to the secretary of state five dollars, his or her current commission, and a notice of change form provided by the secretary of state, which shall include his or her new name and contain a specimen of his or her official signature. The secretary of state shall issue an amended commission to the notary public in his or her new name and shall notify the clerk of the county within and for which the notary is commissioned. After requesting an amended commission, the notary may continue to perform notarial acts in his or her former name, until he or she receives the amended commission.

(L. 1977 H.B. 513 § 22, A.L. 1981 H.B. 388, A.L. 2004 H.B. 1193)



Section 486.305 Loss of seal or journal, notice to secretary of state — new commission issued, notice to public — destruction of seal, notice to secretary of state.

Effective 28 Aug 2016

Title XXXII COURTS

486.305. Loss of seal or journal, notice to secretary of state — new commission issued, notice to public — destruction of seal, notice to secretary of state. — 1. Any notary public who loses or misplaces his or her journal of notarial acts or official seal shall immediately provide written notice of the fact to the secretary of state. For a lost or misplaced official seal, upon receipt of the written notice, the secretary of state shall issue the notary a new commission number for the notary to order a new seal. The secretary of state may post notice on the secretary of state's website notifying the general public that the lost or misplaced notary seal and commission number of such notary is invalid and is not an acceptable notary commission number.

2. If a notary public's official seal is destroyed, broken, damaged, or otherwise rendered inoperable, the notary shall immediately provide written notice of that fact to the secretary of state.

(L. 1977 H.B. 513 § 23, A.L. 2016 S.B. 932)



Section 486.310 Resignation, notice to public, future applications — amendment of commission.

Effective 28 Aug 2016

Title XXXII COURTS

486.310. Resignation, notice to public, future applications — amendment of commission. — 1. If any notary public no longer desires to be a notary public, he or she shall forthwith mail or deliver to the secretary of state a letter of resignation and his or her notary seal, and his or her commission shall thereupon cease to be in effect. The secretary of state may post notice on the secretary of state's website notifying the general public that the notary is no longer a commissioned notary public in the state of Missouri. If a notary public resigns following the receipt of a complaint by the secretary of state regarding the notary public’s conduct, the secretary of state may deny any future applications by such person for appointment and commission as a notary public.

2. If any notary public seeks to amend his or her commission, he or she shall forthwith mail or deliver to the secretary of state his or her notary seal unless a person, business, or manufacturer alters the existing seal in compliance with subsection 4 of section 486.285.

(L. 1977 H.B. 513 § 24, A.L. 2004 H.B. 1193, A.L. 2016 S.B. 932)



Section 486.315 Removal from county of residence, effect of — amended commission, when, procedure, fee.

Effective 28 Aug 2004

Title XXXII COURTS

486.315. Removal from county of residence, effect of — amended commission, when, procedure, fee. — If a notary public has ceased to have a residence address in the county within and for which he or she is commissioned, the commission shall thereupon cease to be in effect, unless the secretary of state issues an amended commission. When a notary public, who has established a residence address in a county of the state other than the county in which he or she was first commissioned, requests an amended commission within thirty days of changing the notary's county of residence, delivers his or her current commission, notice of change form, and five dollars to the secretary of state, the secretary of state shall issue an amended commission to the notary public, for the county in which his or her new residence is located and shall notify the county clerk of the county where the notary's new address is located. After requesting an amended commission within thirty days of changing the notary's county of residence, the notary may continue to perform notarial acts with certificates showing the county within and for which he or she is commissioned, until the notary receives his or her amended commission.

(L. 1977 H.B. 513 § 25, A.L. 1981 H.B. 388, A.L. 2004 H.B. 1193)



Section 486.320 Notice of revocation of commission, compliance with.

Effective 01 Jan 1978, see footnote

Title XXXII COURTS

486.320. Notice of revocation of commission, compliance with. — If any notary public receives notice from the secretary of state that his commission has been revoked, the person whose commission is revoked shall forthwith mail or deliver to the secretary of state his commission.

(L. 1977 H.B. 513 § 26)

Effective 1-01-78



Section 486.325 Automatic reappointment prohibited.

Effective 01 Jan 1978, see footnote

Title XXXII COURTS

486.325. Automatic reappointment prohibited. — 1. No person may be automatically reappointed as a notary public.

2. Each notary public who is an applicant for reappointment as a notary public shall recomply with the provisions of sections 486.225 and 486.235.

(L. 1977 H.B. 513 § 27)

Effective 1-01-78



Section 486.330 Form of acknowledgments.

Effective 28 Aug 2004

Title XXXII COURTS

486.330. Form of acknowledgments. — Except as otherwise provided in section 442.210, certificates of acknowledgment shall be in print not smaller than eight-point type and in substantially the following form:

(1) By an Individual.

State of ______, County (and/or City) of ______

On this ______ day of ______ in the year ______ before me, ______ (name of notary), a Notary Public in and for said state, personally appeared ______ (name of individual), known to me to be the person who executed the within ______ (type of document), and acknowledged to me that ______ (he/she) executed the same for the purposes therein stated.

(2) By a Partner.

State of ______, County (and/or City) of ______

On this ______ day of ______ in the year ______ before me, ______ (name of notary), a Notary Public in and for said state, personally appeared ______ (name of partner) of ______ (name of partnership), known to me to be the person who executed the within ______ (type of document) in behalf of said partnership and acknowledged to me that he or she executed the same for the purposes therein stated.

______ (official signature and official seal of notary)

(3) By a Corporate Officer.

State of ______, County (and/or City) of ______

On this ______ day of ______ in the year ______ before me, ______ (name of notary), a Notary Public in and for said state, personally appeared ______ (name of officer), ______ (title of person, president, vice president, etc.), ______ (name of corporation), known to me to be the person who executed the within ______ (type of document) in behalf of said corporation and acknowledged to me that he or she executed the same for the purposes therein stated.

______ (official signature and official seal of notary)

(4) By an Attorney in Fact for Principal or Surety.

State of ______, County (and/or City) of ______

On this ______ day of ______, in the year ______ before me, ______ (name of notary), a Notary Public in and for said state, personally appeared ______ (name of attorney in fact), Attorney in Fact for ______ (name of principal or surety), known to me to be the person who executed the within ______ (type of document) in behalf of said principal (or surety), and acknowledged to me that he or she executed the same for the purposes therein stated.

______ (official signature and official seal of notary)

(5) By a Public Officer, Deputy, Trustee, Administrator, Guardian or Executor.

State of ______, County (and/or City) of ______

On this ______ day of ______, in the year ______, before me ______ (name of notary), a Notary Public in and for said state, personally appeared ______ (name of person), ______, (person's official title) known to me to be the person who executed the within ______ (type of document) in behalf of ______ (public corporation, agency, political subdivision or estate) and acknowledged to me that he or she executed the same for the purposes therein stated.

______ (official signature and official seal of notary)

(6) By a United States Citizen Who is Outside of the United States. (description or location of place where acknowledgment is taken)

On this ______ day of ______, in the year ______, before me ______ (name and title of person acting as a notary and refer to law or authority granting power to act as a notary), personally appeared ______ (name of citizen) known to me to be the person who executed the within ______ (type of document) and acknowledged to me that ______ (he/she) executed the same for the purposes therein stated.

______ (official signature and official seal of person acting as a notary and refer to law or authority granting power to act as a notary)

(7) By An Individual Who Cannot Write His or Her Name.

State of ______ , County (and/or City) of ______

On this ______ day of ______ in the year ______, before me ______ (name of notary), a Notary Public in and for said state, personally appeared ______ (name of individual), known to me to be the person who, being unable to write his or her name, made his or her mark in my presence.

I signed his or her name at his or her request and in that person's presence on the within ______ (type of document) and he or she acknowledged to me that he or she made his or her mark on the same for the purposes therein stated.

______ (official signature and official seal of notary)

(8) By a Manager or Member.

State of ______, County (and/or City) of ______

On this ______ day of ______ in the year ______ before me, ______ (name of notary), a Notary Public in and for said state, personally appeared ______ (name of manager or member) of ______ (name of limited liability company), known to me to be the person who executed the within ______ (type of document) in behalf of said limited liability company and acknowledged to me that he or she executed the same for the purposes therein stated.

______ (official signature and official seal of notary)

(L. 1977 H.B. 513 § 28, A.L. 1997 H.B. 655 merged with S.B. 170, A.L. 2004 H.B. 1193)



Section 486.335 Affirmations, form of.

Effective 28 Aug 2004

Title XXXII COURTS

486.335. Affirmations, form of. — Affirmations shall be in type not smaller than eight-point and in substantially the following form:

(1) If the affirmation to be administered by the notary public is in writing and the person who took the affirmation has signed his or her name thereto, the notary public shall write or print under the text of the affirmation the following:

"Subscribed and affirmed before me this ______ day of ______, 20______"

______ (official signature and official seal of notary).

(2) If the affirmation to be administered by the notary public is not in writing, the notary public shall address the affirmant substantially as follows:

"You do solemnly affirm, under the penalty of perjury, that the testimony you shall give in the matter in issue, pending between ______ and ______, shall be the truth, the whole truth, and nothing but the truth.".

(L. 1977 H.B. 513 § 29, A.L. 2004 H.B. 1193)



Section 486.340 Executing witness defined — form of affidavit of executing witness.

Effective 28 Aug 2004

Title XXXII COURTS

486.340. Executing witness defined — form of affidavit of executing witness. — 1. As used in this section, the words "executing witness" means an individual who acts in the place of a notary.

2. An executing witness may not be related by blood or marriage or have a disqualifying interest as defined in section 486.255.

3. The affidavit of executing witness for acknowledgment by an individual who does not appear before a notary shall be in type not smaller than eight-point and in substantially the following form:

I, ______ (name of executing witness), do solemnly affirm under the penalty of perjury, that ______ (name of person who does not appear before a notary), personally known to me, has executed the within ______ (type of document) in my presence, and has acknowledged to me that ______ (he/she) executed the same for the purposes therein stated and requested that I sign my name on the within document as an executing witness.

______ (signature of executing witness)

Subscribed and affirmed before me this ______ day of ______, 20______

______ (official signature and official seal of notary)

(L. 1977 H.B. 513 § 30, A.L. 2004 H.B. 1193)



Section 486.345 Facsimile may be certified — form of certification.

Effective 28 Aug 2004

Title XXXII COURTS

486.345. Facsimile may be certified — form of certification. — 1. A notary public may certify a facsimile of a document if he or she receives a signed written request stating that a certified copy or facsimile, preparation of a copy, or certification of a copy of the document does not violate any state or federal law.

2. Each notary public shall retain a facsimile of each document he or she has certified as a facsimile of another document, together with other papers or copies relating to his or her notarial acts.

3. The certification of a facsimile shall be in type not smaller than eight-point and in substantially the following form:

State of ______ County (and/or City) of ______

I, ______ (name of notary), a Notary Public in and for said state, do certify that on ______ (date) I carefully compared the attached facsimile of ______ (type of document) and the facsimile I now hold in my possession. They are complete, full, true and exact facsimiles of the document they purport to reproduce.

______ (official signature and official seal of notary)

(L. 1977 H.B. 513 § 31, A.L. 2004 H.B. 1193)



Section 486.350 Maximum fees — overcharges or charge for absentee ballots, effect of — travel fee charged, when.

Effective 28 Aug 2004

Title XXXII COURTS

486.350. Maximum fees — overcharges or charge for absentee ballots, effect of — travel fee charged, when. — 1. The maximum fee in this state for notarization of each signature and the proper recording thereof in the journal of notarial acts is two dollars for each signature notarized.

2. The maximum fee in this state for certification of a facsimile of a document, and the proper recordation thereof in the journal of notarial acts is two dollars for each 8 1/2 x 11 inch page retained in the notary's file.

3. The maximum fee in this state is one dollar for any other notarial act performed.

4. No notary shall charge or collect a fee for notarizing the signature on any absentee ballot or absentee voter registration.

5. A notary public who charges more than the maximum fee specified or who charges or collects a fee for notarizing the signature on any absentee ballot or absentee voter registration is guilty of official misconduct.

6. A notary public may charge a travel fee, not to exceed the approved federal mileage rate and may charge an expedited convenience service fee not to exceed twenty-five dollars, when traveling to perform a notarial act, provided that:

(1) The notary explains to the person requesting the notarial act that the travel fee is separate from the notarial fee and is not specified or mandated by law; and

(2) The notary and the person requesting the notarial act agree upon his or her fees in advance of the notary affixing his or her official seal.

(L. 1977 H.B. 513 § 32, A.L. 2004 H.B. 1193)

(2008) Failure of notary publics to record notarial acts in notary journal precludes collection of notary charges. Finnegan v. Old Republic Title Co., 246 S.W.3d 928 (Mo.banc).



Section 486.355 Liable in damages, when.

Effective 01 Jan 1978, see footnote

Title XXXII COURTS

486.355. Liable in damages, when. — A notary public and the surety or sureties on his bond are liable to the persons involved for all damages proximately caused by the notary's official misconduct.

(L. 1977 H.B. 513 § 33)

Effective 1-01-78

(1987) Notary public in failing to witness the signing of a bill of sale of business notarized by him may be liable pursuant to this section to plaintiffs for damages for their not being able to enforce a note that was entered into at time of transfer of business where the bill of sale referenced the note. Means v. Clardy, 735 S.W.2d 6 (Mo.App.W.D.).



Section 486.360 Employer of a notary public liable, when.

Effective 01 Jan 1978, see footnote

Title XXXII COURTS

486.360. Employer of a notary public liable, when. — The employer of a notary public is also liable to the persons involved for all damages proximately caused by the notary's official misconduct, if:

(1) The notary public was acting within the scope of his employment at the time he engaged in the official misconduct; and

(2) The employer consented to the notary public's official misconduct.

(L. 1977 H.B. 513 § 34)

Effective 1-01-78



Section 486.365 Sole cause not necessary to establish notary's liability.

Effective 01 Jan 1978, see footnote

Title XXXII COURTS

486.365. Sole cause not necessary to establish notary's liability. — It is not essential to a recovery of damages that a notary's official misconduct be the only proximate cause of the damages.

(L. 1977 H.B. 513 § 35)

Effective 1-01-78



Section 486.370 Penalty for notary's misconduct.

Effective 01 Jan 1978, see footnote

Title XXXII COURTS

486.370. Penalty for notary's misconduct. — 1. A notary public who knowingly and willfully commits any official misconduct is guilty of a misdemeanor and is punishable upon conviction by a fine not exceeding five hundred dollars or by imprisonment for not more than six months or both.

2. A notary public who recklessly or negligently commits any official misconduct is guilty of a misdemeanor and is punishable upon conviction by a fine not exceeding one hundred dollars.

(L. 1977 H.B. 513 § 36)

Effective 1-01-78



Section 486.375 Impersonation of a notary, penalty for.

Effective 28 Aug 2016

Title XXXII COURTS

486.375. Impersonation of a notary, penalty for. — Any person who acts as, or otherwise willfully impersonates, a notary public while not lawfully appointed and commissioned to perform notarial acts is guilty of a misdemeanor and punishable upon conviction by a fine not exceeding five hundred dollars or by imprisonment for not more than six months or both, unless such act results in a fraudulent act involving property, such person shall be guilty of a class E felony.

(L. 1977 H.B. 513 § 37, A.L. 2016 S.B. 932)



Section 486.380 Unlawful possession of notary seal, journal or papers a misdemeanor, penalty.

Effective 01 Jan 1978, see footnote

Title XXXII COURTS

486.380. Unlawful possession of notary seal, journal or papers a misdemeanor, penalty. — Any person who unlawfully possesses a notary's journal, official seal or any papers or copies relating to notarial acts, is guilty of a misdemeanor and is punishable upon conviction by a fine not exceeding five hundred dollars.

(L. 1977 H.B. 513 § 38)

Effective 1-01-78



Section 486.385 Grounds for revocation of commission.

Effective 28 Aug 2004

Title XXXII COURTS

486.385. Grounds for revocation of commission. — 1. The secretary of state may reject an application or revoke the commission of any notary public who prior to being commissioned or during the current term of appointment:

(1) Submits an application for commission and appointment as a notary public which contains substantial and material misstatement of facts;

(2) Is convicted of any felony or official misconduct under this chapter;

(3) Fails to exercise the powers or perform the duties of a notary public in accordance with this chapter, or fails otherwise to comply with the provisions of this chapter;

(4) Is adjudged liable or agrees in a settlement to pay damages in any suit grounded in fraud, misrepresentation, impersonation, or violation of the state regulatory laws of this state, if his or her liability is not solely by virtue of his or her agency or employment relationship with another who engaged in the act for which the suit was brought;

(5) Uses false or misleading advertising wherein he or she represents or implies, by virtue of the title of notary public, that he or she has qualifications, powers, duties, rights, or privileges that he or she does not possess by law;

(6) Engages in the unauthorized practice of law;

(7) Ceases to be a citizen of the United States;

(8) Ceases to be a registered voter of the county within and for which he or she is commissioned;

(9) Ceases to have a residence address in the county within and for which he or she is commissioned, unless he or she has been issued an amended commission;

(10) Becomes incapable of reading or writing the English language;

(11) Fails to maintain the surety bond required by section 486.235.

2. A notary's commission may be revoked under the provisions of this section if action is taken subject to the rights of the notary public to notice, hearing, adjudication and appeal. The secretary of state shall have further power and authority as is reasonably necessary to enable the secretary of state to administer this chapter efficiently and to perform the duties therein imposed upon the secretary of state, including immediate suspension of a notary upon written notice sent by certified mail if the situation is deemed to have a serious unlawful effect on the general public; provided, that the notary public shall be entitled to hearing and adjudication as soon thereafter as is practicable.

(L. 1977 H.B. 513 § 39, A.L. 1981 H.B. 388, A.L. 2004 H.B. 1193)



Section 486.390 Unauthorized practice of law by notary, remedy for.

Effective 01 Jan 1978, see footnote

Title XXXII COURTS

486.390. Unauthorized practice of law by notary, remedy for. — 1. Upon his own information or upon complaint of any person, the attorney general, or his designee, may maintain an action for injunctive relief in the circuit court of Cole County against any notary public who renders, offers to render, or holds himself out as rendering any service constituting the unauthorized practice of the law. Any organized bar association in this state may intervene in the action, at any stage of the proceeding, for good cause shown. The action may also be maintained by an organized bar association in this state.

2. The remedies provided in subsection 1 of this section are in addition to, and not in substitution for, other available remedies.

(L. 1977 H.B. 513 § 40)

Effective 1-01-78



Section 486.395 Certification of notary's authority by the secretary of state, fee, form.

Effective 28 Aug 2004

Title XXXII COURTS

486.395. Certification of notary's authority by the secretary of state, fee, form. — Upon the receipt of a written request, the notarized document and a fee of ten dollars payable to the director of revenue, the secretary of state shall provide a certificate of authority in type not smaller than eight point and in substantially the following form:

I, ______ (appointing state official, or local or district office designated by appointing state official, name and title) of the State of (name of state) which office is an office of record having a seal, certify that ______ (notary's name), by whom the foregoing or annexed document was notarized, was, at the time of the notarization of the same, a Notary Public authorized by the laws of this State to act in this State and to notarize the within ______ (type of document), and I further certify that the Notary's signature on the document is genuine to the best of my knowledge, information, and belief and that such notarization was executed in accordance with the laws of this State.

In testimony whereof, I have affixed my signature and seal of this office this ______ day of ______, 20______

______ (secretary of state's signature, title, jurisdiction, address and the seal affixed near the signature)

(L. 1977 H.B. 513 § 41, A.L. 1988 H.B. 1068, A.L. 2004 H.B. 1193)



Section 486.396 Notary seal stolen, procedure.

Effective 28 Aug 2004

Title XXXII COURTS

486.396. Notary seal stolen, procedure. — If the notary's notary seal has been stolen, the notary shall immediately notify the secretary of state in writing to report the theft. Upon receipt of the written documentation, the secretary of state shall issue the notary a new commission number for the notary to order a new seal. The secretary of state may post notice on the secretary of state's website notifying the general public that the notary seal of such notary with the stolen commission number is invalid and is not an acceptable notary commission number.

(L. 2004 H.B. 1193)



Section 486.405 Term of notary not to be diminished, exception.

Effective 01 Jan 1978, see footnote

Title XXXII COURTS

486.405. Term of notary not to be diminished, exception. — Nothing in sections 486.200 to 486.405 shall be construed in any way as interfering with or discontinuing the term of office of any person now serving as a notary public until the term for which he was commissioned has expired, or until he has been removed pursuant to the provisions of sections 486.200 to 486.405.

(L. 1977 H.B. 513 § 43)

Effective 1-01-78






Chapter 487 Family Courts

Chapter Cross References



Section 487.010 Designation of family courts — designation of division — administrative judge — split venue, assignments — removal of judge.

Effective 31 Dec 2020, see footnote

Title XXXII COURTS

*487.010. Designation of family courts — designation of division — administrative judge — split venue, assignments — removal of judge. — 1. The majority of the circuit judges and associate circuit judges en banc, in the circuit, may designate, by local court rule, a family court in a county in the circuit as provided in sections 487.010 to 487.190.

2. The presiding judge of each circuit where the circuit or a county in the circuit has a family court shall designate the division or divisions of the circuit court that shall be the family court. In those circuits with split venue, a division shall be designated in each venue.

3. In each circuit having more than one division designated as the family court, the presiding judge shall designate from the divisions so designated an administrative judge of the family court.

4. In any circuit with a county with split venue, there shall be at least one circuit judge assigned to the family court for each block of one hundred sixty thousand persons, or portion of such block, based upon the latest decennial national census.

5. Notwithstanding any other provision of this chapter to the contrary, the judges of the court en banc may remove a judge from his duties as a family court judge and may assign a new judge to sit as the family court judge.

6. This section shall not be construed as eliminating any family courts in existence as of December 31, 2019.

(L. 1993 H.B. 346 § 1, A.L. 1995 S.B. 347, A.L. 2013 H.B. 374 & 434)

*Effective 12-31-20, see 478.191



Section 487.010 Family courts established, certain circuits — designation of family courts, certain circuits — designation of division — administrative judge — split venue, assignments — removal of judge.

Effective 28 Aug 1995

Title XXXII COURTS

*487.010. Family courts established, certain circuits — designation of family courts, certain circuits — designation of division — administrative judge — split venue, assignments — removal of judge. — 1. There is hereby created in the circuit court of the following judicial circuits of the state, a division or divisions to be designated as provided in sections 487.010 to 487.190, which shall be the family court:

(1) Circuit number seven, consisting of the county of Clay;

(2) Circuit number thirteen, consisting of Callaway and Boone;

(3) Circuit number sixteen, consisting of the county of Jackson;

(4) Circuit number twenty-one, consisting of the county of St. Louis;

(5) Circuit number twenty-two, consisting of the city of St. Louis;

(6) Circuit number thirty-one, consisting of the county of Greene; and

(7) Any other circuit which chooses, by local court rule, to have a family court as provided in sections 487.010 to 487.190.

2. The majority of the circuit judges and associate circuit judges en banc, in the circuit, may designate, by local court rule, a family court in a county in the circuit as provided in sections 487.010 to 487.190.

3. The presiding judge of each circuit where the circuit or a county in the circuit has a family court shall designate the division or divisions of the circuit court that shall be the family court. In those circuits with split venue, a division shall be designated in each venue.

4. In each circuit having more than one division designated as the family court, the presiding judge shall designate from the divisions so designated an administrative judge of the family court.

5. In any circuit with a county with split venue, there shall be at least one circuit judge assigned to the family court for each block of one hundred sixty thousand persons, or portion of such block, based upon the latest decennial national census.

6. Notwithstanding any other provision of this chapter to the contrary, the judges of the court en banc may remove a judge from his duties as a family court judge and may assign a new judge to sit as the family court judge.

(L. 1993 H.B. 346 § 1, A.L. 1995 S.B. 347)

*This section was amended by H.B. 374 & 434, 2013. Due to a delayed effective date, both versions of this section are printed here.



Section 487.020 Appointment of commissioners, juvenile commissioners, automatic appointment, terms — family court commissioner, compensation, certain circuits — qualifications, compensation, retirement.

Effective 28 Aug 2013

Title XXXII COURTS

487.020. Appointment of commissioners, juvenile commissioners, automatic appointment, terms — family court commissioner, compensation, certain circuits — qualifications, compensation, retirement. — 1. In each circuit or a county having a family court, a majority of the circuit and associate circuit judges en banc, in the circuit, may appoint commissioners, subject to appropriations, to hear family court cases and make findings as provided for in sections 487.010 to 487.190. Any person serving as a commissioner of the juvenile division of the circuit court on August 28, 1993, shall become a commissioner of the family court. In each circuit or a county therein having a family court, a majority of the circuit and associate circuit judges en banc may appoint, in addition to those commissioners serving as commissioners of the juvenile division and becoming commissioners of the family court pursuant to the provisions of sections 487.020 to 487.040, no more than three additional commissioners to hear family court cases and make findings and recommendations as provided in sections 487.010 to 487.190. The number of additional commissioners added as a result of the provisions of sections 487.010 to 487.190 may be appointed only to the extent that the state is reimbursed for the salaries of the commissioners as provided in sections 487.010 to 487.190 or by federal or county funds or by gifts or grants made for such purposes. A commissioner shall be appointed for a term of four years. Commissioners appointed pursuant to sections 487.020 to 487.040 shall serve in addition to circuit judges, associate circuit court judges and commissioners authorized to hear actions classified under section 487.080.

2. The circuit courts in the eleventh judicial circuit, the thirteenth judicial circuit, and the thirty-first judicial circuit may, in substitution of each family court commissioner currently appointed pursuant to this section whose salary is reimbursable, appoint a family court commissioner whose compensation shall be payable by the state without necessity of reimbursement. The provisions of this subsection shall not be construed to allow appointment of a family court commissioner in the eleventh judicial circuit in addition to the number of such family court commissioners holding office in the eleventh judicial circuit as of January 1, 1999. The provisions of this subsection shall not be construed to allow appointment of a family court commissioner in the thirteenth judicial circuit or the thirty-first judicial circuit in addition to the number of such family court commissioners holding office in such circuits as of January 1, 2013. The appointment of the state-paid commissioner shall be subject to appropriations for such purpose.

3. Each commissioner of the family court shall possess the same qualifications as a circuit judge. The compensation and retirement benefits of each commissioner shall be the same as that of an associate circuit judge, payable in the same manner and from the same source as that of an associate circuit judge.

(L. 1993 H.B. 346 § 2 subsecs. 1, 2, A.L. 1995 S.B. 347, A.L. 1999 S.B. 1, et al., A.L. 2013 H.B. 374 & 434)



Section 487.030 Findings by commissioner become judgment of court, when, notice of findings — motion for hearing by judge, time limit, computation of time.

Effective 28 Aug 1998

Title XXXII COURTS

487.030. Findings by commissioner become judgment of court, when, notice of findings — motion for hearing by judge, time limit, computation of time. — 1. The findings and recommendations of the commissioner shall become the judgment of the court when adopted and confirmed by an order of a circuit or an associate circuit judge. Notice of the findings and recommendations of the commissioner, together with a statement relative to the right to file a motion for rehearing, shall be given to the parties whose case has been heard by the commissioner, and to any other person that the court may direct. This notice may be given at the hearing, or by mail or other service directed by the court.

2. The parties to a cause of action heard by a commissioner are entitled to file with the court a motion for a hearing by a judge of the family court either within fifteen days after receiving notice of the findings of the commissioner at the hearing, or within fifteen days after the mailing, or within fifteen days after other service directed by the court. In cases in which the family court has jurisdiction pursuant to subdivision (1) of subsection 1 of section 211.031, the juvenile officer, in addition to the parties listed above, is also entitled to file with the court a motion for a hearing by a judge of the family court within fifteen days after receiving notice of the findings of the commissioner. The judge shall promptly rule on such motion and, in his discretion, may either sustain or deny the motion, and if the motion is sustained, the judge shall set a date for a hearing. If the motion for rehearing is not ruled on within forty-five days after the motion is filed, it is denied for all purposes. In computing the forty-five days, no day shall be counted during which the court lacks power to act because of an order of a superior court.

(L. 1993 H.B. 346 § 2 subsecs. 3, 4, A.L. 1995 S.B. 174, A.L. 1996 H.B. 1619, A.L. 1998 S.B. 910)

(1998) A commissioner does not have judicial power to enter a final judgment. Slay v. Slay, 965 S.W.2d 845 (Mo.banc).

(1998) Failure to timely request review of circuit judge waives objection to commissioner's authority, findings and legal conclusions. conclusions. State ex rel. York v. Daugherty, 969 S.W.2d 223 (Mo.banc).

(1999) Default denial of motion for rehearing violates Article V, Section 18 of the Missouri Constitution and is unconstitutional. Fowler v. Fowler, 984 S.W.2d 508 (Mo.banc).

(2003) Procedure for requesting a hearing and provision for denying such motions if not ruled on within statutory time period is unconstitutional; provisions of Rule 130 supersede the statute. Dolan v. Dolan, 107 S.W.3d 438 (Mo.App.E.D.).



Section 487.040 Cases may be heard by commissioner — hearings, where conducted — split venue, assignment of commissioners.

Effective 28 Aug 1995

Title XXXII COURTS

487.040. Cases may be heard by commissioner — hearings, where conducted — split venue, assignment of commissioners. — 1. The administrative judge of the family court, or in circuits or counties which have a family court pursuant to subsection 2 of section 487.010 having one judge sitting as family court judge, the judge of the family court may direct that any case or class of cases may be heard by the commissioner in the manner provided for hearing of cases by law.

2. The circuit and associate circuit judges en banc may designate by order the location within the geographical jurisdiction of the court where the commissioners shall conduct hearings, provided, in circuits with split venue, one or more commissioners shall be assigned and shall conduct hearings in each venue with the exception of proceedings brought pursuant to the provisions of chapter 210 or chapter 211.

(L. 1993 H.B. 346 § 2 subsecs. 5, 6, A.L. 1995 S.B. 347)



Section 487.050 Judges and commissioners, qualifications — reviewability — removal, grounds — terms.

Effective 28 Aug 1993

Title XXXII COURTS

487.050. Judges and commissioners, qualifications — reviewability — removal, grounds — terms. — 1. To the extent feasible, judges designated as family court judges and the commissioners appointed under sections 487.020 to 487.040 shall be those who:

(1) Desire to be so assigned;

(2) Have the temperament necessary to deal properly with cases that come before the family court;

(3) Have completed, or within six months after designation or appointment complete, a course of training in family law;

(4) Attend annual continuing education courses to further training in family issues and law.

2. The qualifications contained in this section of any person designated as family court judge or appointed commissioner shall be reviewable within the superintending control vested in the supreme court and the districts of the court of appeals by Article V, Section 4 of the Constitution of Missouri.

3. The commissioners shall act at all times in a manner befitting a member of the bench. The commissioner shall devote full time to the duties of commissioner and shall not engage in the private practice of law.

4. A commissioner may be removed from office during a term by a majority of the circuit and associate circuit judges en banc upon proof at a hearing before such judges of crime, misconduct, habitual drunkenness, willful neglect of duty, corruption in office, incompetency or any offense involving moral turpitude or oppression in office or unsatisfactory performance of duties.

5. Judges designated as family court judges shall serve in such capacity for a term of four years unless such judge's term is either extended at such family court judge's option or shortened with the agreement of the family court judge and the presiding judge.

(L. 1993 H.B. 346 § 3)



Section 487.060 Family court administrator — duties — compensation.

Effective 28 Aug 1993

Title XXXII COURTS

487.060. Family court administrator — duties — compensation. — 1. In each circuit having a family court, on approval of the majority of the circuit judges and associate circuit judges en banc, the court may employ a person to perform the functions of a family court administrator.

2. The family court administrator shall serve the function of administering the support services of the family court, provided the responsibilities and duties of the circuit clerks and the court administrators shall continue to be performed by the circuit clerk or court administrator currently vested with those responsibilities and duties. The duties of the family court administrator may include the following:

(1) To contract for or employ other personnel, including clinical psychologists, social workers, mediators, support enforcement staff and a legal staff;

(2) To oversee, supervise and administer the services of the family court, such as the ordering and preparation of home studies, mediation services, psychological services and counseling;

(3) To enter into cooperative agreements with other circuits for various court services and facilities, with the prior approval of the circuit and associate circuit judges en banc in the respective circuits.

­­

­

3. The salaries and benefits of personnel transferred into the family court pursuant to the provisions of sections 487.180 and 487.190 shall be funded according to the provisions of sections 487.180 and 487.190.

(L. 1993 H.B. 346 § 4)



Section 487.070 Proceedings — confidentiality.

Effective 28 Aug 1993

Title XXXII COURTS

487.070. Proceedings — confidentiality. — Proceedings in the family court may be in camera as directed by a judge of the family court. However, proceedings in the family court for cases brought under sections 210.817 to 210.852 shall continue to be conducted pursuant to the provisions of sections 210.817 to 210.852, and proceedings under chapter 211 shall continue to be confidential as provided in chapter 211.

(L. 1993 H.B. 346 § 5)



Section 487.080 Jurisdiction.

Effective 28 Aug 2014

Title XXXII COURTS

487.080. Jurisdiction. — Except as provided in section 487.130 and, notwithstanding any other provision of law to the contrary, the family court shall have exclusive original jurisdiction to hear and determine the following matters:

(1) All actions or proceedings governed by chapter 452 including but not limited to dissolution of marriage, legal separation, separate maintenance, child custody and modification actions;

(2) Actions for annulment of marriage;

(3) Adoption actions and all actions and proceedings conducted pursuant to the provisions of chapter 453;

(4) Juvenile proceedings and all actions as provided for in chapter 211;

(5) Actions to establish the parent and child relationship, except actions to establish a person as an heir, devisee or trust beneficiary, and all actions provided for in chapter 210;

(6) Actions for determination of support duties and for enforcement of support, including actions under the uniform reciprocal enforcement of support act and actions provided for in chapter 454. Family court personnel shall not duplicate any functions performed by the family support division or local prosecuting attorney but shall cooperate with the family support division or the local prosecuting attorney;

(7) Adult abuse and child protection actions and all actions provided for in chapter 455;

(8) Change of name actions;

(9) Marriage license waiting period waivers under chapter 451.

(L. 1993 H.B. 346 § 6 subsec. 1, A.L. 2014 H.B. 1299 Revision)

(1998) Statute is unconstitutional to extent that it purports to limit family courts jurisdiction to hear any matter as a division of the circuit court. State ex rel. M.D.K. v. Dolan, 968 S.W.2d 740 (Mo.App.E.D.).



Section 487.090 Transfer of certain actions.

Effective 28 Aug 1999

Title XXXII COURTS

487.090. Transfer of certain actions. — 1. In criminal actions where the defendant and the victim are part of the same family unit, the judge of the division in which the criminal case is pending may only transfer such case to the family court if it is in the interests of justice to all parties, the rights of the defendant, and the interests of the family. Such transfer shall only be made when the judge of the division in which the criminal case is pending and the administrative judge of the family court approve such transfer.

2. No provision of subsection 1 of this section shall abridge any of the rights of a criminal defendant.

3. If a tort action is properly joined with any of the actions enumerated in section 487.080, the entire action shall not be within the jurisdiction of the family court but shall be assigned to and heard on a civil docket unless the parties stipulate and agree in writing that the matter may be retained in the family court.

4. The judge of the probate division may transfer a guardianship proceeding wherein a guardian of a minor is requested under chapter 475 to the family court. If transferred, the family court shall have jurisdiction over such proceeding including the appointment of a guardian or conservator, if requested. Provided, however, upon final judgment, the proceeding shall be transferred to the probate division for administration. After final judgment, the judge of the probate division shall have ongoing authority to transfer the proceeding to the family court for additional action as may be needed to further the interests of justice.

(L. 1993 H.B. 346 § 6 subsecs. 2 to 5, A.L. 1999 S.B. 1, et al.)



Section 487.100 Mediation, counseling, home study may be recommended — costs.

Effective 28 Aug 2004

Title XXXII COURTS

487.100. Mediation, counseling, home study may be recommended — costs. — In any family court case the judge or commissioner may, on the judge's or commissioner's own motion or, at the request of a party, order or recommend mediation, counseling or a home study. The costs of such mediation, counseling or home study may be assessed against any party at any time and may be taxed as court costs paid by the party against whom costs are taxed or may be paid from the family services and justice fund established pursuant to section 487.170*. The amount assessed for such mediation, counseling, or home study shall be such amount as the court determines to be reasonable under the circumstances. The party's ability to pay shall be a consideration when such costs are assessed.

(L. 1993 H.B. 346 § 6 subsec. 6, A.L. 2004 H.B. 1453)

*Transferred 2000; now 488.2300



Section 487.110 Uniform child custody jurisdiction act, application.

Effective 28 Aug 1993

Title XXXII COURTS

487.110. Uniform child custody jurisdiction act, application. — The uniform child custody jurisdiction act, as enacted in sections 452.440 to 452.550, shall apply to all custody proceedings in the family court.

(L. 1993 H.B. 346 § 7)



Section 487.120 Immediate need to hear case outside jurisdiction, assignment of judge, conditions.

Effective 28 Aug 1993

Title XXXII COURTS

487.120. Immediate need to hear case outside jurisdiction, assignment of judge, conditions. — In the event that there is an immediate need to hear a case falling outside the exclusive original jurisdiction of the family court, and no other judge of the circuit is available to hear the matter, the presiding judge may assign a judge of the family court division of the proper venue to hear such matter, subject to split venue and other provisions of law.

(L. 1993 H.B. 346 § 8)



Section 487.130 Immediate need to hear case within jurisdiction, assignment of judge, conditions.

Effective 28 Aug 1993

Title XXXII COURTS

487.130. Immediate need to hear case within jurisdiction, assignment of judge, conditions. — In the event that there is an immediate need to hear a case falling within the exclusive original jurisdiction of the family court and no family court judge or commissioner is available to hear the matter, then the presiding judge may assign any judge of the proper venue in each circuit to hear such matter, subject to split venue and other provisions of law.

(L. 1993 H.B. 346 § 9)



Section 487.140 Cooperative agreements with department of social services.

Effective 28 Aug 1995

Title XXXII COURTS

487.140. Cooperative agreements with department of social services. — For the purpose of obtaining the maximum allowable federal financial participation funds, the family court of each circuit or a county therein with the approval of the circuit and associate circuit judges en banc may enter into a cooperative agreement with the department of social services.

(L. 1993 H.B. 346 § 10, A.L. 1995 S.B. 347)



Section 487.150 Family court coordinating committee, duties — members.

Effective 28 Aug 2014

Title XXXII COURTS

487.150. Family court coordinating committee, duties — members. — The administrative judge of the family court, or if none, the presiding judge of each circuit having a family court division or each circuit having a family court division in a county in the circuit may appoint a family court coordinating committee, which shall meet at least quarterly and shall serve as a liaison for the professions, agencies and organizations which utilize or provide services connected with the family court. The committee may be comprised of the following:

(1) A family court judge, commissioner and administrator;

(2) Two members of the Missouri Bar who are actively engaged in the practice of family law;

(3) A representative from the children's division;

(4) A representative from the division of youth services;

(5) Two professional counselors, psychologists or psychiatrists;

(6) A representative from a local educational institution;

(7) A representative from the general public;

(8) A representative from an organized grandparents' association; and

(9) A representative from a domestic violence coalition.

(L. 1993 H.B. 346 § 11, A.L. 1995 S.B. 347, A.L. 2014 H.B. 1299 Revision)



Section 487.160 Laws relating to juvenile courts, include family court, when.

Effective 28 Aug 1993

Title XXXII COURTS

487.160. Laws relating to juvenile courts, include family court, when. — Any reference in the statutory laws of this state to the juvenile division of the circuit court shall be deemed to include the family court when involving matters previously within the exclusive original jurisdiction of the juvenile division if such inclusion is not in conflict with the provisions of sections 487.010 to 487.190.

(L. 1993 H.B. 346 § 12)



Section 487.180 Transfer of equipment and property from juvenile court division to family court.

Effective 28 Aug 1993

Title XXXII COURTS

487.180. Transfer of equipment and property from juvenile court division to family court. — In any jurisdiction that has a family court, all equipment, property, facilities and funds of the juvenile court division as it exists on the day prior to August 28, 1993, shall be transferred to the family court.

(L. 1993 H.B. 346 § 14 subsec. 1)



Section 487.190 Continuation of payment of salaries and benefits.

Effective 28 Aug 1993

Title XXXII COURTS

487.190. Continuation of payment of salaries and benefits. — Any salary or benefits paid to an employee in a position of employment authorized by law outside the provisions of sections 487.010 to 487.190 shall continue to be paid in the same manner and from the same source as such personnel would have been paid if there had been no such transfer to the family court.

(L. 1993 H.B. 346 § 14 subsec. 2)



Section 487.200 Medication-assisted treatment, not prohibited, when.

Effective 28 Aug 2017

Title XXXII COURTS

487.200. Medication-assisted treatment, not prohibited, when. — 1. As used in this section, “medication-assisted treatment” means the use of pharmacological medications, in combination with counseling and behavioral therapies, to provide a whole patient approach to the treatment of substance use disorders.

2. If a family court participant requires treatment for opioid or other substance misuse or dependence, a family court shall not prohibit such participant from participating in and receiving medication-assisted treatment under the care of a physician licensed in this state to practice medicine. A family court participant shall not be required to refrain from using medication-assisted treatment as a term or condition of successful completion of the family court program.

3. A family court participant assigned to a treatment program for opioid or other substance misuse or dependence shall not be in violation of the terms or conditions of the family court on the basis of his or her participation in medication-assisted treatment under the care of a physician licensed in this state to practice medicine.

(L. 2017 S.B. 501)






Chapter 488 Court Costs

Section 488.005 Clerk not to collect surcharge, when.

Effective 28 Aug 2002

Title XXXII COURTS

488.005. Clerk not to collect surcharge, when. — Notwithstanding any other provision of law to the contrary, whether enacted before, on or after August 28, 1996, no clerk of any court shall collect any surcharge authorized by or pursuant to any ordinance, order or resolution which provides that the effective date to commence imposition of such surcharge is on or after January 1, 1997, unless such ordinance, order or resolution is authorized by statute.

(L. 1996 S.B. 869 § 514.005, A.L. 2002 H.B. 1659)

CROSS REFERENCE:

Surcharge authorized for civil cases to be used to fund domestic violence shelters, 488.445



Section 488.006 Infraction charges imposed same as misdemeanor charges.

Effective 28 Aug 2009

Title XXXII COURTS

488.006. Infraction charges imposed same as misdemeanor charges. — For any infraction, unless otherwise provided by law, all court costs, fees, surcharges, and other miscellaneous charges shall be assessed in the same manner and amount as a misdemeanor.

(L. 2009 H.B. 683)



Section 488.010 Definitions.

Effective 28 Aug 1996

Title XXXII COURTS

488.010. Definitions. — As used in sections 488.010 to 488.020* and section 488.005**, the following words and phrases shall mean:

(1) "Court costs", the total of fees, miscellaneous charges and surcharges, imposed in a particular case;

(2) "Fees", the amount charged for services to be performed by the court;

(3) "Miscellaneous charges", the amounts allowed by law for services provided by individuals or entities other than the court;

(4) "Surcharges", additional charges allowed by law which are allowed for specific purposes designated by law.

(L. 1996 S.B. 869 § 514.015 subsec. 1)

*Words "section 514.015" appear in original rolls, which was changed to effectuate the court cost bill.

**Words "section 514.005" appear in original rolls, which was changed to effectuate the court cost bill.



Section 488.012 Clerk to collect — supreme court to set amount — amount prior to adjustment.

Effective 28 Aug 2014

Title XXXII COURTS

488.012. Clerk to collect — supreme court to set amount — amount prior to adjustment. — 1. Beginning July 1, 1997, the clerk of each court of this state responsible for collecting court costs shall collect the court costs authorized by statute, in such amounts as are authorized by supreme court rule adopted pursuant to sections 488.010 to 488.020. Court costs due and payable prior to July 1, 1997, shall not be affected by the adoption of this rule.

2. The supreme court shall set the amount of court costs authorized by statute, at levels to produce revenue which shall not substantially exceed the total of the proportion of the costs associated with administration of the judicial system defrayed by fees, miscellaneous charges and surcharges.

3. Prior to adjustment by the supreme court, the following fees, costs and charges shall be collected:

(1) Five dollars for the filing of a lien, pursuant to section 429.090;

(2) Ten dollars for maintaining child support enforcement records, pursuant to section 452.345;

(3) Ten dollars for a notice to a judgment creditor of a distributee, pursuant to section 473.618;

(4) Three dollars for receiving and keeping a will, pursuant to section 474.510;

(5) Seven dollars for the statewide court automation fund, pursuant to section 488.027;

(6) Twelve dollars for municipal court costs, fifteen dollars for municipal ordinance violations filed before an associate circuit judge and thirty dollars for applications for a trial de novo of a municipal ordinance violation, pursuant to section 479.260;

(7) Five dollars for small claims court cases where less than one hundred dollars is in dispute, and ten dollars in all other small claims court cases, pursuant to section 482.345;

(8) Fifty dollars for appeals, pursuant to section 483.500;

(9) Fifteen dollars in misdemeanor cases where there is no application for trial de novo, pursuant to section 483.530;

(10) Forty-five dollars for applications for a trial de novo for misdemeanor cases, pursuant to section 483.530;

(11) Fifteen dollars for each preliminary hearing in felony cases, pursuant to section 483.530;

(12) Thirty dollars for each information or indictment filed in felony cases, pursuant to section 483.530;

(13) Fifteen dollars for each associate circuit court case filed, and one dollar for each additional summons issued in such cases, pursuant to section 483.530;

(14) Forty-five dollars for applications for trial de novo from small claims court and associate circuit court and forty-five dollars for filing of other cases, pursuant to section 483.530;

(15) One dollar and fifty cents for a certificate of naturalization, pursuant to section 483.535;

(16) When letters are applied for in probate proceedings, pursuant to section 483.580, when the value of the estate is:

(a) Less than $10,000 $ 75.00

(b) From $10,000 to $25,000 115.00

(c) From $25,000 to $50,000 155.00

(d) From $50,000 to $100,000 245.00

(e) From $100,000 to $500,000 305.00

(f) More than $500,000 365.00;

(17) Thirty dollars for each additional twelve months a decedent's estate remains open, pursuant to section 483.580;

(18) In proceedings regarding guardianships and conservatorships, pursuant to section 483.580:

(a) Twenty-five dollars for each grant of letters for guardianship of a minor;

(b) Fifty dollars for each grant of letters for guardianship of an incapacitated person;

(c) Sixty dollars for each grant of letters for guardianship of the person and conservatorship of the estate of a minor;

(d) Twenty-five dollars for each additional twelve months a conservatorship of a minor's estate case remains open;

(e) Seventy-five dollars for each grant of letters in guardianship and conservatorship of incapacitated persons and their estates;

(f) Thirty dollars for each additional twelve months an incapacitated person's case remains open;

(19) Fifteen dollars for issuing orders refusing to grant letters to a spouse or an unmarried minor child and thirty dollars for a certified copy of such orders, pursuant to section 483.580;

(20) In probate proceedings, pursuant to section 483.580:

(a) Thirty-five dollars for the collection of small estates;

(b) Thirty-five dollars for involuntary hospitalization proceedings;

(c) Thirty dollars for proceedings to determine heirship;

(d) Fifteen dollars for assessment of estate taxes where no letters are granted;

(e) Fifty dollars for proceedings for the sale of real estate by a nonresident conservator;

(f) Forty dollars for proceedings to dispense with administration;

(g) Twenty dollars for proceedings to dispense with conservatorship;

(h) Twenty-five dollars for admitting a will to probate;

(i) One dollar per copied page and one dollar and fifty cents per certificate;

(21) One dollar and fifty cents per page for testimony transcription, pursuant to section 488.2250;

(22) Fifteen dollars for court reporters, pursuant to section 488.2253;

(23) Three dollars for witness fees per day, and four dollars when the witness must travel to another county, pursuant to section 491.280.

(L. 1996 S.B. 869 § 514.015 subsecs. 2, 3, 4, A.L. 2014 H.B. 1238)



Section 488.014 Overpayment of court costs, no duty to refund, when.

Effective 28 Aug 2014

Title XXXII COURTS

488.014. Overpayment of court costs, no duty to refund, when. — No court of record in this state, municipal division of the circuit court, or any entity collecting court costs on their behalf shall be required to refund any overpayment of court costs in an amount not exceeding five dollars or to collect any due court costs in an amount of less than five dollars. Any such overpaid funds may be retained by the county for the operation of the circuit court, except any overpaid funds owed to a municipal division of the circuit court may be retained by the municipality for the operation of the municipal court.

(L. 2005 S.B. 420 & 344, A.L. 2014 H.B. 1231)



Section 488.015 Court not to increase charges, may be adjusted annually — additional fee, when — review.

Effective 28 Aug 1999

Title XXXII COURTS

488.015. Court not to increase charges, may be adjusted annually — additional fee, when — review. — The court shall not increase the amount of miscellaneous charges or surcharges allowed by law. The amounts of fees payable to the state of Missouri may be annually adjusted as provided in section 488.012 to the extent that projected total collections for all such fees shall not exceed one hundred four percent of such fees assessed or assessable during the previous year less the amount of such assessed fees attributable to any increase in the judiciary's caseload, provided that the amount of the adjusted fee attributable to each case may be rounded to the nearest dollar. The supreme court rule may provide that in the event that any payment of court costs is made in time or installment payments or by credit card or similar method, the clerk may charge an additional fee for such time or installment payments or in order to reflect any transaction cost, surcharge or fee imposed on the recipient of the credit card payment by the credit card company. Any change in the amount of fees made by the court pursuant to this section shall take effect on July first of any particular year, provided that the proposed supreme court rule or amendment to a supreme court rule changing the amount of fees shall be published on or before January first of the year in which the rule or amendment is proposed to take effect. Any such rule may be annulled or amended in whole or part in the manner provided by Section 5 of Article V of the Constitution of the state of Missouri. Any changes in the amount of fees made by the court pursuant to sections 488.010 to 488.020 shall be presented to the general assembly on or before January first of the year in which the rule or amendment is proposed to take effect.

(L. 1996 S.B. 869 § 514.015 subsec. 5, A.L. 1997 S.B. 248, A.L. 1999 S.B. 1, et al.)



Section 488.018 Disbursement of court costs.

Effective 28 Aug 1996

Title XXXII COURTS

488.018. Disbursement of court costs. — 1. Beginning July 1, 2000, or an earlier date which may be designated by order of the supreme court, upon written notice to all circuit clerks of this state, the clerk of each court of this state shall disburse court costs collected by, or under the authority of, the clerk, in the manner provided by supreme court rule. Such rule may provide that all or portions of such court costs be deposited into a special fund or funds to be established by the state courts administrator. Such funds shall not be considered to be state funds, except those funds disbursed to the department of revenue pursuant to subdivisions (4) and (5) of subsection 2 of this section; but shall be held in trust by the state courts administrator for benefit of those persons or entities entitled to receive such funds pursuant to subsection 2 of this section. All amounts deposited into such fund or funds shall be maintained by the state courts administrator, invested in the manner required of the state treasurer for state funds by sections 30.240, 30.250, 30.260 and 30.270, and disbursed as provided by this section.

2. The state courts administrator shall disburse the amounts contained in the special fund or funds within thirty days of receipt of such amounts as follows:

(1) Refunds for overpayments or erroneous payments of court costs;

(2) Reimbursement in the amounts allowed by law to individuals or entities other than the court for services provided by such individuals or entities;

(3) Payment to persons or entities of additional charges allowed for specific purposes, as provided by law;

(4) Eighty percent of the remainder of such amounts, less any interest earned on such fund or funds, shall be paid to the director of the department of revenue for deposit into the general revenue fund, and the remaining twenty percent of such amounts, less interest, to each county treasury, or in the case of the city of St. Louis, the city treasury, in order to defray the costs incurred by the state, and each county and the city of St. Louis, related to the administration of the judicial system. The proportion of such total amount paid to each county and the city of St. Louis pursuant to this section shall be paid in the proportions as the court's deposits to the fund or funds bear to the total deposits to the fund, on an annual basis;

(5) Any interest earned on such fund shall be payable to the director of the department of revenue for deposit into a revolving fund to be established pursuant to this subdivision. The state treasurer shall be the custodian of the fund, and shall make disbursements, as allowed by lawful appropriations, only as follows:

(a) Sixty percent of the interest earned on such fund or funds less any costs incurred in the administration of such fund or funds maintained by the state courts administrator shall be paid to each court of this state, in the proportions as the court's deposits to the fund or funds bear to the total deposits to the fund, on an annual basis;

(b) Forty percent of the interest earned on such fund or funds maintained by the state courts administrator shall be paid to the supreme court.

­­

­

3. The supreme court may establish and provide for by rule such accounting guidelines, procedures, forms, controls and reviews relating to the collection, deposit, payment and disbursement of all court costs collected pursuant to sections 488.010 to 488.020*. The supreme court may provide by rule for proper disbursement of moneys in event of a discrepancy in moneys collected and subject to disbursement.

(L. 1996 S.B. 896 § 514.015 subsecs. 6, 7, 8)

*Words "section 514.015" appear in original rolls, which was changed to effectuate the court cost bill.



Section 488.020 Collection of court costs, when, how.

Effective 28 Aug 1997

Title XXXII COURTS

488.020. Collection of court costs, when, how. — Except as otherwise provided by law, all court costs are payable prior to the time the service is rendered; provided that if the amount of such court cost cannot be readily determined, then the clerk shall collect a deposit based upon the likely amount of such court cost, and the balance of such court cost shall be payable immediately upon ascertainment of the proper amount of said court cost. An official may refuse to perform any service in any action or proceeding, other than a criminal proceeding or when costs are waived as provided by law, until the court costs are paid. Failure to collect the court cost shall not affect the validity of the court cost or service. The supreme court may provide by rule for imposition of interest on any court costs not paid within thirty days of when due. If any court cost is not paid when due, the following actions may be taken:

(1) Upon notification by the court or clerk to the party from whom the court cost is due or such party's attorney, and upon the failure to pay the court cost after such notice, the court may dismiss the action or any claim by the defaulting party which is part of the action, without prejudice to the party;

(2) The court may refuse to enter any order or judgment in favor of the defaulting party, or if within the time period allowed by law before the order or judgment is final, may withdraw such order or judgment;

(3) Upon notification to the party from whom the court cost is due, and upon failure to pay the fee after such notice, the court may inform the office of administration of any delinquencies in excess of twenty-five dollars. Upon receiving such notice, and without further notice by the office of administration to the defaulting party, the office of administration shall deduct the amount of unpaid court costs from any payment by the state to the defaulting party under any provision of law. The office of administration shall transmit the amount set off to the court, and shall send the excess amount to the payee, with a notice that the remainder of the refund was transmitted to the court in satisfaction of all or part of the unpaid court costs. The office of administration and its officials and employees shall not be liable to any person for any action taken in accordance with the requirements of this subdivision. Any proceeding contesting any action taken by a court or the office of administration pursuant to this subdivision shall be brought in the court which certified such unpaid fees to the office of administration, and shall be deemed ancillary to the proceeding for which such unpaid fees were assessed. No appearance, responsive pleading or discovery shall be due from the office of administration in such proceeding except upon order of the court;

(4) Upon notification to the party from whom the fee is due, a failure to pay the fee after such notice, and a showing of the party's ability to pay the fee, the court may hold the party in contempt.

(L. 1996 S.B. 869 § 514.015 subsec. 9, A.L. 1997 S.B. 248)



Section 488.024 Assessment of surcharge, exceptions — remittance to sheriffs' retirement fund.

Effective 28 Aug 2000

Title XXXII COURTS

488.024. Assessment of surcharge, exceptions — remittance to sheriffs' retirement fund. — As provided by section 57.955, there shall be assessed and collected a surcharge of three dollars in all civil actions filed in the courts of this state and in all criminal cases including violation of any county ordinance or any violation of criminal or traffic laws of this state, including infractions, but no such surcharge shall be assessed when the costs are waived or are to be paid by the state, county or municipality or when a criminal proceeding or the defendant has been dismissed by the court. For purposes of this section, the term "county ordinance" shall not include any ordinance of the City of St. Louis. The clerk responsible for collecting court costs in civil and criminal cases shall collect and disburse such amounts as provided by sections 488.010 to 488.020. Such funds shall be payable to the sheriffs' retirement fund.

(L. 2000 S.B. 1002 Revision)



Section 488.026 Surcharge for all criminal cases, amount — county ordinance defined — collection and deposit of funds.

Effective 28 Aug 2014

Title XXXII COURTS

488.026. Surcharge for all criminal cases, amount — county ordinance defined — collection and deposit of funds. — As provided by section 56.807, there shall be assessed and collected a surcharge of four dollars in all criminal cases filed in the courts of this state, including violations of any county ordinance, any violation of criminal or traffic laws of this state, including infractions, or against any person who has pled guilty of a violation and paid a fine through a fine collection center, but no such surcharge shall be assessed when the costs are waived or are to be paid by the state, county, or municipality or when a criminal proceeding or the defendant has been dismissed by the court. For purposes of this section, the term "county ordinance" shall include any ordinance of the City of St. Louis. The clerk responsible for collecting court costs in criminal cases shall collect and disburse such amounts as provided by sections 488.010 to 488.020. Such funds shall be payable to the prosecuting attorneys and circuit attorneys' retirement fund.

(L. 2003 S.B. 5, A.L. 2014 H.B. 1231)



Section 488.027 Statewide court automation fund fee, amount, disposition.

Effective 28 Aug 2000, see footnote

Title XXXII COURTS

488.027. Statewide court automation fund fee, amount, disposition. — 1. In addition to all other court costs provided by law, in all civil cases filed in the circuit courts of this state and in all criminal cases including violations of any municipal or county ordinance heard by an associate circuit judge or any violation of criminal or traffic laws of this state, including an infraction, a fee in an amount determined pursuant to sections 488.015 to 488.020 shall be assessed as costs, except that, no such fee shall be collected in any proceeding involving a violation of an ordinance or state law when a criminal proceeding or defendant has been dismissed by the court or when costs are waived or are to be paid by the state, county or municipality.

2. The moneys collected by clerks of the courts pursuant to the provisions of this section shall be collected and disbursed as provided by sections 488.010 to 488.020. All such moneys shall be payable to the director of revenue, who shall deposit all amounts collected pursuant to this section to the credit of the statewide court automation fund which is established in section 476.055.

3. The assessment of court costs authorized by this section shall apply to all cases filed on or after September 1, 1994.

(L. 1994 S.B. 420, A.L. 1996 S.B. 869, A.L. 1997 S.B. 248, A.L. 2000 S.B. 1002 Revision)

Expiration date, see 476.055, subsec. 8

Transferred 2000; formerly 476.053



Section 488.029 Surcharge for crime lab analysis of controlled substances, deposit of moneys in state forensic laboratory account.

Effective 28 Aug 2003

Title XXXII COURTS

488.029. Surcharge for crime lab analysis of controlled substances, deposit of moneys in state forensic laboratory account. — There shall be assessed and collected a surcharge of one hundred fifty dollars in all criminal cases for any violation of chapter 195 in which a crime laboratory makes analysis of a controlled substance, but no such surcharge shall be assessed when the costs are waived or are to be paid by the state or when a criminal proceeding or the defendant has been dismissed by the court. The moneys collected by clerks of the courts pursuant to the provisions of this section shall be collected and disbursed as provided by sections 488.010* to 488.020. All such moneys shall be payable to the director of revenue, who shall deposit all amounts collected pursuant to this section to the credit of the state forensic laboratory account to be administered by the department of public safety pursuant to section 650.105.

(L. 2003 S.B. 39)

*Words "section 448.010" appear in original rolls.



Section 488.031 Additional fees for civil and criminal actions and proceedings, collection of.

Effective 28 Aug 2005

Title XXXII COURTS

488.031. Additional fees for civil and criminal actions and proceedings, collection of. — 1. In addition to other fees authorized by law, the clerk of each court shall collect the following fees on the filing of any civil or criminal action or proceeding, including an appeal, except that no fee shall be imposed pursuant to this section on any case that is filed charging traffic violations except alcohol-related offenses:

­

­

2. Court filing surcharges pursuant to this section shall be collected in the same manner as other fees, fines, or costs in the case. The amounts so collected shall be paid by the clerk to the office of the state courts administrator and credited to the special fund designated as the basic civil legal services fund. However, the additional fees prescribed by this section shall not be collected when a criminal proceeding or defendant has been dismissed by the court or when costs are waived or are to be paid by the state, county, municipality, or other political subdivision of this state.

(L. 2003 S.B. 447, A.L. 2005 S.B. 420 & 344)



Section 488.032 Fees of witnesses — examination on oath.

Effective 28 Aug 2003

Title XXXII COURTS

488.032. Fees of witnesses — examination on oath. — 1. Witnesses shall, pursuant to section 491.280, be allowed fees for their services.

2. Each witness may be examined on oath by the court or by the clerk when the court shall so order as to factors relevant to the proper amount of payment pursuant to this section.

(L. 2000 S.B. 1002 Revision, A.L. 2003 H.B. 613)



Section 488.035 Witness in criminal proceedings, mileage allowance and per diem.

Effective 28 Aug 2000

Title XXXII COURTS

488.035. Witness in criminal proceedings, mileage allowance and per diem. — If the witness is summoned to attend and testify in this state, pursuant to the provisions of section 491.420, he or she shall, pursuant to section 491.420, be tendered by the treasurer of the county in which the prosecution is pending the sum of ten cents a mile for each mile by the ordinary traveled route to and from the court where the prosecution is pending and fifteen dollars for each day that he or she is required to travel and attend as a witness.

(L. 2000 S.B. 1002 Revision)



Section 488.040 Compensation of jurors, mileage — additional compensation and mileage allowance may be authorized, when.

Effective 28 Aug 2000

Title XXXII COURTS

488.040. Compensation of jurors, mileage — additional compensation and mileage allowance may be authorized, when. — 1. Each grand and petit juror shall, pursuant to the provisions of section 494.455, receive six dollars per day for every day he or she may actually serve as such and seven cents for every mile he or she may necessarily travel going from his or her place of residence to the courthouse and returning, to be paid from funds of the county or a city not within a county.

2. Provided that a county or a city not within a county authorizes daily compensation payable from county or city funds for jurors who serve in that county pursuant to subsection 3 of this section in the amount of at least six dollars per day in addition to the amount required by subsection 1 of this section, a person shall receive an additional six dollars per day, pursuant to the provisions of section 494.455, to be reimbursed by the state of Missouri so that the total compensation payable shall be at least eighteen dollars, plus mileage as indicated in subsection 1 of this section, for each day that the person actually serves as a petit juror in a particular case; or for each day that a person actually serves as a grand juror during a term of a grand jury. The state shall reimburse the county for six dollars of the additional juror compensation provided by this subsection.

3. The governing body of each county or a city not within a county may authorize additional daily compensation and mileage allowance for jurors, which additional compensation shall be paid from the funds of the county or a city not within a county. The governing body of each county or a city not within a county may authorize additional daily compensation and mileage allowance for jurors attending a coroner's inquest. Jurors may receive the additional compensation and mileage allowance authorized by this subsection only if the governing body of the county or the city not within a county authorizes the additional compensation. The provisions of this subsection authorizing additional compensation shall terminate upon the issuance of a mandate by the Missouri supreme court which results in the state of Missouri being obligated or required to pay any such additional compensation even if such additional compensation is formally approved or authorized by the governing body of a county or a city not within a county.

4. When each panel of jurors summoned and attending court has completed its service, the board of jury commissioners shall cause to be submitted to the governing body of the county or a city not within a county a statement of fees earned by each juror. Within thirty days of the submission of the statement of fees, the governing body shall cause payment to be made to those jurors summoned the fees earned during their service as jurors.

(L. 2000 S.B. 1002 Revision)



Section 488.045 Costs for impaneling jury to be paid, when.

Effective 28 Aug 2000

Title XXXII COURTS

488.045. Costs for impaneling jury to be paid, when. — At any time after the jury is impaneled, pursuant to the provisions of section 494.480, such defendant shall be liable to the county for the costs associated with impaneling the jury.

(L. 2000 S.B. 1002 Revision)



Section 488.064 Handling fee for child support payments, paid to clerk, when (Marion County).

Effective 28 Aug 2000

Title XXXII COURTS

488.064. Handling fee for child support payments, paid to clerk, when (Marion County). — In the event the judge orders child support payments in Marion County to be made through the clerk, the clerk shall annually, on or before February first of each year, pursuant to section 483.083, charge ten dollars per year to each such person so obligated to make child support payments, which fee shall be paid to the state.

(L. 2000 S.B. 1002 Revision)



Section 488.200 Centralized bureau funds.

Effective 28 Aug 1997

Title XXXII COURTS

488.200. Centralized bureau funds. — On and after July 1, 1999, there shall be assessed as a fee in any case disposed of by the centralized bureau established pursuant to section 476.385 an amount determined pursuant to section 488.012; provided that such fee shall not be assessed in proceedings when costs are waived or are to be paid by the state, county or municipality. One-half of the proceeds of this fee fund shall be payable to the director of the department of revenue for deposit into a revolving fund to be established pursuant to this section, and one-half the proceeds of this fee shall be paid to the treasuries of the various counties in which the associate circuit judges have elected to participate in the centralized bureau established pursuant to section 476.385, to be distributed to each county in the proportions as the number of violations originating within the county bears* to the total number of violations processed by the centralized bureau, on an annual basis. The state treasurer shall be the custodian of the revolving fund, and shall make disbursements, as allowed by lawful appropriations, only to the judicial branch of state government for goods and services related to the administration and operation of the centralized bureau.

(L. 1997 S.B. 248)

*Word "bear" appears in original rolls.



Section 488.305 Court costs — circuit clerk, duties — surcharge for garnishment cases (statutory liens).

Effective 15 Jan 2015, see footnote

Title XXXII COURTS

488.305. Court costs — circuit clerk, duties — surcharge for garnishment cases (statutory liens). — 1. The clerk of the circuit court shall charge and collect fees for the clerk's duties as prescribed by sections 429.090 and 429.120 in such amounts as are determined pursuant to sections 488.010 to 488.020.

2. The clerk of the circuit court may charge and collect in cases where a garnishment is granted, a surcharge not to exceed ten dollars for the clerk's duties. Any moneys collected under this subsection shall be placed in a fund to be used at the discretion of the circuit clerk to maintain and improve case processing and record preservation.

(L. 1996 S.B. 869 § A-1, A.L. 2014 H.B. 1231 merged with S.B. 621 merged with S.B. 672)

Effective 1-15-15



Section 488.426 Deposit required in civil actions — exemptions — surcharge to remain in effect — additional fee for adoption and small claims court (Franklin County) — expiration date.

Effective 28 Aug 2014

Title XXXII COURTS

488.426. Deposit required in civil actions — exemptions — surcharge to remain in effect — additional fee for adoption and small claims court (Franklin County) — expiration date. — 1. The judges of the circuit court, en banc, in any circuit in this state may require any party filing a civil case in the circuit court, at the time of filing the suit, to deposit with the clerk of the court a surcharge in addition to all other deposits required by law or court rule. Sections 488.426 to 488.432 shall not apply to proceedings when costs are waived or are to be paid by the county or state or any city.

2. The surcharge in effect on August 28, 2001, shall remain in effect until changed by the circuit court. The circuit court in any circuit, except the circuit court in Jackson County or the circuit court in any circuit that reimburses the state for the salaries of family court commissioners under and pursuant to section 487.020, may change the fee to any amount not to exceed fifteen dollars. The circuit court in Jackson County or the circuit court in any circuit that reimburses the state for the salaries of family court commissioners under and pursuant to section 487.020 may change the fee to any amount not to exceed twenty dollars. A change in the fee shall become effective and remain in effect until further changed.

3. Sections 488.426 to 488.432 shall not apply to proceedings when costs are waived or are paid by the county or state or any city.

*4. In addition to any fee authorized by subsection 1 of this section, any county of the first classification with more than one hundred one thousand but fewer than one hundred fifteen thousand inhabitants may impose an additional fee of ten dollars excluding cases concerning adoption and those in small claims court. The provisions of this subsection shall expire on December 31, 2019.

(L. 1941 p. 339 § 1, A.L. 1945 p. 836 § 2, A.L. 1955 p. 314, A.L. 1977 H.B. 161, A.L. 1978 H.B. 1634, A.L. 1996 S.B. 869, A.L. 2000 S.B. 1002 Revision, A.L. 2001 S.B. 267, A.L. 2003 H.B. 613 merged with S.B. 474, A.L. 2004 H.B. 795, et al., A.L. 2005 S.B. 24 merged with S.B. 210, A.L. 2013 H.B. 374 & 434 merged with S.B. 100, A.L. 2014 H.B. 1238)

Transferred 2000; formerly 514.440

*Subsection 4 expires 12-31-19



Section 488.429 Fund paid to treasurer may be designated by circuit judge — use of fund for law library, and courtroom renovation and technology enhancement in certain counties.

Effective 28 Aug 2010

Title XXXII COURTS

488.429. Fund paid to treasurer may be designated by circuit judge — use of fund for law library, and courtroom renovation and technology enhancement in certain counties. — 1. Moneys collected pursuant to section 488.426 shall be payable to the judges of the circuit court, en banc, of the county from which such surcharges were collected, or to such person as is designated by local circuit court rule as treasurer of said fund, and said fund may be applied and expended under the direction and order of the judges of the circuit court, en banc, of any such county for the maintenance and upkeep of the law library maintained by the bar association in any such county, or such other law library in any such county as may be designated by the judges of the circuit court, en banc, of any such county; provided, that the judges of the circuit court, en banc, of any such county, and the officers of all courts of record of any such county, shall be entitled at all reasonable times to use the library to the support of which said funds are applied.

2. In addition, such fund may also be applied and expended for that county's or circuit's family services and justice fund.

3. In any county such fund may also be applied and expended for courtroom renovation and technology enhancement, or for debt service on county bonds for such renovation or enhancement projects.

(L. 1941 p. 339 § 2, A.L. 1945 p. 836 § 3, A.L. 1978 H.B. 1634, A.L. 1996 S.B. 869, A.L. 2000 S.B. 1002 Revision, A.L. 2001 H.B. 945 merged with S.B. 267, A.L. 2003 H.B. 552 merged with H.B. 613 merged with S.B. 474, A.L. 2004 H.B. 798 merged with S.B. 1211 and A.L. 2004 H.B. 795, et al., A.L. 2005 S.B. 24 merged with S.B. 210, A.L. 2009 H.B. 237 & H.B. 238 & H.B. 482, A.L. 2010 H.B. 1692, et al.)

Transferred 2000; formerly 514.450



Section 488.432 Party filing suit may recover deposit.

Effective 28 Aug 2000

Title XXXII COURTS

488.432. Party filing suit may recover deposit. — If in any suit in which a deposit is provided for under sections 488.426 to 488.432, the party filing the suit shall prevail, the amount of said deposit required at the time of filing said suit shall be awarded and collectable as a judgment entered in said suit in favor of the prevailing party making said deposit.

(L. 1941 p. 339 § 3, A.L. 1945 p. 836 § 4, A.L. 1996 S.B. 869, A.L. 2000 S.B. 1002 Revision)

Transferred 2000; formerly 514.460



Section 488.435 Sheriff to receive charges for civil cases.

Effective 28 Aug 2008

Title XXXII COURTS

488.435. Sheriff to receive charges for civil cases. — 1. Sheriffs shall receive a charge, as provided in section 57.280, for service of any summons, writ or other order of court, in connection with any civil case, and making on the same either a return indicating service, a non est return or a nulla bona return, the sum of twenty dollars for each item to be served, as provided in section 57.280, except that a sheriff shall receive a charge for service of any subpoena, and making a return on the same, the sum of ten dollars, as provided in section 57.280; however, no such charge shall be collected in any proceeding when court costs are to be paid by the state, county or municipality. In addition to such charge, the sheriff shall be entitled, as provided in section 57.280, to receive for each mile actually traveled in serving any summons, writ, subpoena or other order of court, the rate prescribed by the Internal Revenue Service for all allowable expenses for motor vehicle use expressed as an amount per mile, provided that such mileage shall not be charged for more than one subpoena or summons or other writ served in the same cause on the same trip. All of such charges shall be received by the sheriff who is requested to perform the service. Except as otherwise provided by law, all charges made pursuant to section 57.280 shall be collected by the court clerk as court costs and are payable prior to the time the service is rendered; provided that if the amount of such charge cannot be readily determined, then the sheriff shall receive a deposit based upon the likely amount of such charge, and the balance of such charge shall be payable immediately upon ascertainment of the proper amount of such charge. A sheriff may refuse to perform any service in any action or proceeding, other than when court costs are waived as provided by law, until the charge provided by this section is paid. Failure to receive the charge shall not affect the validity of the service.

2. The sheriff shall, as provided in section 57.280, receive for receiving and paying moneys on execution or other process, where lands or goods have been levied and advertised and sold, five percent on five hundred dollars and four percent on all sums above five hundred dollars, and half of these sums, when the money is paid to the sheriff without a levy, or where the lands or goods levied on shall not be sold and the money is paid to the sheriff or person entitled thereto, his or her agent or attorney. The party at whose application any writ, execution, subpoena or other process has issued from the court shall pay the sheriff's costs, as provided in section 57.280, for the removal, transportation, storage, safekeeping and support of any property to be seized pursuant to legal process before such seizure. The sheriff shall be allowed for each mile, as provided in section 57.280, going and returning from the courthouse of the county in which he or she resides to the place where the court is held, the rate prescribed by the Internal Revenue Service for all allowable expenses for motor vehicle use expressed as an amount per mile. The provisions of this subsection shall not apply to garnishment proceeds.

3. As provided in subsection 4 of section 57.280, the sheriff shall receive ten dollars for service of any summons, writ, subpoena, or other order of the court included under subsection 1 of section 57.280, in addition to the charge for such service that each sheriff receives under subsection 1 of section 57.280. The money received by the sheriff under subsection 4 of section 57.280 shall be paid into the county treasury and the county treasurer shall make such money payable to the state treasurer. The state treasurer shall deposit such moneys in the deputy sheriff salary supplementation fund created under section 57.278.

(L. 2000 S.B. 1002 Revision, A.L. 2008 H.B. 2224)



Section 488.445 Funding shelters — fees for marriage licenses — surcharge for filing of civil case, how established, amount — reports.

Effective 28 Aug 2005

Title XXXII COURTS

488.445. Funding shelters — fees for marriage licenses — surcharge for filing of civil case, how established, amount — reports. — 1. The governing body of any county, or of any city not within a county, by order or ordinance may impose a fee upon the issuance of a marriage license and may impose a surcharge upon any civil case filed in the circuit court. The surcharge shall not be charged when costs are waived or are to be paid by the state, county or municipality.

2. The fee imposed upon the issuance of a marriage license shall be five dollars, shall be paid by the person applying for the license and shall be collected by the recorder of deeds at the time the license is issued. The surcharge imposed upon the filing of a civil action shall be two dollars, shall be paid by the party who filed the petition and shall be collected and disbursed by the clerk of the court in the manner provided by sections 488.010 to 488.020. Such amounts shall be payable to the treasuries of the counties from which such surcharges were paid.

3. At the end of each month, the recorder of deeds shall file a verified report with the county commission of the fees collected pursuant to the provisions of subsection 2 of this section. The report may be consolidated with the monthly report of other fees collected by such officers. Upon the filing of the reports the recorder of deeds shall forthwith pay over to the county treasurer all fees collected pursuant to subsection 2 of this section. The county treasurer shall deposit all such fees upon receipt in a special fund to be expended only to provide financial assistance to shelters for victims of domestic violence as provided in sections 455.200 to 455.230.

(L. 1982 H.B. 1069 § 3, A.L. 1996 S.B. 869, A.L. 1999 S.B. 1, et al., A.L. 2000 H.B. 1677, et al. merged with S.B. 1002 Revision, A.L. 2005 S.B. 420 & 344)

Transferred 2000; formerly 455.205



Section 488.447 Court restoration fund — special surcharge in civil cases to be deposited in fund — exempt cases — expires when.

Effective 28 Aug 2001, see footnote

Title XXXII COURTS

488.447. Court restoration fund — special surcharge in civil cases to be deposited in fund — exempt cases — expires when. — 1. The circuit and associate circuit judges of the circuit court in any city not within a county shall require any party filing a civil case in the circuit court, at the time of filing suit, to deposit with the circuit clerk a surcharge in the amount of forty-five dollars, in addition to all other court costs now or hereafter required by law or court rule, and no summons shall be issued until such surcharge has been paid. This section shall not apply to proceedings when costs are waived or paid by the state, county or municipality.

2. Such funds shall be payable to the treasury of any city not within a county to be credited to a courthouse restoration fund, which shall bear interest, to be used by any city not within a county only for the restoration, maintenance and upkeep of the courthouses; provided, that the courthouse restoration fund may be pledged to directly or indirectly secure bonds to fund such costs. All funds collected pursuant to this section before August 28, 1995, shall be credited to the courthouse restoration fund provided for in this section, to be used pursuant to the provisions of this section.

3. This section shall expire on August 28, 2033.

(L. 1993 S.B. 250 § 1, A.L. 1995 H.B. 128, A.L. 1996 S.B. 869, A.L. 2000 S.B. 1002 Revision, A.L. 2001 S.B. 267)

Expires 8-28-33

Transferred 2000; formerly 478.401



Section 488.470 Lawful fences, gates, liability to erect or maintain, when — recovery of costs, attorney fees.

Effective 28 Aug 2000

Title XXXII COURTS

488.470. Lawful fences, gates, liability to erect or maintain, when — recovery of costs, attorney fees. — If any railroad corporation formed or to be formed in this state, and any corporation to be formed pursuant to chapter 389, or any railroad corporation running or operating any railroad in this state fails, neglects or refuses to erect or maintain in good condition any fence, openings or farm crossings or cattle guards as required by section 389.650, then the owners or proprietors of such lands, fields or enclosures may erect or repair such fences, openings, gates or farm crossings or cattle guards, and shall thereupon have a right to sue and recover from such corporation as provided in section 389.650. In such action, if the plaintiff recovers judgment, there shall be taxed, pursuant to section 389.650, as costs against the defendant an attorney's fee, to be fixed by the court or associate circuit judge before which or whom the cause may be pending, at such sum as may be a reasonable compensation for all legal services rendered for plaintiff in the case, without regard to any agreement between plaintiff and his or her counsel as to fees; but such fee shall not be taxed so long as any appeal taken in such case shall remain undisposed of.

(L. 2000 S.B. 1002 Revision)



Section 488.472 Liability for damages, telecommunications company — recovery of attorney fees, when.

Effective 28 Aug 2000

Title XXXII COURTS

488.472. Liability for damages, telecommunications company — recovery of attorney fees, when. — In case any telecommunications company shall do or cause to be done or permit to be done any act, matter or thing prohibited, forbidden or declared to be unlawful, or shall omit to do any act, matter or other thing required to be done by chapter 392, or by any order or decision of the commission, such telecommunications company shall be liable to the person or corporation affected thereby for all loss, damage or injury caused thereby or resulting therefrom, and in case of recovery, if the court shall find that such an act or omission was willful, it may, in its discretion, pursuant to section 392.350, fix a reasonable counsel or attorney's fee, which fee shall be taxed and collected as a part of the costs in the action.

(L. 2000 S.B. 1002 Revision)



Section 488.473 Condemnation of property by utility, payment of costs — compensation of commissioners for services, taxed as costs.

Effective 28 Aug 2000

Title XXXII COURTS

488.473. Condemnation of property by utility, payment of costs — compensation of commissioners for services, taxed as costs. — The cost of the proceeding to appropriate property as provided in section 393.080 shall be paid by the corporation, company or individual seeking the appropriation for gas, electric, water and sewer corporations, up to and including the filing and copying of the report of the commissioners, and the court, as to any cost made by any subsequent litigation, may make such order as in its discretion may be deemed just. The court shall, pursuant to section 393.080, allow the commissioners a reasonable compensation for their services, which shall be taxed as costs in the proceedings.

(L. 2000 S.B. 1002 Revision)



Section 488.474 Utility right of access, wrongful action — recovery of costs.

Effective 28 Aug 2000

Title XXXII COURTS

488.474. Utility right of access, wrongful action — recovery of costs. — 1. If, at the hearing on the delivery of access to the utility meter under section 393.557, the court specifically finds, on the basis of the record at such hearing, that the utility company willfully and wrongfully instituted an action under sections 393.550 to 393.565, the utility customer in default may be entitled to any damages which might be incurred by such utility customer in default as a direct result of such actions by the utility company, together with reasonable attorney fees.

2. Costs may be taxed in the discretion of the court pursuant to section 393.561, and the court shall direct which party is obligated to pay the sheriff's expenses referred to in section 393.559.

(L. 2000 S.B. 1002 Revision)



Section 488.605 Circuit clerk, duties — (child support).

Effective 01 Jul 1997, see footnote

Title XXXII COURTS

488.605. Circuit clerk, duties — (child support). — The circuit clerk shall charge an amount determined pursuant to sections 488.010 to 488.020* as fees for maintaining records required pursuant to section 452.340, which fee shall be deducted from the first maintenance or support payment made each calendar year, except that no fee shall be charged for maintaining records for any IV-D case. This fee shall be paid to the county or city general revenue fund.

(L. 1996 S.B. 869 § A-2)

Effective 7-01-97

*Words "section 514.015" appear in original rolls, which was changed to effectuate the court cost bill.



Section 488.607 Additional surcharges authorized for municipal and associate circuit courts for cities and towns having shelters for victims of domestic violence, amount, exceptions.

Effective 28 Aug 2014

Title XXXII COURTS

488.607. Additional surcharges authorized for municipal and associate circuit courts for cities and towns having shelters for victims of domestic violence, amount, exceptions. — The governing body of any county or any city having a shelter for victims of domestic violence established pursuant to sections 455.200 to 455.230, or any municipality within a county which has such shelter, or any county or municipality whose residents are victims of domestic violence and are admitted to such shelters in another county, may, by order or ordinance provide for an additional surcharge in an amount of up to four dollars per case for each criminal case, including violations of any county or municipal ordinance. No surcharge shall be collected in any proceeding when the proceeding or defendant has been dismissed by the court or when costs are to be paid by the state, county or municipality. Such surcharges collected by municipal clerks in municipalities electing or required to have violations of municipal ordinances tried before a municipal judge pursuant to section 479.020, or to employ judicial personnel pursuant to section 479.060, shall be disbursed to the city at least monthly, and such surcharges collected by circuit court clerks shall be collected and disbursed as provided by sections 488.010 to 488.020. Such fees shall be payable to the city or county wherein such fees originated. The county or city shall use such moneys only for the purpose of providing operating expenses for shelters for battered persons as defined in sections 455.200 to 455.230.

(L. 1991 H.B. 566, A.L. 1992 H.B. 1471 merged with S.B. 457, A.L. 1996 S.B. 869, A.L. 1999 S.B. 1, et al., A.L. 2000 S.B. 1002 Revision § 479.261 subsec. 1, A.L. 2001 S.B. 267, A.L. 2005 S.B. 420 & 344, A.L. 2014 H.B. 1238)

Transferred 2000; formerly 479.261 subsec. 1



Section 488.610 Victim of domestic assault, stalking, or domestic violence not to pay costs.

Effective 28 Aug 2002

Title XXXII COURTS

488.610. Victim of domestic assault, stalking, or domestic violence not to pay costs. — Notwithstanding any other law to the contrary, no victim of the crime of domestic assault, as defined in sections 565.072 to 565.074, no victim of the crime of stalking, as defined in section 565.225, and no victim, as defined in section 595.010, shall be required to pay the costs associated with the filing of criminal charges against the offender, or the costs associated with the filing, issuance, registration or service of a warrant, protection order, petition for protection order or witness subpoena.

(L. 1996 S.B. 777 § 1 merged with S.B. 869 § C-9, A.L. 2002 H.B. 1814)



Section 488.627 Dispositional hearing for juvenile, witness fee and mileage allowance.

Effective 28 Aug 2000

Title XXXII COURTS

488.627. Dispositional hearing for juvenile, witness fee and mileage allowance. — In a dispositional hearing for a juvenile pursuant to section 211.459, the court may require any and all investigating division personnel connected with the particular case to testify without privilege and subject to the rules of cross-examination. Such witnesses shall receive as compensation the witness fee and mileage provided in civil cases.

(L. 2000 S.B. 1002 Revision)



Section 488.633 Friend of court in child support matters, compensation (City of St. Louis and St. Louis County).

Effective 28 Aug 2000

Title XXXII COURTS

488.633. Friend of court in child support matters, compensation (City of St. Louis and St. Louis County). — The circuit judges of the circuit courts of the City of St. Louis and St. Louis County may appoint at least one "friend of the court" in child support matters, pursuant to section 478.422. As compensation for his or her services the friend of the court shall, pursuant to section 478.422, be allowed a fee in each case of not to exceed fifty dollars which shall be taxed as costs.

(L. 2000 S.B. 1002 Revision)



Section 488.635 Surcharge collected, deposit into domestic relations resolution fund.

Effective 28 Aug 2000

Title XXXII COURTS

488.635. Surcharge collected, deposit into domestic relations resolution fund. — In addition to any other court costs required to institute an action in the circuit division of the circuit court, a surcharge of three dollars shall be paid pursuant to section 452.552 by the person filing such action. The surcharge shall be collected and disbursed in a manner provided by sections 488.012 to 488.020 by the court clerk at the time the petition is filed and shall be payable to the director of revenue for deposit in the domestic relations resolution fund established in section 452.554.

(L. 2000 S.B. 1002 Revision)



Section 488.636 Two-dollar surcharge to be collected on domestic relations cases — deposit into Missouri CASA fund.

Effective 28 Aug 2001

Title XXXII COURTS

488.636. Two-dollar surcharge to be collected on domestic relations cases — deposit into Missouri CASA fund. — In addition to all other court costs for domestic relations cases, the circuit clerk shall collect an additional surcharge in the amount of two dollars per case for each domestic relations petition filed before a circuit judge or associate circuit judge. Such surcharges collected by circuit court clerks shall be collected and disbursed as provided by sections 488.010 to 488.020. Such fees shall be payable to the state treasurer, to be deposited into the Missouri CASA fund.

(L. 2001 H.B. 107)



Section 488.650 Expungement cases under section 610.140, surcharge, amount, waiver.

Effective 01 Jan 2018, see footnote

Title XXXII COURTS

488.650. Expungement cases under section 610.140, surcharge, amount, waiver. — There shall be assessed as costs a surcharge in the amount of two hundred fifty dollars on all petitions for expungement filed under the provisions of section 610.140. The judge may waive the surcharge if the petitioner is found by the judge to be indigent and unable to pay the costs. Such surcharge shall be collected and disbursed by the clerk of the court as provided by sections 488.010 to 488.020. Moneys collected from this surcharge shall be payable to the general revenue fund.

(L. 2012 H.B. 1647, A.L. 2016 S.B. 588, 603 & 942)

Effective 1-01-18



Section 488.650 Expungement cases under section 610.140, surcharge, amount.

Effective 28 Aug 2012

Title XXXII COURTS

*488.650. Expungement cases under section 610.140, surcharge, amount. — There shall be assessed as costs a surcharge in the amount of one hundred dollars on all petitions for expungement filed under the provisions of section 610.140. Such surcharge shall be collected and disbursed by the clerk of the court as provided by sections 488.010 to 488.020. Moneys collected from this surcharge shall be payable to the general revenue fund.

(L. 2012 H.B. 1647)

*This section was amended by S.B. 588, 603 & 942, 2016. Due to a delayed effective date, both versions of this section are printed here.



Section 488.1005 Fee to accompany request for notice of final or partial distribution.

Effective 01 Jul 1997, see footnote

Title XXXII COURTS

488.1005. Fee to accompany request for notice of final or partial distribution. — A fee in an amount determined pursuant to sections 488.010 to 488.020* shall accompany each duly acknowledged request for notice of any partial or final distribution or both filed pursuant to section 473.618 with the clerk of the probate division of the circuit court having jurisdiction.

(L. 1996 S.B. 869 § A-3)

Effective 7-01-97

*Words "section 514.015" appear in original rolls, which was changed to effectuate the court cost bill.



Section 488.1010 Fee required for will deposit.

Effective 01 Jul 1997, see footnote

Title XXXII COURTS

488.1010. Fee required for will deposit. — A will may be deposited by the person making it, or by some person for him, with the probate division of any circuit court, to be safely kept until delivered or disposed of as hereinafter provided. The clerk of the court, on being paid a fee in an amount determined pursuant to sections 488.010 to 488.020*, shall receive and keep, and give a certificate of deposit for, a will deposited with the court pursuant to section 474.510.

(L. 1996 S.B. 869 § A-4)

Effective 7-01-97

*Words "section 514.015" appear in original rolls, which was changed to effectuate the court cost bill.



Section 488.2206 Circuit No. 37, additional surcharge for a county or municipal judicial facility.

Effective 28 Aug 2014

Title XXXII COURTS

488.2206. Circuit No. 37, additional surcharge for a county or municipal judicial facility. — 1. In addition to all court fees and costs prescribed by law, a surcharge of up to ten dollars shall be assessed as costs in each court proceeding filed in any court within the thirty-first judicial circuit in all criminal cases including violations of any county or municipal ordinance or any violation of a criminal or traffic law of the state, including an infraction, except that no such surcharge shall be collected in any proceeding in any court when the proceeding or defendant has been dismissed by the court or when costs are to be paid by the state, county, or municipality. For violations of the general criminal laws of the state or county ordinances, no such surcharge shall be collected unless it is authorized, by order, ordinance, or resolution by the county government where the violation occurred. For violations of municipal ordinances, no such surcharge shall be collected unless it is authorized by order, ordinance, or resolution by the municipal government where the violation occurred. Such surcharges shall be collected and disbursed by the clerk of each respective court responsible for collecting court costs in the manner provided by sections 488.010 to 488.020, and shall be payable to the treasurer of the political subdivision authorizing such surcharge.

2. Each county or municipality shall use all funds received pursuant to this section only to pay for the costs associated with the land assemblage and purchase, construction, maintenance, and operation of any county or municipal judicial facility including, but not limited to, debt service, utilities, maintenance, and building security. The county or municipality shall maintain records identifying such operating costs, and any moneys not needed for the operating costs of the county or municipal judicial facility shall be transmitted quarterly to the general revenue fund of the county or municipality respectively.

(L. 2014 H.B. 1231 merged with H.B. 1238 merged with S.B. 621)



Section 488.2210 Additional court cost imposed, municipal ordinance violations — waiver, when — collection (St. Louis City).

Effective 28 Aug 2001

Title XXXII COURTS

488.2210. Additional court cost imposed, municipal ordinance violations — waiver, when — collection (St. Louis City). — 1. In addition to all other court costs for municipal ordinance violations, any city not within a county may provide for additional court costs in an amount up to twenty dollars per each case for each municipal ordinance violation case filed before a municipal division judge or associate circuit judge.

2. The judge may waive the assessment of the cost in those cases where the defendant is found by the judge to be indigent and unable to pay the cost.

3. Such cost shall be collected by the clerk and disbursed to the city at least monthly.

(L. 2001 S.B. 267 § 2)



Section 488.2215 Additional $5 court cost imposed, municipal ordinance violations — waiver, when — collection (St. Louis City).

Effective 28 Aug 2001

Title XXXII COURTS

488.2215. Additional $5 court cost imposed, municipal ordinance violations — waiver, when — collection (St. Louis City). — 1. In addition to all other court costs for municipal ordinance violations any city not within a county may provide for additional court costs in an amount up to five dollars per case for each municipal ordinance violation case filed before a municipal division judge or associate circuit judge.

2. The judge may waive the assessment of the cost in those cases where the defendant is found by the judge to be indigent and unable to pay the costs.

3. Such cost shall be collected by the clerk and disbursed to the city at least monthly. The city shall use such additional costs only for the restoration, maintenance and upkeep of the municipal courthouses. The costs collected may be pledged to directly or indirectly secure bonds for the cost of restoration, maintenance and upkeep of the courthouses.

(L. 2001 S.B. 267 § 3)



Section 488.2220 Violation of ordinances, municipal court cases, additional court costs, certain cities (Kansas City and Springfield).

Effective 28 Aug 2005

Title XXXII COURTS

488.2220. Violation of ordinances, municipal court cases, additional court costs, certain cities (Kansas City and Springfield). — 1. In addition to all other court costs for municipal ordinance violations any home rule city with more than four hundred thousand inhabitants and located in more than one county and any home rule city with more than one hundred fifty-one thousand five hundred but fewer than one hundred fifty-one thousand six hundred inhabitants may provide for additional court costs in an amount up to five dollars per case for each municipal ordinance violation case filed before a municipal division judge or associate circuit judge.

2. The judge may waive the assessment of the cost in those cases where the defendant is found by the judge to be indigent and unable to pay the costs.

3. Such cost shall be calculated by the clerk and disbursed to the city at least monthly. The city shall use such additional costs only for the procurement, installation, maintenance, consulting services, and upkeep of a court information and records management system.

(L. 2003 H.B. 599, A.L. 2005 H.B. 58)



Section 488.2230 Municipal ordinance violations, additional court costs (Kansas City).

Effective 28 Aug 2013

Title XXXII COURTS

488.2230. Municipal ordinance violations, additional court costs (Kansas City). — 1. In addition to all other court costs for municipal ordinance violations, any home rule city with more than four hundred thousand inhabitants and located in more than one county may provide for additional court costs in an amount up to seven dollars per case for each municipal ordinance violation case, except that no such additional cost shall be collected in any proceeding involving a violation of an ordinance when the proceeding or defendant has been dismissed by the court.

2. The judge may waive the assessment of the cost in those cases where the defendant is found by the judge to be indigent and unable to pay the costs.

3. Such cost shall be calculated by the clerk and disbursed to the city at least monthly. The city shall use such additional costs exclusively to fund special mental health, drug, and veterans courts, including indigent defense and ancillary services associated with such specialized courts.

(L. 2013 S.B. 100)



Section 488.2235 Kansas City, additional surcharge for municipal courthouses.

Effective 28 Aug 2014, see footnote

Title XXXII COURTS

488.2235. Kansas City, additional surcharge for municipal courthouses. — 1. In addition to all other court costs for municipal ordinance violations, any home rule city with more than four hundred thousand inhabitants and located in more than one county may provide for additional court costs in an amount up to five dollars per case for each municipal ordinance violation case filed before a municipal division judge or associate circuit judge.

2. The judge may waive the assessment of the cost in those cases where the defendant is found by the judge to be indigent and unable to pay the costs.

3. Such cost shall be collected by the clerk and disbursed to the city at least monthly. The city shall use such additional costs only for the restoration, maintenance and upkeep of the municipal courthouse. The costs collected may be pledged to directly or indirectly secure bonds for the cost of restoration, maintenance and upkeep of the courthouse.

*4. The provisions of this section shall expire August 28, 2021.

(L. 2014 H.B. 1238)

*Expires 8-28-21



Section 488.2245 City of Florissant, additional surcharge for a municipal courthouse.

Effective 28 Aug 2014

Title XXXII COURTS

488.2245. City of Florissant, additional surcharge for a municipal courthouse. — 1. In addition to all other court costs for municipal ordinance violations, any home rule city with more than fifty-two thousand but fewer than sixty-four thousand inhabitants and located in any county with a charter form of government and with more than nine hundred fifty thousand inhabitants may provide for additional court costs in an amount up to ten dollars per case for each municipal ordinance violation case filed before a municipal division judge or associate circuit judge.

2. Such cost shall be collected by the clerk and disbursed to the city at least monthly. The city shall use such additional costs only for the land assemblage and purchase, construction, maintenance, and upkeep of a municipal courthouse. The costs collected may be pledged to directly or indirectly secure bonds for the cost of land assemblage and purchase, construction, maintenance, and upkeep of the courthouse.

(L. 2014 H.B. 1231)



Section 488.2250 Fees for appeal transcript of testimony — judge may order transcript, when.

Effective 28 Aug 2013

Title XXXII COURTS

488.2250. Fees for appeal transcript of testimony — judge may order transcript, when. — 1. For all appeal transcripts of testimony given or proceedings in any circuit court, the court reporter shall receive the sum of three dollars and fifty cents per legal page for the preparation of a paper and an electronic version of the transcript.

2. In criminal cases where an appeal is taken by the defendant and it appears to the satisfaction of the court that the defendant is unable to pay the costs of the transcript for the purpose of perfecting the appeal, the court reporter shall receive a fee of two dollars and sixty cents per legal page for the preparation of a paper and an electronic version of the transcript.

3. Any judge, in his or her discretion, may order a transcript of all or any part of the evidence or oral proceedings and the court reporter shall receive the sum of two dollars and sixty cents per legal page for the preparation of a paper and an electronic version of the transcript.

4. For purposes of this section, a legal page, other than the first page and the final page of the transcript, shall be twenty-five lines, approximately eight and one-half inches by eleven inches in size, with the left-hand margin of approximately one and one-half inches, and with the right-hand margin of approximately one-half inch.

5. Notwithstanding any law to the contrary, the payment of court reporter's fees provided in subsections 2 and 3 of this section shall be made by the state upon a voucher approved by the court. The cost to prepare all other transcripts of testimony or proceedings shall be borne by the party requesting their preparation and production, who shall reimburse the court reporter the sum provided in subsection 1 of this section.

(RSMo 1939 § 13344, A.L. 1951 p. 447, A.L. 1955 p. 499, A.L. 1965 p. 652, A.L. 1971 H.B. 361, A.L. 1978 H.B. 1634, A.L. 1985 S.B. 5, et al., A.L. 1993 S.B. 88, A.L. 2000 S.B. 1002 Revision, A.L. 2007 S.B. 163, A.L. 2013 H.B. 374 & 434 merged with S.B. 100)

Prior revisions: 1929 § 11722; 1919 § 12671

Transferred 2000; formerly 485.100



Section 488.2253 Fees, amount, payment.

Effective 28 Aug 2000

Title XXXII COURTS

488.2253. Fees, amount, payment. — In every contested case, or case in which the evidence is to be preserved, except for the collection of delinquent or back taxes, before any circuit judge when an official court reporter is appointed, the clerk of said court shall tax up the sum of fifteen dollars, to be collected as other costs, and paid by said clerk to the director of revenue of the state.

(RSMo 1939 § 13346, A.L. 1951 p. 447, A.L. 1978 H.B. 1634, A.L. 1993 S.B. 88, A.L. 2000 S.B. 1002 Revision)

Prior revisions: 1929 § 11724; 1919 § 12673; 1909 § 11234

Transferred 2000; formerly 485.120



Section 488.2275 Additional surcharge authorized for criminal cases (Greene, Cass, and Jefferson counties), violations of county and city ordinances, exceptions — use of revenue.

Effective 28 Aug 2004

Title XXXII COURTS

488.2275. Additional surcharge authorized for criminal cases (Greene, Cass, and Jefferson counties), violations of county and city ordinances, exceptions — use of revenue. — 1. In addition to all other court costs prescribed by law, a surcharge of ten dollars shall be assessed as costs in each court proceeding filed in any court in the state located within a county of the first classification with a population of at least two hundred thousand inhabitants which does not adjoin any other county of the first classification, and in any county of the first classification having a population of at least eighty-two thousand inhabitants, but less than eighty-two thousand one hundred inhabitants, and in any county of the first classification with more than one hundred ninety-eight thousand but less than one hundred ninety-nine thousand two hundred inhabitants, in all criminal cases including violations of any county ordinance or any violation of criminal or traffic laws of the state, including infractions, except that no such surcharge shall be collected in any proceeding involving a violation of an ordinance or state law in any court when the proceeding or defendant has been dismissed by the court or when costs are to be paid by the state, county or municipality. For violations of the general criminal laws of the state or county ordinances, no such surcharge shall be collected unless it is authorized by the county government where the violation occurred. For violations of municipal ordinances, no such surcharge shall be collected unless it is authorized by the municipal government where the violation occurred. Such surcharges shall be collected and disbursed as provided by sections 488.010 to 488.020 and shall be payable to the treasurer of the county where the violation occurred.

2. Each county shall use all funds received under this section only to pay for the costs associated with the operation of the county judicial facility including, but not limited to, utilities, maintenance and building security. The county shall maintain records identifying such operating costs, and any moneys not needed for the operating costs of the county judicial facility shall be transmitted quarterly to the general revenue fund of the county.

(L. 1994 S.B. 700 § 2, A.L. 1996 S.B. 869, A.L. 2000 S.B. 1002 Revision, A.L. 2004 S.B. 1211)

Transferred 2000; formerly 483.591



Section 488.2300 Family services and justice fund established, where — purpose — surcharge, collection, payment — fundings for enhanced services, conditions — reimbursement for costs of salaries.

Effective 28 Aug 2008

Title XXXII COURTS

488.2300. Family services and justice fund established, where — purpose — surcharge, collection, payment — fundings for enhanced services, conditions — reimbursement for costs of salaries. — 1. A "Family Services and Justice Fund" is hereby established in each county or circuit with a family court, for the purpose of aiding with the operation of the family court divisions and services provided by those divisions. In circuits or counties having a family court, the circuit clerk shall charge and collect a surcharge of thirty dollars in all proceedings falling within the jurisdiction of the family court. The surcharge shall not be charged when no court costs are otherwise required, shall not be charged against the petitioner for actions filed pursuant to the provisions of chapter 455, but may be charged to the respondent in such actions, shall not be charged to a government agency and shall not be charged in any proceeding when costs are waived or are to be paid by the state, county or municipality.

2. In juvenile proceedings under chapter 211, a judgment of up to thirty dollars may be assessed against the child, parent or custodian of the child, in addition to other amounts authorized by law, in informal adjustments made under the provisions of sections 211.081 and 211.083, and in an order of disposition or treatment under the provisions of section 211.181. The judgment may be ordered paid to the clerk of the circuit where the assessment is imposed.

3. All sums collected pursuant to this section and section 487.140 shall be payable to the various county family services and justice funds.

4. Any moneys in the family services and justice fund not expended for salaries of commissioners, family court administrators and family court staff shall be used toward funding the enhanced services provided as a result of the establishment of a family court; however, it shall not replace or reduce the current and ongoing responsibilities of the counties to provide funding for the courts as required by law. Moneys collected for the family services and justice fund shall be expended for the benefit of litigants and recipients of services in the family court, with priority given to services such as guardians ad litem, mediation, counseling, home studies, psychological evaluation and other forms of alternative dispute-resolution services. Expenditures shall be made at the discretion of the presiding judge or family court administrative judge, as designated by the circuit and associate circuit judges en banc, for the implementation of the family court system as set forth in this section. No moneys from the family services and justice fund may be used to pay for mediation in any cause of action in which domestic violence is alleged.

5. From the funds collected pursuant to this section and retained in the family services and justice fund, each circuit or county in which a family court commissioner in addition to those commissioners existing as juvenile court commissioners on August 28, 1993, have been appointed pursuant to sections 487.020 to 487.040 shall pay to and reimburse the state for the actual costs of that portion of the salaries of family court commissioners appointed pursuant to the provisions of sections 487.020 to 487.040.

6. No moneys deposited in the family services and justice fund may be expended for capital improvements.

(L. 1993 H.B. 346 § 13, A.L. 1994 S.B. 595, A.L. 1995 S.B. 347, A.L. 1996 S.B. 869, A.L. 2000 S.B. 1002 Revision, A.L. 2003 H.B. 613, A.L. 2008 H.B. 1570)

Transferred 2000; formerly 487.170

CROSS REFERENCE:

Surcharge in certain counties may be paid into family service and justice fund (Greene County), 488.429



Section 488.4014 Court costs in certain civil and criminal cases, exceptions — collection and deposit procedure — distribution — county entitled to judgment, when.

Effective 28 Aug 2004

Title XXXII COURTS

488.4014. Court costs in certain civil and criminal cases, exceptions — collection and deposit procedure — distribution — county entitled to judgment, when. — 1. A fee of ten dollars shall be assessed in all cases in which the defendant pleads guilty or is found guilty of a nonfelony violation of any provision of chapters 252, 301, 302, 304, 306, 307 and 390, and any infraction otherwise provided by law, a fee of twenty-five dollars shall be assessed in all misdemeanor cases otherwise provided by law in which the defendant pleads guilty or is found guilty, and a fee of seventy-five dollars shall be assessed in all felony cases in which the defendant pleads guilty or is found guilty, in criminal cases including violations of any county ordinance or any violation of a criminal or traffic law of the state, except that no such fees shall be collected in any proceeding in any court when the proceeding or the defendant has been dismissed by the court or when costs are to be paid by the state, county or municipality. All fees collected under the provisions of this section shall be collected and disbursed in the manner provided by sections 488.010 to 488.020 and payable to the county treasurer who shall deposit those funds in the county treasury.

2. Counties shall be entitled to a judgment in the amount of twenty-five percent of all sums collected, pursuant to this section, on recognizances given to the state in criminal cases, which are or may become forfeited, if not more than five hundred dollars, and fifteen percent of all sums over five hundred dollars, to be paid out of the amount collected.

(L. 2000 S.B. 1002 Revision, A.L. 2003 H.B. 613 merged with S.B. 466, A.L. 2004 H.B. 1188)



Section 488.5017 Surcharge in criminal and infraction cases, exceptions.

Effective 28 Aug 2000

Title XXXII COURTS

488.5017. Surcharge in criminal and infraction cases, exceptions. — A surcharge of one dollar, as provided for in section 56.765, shall be assessed as costs in each court proceeding filed in any court in the state in all criminal cases including violations of any county ordinance or any violation of a criminal or traffic law of the state, including an infraction; except that no such surcharge shall be collected in any proceeding in any court when the proceeding or the defendant has been dismissed by the court or when costs are to be paid by the state, county or municipality.

(L. 2000 S.B. 1002 Revision)



Section 488.5025 Judgments paid on time-payment basis, additional assessment for.

Effective 01 Jul 2003, see footnote

Title XXXII COURTS

488.5025. Judgments paid on time-payment basis, additional assessment for. — 1. In addition to any other assessment authorized by law, a court may assess a fee of twenty-five dollars on each person who pays a court-ordered judgment, penalty, fine, sanction, or court costs on a time-payment basis, including restitution and juvenile monetary assessments. A time-payment basis shall be any judgment, penalty, fine, sanction, or court cost not paid, in full, within thirty days of the date the court imposed the judgment, penalty fine, sanction, or court cost. Imposition of the time-payment fee shall be in addition to any other enforcement provisions authorized by law.

2. Ten dollars of the time-payment fee collected pursuant to this section shall be payable to the clerk of the court of the county from which such fee was collected, or to such person as is designated by local circuit court rule as treasurer of said fund, and said fund shall be applied and expended under the direction and order of the court en banc of any such county to be utilized by the court to improve, maintain, and enhance the ability to collect and manage moneys assessed or received by the courts, to improve case processing, enhance court security, preservation of the record, or to improve the administration of justice. Eight dollars of the time-payment fee shall be deposited in the statewide court automation fund pursuant to section 476.055. Seven dollars of the time-payment fee shall be paid to the director of revenue, to be deposited to the general revenue fund.

(L. 2003 H.B. 600)

Effective 7-01-03



Section 488.5026 Two dollar surcharge for all criminal cases, funds to be deposited in inmate prisoner detainee security fund — use of moneys.

Effective 28 Aug 2016

Title XXXII COURTS

488.5026. Two dollar surcharge for all criminal cases, funds to be deposited in inmate prisoner detainee security fund — use of moneys. — 1. Upon approval of the governing body of a city, county, or a city not within a county, a surcharge of two dollars shall be assessed as costs in each court proceeding filed in any court in any city, county, or city not within a county adopting such a surcharge, in all criminal cases including violations of any county ordinance or any violation of criminal or traffic laws of the state, including an infraction and violation of a municipal ordinance; except that no such fee shall be collected in any proceeding in any court when the proceeding or the defendant has been dismissed by the court or when costs are to be paid by the state, county, or municipality. A surcharge of two dollars shall be assessed as costs in a juvenile court proceeding in which a child is found by the court to come within the applicable provisions of subdivision (3) of subsection 1 of section 211.031.

2. Notwithstanding any other provision of law, the moneys collected by clerks of the courts pursuant to the provisions of subsection 1 of this section shall be collected and disbursed in accordance with sections 488.010 to 488.020, and shall be payable to the treasurer of the governmental unit authorizing such surcharge.

3. The treasurer shall deposit funds generated by the surcharge into the “Inmate Prisoner Detainee Security Fund”. Funds deposited shall be utilized to acquire and develop biometric verification systems and information sharing to ensure that inmates, prisoners, or detainees in a holding cell facility or other detention facility or area which hold persons detained only for a shorter period of time after arrest or after being formally charged can be properly identified upon booking and tracked within the local law enforcement administration system, criminal justice administration system, or the local jail system. The funds deposited in the inmate prisoner detainee security fund shall be used only to supplement the sheriff’s funding received from other county, state, or federal funds. The county commission shall not reduce any sheriff’s budget as a result of any funds received within the inmate prisoner detainee security fund. Upon the installation of the information sharing or biometric verification system, funds in the inmate prisoner detainee security fund may also be used for the maintenance, repair, and replacement of the information sharing or biometric verification system, and also to pay for any expenses related to detention, custody, and housing and other expenses for inmates, prisoners, and detainees.

(L. 2003 S.B. 5, A.L. 2004 H.B. 1179, A.L. 2012 H.B. 1647 merged with S.B. 628, A.L. 2016 H.B. 1936)



Section 488.5028 Court cost delinquencies, income tax setoff may be requested, procedure.

Effective 28 Aug 2013

Title XXXII COURTS

488.5028. Court cost delinquencies, income tax setoff may be requested, procedure. — 1. If a person fails to pay court costs, fines, fees, or other sums ordered by a court, to be paid to the state or political subdivision, a court may report any such delinquencies in excess of twenty-five dollars to the office of state courts administrator and request that the state courts administrator seek a setoff of an income tax refund. The state courts administrator shall set guidelines necessary to effectuate the purpose of the offset program. The office of state courts administrator also shall seek a setoff of any income tax refund and lottery prize payouts made to a person whose name has been reported to the office as being delinquent pursuant to section 221.070.

2. The office of state courts administrator shall provide to:

(1) The department of revenue, the information necessary to identify each debtor whose refund is sought to be set off and the amount of the debt or debts owed by any debtor who is entitled to a tax refund in excess of twenty-five dollars and any debtor under section 221.070 who is entitled to a tax refund of any amount; and

(2) The state lottery commission, the information necessary to identify each debtor whose lottery prize payouts are sought to be set off and the amount of the debt or debts owed by the debtor under section 221.070.

3. The department of revenue shall notify the office of state courts administrator that a refund has been set off, and the state lottery commission shall notify the office when a lottery prize payout has been set off, on behalf of a court. The department or commission shall certify the amount of such setoff, which shall not exceed the amount of the claimed debt certified. When the refund owed or lottery prize payouts exceed the claimed debt, the department of revenue when a refund is set off, or the state lottery commission when lottery prizes are set off, shall send the excess amount to the debtor within a reasonable time after such excess is determined.

4. The office of state courts administrator shall notify the debtor by mail that a setoff has been sought. The notice shall contain the following:

(1) The name of the debtor;

(2) The manner in which the debt arose;

(3) The amount of the claimed debt and the department's intention to set off the refund or the lottery commission's intention to set off the lottery prize payouts against the debt;

(4) The amount, if any, of the refund or lottery prize payouts due after setoff against the debt; and

(5) The right of the debtor to apply in writing to the court originally requesting setoff for review of the setoff because the debt was previously satisfied.

­­

­

5. Upon receipt of funds transferred from the department of revenue or the state lottery commission to the office of state courts administrator pursuant to a setoff, the state courts administrator shall deposit such funds in the state treasury to be held in an escrow account, which is hereby established. Interest earned on those funds shall be credited to the escrow account and used to offset administrative expenses. If a debtor files with a court an application for review, the state courts administrator shall hold such sums in question until directed by such court to release the funds. If no application for review is filed, the state courts administrator shall, within forty-five days of receipt of funds from the department, send to the clerk of the court in which the debt arose such sums as are collected by the department of revenue for credit to the debtor's account.

(L. 2003 H.B. 600, A.L. 2013 S.B. 42)



Section 488.5029 Delinquent debt, notice to department of conservation, when — hunting and fishing license suspended, procedure.

Effective 28 Aug 2013

Title XXXII COURTS

488.5029. Delinquent debt, notice to department of conservation, when — hunting and fishing license suspended, procedure. — 1. After the period provided for a person to appeal a debt under subsection 6* of this section has expired, and unless a court, upon review, determines that the delinquent debt has been satisfied, the office of state courts administrator shall notify the department of conservation of the full name, date of birth, and address of any person reported by a circuit court as being delinquent in the payment of money to a county jail under section 221.070. If a person requests a hearing under subsection 6* of this section, the state courts administrator shall wait to send such notification until the court has issued a decision. When the circuit clerk has notified the state courts administrator that a person shall no longer be considered delinquent, the state courts administrator shall notify the department of such fact. Notification under this subsection may be on forms or in an electronic format per agreement with the office of state courts administrator and the department.

2. The following procedure shall apply between the office of state courts administrator and the department of conservation regarding the suspension of hunting and fishing licenses:

(1) The office of state courts administrator shall be responsible for making the determination of whether an individual's license should be suspended based on the reasons specified in section 221.070; and

(2) If the office of state courts administrator determines, after completion of all due process procedures available to an individual, that an individual's license should be suspended, the office of state courts administrator shall notify the department of conservation. The department shall promulgate a rule consistent with a cooperative agreement between the office of state courts administrator and the department of conservation providing that the conservation commission shall refuse to issue or suspend a hunting or fishing license for any person based on the reasons specified in section 221.070. Such suspension shall remain in effect until the department is notified by the office of state courts administrator that such suspension should be stayed or terminated because the individual is now in compliance with delinquent payments of money to the county jail.

3. Before the office of state courts administrator has reported the name of any debtor pursuant to this section, the state courts administrator shall notify the debtor by mail that his or her name will be forwarded to the department of conservation. The notice shall contain the following information:

(1) The name of the debtor;

(2) The manner in which the debt arose;

(3) The amount of the claimed debt;

(4) The provisions of this section regarding the issuance and suspension of a license to hunt or fish; and

(5) The right of the debtor to apply in writing to the court in which the debt originated for review because the debt was previously satisfied.

4. Any debtor applying to the court for review shall file a written application within thirty days of the date of mailing of the notice and send a copy of the application to the office of state courts administrator. The application for review shall contain the name of the debtor, the case name and number from which the debt arose, and the grounds for review. The court may upon application, or on its own motion, hold a hearing on the application. The hearing shall be ancillary to the original action with the only matters for determination to be whether the debt was unsatisfied at the time the court reported the delinquency to the office of state courts administrator and that the debt remains unsatisfied.

(L. 2013 S.B. 42)

*"Subsection 6" does not exist.



Section 488.5030 Contracting for collection of delinquent court-ordered payments authorized — fees added to amount due.

Effective 28 Aug 2005

Title XXXII COURTS

488.5030. Contracting for collection of delinquent court-ordered payments authorized — fees added to amount due. — To collect on past-due court-ordered penalties, fines, restitution, sanctions, court costs, including restitution and juvenile monetary assessments, or judgments to the state of Missouri or one of its political subdivisions, any division of the circuit court may contract with public agencies or with private entities operating under a contract with a state agency or the office of state courts administrator. Any fees or costs associated with such collection efforts shall be added to the amount due, but such fees and costs shall not exceed twenty percent of the amount collected.

(L. 2003 H.B. 600, A.L. 2005 S.B. 420 & 344)



Section 488.5050 Surcharges on all criminal cases, amount — deposit in general revenue fund or DNA profiling analysis fund, when — expiration date.

Effective 28 Aug 2012

Title XXXII COURTS

488.5050. Surcharges on all criminal cases, amount — deposit in general revenue fund or DNA profiling analysis fund, when — expiration date. — *1. In addition to any other surcharges authorized by statute, the clerk of each court of this state shall collect the surcharges provided for in subsection 2 of this section.

*2. A surcharge of thirty dollars shall be assessed as costs in each circuit court proceeding filed within this state in all criminal cases in which the defendant is found guilty of a felony, except when the defendant is found guilty of a class B felony, class A felony, or an unclassified felony, under chapter 195, in which case, the surcharge shall be sixty dollars. A surcharge of fifteen dollars shall be assessed as costs in each court proceeding filed within this state in all other criminal cases, except for traffic violation cases in which the defendant is found guilty of a misdemeanor.

3. Notwithstanding any other provisions of law, the moneys collected by clerks of the courts pursuant to the provisions of subsection 1 of this section shall be collected and disbursed in accordance with sections 488.010 to 488.020, and shall be payable to the state treasurer.

4. The state treasurer shall deposit such moneys or other gifts, grants, or moneys received on a monthly basis into the "DNA Profiling Analysis Fund", which is hereby created in the state treasury. The fund shall be administered by the department of public safety. The moneys deposited into the DNA profiling analysis fund shall be used only by the highway patrol crime lab to fulfill the purposes of the DNA profiling system pursuant to section 650.052. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund.

5. The provisions of subsections 1 and 2 of this section shall expire on August 28, 2019.

(L. 2004 S.B. 1000 § 488.5400, A.L. 2005 S.B. 423, A.L. 2006 S.B. 1023, A.L. 2012 S.B. 789)

*Subsections 1 and 2 expire 8-28-19



Section 488.5320 Charges in criminal cases, sheriffs and other officers — MODEX fund created.

Effective 28 Aug 2013

Title XXXII COURTS

488.5320. Charges in criminal cases, sheriffs and other officers — MODEX fund created. — 1. Sheriffs, county marshals or other officers shall be allowed a charge for their services rendered in criminal cases and in all proceedings for contempt or attachment, as required by law, the sum of seventy-five dollars for each felony case or contempt or attachment proceeding, ten dollars for each misdemeanor case, and six dollars for each infraction, including cases disposed of by a violations bureau established pursuant to law or supreme court rule. Such charges shall be charged and collected in the manner provided by sections 488.010 to 488.020 and shall be payable to the county treasury; except that, those charges from cases disposed of by a violations bureau shall be distributed as follows: one-half of the charges collected shall be forwarded and deposited to the credit of the MODEX fund established in subsection 6 of this section for the operational cost of the Missouri data exchange (MODEX) system, and one-half of the charges collected shall be deposited to the credit of the inmate security fund, established in section 488.5026, of the county or municipal political subdivision from which the citation originated. If the county or municipal political subdivision has not established an inmate security fund, all of the funds shall be deposited in the MODEX fund.

2. Notwithstanding subsection 1 of this section to the contrary, sheriffs, county marshals, or other officers in any county with a charter form of government and with more than nine hundred fifty thousand inhabitants or in any city not within a county shall not be allowed a charge for their services rendered in cases disposed of by a violations bureau established pursuant to law or supreme court rule.

3. The sheriff receiving any charge pursuant to subsection 1 of this section shall reimburse the sheriff of any other county or the City of St. Louis the sum of three dollars for each pleading, writ, summons, order of court or other document served in connection with the case or proceeding by the sheriff of the other county or city, and return made thereof, to the maximum amount of the total charge received pursuant to subsection 1 of this section.

4. The charges provided in subsection 1 of this section shall be taxed as other costs in criminal proceedings immediately upon a plea of guilty or a finding of guilt of any defendant in any criminal procedure. The clerk shall tax all the costs in the case against such defendant, which shall be collected and disbursed as provided by sections 488.010 to 488.020; provided, that no such charge shall be collected in any proceeding in any court when the proceeding or the defendant has been dismissed by the court; provided further, that all costs, incident to the issuing and serving of writs of scire facias and of writs of fieri facias, and of attachments for witnesses of defendant, shall in no case be paid by the state, but such costs incurred under writs of fieri facias and scire facias shall be paid by the defendant and such defendant's sureties, and costs for attachments for witnesses shall be paid by such witnesses.

5. Mileage shall be reimbursed to sheriffs, county marshals and guards for all services rendered pursuant to this section at the rate prescribed by the Internal Revenue Service for allowable expenses for motor vehicle use expressed as an amount per mile.

6. (1) There is hereby created in the state treasury the "MODEX Fund", which shall consist of money collected under subsection 1 of this section. The fund shall be administered by the peace officers standards and training commission established in section 590.120. The state treasurer shall be custodian of the fund. In accordance with sections 30.170 and 30.180, the state treasurer may approve disbursements. The fund shall be a dedicated fund and, upon appropriation, money in the fund shall be used solely for the operational support and expansion of the MODEX system.

(2) Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund.

(3) The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

(L. 2000 S.B. 1002 Revision, A.L. 2003 H.B. 613 merged with S.B. 466, A.L. 2004 H.B. 1188, A.L. 2013 S.B. 42, A.L. 2013 H.B. 374 & 434 merged with S.B. 42 merged with S.B. 100)



Section 488.5332 Surcharge in criminal cases, when, exceptions — payment to independent living center fund.

Effective 28 Aug 2001

Title XXXII COURTS

488.5332. Surcharge in criminal cases, when, exceptions — payment to independent living center fund. — In all criminal cases including violations of any county ordinance or any violation of criminal or traffic laws of this state, including an infraction, there shall be assessed as costs a surcharge in the amount of one dollar. No such surcharge shall be collected in any proceeding involving a violation of an ordinance or state law when the proceeding or defendant has been dismissed by the court or when costs are to be paid by the state, county or municipality. Such surcharge shall be collected and disbursed by the clerk of the court as provided by sections 488.010 to 488.020. Moneys collected from this surcharge shall be payable to the independent living center fund created in section 178.653.

(L. 1993 S.B. 167 § 2 merged with S.B. 180 § 7, A.L. 1996 S.B. 869, A.L. 2000 S.B. 1002 Revision, A.L. 2001 S.B. 267)

Transferred 2000; formerly 561.035



Section 488.5334 Reimbursement of costs of arrest, when — limitations.

Effective 28 Aug 2000

Title XXXII COURTS

488.5334. Reimbursement of costs of arrest, when — limitations. — Upon a plea of guilty or a finding of guilty for an offense of violating the provisions of section 577.010 or 577.012 or violations of county or municipal ordinances involving alcohol or drug-related traffic offenses, the court may, in addition to imposition of any penalties provided by law, order the convicted person to reimburse the state or local law enforcement agency which made the arrest for the costs associated with such arrest. Such costs shall include the reasonable cost of making the arrest, including the cost of any chemical test made under chapter 577, to determine the alcohol or drug content of the person's blood, and the costs of processing, charging, booking and holding such person in custody. The state and each local law enforcement agency may establish a schedule of such costs; however, the court may order the costs reduced if it determines that the costs are excessive.

(L. 1991 S.B. 125 & 341, A.L. 1993 S.B. 167 merged with S.B. 180, A.L. 2000 S.B. 1002 Revision)

Transferred 2000; formerly 577.048



Section 488.5336 Court costs may be increased, amount, how, exceptions, deposit — additional assessment — use of funds — amount of reimbursement.

Effective 28 Aug 2001

Title XXXII COURTS

488.5336. Court costs may be increased, amount, how, exceptions, deposit — additional assessment — use of funds — amount of reimbursement. — 1. A surcharge of two dollars may be assessed as costs in each criminal case involving violations of any county ordinance or a violation of any criminal or traffic laws of the state, including infractions, or violations of municipal ordinances, provided that no such fee shall be collected in any proceeding in any court when the proceeding or defendant has been dismissed by the court or when costs are to be paid by the state, county or municipality. For violations of the general criminal laws of the state or county ordinances, no such surcharge shall be collected unless it is authorized by the county government where the violation occurred. For violations of municipal ordinances, no such surcharge shall be collected unless it is authorized by the municipal government where the violation occurred. If imposed by a municipality, such surcharges shall be collected by the clerk of the municipal court responsible for collecting court costs and fines and shall be transmitted monthly to the treasurer of the municipality where the violation occurred in cases of violations of municipal ordinances. If imposed by a county, such surcharges shall be collected and disbursed as provided in sections 488.010 to 488.020. Such surcharges shall be payable to the treasurer of the county where the violation occurred in the case of violations of the general criminal laws of the state or county ordinances. Without regard to whether the aforementioned surcharge is assessed, a surcharge in the amount of one dollar shall be assessed as provided in this section, and shall be collected and disbursed as provided in sections 488.010 to 488.020 and payable to the state treasury to the credit of the peace officer standards and training commission fund created in section 590.178. Such surcharges shall be in addition to the court costs and fees and limits on such court costs and fees established by section 66.110 and section 479.260.

2. Each county and municipality shall use all funds received under this section only to pay for the training required as provided in sections 590.100 to 590.180 or for the training of county coroners and their deputies provided that any excess funds not allocated to pay for such training may be used to pay for additional training of peace officers or for training of other law enforcement personnel employed or appointed by the county or municipality. No county or municipality shall retain more than one thousand five hundred dollars of such funds for each certified law enforcement officer, candidate for certification employed by that agency or a coroner and the coroner's deputies. Any excess funds shall be transmitted quarterly to the general revenue fund of the county or municipality treasury which assessed the costs.

(L. 1978 H.B. 879 & 899 § 9, A.L. 1988 S.B. 532, A.L. 1993 S.B. 268, A.L. 1994 H.B. 1486, A.L. 1996 S.B. 869, A.L. 1997 S.B. 248, A.L. 1999 S.B. 1, et al., A.L. 2000 S.B. 1002 Revision, A.L. 2001 H.B. 80 merged with S.B. 267)

Transferred 2000; formerly 590.140



Section 488.5339 Surcharge for crime victims' compensation fund, exceptions — surcharge in juvenile court proceedings where child allegedly violates state law or municipal ordinance — disbursement.

Effective 28 Aug 2003

Title XXXII COURTS

488.5339. Surcharge for crime victims' compensation fund, exceptions — surcharge in juvenile court proceedings where child allegedly violates state law or municipal ordinance — disbursement. — 1. There is created in section 595.045 the crime victims' compensation fund. A surcharge of seven dollars and fifty cents shall be assessed pursuant to section 595.045 as costs in each court proceeding filed in any court in the state in all criminal cases including violations of any county ordinance or any violation of criminal or traffic laws of the state, including an infraction and violation of a municipal ordinance; except that no such fee shall be collected in any proceeding in any court when the proceeding or the defendant has been dismissed by the court or when costs are to be paid by the state, county or municipality. A surcharge of seven dollars and fifty cents shall be assessed pursuant to section 595.045 as costs in a juvenile court proceeding in which a child is found by the court to come within the applicable provisions of subdivision (3) of subsection 1 of section 211.031.

2. Notwithstanding any other provision of law to the contrary, the moneys collected by clerks of the courts pursuant to the provisions of subsection 1 of this section shall be collected and disbursed in accordance with sections 488.010 to 488.020.

(L. 2000 S.B. 1002 Revision, A.L. 2003 H.B. 613 merged with S.B. 467)



Section 488.5342 Appointment of substitute prosecutor, when — fees.

Effective 28 Aug 2000

Title XXXII COURTS

488.5342. Appointment of substitute prosecutor, when — fees. — When a prosecutor is unable to appear in court as provided in sections 56.110 and 56.120, the person appointed shall possess the same power as the proper officer would if he or she was present and shall receive a reasonable fee pursuant to the provisions of section 56.130 for each case prosecuted to be fixed by the court and to be taxed and paid as other costs in criminal cases.

(L. 2000 S.B. 1002 Revision)



Section 488.5345 Cost of necessary clothing for prisoner, how paid.

Effective 28 Aug 2010

Title XXXII COURTS

488.5345. Cost of necessary clothing for prisoner, how paid. — In case of any prisoner confined in any jail in this state on a charge of felony being in want of needful and necessary clothing, it shall be the duty of the jailer to procure the same, and to present his or her account therefor to the court having criminal jurisdiction for the county; and on such court being satisfied of the correctness of such account, shall certify the same for payment as other costs in criminal cases, to the state.

(L. 2000 S.B. 1002 Revision, A.L. 2010 H.B. 1965)



Section 488.5356 Change of venue, costs allowed when.

Effective 28 Aug 2000

Title XXXII COURTS

488.5356. Change of venue, costs allowed when. — The costs and expenses necessarily incurred in the change of venue pursuant to section 545.620 shall be adjusted and allowed by the court wherein the cause is tried, and shall be taxed as other costs in such cause.

(L. 2000 S.B. 1002 Revision)



Section 488.5358 Drug court operations, surcharge for, exceptions (Jackson County).

Effective 28 Aug 2000

Title XXXII COURTS

488.5358. Drug court operations, surcharge for, exceptions (Jackson County). — The court administrator of the sixteenth judicial circuit shall, pursuant to section 478.466, charge and collect a surcharge of thirty dollars in all proceedings assigned to the drug commissioner for disposition, provided that the surcharge shall not be charged in any proceeding when costs are waived or are to be paid by the state, county or municipality. Moneys obtained from such surcharge shall be collected and disbursed in the manner provided by sections 488.010 to 488.020 and payable to the drug commissioner for operation of the drug court.

(L. 2000 S.B. 1002 Revision)



Section 488.5375 Additional cost, certain felony sexual offenses with electronic devices seized.

Effective 28 Aug 2012

Title XXXII COURTS

488.5375. Additional cost, certain felony sexual offenses with electronic devices seized. — Upon a plea of guilty or a finding of guilt for a felony sexual offense in which computers, computer equipment, computer devices, cellular telephones, or other electronic devices were seized, the court may, in addition to imposition of any penalties provided by law, order the defendant to reimburse the state or local law enforcement agency for the costs incurred by such agency in the examination of any computer, computer equipment, computer devices, cellular telephones, or other electronic devices seized. Such costs shall include the reasonable costs of performing examinations of the seized electronic devices. Each law enforcement agency may establish a schedule of such costs; except that, the court may order the costs reduced if the court determines that the costs are excessive.

(L. 2012 S.B. 628)



Section 488.6697 Recording of order of consolidation — fee.

Effective 28 Aug 2000

Title XXXII COURTS

488.6697. Recording of order of consolidation — fee. — Each recorder and each clerk shall receive, for filing an order of consolidation of a fire protection district as provided in section 321.470, a fee of one dollar, to be charged as costs in the proceeding.

(L. 2000 S.B. 1002 Revision)









Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

Chapter 490 Evidence

Chapter Cross References



Section 490.010 Printed statute books, evidence.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.010. Printed statute books, evidence. — The printed statute books of this state, printed under its authority, shall be evidence of the private acts therein contained.

(RSMo 1939 § 1812)

Prior revisions: 1929 § 1648; 1919 § 5335; 1909 § 6280



Section 490.020 Printed statutes of other states to be received in evidence.

Effective 28 Aug 1949

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.020. Printed statutes of other states to be received in evidence. — Printed books or pamphlets purporting on their face to be the session or other statutes of any of the United States, or the territories thereof, or of any foreign jurisdiction, and to have been printed and published by the authority of any such state, territory or foreign jurisdiction or proved to be commonly recognized in its courts shall be received in the courts of this state as prima facie evidence of such statutes.

(RSMo 1939 § 1817, A.L. 1949 p. 275)

Prior revisions: 1929 § 1653; 1919 § 5340; 1909 § 6285



Section 490.030 Certified statute book of other states, evidence, when.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.030. Certified statute book of other states, evidence, when. — Copies of any act, law, resolution or constitution, contained in any printed statute book of a sister state or territory, shall be received in any of the courts of this state as prima facie evidence of the act, law, resolution or constitution contained therein; provided, the secretary of state of such state or territory, or the secretary of state of this state, shall certify that the same is a correct copy, under his hand and seal of office, and shall set out in his certificate, in full, the title page of such printed books.

(RSMo 1939 § 1814)

Prior revisions: 1929 § 1650; 1919 § 5337; 1909 § 6282



Section 490.040 Books containing acts of Congress.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.040. Books containing acts of Congress. — The printed books containing the acts of the Congress of the United States, purporting to be published by authority of congress, or by authority of the United States, shall be evidence of the laws, public or private, general, local or special, therein contained.

(RSMo 1939 § 1815)

Prior revisions: 1929 § 1651; 1919 § 5338; 1909 § 6283



Section 490.050 Printed federal acts received in evidence, when.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.050. Printed federal acts received in evidence, when. — Copies of any act, law or resolution contained in any such book, now or hereafter deposited in the office of the secretary of state, certified under the hand and official seal of said secretary, shall be received in evidence.

(RSMo 1939 § 1816)

Prior revisions: 1929 § 1652; 1919 § 5339; 1909 § 6284

(1956) Where defendant in criminal case on cross-examination first denied and then admitted conviction of crime but stated he remembered very little about it and his attorney's questions tended to elicit answers that he had not been convicted, the record of his conviction was admissible. State v. Barnholtz (Mo.), 287 S.W.2d 808.



Section 490.060 Printed reports of other states, evidence.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.060. Printed reports of other states, evidence. — The printed books of cases adjudged in the courts of a sister state may be admitted as evidence of the unwritten or common law of such state.

(RSMo 1939 § 1865)

Prior revisions: 1929 § 1701; 1919 § 5388; 1909 § 6332

(1966) Trial judge has duty in each case to determine whether a child under ten is competent before permitting the child to testify. State v. Tandy (Mo.), 401 S.W.2d 409.



Section 490.065 Expert witness, opinion testimony admissible, requirements for certain actions.

Effective 28 Aug 2017

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.065. Expert witness, opinion testimony admissible, requirements for certain actions. — 1. In actions brought under chapter 451, 452, 453, 454, or 455 or in actions adjudicated in juvenile courts under chapter 211 or in family courts under chapter 487, or in all proceedings before the probate division of the circuit court, or in all actions or proceedings in which there is no right to a jury trial:

(1) If scientific, technical or other specialized knowledge will assist the trier of fact to understand the evidence or to determine a fact in issue, a witness qualified as an expert by knowledge, skill, experience, training, or education may testify thereto in the form of an opinion or otherwise;

(2) Testimony by such an expert witness in the form of an opinion or inference otherwise admissible is not objectionable because it embraces an ultimate issue to be decided by the trier of fact;

(3) The facts or data in a particular case upon which an expert bases an opinion or inference may be those perceived by or made known to him at or before the hearing and must be of a type reasonably relied upon by experts in the field in forming opinions or inferences upon the subject and must be otherwise reasonably reliable;

(4) If a reasonable foundation is laid, an expert may testify in terms of opinion or inference and give the reasons therefor without the use of hypothetical questions, unless the court believes the use of a hypothetical question will make the expert’s opinion more understandable or of greater assistance to the jury due to the particular facts of the case.

2. In all actions except those to which subsection 1 of this section applies:

(1) A witness who is qualified as an expert by knowledge, skill, experience, training, or education may testify in the form of an opinion or otherwise if:

(a) The expert’s scientific, technical, or other specialized knowledge will help the trier of fact to understand the evidence or to determine a fact in issue;

(b) The testimony is based on sufficient facts or data;

(c) The testimony is the product of reliable principles and methods; and

(d) The expert has reliably applied the principles and methods to the facts of the case;

(2) An expert may base an opinion on facts or data in the case that the expert has been made aware of or personally observed. If experts in the particular field would reasonably rely on those kinds of facts or data in forming an opinion on the subject, they need not be admissible for the opinion to be admitted. But if the facts or data would otherwise be inadmissible, the proponent of the opinion may disclose them to the jury only if their probative value in helping the jury evaluate the opinion substantially outweighs their prejudicial effect;

(3) (a) An opinion is not objectionable just because it embraces an ultimate issue.

(b) In a criminal case, an expert witness shall not state an opinion about whether the defendant did or did not have a mental state or condition that constitutes an element of the crime charged or of a defense. Those matters are for the trier of fact alone;

(4) Unless the court orders otherwise, an expert may state an opinion and give the reasons for it without first testifying to the underlying facts or data. But the expert may be required to disclose those facts or data on cross-examination.

3. The provisions of this section shall not prevent a person, partnership, association, or corporation, as owner, from testifying as to the reasonable market value of the owner’s land.

(L. 1989 S.B. 127, et al., A.L. 2017 H.B. 153)

(2003) Section sets forth standard of admissibility of expert testimony in civil cases, including contested case administrative proceedings. State Board of Registration for the Healing Arts v. McDonagh, 123 S.W.3d 146 (Mo.banc).



Section 490.070 Short title.

Effective 28 Aug 1949

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.070. Short title. — Sections 490.070 to 490.120 may be cited as "The Uniform Judicial Notice of Foreign Law Act".

(L. 1949 p. 318 § 1)



Section 490.080 Judicial notice to be taken.

Effective 28 Aug 1949

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.080. Judicial notice to be taken. — Every court of this state shall take judicial notice of the common law and statutes of every state, territory and other jurisdiction of the United States.

(L. 1949 p. 318 § 2)

CROSS REFERENCE:

Foreign law, judicial notice taken, when pleaded, RSMo 509.220

(1951) Courts take judicial notice of the statutes and judicial decisions of sister states. Hughes Prov. Co. v. LaMear Poultry & Egg Co. (A.), 242 S.W.2d 285.

(1956) Where automobile and street car collision occurred in Kansas and law of Kansas was pleaded, such law governed the substantive rights of the parties. Wilson v. K. C. Pub. Serv. Co. (Mo.), 291 S.W.2d 110.

(1957) Air traffic rules of federal Civil Aeronautics Board held properly considered in determining negligence but violation thereof is not negligence as matter of law. Court indicated judicial notice might be taken of such rules and that trial court had discretion to permit reading same in evidence. Hough v. Rapidair Inc. (Mo.), 298 S.W.2d 378.



Section 490.090 Court may inform itself of laws.

Effective 28 Aug 1949

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.090. Court may inform itself of laws. — The court may inform itself of such laws in such manner as it may deem proper, and the court may call upon counsel to aid it in obtaining such information.

(L. 1949 p. 318 § 3)



Section 490.100 Determination of laws.

Effective 28 Aug 1949

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.100. Determination of laws. — The determination of such laws shall be made by the court and not by the jury, and shall be reviewable.

(L. 1949 p. 318 § 4)



Section 490.110 Presentation of laws to trial court.

Effective 28 Aug 1949

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.110. Presentation of laws to trial court. — Any party may also present to the trial court any admissible evidence of such laws, but, to enable a party to offer evidence of the law in another jurisdiction or to ask that judicial notice be taken thereof, reasonable notice shall be given to the adverse parties either in the pleadings or otherwise.

(L. 1949 p. 318 § 5)

(1966) Allegation in petition that cause of action arose in Illinois constituted sufficient “reasonable notice” of intent to rely on foreign law. Valleroy v. Southern Railway Co. (Mo.), 403 S.W.2d 553.



Section 490.120 What law to be issue for the court.

Effective 28 Aug 1949

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.120. What law to be issue for the court. — The law of a jurisdiction other than those referred to in section 490.080 shall be an issue for the court, but shall not be subject to the foregoing provisions concerning judicial notice.

(L. 1949 p. 318 § 6)



Section 490.130 Certified records of courts to be evidence.

Effective 28 Aug 2001

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.130. Certified records of courts to be evidence. — The records of judicial proceedings of any court of the United States, or of any state, attested by the clerk thereof, with the seal of the court annexed, if there be a seal, and certified by the judge, chief justice or presiding associate circuit judge of the court to be attested in due form, shall have such faith and credit given to them in this state as they would have at the place whence the said records come. Copies from the record of proceedings of any court of this state, attested by the clerk thereof, with the seal of the court annexed, if there be a seal, or if there be no seal, with the private seal of the clerk, shall be received as evidence of the acts or proceedings of such court in any court of this state. Records of proceedings of any court of this state contained within any statewide court automated record-keeping system established by the supreme court shall be received as evidence of the acts or proceedings in any court of this state without further certification of the clerk, provided that the location from which such records are obtained is disclosed to the opposing party.

(RSMo 1939 § 1864, A.L. 1996 S.B. 869, A.L. 2001 S.B. 267)

Prior revisions: 1929 § 1700; 1919 § 5387; 1909 § 6331

(1953) Certified copy of order of county court adjudging person to be insane and proper person to be sent to state hospital which was made while county court had jurisdiction thereof, held admissible in evidence in robbery prosecution of such person as tending to show his mental condition. State v. St. Clair (Mo.), 262 S.W.2d 25.

(1954) Where administrator of estate in Colorado removed to this state without accounting for or settling the estate, a judgment of the Colorado Court against the administrator for the amount found due from him plus interest, after service on such administrator by registered mail and service in Missouri by sheriff, held valid and allowable against the estate of such administrator after his death, in a probate court in this state. Shearer v. Parker, 364 Mo. 723, 267 S.W.2d 18.

(1963) Photostatic copy of document purporting to be record of conviction and sentence of defendant in Kentucky having name of judge typed thereon and certificate of clerk of court with writing indicating that the certificate was prepared by a third person was inadmissible under this section as evidence of prior conviction under habitual criminal statute. State v. Young (Mo.), 366 S.W.2d 386.

(1967) Failure of judge of federal district court to certify that copy of judgment and commitment attested by clerk in due form was not ground for refusing to admit record when court's ruling included finding that attestation was in due form. State v. Wolfskill (Mo.), 421 S.W.2d 193.



Section 490.140 Justice court records, evidence, when.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.140. Justice court records, evidence, when. — Where the docket, files, books and papers of a justice of the peace shall have been delivered to a clerk of the county commission according to law, copies of such docket, files, books or papers, certified by such clerk, shall be evidence.

(RSMo 1939 § 1867)

Prior revisions: 1929 § 1703; 1919 § 5390; 1909 § 6334



Section 490.150 Public documents edited by authority of Congress.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.150. Public documents edited by authority of Congress. — Public documents, purporting to be edited or printed by authority of congress, or either house thereof, shall be evidence to the same extent that authenticated copies of the same would be.

(RSMo 1939 § 1818)

Prior revisions: 1929 § 1654; 1919 § 5341; 1909 § 6286

(1960) Book prepared by federal agency relating to the prospective development of area in which land was located held properly excluded in condemnation action to determine the value of property. State ex rel. State Highway Commission v. Dockery (Mo.), 340 S.W.2d 689.



Section 490.160 Printed journals of senate and house of this state.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.160. Printed journals of senate and house of this state. — The printed journal of the senate and house of representatives of this state, and all public documents or reports therein contained, and all reports or documents printed by the order of this state, or by either house of the general assembly, or purporting to be printed by authority thereof, shall be prima facie evidence to the same extent that duly authenticated copies of the originals would be.

(RSMo 1939 § 1819)

Prior revisions: 1929 § 1655; 1919 § 5342; 1909 § 6287



Section 490.170 Printing authority to be stated.

Effective 28 Aug 1949

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.170. Printing authority to be stated. — There shall be inserted on the title page of all books and documents printed by state officials, a statement showing by what authority the same are printed.

(RSMo 1939 § 1820, A. 1949 S.B. 1148)

Prior revisions: 1929 § 1656; 1919 § 5343; 1909 § 6288



Section 490.180 Certified copies of certain official records.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.180. Certified copies of certain official records. — Copies of all papers on file in the office of the secretary of state, state treasurer, state auditor and register of lands, or of any matter recorded in either of said offices, certified under the seal of the respective offices, shall be evidence in all courts of this state.

(RSMo 1939 § 1821)

Prior revisions: 1929 § 1657; 1919 § 5344; 1909 § 6289

(1959) Sections 490.180 and 490.190 do not deal with records of the department of revenue, and in any event, the original records of such agency are admissible although not certified. State v. Ferrara (Mo.), 320 S.W.2d 540.



Section 490.190 Certified copies in offices of auditor and treasurer.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.190. Certified copies in offices of auditor and treasurer. — Copies of all papers and documents lawfully deposited in the office either of the treasurer or auditor of the state, when certified by such officer and authenticated by the seal of office, shall be received in evidence in the same manner and with the like effect as the originals.

(RSMo 1939 § 1824)

Prior revisions: 1929 § 1660; 1919 § 5347; 1909 § 6292



Section 490.200 Copies from United States land offices.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.200. Copies from United States land offices. — Copies of any entry or entries, or memoranda, made on the books of the office of any register or receiver of any United States land office, certified by the said register or receiver to be correct, shall be received in evidence in the trial of any cause in any of the courts of this state.

(RSMo 1939 § 1822)

Prior revisions: 1929 § 1658; 1919 § 5345; 1909 § 6290



Section 490.210 Copies of letters received by register of land office.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.210. Copies of letters received by register of land office. — Copies of any letter or letters received by the register or receiver of any land office, as aforesaid, from any superior officer in the land department of the United States, concerning the official action of the said register or receiver, certified by the said register or receiver to be correct, shall be legal evidence in the trial of any cause in any court in this state.

(RSMo 1939 § 1823)

Prior revisions: 1929 § 1659; 1919 § 5346; 1909 § 6291



Section 490.220 Office records of the United States or sister state.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.220. Office records of the United States or sister state. — All records and exemplifications of office books, kept in any public office of the United States, or of a sister state, not appertaining to a court, shall be evidence in this state, if attested by the keeper of said record or books, and the seal of his office, if there be a seal.

(RSMo 1939 § 1825)

Prior revisions: 1929 § 1661; 1919 § 5348; 1909 § 6293

(1956) Death certificate of sister state has same value as if issued in this state if required by law to be made in manner similar to that required by the laws of this state, and it is therefore prima facie evidence of facts stated in it. Lynde v. Western & Southern Life Ins. Co. (A.), 293 S.W.2d 147.

(1956) Where records of penitentiaries were certified by proper officials under 28 U.S.C.A. §§ 1738 and 1739, they were admissible to show defendant's incarceration and release. State v. Ash (Mo.), 296 S.W.2d 41.

(1963) In absence of proof which established senior record clerk to be keeper of records within meaning of this section, exhibits purporting to show defendant's confinement in Kentucky penitentiary and attested by senior records clerk of the penitentiary were not admissible in prosecution wherein defendant was charged under habitual criminal statute. State v. Young (Mo.), 366 S.W.2d 386.

(1972) Recital in certificate to a copy of document as to official character of the officer as the legal custodian of it is prima facie proof of that fact, and it is unnecessary to call witnesses to prove identity of custodian or his signature and burden of rebutting the presumption is on one contesting it. Such certification held sufficient to comply with this section against contention that there was no proof that the records were kept in any public office of sister state. State v. Brown (Mo.), 476 S.W.2d 519.



Section 490.230 Exemplification by President and others.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.230. Exemplification by President and others. — Exemplifications from the books of the executive department of the United States, or any papers filed therein, shall be evidence when attested by the President or the chief of either of the departments, or from any state or territory, of like books or papers, when attested by the governor or the secretary of state thereof, under his official seal.

(RSMo 1939 § 1826)

Prior revisions: 1929 § 1662; 1919 § 5349; 1909 § 6294



Section 490.235 Printed copies of utility tariffs, evidence, when.

Effective 28 Aug 1953

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.235. Printed copies of utility tariffs, evidence, when. — Printed copies of schedules, classifications and tariffs of rates, fares and charges, and supplements thereto, filed with the Interstate Commerce Commission or the public service commission, which show respectively an Interstate Commerce Commission number, which may be stated in abbreviated form, as I. C. C. No. ______, and an effective date, or which show respectively a public service commission number, which may be stated in abbreviated form, as P. S. C. Mo. No. ______ or Mo. P. S. C. No. ______, and an effective date, may be received in evidence without certification and shall be presumed to be correct copies of the original schedules, classifications, tariffs and supplements on file with the Interstate Commerce Commission or on file with the public service commission.

(L. 1953 p. 511 § 1)



Section 490.240 Records of cities and towns.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.240. Records of cities and towns. — Printed copies of the ordinances, resolutions, rules, orders and bylaws of any city or incorporated town in this state, purporting to be published by authority of such city or incorporated town, and manuscript or printed copies of such ordinances, resolutions, rules, orders and bylaws, certified under the hand of the officer having the same in lawful custody, with the seal of such city or town annexed, shall be received as evidence in all courts and places in this state, without further proof; and any printed pamphlet or volume, purporting to be published by authority of any such town or city, and to contain the ordinances, resolutions, rules, orders or bylaws of such town or city, shall be evidence, in all courts and places within this state, of such ordinances, resolutions, rules, orders or bylaws.

(RSMo 1939 § 1827)

Prior revisions: 1929 § 1663; 1919 § 5350; 1909 § 6295

CROSS REFERENCE:

Ordinances, resolutions of cities received in evidence, 88.503

(1960) Refusal to allow plaintiff's counsel to introduce city ordinance was not error where a portion was misquoted and a portion, as contained in plaintiff's brief, was irrelevant and the record failed to show plaintiff attempted to prove the ordinance by proper means although the reason given for objection was unsound. Sorrel v. Hudson (Mo.), 335 S.W.2d 1.

(1962) Maps of reorganized school districts from files of state department of education which were submitted by the respective county boards of education were properly received in evidence in action for declaratory judgment to fix the boundary between two reorganized school districts. Reorganized Sch. Dist. R-I v. Reorganized Sch. Dist. R-III (A.), 360 S.W.2d 376.



Section 490.250 Records of corporations and financial institutions.

Effective 28 Aug 1998

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.250. Records of corporations and financial institutions. — 1. Copies of all records and papers on file in the office of any company incorporated under the general or special laws of this state, when certified by the secretary or president, and authenticated by the seal of said company, shall be received as prima facie evidence in all courts of this state, in the same manner and with like effect as the originals.

2. All depository financial institutions and trust companies chartered under the laws of this state or chartered by the federal government and located in this state may provide such copies of all records, papers, and other documents as duplications permitted by subsection 1 of section 362.413, provided the financial institutions retain information in a form permitted by subsection 1 of section 362.413 so that the front and back side of checks and drafts are available for duplication.

(RSMo 1939 § 1828, A.L. 1998 S.B. 792)

Prior revisions: 1929 § 1664; 1919 § 5351; 1909 § 6296

CROSS REFERENCE:

Articles and certificates of incorporation as evidence, 351.075, 352.060, 388.050, 392.020



Section 490.260 Records of religious societies.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.260. Records of religious societies. — When, by the ordinance or custom of any religious society or congregation in this state, a register is required to be kept of marriages, births, baptisms, deaths or interments, such register shall be admitted as evidence.

(RSMo 1939 § 1829)

Prior revisions: 1929 § 1665; 1919 § 5352; 1909 § 6297



Section 490.270 Certified copies of religious records.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.270. Certified copies of religious records. — Copies of the register referred to in section 490.260, certified by the pastor or other head of any such society or congregation, or by the clerk or other keeper of such register, and verified by his affidavit in writing, shall be received in evidence.

(RSMo 1939 § 1830)

Prior revisions: 1929 § 1666; 1919 § 5353; 1909 § 6298



Section 490.280 Instruments under repealed law.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.280. Instruments under repealed law. — Every instrument of writing conveying or affecting real estate, and the certificate of the acknowledgment or proof thereof, made in pursuance of any law in force at the time of such acknowledgment or proof, but afterward repealed, shall be evidence to the same extent, and with like effect, as if such law remained in full force.

(RSMo 1939 § 1839)

Prior revisions: 1929 § 1675; 1919 § 5362; 1909 § 6307



Section 490.290 Deed acknowledged under former law.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.290. Deed acknowledged under former law. — Any deed or conveyance, duly acknowledged or proved and recorded, according to any law in force at the time of taking such acknowledgment or proof, although not declared by such law to be evidence, shall be received in evidence, if it appear to have been duly recorded in the proper office, within one year from its date, and more than twenty years from the time it is offered in evidence.

(RSMo 1939 § 1840)

Prior revisions: 1929 § 1676; 1919 § 5363; 1909 § 6308



Section 490.300 Deed, evidence upon proof of certain facts.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.300. Deed, evidence upon proof of certain facts. — Such deed or conveyance, acknowledged or proved and recorded, according to law, though not recorded within one year from the date thereof, or twenty years before it is offered, may be read in evidence, upon proof of such facts and circumstances as, together with the certificate of acknowledgment or proof, shall satisfy the court that the person who executed the instrument is the person therein named as grantor.

(RSMo 1939 § 1841)

Prior revisions: 1929 § 1677; 1919 § 5364; 1909 § 6309

CROSS REFERENCES:

Execution of deeds, proof required, 442.260, 442.300

Guardian of minor, acknowledged deed to be evidence, 475.245



Section 490.310 Original deed lost — certified copy of deed, evidence when.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.310. Original deed lost — certified copy of deed, evidence when. — Whenever it shall appear that the original deed or conveyance in any of the cases specified in sections 490.280 to 490.300 has been lost or destroyed, or is not in the power of the party who wishes to use it, a certified copy of the record thereof, and of the certificate of acknowledgment or proof, shall be received in evidence upon like proof as is required in case of the original, and with like effect.

(RSMo 1939 § 1842)

Prior revisions: 1929 § 1678; 1919 § 5365; 1909 § 6310



Section 490.320 Copy of deed, when evidence.

Effective 02 Jan 1979, see footnote

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.320. Copy of deed, when evidence. — When any deed or conveyance affecting real estate has been recorded more than twenty years, and has not been proved or acknowledged, according to law, when so recorded, but has been subsequently duly proved, and read upon the trial of any litigated cause in any of the courts of record of this state, and a copy of such deed or conveyance has been preserved in a bill of exceptions taken and filed in such cause, and a transcript of the proceedings therein has been filed in the supreme court or any district of the court of appeals, upon proof that the deed or conveyance has been lost or destroyed, the copy thereof contained in such transcript, duly certified under the hand and seal of the clerk of the proper court, may be read in evidence in any suit.

(RSMo 1939 § 1843, A.L. 1973 S.B. 263, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1679; 1919 § 5366; 1909 § 6311

Effective 1-02-79



Section 490.330 Evidence offered to reject such copy.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.330. Evidence offered to reject such copy. — Whenever any deed, conveyance or other evidence of title, or a copy thereof, shall be offered in evidence, under the provisions of any of the preceding sections, and objected to, the party objecting may introduce evidence to show that the original is not what it purports to be, or that it was not executed by those in whose name it purports to have been executed, or that the copy offered is not a true copy of the original; and the court shall determine thereon, and admit or reject the instrument, according to the evidence.

(RSMo 1939 § 1844)

Prior revisions: 1929 § 1680; 1919 § 5367; 1909 § 6312



Section 490.340 Certain recorded instruments to impart notice, when.

Effective 28 Aug 1959

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.340. Certain recorded instruments to impart notice, when. — All records heretofore or hereafter made by the recorder of any county by copying from any instrument in writing or copy thereof affecting real estate at law or in equity, which instrument or copy is not entitled to be recorded because it is not certified or is defectively certified, shall from the date this section takes effect, or one year after the recorded instrument or copy is filed with the recorder for record, whichever date is later, impart notice of the contents thereof in the same manner and to the same extent as would an identical recorded instrument or copy which is duly certified. The certification referred to in this section includes not only certification of proof or acknowledgment, or other certification, but also verification, authentication, attestation, or any other condition precedent to recording made by law.

(RSMo 1939 § 1845, A.L. 1959 S.B. 113)

Prior revisions: 1929 § 1681; 1919 § 5368; 1909 § 6313

(1956) History of section discussed statute held inapplicable to recordation after last reenactment in 1939. Hatcher v. Hall (A.), 292 S.W.2d 619.



Section 490.350 Copies of recorded instruments.

Effective 28 Aug 1959

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.350. Copies of recorded instruments. — Certified copies of such records as are contemplated in section 490.340 shall not be received in evidence until the execution of the original instrument or instruments from which such records are made has been duly proved according to law, except where the record has been made thirty years or more prior to the time of offering the certified copies in evidence.

(RSMo 1939 § 1846, A.L. 1959 S.B. 113)

Prior revisions: 1929 § 1682; 1919 § 5369; 1909 § 6314



Section 490.360 Evidence of execution of real estate instrument.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.360. Evidence of execution of real estate instrument. — Whenever the records in the recorder's office of deeds of any county shall contain a record of any writing, instrument or deed, purporting to affect any real estate, or any right or interest in or to the same, and such real estate, right or interest in or to the same shall have been claimed or enjoyed by any person, by or through such writing, instrument or deed, for a period of ten consecutive years, such writing, instrument or deed, and a certified copy thereof, and of the time of its record, shall be prima facie evidence of the execution of such writing, instrument or deed, and of its genuineness and time of record; provided, the said record thereof shall have been made at least ten years next before such writing, instrument or deed, or certified copy thereof, is offered in evidence.

(RSMo 1939 § 1850)

Prior revisions: 1929 § 1686; 1919 § 5373; 1909 § 6318



Section 490.370 Recitals in deeds, evidence of heirship in certain cases.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.370. Recitals in deeds, evidence of heirship in certain cases. — In any deed conveying real estate heretofore or hereafter made, by any person or persons claiming to be the heir or heirs of some other person, if a recital shall have been or shall be made in said deed, showing or tending to show such heirship, or kinship, or if there shall have been, or shall be, an affidavit made in connection with said deed by one or more of the makers thereof, and attached to said deed, with a recital therein, showing, or tending to show, such heirship or kinship, such recital in such deed or such affidavit or both or the record thereof, may be read in evidence as the testimony of the persons making such deed or affidavit, in the trial of any suit in any court in this state wherein the title to the real estate described in said deed, or any part thereof, is involved or called in question in any manner; provided, however, that the maker of such deed and affidavit shall be dead or absent from the state or otherwise disqualified from testifying in suit, and, that before such recital or affidavit shall be received in evidence it must be shown that the said deed was filed for record, in the office of the recorder of deeds of the county where said real estate, or some part thereof, is situated, at least five years before the filing of the suit wherein such recital, or affidavit, is offered in evidence; and provided further, that the same person claiming title to said real estate, or some part thereof, or interest therein, or some person through whom he claims under or through said deed, shall have paid taxes on the land described in said deed, or some part thereof, or interest therein, for three different years before the filing of such suit.

(RSMo 1939 § 1851)

Prior revisions: 1929 § 1687; 1919 § 5374



Section 490.380 Deeds recorded thirty years before 1874.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.380. Deeds recorded thirty years before 1874. — All deeds, conveyances, powers of attorney, or other instruments in writing under seal, purporting to convey any land, or any estate or interest therein, or whereby the same may be affected in law or equity, executed and acknowledged in conformity with the provisions of any law in force in this state, or in the district or territory of Louisiana, or in the territory of Missouri, at the time of its execution and acknowledgment, and which deed has been duly recorded in the proper office more than thirty years before March 28, 1874, shall, together with the certificate of acknowledgment or proof, be received in evidence in all the courts of this state without further proof of the execution thereof.

(RSMo 1939 § 1875)

Prior revisions: 1929 § 1711; 1919 § 5398; 1909 § 6342



Section 490.390 Copies evidence when original lost.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.390. Copies evidence when original lost. — Copies of the record of such instruments, and of the certificates of acknowledgment or proof thereof, duly certified by the recorder of the county in which the same may have been recorded as aforesaid, when it shall be shown to the court, by oath or affidavit of the party wishing to use the same, or of anyone knowing the fact, that such instrument is lost, or not within the power of the party wishing to use the same, shall be received in evidence with like effect and on the same conditions as the original instrument.

(RSMo 1939 § 1876)

Prior revisions: 1929 § 1712; 1919 § 5399; 1909 § 6343



Section 490.400 Sheriff's deed in tax sale, evidence of what.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.400. Sheriff's deed in tax sale, evidence of what. — All deeds heretofore executed, or that may hereafter be executed, by any sheriff to a purchaser of land sold for delinquent and back taxes, shall be prima facie evidence that the persons named therein as defendants in the suit to enforce the lien of the state of Missouri for the delinquent and back taxes, were the absolute owners of the land conveyed, at the time of the institution of the action.

(RSMo 1939 § 1879)

Prior revisions: 1929 § 1715; 1919 § 5402; 1909 § 6346

CROSS REFERENCE:

Sheriff's deeds when recorded, or record thereof, evidence, 513.290



Section 490.410 Acknowledged instruments affecting realty.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.410. Acknowledged instruments affecting realty. — Every instrument in writing, conveying or affecting real estate, which shall be acknowledged or proved, and certified as herein prescribed, may, together with the certificates of acknowledgment or proof, and relinquishment, be read in evidence, without further proof.

(RSMo 1939 § 3435)

Prior revisions: 1929 § 3048; 1919 § 2207; 1909 § 2818

CROSS REFERENCE:

Instruments affecting real estate in foreign language, sworn translation evidence, when, 442.140

(1952) This section means that a certificate of acknowledgment is prima facie evidence that the deed was duly executed; that is that it was signed and delivered. Baker v. Baker, 363 Mo. 318, 251 S.W.2d 31.

(1955) Bond, given by purchaser of land to insure against forbidden use, which was executed by corporation in manner prescribed by statute, acknowledged and recorded, held admissible in evidence and imported a consideration. Cook v. Tide Water Associated Oil Co. (A.), 281 S.W.2d 415.



Section 490.420 Certified copy thereof read in evidence.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.420. Certified copy thereof read in evidence. — Where any such instrument is acknowledged or proved, certified and recorded, in the manner herein prescribed, and it shall be shown to the court by the oath or affidavit of the party wishing to use the same, or of anyone knowing the fact, that such instrument is lost, or not within the power of the party wishing to use the same, the record thereof, or the transcript of such record, certified by the recorder under the seal of his office, may be read in evidence, without further proof.

(RSMo 1939 § 3436)

Prior revisions: 1929 § 3049; 1919 § 2208; 1909 § 2819

CROSS REFERENCE:

Conveyances of bounty lands--record or certified copy to be evidence, when, 442.250



Section 490.430 Shall not be conclusive evidence, when.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.430. Shall not be conclusive evidence, when. — Neither the certificate of the acknowledgment nor the proof of any such instrument nor the record nor the transcript of the record of such instrument, shall be conclusive, but the same may be rebutted.

(RSMo 1939 § 3437)

Prior revisions: 1929 § 3050; 1919 § 2209; 1909 § 2820



Section 490.440 Shall not be received in evidence until.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.440. Shall not be received in evidence until. — If the party contesting the proof of any such instrument shall make it appear that such proof was taken upon the oath of an incompetent witness, neither such instrument nor the record thereof shall be received in evidence until established by other competent proof.

(RSMo 1939 § 3438)

Prior revisions: 1929 § 3051; 1919 § 2210; 1909 § 2821



Section 490.450 Error in name.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.450. Error in name. — All deeds, mortgages, deeds of trust and other instruments conveying or affecting title to real estate where the Christian names of the grantees therein, or the parties of the second part, are abbreviated by using the initials thereof, or any abbreviation thereof, or where the surname is misspelled, and the same premises are afterwards conveyed by the full Christian name or names, with correct spelling of the surname, the record of such instruments shall be received in evidence and such parties shall be presumed until the contrary appears, to be the same. And in like manner the same shall be true in all cases where the title to any such property is taken in the full Christian name and correct spelling of the surname and conveyed out by the initials or initial or abbreviations of the Christian name or misspelling of the surname; provided, that the surname in which such title was taken is idem sonans with the name by which the title to the same premises were conveyed or affected. And in like manner a variation in the spelling and using of the initials of parties to any court proceedings affecting title to real estate, it shall be presumed, until the contrary appears, that any variation in initials or abbreviations thereof or the misspelling of the surname of any party thereto, such person or persons shall be presumed until the contrary appears, to be the same person or persons claiming title to the real estate affected by such proceedings, as their interest may appear therein; provided, that surnames are idem sonans.

(RSMo 1939 § 3445)

Prior revisions: 1929 § 3058; 1919 § 2217



Section 490.460 Copies of public contracts.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.460. Copies of public contracts. — Copies of contracts entered into by individuals with the state, or any officer thereof, or with any county, or with any person for the benefit of any county, under or by authority of any law, or the lawful order of any court, the originals of which are, by law or the lawful order of any court, in the custody and keeping of any officer, duly certified and attested by the official seal of such officer, or, if such officer have no official seal, then verified by the affidavit of such officer, may be sued upon, and shall be received in evidence, to all intents and purposes, as the originals themselves.

(RSMo 1939 § 1853)

Prior revisions: 1929 § 1689; 1919 § 5376; 1909 § 6320

(1972) When state enters into a validly authorized contract it lays aside privilege of sovereign immunity. U.S. Di Carlo Construction Co., Inc. v. State (Mo.), 485 S.W.2d 52.



Section 490.470 Copies of official bonds.

Effective 02 Jan 1979, see footnote

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.470. Copies of official bonds. — Copies of all bonds required by law to be given by sheriffs, collectors, county treasurers, collectors of the revenue, clerks of the supreme court, districts of the court of appeals, circuit and county commissions, recorders, and all other officers of or under the state, who are required by law to give bond for the faithful performance of their duties, duly certified by the seal of office of the officer in whose custody the bond is required by law to be kept, may be sued upon, and shall be received in evidence, to all intents and purposes, as the originals themselves.

(RSMo 1939 § 1852, A.L. 1973 S.B. 263, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1688; 1919 § 5375; 1909 § 6319

Effective 1-02-79



Section 490.480 Copies of bonds of administrators and others.

Effective 28 Aug 1983

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.480. Copies of bonds of administrators and others. — Copies of all bonds required by law to be given by executors, administrators, personal representatives, guardians, conservators and commissioners, for the faithful discharge of their duties as such, and the bonds of principals and sureties required to be taken in the course of any judicial proceeding in any of the courts of this state, duly certified by and attested with the seal of office of the officer to whom by law the custody of the same is committed, shall be evidence, to all intents and purposes, as the originals themselves.

(RSMo 1939 § 1854, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 § 1690; 1919 § 5377; 1909 § 6321



Section 490.490 When original shall be produced.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.490. When original shall be produced. — Where suit shall be brought upon any copy of a bond, or contract in writing, mentioned in sections 490.460 to 490.480 and the defendant shall, in his answer, or on motion to the court, deny the execution of such bond or contract, such answer or motion being verified by affidavit, the court may, if necessary to the attainment of justice, require the production of the original bond or other writing.

(RSMo 1939 § 1855)

Prior revisions: 1929 § 1691; 1919 § 5378; 1909 § 6322



Section 490.500 Record copy of lost instrument.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.500. Record copy of lost instrument. — In all cases where the original of any bond, contract or other instrument, for the recording of which provision has been made by law, shall appear to be lost, or not within control of the party wishing to use the same, the record thereof, or a transcript of such record, certified by the custodian thereof, under the seal of his office, may be read in evidence without further proof, in like manner and with like effect as in the case of the loss of duly recorded instruments affecting real estate.

(RSMo 1939 § 1856)

Prior revisions: 1929 § 1692; 1919 § 5379; 1909 § 6323



Section 490.510 Proof of endorsement of notes.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.510. Proof of endorsement of notes. — Whenever it becomes necessary in any suit to prove an assignment of or an endorsement on any bond, bill or note, an affidavit of a competent witness, proving the same, shall be received as prima facie evidence of the facts stated in such affidavit.

(RSMo 1939 § 1857)

Prior revisions: 1929 § 1693; 1919 § 5380; 1909 § 6324



Section 490.520 Proof of partnership.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.520. Proof of partnership. — Whenever it becomes necessary in any suit to prove the existence of a partnership, an affidavit of a competent witness, setting forth the names and places of residence of all the partners, the name of the firm, the general nature of the business and where transacted, and the time of the commencement or existence of such partnership, shall be prima facie evidence of the facts therein stated.

(RSMo 1939 § 1858)

Prior revisions: 1929 § 1694; 1919 § 5381; 1909 § 6325



Section 490.525 Affidavit stating amount charged was reasonable and necessary, effect — restrictions — service — counteraffidavit, requirements — notice.

Effective 28 Aug 2004

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.525. Affidavit stating amount charged was reasonable and necessary, effect — restrictions — service — counteraffidavit, requirements — notice. — 1. This section shall apply to civil actions filed in any court of this state.

2. Unless a controverting affidavit is filed as provided by this section, an affidavit that the amount a person charged for a service was reasonable at the time and place that the service was provided and that the service was necessary is sufficient evidence to support a finding of fact by judge or jury that the amount charged was reasonable or that the service was necessary.

3. The affidavit shall:

(1) Be taken before an officer with authority to administer oaths;

(2) Be made by the person or that person's designee who provided the service;

(3) Include an itemized statement of the service and charge.

4. The party offering the affidavit in evidence or the party's attorney shall file the affidavit with the clerk of the court and serve a copy of the affidavit on each other party to the case at least thirty days before the day on which evidence is first presented at the trial of the case.

5. A party intending to controvert a claim reflected by the affidavit shall file a counteraffidavit with the clerk of the court and serve a copy of the counteraffidavit on each other party or the party's attorney of record:

(1) Not later than:

(a) Thirty days after the day he receives a copy of the affidavit; and

(b) At least fourteen days before the day on which evidence is first presented at the trial of the case; or

(2) With leave of the court, at any time before the commencement of evidence at trial.

6. The counteraffidavit shall give reasonable notice of the basis on which the party filing it intends at trial to controvert the claim reflected by the initial affidavit and must be taken before a person authorized to administer oaths. The counteraffidavit shall be made by a person who is qualified, by knowledge, skill, experience, training, education or other expertise, to testify in contravention of all or part of any of the matters contained in the initial affidavit.

(L. 1993 S.B. 88, A.L. 2004 S.B. 1211)



Section 490.530 Affidavit taken in another state before notary public or associate circuit judge.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.530. Affidavit taken in another state before notary public or associate circuit judge. — Any such affidavits, taken out of this state and in the United States, may be taken before a notary public, or before any associate circuit judge, and when taken before such associate circuit judge shall be accompanied by a certificate of the official character of such associate circuit judge, attested by the seal of state, or proved by the certificate and seal of the clerk of the same court of record in the state where the affidavit was made, certifying that such associate circuit judge had full power and authority to administer oaths at the time such affidavit was taken, and that the signature of such magistrate thereto is genuine.

(RSMo 1939 § 1859)

Prior revisions: 1929 § 1695; 1919 § 5382; 1909 § 6326



Section 490.540 Affidavit taken in another state before clerk or judge.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.540. Affidavit taken in another state before clerk or judge. — Any such affidavits, taken out of this state and in the United States, may be taken before any clerk of a court of record, and shall be certified, under the official seal of such clerk, or before any judge of any court of record, to be certified by such judge, and the official character of such judge shall be certified under the official seal of the clerk of such court.

(RSMo 1939 § 1860)

Prior revisions: 1929 § 1696; 1919 § 5383; 1909 § 6327



Section 490.550 Affidavit to be filed in court before trial.

Effective 02 Jan 1979, see footnote

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.550. Affidavit to be filed in court before trial. — Such affidavits shall not be received in evidence in the county commission, or probate division of the circuit court or before associate circuit judges, unless the same shall be filed in the cause five days before the trial, nor in any other division of the circuit court, unless the same shall be filed in the cause ten days before the trial.

(RSMo 1939 § 1861, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1697; 1919 § 5384; 1909 § 6328

Effective 1-02-79



Section 490.560 Notary's certificate of protest.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.560. Notary's certificate of protest. — The certificate of a notary public, protesting a bill of exchange or negotiable promissory note, without as well as within this state, setting forth the demand of payment, refusal, protest therefor, and notice of dishonor to parties thereto, and the manner of each of said acts, and verified by his affidavit, shall, in all courts in this state, be prima facie evidence of such acts; provided, such certificate be filed in the cause for at least fifteen days before the trial thereof.

(RSMo 1939 § 1862)

Prior revisions: 1929 § 1698; 1919 § 5385; 1909 § 6329



Section 490.570 Letters of attorney, how acknowledged and proved — read in evidence, when.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.570. Letters of attorney, how acknowledged and proved — read in evidence, when. — Every letter of attorney, or other instrument of writing containing a power to do any act or business whatever, other than the conveyance of real estate, as agent or attorney for another, may be acknowledged or proved and certified, in the same manner as deeds conveying or affecting real estate are, by law, required to be acknowledged or proved and certified, and, when so acknowledged or proved and certified, may, with the certificate of acknowledgment or proof, be read in evidence without further proof of the execution thereof.

(RSMo 1939 § 1863)

Prior revisions: 1929 § 1699; 1919 § 5386; 1909 § 6330



Section 490.580 Marriage records, evidence when.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.580. Marriage records, evidence when. — The record books of marriages to be kept by the respective recorders, in pursuance of the provisions of law, and copies thereof, certified by the recorder under his official seal, shall be evidence in all courts.

(RSMo 1939 § 1869)

Prior revisions: 1929 § 1705; 1919 § 5392; 1909 § 6336



Section 490.590 Marriage contracts.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.590. Marriage contracts. — Marriage contracts, duly proved or acknowledged and certified and recorded, shall be received in evidence in any court in this state, without further proof of their execution.

(RSMo 1939 § 1870)

Prior revisions: 1929 § 1706; 1919 § 5393; 1909 § 6337



Section 490.600 Certified copy, evidence when.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.600. Certified copy, evidence when. — When it shall appear to the court that such marriage contract, duly acknowledged or proved and recorded, is lost or is not in the power of the party wishing to use it, a copy thereof, duly certified under the hand and seal of the recorder, may be received in evidence.

(RSMo 1939 § 1871)

Prior revisions: 1929 § 1707; 1919 § 5394; 1909 § 6338

CROSS REFERENCE:

Marriage records destroyed, 451.170, 451.180, 451.190



Section 490.620 Person, when presumed to be dead.

Effective 28 Aug 2002

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.620. Person, when presumed to be dead. — If any person who shall have resided in this state goes from and does not return to this state for five successive years, he or she shall be presumed to be dead in any case wherein his or her death shall come in question, unless proof be made that he or she was alive within that time. The fact that such person was exposed to a specific peril of death due to a terrorist event may be a sufficient basis for determining at any time after such exposure that he or she died less than five years after the date his or her absence commenced.

(RSMo 1939 § 1873, A.L. 1982 S.B. 700 Revision, A.L. 2002 S.B. 712)

Prior revisions: 1929 § 1709; 1919 § 5396; 1909 § 6340

CROSS REFERENCES:

Presumption of death on five years' absence, 473.697 to 473.720

Simultaneous death law, Chap. 471



Section 490.630 Evidence, when translated into English, may be read.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.630. Evidence, when translated into English, may be read. — Whenever any written evidence in a cause shall be in language other than English, a written translation thereof into the English language, made by a competent translator, and verified by his affidavit, may be read in evidence instead of the original, if such original be competent evidence.

(RSMo 1939 § 1874)

Prior revisions: 1929 § 1710; 1919 § 5397; 1909 § 6341

CROSS REFERENCE:

Deeds executed in foreign country admissible in evidence accompanied by sworn translation, 442.140



Section 490.640 Comparison of disputed with genuine writings.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.640. Comparison of disputed with genuine writings. — Comparison of a disputed writing with any writing proved to the satisfaction of the judge to be genuine shall be permitted to be made by witnesses, and such writings and the evidence of witnesses respecting the same may be submitted to the court and jury as evidence of the genuineness or otherwise of the writing in dispute.

(RSMo 1939 § 1915)

Prior revisions: 1929 § 1751; 1919 § 5438; 1909 § 6382



Section 490.650 Account book, when produced.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.650. Account book, when produced. — The court before which any action for the recovery of any sum or balance due on account, and where the matter at issue and on trial is a proper and usual subject of charge on books of account, may require either party to produce, at the trial, either his ledger or original book of entries, or both; and no disputed account shall be allowed upon the oath of the party, when it shall appear that he has a book of original entries, unless such book shall be produced upon reasonable request.

(RSMo 1939 § 1888)

Prior revisions: 1929 § 1724; 1919 § 5411; 1909 § 6355



Section 490.660 Short title.

Effective 28 Aug 1949

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.660. Short title. — Sections 490.660 to 490.690 may be cited as "The Uniform Business Records as Evidence Law".

(L. 1949 p. 275 § 1)

(1960) Overruling of defendant's objection to reading of original circuit court record showing defendant's previous convictions and from original St. Louis City Workhouse records showing his sentences served and his discharges upheld against assignment that the evidence did not comply with requirements of Business Records Act as it was not the purpose of the act to exclude properly identified original instruments. State v. Washington (Mo.), 335 S.W.2d 23.

(1960) Testimony of witness, who was an employee of the coroner, as to autopsy upon the deceased, showing his death and the cause of the death, held admissible in evidence in criminal case under the business records as evidence law. State v. Lunsford (Mo.), 338 S.W.2d 868.

(1966) Opinions or reasons of planning commission recommending change in zoning of properties were not relevant to action for condemnation of land for highway purposes and the Uniform Business Records as Evidence Law did not make them admissible in evidence. State v. Koberna (Mo.), 396 S.W.2d 654.

(1975) Evidence which showed that records were kept of all bookings for various charges in the arrest register, that the records were kept in the ordinary course of business, that there is a time limit under which one can be confined without booking, and that witness was familiar with the manner in which arrest records were kept was sufficient to sustain admission of arrest register into evidence over defendant's objection that there was no evidence as to mode of preparation or that it was made at or near the time of recorded arrest. State v. Jones (A.), 518 S.W.2d 322.



Section 490.670 Business defined.

Effective 28 Aug 1949

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.670. Business defined. — The term "business" shall include every kind of business, profession, occupation, calling or operation of institutions, whether carried on for profit or not.

(L. 1949 p. 275 § 2)

(1952) Hospital held “business” within this section so that its records are made admissible. Melton v. St. L.P.S. Co., 363 Mo. 474, 251 S.W.2d 663.



Section 490.680 Records, competent evidence, when.

Effective 28 Aug 1949

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.680. Records, competent evidence, when. — A record of an act, condition or event, shall, insofar as relevant, be competent evidence if the custodian or other qualified witness testifies to its identity and the mode of its preparation, and if it was made in the regular course of business, at or near the time of the act, condition or event, and if, in the opinion of the court, the sources of information, method and time of preparation were such as to justify its admission.

(L. 1949 p. 275 § 3)

(1965) Testimony by parts manager of garage was satisfactory foundation for admission of repair bill under requirements of Uniform Business Records as Evidence Act. Langdon v. Koch (A.), 393 S.W.2d 66.

(1968) Held that this section does not make admissible into evidence matters which would be otherwise inadmissible. Stewart v. Sioux City & New Orleans Barge Lines, Inc. (Mo.), 431 S.W.2d 205.

(1973) Court held not to have abused discretion in refusing to admit letter in evidence, meaning of language “the sources of information, method and time of preparation were such as to justify its admission” discussed. Thomas v. Fred Weber Contractor, Inc. (A.), 498 S.W.2d 811.

(1973) Fact that custodian of record had no personal knowledge of truth of record does not bar admission of record in evidence. Held that person “making the report” not person “offering the recital” must be competent to testify that the recital is correct. Thiens v. Harlan Fruit Co. (A.), 499 S.W.2d 223.

(1975) Although record is admissible as exception to hearsay rule, evidence which would not be competent if offered in person is not admissible. Tri-State Motor Transit Co. v. Navajo Freight Lines, Inc. (A.), 528 S.W.2d 475.

(1976) A trial court has wide discretion in accepting records into evidence once the requirements of this section are satisfied. State v. Jones (A.), 534 S.W.2d 556.

(1976) To be admissible in a report it must be shown that the report is based on the entrant's own observation or on information of others whose business duty it was to transmit it to the entrant. State v. Boyington (A.), 544 S.W.2d 300.

(1977) Pathologist reports and autopsy reports constitute admissible business records if statutory requirements are met. State v. Jennings (A.), 555 S.W.2d 366.

(1987) Letter from plaintiff's doctor to plaintiff's lawyer indicating that plaintiff was injured in bus accident and briefly describing injuries is not admissible pursuant to this section for the letter was not a contemporaneous record of the doctor's observations, diagnosis, treatment, and progress of plaintiff but self-serving statement. Carmack v. BiState Development Agency, 731 S.W.2d 518 (Mo.App.E.D.).

(2000) A 911 tape of victim reporting assault qualified as business record under hearsay rule where qualified witness testified as to tape's identity and mode of preparation and record was made in regular course of police department business. State v. Edwards, 31 S.W.3d 73 (Mo.App.W.D.).



Section 490.690 Interpretation and construction.

Effective 28 Aug 1949

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.690. Interpretation and construction. — Sections 490.660 to 490.690 shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.

(L. 1949 p. 275 § 4)



Section 490.692 Business records or copies admissible as evidence on affidavit of custodian, when — filing procedure — notice and copies of records to be served on all parties, when — form of affidavit.

Effective 28 Aug 1994

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.692. Business records or copies admissible as evidence on affidavit of custodian, when — filing procedure — notice and copies of records to be served on all parties, when — form of affidavit. — 1. Any records or copies of records reproduced in the ordinary course of business by any photographic, photostatic, microfilm, microcard, miniature photographic, optical disk imaging, or other process which accurately reproduces or forms a durable medium for so reproducing the original that would be admissible under sections 490.660 to 490.690 shall be admissible as a business record, subject to other substantive or procedural objections, in any court in this state upon the affidavit of the person who would otherwise provide the prerequisites of sections 490.660 to 490.690, that the records attached to the affidavit were kept as required by section 490.680.

2. No party shall be permitted to offer such business records into evidence pursuant to this section unless all other parties to the action have been served with copies of such records and such affidavit at least seven days prior to the day upon which trial of the cause commences.

3. The affidavit permitted by this section may be in form and content substantially as follows:

­

­

(L. 1988 S.B. 425 § 5, A.L. 1992 S.B. 446, A.L. 1994 H.B. 963)

CROSS REFERENCE:

Banking records admissible in evidence by affidavit, when, filing form, 362.413

(2000) Department of Revenue records properly certified pursuant to section 302.312 could not be excluded due to lack of service as required by section. Russell v. Director of Revenue, 35 S.W.3d 507 (Mo.App.E.D.).



Section 490.700 Courts to take judicial notice of population.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.700. Courts to take judicial notice of population. — The courts of this state shall take judicial notice, without proof, of the population of all cities in this state according to the last enumeration of the inhabitants thereof, state, federal or municipal, made under or pursuant to any law of this state or of the United States.

(RSMo 1939 § 7600)

Prior revisions: 1929 § 7457; 1919 § 8868; 1909 § 9717



Section 490.710 Advance payment predicated on possible tort liability not admissible in evidence — payment a credit, when — limitation on action starts when.

Effective 28 Aug 1972

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.710. Advance payment predicated on possible tort liability not admissible in evidence — payment a credit, when — limitation on action starts when. — 1. No advance payment or partial payment of damages, predicated on possible tort liability, as an accommodation to an injured person, or on his behalf to others, or to the heirs at law or dependents of a deceased person, of medical expenses, loss of earnings and other actual out-of-pocket expenses, because of an injury, death claim, property loss or potential claim against any person shall be admissible into evidence as an admission against interest or admission of liability by such party or self-insurer, or if paid by an insurer of such party, as the insurer's recognition of such liability with respect to such injured or deceased person, or with respect to any other claim arising from the same accident or event.

2. Any payments made as provided in subsection 1 of this section shall constitute a credit and be deductible from any final settlement made or judgment rendered with respect to such injured or deceased person. In the event of a trial involving such a claim, the fact that such payments have been made shall not be brought to the attention of the jury.

3. If after an advance payment or partial payment is made as provided in this section, and thereafter it is determined by final judgment of a court of competent jurisdiction that the person is not liable for an amount sufficient to satisfy the advance payment or partial payment, such person or insurer shall have no right of action for the recovery of such payment.

4. The period fixed for the limitation for the commencement of actions shall commence on the date of the last payment or partial payment made hereunder.

(L. 1972 H.B. 166 § 1)

(1977) Held, there is no conflict between this section and MAI 7.01; evidence of advance payments or partial payments is not to be admitted in evidence before a jury and is not the subject of a MAI 7.01 modification. Taylor v. Yellow Cab Co. (Mo.), 548 S.W.2d 528.

(1977) Held, difference between value of repaired automobile and its value before being damaged is a proper measure of damages. Rook v. John F. Oliver Trucking Co. (A.), 556 S.W.2d 200.



Section 490.715 Collateral source rule and payments rendered prior to trial, admissibility of evidence — effect on special damages — evidence of actual cost of medical care or treatment permitted.

Effective 28 Aug 2017

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.715. Collateral source rule and payments rendered prior to trial, admissibility of evidence — effect on special damages — evidence of actual cost of medical care or treatment permitted. — 1. No evidence of collateral sources, or payments rendered under subsection 2 of this section, shall be admissible other than such evidence provided for in this section.

2. If prior to trial a defendant or his or her insurer or authorized representative, or any combination of them, pays all or any part of a plaintiff’s special damages, then any portion of a plaintiff’s claims for special damages that are satisfied by a payment from a defendant or the defendant’s insurer or authorized representative, or any combination of them, are not recoverable from that defendant.

3. If such payments described in subsection 2 of this section are included in a plaintiff’s claim for special damages at trial, the defendant who made the payment, or on whose behalf the payment was made, shall be entitled to deduct and receive a credit for such payments from any judgment as provided for in section 490.710.

4. This section does not require the exclusion of evidence admissible for another proper purpose.

5. (1) Except as provided in subsection 2 of this section, parties may introduce evidence of the actual cost of the medical care or treatment rendered to a plaintiff or a patient whose care is at issue. Actual cost of the medical care or treatment shall be reasonable, necessary, and a proximate result of the negligence or fault of any party.

(2) For purposes of this subsection, the phrase “actual cost of the medical care or treatment” shall be defined as a sum of money not to exceed the dollar amounts paid by or on behalf of a plaintiff or a patient whose care is at issue plus any remaining dollar amount necessary to satisfy the financial obligation for medical care or treatment by a health care provider after adjustment for any contractual discounts, price reduction, or write-off by any person or entity.

(L. 1987 H.B. 700 § 38, A.L. 2005 H.B. 393, A.L. 2017 S.B. 31)

CROSS REFERENCE:

Applicability of statute changes to cases filed after August 28, 2005, 538.305



Section 490.717 Photographs of personal property to be evidence in prosecution for wrongful taking — wrongful taking, defined — requirements — property returned to owner, when — notarized affidavit as evidence.

Effective 28 Aug 1993

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.717. Photographs of personal property to be evidence in prosecution for wrongful taking — wrongful taking, defined — requirements — property returned to owner, when — notarized affidavit as evidence. — 1. As used in this section, the term "wrongful taking" or "wrongfully taken" shall mean any crime involving stealing, forcibly stealing or depriving the rightful owner of the use of the property of another. This term shall include, but is not limited to, the crimes of robbery, burglary, stealing, tampering and property damage.

2. In any prosecution for wrongful taking, photographs of the personal property alleged to have been wrongfully taken shall be deemed competent evidence of such personal property and shall be admissible in any proceeding, hearing or trial of the case to the same extent as if such property had been introduced as evidence. In addition to the personal property, such photographs shall clearly depict the owner, agent or representative of the mercantile establishment or the owner of the property and a sign or placard stating the date and time at which the photograph was taken and the name of the establishment or owner of the property. Such photographs shall be signed by the photographer thereof and shall be accompanied by the following written affidavit signed by the arresting police officer or security officer:

(1) A written description of the personal property alleged to have been wrongfully taken, including the retail price of the property and, if available, the manufacturer's number, the style, the color and the size of the property;

(2) The name and address of the mercantile establishment wherein the alleged wrongful taking occurred or the name and address of the owner of the property;

(3) The name, address and signature of the owner, agent or representative of such mercantile establishment or owner of the property;

(4) The name and badge or other identification number of the arresting police officer and a sample of his signature indicating the date of signing; and

(5) The name and address of the photographer and the date and time that the photographer signed the photograph.

3. Upon the filing of the photograph and documents required in subsection 2 of this section with the police authority or court holding the personal property as evidence, the property shall be returned to the mercantile establishment wherein the alleged wrongful taking occurred or to the owner of the property.

4. The provisions of subsections 1 to 3 of this section shall apply to any prosecution commencing after August 13, 1988. The provisions of subsections 5 and 6 of this section shall apply to any prosecution commencing after August 28, 1993.

5. This section shall not be construed to make inadmissible any evidence, including photographs, which would otherwise be admissible under the laws of this state or under common law.

6. At any preliminary hearing conducted in the courts of this state, a notarized affidavit from the buyer or the purchasing department of any retail business stating the value or cost of an item belonging to or possessed by that business shall be received into evidence on the issue of value in any case where value is an element of the crime being charged. Nothing in this section shall be construed to allow an affidavit received under this subsection to be substituted for actual testimony at the time of trial.

(L. 1987 H.B. 233 § 1, A.L. 1988 H.B. 934, A.L. 1993 S.B. 180)



Section 490.720 Definitions, admissibility of TDD, TTY, or TT communications.

Effective 28 Aug 1995

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.720. Definitions, admissibility of TDD, TTY, or TT communications. — As used in this section and section 490.722, the following terms mean:

(1) "Duplicate", a counterpart, produced by the same impression as the original, or from the same matrix, or by means of photography, including enlargements and miniatures, or by mechanical or electronic rerecording, or by chemical reproduction, or by other equivalent techniques which accurately reproduce the original;

(2) "Original", a writing or recording or any counterpart of the writing or recording intended to have the same effect by a person executing or issuing it. An original of a photograph includes the negative or any print therefrom. If data are stored in a computer or similar device, any printout or other output readable by sight, shown to reflect the data accurately, is an original;

(3) "Photographs", still photographs, x-ray films, video tapes, and motion pictures;

(4) "Writings" and "recordings", letters, words, or numbers, or their equivalent, set down by handwriting, typewriting, printing, photostating, photographing, magnetic impulse, mechanical or electronic recording, or other form of data compilation; and

(5) "TDD", "TTY", or "TT", any auxiliary aids or services consisting of assistive listening or transcription systems which allow the reception or transmission of aurally delivered communication and materials for the benefit of individuals with hearing, speech, or physical impairments.

(L. 1995 H.B. 135 § 2)



Section 490.722 Admissibility of communication through TDD, TTY, or TT.

Effective 28 Aug 1995

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.722. Admissibility of communication through TDD, TTY, or TT. — The contents, writings, or tapes resulting from any communication, directly or indirectly, through TDD, TTY, or TT are inadmissible as evidence of those communications or the specific contents of the communication thereof in any court of law, legal proceeding, or administrative hearing, unless such communication could have been introduced into evidence had it occurred without the use of such auxiliary aids. This section shall not preclude the interception of wire communications pursuant to a lawful court order.

(L. 1995 H.B. 135 § 3)



Section 490.733 Hazardous materials, defined, admission of samples into evidence, when — photos, videotapes or lab reports deemed competent evidence.

Effective 28 Aug 1998

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

490.733. Hazardous materials, defined, admission of samples into evidence, when — photos, videotapes or lab reports deemed competent evidence. — 1. As used in this section, the term "hazardous materials" means any substance which is capable of posing an unreasonable risk to health, safety and property. It shall include any controlled substance or controlled substance analogue as defined in section 195.010 or any substance which by its nature is explosive, flammable, corrosive, poisonous, radioactive, a biological hazard or a material which may cause spontaneous combustion. It shall include, but not be limited to, substances listed in the Table of Hazardous Materials contained in the Code of Federal Regulations-Title 49 and the National Fire Protection Association's Fire Protection Guide on Hazardous Materials.

2. Notwithstanding the provisions of section 575.100 and with the approval of the affected court, any law enforcement officer who seizes hazardous materials as evidence related to a criminal investigation may collect representative samples of such hazardous materials, and destroy or dispose of, or direct another person to destroy or dispose of the remaining quantity of such hazardous materials.

3. In any prosecution, representative samples of hazardous materials accompanied by photographs, videotapes, laboratory analysis reports or other means used to verify and document the identity and quantity of the material shall be deemed competent evidence of such hazardous materials and shall be admissible in any proceeding, hearing or trial as if such materials had been introduced as evidence.

4. In any prosecution for violation of chapter 195 in which the weight or quantity of a controlled substance is an element of the offense, the weight or quantity of the controlled substance necessary to prove the element of the offense shall be held as evidence; except that, any amount of controlled substance in excess of that which is necessary to prove the offense may be destroyed at the direction of the seizing law enforcement officer. Photographs, videotapes and laboratory analysis reports shall be admissible in any proceeding, hearing or trial as if such excess amount of controlled substances had been introduced as evidence.

(L. 1998 H.B. 931 § 490.730)






Chapter 491 Witnesses

Chapter Cross References



Section 491.010 Witness's interest does not disqualify — exception — statements of deceased persons and incompetents and other parties to the transaction — abrogation of deadman statute.

Effective 28 Aug 1985

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

491.010. Witness's interest does not disqualify — exception — statements of deceased persons and incompetents and other parties to the transaction — abrogation of deadman statute. — 1. No person shall be disqualified as a witness in any civil suit or proceeding at law or in equity, by reason of his interest in the event of the same as a party or otherwise, but such interest may be shown for the purpose of affecting his credibility.

2. In any such suit, proceeding or probate matter, where one of the parties to the contract, transaction, occurrence or cause of action, or his agent in such matter, is dead or is shown to be incompetent, and the adverse party or his agent testifies with respect thereto, then any relevant statement or statements made by the deceased party or agent or by the incompetent prior to his incompetency, shall not be excluded as hearsay, provided that in trials before a jury, the trial judge shall first determine by voir dire examination out of the hearing of the jury that the declarant would have been a competent witness and that his alleged statement or statements would have been admissible in evidence if he were available to testify.

3. The provisions of this section shall apply to all trials commenced after September 28, 1985.

(RSMo 1939 § 1887, A.L. 1983 S.B. 44 & 45, A.L. 1985 S.B. 35, et al.)

Prior revisions: 1929 § 1723; 1919 § 5410; 1909 § 6354



Section 491.015 Prosecuting witness in certain cases not to be interrogated as to prior sexual conduct.

Effective 17 Mar 1986, see footnote

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

491.015. Prosecuting witness in certain cases not to be interrogated as to prior sexual conduct. — 1. In prosecutions under chapter 566 or prosecutions related to sexual conduct under chapter 568, opinion and reputation evidence of the complaining witness' prior sexual conduct is inadmissible; evidence of specific instances of the complaining witness' prior sexual conduct or the absence of such instances or conduct is inadmissible, except where such specific instances are:

(1) Evidence of the sexual conduct of the complaining witness with the defendant to prove consent where consent is a defense to the alleged crime and the evidence is reasonably contemporaneous with the date of the alleged crime; or

(2) Evidence of specific instances of sexual activity showing alternative source or origin of semen, pregnancy or disease;

(3) Evidence of immediate surrounding circumstances of the alleged crime; or

(4) Evidence relating to the previous chastity of the complaining witness in cases, where, by statute, previously chaste character is required to be proved by the prosecution.

2. Evidence of the sexual conduct of the complaining witness offered under this section is admissible to the extent that the court finds the evidence relevant to a material fact or issue.

3. If the defendant proposes to offer evidence of the sexual conduct of the complaining witness under this section, he shall file with the court a written motion accompanied by an offer of proof or make an offer of proof on the record outside the hearing of the jury. The court shall hold an in camera hearing to determine the sufficiency of the offer of proof and may at that hearing hear evidence if the court deems it necessary to determine the sufficiency of the offer of proof. If the court finds any of the evidence offered admissible under this section the court shall make an order stating the scope of the evidence which may be introduced. Objections to any decision of the court under this section may be made by either the prosecution or the defendant in the manner provided by law. The in camera hearing shall be recorded and the court shall set forth its reasons for its ruling. The record of the in camera hearing shall be sealed for delivery to the parties and to the appellate court in the event of an appeal or other post trial proceeding.

(L. 1977 H.B. 502 § 1, A.L. 1986 S.B. 450)

Effective 3-17-86

(1982) Rape shield law creates only a presumption that evidence of a victim's prior sexual conduct is irrelevant; in limited circumstances such conduct may be relevant if proper procedural steps are followed. State v. Brown (Mo. banc), 636 S.W.2d 929.

(1987) For purposes of subdivision (1) of subsection 1 of this section, two years has been held not to be “reasonably contemporaneous”, even in circumstances where the element of consent is extraordinary. State v. Foulk, 725 S.W.2d 56 (Mo.App.E.D.)

(1993) Rape shield statute is intended to protect complaining witness from questions regarding prior sexual conduct and does not prevent defendant from cross examining witness concerning prior sexual abuse complaint to establish motive for witness to fabricate present complaint. State v. Lampley, 859 S.W.2d 909 (Mo. App. E.D.).



Section 491.030 Adverse party may be compelled to testify in civil cases.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

491.030. Adverse party may be compelled to testify in civil cases. — Any party to any civil action or proceeding may compel any adverse party, or any person for whose immediate and adverse benefit such action or proceeding is instituted, prosecuted or defended, to testify as a witness in his behalf, in the same manner and subject to the same rules as other witnesses; provided, that the party so called to testify may be examined by the opposite party, under the rules applicable to the cross-examination of witnesses.

(RSMo 1939 § 1889)

Prior revisions: 1929 § 1725; 1919 § 5412; 1909 § 6356

(1969) Held, the exception to the rule that a party may not impeach his own witness exists where the witness is confronted with his own prior inconsistent statement. Wells v. Gofort (Mo. Banc), 443 S.W.2d 155.

(1976) Held, where plaintiff called defendant as his witness he is not bound by his testimony unless it is the only testimony in the case on that point. Lamb v. Heiligers (A.), 532 S.W.2d 820.



Section 491.040 Sections 491.010 and 491.030 construed.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

491.040. Sections 491.010 and 491.030 construed. — Nothing in sections 491.010 and 491.030 shall in any manner affect the law relating to the attestation of the execution of last wills and testaments, or of any other instrument required by law to be attested, nor shall they be so construed as to compel any person to subject himself, by his testimony, to any prosecution for a criminal offense.

(RSMo 1939 § 1890)

Prior revisions: 1929 § 1726; 1919 § 5413; 1909 § 6357



Section 491.050 Convicts competent witnesses — convictions and certain pleas may be proved to affect credibility.

Effective 28 Aug 1981

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

491.050. Convicts competent witnesses — convictions and certain pleas may be proved to affect credibility. — Any person who has been convicted of a crime is, notwithstanding, a competent witness; however, any prior criminal convictions may be proved to affect his credibility in a civil or criminal case and, further, any prior pleas of guilty, pleas of nolo contendere, and findings of guilty may be proved to affect his credibility in a criminal case. Such proof may be either by the record or by his own cross-examination, upon which he must answer any question relevant to that inquiry, and the party cross-examining shall not be concluded by his answer.

(RSMo 1939 § 1916, A.L. 1981 H.B. 554)

Prior revisions: 1929 § 1752; 1919 § 5439; 1909 § 6383

(1971) Trial court erred in refusing to permit defendant in prosecution for robbery to inquire on cross-examination of witness whether or not he had been convicted of a crime since witness was the only witness who implicated defendant in the robbery. State v. Myer (Mo.), 473 S.W.2d 374.

(1971) Questions directed to the defendant on trial for murder implying he was guilty not only of moral misconduct but of offenses connected with prostitution, including being a pimp, were immaterial, irrelevant and designedly and manifestly prejudiced the only remedy for which was a new trial. State v. Taylor (Mo.), 473 S.W.2d 385.

(1971) Refusal by trial court to allow defendant to impeach state's four principal witnesses, adults at time of trial, on the basis that each had previously committed an offense while a juvenile, which would have been a crime if committed by an adult, was upheld. State v. Williams (Mo.), 473 S.W.2d 388.

(1974) It is reversible error for a party or a witness to be impeached by showing an arrest even where he has testified about previous convictions. State v. Massa (A.), 512 S.W.2d 912.

(1974) This section confers an absolute right to cross-examine as to conviction of a crime solely to affect credibility. Forbis v. Associated Wholesale Grocers, Inc. (A.), 513 S.W.2d 760.

(1976) Held, cross-examination on collateral matters (except for a criminal conviction) binds the examiner to the answer given. State v. Diamond (A.), 532 S.W.2d 873.

(1976) Overruling defendant's pretrial motion, seeking to limit state's cross-examination concerning his previous convictions in event he should decide to take the stand thereby depriving him of right to make intelligent decision before trial as to whether he could take the stand, was not error. State v. Tolliver (Mo.), 544 S.W.2d 565.

(1978) It is permissible to impeach the credibility of a witness by showing pardoned convictions. Durham v. State (A.), 571 S.W.2d 673.

(1985) Held, that a witness can be impeached by his prior guilty plea, even though he had completed probation under a suspended imposition of sentence. State v. Brooks (A.), 694 S.W.2d 851.

(1995) “Conviction” does not include finding of guilty when imposition of sentence was suspended. M.A.B. v. Nicely, 909 S.W.2d (Mo.banc).



Section 491.060 Persons incompetent to testify — exceptions, children in certain cases.

Effective 28 Aug 1999

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

491.060. Persons incompetent to testify — exceptions, children in certain cases. — The following persons shall be incompetent to testify:

(1) A person who is mentally incapacitated at the time of his or her production for examination;

(2) A child under ten years of age, who appears incapable of receiving just impressions of the facts respecting which the child is examined, or of relating them truly; provided, however, that except as provided in subdivision (1) of this section, a child under the age of ten who is alleged to be a victim of an offense pursuant to chapter 565, 566 or 568 shall be considered a competent witness and shall be allowed to testify without qualification in any judicial proceeding involving such alleged offense. The trier of fact shall be permitted to determine the weight and credibility to be given to the testimony;

(3) An attorney, concerning any communication made to the attorney by such attorney's client in that relation, or such attorney's advice thereon, without the consent of such client;

(4) Any person practicing as a minister of the gospel, priest, rabbi or other person serving in a similar capacity for any organized religion, concerning a communication made to him or her in his or her professional capacity as a spiritual advisor, confessor, counselor or comforter;

(5) A physician licensed pursuant to chapter 334, a chiropractor licensed pursuant to chapter 331, a licensed psychologist or a dentist licensed pursuant to chapter 332, concerning any information which he or she may have acquired from any patient while attending the patient in a professional character, and which information was necessary to enable him or her to prescribe and provide treatment for such patient as a physician, chiropractor, psychologist or dentist.

(RSMo 1939 § 1895, A.L. 1977 H.B. 175, A.L. 1983 S.B. 44 & 45, A.L. 1984 H.B. 1255, A.L. 1985 H.B. 366, et al., A.L. 1988 S.B. 640, A.L. 1999 H.B. 570)

Prior revisions: 1929 § 1731; 1919 § 5418; 1909 § 6362

CROSS REFERENCE:

Child, under age ten years, witness in criminal trial, supreme court to develop jury instruction, 477.012

(1975) Examination of hospital records by hospital staff to determine qualifications of a staff physician does not violate physician — patient privilege. Klinge v. Lutheran Medical Center of St. Louis (A.), 518 S.W.2d 157.

(1975) Held that person calling his adversary is not bound by his testimony and may prove the contrary by other witnesses. Matter of Brown (A.), 527 S.W.2d 395.

(1976) Held that incompetency of attorney to testify to matter privileged by attorney client relationship survives death of client. McCaffrey v. Estate of Brennan (A.), 533 S.W.2d 264.

(1987) The physician-patient privilege created by subdivision (5) of this section applies only to physicians and statements made to a nurse employed by a hospital who at the time the statements were heard by the nurse was not working under the direction of any physician were not privileged. State v. Shirley, 731, S.W.2d 49 (Mo.App.S.D.).

(2001) Physician-patient privilege does not apply against an insurance company. Inghram v. Mutual of Omaha Ins. Co., 170 F.Supp.2d 907 (W.D.Mo.).



Section 491.070 Cross-examination of witnesses — scope.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

491.070. Cross-examination of witnesses — scope. — A party to a cause, civil or criminal, against whom a witness has been called and given some evidence, shall be entitled to cross-examine said witness (except where a defendant in a criminal case is testifying in his own behalf) on the entire case, but this shall not be construed to entitle a defendant who has pleaded a counterclaim or setoff in a civil case to cross-examine a plaintiff's witness in respect thereto, but as to said counterclaim or setoff such witness (if examined by defendant in relation thereto) shall be deemed defendant's witness and be so examined in the course of the trial.

(RSMo 1939 § 1891)

Prior revisions: 1929 § 1727; 1919 § 5414; 1909 § 6358



Section 491.074 Prior inconsistent statement may be admissible in criminal cases as substantive evidence.

Effective 28 Aug 2000

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

491.074. Prior inconsistent statement may be admissible in criminal cases as substantive evidence. — Notwithstanding any other provisions of law to the contrary, a prior inconsistent statement of any witness testifying in the trial of a criminal offense shall be received as substantive evidence, and the party offering the prior inconsistent statement may argue the truth of such statement.

(L. 1985 H.B. 366, et al., A.L. 2000 S.B. 757 & 602)

(1987) The term “prior inconsistent statements” as used in this section has the same meaning as judicial definitions of such term before effective date of this section. State v. Dunn, 731 S.W.2d 297 (Mo.App.W.D.).



Section 491.075 Statement of child under fourteen or vulnerable person admissible, when.

Effective 28 Aug 2012

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

491.075. Statement of child under fourteen or vulnerable person admissible, when. — 1. A statement made by a child under the age of fourteen, or a vulnerable person, relating to an offense under chapter 565, 566, 568 or 573, performed by another, not otherwise admissible by statute or court rule, is admissible in evidence in criminal proceedings in the courts of this state as substantive evidence to prove the truth of the matter asserted if:

(1) The court finds, in a hearing conducted outside the presence of the jury that the time, content and circumstances of the statement provide sufficient indicia of reliability; and

(2) (a) The child or vulnerable person testifies at the proceedings; or

(b) The child or vulnerable person is unavailable as a witness; or

(c) The child or vulnerable person is otherwise physically available as a witness but the court finds that the significant emotional or psychological trauma which would result from testifying in the personal presence of the defendant makes the child or vulnerable person unavailable as a witness at the time of the criminal proceeding.

2. Notwithstanding subsection 1 of this section or any provision of law or rule of evidence requiring corroboration of statements, admissions or confessions of the defendant, and notwithstanding any prohibition of hearsay evidence, a statement by a child when under the age of fourteen, or a vulnerable person, who is alleged to be victim of an offense under chapter 565, 566, 568 or 573 is sufficient corroboration of a statement, admission or confession regardless of whether or not the child or vulnerable person is available to testify regarding the offense.

3. A statement may not be admitted under this section unless the prosecuting attorney makes known to the accused or the accused's counsel his or her intention to offer the statement and the particulars of the statement sufficiently in advance of the proceedings to provide the accused or the accused's counsel with a fair opportunity to prepare to meet the statement.

4. Nothing in this section shall be construed to limit the admissibility of statements, admissions or confessions otherwise admissible by law.

5. For the purposes of this section, "vulnerable person" shall mean a person who, as a result of an inadequately developed or impaired intelligence or a psychiatric disorder that materially affects ability to function, lacks the mental capacity to consent, or whose developmental level does not exceed that of an ordinary child of fourteen years of age.

(L. 1985 H.B. 366, et al., A.L. 1992 S.B. 638, A.L. 2004 H.B. 1453, A.L. 2008 S.B. 714, et al., A.L. 2012 S.B. 628)

(2002) Subsection 1 of section does not require child-declarant to be a victim in order to admit his or her hearsay statements. State v. Bass. 81 S.W.3d 595 (Mo.App.W.D.).

(2002) Section does not impose a burden on either party to prove reliability or unreliability, but places burden of production on proponent of hearsay statement. State v. Porras, 84 S.W.3d 153 (Mo.App.W.D.).

(2006) Application of section is subject to the confrontation clause of the Sixth Amendment to the U.S. Constitution; child's out-of-court statements regarding molestation were testimonial statements made without defendant's opportunity to cross-examine the witness. State v. Justus, 205 S.W.3d 872 (Mo.banc).

(2007) Absence of law enforcement factor in child victim's statements to her mother made them non-testimonial; admission of statements under section does not violate confrontation clause of Sixth Amendment. In re N.D.C., 229 S.W.3d 602 (Mo.banc).

(2009) Section allowing admission of hearsay statements of child victim of sexual offenses is constitutional under the Confrontation Clause. State v. Perry, 275 S.W.3d 237 (Mo.banc).

(2011) Section allowing hearsay statements of a minor less than fourteen to be admitted as substantive evidence under certain conditions is constitutional. State v. Biggs, 333 S.W.3d 472 (Mo.banc).



Section 491.078 Juvenile court adjudication, use to affect credibility — sexual offense adjudication, affect on credibility — multiple adjudications, admissible, when.

Effective 28 Aug 1995

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

491.078. Juvenile court adjudication, use to affect credibility — sexual offense adjudication, affect on credibility — multiple adjudications, admissible, when. — 1. Notwithstanding any other provision of law to the contrary, a juvenile court adjudication for any of the following acts may be used to affect the credibility of a witness or a defendant in a criminal case, if such acts occurred within three years of the date of any sworn testimony by the witness or defendant:

(1) An act that would have been a class A or class B felony if committed by an adult;

(2) An act that would have been a class C or class D felony if committed by an adult, if the juvenile court record contains at least one other adjudication for any act that would have been a felony if committed by an adult.

2. In any case in which a defendant is charged with a sexual offense under the provisions of chapter 566, a juvenile court adjudication of the defendant may be used to question the credibility of the defendant if such adjudication is for an act which would have been a violation of chapter 566 if the act had been committed by an adult and if such juvenile court adjudication occurred within three years of the commission of the pending offense. If the defendant's juvenile court records contain more than one adjudication for acts which would have been violations of chapter 566 if committed by an adult, such multiple adjudications shall be admissible for impeachment regardless of when they occurred.

(L. 1995 H.B. 174, et al. § 1)



Section 491.080 Testimony of witness not to be used to convict him of fraud.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

491.080. Testimony of witness not to be used to convict him of fraud. — Whenever any person shall testify, either as a party or as a witness, in any suit or proceedings now or hereafter pending, the testimony of such person shall not be used as evidence to prove any fact in any suit or prosecution against such person for any penalty for violation of any law in relation to fraudulent conveyance of property.

(RSMo 1939 § 1893)

Prior revisions: 1929 § 1729; 1919 § 5416; 1909 § 6360



Section 491.090 Summons of witnesses — procedure — consequences of failure to appear.

Effective 28 Aug 1985

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

491.090. Summons of witnesses — procedure — consequences of failure to appear. — 1. In all cases where witnesses are required to attend the trial in any cause in any court of record, a summons shall be issued by the clerk of the court wherein the matter is pending, or by some notary public of the county wherein such trial shall be had, stating the day and place when and where the witnesses are to appear.

2. The witness shall be required to attend a trial from time to time, and from term to term, until the case be disposed of or the witness is finally discharged by the court. The witness shall be liable to attachment for any default or failure to appear as a witness at the trial and adjudged to pay the costs. Costs shall not be allowed for any subsequent recognizance or subpoena for the witness.

(RSMo 1939 § 1897, A.L. 1945 p. 917, A.L. 1985 S.B. 5, et al.)

Prior revisions: 1929 § 1733; 1919 § 5420; 1909 § 6364



Section 491.100 Summons, form — how issued — subpoena for property, court's authority to quash, when exercised.

Effective 28 Aug 1985

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

491.100. Summons, form — how issued — subpoena for property, court's authority to quash, when exercised. — 1. Such summons shall be in the form of a subpoena, shall state the name of the court and the title of the action, the names, addresses and telephone numbers of the attorneys for the respective parties and identifying the attorney or party requesting the attendance of the witness and shall command each person to whom it is directed to attend and give testimony at a time and place therein specified or shall otherwise advise the witness of the name and telephone number of a person who can direct the witness of the time and place his appearance is required. The clerk of the court wherein the matter is pending, or the notary public of the county wherein such trial shall be had, shall issue a subpoena, or a subpoena for the production of objects and documentary evidence, signed and sealed but otherwise in blank, to a party requesting it, who shall fill it in before service.

2. The court may, on application of the party causing the subpoena to be issued, order that the witness shall appear, from time to time until the case is disposed of or he is otherwise excused by the court.

3. Where a subpoena commands the person to whom it is directed to produce the objects, books, papers, or documents designated therein, the court upon motion may, promptly, and in any event at or before the time specified in the subpoena for compliance therewith, quash the subpoena if it is unreasonable and oppressive or condition denial of the motion upon the advancement by the person in whose behalf the subpoena is issued of the reasonable cost of producing the objects, books, papers, or documents.

(RSMo 1939 § 1898, A.L. 1947 V. II p. 237, A.L. 1985 S.B. 5, et al.)

Prior revisions: 1929 § 1734; 1919 § 5421; 1909 § 6365

(1975) Report of assistant manager made within a few minutes after accident was not subject to discovery procedures since it was made for use of defendant's attorney and was part of the privileged communication between client and counsel. Lindberg v. Safeway Stores Inc. (A.), 525 S.W.2d 571.



Section 491.110 Subpoenas, by whom served.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

491.110. Subpoenas, by whom served. — Subpoenas shall be directed to the person to be summoned to testify, and may be served by the sheriff, coroner, marshal or any constable in the county in which the witnesses to be summoned reside or may be found, or by any disinterested person who would be a competent witness in the cause, and the sheriff, coroner, marshal or constable of any county may serve any subpoena issued out of any court of record of their county, in term time, in any county adjoining that in which the court is being held.

(RSMo 1939 § 1907)

Prior revisions: 1929 § 1743; 1919 § 5430; 1909 § 6374



Section 491.120 Subpoenas, how served and returned.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

491.120. Subpoenas, how served and returned. — 1. The service of a subpoena to testify shall be by reading the same or delivering a copy thereof to the person to be summoned; provided, that in all cases where the witness shall refuse to hear such subpoena read or to receive a copy thereof, the offer of the officer or other person to read the same or to deliver a copy thereof, and such refusal, shall be a sufficient service of such subpoena.

2. The return shall show the manner of service; and in civil cases, if the witness reside at a greater distance than forty miles from the place of trial, it shall be so stated in the return, and also whether his legal fees have been tendered or paid, and if served by an officer his return shall be conclusive of the facts therein stated; if served by a private person, the return shall be verified by affidavit, which shall be received as evidence, and such affidavit may be made before the sheriff of the county where such service is made.

(RSMo 1939 § 1908)

Prior revisions: 1929 § 1744; 1919 § 5431; 1909 § 6375



Section 491.130 Fees to be tendered, when.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

491.130. Fees to be tendered, when. — A witness shall not be compelled to attend, as such, in a civil suit, at a greater distance than forty miles from his place of residence, unless his legal fees for traveling, in going to and returning from the place of trial, and one day's attendance, are paid or tendered to him at the time of summoning such witness.

(RSMo 1939 § 1899)

Prior revisions: 1929 § 1735; 1919 § 5422; 1909 § 6366



Section 491.140 Witness liable to action, when.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

491.140. Witness liable to action, when. — When a party causing a witness to be summoned, shall have paid or tendered to such witness his legal fees for traveling, and one day's attendance, at the time of summoning such witness, if he fail to attend he shall be liable to the action of the party for all damages sustained by the nonattendance, unless he show sufficient cause to justify such absence.

(RSMo 1939 § 1904)

Prior revisions: 1929 § 1740; 1919 § 5427; 1909 § 6371



Section 491.150 Attendance, how enforced.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

491.150. Attendance, how enforced. — A person summoned as a witness in any cause pending in any court of record, and failing to attend, may be compelled, by writ of attachment against his body, to appear, which may be served in any county in the state, and the sheriff may serve such writ of attachment, when issued by any court of record of his county in term time, in any county adjoining that in which the court is being held.

(RSMo 1939 § 1900)

Prior revisions: 1929 § 1736; 1919 § 5423; 1909 § 6367



Section 491.160 Attachment may issue, when.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

491.160. Attachment may issue, when. — When a cause shall be continued on account of the absence of a witness, duly summoned, and the party for whom such witness shall have been summoned shall make affidavit that such absent witness is material, and that he cannot safely go to trial without his testimony, the court may award a writ of attachment, directed to the sheriff or other proper officer of the proper county, commanding him to take the body of such witness, that he appear and testify in the cause at the next term thereafter; and the clerk shall issue such writ accordingly, stating therein the day on which the cause is set for trial, as the day of his appearance.

(RSMo 1939 § 1901)

Prior revisions: 1929 § 1737; 1919 § 5424; 1909 § 6368



Section 491.170 Witness attached, may be discharged on bail.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

491.170. Witness attached, may be discharged on bail. — When a writ of attachment, authorized by section 491.160, shall be executed, the sheriff or other officer shall discharge such witness, on his entering into a recognizance to the state of Missouri, with sufficient security, in the sum of one hundred dollars, which the officer executing the writ is authorized to take, conditioned for the appearance and due attendance of such witness according to the exigency of such writ.

(RSMo 1939 § 1902)

Prior revisions: 1929 § 1738; 1919 § 5425; 1909 § 6369



Section 491.180 Penalty where party refuses to attend and testify.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

491.180. Penalty where party refuses to attend and testify. — If a party, on being duly summoned, refuse to attend and testify, either in court or before any person authorized to take his deposition, besides being punished himself as for a contempt, his petition, answer or reply may be rejected, or a motion, if made by himself, overruled, or, if made by the adverse party, sustained.

(RSMo 1939 § 1894)

Prior revisions: 1929 § 1730; 1919 § 5417; 1909 § 6361



Section 491.190 Fine for nonattendance.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

491.190. Fine for nonattendance. — The court shall have power to impose a fine, not exceeding fifty dollars, on every person duly summoned as a witness, who shall not appear and testify; which fine may be remitted, for good cause shown, at the term to which he is summoned, or the next term thereafter.

(RSMo 1939 § 1903)

Prior revisions: 1929 § 1739; 1919 § 5426; 1909 § 6370



Section 491.200 Penalty for refusing to testify.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

491.200. Penalty for refusing to testify. — A person summoned as a witness, and attending, who shall refuse to give evidence which may lawfully be required to be given by such person, on oath or affirmation, may be committed to prison by the court, or other person authorized to take his deposition or testimony, there to remain, without bail, until he gives such evidence.

(RSMo 1939 § 1905)

Prior revisions: 1929 § 1741; 1919 § 5428; 1909 § 6372



Section 491.205 Court may compel testimony, witness immunity, exception, when, penalty.

Effective 28 Aug 1997

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

491.205. Court may compel testimony, witness immunity, exception, when, penalty. — 1. In the case of any individual who has been or may be called to testify or provide other information at any proceeding ancillary to or before a circuit or associate circuit court or grand jury of the state of Missouri, the judge of the circuit in which the proceeding is or may be held may issue, in accordance with subsection 2 of this section, upon the written request of the prosecuting attorney an order requiring such individual to give testimony or provide other information which the individual refuses to give or provide on the basis of the individual's privilege against self-incrimination. When such an order is issued, the witness may not refuse to comply with the order on the basis of the witness's privilege against self-incrimination, but after complying with the order and giving the testimony or producing the evidence compelled by the order, no such person shall be criminally prosecuted or subjected to any criminal penalty for or on account of any act, transaction, matter or thing which is the subject matter of the inquiry in which the person testifies or produces evidence, except a prosecution for perjury, giving a false or misleading statement or contempt committed in answering or failing to answer, or in producing or failing to produce evidence in accordance with the order.

2. A prosecuting attorney may be granted an order compelling a witness to testify and produce evidence upon the approval of a verified application for witness immunity heard by a judge of the circuit court. The judge hearing the application for witness immunity may not preside over a grand jury proceeding where such testimony is given, and may not hear the subsequent criminal trial or any ancillary proceeding for which the immunity applies. Such application shall offer proof that:

(1) Such individual has refused or is likely to refuse to testify or provide other information on the basis of the individual's privilege against self-incrimination; and either:

(2) The testimony or other information to be provided by such individual is necessary to the investigation or prosecution and is otherwise unobtainable; or

(3) The testimony or other information to be provided by such individual is necessary for the prosecutor to prove a defendant's guilt beyond a reasonable doubt.

3. If a person refuses to testify on the basis of such person's privilege against self-incrimination after being given an order to testify under this section or produce evidence or other information, such person shall be adjudged in contempt and committed to the county jail until such time as the person purges himself or herself of this contempt by testifying or producing evidence and information as ordered, or the trial for which the person's testimony was requested has concluded. In no event shall the length of confinement exceed twelve months.

(L. 1997 H.B. 339)



Section 491.210 Witness not excused from testifying, when.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

491.210. Witness not excused from testifying, when. — No competent witness in a case shall be excused from answering a question relevant to the matter in issue, on the ground that the answer to such question may tend to establish the fact that such witness owes a debt or is otherwise subject to a civil suit.

(RSMo 1939 § 1896)

Prior revisions: 1929 § 1732; 1919 § 5419; 1909 § 6363



Section 491.220 Witness, when free from arrest.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

491.220. Witness, when free from arrest. — Witnesses shall be privileged from arrest in all cases, except treason, felony and breach of the peace, during their attendance on any court, or where their attendance is required by subpoena, and in going to and returning thence, allowing one day for every twenty miles from their abode.

(RSMo 1939 § 1906)

Prior revisions: 1929 § 1742; 1919 § 5429; 1909 § 6373



Section 491.230 Power to issue writ of habeas corpus — persons detained in correctional facility shall not attend civil proceeding — exceptions — conditions.

Effective 28 Aug 1995

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

491.230. Power to issue writ of habeas corpus — persons detained in correctional facility shall not attend civil proceeding — exceptions — conditions. — 1. Courts of record, and any judge or justice thereof, shall have power, upon the application of any party to a criminal suit or proceeding, pending in any court of record, to issue a writ of habeas corpus for the purpose of bringing before such court any person who may be detained in jail or prison, within the state, for any cause, to be examined as a witness in such suit or proceeding, on behalf of the applicant.

2. No person detained in a correctional facility of the department of corrections shall appear and attend or be caused to appear and attend any civil proceeding, regardless of whether he is a party, except when:

(1) The offender is a respondent in a chapter 211 proceeding to terminate parental rights. In such cases the trial judge may only issue a writ of habeas corpus ad testificandum to an offender after the department of corrections has been notified and allowed fifteen days to file a written objection and be granted an opportunity to appear and make an oral presentation in opposition to the offender's appearance on the basis of security considerations and the best interests of the child or children; or

(2) The offender is a party to the civil proceeding and the court finds that the offender will be substantially and irreparably prejudiced by his failure to attend a trial on the merits in the civil proceeding. In such cases the trial judge may issue a writ of habeas corpus ad testificandum to an offender only after the department of corrections has been notified and allowed fifteen days to file written objections and been granted an opportunity to appear and make an oral presentation in opposition to the offender's appearance on the basis of security considerations.

(RSMo 1939 § 1909, A.L. 1990 H.B. 974, A.L. 1995 H.B. 424)

Prior revisions: 1929 § 1745; 1919 § 5432; 1909 § 6376



Section 491.240 Writ to obtain witness from county jail.

Effective 28 Aug 1949

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

491.240. Writ to obtain witness from county jail. — Such writ may also be issued by any such court, judge or justice thereof, upon application of a party to a suit or proceeding pending before any officer authorized to examine witnesses, to bring any person confined in the jail of the same county, or the county next adjoining that where the suit or proceeding is to be heard or had, before such officer, to be examined as a witness.

(RSMo 1939 § 1910, A. 1949 S.B. 1149)

Prior revisions: 1929 § 1746; 1919 § 5433; 1909 § 6377



Section 491.250 Application for writ.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

491.250. Application for writ. — An application for such writ shall be verified by affidavit, and shall state the title and nature of the proceeding in which the testimony of the prisoner is desired, the court or officer before whom pending, and that the testimony of such prisoner is material and necessary to the applicant on the trial or hearing of such suit or proceeding, as he is advised by counsel, and verily believes.

(RSMo 1939 § 1911)

Prior revisions: 1929 § 1747; 1919 § 5434; 1909 § 6378



Section 491.260 Application of prosecuting officers.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

491.260. Application of prosecuting officers. — When such application shall be made by the attorney general, prosecuting or circuit attorney, or other public prosecutor, it shall not be necessary to swear to the truth of the facts set forth in the application.

(RSMo 1939 § 1912)

Prior revisions: 1929 § 1748; 1919 § 5435; 1909 § 6379



Section 491.270 Prisoner to be remanded after testifying.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

491.270. Prisoner to be remanded after testifying. — A prisoner who shall be brought before any court, public body or officer, upon a writ of habeas corpus, to testify, shall be remanded, after having testified, to the prison from which he was taken.

(RSMo 1939 § 1913)

Prior revisions: 1929 § 1749; 1919 § 5436; 1909 § 6380

CROSS REFERENCE:

Television, closed circuit coverage of prisoners for court appearance when, requirements, 561.031



Section 491.280 Fees of witnesses.

Effective 28 Aug 2003

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

491.280. Fees of witnesses. — 1. Witnesses shall be allowed fees for their services in the amount of twenty-five dollars per day plus a mileage allowance determined as provided in section 33.095.

2. Each witness may be examined on oath by the court or by the clerk when the court shall so order, as to factors relevant to the proper amount of payment pursuant to this section.

(RSMo 1939 § 13420, A. 1949 S.B. 1149, A.L. 1957 p. 483, A.L. 1996 S.B. 869, A.L. 2003 H.B. 613)

Prior revisions: 1929 § 11798; 1919 § 11006; 1909 § 10709



Section 491.290 Fees, how paid.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

491.290. Fees, how paid. — The clerk of each court of record shall, on the application of any witness to have his fees allowed, enter on his book, under the title of the cause in which the witness was summoned or recognized, or if before the grand jury, the name of the witness, the number of days he has attended and the number of miles he has necessarily to travel in consequence of the summons or recognizance, and shall swear the witness to the truth of the facts contained in said entry, and it shall be the duty of the clerk to make out and deliver to each witness attending before the grand jury, and entitled to fees therefor, a scrip as required in case of grand jurors, which scrip shall be countersigned by the foreman of the grand jury, and shall be paid by the county treasurer in like manner as now by law required for the pay of grand jurors; and the clerk shall be allowed the same compensation for said services as is now allowed by law for like services in issuing scrip to grand jurors.

(RSMo 1939 § 13421)

Prior revisions: 1929 § 11799; 1919 § 11007; 1909 § 10710



Section 491.310 Associate circuit judge to issue subpoenas.

Effective 28 Aug 1945

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

491.310. Associate circuit judge to issue subpoenas. — The associate circuit judge shall issue subpoenas for witnesses at the instance of either party, and shall include all the witnesses ordered at the same time by a party in one subpoena.

(RSMo 1939 § 2649, A.L. 1945 p. 765 § 85)

Prior revisions: 1929 § 2263; 1919 § 2813; 1909 § 7490



Section 491.320 Validity of subpoena.

Effective 28 Aug 1945

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

491.320. Validity of subpoena. — A subpoena issued by an associate circuit judge shall be valid to compel the attendance in an associate circuit judge's court of a witness, as provided in sections 491.010 to 491.270.

(RSMo 1939 § 2650, A.L. 1945 p. 765 § 86)

Prior revisions: 1929 § 2264; 1919 § 2814; 1909 § 7491



Section 491.330 Associate circuit judge may order witness attached, when.

Effective 28 Aug 1945

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

491.330. Associate circuit judge may order witness attached, when. — Whenever it shall appear to the satisfaction of the associate circuit judge that any person duly subpoenaed to appear before him in a suit shall have failed without just cause to attend as a witness in conformity to such subpoena, and the party in whose behalf the subpoena was issued, or his attorney, shall make oath that the testimony of such witness is material, the associate circuit judge shall have power to issue an attachment to compel the attendance of such witness.

(RSMo 1939 § 2652, A.L. 1945 p. 765 § 88)

Prior revisions: 1929 § 2266; 1919 § 2816; 1909 § 7493



Section 491.340 Attachment to be executed as in criminal cases — cost.

Effective 28 Aug 1945

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

491.340. Attachment to be executed as in criminal cases — cost. — Every such attachment may be directed to any sheriff or other officer provided by law of the county in which the witness resides, and shall be executed in the same manner as a warrant in a criminal case; and the fees of the officer for issuing and serving the same shall be paid by the person against whom the same shall have been issued, unless he show reasonable cause, to the satisfaction of the associate circuit judge, for his omission to attend, in which case the party requiring such attendance shall pay all costs of such attachment.

(RSMo 1939 § 2653, A.L. 1945 p. 765 § 89)

Prior revisions: 1929 § 2267; 1919 § 2817; 1909 § 7494



Section 491.350 Penalty for failure to obey subpoena without excuse.

Effective 28 Aug 1945

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

491.350. Penalty for failure to obey subpoena without excuse. — If any witness so attached shall show a reasonable excuse for not appearing, as required by the subpoena, he shall be discharged, either with or without payment of the costs of the attachment, in the discretion of the associate circuit judge; but if he fail to show any good and sufficient reason for not attending, he shall be fined in such sum as the associate circuit judge shall think reasonable to impose, not exceeding twenty dollars, and may be committed until such fine and costs are paid, in like manner as persons may be committed for the nonpayment of fines and costs in criminal cases.

(RSMo 1939 § 2654, A.L. 1945 p. 765 § 90)

Prior revisions: 1929 § 2268; 1919 § 2818; 1909 § 7495



Section 491.360 Continuance of case — associate circuit judge to notify witnesses.

Effective 28 Aug 1945

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

491.360. Continuance of case — associate circuit judge to notify witnesses. — When any cause shall be continued by the associate circuit judge, it shall be his duty forthwith to call before him all witnesses summoned in the cause, and verbally notify such as may attend to appear before him, to testify in the cause, on the day set for trial, which verbal notice shall be in all respects as valid as a summons; and the associate circuit judge shall enter in his record the fact of notice and the names of the witnesses notified. No summons shall thereafter issue to any witness notified as directed.

(RSMo 1939 § 2656, A.L. 1945 p. 765 § 92)

Prior revisions: 1929 § 2270; 1919 § 2820; 1909 § 7497



Section 491.370 Cost of surplus witnesses paid by whom.

Effective 28 Aug 1945

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

491.370. Cost of surplus witnesses paid by whom. — If either party subpoena more than three witnesses to prove any one fact, or shall subpoena any person or persons and not examine them as witnesses on the trial, he shall pay the costs occasioned by such surplus or unnecessary witness or witnesses, unless the testimony of such unexamined witnesses shall be rendered unnecessary by admissions of the opposite party on the trial.

(RSMo 1939 § 2657, A.L. 1945 p. 765 § 93)

Prior revisions: 1929 § 2271; 1919 § 2821; 1909 § 7498



Section 491.380 Competency of witnesses, how determined — oath of witnesses.

Effective 28 Aug 1945

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

491.380. Competency of witnesses, how determined — oath of witnesses. — 1. If a witness, on being produced, shall be objected to as incompetent, such objection shall be tried and determined by the associate circuit judge.

2. Every person offered as a witness, before any testimony shall be given by him, shall be duly sworn, or affirmed, that the evidence he shall give relating to the matter in issue between ______, plaintiff, and ______, defendant, shall be the truth, the whole truth, and nothing but the truth.

(RSMo 1939 § 2658, A.L. 1945 p. 765 § 94)

Prior revisions: 1929 § 2272; 1919 § 2822; 1909 § 7499



Section 491.400 Definitions.

Effective 28 Aug 1959

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

491.400. Definitions. — As used in sections 491.400 to 491.450 the following terms mean and include:

(1) "State", any territory of the United States and District of Columbia.

(2) "Summons", a subpoena, order or other notice requiring the appearance of a witness.

(3) "Witness", a person whose testimony is desired in any proceeding or investigation by a grand jury or in a criminal action, prosecution or proceeding.

(L. 1959 H.B. 295 § 2)



Section 491.410 Summoning witness in this state to testify in another state.

Effective 28 Aug 1959

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

491.410. Summoning witness in this state to testify in another state. — 1. If a judge of a court of record in any state which by its laws has made provision for commanding persons within that state to attend and testify in this state certifies under the seal of such court that there is a criminal prosecution pending in such court, or that a grand jury investigation has commenced or is about to commence, that a person being within this state is a material witness in such prosecution, or grand jury investigation, and his presence will be required for a specified number of days, upon presentation of the certificate to any judge of a court of record in the county in which such person is, the judge shall fix a time and place for a hearing, and shall make an order directing the witness to appear at a time and place certain for the hearing.

2. If at a hearing the judge determines that the witness is material and necessary, that it will not cause undue hardship to the witness to be compelled to attend and testify in the prosecution or a grand jury investigation in the other state, and that the laws of the state in which the prosecution is pending, or grand jury investigation has commenced or is about to commence and of any other state through which the witnesses may be required to pass by ordinary course of travel, will give to him protection from arrest and the service of civil and criminal process, he shall issue a summons, with a copy of the certificate attached, directing the witness to attend and testify in the court where the prosecution is pending, or where a grand jury investigation has commenced or is about to commence at a time and place specified in the summons. In any such hearing the certificate shall be prima facie evidence of all the facts stated therein.

3. If the certificate recommends that the witness be taken into immediate custody and delivered to an officer of the requesting state to assure his attendance in the requesting state, the judge may, in lieu of notification of the hearing, direct that the witness be forthwith brought before him for a hearing. If at a hearing the judge determines that the witness is material and necessary, that it will not cause undue hardship to the witness to be compelled to attend and testify in the prosecution or grand jury investigation in the other state, and that the laws of the state in which the prosecution is pending, or grand jury investigation has commenced or is about to commence and of any other state through which the witness may be required to pass by ordinary course of travel, will give to him protection from arrest and service of civil and criminal process, he may, in lieu of issuing subpoena or summons, order that the witness be forthwith taken into custody and delivered to an officer of the requesting state. In any such hearing the certificate shall be prima facie evidence of all the facts stated therein.

4. If the witness, who is summoned as provided in this section, after being paid or tendered by some properly authorized person the sum of ten cents a mile for each mile by the ordinary traveled route to and from the court where the prosecution is pending and fifteen dollars for each day that he is required to travel and attend as a witness, fails without good cause to attend and testify as directed in the summons, he shall be punished in the manner provided for the punishment of any witness who disobeys a summons issued from a court of record in this state.

(L. 1959 H.B. 295 § 3)



Section 491.420 Witness from another state summoned to testify in this state.

Effective 28 Aug 1959

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

491.420. Witness from another state summoned to testify in this state. — 1. If a person in any state, which by its laws has made provision for commanding persons within its borders to attend and testify in criminal prosecutions, or grand jury investigations commenced or about to commence, in this state, is a material witness in a prosecution pending in a court of record in this state, or in a grand jury investigation which has commenced or is about to commence, a judge of such court may issue a certificate under the seal of the court stating these facts and specifying the number of days the witness will be required. The certificate may include a recommendation that the witness be taken into immediate custody and delivered to an officer of this state to assure his attendance in this state. This certificate shall be presented to a judge of a court of record in the county in which the witness is found.

2. If the witness is summoned to attend and testify in this state he shall be tendered by the treasurer of the county in which the prosecution is pending the sum of ten cents a mile for each mile by the ordinary traveled route to and from the court where the prosecution is pending, and fifteen dollars for each day that he is required to travel and attend as a witness. A witness who has appeared in accordance with the provisions of the summons shall not be required to remain within this state a longer period of time than the period mentioned in the certificate, unless otherwise ordered by the court. If the witness, after coming into this state, fails without good cause to attend and testify as directed in the summons, he shall be punished in the manner provided for the punishment of any witness who disobeys a summons issued from a court of record in this state.

(L. 1959 H.B. 295 § 4)

(1974) Case remanded for hearing to determine if failure to subpoena alibi witnesses from another state was ineffectiveness of counsel. Garton v. Swenson (C.A. Mo.), 497 F.2d 1137.



Section 491.430 Exemption from arrest and service of process.

Effective 28 Aug 1959

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

491.430. Exemption from arrest and service of process. — 1. If a person comes into this state in obedience to a summons directing him to attend and testify in this state he is not, while in this state pursuant to such summons, subject to arrest or the service of process, civil or criminal, in connection with matters which arose before his entrance into this state under the summons.

2. If a person passes through this state while going to another state in obedience to a summons to attend and testify in that state or while returning therefrom, he is not while so passing through this state subject to arrest or the service of process, civil or criminal, in connection with matters which arose before his entrance into this state under the summons.

(L. 1959 H.B. 295 § 5)



Section 491.440 Uniformity of interpretation.

Effective 28 Aug 1959

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

491.440. Uniformity of interpretation. — This law shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of the states which enact it.

(L. 1959 H.B. 295 § 6)



Section 491.450 Short title.

Effective 28 Aug 1959

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

491.450. Short title. — This law may be cited as the "Uniform Law to Secure the Attendance of Witnesses from Within or Without a State in Criminal Proceedings".

(L. 1959 H.B. 295 § 1)



Section 491.600 Courts with criminal jurisdiction may issue orders to protect witness or victim.

Effective 28 Aug 1983

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

491.600. Courts with criminal jurisdiction may issue orders to protect witness or victim. — Any court with jurisdiction over any criminal matter may, in its discretion, upon substantial evidence, which may include hearsay, that intimidation or dissuading of any person who is a victim or who is a witness has occurred or is reasonably likely to occur, issue orders including but not limited to the following:

(1) An order that a defendant not engage in activity as defined by section 575.270 and maintain a prescribed geographic distance from a witness or victim;

(2) An order that a person before the court other than a defendant, including but not limited to a subpoenaed witness or other person entering the courtroom of said court, not engage in activity as defined by section 575.270, and maintain a prescribed geographic distance from a witness or victim;

(3) An order that any person described in subdivision (1) or (2) of this section have no connection whatsoever with any specified witness or any victim, except through an attorney under such reasonable restrictions as the court may impose.

(L. 1983 S.B. 24 § 2)



Section 491.610 Violation of protective orders, penalties.

Effective 28 Aug 1983

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

491.610. Violation of protective orders, penalties. — Any person violating any order made pursuant to section 491.600 may be punished in any of the following ways:

(1) For any substantive offense described in section 575.270 where such violation of an order is a violation of section 575.270 as a contempt of the court making such order; however, no finding of contempt shall be a bar for prosecution for a substantive offense as defined in section 575.270, but:

(a) Any person so held in contempt shall be entitled to credit for any punishment imposed against any sentence imposed or conviction of said substantive offense; and

(b) Any conviction or acquittal for any substantive offense under section 575.270 shall be a bar to subsequent punishment for contempt arising out of the same act;

(2) By revocation of any form of pretrial release, or the forfeiture of bail or both and to issuance of a bench warrant for the defendant's arrest or remanding him to custody. The revocation may be made whether the violation of the order complained of has been committed by the defendant personally or was caused or encouraged to have been committed by such defendant.

(L. 1983 S.B. 24 § 3)



Section 491.620 Pretrial releases of defendant conditional — notice of prohibited witness tampering activities required.

Effective 28 Aug 1983

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

491.620. Pretrial releases of defendant conditional — notice of prohibited witness tampering activities required. — 1. Any pretrial release of any defendant whether on bail or under any other form of recognizance shall be deemed as a matter of law to include a condition that the defendant neither do nor cause to be done nor permit to be done on his behalf any act prescribed by section 575.270.

2. Any request form for bail or bond given by the clerk of any court, by any court, by any surety or bondsman, and any written promise to appear on one's own recognizance shall contain in a conspicuous location notice of prohibited activities under section 575.270.

(L. 1983 S.B. 24 § 4)



Section 491.640 Prosecutors coordinators training council may provide for security of witnesses and families, when — powers — request by law enforcement agencies, content — delegation of program administration, to whom.

Effective 28 Aug 2004

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

491.640. Prosecutors coordinators training council may provide for security of witnesses and families, when — powers — request by law enforcement agencies, content — delegation of program administration, to whom. — 1. The prosecutors coordinators training council, as established in section 56.760, may, upon the council's own initiative or at the request of the attorney general, any prosecuting attorney or law enforcement agency, provide for the security of witnesses, potential witnesses and their immediate families in criminal proceedings instituted or investigations pending against a person alleged to have engaged in a violation of state law. Providing for witnesses may include provision of housing facilities and for the health, safety and welfare of such witnesses and their immediate families, if testimony by such a witness might subject the witness or a member of his immediate family to danger of bodily injury, and may continue so long as such danger exists.

2. The prosecutors coordinators training council may authorize the purchase, rental or modification of protected housing facilities for the purpose of this section. The council may contract with any department of federal or state government to obtain or to provide the facilities or services to carry out this section.

3. The prosecutors coordinators training council may authorize expenditures to provide for the health, safety and welfare of witnesses and victims, and the families of such witnesses and victims, whenever, in his judgment, testimony from, or a willingness to testify by, such a witness or victim would place the life of such person, or a member of his family or household, in jeopardy. Applications by requesting law enforcement agencies under this section must include but not necessarily be limited to:

(1) Statement of conditions which qualify persons for protection;

(2) Precise methods the originating agency will use to provide protection, including relocation of persons and reciprocal agreements with other law enforcement agencies;

(3) Statement of projected costs over a specified period of time.

4. The prosecutors coordinators training council may delegate administration of the program set forth in this section to the executive director of the Missouri office of prosecution services. Subject to appropriations from the general assembly for the purposes provided for in this section, funds may be appropriated from the Missouri office of prosecution services fund set forth in subsection 2 of section 56.765, general revenue or federal funds. Under no circumstance shall the expenditures from general revenue for the purposes provided for in this section exceed the amount of ninety-five thousand dollars, if and when appropriated by the general assembly for such purposes.

(L. 1983 S.B. 24 § 5, A.L. 2004 S.B. 1211)



Section 491.675 Citation of sections 491.675 to 491.705.

Effective 28 Aug 1987

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

491.675. Citation of sections 491.675 to 491.705. — The provisions of sections 491.675 to 491.705 shall be known and may be cited as the "Child Victim Witness Protection Law".

(L. 1985 H.B. 366, et al. § 7, A.L. 1987 H.B. 598)



Section 491.678 Child defined.

Effective 19 Jul 1985, see footnote

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

491.678. Child defined. — For purposes of sections 491.675 to 491.693, the term "child" means a person under seventeen years of age who is the alleged victim in any criminal prosecution under chapter 565, 566 or 568.

(L. 1985 H.B. 366, et al. § 8)

Effective 7-19-85



Section 491.680 Court may order video recording of alleged child victim, when — procedure — transcript — exclusion of defendant from proceedings, opportunity to review — cross-examination.

Effective 28 Aug 1992

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

491.680. Court may order video recording of alleged child victim, when — procedure — transcript — exclusion of defendant from proceedings, opportunity to review — cross-examination. — 1. In any criminal prosecution under the provisions of chapter 565, 566 or 568 involving an alleged child victim, upon the motion of the prosecuting attorney, the court may order that an in-camera videotaped deposition of the testimony of the alleged child victim be made for use as substantive evidence at preliminary hearings and at trial.

2. If the court finds, at a hearing, that significant emotional or psychological trauma to the child which would result from testifying in the personal presence of the defendant exists, which makes the child unavailable as a witness at the time of the preliminary hearing or trial, the court shall order that an in-camera videotaped deposition of the testimony of the alleged child victim be made for use as substantive evidence at the preliminary hearings and at trial. Such recording shall be retained by the prosecuting attorney and shall be admissible in lieu of the child's personal appearance and testimony at preliminary hearings and at trial, conflicting provisions of section 544.270 notwithstanding. A transcript of such testimony shall be made as soon as possible after the completion of such deposition and shall be provided to the defendant together with all other discoverable materials.

3. Upon a finding of trauma as provided for in subsection 2 of this statute, the court may also exclude the defendant from the videotape deposition proceedings in which the child is to testify. Where any such order of exclusion is entered, the child shall not be excused as a witness until the defendant has had a reasonable opportunity to review the videotape deposition in private with his counsel and to consult with his counsel; and until his counsel has been afforded the opportunity to cross-examine the child following such review and consultation.

4. The court shall preside over the depositions, which shall be conducted in accordance with the rules of evidence applicable to criminal cases.

5. The attorney for the defendant shall have at least two opportunities to cross-examine the deposed alleged child victim: once prior to the preliminary hearing and at least one additional time prior to the trial.

6. Prior to the taking of the deposition which is to be used as substantive evidence at the trial pursuant to sections 491.675 to 491.693, the defendant's attorney shall be provided with such discoverable materials and information as the court may, on motion, direct; shall be afforded a reasonable time to examine such materials; and shall be permitted to cross-examine the child during the deposition.

7. If the defendant is not represented by counsel and if, upon inquiry, it appears to the court that the defendant will be unable to obtain counsel within a reasonable period of time, the court shall appoint the public defender or other counsel to represent the defendant at the deposition.

(L. 1985 H.B. 366, et al. § 9, A.L. 1992 S.B. 638)

(1989) Taking of video recording of child's deposition where defendant was excluded from room where deposition was taken was violation of defendant's right of confrontation where no evidence of possible trauma was offered. State v. Davidson, 764 S.W.2d 731 (Mo. App.W.D.).



Section 491.685 Defendant may be excluded from child victim deposition proceedings, when.

Effective 19 Jul 1985, see footnote

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

491.685. Defendant may be excluded from child victim deposition proceedings, when. — 1. On motion of the prosecuting attorney, the court may exclude the defendant from any or all deposition proceedings at which the child is to testify. However, where any such order of exclusion is entered, the child shall not be excused as a witness until the defendant has had a reasonable opportunity to review the videotape recording in private with his counsel and to consult with his counsel; and until his counsel has been afforded the opportunity to cross-examine the child following such review and consultation.

2. The court may also order, on motion of the prosecuting attorney, during all predeposition procedures, recesses, and post-deposition matters that the child be sequestered from the view and presence of the defendant.

3. In no event shall the child's videotaped testimony be admitted into evidence until the defendant and his attorney have been afforded a reasonable opportunity to review the videotape in private in the presence of each other.

(L. 1985 H.B. 366, et al. § 10)

Effective 7-19-85



Section 491.687 Court may order videotaped reexamination, when.

Effective 19 Jul 1985, see footnote

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

491.687. Court may order videotaped reexamination, when. — At any time prior to trial, and for good cause shown, the court may, upon motion of any party, order a videotaped reexamination of the child where the interests of justice so require.

(L. 1985 H.B. 366, et al. § 11)

Effective 7-19-85



Section 491.690 Provisions of sections 491.675 to 491.693 not to apply where defendant has waived right to counsel — exceptions.

Effective 19 Jul 1985, see footnote

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

491.690. Provisions of sections 491.675 to 491.693 not to apply where defendant has waived right to counsel — exceptions. — Where a defendant has waived the right to counsel and elected to represent himself, the provisions of sections 491.675 to 491.693 shall not apply, except in the discretion of the court, under such rules, procedures and restrictions as the court may, in the interests of justice, impose.

(L. 1985 H.B. 366, et al. § 12)

Effective 7-19-85



Section 491.693 Testimony to be under oath.

Effective 19 Jul 1985, see footnote

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

491.693. Testimony to be under oath. — All testimony taken under sections 491.675 to 491.693 shall be under oath.

(L. 1985 H.B. 366, et al. § 13)

Effective 7-19-85



Section 491.696 Child defined — videotaped testimony for juvenile court hearings.

Effective 28 Aug 1987

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

491.696. Child defined — videotaped testimony for juvenile court hearings. — For purposes of sections 491.696 to 491.705, the term "child" means a person seventeen years of age or under who is the alleged victim of sexual abuse, physical abuse, or neglect as such terms are defined in section 210.110.

(L. 1987 H.B. 598)



Section 491.699 Juvenile court hearings — court may order video recording of alleged child victim, when — procedure — cross-examination — counsel appointed for perpetrator, when.

Effective 28 Aug 1987

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

491.699. Juvenile court hearings — court may order video recording of alleged child victim, when — procedure — cross-examination — counsel appointed for perpetrator, when. — 1. Upon the motion of the juvenile officer, the court may order that an in-camera videotaped recording of the testimony of the alleged child victim be made for use as substantive evidence at a juvenile court hearing held pursuant to the provisions of chapter 211. The provisions of section 491.075 relating to the admissibility of statements made by a child under the age of twelve shall apply to proceedings in juvenile court.

2. In determining whether or not to allow such motion, the court shall consider the elements of the offense charged and the emotional or psychological trauma to the child if required to testify in open court or to be brought into the personal presence of the alleged perpetrator. Such recording shall be retained by the juvenile officer and shall be admissible in lieu of the child's personal appearance and testimony at juvenile court hearings. A transcript of such testimony shall be made as soon as possible after the completion of such deposition and shall be provided to all parties to the action.

3. The court shall preside over the depositions, which shall be conducted in accordance with the rules of evidence applicable to civil cases.

4. In any prosecution under either subdivision (2) or (3) of subsection 1 of section 211.031, the attorney for the alleged perpetrator shall have at least two opportunities to cross-examine the deposed alleged child victim.

5. Prior to the taking of the deposition which is to be used as substantive evidence at the hearing pursuant to sections 491.696 to 491.705, the attorney for any party to the action shall be provided with such discoverable materials and information as the court may, on motion, direct; shall be afforded a reasonable time to examine such materials; and shall be permitted to cross-examine the child during the deposition.

6. In any prosecution under either subdivision (2) or (3) of subsection 1 of section 211.031, if the alleged perpetrator is not represented by counsel and if, upon inquiry, it appears to the court that he or she will be unable to obtain counsel within a reasonable period of time, the court shall appoint the public defender or other counsel to represent the alleged perpetrator at the deposition.

(L. 1987 H.B. 598)



Section 491.702 Perpetrator may be excluded from child victim deposition proceeding, when — sequestration of victim — review of tapes required, when.

Effective 28 Aug 1987

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

491.702. Perpetrator may be excluded from child victim deposition proceeding, when — sequestration of victim — review of tapes required, when. — 1. On motion of the juvenile officer, the court may exclude the alleged perpetrator from any or all deposition proceedings at which the child is to testify. However, where any such order of exclusion is entered, the child shall not be excused as a witness until the alleged perpetrator has had a reasonable opportunity to review the videotape recording in private with his counsel and to consult with his counsel; and until his counsel has been afforded the opportunity to cross-examine the child following such review and consultation.

2. The court may also order, on motion of the juvenile officer, during all predeposition procedures, recesses, and post-deposition matters that the child be sequestered from the view and presence of the alleged perpetrator.

3. In no event shall the child's videotaped testimony be admitted into evidence until all parties and their attorneys have been afforded a reasonable opportunity to review the videotape in private in the presence of each other.

(L. 1987 H.B. 598)



Section 491.705 Court may order videotaped reexamination, when — testimony to be under oath.

Effective 28 Aug 1987

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

491.705. Court may order videotaped reexamination, when — testimony to be under oath. — 1. At any time prior to a hearing, and for good cause shown, the court may, upon motion of any party, order a videotaped reexamination of the child where the interests of justice so require.

2. All testimony taken under sections 491.696 to 491.705 shall be under oath.

(L. 1987 H.B. 598)



Section 491.710 Hearings involving child witnesses given docket priority — delays or continuances granted, when.

Effective 28 Aug 1987

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

491.710. Hearings involving child witnesses given docket priority — delays or continuances granted, when. — In all criminal cases and juvenile court hearings under chapter 211 involving a child victim or witness, as defined in section 491.678 or 491.696, the court shall give docket priority. The court and the prosecuting or circuit attorney shall take appropriate action to insure a speedy trial in order to minimize the length of time the child must endure the stress of his or her involvement in the proceeding. In ruling on any motion or other request for a delay or continuance of proceedings, the court shall consider and give weight to any adverse impact the delay or continuance may have on the well-being of a child victim or witness.

(L. 1987 H.B. 598 § 17)



Section 491.725 Citation of law — definitions — applicability.

Effective 28 Aug 2009

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

491.725. Citation of law — definitions — applicability. — 1. This section shall be known and may be cited as the "Child Witness Protection Act".

2. As used in this section, the following terms shall mean:

(1) "Child", a person fourteen years of age or under, or at the discretion of the court, a person fifteen to seventeen years of age, who is a witness in any judicial proceeding under chapter 452 or 453, or the alleged victim or witness in any judicial proceeding under chapter 455, 565, 566, or 568. The court shall make written findings on the record when a child fifteen to seventeen years of age is included under this subdivision. "Victim" or "witness" shall not include any child accused of committing a felony; however, these terms may, in the court's discretion, include:

(a) A child where such child's participation in a felony appears to have been induced, coerced, or unwilling; or

(b) A child who has participated in the felony, but who has subsequently and voluntarily agreed to testify on behalf of the state;

(2) "Support person", an adult, designated by the court to serve as a support person, who is known to the child victim or witness and who has no direct legal or pecuniary interest in the outcome of the judicial proceeding.

3. In order to facilitate testimony that is fair and accurate, for the benefit of all parties, and in order to protect all parties from the risks of a child becoming confused while testifying in a judicial proceeding, the following child witness protection act shall apply to all children testifying in court:

(1) Whether at a competency hearing or trial itself, the judge shall ensure that any oath that is required of a child shall be administered in such a manner that the child may fully understand his or her duty to tell the truth;

(2) The court shall take care to ensure that questions are stated in a form which is appropriate to the age of the child. The court shall explain to the child that if he or she does not understand a question, the child has the right to say that he or she does not understand the question and to have the question restated in a form that the child does understand;

(3) In the court's discretion, the taking of testimony from a child victim or witness may be limited in duration or limited to normal school hours. The court may order a recess when the energy, comfort, or attention span of the child warrants;

(4) Upon motion made by the child, his or her representative, or any party to the judicial proceeding, at least thirty days in advance of the judicial proceeding, the court may allow the child to have a toy, blanket, or similar item in his or her possession while testifying, but such item shall only be allowed if:

(a) All parties agree; or

(b) If the movant shows the court by a preponderance of evidence that:

a. The child in question cannot reliably testify without the item in his or her possession; and

b. Allowing the item is not likely to prejudice the trier of fact in hearing and evaluating the child's testimony;

(5) Upon motion made by the child, his or her representative, or any party to the judicial proceeding, at least thirty days in advance of the judicial proceeding, the court may designate a support person, who shall be present in the courtroom, in view of the child witness. The court may allow the support person to remain in close proximity to the child during the child's testimony, but such action shall only be allowed if:

(a) All parties agree; or

(b) If the movant shows the court by a preponderance of the evidence that:

a. The child in question cannot reliably testify without the support person in close proximity during the testimony; and

b. Allowing the support person to be in close proximity to the child during testimony is not likely to prejudice the trier of fact in hearing and evaluating the child's testimony.

­­

­

(6) The court shall prevent intimidation or harassment of the child witness by the parties or their attorneys. Insofar as it is consistent with the constitutional rights of the parties to confront and cross-examine adverse witnesses, the judge may rephrase any questions in order to prevent any such intimidation or harassment; and

(7) Upon its own motion or the motion of any party to the judicial proceeding, at least thirty days in advance of the judicial proceeding, the court may order such accommodations as are appropriate under the circumstances to ensure the comfort of the child victim or witness, including the following measures:

(a) Adjusting the layout of the courtroom;

(b) Conducting the proceedings outside the normal courtroom; or

(c) Relaxing the formalities of the proceedings;

­­

­

(L. 2009 H.B. 863)






Chapter 492 Oaths and Affirmations, Depositions and Perpetuation of Testimony

Chapter Cross References



Section 492.010 Officers and notary public authorized to administer oaths.

Effective 28 Aug 1988

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

492.010. Officers and notary public authorized to administer oaths. — Every court and judge, justice and clerk thereof, notaries public, certified court reporters and certified shorthand reporters, shall respectively have power to administer oaths and affirmations to witnesses and others concerning any thing or proceeding pending* before them, respectively, and to administer oaths and take affidavits and depositions within their respective jurisdictions, in all cases where oaths and affirmations are required by law to be taken.

(RSMo 1939 § 1884, A.L. 1988 S.B. 425)

Prior revisions: 1929 § 1720; 1919 § 5407; 1909 § 6351

*Word "depending" appears in original rolls.



Section 492.020 Oaths required to be taken before particular officer may be taken before others, when.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

492.020. Oaths required to be taken before particular officer may be taken before others, when. — Whenever any oath or affirmation is required by law to be taken before a particular court or officer, the same may be done before any other court or officer empowered to administer oaths, unless it is expressly prohibited; and when no court or officer is named by whom an oath may be administered or affidavit taken, the same may be done by any court or officer authorized to administer oaths.

(RSMo 1939 § 1885)

Prior revisions: 1929 § 1721; 1919 § 5408; 1909 § 6352



Section 492.030 Parties may affirm, when.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

492.030. Parties may affirm, when. — Every person who shall declare that he has conscientious scruples against taking an oath or swearing in any form shall be permitted to make his solemn declaration or affirmation in the following form: "You do solemnly declare and affirm", etc., concluding with the words "under the pains and penalties of perjury".

(RSMo 1939 § 1881)

Prior revisions: 1929 § 1717; 1919 § 5404; 1909 § 6348



Section 492.040 Officer shall adopt mode most binding on conscience, when.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

492.040. Officer shall adopt mode most binding on conscience, when. — Whenever the court or officer by whom any person is about to be sworn shall be satisfied that such person has any peculiar mode of swearing connected with or in addition to the usual form of administering oaths, which is to him of more solemn and binding obligation, the court or officer shall adopt that mode which shall appear to be most binding on the conscience of the person to be sworn.

(RSMo 1939 § 1882)

Prior revisions: 1929 § 1718; 1919 § 5405; 1909 § 6349



Section 492.050 Parties to be sworn according to the ceremonies of their religion.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

492.050. Parties to be sworn according to the ceremonies of their religion. — Every person, believing in any other than the Christian religion, shall be sworn according to the peculiar ceremonies of his religion, if there be any such ceremonies.

(RSMo 1939 § 1883)

Prior revisions: 1929 § 1719; 1919 § 5406; 1909 § 6350



Section 492.060 Persons deemed to have been lawfully sworn, when.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

492.060. Persons deemed to have been lawfully sworn, when. — In all cases in which an oath or affirmation is required or authorized by law, every person swearing, affirming or declaring, in whatever form, shall be deemed to have been lawfully sworn, and to be guilty of perjury for corruptly and falsely swearing, affirming or declaring, in the same manner as if he had sworn by laying his hand on the gospels and kissing them.

(RSMo 1939 § 1886)

Prior revisions: 1929 § 1722; 1919 § 5409; 1909 § 6353



Section 492.070 Oaths, affirmations, depositions of persons in military service, who may take — form — validation of those previously taken.

Effective 12 Jun 1991, see footnote

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

492.070. Oaths, affirmations, depositions of persons in military service, who may take — form — validation of those previously taken. — 1. Any commissioned officer, other than a commissioned warrant officer, of any of the Armed Forces of the United States, whether or not on active duty, may administer oaths and affirmations to, and to take depositions, and affidavits of, any member of any of the Armed Forces of the United States, whether or not on active duty, with like effect as if the same were administered or taken within the state of Missouri by a notary public.

2. Such officer shall certify the act, stating the time and place thereof, over his signature, setting forth his grade, serial number, branch of service (Army, Navy, etc.), and permanent mailing address. If such officer shall omit from his certificate the place thereof, serial number, branch of service, and permanent mailing address, or any of them, it shall be deemed to have been done for reasons of security and shall not invalidate such certificate. The signature of any such officer, together with his grade, shall be prima facie evidence of his authority.

3. Any form of jurat complying with the requirements of this section may be used, and the following form shall be taken to satisfy all requirements of this section:

­

­

4. All such oaths, affirmations, affidavits, and depositions heretofore made and which were not in conformity with the requirements of the laws at that time, but are in conformity with the requirements of this section, are hereby validated and legalized for all purposes from and after June 12, 1991. It shall not be necessary to rerecord any such instrument.

(RSMo 1939 § 1948, A.L. 1951 p. 533, A.L. 1991 S.B. 358)

Prior revisions: 1929 § 1784; 1919 § 5471

Effective 6-12-91



Section 492.080 Depositions may be obtained conditionally.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

492.080. Depositions may be obtained conditionally. — Any party to a suit pending in any court in this state may obtain the deposition of any witness, to be used in such suit, conditionally.

(RSMo 1939 § 1917)

Prior revisions: 1929 § 1753; 1919 § 5440; 1909 § 6384

CROSS REFERENCES:

Criminal case--defendant may take and use depositions, when, 545.380, 545.400

Felony cases, state may take depositions, when, Const. Art. I § 18(b)

Public service commission, depositions in proceedings before, 386.420

Referees, depositions may be used in proceedings before, 515.160

Survey corners, deposition in proceedings to establish by testimony, 446.090

Unlawful detainer actions, depositions taken and used, 534.180, 534.190

(1955) Where witness was old, sick and feeble and evidence indicated the taking of his oral testimony might endanger his life, court and special commissioner had discretion to deny the right to take his oral testimony by deposition. State ex rel. Nichols v. Killoren (A.), 285 S.W.2d 38.



Section 492.090 Officers authorized to take depositions.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

492.090. Officers authorized to take depositions. — Depositions may be taken by some one of the following officers:

(1) If taken within this state, by some judge, justice, associate circuit judge, notary public or clerk of any court having a seal, in vacation of court, mayor or chief officer of a city or town having a seal of office;

(2) If taken without this state, by some officer out of this state appointed by authority of the laws of this state to take depositions, or by some consul or commercial or diplomatic representative of the United States, having a seal, or mayor or chief officer of any city, town or borough, having a seal of office, or by some judge, justice of the peace, or other judicial officer, or by some notary public, within the government where the witness may be found.

(RSMo 1939 § 1920)

Prior revisions: 1929 § 1756; 1919 § 5443; 1909 § 6387

(1988) Nonparty deposition of out-of-state witness taken by telephone is permissible and proper evidence for jury to consider. Patton v. May Dept. Stores Co., 762 S.W.2d 38 (Mo.banc).



Section 492.100 Commissioners of foreign courts may compel attendance of witnesses.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

492.100. Commissioners of foreign courts may compel attendance of witnesses. — Commissioners appointed by any other state, or any of the territories of the United States, or the District of Columbia, for the purpose of taking depositions and affidavits, and the acknowledgments of deeds, powers of attorney and other instruments of writing, and residing in this state, shall have the same power to compel the attendance of witnesses in the taking of depositions and the proof of deeds, and in all other cases where it may be necessary in the discharge of the duties of their office, as is now given by law to any court of record in this state, in compelling the attendance of witnesses before such court.

(RSMo 1939 § 1914)

Prior revisions: 1929 § 1750; 1919 § 5437; 1909 § 6381



Section 492.110 Witness residing out of this state, commission to issue.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

492.110. Witness residing out of this state, commission to issue. — When the witness resides out of this state, the party desiring his testimony may sue out of the court in which the suit is pending, or out of the office of the clerk thereof, a commission to take the deposition of the witness.

(RSMo 1939 § 1918)

Prior revisions: 1929 § 1754; 1919 § 5441; 1909 § 6385



Section 492.120 Commission, how issued, to whom directed.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

492.120. Commission, how issued, to whom directed. — The commission shall be under the seal of the court, and shall be directed to any officer herein authorized to take depositions within the government where the witness may be found.

(RSMo 1939 § 1921)

Prior revisions: 1929 § 1757; 1919 § 5444; 1909 § 6388



Section 492.130 Power and duty of the officer under the commission.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

492.130. Power and duty of the officer under the commission. — The commission shall authorize such officer to cause to come before him such person or persons as shall be named to him by the party suing for the same, and shall command such officer to examine such person touching his knowledge of anything relating to the matter in controversy, and to reduce such examination to writing, and return the same, annexed to the commission, to the court wherein or the associate circuit judge before whom the action is pending, with all convenient speed.

(RSMo 1939 § 1922)

Prior revisions: 1929 § 1758; 1919 § 5445; 1909 § 6389



Section 492.140 What officers out of this state may take depositions without commission.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

492.140. What officers out of this state may take depositions without commission. — Depositions may be taken by any officer appointed out of this state, by authority of the laws of this state to take depositions without any commission or order from any court or clerk.

(RSMo 1939 § 1924)

Prior revisions: 1929 § 1760; 1919 § 5447; 1909 § 6391



Section 492.150 Special commissioner appointed when, qualifications — time and place of depositions — enforcement of subpoenas issued by other officer.

Effective 02 Jan 1979, see footnote

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

492.150. Special commissioner appointed when, qualifications — time and place of depositions — enforcement of subpoenas issued by other officer. — 1. When the witness is found in this state, the deposition may be taken by the proper officer without any commission or order of the court or clerk except that whenever a notice is given, as required by law, in a cause pending in any circuit court of any county or of the city of St. Louis to take such deposition, the party upon whom such notice is served, as provided by law, may, at any time after the service of such notice and before the taking of such deposition shall be commenced, after having given the party or his attorney of record on whose behalf such notice was served, one day's written notice by delivering a copy thereof to all adverse parties or their attorneys of record, of his intention to apply for the appointment of a special commissioner to take such deposition and of the time and place of making such application, make an application, accompanied by a service copy of the notice of application, to the court or to the judge thereof to appoint a special commissioner to take such deposition under such notice. The court or judge may, in its or his discretion, appoint a special commissioner to take the deposition. Such commissioner shall be an attorney of record, disinterested and of no kin to any party in the cause and may be a resident of any county or the city of St. Louis. The court or judge shall designate in the order the time and place for the taking of the deposition by the special commissioner but thereafter the commissioner may continue such taking from time to time.

2. The special commissioner shall alone be authorized to take the depositions but any subpoena which has been issued by an authorized officer and has been served upon the witness, as required by law, commanding his presence at the time and place designated in the notice is sufficient to require the attendance of the witness before the special commissioner at the time and place designated in the order appointing the special commissioner. In the event the witness does not attend in obedience to the subpoena, the special commissioner is authorized to compel his attendance by attachment as if the subpoena had been issued by him under the authority conferred on him by law.

(RSMo 1939 § 1923, A.L. 1959 S.B. 247, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1759; 1919 § 5446; 1909 § 6390

Effective 1-02-79



Section 492.155 Powers of special commissioner — rulings on evidence, review.

Effective 28 Aug 1959

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

492.155. Powers of special commissioner — rulings on evidence, review. — 1. The special commissioner, for the purpose of taking the depositions and certifying and returning them as required by law, possesses the same power and authority and is subject to the same duties and obligations as are now or hereafter conferred and imposed by law on officers authorized to take depositions.

2. The special commissioner also has the power and authority to hear and determine all objections to testimony and evidence and to admit or exclude the same in the same manner and to the same extent as the court would have in the trial of the cause before the court.

3. Whenever the special commissioner sustains objections to testimony or evidence, the party against whom the ruling is made has the right to have the ruling reported by the special commissioner to the court. It is the duty of the special commissioner to report the same at such time as he deems advisable either during or immediately after the close of the taking of depositions in the cause to the court.

4. Upon the report being presented to the court, the court shall forthwith pass upon the ruling so reported and make an order affirming or reversing it. In the event the ruling is reversed, the court shall enter an order of record directing the special commissioner to admit the testimony or evidence so excluded.

5. Whenever the special commissioner reports his ruling to the court, he shall adjourn the taking of depositions to such time and place as he may direct and enforce the attendance of any witness thereat by attachment or otherwise, so as to enable a party to have any question answered which he has ruled out and which the court may direct to be answered, together with such other questions as may appear proper under the ruling of the court reversing the special commissioner.

(RSMo 1939 § 1923, A.L. 1959 S.B. 247 § 492.150)

Prior revisions: 1929 § 1759; 1919 § 5446; 1909 § 6390



Section 492.160 Notice to be given if the party or his attorney resides in this state, how.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

492.160. Notice to be given if the party or his attorney resides in this state, how. — In all cases where depositions shall be taken by virtue of sections 492.080 to 492.150, the party at whose instance they are taken shall cause notice in writing of the time and place of taking them to be served on the adverse party, or his attorney of record in the cause, where such party or his attorney resides in this state.

(RSMo 1939 § 1925)

Prior revisions: 1929 § 1761; 1919 § 5448; 1909 § 6392



Section 492.170 If they do not reside in this state, how.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

492.170. If they do not reside in this state, how. — If neither the adverse party nor his attorney reside in this state, posting such notice in the office of the associate circuit judge or of the clerk of the court where the suit is pending shall be deemed sufficient notice.

(RSMo 1939 § 1926)

Prior revisions: 1929 § 1762; 1919 § 5449; 1909 § 6393



Section 492.180 Notice, how served on party or attorney.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

492.180. Notice, how served on party or attorney. — Such notice, when served on the adverse party or his attorney, shall be:

(1) By delivering to him a copy thereof;

(2) By leaving a copy at his usual place of abode, with some member of his family above the age of fifteen years, or at his office with some clerk above the age of fifteen years; and

(3) In case the adverse party is a railroad or other corporation, such notice may be served by delivering a copy thereof to any station agent of such railroad corporation, or to any local agent of such other corporation, at his office in the county in which the suit was brought or is pending.

(RSMo 1939 § 1927)

Prior revisions: 1929 § 1763; 1919 § 5450; 1909 § 6394



Section 492.190 By whom served.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

492.190. By whom served. — The service of any notice required by sections 492.080 to 492.400 may be by any sheriff, marshal, constable, or by any competent witness, who shall make affidavit to the service.

(RSMo 1939 § 1928)

Prior revisions: 1929 § 1764; 1919 § 5451; 1909 § 6395



Section 492.200 When notice shall be served.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

492.200. When notice shall be served. — In all cases where notice is required by sections 492.080 to 492.400, the same shall be served at least three days before the day of taking the depositions, and one day additional for every fifty miles for the first three hundred miles, and beyond that one additional day for each one hundred miles of distance from the place of serving or setting up such notice, to the place of taking the depositions, except as otherwise provided in said sections; provided, that not more than one notice to take depositions in the same case shall be given for the same day.

(RSMo 1939 § 1929)

Prior revisions: 1929 § 1765; 1919 § 5452; 1909 § 6396



Section 492.210 Time may be shortened by court or judge in vacation.

Effective 28 Aug 1959

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

492.210. Time may be shortened by court or judge in vacation. — When it is desired to take depositions to be read in suits pending in any of the courts of this state, the court in which any suit is pending, or the judge thereof in vacation, may shorten the time for which notice is to be given, as now required, upon application of the party desiring it, with due notice of such application to the opposite party or his attorney; and notice of taking depositions, given for such time as is designated by the court or judge, shall in all cases be sufficient.

(RSMo 1939 § 1930, A.L. 1959 S.B. 247)

Prior revisions: 1929 § 1766; 1919 § 5453; 1909 § 6397



Section 492.220 Commission to examine witnesses on interrogatories when awarded.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

492.220. Commission to examine witnesses on interrogatories when awarded. — When a party to any suit pending in any court of record in this state shall make application to such court in term time, or to the judge thereof in vacation, for a commission to take the examination of witnesses, and shall support the application by affidavit, and shall have given to the adverse party reasonable notice of such application, the court or judge may, upon such terms as it may think proper, award such commission.

(RSMo 1939 § 1931)

Prior revisions: 1929 § 1767; 1919 § 5454; 1909 § 6398

CROSS REFERENCE:

Interrogatories, generally, 510.020, 510.060



Section 492.230 To whom directed.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

492.230. To whom directed. — The commission shall be to such person as the court or judge shall appoint, to be named in the commission, or to some proper officer of the government where the witnesses may be, commanding such person or officer to examine such witnesses, naming them, upon interrogatories.

(RSMo 1939 § 1932)

Prior revisions: 1929 § 1768; 1919 § 5455; 1909 § 6399



Section 492.240 Interrogatories to be annexed.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

492.240. Interrogatories to be annexed. — The interrogatories shall be annexed to the commission, and shall be drawn and signed by the parties or their counsel in the cause, under the sanction and direction of the court, or judge thereof.

(RSMo 1939 § 1933)

Prior revisions: 1929 § 1769; 1919 § 5456; 1909 § 6400



Section 492.250 Command of the commission.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

492.250. Command of the commission. — The commission shall further command the person or officer to whom the same is directed to reduce the examination of the witnesses and their answers to the interrogatories annexed to writing, and return the same, with the commission, into the court with all convenient speed.

(RSMo 1939 § 1934)

Prior revisions: 1929 § 1770; 1919 § 5457; 1909 § 6401



Section 492.260 Officer to propound interrogatories.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

492.260. Officer to propound interrogatories. — Such person or other officer shall examine the witnesses named in the commission, touching the matters contained in the interrogatories annexed, and none others, at any time and place when and where such witness may be found.

(RSMo 1939 § 1935)

Prior revisions: 1929 § 1771; 1919 § 5458; 1909 § 6402



Section 492.270 Officer may compel attendance of witness — contempt — if witness imprisoned, on what terms discharged.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

492.270. Officer may compel attendance of witness — contempt — if witness imprisoned, on what terms discharged. — 1. Every person, judge or other officer of the state required to take the depositions or examination of witnesses, in pursuance of sections 492.080 to 492.400 or by virtue of any commission issuing out of any court of record in this or any other government, shall have power to issue subpoenas for witnesses to appear and testify, and to compel their attendance, in the same manner and under like penalties as any court of record of this state.

2. Any person summoned as a witness in virtue of the provisions of sections 492.080 to 492.400 and attending, who shall refuse to give evidence which may be lawfully required to be given by him, on oath or affirmation, may be committed to prison by the officer or person authorized to take his deposition or testimony, there to remain without bail until he gives such evidence, or until he be discharged by due course of law; provided, that in case such person be discharged from such commitment or imprisonment upon habeas corpus sued therefor, the party or parties litigant, in whose behalf the refused evidence shall have been required, shall be liable to pay such person the costs by him incurred in effecting such discharge; and the judge or court hearing the application for discharge may, in its discretion, at the time of such discharge, allow a further sum of not exceeding twenty-five dollars for an attorney's fee for prosecuting the proceedings on habeas corpus, to be paid by such party or parties litigant to the person so discharged; and provided further, that until such costs and attorney's fee, if one be allowed, are paid or tendered to such person, he shall not be required further to depose or testify in the cause in which he was so summoned.

(RSMo 1939 § 1937)

Prior revisions: 1929 § 1773; 1919 § 5460; 1909 § 6404



Section 492.280 Production of documentary evidence on taking of deposition, when.

Effective 28 Aug 1985

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

492.280. Production of documentary evidence on taking of deposition, when. — Upon order of the court in which a cause is pending, a subpoena may command the production of objects and documentary evidence on the taking of a deposition, and the court may also order a party to produce objects and documentary evidence on the taking of a deposition.

(L. 1943 p. 353 § 142, A.L. 1985 S.B. 5, et al.)



Section 492.290 Witnesses to be examined on oath.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

492.290. Witnesses to be examined on oath. — Every witness examined, in pursuance of sections 492.080 to 492.400, shall be sworn or affirmed to testify the whole truth, and his examination shall be reduced to writing, or taken in shorthand and transcribed, in writing, in the presence of the person or officer before whom the same shall be taken.

(RSMo 1939 § 1936)

Prior revisions: 1929 § 1772; 1919 § 5459; 1909 § 6403



Section 492.292 Venue for deposition of employee of a publicly funded crime laboratory.

Effective 28 Aug 2005

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

492.292. Venue for deposition of employee of a publicly funded crime laboratory. — Unless otherwise ordered by the court, any deposition taken of an employee of a publicly funded crime laboratory located within the state, where the subject matter of the deposition concerns the official duties of the employee, shall be taken in the county where the employee is employed by the laboratory.

(L. 2005 S.B. 216)



Section 492.300 Adverse party may take depositions by giving notice, when.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

492.300. Adverse party may take depositions by giving notice, when. — When the party causing depositions to be taken under a notice shall have completed the taking thereof, the adverse party may, before the same or any other officer authorized to take depositions, and at the same place, proceed immediately, or on the next day, to take any depositions he may desire to have read in the cause, and may continue the taking thereof from day to day, at said place, and between the hours specified in the notice, until he shall have taken all he desires; but in order thereto, he shall, before or during the time of the taking of the depositions on behalf of the other party, give such other party, or the attorney representing him, notice of his intention to do so, and of the person before whom he proposes to take such deposition.

(RSMo 1939 § 1942)

Prior revisions: 1929 § 1778; 1919 § 5465; 1909 § 6409



Section 492.303 Essential witness, defined — deposition may be taken by prosecutor, procedure — costs — videotape authorized, used when.

Effective 28 Aug 1983

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

492.303. Essential witness, defined — deposition may be taken by prosecutor, procedure — costs — videotape authorized, used when. — 1. Upon the hearing of an application by a prosecuting attorney, served upon an accused or his counsel not less than five days before the date the deposition will be taken, and a finding that the witness is an essential witness, the state may take the deposition of the witness. A person is an "essential witness" if he is an eyewitness to a felony or if a conviction would not be obtained without his testimony because the testimony would establish an element of the felony that cannot be proven in any other manner. An accused and his spouse are not essential witnesses under any circumstances.

2. The court shall make such orders in connection with the taking of the deposition as will fully protect the rights of personal confrontation and cross-examination of the witness by the defendant and shall make a finding that the prosecuting attorney has fully complied with all of his obligations involving discovery respecting the defendant and that the defendant has had sufficient time to adequately prepare for such deposition. Upon application of the prosecuting attorney, the accused shall be ordered to attend the taking of the deposition. The reasonable personal and traveling expenses of the accused and his counsel shall be taxed as costs and paid as provided by law.

3. The deposition may be taken if the witness is an essential witness. The deposition may be videotaped. At the trial or upon any hearing, any deposition obtained in accordance with this section, so far as it is otherwise admissible under the rules of evidence, may be used by either party for any reason stated in Missouri supreme court rules of criminal procedure. In addition, the deposition may be used by the state if the witness refuses to testify or fails to attend the trial or hearing if this refusal or failure to attend the trial or hearing is not produced by the action of the state.

(L. 1983 S.B. 24 § 6)



Section 492.304 Visual and aural recordings of child under fourteen admissible, when.

Effective 28 Aug 2004

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

492.304. Visual and aural recordings of child under fourteen admissible, when. — 1. In addition to the admissibility of a statement under the provisions of section 492.303, the visual and aural recording of a verbal or nonverbal statement of a child when under the age of fourteen who is alleged to be a victim of an offense under the provisions of chapter 565, 566 or 568 is admissible into evidence if:

(1) No attorney for either party was present when the statement was made; except that, for any statement taken at a state-funded child assessment center as provided for in subsection 2 of section 210.001, an attorney representing the state of Missouri in a criminal investigation may, as a member of a multidisciplinary investigation team, observe the taking of such statement, but such attorney shall not be present in the room where the interview is being conducted;

(2) The recording is both visual and aural and is recorded on film or videotape or by other electronic means;

(3) The recording equipment was capable of making an accurate recording, the operator of the equipment was competent, and the recording is accurate and has not been altered;

(4) The statement was not made in response to questioning calculated to lead the child to make a particular statement or to act in a particular way;

(5) Every voice on the recording is identified;

(6) The person conducting the interview of the child in the recording is present at the proceeding and available to testify or be cross-examined by either party; and

(7) The defendant or the attorney for the defendant is afforded an opportunity to view the recording before it is offered into evidence.

2. If the child does not testify at the proceeding, the visual and aural recording of a verbal or nonverbal statement of the child shall not be admissible under this section unless the recording qualifies for admission under section 491.075.

3. If the visual and aural recording of a verbal or nonverbal statement of a child is admissible under this section and the child testifies at the proceeding, it shall be admissible in addition to the testimony of the child at the proceeding whether or not it repeats or duplicates the child's testimony.

4. As used in this section, a nonverbal statement shall be defined as any demonstration of the child by his or her actions, facial expressions, demonstrations with a doll or other visual aid whether or not this demonstration is accompanied by words.

(L. 1985 H.B. 366, et al., A.L. 1992 S.B. 638, A.L. 2004 H.B. 1453)

(1987) It was improper enhancement for the prosecution to introduce a videotape pursuant to this section and then call the child whose testimony was videotaped to the stand to give testimony covering all the elements of the case including elements covered in videotaped testimony has been introduced to stand pursuant to subsection 2 of this section thus limited. State v. Seever, 733 S.W.2d 438 (Mo.banc.).

(1991) Statute which permits the introduction of videotaped recording of statement of child sex-abuse victim does not violate defendant's right to due process. Sixth Amendment right of confrontation is satisfied because the statute requires that the child witness be available to testify at trial, under oath, and subject to the fact finder's observation of demeanor. State v. Schaal, 806 S.W.2d 659 (Mo.banc).



Section 492.310 Depositions taken in foreign countries to be taken in language of the witness — must be translated.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

492.310. Depositions taken in foreign countries to be taken in language of the witness — must be translated. — When depositions are taken in foreign countries of a language other than the English language, they shall be taken in the language spoken by the witness, and in such language be reduced to writing by the officer taking the same. When any such deposition shall be filed in any case, in any court in this state, the party filing the same shall, without unreasonable delay thereafter, cause the same to be truly translated into the English language, and such translation to be filed with its original, but only for information to the adverse party.

(RSMo 1939 § 1947)

Prior revisions: 1929 § 1783; 1919 § 5470; 1909 § 6414



Section 492.320 Residence of witness certified by officer.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

492.320. Residence of witness certified by officer. — When the officer taking depositions in virtue of this law shall, in his certificate, state the place of residence of the witness, such statement shall be prima facie evidence of the facts.

(RSMo 1939 § 1945)

Prior revisions: 1929 § 1781; 1919 § 5468; 1909 § 6412



Section 492.330 Objections to competency or relevancy, how taken.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

492.330. Objections to competency or relevancy, how taken. — Every objection to the competency or credibility of a witness examined, or the competency or relevancy of any question put to him, or of any answer given by him, may be made in the same manner and with the like effect as if such witness were personally present; and any failure to make such objection at the taking of the depositions, although the objecting party may be present, shall not prejudice his right to make such objections at the trial of the cause.

(RSMo 1939 § 1946)

Prior revisions: 1929 § 1782; 1919 § 5469; 1909 § 6413



Section 492.340 Deposition shall be submitted to witness for examination — signing of deposition.

Effective 28 Aug 1943

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

492.340. Deposition shall be submitted to witness for examination — signing of deposition. — When the testimony is fully transcribed the deposition shall be submitted to the witness for examination and shall be read to or by him, unless such examination and reading are waived by the witness and by the parties. Any changes in form or substance which the witness desires to make shall be entered upon the deposition by the officer with a statement of the reasons given by the witness for making them. The deposition shall then be signed by the witness, unless the parties by stipulation waive the signing or the witness is ill or cannot be found, or is dead or refuses to sign. If the deposition is not signed by the witness, the officer shall sign it and state on the record the fact of the waiver or of the illness, or death or absence of the witness or the fact of the refusal to sign together with the reason, if any, given therefor; and the deposition may then be used as fully as though signed, unless on a motion to suppress the court holds that the reasons given for the refusal to sign requires rejection of the deposition in whole or in part.

(L. 1943 p. 353 § 144)



Section 492.350 Certificate of officer taking depositions.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

492.350. Certificate of officer taking depositions. — To every deposition or examination, taken by virtue of sections 492.080 to 492.400 shall be appended the certificate of the person or officer by or before whom the same shall be taken, showing that the deposition or examination was reduced to writing in his presence, and was subscribed and sworn to by the witnesses, and the place at which, and the days, and within the hours, when the same was taken.

(RSMo 1939 § 1938)

Prior revisions: 1929 § 1774; 1919 § 5461; 1909 § 6405



Section 492.360 Exhibits to be enclosed with depositions and directed to clerk.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

492.360. Exhibits to be enclosed with depositions and directed to clerk. — Depositions or examinations taken by virtue of any of the provisions of sections 492.080 to 492.400 and all exhibits produced to the person or officer taking such examinations or depositions, and proved or referred to by any witness, together with the commission and interrogatories, if any, shall be enclosed, sealed up, and directed to the clerk of the court in which or the associate circuit judge before whom the action is pending.

(RSMo 1939 § 1943)

Prior revisions: 1929 § 1779; 1919 § 5466; 1909 § 6410



Section 492.370 What constitutes sufficient evidence of the authentication of depositions.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

492.370. What constitutes sufficient evidence of the authentication of depositions. — Depositions or examinations taken by any person or officer in this state authorized by sections 492.080 to 492.400 or by any person or officer out of this state appointed by authority of the laws of this state, to take depositions, or by any consul, commercial or diplomatic representative of the United States, or mayor or chief officer of any city, town or borough having a seal of office, or by any notary public, and certified by such person or officer in his official character, and accompanied by his seal of office, if there be one, shall, to all intents and purposes, be sufficient evidence of the authentication of such depositions or examinations.

(RSMo 1939 § 1939)

Prior revisions: 1929 § 1775; 1919 § 5462; 1909 § 6406



Section 492.380 Official character of officer in the United States, how attested.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

492.380. Official character of officer in the United States, how attested. — The official character of such officer taking depositions or examinations within any of the United States, or any of the territories of the United States, or in the District of Columbia, authenticated and proved as aforesaid, or by the certificate and seal of the clerk of any court of record within any county of the state or territory, or within the district where such officer resides, and certifying, also, that such officer was an acting judge or associate circuit judge, and duly commissioned as such, at the time when the depositions were taken, shall be a sufficient authentication thereof.

(RSMo 1939 § 1940)

Prior revisions: 1929 § 1776; 1919 § 5463; 1909 § 6407



Section 492.390 Official character of officer in foreign country, how attested.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

492.390. Official character of officer in foreign country, how attested. — Depositions or examinations taken by any person or judicial officer without the United States, by virtue of any commission issued in pursuance of sections 492.080 to 492.400 shall be, except as herein otherwise provided, accompanied by a certificate of the official character of said officer, attested by the seal of state, or of a court of the government in which the depositions or examinations were taken.

(RSMo 1939 § 1941)

Prior revisions: 1929 § 1777; 1919 § 5464; 1909 § 6408



Section 492.400 When depositions may be read.

Effective 28 Aug 1959

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

492.400. When depositions may be read. — 1. Examinations or depositions taken and returned in conformity to the provisions of sections 492.080 to 492.400 may be read and used as evidence in the cause in which they were taken, as if the witnesses were present and examined in open court on the trial thereof.

2. The facts which would authorize the reading of the deposition may be established by the testimony of the deposing witness or the certificate of the officer taking the deposition or the testimony of the person or officer who attempted to serve the witness with a subpoena

(1) If the witness resides or is gone out of the state;

(2) If he is dead;

(3) If by reason of age, sickness or bodily infirmity he is unable to or cannot safely attend court;

(4) If he resides in a county other than that in which the trial is held, or if he has gone a greater distance than forty miles from the place of trial without the consent, connivance or collusion of the party requiring his testimony;

(5) If he is a judge of a court of record, a practicing attorney or physician and engaged in the discharge of his official or professional duty at the time of the trial;

(6) If the witness is absent without the consent, connivance or collusion of the party requiring his testimony and the party, in the exercise of due diligence, has been unable to procure the attendance of the deponent by subpoena.

(RSMo 1939 § 1944, A.L. 1959 S.B. 116)

Prior revisions: 1929 § 1780; 1919 § 5467; 1909 § 6411

(1972) Trial court's permission to use deposition was not abuse of discretion where deposition showed that the witness had moved frequently during preceding three years and was offered on the grounds that at time of trial witness had gone to Kansas for four weeks prior to trial and had been reached by telephone at a “Kansas number”. Adkison v. Hannah (Mo.), 475 S.W.2d 39.



Section 492.410 Evidence preserved in bill of exceptions may be used, how.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

492.410. Evidence preserved in bill of exceptions may be used, how. — Whenever any competent evidence shall have been preserved in any bill of exceptions in a cause, the same may be thereafter used in the same manner and with like effect as if such testimony had been preserved in a deposition in said cause, but the party against whom such testimony of any witness may be used shall be permitted to prove any matters contradictory thereof as though such witness were present and testifying in person.

(RSMo 1939 § 1878)

Prior revisions: 1929 § 1714; 1919 § 5401; 1909 § 6345



Section 492.420 Depositions may be taken to perpetuate testimony, when.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

492.420. Depositions may be taken to perpetuate testimony, when. — Depositions of witnesses to perpetuate testimony may be taken, whether the person desiring the taking of the same is a party, or expects to be a party, to a suit pending or about to be commenced or not, in any court of this state, and the object is to perpetuate the contents of any lost deed or other instrument of writing, or the remembrance of any fact, matter or thing necessary to the recovery, security or defense of any estate or property, real or personal, or any interest therein, or any other personal right.

(RSMo 1939 § 1953)

Prior revisions: 1929 § 1789; 1919 § 5476; 1909 § 6419



Section 492.430 Petition for commission to take depositions.

Effective 02 Jan 1979, see footnote

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

492.430. Petition for commission to take depositions. — A commission shall be granted to take such depositions by any judge of the supreme court, the court of appeals, or of any circuit court, except a municipal judge, on the presentation of a petition, in writing, of one or more parties, supported by his or their affidavit, or the affidavit of some credible person, setting forth the nature of his or their interest, right or claim, the facts intended to be proved, the names of the individuals whose testimony is desired, and the place or places of their residence.

(RSMo 1939 § 1954, A.L. 1973 S.B. 263, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1790; 1919 § 5477; 1909 § 6420

Effective 1-02-79



Section 492.440 By whom and how issued — to whom directed.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

492.440. By whom and how issued — to whom directed. — The commission shall be issued by the clerk of the court in which the judge granting the same presides, and, being witnessed by the clerk and the seal of the court, shall be directed to any judge, associate circuit judge, notary public, or clerk of any court of record, being in the county where such testimony is to be taken, requiring such judge, associate circuit judge, notary or clerk to take the depositions of the witnesses therein named; or, in case the witness or witnesses whose testimony is desired reside out of this state, such commission may be directed to and executed by any clerk or judge of a court of record or notary public in any of the United States.

(RSMo 1939 § 1955)

Prior revisions: 1929 § 1791; 1919 § 5478; 1909 § 6421



Section 492.450 Notice of time and place of taking depositions.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

492.450. Notice of time and place of taking depositions. — The party applying for the commission shall give notice, in writing, of the time and place of taking such depositions, to every person who may be known to be interested, his or their agent or attorney, at least thirty days before the taking of the same; and a copy of the petition and affidavit upon which the commission was granted shall accompany such notice.

(RSMo 1939 § 1956)

Prior revisions: 1929 § 1792; 1919 § 5479; 1909 § 6422



Section 492.460 If person is minor, notice to be served upon whom.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

492.460. If person is minor, notice to be served upon whom. — In case the person interested be a minor, the notice shall be served on the guardian of such minor, and on such minor, if over age of fourteen years, and residing within this state. A guardian ad litem may be appointed by the judge granting the commission, when there is no guardian.

(RSMo 1939 § 1957)

Prior revisions: 1929 § 1793; 1919 § 5480; 1909 § 6423



Section 492.470 Publication of notice to nonresidents.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

492.470. Publication of notice to nonresidents. — The publication of such notice in some newspaper printed in this state, at least three weeks consecutively, the last insertion to be twenty days before the day of taking the depositions, shall be sufficient notice to all persons residing without the state.

(RSMo 1939 § 1958)

Prior revisions: 1929 § 1794; 1919 § 5481; 1909 § 6424



Section 492.480 General notice given, how and when.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

492.480. General notice given, how and when. — Parties applying for commissions shall, in addition to the notice required by sections 492.450 to 492.470, give a general notice, in the nearest newspaper to the place where the depositions are to be taken, for four successive weeks, of the time and place of taking the depositions, and the object thereof.

(RSMo 1939 § 1959)

Prior revisions: 1929 § 1795; 1919 § 5482; 1909 § 6425



Section 492.490 Subpoenas to witnesses.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

492.490. Subpoenas to witnesses. — The officer named in the commission may issue a subpoena to such witnesses, requiring them to appear and testify at a time and place therein named, and may enforce obedience thereto by attachment.

(RSMo 1939 § 1960)

Prior revisions: 1929 § 1796; 1919 § 5483; 1909 § 6426



Section 492.500 Duty of officer.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

492.500. Duty of officer. — Such officer shall attend at the time and place appointed for taking such depositions.

(RSMo 1939 § 1961)

Prior revisions: 1929 § 1797; 1919 § 5484; 1909 § 6427



Section 492.510 Questions put to witnesses to be reduced to writing.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

492.510. Questions put to witnesses to be reduced to writing. — If it shall appear to such judge, associate circuit judge or clerk that notice has been given as required by sections 492.420 to 492.590, such officer shall then and there reduce to writing all the questions put to the witnesses by the party desiring such depositions, and also all the questions put by all and every person attending, who shall feel interested, who shall have liberty to examine and cross-examine the witnesses.

(RSMo 1939 § 1962)

Prior revisions: 1929 § 1798; 1919 § 5485; 1909 § 6428



Section 492.520 Answers to be reduced to writing.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

492.520. Answers to be reduced to writing. — Such officers shall also reduce to writing all the answers of the witnesses to such questions; and all such questions and answers shall be written in the English language, and, being distinctly read to such witnesses, shall be sworn to and subscribed by them.

(RSMo 1939 § 1963)

Prior revisions: 1929 § 1799; 1919 § 5486; 1909 § 6429



Section 492.530 Power of adjournment.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

492.530. Power of adjournment. — The officer shall have power to adjourn, from day to day, the taking of such depositions, when the same shall be necessary.

(RSMo 1939 § 1964)

Prior revisions: 1929 § 1800; 1919 § 5487; 1909 § 6430



Section 492.540 Depositions, how certified and to whom delivered.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

492.540. Depositions, how certified and to whom delivered. — The officer taking such depositions shall attach thereto his certificate, stating the time and place when and where such depositions were taken, that the witnesses were duly sworn as to the truth of their depositions, and that they subscribed the same, and shall enclose them, together with the commission and the evidence of notice; and the whole, being carefully sealed up, shall be delivered by the officer to the recorder of the county in which the suit is pending, or in which the property or matter is situate or belongs, to which such depositions relate.

(RSMo 1939 § 1965)

Prior revisions: 1929 § 1801; 1919 § 5488; 1909 § 6431



Section 492.550 May be sent by mail or otherwise, when.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

492.550. May be sent by mail or otherwise, when. — If the officer taking such depositions reside at such distance from the recorder's office where such depositions properly belong as to prevent an immediate delivery thereof, then it shall be lawful to send the same by mail or other safe conveyance.

(RSMo 1939 § 1966)

Prior revisions: 1929 § 1802; 1919 § 5489; 1909 § 6432



Section 492.560 Duty of recorder on receiving deposition.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

492.560. Duty of recorder on receiving deposition. — The recorder of the county where such depositions properly belong shall, on receiving the same, endorse the manner of their transmission to him, and immediately record the depositions, with the accompanying papers, and his certificate as to the manner of their transmission, and shall make his certificate on the back of the depositions, that the same, together with the accompanying papers, naming them, were by him duly recorded, and deliver the original depositions and accompanying papers to the party on whose petition the commission issued.

(RSMo 1939 § 1967)

Prior revisions: 1929 § 1803; 1919 § 5490; 1909 § 6433



Section 492.570 Depositions, legally taken, may be read, when.

Effective 28 Aug 1983

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

492.570. Depositions, legally taken, may be read, when. — Depositions taken and certified in conformity to sections 492.420 to 492.560, or duly certified copies of the record of such depositions, may be used and read as evidence in any cause or judicial proceeding to which they relate, in favor of any parties thereto, or any or either of them, or his or their personal representatives, heirs or assigns, or their legal representatives

(1) If the deponent is dead;

(2) If he be unable to give testimony, by reason of mental incapacity;

(3) If he be rendered incompetent, by judgment of law;

(4) If he be removed, so that his testimony cannot be obtained.

(RSMo 1939 § 1968, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 § 1804; 1919 § 5491; 1909 § 6434



Section 492.580 Legal exceptions may be taken.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

492.580. Legal exceptions may be taken. — All legal exceptions may be taken and allowed to the reading of such depositions, in any trial in which the same may be offered in evidence.

(RSMo 1939 § 1969)

Prior revisions: 1929 § 1805; 1919 § 5492; 1909 § 6435



Section 492.590 Costs and expenses of taking depositions, how awarded and collected — limitations.

Effective 01 Jul 1997, see footnote

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

492.590. Costs and expenses of taking depositions, how awarded and collected — limitations. — 1. The costs and expenses of depositions, whether originals or copies, or related court reporter, notarial, or other fees of recording the same, shall be awarded as a judgment in favor of the party or parties requesting the same, and collected in the manner provided by section 514.460*. Any party incurring any such costs or expenses may request the taxing of such costs or expenses actually incurred by that party whether or not such depositions were taken at the instance of that party or some other party to the suit or suits, provided, however, that any judgment awarded for copies of depositions shall be limited to the cost of one copy per party, except upon leave of court.

2. The costs and expenses so incurred shall be certified by the reporter taking the same and shall be further limited by the court in which the action is pending at the request of either party with said limitation based on:

(1) The relevancy and probative value of the testimony offered by deponent;

(2) The time required in the taking of the deposition;

(3) The reasonableness of the charge made by the reporter;

(4) The availability of stenographers or shorthand reporters in the area where the deposition is taken;

(5) Charges made by other stenographers or shorthand reporters in the community.

(RSMo 1939 § 1970, A.L. 1951 p. 535, A.L. 1985 S.B. 5, et al., A.L. 1989 S.B. 127, et al., A.L. 1996 S.B. 869)

Prior revisions: 1929 § 1806; 1919 § 5493; 1909 § 6436

Effective 7-01-97

*Transferred 2000; now 488.432

(1998) Word “incurred” in statute does not mean “paid”. It means to “to become liable for”. Burwick v. Wood, 959 S.W.2d 951 (Mo.App. S.D.).






Chapter 493 Legal Publications, Notice and Advertisements

Chapter Cross References



Section 493.010 Cost of advertisements in judicial proceedings, payment by whom.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

493.010. Cost of advertisements in judicial proceedings, payment by whom. — When any notice or advertisement relating to any cause, matter or thing in any court of record shall be required by law or the order of any court to be published, the same, when duly published, shall be paid for by the party at whose instance it was published, which payment, or so much thereof as shall be deemed reasonable, may be taxed as other costs, or otherwise allowed by the proper courts, in the course of the proceedings to which such advertisement relates.

(RSMo 1939 § 14964)

Prior revisions: 1929 § 13771; 1919 § 10399; 1909 § 585



Section 493.020 Payment of costs by county, when.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

493.020. Payment of costs by county, when. — When any such advertisement shall be made by a public officer, thereunto authorized by law, the reasonable expense thereof shall be allowed and paid out of the county treasury, as other demands and charges of a like nature.

(RSMo 1939 § 14965)

Prior revisions: 1929 § 13772; 1919 § 10400; 1909 § 586



Section 493.025 Rates generally allowable for public advertisements or legal notices.

Effective 28 Aug 1998

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

493.025. Rates generally allowable for public advertisements or legal notices. — Except where otherwise provided in this chapter, when the publication of a law, proclamation, nominations to office, proposed constitutional amendments or other questions to be submitted to the people, order or notice shall be published in any newspaper for the state, or for any public officer on account of, or in the name of the state, or for any county, or for any public officer on account of, or in the name of any county, or any legal advertisement, legal notice, order of court or public notice of any kind is allowed or required by law, a newspaper publishing such notice shall charge and receive not more than its regular local classified advertising rate. The regular local classified advertising rate is that rate shown by the newspaper's rate schedule as offered to the public, and shall have been in effect for at least thirty days preceding publication of the particular notice to which it is applied.

(L. 1981 S.B. 252, A.L. 1998 H.B. 1145)



Section 493.027 Qualification of newspapers for public notices — rates, review and approval (counties of first classification and City of St. Louis).

Effective 28 Aug 1998

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

493.027. Qualification of newspapers for public notices — rates, review and approval (counties of first classification and City of St. Louis). — In any first classification county, or in any city not within a county, a board consisting of the judges of the circuit court of such county, or a majority of them, if they deem it in the public interest, may qualify any newspaper of general circulation, and as further qualified in section 493.050, for the publication of public notices and advertisements, and may review and approve rates which may be charged for public notices and advertisements.

(L. 1981 S.B. 252 §§ 493.027, 493.028, A.L. 1998 H.B. 1145)



Section 493.040 Officers to procure best rates.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

493.040. Officers to procure best rates. — In procuring the publication of any law, proclamation, advertisement, order or notice, as in section 493.030 mentioned, the public officers shall accept of the most advantageous terms that can be obtained, not exceeding the rates limited in said section.

(RSMo 1939 § 14967)

Prior revisions: 1929 § 13774; 1919 § 10402; 1909 § 588



Section 493.045 Daily newspaper defined.

Effective 28 Aug 1951

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

493.045. Daily newspaper defined. — As used in this chapter the words "daily newspaper" shall mean a newspaper which is published every day, or each day except Sundays and legal holidays, or which shall be published on each of any five days in every week excepting legal holidays and including or excluding Sundays; except, that when a holiday intervenes in any given week the newspaper may be published on each of any four days in said week.

(L. 1951 p. 532 § 493.055)



Section 493.050 Public advertisements and orders of publication published only in certain newspapers.

Effective 28 Aug 2007

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

493.050. Public advertisements and orders of publication published only in certain newspapers. — All public advertisements and orders of publication required by law to be made and all legal publications affecting the title to real estate shall be published in some daily, triweekly, semiweekly or weekly newspaper of general circulation in the county where located and which shall have been admitted to the post office as periodicals class matter in the city of publication; shall have been published regularly and consecutively for a period of three years, except that a newspaper of general circulation may be deemed to be the successor to a defunct newspaper of general circulation, and subject to all of the rights and privileges of said prior newspaper under this statute, if the successor newspaper shall begin publication no later than thirty consecutive days after the termination of publication of the prior newspaper; shall have a list of bona fide subscribers voluntarily engaged as such, who have paid or agreed to pay a stated price for a subscription for a definite period of time; provided, that when a public notice, required by law to be published once a week for a given number of weeks, shall be published in a daily, triweekly, semiweekly or weekly newspaper, the notice shall appear once a week, on the same day of each week, and further provided, that every affidavit to proof of publication shall state that the newspaper in which such notice was published has complied with the provisions of this section; provided further, that the duration of consecutive publication provided for in this section shall not affect newspapers which have become legal publications prior to September 6, 1937; provided, however, that when any newspaper shall be forced to suspend publication in any time of war, due to the owner or publisher being inducted into the Armed Forces of the United States, the newspaper may be reinstated within one year after actual hostilities have ceased, with all the benefits provided pursuant to the provisions of this section, upon the filing with the secretary of state of notice of intention of such owner or publisher, the owner's surviving spouse or legal heirs, to republish such newspaper, setting forth the name of the publication, its volume and number, its frequency of publication, and its readmission to the post office where it was previously entered as periodicals class mail matter, and when it shall have a list of bona fide subscribers voluntarily engaged as such who have paid or agreed to pay a stated price for subscription for a definite period of time. All laws or parts of laws in conflict with this section except sections 493.070 to 493.120, are hereby repealed.

(RSMo 1939 § 14968, A.L. 1943 p. 859, A.L. 1998 H.B. 1145, A.L. 2004 H.B. 795, et al. merged with S.B. 1020, A.L. 2007 S.B. 613 Revision)

Prior revisions: 1929 § 13775; 1919 § 10403; 1909 § 589

(1962) Weekly newspaper did not forfeit right theretofore vested in it to publish legal notices by suspending publication the last week in December of one year for vacation purposes and where it resumed continuous weekly publications after the procedure was questioned. State ex rel. Henderson v. Proctor (Mo.), 361 S.W.2d 802.

(1980) Under statute providing that to be eligible to publish legal notices, newspaper must be one of general circulation in the county where located, newspaper must be generally circulated in the county but need not be published in the county. Press-Journal Publishing Co. v. St. Peters Courier-Post (A.), 607 S.W.2d 453.



Section 493.055 Publication of certain real estate transactions.

Effective 28 Aug 2010

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

493.055. Publication of certain real estate transactions. — All public advertisements and orders of publication required by law to be made, including but not limited to amendments to the Missouri Constitution, legal publications affecting all sales of real estate under a power of sale contained in any mortgage or deed of trust, and other legal publications affecting the title to real estate, shall be published in a newspaper of general circulation, qualified under the provisions of section 493.050, and persons responsible for orders of publication described in sections 443.310 and 443.320 shall be subject to the prohibitions in sections 493.130 and 493.140.

(L. 2010 H.B. 1692, et al.)

CROSS REFERENCE:

Transactions, publication of required, when, 442.018



Section 493.060 Affidavit of printer, editor or publisher — evidence.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

493.060. Affidavit of printer, editor or publisher — evidence. — When any notice or other advertisement shall be required, by law or the order of any court, to be published in any newspaper or made in conformity with any deed of trust or power of attorney, the affidavit of the printer, editor, or publisher, with a copy of such advertisement annexed, stating the number and date of the papers in which the same was published, shall be sufficient evidence of the publication.

(RSMo 1939 § 14969)

Prior revisions: 1929 § 13776; 1919 § 10404; 1909 § 590



Section 493.070 Advertisements published in specified newspapers (cities of 100,000 or more).

Effective 28 Aug 1941

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

493.070. Advertisements published in specified newspapers (cities of 100,000 or more). — In all cities of this state which now have, or shall hereafter have, a population of one hundred thousand inhabitants or more, all public notices and advertisements, directed by any court, or required by law to be published in a newspaper, shall be published in some daily newspaper of such city, of general circulation therein, which shall have been established and continuously published as such for a period of at least three consecutive years next prior to the publication of any such notice.

(RSMo 1939 § 14970, A.L. 1941 p. 519)

Prior revisions: 1929 § 13777; 1919 § 10405; 1909 § 591



Section 493.075 Publication of notice in lieu of posting, limits.

Effective 28 Aug 1959

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

493.075. Publication of notice in lieu of posting, limits. — When any law of this state provides that notices of any act or thing be made by posting a notice, or by putting up advertisements in public places, the notices or advertisements may, in lieu of posting, be published for the period required by such law in a newspaper accredited under the provisions of this chapter; and published in the locality where such act or thing is required, but if no newspaper is published therein, then in a newspaper published in the county in such locality; except that nothing in this section shall be construed to limit in any way or restrict the provisions of any law of this state which may require longer or more frequent insertions of any notices in a newspaper, and except that this section shall not apply to the notices required under sections 228.030 and 228.110; provided, however, this section shall not apply to counties of the first class having a charter form of government nor to cities located in said counties.

(L. 1959 H.B. 529 § 493.125)



Section 493.080 Notice of meeting to select official publication — petitions of newspapers.

Effective 28 Aug 1969

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

493.080. Notice of meeting to select official publication — petitions of newspapers. — In all such cities a board consisting of the judges of the circuit court of such city or of the judicial circuit in which the city is situated, or a majority of them shall on or before the first day of January, 1942, and every two years thereafter, cause to be published in some daily newspaper of said city a notice for at least twenty days announcing and designating the time and place when and where said board shall hold a hearing to determine what newspapers in such cities are qualified to publish public notices and advertisements under the provisions of section 493.070; and all newspapers in the cities desiring to publish such public notices and advertisements shall, on or prior to the date of each such hearing, file with the board a petition verified by the affidavit of one of the publishers thereof, that such newspaper has the qualifications set forth in said section and desires to be designated as a qualified newspaper under the provisions of section 493.070, and a majority of the board at such time and place shall determine what newspapers so petitioning are qualified under the provisions of that section and shall make a record thereof and shall file a copy thereof with the clerk of all courts of record within such cities, and thereupon such newspapers shall be deemed and considered by all courts and officers of this state to be qualified under the provisions of that section; provided, however, that there shall not be charged by or allowed to any such newspaper for such publications a rate that exceeds the rate provided in section 493.030; provided, however, that the petition shall be accompanied by a good and sufficient bond, in a sum to be fixed by the board, conditioned for the correct and faithful publication in the newspaper of all public notices and advertisements, in manner and form as required by law, and at rates not in excess of the rate fixed herein; provided, further, that the board of judges of any such city, if the board shall deem it in the public interest, shall, in the manner herein prescribed, qualify any daily newspaper of general circulation for the publication of public notices and advertisements at rates higher than the maximum rates herein established, though such newspaper shall not file bond hereunder.

(RSMo 1939 § 14971, A.L. 1941 p. 519, A.L. 1945 p. 1317, A.L. 1969 p. 569)

Prior revision: 1929 § 13778



Section 493.090 Public notice or advertisement valid, when.

Effective 28 Aug 1941

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

493.090. Public notice or advertisement valid, when. — No public notice or advertisement directed by any court or required by law to be published in a newspaper, in cities of one hundred thousand inhabitants or more, shall be valid unless it be published in a daily newspaper qualified to publish such notices and advertisements under the provisions of sections 493.070 to 493.090.

(RSMo 1939 § 14972, A.L. 1941 p. 519)

Prior revision: 1929 § 13779



Section 493.100 Notice of sale of certain real estate published in certain newspapers (cities of 600,000 or more).

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

493.100. Notice of sale of certain real estate published in certain newspapers (cities of 600,000 or more). — In all cities having a population of more than six hundred thousand inhabitants, as shown by the last United States census, no notice or other advertisement permitted or required by law to be made in conformity with the power of sale of real estate contained in any mortgage or deed of trust shall be valid or sufficient unless such notice or other advertisement shall be published in a daily newspaper, published in such city, whose annual cash receipts from circulation shall exceed six thousand dollars; and such receipts shall be paid by the bona fide individual and separate subscribers of such newspapers in such city, and in computing such receipts there shall not be counted or included cash received from advertising or from any other source.

(RSMo 1939 § 7771)

Prior revisions: 1929 § 7631; 1919 § 9030



Section 493.110 Board to meet and select newspapers, when, how.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

493.110. Board to meet and select newspapers, when, how. — In all such cities, a board, consisting of the judges of the circuit court of such city, or of the judicial circuit in which such city is situated, or a majority of the same, shall, on or before the first day of January, 1912, and every two years thereafter, cause to be published in some daily newspaper of said city a notice for at least ten days announcing and designating the time and place when and where the said board shall have a hearing to determine what newspapers in such cities are eligible to publish such notices under the provisions of the foregoing section. The publishers of newspapers desiring the right to publish such notices shall, upon or prior to the date of such hearing, file with said board a petition, verified by the affidavit of such publishers, directed to said board petitioning for such right and setting forth that such newspaper has the required circulation as set forth in the foregoing section. At the time and place so designated the said board shall determine, by such method as shall seem to it best, what newspapers so making application are eligible under the provisions of the foregoing section, and a record of the decisions of the board and a list of the newspapers so declared eligible shall be made in such court and in such manner as the board shall determine.

(RSMo 1939 § 7772)

Prior revisions: 1929 § 7632; 1919 § 9031



Section 493.120 Notice published in other newspapers not valid.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

493.120. Notice published in other newspapers not valid. — No notice or other advertisement, as set forth in section 493.100, published in newspapers other than those so declared eligible by such board shall be valid.

(RSMo 1939 § 7773)

Prior revisions: 1929 § 7633; 1919 § 9032



Section 493.130 Unlawful for officer or person holding property in trust to make profit in contract with any newspaper.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

493.130. Unlawful for officer or person holding property in trust to make profit in contract with any newspaper. — It shall be unlawful for any officer of the law, attorney at law, administrator, agent or person holding property in trust, to make a profit, directly or indirectly, through or by virtue of any contract, express or implied, made with any newspaper or publishing company for any advertisements, official or otherwise, and any rebate contracted for, allowed or given to such officer, attorney or person shall be accounted for, and the benefit thereof given to the party entitled thereto.

(RSMo 1939 § 14973)

Prior revisions: 1929 § 13780; 1919 § 10408; 1909 § 594



Section 493.140 Punishment for accepting rebates.

Effective 28 Aug 1939

Title XXXIII EVIDENCE AND LEGAL ADVERTISEMENTS

493.140. Punishment for accepting rebates. — Any officer, attorney or person who shall collect, retain or enjoy, and any person who shall give to any such officer, attorney or person, any rebate or pecuniary benefit, as designated in section 493.130 herein, shall be guilty of a misdemeanor, and upon conviction shall be punished by imprisonment in the county jail for a term not exceeding one year, or by fine not exceeding one thousand dollars, or by both such fine and imprisonment.

(RSMo 1939 § 14974)

Prior revisions: 1929 § 13781; 1919 § 10409; 1909 § 595









Title XXXIV JURIES

Chapter 494 General Provisions as to Juries

Chapter Cross References



Section 494.400 Qualifications of jurors, selection, exclusions prohibited.

Effective 28 Aug 2004

Title XXXIV JURIES

494.400. Qualifications of jurors, selection, exclusions prohibited. — All persons qualified for grand or petit jury service shall be citizens of the state and shall be selected at random from a fair cross section of the citizens of the county or of a city not within a county for which the jury may be impaneled, and all such citizens shall have the opportunity to be considered for jury service and an obligation to serve as jurors when summoned for that purpose, unless excused. A citizen of the county or of a city not within a county for which the jury may be impaneled shall not be excluded from selection for possible grand or petit jury service on account of race, color, religion, sex, national origin, or economic status.

(L. 1989 S.B. 127, et al., A.L. 2004 S.B. 1211)



Section 494.405 Board of jury commissioners, duties, quorum, meetings, members — circuit clerks, duties — supervisors, appointment, certain counties — jury supervisors, deputies, salaries, duties, oath.

Effective 28 Aug 1993

Title XXXIV JURIES

494.405. Board of jury commissioners, duties, quorum, meetings, members — circuit clerks, duties — supervisors, appointment, certain counties — jury supervisors, deputies, salaries, duties, oath. — 1. There is hereby created in each county, and each city not within a county, a board of jury commissioners. The board shall be responsible for managing and supervising the jury selection process. A majority of the members of the board shall constitute a quorum for the transaction of business. The time, place and manner of meetings of the board and the rules for performing its duties shall be fixed by the board.

2. The board of jury commissioners shall be comprised of the presiding judge of the circuit, or a circuit or associate circuit judge of the circuit designated by the presiding judge, the clerk of the circuit court, and the county clerk. The judge member of the board of jury commissioners shall be the presiding officer. In counties of the first class having charter forms of government and in any city not within a county, the circuit court en banc shall constitute the board of jury commissioners, and the presiding judge of the court en banc shall preside. Nothing herein shall be construed to diminish the statutory term of office or the statutory compensation of any person currently serving as jury commissioner.

3. The clerk and deputy circuit clerks of the circuit court shall assist the board of jury commissioners in clerical and administrative duties as specified by the board.

4. In counties of the first class having a charter form of government the board of jury commissioners may appoint a jury supervisor and such number of deputy jury supervisors as deemed necessary to perform duties as specified by the board. The jury supervisor and the deputy jury supervisors so appointed shall serve at the pleasure of the board and shall receive a salary determined and fixed by the board, payable monthly or more often by the governing body of the county in which the judicial circuit is located.

5. In counties of the first classification not having a charter form of government, subject to the approval of the governing body of the county, the board of jury commissioners may appoint a jury supervisor and such number of deputy jury supervisors as deemed necessary to perform duties as specified by the board. The jury supervisor and the deputy jury supervisors so appointed shall be county employees, but shall serve at the pleasure of the board. The jury supervisor and the deputy jury supervisors shall receive a salary determined and fixed by the governing body of the county, payable monthly or more often by the governing body of the county in which the judicial circuit is located.

6. In each city not within a county the board of jury commissioners may appoint a jury supervisor and such number of deputy jury supervisors as deemed necessary to perform duties as specified by the board. The jury supervisor and deputy jury supervisors so appointed shall receive a salary recommended by the board of jury commissioners and approved by the board of estimate and apportionment. The jury supervisor and each deputy jury supervisor who are regularly employed throughout the year shall receive job classifications and salaries comparable to employees in similar positions under the merit system of the city. Subsequent increases in salary shall be determined and paid in the same manner as for other employees in similar positions under such merit system.

7. Before entering upon the duties of office, the jury supervisor and deputy jury supervisors so appointed shall take and subscribe before a circuit judge of the circuit an oath or affirmation to support the Constitution of the United States and of this state and to faithfully demean themselves in office.

(L. 1989 S.B. 127, et al., A.L. 1993 S.B. 88)



Section 494.410 Master jury list.

Effective 28 Aug 2003

Title XXXIV JURIES

494.410. Master jury list. — 1. The board of jury commissioners shall compile and maintain a list of potential jurors and their addresses, and shall update such list periodically in a manner to be determined by the board. The master jury list shall be comprised of not less than five percent of the total population of the county or city not within a county as determined from the last decennial census. In no event shall the master jury list contain less than four hundred names. In compiling the master jury list the board of jury commissioners shall take reasonable measures to avoid duplication of names.

2. Beginning July 1, 2004, the master jury list shall be the result of random selection of names from a minimum of two government records including, but not limited to, personal property tax list, voter's registration list, and driver's license records. The information furnished by the department of revenue shall not be disclosed except as allowed pursuant to federal law.

3. Whoever has custody, possession, or control of any record used in compiling the master jury list shall make the record available to the board of jury commissioners for inspection, reproduction and copying at all reasonable times.

4. The names on the master jury list shall be considered a public record. The master jury list and copies of all records used in compiling the list shall be retained by the board of jury commissioners for at least five years after compilation of the list.

(L. 1989 S.B. 127, et al., A.L. 2003 H.B. 613)



Section 494.415 Qualified jury list — juror qualification form, contents — postponement of service.

Effective 28 Aug 1999

Title XXXIV JURIES

494.415. Qualified jury list — juror qualification form, contents — postponement of service. — 1. From time to time and in a manner prescribed by the board of jury commissioners there shall be drawn at random from the master jury list the names or identifying numbers of as many prospective jurors as the court may require. The board of jury commissioners shall cause to be served in a manner prescribed by law for the service of summons or by ordinary mail, as determined by the board, a summons for jury service and a juror qualification form. The juror qualification form shall be approved by the circuit court en banc and shall:

(1) Contain instructions to fill out and return the form within ten days;

(2) Contain the prospective juror's declaration that his responses are true to the best of his knowledge; and

(3) Elicit information concerning the prospective juror's qualifications.

­­

­

2. If it is determined from an examination of the juror qualification form that a person is not qualified to serve as a juror, that prospective juror shall be notified in a manner directed by the board of jury commissioners and shall not be required to comply with the summons for jury service. Such names shall be deleted from the master jury list.

3. Upon application by a prospective juror, the jury supervisor or board of jury commissioners, acting in accordance with written guidelines adopted by the circuit court, may postpone that prospective juror's service to a later date.

4. Those prospective jurors not disqualified from jury service shall constitute the qualified jury list. If any prospective juror is later determined to be ineligible or disqualified, such name shall be deleted from the qualified jury list and the master jury list.

(L. 1989 S.B. 127, et al., A.L. 1999 S.B. 1, et al.)



Section 494.420 Selection of jurors from qualified jury list.

Effective 28 Aug 1989

Title XXXIV JURIES

494.420. Selection of jurors from qualified jury list. — 1. Those persons constituting the qualified jury list, when summoned, shall be placed under the control and supervision of the sheriff or other person designated by the board of jury commissioners in a designated area to be provided in the courthouse.

2. Whenever a judge of the circuit court shall require a panel of jurors for jury service, he shall designate the number of jurors required. This number of jurors shall be randomly selected in a manner specified by the board of jury commissioners from the qualified jury list.

(L. 1989 S.B. 127, et al.)



Section 494.425 Persons ineligible for jury service.

Effective 28 Aug 2004

Title XXXIV JURIES

494.425. Persons ineligible for jury service. — The following persons shall be disqualified from serving as a petit or grand juror:

(1) Any person who is less than twenty-one years of age;

(2) Any person not a citizen of the United States;

(3) Any person not a resident of the county or city not within a county served by the court issuing the summons;

(4) Any person who has been convicted of a felony, unless such person has been restored to his civil rights;

(5) Any person unable to read, speak and understand the English language, unless such person's inability is due to a vision or hearing impairment which can be adequately compensated for through the use of auxiliary aids or services;

(6) Any person on active duty in the Armed Forces of the United States or any member of the organized militia on active duty under order of the governor;

(7) Any judge of a court of record;

(8) Any person who, in the judgment of the court, is incapable of performing the duties of a juror because of mental or physical illness or infirmity. The juror or the juror's personal representative, may provide the court with documentation from a physician licensed to practice medicine verifying that a mental or physical condition renders the person unfit for jury service for a period of up to twenty-four months.

(L. 1989 S.B. 127, et al., A.L. 2004 S.B. 1211)



Section 494.430 Persons entitled to be excused from jury service — determinations made by judge — undue or extreme physical or financial hardship defined — documentation required, when.

Effective 28 Aug 2014

Title XXXIV JURIES

494.430. Persons entitled to be excused from jury service — determinations made by judge — undue or extreme physical or financial hardship defined — documentation required, when. — 1. Upon timely application to the court, the following persons shall be excused from service as a petit or grand juror:

(1) Any person who has served on a state or federal petit or grand jury within the preceding two years;

(2) Any nursing mother, upon her request, and with a completed written statement from her physician to the court certifying she is a nursing mother;

(3) Any person whose absence from his or her regular place of employment would, in the judgment of the court, tend materially and adversely to affect the public safety, health, welfare or interest;

(4) Any person upon whom service as a juror would in the judgment of the court impose an undue or extreme physical or financial hardship;

(5) Any person licensed as a health care provider as such term is defined in section 538.205, but only if such person provides a written statement to the court certifying that he or she is actually providing health care services to patients, and that the person's service as a juror would be detrimental to the health of the person's patients;

(6) Any employee of a religious institution whose religious obligations or constraints prohibit their serving on a jury. The certification of the employment and obligation or constraint may be provided by the employee's religious supervisor.

2. A judge of the court for which the individual was called to jury service shall make undue or extreme physical or financial hardship determinations. The authority to make these determinations is delegable only to court officials or personnel who are authorized by the laws of this state to function as members of the judiciary.

3. A person asking to be excused based on a finding of undue or extreme physical or financial hardship must take all actions necessary to have obtained a ruling on that request by no later than the date on which the individual is scheduled to appear for jury duty.

4. Unless it is apparent to the court that the physical hardship would significantly impair the person's ability to serve as a juror, for purposes of sections 494.400 to 494.460 undue or extreme physical or financial hardship is limited to circumstances in which an individual would:

(1) Be required to abandon a person under his or her personal care or supervision due to the impossibility of obtaining an appropriate substitute caregiver during the period of participation in the jury pool or on the jury; or

(2) Incur costs that would have a substantial adverse impact on the payment of the individual's necessary daily living expenses or on those for whom he or she provides the principal means of support; or

(3) Suffer physical hardship that would result in illness or disease.

5. Undue or extreme physical or financial hardship does not exist solely based on the fact that a prospective juror will be required to be absent from his or her place of employment.

6. A person asking a judge to grant an excuse based on undue or extreme physical or financial hardship shall provide the judge with documentation as required by the judge, such as, but not limited to, federal and state income tax returns, medical statements from licensed physicians, proof of dependency or guardianship, and similar documents, which the judge finds to clearly support the request to be excused. Failure to provide satisfactory documentation shall result in a denial of the request to be excused. Such documents shall be filed under seal.

7. After two years, a person excused from jury service shall become eligible once again for qualification as a juror unless the person was excused from service permanently. A person is excused from jury service permanently only when the deciding judge determines that the underlying grounds for being excused are of a permanent nature.

(L. 1989 S.B. 127, et al., A.L. 2004 S.B. 1211, A.L. 2005 S.B. 420 & 344, A.L. 2014 H.B. 1320)



Section 494.432 Postponement of jury duty, when.

Effective 28 Aug 2005

Title XXXIV JURIES

494.432. Postponement of jury duty, when. — 1. Individuals scheduled to appear for jury service have the right to postpone the date of their initial appearance for jury service one time only for reasons other than undue influence or extreme physical or financial hardship. When requested, postponements shall be granted, provided that:

(1) The prospective juror has not previously been granted a postponement;

(2) The prospective juror appears in person or contacts the board of jury commissioners by telephone, electronic mail, or in writing to request a postponement; and

(3) Prior to the grant of a postponement the court shall set the date on which the prospective juror will appear for jury service that is not more than six months after the date on which the prospective juror originally was called to serve and on which date the court will be in session. If a prospective juror is a full-time student of any accredited institution, the court shall set the date on which the prospective juror will appear for jury service that is not more than twelve months after the date on which the prospective juror originally was called to serve and on which the court will be in session.

2. A subsequent request to postpone jury service may be approved by a judicial officer only in the event of an extreme emergency, such as a death in the family, sudden grave illness, or a natural disaster or national emergency in which the prospective juror is personally involved, that could not have been anticipated at the time the initial postponement was granted. Prior to the grant of a second postponement, the prospective juror must fix a date certain on which the individual will appear for jury service within six months of the postponement on a date when the court will be in session.

(L. 2004 S.B. 1211, A.L. 2005 S.B. 420 & 344)



Section 494.435 Panel exhausted, other jurors summoned.

Effective 28 Aug 1989

Title XXXIV JURIES

494.435. Panel exhausted, other jurors summoned. — Whenever there is an unanticipated shortage of available petit jurors drawn from a qualified jury list, the court may require the sheriff or a jury supervisor to summon a sufficient number of petit jurors from bystanders. If any party objects to bystanders being summoned, additional jurors shall be selected at random from the qualified jury list.

(L. 1989 S.B. 127, et al.)



Section 494.440 Data processing devices may be used in compiling lists.

Effective 28 Aug 1989

Title XXXIV JURIES

494.440. Data processing devices may be used in compiling lists. — In compiling and maintaining a list of prospective and qualified jurors and in summoning qualified jurors for service, the board of jury commissioners may use such data processing or mechanical devices as it considers sufficient and efficient to carry out the declared policy of sections 494.400 to 494.505.

(L. 1989 S.B. 127, et al.)



Section 494.442 List of licensed drivers to contain Social Security numbers — numbers to be provided to board of jury commissioners — election authority to provide numbers — effective date.

Effective 01 Jan 1994, see footnote

Title XXXIV JURIES

494.442. List of licensed drivers to contain Social Security numbers — numbers to be provided to board of jury commissioners — election authority to provide numbers — effective date. — 1. The list required by section 302.110 to be kept by the director of revenue shall, in addition to the information required under section 302.110, contain the Social Security numbers of all licensed drivers, and the Social Security numbers for all drivers who provide such numbers to the director for use as their drivers' license numbers shall be provided to the board of jury commissioners of each county and of each city not within a county for the compilation of the master jury list pursuant to section 494.410. Notwithstanding any other provision of law to the contrary, Social Security numbers provided to the board of jury commissioners shall not be made available for public inspection but may be used by the board of jury commissioners for official use.

2. The election authority shall include the Social Security numbers of all registered voters who have provided such numbers to the election authority in any lists provided to the board of jury commissioners of each county and of each city not within a county for the compilation of the master jury list pursuant to section 494.410.

3. This section shall become effective on January 1, 1994.

(L. 1993 S.B. 88)

Effective 1-01-94



Section 494.445 Petit jurors, maximum number of days required to serve, exception.

Effective 28 Aug 2004

Title XXXIV JURIES

494.445. Petit jurors, maximum number of days required to serve, exception. — 1. Except as otherwise provided in subsections 2 and 3, no petit juror shall be required to attend court for prospective jury service more than twenty days in any one-year period except as is necessary to complete service in a particular case.

2. Subsequent to January 1, 2005, in jurisdictions on the nonpartisan court plan, no petit juror shall be required to attend court for prospective jury service for more than two days pursuant to a jury summons unless selected to a panel of prospective jurors for jury service pursuant to subsection 2 of section 494.420, or selected to serve as a petit juror in one particular case.

3. In jurisdictions on the nonpartisan court plan, no petit juror shall be required to serve as a juror for more than twenty days in any one-year period except as is necessary to complete service in a particular case.

(L. 1989 S.B. 127, et al., A.L. 1999 S.B. 1, et al., A.L. 2004 S.B. 1211)



Section 494.450 Juror nonattendance, criminal contempt, fine.

Effective 28 Aug 2004

Title XXXIV JURIES

494.450. Juror nonattendance, criminal contempt, fine. — A person who is summoned for jury service and who willfully fails to appear and who has failed to obtain a postponement in compliance with section 494.432 or as an excuse pursuant to section 494.430, or to respond to the juror qualification form shall be in civil contempt of court, enforceable by an order directing him or her to show cause for his or her failure to comply with the summons and the juror qualification form. Following an order to show cause hearing, the court may impose a fine not to exceed five hundred dollars. The prospective juror may be excused from paying sanctions for good cause shown or in the interests of justice. In addition to, or in lieu of, the fine, the court may order that the prospective juror complete a period of community service for a period of no less than if the prospective juror would have completed jury service, and require that he or she provide proof of completion of such community service to the court.

(L. 1989 S.B. 127, et al., A.L. 2004 S.B. 1211)



Section 494.455 Compensation of jurors, mileage — additional compensation may be authorized, when.

Effective 28 Aug 2001

Title XXXIV JURIES

494.455. Compensation of jurors, mileage — additional compensation may be authorized, when. — 1. Each county or city not within a county may elect to compensate its jurors pursuant to subsection 2 of this section except as otherwise provided in subsection 3 of this section.

2. Each grand and petit juror shall receive six dollars per day, for every day he or she may actually serve as such, and seven cents for every mile he or she may necessarily travel going from his or her place of residence to the courthouse and returning, to be paid from funds of the county or a city not within a county. The governing body of each county or a city not within a county may authorize additional daily compensation and mileage allowance for jurors, which additional compensation shall be paid from the funds of the county or a city not within a county. The governing body of each county or a city not within a county may authorize additional daily compensation and mileage allowance for jurors attending a coroner's inquest. Jurors may receive the additional compensation and mileage allowance authorized by this subsection only if the governing body of the county or the city not within a county authorizes the additional compensation. The provisions of this subsection authorizing additional compensation shall terminate upon the issuance of a mandate by the Missouri supreme court which results in the state of Missouri being obligated or required to pay any such additional compensation even if such additional compensation is formally approved or authorized by the governing body of a county or a city not within a county. Provided that a county or a city not within a county authorizes daily compensation payable from county or city funds for jurors who serve in that county pursuant to this subsection in the amount of at least six dollars per day in addition to the amount required by this subsection, a person shall receive an additional six dollars per day to be reimbursed by the state of Missouri so that the total compensation payable shall be at least eighteen dollars, plus mileage for each day that the person actually serves as a petit juror in a particular case; or for each day that a person actually serves as a grand juror during a term of a grand jury. The state shall reimburse the county for six dollars of the additional juror compensation provided by this subsection.

3. In any county of the first classification without a charter form of government and with a population of at least two hundred thousand inhabitants, no grand or petit juror shall receive compensation for the first two days of service, but shall receive fifty dollars per day for the third day and each subsequent day he or she may actually serve as such, and seven cents for every mile he or she may necessarily travel going from his or her place of residence to the courthouse and returning, to be paid from funds of the county.

4. When each panel of jurors summoned and attending court has completed its service, the board of jury commissioners shall cause to be submitted to the governing body of the county or a city not within a county a statement of fees earned by each juror. Within thirty days of the submission of the statement of fees, the governing body shall cause payment to be made to those jurors summoned the fees earned during their service as jurors.

(L. 1989 S.B. 127, et al., A.L. 1999 S.B. 1, et al., A.L. 2001 H.B. 945)



Section 494.460 Employers prohibited from disciplining employees because of jury duty, action for damages, attorney fees — employees not required to use leave for jury duty — automatic postponement of jury duty, when.

Effective 28 Aug 2004

Title XXXIV JURIES

494.460. Employers prohibited from disciplining employees because of jury duty, action for damages, attorney fees — employees not required to use leave for jury duty — automatic postponement of jury duty, when. — 1. An employer shall not terminate, discipline, threaten or take adverse actions against an employee on account of that employee's receipt of or response to a jury summons.

2. An employee discharged in violation of this section may bring civil action against his or her employer within ninety days of discharge for recovery of lost wages and other damages caused by the violation and for an order directing reinstatement of the employee. If the employee prevails, the employee shall be entitled to receive a reasonable attorney's fee.

3. An employee may not be required or requested to use annual, vacation, personal, or sick leave for time spent responding to a summons for jury duty, time spent participating in the jury selection process, or time spent actually serving on a jury. Nothing in this provision shall be construed to require an employer to provide annual, vacation, personal, or sick leave to employees under the provisions of this statute who otherwise are not entitled to such benefits under company policies.

4. A court shall automatically postpone and reschedule the service of a summoned juror of an employer with five or fewer full-time employees, or their equivalent, if another employee of that employer has been previously summoned to appear during the same period. Such postponement will not effect an individual's right to one automatic postponement pursuant to section 494.432.

(L. 1989 S.B. 127, et al., A.L. 2004 S.B. 1211)



Section 494.465 Challenge of jury on grounds that it was not selected in conformity with sections 494.400 to 494.505.

Effective 28 Aug 1989

Title XXXIV JURIES

494.465. Challenge of jury on grounds that it was not selected in conformity with sections 494.400 to 494.505. — 1. A party may move to stay the proceedings or for other appropriate relief including, in a criminal case, to quash the indictment if there has been a substantial failure to comply with the declared policy of sections 494.400 to 494.505 in selecting a grand jury, on the ground of substantial failure to comply with the provisions of sections 494.400 to 494.505. Such motion may be made at any time before the petit jury is sworn to try the case or within fourteen days after the moving party discovers or by the exercise of reasonable diligence could have discovered the grounds therefor, whichever occurs later.

2. Upon motion filed under subsection 1 of this section containing a sworn statement of facts which, if true, would constitute a substantial failure to comply with sections 494.400 to 494.505, the moving party is entitled to present in support of the motion the testimony of any competent witness or any relevant records and papers not public or otherwise available used by the board of jury commissioners and any other relevant evidence. If the court determines that in selecting either a grand jury or a petit jury there has been substantial failure to comply with the declared policy of sections 494.400 to 494.505, the court shall stay the proceedings pending the selection of the jury in conformity with the declared policy or grant other appropriate relief.

3. The procedures prescribed by this section are the exclusive means by which a party in a case may challenge a jury on the ground that the jury was not selected in conformity to sections 494.400 to 494.505.

(L. 1989 S.B. 127, et al.)



Section 494.470 Challenges for cause, grounds for — juror on panel not summoned off as a witness, exception.

Effective 28 Aug 1989

Title XXXIV JURIES

494.470. Challenges for cause, grounds for — juror on panel not summoned off as a witness, exception. — 1. No witness or person summoned as a witness in any cause, no person who has formed or expressed an opinion concerning the matter or any material fact in controversy in any case that may influence the judgment of such person, and no person who is kin to either party in a civil case or to the injured party, accused, or prosecuting or circuit attorney in a criminal case within the fourth degree of consanguinity or affinity shall be sworn as a juror in the same cause.

2. Persons whose opinions or beliefs preclude them from following the law as declared by the court in its instructions are ineligible to serve as jurors on that case.

3. All challenges for cause may be tried by the court on the oath of the person challenged or on other evidence and such challenges shall be made before the juror is sworn. If the cause of challenge be discovered after the juror is sworn and before any part of the evidence is delivered, the juror may be discharged or not in the discretion of the court.

4. A prospective juror may be challenged for cause for any reason mentioned in this section and also for any causes authorized by the law.

5. It shall be unlawful for any party to any suit to have summoned off of the regular panel of any jury, qualified for the trial of any cause, any of such jurors, to be used as witnesses in any cause pending in the court, unless the party at whose instance such juror or jurors is summoned shall first show, to the satisfaction of the court, that such juror or jurors so to be summoned are material witnesses, whose evidence he should have in the trial of the cause, and unless he so shows, the court may refuse to allow such juror to be summoned as a juror may be summoned as a witness prior to the first day of the term without first showing to the court that such person is a material witness.

(L. 1989 S.B. 127, et al.)



Section 494.475 Inhabitants of city or county not disqualified when city or county is a party.

Effective 28 Aug 1989

Title XXXIV JURIES

494.475. Inhabitants of city or county not disqualified when city or county is a party. — In all actions brought by or against any county or city, the inhabitants of the county or city so suing or being sued may be jurors, if otherwise competent and qualified.

(L. 1989 S.B. 127, et al.)



Section 494.480 Peremptory challenges — civil cases, multiple parties, allocation — criminal cases — qualification of juror as basis for new trial — costs for impaneling jury to be paid, when.

Effective 01 Jul 1997, see footnote

Title XXXIV JURIES

494.480. Peremptory challenges — civil cases, multiple parties, allocation — criminal cases — qualification of juror as basis for new trial — costs for impaneling jury to be paid, when. — 1. In trials of civil causes each party shall be entitled to peremptorily challenge three jurors. When there are multiple plaintiffs or defendants, all plaintiffs and all defendants shall join in their challenges as if there were one plaintiff and one defendant. The court in its discretion may allocate the allowable peremptory challenges among the parties plaintiff or defendant upon good cause shown and as the ends of justice require. In all cases, the plaintiff shall announce its challenges first.

2. In all criminal cases, the state and the defendant shall be entitled to a peremptory challenge of jurors as follows:

(1) If the offense charged is punishable by death, the state shall have the right to challenge nine and the defendant nine;

(2) In all other cases punishable by imprisonment in the penitentiary, the state shall have the right to challenge six and the defendant six;

(3) In all cases not punishable by death or imprisonment in the penitentiary, the state and the defendant shall each have the right to challenge two.

3. In all criminal cases where several defendants are tried together, the following provisions shall apply:

(1) Each defendant then on trial shall be allowed separate peremptory challenges as provided in subsection 2 of this section;

(2) The number of peremptory challenges allowed the state by subsection 2 of this section shall be multiplied by the number of defendants then on trial in each case.

4. Within such time as may be ordered by the court, the state shall announce its peremptory challenges first and the defendants thereafter. The qualifications of a juror on the panel from which peremptory challenges by the defense are made shall not constitute a ground for the granting of a motion for new trial or the reversal of a conviction or sentence unless such juror served upon the jury at the defendant's trial and participated in the verdict rendered against the defendant.

5. If the defendant pleads guilty to a lesser or included offense other than the offense charged in the information or indictment in return for a specific lesser sentence than such defendant would likely have received if such defendant were found guilty of the crime charged, or makes any other plea bargaining arrangement, at any time after the jury is impaneled such defendant shall be liable to the county for the costs associated with impaneling the jury.

(L. 1989 S.B. 127, et al., A.L. 1993 S.B. 180, A.L. 1996 S.B. 869)

Effective 7-01-97



Section 494.485 Alternate jurors.

Effective 28 Aug 1999

Title XXXIV JURIES

494.485. Alternate jurors. — If in any case to be tried before a jury it appears to the court to be appropriate, the court may direct that a number of jurors in addition to the regular jury be called and impaneled to sit as alternate jurors. Alternate jurors, in the order in which they are called, shall replace jurors who, prior to the time the jury retires to consider its verdict, become or are found to be unable or disqualified to perform their duties. Alternate jurors shall be selected in the same manner, shall have the same qualifications, shall be subject to the same examination and challenges, shall take the same oath and shall have the same functions, powers, facilities and privileges as the principal jurors. Alternate jurors who do not replace principal jurors shall be discharged after the jury retires to consider its verdict. Each side is entitled to one peremptory challenge in addition to those otherwise allowed by law for each two alternate jurors to be impaneled. The additional peremptory challenge may be used against an alternate juror only, and the other peremptory challenges allowed by law shall not be used against the alternates.

(L. 1989 S.B. 127, et al., A.L. 1999 S.B. 1, et al.)



Section 494.490 Number of jurors — three-fourths or more jurors to return verdict in civil cases — how verdict is signed.

Effective 28 Aug 1996

Title XXXIV JURIES

494.490. Number of jurors — three-fourths or more jurors to return verdict in civil cases — how verdict is signed. — In all trials of civil actions before a circuit judge, or an associate circuit judge sitting as a circuit judge, a jury shall consist of twelve persons selected pursuant to sections 494.400 to 494.505, unless all parties agree on a lesser number, but not less than eight, in which case the number of veniremen shall be reduced accordingly. Three-fourths or more jurors may return a lawful verdict. All verdicts shall be signed by each juror who agrees to the verdict.

(L. 1989 S.B. 127, et al., A.L. 1996 S.B. 869)



Section 494.495 Jury may separate, when — duty of court.

Effective 28 Aug 1989

Title XXXIV JURIES

494.495. Jury may separate, when — duty of court. — The court may permit the jury to separate at any adjournment or recess of the court during the trial and jury deliberation in all cases of misdemeanor or felony, except in capital cases. When the jurors are permitted to separate, after being impaneled as provided for in sections 494.400 to 494.505, and at each adjournment the court shall admonish them that it is their duty not to converse among themselves, nor to suffer others to converse with them or in their hearing on any subject connected with the trial, or to form or express any opinion thereon, until the cause is finally submitted to them, or until they return to the jury room to continue their deliberations.

(L. 1989 S.B. 127, et al.)



Section 494.500 Aliens, jury in the trial of.

Effective 28 Aug 1989

Title XXXIV JURIES

494.500. Aliens, jury in the trial of. — No alien shall be entitled to a jury of part aliens or strangers, for the trial of any indictment, but in every case the jurors shall be such only as are qualified to serve according to the laws of this state.

(L. 1989 S.B. 127, et al.)



Section 494.505 Jurors may be summoned from another county, when — procedure — transportation furnished jury instead of mileage, when.

Effective 28 Aug 1989

Title XXXIV JURIES

494.505. Jurors may be summoned from another county, when — procedure — transportation furnished jury instead of mileage, when. — 1. Whenever it shall appear, in the manner provided in section 545.490, that the inhabitants of the entire county in which the cause is pending are so prejudiced against the defendant that a fair trial cannot be had, the circuit court judge may order as many jurors as he deems necessary to be summoned from any county or counties in the same judicial circuit as the county of trial or in any adjoining judicial circuit. If the circuit court judge is of the opinion that it is necessary in order to provide a fair trial of any cause, he may summon jurors from a county which is neither in the circuit nor adjoining the judicial circuit in which the trial is to be held by requesting the chief justice of the supreme court of the state of Missouri to name a county in the state from which jurors may be summoned for such trial.

2. If jurors are summoned from a county other than the county of trial, the selection of the jury panel may, at the discretion of the circuit court judge, be held in the county in which the jurors reside.

3. Jurors summoned pursuant to the provisions of subsection 1 of this section shall be subject to the same challenges as other jurors, except challenges for nonresidence in the county of trial. Transportation may be furnished to the jurors in lieu of mileage.

4. The supreme court of the state of Missouri shall promulgate rules to implement the provisions of this section.

(L. 1989 S.B. 127, et al.)









Title XXXV CIVIL PROCEDURE AND LIMITATIONS

Chapter 506 Commencement of Actions and General Provisions

Chapter Cross References



Section 506.010 Citation of code — to govern certain procedures.

Effective 01 Jan 1987, see footnote

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

506.010. Citation of code — to govern certain procedures. — This code shall be known and cited as "The Civil Code of Missouri" and shall govern the procedure in the supreme court, court of appeals, and divisions of the circuit court in all suits and proceedings of a civil nature whether cognizable as cases at law or in equity, unless otherwise provided by law. It shall be construed to secure the just, speedy and inexpensive determination of every action. Such code shall not apply, however, to the practice and procedure before a circuit or associate circuit judge in the small claims court or the municipal division of the circuit court except to the extent that such provisions are otherwise specifically made applicable.

(L. 1943 p. 353 § 2, A.L. 1978 H.B. 1634, A.L. 1985 S.B. 5, et al.)

Effective 1-01-87

(1975) Held that in third party practice it need not be shown that venue has been independently complied with but venue may rest on proper venue shown in the original case. State ex rel. Garrison Wagner Co. v. Schaaf (Mo.), 528 S.W.2d 438.



Section 506.020 Code not to apply to criminal practice, exception.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

506.020. Code not to apply to criminal practice, exception. — This code shall not apply to practice and procedure in criminal cases except to the extent that its provisions or any of them are now or hereafter may be made applicable by statute. If it occur that inadvertently this (civil) code may effect any change in the practice and procedure in criminal cases as the same exists at the time of the passage of said code, the supreme court shall and is hereby directed to immediately promulgate a rule restoring such a provision or provisions of said criminal practice and procedure to the end that the present practice and procedure in criminal cases shall not be changed except by a legislative act passed for that specific purpose.

(L. 1943 p. 353 § 145)



Section 506.030 Power of supreme court to promulgate rules to harmonize code.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

506.030. Power of supreme court to promulgate rules to harmonize code. — If any part of this code shall be found to be in conflict or discordant with other parts of this code or with other statutes relating to civil procedure, the supreme court shall have power to promulgate rules necessary to harmonize the same so as to promote the orderly administration of justice. No such rule shall abridge, enlarge or modify the substantive rights of any litigant. Such rules shall be effective until superseded by legislative enactment.

(L. 1943 p. 353 § 10)

CROSS REFERENCE:

Supreme court may prescribe rules of practice and procedure, Const. Art. V § 5



Section 506.040 One form of action.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

506.040. One form of action. — There shall be one form of action to be known as "civil action".

(RSMo 1939 § 847, A.L. 1943 p. 353 § 4)

Prior revisions: 1929 § 696; 1919 § 1153; 1909 § 1727



Section 506.050 Order of court and motion defined.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

506.050. Order of court and motion defined. — Every direction of a court or judge, made or entered in writing and not included in a judgment, is denominated an order, and an application for an order is a motion.

(RSMo 1939 § 1238)

Prior revisions: 1929 § 1072; 1919 § 1523; 1909 § 2092



Section 506.060 Periods of time prescribed or allowed by code — how computed.

Effective 28 Aug 2003

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

506.060. Periods of time prescribed or allowed by code — how computed. — 1. In computing any period of time prescribed or allowed by this code, by order of court, or by any applicable statute, the day of the act, event, or default after which the designated period of time begins to run is not to be included. The last day of the period so computed is to be included, unless it is a Saturday, Sunday, or a legal holiday, in which event the period runs until the end of the next day which is neither a Saturday, Sunday, nor a legal holiday. When the period of time prescribed or allowed is less than seven days, intermediate Saturdays, Sundays, and legal holidays shall be excluded in the computation.

2. When by this code or by a notice given thereunder or by order of the court an act is required or allowed to be done at or within a specified time, the court for cause shown may, at any time in its discretion:

(1) With or without motion or notice, order the period enlarged if application therefor is made before the expiration of the period originally prescribed or as extended by a previous order; or

(2) Upon motion permit the act to be done after the expiration of the specified period where the failure to act was the result of excusable neglect; but it may not enlarge the period for filing a motion for or granting a new trial, or for commencing an action or taking an appeal as provided by this code.

3. The period of time provided for the doing of any act or the taking of any proceeding is not affected or limited by the expiration of a term of court. The expiration of a term of court in no way affects the power of a court to do any act or take any proceeding in any civil action which it is otherwise by law authorized to take and which is pending before it.

4. A written motion, other than one which may be heard ex parte, and notice of the hearing thereof shall be served not later than five days before the time specified for the hearing, unless a different period is fixed by law or court rule or by order of the court. Such an order may for cause shown be made on ex parte application. When a motion is supported by an affidavit, the affidavit shall be served with the motion; and, except as otherwise provided by law in connection with motion for new trial, opposing affidavits may be served not later than one day before the hearing, unless the court permits them to be served at some other time.

(L. 1943 p. 353 § 6, A.L. 2003 H.B. 613)

(1974) Computation of time relating to wrongful death statutes clarified. Bowling v. Webb Gas Co., Inc. of Lebanon (Mo.), 505 S.W.2d 39.



Section 506.080 Court deemed always open for filing certain papers.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

506.080. Court deemed always open for filing certain papers. — The courts shall be deemed always open for the purpose of filing any pleading or other proper paper, of issuing and returning mesne and final process, and of making and directing all interlocutory motions, orders and rules.

(L. 1943 p. 353 § 7)



Section 506.090 Clerk's office open, when.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

506.090. Clerk's office open, when. — The clerk's office with the clerk or a deputy in attendance shall be open during business hours on all days except Sundays and legal holidays. All motions and applications in the clerk's office for issuing mesne process, for issuing final process to enforce and execute judgments, and for other proceedings which do not require allowance or order of the court are grantable as of course by the clerk; but this action may be suspended or altered or rescinded by the court upon cause shown.

(L. 1943 p. 353 § 8)



Section 506.100 How papers shall be served.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

506.100. How papers shall be served. — 1. Every pleading subsequent to the original petition, every written motion other than one which may be heard ex parte, and every written notice, appearance, demand, offer of judgment, designation of record on appeal, and similar paper which by statute, court rule or order is required to be served, shall be served upon each of the parties affected thereby, but no service need be made on parties in default for failure to appear except that pleadings asserting new or additional claims for relief against them shall be served upon them in the manner provided for service summons in this code.

2. Whenever under this code service is required or permitted to be made upon a party represented by an attorney of record the service shall be made upon the attorney unless service upon the party himself is ordered by the court. The service may be made

(1) Upon the attorney or a party, by delivering a copy to him;

(2) Upon the attorney, by leaving a copy at his office with his clerk or with an attorney employed by or associated with the attorney to be served;

(3) Upon a party, by leaving a copy at his usual place of abode with some person of his family over the age of fifteen years.

3. In any action in which there are unusually large numbers of defendants, the court, upon motion or of its own initiative, may order that service of the pleadings of the defendants and replies thereto need not be made as between the defendants and that any crossclaim, counterclaim or matter constituting an avoidance or affirmative defense contained therein shall be deemed to be denied or avoided by all other parties and that the filing of any such pleading and service thereof upon the plaintiff constitutes due notice of it to the parties. A copy of every such order shall be served upon the parties in such manner and form as the court directs.

4. All papers after the petition required to be served upon a party shall be filed with the court either before service or within five days thereafter.

5. The filing of pleadings and other papers with the court as required by this code shall be made by filing them with the clerk of the court except that a judge may permit the papers to be filed with him, in which event he shall note thereon the filing date and forthwith transmit them to the office of the clerk.

(L. 1943 p. 353 § 5)



Section 506.110 How suits may be instituted in courts of record.

Effective 28 Aug 1989

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

506.110. How suits may be instituted in courts of record. — 1. Suits may be instituted in courts of record, except when the statute law of this state otherwise provides, either:

(1) By filing in the office of the clerk of the court a petition setting forth the plaintiff's cause or causes of action, and the remedy sought, and by the voluntary appearance of the adverse party thereto; or

(2) By filing such petition in such office, and suing out thereon a writ of summons against the person or of attachment against the property of the defendant.

2. The filing of a petition in a court of record, or a statement or account before a court not of record, and suing out of process therein, shall be taken and deemed the commencement of a suit.

(RSMo 1939 § 876, A.L. 1943 p. 353 § 23, A.L. 1989 S.B. 127, et al.)

Prior revisions: 1929 § 724; 1919 § 1182; 1909 § 1756

(1996) Subsection 2 of this section is overruled by supreme court rule 53.01. Keys v. Nigro, 913 S.W.2d 947 (Mo.App.W.D.).



Section 506.120 Issuance and serving of summons or other process.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

506.120. Issuance and serving of summons or other process. — Upon the filing of the petition, the clerk shall forthwith issue the required summons or other process, and except as otherwise provided herein deliver it for service to the sheriff or to a person specially appointed to serve it. Upon request of the plaintiff, separate or additional summons shall issue against any defendants, including alias and pluries summons.

(L. 1943 p. 353 § 24)



Section 506.130 Summons shall be signed by clerk — contents.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

506.130. Summons shall be signed by clerk — contents. — The summons shall be signed by the clerk and dated the day it is issued, be under the seal of the court, contain the name of the court and the names of the parties, be directed to the defendant, state the name and address of the plaintiff's attorney, if any, otherwise the plaintiff's address, and the time within which the place where the defendant is required to appear and defend as provided by law, and shall notify him that in case of his failure to do so judgment by default will be rendered against him for the relief demanded in the petition.

(L. 1943 p. 353 § 25)



Section 506.140 Who shall serve process — fees paid to special process server may be taxed as costs in a claim.

Effective 01 Jul 1997, see footnote

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

506.140. Who shall serve process — fees paid to special process server may be taxed as costs in a claim. — 1. Service of process, except as otherwise provided, shall be made by a sheriff, or such sheriff's deputy, or in case the sheriff in any cause is for any reason disqualified, then process may be issued to and served by the coroner of the county in which such process is to be served; or some person, other than a sheriff or coroner, may be specially appointed by the court or the circuit clerk following procedures established by local court rules for service of process in any cause, but such appointment shall be valid for service of the process only for which such person was specially appointed.

2. A party may file an application to the court requesting that any fees paid to a special process server be awarded in any judgment entered in the action. The court may enter judgment in the reasonable amount of such fees.

(L. 1943 p. 353 § 26, A.L. 1992 S.B. 818, A.L. 1996 S.B. 869)

Effective 7-01-97

CROSS REFERENCE:

Coroner to execute process, when, 58.190, 58.200



Section 506.145 Process server authorized to carry concealed firearm.

Effective 01 Jan 1979, see footnote

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

506.145. Process server authorized to carry concealed firearm. — Any person authorized to issue or serve process is authorized to carry a concealed firearm, the provisions of any other law to the contrary notwithstanding.

(L. 1977 S.B. 60 § 578.010)

Effective 1-01-79



Section 506.150 Summons and petition, how served — service by mail, authorized when — notice by mail and acknowledgment form.

Effective 28 Aug 1988

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

506.150. Summons and petition, how served — service by mail, authorized when — notice by mail and acknowledgment form. — 1. The summons and petition shall be served together. Service shall be made as follows:

(1) Upon an individual, including an infant or disabled or incapacitated person not having a legally appointed guardian or conservator, by delivering a copy of the summons and of the petition to him personally or by leaving a copy of the summons and of the petition at his dwelling house or usual place of abode with some person of his family over the age of fifteen years, or by delivering a copy of the summons and of the petition to an agent authorized by appointment or required by law to receive service of process;

(2) If the infant or disabled or incapacitated person has a legally appointed conservator, by serving a copy of the summons and of the petition on such conservator as provided in subdivision (1) of this subsection;

(3) Upon a domestic or foreign corporation or upon a partnership, or other unincorporated association, when by law it may be sued as such, by delivering a copy of the summons and of the petition to an officer, partner, a managing or general agent, or by leaving the copies at any business office of the defendant with the person having charge thereof, or to any other agent authorized by appointment or required by law to receive service of process and, if the agent is one authorized by statute to receive service and the statute so requires, by also mailing a copy to the defendant;

(4) Upon a domestic corporation that has been dissolved according to law, by delivering a copy of the summons and of the petition to the last registered agent of the corporation or upon the secretary of state, and if upon the secretary of state, the secretary of state shall send a copy of the summons and petition by registered mail, requesting a return receipt signed by addressee only, addressed to each member of the last board of directors of the corporation at the address of such directors, as shown by the secretary of state's records;

(5) Upon a public, municipal, governmental, or quasi-public corporation or body, by delivering a copy of the summons and of the petition to the clerk of the county commission in the case of a county, to the mayor or city clerk or city attorney in the case of a city, and to the chief executive officer in the case of any other public, municipal, governmental or quasi-public corporation or body. If there is, for the time being, no such officer as is specified by this subdivision, the court may designate an appropriate officer to whom the copies of the summons and petition may be delivered in order to effect service.

2. When a defendant shall acknowledge in writing, endorsed on the writ, signed by his own proper signature, the service of such writ, and waive the necessity of the service thereof by an officer, such acknowledgment shall be deemed as valid as service in the manner provided by law.

3. In all cases when the defendant shall refuse to hear the writ read or to receive a copy of the writ or petition, the offer of the officer to read the same or to deliver a copy thereof, and such refusal, shall be sufficient service of such writ.

4. Service of the summons and petition upon a defendant of any class referred to in subdivision (1) or (3) of subsection 1 of this section may be made by the plaintiff or by any person authorized to serve process pursuant to section 506.140, by mailing a copy of the summons and petition by first-class mail, postage prepaid, to the person to be served, together with two copies of a notice and acknowledgment conforming substantially to the form contained in subsection 5 of this section and a return envelope, postage prepaid, addressed to the sender. If no acknowledgment of service under this subsection is received by the sender within thirty days after the date of mailing, service of the summons and petition shall be made as otherwise provided by this section or supreme court rule. Unless good cause is shown for not doing so, the court shall order the payment of the costs of personal service by the person served if such person does not complete and return within thirty days after mailing the notice and acknowledgment of receipt of summons.

5. The acknowledgment form required by subsection 4 of this section shall be substantially as follows:

­

­

(L. 1943 p. 353 § 27, A.L. 1974 H.B. 1639, A.L. 1983 S.B. 44 & 45, A.L. 1985 S.B. 5, et al., A.L. 1988 S.B. 425)

(1975) Facts held to show adequate service on foreign corporation actually doing business in the state. Ward v. Cook United Inc. (A.), 521 S.W.2d 474.

(1986) The substitute service provided by subdivision (1) of subsection 1 of this section is not a substitute for service upon persons listed in subdivision (3) of subsection 1 of this section, providing method of service on corporations. Kirlin v. Dalco, 719 S.W.2d 516 (Mo.App.).



Section 506.160 Service by mail or publication.

Effective 28 Aug 1945

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

506.160. Service by mail or publication. — 1. Service by mail or by publication shall be allowed in all cases affecting a fund, will, trust estate, specific property, or any interest therein, or any res or status within the jurisdiction of the court, or in any special proceedings in which notice by mail or by publication is authorized, including but not limited to actions to quiet title and actions to ascertain and determine title to real estate. If the defendant so served does not appear, judgment may be rendered affecting said property, res or status within the jurisdiction of the court as to said defendant, but such service shall not warrant a general judgment against such defendant.

2. A party desiring service by mail shall allege and state either in his verified petition or in a separate affidavit any one or more of the same specific grounds for substituted service as set forth in subsection 3, or shall state any other facts showing why personal service cannot be had on the defendant or defendants in this state. Such petition or affidavit shall be verified by oath of the party or of someone in his behalf, and shall state the address of the party to be served by mail. Upon the filing of such petition or affidavit with the judge or clerk, the clerk shall serve a copy of the summons and of the petition by registered mail, requesting a return receipt signed by addressee only, addressed to the defendant at the address furnished by plaintiff.

3. If the plaintiff or other person for plaintiff shall allege in his verified petition, or at the time of filing same, or at any time thereafter, shall file an affidavit stating that part or all of the defendants are nonresidents of the state, or is a corporation of another state, kingdom or country, and cannot be personally served in this state in the manner prescribed by law for personal service, or have absconded or absented themselves from their usual place of abode in this state, or that they have concealed themselves so that the ordinary process of law cannot be personally served upon them, and the affidavit or the verified petition shall state the present known address of the defendant, if known, or in lieu thereof state that said address of the defendant is unknown, the court or judge or clerk thereof shall issue an order of publication of notice to such defendant or defendants, notifying such defendant or defendants of the commencement of the action, and stating briefly the object and general nature thereof, and describing the property, if any, to be affected. The notice shall also contain the name of the court and the names of the parties to the suit, and shall state the name and address of the attorney for plaintiff, if any, otherwise the plaintiff's address, and shall state that unless said named defendant or defendants file an answer or other pleading or shall otherwise appear and defend against the petition within forty-five days after the date of the first publication, to be stated in the published notice, provided, the court or judge thereof may extend the date within which any such defendant may plead or otherwise appear to a date certain beyond such forty-five day limit judgment by default will be rendered against them. Such notice shall be published at least once each week for four consecutive weeks in some newspaper of general circulation published in the county where suit is instituted, if there be such newspaper published there, which the plaintiff or his attorney of record may designate; if no such newspaper be published in such county, then in some such paper published in this state, which the plaintiff or his attorney of record may designate as most likely to give notice to the defendant or defendants to be notified. If the present known address of the defendant is given, the clerk shall within ten days after said order of publication mail a copy of the notice to each defendant whose address has been stated in the affidavit or verified petition. The clerk shall file a certificate certifying that copies of the notice have been mailed as required by this section, in all cases where the present known address has been given, and such certificates shall be conclusive and binding upon the parties.

4. When the names of one or more defendants are unknown to plaintiff, he may so state in his verified petition, or in a separate affidavit for order of publication, and the court or judge or clerk thereof shall issue an order of publication of notice to the unknown defendant or defendants in the same manner prescribed in subsection 3, and the notice of publication shall be published in like manner. It shall be sufficient to name or describe said unknown defendants as the heirs, grantees, or successors of the person to whom the property to be affected was last known to have been transferred.

5. Whenever publication of notice is ordered for service by mail or by publication in a newspaper, the court may also in its discretion, order that a summons be issued and delivered with a copy of the petition to the sheriff or other person especially appointed to serve the same, for personal service in the ordinary manner if the same can be had.

6. In any of the cases mentioned in subsection 1, the plaintiff may cause a copy of the petition, with a copy of the summons, to be delivered to each defendant residing or being without this state, and at any place within the United States or their territories summoning said defendant to appear and plead within thirty days after service upon said defendant; and if the defendant shall refuse to receive such copy of the petition and summons, the offer of the officer to deliver same to him or them, and such refusal, shall be as effectual service as though such copies were actually delivered to such defendant. Such service may be made by any officer authorized by law to serve process in civil actions within the state or territory where such service is made, or by his deputy, and shall be proved by the affidavit of such officer, or deputy, stating the time and manner of such service, made before the clerk or judge of the court of which affiant is an officer. Such clerk or judge shall certify to the official character of the affiant, and to his authority to serve process in civil actions within the state or territory where such service was made. When such certificate is made by a clerk or judge of a court of record, the same shall be attested by the seal of such court, and when the same is made by a judge of a court not of record, the official character of such judge shall also be certified by the proper officer of the state, under his official seal. Any return of service, made and certified as above provided, shall be prima facie evidence of the facts stated in such return. If the plaintiff, or his attorney of record, in any of the causes mentioned in subsection 1, shall allege in his verified petition, or at the time of filing same, or at any time thereafter shall make the affidavit required by subsection 3, and shall file in said cause proof of service of process on any defendant or defendants, in conformity with the provisions of this section, it shall not be necessary for such plaintiff or plaintiffs to obtain the order for service by mail or by publication provided for in this section or to procure the publication provided in this section.

(L. 1943 p. 353 § 28, A.L. 1945 p. 640)

(1969) In case involving sum of money held in escrow in Missouri bank, and service was made by registered mail on nonresident defendant, trial court had jurisdiction of fund and substituted service on defendant was authorized. Union Shoe Agency, Inc. v. Beacon Shoe Mfg. Corp. (Mo.), 441 S.W.2d 321.



Section 506.170 Where process may be served.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

506.170. Where process may be served. — All process may be served anywhere within the territorial limits of the state and may be forwarded to the sheriff of any county for the purpose of service.

(L. 1943 p. 353 § 29)



Section 506.180 Proof of service.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

506.180. Proof of service. — 1. Every officer to whom any writ of process shall be directed and delivered for service shall make return thereof in writing of the time, place and manner of service of such writ, and shall sign his name to such return.

2. If service of such process is, by order of the court, directed to and delivered to a person, other than an officer, for service, such person shall make affidavit as to the time, place and manner of his service thereof.

3. Service by mail shall be proved by a certificate of the clerk that he has mailed a copy of the summons and of the petition as required by law and the order of the court and by the return registered mail receipt mentioned in subsection 2 of section 506.160, which shall be filed as a paper in the particular lawsuit.

4. Service by publication shall be proved by an affidavit showing the dates upon which and the newspaper in which the notice of publication was published. A copy of the notice shall be attached to the affidavit which shall be filed in the cause. The clerk's certificate that he has mailed a copy of the notice to each defendant whose address was stated in the motion for order of publication and the date of the mailing shall likewise be filed.

5. No person shall be arrested, held to bail, or imprisoned, on any mesne process or execution founded upon any civil action whatsoever.

(RSMo 1939 §§ 884, 909, 14969, A.L. 1943 p. 353 § 30)

Prior revisions: 1929 §§ 732, 757, 13776; 1919 §§ 1189, 1213, 10404; 1909 §§ 1763, 1787, 590



Section 506.190 Court may allow process, return or proof of service to be amended, when.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

506.190. Court may allow process, return or proof of service to be amended, when. — At any time in its discretion and upon such terms as it deems just, the court may allow any process, return, or proof of service thereof to be amended, unless it clearly appears that material prejudice would result to the substantial rights of the party against whom the process issued.

(L. 1943 p. 353 § 31)



Section 506.192 Service on nonresidents, generally.

Effective 28 Aug 1988

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

*506.192. Service on nonresidents, generally. — Service of process outside the state and return thereof shall be made in accordance with supreme court rule 54.20.(b).

(L. 1988 H.B. 1660)

*Interested persons should note the following was part of H.B. 1660 passed by the 84th G.A., 1988.

"Section B. Supreme court rule 54.20 is amended so that as amended it reads as follows:

Rule 54.20. Proof of Service

(a) Within the State--Officer's Returns--Affidavits of Service

(1) Every officer to whom summons or other process shall be delivered for service within the state shall make return thereof in writing as to the time, place and manner of service of such writ, and shall sign such return.

(2) If service of such process is made by a person other than an officer such person shall make affidavit as to the time, place and manner of service thereof.

(b) Outside the State--Officer's Returns--Affidavits of Service

(1) Every officer to whom summons or other process shall be delivered for service outside the state shall make an affidavit before the clerk or judge of the court of which affiant is an officer or other person authorized to administer oaths in such state as to the official character of the affiant and to his authority to serve process in civil actions within the state or territory where such service was made. The court may consider the affidavit or any other evidence in determining whether service has been properly made.

(2) If service of such process is made by a person appointed by the court in which the action is pending such person shall file an affidavit stating the time, place and manner of such service. The court may consider the affidavit or any other evidence in determining whether service has been properly made.

(c) Certificate of Secretary of State, Secretary of Public Service Commission and Superintendent of Insurance--Mailing of Notice. The notice specified in Rule 54.15 shall be proved by the affidavit of the official mailing such notice. The affidavit shall be endorsed upon or attached to the original papers to which it relates and it, together with the return registered or certified mail receipt, shall be forthwith filed in the court in which the action is pending.

(d) Clerk's Certificate--Service by Mail. Service by mail shall be proved by the certificate of the clerk that he has mailed a copy of the summons and petition and by the filing of the return registered or certified receipt.

(e) Affidavit--Certificate--Service by Publication. Service by publication shall be proved by an affidavit showing the dates upon which and the newspaper in which the notice was published. A copy of the notice shall be attached to the affidavit which shall be filed. The clerk's certificate that a copy of the notice upon order for service by publication and a copy of the petition were mailed to defendant at the address stated in the plaintiff's petition or in the affidavit for order of publication and the date of the mailing shall likewise be filed.

(f) Refusal to Receive Service. When the person to be served or an agent authorized by him to accept service of process, either within or outside the state, shall refuse to receive copies thereof, the offer of the server to deliver copies thereof, and such refusal, when these facts are shown on the server's return, shall be service."



Section 506.200 Definitions.

Effective 28 Aug 1941

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

506.200. Definitions. — 1. The term "person", as used in section 506.210, shall mean:

(1) The owner of the motor vehicle or trailer, whether it is being used and operated personally by said owner or by his agent;

(2) An agent using and operating the motor vehicle or trailer for his principal;

(3) Any person who is in charge of the motor vehicle or trailer and of the use and operation thereof with the express or implied consent of the owner.

2. The term "restricted, registered mail" means mail which carries on the face thereof in a conspicuous place, where it will not be obliterated, the endorsement, "deliver to addressee only", and which also requires a return receipt or a statement by the postal authorities that the addressee refused to receive and receipt for such mail.

(L. 1941 p. 435 §§ 3, 7)



Section 506.210 Use of highways by nonresidents shall constitute an agreement.

Effective 28 Aug 1955

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

506.210. Use of highways by nonresidents shall constitute an agreement. — The use and operation of a motor vehicle or trailer in this state on the public highways thereof by a person who is a nonresident of this state shall be deemed:

(1) An agreement by him that he, his executor, administrator or other legal representative shall be subject to the jurisdiction of the courts of this state in all civil actions and proceedings brought against him, his executor, administrator or other legal representative by either a resident or a nonresident plaintiff, for damages to person or property, including actions for death, growing or arising out of such use and operation; and

(2) An appointment by such nonresident, his executor, administrator or other legal representative of the secretary of state of Missouri as his lawful attorney and agent upon whom may be served all process in suits pertaining to such actions and proceedings;

(3) An agreement by such nonresident that any process in any suit so served shall be of the same legal force and validity as if personally served in this state.

(L. 1941 p. 435 § 1, A.L. 1955 p. 310)



Section 506.220 Provisions apply to former residents.

Effective 28 Aug 1941

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

506.220. Provisions apply to former residents. — All provisions of sections 506.200 to 506.320 shall extend to and apply to any such person or persons, who, at the time that such right or cause of action arose, was or were residents of this state, but who have subsequently thereto become nonresidents of this state.

(L. 1941 p. 435 § 2)



Section 506.230 Form of process.

Effective 28 Aug 1941

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

506.230. Form of process. — All process in suits under sections 506.200 to 506.320 shall be in form and substance the same as now provided for in suits against residents of this state.

(L. 1941 p. 435 § 4)



Section 506.240 Service of process.

Effective 28 Aug 1978

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

506.240. Service of process. — 1. Service of process under sections 506.200 to 506.320 shall be made by delivering a copy of the summons, with a copy of the petition attached, to the secretary of state of Missouri at his office, or in his absence, to the chief clerk of the secretary of state, at his office, and such service shall be sufficient service upon such nonresident.

2. The secretary of state shall immediately mail to the defendant, and to each of them if there be more than one, by restricted, registered mail, addressed to the defendant at his last known address, residence or place of abode a notice of such service and a copy of such process and petition.

(L. 1941 p. 435 § 5, A. 1949 H.B. 2116, A.L. 1978 S.B. 755)



Section 506.250 Form of notification.

Effective 28 Aug 1949

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

506.250. Form of notification. — The notification provided for in section 506.240 shall be substantially in the following form, to wit:

­

­

(L. 1941 p. 435 § 6, A. 1949 H.B. 2116)



Section 506.260 Notification other than by mail.

Effective 28 Aug 1941

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

506.260. Notification other than by mail. — In lieu of mailing such notification to the defendant in a foreign state, plaintiff may cause said notification to be personally served in the foreign state on the defendant by an adult person not a party to the suit by delivering said notification to the defendant or by offering to make such delivery in case defendant refuses to accept same, or by having said notification served on defendant by an officer duly qualified to serve legal process in the state or jurisdiction where the defendant is found and the officer's return showing such service to have been made filed in the case on or before the return day of the process, or within such further time as the court may allow. Upon such service a general judgment may be taken against defendant or defendants.

(L. 1941 p. 435 § 8)



Section 506.270 Proof of mailing or delivery of notice.

Effective 28 Aug 1941

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

506.270. Proof of mailing or delivery of notice. — Proof of the mailing or personal delivery of said notification to such nonresident by an adult person not an officer serving same shall be made by affidavit of the party doing said acts. All affidavits of service shall be endorsed upon or attached to the original papers to which they relate and including the returned registry receipt shall be forthwith filed with the court in which such action is filed and pending.

(L. 1941 p. 435 § 9)



Section 506.280 Provisions cumulative.

Effective 28 Aug 1941

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

506.280. Provisions cumulative. — The foregoing provisions relative to service of process in suits against nonresidents shall not be deemed to prevent actual personal service in this state upon a nonresident in the time, manner, form, or under the conditions provided for service on residents, and nothing contained in sections 506.200 to 506.320 shall be construed as in any manner limiting, affecting or repealing any cause of action, right, or method of procedure now provided by law, but the provisions of said sections are cumulative and in addition to any such existing right, remedy, cause of action, and method of procedure.

(L. 1941 p. 435 § 10)



Section 506.290 Venue for actions.

Effective 28 Aug 2004

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

506.290. Venue for actions. — 1. Any suit under the provisions of sections 506.200 to 506.320* shall be filed in the county in which the cause of action accrues or in the county where the plaintiff resides, and if there be other defendants in such action who are residents of the state of Missouri, then such action shall be brought in any county in which any one of said defendants resides, or in the county within which the plaintiff resides and the defendant may be found.

2. Any civil suit under the provisions of section 570.223 for a person charged with identity theft may be filed:

(1) In the county in which the offense is committed;

(2) If the offense is committed partly in one county and partly in another, or if the elements of the offense occur in more than one county, then in any of the counties where any element of the offense occurred;

(3) In the county in which the defendant resides;

(4) In the county in which the victim resides; or

(5) In the county in which the property obtained or attempted to be obtained was located.

(L. 1941 p. 435 § 11, A.L. 1949 p. 328, A.L. 2004 H.B. 959)

*Section 506.320 was repealed by S.B. 869 in 1996.



Section 506.300 Continuance to be granted, when.

Effective 28 Aug 1941

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

506.300. Continuance to be granted, when. — The court in which such action is pending shall grant such continuance to a nonresident defendant as may be proper to afford him reasonable opportunity to defend such action.

(L. 1941 p. 435 § 12)



Section 506.310 Secretary of state shall keep records.

Effective 28 Aug 1941

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

506.310. Secretary of state shall keep records. — It shall be the duty of the secretary of state to keep a record of all process served upon him, or his chief clerk, under the provisions of sections 506.200 to 506.320, which record will show the day and hour of service of every such process.

(L. 1941 p. 435 § 13)



Section 506.330 Actions against nonresidents for injuries caused by watercraft — venue.

Effective 28 Aug 1951

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

506.330. Actions against nonresidents for injuries caused by watercraft — venue. — In an action in any court of this state, arising out of injury to person or property caused by any watercraft while operating in the waters of this state, including the Missouri portion of boundary rivers, or moored in such waters or against shoreland in this state, when the owner or operator is a nonresident of this state or a corporation not incorporated under the laws of this state, service of the original notice may be made upon such nonresident owner or operator or upon such foreign corporation in the manner provided in section 506.340. The venue of such an action shall be the county in which the damage occurred and the presence of such watercraft and the doing of said damage within the territory comprising the state of Missouri, together with the subsequent removal of said watercraft from the jurisdiction of the state of Missouri, shall constitute a waiver by the owner or operator thereof of any objection to the venue of such an action commenced in a proper court of this state.

(L. 1951 p. 363 § 1)



Section 506.340 Service, how made.

Effective 28 Aug 1978

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

506.340. Service, how made. — Service shall be made by mailing a copy of the original summons to the secretary of state, and such service shall be sufficient; provided that a copy of the service shall be forthwith sent by registered mail to the defendant and the defendant's return receipt and an affidavit of plaintiff or his attorney as to compliance herewith are filed in this action.

(L. 1951 p. 363 § 2, A.L. 1978 S.B. 755)



Section 506.350 Person in charge of watercraft to report injuries — penalty.

Effective 28 Aug 1951

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

506.350. Person in charge of watercraft to report injuries — penalty. — The person in charge of such watercraft shall report within twenty-four hours to the sheriff of the county wherein the injury occurred the names and addresses of the owners and operators of the watercraft, and the names and addresses of all other persons on board the same at the time of the injury, together with a brief statement as to how the accident occurred. Failure to make the report required by this section will subject the owner of the watercraft to a fine of not less than twenty-five dollars and not more than five hundred dollars.

(L. 1951 p. 363 § 3)



Section 506.360 Prisoner litigation reform act.

Effective 28 Aug 1997

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

506.360. Prisoner litigation reform act. — Sections 506.360 to 506.390 shall be known and may be cited as the "Prisoner Litigation Reform Act".

(L. 1997 S.B. 56 § 1)



Section 506.363 Definitions.

Effective 28 Aug 1999

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

506.363. Definitions. — For the purposes of sections 506.360 to 506.390, "offender" and "correctional center" shall have the same meaning as defined in section 217.010; and the terms "court costs" and "fees" shall have the same meaning as defined in section 488.010.

(L. 1997 S.B. 56 § 2, A.L. 1999 S.B. 1, et al.)



Section 506.366 Procedure for nonprepayment of fees.

Effective 28 Aug 1997

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

506.366. Procedure for nonprepayment of fees. — An offender seeking to bring a civil action or to appeal a judgment in a civil action without the prepayment of fees or security due to indigency shall submit a request to the court to proceed without the prepayment of fees. The request shall include a certified copy of the offender's correctional center account statement, which shall be provided by the department of corrections for the six-month period immediately preceding the filing of the petition or notice of appeal.

(L. 1997 S.B. 56 § 3)



Section 506.369 Partial payment of court costs, when.

Effective 28 Aug 1999

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

506.369. Partial payment of court costs, when. — 1. If the court receiving a motion pursuant to section 506.366 determines that an offender is unable to pay the full amount of court costs due with respect to a case, the court shall assess a partial payment of the twenty percent of the greater of the following:

(1) The average monthly deposits to the offender's account for the six-month period immediately preceding the filing of the complaint or notice of appeal requiring the payment of a fee; or

(2) The average monthly balance in the offender's account for the six-month period immediately preceding the filing of the complaint or notice of appeal requiring the payment of a fee.

2. If a trial court has entered an order pursuant to subsection 1 of this section upon the filing of plaintiff's petition, the determination of the court shall apply to the case until final judgment is entered by either the trial or an appellate court.

(L. 1997 S.B. 56 § 4, A.L. 1999 S.B. 1, et al.)



Section 506.372 Monthly payments.

Effective 28 Aug 1999

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

506.372. Monthly payments. — If the court has entered an order for payment of fees in installments pursuant to section 506.369, the offender shall make monthly payments to the department of corrections of twenty percent of the preceding month's income credited to the offender's account until the fees are paid in full. The department of corrections shall forward payments from the offender's account to the department of revenue for deposit to the general revenue fund until the fees are paid in full. The department of corrections shall establish written guidelines for the priority of payment consistent with state and federal law.

(L. 1997 S.B. 56 § 5, A.L. 1999 S.B. 1, et al.)



Section 506.375 Dismissal of action, when.

Effective 28 Aug 1999

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

506.375. Dismissal of action, when. — Notwithstanding any court costs which have been paid, the court shall dismiss an offender's civil action or appeal from a judgment in a civil action at any time, including before service on the defendant, if the court determines any of the following:

(1) The allegation of indigency is untrue;

(2) The litigation is frivolous, malicious or fails to state a claim upon which relief may be granted; or

(3) The defendant is immune from the cause of action.

(L. 1997 S.B. 56 § 6, A.L. 1999 S.B. 1, et al.)



Section 506.378 Payment of costs in judgment.

Effective 28 Aug 1997

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

506.378. Payment of costs in judgment. — If a judgment against an offender includes the payment of costs, the offender shall pay the full amount of costs ordered in the same manner as provided in section 506.372 or as otherwise authorized by law.

(L. 1997 S.B. 56 § 7)

(2004) Prisoner litigation reform act does not authorize a motion court to order indigent offenders to pay costs in Rule 29.15 proceedings. Roberson v. State, 140 S.W.3d 634 (Mo.App.W.D.).



Section 506.381 Court to review complaint.

Effective 28 Aug 1997

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

506.381. Court to review complaint. — 1. The court shall review, before docketing, if feasible, or as soon as practicable after docketing, a complaint in a civil action in which an offender seeks redress from a governmental entity, officer or employee and shall identify cognizable claims or dismiss the complaint or any portion of the complaint, if the complaint:

(1) Is frivolous, malicious or fails to state a claim upon which relief may be granted; or

(2) Seeks monetary relief from a defendant who is immune from such relief.

2. If a civil action or appeal of a civil judgment is dismissed on the grounds that it was frivolous, malicious or failed to state a claim upon which relief may be granted, the court may order attorneys' fees and court costs to the defendant, and payment shall be made pursuant to section 506.372.

(L. 1997 S.B. 56 § 8)



Section 506.384 Exhaustion of administrative remedies required — dismissal — limitations on remedies.

Effective 28 Aug 1997

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

506.384. Exhaustion of administrative remedies required — dismissal — limitations on remedies. — 1. No civil action may be brought by an offender, except for a constitutional deprivation, until all administrative remedies are exhausted.

2. If a claim is, on its face, frivolous, malicious, fails to state a claim upon which relief may be granted or seeks monetary relief from a defendant who is immune from such relief, the court may dismiss the underlying claim without first requiring the exhaustion of administrative remedies.

3. A civil action pursued by an offender in a court of this state alleging in whole or in part a violation of federal law shall be subject to all limitations on remedies established by federal law.

(L. 1997 S.B. 56 § 9)



Section 506.387 Damages to be paid, how.

Effective 28 Aug 1997

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

506.387. Damages to be paid, how. — Monetary damages awarded to an offender in connection with a civil action filed by an offender or paid in settlement of such a civil action which are payable from funds appropriated by the general assembly or by a political subdivision, or from an insurance policy purchased by the state or political subdivision upon the payment of the offender's attorney fees, if any, shall first be paid directly to satisfy any obligation to pay for the costs of incarceration, and to satisfy any outstanding court orders requiring the offender to pay victim compensation, restitution, costs, bail, judgments, fines or other court-imposed fees in connection with a criminal prosecution or sentence. The full amount owed shall be deducted and paid directly to the correctional facility or entity owed. Notice to the offender shall be satisfied by certified mail or personal notice.

(L. 1997 S.B. 56 § 10)



Section 506.390 Notification of crime victims pending payment.

Effective 28 Aug 1999

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

506.390. Notification of crime victims pending payment. — Before payment of any compensatory damages awarded to an offender in connection with a civil action brought against any correctional facility or against any official or agent of such correctional facility, the attorney general shall make reasonable efforts to notify the victims of the crime for which the offender was convicted and incarcerated concerning the pending payment of any such compensatory damages.

(L. 1997 S.B. 56 § 11, A.L. 1999 S.B. 1, et al.)



Section 506.500 Actions in which outstate service is authorized — jurisdiction of Missouri courts applicable, when.

Effective 28 Aug 1993

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

506.500. Actions in which outstate service is authorized — jurisdiction of Missouri courts applicable, when. — 1. Any person or firm, whether or not a citizen or resident of this state, or any corporation, who in person or through an agent does any of the acts enumerated in this section, thereby submits such person, firm, or corporation, and, if an individual, his personal representative, to the jurisdiction of the courts of this state as to any cause of action arising from the doing of any of such acts:

(1) The transaction of any business within this state;

(2) The making of any contract within this state;

(3) The commission of a tortious act within this state;

(4) The ownership, use, or possession of any real estate situated in this state;

(5) The contracting to insure any person, property or risk located within this state at the time of contracting;

(6) Engaging in an act of sexual intercourse within this state with the mother of a child on or near the probable period of conception of that child.

2. Any person, whether or not a citizen or resident of this state, who has lived in lawful marriage within this state, submits himself to the jurisdiction of the courts of this state as to all civil actions for dissolution of marriage or for legal separation and all obligations arising for maintenance of a spouse, support of any child of the marriage, attorney's fees, suit money, or disposition of marital property, if the other party to the lawful marriage lives in this state or if a third party has provided support to the spouse or to the children of the marriage and is a resident of this state.

3. Only causes of action arising from acts enumerated in this section may be asserted against a defendant in an action in which jurisdiction over him is based upon this section.

(L. 1967 p. 660 § 1, A.L. 1984 H.B. 1275, A.L. 1993 S.B. 253)

(1969) This section is procedural and remedial and applies retrospectively to causes of action which accrued before its passage. State ex rel. Nichols v. Fuller (A.), 449 S.W.2d 11.

(1970) The Missouri “Long-Arm Statute” is constitutional. State ex rel. Deere & Co. v. Pinnell (Mo.), 454 S.W.2d 889; State ex rel. Birdsboro Corp. v. Kimberlin (Mo.), 461 S.W.2d 292; Fulton v. Southern Pacific Co. (W.D.Mo.), 320 F.Supp. 45.

(1970) This section does not deny due process. State ex rel. Deere and Co. v. Pinnell (Mo.), 454 S.W.2d 889.

(1973) The phrase “commission of a tortious act within this state” includes extraterritorial acts producing actionable consequence in Missouri, also it is not necessary that cause of action pleaded sound in tort in order to confer jurisdiction under this section. Fulton v. Chicago, Rock Island and Pacific Railroad Co. (C.A. Mo.), 481 F.2d 326.

(1973) A foreign corporation which manufactures a product for use in Missouri is subject to extraterritorial jurisdiction on the ground that a tortious act is committed within this state when the dealer seeks indemnification from the manufacturer by way of impleader, and mandamus is the appropriate remedy to compel the impleader of such manufacturer. State ex rel. Apco Oil Corp. v. Turpin (A.), 490 S.W.2d 400.

(1976) Held that evidence sustained finding of sufficient contact to give forum state jurisdiction. State ex rel. Peoples Bank, etc. v. Stussie (A.), 536 S.W.2d 934.

(1976) Retention of unpaid draft for an unreasonable time by a Nebraska Bank which resulted in damages to Missouri bank was not sufficient to justify in personam jurisdiction by Missouri court. State ex rel. Bank of Gering v. Schoenlaub (Mo.), 540 S.W.2d 31.

(1976) Service of process by sheriff of another state does not come under verity rule and may be collaterally attacked. Germanese v. Champlin (A.), 540 S.W.2d 109.

(1984) In a declaratory judgment action relating to defendant's patent, the existence of a business relationship between the nonresident defendant corporation and a Missouri distributor of the product in question was held sufficient to confer personal jurisdiction over the defendant corporation under subdivision (1) of subsection 1. Aluminum Housewares Co., Inc. v. Chip Clip Corp. (E.D. Mo.) 609 F.Supp. 358.

(1984) Telephone conversations and written correspondence were insufficient contacts under the due process clause to justify the exercise of personal jurisdiction over a nonresident defendant on a contract claim, and were therefore also insufficient to satisfy the Missouri “long arm” statute. Inst. Food Marketing v. Golden State Strawberries (8th Cir.), 747 F.2d 448.

(1985) Assertion of personal jurisdiction over a nonresident defendant did not violate the due process clause where the defendant “transacted business within the state” by selling and shipping conveyor belts to a Missouri buyer for installation in Illinois. Precision Const. Co. v. J.A. Slattery Co., Inc. (8th Cir.), 765 F.2d 114.

(1986) Where Colorado savings and loan association solicited participation of Missouri savings and loan association in construction loans, negotiated agreement in Missouri, and where contract became binding through acceptance in Missouri, the exercise of personal jurisdiction over Colorado savings and loan did not violate due process. St. Louis Fed. Sav. and Loan v. Silverado Banking. 626 F.Supp. 379 (E.D. Mo.).

(1986) A foreign corporation which does no more than manufacture a product which eventually is used in this state does not have sufficient contact with the state for a circuit court to exercise jurisdiction over such corporation. State v. Adolf, 718 S.W.2d 550 (Mo.App.).

(1987) Communication through the mails and by telephone to seller before contract was made and visit to seller in this state to perfect product design after contract was made by buyer are contacts sufficient to constitute the transaction of business in this state, thus subjecting nonresident buyer to jurisdiction of court of this state pursuant to this section without violating due process principles. Watlow Elec. Mfg. v. Sam Dick Industries, 734 S.W.2d 295 (Mo.App.).

(1991) Where parties executed stock purchase agreement, promissory note to effectuate the agreement, and guaranty agreement on the indebtedness in Missouri and negotiations leading up to contract were conducted in Missouri, there was sufficient minimum contacts to satisfy federal due process and was sufficient to confer jurisdiction under Missouri Long-Arm Act, regardless of whether defendant also engaged in the transaction of business within the state. Portnoy v. Defiance, Inc., 951 F.2d 169 (8th Cir.).

(2000) Nonresident trademark infringement defendant's website, which had not been accessed by any Missouri resident, did not give rise to sufficient contacts with state to allow court to exercise personal jurisdiction. Uncle Sam's Outfitters, Inc. v. Uncle Sam's Army Navy Outfitters-Manhattan, Inc., 96 F.Supp.2d 919 (E.D.Mo.).

(2000) Foreign microbrewery, which advertised and sold beer club memberships to state residents using the internet and telephones and delivered beer to residents, was subject to personal jurisdiction; state interest in regulation of the sale and delivery of alcoholic beverages outweighed burden on defendant. State ex rel. Nixon v. Beer Nuts, Ltd., 29 S.W.3d 828 (Mo.App.E.D.).

(2002) Maintenance of an internet website allowing visitors to site to make hotel room reservations is not sufficient contact with Missouri to subject defendant to personal jurisdiction for alleged tort that occurred in another state. Bell v. Imperial Palace Hotel/Casino, 200 F.Supp.2d 1082 (E.D.Mo.).



Section 506.510 Service, how made — affidavit.

Effective 28 Aug 1967

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

506.510. Service, how made — affidavit. — 1. Service of process upon any person who is subject to the jurisdiction of the courts of this state, as provided in section 506.500, may be made by personally serving the process upon the defendant outside this state, or upon a corporation by serving the process upon a managing officer or any person or corporation who shall be designated as a registered agent by such corporation in any of the several states, and shall have the same force and effect as though the process had been served within this state.

2. The process, together with a copy of the petition, and necessary fees shall be sent to a court of record or court officer at the place where the defendant may be served with process, and may be personally served upon the defendant by the person authorized to serve process at that place.

3. An affidavit of the person serving the process shall be returned to the office of the clerk or judge from which it issued. The affidavit shall state the time, manner and place of service of the process and of the copy of the petition. The court may consider the affidavit, or any other competent evidence, in determining whether service has been properly made.

(L. 1967 p. 660 § 2)



Section 506.520 Personal judgment authorized — default judgment, when.

Effective 28 Aug 1967

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

506.520. Personal judgment authorized — default judgment, when. — 1. When jurisdiction over a person, firm, or corporation who is outside this state is acquired in accordance with the provisions of sections 506.500 and 506.510, the court shall have the power to render a personal judgment against such person, firm, or corporation.

2. No default judgment shall be entered until the expiration of at least thirty days after service of process. A default judgment rendered on service of process provided by sections 506.500 to 506.520 may be set aside only on a showing which would be timely and sufficient to set aside a default judgment rendered on ordinary service of process within this state.

(L. 1967 p. 660 § 3)






Chapter 507 Parties

Chapter Cross References



Section 507.010 Prosecution in name of real party in interest.

Effective 28 Aug 1983

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

507.010. Prosecution in name of real party in interest. — Every action shall be prosecuted in the name of the real party in interest, but an executor, administrator, personal representative, guardian, conservator, trustee of an express trust, a party with whom or in whose name a contract has been made for the benefit of another, or a party authorized by statute may sue in his own name in such representative capacity without joining with him the party for whose benefit the action is brought; and when a statute so provides, an action for the use or benefit of another shall be brought in the name of the state of Missouri.

(RSMo 1939 §§ 849, 850, 855, A.L. 1943 p. 353 § 11, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 §§ 698, 699; 1919 §§ 1155, 1156; 1909 §§ 1729, 1730

CROSS REFERENCES:

Assignee of bond, note or account may sue assignor, when, 431.170

Collectors of United States revenue may sue, 14.060

Resident trustee, necessary party, plaintiff in suit to foreclose deed of trust, 443.350

Suits on county contracts, how brought, 431.080

Taxpayer may sue to enjoin registration of bonds of political subdivisions, 108.240

Wrongful death, damages, by whom recoverable, 537.080

(1975) Insurer who pays a property loss and receives an “assignment” from insured has exclusive right to maintain suit against tort-feasor. Subrogation leaves legal title in insured. State Farm Mutual Automobile Insurance Co. v. Jessee (Mo.), 523 S.W.2d 832.

(1977) Held, seducee is real party in interest and may sue in her own name for damages arising from seduction. Piggott v. Miller (A.), 557 S.W.2d 692.



Section 507.020 Action on claim under foreign law.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

507.020. Action on claim under foreign law. — 1. Whenever a claim exists under the law of another state, action thereon may be brought in this state by

(1) The person or persons entitled to the proceeds of such claim if he or they are authorized to bring such action by the laws of said other state;

(2) The executor, administrator, guardian, guardian ad litem or other person empowered by the laws of said other state to sue in a representative capacity if the person or persons entitled to the proceeds of such claim are not authorized to sue in such cases under the law of said other state.

2. In the cases mentioned in subdivision (2), the proceeds of the action, resulting either from judgment or settlement, shall be paid to the person bringing such suit and such person is authorized to satisfy the judgment and execute release. Such person to whom the proceeds are paid shall have authority to distribute and pay same to the person or persons entitled thereto, according to their respective interests therein, under the laws of said other state.

(RSMo 1939 §§ 856, 857, 858, A.L. 1943 p. 353 § 14)

Prior revisions: 1929 §§ 705, 706, 707; 1919 §§ 1162, 1163, 1164; 1909 §§ 1736, 1737, 1738

(1978) As a matter of comity, Missouri has by this statute expanded the availability of its courts to those persons who lack capacity in other states. Huff v. LaSieur (A.), 571 S.W.2d 654.



Section 507.030 Persons having a joint interest shall be made plaintiffs — defendants, when.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

507.030. Persons having a joint interest shall be made plaintiffs — defendants, when. — 1. Subject to the provisions of section 507.070, persons having a joint interest shall be made parties and be joined on the same side as plaintiffs or defendants. When a person who should join as a plaintiff refuses to do so, or his consent cannot be obtained, he may be made a defendant.

2. When a complete determination of the controversy cannot be had without the presence of other parties, the court may order them to be brought in by an amendment of the petition, or by a supplemental petition and a new summons.

(RSMo 1939 §§ 853, 972, A.L. 1943 p. 353 § 15)

Prior revisions: 1929 §§ 702, 820; 1919 §§ 1159, 1275; 1909 §§ 1733, 1849

CROSS REFERENCES:

Copartners assuming joint obligation to be sued, how, 431.140

Court to order parties brought in as defendants, when, 509.470



Section 507.040 Permissive joinder of parties — separate trials.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

507.040. Permissive joinder of parties — separate trials. — 1. All persons may join in one action as plaintiffs if they assert any right to relief jointly, severally, or in the alternative in respect of or arising out of the same transaction, occurrence, or series of transactions or occurrences and if any question of law or fact common to all of them will arise in the action. All persons may be joined in one action as defendants if there is asserted against them jointly, severally, or in the alternative, any right to relief in respect of or arising out of the same transaction, occurrence, or series of transactions or occurrences and if any question of law or fact common to all of them will arise in the action. A plaintiff or defendant need not be interested in obtaining or defending against all the relief demanded. Judgment may be given for one or more of the plaintiffs according to their respective rights to relief, and against one or more defendants according to their respective liabilities.

2. The court may make such orders as will prevent a party from being embarrassed, delayed, or put to expense by the inclusion of a party against whom he asserts no claim and who asserts no claim against him, and may order separate trials or make other orders to prevent delay or prejudice.

(L. 1943 p. 353 § 16)

(1978) Held, that a jury in the same or separate trial at the discretion of the trial court, should be charged with the responsibility for determining a relative distribution of fault and liability for damages flowing from a tort. Missouri Pacific Railroad Co. v. Whitehead & Kales Co. (Mo.), 566 S.W.2d 466.



Section 507.050 Misjoinder of parties.

Effective 28 Aug 1949

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

507.050. Misjoinder of parties. — 1. Misjoinder of parties is not ground for dismissal of an action. Parties may be dropped or added by order of the court on motion of any party or of its own initiative at any stage of the action and on such terms as are just. Any claim against a party may be severed and proceeded with separately.

2. A motion to drop or add parties may be made at the same time as other motions provided for in section 509.290, and if so made, the provisions of section 509.340 with reference to the consolidation of motions and waiver of objections shall also apply. If said motion is made at any other time, the hearing and determination thereof shall not delay the trial. Objections on account of misjoinder or nonjoinder of parties may also be raised by answer or reply.

(L. 1943 p. 353 § 17, A. 1949 H.B. 2117)



Section 507.060 Persons having claims against plaintiff may be joined as defendants and required to interplead, when.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

507.060. Persons having claims against plaintiff may be joined as defendants and required to interplead, when. — Persons having claims against the plaintiff may be joined as defendants and required to interplead when their claims are such that the plaintiff is or may be exposed to double or multiple liability. It is not ground for objection to the joinder that the claims of the several claimants or the titles on which their claims depend do not have a common origin or are not identical but are adverse to and independent of one another, or that the plaintiff avers that he is not liable in whole or in part to any or all of the claimants. A defendant exposed to similar liability may obtain such interpleader by way of cross-claim or counterclaim. The provisions of this section supplement and do not in any way limit the joinder of parties permitted in section 507.040.

(L. 1943 p. 353 § 18)



Section 507.070 Class actions — representatives — secondary actions by stockholders — dismissal or compromise.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

507.070. Class actions — representatives — secondary actions by stockholders — dismissal or compromise. — 1. If persons constituting a class are very numerous or it is impracticable to bring them all before the court, such of them, one or more, as will fairly insure adequate representation of all may, on behalf of all, sue or be sued, when the character of the right sought to be enforced for or against the class is

(1) Joint, or common, or secondary in a sense that the owner of a primary right refuses to enforce that right and a member of the class thereby becomes entitled to enforce it;

(2) Several, and the object of the action is the adjudication of claims which do or may affect specific property involved in the action; or

(3) Several, and there is a common question of law or fact affecting the several rights and a common relief is sought. Nothing in this section shall be construed to affect the rights or liabilities of labor unions to sue or be sued.

2. In an action brought to enforce a secondary right on the part of one or more shareholders in an association, incorporated or unincorporated, because the association refuses to enforce rights which may properly be asserted by it, the petition shall aver that the plaintiff was a shareholder at the time of the transaction of which he complains or that his share thereafter devolved on him by operation of law. The petition shall also set forth with particularity the efforts of the plaintiff to secure from the managing directors or trustees and, if necessary, from the shareholders such action as he desires, and the reasons for his failure to obtain such action or the reasons for not making such effort.

3. A class action shall not be dismissed or compromised without the approval of the court. If the right sought to be enforced is one defined in subdivision (1) of subsection 1 notice of the proposed dismissal or compromise shall be given to all members of the class in such manner as the court directs. If the right is one defined in subdivisions (2) or (3) of subsection 1 notice shall be given only after the court requires it.

(L. 1943 p. 353 § 19)



Section 507.080 Third-party notice — when defendant may bring in third party — notice to plaintiff — third party to file petition, when.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

507.080. Third-party notice — when defendant may bring in third party — notice to plaintiff — third party to file petition, when. — 1. Before filing his answer, a defendant may move ex parte or, after the filing of his answer, on notice to the plaintiff, for leave as a third-party plaintiff to file a petition and serve a summons upon a person not a party to the action who is or may be liable to him or to the plaintiff for all or part of the plaintiff's claim against him. If the motion is granted and the petition is filed and summons served, the person so served, herein called the third-party defendant, shall make his defenses, counterclaims and cross-claims against the plaintiff, or any other party as provided in this (civil) code. The third-party defendant may assert any defenses which the third-party plaintiff has to the plaintiff's claim. The third-party defendant is bound by the adjudication of the third-party plaintiff's liability to the plaintiff, as well as of his own to the plaintiff or to the third-party plaintiff. The plaintiff may amend his pleadings to assert against the third-party defendant any claim which the plaintiff might have asserted against the third-party defendant had he been joined originally as a defendant. A third-party defendant may proceed under this section against any person not a party to the action who is or may be liable to him or to the third-party plaintiff for all or part of the claim made in the action against the third-party defendant.

2. When a counterclaim is asserted against a plaintiff, he may cause a third party to be brought in under circumstances which under this section would entitle a defendant to do so.

(L. 1943 p. 353 § 20)



Section 507.090 Intervention — when as of right and when permissive — procedure.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

507.090. Intervention — when as of right and when permissive — procedure. — 1. Upon timely application anyone shall be permitted to intervene in an action

(1) When a statute confers an unconditional right to intervene; or

(2) When the representation of the applicant's interest by existing parties is or may be inadequate and the applicant is or may be bound by a judgment in the action; or

(3) When the applicant is so situated as to be adversely affected by a distribution or other disposition of property in the custody of the court or of an officer thereof.

2. Upon timely application anyone may be permitted to intervene in an action

(1) When a statute confers a conditional right to intervene; or

(2) When an applicant's claim or defense and the main action have a question of law or fact in common. In exercising its discretion the court shall consider whether the intervention will unduly delay or prejudice the adjudication of the rights of the original parties.

3. (1) A person desiring to intervene shall serve a motion to intervene upon all parties affected thereby. The motion shall state the grounds therefor, and shall be accompanied by a pleading setting forth the claim or defense for which intervention is sought. The same procedure shall be followed when a statute of this state gives a right to intervene.

(2) When the validity of a statute, regulation or constitutional provision of this state, or an ordinance or regulation of a governmental subdivision thereof affecting the public interest is drawn in question in any action to which the state or governmental subdivision or an officer, agency or employee thereof is not a party, the court may in its discretion notify the chief legal officer of the state or subdivision thereof affected.

(3) In all cases and proceedings wherein the validity of a statute, regulation or constitutional provision of this state affecting the public interest is drawn in question, and the state or an officer, agency or employee thereof is not a party, the state of Missouri may in the discretion of the court be permitted to intervene, upon proper application.

(4) In all cases and proceedings wherein the validity of an ordinance or regulation of any governmental subdivision of this state affecting the public interest is drawn in question, and the governmental subdivision, or an officer, agency or employee thereof is not a party, the governmental subdivision may in the discretion of the court be permitted to intervene, upon proper application.

(L. 1943 p. 353 § 21)

(1980) Foster parents who have had child in physical custody for extended period of years did not have requisite interest to intervene as a matter of right in proceeding by natural mother to regain custody of her children. In re Matter of Trapp (Mo.), 595 S.W.2d 193.



Section 507.100 Substitution of parties upon death, mental incapacity or transfer of interest.

Effective 28 Aug 1983

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

507.100. Substitution of parties upon death, mental incapacity or transfer of interest. — 1. (1) If a party dies and the claim is not thereby extinguished, the court shall on motion order substitution of the proper parties. The motion for substitution may be made by the successors or representatives of the deceased party or by any party and, together with the notice of the hearing, shall be served on the parties as provided in section 506.100, and upon persons not parties in the manner provided for the service of a summons.

(2) In the event of the death of one or more of the plaintiffs or of one or more of the defendants in an action in which the right sought to be enforced survives only to the surviving plaintiffs or only against the surviving defendants, the action does not abate. The death shall be suggested upon the record and the action shall proceed in favor of or against the surviving parties.

(3) If the death occurs prior to final judgment or after final judgment and before appeal and substitution or motion therefor is not made within nine months after the first published notice of letters testamentary or of administration, the action shall be dismissed as to the deceased party; if death occurs after appeal and before final determination thereof and substitution or motion therefor is not made in the appellate court where the appeal is pending within nine months after the first published notice of letters testamentary or of administration, the appeal shall be dismissed as to the deceased party.

2. If a party becomes mentally incapacitated, the court upon motion served as provided in subsection 1 may allow the action to be continued by or against his representative.

3. In case of any transfer of interest, the action may be continued by or against the original party, unless the court upon motion directs the person to whom the interest is transferred to be substituted in the action or joined with the original party. Service of the motion shall be made as provided in subsection 1.

4. When a corporation has been sued and served with process or has appeared while in being, and is thereafter dissolved or its charter forfeited, the action shall not be affected thereby and any judgment obtained shall have the effect of a judgment against the last board of directors, in a representative capacity, although the members of the board were not joined in the action.

5. When any public officer is a party to an action and during its pendency dies, resigns, or otherwise ceases to hold office, the action may be continued and maintained by or against his successor upon motion made within one year. Before a substitution is made, the party or officer to be affected, unless expressly assenting thereto, shall be given reasonable notice of the application therefor and accorded an opportunity to object. If no successor is otherwise appointed or elected, the court in which the action is pending may appoint a successor for the prosecution or defense of the action.

(L. 1943 p. 353 § 22, A.L. 1953 p. 313, A.L. 1957 p. 292, A.L. 1983 S.B. 44 & 45)



Section 507.110 Suits by infants, how prosecuted.

Effective 28 Aug 1983

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

507.110. Suits by infants, how prosecuted. — Suits by infants may only be commenced and prosecuted, either: First, by a duly appointed guardian or conservator of such infant; or, second, by a next friend appointed for him in such suit; or, third, if asserted by counterclaim, by a guardian ad litem.

(RSMo 1939 § 859, A.L. 1959 H.B. 537, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 § 708; 1919 § 1165; 1909 § 1739



Section 507.115 Infant defined for civil suit purposes.

Effective 28 Aug 1976

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

507.115. Infant defined for civil suit purposes. — As used in sections 507.110 to 507.220, the term "infant" means any person who has not attained the age of eighteen years. All persons of the age of eighteen years or older, not otherwise disqualified, may commence, prosecute, or defend any action in his own name as the real party in interest.

(L. 1976 S.B. 500 § 1)

(1979) Statute is to be construed to mean persons who have not attained age of 18 years. Holoman v. Harris (A.), 585 S.W.2d 530.



Section 507.120 Appointment of next friend, by whom.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

507.120. Appointment of next friend, by whom. — The appointment of a next friend for an infant shall be made by the court in which the suit is intended to be brought, or by a judge or clerk thereof.

(RSMo 1939 § 860)

Prior revisions: 1929 § 709; 1919 § 1166; 1909 § 1740



Section 507.130 How appointed.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

507.130. How appointed. — Such appointment shall be made on the petition in writing of such infant, if of the age of fourteen years, and the written consent of the person proposed to be next friend to such infant acknowledged before, or proved to the court or officer making the appointment.

(RSMo 1939 § 861)

Prior revisions: 1929 § 710; 1919 § 1167; 1909 § 1741



Section 507.140 Appointment when minor is under fourteen years old.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

507.140. Appointment when minor is under fourteen years old. — If such infant be under the age of fourteen years, the appointment of a next friend may be made upon like petition of a relative or friend of the infant, in which case a notice thereof must first be given to the person with whom such infant resides.

(RSMo 1939 § 862)

Prior revisions: 1929 § 711; 1919 § 1168; 1909 § 1742



Section 507.150 Bond of person acting for infant, when — effect of failure to give.

Effective 28 Aug 1988

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

507.150. Bond of person acting for infant, when — effect of failure to give. — 1. Before a next friend or guardian ad litem can receive or receipt for any money or property, personal or real, and before he can acknowledge satisfaction or discharge of any judgment, he must execute a bond to such infant; except, that no bond shall be required if the total value of the property or money, exclusive of expenses and fees approved by the court, is not in excess of ten thousand dollars and all of the money or property is to be turned over to the infant or his parent. The bond must be approved by the court or the clerk thereof and shall be conditioned that the next friend or guardian ad litem shall account to the infant for all money or property which has or does come into his hands, less only those expenses and attorney fees the payment of which has been approved by order of the court. The bond shall be in an amount equal to the value of the money or property if the surety is a corporate bonding, surety or insurance company, and in an amount double the value of the money or property if the surety is not a corporate bonding, surety or insurance company, in which event there shall be two sureties. In either event, the surety or sureties shall be approved by the court or clerk thereof before the bond can be approved.

2. Failure to execute such approved bond with approved surety or sureties when required under the provisions of subsection 1 of this section shall, upon receipt by a next friend or guardian ad litem of any money or property for or on behalf of such minor, immediately render such next friend or guardian ad litem personally liable to the minor for a penal sum in an amount double the value of the money or property and also shall render absolutely void and of no effect any release, receipt or acknowledgment of satisfaction or discharge of any judgment which has or is in the future made or executed by the next friend or guardian ad litem.

3. The next friend's duties or guardian ad litem's duties and his obligations under the bond shall continue until he is discharged therefrom by order of the court.

(RSMo 1939 § 863, A.L. 1959 H.B. 537, A.L. 1961 p. 222, A.L. 1977 S.B. 142 & 433, A.L. 1988 S.B. 506)

Prior revisions: 1929 § 712; 1919 § 1169; 1909 § 1743



Section 507.160 Bond filed, where.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

507.160. Bond filed, where. — Such bond shall be delivered to such officer before the appointment shall be made, and shall be filed in the office of the clerk of the court in which the suit is to be brought.

(RSMo 1939 § 864)

Prior revisions: 1929 § 713; 1919 § 1170; 1909 § 1744



Section 507.170 Petition and appointment filed before further proceedings.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

507.170. Petition and appointment filed before further proceedings. — The petition for the appointment of a next friend, the written consent of the person proposed to be next friend, and the order of appointment, shall be filed in the office of the clerk of the court where the suit is proposed to be brought, before any proceedings shall be had in the cause.

(RSMo 1939 § 865)

Prior revisions: 1929 § 714; 1919 § 1171; 1909 § 1745



Section 507.180 Guardian, conservator and next friend liable for costs.

Effective 28 Aug 1983

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

507.180. Guardian, conservator and next friend liable for costs. — The guardian, conservator, or next friend of any infant who commences or prosecutes a suit shall be responsible for the costs thereof, unless such infant be permitted by the court to sue as a poor person, as provided by law.

(RSMo 1939 § 866, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 § 715; 1919 § 1172; 1909 § 1746



Section 507.182 Next friend, conservator, or guardian may employ attorney and incur expenses.

Effective 28 Aug 1983

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

507.182. Next friend, conservator, or guardian may employ attorney and incur expenses. — The next friend, guardian ad litem or guardian or conservator shall have authority without an order of court to contract for and employ an attorney upon a reasonable fee, including one contingent upon the outcome of such action or claim, and to incur reasonable expenses in the preparation and prosecution of such action or claim, but any such fee and expenses shall be subject to the approval of the court, but if approved by the court shall be payable out of any money or property recovered or obtained in the prosecution or settlement of such action, claim or any judgment thereon.

(L. 1959 H.B. 537 § 507.181, A.L. 1983 S.B. 44 & 45)



Section 507.184 Powers of next friend, conservator or guardian on trial and settlement — court approval.

Effective 28 Aug 1983

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

507.184. Powers of next friend, conservator or guardian on trial and settlement — court approval. — 1. The next friend, guardian ad litem or guardian or conservator shall have the power and authority, subject to the approval of the court, to waive a jury and submit all issues in such action or proposed settlement to the court for determination.

2. The next friend, guardian ad litem or guardian or conservator shall have the power and authority to contract on behalf of the minor for a settlement of the minor's claim, action or judgment, provided that such contract and settlement shall not be effective until approved by the court. The next friend, guardian ad litem and guardian or conservator shall also have the power and authority to execute and sign a release or satisfaction and discharge of a judgment which shall be binding upon the minor, provided the court orders the execution of such release or satisfaction and discharge of judgment.

3. The court shall have the power and authority to hear evidence on and either approve or disapprove a proposed contract to settle an action or claim of a minor, to authorize and order the next friend, guardian ad litem or guardian or conservator to execute and sign a release or satisfaction and discharge of judgment, and shall also have the power and authority to approve a fee contract between the next friend, guardian ad litem or guardian or conservator and an attorney and to order him to pay an attorney fee and to pay the expenses which have been reasonably incurred in connection with the preparation and prosecution of the action or claim and including the cost of any bonds required herein.

(L. 1959 H.B. 537 §§ 507.182, 507.183, A.L. 1983 S.B. 44 & 45)

(1973) Judicial settlement of claim against tort-feasors does not release contractual liability of insuror to pay medical expenses to minor not a party to insurance contract. Aetna Casualty and Surety Co. v. Bailey (A.), 497 S.W.2d 816.

(1979) Statute is to be construed to mean persons who have not attained age of 18 years. Holoman v. Harris (A.), 585 S.W.2d 530.

(1981) Judgment entered under provisions of statute for the purpose of effecting a settlement of a minor's cause of action does not bar subsequent suit against persons who were not parties to the action. Arthur v. Evangelical Deaconess Society, etc. (A.), 615 S.W.2d 438.



Section 507.186 Substitution of conservator for next friend or guardian ad litem — effect of contracts.

Effective 28 Aug 1983

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

507.186. Substitution of conservator for next friend or guardian ad litem — effect of contracts. — 1. At any time during the preparation or prosecution of such action or claim, before or after judgment or appeal, the minor's duly appointed conservator may be substituted for the next friend or guardian ad litem. The substitution may be made by the court or the clerk thereof upon an ex parte showing of the appointment and qualification of the conservator. In the event of such substitution, the court shall, upon payment or transfer of all of the minor's money or property in his hands to the conservator and filing a receipt for the same with a certified copy of the conservator's letters attached to it, and acceptance of the receipt by the court or clerk thereof as authentic, discharge the next friend or guardian ad litem from all of his obligations and duties as such.

2. In the event the minor's conservator has been substituted for the next friend or guardian ad litem and the attorney fees and expenses have not, at the time of the substitution, been paid, the conservator shall be bound by the attorney fee contract and shall be obligated to pay the attorney fees and expenses to the same extent as the next friend or guardian ad litem would have been obligated to pay them had he not been discharged, provided the attorney fees and expenses are approved by the court.

(L. 1959 H.B. 537 § 507.185, A.L. 1983 S.B. 44 & 45)



Section 507.188 Disposition of proceeds of claim — discharge of next friend or guardian ad litem.

Effective 28 Aug 1985

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

507.188. Disposition of proceeds of claim — discharge of next friend or guardian ad litem. — 1. If, after paying the attorney fee and the expenses, the next friend or guardian ad litem has in his hands money or property of the minor in an amount equal to or less than ten thousand dollars, then the court may, if in its discretion it finds it to be to the best interests of the minor to do so, order the next friend or guardian ad litem to pay, deposit, or deliver all or any part of such money or property in accordance with one of the alternatives prescribed by subsection 1 of section 475.330. The provisions of chapters 473 and 475 shall apply to any such payment, deposit, or delivery. In the event of such order and payment, deposit, or delivery, the next friend or guardian ad litem shall file with the court or the clerk thereof a receipt from the person to whom the payment, deposit, or delivery was made evidencing such payment, deposit, or delivery. After such receipt has been filed and accepted by the court or clerk thereof as authentic, then the court or clerk thereof may order the next friend or guardian ad litem discharged and released from all of his duties and obligations and from his bond. In the event such payment or delivery is to the minor, then the minor's signature upon the receipt shall be unavoidable, irrevocable and forever binding upon the minor.

2. If, after paying the attorney fee and the expenses, the next friend or guardian ad litem has in his hands money or property of the minor in an amount in excess of ten thousand dollars, then the court shall order the next friend or guardian ad litem to pay or transfer such money or property to a duly appointed and qualified conservator of the minor. Upon such payment or transfer, the next friend or guardian ad litem shall file with the court or the clerk thereof a receipt from such conservator to whom such payment or transfer was made, evidencing such payment, with a certified copy of such conservator's letters attached to such receipt. After such receipt has been filed and accepted by the court as authentic, then the court shall order the next friend or guardian ad litem discharged and released from all of his duties and obligations and from his bond.

(L. 1959 H.B. 537 § 507.187, A.L. 1977 S.B. 142 & 433, A.L. 1983 S.B. 44 & 45, A.L. 1984 S.B. 424, A.L. 1985 S.B. 35, et al.)



Section 507.190 Suits against infants not to proceed without guardian ad litem.

Effective 28 Aug 1983

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

507.190. Suits against infants not to proceed without guardian ad litem. — After the commencement of a suit against an infant defendant, and the service of process upon him, the suit shall not be prosecuted any further until a guardian ad litem for such infant be appointed.

(RSMo 1939 § 867, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 § 716; 1919 § 1173; 1909 § 1747



Section 507.200 Appointment of guardian ad litem.

Effective 28 Aug 1983

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

507.200. Appointment of guardian ad litem. — The appointment of a guardian ad litem shall be made by the court in which the suit is pending, or by the judge thereof in vacation, upon the written request of the infant defendant, if of the age of fourteen years or more, or, if such infant be under said age, on the written request of a relative or friend of the infant, and on the written consent of any competent person proposed as guardian ad litem, and such request and consent shall be filed in the office of the clerk of the court before any answer by such infant shall be filed.

(RSMo 1939 § 868, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 § 717; 1919 § 1174; 1909 § 1748



Section 507.210 Appointment of guardian ad litem, when.

Effective 28 Aug 1983

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

507.210. Appointment of guardian ad litem, when. — If such infant defendant neglects, for one day after the expiration of the time within which the infant defendant is summoned to appear to the suit, to procure the appointment of a guardian ad litem to defend the suit, the court shall appoint some competent person to be guardian ad litem for such infant in the defense of such suit.

(RSMo 1939 § 869, A.L. 1949 H.B. 2117, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 § 718; 1919 § 1175; 1909 § 1749



Section 507.220 Guardian ad litem, liable only for costs in case of misconduct.

Effective 28 Aug 1983

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

507.220. Guardian ad litem, liable only for costs in case of misconduct. — No person appointed guardian ad litem for an infant, for the purpose of defending a suit against such infant, shall be liable for the costs of such suit, unless specially charged by the order of the court for some personal misconduct in such cause.

(RSMo 1939 § 870, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 § 719; 1919 § 1176; 1909 § 1750



Section 507.230 Who made defendants in suit against city.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

507.230. Who made defendants in suit against city. — 1. Whenever a city of over one hundred and fifty thousand inhabitants shall be sued in any court in this state and the cause of action on account of which said city is sued shall arise from the wrongful or unauthorized acts or carelessness and negligence of any person or corporation subject to service in this state, and such wrongful or unauthorized acts or carelessness and negligence shall also make such person or corporation liable to an action by the plaintiff on the same account as such city is sued for, such city may, within fifteen days after the first day of the next term of court after the service of the writ of summons, file a motion, in writing, in said case, notifying the plaintiff therein to make such person or corporation a party defendant in said suit in accordance with the facts constituting the liability of such person or corporation, which facts said city shall set forth in said notice, and shall verify the same by affidavit.

2. The plaintiff in said suit shall then proceed to join such person or corporation as a party defendant in said suit, in accordance with the facts set forth in said notice, and such suit shall not be prosecuted against said city until such person or corporation is made a codefendant with such city; provided, however, that in case the facts set forth in said notice do not make such person or corporation named therein liable to an action on the same account as such city is sued for in such case, said plaintiff may file a motion to strike out said notice, and if said motion shall be sustained by the court, then the plaintiff in such case may proceed against defendant city alone, as if said notice had not been filed; and provided further, that if the plaintiff shall make such person or corporation as may be named in said notice a party defendant in said suit and shall have caused summons to be issued for such person or corporation, and such person or corporation cannot be served with process by the officer to whom such writ is directed, then the plaintiff in such case may proceed against the city alone.

(RSMo 1939 § 7687)

Prior revisions: 1929 § 7539; 1919 § 8949; 1909 § 9801






Chapter 508 Venue and Change of Venue

Chapter Cross References



Section 508.010 Venue for nontort and tort suits — principal place of residence, defined.

Effective 28 Aug 2014

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

508.010. Venue for nontort and tort suits — principal place of residence, defined. — 1. As used in this section, "principal place of residence" shall mean the county which is the main place where an individual resides in the state of Missouri. There shall be a rebuttable presumption that the county of voter registration at the time of injury is the principal place of residence. There shall be only one principal place of residence.

2. In all actions in which there is no count alleging a tort, venue shall be determined as follows:

(1) When the defendant is a resident of the state, either in the county within which the defendant resides, or in the county within which the plaintiff resides, and the defendant may be found;

(2) When there are several defendants, and they reside in different counties, the suit may be brought in any such county;

(3) When there are several defendants, some residents and others nonresidents of the state, suit may be brought in any county in this state in which any defendant resides;

(4) When all the defendants are nonresidents of the state, suit may be brought in any county in this state.

3. The term "tort" shall include claims based upon improper health care, under the provisions of chapter 538.

4. Notwithstanding any other provision of law, in all actions in which there is any count alleging a tort and in which the plaintiff was first injured in the state of Missouri, venue shall be in the county where the plaintiff was first injured by the wrongful acts or negligent conduct alleged in the action.

5. Notwithstanding any other provision of law, in all actions in which there is any count alleging a tort and in which the plaintiff was first injured outside the state of Missouri, venue shall be determined as follows:

(1) If the defendant is a corporation, then venue shall be in any county where a defendant corporation's registered agent is located or, if the plaintiff's principal place of residence was in the state of Missouri on the date the plaintiff was first injured, then venue may be in the county of the plaintiff's principal place of residence on the date the plaintiff was first injured;

(2) If the defendant is an individual, then venue shall be in any county of the individual defendant's principal place of residence in the state of Missouri or, if the plaintiff's principal place of residence was in the state of Missouri on the date the plaintiff was first injured, then venue may be in the county containing the plaintiff's principal place of residence on the date the plaintiff was first injured;

(3) Notwithstanding subdivisions (1) and (2) of this subsection, if the plaintiff was first injured in a foreign country in connection with any railroad operations therein and any defendant is a:

(a) Corporation that, either directly or through its subsidiaries, wholly owns or operates the foreign railroad; or

(b) Wholly owned subsidiary of a corporation that, either directly or through its subsidiaries, wholly owns or operates the foreign railroad;

­­

­

6. Any action, in which any county shall be a plaintiff, may be commenced and prosecuted to final judgment in the county in which the defendant or defendants reside, or in the county suing and where the defendants, or one of them, may be found.

7. In all actions, process shall be issued by the court in which the action is filed and process may be served in any county within the state.

8. In any action for defamation or for invasion of privacy, the plaintiff shall be considered first injured in the county in which the defamation or invasion was first published.

9. In all actions, venue shall be determined as of the date the plaintiff was first injured.

10. All motions to dismiss or to transfer based upon a claim of improper venue shall be deemed granted if not denied within ninety days of filing of the motion unless such time period is waived in writing by all parties.

11. In a wrongful death action, the plaintiff shall be considered first injured where the decedent was first injured by the wrongful acts or negligent conduct alleged in the action. In any spouse's claim for loss of consortium, the plaintiff claiming consortium shall be considered first injured where the other spouse was first injured by the wrongful acts or negligent conduct alleged in the action.

12. The provisions of this section shall apply irrespective of whether the defendant is a for-profit or a not-for-profit entity.

13. In any civil action, if all parties agree in writing to a change of venue, the court shall transfer venue to the county within the state unanimously chosen by the parties. If any parties are added to the cause of action after the date of said transfer who do not consent to said transfer then the cause of action shall be transferred to such county in which venue is appropriate under this section, based upon the amended pleadings.

14. A plaintiff is considered first injured where the trauma or exposure occurred rather than where symptoms are first manifested.

(RSMo 1939 § 871, A.L. 1965 p. 659, A.L. 2005 H.B. 393, A.L. 2014 S.B. 890)

Prior revisions: 1929 § 720; 1919 § 1177; 1909 § 1751

CROSS REFERENCES:

Action against carrier for loss or damage to shipment, 537.250

Action against nonresident motorist, 506.290

Administrative decisions, proceedings to review, Chap. 536

Administrative rules, action to test validity, Chap. 536

Applicability of statute changes to cases filed after August 28, 2005, 538.305

Dissolution of marriage, divorce and maintenance actions, Chap. 452

Injunction to stay suit or judgment, 526.090

Mortgage foreclosure action, 443.200

Venue in wrong circuit or division circuit court, may transfer case where it could have been brought, 476.410

(1952) Objection to venue can be waived and unless fact of improper venue is raised by party entitled to assert it before trial it is waived. Entry of general appearance constitutes waiver. Jones v. Church (A.), 252 S.W.2d 647.

(1953) Venue of action in county where one or more of several defendants reside does not require that a joint cause of action be asserted against all defendants. If causes which may be joined under § 507.040 are asserted against the defendants, subdivision (2) of this section fixes venue. State ex rel. Campbell v. James (Mo.), 263 S.W.2d 402.

(1954) A foreign corporation may be sued under § 508.040 in any county where it has an office if it is the sole defendant but if it is joined as a codefendant with others it must be sued in the county where its registered office is maintained or in a county where one of the defendants resides. State ex rel. Whiteman v. James, 364 Mo. 589, 265 S.W.2d 298.

(1956) Action for declaratory judgment and injunction against former partners of plaintiff and stakeholder based on contract for settlement of partnership, where there were both resident and nonresident defendants, held properly brought in county of stakeholder's residence although joint cause of action against stakeholder and other defendants was not stated. Durwood v. Dubinsky (Mo.), 291 S.W.2d 909.

(1956) Where all parties to action were residents of Kansas and defendant was served in Missouri, there apparently being collusion between defendant and plaintiff's counsel, court had discretion to dismiss on ground of forum non conveniens. Elliott v. Johnston, 365 Mo. 881, 292 S.W.2d 589.

(1958) Where summons in separate maintenance action was served on defendant who was nonresident of county while he was in the county defending a criminal nonsupport proceeding instigated by his wife, the evidence was insufficient to establish fraud so as to invalidate the service. Glaize v. Glaize (A.), 311 S.W.2d 575.

(1959) Where plaintiff resided in one county and two defendants in another, service on one defendant in his home county did not confer jurisdiction over him, even though the other defendant was served in the county in which plaintiff resided. State ex rel. McCarter v. Craig (Mo.), 328 S.W.2d 589.

(1959) In suit by Pulaski County residents against three defendants where one was nonresident of the state and other two were residents of Howell County, but the only defendant served was found in Pulaski County, Pulaski County was the proper venue for the action against the one defendant served. State ex rel. Kissinger v. Allison (A.), 328 S.W.2d 952.

(1960) Circuit court of Jasper County was without jurisdiction of appeal from action of attorney general in formulating ballot title for constitutional amendment since service of summons was ineffectual to confer jurisdiction over defendant's person and, if the action was in rem, the situs of ballot title was in Cole County. State ex rel. Dalton v. Oldham (Mo.), 336 S.W.2d 519.

(1960) Venue in a suit against a foreign insurance company and an individual is governed by § 508.010 which provides that when there are several defendants and they reside in different counties, suit may be brought in any such county. Section 351.375 has no application to foreign insurance companies. State ex rel. Stamm v. Mayfield (Mo.), 340 S.W.2d 631.

(1961) Where a corporation of one county was sued by a resident of another county the corporation could not bring in by a third party petition another defendant who resided in the same county in which the corporation resides since the court of the county of plaintiff's residence would not have jurisdiction over him under the venue statutes. State ex rel. Carney v. Higgins (Mo.) 352 S.W.2d 35.

(1962) The objection to venue is a personal privilege and it was waived where, after plaintiffs in two cases had dismissed as to the one defendant in each case who resided in the county where suit was filed, the defendant consented to a consolidation of the two actions, accepted an assignment to a trial division and requested a continuance. In such circumstances the objection that one defendant was made a defendant solely for the purpose of fixing the venue was waived. Hutchinson v. Steinke (A.), 353 S.W.2d 137.

(1962) Where individual and foreign business corporation were joined as co-defendants in action brought in Jackson County venue was improper only as to individual defendant, a resident of Franklin County, since the corporation maintained its registered office and registered agent in St. Louis City although it maintained a general business office in Kansas City and did not object to venue. State v. Jensen (Mo.), 359 S.W.2d 343.

(1987) For actions against the Missouri Highway and Transportation Commission special venue is fixed in Cole County by 1927 judicial interpretation of section 226.100 since office is established in Jefferson City and thus venue in action against Commission pursuant to this section was improper. State ex. rel. Missouri Highway and Transportation Commission, 731 S.W.2d 461 (Mo.App.).

(2016) If personal and subject matter jurisdiction are established, venue is proper in any county in Missouri in the absence of an express provision by the General Assembly restricting venue. State ex re. Heartland Title v. Harrell, 500 S.W.3d 239 (Mo.).



Section 508.011 Change of venue, state statute prevails if in conflict with supreme court rules.

Effective 28 Aug 2005

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

508.011. Change of venue, state statute prevails if in conflict with supreme court rules. — To the extent that rule 51.03 of the Missouri rules of civil procedure contradicts any provision of this chapter, the provisions of this chapter shall prevail regarding any tort claim.

(L. 2005 H.B. 393)

CROSS REFERENCE:

Applicability of statute changes to cases filed after August 28, 2005, 538.305



Section 508.012 Transfer of case based on addition or removal of a plaintiff or defendant prior to commencement of trial.

Effective 28 Aug 2005

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

508.012. Transfer of case based on addition or removal of a plaintiff or defendant prior to commencement of trial. — At any time prior to the commencement of a trial, if a plaintiff or defendant, including a third-party plaintiff or defendant, is either added or removed from a petition filed in any court in the state of Missouri which would have, if originally added or removed to the initial petition, altered the determination of venue under section 508.010, then the judge shall upon application of any party transfer the case to a proper forum under section 476.410.

(L. 2005 H.B. 393 § 3)

CROSS REFERENCE:

Applicability of statute changes to cases filed after August 28, 2005, 538.305



Section 508.020 Suits by attachment or replevin, where commenced.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

508.020. Suits by attachment or replevin, where commenced. — Suits commenced by attachment against the property of a person, or in replevin or claim and delivery of personal property, where the specific property is sought to be recovered, shall be brought in the county in which such property may be found; and in all cases where the defendant in actions in replevin or claim and delivery of personal property is a nonresident of the county in which the suit is brought, service shall be made on him as under like circumstances in suits by attachment.

(RSMo 1939 § 872)

Prior revisions: 1929 § 721; 1919 § 1178; 1909 § 1752



Section 508.030 Actions for real estate, where commenced.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

508.030. Actions for real estate, where commenced. — Suits for the possession of real estate, or whereby the title thereto may be affected, or for the enforcement of the lien of any special tax bill thereon, shall be brought in the county where such real estate, or some part thereof, is situated.

(RSMo 1939 § 873)

Prior revisions: 1929 § 722; 1919 § 1179; 1909 § 1753

(1975) In either, a suit for specific performance or a suit on a contract incidentally requiring a delivery of a deed, concerning land in Camden County, venue is in Camden County and Jackson County circuit court was without jurisdiction. State ex rel. Uskali v. Snodgrass (A.), 524 S.W.2d 888.

(1977) Venue for actions which affect title to real estate cannot be waived. Gorman v. State Highway Commission (A.), 552 S.W.2d 335.



Section 508.050 Suits against municipal corporations, where commenced.

Effective 28 Aug 2012

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

508.050. Suits against municipal corporations, where commenced. — Suits against municipal corporations as defendant or codefendant shall be commenced only in the county in which the municipal corporation is situated, or if the municipal corporation is situated in more than one county, then suits against the municipal corporation shall be commenced only in that county wherein the seat of government of the municipal corporation is situated; except that:

(1) Suits may be brought against a city containing more than four hundred thousand inhabitants in any county in which any part of the city is situated; and

(2) Suits in inverse condemnation or involving dangerous conditions of public property against a municipal corporation established under Article VI, Section 30(a) of the Missouri Constitution shall be brought only in the county where such land or any part thereof lies.

(RSMo 1939 § 875, A.L. 1955 p. 312, A.L. 2012 S.B. 628 merged with S.B. 636)

(1982) University of Missouri is not a “municipal corporation” within the meaning of statute requiring that suits against a municipal corporation be brought only in the county in which it is located. State ex rel. Milham v. Rickhoff (Mo.), 633 S.W.2d 733.

(1985) Provisions for judicial review of contested cases under the Administrative Procedure and Review Act are specific and controlling as against the general venue statute for suits against municipal corporations. State ex rel. City of Springfield v. Crouch (Mo.App.), 687 S.W.2d 639.



Section 508.060 Actions against counties, where instituted.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

508.060. Actions against counties, where instituted. — All actions whatsoever against any county shall be commenced in the circuit court of such county, and prosecuted to final judgment and execution therein, unless removed by change of venue to some other county, in which case the action or actions so removed shall be prosecuted to final judgment and execution in the circuit court of such other county.

(RSMo 1939 § 13767)

Prior revisions: 1929 § 12108; 1919 § 9506; 1909 § 3727

(1971) Appeal to circuit court of St. Louis City from order of air pollution appeal board of St. Louis County was not an action against St. Louis County and jurisdiction was not controlled by this section. State ex rel. Union Election Co. v. Scott (A.), 470 S.W.2d 1.



Section 508.072 Suits against issuers of bad checks to the department of revenue, where commenced, when commenced — notice of election of venue to be given, when.

Effective 28 Aug 1986

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

508.072. Suits against issuers of bad checks to the department of revenue, where commenced, when commenced — notice of election of venue to be given, when. — 1. Civil and criminal suits against issuers of checks payable to the Missouri department of revenue which are returned because of insufficient funds or no account shall be commenced in either the county where the defendant resides or in the county wherein the seat of state government is found provided any such issuer shall be given thirty days to make any such check good before any action is commenced in a county other than that of the residence of the issuer.

2. Notice of this election of venue statute shall be given to all persons who write a check payable to the Missouri department of revenue which is returned for insufficient funds or no account prior to commencement of legal proceedings on the check.

(L. 1986 S.B. 669, et al § 2)



Section 508.080 Removal of suits by consent.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

508.080. Removal of suits by consent. — If at any time after the commencement of a suit the parties shall agree in writing, duly filed, upon any other county or court of competent jurisdiction, to which they desire the same to be removed, it shall, by order of the court, be removed accordingly to such county or court of competent jurisdiction; and the same proceedings shall be had in all respects for the removal of such cause as are provided by law in changes of venue in civil cases.

(RSMo 1939 § 1057)

Prior revisions: 1929 § 906; 1919 § 1356; 1909 § 1926



Section 508.090 Judge disqualified — change of venue granted, when.

Effective 28 Aug 1957

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

508.090. Judge disqualified — change of venue granted, when. — 1. The judge of a court of record may be disqualified in any civil suit for any of the following causes:

(1) That the judge is interested or prejudiced, or is related to either party, or has been of counsel in the cause;

(2) That the opposite party has an undue influence over the mind of the judge.

2. A change of venue may be awarded in any civil suit to any court of record for any of the following causes:

(1) That the inhabitants of the county are prejudiced against the applicant;

(2) That the opposite party has an undue influence over inhabitants of the county;

­­

­

(RSMo 1939 § 1058, A.L. 1957 p. 294)

Prior revisions: 1929 § 907; 1919 § 1357; 1909 § 1927



Section 508.100 Judge disqualified without application, when — exception.

Effective 28 Aug 1957

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

508.100. Judge disqualified without application, when — exception. — If a judge is interested in the cause before him, or related to either party, or has been of counsel in the cause, the court, without application from either party, shall either call in another circuit judge to sit in the case, as authorized by Section 15 of Article V of the Constitution, or request the supreme court to transfer a judge to try the cause, as authorized by Section 6 of Article V of the Constitution, unless all the parties in the cause consent that such judge may sit in the trial thereof.

(RSMo 1939 § 1059, A.L. 1957 p. 294)

Prior revisions: 1929 § 908; 1919 § 1358; 1909 § 1928



Section 508.110 Judge disqualified, case transferred to another division of court, when.

Effective 28 Aug 1957

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

508.110. Judge disqualified, case transferred to another division of court, when. — In all circuits composed of a single county which have more than four hundred thousand inhabitants, and in which there are two or more judges, when legal objection is made to the circuit judge assigned to try any case, the case shall be transferred to another division of the circuit court presided over by a different judge. Only one application shall be made by the same party in the same case, and shall be made as to only one of the judges of the court.

(RSMo 1939 §§ 1072, 2121, 2229, 2314, 2324, A. 1949 H.B. 2118, A.L. 1951 p. 361, A.L. 1957 p. 294)

Prior revisions: 1929 §§ 921, 1959, 2127, 14616, 14626; 1919 §§ 1371, 2457, 2630; 1909 §§ 1941, 3976, 4163



Section 508.130 Application for disqualification of judge or change of venue — contents.

Effective 28 Aug 1957

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

508.130. Application for disqualification of judge or change of venue — contents. — Any party, his agent or attorney, may present to the court, or judge thereof in vacation, a petition setting forth the cause of his application for disqualification of the judge or for a change of venue, and when he obtained his information and knowledge of the existence thereof; and he shall annex thereto an affidavit, made by himself, his agent or attorney, to the truth of the petition, and that affiant has just cause to believe that he cannot have a fair trial on account of the cause alleged. If the removal is asked because of objections to the inhabitants of the county, the application shall not include therein any other county than the one from which the change of venue is asked.

(RSMo 1939 § 1061, A.L. 1957 p. 294)

Prior revisions: 1929 § 910; 1919 § 1360; 1909 § 1930



Section 508.140 After notice given, duty of court.

Effective 28 Aug 1967

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

508.140. After notice given, duty of court. — 1. If reasonable notice has been given to the adverse party or his attorney of record, the court or judge, as the case may be, shall consider the application, and if it is sufficient, the judge shall be disqualified or a change of venue shall be awarded to some county in the same, adjoining or next adjoining circuit, convenient to the parties for the trial of the case and where the causes complained of do not exist. One or more of several parties plaintiff or defendant may ask for the change of venue, and if the change is awarded the entire cause shall be removed, and there shall be no further change of venue awarded on the same side of the suit.

2. In all cases in counties in this state which have a population of more than sixty-five thousand inhabitants and wherein the removal is asked on the ground of objections to or prejudice of the inhabitants of the county and the adverse party has filed counter-affidavit controverting the objection to or the prejudice of the inhabitants of the county, the court shall hear evidence on the issue and determine the same on the merits of the evidence, and if the issue is determined in favor of the applicant for the change of venue, the change shall be awarded as herein provided.

3. This section does not apply to causes wherein a special venire has been issued, and in such case the party not applying for the special venire shall be granted a change of venue as of course, upon proper affidavit.

(RSMo 1939 § 1062, A.L. 1957 p. 294, A.L. 1967 p. 651)

Prior revisions: 1929 § 911; 1919 § 1361; 1909 § 1931



Section 508.150 Written order for change in vacation.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

508.150. Written order for change in vacation. — If any judge award such change of venue in vacation, he shall immediately transmit to the clerk of the court wherein the cause is pending the petition and affidavit, with a written order for the change of venue.

(RSMo 1939 § 1063)

Prior revisions: 1929 § 912; 1919 § 1362; 1909 § 1932



Section 508.160 Pleadings to be made up before award of change of venue.

Effective 28 Aug 1957

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

508.160. Pleadings to be made up before award of change of venue. — In all cases of application for a change of venue, all pleadings shall be filed and the issues made up before the entry awarding the change is made; but after the change of venue, any pleading found insufficient upon demurrer or otherwise may be amended as in other cases.

(RSMo 1939 § 1064, A.L. 1957 p. 294)

Prior revisions: 1929 § 913; 1919 § 1363; 1909 § 1933



Section 508.170 After change, clerk to transmit record.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

508.170. After change, clerk to transmit record. — When any such order shall be made by the court or judge, the clerk shall immediately make out a full transcript of the record and proceedings in the cause, including the petition and affidavit and order of removal, and transmit the same, duly certified, together with all the original papers filed in the cause, and not forming a part of the record, to the clerk of the court to which the removal is ordered, and for failure to do so shall forfeit one hundred dollars to the party aggrieved, to be recovered by civil action.

(RSMo 1939 § 1065)

Prior revisions: 1929 § 914; 1919 § 1364; 1909 § 1934



Section 508.180 Clerk to file and docket cause when transmitted.

Effective 28 Aug 1949

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

508.180. Clerk to file and docket cause when transmitted. — The clerk of the court to which such cause is certified shall file the same, and the cause shall be docketed, proceeded in and determined as if it had originated therein.

(RSMo 1939 § 1066, A. 1949 H.B. 2118)

Prior revisions: 1929 § 915; 1919 § 1365; 1909 § 1935



Section 508.190 Party applying to pay costs, when — paid to which county — jury selection and service costs paid by county in which case originated.

Effective 28 Aug 2001

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

508.190. Party applying to pay costs, when — paid to which county — jury selection and service costs paid by county in which case originated. — 1. All the costs and expenses attending any such change of venue, made on the application of either party, shall be taxed against and paid by the petitioner, and shall not be taxed in the costs of the suit; provided, however, that when the change of venue is sought on the grounds of the prejudice of the inhabitants of the county, and the application is controverted by the opposing party, the costs incurred by the opposing party in hearing and determining said application shall be taxed against and paid by the losing party to said application.

2. All court costs paid or payable with respect to any civil case in which venue is transferred which are to be distributed to the county in which the case is filed, shall be paid to the county to which the case is transferred. If any such court costs have been paid by a party prior to the order changing venue, such costs shall be paid by the treasurer of the county in which the case was originally filed, to the county to which the case is transferred.

3. All expenses of whatever nature incurred by a county as a result of jury selection and service pursuant to the provisions of chapter 494 shall be paid by the county in which the case was originally instituted to the county in which the case is actually tried, except when such case is transferred for improper venue.

(RSMo 1939 § 1067, A.L. 1999 S.B. 1, et al., A.L. 2001 S.B. 267)

Prior revisions: 1929 § 916; 1919 § 1366; 1909 § 1936



Section 508.240 Failure of clerk to transmit, or loss of record, proceedings.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

508.240. Failure of clerk to transmit, or loss of record, proceedings. — If any clerk fail to transmit the transcript and papers in any cause, the venue whereof has been changed, or if they be sent and lost, such loss or failure shall not operate as a discontinuance of such cause, but they may be filed at the next term of said court; or, if lost, copies of the original may be furnished and filed, and the cause shall proceed as if no such failure or loss had happened; provided, however, that the court or the judge granting any change of venue shall have the power to set aside and annul the order thereof, by consent of parties, at any time before such transcript and papers shall be actually filed in such other court.

(RSMo 1939 § 1070)

Prior revisions: 1929 § 919; 1919 § 1369; 1909 § 1939



Section 508.250 Jurisdiction of court in cases removed.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

508.250. Jurisdiction of court in cases removed. — The court to which any cause shall be transferred by change of venue shall have jurisdiction to hear and determine the same, and shall proceed to final judgment and execution therein; although such cause would not otherwise be cognizable in such court.

(RSMo 1939 § 1071)

Prior revisions: 1929 § 920; 1919 § 1370; 1909 § 1940



Section 508.300 Change of venue from other counties.

Effective 02 Jan 1979, see footnote

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

508.300. Change of venue from other counties. — All causes in which a change of venue shall be awarded by the circuit court of any other county to the county of Cape Girardeau, the same may be certified and transferred to the circuit court of Cape Girardeau County at Jackson, or to the circuit court of Cape Girardeau County at Cape Girardeau, as may be directed by the court granting the change of venue, or by consent of parties, and whichever court shall receive the said cause shall have jurisdiction to hear and determine the same.

(RSMo 1939 § 2349, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 14520; 1919 § 13698; 1909 § 4247

Effective 1-02-79



Section 508.310 Further causes for change of venue.

Effective 02 Jan 1979, see footnote

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

508.310. Further causes for change of venue. — Changes of venue may be awarded in civil cases pending in the circuit court of Cape Girardeau County at Cape Girardeau for the following causes:

(1) That the inhabitants of the city of Cape Girardeau are prejudiced against the applicant;

(2) That the opposite party has an undue influence over the inhabitants of said city; provided, that in such cases a change of venue shall be awarded to the circuit court of Cape Girardeau County at Jackson.

(RSMo 1939 § 2350, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 14521; 1919 § 13699; 1909 § 4248

Effective 1-02-79



Section 508.320 Change of venue from district No. 2 of Marion County circuit court.

Effective 02 Jan 1979, see footnote

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

508.320. Change of venue from district No. 2 of Marion County circuit court. — 1. Any case which may be pending in district number 2 of the circuit court of Marion County, Missouri, may be removed by change of venue for the following causes:

(1) That the inhabitants of Mason and Miller townships, Marion County, Missouri, are prejudiced against the applicant;

(2) That the opposite party has an undue influence over the inhabitants of said townships.

2. The change of venue may be awarded to any circuit court, including district number 1 of the circuit court of Marion County, Missouri, in the same manner that changes are taken from other circuit courts, and the court to which such cause may be removed shall have power and jurisdiction to dispose of the same as in causes taken by change of venue from circuit courts.

(RSMo 1939 § 2431, A.L. 1967 p. 661, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 14559; 1919 § 13738; 1909 § 4287

Effective 1-02-79



Section 508.330 Change of venue to district No. 2 of Marion County circuit court.

Effective 02 Jan 1979, see footnote

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

508.330. Change of venue to district No. 2 of Marion County circuit court. — 1. Except as otherwise specially provided by law, changes of venue in either civil or criminal cases may be awarded by any circuit court, including district number 1 of the circuit court of Marion County, Missouri, to district number 2 of the circuit court of Marion County, Missouri. Such changes of venue awarded by district number 1 of the circuit court of Marion County, Missouri, may be awarded for the following causes:

(1) That the inhabitants of all townships outside of Mason and Miller townships in Marion County, Missouri, are prejudiced against the applicant;

(2) That the opposite party has an undue influence over the inhabitants of Marion County, Missouri, outside of the townships of Mason and Miller.

2. When such change of venue is allowed from said district number 1 of circuit court of Marion County, Missouri, the cause shall be certified and transferred as provided by law for changes of venue from other circuit courts, and the court to which said cause is so transferred including district number 2 of the circuit court of Marion County, Missouri, shall have power and jurisdiction to dispose of the same as is provided by law in other cases of change of venue.

(RSMo 1939 § 2432, A.L. 1967 p. 661, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 14560; 1919 § 13739; 1909 § 4288

Effective 1-02-79



Section 508.340 Change of venue from Marion County when people are prejudiced.

Effective 02 Jan 1979, see footnote

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

508.340. Change of venue from Marion County when people are prejudiced. — Notwithstanding the provisions of sections 508.320 and 508.330, if, in any civil or criminal case pending in districts 1 or 2 of the circuit court of Marion County, the application for change of venue alleges that the inhabitants of Marion County are prejudiced against the applicant, or that the opposite party has an undue influence over the inhabitants of Marion County, then such change of venue may be awarded to any circuit court, outside of Marion county, in the same, adjoining or next adjoining circuit where the causes complained of do not exist, and the court to which said cause is so transferred shall have power and jurisdiction to dispose of the same as is provided by law in other cases of change of venue.

(L. 1967 p. 661, A.L. 1978 H.B. 1634)

Effective 1-02-79






Chapter 509 Pleadings

Chapter Cross References



Section 509.010 Shall be petition and answer — reply if answer contains counterclaim.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

509.010. Shall be petition and answer — reply if answer contains counterclaim. — There shall be a petition and an answer; and there shall be a reply if the answer contains a counterclaim denominated as such; an answer to a cross-claim, if the answer contains a cross-claim; a third-party petition if leave is given to summon a person who was not an original party; and there shall be a third-party answer, if a third-party petition is served. No other pleading shall be required except that the court may order a reply to an answer or a third-party answer.

(L. 1943 p. 353 § 32)



Section 509.020 Caption of pleading — what set forth.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

509.020. Caption of pleading — what set forth. — Every pleading shall contain a caption setting forth the name of the court, the title of the action, the file number, and a designation as in section 509.010. In the petition the title of the action shall include the names of all the parties, but in other pleadings it is sufficient to state the name of the first party on each side with an appropriate indication of other parties.

(L. 1943 p. 353 § 33)



Section 509.030 Pleading attributed to, by whom — declaration.

Effective 28 Aug 1997

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

509.030. Pleading attributed to, by whom — declaration. — Every pleading of a party represented by an attorney shall be attributed to at least one attorney of record in his individual name, whose address shall be stated. A party who is not represented by an attorney shall affix his name to his pleading and state his address. Except when otherwise specifically provided by rule or statute, pleadings need not be verified or accompanied by affidavit. Pleadings shall be attributed to a party or attorney or signed in the manner provided by supreme court rule. Any statutory requirement that pleadings be signed by any person shall be satisfied by compliance with such rules. Any statutory requirement that pleadings be acknowledged under oath, verified or notarized may be satisfied by a declaration that the pleading is made under penalty of perjury.

(L. 1943 p. 353 § 34, A.L. 1997 S.B. 248)



Section 509.040 Technical forms not required in pleading.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

509.040. Technical forms not required in pleading. — Each averment of a pleading shall be simple, concise, and direct. No technical forms of pleading or motions are required.

(L. 1943 p. 353 § 35)



Section 509.050 Pleading, setting forth claim for relief, contents — demand for dollar amount not permitted, exception — discovery used to determine total damages, use in trial prohibited.

Effective 28 Aug 1993

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

509.050. Pleading, setting forth claim for relief, contents — demand for dollar amount not permitted, exception — discovery used to determine total damages, use in trial prohibited. — 1. A pleading which sets forth a claim for relief, whether an original claim, counterclaim, crossclaim or third-party claim shall contain:

(1) A short and plain statement of the facts showing that the pleader is entitled to relief; and

(2) A demand for judgment for the relief to which he deems himself entitled. The prayer for relief need not include a request for prejudgment interest otherwise properly allowable under subsection 2 of section 408.040.

­­

­

2. A party may discover the total damages being claimed. The response to such discovery shall not be used at trial by opposing parties for any purpose.

(L. 1943 p. 353 § 36, A.L. 1987 H.B. 700, A.L. 1993 S.B. 88)

CROSS REFERENCE:

Medical and health care providers, malpractice sections, Chap. 538; 509.050 not applicable, 538.300



Section 509.060 Joinder of claims.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

509.060. Joinder of claims. — The plaintiff in his petition or in a reply setting forth a counterclaim and the defendant in an answer setting forth a counterclaim may join either as independent or as alternate claims as many claims either legal or equitable or both as he may have against an opposing party. There may be a like joinder of claims where there are multiple parties if the requirements of sections 507.030, 507.040 and 507.060 are satisfied. There may be a like joinder of cross-claims or third-party claims if the requirements of section 509.460 and section 507.080, respectively, are satisfied.

(L. 1943 p. 353 § 37)



Section 509.070 Two claims may be joined in a single action, when — court shall grant relief, when.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

509.070. Two claims may be joined in a single action, when — court shall grant relief, when. — Whenever a claim is one heretofore cognizable only after another claim has been prosecuted to a conclusion, the two claims may be joined in a single action; but the court shall grant relief in that action only in accordance with the relative substantive rights of the parties. In particular, a plaintiff may state a claim for money and a claim to have set aside a conveyance fraudulent as to him, without first having obtained a judgment establishing the claim for money; a plaintiff may state his original claim against the defendant and also in either the original or an amended petition or a reply, a claim for having any release, composition, settlement, or discharge of the original claim set aside as fraudulent or otherwise wrongfully procured.

(L. 1943 p. 353 § 38)



Section 509.080 Defenses — form of denials.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

509.080. Defenses — form of denials. — A party shall state in short and plain terms his defenses to each claim asserted and shall admit or deny the averments upon which the adverse party relies. If he is without knowledge or information sufficient to form a belief as to the truth of an averment, he shall so state and this has the effect of a denial. Denials shall fairly meet the substance of the averments denied. When a pleader intends in good faith to deny only a part or a qualification of an averment, he shall specify so much of it as is true and material and shall deny only the remainder. Unless the pleader intends in good faith to controvert all the averments of the preceding pleading, he may make his denials as specific denials of designated averments or paragraphs, or he may generally deny all the averments except such designated averments or paragraphs as he expressly admits; but, when he does so intend to controvert all its averments he may do so by general denial.

(L. 1943 p. 353 § 39)



Section 509.090 Affirmative defenses.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

509.090. Affirmative defenses. — In pleading to a preceding pleading, a party shall set forth affirmatively accord and satisfaction, arbitration and award, assumption of risk, contributory negligence, discharge in bankruptcy, duress, estoppel, failure of consideration, fraud, illegality, injury by fellow servant, laches, license, payment, release, res judicata, statute of frauds, statute of limitations, truth in defamation, waiver, and any other matter constituting an avoidance or affirmative defense. When a party has mistakenly designated a defense as a counterclaim or a counterclaim as a defense, the court shall treat the pleadings as if there had been a proper designation.

(L. 1943 p. 353 § 40)



Section 509.100 Failure to deny, effect.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

509.100. Failure to deny, effect. — Averments in a pleading to which a responsive pleading is required, other than those as to the amount of damage, are admitted when not denied in the responsive pleadings. When a reply is filed, whether required or not, all affirmative defenses of the answer which are not denied in the reply are deemed admitted. Averments in a pleading to which a responsive pleading is not filed and is not required shall be taken as denied or avoided.

(L. 1943 p. 353 § 41)



Section 509.110 Pleading in alternative — consistency.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

509.110. Pleading in alternative — consistency. — A party may set forth two or more statements of a claim or defense alternately or hypothetically, either in one count or defense or in separate counts or defenses. When two or more statements are made in the alternative and one of them if made independently would be sufficient, the pleading is not made insufficient by the insufficiency of one or more of the alternative statements. A party may also state as many separate claims or defenses as he has whether based on legal or on equitable grounds or on both.

(L. 1943 p. 353 § 42)



Section 509.120 Averments, how made.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

509.120. Averments, how made. — All averments of claim or defense shall be made in numbered paragraphs, the contents of each of which shall be limited as far as practicable to a statement of a single set of circumstances; and a paragraph may be referred to by number in all succeeding pleadings. Each claim founded upon a separate transaction or occurrence and each defense other than denials shall be stated in a separate count or defense whenever a separation facilitates the clear presentation of the matters set forth.

(L. 1943 p. 353 § 43)



Section 509.130 Adoption of statements by reference — exhibits.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

509.130. Adoption of statements by reference — exhibits. — Statements in a pleading may be adopted by reference in a different part of the same pleading or in another pleading or in any motion. An exhibit to a pleading is a part thereof for all purposes.

(L. 1943 p. 353 § 44)



Section 509.140 Averments as to capacity or authority of parties to sue or be sued.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

509.140. Averments as to capacity or authority of parties to sue or be sued. — It shall be sufficient to aver the ultimate fact of the capacity of a party to sue or be sued or the authority of a party to sue or be sued in a representative capacity or the legal existence of a corporation or of an organized association of persons that is made a party. When a person desires to raise an issue as to the legal existence of any party or the capacity of any party to sue or be sued or the authority of a party to sue or be sued in a representative capacity, he shall do so by specific negative averment, which shall include such supporting particulars as are peculiarly within the pleader's knowledge. When a party so raises such issue, the burden of proof thereon shall be placed upon the opposite party.

(L. 1943 p. 353 § 45)



Section 509.150 Partnership deemed confessed, unless denied.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

509.150. Partnership deemed confessed, unless denied. — When parties sue or are sued as a partnership, and the names of the partners are set forth in the petition or counterclaim, the existence of the partnership shall be deemed confessed unless it be denied by specific negative averment, which shall include such supporting particulars as are peculiarly within the pleader's knowledge.

(L. 1943 p. 353 § 46)



Section 509.160 Particularity required in all averments of fraud or mistake.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

509.160. Particularity required in all averments of fraud or mistake. — In all averments of fraud or mistake, the circumstances constituting fraud or mistake shall be stated with particularity. Malice, intent, knowledge, and other condition of mind of a person may be averred generally.

(L. 1943 p. 353 § 47)



Section 509.170 Conditions precedent — how pleaded.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

509.170. Conditions precedent — how pleaded. — In pleading the performance or occurrence of conditions precedent, it is sufficient to aver generally that all conditions precedent have been performed or have occurred. A denial of performance or occurrence shall be made specifically and with particularity, and when so made, the party pleading the performance or occurrence shall establish on the trial the facts showing such performance or occurrence.

(L. 1943 p. 353 § 48)



Section 509.180 Official documents or acts, form of pleading.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

509.180. Official documents or acts, form of pleading. — In pleading an official document or official act it is sufficient to aver that the document was issued or the act done in compliance with law.

(L. 1943 p. 353 § 49)



Section 509.190 Judgments and decisions, form of pleading.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

509.190. Judgments and decisions, form of pleading. — In pleading a judgment or decision of a domestic or foreign court, judicial or quasi-judicial tribunal, or of a board or officer, it is sufficient to aver the judgment or decision without setting forth matter showing jurisdiction to render it. If such allegations be controverted, the party pleading them shall establish on the trial the facts conferring jurisdiction.

(L. 1943 p. 353 § 50)



Section 509.200 Claims of items of special damage shall be specifically stated.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

509.200. Claims of items of special damage shall be specifically stated. — When items of special damage are claimed, they shall be specifically stated. In actions where exemplary or punitive damages are recoverable, the petition shall state separately the amount of such damages sought to be recovered.

(L. 1943 p. 353 § 52)



Section 509.210 Libel and slander, averments — defenses.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

509.210. Libel and slander, averments — defenses. — In an action for libel or slander, it shall not be necessary to state in the petition any extrinsic facts, for the purpose of showing the application to the plaintiff of the defamatory matter out of which the claim arose, but it shall be sufficient to state, generally, that the same was published or spoken concerning the plaintiff; and if such allegation be not controverted in the answer, it shall not be necessary to prove it on the trial; in other cases it shall be necessary. The defendant may, in his answer, allege both the truth of the matter charged as defamatory and any mitigating circumstances admissible in evidence to reduce the amount of damages; and whether he prove the justification or not, he may give in evidence the mitigating circumstance.

(L. 1943 p. 353 § 53)



Section 509.220 Private statutes, averments — laws of other states — judicial notice.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

509.220. Private statutes, averments — laws of other states — judicial notice. — 1. In pleading a private statute or a right derived therefrom, it shall be sufficient to refer to such statute by its title and the place where found in the session acts or in the revised statutes, and the court shall thereupon take judicial notice thereof.

2. In every action or proceeding wherein the pleading states that the law of another state is relied upon, the courts of this state shall take judicial notice of the public statutes and judicial decisions of said state.

(L. 1943 p. 353 § 54)



Section 509.230 Pleading written instrument.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

509.230. Pleading written instrument. — Whenever a claim, defense, or counterclaim is founded upon a written instrument, the same may be pleaded according to legal effect, or may be recited at length in the pleading, or a copy may be attached to the pleading as an exhibit.

(L. 1943 p. 353 § 55)



Section 509.240 Execution of written instrument deemed confessed, when.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

509.240. Execution of written instrument deemed confessed, when. — When any claim or counterclaim shall be founded upon any written instrument and the same shall be set up at length in the pleading or a copy attached thereto as an exhibit, the execution of such instrument shall be deemed confessed unless the party charged to have executed the same shall specifically deny the execution thereof.

(L. 1943 p. 353 § 56)



Section 509.250 Pleadings, how construed.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

509.250. Pleadings, how construed. — All pleadings shall be so construed as to do substantial justice.

(L. 1943 p. 353 § 57)



Section 509.260 Time of pleading.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

509.260. Time of pleading. — 1. A defendant shall file his answer within thirty days after the service of the summons and petition upon him, except where service by mail is had, in which event a defendant shall file his answer within thirty days after the return registered mail receipt, as required by subsection 2 of section 506.160 and subsection 3 of section 506.180, is filed in the case, or within forty-five days after the first publication of notice in case that neither personal service nor service by mail is had.

2. If a cross-claim be filed against a party, he shall file an answer thereto within twenty days after the same be filed. The plaintiff shall file his reply to a counterclaim in the answer within twenty days after filing of the answer or, if a reply is ordered by the court, within twenty days after entry of the order, unless the order otherwise directs.

3. The filing of any motion provided for in sections 509.290 to 509.320 alters the time fixed for filing any required responsive pleadings as follows, unless a different time is fixed by order of the court: If the court denies the motion or postpones its disposition until the trial on the merits, the responsive pleading may be filed within ten days after notice of the court's action; if the court grants a motion for a more definite statement or for a bill of particulars, the responsive pleading may be filed within ten days after the filing of the more definite statement or bill of particulars. In either case the time for filing of the responsive pleading shall be no less than remains of the time which would have been allowed under this section if the motion had not been made.

(L. 1943 p. 353 § 58)



Section 509.270 Demurrers and pleas in abatement and to the jurisdiction shall not be used.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

509.270. Demurrers and pleas in abatement and to the jurisdiction shall not be used. — Demurrers and pleas in abatement and to the jurisdiction shall not be used.

(L. 1943 p. 353 § 59)



Section 509.280 Motions, form of.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

509.280. Motions, form of. — 1. An application to the court for an order shall be by motion which, unless made during a hearing or trial, shall be made in writing, shall state with particularity the grounds therefor, and shall set forth the relief or order sought. The requirement of writing is fulfilled if the motion is stated in a written notice of the hearing of the motion.

2. The provisions applicable to captions, signing, and other matters of form of pleadings apply to all motions and other papers provided for by this code.

(L. 1943 p. 353 § 60)



Section 509.290 Objections which may be raised by motions.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

509.290. Objections which may be raised by motions. — 1. The following objections and other matters may be raised by motion whether or not the same may appear from the pleadings and other papers filed in the cause:

(1) Lack of jurisdiction over the subject matter;

(2) Lack of jurisdiction over the person;

(3) Improper venue;

(4) Insufficiency of process;

(5) Insufficiency of service of process;

(6) That plaintiff should furnish security for costs;

(7) That plaintiff has not legal capacity to sue;

(8) That there is another action pending between the same parties for the same cause in this state;

(9) That several claims have been improperly united;

(10) That the counterclaim or cross-claim is one which cannot be properly interposed in the action.

2. The grounds of any of the above may be supplied by affidavit and may be controverted by opposing affidavit in accordance with subsection 4 of section 506.060.

(L. 1943 p. 353 § 61)



Section 509.300 Failure to state a claim or defense, raised on motion, when.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

509.300. Failure to state a claim or defense, raised on motion, when. — The objections of failure to state a claim upon which relief can be granted or to state a legal defense to a claim may be raised by motion when these objections appear on the face of the pleadings.

(L. 1943 p. 353 § 62)



Section 509.310 Motion for more definite statement or for a bill of particulars.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

509.310. Motion for more definite statement or for a bill of particulars. — A party may move for a more definite statement or for a bill of particulars of any matter contained in a petition, answer or reply which is not averred with sufficient definiteness or particularity to enable him properly to prepare his responsive pleadings or to prepare generally for trial when a responsive pleading is not required. If the motion is granted and the order of the court is not obeyed within ten days after notice of the order, or within such other time as the court may fix, the court may strike the pleading to which the motion was directed, or make such order as it deems just. A bill of particulars becomes a part of the pleading which it supplements.

(L. 1943 p. 353 § 63)



Section 509.320 Matter which party may move to strike out.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

509.320. Matter which party may move to strike out. — A party may move to strike any redundant, immaterial, impertinent, or scandalous matter from any pleading.

(L. 1943 p. 353 § 64)



Section 509.330 Time allowed for making motions.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

509.330. Time allowed for making motions. — All motions made shall be made within the time allowed for responding to the opposing party's pleading or, if no responsive pleading is permitted, within twenty days after the service of the last pleading. Motions and pleadings may be filed simultaneously by the same party without waiver of the matters contained in either.

(L. 1943 p. 353 § 65)



Section 509.340 Consolidation of motions — waiver of objections — exceptions.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

509.340. Consolidation of motions — waiver of objections — exceptions. — A party who makes a motion may join with it the other motions provided for and then available to him. No objection is waived by being joined with one or more other objections in the motion, nor shall pleading over or entering into the trial of the merits be deemed to waive any objection properly raised by motion. A party waives all objections and other matters then available to him by motion by failure to assert the same by motion within the time limited by section 509.330, except failure to state a claim upon which relief can be granted, or failure to state a legal defense to a claim, and except lack of jurisdiction over the subject matter.

(L. 1943 p. 353 § 66)



Section 509.350 Motion searches record.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

509.350. Motion searches record. — Upon motion directed to an answer or reply, substantial defects in all prior pleadings may be considered and judgment rendered against the party who has first failed to state a claim upon which relief can be granted or to state a legal defense to a claim.

(L. 1943 p. 353 § 67)



Section 509.360 Motion for judgment on pleadings.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

509.360. Motion for judgment on pleadings. — After the pleadings are closed, but within such time as not to delay the trial, any party may move for judgment on the pleadings.

(L. 1943 p. 353 § 68)



Section 509.370 Time for hearing of motions.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

509.370. Time for hearing of motions. — All objections raised by motion shall be heard and determined before the trial on application of any party, unless the court for good cause orders that the hearing and determination thereof be deferred until the trial.

(L. 1943 p. 353 § 69)



Section 509.380 Place of hearing.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

509.380. Place of hearing. — All motions may be heard and other acts or proceedings, except trials upon the merits, may be done or conducted by a judge in chambers, without the attendance of the clerk or other court officials and at any place either within or without the county; but no hearing, other than one ex parte, shall be conducted outside the county without the consent of all parties affected thereby.

(L. 1943 p. 353 § 70)



Section 509.390 Regular times and places for hearing motions.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

509.390. Regular times and places for hearing motions. — 1. Unless local conditions make it impracticable, each trial court shall establish regular times and places, at intervals sufficiently frequent for the prompt dispatch of business, at which motions requiring notice and hearing may be heard and disposed of; but the court at any time or place and on such notice, if any, as he considers reasonable may make orders for the advancement, conduct, and hearing of actions.

2. To expedite its business, the court may make provision by rule or order for the submission and determination of motions without oral hearing upon brief written statements of reasons in support and opposition.

(L. 1943 p. 353 § 71)



Section 509.400 Defenses which may be raised by pleading — waiver.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

509.400. Defenses which may be raised by pleading — waiver. — All defenses and objections for which there is no provision for the raising of the same by motion shall be raised in the responsive pleading if one is permitted. When no responsive pleading is required the case shall be deemed at issue. If a responsive pleading is required all defenses or objections not raised therein are waived, except failure to state a claim upon which relief can be granted, or failure to state a legal defense to a claim, and, except lack of jurisdiction over the subject matter. All issues of fact raised or deemed to be raised shall be determined at the trial.

(L. 1943 p. 353 § 72)



Section 509.410 Objection that no demand has been made not available, when.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

509.410. Objection that no demand has been made not available, when. — It shall not hereafter be available to a party as an objection that no demand for the subject matter of a suit was made prior to its institution, unless it is expressly set up by way of defense in the answer or replication, and is also accompanied with a tender of the amount that is due; in which case, if the plaintiff will further prosecute his suit, and shall not recover a greater sum than is tendered, he shall pay all costs. This provision shall be applicable as well to actions for property as for money; when property is tendered the damages for its detention, if any, shall also be tendered.

(RSMo 1939 § 1426)

Prior revisions: 1929 § 1262; 1919 § 1714; 1909 § 2283



Section 509.420 What a pleading shall state as a counterclaim.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

509.420. What a pleading shall state as a counterclaim. — A pleading shall state as a counterclaim any claim, not the subject of a pending action, which at the time of filing the pleading the pleader has against any opposing party, if it arises out of the transaction or occurrences that is the subject matter of the opposing party's claim and does not require for its adjudication the presence of third parties of whom the court cannot acquire jurisdiction.

(L. 1943 p. 353 § 73)



Section 509.430 Counterclaim exceeding opposing claim.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

509.430. Counterclaim exceeding opposing claim. — A counterclaim may or may not diminish or defeat the recovery sought by the opposing party. It may claim relief exceeding in amount or different in kind from that sought in the pleading of the opposing party.

(L. 1943 p. 353 § 74)



Section 509.440 When claim may be presented as counterclaim by supplemental pleading.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

509.440. When claim may be presented as counterclaim by supplemental pleading. — A claim which either matured or was acquired by the pleader after serving his pleading may, with the permission of the court, be presented as a counterclaim by supplemental pleading.

(L. 1943 p. 353 § 75)



Section 509.450 Counterclaim set up by amendment, when.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

509.450. Counterclaim set up by amendment, when. — When a pleader fails to set up a counterclaim through oversight, inadvertence, or excusable neglect, or when justice requires he may by leave of court set up the counterclaim by amendment.

(L. 1943 p. 353 § 76)



Section 509.460 Cross-claims against coparty.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

509.460. Cross-claims against coparty. — A pleading may state as a cross-claim any claim by one party against a coparty arising out of the transaction or occurrence that is the subject matter either of the original action or of a counterclaim therein. Such cross-claim may include a claim that the party against whom it is asserted is or may be liable to the cross-claimant for all or part of a claim asserted in the action against the cross-claimant.

(L. 1943 p. 353 § 77)



Section 509.470 Additional parties made defendants when required for counterclaim or cross-claim.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

509.470. Additional parties made defendants when required for counterclaim or cross-claim. — When the presence of parties other than those to the original action is required for the granting of complete relief in the determination of a counterclaim or cross-claim, the court shall order them to be brought in as defendants as provided in this code if jurisdiction of them can be obtained.

(L. 1943 p. 353 § 78)



Section 509.480 Reduction of assigned claims to the extent of all counterclaims.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

509.480. Reduction of assigned claims to the extent of all counterclaims. — Except as otherwise provided by law as to negotiable instruments, every assigned claim shall be subject to be reduced to the extent of all counterclaims which the obligor had against the plaintiff's assignor at the time of notice of the assignment.

(L. 1943 p. 353 § 80)



Section 509.490 Amendment of pleadings.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

509.490. Amendment of pleadings. — A party may amend his pleading as a matter of course at any time before a responsive pleading is filed and served, or, if the pleading is one to which no responsive pleading is required and the action has not been placed upon the trial calendar, he may so amend it at any time within thirty days after it is filed. Otherwise a party may amend his pleading only by leave of court or by written consent of the adverse party; and leave shall be freely given when justice so requires. A party shall plead in response to an amended pleading within the time remaining for response to the original pleading or within ten days after service of the amended pleading, whichever period may be the longer, unless the court otherwise orders.

(L. 1943 p. 353 § 81)



Section 509.500 Amendments to conform to evidence.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

509.500. Amendments to conform to evidence. — When issues not raised by the pleadings are tried by express or implied consent of the parties, they shall be treated in all respects as if they had been raised in the pleadings. Such amendment of the pleadings as may be necessary to cause them to conform to the evidence and to raise these issues may be made upon motion of any party at any time, even after judgment; but failure so to amend does not affect the result of the trial of these issues. If evidence is objected to at the trial on the ground that it is not within the issues made by the pleadings, the court may allow the pleadings to be amended and shall do so freely when the presentation of the merits of the action will be subserved thereby and the objecting party fails to satisfy the court that the admission of such evidence would prejudice him in maintaining his action or defense upon the merits. The court may grant a continuance to enable the objecting party to meet such evidence.

(L. 1943 p. 353 § 82)



Section 509.510 Supplemental pleadings.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

509.510. Supplemental pleadings. — Upon motion of a party the court may, upon reasonable notice and upon such terms as are just, permit him to serve a supplemental pleading setting forth transactions or occurrences or events which have happened since the date of the pleading sought to be supplemented. If the court deems it advisable that the adverse party plead thereto, it shall so order, specifying the time therefor.

(L. 1943 p. 353 § 83)



Section 509.520 Court pleadings, attachments, and exhibits, redaction of Social Security and credit card numbers — confidential case file sheet, contents.

Effective 28 Aug 2009

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

509.520. Court pleadings, attachments, and exhibits, redaction of Social Security and credit card numbers — confidential case file sheet, contents. — 1. Notwithstanding any provision of law to the contrary, beginning August 28, 2009, pleadings, attachments, or exhibits filed with the court in any case, as well as any judgments issued by the court, shall not include:

(1) The full Social Security number of any party or any child who is the subject to an order of custody or support;

(2) The full credit card number or other financial account number of any party.

2. Contemporaneously with the filing of every petition for dissolution of marriage, legal separation, motion for modification, action to establish paternity, and petition or motion for support or custody of a minor child, the filing party shall file a confidential case filing sheet with the court which shall not be subject to public inspection and which provides:

(1) The name and address of the current employer and the Social Security number of the petitioner or movant, if a person;

(2) If known to the petitioner or movant, the name and address of the current employer and the Social Security number of the respondent; and

(3) The names, dates of birth, and Social Security numbers of any children subject to the action.

3. Contemporaneously with the filing of every responsive pleading petition for dissolution of marriage, legal separation, motion for modification, action to establish paternity, and petition or motion for support or custody of a minor child, the responding party shall file a confidential case filing sheet with the court which shall not be subject to public inspection and which provides:

(1) The name and address of the current employer and the Social Security number of the responding party, if a person;

(2) If known to the responding party, the name and address of the current employer and the Social Security number of the petitioner or movant; and

(3) The names, dates of birth, and Social Security numbers of any children subject to the action.

4. The full Social Security number of any party or child subject to an order of custody or support shall be retained by the court on the confidential case filing sheet or other confidential record maintained in conjunction with the administration of the case. The full credit card number or other financial account number of any party may be retained by the court on a confidential record if it is necessary to maintain the number in conjunction with the administration of the case.

5. Any document described in subsection 1 of this section shall, in lieu of the full number, include only the last four digits of any such number.

6. Except as provided in section 452.430, the clerk shall not be required to redact any document described in subsection 1 of this section issued or filed before August 28, 2009, prior to releasing the document to the public.

7. For good cause shown, the court may release information contained on the confidential case filing sheet; except that, any state agency acting under authority of chapter 454 shall have access to information contained herein without court order in carrying out their official duty.

(L. 2009 H.B. 481)






Chapter 510 Trials and Proceedings Before and After Trial

Chapter Cross References



Section 510.010 Court may direct attorneys to appear before it for conference.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

510.010. Court may direct attorneys to appear before it for conference. — 1. The court may in its discretion direct the attorneys for the parties to appear before it for a conference in the county where the case is pending to consider

(1) The simplification of the issues;

(2) The necessity or desirability of amendments to the pleadings;

(3) The possibility of obtaining admissions of fact and of documents which will avoid unnecessary proof;

(4) The limitation of the number of expert witnesses;

(5) Such other matters as may aid in the disposition of the action.

2. The court shall make an order which recites the action taken at the conference, the amendments allowed to the pleadings, and the agreements made by the parties as to any of the matters considered, and which limits the issues for trial to those not disposed of by admissions or agreements of counsel; and such order when entered controls the subsequent course of the action, unless modified at the trial to prevent manifest injustice. The court in its discretion may establish by rule a pretrial calendar on which actions may be placed for consideration as above provided and may either confine the calendar to jury actions or to nonjury actions or extend it to all actions.

(L. 1943 p. 353 § 84)



Section 510.020 Interrogatories to parties.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

510.020. Interrogatories to parties. — 1. Any party may serve upon any adverse party written interrogatories to be answered by the party served or, if the party served is a public or private corporation or a partnership or association, by any officer, director, partner or managing agent thereof competent to testify in its behalf.

2. The interrogatories shall be answered separately and fully in writing under oath. The answers shall be signed by the person making them; and the party upon whom the interrogatories have been served shall serve a copy of the answers on the party submitting the interrogatories within fifteen days after the delivery of the interrogatories, unless the court, on motion and notice and for good cause shown, enlarges or shortens the time.

3. Objections to any interrogatories may be presented to the court within ten days after service thereof, with notice as in case of a motion; and answers shall be deferred until the objections are determined, which shall be at as early a time as is practicable.

4. No party may, without leave of court, serve more than one set of interrogatories to be answered by the same party.

(L. 1943 p. 353 § 85)



Section 510.030 Production of documents, papers, tangibles — statements previously made, definition, obtained, how.

Effective 28 Aug 1989

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

510.030. Production of documents, papers, tangibles — statements previously made, definition, obtained, how. — 1. Upon motion of any party showing good cause therefor and upon notice to all other parties, the court in which an action is pending may:

(1) Order any party to produce and permit the inspection and copying or photographing, by or on behalf of the moving party, of* any designated documents, papers, books, accounts, letters, photographs, objects, or tangible things, not privileged, which constitute or contain evidence material to any matter involved in the action and which are in his possession, custody, or control; or

(2) Order any party to permit entry upon designated land or other property in his possession or control for the purpose of inspecting, measuring, surveying, sampling, or photographing the property or any designated relevant object or operation thereon. The order shall specify the time, place, and manner of making the inspection and taking the copies and photographs and may prescribe such terms and conditions as are just.

2. A party may obtain without the required showing a statement concerning the action or its subject matter previously made by that party. For purposes of this subsection, a statement previously made is a written statement signed or otherwise adopted or approved by the person making it, or a stenographic, mechanical, electrical, audio, video, motion picture or other recording, or a transcription thereof, of the party or of a statement made by the party and contemporaneously recorded.

(L. 1943 p. 353 § 86, A.L. 1989 S.B. 127, et al.)

*Word "or" appears in original rolls.



Section 510.035 Child victims of sexual offenses, video and aural recordings or photographs not subject to disclosure without court order — disclosure permitted, when.

Effective 28 Aug 2016

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

510.035. Child victims of sexual offenses, video and aural recordings or photographs not subject to disclosure without court order — disclosure permitted, when. — 1. Except as provided in subsection 2 of this section, any visual or aural recordings or photographs of a minor who is alleged to be the victim of an offense under chapter 566 created by or in the possession of a child assessment center, health care provider, or multidisciplinary team member shall not be copied or distributed to any person or entity, unless required by supreme court rule 25.03 or if a court orders such copying or distribution upon a showing of good cause after notice and a hearing and after considering the safety and privacy interests of any victim.

2. The following persons or entities may access or share any copies of visual or aural recordings or photographs as described in subsection 1 of this section for the following purposes:

(1) Multidisciplinary team members as part of an investigation, as well as for the provision of protective or preventive social services for minors and their families. For purposes of this section, multidisciplinary team members shall consist of representatives of law enforcement, the children’s division, the prosecuting attorney, the child assessment center, the juvenile office, and the health care provider;

(2) Department of social services employees and their legal counsel as part of the provision of child protection as described in section 210.109, as well as for use in administrative proceedings as established by department regulations or through the administrative hearing commission as provided under section 621.075;

(3) Department of mental health employees and their legal counsel as part of an investigation conducted under section 630.167, as well as for use in administrative proceedings as established by department regulations or through the administrative hearing commission as provided under section 621.075;

(4) The office of child advocate as part of a review under section 37.710;

(5) The child abuse and neglect review board as part of a review under sections 210.152 and 210.153; and

(6) The attorney general as part of a legal proceeding.

3. If a court orders the copying or distribution of visual or aural recordings or photographs as described in subsection 1 of this section, the order shall:

(1) Be limited solely to the use of the recordings or photographs for the purposes of a pending court proceeding or in preparation for a pending court proceeding;

(2) Prohibit further copying, reproduction, or distribution of the recordings or photographs; and

(3) Require, upon the final disposition of the case, the return of all copies to the health care provider, child assessment center or multidisciplinary team member that originally had possession of the recordings or photographs, or provide an affidavit to the health care provider, child assessment center, or multidisciplinary team member that originally had possession of the recordings or photographs certifying that all copies have been destroyed.

4. Nothing in this section shall prohibit multidisciplinary team members from exercising discretion to grant access to viewing, but not copying, the visual or aural recordings or photographs.

(L. 2016 H.B. 1562)



Section 510.040 Court may order physical and mental examinations.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

510.040. Court may order physical and mental examinations. — In an action in which the mental or physical condition of a party is in controversy, the court in which the action is pending may order him to submit to a physical or mental examination by a physician, chosen by the party requesting the examination. The order may be made only on motion for good cause shown and upon notice to the party to be examined and to all other parties not in default and shall specify the time, place, manner, conditions, and scope of the examination and the person or persons by whom it is to be made. Such physician shall be deemed the witness of the party procuring the examination unless called as a witness in court by the opposing party. Upon his request and without cost to himself the party examined shall be furnished by such order with a full written report of the examination.

(L. 1943 p. 353 § 87)



Section 510.050 Request for admission of genuineness of relevant documents.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

510.050. Request for admission of genuineness of relevant documents. — 1. At any time after the pleadings are closed, a party may serve upon any other party a written request for the admission by the latter of the genuineness of any relevant documents described in and exhibited with the request or of the truth of any relevant matters of fact pertaining to such documents set forth in the written request. Copies of the documents shall be delivered with the request unless copies have already been furnished. Each of the matters of which an admission is requested shall be deemed admitted unless, within a period designated in the request, not less than ten days after service thereof or within such further time as the court may allow on motion and notice, the party to whom the request is directed serves upon the party requesting the admission a sworn statement either denying specifically the matters of which an admission is requested or setting forth in detail the reasons why he cannot truthfully either admit or deny those matters.

2. Any admission made by a party pursuant to such request is for the purpose of the pending action only and neither constitutes an admission by him for any other purpose nor may it be used against him in any other proceeding.

(L. 1943 p. 353 § 88)



Section 510.060 Motion for order compelling answer to interrogatory.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

510.060. Motion for order compelling answer to interrogatory. — 1. Upon the refusal of a party to answer any interrogatory submitted under section 510.020, the proponent of the question may move the court, on reasonable notice to all persons affected thereby, for an order compelling an answer. If the motion is granted and if the court finds that the refusal was without substantial justification the court shall require the refusing party to pay to the examining party the amount of the court costs incurred in obtaining the order. If the motion is denied and if the court finds that the motion was made without substantial justification, the court shall require the examining party to pay to the refusing party the amount of the court costs incurred in opposing the motion.

2. If any party or an officer, or general manager of a corporation refuses to obey an order made under subsection 1 requiring him to answer designated questions, or an order made under section 510.030 to produce any document or other thing for inspection, copying, or photographing, or to permit it to be done, or to permit entry upon land or other property, or an order made under section 510.040 requiring him to submit to a physical or mental examination, the court may make such orders in regard to the refusal as are just, and among others the following:

(1) An order that the matters regarding which the questions were asked or the character or description of the thing or land, or the contents of the paper, or the physical or mental condition of the party or any other designated facts shall be taken to be established for the purposes of the action in accordance with the claim of the party obtaining the order;

(2) An order refusing to allow the disobedient party to support or oppose designated claims or defenses, or prohibiting him from introducing in evidence designated documents or things or items of testimony, or from introducing evidence of physical or mental condition;

(3) An order striking out pleadings or parts thereof, or staying further proceedings until the order is obeyed, or dismissing the action or proceeding or any part thereof, or rendering a judgment by default against the disobedient party.

3. If a party, after being served with a request under section 510.050 to admit the genuineness of any documents or the truth of any relevant matters of fact pertaining to such documents, files and serves a written sworn denial thereof and if the party requesting the admissions thereafter proves the genuineness of any such document or the truth of any such matter of fact pertaining to such documents, he may apply to the court for an order requiring the other party to pay him the court costs incurred in making such proof. Unless the court finds that there were good reasons for the denial or that the admissions sought were of no substantial importance, the order shall be made.

4. If a party or an officer, or general manager of a corporation willfully fails to appear before the officer who is to take his deposition, after being served with a proper notice, or fails to return answers to interrogatories submitted under section 510.020, after proper service of such interrogatories, the court on motion and notice may strike out all or any part of any pleading of that party, or dismiss the action or proceeding or any part thereof, or enter a judgment by default against that party.

(L. 1943 p. 353 § 89)

(1977) Striking of pleadings and entry of default held proper where appellant twice refused to answer interrogatories. In re Marriage of Dickey (A.), 553 S.W.2d 518.



Section 510.070 Cases shall be placed on docket, when.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

510.070. Cases shall be placed on docket, when. — As soon as possible after issue is joined in a case pending in circuit court or after ten days from the date a case reaches the trial court upon appeal, by change of venue or otherwise upon issue already joined, the clerk shall place the same upon the trial docket. Cases shall be set for trial in accordance with the rules and practice of the trial court except as such appeals may be otherwise especially provided for by law.

(L. 1943 p. 353 § 91)



Section 510.080 Court may continue an action to a fixed day.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

510.080. Court may continue an action to a fixed day. — For good cause shown, the court may continue an action to a fixed day, or to a date for trial to be set thereafter. Every continuance granted on the application of a party may be at the cost of such party, if so ordered by the court.

(L. 1943 p. 353 § 92)



Section 510.090 Application for continuance, how made.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

510.090. Application for continuance, how made. — Every application for a continuance shall, unless the adverse party consent that it be made orally in open court, be made by motion in writing, accompanied by the affidavit of the applicant, or of some other credible person, setting forth the facts on which the application is founded.

(RSMo 1939 § 1087, A.L. 1943 p. 353 § 93)

Prior revisions: 1929 § 936; 1919 § 1386; 1909 § 1956



Section 510.100 Applications for a continuance on account of absence of witnesses shall show what.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

510.100. Applications for a continuance on account of absence of witnesses shall show what. — Applications for a continuance on account of the absence of witnesses or their evidence shall show

(1) The facts showing the materiality of the evidence sought to be obtained and due diligence upon the part of the applicant to obtain such witness or testimony;

(2) The name and residence of such witness, if known, or, if not known, the use of diligence to obtain the same, and also facts showing reasonable grounds of belief that the attendance or testimony of such witness will be procured at the date to which the action may be continued or set for trial;

(3) What particular facts the affiant believes the witness will prove, and that he knows of no other person whose evidence or attendance he could have procured at the trial, by whom he can prove or so fully prove the same facts;

(4) That such witness is not absent by the connivance, consent, or procurement of the applicant, and such application is not made for vexation or delay, but in good faith for the purpose of obtaining a fair and impartial trial.

(RSMo 1939 § 1090, A.L. 1943 p. 353 § 94)

Prior revisions: 1929 § 939; 1919 § 1389; 1909 § 1959



Section 510.110 Amendment of affidavit — overruled, when.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

510.110. Amendment of affidavit — overruled, when. — If the court shall be of the opinion that the affidavit is insufficient, it shall permit the same to be amended; and if after such amendment the affidavit does not contain a sufficient statement of facts as herein required, the court shall overrule the same; but if, upon the contrary, the court shall find the affidavit sufficient, the cause shall be continued, unless the opposite party will admit that the witness, if present, would swear to the facts set out in said affidavit, in which event the cause shall not be continued, but the party moving therefor shall read as the evidence of such witness the facts so stated in such affidavit and the opposing party may disprove the facts disclosed, or prove any contradictory statements made by such absent witness in relation to the matter in issue and on trial.

(RSMo 1939 § 1091, A.L. 1943 p. 353 § 95)

Prior revisions: 1929 § 940; 1919 § 1390; 1909 § 1960



Section 510.120 Automatic stay of all administrative and court procedures for members of the general assembly, when — continuance when counsel or party is a member of general assembly.

Effective 28 Aug 2005

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

510.120. Automatic stay of all administrative and court procedures for members of the general assembly, when — continuance when counsel or party is a member of general assembly. — 1. During the period beginning January first and ending June first of each year, or whenever the general assembly is in session, there shall be an automatic stay of all administrative and court proceedings in which any member of the general assembly has filed a written notice with the court or administrative hearing officer and with all parties to the proceeding that the member is:

(1) A necessary witness;

(2) A party to the action; or

(3) The initial attorney for any party or has filed an entry of appearance as an attorney for any party more than forty-five days prior to the filing of the written notice under this subsection.

2. The stay created by this section shall apply to all trials, motions, hearings, discovery responses, depositions, responses to motions, docket calls, and any other proceedings before any trial court or administrative tribunal, including municipal courts. The stay shall also apply to any order requiring the member to serve as a juror whenever the general assembly is in session.

3. The stay created by this section shall not apply:

(1) If the member waives the protections of this stay in the form of a written memorandum filed with the trial court or administrative tribunal;

(2) To any proceedings under chapter 288;

(3) To any proceedings involving a request for injunctive relief; or

(4) To any proceeding in which the member is charged with a felony or a class A misdemeanor.

4. The court of appeals shall have original jurisdiction over any application for termination or modification of the stay.

5. In all civil cases or administrative proceedings or in criminal cases pending in this state at any time when the general assembly is in veto session, special session, or holding out-of-session committee hearings, it shall be a sufficient cause for such continuance if it shall appear to the court, by written notice, that any party applying for such continuance, or any attorney, solicitor or counsel of such party is a member of either house of the general assembly, and in actual attendance on the out-of-session committee hearings, special session, or veto session of the same, and that the attendance of such party, attorney, solicitor or counsel is necessary to a fair and proper trial or other proceeding in such suit; and on the filing of such notice the court shall continue such suit and any and all motions or other proceedings therein, of every kind and nature, including the taking of depositions and discovery responses, and thereupon no trial or other proceedings of any kind or nature shall be had therein until the adjournment or recess for three days or more of the special session or veto session of the general assembly, nor for one day before or after or the day of any out-of-session committee hearings. Such notice shall be sufficient, if made within two days of the out-of-session committee hearings, special session, or veto session of the general assembly, showing that at the time of making the same such party, attorney, solicitor or counsel is scheduled to be in actual attendance upon such out-of-session committee hearings, special session, or veto session of the general assembly.

(RSMo 1939 § 1089, A.L. 1943 p. 353 § 96, A.L. 2003 H.B. 613, A.L. 2005 H.B. 688)

Prior revisions: 1929 § 938; 1919 § 1388; 1909 § 1958



Section 510.125 Grievance resolution system for offenders, civil actions stayed, when.

Effective 28 Aug 1995

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

510.125. Grievance resolution system for offenders, civil actions stayed, when. — 1. In any civil action brought in a court of this state by an offender convicted of a crime who is confined in any state prison or correctional facility, the court shall stay such case until the offender has exhausted such administrative remedies as are described in this section and are available to the offender.

2. The department of corrections shall maintain a system or systems for the resolution of grievances of offenders confined in each state prison or correctional facility. The systems may provide for:

(1) Time limits for replies to grievances at each decision level within the system;

(2) Priority processing of grievances which are of an emergency nature, including matters in which delay would subject the grievant to substantial risk of personal injury;

(3) Safeguards to avoid reprisals against any grievant or participant in the resolution of a grievance; and

(4) Review of the disposition of grievances by a person or other entity who did not render the original decision of the grievance.

3. Notwithstanding the provisions of subsections 1 and 2 of this section, the provisions of any federal statute governing a cause of action created by federal law shall control and take precedence in actions brought pursuant to such federal law.

(L. 1995 H.B. 424)



Section 510.130 Voluntary dismissal — new trial.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

510.130. Voluntary dismissal — new trial. — 1. A plaintiff shall be allowed to dismiss his action without prejudice at any time before the same is finally submitted to the jury, or to the court sitting as a jury, or to the court, and not afterward. A plaintiff who has once so dismissed his action and thereafter files another action upon the same claim shall not be allowed to dismiss the same without prejudice after the jury has been impaneled, or after evidence has been introduced in a nonjury case, except

(1) Upon filing a stipulation to that effect signed by the opposite party; or

(2) On order of the court made on special motion in which the ground for said dismissal shall be set forth and which shall be supported by affidavit.

2. No party, who has been granted a dismissal at his request after an adverse ruling of the trial court preventing a recovery on his part, shall as a matter of right be granted more than one new trial or more than one appeal on the ground that the adverse ruling of the trial court preventing a recovery on his part was erroneous.

(L. 1943 p. 353 § 99)

(1972) Plaintiff does not have an absolute right to take a voluntary dismissal but to deny such dismissal, defendant must show some injury to himself more than the mere fact that plaintiff could bring another action. Stubblefield v. Seals (Mo.), 485 S.W.2d 126.



Section 510.140 Defendant may move for dismissal of an action — effect of motion.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

510.140. Defendant may move for dismissal of an action — effect of motion. — For failure of the plaintiff to prosecute or to comply with this code or any order of court, a defendant may move for dismissal of an action or of any claim against him. After the plaintiff has completed the presentation of his evidence, the defendant, without waiving his right to offer evidence in the event the motion is not granted, or in the event that the motion is granted and the resulting judgment is later held erroneous, may move for a dismissal on the ground that upon the facts and the law the plaintiff has shown no right to relief.

(L. 1943 p. 353 § 100)



Section 510.150 Effect of dismissals, with and without prejudice.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

510.150. Effect of dismissals, with and without prejudice. — A dismissal without prejudice permits the party to bring another action for the same cause, unless the action is otherwise barred. A dismissal with prejudice operates as an adjudication upon the merits. Any voluntary dismissal other than one which the party is entitled to take without prejudice, and any involuntary dismissal other than one for lack of jurisdiction or for improper venue shall be with prejudice unless the court in its order for dismissal shall otherwise specify.

(L. 1943 p. 353 § 101)



Section 510.160 Provisions applying to dismissal of counterclaim, cross-claim or third-party claim.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

510.160. Provisions applying to dismissal of counterclaim, cross-claim or third-party claim. — The provisions of sections 510.130 to 510.150 and 514.180, apply to the dismissal of any counterclaim, cross-claim, or third-party claim.

(L. 1943 p. 353 § 102)



Section 510.170 Dismissal of plaintiff's action not to affect counterclaim or cross-claim.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

510.170. Dismissal of plaintiff's action not to affect counterclaim or cross-claim. — No dismissal, voluntary or involuntary, of a plaintiff's action in which a counterclaim or cross-claim has been filed shall operate to dismiss or discontinue such counterclaim or cross-claim.

(L. 1943 p. 353 § 103)



Section 510.180 Consolidation of actions — separate trials of issues.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

510.180. Consolidation of actions — separate trials of issues. — 1. Whenever several suits founded alone upon liquidated demands shall be pending in the same court by the same plaintiff, against the same defendant, or whenever several such suits are pending in the same court, by the same plaintiff, against several defendants, the court in which the same shall be prosecuted may, in its discretion, if it appear expedient, order such suits to be consolidated into one action.

2. The court in furtherance of convenience or to avoid prejudice may order a separate trial of any claim, cross-claim, counterclaim, or third-party claim, or of any separate issue or of any number of claims, cross-claims, counterclaims, third-party claims, or issues.

(RSMo 1939 §§ 1094, 1102, A.L. 1943 p. 353 § 97)

Prior revisions: 1929 §§ 943, 951; 1919 §§ 1393, 1401; 1909 §§ 1963, 1971



Section 510.190 Right of trial by jury — waiver.

Effective 28 Aug 1983

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

510.190. Right of trial by jury — waiver. — 1. The right of trial by jury as declared by the constitution or as given by a statute shall be preserved to the parties inviolate. In particular, any issue as to whether a release, composition, or discharge of plaintiff's original claim was fraudulently or otherwise wrongfully procured shall be tried by jury unless waived.

2. Parties shall be deemed to have waived trial by jury:

(1) By failing to appear at the trial;

(2) By filing with the clerk written consent in person or by attorney;

(3) By oral consent in court, entered on the minutes;

(4) By entering into trial before the court without objection.

3. In actions against the state when a statute provides for trial without a jury, the court, with the consent of both parties, may order a trial with a jury whose verdict has the same effect as if trial by jury had been a matter of right.

4. In actions where an infant or a mentally incapacitated person is a party and where an infant or mentally incapacitated person is represented by a legal representative, trial by jury shall be deemed to be waived under the circumstances set forth in subsection 2.

(RSMo 1939 § 1101, A.L. 1943 p. 353 § 98, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 § 950; 1919 § 1400; 1909 § 1970

(1973) Held that trial by jury cannot be waived by informal statement by counsel that jury would not be required. Randolph v. Simpson (A.), 500 S.W.2d 289.

(1974) Held wife's counterclaim for necessaries was a claim at law and jury trial must be granted. Attebery v. Attebery (A.), 507 S.W.2d 87.



Section 510.200 All trials upon the merits shall be conducted in open court.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

510.200. All trials upon the merits shall be conducted in open court. — All trials upon the merits shall be conducted in open court and so far as convenient in the regular courtroom. Trials may be conducted or motions heard outside the county where pending with the consent of all parties affected thereby.

(L. 1943 p. 353 § 90)



Section 510.210 Formal exceptions unnecessary — objections.

Effective 28 Aug 1947

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

510.210. Formal exceptions unnecessary — objections. — Formal exceptions to rulings or orders of the court are unnecessary; but for all purposes for which an exception has heretofore been necessary it is sufficient that a party, at the time the ruling or order of the court is made or sought, makes known to the court the action which he desires the court to take or his objection to the action of the court and his grounds therefor except it shall not be necessary to state grounds for objections for instructions; and, if a party has no opportunity to object to a ruling or order at the time it is made, the absence of an objection does not thereafter prejudice him.

(L. 1943 p. 353 § 122, A.L. 1947 V. I p. 227)



Section 510.220 Verdict, general or special.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

510.220. Verdict, general or special. — The verdict of a jury is either general or special. A general verdict is one by which the jury pronounces generally upon all or any of the issues, either in favor of the plaintiff or defendant. A special verdict is one by which the jury finds the facts only, leaving the judgment to the court.

(RSMo 1939 § 1119, A.L. 1943 p. 353 § 106)

Prior revisions: 1929 § 968; 1919 § 1418; 1909 § 1988



Section 510.230 General verdict, when rendered.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

510.230. General verdict, when rendered. — In every issue for the recovery of money only, or specific real or personal property, the jury shall render a general verdict.

(RSMo 1939 § 1120, A.L. 1943 p. 353 § 107)

Prior revisions: 1929 § 969; 1919 § 1419; 1909 § 1989



Section 510.240 Court may direct issues to be made, when.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

510.240. Court may direct issues to be made, when. — In all other cases, if at any time during the progress of any cause, it shall, in the opinion of the court, become necessary to determine any fact in controversy by the verdict of a jury, the court may direct an issue or issues to be made.

(RSMo 1939 § 1121, A.L. 1943 p. 353 § 108)

Prior revisions: 1929 § 970; 1919 § 1420; 1909 § 1990



Section 510.250 Issues to be made only as directed by court.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

510.250. Issues to be made only as directed by court. — No issue shall be made, except such as shall be directed by the court.

(RSMo 1939 § 1122, A.L. 1943 p. 353 § 109)

Prior revisions: 1929 § 971; 1919 § 1421; 1909 § 1991



Section 510.260 Issues, how tried and disposed of.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

510.260. Issues, how tried and disposed of. — The trial of such issues shall be by jury, and the issues shall be disposed of by a general or special verdict before a final judgment shall be made therein.

(RSMo 1939 § 1123, A.L. 1943 p. 353 § 110)

Prior revisions: 1929 § 972; 1919 § 1422; 1909 § 1992



Section 510.263 Bifurcated trial may be requested by any party if punitive damages involved, procedure — post-trial motion for credit on punitive damages, procedure — credit not allowed, when — doctrine of remittitur and additur applied to awards.

Effective 28 Aug 2005

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

510.263. Bifurcated trial may be requested by any party if punitive damages involved, procedure — post-trial motion for credit on punitive damages, procedure — credit not allowed, when — doctrine of remittitur and additur applied to awards. — 1. All actions tried before a jury involving punitive damages, including tort actions based upon improper health care, shall be conducted in a bifurcated trial before the same jury if requested by any party.

2. In the first stage of a bifurcated trial, in which the issue of punitive damages is submissible, the jury shall determine liability for compensatory damages, the amount of compensatory damages, including nominal damages, and the liability of a defendant for punitive damages. Evidence of defendant's financial condition shall not be admissible in the first stage of such trial unless admissible for a proper purpose other than the amount of punitive damages.

3. If during the first stage of a bifurcated trial the jury determines that a defendant is liable for punitive damages, that jury shall determine, in a second stage of trial, the amount of punitive damages to be awarded against such defendant. Evidence of such defendant's net worth shall be admissible during the second stage of such trial.

4. Within the time for filing a motion for new trial, a defendant may file a post-trial motion requesting the amount awarded by the jury as punitive damages be credited by the court with amounts previously paid by the defendant for punitive damages arising out of the same conduct on which the imposition of punitive damages is based. At any hearing, the burden on all issues relating to such a credit shall be on the defendant and either party may introduce relevant evidence on such motion. Such a motion shall be determined by the trial court within the time and according to procedures applicable to motions for new trial. If the trial court sustains such a motion the trial court shall credit the jury award of punitive damages by the amount found by the trial court to have been previously paid by the defendant arising out of the same conduct and enter judgment accordingly. If the defendant fails to establish entitlement to a credit under the provisions of this section, or the trial court finds from the evidence that the defendant's conduct out of which the prior punitive damages award arose was not the same conduct on which the imposition of punitive damages is based in the pending action, or the trial court finds the defendant unreasonably continued the conduct after acquiring actual knowledge of the dangerous nature of such conduct, the trial court shall disallow such credit, or, if the trial court finds that the laws regarding punitive damages in the state in which the prior award of punitive damages was entered substantially and materially deviate from the law of the state of Missouri and that the nature of such deviation provides good cause for disallowance of the credit based on the public policy of Missouri, then the trial court may disallow all or any part of the credit provided by this section.

5. The credit allowable under this section shall not apply to causes of action for libel, slander, assault, battery, false imprisonment, criminal conversation, malicious prosecution or fraud.

6. The doctrines of remittitur and additur, based on the trial judge's assessment of the totality of the surrounding circumstances, shall apply to punitive damage awards.

7. As used in this section, "punitive damage award" means an award for punitive or exemplary damages or an award for aggravating circumstances.

8. Discovery as to a defendant's assets shall be allowed only after a finding by the trial court that it is more likely than not that the plaintiff will be able to present a submissible case to the trier of fact on the plaintiff's claim of punitive damages.

(L. 1987 H.B. 700 § 39, A.L. 2005 H.B. 393)

CROSS REFERENCE:

Applicability of statutes changes to cases filed after August 28, 2005, 538.305



Section 510.265 Limitations on punitive damages in certain cases.

Effective 28 Aug 2005

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

510.265. Limitations on punitive damages in certain cases. — 1. No award of punitive damages against any defendant shall exceed the greater of:

(1) Five hundred thousand dollars; or

(2) Five times the net amount of the judgment awarded to the plaintiff against the defendant.

­­

­

2. The provisions of this section shall not apply to civil actions brought under section 213.111 that allege a violation of section 213.040, 213.045, 213.050, or 213.070, to the extent that the alleged violation of section 213.070 relates to or involves a violation of section 213.040, 213.045, or 213.050, or subdivision (3) of subsection 1* of section 213.070 as it relates to housing.

(L. 2005 H.B. 393)

*Section 213.070 was amended by S.B. 43, 2017. Due to the addition of subsections in that section, the words "of subsection 1" have been added here.

CROSS REFERENCE:

Applicability of statute changes to cases filed after August 28, 2005, 538.305

(2014) Section's cap on punitive damage awards is unconstitutional under Article I, Section 22 (a) of Missouri Constitution; right to a jury trial in 1820 included right to have a jury determine amount of punitive damages in an action for fraud. Lewellen v. Franklin, 441 S.W.3d 136 (Mo.banc).



Section 510.270 Jury shall assess amount of money of recovery, when.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

510.270. Jury shall assess amount of money of recovery, when. — When a verdict shall be found for the plaintiff in an action for the recovery of money only, the jury shall also assess the amount of the recovery; so, also, if they find for the defendant in case of offsets or other demand for money. When exemplary or punitive damages are allowed by the jury, the amount thereof shall be separately stated in the verdict.

(RSMo 1939 §§ 919, 1124, A.L. 1943 p. 353 § 111)

Prior revisions: 1929 §§ 767, 973; 1919 §§ 1223, 1423; 1909 §§ 1797, 1993



Section 510.280 Motion for directed verdict.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

510.280. Motion for directed verdict. — The demurrer to the evidence and the request for peremptory instructions are abolished and in lieu thereof a party may make a motion for a directed verdict. A party who moves for a directed verdict at the close of the evidence offered by an opponent may offer evidence in the event that the motion is not granted, without having reserved the right so to do and to the same extent as if the motion had not been made. A motion for a directed verdict which is not granted is not a waiver of trial by jury even though all parties to the action have moved for directed verdicts. Upon motion for directed verdict by a party opposing a claim the court, whether so requested or not, may dismiss the claim without prejudice if justice so requires.

(L. 1943 p. 353 § 112)



Section 510.290 Denial of motion for directed verdict — motion to set aside verdict, judgment — motion for new trial.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

510.290. Denial of motion for directed verdict — motion to set aside verdict, judgment — motion for new trial. — Whenever a motion for a directed verdict made at the close of all the evidence is denied or for any reason is not granted the court is deemed to have submitted the action to the jury subject to a later determination of the legal questions raised by the motion. Within ten days after the reception of a verdict, a party who has moved for a directed verdict may move to have the verdict and any judgment entered thereon set aside and to have judgment entered in accordance with his motion for a directed verdict; or if a verdict was not returned, such party, within ten days after the jury has been discharged, may move for judgment in accordance with his motion for a directed verdict. A motion for a new trial may be joined with this motion, or a new trial may be prayed for in the alternative. If a verdict was returned the court may allow the judgment to stand or may reopen the judgment and either order a new trial or direct the entry of judgment as if the requested verdict had been directed. If no verdict was returned the court may direct the entry of judgment as if the requested verdict had been directed or may order a new trial.

(L. 1943 p. 353 § 113)



Section 510.300 Instructions.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

510.300. Instructions. — 1. At the close of all the evidence, or at such earlier time during the trial as the court may reasonably direct, any party may request that the court instruct the jury in writing on the law applicable to the issues in evidence in the case. Such instructions so requested to be submitted in writing by the party requesting the same, and may be given or refused by the court according to the law and the evidence in the case. The court may also instruct the jury in writing of its own motion. The court shall afford ample opportunity for counsel to examine the instructions before the same are given and to make objections out of the hearing of the jury.

2. Instructions which are refused shall be so marked by the court and filed with the clerk. All instructions given shall be carried by the jury to their room and returned and filed at the conclusion of their deliberations. All instructions refused and all instructions given shall be kept as part of the record of the cause.

(RSMo 1939 § 1118, A.L. 1943 p. 353 § 105)

Prior revisions: 1929 § 967; 1919 § 1417; 1909 § 1987



Section 510.310 Procedure in cases tried upon facts without a jury.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

510.310. Procedure in cases tried upon facts without a jury. — 1. In cases tried upon the facts without a jury, the court shall rule upon all objections to evidence as in jury cases. Where the court is of the opinion that the evidence is not admissible, it shall not receive the evidence, but where the evidence is brief and is not privileged, the court shall permit the same and any cross-examination relating thereto or evidence in rebuttal thereof to be taken down by the court reporter or otherwise preserved, apart from the evidence received.

2. At or after the trial, the court shall render such judgment as it thinks right upon the law and the evidence. If any party shall so request before final submission of the case, the court shall dictate to the court reporter, or prepare and file a brief opinion containing a statement of the grounds for its decision and the method of determining any damages awarded; and may, or if specifically requested by counsel, shall, include its findings on any of the principal controverted fact issues. All fact issues upon which no specific findings are made shall be deemed found in accordance with the result reached.

3. Upon motion of a party made not later than ten days after entry of judgment the court may amend the judgment and opinion. The motion may be made with a motion for a new trial.

4. No findings of fact, except such as shall have been specifically requested, and no conclusions of law or objections to the judgment or to the opinion of the court are necessary for purposes of review. The question of the sufficiency of the evidence to support the judgment may be raised whether or not the question was raised in the trial court. The appellate court shall review the case upon both the law and the evidence as in suits of an equitable nature. The judgment shall not be set aside unless clearly erroneous, and due regard shall be given to the opportunity of the trial court to judge of the credibility of the witnesses. The appellate court shall consider any evidence which was rejected by the trial court and duly preserved for the appeal when the appellate court believes such evidence to be admissible. The appellate court may also order any rejected evidence to be taken by deposition or under a reference and returned to said court.

(L. 1943 p. 353 § 114)



Section 510.320 Trial or proceeding shall not be terminated by expiration of term.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

510.320. Trial or proceeding shall not be terminated by expiration of term. — No trial or proceeding in any civil or criminal case shall be terminated by the expiration of the term at which it was commenced, but such trial or proceeding may proceed until it is concluded in all respects as if the term had not expired, or same may be continued to an adjourned or special term, or to the next regular term, as the court may direct.

(RSMo 1939 § 2023)

Prior revision: 1929 § 1859



Section 510.330 Granting of new trial.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

510.330. Granting of new trial. — A new trial may be granted for any of the reasons for which new trials have heretofore been granted. A new trial may be granted to all or any of the parties and on all or part of the issues after trial by jury, court or referee. On a motion for a new trial in an action tried without a jury, the court may open the judgment if one has been entered, take additional testimony, amend findings of fact or make new findings, and direct the entry of a new judgment. Only one new trial shall be allowed on the ground that the verdict is against the weight of the evidence. Every order allowing a new trial shall specify of record the ground or grounds on which said new trial is granted.

(L. 1943 p. 353 § 115)



Section 510.350 Motion for new trial when based upon affidavits.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

510.350. Motion for new trial when based upon affidavits. — When a motion for new trial is based upon affidavits they shall be served with the motion. The opposing party has ten days after such service within which to serve opposing affidavits, which period may be extended for an additional period not exceeding twenty days either by the court for good cause shown or by the parties by written stipulation. The court may permit reply affidavits.

(L. 1943 p. 353 § 117)



Section 510.360 When motion for new trial deemed denied.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

510.360. When motion for new trial deemed denied. — If the motion for new trial is not passed on within ninety days after the motion is filed, it is deemed denied for all purposes.

(L. 1943 p. 353 § 118)



Section 510.370 Court may order a new trial, when.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

510.370. Court may order a new trial, when. — Not later than thirty days after entry of judgment, the court of its own initiative may order a new trial for any reason for which it might have granted a new trial on motion of a party, and every order granting a new trial shall specify the grounds therefor.

(L. 1943 p. 353 § 119)



Section 510.380 Abolishment of motion for judgment notwithstanding the verdict and motion in arrest of judgment.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

510.380. Abolishment of motion for judgment notwithstanding the verdict and motion in arrest of judgment. — The motion for judgment notwithstanding the verdict and the motion in arrest of judgment are hereby abolished and the objections which were heretofore made on such motions may be raised in a motion for a new trial or upon motion filed at the same time as is required for motion for a new trial, praying for appropriate relief in the premises.

(L. 1943 p. 353 § 120)



Section 510.390 Death or other disability of judge — power of substitute.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

510.390. Death or other disability of judge — power of substitute. — If by reason of his going out of office, death, sickness, or other disability, a judge before whom an action has been tried is unable to perform the duties to be performed by the court under this code after a verdict is returned or findings of fact are filed, then any other judge sitting in or assigned to the court in which the action was tried may perform those duties; but if such other judge is satisfied that he cannot perform those duties because he did not preside at the trial or for any other reason, he may in his discretion grant a new trial.

(L. 1943 p. 353 § 121)






Chapter 511 Judgments

Chapter Cross References



Section 511.010 Term "real estate" construed.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.010. Term "real estate" construed. — The term "real estate", as used in this chapter, shall be construed to include all estate and interest in lands, tenements and hereditaments liable to be sold upon execution.

(RSMo 1939 § 1305)

Prior revisions: 1929 § 1141; 1919 § 1592; 1909 § 2161



Section 511.020 Judgment defined.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.020. Judgment defined. — A "judgment" is the final determination of the right of the parties in the action.

(RSMo 1939 § 1236)

Prior revisions: 1929 § 1070; 1919 § 1521; 1909 § 2090

(1977) Held, failure of judgment entered to mention two of fourteen defendants results in judgment not fully disposing of all parties and judgment is not appealable. Claspill v. Craig (A.), 546 S.W.2d 202.



Section 511.030 Judgment, against whom rendered, effect of — court's powers as to minor or disabled person.

Effective 28 Aug 1999

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.030. Judgment, against whom rendered, effect of — court's powers as to minor or disabled person. — 1. Judgment may be given for or against one or more of several plaintiffs, and for or against one or more of several defendants; and it may determine the ultimate rights of the parties on each side, as between themselves, and it may grant to the plaintiff or the defendant any affirmative or other relief to which he may be entitled.

2. If the court determines in any action that a plaintiff or defendant entitled to judgment or other relief is a minor or disabled person, the court may, as part of such judgment, without appointing a conservator, authorize, direct or ratify any transaction necessary or desirable to achieve any security, service or care arrangement meeting the foreseeable needs of such person which is authorized pursuant to the provisions of chapter 475.

3. If the court determines in any action that a plaintiff or defendant entitled to judgment or other relief is a minor or disabled person, the court may, as part of such judgment, without appointing a conservator, authorize, direct or ratify any contract or other transaction relating to such person's financial affairs or involving such person's estate if the court determines that the transaction is in the best interests of such person, provided the transaction is authorized pursuant to the provisions of chapter 475.

(RSMo 1939 § 1237, A.L. 1999 S.B. 386)

Prior revisions: 1929 § 1071; 1919 § 1522; 1909 § 2091



Section 511.040 Judgment on a counterclaim or cross-claim when court orders separate trials.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.040. Judgment on a counterclaim or cross-claim when court orders separate trials. — If the court orders separate trials as provided in section 510.180, judgment on a counterclaim or cross-claim may be rendered even if the claims of the opposing party have been dismissed or otherwise disposed of.

(L. 1943 p. 353 § 79)



Section 511.050 Judgment of non pros., when entered.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.050. Judgment of non pros., when entered. — If the plaintiff shall fail to file his replication, or other pleading, within the time prescribed by law or the rules of practice of the court, and to serve the adverse party, or his attorney, with a copy thereof when the same is required, judgment of non pros. shall be given against him.

(RSMo 1939 § 1241)

Prior revisions: 1929 § 1075; 1919 § 1526; 1909 § 2095



Section 511.060 When set aside.

Effective 28 Aug 1957

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.060. When set aside. — The judgment may, for good cause shown, be set aside at any time within thirty days after it is entered, upon such terms as are just.

(RSMo 1939 § 1242, A.L. 1957 p. 297)

Prior revisions: 1929 § 1076; 1919 § 1527; 1909 § 2096



Section 511.070 Confession of judgment entered, when.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.070. Confession of judgment entered, when. — A judgment by confession may be entered without action, either for money due or to become due, or to secure any person against contingent liability on behalf of the defendant, or both, in the manner herein prescribed.

(RSMo 1939 § 1259)

Prior revisions: 1929 § 1093; 1919 § 1544; 1909 § 2113



Section 511.080 Form of confession.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.080. Form of confession. — A statement in writing must be made, signed by the defendant, and verified by affidavit, to the following effect:

(1) It must state the amount for which the judgment may be rendered, and authorize the entry of judgment thereon;

(2) If it be for money due, or to become due, it must state concisely the facts out of which it arose, and must show that the sum confessed therefor is justly due, or to become due;

(3) If it be for the purpose of securing the plaintiff against a contingent liability, it must state concisely the facts constituting the liability, and must show that the sum confessed therefor does not exceed the same.

(RSMo 1939 § 1260)

Prior revisions: 1929 § 1094; 1919 § 1545; 1909 § 2114



Section 511.090 Defendant identified to court.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.090. Defendant identified to court. — Such statement and affidavits shall be filed, and the court shall render judgment for the amount confessed, and cause the same to be entered upon the records, first being satisfied of the identity of the defendant, if present, or, if not present, that he executed the same in writing, and made the affidavit herein required.

(RSMo 1939 § 1261)

Prior revisions: 1929 § 1095; 1919 § 1546; 1909 § 2115



Section 511.100 Confession by attorney in fact.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.100. Confession by attorney in fact. — A judgment by confession may also be rendered against any person for a debt owing upon a note, bond or bill of exchange, under his power of attorney therefor, acknowledged as required of deeds of land for record and filed in the court rendering the judgment, at the time of its rendition, together with the note, bond or bill of exchange, and the affidavit of the plaintiff that the debt is bona fide, for a fair and valuable consideration, and owing after allowing all just credits and setoffs.

(RSMo 1939 § 1262)

Prior revisions: 1929 § 1096; 1919 § 1547; 1909 § 2116



Section 511.110 Interlocutory judgment entered upon default.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.110. Interlocutory judgment entered upon default. — If the defendant shall fail to file his answer or other pleading within the time prescribed by law or the rules of practice of the court, and serve a copy thereof upon the adverse party, or his attorney, when the same is required, an interlocutory judgment shall be given against him by default.

(RSMo 1939 § 1239)

Prior revisions: 1929 § 1073; 1919 § 1524; 1909 § 2093



Section 511.120 When set aside.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.120. When set aside. — Such judgment may, for good cause shown, be set aside at any time before the damages are assessed or final judgment rendered, upon such terms as shall be just.

(RSMo 1939 § 1240)

Prior revisions: 1929 § 1074; 1919 § 1525; 1909 § 2094



Section 511.130 Judgment interlocutory against only part of the defendants.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.130. Judgment interlocutory against only part of the defendants. — When there are several defendants in a suit, and some of them appear and plead and others make default, an interlocutory judgment by default may be entered against such as make default, and the cause may proceed against the others; but only one final judgment shall be given in the action.

(RSMo 1939 § 1243)

Prior revisions: 1929 § 1077; 1919 § 1528; 1909 § 2097

(2007) Section is invalid as being abrogated by Rule 74.01(b). Hagan v. Buchanan, 215 S.W.3d 252 (Mo.App.W.D.).



Section 511.140 Judgment by default, how proceeded on to final judgment.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.140. Judgment by default, how proceeded on to final judgment. — Whenever an interlocutory judgment shall be rendered for the plaintiff by default nihil dicit, confession, or upon an issue of law, in any suit founded upon a written instrument, or upon a judgment of any court of record, and the demand is ascertained by such instrument or the record of any such judgment, the court shall assess the damages, and final judgment shall be given thereon.

(RSMo 1939 § 1244)

Prior revisions: 1929 § 1078; 1919 § 1529; 1909 § 2098



Section 511.150 Assessment of damages.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.150. Assessment of damages. — In all cases of interlocutory judgments not provided for in sections 511.130 and 511.140, the plaintiff may, if he demand it, have a jury to assess his damages. If no jury be demanded the court shall assess the damages, or give the other relief asked in the petition, and final judgment shall be given thereon.

(RSMo 1939 § 1245)

Prior revisions: 1929 § 1079; 1919 § 1530; 1909 § 2099

(2007) Section is invalid as being abrogated by Rule 74.01(b). Hagan v. Buchanan, 215 S.W.3d 252 (Mo.App.W.D.).



Section 511.160 Damages not to exceed amount claimed.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.160. Damages not to exceed amount claimed. — Whenever such interlocutory judgment shall be rendered for the plaintiff, the damages or other relief shall not be other or greater than that which he shall have demanded in the petition, as originally filed and served on defendant; but in any other case, the court may grant him any relief consistent with the case made by the plaintiff and embraced within the issues.

(RSMo 1939 § 1246)

Prior revisions: 1929 § 1080; 1919 § 1531; 1909 § 2100



Section 511.170 Petition for review, grounds.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.170. Petition for review, grounds. — When such interlocutory judgment shall be made and final judgment entered thereon against any defendant who shall not have been summoned as required by this chapter, or who shall not have appeared to the suit, or has been made a party as the representative of one who shall have been summoned or appeared, such final judgment may be set aside, if the defendant shall, within the time herein limited, appear, and by petition for review, show good cause for setting aside such judgment.

(RSMo 1939 § 1247)

Prior revisions: 1929 § 1081; 1919 § 1532; 1909 § 2101



Section 511.180 Bar to petition for review.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.180. Bar to petition for review. — If the plaintiff shall, at any time after such final judgment, serve the defendant, within any of the United States or the territories thereof, with notice of the suit and a copy of the judgment thereon, and such defendant shall not, within one year after such service, bring his petition for review, the court, on proof of the service of such notice, shall make an order that the judgment stand absolute.

(RSMo 1939 § 1248)

Prior revisions: 1929 § 1082; 1919 § 1533; 1909 § 2102



Section 511.190 Judgment absolute after three years.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.190. Judgment absolute after three years. — If such petition for review be not filed within three years after such final judgment is rendered, the same shall stand absolute, whether notice thereof be given or not.

(RSMo 1939 § 1249)

Prior revisions: 1929 § 1083; 1919 § 1534; 1909 § 2103



Section 511.200 Judgment set aside — contents of petition.

Effective 28 Aug 1949

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.200. Judgment set aside — contents of petition. — No such judgment shall be set aside unless the petition for review shall state the existence of the facts set forth in section 511.170, and that the petition of plaintiff, upon which the judgment complained of was obtained, is untrue in some material matter, setting it forth, or that he has and then had a good defense thereto, setting such defense forth, or both, and then only on condition that the defendant answer or direct a motion to the petition of plaintiff on which the judgment was rendered within a reasonable time, to be ordered by the court. Such petition for review shall be verified by affidavit of the defendant or his attorney of record.

(RSMo 1939 § 1250, A. 1949 H.B. 2119)

Prior revisions: 1929 § 1084; 1919 § 1535; 1909 § 2104



Section 511.210 Petition, how served.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.210. Petition, how served. — The petition of defendant shall be served on the plaintiff in the judgment or notice given by publication to him, or, if the plaintiff be dead, then on or to his legal representatives, in like time and manner as provided for the service or giving of notice in case of an original petition upon a defendant.

(RSMo 1939 § 1251)

Prior revisions: 1929 § 1085; 1919 § 1536; 1909 § 2105



Section 511.220 If answer or motion filed, cause to proceed.

Effective 28 Aug 1949

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.220. If answer or motion filed, cause to proceed. — If the answer or motion is filed within the time so limited, the cause shall proceed as it would have done had the defendant appeared to the summons and filed his answer or motion to the petition; if not, the judgment shall be made absolute.

(RSMo 1939 § 1252, A. 1949 H.B. 2119)

Prior revisions: 1929 § 1086; 1919 § 1537; 1909 § 2106



Section 511.230 Judgment for defendant to be what.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.230. Judgment for defendant to be what. — If, upon the trial of a cause, judgment shall be for the defendant, or if the judgment be for the plaintiff, but for less than the original judgment, the defendant may also have judgment with costs against the plaintiff for such damages as justice shall require, as will reimburse him for moneys applied to the satisfaction of the original judgment and legal interest thereon, and which the plaintiff did not finally recover.

(RSMo 1939 § 1253)

Prior revisions: 1929 § 1087; 1919 § 1538; 1909 § 2107



Section 511.240 Sale of property to innocent purchaser not affected by vacating judgment.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.240. Sale of property to innocent purchaser not affected by vacating judgment. — No sale or conveyance of property for the satisfaction of any judgment, regularly made, shall be affected or prejudiced by the setting aside any judgment on the appearance of a defendant, as herein provided, if the property shall be in the hands of innocent purchasers.

(RSMo 1939 § 1254)

Prior revisions: 1929 § 1088; 1919 § 1539; 1909 § 2108



Section 511.250 Motion to set aside judgment must be filed within three years.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.250. Motion to set aside judgment must be filed within three years. — Judgments in any court of record shall not be set aside for irregularity, on motion, unless such motion be made within three years after the term at which such judgment was rendered.

(RSMo 1939 § 1267)

Prior revisions: 1929 § 1101; 1919 § 1552; 1909 § 2121



Section 511.260 Imperfections for which judgment will not be reversed or affected.

Effective 28 Aug 1949

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.260. Imperfections for which judgment will not be reversed or affected. — When a verdict shall have been rendered in any cause, the judgment thereon shall not be stayed, nor shall such judgment, nor any judgment after trial or submission, nor any judgment upon confession nihil dicit or upon failure to answer, nor any judgment upon a writ of inquiry of damages executed thereon, be reversed, impaired or in any way affected by reason of the following imperfections, omissions, defects, matters or things, or any of them, namely:

(1) For want of any writ, original or judicial;

(2) For any default or defect of process, or for misconceiving any process, or for awarding the same to the wrong officer, or for the want of any suggestion for awarding process, or for any insufficient suggestion;

(3) For any imperfect or insufficient return of any sheriff or other officer, or that the name of such officer is not signed to any return actually made by him;

(4) For any variance between the original writ and petition;

(5) For any mispleading, miscontinuance or discontinuance, insufficient pleading, jeofail or misjoining issue;

(6) For want of any warrant of attorney of either party, except in cases of judgment by confession, when such warrant is expressly required by law;

(7) For any party under twenty-one years of age having appeared by attorney, if the verdict or judgment be for him;

(8) For the want of any allegation or averment on account of which omission a motion could have been maintained;

(9) For omitting any allegation or averment without proving which the triers of the issue ought not to have given such a verdict;

(10) For any mistake in the name of any party or person, or in any sum of money, or in any description of any property, or in reciting or stating any day, month or year, when the correct name, sum or description shall have been once rightly alleged in any of the pleadings or proceedings;

(11) For a mistake in the name of any juror or officer;

(12) For the want of any venue if the cause was tried in the proper county;

(13) For any informality in entering a judgment or making up the record thereof, or in any continuance or other entry upon the record;

(14) For any other default or negligence of any clerk or officer of the court or of the parties, or of their attorneys, by which neither party shall have been prejudiced.

(RSMo 1939 § 1265, A. 1949 H.B. 2119)

Prior revisions: 1929 § 1099; 1919 § 1550; 1909 § 2119



Section 511.270 Imperfections cured by amendment.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.270. Imperfections cured by amendment. — The omissions, imperfections, defects and variances in section 511.260 enumerated, and all others of a like nature, not being against the right and justice of the matter of the suit, and not altering the issues between the parties on the trial, shall be supplied and amended by the court where the judgment shall be given, or by the court into which such judgment shall be removed by writ of error or by appeal.

(RSMo 1939 § 1266)

Prior revisions: 1929 § 1100; 1919 § 1551; 1909 § 2120



Section 511.280 Specific performance of judgment.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.280. Specific performance of judgment. — In all cases where judgment is given for the conveyance of real estate or the delivery of personal property, the court may, by such judgment, pass the title of such property, without any act to be done on the part of the defendant.

(RSMo 1939 § 1255)

Prior revisions: 1929 § 1089; 1919 § 1540; 1909 § 2109



Section 511.290 Issuance of writs of possession by court.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.290. Issuance of writs of possession by court. — The court may issue a writ of possession, if necessary, to the sheriff of the proper county, to put the party entitled into possession of such real or personal property, or may proceed by attachment or sequestration.

(RSMo 1939 § 1256)

Prior revisions: 1929 § 1090; 1919 § 1541; 1909 § 2110



Section 511.300 Effect of judgment for conveyance.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.300. Effect of judgment for conveyance. — When an unconditional judgment shall be made for a conveyance, release or acquittance, and the party required to execute the same shall not comply therewith, such judgment shall be considered and taken to have the same operation and effect and be as available as if the conveyance, release or acquittance had been executed conformably to the judgment.

(RSMo 1939 § 1257)

Prior revisions: 1929 § 1091; 1919 § 1542; 1909 § 2111



Section 511.310 Damages in lieu of performance of judgment.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.310. Damages in lieu of performance of judgment. — When complete justice cannot otherwise be done, the court may, on the petition of the party entitled to the benefit of a final judgment, cause an inquiry to be made by a jury of the amount of damages which ought to be paid in lieu of the performance of the judgment, and may render a judgment for the damages so assessed, and award execution thereon.

(RSMo 1939 § 1258)

Prior revisions: 1929 § 1092; 1919 § 1543; 1909 § 2112



Section 511.320 Copy of judgment decreeing conveyance recorded — effect of failure to record.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.320. Copy of judgment decreeing conveyance recorded — effect of failure to record. — 1. In all cases where any court of record shall render final judgment, adjudging or decreeing a conveyance of real estate, or that any real estate pass, or shall render any final judgment quieting or determining the title to any real estate, the party in whose favor the judgment or decree is rendered shall cause a copy thereof to be recorded in the office of the recorder of the county wherein the lands passed or to be conveyed or the title to which is quieted or determined lie, within eight months after such judgment or decree is entered.

2. If such judgment or decree be not so recorded, it shall not be valid, except between the parties thereto and such as have actual notice thereof, and in all cases in which any defendant in any such judgment or decree shall have the right, by petition for review, to show good cause for setting aside such judgment or decree, within three years after such judgment or decree is rendered, and a copy of such judgment or decree is not filed for record within eight months as herein provided, such defendant shall be allowed two years and four months from the date of the filing of a copy of such judgment or decree for record in which to file such petition for review; provided, that nothing in this section shall be construed to affect the provisions of section 511.180.

(RSMo 1939 § 1298)

Prior revisions: 1929 § 1134; 1919 § 1585; 1909 § 2154



Section 511.330 Exceptions to section 511.320.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.330. Exceptions to section 511.320. — Nothing contained in section 511.320 shall be so construed as to require a party to record a judgment or decree when a conveyance has been executed in pursuance thereof, and acknowledged or proved and deposited for record in the proper office within the time therein limited.

(RSMo 1939 § 1299)

Prior revisions: 1929 § 1135; 1919 § 1586; 1909 § 2155



Section 511.340 Performance of judgment, enforcement.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.340. Performance of judgment, enforcement. — When a judgment requires the performance of any other act than the payment of money, a certified copy of the judgment may be served upon the party against whom it is given, and his obedience thereto required. If he neglect or refuse, he may be punished by the court as for a contempt, by fine or imprisonment, or both, and, if necessary, by sequestration of property.

(RSMo 1939 § 1268)

Prior revisions: 1929 § 1102; 1919 § 1553; 1909 § 2122

(1976) Where circuit court reversed and held for naught the impeachment proceedings of city removing the city marshal, the city could not be held in contempt for failure to take affirmative action such as paying the marshal's salary and emoluments due during the period of suspension where these acts were not required specifically in the original judgment. State ex rel. City of Pacific v. Buford (A.), 534 S.W.2d 819.



Section 511.350 Liens on real estate established by judgment or decrees in courts of record, exception — associate circuit court, procedure required — no administrative amendments.

Effective 28 Aug 2007

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.350. Liens on real estate established by judgment or decrees in courts of record, exception — associate circuit court, procedure required — no administrative amendments. — 1. Judgments and decrees entered by the supreme court, by any United States district or circuit court held within this state, by any district of the court of appeals, by any circuit court and any probate division of the circuit court, except judgments and decrees rendered by associate, small claims and municipal divisions of the circuit courts, shall be liens on the real estate of the person against whom they are entered, situate in the county for which or in which the court is held.

2. Judgments and decrees rendered by the associate divisions of the circuit courts shall not be liens on the real estate of the person against whom they are rendered until such judgments or decrees are filed with the clerk of the circuit court pursuant to sections 517.141 and 517.151.

3. Judgments and decrees entered by the small claims and municipal divisions of the circuit court shall not constitute liens against the real estate of the person against whom they are rendered.

4. Notwithstanding any other provision of law, no judgments or decrees entered by any court of competent jurisdiction may be amended or modified by any administrative agency without the approval of a court of competent jurisdiction.

5. Notwithstanding subsection 4 of this section or any other law to the contrary, no judgments or decrees entered by any court of competent jurisdiction relating to child support orders may be amended or modified by any administrative agency without the approval of a court of competent jurisdiction.

(RSMo 1939 § 1269, A. 1949 H.B. 2119, A.L. 1973 S.B. 263, A.L. 1982 S.B. 484, A.L. 2001 S.B. 10, A.L. 2003 H.B. 613, A.L. 2007 S.B. 25)

Prior revisions: 1929 § 1103; 1919 § 1554; 1909 § 2123



Section 511.360 Commencement, extent and duration of lien — applicability of duration of lien.

Effective 28 Aug 2002

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.360. Commencement, extent and duration of lien — applicability of duration of lien. — The lien of a judgment or decree shall extend as well to the real estate acquired after the rendition thereof, as to that which was owned when the judgment or decree was rendered. Such liens shall commence on the day of the rendition of the judgment, and shall continue for ten years, subject to be revived as herein provided; but when two or more judgments or decrees are rendered at the same term, as between the parties entitled to such judgments or decrees, the lien shall commence on the last day of the term at which they are rendered. The provisions of this section relating to the duration of the lien on real estate shall apply only to judgments or decrees rendered or revived after August 28, 1998, and, for all judgments or decrees entered prior to such date, the lien of such judgment or decree shall continue for three years from the date such lien commenced.

(RSMo 1939 § 1270, A.L. 2001 S.B. 10, A.L. 2002 H.B. 1768)

Prior revisions: 1929 § 1105; 1919 § 1556; 1909 § 2125



Section 511.370 Scire facias to revive, may issue, when.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.370. Scire facias to revive, may issue, when. — The plaintiff or his legal representative may, at any time within ten years, sue out a scire facias to revive a judgment and lien; but after the expiration of ten years from the rendition of the judgment, no scire facias shall issue.

(RSMo 1939 § 1271)

Prior revisions: 1929 § 1106; 1919 § 1557; 1909 § 2126



Section 511.380 Revival to take effect from rendition.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.380. Revival to take effect from rendition. — If a scire facias be issued after the expiration of the lien, and a judgment of revival is afterward rendered, such revival shall only take effect from the rendition thereof, and shall not prevail over intermediate encumbrances.

(RSMo 1939 § 1272)

Prior revisions: 1929 § 1107; 1919 § 1558; 1909 § 2127



Section 511.390 Scire facias before lien expires, effect of.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.390. Scire facias before lien expires, effect of. — If a scire facias is issued to revive a judgment and lien before the expiration of the lien, and a judgment of revival is afterward rendered, although it may be after the expiration of the lien, yet the said lien shall prevail over all intermediate encumbrances.

(RSMo 1939 § 1273)

Prior revisions: 1929 § 1108; 1919 § 1559; 1909 § 2128



Section 511.400 Scire facias, how served and when triable.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.400. Scire facias, how served and when triable. — The scire facias shall be served on the defendant or his legal representatives, terre tenants or other persons occupying the land, and be directed to and executed in any county in this state. All such cases shall be tried at the return term, except they are continued for cause.

(RSMo 1939 § 1274)

Prior revisions: 1929 § 1109; 1919 § 1560; 1909 § 2129



Section 511.410 Publication ordered, when.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.410. Publication ordered, when. — If the defendant cannot be found, the court may make an order setting forth briefly the nature of the case, and requiring all persons interested to show cause, at the next term of such court, why such judgment or decree should not be revived and the lien continued.

(RSMo 1939 § 1275)

Prior revisions: 1929 § 1110; 1919 § 1561; 1909 § 2130



Section 511.420 Publication of order.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.420. Publication of order. — The order shall be published in some newspaper printed in this state for three weeks, the last insertion to be two weeks before the commencement of the term at which the parties are required to appear.

(RSMo 1939 § 1276)

Prior revisions: 1929 § 1111; 1919 § 1562; 1909 § 2131



Section 511.430 Judgment of revival, when.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.430. Judgment of revival, when. — If upon the service of the scire facias or publication as aforesaid, the defendant, or any of his creditors, do not appear and show cause against reviving the judgment or decree, the same shall be revived, and the lien continued for another period of three years; and so on, from time to time, as often as may be necessary.

(RSMo 1939 § 1277)

Prior revisions: 1929 § 1112; 1919 § 1563; 1909 § 2132



Section 511.440 Transcript of judgment a lien in another county, when — procedure.

Effective 28 Aug 1999

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.440. Transcript of judgment a lien in another county, when — procedure. — 1. Judgments and decrees obtained in the supreme court or any district of the court of appeals or any United States court or any court of record in this state shall, upon the filing of a transcript thereof in the office of the clerk of the circuit court of any other county and indexing of such transcript as provided in subsection 2 of this section, be a lien upon the real estate of the person against whom such judgment or decree is rendered, situate in the county in which such transcript is filed.

2. Such judgment or decree as provided in subsection 1 of this section shall be entered in the record kept by the clerk of the circuit court having jurisdiction of civil causes within a county or a city not within a county, for judgments and decrees of the circuit court of such county as provided in section 511.500, except that the record of entry of such judgment or decree shall also include the name and location of the court that rendered such judgment or decree.

(RSMo 1939 § 1306, A. 1949 H.B. 2119, A.L. 1973 S.B. 263, A.L. 1978 H.B. 1634, A.L. 1994 S.B. 424, A.L. 1999 S.B. 1, et al.)

Prior revisions: 1929 § 1142; 1919 § 1593; 1909 § 2162



Section 511.450 Judgment docketed and recorded, when.

Effective 28 Aug 1999

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.450. Judgment docketed and recorded, when. — As soon as such transcript shall be filed in the office of the clerk of the circuit court of any county, the clerk thereof shall forthwith enter the judgment or decree in the judgment docket of said court, in the same manner as is provided for entering judgments rendered in such court; and the clerk shall also record such transcript in a record to be kept for that purpose, and shall record, both in the judgment docket and upon the record of such transcript, the time of filing the same in his office.

(RSMo 1939 § 1307, A.L. 1999 S.B. 1, et al.)

Prior revisions: 1929 § 1143; 1919 § 1594; 1909 § 2163



Section 511.470 Such liens to have the force of other judgment liens.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.470. Such liens to have the force of other judgment liens. — The lien created by sections 511.440 to 511.480 shall exist to the same extent and for the same time only as the lien of the judgment or decree in the county where the same was rendered; and a transcript of a judgment or decree reviving a judgment or decree, or the lien thereof, may be filed, docketed and recorded in the same manner and with like effect as an original judgment or decree.

(RSMo 1939 § 1309)

Prior revisions: 1929 § 1145; 1919 § 1596; 1909 § 2165



Section 511.480 Execution and revival sued out where judgment was rendered — except magistrate judgments.

Effective 28 Aug 1965

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.480. Execution and revival sued out where judgment was rendered — except magistrate judgments. — 1. Sections 511.460 to 511.480 shall be deemed to authorize the court where such transcript shall be filed to issue executions on such judgment or decree and to exercise all powers incident to the judgment including judgment debtor proceedings, and a scire facias to revive such judgment or decree or lien.

2. Transcripts of judgments described in section 511.440 shall not authorize the courts where such transcripts shall be filed to issue executions thereon or to issue a scire facias to revive such judgments, but they shall issue and be sued out of the court where the original judgment or decree was rendered.

(RSMo 1939 § 1310, A.L. 1965 p. 659)

Prior revisions: 1929 § 1146; 1919 § 1597; 1909 § 2166



Section 511.490 Clerk — failure to perform duty — penalty.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.490. Clerk — failure to perform duty — penalty. — Any clerk of a court who shall refuse or neglect, after tender of his fees for the same, to file and record such transcript and docket such judgment or decree, as in sections 511.440 to 511.480 directed, shall be liable on his official bond to any person damaged by reason of such refusal or neglect, in double the amount of damages sustained.

(RSMo 1939 § 1311)

Prior revisions: 1929 § 1147; 1919 § 1598; 1909 § 2167



Section 511.500 Abstract of judgment filed with circuit clerk to establish lien on real property — priority of liens (counties and City of St. Louis).

Effective 28 Aug 1997

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.500. Abstract of judgment filed with circuit clerk to establish lien on real property — priority of liens (counties and City of St. Louis). — No judgment hereafter rendered by any court shall be a lien on real estate situate in such counties or city not within a county, until an abstract of the judgment shall be entered in a record prepared and maintained in the manner prescribed by supreme court rule which shall be available for public inspection in the office of the circuit clerk, and which shall state: the names of the parties; the date of the judgment; the nature of the judgment or decree; the amount of the debt, damages and costs; and the satisfaction or other disposition thereof, with any necessary notes thereon. The liens of all judgments entered in such record, as provided in this section, shall have priority according to the sequence of and from the time of its respective entry into the record, such time being deemed within the period of time in which the abstract thereof should be furnished to or provided by the circuit clerk pursuant to the provisions of this chapter.

(RSMo 1939 § 1314, A.L. 1982 S.B. 484, A.L. 1992 H.B. 982 merged with S.B. 833, A.L. 1997 S.B. 248)

Prior revisions: 1929 § 1150; 1919 § 1601; 1909 § 2170



Section 511.510 Duty of clerk to furnish and enter abstracts — satisfaction of judgments — liability of clerk.

Effective 28 Aug 2003

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.510. Duty of clerk to furnish and enter abstracts — satisfaction of judgments — liability of clerk. — It shall be the duty of the clerks of any division of the circuit court to, within five days after the rendition of any final judgment in their respective division, enter an abstract of such judgment in the record as required in section 511.500; and the clerk shall immediately enter the same when the abstract aforesaid shall be furnished to such clerk by any party interested, or such party's agent; and each of the clerks and their sureties shall be respectively liable for any damage occasioned by any neglect to perform the duties hereby required of them respectively; and it is further provided that whenever any personal representative, guardian or conservator, or any party interested, or such party's agent, shall exhibit to the clerk of the court wherein such judgment may be recorded a receipt or certificate of the proper officer, stating that such judgment has been duly satisfied, then the circuit clerk shall, without further fee, enter satisfaction of such judgment in such clerk's office in the record as required in section 511.500.

(RSMo 1939 § 1315, A.L. 1983 S.B. 44 & 45, A.L. 1992 H.B. 982 merged with S.B. 833, A.L. 1996 S.B. 869, A.L. 1997 S.B. 248, A.L. 2003 H.B. 613)

Prior revisions: 1929 § 1151; 1919 § 1602; 1909 § 2171



Section 511.530 Lien of judgment rendered by district No. 2 of Marion County circuit court.

Effective 02 Jan 1979, see footnote

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.530. Lien of judgment rendered by district No. 2 of Marion County circuit court. — The lien of the judgment of district number 2 of the circuit court of Marion County shall be the same as the lien of the judgments of district number 1 of the circuit court for the county of Marion, and shall be governed by the same laws.

(RSMo 1939 § 2430, A. 1949 H.B. 2119, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 14558; 1919 § 13737; 1909 § 4286

Effective 1-02-79



Section 511.540 Death of a plaintiff, survival of judgment.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.540. Death of a plaintiff, survival of judgment. — If one or more plaintiffs in a judgment or decree shall die before the same is satisfied or carried into effect, the judgment or decree, if concerning the personalty, shall survive to the executors or administrators of such deceased party, and if concerning real estate, to his or their heirs or devisees; and execution may be sued out in the name of the surviving plaintiff or plaintiffs, or legal representatives of the deceased plaintiff, for the benefit of himself or themselves, and the legal representatives of the deceased party; or the judgment or decree may be revived in the name of such legal representatives and the surviving plaintiffs, and execution sued out by them jointly.

(RSMo 1939 § 1281)

Prior revisions: 1929 § 1116; 1919 § 1567; 1909 § 2136



Section 511.550 Death of a defendant, survival of judgment.

Effective 02 Jan 1979, see footnote

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.550. Death of a defendant, survival of judgment. — When there are several defendants in a judgment or decree, and some of them die before the same is satisfied or carried into effect, the judgment or decree, if concerning real estate, shall survive against his or their heirs or devisees, and execution may issue against any surviving defendant or defendants, or such judgment or decree may be revived against the heirs or devisees of any or all such deceased defendants, by scire facias, and execution may be sued out against the surviving defendant or defendants, and the heirs or devisees of such deceased defendants, or such of them as are made parties jointly; but if such judgment or decree concern the personalty, execution shall be sued out only against the surviving defendant or defendants; and if the lien of the judgment or decree has not expired, it shall be exhibited in the probate division of the circuit court for allowance, as other demands against the deceased defendant or defendant's estate, but if the lien has expired, the judgment or decree shall be revived against the executors or administrators of the deceased defendant or defendants, and then shall be proceeded with as herein directed.

(RSMo 1939 § 1282, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1117; 1919 § 1568; 1909 § 2137

Effective 1-02-79



Section 511.560 Judgment revived by or against administrator de bonis non.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.560. Judgment revived by or against administrator de bonis non. — If an executor or administrator be plaintiff or defendant in a judgment or decree, and shall die, resign or be dismissed before the same is satisfied or carried into effect, the judgment or decree may be revived by or against the administrator de bonis non, in the manner aforesaid.

(RSMo 1939 § 1284)

Prior revisions: 1929 § 1119; 1919 § 1570; 1909 § 2139



Section 511.570 Satisfaction of judgment.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.570. Satisfaction of judgment. — When any judgment or decree is satisfied otherwise than by execution, the party in whose favor the same was rendered shall, immediately thereafter, enter an acknowledgment of satisfaction thereof in the court where the same was obtained, or before the clerk of such court in vacation.

(RSMo 1939 § 1286)

Prior revisions: 1929 § 1121; 1919 § 1572; 1909 § 2141



Section 511.580 Who may enter satisfaction.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.580. Who may enter satisfaction. — Satisfaction may be entered by the plaintiff in person, by his attorney of record, or by his agent duly authorized, in writing, under the hand of the plaintiff.

(RSMo 1939 § 1287)

Prior revisions: 1929 § 1122; 1919 § 1573; 1909 § 2142



Section 511.590 Satisfaction, where entered.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.590. Satisfaction, where entered. — If the acknowledgment is made in court, it shall be entered of record; but if made before the clerk in vacation, it shall be entered on the minutes, signed by the party making it, and attested by the clerk.

(RSMo 1939 § 1288)

Prior revisions: 1929 § 1123; 1919 § 1574; 1909 § 2143



Section 511.600 When made by agent, his authority to be filed.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.600. When made by agent, his authority to be filed. — When made by an agent, his authority shall be filed in the office of the clerk of the court where the acknowledgment is made.

(RSMo 1939 § 1289)

Prior revisions: 1929 § 1124; 1919 § 1575; 1909 § 2144



Section 511.610 Effect of acknowledgment.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.610. Effect of acknowledgment. — The acknowledgment so made shall forever discharge and release the judgment or decree.

(RSMo 1939 § 1290)

Prior revisions: 1929 § 1125; 1919 § 1576; 1909 § 2145



Section 511.620 Refusal of party to satisfy — proceedings.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.620. Refusal of party to satisfy — proceedings. — If a person receiving satisfaction of a judgment or decree shall refuse within a reasonable time after request of the party interested therein to acknowledge satisfaction on the record, or cause the same to be done in the manner herein provided, the person so interested may, on notice given, apply to the court to have the same done, and the court may thereupon order satisfaction to be entered by the clerk, with like effect as if acknowledged as aforesaid; and the cost attending such acknowledgment shall be recovered of the party refusing by fee-bill, as in other cases.

(RSMo 1939 § 1291)

Prior revisions: 1929 § 1126; 1919 § 1577; 1909 § 2146



Section 511.630 Clerks shall keep book for docketing judgments.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.630. Clerks shall keep book for docketing judgments. — The clerks of courts of record shall keep in their respective offices a well-bound book for entering therein an alphabetical docket of all judgments and decrees.

(RSMo 1939 § 1294)

Prior revisions: 1929 § 1129; 1919 § 1580; 1909 § 2149



Section 511.640 Docket shall contain what entries.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.640. Docket shall contain what entries. — They shall, during every term, or within thirty days thereafter, enter in such docket all final judgments and decrees rendered at such term in alphabetical order, by the name of the person against whom the judgment or decree was entered; and if the judgment or decree be against several persons, it shall be docketed in the name of each person against whom it was recovered, in the alphabetical order of their names, respectively.

(RSMo 1939 § 1295)

Prior revisions: 1929 § 1130; 1919 § 1581; 1909 § 2150



Section 511.650 Further entries to be made in docket.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.650. Further entries to be made in docket. — Such docket shall contain, in columns ruled for that purpose: First, the names of the parties; second, the date; third, the nature of the judgment or decree; fourth, the amount of debt, damages and costs; fifth, the book and page in which it is entered; sixth, a column for entering a note of the satisfaction or other disposition thereof.

(RSMo 1939 § 1296)

Prior revisions: 1929 § 1131; 1919 § 1582; 1909 § 2151



Section 511.660 Space left to enter satisfaction.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.660. Space left to enter satisfaction. — The clerks of courts of record, in recording judgments or decrees, shall leave a space or margin on the record for entering a memorandum of the satisfaction or vacation of such judgment or decree.

(RSMo 1939 § 1292)

Prior revisions: 1929 § 1127; 1919 § 1578; 1909 § 2147



Section 511.670 Clerk to enter disposition of judgments.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.670. Clerk to enter disposition of judgments. — When satisfaction of a judgment or decree shall be acknowledged or entered by order of the court, or satisfaction shall be made by execution, or such judgment or decree shall be vacated, the clerk shall enter upon the margin of the judgment or decree a memorandum of the disposition thereof, the date, and the book and page in which the evidence is entered or recorded.

(RSMo 1939 § 1293)

Prior revisions: 1929 § 1128; 1919 § 1579; 1909 § 2148



Section 511.680 Failure of clerk to perform duty — penalty.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.680. Failure of clerk to perform duty — penalty. — Any clerk failing to comply with the provisions of sections 511.630 to 511.670, or who shall fail to enter in said docket, within the time required, the judgments of associate circuit judges' courts, transcripts of which have been filed in his office, shall forfeit and pay to the party injured thereby the sum of one hundred dollars, to be recovered by civil action.

(RSMo 1939 § 1297)

Prior revisions: 1929 § 1133; 1919 § 1584; 1909 § 2153



Section 511.690 Assignment of judgments.

Effective 28 Aug 1949

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.690. Assignment of judgments. — Judgments of courts of record for the recovery of money may be assigned, in writing, by the plaintiff and the assignees thereof, successively, which assignment shall be on or attached to the judgment, and attested by the clerk of the court or associate circuit judge, and, when so made and attested, shall vest the title to such judgment in each assignee thereof, successively.

(RSMo 1939 § 1300, A. 1949 H.B. 2119)

Prior revisions: 1929 § 1136; 1919 § 1587; 1909 § 2156



Section 511.700 Payment to assignor, when valid.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.700. Payment to assignor, when valid. — Payments or satisfaction on such judgment to the assignor shall be valid, if made before notice of assignment to the judgment debtor, but not otherwise.

(RSMo 1939 § 1301)

Prior revisions: 1929 § 1137; 1919 § 1588; 1909 § 2157



Section 511.710 Execution on assigned judgment, how issued.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.710. Execution on assigned judgment, how issued. — In case of assignment, execution shall issue in the name of the original plaintiff, but shall be endorsed by the clerk or associate circuit judge to be for the use of the assignee.

(RSMo 1939 § 1302)

Prior revisions: 1929 § 1138; 1919 § 1589; 1909 § 2158



Section 511.720 Assignee to have right of action.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.720. Assignee to have right of action. — Any action or other proceeding, which the plaintiff in any judgment might have thereon, may be maintained in the name of the assignee.

(RSMo 1939 § 1303)

Prior revisions: 1929 § 1139; 1919 § 1590; 1909 § 2159



Section 511.730 Execution of delivery bond to plaintiff's judgment.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.730. Execution of delivery bond to plaintiff's judgment. — Bonds for the delivery of property levied upon by virtue of such executions shall be to the judgment plaintiff for the use of such assignee; and all suits and proceedings relating to such judgment, or against any officer on his bond, for neglect of duty relating thereto, may be against or upon the complaint of such assignee, as the case may require.

(RSMo 1939 § 1304)

Prior revisions: 1929 § 1140; 1919 § 1591; 1909 § 2160



Section 511.740 Submitting a controversy without action.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.740. Submitting a controversy without action. — Parties to a question in difference, which might be the subject of a civil action, may, without action, agree upon a case containing the facts upon which the controversy depends, and present a submission of the same to any court which would have jurisdiction if an action had been brought; but it must appear, by affidavit, that the controversy is real and the proceedings in good faith, to determine the rights of the parties; the court shall thereupon hear and determine the case, and render judgment thereon, as if an action were depending.

(RSMo 1939 § 1263)

Prior revisions: 1929 § 1097; 1919 § 1548; 1909 § 2117



Section 511.750 Enforcement of judgment.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.750. Enforcement of judgment. — The judgment may be enforced in the same manner as if it had been rendered in an action, unless otherwise provided in the submission; and, in like manner, shall be with costs, and subject to an appeal or writ of error, unless otherwise provided in the submission.

(RSMo 1939 § 1264)

Prior revisions: 1929 § 1098; 1919 § 1549; 1909 § 2118



Section 511.760 Uniform enforcement of foreign judgments law.

Effective 28 Aug 1951

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.760. Uniform enforcement of foreign judgments law. — 1. The following terms as used in this section shall mean:

(1) "Foreign judgment", any judgment, decree or order of a court of the United States or of any state or territory which is entitled to full faith and credit in this state;

(2) "Judgment debtor", the party against whom a foreign judgment has been rendered;

(3) "Levy", to take control of or create a lien upon property under any judicial writ or process whereby satisfaction of a judgment may be enforced against such property;

(4) "Register", to file and record a foreign judgment in a court of this state.

2. On application made within the time allowed for bringing an action on a foreign judgment in this state, any person entitled to bring such action may have a foreign judgment registered in any court of this state having jurisdiction in such action.

3. A verified petition for registration shall set forth a copy of the judgment to be registered, the date of its entry and the record of any subsequent entries affecting it, all authenticated in the manner authorized by the laws of the United States or of this state, and a prayer that the judgment be registered. The clerk of the registering court shall notify the clerk of the court which rendered the original judgment that application for registration has been made, and shall request him to file this information with the judgment.

4. At any time after registration the petitioner shall be entitled to have summons issued and served upon the judgment debtor as in an action brought upon the foreign judgment, in any manner authorized by the law of this state for obtaining jurisdiction of the person.

5. If jurisdiction of the person of the judgment debtor cannot be obtained, a notice clearly designating the foreign judgment and reciting the fact of registration, the court in which it is registered, and the time allowed for pleading, shall be sent by the clerk of the registering court by registered mail to the last known address of the judgment debtor. Proof of such mailing shall be made by the certificate of the clerk.

6. At any time after the registration and regardless of whether jurisdiction of the person of the judgment debtor has been secured or final judgment has been obtained, a levy may be made under the registered judgment upon any property of the judgment debtor which is subject to execution or other judicial process for satisfaction of judgments.

7. If the judgment debtor fails to plead within thirty days after jurisdiction over his person has been obtained, or if the court after hearing has refused to set the registration aside, the registered judgment shall become a final personal judgment of the court in which it is registered.

8. Any defense, setoff or counterclaim which under the law of this state may be asserted by the defendant in an action on the foreign judgment, may be presented by appropriate pleadings and the issues raised thereby shall be tried and determined as in other civil actions. Such pleadings must be filed within thirty days after personal jurisdiction is acquired or within thirty-five days after the mailing of the notice prescribed in subsection 5.

9. If the judgment debtor shows that an appeal from the original judgment is pending or that he is entitled to, and intends to appeal therefrom, the court shall, on such terms as it deems just, postpone the trial for such time as appears sufficient for the appeal to be concluded, and may set aside the levy upon proof that the defendant has furnished adequate security for satisfaction of the judgment.

10. An order setting aside a registration constitutes a final judgment in favor of the judgment debtor.

11. An appeal may be taken by either party from judgment or order sustaining or setting aside a registration on the same terms as an appeal from a judgment or order of the same court.

12. If personal jurisdiction of the judgment debtor is not secured within thirty days after the levy and he has not, within thirty-five days after the mailing of the notice prescribed by subsection 5, acted to set aside the registration or to assert a setoff or counterclaim the registered judgment shall be a final judgment quasi in rem of the court in which it is registered, binding upon the judgment debtor's interest in property levied upon, and the court shall enter an order to that effect.

13. Sale under the levy may be held at any time after final judgment, either personal or quasi in rem, but not earlier except as otherwise provided by law for sale under levy on perishable goods. Sale and distribution of the proceeds shall be made in accordance with the laws of this state.

14. When a registered foreign judgment becomes a final judgment of this state, the court shall include as part of the judgment interest payable on the foreign judgment under the law of the state in which it was rendered, and the cost of obtaining the authenticated copy of the original judgment. The court shall include as part of its judgment court costs incidental to the proceedings in accordance with the laws of this state.

15. Satisfaction, either partial or complete, of the original judgment or of a judgment entered thereupon in any other state shall operate to the same extent as satisfaction of the judgment in this state, except as to costs authorized by subsection 14.

16. The right of a judgment creditor to bring an action to enforce his judgment instead of proceeding under this section remains unimpaired.

17. This section shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.

18. This section may be cited as the "Uniform Enforcement of Foreign Judgments Law".

(L. 1951 p. 358 §§ 1 to 18)

(1974) “Supplemental judgment” purporting to make an original judgment for alimony final which did not give husband notice or opportunity for hearing violated husband's right to due process. Overman v. Overman (A.), 514 S.W.2d 625.

(1974) Held this section not unconstitutional as denying defendant due process of law by depriving him of property prior to hearing on validity of underlying claim. Bittner v. Butts (Mo.), 514 S.W.2d 556.

(1976) In proceedings by judgment creditor, under Illinois summary judgment law, to enforce judgment, held that defendant's allegation that judgment was based on affidavit containing fraudulent misstatements alleged only intrinsic fraud and was not sufficient to authorize equitable relief against enforcement of judgment under Illinois law and therefore full faith and credit clause precluded any such collateral inquiry by a Missouri Court. Young Electric, Inc. v. Susman (A.), 533 S.W.2d 625.

(1976) Held, a foreign judgment may be attacked for lack of jurisdiction over the subject matter, failure to give due notice and fraud in the procurement of jurisdiction. These are the attacks that can be made at the time of application for registration of the foreign judgment. Corning Truck and Radiator Service v. J.W.M., Inc. (A.), 542 S.W.2d 520.

(1976) Held, to vitiate a foreign judgment on grounds of fraud in the procurement it must be shown that the fraud was extrinsic or collateral to the issues tried. Intrinsic fraud is unavailing. Mekelburg v. Whitman (A.), 545 S.W.2d 89.



Section 511.770 Citation of law — purpose.

Effective 28 Aug 1984

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.770. Citation of law — purpose. — 1. Sections 511.770 to 511.787 may be cited as the "Uniform Foreign Country Money-Judgments Recognition Act".

2. Sections 511.770 to 511.787 shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.

(L. 1984 H.B. 957 §§ 9, 8)



Section 511.773 Definitions.

Effective 28 Aug 1984

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.773. Definitions. — As used in sections 511.770 to 511.787:

(1) "Foreign country" means any governmental unit other than the United States, or any state, district, commonwealth, territory, or insular possession thereof;

(2) "Foreign country judgment" means any judgment of a foreign country granting or denying recovery of a sum of money, other than a judgment for taxes, a fine or other penalty, or a judgment for support in matrimonial or family matters.

(L. 1984 H.B. 957 § 1)



Section 511.775 Judgment final — appeal not to affect.

Effective 28 Aug 1984

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.775. Judgment final — appeal not to affect. — Sections 511.770 to 511.787 apply to any foreign country judgment that is final and conclusive and enforceable where rendered even though an appeal therefrom is pending or it is subject to appeal.

(L. 1984 H.B. 957 § 2)



Section 511.778 Enforceability of judgment, when.

Effective 28 Aug 1984

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.778. Enforceability of judgment, when. — Except as provided in section 511.780, a foreign country judgment meeting the requirements of section 511.775 is conclusive between the parties to the extent that it grants or denies recovery of a sum of money. The foreign country judgment is enforceable in the same manner as the judgment of a sister state which is entitled to full faith and credit.

(L. 1984 H.B. 957 § 3)



Section 511.780 Judgment — not conclusive, when — need not be recognized, when.

Effective 28 Aug 1984

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.780. Judgment — not conclusive, when — need not be recognized, when. — 1. A foreign country judgment is not conclusive if:

(1) The judgment was rendered under a system which does not provide impartial tribunals or procedures compatible with the requirements of due process of law;

(2) The foreign court did not have personal jurisdiction over the defendant; or

(3) The foreign court did not have jurisdiction over the subject matter.

2. A foreign country judgment need not be recognized if:

(1) The defendant in the proceedings in the foreign court did not receive notice of the proceedings in sufficient time to enable him to defend;

(2) The judgment was obtained by fraud;

(3) The claim for relief on which the judgment is based is repugnant to the public policy of this state;

(4) The judgment conflicts with another final and conclusive judgment;

(5) The proceeding in the foreign court was contrary to an agreement between the parties under which the dispute in question was to be settled otherwise than by proceedings in that court; or

(6) In the case of jurisdiction based only on personal service, the foreign court was a seriously inconvenient forum for the trial of the action.

(L. 1984 H.B. 957 § 4)



Section 511.783 Lack of personal jurisdiction not to affect judgment, when.

Effective 28 Aug 1984

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.783. Lack of personal jurisdiction not to affect judgment, when. — 1. The foreign country judgment shall not be refused recognition for lack of personal jurisdiction if:

(1) The defendant was served personally in the foreign country;

(2) The defendant voluntarily appeared in the proceedings, other than for the purpose of protecting property seized or threatened with seizure in the proceedings or of contesting the jurisdiction of the court over him;

(3) The defendant prior to the commencement of the proceedings had agreed to submit to the jurisdiction of the foreign court with respect to the subject matter involved;

(4) The defendant was domiciled in the foreign country when the proceedings were instituted, or, being a body corporate had its principal place of business, was incorporated, or had otherwise acquired corporate status, in the foreign country;

(5) The defendant had a business office in the foreign country and the proceedings in the foreign court involved a claim for relief arising out of business done by the defendant through that office in the foreign country; or

(6) The defendant operated a motor vehicle or airplane in the foreign country and the proceedings involved a claim for relief arising out of such operation.

2. The courts of this state may recognize other bases of jurisdiction consistent with fairness and substantial justice in the context of international commerce or relations.

(L. 1984 H.B. 957 § 5)



Section 511.785 Appeals, stay of proceedings granted, when.

Effective 28 Aug 1984

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.785. Appeals, stay of proceedings granted, when. — If the defendant satisfies the court either that an appeal is pending or that he is entitled and intends to appeal from the foreign country judgment, the court may stay the proceedings until the appeal has been determined or until the expiration of a period of time sufficient to enable the defendant to prosecute the appeal.

(L. 1984 H.B. 957 § 6)



Section 511.787 Recognition of judgment in situations not covered by uniform law.

Effective 28 Aug 1984

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

511.787. Recognition of judgment in situations not covered by uniform law. — Sections 511.770 to 511.787 do not prevent the recognition of a foreign country judgment in situations not covered by sections 511.770 to 511.787.

(L. 1984 H.B. 957 § 7)






Chapter 512 Appeals and Appellate Procedure

Chapter Cross References



Section 512.010 Writs of error in civil cases abolished — review by appeal.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

512.010. Writs of error in civil cases abolished — review by appeal. — 1. Writs of error are abolished in civil cases. Review shall be by appeal, which shall constitute a continuation of the proceeding in the trial court and be deemed to present all issues which heretofore have been presented by writ of error and appeal.

2. This section is not intended to apply to criminal cases.

(L. 1943 p. 353 § 125)



Section 512.020 Who may appeal.

Effective 28 Aug 2004

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

512.020. Who may appeal. — Any party to a suit aggrieved by any judgment of any trial court in any civil cause from which an appeal is not prohibited by the constitution, nor clearly limited in special statutory proceedings, may take his or her appeal to a court having appellate jurisdiction from any:

(1) Order granting a new trial;

(2) Order refusing to revoke, modify, or change an interlocutory order appointing a receiver or receivers, or dissolving an injunction;

(3) Order granting or denying class action certification provided that:

(a) The court of appeals, in its discretion, permits such an appeal; and

(b) An appeal of such an order shall not stay proceedings in the court unless the judge or the court of appeals so orders;

(4) Interlocutory judgments in actions of partition which determine the rights of the parties; or

(5) Final judgment in the case or from any special order after final judgment in the cause; but a failure to appeal from any action or decision of the court before final judgment shall not prejudice the right of the party so failing to have the action of the trial court reviewed on an appeal taken from the final judgment in the case.

(RSMo 1939 § 1184, A.L. 1943 p. 353 § 126, A.L. 2004 S.B. 1211)

Prior revisions: 1929 § 1018; 1919 § 1469; 1909 § 2038

Aggrieved Parties

(1971) Where wife was permitted to amend her motion for change of custody to ask for rights of visitation which she received she was nevertheless an aggrieved party and could appeal since to be an alternative relief it must afford final, full, and complete relief. Eissler v. Eissler (A.), 468 S.W.2d 217.

(1971) Appeal from order, entered in a suit by trustees for construction of testamentary trust, designated as interlocutory and sustaining motion for summary judgment by counterclaimants, who asserted that will provisions creating trust were invalid as violative of rule against perpetuities, and directing delivery of property, accounting and hearing on final distribution, was premature. Proctor v. Jacobs (Mo.), 472 S.W.2d 609.

(1972) After defendant rested his case, the court stated “I'm going to find him guilty and sentence him to six months in the City Workhouse and I'll grant him probation.” Defendant immediately filed “motion for a new trial or for outright reversal and acquittal”, which was overruled. Defendant then filed his notice of appeal. Appellate court held that attempted sentencing before the filing of and ruling on defendant's motion for new trial was premature and void and there was nothing from which appeal could be taken. State v. Summers (A.), 477 S.W.2d 721.

(1972) An order which quashes a writ of garnishment is a final judgment for purposes of an appeal but an order overruling a petition to quash execution of a garnishment is not appealable for the reason that the order does not constitute a final disposition of the cause nor the merits of the garnishment proceeding. Orf v. Computer Institute, Inc. (A.), 480 S.W.2d 73.

(1976) Commissioner of finance is not a “person aggrieved” by a decision of the state banking board and has no standing to sue. Kostman v. Pine Lawn Bank and Trust Co. (Mo.), 540 S.W.2d 72.

(1977) Held, where motion for new trial on all issues was sustained, moving party cannot then appeal from an order denying his motion for a directed verdict since he is not an aggrieved party. Morris v. Patterson (A.), 549 S.W.2d 613.

(1986) A party whose claim is involuntarily dismissed may remain a “party” to the action within the meaning of the term “party to a suit aggrieved by any judgment of any trial court” for purposes of appeal rights. Aherron v. St. John's Mercy Medical Center, 713 S.W.2d 498 (Mo. banc).

(1986) This section grants a right of appeal from an interlocutory judgment in a partition action only where such judgment determines the quantum of party's interest in the property being partitioned. First National Bank of Carrollton V. Eucalyptus, 721 S.W.2d 165 (Mo.App.).

Final Judgments, Generally

(1974) Held, a denial of a motion for new trial is not an appealable judgment, an appeal must be taken from the underlying judgment. Cady v. Kansas City Southern Railway Co. (A.), 512 S.W.2d 882.

(1974) Held, an order denying defendant's motion to bring in a third party defendant is not a final judgment and is not appealable. Nadler v. Continental Insurance Co. (A.), 511 S.W.2d 446.

(1977) Requirement that court make a division of marital property in a dissolution action is mandatory and failure to comply results in no final judgment in the action. The fact that a final judgment has not been rendered bars an appeal under the provisions of § 512.020, RSMo. Corder v. Corder (A.), 546 S.W.2d 798.

(1977) Held, entry of a decree making final an earlier interlocutory decree does not violate rule requiring a single final judgment. Bolin v. Farmers Alliance Mutual Insurance Co. (Mo.), 549 S.W.2d 886.

(1977) Failure to rule on a counterclaim results in judgment not disposing of all issues and such a judgment is not appealable. Allis-Chalmers Credit Corp. v. Baker (A.), 559 S.W.2d 763.

(2000) There is an implied right to appeal from circuit court order creating fire protection district that excludes disputed land. Tipton Rural Fire Protection District v. Objectors, 34 S.W.3d 404 (Mo.App.W.D.).

(2003) Qualified domestic relations order comes within special order exception of section but requires denomination as a judgment or decree. Brooks v. Brooks, 98 S.W.3d 530 (Mo.banc).



Section 512.025 Habeas corpus proceedings for custody of minor child, who may appeal.

Effective 28 Aug 1986

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

512.025. Habeas corpus proceedings for custody of minor child, who may appeal. — Any party may appeal to the court of appeals from a decision in a habeas corpus proceeding involving the custody of a minor child where there is in effect, at the time of the hearing on the writ, no prior court order determining custody. Such appeal shall be expedited by the court in every manner practicable.

(L. 1986 S.B. 493 § 1)



Section 512.030 Appeals jointly or separately.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

512.030. Appeals jointly or separately. — Parties interested jointly, severally, or otherwise in a judgment may join in an appeal therefrom; or, without summons and severance any one or more of them may appeal separately or any two or more of them may join in an appeal.

(L. 1943 p. 353 § 127)



Section 512.040 Titles in appeals.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

512.040. Titles in appeals. — The party appealing shall be known as the appellant, and the adverse party as the respondent, but the title of the action shall not be changed in consequence of the appeal.

(RSMo 1939 § 1185, A.L. 1943 p. 353 § 128)

Prior revisions: 1929 § 1019; 1919 § 1470; 1909 § 2039



Section 512.050 Notice of appeal — when filed — court reporter to be paid, when.

Effective 28 Aug 1997

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

512.050. Notice of appeal — when filed — court reporter to be paid, when. — When an appeal is permitted by law from a trial court and within the time prescribed, a party or his agent may appeal from a judgment or order by filing with the clerk of the trial court a notice of appeal. No such appeal shall be effective unless the notice of appeal shall be filed not later than ten days after the judgment or order appealed from becomes final. All charges due to the court reporter for preparation of the transcript of the record of the trial court shall be paid within ten days of the ordering of the transcript. In the event that actual charges due for the preparation of the transcript cannot be readily determined, a deposit in the amount of the estimated charges due for preparation of the transcript shall be paid within ten days of the written notification by the court reporter of the amount of such estimated charges. The court reporter shall provide such written notification within ten days of any request for transcript. After a timely filing of such notice of appeal, failure of the appellant to take any of the further steps to secure the review of the judgment or order appealed from does not affect the validity of the appeal, but is ground for such action as the appellate court deems appropriate, which may include dismissal of the appeal.

(L. 1943 p. 353 § 129, A.L. 1996 S.B. 869, A.L. 1997 S.B. 248)

(1973) An appeal is to be taken from the judgment entered on jury's verdict, not from order overruling motion for new trial. Safe-Buy Real Estate Agency, Inc. v. Hemphill (A.), 498 S.W.2d 599.



Section 512.060 Appeal by special order of court.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

512.060. Appeal by special order of court. — 1. When an appeal is permitted by law from a final judgment in the trial court, but the time prescribed for filing the ordinary notice of appeal with the clerk of the trial court as set forth in section 512.050 has expired, nevertheless a party seeking reversal of such final judgment may file a notice of appeal in the trial court, within six months from the date of such final judgment, if permitted to do so by a special order of the appropriate appellate court. The special order may be allowed by the appellate court, upon motion and notice to adverse parties, and upon a showing by affidavit, or otherwise, that there is merit in appellant's claim for the special order and that the delay was not due to appellant's culpable negligence. When notified of the issuance of a special order by the appellate court the clerk of the trial court in which the final judgment was entered shall permit the appellant to file a notice of appeal and the appellant shall then proceed to prepare the transcript on appeal as if the appeal had been allowed without a special order.

2. When an appeal is taken after a special order the power to issue a stay is lodged exclusively in the appellate court, which may in its discretion decline to issue a stay or may issue a stay upon such terms with respect to a supersedeas bond as may be appropriate, and in general accord with section 512.080. The supersedeas bond shall be filed in the trial court and the sureties therein shall be subject to the jurisdiction of the trial court as indicated in section 512.100. If a final judgment in the trial court is reversed or modified by the appellate court such reversal or modification shall not affect the rights of any person, not a party to such a suit, acquired in good faith after expiration of the time prescribed for taking an appeal without a special order, but before the filing of the notice of appeal by special order.

(L. 1943 p. 353 § 130)



Section 512.070 Notice to specify what — duties of clerk on filing of appeal.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

512.070. Notice to specify what — duties of clerk on filing of appeal. — 1. The notice of appeal shall specify the parties taking the appeal; shall designate the judgment or order appealed from; and shall name the court to which the appeal is taken.

2. Notification of the filing of the notice of appeal shall thereupon be given by the clerk of the trial court by mailing copies thereof by registered mail to all the parties to the judgment other than the party or parties taking the appeal, but his failure so to do does not affect the validity of the appeal. The notification to a party shall be given by mailing a copy of the notice of appeal to his attorney of record or, if the party is not represented by an attorney, then to the party at his last known address, and such notification is sufficient notwithstanding the death of the party or of his attorney prior to the giving of the notification. At the same time the clerk shall mail a copy of the notice of appeal to the clerk of the appellate court together with a docket fee deposited by appellant. The clerk shall note in a memorandum filed in the cause the names of the parties to whom he mails the copies, with date of mailing.

(L. 1943 p. 353 § 131)



Section 512.080 Appeals to stay execution, when — bond.

Effective 28 Aug 1983

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

512.080. Appeals to stay execution, when — bond. — 1. Appeals shall stay the execution in the following cases:

(1) When the appellant shall be a personal representative, guardian, or conservator, and the action shall be by or against him as such, or when the appellant shall be a county, city, town, township, school district, or other municipality;

(2) When the appellant, at or prior to the time of filing notice of appeal, presents to the court for its approval a supersedeas bond which shall have such surety or sureties as the court requires. The court may also at or prior to the time of filing notice of appeal, by order of record, fix the amount of the supersedeas bond and allow appellant reasonable time, not exceeding twenty days, from the date of the order to file the same subject to the approval of the court or clerk, and such appeal bond, approved by the court or clerk and filed within the time specified in such order, shall have the effect to stay the execution thereafter. If any execution shall have been taken prior to the filing of the bond as so approved by the court or clerk, the same shall be released.

2. The bond shall be conditioned for the satisfaction of the judgment in full together with costs, interest, and damages for delay, if for any reason the appeal is dismissed or if the judgment is affirmed, and to satisfy in full such modification of the judgment and such costs, interest, and damages as the appellate court may adjudge and award. When the judgment is for the recovery of money not otherwise secured, the amount of the bond shall be fixed at such sum as will cover the whole amount of the judgment remaining unsatisfied, costs on the appeal, interest, and damages for delay, unless the court after notice and hearing and for good cause shown fixes a different amount or orders security other than the bond. When the judgment determines the disposition of the property in controversy as in real actions, replevin, and actions to foreclose mortgages, or when such property is in the custody of the sheriff, or when the proceeds of such property or a bond for its value is in the custody or control of the court, the amount of the supersedeas bond shall be fixed at such sum only as will secure the amount recovered for the use and detention of the property, the costs of the action, costs on appeal, interest, and damages for delay. The bond shall indicate the addresses of the sureties.

(L. 1943 p. 353 § 132, A.L. 1983 S.B. 44 & 45)



Section 512.085 Supersedeas bond requirements, tobacco settlement litigation.

Effective 28 Aug 2003

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

512.085. Supersedeas bond requirements, tobacco settlement litigation. — 1. In order to secure and protect the moneys to be received as a result of the master settlement agreement, as defined in section 196.1000, in civil litigation as to any claim relating to tobacco products involving a signatory, a successor of a signatory, or an affiliate of a signatory to the master settlement agreement, the amount of the required undertaking or bond or equivalent surety to be furnished during the pendency of an appeal or any discretionary appellate review of any judgment granting legal, equitable, or any other form of relief in order to stay the execution thereon during the entire course of appellate review shall be set in accordance with applicable laws or court rules, except that the total appeal bond or equivalent surety that is required of all appellants collectively shall not exceed fifty million dollars, regardless of the value of the judgment. Nothing in this section or any other provision of law shall be construed to eliminate the discretion of the court, for good cause shown, to set the undertaking or bond on appeal in an amount lower than that otherwise established by law.

2. If the appellee proves by a preponderance of the evidence that a party bringing an appeal or seeking a stay, for whom the undertaking has been limited, is purposefully dissipating or diverting assets outside of the ordinary course of its business for the purpose of avoiding ultimate payment of the judgment, a limitation granted pursuant to subsection 1 of this section may be rescinded and the court may enter such orders as are necessary to prevent dissipation or diversion of the assets. An appellant whose bond has been reduced pursuant to subsection 1 of this section shall:

(1) Provide to the court and appellee the most recent statement of assets and liabilities of the appellant that is filed with any federal, state, or foreign regulatory agency;

(2) Provide to the court and appellee on a quarterly basis any subsequent updated statement of assets and liabilities that is filed with any federal, state, or foreign regulatory agency; and

(3) Agree that it will not dissipate or divert assets outside the ordinary course of its business for the purpose of avoiding ultimate payment of the judgment.

3. The provisions of this section shall apply to all cases pending on or after August 28, 2003.

(L. 2003 S.B. 242)



Section 512.090 Bond filed, when.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

512.090. Bond filed, when. — If a supersedeas bond is not filed within the time specified, or if the bond filed is found insufficient, and if the action is not yet transferred to the appellate court, a bond may be filed at such time before the action is so transferred to the appellate court, as may be fixed by the trial court. After the action is so transferred, application for leave to file a bond may be made only in the appellate court.

(L. 1943 p. 353 § 133)



Section 512.099 Bond or surety required during pendency of appeal, set how.

Effective 28 Aug 2005

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

512.099. Bond or surety required during pendency of appeal, set how. — 1. In all cases in which there is a count alleging a tort, the amount of the required undertaking or bond or equivalent surety to be furnished during the pendency of an appeal or any discretionary appellate review of any judgment granting legal, equitable, or any other form of relief in order to stay the execution thereon during the entire course of appellate review shall be set in accordance with applicable laws or court rules; except, that the total appeal bond or equivalent surety that is required of all appellants collectively shall not exceed fifty million dollars, regardless of the value of the judgment. Nothing in this section or any other provision of law shall be construed to eliminate the discretion of the court, for good cause shown, to set the undertaking or bond on appeal in an amount lower than that otherwise established by law.

2. If the respondent proves by a preponderance of the evidence that a party bringing an appeal or seeking a stay, for whom the undertaking has been limited, is purposefully dissipating or diverting assets outside of the ordinary course of its business for the purpose of avoiding ultimate payment of the judgment, the limitation granted under subsection 1 of this section may be rescinded and the court may enter such orders as are necessary to prevent dissipation or diversion of the assets. An appellant whose bond has been reduced under subsection 1 of this section shall:

(1) Provide to the court and respondent the most recent statement of assets and liabilities of the appellant that is filed with any federal, state, or foreign regulatory agency;

(2) Provide to the court and respondent on a quarterly basis any subsequent updated statement of assets and liabilities that is filed with any federal, state, or foreign regulatory agency; and

(3) Agree in writing or in court on the record that it will not dissipate or divert assets outside the ordinary course of its business for the purpose of avoiding ultimate payment of the judgment.

3. The provisions of this section shall apply to all judgments entered on or after August 28, 2005.

(L. 2005 H.B. 393)

CROSS REFERENCE:

Applicability of statute changes to cases filed after August 28, 2005, 538.305



Section 512.100 Supersedeas bond — enforcement.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

512.100. Supersedeas bond — enforcement. — By entering into a supersedeas bond, the surety submits himself to the jurisdiction of the trial court and his liability may be enforced on motion for judgment thereon, without the necessity of an independent action. A copy of the motion, and such additional notice of the motion as the court requires shall be served like a summons upon a surety who resides and can be found in the county where the judgment was entered, or who maintains an office and agent in said county where and upon whom such service may be made. If the surety is not a resident who can be found in said county, or if he maintains no office and agent for service there, at the time such motion is filed, by entering into such bond he shall be deemed to have irrevocably appointed the clerk of the trial court his agent upon whom any papers affecting his liability on the bond may be served; and the clerk shall forthwith mail copies of any such papers to such surety to his last known address, by registered mail.

(L. 1943 p. 353 § 134)



Section 512.110 Transcript of record — filing — contents — omissions.

Effective 28 Aug 1947

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

512.110. Transcript of record — filing — contents — omissions. — 1. Within the time prescribed by sections 512.130 and 512.140, the appellant shall cause the transcript on appeal, which may be in typewritten form, to be prepared and filed with the clerk of the proper appellate court; and within five days thereafter a copy of the transcript on appeal shall be filed with the clerk of the trial court, which copy shall remain on file in the office of said clerk.

2. The transcript on appeal shall contain all of the record, proceedings and evidence necessary to the determination of all questions to be presented to the appellate court for decision by either appellant or respondent, except that at the direction of either party the transcript shall include all of the evidence in the case; provided however, that costs for any unnecessary part of the transcript which the appellate court finds has been unreasonably caused to be included in the transcript may be taxed against the party requiring its inclusion. The parties may agree in writing upon an abbreviated or partial transcript of the record, proceedings and evidence, with the evidence either in narrative form or in question and answer form, or upon a statement of the case as provided in section 512.120.

3. If the parties agree that the transcript correctly includes all of the record, proceedings and evidence, it need not be approved by the trial court. If an abbreviated transcript is used, it must be approved by the trial court, which may require any additions considered necessary fully to present the questions raised on appeal. If there is any dispute concerning the correctness of any transcript, or any part thereof, or if the parties fail to agree within a reasonable time as to its correctness, the transcript shall be settled and approved by the trial court. If anything material to either party is omitted from the transcript by error or accident or is inadvertently misstated therein, the parties by stipulation, or the trial court, before the transcript is filed in the appellate court, or the appellate court thereafter, on a proper suggestion or of its own initiative, shall direct that the omission or misstatement shall be corrected and any such correction in the appellate court shall be certified by its clerk to the trial court. The appellate court may, if it seems necessary, order that a supplemental transcript on appeal shall be prepared and filed by either party or by the clerk of the trial court including any additional part of the record, proceedings and evidence, or the clerk may be directed to send up any original documents or exhibits.

(L. 1943 p. 353 § 135, A.L. 1947 V. II p. 219)



Section 512.120 Agreed statement of case.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

512.120. Agreed statement of case. — When the questions presented by an appeal can be determined without an examination of all the pleadings, evidence, and proceedings in the court below, the parties may prepare and sign a statement of the case showing how the questions arose and were decided in the trial court and setting forth only so many of the facts averred and proved or sought to be proved as are essential to a decision of the questions by the appellate court. The statement shall include a copy of the judgment or order appealed from, a copy of the notice of appeal with its filing date, and a concise statement of the points to be relied on by the appellant. If the statement conforms to the truth, it, together with such additions as the court may consider necessary fully to present the questions raised by the appeal, shall be approved by the trial court and shall then be certified to the appellate court as the transcript on appeal.

(L. 1943 p. 353 § 136)



Section 512.130 Transcript, when filed.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

512.130. Transcript, when filed. — The transcript on appeal shall be filed with, and the action transferred to, the appellate court within ninety days from the date of filing of the notice of appeal, except that, when more than one appeal is taken from the same judgment or order to the same appellate court, the trial court may prescribe the time for filing and transferring, which in no event shall be less than ninety days from the date of filing of the first notice of appeal.

(L. 1943 p. 353 § 137)



Section 512.140 Extension of time by trial court.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

512.140. Extension of time by trial court. — The trial court may extend the time within which any act may be done under sections 512.110 and 512.130, in accordance with subsection 2 of section 506.060.

(L. 1943 p. 353 § 138)



Section 512.150 Rules for filing briefs, transcripts, and docketing cases.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

512.150. Rules for filing briefs, transcripts, and docketing cases. — 1. All briefs shall be prepared as provided by rule of the appellate court. The appellate courts shall have power to prescribe the number of copies which shall be filed; the time within which briefs shall be filed and the manner in which transcripts on appeal, briefs, and other documents shall be served upon the opposite party or otherwise made available to him; the time and manner in which appeals shall be docketed and set for argument; and rules for the taxation of the costs of preparing transcripts on appeal. Any appellate court may suspend or modify the rules made in pursuance of this section in a particular case upon a showing that justice requires a suspension or modification, and shall do so especially when a litigant is a poor person and the general rules require a burdensome expenditure of money.

2. Any rules made by an appellate court under subsection 1 with relation to the docketing of cases and setting the same for argument shall prevail over any statutory provision prescribing the order of hearings or preferences to be given in certain classes of cases.

(L. 1943 p. 353 § 139)



Section 512.160 Questions considered on appeal — disposition by court — damages — executions.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

512.160. Questions considered on appeal — disposition by court — damages — executions. — 1. Apart from questions of jurisdiction of the trial court over the subject matter and questions as to the sufficiency of pleadings to state a claim upon which relief can be granted or a legal defense to a claim, no allegations of error shall be considered in any civil appeal except such as have been presented to or expressly decided by the trial court.

2. No appellate court shall reverse any judgment, unless it believes that error was committed by the trial court against the appellant, and materially affecting the merits of the action.

3. The appellate court shall examine the transcript on appeal and, subject to the provision of subsections 1 and 2, award a new trial or partial new trial, reverse or affirm the judgment or order of the trial court, or give such judgment as such court ought to have given, as to the appellate court shall seem agreeable to law. Unless justice requires otherwise the court shall dispose finally of the case on appeal and no new trial shall be ordered as to issues in which no error appears.

4. Upon the affirmance of any judgment or order, or upon the dismissal of any case, the appellate court may award to the respondent such damages not exceeding ten percent of the amount of the judgment complained of as may be just, and when such judgment shall be affirmed for part of the sum of which judgment was rendered by the trial court, such part of said judgment shall bear lawful interest from the date of the rendition of the original judgment in the trial court.

5. The appellate court, upon the determination of any case on appeal, may award execution to carry the same into effect, or may remand the case, with the decision, to the trial court from whence the cause came, and such determination shall be carried into execution by such trial court.

(L. 1943 p. 353 § 140)

(1986) An appeal which amounts to nothing more than a request that the court of appeals substitute its judgment for that of a trial court is held frivolous. An assertion on an appeal of a position diametrically opposite of one taken at trial is held frivolous. Swanigan v. Crochett, 713 S.W.2d 41 (Mo.App.).



Section 512.170 Practice of supreme court to apply to court of appeals.

Effective 28 Aug 1973

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

512.170. Practice of supreme court to apply to court of appeals. — The provisions of the civil code, concerning practice in civil cases, regulating the practice in the supreme court and the manner of taking appeals, shall apply to practice in the court of appeals, so far as the same may be applicable.

(RSMo 1939 § 2070, A. 1949 H.B. 2120, A.L. 1973 S.B. 263)

Prior revisions: 1929 § 1906; 1919 § 2410; 1909 § 3925



Section 512.180 Appeals from cases tried before associate circuit judge.

Effective 28 Aug 2014

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

512.180. Appeals from cases tried before associate circuit judge. — 1. Any person aggrieved by a judgment in a civil case tried without a jury before an associate circuit judge, other than an associate circuit judge sitting in the probate division or who has been assigned to hear the case on the record under procedures applicable before circuit judges, shall have the right of a trial de novo in all cases tried before municipal court or under the provisions of chapter 482.

2. In all other contested civil cases tried with or without a jury before an associate circuit judge or on assignment under such procedures applicable before circuit judges or in any misdemeanor case or county ordinance violation case a record shall be kept, and any person aggrieved by a judgment rendered in any such case may have an appeal upon that record to the appropriate appellate court. At the discretion of the judge, but in compliance with the rules of the supreme court, the record may be a stenographic record or one made by the utilization of electronic, magnetic, or mechanical sound or video recording devices.

(L. 1978 H.B. 1634, A.L. 1984 S.B. 602, A.L. 1985 S.B. 5, et al., A.L. 2001 S.B. 267, A.L. 2003 H.B. 613, A.L. 2004 S.B. 1211, A.L. 2014 H.B. 1410 merged with S.B. 655)



Section 512.190 Perfecting right of trial de novo, how.

Effective 01 Jan 1987, see footnote

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

512.190. Perfecting right of trial de novo, how. — 1. The right of trial de novo provided in subsection 1 of section 512.180 shall be perfected by filing an application for trial de novo with the clerk serving the associate circuit judge within ten days after the judgment is rendered. A copy of the application shall be mailed by the clerk to the opposing party or his attorney of record or served upon him as provided by law for the service of notices within fifteen days after the judgment was rendered. No application for a trial de novo shall stay execution unless and until the applicant, or some person for him, together with one or more solvent sureties to be approved by the associate circuit judge, within the time prescribed in the first sentence of this section, enter into a recognizance before the associate circuit judge to the adverse party, in a sum sufficient to secure the payment of such judgment and costs, conditioned that the applicant will prosecute his application for trial de novo with due diligence to a decision, and that if on such trial de novo judgment be given against him, he will pay such judgment, and that, if his application for trial de novo be dismissed, he will pay the judgment rendered by the associate circuit judge, together with the costs.

2. Appeals to the court of appeals or to the supreme court shall be governed by the same rules applicable to appeals from judgments rendered by circuit judges.

(L. 1945 p. 765 § 130, A.L. 1947 V. I p. 240, A.L. 1978 H.B. 1634, A.L. 1985 S.B. 5, et al. § B, A.L. 1986 S.B. 741)

Effective 1-01-87



Section 512.200 Form of recognizance.

Effective 02 Jan 1979, see footnote

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

512.200. Form of recognizance. — Such recognizance must be signed by the parties entering into the same, and be approved by the associate circuit judge, and may be in the following form:

­

­

(RSMo 1939 § 2728, A.L. 1945 p. 765 § 131, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 2342; 1919 § 2892; 1909 § 7569

Effective 1-02-79



Section 512.210 Application for trial de novo — release of property taken under execution.

Effective 02 Jan 1979, see footnote

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

512.210. Application for trial de novo — release of property taken under execution. — If an application for trial de novo is timely filed and a bond be given and approved and, in the meantime, execution shall have been issued, the associate circuit judge shall give the applicant a certificate that an application for trial de novo in the cause has been allowed and bond given, and on presentation of such certificate to the sheriff, he shall forthwith release the property of the defendant that may have been taken in execution.

(RSMo 1939 § 2731, A.L. 1945 p. 765 § 132, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 2345; 1919 § 2895; 1909 § 7572

Effective 1-02-79



Section 512.250 Associate circuit judge or clerk to file transcript with clerk for trial de novo.

Effective 02 Jan 1979, see footnote

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

512.250. Associate circuit judge or clerk to file transcript with clerk for trial de novo. — When an application for a trial de novo is timely filed, the associate circuit judge or the clerk who has custody of the case papers shall forthwith transmit the case papers in the cause or a transcript thereof to the clerk receiving cases originally filed for hearing and determination before a circuit judge, and the cause shall thereupon be assigned for a trial de novo before a circuit or associate circuit judge in accordance with assignment procedures prescribed by local circuit court rule or as directed by the presiding judge of the circuit.

(RSMo 1939 § 2736, A.L. 1945 p. 765 § 136, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 2350; 1919 § 2900; 1909 § 7577

Effective 1-02-79



Section 512.270 Judge assigned to hear case anew.

Effective 02 Jan 1979, see footnote

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

512.270. Judge assigned to hear case anew. — The judge assigned to hear the cause shall proceed to hear, try and determine the same anew with a record of the proceedings being made, without regarding any error, defect or other imperfection on the trial, judgment or other proceedings of the associate circuit judge in relation to the cause.

(RSMo 1939 § 2738, A.L. 1945 p. 765 § 138, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 2352; 1919 § 2902; 1909 § 7579

Effective 1-02-79



Section 512.280 Same cause to be heard — necessary parties may be added.

Effective 02 Jan 1979, see footnote

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

512.280. Same cause to be heard — necessary parties may be added. — The same cause of action, and no other, that was tried before the associate circuit judge, shall be tried before the judge upon the trial de novo; provided, that new parties, plaintiff or defendant, necessary to a complete determination of the cause of action, may be added in the trial de novo.

(RSMo 1939 § 2744, A.L. 1945 p. 765 § 139, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 2358; 1919 § 2908; 1909 § 7585

Effective 1-02-79

(1976) Held that supreme court rule overrides this section and that third party practice, (court rule 41.01(b) controls. State ex rel. Mayweather v. Bondurant (A.), 538 S.W.2d 953.

(1985) Plaintiff's amendment to increase the amount of damages in the trial de novo was proper where the same cause of action based on the same theory and supported by the same ultimate facts was heard in the trial de novo. McMenamy v. Main (Mo.App.), 686 S.W.2d 874.



Section 512.290 No setoff or counterclaim to be pleaded in trial de novo, when.

Effective 02 Jan 1979, see footnote

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

512.290. No setoff or counterclaim to be pleaded in trial de novo, when. — In cases wherein the summons shall be personally served on the defendant, no setoff nor counterclaim shall be pleaded in the trial de novo proceedings that was not pleaded before the associate circuit judge.

(RSMo 1939 § 2745, A.L. 1945 p. 765 § 140, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 2359; 1919 § 2909; 1909 § 7586

Effective 1-02-79



Section 512.300 Statement of account amended, when.

Effective 02 Jan 1979, see footnote

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

512.300. Statement of account amended, when. — In all cases of an application for trial de novo, the bill of items of the account sued on or filed as a counterclaim or setoff, or the statement of the plaintiff's cause of action, or of defendant's counterclaim or setoff, or other ground of defense filed before the associate circuit judge, may be amended upon a trial de novo to supply any deficiency or omission therein, when by such amendment substantial justice will be promoted; but no new item or cause of action not embraced or intended to be included in the original account or statement shall be added by such amendment. Such amendment shall be allowed upon such terms as to costs as the court may deem just and proper.

(RSMo 1939 § 2746, A.L. 1945 p. 765 § 141, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 2360; 1919 § 2910; 1909 § 7587

Effective 1-02-79



Section 512.310 Procedure for trial de novo.

Effective 01 Jan 1987, see footnote

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

512.310. Procedure for trial de novo. — The trial de novo shall be governed by the practice in trials before circuit judges, except that by agreement of parties the case may be tried by a jury of not less than six persons.

(RSMo 1939 § 2747, A.L. 1945 p. 765 § 142, A.L. 1978 H.B. 1634, A.L. 1985 S.B. 5, et al. § B, A.L. 1986 S.B. 741)

Effective 1-01-87



Section 512.320 Judgment against sureties, when.

Effective 02 Jan 1979, see footnote

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

512.320. Judgment against sureties, when. — In all cases of an application for trial de novo from an associate circuit judge, if on a trial anew, the judgment be against the applicant, such judgment shall be rendered against him or against him and his sureties in the recognizance for the application for trial de novo, if such recognizance be given.

(RSMo 1939 § 2748, A.L. 1945 p. 765 § 143, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 2362; 1919 § 2912; 1909 § 7589

Effective 1-02-79






Chapter 513 Executions and Exemptions

Chapter Cross References



Section 513.010 Levy and real estate defined.

Effective 01 Mar 2011, see footnote

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.010. Levy and real estate defined. — 1. The word "levy", as used in this chapter, shall be construed to mean the actual seizure of property by the officer charged with the execution of the writ.

2. The term "real estate" as used in this chapter shall be construed to include all estate and interest in lands, tenements and hereditaments, including a manufactured home as defined in section 700.010, which is real estate as defined in subsection 7 of section 442.015.

(RSMo 1939 §§ 1338, 1339, A.L. 2010 S.B. 630)

Prior revisions: 1929 §§ 1174, 1175; 1919 §§ 1625, 1626; 1909 §§ 2194, 2195

Effective 3-01-11



Section 513.015 Executions, who may have.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.015. Executions, who may have. — The party in whose favor any judgment, order or decree is rendered, may have an execution in conformity therewith.

(RSMo 1939 § 1316)

Prior revisions: 1929 § 1152; 1919 § 1603; 1909 § 2172



Section 513.020 Executions may issue, when.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.020. Executions may issue, when. — Executions may issue upon a judgment at any time within ten years after the rendition of such judgment.

(RSMo 1939 § 1278)

Prior revisions: 1929 § 1113; 1919 § 1564; 1909 § 2133

CROSS REFERENCE:

Execution from probate court on judgment against plaintiff on claim against estate, RSMo 473.410



Section 513.025 General execution, form.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.025. General execution, form. — Such execution shall be a fieri facias against the goods, chattels and real estate of the party against whom the judgment, order or decree is rendered, and shall be to the following effect:

­

­

(RSMo 1939 § 1317)

Prior revisions: 1929 § 1153; 1919 § 1604; 1909 § 2173

*Revisor's Note: The words "nineteen hundred" appear in original rolls. After the year 2000 and in accordance with section 3.060, the reference was changed to "two thousand" by the Revisor.



Section 513.030 Executions, when returnable.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.030. Executions, when returnable. — Every execution issued from any court of record shall be made returnable at the next succeeding term, unless the plaintiff, or person to whose use the suit was brought, shall otherwise direct; then it shall be the duty of the clerk issuing the same to make it returnable to the second succeeding term.

(RSMo 1939 § 1319)

Prior revisions: 1929 § 1155; 1919 § 1606; 1909 § 2175



Section 513.035 Executions, where directed and executed.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.035. Executions, where directed and executed. — Executions issued upon any judgment, order or decree rendered in any court of record, may be directed to and executed in any county in this state; and executions may issue at the same time to different counties.

(RSMo 1939 § 1320)

Prior revisions: 1929 § 1156; 1919 § 1607; 1909 § 2176

CROSS REFERENCE:

Execution not to issue from court where transcript of judgment of another court of record is filed, 511.480



Section 513.040 Directed to any sheriff in the state, when.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.040. Directed to any sheriff in the state, when. — Any party entitled to an execution from a court of record may have it directed as provided in section 513.035, or, at his option, he may have it directed to any sheriff in the state of Missouri; and such execution may be levied, served and returned by any sheriff in this state to whom it may be delivered within the county of which he is sheriff, in like manner and with the same effect as if it had been specially directed to him; but if no property, or not sufficient property to satisfy such execution, can be found in such county, the sheriff, at the option of the plaintiff, may make thereon a return of his proceedings and deliver it to the plaintiff, his agent or attorney, who may deliver the same to the sheriff of any other county in this state, who may levy, serve and return the same, as if it had been directed to him.

(RSMo 1939 § 1321)

Prior revisions: 1929 § 1157; 1919 § 1608; 1909 § 2177



Section 513.045 Duties of clerks in issuing executions.

Effective 28 Aug 1997

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.045. Duties of clerks in issuing executions. — The clerk shall, before delivering any execution issued by the clerk, endorse thereon the debt, damages and costs, or damages and costs, to be recovered, and shall maintain in his office record, and enter therein an abstract of all executions issued out of his office, showing the date, the names of the parties, amount of debt, damages and costs, or damages and costs to what officer directed, when made returnable, the return, if any, and a reference to the location of the record wherein the judgment or decree whereon such execution issued is entered; and every such clerk shall, moreover, keep a regular index to such abstract of executions, indexed or arranged alphabetically, both by the name of the plaintiff and defendant therein.

(RSMo 1939 § 1322, A.L. 1997 S.B. 248)

Prior revisions: 1929 § 1158; 1919 § 1609; 1909 § 2178



Section 513.050 Sheriffs and deputies to endorse on execution the time of receipt — rank of writs.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.050. Sheriffs and deputies to endorse on execution the time of receipt — rank of writs. — The several sheriffs and their deputies shall, upon the receipt of a writ of execution, without fee for doing the same, endorse thereon the day of the month and year when they receive the same. If two or more writs shall be delivered on the same day, against the same persons, they shall have equal rank, and be executed accordingly.

(RSMo 1939 § 1344)

Prior revisions: 1929 § 1180; 1919 § 1631; 1909 § 2200



Section 513.055 Employees and laborers preferred creditors.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.055. Employees and laborers preferred creditors. — 1. Hereafter when the property of any company, corporation, firm or person shall be seized upon by any process of any court of this state, or when their business shall be suspended by the action of creditors, or be put into the hands of a receiver or trustee, then in all such cases the debts owing to laborers or servants, which have accrued by reason of their labor or employment, to an amount not exceeding one hundred dollars to each employee, for work or labor performed within six months next preceding the seizure or transfer of such property, shall be considered and treated as preferred debts, and such laborers or employees shall be preferred creditors, and shall be first paid in full; and if there be not sufficient to pay them in full, then the same shall be paid to them pro rata, after paying costs.

2. Any such laborer or servant desiring to enforce his or her claim for wages under this section shall present a statement under oath showing the amount due after allowing all just credits and setoffs, the kind of work for which such wages are due, and when performed, to the officer, person or court charged with such property, within ten days after the seizure thereof on any execution or writ of attachment, or within thirty days after the same may have been placed in the hands of any receiver or trustee; and thereupon it shall be the duty of the person or court receiving such statement to pay the amount of such claim or claims to the person or persons entitled thereto, after first paying all costs occasioned by the seizure of such property, out of the proceeds of the sale of the property seized; provided, that any person interested may contest any such claim or claims, or any part thereof, by filing exceptions thereto, supported by affidavit, with the officer having the custody of such property; and thereupon the claimant shall be required to reduce his claim to judgment before some court having jurisdiction thereof before any part thereof shall be paid.

(RSMo 1939 § 1332)

Prior revisions: 1929 § 1168; 1919 § 1619; 1909 § 2188



Section 513.060 Limitation of actions for preference.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.060. Limitation of actions for preference. — The persons specified in section 513.470, in order to secure the benefit thereof, shall commence their actions within six months next after the last services shall have been rendered.

(RSMo 1939 § 1333)

Prior revisions: 1929 § 1169; 1919 § 1620; 1909 § 2189



Section 513.065 Finding as to preferred amount recited in execution and judgment.

Effective 02 Jan 1979, see footnote

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.065. Finding as to preferred amount recited in execution and judgment. — The court or jury trying such action shall, if they find for the plaintiff, also find how much he or she is entitled to recover for services, such as are specified in section 513.470, for which suit was commenced, within the time limited in section 513.060, which facts shall be set forth in the judgment rendered, and recited in the execution issued thereon.

(RSMo 1939 § 1334, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1170; 1919 § 1621; 1909 § 2190

Effective 1-02-79



Section 513.070 Execution against heir to be special.

Effective 28 Aug 1949

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.070. Execution against heir to be special. — When execution shall be issued against any person, as heir or devisee, the officer to whom the same shall be directed, shall be commanded only that of the goods and chattels which were of the ancestor or testator at the time of his death, he cause to be made the debt, damages and costs; and if sufficient goods and chattels cannot be found in his county, then that of the real estate which was of the ancestor or testator at the time of his death, he cause to be made the debt, damages and costs or sum of money in such execution specified.

(RSMo 1939 § 1318, A. 1949 H.B. 2121)

Prior revisions: 1929 § 1154; 1919 § 1605; 1909 § 2174



Section 513.075 Execution against executors or administrators prohibited.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.075. Execution against executors or administrators prohibited. — No execution shall issue upon any judgment or decree rendered against the testator or intestate in his lifetime, or against his executors or administrators after his death, which judgment or decree constitutes a demand against the estate of any testator or intestate, within the meaning of the statute respecting executors and administrators; but all such demands shall be classed and proceeded on in the court having probate jurisdiction, as required by said statute.

(RSMo 1939 § 1342)

Prior revisions: 1929 § 1178; 1919 § 1629; 1909 § 2198



Section 513.080 Execution sued out by administrator de bonis non.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.080. Execution sued out by administrator de bonis non. — Where a judgment shall have been or may hereafter be had in the name of an executor or administrator, execution thereafter may be sued out or an action thereon maintained by the administrator de bonis non, upon his filing in the clerk's office of the court in which such judgment was rendered a certified copy of his letters of administration de bonis non.

(RSMo 1939 § 1285)

Prior revisions: 1929 § 1120; 1919 § 1571; 1909 § 2140



Section 513.085 Execution to be lien, when.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.085. Execution to be lien, when. — No execution prior to the levy thereof shall be a lien on any goods, chattels or other personal property, or the rights or shares in any stock, or any real estate to which the lien of the judgment, order or decree does not extend; and whenever an execution shall be levied upon real estate, not then charged with the lien of the judgment, order or decree upon which such execution issued, it shall be the duty of the officer making such levy immediately to file with the recorder of deeds of the city or county in which such real estate is situated a notice of such levy, showing the date and style of the execution, the date of levy, the amount of the debt and costs, and a description of the real estate levied upon, which shall be recorded and indexed in a separate volume by the recorder, in the same manner that deeds to real estate are required to be recorded and indexed in a separate volume, and the recording fee therefor shall be charged and collected as other costs; and the failure of said officer to file said notice, as required by this chapter, shall be a breach of his official bond, and any person injured by the failure of the sheriff to file said notice shall have a right of action on said bond.

(RSMo 1939 § 1343)

Prior revisions: 1929 § 1179; 1919 § 1630; 1909 § 2199



Section 513.090 Property which may be sold under attachment and execution.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.090. Property which may be sold under attachment and execution. — The following property shall be liable to be seized and sold upon attachment and execution issued from any court of record:

(1) All goods and chattels not herein exempted;

(2) All the rights and shares in the stock of any association, joint stock company, bank, insurance company or other corporation;

(3) All current gold and silver coin, which shall be returned by the officer as so much collected, without exposing the same to sale;

(4) Any bills, or other evidences of debt, issued by any moneyed corporation, or by the government of the United States, this state, or any other state, belonging to any person against whom an execution shall be issued, at the time such writ shall be delivered to the officer, or at any time thereafter;

(5) All real estate whereof the defendant, or any person for his use, was seized, in law or equity, at the time of the issue and levy of the attachment, or rendition of the judgment, order or decree whereon execution was issued, or at any time thereafter.

(RSMo 1939 § 1336)

Prior revisions: 1929 § 1172; 1919 § 1623; 1909 § 2192



Section 513.095 Defendant may elect what property shall be sold.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.095. Defendant may elect what property shall be sold. — The person against whom any execution shall be issued may elect what property, real or personal, shall be sold to satisfy the same; and if he give to the officer a list of the property so selected sufficient to satisfy such execution, the officer shall levy upon the property, and no other, if in his opinion it is sufficient; if not, then upon such additional property as shall be sufficient.

(RSMo 1939 § 1347)

Prior revisions: 1929 § 1183; 1919 § 1634; 1909 § 2203



Section 513.100 Defendant may elect what property to be first sold.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.100. Defendant may elect what property to be first sold. — The person whose goods, chattels and real estate are taken in execution may elect what part thereof shall be first sold; and if he shall deliver to the officer having charge thereof a statement, in writing, of such election, three days before the day appointed for the sale, stating specifically what goods, chattels and real estate he desires to be first sold, and so on, until the execution be satisfied, the officer shall proceed according to such election, until sufficient money shall be made to satisfy the amount in the execution specified and costs.

(RSMo 1939 § 1351)

Prior revisions: 1929 § 1187; 1919 § 1638; 1909 § 2207



Section 513.105 Evidences of debt liable to be seized and placed in hands of receiver — his duties.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.105. Evidences of debt liable to be seized and placed in hands of receiver — his duties. — All account books, accounts, notes, bills, bonds, certificates of deposit and other evidences of debt belonging to a debtor shall be liable to seizure, and when seized, shall be placed in the hands of a suitable person, to be appointed by the court, or judge thereof in vacation, as a receiver, who shall take the same oath, execute like bond, have and perform the same powers and duties, and be subject with his sureties, to the same provisions and penalties in all respects, as in the case of a receiver and his sureties, appointed in virtue of the statute providing for suits by attachment.

(RSMo 1939 § 1340)

Prior revisions: 1929 § 1176; 1919 § 1627; 1909 § 2196



Section 513.110 When officer shall act as receiver.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.110. When officer shall act as receiver. — When a receiver is not appointed, the officer holding the execution shall have all the powers and perform all the duties of a receiver under section 513.105, and may commence and maintain actions in his own name as such officer, on debts or evidences of debt seized. He may in such cases be required to give security other than his official bond, but if not so required, the sureties on his official bond shall be held liable, as in other cases of his official action.

(RSMo 1939 § 1341)

Prior revisions: 1929 § 1177; 1919 § 1628; 1909 § 2197



Section 513.115 Certificate of corporation shares held, to be furnished, when.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.115. Certificate of corporation shares held, to be furnished, when. — When an execution shall be issued against any person, being the owner of any shares or stock in any bank, insurance company or other corporation, it shall be the duty of the cashier, secretary or chief clerk of such bank, insurance company or other corporation, upon the request of the officer having such execution, to furnish him with a certificate, under his hand, stating the number of rights or shares the defendant holds in the stock of such bank, company or corporation, with the encumbrance thereon.

(RSMo 1939 § 1345)

Prior revisions: 1929 § 1181; 1919 § 1632; 1909 § 2201



Section 513.120 Execution on such shares, how levied.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.120. Execution on such shares, how levied. — The officer upon obtaining such information, or in any other manner, may make a levy of such execution on such rights or shares by leaving a true copy of such writ with the cashier, secretary or chief clerk; and if there be no such officer, then with some officer of such bank, association, joint stock company or corporation, with an attested certificate by the officer making the levy that he levies upon and takes such rights and shares to satisfy such execution.

(RSMo 1939 § 1346)

Prior revisions: 1929 § 1182; 1919 § 1633; 1909 § 2202



Section 513.125 Bill of sale of shares required, how made — effect thereof.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.125. Bill of sale of shares required, how made — effect thereof. — When any rights or shares of stock in any bank, association, joint stock company or corporation shall be sold, the officer making such sale shall execute an instrument in writing, reciting the sale and payment of the consideration, and conveying to the purchaser such rights and shares, and shall also leave with the cashier, secretary or chief clerk, or, if there be none, with any other officer of such bank, association, joint stock company or corporation, a copy of the execution and his return thereon; and the purchaser shall thereupon be entitled to all dividends and stock, and to the same privileges as a member of such company or corporation as such debtor was entitled to.

(RSMo 1939 § 1374)

Prior revisions: 1929 § 1210; 1919 § 1661; 1909 § 2230



Section 513.130 Third-party claim — proceedings — bond.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.130. Third-party claim — proceedings — bond. — 1. When personal property, or any shares in any bank, association, joint stock company or corporation, or other effects, shall be seized by virtue of any execution, and any person other than the debtor in the execution shall, in writing, verified by affidavit of himself or some credible person, claim such property, or any part thereof, and shall in such claim set forth the right, title or interest of such claimant in and to such property, or any part thereof, and deliver such written claim to the officer making such seizure, such officer shall at once deliver a copy of such written claim to the execution creditor or his attorney of record; and if such execution creditor shall fail, within a reasonable time thereafter, to execute and deliver or tender to such officer a bond, payable to the state of Missouri, with one or more sufficient sureties, residents of the county, to be approved by the officer, conditioned to indemnify such officer and claimant against all damages and costs that may accrue to such officer, or to such claimant, by reason of the seizure and sale of such property, the officer shall abandon such levy and release the property to the claimant.

2. If the execution creditor shall execute and deliver such bond to the officer, the claimant may, at any time before the sale of the property, take possession thereof, upon executing and delivering to the officer a bond, with one or more sufficient sureties, resident of the county, to be approved by him, payable to the state of Missouri, and conditioned that the property shall be safely kept and preserved from damage, and be forthcoming when and where the court shall direct, and for the payment of all costs that shall in the matter of such claim be adjudged against the claimant.

3. Such bonds may be sued on, at the instance of any person injured, in the name of the state, to the use of such person, for any breach of the condition of such bonds; and the damage which such person shall sustain shall be recovered thereon, if the execution creditor shall give bond, as provided in this section.

(RSMo 1939 § 1348)

Prior revisions: 1929 § 1184; 1919 § 1635; 1909 § 2204



Section 513.135 Claim, with bond, shall be returned to court — proceedings.

Effective 28 Aug 1949

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.135. Claim, with bond, shall be returned to court — proceedings. — 1. The officer shall return the claim, and such bond or bonds as shall have been taken by him, to the court to which the execution may be returnable, on or before the first day of the next term thereof, and the clerk shall enter the matter upon the docket, as near as may be, as civil cases are docketed, and the matter shall, unless continued for cause, be tried at the term at which the claim is returned.

2. The execution creditor shall answer or direct a motion to the claim returned by the officer on or before the second day of the term, and the claimant may reply to the answer within such time as may be directed by the court; and all proceedings in relation to such claim shall be governed, as far as practicable, by the law relating to pleadings and practice in civil actions.

3. If the execution creditor shall fail to answer or direct a motion, as herein provided, or the judgment shall be in favor of the claimant, the court shall by its order direct the officer to release such property to the claimant, and shall enter judgment for costs against the execution creditor and his sureties.

4. If the judgment shall be for the execution creditor, it shall be against the claimant and his sureties in like manner, and the court shall order the property sold, and a certified copy of such order shall be delivered to the officer, and shall have the force and effect of and be proceeded upon as special execution.

(RSMo 1939 § 1349, A. 1949 H.B. 2121)

Prior revisions: 1929 § 1185; 1919 § 1636; 1909 § 2205



Section 513.140 Personal property subject to execution for purchase price, when.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.140. Personal property subject to execution for purchase price, when. — Personal property shall in all cases be subject to execution on a judgment against the purchaser for the purchase price thereof, and shall in no case be exempt from such judgment and execution, except in the hands of an innocent purchaser, for value, without notice of the existence of such prior claim for the purchase money.

(RSMo 1939 § 1335)

Prior revisions: 1929 § 1171; 1919 § 1622; 1909 § 2191



Section 513.145 Sale of personal property — notice of time and place — exception.

Effective 02 Jan 1979, see footnote

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.145. Sale of personal property — notice of time and place — exception. — No goods and chattels or other personal effects, seized and taken by virtue of any execution, attachment or replevin, shall be sold, until the officer having charge of the writ shall have given ten days' notice of the time and place of sale, and of property to be sold, by at least three advertisements, put up in public places in the township in which the sale is to be made; provided, however, that when any property shall have been actually seized by virtue of either of said writs of execution, attachment or replevin, which is in a perishable condition, or is likely to perish or depreciate in value to any considerable extent before such ten days' notice would expire, then the court may order such property sold by the officer in charge of such writ and property, without notice, for cash, and to the best interests of the parties to such suit, and account for the proceeds to the court before whom such suit is pending.

(RSMo 1939 § 1352, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1188; 1919 § 1639; 1909 § 2208

Effective 1-02-79



Section 513.150 Personal property to be delivered to purchasers — bills of sale thereof given, when.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.150. Personal property to be delivered to purchasers — bills of sale thereof given, when. — When the purchaser of any goods or chattels shall pay the purchase money, the officer selling the same shall deliver him such property, and, if desired, shall execute an instrument of writing, testifying the sale and payment of the purchase money, and conveying to such purchaser all the right, title and interest which the debtor had in and to the property sold, on the day the execution was levied thereon.

(RSMo 1939 § 1371)

Prior revisions: 1929 § 1207; 1919 § 1658; 1909 § 2227



Section 513.155 Personal property levied upon may be retained until day of sale, by giving bond.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.155. Personal property levied upon may be retained until day of sale, by giving bond. — When the officer charged with the service of an execution shall levy it upon personal property, the defendant may retain possession thereof until the day of sale, by giving bond, in favor of the plaintiff, with sufficient security, to be approved by the officer, in double the value of such property, conditioned for the delivery of the property to such officer at the time and place of sale, to be named in such condition.

(RSMo 1939 § 1353)

Prior revisions: 1929 § 1189; 1919 § 1640; 1909 § 2209



Section 513.160 Property not delivered, levy to remain a lien.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.160. Property not delivered, levy to remain a lien. — If the property be not delivered according to the condition of the bond, the levy shall remain a lien upon the property taken for the satisfaction of the judgment, into whose possession soever the property may pass.

(RSMo 1939 § 1354)

Prior revisions: 1929 § 1190; 1919 § 1641; 1909 § 2210



Section 513.165 Condition of bond broken, officer may seize property — how sold.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.165. Condition of bond broken, officer may seize property — how sold. — When the condition of the bond shall be broken, as mentioned in section 513.160, the officer may seize any property of the defendant subject to the execution, and sell the same, if personal property, on three days' notice; if real estate, on ten days' notice to satisfy the judgment.

(RSMo 1939 § 1355)

Prior revisions: 1929 § 1191; 1919 § 1642; 1909 § 2211



Section 513.170 Plaintiff may move for judgment on bond, when.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.170. Plaintiff may move for judgment on bond, when. — If the condition of the bond be broken, and the execution returned unsatisfied, the defendant and his sureties shall be deemed to have notice of the facts, and the plaintiff, without further notice, may, on the first or any subsequent day of the return term of the execution, move the court for judgment on the bond against the defendant and his sureties, or any of them; or the plaintiff may, at his option, bring suit upon the bond.

(RSMo 1939 § 1356)

Prior revisions: 1929 § 1192; 1919 § 1643; 1909 § 2212



Section 513.175 Motion heard and determined in a summary way.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.175. Motion heard and determined in a summary way. — If any controversy arise on the motion, it shall be heard and determined in a summary way, without the form of pleading; and unless the demand be avoided, a judgment shall be rendered thereon without delay, according to the circumstances, as follows: If the value of the property so levied on, and not delivered at the day of sale, be less than such amount, the judgment shall be for the value of the property not so delivered, with ten percent damages for the delay, and costs in both cases.

(RSMo 1939 § 1357)

Prior revisions: 1929 § 1193; 1919 § 1644; 1909 § 2213



Section 513.180 No second delivery bond shall be taken.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.180. No second delivery bond shall be taken. — No second delivery bond shall be taken in behalf of a defendant so failing to comply with the first, nor shall any such bond be taken of a surety upon a judgment founded on such bond.

(RSMo 1939 § 1358)

Prior revisions: 1929 § 1194; 1919 § 1645; 1909 § 2214



Section 513.185 Delivery bond to be returned — failure — officer to stand as security.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.185. Delivery bond to be returned — failure — officer to stand as security. — Every delivery bond shall be returned with the execution; and if the officer fail to return the same, or the same be adjudged insufficient at the return term of the execution, he shall stand as surety for the defendant, for the delivery of the property levied on, and may be proceeded against as such.

(RSMo 1939 § 1359)

Prior revisions: 1929 § 1195; 1919 § 1646; 1909 § 2215



Section 513.190 Sale to be fifteen days before return, when.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.190. Sale to be fifteen days before return, when. — If there be sufficient time, the officer shall appoint the day of sale at least fifteen days before the return day of the execution.

(RSMo 1939 § 1360)

Prior revisions: 1929 § 1196; 1919 § 1647; 1909 § 2216



Section 513.200 Leases for three years or more subject to execution as real property.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.200. Leases for three years or more subject to execution as real property. — Every lease upon lands for any unexpired term of three years or more shall be subject to execution and sale as real property, but shall not be subject to sale upon and by virtue of an execution issued by an associate circuit judge.

(RSMo 1939 § 1337)

Prior revisions: 1929 § 1173; 1919 § 1624; 1909 § 2193



Section 513.205 Sheriff in selling real estate shall proceed how — notice to be given — sales, where made.

Effective 02 Jan 1979, see footnote

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.205. Sheriff in selling real estate shall proceed how — notice to be given — sales, where made. — When real estate shall be taken in execution by an officer, it shall be his duty to expose the same to sale at the courthouse door, having previously given twenty days' notice of the time and place of sale, and what real estate is to be sold and where situated, by advertisement in some newspaper printed in the county which may be designated by the plaintiff or his attorney of record, if there be one regularly published, weekly or daily, and if not, by at least six printed or written handbills, signed by such sheriff, and put up in public places in different parts of the county; and the printer's fee for such advertisement shall be taxed and paid as other costs; provided, that in all cities in this state now or hereafter containing one hundred thousand inhabitants or more, such sales shall be on the floor of the real estate exchange or at the courthouse door, as may be announced in said advertisement.

(RSMo 1939 § 1362, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1198; 1919 § 1649; 1909 § 2218

Effective 1-02-79



Section 513.210 Real estate to be divided, when — amount to be sold.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.210. Real estate to be divided, when — amount to be sold. — When an execution shall be levied upon real estate, the officer levying the same shall divide such property, if susceptible of division, and sell so much thereof as will be sufficient to satisfy such execution, unless the defendant in the execution shall desire the whole of any tract or lot of land to be sold together, in which case it shall be sold accordingly.

(RSMo 1939 § 1350)

Prior revisions: 1929 § 1186; 1919 § 1637; 1909 § 2206



Section 513.215 Death of defendant after levy, proceedings.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.215. Death of defendant after levy, proceedings. — If any defendant shall die after his real estate shall have been seized on execution, the service thereof shall not be completed, but the sheriff shall return the execution, together with the fact of the defendant's death, which shall be a sufficient indemnity to him for his failure to proceed.

(RSMo 1939 § 1283)

Prior revisions: 1929 § 1118; 1919 § 1569; 1909 § 2138



Section 513.220 Sheriff selling real estate where court is held at other than county seat.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.220. Sheriff selling real estate where court is held at other than county seat. — Whenever in any county in this state where circuit court is held by law at any other town or city than the county seat, any real estate shall be taken in execution under process issued upon any judgment under such circuit court sitting at such town or city other than the county seat, such real estate shall be exposed to sale and be sold at the door of the courthouse, and during the sitting of such court at such town or city where such judgment was rendered, having first been advertised as provided by law.

(RSMo 1939 § 1363)

Prior revisions: 1929 § 1199; 1919 § 1650; 1909 § 2219



Section 513.225 Notice to be given defendant in execution if a resident of the state, when.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.225. Notice to be given defendant in execution if a resident of the state, when. — When real estate, situated in a different county from that in which the defendant in the execution owning such real estate resides, is sought to be sold under an execution in favor of the plaintiff therein, it shall be the duty of the plaintiff to cause a notice, in writing, to be served on the defendant or defendants owning the real estate, if residing in the state, stating the fact of the issuing of the same, how or to what county directed, and to what term of the court said execution is returnable.

(RSMo 1939 § 1364)

Prior revisions: 1929 § 1200; 1919 § 1651; 1909 § 2220



Section 513.230 When and how to be served.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.230. When and how to be served. — The notice shall be served as other notices are required to be served by the existing law, at least twenty days before the day of sale, and shall be filed in the office whence the execution issues.

(RSMo 1939 § 1365)

Prior revisions: 1929 § 1201; 1919 § 1652; 1909 § 2221



Section 513.235 Sale, how conducted.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.235. Sale, how conducted. — All property taken in execution by any officer shall be exposed to sale on the day for which it is advertised, between the hours of nine in the forenoon and five in the afternoon, publicly, by auction, for ready money, and the highest bidder shall be the purchaser.

(RSMo 1939 § 1366)

Prior revisions: 1929 § 1202; 1919 § 1653; 1909 § 2222



Section 513.240 If purchaser refuses to pay, property to be resold — damages, how recovered.

Effective 02 Jan 1979, see footnote

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.240. If purchaser refuses to pay, property to be resold — damages, how recovered. — If the purchaser refuse to pay the amount bid for property struck off to him, the officer making the sale may again resell such property to the highest bidder, or he may resell it on a subsequent day, as though no previous sale had been made, and if any loss shall be occasioned thereby, the officer shall recover the amount of such loss, with costs, by motion, before any court.

(RSMo 1939 § 1367, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1203; 1919 § 1654; 1909 § 2223

Effective 1-02-79



Section 513.245 Court shall proceed in summary manner.

Effective 02 Jan 1979, see footnote

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.245. Court shall proceed in summary manner. — Such court shall proceed in a summary manner and give judgment and award execution therefor forthwith; and the same proceedings shall be had against any subsequent purchaser who shall refuse to pay, and the officer may, in his discretion, forever thereafter refuse the bid of any person so refusing.

(RSMo 1939 § 1368, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1204; 1919 § 1655; 1909 § 2224

Effective 1-02-79



Section 513.250 Liability of officer, amounts.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.250. Liability of officer, amounts. — Sections 513.240 and 513.245 shall not be construed to make the officer liable for any more than the amount bid by the second or subsequent purchaser, and the amount collected from the purchaser or purchasers refusing to pay.

(RSMo 1939 § 1369)

Prior revisions: 1929 § 1205; 1919 § 1656; 1909 § 2225



Section 513.255 Sale under junior judgment.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.255. Sale under junior judgment. — The sale of lands under a junior judgment or decree shall pass the title of the defendant, subject to the lien of all prior judgments and decrees then in force.

(RSMo 1939 § 1279)

Prior revisions: 1929 § 1114; 1919 § 1565; 1909 § 2134



Section 513.260 Proceeds, how applied.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.260. Proceeds, how applied. — The money arising from such sale shall be applied to the payment of the judgment or decree under which it may have been made.

(RSMo 1939 § 1280)

Prior revisions: 1929 § 1115; 1919 § 1566; 1909 § 2135



Section 513.265 If a sale be not made at the next term, execution to continue in force, how long.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.265. If a sale be not made at the next term, execution to continue in force, how long. — In all cases where an execution is or shall be issued and levied by the proper officer upon real estate, and for any cause a sale of such real estate shall not be made at the next term of the court of the county in which such sale is to be made, the execution and lien created thereby shall remain and continue in force until the end of the second term of the court of the county where the land is situated, and until a term of said court is held, at which said real estate may be sold according to law.

(RSMo 1939 § 1372)

Prior revisions: 1929 § 1208; 1919 § 1659; 1909 § 2228



Section 513.270 Execution issued to the sheriff of another county to remain in force, how long.

Effective 02 Jan 1979, see footnote

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.270. Execution issued to the sheriff of another county to remain in force, how long. — When an execution is issued from a court of record in one county and sent to the sheriff of any other county in this state, and the same is levied on real estate, and from any cause the circuit court of the last mentioned county shall not be held before the return day of the execution, the sheriff shall retain said execution, and the levy made by virtue thereof shall remain in full force until there shall be a session of the circuit court in said last mentioned county, at which said real estate may be sold.

(RSMo 1939 § 1373, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1209; 1919 § 1660; 1909 § 2229

Effective 1-02-79



Section 513.275 Deed for real estate to be executed — its recitals.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.275. Deed for real estate to be executed — its recitals. — The officer who shall sell any real estate, or lease of lands and tenements for more than three years, shall make to the purchaser a deed, to be paid for by the purchaser, reciting the names of the parties to the execution, the date when issued, the date of the judgment, order or decree, and other particulars, as recited in the execution; also a description of the property, the time, place and manner of the sale, which recital shall be received as evidence of the facts therein stated.

(RSMo 1939 § 1375)

Prior revisions: 1929 § 1211; 1919 § 1662; 1909 § 2231



Section 513.280 Such deed, how acknowledged.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.280. Such deed, how acknowledged. — Every officer executing any deed for lands, tenements or hereditaments, sold under execution, shall acknowledge the same before the circuit court of the county in which the estate is situated; but if he die or leave the state, resign or be removed from office, or otherwise disqualified from acting, before making such acknowledgment, such deed may be proved before such court as other deeds.

(RSMo 1939 § 1376)

Prior revisions: 1929 § 1212; 1919 § 1663; 1909 § 2232



Section 513.285 Clerk to endorse certificate of acknowledgment on such deed.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.285. Clerk to endorse certificate of acknowledgment on such deed. — The clerk of such court shall endorse upon such deed a certificate of the acknowledgment or proof, under the seal of the court, and shall make an entry of such acknowledgment or proof, with the names of the parties to the suit, and a description of the property thereby conveyed.

(RSMo 1939 § 1377)

Prior revisions: 1929 § 1213; 1919 § 1664; 1909 § 2233



Section 513.290 Sheriff's deeds to be recorded — record to be evidence.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.290. Sheriff's deeds to be recorded — record to be evidence. — Every deed executed and acknowledged as provided in sections 513.275 to 513.285, or proved, shall be recorded as other conveyances of land; and thereafter such deed, or a copy thereof, or of the record, certified by the recorder, shall be received as evidence in any court in this state, without further proof of the execution thereof.

(RSMo 1939 § 1378)

Prior revisions: 1929 § 1214; 1919 § 1665; 1909 § 2234



Section 513.295 Sales, how made, when term changed.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.295. Sales, how made, when term changed. — In all cases where the time of holding the terms of the several courts of this state shall be changed by the legislature, all sales of property which would have been made at the terms previously established by law, shall be made at the first term of the court held in pursuance of such change; and where such sales have been advertised to be made on any day of such previously established term, to satisfy any execution returnable thereto, or in obedience to any order or decree of said court, the sale shall be made on the same day of the term held in pursuance of the change aforesaid; and no second advertisement of such sale shall be necessary, but it shall be the duty of the sheriff or other officer having in charge the execution or order aforesaid, to put up at the front door of the courthouse of the proper county, on or before the first day of the changed term, a list of the property to be sold, specifying the names of the parties, the property to be sold, and the day of sale, and stating the fact that said property has been previously advertised, giving the name of the paper and its date.

(RSMo 1939 § 2037)

Prior revisions: 1929 § 1873; 1919 § 2368; 1909 § 3890



Section 513.300 Officer not to purchase property — purchases void.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.300. Officer not to purchase property — purchases void. — No officer to whom any execution shall be directed, or any of his deputies, or any person for them, shall purchase any goods or chattels, real estate or other effects, or bid at any sale made by virtue of such execution, and all purchases so made shall be void.

(RSMo 1939 § 1370)

Prior revisions: 1929 § 1206; 1919 § 1657; 1909 § 2226

(1973) Where sheriff and his son were denominated on deed as “joint tenants with right of survivorship”, the sheriff was in fact a purchaser at his own sale and this rendered the prohibited transaction void. Watkins v. Floyd (A.), 492 S.W.2d 865.



Section 513.305 Executions issued from circuit court of Marion County — either division — effect.

Effective 02 Jan 1979, see footnote

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.305. Executions issued from circuit court of Marion County — either division — effect. — All executions issued in pursuance of judgments rendered by either district number 1 or district number 2 of the circuit court of Marion County may be levied in any part of Marion County, or elsewhere.

(RSMo 1939 § 2430, A. 1949 H.B. 2121, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 14558; 1919 § 13737; 1909 § 4286

Effective 1-02-79



Section 513.310 Sale of real estate on execution from district No. 2 of Marion County circuit court and Cape Girardeau circuit court at Cape Girardeau.

Effective 02 Jan 1979, see footnote

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.310. Sale of real estate on execution from district No. 2 of Marion County circuit court and Cape Girardeau circuit court at Cape Girardeau. — 1. All sales of real estate, situated in the county of Marion taken in execution by any officer under a judgment by district number 2 of the circuit court of Marion County, or of any other court of record within this state, when the real estate is situated within the townships of Mason and Miller, shall be made before the door of the courthouse in the city of Hannibal.

2. All sales of real estate, situated in Cape Girardeau County, taken in execution by process issued from the circuit court of Cape Girardeau County at Cape Girardeau, shall be exposed to sale before the door of the courthouse in the city of Cape Girardeau.

(RSMo 1939 §§ 2342, 2403, 2430, A. 1949 H.B. 2121, A.L. 1955 p. 313, A.L. 1978 H.B. 1634)

Prior revisions: 1929 §§ 14513, 14573, 14558; 1919 §§ 13691, 13753, 13737; 1909 §§ 4240, 4286, 4301

Effective 1-02-79



Section 513.315 Sheriff to deliver writs to successor, when — duty of new sheriff.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.315. Sheriff to deliver writs to successor, when — duty of new sheriff. — Whenever the term of office for which any sheriff shall have been elected has expired, or he shall have resigned or removed without the county, or be removed from office, it shall be his duty to deliver over all writs of execution not executed to such person as may have been elected or appointed and qualified to discharge the duties of sheriff; and such new sheriff shall receive all such writs, and proceed to execute the same, in the same manner as if such writs had been originally directed to him; and for any failure or neglect to perform the duties therein imposed upon the former sheriff, such former sheriff and his sureties shall be subject to the like penalties, proceedings and judgments as if he still continued in office.

(RSMo 1939 § 1379)

Prior revisions: 1929 § 1215; 1919 § 1666; 1909 § 2235



Section 513.320 In case of death, executions unexecuted to be delivered to successor.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.320. In case of death, executions unexecuted to be delivered to successor. — When any sheriff shall die, it shall be the duty of his executors or administrators to deliver over to the persons appointed or elected and qualified to succeed the deceased, all executions unexecuted; and for failure to do so, said executors or administrators, and the sureties of the testator or intestate, shall be responsible.

(RSMo 1939 § 1380)

Prior revisions: 1929 § 1216; 1919 § 1667; 1909 § 2236



Section 513.325 Power of outgoing officer after levy.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.325. Power of outgoing officer after levy. — When any officer shall have levied upon any goods and chattels, real estate or other effects by virtue of any execution, and the term of service of such officer shall expire and be determined before or after the sale thereof, and before the purchaser shall have obtained a deed therefor, duly executed, such officer shall, nevertheless, have power to do and perform all things in relation to such execution and the sale of such property, and in making, acknowledging and executing a deed to the purchaser, in the same manner and with like effect, to all intents and purposes, as if his term of office had not expired; and he and his sureties shall be subject to the like penalties, actions, proceedings and judgments for neglect, misconduct or failure therein, as if he still continued in office.

(RSMo 1939 § 1381)

Prior revisions: 1929 § 1217; 1919 § 1668; 1909 § 2237



Section 513.330 Death of officer after levy and before sale.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.330. Death of officer after levy and before sale. — When any officer shall die, or be removed from office, or be otherwise disqualified from acting, after having taken in execution any goods and chattels, real estate or other effects, and before sale thereof, the sheriff or coroner then in office shall proceed therein, and do and perform all things remaining to be done and performed in relation to such execution and the sale of such property, and in making and executing deeds and conveyances therefor, in the same manner and with the like effect as the officer so deceased, removed from office or disqualified, could have done.

(RSMo 1939 § 1382)

Prior revisions: 1929 § 1218; 1919 § 1669; 1909 § 2238



Section 513.335 After sale, how deed may be obtained.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.335. After sale, how deed may be obtained. — When any officer shall die, be removed from office or disqualified, or shall remove from this state, after the sale of any property and before executing a conveyance therefor, as required by law, or after executing a defective conveyance therefor, the purchaser, his grantee, or anyone claiming by, through or under the purchaser, may petition the court out of which the execution issued, stating the facts, verified by affidavit, and if said petitioner satisfy the court that the purchase money has been paid, the court shall order the sheriff then in office to execute, acknowledge and deliver a deed to the purchaser, or if he be dead, to his heirs, and if the purchaser has sold the same, to his grantee, or to the party claiming by, through or under said purchaser, reciting the facts; which deed shall be executed accordingly, and shall have the same effect, to all intents and purposes, as if made by the officer so deceased, removed from office, disqualified or absent from the state.

(RSMo 1939 § 1383)

Prior revisions: 1929 § 1219; 1919 § 1670; 1909 § 2239



Section 513.340 Officers refusing to carry out execution liable for amount thereof.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.340. Officers refusing to carry out execution liable for amount thereof. — If any officer to whom any execution shall be delivered shall refuse or neglect to execute or levy the same according to law, or shall take in execution any property or any property be delivered to him by any person against whom an execution is issued, and he shall neglect or refuse to make sale of the property so taken or delivered, according to law, or shall make a false return of such writ, then, in any of the cases aforesaid, such officer shall be liable and bound to pay the whole amount of money in such writ specified, or thereon endorsed and directed to be levied; and if such officer shall not, on the return of such writ, or at the time the same ought to be returned, have the money which he shall become liable to pay as aforesaid before the court, and pay the same according to the exigency of the writ, any person aggrieved thereby may have his action against such officer and his sureties upon his official bond, or may have his remedy by civil action against such officer in default.

(RSMo 1939 § 1384)

Prior revisions: 1929 § 1220; 1919 § 1671; 1909 § 2240



Section 513.345 Officer liable on his bond for refusal to perform duty.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.345. Officer liable on his bond for refusal to perform duty. — If any officer to whom any execution shall be delivered shall not return the same according to law and the command of the writ, such officer and his sureties shall be liable to pay the damages sustained by such default, to be recovered by the party aggrieved, by action upon the official bond of the officer, or by civil action against such officer.

(RSMo 1939 § 1385)

Prior revisions: 1929 § 1221; 1919 § 1672; 1909 § 2241



Section 513.350 Remedy of plaintiff against officer in certain cases.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.350. Remedy of plaintiff against officer in certain cases. — If any officer shall sell any property under any execution, whether he received payment therefor or not, or shall make the money on any execution specified, or thereon endorsed or directed to be levied, or any part thereof, and shall not have the amount of such sales or the money so made before the court, and pay over the same according to law, he shall be liable to pay the whole amount of such sales or money by him made to the person entitled thereto, with lawful interest thereon, and damages in addition thereto, at the rate of five percent per month, to be computed from the time when the same be demanded by the party entitled thereto, or his attorney or agent, after the execution is returnable, until the whole be paid, to be recovered by civil action against such officer and his sureties on his official bond, or by civil action against such officer; or the party aggrieved may proceed against such officer and his sureties, by motion in the court before which such writ is returnable, in a summary way, two days' previous notice being given of such intended motion, and the court shall render judgment for the amount which ought to have been paid, with interest and damages aforesaid, and award execution thereon forthwith. And it shall be the duty of every officer to whom any execution shall be delivered, issued upon any judgment recovered according to the provisions of this section, to execute the same within fifteen days after it shall be delivered to him; and he shall be subject to the like penalties and liabilities for any default therein as on other executions.

(RSMo 1939 § 1386)

Prior revisions: 1929 § 1222; 1919 § 1673; 1909 § 2242



Section 513.355 Judge shall call execution docket.

Effective 02 Jan 1979, see footnote

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.355. Judge shall call execution docket. — It shall be the duty of the circuit court to periodically call over the execution docket, in order to see that proper returns have been made and entered of all process returnable to that term, and especially that due diligence has been used to execute all process upon the part of the state; and the court, in such cases, may enforce obedience to law by attachment.

(RSMo 1939 § 2101, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1939; 1919 § 2437; 1909 § 3957

Effective 1-02-79



Section 513.360 Proceedings to set aside or quash execution.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.360. Proceedings to set aside or quash execution. — If any person against whose property any execution or order of sale shall be issued, apply to any judge of the court out of which the same may have been issued, by petition, verified by oath or affirmation, setting forth good cause why same ought to be stayed, set aside or quashed, reasonable notice of such intended application being previously given to the opposite party, his attorney of record or agent, such judge shall thereupon hear the complaint.

(RSMo 1939 § 1387)

Prior revisions: 1929 § 1223; 1919 § 1675; 1909 § 2244



Section 513.365 Judge to order stay of execution, when and how.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.365. Judge to order stay of execution, when and how. — If it appear that such execution or order of sale ought to be stayed, set aside or quashed, and the petitioner enter into recognizance, with sufficient sureties, in such sum as shall be reasonable, to be taken and approved by such judge, conditioned that if such application be finally determined against such petitioner he will pay the debt, damages and costs, or damages and costs, to be recovered by such execution or order of sale, or render in execution all his property liable to be seized and taken or sold, by such writ or order of sale, or that the sureties will do it for him, then such judge shall make an order for the stay of the execution or order of sale, as aforesaid; but all the property, real and personal, bound by such execution or order of sale, shall remain bound as if no such stay had been granted.

(RSMo 1939 § 1388)

Prior revisions: 1929 § 1224; 1919 § 1676; 1909 § 2245



Section 513.370 Judge to certify and return petition to the court — proceedings.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.370. Judge to certify and return petition to the court — proceedings. — The judge shall return such petition and proceedings thereon, duly certified, to the court out of which the execution was issued, or order of sale is made returnable, and the clerk of such court shall enter the same upon his motion docket; and the court shall hear and determine the same in a summary way, according to right and justice, and may award a perpetual stay of such execution or order of sale, or may order the execution or order of sale to be enforced.

(RSMo 1939 § 1389)

Prior revisions: 1929 § 1225; 1919 § 1677; 1909 § 2246



Section 513.375 Any person owing defendant may pay officer, how.

Effective 02 Jan 1979, see footnote

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.375. Any person owing defendant may pay officer, how. — After the issuing of an execution, any person indebted to the defendant therein may pay to the sheriff or other officer charged with the collection thereof, the amount of the debt owing by such person to such defendant, or so much thereof as shall be necessary to satisfy the execution and costs, and the officer's receipts shall be a sufficient discharge for the amount paid.

(RSMo 1939 § 1390, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1226; 1919 § 1678; 1909 § 2247

Effective 1-02-79



Section 513.380 Examination of judgment debtor, when, procedure — grant of use immunity.

Effective 28 Aug 1993

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.380. Examination of judgment debtor, when, procedure — grant of use immunity. — 1. Whenever an execution against the property of any judgment debtor, individual or corporate, issued from any court in this state, shall be returned unsatisfied, in whole or in part, by any sheriff or other proper officer, the judgment creditor in such execution, his executor, administrator or assign, may, at any time within five years after such return so made, be entitled to an order by the court rendering such judgment, requiring the judgment debtor or, in the case of a corporate judgment debtor, its chief officer to appear before such court at a time and place in said order to be named, to undergo an examination under oath touching his ability and means to satisfy said judgment, and in case of neglect or refusal on the part of such judgment debtor or, in the case of a corporate debtor, its chief officer to obey such order, such court is hereby authorized to issue a writ of attachment against said debtor, as now provided by law, and to punish him or, in the case of a corporate debtor, its chief officer for contempt.

2. Any prosecuting attorney or circuit attorney may grant use immunity from prosecution to a judgment debtor for any statement made at a judgment debtor's examination conducted pursuant to subsection 1 of this section. Such use immunity from prosecution shall protect such person from prosecution for any offense related to the content of the statements made.

(RSMo 1939 § 1391, A.L. 1959 H.B. 372, A.L. 1978 H.B. 1634, A.L. 1993 S.B. 180)

Prior revisions: 1929 § 1227; 1919 § 1679; 1909 § 2248

(2012) In judgment debtor's examination conducted under section, provision of use immunity did not include derivative use immunity and thus was not coextensive with the parties' constitutional privilege against self-incrimination; trial court order compelling their testimony was an abuse of discretion. State ex rel. Nothum v. Walsh, 380 S.W.3d 557 (Mo.banc).



Section 513.385 Showing of reasonable ground for order required.

Effective 02 Jan 1979, see footnote

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.385. Showing of reasonable ground for order required. — The order above provided for shall issue only in case it be made to appear to the court or judge, by affidavit or other evidence satisfactory to the court or judge, that there is reasonable ground to believe that such judgment debtor has property subject to execution, or has conveyed or attempted to convey his property, with a design to defraud, hinder or delay his creditors, such affidavit to be made to the best of the knowledge and belief of the affiant.

(RSMo 1939 § 1392, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1228; 1919 § 1680; 1909 § 2249

Effective 1-02-79



Section 513.390 Proceedings in court — referee may be appointed — evidence recorded — signed.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.390. Proceedings in court — referee may be appointed — evidence recorded — signed. — The examination provided for in this chapter shall be summary, and either party named in the writ of fieri facias may be examined as a witness in the inquiry, and the court or judge may appoint a referee, who shall have full power and authority to hear and reduce to writing the evidence of the parties to the writ, and to administer such oaths or affirmations as may be necessary for the purposes of the investigations, the referee being hereby authorized to administer oaths or affirmations to the witness, in the same manner and with like effect as magistrates or other officer now authorized by law to administer oaths or affirmations. Said referee shall hear the evidence in the cause promptly and report such evidence to the court or judge in writing. The evidence of each party sworn as a witness and testifying, and reduced to writing, by order of the court or by the referee as aforesaid, shall be subscribed by the witness, and a jurat shall be attached thereto by the referee or the clerk of the court.

(RSMo 1939 § 1393)

Prior revisions: 1929 § 1229; 1919 § 1681; 1909 § 2250



Section 513.395 Opinion of court in writing to be filed — effect thereof — costs, how adjudged.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.395. Opinion of court in writing to be filed — effect thereof — costs, how adjudged. — In case it be found by said court or judge thereof, on an examination of the parties to the writ of fieri facias, or either of them, or of the written evidence of the parties, or either of them, taken by the referee aforesaid, that said debtor has and owns property, real, personal or mixed, which ought to be applied to the payment, in whole or in part, of said judgment, or other judgment against the party defendant, being a prior lien thereon, said court or judge thereof shall deliver an opinion in writing so stating, and the costs of the proceedings shall be adjudged accordingly against the defendant; but in case the opinion of the court, or judge thereof, be that such debtor has no such property so applicable, then the costs shall be adjudged against the plaintiff, and all costs accruing in the case due to clerks, sheriffs or other officers shall be the same as are allowed by law for similar services in suits at law. The opinion of the court, or the judge thereof, shall be filed in the clerk's office of such court, and shall have no other or different effect in law, as to title, than as provided herein.

(RSMo 1939 § 1394)

Prior revisions: 1929 § 1230; 1919 § 1682; 1909 § 2251



Section 513.400 Fees of referee to be allowed by court.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.400. Fees of referee to be allowed by court. — Such fees shall be allowed to referees appointed and acting under the provisions of sections 513.390 to 513.405, as the court or judge thereof appointing them shall adjudge to be a fair and just compensation for the services rendered, not to exceed ten dollars per day, which shall be taxed as costs against the party adjudged to pay the same, and shall, from time to time, be paid as directed by the court.

(RSMo 1939 § 1395)

Prior revisions: 1929 § 1231; 1919 § 1683; 1909 § 2252



Section 513.410 Execution against city returned unsatisfied, officers compelled by mandamus to levy.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.410. Execution against city returned unsatisfied, officers compelled by mandamus to levy. — Whenever an execution, issued out of any court of record in this state, against any incorporated town or city, shall be returned unsatisfied, in whole or in part, for want of property whereon to levy, such court at the return term or any subsequent term thereof shall, by writ of mandamus, order and compel the chief officer, trustees, council and all other proper officers of such city or town, to levy, assess and collect the annual taxes in such town or city from year to year, as occasion may require, within the constitutional limits, and order the same, when collected by the proper officer or officers, to be paid to the execution creditor, his agent or assigns, except such amount as may be necessary to pay the reasonable salary allowed by law to the mayor, council, assessor, marshal, constable, attorney and a reasonable police force of any such town or city.

(RSMo 1939 § 1397)

Prior revisions: 1929 § 1233; 1919 § 1685; 1909 § 2254



Section 513.415 Court to determine the time within which levy shall be made.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.415. Court to determine the time within which levy shall be made. — The court shall determine the time within which the levy and collection of such tax shall be made, and shall make all necessary orders to secure the prompt and speedy payment of such debt.

(RSMo 1939 § 1398)

Prior revisions: 1929 § 1234; 1919 § 1686; 1909 § 2255



Section 513.420 Officer refusing to comply, guilty of misdemeanor.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.420. Officer refusing to comply, guilty of misdemeanor. — Any officer or officers of any such town or city, failing, refusing or neglecting to comply with any such order of court, shall be deemed guilty of a misdemeanor, and shall be fined and imprisoned as for a contempt of court.

(RSMo 1939 § 1399)

Prior revisions: 1929 § 1235; 1919 § 1687; 1909 § 2256



Section 513.425 No exemptions allowed party leaving state.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.425. No exemptions allowed party leaving state. — Any person holding or who may hereafter hold a judgment against another, who is about to leave the state, may have an execution issued against the property and effects of such person, or any part thereof, sufficient to satisfy said judgment and all costs that have accrued or may hereafter accrue. In enforcing such execution no exemptions shall be allowed the execution debtor.

(RSMo 1939 § 1400)

Prior revisions: 1929 § 1236; 1919 § 1688; 1909 § 2257



Section 513.427 Bankruptcy, exemptions allowed.

Effective 28 Aug 1982

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.427. Bankruptcy, exemptions allowed. — Every person by or against whom an order is sought for relief under Title 11, United States Code, shall be permitted to exempt from property of the estate any property that is exempt from attachment and execution under the law of the state of Missouri or under federal law, other than Title 11, United States Code, Section 522(d), and no such person is authorized to claim as exempt the property that is specified under Title 11, United States Code, Section 522(d).

(L. 1982 S.B. 490)



Section 513.430 Property exempt from attachment — construction of section.

Effective 28 Aug 2016

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.430. Property exempt from attachment — construction of section. — 1. The following property shall be exempt from attachment and execution to the extent of any person’s interest therein:

(1) Household furnishings, household goods, wearing apparel, appliances, books, animals, crops or musical instruments that are held primarily for personal, family or household use of such person or a dependent of such person, not to exceed three thousand dollars in value in the aggregate;

(2) A wedding ring not to exceed one thousand five hundred dollars in value and other jewelry held primarily for the personal, family or household use of such person or a dependent of such person, not to exceed five hundred dollars in value in the aggregate;

(3) Any other property of any kind, not to exceed in value six hundred dollars in the aggregate;

(4) Any implements or professional books or tools of the trade of such person or the trade of a dependent of such person not to exceed three thousand dollars in value in the aggregate;

(5) Any motor vehicles, not to exceed three thousand dollars in value in the aggregate;

(6) Any mobile home used as the principal residence but not attached to real property in which the debtor has a fee interest, not to exceed five thousand dollars in value;

(7) Any one or more unmatured life insurance contracts owned by such person, other than a credit life insurance contract, and up to fifteen thousand dollars of any matured life insurance proceeds for actual funeral, cremation, or burial expenses where the deceased is the spouse, child, or parent of the beneficiary;

(8) The amount of any accrued dividend or interest under, or loan value of, any one or more unmatured life insurance contracts owned by such person under which the insured is such person or an individual of whom such person is a dependent; provided, however, that if proceedings under Title 11 of the United States Code are commenced by or against such person, the amount exempt in such proceedings shall not exceed in value one hundred fifty thousand dollars in the aggregate less any amount of property of such person transferred by the life insurance company or fraternal benefit society to itself in good faith if such transfer is to pay a premium or to carry out a nonforfeiture insurance option and is required to be so transferred automatically under a life insurance contract with such company or society that was entered into before commencement of such proceedings. No amount of any accrued dividend or interest under, or loan value of, any such life insurance contracts shall be exempt from any claim for child support. Notwithstanding anything to the contrary, no such amount shall be exempt in such proceedings under any such insurance contract which was purchased by such person within one year prior to the commencement of such proceedings;

(9) Professionally prescribed health aids for such person or a dependent of such person;

(10) Such person’s right to receive:

(a) A Social Security benefit, unemployment compensation or a public assistance benefit;

(b) A veteran’s benefit;

(c) A disability, illness or unemployment benefit;

(d) Alimony, support or separate maintenance, not to exceed seven hundred fifty dollars a month;

(e) Any payment under a stock bonus plan, pension plan, disability or death benefit plan, profit-sharing plan, nonpublic retirement plan or any plan described, defined, or established pursuant to section 456.014, the person’s right to a participant account in any deferred compensation program offered by the state of Missouri or any of its political subdivisions, or annuity or similar plan or contract on account of illness, disability, death, age or length of service, to the extent reasonably necessary for the support of such person and any dependent of such person unless:

a. Such plan or contract was established by or under the auspices of an insider that employed such person at the time such person’s rights under such plan or contract arose;

b. Such payment is on account of age or length of service; and

c. Such plan or contract does not qualify under Section 401(a), 403(a), 403(b), 408, 408A or 409 of the Internal Revenue Code of 1986, as amended, (26 U.S.C. Section 401(a), 403(a), 403(b), 408, 408A or 409);

­­

­

(f) Any money or assets, payable to a participant or beneficiary from, or any interest of any participant or beneficiary in, a retirement plan, profit-sharing plan, health savings plan, or similar plan, including an inherited account or plan, that is qualified under Section 401(a), 403(a), 403(b), 408, 408A or 409 of the Internal Revenue Code of 1986, as amended, whether such participant’s or beneficiary’s interest arises by inheritance, designation, appointment, or otherwise, except as provided in this paragraph. Any plan or arrangement described in this paragraph shall not be exempt from the claim of an alternate payee under a qualified domestic relations order; however, the interest of any and all alternate payees under a qualified domestic relations order shall be exempt from any and all claims of any creditor, other than the state of Missouri through its department of social services. As used in this paragraph, the terms "alternate payee" and "qualified domestic relations order" have the meaning given to them in Section 414(p) of the Internal Revenue Code of 1986, as amended. If proceedings under Title 11 of the United States Code are commenced by or against such person, no amount of funds shall be exempt in such proceedings under any such plan, contract, or trust which is fraudulent as defined in subsection 2 of section 428.024 and for the period such person participated within three years prior to the commencement of such proceedings. For the purposes of this section, when the fraudulently conveyed funds are recovered and after, such funds shall be deducted and then treated as though the funds had never been contributed to the plan, contract, or trust;

(11) The debtor’s right to receive, or property that is traceable to, a payment on account of the wrongful death of an individual of whom the debtor was a dependent, to the extent reasonably necessary for the support of the debtor and any dependent of the debtor;

(12) Firearms, firearm accessories, and ammunition, not to exceed one thousand five hundred dollars in value in the aggregate.

2. Nothing in this section shall be interpreted to exempt from attachment or execution for a valid judicial or administrative order for the payment of child support or maintenance any money or assets, payable to a participant or beneficiary from, or any interest of any participant or beneficiary in, a retirement plan which is qualified pursuant to Section 408A of the Internal Revenue Code of 1986, as amended.

(RSMo 1939 § 1323, A.L. 1982 S.B. 490, A.L. 1992 S.B. 447, A.L. 1999 H.B. 857, A.L. 2000 H.B. 1808, A.L. 2001 H.B. 738 merged with S.B. 186, A.L. 2003 S.B. 552, A.L. 2004 H.B. 959 merged with S.B. 1211, A.L. 2012 H.B. 1527 merged with S.B. 628, A.L. 2013 H.B. 329 merged with H.B. 374 & 434 merged with S.B. 100, A.L. 2014 H.B. 1299 Revision, A.L. 2015 S.B. 164, A.L. 2016 H.B. 1765 merged with S.B. 578)

Prior revisions: 1929 § 1159; 1919 § 1610; 1909 § 2179

(1992) Where statute permits exemption of pension plan benefits of the debtor from the bankruptcy estate, the federal Employee Retirement Income Security Act (ERISA) does not preempt state law. In re Vickers, 954 F.2d 1426 (8th Cir.).



Section 513.436 Exemption limited by lien.

Effective 15 Jul 1987, see footnote

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.436. Exemption limited by lien. — No property upon which a debtor has voluntarily granted a lien shall, to the extent of the balance due on the debt secured thereby, be subject to the provisions of this chapter or be exempt from attachment or execution.

(L. 1987 H.B. 484 § 1)

Effective 7-15-87

(1987) This section is as a conclusion of law unconstitutional for having been passed by the legislature in a manner that failed to conform with Section 23 of Article 3 of the Missouri Constitution that a bill contain only one subject and thus was ineffective to deny avoidance of lien of creditor by debtor. In re Darrell L. Sapp, 81 B.R. 545, Bkrtcy (W.D.Mo.).



Section 513.440 Other property exempt — provisions — exceptions.

Effective 28 Aug 2012

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.440. Other property exempt — provisions — exceptions. — Each head of a family may select and hold, exempt from execution, any other property, real, personal or mixed, or debts and wages, not exceeding in value the amount of one thousand two hundred fifty dollars plus three hundred fifty dollars for each of such person's unmarried dependent children under the age of twenty-one years or dependent as defined by the Internal Revenue Code of 1986, as amended, determined to be disabled by the Social Security Administration, except ten percent of any debt, income, salary or wages due such head of a family.

(RSMo 1939 § 1327, A.L. 1959 S.B. 238, A.L. 1982 S.B. 490, A.L. 2004 H.B. 959 merged with S.B. 1211, A.L. 2012 H.B. 1527 merged with S.B. 628)

Prior revisions: 1929 § 1163; 1919 § 1614; 1909 § 2183

(1987) Expense reimbursement president of company was to receive from company was not earnings for personal services rendered and of which ten percent was exempt from garnishment pursuant to 525.030 but was debt which debtor could assert as exempt from garnishment pursuant to this section. Dunn v. Remor Petroleum, 737 S.W.2d 187 (Mo.banc).



Section 513.445 Officer shall apprise party of right to select, notice, contents — claims for exemption, how made, when — selection, how made — oath administered — court review of exemption claim, when, notice.

Effective 28 Aug 1986

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.445. Officer shall apprise party of right to select, notice, contents — claims for exemption, how made, when — selection, how made — oath administered — court review of exemption claim, when, notice. — 1. It shall be the duty of the officer in whose hands any execution may come, within three days after he shall have levied the same, to apprise the person against whom such execution has issued that an execution has been levied and of the property exempt, if any, under sections 513.430 and 513.440, and his right to hold the same as exempt from attachment and execution, together with the fact, generally stated, that there are certain exemptions under state and federal law which the judgment debtor may be able to claim with respect to the property levied upon, and describing the procedure for claiming same as exempt. The notice shall also inform the person against whom such execution was issued of the manner in which he may obtain a specific description of the property upon which the levy was made. Such notice may be served in the same manner as a summons, or by mailing same to the judgment debtor at his last known address by United States regular mail. Service by mail shall be complete upon mailing.

2. The judgment debtor may make claim for exemption by filing a verified request with the levying officer within twenty days after notice of the levy. Upon receipt of a verified request, the levying officer shall notify the party requesting the execution forthwith that a claim of exemption has been filed, except that where the levy is in the form of a garnishment upon the judgment debtor's wages, no such notification is required. The levying officer may summon three disinterested householders, who, after being sworn honestly and impartially to appraise the property exhibited to them, shall proceed to appraise and set apart to said judgment debtor the property exempt to him under this chapter, and the officer levying such execution shall have authority to administer the oaths required by this section.

3. The levying officer shall release from the execution items of cash or property selected by the judgment debtor to the extent required by law. The judgment debtor or any other party aggrieved by the action of the levying officer, or by the failure of the levying officer to act within five days of the filing of the request for exemptions, may have the exemption claim reviewed and determined by the court by filing a request for court review. Any such hearing shall be expedited by the court and shall be held not later than thirty days after the filing of the request for court review, upon no less than three days' notice to all parties in interest.

(RSMo 1939 § 1328, A.L. 1986 H.B. 1479)

Prior revisions: 1929 § 1164; 1919 § 1615; 1909 § 2184

(1972) A mechanic's lien does not attach to buildings and property owned by a municipality and used for the benefit of the public. Union Reddi-Mix Co. v. Specialty Concrete Contr. (A.), 476 S.W.2d 160.

(1975) A constable is liable on his official bond for failure to notify a judgment debtor of his exemptions not only upon executions but as to garnishments in aid of execution. Dancer v. Cheunault (A.), 527 S.W.2d 714.

(1994) Where homeowners had not filed with sheriff verified request for homestead exemption prescribed in section, homestead does not lose its exempt status under homestead laws. Homestead property is absolutely exempt from sale until sheriff determines through appraisal whether there is equity, taking into account mortgages, liens and exemption value. Meeks Leasing Co. v. Young, 851 S.W.2d 232 (Mo. App. S.D.).



Section 513.455 County or municipally owned property exempt, when.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.455. County or municipally owned property exempt, when. — All courthouses, jails, clerks' offices and other buildings owned by any county or municipality, and the lots on which they stand, and all burial grounds, shall be exempt from attachment and execution.

(RSMo 1939 § 1325)

Prior revisions: 1929 § 1161; 1919 § 1612; 1909 § 2181

(1972) A mechanic's lien does not attach to buildings and property owned by a municipality and used for the benefit of the public. Union Reddi-Mix Co. v. Specialty Concrete Contr. (A.), 476 S.W.2d 160.



Section 513.460 Fire fighting equipment exempt, when.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.460. Fire fighting equipment exempt, when. — All fire engines, hose, hose carriages, hooks, ladders, buckets, horses and other things kept and used for the purpose of extinguishing fires, owned by any county or municipality in this state, shall be exempt from attachment and execution.

(RSMo 1939 § 1326)

Prior revisions: 1929 § 1162; 1919 § 1613; 1909 § 2182



Section 513.465 No property exempt from sale for taxes.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.465. No property exempt from sale for taxes. — Nothing contained in this chapter shall be construed so as to exempt any property from seizure and sale for the payment of taxes due this state, or any city, town or county thereof.

(RSMo 1939 § 1330)

Prior revisions: 1929 § 1166; 1919 § 1617; 1909 § 2186



Section 513.470 No property exemption for personal services, by whom — provisions.

Effective 28 Aug 1959

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.470. No property exemption for personal services, by whom — provisions. — For all personal services rendered by any person acting in the capacity of house servant or common laborer, to an amount not exceeding ninety dollars, no property shall be exempt from seizure and sale under execution; if suit is instituted to recover the same within the time allowed in section 513.060.

(RSMo 1939 § 1331, A.L. 1959 S.B. 238)

Prior revisions: 1929 § 1167; 1919 § 1618; 1909 § 2187



Section 513.475 Homestead defined — exempt from execution — spouses debarred from selling, when.

Effective 28 Aug 2003

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.475. Homestead defined — exempt from execution — spouses debarred from selling, when. — 1. The homestead of every person, consisting of a dwelling house and appurtenances, and the land used in connection therewith, not exceeding the value of fifteen thousand dollars, which is or shall be used by such person as a homestead, shall, together with the rents, issues and products thereof, be exempt from attachment and execution. The exemption allowed under this section shall not be allowed for more than one owner of any homestead if one owner claims the entire amount allowed under this subsection; but, if more than one owner of any homestead claims an exemption under this section, the exemption allowed to each of such owners shall not exceed, in the aggregate, the total exemption allowed under this subsection as to any one homestead.

2. Either spouse separately shall be debarred from and incapable of selling, mortgaging or alienating the homestead in any manner whatever, and every such sale, mortgage or alienation is hereby declared null and void; provided, however, that nothing herein contained shall be so construed as to prevent the husband and wife from jointly conveying, mortgaging, alienating or in any other manner disposing of such homestead, or any part thereof.

(RSMo 1939 § 608, A.L. 1976 H.B. 1280, A.L. 1982 S.B. 490, A.L. 2003 H.B. 613)

Prior revisions: 1929 § 608; 1919 § 5853; 1909 § 6704

CROSS REFERENCE:

Certain conveyance requirement, 442.025



Section 513.480 If value exceeds limitation, owner may designate — proceedings.

Effective 28 Aug 1982

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.480. If value exceeds limitation, owner may designate — proceedings. — Whenever an execution shall be levied upon the real estate of any person, of which such homestead may be a part, or upon such part of any homestead as may be in excess of the limitation of the value thereof created in section 513.475, such person shall have the right to designate and choose the part thereof to which the exemption created in section 513.475 shall apply, not exceeding the limited value; and upon such designation and choice, or in case of a refusal to designate or choose, the sheriff levying the execution shall appoint three disinterested appraisers, who shall, first being sworn to a faithful discharge of their duties, fix the location and boundaries of such homestead, and the sheriff shall then proceed with the levy of such execution upon the residue of such real estate as in other cases; and such proceedings in respect to the homestead shall be stated in the return upon such execution.

(RSMo 1939 § 609, A.L. 1982 S.B. 490)

Prior revisions: 1929 § 609; 1919 § 5854; 1909 § 6705



Section 513.485 Proceedings where encumbered by mortgage.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.485. Proceedings where encumbered by mortgage. — If, at the time of such levy of execution, the homestead or real estate mentioned in section 513.480 shall be encumbered by mortgage, the value and location of such homestead shall be fixed as provided in said section, and thereupon such levy shall proceed in the same manner as in the case of mortgages existing upon distinct parcels of land.

(RSMo 1939 § 610)

Prior revisions: 1929 § 610; 1919 § 5855; 1909 § 6706



Section 513.490 Personal property attached claimed as product of homestead, proceedings.

Effective 28 Aug 1982

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.490. Personal property attached claimed as product of homestead, proceedings. — Whenever the personal property of any person shall be attached or taken in execution against such person, and the debtor therein shall claim that the same or any part thereof is the product of such homestead, the officer taking the same shall cause appraisers to be appointed and sworn, as in the case of the levy of execution on real estate, and such appraisers shall decide upon such claim and settle the products of such homestead to such debtor accordingly, and the proceedings thereon shall be stated by such officer in his return.

(RSMo 1939 § 611, A.L. 1982 S.B. 490)

Prior revisions: 1929 § 611; 1919 § 5856; 1909 § 6707



Section 513.510 Subject to execution upon certain causes of action.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.510. Subject to execution upon certain causes of action. — Such homestead shall be subject to attachment and levy of execution upon all causes of action existing at the time of the acquiring such homestead, except as otherwise provided in sections 513.475 to 513.530; and for this purpose such time shall be the date of the filing in the proper office for the records of deeds, the deed of such homestead, when the party holds title under a deed, but when he holds title by descent or devise, from the time he becomes invested with the title thereto; and in case of existing estates, such homestead shall not be subject to attachment or levy of execution upon any liability hereafter created.

(RSMo 1939 § 615)

Prior revisions: 1929 § 615; 1919 § 5860; 1909 § 6711

(1971) Householder vested with equitable title under an executory contract is not entitled to homestead exemption. To defeat levy of execution on property claimed as homestead, claimant must have acquired legal title and filed deed to property for record before creation of execution debt. Ferm v. Crenshaw (A.), 468 S.W.2d 706.



Section 513.515 If another homestead is acquired prior homestead is liable for debt.

Effective 28 Aug 1982

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.515. If another homestead is acquired prior homestead is liable for debt. — Whenever any person shall acquire another homestead in the manner provided in section 513.510, the prior homestead shall thereupon be liable for his debts, but such other homestead shall not be liable for causes of action against him to which such prior homestead would not have been liable; provided, that such other homestead shall have been acquired with the consideration derived from the sale or other disposition of such prior homestead, or with other means not derived from the property of such person.

(RSMo 1939 § 616, A.L. 1982 S.B. 490)

Prior revisions: 1929 § 616; 1919 § 5861; 1909 § 6712



Section 513.520 Homestead set out from other real estate — proceedings — duty of commissioners.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.520. Homestead set out from other real estate — proceedings — duty of commissioners. — Whenever, in any case not in sections 513.475 to 513.530 otherwise provided for, it shall become necessary, in any proceeding at law or in equity, to sever or set out any homestead from other real estate, the court in which such proceedings shall be pending may appoint three commissioners to appraise and set out such homestead, which commissioners, after being sworn to the faithful discharge of their duties, shall appraise and set out such homestead in the same manner as is provided in sections 513.475 to 513.530 for setting out homesteads in case of the levy of execution, and make report of their doings to such court, which report shall be confirmed by such court, unless good cause be shown to the contrary; and a record thereof shall be made in the records of lands, where a deed of such homestead would by law be required to be recorded, which shall operate as a severance of such homestead from such other real estate.

(RSMo 1939 § 617)

Prior revisions: 1929 § 617; 1919 § 5862; 1909 § 6713



Section 513.525 If homestead cannot be occupied in severalty, court may grant relief.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.525. If homestead cannot be occupied in severalty, court may grant relief. — Whenever any dwelling house, outbuilding and the land in connection therewith, in which a homestead shall exist, shall exceed the respective value mentioned in section 513.475, and a severance of such homestead would greatly depreciate the value of the residue of the premises, or be of great inconvenience to the parties interested either in such residue or in such homestead, either party may apply to the circuit court by petition, setting forth the facts, for relief; and upon the hearing of such petition, if it shall appear that such homestead cannot be occupied in severalty without great inconvenience to the parties interested in such homestead or in such residue, the court may order such homestead to be transferred to such other parties, and the payment of the value of the homestead interest to the owner thereof; or, at the option of such owner, may order such other parties to transfer such residue to him, and order him thereupon to pay such other parties the value thereof, to be fixed by the court; or, if the case require it, the court may order a sale of the whole premises, and apportion the proceeds between the parties; and such court may make all such orders in the premises as shall be equitable and needful.

(RSMo 1939 § 618)

Prior revisions: 1929 § 618; 1919 § 5863; 1909 § 6714



Section 513.530 Court may control investment of proceeds.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.530. Court may control investment of proceeds. — If such homestead shall be sold as provided in section 513.525, the court may control the investment of the proceeds of such sale in a new homestead, or their payment out of court, as in cases of the funds of married women.

(RSMo 1939 § 619)

Prior revisions: 1929 § 619; 1919 § 5864; 1909 § 6715



Section 513.600 Title.

Effective 17 Mar 1986, see footnote

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.600. Title. — Sections 513.600 to 513.645 shall be known and may be cited as the "Criminal Activity Forfeiture Act".

(L. 1986 S.B. 450 § 4)

Effective 3-17-86

(2014) To rebut presumption of forfeitability, defendant must allege facts supporting conclusion that seized property found in close proximity to controlled substance was not furnished, nor intended to be furnished, in exchange for the controlled substance and also was not used, nor intended to be used, to facilitate the criminal activity. State ex rel. Wegge v. Schrameyer, 448 S.W.3d 301 (Mo.App.E.D.).



Section 513.605 Definitions.

Effective 28 Aug 2001

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.605. Definitions. — As used in sections 513.600 to 513.645, unless the context clearly indicates otherwise, the following terms mean:

(1) (a) "Beneficial interest":

a. The interest of a person as a beneficiary under any other trust arrangement pursuant to which a trustee holds legal or record title to real property for the benefit of such person; or

b. The interest of a person under any other form of express fiduciary arrangement pursuant to which any other person holds legal or record title to real property for the benefit of such person;

(b) "Beneficial interest" does not include the interest of a stockholder in a corporation or the interest of a partner in either a general partnership or limited partnership. A beneficial interest shall be deemed to be located where the real property owned by the trustee is located;

(2) "Civil proceeding", any civil suit commenced by an investigative agency under any provision of sections 513.600 to 513.645;

(3) "Criminal activity" is the commission, attempted commission, conspiracy to commit, or the solicitation, coercion or intimidation of another person to commit any crime which is chargeable by indictment or information under the following Missouri laws:

(a) Chapter 195, relating to drug regulations;

(b) Chapter 565, relating to offenses against the person;

(c) Chapter 566, relating to sexual offenses;

(d) Chapter 568, relating to offenses against the family;

(e) Chapter 569, relating to robbery, arson, burglary and related offenses;

(f) Chapter 570, relating to stealing and related offenses;

(g) Chapter 567, relating to prostitution;

(h) Chapter 573, relating to pornography and related offenses;

(i) Chapter 574, relating to offenses against public order;

(j) Chapter 575, relating to offenses against the administration of justice;

(k) Chapter 491, relating to witnesses;

(l) Chapter 572, relating to gambling;

(m) Chapter 311, but relating only to felony violations of this chapter committed by persons not duly licensed by the supervisor of liquor control;

(n) Chapter 571, relating to weapons offenses;

(o) Chapter 409, relating to regulation of securities;

(p) Chapter 301, relating to registration and licensing of motor vehicles;

(4) "Criminal proceeding", any criminal prosecution commenced by an investigative agency under any criminal law of this state;

(5) "Investigative agency", the attorney general's office, or the office of any prosecuting attorney or circuit attorney;

(6) "Pecuniary value":

(a) Anything of value in the form of money, a negotiable instrument, a commercial interest, or anything else the primary significance of which is economic advantage; or

(b) Any other property or service that has a value in excess of one hundred dollars;

(7) "Real property", any estate or legal or equitable interest in land situated in this state or any interest in such real property, including, but not limited to, any lease or deed of trust upon such real property;

(8) "Seizing agency", the agency which is the primary employer of the officer or agent seizing the property, including any agency in which one or more of the employees acting on behalf of the seizing agency is employed by the state of Missouri or any political subdivision of this state;

(9) "Seizure", the point at which any law enforcement officer or agent discovers and exercises any control over property that an officer or agent has reason to believe was used or intended for use in the course of, derived from, or realized through criminal activity. Seizure includes but is not limited to preventing anyone found in possession of the property from leaving the scene of the investigation while in possession of the property;

(10) (a) "Trustee":

a. Any person who holds legal or record title to real property for which any other person has a beneficial interest; or

b. Any successor trustee or trustees to any of the foregoing persons;

(b) "Trustee" does not include the following:

a. Any person appointed or acting as a personal representative under chapter 475 or under chapter 473;

b. Any person appointed or acting as a trustee of any testamentary trust or as trustee of any indenture of trust under which any bonds are or are to be issued.

(L. 1986 S.B. 450 § 5, A.L. 2001 S.B. 5 & 21)



Section 513.607 Property subject to forfeiture — procedure — report required, when, contents — annual state auditor's report, contents — violations, penalty.

Effective 28 Aug 2001

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.607. Property subject to forfeiture — procedure — report required, when, contents — annual state auditor's report, contents — violations, penalty. — 1. All property of every kind, including cash or other negotiable instruments, used or intended for use in the course of, derived from, or realized through criminal activity is subject to civil forfeiture. Civil forfeiture shall be had by a civil procedure known as a CAFA forfeiture proceeding.

2. A CAFA forfeiture proceeding shall be governed by the Missouri rules of court, rules of civil procedure, except to the extent that special rules of procedure are stated herein.

3. Any property seized by a law enforcement officer or agent shall not be disposed of pursuant to section 542.301 or by the uniform disposition of unclaimed property act, sections 447.500 through 447.595, unless the CAFA proceeding involving the seized property does not result in a judgment of forfeiture.

4. In cases where the property is abandoned or unclaimed, an in rem CAFA forfeiture proceeding may be instituted by petition by the prosecuting attorney of the county in which the property is located or seized by the attorney general's office. The proceeding may be commenced before or after seizure of the property.

5. In lieu of, or in addition to, an in rem proceeding under subsection 4 of this section, the prosecuting attorney or attorney general may bring an in personam action for the forfeiture of property, which may be commenced by petition before or after the seizure of property.

6. (1) If the petition is filed before seizure, it shall state what property is sought to be forfeited, that the property is within the jurisdiction of the court, the grounds for forfeiture, and the names of all persons known to have or claim an interest in the property. The court shall determine ex parte whether there is reasonable cause to believe that the property is subject to forfeiture and that notice to those persons having or claiming an interest in the property prior to seizure would cause the loss or destruction of the property. If the court finds that reasonable cause does not exist to believe the property is subject to forfeiture, it shall dismiss the proceeding. If the court finds that reasonable cause does exist to believe the property is subject to forfeiture but there is not reasonable cause to believe that prior notice would result in loss or destruction, it shall order service on all persons known to have or claim an interest in the property prior to a further hearing on whether a writ of seizure should issue. If the court finds that there is reasonable cause to believe that the property is subject to forfeiture and to believe that prior notice would cause loss or destruction, it shall without any further hearing or notice issue a writ of seizure directing the sheriff of the county or other authorized law enforcement agency where the property is found to seize it.

(2) Seizure may be effected by a law enforcement officer authorized to enforce the criminal laws of this state prior to the filing of the petition and without a writ of seizure if the seizure is incident to a lawful arrest, search, or inspection and the officer has probable cause to believe the property is subject to forfeiture and will be lost or destroyed if not seized. Within four days of the date of seizure, such seizure shall be reported by said officer to the prosecuting attorney of the county in which the seizure is effected or the attorney general; and if in the opinion of the prosecuting attorney or attorney general forfeiture is warranted, the prosecuting attorney or attorney general shall, within ten days after receiving notice of seizure, file a petition for forfeiture. The petition shall state, in addition to the information required in subdivision (1) of this subsection, the date and place of seizure. The burden of proof will be on the investigative agency to prove all allegations contained in the petition.

7. After the petition is filed or the seizure effected, whichever is later, every person known to have or claim an interest in the property shall be served, if not previously served, with a copy of the petition and a notice of seizure in the manner provided by the Missouri rules of court and rules of civil procedure. Service by publication may be ordered upon any party whose whereabouts cannot be determined or if there be unknown parties.

8. The prosecuting attorney or attorney general to whom the seizure is reported shall report annually by January thirty-first for the previous calendar year all seizures. Such report shall include the date, time, and place of seizure, the property seized, the estimated value of the property seized, the person or persons from whom the property was seized, the criminal charges filed, and the disposition of the seizure, forfeiture and criminal actions. The report shall be made to the director of the Missouri department of public safety and shall be considered an open record. The prosecuting attorney or attorney general shall submit a copy of the report to the state auditor at the time the report is made to the director of the department of public safety.

9. The state auditor shall make an annual report compiling the data received from law enforcement, prosecuting attorneys and the attorney general, and shall submit the report regarding seizures for the previous calendar year to the general assembly annually by February twenty-eighth.

10. Intentional or knowing failure to comply with any reporting requirement contained in this section shall be a class A misdemeanor, punishable by a fine of up to one thousand dollars.

(L. 1986 S.B. 450 § 6, A.L. 1993 S.B. 180, A.L. 2001 S.B. 5 & 21)

(1990) Forfeiture provisions of the drug statutes are manifestly penal laws in the sense of art. IX, sec. 7, Mo. const. and the proceeds are available for school purposes only, rather than to law enforcement agency. Reorganized School District No. 7 Lafayette County v. Douthit, 799 S.W.2d 591 (Mo.banc).

(2000) Seizure occurred when city police stopped and arrested claimant for traffic violations and took possession of money found in car; divestment of claimant's possessory interests occurred at that point and not when money was transferred to federal agents. Also, transfer was improper without first obtaining approval from circuit judge and prosecutor. Karpierz v. Easley, 31 S.W.3d 505 (Mo.App.W.D.).



Section 513.610 Intervention as a party, when — possession of property upon posting bond.

Effective 17 Mar 1986, see footnote

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.610. Intervention as a party, when — possession of property upon posting bond. — 1. Any person claiming an interest in the property may become a party to the action at any time prior to judgment, whether named in the petition or not. Any party claiming a valid interest in the property shall upon motion be allowed by the court to take possession of the property upon posting bond with good and sufficient security in the amount of the property's value conditioned to pay the value of any interest in the property found to be subject to forfeiture or the value of any interest of another not subject to forfeiture. Such a party taking possession shall not remove the property from the jurisdiction of the court except pursuant to court order.

2. The court may, upon such terms and conditions as prescribed by it, order that the property be sold by an innocent party who holds a lien on or security interest in the property at any time during the proceedings. Any proceeds from such sale over and above the amount necessary to satisfy the lien or security interest shall be paid into court pending final judgment in the forfeiture proceeding. No such sale shall be ordered, however, unless the obligation upon which the lien or security interest is based is in default.

3. Pending final judgment in the forfeiture proceeding, the court may make any other disposition of the property as may be provided by the laws of this state which is in the interest of justice.

(L. 1986 S.B. 450 § 7)

Effective 3-17-86



Section 513.612 Right to file motion to dismiss — jury trial.

Effective 17 Mar 1986, see footnote

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.612. Right to file motion to dismiss — jury trial. — Any party may bring one motion to dismiss at any time and such motion shall be heard and ruled on within ten days. Any party may demand a jury trial.

(L. 1986 S.B. 450 § 8)

Effective 3-17-86



Section 513.615 Rights of innocent party not subject to forfeiture — innocent party, defined.

Effective 17 Mar 1986, see footnote

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.615. Rights of innocent party not subject to forfeiture — innocent party, defined. — The interest of an innocent party in the property shall not be subject to forfeiture. An "innocent party" is one who did not have actual knowledge that the property was used or intended for use in the course of, derived from or realized through a criminal activity. Any innocent party shall have a right or claim to forfeited property or to the proceeds derived therefrom superior to any right or claim the state or the county has in the same property or proceeds. To enforce such a claim, the innocent party must intervene in the forfeiture proceeding prior to its final disposition; except that, with respect to any property for which the state maintains records of ownership, if the certificate of title, the official records or other evidence of ownership indicates the existence of a lien on the seized property or the ownership of the property by someone other than the defendant, the named lienholder or owner shall be a necessary party to the action commenced under this section unless the party has by affidavit released the lien. The lienholder or owner shall have no obligation to intervene to protect his rights, but the court shall determine the validity of the lien.

(L. 1986 S.B. 450 § 9)

Effective 3-17-86



Section 513.617 CAFA proceeding stayed until disposition of criminal charges, restrictions upon forfeiture, rights of innocent owner — release of property, restrictions — court approval of settlements — seized property not to be used in bargaining — time limitation.

Effective 28 Aug 1993

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.617. CAFA proceeding stayed until disposition of criminal charges, restrictions upon forfeiture, rights of innocent owner — release of property, restrictions — court approval of settlements — seized property not to be used in bargaining — time limitation. — 1. In the event criminal charges arising from the same activity giving rise to the CAFA proceeding are filed against any individual claiming an interest in the property subject to the CAFA proceeding, such CAFA proceeding shall be stayed by the court until the disposition of the criminal charges. In such cases, no property shall be forfeited unless the person charged is found guilty of or pleads guilty to a felony offense substantially related to the forfeiture. The property of persons arrested, detained or apprehended and not subsequently charged is not subject to forfeiture for that arrest, detention or apprehension. The rights of an innocent owner of property are superior to any right or claim of the state or county, and such rights shall be enforced pursuant to the provisions of sections 513.610 to 513.620.

2. In any case where the court determines that seized property is subject to forfeiture pursuant to the provisions of section 513.607 but there has not been a felony conviction, finding of guilt or plea of guilt to support such forfeiture, the court shall stay the civil forfeiture proceedings and order the release of the property subject to the following requirements:

(1) The person to whom the property is released shall file a bond in an amount which the court determines to be adequate to secure the property and which does not exceed the value of the property;

(2) The court may impose other conditions that it deems reasonable and necessary to prevent the property from being made unavailable for disposition by the court;

(3) The bond and other conditions shall terminate at such time as the released property is no longer subject to forfeiture or upon return of the property to the confiscating authority.

3. No action filed pursuant to sections 513.600 to 513.660 shall be compromised or otherwise settled without the express approval of the terms of the settlement by the court in which such action is pending. Nothing in this section shall prohibit or prevent the parties from contemporaneously resolving criminal charges and a CAFA proceeding arising from the same activity. However, seized property shall not be used in bargaining to defer prosecution of criminal charges, obtain a guilty plea or affect sentencing recommendations, and the court in which the CAFA proceeding is pending shall not approve any settlement without first making such a finding. No state or local government agency, nor any person, may accept any monetary payment or other thing of value in exchange for the release of property seized for forfeiture or for the settlement of any criminal charges.

4. No state or local government agency may hold property seized for forfeiture unless a petition for forfeiture has been filed within the time limit provided by section 513.607, unless a time extension is granted by order of the circuit court. The court may extend the time for filing a petition for up to ten days for each order, but may not extend the time for filing for more than thirty days.

(L. 1993 S.B. 180)



Section 513.620 Disposition of property after judgment.

Effective 28 Aug 1993

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.620. Disposition of property after judgment. — Subject to the requirement of protecting the interest of all innocent parties, the court may after judgment of forfeiture make any of the following orders for disposition of the property:

(1) Destruction of contraband, the possession of which is illegal;

(2) Retention of the property by any innocent party having an interest therein, upon payment or approval of a plan for payment into court of the value of any forfeited interest in the property; such a plan may include, in the case of an innocent party who holds a lien on or security interest in the property, the sale of the property by said innocent party under such terms and conditions as may be prescribed by the court and the payment into court of any proceeds from such sale over and above the amount necessary to satisfy the lien or security interest;

(3) Judicial sale of the property;

(4) Transfer of the property to any innocent party having an interest therein equal to or greater than the value of the property; or

(5) Any other disposition of the property as may be provided by the laws of this state which is in the interest of justice and adequately protects innocent parties.

(L. 1986 S.B. 450 § 10, A.L. 1993 S.B. 180)



Section 513.623 Disposition of proceeds after sale.

Effective 28 Aug 1993

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.623. Disposition of proceeds after sale. — The clear proceeds of any sale or disposition after satisfaction of the interest of any innocent party and after payment of the reasonable costs of the CAFA proceeding, including reasonable storage costs as assessed by the court, if any, shall be distributed pursuant to Section 7 of Article IX of the Constitution of the State of Missouri.

(L. 1986 S.B. 450 § 11, A.L. 1993 S.B. 180)



Section 513.625 Relations back of title, when — consequences of conveyance or alienation of property after filing of lien notice or petition.

Effective 17 Mar 1986, see footnote

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.625. Relations back of title, when — consequences of conveyance or alienation of property after filing of lien notice or petition. — 1. Upon the entry of a final judgment of forfeiture in favor of the state, the title of the state to the forfeited property shall:

(1) In the case of real property or beneficial interest, relate back to the date of filing of the CAFA lien notice in the official records of the county where the real property or beneficial trust is located and, if no CAFA lien notice is filed, then to the date of the filing of any notice of lis pendens under section 527.260 in the official records of the county where the real property or beneficial interest is located and, if no CAFA lien notice or notice of lis pendens is so filed, then to the date of recording of the final judgment of forfeiture in the official records of the county where the real property or beneficial interest is located; and

(2) In the case of personal property, relate back to the date the personal property was seized by the investigating agency.

2. If property subject to forfeiture is conveyed, alienated, disposed of, or otherwise rendered unavailable for forfeiture after the filing of a CAFA lien notice or after the filing of a forfeiture petition, whichever is earlier, the investigative agency may, on behalf of the state, institute an action in the appropriate circuit court against the person named in the CAFA lien notice or the defendant in the civil proceeding and the court shall enter final judgment against the person named in the CAFA lien notice or the defendant in the civil proceeding in an amount equal to the fair market value of the property, together with investigative costs and attorney's fees incurred by the investigative agency in the action. If a civil proceeding is pending, such action shall be filed only in the court where such civil proceeding is pending.

(L. 1986 S.B. 450 § 12)

Effective 3-17-86



Section 513.630 Statute of limitations.

Effective 17 Mar 1986, see footnote

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.630. Statute of limitations. — Notwithstanding any other provision of law, a proceeding under this act* may be commenced up until five years after the conduct terminates or the cause of action accrues. If a criminal prosecution or civil action is brought by the state relating to conduct which would constitute criminal activity as defined in section 513.605, then the running of the period of limitations shall be suspended during the pendency of such prosecution or action by the state and for five years thereafter.

(L. 1986 S.B. 450 § 13)

Effective 3-17-86

*"This act" (S.B. 450, 1986) contained numerous sections. Consult Disposition of Sections table for a definitive listing.

(2002) Special statute of limitations does not apply to any causes of action for recovery of property wrongfully taken other than forfeiture actions under the Criminal Activity Forfeiture Act. Yahne v. Pettis County Sheriff Dept., 73 S.W.3d 717 (Mo.App.W.D.).



Section 513.635 Remedies not mutually exclusive.

Effective 17 Mar 1986, see footnote

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.635. Remedies not mutually exclusive. — The application of one civil remedy under any provision of this act* shall not preclude the application of any other remedy. Remedies under this act* are supplemental and not mutually exclusive.

(L. 1986 S.B. 450 § 14)

Effective 3-17-86

*"This act" (S.B. 450, 1986) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 513.637 Enforcement of judgments — attorney general, duties — authority to enter into reciprocal agreements with other jurisdictions.

Effective 17 Mar 1986, see footnote

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.637. Enforcement of judgments — attorney general, duties — authority to enter into reciprocal agreements with other jurisdictions. — 1. Notwithstanding any other provision of law, a valid judgment rendered by a court of a jurisdiction having a law substantially similar to sections 513.600 to 513.645 will be recognized and enforced by the courts of this state to the extent that a judgment rendered by a court of this state pursuant to sections 513.600 to 513.645 would be enforced in such other jurisdiction.

2. The attorney general is hereby authorized to enter into reciprocal agreements with the attorney general or chief prosecuting attorney of any jurisdiction having a law substantially similar to sections 513.600 to 513.645 so as to further the purposes of sections 513.600 to 513.645.

(L. 1986 S.B. 450 § 15)

Effective 3-17-86



Section 513.640 Lien notices, effect of filing.

Effective 17 Mar 1986, see footnote

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.640. Lien notices, effect of filing. — 1. Upon the institution of a civil forfeiture proceeding or, if no civil suit has been instituted, upon the return of an indictment or filing of an information of a crime which may constitute criminal activity as defined in section 513.605, the investigative agency then or at any time during the pendency of the proceeding may file in the official records of any one or more counties a CAFA lien notice. No filing fee or other charge shall be required as a condition for filing the CAFA lien notice. The recorder of deeds shall, upon the presentation of a CAFA lien notice, immediately record it in the official records.

2. The CAFA lien notice shall be signed by the attorney general or his designee or by a prosecuting or circuit attorney or his designee. The notice shall be in such form as the attorney general prescribes and shall set forth the following information:

(1) The name of the person against whom the civil proceeding has been brought. The investigative agency may also name in the CAFA lien notice any other aliases, names, or fictitious names under which the person may be known. The investigative agency may also name in the CAFA lien notice any corporation, partnership, or other entity that is either controlled by or entirely owned by the person;

(2) If known to the investigative agency, the present residence and business addresses of the person named in the CAFA lien notice and of the other names set forth in the CAFA lien notice;

(3) A reference to the civil proceeding stating that a proceeding under this act* has been brought against the person named in the CAFA lien notice, the name of the county or counties where the proceeding has been brought, and, if known to the investigative agency at the time of filing the CAFA lien notice, the case number of the proceeding;

(4) A statement that the notice is being filed pursuant to this act*; and

(5) The name and address of the investigative agency filing the CAFA lien notice and the name of the individual signing the CAFA lien notice.

3. A CAFA lien notice shall apply only to one person and, to the extent applicable, any aliases, fictitious names, or other names, including names of corporations, partnerships, or other entities. A separate CAFA lien notice shall be filed for any other person against whom the investigative agency desires to file a CAFA lien notice under this section.

4. The investigative agency shall, as soon as practicable after the filing of each CAFA lien notice, furnish to the person named in the notice either a copy of the recorded notice or a copy of the notice with a notation thereon of the county or counties in which the notice has been recorded. The failure of the investigative agency to so furnish a copy of the notice under this subsection shall not invalidate or otherwise affect the notice.

5. The filing of a CAFA lien notice creates, from the time of its filing, a lien in favor of the state on the following property of the person named in the notice and against any other names set forth in the notice:

(1) Any real property situated in the county where the notice is filed then or thereafter owned by the person; and

(2) Any beneficial interest situated in the county where the notice is filed then or thereafter owned by the person.

6. The lien shall commence and attach as of the time of filing of the CAFA lien notice and shall continue thereafter until expiration, termination, or release. The lien created in favor of the state shall be superior and prior to the interest of any other person in the real property or beneficial interest if the interest is acquired subsequent to the filing of the notice.

7. In conjunction with any civil proceeding:

(1) The investigative agency may file without prior court order in any county a lis pendens and, in such case, any person acquiring an interest in the subject real property or beneficial interest subsequent to the filing of lis pendens shall take the interest subject to the civil proceeding and any subsequent judgment of forfeiture; and

(2) If a CAFA lien notice has been filed, the investigative agency may name as defendants, in addition to the person named in the notice, any persons acquiring an interest in the real property or beneficial interest subsequent to the filing of the notice. If a judgment of forfeiture is entered in the proceeding in favor of the state, the interest of any person in the property that was acquired subsequent to the filing of the notice shall be subject to the notice and judgment of forfeiture.

8. (1) A trustee who acquires actual knowledge that a CAFA lien notice or a civil proceeding under sections 513.600 to 513.645 has been filed against any person for whom he holds legal or record title to real property shall immediately furnish to the investigative agency the following:

(a) The name and address of the beneficiary against whose interest the CAFA lien notice or the CAFA proceeding has been filed, as known to the trustee;

(b) The name and address, as known to the trustee, of all other persons for whose benefit the trustee holds title to the real property; and

(c) A copy of the trust agreement or other instrument pursuant to which the trustee holds legal or record title to the real property;

(2) Any trustee who fails to comply with the provisions of this subsection is guilty of a class C misdemeanor.

9. Any trustee who conveys title to real property for which a CAFA lien notice has been filed at the time of the conveyance in the county where the real property is situated naming a person who, to the actual knowledge of the trustee, holds a beneficial interest in the trust shall be liable to the state for the greater of:

(1) The amount of proceeds received directly by the person named in the CAFA lien notice as a result of the conveyance;

(2) The amount of proceeds received by the trustee as a result of the conveyance and distributed to the person named in the CAFA lien notice; or

(3) The fair market value of the interest of the person named in the CAFA lien notice in the real property so conveyed; however, if the trustee conveys the real property and holds the proceeds that would otherwise be paid or distributed to the beneficiary or at the direction of the beneficiary or his designee, the trustee's liability shall not exceed the amount of the proceeds so held for so long as the proceeds are held by the trustee.

10. The filing of a CAFA lien notice shall not constitute a lien on the record title to real property as owned by the trustee except to the extent the trustee is named in the CAFA lien notice. The investigative agency may bring a civil proceeding in any circuit court against the trustee to recover from the trustee the amounts set forth in subsection 9 of this section, and the state shall also be entitled to recover investigative costs and attorney's fees incurred by the investigative agency.

11. The filing of a CAFA lien notice shall not affect the use to which real property or a beneficial interest owned by the person named in the CAFA lien notice may be put or the right of the person to receive any avails, rents, or other proceeds resulting from the use and ownership, but not the sale, of the property until a judgment of forfeiture is entered.

12. (1) The provisions of this section shall not apply to any conveyance by a trustee pursuant to a court order unless such court order is entered in an action between the trustee and the beneficiary;

(2) Unless the trustee has actual knowledge that a person owning a beneficial interest in the trust is named in a CAFA lien notice or is otherwise a defendant in a civil proceeding, the provisions of this section shall not apply to:

(a) Any conveyance by a trustee required under the terms of any trust agreement, which trust agreement is a matter of public record prior to the filing of any CAFA lien notice; or

(b) Any conveyance by a trustee to all of the persons who own a beneficial interest in the trust.

13. All forfeitures or dispositions under this section shall be made with due provision for the rights of innocent persons.

(L. 1986 S.B. 450 § 16)

Effective 3-17-86

*"This act" (S.B. 450, 1986) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 513.645 Termination, release, or renewal of lien notices.

Effective 17 Mar 1986, see footnote

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.645. Termination, release, or renewal of lien notices. — 1. The term of a CAFA lien notice shall be for a period of six months from the date of filing of the petition. Said lien notice may be renewed by the investigative agency one time prior to judgment. After judgment in favor of the investigative agency the CAFA lien notice shall be for a period of six years. The investigative agency shall be entitled to only one renewal of the CAFA lien notice after judgment.

2. The investigative agency filing the CAFA lien notice may release in whole or in part any CAFA lien notice or may release any specific real property or beneficial interest from the CAFA lien notice upon such terms and conditions as it may determine. Any release of a CAFA lien notice executed by the investigative agency may be filed in the official records of any county. No charge or fee shall be imposed for the filing of any release of a CAFA lien notice.

3. If no civil proceeding has been instituted by the investigative agency seeking a forfeiture of any property owned by the person named in the CAFA lien notice, the acquittal in the criminal proceeding of the person named in the CAFA lien notice or the dismissal of the criminal proceeding shall terminate the CAFA lien notice; and, in such case, the filing of the CAFA lien notice shall have no effect.

4. If no civil proceeding is then pending against the person named in a CAFA lien notice, any person named in a CAFA lien notice may institute an action against the investigative agency filing the notice in the county where the notice has been filed seeking a release or extinguishment of the notice; and, in such case:

(1) The court shall, upon the motion of such person, immediately enter an order setting a date for hearing, which shall be not less than five nor more than ten days after the suit has been filed. The order, along with a copy of the complaint, shall be served on the investigative agency within three days after the institution of the suit. At the hearing, the court shall take evidence on the issue of whether any real property or beneficial interest owned by such person is covered by the CAFA lien notice or otherwise subject to forfeiture under the Missouri CAFA act. If such person shows by the preponderance of the evidence that the CAFA lien notice is not applicable to him or that any real property or beneficial interest owned by him is not subject to forfeiture under this act*, the court shall enter a judgment extinguishing the CAFA lien notice or releasing the real property or beneficial interest from the CAFA lien notice;

(2) The court shall immediately enter its order releasing from the CAFA lien notice any specific real property or beneficial interest if a sale of the real property or beneficial interest is pending and the filing of the notice prevents the sale of the property or interest; provided, however, that the proceeds resulting from the sale of the real property or beneficial interest shall be deposited into the registry of the court, subject to the further order of the court; and

(3) At the hearing set forth in subdivision (1) of this subsection, the court may release from the CAFA lien notice any real property or beneficial interest upon the posting by such person of such security as is equal to the value of the real property or beneficial interest owned by such person.

5. In the event a civil proceeding is pending against a person named in a CAFA lien notice, the court, upon motion by said person, may grant the relief set forth herein.

6. Upon acquittal or dismissal of a criminal action against a person also named in a CAFA action, the civil action shall be dismissed.

(L. 1986 S.B. 450 § 17)

Effective 3-17-86

*"This act" (S.B. 450, 1986) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 513.647 Transfer of property seized by state to federal agency, procedure — transfer not to be made unless violation is a felony — property owner may challenge, procedure.

Effective 28 Aug 2001

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.647. Transfer of property seized by state to federal agency, procedure — transfer not to be made unless violation is a felony — property owner may challenge, procedure. — 1. No state or local law enforcement agency may transfer any property seized by the state or local agency to any federal agency for forfeiture under federal law until the prosecuting attorney and the circuit judge of the county in which the property was seized first review the seizure and approve the transfer to a federal agency, regardless of the identity of the seizing agency. The prosecuting attorney and the circuit judge shall not approve any transfer unless it reasonably appears the activity giving rise to the investigation or seizure involves more than one state or unless it is reasonably likely to result in federal criminal charges being filed, based upon a written statement of intent to prosecute from the United States attorney with jurisdiction. No transfer shall be made to a federal agency unless the violation would be a felony under Missouri law or federal law.

2. Prior to transfer, in an ex parte proceeding, the prosecuting attorney shall file with the court a statement setting forth the facts and circumstances of the event or occurrence which led to the seizure of the property and the parties involved, if known. The court shall certify the filing, and notify by mailing to the last known address of the property owner that his property is subject to being transferred to the federal government and further notify the property owner of his right to file a petition stating legitimate grounds for challenging the transfer. If within ninety-six hours after the filing of the statement by the prosecuting attorney, the property owner by petition shows by a preponderance of the evidence that the property should not be transferred to the federal government for forfeiture, the court shall delay such transfer until a hearing may be held. If the court orders a delay in transfer, no later than ten days after the filing of a petition under this section and sections 513.649 and 513.651, a hearing shall be held unless the court deems, for good cause shown, that a continuance should be granted. At the hearing, if the prosecutor has proved by a preponderance of the evidence that the investigation or seizure involved more than one state or that the nature of the investigation or seizure would be better pursued under the federal forfeiture statutes, the court shall order that the transfer shall be made.

(L. 1993 H.B. 562 § 6 subsecs. 1, 2, A.L. 2001 S.B. 5 & 21)

(1997) Section does not require a conviction for transfer to federal agency of seized property. The application for transfer must cite the specific felony statute with the elements of the offense as well as sufficient evidence to find by a preponderance of the evidence that the property is sufficiently connected to the felony. State v. Sledd, 949 S.W.2d 643 (W.D.Mo.).

(2000) Seizure occurred when city police stopped and arrested claimant for traffic violations and took possession of money found in car; divestment of claimant's possessory interests occurred at that point and not when money was transferred to federal agents. Also, transfer was improper without first obtaining approval from circuit judge and prosecutor. Karpierz v. Easley, 31 S.W.3d 505 (Mo.App.W.D.).



Section 513.649 Peace officers or reserve officer working with federal agency subject to law.

Effective 28 Aug 1993

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.649. Peace officers or reserve officer working with federal agency subject to law. — Any property seized by state or local peace or reserve officers who are detached to, deputized or commissioned by or working in conjunction with the federal agency shall remain subject to the provisions of this section and sections 513.647 and 513.651.

(L. 1993 H.B. 562 § 6 subsec. 3)



Section 513.651 Money acquired by law enforcement agencies, use of funds.

Effective 28 Aug 1993

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.651. Money acquired by law enforcement agencies, use of funds. — The moneys acquired by law enforcement agencies pursuant to this section and sections 513.647 and 513.649 shall be used only by the law enforcement agency for the investigation or prosecution of criminal activity, the execution of court orders arising from such activity, the enforcement of drug-related crimes, training, drug education, and the safety of both the citizens and law enforcement officers.

(L. 1993 H.B. 562 § 6 subsec. 4)



Section 513.653 Law enforcement agencies using federal forfeiture system, report of federal seizure proceeds — violation, penalty.

Effective 28 Aug 2012

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.653. Law enforcement agencies using federal forfeiture system, report of federal seizure proceeds — violation, penalty. — 1. Law enforcement agencies involved in using the federal forfeiture system under federal law shall file a report regarding federal seizures and the proceeds therefrom. Such report shall be filed annually by January thirty-first for the previous calendar year with the department of public safety and the state auditor's office. The report for the calendar year shall include the type and value of items seized and turned over to the federal forfeiture system, the beginning balance as of January first of federal forfeiture funds or assets previously received and not expended or used, the proceeds received from the federal government (the equitable sharing amount), the expenditures resulting from the proceeds received, and the ending balance as of December thirty-first of federal forfeiture funds or assets on hand. The department of public safety shall not issue funds to any law enforcement agency that fails to comply with the provisions of this section.

2. Intentional or knowing failure to comply with the reporting requirement contained in this section shall be a class A misdemeanor, punishable by a fine of up to one thousand dollars.

(L. 1993 H.B. 562 § 7, A.L. 2001 S.B. 5 & 21, A.L. 2003 S.B. 5, A.L. 2012 S.B. 628)



Section 513.660 Forfeiture of gambling devices, records and money.

Effective 01 Jan 2017, see footnote

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

513.660. Forfeiture of gambling devices, records and money. — Any gambling device or gambling record, or any money used as bets or stakes in unlawful gambling activity, possessed or used in violation of this chapter may be seized by any law enforcement officer and is forfeited to the state. Forfeiture procedures shall be conducted as provided by rule of court. Forfeited money and the proceeds from the sale of forfeited property shall be paid into the school fund of the county. Any forfeited gambling device or record not needed in connection with any proceedings under this chapter and which has no legitimate use shall be ordered publicly destroyed.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Transferred 2014; formerly 572.120; Effective 1-01-17






Chapter 514 Costs (Civil Cases)

Chapter Cross References



Section 514.040 Plaintiff may sue as pauper, when — counsel assigned him by court — correctional center offenders, costs — waiver of costs and expenses, when.

Effective 28 Aug 2013

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

514.040. Plaintiff may sue as pauper, when — counsel assigned him by court — correctional center offenders, costs — waiver of costs and expenses, when. — 1. Except as provided in subsection 3 of this section, if any court shall, before or after the commencement of any suit pending before it, be satisfied that the plaintiff is a poor person, and unable to prosecute his or her suit, and pay all or any portion of the costs and expenses thereof, such court may, in its discretion, permit him or her to commence and prosecute his or her action as a poor person, and thereupon such poor person shall have all necessary process and proceedings as in other cases, without fees, tax or charge as the court determines the person cannot pay; and the court may assign to such person counsel, who, as well as all other officers of the court, shall perform their duties in such suit without fee or reward as the court may excuse; but if judgment is entered for the plaintiff, costs shall be recovered, which shall be collected for the use of the officers of the court.

2. In any civil action brought in a court of this state by any offender convicted of a crime who is confined in any state prison or correctional center, the court shall not reduce the amount required as security for costs upon filing such suit to an amount of less than ten dollars pursuant to this section. This subsection shall not apply to any action for which no sum as security for costs is required to be paid upon filing such suit.

3. Where a party is represented in a civil action by a legal aid society or a legal services or other nonprofit organization funded in whole or substantial part by moneys appropriated by the general assembly of the state of Missouri, which has as its primary purpose the furnishing of legal services to indigent persons, by a law school clinic which has as its primary purpose educating law students through furnishing legal services to indigent persons, or by private counsel working on behalf of or under the auspices of such society, all costs and expenses related to the prosecution of the suit may be waived without the necessity of a motion and court approval, provided that a determination has been made by such society or organization that such party is unable to pay the costs, fees and expenses necessary to prosecute or defend the action, and that a certification that such determination has been made is filed with the clerk of the court.

(RSMo 1939 § 1404, A.L. 1995 H.B. 424, A.L. 1999 S.B. 1, et al., A.L. 2013 H.B. 374 & 434 merged with S.B. 100)

Prior revisions: 1929 § 1240; 1919 § 1692; 1909 § 2261

(1973) Where an order of publication for service of process was found to be a “necessary process” within meaning of this section, relator, proceeding as a poor person, was entitled to issuance of such order and to publication of notice thus required without cost, and payment for such publication should be allowed from county treasury. State ex rel. Taylor v. Clymer (A.), 503 S.W.2d 53.

(1985) An attorney cannot be forced to represent an indigent prison inmate in a medical malpractice action without compensation. State ex rel. Scott v. Roper (Mo. banc), 688 S.W.2d 757.

(1985) A two stage inquiry is required by this statute. In the first stage the court must determine the plaintiff's eligibility based upon plaintiff's poverty. In the second stage, given the plaintiff's indigency, the court should, using its discretion, examine plaintiff petition to see if it is frivolous or malicious on its face. State ex rel. Coats v. Lewis (Mo.App.) 689 S.W.2d 800.

(2004) Office of state public defender qualifies under section. State ex rel. Francis v. McElwain, 140 S.W.3d 36 (Mo.banc).



Section 514.050 Issuance of writ without fees by clerk, when.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

514.050. Issuance of writ without fees by clerk, when. — If any person file, before any clerk in vacation, an affidavit that he has a just and subsisting cause of action on which he proposes to bring a suit, and that he is unable to pay the costs, the clerk shall issue an original writ, without fees for the same. But the court may, in its discretion, refuse or permit the further prosecution of the suit.

(RSMo 1939 § 1405)

Prior revisions: 1929 § 1241; 1919 § 1693; 1909 § 2262



Section 514.060 Recovery of costs in civil actions, by whom.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

514.060. Recovery of costs in civil actions, by whom. — In all civil actions, or proceedings of any kind, the party prevailing shall recover his costs against the other party, except in those cases in which a different provision is made by law.

(RSMo 1939 § 1406)

Prior revisions: 1929 § 1242; 1919 § 1694; 1909 § 2263



Section 514.070 Costs on motions.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

514.070. Costs on motions. — On all motions the court may give or refuse costs at its discretion, unless where it is otherwise provided by law.

(RSMo 1939 § 1407)

Prior revisions: 1929 § 1243; 1919 § 1695; 1909 § 2264



Section 514.080 Costs, when given in discretion of court.

Effective 28 Aug 1949

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

514.080. Costs, when given in discretion of court. — When any defendant, in any action, shall plead several matters, any of which shall, upon motion joined, be adjudged insufficient, or if a verdict shall be found on any issue in the case for plaintiff, costs shall be given at the discretion of the court.

(RSMo 1939 § 1408, A. 1949 H.B. 2122)

Prior revisions: 1929 § 1244; 1919 § 1696; 1909 § 2265



Section 514.090 When one of several counts in a petition bad — costs, how awarded.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

514.090. When one of several counts in a petition bad — costs, how awarded. — Where there are several counts in any petition, and any one of them be adjudged insufficient, or a verdict, or any issue joined thereon, shall be found for the defendant, costs shall be awarded at the discretion of the court.

(RSMo 1939 § 1409)

Prior revisions: 1929 § 1245; 1919 § 1697; 1909 § 2266

(1987) For purposes of assessing costs, it is necessary that a plaintiff prevail on the issues which generated the costs, not on any particular claim. Cox v. Crider, 721 S.W.2d 220 (Mo.App.S.D.).



Section 514.100 In case of several defendants, judgment in favor of one or more — costs, how awarded.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

514.100. In case of several defendants, judgment in favor of one or more — costs, how awarded. — Where several persons are made defendants to any action, and any one or more of them shall have judgment in his favor, every person so having judgment shall recover his costs, in like manner as if such judgment had been entered in favor of all the defendants, unless it shall appear to the court that there was reasonable cause for making such person defendant to such action.

(RSMo 1939 § 1410)

Prior revisions: 1929 § 1246; 1919 § 1698; 1909 § 2267



Section 514.110 In actions ex delicto, how awarded.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

514.110. In actions ex delicto, how awarded. — In all actions not founded on contract, the damages claimed in the petition shall determine the jurisdiction of the court, and if the plaintiff recover any damages he shall recover his costs.

(RSMo 1939 § 1411)

Prior revisions: 1929 § 1247; 1919 § 1699; 1909 § 2268



Section 514.112 Assessment of costs when court not notified in timely manner of settlement.

Effective 28 Aug 1985

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

514.112. Assessment of costs when court not notified in timely manner of settlement. — In addition to all other costs which are assessed in civil actions before the circuit courts of this state, whenever a civil action is settled and the circuit court in which such action was set for trial is not notified of such settlement at least two full business days prior to the trial date, all costs incurred by the court and the county in preparing for such trial which are not otherwise recoverable from the parties involved shall be assessed against one or more of the parties as provided in the settlement agreement. All moneys received from costs assessed pursuant to this section shall be county revenue and shall be deposited in the county treasury.

(L. 1985 S.B. 5, et al. § 4)



Section 514.130 In cases of certiorari, successful party to recover costs.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

514.130. In cases of certiorari, successful party to recover costs. — In all cases where either party shall sue out a certiorari upon any judgment where the same shall be allowed by law, the successful party in the superior court shall recover costs in both courts.

(RSMo 1939 § 1413)

Prior revisions: 1929 § 1237; 1919 § 1689; 1909 § 2258



Section 514.160 Appeals to supreme court or court of appeals, adjudication of costs.

Effective 28 Aug 1973

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

514.160. Appeals to supreme court or court of appeals, adjudication of costs. — If any person shall take an appeal from a judgment of any court to the supreme court, or to any district of the court of appeals, and the judgment shall be affirmed or the appeal discontinued or dismissed, the appellee shall recover his costs; and if the judgment be reversed, the appellant shall recover his costs.

(RSMo 1939 § 1417, A. 1949 H.B. 2122, A.L. 1973 S.B. 263)

Prior revisions: 1929 § 1253; 1919 § 1705; 1909 § 2274



Section 514.170 Adjudication of costs upon dismissal of plaintiff's suit — in other cases.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

514.170. Adjudication of costs upon dismissal of plaintiff's suit — in other cases. — Upon the plaintiff dismissing his suit, or defendant dismissing the same for want of prosecution, the defendant shall recover against the plaintiff his costs; and in all other cases it shall be in the discretion of the court to award costs or not, except in those cases in which a different provision is made by law.

(RSMo 1939 § 1418)

Prior revisions: 1929 § 1254; 1919 § 1706; 1909 § 2275



Section 514.180 Court may make order for payment of unpaid costs, when.

Effective 28 Aug 1943

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

514.180. Court may make order for payment of unpaid costs, when. — If a plaintiff who has once dismissed an action in any court commences an action based upon or including the same claim against the same defendant, the court may make an order for the payment of any unpaid costs of the action previously dismissed and may stay the proceedings in the action until the plaintiff has complied with the order.

(L. 1943 p. 353 § 104)



Section 514.190 Suits by state, adjudication of costs.

Effective 28 Aug 1949

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

514.190. Suits by state, adjudication of costs. — In suits upon obligations, bonds, or other specialties, or on contracts, express or implied, made to or with the state, or the governor thereof, or any other person, to the use of the state, or to a county, or the use of a county, and not brought on the relation or in behalf or for the use of any private person, if the plaintiff shall recover any debt or damages, costs shall also be recovered as in other cases; but if such plaintiff suffer a discontinuance, or suit be dismissed, or non prossed, or if a verdict shall be found in favor of the defendant, he shall recover his costs.

(RSMo 1939 § 1419, A. 1949 H.B. 2122)

Prior revisions: 1929 § 1255; 1919 § 1707; 1909 § 2276



Section 514.200 General judgment for costs against the state not given.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

514.200. General judgment for costs against the state not given. — In all such cases, the judgment against the state or county shall not be for costs generally, but the amount thereof shall be expressed in the judgment, and no such judgment shall afterwards be amended so as to increase the amount for which it was originally entered; and, upon a transcript of such judgment, together with a certified copy of the fee bill, showing the items of cost, being presented to the state auditor or the county court, the same shall be audited and allowed.

(RSMo 1939 § 1420)

Prior revisions: 1929 § 1256; 1919 § 1708; 1909 § 2277



Section 514.205 Frivolous suit, consequences of filing — limitations.

Effective 28 Aug 1985

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

514.205. Frivolous suit, consequences of filing — limitations. — 1. In any civil action or part of a civil action pending before any division of any court of this state including the probate division of the circuit court, if the court finds after a hearing for such purpose that the cause was initiated, or a defense was asserted, or a motion was filed, or any proceeding therein was had frivolously and in bad faith, the court shall require the party who initiated such cause, asserted such defense, filed such motion, or caused such proceeding to be had to pay the other party named in such action the amount of the costs attributable thereto and the reasonable expenses incurred by the party opposing such cause, defense, motion, or proceeding, including reasonable attorney's fees and compensation of said party for the time reasonably required of the party to oppose such cause, defense, motion or proceeding. Nothing in this section shall be construed as creating any liability on the part of any attorney representing a party in the proceeding who in good faith acted at the specific direction of his client in initiating the case, asserting the defense, filing the motion, or causing the proceeding to be had.

2. The provisions of this section shall not apply to specific conduct occurring prior to September 28, 1985. The provisions of this section shall not apply to proceedings brought in the nature of a civil action where a convicted person seeks a judicial review of his conviction.

(L. 1985 S.B. 5, et al. § 2)



Section 514.210 Person to whose use action is brought, liable to pay costs — judgment for costs in such cases, effect of.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

514.210. Person to whose use action is brought, liable to pay costs — judgment for costs in such cases, effect of. — When any suit or proceeding, instituted in the name of the state or any county, on the relation or in behalf or for the use of any private person, and where a suit shall be commenced in the name of one person to the use of another, the person for whose use the action is brought shall be held liable to the payment of all costs. And in all such cases, as well where there is security for costs, or where the attorney is liable for the same, judgment for costs shall be rendered against the person for whose use the action is brought, the security or attorney, in like manner and to the same extent as if the suit or proceeding had been instituted in his own name.

(RSMo 1939 § 1421)

Prior revisions: 1929 § 1257; 1919 § 1709; 1909 § 2278



Section 514.220 Adjudication of costs in partition.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

514.220. Adjudication of costs in partition. — In all cases founded on the statutes concerning the partition of lands, the costs shall be paid by the parties plaintiff and defendant, according to their respective interests in the lands which may be the subject of the proceedings; and the court shall render judgment against each party for his or her share of such costs. If the lands, or any part thereof, be sold in partition, then the costs adjudged against the party or parties whose interests shall be sold shall be paid out of the proceeds of such sale; and against all parties to such proceedings among whom partition shall be made in kind, an execution may issue, and shall be levied on the lands, tenements, goods and chattels of each party to such proceedings, whose share is set off in kind; provided, that no lands, tenements, goods or chattels shall be levied upon and sold, under and by virtue of such execution, except for the satisfaction of such part of said costs as may be adjudged against the owner thereof.

(RSMo 1939 § 1422)

Prior revisions: 1929 § 1258; 1919 § 1710; 1909 § 2279

CROSS REFERENCES:

Costs in partition to be paid from proceeds of sale, 528.460

Partition costs, 528.220, 528.320, 528.350, 528.450, 528.530, 528.580, 528.610



Section 514.230 Deposit or tender made before suit, plaintiff not to recover costs.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

514.230. Deposit or tender made before suit, plaintiff not to recover costs. — In all actions where, before suit brought, tender shall be made and full payment offered, by discount or otherwise, in such specie and at such time and place as the party, by contract or agreement, ought to do, and the thing tendered, if in money, shall be deposited in court, or if not money, committed under an order of court to the sheriff or other officer of court, for the use of the plaintiff, before the trial of the cause shall commence, and the party to whom such tender shall be made doth refuse the same, and yet afterward will sue for the debt or property so tendered, the plaintiff shall not recover any costs in such suit, but the defendant shall recover costs, as if the judgment in the cause had gone in his favor upon the merits.

(RSMo 1939 § 1423)

Prior revisions: 1929 § 1259; 1919 § 1711; 1909 § 2280



Section 514.240 Tender without deposit stops interest or accumulation of damages.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

514.240. Tender without deposit stops interest or accumulation of damages. — Where tender and no deposit shall be made, as provided in section 514.230, the tender shall only have the effect, in law, to prevent the running of interest or accumulation of damages from and after the time such tender was made.

(RSMo 1939 § 1424)

Prior revisions: 1929 § 1260; 1919 § 1712; 1909 § 2281



Section 514.250 Tender in court after suit brought — when plaintiff shall pay all costs from the time of such tender.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

514.250. Tender in court after suit brought — when plaintiff shall pay all costs from the time of such tender. — If, in any suit pending, the defendant shall, at any time, deposit with the clerk, for the use of the plaintiff, the amount of the debt or damages he admits to be due, together with all costs that have then accrued, and the plaintiff shall refuse to accept the same in discharge of his suit, and shall not afterward recover a larger sum for his debt or damages due, and costs accrued up to the time of deposit, than the sum so deposited, he shall pay all costs that may accrue from and after the time such money was so deposited, as aforesaid.

(RSMo 1939 § 1425)

Prior revisions: 1929 § 1261; 1919 § 1713; 1909 § 2282



Section 514.260 Duty of clerk in taxing bill of costs.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

514.260. Duty of clerk in taxing bill of costs. — The clerk shall tax and subscribe all bills of costs arising in any cause or proceedings instituted or adjudged in the court of which he is the clerk, agreeably to fees which shall, for the time being, be allowed by law, and shall in no case allow any item or charge, unless the service for which it was made was actually performed in the cause.

(RSMo 1939 § 1427)

Prior revisions: 1929 § 1263; 1919 § 1715; 1909 § 2284



Section 514.270 Retaxation of costs, when made — effect.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

514.270. Retaxation of costs, when made — effect. — Any person aggrieved by the taxation of a bill of costs may, upon application, have the same retaxed by the court in which the action or proceeding was had, and in such retaxation all errors shall be corrected by the court; and if the party aggrieved shall have paid any unlawful charge, by reason of the first taxation, the clerk shall pay the costs of retaxation, and also to the party aggrieved the amount which he may have paid by reason of the allowing of such unlawful charge.

(RSMo 1939 § 1428)

Prior revisions: 1929 § 1264; 1919 § 1716; 1909 § 2285



Section 514.280 Supreme court or appellate court to retax costs, when — order fees refunded.

Effective 28 Aug 1973

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

514.280. Supreme court or appellate court to retax costs, when — order fees refunded. — In all cases of appeal in the supreme court and the court of appeals, it shall be the duty of the court, whenever the transcript of a record shall contain any unnecessary matter had before the inferior court, to retax the bill of costs of the clerk of the inferior court, although no motion for that purpose is made by either party; and when the fees for such unnecessary matter contained in the transcript of the record shall have been paid to the clerk of the inferior court, the appellate court shall order the same to be refunded, which order may be enforced by attachment.

(RSMo 1939 § 1429, A. 1949 H.B. 2122, A.L. 1973 S.B. 263)

Prior revisions: 1929 § 1265; 1919 § 1717; 1909 § 2286



Section 514.303 Costs of enforcing judgment, how awarded — how certified.

Effective 01 Jul 1997, see footnote

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

514.303. Costs of enforcing judgment, how awarded — how certified. — All costs involved in the execution and sale of property pursuant to judgment, except attorney's fees, may be awarded as judgment in favor of the party incurring such costs, including moving expenses, insurance, storage charges, and any other expenses except for attorney's fees, reasonably incurred as a result of such execution and sale. Creditors shall certify such expenses as true and accurate in an affidavit filed with the court, and shall provide the court with copies of all receipts. The court may then award such costs as it deems reasonable and necessary.

(L. 1985 S.B. 5, et al. § 3, A.L. 1996 S.B. 869)

Effective 7-01-97



Section 514.310 Fee bill and writ of fieri facias to contain written or printed itemized statement of costs.

Effective 28 Aug 1949

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

514.310. Fee bill and writ of fieri facias to contain written or printed itemized statement of costs. — Every fee bill and every writ of fieri facias issuing out of any court of record in this state, shall have written or printed thereon a true statement of each and every item of all the taxable costs in the case, and over against each item so stated there shall be set the amount of money taxed thereunder; and when the same shall come to the hands of any officer authorized by law to enforce the collection thereof, he shall also itemize all the costs to be added thereto by him for his own services.

(RSMo 1939 § 1435, A. 1949 H.B. 2122)

Prior revisions: 1929 § 1271; 1919 § 1723; 1909 § 2292



Section 514.330 Court costs — collection.

Effective 01 Jul 1997, see footnote

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

514.330. Court costs — collection. — The clerks who are responsible by law or court rule for collecting court costs shall strictly examine the accounts of all court costs accruing during the progress of any civil suit pending in divisions for which they are responsible for collecting court costs, and shall correct the same if wrong in any manner, and shall thereupon enter the amount thereof upon their records; and if the person or persons and their sureties for costs properly chargeable with such court costs shall neglect or refuse to pay the amount thereof, and costs for issuing and serving the same, within thirty days after demand, the clerk shall take such action to collect such fees as provided by sections 488.010 to 488.020*.

(RSMo 1939 § 13398, A. 1949 H.B. 2122, A.L. 1978 H.B. 1634, A.L. 1996 S.B. 869)

Prior revisions: 1929 § 11776; 1919 § 10986; 1909 § 10690

Effective 7-01-97

*Words "section 514.015" appear in original rolls, which was changed to effectuate the court cost bill.



Section 514.335 Guardian ad litem appointed for minors not party to action, compensation.

Effective 01 Jul 1997, see footnote

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

514.335. Guardian ad litem appointed for minors not party to action, compensation. — In any court case or proceeding in which a guardian ad litem is appointed by the court to safeguard the interests of a minor and in which the minor is not a party, the court may enter judgment in favor of the guardian ad litem allowing reasonable compensation for such guardian ad litem's services.

(L. 1982 S.B. 722 § 1, A.L. 1996 S.B. 869)

Effective 7-01-97






Chapter 515 Referees and Receivers

Chapter Cross References



Section 515.010 Cases referred by consent.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

515.010. Cases referred by consent. — All or any of the issues of fact in the action may be referred upon the written consent of the parties.

(RSMo 1939 § 1141)

Prior revisions: 1929 § 975; 1919 § 1425; 1909 § 1995



Section 515.020 When referred by order of court.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

515.020. When referred by order of court. — Where the parties do not so consent, the court may, upon the application of either, or of its own motion, direct a reference in the following cases:

(1) Where the trial of an issue of fact shall require the examination of a long account on either side, in which case the referees may be directed to hear and decide the whole issue, or to report upon any specific question of fact involved therein; or

(2) Where the taking of an account shall be necessary for the information of the court, before judgment, or for carrying a judgment or order into effect; or

(3) Where a question of fact other than upon the pleadings shall arise upon motion or otherwise, in any stage of the action.

(RSMo 1939 § 1142)

Prior revisions: 1929 § 976; 1919 § 1426; 1909 § 1996

CROSS REFERENCES:

Examination of judgment debtor, referee may conduct, 513.390

Insurance company, proceedings to wind up, referee appointed to hear, when, 375.610

Mechanic's and materialman's lien action, referee appointed, when, 429.320

(1956) The power of a court of equity to refer issues to a referee is expressly limited to situations provided for in chapter 515, RSMo, notwithstanding the rule at common law. Durwood v. Dubinsky (Mo.), 291 S.W.2d 909.



Section 515.030 Parties may agree upon referees or court shall appoint.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

515.030. Parties may agree upon referees or court shall appoint. — In all cases of reference, the parties, except when an infant may be a party, may agree upon a suitable person or persons, not exceeding three; and, upon filing such agreement, the reference shall be ordered accordingly. If the parties do not agree, the court shall appoint one or more referees, not exceeding three, who shall be free from all exception.

(RSMo 1939 § 1143)

Prior revisions: 1929 § 977; 1919 § 1427; 1909 § 1997



Section 515.040 Referees to be disinterested parties.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

515.040. Referees to be disinterested parties. — No person shall be appointed referee who is of kin to either party, or is interested in the event of the action.

(RSMo 1939 § 1145)

Prior revisions: 1929 § 979; 1919 § 1429; 1909 § 1999



Section 515.050 Oath of referees.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

515.050. Oath of referees. — Before proceeding to hear any testimony in the cause, they shall take and subscribe an oath before some officer duly authorized to administer an oath, faithfully and fairly to hear and examine the cause, and to make a just, impartial and true report, according to the best of their understanding, which oath shall be filed and returned with the award.

(RSMo 1939 § 1147)

Prior revisions: 1929 § 981; 1919 § 1431; 1909 § 2001



Section 515.060 Referees to hear and determine cause without delay.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

515.060. Referees to hear and determine cause without delay. — The referee or referees appointed in pursuance of any order of reference shall proceed with diligence to hear and determine the matter in controversy.

(RSMo 1939 § 1144)

Prior revisions: 1929 § 978; 1919 § 1428; 1909 § 1998



Section 515.070 Appointment in case of death or removal of referee.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

515.070. Appointment in case of death or removal of referee. — In case of the death or removal from the state of a referee, another shall, if necessary and proper, be appointed to fill the vacancy.

(RSMo 1939 § 1146)

Prior revisions: 1929 § 980; 1919 § 1430; 1909 § 2000



Section 515.080 Referees must all meet and conduct hearing.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

515.080. Referees must all meet and conduct hearing. — If more than one referee be appointed, all the referees must meet together and hear all the proofs and allegations of the parties; but a report made and every other act done by a majority of them, shall be valid.

(RSMo 1939 § 1151)

Prior revisions: 1929 § 985; 1919 § 1435; 1909 § 2005



Section 515.090 Hearing — notice — adjournments.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

515.090. Hearing — notice — adjournments. — They shall appoint a time and place for the hearing, and give ten days' notice thereof, in writing, to all the parties, and if either party being notified shall fail to appear, they shall proceed ex parte, and shall adjourn the hearing, from time to time, as may be necessary; and for good cause they may postpone the hearing to any time, not extending beyond the next term of the court in which the suit is pending, or when a longer time is given by the order of the court within which to report, not extending beyond such time.

(RSMo 1939 § 1148)

Prior revisions: 1929 § 982; 1919 § 1432; 1909 § 2002



Section 515.100 Service of notices, how and by whom made.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

515.100. Service of notices, how and by whom made. — All notices required to be given by the referees or others, in the progress of a cause, shall be served by reading the same or delivering a copy to the person to be notified, and may be served by the sheriff or other officer authorized to serve process, whose return shall be evidence of the facts therein stated.

(RSMo 1939 § 1160)

Prior revisions: 1929 § 994; 1919 § 1445; 1909 § 2014



Section 515.110 Power to compel attendance of witnesses.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

515.110. Power to compel attendance of witnesses. — They shall have the same power that may be given by law to associate circuit judges, to issue subpoenas for witnesses, and to compel their attendance by attachment, to administer oaths, and punish contempts committed in their presence during the hearing of the cause, and commit to the jail of the county such witnesses as refuse to testify.

(RSMo 1939 § 1149)

Prior revisions: 1929 § 983; 1919 § 1433; 1909 § 2003



Section 515.120 Service of notices and subpoenas.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

515.120. Service of notices and subpoenas. — Such notices and all subpoenas for witnesses in any cause may also be served by any person being a competent witness in the cause; and the affidavit of such person shall be received as evidence of the facts stated relating to the service.

(RSMo 1939 § 1161)

Prior revisions: 1929 § 995; 1919 § 1446; 1909 § 2015



Section 515.130 May compel parties to testify and produce documents.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

515.130. May compel parties to testify and produce documents. — They shall have power, as courts of record have, to examine the parties on oath, to be administered by the referees, or either of them, and to require the production of all books, papers and documents in the custody or under the control of either party.

(RSMo 1939 § 1153)

Prior revisions: 1929 § 987; 1919 § 1437; 1909 § 2007



Section 515.140 Punishment of parties for contempt.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

515.140. Punishment of parties for contempt. — If any party shall neglect or refuse to account, pursuant to proper notice, or to produce any books, papers or documents required by the referees, the referees may proceed against the party for his disobedience and imprison him until he submits to account or produce such books, papers and documents, or the referees may receive a statement of the account from the adverse party, and the witnesses that he may produce on oath in relation thereto, and report such sum to be due as they on such examination find due.

(RSMo 1939 § 1154)

Prior revisions: 1929 § 988; 1919 § 1438; 1909 § 2008



Section 515.150 Punishment for refusal to testify.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

515.150. Punishment for refusal to testify. — If either party shall refuse to be sworn, or when sworn shall refuse to answer any proper question, the referees may imprison him until he consents to be sworn or to answer such question.

(RSMo 1939 § 1155)

Prior revisions: 1929 § 989; 1919 § 1439; 1909 § 2009



Section 515.160 Depositions may be taken and read.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

515.160. Depositions may be taken and read. — Depositions of witnesses or parties regularly taken in the cause may be read in evidence before the referees, as in cases of trials before the court.

(RSMo 1939 § 1150)

Prior revisions: 1929 § 984; 1919 § 1434; 1909 § 2004



Section 515.170 Testimony to be written — exceptions to be stated in report.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

515.170. Testimony to be written — exceptions to be stated in report. — All testimony taken before referees shall be reduced to writing, and if either party shall except to the competency of a witness or the admission or exclusion of evidence, or any other matter to which exceptions may be taken, the referees, if required, shall state the particulars of the exceptions in their report.

(RSMo 1939 § 1156)

Prior revisions: 1929 § 990; 1919 § 1440; 1909 § 2010



Section 515.180 Court may compel referees to hear and report.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

515.180. Court may compel referees to hear and report. — The referees may be compelled, by the order of the court in which the cause is pending, to proceed to the hearing and make a report. And the court may require them to report their decision, in admitting or rejecting any witness, or the depositions of any witness or other testimony, in allowing or overruling any question to any witness, or answer thereto; and all proceedings by them, together with the testimony before them, and their reasons for allowing or disallowing any claim of either party.

(RSMo 1939 § 1152)

Prior revisions: 1929 § 986; 1919 § 1436; 1909 § 2006



Section 515.190 Report of referees.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

515.190. Report of referees. — The referees shall, in all cases, report as speedily as possible, reciting the order of the court, and showing the notice to the parties, the time and place of stating the account or taking the testimony, and all other proceedings had, and return the same, together with the testimony taken, to the court.

(RSMo 1939 § 1157)

Prior revisions: 1929 § 991; 1919 § 1441; 1909 § 2011



Section 515.200 Exceptions to report.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

515.200. Exceptions to report. — All exceptions to the report of the referees shall be in writing, and filed within four days, in term, after the report is filed, and shall be argued without delay.

(RSMo 1939 § 1158)

Prior revisions: 1929 § 992; 1919 § 1442; 1909 § 2012



Section 515.210 Proceedings on report.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

515.210. Proceedings on report. — If exceptions are sustained the matter may again be referred, with instructions, if necessary, but if the report is confirmed by the court, judgment shall be rendered thereon in the same manner and with like effect as upon a special verdict.

(RSMo 1939 § 1159)

Prior revisions: 1929 § 993; 1919 § 1443; 1909 § 2013



Section 515.220 Compensation of referees.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

515.220. Compensation of referees. — Referees, in the absence of any special agreement, shall receive such compensation for their services as the court in which the case is pending may allow, not exceeding ten dollars per day.

(RSMo 1939 § 1162)

Prior revisions: 1929 § 996; 1919 § 1447; 1909 § 2016



Section 515.230 Compensation of witnesses and officers.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

515.230. Compensation of witnesses and officers. — Witnesses shall receive the same fees for attending before arbitrators and referees that they may be allowed them for attending before the circuit court in civil cases; and sheriffs and all other officers shall be entitled to the same fees for service performed in relation to arbitrations and references, that may be allowed them in their respective courts for similar services.

(RSMo 1939 § 1163)

Prior revisions: 1929 § 997; 1919 § 1448; 1909 § 2017



Section 515.500 Citation of law.

Effective 28 Aug 2016

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

515.500. Citation of law. — Sections 515.500 to 515.665 may be cited as the “Missouri Commercial Receivership Act”.

(L. 2016 H.B. 1765 merged with S.B. 578)



Section 515.505 Definitions.

Effective 28 Aug 2016

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

515.505. Definitions. — As used in sections 515.500 to 515.665, the following terms shall mean:

(1) “Affiliate”:

(a) A person that directly or indirectly owns, controls, or holds with power to vote twenty percent or more of the outstanding voting interests of a debtor, other than:

a. An entity that holds such securities in a fiduciary or agency capacity without sole discretionary power to vote such interests; or

b. Solely to secure a debt, if such entity has not in fact exercised such power to vote;

(b) A person whose business is operated under a lease or operating agreement by a debtor, or a person substantially all of whose property is operated under an operating agreement with a debtor; or

(c) A person that directly or indirectly operates the business or substantially all of the property of the debtor under a lease or operating agreement or similar arrangement;

(2) “Claim”, a right to payment whether or not such right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured, or a right to an equitable remedy for breach of performance if such breach gives rise to a right to payment, whether or not such right to an equitable remedy is reduced to judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured, or unsecured;

(3) “Court”, a circuit court of the state of Missouri before which an application to appoint a receiver under sections 515.500 to 515.665 has been made or granted, or before which a receivership action under sections 515.500 to 515.665 is pending;

(4) “Creditor”, a person that has a claim against the debtor that arose at the time of or before the appointment of a receiver pursuant to sections 515.500 to 515.665;

(5) “Debt”, liability on a claim;

(6) “Debtor”, a person as to which a receiver is sought to be appointed or a court appoints pursuant to sections 515.500 to 515.665, a person who owns property as to which a receiver is sought to be appointed or a court appoints a receiver pursuant to sections 515.500 to 515.665, a person as to which a receiver has been appointed by a court in a foreign jurisdiction, or a person who owns property as to which a receiver has been appointed by a court in a foreign jurisdiction;

(7) “Entity”, a person other than a natural person;

(8) “Estate property”, property as to which a court appoints a receiver pursuant to sections 515.500 to 515.665;

(9) “Executory contract”, a contract, including a lease, where the obligations of the debtor and the counter party or counter parties to the contract are unperformed to the extent that the failure of either party to complete performance of its obligations would constitute a material breach of the contract, thereby excusing the other party’s performance of its obligations under the contract;

(10) “Foreign jurisdiction”, any state or federal jurisdiction other than that of this state;

(11) “Insolvent”, a financial status or condition such that the sum of the person’s debts is greater than the value of such person’s property, at fair valuation;

(12) “Lien”, a charge against property or an interest in property to secure payment of a debt or performance of an obligation whether created voluntarily or by operation of law;

(13) “Notice and a hearing”, such notice as is appropriate and an opportunity for hearing if one is requested. Absent request for hearing by an appropriate person or party in interest, the term notice and a hearing does not indicate a requirement for an actual hearing unless the court so orders;

(14) “Party”, a person who is a party to the action, becomes a party to the action, or shall be joined or shall be allowed to intervene in the action pursuant to the rules of the Missouri supreme court, including, without limitation, any person needed for just adjudication of the action;

(15) “Party in interest”, the debtor, any party, the receiver, any person with an ownership interest in or lien against estate property or property sought to become estate property, any person that, with respect to particular matters presented in the receivership, has an interest that will be affected, and, in a general receivership, any creditor of the debtor;

(16) “Person”, includes natural persons, partnerships, limited liability companies, corporations, and other entities recognized under the laws of this state;

(17) “Property”, any right, title, and interest, of the debtor, whether legal or equitable, tangible or intangible, in real and personal property, regardless of the manner by which such rights were or are acquired, but does not include property of an individual person exempt from execution under the laws of this state; provided however, that estate property includes any nonexempt interest in property that is partially exempt. Property includes, but is not limited to, any proceeds, products, offspring, rents, or profits of or from property. Property does not include any power that a debtor may exercise solely for the benefit of another person or property impressed with a trust except to the extent that the debtor has a residual interest;

(18) “Receiver”, a receiver appointed by a court pursuant to sections 515.500 to 515.665;

(19) “Receivership”, the estate created pursuant to the court’s order or orders appointing a receiver pursuant to sections 515.500 to 515.665, including all estate property and the interests, rights, powers, and duties of the receiver and all parties in interest relating to estate property;

(20) “Receivership action”, the action as to which a receiver is sought to be appointed or a court appoints a receiver pursuant to sections 515.500 to 515.665;

(21) “Secured creditor”, a creditor that has a security interest or other lien on estate property.

(L. 2016 H.B. 1765 merged with S.B. 578)



Section 515.510 Court authorized to appoint receiver, when, procedure.

Effective 28 Aug 2016

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

515.510. Court authorized to appoint receiver, when, procedure. — 1. To the extent the appointment of a receiver is not otherwise provided for pursuant to sections 49.555, 82.1026, 91.730, 198.099, 257.450, 276.501, 287.360, 287.875, 351.498, 351.1189, 354.357, 354.480, 355.736, 369.354, 370.154, 375.650, 375.954, 375.1166, 375.1176, 379.1336, 379.1418, 382.409, 393.145, 407.100, 425.030, 441.510, 443.893, 513.105, 513.110, 521.310, 537.500, 630.763, or any other statute providing for the appointment of a receiver or administration of a receivership estate in specific circumstances, the court or any judge thereof in vacation, shall have the power to appoint a receiver, whenever such appointment shall be deemed necessary, whose duty it shall be to keep and preserve any money or other thing deposited in court, or that may be subject of a tender, and to keep and preserve all property and protect any business or business interest entrusted to the receiver pending any legal or equitable action concerning the same, subject to the order of the court, including in the following instances:

(1) In an action brought to dissolve an entity the court may appoint a receiver with the powers of a custodian to manage the business affairs of the entity and to wind up and liquidate the entity;

(2) In an action in which the person seeking appointment of a receiver has a lien on or interest in property or its revenue-producing potential, and either:

(a) The appointment of a receiver with respect to the property or its revenue-producing potential is necessary to keep and preserve the property or its revenue-producing potential or to protect any business or business interest concerning the property or its revenue-producing potential; or

(b) The appointment of a receiver with respect to the property or its revenue-producing potential is provided for by a valid and enforceable contract or contract provision; or

(c) The appointment of a receiver is necessary to effectuate or enforce an assignment of rents or other revenues from the property;

(3) After judgment, in order to give effect to the judgment, provided that the party seeking the appointment demonstrates it has no other adequate remedy to enforce the judgment;

(4) To dispose of property according to provisions of a judgment dealing with its disposition;

(5) To the extent that property is not exempt from execution, at the instance of a judgment creditor either before or after the issuance of any execution, to preserve or protect it, or prevent its transfer;

(6) If and to the extent that property is subject to execution to satisfy a judgment, to preserve the property during the pendency of an appeal, or when an execution has been returned unsatisfied, or when an order requiring a judgment debtor to appear for proceedings supplemental to judgment has been issued and the judgment debtor fails to submit to examination as ordered;

(7) Upon attachment of real or personal property when the property attached is of a perishable nature or is otherwise in danger of waste, impairment, or destruction or where a debtor has absconded with, secreted, or abandoned the property, and it is necessary to collect, conserve, manage, control, or protect it, or to dispose of it promptly, or when the court determines that the nature of the property or the exigency of the case otherwise provides cause for the appointment of a receiver;

(8) In an action by a transferor of real or personal property to avoid or rescind the transfer on the basis of fraud, or in an action to subject property or a fund to the payment of a debt;

(9) In an action against any entity if that person is insolvent or is not generally paying the entity’s debts as those debts become due unless they are the subject of bona fide dispute;

(10) In an action where a mortgagee has posted and the court has approved a redemption bond as provided pursuant to section 443.440;

(11) If a general assignment for the benefit of creditors has been made;

(12) Pursuant to the terms of a valid and enforceable contract or contract provision providing for the appointment of a receiver, other than pursuant to a contract or contract provision providing for the appointment of a receiver with respect to the primary residence of a debtor who is a natural person;

(13) To enforce a valid and enforceable contractual assignment of rents or other revenue from the property; and

(14) To prevent irreparable injury to the person or persons requesting the appointment of a receiver with respect to the debtor’s property.

2. A court of this state shall appoint as receiver of property located in this state a person appointed in a foreign jurisdiction as receiver with respect to the property specifically or with respect to the debtor’s property generally, upon the application of the receiver appointed in the foreign jurisdiction or of any party to that foreign action, and following the appointment shall give effect to orders, judgments, and decrees of the court in the foreign jurisdiction affecting the property in this state held by a receiver appointed in the foreign jurisdiction, unless the court determines that to do so would be manifestly unjust or manifestly inequitable. The venue of such an action may be any county in which the debtor resides or maintains any office, or any county in which any property over which a receiver is to be appointed is located at the time the action is commenced.

3. At least seven days’ notice of any application for the appointment of a receiver shall be given to the debtor and to all other parties to the action in which the request for appointment of a receiver is sought, and to all other parties in interest as the court may require. If any execution by a judgment creditor or any application by a judgment creditor for the appointment of a receiver with respect to property over which the appointment of a receiver is sought is pending in any other action at the time the application is made, then notice of the application for the receiver’s appointment also shall be given to the judgment creditor in the other action. The court may shorten or expand the period for notice of an application for the appointment of a receiver upon good cause shown.

4. The order appointing a receiver shall reasonably describe the property over which the receiver is to take charge, by category, individual items, or both if the receiver is to take charge of less than substantially all of the debtor’s property. If the order appointing a receiver does not expressly limit the receiver’s authority to designated property or categories of property of the owner, the receiver shall be deemed a general receiver with authority to take charge over all of the debtor’s property, wherever located.

5. The court may condition the appointment of a receiver upon the giving of security by the person seeking the appointment of a receiver, in such amount as the court may specify, for the payment of costs and damages incurred or suffered by any person should it later be determined that the appointment of the receiver was wrongfully obtained.

6. The appointment of a receiver is not required to be relief ancillary or in addition to any other claim, and may be sought as an independent claim and remedy.

7. Sections 515.500 to 515.665 shall not apply to persons or entities who are, or who should be, regulated as public utilities by the public service commission.

(L. 2016 H.B. 1765 merged with S.B. 578)



Section 515.515 General and limited receivers.

Effective 28 Aug 2016

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

515.515. General and limited receivers. — A receiver shall be either a general receiver or a limited receiver. A receiver shall be a general receiver if the receiver is appointed to take possession and control of all or substantially all of a debtor’s property and provided the power to liquidate such property. A receiver shall be a limited receiver if the receiver is appointed to take possession and control of only limited or specific property of a debtor, whether to preserve or to liquidate such property. A receiver appointed at the request of a person having a lien on or interest in specific property that constitutes all or substantially all of a debtor’s property may be either a general receiver or a limited receiver. The court shall specify in the order appointing a receiver whether the receiver is appointed as a general receiver or as a limited receiver. The court by order, upon notice and a hearing, may convert either a general receiver into a limited receiver or a limited receiver into a general receiver for good cause shown. In the absence of a clear designation by the court of the type of receiver appointed, whether limited or general, the receiver shall be presumed to be a general receiver and shall have the rights, powers, and duties attendant thereto.

(L. 2016 H.B. 1765 merged with S.B. 578)



Section 515.520 Notice of appointment, content.

Effective 28 Aug 2016

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

515.520. Notice of appointment, content. — 1. Upon entry of an order appointing a receiver or upon conversion of a limited receiver to a general receiver pursuant to section 515.515 and within ten business days thereof, or within such additional time as the court may allow, the receiver shall give notice of the appointment or conversion to all parties in interest, including the secretary of state for the state of Missouri, and state and federal taxing authorities. Such notice shall be made by first class mail and proof of service thereof shall be filed with the court. The content of such notice shall include:

(1) The caption reflecting the action in which the receiver is appointed;

(2) The date the action was filed;

(3) The date the receiver was appointed;

(4) The name, address, and contact information of the appointed receiver;

(5) Whether the receiver is a limited or general receiver;

(6) A description of the estate property;

(7) The debtor’s name and address and the name and address of the attorney for the debtor, if any;

(8) The court address at which pleadings, motions, or other papers may be filed;

(9) Such additional information as the court directs; and

(10) A copy of the court’s order appointing the receiver.

2. A general receiver shall also give notice of the receivership by publication in a newspaper of general circulation published in the county or counties in which estate property is known to be located once a week for three consecutive weeks. The first notice shall be published within thirty days after the date of appointment of the receiver. The notice of the receivership shall include the date of appointment of the receiver, the name of the court and the action number, the last day on which claims may be filed, if established by the court, and the name and address of the debtor, the receiver, and the receiver’s attorney, if any. For purposes of this section, all intangible property included as estate property is deemed to be located in the county in which the debtor, if a natural person, resides, or in which the debtor, if an entity, maintains its principal administrative offices.

3. The debtor shall cooperate with all reasonable requests for information from the receiver for purposes of assisting the receiver in providing notice pursuant to subsection 1 of this section. In the court’s discretion, the failure of such debtor to cooperate with any reasonable request for information may be punished as a contempt of court.

(L. 2016 H.B. 1765 merged with S.B. 578)



Section 515.525 Replacement of receiver, when.

Effective 28 Aug 2016

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

515.525. Replacement of receiver, when. — Except as provided in sections 515.500 to 515.665 or otherwise by statute, any person, whether or not a resident of this state, may serve as a receiver. A person may not be appointed as a receiver, and shall be replaced as receiver if already appointed, if it should appear to the court that the person:

(1) Has been found guilty of a felony or other crime involving moral turpitude or is controlled by a person who has been convicted of a felony or other crime involving moral turpitude;

(2) Is a party to the action, or is a parent, grandparent, grandchild, sibling, partner, director, officer, agent, attorney, employee, secured or unsecured creditor or lienor of, or holder of any equity interest in, or controls or is controlled by, the debtor, or who is the agent, affiliate, or attorney of any disqualified person;

(3) Has an interest materially adverse to the interest of persons to be affected by the receivership generally; or

(4) Is a sheriff of any county.

(L. 2016 H.B. 1765 merged with S.B. 578)



Section 515.530 Bond requirements.

Effective 28 Aug 2016

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

515.530. Bond requirements. — Except as otherwise provided for by statute or court rule, before entering upon duties of receiver, a receiver shall execute a bond with one or more sureties approved by the court, in the amount the court specifies, conditioned that the receiver will faithfully discharge the duties of receiver in accordance with orders of the court and state law. Unless otherwise ordered by the court, the receiver’s bond runs in favor of all persons having an interest in the receivership proceeding or property held by the receiver and in favor of state agencies.

(L. 2016 H.B. 1765 merged with S.B. 578)



Section 515.535 Receiver to have powers and priority of creditor.

Effective 28 Aug 2016

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

515.535. Receiver to have powers and priority of creditor. — As of the time of appointment, and subject to the provisions of subdivision (3) of subsection 3 of section 515.575, the receiver shall have the powers and priority as if it were a creditor that obtained a judicial lien at the time of appointment on all of the debtor’s property that is subject to the receivership, subject to satisfaction of recording requirements as to real property pursuant to subdivision (3)* of subsection 2 of section 515.545.

(L. 2016 H.B. 1765 merged with S.B. 578)

*Words "paragraph (c)" appear in original rolls in H.B. 1765 and S.B. 578.



Section 515.540 Court to have exclusive authority, when.

Effective 28 Aug 2016

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

515.540. Court to have exclusive authority, when. — 1. Except as otherwise provided for by sections 515.500 to 515.665, the court in all cases has exclusive authority over the receiver, and the exclusive possession and right of control with respect to all real property and all tangible and intangible personal property with respect to which the receiver is appointed, wherever located, and the exclusive authority to determine all controversies relating to the collection, preservation, application, and distribution of all property, and all claims against the receiver arising out of the exercise of the receiver’s powers or the performance of the receiver’s duties. However, the court does not have exclusive authority over actions in which a state agency is a party and in which jurisdiction or venue is vested elsewhere.

2. For good cause shown, the court has power to shorten or expand the time frames specified in sections 515.500 to 515.665.

(L. 2016 H.B. 1765 merged with S.B. 578)



Section 515.545 Powers, authority, and duties of receivers.

Effective 28 Aug 2016

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

515.545. Powers, authority, and duties of receivers. — 1. A receiver has the following powers and authority:

(1) To incur or pay expenses incidental to the receiver’s preservation and use of estate property, and otherwise in the performance of the receiver’s duties, including the power to pay obligations incurred prior to the receiver’s appointment if and to the extent that payment is determined by the receiver to be prudent in order to preserve the value of estate property and the funds used for this purpose are not subject to any lien or right of setoff in favor of a creditor who has not consented to the payment and whose interest is not otherwise adequately protected;

(2) If the appointment applies to all or substantially all of the property of an operating business or any revenue-producing property of the debtor, to do all the things which the owner of the business or property may do in the exercise of ordinary business judgment, or in the ordinary course of the operation of the business as a going concern or use of the property including, but not limited to, the purchase and sale of goods or services in the ordinary course of such business, and the incurring and payment of expenses of the business or property in the ordinary course;

(3) To assert any rights, claims, or choses in action of the debtor, if and to the extent that the rights, claims, or choses in action are themselves property within the scope of the appointment or relate to any estate property, to maintain in the receiver’s name or in the name of the debtor any action to enforce any right, claim, or chose in action, and to intervene in actions in which the debtor is a party for the purpose of exercising the powers under this subsection;

(4) To intervene in any action in which a claim is asserted against the debtor, for the purpose of prosecuting or defending the claim and requesting the transfer of venue of the action to the court appointing the receiver. However, the court shall not transfer actions in which a state agency is a party and as to which a statute expressly vests jurisdiction or venue elsewhere. This power is exercisable with court approval by a limited receiver, and with or without court approval by a general receiver;

(5) To assert rights, claims, or choses in action of the receiver arising out of transactions in which the receiver is a participant;

(6) To pursue in the name of the receiver any claim under sections 428.005 to 428.059 assertable by any creditor of the debtor, if pursuit of the claim is determined by the receiver to be appropriate in the exercise of the receiver’s business judgment;

(7) To seek and obtain advice or instruction from the court with respect to any course of action with respect to which the receiver is uncertain in the exercise of the receiver’s powers or the discharge of the receiver’s duties;

(8) To obtain appraisals with respect to estate property;

(9) To compel by subpoena any person to submit to an examination under oath, in the manner of a deposition in accordance with rule 57.03 of the Missouri rules of civil procedure, with respect to estate property or any other matter that may affect the administration of the receivership;

(10) To use, sell, or lease property other than in the ordinary course of business pursuant to section 515.645, and to execute in the debtor’s stead such documents, conveyances, and borrower consents as may be required in connection therewith; and

(11) All other powers as may be conferred upon the receiver specifically by sections 515.500 to 515.665, by statute, court rule, or by the court.

2. A receiver has the following duties:

(1) The duty to notify all federal and state taxing and applicable regulatory agencies of the receiver’s appointment in accordance with any applicable laws imposing this duty, including but not limited to, 26 U.S.C. Section 6036;

(2) The duty to comply with state law;

(3) If a receiver is appointed with respect to any real property, the duty to record as soon as practicable within the land records in any county in which such real property may be situated a notice of lis pendens as provided in section 527.260, together with a certified copy of the order of appointment, together with a legal description of the real property if one is not included in that order; and

(4) Other duties as may be required specifically by sections 515.500 to 515.665, by statute, court rule, or by the court.

3. The various powers, authorities, and duties of a receiver provided by sections 515.500 to 515.665 may be expanded, modified, or limited by order of the court.

(L. 2016 H.B. 1765 merged with S.B. 578)



Section 515.550 Estate property, turnover of upon demand — court action to compel.

Effective 28 Aug 2016

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

515.550. Estate property, turnover of upon demand — court action to compel. — 1. Upon demand by a receiver, any person, including the debtor, shall turn over any estate property that is within the possession or control of that person unless otherwise ordered by the court for good cause shown. A receiver by motion may seek to compel turnover of estate property as against any person over which the court first establishes jurisdiction, unless there exists a bona fide dispute with respect to the existence or nature of the receiver’s possessory interest in the estate property, in which case turnover shall be sought by means of a legal action. In the absence of a bona fide dispute with respect to the receiver’s right to possession of estate property, the failure to relinquish possession and control to the receiver shall be punishable as a contempt of the court.

2. Should the court after notice and a hearing pursuant to subsection 1 of this section order the turnover of property to the receiver, the party against which such order is made shall have the right to deliver a bond executed by such party as principal together with one or more sufficient sureties providing that the principal and each such surety shall each be bound to the receiver in double the amount of the value of the property to be turned over, should the property not be turned over to the receiver when such order becomes final. Absent such bond, the property ordered to be turned over to the receiver shall be immediately turned over to the receiver within ten days of the entry of such order.

(L. 2016 H.B. 1765 merged with S.B. 578)



Section 515.555 Debtor duties and requirements.

Effective 28 Aug 2016

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

515.555. Debtor duties and requirements. — 1. In addition to other duties and requirements set forth in sections 515.500 to 515.665 and as ordered by the court, the debtor shall:

(1) Within fourteen days of the appointment of a general receiver, make available for inspection by the receiver during normal business hours all information and data required to be filed with the court pursuant to section 515.560, in the form and manner the same are maintained in the ordinary course of the debtor’s business;

(2) Assist and cooperate fully with the receiver in the administration of the estate and the discharge of the receiver’s duties, and comply with all orders of the court;

(3) Supply to the receiver information necessary to enable the receiver to complete any schedules or reports that the receiver may be required to file with the court, and otherwise assist the receiver in the completion of the schedules;

(4) Upon the receiver’s appointment, deliver into the receiver’s possession all the property of the receivership estate in the person’s possession, custody, or control, including, but not limited to, all accounts, books, papers, records, and other documents; and

(5) Following the receiver’s appointment, submit to examination by the receiver, or by any other person upon order of the court, under oath, concerning the acts, conduct, property, liabilities, and financial condition of that person or any matter relating to the receiver’s administration of the estate.

2. When the debtor is an entity, each of the officers, directors, managers, members, partners, or other individuals exercising or having the power to exercise control over the affairs of the entity are subject to the requirements of this section.

(L. 2016 H.B. 1765 merged with S.B. 578)



Section 515.560 Debtor to file schedules, when.

Effective 28 Aug 2016

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

515.560. Debtor to file schedules, when. — 1. Within thirty days after the date of appointment of a general receiver, the debtor shall file with the court and submit to the receiver the following schedules:

(1) A true list of all of the known creditors and applicable regulatory and taxing agencies of the debtor, including the mailing addresses for each, the amount and nature of their claims, and whether their claims are disputed; and

(2) A true list of all estate property, including the estimated liquidation value and location of the property and, if real property, a legal description thereof, as of the date of appointment of the receiver.

2. The Missouri supreme court may from time to time prescribe by court rule the schedules to be filed in receiverships as the supreme court shall deem appropriate to the effective administrations of sections 515.500 to 515.665.

(L. 2016 H.B. 1765 merged with S.B. 578)



Section 515.565 Appraisal not required without court order.

Effective 28 Aug 2016

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

515.565. Appraisal not required without court order. — 1. A receiver shall not be obligated to obtain any appraisal or other independent valuation of property in the receiver’s possession unless ordered by the court to do so.

2. A court may order the receiver to file such additional schedules, reports of assets, liabilities, claims, or inventories as necessary and proper.

3. Whenever a list or schedule required pursuant to this section is not prepared and filed as required by the debtor, the court may order the receiver, a petitioning creditor, or such other person as the court in its discretion deems appropriate to prepare and file such list or schedule within a time fixed by the court. The court may approve reimbursement of the cost incurred in complying with such order as an administrative expense.

(L. 2016 H.B. 1765 merged with S.B. 578)



Section 515.570 General receiver to file monthly report, contents.

Effective 28 Aug 2016

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

515.570. General receiver to file monthly report, contents. — 1. A general receiver shall file with the court a monthly report of the receiver’s operations and financial affairs unless otherwise ordered by the court. Except as otherwise ordered by the court, each report of a general receiver shall be due by the last day of the subsequent month and shall include the following:

(1) A balance sheet;

(2) A statement of income and expenses;

(3) A statement of cash receipts and disbursements;

(4) A statement of accrued accounts receivable of the receiver;

(5) A statement disclosing amounts considered to be uncollectable;

(6) A statement of accounts payable of the receiver, including professional fees. Such statement shall list the name of each creditor and the amounts owing and remaining unpaid over thirty days; and

(7) A tax disclosure statement, which shall list post filing taxes due or tax deposits required, the name of the taxing agency, the amount due, the date due, and an explanation for any failure to make payments or deposits.

2. A limited receiver shall file with the court all such reports as the court may require.

(L. 2016 H.B. 1765 merged with S.B. 578)



Section 515.575 Appointment of general receiver to operate as a stay, when — expiration of stay — no stay, when.

Effective 28 Aug 2016

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

515.575. Appointment of general receiver to operate as a stay, when — expiration of stay — no stay, when. — 1. Except as otherwise ordered by the court, the entry of an order appointing a general receiver shall operate as a stay, applicable to all persons, of:

(1) The commencement or continuation, including the issuance, employment, or service of process, of a judicial, administrative, or other action or proceeding against the debtor that was or could have been commenced before the entry of the order of appointment, or to recover a claim against the debtor that arose before the entry of the order of appointment;

(2) The enforcement against the debtor or any estate property of a judgment obtained before the order of appointment;

(3) Any act to obtain possession of estate property from the receiver, or to interfere with, or exercise control over, estate property;

(4) Any act to create, perfect, or enforce any lien or claim against estate property except by exercise of a right of setoff, to the extent that the lien secures a claim against the debtor that arose before the entry of the order of appointment; or

(5) Any act to collect, assess, or recover a claim against the debtor that arose before the entry of the order of appointment.

2. The stay shall automatically expire as to the acts specified in subdivisions (1), (2), and (3) of subsection 1 of this section sixty days after the entry of the order of appointment unless before the expiration of the sixty-day period the debtor or receiver, for good cause shown, obtains an order of the court extending the stay, after notice and a hearing. A person whose action or proceeding is stayed by motion to the court may seek relief from the stay for good cause shown. Any judgment obtained against the debtor or estate property following the entry of the order of appointment is not a lien against estate property unless the receivership is terminated prior to a conveyance of the property against which the judgment would otherwise constitute a lien.

3. The entry of an order appointing a receiver does not operate as a stay of:

(1) The commencement or continuation of a criminal proceeding against the debtor;

(2) The commencement or continuation of an action or proceeding to establish paternity, or to establish or modify an order for alimony, maintenance, or support, or to collect alimony, maintenance, or support under any order of a court;

(3) Any act to perfect or to maintain or continue the perfection of an interest in estate property pursuant to any generally applicable Missouri law that permits perfection of an interest in property to be effective against an entity that acquires rights in such property before the date of perfection. Such right to perfect an interest in estate property includes any act to perfect an interest in purchase money collateral pursuant to sections 400.9-301 to 400.9-339, perfection of a lien that may be placed against real property under the provisions of chapter 429, or the assertion of a right to continue in possession of any estate property that is in the possession of a person entitled to retain possession of such property pending payment for work performed with respect to such property. If perfection of an interest would otherwise require seizure of the property involved or the commencement of an action, the perfection shall instead be accomplished by filing, and by serving upon the receiver, or receiver’s counsel, if any, notice of the interest within the time fixed by law for seizure or commencement;

(4) The commencement or continuation of an action or proceeding by a governmental unit to enforce its police or regulatory power;

(5) The enforcement of a judgment, other than a money judgment, obtained in an action or proceeding by a governmental unit to enforce its police or regulatory power, or with respect to any licensure of the debtor;

(6) The exercise of a right of setoff, including but not limited to, any right of a commodity broker, forward contract merchant, stockbroker, financial institution, or securities clearing agency to set off a claim for a margin payment or settlement payment arising out of a commodity contract, forward contract, or securities contract against cash, securities, or other property held or due from the commodity broker, forward contract merchant, stockbroker, financial institution, or securities clearing agency to margin, guarantee, secure, or settle the commodity contract, forward contract, or securities contract, and any right of a swap participant to set off a claim for a payment due to the swap participant under or in connection with a swap agreement against any payment due from the swap participant under or in connection with the swap agreement or against cash, securities, or other property of the debtor held by or due from the swap participant to guarantee, secure, or settle the swap agreement;

(7) The establishment by a governmental unit of any tax liability and any appeal thereof; or

(8) Any action pending in a court other than that in which the receiver is appointed until transcription of the order appointing the receiver or extending the stay is made to the other court in which an action against the debtor is pending.

4. For the purposes of subdivision (8) of subsection 3 of this section, the receiver or any party in interest is authorized to cause to be transcripted any order appointing a receiver or extending the stay to any and all courts in which any action against a debtor is pending in this state. A court that receives a transcript of an order of receivership or extension of stay may on its own order sua sponte transfer the matter before the court to the court issuing an order of receivership.

(L. 2016 H.B. 1765 merged with S.B. 578)



Section 515.580 Utility service, notice required by public utility to discontinue — violations, remedies.

Effective 28 Aug 2016

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

515.580. Utility service, notice required by public utility to discontinue — violations, remedies. — 1. A public utility, as defined in section 386.020, providing service to estate property may not alter, refuse, or discontinue service to the property without first giving the receiver fifteen days’ notice, or such other notice as may be required by the rules of the public service commission for a customer of that class, of any default or intention to alter, refuse, or discontinue service to estate property. This section does not prohibit the court, upon motion by the receiver, to prohibit the alteration or cessation of utility service if the receiver can furnish adequate assurance of payment in the form of deposit or other security for service to be provided after entry of the order appointing the receiver.

2. Any public utility regulated by the public service commission which violates this section shall be subject to appropriate remedial measures by the commission upon receiving notice that the utility has violated the provisions of this section.

3. When a utility service provider not regulated by the public service commission violates this section, upon direction of the court, an action may be brought by the receiver against the utility to enforce compliance with the provisions of this section.

(L. 2016 H.B. 1765 merged with S.B. 578)



Section 515.585 Contracts and leases, receiver may assume or reject — action to compel rejection — consent to assume required, when.

Effective 28 Aug 2016

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

515.585. Contracts and leases, receiver may assume or reject — action to compel rejection — consent to assume required, when. — 1. A receiver may assume or reject any executory contract or unexpired lease of the debtor upon order of the court following notice and a hearing, which shall include notice to persons party to the executory contract or unexpired lease to be assumed or rejected. The court may condition assumption or rejection of any executory contract or unexpired lease on the terms and conditions the court believes are just and proper under the particular circumstances of the action. Such terms and conditions may include a requirement that the receiver cures or provides adequate assurance that the receiver will promptly cure any default. A general receiver’s performance of an executory contract or unexpired lease prior to the court’s authorization of its assumption or rejection shall not constitute an assumption of the executory contract or unexpired lease, or an agreement by the receiver to assume it, nor otherwise preclude the receiver thereafter from seeking the court’s authority to reject it.

2. Any person party to an executory contract or unexpired lease may by motion seek to compel the rejection thereof at any time, such rejection the court shall order in its discretion, and as the interests of justice may require. In determining a motion to compel the rejection of an executory contract or unexpired lease, the court may consider, among other factors:

(1) Whether rejection is in the best interests of the receivership estate and the interests of creditors;

(2) The extent to which the executory contract or unexpired lease burdens the receivership estate financially;

(3) Whether the debtor is performing or is in breach of the executory contract or unexpired lease;

(4) If the debtor is in breach of a financial provision of the executory contract or unexpired lease, the debtor’s ability to cure such breach within a reasonable time; and

(5) Harm suffered by the nondebtor person party to the executory contract or unexpired lease that results or may result from refusing the rejection thereof.

3. Any obligation or liability incurred by a general receiver on account of the receiver’s assumption of an executory contract or unexpired lease shall be treated as an expense of the receivership. A receiver’s rejection of an executory contract or unexpired lease shall be treated as a breach of the contract or lease occurring immediately prior to the receiver’s appointment; and the receiver’s right to possess or use property pursuant to any executory contract or unexpired lease shall terminate upon rejection of such contract or lease. A nondebtor party to an executory contract or unexpired lease that is rejected by a receiver may take such steps as may be necessary under applicable law to terminate or cancel such contract or lease. The claim of a nondebtor party to an executory contract or unexpired lease resulting from a receiver’s rejection of it shall be served upon the receiver within thirty days following the date the receiver gives notice of such rejection to such person, which notice shall indicate the right to file a claim within the thirty-day period.

4. A receiver’s power under this section to assume an executory contract or unexpired lease shall not be affected by any provision in such contract or lease that would effect or permit a forfeiture, modification, or termination of it on account of either the receiver’s appointment, the financial condition of the debtor, or an assignment for the benefit of creditors by the debtor.

5. A receiver may not assume an executory contract or unexpired lease of debtor without the consent of the other person party to such contract or lease if:

(1) Applicable law would excuse a person, other than the debtor, from accepting performance from or rendering performance to anyone other than the debtor even in the absence of any provisions in the contract or lease expressly restricting or prohibiting an assignment of the person’s rights or the performance of the debtor’s duties;

(2) The contract or lease is a contract to make a loan or extend credit or financial accommodations to or for the benefit of the debtor, or to issue a security of the debtor; or

(3) The executory contract or lease expires by its own terms, or under applicable law prior to the receiver’s assumption thereof.

6. A receiver may not assign an executory contract or unexpired lease without assuming it, absent the consent of the other parties to the contract or lease.

7. If the receiver rejects an executory contract or unexpired lease for:

(1) The sale of real property under which the debtor is the seller and the purchaser is in possession of the real property;

(2) The sale of a real property timeshare interest under which the debtor is the seller;

(3) The license of intellectual property rights under which the debtor is the licensor; or

(4) The lease of real property in which the debtor is the lessor;

­­

­

8. Any contract with the state shall be deemed rejected if not assumed within sixty days of appointment of a general receiver unless the receiver and state agency agree to its assumption.

9. Nothing in sections 515.500 to 515.665 affects the enforceability of anti-assignment prohibitions provided under contract or applicable law.

(L. 2016 H.B. 1765 merged with S.B. 578)



Section 515.590 Unsecured credit or debt, receiver may obtain, when.

Effective 28 Aug 2016

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

515.590. Unsecured credit or debt, receiver may obtain, when. — 1. If a receiver is authorized to operate the business of a debtor or manage a debtor’s property, the receiver may obtain unsecured credit and incur unsecured debt in the ordinary course of business as an administrative expense of the receiver without order of the court.

2. The court after notice and a hearing may authorize a receiver to obtain credit or incur debt other than in the ordinary course of business. The court may allow the receiver to mortgage, pledge, hypothecate, or otherwise encumber estate property as security for repayment of any debt that the receiver may incur, including that the court may provide that additional credit extended to a receiver by a secured creditor of the debtor be afforded the same priority as the secured creditor’s existing lien.

3. When determining the propriety of allowing a receiver to obtain credit or incur debt pursuant to subsection 2 of this section, the court shall consider the likely impact on the interests of unsecured creditors of the debtor.

(L. 2016 H.B. 1765 merged with S.B. 578)



Section 515.595 Right to sue and be sued — action adjunct to receivership action — venue — judgment not a lien on property, when.

Effective 28 Aug 2016

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

515.595. Right to sue and be sued — action adjunct to receivership action — venue — judgment not a lien on property, when. — 1. A receiver has the right to sue and be sued in the receiver’s capacity as such, without leave of court, in all circumstances necessary or proper for the conduct of the receivership. However, an action seeking to dispossess a receiver of any estate property or otherwise to interfere with the receiver’s management or control of any estate property may not be maintained or continued unless permitted by order of the court obtained upon notice and a hearing.

2. An action by or against a receiver is adjunct to the receivership action. The clerk of the court may assign or refer a case number that reflects the relationship of any action to the receivership action. All pleadings in an adjunct action shall include the case number of the receivership action as well as the adjunct action case number assigned by the clerk of the court. All adjunct actions shall be referred to the judge, if any, assigned to the receivership action.

3. A receiver may be joined or substituted as a party in any action or proceeding that was pending at the time of the receiver’s appointment and in which the debtor is a party, upon application by the receiver to the court, agency, or other forum before which the action or proceeding is pending.

4. Venue for adjunct actions by or against a receiver shall lie in the court in which the receivership is pending, if the court has jurisdiction over the action. Actions in other courts in this state shall be transferred to the court upon the receiver’s filing of a motion for change of venue, provided that the receiver files the motion within thirty days following service of original process upon the receiver. However, actions in other courts or forums in which a state agency is a party shall not be transferred on request of the receiver absent consent of the affected state agency or grounds provided under other applicable law.

5. An action by or against a receiver does not abate by reason of death or resignation or removal of the receiver, but continues against the successor receiver or against the debtor, if a successor receiver is not appointed.

6. Whenever the assets of any domestic or foreign corporation, that has been doing business in this state, has been placed in the hands of any general receiver and the receiver is in possession of its assets, service of all process upon the corporation may be made upon the receiver.

7. A judgment against a general receiver or the debtor is not a lien on estate property, nor shall any execution issue thereon. Upon entry of a judgment against a general receiver or the debtor in the court in which a general receivership is pending, or upon filing in a general receivership of a certified copy of a judgment against a general receiver or the debtor entered by another court in this state or a foreign jurisdiction, the judgment shall be treated as an allowed claim in the receivership. A judgment against a limited receiver shall be treated and has the same effect as a judgment against the debtor, except that the judgment is not enforceable against estate property unless otherwise ordered by the court upon notice and a hearing.

(L. 2016 H.B. 1765 merged with S.B. 578)



Section 515.600 Immunity from liability, when.

Effective 28 Aug 2016

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

515.600. Immunity from liability, when. — 1. A receiver appointed pursuant to sections 515.500 to 515.665, and the agents, attorneys, and employees of the receivership employed by the receiver pursuant to section 515.605 shall enjoy judicial immunity for acts and omissions arising out of and performed in connection with his or her official duties on behalf of the court and within the scope of his or her appointment. A person other than a successor receiver duly appointed by the court does not have a right of action against a receiver under this section to recover property or the value thereof for or on behalf of the estate except as provided in subsection 2 of this section. A successor receiver may recover only actual damages incurred by the receivership estate from a prior receiver.

2. A person, other than a successor receiver duly appointed by the court, shall not have the right to bring an action against a receiver or the agents, attorneys, and employees of the receivership employed by the receiver pursuant to section 515.605 for any act or omission while acting in the performance of their functions and duties in connection with the receivership unless such person first files a verified application with the appointing court requesting leave to bring such action and the court grants such application after notice and hearing. The appointing court shall only approve the application to bring claims against the receiver under this section upon a prima facie showing by the person making such request that the receiver’s actions are not protected by the grant of immunity set forth in subsection 1 of this section. No other court apart from the appointing court shall have the authority to review or approve the application to bring claims against the receiver under this section.

3. If a person requests leave to bring claims under subsection 2 of this section and such leave is denied, the court shall grant judgment in favor of the receiver for the costs of the proceeding and reasonable attorney’s fee if the court finds that the position of the person was not substantially justified.

(L. 2016 H.B. 1765 merged with S.B. 578)



Section 515.605 Employment of professionals.

Effective 28 Aug 2016

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

515.605. Employment of professionals. — 1. The receiver, with the court’s approval, may employ one or more attorneys, accountants, appraisers, auctioneers, or other professional persons that do not hold or represent an interest adverse to the receivership to represent or assist the receiver in carrying out the receiver’s duties.

2. A person is not disqualified for employment under this section solely because of the person’s employment by, representation of, or other relationship with a creditor or other party in interest, if the relationship is disclosed in the application for the person’s employment and if the court determines that there is no actual conflict of interest or inappropriate appearance of a conflict.

3. This section does not preclude the court from authorizing the receiver to act as attorney or accountant if the authorization is in the best interests of the receivership.

4. The receiver and any professionals employed by the receiver shall maintain itemized billing records containing a description of services, the time spent, billing rates of all who perform work to be compensated, and a detailed list of expenses. The receiver, and any professionals employed by the receiver may file a motion requesting the allowance of fees and expenses. Notice of the motion shall be served on all persons required to be identified on the master mailing list maintained pursuant to section 515.610, advising that objections to the application shall be filed within ten days from the date of the notice, and if objections are not timely filed, the court may approve the motion without further notice or hearing. If an objection is filed, the receiver or professional whose compensation is affected may notice the objection for a hearing. Upon request of any person required to receive notice pursuant to this subsection, the receiver and any professionals employed by the receiver shall provide a copy of their itemized billing records upon which their motion for fees and expenses is based within five days of the date of the request.

(L. 2016 H.B. 1765 merged with S.B. 578)



Section 515.610 Creditors bound by acts of receiver — right to notice and may appear in receivership — notice requirements.

Effective 28 Aug 2016

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

515.610. Creditors bound by acts of receiver — right to notice and may appear in receivership — notice requirements. — 1. Creditors and parties in interest to whom are given notice as provided by sections 515.500 to 515.665 and creditors or other persons submitting written claims in the receivership or otherwise appearing and participating in the receivership are bound by the acts of the receiver and the orders of the court relating to the receivership whether or not the person is a party to the receivership action.

2. Creditors and parties in interest have a right to notice and a hearing as provided in sections 515.500 to 515.665 whether or not the person is a party to the receivership action.

3. Any party in interest may appear in the receivership in the manner prescribed by court rule and shall file with the court a written notice including the name and mailing address of the party in interest, and the name and address of the party in interest’s attorney, if any, with the clerk, and by serving a copy of the notice upon the receiver and the receiver’s attorney of record, if any. The receiver shall maintain a master mailing list of all parties and of all parties in interest that file and serve a notice of appearance in accordance with this subsection and such parties in interest’s attorneys, if any. The receiver shall make a copy of the current master mailing list available to any party or upon request.

4. Any request for relief against a state agency shall be mailed to or otherwise served on the agency and on the office of the attorney general.

5. The receiver shall give not less than ten days’ written notice of any examination by the receiver of the debtor to all persons required to be identified on the master mailing list.

6. All persons required to be identified on the master mailing list are entitled to not less than thirty days’ written notice of the hearing of any motion or other proceeding involving any proposed:

(1) Allowance or disallowance of any claim or claims;

(2) Abandonment, disposition, or distribution of estate property, other than an emergency disposition of property subject to eroding value or a disposition of estate property in the ordinary course of business;

(3) Compromise or settlement of a controversy that might affect the distribution to creditors from the receivership;

(4) Motion for termination of the receivership or removal or discharge of the receiver. Notice of the motion shall also be sent to the department of revenue and other applicable regulatory agencies;

(5) Any opposition to any motion to authorize any of the actions under subdivisions (1) to (4) of this subsection shall be filed and served upon all persons required to be identified on the master mailing list at least ten days before the date of the proposed action.

7. Whenever notice is not specifically required to be given under sections 515.500 to 515.665 or otherwise by court rule, the court may consider motions and grant or deny relief without notice or hearing, unless a party or party in interest would be prejudiced or harmed by the relief requested.

(L. 2016 H.B. 1765 merged with S.B. 578)



Section 515.615 Claims administration process.

Effective 28 Aug 2016

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

515.615. Claims administration process. — 1. The claims administration process identified in this section shall be administered by a general receiver and may be ordered by the court to be administered by a limited receiver.

2. All claims, other than claims of duly perfected secured creditors, arising prior to the receiver’s appointment shall be in the form required by this section and served and noticed as required by this section. Any claim not in the form required by this section and so served and noticed is barred from participating in any distribution to creditors.

3. Claims shall be served on the receiver within thirty days from the date notice is given under this section, unless the court reduces or extends the period for cause shown, except that a claim arising from the rejection of an executory contract or an unexpired lease of the debtor may be served within thirty days after the rejection. Claims by state agencies shall be served by such state agencies on the receiver within sixty days from the date notice is given by mail under this section.

4. Claims shall be in written form entitled “Proof of Claim”, setting forth the name and address of the creditor and the nature and amount of the claim, and executed by the creditor or the creditor’s authorized agent. When a claim or an interest in estate property securing the claim is based on a writing, the original or a copy of the writing shall be included as a part of the proof of claim together with evidence of perfection of any security interest or other lien asserted by the claimant. Unless otherwise ordered by the court, creditors may amend such claims and such amendments shall relate back to the original filing of such claim.

5. Notices of claim shall be filed with the court. A notice shall be filed with the court relating to each served claim. A notice of claim shall not include the claim or supporting documentation served upon the receiver. A notice of claim shall include the name and address of the creditor asserting the claim, together with the name and address of the attorney, if any representing the creditor, the amount of the claim, whether or not the claim is secured or unsecured, and if secured, a brief description of any estate property and other collateral securing the claim.

6. A claim properly noticed, executed, and served in accordance with this section constitutes prima facie evidence of the validity and amount of the claim.

(L. 2016 H.B. 1765 merged with S.B. 578)



Section 515.620 Objection to a claim, procedure.

Effective 28 Aug 2016

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

515.620. Objection to a claim, procedure. — 1. At any time prior to the entry of an order approving the general receiver’s final report, the receiver or any party in interest may file with the court an objection to a claim, such objection shall be in writing and shall set forth the grounds for the objection to the claim. A copy of the objection shall be mailed to the creditor who shall have thirty days to file with the court any suggestions in support of the claim. Upon the filing of any suggestions in support of the claim, the court may adjudicate the claim objection or set a hearing relating to the claim objection. Claims that comply with the requirements of section 515.615 that are not disallowed by the court are entitled to share in distributions from the receivership in accordance with the priorities provided for by sections 515.500 to 515.665 or otherwise by law.

2. Upon order of the court, the general receiver, or any party in interest objecting to the creditor’s claim, an objection may be subject to mediation prior to adjudication of the objection. However, state claims are not subject to mediation absent agreement of the state.

3. Upon motion of the general receiver or other party in interest, the following claims may be estimated for purpose of allowance under this section under the rules or orders applicable to the estimation of claims under this section:

(1) Any contingent or unliquidated claim, the fixing or liquidation of which, as the circumstance may be, would unduly delay the administration of the receivership; or

(2) Any right to payment arising from a right to an equitable remedy for breach of performance.

­­

­

(L. 2016 H.B. 1765 merged with S.B. 578)



Section 515.625 Distribution of claims.

Effective 28 Aug 2016

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

515.625. Distribution of claims. — 1. Claims not disallowed by the court shall receive distribution under sections 515.500 to 515.665 in the order of priority under subdivisions (1) to (8) of this subsection* and, with the exception of subdivisions (1) to (3) of this subsection, on a pro rata basis:

(1) Any secured creditor that is duly perfected under applicable law, whether or not such secured creditor has filed a proof of claim, shall receive the proceeds from the disposition of the estate property that secures its claim. However, the receiver may recover from estate property secured by a lien or the proceeds thereof the reasonable, necessary expenses of preserving, protecting, or disposing of the estate property to the extent of any benefit to a duly perfected secured creditor. If and to the extent that the proceeds are less than the amount of a duly perfected secured creditor’s claim or a duly perfected secured creditor’s lien is avoided on any basis, the duly perfected secured creditor’s claim is an unsecured claim under subdivision (8) of this subsection. Duly perfected secured claims shall be paid from the proceeds in accordance with their respective priorities under otherwise applicable law;

(2) Actual, necessary costs and expenses incurred during the administration of the receivership, other than those expenses allowable under subdivision (1) of this subsection, including allowed fees and reimbursement of reasonable charges and expenses of the receiver and professional persons employed by the receiver. Notwithstanding subdivision (1) of this subsection, expenses incurred during the administration of the estate have priority over the secured claim of any secured creditor obtaining or consenting to the appointment of the receiver;

(3) A secured creditor that is not duly perfected under applicable law shall receive the proceeds from the disposition of the estate property that secures its claim if and to the extent that unsecured claims are made subject to those liens under applicable law;

(4) Claims for wages, salaries, or commissions, including vacation, severance, and sick leave pay, or contributions to an employee benefit plan earned by the claimant within one hundred eighty days of the date of appointment of the receiver or the cessation of any business relating to the receivership, whichever occurs first, but only to the extent of ten thousand nine hundred fifty dollars;

(5) Unsecured claims, to the extent of two thousand four hundred twenty-five dollars for each natural person, arising from the deposit with the person debtor before the date of appointment of the receiver of money in connection with the purchase, lease, or rental of estate property or the purchase of services for personal, family, or household use that were not delivered or provided;

(6) Claims for a marital, family, or other support debt, but not to the extent that the debt is assigned to another person, voluntarily, by operation of law, or otherwise; or includes a liability designated as a support obligation unless that liability is actually in the nature of a support obligation;

(7) Unsecured claims of governmental units for taxes which accrued prior to the date of appointment of the receiver;

(8) Other unsecured claims.

2. If all of the classes under subsection 1 of this section have been paid in full, any residue shall be paid to the debtor.

(L. 2016 H.B. 1765 merged with S.B. 578)

*Word "section" appears in original rolls of H.B. 1765 and S.B. 578.



Section 515.630 Secured claims permitted against estate property.

Effective 28 Aug 2016

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

515.630. Secured claims permitted against estate property. — Except as otherwise provided for by statute, estate property acquired by the estate, the receiver, or the debtor of the receiver is subject to an allowed secured claim to the same extent as would exist in the absence of a receivership.

(L. 2016 H.B. 1765 merged with S.B. 578)



Section 515.635 Noncontingent liquidated claims, interest allowed, rate.

Effective 28 Aug 2016

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

515.635. Noncontingent liquidated claims, interest allowed, rate. — To the extent that funds are available in the estate for distribution to creditors in a general receivership, the holder of an allowed noncontingent, liquidated claim is entitled to receive interest at the legal rate or other applicable rate from the date of appointment of the receiver or the date on which the claim became a noncontingent, liquidated claim. If there are sufficient funds in the estate to fully pay all interest owing to all members of the class, then interest shall be paid proportionately to each member of the class.

(L. 2016 H.B. 1765 merged with S.B. 578)



Section 515.640 Burdensome property, abandonment of, when.

Effective 28 Aug 2016

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

515.640. Burdensome property, abandonment of, when. — The receiver or any party upon order of the court following notice and a hearing and upon the terms and conditions the court considers just and proper may abandon any estate property that is burdensome to the receiver or is of inconsequential value or benefit. However, a receiver may not abandon property that is a hazard or potential hazard to the public in contravention of a state statute or rule that is reasonably designed to protect the public health or safety from identified hazards. Property that is abandoned no longer constitutes estate property.

(L. 2016 H.B. 1765 merged with S.B. 578)



Section 515.645 Use, sale, or lease of estate property by receiver.

Effective 28 Aug 2016

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

515.645. Use, sale, or lease of estate property by receiver. — 1. The receiver with the court’s approval after notice and a hearing may use, sell, or lease estate property other than in the ordinary course of business.

2. The court may order that a general receiver’s sale of estate property either under subsection 1 of this section, or consisting of real property that the debtor intended to sell in its ordinary course of business, be effected free and clear of liens, claims, and of all rights of redemption, whether or not the sale will generate proceeds sufficient to fully satisfy all claims secured by the property, unless either:

(1) The property to be sold is real property used principally in the production of crops, livestock, or aquaculture, or the property is a homestead, and the owner of the property has not consented to the sale following the appointment of the receiver; or

(2) A party in interest, including, but not limited to an owner of the property to be sold or a secured creditor as regards to the property to be sold serves and files a timely opposition to the receiver’s sale, and the court determines that the amount likely to be realized by the receiver’s sale is less than the amount that may be realized within a reasonable time in the absence of the receiver’s sale.

­­

­

3. At a public sale of estate property under subsection 1 of this section, a creditor with a lien against the property to be sold may credit bid at the sale of the property. A creditor with a lien against the property to be sold who purchases the property from a receiver may offset against the purchase price its secured claim against the property, provided that such secured creditor tenders cash sufficient to satisfy in full all secured claims payable out of the proceeds of sale having priority over such secured creditor’s secured claim. If the lien or the claim it secures is the subject of a bona fide dispute, the court may order the holder of the lien or claim to provide the receiver with adequate security to assure full payment of the purchase price in the event the lien, the claim, or any part thereof is determined to be invalid or unenforceable.

4. If estate property includes an interest as a co-owner of property, the receiver shall have the rights and powers of a co-owner afforded by applicable state or federal law, including but not limited to, any rights of partition.

5. The reversal or modification on appeal of an authorization to sell or lease estate property under this section does not affect the validity of a sale or lease under that authorization to any person that purchased or leased the property in good faith, whether or not the person knew of the pendency of the appeal, unless the authorization and sale or lease were stayed pending the appeal.

6. The notice of a proposed use, sale, or lease of estate property required by subsection 1 of this section shall include the time and place of any public sale, the terms and conditions of any private sale and the time fixed for filing objections, and shall be mailed to all parties in interest, and to such other persons as the court in the interests of justice may require.

7. In determining whether a sale free and clear of liens, claims, encumbrances, and of all rights of redemption is in the best interest of the estate, the court may consider, among such other factors as the court deems appropriate, the following:

(1) Whether the sale shall be conducted in a commercially reasonable manner considering assets of a similar type or nature;

(2) Whether an independent appraisal supports the purchase price to be paid;

(3) Whether creditors and parties in interest received adequate notice of the sale, sale procedures, and details of the proposed sale;

(4) Any relationship between the buyer and the debtor;

(5) Whether the sale is an arm’s length transaction; and

(6) Whether parties asserting a lien as to the property to be sold consent to the proposed sale.

(L. 2016 H.B. 1765 merged with S.B. 578)



Section 515.650 Receiver may be appointed as a receiver by out-of-state court, when.

Effective 28 Aug 2016

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

515.650. Receiver may be appointed as a receiver by out-of-state court, when. — 1. A receiver appointed in any action pending in the courts of this state, without first seeking approval of the court, may apply to any court outside of this state for appointment as receiver with respect to any property or business of the person over whose property the receiver is appointed constituting estate property which is located in any other jurisdiction, if the appointment is necessary to the receiver’s possession, control, management, or disposition of property in accordance with orders of the court.

2. A receiver appointed by a court of another state, or by a federal court in any district outside of this state, or any other person having an interest in that proceeding, may obtain appointment by a court of this state of that same receiver with respect to any property or business of the person over whose property the receiver is appointed constituting property of the foreign receivership that is located in this jurisdiction if the person is eligible to serve as receiver and the appointment is necessary to the receiver’s possession, control, or disposition of the property in accordance with orders of the court in the foreign proceeding. Upon the receiver’s request, the court shall enter the orders not offensive to the laws and public policy of this state, necessary to effectuate orders entered by the court in the foreign receivership proceeding. A receiver appointed in an ancillary receivership in this state is required to comply with sections 515.500 to 515.665 requiring notice to creditors or other parties in interest only as may be required by the superior court in the ancillary receivership.

(L. 2016 H.B. 1765 merged with S.B. 578)



Section 515.655 Removal or replacement of receiver, procedure.

Effective 28 Aug 2016

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

515.655. Removal or replacement of receiver, procedure. — 1. The court shall remove or replace the receiver on application of the debtor, the receiver, or any creditor, or any party or on the court’s own motion if the receiver fails to perform the receiver’s duties or obligations under sections 515.500 to 515.665, as ordered by the court.

2. Upon removal, resignation, or death of the receiver the court shall appoint a successor receiver if the court determines that further administration of the estate is required. The successor receiver shall immediately take possession of the estate and assume the duties of receiver.

3. Whenever the court is satisfied that the receiver so removed or replaced has fully accounted for and turned over to the successor receiver appointed by the court all of the property of the estate and has filed a report of all receipts and disbursements during the person’s tenure as receiver, the court shall enter an order discharging that person from all further duties and responsibilities as receiver after notice and a hearing.

(L. 2016 H.B. 1765 merged with S.B. 578)



Section 515.660 Discharge of receiver.

Effective 28 Aug 2016

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

515.660. Discharge of receiver. — 1. Upon distribution or disposition of all property of the estate, or the completion of the receiver’s duties with respect to estate property, the receiver shall move the court to be discharged upon notice and a hearing.

2. The receiver’s final report and accounting setting forth all receipts and disbursements of the estate shall be included in the petition for discharge and filed with the court.

3. Upon approval of the final report, the court shall discharge the receiver.

4. The receiver’s discharge releases the receiver from any further duties and responsibilities as receiver under sections 515.500 to 515.665.

5. Upon motion of any party in interest, or upon the court’s own motion, the court has the power to discharge the receiver and terminate the court’s administration of the property over which the receiver was appointed. If the court determines that the appointment of the receiver was wrongfully procured or procured in bad faith, the court may assess against the person who procured the receiver’s appointment all of the receiver’s fees and other costs of the receivership and any other sanctions the court determines to be appropriate.

6. A certified copy of an order terminating the court’s administration of the property over which the receiver was appointed shall operate as a release of any lis pendens notice recorded pursuant to section 515.545 and the same shall be recorded within the land records in any county in which such real property may be situated, together with a legal description of the real property if one is not included in that order.

(L. 2016 H.B. 1765 merged with S.B. 578)



Section 515.665 Orders subject to appeal.

Effective 28 Aug 2016

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

515.665. Orders subject to appeal. — Orders of the court pursuant to sections 515.500 to 515.665 are appealable to the extent allowed under existing law, including subdivision (2) of section 512.020.

(L. 2016 H.B. 1765 merged with S.B. 578)






Chapter 516 Statutes of Limitation

Chapter Cross References



Section 516.010 Actions for recovery of lands commenced, when.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

516.010. Actions for recovery of lands commenced, when. — No action for the recovery of any lands, tenements or hereditaments, or for the recovery of the possession thereof, shall be commenced, had or maintained by any person, whether citizen, denizen, alien, resident or nonresident of this state, unless it appear that the plaintiff, his ancestor, predecessor, grantor or other person under whom he claims was seized or possessed of the premises in question, within ten years before the commencement of such action.

(RSMo 1939 § 1002)

Prior revisions: 1929 § 850; 1919 § 1305; 1909 § 1879

CROSS REFERENCE:

Adverse possession, actions to establish title by, 527.180

(1951) Three-year limitation statute (§ 140.590) applies to suit to quiet title and to cancel as void collector's deeds issued under Jones-Munger Law. Contentions that § 140.590 was repealed by quiet title act (§ 527.150) and by §§ 140.330 and 140.570 denied. History of § 140.590 discussed. Pettus v. City of St. Louis, 362 Mo. 603, 242 S.W.2d 723.

(1956) Enforcement of covenants of restriction, which run with land, is governed by the ten-year statute of limitations (§ 516.010) rather than the five-year statute. McLaughlin v. Neiger (A.), 286 S.W.2d 380.

(1959) The ten-year statute of limitations runs against a county to deprive it of title to islands, swamplands and abandoned river beds. Hamburg Realty Co. v. Walker (Mo.), 327 S.W.2d 155.

(1962) This section is not applicable in action for declaratory judgment to determine boundary between school districts. Reorg. Sch. Dist. R-I v. Reorg. Sch. Dist. R-III (A.), 360 S.W.2d 376.

(1969) Acceptance or approval by governmental authority is not necessary for a common-law dedication if the intention of the dedicator to make the dedication is clear by the instrument and it is in fact accepted by the public as demonstrated by the use made of it, which need not be for the statutory period under this section. Hoechst v. Bangert (Mo.), 440 S.W.2d 476.

(1976) Held, statute of limitations relative to a declaratory judgment begins to run from the date controversy arose and not from date of original grant of easement. Kleinheider v. Phillips Pipe Line Company (C.A. Mo.), 528 F.2d 837.

Statute Runs, When

(1955) Where widow occupied property owned by her husband partly as homestead and remainder adversely, and the same was sold for taxes to her son by prior marriage under Jones-Munger law, heirs of husband as remaindermen held not entitled to recover property in action commenced almost three years after widow's death and fourteen years after tax sale. Hunott v. Critchlow, 365 Mo. 600, 285 S.W.2d 594.

Statute Arrested, When

(1952) Where wife conveyed through straw party to husband to enable him to sign bonds, but continued in possession, collected rents and kept property in repair, resulting trust arose and action to enforce same by wife was not barred by limitations. James v. James (Mo.), 248 S.W.2d 623.

(1953) Limitations do not begin to run against remaindermen until they become entitled to possession of land on death of life tenant. Revare v. Lee (Mo.), 257 S.W.2d 676.

(1955) Where constructive trust in land was found and the trustee did not repudiate the trust ten years before action brought, claim was not barred by limitations. Swon v. Huddleston (Mo.), 282 S.W.2d 18.

Adverse Possession

(1951) Where plaintiff and predecessors held land under deed describing same and containing words “together with accretions thereto” for more than ten years, they were entitled to an accreted tract as well as main body of land even though record title was not perfect. Kirschman v. Cochran (Mo.), 241 S.W.2d 9.

(1951) Where defendant purchased real estate at foreclosure sale, even though such foreclosure may have been barred under § 516.150, and held same under claim of right for more than ten years, she had title thereto. Martin v. Lewis (Mo.), 244 S.W.2d 87.

(1952) Adverse possession defined. City of Kirksville v. Young (Mo.), 252 S.W.2d 286.

(1954) Where lot owners on acquisition of property and their immediate predecessor obtained, held and used portion of adjoining lot for garden for more than ten years and at all times assumed that it was their property and acted on such assumption, title by adverse possession was established. Barker v. Allen (Mo.), 273 S.W.2d 191.

(1956) Where school lot of about half acre had been used for over thirty years, and conveyances of surrounding land had excepted such lot, owner of surrounding land held not entitled to such lot after it ceased to be used for school purposes, although no conveyance to school district could be found. Feeler v. Reorganized Sch. Dist. No. 4 (Mo.), 290 S.W.2d 102.

(1957) Entry into possession by purchasers at tax sale prior to lapse of one year from date of sale was wrongful and possession adverse and fact that purchasers had obtained quit-claim deed from former owners and attempted to negotiate for such with defendant would not destroy hostile nature of their possession. Feinstein v. McGuire (Mo.), 297 S.W.2d 513.

(1958) It is the intent to possess, and not the intent to take irrespective of the true owner's right, which makes a holding adverse. Walters v. Trucker (Mo.), 308 S.W.2d 673.

(1958) If the possessor occupies land, intending to hold it as his own, his occupancy is adverse and it is not necessary that he intend to take the land from the true owner or that he be indifferent to the facts of the legal title. Mooney v. Canter (Mo.), 311 S.W.2d 1.

(1958) School district can acquire title to property by adverse possession. Where one is put in possession of land by parol gift the possession of the donee is adverse from its inception. Southern Reynolds Co. School Dist. R-2 v. Callahan (Mo.), 313 S.W.2d 35.

(1960) In action to quiet title and to partition land based on tax collector's deed which had been held void and on a conveyance by the life tenant, evidence of adverse possession as against remaindermen held inadmissible. Klorner v. Nunn (Mo.), 339 S.W.2d 838.

(1961) Evidence held sufficient to show that plaintiff's possession of a portion of a city lot was adverse and that it was not permissive in its inception. Ennis v. Korb (Mo.), 347 S.W.2d 671.

(1961) Two brothers inherited land from their father and one was adjudicated dead upon his failure to appear for more than seven years. Then after the other brother claimed the land adversely for more than the required length of time, and made valuable improvements on it, the absent brother appeared and sought to recover his part. The court held that the evidence was sufficient to establish title by adverse possession in the brother. Raplogle v. Raplogle (Mo.), 350 S.W.2d 735.

(1964) This section was not a bar to suit to set aside deed for lack of delivery commenced by grantor almost 12 years after execution where grantor remained in possession and defendants, being apparent remaindermen not entitled to possession, had held nothing adversely to plaintiff. Rebmann v. Rebmann (Mo.), 384 S.W.2d 663.

(1965) Where corporation was in possession of property for more than ten years under color of title, and during the entire period collected rents from other occupants, paid taxes, insured property and collected proceeds of two fire losses and where possession was not permissive but under claim of right, the corporation acquired title to realty by adverse possession and was entitled to compensation for taking by condemnation. Land Clearance for Redevelopment Authority of City of St. Louis v. Zitko (Mo.), 386 S.W.2d 69.

(1965) Where city had taxed entire lot and owner had paid tax this fact alone would not defeat the city's claim of adverse possession to a portion of the lot infringed on for street purposes. Terry v. City of Independence (Mo.), 388 S.W.2d 769.

(1965) A municipality or other public body may acquire a prescriptive right-of-way over lands of another for street or road purposes. Terry v. City of Independence (Mo.), 388 S.W.2d 769.

(1968) Evidence held to support title by adverse possession. All elements of adverse possession discussed. Mitler v. Warner (MO.), 433 S.W.2d 259.

Pleadings

(1952) Petition claimed that plaintiff was fee simple owner of land; that plaintiff had been in adverse possession thereof and that defendants claimed some interest therein, and asked court to try, ascertain and determine title and interest of parties. Defendant's answer claimed fee simple title and contained like prayer. Judgment holding plaintiff had title acquired by adverse possession held within issues made by pleadings. City of Kirksville v. Young (Mo.), 252 S.W.2d 286.

Evidence

(1956) Open, continuous and uninterrupted user of real estate for statutory period creates presumption that user was adverse but the presumption disappears on appearance of some substantial evidence, however slight, that user was permissive. Bridle Trail Ass'n. v. O'Shanick (A.), 209 S.W.2d 401.

(1957) Where adverse possession of grantors lacked over two months of extending over statutory period, and grantee plaintiff produced no evidence as to his possession, presumption of continuance of possession in grantee would not be allowed as plaintiff had knowledge of actual facts. Feinstein v. McGuire (Mo.), 297 S.W.2d 513.

(1961) Evidence held sufficient to establish that plaintiff had hostile possession of the property, i.e. under a claim of right, for the required time. Martin v. Pauly (Mo.), 350 S.W.2d 748.

(1984) After title to the surface estate has been severed from the mineral estate, title to the mineral estate cannot be acquired by adverse possession of the surface alone. General Refractories Co. v. Raack (Mo.App.), 674 S.W.2d 97.



Section 516.020 Right of possession not affected by descent.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

516.020. Right of possession not affected by descent. — The right of any person to the possession of any lands, tenements or hereditaments shall not be impaired or affected by descent, cast in consequence of the death of any person in possession of any such estate.

(RSMo 1939 § 1003)

Prior revisions: 1929 § 851; 1919 § 1306; 1909 § 1880



Section 516.030 Disabilities — twenty-one years.

Effective 28 Aug 1991

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

516.030. Disabilities — twenty-one years. — If any person entitled to commence any action in sections 516.010 and 516.090 specified or to make any entry be, at the time such right or title shall first descend or accrue, either within the age of eighteen years, or mentally incapacitated, the time during which such disability shall continue shall not be deemed any portion of the time in sections 516.010 to 516.090 limited for the commencement of such action or the making of such entry; but such person may bring such action or make such entry after the time so limited, and within three years after such disability is removed; provided, that no such action shall be commenced, had or maintained or entry made by any person laboring under the disabilities specified in this section, after twenty-one years after the cause of such action or right of entry shall have accrued.

(RSMo 1939 § 1004, A.L. 1983 S.B. 44 & 45, A.L. 1990 H.B. 974, A.L. 1991 S.B. 138)

Prior revisions: 1929 § 852; 1919 § 1307; 1909 § 1881

(1976) Held, running of the twenty-four years under this section during the life of grantor barred heirs from exercising three-year extension under § 516.050. Pemberton v. Reed (A.), 545 S.W.2d 698.



Section 516.040 Possession of land under color of title, effect.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

516.040. Possession of land under color of title, effect. — The possession, under color of title, of a part of a track or lot of land, in the name of the whole tract claimed, and exercising, during the time of such possession, the usual acts of ownership over the whole tract so claimed, shall be deemed a possession of the whole of such tract.

(RSMo 1939 § 1006)

Prior revisions: 1929 § 854; 1919 § 1309; 1909 § 1882

(1960) Evidence as to adverse possession held insufficient to require the setting aside of the trial court's finding to the contrary. Dunlap v. Hartman (Mo.), 338 S.W.2d 10.



Section 516.050 Limitation where person under disability dies.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

516.050. Limitation where person under disability dies. — If any person entitled to commence such action or to make such entry die during the continuance of any disability specified in section 516.030 and no determination or judgment be had of the title, right or action to him accrued, his heirs, or any person claiming from, by or under him, may commence such action or make such entry after the time in sections 516.010 to 516.090 limited for that purpose, and within three years after his death, but not after that period.

(RSMo 1939 § 1007)

Prior revisions: 1929 § 855; 1919 § 1310; 1909 § 1883

(1976) Held, running of twenty-four years under § 516.030 during the life of grantor barred heirs from exercising three-year extension under § 516.050. Pemberton v. Reed (A.), 545 S.W.2d 698.



Section 516.070 Limitation where equitable title to land emanates from government.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

516.070. Limitation where equitable title to land emanates from government. — Whenever any real estate, the equitable title to which shall have emanated from the government more than ten years, shall thereafter, on any date, be in the lawful possession of any person, and which shall or might be claimed by another, and which shall not at such date have been in possession of the said person claiming or who might claim the same, or of anyone under whom he claims or might claim, for thirty consecutive years, and on which neither the said person claiming or who might claim the same nor those under whom he claims or might claim has paid any taxes for all that period of time, the said person claiming or who might claim such real estate shall, within one year from said date, bring his action to recover the same, and in default thereof he shall be forever barred, and his right and title shall, ipso facto, vest in such possessor; provided, however, that in all cases such action may be brought at any time within one year from the date at which this section takes effect and goes into force.

(RSMo 1939 § 1008)

Prior revisions: 1929 § 856; 1919 § 1311; 1909 § 1884



Section 516.080 When legal title has not emanated from the United States.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

516.080. When legal title has not emanated from the United States. — In all cases in which the legal title has not yet emanated from the government of the United States, but in which there has been an equitable right or title for more than twenty years, under which a claimant has had a right of action by the statutes of this state, and in which the land has been in the possession of any person for twenty years, claiming the same in fee, any person claiming against the possessor shall bring his action under the legal title within one year after it issues from the government, and in default thereof, he shall be forever barred, and his right and title shall, ipso facto, vest in such possessor.

(RSMo 1939 § 1010)

Prior revisions: 1929 § 858; 1919 § 1313; 1909 § 1885



Section 516.090 Statute not to extend to certain lands.

Effective 28 Aug 2007

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

516.090. Statute not to extend to certain lands. — Nothing contained in any statute of limitation shall extend to any lands given, granted, sequestered, or appropriated to any public, pious, or charitable use, or to any lands belonging to this state. This section shall be construed to prohibit any judgment granting adverse possession to a claimant where the defendant possesses an interest in land described in a recorded deed and is a public utility as defined in section 386.020, or is a rural electric cooperative as defined in chapter 394, or is an organization operating under section 394.200.

(RSMo 1939 § 1011, A.L. 2006 S.B. 1045, A.L. 2007 S.B. 416)

Prior revisions: 1929 § 859; 1919 § 1314; 1909 § 1886

(2004) Section does not preclude school district from asserting limitation period in section 516.010 as defense to quiet title action in land previously used for a school. Basye v. Fayette R-III School District Board of Education, 150 S.W.3d 111 (Mo.App.W.D.).



Section 516.095 Action for breach of covenant restricting land use, barred, when.

Effective 28 Aug 1963

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

516.095. Action for breach of covenant restricting land use, barred, when. — No action for breach of a covenant restricting use of land caused or resulting from the size, height, cost or location of buildings or other visible improvements on the premises in violation of the covenant, including a proceeding to compel the removal of buildings or visible improvements on the land because of the violation of the terms of the covenant, shall be commenced after two years from the date this section takes effect or from the date when the right of action accrues, whichever is the later. Notwithstanding the provisions of any section of the statutes tolling the statutes of limitations, saving any causes of action which may have been otherwise barred thereunder, establishing a time when a cause of action accrues, or excluding certain lands from the operation and effect of any statute of limitations, no disability or lack of knowledge on the part of anyone shall suspend the running of the two-year period; and for the purposes of this section, the right of action shall be deemed to accrue immediately upon the completion of the building or visible improvements which are in violation of the covenant.

(L. 1963 p. 669)



Section 516.097 Tort action against architects, engineers or builders of defective improvement to real property must be brought within ten years of completion of improvement, exceptions.

Effective 28 Aug 2002

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

516.097. Tort action against architects, engineers or builders of defective improvement to real property must be brought within ten years of completion of improvement, exceptions. — 1. Any action to recover damages for economic loss, personal injury, property damage or wrongful death arising out of a defective or unsafe condition of any improvement to real property, including any action for contribution or indemnity for damages sustained on account of the defect or unsafe condition, shall be commenced within ten years of the date on which such improvement is completed.

2. This section shall only apply to actions against any person whose sole connection with the improvement is performing or furnishing, in whole or in part, the design, planning or construction, including architectural, engineering or construction services, of the improvement.

3. If any action is commenced against any person specified by subsection 2 of this section, such person may, within one year of the date of the filing of such action, notwithstanding the provisions of subsection 1 of this section, commence an action or a third party action for contribution or indemnity for damages sustained or claimed in any action because of economic loss, personal injury, property damage or wrongful death arising out of a defective or unsafe condition of any improvement to real property.

4. This section shall not apply:

(1) If an action is barred by another provision of law;

(2) If a person conceals any defect or deficiency in the design, planning or construction, including architectural, engineering or construction services, in an improvement for real property, if the defect or deficiency so concealed directly results in the defective or unsafe condition for which the action is brought;

(3) To limit any action brought against any owner or possessor of real estate or improvements on such real estate.

5. The statute of limitation for buildings completed on August 13, 1976, shall begin to run on August 13, 1976, and shall be for the time specified in this section.

6. Notwithstanding subsection 1 of this section, if an occupancy permit is issued, the ten-year period shall commence on the date the occupancy permit is issued.

(L. 1976 H.B. 1363, A.L. 2002 S.B. 840)

(2000) Sale, assembly and installation of a prefabricated product does not constitute substantial on-site construction within meaning of section. Lay v. P & G Health Care, Inc., 37 S.W.3d 310 (Mo.App.W.D.).



Section 516.098 Surveys of land error or omissions — action must be brought when.

Effective 28 Aug 2011

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

516.098. Surveys of land error or omissions — action must be brought when. — Except where fraud is involved, no action to recover damages for an error or omission in the survey of land, nor any action for contribution or indemnity for damages sustained on account of an error or omission may be brought against any person performing the survey more than ten years from the completion of the survey.

(L. 1989 H.B. 190, et al., A.L. 2011 S.B. 325)



Section 516.100 Period of limitation prescribed.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

516.100. Period of limitation prescribed. — Civil actions, other than those for the recovery of real property, can only be commenced within the periods prescribed in the following sections, after the causes of action shall have accrued; provided, that for the purposes of sections 516.100 to 516.370, the cause of action shall not be deemed to accrue when the wrong is done or the technical breach of contract or duty occurs, but when the damage resulting therefrom is sustained and is capable of ascertainment, and, if more than one item of damage, then the last item, so that all resulting damage may be recovered, and full and complete relief obtained.

(RSMo 1939 § 1012)

Prior revisions: 1929 § 860; 1919 § 1315; 1909 § 1887

(1972) In suit against abstract company the cause of action shall be deemed to accrue and limitations shall commence to run only from the time when the damage resulting therefrom is sustained and is capable of ascertainment. Thorne v. Johnson (A.), 483 S.W.2d 658.

(1976) Held, statute of limitations begins to run when public service commission determined that rate charged was improper, not when improper charges were made. DePaul Hospital v. Southwestern Bell Telephone (A.), 539 S.W.2d 542.

(1984) Plaintiff's ignorance of his cause of action for legal malpractice prevented the statute of limitations from running where that ignorance was totally caused by the actions of his attorney in failing to dismiss a suit and allowing a default judgment to be entered against his client on a counterclaim without notifying the client. Anderson v. Griffin, Dysart, Taylor, Penner (Mo.App.), 684 S.W.2d 858.



Section 516.103 No tolling by filing of administrative actions, certain suits.

Effective 28 Aug 1993

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

516.103. No tolling by filing of administrative actions, certain suits. — The time for commencement of any suit provided for in sections 516.380, 516.390 and 516.400, shall not be tolled by the filing or pendency of any administrative complaint or action and no such suit may be brought or maintained unless commenced within the time prescribed by said sections. An administrative order authorizing the commencement of any such suit shall not be considered as evidence of the violations alleged in any such suit.

(L. 1993 S.B. 180 § 16)



Section 516.105 Actions against health care and mental health providers (medical malpractice).

Effective 28 Aug 2016

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

516.105. Actions against health care and mental health providers (medical malpractice). — All actions against physicians, hospitals, dentists, registered or licensed practical nurses, optometrists, podiatrists, pharmacists, chiropractors, professional physical therapists, mental health professionals licensed under chapter 337, and any other entity providing health care services and all employees of any of the foregoing acting in the course and scope of their employment, for damages for malpractice, negligence, error or mistake related to health care shall be brought within two years from the date of occurrence of the act of neglect complained of, except that:

(1) In cases in which the act of neglect complained of is introducing and negligently permitting any foreign object to remain within the body of a living person, the action shall be brought within two years from the date of the discovery of such alleged negligence, or from the date on which the patient in the exercise of ordinary care should have discovered such alleged negligence, whichever date first occurs; and

(2) In cases in which the act of neglect complained of is the negligent failure to inform the patient of the results of medical tests, the action for failure to inform shall be brought within two years from the date of the discovery of such alleged negligent failure to inform, or from the date on which the patient in the exercise of ordinary care should have discovered such alleged negligent failure to inform, whichever date first occurs; except that, no such action shall be brought for any negligent failure to inform about the results of medical tests performed more than two years before August 28, 1999. For purposes of this subdivision, the act of neglect based on the negligent failure to inform the patient of the results of medical tests shall not include the act of informing the patient of the results of negligently performed medical tests or the act of informing the patient of erroneous test results; and

(3) In cases in which the person bringing the action is a minor less than eighteen years of age, such minor shall have until his or her twentieth birthday to bring such action.

­­

­

(L. 1976 S.B. 470 § 2, A.L. 1999 H.B. 274, A.L. 2005 H.B. 393, A.L. 2016 H.B. 1765)

CROSS REFERENCE:

Applicability of statute changes to cases filed after August 28, 2005, 538.305

(1985) The reduction of the limitation period for medical malpractice actions should be applicable only to claims where the alleged act of malpractice occurred after the effective date of the section. Goodman v. St. Louis Children's Hospital (Mo. banc), 687 S.W.2d 889.

(1985) The ten-year maximum was designed to limit the “foreign object” exception to the two year statute, and not to limit the time within which an infant who suffers damage from malpractice within his first two years may file suit. McLeran v. St. Luke's Hospital of Kansas City (Mo. banc), 687 S.W.2d 892.

(1992) American Red Cross is health care professional providing health care services, therefore falls within the two year statute of limitations of this statute and blood contaminant is not “foreign object” for purposes of exception to statute of limitation. Smith v. Paslode Corp., 799 F.Supp. 960 (E.D. Mo.).

(1993) Where plaintiff contracted HIV virus from blood transfusion, Red Cross is health care services provider and statute of limitations for medical malpractice claims applies; furthermore, statute's foreign object exception does not apply because, although HIV was foreign to plaintiff's body before transfusions, once plaintiff became infected with HIV virus, virus cannot be removed. Smith v. Paslode Corp., 7 F.3d 116 (8th Cir.).

(1994) Patient's suit for strict product liability against health care provider for implant of defective medical device was not barred by statute's two year statute of limitations as statute covers all actions for malpractice, negligence, error or mistake related to health care which all require some type of fault. Strict liability requires no fault. Bell v. Poplar Bluff Physicians Group, Inc., 879 S.W.2d 618 (Mo. App. S.D.).

(1996) Actions brought pursuant to this section are not tolled under 516.170. Batek v. Curators of University of Missouri, 920 S.W.2d 895 (Mo.banc).

(1997) A nine-year lapse in treatment between surgery complained of and subsequent procedures was not continuing care that would toll the statute of limitations for a medical malpractice claim. Shah v. Lehman, 953 S.W.2d 955 (Mo.App.E.D.).

(2015) Ten-year statute of repose could not be equitably tolled and does not violate constitutional provisions of equal protection, open courts, due process, or special laws. Ambers-Phillips v. SSM DePaul Health Center, 459 S.W.3d 901 (Mo.banc).



Section 516.110 What action shall be commenced within ten years.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

516.110. What action shall be commenced within ten years. — Within ten years:

(1) An action upon any writing, whether sealed or unsealed, for the payment of money or property;

(2) Actions brought on any covenant of warranty contained in any deed of conveyance of land shall be brought within ten years next after there shall have been a final decision against the title of the covenantor in such deed, and actions on any covenant of seizin contained in any such deed shall be brought within ten years after the cause of such action shall accrue;

(3) Actions for relief, not herein otherwise provided for.

(RSMo 1939 § 1013)

(1975) An action to collect sum allegedly due for holiday pay for firemen where such claim was based on a city ordinance is a claim on an “obligation” and must be brought within five years. Barberi v. University City (A.), 518 S.W.2d 457.

(1976) Action to recover liquidated damages for breach of a covenant in a lease not to assign or transfer interest in the lease was not based upon a writing for the payment of money but was based on contract and therefore was governed by five-year statute of limitations, section 516.120, and not by section 516.110. Bangert v. Boise Cascade Corp. (C.A.Mo.), 527 F.2d 902.

(1985) Party had ten years, not five, to initiate an action for specific performance of a real estate contract since the action was for the enforcement of a contract and not for breach of contract. Oberle v. Monia (Mo.App.), 690 S.W.2d 840.



Section 516.120 What actions within five years.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

516.120. What actions within five years. — Within five years:

(1) All actions upon contracts, obligations or liabilities, express or implied, except those mentioned in section 516.110, and except upon judgments or decrees of a court of record, and except where a different time is herein limited;

(2) An action upon a liability created by a statute other than a penalty or forfeiture;

(3) An action for trespass on real estate;

(4) An action for taking, detaining or injuring any goods or chattels, including actions for the recovery of specific personal property, or for any other injury to the person or rights of another, not arising on contract and not herein otherwise enumerated;

(5) An action for relief on the ground of fraud, the cause of action in such case to be deemed not to have accrued until the discovery by the aggrieved party, at any time within ten years, of the facts constituting the fraud.

(RSMo 1939 § 1014)

Prior revisions: 1929 § 862; 1919 § 1317; 1909 § 1889

(1967) Five year statute of limitations applies to action by city to collect delinquent city earnings tax and the statute begins running at the time the grace period for the payment of the taxes due expires whether or not a return was filed as the tax became delinquent at that time. State v. Robertson (A.), 417 S.W.2d 699.

(1967) In action for broker's commission the statute of limitation begins to run when payment on which commission is based is paid, not when last service is rendered by broker. Boyd v. Margolin (Mo.), 421 S.W.2d 761.

(1968) The filing of a petition and the issuance of summons halt the running of a statute of limitations even if the summons is not served until after the statute would have run out if the plaintiff makes a good faith attempt to obtain service before the limitation period has run its course. Emanuel v. Richards (A.), 426 S.W.2d 716.

(1969) An application by a surviving spouse for a year's allowance from the estate of decedent is not an “action” within the meaning of this section but is a special proceeding, and limitation period of section did not apply. In re Estate of Guthland (A.), 438 S.W.2d 12.

(1970) The concealment of a cause of action founded upon fraud does not toll the period established by subdivision (5) of this section. Anderson v. Dyer (A.), 456 S.W.2d 808.

(1970) The period of limitation under subdivision (5) of this section accrues the moment the right to commence the action comes into existence, but is deferred until the actual discovery of the fraud at any time within ten years of its perpetration. If the fraud was not discovered or discoverable during the ten-year hiatus, the cause of action will be deemed to have accrued at the termination of such period and the statute of limitations will commence to run at that time, thereby permitting a maximum of fifteen years for commencement of the suit. Anderson v. Dyer (A.), 456 S.W.2d 808.

(1974) Failure to request an instruction on the statute of limitations constitutes an abandonment of that defense. Yeager v. Wittels (A.), 517 S.W.2d 457.

(1975) An action to collect sum allegedly due for holiday pay for firemen where such claim was based on a city ordinance is a claim on an “obligation” and must be brought within five years. Barberi v. University City (A.), 518 S.W.2d 457.

(1976) Action to recover liquidated damages for breach of a covenant in a lease not to assign or transfer interest in the lease was not based upon a writing for the payment of money but was based on contract and therefore was governed by five-year statute of limitations, section 516.120, and not by section 516.110. Bangert v. Boise Cascade Corp. (C.A. Mo.), 527 F.2d 902.

(1977) Held, in a continuing trespass to real estate recovery is limited to the five-year period immediately preceding institution of the action. Cacioppo v. Southwestern Bell Telephone Co., (A.), 550 S.W.2d 919.

(1985) Five-year limitation period held applicable to civil actions under the Racketeer Influenced Corrupt Organizations Act (RICO), 18 U.S.C. § 1961, commenced when plaintiff had reasonable ground to suspect fraud. Aetna Casualty & Surety Co. v. Current Components, Inc., 616 F.Supp. 862 (D.C.Mo.).

(1993) Five year statute of limitations applies to claims for breach of fiduciary duty. Claims for relief based on fraud accrue, not when resulting damage is capable of being ascertained, but when facts constituting fraud are discovered. Koester v. American Republic Investments, Inc., 11 F.3d 818 (8th Cir.).

(1993) Statute of limitations for actions for alienation of affections is governed by this section for any other injury to person or rights of another; therefore, statute of limitations is five years. Miller v. Neill, 867 S.W.2d 523 (Mo. App. E.D.).

(2001) Subdivision (4) of section applies to inverse condemnation actions seeking compensation for damage to personal property. Shade v. Missouri Highway and Transportation Commission, 69 S.W.3d 503 (Mo.App.W.D.).

(2005) Replevin action with five-year limitations period applies for return of seized weapons legally possessed by owner and not used in commission of crime. Elam v. Dawson, 156 S.W.3d 807 (Mo.App.W.D.).



Section 516.130 What actions within three years.

Effective 28 Aug 2005

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

516.130. What actions within three years. — Within three years:

(1) An action against a sheriff, coroner or other officer, upon a liability incurred by the doing of an act in his official capacity and in virtue of his office, or by the omission of an official duty, including the nonpayment of money collected upon an execution or otherwise;

(2) An action upon a statute for a penalty or forfeiture, where the action is given to the party aggrieved, or to such party and the state;

(3) An action under section 290.300.

(RSMo 1939 § 1015, A.L. 2005 S.B. 420 & 344)

Prior revisions: 1929 § 863; 1919 § 1318; 1909 § 1890

(1964) Section 516.110, the ten year statute, and not section 516.130, the three year statute, is applicable to proceeding on motion for default judgment on bail bond. State v. Virgilito (Mo.), 377 S.W.2d 361.

(1975) This statute of limitation applies to bar action against officers of federal government brought under the civil rights acts. Peterson v. Fink (C.A. Mo.), 515 F.2d 815.

(1984) Inmate's federal action under 42 U.S.C.A. § 1983 against a prison official is governed by state's three year statute of limitations contained in this section for actions against an official acting in his official capacity. Foster v. Armontrout, 729 F.2d 583.

(1984) The three year period specified in subdivision (1) of this section was the proper statute of limitations in a civil rights action brought against Supreme Court justices and state officials. Buford v. Tremayne (8th Cir.) 747 F.2d 445.

(1998) Director of department of revenue qualifies as “other officer” for purposes of this section. City of Ellisville v. Lohman, 972 S.W.2d 527 (E.D.Mo.).



Section 516.140 What actions within two years.

Effective 28 Aug 2014

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

516.140. What actions within two years. — Within two years: an action for libel, slander, injurious falsehood, assault, battery, false imprisonment, criminal conversation, malicious prosecution or actions brought under section 290.140. An action by an employee for the payment of unpaid minimum wages, unpaid overtime compensation or liquidated damages by reason of the nonpayment of minimum wages or overtime compensation, and for the recovery of any amount under and by virtue of the provisions of the Fair Labor Standards Act of 1938 and amendments thereto, such act being an act of Congress, shall be brought within two years after the cause accrued.

(RSMo 1939 § 1016, A.L. 1945 p. 644, A.L. 1976 S.B. 470, A.L. 1985 H.B. 225, A.L. 2014 H.B. 1231)

Prior revisions: 1929 § 864; 1919 § 1319; 1909 § 1891

CROSS REFERENCE:

Action for accounting on pro rata pay back from nonprobate transfer to personal representation to cover statutory allowances and claims due estate, 461.300

(1994) Where defamatory statement was made during FBI investigation, statute of limitations began to run after indictment, when business began to decline. Only then did plaintiff learn of false statement and begin to suffer loss of business. Statute of limitations for slander begins to run, not when defamatory statement was made, but when damages are ascertained. Thurston v. Ballinger, 884 S.W.2d 22 (Mo. App. W.D.).



Section 516.145 What actions within one year.

Effective 28 Aug 1990

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

516.145. What actions within one year. — Within one year: all actions brought by an offender, as defined in section 217.010, against the department of corrections or any entity or division thereof, or any employee or former employee for an act in an official capacity, or by the omission of an official duty.

(L. 1990 H.B. 974)

(2000) Section is constitutional and does not violate equal protection, due process, or the prohibition against special legislation. Cooper v. Minor, 16 S.W.3d 578 (Mo.banc).



Section 516.150 No action to foreclose mortgage after note barred.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

516.150. No action to foreclose mortgage after note barred. — No suit, action or proceeding under power of sale to foreclose any mortgage or deed of trust, to secure any obligation to pay money or property, shall be had or maintained after such obligation has been barred by the statutes of limitation of this state; nor in any event after the lapse of twenty years from the date at which the last maturing obligation secured by the instrument sought to be foreclosed is due on the face of such instrument, unless such termination of said period falls within two years after the passage of this section, or has heretofore happened, in which event such suit, action or proceeding may be begun within two years after the passage of this section without regard to the date of the instrument or the maturity of the obligation, unless otherwise barred under the provisions of the general statutes of limitation, unless before the lapse of said twenty years the owner of the debt thereby secured or some person for him shall file an affidavit duly verified, or file an instrument in writing acknowledged as deeds are required to be acknowledged in order to entitle them to record in this state, showing the amount due and owing thereon.

(RSMo 1939 § 1017)

Prior revisions: 1929 § 865; 1919 § 1320; 1909 § 1892



Section 516.155 Mortgages last maturing obligation is due, how determined — future advances on real property security instrument statute begins to run, when.

Effective 28 Aug 1992

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

516.155. Mortgages last maturing obligation is due, how determined — future advances on real property security instrument statute begins to run, when. — 1. Except as provided in subsection 2 of this section, whenever under the provisions of section 516.150 "the date at which the last maturing obligation secured by the instrument sought to be foreclosed is due on the face of such instrument" cannot be determined from the face of such instrument, the twenty-year period referred to in section 516.150 shall begin to run on the recited date of execution of such instrument, or if there is no recited date, the date of acknowledgment of such instrument, or if there is neither a recited date of execution nor a date of acknowledgment, the date of recording of such instrument, or if there is none of the above, the original date of the secured obligation, except that the provisions of this subsection shall apply only to deeds of trust and mortgages recorded after January 1, 1979.

2. In the case of a security instrument described in section 443.055, the twenty-year period referred to in section 516.150 shall begin to run on the twentieth anniversary of the recited date of execution of such security instrument, or if there is no recited date, the date of acknowledgment of such security instrument, or if there is neither a recited date of execution nor a date of acknowledgment, the date of recording of such instrument, except that the provisions of this subsection shall apply only to such security instruments recorded after September 1, 1992.

(L. 1978 S.B. 665, A.L. 1992 S.B. 688)



Section 516.160 In account current, when cause of action accrued.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

516.160. In account current, when cause of action accrued. — In an action brought to recover a balance due on a mutual, open and current account, where there have been reciprocal demands between the parties, the cause of action shall be deemed to have accrued from time of the last item in the account on the adverse side.

(RSMo 1939 § 1019)

Prior revisions: 1929 § 867; 1919 § 1322; 1909 § 1893



Section 516.170 May delay filing of action, when.

Effective 28 Aug 1990

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

516.170. May delay filing of action, when. — Except as provided in section 516.105, if any person entitled to bring an action in sections 516.100 to 516.370 specified, at the time the cause of action accrued be either within the age of twenty-one years, or mentally incapacitated, such person shall be at liberty to bring such actions within the respective times in sections 516.100 to 516.370 limited after such disability is removed.

(RSMo 1939 § 1020, A.L. 1976 S.B. 470, A.L. 1983 S.B. 44 & 45, A.L. 1990 H.B. 974)

Prior revisions: 1929 § 868; 1919 § 1323; 1909 § 1894

(1977) Statute of limitations is tolled while plaintiff is actually imprisoned by any proper authority and statute starts to run when plaintiff is released on parole. Jepson v. Stubbs (Mo.), 555 S.W.2d 307.

(1984) This section was held to toll the five year statute of limitations in section 516.120 during the course of a ward's incompetence, despite the appointment of a guardian. Mason v. Ford Motor Co. (8th Cir.) 755 F.2d 120.

(1985) Held, that even though plaintiff could have, by reason of section 507.115, RSMo, filed his action when he became eighteen years of age without the necessity of a guardian, curator, or next friend, the two-year limitation was nonetheless tolled, by reason of this statute, until plaintiff reached age twenty-one. Crawford v. Fenton (A.), 701 S.W.2d 772.

(1987) The provisions of section 516.170, RSMo, protecting the rights of persons under disability, apply to any statute of limitations borrowed under the provisions of section 516.190, RSMo. Dorris v. McClanahan, 725 S.W.2d 870 (Mo.banc).



Section 516.180 On death of person under disability, cause of action survives.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

516.180. On death of person under disability, cause of action survives. — If any person so entitled to sue, die before the expiration of the time herein limited for the commencement of such suit, if such cause of action shall survive to his representatives, his executor or administrator may, after the expiration of such time and within one year after such death, commence such action, but not after that period.

(RSMo 1939 § 1022)

Prior revisions: 1929 § 870; 1919 § 1325; 1909 § 1896



Section 516.190 Limitations on actions originating in other states.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

516.190. Limitations on actions originating in other states. — Whenever a cause of action has been fully barred by the laws of the state, territory or country in which it originated, said bar shall be a complete defense to any action thereon, brought in any of the courts of this state.

(RSMo 1939 § 1021)

Prior revisions: 1929 § 869; 1919 § 1324; 1909 § 1895

(1974) Any defense against foreign statute by waiver or estoppel should be recognized in applying this section. Wilburn v. Pepsi-Cola Bottling Company of St. Louis (C.A. Mo.), 492 F.2d 1288.

(1974) Held it is not necessary to raise “borrowing statute” as an affirmative defense since courts are bound to take judicial notice of the laws of all states. (C.A. Mo.) McIndoo v. Burnett, 494 F.2d 1311.

(1975) Word “originated” as used in this section means “accrued”. Schnabel v. Taft Broadcasting Company Inc. (A.), 525 S.W.2d 819.

(1976) Where plaintiff was injured in accident in Illinois while on a trip that was to begin and end in Missouri and all parties were Missouri residents and plaintiff had not charged defendants with willful and wanton misconduct, necessary under the Illinois guest statute, nevertheless, the Missouri borrowing statute made the Illinois statute of limitations applicable to plaintiff's action for damages and the action was barred. Trzecki v. Gruenewald (Mo.), 532 S.W.2d 209.

(1987) The provisions of section 516.170, RSMo, protecting the rights of persons under disability, apply to any statute of limitations borrowed under the provisions of section 516.190, RSMo. Dorris v. McClanahan, 725 S.W.2d 870 (Mo.banc).



Section 516.200 If defendant be out of state before or departs after cause of action commences, when action may be commenced.

Effective 28 Aug 2009

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

516.200. If defendant be out of state before or departs after cause of action commences, when action may be commenced. — If at any time when any cause of action herein specified accrues against any person who is a resident of this state, and he is absent therefrom, such action may be commenced within the times herein respectively limited, after the return of such person into the state.

(RSMo 1939 § 1023, A.L. 2009 H.B. 481)

Prior revisions: 1929 § 871; 1919 § 1326; 1909 § 1897

(2001) Section denying statute of limitations defense to defendants who have moved from the state burdens interstate commerce and is unconstitutional; statute cannot be justified due to applicability of long-arm jurisdiction over such defendants. Rademeyer v. Farris, 145 F.Supp.2d 1096 (E.D.Mo.), aff'd, 284 F.3d 833 (8th Cir. 2002).

(2008) Tolling statute of limitations for persons who become non-residents of Missouri during limitation period violates Commerce Clause. State ex rel. Bloomquist v. Schneider, 244 S.W.3d 139 (Mo.banc).



Section 516.210 Time not to be computed during a war.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

516.210. Time not to be computed during a war. — Whenever any person shall be disabled to prosecute in the courts of this state by reason of his being an alien, subject or citizen of any country at war with the United States, the time of the continuance of such war shall not be deemed any part of the respective periods limited in sections 516.010 to 516.200 for the making of an entry or the commencement of any action.

(RSMo 1939 § 1024)

Prior revisions: 1929 § 872; 1919 § 1327; 1909 § 1898



Section 516.220 Not to apply to what.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

516.220. Not to apply to what. — Section 516.210 shall not apply to actions for any penalty or forfeiture given by any statute of this state.

(RSMo 1939 § 1025)

Prior revisions: 1929 § 873; 1919 § 1328; 1909 § 1899



Section 516.230 Further savings in cases of nonsuits.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

516.230. Further savings in cases of nonsuits. — If any action shall have been commenced within the times respectively prescribed in sections 516.010 to 516.370, and the plaintiff therein suffer a nonsuit, or, after a verdict for him, the judgment be arrested, or, after a judgment for him, the same be reversed on appeal or error, such plaintiff may commence a new action from time to time, within one year after such nonsuit suffered or such judgment arrested or reversed; and if the cause of action survive or descend to his heirs, or survive to his executors or administrators, they may, in like manner, commence a new action within the time herein allowed to such plaintiff, or, if no executor or administrator be qualified, then within one year after letters testamentary or of administration shall have been granted to him.

(RSMo 1939 § 1026)

Prior revisions: 1929 § 874; 1919 § 1329; 1909 § 1900

(1977) Dismissal without prejudice is a species of nonsuit and action could be commenced within one year from such dismissal. State ex rel. Buchanan County v. Roach (A.), 548 S.W.2d 206.

(1978) So-called “savings statute” concerning right to reinstate suit within one year after original suit is voluntarily nonsuited is not a general procedural statute and its action is limited to causes of action prescribed by statute. Stine v. Kansas City Terminal Railway Company (A.), 564 S.W.2d 619.

(1985) Savings provision was held not to apply where first action was filed outside Missouri. King v. Nashua Corp. (8th Cir.), 763 F.2d 332.

(1985) Reversal and remand for a new trial does not constitute reversal for purposes of invoking the one-year savings provision. Sanders v. Daniel Intern Corp. 616 F.Supp. 127 (D.C. Mo.).

(1986) One-year refiling period provided by this section applies only to actions commenced in Missouri. Mizokami Bros. of Arizona, Inc. v. Mobay Chemical Corp. 798 F.2d 1196 (8th Cir.).



Section 516.240 If defendant dies, when and against whom new suit to be brought.

Effective 28 Aug 1959

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

516.240. If defendant dies, when and against whom new suit to be brought. — If any action is commenced within the time prescribed in sections 516.010 to 516.230, and the defendant in the suit dies before judgment, and if the right of action is such as survives against the representatives of the defendant, the plaintiff may commence a new action against the heirs, devisees or assigns of the defendant, as the case requires, within one year after his death; but if an executor or administrator is appointed then the new action may be commenced against the executor or administrator within nine months after the first published notice of letters testamentary or of administration whether more or less than one year after such death.

(RSMo 1939 § 1027, A.L. 1957 p. 292, A.L. 1959 H.B. 95)

Prior revisions: 1929 § 875; 1919 § 1330; 1909 § 1901



Section 516.250 Suit abated by death of plaintiff, when — when and by whom new suit brought.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

516.250. Suit abated by death of plaintiff, when — when and by whom new suit brought. — When an action commenced within the time prescribed by law shall abate by reason of the death of the plaintiff, if the right of action survived to his representatives, his executor or administrator may, within one year after such death, commence a new action, if the cause of such action would otherwise survive; and if any action so commenced by an executor or administrator abate by the death of the plaintiff, a new action may be commenced by the administrator of the same estate, at any time within one year after such abatement; or, if no executor or administrator be appointed within that time, then within one year after letters testamentary or of administration shall have been granted to him.

(RSMo 1939 § 1028)

Prior revisions: 1929 § 876; 1919 § 1331; 1909 § 1902



Section 516.260 Suit stayed by injunction, time not computed.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

516.260. Suit stayed by injunction, time not computed. — Whenever the commencement of any suit shall be stayed by an injunction of any court or officers authorized to grant the same, the time during which such injunction shall be in force shall not be deemed any portion of the time in sections 516.010 to 516.370 limited for the commencement of such suit.

(RSMo 1939 § 1029)

Prior revisions: 1929 § 877; 1919 § 1332; 1909 § 1903



Section 516.270 Disability not to avail, unless.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

516.270. Disability not to avail, unless. — No person shall avail himself of any disability herein enumerated, unless such disability existed at the time his right of action or of entry accrued.

(RSMo 1939 § 1030)

Prior revisions: 1929 § 878; 1919 § 1333; 1909 § 1904



Section 516.280 Limitation not to be extended by improper acts of defendant.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

516.280. Limitation not to be extended by improper acts of defendant. — If any person, by absconding or concealing himself, or by any other improper act, prevent the commencement of an action, such action may be commenced within the time herein limited, after the commencement of such action shall have ceased to be so prevented.

(RSMo 1939 § 1031)

Prior revisions: 1929 § 879; 1919 § 1334; 1909 § 1905

(1968) This section is statutory authority for the proposition that fraudulent concealment of a cause of action is an improper act which, if established, will toll the running of limitations under section 516.140, RSMo. Smile v. Lawson (Mo.), 435 S.W.2d 325; Kauchick v. Williams (Mo.), 435 S.W.2d 342.



Section 516.290 Effect of two or more existing disabilities.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

516.290. Effect of two or more existing disabilities. — When there are two or more disabilities existing at the time the right of action of entry accrued, the limitation herein prescribed shall not attach until all such disabilities be removed.

(RSMo 1939 § 1032)

Prior revisions: 1929 § 880; 1919 § 1335; 1909 § 1906



Section 516.300 Actions otherwise limited.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

516.300. Actions otherwise limited. — The provisions of sections 516.010 to 516.370 shall not extend to any action which is or shall be otherwise limited by any statute; but such action shall be brought within the time limited by such statute.

(RSMo 1939 § 1033)

Prior revisions: 1929 § 881; 1919 § 1336; 1909 § 1907



Section 516.310 Demands against corporations.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

516.310. Demands against corporations. — Nor shall any of said provisions apply to suits brought to enforce payment of bills, notes or other evidences of debt issued by moneyed corporations.

(RSMo 1939 § 1034)

Prior revisions: 1929 § 882; 1919 § 1337; 1909 § 1908



Section 516.320 Actions barred, only revived by written promise.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

516.320. Actions barred, only revived by written promise. — In actions founded on any contract, no acknowledgment or promise hereafter made shall be evidence of a new or continuing contract, whereby to take any case out of the operation of the provisions of sections 516.100 to 516.370, or deprive any party of the benefit thereof, unless such acknowledgment or promise be made or contained by or in some writing subscribed by the party chargeable thereby.

(RSMo 1939 § 1035)

Prior revisions: 1929 § 883; 1919 § 1338; 1909 § 1909

(2003) Statute of limitations applicable to legal malpractice claim is not subject to Kansas tolling statute during pendency of review of claim by Kansas professional malpractice screening panel. Eichenwald v. Small, 321 F.3d 733 (8th Cir.).



Section 516.330 One joint debtor cannot revive a demand against other debtor.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

516.330. One joint debtor cannot revive a demand against other debtor. — If there be two or more joint contractors or joint executors or administrators of any contractor, no such joint contractor or executor or administrator shall lose the benefit of the provisions of sections 516.100 to 516.370, so as to be chargeable by reason only of any acknowledgment or promise made or subscribed by any other or others of them.

(RSMo 1939 § 1036)

Prior revisions: 1929 § 884; 1919 § 1339; 1909 § 1910



Section 516.340 Sections 516.320 and 516.330 construed.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

516.340. Sections 516.320 and 516.330 construed. — Nothing contained in sections 516.320 and 516.330 shall alter, take away or lessen the effect of a payment of any principal or interest made by any person.

(RSMo 1939 § 1037)

Prior revisions: 1929 § 885; 1919 § 1340; 1909 § 1911



Section 516.350 Judgments presumed to be paid, when — presumption, how rebutted — inclusion in the automated child support system — judgment for unpaid rent, revived by publication.

Effective 28 Aug 2014

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

516.350. Judgments presumed to be paid, when — presumption, how rebutted — inclusion in the automated child support system — judgment for unpaid rent, revived by publication. — 1. Every judgment, order or decree of any court of record of the United States, or of this or any other state, territory or country, except for any judgment, order, or decree awarding child support or maintenance or dividing pension, retirement, life insurance, or other employee benefits in connection with a dissolution of marriage, legal separation or annulment which mandates the making of payments over a period of time or payments in the future, shall be presumed to be paid and satisfied after the expiration of ten years from the date of the original rendition thereof, or if the same has been revived upon personal service duly had upon the defendant or defendants therein, then after ten years from and after such revival, or in case a payment has been made on such judgment, order or decree, and duly entered upon the record thereof, after the expiration of ten years from the last payment so made, and after the expiration of ten years from the date of the original rendition or revival upon personal service, or from the date of the last payment, such judgment shall be conclusively presumed to be paid, and no execution, order or process shall issue thereon, nor shall any suit be brought, had or maintained thereon for any purpose whatever. An action to emancipate a child, and any personal service or order rendered thereon, shall not act to revive the support order.

2. In any judgment, order, or decree awarding child support or maintenance, each periodic payment shall be presumed paid and satisfied after the expiration of ten years from the date that periodic payment is due, unless the judgment has been otherwise revived as set out in subsection 1 of this section. This subsection shall take effect as to all such judgments, orders, or decrees which have not been presumed paid pursuant to subsection 1 of this section as of August 31, 1982.

3. In any judgment, order, or decree dividing pension, retirement, life insurance, or other employee benefits in connection with a dissolution of marriage, legal separation or annulment, each periodic payment shall be presumed paid and satisfied after the expiration of ten years from the date that periodic payment is due, unless the judgment has been otherwise revived as set out in subsection 1 of this section. This subsection shall take effect as to all such judgments, orders, or decrees which have not been presumed paid pursuant to subsection 1 of this section as of August 28, 2001.

4. In any judgment, order or decree awarding child support or maintenance, payment duly entered on the record as provided in subsection 1 of this section shall include recording of payments or credits in the automated child support system created pursuant to chapter 454 by the family support division or payment center pursuant to chapter 454.

5. Any judgment, order, or decree awarding unpaid rent may be revived upon publication consistent with the publication requirements of section 506.160 and need not be personally served on the defendant.

(RSMo 1939 § 1038, A.L. 1982 S.B. 468, A.L. 1999 S.B. 291, A.L. 2001 S.B. 10, A.L. 2014 H.B. 1231 merged with H.B. 1299 Revision merged with S.B. 655)

Prior revisions: 1929 § 886; 1919 § 1341; 1909 § 1912

(1982) Periodic child support judgments that have not been adjudicated to have lapsed are not “presumed paid” within the meaning of this section. In re Marriage of Holt (Mo. banc), 635 S.W.2d 335.

(1984) Change in statutory period of limitation excludes from the ten year bar any judgment awarding maintenance payments over a period of time, renewed former wife's maintenance judgment for all sums falling due after the effective date of the statute. Walls v. Walls (Mo.App.), 673 S.W.2d 450.



Section 516.360 Sections 516.010 to 516.370 to apply to the state as well as to private parties.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

516.360. Sections 516.010 to 516.370 to apply to the state as well as to private parties. — The limitations prescribed in sections 516.010 to 516.370 shall apply to actions brought in the name of this state, or for its benefit, in the same manner as to actions by private parties.

(RSMo 1939 § 1040)

Prior revisions: 1929 § 888; 1919 § 1343; 1909 § 1914



Section 516.370 Limitation not to apply to setoffs, when.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

516.370. Limitation not to apply to setoffs, when. — When a defendant in action has interposed an answer, as a defense, setoff or counterclaim, upon which he would be entitled to reply in such action, the remedy upon which, at the time of the commencement of such action, was not barred by law, and such complaint is dismissed, or the action is discontinued, the time which intervened between the commencement and the termination of such action shall not be deemed a part of the time limited for the commencement of an action by the defendant, to recover for the cause of action so interposed as a defense, setoff or counterclaim.

(RSMo 1939 § 1041)

Prior revisions: 1929 § 889; 1919 § 1344; 1909 § 1915

(1987) With the exception of what might be considered to be purely defensive pleading such as a setoff or recoupment, a counterclaim which seeks affirmative relief by asserting a new cause of action like a medical malpractice, although arising out of the same occurrence and although not barred at the commencement of the plaintiff's action, is barred if the counterclaim is filed at a time when it would have been barred as an original action. Northwest Radiation Oncology v. Goodstal, 735 S.W.2d 762 (Mo.App.E.D.).



Section 516.371 Limitation on action for sexual contact by certain persons.

Effective 28 Aug 1989

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

516.371. Limitation on action for sexual contact by certain persons. — Notwithstanding any provision of law to the contrary, there shall be a ten-year statute of limitation on any action for damages for personal injury caused to an individual by a person within the third degree of affinity or consanguinity who subjects such individual to sexual contact, as defined in section 566.010.

(L. 1989 S.B. 420 § 1)

CROSS REFERENCES:

Childhood sexual abuse damage action, time limitation on bringing action after August 28, 1990, 537.046

Prosecution for sexual offenses involving person seventeen or under to be commenced within ten years of offense, 556.037



Section 516.380 Actions on penal statutes to be brought in one year.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

516.380. Actions on penal statutes to be brought in one year. — All actions and suits, upon any statute, for any penalty or forfeiture given in whole or in part to any person who will prosecute for the same, shall be commenced within one year after the commission of the offense, and not after.

(RSMo 1939 § 3786)

Prior revisions: 1929 § 3396; 1919 § 3741; 1909 § 4949



Section 516.390 When penalty goes to the state, within two years.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

516.390. When penalty goes to the state, within two years. — If the penalty is given in whole or in part to the state, or to any county or city, or to the treasury thereof, a suit therefor may be commenced, by or in behalf of the state, county or city, at any time within two years after the commission of the offense, and not after.

(RSMo 1939 § 3787)

Prior revisions: 1929 § 3397; 1919 § 3742; 1909 § 4950



Section 516.400 When penalty goes to party aggrieved, three years.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

516.400. When penalty goes to party aggrieved, three years. — All actions upon any statute for any penalty or forfeiture, given in whole or in part to the party aggrieved, shall be commenced within three years after the commission of the offense, and not after.

(RSMo 1939 § 3788)

Prior revisions: 1929 § 3398; 1919 § 3743; 1909 § 4951



Section 516.410 Sections 516.380 to 516.400 construed.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

516.410. Sections 516.380 to 516.400 construed. — Sections 516.380 to 516.400 shall not apply to any bill, complaint, information, indictment or action, which is or shall be limited by any statute to be brought, had, commenced or prosecuted within a shorter or longer time than is prescribed in said sections; but such bill, complaint, information, indictment or other suit shall be brought and prosecuted within the time limited by such statute.

(RSMo 1939 § 3789)

Prior revisions: 1929 § 3399; 1919 § 3744; 1909 § 4952



Section 516.420 When not to apply to corporations.

Effective 28 Aug 1939

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

516.420. When not to apply to corporations. — None of the provisions of sections 516.380 to 516.420 shall apply to suits against moneyed corporations or against the directors or stockholders thereof, to recover any penalty or forfeiture imposed, or to enforce any liability created by the act of incorporation or any other law; but all such suits shall be brought within six years after the discovery by the aggrieved party of the facts upon which such penalty or forfeiture attached, or by which such liability was created.

(RSMo 1939 § 3790)

Prior revisions: 1929 § 3400; 1919 § 3745; 1909 § 4953

(2006) Six-year limitations period applied to mortgage finance company as a "moneyed corporation" under section. Schwartz v. Bann-Cor Mortgage, 197 S.W.3d 168 (Mo.App.W.D.).



Section 516.500 Legislative bills, actions on procedural defect in enactment, time limitations, exceptions.

Effective 03 Jun 1994, see footnote

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

516.500. Legislative bills, actions on procedural defect in enactment, time limitations, exceptions. — No action alleging a procedural defect in the enactment of a bill into law shall be commenced, had or maintained by any party later than the adjournment of the next full regular legislative session following the effective date of the bill as law, unless it can be shown that there was no party aggrieved who could have raised the claim within that time. In the latter circumstance, the complaining party must establish that he or she was the first person aggrieved or in the class of first persons aggrieved, and that the claim was raised not later than the adjournment of the next full regular legislative session following any person being aggrieved. In no event shall an action alleging a procedural defect in the enactment of a bill into law be allowed later than five years after the bill or the pertinent section of the bill which is challenged becomes effective.

(L. 1994 S.B. 558)

Effective 6-03-94






Chapter 517 Procedure Before Certain Associate Circuit Judges

Chapter Cross References



Section 517.011 Applicability of chapter.

Effective 28 Aug 1993

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

517.011. Applicability of chapter. — 1. The provisions of this chapter shall apply to the practice and procedure in civil cases originally filed before associate circuit judges in hearing and determining the following cases or classes of cases:

(1) Except as otherwise provided by law, all civil actions and proceedings for the recovery of money, whether such action be founded upon contract or tort, or upon a bond or undertaking given in pursuance of law in any civil action or proceeding, or for a penalty or forfeiture given by any statute of this state, when the sum demanded, exclusive of interest and costs, does not exceed twenty-five thousand dollars;

(2) All actions against any railroad company in this state, to recover damages for killing or injuring horses, mules, cattle or other animals within their respective counties, without regard to the value of such animals, or the amount claimed for killing or injuring the same;

(3) All cases arising under chapter 213, 272, 302, 303, 388, 429, 430, 444, 482, 521, 533, 534, 535, or 577;

(4) In counties of less than seventy thousand inhabitants, when a circuit judge is absent from the county, cases that a circuit judge can hear in chambers except where otherwise provided by law.

2. The provisions of this chapter shall not apply to the practice and procedure before associate circuit judges in hearing and determining cases, except as provided in subsection 1 of this section.

(L. 1985 S.B. 5, et al., A.L. 1986 S.B. 741, A.L. 1988 H.B. 1660, A.L. 1989 S.B. 127, et al., A.L. 1993 S.B. 88 merged with S.B. 180)



Section 517.021 Rules of civil procedure to apply.

Effective 28 Aug 1988

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

517.021. Rules of civil procedure to apply. — The rules of civil procedure shall apply to cases or classes of cases to which this chapter is applicable, except where otherwise provided by law.

(L. 1985 S.B. 5, et al., A.L. 1988 H.B. 1660)



Section 517.031 Petition required, form — affirmative defenses, counterclaims, cross-claims, filing — extension of filing, when.

Effective 28 Aug 1988

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

517.031. Petition required, form — affirmative defenses, counterclaims, cross-claims, filing — extension of filing, when. — 1. The plaintiff shall file a written petition containing the facts upon which the claim is founded. A copy of any written instrument or account in support of the petition should be attached and filed. The pleadings of the petition shall be informal unless the court in its discretion requires formal pleadings.

2. Affirmative defenses, counterclaims and cross claims shall be filed in writing not later than the return date and time of the summons unless leave to file the same at a later date is granted by the court. No other responsive pleading need be filed. If no responsive pleading is filed, the statements made in the petition, affirmative defenses, counterclaims or cross claims shall be considered denied except as provided in section 517.132.

3. For good cause shown, the court may extend the time for filing any pleading.

(L. 1985 S.B. 5, et al., A.L. 1988 H.B. 1660)



Section 517.041 Summons, how served.

Effective 28 Aug 2009

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

517.041. Summons, how served. — 1. The process in all cases shall be a summons with a copy of the petition of the plaintiff attached, directed to the sheriff or other proper person for service on the defendant. The summons shall command the defendant to appear before the court on a date and time, not less than ten days nor more than sixty days from the date of service of the summons.

2. If process is not timely served, the plaintiff may request further process be issued to any defendant not timely served with the case being continued, or the plaintiff may dismiss as to any such defendant and proceed with the case.

(L. 1985 S.B. 5, et al., A.L. 1988 H.B. 1660, A.L. 2009 H.B. 237 & H.B. 238 & H.B. 482 merged with H.B. 481)



Section 517.051 When case to be tried.

Effective 01 Jan 1987, see footnote

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

517.051. When case to be tried. — Every case shall be tried upon the return date of the summons, when the summons has been duly and timely served, or on a date to which the case has been continued.

(L. 1985 S.B. 5, et al.)

Effective 1-01-87



Section 517.061 Change of venue and change of judge, when — how filed.

Effective 28 Aug 1988

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

517.061. Change of venue and change of judge, when — how filed. — Change of venue and change of judge shall be for the same reasons and in the same manner as provided in the rules of civil procedure except that the application shall be filed not later than five days before the return date of the summons. If the cause is not tried on the return date but continued and if all parties are given fifteen days' advance notice of a trial setting before the particular judge, then any application for change of judge or change of venue shall be made not later than five days before the date set for trial.

(L. 1985 S.B. 5, et al., A.L. 1988 H.B. 1660)



Section 517.071 Continuation of case, when — rescheduling.

Effective 28 Aug 1988

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

517.071. Continuation of case, when — rescheduling. — 1. A case shall be continued to a day certain upon the request of any party made on or before the return date of the summons.

2. A case may be continued to a day certain, not exceeding thirty days, upon:

(1) The motion of the judge without consent of any party; or

(2) The agreement of all parties; or

(3) The application of any party and for good cause shown.

3. A case may be continued generally as follows:

(1) By written agreement of all parties; or

(2) When all defendants have not been timely served with process; or

(3) If it appears to the judge that there is discovery or other trial preparation to be done that would reasonably require more than thirty days.

4. When a case has been continued generally, it may be rescheduled for trial or other proceeding before the court on fifteen days' written notice to all parties.

(L. 1985 S.B. 5, et al., A.L. 1988 H.B. 1660)



Section 517.081 Case certified to presiding judge of circuit, when.

Effective 28 Aug 1988

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

517.081. Case certified to presiding judge of circuit, when. — A case shall be certified for assignment by the presiding judge of the circuit or in accordance with local rules when:

(1) A party files a petition, a counterclaim, cross claim or third-party petition that independently exceeds the jurisdiction of cases triable under this chapter; or

(2) Consolidation of cases appears proper, and such consolidation would result in a claim exceeding the jurisdictional limit of the division.

(L. 1985 S.B. 5, et al., A.L. 1988 H.B. 1660)



Section 517.091 Trial by jury, when waived — jury trial, how granted — composition of jury.

Effective 28 Aug 1985

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

517.091. Trial by jury, when waived — jury trial, how granted — composition of jury. — 1. In any case triable before a jury, a trial by jury shall be deemed waived unless written demand be filed not later than five days before the return date of summons or the date set for trial, whichever is later. For good cause shown, the judge may grant any party's request for jury trial.

2. A jury shall be composed of twelve qualified jurors, unless all parties agree on a lesser number, but not less than six, in which case the number of veniremen shall be reduced accordingly. Three-fourths or more of any jury concurring may return a verdict.

(L. 1985 S.B. 5, et al.)

Effective 1-01-87



Section 517.101 Dismissal of claim or portion of claim, when.

Effective 28 Aug 1988

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

517.101. Dismissal of claim or portion of claim, when. — A pleading stating a claim or any portion thereof may be dismissed without prejudice at the costs of the claiming party when:

(1) That party requests such dismissal at any time before the trial is commenced; or

(2) A party fails to appear when scheduled or notified.

(L. 1985 S.B. 5, et al., A.L. 1988 H.B. 1660)



Section 517.111 Dismissal of case or judgment by default or consent, how entered.

Effective 01 Jan 1987, see footnote

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

517.111. Dismissal of case or judgment by default or consent, how entered. — 1. When a case is dismissed, or judgment is by default or consent, such judgment shall be entered forthwith by the judge.

2. When a case is tried before a judge without a jury, judgment shall be entered by the judge within thirty days after the case is submitted for final decision unless the parties consent to a longer period of time.

(L. 1985 S.B. 5, et al.)

Effective 1-01-87



Section 517.121 Judgment by consent, when entered.

Effective 01 Jan 1987, see footnote

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

517.121. Judgment by consent, when entered. — A judgment by consent may be entered when there is consent by all parties made after the filing of the petition either in open court or by a written consent filed with the court and signed by each party or the attorney for such party.

(L. 1985 S.B. 5, et al.)

Effective 1-01-87



Section 517.131 Default judgment, when entered.

Effective 28 Aug 1988

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

517.131. Default judgment, when entered. — A default judgment may be entered in favor of a party filing a claim upon appearance by such party in person or by attorney upon written oath made by such party or upon such evidence as may be determined by the judge when the opposing party has been duly and timely served with summons and does not appear in court on the return date or subsequent date to which the case has been continued.

(L. 1985 S.B. 5, et al., A.L. 1988 H.B. 1660)



Section 517.132 Written instrument which is basis of claim, counterclaim or cross-claim admissible as evidence, when.

Effective 28 Aug 1988

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

517.132. Written instrument which is basis of claim, counterclaim or cross-claim admissible as evidence, when. — If any suit, setoff, counterclaim or cross claim is based upon a written instrument purporting to have been executed by the opposite party, and the same or a verified copy is filed with the court, such instrument shall be admitted in evidence at trial unless the opposing party by responsive pleadings or affidavit shall deny the execution of the instrument, prior to admission of the instrument in evidence.

(L. 1985 S.B. 5, et al., A.L. 1988 H.B. 1660)



Section 517.141 Transcript of judgment, treatment of — duty of clerk.

Effective 28 Aug 1988

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

517.141. Transcript of judgment, treatment of — duty of clerk. — On demand of any person interested therein, whether by assignment or otherwise, every clerk or officer who shall be in possession of the record of judgment shall give to such person a certified transcript of such judgment. Upon production of any such transcript, the clerk of the circuit court of the county in which the judgment was rendered shall record the same in his permanent record of circuit court judgments, and note therein the date and hour of its filing.

(L. 1985 S.B. 5, et al., A.L. 1988 H.B. 1660)



Section 517.151 Judgment to be lien on real estate from time of filing transcript — fees for filing — revival of lien.

Effective 01 Jul 1997, see footnote

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

517.151. Judgment to be lien on real estate from time of filing transcript — fees for filing — revival of lien. — From the time of filing the transcript, every such judgment shall have the same lien on the real estate of the defendant in the county as is given judgments rendered by circuit judges. The circuit clerk shall collect fees in such amounts as are determined pursuant to sections 488.010 to 488.020* for each transcript filed. The revival of any such lien upon real estate shall be under the same procedures as with judgments originally rendered by a circuit judge, shall be made from the record of the transcripted judgment so filed in the office of circuit clerk, and may be revived under proceedings before either a circuit or an associate circuit judge. The foregoing provisions shall not apply with respect to any judgment of a small claims court nor shall any judgment of a small claims court be a lien upon real estate.

(L. 1985 S.B. 5, et al., A.L. 1996 S.B. 869)

Effective 7-01-97

*Words "section 514.015" appear in original rolls, which was changed to effectuate the court cost bill.

CROSS REFERENCE:

Liens on real estate established by decree of associate circuit courts, procedure, 511.350



Section 517.161 Procedure in certain cases filed prior to January 1, 1987 — effective date of certain sections.

Effective 28 Aug 1985

Title XXXV CIVIL PROCEDURE AND LIMITATIONS

517.161. Procedure in certain cases filed prior to January 1, 1987 — effective date of certain sections. — The provisions of sections 66.060, 478.225, 482.325, 482.365, 506.010, 512.180, 517.011 to 517.151, 521.420, 535.020, 535.040, 535.110, 535.160 and 546.595 shall become effective January 1, 1987. Any case filed prior to January 1, 1987, in the divisions of the circuit court presided over by an associate circuit judge shall be governed by the practice and procedure of causes heard by associate circuit judges as were in effect on the date the case was filed, including the right to trial de novo.

(L. 1985 S.B. 5, et al. § C)









Title XXXVI STATUTORY ACTIONS AND TORTS

Chapter 521 Attachments

Chapter Cross References



Section 521.010 Attachment, when issued — parties to — causes for.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

521.010. Attachment, when issued — parties to — causes for. — In any court having competent jurisdiction, the plaintiff in any civil action may have an attachment against the property of the defendant, or that of any one or more of several defendants, in any one or more of the following cases:

(1) Where the defendant is not a resident of this state;

(2) Where the defendant is a corporation, whose chief office or place of business is out of this state;

(3) Where the defendant conceals himself, so that the ordinary process of law cannot be served upon him;

(4) Where the defendant has absconded or absented himself from his usual place of abode in this state, so that the ordinary process of law cannot be served upon him;

(5) Where the defendant is about to remove his property or effects out of this state, with the intent to defraud, hinder or delay his creditors;

(6) Where the defendant is about to remove out of this state, with the intent to change his domicile;

(7) Where the defendant has fraudulently conveyed or assigned his property or effects, so as to hinder or delay his creditors;

(8) Where the defendant has fraudulently concealed, removed or disposed of his property or effects, so as to hinder or delay his creditors;

(9) Where the defendant is about fraudulently to convey or assign his property or effects, so as to hinder or delay his creditors;

(10) Where the defendant is about fraudulently to conceal, remove or dispose of his property or effects, so as to hinder or delay his creditors;

(11) Where the cause of action accrued out of this state, and the defendant has absconded, or secretly removed his property or effects into this state;

(12) Where the damages for which the action is brought are for injuries arising from the commission of some felony or misdemeanor, or for the seduction of any female;

(13) Where the debtor has failed to pay the price or value of any article or thing delivered, which by contract, he was bound to pay upon the delivery;

(14) Where the debt sued for was fraudulently contracted on the part of the debtor.

(RSMo 1939 § 1438)

Prior revisions: 1929 § 1274; 1919 § 1725; 1909 § 2294



Section 521.020 Attachments on demands not due — exceptions.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

521.020. Attachments on demands not due — exceptions. — An attachment may issue on a demand not yet due in any of the cases mentioned in section 521.010, except subdivisions (1), (2), (3) and (4), but no judgment shall be rendered against the defendant until the maturity of the demand.

(RSMo 1939 § 1439)

Prior revisions: 1929 § 1275; 1919 § 1726; 1909 § 2295



Section 521.030 The affidavit.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

521.030. The affidavit. — An affidavit alleging any one of the causes set forth in the several subdivisions of section 521.010, in the language of such subsection, shall be held good and sufficient.

(RSMo 1939 § 1440)

Prior revisions: 1929 § 1276; 1919 § 1727; 1909 § 2296



Section 521.040 Issuance on demands less than fifty dollars.

Effective 28 Aug 1945

Title XXXVI STATUTORY ACTIONS AND TORTS

521.040. Issuance on demands less than fifty dollars. — Attachments may issue from circuit courts for a sum less than fifty dollars and not less than five dollars, when, in addition to the affidavit herein required, it shall be stated by the affiant that the defendant has not, to affiant's knowledge, any goods, chattels, effects or credits, within the state, liable to attachment issued by an associate circuit judge. And in all cases where such attachment shall have issued, such court shall have and retain jurisdiction of the entire cause, and if the attachment is for any reason dissolved, such court may proceed to try the cause on its merits, the same as in cases of attachments for sums of fifty dollars or more.

(RSMo 1939 § 1441, A.L. 1945 p. 648)

Prior revisions: 1929 § 1277; 1919 § 1728; 1909 § 2297



Section 521.050 Suits by attachment — affidavit and bond — exceptions.

Effective 02 Jan 1979, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

521.050. Suits by attachment — affidavit and bond — exceptions. — Any plaintiff wishing to sue by attachment may file in the clerk's office of the court in which the attachment is instituted a petition or other lawful statement or exhibit of his cause of action, and, except in suits instituted by the state or a county in its own behalf, and also, except in cases where the defendant is not a resident of the state of Missouri, in either of which cases no bond shall be required, shall also file an affidavit and bond, and, thereupon, such plaintiff may sue out an original attachment against the lands, tenements, goods, moneys, effects and credits of the defendant in whose hands soever the same may be; and where the affidavit for an attachment states that the plaintiff will lose his claim, unless the writ of attachment issues, and be served on Sunday or any other legal holiday, the writ may be issued and served on that day; provided, that when any writ of attachment has issued against a nonresident and the plaintiff has given no bond, the attachment shall be dissolved as of course, and the lands, tenements, goods, moneys, effects and credits of the defendant taken or levied upon under such writ of attachment shall be released therefrom, upon the defendant entering his appearance and filing his answer to the merits of the case; unless the plaintiff shall, within ten days from the date of the filing and service of defendant's answer and entry of appearance, file his bond in said case in double the amount sworn to in the affidavit of the plaintiff; provided, however, upon good cause shown, the judge may grant an additional ten days to file said bond; the bond herein provided for as to its effect and the obligation of the parties thereto shall be the same as if filed before the writ of attachment was issued.

(RSMo 1939 § 1442, A.L. 1945 p. 650, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1278; 1919 § 1729; 1909 § 2298

Effective 1-02-79



Section 521.060 Form of affidavit, by whom made.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

521.060. Form of affidavit, by whom made. — The affidavit shall be made by the plaintiff, or some person for him, and shall state that the plaintiff has a just demand against the defendant, and that the amount which the affiant believes the plaintiff ought to recover, after allowing all just credits and setoffs, is ______ dollars, and that he has good reason to believe, and does believe, in the existence of one or more of the causes which according to the provisions of section 521.010 would entitle the plaintiff to sue by attachment.

(RSMo 1939 § 1443)

Prior revisions: 1929 § 1279; 1919 § 1730; 1909 § 2299



Section 521.070 Bond, by whom executed — conditions.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

521.070. Bond, by whom executed — conditions. — The bond shall be executed by the plaintiff, or some responsible person as principal, and one or more sureties, resident householders of the county in which the action is to be brought, in a sum at least double the amount sworn to in the affidavit, payable to the state of Missouri, conditioned that the plaintiff shall prosecute his action without delay and with effect, refund all sums of money that may be adjudged to be refunded to the defendant, or found to have been received by the plaintiff and not justly due to him, and pay all damages and costs that may accrue to any defendant, garnishee or interpleader by reason of the attachment, or any process or proceeding in the suit, or by reason of any judgment or process thereon, and pay all damages and costs that may accrue to any sheriff or other officer by reason of acting under the writ of attachment, following the instructions of the plaintiff.

(RSMo 1939 § 1444)

Prior revisions: 1929 § 1280; 1919 § 1731; 1909 § 2300

(1995) Where supreme court rule required bonds not exceeding double the judgment and statute requires bonds of at least double the judgment sought, supreme court rule promulgated pursuant to Article V, Section 5, Mo. Const., supersedes statute. If there is a conflict between supreme court rules and a statute, the rule always prevails if it addresses practice, procedure or pleadings State ex rel. Union Electric Co. V. Barnes, 893 S.W.2d 804 (Mo. en banc).



Section 521.080 Bond, by whom approved — attachment not to issue until.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

521.080. Bond, by whom approved — attachment not to issue until. — The clerk shall judge of the sufficiency of the penalty and the security in the bond; if they be approved, he shall endorse his approval thereon, and the same, together with the affidavit and petition or other lawful statement of the cause of action, shall be filed before an attachment shall be issued; provided, that in all cases where the clerk shall be a party to the suit, the sheriff shall pass on and determine the sufficiency of the bond.

(RSMo 1939 § 1445)

Prior revisions: 1929 § 1281; 1919 § 1732; 1909 § 2301



Section 521.090 New bond, when required — notice.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

521.090. New bond, when required — notice. — If, at any time pending a suit by attachment, it shall appear to the court before which the action is pending that the bond given by the plaintiff is insufficient, or that any surety therein has died, or has removed from the state, or has become or is likely to become insolvent, the court may order another bond and such further security to be given as shall seem necessary five days' previous notice, in writing, having been given to the plaintiff, his agent or attorney, of the application for such order.

(RSMo 1939 § 1446)

Prior revisions: 1929 § 1282; 1919 § 1733; 1909 § 2302



Section 521.100 Suit dismissed for failure to give new bond.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

521.100. Suit dismissed for failure to give new bond. — If the plaintiff shall fail to comply with such order within ten days after the same shall be made, the suit shall be dismissed at his costs.

(RSMo 1939 § 1447)

Prior revisions: 1929 § 1283; 1919 § 1734; 1909 § 2303



Section 521.110 Who may sue on bond — damages, how assessed.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

521.110. Who may sue on bond — damages, how assessed. — The bond given by the plaintiff, or other person, in a suit by attachment, may be sued on at the instance of any party injured, in the name of the state, to the use of such party, for the breach of the condition of such bond, and the damages shall be assessed thereon as on bonds with collateral condition.

(RSMo 1939 § 1448)

Prior revisions: 1929 § 1284; 1919 § 1735; 1909 § 2304



Section 521.120 Suit on bond, setoff pleaded by obligor — costs, how adjudged.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

521.120. Suit on bond, setoff pleaded by obligor — costs, how adjudged. — In any suit on such bond, any obligor may avail himself of any setoff or counterclaim he may have against the party to whose use the suit is brought, with the same effect as if such party were the plaintiff; and if such setoff or counterclaim shall exceed in amount the damages proved in behalf of such party, judgment shall be rendered against him in favor of the defendant setting up the setoff or counterclaim for the amount of the excess and all proper costs.

(RSMo 1939 § 1449)

Prior revisions: 1929 § 1285; 1919 § 1736; 1909 § 2305



Section 521.130 Attachment, how issued after suit is commenced.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

521.130. Attachment, how issued after suit is commenced. — The plaintiff in any civil action which shall have been commenced by summons, and without original attachment, may, at any time pending the suit and before final judgment, sue out an attachment in such action, on filing an affidavit and bond, as required in cases of original attachment.

(RSMo 1939 § 1450)

Prior revisions: 1929 § 1286; 1919 § 1737; 1909 § 2306



Section 521.140 Form of original writs, to whom directed — contents.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

521.140. Form of original writs, to whom directed — contents. — The original writ of attachment shall be directed and delivered to the sheriff, or other officer authorized by law to serve the same, and shall command him to attach the lands, tenements, goods, chattels, rights, moneys, credits, evidences of debt and effects of the defendant, or so much thereof as will be sufficient to satisfy the plaintiff's claim, as sworn to, with interest and costs, and to summon as garnishees all persons in whose hands or possession any personal property, rights, credits, evidences of debt, effects or money of the defendant may be, or who may be named by the plaintiff or his attorney as garnishees. When the action is commenced by attachment, the writ shall further contain a summons to the defendant, of the nature and effect of an ordinary summons, to appear and answer the action of the plaintiff.

(RSMo 1939 § 1455)

Prior revisions: 1929 § 1291; 1919 § 1742; 1909 § 2311



Section 521.150 Original writs, how issued and returned.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

521.150. Original writs, how issued and returned. — Original writs of attachment shall be issued and returned in like time and manner as ordinary writs of summons.

(RSMo 1939 § 1459)

Prior revisions: 1929 § 1295; 1919 § 1746; 1909 § 2315



Section 521.160 Separate writs may issue to different counties, when.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

521.160. Separate writs may issue to different counties, when. — When there are several defendants, who reside or have property in different counties, and when a single defendant in any such action has property or effects in different counties, separate writs may issue to every such county.

(RSMo 1939 § 1458)

Prior revisions: 1929 § 1294; 1919 § 1745; 1909 § 2314



Section 521.170 Manner of serving writ.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

521.170. Manner of serving writ. — The manner of serving writs of attachment shall be as follows:

(1) The writ and petition shall be served upon the defendant as an ordinary summons;

(2) Garnishees shall be summoned by the sheriff or other proper officer, declaring to them that he does summon them to appear at the return term of the writ to answer the interrogatories which may be exhibited by the plaintiff, and by reading the writ to them, if required;

(3) When lands or tenements are to be attached, the officer shall briefly describe the same in his return, stating the quantity and situation, and declare that he has attached all the right, title and interest of the defendant in the same or so much thereof as shall be sufficient to satisfy the debt and interest, or damages and costs; and shall also file in the recorder's office of the county where the real estate is situated an abstract of the attachment, showing the names of the parties to the suit, and the amount of the debt, the date of the levy, and a description of the real estate levied on by the same, which shall be duly recorded in the land records and the recording paid for by the officer, and charged and collected as other costs; and the officer shall moreover give notice to the actual tenants, if any, at least ten days before the return day of the writ, and state the fact of such notice and the names of the tenants in his return;

(4) When goods and chattels, money or evidences of debt are to be attached, the officer shall take the same and keep them in his custody, if accessible; and if not accessible, he shall declare to the person in possession thereof that he attaches the same in his hands, and summons such person as garnishee;

(5) When the credits of the defendant are to be attached, the officer shall declare to the debtor of the defendant that he attaches in his hands all debts due from him to the defendant, or so much thereof as shall be sufficient to satisfy the debt and interest, or damages and costs, and summon such debtor as garnishee.

(RSMo 1939 § 1460)

Prior revisions: 1929 § 1296; 1919 § 1747; 1909 § 2316



Section 521.180 Return of writ.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

521.180. Return of writ. — The officer executing a writ of attachment shall return with the writ all bonds taken by him in virtue thereof, and a schedule of all property and effects attached.

(RSMo 1939 § 1462)

Prior revisions: 1929 § 1298; 1919 § 1749; 1909 § 2318



Section 521.190 Officer liable for insufficient bond — motion for new bonds, when made.

Effective 02 Jan 1979, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

521.190. Officer liable for insufficient bond — motion for new bonds, when made. — If the officer fail to return a good and sufficient bond in any case where a bond is required by law, the court may, upon motion of the plaintiff, rule the officer to file a good and sufficient bond, to be judged of by the court on or before the day to which the writ is returnable; and in default thereof, such officer shall be held and considered as security for the performance of all acts, and the payment of all money, to secure the performance and payment of which such bond ought to have been taken, and he and his sureties shall be liable therefor on his official bond; but no such motion shall be made unless at the time when the writ is returnable or within six days thereof.

(RSMo 1939 § 1463, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1299; 1919 § 1750; 1909 § 2319

Effective 1-02-79



Section 521.200 Additional writs may issue, when.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

521.200. Additional writs may issue, when. — If, at any time after the return of an attachment, it shall appear to the satisfaction of the court or clerk that the property, effects and credits attached will not be sufficient to satisfy the amount sworn to and costs, the court or clerk may award other writs of attachment, until sufficient property, effects or credits shall be attached to satisfy such amount and costs.

(RSMo 1939 § 1451)

Prior revisions: 1929 § 1287; 1919 § 1738; 1909 § 2307



Section 521.210 Such writs, how entitled.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

521.210. Such writs, how entitled. — Every writ of attachment sued out by virtue of either section 521.130 or 521.200 shall be entitled in the cause pending, and be in aid thereof.

(RSMo 1939 § 1452)

Prior revisions: 1929 § 1288; 1919 § 1739; 1909 § 2308



Section 521.220 Form of writ.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

521.220. Form of writ. — The form of the writ shall, as well as may be, conform to that of original attachments, reciting briefly the circumstances, except that the clause of the summons as to all defendants previously summoned shall be omitted.

(RSMo 1939 § 1453)

Prior revisions: 1929 § 1289; 1919 § 1740; 1909 § 2309



Section 521.230 How issued, served and returned.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

521.230. How issued, served and returned. — Such writs of attachment shall be issued, served and returned in the same manner, and the like proceedings shall be had thereon as are required or allowed on original attachments, in all things as near as may be.

(RSMo 1939 § 1454)

Prior revisions: 1929 § 1290; 1919 § 1741; 1909 § 2310



Section 521.240 Property subject to attachment.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

521.240. Property subject to attachment. — Under an attachment, the officer shall be authorized to seize, as attachable property, the defendant's account books, accounts, notes, bills of exchange, bonds, certificates of deposit, and other evidences of debt, as well as his other property, real, personal and mixed, and any and all judgment debts of the defendant, as well where the judgment or judgments may exist in the court out of which such writ may issue, as where the same may exist in any other court within the jurisdiction of the court out of which such writ may issue; but no property or wages declared by statute to be exempt from execution shall be attached, except in the case of a nonresident defendant, or of a defendant who is about to move out of the state with intent to change his domicile.

(RSMo 1939 § 1456)

Prior revisions: 1929 § 1292; 1919 § 1743; 1909 § 2312



Section 521.250 Shares of stock subject to attachment.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

521.250. Shares of stock subject to attachment. — Shares of stock in any bank, association, joint-stock company or corporation, belonging to any defendant in any writ of attachment, may be attached in the same manner as the same may be levied upon under execution.

(RSMo 1939 § 1457)

Prior revisions: 1929 § 1293; 1919 § 1744; 1909 § 2313



Section 521.260 Attached property retained by defendant before judgment or sale — bond, conditions.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

521.260. Attached property retained by defendant before judgment or sale — bond, conditions. — When property of the defendant found in his possession or in the hands of any other person shall be attached, the defendant, or such other person, may retain or regain the possession thereof at any time before final judgment or sale of such property under the order of court, by giving bond and security to the satisfaction of the officer executing the writ, or other proper officer, to the sheriff, his successor or their assigns, in double the value of the property attached, conditioned that the same shall be forthcoming when and where the court shall direct, and shall abide the judgment of the court.

(RSMo 1939 § 1461)

Prior revisions: 1929 § 1297; 1919 § 1748; 1909 § 2317



Section 521.270 Sale of perishable property — when and by whom ordered, how made.

Effective 02 Jan 1979, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

521.270. Sale of perishable property — when and by whom ordered, how made. — When property shall be actually seized which is likely to perish or depreciate in value before the probable termination of the suit, or the keeping of which would be attended with much loss or expense, the court may order the same to be sold by the officer having charge of the property, and a return of the proceedings thereon to be made by the officer at a time to be fixed therein, and the sale shall be conducted in like manner, as near as may be, as sales of goods under writs of fieri facias.

(RSMo 1939 § 1464, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1300; 1919 § 1751; 1909 § 2320

Effective 1-02-79



Section 521.280 Order of sale, to whom delivered, return — disposition of proceeds.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

521.280. Order of sale, to whom delivered, return — disposition of proceeds. — The order of sale, when made in vacation, shall be delivered to the clerk of the court and filed in the cause; and the clerk shall deliver to the officer having charge of the property a copy of every order of sale, whether made in term or vacation; and such officer shall make return thereof to the court, at such time as shall be expressed in the order, showing how he has executed the same; and the proceeds of such sale shall be paid into court or otherwise disposed of as the court or judge may order.

(RSMo 1939 § 1465)

Prior revisions: 1929 § 1301; 1919 § 1752; 1909 § 2321



Section 521.290 Compensation of officer.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

521.290. Compensation of officer. — When property is seized on attachment, the court may allow to the officer having charge thereof such compensation for his trouble and expenses in keeping the same as shall be reasonable and just.

(RSMo 1939 § 1466)

Prior revisions: 1929 § 1302; 1919 § 1753; 1909 § 2322



Section 521.300 Receiver appointed, by whom — oath and bond required — who may sue on bond.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

521.300. Receiver appointed, by whom — oath and bond required — who may sue on bond. — The court, or in vacation the judge, may in a proper case, on the application of the plaintiff, appoint a receiver, who shall take an oath faithfully to discharge his duty, and shall enter into bond to the state of Missouri, in such sum as the court or judge may direct, and with security approved by the court or judge, for the faithful performance of his duty as receiver, and that he will pay over all money and account for all property which may come into his hands by virtue of his appointment, at such times and in such manner as the court may direct. This bond may be sued on, in the name of the state, at the instance and to the use of any party injured.

(RSMo 1939 § 1467)

Prior revisions: 1929 § 1303; 1919 § 1754; 1909 § 2323



Section 521.310 Receivers, duties of — notes not taken by delivery bond — may sue — defenses not impaired.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

521.310. Receivers, duties of — notes not taken by delivery bond — may sue — defenses not impaired. — When notes, bills, books of account, accounts or other evidences of debt are attached, they shall not be subject to be retained upon the execution of a delivery bond, as herein provided, but shall be delivered to the receiver, who shall proceed with diligence to settle and collect the same. For that purpose he may commence and maintain actions on the same, in his own name; but in such actions no right of defense shall be impaired.

(RSMo 1939 § 1468)

Prior revisions: 1929 § 1304; 1919 § 1755; 1909 § 2324



Section 521.320 Receiver to give notice to debtor, how — effect.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

521.320. Receiver to give notice to debtor, how — effect. — The receiver shall forthwith give notice of his appointment to the persons indebted to the defendant. The notice shall be written or printed, and shall be served on each debtor, by a copy delivered to him, or left at his place of residence or business, or, if he resides in another county, by a copy deposited in the post office, and addressed to him at his place of residence; and from the date of such service and knowledge thereof, every such debtor shall stand liable, and shall account to the receiver for the amount of moneys and credits of the defendant in his hands, or due from him to the defendant.

(RSMo 1939 § 1469)

Prior revisions: 1929 § 1305; 1919 § 1756; 1909 § 2325



Section 521.330 Receiver, report, money retained, how — compensation.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

521.330. Receiver, report, money retained, how — compensation. — The receiver shall, when required, report his proceedings to the court, and shall hold all moneys collected, and all property received by him, subject to the order of the court. He shall receive such compensation as the court may allow.

(RSMo 1939 § 1470)

Prior revisions: 1929 § 1306; 1919 § 1757; 1909 § 2326



Section 521.340 Sheriff to act as receiver, when — his rights, duties and liabilities.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

521.340. Sheriff to act as receiver, when — his rights, duties and liabilities. — Until a receiver is appointed, the attaching officer shall have all the powers and perform all the duties of a receiver under sections 521.010 to 521.650, and may commence and maintain actions in his own name, as such officer, on debts or evidences of debt attached. He may, in such case, be required to give security other than his official bond; but, if not so required, the sureties in his official bond shall be held liable, as in other cases of his official action.

(RSMo 1939 § 1471)

Prior revisions: 1929 § 1307; 1919 § 1758; 1909 § 2327



Section 521.350 Practice in civil cases to govern in absence of special rules.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

521.350. Practice in civil cases to govern in absence of special rules. — In all cases not specially provided for by sections 521.010 to 521.650, all pleadings and other proceedings in attachment causes shall conform to and be governed, as near as may be, by the laws regulating the practice in civil cases; and the respective courts may prescribe by rule the time and manner of interpleading, of exhibiting and filing papers, or taking any other needful steps therein, when the same are not prescribed by law; but nothing herein contained shall be construed to prevent the defendant from pleading to the merits of any action instituted upon a demand not due, at any time before the maturity thereof.

(RSMo 1939 § 1472)

Prior revisions: 1929 § 1308; 1919 § 1759; 1909 § 2328



Section 521.360 Personal service or appearance, effect of — property of defendant, how affected by judgment and execution.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

521.360. Personal service or appearance, effect of — property of defendant, how affected by judgment and execution. — When the defendant has been served with the writ, or appears to the action, the proceedings in the cause shall be the same as in actions instituted by summons only, and the judgment and execution shall hold, not only the property attached, but the other property of the defendant.

(RSMo 1939 § 1473)

Prior revisions: 1929 § 1309; 1919 § 1760; 1909 § 2329



Section 521.370 Proceedings where defendant is personally served or appears.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

521.370. Proceedings where defendant is personally served or appears. — When the defendant is summoned to appear, or shall appear voluntarily, the like proceedings shall be had between him and the plaintiff as in ordinary actions commenced by summons, and a general judgment may be rendered for or against the defendant.

(RSMo 1939 § 1477)

Prior revisions: 1929 § 1313; 1919 § 1764; 1909 § 2333



Section 521.380 Proceedings upon constructive service — judgment not to exceed amount sworn to.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

521.380. Proceedings upon constructive service — judgment not to exceed amount sworn to. — When the defendant shall be notified by publication, as directed, and shall not appear and answer the action, judgment by default may be entered, which may be proceeded on to final judgment in like manner as in ordinary actions; but in no case shall judgment be rendered against the defendant for a greater amount than that sworn to by the plaintiff at the time of obtaining the attachment, with interest, damages and costs.

(RSMo 1939 § 1474)

Prior revisions: 1929 § 1310; 1919 § 1761; 1909 § 2330



Section 521.390 Judgment upon constructive service, effect of.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

521.390. Judgment upon constructive service, effect of. — Such judgment shall bind only the property and effects attached, and no execution shall issue against any other property of the defendant; nor shall such judgment be any evidence of debt against the defendant in any subsequent suit.

(RSMo 1939 § 1475)

Prior revisions: 1929 § 1311; 1919 § 1762; 1909 § 2331



Section 521.400 Proceedings where property of one of several defendants is attached — not delayed, when.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

521.400. Proceedings where property of one of several defendants is attached — not delayed, when. — When there are two or more defendants in attachment, and the property, effects or credits of part of them are attached by garnishment, and the others are not summoned, the plaintiff may, at his option, proceed against those whose property, effects or credits have been attached, or continue the cause, and sue out new process against the other defendants; but when the property of one or more of the defendants has been actually seized or secured by bond, the cause shall not be delayed for the purpose of suing out new process against the other defendants, unless, for cause, the court so order.

(RSMo 1939 § 1476)

Prior revisions: 1929 § 1312; 1919 § 1763; 1909 § 2332



Section 521.410 Issues raised by motion to dissolve.

Effective 28 Aug 1955

Title XXXVI STATUTORY ACTIONS AND TORTS

521.410. Issues raised by motion to dissolve. — In all cases where property, effects or credits are attached, the defendant may file a motion to dissolve the attachment, verified by affidavit, putting in issue the truth of the facts alleged in the affidavit on which the attachment was sued out.

(RSMo 1939 § 1478, A.L. 1955 p. 776)

Prior revisions: 1929 § 1314; 1919 § 1765; 1909 § 2334



Section 521.420 Motion to dissolve attachment, evidence — burden of proof — appeal bond — liability of sureties.

Effective 01 Jan 1987, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

521.420. Motion to dissolve attachment, evidence — burden of proof — appeal bond — liability of sureties. — 1. The court shall hear evidence upon the issue joined by the motion to dissolve the attachment, and the burden is upon the plaintiff to prove the ground of attachment; and the court shall make an order either sustaining or overruling the motion to dissolve and, if the motion is overruled, the attachment remains in full force and effect unless the plaintiff voluntarily dismisses the same.

2. Upon the trial of the case upon the merits, which shall be on the record, there shall be incorporated in the judgment rendered in the cause, as a part of such judgment, a finding and judgment either that the attachment is dissolved and the sureties thereon released, or that the attachment is sustained, the finding to be in accordance with the action of the court theretofore taken on the motion to dissolve the attachment. Either party may appeal from a judgment rendered after timely filing of a motion for a new trial and adverse action thereon. The giving of an appeal bond by the appellant in such amount as the court requires shall operate as a supersedeas of the judgment. If the bond is given by the plaintiff, it preserves the attachment in full force until the final determination of the appeal in the appellate court, or of the case upon a retrial in the trial court. The appeal shall be taken and perfected as in ordinary civil actions.

3. If the plaintiff, in case the judgment or findings are against him, fails to appeal or, if the appeal is dismissed, or, if upon an appeal the judgments or findings are affirmed, he and his sureties are liable on their bond for all damages and costs occasioned by the attachment or any subsequent proceedings connected therewith.

(RSMo 1939 § 1479, A.L. 1955 p. 776, A.L. 1978 H.B. 1634, A.L. 1985 S.B. 5, et al.)

Prior revisions: 1929 § 1315; 1919 § 1766; 1909 § 2335

Effective 1-01-87



Section 521.430 Proceedings in case of defendant's death.

Effective 02 Jan 1979, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

521.430. Proceedings in case of defendant's death. — 1. If a defendant, in any attachment cause, except on debts not due, die after the levy of writ, or the summoning of a garnishee under it, the action and attachment and issues, with the garnishees or interpleader, made or to be made, shall not by reason of such death be dismissed, or the lien of the attachment destroyed; but all such actions and proceedings shall be proceeded on to final judgment and determination, in all respects and in like manner as if the defendant were living.

2. The executor or administrator of the decedent, if any, shall be made a party to the cause in the manner provided by law in ordinary actions. If there be no executor or administrator the court in which the cause is pending shall appoint an attorney to defend against the cause and attachment until the executor or administrator shall be made a party and such attorney shall be paid for his services a reasonable compensation, to be allowed by the court and taxed as costs in the cause; provided, that the attachment plaintiff in case of attachment on a debt not due may, at his or her election, proceed in such action against the administrator on the merits of said cause, or dismiss such case and present such claim in the ordinary way in the probate division of the circuit court for allowance against the estate of such deceased defendant.

(RSMo 1939 § 1480, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1316; 1919 § 1767; 1909 § 2336

Effective 1-02-79



Section 521.440 Powers of the attorney under section 521.430.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

521.440. Powers of the attorney under section 521.430. — The person appointed attorney, as directed, shall, as long as his appointment continues in force, be deemed, to all intents and purposes, the representative of the decedent, and shall have the same power to file pleadings, order process, or take any other steps in the defense, as the decedent would have were he living.

(RSMo 1939 § 1481)

Prior revisions: 1929 § 1317; 1919 § 1768; 1909 § 2337



Section 521.450 No execution to issue on judgment, when — property sold, how.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

521.450. No execution to issue on judgment, when — property sold, how. — If judgment shall be rendered on the attachment in favor of the plaintiff, as provided in section 521.430, no execution shall issue thereon, requiring the sale of any property or effects attached, as belonging to the defendant; but all such property and effects shall be sold, and the proceeds thereof appropriated in the manner provided by law respecting administrators and executors.

(RSMo 1939 § 1482)

Prior revisions: 1929 § 1318; 1919 § 1769; 1909 § 2338



Section 521.460 Court or judge not to order sale of property after death of defendant — how sold.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

521.460. Court or judge not to order sale of property after death of defendant — how sold. — After the death of any defendant, no court or judge shall order, as above directed, the sale of any property or effects attached as belonging to such decedent, but the same shall be sold and the proceeds thereof appropriated in the manner provided by law respecting administrators and executors.

(RSMo 1939 § 1483)

Prior revisions: 1929 § 1319; 1919 § 1770; 1909 § 2339



Section 521.470 Defendant may plead to merits, when.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

521.470. Defendant may plead to merits, when. — Every defendant not served with a summons may, at any time before final judgment against him, appear and plead to the merits of the action on such terms as the court may direct.

(RSMo 1939 § 1484)

Prior revisions: 1929 § 1320; 1919 § 1771; 1909 § 2340



Section 521.480 Attachments, how dissolved — affidavit may be amended.

Effective 02 Jan 1979, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

521.480. Attachments, how dissolved — affidavit may be amended. — Attachments in circuit courts may be dissolved on motion made in behalf of the defendant, at any time before final judgment, in the following cases:

(1) When the affidavit on which the same was founded shall be adjudged by the court insufficient; but no attachment shall be dissolved in such case, if the plaintiff shall file a good and sufficient affidavit, to be approved by the court, in such time and manner as the court shall direct; such affidavit may embrace the same ground of attachment set forth in the previous affidavit, or any other grounds, or both, at the option of the affiant;

(2) When the defendant shall appear and plead to the action, and give bond to the plaintiff, with good and sufficient security, to be approved by the court, in double the amount of the property, effects and credits attached, conditioned that such property, effects and credits shall be forthcoming, and abide the judgment which shall be rendered in the cause, when and where the court shall direct;

(3) When the defendant shall appear and plead to the action, and give like bond and security in a sum sufficient to satisfy the amount sworn to, in behalf of the plaintiff, with interest and costs of suit, conditioned that the defendant shall pay to plaintiff the amount which may be adjudged in favor of the plaintiff, interest and all costs of suit.

(RSMo 1939 § 1485, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1321; 1919 § 1772; 1909 § 2341

Effective 1-02-79



Section 521.490 Effect of dissolution.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

521.490. Effect of dissolution. — When any attachment shall be dissolved, all proceedings touching the property and effects attached, and the garnishee summoned, shall be vacated, and the suit shall proceed as if it had been commenced by summons only.

(RSMo 1939 § 1486)

Prior revisions: 1929 § 1322; 1919 § 1773; 1909 § 2342



Section 521.500 Controversies between plaintiffs, how and where adjudicated.

Effective 02 Jan 1979, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

521.500. Controversies between plaintiffs, how and where adjudicated. — 1. Where the same property is attached in several actions by different plaintiffs, against the same defendant, the court may settle and determine all controversies which may arise between any of the plaintiffs in relation to the property, and the priority, validity, good faith, force and effect of the different attachments, and may dissolve any attachment, partially or wholly, or postpone it to another, or make such order in the premises as right and justice may require.

2. If the writs issued from different courts of coordinate jurisdiction, such controversies shall be determined by that court out of which the first writ of attachment was issued; in order whereto, the cases originating in the other court shall be transferred to it, and shall thenceforth be there heard, tried and determined in all their parts, as if they had been instituted therein.

3. And when the defendant has been notified by publication, and does not appear, any plaintiff, in the circumstances contemplated in this section, may make any defense to any previous attachment, or to the action, which the defendant might; but no judgment on any issue made in such manner shall be binding on the defendant personally, or bar the plaintiff in an action so contested by an opposing plaintiff from again suing the defendant on the same cause of action.

(RSMo 1939 § 1487, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1323; 1919 § 1774; 1909 § 2343

Effective 1-02-79



Section 521.510 Attaching creditor may maintain action to set aside fraudulent conveyance.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

521.510. Attaching creditor may maintain action to set aside fraudulent conveyance. — Any attaching creditor may maintain an action for the purpose of setting aside any fraudulent conveyance, assignment, charge, lien or encumbrance of or upon any property attached in any action instituted by him; and where several attachments in favor of different plaintiffs are levied on the same property, all or any number of such plaintiffs may join in the same action for that purpose.

(RSMo 1939 § 1488)

Prior revisions: 1929 § 1324; 1919 § 1775; 1909 § 2344



Section 521.520 Persons claiming attached property may interplead — affidavit — trial without delay.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

521.520. Persons claiming attached property may interplead — affidavit — trial without delay. — Any person claiming property, money, effects or credits attached, may interplead in the cause, verifying the same by affidavit, and issues may be made upon such interplea, and shall be tried as like issues between plaintiff and defendant, and without any unnecessary delay.

(RSMo 1939 § 1489)

Prior revisions: 1929 § 1325; 1919 § 1776; 1909 § 2345



Section 521.530 Costs adjudged as in other actions.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

521.530. Costs adjudged as in other actions. — In all cases of interpleader, costs may be adjudged for or against either party, as in ordinary actions.

(RSMo 1939 § 1490)

Prior revisions: 1929 § 1326; 1919 § 1777; 1909 § 2346



Section 521.540 When creditors may defend.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

521.540. When creditors may defend. — In all suits by attachments, the court in which such suits are pending may, for the furtherance of justice, in its discretion, permit any person or persons who are creditors of the same defendant to appear in said suits on behalf of the defendant and make all such defenses as the defendant could make.

(RSMo 1939 § 1493)

Prior revisions: 1929 § 1329; 1919 § 1780; 1909 § 2349



Section 521.550 Judgments on constructive service bind only property attached.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

521.550. Judgments on constructive service bind only property attached. — Any judgment rendered against any defendant after such defense, without personal service on the defendant, or his appearance to the action, shall bind only the property and effects attached, and execution shall issue only in the manner provided by law upon other judgments entered by default, on proof of publication of notice.

(RSMo 1939 § 1494)

Prior revisions: 1929 § 1330; 1919 § 1781; 1909 § 2350



Section 521.560 Executions, how awarded.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

521.560. Executions, how awarded. — Executions may be awarded and issued on judgments rendered as provided by sections 521.010 to 521.650, according to the circumstances of each case, as follows:

(1) Where there is a general judgment against the defendant, the execution shall be a common fieri facias, which may be levied upon all the property of the defendant subject to execution, whether attached in the cause or not;

(2) Where there is a special judgment against the property, money or effects attached, the execution shall be a special fieri facias against such property, money or effects only, and may be levied upon the same whether in the hands of the officer or secured by bond, as provided in these sections, and shall not be for more than the amount sworn to in the affidavit for the attachment, with interest and costs thereon.

(RSMo 1939 § 1495)

Prior revisions: 1929 § 1331; 1919 § 1782; 1909 § 2351



Section 521.570 When execution returned unsatisfied, bonds to be assigned — judgment rendered on motion — damages.

Effective 02 Jan 1979, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

521.570. When execution returned unsatisfied, bonds to be assigned — judgment rendered on motion — damages. — Whenever it shall appear from the return of the officer upon an execution issued in an attachment suit, that none of the property attached has been found, or only a part thereof, and that said execution is not fully satisfied, the court shall direct the officer to assign to the plaintiff, his executor or administrator the bonds taken by him for the forthcoming of the property attached; and such court may, upon motion, render judgment in favor of the plaintiff, his executor or administrator, against the obligors in the bond, for the value of such property, or if the value of such property should be greater than the amount due upon execution, then for the amount due, together with twenty percent damages upon such value or amount.

(RSMo 1939 § 1491, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1327; 1919 § 1778; 1909 § 2347

Effective 1-02-79



Section 521.580 Notice to obligors in bond.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

521.580. Notice to obligors in bond. — No judgment shall be rendered upon such motion, unless the plaintiff shall have given the obligors in the bond at least fifteen days' notice, in writing, of such motion.

(RSMo 1939 § 1492)

Prior revisions: 1929 § 1328; 1919 § 1779; 1909 § 2348



Section 521.590 Proceedings to avoid judgments on constructive notice — when defendant has two years to plead.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

521.590. Proceedings to avoid judgments on constructive notice — when defendant has two years to plead. — In cases where judgment is rendered against the defendant, upon publication of notice, without service of a summons or his appearance to the action, he shall be allowed two years, and no longer, from the date of the judgment, to appear and disprove or avoid the debt or damages adjudged against him, or any part thereof.

(RSMo 1939 § 1497)

Prior revisions: 1929 § 1333; 1919 § 1784; 1909 § 2353



Section 521.600 Proceedings to avoid debt.

Effective 02 Jan 1979, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

521.600. Proceedings to avoid debt. — In order to disprove or avoid the debt and damages, or damages as mentioned in section 521.590, the defendant may petition the court rendering the judgment, or the court to which the records and papers may have been removed, setting forth the grounds on which he resists the demand of the plaintiff, and furnish the plaintiff with a copy of the petition fifteen days before the same shall be presented, with a written notice, endorsed on the copy, of the day and place when and where the petition will be presented.

(RSMo 1939 § 1498, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1334; 1919 § 1785; 1909 § 2354

Effective 1-02-79



Section 521.610 If cause of action be denied under oath, plaintiff must prove.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

521.610. If cause of action be denied under oath, plaintiff must prove. — If the petition deny the cause of action on which the judgment was rendered, and be verified by the oath of the petitioner, the plaintiff shall be required to prove the same, and in default thereof, it shall be adjudged that the debt and damages, or damages, are disproved and avoided.

(RSMo 1939 § 1499)

Prior revisions: 1929 § 1335; 1919 § 1786; 1909 § 2355



Section 521.620 If not verified or collateral avoidance pleaded, effect of — judgment.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

521.620. If not verified or collateral avoidance pleaded, effect of — judgment. — If the petition denying the cause of action be not verified by oath, or if the petition allege a setoff or other collateral avoidance of the original cause of action, the petitioner shall be required to prove his allegations, and, on his failure to do so, his petition shall be dismissed, and the original judgment shall stand absolute; and if any part thereof remain unpaid, a general judgment shall be rendered against him for the balance remaining unpaid.

(RSMo 1939 § 1500)

Prior revisions: 1929 § 1336; 1919 § 1787; 1909 § 2356



Section 521.630 When plaintiff shall answer.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

521.630. When plaintiff shall answer. — When any such petition shall be exhibited, the plaintiff, being served with a copy and notice as aforesaid, shall appear and answer the same; and on his failure to do so, the petition shall be taken to be true, and judgment rendered accordingly.

(RSMo 1939 § 1501)

Prior revisions: 1929 § 1337; 1919 § 1788; 1909 § 2357



Section 521.640 Proceedings when setoff is pleaded.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

521.640. Proceedings when setoff is pleaded. — When the petition alleges a setoff, or other collateral avoidance of the cause of action, the plaintiff may answer the same, as in ordinary actions; and, in default of such answer, judgment may be taken in like manner and with like effect as in ordinary actions.

(RSMo 1939 § 1502)

Prior revisions: 1929 § 1338; 1919 § 1789; 1909 § 2358



Section 521.650 Issues tried as in ordinary actions — costs adjudged, how.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

521.650. Issues tried as in ordinary actions — costs adjudged, how. — All issues joined by or under such petitions shall be tried as like issues joined in ordinary actions, and the costs shall be the same, and the same judgment shall be rendered for them; and if the judgment be against the original plaintiff, he shall be adjudged also to pay all costs in the original proceedings.

(RSMo 1939 § 1503)

Prior revisions: 1929 § 1339; 1919 § 1790; 1909 § 2359



Section 521.660 Provisions relative to attachment to apply to proceedings before circuit and associate circuit judges.

Effective 02 Jan 1979, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

521.660. Provisions relative to attachment to apply to proceedings before circuit and associate circuit judges. — The provisions of law governing attachments shall apply to proceedings before circuit judges and before associate circuit judges in the same manner except as may be specifically provided otherwise.

(RSMo 1939 § 2830, A.L. 1945 p. 813 § 1, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 2444; 1919 § 2992; 1909 § 7654

Effective 1-02-79



Section 521.740 Bond and affidavit filed before circuit clerk issues writ of attachment.

Effective 28 Aug 1945

Title XXXVI STATUTORY ACTIONS AND TORTS

521.740. Bond and affidavit filed before circuit clerk issues writ of attachment. — If there be not a sufficient affidavit and bond certified with the associate circuit judge's record, and other papers in the cause, the clerk shall not issue a writ of attachment until a sufficient affidavit and bond be filed.

(RSMo 1939 § 2828, A.L. 1945 p. 813 § 9)

Prior revisions: 1929 § 2442; 1919 § 2990; 1909 § 7652



Section 521.750 Bond may be exacted, when.

Effective 02 Jan 1979, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

521.750. Bond may be exacted, when. — When any sheriff, marshal, or other duly authorized officer shall levy an execution or attachment on any personal property, and any person other than the defendant in such execution or attachment shall claim such property or any interest therein, such officer may demand of the plaintiff or his agent in such execution or attachment a sufficient indemnification bond with at least two good and sufficient sureties, to be approved of by such officer, and may refuse to execute such execution or attachment until such indemnification bond be given.

(RSMo 1939 § 15685, A.L. 1978 H.B. 1634)

Prior revision: 1929 § 14737

Effective 1-02-79



Section 521.760 Form of bond.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

521.760. Form of bond. — Such bond shall be made payable to the state of Missouri, conditioned that such plaintiff will pay to such claimant all damages that he, the said claimant, may sustain in consequence of such levy and in consequence of any sale which may be made under or by virtue of such execution or attachment; and the officer taking such bond shall return the same with such execution or attachment.

(RSMo 1939 § 15686)

Prior revision: 1929 § 14738



Section 521.770 Third-party claim to be in writing.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

521.770. Third-party claim to be in writing. — No claim made to any personal property levied on as aforesaid shall be valid or lawful as against such officer, unless such claimant or his agent shall set forth his claim in writing, verified by the affidavit of such claimant or his agent, describing the property claimed and stating his interest therein and whether it is in the whole or only part thereof and stating also that he is in good faith the lawful owner of the interest claimed by him in said property; that the defendant in such execution or attachment has no right or title, directly or indirectly, in the interest in said property claimed by said claimant; and that such claim is not made in collusion with said defendant for the purpose of vexing, hindering or delaying the plaintiff in obtaining his just rights.

(RSMo 1939 § 15687)

Prior revision: 1929 § 14739



Section 521.780 Action on bond.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

521.780. Action on bond. — If the claimant shall be injured or damaged in consequence of any levy or sale under or by virtue of such execution or attachment, and shall in good faith be the owner of the interest claimed by him in the property levied on or sold as aforesaid, he, the said claimant, may bring a civil action on such bond in the name of the state, to his own use, against such plaintiff and his sureties, or any or either of them, in the usual manner of bringing actions on penal bonds or may proceed thereon by motion in open court, first giving to the parties proceeded against in said bond twenty days' notice of such motion.

(RSMo 1939 § 15688)

Prior revision: 1929 § 14740



Section 521.790 Officer not liable, when.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

521.790. Officer not liable, when. — When said sheriff or other officer aforesaid shall take an indemnification bond as aforesaid with good and sufficient security, he shall not be liable to such claimant for any damage or injury sustained by such claimant in consequence of such levy or sale under or by virtue of such execution or attachment.

(RSMo 1939 § 15689)

Prior revision: 1929 § 14741



Section 521.800 Officer, when liable.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

521.800. Officer, when liable. — If the security in such indemnification bond shall be adjudged insufficient, such sheriff or other officer aforesaid and his securities shall be liable to all parties injured in the same manner and to the same extent as if no such indemnification bond had ever been given unless an additional indemnification bond be given and approved by the court or judge thereof as herein provided.

(RSMo 1939 § 15690)

Prior revision: 1929 § 14742



Section 521.810 Objections to security, how made.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

521.810. Objections to security, how made. — No objections to the security in any such indemnification bond shall be allowed if the same be not made by or for the party interested therein in writing within the first six days after the return days of such execution or attachment, unless the time for making such objections be extended for good cause by the court, and all of said objections shall be made in the court to which such writ is returnable and not elsewhere.

(RSMo 1939 § 15691)

Prior revision: 1929 § 14743



Section 521.820 Effect of overruling objections.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

521.820. Effect of overruling objections. — If such objections shall be overruled by the court, such indemnification bond and the security therein shall be deemed good and sufficient so far as the liability of such sheriff or other officer aforesaid is concerned; but if such security shall be adjudged insufficient the court may, on motion of said claimant or sheriff or other officer aforesaid, order an additional indemnification bond to be given and filed in the suit within a certain time fixed by the court, and if such additional bond shall be given, and the security therein be approved of by such court, or the judge thereof, then such sheriff or other officer aforesaid shall be entitled to the protection of this law, the same as if he had taken good and sufficient indemnification bond.

(RSMo 1939 § 15692)

Prior revision: 1929 § 14744



Section 521.830 Officer, when not protected.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

521.830. Officer, when not protected. — If such indemnification bond shall not be given within the time fixed by the court, then, and in that case, the officer levying or selling shall not be protected under this law, but the court may, in its discretion, order the said sheriff or other officer aforesaid not to pay over to the plaintiff any money made, acquired, received, or obtained under or by virtue of any such levy or sale, until such additional bond be given and approved by such court or judge.

(RSMo 1939 § 15693)

Prior revision: 1929 § 14745



Section 521.840 Proceedings in case of more than one claimant.

Effective 02 Jan 1979, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

521.840. Proceedings in case of more than one claimant. — Where more than one claim is made to any property levied on by any sheriff, marshal, or other duly authorized officer, the same proceedings shall take place in regard to each of such claims as is prescribed in regard to a claim in this law.

(RSMo 1939 § 15694, A.L. 1978 H.B. 1634)

Prior revision: 1929 § 14746

Effective 1-02-79



Section 521.850 Claim to state value of property.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

521.850. Claim to state value of property. — 1. Every claim made under this law or the law to which it is amendatory shall state the value of the property or interest claimed, and the indemnification bond demandable of the plaintiff or his agent shall be in double the value stated in the claim; but if such value is objected to by the plaintiff or his agent the officer having the property in custody shall proceed to ascertain the real value of such property or interest claimed in the same manner as is prescribed by the law for the time being for the valuation of property exempt from execution; and in such cases said indemnification bond shall be in double the value of such property or interest as ascertained by such appraisement.

2. Any indemnification bond taken, as aforesaid, with good and sufficient security, shall be deemed an indemnification bond within the meaning of the law to which this law is amendatory; and every such indemnification bond shall be conditioned as the bond which, by the thirtieth section of the "act to regulate executions", approved December 1, 1855, chapter 63 of the revised statutes of 1855, the plaintiff may tender to the sheriff after claim made to goods levied on under execution.

(RSMo 1939 § 15695)

Prior revision: 1929 § 14747



Section 521.860 Court may require bond, when.

Effective 02 Jan 1979, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

521.860. Court may require bond, when. — 1. Whenever suit is brought against any sheriff, marshal, or other duly authorized officer or his sureties or the representatives of any of them on account of any levy on or sale of any property or interest therein, and notice of such levy or sale was made, said court shall not order the payment of the proceeds of such sale to the party or parties who may appear to be entitled to the same unless such parties shall have given a bond as required in section 521.850 or shall forthwith give such bond.

2. The court in which such suit is brought may, in its discretion, permit any person who has given bond as aforesaid to be joined as defendant in such suit.

3. If in any such suit the plaintiff shall establish his right to any property or interest levied on or sold as aforesaid, the officer against whom such suit is brought, his sureties, and the legal representatives of any of them shall thereupon have a right to recover back any money paid as made on the levy or sale to which such suit related, and if such levy or sale was made by direction or authority of any person interested in the same or his agent shall also have a right to recover of the person so directing or authorizing such levy or sale all damages which such officer, his sureties, or the legal representatives of any of them may have paid on account of any such levy or sale.

(RSMo 1939 § 15696, A.L. 1978 H.B. 1634)

Prior revision: 1929 § 14748

Effective 1-02-79



Section 521.870 Proceedings for the distribution of money.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

521.870. Proceedings for the distribution of money. — Whenever money made on any execution or executions or other writ or writs is brought into the court out of which the eldest of such executions or other writs was issued, such court shall order the distribution or payment of such money on the motion of any person interested therein and on such notice as the court may, by rule or otherwise, direct. On his compliance with such order, the officer returning such execution or executions or other writ or writs shall be discharged of his liability for such money; but from any such final order an appeal shall lie as in other cases, and nothing herein contained shall be construed to discharge any officer from liability for not properly executing any process or for a false return thereon.

(RSMo 1939 § 15697)

Prior revision: 1929 § 14749



Section 521.880 Bond under claim for specific property.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

521.880. Bond under claim for specific property. — In a suit for the possession of specific personal property, the bond required of the plaintiff and that which may be given by the defendant shall be in double the sum stated in the affidavit as the value of the property claimed; but the defendant or his agent may, on the taking of the property claimed or at any time before the delivery of the same to the plaintiff, demand in writing an appraisement thereof, which appraisement shall then be made in the same manner as by the law, for the time being, appraisement is directed to be made of property exempt from execution; and if such appraised value exceed the value stated in the affidavit then such property shall not be delivered to the plaintiff unless a new bond be given in double such appraised value, and in other respects similar to the bond required of the plaintiff, by the law for the time being, before the delivery of property so claimed.

(RSMo 1939 § 15698)

Prior revision: 1929 § 14750



Section 521.890 Nature and extent of law.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

521.890. Nature and extent of law. — This law and the law to which it is amendatory shall be public acts, and shall apply only to the city of St. Louis; and this law shall take effect from its passage.

(RSMo 1939 § 15699)

Prior revision: 1929 § 14751






Chapter 522 Actions on Bonds

Chapter Cross References



Section 522.010 Persons injured may proceed against principals or sureties, how.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

522.010. Persons injured may proceed against principals or sureties, how. — Persons injured by the neglect or misfeasance of any officer may proceed against such principal or any one or more of his sureties, jointly or severally, in any proceeding authorized by law against such officer for official neglect or injury.

(RSMo 1939 § 3242)

Prior revisions: 1929 § 2854; 1919 § 1674; 1909 § 2243

CROSS REFERENCES:

Director of the department of insurance, financial institutions and professional registration, liable on bond for deposits, actions, 375.470

Sheriff's bond, action on, how brought, 57.160, 57.170



Section 522.020 Suits on official bonds — in whose name to be brought.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

522.020. Suits on official bonds — in whose name to be brought. — In all cases where, by the law of this state, any person is authorized to prosecute a suit to his own use, on any official bond, he shall sue in the name of the state, or other obligee named in the bond, stating in the process, pleadings, proceedings and record in such action, that the same is brought at the relation and to the use of the person so suing.

(RSMo 1939 § 3243)

Prior revisions: 1929 § 2855; 1919 § 1005; 1909 § 1212

CROSS REFERENCE:

Director of finance or deputy, action on bond for false report as to solvency, how brought, 361.180



Section 522.030 Pleadings and proceedings.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

522.030. Pleadings and proceedings. — In such action the same pleadings and proceedings shall be had as before provided in cases of suits upon bonds with conditions other than for the payment of money, except as herein otherwise provided.

(RSMo 1939 § 3244)

Prior revisions: 1929 § 2856; 1919 § 1006; 1909 § 1213



Section 522.040 When judgment operates as a bar.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

522.040. When judgment operates as a bar. — A judgment for the defendant in such action shall be a bar to any other suit that may be brought on the same official bond, by the same relator, for any delinquency or default which was assigned as a breach of the condition of such bond in the action on which such judgment was rendered.

(RSMo 1939 § 3245)

Prior revisions: 1929 § 2857; 1919 § 1007; 1909 § 1214



Section 522.050 Any party aggrieved may sue.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

522.050. Any party aggrieved may sue. — Any other party aggrieved may, in like manner, prosecute an action on such official bond, and the pendency of any suit, at the relation of any other person on such bond, or a judgment recovered by or against any other person on such bond, shall not abate or in any manner affect such suit, or the proceedings thereon, except as herein provided.

(RSMo 1939 § 3246)

Prior revisions: 1929 § 2858; 1919 § 1008; 1909 § 1215



Section 522.060 When parties may again prosecute.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

522.060. When parties may again prosecute. — Any person who may have recovered any judgment upon such official bond may, in like manner, again prosecute an action on such bond, whenever he is aggrieved by any default or delinquency other than such as shall have been the subject of the former suit, and shall proceed therein as herein provided.

(RSMo 1939 § 3247)

Prior revisions: 1929 § 2859; 1919 § 1009; 1909 § 1216



Section 522.070 No scire facias shall issue.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

522.070. No scire facias shall issue. — No scire facias shall be brought upon any judgment rendered upon such official bond, by the same or any other relator, for any breach of the condition of the bond.

(RSMo 1939 § 3248)

Prior revisions: 1929 § 2860; 1919 § 1010; 1909 § 1217



Section 522.080 Action to use of party a private action.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

522.080. Action to use of party a private action. — Every suit brought upon such official bond, to the use of the party aggrieved, and every judgment thereon, shall be deemed the private suit and judgment of the relator, in the same manner, in every respect, as if he were the nominal plaintiff, and such relator shall be liable for costs, as other plaintiffs.

(RSMo 1939 § 3249)

Prior revisions: 1929 § 2861; 1919 § 1011; 1909 § 1218



Section 522.090 Suit not barred, when.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

522.090. Suit not barred, when. — No such suit shall be barred nor shall the amount which the plaintiff may be entitled to recover be affected, by any answer made by any surety in such bond, of a judgment recovered thereon, unless it be accompanied by an allegation that the sureties, or some of them, have been obliged to pay the damages on such judgment, or some part thereof, for want of sufficient property of the principal whereon to levy the same, or that they will be obliged to pay the same, or part thereof, for the same reason, nor unless such answer be verified by affidavit.

(RSMo 1939 § 3250)

Prior revisions: 1929 § 2862; 1919 § 1012; 1909 § 1219



Section 522.100 When defendant discharged from further liability.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

522.100. When defendant discharged from further liability. — If it appear that the amount of damages so recovered, which a surety has been or will be obliged to pay, as specified in section 522.090, is equal to the amount for which such defendant shall be liable by virtue of the bond, he shall be acquitted and discharged from all further liability, and judgment shall be rendered in his favor.

(RSMo 1939 § 3251)

Prior revisions: 1929 § 2863; 1919 § 1013; 1909 § 1220



Section 522.110 Proceedings in estimating surety's liability.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

522.110. Proceedings in estimating surety's liability. — If it shall appear that the damages so recovered, and which such surety has been or will be obliged to pay, is not equal to the amount of his liability, the amount thereof shall be allowed him in estimating the extent of his liability in any such action.

(RSMo 1939 § 3252)

Prior revisions: 1929 § 2864; 1919 § 1014; 1909 § 1221



Section 522.120 Judgment, how satisfied.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

522.120. Judgment, how satisfied. — Whenever a judgment shall be obtained on an official bond against principal and sureties, a direction shall be endorsed on the execution, by the plaintiff or his attorney, to levy the amount, in the first place, on the property of the principal; and if sufficient property of such principal cannot be found to satisfy such execution, then to levy the deficiency on the property of the sureties.

(RSMo 1939 § 3253)

Prior revisions: 1929 § 2865; 1919 § 1015; 1909 § 1222



Section 522.130 When proceeds distributed pro rata.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

522.130. When proceeds distributed pro rata. — If several judgments be obtained at the same term upon any official bond for damages, amounting in the whole to more than the sum for which sureties therein are liable, the court shall order the money levied on such judgments from the property of the sureties to be distributed to the relators, respectively, on such judgments, in proportion to the amount of their respective recoveries.

(RSMo 1939 § 3254)

Prior revisions: 1929 § 2866; 1919 § 1016; 1909 § 1223



Section 522.140 Proceeds, how distributed.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

522.140. Proceeds, how distributed. — If executions be issued upon such several judgments obtained at the same term, and sufficient money shall not be made to satisfy all the executions, the court shall distribute the money collected thereon to the relators, in proportion to their respective recoveries.

(RSMo 1939 § 3255)

Prior revisions: 1929 § 2867; 1919 § 1017; 1909 § 1224



Section 522.150 Provisions of this chapter relating to official bonds shall apply to suits against executors and others.

Effective 28 Aug 1983

Title XXXVI STATUTORY ACTIONS AND TORTS

522.150. Provisions of this chapter relating to official bonds shall apply to suits against executors and others. — The provisions of this chapter in relation to suits on official bonds shall apply as well to suits on bonds of personal representatives, guardians, conservators and others required by law to give bond, with conditions for the performance of any duty or trust, as to suits on bonds of officers; and the persons aggrieved may prosecute suits in the same manner, and with like effect, and shall be subject, in all respects, to the provisions herein contained in respect to suits on official bonds, and the court shall possess the same power in relation to such suits.

(RSMo 1939 § 3256, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 § 2868; 1919 § 1018; 1909 § 1225



Section 522.160 Actions on penal bonds.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

522.160. Actions on penal bonds. — In all actions brought upon bonds in which there is a condition or defeasance, by which the same is to become void on the payment of a less sum, the plaintiff shall set out the condition in his petition, and may assign as many breaches as he may think proper.

(RSMo 1939 § 3263)

Prior revisions: 1929 § 2876; 1919 § 1026; 1909 § 1233



Section 522.170 What defendant may plead.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

522.170. What defendant may plead. — The defendant in such action may plead payment of the principal sum and interest due by the condition of such bond, before the commencement of such action, although the payment was not strictly according to such condition.

(RSMo 1939 § 3264)

Prior revisions: 1929 § 2877; 1919 § 1027; 1909 § 1234



Section 522.180 Tender of amount in court — discontinuance of action.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

522.180. Tender of amount in court — discontinuance of action. — Whenever any action shall be pending on such bond, the defendant may, at any time before judgment rendered in such action, pay to the plaintiff, or bring into court for the plaintiff's use, the principal sum and interest due on such bond, together with costs in such action, and thereupon such action shall be discontinued.

(RSMo 1939 § 3265)

Prior revisions: 1929 § 2878; 1919 § 1028; 1909 § 1235



Section 522.190 Judgment, how rendered.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

522.190. Judgment, how rendered. — If judgment be rendered on any such bond, such judgment shall be rendered for the sum really due, according to such condition, with interest and costs, and execution shall issue thereon accordingly.

(RSMo 1939 § 3266)

Prior revisions: 1929 § 2879; 1919 § 1029; 1909 § 1236



Section 522.200 Bonds with collateral condition — action on, assignment of breaches.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

522.200. Bonds with collateral condition — action on, assignment of breaches. — When an action shall be prosecuted in any court upon any bond for the breach of any condition other than the payment of money, or shall be prosecuted for any penal sum for the nonperformance of any covenant or written agreement, the plaintiff, in his petition, shall assign the specific breaches for which the action is brought.

(RSMo 1939 § 3267)

Prior revisions: 1929 § 2880; 1919 § 1030; 1909 § 1237



Section 522.210 Jury to assess damages.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

522.210. Jury to assess damages. — Upon the trial of such action, if the jury find that any assignment of such breach is true, they shall assess the damages occasioned by the breach in addition to their finding on any other question of fact submitted to them.

(RSMo 1939 § 3268)

Prior revisions: 1929 § 2881; 1919 § 1031; 1909 § 1238



Section 522.220 Inquiry of damages.

Effective 28 Aug 1949

Title XXXVI STATUTORY ACTIONS AND TORTS

522.220. Inquiry of damages. — If, in such action, the plaintiff shall obtain judgment upon motion to dismiss, by confession or default, the court shall make an order therein that the truth of the breach assigned be inquired into, and the damages sustained thereby be assessed at the same or the next term, and the court shall proceed therein in the same manner as in other cases of inquiry of damages.

(RSMo 1939 § 3269, A. 1949 H.B. 2125)

Prior revisions: 1929 § 2882; 1919 § 1032; 1909 § 1239



Section 522.230 Verdict and judgment.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

522.230. Verdict and judgment. — In every such action, if the plaintiff recover, the verdict assessing the damages shall be entered on the record, and judgment shall be rendered for the penalty of the bond, or for the penal sum forfeited, as in other actions, together with costs of suit, and with a further judgment that the plaintiff have execution for the damages so assessed, which damages shall be specified in the judgment.

(RSMo 1939 § 3270)

Prior revisions: 1929 § 2883; 1919 § 1033; 1909 § 1240



Section 522.240 Execution, form of.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

522.240. Execution, form of. — The execution on such judgment shall be in the usual form, reciting the recovery, and directing the sheriff to levy the amount of damages so assessed, which amount shall be stated, with interest thereon from the time of such assessment, and the costs of such suit.

(RSMo 1939 § 3271)

Prior revisions: 1929 § 2884; 1919 § 1034; 1909 § 1241



Section 522.250 Judgment to remain as security for other breaches.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

522.250. Judgment to remain as security for other breaches. — The judgment rendered for the penalty of the bond sued on, or for the penal sum forfeited, shall remain as a security for any damages that may be thereafter sustained by the further breach of any condition of such bond, or the nonperformance of any other covenant or written agreement by the defendant, the performance of which was secured by such penal sum.

(RSMo 1939 § 3272)

Prior revisions: 1929 § 2885; 1919 § 1035; 1909 § 1242



Section 522.260 Scire facias to issue, when.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

522.260. Scire facias to issue, when. — Whenever such further breaches shall occur, the plaintiff, or his personal representative, may have a scire facias upon such judgment, suggesting such breaches against the defendant and all parties bound thereby, and commanding that they be summoned to show cause why execution should not be had upon such judgment for the amount of the damages sustained by such further breaches.

(RSMo 1939 § 3273)

Prior revisions: 1929 § 2886; 1919 § 1036; 1909 § 1243



Section 522.270 Proceedings to obtain damages upon scire facias.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

522.270. Proceedings to obtain damages upon scire facias. — The like proceedings to ascertain such damages shall be had upon such writ as herein provided in the first instance; and if the plaintiff recover, judgment shall be rendered that the plaintiff have execution to collect the amount of damages assessed and costs.

(RSMo 1939 § 3274)

Prior revisions: 1929 § 2887; 1919 § 1037; 1909 § 1244



Section 522.280 Effect of execution in proceeding by scire facias.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

522.280. Effect of execution in proceeding by scire facias. — The execution issued on such judgment shall have the like effect and be proceeded on, in all things, as in the first instance; but the judgment shall remain as a security for further breaches, and so on, as often as occasion may require.

(RSMo 1939 § 3275)

Prior revisions: 1929 § 2888; 1919 § 1038; 1909 § 1245



Section 522.290 Verdict of jury a bar, when.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

522.290. Verdict of jury a bar, when. — Whenever, in any action brought according to the provisions of sections 522.160 to 522.290, the jury shall find that any assignment of breach is not true, the same shall be a bar to any other or further suit by scire facias, or otherwise, for the recovery of any damages alleged to have been sustained by occasion of the same breaches so assigned.

(RSMo 1939 § 3276)

Prior revisions: 1929 § 2889; 1919 § 1039; 1909 § 1246



Section 522.300 Suit on bond — proceedings.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

522.300. Suit on bond — proceedings. — Every person furnishing material or performing labor, either as an individual or as a subcontractor for any contractor, with the state, or any county, city, town, township, school or road district, where bond shall be executed as provided in section 107.170, shall have the right to sue on such bond in the name of the state, county, city, town, township, school or road district, for his use and benefit, and in such suit the plaintiff shall file a copy of such bond, certified by the party or parties in whose charge such bond shall be, which copy shall, unless execution thereof be denied under oath, be prima facie evidence of the execution and delivery of the original; provided, however, this section and section 107.170 shall not be taken to in any way make the state, county, city, town, township, school or road district liable to such subcontractor, materialman or laborer to any greater extent than it was liable under the law as it stood before the adoption originally of said sections.

(RSMo 1939 § 3278)

Prior revisions: 1929 § 2891; 1919 § 1041; 1909 § 1248






Chapter 523 Condemnation Proceedings

Chapter Cross References



Section 523.001 Definitions.

Effective 28 Aug 2006

Title XXXVI STATUTORY ACTIONS AND TORTS

523.001. Definitions. — For the purposes of this chapter, the following terms shall mean:

(1) "Fair market value", the value of the property taken after considering comparable sales in the area, capitalization of income, and replacement cost less depreciation, singularly or in combination, as appropriate, and additionally considering the value of the property based upon its highest and best use, using generally accepted appraisal practices. If less than the entire property is taken, fair market value shall mean the difference between the fair market value of the entire property immediately prior to the taking and the fair market value of the remaining or burdened property immediately after the taking;

(2) "Heritage value", the value assigned to any real property, including but not limited to real property owned by a business enterprise with fewer than one hundred employees, that has been owned within the same family for fifty or more years, such value to be fifty percent of fair market value;

(3) "Homestead taking", any taking of a dwelling owned by the property owner and functioning as the owner's primary place of residence or any taking of the owner's property within three hundred feet of the owner's primary place of residence that prevents the owner from utilizing the property in substantially the same manner as it is currently being utilized.

(L. 2006 H.B. 1944)



Section 523.010 Lands may be condemned, when — petition — parties — power of public utility to condemn certain lands, limitation.

Effective 28 Aug 2012

Title XXXVI STATUTORY ACTIONS AND TORTS

523.010. Lands may be condemned, when — petition — parties — power of public utility to condemn certain lands, limitation. — 1. In case land, or other property, is sought to be appropriated by any road, railroad, street railway, telephone, telegraph or any electrical corporation organized for the manufacture or transmission of electric current for light, heat or power, including the construction, when that is the case, of necessary dams and appurtenant canals, flumes, tunnels and tailraces and including the erection, when that is the case, of necessary electric steam powerhouses, hydroelectric powerhouses and electric substations or any oil, pipeline or gas corporation engaged in the business of transporting or carrying oil, liquid fertilizer solutions, or gas by means of pipes or pipelines laid underneath the surface of the ground, or other corporation created under the laws of this state for public use, and such corporation and the owners cannot agree upon the proper compensation to be paid, or in the case the owner is incapable of contracting, be unknown, or be a nonresident of the state, such corporation may apply to the circuit court of the county of this state where such land or any part thereof lies by petition setting forth the general directions in which it is desired to construct its road, railroad, street railway, telephone, or telegraph line or electric line, including, when that is the case, the construction and maintenance of necessary dams and appurtenant canals, tunnels, flumes and tailraces and, when that is the case, the appropriation of land submerged by the construction of such dam, and including the erection and maintenance, when that is the case, of necessary electric steam powerhouses, hydroelectric powerhouses and electric substations, or oil, pipeline, liquid fertilizer solution pipeline, or gas line over or underneath the surface of such lands, a description of the real estate, or other property, which the company seeks to acquire; the names of the owners thereof, if known; or if unknown, a pertinent description of the property whose owners are unknown and praying the appointment of three disinterested residents of the county, as commissioners, or a jury, to assess the damages which such owners may severally sustain in consequence of the establishment, erection and maintenance of such road, railroad, street railway, telephone, telegraph line, or electrical line including damages from the construction and maintenance of necessary dams and the condemnation of land submerged thereby, and the construction and maintenance of appurtenant canals, flumes, tunnels and tailraces and the erection and maintenance of necessary electric steam powerhouses, hydroelectric powerhouses and electric substations, or oil, pipeline, or gas line over or underneath the surface of such lands; to which petition the owners of any or all as the plaintiff may elect of such parcels as lie within the county or circuit may be made parties defendant by names if the names are known, and by the description of the unknown owners of the land therein described if their names are unknown.

2. If the proceedings seek to affect the lands of persons under conservatorship, the conservators must be made parties defendant. If the present owner of any land to be affected has less estate than a fee, the person having the next vested estate in remainder may at the option of the petitioners be made party defendant; but if such remaindermen are not made parties, their interest shall not be bound by the proceedings.

3. It shall not be necessary to make any persons party defendants in respect to their ownership unless they are either in actual possession of the premises to be affected claiming title or having a title of the premises appearing of record upon the proper records of the county.

4. Except as provided in subsection 5 of this section, nothing in this chapter shall be construed to give a public utility, as defined in section 386.020, or a rural electric cooperative, as provided in chapter 394, the power to condemn property which is currently used by another provider of public utility service, including a municipality or a special purpose district, when such property is used or useful in providing utility services, if the public utility or cooperative seeking to condemn such property, directly or indirectly, will use or proposes to use the property for the same purpose, or a purpose substantially similar to the purpose for which the property is being used by the provider of the public utility service.

5. A public utility or a rural electric cooperative may only condemn the property of another provider of public utility service, even if the property is used or useful in providing utility services by such provider, if the condemnation is necessary for the public purpose of acquiring a nonexclusive easement or right-of-way across the property of such provider and only if the acquisition will not materially impair or interfere with the current use of such property by the utility or cooperative and will not prevent or materially impair such provider of public utility service from any future expansion of its facilities on such property.

6. If a public utility or rural electric cooperative seeks to condemn the property of another provider of public utility service, and the conditions in subsection 4 of this section do not apply, this section does not limit the condemnation powers otherwise possessed by such public utility or rural electric cooperative.

7. Suits in inverse condemnation or involving dangerous conditions of public property against a municipal corporation established under Article VI, Section 30(a) of the Missouri Constitution shall be brought only in the county where such land or any part thereof lies.

(RSMo 1939 § 1504, A.L. 1978 H.B. 1634, A.L. 1983 S.B. 44 & 45 merged with S.B. 144, A.L. 1990 H.B. 1070, A.L. 1994 S.B. 709, A.L. 2012 S.B. 628 merged with S.B. 636)

Prior revisions: 1929 § 1430; 1919 § 1791; 1909 § 2360

(1971) Petition of electric company seeking to condemn easement for transmission line held fatally defective for failure to join owner of fee as defendant even though lessee of property was made party defendant and easement sought was only for period of unexpired term of lease. Union Electric Company v. Slay Bulk Terminals, Inc. (A.), 475 S.W.2d 136.

(1972) Condemnation properly denied where evidence was insufficient to show Commission and owner could not agree upon compensation since purported written offer contained language “We are now in a position to make an offer,” “Subject to the approval of the State Highway Commission, our offer is. . . .” State ex rel. State Highway Commission v. Pinkley (A.), 474 S.W.2d 46.

(1976) Held, in inverse condemnation suit venue is in county where all or part of land is located and not where principal office of highway commission is located. State ex rel. State Highway Commission v. Swink (Mo.), 537 S.W.2d 556.

(1981) Power of eminent domain includes right to survey in anticipation of and preparation for condemnation. State ex. rel. Rhodes v. Crouch (Mo.), 621 S.W.2d 47.

(1989) To satisfy the requirements of this section, the condemnors' evidence must show that a valid offer was made and rejected. (Mo.App.) Mo. Hwy. & Transp. Com'n v. Pinnell, 774 S.W.2d 528.



Section 523.020 Different owners may be joined in one petition.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

523.020. Different owners may be joined in one petition. — Any number of owners, residents in the same county or circuit, may be joined in one petition, and the damages to each shall be separately assessed by the same commissioners.

(RSMo 1939 § 1507)

Prior revisions: 1929 § 1343; 1919 § 1794; 1909 § 2363



Section 523.030 Summons, when to issue, how served — publication.

Effective 28 Aug 1957

Title XXXVI STATUTORY ACTIONS AND TORTS

523.030. Summons, when to issue, how served — publication. — Upon the filing of the petition, a summons shall be issued, giving such owner at least ten days' notice of the time when said petition will be heard, which summons shall be served by the sheriff of the county, in the same manner as writs of summons are or may be by law required to be served. If the name or residence of the owner is unknown, or if the owners, or any of them, do not reside within the state, notice of the time of hearing the petition, reciting the substance of the petition and the day fixed for the hearing thereof, shall be given by publication once each week for three consecutive weeks prior to the time of hearing the petition, in a newspaper published in the county in which the proceedings are pending, if one is published in the county, or if no newspaper is published in the county, or the publisher shall refuse to publish the same on tender of his usual charges for advertising, then by posting up said notice for three consecutive weeks at the door of the courthouse of the county wherein the lands or any portion of them lie.

(RSMo 1939 § 1505, A.L. 1957 p. 747)

Prior revisions: 1929 § 1341; 1919 § 1792; 1909 § 2361

(1954) Whether a defendant was a nonresident of the state so as to authorize service by publication is a question of fact and where verified averment of nonresidence was made, and there was no evidence that he was resident, service by publication held valid. State ex rel. Fugatt v. Hawkins, 241 A. 640, 264 S.W.2d 387.



Section 523.039 Just compensation for condemned property, amount.

Effective 28 Aug 2006

Title XXXVI STATUTORY ACTIONS AND TORTS

523.039. Just compensation for condemned property, amount. — In all condemnation proceedings filed after December 31, 2006, just compensation for condemned property shall be determined under one of the three following subdivisions, whichever yields the highest compensation, as applicable to the particular type of property and taking:

(1) An amount equivalent to the fair market value of such property;

(2) For condemnations that result in a homestead taking, an amount equivalent to the fair market value of such property multiplied by one hundred twenty-five percent; or

(3) For condemnations of property that result in any taking that prevents the owner from utilizing property in substantially the same manner as it was currently being utilized on the day of the taking and involving property owned within the same family for fifty or more years, an amount equivalent to the sum of the fair market value and heritage value. For the purposes of this subdivision, family ownership of property may be established through evidence of ownership by children, grandchildren, siblings, or nephews or nieces of the family member owning the property fifty years prior to the taking; and in addition, may be established through marriage or adoption by such family members. If any entity owns the real property, members of the family shall have an ownership interest in more than fifty percent of the entity in order to be within the family line of ownership for the purposes of this subdivision. The property owner shall have the burden of proving to the commissioners or jury that the property has been owned within the same family for fifty or more years.

(L. 2006 H.B. 1944)

(2013) Heritage valuation sections do not impermissibly alter constitutional definition of "just compensation", do not confer public funds for private benefit, and do not invade the jury's duty to determine "just compensation". St. Louis County v. River Bend Estates Homeowners' Ass'n., 408 S.W.3d 116 (Mo.banc).



Section 523.040 Appointment of commissioners — duties — notice of property viewing.

Effective 28 Aug 2011

Title XXXVI STATUTORY ACTIONS AND TORTS

523.040. Appointment of commissioners — duties — notice of property viewing. — 1. The court, or judge thereof in vacation, on being satisfied that due notice of the pendency of the petition has been given, shall appoint three disinterested commissioners, who shall be residents of the county in which the real estate or a part thereof is situated, and in any city not within a county, any county with a charter form of government and with more than one million inhabitants, or any county with a charter form of government and with more than six hundred thousand but fewer than seven hundred thousand inhabitants at least one of the commissioners shall be either a licensed real estate broker or a state-licensed or state-certified real estate appraiser, to assess the damages which the owners may severally sustain by reason of such appropriation, who, within forty-five days after appointment by the court, which forty-five days may be extended by the court to a date certain with good cause shown, after applying the definition of fair market value contained in subdivision (1) of section 523.001, and after having viewed the property, shall return to the clerk of such court, under oath, their report in duplicate of such assessment of damages, setting forth the amount of damages allowed to the person or persons named as owning or claiming the tract of land condemned, and should more than one tract be condemned in the petition, then the damages allowed to the owner, owners, claimant or claimants of each tract, respectively, shall be stated separately, together with a specific description of the tracts for which such damages are assessed; and the clerk shall file one copy of said report in his office and record the same in the order book of the court, and he shall deliver the other copy, duly certified by him, to the recorder of deeds of the county where the land lies (or to the recorder of deeds of the city of St. Louis, if the land lies in said city) who shall record the same in his office, and index each tract separately as provided in section 59.440, and the fee for so recording shall be taxed by the clerk as costs in the proceedings; and thereupon such company shall pay to the clerk the amount thus assessed for the party in whose favor such damages have been assessed; and on making such payment it shall be lawful for such company to hold the interest in the property so appropriated for the uses prescribed in this section; and upon failure to pay the assessment, the court may, upon motion and notice by the party entitled to such damages, enforce the payment of the same by execution, unless the said company shall, within ten days from the return of such assessment, elect to abandon the proposed appropriation of any parcel of land, by an instrument in writing to that effect, to be filed with the clerk of the court, and entered on the minutes of the court, and as to so much as is thus abandoned, the assessment of damages shall be void.

2. Prior to the issuance of any report under subsection 1 of this section, a commissioner shall notify all parties named in the condemnation petition no less than ten days prior to the commissioners' viewing of the property of the named parties' opportunity to accompany the commissioners on the commissioners' viewing of the property and of the named parties' opportunity to present information to the commissioners.

3. The commissioners shall view the property, hear arguments, and review other relevant information that may be offered by the parties.

(RSMo 1939 § 1506, A.L. 1945 p. 645, A.L. 1990 H.B. 1070, A.L. 2006 H.B. 1944, A.L. 2011 H.B. 111)

Prior revisions: 1929 § 1342; 1919 § 1793; 1909 § 2362

(1973) St. Louis county charter provisions as to appointment of condemnation appraisers held to supersede provisions of general condemnation statutes. State ex rel. St. Louis County v. Campbell (A.), 498 S.W.2d 833.



Section 523.045 Interest on awards payable when — enforcement.

Effective 28 Aug 1959

Title XXXVI STATUTORY ACTIONS AND TORTS

523.045. Interest on awards payable when — enforcement. — If, within thirty days after the filing of any condemnation commissioners' report under the provisions of section 523.040, the condemnor shall have neither paid the amount of the commissioners' award to the persons named in the petition as owning or claiming any property or rights or to the clerk of the court for such named persons nor timely filed its written election to abandon the proposed appropriation of said property or rights, then interest on the amount of any subsequent verdict for said named persons, or if there be no such verdict, then on the amount of the award, at the rate of six percent per annum from the date of filing the report shall be added to said verdict or award and paid to said named person or to the clerk for them. If, within thirty days after the filing of any such commissioners' report the condemnor shall have paid the amount of any commissioners' award to the persons named in the petition as owning or claiming any property or rights or to the clerk of the court for them and the amount of such award shall be superseded by a subsequent verdict or amount larger than the award paid, then interest on the amount by which such verdict exceeds the award, at the rate of six percent per annum from the date of filing the report, shall be added to the amount of the verdict; but if the amount of the award shall be superseded by a subsequent verdict or amount smaller than the award paid, then judgment shall be entered against said persons named to repay to condemnor the amount by which the award paid exceeds the amount of the verdict, with six percent interest on such excess payment from the date of the payment of the award. If, within thirty days after the filing of any such commissioners' report, the condemnor shall have neither paid the amount of the award to said persons or to the clerk for them nor filed its written election to abandon the appropriation, but shall thereafter timely file such written election to abandon, then the court may, upon motion filed by said persons within ten days after the filing of said election, assess against the condemnor six percent interest on the amount of the award from the date of the filing of the commissioners' report to the date of the filing of such election, enter judgment thereon and enforce payment thereof by execution or other appropriate proceeding.

(L. 1959 S.B. 248)

(1974) Award of interest on amount of commissioners' award where condemnation was abandoned held proper. Constitutionality of section upheld. Missouri State Park Board v. McDaniel (Mo.), 513 S.W.2d 447.



Section 523.050 Commissioners' report — notice of filing — review.

Effective 28 Aug 2005

Title XXXVI STATUTORY ACTIONS AND TORTS

523.050. Commissioners' report — notice of filing — review. — 1. Upon the filing of such report of the commissioners, the clerk of the court in which the same is filed shall duly notify the party whose property is affected of the filing; and the report of the commissioners may be reviewed by the court in which the proceedings are had, on written exceptions, filed by either party in the clerk's office, within thirty days after the service of such notice; and the court shall make such order as right and justice may require, and may order a new appraisement, upon good cause shown.

2. Such new appraisement shall, at the request of either party, be made by a jury, under the supervision of the court, as in ordinary cases of inquiry of damages; but notwithstanding such exceptions, such company may proceed to erect such telephone or telegraph line, or construct such road or railroad; and any subsequent proceedings shall only affect the amount of compensation to be allowed. In all cases arising under the provisions of this chapter, the report of commissioners, when signed by a majority of them, shall be taken and considered as the report of all.

3. If after ninety days after the award is paid into court no agreement has been filed and no party having an interest in the award has filed a distribution motion, the court shall determine the percentage of the award to which each party having an interest in it is entitled.

(RSMo 1939 § 1508, A.L. 2003 H.B. 668, A.L. 2005 H.B. 567)

Prior revisions: 1929 § 1344; 1919 § 1795; 1909 § 2364

(1973) Held in condemnation proceeding that state highway comm. as condemnor is not obligated to present evidence from all appraisers which it may have employed nor is it obligated to call all such appraisers as witnesses at a trial in which damages are the issue. State ex rel. State Highway Comm. v. Texaco, Inc. (Mo.), 502 S.W.2d 284.



Section 523.053 Distribution of condemnation awards among defendants.

Effective 28 Aug 1965

Title XXXVI STATUTORY ACTIONS AND TORTS

523.053. Distribution of condemnation awards among defendants. — 1. Within thirty days after the commissioners' award has been paid to the clerk of the court, where there is more than one defendant, those defendants claiming a determinable interest in the proceeds of said award may file with the court an agreement setting out the manner and the percentages in which said award is to be divided among them. If no such agreement is filed during said thirty-day period, any defendant claiming such an interest may by motion for distribution petition the court in which said cause is pending for a determination of the percentage of the commissioners' award to which each of said parties is entitled; provided, that the plaintiff in said condemnation action may have the right to intervene as an interested party in said proceeding, whether it be by the filing of an agreement among the defendants or by the filing of a motion for distribution of the award, and shall be entitled to prior notice of the filing of said agreement or notice of the filing of the motion for said determination and distribution.

2. Within thirty days after the filing of such motion, the court having jurisdiction of said cause shall determine the percentage of the award to which each party having an interest therein is entitled. Any party aggrieved of the determination of interests made by the court shall have the right of appeal therefrom, and the same shall be considered as a final judgment for such purposes.

3. The respective interests of all parties in the award made as a result of the condemnation action, whether determined by said agreement or by the court, shall be final and shall extend by percentage to any additional compensation awarded or any reduction of the award thereafter made, together with interest, on the trial of exceptions, and said interests established shall be binding on all parties, plaintiff and defendant; provided, that when the determinable interest of any defendant is not related to the difference in the value of the property before and after the taking by condemnation, such share set out in the agreement or the court's finding thereof shall not be affected by any increase or reduction so long as the final award is not less than such interest.

4. Any evidence relating to the terms of said determination of interest shall not be admissible as evidence before the jury on the trial of said exceptions.

(L. 1965 p. 660)



Section 523.055 Possession of land delivered, when, notice — writ of possession, executed how.

Effective 28 Aug 2006

Title XXXVI STATUTORY ACTIONS AND TORTS

523.055. Possession of land delivered, when, notice — writ of possession, executed how. — In any action to condemn lands under the power of eminent domain, where the condemnor has paid into the office of the clerk of the circuit court the amount of damages assessed by commissioners pursuant to law, the circuit clerk shall give the owners or those in possession written notice of such fact within five days. If the owners or those in possession do not deliver possession of the property condemned within ten days after the receipt of notice of the payment of the award, then on the request of the condemnor the court shall issue a writ of possession directing the sheriff to deliver the possession of such property to the condemnor forthwith; except that the court may upon the motion of the occupants or owners grant them such extension of time, not to exceed ninety days, as the court finds to be reasonable under all the circumstances. However, any displaced owner of a principal place of residence shall have one hundred days from the date of the award. The writ of possession shall be executed in the manner provided by law for the execution of writs of possession in ejectment suits for the recovery of land. If a writ of possession is issued or a motion filed asking for an extension, then all costs accrued in executing the writ and in the hearing of the motion may be assessed against the said owners.

(L. 1959 S.B. 133 § 1, A.L. 2006 H.B. 1944)



Section 523.060 Right of trial by jury in condemnation proceedings — jury responsibility in determining fair market value.

Effective 28 Aug 2006

Title XXXVI STATUTORY ACTIONS AND TORTS

523.060. Right of trial by jury in condemnation proceedings — jury responsibility in determining fair market value. — 1. Any plaintiff or defendant, individual or corporate, shall have the right of trial by jury of twelve persons, if either party file exceptions to the award of commissioners in any condemnation case.

2. Such jury shall use the definition of fair market value provided for in subdivision (1) of section 523.001.

(L. 1945 p. 1072 § 1, A.L. 2006 H.B. 1944)



Section 523.061 Determination of homestead taking and heritage value.

Effective 28 Aug 2006

Title XXXVI STATUTORY ACTIONS AND TORTS

523.061. Determination of homestead taking and heritage value. — After the filing of the commissioners' report pursuant to section 523.040, the circuit judge presiding over the condemnation proceeding shall apply the provisions of section 523.039 and shall determine whether a homestead taking has occurred and shall determine whether heritage value is payable and shall increase the commissioners' award to provide for the additional compensation due where a homestead taking occurs or where heritage value applies, in accordance with the just compensation provisions of section 523.039. If a jury trial of exceptions occurs under section 523.060, the circuit judge presiding over the condemnation proceeding shall apply the provisions of section 523.039 and shall determine whether a homestead taking has occurred and shall determine whether heritage value is payable and shall increase the jury verdict to provide for the additional compensation due where a homestead taking occurs or where heritage value applies, in accordance with the just compensation provisions of section 523.039.

(L. 2006 H.B. 1944)

(2013) Heritage valuation sections do not impermissibly alter constitutional definition of "just compensation", do not confer public funds for private benefit, and do not invade the jury's duty to determine "just compensation". St. Louis County v. River Bend Estates Homeowners' Ass'n., 408 S.W.3d 116 (Mo.banc).



Section 523.070 Costs, by whom paid.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

523.070. Costs, by whom paid. — The cost of the proceeding to appropriate the right-of-way shall be paid by the company seeking the appropriation, up to and including the filing and copying of the report of the commissioners' and the court, as to any costs made by subsequent litigation, may make such order as in its discretion may be deemed just. The court shall allow the commissioners a reasonable compensation for their services, which shall be taxed as costs in the proceedings.

(RSMo 1939 § 1509)

Prior revisions: 1929 § 1345; 1919 § 1796; 1909 § 2365



Section 523.080 Shall not enter or appropriate dwelling house.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

523.080. Shall not enter or appropriate dwelling house. — No telephone or telegraph company shall, by virtue of this chapter, be authorized to enter or appropriate any dwelling, barn, store, warehouse or similar building, erected for any agricultural, commercial or manufacturing purposes, or to erect poles so near thereto as materially to inconvenience the owner in their use or to occasion injury thereto.

(RSMo 1939 § 1510)

Prior revisions: 1929 § 1346; 1919 § 1797; 1909 § 2366



Section 523.090 Who may have damages ascertained — proceedings.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

523.090. Who may have damages ascertained — proceedings. — In case property is to be, will be, or has been by any corporation damaged for public use, any person interested may have such damages ascertained. The proceedings for ascertaining and paying such damages shall be the same as are and may be provided by law for assessing damages which owners of land may sustain in consequence of its appropriation for railroad purposes.

(RSMo 1939 § 1511)

Prior revisions: 1929 § 1347; 1919 § 1798; 1909 § 2367



Section 523.100 Appropriation of lands of corporations by other corporations.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

523.100. Appropriation of lands of corporations by other corporations. — In case the lands sought to be appropriated are held by any corporation, the right to appropriate the same by a railroad, telephone or telegraph company shall be limited to such use as shall not materially interfere with the uses to which, by law, the corporation holding the same is authorized to put said lands. Where no agreement can be made between the parties, the mode of assessing the damages provided heretofore, as to private persons, shall be adopted; and if the lands to be appropriated lie in more than one county, an application may be made in any one county in which any of the lands lie, and the damages shall be assessed as to all the lands of the defendant corporation along the whole line in one proceeding.

(RSMo 1939 § 1512)

Prior revisions: 1929 § 1348; 1919 § 1799; 1909 § 2368

CROSS REFERENCE:

Corporations subject to eminent domain, Const. Art. XI § 4



Section 523.200 Definitions.

Effective 28 Aug 2006

Title XXXVI STATUTORY ACTIONS AND TORTS

523.200. Definitions. — As used in sections 523.200 to 523.215, the following words mean:

(1) "Displaced person", any person that moves from the real property or moves his personal property from the real property permanently and voluntarily as a direct result of the acquisition, rehabilitation or demolition of or the written notice of intent to acquire such real property, in whole or in part, for a public purpose;

(2) "Public agency", the state of Missouri or any political subdivision or any branch, bureau or department thereof, any public school district, and any quasi-public corporation created or existing by law which are authorized to acquire real property for public purpose and which acquire any such property either partly or wholly with aid or reimbursement from federal funds;

(3) "Urban redevelopment corporation", as defined in section 353.020.

(L. 1971 H.B. 94 § 1, A.L. 1991 H.B. 502, A.L. 2006 H.B. 1944)



Section 523.205 Relocation assistance given, when — definitions — relocation plans — contents — residential payments — business payments — advance payments — waiver — notice — report — ineligibility for tax abatement, when — additional requirements.

Effective 28 Aug 2006

Title XXXVI STATUTORY ACTIONS AND TORTS

523.205. Relocation assistance given, when — definitions — relocation plans — contents — residential payments — business payments — advance payments — waiver — notice — report — ineligibility for tax abatement, when — additional requirements. — 1. Any public agency as defined in section 523.200 which is required, as a condition to the receipt of federal funds to give relocation assistance to any displaced person, is hereby authorized and directed to give similar relocation assistance to displaced persons when the property involved is being acquired for the same public purpose through the same procedures, and is being purchased solely through expenditure of state or local funds.

2. Any political subdivision, governmental entity, or corporation created under chapter 353, initiating condemnation proceedings which may necessitate displacement of persons, when such displacement is not subject to the provisions of the Federal Uniform Relocation and Real Property Acquisition Policies Act of 1970 (42 U.S.C. Sections 4601 to 4655, as amended) or subsection 1 of this section, shall establish by ordinance or rule a relocation policy which shall include, but not be limited to, the provisions and requirements of subsections 2 to 15 of this section, or in lieu thereof, such relocation policy shall contain provisions and requirements which are equivalent to the requirements of the Federal Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970 (42 U.S.C. Sections 4601 to 4655, as amended).

3. As used in this section, the following terms shall mean:

(1) "Business", any lawful activity that is conducted:

(a) Primarily for the purchase, sale or use of personal or real property or for the manufacture, processing or marketing of products or commodities;

(b) Primarily for the sale of services to the public; or

(c) On a not-for-profit basis by any organization that has obtained an exemption from the payment of federal income taxes as provided in Section 501(c)(3) of Title 26, U.S.C., as amended, and veterans organizations;

(2) "Decent, safe and sanitary dwelling", a dwelling which meets applicable housing and occupancy codes. The dwelling shall:

(a) Be structurally sound, weathertight and in good repair;

(b) Contain a safe electrical wiring system;

(c) Contain an adequate heating system;

(d) Be adequate in size with respect to the number of rooms needed to accommodate the displaced person; and

(e) For a handicapped person, be free of any barriers which would preclude reasonable ingress, egress or use of the dwelling;

(3) "Handicapped person", any person who is deaf, legally blind or orthopedically disabled to the extent that acquisition of another residence presents a greater burden than other persons would encounter or to the extent that modifications to the replacement residence would be necessary;

(4) "Person", any individual, family, partnership, corporation, or association that has a legal right to occupy the property, including but not limited to month-to-month tenants.

4. Every urban redevelopment corporation acquiring property within a redevelopment area shall submit a relocation plan as part of the redevelopment plan.

5. Unless the property acquisition under the operation of chapter 99, chapter 100, or chapter 353 is subject to federal relocation standards or subsection 1 of this section, the relocation plan shall provide for the following:

(1) Payments to all eligible displaced persons, as defined in section 523.200, who occupied the property to be acquired for not less than ninety days prior to the initiation of negotiations who are required to vacate the premises;

(2) A program for identifying special needs of displaced persons with specific consideration given to income, age, size of family, nature of business, availability of suitable replacement facilities and vacancy rates of affordable facilities;

(3) A program for providing proper and timely notice to all displaced persons, including a general description of their potential rights and benefits if they are displaced, their eligibility for relocation assistance, and the nature of that assistance. The notices required for compliance with this section are as follows:

(a) A general information notice that shall be issued at the approval and selection of a designated redeveloper and shall inform residential and nonresidential owners and occupants of a potential project, including the potential acquisition of the property;

(b) A notice of relocation eligibility that shall be issued as soon as feasible after the execution of the redevelopment agreement and shall inform residential and nonresidential occupants within the project area who will be displaced of their relocation assistance and nature of that assistance, including ninety days' advance notice of the date the occupants must vacate;

(4) A program for referrals of displaced persons with provisions for a minimum of three decent, safe and sanitary housing referrals for residential persons or suitable referral sites for displaced businesses, a minimum of ninety days' notice of referral sites for all displaced persons prior to the date such displaced persons are required to vacate the premises, and arrangements for transportation to inspect referral sites; and

(5) Every displaced person shall be given a ninety-day notice to vacate, prior to the date such displaced person is required to vacate the premises.

6. All displaced residential persons eligible for payments shall be provided with relocation payments based upon one of the following, at the option of the person:

(1) A one thousand dollar fixed moving expense payment; or

(2) Actual reasonable costs of relocation including, but not limited to, actual moving costs, utility deposits, key deposits, storage of personal property up to one month, utility transfer and connection fees and other initial rehousing deposits including first and last month's rent and security deposit. Such costs of relocation shall not include the cost of a replacement property or any capital improvements thereto.

7. All displaced businesses eligible for payments shall be provided with relocation payments based upon the following, at the option of the business:

(1) A three thousand dollar fixed moving expense payment and up to an additional ten thousand dollars for reestablishment expenses. Reestablishment expenses are limited to costs incurred for physical improvements to the replacement property to accommodate the particular business at issue; or

(2) Actual costs of moving including costs for packing, crating, disconnection, dismantling, reassembling and installing all personal equipment and costs for relettering similar signs and similar replacement stationery, and up to an additional ten thousand dollars for reestablishment expenses. Reestablishment expenses are limited to actual costs incurred for physical improvements to the replacement property to accommodate the particular business at issue.

8. If a displaced person demonstrates the need for an advance relocation payment, in order to avoid or reduce a hardship, the developer or public agency shall issue the payment subject to such safeguards as are appropriate to ensure that the objective of the payment is accomplished. Payment for a satisfactory claim shall be made within thirty days following receipt of sufficient documentation to support the claim. All claims for relocation payment shall be filed with the displacing agency within six months after:

(1) For tenants, the date of displacement;

(2) For owners, the date of displacement or the final payment for the acquisition of the real property, whichever is later.

9. Any displaced person, who is also the owner of the premises, may waive relocation payments as part of the negotiations for acquisition of the interest held by such person. Such waiver shall be in writing, shall disclose the person's knowledge of the provisions of this section and his entitlement to payment and shall be filed with the acquiring public agency. However, any such waiver shall not include a waiver of any notice provisions of this section, and a displaced person shall remain entitled to all of the provisions regarding programs which are contained in subdivisions (2) and (3) of subsection 5 of this section.

10. All persons eligible for relocation benefits shall be notified in writing of the availability of such relocation payments and assistance, with such notice to be given concurrently with the notice of referral sites as required in subdivision (4) of subsection 5 of this section.

11. Any urban redevelopment corporation, its assigns or transferees, which have been provided any assistance under the operation of chapter 99, chapter 100, chapter 353, or this chapter, with land acquisition by the local governing body, shall be required to make a report to the local governing body or appropriate public agency which shall include, but not be limited to, the addresses of all occupied residential buildings and structures within the redevelopment area and the names and addresses of persons displaced by the redeveloper and specific relocation benefits provided to each person, as well as a sample notice provided to each person.

12. An urban redevelopment corporation which fails to comply with the relocation requirements provided in this section shall not be eligible for tax abatement as provided for in chapter 353.

13. The requirements set out in this section shall be considered minimum standards. In reviewing any proposed relocation plan under the operation of chapter 99, chapter 100, or chapter 353, the local governing body or public agency shall determine the adequacy of the proposal and may require additional elements to be provided.

14. Relocation assistance shall not be provided to any person who purposely resides or locates his business in a redevelopment area solely for the purpose of obtaining relocation benefits.

15. The provisions of sections 523.200 and 523.205 shall apply to land acquisitions under the operation of chapter 99, chapter 100, or chapter 353, filed for approval, approved or amended on or after August 31, 1991, and, as provided by subsection 2 of this section, any other land acquisition by a political subdivision or governmental entity through condemnation proceedings initiated after December 31, 2006.

(L. 1971 H.B. 94 § 2, A.L. 1991 H.B. 502, A.L. 2006 H.B. 1944)



Section 523.210 Agencies authorized to establish rules and regulations.

Effective 28 Aug 1971

Title XXXVI STATUTORY ACTIONS AND TORTS

523.210. Agencies authorized to establish rules and regulations. — All public agencies are authorized and directed to establish such policies, rules, and regulations as may be necessary to eliminate discrimination in assistance given to displaced persons as provided in the preceding section.

(L. 1971 H.B. 94 § 3)



Section 523.215 Not to affect other condemnation compensation.

Effective 28 Aug 1971

Title XXXVI STATUTORY ACTIONS AND TORTS

523.215. Not to affect other condemnation compensation. — Nothing herein shall be deemed to alter or add to just compensation in condemnation proceedings as now provided by law.

(L. 1971 H.B. 94 § 4)



Section 523.250 Notice of intended acquisition — mailing requirements.

Effective 28 Aug 2006

Title XXXVI STATUTORY ACTIONS AND TORTS

523.250. Notice of intended acquisition — mailing requirements. — 1. At least sixty days before filing of a condemnation petition seeking to acquire an interest in real property, the condemning authority shall provide the owner of record of such property with a written notice concerning the intended acquisition. Such notice shall include:

(1) Identification of the interest in real property to be acquired and a statement of the legal description or commonly known location of the property;

(2) The purpose or purposes for which the property is to be acquired;

(3) A statement that the property owner has the right to:

(a) Seek legal counsel at the owner's expense;

(b) Make a counteroffer and engage in further negotiations;

(c) Obtain such owner's own appraisal of just compensation;

(d) Have just compensation determined preliminarily by court-appointed condemnation commissioners and, ultimately, by a jury;

(e) Seek assistance from the office of the ombudsman for property rights created under section 523.277;

(f) Contest the right to condemn in the condemnation proceeding; and

(g) Exercise the rights to request vacation of an easement under the procedures and circumstances provided for in section 527.188.

­­

­

2. The written notice required by this section shall be deposited in the United States mail, certified or registered, and with postage prepaid, addressed to the owner of record as listed in the office of the city or county assessor for the city or county in which the property is located. The receipt issued to the condemning authority by the United States Post Office for certified or registered mail shall constitute proof of compliance with this notice requirement; provided, however, that nothing in this section shall preclude a condemning authority from proving compliance with this notice requirement by other competent evidence.

(L. 2006 H.B. 1944)



Section 523.253 Written offer, requirements — explanation of determination of property value.

Effective 28 Aug 2006

Title XXXVI STATUTORY ACTIONS AND TORTS

523.253. Written offer, requirements — explanation of determination of property value. — 1. A condemning authority shall present a written offer to all owners of record of the property. The offer must be made at least thirty days before filing a condemnation petition and shall be held open for the thirty-day period unless an agreement is reached sooner. The offer shall be deposited in the United States mail, certified or registered, and with postage prepaid, addressed to the owner of record as listed in the office of the city or county assessor for the city or county in which the property is located. The receipt issued to the condemning authority by the United States Post Office for certified or registered mail shall constitute proof of compliance with this requirement; provided, however, that nothing in this section shall preclude a condemning authority from proving compliance with this requirement by other competent evidence. Nothing in this section shall prohibit the parties from negotiating during the thirty-day period.

2. (1) Any condemning authority shall, at the time of the offer, provide the property owner with an appraisal or an explanation with supporting financial data for its determination of the value of the property for purposes of the offer made in subsection 1 of this section.

(2) Any appraisal referred to in this section shall be made by a state-licensed or state-certified appraiser using generally accepted appraisal practices.

(L. 2006 H.B. 1944)



Section 523.256 Good faith negotiation required, findings, remedies.

Effective 28 Aug 2006

Title XXXVI STATUTORY ACTIONS AND TORTS

523.256. Good faith negotiation required, findings, remedies. — Before a court may enter an order of condemnation, the court shall find that the condemning authority engaged in good faith negotiations prior to filing the condemnation petition. A condemning authority shall be deemed to have engaged in good faith negotiations if:

(1) It has properly and timely given all notices to owners required by this chapter;

(2) Its offer under section 523.253 was no lower than the amount reflected in an appraisal performed by a state-licensed or state-certified appraiser for the condemning authority, provided an appraisal is given to the owner pursuant to subsection 2 of section 523.253 or, in other cases, the offer is no lower than the amount provided in the basis for its determination of the value of the property as provided to the owner under subsection 2 of section 523.253;

(3) The owner has been given an opportunity to obtain his or her own appraisal from a state-licensed or state-certified appraiser of his or her choice; and

(4) Where applicable, it has considered an alternate location suggested by the owner under section 523.265.

­­

­

(L. 2006 H.B. 1944)



Section 523.259 Abandonment of condemnation, remedies — applicability.

Effective 28 Aug 2006

Title XXXVI STATUTORY ACTIONS AND TORTS

523.259. Abandonment of condemnation, remedies — applicability. — 1. If any condemning authority abandons a condemnation, each owner of interests sought to be condemned shall be entitled to recover:

(1) Their reasonable attorneys' fees, expert expenses and costs; and

(2) The lesser of:

(a) The owner's actual damages accruing as a direct and proximate result of the pendency of the condemnation if proven by the owner; or

(b) The damages required to be paid to an owner in the event of an abandonment under the terms of the applicable redevelopment plan or agreement.

­­

­

2. The provisions of this section shall only apply to redevelopment plans or agreements entered into after December 31, 2006.

(L. 2006 H.B. 1944)



Section 523.261 Legislative determinations of areas to be condemned to be supported by substantial evidence, hearing, appeal.

Effective 28 Aug 2006

Title XXXVI STATUTORY ACTIONS AND TORTS

523.261. Legislative determinations of areas to be condemned to be supported by substantial evidence, hearing, appeal. — Solely with regard to condemnation actions pursuant to the authority granted by Section 21, Article VI, Constitution of Missouri and laws enacted pursuant thereto, any legislative determination that an area is blighted, substandard, or unsanitary shall not be arbitrary or capricious or induced by fraud, collusion, or bad faith and shall be supported by substantial evidence. A condemning authority or the affected property owner may seek a determination as to whether these standards have been met by a court of competent jurisdiction in any condemnation action filed to acquire the owner's property or in an action seeking a declaratory judgment. Upon the filing of such a declaratory judgment or when such a defense is raised in a condemnation proceeding, the circuit court shall give the case preference in the order of hearing to all other cases, except elections cases, to the extent necessary to conclude the case within thirty days of having been filed. Either party may thereafter file an interlocutory appeal of the circuit court's order upholding or rejecting the legislative body's determination. Any subsequent or interlocutory appeal to a higher court on the appeal of the legislative determination shall be given preference and concluded in an expedited manner similar to the manner set forth herein for a hearing in circuit court. An interlocutory appeal shall not stay proceedings in the court unless the court of appeals so orders.

(L. 2006 H.B. 1944)



Section 523.262 Power of eminent domain limited, how — private entities to have power of eminent domain — notice.

Effective 28 Aug 2006

Title XXXVI STATUTORY ACTIONS AND TORTS

523.262. Power of eminent domain limited, how — private entities to have power of eminent domain — notice. — 1. Except as set forth in subsection 2 of this section, the power of eminent domain shall only be vested in governmental bodies or agencies whose governing body is elected or whose governing body is appointed by elected officials or in an urban redevelopment corporation operating pursuant to a redevelopment agreement with the municipality for a particular redevelopment area, which agreement was executed prior to or on December 31, 2006.

2. A private utility company, public utility, rural electric cooperative, municipally owned utility, pipeline, railroad or common carrier shall have the power of eminent domain as may be granted pursuant to the provisions of other sections of the revised statutes of Missouri. For the purposes of this section, the term "common carrier" shall not include motor carriers, contract carriers, or express companies. Where a condemnation by such an entity results in a displaced person, as defined in section 523.200, the provisions of subsections 3 and 6 to 10 of section 523.205 shall apply unless the condemning entity is subject to the relocation assistance provisions of the federal Uniform Relocation Assistance Act.

3. Any entity with the power of eminent domain and pursuing the acquisition of property for the purpose of constructing a power generation facility after December 31, 2006, after providing notice in a newspaper of general circulation in the county where the facility is to be constructed, shall conduct a public meeting disclosing the purpose of the proposed facility prior to making any offer to purchase property in pursuit thereof or, alternatively, shall provide the property owner with notification of the identity of the condemning authority and the proposed purpose for which the condemned property shall be used at the time of making the initial offer.

(L. 2006 H.B. 1944)



Section 523.265 Alternative locations for condemnation, procedure.

Effective 28 Aug 2006

Title XXXVI STATUTORY ACTIONS AND TORTS

523.265. Alternative locations for condemnation, procedure. — With regard to property interests acquired by condemnation or negotiations in lieu of the exercise thereof, within thirty days of receiving a written notice sent under section 523.250, the landowner may propose to the condemning authority in writing an alternative location for the property to be condemned, which alternative location shall be on the same parcel of the landowner's property as the property the condemning authority seeks to condemn. The proposal shall describe the alternative location in such detail that the alternative location is clearly defined for the condemning authority. The condemning authority shall consider all such alternative locations. This section shall not apply to takings of an entire parcel of land. A written statement by the condemning authority to the landowner that it has considered all such alternative locations, and briefly stating why they were rejected or accepted, is conclusive evidence that sufficient consideration was given to the alternative locations.

(L. 2006 H.B. 1944)



Section 523.271 Exercise of eminent domain over private property for economic development purposes prohibited — definition.

Effective 28 Aug 2006

Title XXXVI STATUTORY ACTIONS AND TORTS

523.271. Exercise of eminent domain over private property for economic development purposes prohibited — definition. — 1. No condemning authority shall acquire private property through the process of eminent domain for solely economic development purposes.

2. For the purposes of this section, "economic development" shall mean a use of a specific piece of property or properties which would provide an increase in the tax base, tax revenues, employment, and general economic health, and does not include the elimination of blighted, substandard, or unsanitary conditions, or conditions rendering the property or its surrounding area a conservation area as defined in section 99.805.

(L. 2006 H.B. 1944)



Section 523.274 Consideration of each parcel of property — time limit on commencement of eminent domain acquisitions.

Effective 28 Aug 2006

Title XXXVI STATUTORY ACTIONS AND TORTS

523.274. Consideration of each parcel of property — time limit on commencement of eminent domain acquisitions. — 1. Where eminent domain authority is based upon a determination that a defined area is blighted, the condemning authority shall individually consider each parcel of property in the defined area with regard to whether the property meets the relevant statutory definition of blight. If the condemning authority finds a preponderance of the defined redevelopment area is blighted, it may proceed with condemnation of any parcels in such area.

2. No action to acquire property by eminent domain within a redevelopment area shall be commenced later than five years from the date of the legislative determination, by ordinance, or otherwise, that the property is blighted, substandard, contains unsanitary conditions, or is eligible for classification within a conservation area as defined in section 99.805. However, such determination may be renewed for successive five-year periods by the legislative body.

(L. 2006 H.B. 1944)



Section 523.277 Office of ombudsman for property rights.

Effective 28 Aug 2006

Title XXXVI STATUTORY ACTIONS AND TORTS

523.277. Office of ombudsman for property rights. — The office of public counsel shall create an office of ombudsman for property rights by appointing a person to the position of ombudsman. The ombudsman shall assist citizens by providing guidance, which shall not constitute legal advice, to individuals seeking information regarding the condemnation process and procedures. The ombudsman shall document the use of eminent domain within the state and any issues associated with its use and shall submit a report to the general assembly on January 1, 2008, and on such date each year thereafter.

(L. 2006 H.B. 1944)



Section 523.282 Blanket easements void, when — definitions.

Effective 28 Aug 2006

Title XXXVI STATUTORY ACTIONS AND TORTS

523.282. Blanket easements void, when — definitions. — 1. Any blanket easement created after December 31, 2006, shall be void as against public policy and wholly unenforceable. For the purposes of this section, the term "blanket easement" shall mean an easement in real property acquired by condemnation or negotiations in lieu of the exercise thereof where the instrument or order of condemnation, by its terms, allows the easement holder to locate its facilities at an undefined location on, over, under, or across the burdened property.

2. Notwithstanding the provisions of subsection 1 of this section to the contrary, the term "blanket easement" shall not apply to any instrument containing language that upon completion of the initial structure explicitly fixes the burden, scope of use, and footprint within the express terms of the instrument and also contains an express statement that the location of the burden shall be fixed to the degree occupied by the initial structure upon completion of such structure. Nothing in this section shall prohibit the expansion or upgrade of the initially completed structure provided that the purpose or purposes and footprint of said expansion or upgrade were explicitly described in the original terms of the instrument.

(L. 2006 H.B. 1944)



Section 523.283 Easement or right-of-way by certain entities fixed by use — definition — commissioners appointed by court — attorneys' fees and costs for prevailing property owners.

Effective 28 Aug 2006

Title XXXVI STATUTORY ACTIONS AND TORTS

523.283. Easement or right-of-way by certain entities fixed by use — definition — commissioners appointed by court — attorneys' fees and costs for prevailing property owners. — 1. Easements or right-of-way interests acquired after August 28, 2006, by a private utility company, public utility, rural electric cooperative, municipally owned utility, pipeline, or railroad, by either formal condemnation proceedings or by negotiations in lieu of condemnation proceedings, are fixed and determined by the particular use for which the property was acquired as described in either the instrument of conveyance or in the condemnation petition. Expanded use of the property beyond that which is described in the instrument of conveyance or the condemnation petition shall require either an additional condemnation proceeding in order to acquire the additional rights or by new negotiations for the expanded use of the property and appropriate consideration and damages to the current owner of the property for the expanded use.

2. For purposes of this section, the term "expanded use" shall mean:

(1) The exclusion of use by the current owner of the burdened property from an area greater than the area originally described at the time of acquisition by the condemning authority; or

(2) An increased footprint or burden greater than the footprint or burden originally described in the instrument of conveyance or condemnation petition. As used in this subdivision, the term "increased footprint or burden" shall mean a different type of use or a use presenting an unreasonably burdensome impact on the property, the landowner, or the activities being conducted on the property by the landowner.

3. Commissioners appointed by the court under section 523.040 and, where applicable, a jury on a trial of exceptions from the commissioners' award shall be entitled to assume, in assessing the just compensation due for a taking, that the condemning authority shall exercise, from and after the date the property interest is acquired, each and every right acquired to the fullest extent allowed by the condemnation petition.

4. If a property owner prevails in an action for trespass or expanded use against a private utility company, public utility, rural electric cooperative, municipally owned utility, pipeline, or railroad, such property owner may be awarded reasonable attorneys' fees, costs, and expenses.

(L. 2006 H.B. 1944)



Section 523.286 Declaration of farmland as blighted prohibited — definition.

Effective 28 Aug 2006

Title XXXVI STATUTORY ACTIONS AND TORTS

523.286. Declaration of farmland as blighted prohibited — definition. — 1. No condemning authority shall declare farmland blighted for the purposes of exercising eminent domain.

2. For the purposes of this section only, the term "farmland" shall mean all real property classified as forest cropland or all real property used for agricultural purposes and devoted primarily to the raising and harvesting of crops; to the feeding, breeding, and management of livestock which shall include breeding and boarding of horses; to dairy operations, or to any combination thereof; and buildings and structures customarily associated with farming, agricultural, and horticultural uses. "Farmland" shall also include land devoted to and qualifying for payments or other compensation under a soil conservation or agricultural assistance program under an agreement with an agency of the federal government.

(L. 2006 H.B. 1944 § 1)






Chapter 524 Ejectment

Section 524.010 Ejectment maintained generally, when.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

524.010. Ejectment maintained generally, when. — An action for the recovery of the possession of premises may be maintained in all cases where the plaintiff is legally entitled to the possession thereof.

(RSMo 1939 § 1529)

Prior revisions: 1929 § 1365; 1919 § 1815; 1909 § 2382

(1971) Where neither the plaintiffs nor defendants were claiming title to any lands of which the other had title and only issue was the location on the ground of the boundary line between the two tracts, ejectment was the proper remedy and it was error to decree title in plaintiff. Carroz v. Kaminiski (Mo.), 467 S.W.2d 871.



Section 524.020 Ejectment maintained in particular cases, when.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

524.020. Ejectment maintained in particular cases, when. — An action for the recovery of the possession of land may also be maintained against any person not having a better title thereto, in all cases where the plaintiff claims possession thereof under or by virtue of:

(1) An entry or bounty land warrant location with the register and receiver of any land office of the United States, or with the commissioner of the general land office thereof; or

(2) An entry with the register and receiver of any land office in this state; or

(3) A preemption right, under the laws of the United States, or of this state; or

(4) A New Madrid location; or

(5) A confirmation made under the laws of the United States; or

(6) A land scrip location made in virtue of the laws of this state; or

(7) A French or Spanish grant, warrant or order of survey, surveyed by proper authority, under the French or Spanish government, and recorded according to the usages of the country prior to the tenth of March, 1804.

(RSMo 1939 § 1530)

Prior revisions: 1929 § 1366; 1919 § 1816; 1909 § 2383

CROSS REFERENCE:

New Madrid certificates and patents, evidentiary effect, 446.250, 446.260



Section 524.030 Tenants in common may sue jointly.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

524.030. Tenants in common may sue jointly. — Two or more tenants in common may join in the action, and jointly prosecute and sustain such action for the recovery of the estate by them owned in common.

(RSMo 1939 § 1531)

Prior revisions: 1929 § 1367; 1919 § 1817; 1909 § 2384



Section 524.040 Parties to action.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

524.040. Parties to action. — The action shall be prosecuted in the real names of the parties thereto, and shall be brought against the person in possession of the premises claimed.

(RSMo 1939 § 1532)

Prior revisions: 1929 § 1368; 1919 § 1818; 1909 § 2385

CROSS REFERENCE:

Holder under tax deed may sue for recovery of possession, when, 140.580



Section 524.050 Who may be made codefendant.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

524.050. Who may be made codefendant. — The person from or through whom the defendant claims title to the premises may, on motion, be made a codefendant.

(RSMo 1939 § 1533)

Prior revisions: 1929 § 1369; 1919 § 1819; 1909 § 2386

CROSS REFERENCE:

Tenant served with summons in ejectment to notify landlord, penalty, 441.090



Section 524.060 Petition — necessary averments.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

524.060. Petition — necessary averments. — It shall be sufficient for the plaintiff to aver in the petition that on some day therein to be specified, he was entitled to the possession of the premises, describing them, and being so entitled to the possession thereof, that the defendant afterward, on some day to be stated, entered into such premises, and unlawfully withholds from the plaintiff the possession thereof, to his damage, in any sum he may claim.

(RSMo 1939 § 1534)

Prior revisions: 1929 § 1370; 1919 § 1820; 1909 § 2387



Section 524.070 Pleadings and proceedings.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

524.070. Pleadings and proceedings. — All pleadings and proceedings in this action shall be conducted as in other civil actions, except where it is herein otherwise prescribed.

(RSMo 1939 § 1535)

Prior revisions: 1929 § 1371; 1919 § 1821; 1909 § 2388



Section 524.080 What plaintiff must show to recover.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

524.080. What plaintiff must show to recover. — To entitle the plaintiff to recover, it shall be sufficient for him to show that, at the time of the commencement of the action, the defendant was in possession of the premises claimed, and that the plaintiff had such right to the possession thereof as is declared by this chapter to be sufficient to maintain the action.

(RSMo 1939 § 1536)

Prior revisions: 1929 § 1372; 1919 § 1822; 1909 § 2389



Section 524.090 What plaintiff must show to recover as against cotenant.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

524.090. What plaintiff must show to recover as against cotenant. — If the action is brought by a joint tenant, or tenant in common, against his cotenant, the plaintiff shall also be required to show on the trial that the defendant actually ousted him, or did some act amounting to a total denial of his right as such cotenant.

(RSMo 1939 § 1537)

Prior revisions: 1929 § 1373; 1919 § 1823; 1909 § 2390



Section 524.100 One or more joint plaintiffs may recover.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

524.100. One or more joint plaintiffs may recover. — Where there are two or more plaintiffs, any one or more may recover any interest they may be entitled to, in the same manner as if they had brought separate actions; and it shall not be any objection to a recovery in such action that any one or several of the plaintiffs do not prove any interest in the premises claimed, but those entitled shall have judgment, according to their rights, for the whole or such part or portion as they might have recovered if they had brought separate suits.

(RSMo 1939 § 1538)

Prior revisions: 1929 § 1374; 1919 § 1824; 1909 § 2391



Section 524.110 What plaintiff may recover, if successful.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

524.110. What plaintiff may recover, if successful. — If the plaintiff prevail in the action, he shall recover damages for all waste and injury, and, by way of damages, the rents and profits, down to the time of assessing the same, or to the time of the expiration of the plaintiff's title, under the following limitations:

(1) When it shall not be shown on the trial that the defendant had knowledge of the plaintiff's claim prior to the commencement of the action, such recovery shall be only from the time of the commencement of the action;

(2) When it shall be shown on the trial that the defendant had knowledge of the plaintiff's claim prior to the commencement of the action, and that such knowledge came to the defendant within five years next preceding the commencement of the action, such recovery shall be from the time that such knowledge came to the defendant;

(3) When it shall be shown on the trial that knowledge of the plaintiff's claim came to the defendant more than five years prior to the commencement of the action, such recovery shall only be for the term of five years next preceding the commencement of the action.

(RSMo 1939 § 1541)

Prior revisions: 1929 § 1377; 1919 § 1827; 1909 § 2394



Section 524.120 Judgment where plaintiff's right expires after suit.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

524.120. Judgment where plaintiff's right expires after suit. — If the right of the plaintiff to the possession of the premises expire after the commencement of the suit, and before the trial, the verdict shall be returned according to the fact, and judgment shall be entered only for the damages and costs.

(RSMo 1939 § 1542)

Prior revisions: 1929 § 1378; 1919 § 1828; 1909 § 2395



Section 524.130 Jury shall assess value of rents and profits, when.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

524.130. Jury shall assess value of rents and profits, when. — If the plaintiff prevail in his action, and it appear in evidence that the right of the plaintiff to the possession is unexpired, the jury shall find the monthly value of the rents and profits.

(RSMo 1939 § 1543)

Prior revisions: 1929 § 1379; 1919 § 1829; 1909 § 2396



Section 524.140 Judgment in such cases.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

524.140. Judgment in such cases. — In such case the judgment shall be for the recovery of the premises, the damages assessed and the accruing rents and profits, at the rate found by the jury, from the time of rendering the verdict until the possession of the premises is delivered to the plaintiff.

(RSMo 1939 § 1544)

Prior revisions: 1929 § 1380; 1919 § 1830; 1909 § 2397



Section 524.150 Appeals — amount and condition of bond.

Effective 28 Aug 1949

Title XXXVI STATUTORY ACTIONS AND TORTS

524.150. Appeals — amount and condition of bond. — No supersedeas shall be granted upon an appeal allowed in favor of the defendant, unless the recognizance be in a sum and with security sufficient to secure the payment of all damages and accruing rents and profits, and with condition to stay waste, in addition to the conditions now required by law in such cases.

(RSMo 1939 § 1547, A. 1949 H.B. 2126)

Prior revisions: 1929 § 1383; 1919 § 1833; 1909 § 2400



Section 524.160 Defendant may recover compensation for improvements, when.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

524.160. Defendant may recover compensation for improvements, when. — If a judgment or decree of dispossession shall be given in an action for the recovery of possession of premises, or in any real action in favor of a person having a better title thereto, against a person in the possession, held by himself or by his tenant, of any lands, tenements or hereditaments, such person may recover, in a court of competent jurisdiction, compensation for all improvements made by him in good faith on such lands, tenements or hereditaments, prior to his having had notice of such adverse title.

(RSMo 1939 § 1548)

Prior revisions: 1929 § 1384; 1919 § 1834; 1909 § 2401

(1979) A claim under this section must fail if it can be shown the improvements were made with notice to an adverse title. Morris v. Ulbright (A.), 591 S.W.2d 245.



Section 524.170 Petition — contents.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

524.170. Petition — contents. — The plaintiff in his petition shall set forth the nature of his title, the length of his possession and the kind and value of the improvements made; and shall also aver therein that he entered into the possession of the land, believing that he had good title thereto, and that he made the improvements specified in the petition in good faith, under the belief that he had good title to the land, and shall be verified by his affidavit thereto annexed.

(RSMo 1939 § 1549)

Prior revisions: 1929 § 1385; 1919 § 1835; 1909 § 2402



Section 524.180 Injunction may be granted.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

524.180. Injunction may be granted. — An injunction may be granted to stay the plaintiff from taking possession of the land until the value of the improvements is ascertained, or until the further order of the court.

(RSMo 1939 § 1550)

Prior revisions: 1929 § 1386; 1919 § 1836; 1909 § 2403



Section 524.190 Plaintiff may relinquish land and recover value, less the improvements.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

524.190. Plaintiff may relinquish land and recover value, less the improvements. — The plaintiff may in his answer ask for leave to relinquish the land to the occupying claimant, and to recover the value thereof, aside from the improvements.

(RSMo 1939 § 1551)

Prior revisions: 1929 § 1387; 1919 § 1837; 1909 § 2404



Section 524.200 Claimant to pay value of land, when.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

524.200. Claimant to pay value of land, when. — If the value of the improvements exceed the value of the land aside from the improvements, the court may order that the occupying claimant shall, by a time to be specified in the order, take the land, and pay the ascertained value thereof to the plaintiff, and in default of such payment the plaintiff shall take possession of the land, discharged from all claim of such occupying claimant.

(RSMo 1939 § 1552)

Prior revisions: 1929 § 1388; 1919 § 1838; 1909 § 2405



Section 524.210 Plaintiff to make deed, when.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

524.210. Plaintiff to make deed, when. — In all cases where the occupying claimant shall be adjudged to take the land and pay the value thereof, the plaintiff shall, on payment of the money, make to the occupying claimant a conveyance thereof, with general warranty.

(RSMo 1939 § 1553)

Prior revisions: 1929 § 1389; 1919 § 1839; 1909 § 2406



Section 524.220 Land may be divided, when.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

524.220. Land may be divided, when. — If the value of the land, aside from the improvements, exceeds the value of the improvements, the court may, in its discretion, order either that the plaintiff shall pay for the improvements before he shall be allowed to take possession of the land, or that the land shall be divided between the occupying claimant and the plaintiff, according to their respective rights.

(RSMo 1939 § 1554)

Prior revisions: 1929 § 1390; 1919 § 1840; 1909 § 2407



Section 524.230 Not to be divided, when.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

524.230. Not to be divided, when. — No partition shall be ordered or adjudged if the plaintiff insist upon his right to retain the land.

(RSMo 1939 § 1555)

Prior revisions: 1929 § 1391; 1919 § 1841; 1909 § 2408



Section 524.240 If plaintiff gives notice, in writing, compensation shall not be recovered.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

524.240. If plaintiff gives notice, in writing, compensation shall not be recovered. — If the plaintiff shall give the occupying claimant notice, in writing, of his claim, and of the nature thereof, such notice shall bar the occupying claimant, and all persons claiming from or through him, of compensation for improvements made after such notice.

(RSMo 1939 § 1556)

Prior revisions: 1929 § 1392; 1919 § 1842; 1909 § 2409



Section 524.250 Compensation shall only be made once.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

524.250. Compensation shall only be made once. — No occupying claimant shall recover compensation twice for his improvements; and in all cases where the occupying claimant shall be paid for his improvements by any person other than the proprietor of the better title, such person shall be invested with the same rights, and have the same remedy for the recovery thereof, as is given by this chapter to such occupying claimant.

(RSMo 1939 § 1557)

Prior revisions: 1929 § 1393; 1919 § 1843; 1909 § 2410



Section 524.260 Writ of possession and execution may issue, when.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

524.260. Writ of possession and execution may issue, when. — When the judgment for the plaintiff is both for the recovery of the possession and of damages, the plaintiff may have a writ of possession, which shall command the officer to whom directed to deliver to the plaintiff possession of the premises, and shall also command him to levy and collect the damages and costs, as in executions on judgments in other civil actions.

(RSMo 1939 § 1545)

Prior revisions: 1929 § 1381; 1919 § 1831; 1909 § 2398



Section 524.270 Ordinary execution to issue, when.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

524.270. Ordinary execution to issue, when. — When the judgment for the plaintiff is only for damages and costs, execution may be had thereon, as on judgments in other civil actions.

(RSMo 1939 § 1546)

Prior revisions: 1929 § 1382; 1919 § 1832; 1909 § 2399



Section 524.280 Executions, to whom issued and how governed.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

524.280. Executions, to whom issued and how governed. — Executions and writs for the delivery of possession of real property shall issue to the sheriff of the county where the same, or some part thereof, is situate, and shall be governed, in all respects, by the rules governing executions in ordinary cases, so far as the same may be applicable.

(RSMo 1939 § 1559)

Prior revisions: 1929 § 1395; 1919 § 1845; 1909 § 2412



Section 524.290 Action for damages may be maintained, when.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

524.290. Action for damages may be maintained, when. — An action for damages may be maintained in all the cases enumerated in section 524.020.

(RSMo 1939 § 1558)

Prior revisions: 1929 § 1394; 1919 § 1844; 1909 § 2411






Chapter 525 Garnishments

Chapter Cross References



Section 525.010 Who may be summoned as garnishees.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

525.010. Who may be summoned as garnishees. — All persons shall be subject to garnishment, on attachment or execution, who are named as garnishees in the writ, or have in their possession goods, moneys or effects of the defendant not actually seized by the officer, and all debtors of the defendant, and such others as the plaintiff or his attorney shall direct to be summoned as garnishees.

(RSMo 1939 § 1560)

Prior revisions: 1929 § 1396; 1919 § 1846; 1909 § 2413

CROSS REFERENCES:

Director of the department of insurance, financial institutions and professional registration not subject to garnishment in respect to deposits of securities, 375.460

Indemnity insurance on account of bodily injury or death, reached by creditors, how, 379.200

(1955) When execution is quashed, garnishment writ or summons issued in aid thereof ceases to be a live and subsisting process. Flynn v. Janssen (Mo.), 284 S.W.2d 421.

(1959) Garnishment proceeding in aid of execution under federal statute is a civil action under federal statutes providing for removal of civil actions to the federal court. Randolph v. Employers Mut. Liability Ins. Co. of Wis., 260 F.2d 461.

(1959) Where Kansas judgment was filed with “petition on foreign judgment” after the death of the judgment debtor, it would not support a garnishment on a bank in this state because the judgment would not sustain an execution in Kansas. Barnes v. Hilton (A.), 323 S.W.2d 831.



Section 525.020 Garnishees summoned, how.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

525.020. Garnishees summoned, how. — When a fieri facias shall be issued and placed in the hands of an officer for collection, it shall be the duty of the officer, when directed by the plaintiff, his agent or attorney, to summon garnishees, and with like effect as in case of an original attachment. The service of garnishment in such case, and the subsequent proceedings against and in behalf of the garnishee, shall be the same as in the case of garnishment under an attachment.

(RSMo 1939 § 1561)

Prior revisions: 1929 § 1397; 1919 § 1847; 1909 § 2414

CROSS REFERENCES:

Attachment writ to direct the summons of garnishees, 521.140

Garnishees, how summoned on attachment writ, 521.170



Section 525.030 Persons exempted from summons as garnishee, when — amount to be withheld from wages, how computed — earnings defined — penalty.

Effective 02 Jan 1979, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

525.030. Persons exempted from summons as garnishee, when — amount to be withheld from wages, how computed — earnings defined — penalty. — 1. No sheriff or other officer charged with the collection of money shall, prior to the return day of an execution or other process upon which the same may be made, be liable to be summoned as garnishee; nor shall any county collector, county treasurer or municipal corporation, or any officer thereof, or any administrator or executor of an estate, prior to an order of distribution, or for payment of legacies, or the allowance of a demand found to be due by his estate, be liable to be summoned as garnishee; nor shall any person be so charged by reason of his having drawn, accepted, made or endorsed any promissory note, bill of exchange, draft or other security, in its nature negotiable, unless it be shown at the hearing that such note, bill or other security was the property of the defendant when the garnishee was summoned, and continued so to be until it became due.

2. (1) The maximum part of the aggregate earnings of any individual for any workweek, after the deduction from those earnings of any amounts required by law to be withheld, which is subjected to garnishment may not exceed (a) twenty-five percentum, or, (b) the amount by which his aggregate earnings for that week, after the deduction from those earnings of any amounts required to be withheld by law, exceed thirty times the federal minimum hourly wage prescribed by section 6(a)(1) of the Fair Labor Standards Act of 1938 in effect at the time the earnings are payable, or, (c) if the employee is the head of a family and a resident of this state, ten percentum, whichever is less.

(2) The restrictions on the maximum earnings subjected to garnishment do not apply in the case of any order of any court for the support of any person, any order of any court of bankruptcy under chapter XIII of the Bankruptcy Act or any debt due for any state or federal tax.

(3) For pay periods longer than one week, the provisions of subsection 2(a) and (c) of this section shall apply to the maximum earnings subjected to garnishment for all workweeks compensated, and under subsection 2(b) of this section, the "multiple" of the federal minimum hourly wage equivalent to that applicable to the earnings subject to garnishment for one week shall be represented by the following formula: The number of workweeks or fractions thereof (x) x 30 x the applicable federal minimum wage. For the purpose of this formula, a calendar month shall be considered to consist of 4 1/3 workweeks, a semimonthly period to consist of 2 1/6 weeks. The "multiple" for any other pay period longer than one week shall be computed in a manner consistent herewith.

(4) The restrictions on the maximum amount of earnings subjected to garnishment shall also be applicable to all proceedings involving the sequestration of wages of employees of all political subdivisions.

(5) The term "earnings" as used herein means compensation paid or payable for personal services, whether denominated as wages, salary, commission, bonus, or otherwise, and includes periodic payments pursuant to a pension or retirement program.

3. In any proceeding of garnishment or sequestration of wages under the provisions of sections 525.010 to 525.480, the maximum part of the aggregate earnings of any individual in any workweek which shall be subject to garnishment or sequestration pursuant to the provisions of subsection 2 of this section shall be construed to constitute all wages or earnings of the defendant in the garnishee's possession or charge or to be owing by him to the defendant in that week.

4. No notice, summons, or writ of garnishment, or sequestration of wages issued or served under sections 525.010 to 525.480 shall attach or purport to attach any wages in excess of the amounts prescribed in subsection 2 of this section and each such notice, summons, or writ shall have clearly and legibly reproduced thereon the provisions of subsections 2, 5 and 6 of this section.

5. No employer may discharge any employee by reason of the fact that his earnings have been subjected to garnishment or sequestration for any one indebtedness.

6. Whoever willfully violates the provisions of subsection 5 of this section is guilty of a misdemeanor.

(RSMo 1939 § 1562, A.L. 1971 S.B. 34, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1398; 1919 § 1848; 1909 § 2415

Effective 1-02-79

(1974) Former employer who failed to withhold when garnished, thereby becoming liable for full amount of child support judgment and took assignment of that claim could not when he garnished subsequent employer obtain more than ten percent since claim no longer was an “order for the support of any person”. Brown v. Brewington (A.), 513 S.W.2d 768.

(1978) Garnishment to collect an attorney's fee under Dissolution of Marriage Act is not an order for the support of any person and is therefore subject to limitations of Consumer Credit Protection Act and corresponding Missouri statute. Dyche v. Dyche (Mo.), 570 S.W.2d 293.

(1979) Spendthrift provision of union vacation trust fund which purported to prevent garnishment of wages and earnings held by the trust on behalf of participants was contrary to wage garnishment statute and therefore invalid as contrary to public policy. Electrical Workers v. IBEW-NECA Holiday Trust Fund (Mo.), 583 S.W.2d 154.



Section 525.040 Effect of notice of garnishment — priority based on date of service.

Effective 15 Jan 2015, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

525.040. Effect of notice of garnishment — priority based on date of service. — 1. Notice of garnishment, served as provided in sections 525.010 to 525.480* shall have the effect of attaching all personal property, money, rights, credits, bonds, bills, notes, drafts, checks or other choses in action of the defendant in the garnishee's possession or charge, or under his or her control at the time of the service of the garnishment, or which may come into his or her possession or charge, or under his or her control, or be owing by him or her, between that time and the time of filing his or her answer, or in the case of a continuous wage garnishment, until the judgment is paid in full or until the employment relationship is terminated, whichever occurs first; but he or she shall not be liable to a judgment in money on account of such bonds, bills, notes, drafts, checks or other choses in action, unless the same shall have been converted into money since the garnishment, or he or she fails, in such time as the court may prescribe, to deliver them into court, or to the sheriff or other person designated by the court.

2. Writs of garnishment which would otherwise have equal priority shall have priority according to the date of service on the garnishee. If the employee's wages have been attached by more than one writ of garnishment, the employer shall inform the inferior garnisher of the existence and case number of all senior garnishments.

(RSMo 1939 § 1563, A.L. 1971 H.B. 295, A.L. 2014 H.B. 1231 merged with S.B. 621 merged with S.B. 672)

Prior revisions: 1929 § 1399; 1919 § 1849; 1909 § 2416

Effective 1-15-15

*Section 525.480 was repealed by H.B. 1634, 1978.

(1971) This section applies only to circuit court garnishments. Saneo Finance Co. v. Agnew (A.), 462 S.W.2d 833.

(1974) Held a Missouri corporation could be sued in Missouri for wages owed regardless of where they were payable and even if wages were payable in Texas which prohibits garnishment this would not prohibit garnishment action in this state. Tumulty v. Tumulty (A.), 516 S.W.2d 530.



Section 525.050 Notice of garnishment, how served on corporations.

Effective 28 Aug 1990

Title XXXVI STATUTORY ACTIONS AND TORTS

525.050. Notice of garnishment, how served on corporations. — Notice of garnishment shall be served on a corporation, in writing, by delivering such notice, or a copy thereof, only to a person designated by the corporation in a registered letter filed with the sheriff or officer for collection in the corporation's county of primary business; provided, if such designated person is not available or if such designation is not filed with the sheriff or officer of collection, then such notice may be served upon the president, secretary, treasurer, cashier or other chief or managing officer of such corporation. Notice of garnishment may be served on railroad corporations by delivering the same, or a copy thereof, to any station or freight agent of such corporation, and on insurance companies not incorporated by or organized under the laws of this state, by delivering the same, or a copy thereof, to the director of the department of insurance, financial institutions and professional registration.

(RSMo 1939 § 1564, A.L. 1945 p. 649, A.L. 1990 S.B. 834)

Prior revisions: 1929 § 1400; 1919 § 1850; 1909 § 2417

(1971) Where sheriff's return reported service on the property claims manager at the North St. Louis County office of Allstate Insurance Company, a company organized under the laws of another state, it was fatally insufficient whether or not the claims manager was in charge of the office since he was neither the president, secretary, treasurer or cashier of Allstate, nor “other chief or managing officer of such corporation”. Smith v. Bennett (A.), 472 S.W.2d 623.



Section 525.060 Return of writ, how made.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

525.060. Return of writ, how made. — The officer serving a writ of attachment shall return all bonds taken by him into court, with the writ, and a statement of the names of all garnishees, together with the day and hour and the places when and where they were respectively summoned.

(RSMo 1939 § 1565)

Prior revisions: 1929 § 1401; 1919 § 1851; 1909 § 2418



Section 525.070 Garnishee may discharge himself, how.

Effective 15 Jan 2015, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

525.070. Garnishee may discharge himself, how. — Whenever any property, effects, money or debts, belonging or owing to the defendant, shall be confessed, or found by the court or jury, to be in the hands of the garnishee, the garnishee may, at any time before final judgment, discharge himself or herself, by paying or delivering the same, or so much thereof as the court shall order, to the sheriff, to the court, or if applicable, to the attorney for the party on whose behalf the order of garnishment was issued, from all further liability on account of the property, money or debts so paid or delivered.

(RSMo 1939 § 1566, A.L. 2002 S.B. 895, A.L. 2014 H.B. 1231 merged with S.B. 621 merged with S.B. 672)

Prior revisions: 1929 § 1402; 1919 § 1852; 1909 § 2419

Effective 1-15-15



Section 525.080 Garnishee to deliver property, or pay debts, or may give bond therefor.

Effective 15 Jan 2015, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

525.080. Garnishee to deliver property, or pay debts, or may give bond therefor. — 1. If it appear that a garnishee, at or after his or her garnishment, was possessed of any property of the defendant, or was indebted to him or her, the court, or judge in vacation, may order the delivery of such property, or the payment of the amount owing by the garnishee, to the sheriff, into court, or to the attorney for the party on whose behalf the order of garnishment was issued, at such time as the court may direct; or may permit the garnishee to retain the same, upon his or her executing a bond to the plaintiff, with security, approved by the court, to the effect that the property shall be forthcoming, or the amount paid, as the court may direct. Upon a breach of the obligation of such bond, the plaintiff may proceed against the obligors therein, in the manner prescribed in the case of a delivery bond given to the sheriff.

2. Notwithstanding subsection 1 of this section, when property is protected from garnishment by state or federal law including but not limited to federal restrictions on the garnishment of earnings in Title 15, U.S.C. Sections 1671 to 1677 and Old Age, Survivors and Disability Insurance benefits as provided in Title 42, U.S.C. Section 407, such property need not be delivered to the court, or to any other person, by the garnishee to the extent such protection or preemption is applicable.

(RSMo 1939 § 1567, A.L. 2000 S.B. 896, A.L. 2014 H.B. 1231 merged with S.B. 621 merged with S.B. 672)

Prior revisions: 1929 § 1403; 1919 § 1853; 1909 § 2420

Effective 1-15-15



Section 525.090 Claimants may interplead.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

525.090. Claimants may interplead. — Any person claiming property, money, effects or credits attached in the hands of a garnishee, may interplead in the cause, as provided by law in attachment cases; but no judgment shall be rendered against the garnishee in whose hands the same may be, until the interplea shall be determined.

(RSMo 1939 § 1568)

Prior revisions: 1929 § 1404; 1919 § 1854; 1909 § 2421



Section 525.100 Adjudication of costs.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

525.100. Adjudication of costs. — In all cases of interplea, costs may be adjudged for or against either party, as in ordinary actions.

(RSMo 1939 § 1569)

Prior revisions: 1929 § 1405; 1919 § 1855; 1909 § 2422



Section 525.110 Execution same as on general judgment.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

525.110. Execution same as on general judgment. — When judgment is rendered against any garnishee, the execution shall be such as is allowed by law on general judgment.

(RSMo 1939 § 1570)

Prior revisions: 1929 § 1406; 1919 § 1856; 1909 § 2423



Section 525.120 Courts may prescribe rules.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

525.120. Courts may prescribe rules. — The court having jurisdiction may prescribe, by rule, the time and manner of excepting to and denying the answer of garnishees, of interpleading, exhibiting or filing papers, or taking any needful step in garnishment cases where the same are not prescribed by law.

(RSMo 1939 § 1571)

Prior revisions: 1929 § 1407; 1919 § 1857; 1909 § 2424



Section 525.130 Plaintiff may exhibit interrogatories against garnishees — interrogatories, when filed.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

525.130. Plaintiff may exhibit interrogatories against garnishees — interrogatories, when filed. — The plaintiff may exhibit in the cause written interrogatories touching the property, effects and credits attached in the hands of any garnishee, and require such garnishee to make full, direct and true answers to the same, upon oath; which interrogatories shall be filed at the return term of the writ, and within the first three days thereof, if the term shall so long continue, and if not, then before the end of the term, and not afterward, unless for good cause shown the court shall order otherwise.

(RSMo 1939 § 1572)

Prior revisions: 1929 § 1408; 1919 § 1858; 1909 § 2425



Section 525.140 Garnishee shall file answer — failing, judgment by default.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

525.140. Garnishee shall file answer — failing, judgment by default. — Upon the filing of the interrogatories aforesaid, the garnishee shall exhibit and file his answer thereto, on oath, within six days thereafter, if the term shall so long continue, if not, during such term, unless for good cause shown the court shall order otherwise. In default of such answer, the plaintiff may take judgment by default against him, or the court may, upon motion, compel him to answer by attachment of his body; provided, in all cases where the garnishee is a corporation and fails to answer as above provided, the court may, upon motion, compel said corporation to answer by attaching the body of the president, secretary, treasurer, auditor, paymaster or deputy paymaster of such corporation, in which case the said corporation shall be liable for all the costs accruing by reason of such attachment.

(RSMo 1939 § 1573)

Prior revisions: 1929 § 1409; 1919 § 1859; 1909 § 2426



Section 525.150 Garnishment for wages, issued against railroad, when.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

525.150. Garnishment for wages, issued against railroad, when. — Except as herein provided, no garnishment shall be issued by any court in any cause where the sum demanded is two hundred dollars or less, and where the property sought to be reached is wages due the defendant by any railroad corporation, until after judgment shall have been recovered by the plaintiff against the defendant in the action; provided, this section shall not apply when the debt or claim sued for was contracted or accrued in this state; provided further, in such cases the petition or statement filed in the cause and the writ or summons of garnishment shall affirmatively show that the debt or claim sued for was contracted or accrued in this state and is owing to a bona fide citizen or resident of this state.

(RSMo 1939 § 1574)

Prior revisions: 1929 § 1410; 1919 § 1860; 1909 § 2427



Section 525.160 Railroad to answer garnishment for wages, when.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

525.160. Railroad to answer garnishment for wages, when. — Except as herein provided, no railroad corporation shall be required to make answer to any interrogatories propounded to it, in any action against any person to whom it may be indebted on account of wages due for personal services, nor shall any default or other liabilities attach because of its failure to so answer in such cases, where a writ of garnishment was issued or served in advance of the recovery by the plaintiff against the defendant, in any action for two hundred dollars or less; and any judgment rendered against any railroad corporation for its said failure or refusal to make answer to any garnishment so issued or served before the recovery of final judgment in the action between the plaintiff and defendant in the cases mentioned in section 525.150 shall be void, and any officer entering said judgment or who may execute the same shall be taken and considered a trespasser and in addition thereto may be enjoined by any court having jurisdiction; provided, this section shall not apply when the debt or claim sued for was contracted or accrued in this state; provided further, in such cases the petition or statement filed in the cause and the writ or summons of garnishment shall affirmatively show that the debt or claim sued for was contracted or accrued in this state and is owing to a bona fide citizen or resident of this state.

(RSMo 1939 § 1575)

Prior revisions: 1929 § 1411; 1919 § 1861; 1909 § 2428



Section 525.170 Judgment by default, how rendered final — extent and effect of against garnishee.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

525.170. Judgment by default, how rendered final — extent and effect of against garnishee. — Such judgment by default may be proceeded on to final judgment, in like manner as in case of defendants in other civil actions; but no final judgment shall be rendered against the garnishee until there shall be final judgment against the defendant, and in no case for a greater amount than the amount sworn to by the plaintiff, with interest and costs, or for a greater amount than the garnishee shall appear to be liable for to the defendant.

(RSMo 1939 § 1576)

Prior revisions: 1929 § 1412; 1919 § 1862; 1909 § 2429



Section 525.180 Answer of garnishee excepted to, adjudged insufficient — proceedings.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

525.180. Answer of garnishee excepted to, adjudged insufficient — proceedings. — The plaintiff may except to the answer of the garnishee for insufficiency, and if the same shall be adjudged insufficient, the court may allow the garnishee to amend his answer in such time and on such terms as shall be just, or the plaintiff may take judgment by default, or move the court to attach the body of the garnishee, to compel a sufficient answer.

(RSMo 1939 § 1577)

Prior revisions: 1929 § 1413; 1919 § 1863; 1909 § 2430



Section 525.190 Denial of garnishee to answer, how — replication — issues tried, how.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

525.190. Denial of garnishee to answer, how — replication — issues tried, how. — The plaintiff may deny the answer of the garnishee, in whole or in part, without oath. In all cases where the answer of the garnishee is denied, the denial shall contain, specially, the grounds upon which a recovery is sought against the garnishee; and the garnishee shall be entitled to a reply, and the issue or issues made up on the denial and reply shall be the sole issue or issues tried, and the issue or issues shall be tried as ordinary issues between plaintiff and defendant.

(RSMo 1939 § 1578)

Prior revisions: 1929 § 1414; 1919 § 1864; 1909 § 2431



Section 525.200 What proceedings had, if effects found in hands of garnishee — judgment.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

525.200. What proceedings had, if effects found in hands of garnishee — judgment. — If, upon such trial, it shall appear that property, effects or money of the defendant are found in the hands of the garnishee, the court or jury shall find what property or effects, and the value thereof, or what money are in his hands, and unless he discharge himself, as provided in section 525.070, by paying over or delivering the same to the sheriff, or unless he shall, within such time as the court shall direct, as provided in section 525.080, pay or deliver up such property, effects or money, or shall execute his bond for the payment or delivery thereof, then the court shall enter up judgment against the garnishee for the proper amount or value as found in money, and execution may issue forthwith to enforce such judgment.

(RSMo 1939 § 1579)

Prior revisions: 1929 § 1415; 1919 § 1865; 1909 § 2432



Section 525.210 Answer taken as sufficient, when.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

525.210. Answer taken as sufficient, when. — If the answer of the garnishee be not excepted to nor denied in proper time, it shall be taken to be true and sufficient.

(RSMo 1939 § 1580)

Prior revisions: 1929 § 1416; 1919 § 1866; 1909 § 2433



Section 525.220 If answer admits effects or indebtedness, proceedings.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

525.220. If answer admits effects or indebtedness, proceedings. — If, by the answer, not excepted to or denied, it shall appear that the garnishee is possessed of property or effects of the defendant, or is indebted to the defendant, the same proceedings may be had to ascertain the value of such property or effects, or amount of such indebtedness, and to render and enforce a judgment therefor, as is provided in section 525.200.

(RSMo 1939 § 1581)

Prior revisions: 1929 § 1417; 1919 § 1867; 1909 § 2434



Section 525.230 Garnishee is a financial institution, one-time deduction permitted, when — procedure.

Effective 15 Jan 2015, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

525.230. Garnishee is a financial institution, one-time deduction permitted, when — procedure. — The garnishee may deduct a one-time sum not to exceed twenty dollars, or the fee previously agreed upon between the garnishee and judgment debtor where and if the garnishee is a financial institution, for his or her trouble and expenses in answering the interrogatories and withholding the funds, to be withheld from any funds garnished, in addition to the moneys withheld to satisfy the court-ordered judgment. Such fee shall not be a credit against the court-ordered judgment and shall be collected first. The garnishee may file a motion with the court for additional costs, including attorney's fees, reasonably incurred in answering the interrogatories in which case the court may make such award as it deems reasonable. The motion shall be filed on or before the date the garnishee makes payment or delivers property subject to garnishment to the court.

(RSMo 1939 § 1582, A.L. 1990 S.B. 834, A.L. 2000 S.B. 896, A.L. 2014 H.B. 1231 merged with S.B. 621 merged with S.B. 672)

Prior revisions: 1929 § 1418; 1919 § 1868; 1909 § 2435

Effective 1-15-15



Section 525.233 Notice of garnishment and writ of sequestration to contain federal taxpayer identification number — failure to comply, effect.

Effective 28 Aug 2010

Title XXXVI STATUTORY ACTIONS AND TORTS

525.233. Notice of garnishment and writ of sequestration to contain federal taxpayer identification number — failure to comply, effect. — The notice of garnishment and the writ of sequestration shall contain only the last four digits of the federal taxpayer identification number, when available, on the judgment debtor. When the last four digits of the federal taxpayer identification number is omitted from the notice of garnishment or the writ of sequestration, the garnishee shall not be held liable for withholding from the incorrect debtor by the creditor garnishing the funds. The creditor shall not have any action against the garnishee, when the last four digits of the federal taxpayer identification number is omitted from the notice of garnishment or the writ of sequestration or does not match the last four digits of the federal taxpayer identification, for failure to withhold from any person the amount stated in the notice of garnishment or the writ of sequestration, except to serve a notice of garnishment or writ of sequestration for the original amount to the garnishee with the correct last four digits of the federal taxpayer identification number.

(L. 1990 S.B. 834, A.L. 2000 S.B. 896, A.L. 2010 H.B. 1654)



Section 525.240 Costs adjudged against plaintiff, when — allowance to garnishee.

Effective 28 Aug 2000

Title XXXVI STATUTORY ACTIONS AND TORTS

525.240. Costs adjudged against plaintiff, when — allowance to garnishee. — If any plaintiff in attachment shall cause any person to be summoned as garnishee, and shall fail to recover judgment against such garnishee, all the costs attending such garnishment shall be adjudged against such plaintiff, and the court shall render judgment in favor of such garnishee, against the plaintiff, for a sum sufficient to indemnify him or her for his or her bona fide time and expenses including actual employee costs, and reasonable attorney's fees, in preparing, attending and answering and defending in subsequent proceedings as garnishee.

(RSMo 1939 § 1583, A.L. 2000 S.B. 896)

Prior revisions: 1929 § 1419; 1919 § 1869; 1909 § 2436



Section 525.250 Adjudication of costs in other cases.

Effective 28 Aug 2000

Title XXXVI STATUTORY ACTIONS AND TORTS

525.250. Adjudication of costs in other cases. — In all cases between the plaintiff and garnishee, a court of competent jurisdiction may order the parties to pay or recover costs, as in ordinary cases between plaintiff and defendant.

(RSMo 1939 § 1584, A.L. 2000 S.B. 896)

Prior revisions: 1929 § 1420; 1919 § 1870; 1909 § 2437



Section 525.260 Debts not due may be attached.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

525.260. Debts not due may be attached. — Debts not yet due to the defendant may be attached, but no execution shall be awarded against the garnishee for debts until they shall become due.

(RSMo 1939 § 1585)

Prior revisions: 1929 § 1421; 1919 § 1871; 1909 § 2438



Section 525.270 Claimants of debts assigned, or property sold, may be made parties, how — notice, how given — trial.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

525.270. Claimants of debts assigned, or property sold, may be made parties, how — notice, how given — trial. — 1. If the garnishee disclose in his answer, and declare his belief, that the debt owing by him to the defendant, or the supposed property of the defendant in his hands, has been sold or assigned to a third person, and the plaintiff contests or disputes the existence, force or validity of such sale or assignment, the court shall make an order upon the supposed vendee or assignee, to appear at a designated time and sustain his claim to the property or debt.

2. A copy of such order shall be served upon him, as in the case of a summons, if he can be found; if not, it shall be published once a week, for three consecutive weeks, in some newspaper published in or nearest the county in which the action is pending, which shall be equivalent to service. If the party so notified fail to appear as required, the garnishee's averment of such sale or assignment shall be disregarded; but if he appear, and, in writing, filed in the cause and verified by affidavit, claim under such sale or assignment, a trial of his right shall be had, without unnecessary delay, upon an issue made thereon; and if the same be determined in his favor, the garnishee shall, as to the property or debt in question, be discharged.

(RSMo 1939 § 1586)

Prior revisions: 1929 § 1422; 1919 § 1872; 1909 § 2439



Section 525.280 Garnishee owing note to defendant, latter may be required to produce same in court — proceedings.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

525.280. Garnishee owing note to defendant, latter may be required to produce same in court — proceedings. — If it shall be made to appear that any garnishee had, before his garnishment, executed to any defendant a negotiable promissory note, which, at the time of the garnishment, was unpaid, the court, or the judge thereof, may order the defendant to deliver the same into the court; and if the defendant, in showing cause for the nondelivery thereof, allege an endorsement or delivery thereof to some other person before the order of the court came to his knowledge, the fact of such transfer and the consideration and good faith thereof may be inquired into and determined by the court; and in order thereto, the alleged endorsee or transferee and the defendant may be examined, on oath, in open court, and if it appear that such endorsee or transferee holds the same by a fraudulent endorsement or delivery, the court may order him to deliver such note into court. Any order of delivery made in pursuance hereof may be enforced by attachment of the body of the party to whom it is directed. When any note shall be delivered into court, in pursuance of this section, the court shall take proper measures to cause any endorsers thereon to be notified, at its maturity, of its nonpayment.

(RSMo 1939 § 1587)

Prior revisions: 1929 § 1423; 1919 § 1873; 1909 § 2440



Section 525.290 Garnishment of wages — personal service upon defendant required — exception — petition and summons to show cause of action.

Effective 28 Aug 1945

Title XXXVI STATUTORY ACTIONS AND TORTS

525.290. Garnishment of wages — personal service upon defendant required — exception — petition and summons to show cause of action. — No wages shall be garnished in aid of attachment before personal service is had or obtained upon the defendant, unless the suit be brought in the county where the defendant resides, or in the county where the debt is contracted and the cause of action arose or accrued, and in cities over one hundred thousand inhabitants in the city where the defendant resides or the debt is contracted and the cause of action accrued; provided, the petition or statement filed in the cause and writ of attachment shall affirmatively show the place where the defendant resides and the place where the debt is contracted and the cause of action arose.

(RSMo 1939 § 1588, A.L. 1945 p. 652)

Prior revisions: 1929 § 1424; 1919 § 1874



Section 525.300 Wages earned out of state exempt — exception.

Effective 28 Aug 1945

Title XXXVI STATUTORY ACTIONS AND TORTS

525.300. Wages earned out of state exempt — exception. — Wages earned out of this state, and payable out of this state, shall be exempt from garnishment in aid of attachment in all cases where the cause of action arose or accrued out of this state, unless the defendant in the attachment suit is personally served with process; and if the writ of attachment is not personally served on the defendant, the court issuing the writ of attachment shall not entertain jurisdiction of the cause, but shall dismiss the suit at the cost of plaintiff. In all actions commenced in this state in which it is sought to garnish wages in aid of attachment, the petition or statement filed in such cause and the writ of attachment shall affirmatively show the place where the defendant resides and the place where the debt is contracted and the cause of action arose.

(RSMo 1939 § 1589, A.L. 1945 p. 652)

Prior revisions: 1929 § 1425; 1919 § 1875



Section 525.310 Compensation of state and municipal employees subject to garnishment, procedure.

Effective 15 Jan 2015, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

525.310. Compensation of state and municipal employees subject to garnishment, procedure. — 1. The state, municipal, or other political subdivision employer served with a garnishment shall have the same duties and obligations as those imposed upon a private employer when served with a garnishment.

2. Pay of any officer, appointee, or employee of the state of Missouri, or any municipal corporation or other political subdivision of the state, shall be subject to garnishment to the same extent as in any other garnishment. All garnishments against such employee shall proceed in the same manner as any other garnishment.

3. Service of legal process to which a department, municipal corporation, or other political subdivision of the state is subject under this section may be accomplished by personal service upon the paying, disbursing, or auditing officer of the state, municipal corporation, or other political subdivision of the state, charged with the duty of payment or audit of such salary, wages, fees, or earnings of such employees.

(L. 1943 p. 400 § 1315(a), A.L. 1978 H.B. 1634, A.L. 1987 H.B. 517, A.L. 1989 S.B. 127, et al., A.L. 2014 H.B. 1231 merged with S.B. 621 merged with S.B. 672)

Effective 1-15-15






Chapter 526 Injunctions

Chapter Cross References



Section 526.010 Injunctions granted by certain courts.

Effective 28 Aug 2004

Title XXXVI STATUTORY ACTIONS AND TORTS

526.010. Injunctions granted by certain courts. — Injunctions may be granted by a circuit judge, or an associate circuit judge.

(RSMo 1939 § 1661, A.L. 1945 p. 647, A.L. 1978 H.B. 1634, A.L. 2004 S.B. 1211)

Prior revisions: 1929 § 1497; 1919 § 1947; 1909 § 2512



Section 526.030 Remedy by injunction to exist, in what cases — prohibition.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

526.030. Remedy by injunction to exist, in what cases — prohibition. — The remedy by writ of injunction or prohibition shall exist in all cases where a cloud would be put on the title of real estate being sold under an execution against a person, partnership or corporation having no interest in such real estate subject to execution at the time of sale, or an irreparable injury to real or personal property is threatened, and to prevent the doing of any legal wrong whatever, whenever in the opinion of the court an adequate remedy cannot be afforded by an action for damages.

(RSMo 1939 § 1683)

Prior revisions: 1929 § 1519; 1919 § 1969; 1909 § 2534

CROSS REFERENCES:

Access to repair structure, compelling by mandatory injunction (cities over 500,000), 82.810

Injunction lies to restrain and enjoin, breach of marketing contract of nonprofit cooperative association, 274.210, 274.270

Injunction lies to restrain and enjoin, dentistry, unauthorized practice of, 332.121

Injunction lies to restrain and enjoin, entertainment place where liquor consumed, 311.480

Injunction lies to restrain and enjoin, food and drug law violations, 196.020

Injunction lies to restrain and enjoin, locker plant licensing and inspection law violations, 196.515

Injunction lies to restrain and enjoin, mine operation, in violation of safety laws, 293.660

Injunction lies to restrain and enjoin, possession of land by plaintiff in ejectment before value of improvements determined, 524.180

Injunction lies to restrain and enjoin, premises used in violation of liquor control law, 311.750

Injunction lies to restrain and enjoin, public utility labor relations law violations, 295.200

Injunction lies to restrain and enjoin, registration of bonds of political subdivision by state auditor, 108.240

Injunction lies to restrain and enjoin, squandering of wife's estate by husband, 452.200

Injunction lies to restrain and enjoin, violation of law or order by gas, electric, water, telephone or telegraph company, 386.360



Section 526.040 Filing of petition and return of injunction bond.

Effective 02 Jan 1979, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

526.040. Filing of petition and return of injunction bond. — Before any party shall be entitled to the injunction herein provided, he shall have filed in the circuit court, or in the office of the clerk thereof, having jurisdiction of the suit, his petition setting forth his cause of action; and when the injunction shall be granted by the circuit judge, it shall be in writing, signed by the judge, and returned together with the bond, to the office of the clerk of the circuit court wherein such petition shall have been filed, and become a part of the record in said cause.

(RSMo 1939 § 1663, A.L. 1945 p. 646, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1499; 1919 § 1949; 1909 § 2514

Effective 1-02-79



Section 526.050 Temporary injunction, when granted.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

526.050. Temporary injunction, when granted. — When it shall appear by the petition that the plaintiff is entitled to the relief demanded, and such relief, or any part thereof, consists, in restraining the commission or continuance of some act of the defendant, the commission or continuance of which, during the litigation, would produce injury to the plaintiff, or when, during the litigation, it shall appear that the defendant is doing, or threatens or is about to do, some act in relation to the plaintiff's rights respecting the subject of the action, and tending to render the judgment ineffectual, a temporary injunction may be granted to restrain such act.

(RSMo 1939 § 1664)

Prior revisions: 1929 § 1500; 1919 § 1950; 1909 § 2515



Section 526.070 Injunction bond.

Effective 28 Aug 1977

Title XXXVI STATUTORY ACTIONS AND TORTS

526.070. Injunction bond. — No injunction, unless on final hearing or judgment, shall issue in any case, except in suits instituted by the state in its own behalf, until the plaintiff, or some responsible person for him, shall have executed a bond with sufficient surety or sureties to the other party, in such sum as the court or judge shall deem sufficient to secure the amount or other matter to be enjoined, and all damages that may be occasioned by such injunction to the parties enjoined, or to any party interested in the subject matter of the controversy, conditioned that the plaintiff will abide the decision which shall be made thereon, and pay all sums of money, damages and costs that shall be adjudged against him if the injunction shall be dissolved. In lieu of the bond the plaintiff may deposit with the court such sum, in cash, as the court may require, sufficient to secure such amounts.

(RSMo 1939 § 1671, A.L. 1977 H.B. 471)

Prior revisions: 1929 § 1507; 1919 § 1957; 1909 § 2522

(1973) Municipality seeking an injunction must execute a bond and does not fall within statutory exception allowing the state to obtain an injunction without execution of a bond in suits instituted in its own behalf. Ruddy v. Corning (A.), 501 S.W.2d 537.



Section 526.080 Bond, where filed.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

526.080. Bond, where filed. — Such bond shall be filed with the clerk of the circuit court of the county to which the injunction is returnable, and the bond may be entered into before said clerk, if the court or judge granting the injunction shall first approve of the security.

(RSMo 1939 § 1672)

Prior revisions: 1929 § 1508; 1919 § 1958; 1909 § 2523



Section 526.090 Venue of proceedings to stay judgment.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

526.090. Venue of proceedings to stay judgment. — Proceedings on an injunction to stay a suit or judgment shall be had in the county where the judgment was rendered or the suit is pending, and the summons may be directed and served as summons in ordinary cases.

(RSMo 1939 § 1665)

Prior revisions: 1929 § 1501; 1919 § 1951; 1909 § 2516



Section 526.100 Notice, to whom given.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

526.100. Notice, to whom given. — Before an injunction shall be granted to stay any proceedings, the applicant shall give reasonable notice, in writing, to the adverse party, if within the state, or to his known agent or attorney, if he has any in the state.

(RSMo 1939 § 1666)

Prior revisions: 1929 § 1502; 1919 § 1952; 1909 § 2517



Section 526.110 Notice to be posted, when.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

526.110. Notice to be posted, when. — If he does not reside in the state, and has no known agent or attorney therein, notice shall be put up ten days before the application for the injunction, in the office of the clerk of the circuit court of the county where the proceedings were had.

(RSMo 1939 § 1667)

Prior revisions: 1929 § 1503; 1919 § 1953; 1909 § 2518



Section 526.120 Form and service of notice.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

526.120. Form and service of notice. — The notice shall state the time and place of applying for the injunction, and shall be proved by the return of an officer, the evidence of a witness or the acknowledgment of the adverse party, his agent or attorney, endorsed thereon.

(RSMo 1939 § 1668)

Prior revisions: 1929 § 1504; 1919 § 1954; 1909 § 2519



Section 526.130 Notice, when not necessary.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

526.130. Notice, when not necessary. — When an injunction to stay proceedings is prayed in the same court where the proceedings were had, no notice of the application shall be necessary, unless prescribed by rules of court.

(RSMo 1939 § 1675)

Prior revisions: 1929 § 1511; 1919 § 1961; 1909 § 2526



Section 526.140 Proceedings where notice not required.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

526.140. Proceedings where notice not required. — When an application shall be made for an injunction, as herein provided, and no notice of such application is required by this chapter, and no notice is in fact given, and the court, judges or judge to which the application is made shall deem it proper that the defendant, or any of several defendants, should be heard before granting the injunction, such court, judges or judge may, by an order, require cause to be shown, at a specified time and place, why the injunction should not be granted, and he or they may, in the meantime, restrain the defendant, or make such other order as the case may require.

(RSMo 1939 § 1681)

Prior revisions: 1929 § 1517; 1919 § 1967; 1909 § 2532



Section 526.150 Extent of injunction to stay proceedings.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

526.150. Extent of injunction to stay proceedings. — No injunction shall be granted to stay any judgment or proceeding, except so much of the recovery or cause of action as the plaintiff shall show himself equitably entitled to be relieved against, and so much as will cover costs.

(RSMo 1939 § 1669)

Prior revisions: 1929 § 1505; 1919 § 1955; 1909 § 2520



Section 526.160 To operate as release of errors.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

526.160. To operate as release of errors. — Every such injunction shall operate as a release of all errors in the proceedings that are prayed to be enjoined.

(RSMo 1939 § 1670)

Prior revisions: 1929 § 1506; 1919 § 1956; 1909 § 2521



Section 526.170 Motion to dissolve.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

526.170. Motion to dissolve. — After the answer is filed, a motion may be made at any time in term to dissolve the injunction, and upon such motion the parties may introduce testimony to support the petition and answer, and the court shall decide the motion upon the weight of testimony, without being bound to take the answer as true.

(RSMo 1939 § 1678)

Prior revisions: 1929 § 1514; 1919 § 1964; 1909 § 2529



Section 526.180 Motion, when continued.

Effective 02 Jan 1979, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

526.180. Motion, when continued. — If, after a motion for a dissolution of the injunction is made, either party will satisfy the court, by his own affidavit, or that of any other person for him, that any material specified part of the bill or answer to which he objects is untrue, that he has witnesses whose testimony he believes he can procure within a reasonable time, or other material testimony which will disprove the same, and that he has not been able to procure such testimony by using due diligence, the court may continue the motion until a later date.

(RSMo 1939 § 1679, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1515; 1919 § 1965; 1909 § 2530

Effective 1-02-79



Section 526.190 Testimony, how taken.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

526.190. Testimony, how taken. — The testimony to be heard on such motion shall be taken as in other cases, except the affidavits which may have been filed with such petition or answer, which may be read on the hearing of such motion; and depositions, taken to support or dissolve an injunction, may be read on the final trial or other proceedings in such cause.

(RSMo 1939 § 1680)

Prior revisions: 1929 § 1516; 1919 § 1966; 1909 § 2531



Section 526.200 Damages upon dissolution.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

526.200. Damages upon dissolution. — Upon the dissolution of an injunction, in whole or in part, damages shall be assessed by a jury, or if neither party require a jury, by the court; but if money, or any proceedings for the collection of any money or demand, shall have been enjoined, the damages thereon shall not exceed ten percent on the amount released by the dissolution, exclusive of legal interest and costs.

(RSMo 1939 § 1673)

Prior revisions: 1929 § 1509; 1919 § 1959; 1909 § 2524



Section 526.210 Judgment against sureties, how enforced.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

526.210. Judgment against sureties, how enforced. — The court shall enter judgment against the obligors in the bond, according to the circumstances of the case, including the damages so assessed, and may award execution thereon, or otherwise enforce such judgment, according to the rules and practice of the court.

(RSMo 1939 § 1674)

Prior revisions: 1929 § 1510; 1919 § 1960; 1909 § 2525



Section 526.220 Violation of injunction, how punished.

Effective 02 Jan 1979, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

526.220. Violation of injunction, how punished. — If any person disobey or violate an injunction after it is served on him, the circuit court to which it is returned shall issue an attachment against him for a contempt; and unless he shall disprove or purge the contempt, the judge may commit him to jail until the sitting of the court in which the injunction is pending, or take bail for his appearance in said court at a specified time, to answer for the contempt, and abide the order of the court, and in the meantime to observe and obey the injunction.

(RSMo 1939 § 1677, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1513; 1919 § 1963; 1909 § 2528

Effective 1-02-79






Chapter 527 Declaratory Judgments; Actions Involving Land Titles; Lis Pendens; Change of Name

Section 527.010 Scope.

Effective 02 Jan 1979, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

527.010. Scope. — The circuit courts of this state, within their respective jurisdictions shall have power to declare rights, status, and other legal relations whether or not further relief is or could be claimed. No action or proceeding shall be open to objection on the ground that a declaratory judgment or decree is prayed for. The declaration may be either affirmative or negative in form and effect; and such declarations shall have the force and effect of a final judgment or decree.

(RSMo 1939 § 1126, A.L. 1978 H.B. 1634)

Effective 1-02-79

(1971) Petition by landowners for judicial declaration that defendant city was without right to extract the percolating waters for sale away from the premises when to do so would deprive plaintiffs, abutting landowners, of reasonable use of underground water for beneficial use of their own land and for injunction against city was sufficient as statement of claim for declaratory relief and to invoke trial court's equitable jurisdiction to consider request for injunction relief and should not have been dismissed without a hearing. Higday v. Nickolaus (A.), 469 S.W.2d 859.

(1974) Held that declaratory judgment is proper procedure for determining parentage and legal status of a child with regard to a natural or adoptive parent. S____ v. W____ (A.), 514 S.W.2d 848.

(1978) Held, it is not the purpose of declaratory judgment to allow prospective negligence action defendant to obtain a declaration of nonliability, though such action may be entertained in discretion of court. Campbell 66 Express v. Thermo King of Springfield (A.), 563 S.W.2d 776.



Section 527.020 Power to construe.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

527.020. Power to construe. — Any person interested under a deed, will, written contract or other writings constituting a contract, or whose rights, status or other legal relations are affected by a statute, municipal ordinance, contract or franchise, may have determined any question of construction or validity arising under the instrument, statute, ordinance, contract, or franchise and obtain a declaration of rights, status or other legal relations thereunder.

(RSMo 1939 § 1127)

(1978) Held not-for-profit corporation is legal entity separate and apart from the persons who are members, and in order to have standing the corporation itself must have legally protected interest. Interest of individual members cannot give standing to corporation. Citizens Against Rezoning, Inc. v. St. Louis County (A.), 563 S.W.2d 173.



Section 527.030 Before breach.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

527.030. Before breach. — A contract may be construed either before or after there has been a breach thereof.

(RSMo 1939 § 1128)



Section 527.040 Declaration of rights or legal relationships, right to obtain, when.

Effective 28 Aug 1983

Title XXXVI STATUTORY ACTIONS AND TORTS

527.040. Declaration of rights or legal relationships, right to obtain, when. — Any person interested as or through a personal representative, trustee, guardian or other fiduciary, creditor, devisee, legatee, heir, next of kin, or cestui que trust, in the administration of a trust, or of the estate of a decedent, an infant, mentally incapacitated person, or insolvent may have a declaration of rights or legal relations in respect thereto:

(1) To ascertain any class of creditors, devisees, legatees, heirs, next of kin or others; or

(2) To direct the personal representatives or trustees to do or abstain from doing any particular act in their fiduciary capacity; or

(3) To determine any question arising in the administration of the estate or trust, including questions of construction of wills and other writings.

(RSMo 1939 § 1129, A.L. 1983 S.B. 44 & 45)



Section 527.050 Enumeration not exclusive.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

527.050. Enumeration not exclusive. — The enumeration in sections 527.020 to 527.040, does not limit or restrict the exercise of the general powers conferred in section 527.010, in any proceeding where declaratory relief is sought, in which a judgment or decree will terminate the controversy or remove an uncertainty.

(RSMo 1939 § 1130)



Section 527.060 Discretionary.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

527.060. Discretionary. — The court may refuse to render or enter a declaratory judgment or decree where such judgment or decree, if rendered or entered, would not terminate the uncertainty or controversy giving rise to the proceeding.

(RSMo 1939 § 1131)



Section 527.070 Review.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

527.070. Review. — All orders, judgments and decrees under sections 527.010 to 527.130 may be reviewed as other orders, judgments and decrees.

(RSMo 1939 § 1132)



Section 527.080 Supplemental relief.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

527.080. Supplemental relief. — Further relief based on a declaratory judgment or decree may be granted whenever necessary or proper. The application therefor shall be by petition to a court having jurisdiction to grant the relief. If the application be deemed sufficient, the court shall, on reasonable notice, require any adverse party whose rights have been adjudicated by the declaratory judgment or decree, to show cause why further relief should not be granted forthwith.

(RSMo 1939 § 1133)



Section 527.090 Jury trial.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

527.090. Jury trial. — When a proceeding under sections 527.010 to 527.130 involves the determination of an issue of fact, such issue may be tried and determined in the same manner as issues of fact are tried and determined in other civil actions in the court in which the proceeding is pending.

(RSMo 1939 § 1134)



Section 527.100 Costs.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

527.100. Costs. — In any proceeding under sections 527.010 to 527.130 the court may make such award of costs as may seem equitable and just.

(RSMo 1939 § 1135)



Section 527.110 Parties.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

527.110. Parties. — When declaratory relief is sought, all persons shall be made parties who have or claim any interest which would be affected by the declaration, and no declaration shall prejudice the rights of persons not parties to the proceedings. In any proceeding which involves the validity of a municipal ordinance or franchise, such municipality shall be made a party, and shall be entitled to be heard, and if the statute, ordinance or franchise is alleged to be unconstitutional, the attorney general of the state shall also be served with a copy of the proceeding and be entitled to be heard.

(RSMo 1939 § 1136)

(1978) Held, that city of Lake Ozark was not an interested party in action under Sawyer Act when it intervened in annexation proceeding brought by city of Osage Beach, even though Lake Ozark was attempting to annex the same land. No question concerning validity of Lake Ozark annexation was raised. State ex rel. City of Lake Ozark v. City of Osage Beach (A.), 568 S.W.2d 539.



Section 527.120 Construction.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

527.120. Construction. — This law is declared to be remedial; its purpose is to settle and to afford relief from uncertainty and insecurity with respect to rights, status and other legal relations; and is to be liberally construed and administered.

(RSMo 1939 § 1137)



Section 527.130 "Person" defined.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

527.130. "Person" defined. — The word "person", wherever used in sections 527.010 to 527.130, shall be construed to mean any person, including a minor represented by next friend or guardian ad litem and any other person under disability lawfully represented, partnership, joint-stock company, corporation, unincorporated association or society or municipal or other corporation of any character whatsoever.

(RSMo 1939 § 1138)



Section 527.150 Suits to determine interest and quiet title, how instituted — effect of judgment.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

527.150. Suits to determine interest and quiet title, how instituted — effect of judgment. — 1. Any person claiming any title, estate or interest in real property, whether the same be legal or equitable, certain or contingent, present or in reversion, or remainder, whether in possession or not, may institute an action against any person or persons having or claiming to have any title, estate or interest in such property, whether in possession or not, to ascertain and determine the estate, title and interest of said parties, respectively, in such real estate, and to define and adjudge by its judgment or decree the title, estate and interest of the parties severally in and to such real property.

2. And upon the trial of such cause, if same be asked for in the pleadings of either party, the court may hear and finally determine any and all rights, claims, interest, liens and demands, whatsoever of the parties, or of any one of them, concerning or affecting said real property, and may award full and complete relief, whether legal or equitable, to the several parties, and to each of them, as fully and with the same force and effect as the court might or could in any other or different action brought by the parties, or any one of them, to enforce any such right, claim, interest, lien or demand, and the judgment or decree of the court when so rendered shall be as effectual between the parties thereto as if rendered in any other, different or separate action prosecuted therefor.

(RSMo 1939 § 1684)

Prior revisions: 1929 § 1520; 1919 § 1970; 1909 § 2535

(1971) Where neither the plaintiffs nor defendants were claiming title to any lands of which the other had title and only issue was the location on the ground of the boundary line between the two tracts, ejectment was the proper remedy and it was error to decree title in plaintiff. Carroz v. Kaminiski (Mo.), 467 S.W.2d 871.



Section 527.160 Practice to conform to code of civil procedure.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

527.160. Practice to conform to code of civil procedure. — The institution, prosecution, trial and determination of suits under section 527.150 shall conform in all respects to the provisions of the code of civil procedure now existing and be in force in this state concerning actions affecting real estate, and judgments rendered in such suits shall have the force and effect as therein provided.

(RSMo 1939 § 1685)

Prior revisions: 1929 § 1521; 1919 § 1971; 1909 § 2536



Section 527.170 Costs in suits to determine interest and quiet title.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

527.170. Costs in suits to determine interest and quiet title. — If the defendant or defendants in suits brought under the provisions of sections 527.150 and 527.160 shall make default, or appearing, shall by answer admit the fact as stated in the petition and consent to judgment as prayed for, the plaintiff shall be adjudged to pay all costs of the suit.

(RSMo 1939 § 1686)

Prior revisions: 1929 § 1522; 1919 § 1972; 1909 § 2537



Section 527.180 Suit to perfect title by limitation — proceedings.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

527.180. Suit to perfect title by limitation — proceedings. — In all cases when, under the provisions of section 516.070, the title or claim of any person out of possession of any real estate shall be barred by limitation, and the title thereto has vested in the party in possession, or the party under whom he claims, under the provisions of said section, the party holding the title which has vested by limitation under the provisions of said section may bring his action in the circuit court of the county in which the real estate is situated, to have his record title thereto perfected, and it shall be sufficient for him to state in his petition that he holds the title to such real estate, and that the same has vested in him or those under whom he claims, by limitation under the provisions of said section, and in such action it shall not be necessary to make any person a party defendant except such persons as may appear to have of record a claim or title adverse to that of plaintiff, and upon the trial of such cause, proof of the facts, showing title in plaintiff by limitation by reason of the provisions of said section, shall entitle him to a decree of the court declaring his title by limitation under the provisions of said section, and a copy of such decree may be entered of record in the office of the recorder of deeds for said county, and in any such action service of process may be had as provided in chapter 506 in causes affecting real estate, and if in any case the person whose adverse claim appears of record shall be dead, then the heirs or devisees of such person, or those claiming by, through or under him or them, if known, shall be made defendants, as adverse claimants, and if they be unknown to plaintiff, then he shall allege in his petition, under oath, that there are, or that he verily believes there are, persons interested in the subject matter of the petition as heirs or devisees of deceased, or as claiming by, through or under him or them, whose names he cannot insert therein because they are unknown to him, and shall describe the interest of such person, and how derived, so far as his knowledge extends, and service of process on such unknown person shall be had as in said chapter 506 is provided in case of unknown parties, and when such service shall be had, judgment and decree shall be rendered the same as though personal service had been had.

(RSMo 1939 § 1687)

Prior revisions: 1929 § 1523; 1919 § 1973; 1909 § 2538



Section 527.188 Petition for vacation of abandoned easement.

Effective 28 Aug 2006

Title XXXVI STATUTORY ACTIONS AND TORTS

527.188. Petition for vacation of abandoned easement. — A property owner of land burdened by an easement created after December 31, 2006, abandoned in whole for a period in excess of ten years, may petition a court of competent jurisdiction to obtain the rights previously transferred and vacation of the easement for monetary consideration equal to the original consideration obtained by the property owner in exchange for the easement. The holder of the easement shall be a party to such action. The holder of any such easement shall be allowed to maintain the easement upon a showing that the holder, in good faith, plans to make future use of the easement. The right to request that an easement be vacated may be waived by the property owner of record from whom the easement was originally acquired or by such property owner's successor in title to the burdened property either in the original instrument of conveyance or in a subsequent signed writing.

(L. 2006 H.B. 1944 § 3)



Section 527.190 Proceedings to establish title when records, deeds are lost or destroyed.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

527.190. Proceedings to establish title when records, deeds are lost or destroyed. — 1. Any person or persons claiming an estate or interest in any lands or real estate in this state, and whose deeds, mortgages, or other written evidence of title or interest, or the record thereof, have been lost or destroyed, may apply by petition to the circuit court of the county in which the land or any part thereof lies, or the record was destroyed, setting forth in said petition a description of said lands, the nature and extent of his, her or their interest or estate therein, and a description of his or her or their deeds, mortgages or other evidence of title, and give the date and contents of said deeds, mortgages or other written evidence of title, and the name or names of the person or persons who executed the same, and the interest therein conveyed to the said claimant, as fully and particularly as said petitioner shall be able.

2. The said petitioner or petitioners shall also set forth in his, her or their petition the manner in which his, her or their deed or deeds, or other evidence of title in and to the lands described in said petition, were lost and destroyed, and praying the said court to hear and make a record of such evidence as the said petitioner or petitioners shall produce, touching or concerning his, her or their alleged estate or interest in and to said lands described in his, her or their petition; and upon hearing such testimony and proof of title as is produced by the said petitioner or petitioners, in support of his, her or their interest and estate in and to said lands described in the said petition, the estate or interest of the said petitioner shall be adjudged and determined by the said court, according to the evidence adduced by the said petitioner or petitioners in support of the estate or interest in which he, she or they may have in and to the said lands described in the said petition, which said petition shall be verified by the affidavit of the petitioner or petitioners, or by the affidavit of some person petitioning in his, her or their behalf.

(RSMo 1939 § 1688)

Prior revisions: 1929 § 1524; 1919 § 1974; 1909 § 2539



Section 527.200 Publication of notice — proceedings.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

527.200. Publication of notice — proceedings. — On the filing of said petition with the clerk of said court, it shall be the duty of said clerk to cause a notice to be published in some public newspaper published in the county where the cause is pending, and if there be no newspaper published in said county, then in some public newspaper published nearest to the county seat of said county, addressed to all whom it may concern, and setting forth the filing of said petition, a description of the lands in said petition described, and the estate or interest claimed therein by said petitioner or petitioners, and that a decree will be entered in said cause at the next term of said court after the due publication of said notice, and the title or interest to or in said land adjudged to said petitioner or petitioners, according to the prayer of said petition; which said notice shall be published once a week for at least four weeks, the last insertion to be at least four weeks prior to the term of said court; and if any person or persons shall be in possession of said lands in the petition described, then a copy of the notice shall be duly served upon such person or persons, at least twenty days previous to said regular term of said court, subsequent to the publication of said notice, as herein provided; and at the next term of said court after the due publication of said notice, the petitioner or petitioners may produce and submit to the court such evidence and proof of title or interest to or in the said lands in the petition described, as he may be able, and also touching and concerning the loss or destruction of his said deed or other evidence of title in and to the lands; which evidence and proofs shall be taken, and proceedings had, after the form and practice and proceedings in civil cases in said court.

(RSMo 1939 § 1689)

Prior revisions: 1929 § 1525; 1919 § 1975; 1909 § 2540



Section 527.210 Decree conclusive as to whom — prima facie as to whom.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

527.210. Decree conclusive as to whom — prima facie as to whom. — Any person who may claim an interest or estate in said lands adverse to that alleged in the said petition or petitions may appear and answer said petition, and resist the claims of said petitioner or petitioners in and to the said lands, and may also produce and submit such evidence and proof of his estate or interest in the said lands, as he, she or they, or any person acting in his, her or their behalf, may desire, conforming in all respects to the same rules of equity as herein provided for the government of petitioner or petitioners; and if, upon a final hearing of the petition, the court shall find the allegations of said petition to be substantially proved, it shall order a decree in said cause adjudging said petitioner or petitioners to be seized of an interest and estate in the said land, according to the allegations and prayer of the said petitioner or petitioners, which said decree shall be conclusive against all persons and parties who may appear and answer in said cause, or who shall have been personally served with notice, and shall be prima facie evidence against all other persons claiming said premises from the time of entering of the said decree.

(RSMo 1939 § 1691)

Prior revisions: 1929 § 1527; 1919 § 1977; 1909 § 2541



Section 527.220 Limitation — court may modify its decree, when.

Effective 28 Aug 1983

Title XXXVI STATUTORY ACTIONS AND TORTS

527.220. Limitation — court may modify its decree, when. — Any person claiming any estate or interest in such lands adverse to the terms of the decree, who has not been personally served with notice, as is provided in section 527.200, or who has not entered his appearance in the cause and answered the petition, as provided in section 527.210, may enter his appearance in the cause at any time within two years after the entry of the decree, and, on his motion, after giving twenty days' notice to the petitioner or petitioners, or any person claiming by, through or under him, her or them, such proceedings shall be opened for the purpose of hearing, upon proof duly taken, any claim of title or interest to or in the lands which may be produced by the person making such motion; and on hearing such motion, and evidence and proof thereupon submitted, the court shall adjudge the ownership and title of the lands according to the evidence adduced, modifying its former decree as the evidence and nature of the case shall in justice and equity require; and if no motion to open such proceedings shall be made within two years from the entering of such decree, the same shall be conclusive against all persons claiming an estate or interest in the lands adverse to the rights of its petitioner, as defined in the decree, except infants and mentally incapacitated persons, who shall be allowed respectively two years after their disability is removed to appear and enter their motion for opening of their proceedings, and make answer to such petition or petitions.

(RSMo 1939 § 1692, A. 1949 H.B. 2129, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 § 1528; 1919 § 1978; 1909 § 2542



Section 527.230 Copy to be recorded, where — may be read in evidence.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

527.230. Copy to be recorded, where — may be read in evidence. — A certified copy of any decree entered in pursuance of sections 527.190 to 527.250 shall be recorded in the office of the recorder or register of deeds of the said county where the lands are situate, and a certified copy of said decree, or of the record thereof, may be read as evidence in all courts and judicial proceedings in this state.

(RSMo 1939 § 1693)

Prior revisions: 1929 § 1529; 1919 § 1979; 1909 § 2543



Section 527.240 Proceedings to conform to the rules in civil practice.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

527.240. Proceedings to conform to the rules in civil practice. — All proceedings had under sections 527.190 to 527.250, inclusive, shall conform, when not otherwise expressly provided, as near as may be to the rules and practice in civil cases.

(RSMo 1939 § 1694)

Prior revisions: 1929 § 1530; 1919 § 1980; 1909 § 2544



Section 527.250 Form of publication notice.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

527.250. Form of publication notice. — In all actions instituted under any of the provisions of sections 527.150 to 527.250, where it is desired or shall be necessary to notify any defendant by publication of the commencement or pendency of such action, such order of publication, notwithstanding any provision in said sections to the contrary, shall be in substance in the following form, and when so made and given shall in all cases be deemed and held sufficient, to wit:

­

­

(RSMo 1939 § 1690)

Prior revisions: 1929 § 1526; 1919 § 1976



Section 527.260 Notice of lis pendens in equity action — recording.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

527.260. Notice of lis pendens in equity action — recording. — In any civil action, based on any equitable right, claim or lien, affecting or designed to affect real estate, the plaintiff shall file for record, with the recorder of deeds of the county in which any such real estate is situated, a written notice of the pendency of the suit, stating the names of the parties, the style of the action and the term of the court to which such suit is brought, and a description of the real estate liable to be affected thereby; and the pendency of such suit shall be constructive notice to purchasers or encumbrancers, only from the time of filing such notice. The recorder shall note the time of receiving such notice, and shall record and index the same in like manner as deeds of real estate are required to be recorded and indexed.

(RSMo 1939 § 3545)

Prior revisions: 1929 § 3155; 1919 § 7215; 1909 § 8211

(1969) In any civil action designed to affect real estate, where the plaintiff files for record a written notice of the pendency of the suit, and the notice of lis pendens has a reasonable relation to the action filed, absolute privilege attaches to its recordation. Houska v. Frederick (Mo.), 447 S.W.2d 514.



Section 527.270 Petition, where presented — contents — proceedings.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

527.270. Petition, where presented — contents — proceedings. — Hereafter every person desiring to change his or her name may present a petition to that effect, verified by affidavit, to the circuit court in the county of the petitioner's residence, which petition shall set forth the petitioner's full name, the new name desired, and a concise statement of the reason for such desired change; and it shall be the duty of the judge of such court to order such change to be made, and spread upon the records of the court, in proper form, if such judge is satisfied that the desired change would be proper and not detrimental to the interests of any other person.

(RSMo 1939 § 1706)

Prior revisions: 1929 § 1542; 1919 § 1992; 1909 § 2556



Section 527.280 Fees to be paid by petitioner.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

527.280. Fees to be paid by petitioner. — The fees for proceedings under sections 527.270 to 527.290 shall be the same as are now or may hereafter be allowed in similar cases in said court, to be paid by the petitioner.

(RSMo 1939 § 1707)

Prior revisions: 1929 § 1543; 1919 § 1993; 1909 § 2557



Section 527.290 Notice of change to be given, when and how — not required, when.

Effective 28 Aug 2013

Title XXXVI STATUTORY ACTIONS AND TORTS

527.290. Notice of change to be given, when and how — not required, when. — 1. Public notice of such a change of name shall be given at least three times in a newspaper published in the county where such person is residing, within twenty days after the order of court is made, and if no newspaper is published in the person's or any adjacent county, then such notice shall be given in a newspaper published in the City of St. Louis, or at the seat of government.

2. Public notice of such name change through publication as required in subsection 1 of this section shall not be required, and any system operated by the judiciary that is designed to provide public case information electronically shall not post the name change, if the petitioner is:

(1) The victim of a crime, the underlying factual basis of which is found by the court on the record to include an act of domestic violence, as defined in section 455.010;

(2) The victim of child abuse, as defined in section 210.110; or

(3) The victim of domestic violence by a family or household member, as defined in section 455.010.

(RSMo 1939 § 1708, A.L. 2004 S.B. 1211, A.L. 2011 S.B. 320, A.L. 2013 H.B. 215)

Prior revisions: 1929 § 1544; 1919 § 1994; 1909 § 2558






Chapter 528 Partition Suits

Section 528.010 Equity suit — who may bring.

Effective 07 Jul 1997, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

528.010. Equity suit — who may bring. — Whenever under or through any deed, conveyance or will, heretofore or hereafter made, an estate for life, or a conditional or contingent or other estate of uncertain vesting or duration is created, or provided for in lands with remainder over or reversion, whether absolute, contingent or conditional, or an estate in lands is created, or provided for, to commence or to vest in the future, either absolute, contingent or conditional, any person or persons holding the estate or an interest in the estate, carrying the right of immediate use and enjoyment of such lands, may sue in equity for sale of such lands or any of the same upon the ground that the life or other estate of immediate enjoyment is burdensome and unprofitable or that the cost of paying the taxes and assessments thereon and holding, maintaining, caring for and preserving the lands from waste, or injury, and deterioration, exceeds the reasonable value of the rents and profits thereof, and that a greater income can probably be had from proceeds of a sale thereof invested in bonds of the United States or of Missouri or some municipality or school district thereof or first lien mortgage loans upon lands situate in this state; and if upon trial of such case the court finds the allegations of the petition in such suit to be true it shall order, adjudge and decree that sale of such lands in partition shall be made in the same manner as other sales of lands not susceptible of division in kind, are or may be by law provided to be made; and, the sale proceeds, after paying the costs and expenses of the suit and sale therefrom and the commuted value of any estate as may be commutable and so requested to be by the owner or owners thereof, as in other suits in partition, shall be invested and administered by the circuit clerk as directed by the court, in the court's discretion, as a trust fund for the parties in interest and persons who may become such and the income to accumulate or be distributed according to the respective estates of the parties interested or who may become interested therein.

(RSMo 1939 § 1710, A.L. 1997 S.B. 387)

Prior revision: 1929 § 1546

Effective 7-07-97



Section 528.020 Parties to suit.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

528.020. Parties to suit. — 1. All persons in being who are vested, and all persons in being who might or would have become vested, with an estate in said lands in case the event, condition, contingency or lapse of time upon which the same may be limited to vest in such person had happened or occurred at or immediately prior to the commencement of such suit, shall be made parties plaintiff or defendant therein; and no such person not party thereof shall be bound thereby; but the rule of representation of persons not in being by the person or persons of the same class in estate or related in estate in respect to the lands shall apply and all persons not in being shall be bound in such cases by such rule and as to and against all such persons both those in being and those not in being such sale shall carry full title to said lands.

2. In any case provided in this chapter to be brought if the petition shall allege or it shall appear to the court at any time pending the suit that an interest or estate in the land constituting the subject matter of the suit might vest in a person or persons not in being and who may not be so representable by persons in being of the same class or related in estate, then the court shall appoint some disinterested attorney, member of its bar, to represent and protect as a friend of the court the interests of such possible persons, and all such shall be bound by the result of the suit.

(RSMo 1939 § 1711)

Prior revision: 1929 § 1547



Section 528.030 Partition, suit for, by whom brought, how determined.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

528.030. Partition, suit for, by whom brought, how determined. — In all cases where lands, tenements or hereditaments are held in joint tenancy, tenancy in common, or coparcenary, including estates in fee, for life, or for years, tenancy by the curtesy and in dower, it shall be lawful for any one or more of the parties interested therein, whether adults or minors, to file a petition in the circuit court of the proper county, asking for the admeasurement and setting off of any dower interest therein, if any, and for the partition of the remainder, if the same can be done without great prejudice to the parties in interest; and if not, then for a sale of the premises, and a division of the proceeds thereof among all of the parties, according to their respective rights and interests.

(RSMo 1939 § 1709)

Prior revisions: 1929 § 1545; 1919 § 1995; 1909 § 2559

(1978) Joint tenants have an absolute right of partition and fact that title was in joint tenancy with right of survivorship was not in itself an implication of an agreement not to partition. Stout v. Stout (A.), 564 S.W.2d 89.



Section 528.040 Suit, where brought.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

528.040. Suit, where brought. — Such petition shall be filed in the circuit court of the county in which such lands, tenements or hereditaments lie; but if the same shall lie in two or more counties, whether in detached parcels or otherwise, said petition shall be filed in the circuit court of the county in which any portion of such premises is situate, and a majority of the parties entitled thereto reside; and in case a majority of said parties do not reside in any such county, or all of them are nonresidents of the state, the proceedings for partition shall be had in the circuit court of that county in which an equal or greater part of such premises may be.

(RSMo 1939 § 1712)

Prior revisions: 1929 § 1548; 1919 § 1996; 1909 § 2560

(1964) This provision does not authorize joinder of separate and distinct partition actions in one petition where all land involved in one action is located in one county and all land involved in the separate action is located in a different county and where the parties affected by the two partitions do not claim under the same document or documents in both actions and all the parties to the two actions are not the same. Buschmeyer v. Eikermann (Mo.), 378 S.W.2d 468.



Section 528.050 Petition shall set forth what facts.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

528.050. Petition shall set forth what facts. — The petition shall particularly describe the premises sought to be divided or sold, and shall set forth the names, rights and title of all parties interested therein, so far as the same can be stated, including persons entitled to the reversion, remainder or inheritance, and of every person who, upon any contingency, may be or become entitled to any beneficial interest in the premises.

(RSMo 1939 § 1713)

Prior revisions: 1929 § 1549; 1919 § 1997; 1909 § 2561



Section 528.060 Who shall be made parties.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

528.060. Who shall be made parties. — Every person having any interest in such premises, whether in possession or otherwise, shall be made a party to such petition.

(RSMo 1939 § 1714)

Prior revisions: 1929 § 1550; 1919 § 1998; 1909 § 2562



Section 528.070 When name or interest of a party is unknown, what necessary.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

528.070. When name or interest of a party is unknown, what necessary. — In case one or more of such parties, or the share or quantity of interest of any of the parties be unknown to the petitioner, or be uncertain or contingent, or the ownership of the inheritance shall depend upon an executory devise, or the remainder shall be contingent, so that such parties cannot be named, the same shall be so stated in the petition.

(RSMo 1939 § 1715)

Prior revisions: 1929 § 1551; 1919 § 1999; 1909 § 2563



Section 528.080 Those having an interest may appear and be made parties.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

528.080. Those having an interest may appear and be made parties. — Any person having an interest in such premises, whether the same be present or future, vested or contingent, though not made a party in the petition, may appear and be made a party on application for that purpose, accompanied by an affidavit of such interest.

(RSMo 1939 § 1716)

Prior revisions: 1929 § 1552; 1919 § 2000; 1909 § 2564



Section 528.090 Proceedings, how governed.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

528.090. Proceedings, how governed. — All pleadings and proceedings under this chapter shall be had as in ordinary civil actions.

(RSMo 1939 § 1717)

Prior revisions: 1929 § 1553; 1919 § 2001; 1909 § 2565



Section 528.100 Conservators may act for disabled persons.

Effective 28 Aug 1983

Title XXXVI STATUTORY ACTIONS AND TORTS

528.100. Conservators may act for disabled persons. — The conservators of the estates of minors and disabled persons, appointed according to law, are hereby authorized, in behalf of their respective protectees, to do and perform any matter or thing respecting the division of any lands, tenements or hereditaments, as herein directed, which shall be binding on such protectee, and deemed as valid to every purpose as if the same had been done by such protectee after his disabilities are removed.

(RSMo 1939 § 1718, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 § 1554; 1919 § 2002; 1909 § 2566



Section 528.130 Partition not to be made contrary to will.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

528.130. Partition not to be made contrary to will. — No partition or sale of lands, tenements or hereditaments, devised by any last will, shall be made under the provisions of this chapter, contrary to the intention of the testator, expressed in any such will.

(RSMo 1939 § 1721)

Prior revisions: 1929 § 1557; 1919 § 2005; 1909 § 2569



Section 528.140 Partitioned lands subject to debts of estate.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

528.140. Partitioned lands subject to debts of estate. — Upon judgment of partition in proceedings commenced under this chapter, where the lands, tenements or hereditaments, or any portion thereof, sought to be divided as herein directed, shall have descended to any of the parties in interest, and the court shall not be satisfied either that the estate from which the same has descended has been finally settled, and all claims against the same fully discharged, or that the personal property, or other real property not already partitioned, belonging to such estate, is more than sufficient to pay all claims and demands against the same, the order of distribution shall not apply to nor take effect upon any of the lands, tenements or hereditaments allotted, or the share of the proceeds of any sale adjudged to the parties whose interest shall have so descended, until such estate shall have been finally settled and all claims against the same fully discharged; and until such final settlement, the interest of all parties in such lands, tenements or hereditaments, or in the proceeds of sale in cases where sale has been ordered, shall remain and be subject to the claims against the same.

(RSMo 1939 § 1722)

Prior revisions: 1929 § 1558; 1919 § 2006; 1909 § 2570



Section 528.150 Judgment by default shall be rendered, when — proof of title to be exhibited.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

528.150. Judgment by default shall be rendered, when — proof of title to be exhibited. — If any of the parties, duly notified according to law, shall not appear and answer within the time allowed for that purpose, the default shall be entered, but the petitioners shall, nevertheless, exhibit proofs of their title.

(RSMo 1939 § 1723)

Prior revisions: 1929 § 1559; 1919 § 2007; 1909 § 2571



Section 528.160 Rights of parties to be determined, how — judgment to be rendered.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

528.160. Rights of parties to be determined, how — judgment to be rendered. — The court shall ascertain from the evidence, in case of a default, or from the confession of the parties, if they appear, or from the verdict by which any issue of fact shall be determined, and shall declare the rights, titles and interests of the parties to such proceedings, petitioners as well as defendants, and determine such rights, and give judgment that partition be made between such of them as shall have any right therein accordingly.

(RSMo 1939 § 1724)

Prior revisions: 1929 § 1560; 1919 § 2008; 1909 § 2572

(1974) Counsel for plaintiff acts for all parties and his fees are to be paid by both plaintiffs and defendants in proportion to their interest. All persons having an interest must be made parties. Billinger v. Jost (A.), 510 S.W.2d 57.



Section 528.170 Several shares may be set off together.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

528.170. Several shares may be set off together. — It shall be lawful for the court, in rendering judgment of partition, to order and direct that any number of shares be set off together in one parcel, and that the residue be divided among the other parties, according to their several rights.

(RSMo 1939 § 1725)

Prior revisions: 1929 § 1561; 1919 § 2009; 1909 § 2573



Section 528.180 Parcels, set off to the parties, to be held and enjoyed by them, how.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

528.180. Parcels, set off to the parties, to be held and enjoyed by them, how. — If partition be made according to such judgment, and the report of the commissioners, as herein directed, be confirmed, the parcel so set off to several parties shall thereafter be held and enjoyed by them, in like portions and in the same estate as they before had in the whole.

(RSMo 1939 § 1726)

Prior revisions: 1929 § 1562; 1919 § 2010; 1909 § 2574



Section 528.190 When parties claim adversely, court shall proceed, how.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

528.190. When parties claim adversely, court shall proceed, how. — Whenever it shall appear in any proceeding in partition that there are parties claiming the same portion adversely to each other, the court may either decide upon such adverse claims, or, in its discretion, direct the share or shares so in controversy to be set off and allotted, subject to the claims of the parties in controversy against each other.

(RSMo 1939 § 1727)

Prior revisions: 1929 § 1563; 1919 § 2011; 1909 § 2575



Section 528.200 Court shall appoint commissioners, when.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

528.200. Court shall appoint commissioners, when. — Whenever any judgment of partition shall be rendered, the court shall appoint not less than three nor more than five competent persons as commissioners, residents of the county, or any of the counties in which the premises to be divided shall be situated, to admeasure and set off the dower, if any, and to make the partition so adjudged, according to the respective rights and interests of the parties, as the same were ascertained and determined by the court, and shall designate the part or share, if any, which shall remain undivided.

(RSMo 1939 § 1728)

Prior revisions: 1929 § 1564; 1919 § 2012; 1909 § 2576



Section 528.210 Court, or judge, may appoint new commissioners, when.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

528.210. Court, or judge, may appoint new commissioners, when. — In case of the death, resignation, neglect or refusal to act, of any of the commissioners appointed by virtue of this chapter, before the duties, trust and services hereby required of them shall be completed, the court, or judge thereof in vacation, may appoint another commissioner or commissioners, who shall be vested with the like power and authority as if he or they had been originally appointed.

(RSMo 1939 § 1729)

Prior revisions: 1929 § 1565; 1919 § 2013; 1909 § 2577



Section 528.220 Compensation of commissioners.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

528.220. Compensation of commissioners. — The commissioners appointed in pursuance of this chapter shall be entitled to receive for every day they shall be employed in effecting such division such sum or compensation as may be determined and fixed by the court; and the chainmen and markers, aiding in any survey authorized by this chapter, shall be entitled to receive for their services such sum or compensation as may be fixed by the court, which sum or compensation shall be reported by the commissioners and taxed and collected as other costs.

(RSMo 1939 § 1730)

Prior revisions: 1929 § 1566; 1919 § 2014; 1909 § 2578



Section 528.230 Commissioners to make affidavit and give notice to parties.

Effective 28 Aug 1983

Title XXXVI STATUTORY ACTIONS AND TORTS

528.230. Commissioners to make affidavit and give notice to parties. — The commissioners, before proceeding to the execution of their duties, shall make affidavit, before some officer qualified to administer oaths, honestly and impartially to execute the trust reposed in them, which shall be returned and filed with their report, and shall give at least five days' notice to each party to the suit, or his conservator or attorney, of the time when they will proceed to the performance of their duties; and if any such party do not reside in any county in which any of the land is situate, and have no conservator or attorney therein, notice to such party may be served by posting same in the office of the clerk of the court wherein the suit is pending at least five days before such time.

(RSMo 1939 § 1731, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 § 1567; 1919 § 2015; 1909 § 2579



Section 528.240 Commissioners shall proceed, how.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

528.240. Commissioners shall proceed, how. — The commissioners shall, as soon as may be, proceed to perform their duties, according to the judgment of the court:

(1) Admeasuring and setting off the dower of any widow interested therein; and

(2) To divide and set off, by proper metes and bounds, each share of the several persons interested, according to their respective titles.

(RSMo 1939 § 1732)

Prior revisions: 1929 § 1568; 1919 § 2016; 1909 § 2580



Section 528.250 Land not susceptible of division, commissioners shall report, what.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

528.250. Land not susceptible of division, commissioners shall report, what. — If it shall appear to the commissioners, or a majority of them, that such assignment of dower, if any, and partition of the premises cannot be made without great prejudice to the owners, they shall make report of such facts to the court, in writing; or if the judgment of the court can be executed only as to a part of such premises, they shall make division of such part, and report the same to the court, together with the residue which, in their opinion, is not susceptible of division.

(RSMo 1939 § 1733)

Prior revisions: 1929 § 1569; 1919 § 2017; 1909 § 2581



Section 528.260 Lands shall be divided, how.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

528.260. Lands shall be divided, how. — In assigning dower and making partition under this chapter, the commissioners shall divide the lands and tenements, and allot the several portions and shares thereof to the respective parties, quantity and quality relatively considered by them; and where the lands are in detached parcels or otherwise, the dower estate, if any, shall be set apart in one body, as near as practicable.

(RSMo 1939 § 1734)

Prior revisions: 1929 § 1570; 1919 § 2018; 1909 § 2582



Section 528.270 May divide lands into lots, when.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

528.270. May divide lands into lots, when. — Whenever in the opinion of the commissioners, in any case of partition or order of sale, it will be to the interest of the parties to divide the lands into lots, and lay out streets, avenues, lanes and alleys, they may cause the same to be done, and in that case shall return with their report a plat of the land so laid out, which report shall be subject to the rejection or confirmation of the court, as in other cases.

(RSMo 1939 § 1735)

Prior revisions: 1929 § 1571; 1919 § 2019; 1909 § 2583



Section 528.280 Commissioners shall make report — contents.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

528.280. Commissioners shall make report — contents. — The commissioners shall make a full and ample report of their proceedings in writing, signed by them, or a majority of them, specifying therein the manner of executing their trust, and describing the lands divided and the shares allotted to each party, with the quantity of each share, the boundaries, courses and distances and the items of their charges.

(RSMo 1939 § 1736)

Prior revisions: 1929 § 1572; 1919 § 2020; 1909 § 2584



Section 528.290 Report to be proved or acknowledged — filed.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

528.290. Report to be proved or acknowledged — filed. — The report shall be proved or acknowledged before some officer authorized to take the proof of deeds, in the same manner that deeds are required to be proved or acknowledged, to entitle them to be recorded, and shall be filed in the office of the clerk of the court.

(RSMo 1939 § 1737)

Prior revisions: 1929 § 1573; 1919 § 2021; 1909 § 2585



Section 528.300 Report may be set aside and new commissioners appointed, when.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

528.300. Report may be set aside and new commissioners appointed, when. — Upon good cause shown by any of the parties, the court may set aside the report, and appoint new commissioners as often as may be necessary, who shall proceed in like manner as heretofore directed.

(RSMo 1939 § 1738)

Prior revisions: 1929 § 1574; 1919 § 2022; 1909 § 2586



Section 528.310 If report approved, judgment to be rendered thereon — force of judgment.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

528.310. If report approved, judgment to be rendered thereon — force of judgment. — If no such cause be shown, the report shall be confirmed, and final judgment rendered thereon, which judgment shall be binding and conclusive upon all parties to the proceedings, and all persons claiming under them.

(RSMo 1939 § 1739)

Prior revisions: 1929 § 1575; 1919 § 2023; 1909 § 2587



Section 528.320 Copy of report and judgment to be recorded.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

528.320. Copy of report and judgment to be recorded. — The clerk of the court shall make out a certified copy of such report and of the judgment and confirmation and cause the same to be recorded in the office of the recorder of each county in which any of the estate thus divided is situated, the costs of such certified copy and recording to be taxed as other costs in the case.

(RSMo 1939 § 1740)

Prior revisions: 1929 § 1576; 1919 § 2024; 1909 § 2588



Section 528.330 When land laid out, map shall be returned, filed and recorded.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

528.330. When land laid out, map shall be returned, filed and recorded. — Where the commissioners have, in pursuance of the provisions of section 528.270, laid out the land into lots, streets, lanes or alleys, and have returned a plat of the land so divided, and their report is confirmed, a copy of the plat shall be filed in the office of the recorder of the county, in like manner and with like effect as in case of plats of towns or additions made and filed by the proprietor.

(RSMo 1939 § 1741)

Prior revisions: 1929 § 1577; 1919 § 2025; 1909 § 2589



Section 528.340 Court may order sale of lands, when.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

528.340. Court may order sale of lands, when. — If the commissioners so appointed shall report to the court that the lands, tenements or hereditaments, or any lot, tract or portion thereof, are so situated that an assignment of dower, if any, and partition thereof, cannot be made without great prejudice to the owners, the court may, if satisfied that such report is just and correct, make an order that the sheriff sell the premises situate in his county, or any portion thereof, which is reported insusceptible of division, and including any dower interest therein, at public auction to the highest bidder.

(RSMo 1939 § 1742)

Prior revisions: 1929 § 1578; 1919 § 2026; 1909 § 2590



Section 528.350 Proceedings where part of shares has been set off.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

528.350. Proceedings where part of shares has been set off. — Whenever the commissioners report that they have set off a part only of the shares, according to the division ordered, and such report is confirmed, only that part of the land which is not set off to any party shall be sold and the proceeds apportioned among the parties to whom no land has been allotted; and the costs of the proceedings shall be paid by the parties in proportion to their respective shares in the land which is the subject of the proceedings.

(RSMo 1939 § 1743)

Prior revisions: 1929 § 1579; 1919 § 2027; 1909 § 2591



Section 528.360 Effect of confirmation of report on parties claiming adversely.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

528.360. Effect of confirmation of report on parties claiming adversely. — When, in any report of commissioners, setting off a parcel, the subject of the adverse claims of different parties shall be confirmed, it shall be a bar to the claims of such parties to the residue of the lands, or the moneys arising thereon, if sold, and shall vest the part allotted subject to the controversy, in the party who shall have title to the share or shares represented in the allotment.

(RSMo 1939 § 1744)

Prior revisions: 1929 § 1580; 1919 § 2028; 1909 § 2592



Section 528.370 Order of sale shall specify what — shall be certified to sheriff — duty of sheriff — sale, how conducted.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

528.370. Order of sale shall specify what — shall be certified to sheriff — duty of sheriff — sale, how conducted. — The order of sale to be made in pursuance of the provisions of this chapter shall not specify the day of sale; and the clerk shall, without delay, deliver a duly certified copy thereof to the sheriff, who shall in due time proceed to advertise and sell; and the sale shall take place during some day of the term of the court, and be governed by the same regulations prescribed by law for sales of real estate under execution, notice thereof being given in the same manner by the sheriff as provided by law for such sales; provided, that where a tract or parcel of land is cut or divided by county lines, the sale of the whole thereof shall be made by the sheriff or commissioner in that county wherein the greater part of such land is situated; but in such cases he shall give notice of such sale in the other county by posting up at least five printed handbills in as many public places in such county.

(RSMo 1939 § 1745)

Prior revisions: 1929 § 1581; 1919 § 2029; 1909 § 2593



Section 528.380 Order of sale shall be renewed, when.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

528.380. Order of sale shall be renewed, when. — Where any such order of sale has been made, and the sale has failed to take place by reason of the failure of the term of court, or other cause, the court, or clerk thereof in vacation, shall renew such order of sale generally, without specifying any time for sale; and the clerk shall, without delay, deliver a certified copy of such order to the sheriff, who shall then proceed to advertise to sell in conformity with section 528.370.

(RSMo 1939 § 1746)

Prior revisions: 1929 § 1582; 1919 § 2030; 1909 § 2594



Section 528.390 Lands may be sold in parcels, when.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

528.390. Lands may be sold in parcels, when. — If the premises consist of distinct buildings, farms, tracts or lots of land, they shall be sold separately; or when any tract of land or lot can be divided for the purpose of sale, with advantage to the parties interested, it may be so divided and sold in parcels.

(RSMo 1939 § 1747)

Prior revisions: 1929 § 1583; 1919 § 2031; 1909 § 2595



Section 528.400 Sheriff to collect purchase money, make deed to purchaser — proceedings if sheriff or purchaser dies.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

528.400. Sheriff to collect purchase money, make deed to purchaser — proceedings if sheriff or purchaser dies. — 1. The sheriff shall take the notes and bonds for the purchase money, collect and pay over the same according to the order of the court, and make the deed to the purchaser, which shall be acknowledged or proved and recorded in the same manner as conveyances made by the sheriff of lands sold under execution, and shall be a bar against all persons interested in such premises who shall have been parties to the proceedings, and against all persons claiming from such parties, or either of them.

2. If the sheriff shall, before execution and acknowledgment of the deed to the purchaser, die, or be removed from office, or remove from the county where the land is situate, then the court having jurisdiction of the cause wherein partition was adjudged shall, on the application of the purchaser, order the successor of the sheriff making the sale, in office at the time of making such application, to execute and acknowledge the deed to the purchaser, and such successor is hereby fully empowered to do so; and the deed, executed and acknowledged by such successor, shall have the same force and effect in law and equity as though executed and acknowledged by the sheriff making the sale.

3. If, after confirmation of the sale of any real estate sold under the provisions of this chapter, and before execution and acknowledgment of the deed therefor by the sheriff to the purchaser, the purchaser shall sell and assign his whole interest in the land purchased by him, then the court having jurisdiction of the cause wherein partition was adjudged shall, on application of the assignee and the production of unequivocal proof of the fact of sale and assignment, order the sheriff or his successor in office at the time of such application, to execute and acknowledge the deed to such assignee, and the sheriff or his successor is hereby fully empowered to do so; and the deed so executed and acknowledged shall have the same force and effect in law and equity as though executed and acknowledged by the sheriff to the original purchaser.

4. If, in case of the sale of any lands under the provisions of this chapter, the purchaser shall die before the execution and acknowledgment of the deed therefor, the court having jurisdiction of the cause wherein partition was adjudged shall on proof of the fact of the purchaser's death, submitted by his widow and heirs, or any or either of them, or by his executor or administrator, order the sheriff making the sale, or his successor, at the time such proof is submitted, to execute and acknowledge the deed to the heirs of decedent, subject to the dower interest therein of his widow, if there be one, and such deed shall be executed and acknowledged by the sheriff or such successor accordingly.

(RSMo 1939 § 1748)

Prior revisions: 1929 § 1584; 1919 § 2032; 1909 § 2596



Section 528.410 Defective sheriff's deed to be corrected, when and how.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

528.410. Defective sheriff's deed to be corrected, when and how. — Whenever it shall be shown to the circuit court by motion in writing, verified by affidavit, that any sheriff has executed and delivered to the purchaser a defective deed in partition, or one which failed to correctly describe the land actually sold, and that since such defective conveyance no other person has obtained adverse and intervening rights which would be prejudiced, then the court shall order the sheriff who made such defective conveyance, or his successor in office, to execute, acknowledge and deliver a supplemental deed for said land to the original purchaser, his grantee, or to the person or persons claiming by, through or under him, which supplemental deed shall recite the facts upon which it is based, shall be evidence thereof, and shall have the same force and effect in law and equity as if executed and acknowledged on the date of such defective deed. This provision shall apply to defects and mistakes in all such conveyances, whether made prior or subsequent to this enactment.

(RSMo 1939 § 1749)

Prior revisions: 1929 § 1585; 1919 § 2033; 1909 § 2597



Section 528.420 Sale to be a bar against dower, when.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

528.420. Sale to be a bar against dower, when. — Every sale made by virtue of this chapter shall be a firm and effectual bar to any widow who may be a party to the proceedings, against any dower or right of dower which she might have had in and to the premises sold.

(RSMo 1939 § 1750)

Prior revisions: 1929 § 1586; 1919 § 2034; 1909 § 2598



Section 528.430 Sheriff and sureties responsible on his bond, when.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

528.430. Sheriff and sureties responsible on his bond, when. — The sheriff and his sureties shall be responsible on his official bond for his acts in all cases under this chapter, and for the notes, bonds or money collected or received by him, and he may be compelled to account for and pay over the same, in the same manner as in cases of money collected on execution.

(RSMo 1939 § 1751)

Prior revisions: 1929 § 1587; 1919 § 2035; 1909 § 2599



Section 528.440 Outgoing sheriff to complete sale — exception.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

528.440. Outgoing sheriff to complete sale — exception. — If any sale be made by any sheriff before he goes out of office, and the business be not completed when he ceases to be sheriff, he may do all subsequent acts, collect and pay over the money, and make the deed, in the same manner as if he continued to be sheriff, unless the court shall by order direct the business to be transferred to the next sheriff; in which case all acts remaining to be done by the sheriff, at the date of such order, shall be done by the sheriff then in office.

(RSMo 1939 § 1752)

Prior revisions: 1929 § 1588; 1919 § 2036; 1909 § 2600



Section 528.450 Sheriff to report to court — report shall contain what.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

528.450. Sheriff to report to court — report shall contain what. — After completing the sales, the sheriff shall report his proceedings to the court, with a description to the different parcels of the land sold, the name of the purchaser and the price bid, which report shall be filed in the court; he shall also file in the clerk's office an accurate statement of all moneys received, and all costs and expenses paid or incurred in the transaction of the business including the costs for extending or compiling an abstract or abstracts of title to such land or lands, and the court shall allow such as are legal and reasonable.

(RSMo 1939 § 1753)

Prior revisions: 1929 § 1589; 1919 § 2037; 1909 § 2601



Section 528.460 Proceeds of sale, how divided.

Effective 28 Aug 1983

Title XXXVI STATUTORY ACTIONS AND TORTS

528.460. Proceeds of sale, how divided. — The court shall direct the payment by the sheriff of all the costs and expenses of the proceedings, together with the present value of any dower interest, to the parties entitled thereto, and the remainder to the parties in interest, their conservators or legal representatives, according to their respective rights, as ascertained by the judgment of the court.

(RSMo 1939 § 1754, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 § 1590; 1919 § 2038; 1909 § 2602



Section 528.470 Adverse claim to share, how disposed of.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

528.470. Adverse claim to share, how disposed of. — In all cases of adverse claims to any one or more shares, the money arising from sales which belongs to the owner of such share or shares shall be retained by the sheriff of the county, and by him held subject to the future order of the court.

(RSMo 1939 § 1755)

Prior revisions: 1929 § 1591; 1919 § 2039; 1909 § 2603



Section 528.480 Party claiming proceeds of sale may proceed, how.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

528.480. Party claiming proceeds of sale may proceed, how. — Any party to the proceeding in partition claiming such moneys as owner of the premises sold may file his petition in the office of the clerk of the court, setting forth the nature of his claim in all its particulars, and the name and residence, if known, of the other party claiming as aforesaid, and praying an order for the payment of the money to him; which petition shall be verified by the affidavit of the petitioner or some credible person.

(RSMo 1939 § 1756)

Prior revisions: 1929 § 1592; 1919 § 2040; 1909 § 2604



Section 528.490 Summons may be directed to whom — how served.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

528.490. Summons may be directed to whom — how served. — Upon the filing of such petition, the clerk shall issue a summons, directed to the sheriff of each county in this state in which any defendant resides, with a copy of the petition, which shall be served as in ordinary civil cases.

(RSMo 1939 § 1757)

Prior revisions: 1929 § 1593; 1919 § 2041; 1909 § 2605



Section 528.500 Answer shall contain what — issue shall be tried, how.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

528.500. Answer shall contain what — issue shall be tried, how. — The answer shall state the nature of the defendant's claim, in all its particulars, shall be verified by the affidavit of the defendant, or some other credible person, and may be filed in vacation; and the court shall cause all questions of fact presented by the petition and answer to be tried as other questions of fact.

(RSMo 1939 § 1758)

Prior revisions: 1929 § 1594; 1919 § 2042; 1909 § 2606



Section 528.510 Judgment by default rendered, when.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

528.510. Judgment by default rendered, when. — A judgment by default may be rendered against any defendant who does not appear and answer to the command of the summons or publication, and payment of the money ordered accordingly.

(RSMo 1939 § 1759)

Prior revisions: 1929 § 1595; 1919 § 2043; 1909 § 2607



Section 528.520 Payment of money adjudged, when.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

528.520. Payment of money adjudged, when. — When an answer is filed and the facts determined, the court shall proceed to adjudge and order the payment of the money to the party entitled.

(RSMo 1939 § 1760)

Prior revisions: 1929 § 1596; 1919 § 2044; 1909 § 2608



Section 528.530 Courts to allow attorney's fee and compensation for guardian ad litem.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

528.530. Courts to allow attorney's fee and compensation for guardian ad litem. — The judge of the court in which any suit under this chapter may be brought shall allow a reasonable fee to the attorney or attorneys bringing the suit, and may in like manner make a reasonable allowance to guardian ad litem when appointed, which fee and allowances shall be taxed and paid as other costs in the case.

(RSMo 1939 § 1761)

Prior revisions: 1929 § 1597; 1919 § 2045; 1909 § 2609



Section 528.540 Majority of commissioners may act.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

528.540. Majority of commissioners may act. — A majority of the commissioners, in all cases, shall have power to act; and all sales made under the foregoing provisions shall be made by the sheriff of the county in which such lands, tenements or hereditaments, or any portion of them, may be situate, or by a special commissioner appointed by the court for that purpose.

(RSMo 1939 § 1762)

Prior revisions: 1929 § 1598; 1919 § 2046; 1909 § 2610



Section 528.550 Order of sale may be had without the appointment of commissioners, when — special commissioner, duty and power of.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

528.550. Order of sale may be had without the appointment of commissioners, when — special commissioner, duty and power of. — If, in any case, from the nature and amount of the property sought to be divided, and the number of the owners it shall be apparent to the court that the assignment of dower, if any, and partition thereof, in kind, cannot be made without great prejudice to the owners, an order of sale may be made, without the appointment of commissioners; and if the sale be made by a special commissioner, he may, if he deem it beneficial to the parties interested, divide the land ordered to be sold into lots, and lay out avenues, streets, lanes or alleys, and in such case he shall sell only the lots, and not such parts as were laid out in avenues, streets, lanes or alleys; in case the commissioner subdivides, it shall be his duty, before sale, to file in the court a plat of such subdivisions.

(RSMo 1939 § 1763)

Prior revisions: 1929 § 1599; 1919 § 2047; 1909 § 2612



Section 528.560 Court to order sale of lots, when.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

528.560. Court to order sale of lots, when. — In every case where the commissioners may divide any tract of land into lots, and lay out avenues, streets, lanes or alleys, as provided by section 528.270, the court may order the sale of such lots, if, in its opinion, the sale of the same would be beneficial to the parties in interest, and divide the proceeds among the parties in interest, according to their respective rights therein.

(RSMo 1939 § 1764)

Prior revisions: 1929 § 1600; 1919 § 2048; 1909 § 2618



Section 528.570 Special commissioner to execute and file bond with clerk.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

528.570. Special commissioner to execute and file bond with clerk. — Every special commissioner, appointed under the provisions of this chapter before entering upon the discharge of the duties of his office, shall file with the clerk of the court in which the suit for partition is pending his bond, payable to the state, with such sureties as may be approved by the court, in a sum sufficient to indemnify the parties, conditioned that he will faithfully discharge the duties of his said office, and account for and pay over, according to the order of the court, to the parties entitled thereto, all such sums of money as may come to his possession as such commissioner.

(RSMo 1939 § 1765)

Prior revisions: 1929 § 1601; 1919 § 2049; 1909 § 2614



Section 528.580 Special commissioner to perform same duties as sheriff.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

528.580. Special commissioner to perform same duties as sheriff. — Every special commissioner appointed under the provisions of this chapter shall perform the same duties, and with like effect, as are enjoined by this chapter upon sheriffs; and in the performance of said duties he shall be governed by the same rules applicable to sheriffs in like cases, and he shall receive such compensation for his services as may in each case be fixed by the court.

(RSMo 1939 § 1766)

Prior revisions: 1929 § 1602; 1919 § 2050; 1909 § 2615



Section 528.590 Sales, when and where made.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

528.590. Sales, when and where made. — All sales of real estate by such commissioner, or any sheriff, shall be at the courthouse door, and in term time of the circuit court or county commission, as may be directed by the order of the court; provided, that in all cities in this state now or hereafter containing one hundred thousand inhabitants or more, such sales shall be on the floor of the real estate exchange or at the courthouse door, as may be directed by the order of the court.

(RSMo 1939 § 1767)

Prior revisions: 1929 § 1603; 1919 § 2051; 1909 § 2616



Section 528.600 Note to be taken for deferred sums — form of — shall express what — bidder with interest in property.

Effective 07 Jul 1997, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

528.600. Note to be taken for deferred sums — form of — shall express what — bidder with interest in property. — 1. The sheriff or commissioner making a sale under the provisions of this chapter shall not take any negotiable notes in payment of deferred sums, but such notes shall express on their face that they are given to the sheriff or commissioner as trustee in partition, and shall impart notice to all persons of such trust.

2. When an entire property is ordered to be sold, the sheriff or commissioner making a sale under the provisions of this chapter shall take, from any party adjudged to have any right in the said property pursuant to section 528.160, cash, cashier's check, money order or other negotiable instrument acceptable to the sheriff or as provided by local court rule, in an amount equal to the difference between the total amount of the bid and the value of the interest of the bidder therein so that the said bidder shall receive a credit for the value of the interest.

(RSMo 1939 § 1768, A.L. 1997 S.B. 387)

Prior revisions: 1929 § 1604; 1919 § 2052; 1909 § 2617

Effective 7-07-97



Section 528.610 Compensation of sheriff.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

528.610. Compensation of sheriff. — As a compensation for his services in making a sale of real estate under the provisions of this chapter by order of court for the purpose of partition, the sheriff shall receive a commission on the amount of sales not exceeding two percent on the first one thousand dollars, and one percent on all sums over that amount and under five thousand dollars, and one-half of one percent on all sums over that amount.

(RSMo 1939 § 1769)

Prior revisions: 1929 § 1605; 1919 § 2053; 1909 § 2618



Section 528.620 Partition of personal property — proceedings in.

Effective 28 Aug 1999

Title XXXVI STATUTORY ACTIONS AND TORTS

528.620. Partition of personal property — proceedings in. — Any one or more of two or more joint owners of personal property may file a petition in the circuit court for a partition or a sale and partition of the proceeds thereof, in the same manner as suits may be instituted for the partition and sale of real estate, and like proceedings had thereunder, as near as may be, as provided in cases for the partition of real estate.

(RSMo 1939 § 1770, A.L. 1999 S.B. 1, et al. merged with S.B. 112)

Prior revisions: 1929 § 1606; 1919 § 2054; 1909 § 2619



Section 528.630 Sale, how conducted.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

528.630. Sale, how conducted. — Orders of sale, under judgments rendered by virtue of the provisions of sections 528.620 to 528.640, shall be executed in like manner as sales of personal property under execution, and the officer to whom such orders are directed shall have the same rights thereunder.

(RSMo 1939 § 1771)

Prior revisions: 1929 § 1607; 1919 § 2055; 1909 § 2620



Section 528.640 Suits to be tried, when.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

528.640. Suits to be tried, when. — All suits brought under the provisions of sections 528.620 and 528.630 shall be tried at the return term of the court, unless continued for cause.

(RSMo 1939 § 1772)

Prior revisions: 1929 § 1608; 1919 § 2056; 1909 § 2621






Chapter 529 Mandamus

Chapter Cross References



Section 529.010 Return made to first writ.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

529.010. Return made to first writ. — Where any writ of mandamus shall be issued out of any court in this state, or by any judge thereof in vacation, directed and delivered to any person who, by law, is required to make return of such writ, such person shall make his return to the first writ of mandamus.

(RSMo 1939 § 1696)

Prior revisions: 1929 § 1532; 1919 § 1982; 1909 § 2546



Section 529.020 Person suing out writ to plead to return.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

529.020. Person suing out writ to plead to return. — When any writ of mandamus shall be issued, and return shall be made thereto, the person suing out or prosecuting such writ shall plead to or traverse all or any of the material facts contained in such return.

(RSMo 1939 § 1697)

Prior revisions: 1929 § 1533; 1919 § 1983; 1909 § 2547



Section 529.030 Persons making returns shall reply.

Effective 28 Aug 1949

Title XXXVI STATUTORY ACTIONS AND TORTS

529.030. Persons making returns shall reply. — The persons making such return shall reply, take issue or direct a motion to the pleading of the party suing out or prosecuting such writ.

(RSMo 1939 § 1698, A. 1949 H.B. 2130)

Prior revisions: 1929 § 1534; 1919 § 1984; 1909 § 2548



Section 529.040 Proceedings therein.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

529.040. Proceedings therein. — Such further proceedings shall be had therein for the determination thereof, and in such manner as might be had if the person suing out such writ had brought his civil action for false return.

(RSMo 1939 § 1699)

Prior revisions: 1929 § 1535; 1919 § 1985; 1909 § 2549



Section 529.050 Issues to be tried, in what court.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

529.050. Issues to be tried, in what court. — If any issue shall be joined upon such proceedings, the person suing out such writ shall try the same in the court from which such writ of mandamus issued.

(RSMo 1939 § 1700)

Prior revisions: 1929 § 1536; 1919 § 1986; 1909 § 2550



Section 529.060 Damages recovered.

Effective 28 Aug 1949

Title XXXVI STATUTORY ACTIONS AND TORTS

529.060. Damages recovered. — In case a verdict shall be found for the person suing out such writ, or judgment be given for him on motion to dismiss, or by nihil dicit, or for want of a replication or other pleading, he shall recover his damages and costs, in such manner as he might do in a civil action for a false return, and the same may be levied by execution, as in other cases.

(RSMo 1939 § 1701, A. 1949 H.B. 2130)

Prior revisions: 1929 § 1537; 1919 § 1987; 1909 § 2551



Section 529.070 Peremptory writ to issue.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

529.070. Peremptory writ to issue. — A peremptory writ of mandamus shall be granted, without delay, for him for whom judgment shall be given, as might have been if such return had been adjudged insufficient.

(RSMo 1939 § 1702)

Prior revisions: 1929 § 1538; 1919 § 1988; 1909 § 2552



Section 529.080 Costs, how adjudged.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

529.080. Costs, how adjudged. — In case judgment shall be given for the person making the return to the writ, he shall recover his costs of suit, to be levied by execution as in other cases.

(RSMo 1939 § 1703)

Prior revisions: 1929 § 1539; 1919 § 1989; 1909 § 2553



Section 529.090 Recovery a bar to further suit.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

529.090. Recovery a bar to further suit. — If any damages shall be recovered, by virtue of this chapter, against any person making return to such writ, he shall not be liable to be sued in any other action or suit for making such return.

(RSMo 1939 § 1704)

Prior revisions: 1929 § 1540; 1919 § 1990; 1909 § 2554



Section 529.100 Time allowed for making return and pleadings.

Effective 28 Aug 1949

Title XXXVI STATUTORY ACTIONS AND TORTS

529.100. Time allowed for making return and pleadings. — The court issuing any writ of mandamus may allow the person to whom such writ shall be directed, or other person who shall sue out or prosecute the same, such convenient time, respectively, to make return, plead, answer, reply or direct a motion to a pleading, as to the court shall seem just and reasonable.

(RSMo 1939 § 1705, A. 1949 H.B. 2130)

Prior revisions: 1929 § 1541; 1919 § 1991; 1909 § 2555






Chapter 530 Prohibition

Section 530.010 Writ issued for what purposes.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

530.010. Writ issued for what purposes. — The remedy afforded by the writ of prohibition shall be granted to prevent usurpation of judicial power, and in all cases where the same is now applicable according to the principles of law.

(RSMo 1939 § 1773)

Prior revisions: 1929 § 1609; 1919 § 2057; 1909 § 2622

(1972) Preliminary writ of prohibition made absolute to prohibit judge from continuing broad protective order whereby answers to interrogatories relating to gross earnings, income tax returns and net worth of defendants in action for compensatory and punitive damages were ordered sealed until submissible case was made on issue of punitive damages, and to allow the plaintiff and his counsel of record to examine answers prior to trial. State ex rel. Kubatzky v. Holt (A.), 483 S.W.2d 799.



Section 530.020 What courts and judges may grant writ.

Effective 02 Jan 1979, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

530.020. What courts and judges may grant writ. — The supreme court, and each division thereof, the court of appeals and the circuit courts, within their several jurisdictions, and also the judges of the supreme court and court of appeals and circuit judges to the extent herein provided in this chapter, shall have power to hear and determine proceedings in prohibition.

(RSMo 1939 § 1774, A.L. 1973 S.B. 263, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1610; 1919 § 2058; 1909 § 2623

Effective 1-02-79



Section 530.030 Form of action — parties.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

530.030. Form of action — parties. — The proceedings for this remedy shall be by a civil action, in which the moving party is plaintiff and the adverse party defendant, and shall otherwise conform, as nearly as practicable, to the code of civil practice, except as otherwise specially provided in this chapter.

(RSMo 1939 § 1775)

Prior revisions: 1929 § 1611; 1919 § 2059; 1909 § 2624



Section 530.040 Petition — preliminary writ — proceedings.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

530.040. Petition — preliminary writ — proceedings. — 1. Applications for the remedy of prohibition shall not be joined with any other or different cause of action, and shall be made by petition, in which the substantive facts relied upon shall be stated and such petition shall be heard in the first instance, on presentation, summarily, or upon such notice to the adverse party as the court or a judge thereof in vacation, may order.

2. And if upon such hearing the petition be held sufficient in law, and be supported by some persuasive evidence of its truth, the court, or judge in vacation, may, upon such terms as may be just, make a preliminary rule or order upon the defendant to show cause to the court upon a specified day why a final judgment in prohibition should not be entered, and commanding the defendant, if deemed necessary, to meanwhile refrain from all action in the premises until further order.

3. And such rule or order shall be served upon the defendant before the return day, in the mode provided for the service of process in other civil actions, unless otherwise prescribed by the court or judge, and a failure to obey such rule or order shall subject the defendant to the penalties of contempt.

(RSMo 1939 § 1776)

Prior revisions: 1929 § 1612; 1919 § 2060; 1909 § 2625



Section 530.050 Pleadings.

Effective 28 Aug 1949

Title XXXVI STATUTORY ACTIONS AND TORTS

530.050. Pleadings. — The defendant may direct a motion to the petition or make return to the preliminary order, and when the return is made the plaintiff may plead thereto, if desired, by way of reply, within such time as the court may direct.

(RSMo 1939 § 1777, A. 1949 H.B. 2131)

Prior revisions: 1929 § 1613; 1919 § 2061; 1909 § 2626



Section 530.060 Cause to be heard, when — issues of fact, how triable.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

530.060. Cause to be heard, when — issues of fact, how triable. — The cause shall be heard as soon as practicable after the issues are joined, and shall be triable in the same manner as other civil cases, except that in any of the appellate courts the latter may direct any specific issue or issues of fact to be tried in some circuit court, or before some judge thereof, or before a referee as provided by law, if deemed more convenient to the parties or the court; and in such event, a return of the proceedings of such trial shall be made to the appellate court, in such manner and time as the orders of the latter may require.

(RSMo 1939 § 1778)

Prior revisions: 1929 § 1614; 1919 § 2062; 1909 § 2627



Section 530.070 Judgment, for what rendered — how enforced.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

530.070. Judgment, for what rendered — how enforced. — Upon a hearing, the court in term may render final judgment on the merits and for the costs, as the facts may warrant, and may award and enforce full relief, conformable to the principles of law heretofore governing the remedy by prohibition, and such judgments may further be enforced in like manner as other judgments in civil actions.

(RSMo 1939 § 1779)

Prior revisions: 1929 § 1615; 1919 § 2063; 1909 § 2628



Section 530.080 Motion for new trial — appeal.

Effective 02 Jan 1979, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

530.080. Motion for new trial — appeal. — Any final judgment in prohibition shall be reviewable by a motion for a new trial, and by appeal, as in other civil actions; but in the case of an appeal from the judgment of any circuit court imposing a prohibition, the appeal shall not operate to discontinue or in any wise affect the force of the judgment as a stay of the proceedings in question, until such appeal be determined.

(RSMo 1939 § 1780, A. 1949 H.B. 2131, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1616; 1919 § 2064; 1909 § 2629

Effective 1-02-79



Section 530.090 Further proceedings governed by what law.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

530.090. Further proceedings governed by what law. — In all particulars not provided for in the foregoing sections of this chapter, proceedings in prohibition shall be governed and continued in accordance with the existing rules of general law upon the subject, and the courts empowered to grant such remedy are authorized, by proper orders, to direct the form of such further details of procedure as may be necessary to the orderly course of the case, or to give effect to said remedy, in accordance with the general principles of law upon the subject.

(RSMo 1939 § 1781)

Prior revisions: 1929 § 1617; 1919 § 2065; 1909 § 2630






Chapter 531 Quo Warranto

Section 531.010 Exhibition of information, when — by whom.

Effective 28 Aug 1996

Title XXXVI STATUTORY ACTIONS AND TORTS

531.010. Exhibition of information, when — by whom. — In case any person shall usurp, intrude into or unlawfully hold or execute any office or franchise, the attorney general of the state, or any circuit or prosecuting attorney of the county in which the action is commenced, shall exhibit to the circuit court, or other court having concurrent jurisdiction therewith in civil cases, an information in the nature of a quo warranto, at the relation of any person desiring to prosecute the same; and when such information has been filed and proceedings have been commenced, the same shall not be dismissed or discontinued without the consent of the person named therein as the relator; but such relator shall have the right to prosecute the same to final judgment, either by himself or by attorney; provided if the person named therein is a member or employee of the judicial branch of government, and the persons desiring to prosecute the proceeding include the majority of the circuit and associate circuit judges of the circuit in which that person is employed, the suit may proceed without the approval or participation of the attorney general or any prosecuting attorney, and for all purposes under this chapter, such judges shall be considered the "relator" and may file and prosecute such matter without costs as provided by section 531.050. If such information be filed or exhibited against any person who has usurped, intruded into or is unlawfully holding or executing the office of judge of any judicial circuit, then it shall be the duty of the attorney general of the state, or circuit or prosecuting attorney of the proper county, to exhibit such information to the circuit court of some county adjoining and outside of such judicial circuit, and nearest to the county in which the judge so offending shall reside.

(RSMo 1939 § 1782, A.L. 1996 S.B. 869)

Prior revisions: 1929 § 1618; 1919 § 2066; 1909 § 2631

CROSS REFERENCES:

Benevolent, religious or educational societies, proceedings against by quo warranto, 352.240

Courts empowered to issue original remedial writs, Const. Art. V § 4

(2002) Provision authorizing one circuit court to exercise authority over another judge of an adjoining county violates Article V, Section 4(1) of the Missouri Constitution. State v. Kinder, 89 S.W.3d 454 (Mo.banc).



Section 531.020 Proceedings in, how governed.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

531.020. Proceedings in, how governed. — The relator shall be named as such, in the information against such person usurping, intruding into or unlawfully holding or executing any such office or franchise, and shall proceed thereon in such manner as is usual in cases of information in the nature of a quo warranto.

(RSMo 1939 § 1783)

Prior revisions: 1929 § 1619; 1919 § 2067; 1909 § 2632



Section 531.030 Exhibition of information against several persons, when.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

531.030. Exhibition of information against several persons, when. — If it shall appear to such court that the several rights of divers persons to the same office or franchise may properly be determined on one information, the said court may give leave to exhibit one information against several persons, to try their respective rights to such office or franchise.

(RSMo 1939 § 1784)

Prior revisions: 1929 § 1620; 1919 § 2068; 1909 § 2633



Section 531.040 When defendant shall appear — prosecutor to proceed, how.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

531.040. When defendant shall appear — prosecutor to proceed, how. — Such person, against whom an information in the nature of a quo warranto shall be prosecuted, shall appear and answer at the same term in which the same information shall be filed, unless the court shall give further time; and such person prosecuting such information shall proceed thereupon with the most convenient speed.

(RSMo 1939 § 1785)

Prior revisions: 1929 § 1621; 1919 § 2069; 1909 § 2634



Section 531.050 Judgment.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

531.050. Judgment. — In case any person, against whom any such information in the nature of a quo warranto shall be prosecuted, shall be adjudged guilty of any usurpation of, or intrusion into, or unlawfully holding and executing any office or franchise, it may be lawful for the court as well to give judgment of ouster against such person from any of the said offices or franchises, as to fine such person for his usurpation of, intruding into or unlawfully holding and executing any such office or franchise, and to give judgment that the relator in such information named shall recover his costs of such prosecution; and if judgment shall be given for the defendant in such information, he shall recover his costs against such relator.

(RSMo 1939 § 1786)

Prior revisions: 1929 § 1622; 1919 § 2070; 1909 § 2635



Section 531.060 Time for pleading fixed by court.

Effective 28 Aug 1949

Title XXXVI STATUTORY ACTIONS AND TORTS

531.060. Time for pleading fixed by court. — The court in which any information shall be exhibited shall allow to the relator and the defendant such convenient time to answer, reply or make a motion as shall seem just and reasonable.

(RSMo 1939 § 1787, A. 1949 H.B. 2132)

Prior revisions: 1929 § 1623; 1919 § 2071; 1909 § 2636






Chapter 532 Habeas Corpus

Chapter Cross References



Section 532.010 Who may prosecute the writ.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

532.010. Who may prosecute the writ. — Every person committed, detained, confined or restrained of his liberty, within this state, for any criminal or supposed criminal matter, or under any pretense whatsoever, except when, according to the provisions of this chapter, such person can be neither discharged nor bailed, or otherwise relieved, may prosecute a writ of habeas corpus as herein provided, to inquire into the cause of such confinement or restraint.

(RSMo 1939 § 1590)

Prior revisions: 1929 § 1426; 1919 § 1876; 1909 § 2441

(1977) Held, habeas corpus is a proper remedy to seek relief from cruel and unusual punishment or conditions even though detention itself was legal. McIntosh v. Haynes (Mo.), 545 S.W.2d 647.



Section 532.020 Application, how made — petition and oath.

Effective 02 Jan 1979, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

532.020. Application, how made — petition and oath. — Application for the writ shall be made by petition, signed by the party for whose relief it is intended, or by some person in his behalf, to some court of record, or to any judge thereof other than a municipal judge. The petition shall be verified by the oath of the applicant, or some other competent person and shall state in substance by whom the party for whom the relief is prayed is imprisoned or restrained of his liberty, and the place where, naming both parties, if their names are known, or describing them if they are not, all the facts concerning the imprisonment or restraint, and the true cause thereof, to the best of the knowledge and belief of the party, and that no application for the relief sought has been made to or refused by any court, officer or officers, superior to the one to whom the petition is presented; and, if the imprisonment is alleged to be illegal, the petition also shall state in what the illegality consists.

(RSMo 1939 § 1591, A.L. 1955 p. 776, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1427; 1919 § 1877; 1909 § 2442

Effective 1-02-79



Section 532.030 Application, to what court first made.

Effective 02 Jan 1979, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

532.030. Application, to what court first made. — When a person applies for the benefit of this chapter, who is held in custody on a charge of crime or misdemeanor, his application, in the first instance, shall be to a judge of the circuit court for the county in which the applicant is held in custody, other than a municipal judge; and upon every application of the kind aforesaid, the applicant shall cause reasonable notice of the time and place of making the application to be given to the circuit or prosecuting attorney for the county in which the application is to be made, if at the time thereof such attorney be in the county, and upon such notice, it shall be the duty of such attorney to attend upon the hearing of such application on behalf of the state.

(RSMo 1939 § 1658, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1494; 1919 § 1944; 1909 § 2509

Effective 1-02-79

(1975) This section superseded as to writs of habeas corpus by supreme court rule 84.22. Reiter v. Camp (A.), 518 S.W.2d 82.



Section 532.040 Second writ not to issue, when.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

532.040. Second writ not to issue, when. — Whenever an application under this chapter for a writ of habeas corpus shall be refused, it shall not be lawful for any inferior court or officer to entertain any application for the relief sought from, and refused by, a superior court or officer.

(RSMo 1939 § 1657)

Prior revisions: 1929 § 1493; 1919 § 1943; 1909 § 2508



Section 532.050 Copy of warrant to accompany petition, when.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

532.050. Copy of warrant to accompany petition, when. — If the restraint or confinement is by virtue of any warrant, order or process, a copy thereof must accompany the petition, or it must appear, by affidavit annexed thereto, that by reason of the prisoner being removed or concealed before the application, a demand of such copy could not be made, or that such demand was made of the person by whom the prisoner is confined or restrained, and a copy refused.

(RSMo 1939 § 1592)

Prior revisions: 1929 § 1428; 1919 § 1878; 1909 § 2443



Section 532.060 Writ to be granted without delay, unless.

Effective 02 Jan 1979, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

532.060. Writ to be granted without delay, unless. — Any court empowered to grant a writ of habeas corpus under this chapter to whom such petition shall be presented, shall grant such writ without delay, unless it appear, from the petition itself, or the documents annexed, that the party can neither be discharged nor admitted to bail, nor in any other manner relieved under the provisions of this chapter.

(RSMo 1939 § 1593, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1429; 1919 § 1879; 1909 § 2444

Effective 1-02-79



Section 532.070 Writ shall issue without application, when.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

532.070. Writ shall issue without application, when. — Whenever any court of record, or any judge thereof, shall have evidence, from any judicial proceedings had before such court or judge, that any person is illegally confined or restrained of his liberty, within the jurisdiction of such court or judge, it shall be the duty of the court or judge to issue a writ of habeas corpus for his relief, although no application or petition be presented for such writ.

(RSMo 1939 § 1594)

Prior revisions: 1929 § 1430; 1919 § 1880; 1909 § 2445



Section 532.080 Writ, how directed, form of.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

532.080. Writ, how directed, form of. — Every writ of habeas corpus shall be in the name of the state of Missouri, directed to the officer or person by whom the party to be relieved is imprisoned or restrained of his liberty, commanding him to have the body of the person so detained or imprisoned, together with the time and cause of such imprisonment and detention, before the court or judge, without delay, to do and receive what shall then and there be considered concerning the person imprisoned or detained.

(RSMo 1939 § 1595)

Prior revisions: 1929 § 1431; 1919 § 1881; 1909 § 2446



Section 532.090 To be under seal of court.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

532.090. To be under seal of court. — All such writs issued by a court shall be under the seal thereof; and if issued by a judge out of court, they shall be signed by such judge.

(RSMo 1939 § 1596)

Prior revisions: 1929 § 1432; 1919 § 1882; 1909 § 2447



Section 532.100 Custodian of prisoner, how designated.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

532.100. Custodian of prisoner, how designated. — On such writ the person having the custody of the prisoner may be designated either by his name of office, if he have any, or by his own name; or, if both names be uncertain or unknown, he may be described by an assumed appellation; and the person directed to be produced may be designated by his name, or if his name be uncertain or unknown, he may be described in any other way, so as to designate the person intended.

(RSMo 1939 § 1597)

Prior revisions: 1929 § 1433; 1919 § 1883; 1909 § 2448



Section 532.110 Writ not to be disobeyed — how endorsed.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

532.110. Writ not to be disobeyed — how endorsed. — Such writs shall not be disobeyed for any defect of form; and anyone who shall be served therewith shall be deemed to be the person to whom it is directed, although it may be directed to him by a wrong name or description, or to another person; and to the end that no person may pretend ignorance therein, every writ of habeas corpus, issued under the provisions of this chapter, shall be endorsed with these words: "By the habeas corpus act".

(RSMo 1939 § 1598)

Prior revisions: 1929 § 1434; 1919 § 1884; 1909 § 2449



Section 532.120 Expense of producing prisoner paid by petitioner.

Effective 02 Jan 1979, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

532.120. Expense of producing prisoner paid by petitioner. — The courts allowing a writ of habeas corpus may, in their discretion, require, as a duty to be performed in order to render the service thereof effectual, that the charges of bringing up the prisoner and conveying him back, if remanded, shall be paid by the petitioner; and in such case the court shall, on the allowance of the writ, specify the amount, which shall not exceed ten cents per mile; and the amount so to be paid shall be stated in writing on the writ, signed by the clerk, if in term, or by the officer by whom the writ is awarded.

(RSMo 1939 § 1599, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1435; 1919 § 1885; 1909 § 2450

Effective 1-02-79



Section 532.130 Charges, when paid or tendered — bond may be required.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

532.130. Charges, when paid or tendered — bond may be required. — In all cases where charges are allowed by the court or officer awarding the writ, the person serving the same shall pay or tender to the officer or other person having custody of the prisoner, the amount of the charges for bringing up such prisoner, and shall also give bond, with security if required, to the officer or person having custody of the party to be relieved, conditioned for the payment of the charges of conveying back the prisoner, if remanded. Otherwise the service shall not be deemed complete.

(RSMo 1939 § 1602)

Prior revisions: 1929 § 1438; 1919 § 1888; 1909 § 2453



Section 532.140 Service of writ.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

532.140. Service of writ. — The writ may be served by delivering the same to the officer or person to whom it is directed, or by being left at the jail or other place in which the prisoner may be confined, with any under officer, jailer or other person having charge of the prisoner for the time being.

(RSMo 1939 § 1600)

Prior revisions: 1929 § 1436; 1919 § 1886; 1909 § 2451



Section 532.150 How served when party conceals himself.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

532.150. How served when party conceals himself. — If the person upon whom the writ ought to be served conceal himself or refuse admittance to the person attempting the service thereof, it may be served by affixing the same in some conspicuous place on the outside either of his dwelling house or of the place where the party is confined.

(RSMo 1939 § 1601)

Prior revisions: 1929 § 1437; 1919 § 1887; 1909 § 2452



Section 532.160 Officer to obey writ, whether directed to him or not.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

532.160. Officer to obey writ, whether directed to him or not. — It shall be the duty of every officer and other person upon whom a writ of habeas corpus shall be served, according to the provisions of this chapter, whether such writ be directed to him or not, to obey and return such writ, according to the exigency thereof, to the court or associate circuit judge by whom the writ was awarded; or, in case of the adjournment of such court, or the absence of such associate circuit judge, then before some other judge herein authorized to issue such writ.

(RSMo 1939 § 1603)

Prior revisions: 1929 § 1439; 1919 § 1889; 1909 § 2454



Section 532.170 Return made, when.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

532.170. Return made, when. — If the place of hearing be within twenty miles of the place of service, the return shall be made within twenty-four hours after service of the writ, and the like time shall be allowed for every additional twenty miles.

(RSMo 1939 § 1604)

Prior revisions: 1929 § 1440; 1919 § 1890; 1909 § 2455



Section 532.180 Return, contents.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

532.180. Return, contents. — Every officer or other person upon whom such writ of habeas corpus shall be duly served shall state in his return, plainly and unequivocally:

(1) Whether he has or has not the party in his custody, or under his power or restraint;

(2) If he has the party in custody or power, or under his restraint, he shall state the authority and true cause of such imprisonment or restraint, setting forth the same at large;

(3) If the party be detained or imprisoned by virtue of any writ, order, warrant or other written authority, a copy thereof shall be annexed to the return, and the original shall be produced and exhibited on the return of the writ, to the court or officer to whom the same is returnable;

(4) If the person making the return shall have had the party in his power or custody, or under his restraint, at any time before the service of the writ, and has transferred such custody or restraint to another, the return shall state particularly to whom, at what time, for what cause, and by what authority such transfer took place.

(RSMo 1939 § 1605)

Prior revisions: 1929 § 1441; 1919 § 1891; 1909 § 2456



Section 532.190 Return, when sworn to and by whom signed.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

532.190. Return, when sworn to and by whom signed. — The return must be signed by the person making the same, and except where such person shall be a sworn public officer, and shall make his return in his official capacity, it shall be verified by his oath.

(RSMo 1939 § 1606)

Prior revisions: 1929 § 1442; 1919 § 1892; 1909 § 2457



Section 532.200 The body to accompany the return.

Effective 02 Jan 1979, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

532.200. The body to accompany the return. — If any officer or person upon whom a writ of habeas corpus shall have been served shall have in his custody or power, or under his restraint, the party for whose benefit the writ was awarded, he shall also bring the body of such person before the court, according to the command of the writ, and within the time herein specified for making return, except in case of sickness of such person, as herein provided.

(RSMo 1939 § 1607, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1443; 1919 § 1893; 1909 § 2458

Effective 1-02-79



Section 532.210 Prisoner may not be returned with writ, when.

Effective 02 Jan 1979, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

532.210. Prisoner may not be returned with writ, when. — Whenever, from the sickness or other infirmity of the person directed to be produced by any writ of habeas corpus, such person cannot, without danger, be brought before the court before whom the writ is returnable, the person in whose custody he is may state the fact in his return, verifying the same by his oath; and such court, if satisfied of the truth of such allegation, and the return be otherwise sufficient, shall proceed thereon, and dispose of the matter in the same manner as if the prisoner were brought before him, except as in section 532.220 provided.

(RSMo 1939 § 1635, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1471; 1919 § 1921; 1909 § 2486

Effective 1-02-79



Section 532.220 Proceedings under section 532.210.

Effective 02 Jan 1979, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

532.220. Proceedings under section 532.210. — If, in the case mentioned in section 532.210, it appear that the prisoner is legally imprisoned and not bailable, such court shall proceed no further therein; if he ought to be held to answer for a bailable offense, an order shall be made and proceeded on, as provided by this chapter in case where the prisoner is remanded for want of bail; and when it appears that the prisoner is entitled to his discharge, the court shall make an order to that effect.

(RSMo 1939 § 1636, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1472; 1919 § 1922; 1909 § 2487

Effective 1-02-79



Section 532.230 Prisoner removed from county on writ, when.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

532.230. Prisoner removed from county on writ, when. — No prisoner, charged with a criminal offense, shall be removed by a writ of habeas corpus out of the county in which he is confined, at any time within fifteen days next preceding the term of court at which such prisoner ought to be tried, except it be to convey him into the county where the offense with which he is charged is properly cognizable.

(RSMo 1939 § 1644)

Prior revisions: 1929 § 1480; 1919 § 1930; 1909 § 2495



Section 532.240 Papers relating to commitment returned with writ.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

532.240. Papers relating to commitment returned with writ. — When the party for whose benefit a writ of habeas corpus shall have been issued shall stand committed for any criminal or supposed criminal matter, it shall be the duty of the officer or person upon whom the writ was served to bring with the writ all and every examination and information in his hands, possession, custody or charge, relating to the commitment.

(RSMo 1939 § 1613)

Prior revisions: 1929 § 1449; 1919 § 1899; 1909 § 2464



Section 532.250 Judge or clerk to furnish examination, when.

Effective 02 Jan 1979, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

532.250. Judge or clerk to furnish examination, when. — If no such examination shall have accompanied the commitment, nor be in the possession of the officer having the prisoner in custody, such officer shall exhibit the writ of habeas corpus, when served on him, to the judge by whom the prisoner was committed, or to the clerk of the court, if the papers are in his office; and it shall be the duty of the judge or clerk to deliver to such officer having the custody of the prisoner the examination and proofs relating to the offense charged, to be by such officer returned with the writ.

(RSMo 1939 § 1614, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1450; 1919 § 1900; 1909 § 2465

Effective 1-02-79



Section 532.260 Judge shall appear in person, when.

Effective 02 Jan 1979, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

532.260. Judge shall appear in person, when. — If no examination shall have been filed with the commitment, or filed in the office of the clerk of the court, as required by law, and none be produced by the committing judge, upon the exhibition of the writ of habeas corpus to him, as provided in section 532.250, such judge shall appear in person, at the time and place to which the writ is returnable, and if he fail to do so may be proceeded against by attachment.

(RSMo 1939 § 1615, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1451; 1919 § 1901; 1909 § 2466

Effective 1-02-79



Section 532.270 Writ may issue when party about to be removed from state.

Effective 02 Jan 1979, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

532.270. Writ may issue when party about to be removed from state. — Whenever it shall appear by satisfactory proof that any person is illegally imprisoned or restrained of his liberty, and that there is good reason to believe that he will be carried out of the state, or suffer some irreparable injury, before he can be relieved by a writ of habeas corpus, any court, authorized to issue such writs, may issue a warrant reciting the facts, and directed to any sheriff, coroner or other person, commanding him to take the prisoner and bring him forthwith before such court, to be dealt with according to law.

(RSMo 1939 § 1639, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1475; 1919 § 1925; 1909 § 2490

Effective 1-02-79



Section 532.280 Arrest of person having prisoner in charge.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

532.280. Arrest of person having prisoner in charge. — When the proof shall also be sufficient to justify an arrest of the person having such prisoner in his custody, as for a criminal offense committed in the taking or detaining such prisoner, the warrant shall also contain an order for the arrest of such person for such offense.

(RSMo 1939 § 1640)

Prior revisions: 1929 § 1476; 1919 § 1926; 1909 § 2491



Section 532.290 Warrant, how executed.

Effective 02 Jan 1979, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

532.290. Warrant, how executed. — The warrant shall be executed according to the command thereof; and when the prisoner shall be brought before a court, the person detaining such prisoner shall make a return in like manner, and the like proceedings shall be had as if a writ of habeas corpus had been issued in the first instance.

(RSMo 1939 § 1641, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1477; 1919 § 1927; 1909 § 2492

Effective 1-02-79



Section 532.300 Proceedings on return of writ.

Effective 02 Jan 1979, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

532.300. Proceedings on return of writ. — If the person having such prisoner in custody shall be brought before a court as for a criminal offense, he shall be examined, committed, bailed or discharged, in like manner as in other criminal cases of like nature.

(RSMo 1939 § 1642, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1478; 1919 § 1928; 1909 § 2493

Effective 1-02-79



Section 532.310 A day to be set for hearing the cause.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

532.310. A day to be set for hearing the cause. — Upon the return of the writ of habeas corpus, a day shall be set for the hearing of the cause of imprisonment or restraint, not exceeding five days thereafter, unless the prisoner shall request a longer time; or the court or officer may proceed to such hearing immediately, as the circumstances of the case may require.

(RSMo 1939 § 1616)

Prior revisions: 1929 § 1452; 1919 § 1902; 1909 § 2467



Section 532.320 Answer to return, contents.

Effective 02 Jan 1979, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

532.320. Answer to return, contents. — The party brought before any court, by virtue of any writ of habeas corpus, may deny the material facts set forth in the return, or allege any fact to show, either that his detention or imprisonment is unlawful, or that he is entitled to his discharge; which allegations or denials shall be on oath.

(RSMo 1939 § 1617, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1453; 1919 § 1903; 1909 § 2468

Effective 1-02-79



Section 532.330 Return and answer may be amended.

Effective 02 Jan 1979, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

532.330. Return and answer may be amended. — The return and the allegations made against it may be amended, by leave of the court before whom the writ is returned at any time, that thereby material facts may be ascertained.

(RSMo 1939 § 1618, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1454; 1919 § 1904; 1909 § 2469

Effective 1-02-79



Section 532.340 Examination to be read when prisoner under criminal charge.

Effective 02 Jan 1979, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

532.340. Examination to be read when prisoner under criminal charge. — Where any person brought before any court upon a writ of habeas corpus shall have been committed for any criminal or supposed criminal matter, the examination and information, taken and certified by the committing judge, shall be read in evidence before the court before whom the prisoner is brought.

(RSMo 1939 § 1625, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1461; 1919 § 1911; 1909 § 2476

Effective 1-02-79



Section 532.350 Evidence admissible on hearing — duty of judge.

Effective 02 Jan 1979, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

532.350. Evidence admissible on hearing — duty of judge. — When the offense is clearly and specifically set forth in the warrant of commitment, no evidence other than the examination taken and certified thereunto shall be received for or against the prisoner, unless such examination has not been taken and certified according to law, in which case the committing judge may be examined, if desired by the prisoner, as to the evidence on which the commitment was found, and thereupon the court shall proceed to bail, discharge or remand the prisoner, as the circumstances of the case may require; and in the absence of all such evidence, the prisoner shall not be discharged, but may be bailed or remanded, according to the circumstances of the case.

(RSMo 1939 § 1628, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1464; 1919 § 1914; 1909 § 2479

Effective 1-02-79



Section 532.360 Duty of court on final hearing.

Effective 02 Jan 1979, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

532.360. Duty of court on final hearing. — The court shall proceed to examine into the cause of confinement or restraint, and shall settle the facts in a summary way, by hearing the testimony, as well on the part of the persons interested as of the prisoner, and the person who holds him in custody, and shall dispose of the prisoner as the case shall require.

(RSMo 1939 § 1619, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1455; 1919 § 1905; 1909 § 2470

Effective 1-02-79



Section 532.370 Duty of court in awarding custody of children.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

532.370. Duty of court in awarding custody of children. — In all cases where it shall appear from the evidence in any proceedings in habeas corpus, instituted between husband and wife for the custody of their children under the age of fourteen years, that by reason of insanity, drunkenness, cruelty, or other cause, the party against whom the complaint is brought is unfit to have the care and government of the child or children in controversy, it shall be lawful for the court hearing said cause to award the custody of the same to the complainant or other guardian, as shall be deemed best in the premises, and to make such other orders touching the custody and control of such child or children as the court may deem proper; and the order or decree of court touching said custody shall be valid and remain in force during any period within the minority of said child or children, which shall be fixed by said court; and any person at any time violating said order or decree may be dealt with summarily for contempt.

(RSMo 1939 § 1659)

Prior revisions: 1929 § 1495; 1919 § 1945; 1909 § 2510



Section 532.380 Prisoner discharged, when.

Effective 02 Jan 1979, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

532.380. Prisoner discharged, when. — If no legal cause be shown for the imprisonment or restraint, or for the continuation thereof, the court shall forthwith discharge such party from the custody or restraint under which he is held.

(RSMo 1939 § 1620, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1456; 1919 § 1906; 1909 § 2471

Effective 1-02-79



Section 532.390 Who not entitled to benefit of this chapter.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

532.390. Who not entitled to benefit of this chapter. — No person shall be discharged under the provisions of this chapter who is in custody or held by virtue of any legal engagement or enlistment in the Army or Navy of the United States, or who, being subject to the rules and articles of war, is confined by one legally acting under the authority thereof, or who is held as prisoner of war under the authority of the United States, or who is in custody for any treason, felony, or other high misdemeanor, committed in any other state or territory of the United States, and by the Constitution and laws of the United States, ought to be delivered up to such state or territory.

(RSMo 1939 § 1622)

Prior revisions: 1929 § 1458; 1919 § 1908; 1909 § 2473



Section 532.400 Parties held under judgment erroneous as to time and place, not entitled to writ.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

532.400. Parties held under judgment erroneous as to time and place, not entitled to writ. — No person shall be entitled to the benefit of the provisions of this chapter for the reason that the judgment by virtue of which such person is confined was erroneous as to time or place of imprisonment; but in such cases it shall be the duty of the court or officer before whom such relief is sought to sentence such person to the proper place of confinement and for the correct length of time from and after the date of the original sentence, and to cause the officer or other person having such prisoner in charge to convey him forthwith to such designated place of imprisonment.

(RSMo 1939 § 1660)

Prior revisions: 1929 § 1496; 1919 § 1946; 1909 § 2511



Section 532.410 When remanded.

Effective 02 Jan 1979, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

532.410. When remanded. — It shall be the duty of the court forthwith to remand the party, if it shall appear that he is detained in custody, either:

(1) By virtue of process issued by any court or judge of the United States, in a cause where such court or judge has exclusive jurisdiction; or

(2) By virtue of the final judgment or decree of any competent court of civil or criminal jurisdiction, or of any execution issued upon such judgment or decree; or

(3) For any contempt, specially and plainly charged in the commitment, by some court, officer or body, having authority to commit for a contempt so charged; or

(4) That the time during which such party may be legally detained has not expired.

(RSMo 1939 § 1621, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1457; 1919 § 1907; 1909 § 2472

Effective 1-02-79

(1972) Where warrant of commitment by which petitioner for writ of habeas corpus was confined for direct criminal contempt of court recited only that the commitment was “in lieu of payment of a fine . . . . heretofore assessed as a punishment for being in contempt of court”, it failed to satisfy statutory and decisional requirements that it set forth the particular circumstances of the offense and did not justify petitioner's detention. In re Randolph (A.), 474 S.W.2d 36.



Section 532.420 Party remanded, not to be discharged on second writ.

Effective 02 Jan 1979, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

532.420. Party remanded, not to be discharged on second writ. — It shall not be lawful for any court, on such second writ of habeas corpus, to discharge the prisoner, if he is clearly and specifically charged in the order remanding him, or on the warrant of commitment, with a criminal offense, but the prisoner, on the return of such writ, shall be bailed or remanded to prison, according to the circumstances of the case.

(RSMo 1939 § 1645, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1481; 1919 § 1931; 1909 § 2496

Effective 1-02-79



Section 532.430 Prisoner held under judicial proceedings discharged, when.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

532.430. Prisoner held under judicial proceedings discharged, when. — If it appear that the prisoner is in custody by virtue of process from any court legally constituted, or issued by any officer in the service of judicial proceedings before him, such prisoner can only be discharged in one of the following cases:

(1) Where the jurisdiction of such court or officer has been exceeded, either as to matter, place, sum or person;

(2) Where, though the original imprisonment was lawful, yet, by some act, omission or event, which has taken place afterward, the party has become entitled to be discharged;

(3) Where the process is defective in some matter of substance required by law, rendering such process void;

(4) Where the process, though in proper form, has been issued in a case or under circumstances not allowed by law;

(5) Where the process, though in proper form, has been issued or executed by a person who is not authorized by law to issue or execute the same, or where the person having the custody of such prisoner under such process is not the person empowered by law to detain him;

(6) Where the process is not authorized by any judgment, order or decree, nor by any provision of law.

(RSMo 1939 § 1623)

Prior revisions: 1929 § 1459; 1919 § 1909; 1909 § 2474



Section 532.440 Limitations on court under this chapter.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

532.440. Limitations on court under this chapter. — But no court, under the provisions of this chapter, shall in any other matter have power to inquire into the legality or justice of any process, judgment, decree or order of any court legally constituted, nor into the justice or propriety of any commitment for contempt, made by any court, officer or body, according to law, and plainly charged in such commitment, as herein provided; but nothing in this section contained, nor any other part of this chapter, shall be so construed as to prevent any prisoner from being discharged when the matter alleged in the order of commitment shall not, in point of law, amount to a contempt.

(RSMo 1939 § 1624)

Prior revisions: 1929 § 1460; 1919 § 1910; 1909 § 2475



Section 532.450 Parties under indictment not to be discharged except on bail.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

532.450. Parties under indictment not to be discharged except on bail. — No person imprisoned on any indictment found in any court of competent jurisdiction, or by virtue of any process or commitment to enforce such indictment, can be discharged under the provisions of this chapter; but if the offense be bailable, he may be let to bail, and if the offense be not bailable, he shall be remanded forthwith.

(RSMo 1939 § 1626)

Prior revisions: 1929 § 1462; 1919 § 1912; 1909 § 2477



Section 532.460 When prisoner may be let to bail.

Effective 02 Jan 1979, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

532.460. When prisoner may be let to bail. — When the imprisonment is for a criminal or supposed criminal matter, the court before whom the prisoner shall be brought, under the provisions of this chapter, shall not discharge him for any informality, insufficiency or irregularity of the commitment; but if, from the examination taken and certified by the committing judge, or other evidence, it appear that there is sufficient legal cause for commitment, he shall proceed to take bail, if the offense be bailable, and good bail be offered; if not, shall commit the prisoner to jail.

(RSMo 1939 § 1627, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1463; 1919 § 1913; 1909 § 2478

Effective 1-02-79



Section 532.470 The order of discharge.

Effective 02 Jan 1979, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

532.470. The order of discharge. — If it appear that any person brought before a court under this chapter is entitled to be discharged, the court shall make an order, in writing, commanding those who have such person in custody to discharge him forthwith, and shall also deliver to the person discharged a certificate of such discharge.

(RSMo 1939 § 1629, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1465; 1919 § 1915; 1909 § 2480

Effective 1-02-79



Section 532.480 Court to fix amount of bail, when.

Effective 02 Jan 1979, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

532.480. Court to fix amount of bail, when. — If the prisoner be held to answer for a bailable offense, the court shall determine in what sum bail shall be given, and shall cause the prisoner to enter into a recognizance, with sufficient sureties, which recognizance shall be taken, certified and returned as provided by law in like cases; and if the prisoner does not give the required bail, the court shall make an order remanding him, and shall, by such order, designate the sum in which bail shall be taken, and the court at which he is required to appear, and that, on such bail being entered into, in conformity with such order and the provisions of law, the prisoner shall be discharged.

(RSMo 1939 § 1630, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1466; 1919 § 1916; 1909 § 2481

Effective 1-02-79



Section 532.490 Judge or clerk to take recognizance, when.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

532.490. Judge or clerk to take recognizance, when. — Upon the production of such order to any judge or clerk of a court of record, he shall be authorized to take the recognizance, with sufficient sureties, in the sum directed, conditioned for the appearance of the prisoner at the court designated in such order.

(RSMo 1939 § 1631)

Prior revisions: 1929 § 1467; 1919 § 1917; 1909 § 2482



Section 532.500 Prisoner remanded, when.

Effective 02 Jan 1979, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

532.500. Prisoner remanded, when. — If a prisoner be not entitled to his discharge, and be not bailed, the court before whom the proceedings are had shall remand him to the custody or place him under the restraint from which he was taken, if the person under whose custody or restraint he was, be entitled thereto; if not so entitled, then he shall be committed to the custody of such officer or person as by law is entitled thereto.

(RSMo 1939 § 1632, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1468; 1919 § 1918; 1909 § 2483

Effective 1-02-79



Section 532.510 When prisoner remanded or bailed, evidence to be returned.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

532.510. When prisoner remanded or bailed, evidence to be returned. — When any prisoner shall be let to bail or remanded, all examinations and documents which shall have been produced by the officer or person making the return shall be redelivered to him, the testimony of witnesses examined, the recognizances of all such as testify anything material taken, and, with the examination, duly certified and returned, as required by law in like cases.

(RSMo 1939 § 1633)

Prior revisions: 1929 § 1469; 1919 § 1919; 1909 § 2484



Section 532.520 Custody of prisoner between return and judgment.

Effective 02 Jan 1979, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

532.520. Custody of prisoner between return and judgment. — Until judgment be given upon the return, the court before whom the party shall be brought may either commit such party to the custody of the sheriff of the county in which the proceedings are had, or place him in such care or custody as his age or other circumstances may require.

(RSMo 1939 § 1634, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1470; 1919 § 1920; 1909 § 2485

Effective 1-02-79



Section 532.530 Order of discharge, how enforced.

Effective 02 Jan 1979, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

532.530. Order of discharge, how enforced. — Obedience to any order for the discharge of a prisoner, granted pursuant to the provisions of this chapter, may be enforced by the court granting such order, by attachment, in the same manner as herein provided in cases of failure to make return to a writ of habeas corpus, and with like effect in all respects.

(RSMo 1939 § 1637, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1473; 1919 § 1923; 1909 § 2488

Effective 1-02-79



Section 532.540 Officer discharging prisoner, not liable.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

532.540. Officer discharging prisoner, not liable. — No sheriff or other person shall be liable to any civil action for obeying any order of discharge, made according to the provisions of this chapter; and if any action shall be brought against him for suffering any person committed to his custody to go at large, pursuant to any such order, he may plead the same in his answer thereto, in bar of such action.

(RSMo 1939 § 1638)

Prior revisions: 1929 § 1474; 1919 § 1924; 1909 § 2489



Section 532.550 Person discharged cannot be again imprisoned — exceptions.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

532.550. Person discharged cannot be again imprisoned — exceptions. — No person who has been discharged, by the order of any court or associate circuit judge, upon a writ of habeas corpus issued pursuant to this chapter, shall be again imprisoned, restrained or kept in custody for the same cause; but it shall not be deemed the same cause:

(1) If he shall have been discharged from a commitment on a criminal charge, and be afterward committed for the same offense by the legal order or process of the court wherein he shall be bound by a recognizance to appear, or in which he shall be indicted or convicted for the same offense; or

(2) If, after a discharge for defect of proof, or for any material defect in the commitment in a criminal case, the prisoner may again be arrested on sufficient proof, and committed by legal process for the same offense; or

(3) When the discharge in any case has been ordered on account of the nonobservance of any of the forms required by law, and the party is again arrested for imprisonment, by legal process, for sufficient cause, and according to the forms required by law.

(RSMo 1939 § 1643)

Prior revisions: 1929 § 1479; 1919 § 1929; 1909 § 2494



Section 532.560 Officer refusing to obey writ, proceedings.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

532.560. Officer refusing to obey writ, proceedings. — If the officer, or person upon whom the writ of habeas corpus shall be duly served, shall refuse or neglect to obey the same, by producing the party named in the writ, and making a full and explicit return to such court, within the time required by this chapter, and no sufficient excuse for such refusal or neglect be shown, the court or officer before whom such writ shall have been made returnable shall, upon due proof of service thereof, forthwith issue an attachment against the delinquent, directed to the sheriff of any county within this state, commanding him forthwith to apprehend such delinquent, and to bring him immediately before such court or officer.

(RSMo 1939 § 1608)

Prior revisions: 1929 § 1444; 1919 § 1894; 1909 § 2459



Section 532.570 Officer or person to be committed.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

532.570. Officer or person to be committed. — On such person being so brought, he shall be committed to close custody, in the jail of the county in which the court or officer shall be, until he shall comply with such writ, and obey any order that may be made by such court or officer in relation to the person for whose relief such writ shall have been issued.

(RSMo 1939 § 1609)

Prior revisions: 1929 § 1445; 1919 § 1895; 1909 § 2460



Section 532.580 When sheriff in contempt, coroner shall serve.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

532.580. When sheriff in contempt, coroner shall serve. — If the delinquent be a sheriff, the attachment may be directed to any coroner, or other person to be designated therein, who shall have full power to execute the same; and such sheriff, upon being brought up, may be committed to the jail of any county other than his own.

(RSMo 1939 § 1610)

Prior revisions: 1929 § 1446; 1919 § 1896; 1909 § 2461



Section 532.590 Custody of prisoner granted officer holding attachment for derelict officer.

Effective 02 Jan 1979, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

532.590. Custody of prisoner granted officer holding attachment for derelict officer. — The court by whom such attachment shall be awarded may also issue a precept to the same sheriff, or other person to whom such attachment shall be directed, commanding him to bring forthwith before such court the party for whose benefit such writ of habeas corpus shall have been allowed, who shall thereafter remain in the custody of the sheriff or person executing such precept, until he shall be discharged, bailed or remanded, as such court shall direct.

(RSMo 1939 § 1611, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1447; 1919 § 1897; 1909 § 2462

Effective 1-02-79



Section 532.600 Officer having attachment may invoke aid, when.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

532.600. Officer having attachment may invoke aid, when. — In the execution of such writs of attachment and precept, or either of them, the sheriff or other person to whom they shall be directed may call to his aid the power of the county, as is provided by law in the execution of writs and process by any officer.

(RSMo 1939 § 1612)

Prior revisions: 1929 § 1448; 1919 § 1898; 1909 § 2463



Section 532.630 Penalty for refusing copy of process.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

532.630. Penalty for refusing copy of process. — Any officer or other person having the custody of any prisoner committed on any civil or criminal process, who shall refuse to give such prisoner a copy of the process, order or commitment, by virtue of which the person is held or detained, within six hours after the demand by the prisoner, or anyone on his behalf, shall be deemed guilty of a misdemeanor, and shall also forfeit to the party aggrieved five hundred dollars.

(RSMo 1939 § 1648)

Prior revisions: 1929 § 1484; 1919 § 1934; 1909 § 2499

CROSS REFERENCE:

Persons arrested not to be detained over twenty hours unless charged with offense, 544.170



Section 532.640 Penalty for failing to obey and make return to writ.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

532.640. Penalty for failing to obey and make return to writ. — If any officer or other person, upon whom a writ of habeas corpus shall be duly served, shall neglect or refuse to obey the same, by producing the party therein named, and making a full and explicit return to the writ, as required by this chapter, he shall be deemed guilty of a misdemeanor, and also forfeit to the party aggrieved a sum not exceeding one thousand dollars.

(RSMo 1939 § 1649)

Prior revisions: 1929 § 1485; 1919 § 1935; 1909 § 2500



Section 532.650 Penalty for concealing prisoner.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

532.650. Penalty for concealing prisoner. — Any person having in his custody, or under his power, any person for whose relief a writ of habeas corpus shall have been issued, or who would be entitled to a writ of habeas corpus to inquire into the cause of his detention, who shall, with intent to elude the service of such writ, or to avoid the effect thereof, transfer such prisoner to the custody or place him under the control or power of another, or conceal him, or change the place of his confinement, shall be deemed guilty of a misdemeanor, and shall also pay to the party aggrieved five hundred dollars.

(RSMo 1939 § 1650)

Prior revisions: 1929 § 1486; 1919 § 1936; 1909 § 2501



Section 532.660 Penalty for rearresting party after discharge.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

532.660. Penalty for rearresting party after discharge. — Everyone who, knowing that any person has been discharged by competent authority on a habeas corpus, shall, contrary to the provisions of this chapter, arrest such person again for the same cause, shall be deemed guilty of a misdemeanor, and shall also pay to the party aggrieved five hundred dollars.

(RSMo 1939 § 1651)

Prior revisions: 1929 § 1487; 1919 § 1937; 1909 § 2502



Section 532.670 Aiding in violation of sections 532.650 and 532.660, misdemeanor.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

532.670. Aiding in violation of sections 532.650 and 532.660, misdemeanor. — Every person who shall knowingly aid or assist in the violation of section 532.650 or 532.660 shall be deemed guilty of a misdemeanor.

(RSMo 1939 § 1652)

Prior revisions: 1929 § 1488; 1919 § 1938; 1909 § 2503



Section 532.680 Punishment.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

532.680. Punishment. — Every person convicted of a misdemeanor under the provisions of this chapter shall be punished by fine or imprisonment, or both, in the discretion of the court in which he shall be convicted, but such fine shall not exceed one thousand dollars, nor such imprisonment one year.

(RSMo 1939 § 1653)

Prior revisions: 1929 § 1489; 1919 § 1939; 1909 § 2504



Section 532.690 Right of action to survive.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

532.690. Right of action to survive. — The right of action for the penalties declared by this chapter to be incurred, and to be paid to the party aggrieved, shall not cease by the death of either party, but such penalty may be sued for and recovered by the executor or administrator of the aggrieved party, against the offender or his executor or administrator.

(RSMo 1939 § 1654)

Prior revisions: 1929 § 1490; 1919 § 1940; 1909 § 2505



Section 532.700 Recovery of penalty no bar to civil action.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

532.700. Recovery of penalty no bar to civil action. — The recoveries of any of the penalties under the provisions of this chapter shall be no bar to a civil action for damages.

(RSMo 1939 § 1655)

Prior revisions: 1929 § 1491; 1919 § 1941; 1909 § 2506



Section 532.710 This chapter, how construed.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

532.710. This chapter, how construed. — The several provisions contained in this chapter shall be construed to apply, so far as may be applicable, and except where otherwise provided, to every writ of habeas corpus authorized to be issued by any statute of this state.

(RSMo 1939 § 1656)

Prior revisions: 1929 § 1492; 1919 § 1942; 1909 § 2507






Chapter 533 Replevin

Section 533.010 Action to recover specific personal property, procedure.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

533.010. Action to recover specific personal property, procedure. — If the plaintiff claim in his petition the possession of specific personal property, he may, at the time of filing his petition, or at any other time afterward, before the rendition of judgment in the cause, file his affidavit, or the affidavit of some other person in his behalf, showing:

(1) That the plaintiff is the owner of the property claimed, sufficiently describing it, or is lawfully entitled to the possession thereof;

(2) That it is wrongfully detained by the defendant;

(3) The actual value thereof;

(4) That the same has not been seized under any process, execution or attachment against the property of the plaintiff; and

(5) That plaintiff will be in danger of losing his said property, unless it be taken out of the possession of the defendant, or otherwise secured.

(RSMo 1939 § 1788)

Prior revisions: 1929 § 1624; 1919 § 2072; 1909 § 2637

(1976) Admission made at pretrial conference answered question which would have been subject of hearing required by this section and failure to hold hearing did not result in denial of due process. Morris Plan Co. v. Excelsior Estates, Inc. (Mo.), 540 S.W.2d 44.



Section 533.020 Order of delivery.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

533.020. Order of delivery. — Upon filing such affidavit, the court, or judge or clerk in vacation, shall make an order requiring the defendant to deliver the property specified in the affidavit to the sheriff, and requiring the sheriff, if the same be not delivered to him, to take it from the defendant and deliver it to the plaintiff.

(RSMo 1939 § 1789)

Prior revisions: 1929 § 1625; 1919 § 2073; 1909 § 2638

(1974) Held, this section is not unconstitutional under Fuentes v. Florida and subsequent hearing in the replevin action satisfies due process. Associates Financial Services Company, Inc. v. Salky (A.), 510 S.W.2d 41.



Section 533.030 Plaintiff to deliver bond before property can be taken — types of bonds authorized, requirements.

Effective 28 Aug 1982

Title XXXVI STATUTORY ACTIONS AND TORTS

533.030. Plaintiff to deliver bond before property can be taken — types of bonds authorized, requirements. — 1. The sheriff shall not receive or take such property until the plaintiff shall deliver to him a bond, executed by two or more sufficient sureties, approved by the sheriff, to the effect that they are bound to the defendant in double the value of the property stated in the affidavit, for the prosecution of the action with effect and without delay, for the return of the property to the defendant, if return thereof be adjudged, and, in default of such delivery, for the payment of the assessed value of such property, and for the payment of all damages for the taking and detention thereof, and for all costs which may accrue in the action.

2. A financial institution or any person, firm or corporation may pledge United States government and agency securities which are bearer bonds or bearer securities as a replevin bond required by this chapter. The securities so pledged shall not be subject to any other charge or lien and shall be separately segregated in another depository institution that is authorized to hold securities for safekeeping.

3. The court and sheriff, having jurisdiction as provided for in this chapter, shall accept affidavits as a bond, in the following form:

(1) The style of the case by cause number;

(2) The dollar amount of the bond;

(3) The depository institution that will hold the securities as required by subsections 2 and 3 of this section and include an affidavit from such depository institution showing receipt of the securities and compliance with this requirement; and

(4) A statement that the financial institution or any person, firm or corporation will prosecute the action without delay. In the event of delay, section 533.110 shall control.

4. A financial institution or any person, firm or corporation filing a replevin bond and affidavit as required by subsection 2 shall:

(1) Return the property, if the return shall be required by a court judgment, and in default of such delivery pay, if required by court order: the assessed value of the property, all damages for the taking and detention thereof, and/or all costs that may accrue in this action; and

(2) A final decision of the court dismissing this case or payment of expense as provided for in section 533.120 shall render this bond and affidavit void and otherwise unenforceable.

(RSMo 1939 § 1790, A.L. 1982 H.B. 1289)

Prior revisions: 1929 § 1626; 1919 § 2074; 1909 § 2639



Section 533.040 Sheriff to take and deliver property to plaintiff unless bond given.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

533.040. Sheriff to take and deliver property to plaintiff unless bond given. — Upon such bond being executed as aforesaid, the sheriff shall receive the property, or, if the same be not delivered, shall take the property and deliver it to the plaintiff, unless, before such delivery to the plaintiff, the defendant shall, with two or more sufficient sureties to be approved by the sheriff, execute a bond to the plaintiff, to the effect that they are bound in double the value of the property as stated in the affidavit of the plaintiff, for the delivery of said property to the plaintiff, if such delivery be adjudged and, in default of such delivery, for the payment of the assessed value of such property, and for the payment of all damages for injuries to the property, and for the taking and detention or detention thereof, and all costs which may accrue in the action.

(RSMo 1939 § 1791)

Prior revisions: 1929 § 1627; 1919 § 2075; 1909 § 2640



Section 533.050 Qualifications of sureties.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

533.050. Qualifications of sureties. — Each of the sureties in such bonds must be a resident and householder or freeholder within the state; they must be worth the amount for which the bond is given, exclusive of property exempt from execution, and after paying all debts.

(RSMo 1939 § 1792)

Prior revisions: 1929 § 1628; 1919 § 2076; 1909 § 2641



Section 533.060 Defendant not entitled to retain property, when.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

533.060. Defendant not entitled to retain property, when. — If the plaintiff shall state in the affidavit made by him, as provided by section 533.010, that the property was wrongfully taken, and that his right of action accrued within one year, the defendant shall not be entitled to retain such property by giving bond, as provided by section 533.040, but the same shall be delivered to the plaintiff upon his giving the bond required.

(RSMo 1939 § 1793)

Prior revisions: 1929 § 1629; 1919 § 2077; 1909 § 2642



Section 533.070 Bonds taken by sheriff, filed with clerk, when.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

533.070. Bonds taken by sheriff, filed with clerk, when. — All bonds taken by the officer in virtue of the provisions of sections 533.010 to 533.230, relating to the claim and delivery of personal property, shall be filed with the clerk on or before the first day of the term of court next after the same are taken.

(RSMo 1939 § 1794)

Prior revisions: 1929 § 1630; 1919 § 2078; 1909 § 2643



Section 533.080 Plaintiff — new bond ordered by court, when — failure to comply with order — procedure.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

533.080. Plaintiff — new bond ordered by court, when — failure to comply with order — procedure. — If the court should, at any time before trial, be satisfied that the bond of the plaintiff shall not be good and sufficient, an order shall be made that the plaintiff give a new bond, with good and sufficient sureties, within such time as the court in such order shall direct; and upon his failing to comply with such order, the court shall make a further order that the sheriff or other proper officer retake the property and deliver it to the defendant, and that the plaintiff deliver the same to the officer therefor, and that the cause be dismissed at the costs of the plaintiff and his sureties in the bond.

(RSMo 1939 § 1795)

Prior revisions: 1929 § 1631; 1919 § 2079; 1909 § 2644



Section 533.090 Defendant — new bond ordered by court, when — failure to comply with order — procedure.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

533.090. Defendant — new bond ordered by court, when — failure to comply with order — procedure. — If the court should in like time be satisfied that the bond of the defendant shall not be good and sufficient, a like order shall be made that the defendant give a new bond, with good and sufficient sureties, within such time as the court in such order shall direct; and upon his failing to comply with such order the court shall make a further order that the proper officer retake the property and deliver it to the plaintiff, and that the defendant deliver the same to the officer therefor, and that the answer or other pleadings, if any, of defendant be stricken out, and render such judgment for the plaintiff as the court may by law render against the defendant and his sureties.

(RSMo 1939 § 1796)

Prior revisions: 1929 § 1632; 1919 § 2080; 1909 § 2645



Section 533.100 When order in sections 533.080 and 533.090 is made, duty of clerk.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

533.100. When order in sections 533.080 and 533.090 is made, duty of clerk. — When any such order shall be made as provided for in sections 533.080 and 533.090, the clerk shall, without delay, deliver to the proper officer an order for the retaking and delivery of such property to the proper party, and for the delivery thereof to him therefor by the party having it; which shall be directed and executed in like manner as an order for the taking and delivery of property to the plaintiff in the first instance, and shall be served on the party having the property, as other orders.

(RSMo 1939 § 1797)

Prior revisions: 1929 § 1633; 1919 § 2081; 1909 § 2646



Section 533.110 Plaintiff — failure to prosecute his suit after obtaining property — value of property — assessment.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

533.110. Plaintiff — failure to prosecute his suit after obtaining property — value of property — assessment. — If the plaintiff fail to prosecute his action with effect and without delay, and shall have the property in his possession, and the defendant in his answer claims the same and demands a return thereof, the court or a jury may assess the value of the property taken, and the damages for taking and detaining the same for the time such property was taken or detained from defendant until the day of the trial of the cause.

(RSMo 1939 § 1798)

Prior revisions: 1929 § 1634; 1919 § 2082; 1909 § 2647



Section 533.120 Judgment rendered against plaintiff and his sureties, when.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

533.120. Judgment rendered against plaintiff and his sureties, when. — In such case, the judgment shall be against the plaintiff and his sureties, that he return the property taken, or pay the value so assessed, at the election of the defendant, and, also, pay the damages assessed for the taking and detention of the property and costs of suit.

(RSMo 1939 § 1799)

Prior revisions: 1929 § 1635; 1919 § 2083; 1909 § 2648



Section 533.130 If plaintiff has not property, assessment of damages.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

533.130. If plaintiff has not property, assessment of damages. — If the plaintiff has not the property in possession, damages shall be assessed as directed in section 533.110, for the taking or detention, or both, as the case may be, of the property; and judgment shall be rendered against the plaintiff and his sureties for the damages, if any, and for costs of suit.

(RSMo 1939 § 1800)

Prior revisions: 1929 § 1636; 1919 § 2084; 1909 § 2649



Section 533.140 If defendant fails in his defense — assessment of damages.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

533.140. If defendant fails in his defense — assessment of damages. — If the defendant fail in his defense, and have the property in possession, the court or jury shall assess the value of the property, and the damages for all injuries to the property, and for the taking and detention, or detention, of the same, and the judgment shall be against the defendant and his sureties, that he return the property or pay the value so assessed, at the election of the plaintiff, and, also, pay the damages so assessed and costs of suit. If the defendant have not the property in possession, the court or jury shall assess the damages, and the judgment shall be against the defendant and his sureties, for the damages so assessed, and costs of suit; and in all cases the property shall be presumed to be with the party who should have it, until the contrary be shown.

(RSMo 1939 § 1801)

Prior revisions: 1929 § 1637; 1919 § 2085; 1909 § 2650

(1972) Defendant's liability for interest is limited to period of actual possession, not from date of taking to date of trial. Simmons v. Propane Industrial, Inc. (A.), 488 S.W.2d 253.



Section 533.150 Party to elect, when.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

533.150. Party to elect, when. — A party shall not be required to make such election until the property is delivered to the sheriff, on the proper process, and the party have notice thereof.

(RSMo 1939 § 1802)

Prior revisions: 1929 § 1638; 1919 § 2086; 1909 § 2651



Section 533.160 Duty of officer if property not delivered in ten days.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

533.160. Duty of officer if property not delivered in ten days. — If such property be not delivered to the officer within ten days after process issued, he shall levy and make the assessed value thereof, the damages and costs, of the property of the party against whom the process issued.

(RSMo 1939 § 1803)

Prior revisions: 1929 § 1639; 1919 § 2087; 1909 § 2652



Section 533.170 Title of property vested, when.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

533.170. Title of property vested, when. — In such case, the party's right to the property shall not be impaired by levying the assessed value thereof on the property of the other party and his sureties, or either of them; but if the property be delivered to the sheriff, and the party elect to take the value assessed, such election shall operate to vest all his right to the property in the other party.

(RSMo 1939 § 1804)

Prior revisions: 1929 § 1640; 1919 § 2088; 1909 § 2653



Section 533.180 Enforcement of orders.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

533.180. Enforcement of orders. — The court may enforce all orders for the delivery of property as other orders of court are enforced.

(RSMo 1939 § 1805)

Prior revisions: 1929 § 1641; 1919 § 2089; 1909 § 2654



Section 533.190 Suit on bond, how and by whom brought.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

533.190. Suit on bond, how and by whom brought. — If in any case it shall become necessary to sue upon any bond given in virtue of sections 533.010 to 533.230, the same may be done by civil action against the obligors, jointly or severally, in the name of the party to whom the bond was given.

(RSMo 1939 § 1806)

Prior revisions: 1929 § 1642; 1919 § 2090; 1909 § 2655



Section 533.200 Right of action against sheriff barred, when.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

533.200. Right of action against sheriff barred, when. — After the due execution of any bond taken in virtue hereof, the parties to the action shall be barred of any right of action against the sheriff, or other officer, for the seizure and delivery of such property.

(RSMo 1939 § 1807)

Prior revisions: 1929 § 1643; 1919 § 2091; 1909 § 2656



Section 533.210 Court to allow charges for taking and delivering property.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

533.210. Court to allow charges for taking and delivering property. — The court shall allow the proper officer reasonable charges for the taking and delivery of property, as provided herein.

(RSMo 1939 § 1808)

Prior revisions: 1929 § 1644; 1919 § 2092; 1909 § 2657



Section 533.220 Sheriff and sureties liable, when.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

533.220. Sheriff and sureties liable, when. — If the sheriff, or other officer, fail to take or return a bond, as required by law, or if the bond taken is adjudged insufficient at the term next after the same was taken, and be not made sufficient as herein provided, he and his sureties shall be liable to the party injured for all damages by him sustained, to be recovered by civil action, or by civil action on the officer's official bond.

(RSMo 1939 § 1809)

Prior revisions: 1929 § 1645; 1919 § 2093; 1909 § 2658



Section 533.230 Issuance of execution — to whom directed.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

533.230. Issuance of execution — to whom directed. — An execution may issue for the delivery of personal property to the sheriff of the county where the property is situate, and shall require him to deliver possession of the same, sufficiently describing it, to the party entitled thereto; and shall, in all respects, be governed by the rules governing executions in ordinary cases, so far as the same may be applicable.

(RSMo 1939 § 1810)

Prior revisions: 1929 § 1646; 1919 § 2094; 1909 § 2659



Section 533.240 Replevin — who may hear.

Effective 02 Jan 1979, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

533.240. Replevin — who may hear. — Circuit judges may hear and determine all actions brought for the recovery of specific personal property. Associate circuit judges may hear and determine without special assignment or transfer all actions brought for the recovery of specific personal property when the value of the property sought to be recovered and the damages claimed for the taking or detention and for injuries thereto shall not exceed, in the aggregate, the monetary amount established by law for those civil cases which an associate circuit judge may hear and determine without special assignment or transfer. If specially assigned or transferred, associate circuit judges may hear and determine other cases for the recovery of specific personal property with the procedure to be as in cases triable before a circuit judge.

(RSMo 1939 § 2934, A.L. 1945 p. 1083, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 2548; 1919 § 3096; 1909 § 7758

Effective 1-02-79



Section 533.250 Value of property governs jurisdiction.

Effective 02 Jan 1979, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

533.250. Value of property governs jurisdiction. — The value of the property, as set forth in the statement and affidavit, shall fix the monetary amount so far as the value is concerned which governs whether the case may be heard and determined by an associate circuit judge without special assignment or transfer; but the value of the property shall not be assessed against the defendant at a greater amount than that sworn to by the plaintiff in his statement.

(RSMo 1939 § 2948, A.L. 1945 p. 1083, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 2562; 1919 § 3110; 1909 § 7772

Effective 1-02-79






Chapter 534 Forcible Entry and Unlawful Detainer

Chapter Cross References



Section 534.010 What entries deemed lawful.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

534.010. What entries deemed lawful. — No person shall enter upon or into any lands, tenements or other possessions, and detain and hold the same, but when entry is given by law, and then only in a peaceable manner.

(RSMo 1939 § 2831)

Prior revisions: 1929 § 2445; 1919 § 2993; 1909 § 7655



Section 534.020 Forcible entry and detainer defined.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

534.020. Forcible entry and detainer defined. — If any person shall enter upon or into any lands, tenements or other possessions, with force or strong hand, or with weapons, or by breaking open the doors or windows or other parts of a house, whether any person be in it or not, or by threatening to kill, maim or beat the party in possession, or by such words or actions as have a natural tendency to excite fear or apprehension of danger, or by putting out of doors or carrying away the goods of the party in possession, or by entering peaceably and then turning out by force, or frightening, by threats or other circumstances of terror, the party out of possession, and detain and hold the same in every such case, the person so offending shall be deemed guilty of a "forcible entry and detainer" within the meaning of this chapter.

(RSMo 1939 § 2832)

Prior revisions: 1929 § 2446; 1919 § 2994; 1909 § 7656



Section 534.030 Unlawful detainer defined — foreclosure, notice to tenants, procedure.

Effective 28 Aug 2009

Title XXXVI STATUTORY ACTIONS AND TORTS

534.030. Unlawful detainer defined — foreclosure, notice to tenants, procedure. — 1. When any person willfully and without force holds over any lands, tenements or other possessions, after the termination of the time for which they were demised or let to the person, or the person under whom such person claims; or after a mortgage or deed of trust has been foreclosed and the person has received written notice of a foreclosure; or at least ten business days have elapsed after the date of the notice described in subsection 3 of this section; or when premises are occupied incident to the terms of employment and the employee holds over after the termination of such employment; or when any person wrongfully and without force, by disseisin, shall obtain and continue in possession of any lands, tenements or other possessions, and after demand made, in writing, for the delivery of such possession of the premises by the person having the legal right to such possession, or the person's agent or attorney, shall refuse or neglect to vacate such possession, such person is guilty of an "unlawful detainer".

2. In any case where a foreclosed property is occupied prior to the foreclosure by a person who was a residential tenant, known in this section as the occupant, not in violation of the provisions of section 441.020, then after the foreclosure sale, the new owner of the property shall give the occupant notice, as described in subsection 3 of this section, that the sale has occurred, that they are the new owner, and if said owner seeks possession from the occupant that the occupant has not less than ten business days from the date of this notice to vacate the premises. No unlawful detainer action or any other action seeking possession may be commenced against the occupant within ten business days following the date of notice by the new owner that the foreclosure sale has occurred. Nothing in this section creates a tenancy between the new owner and the occupant. This section does not preclude the new owner from entering into an agreement with the occupant that allows the occupant to remain in the foreclosed property.

3. The notice required in subsection 2 of this section shall be sent by certified or registered mail if the name of the occupant is known to the new owner. If the name of the occupant is not known to the new owner then the notice shall be sent by regular mail and addressed to "occupant". The envelope containing such notice shall have the following words printed on the envelope face: "Notice to Occupant Following Foreclosure". A notice shall also be posted on the door of the premises where the occupant resides. The notices required in this subsection shall contain in substance the following text:

Attention Occupant: (name of the new owner of the foreclosed property) is now the owner of the property which you had been renting or leasing at (address of foreclosed property, including apartment number, if applicable) after purchasing it at a trustee's foreclosure sale on (date of foreclosure sale). Unless you agree with (new owner) to a rental or lease agreement for the premises, (new owner), on or after (number not less than ten) business days following the date of this notice, may seek a court order or judgment to have you removed from the premises. Remaining on the premises after the date of this notice does not make you a tenant of the new owner.

(Name of new owner) (Address of new owner)

(Telephone number of new owner)

(Fax number of new owner, optional)

(Email address of new owner, optional)

(RSMo 1939 § 2833, A.L. 1997 H.B. 361, A.L. 2009 H.B. 836 & 753)

Prior revisions: 1929 § 2447; 1919 § 2995; 1909 § 7657



Section 534.040 Estates comprehended in sections 534.010 to 534.030.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

534.040. Estates comprehended in sections 534.010 to 534.030. — Sections 534.010 to 534.030 shall extend to and comprehend terms for years, and all estates, whether freehold or less than freehold.

(RSMo 1939 § 2834)

Prior revisions: 1929 § 2448; 1919 § 2996; 1909 § 7658



Section 534.050 Demand for possession, how made and proved.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

534.050. Demand for possession, how made and proved. — The demand required by section 534.030 shall be made either by delivering a copy of such demand to the person in possession, or by leaving such copy with some person above the age of fifteen years, residing on or being in charge of the premises; or, if no such person be in the actual occupancy thereof, then by posting such copy on the premises. When the demand shall be made by an officer authorized to serve judicial process, his return shall be prima facie evidence of the facts therein stated; and if such demand be made by any other person, the return shall be sworn to by such person, and shall then be prima facie evidence of the facts therein stated.

(RSMo 1939 § 2867)

Prior revisions: 1929 § 2481; 1919 § 3029; 1909 § 7691



Section 534.060 Before whom cognizable — centralized filing — assignment of cases.

Effective 28 Aug 2014

Title XXXVI STATUTORY ACTIONS AND TORTS

534.060. Before whom cognizable — centralized filing — assignment of cases. — Forcible entries and detainers, and unlawful detainers, may be heard and determined by any associate circuit judge of the county in which they are committed. Neither the provisions of this section or any other section in this chapter shall preclude adoption of a local circuit court rule providing for the centralized filing of such cases, nor the assignment of such cases to particular associate circuit or circuit judges pursuant to local circuit court rule or action by the presiding judge of the circuit. Such cases shall be heard and determined by associate circuit judges unless a circuit judge is transferred or assigned to hear such case or cases or unless the plaintiff pursuant to subsection 2 of section 478.250 has designated the case as one to be heard under the practice and procedure applicable before circuit judges. All cases under this chapter shall be heard on the record. Unless the plaintiff under subsection 2 of section 478.250 has designated the case as one to be heard under the practice and procedure applicable before circuit judges, to the extent practice and procedure are not provided in this chapter the practice and procedure provided in chapter 517 shall apply. If the plaintiff under subsection 2 of section 478.250 has designated the case as one to be heard under the practice and procedure applicable before circuit judges, the case shall be heard and determined under the rules of practice and procedure provided in the Missouri Rules of Civil Procedure instead of those contained in chapter 517, notwithstanding the specific references to chapter 517 in this chapter.

(RSMo 1939 § 2835, A.L. 1945 p. 1089, A.L. 1978 H.B. 1634, A.L. 2014 H.B. 1410 merged with S.B. 655)

Prior revisions: 1929 § 2449; 1919 § 2997; 1909 § 7659



Section 534.070 Complaint and summons — court date assigned, when.

Effective 28 Aug 2001

Title XXXVI STATUTORY ACTIONS AND TORTS

534.070. Complaint and summons — court date assigned, when. — 1. When complaint to the circuit court of the proper county shall be made in writing, signed by the party aggrieved, his agent or attorney, and sworn to, specifying the lands, tenements or other possessions so forcibly entered and detained, or unlawfully detained, and by whom and when done, it shall be the duty of the clerk of the court to issue a summons directed to the sheriff or proper officer of the county, commanding him to summon the person against whom the complaint shall have been made to appear, at a day in such summons to be specified.

2. A court date shall be assigned at the time the summons is issued. The court date shall be for a day certain which is not more than twenty-one business days from the date the summons is issued unless, at the time the case is filed, the plaintiff or plaintiff's attorney consents in writing to a later date.

(RSMo 1939 § 2836, A.L. 1945 p. 1089, A.L. 1978 H.B. 1634, A.L. 1999 H.B. 242, A.L. 2001 S.B. 267)

Prior revisions: 1929 § 2450; 1919 § 2998; 1909 § 7660



Section 534.080 Form of summons.

Effective 02 Jan 1979, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

534.080. Form of summons. — The summons shall be endorsed on or annexed to the complaint, and may be in the following form:

The state of Missouri, to the sheriff of the county of ______, greeting: You are hereby commanded to summon E F, of the county of ______, to appear before the undersigned judge within and for said county, at ______ therein, on the ______ day of ______, at the hour of ______ of the clock in the forenoon, then and there to answer and defend against the complaint of G H, of forcible entry and detainer (or of unlawful detainer, as the case may be), made by the said E F upon the land of the said G H, as by the complaint of the said G H, hereto annexed, will more fully appear, and have you then and there this writ, with the return of your proceedings thereon.

Given under my hand this ______ day of ______, 20______

A B, Judge.

(RSMo 1939 § 2837, A.L. 1945 p. 1089, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 2451; 1919 § 2999; 1909 § 7661

Effective 1-02-79



Section 534.090 Serving of summons — service by mail — publication of notice.

Effective 28 Aug 2005

Title XXXVI STATUTORY ACTIONS AND TORTS

534.090. Serving of summons — service by mail — publication of notice. — 1. Such summons shall be served as in other civil cases at least four days before the court date specified in such summons.

2. If the summons in such action cannot be served in the ordinary manner as provided by law, it shall be the duty of the judge before whom the proceeding is commenced, at the request of the plaintiff, to make an order directing that notices shall be set up for ten days on the premises in question and in one public place in the county where the defendant was believed to dwell, informing the defendant of the commencement of the proceedings against the defendant and to make an order directing that a copy of the summons be delivered to the defendant at the defendant's last known address by ordinary mail. If the officer, or other person empowered to execute the summons, shall return that the defendant is not found, or that the defendant has absconded or vacated his or her usual place of abode in this state, and if proof be made by affidavit of the posting and of the mailing of a copy of the summons and complaint, the judge shall proceed to hear the case as if there had been personal service, and judgment shall be rendered and proceedings had as in other cases, except that where the defendant is in default no money judgment shall be granted the plaintiff under the order of publication and ordinary mail procedure set forth in this section. If such summons is returned executed, then the judge shall set the case on the next available court date.

(RSMo 1939 § 2838, A.L. 1945 p. 1089, A.L. 1971 H.B. 99, A.L. 1972 S.B. 482, A.L. 1978 H.B. 1634, A.L. 1997 H.B. 361, A.L. 1999 H.B. 242, A.L. 2005 S.B. 420 & 344)

Prior revisions: 1929 § 2452; 1919 § 3000; 1909 § 7662



Section 534.100 Return of officer.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

534.100. Return of officer. — The officer shall, on or before the trial day, return the summons and certify thereon, or annex thereto, how he executed it.

(RSMo 1939 § 2839)

Prior revisions: 1929 § 2453; 1919 § 3001; 1909 § 7663



Section 534.110 Power to issue subpoenas and compel attendance of witnesses.

Effective 02 Jan 1979, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

534.110. Power to issue subpoenas and compel attendance of witnesses. — The judge shall have power to issue subpoenas for witnesses on the application of either party, and if the witnesses summoned do not attend, may issue an attachment to compel their attendance, and may continue the cause at his discretion, not exceeding ten days.

(RSMo 1939 § 2855, A.L. 1945 p. 1089, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 2469; 1919 § 3017; 1909 § 7679

Effective 1-02-79



Section 534.120 Failure to prosecute, nonsuit.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

534.120. Failure to prosecute, nonsuit. — If the complainant fail to attend and prosecute his suit in person, or by agent or attorney, at the time appointed for the hearing of the complaint, he shall be nonsuited, and the defendant shall recover his costs.

(RSMo 1939 § 2840)

Prior revisions: 1929 § 2454; 1919 § 3002; 1909 § 7664



Section 534.130 Failure of defendant to appear.

Effective 02 Jan 1979, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

534.130. Failure of defendant to appear. — If the defendant, being duly summoned, does not appear at the time appointed for hearing the complaint, the judge shall proceed with the hearing of the cause.

(RSMo 1939 § 2841, A.L. 1945 p. 1089, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 2455; 1919 § 3003; 1909 § 7665

Effective 1-02-79



Section 534.140 Both parties appear — proceedings.

Effective 02 Jan 1979, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

534.140. Both parties appear — proceedings. — When both parties appear before the judge in person, or by agent or attorney, at the time appointed for the trial of the cause, the judge shall proceed to examine the complaint and proofs of the parties, and judgment shall thereupon be rendered according to the finding of the judge, as herein directed.

(RSMo 1939 § 2842, A.L. 1945 p. 1089, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 2456; 1919 § 3004; 1909 § 7666

Effective 1-02-79



Section 534.160 Demand for trial by jury.

Effective 02 Jan 1979, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

534.160. Demand for trial by jury. — Either party shall have the right to a jury trial if a timely request therefor is made as in other civil cases.

(RSMo 1939 § 2843, A.L. 1945 p. 1089, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 2457; 1919 § 3005; 1909 § 7667

Effective 1-02-79



Section 534.170 Amendments permitted and new parties added, when.

Effective 02 Jan 1979, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

534.170. Amendments permitted and new parties added, when. — Any judge may, in open court and at any time, in furtherance of justice and on such terms as may be proper, on motion of either party, allow any complaint, summons, writ or other proceeding to be amended and permit new parties as coplaintiffs or codefendants to be added and correct a mistake in the name of either party.

(RSMo 1939 § 2856, A.L. 1945 p. 1089, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 2470; 1919 § 3018; 1909 § 7680

Effective 1-02-79



Section 534.180 Depositions may be taken.

Effective 02 Jan 1979, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

534.180. Depositions may be taken. — Depositions may be taken to be read on trial of any such cause in the same manner as in causes before circuit judges.

(RSMo 1939 § 2857, A.L. 1945 p. 1089, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 2471; 1919 § 3019; 1909 § 7681

Effective 1-02-79



Section 534.190 When depositions may be read.

Effective 02 Jan 1979, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

534.190. When depositions may be read. — Every such deposition taken and returned according to law may be read if competent and relevant, as evidence in the cause in the same manner and under the same circumstances as in the trial of civil causes before circuit judges.

(RSMo 1939 § 2858, A.L. 1945 p. 1089, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 2472; 1919 § 3020; 1909 § 7682

Effective 1-02-79



Section 534.200 Proof required of complainant.

Effective 28 Aug 1945

Title XXXVI STATUTORY ACTIONS AND TORTS

534.200. Proof required of complainant. — The complainant shall not be compelled to make further proof of the forcible entry or detainer than that he was lawfully possessed of the premises, and that the defendant unlawfully entered into and detained or unlawfully detained the same.

(RSMo 1939 § 2844, A.L. 1945 p. 1089)

Prior revisions: 1929 § 2458; 1919 § 3006; 1909 § 7668



Section 534.210 Merits of title cannot be inquired into.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

534.210. Merits of title cannot be inquired into. — The merits of the title shall in nowise be inquired into, on any complaint which shall be exhibited by virtue of the provisions of this chapter.

(RSMo 1939 § 2853)

Prior revisions: 1929 § 2467; 1919 § 3015; 1909 § 7677

(2013) Section does not create irrebuttable presumption that title is proven merely by filing an unlawful detainer action and thus does not violate either due process or equal protection. Wells Fargo Bank, N.A. v. Smith, 392 S.W.3d 446 (Mo.banc).



Section 534.220 Rights under derivative titles may be shown.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

534.220. Rights under derivative titles may be shown. — Evidence for proof of rights under derivative titles, provided for by this chapter, shall be admissible in actions instituted under this chapter.

(RSMo 1939 § 2866)

Prior revisions: 1929 § 2480; 1919 § 3028; 1909 § 7690



Section 534.230 Extent of claim of person having lawful possession.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

534.230. Extent of claim of person having lawful possession. — When any forcible entry and detainer, or unlawful detainer, shall be made upon any lands or other possessions, against the provisions of this chapter, the person having the lawful possession, shall, against the wrongdoer, be considered as entitled to such quantity, extent and limits of lands as by the patent, grant, concession, deed, survey, donation, settlement or preemption right, such person or those under whom he claims can, by the laws of the United States or of this state, have and lawfully claim in and to such premises.

(RSMo 1939 § 2860)

Prior revisions: 1929 § 2474; 1919 § 3022; 1909 § 7684



Section 534.240 Extent of claim where there has been no survey.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

534.240. Extent of claim where there has been no survey. — Where no legal survey has been made of such possession, the improvement of the person entitled to the possession shall be in the middle of the tract as near as may be, making the survey as near in a square as may be, not to interfere with any established survey or line, or any conditional line agreed upon by the adjoining proprietors or possessors.

(RSMo 1939 § 2861)

Prior revisions: 1929 § 2475; 1919 § 3023; 1909 § 7685



Section 534.250 Persons having settlement on public lands may maintain action, when.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

534.250. Persons having settlement on public lands may maintain action, when. — Every person who shall have a settlement or field on public land, who shall reside on or be in possession of the same at the time of the forcible entry and detainer, or unlawful detainer, shall have the same remedy as is herein provided in such cases, against any person who shall make such unlawful entry upon him; provided, that any person having authority from the United States, or lawfully claiming under them, shall have power to enter into such land.

(RSMo 1939 § 2859)

Prior revisions: 1929 § 2473; 1919 § 3021; 1909 § 7683



Section 534.260 Heirs, devisees entitled to what remedies.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

534.260. Heirs, devisees entitled to what remedies. — Heirs, devisees, grantees and assigns of any lands, tenements or other real possessions, and executors and administrators in charge of lands of deceased persons, shall be entitled to the same remedies against persons guilty of forcible entry and detainer or unlawful detainer of such lands, tenements or other real possessions, before the descent, devise, grant or assignment thereof, or the granting of letters, as the ancestor, devisor, grantor, assignor or intestate was entitled to by virtue of this chapter.

(RSMo 1939 § 2863)

Prior revisions: 1929 § 2477; 1919 § 3025; 1909 § 7687



Section 534.270 If lessor dies, remedy survives to heirs.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

534.270. If lessor dies, remedy survives to heirs. — If any lessor of any lands, tenements or other real possessions shall die or shall grant or assign such lands or tenement or other real possessions, before the expiration of the term for which they were demised or let, his heirs, devisees, grantees, assigns and executors or administrators in charge of the lands of such lessor shall have the same remedies against anyone guilty of an unlawful detainer, by holding over such lands, tenements or other real possessions after the term for which they were demised or let, as such lessor would have if he had not died, or had not granted or assigned such lands, tenements or other real possessions.

(RSMo 1939 § 2864)

Prior revisions: 1929 § 2478; 1919 § 3026; 1909 § 7688



Section 534.280 Effect of forfeiture of lease.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

534.280. Effect of forfeiture of lease. — The determination of any lease by forfeiture shall, within the purview of this chapter, have the same effect as if the term thereby created had expired.

(RSMo 1939 § 2865)

Prior revisions: 1929 § 2479; 1919 § 3027; 1909 § 7689



Section 534.290 New tenant may maintain action, when.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

534.290. New tenant may maintain action, when. — Where the action of unlawful detainer is brought by a landlord against his tenant holding over after the termination of the tenancy, it shall be no defense to show that the plaintiff, before such termination, has let the premises to another person; and in case of such new letting, the new tenant after demand made in writing requiring the delivery of possession of such premises and setting forth his title, if the possession be refused, may maintain an action of unlawful detainer against the tenant holding over, if there be no such action by the landlord pending.

(RSMo 1939 § 2868)

Prior revisions: 1929 § 2482; 1919 § 3030; 1909 § 7692



Section 534.300 Three years' possession a bar to the action.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

534.300. Three years' possession a bar to the action. — The provisions of this chapter shall not extend to any person who has had the uninterrupted occupation or been in quiet possession of any lands or tenements for the space of three whole years together, immediately preceding the filing of the complaint, or who has continued three whole years in the peaceable possession after the time for which the premises were demised or let to him, or those under whom he claims, shall have expired.

(RSMo 1939 § 2854)

Prior revisions: 1929 § 2468; 1919 § 3016; 1909 § 7678



Section 534.310 Verdict for complainant — what it shall include.

Effective 02 Jan 1979, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

534.310. Verdict for complainant — what it shall include. — Whenever the verdict of the jury or finding of the judge shall be for the complainant, damages shall be assessed as well for waste and injury committed upon the premises found to have been forcibly or unlawfully detained, as for all rents and profits due and owing up to the time of the rendering of the verdict or finding of the judge, and such verdict or finding shall also state the monthly value of the rents and profits of said premises.

(RSMo 1939 § 2845, A.L. 1945 p. 1089, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 2459; 1919 § 3007; 1909 § 7669

Effective 1-02-79



Section 534.320 Verdict may be corrected in matters of form.

Effective 02 Jan 1979, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

534.320. Verdict may be corrected in matters of form. — No verdict shall be set aside for informality, but the judge may in the presence of the jury, correct the same in matters of form, changing no matter of substance.

(RSMo 1939 § 2848, A.L. 1945 p. 1089, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 2462; 1919 § 3010; 1909 § 7672

Effective 1-02-79



Section 534.330 Judgment on verdict for complainant.

Effective 28 Aug 1997

Title XXXVI STATUTORY ACTIONS AND TORTS

534.330. Judgment on verdict for complainant. — 1. If the verdict of the jury or the finding of the judge is for the complainant, the judge shall record the verdict or finding, and the judgment shall be that the complainant have restitution of the premises found to have been forcibly or unlawfully detained, and recover from the defendant the sum of ______ dollars, double the sum assessed by the jury, or found for his damages; and also at the rate of ______ dollars, double the sum found per month, for rents and profits, from the ______ day of ______, 20______, the day of judgment, until restitution be made, together with costs.

2. The court, upon issuing judgment in favor of the plaintiff pursuant to subsection 1 of this section, shall, within two business days following the date the judgment becomes final, transmit a copy of such judgment to the law enforcement agency with jurisdiction to enforce such judgment.

(RSMo 1939 § 2850, A.L. 1945 p. 1089, A.L. 1978 H.B. 1634, A.L. 1997 H.B. 361)

Prior revisions: 1929 § 2464; 1919 § 3012; 1909 § 7674

(1972) Where addendum to lease provided that failure to pay rental installments on or before date due would result in immediate termination of right to possession, that no notice of any kind would be required, and that time was of the essence, court ruled on appeal from unlawful detainer action that appellant landlord would be held to scrupulous observance of every common law requirement unless waived by agreement and found that landlord's conduct in accepting ten consecutive monthly rent payments late raised submissible fact issue as to waiver of strict compliance by tenant. Fritts v. Cloud Oak Flooring Company (A.), 478 S.W.2d 8.

(1974) Exact amount due must be remanded on day it becomes due to authorize recovery under this section. New Brentwood Realty v. Strad, Inc. (A.), 509 S.W.2d 214.



Section 534.340 Transcript of judgment — revived and enforced, how.

Effective 02 Jan 1979, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

534.340. Transcript of judgment — revived and enforced, how. — Such judgment may be filed, transcripted and shall have like effect as other judgments and may be revived and enforced in the same manner.

(RSMo 1939 § 2862, A.L. 1945 p. 1089, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 2476; 1919 § 3024; 1909 § 7686

Effective 1-02-79



Section 534.345 Notice of default judgment in eviction proceeding must be sent to defaulting party.

Effective 28 Aug 1997

Title XXXVI STATUTORY ACTIONS AND TORTS

534.345. Notice of default judgment in eviction proceeding must be sent to defaulting party. — In an action pursuant to chapter 441, chapter 524, or this chapter, the court in entering a judgment for possession of the premises shall, if the defendant defaults, send a notice to the party ordered to relinquish possession that a judgment for possession of the premises has been entered against said party, and said party must vacate the premises when the judgment is final.

(L. 1997 H.B. 361)



Section 534.347 Unauthorized sublessor or assignor of leased premises, double damages, when.

Effective 28 Aug 1997

Title XXXVI STATUTORY ACTIONS AND TORTS

534.347. Unauthorized sublessor or assignor of leased premises, double damages, when. — In any action against any tenant to recover rent, or possession of any premises pursuant to chapter 534 or 535, if it appears from the evidence that such tenant allowed another person or persons to come into sole possession of any lands or tenements under or by collusion with such tenant and without the permission of the landlord, the court may, in addition to the rent due, allow the prevailing party damages not to exceed twice the amount of the rent due. Nothing in this section shall be construed to limit the landlord's ability to recover attorney's fees, other expenses or damages, or to pursue other remedies provided in the lease.

(L. 1997 H.B. 361)



Section 534.350 Execution — when issued and levied.

Effective 28 Aug 2016

Title XXXVI STATUTORY ACTIONS AND TORTS

534.350. Execution — when issued and levied. — The judge rendering judgment in any such cause may issue execution at any time after judgment, but such execution shall not be levied until after the expiration of the time allowed for the taking of an appeal, except execution for the purpose of restoring possession shall be issued no sooner than ten days after the judgment. However, the execution for purposes of restoring possession shall be stayed pending an appeal if the losing party posts an appeal bond.

(RSMo 1939 § 2888, A.L. 1945 p. 1089, A.L. 1978 H.B. 1634, A.L. 2014 H.B. 1410 merged with S.B. 655, A.L. 2016 H.B. 1862)

Prior revisions: 1929 § 2502; 1919 § 3050; 1909 § 7712



Section 534.355 Court may include in judgment of possession an order to sheriff requiring delivery of premises to prevailing party within fifteen days.

Effective 28 Aug 1997

Title XXXVI STATUTORY ACTIONS AND TORTS

534.355. Court may include in judgment of possession an order to sheriff requiring delivery of premises to prevailing party within fifteen days. — In an action pursuant to chapter 441, chapter 524, chapter 535, or this chapter, the court in entering a judgment for possession of the premises, at the request of the prevailing party, may order the sheriff or appropriate officer to deliver possession of the premises to the prevailing party within fifteen days of the date the judgment becomes final. Said order may be withdrawn at the request of the prevailing party.

(L. 1997 H.B. 361)



Section 534.370 Form of execution against defendant.

Effective 02 Jan 1979, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

534.370. Form of execution against defendant. — Executions against defendants shall contain a clause of restitution, and, in other respects, conform to the judgment, and may be in the following form:

The state of Missouri, to the sheriff of the county of ______, greeting: Whereas, G H, on the ______ day of ______, 20______, obtained judgment before the undersigned judge for the county of ______, against E F, that the said G H have restitution of (here insert a description of the premises, as in the complaint, if the verdict be for the whole, or as in the verdict, if it be for a part), and that he recover of the said E F the sum of ______ dollars for his damages, and also at the rate of ______ dollars per month for rents and profits, from the ______ day of ______, 20______, until restitution be made, together with costs: You are, therefore, commanded to take with you the power of the county, if necessary, and to cause the said E F to be forthwith removed from the said premises, and the said G H to have peaceable possession thereof; and that of the goods and chattels of the said E F you cause to be levied the damages, rents and profits aforesaid, with the sum of ______ dollars for costs and ______ for this writ and your fees hereon, and that you return this writ, with your doings thereon, to the undersigned within twenty days from the date hereof. Given under my hand this ______ day of ______, 20______

A B, Judge.

(RSMo 1939 § 2851, A.L. 1945 p. 1089, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 2465; 1919 § 3013; 1909 § 7675

Effective 1-02-79



Section 534.380 Judgment stay for appeals.

Effective 28 Aug 2014

Title XXXVI STATUTORY ACTIONS AND TORTS

534.380. Judgment stay for appeals. — Applications for appeals shall be allowed and conducted in the manner provided as in other civil cases. Application for appeal shall not stay execution for restitution of the premises unless the defendant gives bond within the time for appeal. The bond shall be for the amount of the judgment and with the condition to stay waste and to pay all subsequently accruing rent, if any, into court within ten days after it becomes due, pending determination of the appeal, subject to the judge's discretion. However, in any case in which the defendant receives a reduction in rent due to a local, state or federal subsidy program, the amount of the bond shall be reduced by the amount of said subsidy. Execution other than for restitution shall be stayed if the defendant files a bond in the proper amount at such time as otherwise provided by law.

(L. 1978 H.B. 1634, A.L. 1997 H.B. 361, A.L. 2014 H.B. 1410 merged with S.B. 655)



Section 534.540 Proceedings on default of defendant.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

534.540. Proceedings on default of defendant. — In case of a judgment by default, a jury, or the court if no jury be required, shall assess the monthly value of the premises, and the damages and judgment shall be rendered on the verdict accordingly.

(RSMo 1939 § 2901)

Prior revisions: 1929 § 2515; 1919 § 3063; 1909 § 7725



Section 534.570 Appeals to supreme court — supersedeas.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

534.570. Appeals to supreme court — supersedeas. — No appeal to the appellate or supreme court shall operate as a stay of execution, nor shall any supersedeas be awarded to the party in possession, unless the condition of the recognizance contain the substance of the condition prescribed by this chapter in cases of appeals by a defendant, and the penalty and security be sufficient to secure the performance thereof.

(RSMo 1939 § 2904)

Prior revisions: 1929 § 2518; 1919 § 3066; 1909 § 7728



Section 534.590 Writs of restitution, against whom executed.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

534.590. Writs of restitution, against whom executed. — The officer having charge of a writ of restitution or rerestitution, or execution with a clause to that effect, shall have power to expel and remove from the premises mentioned and defendant therein named, his servants and others under his control, and all other persons who shall have entered thereon after the commencement of the suit otherwise than by process of law, and to deliver to the plaintiff possession thereof.

(RSMo 1939 § 2906)

Prior revisions: 1929 § 2520; 1919 § 3068; 1909 § 7730






Chapter 535 Landlord-Tenant Actions

Chapter Cross References



Section 535.010 If rent be not paid as agreed, landlord may recover possession, how.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

535.010. If rent be not paid as agreed, landlord may recover possession, how. — In all cases in which lands and tenements are or shall be rented or leased, and default shall be made in the payment of the rents at the time or times agreed upon by the parties, it shall be lawful for the landlord to dispossess the tenant and all subtenants and recover possession of the premises rented or leased, in the manner herein provided.

(RSMo 1939 § 2993)

Prior revisions: 1929 § 2606; 1919 § 6900; 1909 § 7903



Section 535.020 Procedure to recover possession — filing of statement — issuance of summons — procedure.

Effective 28 Aug 2004

Title XXXVI STATUTORY ACTIONS AND TORTS

535.020. Procedure to recover possession — filing of statement — issuance of summons — procedure. — Whenever any rent has become due and payable, and payment has been demanded by the landlord or the landlord's agent from the lessee or person occupying the premises, and payment thereof has not been made, the landlord or agent may file a statement, verified by affidavit, with any associate circuit judge in the county in which the property is situated, setting forth the terms on which such property was rented, and the amount of rent actually due to such landlord; that the rent has been demanded from the tenant, lessee or person occupying the premises, and that payment has not been made, and substantially describing the property rented or leased. Giving the notice provided in section 441.060 is not required prior to filing a statement or obtaining the relief provided in this chapter. In such case, the clerk of the court shall immediately issue a summons directed to such tenant or lessee and to all persons occupying the premises, by name, requiring them to appear before the judge upon a day to be therein named, and show cause why possession of the property should not be restored to the plaintiff. The landlord or agent may, in such an action for unpaid rent, join a claim for any other unpaid sums, other than property damages, regardless of how denominated or defined in the lease, to be paid by or on behalf of a tenant to a landlord for any purpose set forth in the lease; provided that such other sums shall not be considered rent for purposes of this chapter, and judgment for the landlord for recovery of such other sums shall not by itself entitle the landlord to an order for recovery of possession of the premises. The provisions of this section providing for the filing of a statement before an associate circuit judge shall not preclude adoption of a local circuit court rule providing for the centralized filing of such cases, nor the assignment of such cases to particular circuit or associate circuit judges pursuant to local circuit court rule or action by the presiding judge of the circuit. The case shall be heard and determined under the practice and procedure provided in the Missouri rules of civil procedure, except where otherwise provided by this chapter.

(RSMo 1939 § 2994, A.L. 1945 p. 1107, A.L. 1978 H.B. 1634, A.L. 1985 S.B. 5, et al., A.L. 1997 H.B. 361, A.L. 2004 S.B. 1211)

Prior revisions: 1929 § 2607; 1919 § 6901; 1909 § 7904



Section 535.030 Service of summons — court date included in summons.

Effective 28 Aug 2016

Title XXXVI STATUTORY ACTIONS AND TORTS

535.030. Service of summons — court date included in summons. — 1. Such summons shall be served as in other civil cases at least four days before the court date in the summons. The summons shall include a court date which shall not be more than twenty-one business days from the date the summons is issued unless at the time of filing the affidavit the plaintiff or plaintiff’s attorney consents in writing to a later date.

2. In addition to attempted personal service, the plaintiff may request, and thereupon the clerk of the court shall make an order directing that the officer, or other person empowered to execute the summons, shall also serve the same by securely affixing a copy of such summons and the complaint in a conspicuous place on the dwelling of the premises in question at least ten days before the court date in such summons, and by also mailing a copy of the summons and complaint to the defendant at the defendant’s last known address by ordinary mail at least ten days before the court date. If the officer, or other person empowered to execute the summons, shall return that the defendant is not found, or that the defendant has absconded or vacated his or her usual place of abode in this state, and if proof be made by affidavit of the posting and of the mailing of a copy of the summons and complaint, the judge shall at the request of the plaintiff proceed to hear the case as if there had been personal service, and judgment shall be rendered and proceedings had as in other cases, except that no money judgment shall be granted the plaintiff where the defendant is in default and service is by the posting and mailing procedure set forth in this section.

3. If the plaintiff does not request service of the original summons by posting and mailing as provided in subsection 2 of this section, and if the officer, or other person empowered to execute the summons, makes return that the defendant is not found, or that the defendant has absconded or vacated the defendant’s usual place of abode in this state, the plaintiff may request the issuance of an alias summons and service of the same by posting and mailing in the time and manner provided in subsection 2 of this section. In addition, the plaintiff or an agent of the plaintiff who is at least eighteen years of age may serve the summons by posting and mailing a copy of the summons in the time and manner provided in subsection 2 of this section. Upon proof by affidavit of the posting and of the mailing of a copy of the summons or alias summons and the complaint, the judge shall proceed to hear the case as if there had been personal service, and judgment shall be rendered and proceedings had as in other cases, except that no money judgment shall be granted the plaintiff where the defendant is in default and service is by the posting and mailing procedure provided in subsection 2 of this section.

4. The defendant has ten days from the date of the judgment to file a motion to set aside the judgment and unless the judgment is set aside within ten days, the judgment for possession will become final and the defendant will be subject to eviction from the premises without further notice. On the date judgment is rendered if the defendant is in default, the clerk of the court shall mail to the defendant at the defendant's last known address by ordinary mail a notice informing the defendant of the foregoing.

(RSMo 1939 § 2995, A.L. 1947 V. II p. 283, A.L. 1971 H.B. 98, A.L. 1972 S.B. 460, A.L. 1978 H.B. 1634, A.L. 1983 H.B. 175, A.L. 1986 S.B. 741, A.L. 1991 H.B. 549, A.L. 1997 H.B. 361, A.L. 1999 H.B. 242, A.L. 2001 S.B. 267, A.L. 2004 S.B. 1211, A.L. 2009 H.B. 481, A.L. 2014 H.B. 1410 merged with S.B. 655, A.L. 2016 H.B. 1862)

Prior revisions: 1929 § 2608; 1919 § 6902; 1909 § 7905



Section 535.040 Upon return of summons, cause to be heard — landlord not liable, when — landlord notification of property left by tenant.

Effective 28 Aug 2009

Title XXXVI STATUTORY ACTIONS AND TORTS

535.040. Upon return of summons, cause to be heard — landlord not liable, when — landlord notification of property left by tenant. — 1. Upon the return of the summons executed, the judge shall set the case on the first available court date and shall proceed to hear the cause, and if it shall appear that the rent which is due has been demanded of the tenant, lessee or persons occupying the property, and that payment has not been made, and if the payment of such rent, with all costs, shall not be tendered before the judge, on the hearing of the cause, the judge shall render judgment that the landlord recover the possession of the premises so rented or leased, and also the debt for the amount of the rent then due, with all court costs and shall issue an execution upon such judgment, commanding the officer to put the landlord into immediate possession of the property leased or rented, and to make the debt and costs of the goods and chattels of the defendant. No money judgment shall be granted to the plaintiff if the defendant is in default and service was by the posting procedure provided in section 535.030 unless the defendant otherwise enters an appearance. The officer shall deliver possession of the property to the landlord within five days from the time of receiving the execution, and the officer shall proceed upon the execution to collect the debt and costs, and return the writ, as in the case of other executions. If the plaintiff so elects, the plaintiff may sue for possession alone, without asking for recovery of the rent due.

2. Except for willful, wanton, or malicious acts or omissions, neither the landlord nor his or her successors, assigns, agents, nor representatives shall be liable to any tenant or subtenant for loss or damage to any household goods, furnishings, fixtures, or any other personal property left in or at the dwelling by the tenant or subtenant of such dwelling, by the reason of the landlord's removal or disposal of the property under a court-ordered execution for possession of the premises.

3. Notwithstanding the provisions of subsection 2 of this section, if, after the sheriff has completed the court-ordered execution, property is left by the tenant in or at the dwelling bearing a conspicuous permanent label or marking identifying it as the property of a third party, the landlord shall notify the third party by certified mail with a return receipt requested. The third party shall be given an opportunity to recover such property within five business days of the date such notice is received. If the landlord is unable to notify the third party, the landlord may remove or dispose of such property and shall incur no liability for any loss or damage thereto.

(RSMo 1939 § 2996, A.L. 1945 p. 1107, A.L. 1978 H.B. 1634, A.L. 1985 S.B. 5, et al., A.L. 1986 S.B. 741, A.L. 1997 H.B. 361, A.L. 2009 S.B. 231)

(1978) Held, not unconstitutional to require court to hear case without jury in magistrate court since jury trial could later be had as a matter of right in circuit court. Rice v. Lucas (Mo.), 560 S.W.2d 850.



Section 535.050 Process shall not issue until expiration of lease, when.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

535.050. Process shall not issue until expiration of lease, when. — When the property is held by a written lease containing a clause declaring the lease forfeited for the nonpayment of rent for a specified time, no process shall issue against the lessee or other person occupying the premises, until the expiration of said specified time.

(RSMo 1939 § 2997)

Prior revisions: 1929 § 2610; 1919 § 6904; 1909 § 7907



Section 535.060 Demand of rent good, when.

Effective 28 Aug 1997

Title XXXVI STATUTORY ACTIONS AND TORTS

535.060. Demand of rent good, when. — Any demand of rent, or rent and possession, by a landlord or the landlord's agent shall be deemed good within the meaning of this or any other statute of this state, when made at any time after the right to rent and possession accrues or the rent becomes due according to the terms of the agreement, whether by written lease or otherwise.

(RSMo 1939 § 2998, A.L. 1997 H.B. 361)

Prior revisions: 1929 § 2611; 1919 § 6905; 1909 § 7908



Section 535.070 Purchaser of leased lands may recover possession.

Effective 28 Aug 1997

Title XXXVI STATUTORY ACTIONS AND TORTS

535.070. Purchaser of leased lands may recover possession. — If any person purchases lands or tenements occupied at the time of such purchase by any tenant, lessee or sublessee, who shall, at any time thereafter, fail to pay rent to such purchaser, the person purchasing such property shall have the right, upon such failure, to commence proceedings before an associate circuit judge to recover rent and possession, under the terms of the prior owner's lease, for unpaid rent accruing after the transfer of title. The right to commence proceedings pursuant to this section shall exist regardless of whether the transfer was by private foreclosure, tax or judicial sale, or by any other means. The provisions of chapter 441 and this chapter shall apply.

(RSMo 1939 § 2999, A.L. 1945 p. 1107, A.L. 1997 H.B. 361)

Prior revisions: 1929 § 2612; 1919 § 6906; 1909 § 7909

CROSS REFERENCE:

Purchaser at tax sale may recover possession and rent, 140.310



Section 535.081 Rent recovery, successor in title, notice required — notice may be attached to notarized affidavit (counties of the first classification).

Effective 28 Aug 2002

Title XXXVI STATUTORY ACTIONS AND TORTS

535.081. Rent recovery, successor in title, notice required — notice may be attached to notarized affidavit (counties of the first classification). — The right of a successor in title to recover rents pursuant to section 535.070 requires adequate and timely notice to the tenant. Except in counties of the first classification as determined pursuant to section 48.020, for the purposes of this section, "adequate and timely notice" means that the purchaser shall notify tenants in writing of the fact that title to the property has been transferred, and of the means of the transfer and the date of the transfer and the notice shall be attached to a copy of the deed which has been recorded. In counties of the first classification as determined pursuant to section 48.020, in lieu of a copy of the deed which has been recorded, the notice required by this section may be attached to a notarized affidavit executed by both the prior owner of the property and the successor in title, which notarized affidavit shall state that the property has been transferred to the successor in title and the date on which the transfer occurred.

(L. 1997 H.B. 361, A.L. 2002 S.B. 932)



Section 535.090 Complaint, contents — proof of trial.

Effective 28 Aug 1997

Title XXXVI STATUTORY ACTIONS AND TORTS

535.090. Complaint, contents — proof of trial. — It shall be sufficient for such person purchasing lands or tenements to file a complaint, pursuant to section 535.070, verified by affidavit, stating by whom the premises were leased or rented, and the terms of such lease or renting, and how such person claims title to the lands or tenements; and upon the trial of the cause, if the plaintiff shows that the party in possession, or those under whom the party in possession claims, rented or leased from a party claiming title to the premises by deed, and that the plaintiff has acquired the title of the original lessor or landlord, by a deed or deeds, regularly acknowledged, the plaintiff shall be entitled to recover possession and unpaid rent accruing after the transfer and while the tenant was in possession.

(RSMo 1939 § 3001, A.L. 1997 H.B. 361)

Prior revisions: 1929 § 2614; 1919 § 6908; 1909 § 7911



Section 535.100 Change of judge and venue same as under chapter 517.

Effective 02 Jan 1979, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

535.100. Change of judge and venue same as under chapter 517. — The rights to a change of venue and disqualification of a judge in proceedings under this chapter shall be the same and shall be exercised in the same manner as in proceedings under chapter 517.

(L. 1978 H.B. 1634)

Effective 1-02-79



Section 535.110 Appeals, defendant to furnish bond to stay execution — additional conditions.

Effective 28 Aug 2016

Title XXXVI STATUTORY ACTIONS AND TORTS

535.110. Appeals, defendant to furnish bond to stay execution — additional conditions. — Applications for appeals shall be allowed and conducted in the manner provided as in other civil cases; but no application for an appeal shall stay execution unless the defendant give bond, with security sufficient to secure the payment of all damages, costs and rent then due, into court within ten days after an entry of the judgment by the trial court, all other provisions of law to the contrary notwithstanding. Additional conditions of the appeal bond shall be to stay waste and to pay all subsequently accruing rent, if any, into court within ten days after it becomes due, pending determination of the appeal. Execution for the purposes of restoring possession shall be stayed pending an appeal if the losing party posts a sufficient appeal bond.

(RSMo 1939 § 3002, A.L. 1945 p. 1107, A.L. 1978 H.B. 1634, A.L. 1983 H.B. 175, A.L. 1985 S.B. 5, et al., A.L. 1986 S.B. 741, A.L. 2014 H.B. 1410 merged with S.B. 655, A.L. 2016 H.B. 1862)

Prior revisions: 1929 § 2615; 1919 § 6909; 1909 § 7912

(1978) Held, requirement for statutory appeal bond is unconstitutional when applied to an indigent but is proper as a prerequisite to a stay of execution. Rice v. Lucas (Mo.), 560 S.W.2d 850.



Section 535.120 Action brought, when.

Effective 28 Aug 2009

Title XXXVI STATUTORY ACTIONS AND TORTS

535.120. Action brought, when. — Whenever one month's rent or more is in arrear from a tenant, the landlord, if he has a subsisting right by law to reenter for the nonpayment of such rent, may bring an action to recover the possession of the demised premises.

(RSMo 1939 § 2979, A.L. 2009 H.B. 481)

Prior revisions: 1929 § 2592; 1919 § 6886; 1909 § 7889

(1967) This section applied where month-to-month tenants were six consecutive months in arrears in payment of rent as six months' rent is “a half year's rent”, although the period may not total exactly one-half year in number of days. B-W Acceptance Corporation v. Benack (A.), 423 S.W.2d 215.



Section 535.130 Summons in such action, how served.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

535.130. Summons in such action, how served. — If the summons in such action cannot be served in the ordinary mode provided by law, it may be served by affixing a copy of the petition and summons on a conspicuous part of the demised premises, where it may be conveniently read.

(RSMo 1939 § 2980)

Prior revisions: 1929 § 2593; 1919 § 6887; 1909 § 7890



Section 535.140 Service shall stand instead of demand.

Effective 28 Aug 1997

Title XXXVI STATUTORY ACTIONS AND TORTS

535.140. Service shall stand instead of demand. — Service of the complaint and summons in such action shall be a sufficient demand of the rent in arrear, and of a reentry on the demised premises.

(RSMo 1939 § 2981, A.L. 1997 H.B. 361)

Prior revisions: 1929 § 2594; 1919 § 6888; 1909 § 7891



Section 535.150 Judgment for recovery of demised premises.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

535.150. Judgment for recovery of demised premises. — If, upon the trial of such action, it is proved, or, upon judgment by default, it appear to the court, by affidavit, that the plaintiff had a right to commence such action according to the provisions of this chapter, he shall have judgment to recover the possession of the demised premises and costs.

(RSMo 1939 § 2982)

Prior revisions: 1929 § 2595; 1919 § 6889; 1909 § 7892



Section 535.160 Tender of rent and costs on judgment date, effect — not bar to landlord's appeal — no stay of execution if no money judgment, exceptions.

Effective 28 Aug 2016

Title XXXVI STATUTORY ACTIONS AND TORTS

535.160. Tender of rent and costs on judgment date, effect — not bar to landlord's appeal — no stay of execution if no money judgment, exceptions. — If the defendant, on the date any money judgment is given in any action pursuant to this chapter, either tenders to the landlord, or brings into the court where the suit is pending, all the rent then in arrears, and all the costs, further proceedings in the action shall cease and be stayed. If on any date after the date of any original trial, but before the judgment becomes final, the defendant shall satisfy such money judgment and pay all costs, any execution for possession of the subject premises shall cease and be stayed; except that the landlord shall not thereby be precluded from making application for appeal from such money judgment. If for any reason no money judgment is entered against the defendant and judgment for the plaintiff is limited only to possession of the subject premises, no stay of execution shall be had, except as provided by the provisions of section 535.110 or the rules of civil procedure or by agreement of the parties.

(RSMo 1939 § 2983, A.L. 1983 H.B. 175, A.L. 1985 S.B. 5, et al., A.L. 1997 H.B. 361, A.L. 2014 H.B. 1410 merged with S.B. 655, A.L. 2016 H.B. 1862)

Prior revisions: 1929 § 2596; 1919 § 6890; 1909 § 7893



Section 535.170 Lessee barred from relief, when — appeal permitted, when.

Effective 28 Aug 2014

Title XXXVI STATUTORY ACTIONS AND TORTS

535.170. Lessee barred from relief, when — appeal permitted, when. — After the execution of any judgment for possession pursuant to this chapter, the lessee and the lessee's assignees, and all other persons deriving title under the lease from such lessee, shall be barred from reentry of such premises and from all relief, and except for error in the record or proceedings, the landlord shall from that day hold the demised premises discharged from the lease. Nothing in this section shall preclude an aggrieved party from perfecting an appeal as to any judgment rendered, and may as a result of such appeal recover any damage incurred, including damages incurred from an unlawful dispossession.

(RSMo 1939 § 2984, A.L. 1997 H.B. 361, A.L. 2014 H.B. 1410 merged with S.B. 655)

Prior revisions: 1929 § 2597; 1919 § 6891; 1909 § 7894



Section 535.180 Reservation in favor of mortgagee of lease in such case.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

535.180. Reservation in favor of mortgagee of lease in such case. — A mortgagee of such lease, not in possession of such demised premises, who within three months after execution of any such judgment shall pay all rent in arrear, and all costs, and the charges incurred by the landlord, and shall perform all the agreements which ought to be performed by the first lessee, shall not be affected by the recovery of the possession of the demised premises.

(RSMo 1939 § 2985)

Prior revisions: 1929 § 2598; 1919 § 6892; 1909 § 7895



Section 535.185 Tenant to be furnished address of person managing property and address to receive notices and service of process — post office box address, procedure — violation, effect.

Effective 28 Aug 1989

Title XXXVI STATUTORY ACTIONS AND TORTS

535.185. Tenant to be furnished address of person managing property and address to receive notices and service of process — post office box address, procedure — violation, effect. — 1. The landlord of residential property or any person authorized to enter into a rental agreement on such landlord's behalf shall disclose to the tenant in writing at or before the commencement of the tenancy the name and address of:

(1) The person authorized to manage the premises; and

(2) An owner of the premises or a person authorized to act for and on behalf of the owner for the purpose of service of process and for the purpose of receiving and receipting for notices and demands. If such owner or authorized person has an address which is a post office box, service of process and any notice or demand may be made by mailing a copy of the summons, petition, notice or demand by first-class mail, postage prepaid, together with two copies of such summons, petition, notice or demand pursuant to section 506.150.

2. The information required to be furnished by this section shall be kept current and this section extends to and is enforceable against any successor landlord, owner, or manager.

3. A person who fails to comply with subsection 1 of this section becomes an agent of each person who is a landlord for the purpose of:

(1) Service of process and receiving and receipting for notices and demands; and

(2) Performing the obligations of the landlord pursuant to chapter 441 or this chapter, or any other obligations under the rental agreement and expending or making himself available for the purposes of collecting all rent due from the premises.

(L. 1989 H.B. 602 § 1)



Section 535.200 Landlord-tenant court authorized in City of St. Louis, jurisdiction — landlord-tenant commissioners, powers and qualifications — landlord-tenant court procedures.

Effective 28 Aug 2014

Title XXXVI STATUTORY ACTIONS AND TORTS

535.200. Landlord-tenant court authorized in City of St. Louis, jurisdiction — landlord-tenant commissioners, powers and qualifications — landlord-tenant court procedures. — 1. In the twenty-second judicial circuit, upon adoption of an ordinance by the City of St. Louis providing for expenditure of city funds for such purpose, a majority of the circuit judges, en banc, may establish a landlord-tenant court, which shall be a division of the circuit court, and may authorize the appointment of not more than two landlord-tenant court commissioners. The landlord-tenant court commissioners shall be appointed by a landlord-tenant court judicial commission consisting of the presiding judge of the circuit, who shall be the chair, one circuit judge elected by the circuit judges, one associate circuit judge elected by the associate circuit judges of the circuit, and two members appointed by the mayor of the City of St. Louis, each of whom shall represent one of the two political parties casting the highest number of votes at the next preceding gubernatorial election. The procedures and operations of the landlord-tenant court judicial commission shall be established by circuit court rule.

2. Landlord-tenant commissioners may be authorized to hear in the first instance disputes involving landlords and their tenants. Landlord-tenant commissioners shall be authorized to make findings of fact and conclusions of law, and to issue orders for the payment of money, for the giving or taking of possession of residential property and any other equitable relief necessary to resolve disputes governed by the laws in chapters 441, 524, 534, and this chapter. Landlord-tenant commissioners may not, by ex parte means, hear cases and issue orders.

3. Landlord-tenant commissioners shall be licensed to practice law in this state and shall serve at the pleasure of a majority of the circuit and associate circuit judges, en banc, and shall be residents of the City of St. Louis, and shall receive as annual compensation an amount equal to one-third of the annual compensation of an associate circuit judge. Landlord-tenant commissioners shall not accept or handle cases in their practice of law which are inconsistent with their duties as a landlord-tenant commissioner and shall not be a judge or prosecutor for any other court. Landlord-tenant commissioners shall not be considered state employees and shall not be members of the state employees' or judicial retirement system or be eligible to receive any other employment benefit accorded state employees or judges.

4. A majority of the judges of the circuit, en banc, shall establish operating procedures for the landlord-tenant court. Proceedings in the landlord-tenant court shall be conducted as in cases tried before an associate circuit judge. The hearing shall be before a landlord-tenant commissioner without jury, and the commissioner shall assume an affirmative duty to determine the merits of the evidence presented and the defenses of the defendant and may question parties and witnesses. Clerks and computer personnel shall be assigned as needed for the efficient operation of the court.

5. The parties to a cause of action before a commissioner of the landlord-tenant court are entitled to file with the court a motion for a hearing in associate circuit court within ten days after the mailing, or within ten days after service.

6. Operating procedures shall be provided for electronic recording of proceedings at city expense. Any person aggrieved by a judgment in a case decided under this section shall have a right to an appeal to the appropriate appellate court, in the same manner as would a person aggrieved by a decision of an associate circuit judge under section 535.110. The procedures for perfecting the right of an appeal shall be the same as that provided pursuant to sections 512.180 to 512.320.

7. Any summons issued for the proceedings in the landlord-tenant court shall have a return date of ten days. The sheriff must attempt to serve any summons within four days of the date of issuance.

8. All costs to establish and operate a landlord-tenant court under this section shall be borne by the City of St. Louis.

(L. 1997 H.B. 361 § 1, A.L. 2014 H.B. 1410 merged with S.B. 655)



Section 535.210 Landlord-tenant court authorized in Jackson County, jurisdiction — landlord-tenant commissioners, powers and qualifications — landlord-tenant court procedures.

Effective 28 Aug 2014

Title XXXVI STATUTORY ACTIONS AND TORTS

535.210. Landlord-tenant court authorized in Jackson County, jurisdiction — landlord-tenant commissioners, powers and qualifications — landlord-tenant court procedures. — 1. In the sixteenth judicial circuit, upon adoption of an ordinance by Jackson County providing for expenditure of county funds for such purpose, a majority of the circuit court judges, en banc, may establish a landlord-tenant court, which shall be a division of the circuit court, and may authorize the appointment of not more than two landlord-tenant court commissioners. The landlord-tenant court commissioners shall be appointed by a landlord-tenant court judicial commission consisting of the presiding judge of the circuit, who shall be the chair, one circuit judge elected by the circuit judges, one associate circuit judge elected by the associate circuit judges of the circuit, and two members appointed by the county executive of Jackson County, each of whom shall represent one of the two political parties casting the highest number of votes at the next preceding gubernatorial election. The procedures and operations of the landlord-tenant court judicial commission shall be established by circuit court rule.

2. Landlord-tenant commissioners may be authorized to hear in the first instance disputes involving landlords and their tenants. Landlord-tenant commissioners shall be authorized to make findings of fact and conclusions of law, and to issue orders for the payment of money, for the giving or taking of possession of residential property and any other equitable relief necessary to resolve disputes governed by the laws in chapters 441, 524, 534, and this chapter. Landlord-tenant commissioners may not, by ex parte means, hear cases and issue orders.

3. Landlord-tenant commissioners shall be licensed to practice law in this state and shall serve at the pleasure of a majority of the circuit and associate circuit judges, en banc, and shall be residents of Jackson County, and shall receive as annual compensation an amount equal to one-third of the annual compensation of an associate circuit judge. Landlord-tenant commissioners shall not accept or handle cases in their practice of law which are inconsistent with their duties as a landlord-tenant commissioner and shall not be a judge or prosecutor for any other court. Landlord-tenant commissioners shall not be considered state employees and shall not be members of the state employees' or judicial retirement system or be eligible to receive any other employment benefit accorded state employees or judges.

4. A majority of the judges of the circuit court, en banc, shall establish operating procedures for the landlord-tenant court. Proceedings in the landlord-tenant court, shall be conducted as in cases tried before an associate circuit judge. The hearing shall be before a landlord-tenant commissioner without jury, and the commissioner shall assume an affirmative duty to determine the merits of the evidence presented and the defenses of the defendant and may question parties and witnesses. Clerks and computer personnel shall be assigned as needed for the efficient operation of the court.

5. The parties to a cause of action before a commissioner of the landlord-tenant court are entitled to file with the court a motion for a hearing in associate circuit court within ten days after the mailing, or within ten days after service.

6. Operating procedures shall be provided for electronic recording of proceedings at county expense. Any person aggrieved by a judgment in a case decided under this section shall have a right to an appeal to the appropriate appellate court, in the same manner as would a person aggrieved by a decision of an associate circuit judge under section 535.110. The procedures for perfecting the right of an appeal shall be the same as that provided pursuant to sections 512.180 to 512.320.

7. Any summons issued for the proceedings in the landlord-tenant court shall have a return date of ten days from the date of service. Service must be attempted within four days of the date of issuance.

8. All costs to establish and operate a landlord-tenant court under this section shall be borne by Jackson County.

(L. 1997 H.B. 361 § 2, A.L. 2014 H.B. 1410 merged with S.B. 655)



Section 535.300 Security deposits, limitation — holding of security deposits, requirements — return of deposit or notice of damages, when — withholding deposit, when — tenant's right to damages — security deposit defined.

Effective 28 Aug 2016

Title XXXVI STATUTORY ACTIONS AND TORTS

535.300. Security deposits, limitation — holding of security deposits, requirements — return of deposit or notice of damages, when — withholding deposit, when — tenant's right to damages — security deposit defined. — 1. A landlord may not demand or receive a security deposit in excess of two months’ rent.

2. All security deposits shall be held by the landlord for the tenant, who is a party to the rental agreement, in a bank, credit union, or depository institution which is insured by an agency of the federal government. Security deposits shall not be commingled with other funds of the landlord. All security deposits shall be held in a trust established by the landlord and deposited in a bank, credit union, or depository institution account in the name of the trustee. Any interest earned on a security deposit shall be the property of the landlord. A landlord licensed under and subject to the requirements of chapter 339, in lieu of complying with this subsection, shall maintain all tenant security deposits in a bank, credit union, financial or depository institution account, and shall not commingle such security deposits with other funds of the landlord except as provided in section 339.105. A housing authority created under section 99.040 or any other government entity acting as a landlord shall not be subject to this subsection.

3. Within thirty days after the date of termination of the tenancy, the landlord shall:

(1) Return the full amount of the security deposit; or

(2) Furnish to the tenant a written itemized list of the damages for which the security deposit or any portion thereof is withheld, along with the balance of the security deposit.

­­

­

4. The landlord may withhold from the security deposit only such amounts as are reasonably necessary for the following reasons:

(1) To remedy a tenant’s default in the payment of rent due to the landlord, pursuant to the rental agreement;

(2) To restore the dwelling unit to its condition at the commencement of the tenancy, ordinary wear and tear excepted; provided, however, that this subdivision does not preclude a landlord and tenant from agreeing, in the rental agreement between them, upon amounts or fees to be charged for cleaning of the carpet, and such amounts actually expended for carpet cleaning can be withheld from the security deposit, so long as the rental agreement also includes a provision notifying the tenant that he or she may be liable for actual costs for carpet cleaning that exceed ordinary wear and tear, which may also be withheld from the security deposit. Within thirty days of the end of the tenancy, the landlord shall provide the tenant a receipt for the actual carpet cleaning costs; or

(3) To compensate the landlord for actual damages sustained as a result of the tenant’s failure to give adequate notice to terminate the tenancy pursuant to law or the rental agreement; provided that the landlord makes reasonable efforts to mitigate damages.

5. The landlord shall give the tenant or his representative reasonable notice in writing at his last known address or in person of the date and time when the landlord will inspect the dwelling unit following the termination of the rental agreement to determine the amount of the security deposit to be withheld, and the inspection shall be held at a reasonable time. The tenant shall have the right to be present at the inspection of the dwelling unit at the time and date scheduled by the landlord.

6. If the landlord wrongfully withholds all or any portion of the security deposit in violation of this section, the tenant shall recover as damages twice the amount wrongfully withheld.

7. Nothing in this section shall be construed to limit the right of the landlord to recover actual damages in excess of the security deposit, or to permit a tenant to apply or deduct any portion of the security deposit at any time in lieu of payment of rent.

8. As used in this section, the term “security deposit” means any deposit of money or property, however denominated, which is furnished by a tenant to a landlord to secure the performance of any part of the rental agreement, including damages to the dwelling unit. This term does not include any money or property denominated as a deposit for a pet on the premises.

(L. 1983 H.B. 175 § 1, A.L. 2016 H.B. 1862)

(2007) Provision allowing award of twice the security deposit for wrongful failure to return deposit does not apply to tenants of commercial property. PDQ Tower Services, Inc. v. Adams, 213 S.W.3d 697 (Mo.App.W.D.).






Chapter 536 Administrative Procedure and Review

Chapter Cross References



Section 536.010 Definitions.

Effective 28 Aug 2006

Title XXXVI STATUTORY ACTIONS AND TORTS

536.010. Definitions. — For the purpose of this chapter:

(1) "Affected small business" or "affects small business" means any potential or actual requirement imposed upon a small business or minority small business through a state agency's proposed or adopted rule that will cause direct and significant economic burden upon a small business or minority small business, or that is directly related to the formation, operation, or expansion of a small business;

(2) "Agency" means any administrative officer or body existing under the constitution or by law and authorized by law or the constitution to make rules or to adjudicate contested cases, except those in the legislative or judicial branches;

(3) "Board" means the small business regulatory fairness board, except when the word is used in section 536.100;

(4) "Contested case" means a proceeding before an agency in which legal rights, duties or privileges of specific parties are required by law to be determined after hearing;

(5) The term "decision" includes decisions and orders whether negative or affirmative in form;

(6) "Rule" means each agency statement of general applicability that implements, interprets, or prescribes law or policy, or that describes the organization, procedure, or practice requirements of any agency. The term includes the amendment or repeal of an existing rule, but does not include:

(a) A statement concerning only the internal management of an agency and which does not substantially affect the legal rights of, or procedures available to, the public or any segment thereof;

(b) A declaratory ruling issued pursuant to section 536.050, or an interpretation issued by an agency with respect to a specific set of facts and intended to apply only to that specific set of facts;

(c) An intergovernmental, interagency, or intraagency memorandum, directive, manual or other communication which does not substantially affect the legal rights of, or procedures available to, the public or any segment thereof;

(d) A determination, decision, or order in a contested case;

(e) An opinion of the attorney general;

(f) Those portions of staff manuals, instructions or other statements issued by an agency which set forth criteria or guidelines to be used by its staff in auditing, in making inspections, in settling commercial disputes or negotiating commercial arrangements, or in the selection or handling of cases, such as operational tactics or allowable tolerances or criteria for the defense, prosecution, or settlement of cases, when the disclosure of such statements would enable law violators to avoid detection, facilitate disregard of requirements imposed by law, or give a clearly improper advantage to persons who are in an adverse position to the state;

(g) A specification of the prices to be charged for goods or services sold by an agency as distinguished from a license fee, or other fees;

(h) A statement concerning only the physical servicing, maintenance or care of publicly owned or operated facilities or property;

(i) A statement relating to the use of a particular publicly owned or operated facility or property, the substance of which is indicated to the public by means of signs or signals;

(j) A decision by an agency not to exercise a discretionary power;

(k) A statement concerning only inmates of an institution under the control of the department of corrections and human resources or the division of youth services, students enrolled in an educational institution, or clients of a health care facility, when issued by such an agency;

(l) Statements or requirements establishing the conditions under which persons may participate in exhibitions, fairs or similar activities, managed by the state or an agency of the state;

(m) Income tax or sales forms, returns and instruction booklets prepared by the state department of revenue for distribution to taxpayers for use in preparing tax returns;

(7) "Small business" means a for-profit enterprise consisting of fewer than one hundred full- or part-time employees;

(8) "State agency" means each board, commission, department, officer or other administrative office or unit of the state other than the general assembly, the courts, the governor, or a political subdivision of the state, existing under the constitution or statute, and authorized by the constitution or statute to make rules or to adjudicate contested cases.

(L. 1945 p. 1504 § 1, A.L. 1957 p. 748, A.L. 1976 S.B. 478, A.L. 2004 H.B. 978, A.L. 2005 H.B. 576, A.L. 2006 S.B. 1146)

(1977) Held, director of revenue must hold hearing on question as to reasonable possibility of judgment being rendered against a person, requires a hearing under § 303.290, RSMo, and is a “contested case” coming under the provision of Chap. 536, RSMo. Randle et al. v. Spradling (Mo.), 556 S.W.2d 10.

(1979) Mandamus was remedy when city council denied a liquor license under a municipal code when all conditions were met and was not a “contested” case. State ex rel. Keeven v. City of Hazelwood, et al. (A.), 585 S.W.2d 557.

(1995) Local school boards qualify as agencies under this definition. If a hearing is required by substantive law, it must be conducted according to contested case procedures. State ex rel. Clint Yarber v. McHenry, 915 S.W.2d 325 (Mo.banc).

(2000) Fire protection district had the power to hire and fire employees and thus was an "agency" under the section's definition. Krentz v. Robertson, 228 F.3d 897 (8th Cir.).



Section 536.014 Rules invalid, when.

Effective 27 Jun 1997, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

536.014. Rules invalid, when. — No department, agency, commission or board rule shall be valid in the event that:

(1) There is an absence of statutory authority for the rule or any portion thereof; or

(2) The rule is in conflict with state law; or

(3) The rule is so arbitrary and capricious as to create such substantial inequity as to be unreasonably burdensome on persons affected.

(L. 1997 H.B. 850)

Effective 6-27-97



Section 536.015 Missouri Register published at least monthly.

Effective 28 Aug 2004

Title XXXVI STATUTORY ACTIONS AND TORTS

536.015. Missouri Register published at least monthly. — There is established a publication to be known as the "Missouri Register", which shall be published in a format and medium as prescribed by the secretary of state and in writing upon request no less frequently than monthly by the secretary of state.

(L. 1975 S.B. 58, A.L. 1994 S.B. 558, A.L. 2004 H.B. 1616 merged with S.B. 1100)



Section 536.016 Requirements for rulemaking — proposed rules to be made available on agency website.

Effective 28 Aug 2014

Title XXXVI STATUTORY ACTIONS AND TORTS

536.016. Requirements for rulemaking — proposed rules to be made available on agency website. — 1. Any state agency shall propose rules based upon substantial evidence on the record and a finding by the agency that the rule is necessary to carry out the purposes of the statute that granted such rulemaking authority.

2. Each state agency shall adopt procedures by which it will determine whether a rule is necessary to carry out the purposes of the statute authorizing the rule. Such criteria and rulemaking shall be based upon reasonably available empirical data and shall include an assessment of the effectiveness and the cost of rules both to the state and to any private or public person or entity affected by such rules.

3. Each state agency shall make publicly available proposed rules on the home page of its official internet website by providing a hyperlink entitled "proposed rules". This hyperlink shall grant access to an internet page which shall provide the following information for each proposed rule within one business day of when such rule is published in the Missouri Register:

(1) The text of the proposed rule as filed with the secretary of state pursuant to section 536.021, including any fiscal notes;

(2) A summary which shall be a concise statement not exceeding one hundred words using language neither intentionally argumentative nor likely to create prejudice either for or against the proposed rule; and

(3) A direct hyperlink to the full text of the proposed rule located in the Missouri Register and all material incorporated by reference on the secretary of state's website.

(L. 1997 H.B. 850, A.L. 1999 S.B. 176, A.L. 2014 S.B. 504)



Section 536.017 Taking of private property defined — proposed rules require takings analysis, when, purpose, procedure — rule invalid, when — exceptions.

Effective 28 Aug 1998

Title XXXVI STATUTORY ACTIONS AND TORTS

536.017. Taking of private property defined — proposed rules require takings analysis, when, purpose, procedure — rule invalid, when — exceptions. — For purposes of this section, "taking of private property" shall mean an activity wherein private property is taken such that compensation to the owner of the property is required by the fifth and fourteenth amendments to the Constitution of the United States or any other similar or applicable law of this state. No department or agency shall transmit a proposed rule or regulation which limits or affects the use of real property to the secretary of state until a takings analysis has occurred. The takings analysis shall evaluate whether the proposed rule or regulation on its face constitutes a taking of real property under relevant state and federal law. The department or agency shall certify in the transmittal letter to the secretary of state that a takings analysis has occurred. Any rule that does not comply with this section shall be invalid and the secretary of state shall not publish the rule. A takings analysis shall not be necessary where the rule or regulation is being promulgated on an emergency basis, where the rule or regulation is federally mandated, or where the rule or regulation substantially codifies existing federal or state law.

(L. 1994 H.B. 1099 §§ 536.017, B merged with S.B. 558, A.L. 1997 H.B. 88, A.L. 1998 S.B. 900)



Section 536.018 "Agency" and "state agency" not to include institutions of higher education if sufficient safeguards for contested cases provided by institutions.

Effective 28 Aug 1994

Title XXXVI STATUTORY ACTIONS AND TORTS

536.018. "Agency" and "state agency" not to include institutions of higher education if sufficient safeguards for contested cases provided by institutions. — The term "agency" and the term "state agency" as defined by section 536.010 shall not include an institution of higher education, supported in whole or in part from state funds, if such institution has established written procedures to assure that constitutionally required due process safeguards exist and apply to a proceeding that would otherwise constitute a "contested case" as defined in section 536.010.

(L. 1994 H.B. 1099 merged with S.B. 558 § 1)

Effective 6-03-94 (S.B. 558); 8-28-94 (H.B. 1099)



Section 536.019 Effective date of rules — contingent effective date.

Effective 28 Aug 1997

Title XXXVI STATUTORY ACTIONS AND TORTS

*536.019. Effective date of rules — contingent effective date. — 1. Notwithstanding other provisions of this chapter to the contrary, a final order of rulemaking shall not take effect prior to the expiration of thirty legislative days of a regular session after such order of rulemaking has been filed with the general assembly by providing a copy thereof to the joint committee on administrative rules and the secretary of state.

2. This section shall become effective only upon the expiration of twenty calendar days following the:

(1) Failure of the executive to sign executive order number 97-97; or

(2) Modification, amendment or rescission of executive order number 97-97; or

(3) An agency's failure to hold the rule in abeyance as required by executive order number 97-97; or

(4) Declaration by a court with jurisdiction that section 536.024 or any portion of executive order number 97-97 is unconstitutional or invalid for any reason.

­­

­

(L. 1997 H.B. 850)

*Contingent effective date, see subsection 2 of this section.

*Revisor's Note: The contingencies contained in this section regarding Executive Order 97-97 had not occurred as of the date of the general republication of the Revised Statutes of Missouri in 2016.



Section 536.021 Rules, procedure for making, amending or rescinding — notice of — rules effective when, exception — effective date to be printed in code of state regulations — failure of agencies to promulgate a required rule — effect — exception — letter ruling authorized for department of revenue, effect.

Effective 28 Aug 2004

Title XXXVI STATUTORY ACTIONS AND TORTS

536.021. Rules, procedure for making, amending or rescinding — notice of — rules effective when, exception — effective date to be printed in code of state regulations — failure of agencies to promulgate a required rule — effect — exception — letter ruling authorized for department of revenue, effect. — 1. No rule shall hereafter be proposed, adopted, amended or rescinded by any state agency unless such agency shall first file with the secretary of state a notice of proposed rulemaking and a subsequent final order of rulemaking, both of which shall be published in the Missouri Register by the secretary of state as soon as practicable after the filing thereof in that office; except that a notice of proposed rulemaking is not required for the establishment of hunting or fishing seasons and limits or for the establishment of state program plans required under federal education acts or regulations. The secretary of state shall not publish any proposed rulemaking or final order of rulemaking that has not fully complied with the provisions of section 536.024 or an executive order, whichever appropriately applies. If the joint committee on administrative rules disapproves any proposed order of rulemaking, final order of rulemaking or portion thereof, the committee shall report its finding to the house of representatives and the senate. No proposed order of rulemaking, final order of rulemaking or portion thereof shall take effect, or be published by the secretary of state, so long as the general assembly shall disapprove such by concurrent resolution pursuant to Article IV, Section 8 within thirty legislative days occurring during the same regular session of the general assembly. The secretary of state shall not publish any order, or portion thereof, that is the subject of a concurrent resolution until the expiration of time necessary to comply with the provisions of Article III, Section 32.

2. A notice of proposed rulemaking shall contain:

(1) An explanation of any proposed rule or any change in an existing rule, and the reasons therefor;

(2) The legal authority upon which the proposed rule is based;

(3) The text of the entire proposed rule or the entire text of any affected section or subsection of an existing rule which is proposed to be amended, with all new matter printed in boldface type and with all deleted matter placed in brackets, except that when a proposed rule consists of material so extensive that the publication thereof would be unduly cumbersome or expensive, the secretary of state need publish only a summary and description of the substance of the proposed rule so long as a complete copy of the rule is made immediately available to any interested person upon application to the adopting state agency at a cost not to exceed the actual cost of reproduction. A proposed rule may incorporate by reference only if the material so incorporated is retained at the headquarters of the state agency and made available to any interested person at a cost not to exceed the actual cost of the reproduction of a copy. When a proposed amendment to an existing rule is to correct a typographical or printing error, or merely to make a technical change not affecting substantive matters, the amendment may be described in general terms without reprinting the entire existing rule, section or subsection;

(4) The number and general subject matter of any existing rule proposed to be rescinded;

(5) Notice that anyone may file a statement in support of or in opposition to the proposed rulemaking at a specified place and within a specified time not less than thirty days after publication of the notice of proposed rulemaking in the Missouri Register; and

(6) Notice of the time and place of a hearing on the proposed rulemaking if a hearing is ordered, which hearing shall be not less than thirty days after publication of the notice of proposed rulemaking in the Missouri Register; or a statement that no hearing has been ordered if such is the case.

3. Any state agency issuing a notice of proposed rulemaking may order a hearing thereon, but no such hearing shall be necessary unless otherwise required by law.

4. Any state agency which has issued in the Missouri Register a notice of proposed rulemaking to be made without a hearing, but which thereafter concludes that a hearing is desirable, shall withdraw the earlier notice and file a new notice of proposed rulemaking which fully complies with the provisions of subdivision (6) of subsection 2 of this section, and the state agency shall not schedule the hearing for a time less than thirty days following the publication of the new notice.

5. Within ninety days after the expiration of the time for filing statements in support of or in opposition to the proposed rulemaking, or within ninety days after the hearing on such proposed rulemaking if a hearing is held thereon, the state agency proposing the rule shall file with the secretary of state a final order of rulemaking either adopting the proposed rule, with or without further changes, or withdrawing the proposed rule, which order of rulemaking shall be published in the Missouri Register. Such ninety days shall be tolled for the time period any rule is held under abeyance pursuant to an executive order. If the state agency fails to file the order of rulemaking as indicated in this subsection, the proposed rule shall lapse and shall be null, void and unenforceable.

6. The final order of rulemaking shall contain:

(1) Reference to the date and page or pages where the notice of proposed rulemaking was published in the Missouri Register;

(2) An explanation of any change between the text of the rule as contained in the notice of proposed rulemaking and the text of the rule as finally adopted, together with the reason for any such change;

(3) The full text of any section or subsection of the rule as adopted which has been changed from that contained in the notice of proposed rulemaking;

(4) A brief summary of the general nature and extent of comments submitted in support of or in opposition to the proposed rule and a concise summary of the testimony presented at the hearing, if any, held in connection with said rulemaking, together with a concise summary of the state agency's findings with respect to the merits of any such testimony or comments which are opposed in whole or in part to the proposed rule; and

(5) The legal authority upon which the order of rulemaking is based.

7. Except as provided in section 536.025, any rule, or amendment or rescission thereof, shall be null, void and unenforceable unless made in accordance with the provisions of this section.

8. Except as provided in subsection 1 of this section and subsection 4 of section 536.031, after the final order of rulemaking has been published in the Missouri Register, the text of the entire rule shall be published in full in the Missouri code of state regulations. No rule, except an emergency rule, shall become effective prior to the thirtieth day after the date of publication of the revision to the Missouri code of state regulations. The secretary of state shall distribute revisions of the Missouri code of state regulations to all subscribers of the Missouri code of state regulations on or before the date of publication of such revision. The publication date of each rule shall be printed below the rule in the Missouri code of state regulations, provided further, that rules pertaining to changes in hunting or fishing seasons and limits that must comply with federal requirements or that are necessary because of documented changes in fish and game populations may become effective no earlier than on the tenth day after the filing of the final order of rulemaking.

9. If it is found in a contested case by an administrative or judicial fact finder that a state agency's action was based upon a statement of general applicability which should have been adopted as a rule, as required by sections 536.010 to 536.050, and that agency was put on notice in writing of such deficiency prior to the administrative or judicial hearing on such matter, then the administrative or judicial fact finder shall award the prevailing nonstate agency party its reasonable attorney's fees incurred prior to the award, not to exceed the amount in controversy in the original action. This award shall constitute a reviewable order. If a state agency in a contested case grants the relief sought by the nonstate party prior to a finding by an administrative or judicial fact finder that the agency's action was based on a statement of general applicability which should have been adopted as a rule, but was not, then the affected party may bring an action in the circuit court of Cole County for the nonstate party's reasonable attorney's fees incurred prior to the relief being granted, not to exceed the amount in controversy in the original action.

10. The actions authorized by subsection 9 of this section shall not apply to the department of revenue if that department implements the authorization hereby granted to the director or the director's duly authorized agents to issue letter rulings which shall bind the director or the director's agents and their successors for a minimum of three years, subject to the terms and conditions set forth in properly published regulations. An unfavorable letter ruling shall not bind the applicant and shall not be appealable to any forum. Subject to appropriations, letter rulings shall be published periodically with information identifying the taxpayer deleted. For the purposes of this subsection, the term "letter ruling" means a written interpretation of law by the director to a specific set of facts provided by a nonstate party.

(L. 1975 S.B. 58 § 536.020, A.L. 1976 S.B. 478, A.L. 1989 H.B. 143, A.L. 1992 H.B. 1849, A.L. 1993 S.B. 347, A.L. 1994 S.B. 558, A.L. 1997 H.B. 850, A.L. 2004 H.B. 1616 merged with S.B. 1100)



Section 536.022 Suspension or termination of rules — procedure.

Effective 27 Jun 1997, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

536.022. Suspension or termination of rules — procedure. — 1. If any rule or portion of a rule of a state agency is suspended or terminated by action of the governor, a court or other authority, the state agency shall immediately file a notice of such action with the secretary of state.

2. The notice, in a format for publication designed by the secretary of state, shall contain the title and number of the rule; shall describe briefly the action taken with regard to the rule and the parties affected by the suspension or termination; shall state the effective date of the suspension or termination; shall state the duration of the suspension; and shall contain such other information deemed necessary by the secretary of state to provide adequate public information.

3. If any action has the effect of changing the information in the initial notice, the state agency shall immediately file a new notice with the secretary of state in the same manner as the original notice.

4. Notices shall be printed by the secretary of state in the Missouri Register as soon as practicable. The secretary of state shall insert in the code of state regulations material regarding the suspension or termination of rules, and the secretary of state may remove rules which have terminated.

(L. 1979 S.B. 204, A.L. 1997 H.B. 850)

Effective 6-27-97



Section 536.023 Procedures for numbering, indexing and publishing to be prescribed by secretary of state.

Effective 28 Aug 2004

Title XXXVI STATUTORY ACTIONS AND TORTS

536.023. Procedures for numbering, indexing and publishing to be prescribed by secretary of state. — 1. The secretary of state shall prescribe in a format and medium as prescribed by the secretary of state and in writing upon request uniform procedures for the numbering, indexing, form and publication of all rules, notices of proposed rulemaking and orders of rulemaking. Copies of the procedures shall be furnished by the secretary of state to each state agency and copies thereof shall be permanently maintained in the office of the secretary of state and shall be available for public inspection at all reasonable times.

2. No rule, notice of proposed rulemaking or final order of rulemaking shall be accepted for filing with the secretary of state unless it conforms to said uniform procedures.

3. Each state agency shall adopt as a rule a description of its organization and general courses and methods of its operation and the methods and procedures whereby the public may obtain information or make submissions or requests. Substantial changes in any matter covered by the foregoing description shall be made only in accordance with the procedures set forth in this chapter.

(L. 1975 S.B. 58, A.L. 1976 S.B. 478, A.L. 1997 H.B. 850, A.L. 2004 H.B. 1616 merged with S.B. 1100)



Section 536.024 Validity of rules promulgated by state agency dependent on compliance with procedural requirements — powers and duties of joint committee.

Effective 28 Aug 2005

Title XXXVI STATUTORY ACTIONS AND TORTS

536.024. Validity of rules promulgated by state agency dependent on compliance with procedural requirements — powers and duties of joint committee. — 1. When the general assembly authorizes any state agency to adopt administrative rules or regulations, the granting of such rulemaking authority and the validity of such rules and regulations is contingent upon the agency complying with the provisions of this section in promulgating such rules after June 3, 1994.

2. Upon filing any proposed rule with the secretary of state, the filing agency shall concurrently submit such proposed rule to the joint committee on administrative rules, which may hold hearings upon any proposed rule or portion thereof at any time.

3. A final order of rulemaking shall not be filed with the secretary of state until thirty days after such final order of rulemaking has been received by the committee. The committee may hold one or more hearings upon such final order of rulemaking during the thirty-day period.

4. The committee may file with the secretary of state any comments or recommendations that the committee has concerning a proposed or final order of rulemaking. Such comments shall be published in the Missouri Register.

5. The committee may refer comments or recommendations concerning such rule to the appropriations and budget committees of the house of representatives and the appropriations committee of the senate for further action.

6. The provisions of this section shall not apply to rules adopted by the labor and industrial relations commission.

(L. 1994 S.B. 558 § 536.018, A.L. 1995 S.B. 3, A.L. 1997 H.B. 850, A.L. 1998 S.B. 900, A.L. 2005 S.B. 237)

CROSS REFERENCE:

Workers' compensation cases, this section not deemed to govern discovery between parties, 287.811



Section 536.025 Emergency rule powers — procedure — definitions.

Effective 27 Jun 1997, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

536.025. Emergency rule powers — procedure — definitions. — 1. A rule may be made, amended or rescinded by a state agency without following the provisions of section 536.021, only if the state agency:

(1) Finds that an immediate danger to the public health, safety or welfare requires emergency action or the rule is necessary to preserve a compelling governmental interest that requires an early effective date as permitted pursuant to this section;

(2) Follows procedures best calculated to assure fairness to all interested persons and parties under the circumstances;

(3) Follows procedures which comply with the protections extended by the Missouri and United States Constitutions; and

(4) Limits the scope of such rule to the circumstances creating an emergency and requiring emergency action.

2. At the time of or prior to the adoption of such rule, the agency shall file with the secretary of state and the joint committee on administrative rules the text of the rule together with the specific facts, reasons, and findings which support the agency's conclusion that the agency has fully complied with the requirements of subsection 1 of this section. If an agency finds that a rule is necessary to preserve a compelling governmental interest that requires an early effective date, the agency shall certify in writing the reasons therefor.

3. Material filed with the secretary of state and the joint committee on administrative rules under the provisions of subsection 2 of this section shall be published in the Missouri Register by the secretary of state as soon as practicable after the filing thereof. Any rule adopted pursuant to this section shall be reviewed by the secretary of state to determine compliance with the requirements for its publication and adoption established in this section, and in the event that the secretary of state determines that such proposed material does not meet those requirements, the secretary of state shall not publish the rule. The secretary of state shall inform the agency of its determination, and offer the agency a chance to either withdraw the rule or to have it published as a proposed rule.

4. The committee may file with the secretary of state any comments or recommendations that the committee has concerning a proposed or final order of rulemaking. Such comments shall be published in the Missouri Register.

5. The committee may refer comments or recommendations concerning such rule to the appropriations and budget committee of the house of representatives and the appropriations committee of the senate for further action.

6. Rules adopted under the provisions of this section shall be known as "emergency rules" and shall, along with the findings and conclusions of the state agency in support of its employment of emergency procedures, be judicially reviewable under section 536.050 or other appropriate form of judicial review. The secretary of state and any employee thereof, acting in the scope of employment, shall be immune from suit in actions regarding the adoption of rules pursuant to this section.

7. A rule adopted under the provisions of this section shall clearly state the interval during which it will be in effect. Emergency rules shall not be in effect for a period exceeding one hundred eighty calendar days or thirty legislative days, whichever period is longer. For the purposes of this section, a "legislative day" is each Monday, Tuesday, Wednesday and Thursday beginning the first Wednesday after the first Monday in January and ending the first Friday after the second Monday in May, regardless of whether the legislature meets.

8. A rule adopted under the provisions of this section shall not be renewable, nor shall an agency adopt consecutive emergency rules that have substantially the same effect, although a state agency may, at any time, adopt an identical rule under normal rulemaking procedures.

9. A rule adopted under the provisions of this section may be effective not less than ten days after the filing thereof in the office of the secretary of state, or at such later date as may be specified in the rule, and may be terminated at any time by the state agency by filing an order with the secretary of state fixing the date of such termination, which order shall be published by the secretary of state in the Missouri Register as soon as practicable after the filing thereof.

10. If it is found in a contested case by an administrative or judicial fact finder that an agency rule should not have been adopted as an emergency rule as provided by subsection 1 of this section, then the administrative or judicial fact finder shall award the nonstate party who prevails, as defined in this section, its reasonable fees and expenses, as defined in this section. This award shall constitute a reviewable order. If a state agency in a contested case grants the relief sought by the party prior to a finding by an administrative or judicial fact finder that the state agency's action was based on a statement of general applicability which should not have been adopted as an emergency rule, but was in fact adopted as an emergency rule pursuant to this section, then the affected party may bring an action in circuit court of Cole County for the nonstate party's reasonable fees and expenses, as defined in this section.

11. For the purposes of this section, the following terms mean:

(1) "Prevails", obtains a favorable order, decision, judgment or dismissal in a civil action or agency proceeding;

(2) "Reasonable fees and expenses" includes the reasonable expenses of expert witnesses, the reasonable cost of any study, analysis, engineering report, test or project which is found by the court or agency to be necessary for the preparation of the party's case, and reasonable attorney or agent fees.

(L. 1975 S.B. 58, A.L. 1976 S.B. 478, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 1997 H.B. 850)

Effective 6-27-97

CROSS REFERENCE:

Workers' compensation cases, this section not deemed to govern discovery between parties, 287.811



Section 536.026 Comments on proposed rules — committees for comment.

Effective 27 Jun 1997, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

536.026. Comments on proposed rules — committees for comment. — 1. In addition to seeking information by other methods, an agency may solicit comments from the public on the subject matter of a rule that the agency is considering proposing. The agency may file a notice of the rule under consideration as a proposed rulemaking with the secretary of state for publication in the Missouri Register as soon as practicable after the filing thereof in the secretary's office. The notice may contain the number and the subject matter of the rule as well as a statement indicating where, when, and how persons may comment.

2. Each agency may also appoint committees to comment on the subject matter of a rule that the agency is considering proposing. The membership of those committees must be published at least annually in the Missouri Register.

(L. 1997 H.B. 850 § 536.020)

Effective 6-27-97



Section 536.027 Written comments to be retained as public record for three years.

Effective 01 Jan 1976, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

536.027. Written comments to be retained as public record for three years. — Any written comment filed pursuant to section 536.021 in support of or opposition to a notice of proposed rulemaking and any written record of a public hearing in connection with a notice of proposed rulemaking shall be retained for a period of at least three years by the agency issuing the notice, and all such comments and other records shall be available for public inspection at all reasonable times.

(L. 1975 S.B. 58)

Effective 1-01-76



Section 536.028 Contingent delegation of rulemaking power — effective date of rules — notice to be filed with joint committee — committee's powers — disapproval or annulment of rules, grounds, procedure, effect — publishing of rules, when — nonseverable — contingent effective date.

Effective 28 Aug 1997

Title XXXVI STATUTORY ACTIONS AND TORTS

*536.028. Contingent delegation of rulemaking power — effective date of rules — notice to be filed with joint committee — committee's powers — disapproval or annulment of rules, grounds, procedure, effect — publishing of rules, when — nonseverable — contingent effective date. — 1. Notwithstanding provisions of this chapter to the contrary, the delegation of authority to any state agency to propose to the general assembly rules as provided under this section is contingent upon the agency complying with the provisions of this chapter and this delegation of legislative power to the agency to propose a final order of rulemaking containing a rule or portion thereof that has the effect of substantive law, other than a rule relating to the agency's organization and internal management, is contingent and dependent upon the power of the general assembly to review such proposed order of rulemaking, to delay the effective date of such proposed order of rulemaking until the expiration of at least thirty legislative days of a regular session after such order is filed with the general assembly and the secretary of state, and to disapprove and annul any rule or portion thereof contained in such order of rulemaking.

2. No rule or portion of a rule that has the effect of substantive law shall become effective until the final order of rulemaking has been reviewed by the general assembly in accordance with the procedures provided pursuant to this chapter. Any agency's authority to propose an order of rulemaking is dependent upon the power of the general assembly to disapprove and annul any such proposed rule or portion thereof.

3. In order for the general assembly to have an effective opportunity to be advised of rules proposed by any state agency, an agency shall propose a rule or order of rulemaking by complying with the procedures provided in this chapter, except that the notice of proposed rulemaking shall first be filed with the general assembly by providing a copy thereof to the joint committee on administrative rules, which may hold hearings upon any proposed rule, order of rulemaking or portion thereof at any time. The agency shall cooperate with the joint committee on administrative rules by providing any witnesses, documents or information within the control of the agency as may be requested.

4. Such proposed order of rulemaking shall not become effective prior to the expiration of thirty legislative days of a regular session after such order is filed with the secretary of state and the joint committee on administrative rules.

5. The committee may, by majority vote of its members, recommend that the general assembly disapprove and annul any rule or portion thereof contained in an order of rulemaking after hearings thereon and upon a finding that such rule or portion thereof should be disapproved and annulled. Grounds upon which the committee may recommend such action include, but are not limited to:

(1) Such rule is substantive in nature in that it creates rights or liabilities or provides for sanctions as to any person, corporation or other legal entity; and

(2) Such rule or portion thereof is not in the public interest or is not authorized by the general assembly for one or more of the following grounds:

(a) An absence of statutory authority for the proposed rule;

(b) The proposed rule is in conflict with state law;

(c) Such proposed rule is likely to substantially endanger the public health, safety or welfare;

(d) The rule exceeds the purpose, or is more restrictive than is necessary to carry out the purpose, of the statute granting rulemaking authority;

(e) A substantial change in circumstance has occurred since enactment of the law upon which the proposed rule is based as to result in a conflict between the purpose of the law and the proposed rule, or as to create a substantial danger to public health and welfare; or

(f) The proposed rule is so arbitrary and capricious as to create such substantial inequity as to be unreasonably burdensome on persons affected.

6. Any recommendation or report issued by the committee pursuant to subsection 5 of this section shall be admissible as evidence in any judicial proceeding and entitled to judicial notice without further proof.

7. The general assembly may adopt a concurrent resolution in accordance with the provisions of Article IV, Section 8 of the Missouri Constitution to disapprove and annul any rule or portion thereof.

8. Any rule or portion thereof not disapproved within thirty legislative days of a regular session pursuant to subsection 7 of this section shall be deemed approved by the general assembly and the secretary of state may publish such final order of rulemaking as soon as practicable upon the expiration of thirty legislative days of a regular session after the final order of rulemaking was filed with the secretary of state and the joint committee on administrative rules.

9. Upon adoption of such concurrent resolution as provided in subsection 7 of this section, the secretary of state shall not publish the order of rulemaking until the expiration of time necessary for such resolution to be signed by the governor, or vetoed and subsequently acted upon by the general assembly pursuant to Article III, Section 32 of the Missouri Constitution. If such concurrent resolution is adopted and signed by the governor or otherwise reconsidered pursuant to Article III, Section 32, the secretary of state shall publish in the Missouri Register, as soon as practicable, the order of rulemaking along with notice of the proposed rules or portions thereof which are disapproved and annulled by the general assembly.

10. Notwithstanding the provisions of section 1.140, the provisions of this section, section 536.021 and section 536.025 are nonseverable and the delegation of legislative authority to an agency to propose orders of rulemaking is essentially dependent upon the powers vested with the general assembly as provided herein. If any of the powers vested with the general assembly or the joint committee on administrative rules to review, to hold in abeyance the rule pending action by the general assembly, to delay the effective date or to disapprove and annul a rule or portion of a rule contained in an order of rulemaking, are held unconstitutional or invalid, the purported grant of rulemaking authority and any rule so proposed and contained in the order of rulemaking shall be revoked and shall be null, void and unenforceable.

11. Nothing in this section shall prevent the general assembly from adopting by concurrent resolution or bill within thirty legislative days of a regular session the rules or portions thereof, or as the same may be amended or annulled, as contained in a proposed order of rulemaking. In that event, the proposed order of rulemaking shall have been superseded and the order and any rule proposed therein shall be null, void and unenforceable. The secretary of state shall not publish a proposed order of rulemaking acted upon as described herein.

12. Upon adoption of any rule now or hereafter in effect, such rule or portion thereof may be revoked by the general assembly either by bill or by concurrent resolution pursuant to Article IV, Section 8 of the Constitution on recommendation of the joint committee on administrative rules. The secretary of state shall publish in the Missouri Register, as soon as practicable, notice of the revocation.

13. This section shall become effective only upon the expiration of twenty calendar days following the:

(1) Failure of the executive to sign executive order number 97-97; or

(2) Modification, amendment or rescission of executive order number 97-97; or

(3) An agency's failure to hold the rule in abeyance as required by executive order number 97-97; or

(4) Declaration by a court with jurisdiction that section 536.024 or any portion of executive order number 97-97 is unconstitutional or invalid for any reason. Notwithstanding the provisions of this subsection to the contrary, no modification, amendment or rescission of executive order number 97-97 or failure to hold a rule in abeyance shall make this section effective if the modification, amendment or rescission of the executive order or failure to hold the rule in abeyance is approved by the general assembly by concurrent resolution.

(L. 1997 H.B. 335, Repealed 1997 H.B. 600 & 388, A.L. 1997 H.B. 850)

*Contingent effective date, see subsection 13 of this section.

*Revisor's Note: The contingencies contained in this section regarding Executive Order 97-97 had not occurred as of the date of the general republication of the Revised Statutes of Missouri in 2016.



Section 536.031 Code to be published — to be revised monthly — incorporation by reference authorized, courts to take judicial notice — incorporation by reference of certain rules, how.

Effective 28 Aug 2016

Title XXXVI STATUTORY ACTIONS AND TORTS

*536.031. Code to be published — to be revised monthly — incorporation by reference authorized, courts to take judicial notice — incorporation by reference of certain rules, how. — 1. There is established a publication to be known as the “Code of State Regulations”, which shall be published in a format and medium as prescribed and in writing upon request by the secretary of state as soon as practicable after ninety days following January 1, 1976, and may be republished from time to time thereafter as determined by the secretary of state.

2. The code of state regulations shall contain the full text of all rules of state agencies in force and effect upon the effective date of the first publication thereof, and effective September 1, 1990, it shall be revised no less frequently than monthly thereafter so as to include all rules of state agencies subsequently made, amended or rescinded. The code may also include citations, references, or annotations, prepared by the state agency adopting the rule or by the secretary of state, to any intraagency ruling, attorney general’s opinion, determination, decisions, order, or other action of the administrative hearing commission, or any determination, decision, order, or other action of a court interpreting, applying, discussing, distinguishing, or otherwise affecting any rule published in the code.

3. The code of state regulations shall be published in looseleaf form in one or more volumes upon request and a format and medium as prescribed by the secretary of state with an appropriate index, and revisions in the text and index may be made by the secretary of state as necessary and provided in written format upon request.

4. An agency may incorporate by reference rules, regulations, standards, and guidelines of an agency of the United States or a nationally or state-recognized organization or association without publishing the material in full. The reference in the agency rules shall fully identify the incorporated material by publisher, address, and date in order to specify how a copy of the material may be obtained, and shall state that the referenced rule, regulation, standard, or guideline does not include any later amendments or additions; except that, hospital licensure regulations governing life safety code standards promulgated under this chapter and chapter 197 to implement section 197.065 may incorporate, by reference, later additions or amendments to such rules, regulations, standards, or guidelines as needed to consistently apply current standards of safety and practice. The agency adopting a rule, regulation, standard, or guideline under this section shall maintain a copy of the referenced rule, regulation, standard, or guideline at the headquarters of the agency and shall make it available to the public for inspection and copying at no more than the actual cost of reproduction. The secretary of state may omit from the code of state regulations such material incorporated by reference in any rule the publication of which would be unduly cumbersome or expensive.

5. The courts of this state shall take judicial notice, without proof, of the contents of the code of state regulations.

(L. 1975 S.B. 58 § 536.030, A.L. 1976 S.B. 478, A.L. 1989 H.B. 143, A.L. 2004 H.B. 1616 merged with S.B. 1100, A.L. 2016 S.B. 608 merged with S.B. 635 merged with S.B. 973)

Effective 8-28-16 (S.B. 635); 8-28-16 (S.B. 973); *10-14-16 (S.B. 608), see § 21.250

*S.B. 608 was vetoed July 5, 2016. The veto was overridden on September 14, 2016.



Section 536.032 Code of state regulations, secretary of state authorized to make nonsubstantive changes, when.

Effective 28 Aug 2012

Title XXXVI STATUTORY ACTIONS AND TORTS

536.032. Code of state regulations, secretary of state authorized to make nonsubstantive changes, when. — Upon the filing of a request by a state agency with the joint committee on administrative rules and the secretary of state concurrently, and after publication in the Missouri Register, the secretary of state shall have the authority to make nonsubstantive changes to the code of state regulations to update changes in department or division name information in response to statutory changes or executive orders, or to changes in state agency addresses, state agency telephone numbers, email addresses, or state agency website addresses.

(L. 2012 H.B. 1135 merged with S.B. 469)



Section 536.033 Sale of register and code of state regulations, cost, how established — correction of clerical errors authorized.

Effective 28 Aug 1981

Title XXXVI STATUTORY ACTIONS AND TORTS

536.033. Sale of register and code of state regulations, cost, how established — correction of clerical errors authorized. — 1. Copies or subscription of the register or code shall be made available to the public by the secretary of state upon request for a reasonable charge to be established by him, said charge not to exceed the actual cost of publishing and delivery.

2. All costs of printing and mailing the Missouri Register and the code of state regulations shall be paid by the office of the secretary of state from funds appropriated for this purpose and all fees collected from the sale thereof by the secretary of state shall be deposited to general revenue.

3. The secretary of state may correct typographical or spelling errors in the publication of any rule, notice of proposed rulemaking, or order of rulemaking.

(L. 1975 S.B. 58, A.L. 1976 S.B. 478, A.L. 1981 S.B. 101)



Section 536.035 Rules and orders to be permanent public record — executive orders to be published in the Missouri Register.

Effective 28 Aug 2002

Title XXXVI STATUTORY ACTIONS AND TORTS

536.035. Rules and orders to be permanent public record — executive orders to be published in the Missouri Register. — 1. All rules or executive orders filed with the secretary of state pursuant to sections 536.015 to 536.043 shall be retained permanently and shall be open to public inspection at all reasonable times.

2. Beginning January 1, 2003, all executive orders issued after said date shall be published in the Missouri Register.

(L. 1975 S.B. 58, A.L. 2002 S.B. 812)



Section 536.037 Committee on administrative rules, members, meetings, duties — reports — expenses.

Effective 28 Aug 2005

Title XXXVI STATUTORY ACTIONS AND TORTS

536.037. Committee on administrative rules, members, meetings, duties — reports — expenses. — 1. There is established a permanent joint committee of the general assembly to be known as the "Committee on Administrative Rules", which shall be composed of five members of the senate and five members of the house of representatives. The senate members of the committee shall be appointed by the president pro tem of the senate and the house members by the speaker of the house. The appointment of each member shall continue during his term of office as a member of the general assembly unless sooner removed. No major party shall be represented by more than three appointed members from either house.

2. The committee on administrative rules shall meet within ten days after its creation and organize by selecting a chairman and a vice chairman, one of whom shall be a member of the senate and one of whom shall be a member of the house of representatives. A majority of the members constitutes a quorum. Meetings of the committee may be called at such time and place as the chairman designates.

3. The committee shall review all rules promulgated by any state agency after January 1, 1976, except rules promulgated by the labor and industrial labor relations commission. In its review the committee may take such action as it deems necessary which may include holding hearings.

4. The members of the committee shall receive no compensation in addition to their salary as members of the general assembly, but may receive their necessary expenses while attending the meetings of the committee, to be paid out of the joint contingent fund.

(L. 1975 S.B. 58, A.L. 1994 S.B. 558, A.L. 1995 S.B. 3, A.L. 2005 S.B. 237)

CROSS REFERENCE:

Workers' compensation cases, this section not deemed to govern discovery between parties, 287.811



Section 536.041 Any person may petition agency concerning rules, agency must furnish copy to committee on administrative rules and commissioner of administration together with its action — agency recommendations, procedure.

Effective 28 Aug 2012

Title XXXVI STATUTORY ACTIONS AND TORTS

536.041. Any person may petition agency concerning rules, agency must furnish copy to committee on administrative rules and commissioner of administration together with its action — agency recommendations, procedure. — Any person may file a written petition with an agency requesting the adoption, amendment or repeal of any rule. Any agency receiving such a petition or other request in writing to adopt, amend or repeal any rule shall forthwith furnish a copy thereof to the joint committee on administrative rules and to the commissioner of administration. Within sixty days after the receipt of the petition, the agency shall submit a written response to the petitioner and copies of the response, in electronic format, to the joint committee on administrative rules and to the commissioner of administration, containing its determination whether such rule should be adopted, continued without change, amended, or rescinded, together with a concise summary of the state agency's specific facts and findings with respect to the criteria set forth in subsection 4 of section 536.175. If the agency determines the rule merits adoption, amendment, or rescission, it shall initiate proceedings in accordance with the applicable requirements of this chapter. The joint committee may refer comments or recommendations concerning such rule to the general assembly for further action. Upon timely application, the joint committee on administrative rules may grant, upon good cause shown, an extension of time to answer a petition. A written petition submitted in accordance with this section shall constitute notice for purposes of subsection 9 of section 536.021.

(L. 1975 S.B. 58 § 536.040, A.L. 1976 S.B. 728, A.L. 1997 H.B. 850, A.L. 2012 H.B. 1135 merged with S.B. 469)



Section 536.043 Director of social services not required to but may promulgate rules.

Effective 01 Jan 1976, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

536.043. Director of social services not required to but may promulgate rules. — Notwithstanding the provisions of section 189.060, the director of social services shall not be required to promulgate rules provided for in said section, although he may elect to do so as therein provided.

(L. 1975 S.B. 58 § 2)

Effective 1-01-76



Section 536.046 Public rulemaking docket, contents, publication.

Effective 27 Jun 1997, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

536.046. Public rulemaking docket, contents, publication. — Each agency may maintain a public rulemaking docket. The rulemaking docket may contain a listing of the precise subject matter of each rule that the agency is considering proposing. The docket may also contain the name and address of agency personnel with whom persons may communicate with respect to the matter and an indication of the present status within the agency of the rule the agency is considering proposing. The secretary of state may publish such rulemaking dockets.

(L. 1997 H.B. 850)

Effective 6-27-97



Section 536.050 Declaratory judgments respecting the validity of rules — fees and expenses — standing, intervention by general assembly.

Effective 28 Aug 2005

Title XXXVI STATUTORY ACTIONS AND TORTS

536.050. Declaratory judgments respecting the validity of rules — fees and expenses — standing, intervention by general assembly. — 1. The power of the courts of this state to render declaratory judgments shall extend to declaratory judgments respecting the validity of rules, or of threatened applications thereof, and such suits may be maintained against agencies whether or not the plaintiff has first requested the agency to pass upon the question presented. The venue of such suits against agencies shall, at the option of the plaintiff, be in the circuit court of Cole County, or in the county of the plaintiff's residence, or if the plaintiff is a corporation, domestic or foreign, having a registered office or business office in this state, in the county of such registered office or business office. Nothing herein contained shall be construed as a limitation on the declaratory or other relief which the courts might grant in the absence of this section.

2. Any person bringing an action under subsection 1 of this section shall not be required to exhaust any administrative remedy if the court determines that:

(1) The administrative agency has no authority to grant the relief sought or the administrative remedy is otherwise inadequate; or

(2) The only issue presented for adjudication is a constitutional issue or other question of law; or

(3) Requiring the person to exhaust any administrative remedy would result in undue prejudice because the person may suffer irreparable harm if unable to secure immediate judicial consideration of the claim. Provided, however, that the provisions of this subsection shall not apply to any matter covered by chapters 288, 302, and 303; or

(4) The party bringing the action is a small business claiming a material violation of section 536.300 or 536.303 by the state agency requiring the small business impact statement for the amendment or rule.

3. A nonstate party who prevails in an action brought pursuant to subsection 1 of this section shall be awarded reasonable fees and expenses, as defined in section 536.085, incurred by that party in the action.

4. A nonstate party seeking an award of fees and other expenses shall, within thirty days of a final disposition of an action brought pursuant to subsection 1 of this section, submit to the court which rendered the final disposition or judgment an application which shows that the party is a prevailing party and is eligible to receive an award pursuant to this section, and the amount sought, including an itemized statement from any attorney or expert witness representing or appearing in behalf of the party stating the actual time expended and the rate at which fees and other expenses are computed.

5. A prevailing nonstate party in an agency proceeding shall submit an application for fees and expenses to the court before which the party prevailed. The filing of an application shall not stay the time for appealing the merits of a case. When the state appeals the underlying merits of an adversary proceeding, no decision on the application for fees and other expenses in connection with that adversary proceeding shall be made pursuant to this section until a final and unreviewable decision is rendered by the court on the appeal or until the underlying merits of the case have been finally determined pursuant to the appeal.

6. The court may either reduce the amount to be awarded or deny any award, to the extent that the prevailing nonstate party during the course of the proceedings engaged in conduct which unduly and unreasonably protracted the final resolution of the matter in controversy.

7. The decision of a court on the application for reasonable fees and expenses shall be in writing, separate from the judgment or order of the court which determined the prevailing party, and shall include written findings and conclusions and the reason or basis therefor. The decision of a court on the application for fees and other expenses shall be final, subject respectively to appeal or judicial review.

8. If a party or the state is dissatisfied with a determination of fees and other expenses made in an action brought pursuant to subsection 1 of this section, that party or the state may, within the time permitted by law, appeal that order or judgment to the appellate court having jurisdiction to review the merits of that order or judgment. The appellate court's determination shall be based solely on the record made before the court below. The court may modify, reverse or reverse and remand the determination of fees and other expenses if the court finds that the award or failure to make an award of fees and other expenses, or the calculation of the amount of the award, was arbitrary and capricious, was unreasonable, was unsupported by competent and substantial evidence, or was made contrary to law or in excess of the court's jurisdiction. Awards made pursuant to this section shall be payable from amounts appropriated therefor. The state agency against which the award was made shall request an appropriation to pay for the award.

9. The general assembly or its designee shall have standing, in law or equity, to intervene in any existing action involving such challenge to agency action. Unless otherwise provided by resolution, the general assembly's designee is the joint committee on administrative rules who may, upon a concurrence of a majority of the committee's members, intervene in the name of the members of the committee in their representative capacity. Nothing in this section shall confer upon the committee any duty to so act or intervene.

(L. 1945 p. 1504 § 5, A.L. 1978 S.B. 661, A.L. 1996 S.B. 720, A.L. 1997 H.B. 850, A.L. 2005 H.B. 576)

(1982) Statutory provisions which purport to authorize the Administrative Hearing Commission to render declaratory judgments are unconstitutional as violative of Section 1, Article V of the Missouri Constitution. State Tax Commission v. Administrative Hearing Commission (Mo.banc), 641 S.W.2d 69.

(1993) Where action is based on specific facts involving named entities and is a challenge to an agency decision, jurisdiction to challenged decision is vested in the administrative hearing commission under section 208.156, RSMo. Because action challenged an agency decision and not an agency rule, this section does not allow a declaratory judgment action to be brought in the circuit court. Missouri Health Care Association, EBG III, Inc. v. Missouri Department of Social Services, 851 S.W.2d 567 (Mo. App. W.D.).



Section 536.053 Standing to challenge rule.

Effective 28 Aug 1999

Title XXXVI STATUTORY ACTIONS AND TORTS

536.053. Standing to challenge rule. — Any person who is or may be aggrieved by any rule promulgated by a state agency shall have standing to challenge any rule promulgated by a state agency and may bring such an action pursuant to the provisions of section 536.050. Such person shall not be required to exhaust any administrative remedy and shall be considered a nonstate party.

(L. 1999 S.B. 1, et al.)



Section 536.055 Correspondence from state agencies, information required — must be printed or typed.

Effective 28 Aug 1989

Title XXXVI STATUTORY ACTIONS AND TORTS

536.055. Correspondence from state agencies, information required — must be printed or typed. — All correspondence sent from any state agency shall contain the name, address and phone number of the person or agency responsible for sending the correspondence. The name, address and phone number may be printed or typed.

(L. 1989 H.B. 143 § 2)



Section 536.060 Informal disposition of case by stipulation — summary action — waiver.

Effective 28 Aug 1995

Title XXXVI STATUTORY ACTIONS AND TORTS

536.060. Informal disposition of case by stipulation — summary action — waiver. — Contested cases and other matters involving licensees and licensing agencies described in section 621.045 may be informally resolved by consent agreement or agreed settlement or may be resolved by stipulation, consent order, or default, or by agreed settlement where such settlement is permitted by law. Nothing contained in sections 536.060 to 536.095 shall be construed (1) to impair the power of any agency to take lawful summary action in those matters where a contested case is not required by law, or (2) to prevent any agency authorized to do so from assisting claimants or other parties in any proper manner, or (3) to prevent the waiver by the parties (including, in a proper case, the agency) of procedural requirements which would otherwise be necessary before final decision, or (4) to prevent stipulations or agreements among the parties (including, in a proper case, the agency).

(L. 1945 p. 1504 § 6, A.L. 1957 p. 748 § 536.090, A.L. 1995 S.B. 3)

CROSS REFERENCE:

Workers' compensation cases, this section not deemed to govern discovery between parties, 287.811



Section 536.063 Contested case, how instituted — pleadings — copies sent parties.

Effective 28 Aug 2011

Title XXXVI STATUTORY ACTIONS AND TORTS

536.063. Contested case, how instituted — pleadings — copies sent parties. — In any contested case:

(1) The contested case shall be commenced by the filing of a writing by which the party or agency instituting the proceeding seeks such action as by law can be taken by the agency only after opportunity for hearing, or seeks a hearing for the purpose of obtaining a decision reviewable upon the record of the proceedings and evidence at such hearing, or upon such record and additional evidence, either by a court or by another agency. Answering, intervening and amendatory writings and motions may be filed in any case and shall be filed where required by rule of the agency, except that no answering instrument shall be required unless the notice of institution of the case states such requirement. Entries of appearance shall be permitted;

(2) Any writing filed whereby affirmative relief is sought shall state what relief is sought or proposed and the reason for granting it, and shall not consist merely of statements or charges phrased in the language of a statute or rule; provided, however, that this subdivision shall not apply when the writing is a notice of appeal as authorized by law;

(3) Reasonable opportunity shall be given for the preparation and presentation of evidence bearing on any issue raised or decided or relief sought or granted. Where issues are tried without objection or by consent, such issues shall be deemed to have been properly before the agency. Any formality of procedure may be waived by mutual consent;

(4) Every writing seeking relief or answering any other writing, and any motion shall state the name and address of the attorney, if any, filing it; otherwise the name and address of the party filing it;

(5) By rule the agency may require any party filing such a writing to furnish, in addition to the original of such writing, the number of copies required for the agency's own use and the number of copies necessary to enable the agency to comply with the provisions of this subdivision hereinafter set forth. The agency shall, without charge therefor, mail one copy of each such writing, as promptly as possible after it is filed, to every party or his or her attorney who has filed a writing or who has entered his or her appearance in the case, and who has not theretofore been furnished with a copy of such writing and shall have requested copies of the writings; provided that in any case where the parties are so numerous that the requirements of this subdivision would be unduly onerous, the agency may in lieu thereof (a) notify all parties of the fact of the filing of such writing, and (b) permit any party to copy such writing;

(6) When a holder of a license, registration, permit, or certificate of authority issued by the division of professional registration or a board, commission, or committee of the division of professional registration against whom an affirmative decision is sought has failed to plead or otherwise respond in the contested case and adequate notice has been given under section 536.067 upon a properly pled writing filed to initiate the contested case under this chapter, a default decision shall be entered against the licensee without further proceedings. The default decision shall grant such relief as requested by the division of professional registration, board, committee, commission, or office in the writing initiating the contested case as allowed by law. Upon motion stating facts constituting a meritorious defense and for good cause shown, a default decision may be set aside. The motion shall be made within a reasonable time, not to exceed thirty days after entry of the default decision. "Good cause" includes a mistake or conduct that is not intentionally or recklessly designed to impede the administrative process.

(L. 1957 p. 748 § 536.060, A.L. 2011 H.B. 265)



Section 536.067 Notice in contested case — mailing — contents — notice of hearing — time for.

Effective 28 Aug 2011

Title XXXVI STATUTORY ACTIONS AND TORTS

536.067. Notice in contested case — mailing — contents — notice of hearing — time for. — In any contested case:

(1) The agency shall promptly mail a notice of institution of the case to all necessary parties, if any, and to all persons designated by the moving party and to any other persons to whom the agency may determine that notice should be given. The agency or its clerk or secretary shall keep a permanent record of the persons to whom such notice was sent and of the addresses to which sent and the time when sent. Where a contested case would affect the rights, privileges or duties of a large number of persons whose interests are sufficiently similar that they may be considered as a class, notice may in a proper case be given to a reasonable number thereof as representatives of such class. In any case where the name or address of any proper or designated party or person is not known to the agency, and where notice by publication is permitted by law, then notice by publication may be given in accordance with any rule or regulation of the agency or if there is no such rule or regulation, then, in a proper case, the agency may by a special order fix the time and manner of such publication;

(2) The notice of institution of the case to be mailed as provided in this section shall state in substance:

(a) The caption and number of the case;

(b) That a writing seeking relief has been filed in such case, the date it was filed, and the name of the party filing the same;

(c) A brief statement of the matter involved in the case unless a copy of the writing accompanies said notice;

(d) Whether an answer to the writing is required, and if so the date when it must be filed;

(e) That a copy of the writing may be obtained from the agency, giving the address to which application for such a copy may be made. This may be omitted if the notice is accompanied by a copy of such writing;

(f) The location in the Code of State Regulations of any rules of the agency regarding discovery or a statement that the agency shall send a copy of such rules on request;

(3) Unless the notice of hearing hereinafter provided for shall have been included in the notice of institution of the case, the agency shall, as promptly as possible after the time and place of hearing have been determined, mail a notice of hearing to the moving party and to all persons and parties to whom a notice of institution of the case was required to be or was mailed, and also to any other persons who may thereafter have become or have been made parties to the proceeding. The notice of hearing shall state:

(a) The caption and number of the case;

(b) The time and place of hearing;

(4) No hearing in a contested case shall be had, except by consent, until a notice of hearing shall have been given substantially as provided in this section, and such notice shall in every case be given a reasonable time before the hearing. Such reasonable time shall be at least ten days except in cases where the public morals, health, safety or interest may make a shorter time reasonable; provided that when a longer time than ten days is prescribed by statute, no time shorter than that so prescribed shall be deemed reasonable;

(5) When a holder of a license, registration, permit, or certificate of authority issued by the division of professional registration or a board, commission, or committee of the division of professional registration against whom an affirmative decision is sought has failed to plead or otherwise respond in the contested case and adequate notice has been given under this section upon a properly pled writing filed to initiate the contested case under this chapter, a default decision shall be entered against the holder of a license, registration, permit, or certificate of authority without further proceedings. The default decision shall grant such relief as requested by the division of professional registration, board, committee, commission, or office in the writing initiating the contested case as allowed by law. Upon motion stating facts constituting a meritorious defense and for good cause shown, a default decision may be set aside. The motion shall be made within a reasonable time, not to exceed thirty days after entry of the default decision. "Good cause" includes a mistake or conduct that is not intentionally or recklessly designed to impede the administrative process.

(L. 1957 p. 748 §§ 536.063, 536.066, A.L. 1995 S.B. 3, A.L. 2011 H.B. 265)

CROSS REFERENCE:

Workers' compensation cases, this section not deemed to govern discovery between parties, 287.811



Section 536.068 Responsive pleadings to petitioner's complaint or petition to be filed, when — extension — content — bench ruling or memorandum decision on request, when.

Effective 28 Aug 1989

Title XXXVI STATUTORY ACTIONS AND TORTS

536.068. Responsive pleadings to petitioner's complaint or petition to be filed, when — extension — content — bench ruling or memorandum decision on request, when. — 1. In any proceeding before the administrative hearing commission, any responsive pleading to the petitioner's complaint or petition shall be filed within the time limits specified for filing an answer under the rules governing civil practice in circuit courts in Missouri, unless the administrative hearing commission grants an extension of time for the filing of a responsive pleading. Such responsive pleadings may include, but shall not be limited to, answers, motions to dismiss, motions for a more definite statement or to make more definite and certain, or any combination of these pleadings.

2. The administrative hearing commission shall upon the request of all parties involved and waiver of the provisions of section 536.090 issue a bench ruling or render a memorandum decision on any case within one week of the conclusion of the hearing or within one week of the request, whichever is later.

(L. 1989 H.B. 143 § 1)



Section 536.070 Evidence — witnesses — objections — judicial notice — affidavits as evidence — transcript.

Effective 28 Aug 2011

Title XXXVI STATUTORY ACTIONS AND TORTS

536.070. Evidence — witnesses — objections — judicial notice — affidavits as evidence — transcript. — In any contested case:

(1) Oral evidence shall be taken only on oath or affirmation;

(2) Each party shall have the right to call and examine witnesses, to introduce exhibits, to cross-examine opposing witnesses on any matter relevant to the issues even though that matter was not the subject of the direct examination, to impeach any witness regardless of which party first called him or her to testify, and to rebut the evidence against him or her;

(3) A party who does not testify in his or her own behalf may be called and examined as if under cross-examination;

(4) Each agency shall cause all proceedings in hearings before it to be suitably recorded and preserved. A copy of the transcript of such a proceeding shall be made available to any interested person upon the payment of a fee which shall in no case exceed the reasonable cost of preparation and supply;

(5) Records and documents of the agency which are to be considered in the case shall be offered in evidence so as to become a part of the record, the same as any other evidence, but the records and documents may be considered as a part of the record by reference thereto when so offered;

(6) Agencies shall take official notice of all matters of which the courts take judicial notice. They may also take official notice of technical or scientific facts, not judicially cognizable, within their competence, if they notify the parties, either during a hearing or in writing before a hearing, or before findings are made after hearing, of the facts of which they propose to take such notice and give the parties reasonable opportunity to contest such facts or otherwise show that it would not be proper for the agency to take such notice of them;

(7) Evidence to which an objection is sustained shall, at the request of the party seeking to introduce the same, or at the instance of the agency, nevertheless be heard and preserved in the record, together with any cross-examination with respect thereto and any rebuttal thereof, unless it is wholly irrelevant, repetitious, privileged, or unduly long;

(8) Any evidence received without objection which has probative value shall be considered by the agency along with the other evidence in the case. The rules of privilege shall be effective to the same extent that they are now or may hereafter be in civil actions. Irrelevant and unduly repetitious evidence shall be excluded;

(9) Copies of writings, documents and records shall be admissible without proof that the originals thereof cannot be produced, if it shall appear by testimony or otherwise that the copy offered is a true copy of the original, but the agency may, nevertheless, if it believes the interests of justice so require, sustain any objection to such evidence which would be sustained were the proffered evidence offered in a civil action in the circuit court, but if it does sustain such an objection, it shall give the party offering such evidence reasonable opportunity and, if necessary, opportunity at a later date, to establish by evidence the facts sought to be proved by the evidence to which such objection is sustained;

(10) Any writing or record, whether in the form of an entry in a book or otherwise, made as a memorandum or record of an act, transaction, occurrence or event, shall be admissible as evidence of the act, transaction, occurrence or event, if it shall appear that it was made in the regular course of any business, and that it was the regular course of such business to make such memorandum or record at the time of such act, transaction, occurrence, or event or within a reasonable time thereafter. All other circumstances of the making of such writing or record, including lack of personal knowledge by the entrant or maker, may be shown to affect the weight of such evidence, but such showing shall not affect its admissibility. The term "business" shall include business, profession, occupation and calling of every kind;

(11) The results of statistical examinations or studies, or of audits, compilations of figures, or surveys, involving interviews with many persons, or examination of many records, or of long or complicated accounts, or of a large number of figures, or involving the ascertainment of many related facts, shall be admissible as evidence of such results, if it shall appear that such examination, study, audit, compilation of figures, or survey was made by or under the supervision of a witness, who is present at the hearing, who testifies to the accuracy of such results, and who is subject to cross-examination, and if it shall further appear by evidence adduced that the witness making or under whose supervision such examination, study, audit, compilation of figures, or survey was made was basically qualified to make it. All the circumstances relating to the making of such an examination, study, audit, compilation of figures or survey, including the nature and extent of the qualifications of the maker, may be shown to affect the weight of such evidence but such showing shall not affect its admissibility;

(12) Any party or the agency desiring to introduce an affidavit in evidence at a hearing in a contested case may serve on all other parties (including, in a proper case, the agency) copies of such affidavit in the manner hereinafter provided, at any time before the hearing, or at such later time as may be stipulated. Not later than seven days after such service, or at such later time as may be stipulated, any other party (or, in a proper case, the agency) may serve on the party or the agency who served such affidavit an objection to the use of the affidavit or some designated portion or portions thereof on the ground that it is in the form of an affidavit; provided, however, that if such affidavit shall have been served less than eight days before the hearing such objection may be served at any time before the hearing or may be made orally at the hearing. If such objection is so served, the affidavit or the part thereof to which objection was made, may not be used except in ways that would have been permissible in the absence of this subdivision; provided, however, that such objection may be waived by the party or the agency making the same. Failure to serve an objection as aforesaid, based on the ground aforesaid, shall constitute a waiver of all objections to the introduction of such affidavit, or of the parts thereof with respect to which no such objection was so served, on the ground that it is in the form of an affidavit, or that it constitutes or contains hearsay evidence, or that it is not, or contains matters which are not, the best evidence, but any and all other objections may be made at the hearing. Nothing herein contained shall prevent the cross-examination of the affiant if he or she is present in obedience to a subpoena or otherwise and if he or she is present, he or she may be called for cross-examination during the case of the party who introduced the affidavit in evidence. If the affidavit is admissible in part only it shall be admitted as to such part, without the necessity of preparing a new affidavit. The manner of service of such affidavit and of such objection shall be by delivering or mailing copies thereof to the attorneys of record of the parties being served, if any, otherwise, to such parties, and service shall be deemed complete upon mailing; provided, however, that when the parties are so numerous as to make service of copies of the affidavit on all of them unduly onerous, the agency may make an order specifying on what parties service of copies of such affidavit shall be made, and in that case a copy of such affidavit shall be filed with the agency and kept available for inspection and copying. Nothing in this subdivision shall prevent any use of affidavits that would be proper in the absence of this subdivision.

(L. 1945 p. 1504 §§ 7, 8, A.L. 1957 p. 748 § 536.080, A.L. 1978 S.B. 661, A.L. 2011 H.B. 265)



Section 536.073 Depositions, use of — how taken — discovery, when available — enforcement — administrative hearing commission to make rules for depositions by stipulation — rules subject to suspension by joint committee on administrative rules.

Effective 28 Aug 1995

Title XXXVI STATUTORY ACTIONS AND TORTS

536.073. Depositions, use of — how taken — discovery, when available — enforcement — administrative hearing commission to make rules for depositions by stipulation — rules subject to suspension by joint committee on administrative rules. — 1. In any contested case before an agency created by the constitution or state statute, any party may take and use depositions in the same manner, upon and under the same conditions, and upon the same notice, as is or may hereafter be provided for with respect to the taking and using of depositions in civil actions in the circuit court; provided, that any commission which may be required shall be issued* out of the circuit court or the office of the clerk thereof, within and for the county where the headquarters of the agency is located or where the hearing is to be held; and provided further, that no commissioner shall be appointed for the taking in this state of depositions.

2. In addition to the powers granted in subsection 1 of this section, any agency authorized to hear a contested case may make rules to provide that the parties may obtain all or any designated part of the same discovery that any Missouri supreme court rule provides for civil actions in circuit court. The agency may enforce discovery by the same methods, terms and conditions as provided by supreme court rule in civil actions in the circuit court. Except as otherwise provided by law, no agency discovery order which:

(1) Requires a physical or mental examination;

(2) Permits entrance upon land or inspection of property without permission of the owner; or

(3) Purports to hold any person in contempt; shall be enforceable except upon order of the circuit court of the county in which the hearing will be held or the circuit court of Cole County at the option of the person seeking enforcement, after notice and hearing.

3. The administrative hearing commission shall adopt rules providing for informal disposition of a contested case by stipulation, consent order, agreed settlement or by disposition in the nature of default judgment, judgment on the pleadings, or summary judgment. No such rules shall be made by the administrative hearing commission under this provision except in accordance with section 536.021 and after a public hearing.

4. No rule or portion of a rule promulgated under the authority of this chapter shall become effective until it has been approved by the joint committee on administrative rules in accordance with the procedures provided herein, and the delegation of the legislative authority to enact law by the adoption of such rules is dependent upon the power of the joint committee on administrative rules to review and suspend rules pending ratification by the senate and the house of representatives as provided herein.

5. Upon filing any proposed rule with the secretary of state, the filing agency shall concurrently submit such proposed rule to the committee, which may hold hearings upon any proposed rule or portion thereof at any time.

6. A final order of rulemaking shall not be filed with the secretary of state until thirty days after such final order of rulemaking has been received by the committee except as provided in this subsection. The committee may hold one or more hearings upon such final order of rulemaking during the thirty-day period. If the committee does not disapprove such order of rulemaking within the thirty-day period, the filing agency may file such order of rulemaking with the secretary of state and the order of rulemaking shall be deemed approved. Contrary provisions of the law notwithstanding, if the committee approves a proposed rule prior to the expiration of the period for review, it shall notify the filing agency and the secretary of state at which point the final order of rulemaking may be filed.

7. The committee may, by majority vote of the members, suspend the order of rulemaking or portion thereof by action taken prior to the filing of the final order of rulemaking only for one or more of the following grounds:

(1) An absence of statutory authority for the proposed rule;

(2) An emergency relating to public health, safety or welfare;

(3) The proposed rule is in conflict with state law;

(4) A substantial change in circumstance since enactment of the law upon which the proposed rule is based;

(5) The proposed rule is arbitrary and capricious.

8. If the committee disapproves any rule or portion thereof, the filing agency shall not file such disapproved portion of any rule with the secretary of state and the secretary of state shall not publish in the Missouri Register any final order of rulemaking containing the disapproved portion.

9. If the committee disapproves any rule or portion thereof, the committee shall report its findings to the senate and the house of representatives. No rule or portion thereof disapproved by the committee shall take effect so long as the senate and the house of representatives ratify the act of the joint committee by resolution adopted in each house within thirty legislative days after such rule or portion thereof has been disapproved by the joint committee.

10. Upon adoption of a rule as provided herein, any such rule or portion thereof may be suspended or revoked by the general assembly either by bill or, pursuant to Section 8, Article IV of the Constitution, by concurrent resolution upon recommendation of the joint committee on administrative rules. The committee shall be authorized to hold hearings and make recommendations pursuant to the provisions of section 536.037. The secretary of state shall publish in the Missouri Register, as soon as practicable, notice of the suspension or revocation.

(L. 1957 p. 748, A.L. 1985 S.B. 5, et al., A.L. 1989 H.B. 143, A.L. 1995 S.B. 3)

*Word "sued" appears in original rolls.

CROSS REFERENCE:

Workers' compensation cases, this section not deemed to govern discovery between parties, 287.811

(1998) Administrative agencies created by home rule charter cities are not agencies created by the constitution or statute and the administrative procedure act does not apply. State ex rel. Young v. City of St. Charles, 977 S.W.2d 503 (Mo.banc).



Section 536.075 Discovery rule violations, sanctions.

Effective 28 Aug 1989

Title XXXVI STATUTORY ACTIONS AND TORTS

536.075. Discovery rule violations, sanctions. — In any proceeding before the administrative hearing commission, where a party to the proceeding moves for sanctions for an alleged violation of any discovery rule, the moving party shall in the motion certify that reasonable efforts were made to resolve the dispute informally with the opposing party.

(L. 1989 S.B. 127, et al. § 3)



Section 536.077 Subpoenas, issuance — form — how served — how enforced.

Effective 28 Aug 2003

Title XXXVI STATUTORY ACTIONS AND TORTS

536.077. Subpoenas, issuance — form — how served — how enforced. — In any contested case before an agency created by the constitution or state statute, such agency shall upon request of any party issue subpoenas and shall in a proper case issue subpoenas duces tecum. Subpoenas other than subpoenas duces tecum shall on request of any party be issued with the caption and number of the case, the name of the witness, and the date for appearance in blank, but such caption, number, name and date shall be filled in by such party before service. Subpoenas shall extend to all parts of the state, and shall be served and returned as in civil actions in the circuit court. The witness shall be entitled to the same fees and, if compelled to travel more than forty miles from his place of residence, shall be entitled to the same tender of fees for travel and attendance, and at the same time, as is now or may hereafter be provided for witnesses in civil actions in the circuit court, such fees to be paid by the party or agency subpoenaing him, except where the payment of such fees is otherwise provided for by law. The agency or the party at whose request the subpoena is issued shall enforce subpoenas by applying to a judge of the circuit court of the county of the hearing or of any county where the witness resides or may be found for an order upon any witness who shall fail to obey a subpoena to show cause why such subpoena should not be enforced, which said order and a copy of the application therefor shall be served upon the witness in the same manner as a summons in a civil action, and if the said circuit court shall, after a hearing, determine that the subpoena should be sustained and enforced, said court shall proceed to enforce said subpoena in the same manner as though said subpoena had been issued in a civil case in the circuit court. The court shall permit the agency and any party to intervene in the enforcement action. Any such agency may delegate to any member, officer, or employee thereof the power to issue subpoenas in contested cases; provided that, except where otherwise authorized by law, subpoenas duces tecum shall be issued only by order of the agency or a member thereof.

(L. 1957 p. 748 § 536.070, A.L. 2003 H.B. 141 merged with H.B. 613)



Section 536.080 Parties may file briefs — officials to hear or read evidence.

Effective 28 Aug 1957

Title XXXVI STATUTORY ACTIONS AND TORTS

536.080. Parties may file briefs — officials to hear or read evidence. — 1. In contested cases each party shall be entitled to present oral arguments or written briefs at or after the hearing which shall be heard or read by each official of the agency who renders or joins in rendering the final decision.

2. In contested cases, each official of an agency who renders or joins in rendering a final decision shall, prior to such final decision, either hear all the evidence, read the full record including all the evidence, or personally consider the portions of the record cited or referred to in the arguments or briefs. The parties to a contested case may by written stipulation or by oral stipulation in the record at a hearing waive compliance with the provisions of this section.

(L. 1945 p. 1504 § 8, A.L. 1957 p. 748 § 536.083)

(1976) Where member of commission had assumed office after conclusion of all hearings and did not participate in the decision which was certified by the participating members, but did participate in order denying application for rehearing to which no certification was attached, trial court was directed to modify its “order of remand” to allow the commissioner ten days to certify that he had complied with this section at the time of denial of the motion for rehearing. Absent such certification, remand for reconsideration should follow. State ex rel. Jackson County v. Public Service Commission (Mo.), 532 S.W.2d 20.



Section 536.083 Hearing officer not to conduct rehearing or appeal involving same issues and parties.

Effective 28 Aug 1989

Title XXXVI STATUTORY ACTIONS AND TORTS

536.083. Hearing officer not to conduct rehearing or appeal involving same issues and parties. — Notwithstanding any other provision of law to the contrary, in any administrative hearing conducted under the procedures established in this chapter, and in any other administrative hearing conducted under authority granted any state agency, no person who acted as a hearing officer or who otherwise conducted the first administrative hearing involving any single issue shall conduct any subsequent administrative rehearing or appeal involving the same issue and same parties.

(L. 1989 H.B. 143 § 3)



Section 536.085 Definitions.

Effective 28 Aug 1989

Title XXXVI STATUTORY ACTIONS AND TORTS

536.085. Definitions. — As used in section 536.087, the following terms mean:

(1) "Agency proceeding", an adversary proceeding in a contested case pursuant to this chapter in which the state is represented by counsel, but does not include proceedings for determining the eligibility or entitlement of an individual to a monetary benefit or its equivalent, child custody proceedings, eminent domain proceedings, driver's license proceedings, vehicle registration proceedings, proceedings to establish or fix a rate, or proceedings before the state tax commission;

(2) "Party":

(a) An individual whose net worth did not exceed two million dollars at the time the civil action or agency proceeding was initiated; or

(b) Any owner of an unincorporated business or any partnership, corporation, association, unit of local government or organization, the net worth of which did not exceed seven million dollars at the time the civil action or agency proceeding was initiated, and which had not more than five hundred employees at the time the civil action or agency proceeding was initiated;

(3) "Prevails", obtains a favorable order, decision, judgment, or dismissal in a civil action or agency proceeding;

(4) "Reasonable fees and expenses" includes the reasonable expenses of expert witnesses, the reasonable cost of any study, analysis, engineering report, test, or project which is found by the court or agency to be necessary for the preparation of the party's case, and reasonable attorney or agent fees. The amount of fees awarded as reasonable fees and expenses shall be based upon prevailing market rates for the kind and quality of the services furnished, except that no expert witness shall be compensated at a rate in excess of the highest rate of compensation for expert witnesses paid by the state in the type of civil action or agency proceeding, and attorney fees shall not be awarded in excess of seventy-five dollars per hour unless the court determines that a special factor, such as the limited availability of qualified attorneys for the proceedings involved, justifies a higher fee;

(5) "State", the state of Missouri, its officers and its agencies, but shall not include political subdivisions of the state.

(L. 1989 H.B. 143 § 4)



Section 536.087 Reasonable fees and expenses awarded prevailing party in civil action or agency proceeding — application, content, filed with court or agency where party appeared — appeal by state, effect — power of court or agency to reduce requested amount or deny, when — form of award — judicial review, when.

Effective 28 Aug 1989

Title XXXVI STATUTORY ACTIONS AND TORTS

536.087. Reasonable fees and expenses awarded prevailing party in civil action or agency proceeding — application, content, filed with court or agency where party appeared — appeal by state, effect — power of court or agency to reduce requested amount or deny, when — form of award — judicial review, when. — 1. A party who prevails in an agency proceeding or civil action arising therefrom, brought by or against the state, shall be awarded those reasonable fees and expenses incurred by that party in the civil action or agency proceeding, unless the court or agency finds that the position of the state was substantially justified or that special circumstances make an award unjust.

2. In awarding reasonable fees and expenses under this section to a party who prevails in any action for judicial review of an agency proceeding, the court shall include in that award reasonable fees and expenses incurred during such agency proceeding unless the court finds that during such agency proceeding the position of the state was substantially justified, or that special circumstances make an award unjust.

3. A party seeking an award of fees and other expenses shall, within thirty days of a final disposition in an agency proceeding or final judgment in a civil action, submit to the court, agency or commission which rendered the final disposition or judgment an application which shows that the party is a prevailing party and is eligible to receive an award under this section, and the amount sought, including an itemized statement from any attorney or expert witness representing or appearing in behalf of the party stating the actual time expended and the rate at which fees and other expenses are computed. The party shall also allege that the position of the state was not substantially justified. The fact that the state has lost the agency proceeding or civil action creates no legal presumption that its position was not substantially justified. Whether or not the position of the state was substantially justified shall be determined on the basis of the record (including the record with respect to the action or failure to act by an agency upon which a civil action is based) which is made in the agency proceeding or civil action for which fees and other expenses are sought, and on the basis of the record of any hearing the court or agency deems appropriate to determine whether an award of reasonable fees and expenses should be made, provided that any such hearing shall be limited to consideration of matters which affected the agency's decision leading to the position at issue in the fee application.

4. A prevailing party in an agency proceeding shall submit an application for fees and expenses to the administrative body before which the party prevailed. A prevailing party in a civil action on appeal from an agency proceeding shall submit an application for fees and expenses to the court. The filing of an application shall not stay the time for appealing the merits of a case. When the state appeals the underlying merits of an adversary proceeding, no decision on the application for fees and other expenses in connection with that adversary proceeding shall be made under this section until a final and unreviewable decision is rendered by the court on the appeal or until the underlying merits of the case have been finally determined pursuant to the appeal.

5. The court or agency may either reduce the amount to be awarded or deny any award, to the extent that the prevailing party during the course of the proceedings engaged in conduct which unduly and unreasonably protracted the final resolution of the matter in controversy.

6. The decision of a court or an agency on the application for reasonable fees and expenses shall be in writing, separate from the judgment or order of the court or the administrative decision which determined the prevailing party, and shall include written findings and conclusions and the reason or basis therefor. The decision of a court or an agency on the application for fees and other expenses shall be final, subject respectively to appeal or judicial review.

7. If a party or the state is dissatisfied with a determination of fees and other expenses made in an agency proceeding, that party or the state may within thirty days after the determination is made, seek judicial review of that determination from the court having jurisdiction to review the merits of the underlying decision of the agency adversary proceeding. If a party or the state is dissatisfied with a determination of fees and other expenses made in a civil action arising from an agency proceeding, that party or the state may, within the time permitted by law, appeal that order or judgment to the appellate court having jurisdiction to review the merits of that order or judgment. The reviewing or appellate court's determination on any judicial review or appeal heard under this subsection shall be based solely on the record made before the agency or court below. The court may modify, reverse or reverse and remand the determination of fees and other expenses if the court finds that the award or failure to make an award of fees and other expenses, or the calculation of the amount of the award, was arbitrary and capricious, was unreasonable, was unsupported by competent and substantial evidence, or was made contrary to law or in excess of the court's or agency's jurisdiction. Awards made pursuant to this act* shall be payable from amounts appropriated therefor. The state agency against which the award was made shall request an appropriation to pay the award.

(L. 1989 H.B. 143 § 5)

*"This act" (H.B. 143, 1989) contained numerous sections. Consult Disposition of Sections table for a definitive listing.

(1998) This section supersedes prior case law whereby wrongfully dismissed state employees could increase back pay awards by amount of attorney fees and expenses incurred in obtaining reinstatement in certain cases. McGhee v. Dixon, 973 S.W.2d 847 (Mo.banc).

(1999) Application of section granting Supreme Court original appellate jurisdiction over appeal from administrative denial of taxpayer's request for fees and expenses in state tax proceeding was unconstitutional. Greenbriar Hills Country Club v. Director of Revenue, 2 S.W.3d 798 (Mo.banc).



Section 536.090 Decisions in writing — notice.

Effective 28 Aug 1957

Title XXXVI STATUTORY ACTIONS AND TORTS

536.090. Decisions in writing — notice. — Every decision and order in a contested case shall be in writing, and, except in default cases or cases disposed of by stipulation, consent order or agreed settlement, the decision, including orders refusing licenses, shall include or be accompanied by findings of fact and conclusions of law. The findings of fact shall be stated separately from the conclusions of law and shall include a concise statement of the findings on which the agency bases its order. Immediately upon deciding any contested case the agency shall give written notice of its decision by delivering or mailing such notice to each party, or his attorney of record, and shall upon request furnish him with a copy of the decision, order, and findings of fact and conclusions of law.

(L. 1945 p. 1504 § 9, A.L. 1957 p. 748 § 536.086)

(1969) Specific procedures for notice under the liquor control law supersede the procedures in the general administrative procedure law where a violation of the liquor control law is alleged. State ex rel. Zimmerman v. Moran (Mo.), 439 S.W.2d 503.

(1972) Where the tax commission's findings of fact was a mere statement of the chronology of events that transpired and did not advise the parties or the court of the factual basis upon which the commission reached its conclusion and order, it did not provide basis for review and circuit court's order remanding case for appropriate findings was proper and was not a final appealable order. Iron County v. State Tax Commission (Mo.), 480 S.W.2d 65.



Section 536.095 Contempt — procedure for punishment.

Effective 28 Aug 1957

Title XXXVI STATUTORY ACTIONS AND TORTS

536.095. Contempt — procedure for punishment. — In any hearing in a contested case before an agency created by the constitution or state statute if any person acts or refuses to act in such manner that a contempt of court would have been committed if the case were a civil action before a circuit court, the agency in addition to any other powers it may have by law may apply to a judge of the circuit court of the county of the hearing or of any county where such person resides or may be found, for an order on any such person to show cause why he should not be punished as for contempt, which order and copy of the application therefor shall be served upon the person in the same manner as a summons in a civil action. Thereafter the same proceedings shall be had in such court as in cases of contempt of a circuit court.

(L. 1957 p. 748 § 536.076)



Section 536.100 Party aggrieved entitled to judicial review — waiver of independent review, when.

Effective 28 Aug 2006

Title XXXVI STATUTORY ACTIONS AND TORTS

536.100. Party aggrieved entitled to judicial review — waiver of independent review, when. — Any person who has exhausted all administrative remedies provided by law and who is aggrieved by a final decision in a contested case, whether such decision is affirmative or negative in form, shall be entitled to judicial review thereof, as provided in sections 536.100 to 536.140, unless some other provision for judicial review is provided by statute; provided, however, that nothing in this chapter contained shall prevent any person from attacking any void order of an agency at any time or in any manner that would be proper in the absence of this section. If the agency or any board, other than the administrative hearing commission, established to provide independent review of the decisions of a department or division that is authorized to promulgate rules and regulations under this chapter fails to issue a final decision in a contested case within the earlier of:

(1) Sixty days after the conclusion of a hearing on the contested case; or

(2) One hundred eighty days after the receipt by the agency of a written request for the issuance of a final decision,

­­

­

(L. 1945 p. 1504 § 10, A.L. 2005 H.B. 576, A.L. 2006 S.B. 1146)

(1972) Petitioners who alleged only that they were tenants in the building complex and that their interests would be injured if certain of the buildings were secured with steelplating and fencing as ordered by Board of Building Appeals but did not allege they, or any they represented, actually lived in the affected buildings, or would be evicted if the board's decision were carried out, were not “aggrieved” within the meaning of this section. State ex rel. Pruitt-Igoe District Community Corp. v. Burks (A.), 482 S.W.2d 75.

(1980) Order of State Tax Commission that county board of equalization implement plans for equal division of real property assessment in county was not reviewable as contested case under statute governing entitlement of party aggrieved to judicial review. State ex rel. Commissioners v. Schneider (Mo.), 609 S.W.2d 149.

(1980) Sales tax law established mandatory procedure for the assessment of sales tax and state has no right to commence an action for taxes due and payable until this procedure is exhausted, including administrative and judicial review. Excel Drug Co. Inc. v. Mo. Dept. of Revenue (Mo.), 609 S.W.2d 404.



Section 536.110 Petition, when filed — process — venue.

Effective 28 Aug 2003

Title XXXVI STATUTORY ACTIONS AND TORTS

536.110. Petition, when filed — process — venue. — 1. Proceedings for review may be instituted by filing a petition in the circuit court of the county of proper venue within thirty days after the mailing or delivery of the notice of the agency's final decision.

2. Such petition may be filed without first seeking a rehearing, but in cases where agencies have authority to entertain motions for rehearing and such a motion is duly filed, the thirty-day period aforesaid shall run from the date of the delivery or mailing of notice of the agency's decision on such motion. No summons shall issue in such case, but copies of the petition shall be delivered to the agency and to each party of record in the proceedings before the agency or to his attorney of record, or shall be mailed to the agency and to such party or his said attorney by registered mail, and proof of such delivery or mailing shall be filed in the case.

3. The venue of such cases shall, at the option of the plaintiff, be in the circuit court of Cole County or in the county of the plaintiff or of one of the plaintiff's residence or if any plaintiff is a corporation, domestic or foreign, having a registered office or business office in this state, in the county of such registered office or business office, except that, in cases involving real property or improvements thereto, the venue shall be the circuit court of the county where such real property is located. The court in its discretion may permit other interested persons to intervene.

(L. 1945 p. 1504 § 10, A.L. 1953 p. 679, A.L. 1978 H.B. 1634, A.L. 2003 S.B. 357)

(1969) Sections 64.660, 536.100, and this section are in pari materia. State ex rel. Day v. County Court of Platte County (A.), 442 S.W.2d 178.

(1970) This section does not apply to agencies which have their own separate review provision in their own special statute. Brogoto v. Wiggins (Mo.), 458 S.W.2d 317.

(1971) Circuit court of city of St. Louis had jurisdiction of appeal from order of air pollution appeal board of St. Louis County where counsel of appeal board waived any objection as to venue and plaintiff appellant corporation's registered business office was in St. Louis City and county ordinance provided that decision of the board could be appealed to the circuit court under the provisions of chapter 536, RSMo. State ex rel. Union Electric Co. v. Scott (A.), 470 S.W.2d 1.

(1977) Held, court rule 100.04 does not conflict with this section and appeal from personnel advisory board may properly be taken to the circuit court of Cole County. Mills v. Federal Soldiers' Home (Mo.), 549 S.W.2d 862.

(1979) Mandamus was remedy when city council denied a liquor license under a municipal code when all conditions were met and was not a “contested” case. State ex rel. Keeven v. City of Hazelwood, et al. (A.), 585 S.W.2d 557.

(1980) Time limits for seeking judicial review of an agency's final decision where service is by mail may not be extended under civil rule allowing three additional days where service is by mail; statutory time period is jurisdictional. R.B. Industries, Inc. v. Goldberg (Mo.), 601 S.W.2d 5.

(1980) Thirty-day period for seeking judicial review of decision of director of revenue issuing additional rules and use tax assessment began to run on date of mailing of order and period not extended under civil rule adding three additional days to length of prescribed period if notice is served by mail. R.B. Industries, Inc. v. Goldberg (Mo.), 601 S.W.2d 5.

(1984) Medicaid disallowance by department, petition filed in circuit court not designated by statute. Subject-matter jurisdiction cannot be conferred or waived by parties. (Mo.App.E.D.) Health Enterprises v. Dept. of Soc. Services, 668 S.W.2d 185.



Section 536.120 Suspension of decisions or orders.

Effective 28 Aug 1945

Title XXXVI STATUTORY ACTIONS AND TORTS

536.120. Suspension of decisions or orders. — Pending the filing and final disposition of proceedings for review under sections 536.100 to 536.140, the agency may stay the enforcement of its order and may temporarily grant or extend relief denied or withheld. Any court in which such proceedings for review may be pending may issue all necessary and appropriate process to stay or require the agency to stay the enforcement of its order or temporarily to grant or extend or require the agency temporarily to grant or extend relief denied or withheld, pending the final disposition of such proceedings for review. Such stay or other temporary relief by a reviewing court may be conditioned upon such terms as shall appear to the court to be proper. No such stay or temporary relief shall be granted by a reviewing court without notice, except in cases of threatened irreparable injury; and when in any case a stay or other temporary relief is granted without notice the court shall then make an order, of which due notice shall be given, setting the matter down for hearing as promptly as possible on the question whether such stay or other temporary relief shall be continued in effect. No such stay or other temporary relief shall be granted or continued unless the court is satisfied that the public interest will not be prejudiced thereby.

(L. 1945 p. 1504 § 10)



Section 536.130 Record on judicial review.

Effective 28 Aug 1945

Title XXXVI STATUTORY ACTIONS AND TORTS

536.130. Record on judicial review. — 1. Within thirty days after the filing of the petition or within such further time as the court may allow, the record before the agency shall be filed in the reviewing court. Such record shall consist of any one of the following:

(1) Such parts of the record, proceedings and evidence before the agency as the parties by written stipulation may agree upon;

(2) An agreed statement of the case, agreed to by all parties and approved as correct by the agency;

(3) A complete transcript of the entire record, proceedings and evidence before the agency. Evidence may be stated in either question and answer or narrative form. Documents may be abridged by omitting irrelevant and formal parts thereof. Any matter not essential to the decision of the questions presented by the petition may be omitted. The decision, order and findings of fact and conclusions of law shall in every case be included.

2. The record filed in the reviewing court shall be properly certified by the agency, and shall be typewritten, mimeographed, printed, or otherwise suitably reproduced. In any case where papers, documents or exhibits are to be made a part of the record in the reviewing court, the originals of all or any part thereof, or photostatic or other copies which may have been substituted therefor, may, if the agency permits, be sent to the reviewing court instead of having the same copied into the record.

3. In any case where any party fails or refuses to agree to the correctness of a record, the agency shall decide as to its correctness and certify the record accordingly. If any party shall be put to additional expense by reason of the failure of another party to agree to a proper shortening of the record, the court may tax the amount of such additional expense against the offending party as costs.

4. The record to be filed in the reviewing court shall be filed by the plaintiff, or at the request of the plaintiff shall be transmitted by the agency directly to the clerk of the reviewing court and by him filed; provided, that when original documents are to be sent to the reviewing court they shall be transmitted by the agency directly, as aforesaid. The court may require or permit subsequent corrections of or additions to the record.

(L. 1945 p. 1504 § 10)



Section 536.140 Scope of judicial review — judgment — appeals.

Effective 28 Aug 2005

Title XXXVI STATUTORY ACTIONS AND TORTS

536.140. Scope of judicial review — judgment — appeals. — 1. The court shall hear the case without a jury and, except as otherwise provided in subsection 4 of this section, shall hear it upon the petition and record filed as aforesaid.

2. The inquiry may extend to a determination of whether the action of the agency

(1) Is in violation of constitutional provisions;

(2) Is in excess of the statutory authority or jurisdiction of the agency;

(3) Is unsupported by competent and substantial evidence upon the whole record;

(4) Is, for any other reason, unauthorized by law;

(5) Is made upon unlawful procedure or without a fair trial;

(6) Is arbitrary, capricious or unreasonable;

(7) Involves an abuse of discretion.

­­

­

3. Whenever the action of the agency being reviewed does not involve the exercise by the agency of administrative discretion in the light of the facts, but involves only the application by the agency of the law to the facts, the court may upon application of any party conduct a de novo review of the agency decision.

4. Wherever under subsection 3 of this section or otherwise the court is entitled to weigh the evidence and determine the facts for itself, the court may hear and consider additional evidence if the court finds that such evidence in the exercise of reasonable diligence could not have been produced or was improperly excluded at the hearing before the agency. Wherever the court is not entitled to weigh the evidence and determine the facts for itself, if the court finds that there is competent and material evidence which, in the exercise of reasonable diligence, could not have been produced or was improperly excluded at the hearing before the agency, the court may remand the case to the agency with directions to reconsider the same in the light of such evidence. The court may in any case hear and consider evidence of alleged irregularities in procedure or of unfairness by the agency, not shown in the record.

5. The court shall render judgment affirming, reversing, or modifying the agency's order, and may order the reconsideration of the case in the light of the court's opinion and judgment, and may order the agency to take such further action as it may be proper to require; but the court shall not substitute its discretion for discretion legally vested in the agency, unless the court determines that the agency decision was arbitrary or capricious.

6. Appeals may be taken from the judgment of the court as in other civil cases.

(L. 1945 p. 1504 § 10, A.L. 1953 p. 679, A.L. 2005 H.B. 576)

*Sections 311.690 and 311.700 were repealed by S.B. 661, 1978.

(1974) Duty of reviewing court set out in detail. Hanebrink v. Parker (A.), 506 S.W.2d 455.

(1999) Given lack of authority of Administrative Hearing Commission to determine constitutionality of liquor control regulation, review by the Supreme Court is only of the circuit court's judgment. Cocktail Fortune, Inc. v. Supervisor of Liquor Control, 994 S.W.2d 955 (Mo.banc).

(2004) Reviewing court must look to the whole record involving an administrative agency's decision, and not merely that evidence supporting its decision. Lagud v. Kansas City Board of Police Commissioners, 136 S.W.3d 786 (Mo.banc).



Section 536.150 Review by injunction or original writ, when — scope.

Effective 28 Aug 1953

Title XXXVI STATUTORY ACTIONS AND TORTS

536.150. Review by injunction or original writ, when — scope. — 1. When any administrative officer or body existing under the constitution or by statute or by municipal charter or ordinance shall have rendered a decision which is not subject to administrative review, determining the legal rights, duties or privileges of any person, including the denial or revocation of a license, and there is no other provision for judicial inquiry into or review of such decision, such decision may be reviewed by suit for injunction, certiorari, mandamus, prohibition or other appropriate action, and in any such review proceeding the court may determine the facts relevant to the question whether such person at the time of such decision was subject to such legal duty, or had such right, or was entitled to such privilege, and may hear such evidence on such question as may be properly adduced, and the court may determine whether such decision, in view of the facts as they appear to the court, is unconstitutional, unlawful, unreasonable, arbitrary, or capricious or involves an abuse of discretion; and the court shall render judgment accordingly, and may order the administrative officer or body to take such further action as it may be proper to require; but the court shall not substitute its discretion for discretion legally vested in such administrative officer or body, and in cases where the granting or withholding of a privilege is committed by law to the sole discretion of such administrative officer or body, such discretion lawfully exercised shall not be disturbed.

2. Nothing in this section shall apply to contested cases reviewable pursuant to sections 536.100 to 536.140.

3. Nothing in this section shall be construed to impair any power to take summary action lawfully vested in any such administrative officer or body, or to limit the jurisdiction of any court or the scope of any remedy available in the absence of this section.

(L. 1953 p. 678 §§ 1, 2, 3)

(1972) Where county ordinance provided no appeal from ruling of Board of Building Appeals, relator was entitled to writ of certiorari to compel the board to certify a sufficiently complete record of proceedings of basis leading to board's decision including name and identity of witnesses and at least a summary of their testimony. State ex rel. Walmar Investment Co. v. Armstrong (A.), 477 S.W.2d 730.

(1975) School district has no right to appeal decision of county board of equalization. State ex rel. St. Francois County School Dist. R-III v. Lalumondier (Mo.), 518 S.W.2d 638.

(1979) Mandamus was remedy when city council denied a liquor license under a municipal code when all conditions were met and was not a “contested” case. State ex rel. Keeven v. City of Hazelwood, et al. (A.), 585 S.W.2d 557.



Section 536.160 Refund of funds paid into court, when.

Effective 28 Aug 2001

Title XXXVI STATUTORY ACTIONS AND TORTS

536.160. Refund of funds paid into court, when. — In the event a reviewing court reverses a decision of a state agency, remands the matter to the agency for further proceedings and orders the payment into court of any increase in funds authorized by said decision, and thereafter, on remand, the state agency reaches the same result, reaffirms or ratifies its prior decision, then the entity which paid such funds into court shall be entitled to a refund of such funds, including all interest accrued thereon. This provision is enacted in part to clarify and specify the law in existence prior to August 28, 2001.

(L. 2001 S.B. 267)



Section 536.175 Periodic review required by state agencies, schedule, procedure.

Effective 28 Aug 2012

Title XXXVI STATUTORY ACTIONS AND TORTS

536.175. Periodic review required by state agencies, schedule, procedure. — 1. Each state agency shall periodically review all of its rules according to the following review schedule:

(1) Rules contained in titles 1 through 6 of the code of state regulations shall begin the review process no later than July 1, 2015, and every five years thereafter;

(2) Rules contained in titles 7 through 10 of the code of state regulations shall begin the review process no later than July 1, 2016, and every five years thereafter;

(3) Rules contained in titles 11 through 14 of the code of state regulations shall begin the review process no later than July 1, 2017, and every five years thereafter;

(4) Rules contained in titles 15 through 19 of the code of state regulations shall begin the review process no later than July 1, 2018, and every five years thereafter; and

(5) Rules contained in titles 20 and higher of the code of state regulations shall begin the review process no later than July 1, 2019, and every five years thereafter.

2. The joint committee on administrative rules shall cause a notification of agency review to be published in the Missouri Register indicating rules being reviewed under this section and shall contain:

(1) Which titles of the code of state regulations will be under review;

(2) A notice that anyone may file comments concerning the rules being reviewed no later than sixty days after publication of the notice in the Missouri Register;

(3) A notice that all comments must identify the commenter, must specify the rule being commented upon, and must contain comments directly associated to that rule;

(4) A listing of agency designee assigned to receive comments on rules under review.

3. State agencies shall provide the joint committee on administrative rules contact information for the agency designee assigned to receive comments under subsection 2 of this section.

4. Each agency with rules being reviewed shall prepare a report containing the results of its periodic rule review. The report shall consider and include the following:

(1) Whether the rule continues to be necessary, taking into consideration the purpose, scope, and intent of the statute under which the rule was adopted;

(2) Whether the rule is obsolete, taking into consideration the length of time since the rule was modified and the degree to which technology, economic conditions, or other relevant factors have changed in the subject area affected by the rule;

(3) Whether the rule overlaps, duplicates, or conflicts with other state rules, and to the extent feasible, with federal and local governmental rules;

(4) Whether a less restrictive, more narrowly tailored, or alternative rule could adequately protect the public or accomplish the same statutory purpose;

(5) Whether the rule needs amendment or rescission to reduce regulatory burdens on individuals, businesses, or political subdivisions or eliminate unnecessary paperwork;

(6) Whether the rule incorporates a text or other material by reference and, if so, whether the text or other material incorporated by reference meets the requirements of section 536.031;

(7) For rules that affect small business, the specific public purpose or interest for adopting the rules and any other reasons to justify its continued existence; and

(8) The nature of the comments received by the agency under subsection 2 of this section, a summary of which shall be attached to the report as an appendix and shall include the agency's responses thereto.

5. Each agency with rules subject to review shall cause their report to be filed electronically with the joint committee on administrative rules and the small business regulatory fairness board no later than June thirtieth of the year after publication of agency review in the Missouri Register under subsection 2 of this section. The reports shall also be made available on the state agency's website. If the state agency fails to file the report as required by this section for any rule and has not received an extension for good cause from the joint committee on administrative rules, the joint committee on administrative rules shall notify the secretary of state to publish a notice as soon as practicable in the Missouri Register as to which rules the delinquency exists. The rule shall be void and of no further effect after the first sixty legislative days of the next regular session of the general assembly unless the state agency corrects the delinquency by providing the required review within ninety days after publication. Upon determination that the agency has complied with the requirements of this section regarding any delinquency that resulted in notice being published, the joint committee on administrative rules shall notify the secretary of state to remove the rule from the notice of rules scheduled to become null and void.

(L. 2012 H.B. 1135 merged with S.B. 469)



Section 536.200 Fiscal note for proposed rules affecting public funds, required when, where filed, contents — failure to file, procedure — publication — effect of failure to publish — first year evaluation, publication — challenges to rule for failure to meet requirement, time limitations.

Effective 03 Jun 1994, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

536.200. Fiscal note for proposed rules affecting public funds, required when, where filed, contents — failure to file, procedure — publication — effect of failure to publish — first year evaluation, publication — challenges to rule for failure to meet requirement, time limitations. — 1. Any state agency filing a notice of proposed rulemaking, as required by section 536.021, wherein the adoption, amendment, or rescission of the rule would require or result in an expenditure of public funds by or a reduction of public revenues for that agency or any other state agency of the state government or any political subdivision thereof including counties, cities, towns, and villages, and school, road, drainage, sewer, water, levee, or any other special purpose district which is estimated to cost more than five hundred dollars in the aggregate to any such agency or political subdivision, shall at the time of filing the notice with the secretary of state file a fiscal note estimating the cost to each affected agency or to each class of the various political subdivisions to be affected. The fiscal note shall contain a detailed estimated cost of compliance and shall be supported with an affidavit by the director of the department to which the agency belongs that in the director's opinion the estimate is reasonably accurate. If no fiscal note is filed, the director of the department to which the agency belongs shall file an affidavit which states that the proposed change will cost less than five hundred dollars in the aggregate to all such agencies and political subdivisions.

2. If at the end of the first full fiscal year after the implementation of the rule, amendment, or rescission the cost to all affected entities has exceeded by ten percent or more the estimated cost in the fiscal note or has exceeded five hundred dollars if an affidavit has been filed stating the proposed change will cost less than five hundred dollars, the original estimated cost together with the actual cost during the first fiscal year shall be published by the adopting agency in the Missouri Register within ninety days after the close of the fiscal year. Such costs shall be determined by the adopting agency. If the adopting agency fails to publish such costs as required by this section, the rule, amendment, or rescission shall be void and of no further force or effect.

3. The estimated cost in the aggregate shall be published in the Missouri Register contemporary with and adjacent to the notice of proposed rulemaking, and failure to do so shall render any rule promulgated thereunder void and of no force or effect.

4. Any challenge to a rule based on failure to meet the requirements of this section shall be commenced within five years after the effective date of the rule.

5. In the event that any rule published prior to June 3, 1994, shall have failed to provide a fiscal note as required by this section, such agency shall publish the required fiscal note cross-referenced to the applicable rule prior to August 28, 1995, and in that event the rule shall not be void. Any such rule shall be deemed to have met the requirements of this section until that date.

(L. 1978 S.B. 721 § 1, A.L. 1989 H.B. 143, A.L. 1994 S.B. 558)

Effective 6-03-94



Section 536.205 Fiscal notes for proposed rules affecting private persons or entities, required, when, where filed, contents — publication — effect of failure to publish — challenges to rule for failure to comply, time limitation.

Effective 03 Jun 1994, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

536.205. Fiscal notes for proposed rules affecting private persons or entities, required, when, where filed, contents — publication — effect of failure to publish — challenges to rule for failure to comply, time limitation. — 1. Any state agency filing a notice of proposed rulemaking, as required by section 536.021, whereby the adoption, amendment, or rescission of the rule would require an expenditure of money by or a reduction in income for any person, firm, corporation, association, partnership, proprietorship or business entity of any kind or character which is estimated to cost more than five hundred dollars in the aggregate, shall at the time of filing the notice with the secretary of state file a fiscal note containing the following information and estimates of cost:

(1) An estimate of the number of persons, firms, corporations, associations, partnerships, proprietorships or business entities of any kind or character by class which would likely be affected by the adoption of the proposed rule, amendment or rescission of a rule;

(2) A classification by types of the business entities in such manner as to give reasonable notice of the number and kind of businesses which would likely be affected;

(3) An estimate in the aggregate as to the cost of compliance with the rule, amendment or rescission of a rule by the affected persons, firms, corporations, associations, partnerships, proprietorships or business entities of any kind or character.

2. The fiscal note shall be published in the Missouri Register contemporary with and adjacent to the notice of proposed rulemaking, and failure to do so shall render any rule promulgated thereunder void and of no force and effect.

3. Any challenge to a rule based on failure to meet the requirements of this section shall be commenced no later than five years after the effective date of the rule.

4. In the event that any rule published prior to June 3, 1994, shall have failed to provide a fiscal note as required by this section, such agency shall publish the required fiscal note prior to August 28, 1995, and in that event the rule shall not be void. Any such rule shall be deemed to have met the requirements of this section until that date.

(L. 1978 S.B. 721 § 2, A.L. 1994 S.B. 558)

Effective 6-03-94

(1994) Administrative rules adopted by air conservation commission which did not comply with statute's requirements for fiscal notes, estimating cost of compliance to private entities, to be published in Missouri Register contemporarily with, and adjacent to, notices of proposed rulemaking were void. Mo. Hosp. Assn. v. Air Conservation Commission, 874 S.W.2d 380 (Mo.App.W.D.).



Section 536.210 Fiscal note forms.

Effective 28 Aug 1978

Title XXXVI STATUTORY ACTIONS AND TORTS

536.210. Fiscal note forms. — The secretary of state shall establish a form which each state agency shall use in compiling the fiscal note and affidavit required by sections 536.200, 536.205 and 536.215, and failure of the agency to use said forms shall result in rejection by the secretary of state.

(L. 1978 S.B. 721 § 3)



Section 536.215 Revised fiscal notes required, when — rejection, when.

Effective 28 Aug 1978

Title XXXVI STATUTORY ACTIONS AND TORTS

536.215. Revised fiscal notes required, when — rejection, when. — If before the effective date, such rule, amendment or rescission is altered to the extent that the cost or reduction in income is changed by more than ten percent, then a new fiscal note and affidavit shall be filed with the order of rulemaking and the new estimated cost shall be published in the Missouri Register.

(L. 1978 S.B. 721 § 4)



Section 536.300 Proposed rules, effect on small business to be determined, exceptions — impact statement to be prepared, when, contents.

Effective 28 Aug 2005

Title XXXVI STATUTORY ACTIONS AND TORTS

536.300. Proposed rules, effect on small business to be determined, exceptions — impact statement to be prepared, when, contents. — 1. Prior to submitting proposed rules for adoption, amendment, revision, or repeal, under this chapter the state agency shall determine whether the proposed rulemaking affects small businesses and, if so, the availability and practicability of less-restrictive alternatives that could be implemented to achieve the same results of the proposed rulemaking. This requirement shall not apply to emergency rulemaking pursuant to section 536.025 or to constitutionally authorized rulemaking pursuant to Article IV, Section 45 of the Missouri Constitution. This requirement shall be in addition to the fiscal note requirement of sections 536.200 to 536.210.

2. If the proposed rules affect small businesses, the state agency shall consider creative, innovative, or flexible methods of compliance for small business and prepare a small business impact statement to be submitted to the secretary of state and the joint committee on administrative rules with the proposed rules. A copy of the proposed rules and the small business impact statement shall also be filed with the board on the same date as they are filed with the secretary of state. Such business impact statement and proposed rules shall be submitted to the board prior to providing notice for a public hearing. The statement shall provide a reasonable determination of the following:

(1) The methods the agency considered or used to reduce the impact on small businesses such as consolidation, simplification, differing compliance, or reporting requirements, less stringent deadlines, performance rather than design standards, exemption, or any other mitigating techniques;

(2) How the agency involved small businesses in the development of the proposed rules;

(3) The probable monetary costs and benefits to the implementing agency and other agencies directly affected, including the estimated total amount the agency expects to collect from any additionally imposed fees and the manner in which the moneys will be used, if such costs are capable of determination;

(4) A description of the small businesses that will be required to comply with the proposed rules and how they may be adversely affected, except in cases where the state agency has filed a fiscal note that complies with all of the provisions of section 536.205;

(5) In dollar amounts, the increase in the level of direct costs, such as fees or administrative penalties, and indirect costs, such as reporting, record keeping, equipment, construction, labor, professional services, revenue loss, or other costs associated with compliance if such costs are capable of determination, except in cases where the state agency has filed a fiscal note that complies with all of the provisions of section 536.205;

(6) The business that will be directly affected by, bear the cost of, or directly benefit from the proposed rules;

(7) Whether the proposed rules include provisions that are more stringent than those mandated by any comparable or related federal, state, or county standards, with an explanation of the reason for imposing the more-stringent standard.

3. Any proposed rule that is required to have a small business impact statement but does not include such a statement shall be invalid and the secretary of state should not publish the rule until such time as the statement is provided. If the state agency determines that its proposed rule does not affect small business, the state agency shall so certify this finding in the transmittal letter to the secretary of state, stating that it has determined that such proposed rule will not have an economic impact on small businesses and the secretary of state shall publish the rule.

4. Sections 536.300 to 536.310 shall not apply where the proposed rule is being promulgated on an emergency basis, where the rule is federally mandated, or where the rule substantially codifies existing federal or state law. Notwithstanding the provisions of this section, federally mandated regulations are subject to the federal Regulatory Flexibility Act as amended by the Small Business Regulatory and Enforcement Fairness Act of 1996, P.L. 96-354, as amended by P.L. 104.121. Any federally mandated regulations that do not comply with these acts shall be subject to this section.

(L. 2004 H.B. 978, A.L. 2005 H.B. 576)



Section 536.303 Small business statement required for certain proposed rules, content.

Effective 28 Aug 2005

Title XXXVI STATUTORY ACTIONS AND TORTS

536.303. Small business statement required for certain proposed rules, content. — 1. For any proposed rules that affect small business, the agency shall also submit a small business statement to the board after a public hearing is held. This section shall not apply to emergency rules. The small business statement required by this section shall provide the following information:

(1) A description of how the opinions or comments from affected small businesses were solicited;

(2) A summary of the public and small business comments;

(3) A summary of the agency's response to those comments; and

(4) The number of persons who attended the public hearing, testified at the hearing, and submitted written comments.

2. If a request to change the proposed rule was made at the hearing in a way that affected small business, a statement of the reasons for adopting the proposed rule without the requested change shall be included in the small business statement.

(L. 2005 H.B. 576)



Section 536.305 Small business regulatory fairness board established, members, terms, expenses, meetings — rulemaking authority.

Effective 28 Aug 2005

Title XXXVI STATUTORY ACTIONS AND TORTS

536.305. Small business regulatory fairness board established, members, terms, expenses, meetings — rulemaking authority. — 1. There is hereby established the "Small Business Regulatory Fairness Board". The department of economic development shall provide staff support for the board.

2. The board shall be composed of nine members appointed in the following manner:

(1) One member who is the chair of the minority business advocacy commission;

(2) One member appointed by the president pro tempore of the senate;

(3) One member appointed by the minority leader of the senate;

(4) One member appointed by the speaker of the house of representatives;

(5) One member appointed by the minority leader of the house of representatives; and

(6) Four members appointed by the governor.

3. Each member of the board, except for the public members and the chair of the minority business advocacy commission, shall be a current or former owner or officer of a small business. All members of the board shall represent a variety of small businesses, both rural and urban, and be from a variety of geographical areas of this state, provided that no more than two members shall represent the same type of small business.

4. Members of the board shall serve a term of three years and may be reappointed at the conclusion of the term. No member shall serve more than three consecutive terms. Appointments shall be made so that one-third of the membership of the board shall terminate each year. The governor shall appoint the initial chairperson of the board and a majority of the board shall elect subsequent chairpersons. The chairperson shall serve as chair for a term of not more than two years.

5. Members of the board shall serve without compensation, but may be reimbursed for reasonable and necessary expenses relating to their performance of duties, according to the rules and regulations of travel issued by the office of administration. Members will be required to submit an expense account form in order to obtain reimbursement for expenses incurred.

6. The board shall meet as often as necessary, as determined by the chairperson of the board. All meetings of the board will be conducted in accordance with the governmental bodies and records act, chapter 610, including closed sessions. Notice will be posted and will be provided to the joint committee on administrative rules. Minutes of the meetings shall be provided to all members, the office of the governor, and the joint committee on administrative rules.

7. In addition to any other powers provided by sections 536.300 to 536.328, the board may adopt any rules necessary to implement sections 536.300 to 536.328 and take any action necessary to effectuate the purposes of sections 536.300 to 536.328. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of this chapter and, if applicable, section 536.028. This section and this chapter are nonseverable and if any of the powers vested with the general assembly pursuant to this chapter to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2005, shall be invalid and void.

(L. 2004 H.B. 978, A.L. 2005 H.B. 576)



Section 536.310 Authority of board.

Effective 28 Aug 2011

Title XXXVI STATUTORY ACTIONS AND TORTS

536.310. Authority of board. — 1. The board shall:

(1) Provide state agencies with input regarding rules that adversely affect small businesses;

(2) Solicit input and conduct hearings from small business owners and state agencies regarding any rules proposed by a state agency; and

(3) Provide an evaluation report to the governor and the general assembly, including any recommendations and evaluations of state agencies regarding regulatory fairness for Missouri's small businesses. The report shall include comments from small businesses, state agency responses, and a summary of any public testimony on rules brought before the board for consideration.

2. In any inquiry conducted by the board because of a request from a small business owner, the board may make recommendations to the state agency. If the board makes recommendations, such recommendations shall be based on any of the following grounds:

(1) The rule creates an undue barrier to the formation, operation, and expansion of small businesses in a manner that significantly outweighs the rule's benefits to the public; or

(2) New or significant economic information indicates the proposed rule would create an undue impact on small businesses; or

(3) Technology, economic conditions, or other relevant factors justifying the purpose for the rule has changed or no longer exists; or

(4) If the rule was adopted after August 28, 2004, whether the actual effect on small businesses was not reflected in or significantly exceeded the small business impact statement submitted prior to the adoption of the rules.

3. Subject to appropriations, by a majority vote of the board, the board may hire a one-half full-time equivalent employee for clerical support and a full-time equivalent employee with total salaries funded from the department of economic development appropriations up to one hundred fifty thousand dollars adjusted annually for inflation for professional positions to:

(1) Conduct internet website additions, corrections, and deletions;

(2) Develop training programs for agencies;

(3) Send regulatory alerts to interested small business subscribers;

(4) Track small business comments regarding agencies and review and respond to the agency and small business accordingly;

(5) Prepare for board meetings and hearings, including outreach, travel, agendas, and minutes;

(6) Prepare member maintenance expense reports and appointments;

(7) Analyze small business impact statements. After such analysis, the employee shall review such statements, offer suggestions, and work with agencies to meet the statute requirements;

(8) Analyze biannual report reviews;

(9) Conduct agency correspondence and training;

(10) Conduct small business outreach by speaking at chamber and association events;

(11) Review the Missouri Register and other sources to look for proposed rules that may affect small business.

4. Subject to appropriations, the board may receive additional funds for:

(1) Upkeep of its internet website;

(2) Information technology;

(3) Mileage for board members;

(4) Publication, printing, and distribution of annual reports;

(5) Outreach costs; and

(6) Expenses and equipment for the one and one-half full-time equivalent employee of the board.

5. A majority vote of the board members shall be required for the hiring, retention, and termination of board employees. All duties of board employees shall be dedicated solely to the support of and for the furtherance of the purpose and mission of the board.

(L. 2004 H.B. 978, A.L. 2005 H.B. 576, A.L. 2011 H.B. 464)



Section 536.315 State agencies to consider board recommendations, response.

Effective 28 Aug 2004

Title XXXVI STATUTORY ACTIONS AND TORTS

536.315. State agencies to consider board recommendations, response. — Any state agency receiving recommendations from the board shall promptly consider such recommendations and may file a response with the board within sixty days of receiving the board's recommendations. If the state agency determines that no action shall be taken on the board's recommendations, the agency should explain its reasons for its determination. If the state agency determines that the board's recommendations merit adoption, amendment or repeal of a rule, the agency should indicate this in its response.

(L. 2004 H.B. 978)



Section 536.320 Waiver or reduction of administrative penalties, when — inapplicability, when.

Effective 28 Aug 2004

Title XXXVI STATUTORY ACTIONS AND TORTS

536.320. Waiver or reduction of administrative penalties, when — inapplicability, when. — 1. Any state agency authorized to assess administrative penalties or administrative fines upon a small business may consider waiving or reducing any administrative penalty or administrative fine for a violation of any statute, ordinance, or rules by a small business under the following conditions:

(1) The small business corrects the violation within thirty days after receipt of a notice of violation or citation;

(2) The violation was unintentional or the result of excusable neglect;

(3) The violation was the result of an excusable misunderstanding of a state agency's interpretation of a rule; or

(4) The small business self-identifies the violation.

2. Subsection 1 of this section shall not apply when:

(1) A small business fails to exercise good faith in complying with the statute, ordinance, or rule;

(2) A violation involves willful or criminal conduct;

(3) The violation is deemed by the state agency to be egregious;

(4) A violation results in serious health, safety, or environmental impact;

(5) The penalty or fine is assessed pursuant to a federal law or regulation for which no waiver or reduction is authorized by the federal law or regulation; or

(6) There is a continuing pattern of similar violations by the small business.

(L. 2004 H.B. 978 § 536.325)



Section 536.323 Small business objection to rules, petition may be filed, grounds — procedure for petition.

Effective 28 Aug 2005

Title XXXVI STATUTORY ACTIONS AND TORTS

536.323. Small business objection to rules, petition may be filed, grounds — procedure for petition. — 1. In addition to the basis for filing a petition provided in section 536.041, any affected small business may file a written petition with the agency that has adopted rules objecting to all or part of any rule affecting small business on any of the following grounds:

(1) The actual effect on small business was not reflected in or significantly exceeded the small business impact statement submitted prior to the adoption of the rules;

(2) The small business impact statement did not consider new or significant economic information that reveals an undue impact on small business; or

(3) The impacts were not previously considered at the public hearing on the rules.

2. For any rule adopted prior to August 28, 2005, an affected small business may file a written petition with the agency that adopted the rule objecting to all or part of any rule affecting small business on any of the following grounds:

(1) The rule creates an undue barrier to the formation, operation, and expansion of small businesses in a manner that significantly outweighs the rule's benefit to the public;

(2) The rule duplicates, overlaps, or conflicts with rules adopted by the agency or any other agency or violates the substantive authority under which the rule was adopted; or

(3) The technology, economic conditions, or other relevant factors justifying the purpose for the rule has changed or no longer exist.

3. Upon submission of the petition, the agency shall forward a copy of the petition to the board and the joint committee on administrative rules, as required by section 536.041, as notification of a petition filed under sections 536.300 to 536.328. The agency shall promptly consider the petition and may seek advice and counsel regarding the petition. Within sixty days after the receipt of the petition, the agency shall determine whether the impact statement or public hearing addressed the actual and significant impact on small business. The agency shall submit a written response of the agency's determination to the board within sixty days of the receipt of the petition. If the agency determines that the petition merits the adoption, amendment, or repeal of a rule, it may initiate proceedings in accordance with the applicable requirements of this chapter.

4. If the agency determines that the petition does not merit the adoption, amendment, or repeal of a rule, any affected small business may seek a review of the decision by the board. The board may convene a hearing or by other means solicit testimony that will assist in its determination of whether to recommend that the agency initiate proceedings in accordance with this chapter. For rules adopted after August 28, 2005, the board shall base its recommendations on any of the following reasons:

(1) The actual effect on small business was not reflected in or significantly exceeded the impact statement submitted prior to the adoption of the rule;

(2) The impact statement did not consider new or significant economic information that reveals an undue impact on small business;

(3) Such impacts were not previously considered by the agency; or

(4) Such impacts were not previously considered at the public hearing on the rules.

5. For rules adopted prior to August 28, 2005, the board shall base its recommendations on any of the following reasons:

(1) The rules created an undue barrier to the formation, operation, and expansion of small businesses in a manner that significantly outweighs its benefit to the public;

(2) The rules duplicate, overlap, or conflict with rules adopted by the agency or any other agency or violate the substantive authority under which the rules were adopted; or

(3) The technology, economic conditions, or other relevant factors justifying the purpose for the rules have changed or no longer exist.

6. The board shall make an evaluation report to the governor and the general assembly on rulemaking proceedings, comments from small business, and agency response as provided in this section. The governor or general assembly may subsequently take such action in response to the evaluation report and agency response as they find appropriate.

(L. 2005 H.B. 576)



Section 536.325 Rules affecting small business, list provided by a board to agencies — availability of list — testimony may be solicited.

Effective 28 Aug 2012

Title XXXVI STATUTORY ACTIONS AND TORTS

536.325. Rules affecting small business, list provided by a board to agencies — availability of list — testimony may be solicited. — 1. The board shall provide to the head of each agency a list of any rules adopted by the agency that affect small business and have generated complaints or concerns, including any rules that the board determines may duplicate, overlap, or conflict with other rules or exceed statutory authority. Within forty-five days after being notified by the board the list of rules adopted, the agency shall submit a written report to the board in response to the complaints or concerns. The agency shall also state whether the agency has considered the continued need for the rules and the degree to which technology, economic conditions, and other relevant factors may have diminished or eliminated the need for maintaining the rules.

2. The board may solicit testimony from the public at a public meeting regarding any report submitted by the agency under this section or section 536.175. The board shall electronically submit an evaluation report to the governor and the general assembly regarding small business comments, agency response, and public testimony on rules in this section and the report shall be maintained on the board's website. The governor and the general assembly may take such action in response to the report as they find appropriate.

(L. 2005 H.B. 576, A.L. 2012 H.B. 1135 merged with S.B. 469)



Section 536.328 Judicial review for small businesses adversely affected or aggrieved by an agency action, procedure.

Effective 28 Aug 2005

Title XXXVI STATUTORY ACTIONS AND TORTS

536.328. Judicial review for small businesses adversely affected or aggrieved by an agency action, procedure. — For any regulation subject to sections 536.300 to 536.328, a small business that is adversely affected or aggrieved by final agency action is entitled to judicial review of agency compliance with the requirements of sections 536.300 to 536.328. Judicial review shall be commenced in the circuit court of the county in which the small business has its primary place of business, or in Cole County. If the small business does not have a primary place of business in the state, proper venue shall be in Cole County. Notwithstanding any provisions of this chapter to the contrary, an affected small business may seek such judicial review during the period beginning on the date the proposed rule becomes final and ending one year later.

(L. 2005 H.B. 576)






Chapter 537 Torts and Actions for Damages

Chapter Cross References



Section 537.010 Action for damages to property to survive regardless of death of either party.

Effective 28 Aug 1977

Title XXXVI STATUTORY ACTIONS AND TORTS

537.010. Action for damages to property to survive regardless of death of either party. — Actions for wrongs done to property or interests therein may be brought against the wrongdoer by the person whose property or interest therein is injured. If the person whose property or interest therein is injured is dead, the action survives and may be brought against the wrongdoer by the person appointed as fiduciary for the estate of the deceased person. If the wrongdoer is dead, the action also survives and may be brought and maintained in the manner set forth in section 537.021. Such actions shall be brought and maintained in the same manner and with like effect in all respects as actions founded upon contracts.

(RSMo 1939 § 98, A.L. 1977 S.B. 147)

Prior revisions: 1929 § 98; 1919 § 97; 1909 § 105

(1969) The charitable immunity doctrine is abolished and nongovernmental charitable institutions are liable for their own negligence and the negligence of their agents and employees acting within the scope of their employment. Abernathy v. Sisters of St. Mary's (Mo.), 446 S.W.2d 599.

(1969) Churches are liable for their own negligence and the negligence of their agents and employees acting within the scope of their employment. Garnier v. St. Andrew Presbyterian Church of St. Louis, Mo. (Mo.), 446 S.W.2d 607.

(1971) The doctrine of governmental immunity does not violate the constitutional rights of an injured party by depriving him of rights or property without due process. Wood v. County of Jackson (Mo.), 463 S.W.2d 834.



Section 537.020 Action for personal injury or death to survive regardless of death of either party.

Effective 02 Jan 1979, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

537.020. Action for personal injury or death to survive regardless of death of either party. — 1. Causes of action for personal injuries, other than those resulting in death, whether such injuries be to the health or to the person of the injured party, shall not abate by reason of his death, nor by reason of the death of the person against whom such cause of action shall have accrued; but in case of the death of either or both such parties, such cause of action shall survive to the personal representative of such injured party, and against the person, receiver or corporation liable for such injuries and his legal representatives, and the liability and the measure of damages shall be the same as if such death or deaths had not occurred. Causes of action for death shall not abate by reason of the death of any party to any such cause of action, but shall survive to the personal representative of such party bringing such cause of action and against the person, receiver or corporation liable for such death and his or its legal representatives.

2. The right of action for death or the right of action for personal injury that does not result in the death shall be sufficient to authorize and to require the appointment of a personal representative by the probate division of the circuit court upon the written application therefor by one or more of the beneficiaries of the deceased. The existence of the right of action for death or personal injury that does not result in death shall be sufficient to authorize and to require the appointment of a personal representative for the person liable for such death or injury by the court having probate jurisdiction upon his death upon the written application of any person interested in such right of action for death or injury.

(RSMo 1939 § 3670, A.L. 1947 V. II p. 225, A.L. 1949 p. 633, A.L. 1955 p. 780, A.L. 1977 S.B. 147, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 3280; 1919 § 4231; 1909 § 5438

Effective 1-02-79

(1971) Where parents of deceased child were not made defendants in plaintiff's suit against child's administrator, they could not bring themselves into that action as counter-claimants for wrongful death. State ex rel. Saupe v. Swink (A.), 475 S.W.2d 466.

(1975) Wrongful death action of husband for wife's death abated on his death sixteen days later and did not pass to his personal representative. Pedroli v. Missouri Pacific Railroad (A.), 524 S.W.2d 882.



Section 537.021 Action for damages — personal representative to maintain or defend — exception — action against liability insurer, procedure.

Effective 23 May 1996, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

537.021. Action for damages — personal representative to maintain or defend — exception — action against liability insurer, procedure. — 1. The existence of a cause of action for an injury to property, for a personal injury not resulting in death, or for wrongful death, which action survives the death of the wrongdoer or the person injured, or both, shall authorize and require the appointment by a probate division of the circuit court of:

(1) A personal representative of the estate of a person whose property is injured, or a person injured or a person entitled to maintain a wrongful death action upon the death of any such person and such appointment in only those cases involving loss chance of recovery or survival shall be made notwithstanding the time specified in section 473.050 for the exclusive purpose of pursuing a cause of action related to such injury or wrongful death; provided that, in such cases, the court in which any such case is brought shall appoint a plaintiff ad litem at the request of the plaintiff or other interested person delineated in section 537.080 and such person shall be entitled to the proceeds of such action. Such plaintiff ad litem may maintain such action instead of the personal representative of the deceased and may maintain the action as an alternative theory in any action under section 537.080; and

(2) A personal representative of the estate of a wrongdoer upon the death of such wrongdoer; provided that, if a deceased wrongdoer was insured against liability for damages for wrongdoing and damages may be recovered from the wrongdoer's liability insurer, then the court in which any such cause of action is brought shall appoint at the request of the plaintiff or other interested party a qualified person to be known as a defendant ad litem. The defendant ad litem when so appointed shall serve and act as the named party defendant in such actions in the capacity of legal representative of the deceased wrongdoer and such appointment and any proceedings had or judgment rendered in such cause after such appointment shall be binding on the insurer of such deceased wrongdoer to the same extent as if a personal representative had acted as the legal representative of such deceased wrongdoer in such cause of action. Should the plaintiff in such cause of action desire to satisfy any portion of a judgment rendered thereon out of the assets of the estate of such deceased wrongdoer, such action shall be maintained against a personal representative appointed by the probate division of the circuit court and the plaintiff shall comply with the provisions of the probate code with respect to claims against decedents' estates. Nothing in this section shall be construed to permit a plaintiff in such cause of action to pursue other assets of a decedent's estate after the expiration of the time provided in section 473.444.

2. Nothing herein shall be construed to require that the deceased wrongdoer leave no assets subject to probate administration before the appointment of a defendant ad litem as herein provided, nor shall the appointment of a defendant ad litem as herein provided prevent the probate division of the circuit court from appointing a personal representative of the estate of the deceased wrongdoer for purposes of administration of the assets thereof.

3. The defendant ad litem may be allowed a reasonable fee by the court appointing him which shall be taxed as court costs. The defendant ad litem shall not be liable for court costs unless specially charged by the court for personal misconduct in the action.

4. Actions properly pending against personal representatives and defendants ad litem prior to September 28, 1981, shall not be affected by the provisions of this section.

(L. 1977 S.B. 147, A.L. 1978 H.B. 1634, A.L. 1981 S.B. 22 & 119 & 23, A.L. 1993 S.B. 88, A.L. 1996 S.B. 494)

Effective 5-23-96



Section 537.030 Section 537.010 not to extend to what action.

Effective 28 Aug 1949

Title XXXVI STATUTORY ACTIONS AND TORTS

537.030. Section 537.010 not to extend to what action. — Sections 537.010 and 537.020 shall not extend to actions for slander, libel, assault and battery or false imprisonment.

(RSMo 1939 § 99, A. 1949 H.B. 2135)

Prior revisions: 1929 § 99; 1919 § 98; 1909 § 106



Section 537.033 Design professionals — peer review process, requirements — expiration date.

Effective 28 Aug 2012, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

537.033. Design professionals — peer review process, requirements — expiration date. — 1. As used in this section, unless the context clearly indicates otherwise, the following words and terms shall have the meanings indicated:

(1) "Design professional", an architect, landscape architect, professional land surveyor, or professional engineer licensed under the provisions of chapter 327 or any corporation authorized to practice architecture, landscape architecture, land surveying, or engineering under section 327.401 while acting within their scope of practice;

(2) "Lessons learned", internal meetings, classes, publications in any medium, presentations, lectures, or other means of teaching and communicating after substantial completion of the project which are conducted solely and exclusively by and with the employees, partners, and coworkers of the design professional who prepared the project's design for the purpose of learning best practices and reducing errors and omissions in design documents and procedures. Lessons learned shall not include presentations, lectures, teaching, or communication made to or by third parties who are not employees, partners, and coworkers of the design professional whose work is being evaluated and discussed;

(3) "Peer review process", a process through which design professionals evaluate, maintain, or monitor the quality and utilization of architectural, landscape architectural, land surveying, or engineering services, prepare internal lessons learned, or exercise any combination of such responsibilities;

(4) "Substantial completion", the construction of the project covered by the design professional's design documents has reached substantial completion, as that term is defined in section 436.327.

2. A peer review process shall only be performed by a design professional licensed in any jurisdiction in the United States in the same profession as would be required under chapter 327 to prepare the design documents being reviewed, or in a case requiring multiple professions, by a person or persons holding the proper licenses. A peer review process may be performed by one or more design professionals appointed by the partners, shareholders, board of directors, chief executive officer, quality control director, or employed design professionals of a partnership or of a corporation authorized under section 327.401 to practice architecture, landscape architecture, land surveying, or engineering, or by the owner of a sole proprietorship engaged in one or more of such professions. Any individual identified in this subsection and performing a peer review shall be deemed a peer reviewer.

3. Each peer reviewer described in this subsection shall be immune from civil liability for such acts so long as the acts are performed in good faith, without malice, and are reasonably related to the scope of inquiry of the peer review process. The immunity in this subsection is intended to cover only outside peer reviews by a third-party design professional who is not an employee, coworker, or partner of the design professional whose design is being peer reviewed before substantial completion of the project and who has no other role in the project besides performing the peer review.

4. This section does not provide immunity to any in-house peer reviewer when performed by employees, coworkers, or partners of the design professional who prepares the design, nor are any such documents or peer review comments, other than lessons learned, inadmissible into evidence in any judicial or administrative action.

5. Except for documents related to lessons learned, the interviews, memoranda, proceedings, findings, deliberations, reports, and minutes of the peer review process, or the existence of the same, concerning the professional services provided to a client or member of the public are subject to discovery, subpoena, or other means of legal compulsion for their release to any person or entity and shall be admissible into evidence in any judicial or administrative action for failure to provide appropriate architectural, landscape architectural, land surveying, or engineering services, subject to applicable rules of the court or tribunal. Except as otherwise provided in this section, no person who was in attendance at, or participated in, any lessons learned process or proceedings shall be permitted or required to disclose any information acquired in connection with or in the course of such proceeding, or to disclose any opinion, recommendation, or evaluation made in a lessons learned process or proceeding; provided, however, that information otherwise discoverable or admissible from original sources is not to be construed as immune from discovery or use in any proceeding merely because it was presented during a lessons learned process or proceeding nor is a member, employee, or agent involved in any such process or proceeding, or other person appearing before a peer reviewer, to be prevented from testifying as to matters within his or her personal knowledge and in accordance with the other provisions of this section, but such witness cannot be questioned about a lessons learned process or proceeding or about opinions formed as a result of such process or proceeding. The disclosure of any memoranda, proceedings, reports, or minutes of a lessons learned proceeding to any person or entity, including but not limited to governmental agencies, professional accrediting agencies, or other design professionals, whether proper or improper, shall not waive or have any effect upon its confidentiality, nondiscoverability, or nonadmissibility.

6. Nothing in this section shall limit authority otherwise provided by law of the Missouri board for architects, professional engineers, professional land surveyors, and landscape architects to obtain information by subpoena or other authorized process from a peer reviewer or to require disclosure of otherwise confidential information relating to matters and investigations within the jurisdiction of such licensing board.

7. The provisions of this section shall expire on January 1, 2023, unless reauthorized by an act of the general assembly. The provisions of this section shall continue to apply to peer reviews and lessons learned proceedings performed prior to the expiration date of this section.

(L. 2012 H.B. 1280)

Expires 1-01-23



Section 537.035 Peer review committees — composition, purpose — immunity from civil liability, who, when — disclosure of records prohibited, exceptions — testimony before, discovery and admissibility, limitations.

Effective 28 Aug 2005

Title XXXVI STATUTORY ACTIONS AND TORTS

537.035. Peer review committees — composition, purpose — immunity from civil liability, who, when — disclosure of records prohibited, exceptions — testimony before, discovery and admissibility, limitations. — 1. As used in this section, unless the context clearly indicates otherwise, the following words and terms shall have the meanings indicated:

(1) "Health care professional", a physician or surgeon licensed under the provisions of chapter 334, or a dentist licensed under the provisions of chapter 332, or a podiatrist licensed under the provisions of chapter 330, or an optometrist licensed under the provisions of chapter 336, or a pharmacist licensed under the provisions of chapter 338, or a chiropractor licensed under the provisions of chapter 331, or a psychologist licensed under the provisions of chapter 337, or a nurse licensed under the provisions of chapter 335, or a social worker licensed under the provisions of chapter 337, or a professional counselor licensed under the provisions of chapter 337, or a mental health professional as defined in section 632.005, while acting within their scope of practice;

(2) "Peer review committee", a committee of health care professionals with the responsibility to evaluate, maintain, or monitor the quality and utilization of health care services or to exercise any combination of such responsibilities.

2. A peer review committee may be constituted as follows:

(1) Comprised of, and appointed by, a state, county or local society of health care professionals;

(2) Comprised of, and appointed by, the partners, shareholders, or employed health care professionals of a partnership or professional corporation of health care professionals, or employed health care professionals of a university or an entity affiliated with a university operating under chapter 172, 174, 352, or 355;

(3) Appointed by the board of trustees, chief executive officer, or the organized medical staff of a licensed hospital, or other health facility operating under constitutional or statutory authority, including long-term care facilities licensed under chapter 198, or an administrative entity of the department of mental health recognized pursuant to the provisions of subdivision (3) of subsection 1 of section 630.407;

(4) Any other organization formed pursuant to state or federal law authorized to exercise the responsibilities of a peer review committee and acting within the scope of such authorization;

(5) Appointed by the board of directors, chief executive officer or the medical director of the licensed health maintenance organization.

3. Each member of a peer review committee and each person, hospital governing board, health maintenance organization board of directors, and chief executive officer of a licensed hospital or other hospital operating under constitutional or statutory authority, chief executive officer or medical director of a licensed health maintenance organization who testifies before, or provides information to, acts upon the recommendation of, or otherwise participates in the operation of, such a committee shall be immune from civil liability for such acts so long as the acts are performed in good faith, without malice and are reasonably related to the scope of inquiry of the peer review committee.

4. Except as otherwise provided in this section, the interviews, memoranda, proceedings, findings, deliberations, reports, and minutes of peer review committees, or the existence of the same, concerning the health care provided any patient are privileged and shall not be subject to discovery, subpoena, or other means of legal compulsion for their release to any person or entity or be admissible into evidence in any judicial or administrative action for failure to provide appropriate care. Except as otherwise provided in this section, no person who was in attendance at any peer review committee proceeding shall be permitted or required to disclose any information acquired in connection with or in the course of such proceeding, or to disclose any opinion, recommendation, or evaluation of the committee or board, or any member thereof; provided, however, that information otherwise discoverable or admissible from original sources is not to be construed as immune from discovery or use in any proceeding merely because it was presented during proceedings before a peer review committee nor is a member, employee, or agent of such committee, or other person appearing before it, to be prevented from testifying as to matters within his personal knowledge and in accordance with the other provisions of this section, but such witness cannot be questioned about testimony or other proceedings before any health care review committee or board or about opinions formed as a result of such committee hearings. The disclosure of any interview, memoranda, proceedings, findings, deliberations, reports, or minutes to any person or entity, including but not limited to governmental agencies, professional accrediting agencies, or other health care providers, whether proper or improper, shall not waive or have any effect upon its confidentiality, nondiscoverability, or nonadmissibility.

5. The provisions of subsection 4 of this section limiting discovery and admissibility of testimony as well as the proceedings, findings, records, and minutes of peer review committees do not apply in any judicial or administrative action brought by a peer review committee or the legal entity which formed or within which such committee operates to deny, restrict, or revoke the hospital staff privileges or license to practice of a physician or other health care providers; or when a member, employee, or agent of the peer review committee or the legal entity which formed such committee or within which such committee operates is sued for actions taken by such committee which operate to deny, restrict or revoke the hospital staff privileges or license to practice of a physician or other health care provider.

6. Nothing in this section shall limit authority otherwise provided by law of a health care licensing board of the state of Missouri to obtain information by subpoena or other authorized process from peer review committees or to require disclosure of otherwise confidential information relating to matters and investigations within the jurisdiction of such health care licensing boards.

(L. 1973 S.B. 62 § 1, A.L. 1977 H.B. 562, A.L. 1985 H.B. 357, A.L. 1993 S.B. 388, A.L. 1997 H.B. 335, A.L. 2005 H.B. 393)

CROSS REFERENCE:

Applicability of statute changes to cases filed after August 28, 2005, 538.305

(1984) No peer review privilege of confidentiality exists for statements or documents since such privilege is separate and distinct from the statutory immunity from civil liability granted to medical personnel participating in peer review. State ex rel. Chandra v. Sprinkle (Mo. banc), 678 S.W.2d 804.

(1986) The proceedings, findings, deliberations, reports and minutes of peer review committees are not discoverable. State ex rel. Faith Hospital v. Enright (Mo. banc), 706 S.W.2d 852.



Section 537.037 Emergency care, no civil liability, exceptions (Good Samaritan law).

Effective 28 Aug 2008

Title XXXVI STATUTORY ACTIONS AND TORTS

537.037. Emergency care, no civil liability, exceptions (Good Samaritan law). — 1. Any physician or surgeon, registered professional nurse or licensed practical nurse licensed to practice in this state under the provisions of chapter 334 or 335, or licensed to practice under the equivalent laws of any other state and any person licensed as a mobile emergency medical technician under the provisions of chapter 190, may:

(1) In good faith render emergency care or assistance, without compensation, at the scene of an emergency or accident, and shall not be liable for any civil damages for acts or omissions other than damages occasioned by gross negligence or by willful or wanton acts or omissions by such person in rendering such emergency care;

(2) In good faith render emergency care or assistance, without compensation, to any minor involved in an accident, or in competitive sports, or other emergency at the scene of an accident, without first obtaining the consent of the parent or guardian of the minor, and shall not be liable for any civil damages other than damages occasioned by gross negligence or by willful or wanton acts or omissions by such person in rendering the emergency care.

2. Any other person who has been trained to provide first aid in a standard recognized training program may, without compensation, render emergency care or assistance to the level for which he or she has been trained, at the scene of an emergency or accident, and shall not be liable for civil damages for acts or omissions other than damages occasioned by gross negligence or by willful or wanton acts or omissions by such person in rendering such emergency care.

3. Any mental health professional, as defined in section 632.005, or qualified counselor, as defined in section 631.005, or any practicing medical, osteopathic, or chiropractic physician, or certified nurse practitioner, or physicians' assistant may in good faith render suicide prevention interventions at the scene of a threatened suicide and shall not be liable for any civil damages for acts or omissions other than damages occasioned by gross negligence or by willful or wanton acts or omissions by such person in rendering such suicide prevention interventions.

4. Any other person may, without compensation, render suicide prevention interventions at the scene of a threatened suicide and shall not be liable for civil damages for acts or omissions other than damages occasioned by gross negligence or by willful or wanton acts or omissions by such person in rendering such suicide prevention interventions.

(L. 1979 H.B. 445 § 1, A.L. 1983 1st Ex. Sess. H.B. 8, A.L. 1986 H.B. 860, A.L. 2005 H.B. 462 & 463, A.L. 2008 S.B. 1081)



Section 537.045 Parent or guardian liable for damages by minor, when, limitation — minor's liability — work accepted in lieu of payment.

Effective 28 Aug 1990

Title XXXVI STATUTORY ACTIONS AND TORTS

537.045. Parent or guardian liable for damages by minor, when, limitation — minor's liability — work accepted in lieu of payment. — 1. The parent or guardian, excluding foster parents, of any unemancipated minor, under eighteen years of age, in their care and custody, against whom judgment has been rendered for purposely marking upon, defacing or in any way damaging any property, shall be liable for the payment of that judgment up to an amount not to exceed two thousand dollars, provided that the parent or guardian has been joined as a party defendant in the original action. The judgment provided in this subsection to be paid shall be paid to the owner of the property damaged, but such payment shall not be a bar to any criminal action or any proceeding against the unemancipated minor for such damage for the balance of the judgment not paid by the parent or guardian.

2. The parent or guardian, excluding foster parents, of any unemancipated minor, under eighteen years of age, in their care and custody, against whom judgment has been rendered for purposely causing personal injury to any individual, shall be liable for the payment for that judgment up to an amount not to exceed two thousand dollars, provided that the parent or guardian has been joined as a party defendant in the original action. The judgment provided in this subsection to be paid shall be paid to the person injured, but such payment shall not be a bar to any criminal action or any proceeding against the unemancipated minor for such damage for the balance of the judgment not paid by the parent or guardian.

3. Upon rendering a judgment in any proceeding under this section, the judge may order the parent or guardian, and the minor who damaged the property or caused the personal injury, to work for the owner of the property damaged or the person injured in lieu of payment, if the parent, minor and the owner of the property damaged or the person injured are agreeable.

(L. 1965 p. 661 § 1, A.L. 1979 H.B. 207, A.L. 1990 H.B. 1734)

CROSS REFERENCES:

Damages by minor, restitution, 211.185

Defacing state buildings, liability, 8.150

Parents liable for minors defacing state capitol, 8.150



Section 537.046 Childhood sexual abuse, injury or illness defined — action for damages may be brought, when.

Effective 28 Aug 2004

Title XXXVI STATUTORY ACTIONS AND TORTS

537.046. Childhood sexual abuse, injury or illness defined — action for damages may be brought, when. — 1. As used in this section, the following terms mean:

(1) "Childhood sexual abuse", any act committed by the defendant against the plaintiff which act occurred when the plaintiff was under the age of eighteen years and which act would have been a violation of section 566.030, 566.040, 566.050*, 566.060, 566.070, 566.080*, 566.090, 566.100, 566.110*, or 566.120*, or section 568.020;

(2) "Injury" or "illness", either a physical injury or illness or a psychological injury or illness. A psychological injury or illness need not be accompanied by physical injury or illness.

2. Any action to recover damages from injury or illness caused by childhood sexual abuse in an action brought pursuant to this section shall be commenced within ten years of the plaintiff attaining the age of twenty-one or within three years of the date the plaintiff discovers, or reasonably should have discovered, that the injury or illness was caused by childhood sexual abuse, whichever later occurs.

3. This section shall apply to any action commenced on or after August 28, 2004, including any action which would have been barred by the application of the statute of limitation applicable prior to that date.

(L. 1990 H.B. 1370, et al. § 3, A.L. 2004 H.B. 1055 merged with H.B. 1453 merged with S.B. 1211)

*Sections 566.050, 566.080, 566.110, and 566.120 were repealed by S.B. 693 in 1994.

CROSS REFERENCES:

Prosecution for sexual offense involving person seventeen or under to be commenced within twenty years of offense, 556.037

Statute of limitation in action for damages for sexual contact with person within third degree of consanguinity or affinity, 516.371

(1993) Expiration of statutes of limitation for tort actions created vested right in favor of defendants to be free from suit; therefore, to extent that section authorizes causes of action that would have been barred under statutes of limitation in effect prior to effective date of statute, statute contravenes, Art. I, Sec. 13, Mo. Const., constitutional prohibition against retrospective laws. Doe v. Roman Catholic Diocese, 862 S.W.2d 338 (Mo.banc).

(2016) Section creates a cause of action only against the person who allegedly committed the abuse and does not provide a cause of action against non-perpetrators. State ex rel. Heart of America v. McKenzie, 484 S.W.3d 320 (Mo.).



Section 537.047 Civil action for damages authorized, sexual and pornographic offenses involving a minor — statute of limitations.

Effective 28 Aug 2007

Title XXXVI STATUTORY ACTIONS AND TORTS

537.047. Civil action for damages authorized, sexual and pornographic offenses involving a minor — statute of limitations. — 1. Any person who, while a child or minor as defined by section 573.010, was a victim of a violation of sections 573.023, 573.025, 573.035, or 573.037, and who suffers physical or psychological injury or illness as a result of such violation, shall be entitled to bring a civil action to recover the actual damages sustained as a result of the violation, and shall also be entitled to recover the costs of the civil action and reasonable fees for attorneys and expert witnesses. A psychological injury or illness as described under this section need not be accompanied by physical injury or illness.

2. Any action described under this section shall be commenced within ten years of the plaintiff attaining the age of twenty-one, or within three years of the date the plaintiff discovers that the injury or illness was caused by the violation of an offense enumerated in subsection 1 of this section, whichever later occurs.

3. A cause of action under this section may arise only if the violation that caused the injury occurs on or after August 28, 2007.

(L. 2007 H.B. 583)



Section 537.050 Civil action not merged in criminal prosecution.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

537.050. Civil action not merged in criminal prosecution. — In no case shall the right of action of any party injured by the commission of any felony or misdemeanor be deemed or adjudged to be merged in such felony or misdemeanor; but he may recover the amount of damages sustained thereby in an action to be brought before any court or tribunal of competent jurisdiction.

(RSMo 1939 § 3679)

Prior revisions: 1929 § 3289; 1919 § 4240; 1909 § 5447



Section 537.053 Sale of alcoholic beverage may be proximate cause of personal injuries or death — requirements — (dram shop law).

Effective 28 Aug 2002

Title XXXVI STATUTORY ACTIONS AND TORTS

537.053. Sale of alcoholic beverage may be proximate cause of personal injuries or death — requirements — (dram shop law). — 1. Since the repeal of the Missouri Dram Shop Act in 1934 (Laws of 1933-34, extra session, page 77), it has been and continues to be the policy of this state to follow the common law of England, as declared in section 1.010, to prohibit dram shop liability and to follow the common law rule that furnishing alcoholic beverages is not the proximate cause of injuries inflicted by intoxicated persons.

2. Notwithstanding subsection 1 of this section, a cause of action may be brought by or on behalf of any person who has suffered personal injury or death against any person licensed to sell intoxicating liquor by the drink for consumption on the premises when it is proven by clear and convincing evidence that the seller knew or should have known that intoxicating liquor was served to a person under the age of twenty-one years or knowingly served intoxicating liquor to a visibly intoxicated person.

3. For purposes of this section, a person is "visibly intoxicated" when inebriated to such an extent that the impairment is shown by significantly uncoordinated physical action or significant physical dysfunction. A person's blood alcohol content does not constitute prima facie evidence to establish that a person is visibly intoxicated within the meaning of this section, but may be admissible as relevant evidence of the person's intoxication.

4. Nothing in this section shall be interpreted to provide a right of recovery to a person who suffers injury or death proximately caused by the person's voluntary intoxication unless the person is under the age of twenty-one years. No person over the age of twenty-one years or their dependents, personal representative, and heirs may assert a claim for damages for personal injury or death against a seller of intoxicating liquor by the drink for consumption on the premises arising out of the person's voluntary intoxication.

5. In an action brought pursuant to subsection 2 of this section alleging the sale of intoxicating liquor by the drink for consumption on the premises to a person under the age of twenty-one years, proof that the seller or the seller's agent or employee demanded and was shown a driver's license or official state or federal personal identification card, appearing to be genuine and showing that the minor was at least twenty-one years of age, shall be relevant in determining the relative fault of the seller or seller's agent or employee in the action.

6. No employer may discharge his or her employee for refusing service to a visibly intoxicated person.

(L. 1985 S.B. 345 § 1, A.L. 2002 H.B. 1532)

(2000) Provisions of Missouri's dram shop law that impose liability only upon conviction of sale of liquor to a person under age or to an obviously intoxicated person are an unconstitutional violation of the state's open courts provision, Missouri Constitution Article I, Section 14, because access to the courts is conditioned upon a prosecutor's decision to bring the case. Kilmer v. Mun, 17 S.W.3d 545 (Mo.banc).

(2002) Kilmer v. Mun decision applies retrospectively. Piskorski v. Larice, 70 S.W.3d 573 (Mo.App.E.D.).

(2006) Dram shop act is constitutional under open courts clause and equal protection clause. Snodgrass v. Martin & Bayley, Inc., 204 S.W.3d 638 (Mo.banc).



Section 537.055 Operation of a motorcycle not evidence of comparative negligence.

Effective 28 Aug 2009

Title XXXVI STATUTORY ACTIONS AND TORTS

537.055. Operation of a motorcycle not evidence of comparative negligence. — In any action to recover damages arising out of the ownership, common maintenance, or operation of a motor vehicle, the fact that one of the parties was operating a motorcycle shall not, in and of itself, be considered evidence of comparative negligence.

(L. 2009 H.B. 481)

CROSS REFERENCE:

Insurance claims, unfair practice to attribute fault solely on operation of motorcycle, penalties, 379.130



Section 537.058 Personal injury, bodily injury, or wrongful death, time-limited demand to settle, requirements.

Effective 28 Aug 2017

Title XXXVI STATUTORY ACTIONS AND TORTS

537.058. Personal injury, bodily injury, or wrongful death, time-limited demand to settle, requirements. — 1. As used in this section, the following terms shall mean:

(1) “Extracontractual damages”, any amount of damage that exceeds the total available limit of liability insurance for all of a liability insurer’s liability insurance policies applicable to a claim for personal injury, bodily injury, or wrongful death;

(2) “Time-limited demand”, any offer to settle any claim for personal injury, bodily injury, or wrongful death made by or on behalf of a claimant to a tort-feasor with a liability insurance policy for purposes of settling a claim against such tort-feasor within the insurer’s limit of liability insurance, which by its terms must be accepted within a specified period of time;

(3) “Tort-feasor”, any person claimed to have caused or contributed to cause personal injury, bodily injury, or wrongful death to a claimant.

2. A time-limited demand to settle any claim for personal injury, bodily injury, or wrongful death shall be in writing, shall reference this section, shall be sent certified mail return-receipt requested to the tort-feasor’s liability insurer, and shall contain the following material terms:

(1) The time period within which the offer shall remain open for acceptance by the tort-feasor’s liability insurer, which shall not be less than ninety days from the date such demand is received by the liability insurer;

(2) The amount of monetary payment requested or a request for the applicable policy limits;

(3) The date and location of the loss;

(4) The claim number, if known;

(5) A description of all known injuries sustained by the claimant;

(6) The party or parties to be released if such time-limited demand is accepted;

(7) A description of the claims to be released if such time-limited demand is accepted; and

(8) An offer of unconditional release for the liability insurer’s insureds from all present and future liability for that occurrence under section 537.060.

3. Such time-limited demand shall be accompanied by:

(1) A list of the names and addresses of health care providers who provided treatment to or evaluation of the claimant or decedent for injuries suffered from the date of injury until the date of the time-limited demand, and HIPAA compliant written authorizations sufficient to allow the liability insurer to obtain such records from the health care providers listed; and

(2) A list of the names and addresses of all the claimant’s employers at the time the claimant was first injured until the date of the time-limited demand, and written authorizations sufficient to allow the liability insurer to obtain such records from all employers listed, if the claimant asserts a loss of wages, earnings, compensation, or profits however denominated.

4. If a liability insurer with the right to settle on behalf of an insured receives a time-limited demand, such insurer may accept the time-limited demand by providing written acceptance of the material terms outlined in subsection 2 of this section, delivered or postmarked to the claimant or the claimant’s representative within the time period set in the time-limited demand.

5. Nothing in this section shall prohibit a claimant making a time-limited demand from requiring payment within a specified period; provided, however, that such period for payment shall not be less than ten days after the insurer’s receipt of a fully executed unconditional release under section 537.060 as specified in subsection 2 of this section.

6. Nothing in this section applies to offers or demands or time-limited demands issued within ninety days of the trial by jury of any claim on which a lawsuit has been filed.

7. In any lawsuit filed by a claimant as an assignee of the tort-feasor or by the tort-feasor for the benefit of the claimant, a time-limited demand that does not comply with the terms of this section shall not be considered as a reasonable opportunity to settle for the insurer and shall not be admissible in any lawsuit alleging extracontractual damages against the tort-feasor’s liability insurer.

(L. 2017 H.B. 339 & 714)



Section 537.060 Contribution between tort-feasors — release of one or more, effect.

Effective 28 Aug 1983

Title XXXVI STATUTORY ACTIONS AND TORTS

537.060. Contribution between tort-feasors — release of one or more, effect. — Defendants in a judgment founded on an action for the redress of a private wrong shall be subject to contribution, and all other consequences of such judgment, in the same manner and to the same extent as defendants in a judgment in an action founded on contract. When an agreement by release, covenant not to sue or not to enforce a judgment is given in good faith to one of two or more persons liable in tort for the same injury or wrongful death, such agreement shall not discharge any of the other tort-feasors for the damage unless the terms of the agreement so provide; however such agreement shall reduce the claim by the stipulated amount of the agreement, or in the amount of consideration paid, whichever is greater. The agreement shall discharge the tort-feasor to whom it is given from all liability for contribution or noncontractual indemnity to any other tort-feasor. The term "noncontractual indemnity" as used in this section refers to indemnity between joint tort-feasors culpably negligent, having no legal relationship to each other and does not include indemnity which comes about by reason of contract, or by reason of vicarious liability.

(RSMo 1939 § 3658, A.L. 1983 H.B. 135 & 194)

Prior revisions: 1929 § 3268; 1919 § 4223; 1909 § 5431

(1974) When joint tort-feasors are each chargeable with active or affirmative negligence, neither is entitled to indemnity from the other; however, one may be entitled to contribution from the other. Lewis v. Amchem Products, Inc. (A.), 510 S.W.2d 46.

(1994) Statute does not require court to ignore plain, clear divestiture of all claims in general release, however, a specific and clear reservation is no longer required. Plaintiff's failure to clearly reserve a specific claim in release does not necessarily render the claim barred. Court must consider the whole instrument where language limits scope of release to claims in first cause of action. Allison V. Flexway Trucking, Inc. 28 F.3d 64 (8th Cir.).

(1996) Statute does not prohibit a general release. Meyer v. General Motors Corp., 937 F.Supp. 861 (E.D. Mo.)

(2001) Claim for noncontractual indemnity includes, in the absence of contractual provision allowing indemnification, seller's claim against manufacturer for indemnification in products liability case. Tiny Totland, Inc. v. Spalding & Evenflo Companies, Inc., 242 F.3d 830 (8th Cir.).



Section 537.065 Claimant and tort-feasor may contract to limit recovery to specified assets or insurance contract — effect — notice.

Effective 28 Aug 2017

Title XXXVI STATUTORY ACTIONS AND TORTS

537.065. Claimant and tort-feasor may contract to limit recovery to specified assets or insurance contract — effect — notice. — 1. Any person having an unliquidated claim for damages against a tort-feasor, on account of personal injuries, bodily injuries, or death, provided that, such tort-feasor’s insurer or indemnitor has the opportunity to defend the tort-feasor without reservation but refuses to do so, may enter into a contract with such tort-feasor or any insurer on his or her behalf or both, whereby, in consideration of the payment of a specified amount, the person asserting the claim agrees that in the event of a judgment against the tort-feasor, neither such person nor any other person, firm, or corporation claiming by or through him or her will levy execution, by garnishment or as otherwise provided by law, except against the specific assets listed in the contract and except against any insurer which insures the legal liability of the tort-feasor for such damage and which insurer is not excepted from execution, garnishment or other legal procedure by such contract. Execution or garnishment proceedings in aid thereof shall lie only as to assets of the tort-feasor specifically mentioned in the contract or the insurer or insurers not excluded in such contract. Such contract, when properly acknowledged by the parties thereto, may be recorded in the office of the recorder of deeds in any county where a judgment may be rendered, or in the county of the residence of the tort-feasor, or in both such counties, and if the same is so recorded then such tort-feasor’s property, except as to the assets specifically listed in the contract, shall not be subject to any judgment lien as the result of any judgment rendered against the tort-feasor, arising out of the transaction for which the contract is entered into.

2. Before a judgment may be entered against any tort-feasor after such tort-feasor has entered into a contract under this section, the insurer or insurers shall be provided with written notice of the execution of the contract and shall have thirty days after receipt of such notice to intervene as a matter of right in any pending lawsuit involving the claim for damages.

3. The provisions of this section shall apply to any covenant not to execute or any contract to limit recovery to specified assets, regardless of whether it is referred to as a contract under this section.

4. Nothing in this section shall be construed to prohibit an insured from bringing a separate action asserting that the insurer acted in bad faith.

(L. 1959 S.B. 259 § 1, A.L. 2017 H.B. 339 & 714)



Section 537.067 Joint and several liability of defendants in tort actions, allocation of responsibility for judgment — defendants several liability for punitive damages.

Effective 28 Aug 2005

Title XXXVI STATUTORY ACTIONS AND TORTS

537.067. Joint and several liability of defendants in tort actions, allocation of responsibility for judgment — defendants several liability for punitive damages. — 1. In all tort actions for damages, if a defendant is found to bear fifty-one percent or more of fault, then such defendant shall be jointly and severally liable for the amount of the judgment rendered against the defendants. If a defendant is found to bear less than fifty-one percent of fault, then the defendant shall only be responsible for the percentage of the judgment for which the defendant is determined to be responsible by the trier of fact; except that, a party is responsible for the fault of another defendant or for payment of the proportionate share of another defendant if any of the following applies:

(1) The other defendant was acting as an employee of the party;

(2) The party's liability for the fault of another person arises out of a duty created by the federal Employers' Liability Act, 45 U.S.C. Section 51.

2. The defendants shall only be severally liable for the percentage of punitive damages for which fault is attributed to such defendant by the trier of fact.

3. In all tort actions, no party may disclose to the trier of fact the impact of this section.

(L. 1987 H.B. 700 § 41, A.L. 2005 H.B. 393)

CROSS REFERENCE:

Applicability of statute changes to cases filed after August 28, 2005, 538.305

(2001) Joint and several liability applies to Missouri Highway and Transportation Commission; application of statute would not require the public payment of a private debt or the unconstitutional diversion of appropriated highway funds. Smith v. Coffey, 37 S.W.3d 797 (Mo.banc.).



Section 537.068 Court may enter remittitur order or increase jury award, when.

Effective 01 Jul 1987, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

537.068. Court may enter remittitur order or increase jury award, when. — A court may enter a remittitur order if, after reviewing the evidence in support of the jury's verdict, the court finds that the jury's verdict is excessive because the amount of the verdict exceeds fair and reasonable compensation for plaintiff's injuries and damages. A court may increase the size of a jury's award if the court finds that the jury's verdict is inadequate because the amount of the verdict is less than fair and reasonable compensation for plaintiff's injuries and damages.

(L. 1987 H.B. 700 § 42)

Effective 7-01-87

(1996) Additur is an “authorized after-trial” motion. Massman Construction Company v. Missouri Highway & Transportation Commission, 914 S.W.2d 801 (Mo.banc).



Section 537.069 Provisions of certain laws applicable to all causes of action.

Effective 01 Jul 1987, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

537.069. Provisions of certain laws applicable to all causes of action. — The provisions of sections 260.552, 408.040, 490.715, 509.050, 510.263, 537.067, 537.068, 537.117, 537.675, and 537.760 to 537.765 and 538.300 shall apply to all causes of actions accruing after July 1, 1987.

(L. 1987 H.B. 700 § 45)

Effective 7-01-87

CROSS REFERENCE:

Medical and health care providers, malpractice sections, 538.205 to 538.235; certain sections not applicable, 538.300



Section 537.080 Action for wrongful death — who may sue — limitation.

Effective 28 Aug 1991

Title XXXVI STATUTORY ACTIONS AND TORTS

537.080. Action for wrongful death — who may sue — limitation. — 1. Whenever the death of a person results from any act, conduct, occurrence, transaction, or circumstance which, if death had not ensued, would have entitled such person to recover damages in respect thereof, the person or party who, or the corporation which, would have been liable if death had not ensued shall be liable in an action for damages, notwithstanding the death of the person injured, which damages may be sued for:

(1) By the spouse or children or the surviving lineal descendants of any deceased children, natural or adopted, legitimate or illegitimate, or by the father or mother of the deceased, natural or adoptive;

(2) If there be no persons in class (1) entitled to bring the action, then by the brother or sister of the deceased, or their descendants, who can establish his or her right to those damages set out in section 537.090 because of the death;

(3) If there be no persons in class (1) or (2) entitled to bring the action, then by a plaintiff ad litem. Such plaintiff ad litem shall be appointed by the court having jurisdiction over the action for damages provided in this section upon application of some person entitled to share in the proceeds of such action. Such plaintiff ad litem shall be some suitable person competent to prosecute such action and whose appointment is requested on behalf of those persons entitled to share in the proceeds of such action. Such court may, in its discretion, require that such plaintiff ad litem give bond for the faithful performance of his duties.

2. Only one action may be brought under this section against any one defendant for the death of any one person.

(RSMo 1939 §§ 3652, 3653, A.L. 1955 p. 778 § 537.070, A.L. 1967 p. 663, A.L. 1979 S.B. 368, A.L. 1991 H.B. 236)

Prior revisions: 1929 §§ 3262, 3263; 1919 §§ 4217, 4218; 1909 §§ 5425, 5426

(1971) Where parents of deceased child were not made defendants in plaintiff's suit against child's administrator, they could not bring themselves into that action as counter-claimants for wrongful death. State ex rel. Saupe v. Swink (A.), 475 S.W.2d 466.

(1973) A husband or wife, when there is no living father or mother of the deceased, may sue at any time within two years. Montemayor v. Harvey (Mo.), 490 S.W.2d 61.

(1974) Held that father has an absolute right to intervene in an action brought by mother for wrongful death of their son. State ex rel. Slibowski v. Kimberlin (A.), 504 S.W.2d 237.

(1974) Held that stepdaughter cannot maintain an action for wrongful death of her mother against her stepfather since doctrine of interspousal immunity would operate to bar such action by the mother and would extend to the daughter. Klein v. Abramson (A.), 513 S.W.2d 714.

(1975) Even though alleged daughter of deceased was born seven months after putative father's death she would have had to have filed within the year to have prevented deceased's mother from appropriating the action. Wessels v. Gupfel (A.), 522 S.W.2d 653.

(1976) Held, it is essential to plead and prove that any heir who would receive damages collected, when distributed under laws of descent and distribution, suffered a pecuniary loss by reason of the death. Pittock v. Gardner (Mo.), 530 S.W.2d 217.

(1976) If the deceased left a surviving father or mother, the spouse and minor children must exercise their preferred right by filing suit within one year from the date of death. State ex rel. Kansas City Stock Yards v. Clark (Mo.), 536 S.W.2d 142.

(1976) Held, since an unborn fetus is incapable of maintaining an action there is no cause of action to pass to another and no claim for wrongful death can be asserted. State ex rel. Hardin v. Sanders (Mo.), 538 S.W.2d 336.

(1978) Parents could recover for wrongful death of an unmarried adult child who left no surviving minor children. State ex rel. Zigler v. Adolf (A.), 561 S.W.2d 691.

(1978) Held, that divorced father not entitled to equal interest in judgment for wrongful death where mother paid vast majority of expenses arising from accident. Taylor v. Aspey (A.), 567 S.W.2d 670.

(1978) Held, infant child of deceased unmarried minor deserves no preference over any other child and must bring action within one year for wrongful death. Kausch v. Bishop (Mo.), 568 S.W.2d 532.

(1984) Child decreed equitably adopted by his aunt six months after her death was a proper plaintiff in a wrongful death action based upon her death. Holt v. Burlington Northern R. Co. (Mo.App.W.D.), 685 S.W.2d 851.

(1990) Non-viable fetus is not a person within the meaning of wrongful death statute. Rambo v. Lawson, 799 S.W.2d 62 (Mo.banc).

(1991) Statute limits wrongful death action to a single or sole cause of action. When a person entitled to bring a wrongful death action has settled case, other persons claiming to be within class entitled to recover are barred from bringing an action and have the exclusive remedy of attacking validity of prior judgment under Rule 74.06. Davis v. Wilson, 804 S.W.2d 392 (Mo.App.).

(1992) Under wrongful death statute, survivorship damages incurred by the decedent before death, such as medical expenses and pain and suffering, are recoverable as part of wrongful death claim, but no recovery, either in terms of economic loss or in terms of premature termination of pleasures of life, is allowed for damages to the decedent caused by the death itself. Powell v. American Motors Corp., 834 S.W.2d 184 (Mo.banc.).



Section 537.085 Defenses to wrongful death action.

Effective 28 Aug 1979

Title XXXVI STATUTORY ACTIONS AND TORTS

537.085. Defenses to wrongful death action. — On the trial of such action to recover damages for causing death, the defendant may plead and prove as a defense any defense which the defendant would have had against the deceased in an action based upon the same act, conduct, occurrence, transaction, or circumstance which caused the death of the deceased, and which action for damages the deceased would have been entitled to bring had death not ensued.

(L. 1955 p. 778 § 537.090, A.L. 1979 S.B. 368)



Section 537.090 Damages to be determined by jury — factors to be considered.

Effective 28 Aug 2005

Title XXXVI STATUTORY ACTIONS AND TORTS

537.090. Damages to be determined by jury — factors to be considered. — In every action brought under section 537.080, the trier of the facts may give to the party or parties entitled thereto such damages as the trier of the facts may deem fair and just for the death and loss thus occasioned, having regard to the pecuniary losses suffered by reason of the death, funeral expenses, and the reasonable value of the services, consortium, companionship, comfort, instruction, guidance, counsel, training, and support of which those on whose behalf suit may be brought have been deprived by reason of such death and without limiting such damages to those which would be sustained prior to attaining the age of majority by the deceased or by the person suffering any such loss. In addition, the trier of the facts may award such damages as the deceased may have suffered between the time of injury and the time of death and for the recovery of which the deceased might have maintained an action had death not ensued. The mitigating or aggravating circumstances attending the death may be considered by the trier of the facts, but damages for grief and bereavement by reason of the death shall not be recoverable. If the deceased was not employed full time and was at least fifty percent responsible for the care of one or more minors or disabled persons, or persons over sixty-five years of age, there shall be a rebuttable presumption that the value of the care provided, regardless of the number of persons cared for, is equal to one hundred and ten percent of the state average weekly wage, as computed under section 287.250. If the deceased is under the age of eighteen, there shall be a rebuttable presumption that the annual pecuniary losses suffered by reason of the death shall be calculated based on the annual income of the deceased's parents, provided that if the deceased has only one parent earning income, then the calculation shall be based on such income, but if the deceased had two parents earning income, then the calculation shall be based on the average of the two incomes.

(RSMo 1939 § 3654, A.L. 1945 p. 846, A.L. 1955 p. 778 § 537.080, A.L. 1967 p. 663, A.L. 1973 H.B. 173, A.L. 1979 S.B. 368, A.L. 2005 H.B. 393)

Prior revisions: 1929 § 3264; 1919 § 4219; 1909 § 5427

CROSS REFERENCE:

Applicability of statute changes to cases filed after August 28, 2005, 538.305

(1987) Award of $6.5 million dollars in action for wrongful death of plaintiff's 22-year-old daughter was not so large to be deemed excessive and not permitted pursuant to this section. Morrissey v. Welsh Co., 821 F.2d 1294 (8th Cir.).

(1989) Because a wrongful death settlement is for the use and benefit of those who sue or are entitled to sue, and because wrongful death is not a claim or cause of action brought on the part of the injured person, a hospital lien does not attach to the settlement of a wrongful death claim. American Family Mutual Insurance Company v. Ward, 774 S.W.2d 135 (Mo.banc).



Section 537.095 Joinder of parties not required, when, effect on recovery — plaintiff ad litem, recovery, distribution.

Effective 28 Aug 1979

Title XXXVI STATUTORY ACTIONS AND TORTS

537.095. Joinder of parties not required, when, effect on recovery — plaintiff ad litem, recovery, distribution. — 1. Except as provided in subsection 2 of this section, if two or more persons are entitled to sue for and recover damages as herein allowed, then any one or more of them may compromise or settle the claim for damages with approval of any circuit court, or may maintain such suit and recover such damages without joinder therein by any other person, provided that the claimant or petitioner shall satisfy the court that he has diligently attempted to notify all parties having a cause of action under section 537.080. Any settlement or recovery by suit shall be for the use and benefit of those who sue or join, or who are entitled to sue or join, and of whom the court has actual written notice.

2. When any settlement is made, or recovery had, by any plaintiff ad litem, the persons entitled to share in the proceeds thereof shall be determined according to the laws of descent, and any settlement or recovery by such plaintiff ad litem shall likewise be distributed according to the laws of descent unless special circumstances indicate that such a distribution would be inequitable, in which case the court shall apportion the settlement or recovery in proportion to the losses suffered by each person or party entitled to share in the proceeds and, provided, that any person entitled to share in the proceeds shall have the right to intervene at any time before any judgment is entered or settlement approved under this section.

3. In any action for damages under section 537.080, the trier of the facts shall state the total damages found, or upon the approval of any settlement for which a petition or application for such approval has been filed, the court shall state the total settlement approved. The court shall then enter a judgment as to such damages, apportioning them among those persons entitled thereto in proportion to the losses suffered by each as determined by the court.

4. The court shall order the claimant:

(1) To collect and receipt for the payment of the judgment;

(2) To deduct and pay the expenses of recovery and collection of the judgment and the attorneys' fees as contracted, or if there is no contract, or if the party sharing in the proceeds has no attorney representing him before the rendition of any judgment or settlement, then the court may award the attorney who represents the original plaintiff such fee for his services, from such persons sharing in the proceeds, as the court deems fair and equitable under the circumstances;

(3) To acknowledge satisfaction in whole or in part for the judgment and costs;

(4) To distribute the net proceeds as ordered by the court; and

(5) To report and account therefor to the court. In its discretion the court may require the claimant to give bond for the collection and distribution.

(L. 1967 p. 663, A.L. 1979 S.B. 368)



Section 537.100 Limitation of action — effect of absence of defendant and nonsuit.

Effective 28 Aug 1979

Title XXXVI STATUTORY ACTIONS AND TORTS

537.100. Limitation of action — effect of absence of defendant and nonsuit. — Every action instituted under section 537.080 shall be commenced within three years after the cause of action shall accrue; provided, that if any defendant, whether a resident or nonresident of the state at the time any such cause of action accrues, shall then or thereafter be absent or depart from the state, so that personal service cannot be had upon such defendant in the state in any such action heretofore or hereafter accruing, the time during which such defendant is so absent from the state shall not be deemed or taken as any part of the time limited for the commencement of such action against him; and provided, that if any such action shall have been commenced within the time prescribed in this section, and the plaintiff therein take or suffer a nonsuit, or after a verdict for him the judgment be arrested, or after a judgment for him the same be reversed on appeal or error, such plaintiff may commence a new action from time to time within one year after such nonsuit suffered or such judgment arrested or reversed; and in determining whether such new action has been begun within the period so limited, the time during which such nonresident or absent defendant is so absent from the state shall not be deemed or taken as any part of such period of limitation.

(RSMo 1939 § 3656, A.L. 1955 p. 778, A.L. 1967 p. 663, A.L. 1979 S.B. 368)

Prior revisions: 1929 § 3266; 1919 § 4221; 1909 § 5429



Section 537.105 Radio station not liable for defamation, when.

Effective 28 Aug 1951

Title XXXVI STATUTORY ACTIONS AND TORTS

537.105. Radio station not liable for defamation, when. — The owner, licensee or operator of a visual or sound radio broadcasting station or network of stations, or the agents or employees of such owner, licensee or operator of such a station or network of stations, shall not be liable for any damages for any defamatory statement uttered over the facilities of such station or network by or on behalf of any candidate for public office where such statement is not subject to censorship or control by reason of any federal statute or any ruling or order of the Federal Communications Commission made pursuant thereto.

(L. 1951 p. 804 § 1)



Section 537.110 What words are actionable.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

537.110. What words are actionable. — It is actionable to publish falsely and maliciously, in any manner whatsoever, that any person has been guilty of fornication or adultery.

(RSMo 1939 § 3651)

Prior revisions: 1929 § 3261; 1919 § 4216; 1909 § 5424

CROSS REFERENCE:

Pleadings in libel or slander actions, 509.210



Section 537.115 Food donation or distribution, limited liability, when.

Effective 28 Aug 2004

Title XXXVI STATUTORY ACTIONS AND TORTS

537.115. Food donation or distribution, limited liability, when. — 1. As used in this section, the following terms mean:

(1) "Canned food", any food commercially processed and prepared for human consumption;

(2) "Perishable food", any food which may spoil or otherwise become unfit for human consumption because of its nature, type or physical condition. This term includes, but is not limited to, fresh and processed meats, poultry, seafood, dairy products, bakery products, eggs in the shell, fresh fruits and vegetables, and foods which have been packaged, refrigerated, or frozen.

2. All other provisions of law notwithstanding, a good faith donor of canned or perishable food, which complies with chapter 196 at the time it was donated and which is fit for human consumption at the time it is donated, to a bona fide charitable or not-for-profit organization for free distribution, shall not be subject to criminal or civil liability arising from an injury or death due to the condition of such food unless such injury or death is a direct result of the negligence, recklessness or intentional misconduct of such donor.

3. All other provisions of law notwithstanding, a bona fide charitable or not-for-profit organization which in good faith receives and distributes food, which complies with chapter 196 at the time it was donated and which is fit for human consumption at the time it is distributed, without charge, shall not be subject to criminal or civil liability arising from an injury or death due to the condition of such food unless such injury or death is a direct result of the negligence, recklessness, or intentional misconduct of such organization.

4. Notwithstanding any other provision of law to the contrary, a good faith donor or a charitable or not-for-profit organization, who in good faith receives or distributes frozen and packaged venison without charge, shall not be subject to criminal or civil liability arising from an injury or death due to the condition of such food, except as provided in this subsection. The venison must:

(1) Come from a whitetail deer harvested in accordance with the rules and regulations of the department of conservation;

(2) Be field dressed and handled in a sanitary manner and the carcass of which remains in sound condition;

(3) Be processed in a licensed facility that is subject to the United States Department of Agriculture's mandated inspections during domesticated animal operations or is approved by the Missouri department of agriculture meat inspection program.

­­

­

5. The provisions of this section shall govern all good faith donations of canned or perishable food which is not readily marketable due to appearance, freshness, grade, surplus or other conditions, but nothing in this section shall restrict the authority of any appropriate agency to regulate or ban the use of such food for human consumption.

(L. 1981 H.B. 113 § 1, A.L. 1993 H.B. 306, A.L. 1996 H.B. 1610, A.L. 2004 H.B. 1192 merged with S.B. 740, et al.)



Section 537.117 Officers or members of governing bodies of certain corporations, charities, organizations or clubs immune from personal liability for official acts, exceptions.

Effective 01 Jul 1987, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

537.117. Officers or members of governing bodies of certain corporations, charities, organizations or clubs immune from personal liability for official acts, exceptions. — Any officer or member of the governing body of an entity which operates under the standards of section 501(c) of the Internal Revenue Code of 1986, who is not compensated for his services on a salary or prorated equivalent basis, shall be immune from personal liability for any civil damages arising from acts performed in his official capacity. The immunity shall extend only to such actions for which the person would not otherwise be liable, but for his affiliation with such an entity. This immunity shall not apply to intentional conduct, wanton or willful conduct, or gross negligence. Nothing herein shall be construed to create or abolish an immunity in favor of the entity itself.

(L. 1987 H.B. 700 § 43)

Effective 7-01-87



Section 537.118 Volunteers, limited personal liability, certain organizations and government entities, exceptions.

Effective 28 Aug 1989

Title XXXVI STATUTORY ACTIONS AND TORTS

537.118. Volunteers, limited personal liability, certain organizations and government entities, exceptions. — 1. As used in this section, the following terms mean:

(1) "Nonprofit organization", an entity which operates under the standards of section 501(c) of the Internal Revenue Code of 1986 as amended;

(2) "Prorated equivalent basis", any other basis for compensation except that used to compensate for expenses actually incurred; and

(3) "Volunteer", an individual performing services for a nonprofit organization or a governmental entity who is not compensated for his services on a salary or prorated equivalent basis. The term shall not include those covered by section 537.117.

2. Any volunteer of a nonprofit organization or governmental entity shall be immune from personal liability for any act or omission resulting in damage or injury to any person intended to receive benefit from such volunteer's service if:

(1) The volunteer acted in good faith and within the scope of his official functions and duties with the organization or entity; and

(2) The damage or injury was not caused by the intentional or malicious conduct or by the negligence of such volunteer.

3. Nothing in this section shall be construed to create or abolish an immunity in favor of a nonprofit organization or a governmental entity.

4. The provisions of this section shall apply to all causes of action accruing after August 28, 1989.

(L. 1989 S.B. 208 § 1)



Section 537.120 Physician not liable for restraint of mentally incapacitated persons.

Effective 28 Aug 1983

Title XXXVI STATUTORY ACTIONS AND TORTS

537.120. Physician not liable for restraint of mentally incapacitated persons. — No regular practicing or licensed physician or surgeon or the owner or operator of any private sanatorium or hospital shall be liable in damages for restraint of any mentally incapacitated person by reason of having in good faith furnished care, treatment or attention to such person, and while such person is under the care of such physician or surgeon or confined in such sanatorium or hospital.

(RSMo 1939 § 508, A.L. 1983 S.B. 44 & 45)



Section 537.123 Civil action for damages for passing bad checks, only original holder may bring action — limitations — notice requirements — payroll checks, action to be against employer.

Effective 01 Jan 2017, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

537.123. Civil action for damages for passing bad checks, only original holder may bring action — limitations — notice requirements — payroll checks, action to be against employer. — In addition to all other penalties provided by law, any person who makes, utters, draws, or delivers any check, draft, or order for the payment of money upon any bank, savings and loan association, credit union, or other depositary, financial institution, person, firm, or corporation which is not honored because of lack of funds or credit to pay or because of not having an account with the drawee and who fails to pay the amount for which such check, draft, or order was made in cash to the holder within thirty days after notice and a written demand for payment, deposited as certified or registered mail in the United States mail, or by regular mail, supported by an affidavit of service by mailing, notice deemed conclusive three days following the date the affidavit is executed, and addressed to the maker and to the endorser, if any, of the check, draft, or order at each of their addresses as it appears on the check, draft, or order or to the last known address, shall, in addition to the face amount owing upon such check, draft, or order, be liable to the holder for three times the face amount owed or one hundred dollars, whichever is greater, plus reasonable attorney fees incurred in bringing an action pursuant to this section. Only the original holder, whether the holder is a person, bank, savings and loan association, credit union, or other depository, financial institution, firm or corporation, may bring an action pursuant to this section. No original holder shall bring an action pursuant to this section if the original holder has been paid the face amount of the check and costs recovered by the prosecuting attorney or circuit attorney pursuant to subsection 6 of section 570.120. If the issuer of the check has paid the face amount of the check and costs pursuant to subsection 6 of section 570.120, such payment shall be an affirmative defense to any action brought pursuant to this section. The original holder shall elect to bring an action pursuant to this section or section 570.120, but may not bring an action pursuant to both sections. In no event shall the damages allowed pursuant to this section exceed five hundred dollars, exclusive of reasonable attorney fees. In situations involving payroll checks, the damages allowed pursuant to this section shall only be assessed against the employer who issued the payroll check and not against the employee to whom the payroll check was issued. The provisions of sections 408.140 and 408.233 to the contrary notwithstanding, a lender may bring an action pursuant to this section. The provisions of this section will not apply in cases where there exists a bona fide dispute over the quality of goods sold or services rendered.

(L. 1985 S.B. 264 § 2, A.L. 1989 S.B. 310, A.L. 1993 S.B. 180, A.L. 2002 H.B. 1888, A.L. 2005 S.B. 420 & 344, A.L. 2014 S.B. 491)

Transferred 2014; formerly 570.123; Effective 1-01-17



Section 537.125 Shoplifting — detention of suspect by merchant — liability presumption.

Effective 28 Aug 1985

Title XXXVI STATUTORY ACTIONS AND TORTS

537.125. Shoplifting — detention of suspect by merchant — liability presumption. — 1. As used in this section:

(1) "Mercantile establishment" means any mercantile place of business in, at or from which goods, wares and merchandise are sold, offered for sale or delivered from and sold at retail or wholesale;

(2) "Merchandise" means all goods, wares and merchandise offered for sale or displayed by a merchant;

(3) "Merchant" means any corporation, partnership, association or person who is engaged in the business of selling goods, wares and merchandise in a mercantile establishment;

(4) "Wrongful taking" includes stealing of merchandise or money and any other wrongful appropriation of merchandise or money.

2. Any merchant, his agent or employee, who has reasonable grounds or probable cause to believe that a person has committed or is committing a wrongful taking of merchandise or money from a mercantile establishment, may detain such person in a reasonable manner and for a reasonable length of time for the purpose of investigating whether there has been a wrongful taking of such merchandise or money. Any such reasonable detention shall not constitute an unlawful arrest or detention, nor shall it render the merchant, his agent or employee, criminally or civilly liable to the person so detained.

3. Any person willfully concealing unpurchased merchandise of any mercantile establishment, either on the premises or outside the premises of such establishment, shall be presumed to have so concealed such merchandise with the intention of committing a wrongful taking of such merchandise within the meaning of subsection 1, and the finding of such unpurchased merchandise concealed upon the person or among the belongings of such person shall be evidence of reasonable grounds and probable cause for the detention in a reasonable manner and for a reasonable length of time, of such person by a merchant, his agent or employee, in order that recovery of such merchandise may be effected, and any such reasonable detention shall not be deemed to be unlawful, nor render such merchant, his agent or employee criminally or civilly liable.

4. Any merchant, his agent or employee, who has reasonable grounds or probable cause to believe that a person has committed a wrongful taking of property, as defined in this section, and who has detained such person and investigated such wrongful taking, may contact law enforcement officers and instigate criminal proceedings against such person. Any such contact of law enforcement authorities or instigation of a judicial proceeding shall not constitute malicious prosecution, nor shall it render the merchant, his agent or employee criminally or civilly liable to the person so detained or against whom proceedings are instigated.

(L. 1961 p. 571 §§ 1, 2, 3, A.L. 1985 H.B. 225)

(1972) This section adds to previously existing law a presumption that the willful concealment of property supplies the intent to steal. It is still, however, a jury issue as to whether there existed a willful concealment. The presumption is rebuttable by evidence such as that accused placed the tape recorder batteries in his pocket to aid in inspecting a magazine on a rack, and that he had no intent to steal. Schwane v. Broger Company (A.), 480 S.W.2d 113.

(1978) It was error for trial court to read a portion of statute, but counsel failed to state the proper objection at time evidence was admitted. Bly v. Skaggs Drug Centers, Inc. (A.), 562 S.W.2d 723.



Section 537.127 Stealing, civil liability — parent or guardian civilly liable for minor's stealing — conversion of shopping carts, penalty.

Effective 01 Jan 2017, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

537.127. Stealing, civil liability — parent or guardian civilly liable for minor's stealing — conversion of shopping carts, penalty. — 1. As used in this section, the following terms mean:

(1) "Actual damages", the full retail value of any merchandise which is taken or which has its price altered in a manner described in subsection 2 of this section, plus any proven incidental costs to the owner of the merchandise not to exceed one hundred dollars;

(2) "Mercantile establishment", any place where merchandise is displayed, held or offered for sale either at retail or at wholesale;

(3) "Merchandise", all things movable and capable of manual delivery and offered for sale either at retail or wholesale;

(4) "Unemancipated minor", an individual under the age of eighteen years whose parents or guardian have not surrendered the right to the care, custody and earnings of such individual, and are under a duty to support or maintain such individual.

2. An adult or a minor who takes possession of any merchandise from any mercantile establishment without the consent of the owner, without paying the purchase price and with the intention of converting such merchandise to his own use, or the use of another, or who purchases merchandise after altering the price indicia of such merchandise, shall be civilly liable to the owner for actual damages plus a penalty payable to the owner of not less than one hundred dollars nor more than two hundred fifty dollars and all court costs and reasonable attorney fees.

3. The parents or guardian having physical custody of an unemancipated minor, who takes possession of any merchandise from any mercantile establishment without the consent of the owner, without paying the purchase price and with the intention of converting such merchandise to his own use, or the use of another, or who purchases merchandise after altering the price indicia of such merchandise, shall be civilly liable to the owner for actual damages, provided that a parent or guardian shall not be liable if they have not had physical custody for a period in excess of one year.

4. Notwithstanding the provisions of subsections 2 and 3 of this section, any person who, without the consent of the owner, takes possession of a shopping cart from any mercantile establishment with the intent to convert such shopping cart to his own use or the use of another shall be civilly liable to the owner for actual damages plus a penalty payable to the owner of one hundred dollars and all court costs and reasonable attorney fees.

5. A conviction under section 570.030 shall not be a condition precedent to maintaining a civil action pursuant to the provisions of this section.

6. No owner or agent or employee of the owner may attempt to gain an advantage in a civil action by threatening to initiate a criminal prosecution pertaining to the same incident.

(L. 1990 H.B. 948, A.L. 2014 S.B. 491)

Transferred 2014; formerly 570.087; Effective 1-01-17



Section 537.130 Liability for damages caused by riotous assemblage.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

537.130. Liability for damages caused by riotous assemblage. — Any person or persons forming a part of an unlawful or riotous assemblage shall be liable for any damage to person or property caused by the acts of such assemblage, or of any person or persons unlawfully connected therewith.

(RSMo 1939 § 3661)

Prior revisions: 1929 § 3271; 1919 § 8672; 1909 § 9549



Section 537.165 Political subdivisions to defend tort actions against firemen involving use of motor vehicles — extent of liability.

Effective 28 Aug 1957

Title XXXVI STATUTORY ACTIONS AND TORTS

537.165. Political subdivisions to defend tort actions against firemen involving use of motor vehicles — extent of liability. — Every county, city, town, village, fire district or other political subdivision of the state having a full time salaried fire department shall defend, in the name and on behalf of the members of its fire department in any action brought against a member involving claims for death or injury to persons or property arising out of their operation of motor vehicles of the fire department in the performance of their duties. Such defense shall be conducted by the regular legal staff of the county, city, town, village, fire district or other political subdivision involved. No judgment, or liability for court costs, obtained against any such member in any such action shall be a liability of the county, city, town, village, fire district or other political subdivision defending such action.

(L. 1957 p. 756 § 1)



Section 537.170 Waiver of rights to damages by blind employee.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

537.170. Waiver of rights to damages by blind employee. — It shall hereafter be lawful for any blind person over the age of eighteen years to agree to and with his or her employer to waive his or her right to damages or compensation for any personal injury arising out of or in the course of his or her employment for which injury such blindness was the direct or contributory cause and any such agreement shall be valid and binding upon the parties thereto.

(RSMo 1939 § 3669)

Prior revisions: 1929 § 3279; 1919 § 4230



Section 537.180 Negligence of fellow servant no defense in action by employee against railroad or mine.

Effective 28 Aug 1949

Title XXXVI STATUTORY ACTIONS AND TORTS

537.180. Negligence of fellow servant no defense in action by employee against railroad or mine. — Every railroad corporation owning or operating a railroad in this state and every person, company or corporation operating a mine or mines in this state producing lead, zinc, coal or other valuable minerals shall be liable for all damages sustained by any agent or servant thereof while engaged in the work of operating such railroad or while engaged in operating such mine or mines by reason of the negligence of any other agent or servant thereof; provided, that it may be shown in defense that the person injured was guilty of negligence contributing as a proximate cause to produce the injury.

(RSMo 1939 §§ 3665, 3672, A. 1949 H.B. 2135)

Prior revisions: 1929 §§ 3275, 3282; 1919 §§ 4226, 4233; 1909 §§ 5434, 5440

CROSS REFERENCES:

Contributory negligence of employee no defense in action for injuries against railroad, when, RSMo 389.790 to 389.870

Damages for injuries to employees resulting from failure of railroad to maintain switch lights, RSMo 389.710 to 389.730



Section 537.190 Fellow servant defined.

Effective 28 Aug 1949

Title XXXVI STATUTORY ACTIONS AND TORTS

537.190. Fellow servant defined. — All persons who are engaged in the common service of such railroad corporation, or of any person, company or corporation operating a mine or mines, and who while so engaged, are working together at the same time and place, to a common purpose of same grade, neither of such persons being entrusted by such railroad corporation, person, company, or corporation with any superintendence or control over their fellow employees, are fellow servants with each other; except that nothing herein contained shall be so construed as to make any agent or servant of any railroad corporation in the service of such railroad corporation a fellow servant with any other agent or servant of such railroad corporation engaged in any other department or service of such corporation.

(RSMo 1939 §§ 3667, 3674, A. 1949 H.B. 2135)

Prior revisions: 1929 §§ 3277, 3284; 1919 §§ 4228, 4235; 1909 §§ 5436, 5442



Section 537.200 Vice-principals defined.

Effective 28 Aug 1949

Title XXXVI STATUTORY ACTIONS AND TORTS

537.200. Vice-principals defined. — All persons engaged in the service of any railroad corporation doing business in this state or of any person, company or corporation operating a mine or mines in this state, who are entrusted by such railroad corporation, person, company or corporation, with the authority of superintendence, control or command of other persons in the employ or service of such railroad corporation, person, company or corporation, or with authority to direct any other servant in the performance of any duty of such servant, or with the duty of inspection or other duty owing by the master to the servant, are "vice-principals" of such corporation, and are not fellow servants with such employees.

(RSMo 1939 §§ 3666, 3673, A. 1949 H.B. 2135)

Prior revisions: 1929 §§ 3276, 3283; 1919 §§ 4227, 4234; 1909 §§ 5435, 5441



Section 537.210 Contracts limiting liability invalid.

Effective 28 Aug 1949

Title XXXVI STATUTORY ACTIONS AND TORTS

537.210. Contracts limiting liability invalid. — No contracts made between any railroad corporation, or between any person, company or corporation operating a mine or mines and their agents or servants, based upon the contingency of the injury or death to any such agent or servant, limiting the liability of the employer for any damages under the provisions of this and sections 537.180 to 537.200 shall be valid or binding, but all such contracts or agreements shall be null and void.

(RSMo 1939 §§ 3668, 3675, A. 1949 H.B. 2135)

Prior revisions: 1929 §§ 3278, 3285; 1919 §§ 4229, 4236; 1909 §§ 5437, 5443



Section 537.220 Construction and application of sections 537.180 to 537.210.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

537.220. Construction and application of sections 537.180 to 537.210. — Nothing in sections 537.180 to 537.210 shall be so construed as applying to or including the operation, construction or repairing of concentrating mills, flumes or tramways wholly above ground.

(RSMo 1939 § 3676)

Prior revisions: 1929 § 3286; 1919 § 4237; 1909 § 5444



Section 537.230 Action against mining operator for wrongful death of employee — amount — limitation.

Effective 28 Aug 1949

Title XXXVI STATUTORY ACTIONS AND TORTS

537.230. Action against mining operator for wrongful death of employee — amount — limitation. — Whenever any cause of action shall accrue to any agent or servant of any person, company or corporation operating a mine or mines in this state under sections 537.180 to 537.210, and death shall ensue to such agent or servant by reason of the negligence provided for in said sections, the cause of action shall survive in favor of the widow and minor children of the deceased; provided, that action therefor shall be brought by the widow within six months after such death, and if she shall fail to bring such action then within twelve months after such death by such minor children; and provided further, that recovery in case of such death shall not exceed the sum of ten thousand dollars.

(RSMo 1939 § 3677, A. 1949 H.B. 2135)

Prior revisions: 1929 § 3287; 1919 § 4238; 1909 § 5445



Section 537.240 Railroads and railroad corporation or companies — terms construed.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

537.240. Railroads and railroad corporation or companies — terms construed. — Whenever the words "railroad companies" or "railroad corporation" shall be found in sections 537.040 to 537.110, 537.130 to 537.260, it shall be taken and construed to include all companies, corporations, person or persons operating any railroad in this state, and wherever the word "railroad" occurs in any of said sections it shall be taken and construed to include all railroads operated in this state by whatever motive or power propelled, and shall include all railroads or railways, commonly known as street railways, and all railroads operated by terminal companies or associations, known as "terminal railroads" or "railways", as well as all railways or railroads operated anywhere in the state, commonly known as electric railroads, whether they be wholly or in part in the city or country districts; also all railroads within the country or city operated by what is commonly known as cable or motor power, or by horsepower.

(RSMo 1939 § 3671)

Prior revisions: 1929 § 3281; 1919 § 4232; 1909 § 5439



Section 537.250 Liability of common carrier for loss or damage to property transported — who may be joined as defendants.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

537.250. Liability of common carrier for loss or damage to property transported — who may be joined as defendants. — Whenever any property is received by a common carrier to be transferred from one place to another, within or without the state, or when a railroad or other transportation company issues receipts or bills of lading in this state, the common carrier, railroad or transportation company issuing such bill of lading shall be liable for any loss, damage or injury to such property, caused by its negligence or the negligence of any other common carrier, railroad or transportation company to which such property may be delivered, or over whose line such property may pass; and the common carrier, railroad or transportation company issuing any such receipt or bill of lading shall be entitled to recover, in a proper action, the amount of any loss, damage or injury it may be required to pay to the owner of such property, from the common carrier, railroad or transportation company, through whose negligence the loss, damage or injury may be sustained; provided, that in any suit to recover for any loss, damage or injury to property transported by a common carrier and one or more connecting carriers, the plaintiff may join as defendants the original carrier and all connecting carriers, and shall be entitled to recover in such action from the common carrier, railroad or transportation company, through whose negligence any loss, damage or injury to such property was sustained, the amount of such loss, damage or injury, with all costs of suit, and may prosecute such action in any county in this state in which, as is provided by law, a suit may be maintained against either of such common carriers.

(RSMo 1939 § 3678)

Prior revisions: 1929 § 3288; 1919 § 4239; 1909 § 5446

CROSS REFERENCES:

Common carriers, liable for damage to property in transit, 387.180

Failure of railroad to receive and deliver bulk grain, 389.540



Section 537.260 Railroad liable for killing stock — irrespective of negligence unless road is fenced.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

537.260. Railroad liable for killing stock — irrespective of negligence unless road is fenced. — When any animal or animals shall be killed or injured by the cars, locomotive or other carriages used on any railroad in this state, the owner of such animal or animals may recover the value thereof, in an action against the company or corporation running such railroad, without any proof of negligence, unskillfulness or misconduct, on the part of the officers, servants or agents of such company; but this section shall not apply to any accident occurring on any portion of such road that may be enclosed by a lawful fence, or in the crossing of any public highway.

(RSMo 1939 § 3655)

Prior revisions: 1929 § 3265; 1919 § 4220; 1909 § 5428



Section 537.270 Insufficient fence on railroad — stock killed — damages.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

537.270. Insufficient fence on railroad — stock killed — damages. — Whenever any livestock shall go in upon any railroad or its right-of-way, in this state, and the said railroad is not at such place or places enclosed by a good fence, on both sides of said railroad, such as is by law required, or where said railroad has failed to construct and maintain a good and sufficient cattle guard, or opening gate, such as is by law required, and such stock by being frightened or run by any passing locomotive, motor car, or other vehicle, or train on said railroad, shall be injured or killed by or because of having run against the fence on either side, or into any culvert, bridge, slough or mire, or other object along the line of said road, the railroad company shall pay the owner of any such stock so injured or killed the amount of the damages sustained.

(RSMo 1939 § 5219)

Prior revisions: 1929 § 4762; 1919 § 9949; 1909 § 3146

CROSS REFERENCE:

Railroad liable for double damages for killing stock until fences are built, 389.650



Section 537.280 Injury to stock by railroad — agreed damages — payment, when.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

537.280. Injury to stock by railroad — agreed damages — payment, when. — Whenever any livestock shall be injured or killed by any railroad, so as to render the railroad liable under section 537.270, or otherwise, and the owner of said livestock so injured or killed, or his authorized agent, and the agent or adjuster of the railroad, shall agree upon the amount of damage or damages sustained by the owner, the railroad shall, within forty days after said agreement, pay to the owner thereof, or his authorized agent, the amount of damage or damages so agreed upon.

(RSMo 1939 § 5220)

Prior revisions: 1929 § 4763; 1919 § 9951; 1909 § 3148



Section 537.290 Failure to pay agreed damages — double damages.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

537.290. Failure to pay agreed damages — double damages. — If any railroad neglect, fail or refuse to pay the owner or his authorized agent the damage or damages agreed upon, as provided in section 537.280, then the railroad shall be liable to the owner in double the amount of damage or damages agreed upon, to be recovered in any court of competent jurisdiction.

(RSMo 1939 § 5221)

Prior revisions: 1929 § 4764; 1919 § 9952; 1909 § 3149



Section 537.294 Firearm ranges — definitions — not to be deemed a nuisance, when — immunity from civil and criminal liability, when.

Effective 28 Aug 2008

Title XXXVI STATUTORY ACTIONS AND TORTS

537.294. Firearm ranges — definitions — not to be deemed a nuisance, when — immunity from civil and criminal liability, when. — 1. As used in this section, the following terms shall mean:

(1) "Firearm range", any rifle, pistol, silhouette, skeet, trap, black powder or other similar range in this state used for discharging firearms in a sporting event or for practice or instruction in the use of a firearm, or for the testing of a firearm;

(2) "Hunting preserve", any hunting preserve or licensed shooting area operating under a permit granted by the Missouri department of conservation.

2. All owners and authorized users of firearm ranges shall be immune from any criminal and civil liability arising out of or as a consequence of noise or sound emission resulting from the use of any such firearm range. Owners and users of such firearm ranges shall not be subject to any civil action in tort or subject to any action for public or private nuisance or trespass and no court in this state shall enjoin the use or operation of such firearm ranges on the basis of noise or sound emission resulting from the use of any such firearm range. Any actions by a court in this state to enjoin the use or operation of such firearm ranges and any damages awarded or imposed by a court, or assessed by a jury, in this state against any owner or user of such firearm ranges for nuisance or trespass are null and void.

3. All owners and authorized users of existing hunting preserves or areas that are designated as hunting preserves after August 28, 2008, shall be immune from any criminal and civil liability arising out of or as a consequence of noise or sound emission resulting from the normal use of any such hunting preserve. Owners or authorized users of such hunting preserves shall not be subject to any action for public or private nuisance or trespass, and no court in this state shall enjoin the use or operation of such hunting preserves on the basis of noise or sound emission resulting from normal use of any such hunting preserve.

4. Notwithstanding any other provision of law to the contrary, nothing in this section shall be construed to limit civil liability for compensatory damage arising from physical injury to another human, physical injury to tangible personal property, or physical injury to fixtures or structures placed on real property.

(L. 1988 S.B. 434 & 435 § 5, A.L. 2008 H.B. 2034)



Section 537.295 Agricultural operation not to be deemed a nuisance, when — exceptions — costs.

Effective 28 Aug 1990

Title XXXVI STATUTORY ACTIONS AND TORTS

537.295. Agricultural operation not to be deemed a nuisance, when — exceptions — costs. — 1. No agricultural operation or any of its appurtenances shall be deemed to be a nuisance, private or public, by any changed conditions in the locality thereof after the facility has been in operation for more than one year, when the facility was not a nuisance at the time the operation began. An agricultural operation protected pursuant to the provisions of this section may reasonably expand its operation in terms of acres or animal units without losing its protected status so long as all county, state, and federal environmental codes, laws, or regulations are met by the agricultural operation. Reasonable expansion shall not be deemed a public or private nuisance, provided the expansion does not create a substantially adverse effect upon the environment or creates a hazard to public health and safety, or creates a measurably significant difference in environmental pressures upon existing and surrounding neighbors because of increased pollution. Reasonable expansion shall not include complete relocation of a farming operation by the owner within or without the present boundaries of the farming operation; however, reasonable expansion of like kind that presently exists, may occur. If a poultry or livestock operation is to maintain its protected status following a reasonable expansion, the operation must ensure that its waste handling capabilities and facilities meet or exceed minimum recommendations of the University of Missouri extension service for storage, processing, or removal of animal waste. The protected status of an agricultural operation, once acquired, shall be assignable, alienable, and inheritable. The protected status of an agricultural operation, once acquired, shall not be waived by the temporary cessation of farming or by diminishing the size of the operation. The provisions of this section shall not apply whenever a nuisance results from the negligent or improper operation of any such agricultural operation or its appurtenances.

2. As used in this section the term "agricultural operation and its appurtenances" includes, but is not limited to, any facility used in the production or processing for commercial purposes of crops, livestock, swine, poultry, livestock products, swine products or poultry products.

3. The provisions of this section shall not affect or defeat the right of any person, firm or corporation to recover damages for any injuries sustained by it as a result of the pollution or other change in the quantity or quality of water used by that person, firm or corporation for private or commercial purposes, or as a result of any overflow of land owned by or in the possession of any such person, firm or corporation.

4. The provisions of this section shall not apply to any nuisance resulting from an agricultural operation located within the limits of any city, town or village on August 13, 1982.

5. In any nuisance action brought in which an agricultural operation is alleged to be a nuisance, and which is found to be frivolous by the court, the defendant shall recover the aggregate amount of costs and expenses determined by the court to have been reasonably incurred in his behalf in connection with the defense of such action, together with a reasonable amount for attorneys fees.

(L. 1982 S.B. 537 § 1, A.L. 1990 S.B. 686)



Section 537.296 Private nuisance — definitions — exclusive compensatory damages for agricultural nuisances, subsequent actions, effect of — standing — action in excess of one million dollars, court or jury shall visit property — copy of final judgment to be filed.

Effective 28 Aug 2011

Title XXXVI STATUTORY ACTIONS AND TORTS

537.296. Private nuisance — definitions — exclusive compensatory damages for agricultural nuisances, subsequent actions, effect of — standing — action in excess of one million dollars, court or jury shall visit property — copy of final judgment to be filed. — 1. As used in this section, the following terms mean:

(1) "Claimant", a person who asserts a claim of private nuisance;

(2) "Fair market value", the price that a buyer who is willing but not compelled to buy would pay and a seller who is willing but not compelled to sell would accept for property;

(3) "Fair rental value", the price a lessee who is willing but not compelled to lease would pay and a lessor who is willing but not compelled to lease would accept;

(4) "Ownership interest", holding legal or equitable title to property in fee or, in a life, or in a leasehold interest;

(5) "Possessory interest", lawfully possessing property but does not include mere occupancy;

(6) "Property", real property.

2. The exclusive compensatory damages that may be awarded to a claimant for a private nuisance where the alleged nuisance emanates from property primarily used for crop or animal production purposes shall be as follows:

(1) If the nuisance is a permanent nuisance, compensatory damages shall be measured by the reduction in the fair market value of the claimant's property caused by the nuisance, but not to exceed the fair market value of the property;

(2) If the nuisance is a temporary nuisance, compensatory damages shall be measured by the diminution in the fair rental value of the claimant's property caused by the nuisance;

(3) If the nuisance is shown by objective and documented medical evidence to have caused a medical condition to claimant, compensatory damages arising from that medical condition may be awarded in addition to the exclusive damages permitted under subdivisions (1) and (2) of this subsection.

3. Concerning a private nuisance where the alleged nuisance emanates from property primarily used for crop or animal production purposes, if any claimant or claimant's successor with ownership interest brings any subsequent claim against the same defendant or defendant's successors for temporary nuisance related to a similar activity or use of the defendant's property, and such activity or use of property is deemed a nuisance, the activity or use of property at issue shall be considered a permanent nuisance and such claimant and claimant's successors shall be limited to and bound by the remedies available for a permanent nuisance.

4. If a defendant in a private nuisance case where the nuisance is alleged to emanate from property used for crop or animal production purposes demonstrates a good faith effort to abate a condition that is determined to constitute a nuisance, the nuisance shall be deemed to be not capable of abatement. Substantial compliance with a court order regarding such property shall constitute such a good faith effort as a matter of law.

5. Concerning a private nuisance where the alleged nuisance emanates from property primarily used for crop or animal production purposes, no person shall have standing to bring an action for private nuisance unless the person has an ownership interest in the property alleged to be affected by the nuisance.

6. Nothing in this section shall:

(1) Prohibit a person from recovering damages for annoyance, discomfort, sickness, or emotional distress; provided that such damages are awarded on the basis of other causes of action independent of a claim of nuisance; or

(2) Prohibit the recovery of any damages, direct, consequential, or otherwise, resulting from or relating to crop destruction, crop damage, contamination of the seed supply, or a diminution of crop value resulting from contamination of the seed or grain supply, herbicide drift, or other diminution of crop value.

7. If any party requests the court or jury visit the property alleged to be affected by the nuisance in an action for private nuisance where the amount in controversy exceeds one million dollars, the court or jury shall visit the property.

8. A copy of the final judgment in any action alleging a private nuisance shall be filed with the recorder of deeds in the county in which the final judgment was issued and shall operate as notice to any purchaser of the claimant's property that the property was related to a previous claim for nuisance.

(L. 2009 H.B. 481, A.L. 2010 H.B. 1692, et al., A.L. 2011 S.B. 187)

(2015) Section does not authorize a private taking nor a taking for public use without just compensation, does not deny equal protection, does not involve a suspect classification or fundamental rights, is rationally related to a legitimate state purpose, does not violate the separation of powers, does not violate the open courts provision, and is not an unconstitutional special law. Labrayere v. Bohr Farms, LLC, 458 S.W.3d 319 (Mo.banc).



Section 537.297 Transfer of anhydrous ammonia, tamperer assumes risk — owners immune from liability and suit, when.

Effective 28 Aug 2001

Title XXXVI STATUTORY ACTIONS AND TORTS

537.297. Transfer of anhydrous ammonia, tamperer assumes risk — owners immune from liability and suit, when. — 1. The following words as used in this section shall have the following meanings:

(1) "Owner", all of the following persons:

(a) Any person who lawfully owns anhydrous ammonia;

(b) Any person who lawfully owns a container, equipment or storage facility containing anhydrous ammonia;

(c) Any person responsible for the installation or operation of such containers, equipment or storage facilities;

(d) Any person lawfully selling anhydrous ammonia;

(e) Any person lawfully purchasing anhydrous ammonia for agricultural purposes;

(f) Any person who operates or uses anhydrous ammonia containers, equipment or storage facilities when lawfully applying anhydrous ammonia for agricultural purposes;

(2) "Tamperer", a person who commits or assists in the commission of tampering;

(3) "Tampering", transferring or attempting to transfer anhydrous ammonia from its present container, equipment or storage facility to another container, equipment or storage facility, without prior authorization from the owners.

2. A tamperer assumes the risk of any personal injury, death and other economic and noneconomic loss arising from his or her participation in the act of tampering. A tamperer or any person related to a tamperer shall not commence a direct or derivative action against any owner as it relates to the act of tampering. Owners are immune from suit by a tamperer or any person related to a tamperer and shall not be held liable for any negligent act or omission which may cause personal injury, death or other economic or noneconomic loss to a tamperer as it relates to the act of tampering.

3. The immunity from liability and suit authorized by this section is expressly waived for owners whose acts or omissions constitute willful or wanton negligence.

(L. 2001 H.B. 471 merged with S.B. 89 & 37)



Section 537.300 Penalty for driving away of others' stock by drovers.

Effective 02 Jan 1979, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

537.300. Penalty for driving away of others' stock by drovers. — Whenever any drover, or other person or persons engaged in driving horses, mules, cattle, hogs or sheep through any part of the state of Missouri, shall drive off or shall knowingly and willingly suffer or permit to be driven off from the premises of any citizen of said state, or from the range in which stock of any citizen usually run, to any distance exceeding three miles from such premises or range, any horses, mules, neat cattle, hogs or sheep belonging to such citizen, it shall be lawful for the owner of any such stock so driven off to follow and reclaim the same wherever it may be found; and for the taking and driving away, or suffering or permitting to be driven away, of such stock, the said owner shall be entitled to recover from any said drover, or other person or persons guilty thereof, for each head of horses, mules, neat cattle, hogs or sheep so driven away, twice the value thereof, to be recovered in civil action in the circuit court of the proper county before either a circuit or associate circuit judge and such case may be heard and determined by an associate circuit judge under chapter 517 procedures without special assignment or transfer regardless of the amount of the claim; provided, however, that if the drover shall not pass any habitation where there is a sufficient enclosure for the safekeeping of such animal or animals within said three miles, and shall separate said cattle or other stock from the drove at the next habitation, in such case said action shall not accrue to the owner of said property.

(RSMo 1939 § 14495, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 12821; 1919 § 4311; 1909 § 812

Effective 1-02-79



Section 537.310 Proceedings under section 537.300.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

537.310. Proceedings under section 537.300. — In any action commenced under section 537.300, a summons may issue against the defendants upon the plaintiff stating, on oath, that he believes some one or more of his cattle or other stock has been driven off by a drover, and that he believes the same to be of a certain value, to be endorsed on the writ; and the proceedings thereon shall be the same as in other actions commenced by summons; provided, however, that no exception shall be taken to the form of the oath aforesaid, and that upon such affidavit, and the execution of a bond by plaintiff, as now required under proceedings by attachment for the amount stated in said affidavit, he shall also be entitled to an attachment against the horses, cattle, mules, hogs, sheep or other animals which defendant or defendants are then so driving, and also against their goods and chattels, and may proceed, under said attachment, to recover all damages given to plaintiff under section 537.300.

(RSMo 1939 § 14496)

Prior revisions: 1929 § 12822; 1919 § 4312; 1909 § 813



Section 537.320 Judgment — execution.

Effective 02 Jan 1979, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

537.320. Judgment — execution. — Whenever judgment shall be rendered against any person or persons, under the provisions of sections 537.300 to 537.320, by any associate circuit judge or circuit judge, an execution shall issue thereon against the goods and chattels of any such defendant or defendants.

(RSMo 1939 § 14497, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 12823; 1919 § 4313; 1909 § 814

Effective 1-02-79



Section 537.325 Definitions — liability for equine activities, limitations, exceptions — signs required, contents.

Effective 28 Aug 2015

Title XXXVI STATUTORY ACTIONS AND TORTS

537.325. Definitions — liability for equine activities, limitations, exceptions — signs required, contents. — 1. As used in this section, unless the context otherwise requires, the following words and phrases shall mean:

(1) "Engages in an equine activity", riding, training, assisting in medical treatment of, driving or being a passenger upon an equine, whether mounted or unmounted, or any person assisting a participant or any person involved in show management. The term "engages in an equine activity" does not include being a spectator at an equine activity, except in cases where the spectator places himself in an unauthorized area;

(2) "Equine", a horse, pony, mule, donkey or hinny;

(3) "Equine activity":

(a) Equine shows, fairs, competitions, performances or parades that involve any or all breeds of equines and any of the equine disciplines, including, but not limited to, dressage, hunter and jumper horse shows, grand prix jumping, three-day events, combined training, rodeos, driving, pulling, cutting, polo, steeplechasing, English and western performance riding, endurance trail riding and western games and hunting;

(b) Equine training or teaching activities or both;

(c) Boarding equines;

(d) Riding, inspecting or evaluating an equine belonging to another, whether or not the owner has received or currently receives monetary consideration or other thing of value for the use of the equine or is permitting a prospective purchaser of the equine to ride, inspect or evaluate the equine;

(e) Rides, trips, hunts or other equine activities however informal or impromptu that are sponsored by an equine activity sponsor; and

(f) Placing or replacing horseshoes on an equine;

(4) "Equine activity sponsor", an individual, group, club, partnership or corporation, whether or not operating for profit or nonprofit, legal entity, or any employee thereof, which sponsors, organizes or provides the facilities for, an equine activity, including but not limited to pony clubs, 4-H clubs, hunt clubs, riding clubs, school- and college-sponsored classes, programs and activities, therapeutic riding programs and operators, instructors and promoters of equine facilities, including but not limited to stables, clubhouses, pony ride strings, fairs and arenas at which the activity is held;

(5) "Equine professional", a person engaged for compensation, or an employee of such a person engaged:

(a) In instructing a participant or renting to a participant an equine for the purpose of riding, driving or being a passenger upon the equine; or

(b) In renting equipment or tack to a participant;

(6) "Inherent risks of equine or livestock activities", those dangers or conditions which are an integral part of equine or livestock activities, including but not limited to:

(a) The propensity of any equine or livestock to behave in ways that may result in injury, harm or death to persons on or around it;

(b) The unpredictability of any equine's or livestock's reaction to such things as sounds, sudden movement and unfamiliar objects, persons or other animals;

(c) Certain hazards such as surface and subsurface conditions;

(d) Collisions with other equines, livestock, or objects;

(e) The potential of a participant to act in a negligent manner that may contribute to injury to the participant or others, such as failing to maintain control over the animal or not acting within his ability;

(7) "Livestock", the same as used in section 277.020;

(8) "Livestock activity":

(a) Grazing, herding, feeding, branding, milking, or other activity that involves the care or maintenance of livestock;

(b) A livestock show, fair, competition, or auction;

(c) A livestock training or teaching activity;

(d) Boarding livestock; and

(e) Inspecting or evaluating livestock;

(9) "Livestock activity sponsor", an individual, group, club, partnership, or corporation, whether or not operating for profit or nonprofit, legal entity, or any employee thereof, which sponsors, organizes, or provides the facilities for a livestock activity;

(10) "Livestock facility", a property or facility at which a livestock activity is held;

(11) "Livestock owner", a person who owns livestock that is involved in livestock activity;

(12) "Participant", any person, whether amateur or professional, who engages in an equine activity or a livestock activity, whether or not a fee is paid to participate in the equine activity or livestock activity.

2. Except as provided in subsection 4 of this section, an equine activity sponsor, an equine professional, a livestock activity sponsor, a livestock owner, a livestock facility, a livestock auction market, any employee thereof, or any other person or corporation shall not be liable for an injury to or the death of a participant resulting from the inherent risks of equine or livestock activities and, except as provided in subsection 4 of this section, no participant or a participant's representative shall make any claim against, maintain an action against, or recover from an equine activity sponsor, an equine professional, a livestock activity sponsor, a livestock owner, a livestock facility, a livestock auction market, any employee thereof, or any other person from injury, loss, damage or death of the participant resulting from any of the inherent risks of equine or livestock activities.

3. This section shall not apply to the horse racing industry as regulated in sections 313.050 to 313.720. This section shall not apply to any employer-employee relationship governed by the provisions of, and for which liability is established pursuant to, chapter 287.

4. The provisions of subsection 2 of this section shall not prevent or limit the liability of an equine activity sponsor, an equine professional, a livestock activity sponsor, a livestock owner, a livestock facility, a livestock auction market, any employee thereof, or any other person if the equine activity sponsor, equine professional, livestock activity sponsor, livestock owner, livestock facility, livestock auction market, any employee thereof, or person:

(1) Provided the equipment or tack and knew or should have known that the equipment or tack was faulty and such equipment or tack was faulty to the extent that the equipment or tack caused the injury; or

(2) Provided the equine or livestock and failed to make reasonable and prudent efforts to determine the ability of the participant to engage safely in the equine activity or livestock activity and determine the ability of the participant to safely manage the particular equine or livestock based on the participant's age, obvious physical condition or the participant's representations of his or her ability;

(3) Owns, leases, rents or otherwise is in lawful possession and control of the land or facilities upon which the participant sustained injuries because of a dangerous latent condition which was known to the equine activity sponsor, equine professional, livestock activity sponsor, livestock owner, livestock facility, livestock auction market, any employee thereof, or person and for which warning signs have not been conspicuously posted;

(4) Commits an act or omission that constitutes willful or wanton disregard for the safety of the participant and that act or omission caused the injury;

(5) Intentionally injures the participant;

(6) Fails to use that degree of care that an ordinarily careful and prudent person would use under the same or similar circumstances.

5. The provisions of subsection 2 of this section shall not prevent or limit the liability of an equine activity sponsor, an equine professional, a livestock activity sponsor, a livestock owner, a livestock facility, a livestock auction market, or any employee thereof under liability provisions as set forth in any other section of law.

6. Every equine activity sponsor and livestock activity sponsor shall post and maintain signs which contain the warning notice specified in this subsection. Such signs shall be placed in a clearly visible location on or near stables, corrals or arenas where the equine activity sponsor or livestock activity sponsor conducts equine or livestock activities if such stables, corrals or arenas are owned, managed or controlled by the equine activity sponsor or livestock activity sponsor. The warning notice specified in this subsection shall appear on the sign in black letters on a white background with each letter to be a minimum of one inch in height. Every written contract entered into by an equine professional, an equine activity sponsor, a livestock activity sponsor, a livestock owner, a livestock facility, a livestock auction market, or any employee thereof for the providing of professional services, instruction or the rental of equipment, tack, or an equine to a participant, whether or not the contract involves equine or livestock activities on or off the location or site of the equine professional's, equine activity sponsor's, or livestock activity sponsor's business, shall contain in clearly readable print the warning notice specified in this subsection. The signs and contracts described in this subsection shall contain the following warning notice:

WARNING

Under Missouri law, an equine activity sponsor, an equine professional, a livestock activity sponsor, a livestock owner, a livestock facility, a livestock auction market, or any employee thereof is not liable for an injury to or the death of a participant in equine or livestock activities resulting from the inherent risks of equine or livestock activities pursuant to the Revised Statutes of Missouri.

(L. 1994 S.B. 457, A.L. 2015 S.B. 12)

(2004) Exculpatory clause must show clear and unmistakable waiver and shifting of risk to be enforceable, and section does not relieve riding instructors or stable owners of duty to exercise reasonable care. Frank v. Mathews, 136 S.W.3d 196 (Mo.App.W.D.).



Section 537.327 Paddlesport activities — definitions — immunity from liability, when — exemptions — posting of signs required, content.

Effective 28 Aug 2005

Title XXXVI STATUTORY ACTIONS AND TORTS

537.327. Paddlesport activities — definitions — immunity from liability, when — exemptions — posting of signs required, content. — 1. As used in this section, unless the context provides otherwise, the following terms shall mean:

(1) "Canoe", a watercraft which has an open top and is designed to hold one or more participants;

(2) "Canoeing, rafting, kayaking, or tubing", riding in or on, training in or on, using, paddling, or being a passenger in or on a canoe, kayak, raft, or tube, including a person assisting a participant;

(3) "Equipment", any accessory to a watercraft which is used for propulsion, safety, comfort, or convenience including, but not limited to, paddles, oars, and personal floatation devices;

(4) "Inherent risks of paddlesport activities", those dangers, hazards, or conditions which are an integral part of paddlesport activities in Missouri's free-flowing streams or rivers, including, but not limited to:

(a) Risks typically associated with watercraft, including change in water flow or current, submerged, semi-submerged, and overhanging objects, capsizing, swamping, or sinking of watercraft and resultant injury, hypothermia, or drowning;

(b) Cold weather or heat-related injuries and illnesses, including hypothermia, frostbite, heat exhaustion, heat stroke, and dehydration;

(c) An "act of nature" which may include rock fall, inclement weather, thunder and lightning, severe or varied temperature, weather conditions, and winds including tornadoes;

(d) Equipment failure or operator error;

(e) Attack or bite by animals;

(f) The aggravation of injuries or illnesses because they occurred in remote places where there are no available medical facilities;

(5) "Kayak", a watercraft similar to a canoe with a covered top which may have more than one circular opening to hold participants, or designed to permit a participant to sit on top of an enclosed formed seat;

(6) "Outfitter", any individual, group, club, partnership, corporation, or business entity, whether or not operating for profit or not for profit, or any employee or agent, which sponsors, organizes, rents, or provides to the general public the opportunity to use any watercraft by a participant on Missouri's free-flowing streams or rivers;

(7) "Paddlesport activity", canoeing, rafting, or kayaking in or on a watercraft as follows:

(a) A competition, exercise, or undertaking that involves a watercraft;

(b) Training or teaching activities;

(c) A ride, trip, tour, or other activity, however informal or impromptu, whether or not a fee is paid, that is sponsored by an outfitter;

(d) A guided trip, tour, or other activity, whether or not a fee is paid, that is sponsored by an outfitter;

(8) "Participant", any person, whether amateur or professional, whether or not a fee is paid, which rents, leases, or uses watercraft or is a passenger on a rented, leased, or used watercraft participating in a paddlesport activity;

(9) "Personal floatation device", a life jacket, floatable cushion, or other device approved by the United States Coast Guard;

(10) "Raft", an inflatable watercraft which has an open top and is designed to hold one or more participants;

(11) "Tube", an inflatable tire inner tube or similar inflatable watercraft which has an open top capable of holding one or more participants;

(12) "Watercraft", any canoe, kayak, raft, or tube propelled by the use of paddles, oars, hands, poles, or other nonmechanical, nonmotorized means of propulsion.

2. Except as provided in subsection 4 of this section, an outfitter shall not be liable for any injury to or the death of a participant resulting from the inherent risks of paddlesport activities and, except as provided in subsection 4 of this section, no participant or a participant's representative shall make any claim against, maintain any action against, or recover from an outfitter for injury, loss, damage, or death of the participant resulting from any of the inherent risks of paddlesport activities.

3. This section shall not apply to any employer-employee relationship governed by the provisions of chapter 287.

4. The provisions of subsection 2 of this section shall not prevent or limit the liability of an outfitter that:

(1) Intentionally injures the participant;

(2) Commits an act or omission that constitutes negligence for the safety of a participant in a paddlesport activity and that negligence is the proximate cause of the injury or death of a participant;

(3) Provides unsafe equipment or watercraft to a participant and knew or should have known that the equipment or watercraft was unsafe to the extent that it did cause the injury;

(4) Fails to provide a participant a United States Coast Guard-approved personal floatation device; or

(5) Fails to use that degree of care that an ordinarily careful and prudent person would use under the same or similar circumstances.

5. Every outfitter shall post and maintain signs which contain the warning notice specified in this subsection. Such signs shall be placed in a clearly visible location on or near areas where the outfitter conducts paddlesport activities. The warning notice specified in this subsection shall appear on the sign in black letters on a white background with each letter to be a minimum of one inch in height. Every written contract entered into by an outfitter for the providing of watercraft to a participant shall contain the warning notice specified in this subsection. The signs and contracts described in this subsection shall contain the following warning notice:

"WARNING

Under Missouri law, an outfitter is not liable for an injury to or the death of a participant in paddlesport activities resulting from the inherent risks of paddlesport activities pursuant to the Revised Statutes of Missouri.".

6. This section shall not be construed to limit or modify any defense or immunity already existing in statute or common law or to affect any claim occurring prior to August 28, 2005.

(L. 2005 S.B. 346)



Section 537.330 Malicious trespass — to personalty — double damages — issuance of attachment, when.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

537.330. Malicious trespass — to personalty — double damages — issuance of attachment, when. — If any person shall maliciously or wantonly damage or destroy any personal property, goods, chattels, furniture or livestock, the person so offending shall pay to the party injured double the value of the things so damaged or destroyed; and upon an affidavit that said damage or destruction was wantonly or maliciously done, it shall be a good ground for an attachment to issue, as in other cases by attachment.

(RSMo 1939 § 3688)

Prior revisions: 1929 § 3298; 1919 § 4249; 1909 § 5455

(2000) Section applies to both tangible and intangible personal property, and includes delivery and distribution routes held by independent contract carriers for newspaper chain. Weicht v. Suburban Newspapers of Greater St. Louis, Inc., 32 S.W.3d 592 (Mo.App.E.D.).



Section 537.340 Trespass on realty — treble damages recoverable, when — rules for trimming, removing, and controlling trees.

Effective 28 Aug 2008

Title XXXVI STATUTORY ACTIONS AND TORTS

537.340. Trespass on realty — treble damages recoverable, when — rules for trimming, removing, and controlling trees. — 1. If any person shall cut down, injure or destroy or carry away any tree placed or growing for use, shade or ornament, or any timber, rails or wood standing, being or growing on the land of any other person, including any governmental entity, or shall dig up, quarry or carry away any stones, ore or mineral, gravel, clay or mold, or any ice or other substance or material being a part of the realty, or any roots, fruits or plants, or cut down or carry away grass, grain, corn, flax or hemp in which such person has no interest or right, standing, lying or being on land not such person's own, or shall knowingly break the glass or any part of it in any building not such person's own, the person so offending shall pay to the party injured treble the value of the things so injured, broken, destroyed or carried away, with costs. Any person filing a claim for damages pursuant to this section need not prove negligence or intent.

2. Notwithstanding the provisions of subsection 1 of this section, the following rules shall apply to the trimming, removing, and controlling of trees and other vegetation by any electric supplier:

(1) Every electric supplier that operates electric transmission or distribution lines shall have the authority to maintain the same by trimming, removing, and controlling trees and other vegetation posing a hazard to the continued safe and reliable operation thereof;

(2) An electric supplier may exercise its authority under subdivision (1) of this subsection if the trees and other vegetation are within the legal description of any recorded easement or, in the absence of a recorded easement, the following:

(a) Within ten feet, plus one-half the length of any attached cross arm, of either side of the centerline of electricity lines potentially energized at or below 34.5 kilovolts measured line to line and located within the limits of any city; or

(b) Within thirty feet of either side of the centerline of electricity lines potentially energized at or below 34.5 kilovolts measured line to line and located outside the limits of any city; or

(c) Within fifty feet of either side of the centerline of electricity lines potentially energized between 34.5 and one hundred kilovolts measured line to line; or

(d) Within the greater of the following for any electricity lines potentially energized at one hundred kilovolts or more measured line to line:

a. Seventy-five feet to either side of the centerline; or

b. Any required clearance distance adopted by either the Federal Energy Regulatory Commission or an Electric Reliability Organization authorized by the Energy Policy Act of 2005, 16 U.S.C. Section 824o. Such exercise shall be considered reasonable and necessary for the proper and reliable operation of electric service and shall create a rebuttable presumption, in claims for property damage, that the electric supplier acted with reasonable care, operated within its rights regarding the operation and maintenance of its electricity lines, and has not committed a trespass;

(3) An electric supplier may trim, remove, and control trees and other vegetation outside the provisions in subdivision (2) of this subsection if such actions are necessary to maintain the continued safe and reliable operation of its electric lines;

(4) An electric supplier may secure from the owner or occupier of land greater authority to trim, remove, and control trees and other vegetation than the provisions set forth in subdivision (2) of this subsection and may exercise any and all rights regarding the trimming, removing, and controlling of trees and other vegetation granted in any easement held by the electric supplier;

(5) An electric supplier may trim or remove any tree of sufficient height outside the provisions of subdivision (2) of this subsection when such tree, if it were to fall, would threaten the integrity and safety of any electric transmission or distribution line and would pose a hazard to the continued safe and reliable operation thereof;

(6) Prior to the removal of any tree under the provisions of subdivision (5) of this subsection, an electric supplier shall notify the owner or occupier of land, if available, at least fourteen days prior to such removal unless either the electric supplier deems the removal to be immediately necessary to continue the safe and reliable operation of its electricity lines, or the electric supplier is trimming or removing trees and other vegetation following a major weather event or other emergency situation;

(7) If any tree which is partially trimmed by an electric supplier dies within three months as a result of said trimming, the owner or occupier of land upon which the tree was trimmed may request in writing that the electric supplier remove said tree at the electric supplier's expense. The electric supplier shall respond to such request within ninety days;

(8) Nothing in this subsection shall be interpreted as requiring any electric supplier to fully exercise the authorities granted in this subsection.

3. For purposes of this section, the term "electric supplier" means any rural electric cooperative that is subject to the provisions of chapter 394, and any electrical corporation which is required by its bylaws to operate on the not-for-profit cooperative business plan, with its consumers who receive service as the stockholders of such corporation, and which holds a certificate of public convenience and necessity to serve a majority of its customer-owners in counties of the third classification as of August 28, 2003.

(RSMo 1939 § 3681, A.L. 2000 H.B. 1097, A.L. 2008 S.B. 958)

Prior revisions: 1929 § 3291; 1919 § 4242; 1909 § 5448

(2000) Section can be violated by either entering land wrongfully and felling trees or entering land with the landowner's consent and then exceeding the scope of that consent by felling trees without permission. Ridgway v. TTnT Development Corp., 26 S.W.3d 428 (Mo.App.S.D.).



Section 537.345 Definitions for sections 537.345 to 537.347 and 537.351.

Effective 28 Aug 2012

Title XXXVI STATUTORY ACTIONS AND TORTS

537.345. Definitions for sections 537.345 to 537.347 and 537.351. — As used in sections 537.345 to 537.347, and section 537.351, the following terms mean:

(1) "Charge", the admission price or fee asked by an owner of land or an invitation or permission without price or fee to use land for recreational purposes when such invitation or permission is given for the purpose of sales promotion, advertising or public goodwill in fostering business purposes;

(2) "Land", all real property, land and water, and all structures, fixtures, equipment and machinery thereon;

(3) "Owner", any individual, legal entity or governmental agency that has any ownership or security interest whatever or lease or right of possession in land;

(4) "Recreational use", hunting, fishing, camping, picnicking, biking, nature study, winter sports, viewing or enjoying archaeological or scenic sites, or other similar activities undertaken for recreation, exercise, education, relaxation, or pleasure on land owned by another;

(5) "Trespasser", any person who enters on the property of another without permission and without an invitation, express or implied regardless of whether actual notice of trespass was given or the land was posted in accordance with the provisions of sections 569.140 and 569.145.

(L. 1983 S.B. 162 § 1, A.L. 2012 S.B. 628)

(2007) Missouri Recreational Use Act does not violate equal protection by granting immunity to landowners in unincorporated but not incorporated areas or by granting immunity to landowners who open land to public at no charge but not to those who charge a fee for access. Foster v. St. Louis County, 239 S.W.3d 599 (Mo.banc).



Section 537.346 Landowner owes no duty of care to persons entering without fee to keep land safe for recreational use.

Effective 28 Aug 2012

Title XXXVI STATUTORY ACTIONS AND TORTS

537.346. Landowner owes no duty of care to persons entering without fee to keep land safe for recreational use. — Except as provided in sections 537.345 to 537.348, and section 537.351, an owner of land owes no duty of care to any person who enters on the land without charge to keep his land safe for recreational use or to give any general or specific warning with respect to any natural or artificial condition, structure, or personal property thereon.

(L. 1983 S.B. 162 § 2, A.L. 2012 S.B. 628)



Section 537.347 Landowner directly or indirectly invites or permits persons on land for recreation, effect.

Effective 28 Aug 2006

Title XXXVI STATUTORY ACTIONS AND TORTS

537.347. Landowner directly or indirectly invites or permits persons on land for recreation, effect. — Except as provided in sections 537.345 to 537.348, an owner of land who directly or indirectly invites or permits any person to enter his or her land for recreational use, without charge, whether or not the land is posted, or who directly or indirectly invites or permits any person to enter his or her land for recreational use in compliance with a state-administered recreational access program, does not thereby:

(1) Extend any assurance that the premises are safe for any purpose;

(2) Confer upon such person the status of an invitee, or any other status requiring of the owner a duty of special or reasonable care;

(3) Assume responsibility for or incur liability for any injury to such person or property caused by any natural or artificial condition, structure or personal property on the premises; or

(4) Assume responsibility for any damage or injury to any other person or property caused by an act or omission of such person.

(L. 1983 S.B. 612 § 3, A.L. 2006 H.B. 1617 & 1374)



Section 537.348 Landowner liable, when — definitions.

Effective 28 Aug 1984

Title XXXVI STATUTORY ACTIONS AND TORTS

537.348. Landowner liable, when — definitions. — Nothing in this act shall be construed to create liability, but it does not limit liability that otherwise would be incurred by those who use the land of others, or by owners of land for:

(1) Malicious or grossly negligent failure to guard or warn against a dangerous condition, structure, personal property which the owner knew or should have known to be dangerous, or negligent failure to guard or warn against an ultrahazardous condition which the owner knew or should have known to be dangerous;

(2) Injury suffered by a person who has paid a charge for entry to the land; or

(3) Injuries occurring on or in:

(a) Any land within the corporate boundaries of any city, municipality, town, or village in this state;

(b) Any swimming pool. "Swimming pool" means a pool or tank, especially an artificial pool or tank, intended and adapted for swimming and held out as a swimming pool;

(c) Any residential area. "Residential area" as used herein means a tract of land of one acre or less predominately used for residential purposes, or a tract of land of any size used for multifamily residential services; or

(d) Any noncovered land. "Noncovered land" as used herein means any portion of any land, the surface of which portion is actually used primarily for commercial, industrial, mining or manufacturing purposes; provided, however, that use of any portion of any land primarily for agricultural, grazing, forestry, conservation, natural area, owner's recreation or similar or related uses or purposes shall not under any circumstances be deemed to be use of such portion for commercial, industrial, mining or manufacturing purposes.

(L. 1983 S.B. 162 § 4, A.L. 1984 S.B. 580)

CROSS REFERENCE:

Swimming pools, certain pools, refusal to allow disabled persons to wear life jackets, penalty, 577.161



Section 537.349 Liability of landowner to trespasser, immunity where trespasser under influence of drugs or alcohol — limitations.

Effective 01 Jul 1992, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

537.349. Liability of landowner to trespasser, immunity where trespasser under influence of drugs or alcohol — limitations. — A person or legal entity owning or controlling an interest in real property, or an agent of such person or entity, shall not incur any liability for the death of or injury to a trespasser upon the property resulting from or arising by reason of the trespasser's commission of the offense of trespass if the normal faculties of such trespasser are substantially impaired by alcohol or the illegal influence of a controlled substance as defined in section 195.010. The person or entity owning or controlling an interest in such real property shall not be immune from liability if negligence or willful and wanton misconduct on the part of such person or entity or agent thereof is the proximate cause of the death of or injury to the trespasser.

(L. 1991 S.B. 125 & 341 § 3)

Effective 7-01-92



Section 537.350 Double damages for throwing down gates and fences — exception.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

537.350. Double damages for throwing down gates and fences — exception. — If any person shall voluntarily throw down or open any doors, bars, gates or fences, and leave the same open or down, other than those that lead into his own enclosure, or shall voluntarily throw down, open or remove any partition fence, without giving six months' written notice to the person owning the adjoining fields, if they are cultivated lands, he shall pay to the party injured the sum of five dollars, and double the amount of damages he shall sustain by reason of such doors, bars, gates and fences having been thrown down or opened, with costs; provided, that this section shall not be construed to apply to fences erected across any watercourse in this state which carries sufficient water to move logs for lumbering purposes, of ten inches or more in diameter, and railroad crossties and piling; provided further, that any corporation, company or individual driving such logs, crossties or piling, or having placed the same in any such stream with the intent to drive or float the same, shall be liable for the actual damages which may result therefrom to any owner of land bordering on any such stream; but this section shall not be construed to include a fence erected across any such stream and not enclosing a farm or plantation, nor where, in any case, it is apparent that such fence was erected across such stream for the mere purpose of hindering the free passage of such logs, crossties or piling, or for the purpose of extorting money from the corporation, company or individual engaged in driving such logs, crossties or piling.

(RSMo 1939 § 3682)

Prior revisions: 1929 § 3292; 1919 § 4243; 1909 § 5449



Section 537.351 Trespassers, no duty of care by owners, exception — liability for physical injury or death, when.

Effective 28 Aug 2012

Title XXXVI STATUTORY ACTIONS AND TORTS

537.351. Trespassers, no duty of care by owners, exception — liability for physical injury or death, when. — 1. Except as provided in subsection 2 of this section, a possessor of real property, including an owner, lessee, or other occupant, or an agent of such owner, lessee, or other occupant, owes no duty of care to a trespasser except to refrain from harming the trespasser by an intentional, willful, or wanton act. A possessor of real property may use justifiable force to repel a criminal trespasser as provided by section 563.074.

2. A possessor of real property may be subject to liability for physical injury or death to a trespasser in the following situations:

(1) If the trespasser is a child who is harmed by a dangerous artificial condition on the land; and

(a) The possessor knew or should have known that children were likely to trespass at the location of the condition;

(b) The condition is one which the possessor knew or reasonably should have known involved an unreasonable risk of death or serious physical injury to such children;

(c) The injured child because of the child's youth did not discover the condition or realize the risk involved in the intermeddling with the condition or in coming within the area made dangerous by the condition;

(d) The utility to the possessor of maintaining the condition and the burden of eliminating the danger were slight as compared with the risk to the child involved; and

(e) The possessor failed to exercise reasonable care to eliminate the danger or otherwise protect the injured child; or

(2) The possessor knew or should have known that trespassers consistently intrude upon a limited area of the possessor's land where the trespasser was harmed, the harm resulted from a dangerous artificial condition on the land; and

(a) The possessor created or maintained the artificial condition that caused the injury;

(b) The possessor knew that the condition was likely to cause death or serious bodily harm to trespassers;

(c) The possessor knew or should have known that the condition was of such a nature that trespassers would not discover it; and

(d) The possessor failed to exercise reasonable care to warn trespassers of the condition and the risk involved; or

(3) If the possessor knew of the trespasser's presence on the land and failed to exercise ordinary care as to active operations carried out on the land.

3. This section does not create or increase the liability of any possessor of real property and does not affect any immunities from or defenses to liability established under state law or available under common law to which a possessor of real property may be entitled under circumstances not covered by this section.

(L. 2012 S.B. 628)



Section 537.353 Liability for damage or destruction of field crop products, when — court costs awarded, when.

Effective 28 Aug 2007

Title XXXVI STATUTORY ACTIONS AND TORTS

537.353. Liability for damage or destruction of field crop products, when — court costs awarded, when. — 1. Any person or entity who knowingly damages or destroys any field crop product that is grown for personal or commercial purposes, or for testing or research purposes in the context of a product development program in conjunction or coordination with a private research facility, a university, or any federal, state or local government agency, shall be liable for double damages pursuant to this section.

2. Notwithstanding the provisions of section 537.340, or the provisions of subsection 1 of this section, any person or entity who negligently commits any of the acts described in subsection 1 of this section shall be liable only for compensatory damages.

3. In awarding damages pursuant to subsections 1 and 2 of this section, the courts shall consider the following:

(1) The market value of the crop prior to damage or destruction; and

(2) The actual damages involving production, research, testing replacement and crop development costs directly related to the crop that has been damaged or destroyed.

4. In addition, the court may award court costs, including reasonable attorneys fees.

(L. 2001 S.B. 462, A.L. 2007 H.B. 344)



Section 537.355 Private property, permission by owner to hunt, fish, or recreate, limitation on privilege.

Effective 28 Aug 2008

Title XXXVI STATUTORY ACTIONS AND TORTS

537.355. Private property, permission by owner to hunt, fish, or recreate, limitation on privilege. — An owner of land who either directly or indirectly invites or permits without charge any person to use such property for hunting or fishing purposes or other recreational purpose, including but not limited to any aircraft or ultralight vehicle activity, does not thereby:

(1) Confer upon such person the legal status of an invitee or licensee and owes to such person only the duty of care as is owed to a trespasser under the law;

(2) Without the failure to exercise just ordinary care, assume responsibility for or incur liability for any injury to persons or property caused by an act or omission of such persons while hunting or fishing or engaging in other recreational activities, such as operating aircraft or ultralight vehicles;

(3) Without the failure to exercise just ordinary care, assume responsibility for or incur liability for any injury to persons or property, wherever such persons or property are located, caused while hunting or fishing or engaging in other recreational activities, such as operating aircraft or ultralight vehicles.

(L. 2008 H.B. 2034)



Section 537.360 Single damages only recoverable, when.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

537.360. Single damages only recoverable, when. — On the trial of any action or prosecution brought upon sections 537.340, 537.350 and 537.370 if it shall appear that the defendant had probable cause to believe that the land on which the trespass is alleged to have been committed, or that the thing so taken, carried away, injured or destroyed, was his own, the plaintiff in the action or prosecution shall receive single damages only, with costs.

(RSMo 1939 § 3684)

Prior revisions: 1929 § 3294; 1919 § 4245; 1909 § 5451



Section 537.370 Penalties, how recovered.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

537.370. Penalties, how recovered. — The penalties mentioned in sections 537.340 and 537.350 may be recovered by civil action founded on said sections, or by indictment, or information, at the option of the party injured, in any court having jurisdiction of the same; and when the proceeding is by indictment, such penalties shall be paid into county treasury.

(RSMo 1939 § 3683)

Prior revisions: 1929 § 3293; 1919 § 4244; 1909 § 5450



Section 537.380 Fires from railroad engines — damages.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

537.380. Fires from railroad engines — damages. — Each railroad corporation owning or operating a railroad in this state shall be responsible in damages to every person and corporation whose property may be injured or destroyed by fire communicated directly or indirectly by locomotive engines in use upon the railroad owned or operated by such railroad corporation, and each such railroad corporation shall have an insurable interest in the property upon the route of the railroad owned or operated by it, and may procure insurance thereon in its own behalf for its protection against such damages.

(RSMo 1939 § 5223)

Prior revisions: 1929 § 4766; 1919 § 9954; 1909 § 3151



Section 537.400 Double damages for willful fires.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

537.400. Double damages for willful fires. — If any person shall willfully set on fire any woods, marshes or prairies whether his own or not, so as thereby to occasion any damage to any other person, such person shall make satisfaction in double damages to the party injured, to be recovered by civil action.

(RSMo 1939 § 3660)

Prior revisions: 1929 § 3270; 1919 § 4225; 1909 § 5433



Section 537.410 Damages for backwater caused by boom across stream — attorney's fee.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

537.410. Damages for backwater caused by boom across stream — attorney's fee. — Every corporation, person or association of persons who shall construct a boom across or in any of the streams or waters of this state shall be liable for all damages arising from backwater or overflow caused by the construction of such boom or the accumulation of logs, lumber or other floatables therein, and in all cases where judgment is rendered in any court for any damages occasioned as herein provided, the court shall allow the plaintiff a reasonable attorney's fee, to be taxed as costs in the case.

(RSMo 1939 § 5486)

Prior revisions: 1929 § 5044; 1919 § 10317; 1909 § 3473



Section 537.420 Tenant for life or years liable for treble damages for waste.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

537.420. Tenant for life or years liable for treble damages for waste. — If any tenant, for life or years, shall commit waste during his estate or term, of anything belonging to the tenement so held, without special license in writing so to do, he shall be subject to a civil action for such waste, and shall lose the thing wasted and pay treble the amount at which the waste shall be assessed.

(RSMo 1939 § 1939 § 3003)

Prior revisions: 1929 § 2616; 1919 § 6910; 1909 § 7913

(2002) Presence of liquidated damages clause in lease was not a waiver of right to sue under section and did not constitute implied license for tenant to commit waste. Brizendine v. Conrad, 71 S.W.3d 587 (Mo.banc).



Section 537.430 Who may sue.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

537.430. Who may sue. — The action may be maintained by one who has the remainder or reversion in fee simple, after an intervening estate for life or years, and also by one who has a remainder or reversion for life or years only; and each of them shall recover such damages as it shall appear that he has suffered by the waste complained of.

(RSMo 1939 § 3004)

Prior revisions: 1929 § 2617; 1919 § 6911; 1909 § 7914



Section 537.440 Heirs may sue for waste, when.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

537.440. Heirs may sue for waste, when. — An heir may bring and maintain an action for waste done in the time of his ancestor, as well as in his own time.

(RSMo 1939 § 3005)

Prior revisions: 1929 § 2618; 1919 § 6912; 1909 § 7915



Section 537.450 Tenant holding land after having aliened it liable for waste.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

537.450. Tenant holding land after having aliened it liable for waste. — If a tenant of land commit any waste thereon after he has aliened it while he remains in possession, he shall be liable to the party injured for damages.

(RSMo 1939 § 3006)

Prior revisions: 1929 § 2619; 1919 § 6913; 1909 § 7916



Section 537.460 Tenants liable to cotenants, when.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

537.460. Tenants liable to cotenants, when. — If a tenant in common, joint tenant or parcener commit waste, he shall be liable to his cotenants, jointly or severally, for damages.

(RSMo 1939 § 3007)

Prior revisions: 1929 § 2620; 1919 § 6914; 1909 § 7917



Section 537.470 Conservators, liable for waste, when.

Effective 28 Aug 1983

Title XXXVI STATUTORY ACTIONS AND TORTS

537.470. Conservators, liable for waste, when. — If a conservator commit waste of the estate of his protectee, he shall be liable to the protectee for damages, at the expiration of his conservatorship.

(RSMo 1939 § 3008, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 § 2621; 1919 § 6915; 1909 § 7918



Section 537.480 What damages recovered for waste.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

537.480. What damages recovered for waste. — Any person who is entitled to such civil action shall recover such damages as it shall appear that he has suffered by the waste complained of.

(RSMo 1939 § 3009)

Prior revisions: 1929 § 2622; 1919 § 6916; 1909 § 7919



Section 537.490 Treble damages if waste was wantonly committed.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

537.490. Treble damages if waste was wantonly committed. — If in any action for waste, the jury find that the waste was wantonly committed, judgment shall be entered for three times the amount of the damages assessed.

(RSMo 1939 § 3010)

Prior revisions: 1929 § 2623; 1919 § 6917; 1909 § 7920



Section 537.500 Where waste committed pending suit, receiver may take possession.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

537.500. Where waste committed pending suit, receiver may take possession. — If the tenant in possession of any land shall, pending a suit to recover or charge said land, commit any waste thereon, the court in which the suit may be pending may order a receiver to take possession of the land.

(RSMo 1939 § 3013)

Prior revisions: 1929 § 2626; 1919 § 6920; 1909 § 7923



Section 537.510 Actions for waste, brought against whom.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

537.510. Actions for waste, brought against whom. — An action for waste may be brought against the representatives of a tenant, or, if instituted in the lifetime of the tenant, it may be revived against his representatives after his death.

(RSMo 1939 § 3011)

Prior revisions: 1929 § 2624; 1919 § 6918; 1909 § 7921



Section 537.520 Interest as part of damages.

Effective 28 Aug 1939

Title XXXVI STATUTORY ACTIONS AND TORTS

537.520. Interest as part of damages. — The jury on the trial of any issue, or on any inquisition of damages, may, if they shall think fit, give damages, in the nature of interest, over and above the value of the goods at the time of the conversion or seizure.

(RSMo 1939 § 3657)

Prior revisions: 1929 § 3267; 1919 § 4222; 1909 § 5430



Section 537.523 Institutional vandalism, civil actions for damages or injunction — attorney fees and costs.

Effective 28 Aug 1988

Title XXXVI STATUTORY ACTIONS AND TORTS

537.523. Institutional vandalism, civil actions for damages or injunction — attorney fees and costs. — 1. Irrespective of any criminal prosecution or the result thereof, any person incurring bodily injury or damage or loss to his property as a result of conduct in violation of section 574.085, 574.090* or 574.093* shall have a civil action to secure an injunction, damages or other appropriate relief in law or in equity against any and all persons who have violated section 574.085, 574.090* or 574.093*.

2. In any such action, whether a violation of section 574.085, 574.090* or 574.093* has occurred shall be determined according to the burden of proof used in other civil actions for similar relief.

3. Upon prevailing in such civil action, the plaintiff may recover:

(1) Both special and general damages; and

(2) Reasonable attorney fees and costs.

(L. 1988 S.B. 678 § 4)

*Formerly included ethnic intimidation as a result of conduct in violation of sections 574.090 and 574.093 which were repealed by S.B. 328, 1999.



Section 537.524 Injunction and damages for interference with lawful hunting and trapping.

Effective 28 Aug 1988

Title XXXVI STATUTORY ACTIONS AND TORTS

537.524. Injunction and damages for interference with lawful hunting and trapping. — 1. A court may enjoin conduct which would be in violation of section 578.151 or 578.152 upon petition by a person affected or who reasonably may be affected by such conduct, upon a showing that such conduct is threatened or that it has occurred on particular premises in the past and that it is not unreasonable to expect that under similar circumstances it will be repeated.

2. A court may award damages to any person adversely affected by a violation of section 578.151 or 578.152, which may include an award for punitive damages. In addition to other items of special damage, the measure of damages may include expenditures of the affected person for license and permit fees, travel, guides, special equipment and supplies, to the extent that such expenditures were rendered futile by interference with the lawful hunting or trapping of a wild animal.

(L. 1988 S.B. 434 & 435 § 4)



Section 537.525 Tampering with computer data, computer equipment, or computer users — damages — attorney fees, certain expenses, awarded when.

Effective 28 Aug 1987

Title XXXVI STATUTORY ACTIONS AND TORTS

537.525. Tampering with computer data, computer equipment, or computer users — damages — attorney fees, certain expenses, awarded when. — 1. In addition to any other civil remedy available, the owner or lessee of the computer system, computer network, computer program, computer service or data may bring a civil action against any person who violates sections 569.095 to 569.099 for compensatory damages, including any expenditures reasonably and necessarily incurred by the owner or lessee to verify that a computer system, computer network, computer program, computer service, or data was not altered, damaged, or deleted by the access.

2. In any action brought pursuant to this section, the court may award reasonable attorney's fees to a prevailing plaintiff.

(L. 1987 H.B. 208 § 1)



Section 537.528 Actions for damages for conduct or speech at public hearings and meetings to be considered on expedited basis — procedural issues.

Effective 28 Aug 2012

Title XXXVI STATUTORY ACTIONS AND TORTS

537.528. Actions for damages for conduct or speech at public hearings and meetings to be considered on expedited basis — procedural issues. — 1. Any action against a person for conduct or speech undertaken or made in connection with a public hearing or public meeting, in a quasi-judicial proceeding before a tribunal or decision-making body of the state or any political subdivision of the state is subject to a special motion to dismiss, motion for judgment on the pleadings, or motion for summary judgment that shall be considered by the court on a priority or expedited basis to ensure the early consideration of the issues raised by the motion and to prevent the unnecessary expense of litigation. Upon the filing of any special motion described in this subsection, all discovery shall be suspended pending a decision on the motion by the court and the exhaustion of all appeals regarding the special motion.

2. If the rights afforded by this section are raised as an affirmative defense and if a court grants a motion to dismiss, a motion for judgment on the pleadings or a motion for summary judgment filed within ninety days of the filing of the moving party's answer, the court shall award reasonable attorney fees and costs incurred by the moving party in defending the action. If the court finds that a special motion to dismiss or motion for summary judgment is frivolous or solely intended to cause unnecessary delay, the court shall award costs and reasonable attorney fees to the party prevailing on the motion.

3. Any party shall have the right to an expedited appeal from a trial court order on the special motions described in subsection 2 of this section or from a trial court's failure to rule on the motion on an expedited basis.

4. As used in this section, a "public meeting in a quasi-judicial proceeding" means and includes any meeting established and held by a state or local governmental entity, including without limitations meetings or presentations before state, county, city, town or village councils, planning commissions, review boards or commissions.

5. Nothing in this section limits or prohibits the exercise of a right or remedy of a party granted pursuant to another constitutional, statutory, common law or administrative provision, including civil actions for defamation.

6. If any provision of this section or the application of any provision of this section to a person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of this section that can be given effect without the invalid provision or application, and to this end the provisions of this section are severable.

7. The provisions of this section shall apply to all causes of actions.

(L. 2004 S.B. 807 § 537.800, A.L. 2012 S.B. 628)



Section 537.550 Limitation on liability for injury or death at fairs or festivals — signs to be posted, content.

Effective 28 Aug 2004

Title XXXVI STATUTORY ACTIONS AND TORTS

537.550. Limitation on liability for injury or death at fairs or festivals — signs to be posted, content. — 1. No county, city or village with ten thousand or fewer inhabitants that organizes, sponsors, or conducts any fair, festival, or similar gathering shall be liable, except as provided in sections 537.600 to 537.650, for an injury or death of any person attending the event, and no person attending the event shall make any claim against, or recover from, any such county, city or village for injury, loss, damage, or death of the person attending the event.

2. Each county, city or village governed by this section shall post and maintain signs which contain the warning notice specified in this section. The signs shall be placed in a clearly visible location at major entrances to the event and throughout the event location as determined by the governing authority of the county, city or village. The signs described in this section shall be in black letters on a white background with each letter to be a minimum of one inch in height and contain substantially the following warning notice:

WARNING

Under Missouri law, (enter county, city or village name) is not liable for an injury to or the death of any person resulting from the inherent risks of participating in or observing any activities at this event pursuant to the Revised Statutes of Missouri.

(L. 2004 H.B. 795, et al).



Section 537.555 No civil liability for forcible entry into a vehicle for purpose of removing an unsupervised minor, when.

Effective 01 Jul 2016, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

537.555. No civil liability for forcible entry into a vehicle for purpose of removing an unsupervised minor, when. — 1. A person shall* not be held civilly liable for damages resulting from the forcible entry into a vehicle for the purpose of removing an unsupervised minor if such person:

(1) Determines that the vehicle is locked or there is no other reasonable method for removing the minor from the vehicle;

(2) Has a good faith belief that forcible entry into the vehicle is necessary because the minor is in imminent danger of suffering harm if not immediately removed from the vehicle;

(3) Contacts emergency response personnel including any firefighter, emergency medical technician, law enforcement officer, registered nurse, physician, or first responder prior to forcibly entering the vehicle;

(4) Remains with the minor at a safe location reasonably close to the vehicle until emergency response personnel arrives; and

(5) Uses no more force to enter the vehicle and remove the minor from the vehicle than was necessary under the circumstances.

2. Nothing in this section shall provide immunity from civil liability for actions to aid a minor in addition to what is authorized by this section.

(L. 2016 H.B. 1649)

Effective 7-01-16

*Word "be" appears here in original rolls.



Section 537.595 Citation — definitions — immunity from liability for claims relating to weight gain or obesity, when, exceptions — petition, contents — effective date.

Effective 01 Jan 2005, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

537.595. Citation — definitions — immunity from liability for claims relating to weight gain or obesity, when, exceptions — petition, contents — effective date. — 1. This section may be known as the "Commonsense Consumption Act".

2. As used in this section, the following terms mean:

(1) "Claim", any claim by or on behalf of a natural person, as well as any derivative or other claim arising therefrom asserted by or on behalf of any other person;

(2) "Generally known condition allegedly caused by or allegedly likely to result from long-term consumption", a condition generally known to result or to likely result from the cumulative effect of consumption and not from a single instance of consumption;

(3) "Knowing or willful violation of federal or state law", that:

(a) The conduct constituting the violation was committed with the intent to deceive or injure consumers or with actual knowledge that such conduct was injurious to consumers; and

(b) The conduct constituting the violation was not required by regulations, orders, rules, or other pronouncements of, or statutes administered by, a federal, state, or local government agency;

(4) "Other person", any individual, corporation, company, association, firm, partnership, society, joint-stock company, or any other entity, including any governmental entity or private attorney general.

3. Except as exempted in subsection 4 of this section, a manufacturer, packer, distributor, carrier, holder, seller, marketer, retailer, or advertiser of a food, as defined in the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321(f)), as amended, but shall not include alcoholic beverages, or an association of one or more such entities shall not be subject to civil liability under any state law, including all statutes, regulations, rules, common law, public policies, court or administrative decisions or decrees, or other state actions having the effect of law, for any claim arising out of weight gain, obesity, or a health condition associated with weight gain or obesity.

4. The provisions of subsection 3 of this section shall not preclude civil liability where the claim of weight gain, obesity, health condition associated with weight gain or obesity, or other generally known condition allegedly caused by or allegedly likely to result from long-term consumption of food is based on:

(1) A material violation of an adulteration or misbranding requirement prescribed by statute or regulation of the state of Missouri or the United States and the claimed injury was proximately caused by such violation; or

(2) Any other material violation of federal or state law applicable to the manufacturing, marketing, distribution, advertising, labeling, or sale of food, provided that such violation is knowing and willful, and the claimed injury was proximately caused by such violation.

­­

­

5. In any action exempted under subdivision (1) or (2) of subsection 4 of this section, the petition initiating such action shall state with particularity the following: the statute, regulation, or other state or federal law that was allegedly violated, the facts that are alleged to constitute a material violation of such statute or regulation, and the facts alleged to demonstrate that such violation proximately caused actual injury to the plaintiff. In any action exempted under subdivision (2) of subsection 4 of this section, the petition initiating such action shall also state with particularity facts sufficient to support a reasonable inference that the violation occurred with the intent to deceive or injure consumers or with the actual knowledge that such violation was injurious to consumers. For purposes of applying this section the pleading requirements under this section are deemed part of state substantive law and not merely procedural provisions.

6. In any action exempted under subsection 4 of this section, all discovery and other proceedings shall be stayed during the pendency of any motion to dismiss unless the court finds upon the motion of any party that particularized discovery is necessary to preserve evidence, resolve the motion to dismiss, or to prevent undue prejudice to that party. During the pendency of any stay of discovery under this subsection and unless otherwise ordered by the court, any party to the action with actual notice of the allegations contained in the petition shall treat all documents, data compilations, including electronically recorded or stored data, and tangible objects that are in the custody or control of such party that are relevant to the allegations as if they were the subject of a continuing request for production of documents from an opposing party under the Missouri rules of civil procedure.

7. The provisions of this section shall apply to all covered claims pending on or filed after January 1, 2005, regardless of when the claim arose.

(L. 2004 H.B. 1115 § 537.900)

Effective 1-01-05



Section 537.600 Sovereign immunity in effect — exceptions.

Effective 28 Aug 2005

Title XXXVI STATUTORY ACTIONS AND TORTS

537.600. Sovereign immunity in effect — exceptions. — 1. Such sovereign or governmental tort immunity as existed at common law in this state prior to September 12, 1977, except to the extent waived, abrogated or modified by statutes in effect prior to that date, shall remain in full force and effect; except that, the immunity of the public entity from liability and suit for compensatory damages for negligent acts or omissions is hereby expressly waived in the following instances:

(1) Injuries directly resulting from the negligent acts or omissions by public employees arising out of the operation of motor vehicles or motorized vehicles within the course of their employment;

(2) Injuries caused by the condition of a public entity's property if the plaintiff establishes that the property was in dangerous condition at the time of the injury, that the injury directly resulted from the dangerous condition, that the dangerous condition created a reasonably foreseeable risk of harm of the kind of injury which was incurred, and that either a negligent or wrongful act or omission of an employee of the public entity within the course of his employment created the dangerous condition or a public entity had actual or constructive notice of the dangerous condition in sufficient time prior to the injury to have taken measures to protect against the dangerous condition. In any action under this subdivision wherein a plaintiff alleges that he was damaged by the negligent, defective or dangerous design of a highway or road, which was designed and constructed prior to September 12, 1977, the public entity shall be entitled to a defense which shall be a complete bar to recovery whenever the public entity can prove by a preponderance of the evidence that the alleged negligent, defective, or dangerous design reasonably complied with highway and road design standards generally accepted at the time the road or highway was designed and constructed.

2. The express waiver of sovereign immunity in the instances specified in subdivisions (1) and (2) of subsection 1 of this section are absolute waivers of sovereign immunity in all cases within such situations whether or not the public entity was functioning in a governmental or proprietary capacity and whether or not the public entity is covered by a liability insurance for tort.

3. The term "public entity" as used in this section shall include any multistate compact agency created by a compact formed between this state and any other state which has been approved by the Congress of the United States.

(L. 1978 H.B. 1650 § 1, A.L. 1985 S.B. 323, A.L. 1989 H.B. 161, A.L. 2005 H.B. 58)

(1988) Law abrogating sovereign immunity is procedural as it creates no new cause of action but only provides remedy for cause of action whose remedy was previously barred and therefore applies retrospectively. Wilkes v. Mo. Highway and Transportation Commission, 762 S.W.2d 27 (Mo.banc).

(1988) Broken down stop sign constituted dangerous condition of government property and sovereign immunity is waived. Donahue v. City of St. Louis, 758 S.W.2d 50 (Mo.banc).

(1988) Placement of a folding partition against a ladder created a dangerous condition of property within meaning of section 537.600, RSMo. Alexander v. State, 756 S.W.2d 539 (Mo.banc).

(1989) Public housing authorities are statutory municipal corporations and exercise only governmental functions which are subject to governmental immunity. Privately owned rental property enrolled in rental assistance program is not “public property” and was not within statutory exception to governmental immunity. (Mo.App. W.D.) Tyler v. Housing Auth. of Kansas City, 781 S.W.2d 110.

(1992) The sovereign immunity doctrine is uniquely applicable to governmental entities and is not transferable to an agent of that entity. The public duty doctrine holds that public officers are not liable in tort for injuries or damages sustained by particular individuals that result from a breach of the duty that officers owe to the general public. Automobile accident victim's attempt to intermingle the two doctrines fails. The abrogation of sovereign immunity in no way implicitly abrogated the public duty doctrine. Beaver v. Gosney, 825 S.W.2d 870 (Mo.App.W.D.).

(1992) A medical center, a not-for-profit corporation, which is not controlled by or answerable to public officials, public entities, or public itself, is not a public entity protected by sovereign immunity. Stacy v. Truman Medical Center, 836 S.W.2d 911 (Mo.banc).

(1993) Court finds a direct conflict between the state doctrine of sovereign immunity and the federal Emergency Medical Treatment and Active Labor Act to extent public hospital claimed to be immune from “patient dumping” claim. Federal act preempted state sovereign immunity doctrine. Helton v. Phelps County Regional Medical Center, 817 F.Supp. 789 (E.D. Mo.).

(1993) Doctrine of sovereign immunity applies to regional planning commission. Where slander is not among the circumstances obligating insurer to pay on behalf of the regional planning under insurance policy, regional planning commission did not waive its sovereign immunity against plaintiff's claim. Balderre v. Beeman, 837 S.W.2d 309 (Mo. App. S.D.).

(1993) Where high speed chase by law enforcement officers resulted in one civilian death and substantial property damage and personal injury to others, statute that waives sovereign immunity for negligent acts or omissions of public employees in operation of motor vehicles in course of employment does not create duty running from individual defendants to either general public or to plaintiffs individually. Boyle v. City of Liberty, Mo., 833 F.Supp. 1436 (W.D. Mo.).

(1993) Plaintiff may have action against city because official immunity doctrine, which provides that public officers are not personally liable for negligent acts related to discretionary duties and performed within scope of their authority, is different legal concept than sovereign immunity doctrine which waives sovereign immunity for injuries resulting from negligent acts of public employees arising out of operation of motorized vehicles. Bachmann v. Welby, 860 S.W.2d 31 (Mo. App. E.D.).

(1993) Statute waives sovereign immunity in certain cases, however, statute does not authorize awarding of costs against state agency. In instances where general assembly waives immunity regarding costs, it explicitly specifies such waivers as it provides in sections 550.020, RSMo, and 536.087, RSMo. Richardson v. State Highway and Transportation Commission, 863 S.W.2d 876 (Mo.banc).

(1999) Doctrine of res ipsa loquitur cannot be used to establish the dangerous-condition exception of this section. Hale ex rel. Hale v. City of Jefferson, 6 S.W.3d 187 (Mo.App.W.D.).

(2001) Section does not bar claims for contribution when compensatory damage claims for injuries result from dangerous conditions on public property and a joint obligation on the liability is shared by tort-feasors. McNeill Trucking Company, Inc. v. Missouri State Highway and Transportation Commission, 35 S.W.3d 846 (Mo.banc).

(2006) Section waives governmental employer's sovereign immunity for its employees' negligent operation of motor vehicle; as official immunity is personal to the governmental employee, the employer is not shielded from liability based upon respondeat superior. Davis v. Lambert-St. Louis International Airport, 193 S.W.3d 760 (Mo.banc).

(2009) Operation of a city-owned emergency medical service is a governmental function, even though the city charges a fee for the service; that service provides a general public benefit and serves the public health and welfare. Richardson v. City of St. Louis, 293 S.W.3d 133 (Mo.App. E.D.).

(2016) Charter school's participation in Missouri public entity risk management fund did not operate as a waiver of sovereign immunity and thus school bus driver's wrongful discharge claim on discrimination on basis of sexual orientation was barred. Moore v. Lift for Life Academy, Inc., 489 S.W.3d 843 (Mo.App.E.D.).



Section 537.602 Supervision of community service work, immunity from liability, when — definitions — community service work not deemed employment and worker not an employee.

Effective 28 Aug 2014

Title XXXVI STATUTORY ACTIONS AND TORTS

537.602. Supervision of community service work, immunity from liability, when — definitions — community service work not deemed employment and worker not an employee. — 1. As used in this section the following terms shall mean:

(1) "Community service work", any work which is performed without compensation and is required in exchange for deferred prosecution of any criminal charge by any federal, state, or local prosecutor under a written agreement;

(2) "Entity", includes any person, for-profit or not-for-profit business, agency, group, charity, organization, or any unit of federal, state, or local government or any of their employees.

2. Any entity which supervises community service work performed as a requirement for deferment of any criminal charge under a written agreement with a federal, state, or local prosecutor, or any entity which derives benefits from the performance of community service work shall be immune from any suit by the person performing the community service work or by any person deriving a cause of action from the person performing the community service work if that cause of action arises from the supervision of the work performed, except that the entity supervising the work shall not be immune from any suit for gross negligence or for an intentional tort.

3. Community service work shall not be deemed employment within the meaning of the provisions of chapter 288 and a person performing community service work under the provisions of this section shall not be deemed an employee within the meaning of the provisions of chapter 287.

(L. 2014 H.B. 1231)



Section 537.610 Liability insurance for tort claims may be purchased by whom — limitation on waiver of immunity — maximum amount payable for claims out of single occurrence — exception — apportionment of settlements — inflation — penalties.

Effective 28 Aug 2009

Title XXXVI STATUTORY ACTIONS AND TORTS

537.610. Liability insurance for tort claims may be purchased by whom — limitation on waiver of immunity — maximum amount payable for claims out of single occurrence — exception — apportionment of settlements — inflation — penalties. — 1. The commissioner of administration, through the purchasing division, and the governing body of each political subdivision of this state, notwithstanding any other provision of law, may purchase liability insurance for tort claims, made against the state or the political subdivision, but the maximum amount of such coverage shall not exceed two million dollars for all claims arising out of a single occurrence and shall not exceed three hundred thousand dollars for any one person in a single accident or occurrence, except for those claims governed by the provisions of the Missouri workers' compensation law, chapter 287, and no amount in excess of the above limits shall be awarded or settled upon. Sovereign immunity for the state of Missouri and its political subdivisions is waived only to the maximum amount of and only for the purposes covered by such policy of insurance purchased pursuant to the provisions of this section and in such amount and for such purposes provided in any self-insurance plan duly adopted by the governing body of any political subdivision of the state.

2. The liability of the state and its public entities on claims within the scope of sections 537.600 to 537.650, shall not exceed two million dollars for all claims arising out of a single accident or occurrence and shall not exceed three hundred thousand dollars for any one person in a single accident or occurrence, except for those claims governed by the provisions of the Missouri workers' compensation law, chapter 287.

3. No award for damages on any claim against a public entity within the scope of sections 537.600 to 537.650, shall include punitive or exemplary damages.

4. If the amount awarded to or settled upon multiple claimants exceeds two million dollars, any party may apply to any circuit court to apportion to each claimant his proper share of the total amount limited by subsection 1 of this section. The share apportioned each claimant shall be in the proportion that the ratio of the award or settlement made to him bears to the aggregate awards and settlements for all claims arising out of the accident or occurrence, but the share shall not exceed three hundred thousand dollars.

5. The limitation on awards for liability provided for in this section shall be increased or decreased on an annual basis effective January first of each year in accordance with the Implicit Price Deflator for Personal Consumption Expenditures as published by the Bureau of Economic Analysis of the United States Department of Commerce. The current value of the limitation shall be calculated by the director of the department of insurance, financial institutions and professional registration, who shall furnish that value to the secretary of state, who shall publish such value in the Missouri Register as soon after each January first as practicable, but it shall otherwise be exempt from the provisions of section 536.021.

6. Any claim filed against any public entity under this section shall be subject to the penalties provided by supreme court rule 55.03, or any successor rule.

(L. 1978 H.B. 1650 § 2, A.L. 1989 H.B. 161, A.L. 1999 S.B. 295 & 46, A.L. 2009 H.B. 481)

CROSS REFERENCE:

Liability of state and public entities, increases to be effective on certain causes of actions, when, 537.615

(2000) Statutory cap does not apply to postjudgment interest on damage awards against the State. Benoit v. Missouri Highway and Transportation Commission, 33 S.W.3d 663 (Mo.App.S.D.).



Section 537.615 Liability of state increase to apply, when.

Effective 28 Aug 1999

Title XXXVI STATUTORY ACTIONS AND TORTS

537.615. Liability of state increase to apply, when. — The provisions of this act* increasing the liability of the state and its public entities shall only be applied to those causes of action that accrue on or after January 1, 2000.

(L. 1999 S.B. 295 & 46 § 1)

*"This act" (S.B. 295 & 46, 1999) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 537.620 Political subdivisions may jointly create entity to provide insurance — entity created not deemed an insurance company or insurer.

Effective 28 Aug 2011

Title XXXVI STATUTORY ACTIONS AND TORTS

537.620. Political subdivisions may jointly create entity to provide insurance — entity created not deemed an insurance company or insurer. — Notwithstanding any direct or implied prohibitions in chapter 375, 377, or 379, any three or more political subdivisions of this state may form a business entity for the purpose of providing liability and all other insurance, including insurance for elderly or low-income housing in which the political subdivision has an insurable interest, for any of the subdivisions upon the assessment plan as provided in sections 537.600 to 537.650. Any public governmental body or quasi-public governmental body, as defined in section 610.010, and any political subdivision of this state or any other state may join this entity and use public funds to pay any necessary assessments. Except for being subject to the regulation of the director of the department of insurance, financial institutions and professional registration under sections 375.930 to 375.948, sections 375.1000 to 375.1018, and sections 537.600 to 537.650, any such business entity shall not be deemed to be an insurance company or insurer under the laws of this state, and the coverage provided by such entity and the administration of such entity shall not be deemed to constitute the transaction of an insurance business. Risk coverages procured under this section shall not be deemed to constitute a contract, purchase, or expenditure of public funds for which a public governmental body, quasi-public governmental body, or political subdivision is required to solicit competitive bids.

(L. 1978 H.B. 1650 § 3, A.L. 1988 S.B. 532, A.L. 1999 S.B. 28, A.L. 2006 H.B. 1703, A.L. 2011 S.B. 57)



Section 537.625 Procedure to form insurance entity.

Effective 02 Jun 1988, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

537.625. Procedure to form insurance entity. — 1. Any group of subdivisions desiring to provide liability and all other insurance for its members shall pay a license fee of one hundred dollars and file articles of association with the director of the department of insurance, financial institutions and professional registration. The articles shall be filed in accordance with the provisions of sections 375.201 to 375.236. The articles shall include the names of the political subdivisions initially associated, the method by which other subdivisions may be admitted to the association as members, the purposes for which organized, the amount of the initial assessment which is to be paid into the association, the method of assessment thereafter and the maximum amount of any assessment which the association may make against any member. The articles of association shall provide for bylaws and for the amendment of the bylaws and the articles of association.

2. Each association shall designate and maintain a registered agent within this state. Service upon the agent is service upon the association and each of its members.

3. The articles of association shall be accompanied by a copy of the initial bylaws of the association. The bylaws shall provide for a governing body for the association, a manner of election thereof, the manner in which assessments will be made, the specific kinds of insurance or indemnification which will be offered, the classes of membership which will be offered, and may provide that assessments of various amounts for particular classes of membership may be made. All assessments shall be uniform within classes. The bylaws may provide for the transfer of risks to other insurance companies or for reinsurance.

(L. 1978 H.B. 1650 § 4, A.L. 1988 S.B. 532)

Effective 6-02-88



Section 537.630 Director to approve articles and issue license.

Effective 28 Aug 1978

Title XXXVI STATUTORY ACTIONS AND TORTS

537.630. Director to approve articles and issue license. — The director of the department of insurance, financial institutions and professional registration shall, within thirty days after the articles of association are filed with him, determine if the proposed association meets the requirements of sections 537.600 to 537.650. If it does, he shall issue a license to the association authorizing it to do business for a one-year period.

(L. 1978 H.B. 1650 § 5)



Section 537.635 Entity to be treated as corporation — not to produce profit — may pay dividends, when.

Effective 28 Aug 1999

Title XXXVI STATUTORY ACTIONS AND TORTS

537.635. Entity to be treated as corporation — not to produce profit — may pay dividends, when. — The association may, on the seventh day thereafter, commence to do business. The association shall be a body corporate, and shall do business as a corporation. No member of the association shall be liable for any amounts because of his or her membership in the association other than his or her assessments as provided in the articles of association and the bylaws of the association. The business of the association shall be conducted so as to preclude any distribution of income, profit or property of the association to the individual members thereof except in payment of claims or indemnities or upon the final dissolution of the association, but the association may pay dividends to its members as long as the association has a positive surplus both before and after any such dividend is declared.

(L. 1978 H.B. 1650 § 6, A.L. 1999 S.B. 28)



Section 537.640 Director to examine — renewal license fee — amendments to articles.

Effective 28 Aug 2006

Title XXXVI STATUTORY ACTIONS AND TORTS

537.640. Director to examine — renewal license fee — amendments to articles. — 1. The director of the department of insurance, financial institutions and professional registration shall be authorized in accordance with section 374.205 to examine into the affairs of any association organized under the provisions of sections 537.620 to 537.650 and may, in accordance with section 374.045, make such rules and regulations as may be necessary for the execution of the functions vested in him. Annually thereafter, within thirty days before the expiration of its license, each association shall pay a renewal license fee of one hundred dollars and shall file a statement with the director of the department of insurance, financial institutions and professional registration giving a report of its activities for the preceding year.

2. Any existing association shall also, at the time it files for renewal of its license, file any amendments to its articles of association or bylaws which have been adopted in the preceding year.

(L. 1978 H.B. 1650 § 7, A.L. 2006 H.B. 1703)



Section 537.645 Director may take charge of entity, when.

Effective 28 Aug 1978

Title XXXVI STATUTORY ACTIONS AND TORTS

537.645. Director may take charge of entity, when. — If at any time any association fails or refuses to pay any claim finally adjudged to be due pursuant to the provisions of its articles of association and bylaws, or if the director of the department of insurance, financial institutions and professional registration determines that the association is unable to satisfy its contractual obligations, he shall immediately take charge of the association, its assets and affairs, and wind up same as now provided by law in the case of life insurance companies.

(L. 1978 H.B. 1650 § 8)



Section 537.650 Premium tax not required.

Effective 28 Aug 1978

Title XXXVI STATUTORY ACTIONS AND TORTS

537.650. Premium tax not required. — No association organized pursuant to the provisions of sections 537.620 to 537.650 shall be required to pay any premium tax in connection with the conduct of its business.

(L. 1978 H.B. 1650 § 9)



Section 537.675 Tort victims' compensation fund established — definitions — notification of punitive damage award to attorney general, lien for deposit into fund — legal services for low-income people.

Effective 28 Aug 2010

Title XXXVI STATUTORY ACTIONS AND TORTS

537.675. Tort victims' compensation fund established — definitions — notification of punitive damage award to attorney general, lien for deposit into fund — legal services for low-income people. — 1. As used in sections 537.675 through 537.693, the following terms mean:

(1) "Annual claims", that period of time commencing on the first day of January of every year after December 31, 2002, and ending on the last day of that calendar year;

(2) "Commission", the labor and industrial relations commission;

(3) "Division", the division of workers' compensation;

(4) "Punitive damage final judgment", an award for punitive damages excluding interest that is no longer subject to review by courts of this state or of the United States;

(5) "Uncompensated tort victim", a person who:

(a) Is a party in a personal injury or wrongful death lawsuit; or is a tort victim whose claim against the tort-feasor has been settled for the policy limits of insurance covering the liability of such tort-feasor and such policy limits are inadequate in light of the nature and extent of damages due to the personal injury or wrongful death;

(b) Unless described in paragraph (a) of this subdivision:

a. Has obtained a final monetary judgment in that lawsuit described in paragraph (a) of this subdivision against a tort-feasor for personal injuries, or wrongful death in a case in which all appeals are final;

b. Has exercised due diligence in enforcing the judgment; and

c. Has not collected the full amount of the judgment;

(c) Is not a corporation, company, partnership or other incorporated or unincorporated commercial entity;

(d) Is not any entity claiming a right of subrogation;

(e) Was not on house arrest and was not confined in any federal, state, regional, county or municipal jail, prison or other correctional facility at the time he or she sustained injury from the tort-feasor;

(f) Has not pleaded guilty to or been found guilty of two or more felonies, where such two or more felonies occurred within ten years of the occurrence of the tort in question, and where either of such felonies involved a controlled substance or an act of violence; and

(g) Is a resident of the state of Missouri or sustained personal injury or death by a tort which occurred in the state of Missouri.

2. There is created the "Tort Victims' Compensation Fund". Unexpended moneys in the fund shall not lapse at the end of the biennium as provided in section 33.080.

3. Any party receiving a judgment final for purposes of appeal for punitive damages in any case filed in any division of any circuit court of the state of Missouri shall notify the attorney general of the state of Missouri of such award, except for actions claiming improper health care pursuant to chapter 538. The state of Missouri shall have a lien for deposit into the tort victims' compensation fund to the extent of fifty percent of the punitive damage final judgment which shall attach in any such case after deducting attorney's fees and expenses. In each case, the attorney general shall serve a lien notice by certified mail or registered mail upon the party or parties against whom the state has a claim for collection of its share of a punitive damage final judgment. On a petition filed by the state, the court, on written notice to all interested parties, shall adjudicate the rights of the parties and enforce the lien. The lien shall not be satisfied out of any recovery until the attorney's claim for fees and expenses is paid. The state can file its lien in all cases where punitive damages are awarded upon the entry of the judgment final for purposes of appeal. The state cannot enforce its lien until there is a punitive damage final judgment. Cases resolved by arbitration, mediation or compromise settlement prior to a punitive damage final judgment are exempt from the provisions of this section. Nothing in this section shall hinder or in any way affect the right or ability of the parties to any claim or lawsuit to compromise or settle such claim or litigation on any terms and at any time the parties desire.

4. The state of Missouri shall have no interest in or right to intervene at any stage of any judicial proceeding pursuant to this section, except to enforce its lien rights as provided in subsection 3 of this section.

5. Twenty-six percent of all payments deposited into the tort victims' compensation fund and all interest accruing on the principal regardless of source or designation shall be transferred to the basic civil legal services fund established in section 477.650. Moneys in the tort victims' compensation fund shall not be used to pay any portion of a refund mandated by Article X, Section 18 of the Constitution.

(L. 1987 H.B. 700 § 40, A.L. 1996 S.B. 869, A.L. 2001 H.B. 107, A.L. 2008 S.B. 1016, A.L. 2010 H.B. 1965)

(2002) Provision permitting state to assert lien on 50% of final judgment for punitive damages does not violate the excessive fine provision of the Eighth Amendment, the Due Process Clause of the Fourteenth Amendment, or the takings clause of the Fifth Amendment. Hoskins v. Business Men's Assurance, 79 S.W.3d 901 (Mo.banc).



Section 537.678 Percentage of fund to be used to assist uncompensated tort victims — filing of claims, procedure.

Effective 28 Aug 2001

Title XXXVI STATUTORY ACTIONS AND TORTS

537.678. Percentage of fund to be used to assist uncompensated tort victims — filing of claims, procedure. — 1. Seventy-four percent of all payments received by the tort victims' compensation fund regardless of source or designation shall, upon appropriation, be appropriated to the division of workers' compensation to assist uncompensated tort victims and shall be used for no other purpose. Notwithstanding the provisions of section 33.080, any balance remaining in the budget of the division of workers' compensation for compensation of uncompensated tort victims shall not be transferred to general revenue but shall remain in the fund. Moneys in the tort victims' compensation fund shall not be used to pay any portion of a refund mandated by Article X, Section 18 of the Constitution.

2. The division of workers' compensation shall, pursuant to the provisions of sections 537.678 to 537.693, have jurisdiction to determine and award compensation to or on behalf of uncompensated tort victims. The requirement that the uncompensated tort victim has obtained a final judgment may be waived by the division based upon the tort-feasor's bankruptcy, inability to identify the tort-feasor or inability to obtain service of process on the tort-feasor after making a good faith effort to do so or the claim against tort-feasor has been settled for the insurance policy limits available to cover the liability of such tort-feasor and such policy limits are inadequate in light of the injury suffered by the tort victim. The division is not required to award compensation, nor is it required to award the full amount claimed. The division shall base its award of compensation upon independent verification obtained during its investigation. In no case shall the amount paid to the individual exceed the lesser of either the net award granted by the court or jury, or the amount remaining in the tort victims' compensation fund, provided, however, that no award shall exceed three hundred thousand dollars.

3. Claims shall be made by filing an application for compensation with the division. The division shall furnish an application form which shall include:

(1) The name and address of the uncompensated tort victim;

(2) If the claimant is not the uncompensated tort victim, the name and address of the claimant and relationship to the victim, the name and address of any dependents of the victim, and the extent to which each is so dependent;

(3) The date and nature of the tort on which the application for compensation is based;

(4) The date and court in which a judgment was rendered against the tort-feasor, including the judgment amount specifying medical costs, if available. If no final judgment was obtained and the claimant is requesting a waiver pursuant to subsection 2 of this section, the application shall include a statement establishing the basis for a waiver;

(5) The nature and extent of the injuries sustained by the victim, the names and addresses of those giving medical and hospital treatment to the victim and whether death resulted;

(6) The loss to the claimant or a dependent resulting from the injury or death;

(7) The amount of benefits, payments or awards, if any, payable from any source that the claimant or dependent has received or for which the claimant or dependent is eligible as a result of the injury or death;

(8) Releases by the claimant authorizing any reports, documents and other information relating to the matters specified pursuant to this section to be obtained by the division; and

(9) Any other information as the division determines is necessary.

4. In addition to the application, the division may require that the claimant submit materials substantiating the facts stated in the application.

5. If the division finds that an application does not contain the required information or that the facts stated therein have not been substantiated, it shall notify the claimant in writing of the specific additional items or information or materials required and that the claimant has thirty days from the date of mailing in which to furnish those items to the division. Unless a claimant requests and is granted an extension of time by the division, the division may reject, without prejudice to refiling of another application for the same matter, the claim of the claimant for failure to file the additional information or materials within the specified time. Extensions of time to file such additional information shall be freely granted.

6. The claimant may file an amended application or additional substantiating materials to correct inadvertent errors or omissions at any time before the division has completed its consideration of the original application.

7. Any state or local agency, including a prosecuting attorney or law enforcement agency, shall make available without cost to the fund, all reports, files and other appropriate information that the division requests in order to make a determination that a claimant is eligible for an award pursuant to sections 537.675 to 537.693.

8. Any notice required pursuant to sections 537.675 to 537.693, with the exception of the lien notice required by subsection 3 of section 537.675, shall be sent by first class mail, postage prepaid, to the party's last known address or to the last known address of the party's attorney or other legal representative.

(L. 2001 H.B. 107)



Section 537.681 Eligibility requirements — waiver of certain requirements, when — incarcerated victim, procedure.

Effective 28 Aug 2001

Title XXXVI STATUTORY ACTIONS AND TORTS

537.681. Eligibility requirements — waiver of certain requirements, when — incarcerated victim, procedure. — 1. The following persons shall be eligible for compensation pursuant to sections 537.675 to 537.693:

(1) An uncompensated tort victim; and

(2) In the case of the death of the uncompensated tort victim as a direct result of the tort:

(a) The class of persons identified in subsection 1 of section 537.080; and

(b) Any relative of the uncompensated tort victim who legally assumes the obligation for, or who has incurred medical or burial expenses as a direct result of the tort at issue.

2. An uncompensated tort victim that is found personally liable on a cross-complaint of tort, or found to have been contributorily or comparatively negligent, shall only be eligible to receive compensation to the extent of the favorable net amount awarded by the judge or jury. No uncompensated tort victim or other eligible claimant shall be denied compensation solely because such person is a relative of the tort-feasor or was living with the tort-feasor as a family or household member at the time of the injury or death. The division, however, may award compensation to a victim or other eligible claimant only if the division can reasonably determine that the tort-feasor will receive no substantial economic benefit or unjust enrichment from the compensation.

3. The division may waive the requirements of paragraph (e) of subdivision (5) of subsection 1 of section 537.675 if it determines that the interest of justice would be served by doing so.

4. In the case of an uncompensated tort victim or other eligible claimant who is incarcerated as a result of a conviction of a crime not related to the incident which is the basis for the claimant's application:

(1) The division shall suspend all proceedings and payments until such time as the uncompensated tort victim or other eligible claimant is released from incarceration;

(2) The division shall notify the claimant at the time the proceedings are suspended of the right to reactivate the claim within six months of his or her release from incarceration;

(3) The uncompensated tort victim or other eligible claimant may file an application to request that the case be reactivated not later than six months after the date he or she is released from incarceration. Failure to file such request within the six-month period shall serve as a bar to any recovery.

(L. 2001 H.B. 107)



Section 537.684 Filing of a claim, determining compensation, procedure — payment of claims.

Effective 28 Aug 2010

Title XXXVI STATUTORY ACTIONS AND TORTS

537.684. Filing of a claim, determining compensation, procedure — payment of claims. — 1. A claim for compensation may be filed by a person eligible for compensation or, if the person is an incapacitated or disabled person, or a minor, by the person's spouse, parent, conservator or guardian.

2. A claim shall be filed not later than two years after the judgment upon which it is based becomes final and all appeals are final. If there is no judgment, claims must be filed within time limits prescribed pursuant to section 516.120, except for cases resulting in death, in which case claims must be filed within time limits prescribed pursuant to section 537.100.

3. Each claim shall be filed in person or by mail. The division shall investigate such claim prior to the opening of formal proceedings. The director of the division shall assign an administrative law judge, associate administrative law judge or legal advisor within the division to hear any claim for compensation filed. The claimant shall be notified of the date and time of any hearing on the claim. In determining the amount of compensation for which a claimant is eligible, the division shall:

(1) Consider the facts stated on the application filed pursuant to section 537.678;

(2) Obtain a copy of the final judgment, if any, from the appropriate court;

(3) Determine the amount of the loss to the claimant, or the victim's survivors or dependents; and

(4) If there is no final judgment, determine the degree or extent to which the victim's acts or conduct provoked, incited or contributed to the injuries or death of the victim.

4. The claimant may present evidence and testimony on his or her own behalf or may retain counsel.

5. Prior to any hearing, the person filing a claim shall submit reports, if available, from all hospitals, physicians or surgeons who treated or examined the victim for the injury for which compensation is sought. If, in the opinion of the division, an examination of the injured victim or a report on the cause of death of the victim would be of material aid, the division may appoint a duly qualified, impartial physician to make an examination and report. A finding of the judge or jury in the underlying case shall be considered as evidence.

6. Each and every payment shall be exempt from attachment, garnishment or any other remedy available to creditors for the collection of a debt, provided however, this section shall not in any way affect the right of any attorney who represents or represented any claimant to collect any fee or expenses to which he or she is entitled.

7. Payments of compensation shall not be made directly to any person legally incompetent to receive them but shall be made to the parent, guardian or conservator for the benefit of such minor, disabled or incapacitated person.

8. For payment of all claims from the fund, the division shall determine the aggregate amount of all awards made on those claims filed during an annual claims period. Such determination shall be made on or before the thirtieth day of June in the next succeeding year. If the aggregate value of the awards does not exceed the total amount of money in the fund, then the awards shall be paid in full on or before the thirtieth day of September in the next succeeding year. If the aggregate value of the awards does exceed the total amount of money in the fund, then the awards shall be paid on a pro rata basis on or before the thirtieth day of September in the next succeeding year.

9. If there are no funds available, then no claim shall be paid until funds have accumulated in the tort victims' compensation fund and have been appropriated to the division for payment to uncompensated tort victims. When sufficient funds become available for payment of claims of uncompensated tort victims, awards that have been determined but have not been paid shall be paid in chronological order with the oldest paid first, based upon the date on which the application was filed with the division. Any award pursuant to this subsection that cannot be paid due to a lack of funds appropriated for payment of claims of uncompensated tort victims shall not constitute a claim against the state.

10. In the event there are no funds available for payment of claims, then the division may suspend all action related to valuing claims and granting awards until such time as funds in excess of one hundred thousand dollars have accumulated in the tort victims' compensation fund, at which time the division shall resume its claim processing duties.

(L. 2001 H.B. 107, A.L. 2010 H.B. 1965)



Section 537.687 Medical records submitted, when — violation, penalty.

Effective 28 Aug 2001

Title XXXVI STATUTORY ACTIONS AND TORTS

537.687. Medical records submitted, when — violation, penalty. — 1. Upon request by the division for verification of injuries of victims, a medical provider shall submit medical records and other information requested by the division. Any costs to the claimant for obtaining and providing such information may be submitted as part of the claim.

2. Failure to submit the information as required by this section shall be an infraction.

(L. 2001 H.B. 107)



Section 537.690 Petition for review of a decision by the division filed with commission — judicial review permitted, when.

Effective 28 Aug 2001

Title XXXVI STATUTORY ACTIONS AND TORTS

537.690. Petition for review of a decision by the division filed with commission — judicial review permitted, when. — 1. Any of the parties to a decision of the division on a claim heard under the provisions of sections 537.675 to 537.693 may, within thirty days following the date of notification or mailing of such decision, file a petition with the labor and industrial relations commission to have the decision reviewed by the commission. The commission may allow or deny a petition for review. If a petition is allowed, the commission may affirm, reverse or set aside the decision of the division on the basis of the evidence previously submitted in such case or may take additional evidence or may remand the matter to the division with directions. The commission shall promptly notify the parties of its decision and the reasons therefor.

2. Any petition for review filed pursuant to subsection 1 of this section shall be deemed to be filed as of the date endorsed by the United States Postal Service on the envelope or container in which such petition is received.

3. Any party who is aggrieved by a final decision of the commission entered pursuant to the provisions of subsections 1 and 2 of this section may seek judicial review thereof by appealing, within twenty days of a final decision to the appellate court having jurisdiction in the area where the appellant resides. In such proceedings the attorney general, on behalf of the tort victims' compensation fund, shall defend the decision of the commission. The commission shall not be a party in such actions.

(L. 2001 H.B. 107)



Section 537.693 Right of subrogation, payment of a claim — division lien on any compensation received by claimant — rulemaking authority.

Effective 28 Aug 2001

Title XXXVI STATUTORY ACTIONS AND TORTS

537.693. Right of subrogation, payment of a claim — division lien on any compensation received by claimant — rulemaking authority. — 1. Payment of any compensation pursuant to sections 537.675 to 537.693 shall vest in the state of Missouri a right of subrogation to the extent of such compensation paid, to any right or right of action of the claimant to recover payments with respect to which the compensation has been paid and to enforce the underlying judgment against the tort-feasor. The attorney general may enforce the subrogation interest, and may file suit to enforce that right of subrogation.

2. The division shall have a lien on any compensation received by the claimant from the tort-feasor or the tort-feasor's agent after payment by the division to the claimant, in addition to compensation received pursuant to the provisions of sections 537.675 to 537.693, for injuries or death resulting from the incident upon which the claim is based. The claimant shall retain, as trustee for the division, so much of the recovered funds as necessary to reimburse the Missouri tort victims' compensation fund to the extent that compensation was paid to the claimant from that fund.

3. If a claimant initiates any legal proceeding to recover restitution or damages or enforce the underlying judgment related to the tort upon which the claim is based, or if the claimant enters into negotiations to receive any proceeds in settlement or a claim for restitution or damages related to the tort, the claimant shall give the division written notice within fifteen days of the filing of the action or entering into negotiations. The division may intervene in the proceeding of a claimant to enforce its subrogation interest. If a claimant fails to give such written notice to the division within the stated time period or prior to any attempt by claimant to reach a negotiated settlement of claims for recovery of damages related to the tort upon which the claim is based, the division's right of subrogation to receive or recover funds from claimant, to the extent that compensation was awarded by the division, shall not be reduced in any amount or percentage by the costs incurred by claimant attributable to such legal proceedings or settlement, including, but not limited to, attorney's fees, investigative costs or court costs; however, if the claimant provides written notice to the division as required in this section then the subrogation interest of the division shall be reduced by a percentage equal to the percentage that the attorney's fees and expenses incurred by the claimant bears to the total recovery.

4. Whenever the division shall deem it necessary to protect, maintain or enforce the division's right to subrogation or to exercise any of its powers to carry out any of its duties or responsibilities, the attorney general may initiate legal proceedings or intervene in legal proceedings as the division's legal representative.

5. The division is hereby granted authority to adopt rules and regulations, consistent with the provisions of sections 537.678 to 537.693, which rules and regulations may govern application for and distribution of those moneys appropriated to the division from the tort victims' compensation fund.

6. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in subsection 5 of this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2001, shall be invalid and void.

(L. 2001 H.B. 107)



Section 537.700 Public entity risk management fund established — definitions — who may participate.

Effective 20 Jun 1986, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

537.700. Public entity risk management fund established — definitions — who may participate. — 1. There is hereby created the "Missouri Public Entity Risk Management Fund", which shall be a body corporate and politic. The board of trustees of this fund shall have the powers and duties specified in sections 537.700 to 537.755 and such other powers as may be necessary or proper to enable it, its officers, employees and agents to carry out fully and effectively all the purposes of sections 537.700 to 537.755.

2. Unless otherwise clearly indicated by the context, the following words and terms as used in sections 537.700 to 537.755 mean:

(1) "Board", the board of trustees of the Missouri public entity risk management fund;

(2) "Fund", the Missouri public entity risk management fund established by subsection 1 of this section;

(3) "Public entity", any city, county, township, village, town, municipal corporation, school district, special purpose or taxing district, or any other local public body created by the general assembly.

3. Any public entity may participate in the Missouri public entity risk management fund and use public funds to pay any assessment made in conjunction with the fund.

(L. 1986 H.B. 1435 & 1461)

Effective 6-20-86



Section 537.705 Effect of participation in fund — use of funds, limits — board of trustees, duties — staff — board to be notified of claims, when — board may contract with independent insurance agents.

Effective 28 Aug 1999

Title XXXVI STATUTORY ACTIONS AND TORTS

537.705. Effect of participation in fund — use of funds, limits — board of trustees, duties — staff — board to be notified of claims, when — board may contract with independent insurance agents. — 1. All public entities in Missouri shall have the option of participating in the fund and making annual contributions to the fund in the amount determined by the board in accordance with the provisions of section 379.470 relating to rates established by insurers. Participation in the fund has the same effect as purchase of insurance by the public entity, as otherwise provided by law, and shall have the same effect as a self-insurance plan adopted by the governing body of any political subdivision of the state. Moneys in the fund shall be available for:

(1) The payment and settlement of all claims for which coverage has been obtained by any public entity in accordance with coverages offered by the board;

(2) The payment and settlement of tort claims against any officer or employee of a participating public entity for which coverage has been obtained by any public entity in accordance with coverages offered by the board when the claim is upon conduct of such officer or employee arising out of and performed in connection with his or her official duties on behalf of the participating public entity;

(3) Attorney's fees and expenses incurred in the settlement and defense of such entities and persons for claims specified in this subsection.

2. No amount in excess of the amount specified by section 537.756 shall be paid from the fund for the payment and settlement of claims arising out of any single occurrence.

3. The board of trustees of the fund will negotiate the settlement of and provide the defense of any claim for which coverage has been obtained by any public entity in accordance with coverages offered by the board. The board of trustees of the fund shall make the final determination on the settlement of any claim, or any portion of any claim, which requires payment from the fund. For any year in which any public entity does not make a yearly contribution to the fund, the board of trustees of the fund shall not be responsible, in any way, for negotiating the settlement of any claim arising from an occurrence in that year, providing any defense of any claim arising from an occurrence in that year, making any payment on any claim arising from an occurrence in that year, or making any payment on any judgment on any claim arising from an occurrence in that year. Any public entity which discontinues its participation in the fund may not resume participation for a period of three years from the date it discontinues participation.

4. All staff for the Missouri public entity risk management fund shall be provided by the office of administration except as otherwise specifically determined by the board. The fund shall reimburse the office of administration for all costs of providing staff required by this subsection. Such reimbursement shall be made on an annual basis, pursuant to contract negotiated between the fund and the office of administration. As established in section 537.700, the Missouri public entity risk management fund is a body corporate and politic, and the state of Missouri shall not be liable in any way with respect to claims made against the fund or against entities or individuals covered by the fund, nor with respect to any expense of operation of the fund. Money in the fund is not state money nor is it money collected or received by the state.

5. Each participating public entity shall notify the board of trustees of the fund within seven working days of the time notice is received that a claim from an occurrence has been made against the entity, or one of its officers or employees. The public entity shall supply information to the board of trustees of the fund concerning any claim upon request. It shall also notify the board of trustees of the fund upon the closing of any claim.

6. The board may contract with independent insurance agents, authorizing such agents to accept contributions to the fund from public entities on behalf of the board upon such terms and conditions as the board deems necessary, and may provide a reasonable method of compensating such agents. Such compensation shall not be additional to the contribution to the fund.

(L. 1986 H.B. 1435 & 1461, A.L. 1993 S.B. 88, A.L. 1999 S.B. 295 & 46)

(2003) Section does not violate payment of punitive damages but does not prohibit such coverage. Naucke v. Missouri Public Entity Risk Management Fund, 95 S.W.3d 166 (Mo.App.W.D.).



Section 537.710 Board of trustees established — members, appointment, qualifications, terms, liability limited.

Effective 20 Jun 1986, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

537.710. Board of trustees established — members, appointment, qualifications, terms, liability limited. — 1. There is hereby established a "Board of Trustees" of the Missouri public entity risk management fund which shall consist of the attorney general, the commissioner of administration and four members, appointed by the governor with the advice and consent of the senate, who are officers or employees of those public entities participating in the fund. No more than two members appointed by the governor shall be of the same political party. The members appointed by the governor shall serve four-year terms, except that the original appointees shall be appointed for the following terms: One for one year, one for two years, one for three years, and one for four years. Any vacancies occurring on the board shall be filled in the same manner. In appointing the initial board of trustees the governor may anticipate which public entities will participate in the fund, and the appointees may serve the terms designated herein, unless they sooner resign or are removed in accordance with law.

2. No trustee shall be liable personally in any way with respect to claims made against the fund or against entities or individuals covered by the fund.

(L. 1986 H.B. 1435 & 1461)

Effective 6-20-86



Section 537.715 Board of trustees — officers.

Effective 20 Jun 1986, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

537.715. Board of trustees — officers. — 1. The board shall elect one of their members as chairman. He shall preside over meetings of the board and perform such other duties as shall be required by action of the board.

2. The chairman shall appoint another board member as vice chairman, and the vice chairman shall perform the duties of the chairman in the absence of the latter or upon his inability or refusal to act.

3. The board shall appoint a secretary who shall have charge of the offices and records of the fund, subject to the direction of the board.

4. Any summons or writ issued by the courts of the state shall be served upon the chairman, or, in his absence, on the vice chairman, or upon a registered agent which the board shall designate.

(L. 1986 H.B. 1435 & 1461)

Effective 6-20-86



Section 537.720 Board, meetings — quorum — expenses.

Effective 20 Jun 1986, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

537.720. Board, meetings — quorum — expenses. — 1. The board shall meet in Jefferson City, Missouri, upon the written call of the chairman or by the agreement of any three members of the board. Notice of the meeting shall be delivered to all other trustees in person or by depositing notice in a United States post office in a properly stamped and addressed envelope not less than six days prior to the date fixed for the meeting. The board may meet at any time by unanimous mutual consent. There shall be at least one meeting in each quarter.

2. Four trustees shall constitute a quorum for the transaction of business, and any official action of the board shall be based on a majority vote of the trustees present.

3. The trustees shall serve without compensation but shall receive from the fund their actual and necessary expenses incurred in the performance of their duties for the board.

4. Duties performed for the fund by any member of the board who is an employee of a public entity shall be considered duties in connection with the regular employment of such individual, and he shall suffer no loss in regular compensation by reason of the performance of such duties.

(L. 1986 H.B. 1435 & 1461)

Effective 6-20-86



Section 537.725 Board — records — reports — principal office — seal.

Effective 20 Jun 1986, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

537.725. Board — records — reports — principal office — seal. — 1. The board shall keep a complete record of all its proceedings.

2. A statement covering the operations of the fund for the year, including income and disbursements, and of the financial condition of the fund at the end of the year, showing the valuation and appraisal of its assets and liabilities, as of July first, shall each year be delivered to the governor and be made readily available to public entities.

3. The principal office of the fund shall be in Jefferson City, Missouri. The fund shall have a seal inscribed "Missouri Public Entity Risk Management Fund", which shall be in the custody of its secretary. The courts of this state shall take judicial notice of the seal. All copies of records, books, and written instruments which are kept in the office of the fund and are certified by the secretary under the seal shall be proved or admitted in any court or proceeding as provided in section 109.130.

(L. 1986 H.B. 1435 & 1461)

Effective 6-20-86



Section 537.730 Board — duties — rulemaking authority — subpoena power — prohibited activities.

Effective 28 Aug 1993

Title XXXVI STATUTORY ACTIONS AND TORTS

537.730. Board — duties — rulemaking authority — subpoena power — prohibited activities. — 1. The general administration of, and responsibility for, the proper operation of the fund, including all decisions relating to payments from the fund, are hereby vested in the board of trustees.

2. The board shall determine and prescribe all rules, regulations, coverages to be offered, forms and rates to carry out the purposes of sections 537.700 to 537.755.

3. The board shall have the power to subpoena witnesses or obtain the production of records when necessary for the performance of its duties.

4. Subject to the provisions of the constitution and sections 537.700 to 537.755, the board shall have exclusive jurisdiction and control over the funds and property of the fund.

5. No trustee or staff member of the fund shall receive any gain or profit from any moneys or transactions of the fund.

6. Any trustee or staff member accepting any gratuity or compensation for the purpose of influencing his action with respect to the investment of the funds of the system or in the operations of the fund shall forfeit his office and in addition shall be subject to the penalties prescribed in section 576.020.

7. The board shall have the authority to use moneys from the fund to purchase one or more policies of insurance or reinsurance to cover the liabilities of participating public entities which are covered by the fund.

8. If such insurance can be procured, the board shall have the authority to procure insurance covering participating public entities and their officers and employees for amounts in excess of the amount specified by section 537.756 per occurrence for liabilities covered by the fund. The costs of such insurance shall be considered in determining the contribution of each public entity.

9. The board shall have the authority to use moneys from the fund to assist participating entities in assessing and reducing the risk of liabilities which may be covered by the fund.

(L. 1986 H.B. 1435 & 1461, A.L. 1993 S.B. 88)



Section 537.735 Fund account, how maintained.

Effective 20 Jun 1986, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

537.735. Fund account, how maintained. — 1. The board shall set up and maintain a Missouri public entity risk management fund account in which shall be placed all contributions, premiums, and income from all sources. All property, money, funds, investments, and rights which shall belong to, or be available for expenditure or use by, the fund shall be dedicated to and held in trust for the purposes set out in sections 537.700 to 537.755 and no other. The board shall have power, in the name of and on behalf of the fund, to purchase, acquire, hold, invest, lend, lease, sell, assign, transfer, and dispose of all property, rights, and securities, and enter into written contracts, all as may be necessary or proper to carry out the purposes of section 537.700 or 537.755.

2. All moneys received by or belonging to the fund shall be paid to the secretary and deposited by him to the credit of the fund in one or more banks or trust companies. No such money shall be deposited in or be retained by any bank and trust company which does not have on deposit with the board at the time the kind and value of collateral required by section 30.270 for depositories of the state treasurer. The secretary shall be responsible for all funds, securities, and property belonging to the fund, and shall give such corporate surety bond for the faithful handling of the same as the board shall require.

3. So far as practicable, the funds and property of the fund shall be kept safely invested so as to earn a reasonable return. The board may invest the funds of the fund as permitted by the laws of Missouri relating to the investment of the capital, reserve, and surplus funds of casualty insurance companies organized under the laws of Missouri.

(L. 1986 H.B. 1435 & 1461)

Effective 6-20-86



Section 537.740 Insufficient contributions, assessment, abatement, deferral — retroactive application.

Effective 28 Aug 1999

Title XXXVI STATUTORY ACTIONS AND TORTS

537.740. Insufficient contributions, assessment, abatement, deferral — retroactive application. — 1. If contributions to the fund do not produce sufficient funds to pay any claims which may be due, the board shall assess and each member, including any member who has withdrawn but was a member in the year in which the assessment is required, shall pay such additional amounts which are each member's proportionate share of total claims allowed and due. The board may abate or defer any part of the additional assessment of a member, if, in the opinion of the board, payment of the additional assessment would impair the ability of the member to fulfill its contractual obligations. The provisions of this subsection shall apply retroactively to the creation of the Missouri public entity risk management fund.

2. The board, in order to carry out the purposes for which the fund is established, may select and employ, or contract with, persons experienced in insurance underwriting, accounting, the servicing of claims, and rate making, who shall serve at the board's pleasure, as technical advisors in establishing the annual contribution, or may call upon the director of the department of insurance, financial institutions and professional registration for such services.

(L. 1986 H.B. 1435 & 1461, A.L. 1993 S.B. 88, A.L. 1999 S.B. 295 & 46)



Section 537.745 Construction of provisions.

Effective 20 Jun 1986, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

537.745. Construction of provisions. — 1. Nothing in sections 537.700 to 537.755, shall be construed to broaden or restrict the liability of the public entities participating in the fund beyond the provisions of sections 537.600 to 537.610, nor to abolish or waive any defense at law which might otherwise be available to any public entity or its officers and employees.

2. All persons and entities protected by the fund shall cooperate with those persons responsible for conducting any investigation and preparing any defense under the provisions of sections 537.700 to 537.755, by assisting such persons in all respects, including the making of settlements, the securing and giving of evidence, and the attending and obtaining witnesses to attend hearings and trials.

(L. 1986 H.B. 1435 & 1461)

Effective 6-20-86



Section 537.750 Exhaustion of fund, claims to be prorated.

Effective 20 Jun 1986, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

537.750. Exhaustion of fund, claims to be prorated. — 1. If the fund will be exhausted by the payment of all judgments and claims allowed during a particular fiscal year, amounts paid to each claimant or person obtaining a judgment shall be prorated, with each person receiving an amount equal to the percentage his own payment bears to the total of claims and judgments outstanding and payable from the fund. Any amounts due and unpaid as a result of such proration shall be paid in the following fiscal year.

2. If, at the end of any fiscal year, the fund has a balance exceeding projected needs, and adequate reserves, the board may in its discretion refund on a pro rata basis to all participating public entities an amount based on the contributions of the public entity for the immediately preceding year.

(L. 1986 H.B. 1435 & 1461)

Effective 6-20-86



Section 537.755 Fund money not available for certain purposes, exception.

Effective 02 Jun 1988, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

537.755. Fund money not available for certain purposes, exception. — 1. Except as provided in subsection 3 of this section, moneys in the Missouri public entity risk management fund shall not be available to pay the following:

(1) Claims made under chapter 287;

(2) Fines or penalties threatened or imposed for violation of any civil or criminal statute, administrative regulation or county or municipal ordinance;

(3) Attorney's fees and expenses incurred in the defense of charges that criminal statutes or county or municipal ordinances were violated;

(4) Claims against any participating public entity or officer or employee of a participating public entity which were brought by or rendered in favor of any participating public entity or officer or employee of a participating public entity acting in an official capacity;

(5) Claims against those who are independent contractors with a participating public entity, its officers or employees;

(6) Claims against participating public entities, its officers or employees who fail to cooperate with the persons conducting any investigation and preparing any defense as required by section 537.745.

2. No payment shall be made from the fund or any policy of insurance procured by the fund unless and until the benefits provided to pay the claim by any other policy of liability insurance have been exhausted.

3. The fund may be available to pay claims on behalf of public entities to whom or to which a public entity participating in the Missouri public entity risk management fund is obligated by virtue of a written contract to provide coverage such as is afforded in the contract, consistent with rules promulgated by the board of trustees of the Missouri public entity risk management fund.

(L. 1986 H.B. 1435 & 1461, A.L. 1988 S.B. 532)

Effective 6-02-88



Section 537.756 Maximum amount payable from fund — how calculated.

Effective 28 Aug 1999

Title XXXVI STATUTORY ACTIONS AND TORTS

537.756. Maximum amount payable from fund — how calculated. — 1. The maximum amount which may be paid from the fund, as defined in section 537.700, for the payment and settlement of claims arising out of any single occurrence, is two million dollars.

2. The limitation on awards for liability provided for in this section shall be increased or decreased on an annual basis effective January first of each year in accordance with the Implicit Price Deflator for Personal Consumption Expenditures as published by the Bureau of Economic Analysis of the United States Department of Commerce. The current value of the limitation shall be calculated by the director of the department of insurance, financial institutions and professional registration, who shall furnish that value to the secretary of state, who shall publish such value in the Missouri Register as soon after each January first as practicable, but it shall otherwise be exempt from the provisions of section 536.021.

(L. 1989 H.B. 161 § 1, A.L. 1993 S.B. 88, A.L. 1999 S.B. 295 & 46)

CROSS REFERENCE:

Liability of state and public entities, increases to be effective on certain causes of actions, when, 537.615



Section 537.760 Products liability claim defined.

Effective 01 Jul 1987, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

537.760. Products liability claim defined. — As used in sections 537.760 to 537.765, the term "products liability claim" means a claim or portion of a claim in which the plaintiff seeks relief in the form of damages on a theory that the defendant is strictly liable for such damages because:

(1) The defendant, wherever situated in the chain of commerce, transferred a product in the course of his business; and

(2) The product was used in a manner reasonably anticipated; and

(3) Either or both of the following:

(a) The product was then in a defective condition unreasonably dangerous when put to a reasonably anticipated use, and the plaintiff was damaged as a direct result of such defective condition as existed when the product was sold; or

(b) The product was then unreasonably dangerous when put to a reasonably anticipated use without knowledge of its characteristics, and the plaintiff was damaged as a direct result of the product being sold without an adequate warning.

(L. 1987 H.B. 700 § 33)

Effective 7-01-87

(1994) Patient's suit for strict product liability against health care provider for implant of defective medical device was not barred by two-year statute of limitations in section 516.105, RSMo, as that section covers all action for malpractice, negligence, error or mistake related to health care which all require some type of fault. Strict liability requires no fault. Bell v. Poplar Bluff Physicians Group, Inc., 879 S.W.2d 618 (Mo. App. S.D.).



Section 537.762 Motion to dismiss, defendant whose only liability is as seller in stream of commerce requirements, procedure — order of dismissal to be interlocutory.

Effective 01 Jul 1987, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

537.762. Motion to dismiss, defendant whose only liability is as seller in stream of commerce requirements, procedure — order of dismissal to be interlocutory. — 1. A defendant whose liability is based solely on his status as a seller in the stream of commerce may be dismissed from a products liability claim as provided in this section.

2. This section shall apply to any products liability claim in which another defendant, including the manufacturer, is properly before the court and from whom total recovery may be had for plaintiff's claim.

3. A defendant may move for dismissal under this section within the time for filing an answer or other responsive pleading unless permitted by the court at a later time for good cause shown. The motion shall be accompanied by an affidavit which shall be made under oath and shall state that the defendant is aware of no facts or circumstances upon which a verdict might be reached against him, other than his status as a seller in the stream of commerce.

4. The parties shall have sixty days in which to conduct discovery on the issues raised in the motion and affidavit. The court for good cause shown, may extend the time for discovery, and may enter a protective order pursuant to the rules of civil procedure regarding the scope of discovery on other issues.

5. Any party may move for a hearing on a motion to dismiss under this section. If the requirements of subsections 2 and 3 of this section are met, and no party comes forward at such a hearing with evidence of facts which would render the defendant seeking dismissal under this section liable on some basis other than his status as a seller in the stream of commerce, the court shall dismiss without prejudice the claim as to that defendant.

6. No order of dismissal under this section shall operate to divest a court of venue or jurisdiction otherwise proper at the time the action was commenced. A defendant dismissed pursuant to this section shall be considered to remain a party to such action only for such purposes.

7. An order of dismissal under this section shall be interlocutory until final disposition of plaintiff's claim by settlement or judgment and may be set aside for good cause shown at anytime prior to such disposition.

(L. 1987 H.B. 700 § 34)

Effective 7-01-87



Section 537.764 State of the art, defined — affirmative defense in cases of strict liability for failure to warn — burden of proof on party asserting defense — action for negligence, when.

Effective 01 Jul 1987, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

537.764. State of the art, defined — affirmative defense in cases of strict liability for failure to warn — burden of proof on party asserting defense — action for negligence, when. — 1. As used in this section, "state of the art" means that the dangerous nature of the product was not known and could not reasonably be discovered at the time the product was placed into the stream of commerce.

2. The state of the art shall be a complete defense and relevant evidence only in an action based upon strict liability for failure to warn of the dangerous condition of a product. This defense shall be pleaded as an affirmative defense and the party asserting it shall have the burden of proof.

3. Nothing in this section shall be construed as limiting the rights of an injured party to maintain an action for negligence whenever such a cause of action would otherwise exist.

4. This section shall not be construed to permit or prohibit evidence of feasibility in products liability claims.

(L. 1987 H.B. 700 § 35)

Effective 7-01-87



Section 537.765 Contributory fault as complete bar to plaintiff's recovery abolished — doctrine of comparative fault to apply — fault of plaintiff an affirmative defense to diminish damages — fault defined.

Effective 01 Jul 1987, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

537.765. Contributory fault as complete bar to plaintiff's recovery abolished — doctrine of comparative fault to apply — fault of plaintiff an affirmative defense to diminish damages — fault defined. — 1. Contributory fault, as a complete bar to plaintiff's recovery in a products liability claim, is abolished. The doctrine of pure comparative fault shall apply to products liability claims as provided in this section.

2. Defendant may plead and prove the fault of the plaintiff as an affirmative defense. Any fault chargeable to the plaintiff shall diminish proportionately the amount awarded as compensatory damages but shall not bar recovery.

3. For purposes of this section, "fault" is limited to:

(1) The failure to use the product as reasonably anticipated by the manufacturer;

(2) Use of the product for a purpose not intended by the manufacturer;

(3) Use of the product with knowledge of a danger involved in such use with reasonable appreciation of the consequences and the voluntary and unreasonable exposure to said danger;

(4) Unreasonable failure to appreciate the danger involved in use of the product or the consequences thereof and the unreasonable exposure to said danger;

(5) The failure to undertake the precautions a reasonably careful user of the product would take to protect himself against dangers which he would reasonably appreciate under the same or similar circumstances; or

(6) The failure to mitigate damages.

(L. 1987 H.B. 700 § 36)

Effective 7-01-87

(1993) Where skier suffered head injury while using an experts-only ski that was unreasonably dangerous for skier of plaintiff's ability, skier did not assume risk by using dangerous ski because defendant failed to warn against added danger and unpredictability caused by ski design. Hopfinger v. Kidder International, Inc., 827 F.Supp. 1444 (W.D. Mo.).



Section 537.850 Citation of law — definitions.

Effective 28 Aug 2012

Title XXXVI STATUTORY ACTIONS AND TORTS

537.850. Citation of law — definitions. — 1. Sections 537.850 to 537.859 shall be known and may be cited as the "Agritourism Promotion Act".

2. As used in sections 537.850 to 537.859, the following terms shall mean:

(1) "Agritourism activity", any activity which allows members of the general public for recreational, entertainment, or educational purposes to view or enjoy rural activities, including but not limited to farming activities, ranching activities, or historic, cultural, or natural attractions. An activity may be an agritourism activity whether or not the participant pays to participate in the activity. An activity is not an agritourism activity if the participant is paid to participate in the activity;

(2) "Department", the state department of agriculture;

(3) "Director", the director of the department of agriculture;

(4) "Inherent risks of a registered agritourism activity", those dangers or conditions which are an integral part of such agritourism activity, including but not limited to certain hazards such as surface and subsurface conditions; natural conditions of land, vegetation, and waters; the behavior of wild or domestic animals; and ordinary dangers of structures or equipment ordinarily used in farming or ranching operations. Inherent risks of a registered agritourism activity also includes the potential of a participant to act in a negligent manner that may contribute to injury to the participant or others, such as failing to follow instructions given by the registered agritourism operator or failing to exercise reasonable caution while engaging in the registered agritourism activity;

(5) "Participant", any person who engages in a registered agritourism activity;

(6) "Registered agritourism activity", any agritourism activity that is registered with the director of the department of agriculture as an AgriMissouri member under section 261.230, and any rules promulgated thereunder;

(7) "Registered agritourism location", a specific parcel of land which is registered with the director of the department of agriculture under section 261.230, and any rules promulgated thereunder, and where a registered agritourism operator engages in registered agritourism activities;

(8) "Registered agritourism operator", any person who is engaged in the business of providing one or more agritourism activities and is registered with the director of the department of agriculture as an AgriMissouri member under section 261.230, and any rules promulgated thereunder.

(L. 2012 S.B. 631)



Section 537.856 Signage required — contract warning notice and language, contents — written description of activity required, when.

Effective 28 Aug 2012

Title XXXVI STATUTORY ACTIONS AND TORTS

537.856. Signage required — contract warning notice and language, contents — written description of activity required, when. — 1. At every registered agritourism location, the registered agritourism operator shall post and maintain signage which contains the warning notice specified in subsection 3 of this section. The requirements of this section shall be deemed satisfied if such signage is placed in a clearly visible location at or near the registered agritourism location. The warning notice shall appear on the sign in black letters, with each letter to be at least one inch in height.

2. Every written contract entered into by a registered agritourism operator for the providing of a registered agritourism activity shall contain in clearly readable print the warning notice and language specified in subsection 3 of this section.

3. The required signage under this section shall contain the following warning notice:

"WARNING: Under Missouri law, there is no liability for an injury or death of a participant in a registered agritourism activity conducted at this registered agritourism location if such injury or death results from the inherent risks of such agritourism activity. Inherent risks of agritourism activities include, but are not limited to, the potential of you as a participant to act in a negligent manner that may contribute to your injury or death and the potential of another participant to act in a negligent manner that may contribute to your injury or death. You are assuming the risk of participating in this registered agritourism activity.".

4. Upon request, the registered agritourism operator shall provide to any participant a written description of the registered agritourism activity, as set forth in the registration under subdivision (6) of subsection 2 of section 537.850 for which sections 537.850 to 537.859 limit the registered agritourism operator's liability at the registered agritourism location.

(L. 2012 S.B. 631)



Section 537.859 Immunity from liability, when — affirmative defense.

Effective 28 Aug 2012

Title XXXVI STATUTORY ACTIONS AND TORTS

537.859. Immunity from liability, when — affirmative defense. — 1. Except as provided in subsection 2 of this section, a registered agritourism operator is not liable for injury to or death of a participant resulting from the inherent risks of agritourism activities so long as the warning contained in section 537.856 is posted as required and, except as provided in subsection 2 of this section, no participant or participant's representative shall maintain an action against or recover from a registered agritourism operator for injury, loss, damage, or death of the participant resulting exclusively from any of the inherent risks of agritourism activities.

2. Nothing in sections 537.850 to 537.859 shall prevent or limit the liability of a registered agritourism operator if the registered agritourism operator:

(1) Injures the participant by willful or wanton conduct;

(2) Has actual knowledge or should have known of a dangerous condition in the facilities or equipment used in the registered agritourism activity and does not make such dangerous condition known to a participant and such dangerous condition causes the participant to sustain injuries; or

(3) Fails to use that degree of care that an ordinarily careful and prudent person would use under the same or similar circumstances.

3. In any action for damages for personal injury, death, or property damage arising from the operation of a registered tourism activity in which an owner or operator is named as a defendant, it shall be an affirmative defense to that liability that:

(1) The injured person assumed the risk;

(2) The injured person deliberately disregarded conspicuously posted signs, verbal instructions, or other warnings regarding safety measures during the activity; or

(3) Any equipment, animals, or appliance used by the injured person during the activity was* used in a manner or for a purpose other than that for which a reasonable person should have known they were intended.

(L. 2012 S.B. 631)

*Word "were" appears in original rolls of S.B. 631, 2012.






Chapter 538 Tort Actions Based on Improper Health Care

Chapter Cross References



Section 538.205 Definitions.

Effective 28 Aug 2017

Title XXXVI STATUTORY ACTIONS AND TORTS

538.205. Definitions. — As used in sections 538.205 to 538.230*, the following terms shall mean:

(1) “Catastrophic personal injury”, a physical injury resulting in:

(a) Quadriplegia defined as the permanent loss of functional use of all four limbs;

(b) Paraplegia defined as the permanent loss of functional use of two limbs;

(c) Loss of two or more limbs;

(d) An injury to the brain that results in permanent cognitive impairment resulting in the permanent inability to make independent decisions or engage in one or more of the following activities of daily living: eating, dressing, bathing, toileting, transferring, and walking;

(e) An injury that causes irreversible failure of one or more major organ systems; or

(f) Vision loss such that the patient’s central visual acuity is no more than twenty/two-hundred in the better eye with the best correction or whose field of vision in the better eye is restricted to a degree that its widest diameter subtends an angle no greater than twenty degrees;

(2) “Economic damages”, damages arising from pecuniary harm including, without limitation, medical damages, and those damages arising from lost wages and lost earning capacity;

(3) “Employee”, any individual who is directly compensated by a health care provider for health care services rendered by such individual and other nonphysician individuals who are supplied to a health care provider by an entity that provides staffing;

(4) “Equitable share”, the share of a person or entity in an obligation that is the same percentage of the total obligation as the person’s or entity’s allocated share of the total fault, as found by the trier of fact;

(5) “Future damages”, damages that the trier of fact finds will accrue after the damages findings are made;

(6) “Health care provider”, any physician, hospital, health maintenance organization, ambulatory surgical center, long-term care facility including those licensed under chapter 198, dentist, registered or licensed practical nurse, optometrist, podiatrist, pharmacist, chiropractor, professional physical therapist, psychologist, physician-in-training, and any other person or entity that provides health care services under the authority of a license or certificate;

(7) “Health care services”, any services that a health care provider renders to a patient in the ordinary course of the health care provider’s profession or, if the health care provider is an institution, in the ordinary course of furthering the purposes for which the institution is organized. Professional services shall include, but are not limited to, transfer to a patient of goods or services incidental or pursuant to the practice of the health care provider’s profession or in furtherance of the purposes for which an institutional health care provider is organized;

(8) “Medical damages”, damages arising from reasonable expenses for necessary drugs, therapy, and medical, surgical, nursing, x-ray, dental, custodial and other health and rehabilitative services;

(9) “Noneconomic damages”, damages arising from nonpecuniary harm including, without limitation, pain, suffering, mental anguish, inconvenience, physical impairment, disfigurement, loss of capacity to enjoy life, and loss of consortium but shall not include punitive damages;

(10) “Past damages”, damages that have accrued when the damages findings are made;

(11) “Punitive damages”, damages intended to punish or deter willful, wanton or malicious misconduct, including exemplary damages and damages for aggravating circumstances;

(12) “Self-insurance”, a formal or informal plan of self-insurance or no insurance of any kind.

(L. 1986 S.B. 663 § 4, A.L. 1997 H.B. 335, A.L. 2005 H.B. 393, A.L. 2015 S.B. 239, A.L. 2017 H.B. 452)

*Section 538.230 was repealed by H.B. 393, 2005.

CROSS REFERENCE:

Applicability of statute changes to cases filed after August 28, 2005, 538.305

(1994) United States fits within the definition of health care provider for purposes of statute as entity that provides health care services under the authority of a license. License is Congressional legislation which authorizes the operation of Veterans Administration hospitals. Romero v. United States, 865 F.Supp. 585 (E.D. Mo.).



Section 538.210 No common law cause of action — limitation on noneconomic damages — jury not to be informed of limit — limit — punitive damages, requirements — annual increase on damages limit, amount — nonseverability clause.

Effective 28 Aug 2017

Title XXXVI STATUTORY ACTIONS AND TORTS

538.210. No common law cause of action — limitation on noneconomic damages — jury not to be informed of limit — limit — punitive damages, requirements — annual increase on damages limit, amount — nonseverability clause. — 1. A statutory cause of action for damages against a health care provider for personal injury or death arising out of the rendering of or failure to render health care services is hereby created, replacing any such common law cause of action. The elements of such cause of action are that the health care provider failed to use that degree of skill and learning ordinarily used under the same or similar circumstances by members of the defendant’s profession and that such failure directly caused or contributed to cause the plaintiff’s injury or death.

2. (1) In any action against a health care provider for damages for personal injury arising out of the rendering of or the failure to render health care services, no plaintiff shall recover more than four hundred thousand dollars for noneconomic damages irrespective of the number of defendants.

(2) Notwithstanding the provisions of subdivision (1) of this subsection, in any action against a health care provider for damages for a catastrophic personal injury arising out of the rendering or failure to render heath care services, no plaintiff shall recover more than seven hundred thousand dollars for noneconomic damages irrespective of the number of defendants.

(3) In any action against a health care provider for damages for death arising out of the rendering of or the failure to render health care services, no plaintiff shall recover more than seven hundred thousand dollars for noneconomic damages irrespective of the number of defendants.

3. (1) This section shall also apply to any individual or entity, or their employees or agents, that provide, refer, coordinate, consult upon, or arrange for the delivery of health care services to the plaintiff; and

(2) Who is a defendant in a lawsuit brought against a health care provider under this chapter, or who is a defendant in any lawsuit that arises out of the rendering of or the failure to render health care services.

4. No health care provider whose liability is limited by the provisions of this chapter shall be liable to any plaintiff based on the actions or omissions of any other entity or individual who is not an employee of such health care provider, unless the individual is an employee of a subsidiary in which the health care provider has a controlling interest and the subsidiary does not carry a professional liability insurance policy or self-insurance covering said individual of at least one million dollars per occurrence and a professional liability insurance policy or self-insurance covering said subsidiary of least one million dollars per occurrence.

5. The limitations on liability as provided for in this section shall apply to all claims for contribution.

6. In any action against a health care provider for damages for personal injury or death arising out of the rendering of or the failure to render health care services, where the trier of fact is a jury, such jury shall not be instructed by the court with respect to the limitation on an award of noneconomic damages, nor shall counsel for any party or any person providing testimony during such proceeding in any way inform the jury or potential jurors of such limitation.

7. For purposes of sections 538.205 to 538.230*, any spouse claiming damages for loss of consortium of their spouse shall be considered to be the same plaintiff as their spouse.

8. Any provision of law or court rule to the contrary notwithstanding, an award of punitive damages against a health care provider governed by the provisions of sections 538.205 to 538.230* shall be made only upon a showing by a plaintiff that the health care provider demonstrated willful, wanton or malicious misconduct with respect to his actions which are found to have injured or caused or contributed to cause the damages claimed in the petition.

9. For purposes of sections 538.205 to 538.230*, all individuals and entities asserting a claim for a wrongful death under section 537.080 shall be considered to be one plaintiff.

10. The limitations on awards for noneconomic damages provided for in this section shall be increased by one and seven-tenths percent on an annual basis effective January first of each year. The current value of the limitation shall be calculated by the director of the department of insurance, financial institutions and professional registration, who shall furnish that value to the secretary of state, who shall publish such value in the Missouri Register on the first business day following January first, but the value shall otherwise be exempt from the provisions of section 536.021.

11. In any claim for damages under this chapter, and upon post-trial motion following a jury verdict with noneconomic damages exceeding four hundred thousand dollars, the trial court shall determine whether the limitation in subsection 2 of this section shall apply based on the severity of the most severe injuries.

12. If a court of competent jurisdiction enters a final judgment on the merits that is not subject to appeal and that declares any provision or part of either section 1.010 or this section to be unconstitutional or unenforceable, then section 1.010 and this section, as amended by this act and in their entirety, are invalid and shall have no legal effect as of the date of such judgment, and this act, including its repealing clause, shall likewise be invalid and of no legal effect. In such event, the versions of sections 1.010 and this section that were in effect prior to the enactment of this act shall remain in force.

(L. 1986 S.B. 663 § 5, A.L. 2005 H.B. 393, A.L. 2015 S.B. 239, A.L. 2017 H.B. 452)

*Section 538.230 was repealed by H.B. 393, 2005.

CROSS REFERENCES:

Applicability of statute changes to cases filed after August 28, 2005, 538.305

Time limitation to bring malpractice actions, 516.105

(2010) Application of new cap on noneconomic damages to causes of action that accrue prior to effective date of law violates constitutional prohibition of retrospective laws. Klotz v. St. Anthony's Medical Center, 311 S.W.3d 752 (Mo.banc).

(2012) Limitations on amount of non-economic damages recoverable from a health care provider under cause of action for wrongful death does not violate constitutional right to a trial by jury or principle of separation of powers. Sanders v. Ahmed, 364 S.W.3d 195 (Mo.banc).

(2012) Cap on non-economic damages violates the right to trial by jury guaranteed by Article I, Section 22(a) of the Missouri Constitution. Watts v. Lester E. Cox Medical Centers, 376 S.W.3d 633 (Mo.banc).



Section 538.215 Damage itemization by trier of fact — excess noneconomic damages to be reduced by court.

Effective 03 Feb 1986, see footnote

Title XXXVI STATUTORY ACTIONS AND TORTS

538.215. Damage itemization by trier of fact — excess noneconomic damages to be reduced by court. — 1. In any action against a health care provider for damages for personal injury or death arising out of the rendering of or the failure to render health care services, any damages found shall be itemized by the trier of fact as follows:

(1) Past economic damages;

(2) Past noneconomic damages;

(3) Future medical damages;

(4) Future economic damages, excluding future medical damages; and

(5) Future noneconomic damages.

2. All future damages which are itemized as required by subsection 1 of this section shall be expressed by the trier of fact at present value.

3. Any award of noneconomic damages in excess of the limit provided herein shall be reduced by the court to the maximum amount.

(L. 1986 S.B. 663 § 6)

Effective 2-03-86



Section 538.220 Damages, how paid — security required for future damage payments, when, duration — attorney's fees — death of judgment creditor, effect.

Effective 28 Aug 2005

Title XXXVI STATUTORY ACTIONS AND TORTS

538.220. Damages, how paid — security required for future damage payments, when, duration — attorney's fees — death of judgment creditor, effect. — 1. In any action against a health care provider for damages for personal injury or death arising out of the rendering of or the failure to render health care services, past damages shall be payable in a lump sum.

2. At the request of any party to such action made prior to the entry of judgment, the court shall include in the judgment a requirement that future damages be paid in whole or in part in periodic or installment payments if the total award of damages in the action exceeds one hundred thousand dollars. Any judgment ordering such periodic or installment payments shall specify a future medical periodic payment schedule, which shall include the recipient, the amount of each payment, the interval between payments, and the number of payments. The duration of the future medical payment schedule shall be for a period of time equal to the life expectancy of the person to whom such services were rendered, as determined by the court, based solely on the evidence of such life expectancy presented by the plaintiff at trial. The amount of each of the future medical periodic payments shall be determined by dividing the total amount of future medical damages by the number of future medical periodic payments. The court shall apply interest on such future periodic payments at a per annum interest rate no greater than the coupon issue yield equivalent, as determined by the Federal Reserve Board, of the average accepted auction price for the last auction of fifty-two-week United States Treasury bills settled immediately prior to the date of the judgment. The judgment shall state the applicable interest rate. The parties shall be afforded the opportunity to agree on the manner of payment of future damages, including the rate of interest, if any, to be applied, subject to court approval. However, in the event the parties cannot agree, the unresolved issues shall be submitted to the court for resolution, either with or without a post-trial evidentiary hearing which may be called at the request of any party or the court. If a defendant makes the request for payment pursuant to this section, such request shall be binding only as to such defendant and shall not apply to or bind any other defendant.

3. As a condition to authorizing periodic payments of future damages, the court may require a judgment debtor who is not adequately insured to post security or purchase an annuity adequate to assure full payment of such damages awarded by the judgment. Upon termination of periodic payments of future damages, the court shall order the return of this security or so much as remains to the judgment debtor.

4. If a plaintiff and his attorney have agreed that attorney's fees shall be paid from the award, as part of a contingent fee arrangement, it shall be presumed that the fee will be paid at the time the judgment becomes final. If the attorney elects to receive part or all of such fees in periodic or installment payments from future damages, the method of payment and all incidents thereto shall be a matter between such attorney and the plaintiff and not subject to the terms of the payment of future damages, whether agreed to by the parties or determined by the court.

5. Upon the death of a judgment creditor, the right to receive payments of future damages, other than future medical damages, being paid by installments or periodic payments will pass in accordance with the Missouri probate code unless otherwise transferred or alienated prior to death. Payment of future medical damages will continue to the estate of the judgment creditor only for as long as necessary to enable the estate to satisfy medical expenses of the judgment creditor that were due and owing at the time of death, which resulted directly from the injury for which damages were awarded, and do not exceed the dollar amount of the total payments for such future medical damages outstanding at the time of death.

6. Nothing in this section shall prevent the parties from contracting and agreeing to settle and resolve the claim for future damages. If such an agreement is reached by the parties, the future periodic payment schedule shall not apply.

(L. 1986 S.B. 663 § 7, A.L. 2005 H.B. 393)

CROSS REFERENCE:

Applicability of statute changes to cases filed after August 28, 2005, 538.305

(1992) Statute does not violate the equal protection nor does it violate due process. Statute is rationally related to the general goal of preserving adequate, affordable health care for all Missourians by permitting defendants to satisfy judgments for future damages in periodic or installment payments. Adams v. The Children's Mercy Hospital, 832 S.W.2d 898 (Mo.banc).

(1992) Medical malpractice cases are exempted from provisions of section 408.040, RSMo, which establish post-judgment interest on damages at nine percent. Section gives the circuit court, in the absence of a court-approved agreement between the parties, discretion in establishing the plan for future payments. Vincent v. Johnson, 833 S.W.2d 859 (Mo.banc).

(1993) Where medical malpractice suit was brought by patient and her spouse, provision of statute regarding future payments if total award of damages in action exceeds one hundred thousand dollars applies to each plaintiff's award separately; contingent attorney's fees are payable at time of judgment together with all past damages; statute provision permitting payment plan for future damages does not require payments be made over patient's entire life expectancy; and patient may accept an annuity but is not required to accept an annuity as satisfaction of judgment. Roesch v. Ryan, 841 F.Supp. 288 (E.D.).



Section 538.225 Affidavit by a health care provider certifying merit of case — legally qualified health care provider, defined — content filed, when — failure to file, effect — in camera review, when.

Effective 28 Aug 2005

Title XXXVI STATUTORY ACTIONS AND TORTS

538.225. Affidavit by a health care provider certifying merit of case — legally qualified health care provider, defined — content filed, when — failure to file, effect — in camera review, when. — 1. In any action against a health care provider for damages for personal injury or death on account of the rendering of or failure to render health care services, the plaintiff or the plaintiff's attorney shall file an affidavit with the court stating that he or she has obtained the written opinion of a legally qualified health care provider which states that the defendant health care provider failed to use such care as a reasonably prudent and careful health care provider would have under similar circumstances and that such failure to use such reasonable care directly caused or directly contributed to cause the damages claimed in the petition.

2. As used in this section, the term "legally qualified health care provider" shall mean a health care provider licensed in this state or any other state in the same profession as the defendant and either actively practicing or within five years of retirement from actively practicing substantially the same specialty as the defendant.

3. The affidavit shall state the name, address, and qualifications of such health care providers to offer such opinion.

4. A separate affidavit shall be filed for each defendant named in the petition.

5. Such affidavit shall be filed no later than ninety days after the filing of the petition unless the court, for good cause shown, orders that such time be extended for a period of time not to exceed an additional ninety days.

6. If the plaintiff or his attorney fails to file such affidavit the court shall, upon motion of any party, dismiss the action against such moving party without prejudice.

7. Within one hundred eighty days after the filing of the petition, any defendant may file a motion to have the court examine in camera the aforesaid opinion and if the court determines that the opinion fails to meet the requirements of this section, then the court shall conduct a hearing within thirty days to determine whether there is probable cause to believe that one or more qualified and competent health care providers will testify that the plaintiff was injured due to medical negligence by a defendant. If the court finds that there is no such probable cause, the court shall dismiss the petition and hold the plaintiff responsible for the payment of the defendant's reasonable attorney fees and costs.

(L. 1986 S.B. 663 § 8, A.L. 2005 H.B. 393)

CROSS REFERENCE:

Applicability of statute changes to cases filed after August 28, 2005, 538.305

(1991) Statute does not violate constitutional right to jury trial or right of access to courts or other constitutional protections when a judgment of dismissal is entered because plaintiff fails to file an affidavit stating he had a health care provider's opinion of merit. Statute's requirement that affidavit must be filed within ninety days of filing a medical malpractice suit is constitutional. Mahoney v. Doerhoff Surgical Service, 807 S.W.2d 503 (Mo.banc).

(2000) Strict liability is not applicable to health care providers. Budding v. SSM Healthcare System, 19 S.W.3d 678 (Mo.banc).



Section 538.228 Immunity from civil liability for certain health care professionals and entities, when.

Effective 28 Aug 2005

Title XXXVI STATUTORY ACTIONS AND TORTS

538.228. Immunity from civil liability for certain health care professionals and entities, when. — Any physician licensed under chapter 334 who provides medical treatment to a patient at a city or county health department organized under chapter 192 or chapter 205, a city health department operating under a city charter, a combined city-county health department, or a nonprofit community health center or other nonprofit entity that solely provides free health care services and is qualified as exempt from federal taxation under Section 501(c)(3) of the Internal Revenue Code of 1986, as amended, shall not be liable for any civil damages for acts or omissions unless the damages were occasioned by gross negligence or by willful or wanton acts or omissions by such physician in rendering such treatment or unless the physician maintained, at the time of treatment, liability insurance for such treatment, provided that such treatment:

(1) Shall not include the performance of an abortion; and

(2) Is certified in advance of the treatment as being rendered free of charge to the patient, with no compensation from any party or third-party provider, or any attempt to obtain compensation from any third-party provider.

­­

­

(L. 2005 H.B. 393)

CROSS REFERENCE:

Applicability of statute changes to cases filed after August 28, 2005, 538.305



Section 538.229 Certain statements, writings, and benevolent gestures inadmissible, when — definitions.

Effective 28 Aug 2005

Title XXXVI STATUTORY ACTIONS AND TORTS

538.229. Certain statements, writings, and benevolent gestures inadmissible, when — definitions. — 1. The portion of statements, writings, or benevolent gestures expressing sympathy or a general sense of benevolence relating to the pain, suffering, or death of a person and made to that person or to the family of that person shall be inadmissible as evidence of an admission of liability in a civil action. However, nothing in this section shall prohibit admission of a statement of fault.

2. For the purposes of this section, the following terms mean:

(1) "Benevolent gestures", actions which convey a sense of compassion or commiseration emanating from humane impulses;

(2) "Family", the spouse, parent, grandparent, stepmother, stepfather, child, grandchild, brother, sister, half brother, half sister, adopted children of a parent, or spouse's parents of an injured party.

(L. 2005 H.B. 393)

CROSS REFERENCE:

Applicability of statute changes to cases filed after August 28, 2005, 538.305



Section 538.232 Venue for certain actions against health care providers, where.

Effective 28 Aug 2005

Title XXXVI STATUTORY ACTIONS AND TORTS

538.232. Venue for certain actions against health care providers, where. — In any action against a health care provider for damages for personal injury or death arising out of the rendering of or the failure to render health care services, for purposes of determining venue under section 508.010, the plaintiff shall be considered injured by the health care provider only in the county where the plaintiff first received treatment by a defendant for a medical condition at issue in the case.

(L. 2005 H.B. 393)

CROSS REFERENCE:

Applicability of statute changes to cases filed after August 28, 2005, 538.305



Section 538.235 Laws applicable to what actions.

Effective 28 Aug 1986

Title XXXVI STATUTORY ACTIONS AND TORTS

538.235. Laws applicable to what actions. — The provisions of sections 538.205 to 538.230 shall apply only to causes of actions arising on or after February 3, 1986.

(L. 1986 S.B. 663 § 11)



Section 538.300 Certain laws not applicable to sections 538.205 to 538.230.

Effective 28 Aug 2005

Title XXXVI STATUTORY ACTIONS AND TORTS

538.300. Certain laws not applicable to sections 538.205 to 538.230. — The provisions of section 260.552, sections 537.068 and 537.117, and 537.760 to 537.765, and subsections 2 and 3 of section 408.040 shall not apply to actions under sections 538.205 to 538.230.

(L. 1987 H.B. 700 § 44, A.L. 1988 H.B. 1701 merged with S.B. 425, A.L. 2005 H.B. 393)

CROSS REFERENCE:

Applicability of statute changes to cases filed after August 28, 2005, 538.305

(2000) Strict liability is not applicable to health care providers. Budding v. SSM Healthcare System, 19 S.W.3d 678 (Mo.banc).



Section 538.305 Applicability to causes of action, when.

Effective 28 Aug 2005

Title XXXVI STATUTORY ACTIONS AND TORTS

538.305. Applicability to causes of action, when. — The provisions of this act*, except for section 512.099, shall apply to all causes of action filed after August 28, 2005.

(L. 2005 H.B. 393 § 2)

*"This act" (H.B. 393, 2005) contained numerous sections. Consult Disposition of Sections table for a definitive listing.









Title XXXVII CRIMINAL PROCEDURE

Chapter 540 Grand Juries and Their Proceedings

Chapter Cross References



Section 540.021 Selection of grand jurors, summons and jury qualification form — notification of persons not qualified to serve — alternate grand jurors — length of service — compensation.

Effective 28 Aug 2003

Title XXXVII CRIMINAL PROCEDURE

540.021. Selection of grand jurors, summons and jury qualification form — notification of persons not qualified to serve — alternate grand jurors — length of service — compensation. — 1. Upon order of the presiding judge of the circuit court, or a judge designated by the presiding judge, names of prospective grand jurors shall be randomly selected from the master jury list in the manner determined by the board of jury commissioners. A summons for grand jury service and a juror qualification form shall be mailed or personally served to those persons selected in the form and as required by section 494.415 for petit jurors.

2. If it is determined from an examination of the juror qualification form that a person is not qualified to serve as a grand juror, that person shall be notified in a manner directed by the board of jury commissioners, and shall not be required to comply with the summons for grand jury service. The names of disqualified persons shall be deleted from the grand jury list.

3. Those prospective grand jurors not disqualified from grand jury service shall constitute the grand jury list. If later determined to be ineligible or disqualified, their names shall be deleted from the master jury list.

4. Those persons summoned for grand jury service shall be placed under the control and supervision of the presiding judge of the circuit court, or a judge designated by the presiding judge, who shall select twelve persons to serve as grand jurors. Alternate grand jurors as determined by the judge shall also be selected, to serve as a grand juror upon the death, disqualification, or inability of one of the persons selected as a regular grand juror. The names of those persons selected as grand jurors and alternate grand jurors shall be deleted from the grand jury list.

5. The presiding judge of the circuit court, or a judge designated by the presiding judge, shall have the authority to convene, recess, and adjourn a grand jury as, in his discretion, he deems necessary, and at times and places as he specifies. No grand jury shall be required to serve for longer than a six-month period, except such term may be extended for a period not to exceed sixty days, solely for the purpose of considering and completing matters already before the grand jury. No new matters shall be presented to the grand jury during its extended service. Nothing contained in this section prevents the convening of another grand jury during such extended service.

6. Compensation shall be allowed grand jurors in the same amount as is provided by law for petit jurors pursuant to section 494.455.

(L. 1989 S.B. 127, et al., A.L. 2003 H.B. 613)



Section 540.031 Duties of grand jury.

Effective 28 Aug 2005

Title XXXVII CRIMINAL PROCEDURE

540.031. Duties of grand jury. — A grand jury may make inquiry into and return indictments for all grades of crimes and shall make inquiry into all possible violations of the criminal laws as the court may direct. The grand jury may examine public buildings and report on their conditions.

(L. 1989 S.B. 127, et al., A.L. 2005 S.B. 289)



Section 540.045 Qualifications and exemptions from service.

Effective 28 Aug 1989

Title XXXVII CRIMINAL PROCEDURE

540.045. Qualifications and exemptions from service. — 1. The provisions of sections 494.400 to 494.505 relating to the qualifications and disqualifications of petit jurors and exemptions from service as a petit juror are applicable to grand jurors drawn and selected under the provisions of this chapter.

2. In addition thereto, any person who has served as a member or alternate of a grand jury, or alternate, within ten years next preceding his selection shall not be eligible for service as a grand juror.

(L. 1959 S.B. 246 § 4 (§540.025), A.L. 1984 S.B. 602, A.L. 1989 S.B. 127, et al.)



Section 540.050 Disqualification of grand juror — new juror summoned.

Effective 28 Aug 1989

Title XXXVII CRIMINAL PROCEDURE

540.050. Disqualification of grand juror — new juror summoned. — If any person is summoned as a grand juror who is not qualified as required by law, he may be challenged and discharged if such challenge is verified according to law or by his own oath. In such case, and also in case of nonattendance of any grand juror after he shall have been qualified, or in case any grand juror is excused by the court from further service for any cause, the court shall cause another grand juror to be summoned and sworn.

(RSMo 1939 § 710, A.L. 1989 S.B. 127, et al.)

Prior revisions: 1929 § 8759; 1919 § 6620; 1909 § 7271



Section 540.060 Challenge of grand jurors — grounds.

Effective 28 Aug 1989

Title XXXVII CRIMINAL PROCEDURE

540.060. Challenge of grand jurors — grounds. — Before a grand juror is sworn, any person held to answer a criminal charge may object to the competency of the grand juror on the ground that the grand juror is the prosecutor or complainant upon any charge against such person, or that the grand juror is a witness on the part of the prosecutor and has been summoned or bound in a recognizance as such. If such objection is established, the person so challenged shall be excused.

(RSMo 1939 § 3903, A.L. 1989 S.B. 127, et al.)

Prior revisions: 1929 § 3514; 1919 § 3859; 1909 § 5067



Section 540.070 Challenge for other causes not allowed.

Effective 28 Aug 1989

Title XXXVII CRIMINAL PROCEDURE

540.070. Challenge for other causes not allowed. — No challenge to the array of grand jurors, or to any person summoned as a grand juror, shall be allowed except as provided in section 540.045 and in section 540.050.

(RSMo 1939 § 3904, A.L. 1989 S.B. 127, et al.)

Prior revisions: 1929 § 3515; 1919 § 3860; 1909 § 5068



Section 540.080 Oath of grand jurors.

Effective 28 Aug 1989

Title XXXVII CRIMINAL PROCEDURE

540.080. Oath of grand jurors. — Grand jurors may be sworn in the following form:

Do you solemnly swear you will diligently inquire and true presentment make, according to your charge, of all offenses against the laws of the state committed or triable in this county of which you have or can obtain legal evidence; the counsel of your state, your fellows and your own, you shall truly keep secret? You further swear that you will present no one for any hatred, malice or ill will; neither will you leave unpresented any one for love, fear, favor or affection, or for any reward or the hope or promise thereof, but that you will present things truly as they come to your knowledge, to the best of your understanding, according to the laws of this state, so help you God.

(RSMo 1939 § 3905, A.L. 1989 S.B. 127, et al.)

Prior revisions: 1929 § 3516; 1919 § 3861; 1909 § 5069



Section 540.090 Foreperson of grand jury, appointment.

Effective 28 Aug 1989

Title XXXVII CRIMINAL PROCEDURE

540.090. Foreperson of grand jury, appointment. — From the persons selected to serve as grand jurors, the court shall appoint a foreperson. If such foreperson is discharged or excused before the grand jury is dismissed, the court shall appoint another foreperson.

(RSMo 1939 § 3902, A.L. 1989 S.B. 127, et al.)

Prior revisions: 1929 § 3513; 1919 § 3858; 1909 § 5066



Section 540.100 Clerk of grand jury, appointment.

Effective 28 Aug 1989

Title XXXVII CRIMINAL PROCEDURE

540.100. Clerk of grand jury, appointment. — Every grand jury may appoint one of their number to be a clerk thereof, to preserve minutes of their proceedings and of the evidence given before them. The minutes shall be given to the prosecuting or circuit attorney when the grand jury is discharged from further service.

(RSMo 1939 § 3911, A.L. 1989 S.B. 127, et al.)

Prior revisions: 1929 § 3522; 1919 § 3867; 1909 § 5075



Section 540.105 Reporter to record testimony — oath.

Effective 28 Aug 1989

Title XXXVII CRIMINAL PROCEDURE

540.105. Reporter to record testimony — oath. — An official reporter of the circuit court, when directed by the judge thereof, shall take down and transcribe for the use of the prosecuting or circuit attorney any or all evidence given before the grand jury. Before taking down any such evidence, however, such reporter shall be sworn by the foreperson of such grand jury not to divulge any of the proceedings or testimony before the grand jury or the names of any witnesses except to the prosecuting or circuit attorney or to any attorney lawfully assisting him in the prosecution of an indictment brought by such grand jury.

(L. 1951 p. 460, A.L. 1989 S.B. 127, et al.)

(1956) In suit for damages against prosecuting attorney and sheriff for extorting money from plaintiff under threat of criminal prosecution, evidence before grand jury of the execution and contents of documents which were lost after presentation to grand jury was admissible. Mannon v. Frick, 365 Mo. 1203, 295 S.W.2d 158.



Section 540.106 Grand jury proceeding to be recorded, when — transcript to defendant.

Effective 28 Aug 1997

Title XXXVII CRIMINAL PROCEDURE

540.106. Grand jury proceeding to be recorded, when — transcript to defendant. — Any grand jury proceeding that includes testimony or other information from a witness who is granted immunity from prosecution shall be a recorded proceeding. In the event a person is indicted as a result of such immunized testimony, the prosecutor shall provide a transcription of such testimony to all defendants.

(L. 1997 H.B. 339)



Section 540.110 Foreperson — powers and duties — oath.

Effective 28 Aug 1989

Title XXXVII CRIMINAL PROCEDURE

540.110. Foreperson — powers and duties — oath. — The foreperson of every grand jury, from the time of his appointment to his discharge, shall be authorized to administer any oath, declaration or affirmation, in the manner prescribed by law, to any witness who shall appear before such grand jury, for the purpose of giving evidence in any matter cognizable by them. In addition to the usual oath, the foreperson, before such witness shall testify, shall administer to him or her the following oath:

Do you further solemnly swear, or affirm, that you will not after your examination here, directly or indirectly, divulge or make known to any person or persons the fact that this grand jury has or has had under consideration the matters concerning which you shall be examined, or any other fact or thing which may come to your knowledge while before this body, or concerning which you shall here testify, unless lawfully required to testify in relation thereto?

(RSMo 1939 § 3906, A.L. 1989 S.B. 127, et al.)

Prior revisions: 1929 § 3517; 1919 § 3862; 1909 § 5070

(1956) In suit for damages against prosecuting attorney and sheriff for extorting money from plaintiff under threat of criminal prosecution, evidence before grand jury of the execution and contents of documents which were lost after presentation to grand jury was admissible. Mannon v. Frick, 365 Mo. 1203, 295 S.W.2d 158.

(1956) Trial court must determine whether, under all the circumstances present, and weighing the reasons for secrecy against the present need for disclosure, whether evidence before grand jury may be introduced. Mannon v. Frick, 365 Mo. 1203, 295 S.W.2d 158.

(1959) Trial court held to have discretion to order the exhibition to an inspection by the defendant of parts of the grand jury transcript of the testimony of the defendant and of witnesses endorsed on the indictment against him only. State ex rel. Clagett v. James (Mo.), 327 S.W.2d 278.



Section 540.120 Penalty for violation of oath.

Effective 28 Aug 1989

Title XXXVII CRIMINAL PROCEDURE

540.120. Penalty for violation of oath. — Any person having taken the oath required pursuant to section 540.110, who shall willfully violate the same, shall be adjudged guilty of a class B misdemeanor.

(RSMo 1939 § 3907, A.L. 1989 S.B. 127, et al.)

Prior revisions: 1929 § 3518; 1919 § 3863; 1909 § 5071

(1959) Proceedings before grand jury, other than matters within antidisclosure provisions of section 540.310, held admissible in evidence in quo warranto proceeding to oust prosecuting attorney. State ex inf. Dalton v. Moody (Mo.), 325 S.W.2d 21.



Section 540.130 Prosecuting or circuit attorney to attend.

Effective 28 Aug 1989

Title XXXVII CRIMINAL PROCEDURE

540.130. Prosecuting or circuit attorney to attend. — Whenever required by any grand jury, it shall be the duty of the prosecuting or circuit attorney in the county, or in a city not within a county, to attend them for the purpose of examining witnesses in their presence, or giving them advice upon any legal matter.

(RSMo 1939 § 3912, A.L. 1989 S.B. 127, et al.)

Prior revisions: 1929 § 3523; 1919 § 3868; 1909 § 5076



Section 540.140 Rights and privileges of prosecuting or circuit attorney.

Effective 28 Aug 1989

Title XXXVII CRIMINAL PROCEDURE

540.140. Rights and privileges of prosecuting or circuit attorney. — The prosecuting or circuit attorney shall be allowed at all times to appear before the grand jury on his request, for the purpose of giving information relative to any matter cognizable by them, and shall be permitted to interrogate witnesses before them, when they or he shall deem it necessary. No prosecuting or circuit attorney or any other officer or person, except the grand jurors, shall be permitted to be present during the expression of their opinions or the giving of* their votes on any matter before them.

(RSMo 1939 § 3913, A.L. 1989 S.B. 127, et al.)

Prior revisions: 1929 § 3524; 1919 § 3869; 1909 § 5077

*Word "of" does not appear in original rolls.



Section 540.150 Interpreter — appointment — oath.

Effective 28 Aug 1989

Title XXXVII CRIMINAL PROCEDURE

540.150. Interpreter — appointment — oath. — Whenever in the opinion of any grand jury it shall be necessary to have an interpreter of the testimony to be given before them by any witnesses, they may appoint such interpreter and permit him to be present in the grand jury room during the hearing of the testimony of such witnesses. The interpreter shall first be sworn by the foreperson not to divulge any of the proceedings before the grand jury or the names of any witnesses. The foreperson shall further swear the interpreter to correctly interpret all questions to the witness and all the witness' answers into English.

(RSMo 1939 § 3935, A.L. 1989 S.B. 127, et al.)

Prior revisions: 1929 § 3546; 1919 § 3891



Section 540.160 Grand jury entitled to process — exception.

Effective 28 Aug 1989

Title XXXVII CRIMINAL PROCEDURE

540.160. Grand jury entitled to process — exception. — Whenever thereto required by any grand jury, or the foreperson thereof, or by the prosecuting or circuit attorney, the clerk of the court in which such jury is impaneled shall issue subpoenas and other process to bring witnesses to testify before such grand jury. After the finding and returning of any indictment by the grand jury, such foreperson, prosecuting or circuit attorney, or jury, shall not have the right to cause any subpoena or other process to be issued for any person who is known or believed by such foreperson, prosecuting or circuit attorney or jury to be a witness in behalf of the person or persons so indicted, or who has been subpoenaed as a witness in behalf of such person or persons, or who such foreperson, prosecuting or circuit attorney or jury may have reason to believe will be summoned as a witness in behalf of such person or persons, in regard to the matter or matters charged against such person or persons in such indictment, except upon the written order of the judge of the court into which such indictment is returned.

(RSMo 1939 § 3914, A.L. 1989 S.B. 127, et al.)

Prior revisions: 1929 § 3525; 1919 § 3870; 1909 § 5078

(1953) Subpoena issued by court at request of prosecuting attorney, requiring production of records before grand jury and returnable at time grand jury was not in session and at time when matters affected by such records were not under grand jury investigation, was void both under the statutes and constitution of this state. State ex rel. Burke v. Scott, 364 Mo. 443, 262 S.W.2d 614.



Section 540.170 Subpoenas in vacation, when issued.

Effective 28 Aug 1989

Title XXXVII CRIMINAL PROCEDURE

540.170. Subpoenas in vacation, when issued. — It shall be the duty of the circuit clerk to issue subpoenas for witnesses to be and appear before the grand jury of the circuit court thereafter, at the instance of the prosecuting or circuit attorney, whenever it shall be shown that such witnesses are about to absent themselves to avoid being subpoenaed before the grand jury.

(RSMo 1939 § 3934, A.L. 1978 H.B. 1634, A.L. 1989 S.B. 127, et al.)

Prior revisions: 1929 § 3545; 1919 § 3890; 1909 § 5098



Section 540.180 Compulsory process, when issued.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

540.180. Compulsory process, when issued. — If any witness, duly summoned to appear and testify before a grand jury, shall fail or refuse to obey, the court shall cause compulsory process to be issued to enforce his attendance, and may punish the delinquent in the same manner and upon like proceedings as provided by law for disobedience of a subpoena issued out of such court in other cases.

(RSMo 1939 § 3915)

Prior revisions: 1929 § 3526; 1919 § 3871; 1909 § 5079



Section 540.190 Refusal to testify — proceedings.

Effective 28 Aug 1989

Title XXXVII CRIMINAL PROCEDURE

540.190. Refusal to testify — proceedings. — If any witness, appearing before a grand jury, refuses to testify or to answer any interrogatories in the course of his examination, the fact and the question refused shall be communicated to the court in writing. The court shall thereupon determine whether the witness is bound to answer or not, and the grand jury shall be immediately informed of the decision.

(RSMo 1939 § 3916, A.L. 1989 S.B. 127, et al.)

Prior revisions: 1929 § 3527; 1919 § 3872; 1909 § 5080



Section 540.200 Witness may be compelled to testify.

Effective 28 Aug 1989

Title XXXVII CRIMINAL PROCEDURE

540.200. Witness may be compelled to testify. — If the court determines that the witness is bound to answer, and he persists in his refusal, he shall be brought before the court, who shall proceed therein in the same manner as if the witness had been interrogated and refused to answer in open court.

(RSMo 1939 § 3917, A.L. 1989 S.B. 127, et al.)

Prior revisions: 1929 § 3528; 1919 § 3873; 1909 § 5081

(1961) Procedure in cases where witness refuses to answer questions of grand jury outlined. In re Presta v. Owsley (A.), 345 S.W.2d 649.



Section 540.210 Continued refusal to testify — proceedings.

Effective 28 Aug 1989

Title XXXVII CRIMINAL PROCEDURE

540.210. Continued refusal to testify — proceedings. — If any such witness shall be committed for a contempt, on account of his refusal to testify, and shall persist in such refusal until the grand jury is dismissed, or until the expiration of his imprisonment, he shall not be discharged without leave of court and until he enters into a recognizance, with sufficient surety, for his appearance at such time as designated by the court.

(RSMo 1939 § 3918, A.L. 1989 S.B. 127, et al.)

Prior revisions: 1929 § 3529; 1919 § 3874; 1909 § 5082



Section 540.220 Grand juror as witness, when.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

540.220. Grand juror as witness, when. — If a grand juror knows of the commission of an indictable offense, or any material fact touching the same, he must declare such fact to his fellows, and be sworn as a witness upon the investigation before them.

(RSMo 1939 § 3930)

Prior revisions: 1929 § 3541; 1919 § 3886; 1909 § 5094



Section 540.230 Indictment of grand juror — proceedings.

Effective 28 Aug 1989

Title XXXVII CRIMINAL PROCEDURE

540.230. Indictment of grand juror — proceedings. — Any grand juror may be indicted or presented by the grand jury of which he is a member. When any information shall be given against a grand juror, it shall be the duty of the foreperson at once to notify the prosecuting or circuit attorney of the fact. If, on examination, there are grounds for proceedings against such juror, the foreperson shall inform the judge of the court thereof, who shall discharge the juror, and if necessary, cause another to be summoned and sworn.

(RSMo 1939 § 3919, A.L. 1989 S.B. 127, et al.)

Prior revisions: 1929 § 3530; 1919 § 3875; 1909 § 5083



Section 540.240 Bills of indictment.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

540.240. Bills of indictment. — All grand juries are hereby authorized to find and present bills of indictment for either felonies or misdemeanors committed against the laws of the state.

(RSMo 1939 § 3908)

Prior revisions: 1929 § 3519; 1919 § 3864; 1909 § 5072



Section 540.250 True bill — concurrence by nine grand jurors.

Effective 28 Aug 1989

Title XXXVII CRIMINAL PROCEDURE

540.250. True bill — concurrence by nine grand jurors. — No indictment can be found without the concurrence of at least nine grand jurors. When so found, and not otherwise, the foreperson of the grand jury shall certify under his hand that such indictment is a true bill, by the following endorsement thereon, thus: "A true bill. A B, foreperson".

(RSMo 1939 § 3926, A.L. 1989 S.B. 127, et al.)

Prior revisions: 1929 § 3537; 1919 § 3882; 1909 § 5090



Section 540.260 Indictment not a true bill, when.

Effective 28 Aug 1989

Title XXXVII CRIMINAL PROCEDURE

540.260. Indictment not a true bill, when. — When there is not a concurrence of nine grand jurors in finding an indictment, the foreperson shall certify, under his hand, that such an indictment is not a true bill.

(RSMo 1939 § 3927, A.L. 1989 S.B. 127, et al.)

Prior revisions: 1929 § 3538; 1919 § 3883; 1909 § 5091



Section 540.270 Indictments — presented to court — filed.

Effective 28 Aug 1989

Title XXXVII CRIMINAL PROCEDURE

540.270. Indictments — presented to court — filed. — Indictments found and presentments made by a grand jury shall be presented by their foreperson, in their presence, to the court, and shall be there filed and remain as records of such court.

(RSMo 1939 § 3928, A.L. 1989 S.B. 127, et al.)

Prior revisions: 1929 § 3539; 1919 § 3884; 1909 § 5092



Section 540.300 Grand jurors required to testify, when.

Effective 28 Aug 1989

Title XXXVII CRIMINAL PROCEDURE

540.300. Grand jurors required to testify, when. — Members of the grand jury may be required by any court to testify whether the testimony of a witness examined before such jury is consistent with or different from the evidence given by such witness before such court. They may also be required to disclose the testimony given before them by any person, upon a complaint against such person for perjury, or upon his trial for such offense.

(RSMo 1939 § 3922, A.L. 1989 S.B. 127, et al.)

Prior revisions: 1929 § 3533; 1919 § 3878; 1909 § 5086



Section 540.310 Cannot be compelled to disclose vote.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

540.310. Cannot be compelled to disclose vote. — No member of a grand jury shall be obliged or allowed to testify or declare in what manner he or any other member of the grand jury voted on any question before them, or what opinions were expressed by any juror in relation to any such question.

(RSMo 1939 § 3923)

Prior revisions: 1929 § 3534; 1919 § 3879; 1909 § 5087



Section 540.320 Grand juror not to disclose evidence — penalty.

Effective 28 Aug 1989

Title XXXVII CRIMINAL PROCEDURE

540.320. Grand juror not to disclose evidence — penalty. — No grand juror shall disclose any evidence given before the grand jury, nor the name of any witness who appeared before them, except when lawfully required to testify as a witness in relation thereto; nor shall he disclose the fact of any indictment having been found against any person for a felony, not in actual confinement, until the defendant shall have been arrested thereon. Any juror violating the provisions of this section shall be deemed guilty of a class A misdemeanor.

(RSMo 1939 § 3924, A.L. 1989 S.B. 127, et al.)

Prior revisions: 1929 § 3535; 1919 § 3880; 1909 § 5088

(1959) Proceedings before grand jury, other than matters within antidisclosure provisions of section 540.310, held admissible in evidence in quo warranto proceeding to oust prosecuting attorney. State ex inf. Dalton v. Moody (Mo.), 325 S.W.2d 21.



Section 540.330 Charge to grand jury.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

540.330. Charge to grand jury. — In charging grand juries, the court shall apprise them of the provisions of sections 540.300 to 540.320, in relation to disclosures, and in what cases and under what circumstances any disclosures may or may not be made.

(RSMo 1939 § 3925)

Prior revisions: 1929 § 3536; 1919 § 3881; 1909 § 5089



Section 540.331 Lists of tangible personal property — authority of grand jury (first class counties).

Effective 28 Aug 1989

Title XXXVII CRIMINAL PROCEDURE

540.331. Lists of tangible personal property — authority of grand jury (first class counties). — The circuit judge exercising criminal jurisdiction shall give the lists prepared in accordance with section 137.155 or 137.360, in charge of the grand jury, who shall have the authority to examine such list of property with a view of inquiring into the correctness of such list. No such list shall be altered, changed or amended after it is filed with the county clerk, except by order of the county commission. Any person who alters, changes or amends any such list without such order shall upon conviction be deemed guilty of a class A misdemeanor. Every county clerk or deputy county clerk who shall knowingly permit any such list to be altered, changed or amended without such order shall forfeit one hundred dollars, to be recovered by suit upon his official bond.

(L. 1989 S.B. 127, et al. § 540.330)






Chapter 541 Jurisdiction in Criminal Cases

Chapter Cross References



Section 541.010 Code applicable, when and where.

Effective 02 Jan 1979, see footnote

Title XXXVII CRIMINAL PROCEDURE

541.010. Code applicable, when and where. — The provisions of this code applicable to circuit judges shall also be applicable to any other judges of the circuit court in all criminal cases when no other or different provision is made by law for the government and control of such judges.

(RSMo 1939 § 4158, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 3768; 1919 § 4114; 1909 § 5319

Effective 1-02-79



Section 541.015 Jurisdiction of associate circuit judges.

Effective 02 Jan 1979, see footnote

Title XXXVII CRIMINAL PROCEDURE

541.015. Jurisdiction of associate circuit judges. — Associate circuit judges may hear and determine originally, with circuit judges, coextensive with their respective counties, all cases of misdemeanor and infractions as otherwise provided by law.

(L. 1978 H.B. 1634)

Effective 1-02-79



Section 541.020 Jurisdiction of circuit courts.

Effective 02 Jan 1979, see footnote

Title XXXVII CRIMINAL PROCEDURE

541.020. Jurisdiction of circuit courts. — Except as otherwise provided by law, the circuit courts shall have exclusive original jurisdiction in all cases of felony, misdemeanor and infractions. Except as otherwise provided by law, circuit judges may hear and determine originally all cases of felony, misdemeanor and infractions and may hear and determine upon a trial de novo cases of misdemeanor and infractions.

(RSMo 1939 § 3891, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 3501; 1919 § 3846; 1909 § 5054

Effective 1-02-79



Section 541.033 Offenses, where prosecuted.

Effective 28 Aug 2004

Title XXXVII CRIMINAL PROCEDURE

541.033. Offenses, where prosecuted. — 1. Persons accused of committing offenses against the laws of this state, except as may be otherwise provided by law, shall be prosecuted:

(1) In the county in which the offense is committed; or

(2) If the offense is committed partly in one county and partly in another, or if the elements of the crime occur in more than one county, then in any of the counties where any element of the offense occurred.

2. Persons accused of committing the offenses of identity theft against the laws of this state in sections 570.223, 570.224, and 575.120 shall be prosecuted:

(1) In the county in which the offense is committed;

(2) If the offense is committed partly in one county and partly in another, or if the elements of the offense occur in more than one county, then in any of the counties where any element of the offense occurred;

(3) In the county in which the victim resides; or

(4) In the county in which the property obtained or attempted to be obtained was located.

(L. 1965 p. 661 § 1, A.L. 2004 H.B. 959)



Section 541.035 Failure to file reports required by law, where prosecuted.

Effective 28 Aug 1957

Title XXXVII CRIMINAL PROCEDURE

541.035. Failure to file reports required by law, where prosecuted. — Offenses for failure or refusal to comply with any law requiring a report to be filed or made in or to the state of Missouri, or any department or officer thereof, shall be held to be committed in the county of the residence of the person failing or refusing to file or make such report, except where the person shall reside without the state of Missouri, in which event the unlawful act is deemed to have been committed in the county wherein the report is required by law to be filed.

(L. 1957 p. 388 § 1)



Section 541.040 Property stolen in another state, prosecution here, jurisdiction.

Effective 28 Aug 1955

Title XXXVII CRIMINAL PROCEDURE

541.040. Property stolen in another state, prosecution here, jurisdiction. — Every person who shall steal, or obtain by robbery, the property of another from any other state or country, and shall bring the same into this state, may be convicted and punished for stealing or robbery in the same manner as if the property had been feloniously stolen or taken in this state, and in any such case the stealing or robbery may be charged to have been committed, and every such person may be prosecuted in any county into or through which such stolen property shall be brought.

(RSMo 1939 § 4837, A.L. 1955 p. 515)

Prior revisions: 1929 § 4444; 1919 § 3685; 1909 § 4896

(1957) Information charging that larceny occurred in the county into which the property was brought even though property was stolen in another state, held sufficient under this section. State v. Dobson (Mo.), 303 S.W.2d 650; cert. den. 355 U.S. 964, 78 S.Ct. 554.



Section 541.050 Stealing — prior trial in other state a bar.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

541.050. Stealing — prior trial in other state a bar. — Every person prosecuted under section 541.040 may plead a former conviction or acquittal for the same offense in another state or country, and if such plea be admitted or established, it shall be a bar to any other or further proceedings against such person.

(RSMo 1939 § 4838)

Prior revisions: 1929 § 4445; 1919 § 3686; 1909 § 4897



Section 541.060 Receipt of stolen or embezzled property — trial, where held.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

541.060. Receipt of stolen or embezzled property — trial, where held. — When any person shall be liable to prosecution as the receiver of any personal property that shall have been feloniously stolen, taken or embezzled, he may be indicated, tried and convicted in any county where he received or had such property, notwithstanding such theft or embezzlement was committed in another county.

(RSMo 1939 § 3768)

Prior revisions: 1929 § 3378; 1919 § 3723; 1909 § 4934



Section 541.070 Property stolen in one county taken to another, jurisdiction — wrongfully taken, defined.

Effective 28 Aug 1993

Title XXXVII CRIMINAL PROCEDURE

541.070. Property stolen in one county taken to another, jurisdiction — wrongfully taken, defined. — 1. When property is stolen or wrongfully taken the offender may be prosecuted for any offense in connection with such property in the county from which the property was obtained or in any county into which the property is taken in the same manner as if such offense had been committed in that county.

2. As used in this section, the term "wrongfully taken" means obtained through any trick or deception or the commission of any crime involving stealing, forcibly stealing or depriving the rightful owner of the use of the property of another. This term shall include, but is not limited to, the crimes of robbery, burglary, stealing, tampering, property damage and failure to return leased or rented property.

(RSMo 1939 § 3769, A.L. 1955 p. 514, A.L. 1993 S.B. 180)

Prior revisions: 1929 § 3379; 1919 § 3724; 1909 § 4935



Section 541.080 Party wounded in one county and dying in another.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

541.080. Party wounded in one county and dying in another. — When any mortal wound shall be given, or any poison shall be administered, or any means shall be employed in one county by which any human being shall be killed, who shall die thereof in another county, an indictment for such offense may be found in either county, and the same proceedings shall be had thereon, in all respects, as if the offense had been commenced and consummated in the county in which such indictment shall be found.

(RSMo 1939 § 3770)

Prior revisions: 1929 § 3380; 1919 § 3725; 1909 § 4936



Section 541.090 Party wounded in this state and dying in another.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

541.090. Party wounded in this state and dying in another. — If any such wound or mortal injury shall be inflicted on any human being in this state, who shall die thereof in another state, an indictment may be found, and a trial and conviction thereon had, in the county in which the wound or mortal injury was given or inflicted, in all respects as if the death happened in such county.

(RSMo 1939 § 3771)

Prior revisions: 1929 § 3381; 1919 § 3726; 1909 § 4937



Section 541.100 Wounded in another state and dying in this.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

541.100. Wounded in another state and dying in this. — If any such wound or mortal injury shall have been inflicted in another state on any human being who shall die thereof within this state, an indictment may be found and a trial and conviction thereon had, in the county in which the death happened, in all respects as if the wound or injury had been inflicted in such county.

(RSMo 1939 § 3772)

Prior revisions: 1929 § 3382; 1919 § 3727; 1909 § 4938



Section 541.110 Accessory to felony, where indicted.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

541.110. Accessory to felony, where indicted. — An indictment against an accessory to any felony may be found in any county where the offense of such accessory shall have been committed, notwithstanding the principal offense may have been committed in another county; and the like proceedings shall be had therein, in all respects, as if the principal offense had been committed in the same county.

(RSMo 1939 § 3773)

Prior revisions: 1929 § 3383; 1919 § 3728; 1909 § 4939



Section 541.120 Prosecution in wrong county — duty of court.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

541.120. Prosecution in wrong county — duty of court. — When it appears at any time before verdict or judgment that the defendant is prosecuted in a county not having jurisdiction of the offense, the court may order that all the papers and proceedings be certified and transmitted to the proper court of the proper county, and recognize the defendant to appear before such court on the first day of the next term thereof, to await the action of the grand jury. The witnesses shall also be recognized to appear at such court, that the prosecution may be proceeded with as provided by law.

(RSMo 1939 § 3774)

Prior revisions: 1929 § 3384; 1919 § 3729; 1909 § 4940



Section 541.130 Jury discharged without prejudice, when.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

541.130. Jury discharged without prejudice, when. — When a jury has been impaneled in the case contemplated in section 541.120, such jury shall be discharged without prejudice to the prosecution.

(RSMo 1939 § 3775)

Prior revisions: 1929 § 3385; 1919 § 3730; 1909 § 4941



Section 541.140 Prisoner to be removed to proper county.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

541.140. Prisoner to be removed to proper county. — If the defendant be in actual custody or confinement, the body of the defendant shall be removed to the jail of the proper county, in like manner and with like effect, in all respects, as in cases of change of venue.

(RSMo 1939 § 3776)

Prior revisions: 1929 § 3386; 1919 § 3731; 1909 § 4942



Section 541.150 Change in venue law applicable.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

541.150. Change in venue law applicable. — The provisions of law relating to changes of venue shall, in all respects, as far as they may be applicable, govern in cases provided in sections 541.120 to 541.140; and the defendant, officers and witnesses shall be subject to the same duties and penalties as are enjoined and inflicted by law upon like persons, as in cases of change of venue.

(RSMo 1939 § 3777)

Prior revisions: 1929 § 3387; 1919 § 3732; 1909 § 4943



Section 541.155 Fraudulent use of a credit device, where prosecuted.

Effective 28 Aug 2002

Title XXXVII CRIMINAL PROCEDURE

541.155. Fraudulent use of a credit device, where prosecuted. — Any person charged with fraudulent use of a credit device, or any stealing offense in which another person's credit card number, check, or checking account number was fraudulently used for the purpose of obtaining property or services of another, shall be prosecuted:

(1) In the county in which the offense is committed; or

(2) If the offense is committed partly in one county and partly in another, or if the elements of the offense occur in more than one county, then in any of the counties where any element of the offense occurred; or

(3) In the county in which the defendant resides; or

(4) In the county in which the victim resides; or

(5) In the county in which the property obtained or attempted to be obtained was located.

(L. 2002 S.B. 895)



Section 541.160 Concurrent jurisdiction in certain territories (Missouri).

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

541.160. Concurrent jurisdiction in certain territories (Missouri). — Where the St. Francis River or the meanderings of said river border on or form the boundary line between any counties in the state of Arkansas and the state of Missouri, the state of Missouri shall have concurrent jurisdiction over any and all violations of the criminal laws of the state of Missouri, on and to the west meandering lines of the St. Francis River.

(RSMo 1939 § 3778)

Prior revisions: 1929 § 3388; 1919 § 3733

For comparable Arkansas statute, see § 43.1403 Arkansas Statutes 1947



Section 541.170 Concurrent jurisdiction in certain territories (Arkansas).

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

541.170. Concurrent jurisdiction in certain territories (Arkansas). — Wherever the St. Francis River or the meanderings of said river border on or form the boundary lines between any county in the state of Missouri and the state of Arkansas, the state of Arkansas shall have concurrent jurisdiction of all violations of the criminal laws of the state of Arkansas to the east boundary of the meandering lines of the St. Francis River.

(RSMo 1939 § 3779)

Prior revisions: 1929 § 3389; 1919 § 3734

For comparable Arkansas statute, see § 43.1403 Arkansas Statutes 1947



Section 541.180 Missouri and Arkansas to have concurrent jurisdiction.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

541.180. Missouri and Arkansas to have concurrent jurisdiction. — The state of Missouri and the state of Arkansas shall have concurrent jurisdiction over all violations of the criminal laws of said states embraced within the provisions of sections 541.160 and 541.170.

(RSMo 1939 § 3780)

Prior revisions: 1929 § 3390; 1919 § 3735

For comparable Arkansas statute, see § 43.1404 Arkansas Statutes 1947



Section 541.191 State has jurisdiction over offenses if element of offense or result occurs in state — body of homicide victim found in state, presumption death occurred in state.

Effective 28 Aug 1987

Title XXXVII CRIMINAL PROCEDURE

541.191. State has jurisdiction over offenses if element of offense or result occurs in state — body of homicide victim found in state, presumption death occurred in state. — 1. This state has jurisdiction over an offense that a person commits by his own conduct or the conduct of another for which such person is legally accountable if:

(1) Conduct constituting any element of the offense or a result of such conduct occurs within this state; or

(2) The conduct outside this state constitutes an attempt or conspiracy to commit an offense within this state and an act in furtherance of the attempt or conspiracy occurs within this state; or

(3) The conduct within this state constitutes an attempt, solicitation, conspiracy or facilitation to commit or establishes criminal accountability for the commission of an offense in another jurisdiction that is also an offense under the law of this state; or

(4) The offense consists of an omission to perform a duty imposed by the law of this state regardless of the location of the defendant at the time of the offense; and

(5) The offense is a violation of a statute of this state that prohibits conduct outside the state.

2. When the offense involves a homicide, either the death of the victim or the bodily impact causing death constitutes a result within the meaning of subdivision (1) of subsection 1 of this section. If the body of a homicide victim is found in this state it is presumed that the result occurred in this state.

3. This state includes the land and water and the air space above the land and water.

(L. 1987 H.B. 341 § 1)






Chapter 542 Proceedings to Preserve the Peace — Searches and Seizures

Chapter Cross References



Section 542.010 Magistrate defined.

Effective 02 Jan 1979, see footnote

Title XXXVII CRIMINAL PROCEDURE

542.010. Magistrate defined. — The term "magistrate", as used in this chapter, shall mean those officers authorized by section 542.020, to issue process to preserve the peace, unless from the context of the law it appears that the term refers to magistrates created by Section 18 of Article V of the Constitution in effect on and prior to January 1, 1979, in which event the term shall mean an associate circuit judge or division of the circuit court presided over by an associate circuit judge.

(1949 H.B. 2138 § 542.01, A.L. 1978 H.B. 1634)

Effective 1-02-79



Section 542.020 Certain officers to preserve peace, issue process.

Effective 02 Jan 1979, see footnote

Title XXXVII CRIMINAL PROCEDURE

542.020. Certain officers to preserve peace, issue process. — The following officers shall have power and jurisdiction to cause to be kept all laws made for the preservation of the public peace, to issue process for the apprehension of persons charged with criminal offenses, and hold them to bail; require persons to give security to keep the peace, and to execute the powers and duties herein conferred in relation thereto: The judges of the supreme court throughout the state; judges of the court of appeals and circuit judges within their respective districts and circuits; associate circuit judges within their respective counties; municipal judges within the limits of their respective municipalities; provided that nothing herein contained shall be so construed as to authorize municipal judges to exercise jurisdiction in prosecutions under the laws of this state, other than those instituted under sections 542.020 to 542.140 for surety to keep the peace.

(RSMo 1939 § 3791, A.L. 1945 p. 839, A.L. 1947 V. I p. 261, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 3401; 1919 § 3746; 1909 § 4954

Effective 1-02-79

CROSS REFERENCE:

Warrants issued by an associate circuit judge need not be sealed, 544.030



Section 542.030 Warrant may issue, when.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

542.030. Warrant may issue, when. — Whenever complaint shall be made in writing, and upon oath, to any such associate circuit judge, that any person has threatened or is about to commit any offense against the person or property of another, specifying the offense and person complained against, it shall be the duty of the associate circuit judge to issue a warrant, under his hand, reciting the complaint, and commanding the officer to whom it is directed forthwith to apprehend the person so complained of, and bring him before such associate circuit judge.

(RSMo 1939 § 3792)

Prior revisions: 1929 § 3402; 1919 § 3747; 1909 § 4955



Section 542.040 Proceedings before associate circuit judge — jury — verdict — recognizance — costs.

Effective 28 Aug 1949

Title XXXVII CRIMINAL PROCEDURE

542.040. Proceedings before associate circuit judge — jury — verdict — recognizance — costs. — Upon such person being brought before such associate circuit judge, the associate circuit judge shall summon all witnesses which either party may require, and cause the matters charged in the complaint to be inquired into by a jury of six competent citizens. If the jury find that there is good reason to fear the commission of the offense charged, then they shall render a verdict of guilty against the defendant, and the associate circuit judge thereupon shall require the defendant to enter into a recognizance in such sum, not exceeding one thousand dollars, as he shall direct, with one or more sufficient sureties, conditioned that the defendant will keep the peace toward the people of the state, and particularly toward the complainant, for such time as shall be specified in said recognizance, which shall be not less than three months nor more than one year from the date thereof; and the defendant shall be liable for costs as in other cases of conviction.

(RSMo 1939 § 3793, A. 1949 H.B. 2138)

Prior revisions: 1929 § 3403; 1919 § 3748; 1909 § 4956

CROSS REFERENCE:

Recognizance taken in open court to be entered on minutes, other recognizances, 544.050



Section 542.050 Recognizance — penalty for failure to give.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

542.050. Recognizance — penalty for failure to give. — If such recognizance be given, the party complained of shall be discharged; but if he fail or refuse to find surety it shall be the duty of the associate circuit judge to commit him to prison until he find the same, specifying in the warrant the cause of commitment and the sum in which security was required.

(RSMo 1939 § 3794)

Prior revisions: 1929 § 3404; 1919 § 3749; 1909 § 4957



Section 542.060 Parties committed, how discharged.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

542.060. Parties committed, how discharged. — Any person committed for not finding surety of the peace, as above provided, may be discharged by any associate circuit judge authorized to bind to the peace, within the county, upon giving such security as was originally required of such person; provided, that after thirty days' actual imprisonment, the defendant may be released upon his own recognizance, if unable to find security.

(RSMo 1939 § 3795)

Prior revisions: 1929 § 3405; 1919 § 3750; 1909 § 4958



Section 542.070 Recognizance, where deposited.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

542.070. Recognizance, where deposited. — Every recognizance to keep the peace, taken by any associate circuit judge pursuant to the foregoing provisions, or pursuant to any other statute, shall be transmitted by such associate circuit judge to the clerk of the proper court of the county, on or before the first day of the term of such court next to be holden after taking the same.

(RSMo 1939 § 3796)

Prior revisions: 1929 § 3406; 1919 § 3751; 1909 § 4959



Section 542.080 Recognizance, when broken.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

542.080. Recognizance, when broken. — No recognizance to keep the peace shall be deemed to be broken unless the principal in such recognizance be convicted of some offense amounting, in judgment of law, to a breach of such recognizance.

(RSMo 1939 § 3798)

Prior revisions: 1929 § 3408; 1919 § 3753; 1909 § 4961



Section 542.090 Recognizance to be prosecuted, when.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

542.090. Recognizance to be prosecuted, when. — Whenever evidence of such conviction shall be produced to the court in which the recognizance is filed or taken, it shall be the duty of the court to order such recognizance to be prosecuted, and the prosecuting attorney shall proceed thereon accordingly.

(RSMo 1939 § 3799)

Prior revisions: 1929 § 3409; 1919 § 3754; 1909 § 4962



Section 542.100 Offense stated in record is evidence of breach.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

542.100. Offense stated in record is evidence of breach. — In the action on such recognizance the offense stated in the record of conviction may be assigned as a breach, and such record shall be conclusive evidence of the matters therein stated.

(RSMo 1939 § 3800)

Prior revisions: 1929 § 3410; 1919 § 3755; 1909 § 4963



Section 542.110 Appeal granted, when.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

542.110. Appeal granted, when. — Any person convicted under the provisions of sections 542.020 to 542.140 may take an appeal from the judgment of the associate circuit judge to the court having jurisdiction of the appeal, if he shall, on the day of the rendition of the verdict, file an affidavit, stating that he verily believes himself aggrieved by the verdict and judgment, and shall also enter into a recognizance, to be approved by the associate circuit judge, in a sum not to exceed one thousand dollars, with sufficient sureties, conditioned that he will, during the pendency of the appeal, keep the peace toward the people of this state, and particularly toward the complainant, and that he will appear to answer the charges against him at the next term of court having jurisdiction thereof.

(RSMo 1939 § 3801)

Prior revisions: 1929 § 3411; 1919 § 3756; 1909 § 4964



Section 542.120 Recognizance forfeited on failure to prosecute appeal.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

542.120. Recognizance forfeited on failure to prosecute appeal. — When any person shall have taken an appeal, under the provisions of sections 542.020 to 542.140, and fails to appear, the court shall forfeit his recognizance, and order it to be prosecuted, unless reasonable excuse for the default be shown.

(RSMo 1939 § 3803)

Prior revisions: 1929 § 3413; 1919 § 3758; 1909 § 4966



Section 542.130 Proceedings on appeal.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

542.130. Proceedings on appeal. — If the judgment of the associate circuit judge shall be affirmed, or if, upon a trial in the court to which the appeal is taken, the defendant shall be convicted, the court shall require a new recognizance in a sum not exceeding one thousand dollars, for such time as shall appear necessary, not exceeding one year, and render judgment against the defendant for all costs in the case.

(RSMo 1939 § 3802)

Prior revisions: 1929 § 3412; 1919 § 3757; 1909 § 4965



Section 542.140 Affray in presence of associate circuit judge.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

542.140. Affray in presence of associate circuit judge. — Every person who, in the presence of any associate circuit judge above specified, or of any court of record, shall make an affray, or threaten to kill or beat another, or to commit any offense against his person or property, and all persons who, in the presence of such court or associate circuit judge, shall contend with hot and angry words, may be ordered by such associate circuit judge or court, without any other proof or trial, to give such security as above specified, and in case of failure or refusal so to do, he may be committed in like manner as above specified.

(RSMo 1939 § 3797)

Prior revisions: 1929 § 3407; 1919 § 3752; 1909 § 4960



Section 542.170 What officers may require aid of persons to disperse rioters.

Effective 02 Jan 1979, see footnote

Title XXXVII CRIMINAL PROCEDURE

542.170. What officers may require aid of persons to disperse rioters. — If the persons assembled, as indicated herein, shall fail to disperse without unnecessary delay, the following associate circuit judges shall each, in the order in which they are herein named, have power and authority to require the aid of a sufficient number of persons in arms or otherwise, and to proceed as they may deem expedient, and to repress and disperse such riotous assemblage and arrest offenders. That is to say, the duty of requiring the aid of such force and directing its employment shall devolve, in the first instance, on the mayor of the town or city in which such assemblage occurs, and if he be not present or be unable to act, then on the judge of any court of record, the sheriff, the marshal, or the coroner. In case of the absence of any of the officers mentioned in this section, the officers named after him herein shall have all the power and authority which such absentee would have had if present.

(L. 1978 H.B. 1634)

Effective 1-02-79



Section 542.190 Special deputies and policemen to be residents of state.

Effective 28 Aug 1955

Title XXXVII CRIMINAL PROCEDURE

542.190. Special deputies and policemen to be residents of state. — No sheriff of a county, mayor of a city or other private person authorized by law to appoint special deputies, marshals or policemen in this state to preserve the public peace and quell public disturbances shall appoint as special deputies, marshals or policemen any person who is not a resident of this state and who has not been a resident of this state for at least three years prior to his appointment.

(RSMo 1939 § 4622, A.L. 1955 p. 515)

Prior revisions: 1929 § 4233; 1919 § 3480; 1909 § 4695

CROSS REFERENCE:

Bona fide citizens only may be deputized, 57.117, 85.005



Section 542.261 Peace officer defined.

Effective 28 Aug 2010

Title XXXVII CRIMINAL PROCEDURE

542.261. Peace officer defined. — As used in sections 542.261 to 542.296 and section 542.301, the term "peace officer" means a police officer or* member of the highway patrol to the extent otherwise permitted by law to conduct searches, sheriff or deputy sheriff.

(L. 1974 S.B. 366 § 1, A.L. 2004 S.B. 920, A.L. 2010 H.B. 1868)

*Word "or" does not appear in original rolls.



Section 542.266 Search warrant defined — who may issue.

Effective 28 Aug 1974

Title XXXVII CRIMINAL PROCEDURE

542.266. Search warrant defined — who may issue. — 1. A search warrant is a written order of a court commanding the search of a person, place, or thing and the seizure, or photographing or copying, of property found thereon or therein.

2. A search warrant may be issued by an appellate judge or by any judge of a court having original jurisdiction of criminal offenses within the territorial jurisdiction where the person, place, or movable or immovable thing to be searched is located at the time of the making of the application.

(L. 1974 S.B. 366 § 2)

(1985) Circuit judge of St. Louis City had no authority to issue a search warrant for an automobile in Greene County and warrant thus issued was invalid despite the “good faith” of the officer conducting the search. State v. Berkwit (Mo.App.E.D.), 689 S.W.2d 763.



Section 542.271 Warrant may issue to search and seize, certain persons and items, or to copy, photograph or record.

Effective 28 Aug 1983

Title XXXVII CRIMINAL PROCEDURE

542.271. Warrant may issue to search and seize, certain persons and items, or to copy, photograph or record. — 1. A warrant may be issued to search for and seize, or photograph, copy or record any of the following:

(1) Property, article, material, or substance that constitutes evidence of the commission of a criminal offense; or

(2) Property which has been stolen or acquired in any other manner declared an offense by chapters 569 and 570; or

(3) Property owned by any person furnishing public communications services to the general public subject to the regulations of the public service commission if such person has failed to remove the property within a reasonable time after receipt of a written notice from a peace officer stating that such property is being used as an instrumentality in the commission of an offense; or

(4) Property for which possession is an offense under the law of this state; or

(5) Property for which seizure is authorized or directed by any statute of this state; or

(6) Property which has been used by the owner or used with his acquiescence or consent as a raw material or as an instrument to manufacture or produce any thing for which possession is an offense under the laws of this state.

2. A warrant may be issued to search for and rescue a kidnapped person.

3. A warrant may be issued to search for any person for whom a valid felony arrest warrant is outstanding.

4. A warrant may be issued to search for and seize any deceased human fetus or corpse, or part thereof.

5. The provisions of sections 542.261 to 542.296 and section 542.301 shall prevail over any rules and regulations promulgated by any state governmental agency, commission or board, to the contrary notwithstanding.

(L. 1974 S.B. 366 § 3, A.L. 1980 H.B. 1528 Revision, A.L. 1983 S.B. 24)



Section 542.276 Who may apply for search warrant — contents of application, affidavit — where filed, hearing — contents of warrant — who may execute, return, when and how made — warrant deemed invalid, when.

Effective 28 Aug 2010

Title XXXVII CRIMINAL PROCEDURE

542.276. Who may apply for search warrant — contents of application, affidavit — where filed, hearing — contents of warrant — who may execute, return, when and how made — warrant deemed invalid, when. — 1. Any peace officer or prosecuting attorney may make application under section 542.271 for the issuance of a search warrant.

2. The application shall:

(1) Be in writing;

(2) State the time and date of the making of the application;

(3) Identify the property, article, material, substance or person which is to be searched for and seized, in sufficient detail and particularity that the officer executing the warrant can readily ascertain it;

(4) Identify the person, place, or thing which is to be searched, in sufficient detail and particularity that the officer executing the warrant can readily ascertain whom or what he or she is to search;

(5) State facts sufficient to show probable cause for the issuance of a search warrant;

(6) Be verified by the oath or affirmation of the applicant;

(7) Be filed in the proper court;

(8) Be signed by the prosecuting attorney of the county where the search is to take place, or his or her designated assistant.

3. The application may be supplemented by a written affidavit verified by oath or affirmation. Such affidavit shall be considered in determining whether there is probable cause for the issuance of a search warrant and in filling out any deficiencies in the description of the person, place, or thing to be searched or of the property, article, material, substance, or person to be seized. Oral testimony shall not be considered. The application may be submitted by facsimile or other electronic means.

4. The judge shall determine whether sufficient facts have been stated to justify the issuance of a search warrant. If it appears from the application and any supporting affidavit that there is probable cause to believe that property, article, material, substance, or person subject to seizure is on the person or at the place or in the thing described, a search warrant shall immediately be issued. The warrant shall be issued in the form of an original and two copies.

5. The application and any supporting affidavit and a copy of the warrant shall be retained in the records of the court from which the warrant was issued.

6. The search warrant shall:

(1) Be in writing and in the name of the state of Missouri;

(2) Be directed to any peace officer in the state;

(3) State the time and date the warrant is issued;

(4) Identify the property, article, material, substance or person which is to be searched for and seized, in sufficient detail and particularity that the officer executing the warrant can readily ascertain it;

(5) Identify the person, place, or thing which is to be searched, in sufficient detail and particularity that the officer executing the warrant can readily ascertain whom or what he or she is to search;

(6) Command that the described person, place, or thing be searched and that any of the described property, article, material, substance, or person found thereon or therein be seized or photographed or copied and within ten days after filing of the application, any photographs or copies of the items may be filed with the issuing court;

(7) Be signed by the judge, with his or her title of office indicated.

7. A search warrant issued under this section may be executed only by a peace officer. The warrant shall be executed by conducting the search and seizure commanded. The search warrant issued under this section may be issued by facsimile or other electronic means.

8. A search warrant shall be executed as soon as practicable and shall expire if it is not executed and the return made within ten days after the date of the making of the application. A search and any subsequent searches of the contents of any property, article, material, or substance seized and removed from the location of the execution of any search warrant during its execution may be conducted at any time during or after the execution of the warrant, subject to the continued existence of probable cause to search the property, article, material, or substance seized and removed. A search and any subsequent searches of the property, article, material, or substance seized and removed may be conducted after the time for delivering the warrant, return, and receipt to the issuing judge has expired. A supplemental return and receipt shall be delivered to the issuing judge upon final completion of any search which concludes after the expiration of time for delivering the original return and receipt.

9. After execution of the search warrant, the warrant with a return thereon, signed by the officer making the search, shall be delivered to the judge who issued the warrant. The return shall show the date and manner of execution, what was seized, and the name of the possessor and of the owner, when he or she is not the same person, if known. The return shall be accompanied by a copy of the itemized receipt required by subsection 6 of section 542.291. The judge or clerk shall, upon request, deliver a copy of such receipt to the person from whose possession the property was taken and to the applicant for the warrant.

10. A search warrant shall be deemed invalid:

(1) If it was not issued by a judge; or

(2) If it was issued without a written application having been filed and verified; or

(3) If it was issued without probable cause; or

(4) If it was not issued in the proper county; or

(5) If it does not describe the person, place, or thing to be searched or the property, article, material, substance, or person to be seized with sufficient certainty; or

(6) If it is not signed by the judge who issued it; or

(7) If it was not executed within the time prescribed by subsection 8 of this section.

11. The application or execution of a search warrant shall not be deemed invalid for the sole reason that the application or execution of the warrant relies upon electronic signatures of the peace officer or prosecutor seeking the warrant or judge issuing the warrant.

(L. 1974 S.B. 366 § 4, A.L. 1983 S.B. 24, A.L. 1989 S.B. 215 & 58, A.L. 2004 S.B. 1211, A.L. 2005 H.B. 353, A.L. 2008 S.B. 932, A.L. 2010 H.B. 1695, et al.)



Section 542.281 Obscene matter, search warrant, procedure for obtaining — application for warrant, content — adversary hearing required, when — alteration of material after notice of hearing or execution of warrant prohibited.

Effective 15 Jul 1987, see footnote

Title XXXVII CRIMINAL PROCEDURE

542.281. Obscene matter, search warrant, procedure for obtaining — application for warrant, content — adversary hearing required, when — alteration of material after notice of hearing or execution of warrant prohibited. — 1. Any police officer, sheriff or deputy sheriff may make application for the issuance of a search warrant to search for and seize:

(1) Obscene matter being held or displayed for sale, exhibition, distribution, or circulation to the public;

(2) Matter that is pornographic for minors being held or displayed for sale, exhibition, distribution, or circulation to minors;

(3) Property which has been used by the owner, or used with his consent, as a raw material or as an instrument to publish or produce such matter as described in subdivisions (1) and (2) of this subsection.

2. A warrant to search for and seize the matters and property described in subsection 1 of this section as evidence in a criminal proceeding pursuant to chapter 573 may be issued by a judge of the circuit court in the county or judicial district in which the alleged matter or property is located. Except as provided in this section, the issuance of a warrant to search for and seize obscene matter shall be governed by the provisions of section 542.276. Notwithstanding subsection 3 of section 542.276, oral testimony may be considered.

3. The application and the warrant, if issued, shall designate precisely by title, or otherwise, each item to be searched for and seized.

4. No warrant shall be issued to search for and seize any item unless the judge determines there is probable cause to believe that such item is obscene as defined in section 573.010 and is being displayed, sold, exhibited, distributed, or circulated to the public or is pornographic for minors as defined in section 573.010, and is being displayed, sold, exhibited, distributed or circulated to minors.

5. If the item to be seized is a book, magazine, paper, or pamphlet or an item that may be photographed, a copy or photograph of the allegedly obscene item may be annexed to the application.

6. If the item to be seized is a motion picture film or video cassette, written affidavits verified by oath or affirmation of law enforcement officers and city or county prosecutors may supplement the application.

7. An officer in making his application for a warrant may rely on past viewings of a motion picture film or video cassette that is the same as the motion picture film or video cassette to be seized if the film or video cassette to be seized can be identified as the same as or a copy of, the prior viewed film or video cassette by the title of the film or video cassette or the package or label on or surrounding the film or video cassette or some other manner.

8. If the purpose of applying for a warrant is to search for and seize obscene material for other than evidentiary purposes, the judge shall hold an adversary hearing to determine whether such matter is obscene before issuing a warrant. Not less than twenty-four hours before such hearing, written notice of the date, time, place and nature of the hearing, including a description of the matter sought, shall be personally served upon the dealer, exhibitor, displayer or his agent. No warrant shall be issued without the dealer, distributor, or displayer being given a reasonable opportunity to appear in opposition to the issuance. If the material to be seized is the same as or another copy of matter that has already been determined to be obscene in a criminal proceeding against the dealer, exhibitor, displayer or his agent, the determination of obscenity in the criminal proceeding shall constitute clear and convincing evidence that the matter to be seized pursuant to this subsection is obscene. Except when the dealer, exhibitor, or displayer consents to a longer period, or by his actions or pleadings, willfully prevents the prompt resolution of the hearing, a decision shall be rendered no later than ten days from the date of the commencement of the hearing. After service of notice of the hearing, or subpoena, or the execution of a search warrant, intentional alteration, destruction, or removal of any matter, or duplicate of matter, described in the notice shall be punished as contempt of court.

(L. 1974 S.B. 366 § 5, A.L. 1987 H.B. 113, et al.)

Effective 7-15-87

(1998) Statute not constitutionally required to provide a one-copy limitation. B.A.P., Inc. v. McCulloch, 994 F.Supp. 1131 (E.D. Mo.).

(1999) Section is not unconstitutional for vagueness in failing to distinguish between mass seizures and limited evidentiary seizures. B.A.P., Inc. v. McCulloch, 170 F.3d 804 (8th Cir.).



Section 542.286 Warrant to be executed within territorial jurisdiction, exception.

Effective 28 Aug 1974

Title XXXVII CRIMINAL PROCEDURE

542.286. Warrant to be executed within territorial jurisdiction, exception. — 1. A warrant to search a person or any movable thing may be executed in any part of the state where the person or thing is found if, subsequent to the filing of the application, the person or thing moves or is taken out of the territorial jurisdiction of the judge issuing the warrant.

2. All other search warrants shall be executed within the territorial jurisdiction of the court out of which the warrant issued and within the territorial jurisdiction of the officer executing the warrant.

(L. 1974 S.B. 366 § 6)



Section 542.291 Search, when conducted — receipt for property taken.

Effective 28 Aug 1989

Title XXXVII CRIMINAL PROCEDURE

542.291. Search, when conducted — receipt for property taken. — 1. The search shall be conducted in a reasonable manner. The search may be made at night if making it during the daytime is not practicable.

2. An officer making a search pursuant to an invalid warrant, the invalidity of which is not apparent on its face, may use such force as he would be justified in using if the warrant were valid.

3. The officer may summon as many persons as he deems necessary to assist him in executing the warrant. Such persons shall not be held liable as a result of the illegality of the search and seizure.

4. If any property is seized, the officer shall give to the person from whose possession it is taken, if he is present, a copy of the warrant and an itemized receipt of the property taken. If no person is present, the officer shall leave the copy and the receipt at the site of the search.

5. A copy of the itemized receipt of any property taken shall be delivered to the office of the prosecuting attorney in the county where the property was taken within two working days of the search.

(L. 1974 S.B. 366 § 7, A.L. 1989 S.B. 215 & 58)



Section 542.296 Motion to suppress, grounds for.

Effective 28 Aug 1974

Title XXXVII CRIMINAL PROCEDURE

542.296. Motion to suppress, grounds for. — 1. A person aggrieved by an unlawful seizure made by an officer and against whom there is a pending criminal proceeding growing out of the subject matter of the seizure may file a motion to suppress the use in evidence of the property or matter seized. For the purposes of this section, a pending criminal proceeding shall mean any criminal investigation being conducted with the intention of using the seized subject matter in seeking an indictment or information or when an information has been issued or an indictment returned.

2. The motion to suppress shall be in writing. It shall be filed with the court in which there is pending against the moving party a criminal proceeding growing out of the subject matter of the seizure.

3. The motion shall be made before the commencement of the trial of the moving party on the charge arising out of the seizure unless he was unaware of the grounds or had no opportunity to do so before the trial. In that event the motion may be made during the trial. However, the trial judge may in his discretion entertain a motion any time during trial.

4. Notice shall be given to the prosecuting attorney of the date, time, place and nature of the hearing.

5. The motion to suppress may be based upon any one or more of the following grounds:

(1) That the search and seizure were made without warrant and without lawful authority;

(2) That the warrant was improper upon its face or was illegally issued, including the issuance of a warrant without proper showing of probable cause;

(3) That the property seized was not that described in the warrant and that the officer was not otherwise lawfully privileged to seize the same;

(4) That the warrant was illegally executed by the officer;

(5) That in any other manner the search and seizure violated the rights of the movant under Section 15 of Article I of the Constitution of Missouri, or the fourth and fourteenth amendments of the Constitution of the United States.

6. The judge shall receive evidence on any issue of fact necessary to the decision of the motion. The burden of going forward with the evidence and the risk of nonpersuasion shall be upon the state to show by a preponderance of the evidence that the motion to suppress should be overruled.

7. If the motion is sustained, the judge shall order the property or matter delivered to the moving party, unless its retention is authorized or required by section 542.301, or by any other law of this state.

(L. 1974 S.B. 366 § 8)



Section 542.300 Prisoners may be searched.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

542.300. Prisoners may be searched. — Any associate circuit judge who shall commit any person charged with an offense to jail, or by whom any vagrant or disorderly person shall be committed, shall cause such person to be searched, for the purpose of discovering any money or property he may have, and if any be found, the same shall be taken into possession by the sheriff, and applied to the support of such person while in confinement, and to the payment of any costs which may be adjudged against him on account of the offense for which he is charged.

(RSMo 1939 § 4163)

Prior revisions: 1929 § 3773; 1919 § 4119; 1909 § 5324

CROSS REFERENCE:

State highway patrol may take weapons from person arrested, 43.200



Section 542.301 Disposition of unclaimed seized property — forfeiture to the state, when — allegedly obscene matter, how treated — appeal authorized.

Effective 28 Aug 2014

Title XXXVII CRIMINAL PROCEDURE

542.301. Disposition of unclaimed seized property — forfeiture to the state, when — allegedly obscene matter, how treated — appeal authorized. — 1. Property which comes into the custody of an officer or of a court as the result of any seizure and which has not been forfeited pursuant to any other provisions of law or returned to the claimant shall be disposed of as follows:

(1) Stolen property, or property acquired in any other manner declared an offense by chapters 569 and 570, but not including any of the property referred to in subdivision (2) of this subsection, shall be delivered by order of court upon claim having been made and established, to the person who is entitled to possession:

(a) The claim shall be made by written motion filed with the court with which a motion to suppress has been, or may be, filed. The claim shall be barred if not made within one year from the date of the seizure;

(b) Upon the filing of such motion, the judge shall order notice to be given to all persons interested in the property, including other claimants and the person from whose possession the property was seized, of the time, place and nature of the hearing to be held on the motion. The notice shall be given in a manner reasonably calculated to reach the attention of all interested persons. Notice may be given to unknown persons and to persons whose address is unknown by publication in a newspaper of general circulation in the county. No property shall be delivered to any claimant unless all interested persons have been given a reasonable opportunity to appear and to be heard;

(c) After a hearing, the judge shall order the property delivered to the person or persons entitled to possession, if any. The judge may direct that delivery of property required as evidence in a criminal proceeding shall be postponed until the need no longer exists;

(d) A law enforcement officer having custody of seized property may, at any time that seized property has ceased to be useful as evidence, request that the prosecuting attorney of the county in which property was seized file a motion with the court of such county for the disposition of the seized property. If the prosecuting attorney does not file such motion within sixty days of the request by the law enforcement officer having custody of the seized property, then such officer may request that the attorney general file a written motion with the circuit court of the county or judicial district in which the seizure occurred. Upon filing of the motion, the court shall issue an order directing the disposition of the property. Such disposition may, if the property is not claimed within one year from the date of the seizure or if no one establishes a right to it, and the seized property has ceased to be useful as evidence, include a public sale of the property. Pursuant to a motion properly filed and granted under this section, the proceeds of any sale, less necessary expenses of preservation and sale, shall be paid into the county treasury for the use of the county. If the property is not salable, the judge may order its destruction. Notwithstanding any other provision of law, if no claim is filed within one year of the seizure and no motion pursuant to this section is filed within six months thereafter, and the seized property has ceased to be useful as evidence, the property shall be deemed abandoned, converted to cash and shall be turned over immediately to the treasurer pursuant to section 447.543;

(e) If the property is a living animal or is perishable, the judge may, at any time, order it sold at public sale. The proceeds shall be held in lieu of the property. A written description of the property sold shall be filed with the judge making the order of sale so that the claimant may identify the property. If the proceeds are not claimed within the time limited for the claim of the property, the proceeds shall be paid into the county treasury. If the property is not salable, the judge may order its destruction.

(2) Weapons, tools, devices, computers, computer equipment, computer software, computer hardware, cellular telephones, or other devices capable of accessing the internet, and substances other than motor vehicles, aircraft or watercraft, used by the owner or with the owner's consent as a means for committing felonies other than the offense of possessing burglary tools in violation of section 569.180, and property, the possession of which is an offense under the laws of this state or which has been used by the owner, or used with the owner's acquiescence or consent, as a raw material or as an instrument to manufacture, produce, or distribute, or be used as a means of storage of anything the possession of which is an offense under the laws of this state, or which any statute authorizes or directs to be seized, other than lawfully possessed weapons seized by an officer incident to an arrest, shall be forfeited to the state of Missouri.

2. The officer who has custody of the property shall inform the prosecuting attorney of the fact of seizure and of the nature of the property. The prosecuting attorney shall thereupon file a written motion with the court with which the motion to suppress has been, or may be, filed praying for an order directing the forfeiture of the property. If the prosecuting attorney of a county in which property is seized fails to file a motion with the court for the disposition of the seized property within sixty days of the request by a law enforcement officer, the officer having custody of the seized property may request the attorney general to file a written motion with the circuit court of the county or judicial district in which the seizure occurred. Upon filing of the motion, the court shall issue an order directing the disposition of the property. The signed motion shall be returned to the requesting agency. A motion may also be filed by any person claiming the right to possession of the property praying that the court declare the property not subject to forfeiture and order it delivered to the moving party.

3. Upon the filing of a motion either by the prosecuting attorney or by a claimant, the judge shall order notice to be given to all persons interested in the property, including the person out of whose possession the property was seized and any lienors, of the time, place and nature of the hearing to be held on the motion. The notice shall be given in a manner reasonably calculated to reach the attention of all interested persons. Notice may be given to unknown persons and to persons of unknown address by publication in a newspaper of general circulation in the county. Every interested person shall be given a reasonable opportunity to appear and to be heard as to the nature of the person's claim to the property and upon the issue of whether or not it is subject to forfeiture.

4. If the evidence is clear and convincing that the property in issue is in fact of a kind subject to forfeiture under this subsection, the judge shall declare it forfeited and order its destruction or sale. The judge shall direct that the destruction or sale of property needed as evidence in a criminal proceeding shall be postponed until this need no longer exists.

5. If the forfeited property can be put to a lawful use, it may be ordered sold after any alterations which are necessary to adapt it to a lawful use have been made. In the case of computers, computer equipment, computer software, computer hardware, cellular telephones, or other devices capable of accessing the internet, or other devices used in the acquisition, possession, or distribution of child pornography or obscene material, the law enforcement agency in possession of such items may, upon court order, retain possession of such property and convert such property to the use of the law enforcement agency for use in criminal investigations. If there is a holder of a bona fide lien against property which has been used as a means for committing an offense or which has been used as a raw material or as an instrument to manufacture or produce anything which is an offense to possess, who establishes that the use was without the lienholder's acquiescence or consent, the proceeds, less necessary expenses of preservation and sale, shall be paid to the lienholder to the amount of the lienholder's lien. The remaining amount shall be paid into the county treasury.

6. If the property is perishable the judge may order it sold at a public sale or destroyed, as may be appropriate, prior to a hearing. The proceeds of a sale, less necessary expenses of preservation and sale, shall be held in lieu of the property.

7. When a warrant has been issued to search for and seize allegedly obscene matter for forfeiture to the state, after an adversary hearing, the judge, upon return of the warrant with the matter seized, shall give notice of the fact to the prosecuting attorney of the county in which the matter was seized and the dealer, exhibitor or displayer and shall conduct further adversary proceedings to determine whether the matter is subject to forfeiture. If the evidence is clear and convincing that the matter is obscene as defined by law and it was being held or displayed for sale, exhibition, distribution or circulation to the public, the judge shall declare it to be obscene and forfeited to the state and order its destruction or other disposition; except that, no forfeiture shall be declared without the dealer, distributor or displayer being given a reasonable opportunity to appear in opposition and without the judge having thoroughly examined each item. If the material to be seized is the same as or another copy of matter that has already been determined to be obscene in a criminal proceeding against the dealer, exhibitor, displayer or such person's agent, the determination of obscenity in the criminal proceeding shall constitute clear and convincing evidence that the matter to be forfeited pursuant to this subsection is obscene. Except when the dealer, exhibitor or displayer consents to a longer period, or by such person's actions or pleadings willfully prevents the prompt resolution of the hearing, judgment shall be rendered within ten days of the return of the warrant. If the matter is not found to be obscene or is not found to have been held or displayed for sale, exhibition or distribution to the public, or a judgment is not entered within the time provided for, the matter shall be restored forthwith to the dealer, exhibitor or displayer.

8. If an appeal is taken by the dealer, exhibitor or displayer from an adverse judgment, the case should be assigned for hearing at the earliest practicable date and expedited in every way. Destruction or disposition of a matter declared forfeited shall be postponed until the judgment has become final by exhaustion of appeal, or by expiration of the time for appeal, and until the matter is no longer needed as evidence in a criminal proceeding.

9. A determination of obscenity, pursuant to this subsection, shall not be admissible in any criminal proceeding against any person or corporation for sale or possession of obscene matter; except that dealer, distributor or displayer from which the obscene matter was seized for forfeiture to the state.

10. When allegedly obscene matter or pornographic material for minors has been seized under a search warrant issued pursuant to subsection 2 of section 542.281 and the matter is no longer needed as evidence in a criminal proceeding the prosecuting attorney of the county in which the matter was seized may file a written motion with the circuit court of the county or judicial district in which the seizure occurred praying for an order directing the forfeiture of the matter. Upon filing of the motion, the court shall set a date for a hearing. Written notice of date, time, place and nature of the hearing shall be personally served upon the owner, dealer, exhibitor, displayer or such person's agent. Such notice shall be served no less than five days before the hearing.

11. If the evidence is clear and convincing that the matter is obscene as defined by law, and that the obscene material was being held or displayed for sale, exhibition, distribution or circulation to the public or that the matter is pornographic for minors and that the pornographic material was being held or displayed for sale, exhibition, distribution or circulation to minors, the judge shall declare it to be obscene or pornographic for minors and forfeited to the state and order its destruction or other disposition. A determination that the matter is obscene in a criminal proceeding as well as a determination that such obscene material was held or displayed for sale, exhibition, distribution or circulation to the public or a determination that the matter is pornographic for minors in a criminal proceeding as well as a determination that such pornographic material was held or displayed for sale, exhibition, distribution or circulation to minors shall be clear and convincing evidence that such material should be forfeited to the state; except that, no forfeiture shall be declared without the dealer, distributor or displayer being given a reasonable opportunity to appear in opposition and without a judge having thoroughly examined each item. A dealer, distributor or displayer shall have had reasonable opportunity to appear in opposition if the matter the prosecutor seeks to destroy is the same matter that formed the basis of a criminal proceeding against the dealer, distributor or displayer where the dealer, distributor or displayer has been charged and found guilty of holding or displaying for sale, exhibiting, distributing or circulating obscene material to the public or pornographic material for minors to minors. If the matter is not found to be obscene, or if obscene material is not found to have been held or displayed for sale, exhibition, distribution or circulation to the public, or if the matter is not found to be pornographic for minors or if pornographic material is not found to have been held or displayed for sale, exhibition, distribution or circulation to minors, the matter shall be restored forthwith to the dealer, exhibitor or displayer.

12. If an appeal is taken by the dealer, exhibitor or displayer from an adverse judgment, the case shall be assigned for hearing at the earliest practicable date and expedited in every way. Destruction or disposition of matter declared forfeited shall be postponed until the judgment has become final by exhaustion of appeal, or by expiration of the time for appeal, and until the matter is no longer needed as evidence in a criminal proceeding.

13. A determination of obscenity shall not be admissible in any criminal proceeding against any person or corporation for sale or possession of obscene matter.

14. An appeal by any party shall be allowed from the judgment of the court as in other civil actions.

15. All other property still in the custody of an officer or of a court as the result of any seizure and which has not been forfeited pursuant to this section or any other provision of law after three years following the seizure and which has ceased to be useful as evidence shall be deemed abandoned, converted to cash and shall be turned over immediately to the treasurer pursuant to section 447.543.

(L. 1974 S.B. 366 § 9, A.L. 1980 H.B. 1528 Revision, A.L. 1987 H.B. 113, et al., A.L. 1998 H.B. 931, A.L. 2002 S.B. 1248, A.L. 2012 S.B. 628, A.L. 2014 H.B. 1298 Revision)



Section 542.400 Definitions.

Effective 28 Aug 2002

Title XXXVII CRIMINAL PROCEDURE

542.400. Definitions. — As used in sections 542.400 to 542.422, the following words and phrases mean:

(1) "Aggrieved person", a person who was a party to any intercepted wire communication or a person against whom the interception was directed;

(2) "Communication common carrier", an individual or corporation undertaking to transport messages for compensation;

(3) "Contents", when used with respect to any wire communication, includes any information concerning the identity of the parties, the substance, purport, or meaning of that communication;

(4) "Court of competent jurisdiction", any circuit court having general criminal jurisdiction within the territorial jurisdiction where the communication is to be intercepted including any circuit judge specially assigned by the supreme court of Missouri pursuant to section 542.404;

(5) "Electronic, mechanical, or other device", any device or apparatus which can be used to intercept a wire communication other than:

(a) Any telephone or telegraph instrument, equipment or facility, or any component thereof, owned by the user or furnished to the subscriber or user by a communications common carrier in the ordinary course of its business and being used by the subscriber or user in the ordinary course of its business or being used by a communications common carrier in the ordinary course of its business or by an investigative office or law enforcement officer in the ordinary course of his duties; or

(b) A hearing aid or similar device being used to correct subnormal hearing to not better than normal;

(6) "Intercept", the aural acquisition of the contents of any wire communication through the use of any electronic or mechanical device, including but not limited to interception by one spouse of another spouse;

(7) "Investigative officer" or "law enforcement officer or agency", any officer or agency of this state or a political subdivision of this state, who is empowered by law to conduct investigations of or to make arrests for offenses enumerated in sections 542.400 to 542.422, and any attorney authorized by law to prosecute or participate in the prosecution of such offenses;

(8) "Oral communication", any communication uttered by a person exhibiting an expectation that such communication is not subject to interception under circumstances justifying such expectation;

(9) "Person", any employee, or agent of this state or political subdivision of this state, and any individual, partnership, association, joint stock company, trust, or corporation;

(10) "Prosecuting attorney", the elected prosecuting attorney of the county or the circuit attorney of any city not contained within a county;

(11) "State", the* state of Missouri and political subdivisions of the state;

(12) "Wire communication", any communication made in whole or in part through the use of facilities for the transmission of communications by the aid of wire, cable, or other like connection between the point of origin and the point of reception including the use of such connection in a switching station furnished or operated by any person engaged as a common carrier in providing or operating such facilities for the transmission of local, state or interstate communications.

(L. 1989 H.B. 277, et al. § 1, A.L. 2002 S.B. 712)

*Word "the" does not appear in original rolls.

(1993) Where city officials recorded conversation of inmate and police officers in public jail, officers could not justifiably have an expectation of privacy, and tape recording of conversation is not wire communication for purposes of Missouri's wiretapping law. Angel v. Williams, 12 F.3d 786 (8th Cir.).

(1998) Communications between a cellular phone and a regular wire phone are wire communications within the purview of the wiretap law. Lee v. Lee, 967 S.W.2d 82 (Mo.App. W.D.).



Section 542.402 Penalty for illegal wiretapping, permitted activities.

Effective 01 Jan 2017, see footnote

Title XXXVII CRIMINAL PROCEDURE

542.402. Penalty for illegal wiretapping, permitted activities. — 1. Except as otherwise specifically provided in sections 542.400 to 542.422, a person is guilty of a class E felony and upon conviction shall be punished as provided by law, if such person:

(1) Knowingly intercepts, endeavors to intercept, or procures any other person to intercept or endeavor to intercept, any wire communication;

(2) Knowingly uses, endeavors to use, or procures any other person to use or endeavor to use any electronic, mechanical, or other device to intercept any oral communication when such device transmits communications by radio or interferes with the transmission of such communication; provided, however, that nothing in sections 542.400 to 542.422 shall be construed to prohibit the use by law enforcement officers of body microphones and transmitters in undercover investigations for the acquisition of evidence and the protection of law enforcement officers and others working under their direction in such investigations;

(3) Knowingly discloses, or endeavors to disclose, to any other person the contents of any wire communication, when he knows or has reason to know that the information was obtained through the interception of a wire communication in violation of this subsection; or

(4) Knowingly uses, or endeavors to use, the contents of any wire communication, when he knows or has reason to know that the information was obtained through the interception of a wire communication in violation of this subsection.

2. It is not unlawful under the provisions of sections 542.400 to 542.422:

(1) For an operator of a switchboard, or an officer, employee, or agent of any communication common carrier, whose facilities are used in the transmission of a wire communication, to intercept, disclose, or use that communication in the normal course of his employment while engaged in any activity which is a necessary incident to the rendition of his service or to the protection of the rights or property of the carrier of such communication, however, communication common carriers shall not utilize service observing or random monitoring except for mechanical or service quality control checks;

(2) For a person acting under law to intercept a wire or oral communication, where such person is a party to the communication or where one of the parties to the communication has given prior consent to such interception;

(3) For a person not acting under law to intercept a wire communication where such person is a party to the communication or where one of the parties to the communication has given prior consent to such interception unless such communication is intercepted for the purpose of committing any criminal or tortious act.

(L. 1989 H.B. 277, et al. § 2, A.L. 2002 S.B. 712, A.L. 2014 S.B. 491)

Effective 1-01-17

(1998) Communications between a cellular phone and a regular wire phone are wire communications within the purview of the wiretap law. Lee v. Lee, 967 S.W.2d 82 (Mo.App. W.D.).



Section 542.404 Application for an order — authorization by attorney general — approval by judge, probable cause required.

Effective 28 Aug 2002

Title XXXVII CRIMINAL PROCEDURE

542.404. Application for an order — authorization by attorney general — approval by judge, probable cause required. — 1. The elected prosecuting attorney of the county with the written authorization of the attorney general of the state of Missouri may make application for an order authorizing the interception of a wire communication. The supreme court of Missouri, upon notice that the attorney general of the state of Missouri has authorized application for an interception of a wire communication, shall appoint a circuit court from a circuit other than the circuit where the application originates to approve or deny the application and to issue any necessary orders. Such court may grant, in conformity with sections 542.400 to 542.422, an order authorizing the interception of wire communications by the law enforcement agency having responsibility for the investigation of the offense if there is probable cause to believe that the interception may provide evidence of a felony which involves the manufacture or distribution of a controlled substance, as the term is defined by section 195.016, or the felony of murder, arson, or kidnapping, or a terrorist threat as defined in section 574.115, or any conspiracy to commit any of the foregoing.

2. Any order entered pursuant to the provisions of sections 542.400 to 542.422 shall require live monitoring by appropriate law enforcement personnel of the interception of any wire communication.

(L. 1989 H.B. 277, et al. § 3, A.L. 2002 S.B. 712)



Section 542.406 Disclosure of contents — privileged communications.

Effective 28 Aug 2002

Title XXXVII CRIMINAL PROCEDURE

542.406. Disclosure of contents — privileged communications. — 1. Any investigative officer or law enforcement officer who, by any means authorized by sections 542.400 to 542.422, has lawfully obtained knowledge of the contents of any wire communication, or evidence derived therefrom, may disclose such contents to another investigative officer or law enforcement officer to the extent that such disclosure is necessary to the proper performance of the official duties of the officer making or receiving the disclosure for investigative purposes only.

2. Any investigative officer or law enforcement officer who, by any means authorized by sections 542.400 to 542.422, has lawfully obtained knowledge of the contents of any wire or oral communication, or evidence derived therefrom, may use such contents to the extent such use is necessary to the proper performance of his official duties.

3. Any person who has received, by any means authorized by sections 542.400 to 542.422, any information concerning a wire communication, or evidence derived therefrom, intercepted in accordance with the provisions of sections 542.400 to 542.422 shall disclose the contents of that communication or such derivative evidence while giving testimony under oath or affirmation in any criminal proceeding, including deposition in any court or in any grand jury proceeding, subject to the rules of evidence.

4. No otherwise privileged wire communication intercepted in accordance with, or in violation of, the provisions of sections 542.400 to 542.422 shall lose its privileged character and shall be suppressed upon motion.

(L. 1989 H.B. 277, et al. § 4, A.L. 2002 S.B. 712)



Section 542.408 Application, contents — ex parte order issued, when, contents, extensions granted, when — reports, court may require, when — pen registers, who may request — communication, common carriers may provide aid, immunity from suit, compensation.

Effective 28 Aug 2002

Title XXXVII CRIMINAL PROCEDURE

542.408. Application, contents — ex parte order issued, when, contents, extensions granted, when — reports, court may require, when — pen registers, who may request — communication, common carriers may provide aid, immunity from suit, compensation. — 1. Each application for an order authorizing or approving the interception of a wire communication shall be made in writing and shall be submitted to the attorney general for his review and approval. If the attorney general approves the application, he shall join such application, which shall be submitted upon oath or affirmation to a court of competent jurisdiction and shall state the applicant's authority to make such application. Each application shall include the following information:

(1) The identity of the prosecuting attorney making the application together with the identities of the law enforcement agency or agencies that are to conduct the interception;

(2) A full and complete statement of the facts and circumstances relied upon by the applicant to justify his belief that an order should be issued, including:

(a) Details as to the particular offense that has been, is being, or is about to be committed;

(b) A particular description of the nature and location of the facilities from which or the place where the communication is to be intercepted;

(c) A particular description of the type of communications sought to be intercepted; and

(d) The identity of the person and employment, if known, committing the offense and whose communications are to be intercepted;

(e) That the application is sought solely for detection of the crimes enumerated in section 542.404;

(3) A full and complete statement as to whether other investigative procedures have been tried and failed, or why they reasonably appear to be unlikely to succeed if tried, or to be too dangerous;

(4) A statement of the period of time for which the interception is required to be maintained. If the nature of the investigation is such that the authorization for the interception should not automatically terminate when the described type of communication has been first obtained, a particular description of facts establishing probable cause to believe that additional communications of the same type will occur thereafter;

(5) A full and complete statement of the facts concerning all previous applications known or available to the individual authorizing and making the application, made to any court for authorization to intercept, or for approval of interceptions of, wire communications involving any of the same persons, facilities or places specified in the application, and the action taken by the court on each such application;

(6) Where the application is for the extension of an order, a statement setting forth the results thus far obtained from the interception, or an explanation of the failure to obtain such results; and

(7) A statement that adequate resources are available to perform the interception and the estimated number of persons required to accomplish the interception.

2. The court may require the applicant to furnish additional testimony or documentary evidence in support of the application.

3. Upon such application the court may enter an ex parte order, as requested or as modified, authorizing or approving interception of wire communications within the territorial jurisdiction of the court, if the court determines on the basis of the facts submitted by the applicant that:

(1) Probable cause exists to believe that an individual is committing, has committed, or is about to commit a particular offense enumerated in section 542.404;

(2) Probable cause exists to believe that particular communications concerning that offense will be obtained through such interception;

(3) Normal investigative procedures have been tried and have failed or reasonably appear to be unlikely to succeed if tried or to be too dangerous; and

(4) Probable cause exists to believe that the facilities from which, or the place where, the wire communications are to be intercepted are being used, or are about to be used, in connection with the commission of such offense, or are leased to, listed in the name of, or commonly used by such person.

4. Each order authorizing or approving the interception of any wire communication shall specify:

(1) The identity of the person and employment, if known, whose communications are to be intercepted;

(2) The nature and location of the communication facilities as to which, or the place where, authority to intercept is granted including whether the interception involves a cellular or other wireless device;

(3) A particular description of the type of communication sought to be intercepted, and a statement of the particular offense to which it relates;

(4) The identity of the agency authorized to intercept the communications, and of the person authorizing the application;

(5) The period of time during which such interception is authorized, including a statement as to whether or not the interception shall automatically terminate when the described communication has been first obtained.

5. No order entered under this section may authorize or approve the interception of any wire communication for any period longer than is necessary to achieve the objective of the authorization, nor in any event longer than thirty days. Extensions of an order may be granted, but only upon application for an extension made in accordance with subsection 1 of this section and the court making the findings required by subsection 3 of this section. The period of extension shall be no longer than the court deems necessary to achieve the purposes for which it was granted and in no event longer than thirty days. Every order and extension thereof shall contain a provision that the authorization to intercept shall be executed as soon as practicable, shall be conducted in such a way as to minimize the interception of communications not otherwise subject to interception under sections 542.400 to 542.422, and shall terminate upon attainment of the authorized objective, or in any event in thirty days.

6. Whenever an order authorizing interception is entered pursuant to the provisions of sections 542.400 to 542.422, the order may require reports to be made to the court who issued the order showing what progress has been made toward achievement of the authorized objective and the need for continued interception. Such reports shall be made at such intervals as the court may require, but in no case longer than thirty days.

7. Notwithstanding any other provisions of sections 542.400 to 542.422, any law enforcement officer with the approval of the prosecuting attorney may request an order of an appropriate court whenever reasonable grounds therefor exist to have a pen register placed in effect, which pen register will only determine the phone number to which the call is placed.

8. Notwithstanding any other provision of law to the contrary, communication common carriers, and their officers, employees and agents, may provide information, facilities or technical assistance to persons authorized by law to intercept wire communications, if the communication common carrier, its officers, employees or agents have been provided with a court order directing such assistance signed by the authorizing court. The court order shall set forth the period of time during which the provision of the information, facilities or technical assistance is authorized and specifying the information, facilities, or technical assistance required. No cause of action shall lie in any court against any communication common carrier, its officers, employees, and agents for providing information, facilities or assistance in accordance with the terms of an order under this subsection. Any communication common carrier furnishing such facilities or technical assistance shall be compensated therefor by the prosecuting attorney at the prevailing rates.

(L. 1989 H.B. 277, et al. § 5, A.L. 2002 S.B. 712)



Section 542.410 Recording of contents, required, how, custody of, duplication, destruction of — applications and orders sealed by court, disclosure, when, destruction of — penalty — notice to persons named in order, when, right to inspect and copy contents.

Effective 28 Aug 2002

Title XXXVII CRIMINAL PROCEDURE

542.410. Recording of contents, required, how, custody of, duplication, destruction of — applications and orders sealed by court, disclosure, when, destruction of — penalty — notice to persons named in order, when, right to inspect and copy contents. — 1. The contents of any wire communication intercepted by any means authorized by sections 542.400 to 542.422 shall be recorded on tape or wire or other comparable device. The recording of the contents of any wire or oral communication as required by this section shall be done in such way as will protect the recording from editing or other alterations. Immediately upon the expiration of the period of the order, or extensions thereof, such recordings shall be made available to the court issuing such order and shall be sealed under its directions. Custody of the recordings shall be wherever the court orders. The recordings shall not be destroyed except upon an order of the issuing court and in any event shall be kept for ten years. Duplicate recordings shall be made for use for disclosure pursuant to the provisions of subsections 1 and 2 of section 542.406 for investigations and discovery in accordance with applicable supreme court rules. The presence of the seal provided for by subsection 2 of this section, or a satisfactory explanation for the absence thereof, shall be a prerequisite for the use or disclosure of the contents of any wire communication or evidence derived therefrom under the provisions of subsection 3 of section 542.406.

2. Applications made and orders granted under sections 542.400 to 542.422 shall be sealed by the court. Custody of the applications and orders shall be wherever the court directs. Such applications and orders shall be disclosed only upon a showing of good cause before a court of competent jurisdiction and shall not be destroyed except on order of the issuing or denying court, and in any event shall be kept for ten years.

3. Any violation of the provisions of this section shall be punishable as a class A misdemeanor.

4. Within a reasonable time but not later than ninety days after the filing of an application for an order of approval under the provisions of sections 542.400 to 542.422 or the termination of the period of an order or extensions thereof, whichever is later, the issuing or denying court shall cause to be served, on the persons named in the order or the application, and such other parties to intercepted communications an inventory which shall include notice of:

(1) The fact of the entry of the order or the application;

(2) The date of the entry and the period of authorized, approved interception;

(3) The fact that during the period oral communications were or were not intercepted; and

(4) The nature of said conversations.

­­

­

(L. 1989 H.B. 277, et al. § 6, A.L. 2002 S.B. 712)



Section 542.412 Contents may be used as evidence, when — disclosure of additional evidence to defendant.

Effective 28 Aug 2002

Title XXXVII CRIMINAL PROCEDURE

542.412. Contents may be used as evidence, when — disclosure of additional evidence to defendant. — 1. The contents of any intercepted wire communications or evidence derived therefrom shall not be received in evidence or otherwise disclosed in any trial, hearing, or other proceeding in federal or state court nor in any administrative proceeding unless each party, in compliance with supreme court rules relating to discovery in criminal cases, hearings and proceedings, has been furnished with a copy of the court order and accompanying application under which the interception was authorized or approved and a transcript of any intercepted wire communication or evidence derived therefrom.

2. If the defense in its request designates material or information not in the possession or control of the state, but which is, in fact, in the possession or control of other governmental personnel, the state shall use diligence and make good faith efforts to cause such materials to be made available to the defendant's counsel, and if the state's efforts are unsuccessful and such material or other governmental personnel are subject to the jurisdiction of the court, the court, upon request, shall issue suitable subpoenas or orders to cause such material or information to be made available to the state for disclosure to the defense.

(L. 1989 H.B. 277, et al. § 7, A.L. 2002 S.B. 712)



Section 542.414 Suppression of contents, grounds — right of state to appeal suppression motion, when.

Effective 28 Aug 2002

Title XXXVII CRIMINAL PROCEDURE

542.414. Suppression of contents, grounds — right of state to appeal suppression motion, when. — 1. Any aggrieved person in any trial, hearing, or proceeding in or before any court, department, officer, agency, regulatory body, or other authority of the United States, the state, or a political subdivision thereof, may move to suppress the contents of any intercepted wire communication, or evidence derived therefrom, on the grounds that:

(1) The communication was unlawfully intercepted;

(2) The order of authorization or approval under which it was intercepted is insufficient on its face;

(3) The interception was not made in conformity with the order of authorization or approval; or

(4) The communication was intercepted in violation of the provisions of the Constitution of the United States or the state of Missouri or in violation of a state statute.

­­

­

2. In addition to any other right to appeal, the state shall have the right to appeal from an order granting a motion to suppress made under subsection 1 of this section if the prosecuting attorney shall certify to the court or other official granting such motion that the appeal be taken within thirty days after the date the order was entered and shall be diligently prosecuted.

(L. 1989 H.B. 277, et al. § 8, A.L. 2002 S.B. 712)



Section 542.416 Reports to state courts administrator required, when, contents, who must report — state courts administrator to report to general assembly, when — rules and regulations.

Effective 28 Aug 2002

Title XXXVII CRIMINAL PROCEDURE

542.416. Reports to state courts administrator required, when, contents, who must report — state courts administrator to report to general assembly, when — rules and regulations. — 1. Within thirty days after the expiration of an order or each extension thereof entered pursuant to the provisions of section 542.408, the issuing court shall report to the state courts administrator:

(1) The fact that an order or extension was applied for;

(2) The kind of order or extension applied for;

(3) The fact that the order or extension was granted as applied for, was modified, or was denied;

(4) The period of interceptions authorized by the order, and the number and duration of any extensions of the order;

(5) The offense specified in the order or application, or extension of an order;

(6) The identity of the applying investigative officer or law enforcement officer and agency making the application and the person authorizing the application; and

(7) The nature of the facilities from which or the place where communications were to be intercepted.

2. In January of each year, the principal prosecuting attorney for any political subdivision of the state shall report to the state courts administrator:

(1) The information required by subdivisions (1) through (7) of subsection 1 of this section with respect to each application for an order or extension made during the preceding calendar year;

(2) A general description of the interceptions made under such order or extension, including:

(a) The approximate nature and frequency of incriminating communications intercepted;

(b) The approximate nature and frequency of other communications intercepted;

(c) The approximate number of persons whose communications were intercepted; and

(d) The approximate nature, amount, and cost of the manpower and other resources used in the interceptions;

(3) The number of arrests resulting from interceptions made under such order or extension, and the offenses for which arrests were made;

(4) The number of trials resulting from such interceptions;

(5) The number of motions to suppress made with respect to such interceptions, and the number granted or denied;

(6) The number of convictions resulting from such interceptions and the offenses for which the convictions were obtained and a general assessment of the importance of the interceptions; and

(7) The information required by subdivisions (2) through (6) of this subsection with respect to orders or extensions obtained in the preceding calendar year.

3. In April of each year the state courts administrator shall transmit to the Missouri general assembly a full and complete report concerning the number of applications for orders authorizing or approving the interception of wire communications and the number of orders and extensions granted or denied during the preceding calendar year. Such report shall include a summary and analysis of the data required to be filed with the state courts administrator by subsections 1 and 2 of this section. The state courts administrator may promulgate rules and regulations dealing with the content and form of the reports required to be filed by subsections 1 and 2 of this section.

(L. 1989 H.B. 277, et al. § 9, A.L. 2002 S.B. 712)



Section 542.418 Use of contents of wiretap in civil action, limitations on — illegal wiretap, cause of action, damages, attorney fees and costs — good faith reliance on court order a prima facie defense.

Effective 28 Aug 2002

Title XXXVII CRIMINAL PROCEDURE

542.418. Use of contents of wiretap in civil action, limitations on — illegal wiretap, cause of action, damages, attorney fees and costs — good faith reliance on court order a prima facie defense. — 1. The contents of any wire communication or evidence derived therefrom shall not be received in evidence or otherwise disclosed in any civil or administrative proceeding, except in civil actions brought pursuant to this section.

2. Any person whose wire communication is intercepted, disclosed, or used in violation of sections 542.400 to 542.422 shall:

(1) Have a civil cause of action against any person who intercepts, discloses, or uses, or procures any other person to intercept, disclose, or use such communications; and

(2) Be entitled to recover from any such person:

(a) Actual damages, but not less than liquidated damages computed at the rate of one hundred dollars a day for each day of violation or ten thousand dollars whichever is greater;

(b) Punitive damages on a showing of a willful or intentional violation of sections 542.400 to 542.422; and

(c) A reasonable attorney's fee and other litigation costs reasonably incurred.

3. A good faith reliance on a court order or on the provisions of section 542.408 shall constitute a prima facie defense to any civil or criminal action brought under sections 542.400 to 542.422.

4. Nothing contained in this section shall limit any cause of action available prior to August 28, 1989.

(L. 1989 H.B. 277, et al. § 10, A.L. 2002 S.B. 712)

(1998) Communications between a cellular phone and a regular wire phone are wire communications within the purview of the wiretap law. Lee v. Lee, 967 S.W.2d 82 (Mo.App. W.D.).

(1999) Section applies only to exclude evidence obtained pursuant to an authorized wiretap. Phillips v. American Motorist Insurance Co., 996 S.W.2d 584 (Mo.App.W.D.).



Section 542.420 Evidence obtained in violation of law may not be used.

Effective 28 Aug 2002

Title XXXVII CRIMINAL PROCEDURE

542.420. Evidence obtained in violation of law may not be used. — Whenever any wire communication has been intercepted, no part of the contents of such communication and no evidence derived therefrom may be received in evidence in any trial, hearing, or other proceeding in or before any court, grand jury, department, officer, agency, regulatory body, legislative committee, or other authority of the United States, a state, or a political subdivision thereof if the disclosure of that information would be in violation of sections 542.400 to 542.422.

(L. 1989 H.B. 277, et al. § 11, A.L. 2002 S.B. 712)

(1998) Communications between a cellular phone and a regular wire phone are wire communications within the purview of the wiretap law. Lee v. Lee, 967 S.W.2d 82 (Mo.App. W.D.).



Section 542.422 Injunctions of felony violations of sections 542.400 to 542.424, procedure.

Effective 28 Aug 2002

Title XXXVII CRIMINAL PROCEDURE

542.422. Injunctions of felony violations of sections 542.400 to 542.424, procedure. — Whenever it shall appear that any person is engaged or is about to engage in any act which constitutes or will constitute a felony violation of sections 542.400 to 542.422, the attorney general may initiate a civil action in a circuit court to enjoin such violation. The court shall proceed as soon as practicable to the hearing and determination of such an action, and may, at any time before final determination, enter such a restraining order or prohibition, or take such other action, as is warranted to prevent a continuing and substantial injury to the state or to any person or class of persons for whose protection the action is brought. A proceeding under this section is governed by the rules of civil procedure except that, if an indictment has been returned against the respondent, discovery is governed by the rules of criminal procedure.

(L. 1989 H.B. 277, et al. § 12, A.L. 2002 S.B. 712)



Section 542.425 Criminal investigations, site of criminal conduct undetermined, attorney general may subpoena witnesses and documents.

Effective 01 Jan 2017, see footnote

Title XXXVII CRIMINAL PROCEDURE

542.425. Criminal investigations, site of criminal conduct undetermined, attorney general may subpoena witnesses and documents. — In the course of a criminal investigation under chapter 566 or 573, when the venue of the alleged criminal conduct cannot be readily determined without further investigation, the attorney general may request the prosecuting attorney of Cole County to request a circuit or associate circuit judge of Cole County to issue a subpoena to any witness who may have information for the purpose of oral examination under oath or to require access to data or the production of books, papers, records, or other material of evidentiary nature at the office of the attorney general. If, upon review of the evidence produced pursuant to the subpoenas, it appears that a violation of chapter 566 or 573 may have been committed, the attorney general shall provide the evidence produced pursuant to subpoena to an appropriate county prosecuting attorney or circuit attorney having venue over the criminal offense.

(L. 2009 H.B. 62, A.L. 2014 S.B. 491)

Transferred 2014; formerly 566.013; Effective 1-01-17






Chapter 543 Proceedings in Misdemeanor and Infraction Cases

Chapter Cross References



Section 543.200 Either party may demand jury.

Effective 28 Aug 1993

Title XXXVII CRIMINAL PROCEDURE

543.200. Either party may demand jury. — In misdemeanor cases, after the plea of the defendant has been entered, if he pleads not guilty, the defendant or prosecuting attorney may demand a jury; but if no jury is demanded, the case may be tried by the associate circuit judge.

(RSMo 1939 § 3825, A.L. 1945 p. 750 § 20, A.L. 1978 H.B. 1634, A.L. 1993 S.B. 180)

Prior revisions: 1929 § 3435; 1919 § 3780; 1909 § 4988

(1956) Appeal from conviction in city court is to be tried de novo in the same manner as if case originated in court of criminal correction. Thus defendant on request is entitled to jury trial. City of St. Louis v. Moore (A.), 288 S.W.2d 383.



Section 543.210 Jury — number — selection.

Effective 02 Jan 1979, see footnote

Title XXXVII CRIMINAL PROCEDURE

543.210. Jury — number — selection. — If the case is thereafter tried before an associate circuit judge, the jury shall be composed of twelve persons, unless a less number shall be agreed upon, but not less than six. The selection of the jury and the practice and procedure relative to the jury in a case tried before an associate circuit judge shall be the same as in a case tried before a circuit judge except as otherwise provided herein.

(RSMo 1939 § 3826, A.L. 1945 p. 750 § 21, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 3436; 1919 § 3781; 1909 § 4989

Effective 1-02-79



Section 543.220 Proceedings, how governed.

Effective 28 Aug 1993

Title XXXVII CRIMINAL PROCEDURE

543.220. Proceedings, how governed. — 1. All proceedings upon the trial of misdemeanors and infractions before associate circuit judges shall be governed by the practice in criminal cases before circuit judges, so far as the same may be applicable, and in respect to which no provision is made by statute.

2. All proceedings upon the trial of infractions before associate circuit judges shall be governed by the practice in criminal cases before circuit judges, so far as the same may be applicable, and in respect to which no provision is made by statute, except that there shall be no right to a jury trial.

(RSMo 1939 § 3836, A.L. 1945 p. 750 § 29, A.L. 1978 H.B. 1634, A.L. 1993 S.B. 180)

Prior revisions: 1929 § 3446; 1919 § 3791; 1909 § 4999



Section 543.270 Fine commuted to imprisonment, when — fine payable in installments.

Effective 02 Jan 1979, see footnote

Title XXXVII CRIMINAL PROCEDURE

543.270. Fine commuted to imprisonment, when — fine payable in installments. — 1. When any person shall be unable to pay any fine and costs assessed against him, the associate circuit judge shall have power, at the request of the defendant, to commute such fine and costs to imprisonment in the county jail, which shall be credited at the rate of ten dollars of such fine and costs for each day's imprisonment.

2. When a fine is assessed by an associate circuit judge, it shall be within his discretion to provide for the payment of the fine on an installment basis under such terms and conditions as he may deem appropriate.

(L. 1978 H.B. 1634)

Effective 1-02-79



Section 543.335 Appeal — records, how kept.

Effective 28 Aug 1997

Title XXXVII CRIMINAL PROCEDURE

543.335. Appeal — records, how kept. — In any case tried with a jury before an associate circuit judge or on assignment under procedures applicable before circuit judges, or in any misdemeanor case or county ordinance violation case, a record shall be kept and any person aggrieved by a judgment rendered in any such case may have an appeal upon that record to the appropriate appellate court. At the discretion of the judge, but in compliance with the rules of the supreme court, the record may be a stenographic record or one made by the utilization of electronic, magnetic, or mechanical sound or video recording devices. Whenever an appeal is taken in a case recorded by means other than a court reporter, the clerk of the court or division in control thereof shall forward the tape or record or whatever device used therefor to the clerk of the supreme court or to the clerk of the court of appeals wherein the appeal is lodged. The supreme court and the courts of appeals may arrange for the written transcript of the testimony so preserved pursuant to rules and procedures promulgated by the supreme court.

(L. 1978 H.B. 1634, A.L. 1984 S.B. 602, A.L. 1997 S.B. 248)






Chapter 544 Arrest, Examination, Commitment and Bail

Chapter Cross References



Section 544.010 Magistrate defined.

Effective 02 Jan 1979, see footnote

Title XXXVII CRIMINAL PROCEDURE

544.010. Magistrate defined. — The term "magistrate", as used in this chapter, shall mean those officers authorized by section 542.020 to issue process to preserve the peace, unless from the context of the law it appears that the term refers to magistrates created by Section 18 of Article V of the Constitution in effect on and prior to January 1, 1979, in which event the term shall mean an associate circuit judge or a division of the circuit court presided over by an associate circuit judge.

(1949 H.B. 2141 § 544.01, A.L. 1978 H.B. 1634)

Effective 1-02-79



Section 544.020 Issuance of warrant upon complaint.

Effective 28 Aug 2004

Title XXXVII CRIMINAL PROCEDURE

544.020. Issuance of warrant upon complaint. — Whenever complaint shall be made, in writing and upon oath, to any associate circuit judge setting forth that a felony has been committed, and the name of the person accused thereof, it shall be the duty of such associate circuit judge to issue a warrant reciting the accusation, and commanding the officer to whom it shall be directed forthwith to take the accused and bring him before such associate circuit judge, to be dealt with according to law. The complaint may be made and the warrant may be issued via facsimile or other electronic means.

(RSMo 1939 § 3857, A. 1949 H.B. 2141, A.L. 2004 S.B. 1211)

Prior revisions: 1929 § 3467; 1919 § 3812; 1909 § 5020

(1955) After individual had been arrested on complaint filed in magistrate court on murder charge, probate court had no jurisdiction of proceeding to have him committed as indigent insane person. State ex rel. Lamar v. Impey, 365 Mo. 437, 283 S.W.2d 480.



Section 544.030 Issuance of warrants by associate circuit judge.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

544.030. Issuance of warrants by associate circuit judge. — Warrants authorized by law to be issued in criminal cases may be under the hand of the associate circuit judge issuing the same, and shall be as valid and effectual, in all respects, as if sealed.

(RSMo 1939 § 4179)

Prior revisions: 1929 § 3789; 1919 § 4135; 1909 § 5340



Section 544.040 Bail, associate circuit judge may grant, when.

Effective 28 Aug 1972

Title XXXVII CRIMINAL PROCEDURE

544.040. Bail, associate circuit judge may grant, when. — If the offense charged is a bailable one, the associate circuit judge who issued the warrant may, at the request of the person arrested, release him as provided in section 544.455 for his appearance at the next term of the court having jurisdiction of the offense.

(RSMo 1939 § 3858, A.L. 1972 H.B. 1160)

Prior revisions: 1929 § 3468; 1919 § 3813; 1909 § 5021

(1959) Where defendant was arrested in 1956 on his release from state penitentiary on a 1953 warrant charging him with forgery and after his release gave a bond on the postponement of his preliminary hearing, the offense was barred by limitations since an information or indictment was not filed in three years, and the bond consequently was invalid. State v. Haverstick (Mo.), 326 S.W.2d 92.



Section 544.045 License to operate motor vehicle may be deposited in lieu of bail — exceptions — failure to appear, notice to director of revenue.

Effective 01 Jul 1992, see footnote

Title XXXVII CRIMINAL PROCEDURE

544.045. License to operate motor vehicle may be deposited in lieu of bail — exceptions — failure to appear, notice to director of revenue. — 1. Any person arrested and charged with violating a traffic law of this state or a traffic ordinance of any county, city, town or village may, at the discretion of both the officer authorized by law or rule of court to accept bail and the person arrested, deposit his license to operate a motor vehicle with a member of the highway patrol or with the officer demanding bail in lieu of any other security for his appearance in court to answer any such charge, except when the charge is for driving while intoxicated, driving while under the influence of intoxicating liquor or drugs, leaving the scene of a motor vehicle accident, driving when his license is suspended or revoked, or for any charge made because of a motor vehicle accident in which a death has occurred.

2. Notwithstanding the fact that the officer authorized by law or rule of court to accept bail authorizes the person arrested to deposit his license to operate a motor vehicle as his security for his appearance in court, in lieu of depositing his license to operate a motor vehicle, the person arrested may decline to deposit his license to operate a motor vehicle as security and instead deposit a bond with the officer authorized by law or rule of court to accept bail or other such officer demanding bail in the amount of fifty dollars per traffic offense allegedly committed. The officer shall issue a receipt for such a bond to the person and deposit the bond with the judge, court clerk or other officer requiring security for a court appearance.

3. The judge, court clerk or other officer requiring security for an appearance shall accept the bond or deposit of the license in lieu of bail and, if the license is accepted, shall issue a receipt to the licensee for the license upon a form approved by the director of revenue. The licensee may, until he has appeared at the proper time and place as stated in the receipt to answer the charge placed against him, operate motor vehicles while in possession of the receipt, and the receipt shall be accepted in lieu of the license as provided by section 302.181. If a continuance is requested and granted, the licensee shall be given a new receipt for his license.

4. Whether or not a license to operate a motor vehicle has been deposited in lieu of bail pursuant to this section, if the driver fails to appear at the proper time to answer the charge placed against him, the clerk of the court, or the judge of the court if there is no clerk, shall within ten days notify the director of revenue of the failure to appear, and the director shall thereafter withhold any renewal of the license or the issuance of a duplicate license to the licensee until notified by the court that the charge has been reduced to final judgment.

(L. 1967 p. 667 § 1, A.L. 1985 H.B. 501, A.L. 1989 1st Ex. Sess. H.B. 3, A.L. 1991 S.B. 125 & 341)

Effective 7-01-92



Section 544.046 Compact — entered into.

Effective 28 Aug 2012

Title XXXVII CRIMINAL PROCEDURE

544.046. Compact — entered into. — The Nonresident Violator Compact, hereinafter called "the compact," is hereby enacted into law and entered into with all other jurisdictions legally joining therein in the form substantially as follows:

Article I

(a) The party jurisdictions find that:

(1) In most instances, a motorist who is cited for a traffic violation in a jurisdiction other than his home jurisdiction:

(i) Must post collateral or bond to secure appearance for trial at a later date; or

(ii) If unable to post collateral or bond, is taken into custody until the collateral or bond is posted; or

(iii) Is taken directly to court for his trial to be held.

(2) In some instances, the motorist's driver's license may be deposited as collateral to be returned after he has complied with the terms of the citation.

(3) The purpose of the practices described in paragraphs (1) and (2) above is to ensure compliance with the terms of a traffic citation by the motorist who, if permitted to continue on his way after receiving the traffic citation, could return to his home jurisdiction and disregard his duty under the terms of the traffic citation.

(4) A motorist receiving a traffic citation in his home jurisdiction is permitted, except for certain violations, to accept the citation from the officer at the scene of the violation and to immediately continue on his way after promising or being instructed to comply with the terms of the citation.

(5) The practice described in paragraph (1) above causes unnecessary inconvenience and, at times, a hardship for the motorist who is unable at the time to post collateral, furnish a bond, stand trial, or pay the fine, and thus is compelled to remain in custody until some arrangement can be made.

(6) The deposit of a driver's license as a bail bond, as described in paragraph (2) above, is viewed with disfavor.

(7) The practices described herein consume an undue amount of law enforcement time.

(b) It is the policy of the party jurisdictions to:

(1) Seek compliance with the laws, ordinances, and administrative rules and regulations relating to the operation of motor vehicles in each of the jurisdictions.

(2) Allow motorists to accept a traffic citation for certain violations and proceed on their way without delay whether or not the motorist is a resident of the jurisdiction in which the citation was issued.

(3) Extend cooperation to its fullest extent among the jurisdictions for obtaining compliance with the terms of a traffic citation issued in one jurisdiction to a resident of another jurisdiction.

(4) Maximize effective utilization of law enforcement personnel and assist court systems in the efficient disposition of traffic violations.

(c) The purpose of this compact is to:

(1) Provide a means through which the party jurisdictions may participate in a reciprocal program to effectuate the policies enumerated in paragraph (b) above in a uniform and orderly manner.

(2) Provide for the fair and impartial treatment of traffic violators operating within party jurisdictions in recognition of the motorist's right of due process and the sovereign status of a party jurisdiction.

Article II

(a) In the Nonresident Violator Compact, the following words have the meaning indicated, unless the context requires otherwise.

(b) (1) "Citation" means any summons, ticket, or other official document issued by a police officer for a traffic violation containing an order which requires the motorist to respond.

(2) "Collateral" means any cash or other security deposited to secure an appearance for trial, following the issuance by a police officer of a citation for a traffic violation.

(3) "Court" means a court of law or traffic tribunal.

(4) "Driver's license" means any license or privilege to operate a motor vehicle issued under the laws of the home jurisdiction.

(5) "Home jurisdiction" means the jurisdiction that issued the driver's license of the traffic violator.

(6) "Issuing jurisdiction" means the jurisdiction in which the traffic citation was issued to the motorist.

(7) "Jurisdiction" means a state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

(8) "Motorist" means a driver of a motor vehicle operating in a party jurisdiction other than the home jurisdiction.

(9) "Personal recognizance" means an agreement by a motorist made at the time of issuance of the traffic citation that he will comply with the terms of that traffic citation.

(10) "Police officer" means any individual authorized by the party jurisdiction to issue a citation for a traffic violation.

(11) "Terms of the citation" means those options expressly stated upon the citation.

Article III

(a) When issuing a citation for a traffic violation, a police officer shall issue the citation to a motorist who possesses a driver's license issued by a party jurisdiction and shall not, subject to the exceptions noted in paragraph (b) of this article, require the motorist to post collateral to secure appearance, if the officer receives the motorist's signed, personal recognizance that he or she will comply with the terms of the citation.

(b) Personal recognizance is acceptable only if not prohibited by law. If mandatory appearance is required, it must take place immediately following issuance of the citation.

(c) Upon failure of a motorist to comply with the terms of a traffic citation, the appropriate official shall report the failure to comply to the licensing authority of the jurisdiction in which the traffic citation was issued. The report shall be made in accordance with procedures specified by the issuing jurisdiction and shall contain information as specified in the Compact Manual as minimum requirements for effective processing by the home jurisdiction.

(d) Upon receipt of the report, the licensing authority of the issuing jurisdiction shall transmit to the licensing authority in the home jurisdiction of the motorist the information in a form and content as contained in the Compact Manual.

(e) The licensing authority of the issuing jurisdiction may not suspend the privilege of a motorist for whom a report has been transmitted.

(f) The licensing authority of the issuing jurisdiction shall not transmit a report on any violation if the date of transmission is more than six months after the date on which the traffic citation was issued unless the motorist was operating a Commercial Motor Vehicle (CMV) or was a Commercial Driver License (CDL) holder at the time of the offense.

(g) The licensing authority of the issuing jurisdiction shall not transmit a report on any violation where the date of issuance of the citation predates the most recent of the effective dates of entry for the two jurisdictions affected.

Article IV

(a) Upon receipt of a report of a failure to comply from the licensing authority of the issuing jurisdiction, the licensing authority of the home jurisdiction shall notify the motorist and initiate a suspension action, in accordance with the home jurisdiction's procedures, to suspend the motorist's driver's license until satisfactory evidence of compliance with the terms of the traffic citation has been furnished to the home jurisdiction licensing authority. Due process safeguards will be accorded.

(b) The licensing authority of the home jurisdiction shall maintain a record of actions taken and make reports to issuing jurisdictions as provided in the Compact Manual.

Article V

Except as expressly required by provisions of this compact, nothing contained herein shall be construed to affect the right of any party jurisdiction to apply any of its other laws relating to licenses to drive to any person or circumstance, or to invalidate or prevent any driver license agreement or other cooperative arrangement between a party jurisdiction and a nonparty jurisdiction.

Article VI

(a) For the purpose of administering the provisions of this compact and to serve as a governing body for the resolution of all matters relating to the operation of this compact, a Board of Compact Administrators is established. The board shall be composed of one representative from each party jurisdiction to be known as the compact administrator. The compact administrator shall be appointed by the jurisdiction executive and will serve and be subject to removal in accordance with the laws of the jurisdiction he represents. A compact administrator may provide for the discharge of his duties and the performance of his functions as a board member by an alternate. An alternate may not be entitled to serve unless written notification of his identity has been given to the board.

(b) Each member of the Board of Compact Administrators shall be entitled to one vote. No action of the board shall be binding unless taken at a meeting at which a majority of the total number of votes on the board are cast in favor. Action by the board shall be only at a meeting at which a majority of the party jurisdictions are represented.

(c) The board shall elect annually, from its membership, a chairman and a vice chairman.

(d) The board shall adopt bylaws, not inconsistent with the provisions of this compact or the laws of a party jurisdiction, for the conduct of its business and shall have the power to amend and rescind its bylaws.

(e) The board may accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials, and services, conditional or otherwise, from any jurisdiction, the United States, or any other governmental agency, and may receive, utilize, and dispose of the same.

(f) The board may contract with, or accept services or personnel from, any governmental or intergovernmental agency, person, firm, or corporation, or any private nonprofit organization or institution.

(g) The board shall formulate all necessary procedures and develop uniform forms and documents for administering the provisions of this compact.

­­

­

Article VII

(a) This compact shall become effective when it has been adopted by at least two jurisdictions.

(b) (1) Entry into the compact shall be made by a Resolution of Ratification executed by the authorized officials of the applying jurisdiction and submitted to the chairman of the board.

(2) The resolution shall be in a form and content as provided in the Compact Manual and shall include statements that in substance are as follows:

(i) A citation of the authority by which the jurisdiction is empowered to become a party to this compact.

(ii) Agreement to comply with the terms and provisions of the compact.

(iii) That compact entry is with all jurisdictions then party to the compact and with any jurisdiction that legally becomes a party to the compact.

(3) The effective date of entry shall be specified by the applying jurisdiction, but it shall not be less than 60 days after notice has been given by the chairman of the Board of Compact Administrators or by the secretariat of the board to each party jurisdiction that the resolution from the applying jurisdiction has been received.

(c) A party jurisdiction may withdraw from this compact by official written notice to the other party jurisdictions, but a withdrawal shall not take effect until 90 days after notice of withdrawal is given. The notice shall be directed to the compact administrator of each member jurisdiction. No withdrawal shall affect the validity of this compact as to the remaining party jurisdictions.

Article VIII

The provisions of this compact shall not apply to parking or standing violations, highway weight limit violations, and violations of law governing the transportation of hazardous materials.

Article IX

(a) This compact may be amended from time to time. Amendments shall be presented in resolution form to the chairman of the Board of Compact Administrators and may be initiated by one or more party jurisdictions.

(b) Adoption of an amendment shall require endorsement of all party jurisdictions and shall become effective 30 days after the date of the last endorsement.

(c) Failure of a party jurisdiction to respond to the compact chairman within 120 days after receipt of the proposed amendment shall constitute endorsement.

Article X

This compact shall be liberally construed so as to effectuate the purposes stated herein. The provisions of this compact shall be severable and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any party jurisdiction or of the United States or the applicability thereof to any government, agency, person, or circumstance, the compact shall not be affected thereby. If this compact shall be held contrary to the constitution of any jurisdiction party thereto, the compact shall remain in full force and effect as to the remaining jurisdictions and in full force and effect as to the jurisdiction affected as to all severable matters.

Article XI

This compact shall be known as the Nonresident Violator Compact.

(L. 1980 H.B. 980 § 1, A.L. 2012 H.B. 1402)

(1991) Missouri nonresident violator compact does not infringe upon the rights of the national government in violation of art. 1, sec. 10, U.S.C.A. State v. Kurt, 802 S.W.2d 954 (Mo.banc).



Section 544.050 Recognizances.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

544.050. Recognizances. — All recognizances required or authorized to be taken in any criminal proceedings in open court, by any court of record, shall be entered on the minutes of such court and the substance thereof shall be read to the person recognized. All other recognizances in any criminal matter or proceeding, or in any proceeding of a similar nature, shall be in writing and shall be subscribed by the parties to be bound thereby.

(RSMo 1939 § 4180)

Prior revisions: 1929 § 3790; 1919 § 4136; 1909 § 5341



Section 544.060 Issuance of warrants by clerk upon indictments.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

544.060. Issuance of warrants by clerk upon indictments. — When an indictment is found, the court may direct the clerk to issue a warrant returnable forthwith; and if no order is made he must issue warrants upon all indictments as soon as practicable after the close of the term, unless otherwise ordered by the judge or prosecuting attorney; provided, that no warrants shall be issued for persons who may be in custody at the time of the finding of such indictment, and in cases where two or more indictments are found against one person, but one warrant shall be issued, which shall enumerate the several offenses charged in the indictments. At the time of issuing a warrant, the clerk shall issue subpoenas for the witnesses on behalf of the state, but such subpoenas shall not be served until the defendant is arrested or in custody.

(RSMo 1939 § 3956)

Prior revisions: 1929 § 3567; 1919 § 3910; 1909 § 5117



Section 544.070 Issuance of process.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

544.070. Issuance of process. — A warrant or other process for the arrest of the defendant indicted may be issued by the court in which such indictment shall have been found or may be pending, or by the judge or clerk thereof, or by any judge of the supreme court, and by no other officers, and may be directed to and executed in any county in this state.

(RSMo 1939 § 3955)

Prior revisions: 1929 § 3566; 1919 § 3909; 1909 § 5116



Section 544.080 Issuance of warrant to sheriff — execution.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

544.080. Issuance of warrant to sheriff — execution. — The warrant shall issue to the sheriff of the county where the indictment or information is filed, unless the prosecuting attorney directs it to be issued to some other county; warrants may be issued to different counties at the same time. The sheriff must execute the warrant and subpoenas immediately after receiving them.

(RSMo 1939 § 3957)

Prior revisions: 1929 § 3568; 1919 § 3911; 1909 § 5118



Section 544.090 Warrants, where executed.

Effective 28 Aug 1993

Title XXXVII CRIMINAL PROCEDURE

544.090. Warrants, where executed. — Warrants issued by those persons vested by Section 1 of Article V of the Constitution of Missouri with the judicial power of the state may be executed in any part of this state.

(RSMo 1939 § 3859, A.L. 1978 H.B. 1634, A.L. 1993 S.B. 180)

Prior revisions: 1929 § 3469; 1919 § 3814; 1909 § 5022



Section 544.100 Arrest in another county — procedure.

Effective 28 Aug 1949

Title XXXVII CRIMINAL PROCEDURE

544.100. Arrest in another county — procedure. — If the person against whom any warrant granted by an associate circuit judge, mayor or chief officer of a city or town shall be issued, escape or be in any other county, it shall be the duty of any associate circuit judge authorized to issue a warrant in the county in which such offender may be or is suspected to be, on proof of the handwriting of the associate circuit judge issuing the warrant to endorse his name thereon, and thereupon the offender may be arrested in such county by the officer bringing such warrant, or any officer within the county within which the warrant is so endorsed; and any such warrant may be executed in any county within this state by the officer to whom it is directed, if the clerk of the county commission of the county in which the warrant was issued shall endorse upon or annex to the warrant his certificate, with the seal of said commission affixed thereto, that the officer who issued such warrant was at the time an acting officer fully authorized to issue the same, and that his signature thereto is genuine.

(RSMo 1939 § 3860, A. 1949 H.B. 2141)

Prior revisions: 1929 § 3470; 1919 § 3815; 1909 § 5023



Section 544.110 Escape to another county when guilty of felony.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

544.110. Escape to another county when guilty of felony. — When any person who shall have committed a felony in one county shall escape into another, any associate circuit judge within the county in which such offender may be found may, upon complaint in writing and upon oath being made before him charging such person with such offense, issue his warrant for the apprehension of such offender, and the officer making the arrest shall convey the prisoner to the county in which the offense is charged to have been committed, as prescribed in section 544.260.

(RSMo 1939 § 3861)

Prior revisions: 1929 § 3471; 1919 § 3816; 1909 § 5024



Section 544.120 Attempted escape of felon, officers to pursue — arrest.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

544.120. Attempted escape of felon, officers to pursue — arrest. — Whenever any felony shall be committed, and the offender attempt to escape, public notice thereof shall be immediately given, at all places near where the same was committed, and pursuit shall be forthwith made after the offender by sheriffs, coroners and constables, and all others who shall be thereto required by any such officers; and the offender may be arrested by any such officer or his assistants without warrant.

(RSMo 1939 § 3882)

Prior revisions: 1929 § 3492; 1919 § 3837; 1909 § 5045



Section 544.130 Attempted escape, proceeding after arrest.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

544.130. Attempted escape, proceeding after arrest. — When any person shall be so pursued and arrested, he shall be immediately taken before some associate circuit judge authorized to act under the provisions of this chapter, who shall proceed thereon in the same manner as if the prisoner had been arrested on a warrant.

(RSMo 1939 § 3883)

Prior revisions: 1929 § 3493; 1919 § 3838; 1909 § 5046



Section 544.145 Governor may offer reward for escaped felon — payment.

Effective 28 Aug 1957

Title XXXVII CRIMINAL PROCEDURE

544.145. Governor may offer reward for escaped felon — payment. — The governor may offer a reward of not to exceed three hundred dollars for the apprehension and delivery to the proper sheriff or other officer designated by him, of any person charged with or convicted of a felony and who has broken prison, escaped or fled from justice and absconded or secreted himself. The proper sheriff on delivery of the fugitive shall give his receipt therefor and the governor, upon presentation of the receipt, shall certify the amount of the reward to the commissioner of administration for payment out of the state treasury.

(L. 1957 p. 378 § 544.155)



Section 544.150 Reward by county commission.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

544.150. Reward by county commission. — Whenever the county commission of any county in this state, or any two commissioners thereof in vacation, shall be satisfied that any felony has been committed in said county, such commission or commissioners may, at their discretion, offer a standing reward of not exceeding five hundred dollars for the apprehension and arrest of the person or persons committing the same, which reward shall be paid out of the county treasury; but in no instance shall any reward, or any part thereof, be paid to any person who may be entitled thereto until final conviction of the defendant.

(RSMo 1939 § 3890)

Prior revisions: 1929 § 3500; 1919 § 3845; 1909 § 5053



Section 544.155 Uniform fresh pursuit law.

Effective 28 Aug 1996

Title XXXVII CRIMINAL PROCEDURE

544.155. Uniform fresh pursuit law. — 1. Any member of a duly organized state, county, or municipal peace unit of another state of the United States who enters this state in fresh pursuit, and continues within this state in such fresh pursuit, of a person in order to arrest such person on the ground that such person is believed to have committed a felony or the crime of driving while intoxicated or driving with excessive blood alcohol content in such other state, shall have the same authority to arrest and hold such person in custody, as has any member of any duly organized state, county, or municipal peace unit of this state, to arrest and hold in custody a person on the ground that such person is believed to have committed a felony or the crime of driving while intoxicated or driving with excessive blood alcohol content in this state; provided, the rights extended by this subsection shall be extended only to those states granting these same rights to peace officers of this state who may be in fresh pursuit of suspected criminals in such reciprocating states.

2. If an arrest is made in this state by an officer of another state in accordance with the provisions of subsection 1 of this section, the arresting officer shall, without unnecessary delay, take the person arrested before a judge of a court of competent jurisdiction in the county in which the arrest was made, who shall conduct a hearing for the purpose of determining the lawfulness of the arrest. If the judge determines that the arrest was lawful, the judge shall order the person arrested to await, for a reasonable time, the issuance of an extradition warrant by the governor of this state, or admit such person to bail for such purpose. If the judge determines that the arrest was unlawful the judge shall discharge the person arrested.

3. Subsection 1 of this section shall not be construed so as to make unlawful any arrest in this state which would otherwise be lawful.

4. For the purpose of this section, the word "state" includes the District of Columbia.

5. The term "fresh pursuit", as used in this section, includes fresh pursuit as defined by the common law, and also the pursuit of a person who has committed a felony or the crime of driving while intoxicated or driving with excessive blood alcohol content or who is reasonably suspected of having committed a felony or the crime of driving while intoxicated or driving with excessive blood alcohol content. It shall also include the pursuit of a person suspected of having committed a supposed felony or the crime of driving while intoxicated or driving with excessive blood alcohol content, though no felony or the crime of driving while intoxicated or driving with excessive blood alcohol content has actually been committed, if there is reasonable ground for believing that a felony or the crime of driving while intoxicated or driving with excessive blood alcohol content has been committed. Fresh pursuit, as used therein, shall not necessarily imply instant pursuit, but pursuit without unreasonable delay.

6. This section may be cited as the "Uniform Law on Fresh Pursuit".

(L. 1951 p. 456 §§ 1 to 6, A.L. 1996 S.B. 850)



Section 544.157 Law enforcement officers, conservation agents, capitol police, college or university police officers, and park rangers, arrest powers — fresh pursuit defined — policy of agency electing to institute vehicular pursuits.

Effective 28 Aug 2013

Title XXXVII CRIMINAL PROCEDURE

544.157. Law enforcement officers, conservation agents, capitol police, college or university police officers, and park rangers, arrest powers — fresh pursuit defined — policy of agency electing to institute vehicular pursuits. — 1. Any law enforcement officer certified pursuant to chapter 590 of any political subdivision of this state, any authorized agent of the department of conservation, any commissioned member of the Missouri capitol police, any college or university police officer, and any commissioned member of the Missouri state park rangers in fresh pursuit of a person who is reasonably believed by such officer to have committed a felony in this state or who has committed, or attempted to commit, in the presence of such officer or agent, any criminal offense or violation of a municipal or county ordinance, or for whom such officer holds a warrant of arrest for a criminal offense, shall have the authority to arrest and hold in custody such person anywhere in this state. Fresh pursuit may only be initiated from within the pursuing peace officer's, conservation agent's, capitol police officer's, college or university police officer's, or state park ranger's jurisdiction and shall be terminated once the pursuing peace officer is outside of such officer's jurisdiction and has lost contact with the person being pursued. If the offense is a traffic violation, the uniform traffic ticket shall be used as if the violator had been apprehended in the municipality or county in which the offense occurred.

2. If such an arrest is made in obedience to a warrant, the disposition of the prisoner shall be made as in other cases of arrest under a warrant; if the violator is served with a uniform traffic ticket, the violator shall be directed to appear before a court having jurisdiction to try the offense; if the arrest is without a warrant, the prisoner shall be taken forthwith before a judge of a court with original criminal jurisdiction in the county wherein such arrest was made or before a municipal judge thereof having original jurisdiction to try such offense, who may release the person as provided in section 544.455, conditioned upon such person's appearance before the court having jurisdiction to try the offense. The person so arrested need not be taken before a judge as herein set out if given a summons by the arresting officer.

3. The term "fresh pursuit", as used in this section, shall include hot or fresh pursuit as defined by the common law and also the pursuit of a person who has committed a felony or is reasonably suspected of having committed a felony in this state, or who has committed or attempted to commit in this state a criminal offense or violation of municipal or county ordinance in the presence of the arresting officer referred to in subsection 1 of this section or for whom such officer holds a warrant of arrest for a criminal offense. It shall include also the pursuit of a person suspected of having committed a supposed felony in this state, though no felony has actually been committed, if there is reasonable ground for so believing. "Fresh pursuit" as used herein shall imply instant pursuit.

4. A public agency electing to institute vehicular pursuits shall adopt a policy for the safe conduct of vehicular pursuits by peace officers. Such policy shall meet the following minimum standards:

(1) There shall be supervisory control of the pursuit;

(2) There shall be procedures for designating the primary pursuit vehicle and for determining the total number of vehicles to be permitted to participate at one time in the pursuit;

(3) There shall be procedures for coordinating operation with other jurisdictions; and

(4) There shall be guidelines for determining when the interests of public safety and effective law enforcement justify a vehicular pursuit and when a vehicular pursuit should not be initiated or should be terminated.

(L. 1965 p. 662 §§ 1 to 6, A.L. 1972 H.B. 1160, A.L. 1993 S.B. 180, A.L. 1995 H.B. 421, A.L. 1997 H.B. 69 & 179 & H.B. 669, A.L. 2010 H.B. 1868, A.L. 2013 H.B. 103 merged with H.B. 307 merged with S.B. 282)



Section 544.160 Escaped prisoner may be retaken after term expires.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

544.160. Escaped prisoner may be retaken after term expires. — If any person sentenced to imprisonment in a county jail or in the penitentiary on a conviction for a criminal offense shall escape, he may be pursued, retaken and imprisoned again, notwithstanding the term for which he was sentenced to be imprisoned may have expired at the time he is retaken, and remain so imprisoned until tried for such escape, or until he be discharged by a failure to prosecute therefor.

(RSMo 1939 § 4318)

Prior revisions: 1929 § 3924; 1919 § 3172; 1909 § 4390



Section 544.170 Twenty hours detention on arrest without warrant — twenty-four hours detention for certain offenses, rights of confinee — violations, penalty.

Effective 28 Aug 2005

Title XXXVII CRIMINAL PROCEDURE

544.170. Twenty hours detention on arrest without warrant — twenty-four hours detention for certain offenses, rights of confinee — violations, penalty. — 1. All persons arrested and confined in any jail or other place of confinement by any peace officer, without warrant or other process, for any alleged breach of the peace or other criminal offense, or on suspicion thereof, shall be discharged from said custody within twenty-four hours from the time of such arrest, unless they shall be charged with a criminal offense by the oath of some credible person, and be held by warrant to answer to such offense.

2. In any confinement to which the provisions of this section apply, the confinee shall be permitted at any reasonable time to consult with counsel or other persons acting on the confinee's behalf.

3. Any person who violates the provisions of this section, by refusing to release any person who is entitled to release pursuant to this section, or by refusing to permit a confinee to consult with counsel or other persons, or who transfers any such confinees to the custody or control of another, or to another place, or who falsely charges such person, with intent to avoid the provisions of this section, is guilty of a class A misdemeanor.

(RSMo 1939 § 4346, A.L. 2001 H.B. 80, A.L. 2005 H.B. 353)

Prior revisions: 1929 § 3952; 1919 § 3200; 1909 § 4418

CROSS REFERENCES:

Concealment of prisoners to avoid service of habeas corpus writ, penalty, 532.650

Custodian to furnish prisoners copy of process within six hours after demand, penalty for failure, 532.630

Police in city of St. Louis may refuse access to prisoners by shysters or attorneys soliciting business, 84.230

Rearrest of person discharged on habeas corpus, penalty, 532.660

(1961) The fact that a peace officer violates a statute by holding a person in excess of the time provided by law without charging him with a criminal offense does not, as a matter of law, render the prisoner's confession involuntary. State v. Bridges (Mo.), 349 S.W.2d 214.

(1963) Failure to release a prisoner in the time prescribed by this section without having him charged with a criminal offense does not, as a matter of law, render the prisoner's confession involuntary, but such facts together with long period of interrogation were evidence of mental duress and coercion necessitating inclusion in instruction governing voluntariness of defendant's confessions the submission of issue of mental coercion. State v. Williams (Mo.), 369 S.W.2d 408.

(1966) A prisoner's confession is not rendered involuntary as a matter of law by the fact that a peace officer violates a statute by holding a person in excess of the time provided by law without charging him with a criminal offense. State v. Paghe (Mo.), 403 S.W.2d 635.

(1972) Detention beyond statutory limit, standing alone, is not sufficient to make an otherwise voluntary statement involuntary. Roberts v. State (Mo.), 476 S.W.2d 490.

(1976) Held that confinement for more than twenty hours is not a wrongful confinement in a constitutional sense and violation of the statute would not be grounds for suppressing a confession. United States v. Rose (C.A. Mo.), 541 F.2d 750.

(1996) Statute is not intended to be an investigative tool for police, but sets a limit on the time a suspect may be detained, whose arrest was otherwise lawful, while determining whether there is sufficient evidence of a crime to take to a judge or prosecutor. “Therefore, any interpretation of section 544.170 which includes authority for making investigative arrests would clearly be unconstitutional.” U.S. v. Roberts, 928 F.Supp. 910 (W.D. Mo.).



Section 544.180 Arrest.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

544.180. Arrest. — An arrest is made by an actual restraint of the person of the defendant, or by his submission to the custody of the officer, under authority of a warrant or otherwise. The officer must inform the defendant by what authority he acts, and must also show the warrant if required.

(RSMo 1939 § 3959)

Prior revisions: 1929 § 3570; 1919 § 3913; 1909 § 5120

CROSS REFERENCE:

Detention of one as shoplifter not false arrest, 537.125

(1954) Under Missouri law a private person may make an arrest on showing of actual commission of a felony and reasonable grounds to suspect the accused. Richardson v. U.S., 217 F.2d 696.

(1960) Officer has a right to rely upon the presumption of the constitutionality of statute or city ordinance notwithstanding such ordinance or statute is subsequently declared to be void. Accordingly, the validity of the ordinance under which arrest was made would not be decided by the court in action for false imprisonment. Manson v. Wabash Railroad Co. (Mo.), 338 S.W.2d 54.

(1973) A private citizen may make an arrest without a warrant on a showing of commission of a felony and reasonable grounds to suspect the arrested party. State v. Fritz (Mo.), 490 S.W.2d 46.



Section 544.190 Rights of officer in making arrests.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

544.190. Rights of officer in making arrests. — If, after notice of the intention to arrest the defendant, he either flee or forcibly resist, the officer may use all necessary means to effect the arrest.

(RSMo 1939 § 3960)

Prior revisions: 1929 § 3571; 1919 § 3914; 1909 § 5121

(1976) This section and § 559.040 held unconstitutional as a violation of due process as guaranteed by the fifth and fourteenth amendments to the Constitution of the United States. Caveat, this is a four to three decision and may be considered by the supreme court. Mattis v. Schnarr (C.A. Mo.), 547 F.2d 1007.

(1980) A jury is fully capable of understanding the term “necessary means” without further definition. Davis v. Moore (A.), 601 S.W.2d 316.



Section 544.193 Strip searches prohibited, when — how executed if authorized.

Effective 28 Aug 1980

Title XXXVII CRIMINAL PROCEDURE

544.193. Strip searches prohibited, when — how executed if authorized. — 1. As used in sections 544.193 to 544.197:

(1) "Body cavity search" means the inspection of a person's anus or genitalia, including but not limited to inspections conducted visually, manually or by means of any physical instrument.

(2) "Strip search" means the removal or rearrangement of some or all of the clothing of a person so as to permit an inspection of the genitals, buttocks, anus, breasts or undergarments of such person, including but not limited to inspections conducted visually, manually or by means of any physical instrument.

2. No person arrested or detained for a traffic offense or an offense which does not constitute a felony may be subject to a strip search or a body cavity search by any law enforcement officer or employee unless there is probable cause to believe that such person is concealing a weapon, evidence of the commission of a crime or contraband.

3. All strip searches and body cavity searches conducted by law enforcement officers or employees in this state shall be performed by persons of the same sex as the person being searched, and shall be conducted on premises where the search cannot be observed by any person other than the persons physically conducting the search, except that nothing herein shall be interpreted to prohibit a readily available person from being present at the request and consent of the person being searched.

4. A body cavity search of any person detained or arrested for a traffic offense or an offense which does not constitute a felony may only be conducted pursuant to a duly executed search warrant, under sanitary conditions and by a physician, registered nurse or practical nurse, licensed to practice in this state.

5. Every law enforcement officer or employee conducting a strip search or body cavity search shall:

(1) Obtain the written permission of the person in command of the law enforcement agency in which the strip search or body cavity search is to be conducted authorizing the strip search or body cavity search; and

(2) Prepare a report regarding the strip search or body cavity search. The report shall include:

(a) The written permission required in subdivision (1) above;

(b) The name of the person searched;

(c) The name of the persons conducting the search;

(d) The time, date and place of the search.

­­

­

(L. 1980 H.B. 982 § 1)



Section 544.195 Rights and remedies of person wronged.

Effective 28 Aug 1980

Title XXXVII CRIMINAL PROCEDURE

544.195. Rights and remedies of person wronged. — 1. Nothing in sections 544.193 to 544.197 shall be construed as limiting any common law or statutory rights of any person regarding any action for damages or injunctive relief, or as precluding the prosecution under another provision of law of any law enforcement official or employee who has violated sections 544.193 to 544.197.

2. Any person who suffers actual damage as a result of the violation of sections 544.193 to 544.197 may bring a private civil action in the circuit court of any county in which any defendant resides or in which the search complained of occurred or in which any plaintiff resides and a defendant may be found, to recover actual damages. In addition to actual damages, the court may, in its discretion, also award punitive damages and such equitable relief as it deems necessary and proper. The court may award reasonable attorney's fees to the prevailing party, which attorney's fees shall be based on the amount of time reasonably expended by an attorney on behalf of the prevailing party.

(L. 1980 H.B. 962 § 2)



Section 544.197 Sections 544.193 to 544.197 not applicable, when.

Effective 28 Aug 1980

Title XXXVII CRIMINAL PROCEDURE

544.197. Sections 544.193 to 544.197 not applicable, when. — The provisions of sections 544.193 to 544.197 shall not apply to persons committed to a correctional institution or jail by judgment of a court of competent jurisdiction.

(L. 1980 H.B. 982 § 3)



Section 544.200 Officer may break open doors.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

544.200. Officer may break open doors. — To make an arrest in criminal actions, the officer may break open any outer or inner door or window of a dwelling house or other building, or any other enclosure, if, after notice of his office and purpose, he be refused admittance.

(RSMo 1939 § 3889)

Prior revisions: 1929 § 3499; 1919 § 3844; 1909 § 5052

(1968) Held facts justified forcible entry and arrest without warrant. State v. Novak (Mo.), 428 S.W.2d 585.



Section 544.210 Arrests, when.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

544.210. Arrests, when. — An arrest may be made on any day or at any time of the day or night. If any person arrested escape or be rescued, the person from whose custody he made his escape or was rescued may immediately pursue and retake him at any time and within any place in the state, and may command assistance as in making arrests in other cases.

(RSMo 1939 § 3961)

Prior revisions: 1929 § 3572; 1919 § 3915; 1909 § 5122

CROSS REFERENCE:

Process to preserve peace or to arrest offender, may issue on Sunday, 476.250



Section 544.216 Powers of arrest, arrest without warrant on suspicion persons violating any law of state including infractions, misdemeanors and ordinances, exception — power of municipal officer in unincorporated area.

Effective 28 Aug 2014

Title XXXVII CRIMINAL PROCEDURE

544.216. Powers of arrest, arrest without warrant on suspicion persons violating any law of state including infractions, misdemeanors and ordinances, exception — power of municipal officer in unincorporated area. — Except as otherwise provided in section 544.157, any sheriff or deputy sheriff, any member of the Missouri state highway patrol, and any county or municipal law enforcement officer in this state, except those officers of a political subdivision or municipality having a population of less than two thousand persons or which does not have at least four full-time nonelected peace officers unless such subdivision or municipality has elected to come under and is operating pursuant to the provisions of sections 590.100 to 590.150*, may arrest on view, and without a warrant, any person the officer sees violating or who such officer has reasonable grounds to believe has violated any ordinance or law of this state, including a misdemeanor or infraction, over which such officer has jurisdiction. Peace officers of a municipality shall have arrest powers, as described in this section, upon lands which are leased or owned by the municipality in an unincorporated area. Ordinances enacted by a municipality, owning or leasing lands outside its boundaries, may be enforced by peace officers of the municipality upon such owned or leased lands. The power of arrest authorized by this section is in addition to all other powers conferred upon law enforcement officers, and shall not be construed so as to limit or restrict any other power of a law enforcement officer.

(L. 1983 S.B. 72 § 2, A.L. 1986 S.B. 450, A.L. 1993 S.B. 180, A.L. 1996 H.B. 1047, A.L. 2014 H.B. 1665 & 1335 merged with S.B. 745)

*Section 590.150 was repealed by H.B. 80, 2001.

CROSS REFERENCES:

Arrest on suspicion, Kansas City, 84.440

Arrest on suspicion, St. Louis City, 84.090

Failure to execute arrest warrant, penalty, 575.180



Section 544.218 Arrest without warrant, lawful, when.

Effective 01 Jan 2017, see footnote

Title XXXVII CRIMINAL PROCEDURE

544.218. Arrest without warrant, lawful, when. — An arrest without a warrant by a law enforcement officer, including a uniformed member of the state highway patrol, for a violation of section 577.010 or 577.012 is lawful whenever the arresting officer has reasonable grounds to believe that the person to be arrested has violated the section, whether or not the violation occurred in the presence of the arresting officer.

(L. 1982 S.B. 513, A.L. 1996 H.B. 1169 & 1271 merged with S.B. 722, A.L. 2010 H.B. 1695, et al., A.L. 2014 S.B. 491)

Transferred 2014; formerly 577.039; Effective 1-01-17



Section 544.220 Conveyance of prisoner through another county.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

544.220. Conveyance of prisoner through another county. — Every officer or other person, who shall have arrested or have in his custody, under the authority of the law of this state, any prisoner who is to be conveyed from one county to another, may carry such prisoner through such parts of any county as shall be in the ordinary route of travel from the place where such prisoner shall have been arrested to the place where he is to be conveyed and delivered, under the process or authority by which such prisoner shall have been arrested or is detained.

(RSMo 1939 § 4181)

Prior revisions: 1929 § 3791; 1919 § 4137; 1909 § 5342



Section 544.230 Officer not subject to arrest — posse.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

544.230. Officer not subject to arrest — posse. — The officer or person having such prisoner in charge shall not be liable to arrest or civil process while on his route; and he shall have the like power to require any person to aid in securing such prisoner and retaking him if he escape as sheriffs or other officers have in their own county; and a refusal or neglect to render such aid shall be an offense punishable in the same manner as for disobedience to a summons to assist in the execution of process.

(RSMo 1939 § 4182)

Prior revisions: 1929 § 3792; 1919 § 4138; 1909 § 5343



Section 544.240 Duty of jailer.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

544.240. Duty of jailer. — The jailer of every county through which such prisoner may be taken is required to receive and safely keep such prisoner in the jail of which he has charge, when thereto requested by the officer or person having lawful charge of such prisoner, and to redeliver him on demand of such officer or person.

(RSMo 1939 § 4183)

Prior revisions: 1929 § 3793; 1919 § 4139; 1909 § 5344



Section 544.250 Preliminary hearing, when required — release, when, what conditions.

Effective 02 Jan 1979, see footnote

Title XXXVII CRIMINAL PROCEDURE

544.250. Preliminary hearing, when required — release, when, what conditions. — No prosecuting or circuit attorney in this state shall file any information charging any person or persons with any felony, until such person or persons shall first have been accorded the right of a preliminary examination before some associate circuit judge in the county where the offense is alleged to have been committed in accordance with this chapter. And if upon such hearing the associate circuit judge shall determine that the alleged offense is one on which the accused may be released, the associate circuit judge may release him as provided in section 544.455 conditioned for his appearance at a time certain before a circuit judge, or associate circuit judge who is specially assigned, and thereafter as directed by the court to answer such charges as may be preferred against him, abide sentence and judgment therein, and not to depart the court without leave; provided, a preliminary examination shall in no case be required where same is waived by the person charged with the crime, or in any case where an information has been substituted for an indictment as authorized by section 545.300.

(RSMo 1939 § 3893, A.L. 1972 H.B. 1160, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 3503; 1919 § 3848; 1909 § 5056

Effective 1-02-79

(1955) Where instrument meeting requirements of information in felony case was filed in magistrate court, it would likely be sufficient as complaint, but, in absence of the filing of an information in circuit court after accused waived preliminary hearing, circuit court had no jurisdiction. State v. McQueen (Mo.), 282 S.W.2d 539.

(1960) Although evidence at preliminary hearing may have been scanty it was sufficient and in any event objections based on such insufficiency would not deprive circuit court of jurisdiction of the principal cause and its trial. State v. Hester (Mo.), 331 S.W.2d 535.

(1971) Prosecutor has no authority to file an information charging a felony until a magistrate has found that a felony was committed and there was probable cause to believe the prisoner guilty thereof, and, where information substantially varied from complaint, prohibition would lie to prevent prosecution in Circuit Court. State ex rel. Buresh v. Adams (Mo.), 468 S.W.2d 18.

(1977) Where complaint charged first degree murder by strangulation, and information charged second degree murder by strangulation and skull fracture, there was not a substantial departure from the complaint. State v. Clark (A.), 546 S.W.2d 455.



Section 544.260 Arrest of person, where tried.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

544.260. Arrest of person, where tried. — Persons arrested under any warrant for any offense shall, when no provision is otherwise made, be brought before the associate circuit judge who issued the warrant, or if he be absent or his office be vacant, or if he be not authorized to act within the county in which the offense was committed, then before the nearest associate circuit judge in such county; and the warrant by virtue of which the arrest was made, with a proper return endorsed thereon and signed by the officer or person making the arrest, shall be delivered to such associate circuit judge.

(RSMo 1939 § 3862)

Prior revisions: 1929 § 3472; 1919 § 3817; 1909 § 5025



Section 544.270 Procedure before associate circuit judge.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

544.270. Procedure before associate circuit judge. — The associate circuit judge before whom any such person shall be brought shall proceed, as soon as may be, to examine the complainant and witnesses produced in support of the prosecution, on oath, in the presence of the prisoner, in regard to the offense charged, and other matters connected with such charge which such associate circuit judge may deem pertinent.

(RSMo 1939 § 3863)

Prior revisions: 1929 § 3473; 1919 § 3818; 1909 § 5026



Section 544.275 State correctional facilities may be used for certain civil or criminal proceedings not requiring a jury.

Effective 28 Aug 1990

Title XXXVII CRIMINAL PROCEDURE

544.275. State correctional facilities may be used for certain civil or criminal proceedings not requiring a jury. — When a person committed to the department of corrections is a defendant in a criminal or civil proceeding other than jury trials, or a plaintiff in a civil proceeding other than a jury trial, or the movant in a postconviction proceeding, such proceeding may in the discretion of the judge be heard within a correctional facility of the department of corrections.

(L. 1981 H.B. 223 § 1, A.L. 1988 H.B. 1340 & 1348, A.L. 1990 H.B. 974)



Section 544.280 Trial, how conducted.

Effective 02 Jan 1979, see footnote

Title XXXVII CRIMINAL PROCEDURE

544.280. Trial, how conducted. — The order of conducting the trial or hearing, with respect to the introduction of the evidence and the examination of witnesses, shall be the same as governs in the trial of criminal cases before circuit judges, as far as practicable.

(RSMo 1939 § 3869, A. 1949 H.B. 2141, A.L. 1978 H.B. 1634)

Effective 1-02-79



Section 544.290 Disqualification of associate circuit judge.

Effective 28 Aug 1945

Title XXXVII CRIMINAL PROCEDURE

544.290. Disqualification of associate circuit judge. — An associate circuit judge shall be disqualified to conduct an examination of any person accused of felony as provided in this chapter if an affidavit is filed in his office by the accused, the prosecuting attorney, or the complainant, before the commencement of such examination, stating that the associate circuit judge is near of kin to the accused by blood or marriage; or that the offense charged is alleged to have been committed against the person or property of such associate circuit judge; or against some person near of kin to him by blood or marriage; or that the associate circuit judge is in anywise interested or prejudiced, or shall have been counsel in the matter, as the affiant verily believes.

(L. 1945 p. 842 § 3864a)



Section 544.300 Proceedings in case of disqualification.

Effective 02 Jan 1979, see footnote

Title XXXVII CRIMINAL PROCEDURE

544.300. Proceedings in case of disqualification. — If the associate circuit judge is disqualified as provided in section 544.290, he shall certify the case for assignment to the presiding judge of the circuit and the case shall be assigned in the same manner as provided for civil cases in section 517.520.

(L. 1945 p. 842 § 3864b, A.L. 1978 H.B. 1634)

Effective 1-02-79



Section 544.310 Associate circuit judge may call associate.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

544.310. Associate circuit judge may call associate. — It shall be lawful for any associate circuit judge to whom any complaint shall be made, or before whom any prisoner shall be brought, as herein provided, to associate with himself any other associate circuit judge of the same county, and the powers and duties herein mentioned may be executed by such two associate circuit judges so associated; and if there be a difference of opinion between the two associate circuit judges on any question, the decision of the former shall prevail.

(RSMo 1939 § 3881)

Prior revisions: 1929 § 3491; 1919 § 3836; 1909 § 5044



Section 544.320 Adjournment of hearing by associate circuit judge — release of prisoner, when, what conditions.

Effective 28 Aug 1972

Title XXXVII CRIMINAL PROCEDURE

544.320. Adjournment of hearing by associate circuit judge — release of prisoner, when, what conditions. — An associate circuit judge may adjourn an examination of a prisoner pending before himself, from time to time as occasion requires, not exceeding twenty-one days at one time, and to the same or any different place in the county, as he deems necessary; and for the purpose of enabling the prisoner or prosecuting attorney to procure the attendance of witnesses, or for other good and sufficient cause shown by said prisoner or prosecuting attorney, said associate circuit judge shall allow such an adjournment on the motion of the prisoner or prosecuting attorney. In the meantime, if the party is charged with an offense not bailable he shall be committed; otherwise he may be released as provided in section 544.455 for his appearance, before such associate circuit judge or before any associate circuit judge who may be authorized to hear the matter, for such further examination, and not to depart without leave of the court, and for want of such recognizance he shall be committed; provided that the associate circuit judge shall continue the cause in excess of twenty-one days in order to comply with section 510.120.

(RSMo 1939 § 3864, A.L. 1945 p. 842, A.L. 1971 H.B. 439, A.L. 1972 H.B. 1160)

Prior revisions: 1929 § 3474; 1919 § 3819; 1909 § 5027

(1976) Held that granting a continuance in excess of ten days does not cause magistrate to lose jurisdiction. State v. Canania (A.), 537 S.W.2d 203.



Section 544.330 Failure to appear under recognizance.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

544.330. Failure to appear under recognizance. — If the person recognized does not appear before the associate circuit judge according to the condition of such recognizance, the associate circuit judge shall record the default, but such default may be set aside by the associate circuit judge on the appearance of the prisoner, and for good cause shown, at any time to which the examination may be continued by said associate circuit judge; and in case such default be not set aside, as aforesaid, the associate circuit judge shall certify the recognizance, with a record of such default, to the court having cognizance of the offense charged against the person so recognized, and the like proceedings shall be had thereon as upon breach of condition of a recognizance for appearance before said court.

(RSMo 1939 § 3865)

Prior revisions: 1929 § 3475; 1919 § 3820; 1909 § 5028

(1967) Where defendants charged with felony forfeited bond, the magistrate court had jurisdiction only to record default not to enter judgment thereon against surety. Criminal Rule 32.12 cannot enlarge the jurisdiction of the magistrate court and as the magistrate court lacked jurisdiction to enter a judgment against surety, the circuit court acquired no jurisdiction on appeal. State v. Anderson (Mo.), 413 S.W.2d 161.

(1971) The state as obligee is not entitled to enforcement of a forfeiture of an appearance bond where the principal was confined by the obligee and by reason of that confinement, the surety was prevented from producing the principal in court and satisfying the condition of the bond. State v. Savage (Mo.), 461 S.W.2d 887.



Section 544.340 Commitment of party, when.

Effective 28 Aug 1972

Title XXXVII CRIMINAL PROCEDURE

544.340. Commitment of party, when. — When such person is not released as provided in section 544.455, he may be committed to prison by an order under the hand of the associate circuit judge, stating concisely that he is committed for further examination on a future day, to be named in the order, and on the day appointed he may be brought before the associate circuit judge, by his verbal order to the officer who made the commitment, or by his order in writing to a different person.

(RSMo 1939 § 3866, A.L. 1972 H.B. 1160)

Prior revisions: 1929 § 3476; 1919 § 3821; 1909 § 5029



Section 544.350 Complaint to be read, time given for advice.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

544.350. Complaint to be read, time given for advice. — The associate circuit judge shall strictly inform the prisoner of the charge made against him, and read to him the complaint, if requested to do so, and he shall allow the prisoner reasonable time to advise with his counsel, and, for that purpose, to send for counsel, if he require it.

(RSMo 1939 § 3867)

Prior revisions: 1929 § 3477; 1919 § 3822; 1909 § 5030



Section 544.360 Exclusion of witnesses from examination.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

544.360. Exclusion of witnesses from examination. — While any witness for or against the prisoner is under examination, the associate circuit judge may exclude from the place in which such examination is had all witnesses who have not been examined, and he may cause the witnesses to be kept separate and prevented from conversing with each other, until they shall have been examined.

(RSMo 1939 § 3868)

Prior revisions: 1929 § 3478; 1919 § 3823; 1909 § 5031



Section 544.370 Homicide, written evidence.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

544.370. Homicide, written evidence. — In all cases of homicide, but in no other, the evidence given by the several witnesses shall be reduced to writing by the associate circuit judge, or under his direction, and shall be signed by the witnesses respectively.

(RSMo 1939 § 3870)

Prior revisions: 1929 § 3480; 1919 § 3825; 1909 § 5033

(1963) Admission in evidence in murder prosecution of transcript of testimony of deceased's widow at preliminary hearing which was not signed by witness nor certified by the magistrate to the circuit court was reversible error where the testimony in connection with other state's evidence conflicted with defendant's evidence. State v. Luttrell (Mo.), 366 S.W.2d 453.

(1966) As there is no constitutional requirement that there be a transcript of the testimony in a preliminary hearing, nor even a constitutional requirement that a preliminary hearing be held, defendant had no constitutional right to have a transcript of preliminary hearing. State v. Maxwell (Mo.), 400 S.W.2d 156.



Section 544.376 Crime laboratory reports, evidence as to test results, procedure — person conducting tests, recorded interview prior to hearing, procedure, right to subpoena.

Effective 28 Aug 1998

Title XXXVII CRIMINAL PROCEDURE

544.376. Crime laboratory reports, evidence as to test results, procedure — person conducting tests, recorded interview prior to hearing, procedure, right to subpoena. — At any preliminary hearing conducted in the courts of this state, a report from any crime laboratory in the state, or from any federal crime laboratory, relating to the testing, analysis, identification, or comparison of evidence and certified under the seal of that laboratory shall be received into evidence on the issue of the results of scientific tests. The accused or his attorney of record shall be provided with a copy of such report at least ten days prior to the preliminary hearing and shall have the opportunity before the hearing upon notice to the state of the time and place to conduct the interview, which may be recorded, of any person who conducted the testing, analysis, identification, or comparison of evidence which is the subject matter of the report. Nothing in this section shall affect the right of the accused to subpoena such person.

(L. 1987 H.B. 341 § 2, A.L. 1998 H.B. 1147, et al.)

CROSS REFERENCE:

Crime laboratory assistance program, 650.100, 650.105



Section 544.380 Examination of prisoner and his witnesses.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

544.380. Examination of prisoner and his witnesses. — After the examination of the complainant and the witnesses on the part of the prosecution, the witnesses for the accused may be sworn and examined, and the prisoner may, at his request, be sworn and examined as a witness in his behalf, under the restrictions applicable to the examination of defendants in the trial of criminal cases.

(RSMo 1939 § 3871)

Prior revisions: 1929 § 3481; 1919 § 3826; 1909 § 5034



Section 544.390 Examination and recognizance, certified, when.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

544.390. Examination and recognizance, certified, when. — All examinations and recognizances taken in pursuance of the provisions of this chapter shall be certified by the associate circuit judge taking the same, and delivered to the clerk of the court in which the offense is cognizable, on or before the first day of the next term thereof, except that where the prisoner is committed to jail, the examination of himself and of the witnesses for or against him, duly certified, shall accompany the warrant of commitment, and be delivered therewith to the jailer.

(RSMo 1939 § 3879)

Prior revisions: 1929 § 3489; 1919 § 3834; 1909 § 5042

(1966) This statute is not jurisdictional, but is intended to assure a fair preliminary examination and to preserve the evidence taken. State v. Hughey (Mo.), 404 S.W.2d 725.



Section 544.400 Failure of associate circuit judge to discharge duty.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

544.400. Failure of associate circuit judge to discharge duty. — If any associate circuit judge refuses or neglects to certify and return, as required by section 544.390, any examination or recognizance by him taken, he may be required, by rule of court, forthwith to return the same, and in case of disobedience may be proceeded against by attachment.

(RSMo 1939 § 3880)

Prior revisions: 1929 § 3490; 1919 § 3835; 1909 § 5043



Section 544.410 Discharge, when ordered.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

544.410. Discharge, when ordered. — If upon the examination of the whole matter, it appears to the associate circuit judge either that no offense has been committed by any person, or that there is no probable cause for charging the prisoner therewith, he shall discharge such prisoner.

(RSMo 1939 § 3872)

Prior revisions: 1929 § 3482; 1919 § 3827; 1909 § 5035



Section 544.420 Recognizance, when required.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

544.420. Recognizance, when required. — If it appear that a felony has been committed, and that there is probable cause to believe the prisoner guilty thereof, the associate circuit judge shall bind, by recognizance, the prosecutor, and all material witnesses against such prisoner, to appear and testify before the court having cognizance of the offense, on such day as the prosecuting attorney shall designate in writing duly filed with the associate circuit judge at the time, and not to depart such court without leave.

(RSMo 1939 § 3873)

Prior revisions: 1929 § 3483; 1919 § 3828; 1909 § 5036

(1977) Preliminary hearing is in no sense a trial and primary purpose is to prevent abuse of power by the prosecution. State v. Clark (A.), 546 S.W.2d 455.



Section 544.430 Who may be bound by recognizance.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

544.430. Who may be bound by recognizance. — Infants and married women shall be deemed capable, in law, of binding themselves by recognizance for their appearance and attendance, as specified in section 544.420, in like manner and with like effect as other persons.

(RSMo 1939 § 3874)

Prior revisions: 1929 § 3484; 1919 § 3829; 1909 § 5037



Section 544.440 Commitment of witnesses.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

544.440. Commitment of witnesses. — If any witness so required to enter into a recognizance refuse to comply with such order, the associate circuit judge may commit him or her to prison until he or she comply with such order or be otherwise discharged according to law.

(RSMo 1939 § 3875)

Prior revisions: 1929 § 3485; 1919 § 3830; 1909 § 5038



Section 544.455 Release of person charged, when — conditions which may be imposed.

Effective 28 Aug 2013

Title XXXVII CRIMINAL PROCEDURE

544.455. Release of person charged, when — conditions which may be imposed. — 1. Any person charged with a bailable offense, at his or her appearance before an associate circuit judge or judge may be ordered released pending trial, appeal, or other stage of the proceedings against him on his personal recognizance, unless the associate circuit judge or judge determines, in the exercise of his discretion, that such a release will not reasonably assure the appearance of the person as required. When such a determination is made, the associate circuit judge or judge may either in lieu of or in addition to the above methods of release, impose any or any combination of the following conditions of release which will reasonably assure the appearance of the person for trial:

(1) Place the person in the custody of a designated person or organization agreeing to supervise him;

(2) Place restriction on the travel, association, or place of abode of the person during the period of release;

(3) Require the execution of a bail bond with sufficient solvent sureties, or the deposit of cash in lieu thereof;

(4) Require the person to report regularly to some officer of the court, or peace officer, in such manner as the associate circuit judge or judge directs;

(5) Require the execution of a bond in a given sum and the deposit in the registry of the court of ten percent, or such lesser percent as the judge directs, of the sum in cash or negotiable bonds of the United States or of the state of Missouri or any political subdivision thereof;

(6) Place the person on house arrest with electronic monitoring; except that all costs associated with the electronic monitoring shall be charged to the person on house arrest. If the judge finds the person unable to afford the costs associated with electronic monitoring, the judge may order that the person be placed on house arrest with electronic monitoring if the county commission agrees to pay from the general revenue of the county the costs of such monitoring. If the person on house arrest is unable to afford the costs associated with electronic monitoring and the county commission does not agree to pay the costs of such electronic monitoring, the judge shall not order that the person be placed on house arrest with electronic monitoring;

(7) Impose any other condition deemed reasonably necessary to assure appearance as required, including a condition requiring that the person return to custody after specified hours.

2. In determining which conditions of release will reasonably assure appearance, the associate circuit judge or judge shall, on the basis of available information, take into account the nature and circumstances of the offense charged, the weight of the evidence against the accused, the accused's family ties, employment, financial resources, character and mental condition, the length of his residence in the community, his record of convictions, and his record of appearance at court proceedings or flight to avoid prosecution or failure to appear at court proceedings.

3. An associate circuit judge or judge authorizing the release of a person under this section shall issue an appropriate order containing a statement of the conditions imposed, if any, shall inform such person of the penalties applicable to violations of the conditions of his release and shall advise him that a warrant for his arrest will be issued immediately upon any such violation.

4. A person for whom conditions of release are imposed and who after twenty-four hours from the time of the release hearing continues to be detained as a result of his inability to meet the conditions of release, shall, upon application, be entitled to have the condition reviewed by the associate circuit judge or judge who imposed them. The motion shall be determined promptly.

5. An associate circuit judge or judge ordering the release of a person on any condition specified in this section may at any time amend his order to impose additional or different conditions of release; except that, if the imposition of such additional or different conditions results in the detention of the person as a result of his inability to meet such conditions or in the release of the person on a condition requiring him to return to custody after specified hours, the provisions of subsection 4 of this section shall apply.

6. Information stated in, or offered in connection with, any order entered pursuant to this section need not conform to the rules pertaining to the admissibility of evidence in a court of law.

7. Nothing contained in this section shall be construed to prevent the disposition of any case or class of cases by forfeiture of collateral security where such disposition is authorized by the court.

8. Persons charged with violations of municipal ordinances may be released by a municipal judge or other judge who hears and determines municipal ordinance violation cases of the municipality involved under the same conditions and in the same manner as provided in this section for release by an associate circuit judge.

9. A circuit court may adopt a local rule authorizing the pretrial release on electronic monitoring pursuant to subdivision (6) of subsection 1 of this section in lieu of incarceration of individuals charged with offenses specifically identified therein.

(L. 1972 H.B. 1160, A.L. 1978 H.B. 1634, A.L. 2011 H.B. 111, A.L. 2013 H.B. 215 merged with H.B. 374 & 434 merged with S.B. 327)

(1976) Provisions as to issuance of an appropriate order containing a statement of the conditions imposed and warning of consequences of failure to appear do not apply to persons released under the provisions of § 544.665. State v. Adams (A.), 532 S.W.2d 524.



Section 544.456 Sam Pratt's Law — prohibition on providing child care services for compensation pending final disposition, when.

Effective 28 Aug 2012

Title XXXVII CRIMINAL PROCEDURE

544.456. Sam Pratt's Law — prohibition on providing child care services for compensation pending final disposition, when. — 1. This section shall be known and may be cited as "Sam Pratt's Law".

2. In any case involving abuse, neglect, or death of a child, any court with competent jurisdiction may impose as a condition of release of a defendant under section 544.455 that such defendant be prohibited from providing child care services for compensation pending final disposition of the case. The court shall notify the department of health and senior services and the department of social services when it makes such a determination, as well as the final disposition of the case.

(L. 2012 H.B. 1323)



Section 544.457 Bail, amount of, information which may be considered — denial of bail — special conditions.

Effective 28 Aug 1993

Title XXXVII CRIMINAL PROCEDURE

544.457. Bail, amount of, information which may be considered — denial of bail — special conditions. — Notwithstanding the provisions of Section 20 of Article I of the Missouri Constitution to the contrary, upon a showing that the defendant poses a danger to a crime victim, the community, or any other person, the court may use such information in determining the appropriate amount of bail, to increase the amount of bail, to deny bail entirely or impose any special conditions which the defendant and surety shall guarantee.

(L. 1993 S.B. 19 § 595.209 subsec. 2)



Section 544.470 Commitment of individual, when — presumption for aliens unlawfully present.

Effective 28 Aug 2011

Title XXXVII CRIMINAL PROCEDURE

544.470. Commitment of individual, when — presumption for aliens unlawfully present. — 1. If the offense is not bailable, if the individual is not granted electronic monitoring, or if the individual does not meet the conditions for release, as provided in section 544.455, the individual shall be committed to the jail of the county in which the same is to be tried, there to remain until such individual be discharged by due course of law.

2. There shall be a presumption that releasing the person under any conditions as provided by section 544.455 shall not reasonably assure the appearance of the person as required if the circuit judge or associate circuit judge reasonably believes that the person is an alien unlawfully present in the United States. If such presumption exists, the person shall be committed to the jail, as provided in subsection 1 of this section, until such person provides verification of his or her lawful presence in the United States to rebut such presumption. If the person adequately proves his or her lawful presence, the circuit judge or associate circuit judge shall review the issue of release, as provided under section 544.455, without regard to previous issues concerning whether the person is lawfully present in the United States. If the person cannot prove his or her lawful presence, the person shall continue to be committed to the jail and remain until discharged by due course of law.

(RSMo 1939 § 3877, A.L. 1972 H.B. 1160, A.L. 2008 H.B. 1549, et al., A.L. 2011 H.B. 111)

Prior revisions: 1929 § 3487; 1919 § 3832; 1909 § 5040

(2016) Wholesale denial of pretrial release for all defendants unable to prove lawful presence in United States violates right to reasonable and individualized bail under Article I, Section 20 of Missouri Constitution. Lopez-Matias v. State, 504 S.W.3d 716 (Mo.).



Section 544.472 Persons confined to jail, verification of lawful immigration status required.

Effective 01 Jan 2017, see footnote

Title XXXVII CRIMINAL PROCEDURE

544.472. Persons confined to jail, verification of lawful immigration status required. — 1. If verification of the nationality or lawful immigration status of any person who is charged and confined to jail for any period of time cannot be made from documents in the possession of the prisoner or after a reasonable effort on the part of the arresting agency to determine the nationality or immigration status of the person so confined, verification shall be made by the arresting agency within forty-eight hours through a query to the Law Enforcement Support Center (LESC) of the United States Department of Homeland Security or other office or agency designated for that purpose by the United States Department of Homeland Security. If it is determined that the prisoner is in the United States unlawfully, the arresting agency shall notify the United States Department of Homeland Security.

2. Nothing in this section shall be construed to deny any person bond or prevent a person from being released from confinement if such person is otherwise eligible for release.

(L. 2008 H.B. 1549, et al. § 577.900, A.L. 2014 S.B. 491)

Transferred 2014; formerly 577.680; Effective 1-01-17



Section 544.490 What courts may accept recognizance.

Effective 02 Jan 1979, see footnote

Title XXXVII CRIMINAL PROCEDURE

544.490. What courts may accept recognizance. — Whenever any person shall be committed to jail on a warrant of commitment by any associate circuit judge for an offense for which he may be released as provided in section 544.455, the recognizance or other condition for release may be taken by a circuit judge or an associate circuit judge who has been specially assigned for such purpose, and in case of the absence of any such judge from the county, such recognizance or condition for release may be taken by any judge of the circuit court except a municipal judge.

(RSMo 1939 § 3885, A.L. 1945 p. 841, A.L. 1972 H.B. 1160, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 3495; 1919 § 3840; 1909 § 5048

Effective 1-02-79

CROSS REFERENCE:

In habeas corpus, prisoner may be let to bail, amount fixed, 532.450, 532.480



Section 544.500 Recognizance, disposition of.

Effective 28 Aug 1972

Title XXXVII CRIMINAL PROCEDURE

544.500. Recognizance, disposition of. — Whenever any prisoner is released as provided in section 544.455 by any court, it shall be the duty of the clerk of the court by which the prisoner was released immediately to transmit a record of the release together with any conditions imposed to the clerk of the court in which the party released is required to appear.

(RSMo 1939 § 3886, A.L. 1972 H.B. 1160)

Prior revisions: 1929 § 3496; 1919 § 3841; 1909 § 5049



Section 544.510 Bail, when taken other than by court.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

544.510. Bail, when taken other than by court. — Whenever any prisoner shall be let to bail by any officer out of court, such officer shall immediately cause the recognizance taken by him to be filed with the clerk of the court in which the prisoner is recognized to appear.

(RSMo 1939 § 3887)

Prior revisions: 1929 § 3497; 1919 § 3842; 1909 § 5050



Section 544.520 Name of prosecutor returned with bail bond.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

544.520. Name of prosecutor returned with bail bond. — If in such case the accused shall be held to answer for the offense, it shall be the duty of the associate circuit judge to make out a certificate of the name, occupation and place of abode of the prosecutor, and return the same, with the recognizance of such prisoner, to the proper county.

(RSMo 1939 § 3888)

Prior revisions: 1929 § 3498; 1919 § 3843; 1909 § 5051



Section 544.530 Bond or recognizance, by whom taken.

Effective 28 Aug 1972

Title XXXVII CRIMINAL PROCEDURE

544.530. Bond or recognizance, by whom taken. — When the defendant is in custody or under arrest for an offense for which he may be released as provided in section 544.455, the court in which the indictment or information is pending may release him and take his bond or recognizance, or, if the court is not in session, the clerk of the court may take his bond or recognizance.

(RSMo 1939 § 3962, A.L. 1972 H.B. 1160)

Prior revisions: 1929 § 3573; 1919 § 3916; 1909 § 5123



Section 544.540 Court to fix conditions for release, when.

Effective 28 Aug 1972

Title XXXVII CRIMINAL PROCEDURE

544.540. Court to fix conditions for release, when. — If the defendant is not arrested or in custody during the term at which an indictment for felony is returned, the court must fix the conditions for release as provided in section 544.455 required of the defendant, and the clerk must endorse the conditions on the warrant; but if no order fixing the conditions for release has* been made, the sheriff may present the warrant to the judge of the court, and such judge may thereupon endorse the conditions for release required; or if the judge is not in the county, the clerk may fix the conditions for release.

(RSMo 1939 § 3963, A.L. 1972 H.B. 1160)

Prior revisions: 1929 § 3574; 1919 § 3917; 1909 § 5124

*Word "have" appears in original rolls.



Section 544.550 Recognizances, how taken.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

544.550. Recognizances, how taken. — All recognizances taken in a court of record in term shall be entered of record, and all recognizances required or authorized to be taken in vacation in any criminal case, or proceeding of a criminal nature, shall be in writing, and signed by the parties to be bound thereby.

(RSMo 1939 § 3964)

Prior revisions: 1929 § 3575; 1919 § 3918; 1909 § 5125



Section 544.560 Sheriff may set conditions for release, when.

Effective 28 Aug 1972

Title XXXVII CRIMINAL PROCEDURE

544.560. Sheriff may set conditions for release, when. — When any sheriff or other officer shall arrest a party by virtue of a warrant upon an indictment, or shall have a person in custody under a warrant of commitment on account of failing to find conditions for release as provided in section 544.455, and the conditions for release required are specified on the warrant, or if the case is a misdemeanor, such officer may set the conditions for release, and discharge the person so held from actual custody.

(RSMo 1939 § 3965, A.L. 1957 p. 379, A.L. 1972 H.B. 1160)

Prior revisions: 1929 § 3576; 1919 § 3919; 1909 § 5126



Section 544.570 Recognizances returned to clerk.

Effective 28 Aug 1972

Title XXXVII CRIMINAL PROCEDURE

544.570. Recognizances returned to clerk. — Every recognizance or other conditions for release as provided in section 544.455 taken by any sheriff or other officer must be certified and returned by him forthwith to the clerk of the court to which the defendant is recognized, and by such clerk carefully filed and preserved for the action of the court thereon.

(RSMo 1939 § 3968, A.L. 1972 H.B. 1160)

Prior revisions: 1929 § 3579; 1919 § 3922; 1909 § 5129



Section 544.575 No proceeding upon a recognizance defeated for defects.

Effective 02 Jan 1979, see footnote

Title XXXVII CRIMINAL PROCEDURE

544.575. No proceeding upon a recognizance defeated for defects. — No proceeding upon a recognizance shall be defeated, nor shall judgment thereon be prevented or arrested, on account of any defect of form, omission of recital, condition of undertaking therein, neglect of an associate circuit judge or clerk to note or record the default of any principal or surety at the time when such default shall happen, or of any other irregularity if it be made to appear from the whole record or proceeding that the defendant was legally in custody, charged with a criminal offense, that he was discharged therefrom by reason of the giving of the recognizance, and that it can be ascertained from the recognizance that the sureties undertook that the defendant should appear before a court at the time specified.

(L. 1978 H.B. 1634)

Effective 1-02-79



Section 544.580 Qualification of sureties.

Effective 28 Aug 1972

Title XXXVII CRIMINAL PROCEDURE

544.580. Qualification of sureties. — Sureties in recognizances or bail bonds in criminal cases and proceedings shall be residents of this state, and shall be worth, over and above the amount exempt from execution, and the amount of their debts and liabilities, the sum which is required; and the person or persons offered as sureties may be examined on oath in regard to their qualifications as sureties, and other proof may be taken in regard to the sufficiency of the same. The officer authorized to set conditions of release is authorized to administer all necessary oaths in that behalf.

(RSMo 1939 § 3966, A.L. 1972 H.B. 1160)

Prior revisions: 1929 § 3577; 1919 § 3920; 1909 § 5127



Section 544.590 When security deemed sufficient.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

544.590. When security deemed sufficient. — Where more than one person is offered as sureties, they shall be deemed sufficient, if in the aggregate they possess the necessary qualifications. But no recognizance shall be taken unless the court or officer authorized to take the same shall be satisfied, from proof and examination on oath or otherwise, of the sufficiency of the sureties according to the requirements of this and the preceding sections.

(RSMo 1939 § 3967)

Prior revisions: 1929 § 3578; 1919 § 3921; 1909 § 5128



Section 544.600 Surrender of principal, how made.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

544.600. Surrender of principal, how made. — When a bail desires to surrender his principal, he may procure a copy of the recognizance from the clerk, by virtue of which the bail, or any person authorized by him, may take the principal in any county within this state.

(RSMo 1939 § 3969)

Prior revisions: 1929 § 3580; 1919 § 3923; 1909 § 5130



Section 544.610 Discharge of bailor's liability, how.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

544.610. Discharge of bailor's liability, how. — The bailor at any time before final judgment against him upon a forfeited recognizance, may surrender his principal in open court or to the sheriff; and upon the payment of all costs occasioned by the forfeiture, and all costs that may accrue at the term to which the prisoner was recognized to appear, may thereupon be discharged from any further liability upon the recognizance.

(RSMo 1939 § 3970)

Prior revisions: 1929 § 3581; 1919 § 3924; 1909 § 5131



Section 544.620 What deemed a surrender.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

544.620. What deemed a surrender. — The bailor must deliver a certified copy of the recognizance to the sheriff with the principal, and the sheriff must accept the surrender of the principal, and acknowledge such acceptance in writing.

(RSMo 1939 § 3971)

Prior revisions: 1929 § 3582; 1919 § 3925; 1909 § 5132



Section 544.630 Other bail.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

544.630. Other bail. — Any defendant so surrendered may give other bail, or remain in custody until discharged by the due course of law.

(RSMo 1939 § 3972)

Prior revisions: 1929 § 3583; 1919 § 3926; 1909 § 5133



Section 544.640 Recognizance forfeited, when.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

544.640. Recognizance forfeited, when. — If, without sufficient cause or excuse, the defendant fails to appear for trial or judgment, or upon any other occasion when his presence in court may be lawfully required, according to the condition of his recognizance, the court must direct the fact to be entered upon its minutes, and thereupon the recognizance is forfeited, and the same shall be proceeded upon by scire facias to final judgment and execution thereon, although the defendant may be afterward arrested on the original charge, unless remitted by the court for cause shown.

(RSMo 1939 § 3973)

Prior revisions: 1929 § 3584; 1919 § 3927; 1909 § 5134

(1954) Words “unless remitted by the court for cause shown” relate to the whole of § 544.640 and trial court, while the matter is pending before it, may for cause remit the penalty before final judgment but such remission must be based on proof of extraordinary and unusual circumstances. State v. Salisbury, 364 Mo. 1039, 271 S.W.2d 522.

(1961) Where defendant failed to appear on misdemeanor charge at time fixed in his bond, the bond could be forfeited, notwithstanding his attorney appeared and the information in the case was dismissed as being insufficient. State v. Norton (Mo.), 347 S.W.2d 849.

(1973) Incarceration of defendant in another state is not circumstance which will discharge his surety as a matter of law. State v. Jones (Mo.), 491 S.W.2d 241.

(1974) Only grounds for discharge of a surety on a bail bond are failure to appear because of (1) an act of God, (2) an act of law, (3) an act of an obligee. State owes no duty to have party returned under agreement on detainers in order to avoid forfeiture of bond. State v. Patterson (A.), 508 S.W.2d 304.

(1974) Held that release of surety on bond is mandatory where defendant is produced in open court after forfeiture of bond but before a judgment on the forfeiture. Proper venue for action on the bond is in court of county where action commenced, not in county to which action was transferred on change of venue. State v. Street (A.), 510 S.W.2d 225.

(1974) Held that court is not required to have either accused or his bondsman called prior to forfeiture of bail. State v. Henderson (A.), 512 S.W.2d 218.

(1980) After the police had obtained custody of defendant and a bail bond forfeiture proceeding is subsequently held, the court is not required to release surety from liability. State v. Armstrong (A.), 605 S.W.2d 526.



Section 544.650 Writ of scire facias, how served.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

544.650. Writ of scire facias, how served. — Whenever any bail bond or recognizance has been given or entered into in any criminal proceedings, conditioned for the appearance of any person charged with, indicted for or convicted of any criminal offense, or for any other purpose, and the conditions thereof shall become broken or the same shall be forfeited, it shall be lawful and sufficient to serve the writ of scire facias or other writ or process which may be issued in such proceeding, either by delivering a duly certified copy of such writ or process to the person therein named, or by leaving such duly certified copy of such writ or process at the usual place of abode of the person therein named, with a member of his family over the age of fifteen years.

(RSMo 1939 § 3974)

Prior revisions: 1929 § 3585; 1919 § 3928; 1909 § 5135



Section 544.660 Writs of scire facias, service construed.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

544.660. Writs of scire facias, service construed. — Whenever two successive writs of scire facias shall have been issued upon any forfeited recognizance or bail bond, and return shall be made on each of said writs by the sheriff or marshal that any of the parties therein cannot be found, such two returns shall be deemed a sufficient service upon the person as to whom such returns were made.

(RSMo 1939 § 3975)

Prior revisions: 1929 § 3586; 1919 § 3929; 1909 § 5136



Section 544.665 Failure to appear, penalty.

Effective 01 Jan 2017, see footnote

Title XXXVII CRIMINAL PROCEDURE

544.665. Failure to appear, penalty. — 1. In addition to the forfeiture of any security which was given or pledged for a person's release, any person who, having been released upon a recognizance or bond pursuant to any other provisions of law while pending preliminary hearing, trial, sentencing, appeal, probation or parole revocation, or any other stage of a criminal matter against him or her, knowingly fails to appear before any court or judicial officer as required shall be guilty of the crime of failure to appear.

2. Failure to appear is:

(1) A class E felony if the criminal matter for which the person was released included a felony;

(2) A class A misdemeanor if the criminal matter for which the person was released includes a misdemeanor or misdemeanors but no felony or felonies;

(3) An infraction if the criminal matter for which the person was released includes only an infraction or infractions;

(4) An infraction if the criminal matter for which the person was released includes only the violation of a municipal ordinance, provided that the sentence imposed shall not exceed the maximum fine which could be imposed for the municipal ordinance for which the accused was arrested.

3. Nothing in sections 544.040 to 544.665 shall prevent the exercise by any court of its power to punish for contempt.

(L. 1972 H.B. 1160, A.L. 1996 H.B. 1047, A.L. 2009 H.B. 62, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 544.671 Certain defendants not entitled to bail for certain offenses.

Effective 05 Jun 2006, see footnote

Title XXXVII CRIMINAL PROCEDURE

544.671. Certain defendants not entitled to bail for certain offenses. — Notwithstanding any supreme court rule or judicial ruling to the contrary, no defendant under a sentence of death or imprisonment in the penitentiary for life, or any sentence of imprisonment for a violation of section 579.065*, 565.021, or 565.050, section 566.030, 566.032, 566.040, 566.060, 566.062, 566.070, or 566.100, and no defendant who has pled guilty to or been found guilty of any felony sexual offense under chapter 566, where the victim was less than seventeen years of age at the time the crime was committed, any sexual offense under chapter 568, where the victim was less than seventeen years of age at the time the crime was committed, or any pornographic offense involving a minor as set forth in sections 573.023, 573.025, 573.035, and 573.037, and any felony violation of section 573.040, shall be entitled to bail pending appeal after June 29, 1994. Pursuant to the prerogative of the general assembly to declare the public policy of this state in matters regarding criminal liability of persons and to enact laws relating to judicial procedure, the general assembly declares that subsequent to June 29, 1994, no person shall be entitled to bail or continuation of bail pursuant to section 547.170 if that person is under a sentence of death or imprisonment in the penitentiary for life, or any sentence of imprisonment for a violation of section 579.065*, 565.021, or 565.050, section 566.030, 566.032, 566.040, 566.060, 566.062, 566.070, or 566.100, and no defendant who has pled guilty to or been found guilty of any felony sexual offense under chapter 566, where the victim was less than seventeen years of age at the time the crime was committed, any sexual offense under chapter 568, where the victim was less than seventeen years of age at the time the crime was committed, or any pornographic offense involving a minor as set forth in sections 573.023, 573.025, 573.035, and 573.037, and any felony violation of section 573.040.

(L. 1994 S.B. 763 § 2, A.L. 2006 H.B. 1698, et al.)

Effective 6-05-06

*Section 195.222 was transferred to section 579.065 by S.B. 491, 2014, effective 1-01-17.



Section 544.676 Court may deny bail upon showing that defendant poses danger to victim, witness, or community — considerations — right to trial, time limit.

Effective 28 Aug 1994

Title XXXVII CRIMINAL PROCEDURE

544.676. Court may deny bail upon showing that defendant poses danger to victim, witness, or community — considerations — right to trial, time limit. — 1. Upon a showing by the state that a defendant poses a danger to a crime victim, witness, or the community, the court may deny bail to a defendant or impose such conditions as it deems appropriate to protect a crime victim, witness or the community.

2. In determining whether a defendant poses a danger to a crime victim, witness, or the community, the court may consider all relevant evidence, including but not limited to:

(1) The defendant's criminal record;

(2) Whether the defendant was on probation or released on bail at the time the crime for which the court is considering bail was committed;

(3) The nature and circumstances of the crime for which bail is being sought.

3. A defendant who is denied bail because he poses a danger to a crime victim, witness, or the community shall, upon written request filed at arraignment, be entitled to a trial which begins within one hundred twenty days of his arraignment or within one hundred twenty days of an order granting a change of venue, whichever occurs later. The provisions of this subsection shall be waived and of no effect if the defendant requests and receives a continuance or if bail is set for the defendant.

(L. 1994 S.B. 554 § 595.209 subsecs. 4, 5, 6)






Chapter 545 Proceedings Before Trial

Chapter Cross References



Section 545.010 Felonies and misdemeanors may be prosecuted by indictment or information, exceptions.

Effective 28 Aug 1984

Title XXXVII CRIMINAL PROCEDURE

545.010. Felonies and misdemeanors may be prosecuted by indictment or information, exceptions. — All felonies shall be prosecuted by indictment or information, except in cases arising in the land, air or naval forces, or in the militia as provided in sections 40.005 to 40.490; and all misdemeanors shall be prosecuted by indictment or by information in the courts having jurisdiction thereof. But that mode of procedure which shall be first instituted by the filing of the indictment or information for any offense shall be pursued to the exclusion of the other, so long as the same shall be pending and undetermined; and the court in which the prosecution shall be first commenced by the filing therein of the indictment or information, and the issuing of a warrant thereon, shall retain jurisdiction and control of the cause to the exclusion of any other court so long as the same shall be pending and undisposed of; provided, that misdemeanors for violation of general laws of this state shall in no case be prosecuted in any police or recorder's court, any provision of any special city charter to the contrary notwithstanding; provided, that the last mentioned provision of this section shall only apply to cities having a population of not less than fifty thousand and not exceeding three hundred thousand inhabitants.

(RSMo 1939 § 3892, A.L. 1984 H.B. 1035)

Prior revisions: 1929 § 3502; 1919 § 3847; 1909 § 5055

CROSS REFERENCES:

Liquor laws, indictment for violation to contain what, 311.770

Preliminary examination required, when, 544.250

Prosecutions by indictment or information, Const. Art. I § 17

(1984) Filing of a complaint in circuit court charging defendant with capital murder did not give defendant a constitutional right to a preliminary hearing if the prosecution chose to seek an indictment by grand jury for the same crime. State v. Thomas (Mo.App.E.D.), 674 S.W.2d 131.



Section 545.015 Definitions.

Effective 02 Jan 1979, see footnote

Title XXXVII CRIMINAL PROCEDURE

545.015. Definitions. — As used in chapter 545, unless the context clearly requires otherwise:

(1) "Magistrate" means associate circuit judge;

(2) "Circuit court" means a division of the circuit court presided over by a circuit judge; and

(3) "Judge of the circuit court" means a circuit judge.

(L. 1978 H.B. 1634)

Effective 1-02-79



Section 545.020 Recovery of fine or forfeiture, how.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.020. Recovery of fine or forfeiture, how. — Whenever a fine, penalty or forfeiture is or may be inflicted by any statute of this state for any offense, the same may be recovered by indictment or information, notwithstanding another or different remedy for the recovery of the same may be specified in the law imposing the fine, penalty or forfeiture; provided, that in all cases the fine, penalty or forfeiture shall go to the state, county, corporation, person or persons to whom the law imposing the same declares it shall accrue.

(RSMo 1939 § 4860)

Prior revisions: 1929 § 4467; 1919 § 3708; 1909 § 4919

CROSS REFERENCE:

Trespass, penalties and damages may be recovered by indictment or information, 537.370

(1967) Where a continuance is granted upon the defendant's application, or because of some other action on his part, or upon the order of the court, not requested by the state, it is not a ground for discharge under the statute. Where a case is not tried at one or more terms, and the record is completely silent as to the reason why it was not tried, it is presumed, in the absence of proof to the contrary, that the failure of the state to try the case during such term or terms, was not due to laches on the part of the state. State v. Barlish (A.), 421 S.W.2d 558.



Section 545.030 Indictments and informations, when valid.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.030. Indictments and informations, when valid. — 1. No indictment or information shall be deemed invalid, nor shall the trial, judgment or other proceedings thereon be stayed, arrested or in any manner affected:

(1) By reason of the omission or misstatement of the defendant's title, occupation, estate or degree, or of the county or town of his residence; or

(2) By the omission of the words, "with force and arms", or any words with similar import; or

(3) By omitting to charge any offense to have been contrary to a statute or statutes, notwithstanding such offense may have been created or the punishment declared by a statute; or

(4) For the omission of the words "as appears by the record"; nor

(5) For omitting to state the time at which the offense was committed, in any case where time is not of the essence of the offense; nor

(6) For stating the time imperfectly; nor

(7) For stating the offense to have been committed on a day subsequent to the finding of the indictment or information, or an impossible day, or on a day that never happened; nor

(8) For want of a proper or perfect venue; nor

(9) For want of any venue at all; nor

(10) For want of a statement of the value or price of any matter or thing, or the amount of damages, injury or spoil in any case where the value or price, or the amount of damages, injury or spoil is not of the essence of the offense; nor

(11) For the want of an allegation of the time or place of any material fact, when the time and place have once been stated in the indictment or information; nor

(12) That dates and numbers are represented by figures; nor

(13) For an omission to allege that the grand jurors were impaneled, sworn or charged; nor

(14) For any surplusage or repugnant allegation, when there is sufficient matter alleged to indicate the crime and person charged; nor

(15) For want of the averment of any matter not necessary to be proved; nor

(16) For any error committed at the instance or in favor of the defendant; nor

(17) Because the evidence shows or tends to show him to be guilty of a higher degree of the offense than that of which he is convicted; nor

(18) For any other defect or imperfection which does not tend to the prejudice of the substantial rights of the defendant upon the merits.

2. Provided, that nothing herein shall be so construed as to render valid any indictment which does not fully inform the defendant of the offense of which he stands charged.

(RSMo 1939 § 3952)

Prior revisions: 1929 § 3563; 1919 § 3908; 1909 § 5115

(1951) Amendment of forgery information, after jury was sworn, to change date of offense from 13th of November to 14th, where check set out in information was dated “11-1449” held not erroneous. State v. Redding, 362 Mo. 39, 239 S.W.2d 494.

(1951) Where information, at beginning, alleged accused committed assault upon himself, but went on to charge that defendant assaulted another, it was not void under this section. State v. Taylor, 362 Mo. 676, 243 S.W.2d 301.

(1952) Where caption of information for driving while intoxicated, correctly set forth defendant's name, and he was referred to in the body of the information only as “the defendant,” information, which was otherwise sufficient to charge appellant with the crime for which he was convicted, held valid. State v. Hurley (Mo.), 251 S.W.2d 617.

(1953) It is not necessary to negative all exceptions in the statute in an indictment charging an individual with a sale of nonintoxicating beer to a minor, but such negativing or exceptions does not invalidate the indictment. Such allegations must be regarded as surplusage. State v. Henry (A.), 254 S.W.2d 307.

(1954) Submission of manslaughter in murder case, where evidence did not support issue, was not an error of which defendant could complain. State v. Brotherton (Mo.), 266 S.W.2d 712.

(1955) Information charging that defendant operated automobile in careless, reckless and imprudent manner so as to endanger life, etc., held insufficient as failing to inform defendant of offense of which he was charged. State v. Reynolds (A.), 274 S.W.2d 514.

(1961) Where submissible case was made as to second degree murder, defendant was not entitled to complain that a submissible case was not made as to manslaughter. State v. Chamineak (Mo.), 343 S.W.2d 153.

(1962) Use of word “hereinafter” instead of word “hereinbefore” in instruction “that such shooting and killing were not done in self defense as hereinafter explained you will find him guilty of manslaughter” was mere discrepancy cured by this statute. State v. Gray (Mo.), 360 S.W.2d 642.

(1964) Court did not err in permitting substitution of information for indictment at close of evidence and before submission of case to jury where the only difference was that information stated both the name and alias of person to whom defendant sold marijuana and indictment stated only the alias since defendant had known for over a month the true name of the person named in indictment. State v. Whittington (Mo.), 379 S.W.2d 518.

(1966) Failure to allege a constituent element of an offense affects the substantial rights of the defendant, and such a failure is not cased by the statute of jeofails. State v. Cantrell (Mo.), 403 S.W.2d 647.

(1973) Under statute of jeofails a conviction will not be set aside where an indictment was amended by prosecutor to change the charge returned by a grand jury to a lesser offense included therein. Hayes v. State (A.), 501 S.W.2d 508.

(1974) Held that where name of defendant was set out in style of the indictment he was sufficiently identified. State v. Nelson (Mo.), 514 S.W.2d 581.

(1976) Held that second degree murder is a lesser included offense of felony murder. See also for three judges' opinions to the contrary. State v. Williams (Mo.), 529 S.W.2d 883.



Section 545.040 Indictments signed by whom.

Effective 28 Aug 1997

Title XXXVII CRIMINAL PROCEDURE

545.040. Indictments signed by whom. — Every indictment must be attributed to the prosecuting attorney, and when the grand jury returns* any indictment into the court the judge must examine it, and if the foreman has neglected to endorse it "a true bill", with his name affixed thereto, or if the prosecuting attorney has not affixed his or her name to the indictment, the court must cause the foreman to affix his or her name or the prosecuting attorney to affix his or her name, as the case may require.

(RSMo 1939 § 3929, A.L. 1997 S.B. 248)

Prior revisions: 1929 § 3540; 1919 § 3885; 1909 § 5093

*Word "return" appears in original rolls.

CROSS REFERENCE:

Proceedings before grand jury, Chap. 540



Section 545.050 Name of prosecutor on indictment, when.

Effective 28 Aug 2009

Title XXXVII CRIMINAL PROCEDURE

545.050. Name of prosecutor on indictment, when. — No indictment for any trespass against the person or property of another, not amounting to a felony, except for petit larceny, and no indictment for the disturbance of the peace of a person, or for libel or slander, shall be preferred unless the name of a prosecutor is affixed thereto, thus: "A B, prosecutor", except where the same is preferred upon the information and testimony of one or more grand jurors, or of some public officer in the necessary discharge of his or her duty.

(RSMo 1939 § 3931, A.L. 1997 S.B. 248, A.L. 2009 H.B. 62 merged with H.B. 481)

Prior revisions: 1929 § 3542; 1919 § 3887; 1909 § 5095



Section 545.060 Indictment to have name of prosecutor — by whom made — effect of failure.

Effective 28 Aug 1997

Title XXXVII CRIMINAL PROCEDURE

545.060. Indictment to have name of prosecutor — by whom made — effect of failure. — The name of the prosecutor must be affixed to such indictment; but no indictment shall be quashed for the want of affixing such name, if the same shall be made before the motion to quash is disposed of, and in no case shall the judgment be arrested or the trial discontinued after it has been commenced, for the want of such endorsement.

(RSMo 1939 § 3932, A.L. 1997 S.B. 248)

Prior revisions: 1929 § 3543; 1919 § 3888; 1909 § 5096



Section 545.070 Names of witnesses must be affixed to indictment.

Effective 28 Aug 1997

Title XXXVII CRIMINAL PROCEDURE

545.070. Names of witnesses must be affixed to indictment. — When an indictment is found by the grand jury, the names of all the material witnesses must be affixed to the indictment; other witnesses may be subpoenaed or sworn by the state, but no continuance shall be granted to the state on account of the absence of any witness whose name is not affixed to the indictment, unless upon the affidavit of the prosecuting attorney showing good cause for such continuance.

(RSMo 1939 § 3933, A.L. 1997 S.B. 248)

Prior revisions: 1929 § 3544; 1919 § 3889; 1909 § 5097



Section 545.080 Indictments, when not to be made public.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.080. Indictments, when not to be made public. — When any indictment shall be found against any person for a felony or misdemeanor, not being in actual confinement, or held by recognizance to answer thereto, such indictment shall not be open to the inspection of any person except the judge and clerk of the court and the prosecuting attorney; nor shall it be docketed or entered upon the minutes or records of the court until the defendant therein shall have been arrested.

(RSMo 1939 § 3936)

Prior revisions: 1929 § 3547; 1919 § 3892; 1909 § 5099

CROSS REFERENCE:

Grand jury, penalty for disclosing evidence or indictments, 540.320



Section 545.090 Judges and others forbidden to disclose finding of indictment.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.090. Judges and others forbidden to disclose finding of indictment. — No judge, prosecuting attorney, or other officer of any court, shall disclose the fact of any such indictment being found until the defendant therein shall have been arrested or recognized to answer the same; and any person violating this provision shall be deemed guilty of a misdemeanor.

(RSMo 1939 § 3937)

Prior revisions: 1929 § 3548; 1919 § 3893; 1909 § 5100



Section 545.100 Officer may make disclosure, when.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.100. Officer may make disclosure, when. — Sections 545.080 and 545.090 shall not extend to any officer making any such disclosure by the issuing or in the execution of any process on such indictment, or in any other way, when it shall become necessary in the discharge of any official duty.

(RSMo 1939 § 3938)

Prior revisions: 1929 § 3549; 1919 § 3894; 1909 § 5101



Section 545.110 Second indictment suspends first, when.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.110. Second indictment suspends first, when. — If there be at any time pending against the same defendant two indictments for the same offense, or two indictments for the same matter, although charged as different offenses, the indictment first found shall be deemed to be suspended by such second indictment, and shall be quashed.

(RSMo 1939 § 3939)

Prior revisions: 1929 § 3550; 1919 § 3895; 1909 § 5102

(1954) An indictment is “found” within this section at the time it is returned into court and not at the time it is voted by the grand jury. State v. Brown, 364 Mo. 759, 267 S.W.2d 682.



Section 545.130 Different degrees of same offense may be incorporated.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.130. Different degrees of same offense may be incorporated. — When, by law, an offense comprises different degrees, an indictment may contain counts for the different degrees of the same offense, or for any of such degrees.

(RSMo 1939 § 3941)

Prior revisions: 1929 § 3552; 1919 § 3897; 1909 § 5104



Section 545.140 Two or more persons and offenses may be charged in same indictment, when — separate counts for each offense — all defendants need not be joined in each count — separate trials, when — substantial prejudice, defined.

Effective 28 Aug 1984

Title XXXVII CRIMINAL PROCEDURE

545.140. Two or more persons and offenses may be charged in same indictment, when — separate counts for each offense — all defendants need not be joined in each count — separate trials, when — substantial prejudice, defined. — 1. Notwithstanding supreme court rule 24.06, two or more defendants may be charged in the same indictment or information if they are alleged to have participated in the same act or transaction or in the same series of acts or transactions constituting an offense. Such defendants may be charged in one or more counts together or separately and all of the defendants need not be charged in each count.

2. Notwithstanding Missouri supreme court rule 24.07, two or more offenses may be charged in the same indictment or information in a separate count for each offense if the offenses charged, whether felonies or misdemeanors or infractions, or any combination thereof, are of the same or similar character or are based on the same act or transaction or on two or more acts or transactions connected together or constituting parts of a common scheme or plan.

3. Two or more defendants shall not be charged in the same indictment or information if substantial prejudice should result. For purposes of this section, "substantial prejudice" shall mean a bias or discrimination against one or more defendants or the state which is actually existing or real and not one which is merely imaginary, illusionary or nominal.

(RSMo 1939 § 3942, A.L. 1984 S.B. 602)

Prior revisions: 1929 § 3553; 1919 § 3898; 1909 § 5105



Section 545.150 Indictments in relation to property belonging to several owners.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.150. Indictments in relation to property belonging to several owners. — When any offense shall be committed upon or in relation to any property belonging to several partners or owners, the indictment or information for such offense shall be deemed sufficient if it allege such property to belong to any one or more of such partners or owners, without naming all of them.

(RSMo 1939 § 3943)

Prior revisions: 1929 § 3554; 1919 § 3899; 1909 § 5106



Section 545.160 Venue, how stated.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.160. Venue, how stated. — It shall not be necessary to state any venue in the body of any indictment or information; but the county or other jurisdiction named in the margin thereof shall be taken to be the venue for all the facts stated in the body of the same.

(RSMo 1939 § 3944)

Prior revisions: 1929 § 3555; 1919 § 3900; 1909 § 5107



Section 545.170 Intent to injure or defraud, how charged.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.170. Intent to injure or defraud, how charged. — It shall be sufficient in any indictment for any offense where an intent to injure, cheat or defraud shall be necessary to constitute the offense, to allege that the defendant did the act with such intent, without alleging the intent of the defendant to be to injure, cheat or defraud any particular person; and on the trial of such offense, it shall not be necessary to prove an intent on the part of the defendant to injure, cheat or defraud any particular person, but it shall be sufficient to prove that the defendant did the act charged with an intent to injure, cheat or defraud.

(RSMo 1939 § 4862)

Prior revisions: 1929 § 4469; 1919 § 3710; 1909 § 4921

(1972) Although information charged that defendant tendered a no account check willfully, unlawfully and feloniously with intent to cheat and defraud a specific person, court held that it was sufficient to prove that defendant did the act charged with an intent to injure, cheat or defraud, and that such did not deny defendant due process of law. State v. Bywaters (Mo.), 476 S.W.2d 588.



Section 545.180 Certain indictments, what designation sufficient.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.180. Certain indictments, what designation sufficient. — In any indictment for forging, uttering, stealing, embezzling, destroying or concealing, or for obtaining by color of any false token, writing, or false pretenses, any instrument or property, it shall be sufficient to describe such instrument or property by any name or designation by which the same may be usually known, or by the purport thereof, without setting out any copy or facsimile thereof, or otherwise describing the same, or the value thereof.

(RSMo 1939 § 3945)

Prior revisions: 1929 § 3556; 1919 § 3901; 1909 § 5108



Section 545.190 Identification of counterfeiting equipment.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.190. Identification of counterfeiting equipment. — In any indictment for engraving or making the whole or any part of any instrument, matter or thing whatsoever, or for using or having the unlawful possession of any plate or other material upon which the whole or any part of any instrument, matter or thing whatsoever shall have been engraved or made, or for having the unlawful possession of any paper upon which the whole or any part of any instrument, matter or thing whatsoever shall have been made or printed, it shall be sufficient to describe such instrument, matter or thing by any name or designation by which the same may be usually known, without setting out any copy or facsimile of the whole or any part of such instrument, matter or thing.

(RSMo 1939 § 3946)

Prior revisions: 1929 § 3557; 1919 § 3902; 1909 § 5109



Section 545.200 Instruments, how described.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.200. Instruments, how described. — In all other cases, whenever it shall be necessary to make any averment in any indictment as to any instrument, whether the same consists wholly or in part of writing, print or figures, it shall be sufficient to describe such instrument by any name or designation by which the same may be usually known, or by the purport thereof, without setting out any copy or facsimile of the whole or any part thereof.

(RSMo 1939 § 3947)

Prior revisions: 1929 § 3558; 1919 § 3903; 1909 § 5110



Section 545.210 Money or note, how described.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.210. Money or note, how described. — In every indictment in which it shall be necessary to make any averment as to any money or any note, being or purporting to be made or issued by any bank incorporated by law, or made or issued by virtue of any law of the United States, it shall be sufficient to describe such money or note simply as money, without specifying any particular coin or note; and such allegation shall be sustained by proof of any amount of coin, or of any such note, although the particular species of coin of which such amount was composed, or the particular nature of such note, shall not be proved; and in cases of larceny, embezzlement and obtaining money or such notes by false pretenses, by proof that the offender stole, embezzled or obtained any piece of coin, or any such note, or any portion of the value thereof, although such piece of coin or such note may have been delivered to him, in order that some part of the value thereof should be returned to the party delivering the same or to any other person, and such part shall have been returned accordingly.

(RSMo 1939 § 3948)

Prior revisions: 1929 § 3559; 1919 § 3904; 1909 § 5111



Section 545.220 Demurrer or motion to quash indictment must specify grounds.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.220. Demurrer or motion to quash indictment must specify grounds. — A demurrer to or motion to quash an indictment shall distinctly specify the grounds of objection to the indictment; unless it does so, it shall be disregarded, nor shall any reason be held to sustain such demurrer or motion not specified therein.

(RSMo 1939 § 3949)

Prior revisions: 1929 § 3560; 1919 § 3905; 1909 § 5112

CROSS REFERENCE:

Appeal by state, when demurrer to indictment sustained, 547.210



Section 545.230 Indictment by wrong name.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.230. Indictment by wrong name. — If a defendant be indicted by the wrong name, unless he declare his true name before pleading, he shall be proceeded against by the name in the indictment. If he allege that another name is his true name, it must be entered in the minutes of the court; and after such entry, the trial and all other proceedings on the indictment shall be had against him by that name, referring also to the name by which he is indicted, in the same manner, in all respects, and with the same consequences as if he had been indicted by his true name.

(RSMo 1939 § 3950)

Prior revisions: 1929 § 3561; 1919 § 3906; 1909 § 5113

(1964) Court erred in sustaining motion to dismiss information on ground that name in information was fictitious where name used was alter ego of corporation and no claim was made that defendant was not the person informed against. City of St. Louis v. Capital Vending Co. (A.), 374 S.W.2d 519.



Section 545.240 Informations — how filed, verified.

Effective 28 Aug 1997

Title XXXVII CRIMINAL PROCEDURE

545.240. Informations — how filed, verified. — Informations may be filed by the prosecuting attorney as informant during term time, or with the clerk in vacation, of the court having jurisdiction of the offense specified therein. All informations shall state the name of the prosecuting attorney and be verified by his oath or by the oath of some person competent to testify as a witness in the case, or be supported by the affidavit of such person, which shall be filed with the information; the verification by the prosecuting attorney may be upon information and belief; all in the manner provided by supreme court rule. The names of the witnesses for the prosecution must be affixed to the information, in like manner and subject to the same restrictions as required in case of indictments.

(RSMo 1939 § 3894, A.L. 1997 S.B. 248)

Prior revisions: 1929 § 3504; 1919 § 3849; 1909 § 5057

CROSS REFERENCE:

Misdemeanor prosecutions, Chap. 543

(1951) Where accused does not attack information by motion to quash, failure of assistant prosecuting attorney to sign it, is unavailing on appeal. State v. Taylor, 362 Mo. 676, 243 S.W.2d 301.

(1951) Trial court has large discretion in granting leave to endorse names of witnesses on indictment at beginning of trial. State v. Farris (Mo.), 243 S.W.2d 983.

(1960) Information signed by an assistant prosecuting attorney of Jackson County held sufficient. State v. Easley (Mo.), 338 S.W.2d 884.

(1964) Where information is supported by affidavit of private individual that individual must have actual knowledge of the offense but verification of information by prosecuting attorney may be upon information and belief. State v. Statler (Mo.), 383 S.W.2d 534.

(1967) It is only where the information is supported by the affidavit of a private individual that such person must have actual knowledge of the offense, and the prosecuting attorney may verify an information upon information and belief. State v. Crump (Mo.), 412 S.W.2d 490.



Section 545.250 Who may make affidavit.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.250. Who may make affidavit. — When any person has knowledge of the commission of a crime, he may make his affidavit before any person authorized to administer oaths, setting forth the offense and the person or persons charged therewith, and file the same with the clerk of the court having jurisdiction of the offense, for the use of the prosecuting attorney, or deposit it with the prosecuting attorney, furnishing also the names of the witnesses for the prosecution; and it shall be the duty of the prosecuting attorney to file an information, as soon as practicable, upon said affidavit, as directed in section 545.240.

(RSMo 1939 § 3895)

Prior revisions: 1929 § 3505; 1919 § 3850; 1909 § 5058

(2015) Section does not authorize the Public Service Commission to order an electric utility to sell its street lights to municipality absent its consent. City of O'Fallon v. Union Electric Co., 462 S.W.3d 438 (Mo.App.W.D.).



Section 545.260 Lost affidavit, how replaced.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.260. Lost affidavit, how replaced. — If the affidavit or information shall be lost or destroyed, the prosecuting attorney may file another, and the case shall proceed without any delay from that cause.

(RSMo 1939 § 3897)

Prior revisions: 1929 § 3507; 1919 § 3852; 1909 § 5060



Section 545.270 Form of information.

Effective 28 Aug 1997

Title XXXVII CRIMINAL PROCEDURE

545.270. Form of information. — An information filed in writing and as allowed by supreme court rule may be in the following form:

­

­

(RSMo 1939 § 3896, A.L. 1997 S.B. 248)

Prior revisions: 1929 § 3506; 1919 § 3851; 1909 § 5059



Section 545.280 Prosecuting witness, who deemed.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.280. Prosecuting witness, who deemed. — When the information is based on an affidavit filed with the clerk or delivered to the prosecuting attorney, as provided for in section 545.250, the person who made such affidavit shall be deemed the prosecuting witness, and in all cases in which by law an indictment is required to be endorsed by a prosecutor, the person who makes the affidavit upon which the information is based, or who verifies the information, shall be deemed the prosecutor; and in case the prosecution shall fail from any cause, or the defendant shall be acquitted, such prosecuting witness or prosecutor shall be liable for the costs in the case not otherwise adjudged by the court, but the prosecuting attorney shall not be liable for costs in any case.

(RSMo 1939 § 3900)

Prior revisions: 1929 § 3510; 1919 § 3855; 1909 § 5063

(1967) Court Rule 29.01 expands the requirement of section 545.280 and imposes the duty upon the court to advise a defendant, upon arraignment, of his right to counsel and upon request to appoint counsel for an indigent defendant. State v. Maxwell (Mo.), 411 S.W.2d 237.



Section 545.290 Statute of jeofails applicable to proceedings by information.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.290. Statute of jeofails applicable to proceedings by information. — The statute of jeofails, as applicable to criminal pleadings and proceedings in prosecutions by indictment, shall apply to all proceedings in prosecutions by information; and any affidavit or information may be amended in matter of form or substance at any time by leave of court before the trial, and on the trial as to all matters of form and variance, at the discretion of the court, when the same can be done without prejudice to the substantial rights of the defendant, on the merits, and no amendment shall cause any delay of the trial, except at the instance of the defendant for good cause shown by affidavit.

(RSMo 1939 § 3898)

Prior revisions: 1929 § 3508; 1919 § 3853; 1909 § 5061

(1951) Amendment of forgery information, after jury was sworn, to change date of offense from 13th of November to 14th, where check set out in information was dated “11-1449” held not erroneous. State v. Redding, 362 Mo. 39, 239 S.W.2d 494.

(1953) Amendment of information in robbery prosecution after trial had commenced to allege that person upon whom assault was made was agent of owner and in possession of money, held a matter of form only and not erroneous. State v. Stidham (Mo.), 258 S.W.2d 620.

(1960) The allowance of an amendment to a robbery information after close of state's case to charge that the amount taken from individual was $55 instead of $193 held proper where evidence showed that amount. State v. Clark (Mo.), 331 S.W.2d 588.

(1971) Amendment of information during trial in burglary prosecution to allege offense occurred between 11 p.m., March 31, 1970, and 12:35 a.m., April 1, 1970, instead of on April 1, 1970, held within judge's discretion. State v. Fowler (Mo.), 473 S.W.2d 353.

(1971) Defendant is not entitled to be released simply because the required number of terms have elapsed. He must show that he has demanded a trial and that such request was made without success for a reasonable length of time before his right to release is asserted. Failure to take affirmative action seeking speedy trial constitutes a waiver of that right and thus defendant's motion for discharge was correctly overruled. State v. Harper (Mo.), 473 S.W.2d 419.



Section 545.300 Informations — amendment — substitution for defective indictment.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.300. Informations — amendment — substitution for defective indictment. — An information may be amended either as to form or substance at any time before the jury is sworn, but no such amendment shall be allowed as would operate to charge an offense different from that charged or attempted to be charged in the original information. If an indictment be held to be insufficient either as to form or substance, an information charging the same offense charged or attempted to be charged in such indictment may be substituted therefor at any time before the jury is sworn. No amendment of the information or substitution of an information for an indictment as herein provided shall cause a delay of the trial unless the defendant shall satisfy the court that such amendment or substitution has made it necessary that he have additional time in which to prepare his defense.

(RSMo 1939 § 3953)

Prior revision: 1929 § 3564

(1953) The right of the state to substitute an information for a defective indictment is intended to be exercised in the discretion of the prosecuting attorney and court has no power to control such discretion. State ex rel. Downs v. Kimberlin, 364 Mo. 215, 260 S.W.2d 552.

(1956) Where conviction was had on information based on city ordinance which was repealed at time of alleged offense, appellate court could not remand case for trial on ordinance which was in effect at such time, where the later ordinance was not in evidence. City of St. Louis v. Vetter (A.), 293 S.W.2d 140.

(1957) Order holding indictment insufficient held not necessary in order to permit substitution of information therefor. State v. Green (Mo.), 305 S.W.2d 863.

(1958) It was not abuse of discretion for trial judge to permit amendment of information charging robbery in first degree so as to charge defendant also as a habitual criminal when the record did not evidence any bad faith on part of prosecuting attorney and the state had additional evidence to show three prior felony convictions and subsequent discharge therefor though the jury failed to convict defendant thereunder. State v. Whitaker (Mo.), 312 S.W.2d 34.

(1966) Indictment cannot be amended by the court or the prosecuting attorney, but only by the grand jury which has returned it. State v. Holbert (A.), 399 S.W.2d 142.



Section 545.310 Issuance of warrant — recognizance after arrest.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.310. Issuance of warrant — recognizance after arrest. — Upon the filing of the information, a warrant shall issue for the apprehension of the person charged with the offense, unless he be in custody or voluntarily surrender himself in custody of the court; and if such warrant be issued in term, it shall be made returnable forthwith; but if issued in vacation, it shall be made returnable at the next term thereafter; and if defendant be arrested during the term he shall be brought into court, but if he be arrested in vacation of the court, the officer making the arrest shall admit him to bail in a recognizance in any sum not less than one hundred dollars nor more than five hundred dollars, with good and sufficient sureties, to be approved by such officer, conditioned for the personal appearance of the defendant in the court in which the case is pending on the first day of the next term thereof, and not depart without leave, which recognizance shall be returned with the warrant and filed in the court; and in default of the prisoner to give such recognizance, he shall be committed to the jail of the county by the officer until the next term of court, or until he gives such recognizance, and if default be made in such recognizance, the same shall be adjudged forfeited, and shall be proceeded on as other recognizances in criminal cases.

(RSMo 1939 § 3901)

Prior revisions: 1929 § 3511; 1919 § 3856; 1909 § 5064



Section 545.320 Issuance of subpoenas for state witnesses.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.320. Issuance of subpoenas for state witnesses. — No subpoena for a witness in any criminal case shall be issued on the part of the state, unless the name of such witness be endorsed on the indictment or information, or the prosecuting attorney shall order the same to be issued, in writing, or the prosecutor shall file an affidavit that other witnesses ordered by him are positively necessary for a complete adjudication of the case; and no subpoena shall issue for any witness unless the defendant is in custody or on bail, or the clerk or associate circuit judge shall have good reason to believe that he will be apprehended. Subpoenas may be issued to different counties at the same time, but all the witnesses ordered at one time, and living in the same county, shall be included in one subpoena.

(RSMo 1939 § 4229)

Prior revisions: 1929 § 3834; 1919 § 4177; 1909 § 5385

CROSS REFERENCE:

Attendance of witnesses from without state, 491.400 to 491.450



Section 545.330 Issuance of subpoenas for defense witnesses.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.330. Issuance of subpoenas for defense witnesses. — The defendant shall be entitled to process for witnesses to be issued and directed to the sheriff of the county in which such witnesses may be; but all the witnesses in the same county shall be included in one subpoena, and no subsequent subpoena shall be issued for any witness, unless the court in which the cause is pending or the judge or associate circuit judge, shall for good cause shown, order a subpoena for another witness; or if, in absence of the judge, the defendant shall file with the clerk his affidavit that other witnesses ordered by him are material and positively necessary in his behalf, to a full and complete adjudication of the case, the clerk shall issue subpoenas for such witness.

(RSMo 1939 § 4231)

Prior revisions: 1929 § 3836; 1919 § 4179; 1909 § 5387

CROSS REFERENCES:

Compulsory process for witnesses, right of defendant, Const. Art. I § 18

Habeas corpus ad testificandum in criminal cases generally, 491.230 to 491.270



Section 545.340 Disobedience to subpoena, how punished.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.340. Disobedience to subpoena, how punished. — Disobedience to any such subpoena shall be punished in the same manner and upon like proceedings as provided by law in civil cases; and every delinquent witness shall be liable to the party at whose instance he was summoned, in the same manner and to the same extent as in cases of witnesses summoned in a civil suit.

(RSMo 1939 § 4008)

Prior revisions: 1929 § 3619; 1919 § 3962; 1909 § 5169

CROSS REFERENCE:

Attendance of witness, how enforced, 491.140 to 491.170, 491.190



Section 545.350 Tender of fees not necessary.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.350. Tender of fees not necessary. — It shall not be necessary to pay or tender any fees whatever to any witness summoned on the part of the state or on the part of the defendant, but such witness shall be bound to attend and be liable for his nonattendance in the same manner as if the fees allowed to witness had been duly paid to him.

(RSMo 1939 § 4009)

Prior revisions: 1929 § 3620; 1919 § 3963; 1909 § 5170



Section 545.360 Law governing witnesses in civil cases to apply.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.360. Law governing witnesses in civil cases to apply. — The provisions of law in civil cases, relative to compelling the attendance and testimony of witnesses, their examination, the administration of oaths and affirmations and proceedings as for contempt, to enforce the remedies and protect the rights of parties, shall extend to criminal cases so far as they are in their nature applicable thereto, subject to the provisions contained in any statute.

(RSMo 1939 § 4069)

Prior revisions: 1929 § 3680; 1919 § 4024; 1909 § 5230



Section 545.370 Witness to attend until end of case — consequences of failure to so attend.

Effective 28 Aug 1985

Title XXXVII CRIMINAL PROCEDURE

545.370. Witness to attend until end of case — consequences of failure to so attend. — Whenever a witness in a criminal case has been once subpoenaed or recognized to appear before any division of the circuit court, he shall attend under the same as such witness, from time to time, and from term to term, until the case be disposed of, or he be finally discharged by the court; and he shall be liable to attachment for any default or failure to appear as such witness, and adjudged to pay the costs and such fine as the court may properly impose; and no costs shall be allowed for any subsequent recognizance or subpoena for any such witness.

(RSMo 1939 § 4234, A.L. 1985 S.B. 5, et al.)

Prior revisions: 1929 § 3839; 1919 § 4182; 1909 § 5390



Section 545.380 Defense witnesses — commission to take deposition, when.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.380. Defense witnesses — commission to take deposition, when. — When any issue of fact is joined in any criminal case, and any material witness for the defendant resides out of the state, or residing within the state, is enceinte, sick or infirm, or is bound on a voyage or is about to leave this state, or is confined in prison under sentence for a felony, such defendant may apply to the court, or judge thereof, in which the cause is pending, for a commission to examine such witness upon interrogatories thereto annexed, and such court may grant the same upon the like proof and on the like terms as provided by law in civil cases. The court, or judge thereof, granting such commission, may permit the officer prosecuting for the state to join in such commission. The deposition of any witness confined in prison under sentence for a felony shall be taken where such witness is confined.

(RSMo 1939 § 4010)

Prior revisions: 1929 § 3621; 1919 § 3964; 1909 § 5171



Section 545.390 Depositions to be taken and read as in civil cases.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.390. Depositions to be taken and read as in civil cases. — Interrogatories to be annexed to such commission shall be settled and such commission shall be issued, executed and returned in the manner prescribed by law in respect to commissions in civil cases, and the depositions taken thereon and returned shall be read in like cases and with the like effect as in civil suits.

(RSMo 1939 § 4011)

Prior revisions: 1929 § 3622; 1919 § 3965; 1909 § 5172

CROSS REFERENCE:

Depositions in civil cases, Chap. 492



Section 545.400 Conditional examination of witnesses.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.400. Conditional examination of witnesses. — The defendant in any criminal cause may also have witnesses examined on his behalf, conditionally, upon a commission issued by the clerk of the court in which the cause is pending, in the same cases and upon the like notice to the prosecuting attorney, with the like effect and in all respects as is provided by law in civil suits; provided, that the notice in such case to the prosecuting attorney shall state the name or names of the witness or witnesses whose depositions are desired or will be taken.

(RSMo 1939 § 4012)

Prior revisions: 1929 § 3623; 1919 § 3966; 1909 § 5173

(1959) Supreme court rule 25.10 does not authorize taking of depositions after filing of felony complaint but before preliminary hearing since case is not pending until information is filed or indictment is returned. State ex rel. Woods v. Ratliff (Mo.), 322 S.W.2d 864.

(1964) There is no statutory authority for court order requiring payment by the state of the costs of the taking of depositions on behalf of defendant in criminal proceedings. Failure to furnish free depositions is not a violation of defendant's constitutional rights. State v. Aubachon (Mo.), 381 S.W.2d 807.



Section 545.410 Duty of prosecuting attorney in taking depositions.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.410. Duty of prosecuting attorney in taking depositions. — When any prosecuting attorney shall be notified of the taking of any deposition, as specified in section 545.400, it shall be his duty to attend the taking thereof if the same shall be taken in his county, but if in any other county in this state, he shall immediately notify the prosecuting attorney of the county where such deposition is to be taken, giving him such information as will enable him to represent the state at the taking of the same; and it is hereby made the duty of such prosecuting attorney, upon receiving such information, to attend the taking thereof in behalf of the state. If any such deposition be taken out of the state, the prosecuting attorney may employ counsel to attend and represent the state at the taking of the same, at a fee not to exceed ten dollars for the first witness examined, and one dollar for each additional witness examined, which fee shall be taxed and paid as other costs in the case.

(RSMo 1939 § 4013)

Prior revisions: 1929 § 3624; 1919 § 3967; 1909 § 5174



Section 545.415 Criminal cases, prosecutors and circuit attorneys may take depositions of any person, procedure — prisoners deposed, where.

Effective 01 Jan 1995, see footnote

Title XXXVII CRIMINAL PROCEDURE

545.415. Criminal cases, prosecutors and circuit attorneys may take depositions of any person, procedure — prisoners deposed, where. — Beginning July 1, 1995, a prosecuting or circuit attorney in any criminal case pending in any court may obtain the deposition of any person on oral examination. The manner of taking such depositions shall be governed by the rules relating to the taking of depositions in civil actions. The depositions of any person confined in prison shall be taken where such person is confined.

(L. 1994 S.B. 693)

Effective 1-01-95



Section 545.420 Indictment against judge to be removed to another circuit.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.420. Indictment against judge to be removed to another circuit. — Whenever any indictment or prosecution for a criminal offense shall be pending in any court, against the judge thereof, the same shall be removed to the circuit court of some county in a different circuit, upon the order in writing of the prosecuting attorney, or upon the order of any judge of the supreme court.

(RSMo 1939 § 4014)

Prior revisions: 1929 § 3625; 1919 § 3968; 1909 § 5175



Section 545.430 Change of venue may be granted defendant.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.430. Change of venue may be granted defendant. — Any criminal cause pending in any circuit court may be removed, by the order of such court or the judge thereof, to the circuit court of another county in the same circuit, whenever it shall appear, in the manner provided in section 545.490, that the minds of the inhabitants of the county in which the cause is pending are so prejudiced against the defendant that a fair trial cannot be had therein.

(RSMo 1939 § 4015)

Prior revisions: 1929 § 3626; 1919 § 3969; 1909 § 5176

CROSS REFERENCES:

Division of county, how pending prosecution conducted, 47.330

Prosecution begun in wrong county, case to be transferred, procedure, 541.120 to 541.150

(1952) No change of venue or right to disqualify judge exists in a criminal contempt case. Osborne v. Purdome (Mo.), 250 S.W.2d 159.



Section 545.440 Change of venue in counties where court held at more than one place.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.440. Change of venue in counties where court held at more than one place. — In all counties in this state wherein terms of courts having criminal jurisdiction are held at more places than one, and provision has been made by law for the taking of changes of venue in criminal causes from one of such places to another, in all such cases, applications for changes of venue shall be subject to the same rules as to practice and proof as are now prescribed by law for the taking of changes of venue in criminal causes from one county or circuit to another.

(RSMo 1939 § 4016)

Prior revisions: 1929 § 3627; 1919 § 3970; 1909 § 5177



Section 545.450 When case may be removed to another circuit.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.450. When case may be removed to another circuit. — Whenever it shall appear, in the manner provided in section 545.490, that the inhabitants of the entire circuit are so prejudiced against the defendant that a fair trial cannot be had therein, the cause shall, by order of the court or judge thereof, be removed to another circuit, in which such prejudice is not alleged to exist.

(RSMo 1939 § 4017)

Prior revisions: 1929 § 3628; 1919 § 3971; 1909 § 5178

(1963) Defendant may not allege in his application that prejudice exists in multiple circuits. State v. Brookshire (Mo.), 368 S.W.2d 373.



Section 545.460 Removal to be made on application of defendant.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.460. Removal to be made on application of defendant. — Such order of removal, as specified in sections 545.440 and 545.450, shall be made on the application of the defendant, or where the defendant is under the age of sixteen, then on the application of the parent or guardian of such defendant, or if such defendant has no parent or guardian, then on the application of any respectable citizen of the county where the cause is at issue.

(RSMo 1939 § 4018)

Prior revisions: 1929 § 3629; 1919 § 3972; 1909 § 5179



Section 545.470 Application for change of venue, when made.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.470. Application for change of venue, when made. — No order for the removal of any cause shall be made on the application of the defendant for the causes specified in sections 545.430 and 545.450, unless such application be made during the term of the court at which the indictment is found; provided, said defendant be in custody or on recognizance, and if not so in custody or held to bail, then the application may be made at or before the first term after the defendant shall have been arrested, and not thereafter except as provided for in section 545.480.

(RSMo 1939 § 4021)

Prior revisions: 1929 § 3632; 1919 § 3975; 1909 § 5182



Section 545.473 Cole County, change of venue, procedure.

Effective 28 Aug 1995

Title XXXVII CRIMINAL PROCEDURE

545.473. Cole County, change of venue, procedure. — 1. Notwithstanding Missouri supreme court rule 32.03, a defendant with a case filed in a county with department of corrections centers with a total average yearly offender population in excess of two thousand persons shall follow the procedure listed in subsections 2 to* 5 of this section in order to obtain a change of venue for misdemeanors or felonies.

2. Upon written application of the defendant, a change of venue may be ordered in any criminal proceeding for the following reasons:

(1) That the inhabitants of the county are prejudiced against the defendant; or

(2) That the state has an undue influence over the inhabitants of the county.

3. In felony cases, the application must be filed not later than thirty days after arraignment. In misdemeanor cases, the application must be filed not later than ten days before the date set for trial.

4. A copy of the application and a notice of the time when it will be presented to the court shall be served on all parties.

5. The application shall set forth the reason or reasons for change of venue. It need not be verified and shall be signed by the defendant or his attorney.

6. The state may, within five days after the filing of the application for a change of venue, file a denial of the existence of the reason or reasons alleged in the application. Such denial need not be verified. If a denial is filed, the court shall hear evidence and determine the issues. If the issues are determined in favor of the defendant, or if the truth of the grounds alleged is within the knowledge of the court, or if no denial is filed, a change of venue shall be ordered to some other county convenient to the parties and where the reason or reasons do not exist.

(L. 1986 S.B. 450 § 2, A.L. 1995 H.B. 424)

*Word "through" appears in original rolls.



Section 545.480 Additional affidavit, when made.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.480. Additional affidavit, when made. — If the defendant will, in addition to the oath requisite in ordinary and timely applications, swear that the facts on which he grounds his application have first come to his knowledge since the last preceding continuance of the cause, the court may grant a change of venue, although such application be made at a term subsequent to that at which the prisoner was likely to be arraigned.

(RSMo 1939 § 4022)

Prior revisions: 1929 § 3633; 1919 § 3976; 1909 § 5183



Section 545.490 Petition for change of venue must be proved and may be rebutted.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.490. Petition for change of venue must be proved and may be rebutted. — The petition of the applicant for a change of venue shall set forth the facts or grounds upon which such change is sought, and such petition shall be supported by the affidavit of petitioner and the affidavit of at least two credible disinterested citizens of the county where said cause is pending and the truth of the allegations thereof shall be proved, to the satisfaction of the court, by legal and competent evidence, and the prosecuting attorney may in such case offer evidence in rebuttal of that submitted in support of such application; the court, or judge in vacation, shall fix the number of witnesses for which the state or county may be liable; provided, in all cases in counties in this state which now have or may hereafter have a population of less than seventy-five thousand inhabitants if such petition for change of venue is supported by the affidavits of five or more credible disinterested citizens residing in different neighborhoods of the county where said cause is pending, then the court or judge in vacation, shall grant such change of venue, as of course, without additional proof; provided further, that reasonable previous notice of such application shall in all cases be given to the prosecuting attorney; and provided further, that if the facts alleged as the ground of the application be within the knowledge of the court or judge, he may order such removal of the cause without any formal proof or the filing of affidavit; and provided further, that if the application shall allege prejudice of the inhabitants of more than one county in the circuit in which the case is pending, the court may, upon proof of the allegations as herein provided for, order the case sent to some county in the same or some other circuit where such causes do not exist.

(RSMo 1939 § 4019)

Prior revisions: 1929 § 3630; 1919 § 3973; 1909 § 5180

(1955) Where affidavit for change of venue, directed against inhabitants of both H. and O. counties, and filed in H. County, was sustained as to H. but overruled as to O. County and case was sent to O. County, it was held that court properly found from evidence that failure to give notice of application as to prejudice in O. County was not waived. State v. Atkinson (Mo.), 285 S.W.2d 563.

(1963) Defendant may not allege in his application that prejudice exists in multiple circuit. State v. Brookshire (Mo.), 368 S.W.2d 373.

(1963) Court did not abuse its discretion in overruling application for change of venue from Jasper County to Lawrence County in forcible rape case where record did not show that case was not as fully reported by newspapers, television, and radio in Lawrence County and throughout the state as in Jasper County and did not show bias and prejudice of inhabitants of Jasper County. State v. Odom (Mo.), 369 S.W.2d 173.

(1965) Affidavits alleging defendant would not receive a fair trial in county must state facts and not mere conclusions. State v. Martin (Mo.), 395 S.W.2d 97.



Section 545.500 Order for removal shall specify what.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.500. Order for removal shall specify what. — Every order for the removal of any cause under the foregoing provisions shall state whether the same is made on the application of the party, or on facts within the knowledge of the court or judge, and shall specify the cause of removal and designate the county to which the cause is removed.

(RSMo 1939 § 4020)

Prior revisions: 1929 § 3631; 1919 § 3974; 1909 § 5181



Section 545.510 Order for removal, where entered.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.510. Order for removal, where entered. — Every order for the removal of a cause, if made in term, shall be entered on the minutes; if made by an officer out of court, shall be in writing and signed by such officer, and shall be filed by the clerk with the petition, if any, as a part of the record in the cause.

(RSMo 1939 § 4023)

Prior revisions: 1929 § 3634; 1919 § 3977; 1909 § 5184



Section 545.520 Recognizance to be given.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.520. Recognizance to be given. — When such order shall be made, the defendant, if not in confinement or custody, shall enter into a recognizance, with sufficient sureties, for his appearance to answer the charge in the court to which the cause is to be removed, at the next term thereof, and from day to day, and term to term thereafter, and to abide sentence and judgment therein and not to depart such court without leave.

(RSMo 1939 § 4024)

Prior revisions: 1929 § 3635; 1919 § 3978; 1909 § 5185



Section 545.530 Who may take recognizance.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.530. Who may take recognizance. — Such recognizance may be taken by the court or judge making the order, or by any court or officer authorized by law to let to bail after indictment, and when taken out of the court in which the cause is pending, shall be filed with the clerk thereof.

(RSMo 1939 § 4025)

Prior revisions: 1929 § 3636; 1919 § 3979; 1909 § 5186



Section 545.540 Order for removal void, unless bail given.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.540. Order for removal void, unless bail given. — No order for the removal of a cause shall be effectual in the case of any defendant not in confinement or custody, unless a recognizance, taken as herein directed, be entered into in open court, or delivered with the order and filed with the clerk of the court, nor unless such order be delivered before any juror is sworn in the cause; and in no case shall a second removal of any cause be allowed.

(RSMo 1939 § 4026)

Prior revisions: 1929 § 3637; 1919 § 3980; 1909 § 5187



Section 545.550 Defendant in custody, to be removed, when — which county jail to house defendant.

Effective 28 Aug 2005

Title XXXVII CRIMINAL PROCEDURE

545.550. Defendant in custody, to be removed, when — which county jail to house defendant. — 1. If the defendant be in actual custody or confinement, the court or officer granting the order of removal shall, subject to any arrangements made pursuant to subsection 2 of this section, also make an order commanding the sheriff to remove the body of the defendant to the jail of the county into which the cause is to be removed, and then deliver him to the keeper of such jail, together with the warrant or process, by virtue of which he is imprisoned or held.

2. The sheriff of the county granting the change of venue and the sheriff of the county into which the cause is removed may agree as to which county's jail will house the defendant. If the sheriffs do not agree where the defendant will be confined, the defendant will be confined in the county into which the cause is removed. In the event that the county granting the change of venue continues to house the defendant, the sheriff of that county shall be responsible for the timely transportation of the defendant for all court appearances that require the presence of the defendant.

(RSMo 1939 § 4027, A.L. 2005 H.B. 353 merged with S.B. 210 merged with S.B. 420 & 344)

Prior revisions: 1929 § 3638; 1919 § 3981; 1909 § 5188



Section 545.560 Duty of sheriff.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.560. Duty of sheriff. — The sheriff shall obey such order without unnecessary delay, and shall endorse on the commitment or process by virtue of which the prisoner was in his custody, the reason of the change of custody, and shall deliver such warrant, with the prisoner, to the keeper of the jail of the proper county, who shall give such sheriff a receipt therefor and take charge of and keep the prisoner in the same manner as if he had been originally committed to such jail.

(RSMo 1939 § 4028)

Prior revisions: 1929 § 3639; 1919 § 3982; 1909 § 5189



Section 545.570 In case of removal, transcript of record to be made.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.570. In case of removal, transcript of record to be made. — Whenever any order shall be made for the removal of any cause, under the foregoing provisions, the clerk of the court in which the same is pending shall make out a full transcript of the record and proceedings in the cause, including the order of removal, the petition therefor, if any, and the recognizance of the defendant and of all witnesses, and shall transmit the same, duly certified under the seal of the court, to the clerk of the court to which the removal is ordered.

(RSMo 1939 § 4029)

Prior revisions: 1929 § 3640; 1919 § 3983; 1909 § 5190



Section 545.580 Transcript to be filed.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.580. Transcript to be filed. — On the receipt of such transcript by the clerk of the court to which any cause is removed, he shall file the same as a record of his court, and the same proceedings shall be had in the cause in such court, in the same manner and in all respects as if the same had originated therein.

(RSMo 1939 § 4030)

Prior revisions: 1929 § 3641; 1919 § 3984; 1909 § 5191



Section 545.590 Lost transcript may be replaced.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.590. Lost transcript may be replaced. — If such transcript shall not be transmitted, or shall not be received at or before the first term of the court to which the cause is ordered to be removed, or if such transcript shall be lost or destroyed, the cause shall not by reason thereof be discontinued, but such transcript, or another in lieu thereof, may be transmitted and filed, as required by this chapter, at or before the next succeeding term of such court, and proceedings thereon shall be had as if no such failure or loss had happened.

(RSMo 1939 § 4031)

Prior revisions: 1929 § 3642; 1919 § 3985; 1909 § 5192

CROSS REFERENCE:

Supplying lost or destroyed court records, generally, 109.160, 109.170



Section 545.600 Witnesses to attend trial in cases of removal.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.600. Witnesses to attend trial in cases of removal. — The defendant and all witnesses and others who shall have entered into any recognizance to attend the trial of such cause, having notice of the removal thereof, shall be bound to attend at the time and place of trial, in the county to which the cause is removed, and a failure to do so shall be deemed a breach of recognizance.

(RSMo 1939 § 4032)

Prior revisions: 1929 § 3643; 1919 § 3986; 1909 § 5193



Section 545.610 In case of removal, when notice to be given.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.610. In case of removal, when notice to be given. — When the order of removal is made in term, it shall be deemed a notice to every person who shall have entered into a recognizance to appear at such term; in other cases the notice shall be in writing, signed by the prosecuting attorney or clerk of the court, and served on the person so recognized, in the manner provided by law for serving notices.

(RSMo 1939 § 4033)

Prior revisions: 1929 § 3644; 1919 § 3987; 1909 § 5194



Section 545.620 Costs, how taxed and paid.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.620. Costs, how taxed and paid. — The costs and expenses necessarily incurred in the removal of any such cause under the foregoing provisions shall be adjusted and allowed by the court wherein the cause is tried, and shall be taxed as other costs in such cause.

(RSMo 1939 § 4034)

Prior revisions: 1929 § 3645; 1919 § 3988; 1909 § 5195

CROSS REFERENCE:

Change of venue, costs of, 550.120



Section 545.630 Clerk, when liable to civil action.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.630. Clerk, when liable to civil action. — If any clerk of the court shall neglect or refuse to perform any duty in relation to the removal of a cause enjoined on him by the foregoing provisions, he shall forfeit and pay a sum not exceeding five hundred dollars, to be recovered by civil action, in the name and to the use of the state.

(RSMo 1939 § 4035)

Prior revisions: 1929 § 3646; 1919 § 3989; 1909 § 5196



Section 545.640 Change of venue for one not to affect other defendants.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.640. Change of venue for one not to affect other defendants. — Where there are several defendants in any indictment or criminal prosecution and the cause of the removal thereof exists only as to part of them, the other defendants shall be tried and all proceedings had against them, in the county in which the case is pending, in all respects as if no order of removal had been made as to any defendant.

(RSMo 1939 § 4036)

Prior revisions: 1929 § 3647; 1919 § 3990; 1909 § 5197



Section 545.650 Change of venue and disqualification of judges in multiple-judge circuits.

Effective 28 Aug 1949

Title XXXVII CRIMINAL PROCEDURE

545.650. Change of venue and disqualification of judges in multiple-judge circuits. — In all circuits composed of a single county having more than one judge, no change of venue shall be allowed by said circuit court to the circuit court of any other county in this state for the cause that the judge sitting for the trial of said suit is prejudiced, nor for the cause that the opposite party has undue influence over the judge, but if any such legal objection is made to the judge assigned to try any case, then such case shall be transferred to another division of said circuit court presided over by a different judge. Only one such application shall be made by the same party in the same case, and shall be made as to only one of the judges of said court.

(RSMo 1939 § 2232, A. 1949 H.B. 2142)

Prior revisions: 1929 § 2130; 1919 § 2633; 1909 § 4166



Section 545.660 When judge deemed incompetent to try case.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.660. When judge deemed incompetent to try case. — When any indictment or criminal prosecution shall be pending in any circuit court or criminal court, the judge of said court shall be deemed incompetent to hear and try said cause in either of the following cases:

(1) When the judge of the court in which said case is pending is near of kin to the defendant by blood or marriage; or

(2) When the offense charged is alleged to have been committed against the person or property of such judge, or some person near of kin to him by blood or marriage; or

(3) When the judge is in any wise interested or prejudiced, or shall have been counsel in the cause; or

(4) When the defendant shall make and file an affidavit, supported by the affidavit of at least two reputable persons, not of kin to or counsel for the defendant, that the judge of the court in which said cause is pending will not afford him a fair trial.

(RSMo 1939 § 4037)

Prior revisions: 1929 § 3648; 1919 § 3991; 1909 § 5198

(1963) Section held not to disqualify judge from receiving indictment of defendant for assault and beating of judge's daughter with intent to rape. State v. Selle (Mo.), 367 S.W.2d 522.



Section 545.690 Another circuit judge may sit, when.

Effective 28 Aug 1961

Title XXXVII CRIMINAL PROCEDURE

545.690. Another circuit judge may sit, when. — If, in any case, the judge shall be incompetent to sit for any of the causes mentioned in section 545.660, the judge of the court shall set the case down for trial on some day of the term and notify and request another circuit judge to try the case. The judge so requested shall appear and hold the court at the time appointed for the trial of the case; and he shall, during the trial of the case, possess all the powers and perform all the duties of the judge at a regular term of the court, and may adjourn the case from day to day, or to some other time, as the exigencies of the case may require, and may grant a change of venue in the case to the circuit court of another county in the same circuit, or to another circuit. When the cause is removed to the circuit court of another county in the same circuit, the judge so requested shall appear and hold the court at the time set for the trial of the case in the circuit court of the county to which the case is removed. If the judge so requested fails to appear and hold the court at the time appointed for the trial of the case, the judge of the court shall reset the case for trial to suit the convenience of the judge so requested to try the case, or may notify and request the judge of some other circuit to appear and try the cause as heretofore provided. Should the judge so requested fail to appear and hold the court at the time appointed for the trial of the case, the judge of the court shall order a change of venue in the case to some other circuit. The order shall be in writing, and the judge shall file the order with the clerk of the court in which the cause is pending.

(RSMo 1939 § 4040, A.L. 1961 p. 337)

Prior revisions: 1929 § 3651; 1919 § 3994; 1909 § 5201



Section 545.700 Adjourned term held, when.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.700. Adjourned term held, when. — When any cause is set down for trial in vacation, as directed in section 545.690, the judge shall adjourn the term to that day, at which time an adjourned term of said court may be held for the trial of the cause; and the court shall notify or recognize the witnesses in the cause to appear at the time set for the trial thereof, and their attendance may be compelled by attachment, as in other cases.

(RSMo 1939 § 4041)

Prior revisions: 1929 § 3652; 1919 § 3995; 1909 § 5202



Section 545.710 Continuances, when and how granted.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.710. Continuances, when and how granted. — Continuances may be granted to either party in criminal cases for good cause shown, and the court may postpone the trial of any such case for good and sufficient reasons, of its own motion. When a continuance is allowed on the application of either party, it shall be at the costs of the party at whose instance it is granted, unless the court otherwise direct.

(RSMo 1939 § 4042)

Prior revisions: 1929 § 3653; 1919 § 3996; 1909 § 5203

CROSS REFERENCE:

Continuance when counsel is member of general assembly, 510.120



Section 545.720 Contents of affidavit.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.720. Contents of affidavit. — A motion to continue a cause on the part of the defendant on account of the absence of evidence must be supported by the oath or affidavit of the defendant or some reputable person in his behalf, showing the materiality of the evidence expected to be obtained, and that due diligence has been used to obtain it, and where the evidence may be; and if it is for an absent witness, the affidavit must give his name, and show where he resides or may be, and the probability of procuring his testimony, and within what time, and what facts he believes the witness will prove, and that he believes them to be true, and that he is unable to prove such facts by any other witness whose testimony can be as readily procured, and that the witness is not absent by the connivance, procurement or consent of the defendant, and what diligence, if any, has been used in the premises by the defendant, and that the application is not made for vexation or delay merely, but to obtain substantial justice on the trial of the cause.

(RSMo 1939 § 4043)

Prior revisions: 1929 § 3654; 1919 § 3997; 1909 § 5204

(1952) Where defendant did not comply in writing with the provisions of this section, court did not err in refusing continuance. State v. Abbott (Mo.), 245 S.W.2d 876.

(1952) Application for continuance which did not show what diligence was exercised to obtain witness' testimony nor the probability and time of procuring same and which failed to state that affiant believed the facts to which witness would testify, were true, held insufficient. State v. Bockman (Mo.), 251 S.W.2d 607.



Section 545.730 Continuances on behalf of state, how obtained.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.730. Continuances on behalf of state, how obtained. — If the application for a continuance is by the state, the prosecuting attorney shall state in writing, under his oath of office, and according to his best information and belief, the same facts required to be stated in the affidavit of the defendant.

(RSMo 1939 § 4044)

Prior revisions: 1929 § 3655; 1919 § 3998; 1909 § 5205



Section 545.740 Witnesses to enter into recognizance, when.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.740. Witnesses to enter into recognizance, when. — Whenever a criminal case shall be continued, all the witnesses in attendance shall be called by the court, and as many of them as the parties may desire shall be required to enter into recognizance for their appearance on the day of the next term on which such case shall be set for trial, which day shall be fixed and designated by the court at the time the continuance is granted; and if any such witness shall fail to appear in said court when so called, for the purpose of being recognized, such witness shall forfeit all his fees as witness in such cause, and may be compelled to appear by attachment.

(RSMo 1939 § 4045)

Prior revisions: 1929 § 3656; 1919 § 3999; 1909 § 5206



Section 545.780 Speedy trial, when — what constitutes — failure to comply not grounds for dismissal, exception.

Effective 28 Aug 1986

Title XXXVII CRIMINAL PROCEDURE

545.780. Speedy trial, when — what constitutes — failure to comply not grounds for dismissal, exception. — 1. If defendant announces that he is ready for trial and files a request for a speedy trial, then the court shall set the case for trial as soon as reasonably possible thereafter.

2. The provisions of this section shall be enforceable by mandamus. Neither the failure to comply with this section nor the state's failure to prosecute shall be grounds for the dismissal of the indictment or information unless the court also finds that the defendant has been denied his constitutional right to a speedy trial.

(RSMo 1939 § 4000, A.L. 1977 H.B. 241, A.L. 1984 S.B. 602, A.L. 1986 H.B. 1158)

Prior revisions: 1929 § 3611; 1919 § 3954; 1909 § 5161

CROSS REFERENCE:

Trial of convict in prison on request required, when, 217.460



Section 545.790 Cause continued, when.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.790. Cause continued, when. — If any person indicted for a criminal offense abscond or flee from justice, or cannot be found to be served with process, or, being let to bail, shall not appear according to the condition of the recognizance, the cause may be continued from term to term, without issuing process on the indictment; and such process may be issued at any time on the application of the prosecuting attorney.

(RSMo 1939 § 3958)

Prior revisions: 1929 § 3569; 1919 § 3912; 1909 § 5119



Section 545.800 Copy of indictment or information furnished accused on request.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.800. Copy of indictment or information furnished accused on request. — Whenever an indictment is found, or an information filed, in a court of record, it shall be the duty of the clerk, upon the request of the defendant therein, to make out and deliver to him a copy of such indictment or information with all endorsements thereon.

(RSMo 1939 § 4001)

Prior revisions: 1929 § 3612; 1919 § 3955; 1909 § 5162

(1963) Trial court's action in overruling defendant's objection to going to trial on grounds that he had not been served with copy of information made before the voir dire examination but after plea of not guilty had been entered was not error as objection came too late and defendant had had reasonable time to prepare defense. State v. Sawyer (Mo.), 367 S.W.2d 585.



Section 545.810 Defendant granted reasonable time to plead.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.810. Defendant granted reasonable time to plead. — The defendant in an indictment or information in a court of record, shall not be required to plead thereto until he shall have had a reasonable time in which to examine the same and to prepare his pleading.

(RSMo 1939 § 4002)

Prior revision: 1929 § 3613



Section 545.820 Court shall assign prisoner counsel, when.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.820. Court shall assign prisoner counsel, when. — If any person about to be arraigned upon an indictment for a felony be without counsel to conduct his defense, and be unable to employ any, it shall be the duty of the court to assign him counsel, at his request, not exceeding two, who shall have free access to the prisoner at all reasonable hours.

(RSMo 1939 § 4003)

Prior revisions: 1929 § 3614; 1919 § 3957; 1909 § 5164

(1956) Defendant is not entitled to more than one court appointed attorney and trial court has discretion as to whether more than one shall be appointed. State v. Lord (Mo.), 286 S.W.2d 737.

(1957) Eighteen-year-old defendant who was stranger in county who entered plea of guilty to charge of robbery in first degree by means of dangerous and deadly weapon, a capital offense, held denied due process of law where court did not appoint counsel to conduct his defense even though he did not request counsel. Edwards v. Nash (A.), 303 S.W.2d 211.

(1958) Defendant held to have waived right to be represented by counsel and to have been capable of doing so. State v. Glenn (Mo.), 317 S.W.2d 403; Cert. den. 358 U.S. 942, 79 S.Ct. 348.

(1961) Where individual, convicted and given life sentence in the penitentiary, filed a motion under supreme court rule 27.26 alleging that he had no counsel when he pleaded to the offense and the circuit court made no inquiry as to whether he had counsel or could obtain counsel and also that he was uneducated and without experience or knowledge of the law, it was error for the court to dismiss the motion without a hearing on the ground that a prior proceeding had been instituted in the court. State v. Moreland (Mo.), 351 S.W.2d 33.

(1963) Since there was no showing that defendant by reason of age, ignorance or mental incapacity was unable to make an intelligent decision as to need for counsel he had effectively waived his right to be represented by counsel when he declined to employ an attorney or have one appointed to defend him. State v. Rickard (Mo.), 364 S.W.2d 561.

(1966) Procedure prior to 1964 whereby trial court was authorized in its discretion to appoint counsel to represent defendant on appeal or to leave defendant to prosecute appeal on his own failed to afford indigent defendant equal protection of the law. Bosler v. Swenson, 363 F.2d 154. Affirmed 87 S.Ct. 996.

(1966) Arraignment is a critical stage in a criminal proceeding requiring the appointment of counsel not only in homicide cases but upon arraignment for any felony. State v. Scott (Mo.), 404 S.W.2d 699.

(1966) Appointment of counsel is required at arraignment at request of person charged with felony. State v. Scott (Mo.), 404 S.W.2d 699.

(1967) Court's compelling defendant of limited education to go on trial for felony without counsel immediately upon the withdrawal without notice of his employed counsel resulted in a denial of due process of law. State v. Martin (Mo.), 411 S.W.2d 215.

(1967) The decision of United States Supreme Court in Douglas v. California that an indigent defendant is entitled to appointed counsel on state appeal applied retrospectively to the case of an indigent prisoner whose conviction was affirmed when he was not represented by counsel. Swenson v. Donnell (A.), 382 F.2d 248.

(1968) Failure to furnish counsel to accused during interrogation before confession at a time before decision in Escobedo case was not so prejudicial as to infect the subsequent trial with an absence of fundamental fairness. Howard v. Swenson (A.), 404 F.2d 469.

(1971) After September 1, 1972, attorneys no longer required to furnish legal service gratuitously to indigent accused. State v. Green (Mo.), 470 S.W.2d 571.



Section 545.830 Dilatory pleas, when entertained.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.830. Dilatory pleas, when entertained. — No plea in abatement or other dilatory plea to an indictment or information shall be received by any court, unless the party offering such plea shall prove the truth thereof by affidavit or some other evidence.

(RSMo 1939 § 4005)

Prior revisions: 1929 § 3616; 1919 § 3959; 1909 § 5166

(1954) Plea in abatement in criminal prosecution based on stated conclusions that defendant had been compelled to testify before the grand jury which was investigating offense with which defendant was later charged held properly overruled where testimony required was not shown either in verified plea or by evidence. State v. Bright, 269 S.W.2d 615.



Section 545.840 Matters pleaded occurring in another county.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.840. Matters pleaded occurring in another county. — When any matters shall be pleaded as having occurred in any other county than that in which the indictment or information was found, it shall be tried in the same manner as if it had been alleged to have occurred in the same county where such plea is tendered.

(RSMo 1939 § 4006)

Prior revisions: 1929 § 3617; 1919 § 3960; 1909 § 5167



Section 545.850 Special term of court.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.850. Special term of court. — Whenever any person charged with an offense shall be confined in jail two months before the regular term of the court in which he is to be tried, the jailer shall, without delay, inform the judge of such court thereof, who, if he shall be satisfied that a trial of such persons so confined can be had thereat, and the public good require, shall call a special term of court for the trial of such prisoner.

(RSMo 1939 § 2017)

Prior revisions: 1929 § 1853; 1919 § 2349; 1909 § 3871

(1971) Contention on appeal from proceeding under court rule 27.26 that conviction should have been set aside because movant had not been granted speedy trial, in that although he entered plea of guilty at third term after information was filed he was not sentenced until the fourth term, overruled since statutory provisions as to speedy trial are not jurisdictional and are waived unless timely invoked, and entry of plea of guilty ended all questions based upon either statutory or constitution guarantees of speedy trial. Rew v. State (Mo.), 472 S.W.2d 611.



Section 545.860 If prisoner bailed, no special term.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.860. If prisoner bailed, no special term. — If the prisoner shall be bailed or discharged, the jailer shall give the judge notice of the fact, who shall thereupon be exempted from the duty of holding a special term of his court.

(RSMo 1939 § 2021)

Prior revisions: 1929 § 1857; 1919 § 2353; 1909 § 3875



Section 545.870 Prosecuting attorney to be notified, when.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.870. Prosecuting attorney to be notified, when. — Where a special term shall be ordered, under section 545.850, the judge ordering the same shall cause a notice thereof to be served by the sheriff or any authorized person, on the prosecuting attorney, and the prisoner or prisoners to be tried, ten days before the commencement of such term.

(RSMo 1939 § 2018)

Prior revisions: 1929 § 1854; 1919 § 2350; 1909 § 3872



Section 545.880 Joint trials, when — separate trials for joint defendants, when — probability of prejudice exists, when.

Effective 28 Aug 1984

Title XXXVII CRIMINAL PROCEDURE

545.880. Joint trials, when — separate trials for joint defendants, when — probability of prejudice exists, when. — 1. Notwithstanding supreme court rule 24.06, whenever two or more defendants are jointly charged in an indictment or information, the court shall order both or all defendants to be tried together. In the event two or more defendants are charged in separate indictments or informations with offenses, where both the defendants and the offenses could have been joined in the same information or indictment, upon motion of one or more defendants or on motion of the state, the court may order the indictments or informations or both to be tried together.

2. If, upon written motion of the defendant, the court finds that the probability for prejudice exists in a joint trial, the court shall order the severance of defendants for trial. The court shall find that the probability for prejudice exists if:

(1) At least one but not all of the defendants jointly charged is, if convicted, subject to jury assessment of punishment; the defendant or defendants subject to jury assessment of punishment shall have the burden of showing the probability of prejudice if tried jointly;

(2) There is, or may reasonably be expected to be, material and substantial evidence admissible against less than all of the joint defendants;

(3) There exists an out of court statement of a codefendant which makes reference to another of the joint defendants, but is not admissible against that defendant, and if the statement cannot be properly limited so as to eliminate reference to the complaining defendant;

(4) Severance of the joint defendants is necessary to achieve a fair determination of guilt or innocence of any defendant.

(RSMo 1939 § 4050, A.L. 1963 p. 670, A.L. 1984 S.B. 602)

Prior revisions: 1929 § 3661; 1919 § 4004; 1909 § 5211

(1954) Where defendant had been granted a severance it was error for court to state to jury that three persons were originally jointly indicted and one of them had pleaded guilty. State v. Castino (Mo.), 264 S.W.2d 372.



Section 545.885 Joint trials for persons jointly charged — exceptions — substantial prejudice defined.

Effective 28 Aug 1989

Title XXXVII CRIMINAL PROCEDURE

545.885. Joint trials for persons jointly charged — exceptions — substantial prejudice defined. — 1. Notwithstanding Missouri supreme court rule 24.07, whenever two or more offenses are jointly charged in an indictment or information, the court shall order both or all offenses to be tried together.

2. If it appears that a defendant or the state is substantially prejudiced by a joinder of the offenses for trial, upon a written motion of the defendant or the state and upon a particularized showing of substantial prejudice, the court may grant a severance of offenses or provide whatever relief justice requires. For purposes of this section, "substantial prejudice" shall mean a bias or discrimination against the defendant or the state which is actually existing or real and not one which is merely imaginary, illusionary or nominal.

3. Each defendant tried jointly under this section shall be entitled to peremptory challenges as set out in section 494.480.

4. The word "evidence", as used in this section, shall not be construed to include evidence as to character or reputation.

(L. 1963 p. 670, A.L. 1980 H.B. 1138, et al., A.L. 1984 S.B. 602, A.L. 1989 S.B. 127, et al.)

(1966) This statute does not violate equal protection clause of 14th amendment of U.S. Constitution merely because it is not applicable to all offenses which relate in any manner to sex. State v. Lee (Mo.), 404 S.W.2d 740.



Section 545.890 Defendant imprisoned — discharge if not tried before end of second term.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.890. Defendant imprisoned — discharge if not tried before end of second term. — If any person indicted for any offense, and committed to prison, shall not be brought to trial before the end of the second term of the court having jurisdiction of the offense which shall be held after such indictment found, he shall be entitled to be discharged, so far as relates to the offense for which he was committed, unless the delay shall happen on the application of the prisoner, or shall be occasioned by the want of time to try the cause at such second term.

(RSMo 1939 § 4085)

Prior revisions: 1929 § 3696; 1919 § 4040; 1909 § 5246

CROSS REFERENCE:

Imprisonment on extradition warrant, limits, 548.171

(1966) What constitutes laches within meaning of this section as failure of state to justly afford the accused such a speedy hearing and determination of the charge against him as is accorded by the constitution. State v. Amerison (Mo.), 399 S.W.2d 53.

(1969) This section relates to persons indicted or informed against, and not to persons as to whom a complaint only has been filed. State v. Caffey (Mo.), 438 S.W.2d 167.

(1972) Where statute requires discharge of a person indicted and committed to prison if he is not brought to trial within two terms after indictment is filed, the term at which information was filed is not included in the computation. State v. Roach (Mo.), 480 S.W.2d 841.



Section 545.900 Defendant on bail — discharged if not tried before end of third term.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.900. Defendant on bail — discharged if not tried before end of third term. — If any person indicted for any offense, and held to answer on bail, shall not be brought to trial before the end of the third term of the court in which the cause is pending which shall be held after such indictment found, he shall be entitled to be discharged, so far as relates to such offense, unless the delay happened on his application, or be occasioned by the want of time to try such cause at such third term.

(RSMo 1939 § 4086)

Prior revisions: 1929 § 3697; 1919 § 4041; 1909 § 5247

(1953) The right to a discharge under §§ 545.890 to 545.920 does not involve a jurisdictional question and may be waived. If asserted it is a matter for hearing and disposition in the trial court in the nature of an interlocutory proceeding. Such right cannot be asserted in habeas corpus proceeding. Osborne v. Owsley, 364 Mo. 544, 259 S.W.2d 129.

(1967) Where a continuance is granted upon the defendant's application, or because of some other action on his part, or upon the order of the court, not requested by the state, it is not a ground for discharge under the statute. Where a case is not tried at one or more terms, and the record is completely silent as to the reason why it was not tried, it is presumed, in the absence of proof to the contrary, that the failure of the state to try the case during such term or terms was not due to laches on the part of the state. State v. Barlish (A.), 421 S.W.2d 558.

(1968) This section does not apply if trial is delayed through no fault of the state. State v. Mace (Mo.), 427 S.W.2d 507.



Section 545.910 When state not entitled to further continuance.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.910. When state not entitled to further continuance. — If, when application is made for the discharge of a defendant under either section 545.890 or 545.900, the court shall be satisfied there is material evidence on the part of the state which cannot then be had, that reasonable exertions have been made to procure the same, and that there is just ground to believe that such evidence can be had at the succeeding term, the cause may be continued to the next term, and the prisoner remanded or admitted to bail, as the case may require. If the defendant shall not be tried before the end of the term last mentioned, the state shall not be entitled to any further continuance of the case, and the prisoner shall, if he require it, be discharged.

(RSMo 1939 § 4087)

Prior revisions: 1929 § 3698; 1919 § 4042; 1909 § 5248

(1976) Held, defendant must have demanded trial in order to be entitled to discharge under this section or §§ 545.900 and 545.920. State v. Cook (A.), 530 S.W.2d 38.



Section 545.920 When defendant not entitled to discharge.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

545.920. When defendant not entitled to discharge. — In all cities or counties in this state in which there shall be more than two regular terms of the court having jurisdiction of criminal cases, the defendant shall not be entitled to be discharged for the reasons and under the circumstances mentioned in section 545.890 until the end of the third term after the indictment was found, and under the circumstances mentioned in section 545.900, the defendant shall not be entitled to be discharged until the end of the fourth term after the indictment was found, and in either case the matter of discharge shall, at the end of such third and fourth terms, be governed by the provisions of section 545.910.

(RSMo 1939 § 4088)

Prior revisions: 1929 § 3699; 1919 § 4043; 1909 § 5249

(1953) Where court order continuing cause recited that it was made on account of congested docket and lack of time, it could not be collaterally attacked or impeached. Osborne v. Owsley (A.), 257 S.W.2d 691.

(1955) Where defendant was tried at first term of circuit court of St. Louis City after amended information was filed and at the third term (excluding term at which original information was filed) after prosecution instituted, he was not entitled to his discharge. State v. Newstead (Mo.), 280 S.W.2d 6.

(1957) Where indictment was filed on September, 1954, term but defendant's plea was entered in December, 1954, term and defendant was tried at the September, 1955, term (there being five terms of court a year) he was not entitled to discharge as two continuances to the next term were for “want of time to try the case.” State v. Malone (Mo.), 301 S.W.2d 750.

(1961) On claim that defendant was not brought to trial within four terms after the indictment was filed the record was reviewed and held not to show that there was time during such terms to try the defendant. State v. Werbin (Mo.), 345 S.W.2d 103.

(1971) Contention on appeal from proceeding under court rule 27.26 that conviction should have been set aside because movant had not been granted a speedy trial, in that although he entered plea of guilty at third term after information was filed he was not sentenced until the fourth term, overruled since statutory provisions as to speedy trial are not jurisdictional and are waived unless timely invoked, and entry of plea of guilty ended all questions based upon either statutory or constitutional guarantees of speedy trial. Rew v. State (Mo.), 472 S.W.2d 611.

(1972) Although information was filed during September, 1968, term and trial began during September, 1969, term after elapse of four terms of court, since defendant took no action at any time to secure a trial until he filed motion for discharge at May, 1969, term defendant was not entitled to discharge. Failure to take affirmative action seeking a speedy trial constitutes waiver of that right. State v. Wright (Mo.), 476 S.W.2d 581.

(1972) Where statute requires discharge of a person indicted and committed to prison within three terms if there are more than two regular terms of court a year, the term at which information was filed is not included in the computation. State v. Roach (Mo.), 480 S.W.2d 841.

(1972) Where appellant had escaped from custody before arraignment set for March 31, 1966, and was convicted of crime in California and on June 10, 1970, was paroled from California sentence and returned for trial in Missouri, there was no denial of constitutional right to speedy trial since defendant showed no prejudice except his assertions that each year made it more difficult to find witnesses and that the Missouri detainer precluded him from California rehabilitation programs. State v. Endres (Mo.), 482 S.W.2d 480.

(1972) Where there is nothing in the record to indicate that the accused or his counsel at any time made any demand for a trial, or that he made such request without success for a reasonable length of time before his right to release has been asserted, he is not entitled to release simply because the required number of terms have elapsed. State v. West (Mo.), 484 S.W.2d 191.



Section 545.930 Endorsement or signature of pleadings in criminal cases.

Effective 28 Aug 1997

Title XXXVII CRIMINAL PROCEDURE

545.930. Endorsement or signature of pleadings in criminal cases. — Pleadings in criminal cases shall be attributed to a party or attorney or signed in the manner provided by supreme court rule. Any statutory requirement that pleadings be signed by any person shall be satisfied by compliance with such rules.

(L. 1997 S.B. 248)



Section 545.940 Defendant may be tested for various sexually transmitted diseases, when.

Effective 01 Jan 2017, see footnote

Title XXXVII CRIMINAL PROCEDURE

545.940. Defendant may be tested for various sexually transmitted diseases, when. — 1. Pursuant to a motion filed by the prosecuting attorney or circuit attorney with notice given to the defense attorney and for good cause shown, in any criminal case in which a defendant has been charged by the prosecuting attorney's office or circuit attorney's office with any offense under chapter 566 or section 565.050, assault in the first degree; section 565.052 or 565.060, assault in the second degree; section 565.054 or 565.070, assault in the third degree; section 565.056, assault in the fourth degree; section 565.072, domestic assault in the first degree; section 565.073, domestic assault in the second degree; section 565.074, domestic assault in the third degree; section 565.075*, assault while on school property; section 565.076, domestic assault in the fourth degree; section 565.081, 565.082, or 565.083, assault of a law enforcement officer, corrections officer, emergency personnel, highway worker in a construction zone or work zone, utility worker, cable worker, or probation and parole officer in the first, second, or third degree; section 567.020, prostitution; section 568.045, endangering the welfare of a child in the first degree; section 568.050, endangering the welfare of a child in the second degree; section 568.060, abuse of a child; section 575.150, resisting or interfering with an arrest; or paragraph (a), (b), or (c), of subdivision (2) of subsection 1 of section 191.677, recklessly exposing a person to HIV, the court may order that the defendant be conveyed to a state-, city-, or county-operated HIV clinic for testing for HIV, hepatitis B, hepatitis C, syphilis, gonorrhea, and chlamydia. The results of such tests shall be released to the victim and his or her parent or legal guardian if the victim is a minor. The results of such tests shall also be released to the prosecuting attorney or circuit attorney and the defendant's attorney. The state's motion to obtain said testing, the court's order of the same, and the test results shall be sealed in the court file.

2. As used in this section, "HIV" means the human immunodeficiency virus that causes acquired immunodeficiency syndrome.

(L. 2002 H.B. 1756, A.L. 2014 S.B. 491, A.L. 2014 H.B. 1371)

Transferred 2014; formerly 566.135; Effective 1-01-17

*Section 565.075 was repealed by S.B. 491, 2014, effective 1-01-17.



Section 545.950 Child victim of sexual offense, video and aural recordings and photographs, defendant not to copy or distribute without court order.

Effective 28 Aug 2016

Title XXXVII CRIMINAL PROCEDURE

545.950. Child victim of sexual offense, video and aural recordings and photographs, defendant not to copy or distribute without court order. — 1. Except as provided by subsection 2 of this section, the defendant, the defendant’s attorney, or an investigator, expert, consulting legal counsel, or other agent of the defendant’s attorney shall not copy or distribute to a third party any visual or aural recordings or photographs of a minor who is alleged to be the victim of an offense under chapter 566 created by or in the possession of a child assessment center, health care provider, or multidisciplinary team member unless a court orders the copying or distribution upon a showing of good cause after notice and a hearing and after considering the safety and privacy interests of any victim.

2. The defendant’s attorney or an investigator, expert, consulting legal counsel, or agent for the defendant’s attorney may allow a defendant, witness, or prospective witness to view the information provided under this section, but shall not allow such person to have copies of the information provided.

3. If a court orders the copying or distribution of visual or aural recordings or photographs as described in subsection 1 of this section, the order shall:

(1) Be limited solely to the use of the recordings or photographs for the purposes of a pending court proceeding or in preparation for a pending court proceeding;

(2) Prohibit further copying, reproduction, or distribution of the recordings or photographs; and

(3) Require, upon the final disposition of the case, the return of all copies to the health care provider, child assessment center, or multidisciplinary team member that originally had possession of the recordings or photographs, or provide an affidavit to the health care provider, child assessment center, or multidisciplinary team member that originally had possession of the recordings or photographs certifying that all copies have been destroyed.

(L. 2016 H.B. 1562)






Chapter 546 Trials, Judgments and Executions in Criminal Cases

Chapter Cross References



Section 546.010 Proceedings upon information, how conducted.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

546.010. Proceedings upon information, how conducted. — The trial and all proceedings upon any information filed in a court of record shall be governed by the law and practice applicable to trials upon indictments in said court.

(RSMo 1939 § 3899)

Prior revisions: 1929 § 3509, 1919 § 3854; 1909 § 5062



Section 546.020 Plea of not guilty, not formally tendered.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

546.020. Plea of not guilty, not formally tendered. — When a person shall be arraigned upon any indictment or information, it shall not be necessary to ask him how he will be tried; and if he deny the charge in any form, or require a trial, or if he refuse to plead or answer and in all cases when he does not confess the charge to be true, a plea of not guilty shall be entered, and the same proceedings shall be had, in all respects, as if he had formally pleaded not guilty to such indictment or information; provided, however, that no judgment rendered in any criminal case shall be reversed, set aside or for naught held for the reason that the record does not show that the defendant was arraigned and a plea of not guilty entered, where a trial was had in all respects as though the defendant had been arraigned and had formally tendered the general issue under a plea of not guilty.

(RSMo 1939 § 4004)

Prior revisions: 1929 § 3615; 1919 § 3958; 1909 § 5165

(1951) Where jury was present when information was read and was permitted to hear defendant's refusal to plead thereto but where court gave instruction that information “is a mere formal statement ... and is no evidence whatever of his guilt” there was no prejudicial error. State v. Lamb (Mo.), 239 S.W.2d 496.



Section 546.030 Prisoner must be present in court, when.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

546.030. Prisoner must be present in court, when. — No person indicted for a felony can be tried unless he be personally present, during the trial; nor can any person be tried or be allowed to enter a plea of guilty in any other case unless he be personally present, or the court and prosecuting attorney shall consent to such trial or plea in the absence of the defendant; and every person shall be admitted to make any lawful proof by competent witnesses or other testimony in his defense; provided, that in all cases the verdict of the jury may be received by the court and entered upon the records thereof in the absence of the defendant, when such absence on his part is willful or voluntary, and when so received and entered shall have the same force and effect as if received and entered in the presence of such defendant; and provided further, that when the record in the appellate court shows that the defendant was present at the commencement or any other stage of the trial, it shall be presumed, in the absence of all evidence in the record to the contrary, that he was present during the whole trial.

(RSMo 1939 § 4054)

Prior revisions: 1929 § 3665; 1919 § 4008; 1909 § 5214

(1956) Where defendant charged with first degree murder was at liberty on bond and jury was discharged on its failure to reach verdict during his voluntary, although inadvertent absence from courtroom, his retrial did not constitute double jeopardy. State v. McCrary, 365 Mo. 799, 287 S.W.2d 785.

(1959) Absence of defendant's counsel from courtroom at time verdict was returned violated no constitutional right of defendant. State v. Smith (Mo.), 324 S.W.2d 707.

(1961) Defendant was not deprived of constitutional right to appear and defend in person where he was represented by competent counsel throughout all stages of trial and was personally present at all times except when voluntarily absent for short time during proceedings in chambers when record of prior convictions was presented to judge under second offender law. State v. Colbert (Mo.), 344 S.W.2d 115.

(1967) Accused's presence is not necessary during proceedings which are not part of the trial, such as preliminary or formal proceedings or motions which do not affect his guilt or innocence. State v. Durham (MO.), 416 S.W.2d 79.

(1968) Where transcript on appeal did not affirmatively show defendant who was charged with a misdemeanor present at trial and no request for trial in his absence appeared in record, conviction could not stand. State v. Cook (MO.), 432 S.W.2d 345.

(1976) Right to appear and defend in criminal prosecutions is a broader right than the statutory right to be personally present at the trial. A defendant may waive these rights and his counsel acting unilaterally may waive defendant's right to be present at a pretrial motion to suppress an oral confession. State v. Sanders (A.), 539 S.W.2d 458.



Section 546.040 Issues of fact to be tried by jury.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

546.040. Issues of fact to be tried by jury. — All issues of fact in any criminal cause shall be tried by a jury, to be selected, summoned and returned in a manner prescribed by law.

(RSMo 1939 § 4051)

Prior revisions: 1929 § 3662; 1919 § 4005; 1909 § 5212

CROSS REFERENCE:

Defendant may waive trial by jury, when, Const. Art. I § 22(a)



Section 546.050 Misdemeanors may be tried by court.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

546.050. Misdemeanors may be tried by court. — But the defendant and prosecuting attorney, with the assent of the court, may submit the trial of misdemeanors to the court, whose finding in all such offenses shall have the force and effect of the verdict of a jury.

(RSMo 1939 § 4052)

Prior revisions: 1929 § 3663; 1919 § 4006; 1909 § 5213

(1953) On appeal, in misdemeanor trial where jury was waived, the finding of the court on the merits must be allowed to stand if supported by substantial evidence. State v. Sargent, 241 A. 1085, 256 S.W.2d 265.

(1953) In usury prosecution, where jury is waived and requested declarations of law state correct principles and there is substantial evidence on which to base them, and they are seasonably offered, it is error to refuse to give them. State v. Sargent, 241 A. 1085, 256 S.W.2d 265.

(1962) Where defendant in a misdemeanor case is present and represented by counsel, and there is no request for a jury, his consent to be tried by the court is presumed. State v. Belleville (A.), 362 S.W.2d 77.



Section 546.060 Practice in civil case to apply, when.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

546.060. Practice in civil case to apply, when. — The proceedings prescribed by law in civil cases, in respect to the impaneling of jurors, the keeping them together, and the manner of rendering their verdict, shall be had upon trials on indictments and prosecutions for criminal offenses, except in cases otherwise provided by statute.

(RSMo 1939 § 4068)

Prior revisions: 1929 § 3679; 1919 § 4023; 1909 § 5229



Section 546.070 Order of trial — instructions, requirements.

Effective 01 Oct 1984, see footnote

Title XXXVII CRIMINAL PROCEDURE

546.070. Order of trial — instructions, requirements. — The jury being impaneled and sworn, the trial may proceed in the following order:

(1) The prosecuting attorney must state the case and offer the evidence in support of the prosecution;

(2) The defendant or his counsel may then state his defense and offer evidence in support thereof;

(3) The parties may then respectively offer rebutting testimony only, unless the court, for good reason in furtherance of justice, permit them to offer evidence upon their original case;

(4) In every trial for a criminal offense the court shall instruct the jury in writing upon all questions of law arising in the case which are necessary for their information in giving the verdict, which instructions shall include a definition of the term reasonable doubt;

(5) Unless the case be submitted without argument, the counsel for the prosecution shall make the opening argument, the counsel for the defendant shall follow, and the counsel for the prosecution shall conclude the argument.

(RSMo 1939 § 4070, A.L. 1983 S.B. 276, A.L. 1984 S.B. 448 § A)

Prior revisions: 1929 § 3681; 1919 § 4025; 1909 § 5231

Effective 10-01-84

(1952) In murder case evidence showed defendant without provocation or forewarning “bumped into” victim and as he (victim) turned around defendant shot him. Defendant claimed that because of illness or beating or intoxication he did not recall incident. Instruction on accidental shooting not required. State v. Slaten (Mo.), 252 S.W.2d 330.

(1953) Court could not review refusal of trial court to give instruction converse to state's main instruction where new trial witness and, on cross-examination for purpose of impeachment, case. State v. Dennis (Mo.), 242 S.W.2d 534.

(1953) Where defendant's evidence indicated that he committed robbery, not of his own volition, but because of a well-grounded fear of present, imminent and impending death or serious bodily injury at the hands of others, court was required to instruct jury on issue of duress. State v. St. Clair (Mo.), 262 S.W.2d 25.

(1954) Instruction reciting “insanity interposed by counsel of the defendant as an excuse for the charge” held erroneous as tending to disparage legal defense. State v. Johnson (Mo.), 267 S.W.2d 642.

(1954) Instruction in rape prosecution requiring defendant to prove insanity “to the reasonable satisfaction of the jury” held erroneous. State v. Johnson (Mo.), 267 S.W.2d 642.

(1954) Argument on behalf of state that defendant was contending that he could not be convicted because he had theretofore been adjudicated insane and confined to mental hospital and statement that if found insane he would be out in two months held erroneous. State v. Johnson (Mo.), 267 S.W.2d 642.

(1956) Reference to fact in opening statement that defendant, although being tried separately, had been charged jointly with others held not error. State v. Deppe (Mo.), 286 S.W.2d 776.

(1956) Mere nondirection in misdemeanor case is not error since § 546.070 does not apply. State v. Griffin (A.), 289 S.W.2d 455.

(1956) Where no objection is made to instructions at time they are given and read to the jury, court on appeal cannot review alleged errors therein. State v. Rush (Mo.), 286 S.W.2d 767; (1956) State v. Lawson (Mo.), 290 S.W.2d 84.

(1958) Argument by prosecuting attorney that in the event of acquittal or light sentence the defendant would commit another crime is improper but, where general objection was made, the trial court was within its discretion in not ordering a new trial. State v. Eckenfels (Mo.), 316 S.W.2d 532.

(1960) Where defendant formulates and asks an instruction that correctly states the law which is the converse of the state's principal instruction it is duty of the trial court to give the same. State v. McWilliams (Mo.), 331 S.W.2d 610.

(1960) In prosecution for operating vehicle in excess of speed limit it was prejudicial error for judge to permit interruption of defendant's testimony to allow two patrolmen to give testimony beyond their own testimony in chief, contrary to and in rebuttal of defendant's interrupted testimony. State v. Hunt (A.), 335 S.W.2d 506.

(1961) Where the defendant in his direct testimony and in cross-examination gave some evidence as to his prior convictions but did not offer any evidence to prove his good reputation it was error on the part of the court to give a good character instruction which stated that the law presumed that the person whose character is good is less likely to commit a crime than one whose character is not good. State v. Baldwin (Mo.), 349 S.W.2d 212.

(1961) Where the defendant offered an incorrect instruction on a collateral matter (in this case on the effect of impeaching testimony) the court is required to give a correct instruction. State v. Chaney (Mo.), 349 S.W.2d 238.

(1962) Trial court need not instruct on alibi unless requested to do so and stated objections by defendant's counsel immediately prior to giving of instructions that the court “failed to instruct the jury on all the law in the case involved, such as alibi instruction” did not constitute a request for alibi instruction. State v. Harris (Mo.), 356 S.W.2d 889.

(1962) Phrase in reasonable doubt instruction that “but a doubt to authorize an acquittal on that ground ought to be substantial doubt”, upheld against contention that it lessened the burden of state's proof. State v. Sanders (Mo.), 358 S.W.2d 45.

(1962) As a general rule this section has no application to misdemeanor cases. State v. Katz Drug Company (A.), 362 S.W.2d 80.

(1962) Words “if proven to your satisfaction” in instruction to jury on consideration to be given to previous good character of defendant in prosecution for murder, though technically erroneous, were not manifestly prejudicial. State v. Demaree (Mo.), 362 S.W.2d 500.

(1962) Instruction on self-defense in prosecution for murder containing the words that if defendant had “reasonable cause to believe and did believe that it was necessary for him to shoot and kill” the deceased in order to protect himself held not reversible error against charges that it denied defendant the right to act upon appearances and restricted his right to single hypothesis that it was necessary “to kill” in order to protect himself. State v. Demaree (Mo.), 362 S.W.2d 500.

(1963) In prosecution for robbery in first degree it was proper, assuming it not to be mandatory, for the court to instruct that voluntary intoxication is no excuse for commission of crime, although intoxication was not raised by defendant as an excuse, since the record was replete with testimony concerning intoxication of defendant. State v. Sawyer (Mo.), 365 S.W.2d 487.

(1963) Burden of proof instruction using phrase “establishes his guilt to your satisfaction” in conjunction with phrases “beyond a reasonable doubt” and “to a moral certainty” held not to minimize defendant's rights or the presumption of his innocence. State v. Caffey (Mo.), 365 S.W.2d 607.

(1963) In prosecution for second degree murder where facts created issue of self-defense the court erred in failing to instruct thereon notwithstanding the state's verdict directing instruction required jury to find that defendant acted “with malice aforethought”. State v. Austin (Mo.), 367 S.W.2d 485.

(1963) Where defendant adduced substantial evidence as to his good character he was entitled to the benefit of that evidence if the jury found from a preponderance of the evidence that he was of good character, and an instruction that jury was to consider good character of defendant if proven to its reasonable satisfaction was error. State v. Jackson (Mo.), 369 S.W.2d 199.

(1963) Where information charged defendant “on or about the 30th day of March, A.D. 1962”, did certain acts in violation of city ordinance, and all of evidence submitted related to events occurring on March 29, 1962, verdict directing instruction which, through typographical error, required jury to find defendant guilty if they found she did the alleged acts “on or about the 29th day of May” was reversible error. Kansas City v. Martin (A.), 369 S.W.2d 602.

(1963) In robbery prosecution wherein testimony of accomplice constituted major part of state's evidence, court did not err in failing to give sua sponte an accomplice instruction since such instruction would have been purely cautionary and collateral to principal issue involved. State v. Garton (Mo.), 371 S.W.2d 283.

(1964) Judge's statement to jury after submission of cause and in answer to their question about sentence to be imposed, that jury should refer to instructions and the three forms of verdict given them and that court would have no objection to jury using form of verdict that did not refer to the prior conviction if they felt it appropriate was not the giving of an instruction within rule requiring instruction of jury in writing. State v. Baugh (Mo.), 382 S.W.2d 608.

(1964) Court did not err in refusing to give instruction requested by defendant to the effect that jury could not consider failure of the accused to take the stand nor draw any unfavorable inference therefrom. State v. Perkins (Mo.), 382 S.W.2d 701.

(1964) Where the defendant was charged in one information with burglary and stealing, court was required without request to instruct jury that they could convict of one offense and acquit of the other and as there was nothing in the record to show that defendant waived this right, failure to so instruct was reversible error. State v. Qualls (Mo.), 383 S.W.2d 547.

(1966) If there was substantial evidence to support the submission of the offense, the trial court is required to give an instruction on the offense whether requested or not. State v. Adams (Mo.), 406 S.W.2d 608.

(1967) Court's failure to instruct jury on issue of excusable homicide because of accident in homicide prosecution where defendant testified that gun went off accidentally was plain error affecting substantial rights, although not set forth as an assignment of error in motion for new trial. State v. Haygood (Mo.), 411 S.W.2d 230.

(1967) An instruction which purports to cover the whole case but which entirely ignores a defense supported by evidence is erroneous and constitutes reversible error. State v. Drane (Mo.), 416 S.W.2d 105.

(1971) For error to instruct on the subject of good character when such an instruction was requested by the defendant in prosecution for misdemeanor of keeping intoxicants on premises licensed for sale of nonintoxicating beer, the judgment was reversed and case remanded. State v. Russo (A.), 470 S.W.2d 164.

(1973) Where defendant assigned as error the trial court's failure to instruct the jury as to the legal effect to be given to the evidence concerning defendant's breath test for blood alcohol, it was not grounds for setting aside the verdict in this misdemeanor case, where jury was not misdirected or the court did not refuse to give proper instructions offered by the defendant. State v. Kramme (A.), 491 S.W.2d 24.

(1974) The term “whenever necessary” in subdivision (4) means that such an instruction is necessary only when there is substantial evidence tending to show the good character of the defendant. State v. Antwine (Mo.), 506 S.W.2d 397.

(1975) In prosecution for second degree murder, where defendant was convicted of manslaughter, circumstantial evidence including appellant's attempt to procure false testimony, his flight from scene, his destruction and attempted destruction of evidence, and his admission of having sought to remove suspicion from himself by falsely stating that victim committed suicide was sufficient to establish submissible case and instruction on manslaughter was properly given although there was no evidence of provocation by victim. State v. Stapleton (Mo.), 518 S.W.2d 292.

(1987) It was error to give instruction on reputation of defendant where defendant did not present any evidence at trial as to his general reputation for good character. State v. Stone 731 S.W.2d 466 (Mo.App.S.D.).



Section 546.080 Variance between charge and proof.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

546.080. Variance between charge and proof. — Whenever on the trial of any felony or misdemeanor, there shall appear to be any variance between the statement in the indictment or information and the evidence offered in proof thereof, in the Christian name or surname, or both the Christian name and surname, or other description whatsoever, or any person whomsoever therein named or described, or in the name or description of any matter or thing whatsoever therein named or described, or in the ownership of any property named or described therein, such variance shall not be deemed grounds for an acquittal of the defendant, unless the court before which the trial shall be had shall find that such variance is material to the merits of the case and prejudicial to the defense of the defendant.

(RSMo 1939 § 3951)

Prior revisions: 1929 § 3562; 1919 § 3907; 1909 § 5114

(1964) Court did not err in permitting substitution of information for indictment at close of evidence and before submission of case to jury where the only difference was that information stated both the name and alias of person to whom defendant sold marijuana and indictment stated only the alias since defendant had known for over a month the true name of the person named in indictment. State v. Whittington (Mo.), 379 S.W.2d 518.



Section 546.090 Court may amend record, when — clerk to certify corrections.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

546.090. Court may amend record, when — clerk to certify corrections. — Upon the trial of any indictment or information the court may at any stage of the proceeding, in furtherance of justice, amend or supply any pleading, writ, process, entry, return or other proceedings; and the court in which the indictment was found, or the information filed, or in which the trial is had, may at any time before final disposition of the cause, either in such court or the court to which the same may have been appealed, and, whether at the same or different term of court, amend or supply any record in accordance with the fact. If the same be pending on appeal at the time any such record is amended or supplied, the part thereof so amended or supplied shall be immediately certified to the appellate court by the clerk of such trial court.

(RSMo 1939 § 3954)

Prior revision: 1929 § 3565

(1953) Reference in argument by state's attorney to defendant as “spook” and “burglar” held not error where court admonished jury that there was no justification for the statement and directed that it be stricken and disregarded entirely. State v. Rousslang (Mo.), 258 S.W.2d 627.



Section 546.095 Offense not cognizable before associate circuit judge — procedure.

Effective 02 Jan 1979, see footnote

Title XXXVII CRIMINAL PROCEDURE

546.095. Offense not cognizable before associate circuit judge — procedure. — If, in the progress of any trial before an associate circuit judge, it shall appear that the accused ought to be put upon his trial for an offense not cognizable before an associate circuit judge, the judge shall immediately stop all further proceedings before him, and shall transfer the case to a circuit judge.

(L. 1978 H.B. 1634)

Effective 1-02-79



Section 546.250 Person injured may testify.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

546.250. Person injured may testify. — No person shall be rendered incompetent to testify in criminal causes by reason of his being the person injured or defrauded, or intended to be injured or defrauded, or that would be entitled to satisfaction for the injury, or is liable to pay the costs of the prosecution.

(RSMo 1939 § 4078)

Prior revisions: 1929 § 3689; 1919 § 4033; 1909 § 5239

CROSS REFERENCE:

Civil practice as to witnesses in civil and criminal trials, 491.070



Section 546.260 Defendant may testify in own behalf — spouse may testify for husband or wife — spouse may testify against husband or wife, when.

Effective 19 Jul 1985, see footnote

Title XXXVII CRIMINAL PROCEDURE

546.260. Defendant may testify in own behalf — spouse may testify for husband or wife — spouse may testify against husband or wife, when. — 1. No person shall be incompetent to testify as a witness in any criminal cause or prosecution by reason of being the person on trial or examination, or by reason of being the husband or wife of the accused, but any such facts may be shown for the purpose of affecting the credibility of such witness; provided, that no person on trial or examination, nor wife or husband of such person, shall be required to testify, but any such person may testify at his or her option either on behalf of or against the defendant, and shall be liable to cross-examination, as to any matter referred to in his examination in chief, and may be contradicted and impeached as any other witness in the case; provided, that in no case shall husband or wife, when testifying under the provisions of this section, be permitted to disclose confidential communications had or made between them in the relation of such husband and wife.

2. Notwithstanding subsection 1 of this section or any other provision of law to the contrary, in any criminal prosecution under chapter 565, 566 or 568, involving an alleged victim under the age of eighteen, a spouse shall be a competent witness against a defendant spouse, and no spousal privilege as set forth in subsection 1 of this section or any other provision of law shall exist.

(RSMo 1939 § 4081, A.L. 1985 H.B. 366, et al.)

Prior revisions: 1929 § 3692; 1919 § 4036; 1909 § 5242

Effective 7-19-85

(1952) The “matter referred to in his examination in chief” means the things he testifies about. If defendant in chief in a general way refers to a subject, he may be examined in detail as to that subject. State v. Christian (Mo.), 245 S.W.2d 895.

(1952) Where defendant ex-policeman testified as to his work as policeman and his training, cross-examination as to whether he got in trouble during training was improper but general objection not sufficient to preserve objection. Specific objection on ground no conviction shown made at close of cross-examination also not sufficient to preserve same. State v. Slaten (Mo.), 252 S.W.2d 330.

(1953) Where defendants on direct examination denied stealing corn, they could be cross-examined as to their signatures to conflicting statements as to crime made in prosecuting attorney's office, even though statements were not introduced and particularly is this so where stenographer testified without objection from her notes as to matters contained in such statements. State v. Kaufman (Mo.), 254 S.W.2d 640.

(1953) Where defendant in criminal case offered himself as witness and, on cross-examination for purpose of impeachment, gave false answers as to his prior convictions of crime, he was guilty of perjury. State v. Swisher, 364 Mo. 157, 260 S.W.2d 6.

(1956) Where officer was called by defense in robbery prosecution to impeach state's witnesses, his cross-examination, for the purpose of showing defendant had been arrested on another charge, held error. State v. Ingram (Mo.), 286 S.W.2d 733.

(1957) Wife, testifying voluntarily, held competent witness against her husband in prosecution for acts constituting crime of personal violence against her child. State v. Kollenborn (Mo.), 304 S.W.2d 855.

(1958) In prosecution upon charge of performing an abortion where defendant's testimony on direct examination was in effect a general denial, cross-examination of defendant in regard to the right of access to and control of the house in which state's evidence tended to show the abortion took place was proper. State v. Scown (Mo.), 312 S.W.2d 782.

(1958) Under common law court did not err in permitting wife to testify on behalf of state in prosecution of defendant for statutory rape of his eight-year-old daughter as to what she found when she returned home and found defendant and the child. State v. Greer (Mo.), 313 S.W.2d 711.

(1959) Where defendant in criminal case took stand, cross-examination of him with respect to his former convictions was a proper method of impeachment. State v. Reece (Mo.), 324 S.W.2d 656.

(1959) Where husband on trial for murder testified to an alleged confidential communication between him and his wife and by such testimony attempted to blacken her reputation for his own advantage, he was held to have waived her incompetency and her testimony as to the communication and as to the commission of the crime was properly admitted in rebuttal. State v. Bledsoe (Mo.), 325 S.W.2d 762.

(1959) Where defendant took stand as witness, his cross-examination as to prior convictions, including misdemeanor convictions, held proper. State v. Ivory (Mo.), 327 S.W.2d 870.

(1960) Where defendant makes sweeping denial of commission of crime in testimony on his own behalf, he is liable to cross-examination, contradiction and impeachment as any other witness. State v. Beishir (Mo.), 332 S.W.2d 898.

(1960) Spouse of individual charged with crime is not precluded from testifying against coindictee of spouse where such coindictee is separately tried. State v. Gyngard (Mo.), 333 S.W.2d 73.

(1960) Where defendant in criminal case takes stand as witness in his own behalf he may be cross-examined as any other witness with respect to former convictions upon the issue of his credibility as a witness. State v. Morton (Mo.), 338 S.W.2d 858.

(1961) After asking a series of prejudicial and improper questions of defendant which related to matters beyond scope of direct examination objections to which were sustained by the court, comment by prosecuting attorney that “if the court please, we have got the right to put on some testimony from this witness” prejudiced the rights of defendant and was not relieved by direction of court to disregard the statement. State v. Sarten (Mo.), 344 S.W.2d 1.

(1962) Where defendant, in prosecution for subornation of perjury, testified as to his truthfulness it was proper for state to cross-examine defendant regarding prior jail sentence and fine for contempt of court for false swearing. State v. Baldwin (Mo.), 358 S.W.2d 18.

(1962) Admission in evidence of photograph of defendant taken after arrest showing defendant's hair to be long where at time of trial he had a crew cut and identity of defendant was disputed, upheld against contention it compelled defendant to testify against himself. State v. Sanders (Mo.), 358 S.W.2d 45.

(1962) Defendant in robbery prosecution, by taking the stand and testifying in his own defense, waived the error, if any, in requiring him to be sworn before exhibiting himself before jury in hat, sweater, gloves and stocking mask worn by robber. State v. Byrd (Mo.), 360 S.W.2d 614.

(1963) In prosecution for carrying a concealed weapon it was prejudicial error to admit testimony in rebuttal that defendant had remained silent when asked by officer at time of arrest why he was carrying the pistol. State v. Vainikos (Mo.),366 S.W.2d 423.

(1966) Credibility of defendant who elects to take stand in his own behalf may be attacked like that of any other witness by showing prior convictions. State v. McClain (Mo.), 404 S.W.2d 186.

(1970) The right of an accused to testify in his own behalf is a statutory and not a constitutional right. State v. Hutchinson (Mo.), 458 S.W.2d 553.

(1974) Cross-examination as to whether defendant changed coats with a codefendant before a police lineup was proper since on direct examination the denial of guilt by the defendant was broad enough to allow evidence of consciousness of guilt or a disposition to conceal the alleged crime as indicated by the changing of coats. State v. Kirk (A.), 510 S.W.2d 196.

(1976) When defendant testified that he did not shoot victim but that third person did, evidence that defendant attempted to suborn perjury in support of his testimony constitutes direct contradiction of his examination in chief and is admissible to impeach him. State v. Moore (A.), 546 S.W.2d 10.

(1977) Held, a person may testify against his spouse, the privilege belongs to the witness and must be asserted by the witness. State v. Frazier (A.), 550 S.W.2d 590.

(1977) Where defendant testified on direct examination that he had never been “in trouble” except for one instance, cross-examination as to prior arrests was permissible. State v. Payton (A.), 559 S.W.2d 551.

(1986) The husband-wife privilege does not apply to communications relating to contemplated future crimes. State v. Heistand (Mo.banc), 708 S.W.2d 125.

(1987) Person on trial for selling marijuana who testified in his own behalf was subject to cross examination on subject of identity of supplier pursuant to this section in view of defendant's numerous references to supplier and defendant's implication that defendant was motivated to sell marijuana to pay a cocaine debt owed to supplier. State v. McClintic, 731 S.W.2d 853 (Mo.App.S.D.).



Section 546.270 Failure to testify not to prejudice defendant.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

546.270. Failure to testify not to prejudice defendant. — If the accused shall not avail himself or herself of his or her right to testify, or of the testimony of the wife or husband, on the trial in the case, it shall not be construed to affect the innocence or guilt of the accused, nor shall the same raise any presumption of guilt, nor be referred to by any attorney in the case, nor be considered by the court or jury before whom the trial takes place.

(RSMo 1939 § 4082)

Prior revisions: 1929 § 3693; 1919 § 4037; 1909 § 5243

(1951) Argument by prosecuting attorney that “defendant has not even testified” constitutes reversible error and when such statement is not competent for any purpose a general objection is sufficient. State v. Dupepe (Mo.), 241 S.W.2d 4.

(1952) Statement in argument on questions as to first and second degree murder, inquiring “What evidence do you have on the condition of his mind?” and stating “Even if you believe” witness “who, I tell you, was a perjurer” ✴ ✴ ✴ and further statement that defendant shot deceased and inquiry “Did they make any defense of it?” held not improper comments on evidence. State v. Johnson, 362 Mo. 833, 245 S.W.2d 43.

(1954) Statement by prosecuting attorney that defense “offered no evidence at all” was not comment on failure of accused to testify in violation of this section. State v. Hayzlett (Mo.), 265 S.W.2d 321.

(1955) Where defendant's wife failed to testify prosecutor's query in argument, “Who can identify where he was that morning other than his wife and two kids?” held error as comment on failure of wife to testify. State v. Wyatt (Mo.), 276 S.W.2d 86.

(1955) Statement that there was no evidence on defendant's side and that state's evidence was uncontradicted held not comment on failure of defendant to testify. State v. Hardy (Mo.), 276 S.W.2d 90.

(1955) Prosecutor's statement that there was “no evidence here to refute what any of these people said” held not comment on failure of accused to testify. State v. Murray (Mo.), 280 S.W.2d 809.

(1955) Where prosecutor in objecting to statement of defense counsel that state witnesses had testified defendant told them he was just walking by burglarized premises, stated in effect that defendant had not testified in case, a mistrial should have been declared. State v. Lindner (Mo.), 282 S.W.2d 547.

(1957) Statement that “on one side is the state's evidence, not contradicted. And what is on the defense side? It is empty.” held not comment on accused's failure to testify. State v. Hite (Mo.), 298 S.W.2d 411.

(1957) Where defendant takes stand, his failure to testify on specific facts in the case is a legitimate subject for comment by the state in argument. State v. Stidham (Mo.), 305 S.W.2d 7.

(1959) Statement in instruction on alibi defense that defendant “says he was not present at the time and place” etc. held not comment on defendant's failure to testify. State v. Heissler (Mo.), 324 S.W.2d 714.

(1962) Comment by state counsel that “. . . the State's evidence is unrefuted, it is undisputed, and it is undenied”, held not be to comment on defendant's failure to testify. State v. Powell (Mo.), 357 S.W.2d 914.

1962) Statement by prosecuting attorney in closing argument that “when the state had concluded its evidence in this case the defense was free to offer any evidence it chose and none was forthcoming” was permissible comment where defendant offered no evidence. State v. Michael (Mo.), 361 S.W.2d 664.

(1964) Arguments by prosecuting attorney that the only evidence in the case was the evidence the state produced and that if jurors were accused of murder and were innocent and could prove it they would probably do so were not proper comments of failure of defendant to testify. State v. Perkins (Mo.), 382 S.W.2d 701.

(1964) Court did not err in refusing to give instruction requested by defendant to the effect that jury could not consider failure of the accused to take the stand nor draw any unfavorable inference therefrom. State v. Perkins (Mo.), 382 S.W.2d 701.

(1965) Prosecutors and judges may not comment adversely on the failure of a defendant to testify in a state criminal trial. Griffin v. State of California, 380 U.S. 609, 85 S.Ct. 1229, 14 L. Ed.2d 106.

(1966) Griffin v. State of California rule prohibiting prosecutors and judges from commenting adversely on failure of defendant to testify in state criminal trial does not apply retroactively. Teban v. United States ex rel. Shott, 382 U.S. 406, 86 S.Ct. 459, 15 L.Ed.2d 453.

(1966) Statement by prosecutor that property was found in home of defendant, and that there has been no explanation as to how it got there does not constitute reference to defendant's failure to testify. State v. Kennedy (Mo.), 396 S.W.2d 595.

(1966) It is not error to refuse to give instruction relating to defendant's failure to testify in case, even when the instruction is requested by defendant. State v. Barker (Mo.), 399 S.W.2d 1.

(1966) Statement by prosecutor that “malice can be inferred from the facts; he intentionally shot him, and he has voiced here on different occasions that he shot him. One: 'I shot him down like a dirty dog.' It wasn't controverted. The defendant didn't deny it; there was no evidence” was not a reference to failure of defendant to testify. State v. Gregg (Mo.), 399 S.W.2d 7.

(1966) Statement by prosecuting attorney that “and at the close of the State's case the defendant had an opportunity to present any evidence that they wanted to show, and none was forthcoming” was not reference to accused's failure to testify. State v. Hodge (Mo.), 399 S.W.2d 65.

(1966) Statement by prosecutor that evidence on behalf of state was uncontradicted was not comment on defendant's failure to present evidence. State v. Caffey (Mo.), 404 S.W.2d 171.

(1969) Statement by prosecutor that the state's evidence was uncontradicted did not constitute a comment on the failure of defendant to take the witness stand. State v. Robb (Mo.), 439 S.W.2d 510.

(1972) Instruction to jury over defendant's objection, that defendant's failure to testify should not give rise to a presumption of guilt or inference of any nature was not error. State v. Smart (Mo.), 485 S.W.2d 90.

(1972) Prohibition against comment on defendant's failure to testify does not prohibit general comment on failure of accused to offer evidence. State v. Schrest (Mo.), 485 S.W.2d 96.

(1973) Held that when the trial court judge said to defendant “Will you be sworn, sir; are you going to testify?” constituted “plain error” and instructing jury to disregard does not cure the error. State v. Gray (A.), 503 S.W.2d 457.

(1974) Prosecutor's comment “that is to say, that the defendant himself elected not to testify” is reversible error. State v. McNeal (A.), 517 S.W.2d 187.

(1987) Argument focusing on the lack of evidence offered to explain the presence of stolen property in possession of defendant who did not testify on his own behalf in trial for burglary and theft is not comment on the defendant's failure to testify in violation of this section. State v. Masterson, 733 S.W.2d 40 (Mo.App.S.D.)



Section 546.280 Defendant may be discharged to testify for state.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

546.280. Defendant may be discharged to testify for state. — When two or more persons shall be jointly indicted or prosecuted, the court may, at any time before the defendants have gone into their defense, direct any defendant to be discharged, that he may be a witness for the state. A defendant shall, also, when there is not sufficient evidence to put him on his defense, at any time before the evidence is closed, be discharged by the court for the purpose of giving his testimony for a codefendant. The order of discharge shall be a bar to another prosecution for the same offense.

(RSMo 1939 § 4080)

Prior revisions: 1929 § 3691; 1919 § 4035; 1909 § 5241

CROSS REFERENCE:

Persons convicted of crime competent witnesses, 491.050

(1968) This section does not prevent codefendant from testifying for state after the charge against him has been disposed of by plea of guilty and before sentencing. Irregularity of asking status of witness' case in hearing of jury not prejudiced in this case. State v. Blevins (Mo.), 427 S.W.2d 367.



Section 546.300 Existence of corporation, how proved.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

546.300. Existence of corporation, how proved. — If on the trial or other proceeding in a criminal cause, the existence, constitution or powers of any banking company or corporation, shall become material, or be in any way drawn in question, it shall not be necessary to produce a certified copy of the charter or act of incorporation, but the same may be proved by general reputation, or by the printed statute book of the state, government or country by which such corporation was created.

(RSMo 1939 § 4077)

Prior revisions: 1929 § 3688; 1919 § 4032; 1909 § 5238

(1954) Existence of banking corporation held shown by evidence of its general reputation, by testimony of its cashier and by testimony of a lawyer from his investigation of the records. State v. Weed (Mo.), 271 S.W.2d 557.



Section 546.360 Defense of former jeopardy may be proved, when.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

546.360. Defense of former jeopardy may be proved, when. — In all criminal cases, where the defendant is charged with any offense against the laws of this state, the fact of the former acquittal or conviction of such defendant of such offense may be shown under the general issue or plea of not guilty.

(RSMo 1939 § 4053)

Prior revisions: 1929 § 3664; 1919 § 4007



Section 546.370 Exceptions may be taken as in civil cases.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

546.370. Exceptions may be taken as in civil cases. — On the trial of any indictment or prosecution for a criminal offense, exceptions to any decisions of the court may be made in the same cases and manner provided by law in all civil cases; and bills of exceptions shall be settled, signed, sealed and filed as now allowed by law in civil actions, and the same proceedings may be had to compel or procure the signing and sealing of such bills, and the return thereof, as in civil cases.

(RSMo 1939 § 4084)

Prior revisions: 1929 § 3695; 1919 § 4039; 1909 § 5245

CROSS REFERENCES:

Appeals in criminal cases, when granted, 547.070, 547.090

Assignment of error or joinder in crime not necessary in appeal or writ of error, 547.270

(1951) Where purported transcript of record did not contain certificate showing it to have been agreed to and allowed as a bill of exceptions nor was it shown to have been agreed to as required by § 512.110 and rules 1.31 and 1.34 of supreme court, review on appeal would be limited to record proper. State v. Bird (Mo.), 242 S.W.2d 576.



Section 546.380 Court not to charge, but may instruct jury.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

546.380. Court not to charge, but may instruct jury. — The court shall not, on the trial of the issue in any criminal case, sum up or comment upon the evidence, or charge the jury as to matter of fact, unless requested to so do by the prosecuting attorney and the defendant or his counsel; but the court may instruct the jury in writing on any point of law arising in the cause.

(RSMo 1939 § 4083)

Prior revisions: 1929 § 3694; 1919 § 4038; 1909 § 5244

(1954) Where judge, after jury began deliberations, pointed out expense of trial and desirability of reaching verdict and told them they should respect opinions of others and attempt to arrive at a verdict while adhering to instructions, there was no error. State v. Roberts (Mo.), 272 S.W.2d 190.

(1956) An inquiry as to how a jury stands numerically after it has deliberated two hours is not coercive per se but whether it is coercive must be determined on the record of what was said and done at the time. State v. Baker (Mo.), 293 S.W.2d 900.

(1956) Statement by court in ruling objection in presence of jury, to the effect that drunkenness of prosecuting witness constituted no defense in robbery case held not prejudicial error. State v. Swiney (Mo.), 296 S.W.2d 104.

(1957) Remarks of court held not comment on evidence. State v. Moore (Mo.), 303 S.W.2d 60.

(1958) In robbery prosecution where defendant was accused of giving signal to confederates by lighting match and where witnesses testified they did not see cigarette in defendant's hand, comment by judge that as matter of law evidence was that defendant did not have cigarette held unwarranted and erroneous. State v. Fields (Mo.), 314 S.W.2d 723.

(1959) Statement by court on voir dire examination that information charged two prior convictions, although information charged only one, held not prejudicial in case where defendant testified on direct examination that he entered pleas of guilty to other offenses. State v. Rose (Mo.), 325 S.W.2d 485.

(1960) Instruction not requested by defendant, limiting jury's consideration of any other offense participated in by defendant to sole purpose of shedding light upon identification and presence of defendant at the time of shooting of deceased was cautionary instruction for benefit of defendant and not improper. Use of word “alibi” in another instruction was not prejudicial. State v. Griffin (Mo.), 336 S.W.2d 364.

(1964) Statement by court to jury after it had retired and in answer to a question relating to time defendant would serve if given life sentence and whether or not defendant could be paroled constituted prejudicial error. State v. Cornett (Mo.), 381 S.W.2d 878.



Section 546.390 Verdict of jury, how rendered.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

546.390. Verdict of jury, how rendered. — When the jury have agreed upon a verdict, they must be conducted into court by the officer having them in charge. If they all appear, their verdict must be rendered in open court. If any shall fail to appear, the rest must be discharged without giving a verdict, and the cause must be tried again at the same or next term, as in the case of a failure of the jury to agree upon a verdict.

(RSMo 1939 § 4089)

Prior revisions: 1929 § 3700; 1919 § 4044; 1909 § 5250

CROSS REFERENCE:

Verdict may be returned on Sunday, 476.250



Section 546.400 Verdict must show degree of guilt.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

546.400. Verdict must show degree of guilt. — Upon the trial of any indictment for any offense where by law there may be conviction for different degrees of such offense, the jury, if they convict the defendant of a degree of the offense inferior to the offense alleged in the indictment, shall specify in their verdict of what degree of the offense they find the defendant guilty.

(RSMo 1939 § 4090)

Prior revisions: 1929 § 3701; 1919 § 4045; 1909 § 5251

(1960) In prosecutions for stealing personal property of over fifty dollars in value defendant contending value was less than fifty dollars, the court instructed the jury to fix the punishment in accordance with the way they found the value of the property and the verdict finding the defendant “guilty of stealing and assess his punishment at two and one-half years in the Missouri department of corrections” was responsive and free from ambiguity as the offense of stealing does not have different degrees but different penalties. State v. McCarthy (Mo.), 336 S.W.2d 411.



Section 546.540 Confinement of insane persons, costs paid, how.

Effective 28 Aug 1965

Title XXXVII CRIMINAL PROCEDURE

546.540. Confinement of insane persons, costs paid, how. — The sheriff or other officer having the custody of persons committed to the director of the department of mental health as provided in section 552.040 shall, if he deems it necessary to their safe custody, confine them to the county jail until they shall be removed to a state hospital. If all things needful be not otherwise supplied, he shall furnish them, and, in such cases, the supplies for the indigent shall be paid for by the proper county commissions out of the county treasuries; and supplies for others than the indigent shall be repaid out of their estates, and may be recovered by suit in the name of such officer.

(RSMo 1939 § 9351, A.L. 1965 p. 331)

Prior revisions: 1929 § 8658; 1919 § 12301; 1909 § 1433



Section 546.550 Presence of prisoner at rendition of judgment.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

546.550. Presence of prisoner at rendition of judgment. — For the purpose of judgment, if the conviction be for an offense punishable by imprisonment, or imprisonment be assessed as punishment by the jury, the defendant must be personally present; if for a fine only, he must be personally present, or some responsible person must undertake for him to pay the judgment and costs; judgment may then be rendered in his absence.

(RSMo 1939 § 4100)

Prior revisions: 1929 § 3711; 1919 § 4055; 1909 § 5261



Section 546.560 Presence of prisoner in court.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

546.560. Presence of prisoner in court. — If the defendant is in custody, he must be brought before the court for judgment; if he is not present when his personal attendance is necessary, the court may order the clerk to issue a warrant for his arrest, which may be served in any county in the state, as a warrant of arrest in other cases.

(RSMo 1939 § 4101)

Prior revisions: 1929 § 3712; 1919 § 4056; 1909 § 5262

(1956) Where defendant is heard on motion for new trial, failure of record to show allocution is not error. State v. Juvenile Defendants (A.), 291 S.W.2d 628.

(1967) Right of allocution is applicable only after conviction upon trial by jury. State v. McClanahan (Mo.), 418 S.W.2d 71.



Section 546.570 Hearing before sentence.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

546.570. Hearing before sentence. — When the defendant appears for judgment, he must be informed by the court of the verdict of the jury, and asked whether he has any legal cause to show why judgment should not be pronounced against him; and if no such sufficient cause be shown against it, the court must render the proper judgment.

(RSMo 1939 § 4102)

Prior revisions: 1929 § 3713; 1919 § 4057; 1909 § 5263



Section 546.580 Section 546.570 deemed directory, when.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

546.580. Section 546.570 deemed directory, when. — If the defendant has been heard on a motion for a new trial, or in arrest of judgment, and in all cases of misdemeanor, the requirements of section 546.570 shall be deemed directory, and the omission to comply with it shall not invalidate the judgment or sentence of the court.

(RSMo 1939 § 4103)

Prior revisions: 1929 § 3714; 1919 § 4058; 1909 § 5264

(1952) Where record showed motion for new trial filed and overruled but failed to show allocution, sentence and judgment, appeal was premature and cause must be remanded. State v. Bledsoe (Mo.), 249 S.W.2d 457; (1952) State v. Skaggs (Mo.), 248 S.W.2d 635.

(1967) This section is mandatory and court has no power to impose concurrent sentences. State v. McClanahan (Mo.), 418 S.W.2d 71.



Section 546.590 Judgment to be entered by clerk.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

546.590. Judgment to be entered by clerk. — Whenever a judgment upon a conviction shall be rendered in any court, the clerk of such court shall enter such judgment fully on the minutes, stating briefly the offense for which such conviction shall have been had, and the court shall inspect such entries and conform them to the facts; but the omission of this duty, either by the clerk or judge, shall in nowise affect or impair the validity of the judgment.

(RSMo 1939 § 4104)

Prior revisions: 1929 § 3715; 1919 § 4059; 1909 § 5265



Section 546.595 Associate circuit judge to file statement with certain officers if no appeal — collection of fines.

Effective 01 Jan 1987, see footnote

Title XXXVII CRIMINAL PROCEDURE

546.595. Associate circuit judge to file statement with certain officers if no appeal — collection of fines. — It shall be the duty of the associate circuit judge before whom any conviction may be had under this chapter, if there be no appeal, to make out and certify, and within ten days after the date of the judgment, deliver to the treasurer of the county and clerk of the county commission each a statement of the case, the amount of the fine and return day of the execution, and the name of the officer charged with the collection thereof; and the county treasurer shall charge the officer with the amount of such fine, and unless the same be paid into the county treasury on or before the return day of the execution, the county commission shall, at their next term, ten days' notice being given to the officer in default and his sureties, render an account stated against them for the amount due, and twenty percent thereon, making, however, proper deductions for insolvencies; on which account stated suit may be maintained and when collected, the proceeds paid in the county treasury.

(L. 1978 H.B. 1634, A.L. 1985 S.B. 5, et al.)

Effective 1-01-87



Section 546.600 Copy of judgment of conviction to sheriff.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

546.600. Copy of judgment of conviction to sheriff. — Whenever a sentence of imprisonment in a county jail shall be pronounced upon any person convicted of any offense, the clerk of the court shall, as soon as may be, make out and deliver to the sheriff of the county a transcript of the entry of such conviction, and of the sentence thereupon, duly certified by such clerk, which shall be sufficient authority to such sheriff to execute such sentence, and he shall execute the same accordingly.

(RSMo 1939 § 4105)

Prior revisions: 1929 § 3716; 1919 § 4060; 1909 § 5266

CROSS REFERENCE:

Appeal or writ of error not to act as stay of execution, exceptions, 547.130 to 547.190, 547.330



Section 546.610 Copy of commitment to sheriff — prisoner, how and where delivered.

Effective 28 Aug 1990

Title XXXVII CRIMINAL PROCEDURE

546.610. Copy of commitment to sheriff — prisoner, how and where delivered. — When any offender shall be committed to the department of corrections the clerk of the court in which the sentence was passed shall forthwith deliver a certified copy thereof to the sheriff of the county, who shall, without delay, either in person or by a general and usual deputy, cause such offender to be transported to a place designated by the director of the department of corrections and delivered to the chief administrative officer thereof.

(RSMo 1939 § 4106, A.L. 1971 S.B. 293, A.L. 1990 H.B. 974)

Prior revisions: 1929 § 3717; 1919 § 4061; 1909 § 5267

CROSS REFERENCE:

Commitments to state penal institutions, how made, 217.305



Section 546.620 Power of sheriff to summon aid.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

546.620. Power of sheriff to summon aid. — Such sheriff or deputy, while conveying a convict to the penitentiary, shall have the same power and like authority to require the assistance of any citizen of this state in securing such convict, and retaking him if he shall escape, as if such sheriff or deputy were in the county in which he is such officer; and all persons who shall neglect or refuse to assist such sheriff or deputy, when required, shall be liable to the same penalties as if such officer were in his own county.

(RSMo 1939 § 4107)

Prior revisions: 1929 § 3718; 1919 § 4062; 1909 § 5268



Section 546.650 Court may require security to keep the peace.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

546.650. Court may require security to keep the peace. — The court before which any person shall be convicted of any criminal offense shall have power, in addition to the sentence prescribed or authorized by law, to require such person to give security to keep the peace or be of good behavior, or both, for a term not exceeding two years, or to stand committed until such security be given.

(RSMo 1939 § 4097)

Prior revisions: 1929 § 3708; 1919 § 4052; 1909 § 5258



Section 546.660 Section 546.650 construed.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

546.660. Section 546.650 construed. — Section 546.650 shall not extend to convictions for writing or publishing any libel; nor shall any such security be hereafter required by any court upon any complaint, prosecution or conviction for any such writing or publishing.

(RSMo 1939 § 4098)

Prior revisions: 1929 § 3709; 1919 § 4053; 1909 § 5259



Section 546.670 Recognizance, when broken.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

546.670. Recognizance, when broken. — No recognizance given under the provisions of section 546.650 shall be deemed to be broken, unless the principal therein be convicted of some offense amounting, in judgment of law, to a breach of such recognizance.

(RSMo 1939 § 4099)

Prior revisions: 1929 § 3710; 1919 § 4054; 1909 § 5260



Section 546.680 Capital cases, duty of court.

Effective 28 Aug 1988

Title XXXVII CRIMINAL PROCEDURE

546.680. Capital cases, duty of court. — When judgment of death is rendered by any court of competent jurisdiction, a warrant signed by the judge and attested by the clerk under the seal of the court must be drawn and delivered to the sheriff. It must state the conviction and judgment and appoint a day on which the judgment must be executed, which must not be less than thirty nor more than sixty days from the date of judgment, and must direct the sheriff to deliver the defendant, at a time specified in said order, not more than ten days from the date of judgment, to the chief administrative officer of a correctional facility of the department of corrections, for execution.

(RSMo 1939 § 4108, A.L. 1988 H.B. 1340 & 1348)

Prior revisions: 1929 § 3719; 1919 § 4063; 1909 § 5269



Section 546.690 Statement of conviction and judgment to governor.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

546.690. Statement of conviction and judgment to governor. — The judge of a court at which a conviction is had must, immediately after the conviction, transmit to the governor of the state, by mail or otherwise, a statement of the conviction and judgment.

(RSMo 1939 § 4109)

CROSS REFERENCE:

Pardons, governor's powers, conditions and restrictions, 217.800



Section 546.700 Sentence not executed, procedure.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

546.700. Sentence not executed, procedure. — Whenever, for any reason, any convict sentenced to the punishment of death shall not have been executed pursuant to such sentence, and the cause shall stand in full force, the supreme court, or the court of the county in which the conviction was had, on the application of the prosecuting attorney, shall issue a writ of habeas corpus to bring such convict before the court; or if he be at large, a warrant for his apprehension may be issued by such court, or any judge thereof.

(RSMo 1939 § 4110)

Prior revisions: 1929 § 3720; 1919 § 4064; 1909 § 5270

CROSS REFERENCE:

Habeas corpus, generally, Chap. 532



Section 546.710 Execution warrant issued to the director of department of corrections for execution of offender.

Effective 28 Aug 1995

Title XXXVII CRIMINAL PROCEDURE

546.710. Execution warrant issued to the director of department of corrections for execution of offender. — Upon such convicted offender being brought before the court, they shall proceed to inquire into the facts, and if no legal reasons exist against the execution of sentence, such court shall issue a warrant to the director of the department of corrections, for the execution of the prisoner at the time therein specified, which execution shall be obeyed by the director accordingly.

(RSMo 1939 § 4111, A.L. 1988 H.B. 1340 & 1348, A.L. 1990 H.B. 974, A.L. 1995 H.B. 424)

Prior revisions: 1929 § 3721; 1919 § 4065; 1909 § 5271



Section 546.720 Death penalty — manner of execution — execution team to be selected, members, confidentiality.

Effective 28 Aug 2007

Title XXXVII CRIMINAL PROCEDURE

546.720. Death penalty — manner of execution — execution team to be selected, members, confidentiality. — 1. The manner of inflicting the punishment of death shall be by the administration of lethal gas or by means of the administration of lethal injection. And for such purpose the director of the department of corrections is hereby authorized and directed to provide a suitable and efficient room or place, enclosed from public view, within the walls of a correctional facility of the department of corrections, and the necessary appliances for carrying into execution the death penalty by means of the administration of lethal gas or by means of the administration of lethal injection.

2. The director of the department of corrections shall select an execution team which shall consist of those persons who administer lethal gas or lethal chemicals and those persons, such as medical personnel, who provide direct support for the administration of lethal gas or lethal chemicals. The identities of members of the execution team, as defined in the execution protocol of the department of corrections, shall be kept confidential. Notwithstanding any provision of law to the contrary, any portion of a record that could identify a person as being a current or former member of an execution team shall be privileged and shall not be subject to discovery, subpoena, or other means of legal compulsion for disclosure to any person or entity, the remainder of such record shall not be privileged or closed unless protected from disclosure by law. The section of an execution protocol that directly relates to the administration of lethal gas or lethal chemicals is an open record, the remainder of any execution protocol of the department of corrections is a closed record.

3. A person may not, without the approval of the director of the department of corrections, knowingly disclose the identity of a current or former member of an execution team or disclose a record knowing that it could identify a person as being a current or former member of an execution team. Any person whose identity is disclosed in violation of this section shall:

(1) Have a civil cause of action against a person who violates this section;

(2) Be entitled to recover from any such person:

(a) Actual damages; and

(b) Punitive damages on a showing of a willful violation of this section.

4. Notwithstanding any provision of law to the contrary, if a member of the execution team is licensed by a board or department, the licensing board or department shall not censure, reprimand, suspend, revoke, or take any other disciplinary action against the person's license because of his or her participation in a lawful execution. All members of the execution team are entitled to coverage under the state legal expense fund established by section 105.711 for conduct of such execution team member arising out of and performed in connection with his or her official duties on behalf of the state or any agency of the state, provided that moneys in this fund shall not be available for payment of claims under chapter 287.

(RSMo 1939 § 4112, A.L. 1988 H.B. 1340 & 1348, A.L. 1990 H.B. 974, A.L. 2007 H.B. 820)

(2015) Confidentiality of execution team members does not constitute a content-based restriction on access to information that merits strict scrutiny under First Amendment. Zink v. Lombardi, 783 F.3d 1089 (8th Cir.).

(2015) Director of Department of Corrections has some connection with enforcement of section and thus Ex parte Young exception to Eleventh Amendment immunity applies to permit suit against such officer. American Civil Liberties Union of Missouri v. Lombardi, 59 F.Supp.3d 954 (W.D.Mo.).



Section 546.730 Place of executing judgment of death, duties of director.

Effective 28 Aug 1995

Title XXXVII CRIMINAL PROCEDURE

546.730. Place of executing judgment of death, duties of director. — A judgment of death must be executed within a correctional center of the department of corrections; and such execution shall be under the supervision and direction of the director of the department of corrections.

(RSMo 1939 § 4113, A.L. 1988 H.B. 1340 & 1348, A.L. 1990 H.B. 974, A.L. 1995 H.B. 424)



Section 546.740 Execution, witnesses.

Effective 28 Aug 1995

Title XXXVII CRIMINAL PROCEDURE

546.740. Execution, witnesses. — The chief administrative officer of the correctional center, or his duly appointed representative shall be present at the execution and the director of the department of corrections shall invite the presence of the attorney general of the state, and at least eight reputable citizens, to be selected by him; and he shall at the request of the defendant, permit such clergy or religious leaders, not exceeding two, as the defendant may name, and any person, other than another incarcerated offender, relatives or friends, not to exceed five, to be present at the execution, together with such peace officers as he may think expedient, to witness the execution; but no person under twenty-one years of age shall be allowed to witness the execution.

(RSMo 1939 § 4114, A.L. 1988 H.B. 1340 & 1348, A.L. 1990 H.B. 974, A.L. 1995 H.B. 424)

Prior revisions: 1929 § 3724; 1919 § 4068; 1909 § 5274

(2014) Specific duties imposed under section prevail over general statutory discretion granted by subsection 6 of section 217.025; warden therefore lacked discretion to deny defendant's request to have non-incarcerated defendant present at his execution. State ex rel. Taylor v. Russell, 449 S.W.3d 380 (Mo.banc).



Section 546.750 Warrant of execution, how returned.

Effective 28 Aug 1990

Title XXXVII CRIMINAL PROCEDURE

546.750. Warrant of execution, how returned. — After the execution the chief administrative officer of the correctional facility shall make a return upon the death warrant to the court by which the judgment was rendered, showing the time, mode and manner in which it was executed.

(RSMo 1939 § 4115, A.L. 1988 H.B. 1340 & 1348, A.L. 1990 H.B. 974)

Prior revisions: 1929 § 3725; 1919 § 4069; 1909 § 5275



Section 546.800 Pregnancy of female convict under death sentence — proceedings.

Effective 28 Aug 1969

Title XXXVII CRIMINAL PROCEDURE

546.800. Pregnancy of female convict under death sentence — proceedings. — If, after any female convict shall be sentenced to the punishment of death, the officer having charge of her person shall have reason to suspect that she is pregnant, he shall in like manner summon a jury of six persons, not less than three of whom shall be physicians, and shall give notice thereof to the prosecuting attorney of the county where such criminal proceedings originated, or to the circuit attorney of the city of St. Louis, if such criminal proceedings originated in that city, who shall attend, and the proceedings shall be had as provided.

(RSMo 1939 § 4196, A.L. 1969 p. 77)

Prior revisions: 1929 § 3806; 1919 § 4152; 1909 § 5360



Section 546.810 If found pregnant — sentence suspended.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

546.810. If found pregnant — sentence suspended. — The inquisition shall be signed by the jury and the officer in charge of such convict, and if it appear that such female convict is pregnant with child, her execution shall be suspended and the inquisition shall be transmitted to the governor.

(RSMo 1939 § 4197)

Prior revisions: 1929 § 3807; 1919 § 4153; 1909 § 5361



Section 546.820 Execution ordered when causes for suspension cease.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

546.820. Execution ordered when causes for suspension cease. — Whenever the governor shall be satisfied that the cause of such suspension no longer exists, he shall issue his warrant, appointing a day for the execution of such convict, pursuant to her sentence; or he may, at his discretion, commute her punishment to imprisonment in the penitentiary for life.

(RSMo 1939 § 4198)

Prior revisions: 1929 § 3808; 1919 § 4154; 1909 § 5362



Section 546.860 All property bound for fine and costs.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

546.860. All property bound for fine and costs. — The property, real and personal, of any person charged with a criminal offense, shall be bound from the time of his final conviction of such offense, for the payment of all fines and costs which he may be adjudged to pay.

(RSMo 1939 § 4119)

Prior revisions: 1929 § 3729; 1919 § 4073; 1909 § 5279



Section 546.870 Executions shall issue, when.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

546.870. Executions shall issue, when. — It shall be the duty of the clerk of the court having criminal jurisdiction for the county at the end of each term, to issue executions for all fines imposed, and the costs of conviction in criminal cases, during the term and remaining unpaid, which shall be executed in the same manner as executions in civil cases; and the property of the defendant may be seized and sold thereon, notwithstanding he may be in custody for the same demand.

(RSMo 1939 § 4120)

Prior revisions: 1929 § 3730; 1919 § 4074; 1909 § 5280



Section 546.880 May be consigned to workhouse, when.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

546.880. May be consigned to workhouse, when. — Whenever any person shall, because of a conviction for any misdemeanor or felony, be subject to imprisonment in a county jail, such person may, at the discretion of the court, be confined in any workhouse or other place of imprisonment belonging to any town or city in such county, or in any incorporated city from which said county has been separated by law; provided, the county commission of such county shall have contracted or agreed with the town or city owning such workhouse or other place of confinement for the custody and keeping of such convicts; and cities or towns having no workhouse or houses shall have authority to work convicted persons on the streets, bridges or other public works in such city or town.

(RSMo 1939 § 4121)

Prior revisions: 1929 § 3731; 1919 § 4075; 1909 § 5281



Section 546.881 St. Louis City workhouse, commitment.

Effective 02 Jan 1979, see footnote

Title XXXVII CRIMINAL PROCEDURE

546.881. St. Louis City workhouse, commitment. — 1. Every person committed to the workhouse of the city of St. Louis, or other place of punishment provided by that city, by the circuit court of the city of St. Louis, shall be put to hard labor at such work as his or her strength and health will permit, whether within or without such place of imprisonment, and shall be under the control and management of those having charge of such prison, subject to such rules and regulations as the municipal assembly of St. Louis City may establish for such prisons.

2. If the party committed is unwilling although able to pay the fine and costs, if such be the punishment for the offense, in whole or in part, in payment of such fines and costs, the party committed shall be allowed for his or her work at the rate of ten dollars per day. No imprisonment for nonpayment of fine and costs shall exceed six months.

3. When a fine is assessed by the circuit court of the city of St. Louis the court may provide for the payment of the fine and costs on an installment basis under such terms and conditions as the court deems appropriate.

4. Any person, after being committed to the workhouse or other place of imprisonment provided by the city of St. Louis, for nonpayment of his or her fine and costs, desiring to pay same, shall make application to the judge of said court, who shall in open court order the fine and all costs of such person to be paid to the clerk of said court, whose duty it shall be to receive same, enter satisfaction on the execution in his execution book, and give notice in writing, under the seal of said court, to the superintendent or person having charge and control of said workhouse, that the execution against such person has been fully satisfied, whereupon such person shall immediately be discharged from said workhouse or place of punishment.

(L. 1978 H.B. 1634)

Effective 1-02-79



Section 546.890 Persons committed to workhouse imprisoned for full term.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

546.890. Persons committed to workhouse imprisoned for full term. — All persons committed to any workhouse or other places of confinement under the provisions of section 546.880 shall be imprisoned for the full term of their sentence, unless sooner discharged by due course of law.

(RSMo 1939 § 4122)

Prior revisions: 1929 § 3732; 1919 § 4076; 1909 § 5282



Section 546.900 Stay of execution granted, when.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

546.900. Stay of execution granted, when. — In case of a conviction for any offense where the punishment has been fixed at a fine or imprisonment in the county jail, or workhouse, or by both such fine and imprisonment, the court in which any such conviction was had, or the judge thereof in vacation, or any associate circuit judge before whom such conviction was had, may, for good cause shown, by order entered of record, or in writing signed by such judge or associate circuit judge, grant a stay of execution on any such judgment of conviction and sentence thereon for a definite period of time to be fixed by the court, judge or associate circuit judge granting the same, not to exceed six months, upon the defendant or some person for him entering a recognizance conditioned for his surrendering himself in execution at the time and place fixed by the judgment of such conviction or sentence on a day to be named in such order.

(RSMo 1939 § 4129)

Prior revisions: 1929 § 3739; 1919 § 4085; 1909 § 5291



Section 546.902 Municipalities in St. Louis County, authority to enact ordinances and enforce them with fines or imprisonment.

Effective 28 Aug 1995

Title XXXVII CRIMINAL PROCEDURE

546.902. Municipalities in St. Louis County, authority to enact ordinances and enforce them with fines or imprisonment. — Any municipality located within any county of the first classification with a population in excess of nine hundred thousand, for any purpose or purposes mentioned in this chapter, may enact and make all necessary ordinances, rules and regulations; and they may enact and make all such ordinances and rules, not inconsistent with the laws of the state, as may be expedient for maintaining the peace and good government and welfare of the city and its trade and commerce; and all ordinances may be enforced by prescribing and inflicting upon its inhabitants, or other persons violating the same, such fine not exceeding one thousand dollars, and such imprisonment not exceeding three months, or both such fine and imprisonment, as may be just for any offense, recoverable with costs of suit, together with judgment of imprisonment, until the fine and costs are paid or satisfied; and any person committed for the nonpayment of fine and costs, or either, may be compelled to work out the same as herein provided; but, in any case wherein the penalty for an offense is fixed by any statute, the council shall affix the same penalty by ordinance for the punishment of such offense, except that imprisonments, when made under city ordinances, may be in the city prison or workhouse instead of the county jail.

(L. 1995 H.B. 424 § 8)






Chapter 547 Appeals, New Trials and Exceptions

Chapter Cross References



Section 547.010 New trials.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

547.010. New trials. — Verdicts may be set aside, and new trials awarded on the application of the defendant. A new trial is a reexamination of the issue in the same court; the former verdict shall not be used or referred to on the subsequent trial, either in the evidence or argument.

(RSMo 1939 § 4123)

Prior revisions: 1929 § 3733; 1919 § 4077; 1909 § 5283



Section 547.020 New trials — when granted.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

547.020. New trials — when granted. — The court may grant a new trial for the following causes, or any of them:

(1) When the jury has received any evidence, papers or documents, not authorized by the court, or the court has admitted illegal testimony, or excluded competent and legal testimony, or for newly discovered evidence;

(2) When the jury has been separated without leave of the court, after retiring to deliberate upon their verdict, or has been guilty of any misconduct tending to prevent a fair and due consideration of the case;

(3) When the verdict has been decided by means other than a fair expression of opinion on the part of all the jurors;

(4) When the court has misdirected the jury in a material matter of law;

(5) When the verdict is contrary to the law or evidence.

(RSMo 1939 § 4124)

Prior revisions: 1929 § 3734; 1919 § 4078; 1909 § 5284

(1952) Where jurors during trial were transported by sheriff and deputy sheriffs to and were quartered in residence nineteen miles from courthouse, and doctors were called and administered “shots” to two jurors in presence of sheriff both at said residence and at courthouse and some of jurors retired to restroom while others remained outside all in presence of sheriff, there was no prejudicial error. State v. Rose (Mo.), 249 S.W.2d 324.

(1953) Where in burglary case sheriff, who was one of the state's main witnesses, was observed talking to juror about a burglary case after close of evidence but before submission and the state made no showing whatever that juror was not subjected to improper influence, the verdict against defendant should be set aside. State v. Jones, 363 Mo. 998, 255 S.W.2d 801.

(1956) Where juror on voir dire in robbery prosecution failed to disclose that accessories on his automobile had disappeared and testified that such accessories were of small value and that he had forgotten the incident, the verdict would not be disturbed. State v. Townzell (Mo.), 286 S.W.2d 785.



Section 547.030 Motion for new trial.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

547.030. Motion for new trial. — The motion for a new trial shall be in writing and must set forth in detail and with particularity, in separate numbered paragraphs, the specific grounds or causes therefor. Such motion shall be filed before judgment and within four days after the return of the verdict; provided, on application of defendant, the court may extend the time for filing such motion for a period of thirty days; provided further, the court shall have no power to make another or further extension of the time for filing said motion.

(RSMo 1939 § 4125)

Prior revisions: 1929 § 3735; 1919 § 4079; 1909 § 5285

1952) Assignments in motion for new trial that jury verdict was against weight of the evidence and against the law and evidence present nothing for consideration on appeal. State v. Johnson (Mo.), 248 S.W.2d 654; (1952) State v. Politte (Mo.), 249 S.W.2d 366.

(1952) Assignment in motion for new trial “That the court erred in overruling and denying motion to quash search warrant, sheriff's return thereon and to suppress evidence secured thereunder” held not to preserve action of court for review. State v. Tebbe (A.), 249 S.W.2d 172.

(1953) Court could not review refusal of trial court to give instruction converse to state's main instruction where new trial motion assigned only failure to instruct upon all the law of the case. State v. Dennis (Mo.), 242 S.W.2d 534.

(1953) Assignment in motion for new trial that certain instructions “did not properly declare the law of the case” presents nothing for review. State v. Bledsoe, 254 S.W.2d 618.

(1953) Failure to specify error in giving instruction in motion for new trial, prevents consideration thereof on appeal. State v. Boyd (Mo.), 256 S.W.2d 765.

(1953) An assignment that “the verdict of the jury is against the evidence and the law in this case” is insufficient to preserve anything for review. State v. Gaddy (Mo.), 261 S.W.2d 65.

(1954) Objections to instructions on ground they conflicted and commented on evidence will be disregarded when facts on which the objections are made are not stated. State v. Hathaway (Mo.), 269 S.W.2d 57.

(1954) General assignments of error held insufficient to present anything for review. State v. McBrayer (Mo.), 269 S.W.2d 756.

(1954) Allegation in motion for new trial that court erred in giving all of state's instructions preserved nothing for review. State v. Riley (Mo.), 270 S.W.2d 741.

(1954) Allegation in motion for new trial that court erred in giving all of state's instructions preserved nothing for review. State v. Riley (Mo.), 270 S.W.2d 741.

(1955) Motion for new trial filed after the expiration of the time allowed by law for its filing is a nullity. State v. Clark (Mo.), 277 S.W.2d 593.

(1956) Assignment that court erred in “admitting evidence which was obtained by unlawful search and seizure” over objection held to preserve nothing for review where no complaint was made as to the denial of a motion to suppress. State v. Lord (Mo.), 286 S.W.2d 737.

(1958) Where judgment was rendered on May 17, 1957, and motion for new trial was not filed until May 22 and overruled Aug. 16, 1957, notice of appeal filed Aug. 17, 1957, was not timely filed and appellate court had no jurisdiction of appeal. State v. Laurisden (A.), 318 S.W.2d 511.

(1959) Where defendant objected at trial to admission of evidence as hearsay, but in motion for new trial assigned as error the admission of the same evidence only as “highly inflammatory” the alleged error was not preserved for review. State v. Hernandez (Mo.), 325 S.W.2d 494.

(1960) Where motion for new trial assigned only the giving of the principal instruction in narcotics apparatus possession case as error, a subsequent contention that court failed to instruct on the intent with which devices were possessed could not be considered on appeal. State v. Scott (Mo.), 333 S.W.2d 41.

(1960) In appeal from conviction of burglary and larceny where motion for new trial failed to set forth in detail and with particularity the specific grounds therefor the court would not review the assignments of error but would consider sufficiency of information since it was a part of the record and since assignment that “court erred in denying defendant's motion for directed verdict of acquittal at the close of all the evidence” is equivalent of claim of “no substantial evidence to support verdict” court would review sufficiency of evidence. State v. Mallory (Mo.), 336 S.W.2d 383.

(1961) Where court granted defendant thirty days from date of verdict to file motion for new trial and motion was timely filed but petition to amend motion was not filed until seventy-two days after verdict, the amended assignment was not timely filed. State v. Small (Mo.), 344 S.W.2d 49.



Section 547.035 Postconviction DNA testing for persons in the custody of the department — motion, contents — procedure.

Effective 28 Aug 2001

Title XXXVII CRIMINAL PROCEDURE

547.035. Postconviction DNA testing for persons in the custody of the department — motion, contents — procedure. — 1. A person in the custody of the department of corrections claiming that forensic DNA testing will demonstrate the person's innocence of the crime for which the person is in custody may file a postconviction motion in the sentencing court seeking such testing. The procedure to be followed for such motions is governed by the rules of civil procedure insofar as applicable.

2. The motion must allege facts under oath demonstrating that:

(1) There is evidence upon which DNA testing can be conducted; and

(2) The evidence was secured in relation to the crime; and

(3) The evidence was not previously tested by the movant because:

(a) The technology for the testing was not reasonably available to the movant at the time of the trial;

(b) Neither the movant nor his or her trial counsel was aware of the existence of the evidence at the time of trial; or

(c) The evidence was otherwise unavailable to both the movant and movant's trial counsel at the time of trial; and

(4) Identity was an issue in the trial; and

(5) A reasonable probability exists that the movant would not have been convicted if exculpatory results had been obtained through the requested DNA testing.

3. Movant shall file the motion and two copies thereof with the clerk of the sentencing court. The clerk shall file the motion in the original criminal case and shall immediately deliver a copy of the motion to the prosecutor.

4. The court shall issue to the prosecutor an order to show cause why the motion should not be granted unless:

(1) It appears from the motion that the movant is not entitled to relief; or

(2) The court finds that the files and records of the case conclusively show that the movant is not entitled to relief.

5. Upon the issuance of the order to show cause, the clerk shall notify the court reporter to prepare and file the transcript of the trial or the movant's guilty plea and sentencing hearing if the transcript has not been prepared or filed.

6. If the court finds that the motion and the files and records of the case conclusively show that the movant is not entitled to relief, a hearing shall not be held. If a hearing is ordered, counsel shall be appointed to represent the movant if the movant is indigent. The hearing shall be on the record. Movant need not be present at the hearing. The court may order that testimony of the movant shall be received by deposition. The movant shall have the burden of proving the allegations of the motion by a preponderance of the evidence.

7. The court shall order appropriate testing if the court finds:

(1) A reasonable probability exists that the movant would not have been convicted if exculpatory results had been obtained through the requested DNA testing; and

(2) That movant is entitled to relief.

­­

­

8. The court shall issue findings of fact and conclusions of law whether or not a hearing is held.

(L. 2001 S.B. 267)



Section 547.037 Motion for release filed, when, procedure.

Effective 28 Aug 2001

Title XXXVII CRIMINAL PROCEDURE

547.037. Motion for release filed, when, procedure. — 1. If testing ordered pursuant to section 547.035 demonstrates a person's innocence of the crime for which the person is in custody, a motion for release may be filed in the sentencing court.

2. The court shall issue to the prosecutor an order to show cause why the motion should not be granted. The prosecutor shall file a response consenting to or opposing the motion.

3. If the prosecutor consents to the motion and if the court finds that such testing demonstrates the movant's innocence of the crime for which he or she is in custody, the court shall order the movant's release from the sentence for the crime for which testing occurred.

4. If the prosecutor files a response opposing the movant's release, the court shall conduct a hearing. If a hearing is ordered, the public defender shall be appointed to represent the movant if the movant is indigent. The hearing shall be on the record. The movant shall have the burden of proving the allegations of the motion by a preponderance of the evidence.

5. If the court finds that the testing ordered pursuant to section 547.035 demonstrates the movant's innocence of the crime for which he or she is in custody, the court shall order the movant's release from the sentence for the crime for which the testing occurred. Otherwise, relief shall be denied the movant.

6. The court shall issue findings of fact and conclusions of law whether or not a hearing is held. An appeal may be taken from the court's findings and conclusions as in other civil cases.

(L. 2001 S.B. 267)



Section 547.040 Motion in arrest of judgment — abolished.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

547.040. Motion in arrest of judgment — abolished. — The motion in arrest of judgment is hereby abolished, and hereafter all the rights which heretofore could have been saved by the defendants in a motion in arrest, and which have not been waived by failure to make timely objections, may be saved in the motion for a new trial.

(RSMo 1939 § 4126)

Prior revisions: 1929 § 3736; 1919 § 4080; 1909 § 5286



Section 547.050 Court of its own motion may arrest judgment.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

547.050. Court of its own motion may arrest judgment. — Judgment shall be arrested or set aside whenever it shall be made to appear to the court that the grand jury which found the indictment had no legal authority to inquire into the offense charged; or that the facts stated do not constitute any offense under the laws of this state; and the effect of such an arrest of judgment shall be to place the defendant in the same situation in which he was before indictment was found or information filed and the court may upon its view of any of these defects, arrest the judgment without motion.

(RSMo 1939 § 4127)

Prior revisions: 1929 § 3737; 1919 § 4081; 1909 § 5287



Section 547.060 In cases of arrest, court may order prisoner recommitted.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

547.060. In cases of arrest, court may order prisoner recommitted. — When judgment is arrested in any case, and there is reasonable ground to believe that the defendant can be convicted of an offense, if properly charged, the court may order the defendant to be recommitted or admitted to bail anew to answer a new indictment or information.

(RSMo 1939 § 4128)

Prior revisions: 1929 § 3738; 1919 § 4084; 1909 § 5290



Section 547.070 Appeals — when granted.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

547.070. Appeals — when granted. — In all cases of final judgment rendered upon any indictment or information, an appeal to the proper appellate court shall be allowed to the defendant, provided, defendant or his attorney of record shall during the term at which the judgment is rendered file his written application for such appeal.

(RSMo 1939 § 4130)

Prior revisions: 1929 § 3740; 1919 § 4086; 1909 § 5292

(1951) Where no appeal was applied for within the time provided by this section and no writ of error was applied for or issued within time fixed by supreme court rule 1.34, the supreme court has no jurisdiction of the appeal. State v. Smith (Mo.), 242 S.W.2d 515.

(1952) Where record showed motion for new trial filed and overruled but failed to show allocution, sentence and judgment, appeal was premature and cause must be remanded. State v. Bledsoe (Mo.), 249 S.W.2d 457; (1952) State v. Skaggs (Mo.), 248 S.W.2d 635.

(1957) Notice of appeal procedure specified by supreme court rule 28.03 has superseded this statute. State v. Amsden (Mo.), 299 S.W.2d 498.

(1984) A suspended imposition of sentence is not a final judgment for purposes of appeal. State v. Lynch (Mo. banc), 679 S.W.2d 858.

(1994) Defendant may not appeal from conviction in which imposition of sentence was suspended, because suspended imposition of sentence is not final appealable judgment as required by section. State v. Detherage, 869 S.W.2d 293 (Mo. App. E.D.).



Section 547.080 Writs of error.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

547.080. Writs of error. — Writs of error upon any such final judgment are writs of right, and, on application therefor, shall issue of course, in vacation as well as in term, out of the court in which by law they may be made returnable.

(RSMo 1939 § 4131)

Prior revisions: 1929 § 3741; 1919 § 4087; 1909 § 5293



Section 547.090 Appeals in felony cases, within what time.

Effective 28 Aug 1941

Title XXXVII CRIMINAL PROCEDURE

547.090. Appeals in felony cases, within what time. — If any person taking an appeal to the supreme court on conviction for a felony, other than those wherein the defendant shall have been sentenced to suffer death, shall fail to perfect the appeal within six months from the time the appeal is granted, unless good and sufficient cause for not perfecting his appeal be shown to the trial court, for which reason the trial court, or the judge of the trial court in vacation, may extend this time for the period of ninety days, the attorney general may file his motion before the supreme court asking that the appeal may be dismissed or that the judgment of the trial court may be affirmed, whereupon the court shall make an order that the appeal be dismissed, or that the judgment of the trial court be affirmed, as the case may be, unless the defendant shall show to the satisfaction of the court good cause for not perfecting his appeal.

(RSMo 1939 § 4151, A.L. 1941 p. 342)

Prior revisions: 1929 § 3761; 1919 § 4107; 1909 § 5313

(1955) Trial judge under supreme court rule 3.26 has no authority to extend time for filing of transcript beyond six months from day notice of appeal was filed. State v. Grant (Mo.), 275 S.W.2d 332.



Section 547.100 Appeals in misdemeanor cases — procedure.

Effective 02 Jan 1979, see footnote

Title XXXVII CRIMINAL PROCEDURE

547.100. Appeals in misdemeanor cases — procedure. — If any person taking an appeal from the circuit court on a conviction for a misdemeanor shall fail to perfect the appeal within six months from the time the appeal is granted, the prosecuting attorney may file his motion before the court in which the conviction was had, asking that the appeal may be dismissed and the order granting the appeal be set aside; whereupon the court shall make an order that the appeal be dismissed and the order granting the appeal be set aside and for naught held, unless the defendant shall show to the satisfaction of the court good cause for not perfecting his appeal, in which case the court may overrule the motion, and from the date of making such order dismissing the appeal, the judgment shall be and remain in force the same as if no appeal had been granted.

(RSMo 1939 § 4152, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 3762; 1919 § 4108

Effective 1-02-79



Section 547.110 Transcript on appeal prepared by clerk, when.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

547.110. Transcript on appeal prepared by clerk, when. — When any appeal shall be taken or writ of error issued, which shall operate as a stay of proceedings, it shall be the duty of the clerk of the court in which the proceedings were had to make out a full transcript of the record in the cause including the bill of exceptions, judgment and sentence, and certify and transmit same to the office of the clerk of the proper appellate court without delay; provided, however, that any abbreviated or partial transcript of the evidence and oral proceedings, in narrative form or otherwise which the defendant or his attorney for the state may agree upon in writing as sufficiently presenting to the appellate court the issues involved on such appeal, shall be deemed and taken as sufficient on such appeal and shall by the clerk be incorporated in the transcript of the record certified and transmitted by him to the appellate court, instead of the bill of exceptions mentioned above.

(RSMo 1939 § 4146)

Prior revisions: 1929 § 3756; 1919 § 4102; 1909 § 5308

CROSS REFERENCES:

Amendment of record by trial court while cause pending on appeal, 546.090

Exceptions and transcripts, generally, 546.370

(1952) Appellant is required to furnish full transcript including judgment and sentence, but where record is certified to be a true and complete transcript by the clerk, appellant has performed his duty, and appeal will not be dismissed. State v. Skaggs (Mo.), 248 S.W.2d 635.



Section 547.120 Transcript prepared by appellant, when.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

547.120. Transcript prepared by appellant, when. — When the appeal or writ of error does not operate as a stay of proceedings, such transcript shall be made out, certified and returned, on the application of the appellant or plaintiff in error, as in civil cases, except that the costs of the transcript shall not be required in advance.

(RSMo 1939 § 4147)

Prior revisions: 1929 § 3757; 1919 § 4103; 1909 § 5309

(1954) Where a death penalty is imposed and appeal taken, clerk is required to make out and return transcript to Supreme Court but in other cases appellant himself must see that his appeal is duly perfected. Turner v. Eidson (C.C.A.), 215 F.2d 728.



Section 547.130 Stay of execution, when — exceptions.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

547.130. Stay of execution, when — exceptions. — No such appeal or writ shall stay or delay the execution of such judgment or sentence, except in capital cases, unless the supreme court, or a judge thereof, or the court in which the judgment was rendered, or the judge of such court, on inspection of the record, shall be of opinion that there is probable cause for such an appeal or writ of error, or so much doubt as to render it expedient to take the judgment of the supreme court thereon, and shall make an order expressly directing that such appeal or writ of error shall operate as a stay of proceedings on the judgment; but in capital cases the order granting the appeal shall operate as such stay absolutely.

(RSMo 1939 § 4132)

Prior revisions: 1929 § 3742; 1919 § 4088; 1909 § 5294



Section 547.140 Suspension of judgment.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

547.140. Suspension of judgment. — If the court in which the judgment was rendered, or the judge thereof, refuse such order, he shall nevertheless suspend the execution of the judgment, except as to fine and costs, if necessary, to allow sufficient time to make application to the supreme court, or a judge thereof, for such order.

(RSMo 1939 § 4133)

Prior revisions: 1929 § 3743; 1919 § 4089; 1909 § 5295



Section 547.150 Stay of proceedings and writ of error to be filed.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

547.150. Stay of proceedings and writ of error to be filed. — When any order to stay proceedings shall be made by the supreme court, or by any judge in vacation, the same, together with the writ of error, if any, shall be filed with the clerk of the court in which the judgment was rendered, who shall furnish the party filing the same with a certificate thereof, together with a copy of the order.

(RSMo 1939 § 4134)

Prior revisions: 1929 § 3744; 1919 § 4090; 1909 § 5296



Section 547.160 Sheriff to keep prisoner in custody, when.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

547.160. Sheriff to keep prisoner in custody, when. — If the defendant in the judgment so ordered to be stayed shall be in custody, it shall be the duty of the sheriff, if the order were made by the court rendering the judgment, or upon being served with the clerk's certificate and a copy of the order, to keep the defendant in custody without executing the sentence which may have been passed, to abide such judgment as may be rendered upon the appeal or the writ of error.

(RSMo 1939 § 4135)

Prior revisions: 1929 § 3745; 1919 § 4091; 1909 § 5297



Section 547.170 Prisoner, when let to bail.

Effective 05 Jun 2006, see footnote

Title XXXVII CRIMINAL PROCEDURE

547.170. Prisoner, when let to bail. — In all cases where an appeal or writ of error is prosecuted from a judgment in a criminal cause, except where the defendant is under sentence of death or imprisonment in the penitentiary for life, or any sentence of imprisonment for a violation of sections 579.065*, 565.021, 565.050, section 566.030, 566.032, 566.040, 566.060, 566.062, 566.070, 566.100, or where the defendant has entered a plea of guilty to or been found guilty of any sexual offense under chapter 566, where the victim was less than seventeen years of age at the time the crime was committed, any sexual offense under chapter 568, where the victim was less than seventeen years of age at the time the crime was committed, or any pornographic offense involving a minor as set forth in sections 573.023, 573.025, 573.035, 573.037, and 573.040, any court or officer authorized to order a stay of proceedings under the preceding provisions may allow a writ of habeas corpus, to bring up the defendant, and may thereupon let him to bail upon a recognizance, with sufficient sureties, to be approved by such court or judge.

(RSMo 1939 § 4136, A.L. 1993 S.B. 180, A.L. 2002 S.B. 758 merged with S.B. 969, et al., A.L. 2006 H.B. 1698, et al.)

Prior revisions: 1929 § 3746; 1919 § 4092; 1909 § 5298

Effective 6-05-06

*Section 195.222 was transferred to section 579.065 by S.B. 491, 2014, effective 1-01-17.

CROSS REFERENCE:

No bail, certain defendants, certain offenses, 544.671

(1975) Unwillingness of private bondsman to underwrite petitioner's release is no basis for a writ of habeas corpus. Application of Holt (A.), 518 S.W.2d 451.



Section 547.180 Condition of recognizance — felony cases.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

547.180. Condition of recognizance — felony cases. — The recognizance shall, in case of felonies not excepted in section 547.170, be conditioned that the defendant shall appear in the supreme court at the next term thereof, to receive judgment on the appeal or writ of error, and in the court in which the trial or indictment shall have been had, if the supreme court shall so order, and at such time and place as such court shall direct, and that he will render himself in execution, and obey every order and judgment which shall be made in the premises.

(RSMo 1939 § 4137)

Prior revisions: 1929 § 3747; 1919 § 4093; 1909 § 5299



Section 547.190 Recognizance on appeal — misdemeanor cases.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

547.190. Recognizance on appeal — misdemeanor cases. — Where an appeal or writ of error is prosecuted from a judgment in case of misdemeanor, or in case the appeal is taken by the state, the recognizance shall be conditioned that the defendant shall appear in the court in which the judgment shall have been rendered at such time and place as the appellate court shall direct, and that he will render himself in execution, and obey any order or judgment which shall be made in the premises.

(RSMo 1939 § 4138)

Prior revisions: 1929 § 3748; 1919 § 4094; 1909 § 5300



Section 547.200 Appeal by state.

Effective 28 Aug 1997

Title XXXVII CRIMINAL PROCEDURE

547.200. Appeal by state. — 1. An appeal may be taken by the state through the prosecuting or circuit attorney from any order or judgment the substantive effect of which results in:

(1) Quashing an arrest warrant;

(2) A determination by the court that the accused lacks the mental capacity or fitness to proceed to trial, pursuant to section 552.020;

(3) Suppressing evidence; or

(4) Suppressing a confession or admission.

2. The state, in any criminal prosecution, shall be allowed an appeal in the cases and under the circumstances mentioned in section 547.210 and in all other criminal cases except in those cases where the possible outcome of such an appeal would result in double jeopardy for the defendant. The supreme court shall issue rules governing such appeals.

3. The appeal provided in subsection 1 of this section shall be an interlocutory appeal, filed in the appropriate district of the Missouri court of appeals, unless the proceedings involve a charge of capital murder or murder in the first degree, pursuant to the provisions of section 565.001 or 565.003, in which case notices of appeal shall be filed in the supreme court of Missouri.

4. Notices of appeal involving appeals under subsection 1 of this section shall be filed in the appropriate court within five days of the entry of the order of the trial court. In such appeals, the time requirements of section 545.780 shall be tolled until the decision is rendered by the appropriate appellate court.

5. The supreme court shall issue appropriate rules to facilitate the disposition of such appeals, balancing the right of the state to review the correctness of pretrial decisions of a trial court against the rights of the defendant to a speedy trial, including measures to facilitate these appeals by shortening of the time to file appellant's brief under supreme court rule 30.06(K) to ten days, and eliminations of motions for rehearing or transfer under supreme court rules 30.26 and 30.27.

(RSMo 1939 § 4142, A.L. 1983 H.B. 279, A.L. 1997 S.B. 56)

Prior revisions: 1929 § 3752; 1919 § 4098; 1909 § 5304

(1956) Court rule could not change the law relating to the right of appeal, so that appeal by state from order setting aside verdict in criminal case on ground evidence was insufficient to sustain conviction would be dismissed. State v. Pottinger, 365 Mo. 794, 287 S.W.2d 782.

(1961) Where information was dismissed for the reason it was filed after the end of the term in which a previous indictment was filed and the defendant had had no preliminary examination the state had no right to appeal because the indictment was not held to be insufficient. State v. Ulmer (Mo.), 351 S.W.2d 7.

(1985) The “good faith” exception to the exclusionary rule does not apply where the invalidity of the warrant is based on state statute. State v. Berkwit (Mo.App.E.D.), 689 S.W.2d 763.



Section 547.210 Indictment or information insufficient, defendant held — state may appeal.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

547.210. Indictment or information insufficient, defendant held — state may appeal. — When any indictment or information is adjudged insufficient upon demurrer or exception, or where judgment thereon is arrested or set aside, the court in which the proceedings were had, either from its own knowledge or from information given by the prosecuting attorney that there is reasonable ground to believe that the defendant can be convicted of an offense, if properly charged, may cause the defendant to be committed or recognized to answer a new indictment or information, or if the prosecuting attorney prays an appeal to an appellate court, the court may, in its discretion, grant an appeal.

(RSMo 1939 § 4143)

Prior revisions: 1929 § 3753; 1919 § 4099; 1909 § 5305

(1954) Supreme Court rule as to appeals by state in criminal case does not deprive defendant of any right, and is valid since it only changes the mode of appeal, not the right. State v. Getty (Mo.), 273 S.W.2d 170.

(1963) State could not appeal from dismissal of information and discharge of defendant, in prosecution for burglary and stealing from estate of deceased, which was not based solely on failure of information to state an accusation, but was also based on stipulation by parties setting out facts in support of defendant's defense that he could not be guilty because he was a lawful heir. State v. Brooks (Mo.), 372 S.W.2d 83.

(1973) Where defendant moved to dismiss on ground that it was legally incapable of committing crime under state laws, was immune to criminal liability, not criminally liable for any criminal acts of its agents or employees and was not included within those enumerated legal entities subject to fish and game code, there was no attack upon “sufficiency of the accusation”, and Court of Appeals had no jurisdiction to review, on state's appeal, grant of the motion. State v. Little River Drainage District (A.), 490 S.W.2d 675.

(1977) Held, procedure for state to appeal has been changed by Ct. Rule 28.04, and application to trial court to appeal is no longer required. State v. Adams (A.), 546 S.W.2d 550.



Section 547.220 Defendant to make recognizance in cases of appeal.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

547.220. Defendant to make recognizance in cases of appeal. — If an appeal be granted, the court below shall order the defendant to be committed or recognized, and the recognizance shall be to the same effect as the recognizance required when the defendant himself is appellant; and the party, if committed, shall be held in custody until the judgment of the supreme court shall have been passed on the case, to abide such judgment.

(RSMo 1939 § 4144)

Prior revisions: 1929 § 3754; 1919 § 4100; 1909 § 5306



Section 547.230 State may sue out writ of error.

Effective 28 Aug 1983

Title XXXVII CRIMINAL PROCEDURE

547.230. State may sue out writ of error. — The prosecuting attorney may apply for and prosecute a writ of error in the supreme court, in like manner and with like effect as such writ may be prosecuted by the defendant; but in such case the defendant shall not be required to enter into any recognizance to answer further to such offense, but if the judgment of the circuit court shall be reversed, the defendant may be arrested on warrant and brought before the circuit court for judgment, or such other proceedings as the case may require.

(RSMo 1939 § 4145, A.L. 1983 H.B. 279)

Prior revisions: 1929 § 3755; 1919 § 4101; 1909 § 5307



Section 547.240 Recognizances, where certified.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

547.240. Recognizances, where certified. — The recognizance authorized by this chapter, if taken by the court or judge before whom the cause was tried, shall be filed with the clerk, and a transcript thereof transmitted with the record, to the supreme court, if taken by the supreme court, or any judge thereof, the clerk of the supreme court shall certify a transcript of the same to the court in which the cause was tried, and such court shall proceed thereon as on a recognizance taken in that court.

(RSMo 1939 § 4148)

Prior revisions: 1929 § 3758; 1919 § 4104; 1909 § 5310



Section 547.250 Forfeiture, where certified.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

547.250. Forfeiture, where certified. — If the forfeiture of the recognizance is taken in the supreme court, the same shall be certified back to the court in which the judgment was rendered; and the supreme court, in such case, and in case the defendant breaks jail, shall proceed to determine the cause, and issue a capias if necessary.

(RSMo 1939 § 4149)

Prior revisions: 1929 § 3759; 1919 § 4105; 1909 § 5311



Section 547.260 Attorney general and chief administrative officer to be notified of appeal, how, by whom.

Effective 28 Aug 1990

Title XXXVII CRIMINAL PROCEDURE

547.260. Attorney general and chief administrative officer to be notified of appeal, how, by whom. — If any person shall appeal to the supreme court from a conviction and sentence for a felony in any court in this state having the jurisdiction to try and determine felonies, the clerk thereof shall immediately notify the attorney general of the state of Missouri in writing by mail, giving the name of the appellant, the nature of the crime, the substance of the judgment and sentence, and the date of the order granting the appeal. In those cases wherein the appellant shall have been sentenced to suffer death, the clerk of the court in which the conviction was had shall also immediately give like notice to the chief administrative officer of the correctional facility of the department of corrections by registered mail, unless time requires a more expedient notice. In all cases where a person shall have been sentenced to suffer death in this state and shall file a petition for a writ of error in the supreme court, the clerk of the supreme court shall immediately give like notice to the chief administrative officer of the correctional facility of the department of corrections, of the issuance of the writ, the name of the plaintiff in error and the other facts above specified. The notice shall be conveyed in person by the marshal of the supreme court to the chief administrative officer.

(L. 1941 p. 343 § 1, A.L. 1990 H.B. 974)



Section 547.270 No assignment, or joinder in error, necessary.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

547.270. No assignment, or joinder in error, necessary. — No assignment of error, or joinder in error, shall be necessary upon any appeal or writ of error, in a criminal case, issued or taken pursuant to the foregoing provisions of this chapter, but the court shall proceed upon the return thereof without delay, and render judgment upon the record before them.

(RSMo 1939 § 4150)

Prior revisions: 1929 § 3760; 1919 § 4106; 1909 § 5312

(1964) Since defendant did not file a motion for new trial alleged errors presented in defendant's brief relative to improper cross examination of defense witness and admission of certain evidence were not preserved for review. State v. Kennebrew (Mo.), 380 S.W.2d 293.



Section 547.280 Errors as to time or place of imprisonment, no ground for reversal.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

547.280. Errors as to time or place of imprisonment, no ground for reversal. — No judgment shall be reversed or set aside by the appellate court, for the reason that the judgment by virtue of which such person is confined, or from which he has prosecuted an appeal or writ of error, was erroneous as to time or place of imprisonment, but in such case it shall be the duty of the court or officer hearing the case to sentence such person to the proper place of confinement, and for the correct length of time, from and after the date of the original sentence, and to cause the officer or other person having such prisoner in charge to convey him forthwith to such designated place of imprisonment.

(RSMo 1939 § 4155)

Prior revisions: 1929 § 3765; 1919 § 4111; 1909 § 5316

(1951) Where fine is less than maximum required by statute it is error in favor of defendant of which he cannot complain on appeal. State v. Keith (Mo.), 241 S.W.2d 901.

(1954) Where no brief was filed and transcript contained nothing beyond record proper (prior to adoption of Rule 28.08) court on appeal could only render judgment on record. State v. Smith (A.), 268 S.W.2d 48.

(1973) Where defendant was charged with assault with intent to maim without malice but was convicted of assault with intent to maim with malice, the court was without jurisdiction to impose sentence and the judgment was absolutely void, not erroneous as to time, and defendant could not be resentenced. State v. Barnes (Mo.), 492 S.W.2d 729.



Section 547.290 Supreme court shall direct execution of sentence, when.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

547.290. Supreme court shall direct execution of sentence, when. — When the appeal is taken, or the writ of error is sued out by the party indicted, if the supreme court affirm the judgment of the court below it shall direct the sentence pronounced to be executed, and the same shall be executed accordingly; if the judgment be reversed, the supreme court shall direct a new trial, or that defendant be absolutely discharged, according to the circumstances of the case.

(RSMo 1939 § 4153)

Prior revisions: 1929 § 3763; 1919 § 4109; 1909 § 5314



Section 547.300 Effect of affirmance or reversal.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

547.300. Effect of affirmance or reversal. — Where the appeal has been taken or writ of error sued out by the state, if the judgment of the court be affirmed, the party shall be discharged; if reversed, the supreme court shall direct the court below to enter up judgment upon the verdict rendered, or, where no verdict has been rendered, to proceed to trial on the indictment or information.

(RSMo 1939 § 4154)

Prior revisions: 1929 § 3764; 1919 § 4110; 1909 § 5315



Section 547.310 Defendant ordered arrested, when.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

547.310. Defendant ordered arrested, when. — If the defendant shall have been recognized as herein provided, and shall fail to appear and receive judgment on such appeal or writ of error, or at any new trial that may have been ordered, the supreme court or the court below in which the judgment was rendered, or any judge of either court, shall cause such defendant to be arrested, upon process to be issued for that purpose.

(RSMo 1939 § 4156)

Prior revisions: 1929 § 3766; 1919 § 4112; 1909 § 5317



Section 547.320 Cause remanded, procedure.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

547.320. Cause remanded, procedure. — The court to which any criminal cause shall be remanded for a new trial shall proceed therein in the same manner as if such cause had not been removed into the supreme court.

(RSMo 1939 § 4157)

Prior revisions: 1929 § 3767; 1919 § 4113; 1909 § 5318



Section 547.330 Affirmation of conviction or dismissal of appeal, execution of sentence, arrest of convict, when.

Effective 28 Aug 1982

Title XXXVII CRIMINAL PROCEDURE

547.330. Affirmation of conviction or dismissal of appeal, execution of sentence, arrest of convict, when. — In all cases where the conviction of a defendant is affirmed on appeal or the appeal is dismissed or withdrawn and the defendant is to be imprisoned in any jail or by the department of corrections, the court affirming or dismissing the appeal or in which the appeal is withdrawn shall direct the sentence pronounced to be executed, and for this purpose the court shall order the marshal of the court to arrest the convict, and deliver him to the proper official. In its discretion the court may order the marshal to arrest the convict prior to the date the opinion of the court affirming the judgment in the cause is made public.

(RSMo 1939 § 4139, A.L. 1982 S.B. 497)

Prior revisions: 1929 § 3749; 1919 § 4095; 1909 § 5301



Section 547.340 Duty of marshal under execution of sentence order — warrant for arrest, issuance, authority under.

Effective 28 Aug 1982

Title XXXVII CRIMINAL PROCEDURE

547.340. Duty of marshal under execution of sentence order — warrant for arrest, issuance, authority under. — 1. Where the supreme court shall make an order, as directed in section 547.330, a certified copy of the order shall be given to the marshal of the court, who may without delay issue a warrant for the arrest and transportation of the convict and who shall without delay, either in person, by such deputy marshals as the court may direct, or by any peace officer, as defined in section 542.261, arrest such convict wherever he may be found in this state, transport and deliver him to the proper officer.

2. Upon the request of any district of the court of appeals and with the consent of the supreme court, the marshal of the supreme court shall issue a warrant for the arrest and transportation of a convict where the judgment the convict appealed from has been affirmed or the appeal has been dismissed by that district of the court of appeals or the appeal filed has been withdrawn.

3. A warrant for arrest and transportation may be directed to any peace officer, as defined in section 542.261, and shall authorize that officer to arrest and transport the convict as directed by the marshal.

(RSMo 1939 § 4140, A.L. 1982 S.B. 497)

Prior revisions: 1929 § 3750; 1919 § 4096; 1909 § 5302



Section 547.350 Power of marshal in executing order.

Effective 28 Aug 1982

Title XXXVII CRIMINAL PROCEDURE

547.350. Power of marshal in executing order. — 1. The marshal and his deputies, if any, while performing their official duties shall have the same power and like authority in every county of this state, in all respects, as are granted by law to sheriffs.

2. Any person executing a warrant for arrest and transportation issued by the marshal shall have the same power and like authority in all respects when executing the warrant as are granted to sheriffs.

3. The provisions of subsection 1 of this section shall only be applicable to a marshal of the supreme court certified as a peace officer as provided in sections 590.100 to 590.150.

(RSMo 1939 § 4141, A.L. 1982 S.B. 497)

Prior revisions: 1929 § 3751; 1919 § 4097; 1909 § 5303



Section 547.360 Post conviction relief.

Effective 28 Aug 1997

Title XXXVII CRIMINAL PROCEDURE

547.360. Post conviction relief. — 1. A person convicted of a felony on a plea of guilty or after trial and delivered to the custody of the department of corrections who claims that the conviction or sentence imposed violates the constitution and laws of this state or the constitution of the United States, including claims of ineffective assistance of trial and appellate counsel, that the court imposing the sentence was without jurisdiction to do so, or that the sentence imposed was in excess of the maximum sentence authorized by law may seek relief in the sentencing court pursuant to the provisions of this section. This section provides the exclusive procedure by which such person may seek relief in the sentencing court for the claims enumerated. The procedure to be followed for motions filed pursuant to this section is governed by the rules of civil procedure insofar as applicable.

2. A person seeking relief pursuant to this section shall file a motion to vacate, set aside or correct the judgment or sentence substantially in the form of Criminal Procedure Form No. 40. No cost deposit shall be required. If an appeal of the judgment sought to be vacated, set aside or corrected was taken, the motion shall be filed within ninety days after the date the mandate of the appellate court is issued. If no appeal of such judgment was taken, the motion shall be filed within ninety days of the date the person is delivered to the custody of the department of corrections. Failure to file a motion within the time provided by this section shall constitute a complete waiver of any right to proceed pursuant to this section and a complete waiver of any claim that could be raised in a motion filed pursuant to this section.

3. Movant shall file the motion and two copies thereof with the clerk of the trial court. The clerk shall immediately deliver a copy of the motion to the prosecutor. Upon receipt of the motion, the clerk shall notify the sentencing judge and shall notify the court reporter to prepare and file the complete transcript of the movant's trial, guilty plea and sentencing hearing if the transcript has not yet been prepared or filed. If the motion is filed by an indigent pro se movant, the clerk shall forthwith send a copy of the motion to the counsel who is appointed to represent the movant.

4. The motion to vacate shall include every claim known to the movant for vacating, setting aside, or correcting the judgment or sentence. The movant shall declare in the motion that the movant has listed all claims for relief known to the movant and acknowledging the movant's understanding that the movant waives any claim for relief known to the movant that is not listed in the motion.

5. When an indigent movant files a pro se motion, the court shall cause counsel to be appointed for the movant. Counsel shall ascertain whether sufficient facts supporting the claims are asserted in the motion and whether the movant has included all claims known to the movant as a basis for attacking the judgment and sentence. If the motion does not assert sufficient facts or include all claims known to the movant, counsel shall file an amended motion that sufficiently alleges the additional facts and claims. If counsel determines that no amended motion shall be filed, counsel shall file a statement setting out facts demonstrating what actions were taken to ensure that:

(1) All facts supporting the claims are asserted in the pro se motion; and

(2) All claims known to the movant are alleged in the pro se motion.

­­

­

6. For good cause shown, counsel may be permitted to withdraw upon the filing of an entry of appearance by successor counsel. If appointed counsel is permitted to withdraw, the court shall cause new counsel to be appointed. If an indigent movant is seeking to set aside a death sentence, successor counsel shall have at least the same qualifications as required by section 547.370 as the withdrawing counsel.

7. Any amended motion shall be signed by movant or counsel. The amended motion shall not incorporate by reference material contained in any previously filed motion. If no appeal of the judgment sought to be vacated, set aside, or corrected is taken, the amended motion shall be filed within sixty days of the earlier of:

(1) The date both a complete transcript consisting of the guilty plea and sentencing hearing has been filed in the trial court and counsel is appointed; or

(2) The date both a complete transcript has been filed in the trial court and an entry of appearance is filed by any counsel that is not appointed but enters an appearance on behalf of movant.

­­

­

(3) The date both the mandate of the appellate court is issued and counsel is appointed; or

(4) The date both the mandate of the appellate court is issued and an entry of appearance is filed by any counsel that is not appointed but enters an appearance on behalf of movant.

­­

­

8. If the court shall determine the motion and the files and records of the case conclusively show that the movant is entitled to no relief, a hearing shall not be held. In such case, the court shall issue findings of fact and conclusions of law as provided in subsection 10 of this section.

9. At any hearing ordered by the court the movant need not be present. The court may order that testimony of the movant shall be received by deposition. The hearing shall be on the record and shall be confined to the claims contained in the last timely filed motion. The court may continue the hearing upon a showing of good cause. The movant has the burden of proving the movant's claims for relief by a preponderance of the evidence.

10. The court shall issue findings of fact and conclusions of law on all issues presented, whether or not a hearing is held. If the court finds that the judgment was rendered without jurisdiction, that the sentence imposed was illegal, or that there was a denial or infringement of the rights given movant by the Constitution of Missouri or the Constitution of the United States as to render the judgment subject to collateral attack, the court shall vacate and set aside the judgment and shall discharge the movant or resentence the movant or order a new trial or correct the judgment and sentence as appropriate.

11. An order sustaining or overruling a motion filed under the provisions of this section shall be deemed a final judgment for purposes of appeal by the movant or the state. If the court finds that a movant allowed an appeal is an indigent person, it shall authorize an appeal in forma pauperis and furnish without cost a record of all proceedings for appellate review. When the appeal is taken, the circuit court shall order the official court reporter to promptly prepare the transcript necessary for appellate review without requiring a letter from the movant's counsel ordering the same. If the sentencing court finds against the movant on the issue of indigence and the movant so requests, the court shall certify and transmit to the appellate court a transcript and legal file of the evidence solely on the issue of indigence so as to permit review of that issue by the appellate court. Appellate review of the trial court's action on the motion filed under this section shall be limited to a determination of whether the findings and conclusions of the trial court are clearly erroneous.

12. The circuit court shall not entertain successive motions.

(L. 1997 S.B. 56 §§ 12 and 14)



Section 547.370 Post conviction relief, death penalty.

Effective 28 Aug 1997

Title XXXVII CRIMINAL PROCEDURE

547.370. Post conviction relief, death penalty. — 1. When a motion is filed as provided in section 547.360 to set aside a sentence of death, the court shall find on the record whether the movant is indigent. If the movant is indigent, the court shall cause to be appointed two counsel to represent the movant. If movant seeks to reject the appointment of counsel, the court shall find on the record, after a hearing, if necessary, whether the movant is able to competently decide whether to accept or reject the appointment and whether the movant rejected the offer with the understanding of its legal consequences. Unless the movant is so competent and understands the legal consequences, movant shall not be permitted to reject the appointment of counsel.

2. All counsel appointed as provided in this section shall be members of The Missouri Bar or shall be admitted to practice in the particular case as provided in Missouri supreme court rule 9. At least one of the counsel shall meet the following qualifications:

(1) Have attended and successfully completed within two years immediately preceding the appointment at least twelve hours of training or educational programs on the postconviction phase of a criminal case and federal and state aspects of cases in which the death penalty is sought; and

(2) Have at least three years litigation experience in the field of criminal law; and

(3) Have participated as counsel or co-counsel to final judgment in at least five postconviction motions involving class A felonies in either state or federal trial courts; and

(4) Have participated in either state or federal court as counsel or co-counsel to final judgment in at least:

(a) Three felony jury trials; or

(b) Five direct criminal appeals in felony cases.

­­

­

3. Counsel appointed to represent the movant shall not have represented the movant at trial or on the direct appeal therefrom.

4. As to any counsel appointed as provided in this section, the state public defender shall provide counsel with reasonable compensation and shall provide reasonable and necessary litigation expenses.

(L. 1997 S.B. 56 §§ 13 and 15)






Chapter 548 Extradition

Chapter Cross References



Section 548.011 Definitions.

Effective 02 Jan 1979, see footnote

Title XXXVII CRIMINAL PROCEDURE

548.011. Definitions. — Where appearing in this chapter:

(1) The term "executive authority" includes the governor, and any person performing the functions of governor in a state other than this state;

(2) The term "governor" includes any person performing the functions of governor by authority of the law of this state;

(3) The terms "judge", "magistrate", and "judge of any court of record" include a judge of the supreme court or of the court of appeals, a circuit judge, and an associate circuit judge, but do not include a municipal judge;

(4) The term "state", referring to a state other than this state, includes any other state or territory, organized or unorganized, of the United States of America.

(L. 1953 p. 425 § 1, A.L. 1978 H.B. 1634)

Effective 1-02-79



Section 548.021 Fugitives from justice, duty of governor.

Effective 28 Aug 1953

Title XXXVII CRIMINAL PROCEDURE

548.021. Fugitives from justice, duty of governor. — Subject to the provisions of this chapter, the provisions of the Constitution of the United States controlling, and any and all acts of congress enacted in pursuance thereof, it is the duty of the governor of this state to have arrested and delivered up to the executive authority of any other state of the United States any person charged in that state with treason, felony or other crime, who has fled from justice and is found in this state.

(L. 1953 p. 425 § 2)



Section 548.031 Form of demand.

Effective 28 Aug 1953

Title XXXVII CRIMINAL PROCEDURE

548.031. Form of demand. — No demand for the extradition of a person charged with crime in another state shall be recognized by the governor unless in writing alleging, except in cases arising under section 548.061, that the accused was present in the demanding state at the time of the commission of the alleged crime, and that thereafter he fled from the state, and accompanied by a copy of an indictment found or by information supported by affidavit made before an associate circuit judge there, together with a copy of any warrant which was issued thereupon, or by a copy of a judgment of conviction or of a sentence imposed in execution thereof, together with a statement by the executive authority of the demanding state that the person claimed has escaped from confinement or has broken the terms of his bail, probation or parole. The indictment, information or affidavit made before the associate circuit judge must substantially charge the person demanded with having committed a crime under the law of that state; and the copy of indictment, information, affidavit, judgment of conviction or sentence must be authenticated by the executive authority making the demand.

(L. 1953 p. 425 § 3)

(1953) Where requisition was accompanied by affidavit as required by 18 U.S.C.A. § 3182, it was sufficient even though not accompanied by indictment or information. Hayes v. O'Connell (A.), 263 S.W.2d 66.

(1954) Failure of foreign state's demand to allege that accused was in the foreign state at time alleged crime was committed or that he fled therefrom held not to invalidate rendition warrant in view of federal constitution and statutes. 18 U.S.C.A. § 3182. Ex parte Arrington (Mo.), 270 S.W.2d 39.

(1957) Before governor may honor requisition of another state, these facts must appear; (1) that the person sought is demanded as a fugitive from justice; (2) that the demanding governor has produced a copy of an indictment charging person sought with a crime; and (3) that such copy has been certified as authentic. Hagel v. Hendrix (A.), 302 S.W.2d 323.

(1994) Governor's role in evaluating extradition requests and issuing arrest warrants is judicial in nature and duties of extradition officer for governor are quasi-judicial in nature, therefore, both governor and extradition officer are entitled to absolute immunity from suit. White v. Armontrout, 29 F.3d 357 (8th Cir.).



Section 548.041 Governor may require investigation.

Effective 28 Aug 1953

Title XXXVII CRIMINAL PROCEDURE

548.041. Governor may require investigation. — When a demand shall be made upon the governor of this state by the executive authority of another state for the surrender of a person so charged with crime, the governor may call upon the attorney general or any prosecuting officer in this state to investigate or assist in investigating the demand, and to report to him the situation and circumstances of the person so demanded, and whether he ought to be surrendered.

(L. 1953 p. 425 § 4)



Section 548.051 Extradition of persons imprisoned or charged in another state or who have left demanding state under compulsion.

Effective 28 Aug 1953

Title XXXVII CRIMINAL PROCEDURE

548.051. Extradition of persons imprisoned or charged in another state or who have left demanding state under compulsion. — 1. When it is desired to have returned to this state a person charged in this state with a crime, and such person is imprisoned or is held under criminal proceedings then pending against him in another state, the governor of this state may agree with the executive authority of such other state for the extradition of such person before the conclusion of such proceedings or his term of sentence in such other state, upon condition that such person be returned to such other state at the expense of this state as soon as the prosecution in this state is terminated.

2. The governor of this state may also surrender on demand of the executive authority of any other state any person in this state who is charged in the manner provided in section 548.231 with having violated the laws of the state whose executive authority is making the demand, even though such person left the demanding state involuntarily.

(L. 1953 p. 425 § 5)



Section 548.061 Extradition of persons not present in demanding state at time of commission of crime.

Effective 28 Aug 1953

Title XXXVII CRIMINAL PROCEDURE

548.061. Extradition of persons not present in demanding state at time of commission of crime. — The governor of this state may also surrender, on demand of the executive authority of any other state, any person in this state charged in such other state in the manner provided in section 548.031 with committing an act in this state, or in a third state, intentionally resulting in a crime in the state whose executive authority is making the demand, and the provisions of this chapter not otherwise inconsistent shall apply to such cases, even though the accused was not in that state at the time of the commission of the crime, and has not fled therefrom.

(L. 1953 p. 425 § 6)



Section 548.071 Issue of governor's warrant of arrest — its recitals.

Effective 28 Aug 1953

Title XXXVII CRIMINAL PROCEDURE

548.071. Issue of governor's warrant of arrest — its recitals. — If the governor decides that the demand should be complied with, he shall sign a warrant of arrest, which shall be sealed with the state seal, and be directed to any peace officer or other person whom he may think fit to entrust with the execution thereof. The warrant must substantially recite the facts necessary to the validity of its issuance.

(L. 1953 p. 425 § 7)



Section 548.081 Manner and place of execution.

Effective 28 Aug 1953

Title XXXVII CRIMINAL PROCEDURE

548.081. Manner and place of execution. — Such warrant shall authorize the peace officer or other person to whom directed to arrest the accused at any time and any place where he may be found within the state and to command the aid of all peace officers or other persons in the execution of the warrant, and to deliver the accused, subject to the provisions of this chapter, to the duly authorized agent of the demanding state.

(L. 1953 p. 425 § 8)



Section 548.091 Authority of arresting officer.

Effective 28 Aug 1953

Title XXXVII CRIMINAL PROCEDURE

548.091. Authority of arresting officer. — Every such officer or other person empowered to make the arrest, shall have the same authority, in arresting the accused, to command assistance therein, as peace officers have by law in the execution of any criminal process directed to them, with like penalties against those who refuse their assistance.

(L. 1953 p. 425 § 9)



Section 548.101 Rights of accused person — application for writ of habeas corpus.

Effective 28 Aug 1953

Title XXXVII CRIMINAL PROCEDURE

548.101. Rights of accused person — application for writ of habeas corpus. — No person arrested upon such warrant shall be delivered over to the agent whom the executive authority demanding him shall have appointed to receive him unless he shall first be taken forthwith before a judge of a court of record in this state, who shall inform him of the demand made for his surrender and of the crime with which he is charged, and that he has the right to demand and procure legal counsel; and if the prisoner or his counsel shall state that he or they desire to test the legality of his arrest, the judge of such court of record shall fix a reasonable time to be allowed him within which to apply for a writ of habeas corpus. When such writ is applied for, notice thereof, and of the time and place of hearing thereon, shall be given to the prosecuting officer of the county in which the arrest is made and in which the accused is in custody, and to the said agent of the demanding state.

(L. 1953 p. 425 § 10)

(1962) Writ of prohibition issued to prevent circuit court from exercising further jurisdiction in habeas corpus proceeding wherein petitioner challenged extradition proceedings on ground of unconstitutionality of foreign statute under which he was charged. State ex rel. Anderson v. Weinstein (Mo.), 359 S.W.2d 355.



Section 548.111 Penalty for noncompliance with section 548.101.

Effective 28 Aug 1953

Title XXXVII CRIMINAL PROCEDURE

548.111. Penalty for noncompliance with section 548.101. — Any officer who shall deliver to the agent for extradition of the demanding state a person in his custody under the governor's warrant, in willful disobedience to section 548.101, shall be guilty of a misdemeanor and, on conviction, shall be punished by a fine of not more than one thousand dollars or by imprisonment in the county jail not exceeding six months, or by both such fine and imprisonment.

(L. 1953 p. 425 § 11)



Section 548.121 Confinement in jail when necessary.

Effective 28 Aug 1953

Title XXXVII CRIMINAL PROCEDURE

548.121. Confinement in jail when necessary. — 1. The officer or persons executing the governor's warrant of arrest, or the agent of the demanding state to whom the prisoner may have been delivered, may, when necessary, confine the prisoner in the jail of any county or city through which he may pass; and the keeper of such jail must receive and safely keep the prisoner until the officer or person having charge of him is ready to proceed on his route, such officer or person being chargeable with the expense of keeping.

2. The officer or agent of a demanding state to whom a prisoner may have been delivered following extradition proceedings in another state, or to whom a prisoner may have been delivered after waiving extradition in such other state, and who is passing through this state with such a prisoner for the purpose of immediately returning such prisoner to the demanding state may, when necessary, confine the prisoner in the jail of any county or city through which he may pass; and the keeper of such jail must receive and safely keep the prisoner until the officer or agent having charge of him is ready to proceed on his route, such officer or agent, however, being chargeable with the expense of keeping; provided, however, that such officer or agent shall produce and show to the keeper of such jail satisfactory written evidence of the fact that he is actually transporting such prisoner to the demanding state after a requisition by the executive authority of such demanding state. Such prisoner shall not be entitled to demand a new requisition while in this state.

(L. 1953 p. 425 § 12)



Section 548.131 Arrest prior to requisition.

Effective 02 Jan 1979, see footnote

Title XXXVII CRIMINAL PROCEDURE

548.131. Arrest prior to requisition. — Whenever any person within this state shall be charged on the oath of any credible person before any judge or associate circuit judge of this state with the commission of any crime in any other state and, except in cases arising under section 548.061, with having fled from justice, or with having been convicted of a crime in that state and having escaped from confinement, or having broken the terms of his bail, probation or parole, or whenever complaint shall have been made before any judge or associate circuit judge in this state setting forth on the affidavit of any credible person in another state that a crime has been committed in such other state and that the accused has been charged in such state with the commission of the crime, and, except in cases arising under section 548.061, has fled from justice, or with having been convicted of a crime in that state and having escaped from confinement, or having broken the terms of his bail, probation or parole, and is believed to be in this state, the judge or associate circuit judge shall issue a warrant directed to any peace officer commanding him to apprehend the person named therein, wherever he may be found in this state, and to bring him before the same or any other judge, associate circuit judge or court who or which may be available in or convenient of access to the place where the arrest may be made, to answer the charge or complaint and affidavit, and a certified copy of the sworn charge or complaint and affidavit upon which the warrant is issued shall be attached to the warrant, provided that when a complaint shall be made against any person under the terms of this chapter, the judge or associate circuit judge shall take from the prosecutor a bond, to the clerk of the court, with sufficient security, to secure the payment of the costs and expenses which may accrue by occasion of the arrest and detention of the party charged, which bond shall be certified and returned, with the examination, to the office of the circuit clerk and when any such recognizance shall be forfeited, it shall inure to the benefit of the state.

(L. 1953 p. 425 § 13, A.L. 1978 H.B. 1634)

Effective 1-02-79



Section 548.141 Arrest without a warrant.

Effective 28 Aug 1953

Title XXXVII CRIMINAL PROCEDURE

548.141. Arrest without a warrant. — The arrest of a person may be lawfully made also by any peace officer or a private person, without a warrant upon reasonable information that the accused stands charged in the courts of a state with a crime punishable by death or imprisonment for a term exceeding one year, but when so arrested the accused must be taken before a judge or associate circuit judge with all practicable speed and complaint must be made against him under oath setting forth the ground for the arrest as in section 548.131; and thereafter his answer shall be heard as if he had been arrested on a warrant.

(L. 1953 p. 425 § 14)



Section 548.151 Commitment to await requisition — bail.

Effective 28 Aug 1953

Title XXXVII CRIMINAL PROCEDURE

548.151. Commitment to await requisition — bail. — If from the examination before the judge or associate circuit judge it appears that the person held is the person charged with having committed the crime alleged and, except in cases arising under section 548.061, that he has fled from justice, the judge or associate circuit judge must, by a warrant reciting the accusation, commit him to the county jail for such a time not exceeding thirty days and specified in the warrant, as will enable the arrest of the accused to be made under a warrant of the governor on a requisition of the executive authority of the state having jurisdiction of the offense, unless the accused give bail as provided in section 548.161 or until he shall be legally discharged.

(L. 1953 p. 425 § 15)

(1954) Where court committed accused for fifteen days under § 548.151 and then recommitted him for another fifteen days under § 548.171, its power was spent and no further commitment could be made. Christopher v. Tozer (A.), 263 S.W.2d 864.



Section 548.161 Bail — in what cases — conditions of bond.

Effective 28 Aug 1953

Title XXXVII CRIMINAL PROCEDURE

548.161. Bail — in what cases — conditions of bond. — Unless the offense with which the prisoner is charged is shown to be an offense punishable by death or life imprisonment under the laws of the state in which it was committed, a judge or associate circuit judge in this state may admit the person arrested to bail by bond, with sufficient sureties, and in such sum as he deems proper, conditioned for his appearance before him at a time specified in such bond, and for his surrender, to be arrested upon the warrant of the governor of this state.

(L. 1953 p. 425 § 16)

CROSS REFERENCE:

Recognizances taken in court record, others in writing, 544.050



Section 548.171 Extension of time of commitment — adjournment.

Effective 28 Aug 1953

Title XXXVII CRIMINAL PROCEDURE

548.171. Extension of time of commitment — adjournment. — If the accused is not arrested under warrant of the governor by the expiration of the time specified in the warrant or bond, a judge or associate circuit judge may discharge him or may recommit him for a further period not to exceed sixty days, or a judge or associate circuit judge may again take bail for his appearance and surrender, as provided in section 548.161, but within a period not to exceed sixty days after the date of such new bond.

(L. 1953 p. 425 § 17)

(1954) Where court committed accused for fifteen days under § 548.151 and then recommitted him for another fifteen days under § 548.171, its power was spent and no further commitment could be made. Christopher v. Tozer (A.), 263 S.W.2d 864.



Section 548.181 Forfeiture of bail.

Effective 28 Aug 1953

Title XXXVII CRIMINAL PROCEDURE

548.181. Forfeiture of bail. — If the prisoner is admitted to bail, and fails to appear and surrender himself according to the conditions of his bond, the judge, or associate circuit judge by proper order, shall declare the bond forfeited and order his immediate arrest without warrant if he be within the state. Recovery may be had on such bond in the name of the state as in the case of other bonds given by the accused in criminal proceedings within this state.

(L. 1953 p. 425 § 18)



Section 548.191 Persons under criminal prosecution in this state at time of requisition.

Effective 28 Aug 1953

Title XXXVII CRIMINAL PROCEDURE

548.191. Persons under criminal prosecution in this state at time of requisition. — If a criminal prosecution has been instituted against such person under the laws of this state and is still pending, the governor, in his discretion, either may surrender him on demand of the executive authority of another state or hold him until he has been tried and discharged or convicted and punished in this state.

(L. 1953 p. 425 § 19)



Section 548.201 Guilt or innocence of accused when inquired into.

Effective 28 Aug 1953

Title XXXVII CRIMINAL PROCEDURE

548.201. Guilt or innocence of accused when inquired into. — The guilt or innocence of the accused as to the crime of which he is charged may not be inquired into by the governor or in any proceeding after the demand for extradition accompanied by a charge of crime in legal form as provided in section 548.191 shall have been presented to the governor, except as it may be involved in identifying the person held as the person charged with the crime.

(L. 1953 p. 425 § 20)

(1953) Question of mistaken identity, while a defense to charge of crime, may not be considered on habeas corpus where person in custody is admittedly person charged therewith. Hayes v. O'Connell (A.), 263 S.W.2d 66.

(1974) Held that failure to have an affidavit made before a magistrate was not grounds for refusal to extradite. Held also that extradition should have been denied because of failure of affidavit to substantially charge him with commission of a crime. Application of Evans (A.), 512 S.W.2d 238.



Section 548.211 Governor may recall warrant or issue alias.

Effective 28 Aug 1953

Title XXXVII CRIMINAL PROCEDURE

548.211. Governor may recall warrant or issue alias. — The governor may recall his warrant of arrest or may issue another warrant whenever he deems proper.

(L. 1953 p. 425 § 21)



Section 548.221 Fugitives from this state — duty of governor.

Effective 28 Aug 1953

Title XXXVII CRIMINAL PROCEDURE

548.221. Fugitives from this state — duty of governor. — Whenever the governor of this state shall demand a person charged with crime or with escaping from confinement or breaking the terms of his bail, probation or parole in this state, from the executive authority of any other state, or from the chief justice or an associate justice of the supreme court of the District of Columbia authorized to receive such demand under the laws of the United States, he shall issue a warrant under the seal of this state, to some agent, commanding him to receive the person so charged if delivered to him and convey him to the proper officer of the county in this state in which the offense was committed.

(L. 1953 p. 425 § 22)



Section 548.231 Application for issuance of requisition — by whom made — contents.

Effective 28 Aug 1953

Title XXXVII CRIMINAL PROCEDURE

548.231. Application for issuance of requisition — by whom made — contents. — 1. When the return to this state of a person charged with crime in this state is required, the prosecuting attorney shall present to the governor his written application for a requisition for the return of the person charged, in which application shall be stated the name of the person so charged, the crime charged against him, the approximate time, place and circumstances of its commission, the state in which he is believed to be, including the location of the accused therein, at the time the application is made and certifying that, in the opinion of the said prosecuting attorney the ends of justice require the arrest and return of the accused to this state for trial and that the proceeding is not instituted to enforce a private claim.

2. When the return to this state is required of a person who has been convicted of a crime in this state and has escaped from confinement or broken the terms of his bail, probation or parole, the prosecuting attorney of the county in which the offense was committed, the parole board, or the warden of the institution or sheriff of the county, from which escape was made, shall present to the governor a written application for a requisition for the return of such person, in which application shall be stated the name of the person, the crime of which he was convicted, the circumstances of his escape from confinement or of the breach of the terms of his bail, probation or parole, the state in which he is believed to be, including the location of the person therein at the time application is made.

3. The application shall be verified by affidavit, shall be executed in duplicate and shall be accompanied by two certified copies of the indictment returned, or information and affidavit filed, or of the complaint made to the judge or associate circuit judge, stating the offense with which the accused is charged, or of the judgment of conviction or of the sentence. The prosecuting officer, parole board, warden or sheriff may also attach such further affidavits and other documents in duplicate as he shall deem proper to be submitted with such application. One copy of the application, with the action of the governor indicated by endorsement thereon, and one of the certified copies of the indictment, complaint, information and affidavits, or of the judgment of conviction or of the sentence shall be filed in the office of the secretary of state, to remain of record in that office. The other copies of all papers shall be forwarded with the governor's requisition.

(L. 1953 p. 425 § 23)



Section 548.241 Costs and expenses.

Effective 01 Jul 1994, see footnote

Title XXXVII CRIMINAL PROCEDURE

548.241. Costs and expenses. — 1. All necessary and proper expenses accruing under section 548.221, upon being ascertained to the satisfaction of the governor, shall be allowed on his certificate and paid out of the state treasury as other demands against the state.

2. All necessary and proper expenses accruing as a result of a person being returned to this state pursuant to the provisions of section 548.243 or 217.810 shall be allowed and paid out of the state treasury as if the person were being returned to this state pursuant to section 548.221.

(L. 1953 p. 425 § 24, A.L. 1957 p. 378, A.L. 1971 S.B. 163, A.L. 1983 H.B. 713 Revision, A.L. 1984 S.B. 611, A.L. 1994 H.B. 1491 & 1134 merged with S.B. 508)

Effective 7-01-94



Section 548.243 Waiver of extradition — costs, how paid — return of person, by whom.

Effective 01 Jul 1994, see footnote

Title XXXVII CRIMINAL PROCEDURE

548.243. Waiver of extradition — costs, how paid — return of person, by whom. — In any criminal proceeding wherein a court in this state has issued a warrant for the arrest of a person and that person was arrested in any other state, territory, or possession of the United States and that person waives extradition and consents to return to this state, the sheriff of the county where the warrant was issued may contract with an agent for the return of such person to this state, or the sheriff or his deputy may return such person to this state. All necessary expenses which would be paid by the state if there had been extradition, incurred by the sheriff, his deputy or an authorized agent in returning the person shall be paid to the sheriff by the state regardless of the ultimate disposition of the criminal proceedings. Such costs after such payment shall be taxed against the person and recovered by the entity paying the same, unless the person is acquitted of the criminal offense charged.

(L. 1969 H.B. 52 § 1, A.L. 1978 S.B. 792, A.L. 1983 H.B. 713 Revision, A.L. 1985 H.B. 698, A.L. 1994 H.B. 1491 & 1134 merged with S.B. 508)

Effective 7-01-94



Section 548.251 Immunity from service of process in certain civil actions.

Effective 28 Aug 1953

Title XXXVII CRIMINAL PROCEDURE

548.251. Immunity from service of process in certain civil actions. — A person brought into this state by, or after waiver of, extradition based on a criminal charge shall not be subject to service of personal process in civil actions arising out of the same facts as the criminal proceedings to answer which he is being or has been returned, until he has been convicted in the criminal proceeding, or, if acquitted, until he has had reasonable opportunity to return to the state from which he was extradited.

(L. 1953 p. 425 § 25)

(1954) Where husband was extradited into this state on criminal charge of nonsupport of wife and child, process served upon him in divorce action pending prosecution on the criminal charge was void and conferred no jurisdiction of the action. State ex rel. Stipec v. Owen (A.), 271 S.W.2d 864.



Section 548.260 Written waiver of extradition proceedings.

Effective 28 Aug 1953

Title XXXVII CRIMINAL PROCEDURE

548.260. Written waiver of extradition proceedings. — 1. Any person arrested in this state charged with having committed any crime in another state or alleged to have escaped from confinement, or broken the terms of his bail, probation or parole may waive the issuance and service of the warrant provided for in sections 548.071 and 548.081 and all other procedure incidental to extradition proceedings, by executing or subscribing in the presence of a judge of any court of record within this state a writing which states that he consents to return to the demanding state; provided, however, that before such waiver shall be executed or subscribed by such person it shall be the duty of such judge to inform such person of his rights to the issuance or service of a warrant of extradition and to obtain a writ of habeas corpus as provided in section 548.101.

2. If and when such consent has been duly executed it shall forthwith be forwarded to the office of the governor of this state and filed therein. The judge shall direct the officer having such person in custody to deliver forthwith such person to the duly accredited agent or agents of the demanding state, and shall deliver or cause to be delivered to such agent or agents a copy of such consent; provided, however, that nothing in this section shall be deemed to limit the rights of the accused person to return voluntarily and without formality to the demanding state, nor shall this waiver procedure be deemed to be an exclusive procedure or to limit the powers, rights or duties of the officers of the demanding state or of this state.

(L. 1953 p. 425 § 26)



Section 548.270 Nonwaiver by this state.

Effective 28 Aug 1953

Title XXXVII CRIMINAL PROCEDURE

548.270. Nonwaiver by this state. — Nothing in this chapter contained shall be deemed to constitute a waiver by this state of its right, power or privilege to try such demanded person for crime committed within this state, or of its right, power or privilege to regain custody of such person by extradition proceedings or otherwise for the purpose of trial, sentence or punishment for any crime committed within this state, nor shall any proceedings had under this chapter which result in, or fail to result in, extradition be deemed a waiver by this state of any of its rights, privileges or jurisdiction in any way whatsoever.

(L. 1953 p. 425 § 27)



Section 548.280 No right of asylum — no immunity from other criminal prosecution while in this state.

Effective 28 Aug 1953

Title XXXVII CRIMINAL PROCEDURE

548.280. No right of asylum — no immunity from other criminal prosecution while in this state. — After a person has been brought back to this state by, or after waiver of extradition proceedings, he may be tried in this state for other crimes which he may be charged with having committed here as well as that specified in the requisition for his extradition.

(L. 1953 p. 425 § 28)



Section 548.290 Interpretation.

Effective 28 Aug 1953

Title XXXVII CRIMINAL PROCEDURE

548.290. Interpretation. — The provisions of this chapter shall be so interpreted and construed as to effectuate the general purposes to make uniform the law of those states which enact it.

(L. 1953 p. 425 § 29)



Section 548.300 Short title.

Effective 28 Aug 1953

Title XXXVII CRIMINAL PROCEDURE

548.300. Short title. — This chapter may be cited as the "Uniform Criminal Extradition Law".

(L. 1953 p. 425 § 32)






Chapter 549 Probation, Pardons and Paroles

Chapter Cross References



Section 549.500 Documents of board to be privileged — exceptions — inspection.

Effective 28 Aug 1995

Title XXXVII CRIMINAL PROCEDURE

549.500. Documents of board to be privileged — exceptions — inspection. — All documents prepared or obtained in the discharge of official duties by any member or employee of the board of probation and parole shall be privileged and shall not be disclosed directly or indirectly to anyone other than members of the board and other authorized employees of the department pursuant to section 217.075. The board may at its discretion permit the inspection of the report or parts thereof by the offender or his attorney or other persons having a proper interest therein.

(L. 1990 H.B. 974 § 1, A.L. 1995 H.B. 424)



Section 549.525 Municipal probation services, fee, Kansas City, exemptions.

Effective 28 Aug 1995

Title XXXVII CRIMINAL PROCEDURE

549.525. Municipal probation services, fee, Kansas City, exemptions. — 1. Any city with a population of more than three hundred fifty thousand inhabitants which is located in more than one county which provides probation services for persons convicted of its ordinance violations may collect from the person placed on probation a fee of ten dollars per month for providing supervision and rehabilitation services.

2. The court may exempt a person from all or part of the contribution required in subsection 1 of this section if it finds any of the following factors exist:

(1) The offender has diligently attempted, but has been unable, to obtain employment which provides him sufficient income to make such payments;

(2) The offender is a student in school, college, university or course of vocational or technical training designed to fit the student for gainful employment. Certification of such student status shall be supplied to the court by the educational institution in which the offender is enrolled;

(3) The offender has an employment handicap, as determined by a physical, psychological or psychiatric examination acceptable to or ordered by the court;

(4) The offender's age prevents him from obtaining employment;

(5) The offender is responsible for the support of dependents, and the payment of such contribution constitutes an undue hardship on the offender;

(6) There are other extenuating circumstances as determined by the court to exempt or partially reduce such payments; or

(7) The offender has been transferred outside the state under an interstate compact adopted pursuant to law.

(L. 1995 H.B. 424 § 7)






Chapter 550 Costs in Criminal Cases

Chapter Cross References



Section 550.010 State or county to pay only reasonable occupancy costs and cost of incarceration.

Effective 01 Jan 1978, see footnote

Title XXXVII CRIMINAL PROCEDURE

550.010. State or county to pay only reasonable occupancy costs and cost of incarceration. — Whenever any person shall be convicted of any crime or misdemeanor he shall be adjudged to pay the costs, and no costs incurred on his part, except fees for the cost of incarceration, including a reasonable sum to cover occupancy costs, shall be paid by the state or county.

(RSMo 1939 § 4220, A.L. 1977 H.B. 427)

Prior revisions: 1929 § 3825; 1919 § 4168; 1909 § 5376

Effective 1-01-78

CROSS REFERENCES:

Defendant liable for keep in jail, 221.070

Defendant's property on conviction bound for payment of costs, executions, 546.860, 546.870



Section 550.020 State to pay certain costs.

Effective 28 Aug 1945

Title XXXVII CRIMINAL PROCEDURE

550.020. State to pay certain costs. — 1. In all capital cases in which the defendant shall be convicted, and in all cases in which the defendant shall be sentenced to imprisonment in the penitentiary, and in cases where such person is convicted of an offense punishable solely by imprisonment in the penitentiary and is sentenced to imprisonment in the county jail, workhouse or reform school because such person is under the age of eighteen years, the state shall pay the costs, if the defendant shall be unable to pay them, except costs incurred on behalf of defendant.

2. And in all cases of felony, when the jury are not permitted to separate, it shall be the duty of the sheriff in charge of the jury, unless otherwise ordered by the court, to supply them with board and lodging during the time they are required by the court to be kept together, for which a reasonable compensation may be allowed, not to exceed three dollars and fifty cents per day for each member of the jury and the officer in charge; and the same shall be taxed as other costs in the case, and the state shall pay such costs, unless in the event of conviction, the same can be made out of the defendant.

(RSMo 1939 § 4221, A.L. 1945 p. 844)

Prior revisions: 1929 § 3826; 1919 § 4169; 1909 § 5377



Section 550.030 County to pay costs, when.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

550.030. County to pay costs, when. — When the defendant is sentenced to imprisonment in the county jail, or to pay a fine, or both, and is unable to pay the costs, the county in which the indictment was found or information filed shall pay the costs, except such as were incurred on the part of the defendant.

(RSMo 1939 § 4222)

Prior revisions: 1929 § 3827; 1919 § 4170; 1909 § 5378

CROSS REFERENCE:

County commission may allow for placing prisoner under irons, 221.150



Section 550.110 Costs taxed against clerk, when.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

550.110. Costs taxed against clerk, when. — All costs unnecessarily incurred by a violation of sections 545.320 and 545.330 shall be taxed against the clerk or associate circuit judge who caused the same.

(RSMo 1939 § 4233)

Prior revisions: 1929 § 3838; 1919 § 4181; 1909 § 5389



Section 550.120 Costs in change of venue — costs defined.

Effective 28 Aug 2001

Title XXXVII CRIMINAL PROCEDURE

550.120. Costs in change of venue — costs defined. — 1. In any criminal or civil case in which a change of venue is taken from one county to any other county, and whenever a prisoner shall, for any cause, be confined in the jail of one county, such costs shall be paid by the county in which the case, indictment or information was originally instituted to the county in which the case is actually tried or where the prisoner is confined, except when such case is transferred for improper venue. In all cases where fines are imposed upon conviction under such indictments or prosecutions, or penalties or forfeitures of penal bonds in criminal cases, are collected, by civil action or otherwise, payable to the county, such fines, penalties and forfeitures shall be paid into the treasury of the county where such indictment or information was originally found or such prosecution originally instituted, for the benefit of the public school fund of the county.

2. The term "costs" as used in this section means:

(1) All items, services and other matters defined as costs under any other provisions of law relating to criminal or civil procedures;

(2) All moneys expended as salaries of persons directly related to the care of criminal defendants, security of the court, security of the jury and the room and board thereof, transportation of the jury, security and room and board of witnesses, and the processing of the cause, paid or payable out of the county treasury to which venue has been changed;

(3) All expenses of whatever nature incurred by a county as the result of jury selection and service pursuant to the provisions of chapter 494;

(4) Any other expense directly related to the trial and prosecution of such criminal charge found necessary by the trial judge hearing the case.

(RSMo 1939 § 4241, A.L. 1989 H.B. 258, A.L. 2001 S.B. 267)

Prior revisions: 1929 § 3846; 1919 § 4189; 1909 § 5397

CROSS REFERENCES:

Change of venue, costs, generally, 545.620

Costs of commitment and support of prisoner when removed from county, 221.260



Section 550.130 Judge and prosecuting attorney to certify cost bill.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

550.130. Judge and prosecuting attorney to certify cost bill. — The bill of costs in any case, as provided for in section 550.120, shall be certified to by the judge and prosecuting attorney, as now provided by law, and shall be presented to the county commission in which the indictment was originally found, or proceedings instituted, and shall thereupon be paid as if the cause had been tried or otherwise disposed of in said county.

(RSMo 1939 § 4242)

Prior revisions: 1929 § 3847; 1919 § 4190; 1909 § 5398



Section 550.140 Clerk to make out fee bills.

Effective 28 Aug 1999

Title XXXVII CRIMINAL PROCEDURE

550.140. Clerk to make out fee bills. — The clerk of the court in which any criminal cause shall have been determined or continued generally shall, immediately after the adjournment of the court and before the next succeeding term, calculate all costs which have accrued in the case. If the state or county is liable under the provisions of this chapter for costs or any part thereof, he shall make out and deliver forthwith to the prosecuting attorney of said county a complete fee bill, specifying each item of services and the fee therefor. The circuit clerk shall prepare a bill against the state containing only costs which are payable to the county.

(RSMo 1939 § 4236, A.L. 1999 S.B. 1, et al.)

Prior revisions: 1929 § 3841; 1919 § 4184; 1909 § 5392

CROSS REFERENCES:

Clerk's fees, collection and disposition of, Chap. 483

Clothing and medical attention for jail prisoner taxed as costs, when, 221.120

Court reporter's fees, 488.2250, 488.2253

Preliminary hearing expenses taxed as costs, when, 544.300

Sheriff's fees, Chap. 57

Witness fees, 491.280



Section 550.150 Names of witnesses certified.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

550.150. Names of witnesses certified. — The clerk shall attach to each fee bill a certified copy of the names of all witnesses endorsed on the indictment or information and all orders of the prosecuting attorney and affidavits of the prosecutor as provided for in section 545.320, and no costs shall be paid any state witness not therein.

(RSMo 1939 § 4230)

Prior revisions: 1929 § 3835; 1919 § 4178; 1909 § 5386



Section 550.160 Certain officers not to receive witness fees.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

550.160. Certain officers not to receive witness fees. — No officer, appointee or employee holding a state, county, township or municipal office, including police officers and policemen, either by election or appointment, shall claim, be allowed or receive any fee or compensation as a witness for testifying before a coroner's inquest, grand jury, or in any criminal cases. All officers, appointees and employees as aforesaid, shall be compelled to attend the trial of all criminal cases, coroner's inquest and grand juries, when legally subpoenaed; provided, that the provisions of this section shall not apply to any officer who is a witness in any case where the residence of such officer is five miles from the place where the trial or coroner's inquest is held, or where the grand jury is in session.

(RSMo 1939 § 4232)

Prior revisions: 1929 § 3837; 1919 § 4180; 1909 § 5388



Section 550.170 Costs of three witnesses allowed.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

550.170. Costs of three witnesses allowed. — The judge and prosecuting attorney shall in no case tax the state or county with more than the costs of three witnesses to establish any one fact, nor with the costs of witnesses unnecessarily summoned and not examined, but the costs of such surplus or unnecessary witnesses shall, in the discretion of the court, be taxed against the party or attorney causing them to be summoned.

(RSMo 1939 § 4245)

Prior revisions: 1929 § 3850; 1919 § 4193; 1909 § 5401



Section 550.180 Clerk liable for neglect, when.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

550.180. Clerk liable for neglect, when. — If any clerk shall fail to tax the costs and make out a proper fee bill, or shall willfully neglect to perform any duty required of him in sections 550.140 and 550.190, he shall be liable to the person injured by such neglect in treble the amount of costs to which the party is entitled in the cause, and the court shall give judgment therefor against the clerk, on motion of the party entitled thereto; provided, that the party asking such judgment shall give two days' notice of such motion, which may be served on the clerk or his deputy.

(RSMo 1939 § 4238)

Prior revisions: 1929 § 3843; 1919 § 4186; 1909 § 5394



Section 550.190 Examination and certification of fee bill, by whom.

Effective 01 Jul 2006, see footnote

Title XXXVII CRIMINAL PROCEDURE

550.190. Examination and certification of fee bill, by whom. — The prosecuting attorney shall strictly examine each bill of costs which shall be delivered to him, as provided in section 550.140, for allowance against the state or county, and shall ascertain as far as possible whether the services have been rendered for which the charges are made, and whether the fees charged are expressly given by law for such services, or whether greater charges are made than the law authorizes. If the fee bill has been made out according to law, or if not, after correcting all errors therein, he shall report the same to the judge of the court, either in term or in vacation, and if the same appears to be formal and correct, the judge and prosecuting attorney shall certify to the director of the department of corrections, or clerk of the county commission, accordingly as the state or county is liable, the amount of costs due by the state or county on the fee bill, and deliver the same to the clerk who made it out, to be collected without delay, and paid over to those entitled to the fees allowed.

(RSMo 1939 § 4237, A. 1949 H.B. 2146, A.L. 2006 S.B. 870)

Prior revisions: 1929 § 3842; 1919 § 4185; 1909 § 5393

Effective 7-01-06



Section 550.200 Original fee bill to director of department of corrections or county commission.

Effective 01 Jul 2006, see footnote

Title XXXVII CRIMINAL PROCEDURE

550.200. Original fee bill to director of department of corrections or county commission. — The original fee bill, signed by the judge and prosecuting attorney, shall be sent by the clerk to the director of the department of corrections or county commission, as the case may be, and the clerk shall make out, under his hand and seal, a true and certified copy of the same, which shall be carefully preserved by the clerk in his office, and shall be prima facie evidence of the facts therein stated.

(RSMo 1939 § 4243, A. 1949 H.B. 2146, A.L. 2006 S.B. 870)

Prior revisions: 1929 § 3848; 1919 § 4191; 1909 § 5399

Effective 7-01-06



Section 550.210 Fee bill, how certified — information required.

Effective 01 Jul 2006, see footnote

Title XXXVII CRIMINAL PROCEDURE

550.210. Fee bill, how certified — information required. — When a fee bill shall be certified to the director of the department of corrections for payment, the certificate of the judge and prosecuting attorney shall contain a statement of the following facts: that they have strictly examined the bill of costs; that the defendant was convicted or acquitted, and if convicted, the nature and extent of punishment assessed, or the cause continued generally, as the case may be; that the offense charged is a capital one, or punishable solely by imprisonment in the penitentiary, as the case may be; that the services were rendered for which charges are made, and that the fees charged are expressly authorized by law, and that they are properly taxed against the proper party, and that the fees of no more than three witnesses to prove any one fact are allowed. In cases in which the defendant is convicted, the judge and prosecuting attorney shall certify, in addition to the foregoing facts, that the defendant is insolvent, and that no costs charged in the fee bill, fees for the cost of incarceration, including a reasonable sum to cover occupancy costs, excepted, were incurred on the part of the defendant.

(RSMo 1939 § 4239, A. 1949 H.B. 2146, A.L. 1977 H.B. 427, A.L. 2006 S.B. 870)

Prior revisions: 1929 § 3844; 1919 § 4187; 1909 § 5395

Effective 7-01-06



Section 550.220 Fee bill certified to county commission — penalty.

Effective 01 Jul 2006, see footnote

Title XXXVII CRIMINAL PROCEDURE

550.220. Fee bill certified to county commission — penalty. — Each and every bill of costs presented to any county commission for allowance shall be examined and certified to by the judge and prosecuting attorney in the same manner, all necessary charges excepted, as provided for certifying bills of costs to the director of the department of corrections for payment; and any county commissioner who shall pay, or vote to pay, any costs incurred in any criminal case or proceeding, unless the same is so certified to, shall be adjudged guilty of a misdemeanor.

(RSMo 1939 § 4240, A. 1949 H.B. 2146, A.L. 2006 S.B. 870)

Prior revisions: 1929 § 3845; 1919 § 4188; 1909 § 5396

Effective 7-01-06



Section 550.230 Subsequent fee bill, when issued.

Effective 01 Jul 2006, see footnote

Title XXXVII CRIMINAL PROCEDURE

550.230. Subsequent fee bill, when issued. — When the clerk shall send a bill of costs to the director of the department of corrections or county commission, as provided in section 550.200, he shall expressly state in his certificate that he has not at any previous time certified or sent a copy of the same bill, or part thereof, for payment; provided, that if the clerk shall, by oversight or mistake, fail to include any costs properly chargeable against the state or county in any fee bill, he may make out and present, as herein provided for making out bills of costs, a supplemental bill for the costs so omitted; provided, that the clerk shall in no case charge or receive any fee or fees whatsoever for the issuance of such supplemental fee bill.

(RSMo 1939 § 4244, A. 1949 H.B. 2146, A.L. 2006 S.B. 870)

Prior revisions: 1929 § 3849; 1919 § 4192; 1909 § 5400

Effective 7-01-06



Section 550.240 Fee bill from cases before associate circuit judge.

Effective 28 Aug 1999

Title XXXVII CRIMINAL PROCEDURE

550.240. Fee bill from cases before associate circuit judge. — In all criminal cases which have been finally determined before an associate circuit judge in which the county shall be liable for any costs incurred therein, the clerk responsible for collecting fees in cases determined by such judge shall certify a complete itemized fee bill thereof to the county commission for payment, which fee bill shall be examined and audited by the prosecuting attorney and the judge. Whenever the state shall be liable under any law for costs incurred in any examination of a felony before any associate circuit judge, or in any misdemeanor case which is not finally determined before an associate circuit judge, the clerk serving such judge shall calculate, certify and return to the clerk of the circuit court of the county a complete statement of costs, specifying each item of service and the fee therefor, together with all the papers and docket entries in the case. The clerk of the circuit court shall thereupon make out a fee bill of all such costs which are legally chargeable against the state or county, which shall be examined by the prosecuting attorney. The circuit clerk shall prepare a bill against the state containing only costs which are payable to the county. All such fee bills shall thereafter be proceeded with in all respects as in the case of fee bills for costs incurred in cases before circuit judges.

(RSMo 1939 § 4246, A.L. 1951 p. 461, A.L. 1978 H.B. 1634, A.L. 1999 S.B. 1, et al.)

Prior revisions: 1929 § 3851; 1919 § 4194; 1909 § 5402



Section 550.260 Copy of court cost bill filed with treasurer — warrants — criminal court cost bills recorded.

Effective 01 Jul 2006, see footnote

Title XXXVII CRIMINAL PROCEDURE

550.260. Copy of court cost bill filed with treasurer — warrants — criminal court cost bills recorded. — 1. All criminal court cost bills shall be certified for payment as herein provided, and in addition thereto the circuit clerks of each county shall make copies of all original criminal court cost bills certified to the director of the department of corrections for payment, and shall file the same with the treasurers of their respective counties, and the city of St. Louis, at the time of transmitting the original for payment.

2. When criminal court cost bills are certified to the director of the department of corrections, warrants shall be drawn on the state treasurer as provided by law, provided that the amounts due to the state contained within such criminal court cost bills may be withheld by the state before payment is made to the counties. Costs payable to the state contained in such criminal costs bills shall not be reimbursed to the counties, but the county shall be reimbursed only for those costs payable to the county. Payment shall be transmitted to the treasurer of the county from whence the bill originated, or the city of St. Louis. When any criminal cost bill shall be certified to the county commission or the comptroller of the city of St. Louis for payment, the county clerk, or the comptroller of the city of St. Louis, when the same is allowed, shall draw a warrant on the county treasurer or city treasurer in payment thereof, and deliver the same to the county treasurer, or to the treasurer of the city of St. Louis, together with a list of the names of the various parties to whom the fees are due, stating the amount due each person.

3. The treasurers, on receipt of any such warrants and criminal court cost bills, shall record the criminal court cost bills in a well-bound book arranged with appropriate headings, so that the same shall correspond, as near as may be, with the accounts required to be kept by other officers in section 50.470.

(RSMo 1939 § 4248, A. 1949 H.B. 2146, A.L. 1996 S.B. 869, A.L. 1999 S.B. 1, et al., A.L. 2006 S.B. 870)

Prior revisions: 1929 § 3853; 1919 § 4196; 1909 § 5404

Effective 7-01-06



Section 550.270 Payment of fees — deductions.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

550.270. Payment of fees — deductions. — The county treasurers shall pay out all such fees to the proper owners as the same may be called for; provided, that before any such fees shall be paid the party to whom the same is due shall furnish satisfactory evidence to the treasurer that he or she, as the case may be, is not at the time indebted to the state or county, on account of delinquent back taxes, or is indebted to the state or county on account of any fine, penalty, forfeitures or forfeited recognizances or costs for a violation of any criminal statute of this state, or for contempt of any court, no matter if the same shall have been paid by oath of insolvency as provided by law; or is indebted to the state or any county on account of any funds coming to his hands by reason of any public office; provided further, that after deducting the amount of the indebtedness of the claimant, if any, on account of any or all of the various causes herein enumerated, the treasurer shall pay him the balance, giving duplicate receipts for the separate amounts paid, one of which shall be filed with the county clerk, who shall charge the treasurer with the same, but if the indebtedness of the claimant equals or exceeds the amount of his fees, the treasurer shall give him credit for the amount of his fees, stating on what account, and shall make duplicate receipts for the same, one of which he shall deliver to the claimant and the other he shall file with the county clerk, who shall charge the treasurer with all such receipts, and in his regular settlements with the county commission the treasurer shall make a full and complete exhibit of all his acts and doings under sections 550.260 to 550.300.

(RSMo 1939 § 4249)

Prior revisions: 1929 § 3854; 1919 § 4197; 1909 § 5405



Section 550.280 Certain fees deemed criminal costs.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

550.280. Certain fees deemed criminal costs. — All fees due witnesses before the grand jury, and all fees due jurors in any criminal case, and all fees accruing in any inquest case where the verdict of the jury is that the deceased came to death by other than unavoidable accident or natural causes, shall be deemed criminal costs, and shall be paid in like manner and shall be subject to all the offsets herein provided for.

(RSMo 1939 § 4250)

Prior revisions: 1929 § 3855; 1919 § 4198; 1909 § 5406

(1963) This section held to authorize taxation of jury fees and mileage of jurors to defendant convicted following plea of nolo contendere. State v. Norman (A.), 371 S.W.2d 41.



Section 550.290 Fees not negotiable or assignable — exception.

Effective 28 Aug 1939

Title XXXVII CRIMINAL PROCEDURE

550.290. Fees not negotiable or assignable — exception. — In order to make said sections 550.260 to 550.300 effective, it is hereby declared that all fees due by the state or county on account of any criminal case, or due witnesses before the grand jury, or as a juror or witness in an inquest, shall not be negotiable or assignable except subject to all the setoffs herein provided for, and that the state and county holds a prior lien on the same for the purpose of indemnification against loss by reason of the nonpayment of personal back taxes, and for the payment of the fines, penalties, forfeitures and costs herein mentioned.

(RSMo 1939 § 4252)

Prior revisions: 1929 § 3857; 1919 § 4200; 1909 § 5408



Section 550.300 Disposition of court costs by county treasurers.

Effective 01 Jul 1997, see footnote

Title XXXVII CRIMINAL PROCEDURE

550.300. Disposition of court costs by county treasurers. — At the end of each term of court after the receipt of each criminal court cost bill from either the state auditor or the county clerk, the treasurer shall strike a balance of the same, and shall turn over the amounts collected on account of the various items of indebtedness herein mentioned to the various funds to which they belong or in the manner provided by sections 488.010 to 488.020*. And all uncalled for fees paid by the state shall be promptly transmitted to the state director of revenue who shall deposit the same in the state treasury, and those paid by the county shall be turned over to the credit of the county revenue fund.

(RSMo 1939 § 4251, A.L. 1947 V. I p. 260, A.L. 1996 S.B. 869)

Prior revisions: 1929 § 3856; 1919 § 4199; 1909 § 5407

Effective 7-01-97

*Words "section 514.015" appear in original rolls, which was changed to effectuate the court cost bill.



Section 550.310 Judge or other officer violating law, how punished.

Effective 02 Jan 1979, see footnote

Title XXXVII CRIMINAL PROCEDURE

550.310. Judge or other officer violating law, how punished. — Every judge, prosecuting attorney, clerk or judge who shall knowingly violate any provision of this chapter shall be deemed guilty of a misdemeanor and, upon conviction, shall be fined not exceeding one thousand dollars.

(L. 1978 H.B. 1634)

Effective 1-02-79






Chapter 551 Relief of Insolvents Confined on Criminal Process

Section 551.150 Insolvency relief law not applicable (St. Louis).

Effective 02 Jan 1979, see footnote

Title XXXVII CRIMINAL PROCEDURE

551.150. Insolvency relief law not applicable (St. Louis). — No person convicted in the circuit court of the city of St. Louis of a misdemeanor under the laws of this state, and sentenced to the payment of a fine, and the costs therein accrued, shall be allowed to avail himself of the provisions of any law for the relief of insolvents confined on criminal process.

(L. 1978 H.B. 1634)

Effective 1-02-79






Chapter 552 Criminal Proceedings Involving Mental Illness

Chapter Cross References



Section 552.010 Mental disease or defect defined.

Effective 28 Aug 1969

Title XXXVII CRIMINAL PROCEDURE

552.010. Mental disease or defect defined. — The terms "mental disease or defect" include congenital and traumatic mental conditions as well as disease. They do not include an abnormality manifested only by repeated criminal or otherwise antisocial conduct, whether or not such abnormality may be included under mental illness, mental disease or defect in some classifications of mental abnormality or disorder. The terms "mental disease or defect" do not include alcoholism without psychosis or drug abuse without psychosis or an abnormality manifested only by criminal sexual psychopathy as defined in section 202.700, nor shall anything in this chapter be construed to repeal or modify the provisions of sections 202.700 to 202.770.

(L. 1963 p. 674 § 1, A.L. 1969 p. 572)

(1965) This section's use of the term “mental disease or defect” was not intended to designate any specific form or forms or medical classification of mental disease, but merely means a mind sufficiently disordered to cause the results indicated. State v. Garrett (Mo.), 391 S.W.2d 235.

(1975) Proper lay or medical testimony of drug addiction is admissible to show extenuating or mitigating circumstances during parole revocation. Reiter v. Camp (A.), 518 S.W.2d 82.

(1978) Loss of memory due to physical injury prevented defendant from assisting in his defense and even though he understood proceedings against him, he could not be tried. State ex rel. Sisco v. Buford (Mo.), 559 S.W.2d 747.



Section 552.015 Evidence of mental disease or defect, admissible, when.

Effective 28 Aug 2011

Title XXXVII CRIMINAL PROCEDURE

552.015. Evidence of mental disease or defect, admissible, when. — 1. Evidence that the defendant did or did not suffer mental disease or defect shall not be admissible in a criminal prosecution except as provided in this section.

2. Evidence that the defendant did or did not suffer from a mental disease or defect shall be admissible in a criminal proceeding:

(1) To determine whether the defendant lacks capacity to understand the proceedings against him or to assist in his own defense as provided in section 552.020;

(2) To determine whether the defendant is criminally responsible as provided in section 552.030;

(3) To determine whether a person committed to the director of the department of mental health pursuant to this chapter shall be released as provided in section 552.040;

(4) To determine if a person in the custody of any correctional institution needs care in a mental hospital as provided in section 552.050;

(5) To determine whether a person condemned to death shall be executed as provided in sections 552.060 and 552.070;

(6) To determine whether or not the defendant, if found guilty, should be sentenced to death as provided in chapter 558;

(7) To determine the appropriate disposition of a defendant, if guilty, as provided in sections 557.011 and 557.031;

(8) To prove that the defendant did or did not have a state of mind which is an element of the offense;

(9) To determine if the defendant, if found not guilty by reason of mental disease or defect, should be immediately conditionally released by the court under the provisions of section 552.040 to the community or committed to a mental health or developmental disability facility. This question shall not be asked regarding defendants charged with any of the dangerous felonies as defined in section 556.061, or with those crimes set forth in subsection 11 of section 552.040, or the attempts thereof.

(L. 1985 S.B. 265 § 552.090, A.L. 1994 S.B. 763, A.L. 2011 H.B. 555 merged with H.B. 648)



Section 552.020 Lack of mental capacity bar to trial or conviction — psychiatric examination, when, report of — plea of not guilty by reason of mental disease, supporting pretrial evaluation, conditions of release — commitment to hospital, when — statements of accused inadmissible, when — jury may be impaneled to determine mental fitness.

Effective 28 Aug 2011

Title XXXVII CRIMINAL PROCEDURE

552.020. Lack of mental capacity bar to trial or conviction — psychiatric examination, when, report of — plea of not guilty by reason of mental disease, supporting pretrial evaluation, conditions of release — commitment to hospital, when — statements of accused inadmissible, when — jury may be impaneled to determine mental fitness. — 1. No person who as a result of mental disease or defect lacks capacity to understand the proceedings against him or to assist in his own defense shall be tried, convicted or sentenced for the commission of an offense so long as the incapacity endures.

2. Whenever any judge has reasonable cause to believe that the accused lacks mental fitness to proceed, he shall, upon his own motion or upon motion filed by the state or by or on behalf of the accused, by order of record, appoint one or more private psychiatrists or psychologists, as defined in section 632.005, or physicians with a minimum of one year training or experience in providing treatment or services to persons with an intellectual disability or developmental disability or mental illness, who are neither employees nor contractors of the department of mental health for purposes of performing the examination in question, to examine the accused; or shall direct the director to have the accused so examined by one or more psychiatrists or psychologists, as defined in section 632.005, or physicians with a minimum of one year training or experience in providing treatment or services to persons with an intellectual disability, developmental disability, or mental illness. The order shall direct that a written report or reports of such examination be filed with the clerk of the court. No private physician, psychiatrist, or psychologist shall be appointed by the court unless he has consented to act. The examinations ordered shall be made at such time and place and under such conditions as the court deems proper; except that, if the order directs the director of the department to have the accused examined, the director, or his designee, shall determine the time, place and conditions under which the examination shall be conducted. The order may include provisions for the interview of witnesses and may require the provision of police reports to the department for use in evaluations. The department shall establish standards and provide training for those individuals performing examinations pursuant to this section and section 552.030. No individual who is employed by or contracts with the department shall be designated to perform an examination pursuant to this chapter unless the individual meets the qualifications so established by the department. Any examination performed pursuant to this subsection shall be completed and filed with the court within sixty days of the order unless the court for good cause orders otherwise. Nothing in this section or section 552.030 shall be construed to permit psychologists to engage in any activity not authorized by chapter 337. One pretrial evaluation shall be provided at no charge to the defendant by the department. All costs of subsequent evaluations shall be assessed to the party requesting the evaluation.

3. A report of the examination made under this section shall include:

(1) Detailed findings;

(2) An opinion as to whether the accused has a mental disease or defect;

(3) An opinion based upon a reasonable degree of medical or psychological certainty as to whether the accused, as a result of a mental disease or defect, lacks capacity to understand the proceedings against him or to assist in his own defense;

(4) A recommendation as to whether the accused should be held in custody in a suitable hospital facility for treatment pending determination, by the court, of mental fitness to proceed; and

(5) A recommendation as to whether the accused, if found by the court to be mentally fit to proceed, should be detained in such hospital facility pending further proceedings.

4. If the accused has pleaded lack of responsibility due to mental disease or defect or has given the written notice provided in subsection 2 of section 552.030, the court shall order the report of the examination conducted pursuant to this section to include, in addition to the information required in subsection 3 of this section, an opinion as to whether at the time of the alleged criminal conduct the accused, as a result of mental disease or defect, did not know or appreciate the nature, quality, or wrongfulness of his conduct or as a result of mental disease or defect was incapable of conforming his conduct to the requirements of law. A plea of not guilty by reason of mental disease or defect shall not be accepted by the court in the absence of any such pretrial evaluation which supports such a defense. In addition, if the accused has pleaded not guilty by reason of mental disease or defect, and the alleged crime is not a dangerous felony as defined in section 556.061, or those crimes set forth in subsection 11 of section 552.040, or the attempts thereof, the court shall order the report of the examination to include an opinion as to whether or not the accused should be immediately conditionally released by the court pursuant to the provisions of section 552.040 or should be committed to a mental health or developmental disability facility. If such an evaluation is conducted at the direction of the director of the department of mental health, the court shall also order the report of the examination to include an opinion as to the conditions of release which are consistent with the needs of the accused and the interest of public safety, including, but not limited to, the following factors:

(1) Location and degree of necessary supervision of housing;

(2) Location of and responsibilities for appropriate psychiatric, rehabilitation and aftercare services, including the frequency of such services;

(3) Medication follow-up, including necessary testing to monitor medication compliance;

(4) At least monthly contact with the department's forensic case monitor;

(5) Any other conditions or supervision as may be warranted by the circumstances of the case.

5. If the report contains the recommendation that the accused should be committed to or held in a suitable hospital facility pending determination of the issue of mental fitness to proceed, and if the accused is not admitted to bail or released on other conditions, the court may order that the accused be committed to or held in a suitable hospital facility pending determination of the issue of mental fitness to proceed.

6. The clerk of the court shall deliver copies of the report to the prosecuting or circuit attorney and to the accused or his counsel. The report shall not be a public record or open to the public. Within ten days after the filing of the report, both the defendant and the state shall, upon written request, be entitled to an order granting them an examination of the accused by a psychiatrist or psychologist, as defined in section 632.005, or a physician with a minimum of one year training or experience in providing treatment or services to persons with an intellectual disability or developmental disability or mental illness, of their own choosing and at their own expense. An examination performed pursuant to this subsection shall be completed and a report filed with the court within sixty days of the date it is received by the department or private psychiatrist, psychologist or physician unless the court, for good cause, orders otherwise. A copy shall be furnished the opposing party.

7. If neither the state nor the accused nor his counsel requests a second examination relative to fitness to proceed or contests the findings of the report referred to in subsections 2 and 3 of this section, the court may make a determination and finding on the basis of the report filed or may hold a hearing on its own motion. If any such opinion is contested, the court shall hold a hearing on the issue. The court shall determine the issue of mental fitness to proceed and may impanel a jury of six persons to assist in making the determination. The report or reports may be received in evidence at any hearing on the issue but the party contesting any opinion therein shall have the right to summon and to cross-examine the examiner who rendered such opinion and to offer evidence upon the issue.

8. At a hearing on the issue pursuant to subsection 7 of this section, the accused is presumed to have the mental fitness to proceed. The burden of proving that the accused does not have the mental fitness to proceed is by a preponderance of the evidence and the burden of going forward with the evidence is on the party raising the issue. The burden of going forward shall be on the state if the court raises the issue.

9. If the court determines that the accused lacks mental fitness to proceed, the criminal proceedings shall be suspended and the court shall commit him to the director of the department of mental health.

10. Any person committed pursuant to subsection 9 of this section shall be entitled to the writ of habeas corpus upon proper petition to the court that committed him. The issue of the mental fitness to proceed after commitment under subsection 9 of this section may also be raised by a motion filed by the director of the department of mental health or by the state, alleging the mental fitness of the accused to proceed. A report relating to the issue of the accused's mental fitness to proceed may be attached thereto. If the motion is not contested by the accused or his counsel or if after a hearing on a motion the court finds the accused mentally fit to proceed, or if he is ordered discharged from the director's custody upon a habeas corpus hearing, the criminal proceedings shall be resumed.

11. The following provisions shall apply after a commitment as provided in this section:

(1) Six months after such commitment, the court which ordered the accused committed shall order an examination by the head of the facility in which the accused is committed, or a qualified designee, to ascertain whether the accused is mentally fit to proceed and if not, whether there is a substantial probability that the accused will attain the mental fitness to proceed to trial in the foreseeable future. The order shall direct that written report or reports of the examination be filed with the clerk of the court within thirty days and the clerk shall deliver copies to the prosecuting attorney or circuit attorney and to the accused or his counsel. The report required by this subsection shall conform to the requirements under subsection 3 of this section with the additional requirement that it include an opinion, if the accused lacks mental fitness to proceed, as to whether there is a substantial probability that the accused will attain the mental fitness to proceed in the foreseeable future;

(2) Within ten days after the filing of the report, both the accused and the state shall, upon written request, be entitled to an order granting them an examination of the accused by a psychiatrist or psychologist, as defined in section 632.005, or a physician with a minimum of one year training or experience in providing treatment or services to persons with an intellectual disability or developmental disability or mental illness, of their own choosing and at their own expense. An examination performed pursuant to this subdivision shall be completed and filed with the court within thirty days unless the court, for good cause, orders otherwise. A copy shall be furnished to the opposing party;

(3) If neither the state nor the accused nor his counsel requests a second examination relative to fitness to proceed or contests the findings of the report referred to in subdivision (1) of this subsection, the court may make a determination and finding on the basis of the report filed, or may hold a hearing on its own motion. If any such opinion is contested, the court shall hold a hearing on the issue. The report or reports may be received in evidence at any hearing on the issue but the party contesting any opinion therein relative to fitness to proceed shall have the right to summon and to cross-examine the examiner who rendered such opinion and to offer evidence upon the issue;

(4) If the accused is found mentally fit to proceed, the criminal proceedings shall be resumed;

(5) If it is found that the accused lacks mental fitness to proceed but there is a substantial probability the accused will be mentally fit to proceed in the reasonably foreseeable future, the court shall continue such commitment for a period not longer than six months, after which the court shall reinstitute the proceedings required under subdivision (1) of this subsection;

(6) If it is found that the accused lacks mental fitness to proceed and there is no substantial probability that the accused will be mentally fit to proceed in the reasonably foreseeable future, the court shall dismiss the charges without prejudice and the accused shall be discharged, but only if proper proceedings have been filed under chapter 632 or chapter 475, in which case those sections and no others will be applicable. The probate division of the circuit court shall have concurrent jurisdiction over the accused upon the filing of a proper pleading to determine if the accused shall be involuntarily detained under chapter 632, or to determine if the accused shall be declared incapacitated under chapter 475, and approved for admission by the guardian under section 632.120 or 633.120, to a mental health or developmental disability facility. When such proceedings are filed, the criminal charges shall be dismissed without prejudice if the court finds that the accused is mentally ill and should be committed or that he is incapacitated and should have a guardian appointed. The period of limitation on prosecuting any criminal offense shall be tolled during the period that the accused lacks mental fitness to proceed.

12. If the question of the accused's mental fitness to proceed was raised after a jury was impaneled to try the issues raised by a plea of not guilty and the court determines that the accused lacks the mental fitness to proceed or orders the accused committed for an examination pursuant to this section, the court may declare a mistrial. Declaration of a mistrial under these circumstances, or dismissal of the charges pursuant to subsection 11 of this section, does not constitute jeopardy, nor does it prohibit the trial, sentencing or execution of the accused for the same offense after he has been found restored to competency.

13. The result of any examinations made pursuant to this section shall not be a public record or open to the public.

14. No statement made by the accused in the course of any examination or treatment pursuant to this section and no information received by any examiner or other person in the course thereof, whether such examination or treatment was made with or without the consent of the accused or upon his motion or upon that of others, shall be admitted in evidence against the accused on the issue of guilt in any criminal proceeding then or thereafter pending in any court, state or federal. A finding by the court that the accused is mentally fit to proceed shall in no way prejudice the accused in a defense to the crime charged on the ground that at the time thereof he was afflicted with a mental disease or defect excluding responsibility, nor shall such finding by the court be introduced in evidence on that issue nor otherwise be brought to the notice of the jury.

(L. 1963 p. 674 § 2, A.L. 1969 p. 572, A.L. 1971 S.B. 171, A.L. 1980 H.B. 1724, A.L. 1985 S.B. 265, A.L. 1994 S.B. 763, A.L. 1997 S.B. 56, A.L. 2011 H.B. 555 merged with H.B. 648)

(1972) Where a copy of report of mental examination was furnished to prosecutor and contained a statement of facts made by appellant to the doctor concerning the crime with which he was charged but there was nothing in record, and appellant pointed to nothing, indicating that prosecutor thereby obtained information concerning the case not otherwise available to him, court did not err in failing to dismiss information. State v. Franklin (Mo.), 482 S.W.2d 420.

(1972) This section does not apply to post trial procedure. A conviction while defendant is legally incompetent violates due process. Brown v. State (Mo.), 485 S.W.2d 424.

(1973) State may not order commitment without express written notice that no other defense exists. Ex parte Kent (Mo.), 490 S.W.2d 649; Cert. denied 94 S.Ct. 596.

(1973) Attempted suicide during trial did not require trial judge to order psychiatric examination under this section. Scope of discretion of trial judge discussed. Drope v. State (A.), 498 S.W.2d 838.

(1973) Held that pretrial psychiatric examination report became a record in the criminal proceeding and court could take judicial notice of its contents when considering a motion to vacate. State v. Conner (A.), 500 S.W.2d 300.

(1975) After receiving report of psychiatric examination indicating defendant's competency, his attorney was under no duty to contest the results and in order to charge his attorney with ineffective assistance defendant movant is required to show some basis for questioning the report. Shubert v. State (A.), 518 S.W.2d 326

(1975) This section constitutionally adequate to protect rights of accused. Suicide attempt during trial and psychiatric information available prior to trial together with testimony as to “strange behavior” creates a sufficient doubt of competence so as to require further inquiry on the question of competence. Drope v. Missouri (U.S.), 95 S.Ct. 896.

(1975) Magistrate at preliminary hearing has jurisdiction to inquire into accused's mental fitness to proceed. State v. Morgett (A.), 526 S.W.2d 434.

(1976) Held, examination by osteopath who was not a “licensed psychiatrist” met the requirements of this section. State v. Mullen (A.), 532 S.W.2d 794.

(1976) Held, defendant is entitled to a competency hearing even though motion was not filed until day of trial. Motion may be made anytime prior to sentencing. State v. Carroll (A.), 543 S.W.2d 48.

(1976) Held, that if report is contested the court must hold a competency hearing. State v. Carroll (A.), 543 S.W.2d 48.

(1977) Defense counsel should be allowed to express opinion as to defendant's competency to stand trial. Issue of competency is not waived by going to trial since a mental incompetent lacks capacity to understand a right, much less give it up. State v. Clark (A.), 546 S.W.2d 455.

(1981) The accused, for the purpose of attempting to establish his partial responsibility or his diminished capacity, may introduce evidence obtained in the section 552.020 examination. State v. Strubberg (Mo.), 616 S.W.2d 809.



Section 552.030 Mental disease or defect, not guilty plea based on, pretrial investigation — evidence — notice of defense — examination, reports confidential — statements not admissible, exception — presumption of competency — verdict contents — order of commitment to department.

Effective 28 Aug 2011

Title XXXVII CRIMINAL PROCEDURE

552.030. Mental disease or defect, not guilty plea based on, pretrial investigation — evidence — notice of defense — examination, reports confidential — statements not admissible, exception — presumption of competency — verdict contents — order of commitment to department. — 1. A person is not responsible for criminal conduct if, at the time of such conduct, as a result of mental disease or defect such person was incapable of knowing and appreciating the nature, quality, or wrongfulness of such person's conduct.

2. Evidence of mental disease or defect excluding responsibility shall not be admissible at trial of the accused unless the accused, at the time of entering such accused's plea to the charge, pleads not guilty by reason of mental disease or defect excluding responsibility, or unless within ten days after a plea of not guilty, or at such later date as the court may for good cause permit, the accused files a written notice of such accused's purpose to rely on such defense. Such a plea or notice shall not deprive the accused of other defenses. The state may accept a defense of mental disease or defect excluding responsibility, whether raised by plea or written notice, if the accused has no other defense and files a written notice to that effect. The state shall not accept a defense of mental disease or defect excluding responsibility in the absence of any pretrial evaluation as described in this section or section 552.020. Upon the state's acceptance of the defense of mental disease or defect excluding responsibility, the court shall proceed to order the commitment of the accused as provided in section 552.040 in cases of persons acquitted on the ground of mental disease or defect excluding responsibility, and further proceedings shall be had regarding the confinement and release of the accused as provided in section 552.040.

3. Whenever the accused has pleaded mental disease or defect excluding responsibility or has given the written notice provided in subsection 2 of this section, and such defense has not been accepted as provided in subsection 2 of this section, the court shall, after notice and upon motion of either the state or the accused, by order of record, appoint one or more private psychiatrists or psychologists, as defined in section 632.005, or physicians with a minimum of one year training or experience in providing treatment or services to persons with an intellectual disability or developmental disability or mental illness, who are neither employees nor contractors of the department of mental health for purposes of performing the examination in question, to examine the accused, or shall direct the director of the department of mental health, or the director's designee, to have the accused so examined by one or more psychiatrists or psychologists, as defined in section 632.005, or physicians with a minimum of one year training or experience in providing treatment or services to persons with an intellectual disability or developmental disability or mental illness designated by the director, or the director's designee, as qualified to perform examinations pursuant to this chapter. The order shall direct that written report or reports of such examination be filed with the clerk of the court. No private psychiatrist, psychologist, or physician shall be appointed by the court unless such psychiatrist, psychologist or physician has consented to act. The examinations ordered shall be made at such time and place and under such conditions as the court deems proper; except that, if the order directs the director of the department of mental health to have the accused examined, the director, or the director's designee, shall determine the time, place and conditions under which the examination shall be conducted. The order may include provisions for the interview of witnesses and may require the provision of police reports to the department for use in evaluation. If an examination provided in section 552.020 was made and the report of such examination included an opinion as to whether, at the time of the alleged criminal conduct, the accused, as a result of mental disease or defect, did not know or appreciate the nature, quality or wrongfulness of such accused's conduct or as a result of mental disease or defect was incapable of conforming such accused's conduct to the requirements of law, such report may be received in evidence, and no new examination shall be required by the court unless, in the discretion of the court, another examination is necessary. If an examination is ordered pursuant to this section, the report shall contain the information required in subsections 3 and 4 of section 552.020. Within ten days after receiving a copy of such report, both the accused and the state shall, upon written request, be entitled to an order granting them an examination of the accused by an examiner of such accused's or its own choosing and at such accused's or its expense. The clerk of the court shall deliver copies of the report or reports to the prosecuting or circuit attorney and to the accused or his counsel. No reports required by this subsection shall be public records or be open to the public. Any examination performed pursuant to this subsection shall be completed and the results shall be filed with the court within sixty days of the date it is received by the department or private psychiatrist, psychologist or physician unless the court, for good cause, orders otherwise.

4. If the report contains the recommendation that the accused should be held in custody in a suitable hospital facility pending trial, and if the accused is not admitted to bail, or released on other conditions, the court may order that the accused be committed to or held in a suitable hospital facility pending trial.

5. No statement made by the accused in the course of any such examination and no information received by any physician or other person in the course thereof, whether such examination was made with or without the consent of the accused or upon the accused's motion or upon that of others, shall be admitted in evidence against the accused on the issue of whether the accused committed the act charged against the accused in any criminal proceeding then or thereafter pending in any court, state or federal. The statement or information shall be admissible in evidence for or against the accused only on the issue of the accused's mental condition, whether or not it would otherwise be deemed to be a privileged communication. If the statement or information is admitted for or against the accused on the issue of the accused's mental condition, the court shall, both orally at the time of its admission and later by instruction, inform the jury that it must not consider such statement or information as any evidence of whether the accused committed the act charged against the accused.

6. All persons are presumed to be free of mental disease or defect excluding responsibility for their conduct, whether or not previously adjudicated in this or any other state to be or to have been sexual or social psychopaths, or incompetent; provided, however, the court may admit evidence presented at such adjudication based on its probative value. The issue of whether any person had a mental disease or defect excluding responsibility for such person's conduct is one for the trier of fact to decide upon the introduction of substantial evidence of lack of such responsibility. But, in the absence of such evidence, the presumption shall be conclusive. Upon the introduction of substantial evidence of lack of such responsibility, the presumption shall not disappear and shall alone be sufficient to take that issue to the trier of fact. The jury shall be instructed as to the existence and nature of such presumption when requested by the state and, where the issue of such responsibility is one for the jury to decide, the jury shall be told that the burden rests upon the accused to show by a preponderance or greater weight of the credible evidence that the defendant was suffering from a mental disease or defect excluding responsibility at the time of the conduct charged against the defendant. At the request of the defense the jury shall be instructed by the court as to the contents of subsection 2 of section 552.040.

7. When the accused is acquitted on the ground of mental disease or defect excluding responsibility, the verdict and the judgment shall so state as well as state the offense for which the accused was acquitted. The clerk of the court shall furnish a copy of any judgment or order of commitment to the department of mental health pursuant to this section to the criminal records central repository pursuant to section 43.503.

(L. 1963 p. 674 § 3, A.L. 1969 p. 572, A.L. 1980 H.B. 1724, A.L. 1985 S.B. 265, A.L. 1993 S.B. 180, A.L. 1994 S.B. 763, A.L. 1999 H.B. 328, A.L. 2011 H.B. 555 merged with H.B. 648)

(1966) Statement by psychiatrist that defendant, charged with murder, was not suffering from a mental disease or defect excluding responsibility for the acts with which he was charged, and that “treatment or rehabilitation of the type of disorder shown by this man would be of no avail with the methods available today. If unrestrained further antisocial acts by this man will undoubtedly recur in the same way as in the past” was not admissible as it was highly prejudicial to defendant's right to be tried only for the offense with which he was charged. State v. Nickens (Mo.), 403 S.W.2d 582.

(1969) The purpose of this section is to prevent the surprise use of the defense of insanity precluding adequate rebuttal by the prosecution. State v. Holmes (Mo.), 439 S.W.2d 518.

(1973) Criminal defendant is presumed to be free of mental disease unless defendant introduces substantial evidence of lack of responsibility, whereupon the matter becomes one for the trier of facts. In absence of such evidence, the presumption is conclusive. State v. Bacon (A.), 501 S.W.2d 499.

(1974) Held written notice of no other defense is prerequisite to acceptance of intent to enter plea of guilty by reason of mental disease or defect and basing commitment on such notice of intent to plead without hearing. Briggs v. State (A.), 509 S.W.2d 154.

(1974) Held that if defendant requests a “commitment” instruction it is mandatory for the court to give one if evidence of mental disease or defect was present. State v. Pike (A.), 516 S.W.2d 505.

(1974) When the General Assembly adopted provisions of the Model Penal Code, it did so with the intention of adopting the accompanying interpretation thereof by the drafters of that provision. State v. Anderson (Mo. banc), 515 S.W.2d 534.

(1981) Subsection 3 of section 552.030 is an exception to the general bar enunciated in 552.020 precluding use of statements made by the accused in the course of any examination or treatment on the issue of guilt. State v. Strubberg (Mo.), 616 S.W.2d 809.

(1981) The accused, for the purpose of attempting to establish his partial responsibility or his diminished capacity, may introduce evidence obtained in the section 552.020 examination. State v. Strubberg (Mo.), 616 S.W.2d 809.

(1981) The partial responsibility doctrine may not be used by a defendant to avoid all criminal responsibility for his acts; to expunge himself of all criminal responsibility by reason of a mental disease or defect, the defendant must plead not guilty by reason of mental disease or defect and must comply with all the conditions of the statute. State v. Strubberg (Mo.), 616 S.W.2d 809.



Section 552.040 Definitions — acquittal based on mental disease or defect, commitment to state hospital required — immediate conditional release — conditional or unconditional release, when — prior commitment, authority to revoke — applications for release, notice, burden of persuasion, criteria — hearings required, when — denial, reapplication — escape, notice — additional criteria for release.

Effective 28 Aug 2014

Title XXXVII CRIMINAL PROCEDURE

552.040. Definitions — acquittal based on mental disease or defect, commitment to state hospital required — immediate conditional release — conditional or unconditional release, when — prior commitment, authority to revoke — applications for release, notice, burden of persuasion, criteria — hearings required, when — denial, reapplication — escape, notice — additional criteria for release. — 1. For the purposes of this section, the following words mean:

(1) "Prosecutor of the jurisdiction", the prosecuting attorney in a county or the circuit attorney of a city not within a county;

(2) "Secure facility", a state mental health facility, state developmental disability facility, private facility under contract with the department of mental health, or a section within any of these facilities, in which persons committed to the department of mental health pursuant to this chapter shall not be permitted to move about the facility or section of the facility, nor to leave the facility or section of the facility, without approval by the head of the facility or such head's designee and adequate supervision consistent with the safety of the public and the person's treatment, habilitation or rehabilitation plan;

(3) "Tried and acquitted" includes both pleas of mental disease or defect excluding responsibility that are accepted by the court and acquittals on the ground of mental disease or defect excluding responsibility following the proceedings set forth in section 552.030.

2. When an accused is tried and acquitted on the ground of mental disease or defect excluding responsibility, the court shall order such person committed to the director of the department of mental health for custody. The court shall also order custody and care in a state mental health or intellectual disability facility unless an immediate conditional release is granted pursuant to this section. If the accused has not been charged with a dangerous felony as defined in section 556.061, or with murder in the first degree pursuant to section 565.020, or sexual assault pursuant to section 566.040*, or the attempts thereof, and the examination contains an opinion that the accused should be immediately conditionally released to the community by the court, the court shall hold a hearing to determine if an immediate conditional release is appropriate pursuant to the procedures for conditional release set out in subsections 10 to 14 of this section. Prior to the hearing, the court shall direct the director of the department of mental health, or the director's designee, to have the accused examined to determine conditions of confinement in accordance with subsection 4 of section 552.020. The provisions of subsection 16 of this section shall be applicable to defendants granted an immediate conditional release and the director shall honor the immediate conditional release as granted by the court. If the court determines that an immediate conditional release is warranted, the court shall order the person committed to the director of the department of mental health before ordering such a release. The court granting the immediate conditional release shall retain jurisdiction over the case for the duration of the conditional release. This shall not limit the authority of the director of the department of mental health or the director's designee to revoke the conditional release or the trial release of any committed person pursuant to subsection 17 of this section. If the accused is committed to a mental health or developmental disability facility, the director of the department of mental health, or the director's designee, shall determine the time, place and conditions of confinement.

3. The provisions of sections 630.110, 630.115, 630.130, 630.133, 630.135, 630.140, 630.145, 630.150, 630.180, 630.183, 630.192, 630.194, 630.196, 630.198, 630.805, 632.370, 632.395, and 632.435 shall apply to persons committed pursuant to subsection 2 of this section. If the department does not have a treatment or rehabilitation program for a mental disease or defect of an individual, that fact may not be the basis for a release from commitment. Notwithstanding any other provision of law to the contrary, no person committed to the department of mental health who has been tried and acquitted by reason of mental disease or defect as provided in section 552.030 shall be conditionally or unconditionally released unless the procedures set out in this section are followed. Upon request by an indigent committed person, the appropriate court may appoint the office of the public defender to represent such person in any conditional or unconditional release proceeding under this section.

4. Notwithstanding section 630.115, any person committed pursuant to subsection 2 of this section shall be kept in a secure facility until such time as a court of competent jurisdiction enters an order granting a conditional or unconditional release to a nonsecure facility.

5. The committed person or the head of the facility where the person is committed may file an application in the court that committed the person seeking an order releasing the committed person unconditionally; except that any person who has been denied an application for a conditional release pursuant to subsection 13 of this section shall not be eligible to file for an unconditional release until the expiration of one year from such denial. In the case of a person who was immediately conditionally released after being committed to the department of mental health, the released person or the director of the department of mental health, or the director's designee, may file an application in the same court that released the committed person seeking an order releasing the committed person unconditionally. Copies of the application shall be served personally or by certified mail upon the head of the facility unless the head of the facility files the application, the committed person unless the committed person files the application, or unless the committed person was immediately conditionally released, the director of the department of mental health, and the prosecutor of the jurisdiction where the committed person was tried and acquitted. Any party objecting to the proposed release must do so in writing within thirty days after service. Within a reasonable period of time after any written objection is filed, which period shall not exceed sixty days unless otherwise agreed upon by the parties, the court shall hold a hearing upon notice to the committed person, the head of the facility, if necessary, the director of the department of mental health, and the prosecutor of the jurisdiction where the person was tried. Prior to the hearing any of the parties, upon written application, shall be entitled to an examination of the committed person, by a psychiatrist or psychologist, as defined in section 632.005, or a physician with a minimum of one year training or experience in providing treatment or services to intellectually disabled or mentally ill individuals of its own choosing and at its expense. The report of the mental condition of the committed person shall accompany the application. By agreement of all parties to the proceeding any report of the mental condition of the committed person which may accompany the application for release or which is filed in objection thereto may be received by evidence, but the party contesting any opinion therein shall have the right to summon and to cross-examine the examiner who rendered such opinion and to offer evidence upon the issue.

6. By agreement of all the parties and leave of court, the hearing may be waived, in which case an order granting an unconditional release shall be entered in accordance with subsection 8 of this section.

7. At a hearing to determine if the committed person should be unconditionally released, the court shall consider the following factors in addition to any other relevant evidence:

(1) Whether or not the committed person presently has a mental disease or defect;

(2) The nature of the offense for which the committed person was committed;

(3) The committed person's behavior while confined in a mental health facility;

(4) The elapsed time between the hearing and the last reported unlawful or dangerous act;

(5) Whether the person has had conditional releases without incident; and

(6) Whether the determination that the committed person is not dangerous to himself or others is dependent on the person's taking drugs, medicine or narcotics.

­­

­

8. The court shall enter an order either denying the application for unconditional release or granting an unconditional release. An order denying the application shall be without prejudice to the filing of another application after the expiration of one year from the denial of the last application.

9. No committed person shall be unconditionally released unless it is determined through the procedures in this section that the person does not have, and in the reasonable future is not likely to have, a mental disease or defect rendering the person dangerous to the safety of himself or others.

10. The committed person or the head of the facility where the person is committed may file an application in the court having probate jurisdiction over the facility where the person is detained for a hearing to determine whether the committed person shall be released conditionally. In the case of a person committed to a mental health facility upon acquittal on the grounds of mental disease or defect excluding responsibility for a dangerous felony as defined in section 556.061, murder in the first degree pursuant to section 565.020, or sexual assault pursuant to section 566.040*, any such application shall be filed in the court that committed the person. In such cases, jurisdiction over the application for conditional release shall be in the committing court. In the case of a person who was immediately conditionally released after being committed to the department of mental health, the released person or the director of the department of mental health, or the director's designee, may file an application in the same court that released the person seeking to amend or modify the existing release. The procedures for application for unconditional releases set out in subsection 5 of this section shall apply, with the following additional requirements:

(1) A copy of the application shall also be served upon the prosecutor of the jurisdiction where the person is being detained, unless the released person was immediately conditionally released after being committed to the department of mental health, or unless the application was required to be filed in the court that committed the person in which case a copy of the application shall be served upon the prosecutor of the jurisdiction where the person was tried and acquitted and the prosecutor of the jurisdiction into which the committed person is to be released;

(2) The prosecutor of the jurisdiction where the person was tried and acquitted shall use their best efforts to notify the victims of dangerous felonies. Notification by the appropriate person or agency by certified mail to the most current address provided by the victim shall constitute compliance with the victim notification requirement of this section;

(3) The application shall specify the conditions and duration of the proposed release;

(4) The prosecutor of the jurisdiction where the person is being detained shall represent the public safety interest at the hearing unless the prosecutor of the jurisdiction where the person was tried and acquitted decides to appear to represent the public safety interest.

­­

­

11. By agreement of all the parties, the hearing may be waived, in which case an order granting a conditional release, stating the conditions and duration agreed upon by all the parties and the court, shall be entered in accordance with subsection 13 of this section.

12. At a hearing to determine if the committed person should be conditionally released, the court shall consider the following factors in addition to any other relevant evidence:

(1) The nature of the offense for which the committed person was committed;

(2) The person's behavior while confined in a mental health facility;

(3) The elapsed time between the hearing and the last reported unlawful or dangerous act;

(4) The nature of the person's proposed release plan;

(5) The presence or absence in the community of family or others willing to take responsibility to help the defendant adhere to the conditions of the release; and

(6) Whether the person has had previous conditional releases without incident.

­­

­

13. The court shall enter an order either denying the application for a conditional release or granting conditional release. An order denying the application shall be without prejudice to the filing of another application after the expiration of one year from the denial of the last application.

14. No committed person shall be conditionally released until it is determined that the committed person is not likely to be dangerous to others while on conditional release.

15. If, in the opinion of the head of a facility where a committed person is being detained, that person can be released without danger to others, that person may be released from the facility for a trial release of up to ninety-six hours under the following procedure:

(1) The head of the facility where the person is committed shall notify the prosecutor of the jurisdiction where the committed person was tried and acquitted and the prosecutor of the jurisdiction into which the committed person is to be released at least thirty days before the date of the proposed trial release;

(2) The notice shall specify the conditions and duration of the release;

(3) If no prosecutor to whom notice is required objects to the trial release, the committed person shall be released according to conditions and duration specified in the notice;

(4) If any prosecutor objects to the trial release, the head of the facility may file an application with the court having probate jurisdiction over the facility where the person is detained for a hearing under the procedures set out in subsections 5 and 10 of this section with the following additional requirements:

(a) A copy of the application shall also be served upon the prosecutor of the jurisdiction into which the committed person is to be released; and

(b) The prosecutor or prosecutors who objected to the trial release shall represent the public safety interest at the hearing; and

(5) The release criteria of subsections 12 to 14 of this section shall apply at such a hearing.

16. The department shall provide or shall arrange for follow-up care and monitoring for all persons conditionally released under this section and shall make or arrange for reviews and visits with the client at least monthly, or more frequently as set out in the release plan, and whether the client is receiving care, treatment, habilitation or rehabilitation consistent with his needs, condition and public safety. The department shall identify the facilities, programs or specialized services operated or funded by the department which shall provide necessary levels of follow-up care, aftercare, rehabilitation or treatment to the persons in geographical areas where they are released.

17. The director of the department of mental health, or the director's designee, may revoke the conditional release or the trial release and request the return of the committed person if such director or coordinator has reasonable cause to believe that the person has violated the conditions of such release. If requested to do so by the director or coordinator, a peace officer of a jurisdiction in which a patient on conditional release is found shall apprehend and return such patient to the facility. No peace officer responsible for apprehending and returning the committed person to the facility upon the request of the director or coordinator shall be civilly liable for apprehending or transporting such patient to the facility so long as such duties were performed in good faith and without negligence. If a person on conditional release is returned to a facility under the provisions of this subsection, a hearing shall be held within ninety-six hours, excluding Saturdays, Sundays and state holidays, to determine whether the person violated the conditions of the release or whether resumption of full-time hospitalization is the least restrictive alternative consistent with the person's needs and public safety. The director of the department of mental health, or the director's designee, shall conduct the hearing. The person shall be given notice at least twenty-four hours in advance of the hearing and shall have the right to have an advocate present.

18. At any time during the period of a conditional release or trial release, the court which ordered the release may issue a notice to the released person to appear to answer a charge of a violation of the terms of the release and the court may issue a warrant of arrest for the violation. Such notice shall be personally served upon the released person. The warrant shall authorize the return of the released person to the custody of the court or to the custody of the director of mental health or the director's designee.

19. The head of a mental health facility, upon any notice that a committed person has escaped confinement, or left the facility or its grounds without authorization, shall immediately notify the prosecutor and sheriff of the county wherein the committed person is detained of the escape or unauthorized leaving of grounds and the prosecutor and sheriff of the county where the person was tried and acquitted.

20. Any person committed to a mental health facility under the provisions of this section upon acquittal on the grounds of mental disease or defect excluding responsibility for a dangerous felony as defined in section 556.061, murder in the first degree pursuant to section 565.020, or sexual assault pursuant to section 566.040* shall not be eligible for conditional or unconditional release under the provisions of this section unless, in addition to the requirements of this section, the court finds that the following criteria are met:

(1) Such person is not now and is not likely in the reasonable future to commit another violent crime against another person because of such person's mental illness; and

(2) Such person is aware of the nature of the violent crime committed against another person and presently possesses the capacity to appreciate the criminality of the violent crime against another person and the capacity to conform such person's conduct to the requirements of law in the future.

(L. 1963 p. 674 § 4, A.L. 1969 p. 572, A.L. 1980 H.B. 1724, A.L. 1985 S.B. 265, A.L. 1986 S.B. 618 & 562, A.L. 1991 H.B. 568, A.L. 1994 S.B. 763, A.L. 1996 S.B. 884 & 841, A.L. 1999 H.B. 327, A.L. 2011 H.B. 555 merged with H.B. 648, A.L. 2014 H.B. 1064)

*Section 566.040 was transferred to 566.031 in 2013.

(1965) Petitioner confined in mental institution must resort to statutory procedure for judicial review of his existing mental condition before seeking federal habeas corpus. Cyronne DeVirgin v. State of Missouri, 341 F.2d 568.

(1974) Held, this section does not violate due process under 14th amendment to U.S. Const. by failing to have a hearing on mental state of defendant at time of commitment. State v. Kee (Mo.), 510 S.W.2d 477.

(1974) Held that court must be satisfied that applicant poses no danger to himself or others and that cure of mental problem had at time of commitment does not necessarily guarantee that another dangerous mental problem does not exist. A psychiatrist opinion alone is not conclusive. State v. Montague (A.), 510 S.W.2d 776.

(1977) Release under this section is solely on patient's mental condition and potential dangerousness. The fact that the patient can be given no further beneficial treatment does not of itself justify release. State v. Davee (A.), 558 S.W.2d 335.

(1991) Although statute permitted person confined to Missouri state hospital to reapply for release every one hundred eighty days, petitioner was not required to reapply for release from state hospital continually and appeal every denial in order to satisfy exhaustion requirements for federal habeas corpus relief. Kolocotronis v. Holcomb, 925 F.2d 278 (8th Cir.).

(1994) It is constitutionally permissible to place burden of proof on insanity acquittee seeking release to prove that he or she is no longer suffering from mental disease or defect rendering him or her dangerous to the safety of self or others. Trial court erred in finding section unconstitutional for placing the burden of persuasion upon the person seeking release. Styles v. State, 877 S.W.2d 113 (Mo.banc).



Section 552.043 Hearings open to public.

Effective 28 Aug 1994

Title XXXVII CRIMINAL PROCEDURE

552.043. Hearings open to public. — All hearings held pursuant to the provisions of section 552.040 shall be open to the public.

(L. 1994 S.B. 763)



Section 552.045 Transcript of proceedings and preliminary letter to institution, when.

Effective 28 Aug 1965

Title XXXVII CRIMINAL PROCEDURE

552.045. Transcript of proceedings and preliminary letter to institution, when. — 1. Whenever the court commits to a state institution for observation or detention the person afflicted with a mental disease or defect under authority of this chapter, the court shall also order a transcript of all, or any part, of the evidence or oral proceedings in the case to be given to the institution and the expense to be paid as authorized by section 485.100*.

2. Whenever the court orders a person committed to a state institution for observation or detention under this chapter, an appropriate preliminary letter shall accompany the commitment order containing sufficient information to enable the institution to detain properly and to start preliminary evaluation of the committed person.

3. The preliminary letter shall include, if available, the following:

(1) A statement of the person's family and occupational status, past delinquency and criminal records;

(2) A summary of the facts surrounding the alleged crime, including reports of police investigation, if such document exists, a statement of his behavior while under arrest; and

(3) An opinion as to whether he has a violent nature and what degree of security detention seems appropriate.

(L. 1965 p. 668)

*Transferred 2000; now 488.2250



Section 552.050 Mental illness during service of sentence, proceedings relating thereto.

Effective 28 Aug 1990

Title XXXVII CRIMINAL PROCEDURE

552.050. Mental illness during service of sentence, proceedings relating thereto. — 1. If the chief administrative officer of any correctional facility has reasonable cause to believe that any offender needs care in a mental hospital, he shall so certify to the division of classification and treatment, which shall then transfer the offender to a state mental hospital for custody, care and treatment. The hospital may detain and treat the offender for a period of time not to exceed ninety-six hours. At the expiration of the ninety-six hours, the offender shall be returned to a correctional facility designated by the department of corrections unless the individual admits himself as a voluntary patient or the mental health coordinator or head of the facility files for involuntary detention and treatment pursuant to chapter 632. The petition filed pursuant to section 632.330 shall be filed in the court having probate jurisdiction over the mental health facility in which the offender is being detained. The offender shall have the rights afforded respondents in sections 632.330 and 632.335, except that at the conclusion of the hearing on the petition the court may order the offender detained for a period of time not to exceed ninety days. At the expiration of the ninety-day commitment period ordered by the court, the offender may be detained and treated involuntarily for up to an additional one year under sections 632.355 and 632.360.

2. When an offender needs care in a mental hospital and is committed or transferred to a state mental hospital, the time spent at the mental hospital shall be calculated as a part of the sentence imposed upon him whether the sentence is an indeterminate one or for a definite period of time. The time spent at the mental hospital shall be deducted from the term of the sentence.

3. When an offender who has been transferred from a correctional facility to a state mental hospital recovers before the expiration of his sentence, the superintendent of the hospital shall so certify in writing to the division of classification and treatment. He shall thereupon be transferred to such correctional facility as the department may direct.

4. An offender who has been committed to or transferred to a state mental hospital and is still mentally ill at the expiration of his sentence may be discharged and delivered to any person who is able and willing to maintain him comfortably and to the satisfaction of the superintendent of the hospital, if, in the opinion of the superintendent, it is reasonably safe for the person to be at large. Before discharging the offender the superintendent shall receive verification of the expiration of the offender's sentence from the director of corrections. The person so discharged may, in the discretion of the superintendent, be provided with the whole or a portion of the allowances granted to discharged prisoners by section 217.285. The cost of such allowance shall be paid from the same funds as are allowances granted to persons discharged directly from a correctional facility.

5. When the term of an offender who has been committed or transferred to a state mental hospital has expired and the person, in the opinion of the hospital superintendent, is still in need of care in a mental hospital and for the welfare and safety of himself and others should remain in the hospital for custody, care and treatment, he shall be retained in the hospital only if proper involuntary detention proceedings have been instituted and held as provided in chapter 632. Thereafter this chapter and no other shall be applicable to his continued hospitalization and discharge.

(L. 1963 p. 674 § 5, A.L. 1971 S.B. 171, A.L. 1980 H.B. 1724, A.L. 1983 H.B. 713 Revision, A.L. 1990 H.B. 974)



Section 552.060 Mental disease or defect upon sentence to death.

Effective 28 Aug 1989

Title XXXVII CRIMINAL PROCEDURE

552.060. Mental disease or defect upon sentence to death. — 1. No person condemned to death shall be executed if as a result of mental disease or defect he lacks capacity to understand the nature and purpose of the punishment about to be imposed upon him or matters in extenuation, arguments for executive clemency or reasons why the sentence should not be carried out.

2. If the director of the department of corrections has reasonable cause to believe that any inmate then in confinement in a correctional facility and sentenced to death has a mental disease or defect excluding fitness for execution, he shall immediately notify the governor who shall forthwith order a stay of execution of the sentence if there is not sufficient time between such notification and time of execution for a determination of the mental condition of such person to be made in accordance with the provisions of this section without such stay. The director shall also, as soon as reasonably possible, notify the director of the department of mental health and the prosecuting or circuit attorney of the county where the defendant was tried, the attorney general and the circuit court of the county where the correctional facility is located.

3. As soon as reasonably possible, after the notification prescribed in subsection 2 of this section, the circuit court of the county shall conduct an inquiry into the mental condition of the offender after first granting any of the parties entitled to notification an examination by a physician of their own choosing on proper application made within five days of such notification.

4. If the court, after such inquiry, certifies to the governor and to the director that the prisoner does not have a mental disease or defect of the type referred to in subsection 1 of this section, the governor shall fix a new date for the execution, if a stay of execution had previously been made, and shall issue a warrant for the new execution date to the chief administrative officer of the correctional facility, who shall then proceed with the execution as ordered. If the court, after such inquiry, certifies to the governor and to the director that the prisoner has a mental disease or defect of the type referred to in subsection 1 of this section, the offender shall not be executed but shall be held in the correctional facility subject to transfer to a mental hospital and further proceedings under section 552.050 if the provisions of section 552.050 are applicable. If any offender who has not been executed because of any certification by the director as herein provided is thereafter certified by the director as free of a mental disease or defect of the type referred to in subsection 1 of this section, the governor shall fix a new date for the execution and shall issue a warrant for the new execution date to the chief administrative officer of the correctional facility, who shall then take charge and custody of the offender and proceed with the execution as ordered in the warrant.

5. Nothing in this chapter shall be construed to limit the governor or any court in the exercise of any of their powers in any other manner under the law or Constitution of Missouri.

(L. 1963 p. 674 § 6, A.L. 1989 H.B. 408)



Section 552.070 Power of governor to grant reprieves, commutations and pardons.

Effective 28 Aug 1963

Title XXXVII CRIMINAL PROCEDURE

552.070. Power of governor to grant reprieves, commutations and pardons. — In the exercise of his powers under Article IV, Section 7 of the Constitution of Missouri to grant reprieves, commutations and pardons after conviction, the governor may, in his discretion, appoint a board of inquiry whose duty it shall be to gather information, whether or not admissible in a court of law, bearing upon whether or not a person condemned to death should be executed or reprieved or pardoned, or whether the person's sentence should be commuted. It is the duty of all persons and institutions to give information and assistance to the board, members of which shall serve without remuneration. Such board shall make its report and recommendations to the governor. All information gathered by the board shall be received and held by it and the governor in strict confidence.

(L. 1963 p. 674 § 7)

(2000) Appointment of board of inquiry is within the Governor's sole discretion; an inmate has no due process right to such an appointment. Roll v. Carnahan, 225 F.3d 1016 (8th Cir.).



Section 552.080 Court costs, examination fees, care and treatment, transportation, how paid.

Effective 28 Aug 1980

Title XXXVII CRIMINAL PROCEDURE

552.080. Court costs, examination fees, care and treatment, transportation, how paid. — 1. Notwithstanding any other provisions of law, the court in which the proceedings are pending shall, upon application and approval, order the payment of or tax as costs the following expenses and fees, which in each case shall be reasonable, and so found by the court:

(1) Expenses and fees for examinations, reports and expert testimony of private psychiatrists who are neither employees nor contractors of the department of mental health for purposes of performing such services and who are appointed by the court to examine the accused under sections 552.020 and 552.030;

(2) The expenses of conveying any prisoner from a jail to a facility of the department of mental health and the expense of returning him to a jail under the provisions of section 552.020, 552.030, 552.040 or 552.050.

­­

­

2. The expenses and fees provided in subsection 1 of this section may be levied and collected under execution; except that, if the state or county has by inadvertence or mistake paid expenses or fees as provided in subsection 1 of this section, the political entity having made such a mistake or inadvertent payment shall be entitled to recover the same from the entity responsible for such payment.

3. If a person is ordered held or hospitalized by the director of the department of mental health or in one of the facilities of the department of mental health pursuant to the following provisions, the liability for hospitalization shall be paid by the person, his estate or those responsible for his support in accordance with chapter 630:

(1) Following determination of lack of mental fitness to proceed under subsection 7 of section 552.020;

(2) Following acquittal because of lack of responsibility due to mental disease or defect under section 552.030, and subsequent order of commitment to the director of the department of mental health under section 552.040.

4. The method of collecting the costs and expenses herein provided or otherwise incurred in connection with the custody, examination, trial, transportation or treatment of any person accused or convicted of any offense shall not be exclusive and same may be collected in any other manner provided by law.

(L. 1963 p. 674 § 8, A.L. 1969 p. 572, A.L. 1971 S.B. 163, A.L. 1980 H.B. 1724)









Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Chapter 556 Preliminary Provisions (Criminal Code)

Chapter Cross References



Section 556.001 Effective date, criminal code revision.

Effective 28 Aug 2014

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

556.001. Effective date, criminal code revision. — The enactment of sections 27.105, 43.544, *192.2400, 192.2405, 192.2410, 192.2415, 192.2420, 192.2425, 192.2430, 192.2435, 192.2440, 192.2445, 192.2450, 192.2455, 192.2460, 192.2465, 192.2470, 192.2475, 192.2480, 192.2485, 192.2490, 192.2495, 192.2500, 192.2505*, 302.400, 302.405, 302.410, 302.415, 302.420, 302.425, 302.426, 302.440, 302.442, 302.454, 302.456, 302.458, 302.460, 302.462, 302.574, 302.580****, 302.584, 302.592, 305.125, 305.126, 311.315, 351.493, 479.172, 513.660, 537.123, 537.127, 542.425, 544.218, 544.472, 545.940, 556.038, 556.101, 557.051, 558.002, 558.004, 558.006, 558.008, 562.012, 562.014, 565.010, 565.027, 565.029, 565.052, 565.054, 565.056, 565.076, 565.079, 565.091, 565.189, 565.222, 565.227, 565.240, 566.069, 566.071, 566.115, 566.116, 566.125, 566.210, 566.211, 569.053, 569.075, 569.132, 569.135, 569.137, 570.023, 570.025, 570.039, 570.053, 570.057, 570.302, 570.350, 570.375, 570.400, 570.402, 570.404, 570.406, 570.408, 570.410, 572.015, 573.200, 573.205, 573.215, 574.005, 574.080, 574.120, 574.125, 574.130, 574.140, 575.095, 575.133, 575.155, 575.157, 577.013, 577.014, 577.015, 577.016, 577.024, 577.025, 577.078, 577.300, 577.599, 577.605, 577.700, 577.703, 577.706, 577.709, 577.712, 577.715, 577.718, 578.026, 578.398, 578.399, 578.475, 579.015, 579.020, 579.030, 579.040, 579.045, 579.050, 579.055, 579.060, 579.065, 579.068, 579.070, 579.072, 579.074, 579.076, 579.078, 579.080, 579.082, 579.084, 579.086, 579.090, 579.095, 579.097, 579.099, 579.101, 579.103, 579.105, 579.107, 579.110, 579.115, 579.150, 579.155, 579.170, 579.175, 579.180, 579.185, 595.223, 595.226, 595.229, 595.232, 610.130, 630.161, 630.162, 630.164, 650.150, 650.153, 650.156, 650.159, 650.161, 650.165, and 660.360, and the repeal and reenactment of sections 32.057, 105.478, 115.631, 130.028***, 142.909, 142.911, 143.1001, 143.1003, 149.200, 160.261, 167.115, 167.171, 168.071, 188.030, 190.621, 191.905, 191.914, 193.315, 194.410, 194.425, 195.005, 195.010, 195.015, 195.016, 195.017, 195.030, 195.040, 195.050, 195.060, 195.080, 195.100, 195.140, 195.150, 195.190, 195.195, 195.198, 195.375, 195.417, 195.418, 196.979, 197.266, 197.326, 198.015, 198.070, 198.097, 198.158, 205.965, 210.117, 210.165, 210.1012, 211.038, 214.410, 217.010, 217.364, 217.385, 217.400, 217.405, 217.541, 217.542, 217.543, 217.692, 217.703, 217.735, 217.785, 221.025, 221.111, 221.353, 252.235, 253.080, 260.207, 260.208, 260.211, 260.212, 270.260, 276.421, 276.536, 277.180, 285.306, 285.308, 287.128, 287.129, 288.250, 288.395, 301.390, 301.400, 301.401, 301.570, 301.640, 302.015, 302.020, 302.060***, 302.304***, 302.309, 302.321, 302.500, 302.540, 302.541, 302.605, 302.700, 302.705, 302.710, 302.727, 302.745, 302.750, 302.755, 302.780, 303.024, 303.025, 304.070, 306.420, 311.325, 313.004, 313.040, 313.290, 313.550, 313.660, 313.830, 317.018, 320.089, 320.161, 324.1142, 324.1148, 334.250, 335.096, 338.195, 338.315, 338.370, 354.320, 362.170, 367.031, 367.045, 374.210, 374.216, 374.702, 374.757, 374.789, 375.310, 375.537, 375.720, 375.786, 375.991, 375.1176, 375.1287, 380.391, 382.275, 389.653, 407.020, 407.095, 407.420, 407.436, 407.516, 407.521, 407.536, 407.544, 407.740, 407.1082, 407.1252, 411.260, 411.287, 411.371, 411.517, 411.770, 413.229, 429.012, 429.013, 429.014, 436.485, 443.810, 443.819, 453.110, 455.085, 455.538, 476.055***, 542.402, 544.665, 556.011, 556.021, 556.026, 556.036, 556.037, 556.041, 556.046, 556.061, 557.016, 557.021, 557.026, 557.031, 557.035, 557.036, 558.011, 558.016, 558.019, 558.031, 558.041, 558.046, 559.012, 559.021, 559.036, 559.100, 559.106, 559.110, 559.115, 559.120, 559.125, 559.600, 559.604, 559.633, 561.016, 561.021, 561.026, 562.011, 562.016, 562.031, 562.036, 562.041, 562.051, 562.056, 562.061, 562.066, 562.071, 562.076, 562.086, 563.021, 563.026, 563.046, 563.051, 563.056, 563.061, 563.070, 565.002, 565.004, 565.021, 565.023, 565.024, 565.035, 565.050, 565.072, 565.073, 565.074, 565.090, 565.110, 565.115, 565.120, 565.130, 565.140, 565.150, 565.153, 565.156, 565.160, 565.163, 565.184, 565.188, 565.218, 565.225, 565.252, 565.300, 566.010, 566.020, 566.023, 566.030, 566.031, 566.032, 566.034, 566.060, 566.061, 566.062, 566.064, 566.067, 566.068, 566.083, 566.086, 566.093, 566.100, 566.101, 566.111, 566.145, 566.147, 566.148, 566.149, 566.150, 566.151, 566.153, 566.155, 566.203, 566.206, 566.209, 566.215, 566.218, 567.010, 567.020, 567.030, 567.050, 567.060, 567.070, 567.080, 567.085, 567.087, 567.110, 567.120, 568.010, 568.020, 568.030, 568.032, 568.040, 568.045, 568.050, 568.060, 568.065, 568.070, 568.175, 569.010, 569.040, 569.050, 569.055, 569.060, 569.065, 569.080, 569.090, 569.095, 569.097, 569.099, 569.100, 569.120, 569.140, 569.145, 569.150, 569.155, 569.160, 569.170, 569.180, 570.010, 570.020, 570.030, 570.070, 570.085, 570.090, 570.100, 570.103, 570.110, 570.120, 570.125, 570.130, 570.135, 570.140, 570.145, 570.150, 570.180, 570.210, 570.217, 570.219, 570.220, 570.223, 570.224, 570.225, 570.300, 570.310, 570.380, 572.010, 572.020, 572.030, 572.040, 572.050, 572.060, 572.070, 573.010, 573.020, 573.023, 573.025, 573.030, 573.035, 573.037, 573.040, 573.050, 573.052, 573.060, 573.065, 573.090, 573.100, 573.509, 573.531, 574.010, 574.020, 574.035, 574.040, 574.050, 574.060, 574.070, 574.075, 574.085, 574.105, 574.115, 575.020, 575.030, 575.040, 575.050, 575.060, 575.070, 575.080, 575.090, 575.100, 575.110, 575.120, 575.130, 575.145, 575.150, 575.153, 575.159, 575.160, 575.170, 575.180, 575.190, 575.195, 575.200, 575.205, 575.206, 575.210, 575.220, 575.230, 575.240, 575.250, 575.260, 575.270, 575.280, 575.290, 575.300, 575.310, 575.320, 575.353, 576.010, 576.020, 576.030, 576.040, 576.050, 576.060, 576.070, 576.080, 577.001, 577.010, 577.012, 577.017, 577.020, 577.021, 577.023, 577.029, 577.031, 577.037, 577.041***, 577.060, 577.068, 577.070, 577.073, 577.075, 577.076, 577.080, 577.100, 577.150, 577.155, 577.161, 577.600, 577.612, 577.675, 578.009, 578.012, 578.018, 578.021, 578.023, 578.024, 578.025, 578.027, 578.028, 578.029, 578.030, 578.050, 578.095, 578.151, 578.152, 578.153, 578.173, 578.176, 578.350, 578.365, 578.405, 578.421, 578.425, 578.430, 578.437, 578.520, 578.525, 578.614, 589.015, 589.400, 589.425, 590.700, 610.125, 630.155, 630.165, 632.480, and 701.320, and the repeal of sections 130.028***, 130.031***, 195.025, 195.110, 195.130, 195.135, 195.180, 195.202, 195.204, 195.211, 195.212, 195.213, 195.214, 195.217, 195.218, 195.219, 195.222, 195.223, 195.226, 195.233, 195.235, 195.241, 195.242, 195.246, 195.248, 195.252, 195.254, 195.256, 195.275, 195.280, 195.285, 195.291, 195.292, 195.295, 195.296, 195.367, 195.369, 195.371, 195.420, 195.501, 195.503, 195.505, 195.507, 195.509, 195.511, 195.515, 217.360, 302.060***, 302.304***, 306.110, 306.111, 306.112, 306.114, 306.116, 306.117, 306.118, 306.119, 306.141, 476.055***, 556.016, 556.022, 556.051, 556.056, 556.063, 557.041, 557.046, 558.018, 560.011, 560.016, 560.021, 560.026, 560.031, 560.036, 564.011, 564.016, 565.025, 565.060, 565.063, 565.065, 565.070, 565.075, 565.080, 565.081, 565.082, 565.083, 565.084, 565.085, 565.086, 565.092, 565.095, 565.100, 565.149, 565.165, 565.169, 565.180, 565.182, 565.186, 565.190, 565.200, 565.210, 565.212, 565.214, 565.216, 565.220, 565.250, 565.253, 565.255, 565.350, 566.013, 566.135, 566.140, 566.141, 566.212, 566.213, 566.221, 566.224, 566.226, 566.265, 567.040, 568.052, 568.080, 568.090, 568.100, 568.110, 568.120, 569.020, 569.025, 569.030, 569.035, 569.067, 569.070, 569.072, 569.094, 570.033, 570.040, 570.050, 570.055, 570.080, 570.087, 570.123, 570.155, 570.160, 570.170, 570.190, 570.200, 570.215, 570.222, 570.226, 570.230, 570.235, 570.240, 570.241, 570.245, 570.255, 572.110, 572.120, 573.013, 573.500, 573.528, 574.030, 575.021, 575.350, 577.005, 577.006, 577.026, 577.039, 577.041***, 577.049, 577.051, 577.052, 577.054, 577.065, 577.071, 577.090, 577.105, 577.110, 577.160, 577.201, 577.203, 577.206, 577.208, 577.211, 577.214, 577.217, 577.221, 577.500, 577.505, 577.510, 577.515, 577.520, 577.525, 577.530, 577.602, 577.604, 577.606, 577.608, 577.610, 577.614, 577.625, 577.628, 577.680, 578.008, 578.075, 578.150, 578.154, 578.200, 578.205, 578.210, 578.215, 578.220, 578.225, 578.250, 578.255, 578.260, 578.265, 578.300, 578.305, 578.310, 578.315, 578.320, 578.325, 578.330, 578.353, 578.360, 578.363, 578.375, 578.377, 578.379, 578.381, 578.383, 578.385, 578.387, 578.389, 578.390, 578.392, 578.407, 578.409, 578.412, 578.414, 578.416, 578.418, 578.420, 578.433, 578.445, 578.450, 578.500, 578.510, 578.530, 578.570, **660.250, 660.255, 660.260, 660.261, 660.263, 660.265, 660.270, 660.275, 660.280, 660.285, 660.290, 660.295, 660.300, 660.305, 660.310, 660.315, 660.317, 660.320, and 660.321** shall become effective January 1, 2017.

(L. 2014 S.B. 491 § B merged with H.B. 1371 § B)

*...*These sections appeared as sections 197.1000, 197.1002, 197.1004, 197.1006, 197.1008, 197.1010, 197.1012, 197.1014, 197.1016, 197.1018, 197.1020, 197.1022, 197.1024, 197.1026, 197.1028, 197.1030, 197.1032, 197.1034, 197.1036, 197.1038, 197.1040, and 197.1042 in S.B. 491 and H.B. 1371.

**...**These sections were repealed by H.B. 1299 Revision, 2014, effective 8-28-14.

***These sections were multiple versions.

****Revisor's Note: Due to the delayed effective date of SB 491 and HB 1371, Section B of both bills were merged and codified by inserting the statutory section numbers for the sections contained in SB 491 and HB 1371. Section 305.580, which was not contained in either SB 491 or HB 1371, was inadvertently codified in this section instead of Section 302.580, which was contained in SB 491, due to an apparent typographical error.



Section 556.011 Short title.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

556.011. Short title. — Chapters 556 to 580* shall be known and may be cited as "The Revised Criminal Code".

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17

*Chapter 580 does not exist.



Section 556.021 Infractions — procedure — default judgment, when — effective date.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

556.021. Infractions — procedure — default judgment, when — effective date. — 1. An infraction does not constitute a criminal offense and conviction of an infraction shall not give rise to any disability or legal disadvantage based on conviction of a criminal offense.

2. Except as otherwise provided by law, the procedure for infractions shall be the same as for a misdemeanor.

3. If a person fails to appear in court either solely for an infraction or for an infraction which is committed in the same course of conduct as a criminal offense for which the person is charged, or if a person fails to respond to notice of an infraction from the central violations bureau established in section 476.385, the court may issue a default judgment for court costs and fines for the infraction which shall be enforced in the same manner as other default judgments, including enforcement under sections 488.5028 and 488.5030, unless the court determines that good cause or excusable neglect exists for the person's failure to appear for the infraction. The notice of entry of default judgment and the amount of fines and costs imposed shall be sent to the person by first class mail. The default judgment may be set aside for good cause if the person files a motion to set aside the judgment within six months of the date the notice of entry of default judgment is mailed.

4. Notwithstanding subsection 3 of this section or any provisions of law to the contrary, a court may issue a warrant for failure to appear for any violation which is classified as an infraction.

5. Judgment against the defendant for an infraction shall be in the amount of the fine authorized by law and the court costs for the offense.

(L. 1977 S.B. 60, A.L. 2009 H.B. 683, A.L. 2010 H.B. 1540, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 556.026 Offenses and infractions to be defined by statute.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

556.026. Offenses and infractions to be defined by statute. — No conduct constitutes an offense or infraction unless made so by this code or by other applicable statute.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 556.031 Application to offenses committed before and after enactment.

Effective 01 Jan 1979, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

556.031. Application to offenses committed before and after enactment. — 1. The provisions of this code shall govern the construction and punishment for any offense defined in this code and committed after January 1, 1979, as well as the construction and application of any defense to a prosecution for such an offense.

2. Offenses defined outside of this code and not repealed shall remain in effect, but unless otherwise expressly provided or unless the context otherwise requires, the provisions of this code shall govern the construction of any such offenses committed after January 1, 1979, as well as the construction and application of any defense to a prosecution for such offenses.

3. The provisions of this code do not apply to or govern the construction of and punishment for any offense committed prior to January 1, 1979, or the construction and application of any defense to a prosecution for such an offense. Such an offense must be construed and punished according to the provisions of law existing at the time of the commission thereof in the same manner as if this code had not been enacted, the provisions of section 1.160 notwithstanding.

(L. 1977 S.B. 60)

Effective 1-01-79



Section 556.036 Time limitations.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

556.036. Time limitations. — 1. A prosecution for murder, rape in the first degree, forcible rape, attempted rape in the first degree, attempted forcible rape, sodomy in the first degree, forcible sodomy, attempted sodomy in the first degree, attempted forcible sodomy, or any class A felony may be commenced at any time.

2. Except as otherwise provided in this section, prosecutions for other offenses must be commenced within the following periods of limitation:

(1) For any felony, three years, except as provided in subdivision (4) of this subsection;

(2) For any misdemeanor, one year;

(3) For any infraction, six months;

(4) For any violation of section 569.040, when classified as a class B felony, or any violation of section 569.050 or 569.055, five years.

3. If the period prescribed in subsection 2 of this section has expired, a prosecution may nevertheless be commenced for:

(1) Any offense a material element of which is either fraud or a breach of fiduciary obligation within one year after discovery of the offense by an aggrieved party or by a person who has a legal duty to represent an aggrieved party and who is himself or herself not a party to the offense, but in no case shall this provision extend the period of limitation by more than three years. As used in this subdivision, the term "person who has a legal duty to represent an aggrieved party" shall mean the attorney general or the prosecuting or circuit attorney having jurisdiction pursuant to section 407.553, for purposes of offenses committed pursuant to sections 407.511 to 407.556; and

(2) Any offense based upon misconduct in office by a public officer or employee at any time when the person is in public office or employment or within two years thereafter, but in no case shall this provision extend the period of limitation by more than three years; and

(3) Any offense based upon an intentional and willful fraudulent claim of child support arrearage to a public servant in the performance of his or her duties within one year after discovery of the offense, but in no case shall this provision extend the period of limitation by more than three years.

4. An offense is committed either when every element occurs, or, if a legislative purpose to prohibit a continuing course of conduct plainly appears, at the time when the course of conduct or the person's complicity therein is terminated. Time starts to run on the day after the offense is committed.

5. A prosecution is commenced for a misdemeanor or infraction when the information is filed and for a felony when the complaint or indictment is filed.

6. The period of limitation does not run:

(1) During any time when the accused is absent from the state, but in no case shall this provision extend the period of limitation otherwise applicable by more than three years; or

(2) During any time when the accused is concealing himself from justice either within or without this state; or

(3) During any time when a prosecution against the accused for the offense is pending in this state; or

(4) During any time when the accused is found to lack mental fitness to proceed pursuant to section 552.020.

(L. 1977 S.B. 60, A.L. 1986 S.B. 685, A.L. 1997 S.B. 56, A.L. 1999 H.B. 487, A.L. 2002 H.B. 1037, et al. merged with S.B. 650, A.L. 2005 H.B. 353, A.L. 2006 H.B. 1857, A.L. 2009 H.B. 62, A.L. 2013 H.B. 215, A.L. 2014 S.B. 491)

Effective 1-01-17

(1980) In capital murder prosecution, statute contained in general sentencing provision of criminal code allowing defendant to request in writing that the court assess the punishment in case of a finding of guilt by jury did not control over capital murder statute. State ex rel. Eggers v. Enright (Mo.), 609 S.W.2d 381.

(1987) Subsection 2 of this section does not apply and defendant was entitled to have jury determine punishment rather than judge where defendant was charged with felony and being a prior offender and jury returned verdict on lesser included charge that was misdemeanor. State v. Meeks, 734 S.W.2d 282 (Mo.App.W.D.).

(2012) Tolling of statute of limitations upon filing of a felony complaint does not conflict with Article I, Section 17 provision prohibiting felony prosecutions otherwise than by indictment or information. State v. Mixon, 391 S.W.3d 881 (Mo.banc).



Section 556.037 Time limitations for prosecutions for sexual offenses involving a person under eighteen.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

556.037. Time limitations for prosecutions for sexual offenses involving a person under eighteen. — Notwithstanding the provisions of section 556.036, prosecutions for unlawful sexual offenses involving a person eighteen years of age or under must be commenced within thirty years after the victim reaches the age of eighteen unless the prosecutions are for rape in the first degree, forcible rape, attempted rape in the first degree, attempted forcible rape, sodomy in the first degree, forcible sodomy, kidnapping, kidnapping in the first degree, attempted sodomy in the first degree, or attempted forcible sodomy in which case such prosecutions may be commenced at any time.

(L. 1987 H.B. 598 § 18, A.L. 1990 H.B. 1370, et al., A.L. 1997 H.B. 104, A.L. 2004 H.B. 1055 merged with H.B. 1487, A.L. 2011 S.B. 54, A.L. 2013 H.B. 215, A.L. 2014 S.B. 491)

Effective 1-01-17

CROSS REFERENCES:

Childhood sexual abuse damage action, time limitation on bringing action after August 28, 1990, 537.046

Statute of limitation in action for damages for sexual contact with person within third degree of consanguinity or affinity, 516.371



Section 556.038 Time limitation to prosecute.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

556.038. Time limitation to prosecute. — Notwithstanding the provisions of section 556.036, either misdemeanor or felony prosecutions under sections 565.252 to 565.257 shall be commenced within the following periods of limitation:

(1) Three years from the date the viewing, photographing or filming occurred; or

(2) If the person who was viewed, photographed or filmed did not realize at the time that he was being viewed, photographed or filmed, within three years of the time the person who was viewed or in the photograph or film first learns that he was viewed, photographed or filmed.

(L. 1995 H.B. 160 § 1 subsec. 4, A.L. 2014 S.B. 491)

Transferred 2014; formerly 565.255; Effective 1-01-17



Section 556.041 Limitation on conviction for multiple offenses.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

556.041. Limitation on conviction for multiple offenses. — When the same conduct of a person may establish the commission of more than one offense he or she may be prosecuted for each such offense. Such person may not, however, be convicted of more than one offense if:

(1) One offense is included in the other, as defined in section 556.046; or

(2) Inconsistent findings of fact are required to establish the commission of the offenses; or

(3) The offenses differ only in that one is defined to prohibit a designated kind of conduct generally and the other to prohibit a specific instance of such conduct; or

(4) The offense is defined as a continuing course of conduct and the person's course of conduct was uninterrupted, unless the law provides that specific periods of such conduct constitute separate offenses.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17

(1981) Kidnapping and rape were separate offenses and defendant thus was not punished twice for same offense because confinement and movement of victim were not incidental to commission of rape but increased risk of harm and danger to victim. State v. Stewart (A.), 615 S.W.2d 600.

(1997) Conviction for both rape and child abuse did not subject defendant to double jeopardy. Bass v. State, 950 S.W.2d 940 (Mo.App.W.D.).



Section 556.046 Conviction of included offenses — jury instructions.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

556.046. Conviction of included offenses — jury instructions. — 1. A person may be convicted of an offense included in an offense charged in the indictment or information. An offense is so included when:

(1) It is established by proof of the same or less than all the facts required to establish the commission of the offense charged; or

(2) It is specifically denominated by statute as a lesser degree of the offense charged; or

(3) It consists of an attempt to commit the offense charged or to commit an offense otherwise included therein.

2. The court shall not be obligated to charge the jury with respect to an included offense unless there is a basis for a verdict acquitting the person of the offense charged and convicting him of the included offense. An offense is charged for purposes of this section if:

(1) It is in an indictment or information; or

(2) It is an offense submitted to the jury because there is a basis for a verdict acquitting the person of the offense charged and convicting the person of the included offense.

3. The court shall be obligated to instruct the jury with respect to a particular included offense only if there is a basis in the evidence for acquitting the person of the immediately higher included offense and there is a basis in the evidence for convicting the person of that particular included offense.

(L. 1977 S.B. 60, A.L. 2001 S.B. 223, A.L. 2014 S.B. 491)

Effective 1-01-17

(1980) Although policy is to give the jury in a homicide case the right to commute punishment for an offense actually committed and to impose the punishment it finds proper, such right is not unrestricted since if an acquittal of the higher degree of crime necessarily requires a fact finding that is also necessary for a finding of guilt of a lesser crime, the acquittal serves to preclude conviction of either. State v. Martin (A.), 602 S.W.2d 772.

(1981) Statute providing that defendant may be convicted of offense included in offense charged is legislative determination that offense can be a lesser offense of another offense so that charge of greater will support conviction of lesser although lesser is not necessarily included in greater; declining to follow State v. Handley, 585 S.W.2d 458, to extent of conflict. State v. Wilkerson (Mo.), 616 S.W.2d 829.

(1981) Statute must be construed as requiring an instruction on a lesser-included offense only where there is evidence of probative value which could form basis of an acquittal of greater offense and a conviction of lesser-included offense. State v. Hill (A.), 614 S.W.2d 744.



Section 556.061 Code definitions.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

556.061. Code definitions. — In this code, unless the context requires a different definition, the following terms shall mean:

(1) "Access", to instruct, communicate with, store data in, retrieve or extract data from, or otherwise make any use of any resources of, a computer, computer system, or computer network;

(2) "Affirmative defense":

(a) The defense referred to is not submitted to the trier of fact unless supported by evidence; and

(b) If the defense is submitted to the trier of fact the defendant has the burden of persuasion that the defense is more probably true than not;

(3) "Burden of injecting the issue":

(a) The issue referred to is not submitted to the trier of fact unless supported by evidence; and

(b) If the issue is submitted to the trier of fact any reasonable doubt on the issue requires a finding for the defendant on that issue;

(4) "Commercial film and photographic print processor", any person who develops exposed photographic film into negatives, slides or prints, or who makes prints from negatives or slides, for compensation. The term commercial film and photographic print processor shall include all employees of such persons but shall not include a person who develops film or makes prints for a public agency;

(5) "Computer", the box that houses the central processing unit (CPU), along with any internal storage devices, such as internal hard drives, and internal communication devices, such as internal modems capable of sending or receiving electronic mail or fax cards, along with any other hardware stored or housed internally. Thus, computer refers to hardware, software and data contained in the main unit. Printers, external modems attached by cable to the main unit, monitors, and other external attachments will be referred to collectively as peripherals and discussed individually when appropriate. When the computer and all peripherals are referred to as a package, the term "computer system" is used. Information refers to all the information on a computer system including both software applications and data;

(6) "Computer equipment", computers, terminals, data storage devices, and all other computer hardware associated with a computer system or network;

(7) "Computer hardware", all equipment which can collect, analyze, create, display, convert, store, conceal or transmit electronic, magnetic, optical or similar computer impulses or data. Hardware includes, but is not limited to, any data processing devices, such as central processing units, memory typewriters and self-contained laptop or notebook computers; internal and peripheral storage devices, transistor-like binary devices and other memory storage devices, such as floppy disks, removable disks, compact disks, digital video disks, magnetic tape, hard drive, optical disks and digital memory; local area networks, such as two or more computers connected together to a central computer server via cable or modem; peripheral input or output devices, such as keyboards, printers, scanners, plotters, video display monitors and optical readers; and related communication devices, such as modems, cables and connections, recording equipment, RAM or ROM units, acoustic couplers, automatic dialers, speed dialers, programmable telephone dialing or signaling devices and electronic tone-generating devices; as well as any devices, mechanisms or parts that can be used to restrict access to computer hardware, such as physical keys and locks;

(8) "Computer network", two or more interconnected computers or computer systems;

(9) "Computer program", a set of instructions, statements, or related data that directs or is intended to direct a computer to perform certain functions;

(10) "Computer software", digital information which can be interpreted by a computer and any of its related components to direct the way they work. Software is stored in electronic, magnetic, optical or other digital form. The term commonly includes programs to run operating systems and applications, such as word processing, graphic, or spreadsheet programs, utilities, compilers, interpreters and communications programs;

(11) "Computer-related documentation", written, recorded, printed or electronically stored material which explains or illustrates how to configure or use computer hardware, software or other related items;

(12) "Computer system", a set of related, connected or unconnected, computer equipment, data, or software;

(13) "Confinement":

(a) A person is in confinement when such person is held in a place of confinement pursuant to arrest or order of a court, and remains in confinement until:

a. A court orders the person's release; or

b. The person is released on bail, bond, or recognizance, personal or otherwise; or

c. A public servant having the legal power and duty to confine the person authorizes his release without guard and without condition that he return to confinement;

(b) A person is not in confinement if:

a. The person is on probation or parole, temporary or otherwise; or

b. The person is under sentence to serve a term of confinement which is not continuous, or is serving a sentence under a work-release program, and in either such case is not being held in a place of confinement or is not being held under guard by a person having the legal power and duty to transport the person to or from a place of confinement;

(14) "Consent": consent or lack of consent may be expressed or implied. Assent does not constitute consent if:

(a) It is given by a person who lacks the mental capacity to authorize the conduct charged to constitute the offense and such mental incapacity is manifest or known to the actor; or

(b) It is given by a person who by reason of youth, mental disease or defect, intoxication, a drug-induced state, or any other reason is manifestly unable or known by the actor to be unable to make a reasonable judgment as to the nature or harmfulness of the conduct charged to constitute the offense; or

(c) It is induced by force, duress or deception;

(15) "Controlled substance", a drug, substance, or immediate precursor in schedules I through V as defined in chapter 195;

(16) "Criminal negligence", failure to be aware of a substantial and unjustifiable risk that circumstances exist or a result will follow, and such failure constitutes a gross deviation from the standard of care which a reasonable person would exercise in the situation;

(17) "Custody", a person is in custody when he or she has been arrested but has not been delivered to a place of confinement;

(18) "Damage", when used in relation to a computer system or network, means any alteration, deletion, or destruction of any part of the computer system or network;

(19) "Dangerous felony", the felonies of arson in the first degree, assault in the first degree, attempted rape in the first degree if physical injury results, attempted forcible rape if physical injury results, attempted sodomy in the first degree if physical injury results, attempted forcible sodomy if physical injury results, rape in the first degree, forcible rape, sodomy in the first degree, forcible sodomy, assault in the second degree if the victim of such assault is a special victim as defined in subdivision (14) of section 565.002, kidnapping in the first degree, kidnapping, murder in the second degree, assault of a law enforcement officer in the first degree, domestic assault in the first degree, elder abuse in the first degree, robbery in the first degree, statutory rape in the first degree when the victim is a child less than twelve years of age at the time of the commission of the act giving rise to the offense, statutory sodomy in the first degree when the victim is a child less than twelve years of age at the time of the commission of the act giving rise to the offense, child molestation in the first or second degree, abuse of a child if the child dies as a result of injuries sustained from conduct chargeable under section 568.060, child kidnapping, parental kidnapping committed by detaining or concealing the whereabouts of the child for not less than one hundred twenty days under section 565.153, and an "intoxication-related traffic offense" or "intoxication-related boating offense" if the person is found to be a "habitual offender" or "habitual boating offender" as such terms are defined in section 577.001;

(20) "Dangerous instrument", any instrument, article or substance, which, under the circumstances in which it is used, is readily capable of causing death or other serious physical injury;

(21) "Data", a representation of information, facts, knowledge, concepts, or instructions prepared in a formalized or other manner and intended for use in a computer or computer network. Data may be in any form including, but not limited to, printouts, microfiche, magnetic storage media, punched cards and as may be stored in the memory of a computer;

(22) "Deadly weapon", any firearm, loaded or unloaded, or any weapon from which a shot, readily capable of producing death or serious physical injury, may be discharged, or a switchblade knife, dagger, billy club, blackjack or metal knuckles;

(23) "Digital camera", a camera that records images in a format which enables the images to be downloaded into a computer;

(24) "Disability", a mental, physical, or developmental impairment that substantially limits one or more major life activities or the ability to provide adequately for one's care or protection, whether the impairment is congenital or acquired by accident, injury or disease, where such impairment is verified by medical findings;

(25) "Elderly person", a person sixty years of age or older;

(26) "Felony", an offense so designated or an offense for which persons found guilty thereof may be sentenced to death or imprisonment for a term of more than one year;

(27) "Forcible compulsion" either:

(a) Physical force that overcomes reasonable resistance; or

(b) A threat, express or implied, that places a person in reasonable fear of death, serious physical injury or kidnapping of such person or another person;

(28) "Incapacitated", a temporary or permanent physical or mental condition in which a person is unconscious, unable to appraise the nature of his or her conduct, or unable to communicate unwillingness to an act;

(29) "Infraction", a violation defined by this code or by any other statute of this state if it is so designated or if no sentence other than a fine, or fine and forfeiture or other civil penalty, is authorized upon conviction;

(30) "Inhabitable structure", a vehicle, vessel or structure:

(a) Where any person lives or carries on business or other calling; or

(b) Where people assemble for purposes of business, government, education, religion, entertainment, or public transportation; or

(c) Which is used for overnight accommodation of persons.

­­

­

(31) "Knowingly", when used with respect to:

(a) Conduct or attendant circumstances, means a person is aware of the nature of his or her conduct or that those circumstances exist; or

(b) A result of conduct, means a person is aware that his or her conduct is practically certain to cause that result;

(32) "Law enforcement officer", any public servant having both the power and duty to make arrests for violations of the laws of this state, and federal law enforcement officers authorized to carry firearms and to make arrests for violations of the laws of the United States;

(33) "Misdemeanor", an offense so designated or an offense for which persons found guilty thereof may be sentenced to imprisonment for a term of which the maximum is one year or less;

(34) "Of another", property that any entity, including but not limited to any natural person, corporation, limited liability company, partnership, association, governmental subdivision or instrumentality, other than the actor, has a possessory or proprietary interest therein, except that property shall not be deemed property of another who has only a security interest therein, even if legal title is in the creditor pursuant to a conditional sales contract or other security arrangement;

(35) "Offense", any felony or misdemeanor;

(36) "Physical injury", slight impairment of any function of the body or temporary loss of use of any part of the body;

(37) "Place of confinement", any building or facility and the grounds thereof wherein a court is legally authorized to order that a person charged with or convicted of a crime be held;

(38) "Possess" or "possessed", having actual or constructive possession of an object with knowledge of its presence. A person has actual possession if such person has the object on his or her person or within easy reach and convenient control. A person has constructive possession if such person has the power and the intention at a given time to exercise dominion or control over the object either directly or through another person or persons. Possession may also be sole or joint. If one person alone has possession of an object, possession is sole. If two or more persons share possession of an object, possession is joint;

(39) "Property", anything of value, whether real or personal, tangible or intangible, in possession or in action;

(40) "Public servant", any person employed in any way by a government of this state who is compensated by the government by reason of such person's employment, any person appointed to a position with any government of this state, or any person elected to a position with any government of this state. It includes, but is not limited to, legislators, jurors, members of the judiciary and law enforcement officers. It does not include witnesses;

(41) "Purposely", when used with respect to a person's conduct or to a result thereof, means when it is his or her conscious object to engage in that conduct or to cause that result;

(42) "Recklessly", consciously disregarding a substantial and unjustifiable risk that circumstances exist or that a result will follow, and such disregard constitutes a gross deviation from the standard of care which a reasonable person would exercise in the situation;

(43) "Serious emotional injury", an injury that creates a substantial risk of temporary or permanent medical or psychological damage, manifested by impairment of a behavioral, cognitive or physical condition. Serious emotional injury shall be established by testimony of qualified experts upon the reasonable expectation of probable harm to a reasonable degree of medical or psychological certainty;

(44) "Serious physical injury", physical injury that creates a substantial risk of death or that causes serious disfigurement or protracted loss or impairment of the function of any part of the body;

(45) "Services", when used in relation to a computer system or network, means use of a computer, computer system, or computer network and includes, but is not limited to, computer time, data processing, and storage or retrieval functions;

(46) "Sexual orientation", male or female heterosexuality, homosexuality or bisexuality by inclination, practice, identity or expression, or having a self-image or identity not traditionally associated with one's gender;

(47) "Vehicle", a self-propelled mechanical device designed to carry a person or persons, excluding vessels or aircraft;

(48) "Vessel", any boat or craft propelled by a motor or by machinery, whether or not such motor or machinery is a principal source of propulsion used or capable of being used as a means of transportation on water, or any boat or craft more than twelve feet in length which is powered by sail alone or by a combination of sail and machinery, and used or capable of being used as a means of transportation on water, but not any boat or craft having, as the only means of propulsion, a paddle or oars;

(49) "Voluntary act":

(a) A bodily movement performed while conscious as a result of effort or determination. Possession is a voluntary act if the possessor knowingly procures or receives the thing possessed, or having acquired control of it was aware of his or her control for a sufficient time to have enabled him or her to dispose of it or terminate his or her control; or

(b) An omission to perform an act of which the actor is physically capable. A person is not guilty of an offense based solely upon an omission to perform an act unless the law defining the offense expressly so provides, or a duty to perform the omitted act is otherwise imposed by law;

(50) "Vulnerable person", any person in the custody, care, or control of the department of mental health who is receiving services from an operated, funded, licensed, or certified program.

(L. 1977 S.B. 60, A.L. 1982 H.B. 1201, A.L. 1983 S.B. 44 & 45, S.B. 276, A.L. 1984 S.B. 448 § A, H.B. 1255, A.L. 1987 S.B. 372, A.L. 1990 H.B. 1370, et al., A.L. 1994 S.B. 763, A.L. 1999 H.B. 165 merged with S.B. 177, A.L. 2002 S.B. 969, et al., A.L. 2003 S.B. 5, A.L. 2006 H.B. 1698, et al., A.L. 2008 S.B. 714, et al., A.L. 2013 H.B. 215 merged with H.B. 505, A.L. 2014 S.B. 491, A.L. 2014 H.B. 1371)

Effective 1-01-17

(1986) Empty hands not clenched as fists are not deadly weapons within the meaning of this section. Seiver v. State, 719 S.W.2d 141 (Mo.App.).

(1993) For purposes of definition of “forcible compulsion”, age of victim, relationship to defendant and testimony of victim that defendant guided her head and mouth, or that defendant threatened to ground victim, was not sufficient evidence to establish that victim was in reasonable fear of death, serious physical injury or kidnapping as required by conviction for forcible sodomy under section 566.060, RSMo. State v. Daleske, 866 S.W.2d 476 (Mo. App. W.D.).

(2014) Defendant's fists, used to cause serious physical injury to victim, did not constitute a dangerous instrument under section so as to support a conviction for armed criminal action under section 571.015. State v. Evans, 455 S.W.3d 452 (Mo.App.E.D.)



Section 556.101 Lack of consent in kidnapping and crimes involving restraint.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

556.101. Lack of consent in kidnapping and crimes involving restraint. — 1. It is an element of the offenses described in sections 565.110 to 565.130 that the confinement, movement or restraint be committed without the consent of the victim.

2. Lack of consent results from:

(1) Forcible compulsion; or

(2) Incapacity to consent.

3. A person is deemed incapable of consent if he is:

(1) Less than fourteen years of age; or

(2) Incapacitated.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Transferred 2014; formerly 565.100; Effective 1-01-17






Chapter 557 General Sentencing Provisions

Chapter Cross References



Section 557.011 Authorized dispositions.

Effective 28 Aug 2013

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

557.011. Authorized dispositions. — 1. Every person found guilty of an offense shall be dealt with by the court in accordance with the provisions of this chapter, except that for offenses defined outside this code and not repealed, the term of imprisonment or the fine that may be imposed is that provided in the statute defining the offense; however, the conditional release term of any sentence of a term of years shall be determined as provided in subsection 4 of section 558.011.

2. Whenever any person has been found guilty of a felony or a misdemeanor the court shall make one or more of the following dispositions of the offender in any appropriate combination. The court may:

(1) Sentence the person to a term of imprisonment as authorized by chapter 558;

(2) Sentence the person to pay a fine as authorized by chapter 560;

(3) Suspend the imposition of sentence, with or without placing the person on probation;

(4) Pronounce sentence and suspend its execution, placing the person on probation;

(5) Impose a period of detention as a condition of probation, as authorized by section 559.026.

3. Whenever any person has been found guilty of an infraction, the court shall make one or more of the following dispositions of the offender in any appropriate combination. The court may:

(1) Sentence the person to pay a fine as authorized by chapter 560;

(2) Suspend the imposition of sentence, with or without placing the person on probation;

(3) Pronounce sentence and suspend its execution, placing the person on probation.

4. Whenever any organization has been found guilty of an offense, the court shall make one or more of the following dispositions of the organization in any appropriate combination. The court may:

(1) Sentence the organization to pay a fine as authorized by chapter 560;

(2) Suspend the imposition of sentence, with or without placing the organization on probation;

(3) Pronounce sentence and suspend its execution, placing the organization on probation;

(4) Impose any special sentence or sanction authorized by law.

5. This chapter shall not be construed to deprive the court of any authority conferred by law to decree a forfeiture of property, suspend or cancel a license, remove a person from office, or impose any other civil penalty. An appropriate order exercising such authority may be included as part of any sentence.

6. In the event a sentence of confinement is ordered executed, a court may order that an individual serve all or any portion of such sentence on electronic monitoring; except that all costs associated with the electronic monitoring shall be charged to the person on house arrest. If the judge finds the person unable to afford the costs associated with electronic monitoring, the judge may order that the person be placed on house arrest with electronic monitoring if the county commission agrees to pay the costs of such monitoring. If the person on house arrest is unable to afford the costs associated with electronic monitoring and the county commission does not agree to pay from the general revenue of the county the costs of such electronic monitoring, the judge shall not order that the person be placed on house arrest with electronic monitoring.

(L. 1977 S.B. 60, A.L. 2011 H.B. 111, A.L. 2013 H.B. 215 merged with H.B. 374 & 434 merged with S.B. 327)



Section 557.016 Classification of offenses.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

557.016. Classification of offenses. — 1. Felonies are classified for the purpose of sentencing into the following five categories:

(1) Class A felonies;

(2) Class B felonies;

(3) Class C felonies;

(4) Class D felonies; and

(5) Class E felonies.

2. Misdemeanors are classified for the purpose of sentencing into the following four categories:

(1) Class A misdemeanors;

(2) Class B misdemeanors;

(3) Class C misdemeanors; and

(4) Class D misdemeanors.

3. Infractions are not further classified.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 557.021 Classification of offenses outside this code.

Effective 28 Aug 2016

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

557.021. Classification of offenses outside this code. — 1. Any offense defined outside this code which is declared to be a misdemeanor without specification of the penalty therefor is a class A misdemeanor.

2. Any offense defined outside this code which is declared to be a felony without specification of the penalty therefor is a class E felony.

3. For the purpose of applying the extended term provisions of section 558.016 and the minimum prison term provisions of section 558.019 and for determining the penalty for attempts and conspiracies, offenses defined outside of this code shall be classified as follows:

(1) If the offense is a felony:

(a) It is a class A felony if the authorized penalty includes death, life imprisonment or imprisonment for a term of twenty years or more;

(b) It is a class B felony if the maximum term of imprisonment authorized exceeds ten years but is less than twenty years;

(c) It is a class C felony if the maximum term of imprisonment authorized is ten years;

(d) It is a class D felony if the maximum term of imprisonment exceeds four years but is less than ten years;

(e) It is a class E felony if the maximum term of imprisonment is four years or less;

(2) If the offense is a misdemeanor:

(a) It is a class A misdemeanor if the authorized imprisonment exceeds six months in jail;

(b) It is a class B misdemeanor if the authorized imprisonment exceeds thirty days but is not more than six months;

(c) It is a class C misdemeanor if the authorized imprisonment is thirty days or less;

(d) It is a class D misdemeanor if it includes a mental state as an element of the offense and there is no authorized imprisonment;

(e) It is an infraction if there is no authorized imprisonment.

(L. 1977 S.B. 60, A.L. 1988 H.B. 1340 & 1348, A.L. 2014 S.B. 491, A.L. 2016 H.B. 2332)

Effective 1-01-17

(1990) Absence of a stated maximum penalty merely indicates legislative intent that defendant convicted of that offense may be sentenced to any term of years above the minimum, including life imprisonment. Thurston v. State, 791 S.W.2d 893 (Mo.App.E.D.).



Section 557.026 Presentence investigation and sentencing assessment report — inquiry of victim, when.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

557.026. Presentence investigation and sentencing assessment report — inquiry of victim, when. — 1. When a probation officer is available to any court, such probation officer shall, unless waived by the defendant, conduct a presentence investigation in all felony cases and make a sentencing assessment report to the court before any authorized disposition is made under section 557.011. In all class A misdemeanor cases a probation officer shall, if directed by the court, conduct a presentence investigation and make a sentencing assessment report to the court before any authorized disposition is made under section 557.011. The report shall not be submitted to the court or its contents disclosed to anyone until the defendant has been found guilty.

2. The sentencing assessment report shall be prepared, presented and utilized as provided by rule of court, except that no court shall prevent the defendant or the attorney for the defendant from having access to the complete sentencing assessment report and recommendations before any authorized disposition is made under section 557.011.

3. The defendant shall not be obligated to make any statement to a probation officer in connection with any sentencing assessment report.

4. When the jury enters a finding of guilt and assesses punishment, the probation officer shall, as part of the presentence investigation, inquire of the victim of the offense for which such punishment was assessed of the facts of the offense and any personal injury or financial loss incurred by the victim. If the victim is dead or otherwise unable to make a statement, the probation officer shall attempt to obtain such information from a member of the immediate family of the victim.

(L. 1977 S.B. 60, A.L. 1984 S.B. 611, A.L. 1986 S.B. 618 & 562, A.L. 2014 S.B. 491)

Effective 1-01-17

CROSS REFERENCE:

Juvenile court records available for presentence investigation, certain cases, 211.321



Section 557.031 Presentence commitment for study.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

557.031. Presentence commitment for study. — 1. In felony cases where the circumstances surrounding the commission of the offense or other circumstances brought to the attention of the court indicate a strong likelihood that the defendant is suffering from a mental disease or disorder, and the court desires more detailed information about the defendant's mental condition before making an authorized disposition under section 557.011, it may order the commitment of the defendant for mental examination.

2. The court may commit the defendant to a facility of the department of mental health or to a hospital and order the defendant examined by such person or persons as the court or that department or hospital may designate. The cost of guarding and transporting any confined defendant to and from any such facility or other place of examination shall be borne by the county. Any commitment shall be for a period not exceeding thirty days unless extended by the order of the court.

3. Within forty days after the order the person or persons making such examination or examinations shall transmit to the court a report thereof including answers to any specific questions submitted by the court. The clerk of the court shall immediately supply copies of the report to the prosecuting attorney and to the defendant or his attorney.

4. Any period of commitment to a facility of the department of mental health or to a hospital for the purpose of this section shall be credited against any term of imprisonment imposed upon the defendants.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 557.035 Hate offenses — provides enhanced penalties for motivational factors in certain offenses.

Effective 28 Aug 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

557.035. Hate offenses — provides enhanced penalties for motivational factors in certain offenses. — 1. For all violations of section 565.054 or 565.090, subdivision (1) of subsection 1 of section 569.100, or subdivision (1), (2), (3), (4), (6), (7) or (8) of subsection 1 of section 571.030, which the state believes to be knowingly motivated because of race, color, religion, national origin, sex, sexual orientation or disability of the victim or victims, the state may charge the offense or offenses under this section, and the violation is a class D felony.

2. For all violations of section 565.056; subdivision (1) of subsection 1 of section 569.090; subdivision (1) of subsection 1 of section 569.120; section 569.140; or section 574.050; which the state believes to be knowingly motivated because of race, color, religion, national origin, sex, sexual orientation or disability of the victim or victims, the state may charge the offense or offenses under this section, and the violation is a class E felony.

3. The court shall assess punishment in all of the cases in which the state pleads and proves any of the motivating factors listed in this section.

(L. 1999 S.B. 328, et al., A.L. 2014 S.B. 491, A.L. 2017 S.B. 34)



Section 557.036 Role of court and jury in sentencing — two stages of trial — punishment assessed by jury, when.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

557.036. Role of court and jury in sentencing — two stages of trial — punishment assessed by jury, when. — 1. Upon a finding of guilt, the court shall decide the extent or duration of sentence or other disposition to be imposed under all the circumstances, having regard to the nature and circumstances of the offense and the history and character of the defendant and render judgment accordingly.

2. Where an offense is submitted to the jury, the trial shall proceed in two stages. At the first stage, the jury shall decide only whether the defendant is guilty or not guilty of any submitted offense. The issue of punishment shall not be submitted to the jury at the first stage.

3. If the jury at the first stage of a trial finds the defendant guilty of the submitted offense, the second stage of the trial shall proceed. The issue at the second stage of the trial shall be the punishment to be assessed and declared. Evidence supporting or mitigating punishment may be presented. Such evidence may include, within the discretion of the court, evidence concerning the impact of the offense upon the victim, the victim's family and others, the nature and circumstances of the offense, and the history and character of the defendant. Rebuttal and surrebuttal evidence may be presented. The state shall be the first to proceed. The court shall instruct the jury as to the range of punishment authorized by statute for each submitted offense. The attorneys may argue the issue of punishment to the jury, and the state shall have the right to open and close the argument. The jury shall assess and declare the punishment as authorized by statute.

4. A second stage of the trial shall not proceed and the court, and not the jury, shall assess punishment if:

(1) The defendant requests in writing, prior to voir dire, that the court assess the punishment in case of a finding of guilt; or

(2) The state pleads and proves the defendant is a prior offender, persistent offender, dangerous offender, or persistent misdemeanor offender as defined in section 558.016, or a persistent sexual offender or predatory sexual offender as defined in section 566.125. If the jury cannot agree on the punishment to be assessed, the court shall proceed as provided in subsection 1 of this section. If, after due deliberation by the jury, the court finds the jury cannot agree on punishment, then the court may instruct the jury that if it cannot agree on punishment that the court will assess punishment.

5. If the jury returns a verdict of guilty in the first stage and declares a term of imprisonment in the second stage, the court shall proceed as provided in subsection 1 of this section except that any term of imprisonment imposed cannot exceed the term declared by the jury unless the term declared by the jury is less than the authorized lowest term for the offense, in which event the court cannot impose a term of imprisonment greater than the lowest term provided for the offense.

6. If the defendant is found to be a prior offender, persistent offender, dangerous offender or persistent misdemeanor offender as defined in section 558.016:

(1) If he has been found guilty of an offense, the court shall proceed as provided in section 558.016; or

(2) If he has been found guilty of a class A felony, the court may impose any sentence authorized for the class A felony.

7. The court shall not seek an advisory verdict from the jury in cases of prior offenders, persistent offenders, dangerous offenders, persistent sexual offenders or predatory sexual offenders; if an advisory verdict is rendered, the court shall not deem it advisory, but shall consider it as mere surplusage.

(L. 1977 S.B. 60, A.L. 1981 H.B. 554, A.L. 1990 H.B. 974, A.L. 1996 H.B. 974, A.L. 2003 S.B. 5, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 557.041 (Transferred 2014; now 595.229)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 557.051 Program for perpetrators of sexual offenses, participation required, when — restrictions for persons providing assessments and reports, penalty for violation, exception.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

557.051. Program for perpetrators of sexual offenses, participation required, when — restrictions for persons providing assessments and reports, penalty for violation, exception. — 1. A person who has been found guilty of an offense under chapter 566, or any sex offense involving a child under chapter* 568 or 573, and who is granted a suspended imposition or execution of sentence or placed under the supervision of the board of probation and parole shall be required to participate in and successfully complete a program of treatment, education and rehabilitation designed for perpetrators of sexual offenses. Persons required to attend a program under this section shall be required to follow all directives of the treatment program provider, and may be charged a reasonable fee to cover the costs of such program.

2. A person who provides assessment services or who makes a report, finding, or recommendation for any offender to attend any counseling or program of treatment, education or rehabilitation as a condition or requirement of probation following a finding of guilt for an offense under chapter 566, or any sex offense involving a child under chapter* 568 or 573, shall not be related within the third degree of consanguinity or affinity to any person who has a financial interest, whether direct or indirect, in the counseling or program of treatment, education or rehabilitation or any financial interest, whether direct or indirect, in any private entity which provides the counseling or program of treatment, education or rehabilitation. A person who violates this subsection shall thereafter:

(1) Immediately remit to the state of Missouri any financial income gained as a direct or indirect result of the action constituting the violation;

(2) Be prohibited from providing assessment or counseling services or any program of treatment, education or rehabilitation to, for, on behalf of, at the direction of, or in contract with the state board of probation and parole or any office thereof; and

(3) Be prohibited from having any financial interest, whether direct or indirect, in any private entity which provides assessment or counseling services or any program of treatment, education or rehabilitation to, for, on behalf of, at the direction of, or in contract with the state board of probation and parole or any office thereof.

3. The provisions of subsection 2 of this section shall not apply when the department of corrections has identified only one qualified service provider within reasonably accessible distance from the offender or when the only providers available within a reasonable distance are related within the third degree of consanguinity or affinity to any person who has a financial interest in the service provider.

(L. 2014 S.B. 491)

Effective 1-01-17

*Word "chapters" appears in original rolls.






Chapter 558 Imprisonment

Chapter Cross References



Section 558.002 Fines for felonies.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

558.002. Fines for felonies. — 1. Except as otherwise provided for an offense outside this code, a person who has been convicted of an offense may be sentenced to pay a fine which does not exceed:

(1) For a class C, D, or E felony, ten thousand dollars;

(2) For a class A misdemeanor, two thousand dollars;

(3) For a class B misdemeanor, one thousand dollars;

(4) For a class C misdemeanor, seven hundred fifty dollars;

(5) For a class D misdemeanor, five hundred dollars;

(6) For an infraction, four hundred dollars; or

(7) If the person has gained money or property through the commission of the offense, to pay an amount, fixed by the court, not exceeding double the amount of the person's gain from the commission of the offense.

2. A sentence to pay a fine, when imposed on a corporation for an offense defined in this code or for any offense defined outside this code for which no specific corporate fine is specified, shall be a sentence to pay an amount, fixed by the court, which does not exceed:

(1) For a felony, twenty thousand dollars;

(2) For a misdemeanor, ten thousand dollars;

(3) For an infraction, one thousand dollars; or

(4) If the corporation has gained money or property through the commission of the offense, to pay an amount, fixed by the court, not exceeding double the amount of the corporation's gain from the commission of the offense.

3. As used in this section the term "gain" means the amount of money or the value of property derived from the commission of the offense. The amount of money or value of property returned to the victim of the offense or seized by or surrendered to lawful authority prior to the time sentence is imposed shall be deducted from the fine. When the court imposes a fine based on gain the court shall make a finding as to the amount of the offender's gain from the crime. If the record does not contain sufficient evidence to support such a finding, the court may conduct a hearing upon the issue.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Transferred 2014; formerly 560.011; Effective 1-01-17



Section 558.004 Imposition of fines.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

558.004. Imposition of fines. — 1. In determining the amount and the method of payment of a fine, the court shall, insofar as practicable, proportion the fine to the burden that payment will impose in view of the financial resources of an individual. The court shall not sentence an offender to pay a fine in any amount which will prevent him or her from making restitution or reparation to the victim of the offense.

2. When any other disposition is authorized by statute, the court shall not sentence an individual to pay a fine only unless, having regard to the nature and circumstances of the offense and the history and character of the offender, it is of the opinion that the fine alone will suffice for the protection of the public.

3. The court shall not sentence an individual to pay a fine in addition to any other sentence authorized by section 557.011 unless:

(1) He or she has derived a pecuniary gain from the offense; or

(2) The court is of the opinion that a fine is uniquely adapted to deterrence of the type of offense involved or to the correction of the defendant.

4. When an offender is sentenced to pay a fine, the court may provide for the payment to be made within a specified period of time or in specified installments. If no such provision is made a part of the sentence, the fine shall be payable forthwith.

5. When an offender is sentenced to pay a fine, the court shall not impose at the same time an alternative sentence to be served in the event that the fine is not paid. The response of the court to nonpayment shall be determined only after the fine has not been paid, as provided in section 558.006.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Transferred 2014; formerly 560.026; Effective 1-01-17



Section 558.006 Response to nonpayment.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

558.006. Response to nonpayment. — 1. When an offender sentenced to pay a fine defaults in the payment of the fine or in any installment, the court upon motion of the prosecuting attorney or upon its own motion may require him or her to show cause why he or she should not be imprisoned for nonpayment. The court may issue a warrant of arrest or a summons for his or her appearance.

2. Following an order to show cause under subsection 1 of this section, unless the offender shows that his or her default was not attributable to an intentional refusal to obey the sentence of the court, or not attributable to a failure on his or her part to make a good faith effort to obtain the necessary funds for payment, the court may order the defendant imprisoned for a term not to exceed one hundred eighty days if the fine was imposed for conviction of a felony or thirty days if the fine was imposed for conviction of a misdemeanor or infraction. The court may provide in its order that payment or satisfaction of the fine at any time will entitle the offender to his or her release from such imprisonment or, after entering the order, may at any time reduce the sentence for good cause shown, including payment or satisfaction of the fine.

3. If it appears that the default in the payment of a fine is excusable under the standards set forth in subsection 2 of this section, the court may enter an order allowing the offender additional time for payment, reducing the amount of the fine or of each installment, or revoking the fine or the unpaid portion in whole or in part.

4. When a fine is imposed on a corporation it is the duty of the person or persons authorized to make disbursement of the assets of the corporation and their superiors to pay the fine from the assets of the corporation. The failure of such persons to do so shall render them subject to imprisonment under subsections 1 and 2 of this section.

5. Upon default in the payment of a fine or any installment thereof, the fine may be collected by any means authorized for the enforcement of money judgments.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Transferred 2014; formerly 560.031; Effective 1-01-17



Section 558.008 Revocation of a fine.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

558.008. Revocation of a fine. — A defendant who has been sentenced to pay a fine may at any time petition the sentencing court for a revocation of a fine or any unpaid portion thereof. If it appears to the satisfaction of the court that the circumstances which warranted the imposition of the fine no longer exist or that it would otherwise be unjust to require payment of the fine, the court may revoke the fine or the unpaid portion in whole or in part or may modify the method of payment.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Transferred 2014; formerly 560.036; Effective 1-01-17



Section 558.011 Sentence of imprisonment, terms — conditional release.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

558.011. Sentence of imprisonment, terms — conditional release. — 1. The authorized terms of imprisonment, including both prison and conditional release terms, are:

(1) For a class A felony, a term of years not less than ten years and not to exceed thirty years, or life imprisonment;

(2) For a class B felony, a term of years not less than five years and not to exceed fifteen years;

(3) For a class C felony, a term of years not less than three years and not to exceed ten years;

(4) For a class D felony, a term of years not to exceed seven years;

(5) For a class E felony, a term of years not to exceed four years;

(6) For a class A misdemeanor, a term not to exceed one year;

(7) For a class B misdemeanor, a term not to exceed six months;

(8) For a class C misdemeanor, a term not to exceed fifteen days.

2. In cases of class D and E felonies, the court shall have discretion to imprison for a special term not to exceed one year in the county jail or other authorized penal institution, and the place of confinement shall be fixed by the court. If the court imposes a sentence of imprisonment for a term longer than one year upon a person convicted of a class D or E felony, it shall commit the person to the custody of the department of corrections.

3. (1) When a regular sentence of imprisonment for a felony is imposed, the court shall commit the person to the custody of the department of corrections for the term imposed under section 557.036, or until released under procedures established elsewhere by law.

(2) A sentence of imprisonment for a misdemeanor shall be for a definite term and the court shall commit the person to the county jail or other authorized penal institution for the term of his or her sentence or until released under procedure established elsewhere by law.

4. (1) Except as otherwise provided, a sentence of imprisonment for a term of years for felonies other than dangerous felonies as defined in section 556.061, and other than sentences of imprisonment which involve the individual's fourth or subsequent remand to the department of corrections shall consist of a prison term and a conditional release term. The conditional release term of any term imposed under section 557.036 shall be:

(a) One-third for terms of nine years or less;

(b) Three years for terms between nine and fifteen years;

(c) Five years for terms more than fifteen years; and the prison term shall be the remainder of such term. The prison term may be extended by the board of probation and parole pursuant to subsection 5 of this section.

(2) "Conditional release" means the conditional discharge of an offender by the board of probation and parole, subject to conditions of release that the board deems reasonable to assist the offender to lead a law-abiding life, and subject to the supervision under the state board of probation and parole. The conditions of release shall include avoidance by the offender of any other offense, federal or state, and other conditions that the board in its discretion deems reasonably necessary to assist the releasee in avoiding further violation of the law.

5. The date of conditional release from the prison term may be extended up to a maximum of the entire sentence of imprisonment by the board of probation and parole. The director of any division of the department of corrections except the board of probation and parole may file with the board of probation and parole a petition to extend the conditional release date when an offender fails to follow the rules and regulations of the division or commits an act in violation of such rules. Within ten working days of receipt of the petition to extend the conditional release date, the board of probation and parole shall convene a hearing on the petition. The offender shall be present and may call witnesses in his or her behalf and cross-examine witnesses appearing against the offender. The hearing shall be conducted as provided in section 217.670. If the violation occurs in close proximity to the conditional release date, the conditional release may be held for a maximum of fifteen working days to permit necessary time for the division director to file a petition for an extension with the board and for the board to conduct a hearing, provided some affirmative manifestation of an intent to extend the conditional release has occurred prior to the conditional release date. If at the end of a fifteen-working-day period a board decision has not been reached, the offender shall be released conditionally. The decision of the board shall be final.

(L. 1977 S.B. 60, A.L. 1979 S.B. 234, A.L. 1982 H.B. 1196, A.L. 1984 S.B. 611, A.L. 1990 H.B. 974, A.L. 1994 S.B. 763, A.L. 2003 S.B. 5, A.L. 2014 S.B. 491)

Effective 1-01-17

(2010) Statutory amendment in 1990 removing conditional release eligibility for inmates convicted of certain violent felonies is constitutional under original purpose, single subject, ex post facto, and retrospective provisions. Rentschler v. Nixon, 311 S.W.3d 783 (Mo.banc).



Section 558.016 Extended terms for prior criminal conduct — definitions — sentencing.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

558.016. Extended terms for prior criminal conduct — definitions — sentencing. — 1. The court may sentence a person who has been found guilty of an offense to a term of imprisonment as authorized by section 558.011 or to a term of imprisonment authorized by a statute governing the offense if it finds the defendant is a prior offender or a persistent misdemeanor offender. The court may sentence a person to an extended term of imprisonment if:

(1) The defendant is a persistent offender or a dangerous offender, and the person is sentenced under subsection 7 of this section;

(2) The statute under which the person was found guilty contains a sentencing enhancement provision that is based on a prior finding of guilt or a finding of prior criminal conduct and the person is sentenced according to the statute; or

(3) A more specific sentencing enhancement provision applies that is based on a prior finding of guilt or a finding of prior criminal conduct.

2. A "prior offender" is one who has been found guilty of one felony.

3. A "persistent offender" is one who has been found guilty of two or more felonies committed at different times.

4. A "dangerous offender" is one who:

(1) Is being sentenced for a felony during the commission of which he knowingly murdered or endangered or threatened the life of another person or knowingly inflicted or attempted or threatened to inflict serious physical injury on another person; and

(2) Has been found guilty of a class A or B felony or a dangerous felony.

5. A "persistent misdemeanor offender" is one who has been found guilty of two or more offenses, committed at different times that are classified as A or B misdemeanors under the laws of this state.

6. The findings of guilt shall be prior to the date of commission of the present offense.

7. The court shall sentence a person, who has been found to be a persistent offender or a dangerous offender, and is found guilty of a class B, C, D, or E felony to the authorized term of imprisonment for the offense that is one class higher than the offense for which the person is found guilty.

(L. 1977 S.B. 60, A.L. 1980 H.B. 1138, et al., A.L. 1981 H.B. 554, A.L. 1990 H.B. 974, A.L. 2003 S.B. 5, A.L. 2005 H.B. 353, A.L. 2014 S.B. 491)

Effective 1-01-17

(1986) Evidence of prior conviction may include admission of such conviction under direct examination or cross examination, or a memorandum of such conviction from the court division file. State v. Hughes, 713 S.W.2d 11 (Mo.App.E.D.).

(1991) Statute does not contain a time limitation and must be interpreted according to its plain and ordinary meaning, therefore conviction that was more than twenty-five years old could be used in sentencing defendant as persistent offender. State v. Lucas, 809 S.W.2d 54 (Mo.App.E.D.).

(1991) Where defendant was convicted of intoxication-related traffic offenses in violation of laws of other states, such convictions may be used for enhancement purposes as persistent offender. Phrase “in violation of state law” bars use of municipal ordinance convictions for enhancement. State v. Ryan, 813 S.W.2d 898 (Mo.App.S.D.).

(1997) Defendant could not be sentenced as prior and persistent offender where information charged defendant only as prior offender with no evidence to support finding that defendant was persistent offender. State v. Halk, 955 S.W.2d 216 (Mo.App.E.D.).



Section 558.018 (Transferred 2014; now 566.125)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 558.019 Prior felony convictions, minimum prison terms — prison commitment defined — dangerous felony, minimum term prison term, how calculated — sentencing commission created, members, duties — expenses — cooperation with commission — restorative justice methods — restitution fund.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

558.019. Prior felony convictions, minimum prison terms — prison commitment defined — dangerous felony, minimum term prison term, how calculated — sentencing commission created, members, duties — expenses — cooperation with commission — restorative justice methods — restitution fund. — 1. This section shall not be construed to affect the powers of the governor under Article IV, Section 7, of the Missouri Constitution. This statute shall not affect those provisions of section 565.020, section 566.125, or section 571.015, which set minimum terms of sentences, or the provisions of section 559.115, relating to probation.

2. The provisions of subsections 2 to 5 of this section shall be applicable to all classes of felonies except those set forth in chapter 579, or in chapter 195 prior to January 1, 2017, and those otherwise excluded in subsection 1 of this section. For the purposes of this section, "prison commitment" means and is the receipt by the department of corrections of an offender after sentencing. For purposes of this section, prior prison commitments to the department of corrections shall not include an offender's first incarceration prior to release on probation under section 217.362 or 559.115. Other provisions of the law to the contrary notwithstanding, any offender who has been found guilty of a felony other than a dangerous felony as defined in section 556.061 and is committed to the department of corrections shall be required to serve the following minimum prison terms:

(1) If the offender has one previous prison commitment to the department of corrections for a felony offense, the minimum prison term which the offender must serve shall be forty percent of his or her sentence or until the offender attains seventy years of age, and has served at least thirty percent of the sentence imposed, whichever occurs first;

(2) If the offender has two previous prison commitments to the department of corrections for felonies unrelated to the present offense, the minimum prison term which the offender must serve shall be fifty percent of his or her sentence or until the offender attains seventy years of age, and has served at least forty percent of the sentence imposed, whichever occurs first;

(3) If the offender has three or more previous prison commitments to the department of corrections for felonies unrelated to the present offense, the minimum prison term which the offender must serve shall be eighty percent of his or her sentence or until the offender attains seventy years of age, and has served at least forty percent of the sentence imposed, whichever occurs first.

3. Other provisions of the law to the contrary notwithstanding, any offender who has been found guilty of a dangerous felony as defined in section 556.061 and is committed to the department of corrections shall be required to serve a minimum prison term of eighty-five percent of the sentence imposed by the court or until the offender attains seventy years of age, and has served at least forty percent of the sentence imposed, whichever occurs first.

4. For the purpose of determining the minimum prison term to be served, the following calculations shall apply:

(1) A sentence of life shall be calculated to be thirty years;

(2) Any sentence either alone or in the aggregate with other consecutive sentences for offenses committed at or near the same time which is over seventy-five years shall be calculated to be seventy-five years.

5. For purposes of this section, the term "minimum prison term" shall mean time required to be served by the offender before he or she is eligible for parole, conditional release or other early release by the department of corrections.

6. (1) A sentencing advisory commission is hereby created to consist of eleven members. One member shall be appointed by the speaker of the house. One member shall be appointed by the president pro tem of the senate. One member shall be the director of the department of corrections. Six members shall be appointed by and serve at the pleasure of the governor from among the following: the public defender commission; private citizens; a private member of the Missouri Bar; the board of probation and parole; and a prosecutor. Two members shall be appointed by the supreme court, one from a metropolitan area and one from a rural area. All members shall be appointed to a four-year term. All members of the sentencing commission appointed prior to August 28, 1994, shall continue to serve on the sentencing advisory commission at the pleasure of the governor.

(2) The commission shall study sentencing practices in the circuit courts throughout the state for the purpose of determining whether and to what extent disparities exist among the various circuit courts with respect to the length of sentences imposed and the use of probation for offenders convicted of the same or similar offenses and with similar criminal histories. The commission shall also study and examine whether and to what extent sentencing disparity among economic and social classes exists in relation to the sentence of death and if so, the reasons therefor, if sentences are comparable to other states, if the length of the sentence is appropriate, and the rate of rehabilitation based on sentence. It shall compile statistics, examine cases, draw conclusions, and perform other duties relevant to the research and investigation of disparities in death penalty sentencing among economic and social classes.

(3) The commission shall study alternative sentences, prison work programs, work release, home-based incarceration, probation and parole options, and any other programs and report the feasibility of these options in Missouri.

(4) The governor shall select a chairperson who shall call meetings of the commission as required or permitted pursuant to the purpose of the sentencing commission.

(5) The members of the commission shall not receive compensation for their duties on the commission, but shall be reimbursed for actual and necessary expenses incurred in the performance of these duties and for which they are not reimbursed by reason of their other paid positions.

(6) The circuit and associate circuit courts of this state, the office of the state courts administrator, the department of public safety, and the department of corrections shall cooperate with the commission by providing information or access to information needed by the commission. The office of the state courts administrator will provide needed staffing resources.

7. Courts shall retain discretion to lower or exceed the sentence recommended by the commission as otherwise allowable by law, and to order restorative justice methods, when applicable.

8. If the imposition or execution of a sentence is suspended, the court may order any or all of the following restorative justice methods, or any other method that the court finds just or appropriate:

(1) Restitution to any victim or a statutorily created fund for costs incurred as a result of the offender's actions;

(2) Offender treatment programs;

(3) Mandatory community service;

(4) Work release programs in local facilities; and

(5) Community-based residential and nonresidential programs.

9. The provisions of this section shall apply only to offenses occurring on or after August 28, 2003.

10. Pursuant to subdivision (1) of subsection 8 of this section, the court may order the assessment and payment of a designated amount of restitution to a county law enforcement restitution fund established by the county commission pursuant to section 50.565. Such contribution shall not exceed three hundred dollars for any charged offense. Any restitution moneys deposited into the county law enforcement restitution fund pursuant to this section shall only be expended pursuant to the provisions of section 50.565.

11. A judge may order payment to a restitution fund only if such fund had been created by ordinance or resolution of a county of the state of Missouri prior to sentencing. A judge shall not have any direct supervisory authority or administrative control over any fund to which the judge is ordering a person to make payment.

12. A person who fails to make a payment to a county law enforcement restitution fund may not have his or her probation revoked solely for failing to make such payment unless the judge, after evidentiary hearing, makes a finding supported by a preponderance of the evidence that the person either willfully refused to make the payment or that the person willfully, intentionally, and purposefully failed to make sufficient bona fide efforts to acquire the resources to pay.

13. Nothing in this section shall be construed to allow the sentencing advisory commission to issue recommended sentences in specific cases pending in the courts of this state.

(L. 1986 H.B. 1098 § 1, A.L. 1988 H.B. 1340 & 1348, A.L. 1989 S.B. 215 & 58, A.L. 1990 H.B. 974, A.L. 1993 H.B. 562, A.L. 1994 S.B. 763, A.L. 1998 H.B. 1508 merged with S.B. 766, A.L. 2003 S.B. 5, A.L. 2004 H.B. 1055, A.L. 2005 H.B. 353, A.L. 2012 S.B. 628, A.L. 2014 S.B. 491, A.L. 2014 H.B. 1371)

Effective 1-01-17



Section 558.021 Extended term procedures.

Effective 28 Aug 1996

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

558.021. Extended term procedures. — 1. The court shall find the defendant to be a prior offender, persistent offender, dangerous offender, persistent sexual offender or predatory sexual offender if:

(1) The indictment or information, original or amended, or the information in lieu of an indictment pleads all essential facts warranting a finding that the defendant is a prior offender, persistent offender, dangerous offender, persistent sexual offender or predatory sexual offender; and

(2) Evidence is introduced that establishes sufficient facts pleaded to warrant a finding beyond a reasonable doubt that the defendant is a prior offender, persistent offender, dangerous offender, persistent sexual offender or predatory sexual offender; and

(3) The court makes findings of fact that warrant a finding beyond a reasonable doubt by the court that the defendant is a prior offender, persistent offender, dangerous offender, persistent sexual offender or predatory sexual offender.

2. In a jury trial, the facts shall be pleaded, established and found prior to submission to the jury outside of its hearing, except the facts required by subdivision (1) of subsection 4 of section 558.016 may be established and found at a later time, but prior to sentencing, and may be established by judicial notice of prior testimony before the jury.

3. In a trial without a jury or upon a plea of guilty, the court may defer the proof and findings of such facts to a later time, but prior to sentencing. The facts required by subdivision (1) of subsection 4 of section 558.016 may be established by judicial notice of prior testimony or the plea of guilty.

4. The defendant shall be accorded full rights of confrontation and cross-examination, with the opportunity to present evidence, at such hearings.

5. The defendant may waive proof of the facts alleged.

6. Nothing in this section shall prevent the use of presentence investigations or commitments under sections 557.026 and 557.031.

7. At the sentencing hearing both the state and the defendant shall be permitted to present additional information bearing on the issue of sentence.

(L. 1977 S.B. 60, A.L. 1981 H.B. 554, A.L. 1996 H.B. 974)



Section 558.026 Concurrent and consecutive terms of imprisonment.

Effective 28 Aug 2013

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

558.026. Concurrent and consecutive terms of imprisonment. — 1. Multiple sentences of imprisonment shall run concurrently unless the court specifies that they shall run consecutively; except in the case of multiple sentences of imprisonment imposed for any offense committed during or at the same time as, or multiple offenses of, the following felonies:

(1) Rape in the first degree, forcible rape, or rape;

(2) Statutory rape in the first degree;

(3) Sodomy in the first degree, forcible sodomy, or sodomy;

(4) Statutory sodomy in the first degree; or

(5) An attempt to commit any of the felonies listed in this subsection. In such case, the sentence of imprisonment imposed for any felony listed in this subsection or an attempt to commit any of the aforesaid shall run consecutively to the other sentences. The sentences imposed for any other offense may run concurrently.

2. If a person who is on probation, parole or conditional release is sentenced to a term of imprisonment for an offense committed after the granting of probation or parole or after the start of his conditional release term, the court shall direct the manner in which the sentence or sentences imposed by the court shall run with respect to any resulting probation, parole or conditional release revocation term or terms. If the subsequent sentence to imprisonment is in another jurisdiction, the court shall specify how any resulting probation, parole or conditional release revocation term or terms shall run with respect to the foreign sentence of imprisonment.

3. A court may cause any sentence it imposes to run concurrently with a sentence an individual is serving or is to serve in another state or in a federal correctional center. If the Missouri sentence is served in another state or in a federal correctional center, subsection 4 of section 558.011 and section 217.690 shall apply as if the individual were serving his sentence within the department of corrections of the state of Missouri, except that a personal hearing before the board of probation and parole shall not be required for parole consideration.

(L. 1977 S.B. 60, A.L. 1980 H.B. 1138, et al., A.L. 1982 H.B. 1196, A.L. 1983 H.B. 713 Revision, A.L. 1995 H.B. 424, A.L. 2013 H.B. 215)

(1985) Court construed this section to mandate consecutive sentences for rape and sodomy committed by defendant at the same time. Adams v. State (Mo.App.), 688 S.W.2d 401.

(1991) Although statute requires consecutive sentences any time a sex crime is committed at the same time as any other felony, even if the additional felony is also a sex crime, the sentencing court has discretion to run sentences concurrently, when a defendant's convictions consist only of sex offenses. State v. Harger, 804 S.W.2d 35 (Mo. App.).



Section 558.031 Calculation of terms of imprisonment — credit for jail time awaiting trial.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

558.031. Calculation of terms of imprisonment — credit for jail time awaiting trial. — 1. A sentence of imprisonment shall commence when a person convicted of an offense in this state is received into the custody of the department of corrections or other place of confinement where the offender is sentenced. Such person shall receive credit toward the service of a sentence of imprisonment for all time in prison, jail or custody after the offense occurred and before the commencement of the sentence, when the time in custody was related to that offense, except:

(1) Such credit shall only be applied once when sentences are consecutive;

(2) Such credit shall only be applied if the person convicted was in custody in the state of Missouri, unless such custody was compelled exclusively by the state of Missouri's action; and

(3) As provided in section 559.100.

2. The officer required by law to deliver a person convicted of an offense in this state to the department of corrections shall endorse upon the papers required by section 217.305 both the dates the offender was in custody and the period of time to be credited toward the service of the sentence of imprisonment, except as endorsed by such officer.

3. If a person convicted of an offense escapes from custody, such escape shall interrupt the sentence. The interruption shall continue until such person is returned to the correctional center where the sentence was being served, or in the case of a person committed to the custody of the department of corrections, to any correctional center operated by the department of corrections. An escape shall also interrupt the jail time credit to be applied to a sentence which had not commenced when the escape occurred.

4. If a sentence of imprisonment is vacated and a new sentence imposed upon the offender for that offense, all time served under the vacated sentence shall be credited against the new sentence, unless the time has already been credited to another sentence as provided in subsection 1 of this section.

5. If a person released from imprisonment on parole or serving a conditional release term violates any of the conditions of his or her parole or release, he or she may be treated as a parole violator. If the board of probation and parole revokes the parole or conditional release, the paroled person shall serve the remainder of the prison term and conditional release term, as an additional prison term, and the conditionally released person shall serve the remainder of the conditional release term as a prison term, unless released on parole.

(L. 1977 S.B. 60, A.L. 1990 H.B. 974, A.L. 1995 H.B. 424, A.L. 2014 S.B. 491)

Effective 1-01-17

(1981) “Jail-time” credit is not intended to be given on both offenses in a concurrent sentencing situation for jail-time served exclusively on only one offense. State ex rel. Blackwell v. Sanders (A.), 615 S.W.2d 467.



Section 558.041 "Good time" credit, exceptions — rules, procedure.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

558.041. "Good time" credit, exceptions — rules, procedure. — 1. Any offender committed to the department of corrections, except those persons committed pursuant to subsection 7 of section 558.016, or subsection 3 of section 566.125, may receive additional credit in terms of days spent in confinement upon recommendation for such credit by the offender's institutional superintendent when the offender meets the requirements for such credit as provided in subsections 3 and 4 of this section. Good time credit may be rescinded by the director or his or her designee pursuant to the divisional policy issued pursuant to subsection 3 of this section.

2. Any credit extended to an offender shall only apply to the sentence which the offender is currently serving.

3. The director of the department of corrections shall issue a policy for awarding credit. The policy may reward an inmate who has served his or her sentence in an orderly and peaceable manner and has taken advantage of the rehabilitation programs available to him or her. Any violation of institutional rules or the laws of this state may result in the loss of all or a portion of any credit earned by the inmate pursuant to this section.

4. The department shall cause the policy to be published in the code of state regulations.

5. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1983 H.B. 671 § 1, A.L. 1986 S.B. 618 & 562, A.L. 1990 H.B. 974, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 558.046 Reduction of term of sentence, conditions.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

558.046. Reduction of term of sentence, conditions. — The sentencing court may, upon petition, reduce any term of sentence or probation pronounced by the court or a term of conditional release or parole pronounced by the state board of probation and parole if the court determines that:

(1) The convicted person was:

(a) Convicted of an offense that did not involve violence or the threat of violence; and

(b) Convicted of an offense that involved alcohol or illegal drugs; and

(2) Since the commission of such offense, the convicted person has successfully completed a detoxification and rehabilitation program; and

(3) The convicted person is not:

(a) A prior offender, a persistent offender, a dangerous offender or a persistent misdemeanor offender as defined by section 558.016; or

(b) A persistent sexual offender as defined in section 566.125; or

(c) A prior offender, a persistent offender or a class X offender as defined in section 558.019.

(L. 1993 S.B. 167, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 558.047 Persons under eighteen, review of sentence, when, procedure.

Effective 13 Jul 2016, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

558.047. Persons under eighteen, review of sentence, when, procedure. — 1. (1) Any person sentenced to a term of imprisonment for life without eligibility for parole before August 28, 2016, who was under eighteen years of age at the time of the commission of the offense or offenses, may submit to the parole board a petition for a review of his or her sentence, regardless of whether the case is final for purposes of appeal, after serving twenty-five years of incarceration on the sentence of life without parole.

(2) Any person found guilty of murder in the first degree who was sentenced on or after August 28, 2016, to a term of life imprisonment with eligibility for parole or a term of imprisonment of not less than thirty years and not to exceed forty years, who was under eighteen years of age at the time of the commission of the offense or offenses may submit to the parole board a petition for a review of his or her sentence, regardless of whether the case is final for purposes of appeal, after serving twenty-five years of incarceration, and a subsequent petition after serving thirty-five years of incarceration.

2. A copy of the petition shall be served on the office of the prosecutor in the judicial circuit of original jurisdiction. The petition shall include the person’s statement that he or she was under eighteen years of age at the time of the offense, is eligible to petition under this section, and requests that his or her sentence be reviewed.

3. If any of the information required in subsection 2 of this section is missing from the petition, or if proof of service on the prosecuting or circuit attorney is not provided, the parole board shall return the petition to the person and advise him or her that the matter cannot be considered without the missing information.

4. The parole board shall hold a hearing and determine if the defendant shall be granted parole. At such a hearing, the victim or victim’s family members shall retain their rights under section 595.209.

5. In a parole review hearing under this section, the board shall consider, in addition to the factors listed in section 565.033:

(1) Efforts made toward rehabilitation since the offense or offenses occurred, including participation in educational, vocational, or other programs during incarceration, when available;

(2) The subsequent growth and increased maturity of the person since the offense or offenses occurred;

(3) Evidence that the person has accepted accountability for the offense or offenses, except in cases where the person has maintained his or her innocence;

(4) The person’s institutional record during incarceration; and

(5) Whether the person remains the same risk to society as he or she did at the time of the initial sentencing.

(L. 2016 S.B. 590)

Effective 7-13-16






Chapter 559 Probation

Chapter Cross References



Section 559.012 Eligible for probation, when.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

559.012. Eligible for probation, when. — The court may place a person on probation for a specific period upon conviction of any offense or upon suspending imposition of sentence if, having regard to the nature and circumstances of the offense and to the history and character of the defendant, the court is of the opinion that:

(1) Institutional confinement of the defendant is not necessary for the protection of the public; and

(2) The defendant is in need of guidance, training or other assistance which, in his or her case, can be effectively administered through probation supervision.

(L. 1977 S.B. 60 § 559.011, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 559.016 Terms of probation — extension.

Effective 28 Aug 2012

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

559.016. Terms of probation — extension. — 1. Unless terminated as provided in section 559.036 or modified under section 217.703, the terms during which each probation shall remain conditional and be subject to revocation are:

(1) A term of years not less than one year and not to exceed five years for a felony;

(2) A term not less than six months and not to exceed two years for a misdemeanor;

(3) A term not less than six months and not to exceed one year for an infraction.

2. The court shall designate a specific term of probation at the time of sentencing or at the time of suspension of imposition of sentence. Such term may be modified by the division of probation and parole under section 217.703.

3. The court may extend a period of probation, however, no more than one extension of any probation may be ordered except that the court may extend the total time on probation by one additional year by order of the court if the defendant admits he or she has violated the conditions of his or her probation or is found by the court to have violated the conditions of his or her probation. Total time on any probation term, including any extension, shall not exceed the maximum term as established in subsection 1 of this section plus one additional year if the defendant admits or the court finds that the defendant has violated the conditions of his or her probation.

(L. 1977 S.B. 60, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424, A.L. 2005 H.B. 353, A.L. 2012 H.B. 1525)



Section 559.021 Conditions of probation — compensation of victims — free work, public or charitable — defendant not an employee for workers' compensation purposes — payment to county restitution fund, when.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

559.021. Conditions of probation — compensation of victims — free work, public or charitable — defendant not an employee for workers' compensation purposes — payment to county restitution fund, when. — 1. The conditions of probation shall be such as the court in its discretion deems reasonably necessary to ensure that the defendant will not again violate the law. When a defendant is placed on probation he or she shall be given a certificate explicitly stating the conditions on which he or she is being released.

2. In addition to such other authority as exists to order conditions of probation, the court may order such conditions as the court believes will serve to compensate the victim, any dependent of the victim, any statutorily created fund for costs incurred as a result of the offender's actions, or society. Such conditions may include restorative justice methods pursuant to section 217.777, or any other method that the court finds just or appropriate including, but not limited to:

(1) Restitution to the victim or any dependent of the victim, or statutorily created fund for costs incurred as a result of the offender's actions in an amount to be determined by the judge;

(2) The performance of a designated amount of free work for a public or charitable purpose, or purposes, as determined by the judge;

(3) Offender treatment programs;

(4) Work release programs in local facilities; and

(5) Community-based residential and nonresidential programs.

3. The defendant may refuse probation conditioned on the performance of free work. If he or she does so, the court shall decide the extent or duration of sentence or other disposition to be imposed and render judgment accordingly. Any county, city, person, organization, or agency, or employee of a county, city, organization or agency charged with the supervision of such free work or who benefits from its performance shall be immune from any suit by the defendant or any person deriving a cause of action from him or her if such cause of action arises from such supervision of performance, except for an intentional tort or gross negligence. The services performed by the defendant shall not be deemed employment within the meaning of the provisions of chapter 288. A defendant performing services pursuant to this section shall not be deemed an employee within the meaning of the provisions of chapter 287.

4. In addition to such other authority as exists to order conditions of probation, in the case of a finding of guilt, the court may order the assessment and payment of a designated amount of restitution to a county law enforcement restitution fund established by the county commission pursuant to section 50.565. Such contribution shall not exceed three hundred dollars for any charged offense. Any restitution moneys deposited into the county law enforcement restitution fund pursuant to this section shall only be expended pursuant to the provisions of section 50.565.

5. A judge may order payment to a restitution fund only if such fund had been created by ordinance or resolution of a county of the state of Missouri prior to sentencing. A judge shall not have any direct supervisory authority or administrative control over any fund to which the judge is ordering a defendant to make payment.

6. A defendant who fails to make a payment to a county law enforcement restitution fund may not have his or her probation revoked solely for failing to make such payment unless the judge, after evidentiary hearing, makes a finding supported by a preponderance of the evidence that the defendant either willfully refused to make the payment or that the defendant willfully, intentionally, and purposefully failed to make sufficient bona fide efforts to acquire the resources to pay.

7. The court may modify or enlarge the conditions of probation at any time prior to the expiration or termination of the probation term.

(L. 1977 S.B. 60, A.L. 1981 H.B. 554, A.L. 1985 H.B. 715, A.L. 1986 H.B. 1607, A.L. 1997 H.B. 727, A.L. 2004 H.B. 1055, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 559.026 Detention condition of probation.

Effective 28 Aug 2004

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

559.026. Detention condition of probation. — Except in infraction cases, when probation is granted, the court, in addition to conditions imposed pursuant to section 559.021, may require as a condition of probation that the offender submit to a period of detention up to forty-eight hours after the determination by a probation or parole officer that the offender violated a condition of continued probation or parole in an appropriate institution at whatever time or intervals within the period of probation, consecutive or nonconsecutive, the court shall designate, or the board of probation and parole shall direct. Any person placed on probation in a county of the first class or second class or in any city with a population of five hundred thousand or more and detained as herein provided shall be subject to all provisions of section 221.170, even though he was not convicted and sentenced to a jail or workhouse.

(1) In misdemeanor cases, the period of detention under this section shall not exceed the shorter of thirty days or the maximum term of imprisonment authorized for the misdemeanor by chapter 558.

(2) In felony cases, the period of detention under this section shall not exceed one hundred twenty days.

(3) If probation is revoked and a term of imprisonment is served by reason thereof, the time spent in a jail, half-way house, honor center, workhouse or other institution as a detention condition of probation shall be credited against the prison or jail term served for the offense in connection with which the detention condition was imposed.

(L. 1977 S.B. 60, A.L. 1995 H.B. 424, A.L. 2003 S.B. 5, A.L. 2004 S.B. 1211)



Section 559.029 Transfer of supervision.

Effective 28 Aug 1997

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

559.029. Transfer of supervision. — Any criminal case under probation supervision may be transferred to another judge in the circuit in the manner provided by local circuit rule.

(L. 1996 S.B. 869, A.L. 1997 S.B. 248)



Section 559.031 Transfer to another court.

Effective 01 Jan 1979, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

559.031. Transfer to another court. — Jurisdiction over a probationer may be transferred from the court which imposed probation to a court having equal jurisdiction over offenders in any other part of the state, with the concurrence of both courts. Retransfers of jurisdiction may also occur in the same manner. The court to which jurisdiction has been transferred under this section* shall be authorized to exercise all powers permissible under this chapter over the defendant, except that the term of probation shall not be terminated without the consent of the sentencing court.

(L. 1977 S.B. 60)

Effective 1-01-79

*Word "subsection" appears in original rolls.



Section 559.036 Duration of probation — revocation.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

559.036. Duration of probation — revocation. — 1. A term of probation commences on the day it is imposed. Multiple terms of Missouri probation, whether imposed at the same time or at different times, shall run concurrently. Terms of probation shall also run concurrently with any federal or other state jail, prison, probation or parole term for another offense to which the defendant is or becomes subject during the period, unless otherwise specified by the Missouri court.

2. The court may terminate a period of probation and discharge the defendant at any time before completion of the specific term fixed under section 559.016 if warranted by the conduct of the defendant and the ends of justice. The court may extend the term of the probation, but no more than one extension of any probation may be ordered except that the court may extend the term of probation by one additional year by order of the court if the defendant admits he or she has violated the conditions of probation or is found by the court to have violated the conditions of his or her probation. Total time on any probation term, including any extension shall not exceed the maximum term established in section 559.016. Procedures for termination, discharge and extension may be established by rule of court.

3. If the defendant violates a condition of probation at any time prior to the expiration or termination of the probation term, the court may continue him or her on the existing conditions, with or without modifying or enlarging the conditions or extending the term.

4. (1) Unless the defendant consents to the revocation of probation, if a continuation, modification, enlargement or extension is not appropriate under this section, the court shall order placement of the offender in one of the department of corrections' one hundred twenty-day programs so long as:

(a) The underlying offense for the probation is a class D or E felony or an offense listed in chapter 579 or an offense previously listed in chapter 195; except that, the court may, upon its own motion or a motion of the prosecuting or circuit attorney, make a finding that an offender is not eligible if the underlying offense is involuntary manslaughter in the second degree, stalking in the first degree, assault in the second degree, sexual assault, rape in the second degree, domestic assault in the second degree, assault in the third degree when the victim is a special victim, statutory rape in the second degree, statutory sodomy in the second degree, deviate sexual assault, sodomy in the second degree, sexual misconduct involving a child, incest, endangering the welfare of a child in the first degree under subdivision (1) or (2) of subsection 1 of section 568.045, abuse of a child, invasion of privacy, any case in which the defendant is found guilty of a felony offense under chapter 571, or an offense of aggravated stalking or assault of a law enforcement officer in the second degree as such offenses existed prior to January 1, 2017;

(b) The probation violation is not the result of the defendant being an absconder or being found guilty of, pleading guilty to, or being arrested on suspicion of any felony, misdemeanor, or infraction. For purposes of this subsection, "absconder" shall mean an offender under supervision who has left such offender's place of residency without the permission of the offender's supervising officer for the purpose of avoiding supervision;

(c) The defendant has not violated any conditions of probation involving the possession or use of weapons, or a stay-away condition prohibiting the defendant from contacting a certain individual; and

(d) The defendant has not already been placed in one of the programs by the court for the same underlying offense or during the same probation term.

(2) Upon receiving the order, the department of corrections shall conduct an assessment of the offender and place such offender in the appropriate one hundred twenty-day program under subsection 3 of section 559.115.

(3) Notwithstanding any of the provisions of subsection 3 of section 559.115 to the contrary, once the defendant has successfully completed the program under this subsection, the court shall release the defendant to continue to serve the term of probation, which shall not be modified, enlarged, or extended based on the same incident of violation. Time served in the program shall be credited as time served on any sentence imposed for the underlying offense.

5. If the defendant consents to the revocation of probation or if the defendant is not eligible under subsection 4 of this section for placement in a program and a continuation, modification, enlargement, or extension of the term under this section is not appropriate, the court may revoke probation and order that any sentence previously imposed be executed. If imposition of sentence was suspended, the court may revoke probation and impose any sentence available under section 557.011. The court may mitigate any sentence of imprisonment by reducing the prison or jail term by all or part of the time the defendant was on probation. The court may, upon revocation of probation, place an offender on a second term of probation. Such probation shall be for a term of probation as provided by section 559.016, notwithstanding any amount of time served by the offender on the first term of probation.

6. Probation shall not be revoked without giving the probationer notice and an opportunity to be heard on the issues of whether such probationer violated a condition of probation and, if a condition was violated, whether revocation is warranted under all the circumstances. Not less than five business days prior to the date set for a hearing on the violation, except for a good cause shown, the judge shall inform the probationer that he or she may have the right to request the appointment of counsel if the probationer is unable to retain counsel. If the probationer requests counsel, the judge shall determine whether counsel is necessary to protect the probationer's due process rights. If the judge determines that counsel is not necessary, the judge shall state the grounds for the decision in the record.

7. The prosecuting or circuit attorney may file a motion to revoke probation or at any time during the term of probation, the court may issue a notice to the probationer to appear to answer a charge of a violation, and the court may issue a warrant of arrest for the violation. Such notice shall be personally served upon the probationer. The warrant shall authorize the return of the probationer to the custody of the court or to any suitable detention facility designated by the court. Upon the filing of the prosecutor's or circuit attorney's motion or on the court's own motion, the court may immediately enter an order suspending the period of probation and may order a warrant for the defendant's arrest. The probation shall remain suspended until the court rules on the prosecutor's or circuit attorney's motion, or until the court otherwise orders the probation reinstated.

8. The power of the court to revoke probation shall extend for the duration of the term of probation designated by the court and for any further period which is reasonably necessary for the adjudication of matters arising before its expiration, provided that some affirmative manifestation of an intent to conduct a revocation hearing occurs prior to the expiration of the period and that every reasonable effort is made to notify the probationer and to conduct the hearing prior to the expiration of the period.

9. A defendant who was sentenced prior to January 1, 2017 to an offense that was eligible at the time of sentencing under paragraph (a) of subdivision (1) of subsection 4 of this section for the court ordered detention sanction shall continue to remain eligible for the sanction so long as the defendant meets all the other requirements provided under subsection 4 of this section.

(L. 1977 S.B. 60, A.L. 1986 S.B. 618 & 562, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424, A.L. 2005 H.B. 353, A.L. 2012 H.B. 1525, A.L. 2013 H.B. 215 merged with H.B. 374 & 434, A.L. 2014 S.B. 491, A.L. 2014 H.B. 1371)

Effective 1-01-17



Section 559.100 Circuit courts, power to place on probation or parole — revocation — conditions — restitution.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

559.100. Circuit courts, power to place on probation or parole — revocation — conditions — restitution. — 1. The circuit courts of this state shall have power, herein provided, to place on probation or to parole persons convicted of any offense over which they have jurisdiction, except as otherwise provided in section 559.115, section 565.020, sections 566.030, 566.060, 566.067, 566.125, 566.151, and 566.210, section 571.015, section 579.170, and subsection 3 of section 589.425.

2. The circuit court shall have the power to revoke the probation or parole previously granted under section 559.036 and commit the person to the department of corrections. The circuit court shall determine any conditions of probation or parole for the defendant that it deems necessary to ensure the successful completion of the probation or parole term, including the extension of any term of supervision for any person while on probation or parole. The circuit court may require that the defendant pay restitution for his or her offense. The probation or parole may be revoked under section 559.036 for failure to pay restitution or for failure to conform his or her behavior to the conditions imposed by the circuit court. The circuit court may, in its discretion, credit any period of probation or parole as time served on a sentence.

3. Restitution, whether court-ordered as provided in subsection 2 of this section or agreed to by the parties, or as enforced under section 558.019, shall be paid through the office of the prosecuting attorney or circuit attorney. Nothing in this section shall prohibit the prosecuting attorney or circuit attorney from contracting with or utilizing another entity for the collection of restitution and costs under this section. When ordered by the court, interest shall be allowed under subsection 2 of section 408.040. In addition to all other costs and fees allowed by law, each prosecuting attorney or circuit attorney who takes any action to collect restitution shall collect from the person paying restitution an administrative handling cost. The cost shall be twenty-five dollars for restitution of less than one hundred dollars and fifty dollars for restitution of at least one hundred dollars but less than two hundred fifty dollars. For restitution of two hundred fifty dollars or more an additional fee of ten percent of the total restitution shall be assessed, with a maximum fee for administrative handling costs not to exceed seventy-five dollars total. Notwithstanding the provisions of sections 50.525 to 50.745, the costs provided for in this subsection shall be deposited by the county treasurer into a separate interest-bearing fund to be expended by the prosecuting attorney or circuit attorney. This fund shall be known as the "Administrative Handling Cost Fund", and it shall be the fund for deposits under this section and under section 570.120. The funds shall be expended, upon warrants issued by the prosecuting attorney or circuit attorney directing the treasurer to issue checks thereon, only for purposes related to that authorized by subsection 4 of this section.

4. The moneys deposited in the fund may be used by the prosecuting attorney or circuit attorney for office supplies, postage, books, training, office equipment, capital outlay, expenses of trial and witness preparation, additional employees for the staff of the prosecuting or circuit attorney, employees' salaries, and for other lawful expenses incurred by the prosecuting or circuit attorney in the operation of that office.

5. This fund may be audited by the state auditor's office or the appropriate auditing agency.

6. If the moneys collected and deposited into this fund are not totally expended annually, then the unexpended balance shall remain in the fund and the balance shall be kept in the fund to accumulate from year to year.

7. Nothing in this section shall be construed to prohibit a crime victim from pursuing other lawful remedies against a defendant for restitution.

(L. 1990 H.B. 974, A.L. 2006 H.B. 1698, et al., A.L. 2012 H.B. 1525, A.L. 2013 H.B. 215, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 559.105 Restitution may be ordered, when — limitation on release from probation — amount of restitution.

Effective 28 Aug 2013

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

559.105. Restitution may be ordered, when — limitation on release from probation — amount of restitution. — 1. Any person who has been found guilty of or has pled guilty to an offense may be ordered by the court to make restitution to the victim for the victim's losses due to such offense. Restitution pursuant to this section shall include, but not be limited to a victim's reasonable expenses to participate in the prosecution of the crime.

2. No person ordered by the court to pay restitution pursuant to this section shall be released from probation until such restitution is complete. If full restitution is not made within the original term of probation, the court shall order the maximum term of probation allowed for such offense.

3. Any person eligible to be released on parole shall be required, as a condition of parole, to make restitution pursuant to this section. The board of probation and parole shall not release any person from any term of parole for such offense until the person has completed such restitution, or until the maximum term of parole for such offense has been served.

4. The court may set an amount of restitution to be paid by the defendant. Said amount may be taken from the inmate's account at the department of corrections while the defendant is incarcerated. Upon conditional release or parole, if any amount of such court-ordered restitution is unpaid, the payment of the unpaid balance may be collected as a condition of conditional release or parole by the prosecuting attorney or circuit attorney under section 559.100. The prosecuting attorney or circuit attorney may refer any failure to make such restitution as a condition of conditional release or parole to the parole board for enforcement.

(L. 2005 H.B. 353, A.L. 2013 H.B. 215)



Section 559.106 Lifetime supervision of certain sexual offenders — electronic monitoring — termination at age sixty-five permitted, when.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

559.106. Lifetime supervision of certain sexual offenders — electronic monitoring — termination at age sixty-five permitted, when. — 1. Notwithstanding any statutory provision to the contrary, when a court grants probation to an offender who has been found guilty of an offense in:

(1) Section 566.030, 566.032, 566.060, 566.062, 566.067, 566.083, 566.100, 566.151, 566.212*, 566.213*, 568.020, 568.080*, or 568.090*, based on an act committed on or after August 28, 2006; or

(2) Section 566.068, 566.069, 566.210, 566.211, 573.200, or 573.205 based on an act committed on or after January 1, 2017, against a victim who was less than fourteen years of age and the offender is a prior sex offender as defined in subsection 2 of this section;

­­

­

2. For the purpose of this section, a prior sex offender is a person who has previously been found guilty of an offense contained in chapter 566, or violating section 568.020, when the person had sexual intercourse or deviate sexual intercourse with the victim, or of violating subdivision (2) of subsection 1 of section 568.045.

3. When probation for the duration of the offender's natural life has been ordered, a mandatory condition of such probation is that the offender be electronically monitored. Electronic monitoring shall be based on a global positioning system or other technology that identifies and records the offender's location at all times.

4. In appropriate cases as determined by a risk assessment, the court may terminate the probation of an offender who is being supervised under this section when the offender is sixty-five years of age or older.

(L. 2005 H.B. 353 merged with H.B. 972, A.L. 2006 H.B. 1698, et al., A.L. 2014 S.B. 491, A.L. 2014 H.B. 1371)

Effective 1-01-17

*The following sections were transferred by S.B. 491, 2014, effective 1-01-17:

­

­



Section 559.107 Notification of monitoring to highway patrol — information entered into MULES and sexual offender registry.

Effective 05 Jun 2006, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

559.107. Notification of monitoring to highway patrol — information entered into MULES and sexual offender registry. — 1. The department of corrections shall notify the highway patrol of any offender who is required as a mandatory condition of lifetime supervision to be electronically monitored, under section 217.735 and section 559.106, and shall notify the highway patrol when the supervision of the offender has been terminated in appropriate cases as determined by a risk assessment when the offender is sixty-five years of age or older.

2. The highway patrol shall enter the electronic monitoring of the offender into the Missouri law enforcement system (MULES) and sexual offender registry where it is available to members of the criminal justice system, and other entities as provided by law, upon inquiry.

(L. 2006 H.B. 1698, et al. § 1)

Effective 6-05-06



Section 559.110 Bond may be required — forfeiture.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

559.110. Bond may be required — forfeiture. — When the defendant is granted probation or parole by the court, the court before or at the time of granting the probation or parole, may in its discretion require the defendant, with one or more sureties, to enter into bond to the state of Missouri in a sum to be fixed by the court, conditioned that he or she will appear in court as directed during the continuance of the probation or parole, and not depart without leave of court. The bond shall be approved by the court or by the clerk at the direction of the court and forfeiture may be taken and prosecuted to final judgment on the bond in the manner as provided by law in cases of bonds taken for appearance of persons awaiting trial upon information or indictment.

(L. 1990 H.B. 974, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 559.115 Appeals, probation not to be granted, when — probation granted after delivery to department of corrections, time limitation, assessment — one hundred twenty day program — notification to state, when, hearing — no probation in certain cases.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

559.115. Appeals, probation not to be granted, when — probation granted after delivery to department of corrections, time limitation, assessment — one hundred twenty day program — notification to state, when, hearing — no probation in certain cases. — 1. Neither probation nor parole shall be granted by the circuit court between the time the transcript on appeal from the offender's conviction has been filed in appellate court and the disposition of the appeal by such court.

2. Unless otherwise prohibited by subsection 8 of this section, a circuit court only upon its own motion and not that of the state or the offender shall have the power to grant probation to an offender anytime up to one hundred twenty days after such offender has been delivered to the department of corrections but not thereafter. The court may request information and a recommendation from the department concerning the offender and such offender's behavior during the period of incarceration. Except as provided in this section, the court may place the offender on probation in a program created pursuant to section 217.777, or may place the offender on probation with any other conditions authorized by law.

3. The court may recommend placement of an offender in a department of corrections one hundred twenty-day program under this subsection or order such placement under subsection 4 of section 559.036. Upon the recommendation or order of the court, the department of corrections shall assess each offender to determine the appropriate one hundred twenty-day program in which to place the offender, which may include placement in the shock incarceration program or institutional treatment program. When the court recommends and receives placement of an offender in a department of corrections one hundred twenty-day program, the offender shall be released on probation if the department of corrections determines that the offender has successfully completed the program except as follows. Upon successful completion of a program under this subsection, the board of probation and parole shall advise the sentencing court of an offender's probationary release date thirty days prior to release. The court shall follow the recommendation of the department unless the court determines that probation is not appropriate. If the court determines that probation is not appropriate, the court may order the execution of the offender's sentence only after conducting a hearing on the matter within ninety to one hundred twenty days from the date the offender was delivered to the department of corrections. If the department determines the offender has not successfully completed a one hundred twenty-day program under this subsection, the offender shall be removed from the program and the court shall be advised of the removal. The department shall report on the offender's participation in the program and may provide recommendations for terms and conditions of an offender's probation. The court shall then have the power to grant probation or order the execution of the offender's sentence.

4. If the court is advised that an offender is not eligible for placement in a one hundred twenty-day program under subsection 3 of this section, the court shall consider other authorized dispositions. If the department of corrections one hundred twenty-day program under subsection 3 of this section is full, the court may place the offender in a private program approved by the department of corrections or the court, the expenses of such program to be paid by the offender, or in an available program offered by another organization. If the offender is convicted of a class C, class D, or class E nonviolent felony, the court may order probation while awaiting appointment to treatment.

5. Except when the offender has been found to be a predatory sexual offender pursuant to section 566.125, the court shall request the department of corrections to conduct a sexual offender assessment if the defendant has been found guilty of sexual abuse when classified as a class B felony. Upon completion of the assessment, the department shall provide to the court a report on the offender and may provide recommendations for terms and conditions of an offender's probation. The assessment shall not be considered a one hundred twenty-day program as provided under subsection 3 of this section. The process for granting probation to an offender who has completed the assessment shall be as provided under subsections 2 and 6 of this section.

6. Unless the offender is being granted probation pursuant to successful completion of a one hundred twenty-day program the circuit court shall notify the state in writing when the court intends to grant probation to the offender pursuant to the provisions of this section. The state may, in writing, request a hearing within ten days of receipt of the court's notification that the court intends to grant probation. Upon the state's request for a hearing, the court shall grant a hearing as soon as reasonably possible. If the state does not respond to the court's notice in writing within ten days, the court may proceed upon its own motion to grant probation.

7. An offender's first incarceration under this section prior to release on probation shall not be considered a previous prison commitment for the purpose of determining a minimum prison term under the provisions of section 558.019.

8. Notwithstanding any other provision of law, probation may not be granted pursuant to this section to offenders who have been convicted of murder in the second degree pursuant to section 565.021; forcible rape pursuant to section 566.030 as it existed prior to August 28, 2013; rape in the first degree under section 566.030; forcible sodomy pursuant to section 566.060 as it existed prior to August 28, 2013; sodomy in the first degree under section 566.060; statutory rape in the first degree pursuant to section 566.032; statutory sodomy in the first degree pursuant to section 566.062; child molestation in the first degree pursuant to section 566.067 when classified as a class A felony; abuse of a child pursuant to section 568.060 when classified as a class A felony; or an offender who has been found to be a predatory sexual offender pursuant to section 566.125; or any offense in which there exists a statutory prohibition against either probation or parole.

(L. 1990 H.B. 974, A.L. 1996 H.B. 974, A.L. 2000 S.B. 757 & 602, A.L. 2003 S.B. 5, A.L. 2005 H.B. 353, A.L. 2012 H.B. 1525, A.L. 2013 H.B. 215 merged with H.B. 374 & 434, A.L. 2014 S.B. 491, A.L. 2014 H.B. 1371)

Effective 1-01-17



Section 559.117 Mental health assessment pilot program — offenders eligible — report to sentencing court — no probation, when — report to governor and general assembly.

Effective 28 Aug 2013

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

559.117. Mental health assessment pilot program — offenders eligible — report to sentencing court — no probation, when — report to governor and general assembly. — 1. The director of the department of corrections is authorized to establish, as a three-year pilot program, a mental health assessment process.

2. Only upon a motion filed by the prosecutor in a criminal case, the judge who is hearing the criminal case in a participating county may request that an offender be placed in the department of corrections for one hundred twenty days for a mental health assessment and for treatment if it appears that the offender has a mental disorder or mental illness such that the offender may qualify for probation including community psychiatric rehabilitation (CPR) programs and such probation is appropriate and not inconsistent with public safety. Before the judge rules upon the motion, the victim shall be given notice of such motion and the opportunity to be heard. Upon recommendation of the court, the department shall determine the offender's eligibility for the mental health assessment process.

3. Following this assessment and treatment period, an assessment report shall be sent to the sentencing court and the sentencing court may, if appropriate, release the offender on probation. The offender shall be supervised on probation by a state probation and parole officer, who shall work cooperatively with the department of mental health to enroll eligible offenders in community psychiatric rehabilitation (CPR) programs.

4. Notwithstanding any other provision of law, probation shall not be granted under this section to offenders who:

(1) Have been found guilty of, or plead guilty to, murder in the second degree under section 565.021;

(2) Have been found guilty of, or plead guilty to, rape in the first degree under section 566.030 or forcible rape under section 566.030 as it existed prior to August 28, 2013;

(3) Have been found guilty of, or plead guilty to, statutory rape in the first degree under section 566.032;

(4) Have been found guilty of, or plead guilty to, sodomy in the first degree under section 566.060 or forcible sodomy under section 566.060 as it existed prior to August 28, 2013;

(5) Have been found guilty of, or plead guilty to, statutory sodomy in the first degree under section 566.062;

(6) Have been found guilty of, or plead guilty to, child molestation in the first degree under section 566.067 when classified as a class A felony;

(7) Have been found to be a predatory sexual offender under section 566.125*; or

(8) Have been found guilty of, or plead guilty to, any offense for which there exists a statutory prohibition against either probation or parole.

5. At the end of the three-year pilot, the director of the department of corrections and the director of the department of mental health shall jointly submit recommendations to the governor and to the general assembly by December 31, 2015, on whether to expand the process statewide.

(L. 2012 H.B. 1318, A.L. 2013 H.B. 215)

*Section 558.018 was transferred to section 566.125 by S.B. 491, 2014, effective 1-01-17.



Section 559.120 Probation may be granted, when.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

559.120. Probation may be granted, when. — The circuit court may place a defendant on probation and require his or her participation in a program established pursuant to section 217.777 if, having regard to the nature and circumstances of the offense and to the history and character of the defendant, the court is of the opinion that:

(1) Traditional institutional confinement of the defendant is not necessary for the protection of the public, given adequate supervision; and

(2) The defendant is in need of guidance, training or other assistance which, in his or her case, can be effectively administered through participation in a community-based treatment program.

(L. 1990 H.B. 974, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 559.125 Record of applications for probation or parole to be kept — information to be privileged — exceptions.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

559.125. Record of applications for probation or parole to be kept — information to be privileged — exceptions. — 1. The clerk of the court shall keep in a permanent file all applications for probation or parole by the court, and shall keep in such manner as may be prescribed by the court complete and full records of all presentence investigations requested, probations or paroles granted, revoked or terminated and all discharges from probations or paroles. All court orders relating to any presentence investigation requested and probation or parole granted under the provisions of this chapter and sections 558.011 and 558.026 shall be kept in a like manner, and, if the defendant subject to any such order is subject to an investigation or is under the supervision of the state board of probation and parole, a copy of the order shall be sent to the board. In any county where a parole board ceases to exist, the clerk of the court shall preserve the records of that board.

2. Information and data obtained by a probation or parole officer shall be privileged information and shall not be receivable in any court. Such information shall not be disclosed directly or indirectly to anyone other than the members of a parole board and the judge entitled to receive reports, except the court or the board may in its discretion permit the inspection of the report, or parts of such report, by the defendant, or offender or his or her attorney, or other person having a proper interest therein.

3. The provisions of subsection 2 of this section notwithstanding, the presentence investigation report shall be made available to the state and all information and data obtained in connection with preparation of the presentence investigation report may be made available to the state at the discretion of the court upon a showing that the receipt of the information and data is in the best interest of the state.

(L. 1990 H.B. 974, A.L. 1995 H.B. 424, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 559.201 Board of probation and parole created, 6th, 7th and 16th circuits — powers.

Effective 28 Aug 1990

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

559.201. Board of probation and parole created, 6th, 7th and 16th circuits — powers. — 1. In each judicial circuit in this state composed of a single county wherein there is located a city having not less than four hundred thousand inhabitants and not more than seven hundred thousand inhabitants, a board of probation and parole is created to be composed of the several circuit judges of the judicial circuit.

2. The circuit judges of the circuit shall by majority vote select one of their number as chairman of the board of probation and parole. The chairman and any two or more of the circuit judges may grant, revoke, alter or terminate probation and paroles as provided for by law in sections 559.012 to 559.036.

(L. 1990 H.B. 974 § 559.200)



Section 559.211 Board of probation and parole — powers.

Effective 28 Aug 1990

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

559.211. Board of probation and parole — powers. — The board may make all needed rules and regulations concerning terms and conditions of probation and parole not inconsistent with the provisions of sections 559.012 to 559.036. No formal or technical form of application for probation or parole shall be required. The time, place and manner of its meetings shall be determined and regulated by a majority of the board of probation and parole.

(L. 1990 H.B. 974 § 559.210)



Section 559.221 Board of probation and parole — concurrent powers with trial courts.

Effective 28 Aug 1990

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

559.221. Board of probation and parole — concurrent powers with trial courts. — The board of probation and parole shall have and exercise concurrent powers of probation and parole with the trial courts of the circuit and shall have the same power and authority as that conferred upon the court, or the judge thereof, under the provisions of sections 559.012 to 559.036.

(L. 1990 H.B. 974 § 559.220)



Section 559.231 Board of probation and parole — records.

Effective 28 Aug 1990

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

559.231. Board of probation and parole — records. — It shall be the duty of said board to keep a record of persons paroled and, as far as possible, of their whereabouts, occupation and conduct, and a record of the final discharge of such persons upon parole, or the revocation of any parole and the reasons therefor.

(L. 1990 H.B. 974 § 559.230)



Section 559.241 Board of probation and parole — personnel.

Effective 28 Aug 1990

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

559.241. Board of probation and parole — personnel. — The board shall appoint a secretary, clerical personnel and probation and parole officers, who shall serve at the pleasure of the board. It shall be the duty of the secretary to keep a full and true record of the proceedings of the board. Under the direction of the board, the secretary shall have general charge of its office, superintend its clerical employees and perform such other duties as the board may prescribe.

(L. 1990 H.B. 974 § 559.240)



Section 559.301 Board of paroles created, certain circuits — powers.

Effective 28 Aug 1990

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

559.301. Board of paroles created, certain circuits — powers. — There is hereby created, in each judicial circuit of this state composed of a single county of the second class, a board of paroles, to be known as such, and consisting of the circuit judges of the circuit court of the county so composing such judicial circuit. The circuit judge of that division of the circuit court to which has been assigned, for the time being, the duty of trying criminal cases, shall be ex officio chairman, and the clerk of the circuit court shall be ex officio clerk of said board of paroles. Such board of paroles is hereby empowered and authorized to consider, grant, revoke, alter, or terminate paroles and to exercise all the powers herein granted and such other powers as may be provided by law.

(L. 1990 H.B. 974 § 559.300)



Section 559.311 Board of paroles — rules and regulations — meetings — members.

Effective 28 Aug 1990

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

559.311. Board of paroles — rules and regulations — meetings — members. — The board shall have power to make all needed rules and regulations concerning terms and conditions of parole and applications for parole as herein provided, but no formal or technical form of application therefor shall be required. The board so constituted shall hold regular meetings at least once in each week and more often if they shall deem it necessary, and all records, hearings and proceedings of the board shall be public and open to the inspection of the public. Whenever either of the members of the board of parole from any cause shall be unable to be present at any meeting or meetings of the board the attorneys of the court who are present but not less in number than five may elect one of its members then in attendance having the qualifications of a circuit judge to act as a temporary member of the board in the place of the member who is absent and the attorney together with the regular member of the board who is present shall have power to hear and determine all applications for parole.

(L. 1990 H.B. 974 § 559.310)



Section 559.321 Board of paroles — powers.

Effective 28 Aug 1990

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

559.321. Board of paroles — powers. — The board of paroles shall have and exercise the same powers of probation and parole and be subject to the same regulations that trial courts are endowed with and provided for by sections 559.012 to 559.036.

(L. 1990 H.B. 974 § 559.320)



Section 559.331 Board of paroles — duties — records.

Effective 28 Aug 1990

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

559.331. Board of paroles — duties — records. — It shall be the duty of the board to keep a record of persons paroled and as far as possible of their whereabouts, occupation and conduct, and a record of the final discharge of such person upon parole, or the revocation of any parole revoked and the reasons therefor.

(L. 1990 H.B. 974 § 559.330)



Section 559.600 Misdemeanor probation may be provided by contract with private entities, not to exclude board of probation and parole.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

559.600. Misdemeanor probation may be provided by contract with private entities, not to exclude board of probation and parole. — In cases where the board of probation and parole is not required under section 217.750 to provide probation supervision and rehabilitation services for misdemeanor offenders, the circuit and associate circuit judges in a circuit may contract with one or more private entities or other court-approved entity to provide such services. The court-approved entity, including private or other entities, shall act as a misdemeanor probation office in that circuit and shall, pursuant to the terms of the contract, supervise persons placed on probation by the judges for class A, B, C, and D misdemeanor offenses, specifically including persons placed on probation for violations of section 577.023. Nothing in sections 559.600 to 559.615 shall be construed to prohibit the board of probation and parole, or the court, from supervising misdemeanor offenders in a circuit where the judges have entered into a contract with a probation entity.

(L. 1992 S.B. 540 § 1 subsec. 1, A.L. 2008 H.B. 1550, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 559.602 Private entities to make application to circuit court to provide misdemeanor probation — contract content — procedure — withdrawal of board, when.

Effective 28 Aug 1992

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

559.602. Private entities to make application to circuit court to provide misdemeanor probation — contract content — procedure — withdrawal of board, when. — A private entity seeking to provide probation supervision and rehabilitation services to misdemeanor offenders shall make timely written application to the judges in a circuit. When approved by the judges of a circuit, the application, the judicial order of approval and the contract shall be forwarded to the board of probation and parole. The contract shall contain the responsibilities of the private entity, including the offenses for which persons will be supervised. The board may then withdraw supervision of misdemeanor offenders which are to be supervised by the court-approved private entity in that circuit.

(L. 1992 S.B. 540 § 1 subsec. 2)



Section 559.604 Cost of misdemeanor probation to be paid by offenders, exceptions.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

559.604. Cost of misdemeanor probation to be paid by offenders, exceptions. — Neither the state of Missouri nor any county of the state shall be required to pay any part of the cost of probation and rehabilitation services provided to misdemeanor offenders under sections 559.600 to 559.615. The person placed on probation shall contribute not less than thirty dollars or more than fifty dollars per month to the private entity providing him or her with supervision and rehabilitation services. The amount of the contribution shall be determined by the sentencing court. The court may exempt a person from all or part of the foregoing contribution if it finds any of the following factors to exist:

(1) The offender has diligently attempted, but has been unable, to obtain employment which provides him or her sufficient income to make such payments;

(2) The offender is a student in a school, college, university or course of vocational or technical training designed to fit the student for gainful employment. Certification of such student status shall be supplied to the court by the educational institution in which the offender is enrolled;

(3) The offender has an employment handicap, as determined by a physical, psychological or psychiatric examination acceptable to or ordered by the court;

(4) The offender's age prevents him or her from obtaining employment;

(5) The offender is responsible for the support of dependents, and the payment of such contribution constitutes an undue hardship on the offender;

(6) There are other extenuating circumstances as determined by the court to exempt or partially reduce such payments; or

(7) The offender has been transferred outside the state under an interstate compact adopted pursuant to law.

(L. 1992 S.B. 540 § 1 subsec. 3, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 559.607 Municipal ordinance violations, probation may be contracted for by municipal courts, procedure — cost to be paid by offenders, exceptions.

Effective 28 Aug 2005

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

559.607. Municipal ordinance violations, probation may be contracted for by municipal courts, procedure — cost to be paid by offenders, exceptions. — 1. Judges of the municipal division in any circuit, acting through a chief or presiding judge, either may contract with a private or public entity or may employ any qualified person to serve as the city's probation officer to provide probation and rehabilitation services for persons placed on probation for violation of any ordinance of the city, specifically including the offense of operating or being in physical control of a motor vehicle while under the influence of intoxicating liquor or narcotic drugs. The contracting city shall not be required to pay for any part of the cost of probation and rehabilitation services authorized under sections 559.600 to 559.615. Persons found guilty or pleading guilty to ordinance violations and placed on probation by municipal or city court judges shall contribute a service fee to the court in the amount set forth in section 559.604 to pay the cost of their probation supervision provided by a probation officer employed by the court or by a contract probation officer as provided for in section 559.604.

2. When approved by municipal court judges in the municipal division, the application, judicial order of approval, and the contract shall be forwarded to and filed with the board of probation and parole. The court-approved private or public entity or probation officer employed by the court shall then function as the probation office for the city, pursuant to the terms of the contract or conditions of employment and the terms of probation ordered by the judge. Any city in this state which presently does not have probation services available for persons convicted of its ordinance violations, or that contracts out those services with a private entity, may, under the procedures authorized in sections 559.600 to 559.615, contract with and continue to contract with a private entity or employ any qualified person and contract with the municipal division to provide such probation supervision and rehabilitation services.

(L. 1992 S.B. 540 § 1 subsecs. 4, 5, A.L. 2005 H.B. 58 merged with H.B. 353)



Section 559.609 Qualifications and factors considered by judges in approving private entities to serve as probation offices.

Effective 28 Aug 1992

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

559.609. Qualifications and factors considered by judges in approving private entities to serve as probation offices. — The associate circuit or municipal judges approving the private entity to function as a probation office shall base their decision on factors such as length of time in the probation field, experience in supervising various types of offenders, the financial ability to operate a probation office in the jurisdiction, and other factors as the judges deem necessary and relevant.

(L. 1992 S.B. 540 § 1 subsec. 6)



Section 559.612 Bids to be made by private entities — minimum duration for contracts — termination for cause prior to expiration permitted.

Effective 28 Aug 1992

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

559.612. Bids to be made by private entities — minimum duration for contracts — termination for cause prior to expiration permitted. — Judges shall solicit applications and proposals in accordance with provisions of chapter 34 on bids and requests for proposals. The minimum length of any probation services contract entered into by either associate circuit or municipal judges shall be three years. However, the judges shall have the right to terminate the contract for cause prior to its expiration date.

(L. 1992 S.B. 540 § 1 subsec. 7)



Section 559.615 Nepotism or financial interest by judges or certain other elected county officials, in private entities, prohibited.

Effective 28 Aug 1997

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

559.615. Nepotism or financial interest by judges or certain other elected county officials, in private entities, prohibited. — No judge, nor any person related within the third degree of consanguinity or affinity to a judge or any other county elected official with direct court supervision responsibilities, may have a material financial interest in any private entity which contracts to provide probation supervision or rehabilitation services pursuant to sections 559.600 to 559.615.

(L. 1992 S.B. 540 § 1 subsec. 8, A.L. 1997 S.B. 248)



Section 559.630 Definitions.

Effective 28 Aug 1998

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

559.630. Definitions. — As used in sections 559.630 to 559.635, the following words and phrases mean:

(1) "Required educational assessment and community treatment program", a program certified by the department of mental health to provide education or rehabilitation services pursuant to a professional assessment screening to identify the individual needs of the person who has been referred to the program as the result of a drug offense;

(2) "Substance abuse specialist", a person who is qualified under the regulations of the department of mental health as a qualified instructor or professional to provide services in an alcohol and drug offender education program.

(L. 1998 H.B. 1147, et al. § 2)



Section 559.633 Court to order participation in program, when — fees determined by department of corrections — supplemental fee to be deposited in correctional substance abuse earnings fund.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

559.633. Court to order participation in program, when — fees determined by department of corrections — supplemental fee to be deposited in correctional substance abuse earnings fund. — 1. Upon a finding of guilt for a felony offense pursuant to chapter 195 or 579, except for those offenses in which there exists a statutory prohibition against either probation or parole, when placing the person on probation, the court shall order the person to begin a required educational assessment and community treatment program within the first sixty days of probation as a condition of probation. Persons who are placed on probation after a period of incarceration pursuant to section 559.115 may not be required to participate in a required educational assessment and community treatment program.

2. The fees for the required educational assessment and community treatment program, or a portion of such fees, to be determined by the department of corrections, shall be paid by the person receiving the assessment. Any person who is assessed shall pay, in addition to any fee charged for the assessment, a supplemental fee of sixty dollars. The administrator of the program shall remit to the department of corrections the supplemental fees for all persons assessed, less two percent for administrative costs. The supplemental fees received by the department of corrections pursuant to this section shall be deposited in the correctional substance abuse earnings fund created pursuant to section 559.635.

(L. 1998 H.B. 1147, et al. § 3, A.L. 2014 S.B. 491, A.L. 2014 H.B. 1371)

Effective 1-01-17



Section 559.635 Correctional substance abuse earnings fund, use, rules.

Effective 28 Aug 1998

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

559.635. Correctional substance abuse earnings fund, use, rules. — 1. There is hereby created in the state treasury a fund to be known as the "Correctional Substance Abuse Earnings Fund". The state treasurer shall credit to the fund any interest earned from investing the moneys in the fund. Notwithstanding the provisions of section 33.080, money in the correctional substance abuse earnings fund shall not be transferred and placed to the credit of general revenue at the end of the biennium.

2. Fees received pursuant to the required educational assessment and community treatment program shall be deposited in the correctional substance abuse earnings fund. The moneys received from such fees shall be appropriated solely for assistance in securing alcohol and drug rehabilitation services.

3. The department of corrections and the department of mental health shall promulgate rules and regulations to implement and administer the provisions of this section. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

(L. 1998 H.B. 1147, et al. § 4)






Chapter 560 Fines

Section 560.011 (Transferred 2014; now 558.002)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 560.026 (Transferred 2014; now 558.004)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 560.031 (Transferred 2014; now 558.006)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 560.036 (Transferred 2014; now 558.008)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17






Chapter 561 Collateral Consequences of Conviction

Section 561.016 Basis of disqualification or disability.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

561.016. Basis of disqualification or disability. — 1. No person shall suffer any legal disqualification or disability because of a finding of guilt or conviction of an offense or the sentence on his conviction, unless the disqualification or disability involves the deprivation of a right or privilege which is:

(1) Necessarily incident to execution of the sentence of the court; or

(2) Provided by the Constitution or the code; or

(3) Provided by a statute other than the code, when the conviction is of an offense defined by such statute; or

(4) Provided by the judgment, order or regulation of a court, agency or official exercising a jurisdiction conferred by law, or by the statute defining such jurisdiction, when the commission of the offense or the conviction or the sentence is reasonably related to the competency of the individual to exercise the right or privilege of which he or she is deprived.

2. Proof of a conviction as relevant evidence upon the trial or determination of any issue, or for the purpose of impeaching the convicted person as a witness, is not a disqualification or disability within the meaning of this chapter.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 561.021 Forfeiture of public office — disqualification.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

561.021. Forfeiture of public office — disqualification. — 1. A person holding any public office, elective or appointive, under the government of this state or any agency or political subdivision thereof, who is convicted of an offense shall, upon sentencing, forfeit such office if:

(1) He or she is convicted under the laws of this state of a felony or under the laws of another jurisdiction of an offense which, if committed within this state, would be a felony, or he or she pleads guilty or nolo contendere of such an offense; or

(2) He or she is convicted of or pleads guilty or nolo contendere to an offense involving misconduct in office, or dishonesty; or

(3) The Constitution or a statute other than the code so provides.

2. Except as provided in subsection 3 of this section, a person who pleads guilty or nolo contendere or is convicted under the laws of this state of a felony or under the laws of another jurisdiction of an offense which, if committed within this state, would be a felony, shall be ineligible to hold any public office, elective or appointive, under the government of this state or any agency or political subdivision thereof, until the completion of his or her sentence or period of probation.

3. A person who pleads guilty or nolo contendere or is convicted under the laws of this state or under the laws of another jurisdiction of a felony connected with the exercise of the right of suffrage shall be forever disqualified from holding any public office, elective or appointive, under the government of this state or any agency or political subdivision thereof.

(L. 1977 S.B. 60, A.L. 1991 S.B. 262, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 561.026 Disqualification from voting and jury service.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

561.026. Disqualification from voting and jury service. — Notwithstanding any other provision of law except for section 610.140, a person who is convicted:

(1) Of any offense shall be disqualified from registering and voting in any election under the laws of this state while confined under a sentence of imprisonment;

(2) Of a felony or misdemeanor connected with the exercise of the right of suffrage shall be forever disqualified from registering and voting;

(3) Of any felony shall be forever disqualified from serving as a juror.

(L. 1977 S.B. 60, A.L. 1982 H.B. 1600, A.L. 2012 H.B. 1647, A.L. 2014 S.B. 491)

Effective 1-01-17

(1987) This disqualification together with others in Missouri law means that Missouri has not substantially preserved or restored the civil rights of former felons for the purpose of permitting possession of a firearm by the felon pursuant to federal law. United States v. Presley, 667 F.Supp. 678 (W.D. Mo.).



Section 561.031 Physical appearance in court of a prisoner may be made by using two-way audio-visual communication including closed circuit television, when — requirements.

Effective 28 Aug 2009

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

561.031. Physical appearance in court of a prisoner may be made by using two-way audio-visual communication including closed circuit television, when — requirements. — 1. In the following proceedings, the provisions of section 544.250, 544.270, 544.275, 546.030, or of any other statute, or the provisions of supreme court rules 21.10, 22.07, 24.01, 24.02, 27.01, 29.07, 31.02, 31.03, 36.01, 37.16, 37.47, 37.48, 37.50, 37.57, 37.58, 37.59, and 37.64 to the contrary notwithstanding, when the physical appearance in person in court is required of any person, such personal appearance may be made by means of two-way audio-visual communication, including but not limited to closed circuit television or computerized video conferencing; provided that such audio-visual communication facilities provide two-way audio-visual communication between the court and the person:

(1) First appearance before an associate circuit judge on a criminal complaint;

(2) Waiver of preliminary hearing and preliminary hearing with consent of the defendant;

(3) Arraignment on an information or indictment where a plea of not guilty is entered;

(4) Arraignment on an information or indictment where a plea of guilty is entered upon waiver of any right such person might have to be physically present;

(5) Any pretrial or posttrial criminal proceeding not allowing the cross-examination of witnesses;

(6) Sentencing after conviction at trial upon waiver of any right such person might have to be physically present;

(7) Sentencing after entry of a plea of guilty;

(8) Any civil proceeding other than trial by jury;

(9) Any civil or criminal proceeding which is not required to be a matter of record; and

(10) Any civil or criminal proceeding by the consent of the parties.

2. This section shall not prohibit other appearances via closed circuit television upon waiver of any right such person held in custody or confinement might have to be physically present.

3. Nothing contained in this section shall be construed as establishing a right for any person held in custody to appear on television or as requiring that any governmental entity or place of custody or confinement provide a two-way audio-visual communication system.

(L. 1988 H.B. 1344 § 1, A.L. 1990 H.B. 974 merged with S.B. 558, A.L. 1999 H.B. 257, A.L. 2009 H.B. 62 merged with H.B. 481)






Chapter 562 General Principles of Liability

Section 562.011 Voluntary act.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

562.011. Voluntary act. — 1. A person is not guilty of an offense unless his or her liability is based on conduct which includes a voluntary act.

2. A "voluntary act" is:

(1) A bodily movement performed while conscious as a result of effort or determination; or

(2) An omission to perform an act of which the actor is physically capable.

3. Possession is a voluntary act if the possessor knowingly procures or receives the thing possessed, or having acquired control of it was aware of his or her control for a sufficient time to have enabled him or her to dispose of it or terminate his or her control.

4. A person is not guilty of an offense based solely upon an omission to perform an act unless the law defining the offense expressly so provides, or a duty to perform the omitted act is otherwise imposed by law.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 562.012 Attempt — guilt for an offense may be based on.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

562.012. Attempt — guilt for an offense may be based on. — 1. Guilt for an offense may be based upon an attempt to commit an offense if, with the purpose of committing the offense, a person performs any act which is a substantial step towards the commission of the offense. A "substantial step" is conduct which is strongly corroborative of the firmness of the actor's purpose to complete the commission of the offense.

2. It is no defense to a prosecution that the offense attempted was, under the actual attendant circumstances, factually or legally impossible of commission, if such offense could have been committed had the attendant circumstances been as the actor believed them to be.

3. Unless otherwise set forth in the statute creating the offense, when guilt for a felony or misdemeanor is based upon an attempt to commit that offense, the felony or misdemeanor shall be classified one step lower than the class provided for the felony or misdemeanor in the statute creating the offense.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Transferred 2014; formerly 564.011; Effective 1-01-17



Section 562.014 Conspiracy — guilt for an offense may be based on.

Effective 28 Aug 2016

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

562.014. Conspiracy — guilt for an offense may be based on. — 1. Guilt for an offense may be based upon a conspiracy to commit an offense when a person, with the purpose of promoting or facilitating the commission of an offense, agrees with another person or persons that they or one or more of them will engage in conduct which constitutes such offense.

2. It is no defense to a prosecution for conspiring to commit an offense that a person, who knows that a person with whom he or she conspires to commit an offense has conspired with another person or persons to commit the same offense, does not know the identity of such other person or persons.

3. If a person conspires to commit a number of offenses, he or she can be found guilty of only one offense of conspiracy so long as such multiple offenses are the object of the same agreement.

4. No person may be convicted of an offense based upon a conspiracy to commit an offense unless an overt act in pursuance of such conspiracy is alleged and proved to have been done by him or her or by a person with whom he or she conspired.

5. (1) No person shall be convicted of an offense based upon a conspiracy to commit an offense if, after conspiring to commit the offense, he or she prevented the accomplishment of the objectives of the conspiracy under circumstances manifesting a renunciation of his or her criminal purpose.

(2) The defendant shall have the burden of injecting the issue of renunciation of criminal purpose under subdivision (1) of this subsection.

6. For the purpose of time limitations on prosecutions:

(1) A conspiracy to commit an offense is a continuing course of conduct which terminates when the offense or offenses which are its object are committed or the agreement that they be committed is abandoned by the defendant and by those with whom he or she conspired;

(2) If an individual abandons the agreement, the conspiracy is terminated as to him or her only if he or she advises those with whom he or she has conspired of his or her abandonment or he or she informs the law enforcement authorities of the existence of the conspiracy and of his or her participation in it.

7. A person shall not be charged, convicted or sentenced on the basis of the same course of conduct of both the actual commission of an offense and a conspiracy to commit that offense.

8. Unless otherwise set forth in the statute creating the offense, when guilt for a felony or misdemeanor is based upon a conspiracy to commit that offense, the felony or misdemeanor shall be classified one step lower than the class provided for the felony or misdemeanor in the statute creating the offense.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491, A.L. 2016 H.B. 2332)

Transferred 2014; formerly 564.016; Effective 1-01-17



Section 562.016 Culpable mental state.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

562.016. Culpable mental state. — 1. Except as provided in section 562.026, a person is not guilty of an offense unless he or she acts with a culpable mental state, that is, unless he or she acts purposely or knowingly or recklessly or with criminal negligence, as the statute defining the offense may require with respect to the conduct, the result thereof or the attendant circumstances which constitute the material elements of the crime.

2. A person "acts purposely", or with purpose, with respect to his or her conduct or to a result thereof when it is his or her conscious object to engage in that conduct or to cause that result.

3. A person "acts knowingly", or with knowledge:

(1) With respect to his or her conduct or to attendant circumstances when he or she is aware of the nature of his or her conduct or that those circumstances exist; or

(2) With respect to a result of his or her conduct when he or she is aware that his or her conduct is practically certain to cause that result.

4. A person "acts recklessly" or is reckless when he or she consciously disregards a substantial and unjustifiable risk that circumstances exist or that a result will follow, and such disregard constitutes a gross deviation from the standard of care which a reasonable person would exercise in the situation.

5. A person "acts with criminal negligence" or is criminally negligent when he or she fails to be aware of a substantial and unjustifiable risk that circumstances exist or a result will follow, and such failure constitutes a gross deviation from the standard of care which a reasonable person would exercise in the situation.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 562.021 Culpable mental state, application.

Effective 28 Aug 1997

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

562.021. Culpable mental state, application. — 1. If the definition of any offense prescribes a culpable mental state but does not specify the conduct, attendant circumstances or result to which it applies, the prescribed culpable mental state applies to each such material element.

2. If the definition of an offense prescribes a culpable mental state with regard to a particular element or elements of that offense, the prescribed culpable mental state shall be required only as to specified element or elements, and a culpable mental state shall not be required as to any other element of the offense.

3. Except as provided in subsection 2 of this section and section 562.026, if the definition of any offense does not expressly prescribe a culpable mental state for any elements of the offense, a culpable mental state is nonetheless required and is established if a person acts purposely or knowingly; but reckless or criminally negligent acts do not establish such culpable mental state.

4. If the definition of an offense prescribes criminal negligence as the culpable mental state, it is also established if a person acts purposely or knowingly or recklessly. When recklessness suffices to establish a culpable mental state, it is also established if a person acts purposely or knowingly. When acting knowingly suffices to establish a culpable mental state, it is also established if a person acts purposely.

5. Knowledge that conduct constitutes an offense, or knowledge of the existence, meaning or application of the statute defining an offense is not an element of an offense unless the statute clearly so provides.

(L. 1977 S.B. 60, A.L. 1993 S.B. 167, A.L. 1997 S.B. 89)



Section 562.026 Culpable mental state, when not required.

Effective 28 Aug 1997

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

562.026. Culpable mental state, when not required. — A culpable mental state is not required:

(1) If the offense is an infraction and no culpable mental state is prescribed by the statute defining the offense; or

(2) If the offense is a felony or misdemeanor and no culpable mental state is prescribed by the statute defining the offense, and imputation of a culpable mental state to the offense is clearly inconsistent with the purpose of the statute defining the offense or may lead to an absurd or unjust result.

(L. 1977 S.B. 60, A.L. 1997 S.B. 89)



Section 562.031 Ignorance and mistake.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

562.031. Ignorance and mistake. — 1. A person is not relieved of criminal liability for conduct because he or she engages in such conduct under a mistaken belief of fact or law unless such mistake negatives the existence of the mental state required by the offense.

2. A person is not relieved of criminal liability for conduct because he or she believes his or her conduct does not constitute an offense unless his or her belief is reasonable and:

(1) The offense is defined by an administrative regulation or order which is not known to him or her and has not been published or otherwise made reasonably available to him or her, and he or she could not have acquired such knowledge by the exercise of due diligence pursuant to facts known to him or her; or

(2) He or she acts in reasonable reliance upon an official statement of the law, afterward determined to be invalid or erroneous, contained in:

(a) A statute;

(b) An opinion or order of an appellate court; or

(c) An official interpretation of the statute, regulation or order defining the offense made by a public official or agency legally authorized to interpret such statute, regulation or order.

3. The burden of injecting the issue of reasonable belief that conduct does not constitute an offense under subdivisions (1) and (2) of subsection 2 of this section is on the defendant.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 562.036 Accountability for conduct.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

562.036. Accountability for conduct. — A person with the required culpable mental state is guilty of an offense if it is committed by his or her own conduct or by the conduct of another person for which he or she is criminally responsible, or both.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 562.041 Responsibility for the conduct of another.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

562.041. Responsibility for the conduct of another. — 1. A person is criminally responsible for the conduct of another when:

(1) The statute defining the offense makes him or her so responsible; or

(2) Either before or during the commission of an offense with the purpose of promoting the commission of an offense, he or she aids or agrees to aid or attempts to aid such other person in planning, committing or attempting to commit the offense.

2. However, a person is not so responsible if:

(1) He or she is the victim of the offense committed or attempted;

(2) The offense is so defined that his or her conduct was necessarily incident to the commission or attempt to commit the offense. If his or her conduct constitutes a related but separate offense, he or she is criminally responsible for that offense but not for the conduct or offense committed or attempted by the other person;

(3) Before the commission of the offense such person abandons his or her purpose and gives timely warning to law enforcement authorities or otherwise makes proper effort to prevent the commission of the offense.

3. The defense provided by subdivision (3) of subsection 2 of this section is an affirmative defense.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17

(1997) Female can be held guilty of rape where she aids a male in committing the rape, even though she cannot commit a rape individually. Bass v. State, 950 S.W.2d 940 (Mo.App.W.D.).



Section 562.046 Defense precluded.

Effective 01 Jan 1979, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

562.046. Defense precluded. — It is no defense to any prosecution for an offense in which the criminal responsibility of the defendant is based upon the conduct of another that

(1) Such other person has been acquitted or has not been convicted or has been convicted of some other offense or degree of offense or lacked criminal capacity or was unaware of the defendant's criminal purpose or is immune from prosecution or is not amenable to justice; or

(2) The defendant does not belong to that class of persons who was legally capable of committing the offense in an individual capacity.

(L. 1977 S.B. 60)

Effective 1-01-79



Section 562.051 Conviction of different degrees of offenses.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

562.051. Conviction of different degrees of offenses. — Except as otherwise provided, when two or more persons are criminally responsible for an offense which is divided into degrees, each person is guilty of such degree as is compatible with his or her own culpable mental state and with his or her own accountability for an aggravating or mitigating fact or circumstance.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 562.056 Liability of corporations and unincorporated associations.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

562.056. Liability of corporations and unincorporated associations. — 1. A corporation is guilty of an offense if:

(1) The conduct constituting the offense consists of an omission to discharge a specific duty of affirmative performance imposed on corporations by law; or

(2) The conduct constituting the offense is engaged in by an agent of the corporation while acting within the scope of his or her employment and in behalf of the corporation, and the offense is a misdemeanor or an infraction, or the offense is one defined by a statute that clearly indicates a legislative intent to impose such criminal liability on a corporation; or

(3) The conduct constituting the offense is engaged in, authorized, solicited, requested, commanded or knowingly tolerated by the board of directors or by a high managerial agent acting within the scope of his or her employment and in behalf of the corporation.

2. An unincorporated association is guilty of an offense if:

(1) The conduct constituting the offense consists of an omission to discharge a specific duty of affirmative performance imposed on the association by law; or

(2) The conduct constituting the offense is engaged in by an agent of the association while acting within the scope of his or her employment and in behalf of the association and the offense is one defined by a statute that clearly indicates a legislative intent to impose such criminal liability on the association.

3. As used in this section:

(1) "Agent" means any director, officer or employee of a corporation or unincorporated association or any other person who is authorized to act in behalf of the corporation or unincorporated association;

(2) "High managerial agent" means an officer of a corporation or any other agent in a position of comparable authority with respect to the formulation of corporate policy or the supervision in a managerial capacity of subordinate employees.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 562.061 Liability of individual for conduct of corporation or unincorporated association.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

562.061. Liability of individual for conduct of corporation or unincorporated association. — A person is criminally liable for conduct constituting an offense which he or she performs or causes to be performed in the name of or in behalf of a corporation or unincorporated association to the same extent as if such conduct were performed in his or her own name or behalf.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 562.066 Entrapment.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

562.066. Entrapment. — 1. The commission of acts which would otherwise constitute an offense is not criminal if the actor engaged in the prescribed conduct because he or she was entrapped by a law enforcement officer or a person acting in cooperation with such an officer.

2. An "entrapment" is perpetuated if a law enforcement officer or a person acting in cooperation with such an officer, for the purpose of obtaining evidence of the commission of an offense, solicits, encourages or otherwise induces another person to engage in conduct when he or she was not ready and willing to engage in such conduct.

3. The relief afforded by subsection 1 of this section is not available as to any crime which involves causing physical injury to or placing in danger of physical injury a person other than the person perpetrating the entrapment.

4. The defendant shall have the burden of injecting the issue of entrapment.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 562.071 Duress.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

562.071. Duress. — 1. It is an affirmative defense that the defendant engaged in the conduct charged to constitute an offense because he or she was coerced to do so, by the use of, or threatened imminent use of, unlawful physical force upon him or her or a third person, which force or threatened force a person of reasonable firmness in his situation would have been unable to resist.

2. The defense of "duress" as defined in subsection 1 is not available:

(1) As to the crime of murder;

(2) As to any offense when the defendant recklessly places himself or herself in a situation in which it is probable that he or she will be subjected to the force or threatened force described in subsection 1 of this section.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17

(1984) Duress is not available as a defense to first degree felony murder. State v. Rumble (Mo. banc), 680 S.W.2d 939.



Section 562.076 Intoxicated or drugged condition.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

562.076. Intoxicated or drugged condition. — 1. A person who is in an intoxicated or drugged condition, whether from alcohol, drugs or other substance, is criminally responsible for conduct unless such condition is involuntarily produced and deprived him or her of the capacity to know or appreciate the nature, quality or wrongfulness of his or her conduct.

2. The defendant shall have the burden of injecting the issue of intoxicated or drugged condition.

3. Evidence that a person was in a voluntarily intoxicated or drugged condition may be admissible when otherwise relevant on issues of conduct but in no event shall it be admissible for the purpose of negating a mental state which is an element of the offense. In a trial by jury, the jury shall be so instructed when evidence that a person was in a voluntarily intoxicated or drugged condition has been received into evidence.

(L. 1977 S.B. 60, A.L. 1983 S.B. 276, A.L. 1984 S.B. 448 § A--effective 10-1-84, A.L. 1993 S.B. 167, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 562.086 Lack of responsibility because of mental disease or defect.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

562.086. Lack of responsibility because of mental disease or defect. — 1. A person is not responsible for criminal conduct if at the time of such conduct as a result of mental disease or defect he was incapable of knowing and appreciating the nature, quality or wrongfulness of his or her conduct.

2. The procedures for the defense of lack of responsibility because of mental disease or defect are governed by the provisions of chapter 552.

(L. 1977 S.B. 60, A.L. 1993 S.B. 180, A.L. 2014 S.B. 491)

Effective 1-01-17






Chapter 563 Defense of Justification

Section 563.011 Chapter definitions.

Effective 28 Aug 2010

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

563.011. Chapter definitions. — As used in this chapter the following terms shall mean:

(1) "Deadly force", physical force which the actor uses with the purpose of causing or which he or she knows to create a substantial risk of causing death or serious physical injury;

(2) "Dwelling", any building, inhabitable structure, or conveyance of any kind, whether the building, inhabitable structure, or conveyance is temporary or permanent, mobile or immobile, which has a roof over it, including a tent, and is designed to be occupied by people lodging therein at night;

(3) "Forcible felony", any felony involving the use or threat of physical force or violence against any individual, including but not limited to murder, robbery, burglary, arson, kidnapping, assault, and any forcible sexual offense;

(4) "Premises", includes any building, inhabitable structure and any real property;

(5) "Private person", any person other than a law enforcement officer;

(6) "Private property", any real property in this state that is privately owned or leased;

(7) "Remain after unlawfully entering", to remain in or upon premises after unlawfully entering as defined in this section;

(8) "Residence", a dwelling in which a person resides either temporarily or permanently or is visiting as an invited guest;

(9) "Unlawfully enter", a person unlawfully enters in or upon premises or private property when he or she enters such premises or private property and is not licensed or privileged to do so. A person who, regardless of his or her purpose, enters in or upon private property or premises that are at the time open to the public does so with license unless he or she defies a lawful order not to enter, personally communicated to him or her by the owner of such premises or by another authorized person. A license to enter in a building that is only partly open to the public is not a license to enter in that part of the building that is not open to the public.

(L. 1977 S.B. 60, A.L. 2007 S.B. 62 & 41, A.L. 2010 H.B. 1692, et al.)



Section 563.016 Civil remedies unaffected.

Effective 01 Jan 1979, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

563.016. Civil remedies unaffected. — The fact that conduct is justified under this chapter does not abolish or impair any remedy for such conduct which is available in any civil actions.

(L. 1977 S.B. 60)

Effective 1-01-79



Section 563.021 Execution of public duty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

563.021. Execution of public duty. — 1. Unless inconsistent with the provisions of this chapter defining the justifiable use of physical force, or with some other provision of law, conduct which would otherwise constitute an offense is justifiable and not criminal when such conduct is required or authorized by a statutory provision or by a judicial decree. Among the kinds of such provisions and decrees are:

(1) Laws defining duties and functions of public servants;

(2) Laws defining duties of private persons to assist public servants in the performance of their functions;

(3) Laws governing the execution of legal process;

(4) Laws governing the military services and the conduct of war;

(5) Judgments and orders of courts.

2. The defense of justification afforded by subsection 1 of this section applies:

(1) When a person reasonably believes his or her conduct to be required or authorized by the judgment or directions of a competent court or tribunal or in the legal execution of legal process, notwithstanding lack of jurisdiction of the court or defect in the legal process;

(2) When a person reasonably believes his or her conduct to be required or authorized to assist a public servant in the performance of his or her duties, notwithstanding that the public servant exceeded his or her legal authority.

3. The defendant shall have the burden of injecting the issue of justification under this section.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 563.026 Justification generally.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

563.026. Justification generally. — 1. Unless inconsistent with other provisions of this chapter defining justifiable use of physical force, or with some other provision of law, conduct which would otherwise constitute any offense other than a class A felony or murder is justifiable and not criminal when it is necessary as an emergency measure to avoid an imminent public or private injury which is about to occur by reason of a situation occasioned or developed through no fault of the actor, and which is of such gravity that, according to ordinary standards of intelligence and morality, the desirability of avoiding the injury outweighs the desirability of avoiding the injury sought to be prevented by the statute defining the offense charged.

2. The necessity and justifiability of conduct under subsection 1 of this section may not rest upon considerations pertaining only to the morality and advisability of the statute, either in its general application or with respect to its application to a particular class of cases arising thereunder. Whenever evidence relating to the defense of justification under this section is offered, the court shall rule as a matter of law whether the claimed facts and circumstances would, if established, constitute a justification.

3. The defense of justification under this section is an affirmative defense.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 563.031 Use of force in defense of persons.

Effective 14 Oct 2016, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

*563.031. Use of force in defense of persons. — 1. A person may, subject to the provisions of subsection 2 of this section, use physical force upon another person when and to the extent he or she reasonably believes such force to be necessary to defend himself or herself or a third person from what he or she reasonably believes to be the use or imminent use of unlawful force by such other person, unless:

(1) The actor was the initial aggressor; except that in such case his or her use of force is nevertheless justifiable provided:

(a) He or she has withdrawn from the encounter and effectively communicated such withdrawal to such other person but the latter persists in continuing the incident by the use or threatened use of unlawful force; or

(b) He or she is a law enforcement officer and as such is an aggressor pursuant to section 563.046; or

(c) The aggressor is justified under some other provision of this chapter or other provision of law;

(2) Under the circumstances as the actor reasonably believes them to be, the person whom he or she seeks to protect would not be justified in using such protective force;

(3) The actor was attempting to commit, committing, or escaping after the commission of a forcible felony.

2. A person shall not use deadly force upon another person under the circumstances specified in subsection 1 of this section unless:

(1) He or she reasonably believes that such deadly force is necessary to protect himself, or herself or her unborn child, or another against death, serious physical injury, or any forcible felony;

(2) Such force is used against a person who unlawfully enters, remains after unlawfully entering, or attempts to unlawfully enter a dwelling, residence, or vehicle lawfully occupied by such person; or

(3) Such force is used against a person who unlawfully enters, remains after unlawfully entering, or attempts to unlawfully enter private property that is owned or leased by an individual, or is occupied by an individual who has been given specific authority by the property owner to occupy the property, claiming a justification of using protective force under this section.

3. A person does not have a duty to retreat:

(1) From a dwelling, residence, or vehicle where the person is not unlawfully entering or unlawfully remaining;

(2) From private property that is owned or leased by such individual; or

(3) If the person is in any other location such person has the right to be.

4. The justification afforded by this section extends to the use of physical restraint as protective force provided that the actor takes all reasonable measures to terminate the restraint as soon as it is reasonable to do so.

5. The defendant shall have the burden of injecting the issue of justification under this section. If a defendant asserts that his or her use of force is described under subdivision (2) of subsection 2 of this section, the burden shall then be on the state to prove beyond a reasonable doubt that the defendant did not reasonably believe that the use of such force was necessary to defend against what he or she reasonably believed was the use or imminent use of unlawful force.

(L. 1977 S.B. 60, A.L. 1993 S.B. 180, A.L. 2007 S.B. 62 & 41, A.L. 2010 H.B. 1692, et al. merged with H.B. 2081, A.L. 2016 S.B. 656)

*Effective 10-14-16, see § 21.250. S.B. 656 was vetoed June 27, 2016. The veto was overridden on September 14, 2016.



Section 563.033 Battered spouse syndrome evidence that defendant acted in self-defense or defense of another — procedure.

Effective 28 Aug 2014

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

563.033. Battered spouse syndrome evidence that defendant acted in self-defense or defense of another — procedure. — 1. Evidence that the actor was suffering from the battered spouse syndrome shall be admissible upon the issue of whether the actor lawfully acted in self-defense or defense of another.

2. If the defendant proposes to offer evidence of the battered spouse syndrome, he shall file written notice thereof with the court in advance of trial. Thereafter, the court, upon motion of the state, shall appoint one or more private psychiatrists or psychologists, as defined in section 632.005, or physicians with a minimum of one year training or experience in providing treatment or services to intellectually disabled or mentally ill individuals, who are neither employees nor contractors of the department of mental health for the purposes of performing the examination in question, to examine the accused, or shall direct the director of the department of mental health, or his designee, to have the accused so examined by one or more psychiatrists or psychologists, as defined in section 632.005, or physicians with a minimum of one year training or experience in providing treatment or services to intellectually disabled or mentally ill individuals designated by the director, or his designee, for the purpose of examining the defendant. No private psychiatrist, psychologist, or physician shall be appointed by the court unless he has consented to act. The examinations ordered shall be made at such time and place and under such conditions as the court deems proper; except that if the order directs the director of the department of mental health to have the accused examined, the director, or his designee, shall determine the reasonable time, place and conditions under which the examination shall be conducted. The order may include provisions for the interview of witnesses.

3. No statement made by the accused in the course of any such examination and no information received by any physician or other person in the course thereof, whether such examination was made with or without the consent of the accused or upon his motion or upon that of others, shall be admitted in evidence against the accused on the issue of whether he committed the act charged against him in any criminal proceeding then or thereafter pending in any court, state or federal.

(L. 1987 H.B. 341, A.L. 2014 H.B. 1064)

(1990) Evidence of “battered spouse syndrome” admissible in claims of self-defense does not depend on defendant's marital status. (Mo.App.E.D.) State v. Williams, 787 S.W.2d 308.

(1995) Where wife looked for someone to kill her husband for over three months prior to murder, statute prohibits the battered spouse syndrome because defendant had not been able to raise the issue of self-defense. Anderson v. Goeke, 44 F.3d 675 (8th Cir.).



Section 563.041 Use of physical force in defense of property.

Effective 28 Aug 2007

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

563.041. Use of physical force in defense of property. — 1. A person may, subject to the limitations of subsection 2, use physical force upon another person when and to the extent that he or she reasonably believes it necessary to prevent what he or she reasonably believes to be the commission or attempted commission by such person of stealing, property damage or tampering in any degree.

2. A person may use deadly force under circumstances described in subsection 1 only when such use of deadly force is authorized under other sections of this chapter.

3. The justification afforded by this section extends to the use of physical restraint as protective force provided that the actor takes all reasonable measures to terminate the restraint as soon as it is reasonable to do so.

4. The defendant shall have the burden of injecting the issue of justification under this section.

(L. 1977 S.B. 60, A.L. 2007 S.B. 62 & 41)



Section 563.046 Law enforcement officer's use of force in making an arrest.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

563.046. Law enforcement officer's use of force in making an arrest. — 1. A law enforcement officer need not retreat or desist from efforts to effect the arrest, or from efforts to prevent the escape from custody, of a person he or she reasonably believes to have committed an offense because of resistance or threatened resistance of the arrestee. In addition to the use of physical force authorized under other sections of this chapter, a law enforcement officer is, subject to the provisions of subsections 2 and 3, justified in the use of such physical force as he or she reasonably believes is immediately necessary to effect the arrest or to prevent the escape from custody.

2. The use of any physical force in making an arrest is not justified under this section unless the arrest is lawful or the law enforcement officer reasonably believes the arrest is lawful, and the amount of physical force used was objectively reasonable in light of the totality of the particular facts and circumstances confronting the officer on the scene, without regard to the officer’s underlying intent or motivation.

3. In effecting an arrest or in preventing an escape from custody, a law enforcement officer is justified in using deadly force only:

(1) When deadly force is authorized under other sections of this chapter; or

(2) When the officer reasonably believes that such use of deadly force is immediately necessary to effect the arrest or prevent an escape from custody and also reasonably believes that the person to be arrested:

(a) Has committed or attempted to commit a felony offense involving the infliction or threatened infliction of serious physical injury; or

(b) Is attempting to escape by use of a deadly weapon or dangerous instrument; or

(c) May otherwise endanger life or inflict serious physical injury to the officer or others unless arrested without delay.

4. The defendant shall have the burden of injecting the issue of justification under this section.

(L. 1977 S.B. 60, A.L. 2016 H.B. 2332)

Effective 1-01-17



Section 563.051 Private person's use of force in making an arrest.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

563.051. Private person's use of force in making an arrest. — 1. A private person who has been directed by a person he or she reasonably believes to be a law enforcement officer to assist such officer to effect an arrest or to prevent escape from custody may, subject to the limitations of subsection 3 of this section, use physical force when and to the extent that he or she reasonably believes such to be necessary to carry out such officer's direction unless he or she knows or believes that the arrest or prospective arrest is not or was not authorized.

2. A private person acting on his or her own account may, subject to the limitations of subsection 3 of this section, use physical force to arrest or prevent the escape of a person whom such private person reasonably believes has committed an offense, and who in fact has committed such offense, when the private person's actions are immediately necessary to arrest the offender or prevent his or her escape from custody.

3. A private person in effecting an arrest or in preventing escape from custody is justified in using deadly force only:

(1) When deadly force is authorized under other sections of this chapter; or

(2) When he or she reasonably believes deadly force is authorized under the circumstances and he or she is directed or authorized by a law enforcement officer to use deadly force; or

(3) When he or she reasonably believes such use of deadly force is immediately necessary to arrest a person who at that time and in his or her presence:

(a) Committed or attempted to commit a class A felony or murder; or

(b) Is attempting to escape by use of a deadly weapon.

4. The defendant shall have the burden of injecting the issue of justification under this section.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 563.056 Use of force to prevent escape from confinement.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

563.056. Use of force to prevent escape from confinement. — 1. A guard or other law enforcement officer may, subject to the provisions of subsection 2 of this section, use physical force when he reasonably believes such to be immediately necessary to prevent escape from confinement or in transit thereto or therefrom.

2. A guard or other law enforcement officer may use deadly force under circumstances described in subsection 1 of this section only:

(1) When such use of deadly force is authorized under other sections of this chapter; or

(2) When he or she reasonably believes there is a substantial risk that the escapee will endanger human life or cause serious physical injury unless the escape is prevented.

3. The defendant shall have the burden of injecting the issue of justification under this section.

(L. 1977 S.B. 60, A.L. 1983 H.B. 713 Revision, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 563.061 Use of force by persons with responsibility for care, discipline or safety of others.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

563.061. Use of force by persons with responsibility for care, discipline or safety of others. — 1. The use of physical force by an actor upon another person is justifiable when the actor is a parent, guardian or other person entrusted with the care and supervision of a minor or an incompetent person or when the actor is a teacher or other person entrusted with the care and supervision of a minor for a special purpose; and

(1) The actor reasonably believes that the force used is necessary to promote the welfare of a minor or incompetent person, or, if the actor's responsibility for the minor is for special purposes, to further that special purpose or to maintain reasonable discipline in a school, class or other group; and

(2) The force used is not designed to cause or believed to create a substantial risk of causing death, serious physical injury, disfigurement, extreme pain or extreme emotional distress.

2. A warden or other authorized official of a jail, prison or correctional institution may, in order to maintain order and discipline, use whatever physical force, including deadly force, that is authorized by law.

3. The use of physical force by an actor upon another person is justifiable when the actor is a person responsible for the operation of or the maintenance of order in a vehicle or other carrier of passengers and the actor reasonably believes that such force is necessary to prevent interference with its operation or to maintain order in the vehicle or other carrier, except that deadly force may be used only when the actor reasonably believes it necessary to prevent death or serious physical injury.

4. The use of physical force by an actor upon another person is justified when the actor is a physician or a person assisting at his or her direction; and

(1) The force is used for the purpose of administering a medically acceptable form of treatment which the actor reasonably believes to be adapted to promoting the physical or mental health of the patient; and

(2) The treatment is administered with the consent of the patient or, if the patient is a minor or an incompetent person, with the consent of the parent, guardian, or other person legally competent to consent on his or her behalf, or the treatment is administered in an emergency when the actor reasonably believes that no one competent to consent can be consulted and that a reasonable person, wishing to safeguard the welfare of the patient, would consent.

5. The use of physical force by an actor upon another person is justifiable when the actor acts under the reasonable belief that:

(1) Such other person is about to commit suicide or to inflict serious physical injury upon himself or herself; and

(2) The force used is necessary to thwart such result.

6. The defendant shall have the burden of injecting the issue of justification under this section.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 563.070 Accidents an excuse for offense, when.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

563.070. Accidents an excuse for offense, when. — 1. Conduct which would otherwise constitute an offense under chapter 565 is excusable and not criminal when it is the result of accident in any lawful act by lawful means without knowingly causing or attempting to cause physical injury and without acting with criminal negligence.

2. The defendant shall have the burden of injecting the issue of excuse authorized under this section.

(L. 1983 S.B. 276, A.L. 1984 S.B. 448 § A, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 563.074 Justification as an absolute defense, when.

Effective 28 Aug 2007

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

563.074. Justification as an absolute defense, when. — 1. Notwithstanding the provisions of section 563.016, a person who uses force as described in sections 563.031, 563.041, 563.046, 563.051, 563.056, and 563.061 is justified in using such force and such fact shall be an absolute defense to criminal prosecution or civil liability.

2. The court shall award attorney's fees, court costs, and all reasonable expenses incurred by the defendant in defense of any civil action brought by a plaintiff if the court finds that the defendant has an absolute defense as provided in subsection 1 of this section.

(L. 2007 S.B. 62 & 41)






Chapter 564 Inchoate Offenses

Section 564.011 (Transferred 2014; now 562.012)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 564.016 (Transferred 2014; now 562.014)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17






Chapter 565 Offenses Against the Person

Chapter Cross References



Section 565.001 Procedure for chapter 565.

Effective 01 Oct 1984, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

565.001. Procedure for chapter 565. — 1. The provisions of this chapter shall govern the construction and procedures for charging, trial, punishment and appellate review of any offense defined in this chapter and committed after July 1, 1984.

2. The provisions of this chapter shall not govern the construction or procedures for charging, trial, punishment or appellate review of any offense committed before the effective date of this chapter. Such an offense must be construed, punished, charged, tried and reviewed on appeal according to applicable provisions of law existing prior to the effective date of this chapter in the same manner as if this chapter had not been enacted, the provisions of section 1.160 notwithstanding.

3. All provisions of "The Criminal Code" or other law consistent with the provisions of this chapter shall apply to this chapter. In the event of a conflict, the provisions of this chapter shall govern the interpretation of the provisions of this chapter.

4. Persons accused of committing a homicide offense shall be prosecuted:

(1) In the county in which the offense is committed; or

(2) If the offense is committed partly in one county and partly in another, or if the elements of the offense occur in more than one county, then in any of the counties where any element of the offense occurred; or

(3) In the county in which the body of the deceased victim is found; or

(4) If subdivisions (1), (2), and (3) of this subsection do not apply, then in the county in which the victim lived.

(L. 1983 S.B. 276, A.L. 1984 S.B. 448 § A)

Effective 10-01-84



Section 565.002 Definitions.

Effective 28 Aug 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

565.002. Definitions. — As used in this chapter, unless a different meaning is otherwise plainly required the following terms mean:

(1) “Adequate cause”, cause that would reasonably produce a degree of passion in a person of ordinary temperament sufficient to substantially impair an ordinary person’s capacity for self-control;

(2) “Child”, a person under seventeen years of age;

(3) “Conduct”, includes any act or omission;

(4) “Course of conduct”, a pattern of conduct composed of two or more acts, which may include communication by any means, over a period of time, however short, evidencing a continuity of purpose. Constitutionally protected activity is not included within the meaning of course of conduct. Such constitutionally protected activity includes picketing or other organized protests;

(5) “Deliberation”, cool reflection for any length of time no matter how brief;

(6) “Domestic victim”, a household or family member as the term “family” or “household member” is defined in section 455.010, including any child who is a member of the household or family;

(7) “Emotional distress”, something markedly greater than the level of uneasiness, nervousness, unhappiness, or the like which are commonly experienced in day-to-day living;

(8) “Full or partial nudity”, the showing of all or any part of the human genitals, pubic area, buttock, or any part of the nipple of the breast of any female person, with less than a fully opaque covering;

(9) “Legal custody”, the right to the care, custody and control of a child;

(10) “Parent”, either a biological parent or a parent by adoption;

(11) “Person having a right of custody”, a parent or legal guardian of the child;

(12) “Photographs” or “films”, the making of any photograph, motion picture film, videotape, or any other recording or transmission of the image of a person;

(13) “Place where a person would have a reasonable expectation of privacy”, any place where a reasonable person would believe that a person could disrobe in privacy, without being concerned that the person’s undressing was being viewed, photographed or filmed by another;

(14) “Special victim”, any of the following:

(a) A law enforcement officer assaulted in the performance of his or her official duties or as a direct result of such official duties;

(b) Emergency personnel, any paid or volunteer firefighter, emergency room, hospital, or trauma center personnel, or emergency medical technician, assaulted in the performance of his or her official duties or as a direct result of such official duties;

(c) A probation and parole officer assaulted in the performance of his or her official duties or as a direct result of such official duties;

(d) An elderly person;

(e) A person with a disability;

(f) A vulnerable person;

(g) Any jailer or corrections officer of the state or one of its political subdivisions assaulted in the performance of his or her official duties or as a direct result of such official duties;

(h) A highway worker in a construction or work zone as the terms “highway worker”, “construction zone”, and “work zone” are defined under section 304.580;

(i) Any utility worker, meaning any employee of a utility that provides gas, heat, electricity, water, steam, telecommunications services, or sewer services, whether privately, municipally, or cooperatively owned, while in the performance of his or her job duties, including any person employed under a contract;

(j) Any cable worker, meaning any employee of a cable operator, as such term is defined in section 67.2677, including any person employed under contract, while in the performance of his or her job duties; and

(k) Any employee of a mass transit system, including any employee of public bus or light rail companies, while in the performance of his or her job duties;

(15) “Sudden passion”, passion directly caused by and arising out of provocation by the victim or another acting with the victim which passion arises at the time of the offense and is not solely the result of former provocation;

(16) “Trier”, the judge or jurors to whom issues of fact, guilt or innocence, or the assessment and declaration of punishment are submitted for decision;

(17) “Views”, the looking upon of another person, with the unaided eye or with any device designed or intended to improve visual acuity, for the purpose of arousing or gratifying the sexual desire of any person.

(L. 1983 S.B. 276, A.L. 1984 S.B. 448 § A, A.L. 2014 S.B. 491, A.L. 2014 H.B. 1371, A.L. 2017 S.B. 34)



Section 565.003 Culpable mental state may exist though different person killed — time between act and death no defense.

Effective 01 Oct 1984, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

565.003. Culpable mental state may exist though different person killed — time between act and death no defense. — 1. The culpable mental state necessary for a homicide offense may be found to exist if the only difference between what actually occurred and what was the object of the offender's state of mind is that a different person or persons were killed.

2. The length of time which transpires between conduct which results in a death and is the basis of a homicide offense and the event of such death is no defense to any charge of homicide.

(L. 1983 S.B. 276, A.L. 1984 S.B. 448 § A)

Effective 10-01-84



Section 565.004 Joinder of offenses, exception — prior offenders, procedure, exception, first degree murder — joinder, first degree murder, waiver of death penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

565.004. Joinder of offenses, exception — prior offenders, procedure, exception, first degree murder — joinder, first degree murder, waiver of death penalty. — 1. Each homicide offense which is lawfully joined in the same indictment or information together with any homicide offense or offense other than a homicide shall be charged together with such offense in separate counts. A count charging any offense of homicide may only be charged and tried together with one or more counts of any other homicide or offense other than a homicide as provided in subsection 2 of section 545.140. Except as provided in subsections 2, 3, and 4 of this section, no murder in the first degree offense may be tried together with any offense other than murder in the first degree. In the event of a joinder of homicide offenses, all offenses charged which are supported by the evidence in the case, together with all proper lesser offenses under section 565.029, shall, when requested by one of the parties or the court, be submitted to the jury or, in a jury-waived trial, considered by the judge.

2. A count charging any offense of homicide of a particular individual may be joined in an indictment or information and tried with one or more counts charging alternatively any other homicide or offense other than a homicide committed against that individual. The state shall not be required to make an election as to the alternative count on which it will proceed. This subsection in no way limits the right to try in the conjunctive, where they are properly joined under subsection 1 of this section, either separate offenses other than murder in the first degree or separate offenses of murder in the first degree committed against different individuals.

3. When a defendant has been charged and proven before trial to be a prior offender pursuant to chapter 558 so that the judge shall assess punishment and not a jury for an offense other than murder in the first degree, that offense may be tried and submitted to the trier together with any murder in the first degree charge with which it is lawfully joined. In such case the judge will assess punishment on any offense joined with a murder in the first degree charge according to law and, when the trier is a jury, it shall be instructed upon punishment on the charge of murder in the first degree in accordance with section 565.030.

4. When the state waives the death penalty for a murder first degree offense, that offense may be tried and submitted to the trier together with any other charge with which it is lawfully joined.

(L. 1983 S.B. 276, A.L. 1984 S.B. 448 § A, A.L. 1993 S.B. 180, A.L. 2014 S.B. 491)

Effective 1-01-17

(1989) Plain language of statute indicates circumstances allowing joinder of offenses with first degree murder are limited; however, where the charges arise from the same transaction and relate to acts committed against the same victim, the murder and armed criminal action can be joined and tried together. (Mo.banc) State ex rel. Bulloch v. Seier, 771 S.W.2d 71.



Section 565.005 Prior to trial for first degree murder, opposing counsels to furnish requested information, rules applied.

Effective 01 Oct 1984, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

565.005. Prior to trial for first degree murder, opposing counsels to furnish requested information, rules applied. — 1. At a reasonable time before the commencement of the first stage of any trial of murder in the first degree at which the death penalty is not waived, the state and defendant, upon request and without order of the court, shall serve counsel of the opposing party with:

(1) A list of all aggravating or mitigating circumstances as provided in subsection 1 of section 565.032, which the party intends to prove at the second stage of the trial;

(2) The names of all persons whom the party intends to call as witnesses at the second stage of the trial;

(3) Copies or locations and custodian of any books, papers, documents, photographs or objects which the party intends to offer at the second stage of the trial. If copies of such materials are not supplied to opposing counsel, the party shall cause them to be made available for inspection and copying without order of the court.

2. The disclosures required in subsection 1 of this section are supplemental to those required by rules of the supreme court relating to a continuing duty to disclose information, the use of matters disclosed, matters not subject to disclosure, protective orders, and sanctions for failure to comply with an applicable discovery rule or order, all of which shall also apply to any disclosure required by this section.

(L. 1983 S.B. 276, A.L. 1984 S.B. 448 § A)

Effective 10-01-84



Section 565.006 Waiver of jury trial permitted, when.

Effective 01 Oct 1984, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

565.006. Waiver of jury trial permitted, when. — 1. At any time before the commencement of the trial of a homicide offense, the defendant may, with the assent of the court, waive a trial by jury and agree to submit all issues in the case to the court, whose finding shall have the force and effect of a verdict of a jury. Such a waiver must include a waiver of a trial by jury of all issues and offenses charged in the case, including the punishment to be assessed and imposed if the defendant is found guilty.

2. No defendant who pleads guilty to a homicide offense or who is found guilty of a homicide offense after trial to the court without a jury shall be permitted a trial by jury on the issue of the punishment to be imposed, except by agreement of the state.

3. If a defendant is found guilty of murder in the first degree after a jury trial in which the state has not waived the death penalty, the defendant may not waive a jury trial of the issue of the punishment to be imposed, except by agreement with the state and the court.

4. Any waiver of a jury trial and agreement permitted by this section shall be entered in the court record.

(L. 1983 S.B. 276, A.L. 1984 S.B. 448 § A)

Effective 10-01-84

(2002) Arizona statute allowing trial judge to determine presence or absence of aggravating factors required for imposition of death penalty violates Sixth Amendment right to a jury trial. Ring v. Arizona, 122 S.Ct. 2428 (U.S. Supreme Court).



Section 565.010 Consent as a defense.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

565.010. Consent as a defense. — 1. When conduct is charged to constitute an offense because it causes or threatens physical injury, consent to that conduct or to the infliction of the injury is a defense only if:

(1) The physical injury consented to or threatened by the conduct is not serious physical injury; or

(2) The conduct and the harm are reasonably foreseeable hazards of:

(a) The victim's occupation or profession; or

(b) Joint participation in a lawful athletic contest or competitive sport; or

(3) The consent establishes a justification for the conduct under chapter 563 of this code.

2. The defendant shall have the burden of injecting the issue of consent.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Transferred 2014; formerly 565.080; Effective 1-01-17



Section 565.020 First degree murder, penalty — person under eighteen years of age, penalty.

Effective 13 Jul 2016, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

565.020. First degree murder, penalty — person under eighteen years of age, penalty. — 1. A person commits the offense of murder in the first degree if he or she knowingly causes the death of another person after deliberation upon the matter.

2. The offense of murder in the first degree is a class A felony, and, if a person is eighteen years of age or older at the time of the offense, the punishment shall be either death or imprisonment for life without eligibility for probation or parole, or release except by act of the governor. If a person has not reached his or her eighteenth birthday at the time of the commission of the offense, the punishment shall be as provided under section 565.033.

(L. 1983 S.B. 276, A.L. 1984 S.B. 448 § A, A.L. 1990 H.B. 974, A.L. 2016 S.B. 590)

Effective 7-13-16

CROSS REFERENCE:

Execution, location, duties of the warden, 546.730



Section 565.021 Second degree murder, penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

565.021. Second degree murder, penalty. — 1. A person commits the offense of murder in the second degree if he or she:

(1) Knowingly causes the death of another person or, with the purpose of causing serious physical injury to another person, causes the death of another person; or

(2) Commits or attempts to commit any felony, and, in the perpetration or the attempted perpetration of such felony or in the flight from the perpetration or attempted perpetration of such felony, another person is killed as a result of the perpetration or attempted perpetration of such felony or immediate flight from the perpetration of such felony or attempted perpetration of such felony.

2. The offense of murder in the second degree is a class A felony, and the punishment for second degree murder shall be in addition to the punishment for commission of a related felony or attempted felony, other than murder or manslaughter.

3. Notwithstanding section 556.046 and section 565.029, in any charge of murder in the second degree, the jury shall be instructed on, or, in a jury-waived trial, the judge shall consider, any and all of the subdivisions in subsection 1 of this section which are supported by the evidence and requested by one of the parties or the court.

(L. 1983 S.B. 276, A.L. 1984 S.B. 448 § A, A.L. 2014 S.B. 491)

Effective 1-01-17

CROSS REFERENCE:

No bail, certain defendants, certain offenses, 544.671

(1990) Reduction in sentence was available to defendant when statute which limited maximum term of imprisonment became effective before state brought charges but after crime was committed. (Mo.App.) Searcy v. State, 784 S.W.2d 911.

(1998) Defendant may be charged under the felony murder statute instead of involuntary manslaughter at the prosecutor's discretion when both apply. State v. Pembleton, 978 S.W.2d 352 (E.D.Mo.).



Section 565.023 Voluntary manslaughter, penalty — under influence of sudden passion, defendant's burden to inject.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

565.023. Voluntary manslaughter, penalty — under influence of sudden passion, defendant's burden to inject. — 1. A person commits the offense of voluntary manslaughter if he or she:

(1) Causes the death of another person under circumstances that would constitute murder in the second degree under subdivision (1) of subsection 1 of section 565.021, except that he or she caused the death under the influence of sudden passion arising from adequate cause; or

(2) Knowingly assists another in the commission of self-murder.

2. The defendant shall have the burden of injecting the issue of influence of sudden passion arising from adequate cause under subdivision (1) of subsection 1 of this section.

3. The offense of voluntary manslaughter is a class B felony.

(L. 1983 S.B. 276, A.L. 1984 S.B. 448 § A, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 565.024 Involuntary manslaughter, first degree, penalty.

Effective 28 Aug 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

565.024. Involuntary manslaughter, first degree, penalty. — 1. A person commits the offense of involuntary manslaughter in the first degree if he or she recklessly causes the death of another person.

2. The offense of involuntary manslaughter in the first degree is a class C felony, unless the victim is intentionally targeted as a law enforcement officer, as defined in section 556.061, or the victim is targeted because he or she is a relative within the second degree of consanguinity or affinity to a law enforcement officer, in which case it is a class B felony.

(L. 1983 S.B. 276, A.L. 1984 S.B. 448 § A, A.L. 1986 H.B. 1596, A.L. 1999 S.B. 328, et al., A.L. 2005 H.B. 972 merged with S.B. 37, et al., A.L. 2005 1st Ex. Sess. H.B. 2, A.L. 2006 S.B. 872, et al., A.L. 2008 H.B. 1715, A.L. 2014 S.B. 491, A.L. 2017 S.B. 34)

(1992) Definition of “person” in section 1.205, RSMo, which includes unborn children is applicable to other statutes and court concludes that it applies at least to this section, the involuntary manslaughter statute. State v. Knapp, 843 S.W.2d 345 (Mo. en banc).



Section 565.025 (Transferred 2014; now 565.029)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 565.027 Involuntary manslaughter, second degree, penalty.

Effective 28 Aug 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

565.027. Involuntary manslaughter, second degree, penalty. — 1. A person commits the offense of involuntary manslaughter in the second degree if he or she acts with criminal negligence to cause the death of any person.

2. The offense of involuntary manslaughter in the second degree is a class E felony, unless the victim is intentionally targeted as a law enforcement officer, as defined in section 556.061, or the victim is targeted because he or she is a relative within the second degree of consanguinity or affinity to a law enforcement officer, in which case it is a class D felony.

(L. 2014 S.B. 491, A.L. 2017 S.B. 34)



Section 565.029 Lesser degree offenses in homicide cases — instruction on lesser offenses, when.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

565.029. Lesser degree offenses in homicide cases — instruction on lesser offenses, when. — 1. With the exceptions provided in subsection 3 of this section and subsection 3 of section 565.021, section 556.046 shall be used for the purpose of consideration of lesser offenses by the trier in all homicide cases.

2. The following lists shall comprise, in the order listed, the lesser degree offenses:

(1) The lesser degree offenses of murder in the first degree are:

(a) Murder in the second degree under subdivisions (1) and (2) of subsection 1 of section 565.021;

(b) Voluntary manslaughter under subdivision (1) of subsection 1 of section 565.023;

(c) Involuntary manslaughter in the first degree; and

(d) Involuntary manslaughter in the second degree;

(2) The lesser degree offenses of murder in the second degree are:

(a) Voluntary manslaughter under subdivision (1) of subsection 1 of section 565.023;

(b) Involuntary manslaughter in the first degree; and

(c) Involuntary manslaughter in the second degree.

3. No instruction on a lesser included offense shall be submitted unless requested by one of the parties or the court.

(L. 1983 S.B. 276, A.L. 1984 S.B. 448 § A, A.L. 2014 S.B. 491)

Transferred 2014; formerly 565.025; Effective 1-01-17



Section 565.030 Trial procedure, first degree murder.

Effective 28 Aug 2016

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

565.030. Trial procedure, first degree murder. — 1. Where murder in the first degree is charged but not submitted or where the state waives the death penalty, the submission to the trier and all subsequent proceedings in the case shall proceed as in all other criminal cases.

2. Where murder in the first degree is submitted to the trier without a waiver of the death penalty, the trial shall proceed in two stages before the same trier. At the first stage the trier shall decide only whether the defendant is guilty or not guilty of any submitted offense. The issue of punishment shall not be submitted to the trier at the first stage. If an offense is charged other than murder in the first degree in a count together with a count of murder in the first degree, the trial judge shall assess punishment on any such offense according to law, after the defendant is found guilty of such offense and after he finds the defendant to be a prior offender pursuant to chapter 558.

3. If murder in the first degree is submitted and the death penalty was not waived but the trier finds the defendant guilty of a lesser homicide, a second stage of the trial shall proceed as in all other criminal cases. The attorneys may then argue as in other criminal cases the issue of punishment, after which the trier shall assess and declare the punishment as in all other criminal cases.

4. If the trier at the first stage of a trial where the death penalty was not waived finds the defendant guilty of murder in the first degree, a second stage of the trial shall proceed at which the only issue shall be the punishment to be assessed and declared. Evidence in aggravation and mitigation of punishment, including but not limited to evidence supporting any of the aggravating or mitigating circumstances listed in subsection 2 or 3 of section 565.032, may be presented subject to the rules of evidence at criminal trials. Such evidence may include, within the discretion of the court, evidence concerning the murder victim and the impact of the offense upon the family of the victim and others. Rebuttal and surrebuttal evidence may be presented. The state shall be the first to proceed. If the trier is a jury it shall be instructed on the law. The attorneys may then argue the issue of punishment to the jury, and the state shall have the right to open and close the argument. The trier shall assess and declare the punishment at life imprisonment without eligibility for probation, parole, or release except by act of the governor:

(1) If the trier finds by a preponderance of the evidence that the defendant is intellectually disabled; or

(2) If the trier does not find beyond a reasonable doubt at least one of the statutory aggravating circumstances set out in subsection 2 of section 565.032; or

(3) If the trier concludes that there is evidence in mitigation of punishment, including but not limited to evidence supporting the statutory mitigating circumstances listed in subsection 3 of section 565.032, which is sufficient to outweigh the evidence in aggravation of punishment found by the trier; or

(4) If the trier decides under all of the circumstances not to assess and declare the punishment at death. If the trier is a jury it shall be so instructed.

­­

­

5. Upon written agreement of the parties and with leave of the court, the issue of the defendant’s intellectual disability may be taken up by the court and decided prior to trial without prejudicing the defendant’s right to have the issue submitted to the trier of fact as provided in subsection 4 of this section.

6. As used in this section, the terms “intellectual disability” or “intellectually disabled” refer to a condition involving substantial limitations in general functioning characterized by significantly subaverage intellectual functioning with continual extensive related deficits and limitations in two or more adaptive behaviors such as communication, self-care, home living, social skills, community use, self-direction, health and safety, functional academics, leisure and work, which conditions are manifested and documented before eighteen years of age.

7. The provisions of this section shall only govern offenses committed on or after August 28, 2001.

(L. 1983 S.B. 276, A.L. 1984 S.B. 448 § A, A.L. 1993 H.B. 562, A.L. 2001 S.B. 267, A.L. 2014 H.B. 1064, A.L. 2016 H.B. 2332 merged with S.B. 590)

(2003) Allowing trial judge independently to go through four-step process required by subsection 4 of section once jury deadlocked on defendant's punishment violates Ring v. Arizona requirement that the jury rather than the judge determine the facts on which the death penalty is issued. State v. Whitfield, 107 S.W.3d 253 (Mo.banc).



Section 565.032 Evidence to be considered in assessing punishment in first degree murder cases for which death penalty authorized.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

565.032. Evidence to be considered in assessing punishment in first degree murder cases for which death penalty authorized. — 1. In all cases of murder in the first degree for which the death penalty is authorized, the judge in a jury-waived trial shall consider, or shall include in his or her instructions to the jury for it to consider:

(1) Whether a statutory aggravating circumstance or circumstances enumerated in subsection 2 of this section is established by the evidence beyond a reasonable doubt; and

(2) If a statutory aggravating circumstance or circumstances is proven beyond a reasonable doubt, whether the evidence as a whole justifies a sentence of death or a sentence of life imprisonment without eligibility for probation, parole, or release except by act of the governor.

­­

­

2. Statutory aggravating circumstances for a murder in the first degree offense shall be limited to the following:

(1) The offense was committed by a person with a prior record of conviction for murder in the first degree, or the offense was committed by a person who has one or more serious assaultive criminal convictions;

(2) The murder in the first degree offense was committed while the offender was engaged in the commission or attempted commission of another unlawful homicide;

(3) The offender by his or her act of murder in the first degree knowingly created a great risk of death to more than one person by means of a weapon or device which would normally be hazardous to the lives of more than one person;

(4) The offender committed the offense of murder in the first degree for himself or herself or another, for the purpose of receiving money or any other thing of monetary value from the victim of the murder or another;

(5) The murder in the first degree was committed against a judicial officer, former judicial officer, prosecuting attorney or former prosecuting attorney, circuit attorney or former circuit attorney, assistant prosecuting attorney or former assistant prosecuting attorney, assistant circuit attorney or former assistant circuit attorney, peace officer or former peace officer, elected official or former elected official during or because of the exercise of his official duty;

(6) The offender caused or directed another to commit murder in the first degree or committed murder in the first degree as an agent or employee of another person;

(7) The murder in the first degree was outrageously or wantonly vile, horrible or inhuman in that it involved torture, or depravity of mind;

(8) The murder in the first degree was committed against any peace officer, or fireman while engaged in the performance of his or her official duty;

(9) The murder in the first degree was committed by a person in, or who has escaped from, the lawful custody of a peace officer or place of lawful confinement;

(10) The murder in the first degree was committed for the purpose of avoiding, interfering with, or preventing a lawful arrest or custody in a place of lawful confinement, of himself or herself or another;

(11) The murder in the first degree was committed while the defendant was engaged in the perpetration or was aiding or encouraging another person to perpetrate or attempt to perpetrate a felony of any degree of rape, sodomy, burglary, robbery, kidnapping, or any felony offense in chapter 195 or 579;

(12) The murdered individual was a witness or potential witness in any past or pending investigation or past or pending prosecution, and was killed as a result of his or her status as a witness or potential witness;

(13) The murdered individual was an employee of an institution or facility of the department of corrections of this state or local correction agency and was killed in the course of performing his or her official duties, or the murdered individual was an inmate of such institution or facility;

(14) The murdered individual was killed as a result of the hijacking of an airplane, train, ship, bus or other public conveyance;

(15) The murder was committed for the purpose of concealing or attempting to conceal any felony offense defined in chapter 195 or 579;

(16) The murder was committed for the purpose of causing or attempting to cause a person to refrain from initiating or aiding in the prosecution of a felony offense defined in chapter 195 or 579;

(17) The murder was committed during the commission of an offense which is part of a pattern of criminal street gang activity as defined in section 578.421.

3. Statutory mitigating circumstances shall include the following:

(1) The defendant has no significant history of prior criminal activity;

(2) The murder in the first degree was committed while the defendant was under the influence of extreme mental or emotional disturbance;

(3) The victim was a participant in the defendant’s conduct or consented to the act;

(4) The defendant was an accomplice in the murder in the first degree committed by another person and his or her participation was relatively minor;

(5) The defendant acted under extreme duress or under the substantial domination of another person;

(6) The capacity of the defendant to appreciate the criminality of his or her conduct or to conform his or her conduct to the requirements of law was substantially impaired;

(7) The age of the defendant at the time of the offense.

(L. 1983 S.B. 276, A.L. 1984 S.B. 448 § A, A.L. 1989 S.B. 215 & 58, A.L. 1993 H.B. 562, A.L. 2016 H.B. 2332 merged with S.B. 590)

Effective 1-01-17



Section 565.033 Person under eighteen, sentencing — factors to be considered, jury instructions.

Effective 13 Jul 2016, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

565.033. Person under eighteen, sentencing — factors to be considered, jury instructions. — 1. A person found guilty of murder in the first degree who was under the age of eighteen at the time of the commission of the offense shall be sentenced to a term of life without eligibility for probation or parole as provided in section 565.034, life imprisonment with eligibility for parole, or not less than thirty years and not to exceed forty years imprisonment.

2. When assessing punishment in all first degree murder cases in which the defendant was under the age of eighteen at the time of the commission of the offense or offenses, the judge in a jury-waived trial shall consider, or the judge shall include in instructions to the jury for it to consider, the following factors:

(1) The nature and circumstances of the offense committed by the defendant;

(2) The degree of the defendant’s culpability in light of his or her age and role in the offense;

(3) The defendant’s age, maturity, intellectual capacity, and mental and emotional health and development at the time of the offense;

(4) The defendant’s background, including his or her family, home, and community environment;

(5) The likelihood for rehabilitation of the defendant;

(6) The extent of the defendant’s participation in the offense;

(7) The effect of familial pressure or peer pressure on the defendant’s actions;

(8) The nature and extent of the defendant’s prior criminal history, including whether the offense was committed by a person with a prior record of conviction for murder in the first degree, or one or more serious assaultive criminal convictions;

(9) The effect of characteristics attributable to the defendant’s youth on the defendant’s judgment; and

(10) A statement by the victim or the victim's family member as provided by section 557.041 until December 31, 2016, and beginning January 1, 2017, section 595.229.

(L. 2016 S.B. 590)

Effective 7-13-16



Section 565.034 Person under eighteen, written notice filed to seek life without parole, procedure — withdrawal — trial procedure — required findings.

Effective 13 Jul 2016, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

565.034. Person under eighteen, written notice filed to seek life without parole, procedure — withdrawal — trial procedure — required findings. — 1. If the state intends to seek a sentence of life without eligibility for probation or parole for a person charged with murder in the first degree who was under the age of eighteen at the time of the commission of the offense, the state must file with the court and serve upon the person a written notice of intent to seek life without eligibility for probation or parole. This notice shall be provided within one hundred twenty days of the person's arraignment upon an indictment or information charging the person with murder in the first degree. For good cause shown, the court may extend the period for service and filing of the notice. Any notice of intent to seek life without eligibility for probation or parole shall include a listing of the statutory aggravating circumstances, as provided by subsection 6 of this section, upon which the state will rely in seeking that sentence.

2. Notwithstanding any other provisions of law, where the state files a notice of intent to seek life without eligibility for probation or parole pursuant to this section, the defendant shall be entitled to an additional sixty days for the purpose of filing new motions or supplementing pending motions.

3. A notice of intent to seek life without eligibility for probation or parole pursuant to this section may be withdrawn at any time by a written notice of withdrawal filed with the court and served upon the defendant. Once withdrawn, the notice of intent to seek life without eligibility for probation or parole shall not be refiled.

4. After the state has filed a proper notice of intent to seek life without eligibility for probation or parole pursuant to this section, the trial shall proceed in two stages before the same trier. At the first stage the trier shall decide only whether the person is guilty or not guilty of any submitted offense. The issue of punishment shall not be submitted to the trier at the first stage.

5. If the trier at the first stage of the trial finds the person guilty of murder in the first degree, a second stage of the trial shall proceed at which the only issue shall be the punishment to be assessed and declared.

6. A person found guilty of murder in the first degree who was under the age of eighteen at the time of the commission of the offense is eligible for a sentence of life without eligibility for probation or parole only if a unanimous jury, or a judge in a jury-waived sentencing, finds beyond a reasonable doubt that:

(1) The victim received physical injuries personally inflicted by the defendant and the physical injuries inflicted by the defendant caused the death of the victim; and

(2) The defendant was found guilty of first degree murder and one of the following aggravating factors was present:

(a) The defendant has a previous conviction for first degree murder, assault in the first degree, rape in the first degree, or sodomy in the first degree;

(b) The murder was committed during the perpetration of any other first degree murder, assault in the first degree, rape in the first degree, or sodomy in the first degree;

(c) The murder was committed as part of an agreement with a third party that the defendant was to receive money or any other thing of monetary value in exchange for the commission of the offense;

(d) The defendant inflicted severe pain on the victim for the pleasure of the defendant or for the purpose of inflicting torture;

(e) The defendant killed the victim after he or she was bound or otherwise rendered helpless by the defendant or another person;

(f) The defendant, while killing the victim or immediately thereafter, purposely mutilated or grossly disfigured the body of the victim by an act or acts beyond that necessary to cause his or her death;

(g) The defendant, while killing the victim or immediately thereafter, had sexual intercourse with the victim or sexually violated him or her;

(h) The defendant killed the victim for the purposes of causing suffering to a third person; or

(i) The first degree murder was committed against a current or former: judicial officer, prosecuting attorney or assistant prosecuting attorney, law enforcement officer, firefighter, state or local corrections officer; or against a witness or potential witness to a past or pending investigation or prosecution, during or because of the exercise of their official duty or status as a witness.

(L. 2016 S.B. 590)

Effective 7-13-16



Section 565.035 Supreme court to review all death sentences, procedure — powers of court — assistant to court authorized, duties.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

565.035. Supreme court to review all death sentences, procedure — powers of court — assistant to court authorized, duties. — 1. Whenever the death penalty is imposed in any case, and upon the judgment becoming final in the trial court, the sentence shall be reviewed on the record by the supreme court of Missouri. The circuit clerk of the court trying the case, within ten days after receiving the transcript, shall transmit the entire record and transcript to the supreme court together with a notice prepared by the circuit clerk and a report prepared by the trial judge. The notice shall set forth the title and docket number of the case, the name of the defendant and the name and address of his attorney, a narrative statement of the judgment, the offense, and the punishment prescribed. The report by the judge shall be in the form of a standard questionnaire prepared and supplied by the supreme court of Missouri.

2. The supreme court of Missouri shall consider the punishment as well as any errors enumerated by way of appeal.

3. With regard to the sentence, the supreme court shall determine:

(1) Whether the sentence of death was imposed under the influence of passion, prejudice, or any other arbitrary factor; and

(2) Whether the evidence supports the jury's or judge's finding of a statutory aggravating circumstance as enumerated in subsection 2 of section 565.032 and any other circumstance found;

(3) Whether the sentence of death is excessive or disproportionate to the penalty imposed in similar cases, considering both the offense, the strength of the evidence and the defendant.

4. Both the defendant and the state shall have the right to submit briefs within the time provided by the supreme court, and to present oral argument to the supreme court.

5. The supreme court shall include in its decision a reference to those similar cases which it took into consideration. In addition to its authority regarding correction of errors, the supreme court, with regard to review of death sentences, shall be authorized to:

(1) Affirm the sentence of death; or

(2) Set the sentence aside and resentence the defendant to life imprisonment without eligibility for probation, parole, or release except by act of the governor; or

(3) Set the sentence aside and remand the case for retrial of the punishment hearing. A new jury shall be selected or a jury may be waived by agreement of both parties and then the punishment trial shall proceed in accordance with this chapter, with the exception that the evidence of the guilty verdict shall be admissible in the new trial together with the official transcript of any testimony and evidence properly admitted in each stage of the original trial where relevant to determine punishment.

6. There shall be an assistant to the supreme court, who shall be an attorney appointed by the supreme court and who shall serve at the pleasure of the court. The court shall accumulate the records of all cases in which the sentence of death or life imprisonment without probation or parole was imposed after May 26, 1977, or such earlier date as the court may deem appropriate. The assistant shall provide the court with whatever extracted information the court desires with respect thereto, including but not limited to a synopsis or brief of the facts in the record concerning the offense and the defendant. The court shall be authorized to employ an appropriate staff, within the limits of appropriations made for that purpose, and such methods to compile such data as are deemed by the supreme court to be appropriate and relevant to the statutory questions concerning the validity of the sentence. The office of the assistant to the supreme court shall be attached to the office of the clerk of the supreme court for administrative purposes.

7. In addition to the mandatory sentence review, there shall be a right of direct appeal of the conviction to the supreme court of Missouri. This right of appeal may be waived by the defendant. If an appeal is taken, the appeal and the sentence review shall be consolidated for consideration. The court shall render its decision on legal errors enumerated, the factual substantiation of the verdict, and the validity of the sentence.

(L. 1983 S.B. 276, A.L. 1984 S.B. 448 § A, A.L. 2014 S.B. 491)

Effective 1-01-17

(1995) The word “arbitrary” is to be read narrowly to describe rogue factors like passion and prejudice that a jury should not deliberate upon when it imposes a sentence of death. Oxford v. Delo, 59 F.3d 741 (8th Cir.).



Section 565.040 Death penalty, if held unconstitutional, resentencing procedure.

Effective 28 Aug 2016

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

565.040. Death penalty, if held unconstitutional, resentencing procedure. — 1. In the event that the death penalty provided in this chapter is held to be unconstitutional, any person convicted of murder in the first degree shall be sentenced by the court to life imprisonment without eligibility for probation, parole, or release except by act of the governor, with the exception that when a specific aggravating circumstance found in a case is held to be unconstitutional or invalid for another reason, the supreme court of Missouri is further authorized to remand the case for resentencing or retrial of the punishment pursuant to subsection 5 of section 565.035.

2. In the event that any death sentence imposed pursuant to this chapter is held to be unconstitutional, the trial court which previously sentenced the defendant to death shall cause the defendant to be brought before the court and shall sentence the defendant to life imprisonment without eligibility for probation, parole, or release except by act of the governor, with the exception that when a specific aggravating circumstance found in a case is held to be inapplicable, unconstitutional or invalid for another reason, the supreme court of Missouri is further authorized to remand the case for retrial of the punishment pursuant to subsection 5 of section 565.035.

(L. 1983 S.B. 276, A.L. 1984 S.B. 448 § A, A.L. 2016 H.B. 2332 merged with S.B. 590)



Section 565.050 Assault, first degree, penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

565.050. Assault, first degree, penalty. — 1. A person commits the offense of assault in the first degree if he or she attempts to kill or knowingly causes or attempts to cause serious physical injury to another person.

2. The offense of assault in the first degree is a class B felony unless in the course thereof the person inflicts serious physical injury on the victim, or if the victim of such assault is a special victim, as the term "special victim" is defined under section 565.002, in which case it is a class A felony.

(L. 1977 S.B. 60, A.L. 1983 S.B. 276, A.L. 1984 S.B. 448 § A, A.L. 2014 S.B. 491)

Effective 1-01-17

CROSS REFERENCE:

No bail, certain defendants, certain offenses, 544.671



Section 565.052 Assault, second degree, penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

565.052. Assault, second degree, penalty. — 1. A person commits the offense of assault in the second degree if he or she:

(1) Attempts to kill or knowingly causes or attempts to cause serious physical injury to another person under the influence of sudden passion arising out of adequate cause; or

(2) Attempts to cause or knowingly causes physical injury to another person by means of a deadly weapon or dangerous instrument; or

(3) Recklessly causes serious physical injury to another person; or

(4) Recklessly causes physical injury to another person by means of discharge of a firearm.

2. The defendant shall have the burden of injecting the issue of influence of sudden passion arising from adequate cause under subdivision (1) of subsection 1 of this section.

3. The offense of assault in the second degree is a class D felony, unless the victim of such assault is a special victim, as the term "special victim" is defined under section 565.002, in which case it is a class B felony.

(L. 1977 S.B. 60, A.L. 1983 S.B. 276, A.L. 1984 S.B. 448 § A, S.B. 602, A.L. 1993 S.B. 180, A.L. 2006 S.B. 872, et al., A.L. 2014 S.B. 491)

Transferred 2014; formerly 565.060; Effective 1-01-17



Section 565.054 Assault in the third degree.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

565.054. Assault in the third degree. — 1. A person commits the offense of assault in the third degree if he or she knowingly causes physical injury to another person.

2. The offense of assault in the third degree is a class E felony, unless the victim of such assault is a special victim, as the term "special victim" is defined under section 565.002, in which case it is a class D felony.

(L. 1977 S.B. 60, A.L. 1998 H.B. 1918, A.L. 2014 S.B. 491)

Transferred 2014; formerly 565.070; Effective 1-01-17

(2015) Offense of third-degree assault is a "nested" lesser included offense within the offense of second-degree assault; therefore, defendant is entitled upon proper request to jury instruction on issue. State v. Randle, 465 S.W.3d 477 (Mo.).



Section 565.056 Assault in the fourth degree.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

565.056. Assault in the fourth degree. — 1. A person commits the offense of assault in the fourth degree if:

(1) The person attempts to cause or recklessly causes physical injury, physical pain, or illness to another person;

(2) With criminal negligence the person causes physical injury to another person by means of a firearm;

(3) The person purposely places another person in apprehension of immediate physical injury;

(4) The person recklessly engages in conduct which creates a substantial risk of death or serious physical injury to another person;

(5) The person knowingly causes or attempts to cause physical contact with a person with a disability, which a reasonable person, who does not have a disability, would consider offensive or provocative; or

(6) The person knowingly causes physical contact with another person knowing the other person will regard the contact as offensive or provocative.

2. Except as provided in subsection 3 of this section, assault in the fourth degree is a class A misdemeanor.

3. Violation of the provisions of subdivision (3) or (6) of subsection 1 of this section is a class C misdemeanor unless the victim is a special victim, as the term "special victim" is defined under section 565.002, in which case a violation of such provisions is a class A misdemeanor.

(L. 2014 S.B. 491)

Effective 1-01-17



Section 565.060 (Transferred 2014; now 565.052)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 565.063 (Transferred 2014; now 565.079)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 565.065 (Transferred 2014; now 579.070)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 565.070 (Transferred 2014; now 565.054)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 565.072 Domestic assault, first degree — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

565.072. Domestic assault, first degree — penalty. — 1. A person commits the offense of domestic assault in the first degree if he or she attempts to kill or knowingly causes or attempts to cause serious physical injury to a domestic victim, as the term "domestic victim" is defined under section 565.002.

2. The offense of domestic assault in the first degree is a class B felony unless in the course thereof the person inflicts serious physical injury on the victim, in which case it is a class A felony.

(L. 2000 H.B. 1677, et al., A.L. 2007 H.B. 583, A.L. 2012 S.B. 628, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 565.073 Domestic assault, second degree — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

565.073. Domestic assault, second degree — penalty. — 1. A person commits the offense of domestic assault in the second degree if the act involves a domestic victim, as the term "domestic victim" is defined under section 565.002, and he or she:

(1) Knowingly causes physical injury to such domestic victim by any means, including but not limited to, use of a deadly weapon or dangerous instrument, or by choking or strangulation; or

(2) Recklessly causes serious physical injury to such domestic victim; or

(3) Recklessly causes physical injury to such domestic victim by means of any deadly weapon.

2. The offense of domestic assault in the second degree is a class D felony.

(L. 2000 H.B. 1677, et al., A.L. 2012 S.B. 628, A.L. 2014 S.B. 491, A.L. 2014 H.B. 1371)

Effective 1-01-17



Section 565.074 Domestic assault, third degree — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

565.074. Domestic assault, third degree — penalty. — 1. A person commits the offense of domestic assault in the third degree if he or she attempts to cause physical injury or knowingly causes physical pain or illness to a domestic victim, as the term "domestic victim" is defined under section 565.002.

2. The offense of domestic assault in the third degree is a class E felony.

(L. 2000 H.B. 1677, et al., A.L. 2011 S.B. 320, A.L. 2012 S.B. 628, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 565.076 Domestic assault in the fourth degree, penalty.

Effective 28 Aug 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

565.076. Domestic assault in the fourth degree, penalty. — 1. A person commits the offense of domestic assault in the fourth degree if the act involves a domestic victim, as the term “domestic victim” is defined under section 565.002, and:

(1) The person attempts to cause or recklessly causes physical injury, physical pain, or illness to such domestic victim;

(2) With criminal negligence the person causes physical injury to such domestic victim by means of a deadly weapon or dangerous instrument;

(3) The person purposely places such domestic victim in apprehension of immediate physical injury by any means;

(4) The person recklessly engages in conduct which creates a substantial risk of death or serious physical injury to such domestic victim;

(5) The person knowingly causes physical contact with such domestic victim knowing he or she will regard the contact as offensive; or

(6) The person knowingly attempts to cause or causes the isolation of such domestic victim by unreasonably and substantially restricting or limiting his or her access to other persons, telecommunication devices or transportation for the purpose of isolation.

2. The offense of domestic assault in the fourth degree is a class A misdemeanor, unless the person has previously been found guilty of the offense of domestic assault, of any assault offense under this chapter, or of any offense against a domestic victim committed in violation of any county or municipal ordinance in any state, any state law, any federal law, or any military law which if committed in this state two or more times would be a violation of this section, in which case it is a class E felony. The offenses described in this subsection may be against the same domestic victim or against different domestic victims.

(L. 2014 S.B. 491, A.L. 2017 S.B. 34)



Section 565.079 Prior and persistent assault offenders — definitions — sentencing — procedure at trial — evidence of prior convictions, proof, how heard — sentencing.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

565.079. Prior and persistent assault offenders — definitions — sentencing — procedure at trial — evidence of prior convictions, proof, how heard — sentencing. — 1. As used in this section, the following terms mean:

(1) "Assault offense", the offenses of murder in the first degree, murder in the second degree, voluntary manslaughter, involuntary manslaughter in the first degree, assault in the first degree, assault in the second degree, assault in the third degree, assault in the fourth degree, domestic assault in the first degree, domestic assault in the second degree, domestic assault in the third degree, domestic assault in the fourth degree, or an attempt to commit any of these offenses, or the commission of an offense in another jurisdiction that if committed in this state would constitute the commission of any of the listed offenses;

(2) "Persistent assault offender", a person who has been found guilty of two or more assault offenses, where such two or more offenses occurred within ten years of the occurrence of the assault offense for which the person is charged;

(3) "Prior assault offender", a person who has been found guilty of one assault offense, where such prior offense occurred within five years of the occurrence of the assault offense for which the person is charged.

2. No court shall suspend the imposition of sentence as to a prior or persistent assault offender pursuant to this section nor sentence such person to pay a fine in lieu of a term of imprisonment, section 557.011 to the contrary notwithstanding, nor shall such person be eligible for parole or probation until such person has served a minimum of six months' imprisonment.

3. The court shall find the defendant to be a prior assault offender or persistent assault offender, if:

(1) The indictment or information, original or amended, or the information in lieu of an indictment pleads all essential facts warranting a finding that the defendant is a prior assault offender or persistent assault offender; and

(2) Evidence is introduced that establishes sufficient facts pleaded to warrant a finding beyond a reasonable doubt the defendant is a prior assault offender or persistent assault offender; and

(3) The court makes findings of fact that warrant a finding beyond a reasonable doubt by the court that the defendant is a prior assault offender or persistent assault offender.

4. In a jury trial, such facts shall be pleaded, established and found prior to submission to the jury outside of its hearing.

5. In a trial without a jury or upon a plea of guilty, the court may defer the proof in findings of such facts to a later time, but prior to sentencing.

6. The defendant shall be accorded full rights of confrontation and cross-examination, with the opportunity to present evidence, at such hearings.

7. The defendant may waive proof of the facts alleged.

8. Nothing in this section shall prevent the use of presentence investigations or commitments.

9. At the sentencing hearing both the state and the defendant shall be permitted to present additional information bearing on the issue of sentence.

10. The findings of guilt shall be prior to the date of commission of the present offense.

11. The court shall not instruct the jury as to the range of punishment or allow the jury, upon a finding of guilt, to assess and declare the punishment as part of its verdict in cases of prior assault offenders or persistent assault offenders.

12. Evidence of prior convictions shall be heard and determined by the trial court out of the hearing of the jury prior to the submission of the case to the jury, and shall include but not be limited to evidence of convictions received by a search of the records of the Missouri uniform law enforcement system maintained by the Missouri state highway patrol. After hearing the evidence, the court shall enter its findings thereon.

13. The court shall sentence a person who has been found to be a prior assault offender and is found guilty of a class B, C, or D felony under this chapter to the authorized term of imprisonment for the class one class step higher than the offense for which the person was found guilty.

14. The court shall sentence a person who has been found to be a persistent assault offender and is found guilty of a class C or D felony under this chapter to the authorized term of imprisonment for the class two steps higher than the offense for which the person was found guilty. A person found to be a persistent assault offender who is found guilty of a class B felony shall be sentenced to the authorized term of imprisonment for a class A felony.

(L. 1998 H.B. 1918 §§ 1, 2, B, A.L. 2000 H.B. 1677, et al., A.L. 2009 H.B. 62, A.L. 2014 S.B. 491)

Transferred 2014; formerly 565.063; Effective 1-01-17



Section 565.080 (Transferred 2014; now 565.010)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 565.084 (Transferred 2014; now 575.095)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 565.085 (Transferred 2014; now 575.155)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 565.086 (Transferred 2014; now 575.157)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 565.090 Harassment, first degree, penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

565.090. Harassment, first degree, penalty. — 1. A person commits the offense of harassment in the first degree if he or she, without good cause, engages in any act with the purpose to cause emotional distress to another person, and such act does cause such person to suffer emotional distress.

2. The offense of harassment in the first degree is a class E felony.

3. This section shall not apply to activities of federal, state, county, or municipal law enforcement officers conducting investigations of violation of federal, state, county, or municipal law.

(L. 1977 S.B. 60, A.L. 2008 S.B. 818 & 795, A.L. 2014 S.B. 491)

Effective 1-01-17

(1981) Statute defining offense of harassment was not unconstitutionally vague, and was not overbroad and did not deny due process. State v. Koetting (Mo.), 616 S.W.2d 822.

1985) Held not unconstitutionally overbroad. The caller's intent to disturb or frighten need not be the sole intent or purpose of the call. State v. Koetting (A.), 691 S.W.2d 328.

(1987) Four harassing phone calls made directly to an individual's telephone answering machine falls within the purview of this section. State v. Placke, 733 S.W.2d 847 (Mo.App.).



Section 565.091 Harassment, second degree, penalty.

Effective 28 Aug 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

565.091. Harassment, second degree, penalty. — 1. A person commits the offense of harassment in the second degree if he or she, without good cause, engages in any act with the purpose to cause emotional distress to another person.

2. The offense of harassment in the second degree is a class A misdemeanor, unless the person has previously pleaded guilty to or been found guilty of a violation of this section, of any offense committed in violation of any county or municipal ordinance in any state, any state law, any federal law, or any military law which if committed in this state would be chargeable or indictable as a violation of any offense listed in this subsection, in which case it is a class E felony.

3. This section shall not apply to activities of federal, state, county, or municipal law enforcement officers conducting investigations of violations of federal, state, county, or municipal law.

(L. 2014 S.B. 491, A.L. 2017 S.B. 34)



Section 565.095 (Transferred 2014; now 574.140)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 565.100 (Transferred 2014; now 556.101)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 565.110 Kidnapping, first degree, penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

565.110. Kidnapping, first degree, penalty. — 1. A person commits the offense of kidnapping in the first degree if he or she unlawfully removes another person without his or her consent from the place where he or she is found or unlawfully confines another person without his or her consent for a substantial period, for the purpose of:

(1) Holding that person for ransom or reward, or for any other act to be performed or not performed for the return or release of that person; or

(2) Using the person as a shield or as a hostage; or

(3) Interfering with the performance of any governmental or political function; or

(4) Facilitating the commission of any felony or flight thereafter; or

(5) Inflicting physical injury on or terrorizing the victim or another.

2. The offense of kidnapping in the first degree is a class A felony unless committed under subdivision (4) or (5) of subsection 1 of this section in which cases it is a class B felony.

(L. 1977 S.B. 60, A.L. 2004 H.B. 1487, A.L. 2014 S.B. 491)

Effective 1-01-17

CROSS REFERENCE:

Conviction of offense, on release registration requirements and penalty for failure to comply (Megan's Law), 589.400 to 589.426

(1981) Kidnapping and rape were separate offenses and defendant thus was not punished twice for same offense because confinement and movement of victim were not incidental to commission of rape but increased risk of harm and danger to victim. State v. Stewart (A.), 615 S.W.2d 600.

(1993) For purposes of definition of “forcible compulsion” in section 556.061, age of victim, relationship to defendant and testimony of victim that defendant guided her head and mouth, or that defendant threatened to ground victim, was not sufficient evidence to establish that victim was in reasonable fear of death, serious physical injury or kidnapping under this section as required by conviction for forcible sodomy under section 566.060, RSMo. State v. Daleske, 866 S.W.2d 476 (Mo. App. W.D.).

(1994) Although, under Missouri statute, crime of kidnapping does not require proof of injury and where kidnapping is not intrinsically violent, crime entails serious potential risk of physical injury to another based on requirement that kidnapping be without person's consent; therefore, kidnapping under Missouri law is violent felony for purposes of enhanced sentencing under federal law. United States v. Phelps, 17 F.3d 1334 (10th Cir.).



Section 565.115 Child kidnapping — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

565.115. Child kidnapping — penalty. — 1. A person commits the offense of child kidnapping if he or she is not a relative of the child within the third degree and, knowing he or she has no right to do so, removes a child under the age of fourteen without consent of the child's parents or guardian, or confines such child for a substantial period of time without such consent.

2. In determining whether the child was removed or confined unlawfully, it is an affirmative defense that the person reasonably believed that the person's actions were necessary to preserve the child from danger to his or her welfare.

3. The offense of child kidnapping is a class A felony.

(L. 2004 H.B. 1487, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 565.120 Kidnapping, second degree, penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

565.120. Kidnapping, second degree, penalty. — 1. A person commits the offense of kidnapping in the second degree if he or she knowingly restrains another unlawfully and without consent so as to interfere substantially with his or her liberty and exposes him or her to a substantial risk of serious physical injury.

2. The offense of kidnapping in the second degree is a class D felony.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 565.130 Kidnapping, third degree, penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

565.130. Kidnapping, third degree, penalty. — 1. A person commits the offense of kidnapping in the third degree if he or she knowingly restrains another unlawfully and without consent so as to interfere substantially with his or her liberty.

2. The offense of kidnapping in the third degree is a class A misdemeanor unless the person unlawfully restrained is removed from this state, in which case it is a class E felony.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 565.140 Defenses to kidnapping in the third degree.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

565.140. Defenses to kidnapping in the third degree. — 1. A person does not commit the offense of kidnapping in the third degree under section 565.130 if the person restrained is a child less than seventeen years of age and:

(1) A parent, guardian or other person responsible for the general supervision of the child's welfare has consented to the restraint; or

(2) The person is a relative of the child; and

(a) The person's sole purpose is to assume control of the child; and

(b) The child is not taken out of the state of Missouri.

2. For the purpose of this section, "relative" means a parent or stepparent, ancestor, sibling, uncle or aunt, including an adoptive relative of the same degree through marriage or adoption.

3. The defendant shall have the burden of injecting the issue of a defense under this section.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 565.150 Interference with custody — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

565.150. Interference with custody — penalty. — 1. A person commits the offense of interference with custody if, knowing that he or she has no legal right to do so, he or she takes or entices from legal custody any person entrusted by order of a court to the custody of another person or institution.

2. The offense of interference with custody is a class A misdemeanor unless the person taken or enticed away from legal custody is removed from this state, detained in another state or concealed, in which case it is a class E felony.

3. Upon a finding of guilt for an offense under this section, the court may, in addition to or in lieu of any sentence or fine imposed, assess as restitution against the defendant and in favor of the legal custodian or parent, any reasonable expenses incurred by the legal custodian or parent in searching for or returning the child.

(L. 1977 S.B. 60, A.L. 1988 H.B. 1272, et al., A.L. 2014 S.B. 491)

Effective 1-01-17

(1984) “Takes...from lawful custody” is construed to include unlawful retention of any person following a period of temporary lawful custody. State v. Edmisten (Mo.App.), 674 S.W.2d 576.



Section 565.153 Parental kidnapping — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

565.153. Parental kidnapping — penalty. — 1. In the absence of a court order determining rights of custody or visitation to a child, a person having a right of custody of the child commits the offense of parental kidnapping if he or she removes, takes, detains, conceals, or entices away that child within or without the state, without good cause, and with the intent to deprive the custody right of another person or a public agency also having a custody right to that child.

2. Parental kidnapping is a class E felony, unless committed by detaining or concealing the whereabouts of the child for:

(1) Not less than sixty days but not longer than one hundred nineteen days, in which case, the offense is a class D felony;

(2) Not less than one hundred twenty days, in which case, the offense is a class B felony.

3. A subsequently obtained court order for custody or visitation shall not affect the application of this section.

4. Upon a finding of guilt for an offense under this section, the court may, in addition to or in lieu of any sentence or fine imposed, assess as restitution against the defendant and in favor of the legal custodian or parent, any reasonable expenses incurred by the legal custodian or parent in searching for or returning the child.

(L. 1988 H.B. 1272, et al. § 2, A.L. 2008 S.B. 714, et al., A.L. 2014 S.B. 491)

Effective 1-01-17



Section 565.156 Child abduction — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

565.156. Child abduction — penalty. — 1. A person commits the offense of child abduction if he or she:

(1) Intentionally takes, detains, entices, conceals or removes a child from a parent after being served with process in an action affecting marriage or paternity but prior to the issuance of a temporary or final order determining custody; or

(2) At the expiration of visitation rights outside the state, intentionally fails or refuses to return or impedes the return of the child to the legal custodian in Missouri; or

(3) Conceals, detains, or removes the child for payment or promise of payment at the instruction of a person who has no legal right to custody; or

(4) Retains in this state for thirty days a child removed from another state without the consent of the legal custodian or in violation of a valid court order of custody; or

(5) Having legal custody of the child pursuant to a valid court order, removes, takes, detains, conceals or entices away that child within or without the state, without good cause, and with the intent to deprive the custody or visitation rights of another person, without obtaining written consent as is provided under section 452.377.

2. The offense of child abduction is a class E felony.

3. Upon a finding of guilt for an offense under this section, the court may, in addition to or in lieu of any sentence or fine imposed, assess as restitution against the defendant and in favor of the legal custodian or parent, any reasonable expenses incurred by the legal custodian or parent in searching for or returning the child.

(L. 1988 H.B. 1272, et al. § 3, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 565.160 Defenses to interference with custody, parental kidnapping, and child abduction.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

565.160. Defenses to interference with custody, parental kidnapping, and child abduction. — It shall be an absolute defense to the offenses of interference with custody, parental kidnapping, and child abduction that:

(1) The person had custody of the child pursuant to a valid court order granting legal custody or visitation rights which existed at the time of the alleged violation, except that this defense is not available to persons charged with child abduction under subdivision (5) of subsection 1 of section 565.156;

(2) After expiration of a period of custody or visitation granted by court order, the person failed to return the child as a result of circumstances beyond such person's control, and the person notified or made a reasonable attempt to notify the other parent or legal custodian of the child of such circumstance within twenty-four hours after the expiration of the period of custody or visitation and returned the child as soon as possible; or

(3) The person was fleeing an incident or pattern of domestic violence.

(L. 1988 H.B. 1272, et al. § 4, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 565.163 Venue.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

565.163. Venue. — Persons accused of committing the offense of interference with custody, parental kidnapping or child abduction may be prosecuted by the prosecuting attorney or circuit attorney:

(1) In the county in which the child was taken or enticed away from legal custody;

(2) In any county in which the child who was taken or enticed away from legal custody was taken or held by the defendant;

(3) The county in which lawful custody of the child taken or enticed away was granted; or

(4) The county in which the defendant is found.

(L. 1988 H.B. 1272, et al. § 5, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 565.167 Custody of child — peace officer to take child into protective custody, when.

Effective 28 Aug 1988

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

565.167. Custody of child — peace officer to take child into protective custody, when. — 1. A peace officer investigating a report of a violation of section 565.150, or section 565.153 or 565.156, may take the child into temporary protective custody if it reasonably appears to the officer that any person unlawfully will flee the jurisdictional territory with the child.

2. If during the course of an investigation under section 565.150, or section 565.153 or 565.156, the child is found in the physical custody of the defendant or another, the law enforcement officer shall return the child to the parent or legal custodian from whom the child was concealed, detained or removed, unless there is good cause for the law enforcement officer to retain temporary protective custody of the child pursuant to section 210.125.

(L. 1988 H.B. 1272, et al. § 7)



Section 565.184 Abuse of an elderly person, a person with disability, or a vulnerable person — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

565.184. Abuse of an elderly person, a person with disability, or a vulnerable person — penalty. — 1. A person commits the offense of abuse of an elderly person, a person with a disability, or a vulnerable person if he or she:

(1) Purposely engages in conduct involving more than one incident that causes emotional distress to an elderly person, a person with a disability, or a vulnerable person. The course of conduct shall be such as would cause a reasonable elderly person, person with a disability, or vulnerable person to suffer substantial emotional distress; or

(2) Intentionally fails to provide care, goods or services to an elderly person, a person with a disability, or a vulnerable person. The result of the conduct shall be such as would cause a reasonable elderly person, person with a disability, or vulnerable person to suffer physical or emotional distress; or

(3) Knowingly acts or knowingly fails to act in a manner which results in a substantial risk to the life, body or health of an elderly person, a person with a disability, or a vulnerable person.

2. The offense of abuse of an elderly person, a person with a disability, or a vulnerable person is a class A misdemeanor. Nothing in this section shall be construed to mean that an elderly person, a person with a disability, or a vulnerable person is abused solely because such person chooses to rely on spiritual means through prayer, in lieu of medical care, for his or her health care, as evidence by such person's explicit consent, advance directive for health care, or practice.

(L. 1992 S.B. 573 & 634 § 3, A.L. 2007 S.B. 3, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 565.186 (Transferred 2014; now 192.2425)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 565.188 Failure to report elder abuse or neglect — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

565.188. Failure to report elder abuse or neglect — penalty. — 1. A person commits the offense of failure to report elder abuse or neglect if he or she is required to make a report as required under subdivision (2) of subsection 1 of section 192.2405, and knowingly fails to make a report.

2. The offense of failure to report elder abuse or neglect is a class A misdemeanor.

(L. 1992 S.B. 573 & 634 § 5, A.L. 2003 S.B. 556 & 311, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 565.189 Filing a false elder abuse or neglect report — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

565.189. Filing a false elder abuse or neglect report — penalty. — 1. A person commits the offense of filing a false elder abuse or neglect report if he or she knowingly files a false report of elder abuse or neglect.

2. The offense of filing a false elder abuse or neglect report is a class A misdemeanor, unless the person has previously been found guilty of making a false report to the department and is subsequently found guilty of making a false report under this section, in which case it is a class E felony.

3. Evidence of prior findings of guilt of false reporting shall be heard by the court, out of the hearing of the jury, prior to the submission of the case to the jury, and the court shall determine the existence of the prior findings of guilt.

(L. 2014 S.B. 491)

Effective 1-01-17



Section 565.190 (Transferred 2014; now 192.2430)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 565.200 (Transferred 2014; now 566.116)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 565.216 (Transferred 2014; now 630.161)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 565.218 Failure to report vulnerable person abuse — or neglect — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

565.218. Failure to report vulnerable person abuse — or neglect — penalty. — 1. A person commits the offense of failure to report vulnerable person abuse or neglect if he or she is required to make a report under section 630.162 and knowingly fails to make a report.

2. The offense of knowingly failing to make a report as required in this section is a class A misdemeanor and the offender shall be subject to a fine of up to one thousand dollars, unless the offender has previously been found guilty of failing to make a report as required in this section, in which case the offense is a class E felony and the offender shall be subject to a fine of up to five thousand dollars. Penalties collected for violations of this section shall be transferred to the state school moneys fund as established in section 166.051 and distributed to the public schools of this state in the manner provided in section 163.031. Such penalties shall not be considered charitable for tax purposes.

(L. 2007 S.B. 3, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 565.220 (Transferred 2014; now 630.164)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 565.222 Filing a false vulnerable person abuse report — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

565.222. Filing a false vulnerable person abuse report — penalty. — 1. A person commits the offense of filing a false vulnerable person abuse report if he or she knowingly files a false report of vulnerable person abuse or neglect.

2. The offense of filing a false report of vulnerable person abuse or neglect is a class A misdemeanor and the offender shall be subject to a fine of up to one thousand dollars, unless the offender has previously been found guilty of making a false report to the department, in which case the offense is a class E felony and the offender shall be subject to a fine of up to five thousand dollars. Penalties collected for violations of this subsection shall be transferred to the state school moneys fund as established in section 166.051 and distributed to the public schools of this state in the manner provided in section 163.031. Such penalties shall not be considered charitable for tax purposes.

3. Evidence of prior findings of guilt under this section shall be heard by the court, out of the hearing of the jury, prior to the submission of the case to the jury, and the court shall determine the existence of the prior findings of guilt.

(L. 2014 S.B. 491)

Effective 1-01-17



Section 565.225 Stalking, first degree, penalty.

Effective 28 Aug 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

565.225. Stalking, first degree, penalty. — 1. As used in this section and section 565.227, the term “disturbs” shall mean to engage in a course of conduct directed at a specific person that serves no legitimate purpose and that would cause a reasonable person under the circumstances to be frightened, intimidated, or emotionally distressed.

2. A person commits the offense of stalking in the first degree if he or she purposely, through his or her course of conduct, disturbs or follows with the intent of disturbing another person and:

(1) Makes a threat communicated with the intent to cause the person who is the target of the threat to reasonably fear for his or her safety, the safety of his or her family or household member, or the safety of domestic animals or livestock as defined in section 276.606 kept at such person’s residence or on such person’s property. The threat shall be against the life of, or a threat to cause physical injury to, or the kidnapping of the person, the person’s family or household members, or the person’s domestic animals or livestock as defined in section 276.606 kept at such person’s residence or on such person’s property; or

(2) At least one of the acts constituting the course of conduct is in violation of an order of protection and the person has received actual notice of such order; or

(3) At least one of the actions constituting the course of conduct is in violation of a condition of probation, parole, pretrial release, or release on bond pending appeal; or

(4) At any time during the course of conduct, the other person is seventeen years of age or younger and the person disturbing the other person is twenty-one years of age or older; or

(5) He or she has previously been found guilty of domestic assault, violation of an order of protection, or any other crime where the other person was the victim; or

(6) At any time during the course of conduct, the other person is a participant of the address confidentiality program under sections 589.660 to 589.681, and the person disturbing the other person knowingly accesses or attempts to access the address of the other person.

3. Any law enforcement officer may arrest, without a warrant, any person he or she has probable cause to believe has violated the provisions of this section.

4. This section shall not apply to activities of federal, state, county, or municipal law enforcement officers conducting investigations of any violation of federal, state, county, or municipal law.

5. The offense of stalking in the first degree is a class E felony, unless the defendant has previously been found guilty of a violation of this section or section 565.227, or any offense committed in another jurisdiction which, if committed in this state, would be chargeable or indictable as a violation of any offense listed in this section or section 565.227, or unless the victim is intentionally targeted as a law enforcement officer, as defined in section 556.061, or the victim is targeted because he or she is a relative within the second degree of consanguinity or affinity to a law enforcement officer, in which case stalking in the first degree is a class D felony.

(L. 1993 H.B. 476 & 194 § 1, A.L. 2002 S.B. 969, et al., A.L. 2008 S.B. 818 & 795, A.L. 2014 S.B. 491, A.L. 2016 H.B. 1562, A.L. 2017 S.B. 34)



Section 565.227 Stalking, second degree, penalty.

Effective 28 Aug 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

565.227. Stalking, second degree, penalty. — 1. A person commits the offense of stalking in the second degree if he or she purposely, through his or her course of conduct, disturbs, or follows with the intent to disturb another person.

2. This section shall not apply to activities of federal, state, county, or municipal law enforcement officers conducting investigations of any violation of federal, state, county, or municipal law.

3. Any law enforcement officer may arrest, without a warrant, any person he or she has probable cause to believe has violated the provisions of this section.

4. The offense of stalking in the second degree is a class A misdemeanor, unless the defendant has previously been found guilty of a violation of this section or section 565.225, or of any offense committed in another jurisdiction which, if committed in this state, would be chargeable or indictable as a violation of any offense listed in this section or section 565.225, or unless the victim is intentionally targeted as a law enforcement officer, as defined in section 556.061, or the victim is targeted because he or she is a relative within the second degree of consanguinity or affinity to a law enforcement officer, in which case stalking in the second degree is a class E felony.

(L. 2014 S.B. 491, A.L. 2017 S.B. 34)



Section 565.240 Unlawful posting of certain information over the internet, penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

565.240. Unlawful posting of certain information over the internet, penalty. — 1. A person commits the offense of unlawful posting of certain information over the internet if he or she knowingly posts the name, home address, Social Security number, or telephone number of any person on the internet intending to cause great bodily harm or death, or threatening to cause great bodily harm or death to such person.

2. The offense of unlawful posting of certain information over the internet is a class C misdemeanor.

(L. 2005 S.B. 420 & 344 § 1, A.L. 2005 1st Ex. Sess. H.B. 3 § 1, A.L. 2014 S.B. 491)

Transferred 2014; formerly 578.450; Effective 1-01-17



Section 565.252 Invasion of privacy, penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

565.252. Invasion of privacy, penalty. — 1. A person commits the offense of invasion of privacy if he or she knowingly:

(1) Photographs, films, videotapes, produces, or otherwise creates an image of another person, without the person's consent, while the person is in a state of full or partial nudity and is in a place where one would have a reasonable expectation of privacy; or

(2) Photographs, films, videotapes, produces, or otherwise creates an image of another person under or through the clothing worn by that other person for the purpose of viewing the body of or the undergarments worn by that other person without that person's consent.

2. Invasion of privacy is a class A misdemeanor unless:

(1) A person who creates an image in violation of this section distributes the image to another or transmits the image in a manner that allows access to that image via computer;

(2) A person disseminates or permits the dissemination by any means, to another person, of a videotape, photograph, or film obtained in violation of this section;

(3) More than one person is viewed, photographed, filmed or videotaped during the same course of conduct; or

(4) The offense was committed by a person who has previously been found guilty of invasion of privacy

­­

­

3. Prior findings of guilt shall be pleaded and proven in the same manner required by the provisions of section 558.021.

4. As used in this section, "same course of conduct" means more than one person has been viewed, photographed, filmed, or videotaped under the same or similar circumstances pursuant to one scheme or course of conduct, whether at the same or different times.

(L. 2002 S.B. 969, et al., A.L. 2014 S.B. 491)

Effective 1-01-17



Section 565.255 (Transferred 2014; now 556.038)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 565.257 Law enforcement officers viewing or photographing during investigations or in prisons for security not an invasion of privacy.

Effective 28 Aug 1995

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

565.257. Law enforcement officers viewing or photographing during investigations or in prisons for security not an invasion of privacy. — The provisions of sections 565.250* to 565.257 shall not apply to:

(1) Viewing, photographing or filming by law enforcement officers during a lawful criminal investigation;

(2) Viewing, photographing or filming by law enforcement officers or by personnel of the department of corrections or of a local jail or correctional facility for security purposes or during investigation of alleged misconduct by a person in the custody of the department of corrections or the local jail or correctional facility.

(L. 1995 H.B. 160 § 1 subsec. 5)

*Section 565.250 was repealed by S.B. 491, 2014, effective 1-01-17.



Section 565.300 Infant's protection act — definitions — crime of infanticide — penalty — exception — application of law.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

565.300. Infant's protection act — definitions — crime of infanticide — penalty — exception — application of law. — 1. This section shall be known and may be cited as the "Infant's Protection Act".

2. As used in this section, and only in this section, the following terms shall mean:

(1) "Born", complete separation of an intact child from the mother regardless of whether the umbilical cord is cut or the placenta detached;

(2) "Living infant", a human child, born or partially born, who is alive, as determined in accordance with the usual and customary standards of medical practice and is not dead as determined pursuant to section 194.005, relating to the determination of the occurrence of death, and has not attained the age of thirty days post birth;

(3) "Partially born", partial separation of a child from the mother with the child's head intact with the torso. If vaginally delivered, a child is partially separated from the mother when the head in a cephalic presentation, or any part of the torso above the navel in a breech presentation, is outside the mother's external cervical os. If delivered abdominally, a child is partially separated from the mother when the child's head in a cephalic presentation, or any part of the torso above the navel in a breech presentation, is outside the mother's external abdominal wall.

3. A person commits the offense of infanticide if he or she causes the death of a living infant with the purpose to cause said death by an overt act performed when the infant is partially born or born.

4. The offense of infanticide is a class A felony.

5. A physician using procedures consistent with the usual and customary standards of medical practice to save the life of the mother during pregnancy or birth or to save the life of any unborn or partially born child of the same pregnancy shall not be criminally responsible under this section. In no event shall the mother be criminally responsible pursuant to this section for the acts of the physician if the physician is not held criminally responsible pursuant to this section.

6. This section shall not apply to any person who performs or attempts to perform a legal abortion if the act that causes the death is performed prior to the child being partially born, even though the death of the child occurs as a result of the abortion after the child is partially born.

7. Only that person who performs the overt act required under subsection 3 of this section shall be culpable under this section, unless a person, with the purpose of committing infanticide, does any act which is a substantial step towards the commission of the offense which results in the death of the living infant. A "substantial step" is conduct which is strongly corroborative of the firmness of the actor's purpose to complete the commission of the offense.

8. Nothing in this section shall be interpreted to exclude the defenses otherwise available to any person under the law including defenses provided pursuant to chapters 562 and 563.

(L. 1999 H.B. 427, et al., A.L. 2014 S.B. 491)

Effective 1-01-17

(2002) Section does not contain an exception to liability for actions undertaken to preserve the life of the mother, and the culpable mens rea of the physician must begin before performing the procedure rather than during the procedure. State v. Reproductive Health Services, 97 S.W.3d 54 (Mo.App.E.D.).

(2004) Section is unconstitutional due to absence of exception to protect health of the pregnant woman, as enunciated by United States Supreme Court in Stenberg v. Carhart, 530 U.S. 914 (2000). Reproductive Health Services of Planned Parenthood v. Nixon, 325 F.Supp.2d 991 (W.D.Mo.), aff'd., 429 F.3d 803 (8th Cir.).



Section 565.350 (Transferred 2014; now 579.090)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17






Chapter 566 Sexual Offenses

Chapter Cross References



Section 566.010 Chapter 566 and chapter 568 definitions.

Effective 28 Aug 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

566.010. Chapter 566 and chapter 568 definitions. — As used in this chapter and chapter 568, the following terms mean:

(1) “Aggravated sexual offense”, any sexual offense, in the course of which, the actor:

(a) Inflicts serious physical injury on the victim;

(b) Displays a deadly weapon or dangerous instrument in a threatening manner;

(c) Subjects the victim to sexual intercourse or deviate sexual intercourse with more than one person;

(d) Had previously been found guilty of an offense under this chapter or under section 573.200, child used in sexual performance; section 573.205, promoting sexual performance by a child; section 573.023, sexual exploitation of a minor; section 573.025, promoting child pornography in the first degree; section 573.035, promoting child pornography in the second degree; section 573.037, possession of child pornography; or section 573.040, furnishing pornographic materials to minors; or has previously been found guilty of an offense in another jurisdiction which would constitute an offense under this chapter or said sections;

(e) Commits the offense as part of an act or series of acts performed by two or more persons as part of an established or prescribed pattern of activity; or

(f) Engages in the act that constitutes the offense with a person the actor knows to be, without regard to legitimacy, the actor’s:

a. Ancestor or descendant by blood or adoption;

b. Stepchild while the marriage creating that relationship exists;

c. Brother or sister of the whole or half blood; or

d. Uncle, aunt, nephew, or niece of the whole blood;

(2) “Commercial sex act”, any sex act on account of which anything of value is given to or received by any person;

(3) “Deviate sexual intercourse”, any act involving the genitals of one person and the hand, mouth, tongue, or anus of another person or a sexual act involving the penetration, however slight, of the penis, female genitalia, or the anus by a finger, instrument or object done for the purpose of arousing or gratifying the sexual desire of any person or for the purpose of terrorizing the victim;

(4) “Forced labor”, a condition of servitude induced by means of:

(a) Any scheme, plan, or pattern of behavior intended to cause a person to believe that, if the person does not enter into or continue the servitude, such person or another person will suffer substantial bodily harm or physical restraint; or

(b) The abuse or threatened abuse of the legal process;

(5) “Sexual conduct”, sexual intercourse, deviate sexual intercourse or sexual contact;

(6) “Sexual contact”, any touching of another person with the genitals or any touching of the genitals or anus of another person, or the breast of a female person, or such touching through the clothing, for the purpose of arousing or gratifying the sexual desire of any person or for the purpose of terrorizing the victim;

(7) “Sexual intercourse”, any penetration, however slight, of the female genitalia by the penis.

(L. 1977 S.B. 60, A.L. 1987 H.B. 341, A.L. 1991 H.B. 566, A.L. 1994 S.B. 693, A.L. 2000 S.B. 757 & 602, A.L. 2002 S.B. 969, et al., A.L. 2006 H.B. 1698, et al., A.L. 2014 S.B. 491, A.L. 2017 S.B. 34)



Section 566.013 (Transferred 2014; now 542.425)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 566.020 Mistake as to age — consent not a defense, when.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

566.020. Mistake as to age — consent not a defense, when. — 1. Whenever in this chapter the criminality of conduct depends upon a child being less than fourteen years of age, it is no defense that the defendant believed the child to be older.

2. Whenever in this chapter the criminality of conduct depends upon a child being less than seventeen years of age, it is an affirmative defense that the defendant reasonably believed that the child was seventeen years of age or older.

3. Consent is not a defense to any offense under this chapter if the alleged victim is less than fourteen years of age.

(L. 1977 S.B. 60, A.L. 1994 S.B. 693, A.L. 2006 H.B. 1698, et al., A.L. 2013 H.B. 215, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 566.023 Marriage to victim, at time of offense, affirmative defense, for certain offenses.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

566.023. Marriage to victim, at time of offense, affirmative defense, for certain offenses. — It shall be an affirmative defense to prosecutions under sections 566.032, 566.034, 566.062, 566.064, and 566.071, that the defendant was married to the victim at the time of the offense.

(L. 1994 S.B. 693, A.L. 1998 H.B. 1918, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 566.025 Evidence that defendant has committed other charged and uncharged crimes of a sexual nature involving victims under fourteen admissible to prove propensity to commit crime, when.

Effective 28 Aug 2000

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

566.025. Evidence that defendant has committed other charged and uncharged crimes of a sexual nature involving victims under fourteen admissible to prove propensity to commit crime, when. — In prosecutions pursuant to this chapter or chapter 568 of a sexual nature involving a victim under fourteen years of age, whether or not age is an element of the crime for which the defendant is on trial, evidence that the defendant has committed other charged or uncharged crimes of a sexual nature involving victims under fourteen years of age shall be admissible for the purpose of showing the propensity of the defendant to commit the crime or crimes with which he or she is charged unless the trial court finds that the probative value of such evidence is outweighed by the prejudicial effect.

(L. 1994 S.B. 693, A.L. 2000 S.B. 757 & 602)

(1998) Section was ruled unconstitutional because it violated Sections 17 and 18(a) of Article I of the Missouri Constitution by allowing uncharged conduct to be introduced for the purpose of showing a propensity to commit a crime. State v. Burns, 978 S.W.2d 759 (Mo.banc).

(2007) Section as amended in 2000 still violates state constitutional provisions; evidence of prior criminal acts is never admissible for purpose of demonstrating defendant's propensity to commit the crime presently charged. State v. Ellison, 239 S.W.3d 603 (Mo.banc).



Section 566.030 Rape in the first degree, penalties — suspended sentences not granted, when.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

566.030. Rape in the first degree, penalties — suspended sentences not granted, when. — 1. A person commits the offense of rape in the first degree if he or she has sexual intercourse with another person who is incapacitated, incapable of consent, or lacks the capacity to consent, or by the use of forcible compulsion. Forcible compulsion includes the use of a substance administered without a victim's knowledge or consent which renders the victim physically or mentally impaired so as to be incapable of making an informed consent to sexual intercourse.

2. The offense of rape in the first degree or an attempt to commit rape in the first degree is a felony for which the authorized term of imprisonment is life imprisonment or a term of years not less than five years, unless:

(1) The offense is an aggravated sexual offense, in which case the authorized term of imprisonment is life imprisonment or a term of years not less than fifteen years;

(2) The person is a persistent or predatory sexual offender as defined in section 566.125 and subjected to an extended term of imprisonment under said section;

(3) The victim is a child less than twelve years of age, in which case the required term of imprisonment is life imprisonment without eligibility for probation or parole until the offender has served not less than thirty years of such sentence or unless the offender has reached the age of seventy-five years and has served at least fifteen years of such sentence, unless such rape in the first degree is described under subdivision (4) of this subsection; or

(4) The victim is a child less than twelve years of age and such rape in the first degree or attempt to commit rape in the first degree was outrageously or wantonly vile, horrible or inhumane, in that it involved torture or depravity of mind, in which case the required term of imprisonment is life imprisonment without eligibility for probation, parole or conditional release.

3. Subsection 4 of section 558.019 shall not apply to the sentence of a person who has been found guilty of rape in the first degree or attempt to commit rape in the first degree when the victim is less than twelve years of age, and "life imprisonment" shall mean imprisonment for the duration of a person's natural life for the purposes of this section.

4. No person found guilty of rape in the first degree or an attempt to commit rape in the first degree shall be granted a suspended imposition of sentence or suspended execution of sentence.

(L. 1977 S.B. 60, A.L. 1980 H.B. 1138, et al., A.L. 1990 H.B. 1370, et al., A.L. 1993 S.B. 180, A.L. 1994 S.B. 693, A.L. 1998 H.B. 1779, A.L. 2006 H.B. 1698, et al., A.L. 2009 S.B. 36 & 112, A.L. 2013 H.B. 215, A.L. 2014 S.B. 491)

Effective 1-01-17

CROSS REFERENCES:

Child abuse, definitions, actions for civil damages may be brought, when, 537.046

No bail, certain defendants, certain offenses, 544.671

Prosecuting witness in rape case not to be interrogated as to prior sexual conduct, 491.015

(1989) Use of weapon not required to prove charge of felonious restraint. Threat of injury from weapon is sufficient to substantiate the charge. (Mo.App.) State v. Brigman, 784 S.W.2d 217.

(1992) Pursuant to section 1.030, RSMo, use of word “he” includes both male and female and because section encompasses the conduct of males and females, there is no violation of the equal protection clauses of the United States or Missouri Constitutions. State v. Stokely, 842 S.W.2d 77 (Mo. en banc).

(1997) Female can be held guilty of rape where she aids a male in committing the rape, even though she cannot commit a rape individually. Bass v. State, 950 S.W.2d 940 (Mo.App.W.D.).



Section 566.031 Rape in the second degree, penalties.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

566.031. Rape in the second degree, penalties. — 1. A person commits the offense of rape in the second degree if he or she has sexual intercourse with another person knowing that he or she does so without that person's consent.

2. The offense of rape in the second degree is a class D felony.

(L. 1977 S.B. 60, A.L. 1994 S.B. 693, A.L. 2013 H.B. 215, A.L. 2014 S.B. 491)

Effective 1-01-17

Transferred 2013, formerly 566.040

CROSS REFERENCE:

Child abuse, definitions, actions for civil damages may be brought, when, 537.046



Section 566.032 Statutory rape and attempt to commit, first degree, penalties.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

566.032. Statutory rape and attempt to commit, first degree, penalties. — 1. A person commits the offense of statutory rape in the first degree if he or she has sexual intercourse with another person who is less than fourteen years of age.

2. The offense of statutory rape in the first degree or an attempt to commit statutory rape in the first degree is a felony for which the authorized term of imprisonment is life imprisonment or a term of years not less than five years, unless:

(1) The offense is an aggravated sexual offense, or the victim is less than twelve years of age in which case the authorized term of imprisonment is life imprisonment or a term of years not less than ten years; or

(2) The person is a persistent or predatory sexual offender as defined in section 566.125 and subjected to an extended term of imprisonment under said section.

(L. 1994 S.B. 693, A.L. 2006 H.B. 1698, et al., A.L. 2014 S.B. 491)

Effective 1-01-17



Section 566.034 Statutory rape, second degree, penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

566.034. Statutory rape, second degree, penalty. — 1. A person commits the offense of statutory rape in the second degree if being twenty-one years of age or older, he or she has sexual intercourse with another person who is less than seventeen years of age.

2. The offense of statutory rape in the second degree is a class D felony.

(L. 1994 S.B. 693, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 566.040 (Transferred 2013, now 566.031)

Effective 28 Aug 2013

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS



Section 566.060 Sodomy in the first degree, penalties — suspended sentence not granted, when.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

566.060. Sodomy in the first degree, penalties — suspended sentence not granted, when. — 1. A person commits the offense of sodomy in the first degree if he or she has deviate sexual intercourse with another person who is incapacitated, incapable of consent, or lacks the capacity to consent, or by the use of forcible compulsion. Forcible compulsion includes the use of a substance administered without a victim's knowledge or consent which renders the victim physically or mentally impaired so as to be incapable of making an informed consent to sexual intercourse.

2. The offense of sodomy in the first degree or an attempt to commit sodomy in the first degree is a felony for which the authorized term of imprisonment is life imprisonment or a term of years not less than five years, unless:

(1) The offense is an aggravated sexual offense, in which case the authorized term of imprisonment is life imprisonment or a term of years not less than ten years;

(2) The person is a persistent or predatory sexual offender as defined in section 566.125 and subjected to an extended term of imprisonment under said section;

(3) The victim is a child less than twelve years of age, in which case the required term of imprisonment is life imprisonment without eligibility for probation or parole until the offender has served not less than thirty years of such sentence or unless the offender has reached the age of seventy-five years and has served at least fifteen years of such sentence, unless such sodomy in the first degree is described under subdivision (4) of this subsection; or

(4) The victim is a child less than twelve years of age and such sodomy in the first degree or attempt to commit sodomy in the first degree was outrageously or wantonly vile, horrible or inhumane, in that it involved torture or depravity of mind, in which case the required term of imprisonment is life imprisonment without eligibility for probation, parole or conditional release.

3. Subsection 4 of section 558.019 shall not apply to the sentence of a person who has been found guilty of sodomy in the first degree or an attempt to commit sodomy in the first degree when the victim is less than twelve years of age, and "life imprisonment" shall mean imprisonment for the duration of a person's natural life for the purposes of this section.

4. No person found guilty of sodomy in the first degree or an attempt to commit sodomy in the first degree shall be granted a suspended imposition of sentence or suspended execution of sentence.

(L. 1977 S.B. 60, A.L. 1980 H.B. 1138, et al., A.L. 1990 H.B. 1370, et al., A.L. 1994 S.B. 693, A.L. 1998 H.B. 1779, A.L. 2006 H.B. 1698, et al., A.L. 2009 S.B. 36 & 112, A.L. 2013 H.B. 215, A.L. 2014 S.B. 491)

Effective 1-01-17

CROSS REFERENCE:

Child abuse definitions, actions for civil damages may be brought, when, 537.046

(1993) For purposes of definition of “forcible compulsion” in section 565.061, RSMo, age of victim, relationship to defendant and testimony of victim that defendant guided her head and mouth, or that defendant threatened to ground victim, was not sufficient evidence to establish that victim was in reasonable fear of death, serious physical injury or kidnapping as required by conviction for forcible sodomy under this section. State v. Daleske, 866 S.W.2d 476 (Mo. App. W.D.).



Section 566.061 Sodomy in the second degree, penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

566.061. Sodomy in the second degree, penalty. — 1. A person commits the offense of sodomy in the second degree if he or she has deviate sexual intercourse with another person knowing that he or she does so without that person's consent.

2. The offense of sodomy in the second degree is a class D felony.

(L. 1977 S.B. 60, A.L. 1994 S.B. 693, A.L. 2013 H.B. 215, A.L. 2014 S.B. 491)

Effective 1-01-17

Transferred 2013; formerly 566.070

CROSS REFERENCE:

Child abuse, definitions, actions for civil damages may be brought, when, 537.046



Section 566.062 Statutory sodomy and attempt to commit, first degree, penalties.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

566.062. Statutory sodomy and attempt to commit, first degree, penalties. — 1. A person commits the offense of statutory sodomy in the first degree if he or she has deviate sexual intercourse with another person who is less than fourteen years of age.

2. The offense of statutory sodomy in the first degree or an attempt to commit statutory sodomy in the first degree is a felony for which the authorized term of imprisonment is life imprisonment or a term of years not less than five years, unless:

(1) The offense is an aggravated sexual offense or the victim is less than twelve years of age, in which case the authorized term of imprisonment is life imprisonment or a term of years not less than ten years; or

(2) The person is a persistent or predatory sexual offender as defined in section 566.125 and subjected to an extended term of imprisonment under said section.

(L. 1994 S.B. 693, A.L. 2006 H.B. 1698, et al., A.L. 2014 S.B. 491)

Effective 1-01-17



Section 566.064 Statutory sodomy, second degree, penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

566.064. Statutory sodomy, second degree, penalty. — 1. A person commits the offense of statutory sodomy in the second degree if being twenty-one years of age or older, he or she has deviate sexual intercourse with another person who is less than seventeen years of age.

2. The offense of statutory sodomy in the second degree is a class D felony.

(L. 1994 S.B. 693, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 566.067 Child molestation, first degree, penalties.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

566.067. Child molestation, first degree, penalties. — 1. A person commits the offense of child molestation in the first degree if he or she subjects another person who is less than fourteen years of age to sexual contact and the offense is an aggravated sexual offense.

2. The offense of child molestation in the first degree is a class A felony and, if the victim is a child less than twelve years of age, the person shall serve his or her term of imprisonment without eligibility for probation, parole, or conditional release.

(L. 1994 S.B. 693, A.L. 2000 S.B. 757 & 602, A.L. 2006 H.B. 1698, et al., A.L. 2014 S.B. 491)

Effective 1-01-17

CROSS REFERENCE:

Child, genital mutilation of a female child, crime, penalty, defenses, 568.065



Section 566.068 Child molestation, second degree, penalties.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

566.068. Child molestation, second degree, penalties. — 1. A person commits the offense of child molestation in the second degree if he or she:

(1) Subjects a child who is less than twelve years of age to sexual contact; or

(2) Being more than four years older than a child who is less than seventeen years of age, subjects the child to sexual contact and the offense is an aggravated sexual offense.

2. The offense of child molestation in the second degree is a class B felony.

(L. 1994 S.B. 693, A.L. 2000 S.B. 757 & 602, A.L. 2014 S.B. 491)

Effective 1-01-17

CROSS REFERENCE:

Child, genital mutilation of a female child, crime, penalty, defenses, 568.065



Section 566.069 Child molestation, third degree, penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

566.069. Child molestation, third degree, penalty. — 1. A person commits the offense of child molestation in the third degree if he or she subjects a child who is less than fourteen years of age to sexual contact.

2. The offense of child molestation in the third degree is a class C felony, unless committed by the use of forcible compulsion, in which case it is a class B felony.

(L. 2014 S.B. 491)

Effective 1-01-17



Section 566.070 (Transferred 2013; now 566.061)

Effective 28 Aug 2013

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS



Section 566.071 Child molestation, fourth degree, penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

566.071. Child molestation, fourth degree, penalty. — 1. A person commits the offense of child molestation in the fourth degree if, being more than four years older than a child who is less than seventeen years of age, subjects the child to sexual contact.

2. The offense of child molestation in the fourth degree is a class E felony.

(L. 2014 S.B. 491)

Effective 1-01-17



Section 566.083 Sexual misconduct involving a child, penalty — applicability of section — affirmative defense not allowed, when.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

566.083. Sexual misconduct involving a child, penalty — applicability of section — affirmative defense not allowed, when. — 1. A person commits the offense of sexual misconduct involving a child if such person:

(1) Knowingly exposes his or her genitals to a child less than fifteen years of age under circumstances in which he or she knows that his or her conduct is likely to cause affront or alarm to the child;

(2) Knowingly exposes his or her genitals to a child less than fifteen years of age for the purpose of arousing or gratifying the sexual desire of any person, including the child;

(3) Knowingly coerces or induces a child less than fifteen years of age to expose the child's genitals for the purpose of arousing or gratifying the sexual desire of any person, including the child; or

(4) Knowingly coerces or induces a child who is known by such person to be less than fifteen years of age to expose the breasts of a female child through the internet or other electronic means for the purpose of arousing or gratifying the sexual desire of any person, including the child.

2. The provisions of this section shall apply regardless of whether the person violates this section in person or via the internet or other electronic means.

3. It is not a defense to prosecution for a violation of this section that the other person was a peace officer masquerading as a minor.

4. The offense of sexual misconduct involving a child is a class E felony unless the person has previously been found guilty of an offense under this chapter or the person has previously been found guilty of an offense in another jurisdiction which would constitute an offense under this chapter, in which case it is a class D felony.

(L. 1997 S.B. 56, A.L. 2004 H.B. 1055, A.L. 2005 H.B. 353 merged with H.B. 972, A.L. 2006 H.B. 1698, et al., A.L. 2008 S.B. 714, et al., A.L. 2012 S.B. 628, A.L. 2014 S.B. 491)

Effective 1-01-17

(2013) Section is not unconstitutionally overbroad under the First Amendment. State v. Jeffrey, 400 S.W.3d 303 (Mo.banc).



Section 566.086 Sexual contact with a student.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

566.086. Sexual contact with a student. — 1. A person commits the offense of sexual contact with a student if he or she has sexual contact with a student of the school and is:

(1) A teacher, as that term is defined in subdivisions (4), (5), and (7) of section 168.104;

(2) A student teacher; or

(3) An employee of the school; or

(4) A volunteer of the school or of an organization working with the school on a project or program who is not a student at the school; or

(5) An elected or appointed official of the school district; or

(6) A person employed by an entity that contracts with the school or school district to provide services.

2. For the purposes of this section, "school" shall mean any public or private school in this state serving kindergarten through grade twelve or any school bus used by the school district.

3. The offense of sexual contact with a student is a class E felony.

4. It is not a defense to prosecution for a violation of this section that the student consented to the sexual contact.

(L. 2005 H.B. 353, A.L. 2006 H.B. 1698, et al., A.L. 2011 H.B. 111, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 566.090 (Transferred 2013; now 566.101)

Effective 28 Aug 2013

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS



Section 566.093 Sexual misconduct, first degree, penalties.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

566.093. Sexual misconduct, first degree, penalties. — 1. A person commits the offense of sexual misconduct in the first degree if such person:

(1) Exposes his or her genitals under circumstances in which he or she knows that his or her conduct is likely to cause affront or alarm;

(2) Has sexual contact in the presence of a third person or persons under circumstances in which he or she knows that such conduct is likely to cause affront or alarm; or

(3) Has sexual intercourse or deviate sexual intercourse in a public place in the presence of a third person.

2. The offense of sexual misconduct in the first degree is a class B misdemeanor unless the person has previously been found guilty of an offense under this chapter, or has previously been found guilty of an offense in another jurisdiction which would constitute an offense under this chapter, in which case it is a class A misdemeanor.

(L. 1994 S.B. 693, A.L. 2004 H.B. 1055, A.L. 2013 H.B. 215, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 566.095 Sexual misconduct, second degree, penalty.

Effective 28 Aug 2013

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

566.095. Sexual misconduct, second degree, penalty. — 1. A person commits the offense of sexual misconduct in the second degree if he or she solicits or requests another person to engage in sexual conduct under circumstances in which he or she knows that such request or solicitation is likely to cause affront or alarm.

2. The offense of sexual misconduct in the second degree is a class C misdemeanor.

(L. 1994 S.B. 693, A.L. 2013 H.B. 215)

(2002) Section does not violate the constitutional guarantee of freedom of speech. State v. Moore, 90 S.W.3d 64 (Mo.banc).



Section 566.100 Sexual abuse in the first degree, penalties.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

566.100. Sexual abuse in the first degree, penalties. — 1. A person commits the offense of sexual abuse in the first degree if he or she subjects another person to sexual contact when that person is incapacitated, incapable of consent, or lacks the capacity to consent, or by the use of forcible compulsion.

2. The offense of sexual abuse in the first degree is a class C felony unless the victim is less than fourteen years of age, or it is an aggravated sexual offense, in which case it is a class B felony.

(L. 1977 S.B. 60, A.L. 1990 H.B. 1370, et al., A.L. 1991 H.B. 566, A.L. 1994 S.B. 693, A.L. 2013 H.B. 215, A.L. 2014 S.B. 491)

Effective 1-01-17

CROSS REFERENCE:

Child abuse, definitions, actions for civil damages may be brought, when, 537.046

(1981) Offenses of sexual abuse in the first, second, and third degree may be, but are not necessarily, lesser included offenses under sodomy statute and deviate sexual assault statutes. State v. Gibson (Mo.App.), 623 S.W.2d 93.



Section 566.101 Sexual abuse, second degree, penalties.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

566.101. Sexual abuse, second degree, penalties. — 1. A person commits the offense of sexual abuse in the second degree if he or she purposely subjects another person to sexual contact without that person's consent.

2. The offense of sexual abuse in the second degree is a class A misdemeanor, unless it is an aggravated sexual offense, in which case it is a class E felony.

(L. 1977 S.B. 60, A.L. 1994 S.B. 693, A.L. 2002 S.B. 969, et al., A.L. 2006 H.B. 1698, et al., A.L. 2013 H.B. 215, A.L. 2014 S.B. 491)

Effective 1-01-17

Transferred 2013; formerly 566.090

CROSS REFERENCE:

Child abuse, definitions, actions for civil damages may be brought, when, 537.046



Section 566.103 Crime of promoting online sexual solicitation, violation, penalty.

Effective 28 Aug 2009

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

566.103. Crime of promoting online sexual solicitation, violation, penalty. — 1. A person or entity commits the offense of promoting online sexual solicitation if such person or entity knowingly permits a web-based classified service owned or operated by such person or entity to be used by individuals to post advertisements promoting prostitution, enticing a child to engage in sexual conduct, or promoting sexual trafficking of a child after receiving notice under this section.

2. As used in this section, the term "web-based classified service" means a person or entity in whose name a specific URL or internet domain name is registered which has advertisements for goods and services or personal advertisements.

3. An advertisement may be deemed to promote prostitution, entice a child to engage in sexual conduct, or promote sexual trafficking of a child, if the content of such advertisement would be interpreted by a reasonable person as offering to exchange sexual conduct for goods or services in violation of chapter 567, as seeking a child for the purpose of sexual conduct or commercial sex act, or as offering a child as a participant in sexual conduct or commercial sex act in violation of section 566.151, * 566.210**, or 566.211**.

4. It shall be prima facie evidence that a person or entity acts knowingly if an advertisement is not removed from the web-based classified service within seventy-two hours of that person or entity being notified that an advertisement has been posted on that service which is prohibited under this section.

5. Notice under this section may be provided by certified mail or facsimile transmission by the attorney general or any prosecuting attorney or circuit attorney.

6. A violation of this section shall be a felony, punishable by a fine in the amount of five thousand dollars per day that the advertisement remains posted on the web-based classified service after seventy-two hours of when notice has been provided pursuant to this section.

7. Original jurisdiction for prosecution of a violation of this section shall be with the local prosecuting attorney or circuit attorney.

(L. 2009 H.B. 62 § 3)

*Words "or sections" appear in original rolls.

**Section 566.212 was transferred to section 566.211 and section 566.213 was transferred to section 566.210 by S.B. 491, 2014, effective 1-01-17.



Section 566.111 Sex with an animal, penalties.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

566.111. Sex with an animal, penalties. — 1. A person commits the offense of sex with an animal if he or she engages in sexual conduct with an animal.

2. The offense of sex with an animal is a class A misdemeanor unless the person has previously been found guilty of an offense under this section or has previously been found guilty of an offense in another jurisdiction which would constitute an offense under this section, in which case the offense is a class E felony.

3. In addition to any penalty imposed or as a condition of probation the court may:

(1) Prohibit the offender from harboring animals or residing in any household where animals are present during the period of probation; or

(2) Order all animals in the offender's possession subject to a civil forfeiture action under chapter 513; or

(3) Order psychological evaluation and counseling of the offender at the offender's expense.

4. Nothing in this section shall be construed to prohibit generally accepted animal husbandry, farming and ranching practices or generally accepted veterinary medical practices.

5. For purposes of this section, the following terms mean:

(1) "Animal", every creature, either alive or dead, other than a human being;

(2) "Sexual conduct with an animal", any touching of an animal with the genitals or any touching of the genitals or anus of an animal for the purpose of arousing or gratifying the person's sexual desire.

(L. 2002 S.B. 969, et al., A.L. 2014 S.B. 491)

Effective 1-01-17



Section 566.115 Sexual conduct with a nursing facility resident or a vulnerable person, first degree, penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

566.115. Sexual conduct with a nursing facility resident or a vulnerable person, first degree, penalty. — 1. A person commits the offense of sexual conduct with a nursing facility resident or vulnerable person in the first degree if he or she:

(1) Being an owner or employee of a skilled nursing facility, as defined in section 198.006, or an Alzheimer's special care unit or program, as defined in section 198.505, has sexual intercourse or deviate sexual intercourse with a resident; or

(2) Being a vender, provider, agent, or employee of a certified program operated, funded, licensed, or certified by the department of mental health, has sexual intercourse or deviate sexual intercourse with a vulnerable person.

2. The offense of sexual conduct with a nursing facility resident or vulnerable person in the first degree is a class A misdemeanor. Any second or subsequent violation of this section is a class E felony.

3. The provisions of this section shall not apply to any person who is married to the resident or vulnerable person.

4. Consent of the victim is not a defense to a prosecution under this section.

(L. 2014 S.B. 491)

Effective 1-01-17



Section 566.116 Sexual conduct with a nursing facility resident or a vulnerable person, second degree, penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

566.116. Sexual conduct with a nursing facility resident or a vulnerable person, second degree, penalty. — 1. A person commits the offense of sexual conduct with a nursing facility resident or vulnerable person in the second degree if he or she:

(1) Being an owner or employee of a skilled nursing facility as defined in section 198.006, or an Alzheimer's special care unit program as defined in section 198.505, has sexual contact with a resident; or

(2) Being a vender, provider, agent, or employee of a certified program operated, funded, licensed, or certified by the department of mental health, has sexual contact with a vulnerable person.

2. The offense of sexual conduct with a nursing facility resident or vulnerable person in the second degree is a class B misdemeanor. Any second or subsequent violation of this section is a class A misdemeanor.

3. The provisions of this section shall not apply to any person who is married to the resident or vulnerable person.

4. Consent of the victim is not a defense to a prosecution pursuant to this section.

(L. 2002 S.B. 969, et al., A.L. 2014 S.B. 491)

Transferred 2014; formerly 565.200; Effective 1-01-17



Section 566.125 Persistent sexual offender, predatory sexual offender, defined, extension of term, when, minimum term.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

566.125. Persistent sexual offender, predatory sexual offender, defined, extension of term, when, minimum term. — 1. The court shall sentence a person to an extended term of imprisonment if it finds the defendant is a persistent sexual offender and has been found guilty of attempting to commit or committing the following offenses:

(1) Statutory rape in the first degree or statutory sodomy in the first degree;

(2) Rape in the first degree or sodomy in the first degree;

(3) Forcible rape;

(4) Forcible sodomy;

(5) Rape;

(6) Sodomy.

2. A "persistent sexual offender" is one who has previously been found guilty of attempting to commit or committing any of the offenses listed in subsection 1 of this section or one who has previously been found guilty of an offense in any other jurisdiction which would constitute any of the offenses listed in subsection 1 of this section.

3. The term of imprisonment for one found to be a persistent sexual offender shall be imprisonment for life without eligibility for probation or parole. Subsection 4 of section 558.019 shall not apply to any person imprisoned under this subsection, and "imprisonment for life" shall mean imprisonment for the duration of the person's natural life.

4. The court shall sentence a person to an extended term of imprisonment as provided for in this section if it finds the defendant is a predatory sexual offender and has been found guilty of committing or attempting to commit any of the offenses listed in subsection 1 of this section or committing child molestation in the first or second degree or sexual abuse when classified as a class B felony.

5. For purposes of this section, a "predatory sexual offender" is a person who:

(1) Has previously been found guilty of committing or attempting to commit any of the offenses listed in subsection 1 of this section, or committing child molestation in the first or second degree, or sexual abuse when classified as a class B felony; or

(2) Has previously committed an act which would constitute an offense listed in subsection 4 of this section, whether or not the act resulted in a conviction; or

(3) Has committed an act or acts against more than one victim which would constitute an offense or offenses listed in subsection 4 of this section, whether or not the defendant was charged with an additional offense or offenses as a result of such act or acts.

6. A person found to be a predatory sexual offender shall be imprisoned for life with eligibility for parole, however subsection 4 of section 558.019 shall not apply to persons found to be predatory sexual offenders for the purposes of determining the minimum prison term or the length of sentence as defined or used in such subsection. Notwithstanding any other provision of law, in no event shall a person found to be a predatory sexual offender receive a final discharge from parole.

7. Notwithstanding any other provision of law, the court shall set the minimum time required to be served before a predatory sexual offender is eligible for parole, conditional release or other early release by the department of corrections. The minimum time to be served by a person found to be a predatory sexual offender who:

(1) Has previously been found guilty of committing or attempting to commit any of the offenses listed in subsection 1 of this section and is found guilty of committing or attempting to commit any of the offenses listed in subsection 1 of this section shall be any number of years but not less than thirty years;

(2) Has previously been found guilty of child molestation in the first or second degree, or sexual abuse when classified as a class B felony and is found guilty of attempting to commit or committing any of the offenses listed in subsection 1 of this section shall be any number of years but not less than fifteen years;

(3) Has previously been found guilty of committing or attempting to commit any of the offenses listed in subsection 1 of this section, or committing child molestation in the first or second degree, or sexual abuse when classified as a class B felony shall be any number of years but not less than fifteen years;

(4) Has previously been found guilty of child molestation in the first degree or second degree, or sexual abuse when classified as a class B felony, and is found guilty of child molestation in the first or second degree, or sexual abuse when classified as a class B felony shall be any number of years but not less than fifteen years;

(5) Is found to be a predatory sexual offender pursuant to subdivision (2) or (3) of subsection 5 of this section shall be any number of years within the range to which the person could have been sentenced pursuant to the applicable law if the person was not found to be a predatory sexual offender.

8. Notwithstanding any provision of law to the contrary, the department of corrections, or any division thereof, may not furlough an individual found to be and sentenced as a persistent sexual offender or a predatory sexual offender.

(L. 1980 H.B. 1138, et al., A.L. 1990 H.B. 974, A.L. 1994 S.B. 693, A.L. 1996 H.B. 974, A.L. 2006 H.B. 1698, et al., A.L. 2013 H.B. 215, A.L. 2014 S.B. 491)

Transferred 2014; formerly 558.018; Effective 1-01-17

(2010) Violation of Eighth Amendment to U.S. Constitution for juvenile offender to be sentenced to life without parole for nonhomicide offense. Graham v. Florida, 560 U.S. 48.



Section 566.135 (Transferred 2014; now 545.940)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 566.145 Sexual conduct with prisoner or offender — definitions — penalty — consent not a defense.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

566.145. Sexual conduct with prisoner or offender — definitions — penalty — consent not a defense. — 1. A person commits the offense of sexual conduct with a prisoner or offender if he or she:

(1) Is an employee of, or assigned to work in, any jail, prison or correctional facility and engages in sexual conduct with a prisoner or an offender who is confined in a jail, prison, or correctional facility; or

(2) Is a probation and parole officer and engages in sexual conduct with an offender who is under the direct supervision of the officer.

2. For the purposes of this section the following terms shall mean:

(1) "Offender", includes any person in the custody of a prison or correctional facility and any person who is under the supervision of the state board of probation and parole;

(2) "Prisoner", includes any person who is in the custody of a jail, whether pretrial or after disposition of a charge.

3. The offense of sexual conduct with a prisoner or offender is a class E felony.

4. Consent of a prisoner or offender is not a defense.

(L. 2002 S.B. 969, et al., A.L. 2006 H.B. 1698, et al., A.L. 2009 H.B. 747, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 566.147 Certain offenders not to reside within one thousand feet of a school or child care facility.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

566.147. Certain offenders not to reside within one thousand feet of a school or child care facility. — 1. Any person who, since July 1, 1979, has been or hereafter has been found guilty of:

(1) Violating any of the provisions of this chapter or the provisions of section 568.020, incest; section 568.045, endangering the welfare of a child in the first degree; subsection 2 of section 568.080 as it existed prior to January 1, 2017, or section 573.200, use of a child in a sexual performance; section 568.090 as it existed prior to January 1, 2017, or section 573.205, promoting a sexual performance by a child; section 573.023, sexual exploitation of a minor; section 573.025, promoting child pornography in the first degree; section 573.035, promoting child pornography in the second degree; section 573.037, possession of child pornography, or section 573.040, furnishing pornographic material to minors; or

(2) Any offense in any other jurisdiction which, if committed in this state, would be a violation listed in this section;

­­

­

2. If such person has already established a residence and a public school, a private school, or child care facility is subsequently built or placed within one thousand feet of such person's residence, then such person shall, within one week of the opening of such public school, private school, or child care facility, notify the county sheriff where such public school, private school, or child care facility is located that he or she is now residing within one thousand feet of such public school, private school, or child care facility and shall provide verifiable proof to the sheriff that he or she resided there prior to the opening of such public school, private school, or child care facility.

3. For purposes of this section, "resides" means sleeps in a residence, which may include more than one location and may be mobile or transitory.

4. Violation of the provisions of subsection 1 of this section is a class E felony except that the second or any subsequent violation is a class B felony. Violation of the provisions of subsection 2 of this section is a class A misdemeanor except that the second or subsequent violation is a class E felony.

(L. 2004 H.B. 1055, A.L. 2006 H.B. 1698, et al., A.L. 2008 S.B. 714, et al., A.L. 2009 H.B. 62, A.L. 2011 H.B. 111 merged with S.B. 250, A.L. 2014 S.B. 491, A.L. 2014 H.B. 1371)

Effective 1-01-17

(2008) Section imposing residency restrictions on sex offenders whose conduct predated effective date of section is unconstitutional as retrospective law. R. L. v. State of Missouri Department of Corrections, 245 S.W.3d 236 (Mo.banc).

(2010) Section prohibiting convicted sex offenders from residing within 1,000 feet of any school or child-care facility, as applied to person whose sex offense conviction predated the law's enactment, violates Article I, Section 13 provision prohibiting retrospective laws. F.R. v. St. Charles County Sheriff's Department, 301 S.W.3d 56 (Mo.banc).



Section 566.148 Certain offenders not to physically be present or loiter within five hundred feet of a child care facility — violation, penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

566.148. Certain offenders not to physically be present or loiter within five hundred feet of a child care facility — violation, penalty. — 1. Any person who has been found guilty of:

(1) Violating any of the provisions of this chapter or the provisions of section 568.020, incest; section 568.045, endangering the welfare of a child in the first degree; subsection 2 of section 568.080 as it existed prior to January 1, 2017, or section 573.200, use of a child in a sexual performance; section 568.090 as it existed prior to January 1, 2017, or section 573.205, promoting a sexual performance by a child; section 573.023, sexual exploitation of a minor; section 573.025, promoting child pornography in the first degree; section 573.035, promoting child pornography in the second degree; section 573.037, possession of child pornography, or section 573.040, furnishing pornographic material to minors; or

(2) Any offense in any other jurisdiction which, if committed in this state, would be a violation listed in this section;

­­

­

2. For purposes of this section, "child care facility" shall include any child care facility licensed under chapter 210, or any child care facility that is exempt from state licensure but subject to state regulation under section 210.252 and holds itself out to be a child care facility.

3. Violation of the provisions of this section is a class A misdemeanor.

(L. 2009 H.B. 62, A.L. 2014 S.B. 491, A.L. 2014 H.B. 1371)

Effective 1-01-17



Section 566.149 Certain offenders not to be present within five hundred feet of school property, exception — permission required for parents or guardians who are offenders, procedure — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

566.149. Certain offenders not to be present within five hundred feet of school property, exception — permission required for parents or guardians who are offenders, procedure — penalty. — 1. Any person who has been found guilty of:

(1) Violating any of the provisions of this chapter or the provisions of section 568.020, incest; section 568.045, endangering the welfare of a child in the first degree; subsection 2 of section 568.080 as it existed prior to January 1, 2017, or section 573.200, use of a child in a sexual performance; section 568.090 as it existed prior to January 1, 2017, or section 573.205, promoting a sexual performance by a child; section 573.023, sexual exploitation of a minor; section 573.025, promoting child pornography; or section 573.040, furnishing pornographic material to minors; or

(2) Any offense in any other jurisdiction which, if committed in this state, would be a violation listed in this section;

­­

­

2. No parent, legal guardian, or custodian who has been found guilty of violating any of the offenses listed in subsection 1 of this section shall be present in any school building, on real property comprising any school, or in any conveyance owned, leased, or contracted by a school to transport students to or from school or a school-related activity when persons under the age of eighteen are present in the building, on the grounds or in the conveyance unless the parent, legal guardian, or custodian has permission to be present from the superintendent or school board or in the case of a private school from the principal. In the case of a public school, if permission is granted, the superintendent or school board president must inform the principal of the school where the sex offender will be present. Permission may be granted by the superintendent, school board, or in the case of a private school from the principal for more than one event at a time, such as a series of events, however, the parent, legal guardian, or custodian must obtain permission for any other event he or she wishes to attend for which he or she has not yet had permission granted.

3. Regardless of the person's knowledge of his or her proximity to school property or a school-related activity, violation of the provisions of this section is a class A misdemeanor.

(L. 2006 H.B. 1698, et al., A.L. 2008 S.B. 714, et al., A.L. 2009 H.B. 62, A.L. 2014 S.B. 491, A.L. 2014 H.B. 1371)

Effective 1-01-17



Section 566.150 Certain offenders not to be present or loiter within five hundred feet of a public park, swimming pool, or museum — violation, penalty.

Effective 28 Aug 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

566.150. Certain offenders not to be present or loiter within five hundred feet of a public park, swimming pool, or museum — violation, penalty. — 1. Any person who has been found guilty of:

(1) Violating any of the provisions of this chapter or the provisions of section 568.020, incest; section 568.045, endangering the welfare of a child in the first degree; section 573.200, use of a child in a sexual performance; section 573.205, promoting a sexual performance by a child; section 573.023, sexual exploitation of a minor; section 573.025, promoting child pornography; or section 573.040, furnishing pornographic material to minors; or

(2) Any offense in any other jurisdiction which, if committed in this state, would be a violation listed in this section;

­­

­

2. The first violation of the provisions of this section is a class E felony.

3. A second or subsequent violation of this section is a class D felony.

(L. 2009 H.B. 62, A.L. 2014 S.B. 491, A.L. 2017 S.B. 34 merged with S.B. 160)

*...* Words do not appear in S.B. 160, 2017.



Section 566.151 Enticement of a child, penalties.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

566.151. Enticement of a child, penalties. — 1. A person twenty-one years of age or older commits the offense of enticement of a child if he or she persuades, solicits, coaxes, entices, or lures whether by words, actions or through communication via the internet or any electronic communication, any person who is less than fifteen years of age for the purpose of engaging in sexual conduct.

2. It is not a defense to a prosecution for a violation of this section that the other person was a peace officer masquerading as a minor.

3. Enticement of a child or an attempt to commit enticement of a child is a felony for which the authorized term of imprisonment shall be not less than five years and not more than thirty years. No person convicted under this section shall be eligible for parole, probation, conditional release, or suspended imposition or execution of sentence for a period of five calendar years.

(L. 2002 S.B. 969, et al., A.L. 2006 H.B. 1698, et al., A.L. 2014 S.B. 491)

Effective 1-01-17



Section 566.153 Age misrepresentation with intent to solicit a minor, penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

566.153. Age misrepresentation with intent to solicit a minor, penalty. — 1. A person commits the offense of age misrepresentation with intent to solicit a minor when he or she knowingly misrepresents his or her age with the intent to use the internet or any electronic communication to engage in criminal sexual conduct involving a minor.

2. The offense of age misrepresentation with intent to solicit a minor is a class E felony.

(L. 2008 S.B. 714, et al., A.L. 2014 S.B. 491)

Effective 1-01-17



Section 566.155 Certain offenders not to serve as athletic coaches, managers, or trainers — violation, penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

566.155. Certain offenders not to serve as athletic coaches, managers, or trainers — violation, penalty. — 1. Any person who has been found guilty of:

(1) Violating any of the provisions of this chapter or the provisions of section 568.020, incest; section 568.045, endangering the welfare of a child in the first degree; section 573.200, use of a child in a sexual performance; section 573.205, promoting a sexual performance by a child; section 573.023, sexual exploitation of a minor; section 573.025, promoting child pornography; or section 573.040, furnishing pornographic material to minors; or

(2) Any offense in any other jurisdiction which, if committed in this state, would be a violation listed in this section;

­­

­

2. The first violation of the provisions of this section is a class E felony.

3. A second or subsequent violation of this section is a class D felony.

(L. 2009 H.B. 62, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 566.200 Definitions.

Effective 28 Aug 2011

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

566.200. Definitions. — As used in sections 566.200 to 566.218 and section 578.475*, the following terms shall mean:

(1) "Basic rights information", information applicable to a noncitizen, including but not limited to information about human rights, immigration, emergency assistance and resources, and the legal rights and resources for victims of domestic violence;

(2) "Blackmail", any threat to reveal damaging or embarrassing information about a person to that person's spouse, family, associates, or the public at large, including a threat to expose any secret tending to subject any person to hatred, contempt, or ridicule;

(3) "Client", a person who is a resident of the United States and the state of Missouri and who contracts with an international marriage broker to meet recruits;

(4) "Coercion":

(a) Threats of serious harm to or physical restraint against any person;

(b) Any scheme, plan, or pattern intended to cause a person to believe that failure to perform an act would result in serious harm to or physical restraint against any person; or

(c) The abuse or threatened abuse of the legal process;

(5) "Commercial sex act", any sex act on account of which anything of value is given to, promised, or received by any person;

(6) "Criminal history record information", criminal history record information, including information provided in a criminal background check, obtained from the Missouri state highway patrol and the Federal Bureau of Investigation;

(7) "Financial harm", detriment, injury, or loss of a financial nature, including credit extortion, criminal violation of the usury laws under chapter 408, or employment contracts that violate the statute of frauds provisions under chapter 432;

(8) "International marriage broker":

(a) A corporation, partnership, business, individual, or other legal entity, whether or not organized under any law of the United States or any other state, that charges fees to residents of Missouri for providing dating, matrimonial, or social referrals or matching services between United States citizens or residents and nonresident aliens by providing information or a forum that would permit individuals to contact each other. Such contact shall include, but is not limited to:

a. Providing the name, telephone number, postal address, electronic mail address, or voice message mailbox of an individual, or otherwise facilitating communication between individuals; or

b. Providing an opportunity for an in-person meeting;

(b) Such term shall not include:

a. A traditional matchmaking organization of a religious nature that operates on a nonprofit basis and otherwise operates in compliance with the laws of the countries in which it operates, including the laws of the United States;

b. An entity that provides dating services between United States citizens or residents and other individuals who may be aliens, but does not do so as its principal business, and charges comparable rates to all individuals it serves regardless of the gender or country of citizenship or residence of the individual; or

c. An organization that does not charge a fee to any party for the services provided;

(9) "Involuntary servitude or forced labor", a condition of servitude induced by means of:

(a) Any scheme, plan, or pattern of behavior intended to cause a person to believe that, if the person does not enter into or continue the servitude, such person or another person will suffer serious physical injury or physical restraint; or

(b) The abuse or threatened abuse of the legal process;

(10) "Marital history information", a declaration of the person's current marital status, the number of times the person has previously been married, and whether any previous marriages occurred as a result of service from an international marriage broker;

(11) "Nudity", the showing of the human male or female genitals, pubic area, vulva, anus, or any part of the nipple or areola of the female breast;

(12) "Peonage", illegal and involuntary servitude in satisfaction of debt;

(13) "Recruit", a noncitizen, nonresident recruited by an international marriage broker for the purpose of providing dating, matrimonial, or social referral services;

(14) "Sexual conduct", sexual intercourse as defined in section 566.010; deviate sexual intercourse as defined in section 566.010; actual or simulated acts of human masturbation; physical contact with a person's clothed or unclothed genitals, pubic area, buttocks, or the breast of a female in an act of apparent sexual stimulation or gratification; or any sadomasochistic abuse or acts including animals or any latent objects in an act of apparent sexual stimulation or gratification;

(15) "Sexual performance", any play, motion picture, still picture, film, videotape, video recording, dance, or exhibition which includes sexual conduct or nudity, performed before an audience of one or more, whether in person or online or through other forms of telecommunication;

(16) "Victim of trafficking", a person who is a victim of offenses under section 566.203, 566.206, 566.209, 566.210**, or 566.211**.

(L. 2004 H.B. 1487, A.L. 2005 H.B. 353, A.L. 2011 H.B. 214)

*Section 566.221 was transferred to section 578.475 by S.B. 491, 2014, effective 1-01-17.

**Section 566.212 was transferred to section 566.211 and section 566.213 was transferred to section 566.210 by S.B. 491, 2014, effective 1-01-17.



Section 566.203 Abusing an individual through forced labor — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

566.203. Abusing an individual through forced labor — penalty. — 1. A person commits the offense of abusing an individual through forced labor by knowingly providing or obtaining the labor or services of a person:

(1) By causing or threatening to cause serious physical injury to any person;

(2) By physically restraining or threatening to physically restrain another person;

(3) By blackmail;

(4) By means of any scheme, plan, or pattern of behavior intended to cause such person to believe that, if the person does not perform the labor services, the person or another person will suffer serious physical injury, physical restraint, or financial harm; or

(5) By means of the abuse or threatened abuse of the law or the legal process.

2. A person who is found guilty of the crime of abuse through forced labor shall not be required to register as a sexual offender pursuant to the provisions of section 589.400, unless such person is otherwise required to register pursuant to the provisions of such section.

3. The offense of abuse through forced labor is a felony punishable by imprisonment for a term of years not less than five years and not more than twenty years and a fine not to exceed two hundred fifty thousand dollars. If death results from a violation of this section, or if the violation includes kidnapping or an attempt to kidnap, sexual abuse when punishable as a class B felony, or an attempt to commit sexual abuse when punishable as a class B felony, or an attempt to kill, it shall be punishable for a term of years not less than five years or life and a fine not to exceed two hundred fifty thousand dollars.

(L. 2004 H.B. 1487, A.L. 2011 H.B. 214, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 566.206 Trafficking for the purpose of slavery, involuntary servitude, peonage, or forced labor — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

566.206. Trafficking for the purpose of slavery, involuntary servitude, peonage, or forced labor — penalty. — 1. A person commits the offense of trafficking for the purposes of slavery, involuntary servitude, peonage, or forced labor if he or she knowingly recruits, entices, harbors, transports, provides, or obtains by any means, including but not limited to through the use of force, abduction, coercion, fraud, deception, blackmail, or causing or threatening to cause financial harm, another person for labor or services, for the purposes of slavery, involuntary servitude, peonage, or forced labor, or benefits, financially or by receiving anything of value, from participation in such activities.

2. A person who is found guilty of the offense of trafficking for the purposes of slavery, involuntary servitude, peonage, or forced labor shall not be required to register as a sexual offender pursuant to the provisions of section 589.400, unless he or she is otherwise required to register pursuant to the provisions of such section.

3. Except as provided in subsection 4 of this section, the offense of trafficking for the purposes of slavery, involuntary servitude, peonage, or forced labor is a felony punishable by imprisonment for a term of years not less than five years and not more than twenty years and a fine not to exceed two hundred fifty thousand dollars.

4. If death results from a violation of this section, or if the violation includes kidnapping or an attempt to kidnap, sexual abuse when punishable as a class B felony or an attempt to commit sexual abuse when the sexual abuse attempted is punishable as a class B felony, or an attempt to kill, it shall be punishable by imprisonment for a term of years not less than five years or life and a fine not to exceed two hundred fifty thousand dollars.

(L. 2004 H.B. 1487, A.L. 2011 H.B. 214, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 566.209 Trafficking for the purpose of sexual exploitation — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

566.209. Trafficking for the purpose of sexual exploitation — penalty. — 1. A person commits the crime of trafficking for the purposes of sexual exploitation if a person knowingly recruits, entices, harbors, transports, provides, advertises the availability of or obtains by any means, including but not limited to through the use of force, abduction, coercion, fraud, deception, blackmail, or causing or threatening to cause financial harm, another person for the use or employment of such person in a commercial sex act, sexual conduct, a sexual performance, or the production of explicit sexual material as defined in section 573.010, without his or her consent, or benefits, financially or by receiving anything of value, from participation in such activities.

2. The crime of trafficking for the purposes of sexual exploitation is a felony punishable by imprisonment for a term of years not less than five years and not more than twenty years and a fine not to exceed two hundred fifty thousand dollars. If a violation of this section was effected by force, abduction, or coercion, the crime of trafficking for the purposes of sexual exploitation is a felony punishable by imprisonment for a term of years not less than ten years or life and a fine not to exceed two hundred fifty thousand dollars.

(L. 2004 H.B. 1487, A.L. 2011 H.B. 214, A.L. 2014 S.B. 491, A.L. 2016 H.B. 1562)

Effective 1-01-2017



Section 566.210 Sexual trafficking of a child, first degree, penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

566.210. Sexual trafficking of a child, first degree, penalty. — 1. A person commits the offense of sexual trafficking of a child in the first degree if he or she knowingly:

(1) Recruits, entices, harbors, transports, provides, or obtains by any means, including but not limited to through the use of force, abduction, coercion, fraud, deception, blackmail, or causing or threatening to cause financial harm, a person under the age of twelve to participate in a commercial sex act, a sexual performance, or the production of explicit sexual material as defined in section 573.010, or benefits, financially or by receiving anything of value, from participation in such activities;

(2) Causes a person under the age of twelve to engage in a commercial sex act, a sexual performance, or the production of explicit sexual material as defined in section 573.010; or

(3) Advertises the availability of a person under the age of twelve to participate in a commercial sex act, a sexual performance, or the production of explicit sexual material as defined in section 573.010.

2. It shall not be a defense that the defendant believed that the person was twelve years of age or older.

3. The offense of sexual trafficking of a child in the first degree is a felony for which the authorized term of imprisonment is life imprisonment without eligibility for probation or parole until the offender has served not less than twenty-five years of such sentence. Subsection 4 of section 558.019 shall not apply to the sentence of a person who has been found guilty of sexual trafficking of a child less than twelve years of age, and “life imprisonment” shall mean imprisonment for the duration of a person’s natural life for the purposes of this section.

(L. 2006 H.B. 1698, et al., A.L. 2011 H.B. 214, A.L. 2014 S.B. 491, A.L. 2016 H.B. 1562)

Transferred 2014; formerly 566.213; Effective 1-01-17



Section 566.211 Sexual trafficking of a child, second degree, penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

566.211. Sexual trafficking of a child, second degree, penalty. — 1. A person commits the offense of sexual trafficking of a child in the second degree if he or she knowingly:

(1) Recruits, entices, harbors, transports, provides, or obtains by any means, including but not limited to through the use of force, abduction, coercion, fraud, deception, blackmail, or causing or threatening to cause financial harm, a person under the age of eighteen to participate in a commercial sex act, a sexual performance, or the production of explicit sexual material as defined in section 573.010, or benefits, financially or by receiving anything of value, from participation in such activities;

(2) Causes a person under the age of eighteen to engage in a commercial sex act, a sexual performance, or the production of explicit sexual material as defined in section 573.010; or

(3) Advertises the availability of a person under the age of eighteen to participate in a commercial sex act, a sexual performance, or the production of explicit sexual material as defined in section 573.010.

2. It shall not be a defense that the defendant believed that the person was eighteen years of age or older.

3. The offense sexual trafficking of a child in the second degree is a felony punishable by imprisonment for a term of years not less than ten years or life and a fine not to exceed two hundred fifty thousand dollars if the child is under the age of eighteen. If a violation of this section was effected by force, abduction, or coercion, the crime of sexual trafficking of a child shall be a felony for which the authorized term of imprisonment is life imprisonment without eligibility for probation or parole until the defendant has served not less than twenty-five years of such sentence.

(L. 2004 H.B. 1487, A.L. 2011 H.B. 214, A.L. 2014 S.B. 491, A.L. 2016 H.B. 1562)

Transferred 2014; formerly 566.212; Effective 1-01-17



Section 566.212 (Transferred 2014; now 566.211)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 566.213 (Transferred 2014; now 566.210)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 566.215 Contributing to human trafficking through the misuse of documentation, penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

566.215. Contributing to human trafficking through the misuse of documentation, penalty. — 1. A person commits the offense of contributing to human trafficking through the misuse of documentation when he or she knowingly:

(1) Destroys, conceals, removes, confiscates, or possesses a valid or purportedly valid passport, government identification document, or other immigration document of another person while committing offenses or with the intent to commit offenses, pursuant to sections 566.203 to 566.218; or

(2) Prevents, restricts, or attempts to prevent or restrict, without lawful authority, a person's ability to move or travel by restricting the proper use of identification, in order to maintain the labor or services of a person who is the victim of an offense committed pursuant to sections 566.203 to 566.218.

2. A person who is found guilty of the offense of contributing to human trafficking through the misuse of documentation shall not be required to register as a sexual offender pursuant to the provisions of section 589.400, unless he or she is otherwise required to register pursuant to the provisions of such section.

3. The offense of contributing to human trafficking through the misuse of documentation is a class E felony.

(L. 2004 H.B. 1487, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 566.218 Restitution required for certain offenders.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

566.218. Restitution required for certain offenders. — Notwithstanding sections 557.011, 558.019, and 559.021, a person found guilty of violating any provisions of section 566.203, 566.206, 566.209, 566.210, 566.211, 566.212, 566.213, or 566.215 shall be ordered by the sentencing court to pay restitution to the victim of the offense regardless of whether the defendant is sentenced to a term of imprisonment or probation. The minimum restitution ordered by the court shall be in the amount determined by the court necessary to compensate the victim for the value of the victim's labor and/or for the mental and physical rehabilitation of the victim and any child of the victim.

(L. 2004 H.B. 1487, A.L. 2011 H.B. 214, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 566.221 (Transferred 2014; now 578.475)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 566.223 Federal Trafficking Victims Protection Act of 2000 to apply, when — affirmative defense — procedures to identify victims, training on protocols.

Effective 28 Aug 2011

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

566.223. Federal Trafficking Victims Protection Act of 2000 to apply, when — affirmative defense — procedures to identify victims, training on protocols. — 1. Any individual who is alleging that a violation of sections 566.200 to 566.218 and section 578.475* has occurred against his or her person shall be afforded the rights and protections provided in the federal Trafficking Victims Protection Act of 2000, Public Law 106-386, as amended.

2. It is an affirmative defense for the offense of prostitution under section 567.020 that the defendant engaged in the conduct charged to constitute an offense because he or she was coerced to do so by the use of, or threatened use of, unlawful physical force upon himself or herself or a third person, which force or threatened force a person of reasonable firmness in his or her situation would have been unable to resist.

3. The department of public safety is authorized to establish procedures for identifying victims of trafficking under sections 566.200 to 566.223. The department may establish training programs as well as standard protocols for appropriate agencies to educate officials and employees on state statutes and federal laws regulating human trafficking and with the identification and assistance of victims of human trafficking. Such agencies may include but not be limited to state employees and contractors, including the children's division of the department of social services, juvenile courts, state law enforcement agencies, health care professionals, and runaway and homeless youth shelter administrators.

4. As soon as possible after a first encounter with a person who reasonably appears to a law enforcement agency to be a victim of trafficking as defined in section 566.200, that agency or office shall notify the department of social services and, where applicable, juvenile justice authorities that the person may be a victim of trafficking, in order that such agencies may determine whether the person may be eligible for state or federal services, programs, or assistance.

5. The department of social services may coordinate with relevant state, federal, and local agencies to evaluate appropriate services for victims of trafficking. State agencies may implement programs and enter into contracts with nonprofit agencies, domestic and sexual violence shelters, and other nongovernment organizations to provide services to confirmed victims of trafficking, insofar as funds are available for that purpose. Such services may include, but are not limited to, case management, emergency temporary housing, health care, mental health counseling, alcohol and drug addiction screening and treatment, language interpretation and translation services, English language instruction, job training, and placement assistance.

6. A victim of trafficking may bring a civil action against a person or persons who plead guilty to or are found guilty of a violation of section 566.203, 566.206, 566.209, 566.210**, or 566.211** to recover the actual damages sustained by the victim, court costs, including reasonable attorney's fees, and punitive damages, when determined to be appropriate by the court. Any action commenced under this section shall be filed within ten years after the later of:

(1) The final order in the related criminal case;

(2) The victim's emancipation from the defendant; or

(3) The victim's eighteenth birthday.

7. The attorney general may bring a civil action, in the circuit court in which the victim of trafficking was found, to recover from any person or entity that benefits, financially or by receiving anything of value, from violations of section 566.203, 566.206, 566.209, 566.210**, or 566.211**, a civil penalty of not more than fifty thousand dollars for each violation of section 566.203, 566.206, 566.209, 566.210**, or 566.211**, and injunctive and other equitable relief as the court may, in its discretion, order. The first priority of any money or property collected under such an action shall be to pay restitution to the victims of trafficking on whose behalf the civil action was brought.

(L. 2004 H.B. 1487, A.L. 2005 H.B. 353, A.L. 2011 H.B. 214)

*Section 566.221 was transferred to section 578.475 by S.B. 491, 2014, effective 1-01-17.

**Section 566.212 was transferred to section 566.211 and section 566.213 was transferred to section 566.210 by S.B. 491, 2014, effective 1-01-17.



Section 566.224 (Transferred 2014; now 595.223)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 566.226 (Transferred 2014; now 595.226)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 566.265 (Transferred 2014; now 351.493)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17






Chapter 567 Prostitution

Chapter Cross References



Section 567.010 Chapter definitions.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

567.010. Chapter definitions. — As used in this chapter, the following terms mean:

(1) "Deviate sexual intercourse", any sexual act involving the genitals of one person and the mouth, hand, tongue, or anus of another person; or any act involving the penetration, however slight, of the penis, the female genitalia, or the anus by a finger, instrument, or object done for the purpose of arousing or gratifying the sexual desire of any person or for the purpose of terrorizing the victim;

(2) "Persistent prostitution offender", a person who has been found guilty of two or more prostitution-related offenses;

(3) "Prostitution-related offense", any violation of state law for prostitution, patronizing prostitution, or promoting prostitution;

(4) "Sexual conduct", sexual intercourse, deviate sexual intercourse, or sexual contact;

(5) "Sexual contact", any touching of another person with the genitals or any touching of the genitals or anus of another person or the breast of a female person, or such touching through the clothing, for the purpose of arousing or gratifying sexual desire of any person or for the purpose of terrorizing the victim;

(6) "Sexual intercourse", any penetration, however slight, of the female genitalia by the penis;

(7) "Something of value", any money or property, or any token, object or article exchangeable for money or property.

(L. 1977 S.B. 60, A.L. 1986 H.B. 895, A.L. 1997 S.B. 347, A.L. 2014 S.B. 491)

Effective 1-01-17

(1981) Statute defining “promoting prostitution” excludes the prosecution of a prostitute or a patron from promoting prostitution in a single act of prostitution involving only the prostitute and the patron. State v. Linder (A.), 613 S.W.2d 918.



Section 567.020 Prostitution — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

567.020. Prostitution — penalty. — 1. A person commits the offense of prostitution if he or she engages in or offers or agrees to engage in sexual conduct with another person in return for something of value to be received by any person.

2. The offense of prostitution is a class B misdemeanor unless the person knew prior to performing the act of prostitution that he or she was infected with HIV in which case prostitution is a class B felony. The use of condoms is not a defense to this offense.

3. As used in this section, "HIV" means the human immunodeficiency virus that causes acquired immunodeficiency syndrome.

4. The judge may order a drug and alcohol abuse treatment program for any person found guilty of prostitution, either after trial or upon a plea of guilty, before sentencing. For the class B misdemeanor offense, upon the successful completion of such program by the defendant, the court may at its discretion allow the defendant to withdraw the plea of guilty or reverse the verdict and enter a judgment of not guilty. For the class B felony offense, the court shall not allow the defendant to withdraw the plea of guilty or reverse the verdict and enter a judgment of not guilty. The judge, however, has discretion to take into consideration successful completion of a drug or alcohol treatment program in determining the defendant's sentence.

(L. 1977 S.B. 60, A.L. 1997 S.B. 347, A.L. 2002 H.B. 1756, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 567.030 Patronizing prostitution — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

567.030. Patronizing prostitution — penalty. — 1. A person commits the offense of patronizing prostitution if he or she:

(1) Pursuant to a prior understanding, gives something of value to another person as compensation for having engaged in sexual conduct with any person; or

(2) Gives or agrees to give something of value to another person with the understanding that such person or another person will engage in sexual conduct with any person; or

(3) Solicits or requests another person to engage in sexual conduct with any person in return for something of value.

2. It shall not be a defense that the person believed that the individual he or she patronized for prostitution was eighteen years of age or older.

3. The offense of patronizing prostitution is a class B misdemeanor, unless the individual who the person patronizes is less than eighteen years of age but older than fourteen years of age, in which case patronizing prostitution is a class A misdemeanor.

4. The offense of patronizing prostitution is a class E felony if the individual who the person patronizes is fourteen years of age or younger. Nothing in this section shall preclude the prosecution of an individual for the offenses of:

(1) Statutory rape in the first degree pursuant to section 566.032;

(2) Statutory rape in the second degree pursuant to section 566.034;

(3) Statutory sodomy in the first degree pursuant to section 566.062; or

(4) Statutory sodomy in the second degree pursuant to section 566.064.

(L. 1977 S.B. 60, A.L. 2004 H.B. 1487, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 567.050 Promoting prostitution in the first degree — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

567.050. Promoting prostitution in the first degree — penalty. — 1. A person commits the offense of promoting prostitution in the first degree if he or she knowingly:

(1) Promotes prostitution by compelling a person to enter into, engage in, or remain in prostitution; or

(2) Promotes prostitution of a person less than sixteen years of age.

2. The term "compelling" includes:

(1) The use of forcible compulsion;

(2) The use of a drug or intoxicating substance to render a person incapable of controlling his conduct or appreciating its nature;

(3) Withholding or threatening to withhold dangerous drugs or a narcotic from a drug dependent person.

3. The offense of promoting prostitution in the first degree is a class B felony.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17

(1981) A prostitute, if warranted by the particular facts and circumstances, can also be charged for the promotion of prostitution. State v. Linder (A.), 613 S.W.2d 918.



Section 567.060 Promoting prostitution in the second degree — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

567.060. Promoting prostitution in the second degree — penalty. — 1. A person commits the offense of promoting prostitution in the second degree if he or she knowingly promotes prostitution by managing, supervising, controlling or owning, either alone or in association with others, a house of prostitution or a prostitution business or enterprise involving prostitution activity by two or more prostitutes.

2. The offense of promoting prostitution in the second degree is a class D felony.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17

(1984) Defendant cannot be charged with promoting her own prostitution where defendant was acting as a prostitute herself and the definition of promoting prostitution excludes one who is also acting as a prostitute. State v. Fredrickson (Mo.App.), 689 S.W.2d 58.



Section 567.070 Promoting prostitution in the third degree — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

567.070. Promoting prostitution in the third degree — penalty. — 1. A person commits the offense of promoting prostitution in the third degree if he or she knowingly:

(1) Causes or aids a person to commit or engage in prostitution;

(2) Procures or solicits patrons for prostitution;

(3) Provides persons or premises for prostitution purposes;

(4) Operates or assists in the operation of a house of prostitution or a prostitution business or enterprise;

(5) Accepts or receives or agrees to accept or receive something of value pursuant to an agreement or understanding with any person whereby he or she participates or is to participate in proceeds of prostitution activity; or

(6) Engages in any conduct designed to institute, aid or facilitate an act or enterprise of prostitution.

2. The offense of promoting prostitution in the third degree is a class E felony.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 567.080 Prostitution houses deemed public nuisances.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

567.080. Prostitution houses deemed public nuisances. — 1. Any room, building or other structure regularly used for any prostitution activity prohibited by this chapter is a public nuisance.

2. The attorney general, circuit attorney or prosecuting attorney may, in addition to all criminal sanctions, prosecute a suit in equity to enjoin the nuisance. If the court finds that the owner of the room, building or structure knew or had reason to believe that the premises were being used regularly for prostitution activity, the court may order that the premises shall not be occupied or used for such period as the court may determine, not to exceed one year.

3. All persons, including owners, lessees, officers, agents, inmates or employees, aiding or facilitating such a nuisance may be made defendants in any suit to enjoin the nuisance, and they may be enjoined from engaging in any prostitution activity anywhere within the jurisdiction of the court.

4. Appeals shall be allowed from the judgment of the court as in other civil actions.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 567.085 Promoting travel for prostitution — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

567.085. Promoting travel for prostitution — penalty. — 1. A person commits the offense of promoting travel for prostitution if he or she knowingly sells or offers to sell travel services that include or facilitate travel for the purpose of engaging in prostitution as defined by section 567.020.

2. The offense of promoting travel for prostitution is a class D felony.

(L. 2006 H.B. 1698, et al., A.L. 2014 S.B. 491)

Effective 1-01-17



Section 567.087 Prohibitions on travel agencies or tour operators — rebuttable presumption, advertisements.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

567.087. Prohibitions on travel agencies or tour operators — rebuttable presumption, advertisements. — 1. No travel agency or charter tour operator shall:

(1) Promote travel for prostitution as described in section 567.085;

(2) Sell, advertise, or otherwise offer to sell travel services or facilitate travel:

(a) For the purpose of engaging in a commercial sex act as defined in section 566.010;

(b) That consists of tourism packages or activities using and offering any sexual contact as defined in section 566.010 as enticement for tourism; or

(c) That provides or purports to provide access to or that facilitates the availability of sex escorts or sexual services.

2. There shall be a rebuttable presumption that any travel agency or charter tour operator using advertisements that include the term "sex tours" or "sex travel" or include depictions of human genitalia is in violation of this section.

(L. 2006 H.B. 1698, et al., A.L. 2014 S.B. 491)

Effective 1-01-17



Section 567.089 Offering travel for purpose of prostitution prohibited — penalties.

Effective 05 Jun 2006, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

567.089. Offering travel for purpose of prostitution prohibited — penalties. — 1. No travel agency or charter tour operator shall engage in selling, advertising, or otherwise offering to sell travel services, tourism packages, or activities that solicit, encourage, or facilitate travel for the purpose of engaging in prostitution.

2. Upon violation of this section by a travel agency or charter tour operator, the secretary of state shall revoke the articles of incorporation of the travel agency or charter tour operator. The secretary of state, as part of a proceeding brought under this section, may order a freeze of the bank or deposit accounts of the travel agency or charter tour operator.

(L. 2006 H.B. 1698, et al.)

Effective 6-05-06



Section 567.090 Preemption and standardization.

Effective 01 Jan 1979, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

567.090. Preemption and standardization. — The general assembly by enacting this chapter intends to preempt any other regulation of the area covered by felony sections 567.050 through 567.070, to promote statewide control of prostitution, and to standardize laws that governmental subdivisions may adopt in other areas covered by this chapter. No governmental subdivision may enact or enforce a law that makes any conduct in the area covered by sections 567.050 through 567.070 subject to a criminal or civil penalty or sanction of any kind. Cities and towns may enact and enforce laws prohibiting and penalizing conduct subject to criminal or civil penalties or sanctions under other provisions of this chapter, but the provisions of such laws shall be the same and the authorized penalties or sanctions under such laws shall not be greater than those of this chapter. Cities and towns may also enact and enforce laws prohibiting and penalizing public solicitation of sexual conduct, whether or not the offer to engage in sexual conduct is in return for something of value, and health laws to prevent the spread of venereal diseases.

(L. 1977 S.B. 60)

Effective 1-01-79



Section 567.100 Responsibilities of prosecuting attorneys and attorney general.

Effective 01 Jan 1979, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

567.100. Responsibilities of prosecuting attorneys and attorney general. — In addition to the responsibility of circuit attorneys and prosecuting attorneys in their respective jurisdictions to enforce the criminal provisions of this chapter, they shall have the duty to enforce the provisions of section 567.080; and the attorney general shall have a concurrent duty to enforce the civil provisions of section 567.080.

(L. 1977 S.B. 60)

Effective 1-01-79



Section 567.110 Persistent prostitution offender — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

567.110. Persistent prostitution offender — penalty. — Any person who has been found guilty of a violation of section 567.020 or 567.030 and who is alleged and proved to be a persistent prostitution offender is guilty of a class E felony.

(L. 1997 S.B. 347, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 567.120 HIV testing for persons arrested for a prostitution-related offense.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

567.120. HIV testing for persons arrested for a prostitution-related offense. — Any person arrested for a prostitution-related offense, who has been found guilty of a prior prostitution-related offense, may, within the sound discretion of the court, be required to undergo HIV testing as a condition precedent to the issuance of bond for the offense.

(L. 1997 S.B. 347, A.L. 2014 S.B. 491)

Effective 1-01-17






Chapter 568 Offenses Against the Family

Chapter Cross References



Section 568.010 Bigamy — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

568.010. Bigamy — penalty. — 1. A married person commits the offense of bigamy if he or she:

(1) Purports to marry another; or

(2) Cohabits with one whom he or she entered into a bigamous marriage in another jurisdiction.

2. A married person does not commit bigamy if, at the time of the subsequent marriage ceremony, he or she reasonably believes that he or she is legally eligible to remarry.

3. The defendant shall have the burden of injecting the issue of reasonable belief of eligibility to remarry.

4. An unmarried person commits the offense of bigamy if he or she:

(1) Purports to marry another knowing that the other person is married; or

(2) Cohabits with one whom he or she entered into a bigamous marriage in another jurisdiction.

5. The offense of bigamy is a class A misdemeanor.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 568.020 Incest — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

568.020. Incest — penalty. — 1. A person commits the offense of incest if he or she marries or purports to marry or engages in sexual intercourse or deviate sexual intercourse with a person he or she knows to be, without regard to legitimacy, his or her:

(1) Ancestor or descendant by blood or adoption; or

(2) Stepchild, while the marriage creating that relationship exists; or

(3) Brother or sister of the whole or half-blood; or

(4) Uncle, aunt, nephew or niece of the whole blood.

2. The offense of incest is a class E felony.

3. The court shall not grant probation to a person who has previously been found guilty of an offense under this section.

(L. 1977 S.B. 60, A.L. 1979 S.B. 234, A.L. 2006 H.B. 1698, et al., A.L. 2014 S.B. 491)

Effective 1-01-17

CROSS REFERENCES:

Child abuse, definitions, actions for civil damages may be brought, when, 537.046

Conviction of offense, on release registration requirements and penalty for failure to comply (Megan's Law), 589.400 to 589.426



Section 568.030 Abandonment of child in the first degree, penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

568.030. Abandonment of child in the first degree, penalty. — 1. A person commits the offense of abandonment of a child in the first degree if, as a parent, guardian or other person legally charged with the care or custody of a child less than four years of age, he or she leaves the child in any place with purpose wholly to abandon the child, under circumstances which are likely to result in serious physical injury or death.

2. The offense of abandonment of a child in the first degree is a class B felony, unless the child dies, in which case it is a class A felony.

(L. 1977 S.B. 60, A.L. 1995 H.B. 160, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 568.032 Abandonment of a child, second degree — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

568.032. Abandonment of a child, second degree — penalty. — 1. A person commits the offense of abandonment of a child in the second degree if, as a parent, guardian or other person legally charged with the care or custody of a child less than eight years of age, he or she leaves the child in any place with purpose wholly to abandon the child, under circumstances which are likely to result in serious physical injury or death.

2. The offense of abandonment of a child in the second degree is a class D felony, unless the child suffers serious physical injury, in which case it is a class B felony. It is a class A felony if the child dies.

(L. 1995 H.B. 160, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 568.040 Criminal nonsupport, penalty — definitions — payment of support as a condition of parole — expungement of records, when — prosecuting attorneys to report cases to family support division.

Effective 28 Aug 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

568.040. Criminal nonsupport, penalty — definitions — payment of support as a condition of parole — expungement of records, when — prosecuting attorneys to report cases to family support division. — 1. A person commits the offense of nonsupport if he or she knowingly fails to provide adequate support for his or her spouse; a parent commits the offense of nonsupport if such parent knowingly fails to provide adequate support which such parent is legally obligated to provide for his or her child or stepchild who is not otherwise emancipated by operation of law.

2. For purposes of this section:

(1) “Arrearage”:

(a) The amount of moneys created by a failure to provide support to a child under an administrative or judicial support order;

(b) Support to an estranged or former spouse if the judgment or order requiring payment of spousal support also requires payment of child support and such estranged or former spouse is the custodial parent; or

(c) Both paragraphs (a) and (b) of this subdivision.

­­

­

(2) “Child” means any biological or adoptive child, or any child whose paternity has been established under chapter 454, or chapter 210, or any child whose relationship to the defendant has been determined, by a court of law in a proceeding for dissolution or legal separation, to be that of child to parent;

(3) “Good cause” means any substantial reason why the defendant is unable to provide adequate support. Good cause does not exist if the defendant purposely maintains his inability to support;

(4) “Support” means food, clothing, lodging, and medical or surgical attention;

(5) It shall not constitute a failure to provide medical and surgical attention, if nonmedical remedial treatment recognized and permitted under the laws of this state is provided.

3. Inability to provide support for good cause shall be an affirmative defense under this section. A defendant who raises such affirmative defense has the burden of proving the defense by a preponderance of the evidence.

4. The defendant shall have the burden of injecting the issues raised by subdivision (5) of subsection 2 of this section.

5. The offense of criminal nonsupport is a class A misdemeanor, unless the total arrearage is in excess of an aggregate of twelve monthly payments due under any order of support issued by any court of competent jurisdiction or any authorized administrative agency, in which case it is a class E felony.

6. (1) If at any time an offender convicted of criminal nonsupport, or an offender who has plead guilty to a charge of criminal nonsupport, is placed on probation or parole, there may be ordered as a condition of probation or parole that the offender commence payment of current support as well as satisfy the arrearages. Arrearages may be satisfied first by making such lump sum payment as the offender is capable of paying, if any, as may be shown after examination of the offender’s financial resources or assets, both real, personal, and mixed, and second by making periodic payments. Periodic payments toward satisfaction of arrears when added to current payments due shall be in such aggregate sums as is not greater than fifty percent of the offender’s adjusted gross income after deduction of payroll taxes, medical insurance that also covers a dependent spouse or children, and any other court- or administrative-ordered support, only.

(2) If the offender fails to pay the support and arrearages under the terms of his or her probation, the court may revoke probation or parole and then impose an appropriate sentence within the range for the class of offense that the offender was convicted of as provided by law, unless the offender proves good cause for the failure to pay as required under subsection 3 of this section.

(3) (a) An individual whose children were the subject of a child support order and the obligation of such individual to make child support payments has been terminated under subsection 3 of section 452.340, who has been found guilty of a felony offense for criminal nonsupport under this section, and who has successfully completed probation after a plea of guilty or conviction may petition the court for expungement of all recordations of his or her arrest, plea, trial, or conviction. If the court determines after hearing that such person:

a. Has not been convicted of any subsequent offense, unless such offense is eligible for expungement under a different section;

b. Does not have any other felony pleas of guilt, findings of guilt, or convictions, unless such felony pleas of guilt, findings of guilt, or convictions are eligible for expungement under a different section;

c. Has paid off all arrearages; and

d. Has no administrative child support actions pending at the time of the hearing on the application for expungement with respect to all children subject to orders of payment of child support

­­

­

(b) Upon granting the order of expungement, the records and files maintained in any court proceeding in an associate or a circuit division of the circuit court under this section shall be confidential and only available to the parties or by order of the court for good cause shown.

(c) The effect of such order shall be to restore such person to the status he or she occupied prior to such arrest, plea, or conviction, and as if such event had never taken place. No person for whom such order has been entered shall be held thereafter under any provision of any law to be guilty of perjury or otherwise giving a false statement by reason of his or her failure to recite or acknowledge such arrest, plea, trial, conviction, or expungement in response to any inquiry made of him or her for any purpose whatsoever and no such inquiry shall be made for information relating to an expungement under this section.

(d) A person shall only be entitled to one expungement under this section. Nothing in this section shall prevent the director of the department of social services from maintaining such records as to ensure that an individual receives only one expungement under this section for the purpose of informing the proper authorities of the contents of any record maintained under this section.

7. During any period that a nonviolent offender is incarcerated for criminal nonsupport, if the offender is ready, willing, and able to be gainfully employed during said period of incarceration, the offender, if he or she meets the criteria established by the department of corrections, may be placed on work release to allow the offender to satisfy his or her obligation to pay support. Arrearages shall be satisfied as outlined in the collection agreement.

8. Beginning August 28, 2009, every nonviolent first- and second-time offender then incarcerated for criminal nonsupport, who has not been previously placed on probation or parole for conviction of criminal nonsupport, may be considered for parole, under the conditions set forth in subsection 6 of this section, or work release, under the conditions set forth in subsection 7 of this section.

9. Beginning January 1, 1991, every prosecuting attorney in any county which has entered into a cooperative agreement with the family support division within the department of social services regarding child support enforcement services shall report to the division on a quarterly basis the number of charges filed and the number of convictions obtained under this section by the prosecuting attorney’s office on all IV-D cases. The division shall consolidate the reported information into a statewide report by county and make the report available to the general public.

10. Persons accused of committing the offense of nonsupport of the child shall be prosecuted:

(1) In any county in which the child resided during the period of time for which the defendant is charged; or

(2) In any county in which the defendant resided during the period of time for which the defendant is charged.

(L. 1977 S.B. 60, A.L. 1990 S.B. 834, A.L. 1993 S.B. 253, A.L. 2009 S.B. 140, A.L. 2011 H.B. 111, A.L. 2014 S.B. 491, A.L. 2016 H.B. 2332, A.L. 2017 S.B. 34)

(2015) Criminal nonsupport statute is constitutional under due process standards because a defendant may be made to bear the burden of pleading and proving the affirmative defense of inability to provide support for good cause. State v. Meacham, 470 S.W.3d 744 (Mo.)



Section 568.045 Endangering the welfare of a child in the first degree, penalties.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

568.045. Endangering the welfare of a child in the first degree, penalties. — 1. A person commits the offense of endangering the welfare of a child in the first degree if he or she:

(1) Knowingly acts in a manner that creates a substantial risk to the life, body, or health of a child less than seventeen years of age; or

(2) Knowingly engages in sexual conduct with a person under the age of seventeen years over whom the person is a parent, guardian, or otherwise charged with the care and custody;

(3) Knowingly encourages, aids or causes a child less than seventeen years of age to engage in any conduct which violates the provisions of chapter 579;

(4) In the presence of a child less than seventeen years of age or in a residence where a child less than seventeen years of age resides, unlawfully manufactures, or attempts to manufacture compounds, possesses, produces, prepares, sells, transports, tests or analyzes amphetamine or methamphetamine or any of their analogues.

2. The offense of endangering the welfare of a child in the first degree is a class D felony unless the offense:

(1) Is committed as part of an act or series of acts performed by two or more persons as part of an established or prescribed pattern of activity, or where physical injury to the child results, or the offense is a second or subsequent offense under this section, in which case the offense is a class C felony;

(2) Results in serious physical injury to the child, in which case the offense is a class B felony; or

(3) Results in the death of a child, in which case the offense is a class A felony.

(L. 1990 H.B. 1370, et al., A.L. 1994 S.B. 693, A.L. 1998 H.B. 1147, et al., A.L. 2003 S.B. 5, A.L. 2005 H.B. 353, A.L. 2009 H.B. 62, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 568.050 Endangering the welfare of a child in the second degree, penalties.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

568.050. Endangering the welfare of a child in the second degree, penalties. — 1. A person commits the offense of endangering the welfare of a child in the second degree if he or she:

(1) With criminal negligence acts in a manner that creates a substantial risk to the life, body or health of a child less than seventeen years of age; or

(2) Knowingly encourages, aids or causes a child less than seventeen years of age to engage in any conduct which causes or tends to cause the child to come within the provisions of paragraph (d) of subdivision (2) of subsection 1 or subdivision (3) of subsection 1 of section 211.031; or

(3) Being a parent, guardian or other person legally charged with the care or custody of a child less than seventeen years of age, recklessly fails or refuses to exercise reasonable diligence in the care or control of such child to prevent him or her from coming within the provisions of paragraph (c) of subdivision (1) of subsection 1 or paragraph (d) of subdivision (2) of subsection 1 or subdivision (3) of subsection 1 of section 211.031; or

(4) Knowingly encourages, aids or causes a child less than seventeen years of age to enter into any room, building or other structure which is a public nuisance as defined in section 579.105.

2. Nothing in this section shall be construed to mean the welfare of a child is endangered for the sole reason that he or she is being provided nonmedical remedial treatment recognized and permitted under the laws of this state.

3. The offense of endangering the welfare of a child in the second degree is a class A misdemeanor unless the offense is committed as part of an act or series of acts performed by two or more persons as part of an established or prescribed pattern of activity, in which case the offense is a class E felony.

(L. 1977 S.B. 60, A.L. 1984 H.B. 1616, A.L. 1988 H.B. 1340 & 1348, A.L. 1990 H.B. 1030 merged with H.B. 1370, et al., A.L. 2005 H.B. 353 and H.B. 972 merged with S.B. 37, et al., A.L. 2005 1st Ex. Sess. H.B. 2, A.L. 2014 S.B. 491)

Effective 1-01-17

(1984) The state is required to prove that defendant knowingly encouraged a child less than seventeen years of age to engage in conduct tending to injure the child's welfare; knowing the child to be less than seventeen is a material element of the crime. Recklessness is not sufficient. State v. Nations (Mo. App.), 676 S.W.2d 282.



Section 568.052 (Transferred 2014; now 577.300)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 568.060 Abuse or neglect of a child, penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

568.060. Abuse or neglect of a child, penalty. — 1. As used in this section, the following terms shall mean:

(1) "Abuse", the infliction of physical, sexual, or mental injury against a child by any person eighteen years of age or older. For purposes of this section, abuse shall not include injury inflicted on a child by accidental means by a person with care, custody, or control of the child, or discipline of a child by a person with care, custody, or control of the child, including spanking, in a reasonable manner;

(2) "Abusive head trauma", a serious physical injury to the head or brain caused by any means, including but not limited to shaking, jerking, pushing, pulling, slamming, hitting, or kicking;

(3) "Mental injury", an injury to the intellectual or psychological capacity or the emotional condition of a child as evidenced by an observable and substantial impairment of the ability of the child to function within his or her normal range of performance or behavior;

(4) "Neglect", the failure to provide, by those responsible for the care, custody, and control of a child under the age of eighteen years, the care reasonable and necessary to maintain the physical and mental health of the child, when such failure presents a substantial probability that death or physical injury or sexual injury would result;

(5) "Physical injury", physical pain, illness, or any impairment of physical condition, including but not limited to bruising, lacerations, hematomas, welts, or permanent or temporary disfigurement and impairment of any bodily function or organ;

(6) "Serious emotional injury", an injury that creates a substantial risk of temporary or permanent medical or psychological damage, manifested by impairment of a behavioral, cognitive, or physical condition. Serious emotional injury shall be established by testimony of qualified experts upon the reasonable expectation of probable harm to a reasonable degree of medical or psychological certainty;

(7) "Serious physical injury", a physical injury that creates a substantial risk of death or that causes serious disfigurement or protracted loss or impairment of the function of any part of the body.

2. A person commits the offense of abuse or neglect of a child if such person knowingly causes a child who is less than eighteen years of age:

(1) To suffer physical or mental injury as a result of abuse or neglect; or

(2) To be placed in a situation in which the child may suffer physical or mental injury as the result of abuse or neglect.

3. A person commits the offense of abuse or neglect of a child if such person recklessly causes a child who is less than eighteen years of age to suffer from abusive head trauma.

4. A person does not commit the offense of abuse or neglect of a child by virtue of the sole fact that the person delivers or allows the delivery of a child to a provider of emergency services.

5. The offense of abuse or neglect of a child is:

(1) A class D felony, without eligibility for probation, parole, or conditional release until the defendant has served no less than one year of such sentence, unless the person has previously been found guilty of a violation of this section or of a violation of the law of any other jurisdiction that prohibits the same or similar conduct or the injury inflicted on the child is a serious emotional injury or a serious physical injury, in which case abuse or neglect of a child is a class B felony, without eligibility for probation or parole until the defendant has served not less than five years of such sentence; or

(2) A class A felony if the child dies as a result of injuries sustained from conduct chargeable under the provisions of this section.

6. Notwithstanding subsection 5 of this section to the contrary, the offense of abuse or neglect of a child is a class A felony, without eligibility for probation, parole, or conditional release until the defendant has served not less than fifteen years of such sentence, if:

(1) The injury is a serious emotional injury or a serious physical injury;

(2) The child is less than fourteen years of age; and

(3) The injury is the result of sexual abuse or sexual abuse in the first degree as defined under section 566.100 or sexual exploitation of a minor as defined under section 573.023.

7. The circuit or prosecuting attorney may refer a person who is suspected of abuse or neglect of a child to an appropriate public or private agency for treatment or counseling so long as the agency has consented to taking such referrals. Nothing in this subsection shall limit the discretion of the circuit or prosecuting attorney to prosecute a person who has been referred for treatment or counseling pursuant to this subsection.

8. Nothing in this section shall be construed to alter the requirement that every element of any crime referred to herein must be proven beyond a reasonable doubt.

9. Discipline, including spanking administered in a reasonable manner, shall not be construed to be abuse under this section.

(L. 1977 S.B. 60, A.L. 1984 H.B. 1255, A.L. 1990 H.B. 1370, et al., A.L. 1997 S.B. 56, A.L. 2012 S.B. 628, A.L. 2013 H.B. 505, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 568.065 Genital mutilation of a female child, penalty — affirmative defenses.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

568.065. Genital mutilation of a female child, penalty — affirmative defenses. — 1. A person commits the offense of genital mutilation if he or she:

(1) Excises or infibulates, in whole or in part, the labia majora, labia minora, vulva or clitoris of a female child less than seventeen years of age; or

(2) Is a parent, guardian or other person legally responsible for a female child less than seventeen years of age and permits the excision or infibulation, in whole or in part, of the labia majora, labia minora, vulva or clitoris of such female child.

2. The offense of genital mutilation is a class B felony.

3. Belief that the conduct described in subsection 1 of this section is required as a matter of custom, ritual or standard practice, or consent to the conduct by the child on whom it is performed or by the child's parent or legal guardian, shall not be an affirmative defense to a charge pursuant to this section.

4. It is a defense if the conduct which constitutes genital mutilation was:

(1) Necessary to preserve the health of the child on whom it is performed and is performed by a person licensed to practice medicine in this state; or

(2) Performed on a child who is in labor or who has just given birth and is performed for medical purposes connected with such labor or birth by a person licensed to practice medicine in this state.

(L. 2000 S.B. 757 & 602, A.L. 2014 S.B. 491)

Effective 1-01-17

CROSS REFERENCE:

Child molestation, first and second degree, 566.067, 566.068



Section 568.070 Unlawful transactions with a child.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

568.070. Unlawful transactions with a child. — 1. A person commits the offense of unlawful transactions with a child if he or she:

(1) Being a pawnbroker, junk dealer, dealer in secondhand goods, or any employee of such person, with criminal negligence buys or receives any personal property other than agricultural products from an unemancipated minor, unless the child's custodial parent or guardian has consented in writing to the transaction; or

(2) Knowingly permits a minor child to enter or remain in a place where illegal activity in controlled substances, as defined in chapter 579, is maintained or conducted; or

(3) With criminal negligence sells blasting caps, bulk gunpowder, or explosives to a child under the age of seventeen, or fireworks as defined in section 320.110*, to a child under the age of fourteen, unless the child's custodial parent or guardian has consented in writing to the transaction. Criminal negligence as to the age of the child is not an element of this crime.

2. The offense of unlawful transactions with a child is a class B misdemeanor.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17

*Section 320.110 was repealed by S.B. 76, 1985



Section 568.080 (Transferred 2014; now 573.200)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 568.090 (Transferred 2014; now 573.205)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 568.110 (Transferred 2014; now 573.215)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 568.175 Trafficking in children, penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

568.175. Trafficking in children, penalty. — 1. A person or entity commits the offense of trafficking in children if he, she, or it offers, gives, receives or solicits any money, consideration or other thing of value for the delivery or offer of delivery of a child to another person or entity for purposes of adoption, or for the execution of a consent to adopt or waiver of consent to future adoption or a consent to termination of parental rights.

2. An offense is not committed under this section if the money, consideration or thing of value or conduct is permitted under chapter 453 relating to adoption.

3. The offense of trafficking in children is a class D felony.

(L. 1985 H.B. 366, et al. § 1, A.L. 1997 H.B. 343, A.L. 2014 S.B. 491)

Effective 1-01-17

CROSS REFERENCE:

Application of law to adoption petitions filed on or after August 28, 1997, 453.012

(1988) Section 568.175, RSMo, prohibits delivery of a child to the person offering the money as well as to a third party as the phrase “to another person” means a person other than the one who has control of and is to deliver the child. State v. Daugherty, 744 S.W.2d 849 (MO.App.S.D.).






Chapter 569 Arson, Burglary, Trespass, and Related Offenses

Chapter Cross References



Section 569.010 Chapter definitions.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

569.010. Chapter definitions. — As used in this chapter the following terms mean:

(1) "Cave or cavern", any naturally occurring subterranean cavity enterable by a person including, without limitation, a pit, pothole, natural well, grotto, and tunnel, whether or not the opening has a natural entrance;

(2) "Enter unlawfully or remain unlawfully", a person enters or remains in or upon premises when he or she is not licensed or privileged to do so. A person who, regardless of his or her purpose, enters or remains in or upon premises which are at the time open to the public does so with license and privilege unless he or she defies a lawful order not to enter or remain, personally communicated to him or her by the owner of such premises or by other authorized person. A license or privilege to enter or remain in a building which is only partly open to the public is not a license or privilege to enter or remain in that part of the building which is not open to the public;

(3) "To tamper", to interfere with something improperly, to meddle with it, displace it, make unwarranted alterations in its existing condition, or to deprive, temporarily, the owner or possessor of that thing;

(4) "Utility", an enterprise which provides gas, electric, steam, water, sewage disposal, or communication, video, internet, or voice over internet protocol services, and any common carrier. It may be either publicly or privately owned or operated.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17

(1991) Where defendant entered automobile used to transport cosmetics to homes where victim made sale presentations, automobile was not a place where she carries on business and thus was not an inhabitable structure for purposes of second-degree burglary charge. State v. Liffick, 815 S.W.2d 132 (Mo. App.).



Section 569.020 (Transferred 2014; now 570.023)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 569.030 (Transferred 2014; now 570.025)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 569.040 Arson in the first degree — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

569.040. Arson in the first degree — penalty. — 1. A person commits the offense of arson in the first degree if he or she:

(1) Knowingly damages a building or inhabitable structure, and when any person is then present or in near proximity thereto, by starting a fire or causing an explosion and thereby recklessly places such person in danger of death or serious physical injury; or

(2) By starting a fire or explosion, damages a building or inhabitable structure in an attempt to produce methamphetamine.

2. The offense of arson in the first degree is a class B felony unless a person has suffered serious physical injury or has died as a result of the fire or explosion set by the person or as a result of a fire or explosion started in an attempt by the person to produce methamphetamine, in which case arson in the first degree is a class A felony.

(L. 1977 S.B. 60, A.L. 1987 H.B. 57, A.L. 2005 H.B. 353, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 569.050 Arson in the second degree — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

569.050. Arson in the second degree — penalty. — 1. A person commits the offense of arson in the second degree if he or she knowingly damages a building or inhabitable structure by starting a fire or causing an explosion.

2. A person does not commit an offense under this section if:

(1) No person other than himself or herself has a possessory, proprietary or security interest in the damaged building, or if other persons have those interests, all of them consented to his or her conduct; and

(2) The person's sole purpose was to destroy or damage the building for a lawful and proper purpose.

3. The defendant shall have the burden of injecting the issue under subsection 2 of this section.

4. The offense of arson in the second degree is a class D felony unless a person has suffered serious physical injury or has died as a result of the fire or explosion, in which case it is a class B felony.

(L. 1977 S.B. 60, A.L. 1987 H.B. 57, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 569.053 Arson in the third degree — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

569.053. Arson in the third degree — penalty. — 1. A person commits the offense of arson in the third degree if he or she knowingly starts a fire or causes an explosion and thereby recklessly damages or destroys a building or an inhabitable structure of another.

2. The offense of arson in the third degree is a class A misdemeanor.

(L. 2014 S.B. 491)

Effective 1-01-17



Section 569.055 Knowingly burning or exploding — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

569.055. Knowingly burning or exploding — penalty. — 1. A person commits the offense of knowingly burning or exploding if he or she knowingly damages property of another by starting a fire or causing an explosion.

2. The offense of knowingly burning or exploding is a class E felony.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 569.060 Reckless burning or exploding — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

569.060. Reckless burning or exploding — penalty. — 1. A person commits the offense of reckless burning or exploding if he or she recklessly starts a fire or causes an explosion and thereby damages or destroys the property of another.

2. The offense of reckless burning or exploding is a class B misdemeanor.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 569.065 Negligent burning or exploding — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

569.065. Negligent burning or exploding — penalty. — 1. A person commits the offense of negligent burning or exploding if he or she with criminal negligence causes damage to property or to the woodlands, cropland, grassland, prairie, or marsh of another by:

(1) Starting a fire or causing an explosion; or

(2) Allowing a fire burning on lands in his or her possession or control onto the property of another.

2. The offense of negligent burning or exploding is a class C misdemeanor.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 569.070 (Transferred 2014; now 574.080)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 569.072 (Transferred 2014; now 577.078)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 569.075 Possessing a tool to break into a vending machine — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

569.075. Possessing a tool to break into a vending machine — penalty. — 1. A person commits the offense of possessing a tool to break into a vending machine if he or she possesses any key, tool, instrument, explosive, or similar device, or a drawing, print, mold of a key, tool, instrument, explosive, or device designed to open, break into, tamper with, or damage a coin-operated vending machine or any other machine or device which is activated by the customer depositing some form of payment, with the intent to commit a theft from such machine.

2. The owner of a coin-operated vending machine or any other machine or device which is activated by the customer depositing some form of payment may maintain a civil cause of action against any person who has been found guilty of a violation of this section. If such owner of a coin-operated vending machine or any other machine or device which is activated by the customer depositing some form of payment prevails in such action, the court may award treble damages, reasonable attorney's fees, and costs.

3. The offense of possession of a tool to break into a vending machine is a class A misdemeanor.

(L. 1995 S.B. 446 §§ 1, 2, A.L. 2014 S.B. 491)

Transferred 2014; formerly 578.445; Effective 1-01-17



Section 569.080 Tampering in the first degree — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

569.080. Tampering in the first degree — penalty. — 1. A person commits the offense of tampering in the first degree if he or she:

(1) For the purpose of causing a substantial interruption or impairment of a service rendered to the public by a utility or by an institution providing health or safety protection, damages or tampers with property or facilities of such a utility or institution, and thereby causes substantial interruption or impairment of service; or

(2) Knowingly receives, possesses, sells, or unlawfully operates an automobile, airplane, motorcycle, motorboat or other motor-propelled vehicle without the consent of the owner thereof.

2. Upon a finding by the court that the probative value outweighs the prejudicial effect, evidence of the following is admissible in any criminal prosecution of a person under subdivision (2) of subsection 1 of this section to prove the requisite knowledge that he or she:

(1) Received, possessed, sold, or operated an automobile, airplane, motorcycle, motorboat, or other motor-propelled vehicle unlawfully on a separate occasion; or

(2) Acquired the automobile, airplane, motorcycle, motorboat, or other motor-propelled vehicle for a consideration which he or she knew was far below its reasonable value.

3. The offense of tampering in the first degree is a class D felony.

(L. 1977 S.B. 60, A.L. 1982 H.B. 1454, et al., A.L. 2005 H.B. 353, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 569.090 Tampering in the second degree — penalties.

Effective 28 Aug 2016

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

569.090. Tampering in the second degree — penalties. — 1. A person commits the offense of tampering in the second degree if he or she:

(1) Tampers with property of another for the purpose of causing substantial inconvenience to that person or to another; or

(2) Unlawfully rides in or upon another’s automobile, airplane, motorcycle, motorboat or other motor-propelled vehicle; or

(3) Tampers or makes connection with property of a utility; or

(4) Tampers with, or causes to be tampered with, any meter or other property of an electric, gas, steam or water utility, the effect of which tampering is either:

(a) To prevent the proper measuring of electric, gas, steam or water service; or

(b) To permit the diversion of any electric, gas, steam or water service.

2. In any prosecution under subdivision (4) of subsection 1, proof that a meter or any other property of a utility has been tampered with, and the person or persons accused received the use or direct benefit of the electric, gas, steam or water service, with one or more of the effects described in subdivision (4) of subsection 1, shall be sufficient to support an inference which the trial court may submit to the trier of fact, from which the trier of fact may conclude that there has been a violation of such subdivision by the person or persons who use or receive the direct benefit of the electric, gas, steam or water service.

3. Tampering in the second degree is a class A misdemeanor unless:

(1) Committed as a second or subsequent violation of subdivision (4) of subsection 1, in which case it is a class E felony; or

(2) The defendant has a prior conviction or has previously been found guilty pursuant to paragraph (a) of subdivision (3) of subsection 5 of section 570.030, or subdivision (2) of subsection 1 of this section, in which case it is a class D felony.

(L. 1977 S.B. 60, A.L. 1982 H.B. 1454, et al., A.L. 1986 S.B. 672, A.L. 2005 H.B. 353, A.L. 2014 S.B. 491, A.L. 2016 H.B. 2332)

Effective 1-01-17



Section 569.095 Tampering with computer data — penalties.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

569.095. Tampering with computer data — penalties. — 1. A person commits the offense of tampering with computer data if he or she knowingly and without authorization or without reasonable grounds to believe that he has such authorization:

(1) Modifies or destroys data or programs residing or existing internal to a computer, computer system, or computer network; or

(2) Modifies or destroys data or programs or supporting documentation residing or existing external to a computer, computer system, or computer network; or

(3) Discloses or takes data, programs, or supporting documentation, residing or existing internal or external to a computer, computer system, or computer network; or

(4) Discloses or takes a password, identifying code, personal identification number, or other confidential information about a computer system or network that is intended to or does control access to the computer system or network;

(5) Accesses a computer, a computer system, or a computer network, and intentionally examines information about another person;

(6) Receives, retains, uses, or discloses any data he knows or believes was obtained in violation of this subsection.

2. The offense of tampering with computer data is a class A misdemeanor, unless the offense is committed for the purpose of devising or executing any scheme or artifice to defraud or to obtain any property, the value of which is seven hundred fifty dollars or more, in which case it is a class E felony.

(L. 1982 H.B. 1454, et al. § 2, A.L. 1987 H.B. 208, A.L. 2002 H.B. 1888, A.L. 2014 S.B. 491)

Effective 1-01-17

CROSS REFERENCE:

Civil action for tampering with computer data, expenses, attorney fees, 537.525



Section 569.097 Tampering with computer equipment — penalties.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

569.097. Tampering with computer equipment — penalties. — 1. A person commits the offense of tampering with computer equipment if he or she knowingly and without authorization or without reasonable grounds to believe that he or she has such authorization:

(1) Modifies, destroys, damages, or takes equipment or data storage devices used or intended to be used in a computer, computer system, or computer network; or

(2) Modifies, destroys, damages, or takes any computer, computer system, or computer network.

2. The offense of tampering with computer equipment is a class A misdemeanor, unless:

(1) The offense is committed for the purpose of executing any scheme or artifice to defraud or obtain any property, the value of which is seven hundred fifty dollars or more, in which case it is a class E felony; or

(2) The damage to such computer equipment or to the computer, computer system, or computer network is seven hundred fifty dollars or more, in which case it is a class E felony; or

(3) The damage to such computer equipment or to the computer, computer system, or computer network is twenty-five thousand dollars or more, in which case it is a class D felony.

(L. 1982 H.B. 1454, et al. § 3, A.L. 1987 H.B. 208, A.L. 2002 H.B. 1888, A.L. 2014 S.B. 491)

Effective 1-01-17

CROSS REFERENCE:

Civil action for tampering with computer equipment, expenses and attorney fees, 537.525



Section 569.099 Tampering with computer users — penalties.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

569.099. Tampering with computer users — penalties. — 1. A person commits the offense of tampering with computer users if he or she knowingly and without authorization or without reasonable grounds to believe that he or she has such authorization:

(1) Accesses or causes to be accessed any computer, computer system, or computer network; or

(2) Denies or causes the denial of computer system services to an authorized user of such computer system services, which, in whole or in part, is owned by, under contract to, or operated for, or on behalf of, or in conjunction with another.

2. The offense of tampering with computer users is a class A misdemeanor unless the offense is committed for the purpose of devising or executing any scheme or artifice to defraud or to obtain any property, the value of which is seven hundred fifty dollars or more, in which case tampering with computer users is a class E felony.

(L. 1982 H.B. 1454, et al. § 4, A.L. 1987 H.B. 208, A.L. 2002 H.B. 1888, A.L. 2014 S.B. 491)

Effective 1-01-17

CROSS REFERENCE:

Civil action for tampering with computer users, expenses and attorney fees, 537.525



Section 569.100 Property damage in the first degree — penalties.

Effective 28 Aug 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

569.100. Property damage in the first degree — penalties. — 1. A person commits the offense of property damage in the first degree if such person:

(1) Knowingly damages property of another to an extent exceeding seven hundred fifty dollars; or

(2) Damages property to an extent exceeding seven hundred fifty dollars for the purpose of defrauding an insurer; or

(3) Knowingly damages a motor vehicle of another and the damage occurs while such person is making entry into the motor vehicle for the purpose of committing the crime of stealing therein or the damage occurs while such person is committing the crime of stealing within the motor vehicle.

2. The offense of property damage in the first degree committed under subdivision (1) or (2) of subsection 1 of this section is a class E felony, unless the offense of property damage in the first degree was committed under subdivision (1) of subsection 1 of this section and the victim was intentionally targeted as a law enforcement officer, as defined in section 556.061, or the victim is targeted because he or she is a relative within the second degree of consanguinity or affinity to a law enforcement officer, in which case it is a class D felony. The offense of property damage in the first degree committed under subdivision (3) of subsection 1 of this section is a class D felony unless committed as a second or subsequent violation of subdivision (3) of subsection 1 of this section in which case it is a class B felony.

(L. 1977 S.B. 60, A.L. 1986 S.B. 450, A.L. 2012 S.B. 628, A.L. 2014 S.B. 491, A.L. 2017 S.B. 34)



Section 569.120 Property damage in the second degree — penalty.

Effective 28 Aug 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

569.120. Property damage in the second degree — penalty. — 1. A person commits the offense of property damage in the second degree if he or she:

(1) Knowingly damages property of another; or

(2) Damages property for the purpose of defrauding an insurer.

2. The offense of property damage in the second degree is a class B misdemeanor, unless the offense of property damage in the second degree was committed under subdivision (1) of subsection 1 of this section and the victim was intentionally targeted as a law enforcement officer, as defined in section 556.061, or the victim is targeted because he or she is a relative within the second degree of consanguinity or affinity to a law enforcement officer, in which it is a class A misdemeanor.

(L. 1977 S.B. 60, A.L. 1986 S.B. 450, A.L. 2014 S.B. 491, A.L. 2017 S.B. 34)



Section 569.130 Claim of right.

Effective 28 Aug 2014

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

569.130. Claim of right. — 1. A person does not commit an offense by damaging, tampering with, operating, riding in or upon, or making connection with property of another if he or she does so under a claim of right and has reasonable grounds to believe he or she has such a right.

2. The defendant shall have the burden of injecting the issue of claim of right.

3. No person who, as a tenant, willfully or wantonly destroys, defaces, damages, impairs, or removes any part of a leased structure or dwelling unit, or the facilities, equipment, or appurtenances thereof, may inject the issue of claim of right.

(L. 1977 S.B. 60, A.L. 2014 H.B. 1410 merged with S.B. 655)



Section 569.132 Prohibited acts — involving crops — penalties.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

569.132. Prohibited acts — involving crops — penalties. — 1. This section shall be known and may be cited as the "Crop Protection Act".

2. A person commits the offense of prohibited acts involving crops if he or she:

(1) Intentionally causes the loss of any crop;

(2) Damages, vandalizes, or steals any property in or on land on which a crop is located;

(3) Obtains access to a crop by false pretenses for the purpose of performing acts not authorized by the landowner;

(4) Enters or otherwise interferes with a crop with the intent to destroy, alter, duplicate or obtain unauthorized possession of such crop;

(5) Knowingly obtains, by theft or deception, control over a crop for the purpose of depriving the rightful owner of such crop, or for the purpose of destroying such crop; or

(6) Enters or remains on land on which a crop is located with the intent to commit an act prohibited by this section.

3. The offense of prohibited acts involving crops is a class A misdemeanor for each such violation unless:

(1) The loss or damage to the crop is seven hundred fifty dollars or more, in which case it is a class E felony;

(2) The loss or damage to the crop is one thousand dollars or more, in which case it is a class D felony;

(3) The loss or damage to the crop is twenty-five thousand dollars or more, in which case it is a class C felony;

(4) The loss or damage to the crop is seventy-five thousand dollars or more, in which case it is a class B felony.

4. Any person who has been damaged by a violation of this section shall have a civil cause of action under section 537.353.

5. Nothing in this section shall preclude any owner or operator injured in his or her business or on his or her property by a violation of this section from seeking appropriate relief under any other provision of law or remedy including the issuance of an injunction against any person who violates this section. The owner or operator of the business may petition the court to permanently enjoin such persons from violating this section, and the court shall provide such relief.

6. The director of the department of agriculture shall have the authority to investigate any alleged violation of this section, along with any other law enforcement agency, and may take any action within the director's authority necessary for the enforcement of this section. The attorney general, the highway patrol, and other law enforcement officials shall provide assistance required for the investigation.

7. The director may promulgate rules and regulations necessary for the enforcement of this section. Any rule or portion of a rule, as that term is defined in section 536.010 that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536, and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly under chapter 536, to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after January 1, 2017, shall be invalid and void.

(L. 2001 S.B. 462, A.L. 2014 S.B. 491)

Transferred 2014; formerly 578.416; Effective 1-01-17



Section 569.135 Unlawfully entering or defacing a cave or cavern — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

569.135. Unlawfully entering or defacing a cave or cavern — penalty. — 1. Unless a person has the prior written permission of an owner, officer, lessee, or superintendent of a cave or cavern, such person commits the offense of unlawfully entering or defacing a cave or cavern if he or she:

(1) Willfully or knowingly breaks, breaks off, cracks, carves upon, writes or otherwise marks upon, or in any manner destroys, mutilates, injures, defaces, removes, displaces, mars, or harms the surfaces of any cave or any natural material therein including, without limitation, stalactites, stalagmites, helictites, anthodites, gypsum flowers, or needles, cave pearls, flowstone, draperies, rimstone, spathites, columns or similar crystalline mineral formation, including the host rock thereof; or

(2) Breaks, forces, tampers with, removes, or otherwise disturbs a lock, gate, door or other structure designed to prevent entrance to a cave or cavern. A person violates this subsection whether or not entrance to the cave or cavern is achieved.

2. No additional appropriations may be made for the enforcement of this section.

3. The provisions of this section do not apply to vertical or horizontal underground mining operations.

4. The offense of unlawfully entering or defacing a cave or cavern is a class A misdemeanor.

(L. 1980 H.B. 1192 § 3, A.L. 2014 S.B. 491)

Transferred 2014; formerly 578.210; Effective 1-01-17

CROSS REFERENCE:

Caves open to public, requirements, 293.620



Section 569.137 Polluting cave or subsurface waters — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

569.137. Polluting cave or subsurface waters — penalty. — 1. As used in this section, the following terms mean:

(1) "Cave system", the caves in a given area related to each other hydrologically, whether continuous or discontinuous from a single opening;

(2) "Sinkhole", a hollow place or depression in the ground in which drainage may collect with an opening therefrom into an underground channel or cave including any subsurface opening that might be bridged by a formation of silt, gravel, humus, or any other material through which percolation into the channel or cave may occur.

2. A person commits the offense of polluting cave or subsurface waters if he or she purposely introduces into any cave, cave system, sinkhole or subsurface waters of the state any substance or structure that will or could violate any provision of the Missouri clean water law as set forth in chapter 644, or any water quality standard or effluent limitation promulgated pursuant thereto.

3. The provisions of this section do not apply:

(1) Where natural subsurface drainage systems including, without limitation, caves, cave systems, sinkholes, fissures and related openings are used for purposes of storm water drainage, artificial recharge of aquifers, and irrigation return flow, and where modifications of natural drainage systems are made for purposes of improving natural drainage relationships; or

(2) To vertical or horizontal underground mining operations.

4. No additional appropriations may be made for the enforcement of this section.

5. The offense of polluting cave or subsurface waters is a class A misdemeanor.

(L. 1980 H.B. 1192 § 4, A.L. 2014 S.B. 491)

Transferred 2014; formerly 578.215; Effective 1-01-17



Section 569.140 Trespass in the first degree — penalty.

Effective 28 Aug 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

569.140. Trespass in the first degree — penalty. — 1. A person commits the offense of trespass in the first degree if he or she knowingly enters unlawfully or knowingly remains unlawfully in a building or inhabitable structure or upon real property.

2. A person does not commit the offense of trespass in the first degree by entering or remaining upon real property unless the real property is fenced or otherwise enclosed in a manner designed to exclude intruders or as to which notice against trespass is given by:

(1) Actual communication to the actor; or

(2) Posting in a manner reasonably likely to come to the attention of intruders.

3. The offense of trespass in the first degree is a class B misdemeanor, unless the victim is intentionally targeted as a law enforcement officer, as defined in section 556.061, or the victim is targeted because he or she is a relative within the second degree of consanguinity or affinity to a law enforcement officer, in which case it is a class A misdemeanor.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491, A.L. 2017 S.B. 34)

CROSS REFERENCE:

Streams and rivers, no civil liability for adjoining landowners, when, 258.200



Section 569.145 Posting of property against trespassers, purple paint used to mark streets and posts, requirements.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

569.145. Posting of property against trespassers, purple paint used to mark streets and posts, requirements. — In addition to the posting of real property as set forth in section 569.140, the owner or lessee of any real property may post the property by placing identifying purple marks on trees or posts around the area to be posted. Each purple mark shall be:

(1) A vertical line of at least eight inches in length and the bottom of the mark shall be no less than three feet nor more than five feet high. Such marks shall be placed no more than one hundred feet apart and shall be readily visible to any person approaching the property; or

(2) A post capped or otherwise marked on at least its top two inches. The bottom of the cap or mark shall be not less than three feet but not more than five feet six inches high. Posts so marked shall be placed not more than thirty-six feet apart and shall be readily visible to any person approaching the property. Prior to applying a cap or mark which is visible from both sides of a fence shared by different property owners or lessees, all such owners or lessees shall concur in the decision to post their own property.

­­

­

(L. 1993 S.B. 84, A.L. 2009 S.B. 398, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 569.150 Trespass in the second degree — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

569.150. Trespass in the second degree — penalty. — 1. A person commits trespass in the second degree if he or she enters unlawfully upon real property of another. This is an offense of absolute liability.

2. Trespass in the second degree is an infraction.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17

CROSS REFERENCE:

Streams and rivers, no civil liability for adjoining landowners, when, 258.200

(1980) Trespass in the second degree is not a lesser included offense of burglary, as it does not require unlawful entering of a building. State v. Neighbors (A.), 613 S.W.2d 143.



Section 569.155 Trespass of a school bus, penalty — schools to establish student behavior policy, when.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

569.155. Trespass of a school bus, penalty — schools to establish student behavior policy, when. — 1. A person commits the offense of trespass of a school bus if he or she knowingly and unlawfully enters any part of or unlawfully operates any school bus.

2. For the purposes of this section, the terms "unlawfully enters" and "unlawfully operates" refer to any entry or operation of a school bus which is not:

(1) Approved of and established in a school district's written policy on access to school buses; or

(2) Authorized by specific written approval of the school board.

3. In order to preserve the public order, any district which adopts the policies described in subsection 2 of this section shall establish and enforce a student behavior policy for students on school buses.

4. The offense of trespass of a school bus is a class A misdemeanor.

(L. 2000 S.B. 944, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 569.160 Burglary in the first degree — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

569.160. Burglary in the first degree — penalty. — 1. A person commits the offense of burglary in the first degree if he or she knowingly enters unlawfully or knowingly remains unlawfully in a building or inhabitable structure for the purpose of committing an offense therein, and when in effecting entry or while in the building or inhabitable structure or in immediate flight therefrom, the person or another participant in the offense:

(1) Is armed with explosives or a deadly weapon; or

(2) Causes or threatens immediate physical injury to any person who is not a participant in the crime; or

(3) There is present in the structure another person who is not a participant in the crime.

2. The offense of burglary in the first degree is a class B felony.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17

(1998) Criminal is armed upon equipping himself with a weapon for the purpose of stealing it. State v. Crews, 968 S.W.2d 763 (Mo.App. E.D.)



Section 569.170 Burglary in the second degree — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

569.170. Burglary in the second degree — penalty. — 1. A person commits the offense of burglary in the second degree when he or she knowingly enters unlawfully or knowingly remains unlawfully in a building or inhabitable structure for the purpose of committing a crime therein.

2. The offense of burglary in the second degree is a class D felony.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17

(1980) Trespass in the second degree is not a lesser included offense of burglary, as it does not require unlawful entering of a building. State v. Neighbors (A.), 613 S.W.2d 143.

(1980) Trespass in the first degree is lesser included offense of burglary in second degree, as every element of lesser offense is included in greater offense of burglary, and it is impossible to commit burglary without also committing trespass. State v. Neighbors (A.), 613 S.W.2d 143.

(1984) Crime of burglary requires proof of incursion into a building or inhabitable structure; an unlicensed entry upon open real property for whatever unlawful purpose does not constitute burglary. State v. Butler (Mo.App.), 665 S.W.2d 41.

(1984) An entry, however slight, by any part of the defendant's body is sufficient to establish the element of entry. State v. Sincup (Mo.App.), 674 S.W.2d 689.



Section 569.180 Possession of burglar's tools — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

569.180. Possession of burglar's tools — penalty. — 1. A person commits the offense of possession of burglar's tools if he or she possesses any tool, instrument or other article adapted, designed or commonly used for committing or facilitating offenses involving forcible entry into premises, with a purpose to use or knowledge that some person has the purpose of using the same in making an unlawful forcible entry into a building or inhabitable structure or a room thereof.

2. The offense of possession of burglar's tools is a class E felony.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17

(1984) It is not necessary that the tools be “breaking” tools but only that they be adapted, designed or commonly used for committing or facilitating offenses involving forcible entry into the premises. A flashlight and a pair of gloves can qualify as burglar's tools. State v. Adkins (Mo.App.), 678 S.W.2d 855.






Chapter 570 Robbery, Stealing and Related Offenses

Chapter Cross References



Section 570.010 Chapter definitions.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

570.010. Chapter definitions. — As used in this chapter, the following terms mean:

(1) "Adulterated", varying from the standard of composition or quality prescribed by statute or lawfully promulgated administrative regulations of this state lawfully filed, or if none, as set by commercial usage;

(2) "Appropriate", to take, obtain, use, transfer, conceal, retain or dispose;

(3) "Check", a check or other similar sight order or any other form of presentment involving the transmission of account information for the payment of money;

(4) "Coercion", a threat, however communicated:

(a) To commit any offense; or

(b) To inflict physical injury in the future on the person threatened or another; or

(c) To accuse any person of any offense; or

(d) To expose any person to hatred, contempt or ridicule; or

(e) To harm the credit or business reputation of any person; or

(f) To take or withhold action as a public servant, or to cause a public servant to take or withhold action; or

(g) To inflict any other harm which would not benefit the actor. A threat of accusation, lawsuit or other invocation of official action is justified and not coercion if the property sought to be obtained by virtue of such threat was honestly claimed as restitution or indemnification for harm done in the circumstances to which the accusation, exposure, lawsuit or other official action relates, or as compensation for property or lawful service. The defendant shall have the burden of injecting the issue of justification as to any threat;

(5) "Credit device", a writing, card, code, number or other device purporting to evidence an undertaking to pay for property or services delivered or rendered to or upon the order of a designated person or bearer;

(6) "Dealer", a person in the business of buying and selling goods;

(7) "Debit device", a writing, card, code, number or other device, other than a check, draft or similar paper instrument, by the use of which a person may initiate an electronic fund transfer, including but not limited to devices that enable electronic transfers of benefits to public assistance recipients;

(8) "Deceit or deceive", making a representation which is false and which the actor does not believe to be true and upon which the victim relies, as to a matter of fact, law, value, intention or other state of mind, or concealing a material fact as to the terms of a contract or agreement. The term "deceit" does not, however, include falsity as to matters having no pecuniary significance, or puffing by statements unlikely to deceive ordinary persons in the group addressed. Deception as to the actor's intention to perform a promise shall not be inferred from the fact alone that he did not subsequently perform the promise;

(9) "Deprive":

(a) To withhold property from the owner permanently; or

(b) To restore property only upon payment of reward or other compensation; or

(c) To use or dispose of property in a manner that makes recovery of the property by the owner unlikely;

(10) "Electronic benefits card" or "EBT card", a debit card used to access food stamps or cash benefits issued by the department of social services;

(11) "Financial institution", a bank, trust company, savings and loan association, or credit union;

(12) "Food stamps", the nutrition assistance program in Missouri that provides food and aid to low-income individuals who are in need of benefits to purchase food operated by the United States Department of Agriculture (USDA) in conjunction with the department of social services;

(13) "Forcibly steals", a person, in the course of stealing, uses or threatens the immediate use of physical force upon another person for the purpose of:

(a) Preventing or overcoming resistance to the taking of the property or to the retention thereof immediately after the taking; or

(b) Compelling the owner of such property or another person to deliver up the property or to engage in other conduct which aids in the commission of the theft;

(14) "Internet service", an interactive computer service or system or an information service, system, or access software provider that provides or enables computer access by multiple users to a computer server, and includes, but is not limited to, an information service, system, or access software provider that provides access to a network system commonly known as the internet, or any comparable system or service and also includes, but is not limited to, a world wide web page, newsgroup, message board, mailing list, or chat area on any interactive computer service or system or other online service;

(15) "Means of identification", anything used by a person as a means to uniquely distinguish himself or herself;

(16) "Merchant", a person who deals in goods of the kind or otherwise by his or her occupation holds oneself out as having knowledge or skill peculiar to the practices or goods involved in the transaction or to whom such knowledge or skill may be attributed by his or her employment of an agent or broker or other intermediary who by his or her occupation holds oneself out as having such knowledge or skill;

(17) "Mislabeled", varying from the standard of truth or disclosure in labeling prescribed by statute or lawfully promulgated administrative regulations of this state lawfully filed, or if none, as set by commercial usage; or represented as being another person's product, though otherwise accurately labeled as to quality and quantity;

(18) "Pharmacy", any building, warehouse, physician's office, hospital, pharmaceutical house or other structure used in whole or in part for the sale, storage, or dispensing of any controlled substance as defined in chapter 195;

(19) "Property", anything of value, whether real or personal, tangible or intangible, in possession or in action, and shall include but not be limited to the evidence of a debt actually executed but not delivered or issued as a valid instrument;

(20) "Public assistance benefits", anything of value, including money, food, EBT cards, food stamps, commodities, clothing, utilities, utilities payments, shelter, drugs and medicine, materials, goods, and any service including institutional care, medical care, dental care, child care, psychiatric and psychological service, rehabilitation instruction, training, transitional assistance, or counseling, received by or paid on behalf of any person under chapters 198, 205, 207, 208, 209, and 660, or benefits, programs, and services provided or administered by the Missouri department of social services or any of its divisions;

(21) "Services" includes transportation, telephone, electricity, gas, water, or other public service, cable television service, video service, voice over internet protocol service, or internet service, accommodation in hotels, restaurants or elsewhere, admission to exhibitions and use of vehicles;

(22) "Stealing-related offense", federal and state violations of criminal statutes against stealing, robbery, or buying or receiving stolen property and shall also include municipal ordinances against the same if the offender was either represented by counsel or knowingly waived counsel in writing and the judge accepting the plea or making the findings was a licensed attorney at the time of the court proceedings;

(23) "Video service", the provision of video programming provided through wireline facilities located at least in part in the public right-of-way without regard to delivery technology, including internet protocol technology whether provided as part of a tier, on demand, or a per-channel basis. This definition includes cable service as defined by 47 U.S.C. Section 522(6), but does not include any video programming provided by a commercial mobile service provider as "commercial mobile service" is defined in 47 U.S.C. Section 332(d), or any video programming provided solely as part of and via a service that enables users to access content, information, electronic mail, or other services offered over the public internet, and includes microwave television transmission, from a multipoint distribution service not capable of reception by conventional television receivers without the use of special equipment;

(24) "Voice over internet protocol service", a service that:

(a) Enables real-time, two-way voice communication;

(b) Requires a broadband connection from the user's location;

(c) Requires internet protocol-compatible customer premises equipment; and

(d) Permits users generally to receive calls that originate on the public switched telephone network and to terminate calls to the public switched telephone network;

(25) "Writing" includes printing, any other method of recording information, money, coins, negotiable instruments, tokens, stamps, seals, credit cards, badges, trademarks and any other symbols of value, right, privilege or identification.

(L. 1977 S.B. 60, A.L. 1979 H.B. 165, A.L. 1986 S.B. 450, A.L. 1999 S.B. 328, et al., A.L. 2002 H.B. 1888, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 570.020 Determination of value.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

570.020. Determination of value. — For the purposes of this chapter, the value of property shall be ascertained as follows:

(1) Except as otherwise specified in this section, "value" means the market value of the property at the time and place of the crime, or if such cannot be satisfactorily ascertained, the cost of replacement of the property within a reasonable time after the crime. If the victim is a merchant, and the property is a type that the merchant sells in the ordinary course of business, then the property shall be valued at the price that such merchant would normally sell such property;

(2) Whether or not they have been issued or delivered, certain written instruments, not including those having a readily ascertainable market value such as some public and corporate bonds and securities, shall be evaluated as follows:

(a) The value of an instrument constituting evidence of debt, such as a check, draft or promissory note, shall be deemed the amount due or collectible thereon or thereby, such figure ordinarily being the face amount of the indebtedness less any portion thereof which has been satisfied;

(b) The value of any other instrument which creates, releases, discharges or otherwise affects any valuable legal right, privilege or obligation shall be deemed the greatest amount of economic loss which the owner of the instrument might reasonably suffer by virtue of the loss of the instrument;

(3) When the value of property cannot be satisfactorily ascertained pursuant to the standards set forth in subdivisions (1) and (2) of this section, its value shall be deemed to be an amount less than seven hundred fifty dollars.

(L. 1977 S.B. 60, A.L. 2002 H.B. 1888 merged with H.B. 2120, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 570.023 Robbery in the first degree — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

570.023. Robbery in the first degree — penalty. — 1. A person commits the offense of robbery in the first degree if he or she forcibly steals property and in the course thereof he or she, or another participant in the offense:

(1) Causes serious physical injury to any person; or

(2) Is armed with a deadly weapon; or

(3) Uses or threatens the immediate use of a dangerous instrument against any person; or

(4) Displays or threatens the use of what appears to be a deadly weapon or dangerous instrument; or

(5) Steals any controlled substance from a pharmacy.

2. The offense of robbery in the first degree is a class A felony.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Transferred 2014; formerly 569.020; Effective 1-01-17



Section 570.025 Robbery in the second degree — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

570.025. Robbery in the second degree — penalty. — 1. A person commits the offense of robbery in the second degree if he or she forcibly steals property and in the course thereof causes physical injury to another person.

2. The offense of robbery in the second degree is a class B felony.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Transferred 2014; formerly 569.030; Effective 1-01-17



Section 570.030 Stealing — penalties.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

570.030. Stealing — penalties. — 1. A person commits the offense of stealing if he or she:

(1) Appropriates property or services of another with the purpose to deprive him or her thereof, either without his or her consent or by means of deceit or coercion;

(2) Attempts to appropriate anhydrous ammonia or liquid nitrogen of another with the purpose to deprive him or her thereof, either without his or her consent or by means of deceit or coercion; or

(3) For the purpose of depriving the owner of a lawful interest therein, receives, retains or disposes of property of another knowing that it has been stolen, or believing that it has been stolen.

2. The offense of stealing is a class A felony if the property appropriated consists of any of the following containing any amount of anhydrous ammonia: a tank truck, tank trailer, rail tank car, bulk storage tank, field nurse, field tank or field applicator.

3. The offense of stealing is a class B felony if:

(1) The property appropriated or attempted to be appropriated consists of any amount of anhydrous ammonia or liquid nitrogen;

(2) The property consists of any animal considered livestock as the term livestock is defined in section 144.010, or any captive wildlife held under permit issued by the conservation commission, and the value of the animal or animals appropriated exceeds three thousand dollars and that person has previously been found guilty of appropriating any animal considered livestock or captive wildlife held under permit issued by the conservation commission. Notwithstanding any provision of law to the contrary, such person shall serve a minimum prison term of not less than eighty percent of his or her sentence before he or she is eligible for probation, parole, conditional release, or other early release by the department of corrections;

(3) A person appropriates property consisting of a motor vehicle, watercraft, or aircraft, and that person has previously been found guilty of two stealing-related offenses committed on two separate occasions where such offenses occurred within ten years of the date of occurrence of the present offense;

(4) The property appropriated or attempted to be appropriated consists of any animal considered livestock as the term is defined in section 144.010 if the value of the livestock exceeds ten thousand dollars; or

(5) The property appropriated or attempted to be appropriated is owned by or in the custody of a financial institution and the property is taken or attempted to be taken physically from an individual person to deprive the owner or custodian of the property.

4. The offense of stealing is a class C felony if the value of the property or services appropriated is twenty-five thousand dollars or more.

5. The offense of stealing is a class D felony if:

(1) The value of the property or services appropriated is seven hundred fifty dollars or more;

(2) The offender physically takes the property appropriated from the person of the victim; or

(3) The property appropriated consists of:

(a) Any motor vehicle, watercraft or aircraft;

(b) Any will or unrecorded deed affecting real property;

(c) Any credit device, debit device or letter of credit;

(d) Any firearms;

(e) Any explosive weapon as defined in section 571.010;

(f) Any United States national flag designed, intended and used for display on buildings or stationary flagstaffs in the open;

(g) Any original copy of an act, bill or resolution, introduced or acted upon by the legislature of the state of Missouri;

(h) Any pleading, notice, judgment or any other record or entry of any court of this state, any other state or of the United States;

(i) Any book of registration or list of voters required by chapter 115;

(j) Any animal considered livestock as that term is defined in section 144.010;

(k) Any live fish raised for commercial sale with a value of seventy-five dollars or more;

(l) Any captive wildlife held under permit issued by the conservation commission;

(m) Any controlled substance as defined by section 195.010;

(n) Ammonium nitrate;

(o) Any wire, electrical transformer, or metallic wire associated with transmitting telecommunications, video, internet, or voice over internet protocol service, or any other device or pipe that is associated with conducting electricity or transporting natural gas or other combustible fuels; or

(p) Any material appropriated with the intent to use such material to manufacture, compound, produce, prepare, test or analyze amphetamine or methamphetamine or any of their analogues.

6. The offense of stealing is a class E felony if:

(1) The property appropriated is an animal; or

(2) A person has previously been found guilty of three stealing-related offenses committed on three separate occasions where such offenses occurred within ten years of the date of occurrence of the present offense.

7. The offense of stealing is a class D misdemeanor if the property is not of a type listed in subsection 2, 3, 5, or 6 of this section, the property appropriated has a value of less than one hundred fifty dollars, and the person has no previous findings of guilt for a stealing-related offense.

8. The offense of stealing is a class A misdemeanor if no other penalty is specified in this section.

9. If a violation of this section is subject to enhanced punishment based on prior findings of guilt, such findings of guilt shall be pleaded and proven in the same manner as required by section 558.021.

10. The appropriation of any property or services of a type listed in subsection 2, 3, 5, or 6 of this section or of a value of seven hundred fifty dollars or more may be considered a separate felony and may be charged in separate counts.

11. The value of property or services appropriated pursuant to one scheme or course of conduct, whether from the same or several owners and whether at the same or different times, constitutes a single criminal episode and may be aggregated in determining the grade of the offense, except as set forth in subsection 10 of this section.

(L. 1977 S.B. 60, A.L. 1981 S.B. 202, A.L. 1985 H.B. 333 & 64, A.L. 1996 S.B. 657, A.L. 1997 H.B. 635, A.L. 1998 H.B. 1147, et al., A.L. 2001 H.B. 471 merged with S.B. 89 & 37, A.L. 2002 H.B. 1888 merged with S.B. 712, A.L. 2003 S.B. 5, A.L. 2004 S.B. 1211, A.L. 2005 H.B. 353, A.L. 2009 H.B. 62, A.L. 2013 S.B. 9, A.L. 2014 S.B. 491, A.L. 2016 S.B. 624)

Effective 1-01-17

CROSS REFERENCE:

Child support, retention of erroneously paid support to be crime of stealing, when, 454.531

(1984) Conviction for “stealing by deceit” requires proof that the victim relied on the defendant's false pretense or representation; no reliance is shown when store employees are fully aware of acts later sought to be made the basis of a false pretense. State v. Young (Mo.App.), 672 S.W.2d 366.

(1984) One can be found guilty of stealing property to which he has legal title. State v. Smith (Mo.App.), 684 S.W.2d 576.

(1984) Owner of the stolen property need not be experienced in valuating property to express an opinion of its value. The owner's opinion of the value of the stolen property may be considered substantial evidence of its worth. State v. Reilly (Mo. banc), 674 S.W.2d 530.

(1986) This section does not apply where a debtor uses false information to get an extension on an outstanding debt. State v. Grainger, 721 S.W.2d 237 (Mo.App.).



Section 570.039 Cable television services, appropriation of — not stealing, when.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

570.039. Cable television services, appropriation of — not stealing, when. — A person who appropriates cable television service shall not be deemed to have stolen that service within the meaning of section 570.030, if a cable television company either:

(1) Provides unsolicited cable television service; or

(2) Fails to change or disconnect cable television service within ten days after receiving written notice to do so by the customer. The customer may deem such service to be a gift without any obligation to the cable television company from ten days after such written notice is received until the service is changed or disconnected.

(L. 2014 S.B. 491)

Effective 1-01-17



Section 570.053 Feigned blindness — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

570.053. Feigned blindness — penalty. — 1. A person commits the offense of feigned blindness if he or she simulates blindness or pretends to be a blind person with the purpose of obtaining something of value from another person by deceit.

2. The offense of feigned blindness is a class A misdemeanor.

(L. 1983 H.B. 703 § 1, A.L. 2014 S.B. 491)

Transferred 2014; formerly 578.075; Effective 1-01-17



Section 570.057 Stealing leased or rented property — evidence of intent to violate, when — law enforcement procedure — venue — penalties.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

570.057. Stealing leased or rented property — evidence of intent to violate, when — law enforcement procedure — venue — penalties. — 1. A person commits the offense of stealing leased or rented property if, with the intent to deprive the owner thereof, such person:

(1) Purposefully fails to return leased or rented personal property to the place and within the time specified in an agreement in writing providing for the leasing or renting of such personal property;

(2) Conceals or aids or abets the concealment of the property from the owner;

(3) Sells, encumbers, conveys, pawns, loans, abandons or gives away the leased or rented property or any part thereof, without the written consent of the lessor, or without informing the person to whom the property is transferred to that the property is subject to a lease;

(4) Returns the property to the lessor at the end of the lease term, plus any agreed upon extensions, but does not pay the lease charges agreed upon in the written instrument, with the intent to wrongfully deprive the lessor of the agreed upon charges.

2. The provisions of this section shall apply to all forms of leasing and rental agreements, including, but not limited to, contracts which provide the consumer options to buy the leased or rented personal property, lease-purchase agreements and rent-to-own contracts. For the purpose of determining if a violation of this section has occurred, leasing contracts which provide options to buy the merchandise are owned by the owner of the property until such time as the owner endorses the sale and transfer of ownership of the leased property to the lessee.

3. Evidence that a lessee used a false, fictitious, or not current name, address, or place of employment in obtaining the property or that a lessee fails or refuses to return the property or pay the lease charges to the lessor within seven days after written demand for the return has been sent by certified mail, return receipt requested, to the address the person set forth in the lease agreement, or in the absence of the address, to the person's last known place of residence, shall be evidence of intent to violate the provisions of this section, except that if a motor vehicle has not been returned within seventy-two hours after the expiration of the lease or rental agreement, such failure to return the motor vehicle shall be prima facie evidence of the intent of the crime of stealing leased or rented property. Where the leased or rented property is a motor vehicle, if the motor vehicle has not been returned within seventy-two hours after the expiration of the lease or rental agreement, the lessor may notify the local law enforcement agency of the failure of the lessee to return such motor vehicle, and the local law enforcement agency shall cause such motor vehicle to be put into any appropriate state and local computer system listing stolen motor vehicles. Any law enforcement officer which stops such a motor vehicle may seize the motor vehicle and notify the lessor that he may recover such motor vehicle after it is photographed and its vehicle identification number is recorded for evidentiary purposes. Where the leased or rented property is not a motor vehicle, if such property has not been returned within the seven-day period prescribed in this subsection, the owner of the property shall report the failure to return the property to the local law enforcement agency, and such law enforcement agency may within five days notify the person who leased or rented the property that such person is in violation of this section, and that failure to immediately return the property may subject such person to arrest for the violation.

4. This section shall not apply if such personal property is a vehicle and such return is made more difficult or expensive by a defect in such vehicle which renders such vehicle inoperable, if the lessee shall notify the lessor of the location of such vehicle and such defect before the expiration of the lease or rental agreement, or within ten days after proper notice.

5. Any person who has leased or rented personal property of another who destroys such property so as to avoid returning it to the owner commits the offense of property damage pursuant to section 569.100 or 569.120, in addition to being in violation of this section.

6. Venue shall lie in the county where the personal property was originally rented or leased.

7. The offense of stealing leased or rented property is a class A misdemeanor unless the property involved has a value of seven hundred fifty dollars or more, in which case stealing leased or rented property is a class D felony.

(L. 1981 H.B. 78 § 1, A.L. 1992 H.B. 958, A.L. 1993 S.B. 180, A.L. 2002 H.B. 1888, A.L. 2011 H.B. 111, A.L. 2014 S.B. 491)

Transferred 2014; formerly 578.150; Effective 1-01-17



Section 570.060 Lost property.

Effective 01 Jan 1979, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

570.060. Lost property. — 1. A person who appropriates lost property shall not be deemed to have stolen that property within the meaning of section 570.030 unless such property is found under circumstances which gave the finder knowledge of or means of inquiry as to the true owner.

2. The defendant shall have the burden of injecting the issue of lost property.

(L. 1977 S.B. 60)

Effective 1-01-79



Section 570.070 Claim of right.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

570.070. Claim of right. — 1. A person does not commit an offense under section 570.030 if, at the time of the appropriation, he or she:

(1) Acted in the honest belief that he had the right to do so; or

(2) Acted in the honest belief that the owner, if present, would have consented to the appropriation.

2. The defendant shall have the burden of injecting the issue of claim of right.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 570.085 Alteration or removal of item numbers with intent to deprive lawful owner — penalties.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

570.085. Alteration or removal of item numbers with intent to deprive lawful owner — penalties. — 1. A person commits the offense of alteration or removal of item numbers if he or she, with the purpose of depriving the owner of a lawful interest therein:

(1) Destroys, removes, covers, conceals, alters, defaces, or causes to be destroyed, removed, covered, concealed, altered, or defaced, the manufacturer's original serial number or other distinguishing owner-applied number or mark, on any item which bears a serial number attached by the manufacturer or distinguishing number or mark applied by the owner of the item, for any reason whatsoever;

(2) Sells, offers for sale, pawns or uses as security for a loan, any item on which the manufacturer's original serial number or other distinguishing owner-applied number or mark has been destroyed, removed, covered, concealed, altered, or defaced; or

(3) Buys, receives as security for a loan or in pawn, or in any manner receives or has in his possession any item on which the manufacturer's original serial number or other distinguishing owner-applied number or mark has been destroyed, removed, covered, concealed, altered, or defaced.

2. The offense of alteration or removal of item numbers is a class E felony if the value of the item or items in the aggregate is seven hundred fifty dollars or more; otherwise it is a class B misdemeanor.

(L. 1982 H.B. 1454, et al., A.L. 2002 H.B. 1888, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 570.087 (Transferred 2014; now 537.127)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 570.090 Forgery — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

570.090. Forgery — penalty. — 1. A person commits the offense of forgery if, with the purpose to defraud, the person:

(1) Makes, completes, alters or authenticates any writing so that it purports to have been made by another or at another time or place or in a numbered sequence other than was in fact the case or with different terms or by authority of one who did not give such authority; or

(2) Erases, obliterates or destroys any writing; or

(3) Makes or alters anything other than a writing, including receipts and universal product codes, so that it purports to have a genuineness, antiquity, rarity, ownership or authorship which it does not possess; or

(4) Uses as genuine, or possesses for the purpose of using as genuine, or transfers with the knowledge or belief that it will be used as genuine, any writing or other thing including receipts and universal product codes, which the person knows has been made or altered in the manner described in this section.

2. The offense of forgery is a class D felony.

(L. 1977 S.B. 60, A.L. 2002 H.B. 1888, A.L. 2014 S.B. 491)

Effective 1-01-17

(2013) Prosecution for forgery based on defendant's signature on employment application containing false Social Security number is not preempted by federal immigration law. State v. Diaz-Rey, 397 S.W.3d 5 (Mo.App.E.D.).



Section 570.100 Possession of a forging instrumentality — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

570.100. Possession of a forging instrumentality — penalty. — 1. A person commits the offense of possession of a forging instrumentality if, with the purpose of committing forgery, he or she makes, causes to be made or possesses any plate, mold, instrument or device for making or altering any writing or anything other than a writing.

2. The offense of possession of a forging instrumentality is a class D felony.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 570.103 Crime of counterfeiting, definitions — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

570.103. Crime of counterfeiting, definitions — penalty. — 1. As used in this section and section 570.105, the following words mean:

(1) "Counterfeit mark", any unauthorized reproduction or copy of intellectual property or intellectual property affixed to any item knowingly sold, offered for sale, manufactured, or distributed, or identifying services offered or rendered, without the authority of the owner of the intellectual property;

(2) "Intellectual property", any trademark, service mark, trade name, label, term, device, design, or word adopted or used by a person to identify such person's goods or services;

(3) "Retail value", the counterfeiter's regular selling price for the item or service bearing or identified by the counterfeit mark. In the case of items bearing a counterfeit mark which are components of a finished product, the retail value shall be the counterfeiter's regular selling price of the finished product on or in which the component would be utilized.

2. A person commits the offense of counterfeiting if he or she willfully manufactures, uses, displays, advertises, distributes, offers for sale, sells, or possesses for the purpose of selling or distributing any item, or services, bearing or identified by a counterfeit mark. A person having possession, custody or control of more than twenty-five items bearing a counterfeit mark shall be presumed to possess said items for the purpose of selling or distributing.

3. The offense of counterfeiting is a class A misdemeanor, except as provided in subsections 4 and 5 of this section.

4. The offense of counterfeiting is a class E felony if:

(1) The defendant has previously been convicted under this section; or

(2) The violation involves more than one hundred but fewer than one thousand items bearing a counterfeit mark or the total retail value of all items bearing, or services identified by, a counterfeit mark is seven hundred fifty dollars or more.

5. The offense of counterfeiting is a class D felony if:

(1) The defendant has been previously convicted of two or more offenses under this section;

(2) The violation involves the manufacture or production of items bearing counterfeit marks; or

(3) The violation involves one thousand or more items bearing a counterfeit mark or the total retail value of all items bearing, or services identified by, a counterfeit mark is twenty-five thousand dollars or more.

6. For purposes of this section, the quantity or retail value of items or services shall include the aggregate quantity or retail value of all items bearing, or services identified by, every counterfeit mark the defendant manufactures, uses, displays, advertises, distributes, offers for sale, sells or possesses.

7. The remedies provided for herein shall be cumulative to the other civil remedies provided by law.

8. Any state or federal certificate of registration of any intellectual property shall be prima facie evidence of the facts stated therein.

(L. 1998 H.B. 1779, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 570.105 Seizure and forfeiture of counterfeit property.

Effective 28 Aug 1998

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

570.105. Seizure and forfeiture of counterfeit property. — 1. Any items bearing a counterfeit mark, and all personal property, including but not limited to, any items, objects, tools, machines, equipment, instrumentalities or vehicles of any kind, employed or used in connection with a violation of section 570.103 or this section shall be seized by any law enforcement officer. All seized personal property shall be forfeited in accordance with section 513.600, et seq.

2. Upon the request of the intellectual property owner, all seized items bearing a counterfeit mark shall be released to the intellectual property owner for destruction or disposition. If the intellectual property owner does not request release of seized items bearing a counterfeit mark, such items shall be destroyed unless the intellectual property owner consents to another disposition.

(L. 1998 H.B. 1779)



Section 570.110 Issuing a false instrument or certificate — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

570.110. Issuing a false instrument or certificate — penalty. — 1. A person commits the offense of issuing a false instrument or certificate when, being authorized by law to take proof or acknowledgment of any instrument which by law may be recorded, or being authorized by law to make or issue official certificates or other official written instruments, he or she issues such an instrument or certificate, or makes the same with the purpose that it be issued, knowing:

(1) That it contains a false statement or false information; or

(2) That it is wholly or partly blank.

2. The offense of issuing a false instrument or certificate is a class A misdemeanor.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17

(1996) “Issue” means to deliver from authority and does not require public distribution or circulation. State v. Moriarty, 914 S.W.2d 416 (Mo.App.W.D.).



Section 570.120 Crime of passing bad checks, penalty — actual notice given, when — administrative handling costs, amount, deposit in fund — use of fund — additional costs, amount — payroll checks, action, when — service charge may be collected — return of bad check to depositor by financial institution must be on condition that issuer is identifiable.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

570.120. Crime of passing bad checks, penalty — actual notice given, when — administrative handling costs, amount, deposit in fund — use of fund — additional costs, amount — payroll checks, action, when — service charge may be collected — return of bad check to depositor by financial institution must be on condition that issuer is identifiable. — 1. A person commits the offense of passing a bad check when he or she:

(1) With the purpose to defraud, makes, issues or passes a check or other similar sight order or any other form of presentment involving the transmission of account information for the payment of money, knowing that it will not be paid by the drawee, or that there is no such drawee; or

(2) Makes, issues, or passes a check or other similar sight order or any other form of presentment involving the transmission of account information for the payment of money, knowing that there are insufficient funds in or on deposit with that account for the payment of such check, sight order, or other form of presentment involving the transmission of account information in full and all other checks, sight orders, or other forms of presentment involving the transmission of account information upon such funds then outstanding, or that there is no such account or no drawee and fails to pay the check or sight order or other form of presentment involving the transmission of account information within ten days after receiving actual notice in writing that it has not been paid because of insufficient funds or credit with the drawee or because there is no such drawee.

2. As used in subdivision (2) of subsection 1 of this section, "actual notice in writing" means notice of the nonpayment which is actually received by the defendant. Such notice may include the service of summons or warrant upon the defendant for the initiation of the prosecution of the check or checks which are the subject matter of the prosecution if the summons or warrant contains information of the ten-day period during which the instrument may be paid and that payment of the instrument within such ten-day period will result in dismissal of the charges. The requirement of notice shall also be satisfied for written communications which are tendered to the defendant and which the defendant refuses to accept.

3. The face amounts of any bad checks passed pursuant to one course of conduct within any ten-day period may be aggregated in determining the grade of the offense.

4. The offense of passing bad checks is a class A misdemeanor, unless:

(1) The face amount of the check or sight order or the aggregated amounts is seven hundred fifty dollars or more; or

(2) The issuer had no account with the drawee or if there was no such drawee at the time the check or order was issued,

­­

­

5. In addition to all other costs and fees allowed by law, each prosecuting attorney or circuit attorney who takes any action pursuant to the provisions of this section shall collect from the issuer in such action an administrative handling cost. The cost shall be twenty-five dollars for checks of less than one hundred dollars, and fifty dollars for checks of one hundred dollars but less than two hundred fifty dollars. For checks of two hundred fifty dollars or more an additional fee of ten percent of the face amount shall be assessed, with a maximum fee for administrative handling costs not to exceed seventy-five dollars total. Notwithstanding the provisions of sections 50.525 to 50.745, the costs provided for in this subsection shall be deposited by the county treasurer into the administrative handling cost fund, established under section 559.100. Notwithstanding any law to the contrary, in addition to the administrative handling cost, the prosecuting attorney or circuit attorney shall collect an additional cost of five dollars per check for deposit to the Missouri office of prosecution services fund established in subsection 2 of section 56.765. All moneys collected pursuant to this section which are payable to the Missouri office of prosecution services fund shall be transmitted at least monthly by the county treasurer to the director of revenue who shall deposit the amount collected pursuant to the credit of the Missouri office of prosecution services fund under the procedure established pursuant to subsection 2 of section 56.765.

6. Notwithstanding any other provision of law to the contrary:

(1) In addition to the administrative handling costs provided for in subsection 5 of this section, the prosecuting attorney or circuit attorney may collect from the issuer, in addition to the face amount of the check, a reasonable service charge, which along with the face amount of the check, shall be turned over to the party to whom the bad check was issued;

(2) If a check that is dishonored or returned unpaid by a financial institution is not referred to the prosecuting attorney or circuit attorney for any action pursuant to the provisions of this section, the party to whom the check was issued, or his or her agent or assignee, or a holder, may collect from the issuer, in addition to the face amount of the check, a reasonable service charge, not to exceed twenty-five dollars, plus an amount equal to the actual charge by the depository institution for the return of each unpaid or dishonored instrument.

7. When any financial institution returns a dishonored check to the person who deposited such check, it shall be in substantially the same physical condition as when deposited, or in such condition as to provide the person who deposited the check the information required to identify the person who wrote the check.

(L. 1977 S.B. 60, A.L. 1989 S.B. 310, A.L. 1992 S.B. 705, A.L. 1993 S.B. 180, A.L. 2001 H.B. 80, A.L. 2002 H.B. 1888, A.L. 2005 H.B. 353, A.L. 2013 H.B. 215, A.L. 2014 S.B. 491)

Effective 1-01-17

CROSS REFERENCE:

Taxes paid with bad checks, penalty, 139.235



Section 570.123 (Transferred 2014; now 537.123)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 570.125 Fraudulently stopping payment on an instrument — penalties.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

570.125. Fraudulently stopping payment on an instrument — penalties. — 1. A person commits the offense of fraudulently stopping payment of an instrument if he or she, with the purpose to defraud, stops payment on a check, draft, or debit device used in payment for the receipt of goods or services.

2. The offense of fraudulently stopping payment of an instrument is a class A misdemeanor, unless the face amount of the check or draft is seven hundred fifty dollars or more or, if the stopping of payment of more than one check or draft is involved in the same course of conduct, the aggregate amount is seven hundred fifty dollars or more, in which case the offense is a class E felony.

3. It shall be prima facie evidence of a violation of this section if a person stops payment on a check, draft, or debit device and fails to make good the check, draft, or debit device transaction, or fails to return or make and comply with reasonable arrangements to return the property for which the check, draft, or debit device was used in the same or substantially the same condition as when received within ten days after notice in writing from the payee that the check, draft, or debit device transaction has not been paid because of a stop payment order by the issuer to the drawee.

4. "Notice in writing" means notice deposited as certified or registered mail in the United States mail and addressed to the issuer at his address as it appears on the dishonored check, draft, or debit device transaction or to his last known address. The notice shall contain a statement that failure to make good the check, draft, or debit device transaction within ten days of receipt of the notice may subject the issuer to criminal prosecution.

(L. 1983 S.B. 75, A.L. 1985 S.B. 264, A.L. 2002 H.B. 1888, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 570.130 Fraudulent use of a credit device or debit device — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

570.130. Fraudulent use of a credit device or debit device — penalty. — 1. A person commits the offense of fraudulent use of a credit device or debit device if he or she uses a credit device or debit device for the purpose of obtaining services or property, knowing that:

(1) The device is stolen, fictitious or forged; or

(2) The device has been revoked or cancelled; or

(3) For any other reason his or her use of the device is unauthorized; or

(4) Uses a credit device or debit device for the purpose of paying property taxes and knowingly cancels such charges or payment without just cause. It shall be prima facie evidence of a violation of this section if a person cancels such charges or payment after obtaining a property tax receipt to obtain license tags from the Missouri department of revenue.

2. The offense of fraudulent use of a credit device or debit device is a class A misdemeanor unless the value of the property tax or the value of the property or services obtained or sought to be obtained within any thirty-day period is seven hundred fifty dollars or more, in which case fraudulent use of a credit device or debit device is a class E felony.

(L. 1977 S.B. 60, A.L. 1999 S.B. 328, et al., A.L. 2002 H.B. 1888 merged with S.B. 895, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 570.135 Fraudulent procurement of a credit or debit card — penalty — limitation of liability.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

570.135. Fraudulent procurement of a credit or debit card — penalty — limitation of liability. — 1. A person commits the offense of fraudulent procurement of a credit or debit device if he or she:

(1) Knowingly makes or causes to be made, directly or indirectly, a false statement regarding another person for the purpose of fraudulently procuring the issuance of a credit or debit device;

(2) Knowingly obtains a means of identification of another person without the authorization of that person and uses that means of identification fraudulently to obtain, or attempt to obtain, credit, goods or services in the name of the other person without the consent of that person; or

(3) Knowingly possesses a fraudulently obtained credit or debit device.

2. The offense of fraudulent procurement of a credit or debit device is a class A misdemeanor.

3. Notwithstanding any other provision of this section, no corporation, proprietorship, partnership, limited liability company, limited liability partnership or other business entity shall be criminally liable under this section for accepting applications for credit or debit devices or for the use of a credit or debit device in any transaction, absent clear and convincing evidence that such business entity conspired with or was a part of the fraudulent procuring of the issuance of a credit or debit device.

(L. 1999 S.B. 386 § 2, A.L. 2014 S.B. 491, A.L. 2016 S.B. 624)

Effective 1-01-2017



Section 570.140 Deceptive business practice — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

570.140. Deceptive business practice — penalty. — 1. A person commits the offense of deceptive business practice if in the course of engaging in a business, occupation or profession, he or she recklessly:

(1) Uses or possesses for use a false weight or measure, or any other device for falsely determining or recording any quality or quantity;

(2) Sells, offers, displays for sale, or delivers less than the represented quantity of any commodity or service;

(3) Takes or attempts to take more than the represented quantity of any commodity or service when as buyer he or she furnishes the weight or measure;

(4) Sells, offers, or exposes for sale adulterated or mislabeled commodities;

(5) Makes a false or misleading written statement for the purpose of obtaining property or credit;

(6) Promotes the sale of property or services by a false or misleading statement in any advertisement; or

(7) Advertises in any manner the sale of property or services with the purpose not to sell or provide the property or services:

(a) At the price which he or she offered them;

(b) In a quantity sufficient to meet the reasonably expected public demand, unless the quantity is specifically stated in the advertisement; or

(c) At all.

2. The offense of deceptive business practice is a class A misdemeanor.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 570.145 Financial exploitation of the elderly person or person with a disability — penalties — certain defense prohibited, additional violation, restitution.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

570.145. Financial exploitation of the elderly person or person with a disability — penalties — certain defense prohibited, additional violation, restitution. — 1. A person commits the offense of financial exploitation of an elderly person or a person with a disability if such person knowingly obtains control over the property of the elderly person or person with a disability with the intent to permanently deprive the person of the use, benefit or possession of his or her property thereby benefitting the offender or detrimentally affecting the elderly person or person with a disability by:

(1) Deceit;

(2) Coercion;

(3) Creating or confirming another person's impression which is false and which the offender does not believe to be true;

(4) Failing to correct a false impression which the offender previously has created or confirmed;

(5) Preventing another person from acquiring information pertinent to the disposition of the property involved;

(6) Selling or otherwise transferring or encumbering property, failing to disclose a lien, adverse claim or other legal impediment to the enjoyment of the property, whether such impediment is or is not valid, or is or is not a matter of official record;

(7) Promising performance which the offender does not intend to perform or knows will not be performed. Failure to perform standing alone is not sufficient evidence to prove that the offender did not intend to perform; or

(8) Undue influence, which means the use of influence by someone who exercises authority over an elderly person or person with a disability in order to take unfair advantage of that person's vulnerable state of mind, neediness, pain, or agony. Undue influence includes, but is not limited to, the improper or fraudulent use of a power of attorney, guardianship, conservatorship, or other fiduciary authority.

2. The offense of financial exploitation of an elderly person or person with a disability is a class A misdemeanor unless:

(1) The value of the property is fifty dollars or more, in which case it is a class E felony;

(2) The value of the property is seven hundred fifty dollars or more, in which case it is a class D felony;

(3) The value of the property is five thousand dollars or more, in which case it is a class C felony;

(4) The value of the property is twenty-five thousand dollars or more, in which case it is a class B felony; or

(5) The value of the property is seventy-five thousand dollars or more, in which case it is a class A felony.

3. Nothing in this section shall be construed to limit the remedies available to the victim pursuant to any state law relating to domestic violence.

4. Nothing in this section shall be construed to impose criminal liability on a person who has made a good faith effort to assist the elderly person or person with a disability in the management of his or her property, but through no fault of his or her own has been unable to provide such assistance.

5. Nothing in this section shall limit the ability to engage in bona fide estate planning, to transfer property and to otherwise seek to reduce estate and inheritance taxes; provided that such actions do not adversely impact the standard of living to which the elderly person or person with a disability has become accustomed at the time of such actions.

6. It shall not be a defense to financial exploitation of an elderly person or person with a disability that the accused reasonably believed that the victim was not an elderly person or person with a disability.

7. (1) It shall be unlawful in violation of this section for any person receiving or in the possession of funds of a Medicaid-eligible elderly person or person with a disability residing in a facility licensed under chapter 198 to fail to remit to the facility in which the Medicaid-eligible person resides all money owing the facility resident from any source, including, but not limited to, Social Security, railroad retirement, or payments from any other source disclosed as resident income contained in the records of the department of social services, family support division or its successor. The department of social services, family support division or its successor is authorized to release information from its records containing the resident's income or assets to any prosecuting or circuit attorney in the state of Missouri for purposes of investigating or prosecuting any suspected violation of this section.

(2) The prosecuting or circuit attorney of any county containing a facility licensed under chapter 198, who successfully prosecutes a violation of the provisions of this subsection, may request the circuit court of the county in which the offender admits to or is found guilty of a violation, as a condition of sentence and/or probation, to order restitution of all amounts unlawfully withheld from a facility in his or her county. Any order of restitution entered by the court or by agreement shall provide that ten percent of any restitution installment or payment paid by or on behalf of the defendant or defendants shall be paid to the prosecuting or circuit attorney of the county successfully prosecuting the violation to compensate for the cost of prosecution with the remaining amount to be paid to the facility.

(L. 2000 H.B. 1386 & 1086, A.L. 2003 S.B. 556 & 311, A.L. 2005 H.B. 353, A.L. 2012 S.B. 689, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 570.150 Commercial bribery — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

570.150. Commercial bribery — penalty. — 1. A person commits the offense of commercial bribery if he or she:

(1) Solicits, accepts or agrees to accept any benefit as consideration for knowingly violating or agreeing to violate a duty of fidelity, which he or she is subject to as:

(a) An agent or employee of another;

(b) A trustee, guardian or other fiduciary;

(c) A lawyer, physician, accountant, appraiser or other professional adviser or informant;

(d) An officer, director, partner, manager or other participant in the direction of the affairs of an incorporated or unincorporated association; or

(e) An arbitrator or other purportedly disinterested adjudicator or referee;

(2) As a person who holds himself or herself out to the public as being engaged in the business of making disinterested selection, appraisal or criticism of commodities or services, solicits, accepts or agrees to accept any benefit to influence his or her selection, appraisal or criticism;

(3) Confers or offers or agrees to confer any benefit the acceptance of which would be criminal under subdivisions (1) and (2) of this section.

2. The offense of commercial bribery is a class A misdemeanor.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 570.180 Defrauding secured creditors — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

570.180. Defrauding secured creditors — penalty. — 1. A person commits the offense of defrauding secured creditors if he or she destroys, removes, conceals, encumbers, transfers or otherwise deals with property subject to a security interest with purpose to defraud the holder of the security interest.

2. The offense of defrauding secured creditors is a class A misdemeanor unless the amount remaining to be paid on the secured debt, including interest, is seven hundred fifty dollars or more, in which case defrauding secured creditors is a class E felony.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 570.210 Library theft, guilty of stealing.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

570.210. Library theft, guilty of stealing. — 1. Any person who:

(1) Knowingly removes any library material from the premises of a library without authorization;

(2) Borrows or attempts to borrow any library material from a library by the unauthorized use of a library card;

(3) Borrows library materials from any library pursuant to an agreement or procedure established by the library which requires the return of such library material and fails to return the library material to the library; or

(4) Knowingly writes on, injures, defaces, tears, cuts, mutilates, or destroys a book, document, or other library material belonging to, on loan to, or otherwise in the custody of a library;

­­

­

2. It shall be prima facie evidence of the person's purpose to deprive the library of the library materials if, within ten days after notice in writing deposited as certified mail from the library demanding the return of such library material, such person without good cause shown fails to return the library material. A person is presumed to have received the notice required by this subsection if the library mails such notice to the last address provided to the library by such person. Payment to the library, in an amount equal to the cost of replacement of an item of no historical significance shall be considered returning the item for purposes of this subsection.

(L. 1986 S.B. 450, A.L. 2002 H.B. 1888, A.L. 2004 S.B. 1211, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 570.217 Misapplication of funds of a financial institution — penalties.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

570.217. Misapplication of funds of a financial institution — penalties. — 1. A person commits the offense of misapplication of funds of a financial institution if, being an officer, director, agent, or employee of, or connected in any capacity with, any financial institution, he or she embezzles, appropriates, or purposely misapplies any of the money, funds, or credits of such financial institution or any moneys, funds, assets, or securities entrusted to the custody or care of such financial institution, or to the custody or care of any such agent, officer, director, employee, or receiver.

2. The offense of misapplication of funds of a financial institution is a class E felony, unless the amount embezzled, appropriated, or misapplied is seven hundred fifty dollars or more, in which case it is a class D felony.

(L. 1985 H.B. 408 § 570.195, A.L. 1991 H.B. 206, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 570.219 False entries in the records of a financial institution with intent to defraud — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

570.219. False entries in the records of a financial institution with intent to defraud — penalty. — 1. A person commits the offense of making false entries in the records of a financial institution if he or she makes any false entry in any book, report, or statement of a financial institution with intent to injure or defraud such financial institution, or any other entity, or with intent to deceive any officer or director of a financial institution or any agent or examiner appointed to examine the affairs of such financial institution.

2. The offense of making false entries in the records of a financial institution is a class D felony.

(L. 1985 H.B. 408 § 570.200, A.L. 1991 H.B. 206, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 570.220 Check kiting — collected funds defined — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

570.220. Check kiting — collected funds defined — penalty. — 1. A person commits the offense of check kiting if he or she, with intent to defraud, obtains money from a financial institution by drawing a check against an account in which there is not sufficient collected funds to pay the check and, he or she purports to cover that check by depositing in such account another check drawn against insufficient collected funds.

2. For purposes of this section, the term "collected funds" means that portion of a deposit account representing checks and other credits as to which the depositary has directly and affirmatively verified that final payment has been made or, in the alternative, with respect to checks as to which at least ten business days have elapsed, without return of the checks, since presentation for payment.

3. The offense of check kiting is a class E felony.

(L. 1985 H.B. 408 § 570.210, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 570.222 (Transferred 2014; now 595.232)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 570.223 Identity theft — penalty — restitution — other civil remedies available — exempted activities.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

570.223. Identity theft — penalty — restitution — other civil remedies available — exempted activities. — 1. A person commits the offense of identity theft if he or she knowingly and with the intent to deceive or defraud obtains, possesses, transfers, uses, or attempts to obtain, transfer or use, one or more means of identification not lawfully issued for his or her use.

2. The offense of identity theft is a class B misdemeanor unless the identity theft results in the theft or appropriation of credit, money, goods, services, or other property:

(1) Not exceeding seven hundred fifty dollars in value, in which case it is a class A misdemeanor;

(2) Exceeding seven hundred fifty dollars and not exceeding twenty-five thousand dollars in value, in which case it is a class D felony;

(3) Exceeding twenty-five thousand dollars and not exceeding seventy-five thousand dollars in value, in which case it is a class C felony;

(4) Exceeding seventy-five thousand dollars in value, in which case it is a class B felony.

3. In addition to the provisions of subsection 2 of this section, the court may order that the defendant make restitution to any victim of the offense. Restitution may include payment for any costs, including attorney fees, incurred by the victim:

(1) In clearing the credit history or credit rating of the victim; and

(2) In connection with any civil or administrative proceeding to satisfy any debt, lien, or other obligation of the victim arising from the actions of the defendant.

4. In addition to the criminal penalties in subsections 2 and 3 of this section, any person who commits an act made unlawful by subsection 1 of this section shall be liable to the person to whom the identifying information belonged for civil damages of up to five thousand dollars for each incident, or three times the amount of actual damages, whichever amount is greater. A person damaged as set forth in subsection 1 of this section may also institute a civil action to enjoin and restrain future acts that would constitute a violation of subsection 1 of this section. The court, in an action brought under this subsection, may award reasonable attorneys' fees to the plaintiff.

5. If the identifying information of a deceased person is used in a manner made unlawful by subsection 1 of this section, the deceased person's estate shall have the right to recover damages pursuant to subsection 4 of this section.

6. Civil actions under this section must be brought within five years from the date on which the identity of the wrongdoer was discovered or reasonably should have been discovered.

7. Civil action pursuant to this section does not depend on whether a criminal prosecution has been or will be instituted for the acts that are the subject of the civil action. The rights and remedies provided by this section are in addition to any other rights and remedies provided by law.

8. This section and section 570.224 shall not apply to the following activities:

(1) A person obtains the identity of another person to misrepresent his or her age for the sole purpose of obtaining alcoholic beverages, tobacco, going to a gaming establishment, or another privilege denied to minors;

(2) A person obtains means of identification or information in the course of a bona fide consumer or commercial transaction;

(3) A person exercises, in good faith, a security interest or right of offset by a creditor or financial institution;

(4) A person complies, in good faith, with any warrant, court order, levy, garnishment, attachment, or other judicial or administrative order, decree, or directive, when any party is required to do so;

(5) A person is otherwise authorized by law to engage in the conduct that is the subject of the prosecution.

9. Notwithstanding the provisions of subdivision (1) or (2) of subsection 2 of this section, every person who has previously been found guilty of identity theft or attempted identity theft, and who subsequently is found guilty of identity theft or attempted identity theft of credit, money, goods, services, or other property not exceeding seven hundred fifty dollars in value is guilty of a class E felony and shall be punished accordingly.

10. If credit, property, or services are obtained by two or more acts from the same person or location, or from different persons by two or more acts which occur in approximately the same location or time period so that the identity thefts are attributable to a single scheme, plan, or conspiracy, the acts may be considered as a single identity theft and the value may be the total value of all credit, property, and services involved.

(L. 1999 S.B. 328, et al., A.L. 2004 H.B. 916, A.L. 2004 H.B. 959, A.L. 2005 H.B. 353 merged with S.B. 402, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 570.224 Trafficking in stolen identities — possession of documents, exemptions — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

570.224. Trafficking in stolen identities — possession of documents, exemptions — penalty. — 1. A person commits the offense of trafficking in stolen identities if he or she, for the purpose of committing identity theft, manufactures, sells, transfers, or possesses with intent to sell or transfer means of identification.

2. Possession of five or more means of identification of the same person or possession of means of identification of five or more separate persons shall be evidence that the identities are possessed with intent to manufacture, sell, or transfer means of identification for the purpose of committing identity theft. In determining possession of five or more means of identification of the same person, or possession of means of identification of five or more separate persons for the purposes of evidence pursuant to this subsection, the following do not apply:

(1) The possession of his or her own identification documents;

(2) The possession of the identification documents of a person who has consented to the person at issue possessing his or her identification documents.

3. The offense of trafficking in stolen identities is a class B felony.

(L. 2004 H.B. 916, A.L. 2004 H.B. 959, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 570.225 Misappropriation of intellectual property — penalty — definitions.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

570.225. Misappropriation of intellectual property — penalty — definitions. — 1. A person commits the offense of misappropriation of intellectual property if he or she, without the consent of the owner:

(1) Copies any sounds recorded on any medium now known or later developed on which sounds are recorded, with the purpose to sell or cause to be sold for profit or used to promote the sale of any article on which sounds are transferred, except that this section shall only apply to sound recordings initially fixed prior to February 15, 1972;

(2) Records sounds or images of any performance whether live before an audience or transmitted by wire or through the air by radio or television, with the intent to sell the performance or cause it to be sold for profit;

(3) Offers for sale, sells, or processes for such purposes any article that has been produced in violation of subdivision (1) or (2) of subsection 1 of this section, knowing, or having reasonable grounds to know, that the sounds or images thereon have been so copied or recorded without the consent of the owner; or

(4) Advertises, rents, sells, offers for rental or sale, or possesses for such purposes any medium now known or later developed on which sounds or images are recorded if the article's label, cover, box or jacket does not contain in clearly readable print the name and address of the manufacturer.

2. This section shall not apply to:

(1) Any radio or television broadcaster who transfers any such sounds as part of, or in connection with, a radio or television broadcast transmission or for archival preservation;

(2) Any person transferring any such sounds at home for his or her personal use without any compensation being derived by such person or any other person from such transfer; or

(3) Any cable television company that transfers any such sounds as part of its regular cable television service.

3. The offense of misappropriation of intellectual property is a class A misdemeanor unless:

(1) One hundred or more articles were involved; or

(2) A person is found guilty of violating this section, and that person has previously been found guilty of a violation of this section;

­­

­

4. As used in this section, the following terms mean:

(1) "Audiovisual works", works that consist of a series of related images which are intrinsically intended to be shown by the use of machines, electronic equipment or other devices, now known or later developed, together with accompanying sounds, if any;

(2) "Manufacturer", the person who transfers or causes to be transferred any sounds or images to the particular article, medium, recording or other physical embodiment of such sounds or images then in issue;

(3) "Motion pictures", audiovisual works consisting of a series of related images which, when shown in succession, impart an impression of motion, together with accompanying sounds, if any;

(4) "Owner", the person who owns the sounds of any performance not yet fixed in a medium of expression, or the original fixation of sounds embodied in the master device or medium now known or later developed for the use of reproducing sounds, or other articles or media upon which sound is or may be recorded, and from which the copied recorded sounds are directly or indirectly derived;

(5) "Person", any natural person, corporation or other business entity.

(L. 1977 S.B. 92 § 1, A.L. 1993 S.B. 180, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 570.300 Facilitating the theft of cable television service — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

570.300. Facilitating the theft of cable television service — penalty. — 1. A person commits the offense of facilitating the theft of cable television service if he or she knowingly sells, uses, manufactures, rents, or offers for sale, rental, or use any device, plan, or kit designed and intended to obtain cable television without paying all lawful compensation to the operator of such service.

2. The offense of facilitating theft of cable television service is a class D felony.

3. Nothing in this section shall be construed to render unlawful or prohibit an individual or other legal entity from owning or operating a video cassette recorder or devices commonly known as a satellite receiving dish for the purpose of receiving and utilizing satellite-relayed television signals for his or her own use.

(L. 1986 S.B. 450 § 18, A.L. 2002 H.B. 1888, A.L. 2005 H.B. 353, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 570.302 Operating an audiovisual recording device in a motion picture theater — definitions — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

570.302. Operating an audiovisual recording device in a motion picture theater — definitions — penalty. — 1. A person commits the offense of operating an audiovisual recording device in a motion picture theater if he or she, while a motion picture is being exhibited, knowingly operates an audiovisual recording function of a device in a motion picture theater without the consent of the owner or lessee of the motion picture theater.

2. As used in this section, the term "audiovisual recording function" means the capability of a device to record or transmit a motion picture or any part thereof by means of any technology now known or later developed.

3. As used in this section, the term "motion picture theater" means a movie theater, screening room, or other venue that is being utilized primarily for the exhibition of a motion picture at the time of the offense, but excluding the lobby, entrance, or other areas of the building where a motion picture cannot be viewed.

4. The provisions of this section shall not prevent any lawfully authorized investigative, law enforcement protective, or intelligence-gathering employee or agent, of the state or federal government, from operating any audiovisual recording device in any facility where a motion picture is being exhibited, as part of lawfully authorized investigative, protective, law enforcement, or intelligence-gathering activities. The owner or lessee of a facility where a motion picture is being exhibited, or the authorized agent or employee of such owner or lessee, who alerts law enforcement authorities of an alleged violation of this section shall not be liable in any civil action arising out of measures taken by such owner, lessee, agent, or employee in the course of subsequently detaining a person that the owner, lessee, agent, or employee in good faith believed to have violated this section while awaiting the arrival of law enforcement authorities, unless the plaintiff can show by clear and convincing evidence that such measures were unreasonable or the period of detention was unreasonably long.

5. The offense of operating an audiovisual recording device in a motion picture theater is a class A misdemeanor, unless the person has previously been found guilty of violating the provisions of this section, in which case it is a class E felony.

(L. 2005 H.B. 353, A.L. 2014 S.B. 491)

Transferred 2014; formerly 578.500; Effective 1-01-17



Section 570.310 Mortgage fraud — penalty — venue.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

570.310. Mortgage fraud — penalty — venue. — 1. A person commits the offense of mortgage fraud if he or she, in connection with the application for or procurement of a loan secured by real estate, willfully:

(1) Employs a device, scheme, or artifice to defraud;

(2) Makes an untrue statement of a material fact or omits to state a material fact necessary in order to make the statement made, in the light of the circumstances under which it is made, not misleading;

(3) Receives any portion of the purchase, sale, or loan proceeds, or any other consideration paid or generated in connection with a real estate closing that such person knew involved a violation of this section; or

(4) Influences, through extortion or bribery, the development, reporting, result, or review of a real estate appraisal, except that this subsection does not prohibit a mortgage lender, mortgage broker, mortgage banker, real estate licensee, or other person from asking the appraiser to do one or more of the following:

(a) Consider additional property information;

(b) Provide further detail, substantiation, or explanation for the appraiser's value conclusion; or

(c) Correct errors in the appraisal report in compliance with the Uniform Standards of Professional Appraisal Practice.

2. The offense of mortgage fraud is a class D felony.

3. Each transaction in violation of this section shall constitute a separate offense.

4. Venue over any dispute relating to mortgage fraud or a conspiracy or endeavor to engage in or participate in a pattern of mortgage fraud shall be:

(1) In the county in which the real estate is located;

(2) In the county in which any act was performed in furtherance of mortgage fraud;

(3) In any county in which any person alleged to have violated this section had control or possession of any proceeds from mortgage fraud;

(4) In any county in which a related real estate closing occurred; or

(5) In any county in which any document related to a mortgage fraud is filed with the recorder of deeds.

5. The punishment imposed under this section shall be in addition to any punishment provided by law for the offense.

(L. 2008 H.B. 2188, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 570.350 Misuse of military medals, penalty — misrepresentation of awarding of military medals, penalty — fraudulent use of the title of veteran, penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

570.350. Misuse of military medals, penalty — misrepresentation of awarding of military medals, penalty — fraudulent use of the title of veteran, penalty. — 1. This section shall be known and may be cited as the "Stolen Valor Act of 2007".

2. Any person who, with the intent to misrepresent himself or herself as a veteran or medal recipient, knowingly wears, purchases, attempts to purchase, solicits for purchase, mails, ships, imports, exports, produces blank certificates of receipt for, manufactures, sells, attempts to sell, advertises for sale, trades, barters, or exchanges for anything of value any decoration or medal authorized under chapter 41, or by the Congress for the Armed Forces of the United States, or any of the service medals or badges awarded to the members of such forces, or the ribbon, button, or rosette of any such badge, decoration, or medal, or any colorable imitation thereof, except when authorized under regulations promulgated under law, is guilty of a class A misdemeanor. Any second or subsequent violation of this subsection is a class E felony.

3. Any person who misrepresents himself or herself, verbally or in writing, to have been awarded any decoration or medal authorized under chapter 41, or by Congress for the Armed Forces of the United States, any of the service medals or badges awarded to the members of such forces, the ribbon, button, or rosette of any such badge, decoration, or medal, or any colorable imitation of such item is guilty of a class A misdemeanor. Any second or subsequent violation of this subsection is a class E felony.

4. Any person who fraudulently uses the title of "veteran", as defined by the United States Department of Veterans Affairs or its successor agency, in order to obtain personal benefit, monetary or otherwise, and such person does not have verifiable proof of his or her status as a veteran is guilty of a class A misdemeanor. Any second or subsequent violation of this subsection is a class E felony.

5. If a decoration or medal involved in an offense described in subsections 2 to 4 of this section is a distinguished-service cross awarded under Section 3742 of Title 10 of the United States Code, a Navy Cross awarded under Section 6242 of Title 10 of the United States Code, an Air Force Cross awarded under Section 8742 of Section 10 of the United States Code, a Silver Star awarded under Section 3742, 6244, or 8746 of Title 10 of the United States Code, a Purple Heart awarded under Section 1129 of Title 10 of the United States Code, or any replacement or duplicate medal for such medal as authorized by law, in lieu of the penalty provided in subsection 2, 3, or 4 of this section, the offender is guilty of a class E felony.

6. If a decoration or medal involved in an offense described in subsections 2 to 4 of this section is the Medal of Honor awarded under Section 1560 of Title 38 of the United States Code, the offender is guilty of a class D felony.

(L. 2007 H.B. 654 & 938, A.L. 2014 S.B. 491)

Transferred 2014; formerly 578.510; Effective 1-01-17



Section 570.375 Fraud or deception in obtaining an instruction permit, driver's license, or nondriver's license — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

570.375. Fraud or deception in obtaining an instruction permit, driver's license, or nondriver's license — penalty. — 1. A person commits the offense of fraud or deception in obtaining an instruction permit, driver's license, or nondriver's license if he or she:

(1) Knowingly or in reckless disregard of the truth, assists any person in committing fraud or deception during the examination process for an instruction permit, driver's license, or nondriver's license;

(2) Knowingly or in reckless disregard of the truth, assists any person in applying for an instruction permit, driver's license, or nondriver's license that contains or is substantiated with false or fraudulent information or documentation;

(3) Knowingly or in reckless disregard of the truth, assists any person in concealing a material fact or otherwise committing a fraud in an application for an instruction permit, driver's license, or nondriver's license; or

(4) Engages in any conspiracy to commit any of the preceding acts or aids or abets the commission of any of the preceding acts.

2. The offense of fraud or deception in obtaining an instruction permit, driver's license, or nondriver's license is a class A misdemeanor.

(L. 2008 H.B. 1549, et al., A.L. 2014 S.B. 491)

Transferred 2014; formerly 578.570; Effective 1-01-17



Section 570.380 Mass manufacture or possession of five or more fake IDs — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

570.380. Mass manufacture or possession of five or more fake IDs — penalty. — 1. A person commits the offense of mass manufacture or possession of fake IDs if he or she manufactures or possesses five or more fictitious or forged means of identification, as defined in section 570.010, with the intent to distribute to others for the purpose of committing an offense.

2. The offense of mass manufacture or possession of fake IDs is a class D felony.

(L. 2008 H.B. 1384 and H.B. 2157, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 570.400 Unlawful receipt of public assistance benefits or EBT cards — penalties.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

570.400. Unlawful receipt of public assistance benefits or EBT cards — penalties. — 1. A person commits the offense of unlawfully receiving public assistance benefits or EBT cards if he or she knowingly receives or uses the proceeds of public assistance benefits or EBT cards to which he or she is not lawfully entitled or for which he or she has not applied and been approved by the department to receive.

2. The offense of unlawfully receiving public assistance benefits or EBT cards is a class A misdemeanor, unless the face value of the public assistance benefits or EBT cards is seven hundred fifty dollars or more or the person is found guilty of a second offense of unlawfully receiving public assistance benefits or EBT cards in an amount less than seven hundred fifty dollars, in which case it is a class E felony. Any person who is found guilty of a second or subsequent offense of felony unlawfully receiving public assistance benefits or EBT cards, or any person who is found guilty of an offense under this section and has previously been found guilty of two violations under sections 570.400 to 570.410, shall be guilty of a class D felony. Any person who is found guilty of felony unlawfully receiving of public assistance benefits or EBT cards shall serve not less than one hundred twenty days in the department of corrections unless such person pays full restitution to the state of Missouri within thirty days of the date of execution of sentence.

3. In addition to any criminal penalty, any person found guilty of unlawfully receiving public assistance benefits or EBT cards shall pay full restitution to the state of Missouri for the total amount of moneys converted. No person placed on probation for the offense shall be released from probation until full restitution has been paid.

(L. 1987 S.B. 259 § 2, A.L. 2002 H.B. 1888, A.L. 2013 S.B. 251, A.L. 2014 S.B. 491)

Transferred 2014; formerly 578.377; Effective 1-01-17



Section 570.402 Conversion of public assistance benefits or EBT cards — penalties.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

570.402. Conversion of public assistance benefits or EBT cards — penalties. — 1. A person commits the offense of conversion of public assistance benefits or EBT cards if he or she knowingly engages in any transaction to convert public assistance benefits or EBT cards to other property contrary to statutes, rules and regulations, either state or federal, governing the use of public assistance benefits.

2. The offense of unlawful conversion of public assistance benefits or EBT cards is a class A misdemeanor, unless the face value of the public assistance benefits or EBT cards is seven hundred fifty dollars or more or the person is found guilty of a second offense of unlawful conversion of public assistance benefits or EBT cards in an amount less than seven hundred fifty dollars, in which case it is a class E felony. Any person who is found guilty of a second or subsequent offense of felony unlawful conversion of public assistance benefits or EBT cards, or any person who is found guilty of an offense under this section and has previously been found guilty of two or more violations under sections 570.400 to 570.410, shall be guilty of a class D felony. Any person who is found guilty of felony unlawful conversion of public assistance benefits or EBT cards shall serve not less than one hundred twenty days in the department of corrections unless such person pays full restitution to the state of Missouri within thirty days of the date of execution of sentence.

3. In addition to any criminal penalty, any person found guilty of unlawful conversion of public assistance benefits or EBT cards shall pay full restitution to the state of Missouri for the total amount of moneys converted. No person placed on probation for the offense shall be released from probation until full restitution has been paid.

(L. 1987 S.B. 259 § 3, A.L. 2002 H.B. 1888, A.L. 2013 S.B. 251, A.L. 2014 S.B. 491)

Transferred 2014; formerly 578.379; Effective 1-01-17



Section 570.404 Unlawful transfer of public assistance benefits or EBT cards — penalties.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

570.404. Unlawful transfer of public assistance benefits or EBT cards — penalties. — 1. A person commits the offense of unlawful transfer of public assistance benefits or EBT cards if he or she knowingly transfers public assistance benefits or EBT cards to another not lawfully entitled or approved by the department of social services to receive the public assistance benefits or EBT cards.

2. The offense of unlawful transfer of public assistance benefits or EBT cards is a class A misdemeanor, unless the face value of the public assistance benefits or EBT cards is seven hundred fifty dollars or more or the person is found guilty of a second offense of unlawful transfer of public assistance benefits or EBT cards in an amount less than seven hundred fifty dollars, in which case it is a class E felony. Any person who is found guilty of a second or subsequent offense of felony unlawful transfer of public assistance benefits, or any person who is found guilty of an offense under this section and has been found guilty of two or more violations under sections 570.400 to 570.410, shall be guilty of a class D felony. Any person who is found guilty of felony unlawful transfer of public assistance benefits or EBT cards shall serve not less than one hundred twenty days in the department of corrections unless such person pays full restitution to the state of Missouri within thirty days of the date of execution of sentence.

3. In addition to any criminal penalty, any person found guilty of unlawful transfer of public assistance benefits or EBT cards shall pay full restitution to the state of Missouri for the total amount of moneys converted. No person placed on probation for the offense shall be released from probation until full restitution has been paid.

(L. 1987 S.B. 259 § 4, A.L. 2002 H.B. 1888, A.L. 2013 H.B. 175 merged with H.B. 1035 merged with S.B. 248, A.L. 2013 S.B. 251, A.L. 2014 S.B. 491)

Transferred 2014; formerly 578.381; Effective 1-01-17



Section 570.406 Single criminal episode, when.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

570.406. Single criminal episode, when. — The face value of public assistance benefits or EBT cards stolen, possessed, transferred or converted from one scheme or course of conduct, whether from one or several rightful possessors, or at the same or different times shall constitute a single criminal episode and their face values may be aggregated in determining the grade of offense.

(L. 1987 S.B. 259 § 5, A.L. 2013 S.B. 251, A.L. 2014 S.B. 491)

Transferred 2014; formerly 578.383; Effective 1-01-17



Section 570.408 Perjury for the purpose of obtaining public assistance — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

570.408. Perjury for the purpose of obtaining public assistance — penalty. — 1. A person commits the offense of perjury for the purpose of obtaining public assistance if he or she knowingly makes a false or misleading statement or misrepresents a fact material for the purpose of obtaining public assistance if the false or misleading statement is reduced to writing and verified by the signature of the person making the statement and by the signature of any employee of the Missouri department of social services. The same person may not be charged with unlawfully receiving public assistance benefits and perjury pursuant to this section when both offenses arise from the same application for benefits.

2. A statement or fact is material, regardless of its admissibility under rules of evidence, if it could substantially affect or did substantially affect the granting of public assistance.

3. Knowledge of the materiality of the statement or fact is not an element of this offense, and it is no defense that:

(1) The person mistakenly believed the fact to be immaterial; or

(2) The person was not competent, for reasons other than mental disability, to make the statement.

4. The offense of perjury for the purpose of obtaining public assistance is a class A misdemeanor, unless the value of the public assistance unlawfully obtained or unlawfully attempted to be obtained is seven hundred fifty dollars or more, in which case it is a class E felony, or the person has previously been found guilty of two violations under sections 570.400 to 570.410, in which case it is a class D felony.

(L. 1987 S.B. 259 § 6, A.L. 2002 H.B. 1888, A.L. 2014 S.B. 491)

Transferred 2014; formerly 578.385; Effective 1-01-17



Section 570.410 Director of department of social services, attorney general — investigative powers — improper disclosure of information, penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

570.410. Director of department of social services, attorney general — investigative powers — improper disclosure of information, penalty. — 1. For the purpose of any investigation or proceeding relating to public assistance unlawfully received or an application for public assistance unlawfully tendered, the director of the department of social services or any officer designated by him or her or the attorney general for the state of Missouri or any officer designated by him or her may administer oaths and affirmations, subpoena witnesses, compel their attendance, take testimony, require answers to written interrogatories and require production of any books, papers, correspondence, memoranda, agreements or other documents or records which the director of the department or the attorney general deem relevant and material to the inquiry.

2. In the case of contumacy by, or refusal to obey a subpoena issued to, any person, the circuit court of any county of the state or the City of St. Louis, upon application by the department director or the attorney general may issue to the person an order requiring him or her to appear before the department director or the officer designated by him or her, or the attorney general or the officer designated by him or her, there to produce documentary evidence if so ordered or to give testimony or answer interrogatories touching the matter under investigation or in question in accordance with the forms and procedures otherwise authorized by the Rules of Civil Procedure. Failure to obey the order of the court may be punished by the court as a contempt of court.

3. Information or documents obtained under this section by the director of the department or the attorney general shall not be disclosed except in the course of civil or criminal litigation or to another prosecutorial or investigative agency, or to the divisions of the department.

4. The offense of improper disclosure under this section is a class A misdemeanor.

5. The provisions of this section do not repeal existing provisions of law and shall be construed as supplementary thereto.

(L. 1987 S.B. 259 § 7, A.L. 2014 S.B. 491)

Transferred 2014; formerly 578.387; Effective 1-01-17






Chapter 571 Weapons Offenses

Chapter Cross References



Section 571.010 Definitions.

Effective 28 Aug 2008

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

571.010. Definitions. — As used in this chapter, the following terms shall mean:

(1) "Antique, curio or relic firearm", any firearm so defined by the National Gun Control Act, 18 U.S.C. Title 26, Section 5845, and the United States Treasury/Bureau of Alcohol Tobacco and Firearms, 27 CFR Section 178.11:

(a) "Antique firearm" is any firearm not designed or redesigned for using rim fire or conventional center fire ignition with fixed ammunition and manufactured in or before 1898, said ammunition not being manufactured any longer; this includes any matchlock, wheel lock, flintlock, percussion cap or similar type ignition system, or replica thereof;

(b) "Curio or relic firearm" is any firearm deriving value as a collectible weapon due to its unique design, ignition system, operation or at least fifty years old, associated with a historical event, renown personage or major war;

(2) "Blackjack", any instrument that is designed or adapted for the purpose of stunning or inflicting physical injury by striking a person, and which is readily capable of lethal use;

(3) "Blasting agent", any material or mixture, consisting of fuel and oxidizer that is intended for blasting, but not otherwise defined as an explosive under this section, provided that the finished product, as mixed for use of shipment, cannot be detonated by means of a numbered 8 test blasting cap when unconfined;

(4) "Concealable firearm", any firearm with a barrel less than sixteen inches in length, measured from the face of the bolt or standing breech;

(5) "Deface", to alter or destroy the manufacturer's or importer's serial number or any other distinguishing number or identification mark;

(6) "Detonator", any device containing a detonating charge that is used for initiating detonation in an explosive, including but not limited to, electric blasting caps of instantaneous and delay types, nonelectric blasting caps for use with safety fuse or shock tube and detonating cord delay connectors;

(7) "Explosive weapon", any explosive, incendiary, or poison gas bomb or similar device designed or adapted for the purpose of inflicting death, serious physical injury, or substantial property damage; or any device designed or adapted for delivering or shooting such a weapon. For the purposes of this subdivision, the term "explosive" shall mean any chemical compound mixture or device, the primary or common purpose of which is to function by explosion, including but not limited to, dynamite and other high explosives, pellet powder, initiating explosives, detonators, safety fuses, squibs, detonating cords, igniter cords, and igniters or blasting agents;

(8) "Firearm", any weapon that is designed or adapted to expel a projectile by the action of an explosive;

(9) "Firearm silencer", any instrument, attachment, or appliance that is designed or adapted to muffle the noise made by the firing of any firearm;

(10) "Gas gun", any gas ejection device, weapon, cartridge, container or contrivance other than a gas bomb that is designed or adapted for the purpose of ejecting any poison gas that will cause death or serious physical injury, but not any device that ejects a repellant or temporary incapacitating substance;

(11) "Intoxicated", substantially impaired mental or physical capacity resulting from introduction of any substance into the body;

(12) "Knife", any dagger, dirk, stiletto, or bladed hand instrument that is readily capable of inflicting serious physical injury or death by cutting or stabbing a person. For purposes of this chapter, "knife" does not include any ordinary pocketknife with no blade more than four inches in length;

(13) "Knuckles", any instrument that consists of finger rings or guards made of a hard substance that is designed or adapted for the purpose of inflicting serious physical injury or death by striking a person with a fist enclosed in the knuckles;

(14) "Machine gun", any firearm that is capable of firing more than one shot automatically, without manual reloading, by a single function of the trigger;

(15) "Projectile weapon", any bow, crossbow, pellet gun, slingshot or other weapon that is not a firearm, which is capable of expelling a projectile that could inflict serious physical injury or death by striking or piercing a person;

(16) "Rifle", any firearm designed or adapted to be fired from the shoulder and to use the energy of the explosive in a fixed metallic cartridge to fire a projectile through a rifled bore by a single function of the trigger;

(17) "Short barrel", a barrel length of less than sixteen inches for a rifle and eighteen inches for a shotgun, both measured from the face of the bolt or standing breech, or an overall rifle or shotgun length of less than twenty-six inches;

(18) "Shotgun", any firearm designed or adapted to be fired from the shoulder and to use the energy of the explosive in a fixed shotgun shell to fire a number of shot or a single projectile through a smooth bore barrel by a single function of the trigger;

(19) "Spring gun", any fused, timed or nonmanually controlled trap or device designed or adapted to set off an explosion for the purpose of inflicting serious physical injury or death;

(20) "Switchblade knife", any knife which has a blade that folds or closes into the handle or sheath, and:

(a) That opens automatically by pressure applied to a button or other device located on the handle; or

(b) That opens or releases from the handle or sheath by the force of gravity or by the application of centrifugal force.

(L. 1981 H.B. 296, A.L. 1998 S.B. 496, A.L. 2008 H.B. 2034)



Section 571.012 Health care professionals not required to disclose patient firearm information, when.

Effective 28 Aug 2014

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

*571.012. Health care professionals not required to disclose patient firearm information, when. — 1. No health care professional licensed in this state, nor anyone under his or her supervision, shall be required by law to:

(1) Inquire as to whether a patient owns or has access to a firearm;

(2) Document or maintain in a patient's medical records whether such patient owns or has access to a firearm; or

(3) Notify any governmental entity of the identity of a patient based solely on the patient's status as an owner of, or the patient's access to, a firearm.

2. No health care professional licensed in this state, nor anyone under his or her supervision, nor any person or entity that has possession or control of medical records, may disclose information gathered in a doctor/patient relationship about the status of a patient as an owner of a firearm, unless by order of a court of appropriate jurisdiction, in response to a threat to the health or safety of that patient or another person, as part of a referral to a mental health professional, or with the patient's express consent on a separate document dealing solely with firearm ownership. The separate document shall not be filled out as a matter of routine, but only when, in the judgment of the health care professional, it is medically indicated or necessitated.

3. Nothing in this section shall be construed as prohibiting or otherwise restricting a health care professional from inquiring about and documenting whether a patient owns or has access to a firearm if such inquiry or documentation is necessitated or medically indicated by the health care professional's judgment and such inquiry or documentation does not violate any other state or federal law.

4. No health care professional licensed in this state shall use an electronic medical record program that requires, in order to complete and save a medical record, entry of data regarding whether a patient owns, has access to, or lives in a home containing a firearm.

(L. 2014 S.B. 656)

*Effective 10-10-14, see § 21.250. S.B. 656 was vetoed July 14, 2014. The veto was overridden on September 10, 2014.



Section 571.013 Ownership of firearms records, closed records — violation, penalty.

Effective 28 Aug 2013

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

571.013. Ownership of firearms records, closed records — violation, penalty. — 1. Any records of ownership of a firearm or applications for ownership, licensing, certification, permitting, or an endorsement that allows a person to own, acquire, possess, or carry a firearm shall not be open records under chapter 610 and shall not be open for inspection or their contents disclosed except by order of the court to persons having a legitimate interest therein.

2. Any person or entity who violates the provisions of this section is guilty of a class A misdemeanor.

(L. 2013 S.B. 75 § 571.011)



Section 571.014 Unlawful refusal to transfer by denying sale of a firearm to a nonlicensee, crime of — violation, penalty — inapplicability, when.

Effective 28 Aug 2008

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

571.014. Unlawful refusal to transfer by denying sale of a firearm to a nonlicensee, crime of — violation, penalty — inapplicability, when. — 1. A person commits the crime of unlawful refusal to transfer by denying sale of a firearm to a nonlicensee, who is otherwise not prohibited from possessing a firearm under state or federal law, solely on the basis that the nonlicensee purchased a firearm that was later the subject of a trace request by law enforcement.

2. Violation of subsection 1 of this section shall be a class A misdemeanor.

3. Notwithstanding any other provision of law to the contrary, no federal firearms dealer licensed under 18 U.S.C. Section 923 who engages in the sale of firearms within this state shall fail or refuse to complete the sale of a firearm to a customer in every case in which the sale is authorized by federal law.

4. The provisions of this section shall not apply to any individual federal firearms license holder, his agents, or employees to the extent they chose in their individual judgment to not complete the sale or transfer of a firearm for articulable reasons specific to that transaction, so long as those reasons are not based on the race, gender, religion, creed of the buyer.

(L. 2008 H.B. 2034)



Section 571.015 Armed criminal action, defined, penalty.

Effective 01 Jan 1979, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

571.015. Armed criminal action, defined, penalty. — 1. Except as provided in subsection 4 of this section, any person who commits any felony under the laws of this state by, with, or through the use, assistance, or aid of a dangerous instrument or deadly weapon is also guilty of the crime of armed criminal action and, upon conviction, shall be punished by imprisonment by the department of corrections and human resources for a term of not less than three years. The punishment imposed pursuant to this subsection shall be in addition to any punishment provided by law for the crime committed by, with, or through the use, assistance, or aid of a dangerous instrument or deadly weapon. No person convicted under this subsection shall be eligible for parole, probation, conditional release or suspended imposition or execution of sentence for a period of three calendar years.

2. Any person convicted of a second offense of armed criminal action shall be punished by imprisonment by the department of corrections and human resources for a term of not less than five years. The punishment imposed pursuant to this subsection shall be in addition to any punishment provided by law for the crime committed by, with, or through the use, assistance, or aid of a dangerous instrument or deadly weapon. No person convicted under this subsection shall be eligible for parole, probation, conditional release or suspended imposition or execution of sentence for a period of five calendar years.

3. Any person convicted of a third or subsequent offense of armed criminal action shall be punished by imprisonment by the department of corrections and human resources for a term of not less than ten years. The punishment imposed pursuant to this subsection shall be in addition to any punishment provided by law for the crime committed by, with, or through the use, assistance, or aid of a dangerous instrument or deadly weapon. No person convicted under this subsection shall be eligible for parole, probation, conditional release or suspended imposition or execution of sentence for a period of ten calendar years.

4. The provisions of this section shall not apply to the felonies defined in sections 564.590, 564.610, 564.620, 564.630, and 564.640.

(L. 1977 S.B. 60)

Effective 1-01-79

(1980) Armed criminal action statute which permitted conviction on charge of robbery first degree and on the same facts permitted conviction for armed criminal action was unconstitutional in that it violated the double jeopardy clause of the fifth amendment to the U.S. Constitution. Sours v. State (Mo.), 603 S.W.2d 592.

(1981) After reexamination in light of Albernaz v. United States, 450 U.S. 333, 101 S.Ct. 1137, 67 L.Ed.2d 275 (1981), the position of the Supreme Court expressed in Sours v. State, 603 S.W.2d 592 is affirmed, that by enacting statutes proscribing armed criminal action and robbery in the first degree with a dangerous and deadly weapon, the legislature intended to twice punish defendant for the same offense in violation of the double jeopardy clause of the Fifth Amendment. State v. Haggard (Mo.), 619 S.W.2d 44.

(1981) If evidence in case supports both crime of armed criminal action and underlying felony, jury may convict of only one, and jury must be instructed that the two offenses are submitted in the alternative and jury may not convict defendant of more than one of them. State ex rel. Westfall v. Ruddy (Mo.), 621 S.W.2d 42.

(1983) Conviction and sentence for both armed criminal action and first degree robbery in a single trial is not violative of the double jeopardy clause of the Fifth Amendment to the U.S. Constitution where the Missouri General Assembly intended that the punishment be cumulative, regardless of whether the statutes proscribed the same conduct under the test in Blockburger v. United States, 284 U.S. 299, 52 S.Ct. 180, 76 L.Ed. 306 (1932). Missouri v. Hunter (U.S.), 103 S.Ct. 673.

(1991) Where defendant was convicted of involuntary manslaughter and armed criminal action for causing the death of a person while driving in an intoxicated state, conviction was reversed because an armed criminal action requires a culpable mental state of acting purposely, knowingly or recklessly. Criminal negligence will not support an armed criminal action charge. State V. Hernandez, 815 S.W.2d 67 (Mo. App.).

(1993) In order for an automobile to become a dangerous instrument for purposes of this section, the operator or user of the automobile must possess an intent and motive for the automobile to be an instrument of harm. Mere recklessness in the operation of an automobile does not give rise to armed criminal action. State v. Pogue, 851 S.W.2d 702 (Mo. App. S.D.).

(1996) Statute is written in prohibitive sense and not as a grant of a right. McDermott v. Carnahan, 934 S.W.2d (Mo.banc).

(1998) Defendant may be convicted of armed criminal action and underlying crime without violating double jeopardy. State v. Blackman, 968 S.W.2d 138 (Mo.banc), State v. Flenoy, 968 S.W.2d 141 (Mo.banc).

(2001) Three-year statute of limitations applies to charges of armed criminal action. State v. Hyman, 37 S.W.3d 384 (Mo.App.W.D.).



Section 571.017 Imposition of sentences for both armed criminal action and crime committed with deadly weapon authorized, exception.

Effective 28 Aug 1982

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

571.017. Imposition of sentences for both armed criminal action and crime committed with deadly weapon authorized, exception. — Nothing contained in any other provision of law, except as provided in subsection 4 of section 571.015, shall prevent imposition of sentences for both armed criminal action and the crime committed by, with, or through the use, assistance, or aid of a dangerous instrument or deadly weapon.

(L. 1982 H.B. 1201)



Section 571.020 Possession--manufacture--transport--repair--sale of certain weapons a crime--exceptions--penalties.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

571.020. Possession--manufacture--transport--repair--sale of certain weapons a crime--exceptions--penalties. — 1. A person commits an offense if such person knowingly possesses, manufactures, transports, repairs, or sells:

(1) An explosive weapon;

(2) An explosive, incendiary or poison substance or material with the purpose to possess, manufacture or sell an explosive weapon;

(3) A gas gun;

(4) A bullet or projectile which explodes or detonates upon impact because of an independent explosive charge after having been shot from a firearm; or

(5) Knuckles; or

(6) Any of the following in violation of federal law:

(a) A machine gun;

(b) A short-barreled rifle or shotgun;

(c) A firearm silencer; or

(d) A switchblade knife.

2. A person does not commit an offense pursuant to this section if his or her conduct involved any of the items in subdivisions (1) to (5) of subsection 1, the item was possessed in conformity with any applicable federal law, and the conduct:

(1) Was incident to the performance of official duty by the Armed Forces, National Guard, a governmental law enforcement agency, or a penal institution; or

(2) Was incident to engaging in a lawful commercial or business transaction with an organization enumerated in subdivision (1) of this section; or

(3) Was incident to using an explosive weapon in a manner reasonably related to a lawful industrial or commercial enterprise; or

(4) Was incident to displaying the weapon in a public museum or exhibition; or

(5) Was incident to using the weapon in a manner reasonably related to a lawful dramatic performance.

3. An offense pursuant to subdivision (1), (2), (3) or (6) of subsection 1 of this section is a class D felony; a crime pursuant to subdivision (4) or (5) of subsection 1 of this section is a class A misdemeanor.

(L. 1981 H.B. 296, A.L. 2002 S.B. 712, A.L. 2008 H.B. 2034, A.L. 2011 H.B. 294, et al., A.L. 2012 H.B. 1647 merged with S.B. 489 & 637, A.L. 2016 H.B. 2332)

Effective 1-01-17

CROSS REFERENCE:

Illegal fireworks, possession, sale, manufacture or transportation of, penalty, 320.136



Section 571.030 Unlawful use of weapons — exceptions — penalties.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

*571.030. Unlawful use of weapons — exceptions — penalties. — 1. A person commits the offense of unlawful use of weapons, except as otherwise provided by sections 571.101 to 571.121, if he or she knowingly:

(1) Carries concealed upon or about his or her person a knife, a firearm, a blackjack or any other weapon readily capable of lethal use into any area where firearms are restricted under section 571.107; or

(2) Sets a spring gun; or

(3) Discharges or shoots a firearm into a dwelling house, a railroad train, boat, aircraft, or motor vehicle as defined in section 302.010, or any building or structure used for the assembling of people; or

(4) Exhibits, in the presence of one or more persons, any weapon readily capable of lethal use in an angry or threatening manner; or

(5) Has a firearm or projectile weapon readily capable of lethal use on his or her person, while he or she is intoxicated, and handles or otherwise uses such firearm or projectile weapon in either a negligent or unlawful manner or discharges such firearm or projectile weapon unless acting in self-defense; or

(6) Discharges a firearm within one hundred yards of any occupied schoolhouse, courthouse, or church building; or

(7) Discharges or shoots a firearm at a mark, at any object, or at random, on, along or across a public highway or discharges or shoots a firearm into any outbuilding; or

(8) Carries a firearm or any other weapon readily capable of lethal use into any church or place where people have assembled for worship, or into any election precinct on any election day, or into any building owned or occupied by any agency of the federal government, state government, or political subdivision thereof; or

(9) Discharges or shoots a firearm at or from a motor vehicle, as defined in section 301.010, discharges or shoots a firearm at any person, or at any other motor vehicle, or at any building or habitable structure, unless the person was lawfully acting in self-defense; or

(10) Carries a firearm, whether loaded or unloaded, or any other weapon readily capable of lethal use into any school, onto any school bus, or onto the premises of any function or activity sponsored or sanctioned by school officials or the district school board; or

(11) Possesses a firearm while also knowingly in possession of a controlled substance that is sufficient for a felony violation of section 579.015.

2. Subdivisions (1), (8), and (10) of subsection 1 of this section shall not apply to the persons described in this subsection, regardless of whether such uses are reasonably associated with or are necessary to the fulfillment of such person’s official duties except as otherwise provided in this subsection. Subdivisions (3), (4), (6), (7), and (9) of subsection 1 of this section shall not apply to or affect any of the following persons, when such uses are reasonably associated with or are necessary to the fulfillment of such person’s official duties, except as otherwise provided in this subsection:

(1) All state, county and municipal peace officers who have completed the training required by the police officer standards and training commission pursuant to sections 590.030 to 590.050 and who possess the duty and power of arrest for violation of the general criminal laws of the state or for violation of ordinances of counties or municipalities of the state, whether such officers are on or off duty, and whether such officers are within or outside of the law enforcement agency’s jurisdiction, or all qualified retired peace officers, as defined in subsection 12 of this section, and who carry the identification defined in subsection 13 of this section, or any person summoned by such officers to assist in making arrests or preserving the peace while actually engaged in assisting such officer;

(2) Wardens, superintendents and keepers of prisons, penitentiaries, jails and other institutions for the detention of persons accused or convicted of crime;

(3) Members of the Armed Forces or National Guard while performing their official duty;

(4) Those persons vested by Article V, Section 1 of the Constitution of Missouri with the judicial power of the state and those persons vested by Article III of the Constitution of the United States with the judicial power of the United States, the members of the federal judiciary;

(5) Any person whose bona fide duty is to execute process, civil or criminal;

(6) Any federal probation officer or federal flight deck officer as defined under the federal flight deck officer program, 49 U.S.C. Section 44921, regardless of whether such officers are on duty, or within the law enforcement agency’s jurisdiction;

(7) Any state probation or parole officer, including supervisors and members of the board of probation and parole;

(8) Any corporate security advisor meeting the definition and fulfilling the requirements of the regulations established by the department of public safety under section 590.750;

(9) Any coroner, deputy coroner, medical examiner, or assistant medical examiner;

(10) Any municipal or county prosecuting attorney or assistant prosecuting attorney; circuit attorney or assistant circuit attorney; municipal, associate, or circuit judge; or any person appointed by a court to be a special prosecutor who has completed the firearms safety training course required under subsection 2 of section 571.111;

(11) Any member of a fire department or fire protection district who is employed on a full-time basis as a fire investigator and who has a valid concealed carry endorsement issued prior to August 28, 2013, or a valid concealed carry permit under section 571.111 when such uses are reasonably associated with or are necessary to the fulfillment of such person’s official duties; and

(12) Upon the written approval of the governing body of a fire department or fire protection district, any paid fire department or fire protection district member who is employed on a full-time basis and who has a valid concealed carry endorsement issued prior to August 28, 2013, or a valid concealed carry permit, when such uses are reasonably associated with or are necessary to the fulfillment of such person’s official duties.

3. Subdivisions (1), (5), (8), and (10) of subsection 1 of this section do not apply when the actor is transporting such weapons in a nonfunctioning state or in an unloaded state when ammunition is not readily accessible or when such weapons are not readily accessible. Subdivision (1) of subsection 1 of this section does not apply to any person nineteen years of age or older or eighteen years of age or older and a member of the United States Armed Forces, or honorably discharged from the United States Armed Forces, transporting a concealable firearm in the passenger compartment of a motor vehicle, so long as such concealable firearm is otherwise lawfully possessed, nor when the actor is also in possession of an exposed firearm or projectile weapon for the lawful pursuit of game, or is in his or her dwelling unit or upon premises over which the actor has possession, authority or control, or is traveling in a continuous journey peaceably through this state. Subdivision (10) of subsection 1 of this section does not apply if the firearm is otherwise lawfully possessed by a person while traversing school premises for the purposes of transporting a student to or from school, or possessed by an adult for the purposes of facilitation of a school-sanctioned firearm-related event or club event.

4. Subdivisions (1), (8), and (10) of subsection 1 of this section shall not apply to any person who has a valid concealed carry permit issued pursuant to sections 571.101 to 571.121, a valid concealed carry endorsement issued before August 28, 2013, or a valid permit or endorsement to carry concealed firearms issued by another state or political subdivision of another state.

5. Subdivisions (3), (4), (5), (6), (7), (8), (9), and (10) of subsection 1 of this section shall not apply to persons who are engaged in a lawful act of defense pursuant to section 563.031.

6. Notwithstanding any provision of this section to the contrary, the state shall not prohibit any state employee from having a firearm in the employee’s vehicle on the state’s property provided that the vehicle is locked and the firearm is not visible. This subsection shall only apply to the state as an employer when the state employee’s vehicle is on property owned or leased by the state and the state employee is conducting activities within the scope of his or her employment. For the purposes of this subsection, “state employee” means an employee of the executive, legislative, or judicial branch of the government of the state of Missouri.

7. Nothing in this section shall make it unlawful for a student to actually participate in school-sanctioned gun safety courses, student military or ROTC courses, or other school-sponsored or club-sponsored firearm-related events, provided the student does not carry a firearm or other weapon readily capable of lethal use into any school, onto any school bus, or onto the premises of any other function or activity sponsored or sanctioned by school officials or the district school board.

8. A person who commits the crime of unlawful use of weapons under:

(1) Subdivision (2), (3), (4), or (11) of subsection 1 of this section shall be guilty of a class E felony;

(2) Subdivision (1), (6), (7), or (8) of subsection 1 of this section shall be guilty of a class B misdemeanor, except when a concealed weapon is carried onto any private property whose owner has posted the premises as being off-limits to concealed firearms by means of one or more signs displayed in a conspicuous place of a minimum size of eleven inches by fourteen inches with the writing thereon in letters of not less than one inch, in which case the penalties of subsection 2 of section 571.107 shall apply;

(3) Subdivision (5) or (10) of subsection 1 of this section shall be guilty of a class A misdemeanor if the firearm is unloaded and a class E felony if the firearm is loaded;

(4) Subdivision (9) of subsection 1 of this section shall be guilty of a class B felony, except that if the violation of subdivision (9) of subsection 1 of this section results in injury or death to another person, it is a class A felony.

9. Violations of subdivision (9) of subsection 1 of this section shall be punished as follows:

(1) For the first violation a person shall be sentenced to the maximum authorized term of imprisonment for a class B felony;

(2) For any violation by a prior offender as defined in section 558.016, a person shall be sentenced to the maximum authorized term of imprisonment for a class B felony without the possibility of parole, probation or conditional release for a term of ten years;

(3) For any violation by a persistent offender as defined in section 558.016, a person shall be sentenced to the maximum authorized term of imprisonment for a class B felony without the possibility of parole, probation, or conditional release;

(4) For any violation which results in injury or death to another person, a person shall be sentenced to an authorized disposition for a class A felony.

10. Any person knowingly aiding or abetting any other person in the violation of subdivision (9) of subsection 1 of this section shall be subject to the same penalty as that prescribed by this section for violations by other persons.

11. Notwithstanding any other provision of law, no person who pleads guilty to or is found guilty of a felony violation of subsection 1 of this section shall receive a suspended imposition of sentence if such person has previously received a suspended imposition of sentence for any other firearms- or weapons-related felony offense.

12. As used in this section “qualified retired peace officer” means an individual who:

(1) Retired in good standing from service with a public agency as a peace officer, other than for reasons of mental instability;

(2) Before such retirement, was authorized by law to engage in or supervise the prevention, detection, investigation, or prosecution of, or the incarceration of any person for, any violation of law, and had statutory powers of arrest;

(3) Before such retirement, was regularly employed as a peace officer for an aggregate of fifteen years or more, or retired from service with such agency, after completing any applicable probationary period of such service, due to a service-connected disability, as determined by such agency;

(4) Has a nonforfeitable right to benefits under the retirement plan of the agency if such a plan is available;

(5) During the most recent twelve-month period, has met, at the expense of the individual, the standards for training and qualification for active peace officers to carry firearms;

(6) Is not under the influence of alcohol or another intoxicating or hallucinatory drug or substance; and

(7) Is not prohibited by federal law from receiving a firearm.

13. The identification required by subdivision (1) of subsection 2 of this section is:

(1) A photographic identification issued by the agency from which the individual retired from service as a peace officer that indicates that the individual has, not less recently than one year before the date the individual is carrying the concealed firearm, been tested or otherwise found by the agency to meet the standards established by the agency for training and qualification for active peace officers to carry a firearm of the same type as the concealed firearm; or

(2) A photographic identification issued by the agency from which the individual retired from service as a peace officer; and

(3) A certification issued by the state in which the individual resides that indicates that the individual has, not less recently than one year before the date the individual is carrying the concealed firearm, been tested or otherwise found by the state to meet the standards established by the state for training and qualification for active peace officers to carry a firearm of the same type as the concealed firearm.

(RSMo 1939 § 4425, A.L. 1959 H.B. 43, A.L. 1981 H.B. 296, A.L. 1993 H.B. 562 merged with S.B. 250, A.L. 1995 H.B. 160, A.L. 1997 S.B. 367, A.L. 1998 S.B. 478, A.L. 2000 S.B. 944, A.L. 2003 H.B. 349, et al. merged with S.B. 5, A.L. 2007 S.B. 62 & 41, A.L. 2010 H.B. 1692, et al., A.L. 2011 H.B. 294, et al., A.L. 2012 H.B. 1647, A.L. 2013 H.B. 533 merged with S.B. 75, A.L. 2014 S.B. 656 merged with S.B. 745 merged with S.B. 852, A.L. 2016 S.B. 656)

Prior revisions: 1929 § 4031; 1919 § 3277; 1909 § 4498

*Effective 1-01-17. S.B. 656 was vetoed June 27, 2016. The veto was overridden on September 14, 2016.

(1986) A weapon is “on or about a person” if it is within his “easy reach and convenient control”. State v. Nebbitt, 713 S.W.2d 49 (Mo. App.).



Section 571.037 Open display of firearm permitted, when.

Effective 28 Aug 2013

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

571.037. Open display of firearm permitted, when. — Any person who has a valid concealed carry endorsement issued prior to August 28, 2013, or a valid concealed carry permit, and who is lawfully carrying a firearm in a concealed manner, may briefly and openly display the firearm to the ordinary sight of another person, unless the firearm is intentionally displayed in an angry or threatening manner, not in necessary self defense.

(L. 2012 H.B. 1647, A.L. 2013 S.B. 75)



Section 571.045 Defacing firearm, penalty.

Effective 28 Aug 1981

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

571.045. Defacing firearm, penalty. — 1. A person commits the crime of defacing a firearm if he knowingly defaces any firearm.

2. Defacing a firearm is a class A misdemeanor.

(L. 1981 H.B. 296 § 571.040)



Section 571.050 Possession of defaced firearm, penalty.

Effective 28 Aug 1981

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

571.050. Possession of defaced firearm, penalty. — 1. A person commits the crime of possession of a defaced firearm if he knowingly possesses a firearm which is defaced.

2. Possession of a defaced firearm is a class B misdemeanor.

(L. 1981 H.B. 296)



Section 571.060 Unlawful transfer of weapons, penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

571.060. Unlawful transfer of weapons, penalty. — 1. A person commits the offense of unlawful transfer of weapons if he:

(1) Knowingly sells, leases, loans, gives away or delivers a firearm or ammunition for a firearm to any person who, under the provisions of section 571.070, is not lawfully entitled to possess such;

(2) Knowingly sells, leases, loans, gives away or delivers a blackjack to a person less than eighteen years old without the consent of the child’s custodial parent or guardian, or recklessly, as defined in section 562.016, sells, leases, loans, gives away or delivers any firearm to a person less than eighteen years old without the consent of the child’s custodial parent or guardian; provided, that this does not prohibit the delivery of such weapons to any peace officer or member of the Armed Forces or National Guard while performing his official duty; or

(3) Recklessly, as defined in section 562.016, sells, leases, loans, gives away or delivers a firearm or ammunition for a firearm to a person who is intoxicated.

2. Unlawful transfer of weapons under subdivision (1) of subsection 1 of this section is a class E felony; unlawful transfer of weapons under subdivisions (2) and (3) of subsection 1 of this section is a class A misdemeanor.

(L. 1981 H.B. 296, A.L. 2016 H.B. 2332)

Effective 1-01-17



Section 571.063 Fraudulent purchase of a firearm, crime of — definitions — penalty — exceptions.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

571.063. Fraudulent purchase of a firearm, crime of — definitions — penalty — exceptions. — 1. As used in this section the following terms shall mean:

(1) “Ammunition”, any cartridge, shell, or projectile designed for use in a firearm;

(2) “Licensed dealer”, a person who is licensed under 18 U.S.C. Section 923 to engage in the business of dealing in firearms;

(3) “Materially false information”, any information that portrays an illegal transaction as legal or a legal transaction as illegal;

(4) “Private seller”, a person who sells or offers for sale any firearm, as defined in section 571.010, or ammunition.

2. A person commits the crime of fraudulent purchase of a firearm if such person:

(1) Knowingly solicits, persuades, encourages or entices a licensed dealer or private seller of firearms or ammunition to transfer a firearm or ammunition under circumstances which the person knows would violate the laws of this state or the United States; or

(2) Provides to a licensed dealer or private seller of firearms or ammunition what the person knows to be materially false information with intent to deceive the dealer or seller about the legality of a transfer of a firearm or ammunition; or

(3) Willfully procures another to violate the provisions of subdivision (1) or (2) of this subsection.

3. Fraudulent purchase of a firearm is a class E felony.

4. This section shall not apply to criminal investigations conducted by the United States Bureau of Alcohol, Tobacco, Firearms and Explosives, authorized agents of such investigations, or to a peace officer, as defined in section 542.261, acting at the explicit direction of the United States Bureau of Alcohol, Tobacco, Firearms and Explosives.

(L. 2011 H.B. 294, et al., A.L. 2016 H.B. 2332)

Effective 1-01-17



Section 571.067 Surrendering a firearm to a political subdivision, valuable consideration prohibited, exceptions.

Effective 28 Aug 2013

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

571.067. Surrendering a firearm to a political subdivision, valuable consideration prohibited, exceptions. — No county, municipality, or other governmental body, or an agent of a county, municipality, or other governmental body, may participate in any program in which individuals are given a thing of value in exchange for surrendering a firearm to the county, municipality, or other governmental body unless:

(1) The county, municipality, or governmental body has adopted a resolution, ordinance, or rule authorizing the participation of the county, municipality, or governmental body, or participation by an agent of the county, municipality, or governmental body, in such a program; and

(2) The resolution, ordinance, or rule enacted pursuant to this section provides that any firearm received shall be offered for sale or trade to a licensed firearms dealer. The proceeds from any sale or gains from trade shall be the property of the county, municipality, or governmental body. Any proceeds collected under this subdivision shall be deposited with the municipality, county, or governmental body unless the proceeds are collected by a sheriff, in which case the proceeds shall be deposited in the county sheriff's revolving fund under section 50.535. Any firearm remaining in the possession of the county, municipality, or governmental body after the firearm has been offered for sale or trade to at least two licensed firearms dealers may be destroyed.

(L. 2013 H.B. 533)



Section 571.070 Possession of firearm unlawful for certain persons — penalty — exception.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

571.070. Possession of firearm unlawful for certain persons — penalty — exception. — 1. A person commits the offense of unlawful possession of a firearm if such person knowingly has any firearm in his or her possession and:

(1) Such person has been convicted of a felony under the laws of this state, or of a crime under the laws of any state or of the United States which, if committed within this state, would be a felony; or

(2) Such person is a fugitive from justice, is habitually in an intoxicated or drugged condition, or is currently adjudged mentally incompetent.

2. Unlawful possession of a firearm is a class D felony.

3. The provisions of subdivision (1) of subsection 1 of this section shall not apply to the possession of an antique firearm.

(L. 1981 H.B. 296, A.L. 1982 H.B. 1201, A.L. 2008 H.B. 2034, A.L. 2010 H.B. 1692, et al., A.L. 2016 H.B. 2332)

Effective 1-01-17

(2013) Section prohibiting persons convicted of certain felonies from possessing firearms is not an ex post facto law because it does not apply to conduct completed before its enactment. State v. Harris, 414 S.W.3d 447 (Mo.banc).

(2015) Section criminalizing possession of a firearm by a convicted felon does not violate state constitutional right to bear arms. State. v. Merritt, 467 S.W.3d 808 (Mo.).

(2015) Section is narrowly tailored to achieve a compelling governmental interest in ensuring public safety and reducing firearm-related crime and thus passes strict scrutiny. State v. McCoy, 468 S.W.3d 892 (Mo.).

(2015) Section is a constitutional restriction of a convicted nonviolent felon's right to bear arms. State v. Clay, 481 S.W.3d 531 (Mo.).



Section 571.072 Unlawful possession of an explosive weapon, offense of — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

571.072. Unlawful possession of an explosive weapon, offense of — penalty. — 1. A person commits the offense of unlawful possession of an explosive weapon if he or she has any explosive weapon in his or her possession and:

(1) He or she has pled guilty to or has been convicted of a dangerous felony, as defined in section 556.061, or of an attempt to commit a dangerous felony, or of an offense under the laws of any state or of the United States which, if committed within this state, would be a dangerous felony, or confined therefor in this state or elsewhere during the five-year period immediately preceding the date of such possession; or

(2) He or she is a fugitive from justice, is habitually in an intoxicated or drugged condition, or is currently adjudged mentally incompetent.

2. Unlawful possession of an explosive weapon is a class D felony.

(L. 2008 H.B. 2034, A.L. 2016 H.B. 2332)

Effective 1-01-17



Section 571.080 Transfer of concealable firearms.

Effective 28 Aug 2007

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

571.080. Transfer of concealable firearms. — A person commits the crime of transfer of a concealable firearm if such person violates 18 U.S.C. Section 922(b) or 18 U.S.C. Section 922(x).

(L. 1981 H.B. 296 subsecs. 1, 2, 3, A.L. 1998 S.B. 496, A.L. 2007 S.B. 62 & 41)



Section 571.085 Purchase in another state by Missouri residents, permitted when.

Effective 28 Aug 2011

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

571.085. Purchase in another state by Missouri residents, permitted when. — Residents of the state of Missouri may purchase firearms in any state, provided that such residents conform to the applicable provisions of the Federal Gun Control Act of 1968, and regulations thereunder, and provided further that such residents conform to the provisions of law applicable to such purchase in the state of Missouri and in the state in which the purchase is made.

(L. 2011 H.B. 294, et al.)



Section 571.087 Purchase in Missouri by nonresident, permitted when.

Effective 28 Aug 2011

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

571.087. Purchase in Missouri by nonresident, permitted when. — Residents of any state may purchase firearms in the state of Missouri, provided that such residents conform to the applicable provisions of the Federal Gun Control Act of 1968, and regulations thereunder, and provided further that such residents conform to the provisions of law applicable to such purchase in the state of Missouri and in the state in which such persons reside.

(L. 2011 H.B. 294, et al.)



Section 571.092 Restriction on transfer and possession of firearms, petition for removal of, when, requirements.

Effective 28 Aug 2012

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

571.092. Restriction on transfer and possession of firearms, petition for removal of, when, requirements. — 1. Any individual who has been adjudged incapacitated under chapter 475, who has been involuntarily committed under chapter 632, or who is otherwise subject to the firearms-related disabilities of 18 U.S.C. Section 922(d)(4) or (g)(4) as a result of an adjudication or commitment that occurred in this state may file a petition for the removal of the disqualification to ship, transport, receive, purchase, possess, or transfer a firearm imposed under 18 U.S.C. Section 922(d)(4) or (g)(4) and the laws of this state.

2. The petition shall be filed in the circuit court with jurisdiction in the petitioner's place of residence or that entered the letters of guardianship or the most recent order for involuntary commitment, or the most recent disqualifying order, whichever is later. The petition shall include:

(1) The circumstances regarding the firearms disabilities;

(2) The applicant's record which at a minimum shall include the applicant's mental health and criminal history records, if any;

(3) The applicant's reputation through character witness statements, testimony, or other character evidence; and

(4) Any other information or evidence relevant to the relief sought, including but not limited to evidence concerning any changes in the petitioner's condition since the disqualifying commitment or adjudication occurred.

­­

­

3. The court shall grant the requested relief if it finds by clear and convincing evidence that:

(1) The petitioner will not be likely to act in a manner dangerous to public safety; and

(2) Granting the relief is not contrary to the public interest.

4. In order to determine whether to grant relief under this section, the court may request the local prosecuting attorney, circuit attorney, or attorney general to provide a written recommendation as to whether relief should be granted. In any order requiring such review the court may grant access to any and all mental health records, juvenile records, and criminal history of the petitioner wherever maintained. The court may allow presentation of evidence at the hearing if requested by the petitioner or by the local prosecuting attorney, circuit attorney, or attorney general. A record shall be kept of the proceedings.

5. If the petitioner is filing the petition as a result of an involuntary commitment under chapter 632, the hearing and records shall be closed to the public, unless the court finds that public interest would be better served by conducting the hearing in public. If the court determines the hearing should be open to the public, upon motion by the petitioner, the court may allow for the in-camera inspection of mental health records. The court may allow the use of the record but shall restrict it from public disclosure, unless it finds that the public interest would be better served by making the record public.

6. The court shall include in its order the specific findings of fact on which it bases its decision.

7. Upon a judicial determination to grant a petition under this section, the clerk in the county where the petition was granted shall forward the order to the Missouri state highway patrol for updating of the petitioner's record with the National Instant Criminal Background Check System (NICS). The Missouri state highway patrol shall contact the Federal Bureau of Investigation to effect this updating no later than twenty-one days from receipt of the order.

8. Any person who has been denied a petition for the removal of the disqualification to ship, transport, receive, purchase, possess, or transfer a firearm under this section shall not be eligible to file another petition for removal of such disqualification until the expiration of one year from the date of such denial.

9. In the event a petition is denied under this section, the petitioner may appeal such denial, and review shall be de novo.

(L. 2012 H.B. 1647)



Section 571.093 Certain records closed to the public.

Effective 28 Aug 2008

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

571.093. Certain records closed to the public. — If any sheriff retains records of permits to obtain concealable firearms issued under former section 571.090, as repealed by senate bills nos. 62 and 41 of the ninety-fourth general assembly, then such records shall be closed to the public. No such record shall be made available for any purpose whatsoever unless its disclosure is mandated by a valid court order relating to a criminal investigation.

(L. 2008 H.B. 2034)



Section 571.095 Confiscation of firearms and ammunition, when — exceptions.

Effective 28 Aug 2007

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

571.095. Confiscation of firearms and ammunition, when — exceptions. — Upon conviction for or attempting to commit a felony in violation of any law perpetrated in whole or in part by the use of a firearm, the court may, in addition to the penalty provided by law for such offense, order the confiscation and disposal or sale or trade to a licensed firearms dealer of firearms and ammunition used in the commission of the crime or found in the possession or under the immediate control of the defendant at the time of his or her arrest. The proceeds of any sale or gains from trade shall be the property of the police department or sheriff's department responsible for the defendant's arrest or the confiscation of the firearms and ammunition. If such firearms or ammunition are not the property of the convicted felon, they shall be returned to their rightful owner if he or she is known and was not a participant in the crime. Any proceeds collected under this section shall be deposited with the municipality or by the county treasurer into the county sheriff's revolving fund established in section 50.535.

(L. 1981 H.B. 296 § 571.080 subsec. 4, A.L. 2007 S.B. 62 & 41)



Section 571.101 Concealed carry permits, application requirements — approval procedures — issuance, when — information on permit — fees.

Effective 14 Oct 2016, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

*571.101. Concealed carry permits, application requirements — approval procedures — issuance, when — information on permit — fees. — 1. All applicants for concealed carry permits issued pursuant to subsection 7 of this section must satisfy the requirements of sections 571.101 to 571.121. If the said applicant can show qualification as provided by sections 571.101 to 571.121, the county or city sheriff shall issue a concealed carry permit authorizing the carrying of a concealed firearm on or about the applicant’s person or within a vehicle. A concealed carry permit shall be valid from the date of issuance or renewal until five years from the last day of the month in which the permit was issued or renewed. The concealed carry permit is valid throughout this state. Although the permit is considered valid in the state, a person who fails to renew his or her permit within five years from the date of issuance or renewal shall not be eligible for an exception to a National Instant Criminal Background Check under federal regulations currently codified under 27 CFR 478.102(d), relating to the transfer, sale, or delivery of firearms from licensed dealers. A concealed carry endorsement issued prior to August 28, 2013, shall continue from the date of issuance or renewal until three years from the last day of the month in which the endorsement was issued or renewed to authorize the carrying of a concealed firearm on or about the applicant’s person or within a vehicle in the same manner as a concealed carry permit issued under subsection 7 of this section on or after August 28, 2013.

2. A concealed carry permit issued pursuant to subsection 7 of this section shall be issued by the sheriff or his or her designee of the county or city in which the applicant resides, if the applicant:

(1) Is at least nineteen years of age, is a citizen or permanent resident of the United States and either:

(a) Has assumed residency in this state; or

(b) Is a member of the Armed Forces stationed in Missouri, or the spouse of such member of the military;

(2) Is at least nineteen years of age, or is at least eighteen years of age and a member of the United States Armed Forces or honorably discharged from the United States Armed Forces, and is a citizen of the United States and either:

(a) Has assumed residency in this state;

(b) Is a member of the Armed Forces stationed in Missouri; or

(c) The spouse of such member of the military stationed in Missouri and nineteen years of age;

(3) Has not pled guilty to or entered a plea of nolo contendere or been convicted of a crime punishable by imprisonment for a term exceeding one year under the laws of any state or of the United States other than a crime classified as a misdemeanor under the laws of any state and punishable by a term of imprisonment of two years or less that does not involve an explosive weapon, firearm, firearm silencer or gas gun;

(4) Has not been convicted of, pled guilty to or entered a plea of nolo contendere to one or more misdemeanor offenses involving crimes of violence within a five-year period immediately preceding application for a concealed carry permit or if the applicant has not been convicted of two or more misdemeanor offenses involving driving while under the influence of intoxicating liquor or drugs or the possession or abuse of a controlled substance within a five-year period immediately preceding application for a concealed carry permit;

(5) Is not a fugitive from justice or currently charged in an information or indictment with the commission of a crime punishable by imprisonment for a term exceeding one year under the laws of any state of the United States other than a crime classified as a misdemeanor under the laws of any state and punishable by a term of imprisonment of two years or less that does not involve an explosive weapon, firearm, firearm silencer, or gas gun;

(6) Has not been discharged under dishonorable conditions from the United States Armed Forces;

(7) Has not engaged in a pattern of behavior, documented in public or closed records, that causes the sheriff to have a reasonable belief that the applicant presents a danger to himself or others;

(8) Is not adjudged mentally incompetent at the time of application or for five years prior to application, or has not been committed to a mental health facility, as defined in section 632.005, or a similar institution located in another state following a hearing at which the defendant was represented by counsel or a representative;

(9) Submits a completed application for a permit as described in subsection 3 of this section;

(10) Submits an affidavit attesting that the applicant complies with the concealed carry safety training requirement pursuant to subsections 1 and 2 of section 571.111;

(11) Is not the respondent of a valid full order of protection which is still in effect;

(12) Is not otherwise prohibited from possessing a firearm under section 571.070 or 18 U.S.C. Section 922(g).

3. The application for a concealed carry permit issued by the sheriff of the county of the applicant’s residence shall contain only the following information:

(1) The applicant’s name, address, telephone number, gender, date and place of birth, and, if the applicant is not a United States citizen, the applicant’s country of citizenship and any alien or admission number issued by the Federal Bureau of Customs and Immigration Enforcement or any successor agency;

(2) An affirmation that the applicant has assumed residency in Missouri or is a member of the Armed Forces stationed in Missouri or the spouse of such a member of the Armed Forces and is a citizen or permanent resident of the United States;

(3) An affirmation that the applicant is at least nineteen years of age or is eighteen years of age or older and a member of the United States Armed Forces or honorably discharged from the United States Armed Forces;

(4) An affirmation that the applicant has not pled guilty to or been convicted of a crime punishable by imprisonment for a term exceeding one year under the laws of any state or of the United States other than a crime classified as a misdemeanor under the laws of any state and punishable by a term of imprisonment of two years or less that does not involve an explosive weapon, firearm, firearm silencer, or gas gun;

(5) An affirmation that the applicant has not been convicted of, pled guilty to, or entered a plea of nolo contendere to one or more misdemeanor offenses involving crimes of violence within a five-year period immediately preceding application for a permit or if the applicant has not been convicted of two or more misdemeanor offenses involving driving while under the influence of intoxicating liquor or drugs or the possession or abuse of a controlled substance within a five-year period immediately preceding application for a permit;

(6) An affirmation that the applicant is not a fugitive from justice or currently charged in an information or indictment with the commission of a crime punishable by imprisonment for a term exceeding one year under the laws of any state or of the United States other than a crime classified as a misdemeanor under the laws of any state and punishable by a term of imprisonment of two years or less that does not involve an explosive weapon, firearm, firearm silencer or gas gun;

(7) An affirmation that the applicant has not been discharged under dishonorable conditions from the United States Armed Forces;

(8) An affirmation that the applicant is not adjudged mentally incompetent at the time of application or for five years prior to application, or has not been committed to a mental health facility, as defined in section 632.005, or a similar institution located in another state, except that a person whose release or discharge from a facility in this state pursuant to chapter 632, or a similar discharge from a facility in another state, occurred more than five years ago without subsequent recommitment may apply;

(9) An affirmation that the applicant has received firearms safety training that meets the standards of applicant firearms safety training defined in subsection 1 or 2 of section 571.111;

(10) An affirmation that the applicant, to the applicant’s best knowledge and belief, is not the respondent of a valid full order of protection which is still in effect;

(11) A conspicuous warning that false statements made by the applicant will result in prosecution for perjury pursuant to the laws of the state of Missouri; and

(12) A government-issued photo identification. This photograph shall not be included on the permit and shall only be used to verify the person’s identity for permit renewal, or for the issuance of a new permit due to change of address, or for a lost or destroyed permit.

4. An application for a concealed carry permit shall be made to the sheriff of the county or any city not within a county in which the applicant resides. An application shall be filed in writing, signed under oath and under the penalties of perjury, and shall state whether the applicant complies with each of the requirements specified in subsection 2 of this section. In addition to the completed application, the applicant for a concealed carry permit must also submit the following:

(1) A photocopy of a firearms safety training certificate of completion or other evidence of completion of a firearms safety training course that meets the standards established in subsection 1 or 2 of section 571.111; and

(2) A nonrefundable permit fee as provided by subsection 11 or 12 of this section.

5. (1) Before an application for a concealed carry permit is approved, the sheriff shall make only such inquiries as he or she deems necessary into the accuracy of the statements made in the application. The sheriff may require that the applicant display a Missouri driver’s license or nondriver’s license or military identification and orders showing the person being stationed in Missouri. In order to determine the applicant’s suitability for a concealed carry permit, the applicant shall be fingerprinted. No other biometric data shall be collected from the applicant. The sheriff shall conduct an inquiry of the National Instant Criminal Background Check System within three working days after submission of the properly completed application for a concealed carry permit. If no disqualifying record is identified by these checks at the state level, the fingerprints shall be forwarded to the Federal Bureau of Investigation for a national criminal history record check. Upon receipt of the completed report from the National Instant Criminal Background Check System and the response from the Federal Bureau of Investigation national criminal history record check, the sheriff shall examine the results and, if no disqualifying information is identified, shall issue a concealed carry permit within three working days.

(2) In the event the report from the National Instant Criminal Background Check System and the response from the Federal Bureau of Investigation national criminal history record check prescribed by subdivision (1) of this subsection are not completed within forty-five calendar days and no disqualifying information concerning the applicant has otherwise come to the sheriff’s attention, the sheriff shall issue a provisional permit, clearly designated on the certificate as such, which the applicant shall sign in the presence of the sheriff or the sheriff’s designee. This permit, when carried with a valid Missouri driver’s or nondriver’s license or a valid military identification, shall permit the applicant to exercise the same rights in accordance with the same conditions as pertain to a concealed carry permit issued under this section, provided that it shall not serve as an alternative to an national instant criminal background check required by 18 U.S.C. Section 922(t). The provisional permit shall remain valid until such time as the sheriff either issues or denies the certificate of qualification under subsection 6 or 7 of this section. The sheriff shall revoke a provisional permit issued under this subsection within twenty-four hours of receipt of any report that identifies a disqualifying record, and shall notify the concealed carry permit system established under subsection 5 of section 650.350. The revocation of a provisional permit issued under this section shall be proscribed in a manner consistent to the denial and review of an application under subsection 6 of this section.

6. The sheriff may refuse to approve an application for a concealed carry permit if he or she determines that any of the requirements specified in subsection 2 of this section have not been met, or if he or she has a substantial and demonstrable reason to believe that the applicant has rendered a false statement regarding any of the provisions of sections 571.101 to 571.121. If the applicant is found to be ineligible, the sheriff is required to deny the application, and notify the applicant in writing, stating the grounds for denial and informing the applicant of the right to submit, within thirty days, any additional documentation relating to the grounds of the denial. Upon receiving any additional documentation, the sheriff shall reconsider his or her decision and inform the applicant within thirty days of the result of the reconsideration. The applicant shall further be informed in writing of the right to appeal the denial pursuant to subsections 2, 3, 4, and 5 of section 571.114. After two additional reviews and denials by the sheriff, the person submitting the application shall appeal the denial pursuant to subsections 2, 3, 4, and 5 of section 571.114.

7. If the application is approved, the sheriff shall issue a concealed carry permit to the applicant within a period not to exceed three working days after his or her approval of the application. The applicant shall sign the concealed carry permit in the presence of the sheriff or his or her designee.

8. The concealed carry permit shall specify only the following information:

(1) Name, address, date of birth, gender, height, weight, color of hair, color of eyes, and signature of the permit holder;

(2) The signature of the sheriff issuing the permit;

(3) The date of issuance; and

(4) The expiration date.

­­

­

9. (1) The sheriff shall keep a record of all applications for a concealed carry permit or a provisional permit and his or her action thereon. Any record of an application that is incomplete or denied for any reason shall be kept for a period not to exceed one year. Any record of an application that was approved shall be kept for a period of one year after the expiration and nonrenewal of the permit.

(2) The sheriff shall report the issuance of a concealed carry permit or provisional permit to the concealed carry permit system. All information on any such permit that is protected information on any driver’s or nondriver’s license shall have the same personal protection for purposes of sections 571.101 to 571.121. An applicant’s status as a holder of a concealed carry permit, provisional permit, or a concealed carry endorsement issued prior to August 28, 2013, shall not be public information and shall be considered personal protected information. Information retained in the concealed carry permit system under this subsection shall not be distributed to any federal, state, or private entities and shall only be made available for a single entry query of an individual in the event the individual is a subject of interest in an active criminal investigation or is arrested for a crime. A sheriff may access the concealed carry permit system for administrative purposes to issue a permit, verify the accuracy of permit holder information, change the name or address of a permit holder, suspend or revoke a permit, cancel an expired permit, or cancel a permit upon receipt of a certified death certificate for the permit holder. Any person who violates the provisions of this subdivision by disclosing protected information shall be guilty of a class A misdemeanor.

10. Information regarding any holder of a concealed carry permit, or a concealed carry endorsement issued prior to August 28, 2013, is a closed record. No bulk download or batch data shall be distributed to any federal, state, or private entity, except to MoSMART or a designee thereof. Any state agency that has retained any documents or records, including fingerprint records provided by an applicant for a concealed carry endorsement prior to August 28, 2013, shall destroy such documents or records, upon successful issuance of a permit.

11. For processing an application for a concealed carry permit pursuant to sections 571.101 to 571.121, the sheriff in each county shall charge a nonrefundable fee not to exceed one hundred dollars which shall be paid to the treasury of the county to the credit of the sheriff’s revolving fund. This fee shall include the cost to reimburse the Missouri state highway patrol for the costs of fingerprinting and criminal background checks. An additional fee shall be added to each credit card, debit card, or other electronic transaction equal to the charge paid by the state or the applicant for the use of the credit card, debit card, or other electronic payment method by the applicant.

12. For processing a renewal for a concealed carry permit pursuant to sections 571.101 to 571.121, the sheriff in each county shall charge a nonrefundable fee not to exceed fifty dollars which shall be paid to the treasury of the county to the credit of the sheriff’s revolving fund.

13. For the purposes of sections 571.101 to 571.121, the term “sheriff” shall include the sheriff of any county or city not within a county or his or her designee and in counties of the first classification the sheriff may designate the chief of police of any city, town, or municipality within such county.

14. For the purposes of this chapter, “concealed carry permit” shall include any concealed carry endorsement issued by the department of revenue before January 1, 2014, and any concealed carry document issued by any sheriff or under the authority of any sheriff after December 31, 2013.

(L. 2003 H.B. 349, et al., § 571.094, subsecs. 1 to 12, A.L. 2008 H.B. 2034, A.L. 2011 H.B. 294, et al., A.L. 2012 H.B. 1647, A.L. 2013 S.B. 75, A.L. 2014 S.B. 656 merged with S.B. 745, A.L. 2016 S.B. 656)

*Effective 10-14-16, see § 21.250. S.B. 656 was vetoed June 27, 2016. The veto was overridden on September 14, 2016.



Section 571.104 Suspension or revocation of endorsements and permits, when — renewal procedures — change of name or residence notification requirements — military personnel, two-month renewal period.

Effective 14 Sep 2016, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

*571.104. Suspension or revocation of endorsements and permits, when — renewal procedures — change of name or residence notification requirements — military personnel, two-month renewal period. — 1. A concealed carry endorsement issued prior to August 28, 2013, shall be suspended or revoked if the concealed carry endorsement holder becomes ineligible for such endorsement under the criteria established in subdivisions (3), (4), (5), (8), and (11) of subsection 2 of section 571.101 or upon the issuance of a valid full order of protection. The following procedures shall be followed:

(1) When a valid full order of protection, or any arrest warrant, discharge, or commitment for the reasons listed in subdivision (3), (4), (5), (8), or (11) of subsection 2 of section 571.101, is issued against a person holding a concealed carry endorsement issued prior to August 28, 2013, upon notification of said order, warrant, discharge or commitment or upon an order of a court of competent jurisdiction in a criminal proceeding, a commitment proceeding or a full order of protection proceeding ruling that a person holding a concealed carry endorsement presents a risk of harm to themselves or others, then upon notification of such order, the holder of the concealed carry endorsement shall surrender the driver’s license or nondriver’s license containing the concealed carry endorsement to the court, officer, or other official serving the order, warrant, discharge, or commitment. The official to whom the driver’s license or nondriver’s license containing the concealed carry endorsement is surrendered shall issue a receipt to the licensee for the license upon a form, approved by the director of revenue, that serves as a driver’s license or a nondriver’s license and clearly states the concealed carry endorsement has been suspended. The official shall then transmit the driver’s license or a nondriver’s license containing the concealed carry endorsement to the circuit court of the county issuing the order, warrant, discharge, or commitment. The concealed carry endorsement issued prior to August 28, 2013, shall be suspended until the order is terminated or until the arrest results in a dismissal of all charges. The official to whom the endorsement is surrendered shall administratively suspend the endorsement in the concealed carry permit system established under subsection 5 of section 650.350 until such time as the order is terminated or until the charges are dismissed. Upon dismissal, the court holding the driver’s license or nondriver’s license containing the concealed carry endorsement shall return such license to the individual, and the official to whom the endorsement was surrendered shall administratively return the endorsement to good standing within the concealed carry permit system.

(2) Any conviction, discharge, or commitment specified in sections 571.101 to 571.121 shall result in a revocation. Upon conviction, the court shall forward a notice of conviction or action and the driver’s license or nondriver’s license with the concealed carry endorsement to the department of revenue. The department of revenue shall notify the sheriff of the county which issued the certificate of qualification for a concealed carry endorsement. The sheriff who issued the certificate of qualification prior to August 28, 2013, shall report the change in status of the endorsement to the concealed carry permit system established under subsection 5 of section 650.350. The director of revenue shall immediately remove the endorsement issued prior to August 28, 2013, from the individual’s driving record within three days of the receipt of the notice from the court. The director of revenue shall notify the licensee that he or she must apply for a new license pursuant to chapter 302 which does not contain such endorsement. This requirement does not affect the driving privileges of the licensee. The notice issued by the department of revenue shall be mailed to the last known address shown on the individual’s driving record. The notice is deemed received three days after mailing.

2. A concealed carry permit issued pursuant to sections 571.101 to 571.121 after August 28, 2013, shall be suspended or revoked if the concealed carry permit holder becomes ineligible for such permit or endorsement under the criteria established in subdivisions (3), (4), (5), (8), and (11) of subsection 2 of section 571.101 or upon the issuance of a valid full order of protection. The following procedures shall be followed:

(1) When a valid full order of protection or any arrest warrant, discharge, or commitment for the reasons listed in subdivision (3), (4), (5), (8), or (11) of subsection 2 of section 571.101 is issued against a person holding a concealed carry permit, upon notification of said order, warrant, discharge, or commitment or upon an order of a court of competent jurisdiction in a criminal proceeding, a commitment proceeding, or a full order of protection proceeding ruling that a person holding a concealed carry permit presents a risk of harm to themselves or others, then upon notification of such order, the holder of the concealed carry permit shall surrender the permit to the court, officer, or other official serving the order, warrant, discharge, or commitment. The permit shall be suspended until the order is terminated or until the arrest results in a dismissal of all charges. The official to whom the permit is surrendered shall administratively suspend the permit in the concealed carry permit system until the order is terminated or the charges are dismissed. Upon dismissal, the court holding the permit shall return such permit to the individual and the official to whom the permit was surrendered shall administratively return the permit to good standing within the concealed carry permit system;

(2) Any conviction, discharge, or commitment specified in sections 571.101 to 571.121 shall result in a revocation. Upon conviction, the court shall forward a notice of conviction or action and the permit to the issuing county sheriff. The sheriff who issued the concealed carry permit shall report the change in status of the concealed carry permit to the concealed carry permit system.

3. A concealed carry permit shall be renewed for a qualified applicant upon receipt of the properly completed renewal application and the required renewal fee by the sheriff of the county of the applicant’s residence. The renewal application shall contain the same required information as set forth in subsection 3 of section 571.101, except that in lieu of the fingerprint requirement of subsection 5 of section 571.101 and the firearms safety training, the applicant need only display his or her current concealed carry permit. A name-based inquiry of the National Instant Criminal Background Check System shall be completed for each renewal application. The sheriff shall review the results of the report from the National Instant Criminal Background Check System, and when the sheriff has determined the applicant has successfully completed all renewal requirements and is not disqualified under any provision of section 571.101, the sheriff shall issue a new concealed carry permit which contains the date such permit was renewed. The process for renewing a concealed carry endorsement issued prior to August 28, 2013, shall be the same as the process for renewing a permit, except that in lieu of the fingerprint requirement of subsection 5 of section 571.101 and the firearms safety training, the applicant need only display his or her current driver’s license or nondriver’s license containing an endorsement. Upon successful completion of all renewal requirements, the sheriff shall issue a new concealed carry permit as provided under this subsection.

4. A person who has been issued a concealed carry permit, or a certificate of qualification for a concealed carry endorsement prior to August 28, 2013, who fails to file a renewal application for a concealed carry permit on or before its expiration date must pay an additional late fee of ten dollars per month for each month it is expired for up to six months. After six months, the sheriff who issued the expired concealed carry permit or certificate of qualification shall notify the concealed carry permit system that such permit is expired and cancelled. If the person has a concealed carry endorsement issued prior to August 28, 2013, the sheriff who issued the certificate of qualification for the endorsement shall notify the director of revenue that such certificate is expired regardless of whether the endorsement holder has applied for a concealed carry permit under subsection 3 of this section. The director of revenue shall immediately remove such endorsement from the individual’s driving record and notify the individual that his or her driver’s license or nondriver’s license has expired. The notice shall be conducted in the same manner as described in subsection 1 of this section. Any person who has been issued a concealed carry permit pursuant to sections 571.101 to 571.121, or a concealed carry endorsement issued prior to August 28, 2013, who fails to renew his or her application within the six-month period must reapply for a new concealed carry permit and pay the fee for a new application.

5. Any person issued a concealed carry permit pursuant to sections 571.101 to 571.121, or a concealed carry endorsement issued prior to August 28, 2013, shall notify the sheriff of the new jurisdiction of the permit or endorsement holder’s change of residence within thirty days after the changing of a permanent residence to a location outside the county of permit issuance. The permit or endorsement holder shall furnish proof to the sheriff in the new jurisdiction that the permit or endorsement holder has changed his or her residence. The sheriff in the new jurisdiction shall notify the sheriff in the old jurisdiction of the permit holder’s change of address and the sheriff in the old jurisdiction shall transfer any information on file for the permit holder to the sheriff in the new jurisdiction within thirty days. The sheriff of the new jurisdiction may charge a processing fee of not more than ten dollars for any costs associated with notification of a change in residence. The sheriff shall report the residence change to the concealed carry permit system, take possession and destroy the old permit, and then issue a new permit to the permit holder. The new address shall be accessible by the concealed carry permit system within three days of receipt of the information. If the person has a concealed carry endorsement issued prior to August 28, 2013, the endorsement holder shall also furnish proof to the department of revenue of his or her residence change. In such cases, the change of residence shall be made by the department of revenue onto the individual’s driving record.

6. Any person issued a concealed carry permit pursuant to sections 571.101 to 571.121, or a concealed carry endorsement issued prior to August 28, 2013, shall notify the sheriff or his or her designee of the permit or endorsement holder’s county or city of residence within seven days after actual knowledge of the loss or destruction of his or her permit or driver’s license or nondriver’s license containing a concealed carry endorsement. The permit or endorsement holder shall furnish a statement to the sheriff that the permit or driver’s license or nondriver’s license containing the concealed carry endorsement has been lost or destroyed. After notification of the loss or destruction of a permit or driver’s license or nondriver’s license containing a concealed carry endorsement, the sheriff may charge a processing fee of ten dollars for costs associated with replacing a lost or destroyed permit or driver’s license or nondriver’s license containing a concealed carry endorsement and shall reissue a new concealed carry permit within three working days of being notified by the concealed carry permit or endorsement holder of its loss or destruction. The new concealed carry permit shall contain the same personal information, including expiration date, as the original concealed carry permit.

7. If a person issued a concealed carry permit, or endorsement issued prior to August 28, 2013, changes his or her name, the person to whom the permit or endorsement was issued shall obtain a corrected or new concealed carry permit with a change of name from the sheriff who issued the original concealed carry permit or the original certificate of qualification for an endorsement upon the sheriff’s verification of the name change. The sheriff may charge a processing fee of not more than ten dollars for any costs associated with obtaining a corrected or new concealed carry permit. The permit or endorsement holder shall furnish proof of the name change to the sheriff within thirty days of changing his or her name and display his or her concealed carry permit or current driver’s license or nondriver’s license containing a concealed carry endorsement. The sheriff shall report the name change to the concealed carry permit system, and the new name shall be accessible by the concealed carry permit system within three days of receipt of the information.

8. The person with a concealed carry permit, or endorsement issued prior to August 28, 2013, shall notify the sheriff of a name or address change within thirty days of the change. A concealed carry permit and, if applicable, endorsement shall be automatically invalid after one hundred eighty days if the permit or endorsement holder has changed his or her name or changed his or her residence and not notified the sheriff as required in subsections 5 and 7 of this section. The sheriff shall assess a late penalty of ten dollars per month for each month, up to six months and not to exceed sixty dollars, for the failure to notify the sheriff of the change of name or address within thirty days.

9. Notwithstanding any provision of this section to the contrary, if a concealed carry permit, or endorsement issued prior to August 28, 2013, expires while the person issued the permit or endorsement is on active duty in the Armed Forces, on active state duty, full-time National Guard duty under Title 32, or active duty under Title 10 with the National Guard, or is physically incapacitated due to an injury incurred while in the services of the National Guard or Armed Forces, the permit shall be renewed if the person completes the renewal requirements under subsection 3 of this section within two months of returning to Missouri after discharge from such duty or recovery from such incapacitation. Once the two-month period has expired, the provisions of subsection 4 of this section shall apply except the penalties shall begin to accrue upon the expiration of the two-month period described in this subsection rather than on the expiration date of the permit or endorsement.

(L. 2003 H.B. 349, et al., § 571.094, subsecs. 13 to 19, A.L. 2010 H.B. 1692, et al., A.L. 2013 S.B. 75, A.L. 2014 S.B. 745, A.L. 2016 S.B. 656)

*Effective 9-14-16. S.B. 656 was vetoed June 27, 2016. The veto was overridden on September 14, 2016.

*Revisor's Note: Article III, Sections 29 and 32 of the Missouri Constitution, and Sections 1.130 and 21.250, RSMo, do not specifically address the effective date of a section subject to an emergency clause which is overridden by the general assembly.



Section 571.107 Permit does not authorize concealed firearms, where — penalty for violation.

Effective 28 Aug 2014

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

*571.107. Permit does not authorize concealed firearms, where — penalty for violation. — 1. A concealed carry permit issued pursuant to sections 571.101 to 571.121, a valid concealed carry endorsement issued prior to August 28, 2013, or a concealed carry endorsement or permit issued by another state or political subdivision of another state shall authorize the person in whose name the permit or endorsement is issued to carry concealed firearms on or about his or her person or vehicle throughout the state. No concealed carry permit issued pursuant to sections 571.101 to 571.121, valid concealed carry endorsement issued prior to August 28, 2013, or a concealed carry endorsement or permit issued by another state or political subdivision of another state shall authorize any person to carry concealed firearms into:

(1) Any police, sheriff, or highway patrol office or station without the consent of the chief law enforcement officer in charge of that office or station. Possession of a firearm in a vehicle on the premises of the office or station shall not be a criminal offense so long as the firearm is not removed from the vehicle or brandished while the vehicle is on the premises;

(2) Within twenty-five feet of any polling place on any election day. Possession of a firearm in a vehicle on the premises of the polling place shall not be a criminal offense so long as the firearm is not removed from the vehicle or brandished while the vehicle is on the premises;

(3) The facility of any adult or juvenile detention or correctional institution, prison or jail. Possession of a firearm in a vehicle on the premises of any adult, juvenile detention, or correctional institution, prison or jail shall not be a criminal offense so long as the firearm is not removed from the vehicle or brandished while the vehicle is on the premises;

(4) Any courthouse solely occupied by the circuit, appellate or supreme court, or any courtrooms, administrative offices, libraries or other rooms of any such court whether or not such court solely occupies the building in question. This subdivision shall also include, but not be limited to, any juvenile, family, drug, or other court offices, any room or office wherein any of the courts or offices listed in this subdivision are temporarily conducting any business within the jurisdiction of such courts or offices, and such other locations in such manner as may be specified by supreme court rule pursuant to subdivision (6) of this subsection. Nothing in this subdivision shall preclude those persons listed in subdivision (1) of subsection 2 of section 571.030 while within their jurisdiction and on duty, those persons listed in subdivisions (2), (4), and (10) of subsection 2 of section 571.030, or such other persons who serve in a law enforcement capacity for a court as may be specified by supreme court rule pursuant to subdivision (6) of this subsection from carrying a concealed firearm within any of the areas described in this subdivision. Possession of a firearm in a vehicle on the premises of any of the areas listed in this subdivision shall not be a criminal offense so long as the firearm is not removed from the vehicle or brandished while the vehicle is on the premises;

(5) Any meeting of the governing body of a unit of local government; or any meeting of the general assembly or a committee of the general assembly, except that nothing in this subdivision shall preclude a member of the body holding a valid concealed carry permit or endorsement from carrying a concealed firearm at a meeting of the body which he or she is a member. Possession of a firearm in a vehicle on the premises shall not be a criminal offense so long as the firearm is not removed from the vehicle or brandished while the vehicle is on the premises. Nothing in this subdivision shall preclude a member of the general assembly, a full-time employee of the general assembly employed under Section 17, Article III, Constitution of Missouri, legislative employees of the general assembly as determined under section 21.155, or statewide elected officials and their employees, holding a valid concealed carry permit or endorsement, from carrying a concealed firearm in the state capitol building or at a meeting whether of the full body of a house of the general assembly or a committee thereof, that is held in the state capitol building;

(6) The general assembly, supreme court, county or municipality may by rule, administrative regulation, or ordinance prohibit or limit the carrying of concealed firearms by permit or endorsement holders in that portion of a building owned, leased or controlled by that unit of government. Any portion of a building in which the carrying of concealed firearms is prohibited or limited shall be clearly identified by signs posted at the entrance to the restricted area. The statute, rule or ordinance shall exempt any building used for public housing by private persons, highways or rest areas, firing ranges, and private dwellings owned, leased, or controlled by that unit of government from any restriction on the carrying or possession of a firearm. The statute, rule or ordinance shall not specify any criminal penalty for its violation but may specify that persons violating the statute, rule or ordinance may be denied entrance to the building, ordered to leave the building and if employees of the unit of government, be subjected to disciplinary measures for violation of the provisions of the statute, rule or ordinance. The provisions of this subdivision shall not apply to any other unit of government;

(7) Any establishment licensed to dispense intoxicating liquor for consumption on the premises, which portion is primarily devoted to that purpose, without the consent of the owner or manager. The provisions of this subdivision shall not apply to the licensee of said establishment. The provisions of this subdivision shall not apply to any bona fide restaurant open to the general public having dining facilities for not less than fifty persons and that receives at least fifty-one percent of its gross annual income from the dining facilities by the sale of food. This subdivision does not prohibit the possession of a firearm in a vehicle on the premises of the establishment and shall not be a criminal offense so long as the firearm is not removed from the vehicle or brandished while the vehicle is on the premises. Nothing in this subdivision authorizes any individual who has been issued a concealed carry permit or endorsement to possess any firearm while intoxicated;

(8) Any area of an airport to which access is controlled by the inspection of persons and property. Possession of a firearm in a vehicle on the premises of the airport shall not be a criminal offense so long as the firearm is not removed from the vehicle or brandished while the vehicle is on the premises;

(9) Any place where the carrying of a firearm is prohibited by federal law;

(10) Any higher education institution or elementary or secondary school facility without the consent of the governing body of the higher education institution or a school official or the district school board, unless the person with the concealed carry endorsement or permit is a teacher or administrator of an elementary or secondary school who has been designated by his or her school district as a school protection officer and is carrying a firearm in a school within that district, in which case no consent is required. Possession of a firearm in a vehicle on the premises of any higher education institution or elementary or secondary school facility shall not be a criminal offense so long as the firearm is not removed from the vehicle or brandished while the vehicle is on the premises;

(11) Any portion of a building used as a child care facility without the consent of the manager. Nothing in this subdivision shall prevent the operator of a child care facility in a family home from owning or possessing a firearm or a concealed carry permit or endorsement;

(12) Any riverboat gambling operation accessible by the public without the consent of the owner or manager pursuant to rules promulgated by the gaming commission. Possession of a firearm in a vehicle on the premises of a riverboat gambling operation shall not be a criminal offense so long as the firearm is not removed from the vehicle or brandished while the vehicle is on the premises;

(13) Any gated area of an amusement park. Possession of a firearm in a vehicle on the premises of the amusement park shall not be a criminal offense so long as the firearm is not removed from the vehicle or brandished while the vehicle is on the premises;

(14) Any church or other place of religious worship without the consent of the minister or person or persons representing the religious organization that exercises control over the place of religious worship. Possession of a firearm in a vehicle on the premises shall not be a criminal offense so long as the firearm is not removed from the vehicle or brandished while the vehicle is on the premises;

(15) Any private property whose owner has posted the premises as being off-limits to concealed firearms by means of one or more signs displayed in a conspicuous place of a minimum size of eleven inches by fourteen inches with the writing thereon in letters of not less than one inch. The owner, business or commercial lessee, manager of a private business enterprise, or any other organization, entity, or person may prohibit persons holding a concealed carry permit or endorsement from carrying concealed firearms on the premises and may prohibit employees, not authorized by the employer, holding a concealed carry permit or endorsement from carrying concealed firearms on the property of the employer. If the building or the premises are open to the public, the employer of the business enterprise shall post signs on or about the premises if carrying a concealed firearm is prohibited. Possession of a firearm in a vehicle on the premises shall not be a criminal offense so long as the firearm is not removed from the vehicle or brandished while the vehicle is on the premises. An employer may prohibit employees or other persons holding a concealed carry permit or endorsement from carrying a concealed firearm in vehicles owned by the employer;

(16) Any sports arena or stadium with a seating capacity of five thousand or more. Possession of a firearm in a vehicle on the premises shall not be a criminal offense so long as the firearm is not removed from the vehicle or brandished while the vehicle is on the premises;

(17) Any hospital accessible by the public. Possession of a firearm in a vehicle on the premises of a hospital shall not be a criminal offense so long as the firearm is not removed from the vehicle or brandished while the vehicle is on the premises.

2. Carrying of a concealed firearm in a location specified in subdivisions (1) to (17) of subsection 1 of this section by any individual who holds a concealed carry permit issued pursuant to sections 571.101 to 571.121, or a concealed carry endorsement issued prior to August 28, 2013, shall not be a criminal act but may subject the person to denial to the premises or removal from the premises. If such person refuses to leave the premises and a peace officer is summoned, such person may be issued a citation for an amount not to exceed one hundred dollars for the first offense. If a second citation for a similar violation occurs within a six-month period, such person shall be fined an amount not to exceed two hundred dollars and his or her permit, and, if applicable, endorsement to carry concealed firearms shall be suspended for a period of one year. If a third citation for a similar violation is issued within one year of the first citation, such person shall be fined an amount not to exceed five hundred dollars and shall have his or her concealed carry permit, and, if applicable, endorsement revoked and such person shall not be eligible for a concealed carry permit for a period of three years. Upon conviction of charges arising from a citation issued pursuant to this subsection, the court shall notify the sheriff of the county which issued the concealed carry permit, or, if the person is a holder of a concealed carry endorsement issued prior to August 28, 2013, the court shall notify the sheriff of the county which issued the certificate of qualification for a concealed carry endorsement and the department of revenue. The sheriff shall suspend or revoke the concealed carry permit or, if applicable, the certificate of qualification for a concealed carry endorsement. If the person holds an endorsement, the department of revenue shall issue a notice of such suspension or revocation of the concealed carry endorsement and take action to remove the concealed carry endorsement from the individual's driving record. The director of revenue shall notify the licensee that he or she must apply for a new license pursuant to chapter 302 which does not contain such endorsement. The notice issued by the department of revenue shall be mailed to the last known address shown on the individual's driving record. The notice is deemed received three days after mailing.

(L. 2003 H.B. 349, et al., § 571.094, subsecs. 20, 21, A.L. 2009 H.B. 132, A.L. 2010 H.B. 1692, et al., A.L. 2011 H.B. 294, et al., A.L. 2013 S.B. 75, A.L. 2014 S.B. 656)

*Effective 10-10-14, see § 21.250. S.B. 656 was vetoed July 14, 2014. The veto was overridden on September 10, 2014.



Section 571.111 Firearms training requirements — safety instructor requirements — penalty for violations.

Effective 14 Oct 2016, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

*571.111. Firearms training requirements — safety instructor requirements — penalty for violations. — 1. An applicant for a concealed carry permit shall demonstrate knowledge of firearms safety training. This requirement shall be fully satisfied if the applicant for a concealed carry permit:

(1) Submits a photocopy of a certificate of firearms safety training course completion, as defined in subsection 2 of this section, signed by a qualified firearms safety instructor as defined in subsection 6 of this section; or

(2) Submits a photocopy of a certificate that shows the applicant completed a firearms safety course given by or under the supervision of any state, county, municipal, or federal law enforcement agency; or

(3) Is a qualified firearms safety instructor as defined in subsection 6 of this section; or

(4) Submits proof that the applicant currently holds any type of valid peace officer license issued under the requirements of chapter 590; or

(5) Submits proof that the applicant is currently allowed to carry firearms in accordance with the certification requirements of section 217.710; or

(6) Submits proof that the applicant is currently certified as any class of corrections officer by the Missouri department of corrections and has passed at least one eight-hour firearms training course, approved by the director of the Missouri department of corrections under the authority granted to him or her, that includes instruction on the justifiable use of force as prescribed in chapter 563; or

(7) Submits a photocopy of a certificate of firearms safety training course completion that was issued on August 27, 2011, or earlier so long as the certificate met the requirements of subsection 2 of this section that were in effect on the date it was issued.

2. A certificate of firearms safety training course completion may be issued to any applicant by any qualified firearms safety instructor. On the certificate of course completion the qualified firearms safety instructor shall affirm that the individual receiving instruction has taken and passed a firearms safety course of at least eight hours in length taught by the instructor that included:

(1) Handgun safety in the classroom, at home, on the firing range and while carrying the firearm;

(2) A physical demonstration performed by the applicant that demonstrated his or her ability to safely load and unload either a revolver or a semiautomatic pistol and demonstrated his or her marksmanship with either firearm;

(3) The basic principles of marksmanship;

(4) Care and cleaning of concealable firearms;

(5) Safe storage of firearms at home;

(6) The requirements of this state for obtaining a concealed carry permit from the sheriff of the individual’s county of residence;

(7) The laws relating to firearms as prescribed in this chapter;

(8) The laws relating to the justifiable use of force as prescribed in chapter 563;

(9) A live firing exercise of sufficient duration for each applicant to fire either a revolver or a semiautomatic pistol, from a standing position or its equivalent, a minimum of twenty rounds from the handgun at a distance of seven yards from a B-27 silhouette target or an equivalent target;

(10) A live-fire test administered to the applicant while the instructor was present of twenty rounds from either a revolver or a semiautomatic pistol from a standing position or its equivalent at a distance from a B-27 silhouette target, or an equivalent target, of seven yards.

3. A certificate of firearms safety training course completion may also be issued to an applicant who presents proof to a qualified firearms safety instructor that the applicant has passed a regular or online course on firearm safety conducted by an instructor certified by the National Rifle Association that is at least one hour in length and who also passes the requirements of subdivisions (1), (2), (6), (7), (8), (9), and (10) of subsection 2 of this section in a course, not restricted by a period of hours, that is taught by a qualified firearms safety instructor.

4. A qualified firearms safety instructor shall not give a grade of passing to an applicant for a concealed carry permit who:

(1) Does not follow the orders of the qualified firearms instructor or cognizant range officer; or

(2) Handles a firearm in a manner that, in the judgment of the qualified firearm safety instructor, poses a danger to the applicant or to others; or

(3) During the live-fire testing portion of the course fails to hit the silhouette portion of the targets with at least fifteen rounds.

5. Qualified firearms safety instructors who provide firearms safety instruction to any person who applies for a concealed carry permit shall:

(1) Make the applicant’s course records available upon request to the sheriff of the county in which the applicant resides;

(2) Maintain all course records on students for a period of no less than four years from course completion date; and

(3) Not have more than forty students per certified instructor in the classroom portion of the course or more than five students per range officer engaged in range firing.

6. A firearms safety instructor shall be considered to be a qualified firearms safety instructor by any sheriff issuing a concealed carry permit pursuant to sections 571.101 to 571.121 if the instructor:

(1) Is a valid firearms safety instructor certified by the National Rifle Association holding a rating as a personal protection instructor or pistol marksmanship instructor; or

(2) Submits a photocopy of a notarized certificate from a firearms safety instructor’s course offered by a local, state, or federal governmental agency; or

(3) Submits a photocopy of a notarized certificate from a firearms safety instructor course approved by the department of public safety; or

(4) Has successfully completed a firearms safety instructor course given by or under the supervision of any state, county, municipal, or federal law enforcement agency; or

(5) Is a certified police officer firearms safety instructor.

7. Any firearms safety instructor qualified under subsection 6 of this section may submit a copy of a training instructor certificate, course outline bearing the notarized signature of the instructor, and a recent photograph of the instructor to the sheriff of the county in which the instructor resides. The sheriff shall review the training instructor certificate along with the course outline and verify the firearms safety instructor is qualified and the course meets the requirements provided under this section. If the sheriff verifies the firearms safety instructor is qualified and the course meets the requirements provided under this section, the sheriff shall collect an annual registration fee of ten dollars from each qualified instructor who chooses to submit such information and submit the registration to the Missouri sheriff methamphetamine relief taskforce. The Missouri sheriff methamphetamine relief taskforce, or its designated agent, shall create and maintain a statewide database of qualified instructors. This information shall be a closed record except for access by any sheriff. Firearms safety instructors may register annually and the registration is only effective for the calendar year in which the instructor registered. Any sheriff may access the statewide database maintained by the Missouri sheriff methamphetamine relief taskforce to verify the firearms safety instructor is qualified and the course offered by the instructor meets the requirements provided under this section. Unless a sheriff has reason to believe otherwise, a sheriff shall presume a firearms safety instructor is qualified to provide firearms safety instruction in counties throughout the state under this section if the instructor is registered on the statewide database of qualified instructors.

8. Any firearms safety instructor who knowingly provides any sheriff with any false information concerning an applicant’s performance on any portion of the required training and qualification shall be guilty of a class C misdemeanor. A violation of the provisions of this section shall result in the person being prohibited from instructing concealed carry permit classes and issuing certificates.

(L. 2003 H.B. 349, et al., § 571.094, subsecs. 22 to 27, A.L. 2007 S.B. 62 & 41, A.L. 2011 H.B. 294, et al., A.L. 2012 H.B. 1647 merged with S.B. 489 & 637, A.L. 2013 S.B. 75, A.L. 2014 S.B. 656 merged with S.B. 745, A.L. 2016 S.B. 656)

*Effective 10-14-16, see § 21.250. S.B. 656 was vetoed June 27, 2016. The veto was overridden on September 14, 2016.



Section 571.114 Denial of application, appeal procedures.

Effective 28 Aug 2013

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

571.114. Denial of application, appeal procedures. — 1. In any case when the sheriff refuses to issue a concealed carry permit or to act on an application for such permit, the denied applicant shall have the right to appeal the denial within thirty days of receiving written notice of the denial. Such appeals shall be heard in small claims court as defined in section 482.300, and the provisions of sections 482.300, 482.310 and 482.335 shall apply to such appeals.

2. A denial of or refusal to act on an application for a concealed carry permit may be appealed by filing with the clerk of the small claims court a copy of the sheriff's written refusal and a form substantially similar to the appeal form provided in this section. Appeal forms shall be provided by the clerk of the small claims court free of charge to any person:

­

­

3. The notice of appeal in a denial of a concealed carry permit appeal shall be made to the sheriff in a manner and form determined by the small claims court judge.

4. If at the hearing the person shows he or she is entitled to the requested concealed carry permit, the court shall issue an appropriate order to cause the issuance of the concealed carry permit. Costs shall not be assessed against the sheriff unless the action of the sheriff is determined by the judge to be arbitrary and capricious.

5. Any person aggrieved by any final judgment rendered by a small claims court in a denial of a concealed carry permit appeal may have a right to trial de novo as provided in sections 512.180 to 512.320.

(L. 2003 H.B. 349, et al., § 571.094, subsecs. 28 to 32, A.L. 2013 S.B. 75)



Section 571.117 Revocation procedure for ineligible permit holders — sheriff's immunity from liability, when.

Effective 10 Oct 2014, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

*571.117. Revocation procedure for ineligible permit holders — sheriff's immunity from liability, when. — 1. Any person who has knowledge that another person, who was issued a concealed carry permit pursuant to sections 571.101 to 571.121, or concealed carry endorsement prior to August 28, 2013, never was or no longer is eligible for such permit or endorsement under the criteria established in sections 571.101 to 571.121 may file a petition with the clerk of the small claims court to revoke that person's concealed carry permit or endorsement. The petition shall be in a form substantially similar to the petition for revocation of concealed carry permit or endorsement provided in this section. Appeal forms shall be provided by the clerk of the small claims court free of charge to any person:

­

­

2. If at the hearing the plaintiff shows that the defendant was not eligible for the concealed carry permit issued pursuant to sections 571.101 to 571.121, or a concealed carry endorsement issued prior to August 28, 2013, at the time of issuance or renewal or is no longer eligible for a concealed carry permit or the concealed carry endorsement, the court shall issue an appropriate order to cause the revocation of the concealed carry permit and, if applicable, the concealed carry endorsement. Costs shall not be assessed against the sheriff.

3. The finder of fact, in any action brought against a permit or endorsement holder pursuant to subsection 1 of this section, shall make findings of fact and the court shall make conclusions of law addressing the issues at dispute. If it is determined that the plaintiff in such an action acted without justification or with malice or primarily with an intent to harass the permit or endorsement holder or that there was no reasonable basis to bring the action, the court shall order the plaintiff to pay the defendant/respondent all reasonable costs incurred in defending the action including, but not limited to, attorney's fees, deposition costs, and lost wages. Once the court determines that the plaintiff is liable to the defendant/respondent for costs and fees, the extent and type of fees and costs to be awarded should be liberally calculated in defendant/respondent's favor. Notwithstanding any other provision of law, reasonable attorney's fees shall be presumed to be at least one hundred fifty dollars per hour.

4. Any person aggrieved by any final judgment rendered by a small claims court in a petition for revocation of a concealed carry permit or concealed carry endorsement may have a right to trial de novo as provided in sections 512.180 to 512.320.

5. The office of the county sheriff or any employee or agent of the county sheriff shall not be liable for damages in any civil action arising from alleged wrongful or improper granting, renewing, or failure to revoke a concealed carry permit issued pursuant to sections 571.101 to 571.121, or a certificate of qualification for a concealed carry endorsement issued prior to August 28, 2013, so long as the sheriff acted in good faith.

(L. 2003 H.B. 349, et al., § 571.094, subsecs. 33 to 37, A.L. 2011 H.B. 294, et al., A.L. 2012 H.B. 1647, A.L. 2013 S.B. 75, A.L. 2014 S.B. 656)

*Effective 10-10-14, see § 21.250. S.B. 656 was vetoed July 14, 2014. The veto was overridden on September 10, 2014.



Section 571.121 Duty to carry and display permit, penalty for violation — director of revenue immunity from liability, when.

Effective 28 Aug 2013

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

571.121. Duty to carry and display permit, penalty for violation — director of revenue immunity from liability, when. — 1. Any person issued a concealed carry permit pursuant to sections 571.101 to 571.121, or a concealed carry endorsement issued prior to August 28, 2013, shall carry the concealed carry permit or endorsement at all times the person is carrying a concealed firearm and shall display the concealed carry permit and a state or federal government-issued photo identification or the endorsement or permit upon the request of any peace officer. Failure to comply with this subsection shall not be a criminal offense but the concealed carry permit or endorsement holder may be issued a citation for an amount not to exceed thirty-five dollars.

2. Notwithstanding any other provisions of law, the director of revenue, by carrying out his or her requirement to issue a driver's or nondriver's license reflecting that a concealed carry permit has been granted under the law as it existed prior to August 28, 2013, shall bear no liability and shall be immune from any claims for damages resulting from any determination made regarding the qualification of any person for such permit or for any actions stemming from the conduct of any person issued such a permit. By issuing the permit on the driver's or nondriver's license, the director of revenue was merely acting as a scrivener for any determination made by the sheriff that the person was qualified for the permit.

(L. 2003 H.B. 349, et al., § 571.094, subsecs. 38, 39, A.L. 2013 S.B. 75)



Section 571.126 List of persons who have obtained a concealed carry endorsement or permit, no disclosure to federal government.

Effective 14 Oct 2016, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

*571.126. List of persons who have obtained a concealed carry endorsement or permit, no disclosure to federal government. — Notwithstanding any other state law to the contrary, no state agency shall disclose to the federal government the statewide list of persons who have obtained a concealed carry endorsement or permit, including Missouri lifetime and extended concealed carry permits. Nothing in this section shall be construed to restrict access to individual records by any criminal justice agency authorized to access the Missouri uniform law enforcement system.

(L. 2013 S.B. 252 § 1, A.L. 2016 S.B. 656)

*Effective 10-14-16, see § 21.250. S.B. 656 was vetoed June 27, 2016. The veto was overridden on September 14, 2016.



Section 571.150 Use or possession of a metal-penetrating bullet during the commission of a crime — definition — penalty.

Effective 17 Mar 1986, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

571.150. Use or possession of a metal-penetrating bullet during the commission of a crime — definition — penalty. — 1. As used in this section, the term "metal-penetrating bullet" means handgun bullet or projectile of 9 mm, .25, .32, .38, .357, .41, .44, or .451 or other caliber which is comprised of a hardened core equal to the minimum of the maximum attainable hardness by solid red metal alloy which purposely reduces the normal expansion or mushrooming of the bullet's or projectile's shape upon impact. Metal-penetrating bullet does not include any bullet or projectile composed of copper or brass jacket with lead or lead alloy cores or any bullet or projectile composed of lead or lead alloys.

2. Any person who uses or possesses a metal-penetrating bullet during the commission of a crime is guilty of a class B felony.

(L. 1986 S.B. 450 § 3)

Effective 3-17-86



Section 571.155 Regulation by municipalities permitted — no prohibition at shooting ranges.

Effective 28 Aug 2011

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

571.155. Regulation by municipalities permitted — no prohibition at shooting ranges. — 1. A municipality may regulate, by order or ordinance, the shooting of pneumatic guns within its boundaries when the municipality is, in the opinion of the governing body, so heavily populated that such conduct is dangerous to the inhabitants thereof. The municipality may require supervision by a parent, guardian, or other adult supervisor who is approved by a parent or guardian of any minor below the age of twelve in all uses of pneumatic guns on public property. The ordinance may specify that minors twelve years of age or older may, with the consent of a parent or guardian, use a pneumatic gun at any place designated for such use by the local governing body or on private property with the consent of the owner. The ordinance may specify that any minor shall be responsible for obeying all laws, regulations, and restrictions governing such use, regardless of whether a parent or guardian has permitted such use.

2. No such ordinance shall prohibit the use pneumatic guns at facilities approved for shooting ranges.

(L. 2011 H.B. 294, et al., § 1)



Section 571.205 Issuance of lifetime or extended permit, requirements — application contents — sheriff's duties — recordkeeping — confidentiality of information — fees.

Effective 14 Oct 2016, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

*571.205. Issuance of lifetime or extended permit, requirements — application contents — sheriff's duties — recordkeeping — confidentiality of information — fees. — 1. Upon request and payment of the required fee, the sheriff shall issue a concealed carry permit that is valid through the state of Missouri for the lifetime of the permit holder to a Missouri resident who meets the requirements of sections 571.205 to 571.230, known as a Missouri lifetime concealed carry permit. A person may also request, and the sheriff shall issue upon payment of the required fee, a concealed carry permit that is valid through the state of Missouri for a period of either ten years or twenty-five years from the date of issuance or renewal to a Missouri resident who meets the requirements of sections 571.205 to 571.230. Such permit shall be known as a Missouri extended concealed carry permit. A person issued a Missouri lifetime or extended concealed carry permit shall be required to comply with the provisions of sections 571.205 to 571.230. If the applicant can show qualification as provided by sections 571.205 to 571.230, the sheriff shall issue a Missouri lifetime or extended concealed carry permit authorizing the carrying of a concealed firearm on or about the applicant’s person or within a vehicle.

2. A Missouri lifetime or extended concealed carry permit shall be suspended if the permit holder becomes a resident of another state. The permit may be reactivated upon reestablishment of Missouri residency if the applicant meets the requirements of sections 571.205 to 571.230, and upon successful completion of a name-based inquiry of the National Instant Background Check System.

3. A Missouri lifetime or extended concealed carry permit shall be issued by the sheriff or his or her designee of the county or city in which the applicant resides, if the applicant:

(1) Is at least nineteen years of age, is a citizen or permanent resident of the United States and has assumed residency in this state, or is at least eighteen years of age and a member of the United States Armed Forces or honorably discharged from the United States Armed Forces, and is a citizen of the United States and has assumed residency in this state;

(2) Has not pled guilty to or entered a plea of nolo contendere or been convicted of a crime punishable by imprisonment for a term exceeding one year under the laws of any state or of the United States, other than a crime classified as a misdemeanor under the laws of any state and punishable by a term of imprisonment of two years or less that does not involve an explosive weapon, firearm, firearm silencer, or gas gun;

(3) Has not been convicted of, pled guilty to or entered a plea of nolo contendere to one or more misdemeanor offenses involving crimes of violence within a five-year period immediately preceding application for a Missouri lifetime or extended concealed carry permit or if the applicant has not been convicted of two or more misdemeanor offenses involving driving while under the influence of intoxicating liquor or drugs or the possession or abuse of a controlled substance within a five-year period immediately preceding application for a Missouri lifetime or extended concealed carry permit;

(4) Is not a fugitive from justice or currently charged in an information or indictment with the commission of a crime punishable by imprisonment for a term exceeding one year under the laws of any state of the United States, other than a crime classified as a misdemeanor under the laws of any state and punishable by a term of imprisonment of two years or less that does not involve an explosive weapon, firearm, firearm silencer, or gas gun;

(5) Has not been discharged under dishonorable conditions from the United States Armed Forces;

(6) Has not engaged in a pattern of behavior, documented in public or closed records, that causes the sheriff to have a reasonable belief that the applicant presents a danger to himself or herself or others;

(7) Is not adjudged mentally incompetent at the time of application or for five years prior to application, or has not been committed to a mental health facility, as defined in section 632.005, or a similar institution located in another state following a hearing at which the defendant was represented by counsel or a representative;

(8) Submits a completed application for a permit as described in subsection 4 of this section;

(9) Submits an affidavit attesting that the applicant complies with the concealed carry safety training requirement under subsections 1 and 2 of section 571.111;

(10) Is not the respondent of a valid full order of protection which is still in effect;

(11) Is not otherwise prohibited from possessing a firearm under section 571.070 or 18 U.S.C. Section 922(g).

4. The application for a Missouri lifetime or extended concealed carry permit issued by the sheriff of the county of the applicant’s residence shall contain only the following information:

(1) The applicant’s name, address, telephone number, gender, date and place of birth, and, if the applicant is not a United States citizen, the applicant’s country of citizenship and any alien or admission number issued by the United States Immigration and Customs Enforcement or any successor agency;

(2) An affirmation that the applicant has assumed residency in Missouri and is a citizen or permanent resident of the United States;

(3) An affirmation that the applicant is at least nineteen years of age or is eighteen years of age or older and a member of the United States Armed Forces or honorably discharged from the United States Armed Forces;

(4) An affirmation that the applicant has not pled guilty to or been convicted of a crime punishable by imprisonment for a term exceeding one year under the laws of any state or of the United States other than a crime classified as a misdemeanor under the laws of any state and punishable by a term of imprisonment of two years or less that does not involve an explosive weapon, firearm, firearm silencer, or gas gun;

(5) An affirmation that the applicant has not been convicted of, pled guilty to, or entered a plea of nolo contendere to one or more misdemeanor offenses involving crimes of violence within a five-year period immediately preceding application for a permit or that the applicant has not been convicted of two or more misdemeanor offenses involving driving while under the influence of intoxicating liquor or drugs or the possession or abuse of a controlled substance within a five-year period immediately preceding application for a permit;

(6) An affirmation that the applicant is not a fugitive from justice or currently charged in an information or indictment with the commission of a crime punishable by imprisonment for a term exceeding one year under the laws of any state or of the United States other than a crime classified as a misdemeanor under the laws of any state and punishable by a term of imprisonment of two years or less that does not involve an explosive weapon, firearm, firearm silencer, or gas gun;

(7) An affirmation that the applicant has not been discharged under dishonorable conditions from the United States Armed Forces;

(8) An affirmation that the applicant is not adjudged mentally incompetent at the time of application or for five years prior to application, or has not been committed to a mental health facility, as defined in section 632.005, or a similar institution located in another state, except that a person whose release or discharge from a facility in this state under chapter 632, or a similar discharge from a facility in another state, occurred more than five years ago without subsequent recommitment may apply;

(9) An affirmation that the applicant has received firearms safety training that meets the standards of applicant firearms safety training defined in subsection 1 or 2 of section 571.111;

(10) An affirmation that the applicant, to the applicant’s best knowledge and belief, is not the respondent of a valid full order of protection which is still in effect;

(11) A conspicuous warning that false statements made by the applicant will result in prosecution for perjury under the laws of the state of Missouri; and

(12) A government-issued photo identification. This photograph shall not be included on the permit and shall only be used to verify the person’s identity for the issuance of a new permit, issuance of a new permit due to change of name or address, renewal of an extended permit, or for a lost or destroyed permit, or reactivation under subsection 2 of this section.

5. An application for a Missouri lifetime or extended concealed carry permit shall be made to the sheriff of the county in which the applicant resides. An application shall be filed in writing, signed under oath and under the penalties of perjury, and shall state whether the applicant complies with each of the requirements specified in subsection 3 of this section. In addition to the completed application, the applicant for a Missouri lifetime or extended concealed carry permit shall also submit the following:

(1) A photocopy of a firearms safety training certificate of completion or other evidence of completion of a firearms safety training course that meets the standards established in subsection 1 or 2 of section 571.111; and

(2) A nonrefundable permit fee as provided by subsection 12 of this section.

6. (1) Before an application for a Missouri lifetime or extended concealed carry permit is approved, the sheriff shall make only such inquiries as he or she deems necessary into the accuracy of the statements made in the application. The sheriff may require that the applicant display a Missouri driver’s license or nondriver’s license or military identification. No biometric data shall be collected from the applicant. The sheriff shall conduct an inquiry of the National Instant Criminal Background Check System within three working days after submission of the properly completed application for a Missouri lifetime or extended concealed carry permit. Upon receipt of the completed report from the National Instant Criminal Background Check System, the sheriff shall examine the results and, if no disqualifying information is identified, shall issue a Missouri lifetime or extended concealed carry permit within three working days.

(2) In the event the report from the National Instant Criminal Background Check System and the response from the Federal Bureau of Investigation national criminal history record check prescribed by subdivision (1) of this subsection are not completed within forty-five calendar days and no disqualifying information concerning the applicant has otherwise come to the sheriff’s attention, the sheriff shall issue a provisional permit, clearly designated on the certificate as such, which the applicant shall sign in the presence of the sheriff or the sheriff’s designee. This permit, when carried with a valid Missouri driver’s or nondriver’s license, shall permit the applicant to exercise the same rights in accordance with the same conditions as pertain to a Missouri lifetime or extended concealed carry permit issued under this section, provided that it shall not serve as an alternative to a national instant criminal background check required by 18 U.S.C. Section 922(t). The provisional permit shall remain valid until such time as the sheriff either issues or denies the permit under subsection 7 or 8 of this section. The sheriff shall revoke a provisional permit issued under this subsection within twenty-four hours of receipt of any report that identifies a disqualifying record, and shall notify the concealed carry permit system established under subsection 5 of section 650.350. The revocation of a provisional permit issued under this section shall be prescribed** in a manner consistent to the denial and review of an application under subsection 7 of this section.

7. The sheriff may refuse to approve an application for a Missouri lifetime or extended concealed carry permit if he or she determines that any of the requirements specified in subsection 3 of this section have not been met, or if he or she has a substantial and demonstrable reason to believe that the applicant has rendered a false statement regarding any of the provisions of sections 571.205 to 571.230. If the applicant is found to be ineligible, the sheriff is required to deny the application, and notify the applicant in writing, stating the grounds for denial and informing the applicant of the right to submit, within thirty days, any additional documentation relating to the grounds of the denial. Upon receiving any additional documentation, the sheriff shall reconsider his or her decision and inform the applicant within thirty days of the result of the reconsideration. The applicant shall further be informed in writing of the right to appeal the denial under section 571.220. After two additional reviews and denials by the sheriff, the person submitting the application shall appeal the denial under section 571.220.

8. If the application is approved, the sheriff shall issue a Missouri lifetime or extended concealed carry permit to the applicant within a period not to exceed three working days after his or her approval of the application. The applicant shall sign the Missouri lifetime or extended concealed carry permit in the presence of the sheriff or his or her designee.

9. The Missouri lifetime or extended concealed carry permit shall specify only the following information:

(1) Name, address, date of birth, gender, height, weight, color of hair, color of eyes, and signature of the permit holder;

(2) The signature of the sheriff issuing the permit;

(3) The date of issuance;

(4) A clear statement indicating that the permit is only valid within the state of Missouri; and

(5) If the permit is a Missouri extended concealed carry permit, the expiration date.

­­

­

10. (1) The sheriff shall keep a record of all applications for a Missouri lifetime or extended concealed carry permit or a provisional permit and his or her action thereon. Any record of an application that is incomplete or denied for any reason shall be kept for a period not to exceed one year.

(2) The sheriff shall report the issuance of a Missouri lifetime or extended concealed carry permit or provisional permit to the concealed carry permit system. All information on any such permit that is protected information on any driver’s or nondriver’s license shall have the same personal protection for purposes of sections 571.205 to 571.230. An applicant’s status as a holder of a Missouri lifetime or extended concealed carry permit or provisional permit shall not be public information and shall be considered personal protected information. Information retained in the concealed carry permit system under this subsection shall not be distributed to any federal, state, or private entities and shall only be made available for a single entry query of an individual in the event the individual is a subject of interest in an active criminal investigation or is arrested for a crime. A sheriff may access the concealed carry permit system for administrative purposes to issue a permit, verify the accuracy of permit holder information, change the name or address of a permit holder, suspend or revoke a permit, cancel an expired permit, or cancel a permit upon receipt of a certified death certificate for the permit holder. Any person who violates the provisions of this subdivision by disclosing protected information shall be guilty of a class A misdemeanor.

11. Information regarding any holder of a Missouri lifetime or extended concealed carry permit is a closed record. No bulk download or batch data shall be distributed to any federal, state, or private entity, except to MoSMART or a designee thereof.

12. For processing an application, the sheriff in each county shall charge a nonrefundable fee not to exceed:

(1) Two hundred dollars for a new Missouri extended concealed carry permit that is valid for ten years from the date of issuance or renewal;

(2) Two hundred fifty dollars for a new Missouri extended concealed carry permit that is valid for twenty-five years from the date of issuance or renewal;

(3) Fifty dollars for a renewal of a Missouri extended concealed carry permit;

(4) Five hundred dollars for a Missouri lifetime concealed carry permit,

­­

­

(L. 2016 S.B. 656)

*Effective 10-14-16, see § 21.250. S.B. 656 was vetoed June 27, 2016. The veto was overridden on September 14, 2016.

**Word "proscribed" appears in original rolls.



Section 571.210 Suspension or revocation, when — procedures — reactivation — notice to sheriff required, when — renewal — background check.

Effective 14 Oct 2016, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

*571.210. Suspension or revocation, when — procedures — reactivation — notice to sheriff required, when — renewal — background check. — 1. A Missouri lifetime or extended concealed carry permit issued under sections 571.205 to 571.230 shall be suspended or revoked if the Missouri lifetime or extended concealed carry permit holder becomes ineligible for such permit under the criteria established in subdivision (2), (3), (4), (5), (7), or (10) of subsection 3 of section 571.205. The following procedures shall be followed:

(1) When a valid full order of protection or any arrest warrant, discharge, or commitment for the reasons listed in subdivision (2), (3), (4), (5), (7), or (10) of subsection 3 of section 571.205 is issued against a person holding a Missouri lifetime or extended concealed carry permit, upon notification of said order, warrant, discharge, or commitment or upon an order of a court of competent jurisdiction in a criminal proceeding, a commitment proceeding, or a full order of protection proceeding ruling that a person holding a Missouri lifetime or extended concealed carry permit presents a risk of harm to themselves or others, then upon notification of such order, the holder of the Missouri lifetime or extended concealed carry permit shall surrender the permit to the court, officer, or other official serving the order, warrant, discharge, or commitment. The permit shall be suspended until the order is terminated or until the arrest results in a dismissal of all charges. The official to whom the permit is surrendered shall administratively suspend the permit in the concealed carry permit system until the order is terminated or the charges are dismissed. Upon dismissal, the court holding the permit shall return such permit to the individual and the official to whom the permit was surrendered shall administratively return the permit to good standing within the concealed carry permit system;

(2) Any conviction, discharge, or commitment specified in sections 571.205 to 571.230 shall result in a revocation. Upon conviction, the court shall forward a notice of conviction or action and the permit to the issuing county sheriff. The sheriff who issued the Missouri lifetime or extended concealed carry permit shall report the change in status of the concealed carry permit to the concealed carry permit system.

2. A Missouri lifetime or extended concealed carry permit shall be reactivated for a qualified applicant upon receipt of the properly completed application by the sheriff of the county of the applicant’s residence and in accordance with subsection 2 of section 571.205. A name-based inquiry of the National Instant Criminal Background Check System shall be completed for each reactivation application. The sheriff shall review the results of the report from the National Instant Criminal Background Check System, and when the sheriff has determined the applicant has successfully completed all reactivation requirements and is not disqualified under any provision of section 571.205, the sheriff shall issue a new Missouri lifetime or extended concealed carry permit, which contains the date such permit was reactivated.

3. Any person issued a Missouri lifetime or extended concealed carry permit shall notify the sheriff or his or her designee where the permit was issued within seven days after actual knowledge of the loss or destruction of his or her permit. The permit holder shall furnish a statement to the sheriff that the permit has been lost or destroyed. After notification of the loss or destruction of a permit, the sheriff may charge a processing fee of ten dollars for costs associated with replacing a lost or destroyed permit and shall reissue a new Missouri lifetime or extended concealed carry permit within three working days of being notified by the permit holder of its loss or destruction. The new Missouri lifetime or extended concealed carry permit shall contain the same personal information as the original concealed carry permit.

4. If a person issued a Missouri lifetime or extended concealed carry permit changes his or her name, the person to whom the permit was issued shall obtain a corrected or new Missouri lifetime or extended concealed carry permit with a change of name from the sheriff who issued the Missouri lifetime or extended concealed carry permit or upon the sheriff’s verification of the name change. The sheriff may charge a processing fee of not more than ten dollars for any costs associated with obtaining a corrected or new Missouri lifetime or extended concealed carry permit. The permit holder shall furnish proof of the name change to the sheriff within thirty days of changing his or her name and display his or her Missouri lifetime or extended concealed carry permit. The sheriff shall report the name change to the concealed carry permit system, and the new name shall be accessible by the concealed carry permit system within three days of receipt of the information.

5. Any person issued a Missouri lifetime or extended concealed carry permit shall notify the sheriff of the new jurisdiction of the permit holder’s change of residence within thirty days after the changing of a permanent residence to a location outside the county of permit issuance. The permit holder shall furnish proof to the sheriff in the new jurisdiction that the permit holder has changed his or her residence. The sheriff shall report the residence change to the concealed carry permit system, take possession and destroy the old permit, and then issue a new permit to the permit holder. The new address shall be accessible by the concealed carry permit system within three days of receipt of the information.

6. A Missouri extended concealed carry permit shall be renewed for a qualified applicant upon receipt of the properly completed renewal application and payment of the required fee. The renewal application shall contain the same required information as set forth in subsection 3 of section 571.205, except that in lieu of the firearms safety training, the applicant need only display his or her current Missouri extended concealed carry permit. A name-based inquiry of the National Instant Criminal Background Check System shall be completed for each renewal application. The sheriff shall review the results of the report from the National Instant Criminal Background Check System, and when the sheriff has determined the applicant has successfully completed all renewal requirements and is not disqualified under any provision of section 571.205, the sheriff shall issue a new Missouri extended concealed carry permit which contains the date such permit was renewed. Upon successful completion of all renewal requirements, the sheriff shall issue a new Missouri extended concealed carry permit as provided under this subsection.

7. A person who has been issued a Missouri extended concealed carry permit who fails to file a renewal application for a Missouri extended concealed carry permit on or before its expiration date shall pay an additional late fee of ten dollars per month for each month it is expired for up to six months. After six months, the sheriff who issued the expired Missouri extended concealed carry permit shall notify the concealed carry permit system that such permit is expired and cancelled. Any person who has been issued a Missouri extended concealed carry permit under sections 571.101 to 571.121 who fails to renew his or her application within the six-month period shall reapply for a concealed carry permit and pay the fee for a new application.

8. The sheriff of the county that issued the Missouri lifetime or extended concealed carry permit shall conduct a name-based inquiry of the National Instant Criminal Background Check System once every five years from the date of issuance or renewal of the permit. The sheriff shall review the results of the report from the National Instant Criminal Background Check System. If the sheriff determines the permit holder is disqualified under any provision of section 571.205, the sheriff shall revoke the Missouri lifetime or extended concealed carry permit and shall report the revocation to the concealed carry permit system.

(L. 2016 S.B. 656)

*Effective 10-14-16, see § 21.250. S.B. 656 was vetoed June 27, 2016. The veto was overridden on September 14, 2016.



Section 571.215 Permit authorizes carrying on person or in vehicle — prohibited areas — penalty for violation.

Effective 14 Oct 2016, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

*571.215. Permit authorizes carrying on person or in vehicle — prohibited areas — penalty for violation. — 1. A Missouri lifetime or extended concealed carry permit issued under sections 571.205 to 571.230 shall authorize the person in whose name the permit is issued to carry concealed firearms on or about his or her person or vehicle throughout the state. No Missouri lifetime or extended concealed carry permit shall authorize any person to carry concealed firearms into:

(1) Any police, sheriff, or highway patrol office or station without the consent of the chief law enforcement officer in charge of that office or station. Possession of a firearm in a vehicle on the premises of the office or station shall not be a criminal offense so long as the firearm is not removed from the vehicle or brandished while the vehicle is on the premises;

(2) Within twenty-five feet of any polling place on any election day. Possession of a firearm in a vehicle on the premises of the polling place shall not be a criminal offense so long as the firearm is not removed from the vehicle or brandished while the vehicle is on the premises;

(3) The facility of any adult or juvenile detention or correctional institution, prison or jail. Possession of a firearm in a vehicle on the premises of any adult, juvenile detention, or correctional institution, prison or jail shall not be a criminal offense so long as the firearm is not removed from the vehicle or brandished while the vehicle is on the premises;

(4) Any courthouse solely occupied by the circuit, appellate or supreme court, or any courtrooms, administrative offices, libraries, or other rooms of any such court whether or not such court solely occupies the building in question. This subdivision shall also include, but not be limited to, any juvenile, family, drug, or other court offices, any room or office wherein any of the courts or offices listed in this subdivision are temporarily conducting any business within the jurisdiction of such courts or offices, and such other locations in such manner as may be specified by supreme court rule under subdivision (6) of this subsection. Nothing in this subdivision shall preclude those persons listed in subdivision (1) of subsection 2 of section 571.030 while within their jurisdiction and on duty, those persons listed in subdivisions (2), (4), and (10) of subsection 2 of section 571.030, or such other persons who serve in a law enforcement capacity for a court as may be specified by supreme court rule under subdivision (6) of this subsection from carrying a concealed firearm within any of the areas described in this subdivision. Possession of a firearm in a vehicle on the premises of any of the areas listed in this subdivision shall not be a criminal offense so long as the firearm is not removed from the vehicle or brandished while the vehicle is on the premises;

(5) Any meeting of the governing body of a unit of local government, or any meeting of the general assembly or a committee of the general assembly, except that nothing in this subdivision shall preclude a member of the body holding a valid Missouri lifetime or extended concealed carry permit from carrying a concealed firearm at a meeting of the body which he or she is a member. Possession of a firearm in a vehicle on the premises shall not be a criminal offense so long as the firearm is not removed from the vehicle or brandished while the vehicle is on the premises. Nothing in this subdivision shall preclude a member of the general assembly, a full-time employee of the general assembly employed under Section 17, Article III, Constitution of Missouri, legislative employees of the general assembly as determined under section 21.155, or statewide elected officials and their employees, holding a valid Missouri lifetime or extended concealed carry permit, from carrying a concealed firearm in the state capitol building or at a meeting whether of the full body of a house of the general assembly or a committee thereof, that is held in the state capitol building;

(6) The general assembly, supreme court, county, or municipality may by rule, administrative regulation, or ordinance prohibit or limit the carrying of concealed firearms by permit holders in that portion of a building owned, leased, or controlled by that unit of government. Any portion of a building in which the carrying of concealed firearms is prohibited or limited shall be clearly identified by signs posted at the entrance to the restricted area. The statute, rule, or ordinance shall exempt any building used for public housing by private persons, highways or rest areas, firing ranges, and private dwellings owned, leased, or controlled by that unit of government from any restriction on the carrying or possession of a firearm. The statute, rule, or ordinance shall not specify any criminal penalty for its violation but may specify that persons violating the statute, rule, or ordinance may be denied entrance to the building, ordered to leave the building and if employees of the unit of government, be subjected to disciplinary measures for violation of the provisions of the statute, rule, or ordinance. The provisions of this subdivision shall not apply to any other unit of government;

(7) Any establishment licensed to dispense intoxicating liquor for consumption on the premises, which portion is primarily devoted to that purpose, without the consent of the owner or manager. The provisions of this subdivision shall not apply to the licensee of said establishment. The provisions of this subdivision shall not apply to any bona fide restaurant open to the general public having dining facilities for not less than fifty persons and that receives at least fifty-one percent of its gross annual income from the dining facilities by the sale of food. This subdivision does not prohibit the possession of a firearm in a vehicle on the premises of the establishment and shall not be a criminal offense so long as the firearm is not removed from the vehicle or brandished while the vehicle is on the premises. Nothing in this subdivision authorizes any individual who has been issued a Missouri lifetime or extended concealed carry permit to possess any firearm while intoxicated;

(8) Any area of an airport to which access is controlled by the inspection of persons and property. Possession of a firearm in a vehicle on the premises of the airport shall not be a criminal offense so long as the firearm is not removed from the vehicle or brandished while the vehicle is on the premises;

(9) Any place where the carrying of a firearm is prohibited by federal law;

(10) Any higher education institution or elementary or secondary school facility without the consent of the governing body of the higher education institution or a school official or the district school board, unless the person with the Missouri lifetime or extended concealed carry permit is a teacher or administrator of an elementary or secondary school who has been designated by his or her school district as a school protection officer and is carrying a firearm in a school within that district, in which case no consent is required. Possession of a firearm in a vehicle on the premises of any higher education institution or elementary or secondary school facility shall not be a criminal offense so long as the firearm is not removed from the vehicle or brandished while the vehicle is on the premises;

(11) Any portion of a building used as a child care facility without the consent of the manager. Nothing in this subdivision shall prevent the operator of a child care facility in a family home from owning or possessing a firearm or a Missouri lifetime or extended concealed carry permit;

(12) Any riverboat gambling operation accessible by the public without the consent of the owner or manager under rules promulgated by the gaming commission. Possession of a firearm in a vehicle on the premises of a riverboat gambling operation shall not be a criminal offense so long as the firearm is not removed from the vehicle or brandished while the vehicle is on the premises;

(13) Any gated area of an amusement park. Possession of a firearm in a vehicle on the premises of the amusement park shall not be a criminal offense so long as the firearm is not removed from the vehicle or brandished while the vehicle is on the premises;

(14) Any church or other place of religious worship without the consent of the minister or person or persons representing the religious organization that exercises control over the place of religious worship. Possession of a firearm in a vehicle on the premises shall not be a criminal offense so long as the firearm is not removed from the vehicle or brandished while the vehicle is on the premises;

(15) Any private property whose owner has posted the premises as being off-limits to concealed firearms by means of one or more signs displayed in a conspicuous place of a minimum size of eleven inches by fourteen inches with the writing thereon in letters of not less than one inch. The owner, business or commercial lessee, manager of a private business enterprise, or any other organization, entity, or person may prohibit persons holding a Missouri lifetime or extended concealed carry permit from carrying concealed firearms on the premises and may prohibit employees, not authorized by the employer, holding a Missouri lifetime or extended concealed carry permit from carrying concealed firearms on the property of the employer. If the building or the premises are open to the public, the employer of the business enterprise shall post signs on or about the premises if carrying a concealed firearm is prohibited. Possession of a firearm in a vehicle on the premises shall not be a criminal offense so long as the firearm is not removed from the vehicle or brandished while the vehicle is on the premises. An employer may prohibit employees or other persons holding a Missouri lifetime or extended concealed carry permit from carrying a concealed firearm in vehicles owned by the employer;

(16) Any sports arena or stadium with a seating capacity of five thousand or more. Possession of a firearm in a vehicle on the premises shall not be a criminal offense so long as the firearm is not removed from the vehicle or brandished while the vehicle is on the premises;

(17) Any hospital accessible by the public. Possession of a firearm in a vehicle on the premises of a hospital shall not be a criminal offense so long as the firearm is not removed from the vehicle or brandished while the vehicle is on the premises.

2. Carrying of a concealed firearm in a location specified in subdivisions (1) to (17) of subsection 1 of this section by any individual who holds a Missouri lifetime or extended concealed carry permit shall not be a criminal act but may subject the person to denial to the premises or removal from the premises. If such person refuses to leave the premises and a peace officer is summoned, such person may be issued a citation for an amount not to exceed one hundred dollars for the first offense. If a second citation for a similar violation occurs within a six-month period, such person shall be fined an amount not to exceed two hundred dollars and his or her permit to carry concealed firearms shall be suspended for a period of one year. If a third citation for a similar violation is issued within one year of the first citation, such person shall be fined an amount not to exceed five hundred dollars and shall have his or her Missouri lifetime or extended concealed carry permit revoked and such person shall not be eligible for a Missouri lifetime or extended concealed carry permit or a concealed carry permit issued under sections 571.101 to 571.121 for a period of three years. Upon conviction of charges arising from a citation issued under this subsection, the court shall notify the sheriff of the county which issued the Missouri lifetime or extended concealed carry permit. The sheriff shall suspend or revoke the Missouri lifetime or extended concealed carry permit.

(L. 2016 S.B. 656)

*Effective 10-14-16, see § 21.250. S.B. 656 was vetoed June 27, 2016. The veto was overridden on September 14, 2016.



Section 571.220 Denial of application, right of appeal — appeal forms — right to trial de novo, when.

Effective 14 Oct 2016, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

*571.220. Denial of application, right of appeal — appeal forms — right to trial de novo, when. — 1. In any case when the sheriff refuses to issue a Missouri lifetime or extended concealed carry permit or to act on an application for such permit, the denied applicant shall have the right to appeal the denial within thirty days of receiving written notice of the denial. Such appeals shall be heard in small claims court as defined in section 482.300, and the provisions of sections 482.300, 482.310, and 482.335 shall apply to such appeals.

2. A denial of or refusal to act on an application for a Missouri lifetime or extended concealed carry permit may be appealed by filing with the clerk of the small claims court a copy of the sheriff’s written refusal and a form substantially similar to the appeal form provided in this section. Appeal forms shall be provided by the clerk of the small claims court free of charge to any person:

­

­

3. The notice of appeal in a denial of a Missouri lifetime or extended concealed carry permit appeal shall be made to the sheriff in a manner and form determined by the small claims court judge.

4. If at the hearing the person shows he or she is entitled to the requested Missouri lifetime or extended concealed carry permit, the court shall issue an appropriate order to cause the issuance of the Missouri lifetime or extended concealed carry permit. Costs shall not be assessed against the sheriff unless the action of the sheriff is determined by the judge to be arbitrary and capricious.

5. Any person aggrieved by any final judgment rendered by a small claims court in a denial of a Missouri lifetime or extended concealed carry permit appeal may have a right to trial de novo as provided in sections 512.180 to 512.320.

(L. 2016 S.B. 656)

*Effective 10-14-16, see § 21.250. S.B. 656 was vetoed June 27, 2016. The veto was overridden on September 14, 2016.



Section 571.225 Revocation, petition to revoke, when — revocation form — hearing — appeal — sheriff immune from liability, when.

Effective 14 Oct 2016, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

*571.225. Revocation, petition to revoke, when — revocation form — hearing — appeal — sheriff immune from liability, when. — 1. Any person who has knowledge that another person, who was issued a Missouri lifetime or extended concealed carry permit under sections 571.205 to 571.230, never was or no longer is eligible for such permit under the criteria established in sections 571.205 to 571.230 may file a petition with the clerk of the small claims court to revoke that person’s Missouri lifetime or extended concealed carry permit. The petition shall be in a form substantially similar to the petition for revocation of a Missouri lifetime or extended concealed carry permit provided in this section. Appeal forms shall be provided by the clerk of the small claims court free of charge to any person:

­

­

2. If at the hearing the plaintiff shows that the defendant was not eligible for the Missouri lifetime or extended concealed carry permit issued under sections 571.205 to 571.230 at the time of issuance or renewal or is no longer eligible for a Missouri lifetime or extended concealed carry permit the court shall issue an appropriate order to cause the revocation of the Missouri lifetime or extended concealed carry permit. Costs shall not be assessed against the sheriff.

3. The finder of fact, in any action brought against a permit holder under subsection 1 of this section, shall make findings of fact and the court shall make conclusions of law addressing the issues at dispute. If it is determined that the plaintiff in such an action acted without justification or with malice or primarily with an intent to harass the permit holder or that there was no reasonable basis to bring the action, the court shall order the plaintiff to pay the defendant/respondent all reasonable costs incurred in defending the action including, but not limited to, attorney’s fees, deposition costs, and lost wages. Once the court determines that the plaintiff is liable to the defendant/respondent for costs and fees, the extent and type of fees and costs to be awarded should be liberally calculated in defendant/respondent’s favor. Notwithstanding any other provision of law, reasonable attorney’s fees shall be presumed to be at least one hundred fifty dollars per hour.

4. Any person aggrieved by any final judgment rendered by a small claims court in a petition for revocation of a Missouri lifetime or extended concealed carry permit may have a right to trial de novo as provided in sections 512.180 to 512.320.

5. The office of the county sheriff or any employee or agent of the county sheriff shall not be liable for damages in any civil action arising from alleged wrongful or improper granting, renewing, or failure to revoke a Missouri lifetime or extended concealed carry permit issued under sections 571.205 to 571.230 so long as the sheriff acted in good faith.

(L. 2016 S.B. 656)

*Effective 10-14-16, see § 21.250. S.B. 656 was vetoed June 27, 2016. The veto was overridden on September 14, 2016.



Section 571.230 Duty to carry permit — display of permit, when — citation for violation.

Effective 14 Oct 2016, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

*571.230. Duty to carry permit — display of permit, when — citation for violation. — Any person issued a Missouri lifetime or extended concealed carry permit under sections 571.205 to 571.230, shall carry the permit at all times the person is carrying a concealed firearm and shall display the permit and a state or federal government-issued photo identification upon the request of any peace officer. Failure to comply with this section shall not be a criminal offense but the Missouri lifetime or extended concealed carry permit holder may be issued a citation for an amount not to exceed thirty-five dollars.

(L. 2016 S.B. 656)

*Effective 10-14-16, see § 21.250. S.B. 656 was vetoed June 27, 2016. The veto was overridden on September 14, 2016.



Section 571.500 Database and certain records, enabling or cooperating with state or federal government in developing prohibited, when.

Effective 28 Aug 2013

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

571.500. Database and certain records, enabling or cooperating with state or federal government in developing prohibited, when. — No state agency or department, or contractor or agent working for the state, shall construct, enable by providing or sharing records to, maintain, participate in, or develop, or cooperate with or enable the state or* federal government in developing a database or record of the number or type of firearms, ammunition, or firearms accessories that an individual possesses.

(L. 2013 S.B. 75 merged with S.B. 252)

Effective 7-01-13 (S.B. 252); 8-28-13 (S.B. 75)

*Words "state or" do not appear in original rolls of S.B. 252, 2013.



Section 571.510 Housing authorities not permitted to prohibit lessees from possessing firearms — definitions — immunity from liability, when.

Effective 28 Aug 2014

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

*571.510. Housing authorities not permitted to prohibit lessees from possessing firearms — definitions — immunity from liability, when. — 1. For purposes of this section, the terms "authority" or "housing authority" shall mean any of the corporations created pursuant to the authority of section 99.040 and any entity or agent associated with such authority that administers or uses public moneys provided by the United States Department of Housing and Urban Development to fund very low, lower, and moderate income public rental housing assistance. For purposes of this section, the term "lessee" means a lessee of residential premises.

2. Notwithstanding any provision of law to the contrary, no housing authority, authority, or lessor receiving public funds from a housing authority or authority shall prohibit a lessee or a member of the lessee's immediate household or guest from personally possessing firearms within an individual residence, common areas, or from carrying or transporting firearms to and from such residence in a manner allowed by law. Any provision of a lease, policy, rule, or agreement in violation of this section shall be void and unenforceable.

3. No housing authority, authority, or lessor under this section shall be liable in tort or any other civil action for damages caused by a lessee's possession or use of a firearm on property owned by the lessor, unless a housing authority, authority, or lessor or an officer, agent, or employee of such housing authority, authority, or lessor:

(1) Violated section 571.060 or otherwise caused the lessee, the household member, or guest to engage in any unsafe or illegal actions with a firearm; or

(2) Engaged in acts or failures to act which were manifestly outside the scope of employment, duties, or responsibilities or were committed maliciously, in bad faith, or in a wanton and reckless manner.

(L. 2014 S.B. 656)

*Effective 10-10-14, see § 21.250. S.B. 656 was vetoed July 14, 2014. The veto was overridden on September 10, 2014.






Chapter 572 Gambling

Chapter Cross References



Section 572.010 Chapter definitions.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

572.010. Chapter definitions. — As used in this chapter the following terms mean:

(1) "Advance gambling activity", a person advances gambling activity if, acting other than as a player, he or she engages in conduct that materially aids any form of gambling activity. Conduct of this nature includes but is not limited to conduct directed toward the creation or establishment of the particular game, lottery, contest, scheme, device or activity involved, toward the acquisition or maintenance of premises, paraphernalia, equipment or apparatus therefor, toward the solicitation or inducement of persons to participate therein, toward the actual conduct of the playing phases thereof, toward the arrangement or communication of any of its financial or recording phases, or toward any other phase of its operation. A person advances gambling activity if, having substantial proprietary control or other authoritative control over premises being used with his or her knowledge for purposes of gambling activity, he or she permits that activity to occur or continue or makes no effort to prevent its occurrence or continuation. The supplying, servicing and operation of a licensed excursion gambling boat under sections 313.800 to 313.840 does not constitute advancing gambling activity;

(2) "Bookmaking", advancing gambling activity by unlawfully accepting bets from members of the public as a business, rather than in a casual or personal fashion, upon the outcomes of future contingent events;

(3) "Contest of chance", any contest, game, gaming scheme or gaming device in which the outcome depends in a material degree upon an element of chance, notwithstanding that the skill of the contestants may also be a factor therein;

(4) "Gambling", a person engages in gambling when he or she stakes or risks something of value upon the outcome of a contest of chance or a future contingent event not under his or her control or influence, upon an agreement or understanding that he or she will receive something of value in the event of a certain outcome. Gambling does not include bona fide business transactions valid under the law of contracts, including but not limited to contracts for the purchase or sale at a future date of securities or commodities, and agreements to compensate for loss caused by the happening of chance, including but not limited to contracts of indemnity or guaranty and life, health or accident insurance; nor does gambling include playing an amusement device that confers only an immediate right of replay not exchangeable for something of value. Gambling does not include any licensed activity, or persons participating in such games which are covered by sections 313.800 to 313.840;

(5) "Gambling device", any device, machine, paraphernalia or equipment that is used or usable in the playing phases of any gambling activity, whether that activity consists of gambling between persons or gambling by a person with a machine. However, lottery tickets, policy slips and other items used in the playing phases of lottery and policy schemes are not gambling devices within this definition;

(6) "Gambling record", any article, instrument, record, receipt, ticket, certificate, token, slip or notation used or intended to be used in connection with unlawful gambling activity;

(7) "Lottery" or "policy", an unlawful gambling scheme in which for a consideration the participants are given an opportunity to win something of value, the award of which is determined by chance;

(8) "Player", a person who engages in any form of gambling solely as a contestant or bettor, without receiving or becoming entitled to receive any profit therefrom other than personal gambling winnings, and without otherwise rendering any material assistance to the establishment, conduct or operation of the particular gambling activity. A person who gambles at a social game of chance on equal terms with the other participants therein does not otherwise render material assistance to the establishment, conduct or operation thereof by performing, without fee or remuneration, acts directed toward the arrangement or facilitation of the game, such as inviting persons to play, permitting the use of premises therefor and supplying cards or other equipment used therein. A person who engages in "bookmaking" as defined in subdivision (2) of this section is not a player;

(9) "Professional player", a player who engages in gambling for a livelihood or who has derived at least twenty percent of his or her income in any one year within the past five years from acting solely as a player;

(10) "Profit from gambling activity", a person profits from gambling activity if, other than as a player, he or she accepts or receives money or other property pursuant to an agreement or understanding with any person whereby he participates or is to participate in the proceeds of gambling activity;

(11) "Slot machine", a gambling device that as a result of the insertion of a coin or other object operates, either completely automatically or with the aid of some physical act by the player, in such a manner that, depending upon elements of chance, it may eject something of value. A device so constructed or readily adaptable or convertible to such use is no less a slot machine because it is not in working order or because some mechanical act of manipulation or repair is required to accomplish its adaptation, conversion or workability. Nor is it any less a slot machine because apart from its use or adaptability as such it may also sell or deliver something of value on a basis other than chance;

(12) "Something of value", any money or property, any token, object or article exchangeable for money or property, or any form of credit or promise directly or indirectly contemplating transfer of money or property or of any interest therein or involving extension of a service, entertainment or a privilege of playing at a game or scheme without charge;

(13) "Unlawful", not specifically authorized by law.

(L. 1977 S.B. 60, A.L. 1991 H.B. 149 Adopted by Referendum, Proposition A, November 3, 1992, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 572.015 Constitutionally authorized activities not prohibited.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

572.015. Constitutionally authorized activities not prohibited. — Nothing in this chapter prohibits constitutionally authorized activities under Article III, Sections 39(a) to 39(f) of the Missouri Constitution.

(L. 2014 S.B. 491)

Effective 1-01-17



Section 572.020 Gambling — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

572.020. Gambling — penalty. — 1. A person commits the offense of gambling if he or she knowingly engages in gambling.

2. The offense of gambling is a class C misdemeanor unless:

(1) It is committed by a professional player, in which case it is a class A misdemeanor; or

(2) The person knowingly engages in gambling with a child less than seventeen years of age, in which case it is a class B misdemeanor.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 572.030 Promoting gambling in the first degree — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

572.030. Promoting gambling in the first degree — penalty. — 1. A person commits the offense of promoting gambling in the first degree if he or she knowingly advances or profits from unlawful gambling or lottery activity by:

(1) Setting up and operating a gambling device to the extent that more than one hundred dollars of money is gambled upon or by means of the device in any one day, or setting up and operating any slot machine; or

(2) Engaging in bookmaking to the extent that he or she receives or accepts in any one day more than one bet and a total of more than one hundred dollars in bets; or

(3) Receiving in connection with a lottery or policy or enterprise:

(a) Money or written records from a person other than a player whose chances or plays are represented by such money or records; or

(b) More than one hundred dollars in any one day of money played in the scheme or enterprise; or

(c) Something of value played in the scheme or enterprise with a fair market value exceeding one hundred dollars in any one day.

2. The offense of promoting gambling in the first degree is a class E felony.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 572.040 Promoting gambling in the second degree — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

572.040. Promoting gambling in the second degree — penalty. — 1. A person commits the offense of promoting gambling in the second degree if he or she knowingly advances or profits from unlawful gambling or lottery activity.

2. The offense of promoting gambling in the second degree is a class A misdemeanor.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 572.050 Possession of gambling records in the first degree — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

572.050. Possession of gambling records in the first degree — penalty. — 1. A person commits the offense of possession of gambling records in the first degree if, with knowledge of the contents thereof, he or she possesses any gambling record of a kind used:

(1) In the operation or promotion of a bookmaking scheme or enterprise, and constituting, reflecting or representing more than five bets totaling more than five hundred dollars; or

(2) In the operation, promotion or playing of a lottery or policy scheme or enterprise, and constituting, reflecting or representing more than five hundred plays or chances therein.

2. No offense is committed under subdivision (1) of subsection 1 of this section if the gambling record possessed by the person constituted, reflected or represented his or her own bets in a number not exceeding ten.

3. The defendant shall have the burden of injecting the issue under subsection 2.

4. The offense of possession of gambling records in the first degree is a class E felony.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 572.060 Possession of gambling records in the second degree — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

572.060. Possession of gambling records in the second degree — penalty. — 1. A person commits the offense of possession of gambling records in the second degree if, with knowledge of the contents thereof, he or she possesses any gambling record of a kind used:

(1) In the operation or promotion of a bookmaking scheme or enterprise; or

(2) In the operation, promotion or playing of a lottery or policy scheme or enterprise.

2. No offense is committed under subdivision (1) of subsection 1 of this section if the gambling record possessed by the person constituted, reflected or represented bets in a number not exceeding ten.

3. The defendant shall have the burden of injecting the issue under subsection 2.

4. The offense of possession of gambling records in the second degree is a class A misdemeanor.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 572.070 Possession of a gambling device — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

572.070. Possession of a gambling device — penalty. — 1. A person commits the offense of possession of a gambling device if, with knowledge of the character thereof, he or she manufactures, sells, transports, places or possesses, or conducts or negotiates any transaction affecting or designed to affect ownership, custody or use of:

(1) A slot machine; or

(2) Any other gambling device, knowing or having reason to believe that it is to be used in the state of Missouri in the advancement of unlawful gambling activity.

2. The offense of possession of a gambling device is a class A misdemeanor.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 572.080 Lottery offenses — no defense.

Effective 01 Jan 1979, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

572.080. Lottery offenses — no defense. — It is no defense under any section of this chapter relating to a lottery that the lottery itself is drawn or conducted outside Missouri and is not in violation of the laws of the jurisdiction in which it is drawn or conducted.

(L. 1977 S.B. 60)

Effective 1-01-79



Section 572.090 Gambling houses, public nuisances — abatement.

Effective 01 Jan 1979, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

572.090. Gambling houses, public nuisances — abatement. — 1. Any room, building or other structure regularly used for any unlawful gambling activity prohibited by this chapter is a public nuisance.

2. The attorney general, circuit attorney or prosecuting attorney may, in addition to all criminal sanctions, prosecute a suit in equity to enjoin the nuisance. If the court finds that the owner of the room, building or structure knew or had reason to believe that the premises were being used regularly for unlawful gambling activity, the court may order that the premises shall not be occupied or used for such period as the court may determine, not to exceed one year.

3. Appeals shall be allowed from the judgment of the court as in other civil actions.

(L. 1977 S.B. 60)

Effective 1-01-79



Section 572.100 Preemption — exclusions.

Effective 03 Nov 1992, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

572.100. Preemption — exclusions. — The general assembly by enacting this chapter intends to preempt any other regulation of the area covered by this chapter. No governmental subdivision or agency may enact or enforce a law that regulates or makes any conduct in the area covered by this chapter an offense, or the subject of a criminal or civil penalty or sanction of any kind. The term "gambling", as used in this chapter, does not include licensed activities under sections 313.800 to 313.840.

(L. 1977 S.B. 60, A.L. 1991 H.B. 149 Adopted by Referendum, Proposition A, November 3, 1992)



Section 572.110 (Transferred 2014; now 27.105)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 572.120 (Transferred 2014; now 513.660)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 572.125 Antique slot machines exempt from section 572.120, when.

Effective 01 Jan 1979, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

572.125. Antique slot machines exempt from section 572.120, when. — 1. It shall be an affirmative defense to any prosecution under this chapter relating to slot machines, if the defendant shows that the slot machine is an antique slot machine and was not operated for gambling purposes while in the defendant's possession. For the purposes of this section, an antique slot machine is one which is over thirty years old.

2. Notwithstanding section 513.660*, whenever the defense provided by subsection 1 of this section is offered, no slot machine seized from any defendant shall be destroyed or otherwise altered until after a final court determination that such defense is not applicable. If the defense is applicable, any such slot machine shall be returned pursuant to provisions of law providing for the return of property.

(L. 1977 S.B. 60)

Effective 1-01-79

*Section 572.120 was transferred to section 513.660 by S.B. 491, 2014, effective 1-01-17.






Chapter 573 Pornography and Related Offenses

Chapter Cross References



Section 573.010 Definitions.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

573.010. Definitions. — As used in this chapter the following terms shall mean:

(1) "Adult cabaret", a nightclub, bar, juice bar, restaurant, bottle club, or other commercial establishment, regardless of whether alcoholic beverages are served, which regularly features persons who appear semi-nude;

(2) "Characterized by", describing the essential character or dominant theme of an item;

(3) "Child", any person under the age of fourteen;

(4) "Child pornography":

(a) Any obscene material or performance depicting sexual conduct, sexual contact as defined in section 566.010, or a sexual performance and which has as one of its participants or portrays as an observer of such conduct, contact, or performance a minor; or

(b) Any visual depiction, including any photograph, film, video, picture, or computer or computer-generated image or picture, whether made or produced by electronic, mechanical, or other means, of sexually explicit conduct where:

a. The production of such visual depiction involves the use of a minor engaging in sexually explicit conduct;

b. Such visual depiction is a digital image, computer image, or computer-generated image that is, or is indistinguishable from, that of a minor engaging in sexually explicit conduct, in that the depiction is such that an ordinary person viewing the depiction would conclude that the depiction is of an actual minor engaged in sexually explicit conduct; or

c. Such visual depiction has been created, adapted, or modified to show that an identifiable minor is engaging in sexually explicit conduct. "Identifiable minor" means a person who was a minor at the time the visual depiction was created, adapted, or modified; or whose image as a minor was used in creating, adapting, or modifying the visual depiction; and who is recognizable as an actual person by the person's face, likeness, or other distinguishing characteristic, such as a unique birthmark or other recognizable feature. The term "identifiable minor" shall not be construed to require proof of the actual identity of the identifiable minor;

(5) "Employ", "employee", or "employment", any person who performs any service on the premises of a sexually oriented business, on a full-time, part-time, or contract basis, whether or not the person is denominated an employee, independent contractor, agent, or otherwise. Employee does not include a person exclusively on the premises for repair or maintenance of the premises or for the delivery of goods to the premises;

(6) "Explicit sexual material", any pictorial or three-dimensional material depicting human masturbation, deviate sexual intercourse, sexual intercourse, direct physical stimulation or unclothed genitals, sadomasochistic abuse, or emphasizing the depiction of postpubertal human genitals; provided, however, that works of art or of anthropological significance shall not be deemed to be within the foregoing definition;

(7) "Furnish", to issue, sell, give, provide, lend, mail, deliver, transfer, circulate, disseminate, present, exhibit or otherwise provide;

(8) "Material", anything printed or written, or any picture, drawing, photograph, motion picture film, videotape or videotape production, or pictorial representation, or any recording or transcription, or any mechanical, chemical, or electrical reproduction, or stored computer data, or anything which is or may be used as a means of communication. Material includes undeveloped photographs, molds, printing plates, stored computer data and other latent representational objects;

(9) "Minor", any person less than eighteen years of age;

(10) "Nudity" or "state of nudity", the showing of the human genitals, pubic area, vulva, anus, anal cleft, or the female breast with less than a fully opaque covering of any part of the nipple or areola;

(11) "Obscene", any material or performance if, taken as a whole:

(a) Applying contemporary community standards, its predominant appeal is to prurient interest in sex; and

(b) The average person, applying contemporary community standards, would find the material depicts or describes sexual conduct in a patently offensive way; and

(c) A reasonable person would find the material lacks serious literary, artistic, political or scientific value;

(12) "Operator", any person on the premises of a sexually oriented business who causes the business to function, puts or keeps the business in operation, or is authorized to manage the business or exercise overall operational control of the business premises. A person may be found to be operating or causing to be operated a sexually oriented business whether or not such person is an owner, part owner, or licensee of the business;

(13) "Performance", any play, motion picture film, videotape, dance or exhibition performed before an audience of one or more;

(14) "Pornographic for minors", any material or performance if the following apply:

(a) The average person, applying contemporary community standards, would find that the material or performance, taken as a whole, has a tendency to cater or appeal to a prurient interest of minors; and

(b) The material or performance depicts or describes nudity, sexual conduct, the condition of human genitals when in a state of sexual stimulation or arousal, or sadomasochistic abuse in a way which is patently offensive to the average person applying contemporary adult community standards with respect to what is suitable for minors; and

(c) The material or performance, taken as a whole, lacks serious literary, artistic, political, or scientific value for minors;

(15) "Premises", the real property upon which a sexually oriented business is located, and all appurtenances thereto and buildings thereon, including but not limited to the sexually oriented business, the grounds, private walkways, and parking lots or parking garages or both;

(16) "Promote", to manufacture, issue, sell, provide, mail, deliver, transfer, transmute, publish, distribute, circulate, disseminate, present, exhibit, or advertise, or to offer or agree to do the same, by any means including a computer;

(17) "Regularly", the consistent and repeated doing of the act so described;

(18) "Sadomasochistic abuse", flagellation or torture by or upon a person as an act of sexual stimulation or gratification;

(19) "Semi-nude" or "state of semi-nudity", the showing of the female breast below a horizontal line across the top of the areola and extending across the width of the breast at such point, or the showing of the male or female buttocks. Such definition includes the lower portion of the human female breast, but shall not include any portion of the cleavage of the female breasts exhibited by a bikini, dress, blouse, shirt, leotard, or similar wearing apparel provided the areola is not exposed in whole or in part;

(20) "Sexual conduct", actual or simulated, normal or perverted acts of human masturbation; deviate sexual intercourse; sexual intercourse; or physical contact with a person's clothed or unclothed genitals, pubic area, buttocks, or the breast of a female in an act of apparent sexual stimulation or gratification or any sadomasochistic abuse or acts including animals or any latent objects in an act of apparent sexual stimulation or gratification;

(21) "Sexually explicit conduct", actual or simulated:

(a) Sexual intercourse, including genital-genital, oral-genital, anal-genital, or oral-anal, whether between persons of the same or opposite sex;

(b) Bestiality;

(c) Masturbation;

(d) Sadistic or masochistic abuse; or

(e) Lascivious exhibition of the genitals or pubic area of any person;

(22) "Sexually oriented business" includes:

(a) An adult bookstore or adult video store. "Adult bookstore" or "adult video store" means a commercial establishment which, as one of its principal business activities, offers for sale or rental for any form of consideration any one or more of the following: books, magazines, periodicals, or other printed matter, or photographs, films, motion pictures, video cassettes, compact discs, digital video discs, slides, or other visual representations which are characterized by their emphasis upon the display of specified sexual activities or specified anatomical areas. A principal business activity exists where the commercial establishment:

a. Has a substantial portion of its displayed merchandise which consists of such items; or

b. Has a substantial portion of the wholesale value of its displayed merchandise which consists of such items; or

c. Has a substantial portion of the retail value of its displayed merchandise which consists of such items; or

d. Derives a substantial portion of its revenues from the sale or rental, for any form of consideration, of such items; or

e. Maintains a substantial section of its interior business space for the sale or rental of such items; or

f. Maintains an adult arcade. "Adult arcade" means any place to which the public is permitted or invited wherein coin-operated or slug-operated or electronically, electrically, or mechanically controlled still or motion picture machines, projectors, or other image-producing devices are regularly maintained to show images to five or fewer persons per machine at any one time, and where the images so displayed are characterized by their emphasis upon matter exhibiting specified sexual activities or specified anatomical areas;

(b) An adult cabaret;

(c) An adult motion picture theater. "Adult motion picture theater" means a commercial establishment where films, motion pictures, video cassettes, slides, or similar photographic reproductions, which are characterized by their emphasis upon the display of specified sexual activities or specified anatomical areas are regularly shown to more than five persons for any form of consideration;

(d) A semi-nude model studio. "Semi-nude model studio" means a place where persons regularly appear in a state of semi-nudity for money or any form of consideration in order to be observed, sketched, drawn, painted, sculptured, photographed, or similarly depicted by other persons. Such definition shall not apply to any place where persons appearing in a state of semi-nudity do so in a modeling class operated:

a. By a college, junior college, or university supported entirely or partly by taxation;

b. By a private college or university which maintains and operates educational programs in which credits are transferable to a college, junior college, or university supported entirely or partly by taxation; or

c. In a structure:

(i) Which has no sign visible from the exterior of the structure and no other advertising that indicates a semi-nude person is available for viewing; and

(ii) Where, in order to participate in a class, a student must enroll at least three days in advance of the class;

(e) A sexual encounter center. "Sexual encounter center" means a business or commercial enterprise that, as one of its principal purposes, purports to offer for any form of consideration physical contact in the form of wrestling or tumbling between two or more persons when one or more of the persons is semi-nude;

(23) "Sexual performance", any performance, or part thereof, which includes sexual conduct by a child who is less than seventeen years of age;

(24) "Specified anatomical areas" include:

(a) Less than completely and opaquely covered: human genitals, pubic region, buttock, and female breast below a point immediately above the top of the areola; and

(b) Human male genitals in a discernibly turgid state, even if completely and opaquely covered;

(25) "Specified sexual activity", includes any of the following:

(a) Intercourse, oral copulation, masturbation, or sodomy; or

(b) Excretory functions as a part of or in connection with any of the activities described in paragraph (a) of this subdivision;

(26) "Substantial", at least thirty percent of the item or items so modified;

(27) "Visual depiction", includes undeveloped film and videotape, and data stored on computer disk or by electronic means which is capable of conversion into a visual image.

(L. 1977 S.B. 60, A.L. 1985 H.B. 366, et al., A.L. 1987 H.B. 113, et al., A.L. 1989 H.B. 225, A.L. 2000 S.B. 757 & 602, A.L. 2006 H.B. 1698, et al., A.L. 2014 S.B. 491)

Effective 1-01-17



Section 573.020 Promoting obscenity in the first degree — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

573.020. Promoting obscenity in the first degree — penalty. — 1. A person commits the offense of promoting obscenity in the first degree if, knowing of its content and character, such person:

(1) Wholesale promotes or possesses with the purpose to wholesale promote any obscene material; or

(2) Wholesale promotes for minors or possesses with the purpose to wholesale promote for minors any material pornographic for minors; or

(3) Promotes, wholesale promotes or possesses with the purpose to wholesale promote for minors material that is pornographic for minors via computer, internet or computer network if the person made the matter available to a specific individual known by the defendant to be a minor.

2. The offense of promoting obscenity in the first degree is a class E felony.

3. As used in this section, "wholesale promote" means to manufacture, issue, sell, provide, mail, deliver, transfer, transmute, publish, distribute, circulate, disseminate, or to offer or agree to do the same for purposes of resale or redistribution.

(L. 1977 S.B. 60, A.L. 1987 H.B. 113, et al., A.L. 2000 S.B. 757 & 602, A.L. 2009 H.B. 62, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 573.023 Sexual exploitation of a minor — penalties.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

573.023. Sexual exploitation of a minor — penalties. — 1. A person commits the offense of sexual exploitation of a minor if such person knowingly or recklessly photographs, films, videotapes, produces or otherwise creates obscene material with a minor or child pornography.

2. The offense of sexual exploitation of a minor is a class B felony unless the minor is a child, in which case it is a class A felony.

(L. 2000 S.B. 757 & 602, A.L. 2009 H.B. 62, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 573.025 Promoting child pornography in the first degree — penalties.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

573.025. Promoting child pornography in the first degree — penalties. — 1. A person commits the offense of promoting child pornography in the first degree if, knowing of its content and character, such person possesses with the intent to promote or promotes child pornography of a child less than fourteen years of age or obscene material portraying what appears to be a child less than fourteen years of age.

2. The offense of promoting child pornography in the first degree is a class B felony unless the person knowingly promotes such material to a minor, in which case it is a class A felony. No person who is found guilty of promoting child pornography in the first degree shall be eligible for probation, parole, or conditional release for a period of three calendar years.

3. Nothing in this section shall be construed to require a provider of electronic communication services or remote computing services to monitor any user, subscriber or customer of the provider, or the content of any communication of any user, subscriber or customer of the provider.

(L. 1985 H.B. 366, et al., A.L. 2000 S.B. 757 & 602, A.L. 2008 S.B. 714, et al., A.L. 2009 H.B. 62, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 573.030 Promoting obscenity in the second degree — penalties.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

573.030. Promoting obscenity in the second degree — penalties. — 1. A person commits the offense of promoting pornography for minors or obscenity in the second degree if, knowing of its content and character, he or she:

(1) Promotes or possesses with the purpose to promote any obscene material for pecuniary gain; or

(2) Produces, presents, directs or participates in any obscene performance for pecuniary gain; or

(3) Promotes or possesses with the purpose to promote any material pornographic for minors for pecuniary gain; or

(4) Produces, presents, directs or participates in any performance pornographic for minors for pecuniary gain; or

(5) Promotes, possesses with the purpose to promote, produces, presents, directs or participates in any performance that is pornographic for minors via computer, electronic transfer, internet or computer network if the person made the matter available to a specific individual known by the defendant to be a minor.

2. The offense of promoting pornography for minors or obscenity in the second degree is a class A misdemeanor unless the person has been found guilty of an offense pursuant to this section committed at a different time, in which case it is a class E felony.

(L. 1977 S.B. 60, A.L. 1987 H.B. 113, et al., A.L. 2000 S.B. 757 & 602, A.L. 2009 H.B. 62, A.L. 2014 S.B. 491)

Effective 1-01-17

(1986) It may be inferred that a clerk in a convenience store “knows”, for purpose of a criminal conviction under this section, of the obscene nature of a magazine's content if the cover is sexually explicit. State v. Triplett, 722 S.W.2d 633 (Mo.App.).

(1989) Obscenity is not within the area of constitutionally protected speech and statute is not impermissibly overbroad, ambiguous, or vague, and gives adequate prior notice of what constitutes prohibited conduct. (Mo. banc) State v. Simmer, 772 S.W.2d 372.



Section 573.035 Promoting child pornography in the second degree — penalties.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

573.035. Promoting child pornography in the second degree — penalties. — 1. A person commits the offense of promoting child pornography in the second degree if, knowing of its content and character, such person possesses with the intent to promote or promotes child pornography of a minor under the age of eighteen or obscene material portraying what appears to be a minor under the age of eighteen.

2. The offense of promoting child pornography in the second degree is a class D felony unless the person knowingly promotes such material to a minor, in which case it is a class B felony. No person who is found guilty of promoting child pornography in the second degree shall be eligible for probation.

(L. 1985 H.B. 366, et al., A.L. 2000 S.B. 757 & 602, A.L. 2008 S.B. 714, et al., A.L. 2009 H.B. 62, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 573.037 Possession of child pornography — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

573.037. Possession of child pornography — penalty. — 1. A person commits the offense of possession of child pornography if such person knowingly or recklessly possesses any child pornography of a minor less than eighteen years of age or obscene material portraying what appears to be a minor less than eighteen years of age.

2. The offense of possession of child pornography is a class D felony if the person possesses one still image of child pornography or one obscene still image. The offense of possession of child pornography is a class B felony if the person:

(1) Possesses:

(a) More than twenty still images of child pornography; or

(b) More than twenty obscene still images; or

(c) Child pornography comprised of one motion picture, film, videotape, videotape production, or other moving image; or

(d) Obscene material comprised of one motion picture, film, videotape production, or other moving image; or

(2) Has previously been found guilty of an offense under this section.

3. A person who has committed the offense of possession of child pornography is subject to separate punishments for each item of child pornography or obscene material possessed by the person.

(L. 1987 H.B. 113, et al., A.L. 2000 S.B. 757 & 602, A.L. 2004 H.B. 1055, A.L. 2008 S.B. 714, et al., A.L. 2009 H.B. 62, A.L. 2013 H.B. 215, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 573.038 Property or material constituting child pornography to remain in custody of the state — availability of, when.

Effective 30 Jun 2008, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

573.038. Property or material constituting child pornography to remain in custody of the state — availability of, when. — 1. In any criminal proceeding, any property or material that constitutes child pornography shall remain in the care, custody, and control of either the state or the court.

2. (1) Notwithstanding Missouri rule of criminal procedure 25.03 or any other rule or statute to the contrary, a court shall deny, in any criminal proceeding, any request by the defendant to copy, photograph, duplicate, or otherwise reproduce any property or material that constitutes child pornography, so long as the state makes the property or material reasonably available to the defendant.

(2) For the purposes of subdivision (1) of this subsection, property or material shall be deemed to be reasonably available to the defendant if the state provides ample opportunity for inspection, viewing, and examination at a state or other governmental facility of the property or material by the defendant, his or her attorney, and any individual the defendant may seek to qualify to furnish expert testimony at trial.

(L. 2008 S.B. 714, et al.)

Effective 6-30-08



Section 573.040 Furnishing pornographic materials to minors — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

573.040. Furnishing pornographic materials to minors — penalty. — 1. A person commits the offense of furnishing pornographic material to minors if, knowing of its content and character, he or she:

(1) Furnishes any material pornographic for minors, knowing that the person to whom it is furnished is a minor or acting in reckless disregard of the likelihood that such person is a minor; or

(2) Produces, presents, directs or participates in any performance pornographic for minors that is furnished to a minor knowing that any person viewing such performance is a minor or acting in reckless disregard of the likelihood that a minor is viewing the performance; or

(3) Furnishes, produces, presents, directs, participates in any performance or otherwise makes available material that is pornographic for minors via computer, electronic transfer, internet or computer network if the person made the matter available to a specific individual known by the defendant to be a minor.

2. It is not a defense to a prosecution for a violation of this section that the person being furnished the pornographic material is a peace officer masquerading as a minor.

3. The offense of furnishing pornographic material to minors or attempting to furnish pornographic material to minors is a class A misdemeanor unless the person has been found guilty of an offense committed at a different time pursuant to this chapter, chapter 566 or chapter 568, in which case it is a class E felony.

(L. 1977 S.B. 60, A.L. 1987 H.B. 113, et al., A.L. 2000 S.B. 757 & 602, A.L. 2004 H.B. 1055, A.L. 2008 S.B. 714, et al., A.L. 2009 H.B. 62, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 573.050 Evidence in obscenity and child pornography cases.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

573.050. Evidence in obscenity and child pornography cases. — 1. In any prosecution under this chapter evidence shall be admissible to show:

(1) What the predominant appeal of the material or performance would be for ordinary adults or minors;

(2) The literary, artistic, political or scientific value of the material or performance;

(3) The degree of public acceptance in this state and in the local community;

(4) The appeal to prurient interest in advertising or other promotion of the material or performance;

(5) The purpose of the author, creator, promoter, furnisher or publisher of the material or performance.

2. Testimony of the author, creator, promoter, furnisher, publisher, or expert testimony, relating to factors entering into the determination of the issues of obscenity or child pornography, shall be admissible.

3. In any prosecution under this chapter, when it becomes necessary to determine whether a person was less than seventeen or eighteen years of age, the court or jury may make this determination by any of the following methods:

(1) Personal inspection of the child;

(2) Inspection of the photograph or motion picture that shows the child engaging in the sexual performance;

(3) Oral testimony by a witness to the sexual performance as to the age of the child based on the child's appearance at the time;

(4) Expert medical testimony based on the appearance of the child engaging in the sexual performance; or

(5) Any other method authorized by law or by the rules of evidence.

4. In any prosecution for promoting child pornography in the first or second degree, no showing is required that the performance or material involved appeals to prurient interest, that it lacks serious literary, artistic, political or scientific value, or that it is patently offensive to prevailing standards in the community as a whole.

(L. 1977 S.B. 60, A.L. 1985 H.B. 366, et al., A.L. 1987 H.B. 113, et al., A.L. 2014 S.B. 491)

Effective 1-01-17



Section 573.052 Child pornography, attorney general authorized to investigate, when — violator immune from civil liability, when.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

573.052. Child pornography, attorney general authorized to investigate, when — violator immune from civil liability, when. — Upon receipt of any information that child pornography as defined in section 573.010 is contained on a website, the attorney general shall investigate such information. If the attorney general has probable cause to believe the website contains child pornography, the attorney general shall notify a website operator of any child pornography site residing on that website operator's server, in writing. If the website operator promptly, but in no event longer than five days after receiving notice, removes the alleged pornography from its server, and so long as the website operator is not the purveyor of such child pornography, it shall be immune from civil liability. If the website operator does not promptly remove the alleged pornography, the attorney general may seek an injunction pursuant to section 573.070 to remove the child pornography site from the website operator's server. This section shall not be construed to create any defense to any criminal charges brought pursuant to this chapter.

(L. 2003 H.B. 228, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 573.060 Public display of explicit sexual material — penalties.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

573.060. Public display of explicit sexual material — penalties. — 1. A person commits the offense of public display of explicit sexual material if he or she recklessly:

(1) Exposes, places, exhibits, or in any fashion, displays explicit sexual material in any location, whether public or private, and in such a manner that it may be readily seen and its content or character distinguished by normal unaided vision as viewed from a street, highway, public sidewalk, or the property of others, or from any portion of the person's store, the exhibitor's store or property when items and material other than this material are offered for sale or rent to the public; or

(2) Fails to take prompt action to remove such a display from property in his or her possession after learning of its existence.

2. The offense of public display of explicit sexual material is a class A misdemeanor unless the person has been found guilty of an offense under this section committed at a different time, in which case it is a class E felony.

3. For purposes of this section, each day there is a violation of this section shall constitute a separate offense.

(L. 1977 S.B. 60, A.L. 1987 H.B. 113, et al., A.L. 2009 H.B. 62, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 573.065 Coercing acceptance of obscene material — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

573.065. Coercing acceptance of obscene material — penalty. — 1. A person commits the offense of coercing acceptance of obscene material if such person knowingly:

(1) Requires acceptance of obscene material as a condition to any sale, allocation, consignment or delivery of any other material; or

(2) Denies any franchise or imposes any penalty, financial or otherwise, by reason of the failure or refusal of any person to accept any material obscene or pornographic for minors.

2. The offense of coercing acceptance of obscene material is a class E felony.

(L. 1987 H.B. 113, et al., A.L. 2009 H.B. 62, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 573.070 Injunctions and declaratory judgments.

Effective 15 Jul 1987, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

573.070. Injunctions and declaratory judgments. — 1. Whenever material or a performance is being or is about to be promoted, furnished or displayed in violation of this chapter, a civil action may be instituted in the circuit court by the prosecuting or circuit attorney or by the city attorney of any city, town or village against any person violating or about to violate those sections in order to obtain a declaration that the promotion, furnishing or display of such material or performance is prohibited. Such an action may also seek an injunction appropriately restraining promotion, furnishing or display of the material or performance.

2. Such an action may be brought only in the circuit court of the county in which any such person resides, or where the violation is taking place or about to take place.

3. Any promoter, furnisher or displayer of, or a person who is about to be a promoter, furnisher or displayer of, the material or performance involved may intervene as of right as a party defendant in the proceedings.

4. The trial court and the appellate court shall give expedited consideration to actions and appeals brought under this section. The defendant shall be entitled to a trial of the issues beginning within one week after joinder of issue and a decision shall be rendered by the court within two days of the conclusion of the trial. No restraining order or injunction of any kind shall be issued restraining the promotion, furnishing or display of any material or performance without a prior adversary hearing before the court.

5. A final declaration obtained pursuant to this section may be used to form the basis for an injunction and for no other purpose.

6. All laws regulating the procedure for obtaining declaratory judgments or injunctions which are inconsistent with the provisions of this section shall be inapplicable to proceedings brought pursuant to this section. There shall be no right to jury trial in any proceedings under this section.

(L. 1977 S.B. 60, A.L. 1987 H.B. 113, et al.)

Effective 7-15-87



Section 573.080 Preemption and standardization — cities, towns, and certain counties may regulate, limitations.

Effective 28 Aug 1987

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

573.080. Preemption and standardization — cities, towns, and certain counties may regulate, limitations. — The general assembly by enacting this chapter intends to preempt any other regulation of the area covered by section 573.020, to promote statewide control of pornography, and to standardize laws that governmental subdivisions may adopt in other areas covered by this chapter. No governmental subdivision may enact or enforce a law that makes any conduct in the area covered by section 573.020 subject to a criminal or civil penalty of any kind. Cities and towns and counties of the first class may enact and enforce laws prohibiting and penalizing conduct subject to criminal or civil sanctions under other provisions of this chapter.

(L. 1977 S.B. 60, A.L. 1981 S.B. 365, A.L. 1987 H.B. 113, et al.)

Effective 7-15-87



Section 573.090 Video cassettes, morbid violence, to be kept in separate area — sale or rental to persons under seventeen prohibited, penalties.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

573.090. Video cassettes, morbid violence, to be kept in separate area — sale or rental to persons under seventeen prohibited, penalties. — 1. Video cassettes or other video reproduction devices, or the jackets, cases or coverings of such video reproduction devices shall be displayed or maintained in a separate area if the same are pornographic for minors as defined in section 573.010, or if:

(1) Taken as a whole and applying contemporary community standards, the average person would find that it has a tendency to cater or appeal to morbid interest in violence for persons less than seventeen years of age; and

(2) It depicts violence in a way which is patently offensive to the average person applying contemporary adult community standards with respect to what is suitable for persons less than seventeen years of age; and

(3) Taken as a whole, it lacks serious literary, artistic, political, or scientific value for persons less than seventeen years of age.

2. Any video cassettes or other video reproduction devices meeting the description in subsection 1 of this section shall not be rented or sold to a person less than seventeen years of age.

3. Violation of the provisions of subsection 1 or 2 of this section shall be punishable as an infraction, unless such violation constitutes furnishing pornographic materials to minors as defined in section 573.040, in which case it shall be punishable as a class A misdemeanor or class E felony as prescribed in section 573.040, or unless such violation constitutes promoting obscenity in the second degree as defined in section 573.030, in which case it shall be punishable as a class A misdemeanor or class E felony as prescribed in section 573.030.

(L. 1989 H.B. 225 § 1, A.L. 2014 S.B. 491)

Effective 1-01-17

(1992) Where statute attempted to regulate expression was not drafted with precision and clarity and did not contain definitions of prohibited conduct so that people of common intelligence might guess at the meaning of the statute, statute is unconstitutionally vague. Video Software Dealers Assn. v. Webster, 773 F.Supp. 1275 (W.D. Mo.).



Section 573.100 Telephones, obscene or indecent commercial messages, direct or electronic recording, penalties, exceptions.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

573.100. Telephones, obscene or indecent commercial messages, direct or electronic recording, penalties, exceptions. — 1. As used in this section, the following terms mean:

(1) "Indecent", language or material that depicts or describes, in terms patently offensive as measured by contemporary community standards, sexual or excretory activities or organs;

(2) "Obscene", any comment, request, suggestion or proposal is obscene if:

(a) Applying contemporary community standards, its predominant appeal is to prurient interest in sex; and

(b) Taken as a whole with respect to the average person, applying contemporary community standards, it depicts or describes sexual conduct in a patently offensive way; and

(c) Taken as a whole, it lacks serious literary, artistic, political or scientific value. Obscenity shall be judged with reference to its impact upon ordinary adults.

2. A person commits the offense of obscene or indecent commercial messaging if he or she, by means of a telephone communication for commercial purposes, makes directly or by means of an electronic recording device, any comment, request, suggestion, or proposal which is obscene or indecent; or knowingly permits any telephone or telephone facility connected to a local exchange telephone under such person's control to be used for obscene or indecent commercial messaging. Any person who makes any such comment, request, suggestion, or proposal shall be in violation of the provisions of this section regardless of whether such person placed or initiated the telephone call.

3. The offense of obscene or indecent commercial messaging is a class A misdemeanor unless such person has been found guilty of the same offense committed at a different time, in which case the violation is a class E felony. For purposes of this subsection, each violation constitutes a separate offense.

4. The prohibitions and penalties contained herein are not applicable to a telecommunications company as defined in section 386.020 over whose facilities prohibited communications may be transmitted.

(L. 1989 H.B. 225 § 2, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 573.200 Child used in sexual performance — penalties.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

573.200. Child used in sexual performance — penalties. — 1. A person commits the offense of use of a child in a sexual performance if, knowing the character and content thereof, the person employs, authorizes, or induces a child less than eighteen years of age to engage in a performance which includes sexual conduct or, being a parent, legal guardian, or custodian of such child, consents to the participation by such child in such sexual performance.

2. The offense of use of a child in a sexual performance is a class C felony, unless in the course thereof the person inflicts serious emotional injury on the child, in which case the offense is a class B felony.

3. The court shall not grant a suspended imposition of sentence or a suspended execution of sentence to a person who has previously been found guilty of an offense under this section.

(L. 1984 H.B. 1255, A.L. 2014 S.B. 491)

Transferred 2014; formerly 568.080; Effective 1-01-17



Section 573.205 Promoting sexual performance by a child — penalties.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

573.205. Promoting sexual performance by a child — penalties. — 1. A person commits the offense of promoting a sexual performance by a child if, knowing the character and content thereof, the person promotes a performance which includes sexual conduct by a child less than eighteen years of age or produces, or directs any performance which includes sexual conduct by a child less than eighteen years of age.

2. The offense of promoting a sexual performance by a child is a class C felony.

3. The court shall not grant a suspended imposition of sentence or a suspended execution of sentence to a person who has previously been found guilty of an offense under this section.

(L. 1984 H.B. 1255, A.L. 2014 S.B. 491)

Transferred 2014; formerly 568.090; Effective 1-01-17



Section 573.215 Failure to report child pornography — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

573.215. Failure to report child pornography — penalty. — 1. A person commits the offense of failure to report child pornography if he or she being a film and photographic print processor, computer provider, installer or repair person, or any internet service provider who has knowledge of or observes, within the scope of the person's professional capacity or employment, any film, photograph, videotape, negative, slide, or computer-generated image or picture depicting a child under eighteen years of age engaged in an act of sexual conduct fails to report such instance to any law enforcement agency immediately or as soon as practically possible.

2. The offense of failure to report child pornography is a class B misdemeanor.

3. Nothing in this section shall be construed to require a provider of electronic communication services or remote computing services to monitor any user, subscriber or customer of the provider, or the content of any communication of any user, subscriber or customer of the provider.

(L. 1984 H.B. 1255, A.L. 2000 S.B. 757 & 602, A.L. 2014 S.B. 491)

Transferred 2014; formerly 568.110; Effective 1-01-17



Section 573.503 Local government may require background checks.

Effective 02 Jul 1993, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

573.503. Local government may require background checks. — Notwithstanding any provision of law to the contrary, any city not within a county and any county may, by order or ordinance, require a background check be conducted on all employees of any adult cabaret to ascertain whether any such employees have been convicted of or have pled guilty to any misdemeanor or felony involving prostitution or aiding or abetting prostitution, drug possession or trafficking, money laundering, tax evasion, or illegal gambling activity.

(L. 1993 S.B. 180 § 12)

Effective 7-02-93



Section 573.505 Sales tax authorized, vote required — ballot — disposition of revenue — termination — city and county background check tax trust fund created, refunds — duties of director of revenue.

Effective 28 Aug 2005

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

573.505. Sales tax authorized, vote required — ballot — disposition of revenue — termination — city and county background check tax trust fund created, refunds — duties of director of revenue. — 1. In order to defray the costs of background checks conducted pursuant to section 573.503, any city not within a county and any county may, by ordinance or order, impose a sales tax on all retail sales which are subject to taxation under the provisions of sections 144.010 to 144.510 made in such city or county by any adult cabaret. The tax authorized by this section shall not be levied at a rate which would amount to a sum greater than ten percent of the gross receipts of any such business. The tax authorized by this section shall be in addition to any and all other sales taxes allowed by law, except that no order or ordinance imposing a sales tax under the provisions of this section shall be effective unless the governing body of the city or county submits to the voters of the city or county, at a city, county or state general, primary, or special election, a proposal to authorize the governing body of the city or county to impose a tax.

2. The ballot of submission shall contain, but need not be limited to, the following language:

­

­

­­

­

3. All revenue received by a city or county from the tax authorized under the provisions of this section shall be deposited in a special trust fund and shall be used by the city or county for the investigation of the backgrounds of persons employed at any adult cabaret in such city or county and for the general law enforcement use of the sheriff's office. Any funds in such special trust fund which are not needed for current expenditures may be invested by the governing body in accordance with applicable laws relating to the investment of other city or county funds.

4. The tax authorized by this section shall terminate four years from the date on which such tax was initially imposed by the city or county, unless sooner abolished by the governing body of the city or county.

5. All sales taxes collected by the director of revenue under this section on behalf of any city or county, less one percent for cost of collection which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087, shall be deposited with the state treasurer in a special trust fund, which is hereby created, to be known as the "City and County Background Check Tax Trust Fund". The moneys in the trust fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money in the trust fund which was collected in each city or county imposing a sales tax under this section, and the records shall be open to the inspection of officers of the city or county and the public. Not later than the tenth day of each month, the director of revenue shall distribute all moneys deposited in the trust fund during the preceding month to the city or county which levied the tax. Such funds shall be deposited with the city or county treasurer of each such city or county, and all expenditures of funds arising from the trust fund shall be by an appropriation act to be enacted by the governing body of each such city or county.

6. The director of revenue may authorize the state treasurer to make refunds from the amounts in the trust fund and credited to any city or county for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such cities or counties. If any city or county abolishes the tax, the city or county shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such city or county, the director of revenue shall authorize the state treasurer to remit the balance in the account to the city or county and close the account of that city or county. The director of revenue shall notify each city or county of each instance of any amount refunded or any check redeemed from receipts due the city or county.

7. Except as modified in this section, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed under this section.

8. As used in this section, the term "city" means any city not within a county.

(L. 1993 S.B. 180 § 13, A.L. 2005 S.B. 210)

(2001) Imposition of tax on adult cabarets does not violate the equal protection or due process clauses of the federal and state constitutions. Miss Kitty's Saloon, Inc. v. Missouri Department of Revenue, 41 S.W.3d 466 (Mo.banc).



Section 573.507 Minimum age limit — security personnel — random drug testing — space limitation — prohibition of public displays.

Effective 02 Jul 1993, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

573.507. Minimum age limit — security personnel — random drug testing — space limitation — prohibition of public displays. — 1. Notwithstanding any provision of law to the contrary, any city not within a county and any county may establish a minimum age limit for admission into any adult cabaret within the city or county.

2. Notwithstanding any provision of law to the contrary, any city not within a county and any county may require security personnel to be present on the premises of any adult cabaret within the city or county.

3. Notwithstanding any provision of law to the contrary, any city not within a county and any county may require employers of any adult cabaret within the city or county to conduct random testing for the presence of illegal substances within the blood or urine of any or all employees of such adult cabaret.

4. Notwithstanding any provision of law to the contrary, any city not within a county and any county may prohibit within such city or county any live public nudity within ten feet of any person observing such nudity.

5. Notwithstanding any provision of law to the contrary, any city not within a county and any county may prohibit within such city or county the public display of sexual intercourse, deviate sexual intercourse or appearing in a state of nudity in any adult cabaret.

(L. 1993 S.B. 180 § 14)

Effective 7-02-93



Section 573.509 Adult cabaret, persons less than nineteen years of age prohibited from dancing, penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

573.509. Adult cabaret, persons less than nineteen years of age prohibited from dancing, penalty. — 1. No person less than nineteen years of age shall dance in an adult cabaret, nor shall any proprietor of such establishment permit any person less than nineteen years of age to dance in an adult cabaret.

2. Violation of this section is a class A misdemeanor.

(L. 2003 S.B. 298, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 573.525 Purpose — findings.

Effective 28 Aug 2010

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

573.525. Purpose — findings. — 1. It is the purpose of sections 573.525 to 573.537 to regulate sexually oriented businesses in order to promote the health, safety, and general welfare of the citizens of this state, and to establish reasonable and uniform regulations to prevent the deleterious secondary effects of sexually oriented businesses within the state. The provisions of sections 573.525 to 573.537 have neither the purpose nor effect of imposing a limitation or restriction on the content or reasonable access to any communicative materials, including sexually oriented materials. Similarly, it is neither the intent nor effect of sections 573.525 to 573.537 to restrict or deny access by adults to sexually oriented materials protected by the first amendment, or to deny access by the distributors and exhibitors of sexually oriented entertainment to their intended market. Neither is it the intent nor effect of sections 573.525 to 573.537 to condone or legitimize the distribution of obscene material.

2. The general assembly finds that:

(1) Sexually oriented businesses, as a category of commercial enterprises, are associated with a wide variety of adverse secondary effects, including but not limited to personal and property crimes, prostitution, potential spread of disease, lewdness, public indecency, obscenity, illicit drug use and drug trafficking, negative impacts on surrounding properties, urban blight, litter, and sexual assault and exploitation;

(2) Sexually oriented businesses should be separated from sensitive land uses to minimize the impact of their secondary effects upon such uses, and should be separated from other sexually oriented businesses, to minimize the secondary effects associated with such uses and to prevent an unnecessary concentration of sexually oriented businesses in one area;

(3) Each of the foregoing negative secondary effects constitutes a harm which the state has a substantial interest in preventing or abating, or both. Such substantial government interest in preventing secondary effects, which is the state's rationale for sections 573.525 to 573.537, exists independent of any comparative analysis between sexually oriented and nonsexually oriented businesses. Additionally, the state's interest in regulating sexually oriented businesses extends to preventing future secondary effects of current or future sexually oriented businesses that may locate in the state.

(L. 2010 S.B. 586 & 617)



Section 573.531 Establishment of business, prohibited where — nudity in establishment prohibited — display of sexual activities, requirements — state requirements — hours of operation — minors and alcohol prohibited — definitions.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

573.531. Establishment of business, prohibited where — nudity in establishment prohibited — display of sexual activities, requirements — state requirements — hours of operation — minors and alcohol prohibited — definitions. — 1. No person shall establish a sexually oriented business within one thousand feet of any preexisting primary or secondary school, house of worship, state-licensed day care facility, public library, public park, residence, or other sexually oriented business. This subsection shall not apply to any sexually oriented business lawfully established prior to August 28, 2010. For purposes of this subsection, measurements shall be made in a straight line, without regard to intervening structures or objects, from the closest portion of the parcel containing the sexually oriented business to the closest portion of the parcel containing the preexisting primary or secondary school, house of worship, state-licensed day care facility, public library, public park, residence, or other sexually oriented business.

2. No person shall establish a sexually oriented business if a person with an influential interest in the sexually oriented business has been found guilty of any of the following specified offenses for which less than eight years has elapsed since the date of conviction or the date of release from confinement for the conviction, whichever is later:

(1) Rape and sexual assault offenses;

(2) Sexual offenses involving minors;

(3) Offenses involving prostitution;

(4) Obscenity offenses;

(5) Offenses involving money laundering;

(6) Offenses involving tax evasion;

(7) Any attempt, solicitation, or conspiracy to commit one of the offenses listed in subdivisions (1) to (6) of this subsection; or

(8) Any offense committed in another jurisdiction which if committed in this state would have constituted an offense listed in subdivisions (1) to (7) of this subsection.

3. No person shall knowingly or intentionally, in a sexually oriented business, appear in a state of nudity.

4. No employee shall knowingly or intentionally, in a sexually oriented business, appear in a semi-nude condition unless the employee, while semi-nude, shall be and remain on a fixed stage at least six feet from all patrons and at least eighteen inches from the floor in a room of at least six hundred square feet.

5. No employee, who appears in a semi-nude condition in a sexually oriented business, shall knowingly or intentionally touch a patron or the clothing of a patron in a sexually oriented business.

6. A sexually oriented business, which exhibits on the premises, through any mechanical or electronic image-producing device, a film, video cassette, digital video disc, or other video reproduction, characterized by an emphasis on the display of specified sexual activities or specified anatomical areas shall comply with the following requirements:

(1) The interior of the premises shall be configured in such a manner that there is an unobstructed view from an operator's station of every area of the premises, including the interior of each viewing room but excluding restrooms, to which any patron is permitted access for any purpose;

(2) An operator's station shall not exceed thirty-two square feet of floor area;

(3) If the premises has two or more operator's stations designated, the interior of the premises shall be configured in such a manner that there is an unobstructed view of each area of the premises to which any patron is permitted access for any purpose from at least one of the operator's stations;

(4) The view required under this subsection shall be by direct line of sight from the operator's station;

(5) It is the duty of the operator to ensure that at least one employee is on duty and situated in an operator's station at all times that any patron is on the portion of the premises monitored by such operator station; and

(6) It shall be the duty of the operator and of any employees present on the premises to ensure that the view area specified in this subsection remains unobstructed by any doors, curtains, walls, merchandise, display racks, or other materials or enclosures at all times that any patron is present on the premises.

7. Sexually oriented businesses that do not have stages or interior configurations which meet at least the minimum requirements of sections 573.525 to 573.537 shall be given one hundred eighty days after August 28, 2010, to comply with the stage and building requirements of sections 573.525 to 573.537. During such one hundred eighty-day period, any employee who appears within view of any patron in a semi-nude condition shall remain, while semi-nude, at least six feet from all patrons.

8. No operator shall allow or permit a sexually oriented business to be or remain open between the hours of 12:00 midnight and 6:00 a.m. on any day.

9. No person shall knowingly or intentionally sell, use, or consume alcoholic beverages on the premises of a sexually oriented business.

10. No person shall knowingly allow a person under the age of eighteen years on the premises of a sexually oriented business.

11. As used in this section, the following terms mean:

(1) "Establish" or "establishment", includes any of the following:

(a) The opening or commencement of any sexually oriented business as a new business;

(b) The conversion of an existing business, whether or not a sexually oriented business, to any sexually oriented business; or

(c) The addition of any sexually oriented business to any other existing sexually oriented business;

(2) "Influential interest", includes any of the following:

(a) The actual power to operate a sexually oriented business or control the operation, management, or policies of a sexually oriented business or legal entity which operates a sexually oriented business;

(b) Ownership of a financial interest of thirty percent or more of a business or of any class of voting securities of a business; or

(c) Holding an office, such as president, vice president, secretary, treasurer, managing member, or managing director, in a legal entity which operates a sexually oriented business;

(3) "Viewing room", the room, booth, or area where a patron of a sexually oriented business would ordinarily be positioned while watching a film, video cassette, digital video disc, or other video reproduction.

(L. 2010 S.B. 586 & 617, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 573.534 Strict liability not imposed — mental state required for violation — act by employee not imputed to the business, when.

Effective 28 Aug 2010

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

573.534. Strict liability not imposed — mental state required for violation — act by employee not imputed to the business, when. — Sections 573.525 to 573.537 do not impose strict liability. Unless a culpable mental state is otherwise specified herein, a showing of a knowing or reckless mental state is necessary to establish a violation of sections 573.525 to 573.537. Notwithstanding any other provision of law to the contrary, for purposes of sections 573.525 to 573.537, an act by an employee shall be imputed to the sexually oriented business for purposes of finding a violation of sections 573.525 to 573.537 only if an officer, director, or general partner, or a person who managed, supervised, or controlled the operation of the business premises knowingly or recklessly allowed such act to occur on the premises. It shall be a defense to liability that the person to whom liability is imputed was powerless to prevent the act.

(L. 2010 S.B. 586 & 617)



Section 573.537 Violations, penalty — public nuisance for repeated violations — state remedies permitted.

Effective 28 Aug 2010

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

573.537. Violations, penalty — public nuisance for repeated violations — state remedies permitted. — 1. Any person, business, or entity violating or refusing to comply with any provision of sections 573.525 to 573.537 shall, upon conviction, be deemed guilty of a misdemeanor and shall be punished by imposition of a fine not to exceed five hundred dollars or by imprisonment for a period not to exceed ninety days, or both. Each day that a violation is permitted to exist or occur, and each separate occurrence, shall constitute a separate offense.

2. Any premises, building, dwelling, or other structure in which a sexually oriented business is repeatedly operated or maintained in violation of sections 573.525 to 573.537 shall constitute a public nuisance and shall be subject to civil abatement proceedings initiated by the state in a court of competent jurisdiction. Each day that a violation is permitted to exist or occur shall constitute a separate operation or maintenance of the violation.

3. Notwithstanding the provisions of this section, the state may employ any remedy available at law or in equity to prevent or remedy a violation of any provision of sections 573.525 to 573.537.

(L. 2010 S.B. 586 & 617)



Section 573.540 No state preemption on regulation — consistency with state law required for local law.

Effective 28 Aug 2010

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

573.540. No state preemption on regulation — consistency with state law required for local law. — 1. Nothing in sections 573.525 to 573.537 shall be construed as preempting or preventing any political subdivision of this state from maintaining, enacting, or enforcing any local ordinance, rule, regulation, resolution, or similar law concerning the regulation of sexually oriented businesses or similar adult oriented businesses which is stricter than but not inconsistent with the provisions of sections 573.525 to 573.537.

2. Political subdivisions of this state are specifically authorized to maintain, enact, and enforce local ordinances, rules, regulations, resolutions, or other similar laws concerning the regulation of sexually oriented businesses or similar adult-oriented businesses which are the same as or stricter than but not inconsistent with the provisions of sections 573.525 to 573.537.

(L. 2010 S.B. 586 & 617)






Chapter 574 Offenses Against Public Order

Chapter Cross References



Section 574.005 Definitions

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

574.005. Definitions — As used in this chapter the following terms mean:

(1) "Private property", any place which at the time of the offense is not open to the public. It includes property which is owned publicly or privately;

(2) "Property of another", any property in which the person does not have a possessory interest;

(3) "Public place", any place which at the time of the offense is open to the public. It includes property which is owned publicly or privately.

(L. 2014 S.B. 491)

Effective 1-01-17



Section 574.010 Peace disturbance — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

574.010. Peace disturbance — penalty. — 1. A person commits the offense of peace disturbance if he or she:

(1) Unreasonably and knowingly disturbs or alarms another person or persons by:

(a) Loud noise; or

(b) Offensive language addressed in a face-to-face manner to a specific individual and uttered under circumstances which are likely to produce an immediate violent response from a reasonable recipient; or

(c) Threatening to commit a felonious act against any person under circumstances which are likely to cause a reasonable person to fear that such threat may be carried out; or

(d) Fighting; or

(e) Creating a noxious and offensive odor;

(2) Is in a public place or on private property of another without consent and purposely causes inconvenience to another person or persons by unreasonably and physically obstructing:

(a) Vehicular or pedestrian traffic; or

(b) The free ingress or egress to or from a public or private place.

2. The offense of peace disturbance is a class B misdemeanor upon the first conviction. Upon a second or subsequent conviction, peace disturbance is a class A misdemeanor. Upon a third or subsequent conviction, a person shall be sentenced to pay a fine of no less than one thousand dollars and no more than five thousand dollars.

(L. 1977 S.B. 60, A.L. 1984 S.B. 602, A.L. 1993 S.B. 180, A.L. 2014 S.B. 491)

Effective 1-01-17

(1987) Where paragraph (c) of subdivision (1) of subsection l of statute contemplates punishing a person for any and all utterances that if carried out would constitute criminal offenses under Missouri law, no distinction is made as to the degree of criminal activity, that portion of statute is overbroad and is facially invalid. State v. Carpenter, 736 S.W.2d 406 (Mo. en banc).



Section 574.020 Private peace disturbance — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

574.020. Private peace disturbance — penalty. — 1. A person commits the offense of private peace disturbance if he or she is on private property and unreasonably and purposely causes alarm to another person or persons on the same premises by:

(1) Threatening to commit an offense against any person; or

(2) Fighting.

2. The offense of private peace disturbance is a class C misdemeanor.

3. For purposes of this section, if a building or structure is divided into separately occupied units, such units are separate premises.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 574.035 Disrupting a house of worship — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

574.035. Disrupting a house of worship — penalty. — 1. This section shall be known and may be cited as the "House of Worship Protection Act".

2. For purposes of this section, "house of worship" means any church, synagogue, mosque, other building or structure, or public or private place used for religious worship, religious instruction, or other religious purpose.

3. A person commits the offense of disrupting a house of worship if such person:

(1) Intentionally and unreasonably disturbs, interrupts, or disquiets any house of worship by using profane discourse, rude or indecent behavior, or making noise either within the house of worship or so near it as to disturb the order and solemnity of the worship services; or

(2) Intentionally injures, intimidates, or interferes with or attempts to injure, intimidate, or interfere with any person lawfully exercising the right of religious freedom in or outside of a house of worship or seeking access to a house of worship, whether by force, threat, or physical obstruction.

4. The offense of disrupting a house of worship is a class B misdemeanor, unless it is a second offense, in which case it is a class A misdemeanor. Any third or subsequent offense of disrupting a house of worship is a class E felony.

(L. 2012 S.B. 755, A.L. 2014 S.B. 491)

Effective 1-01-17

(2013) Section making it a crime to intentionally and unreasonably disrupt a house of worship does not violate the First Amendment and is not unconstitutionally vague or overbroad. Survivors Network of Those Abused by Priests, Inc. v. Joyce, 941 F.Supp.2d 1078 (E.D.Mo.).

(2015) Prohibition on profane discourse and rude or indecent behavior in disrupting a worship service is content based; the statute is not narrowly tailored to serve compelling state interests and thus violates the First Amendment. Survivors Network of Those Abused by Priests v. Joyce, 779 F.3d 785 (8th Cir.).



Section 574.040 Unlawful assembly — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

574.040. Unlawful assembly — penalty. — 1. A person commits the offense of unlawful assembly if he or she knowingly assembles with six or more other persons and agrees with such persons to violate any of the criminal laws of this state or of the United States with force or violence.

2. The offense of unlawful assembly is a class B misdemeanor.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 574.050 Rioting — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

574.050. Rioting — penalty. — 1. A person commits the offense of rioting if he or she knowingly assembles with six or more other persons and agrees with such persons to violate any of the criminal laws of this state or of the United States with force or violence, and thereafter, while still so assembled, does violate any of said laws with force or violence.

2. The offense of rioting is a class A misdemeanor.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 574.060 Refusal to disperse — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

574.060. Refusal to disperse — penalty. — 1. A person commits the offense of refusal to disperse if, being present at the scene of an unlawful assembly, or at the scene of a riot, he or she knowingly fails or refuses to obey the lawful command of a law enforcement officer to depart from the scene of such unlawful assembly or riot.

2. The offense of refusal to disperse is a class C misdemeanor.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 574.070 Promoting civil disorder in the first degree — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

574.070. Promoting civil disorder in the first degree — penalty. — 1. As used in this section, the following terms mean:

(1) "Civil disorder", any public disturbance involving acts of violence by assemblages of three or more persons, which causes an immediate danger of or results in damage or injury to the property or person of any other individual;

(2) "Explosive or incendiary device", includes:

(a) Dynamite and all other forms of high explosives;

(b) Any explosive bomb, grenade, missile, or similar device; and

(c) Any incendiary bomb or grenade, fire bomb, or similar device, including any device which consists of or includes a breakable container containing a flammable liquid or compound and a wick composed of any material which, when ignited, is capable of igniting such flammable liquid or compound, and can be carried or thrown by one individual acting alone;

(3) "Firearm", any weapon which is designed to or may readily be converted to expel any projectile by the action of an explosive, or the frame or receiver of any such weapon;

(4) "Law enforcement officer", any officer or employee of the United States, any state, any political subdivision of a state, or the District of Columbia. The term "law enforcement officer" shall specifically include, but shall not be limited to, members of the National Guard, as defined in Section 101(9) of Title 10, United States Code, and members of the organized militia of any state or territory of the United States, the Commonwealth of Puerto Rico, or the District of Columbia, not included within the definition of National Guard as defined by Section 101(9) of Title 10, United States Code, and members of the Armed Forces of the United States.

2. A person commits the offense of promoting civil disorder if he or she teaches or demonstrates to any other person the use, application, or construction of any firearm, explosive, or incendiary device capable of causing injury or death to any person, knowing or intending that such firearm, explosive, or incendiary device be used in furtherance of a civil disorder.

3. The offense of promoting civil disorder is a class D felony.

4. Nothing contained in this section shall be construed to prohibit the training or teaching of the use of weapons for law enforcement purposes, hunting, recreation, competition, or other lawful uses and activities.

(L. 1983 S.B. 72 § 3, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 574.075 Drunkenness or drinking in certain places prohibited — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

574.075. Drunkenness or drinking in certain places prohibited — penalty. — 1. A person commits the offense of drunkenness or drinking in a prohibited place if he or she enters any schoolhouse or church house in which there is an assemblage of people, met for a lawful purpose, or any courthouse, in an intoxicated and disorderly condition, or drinks or offers to drink any intoxicating liquors in the presence of such assembly of people, or in any courthouse.

2. The offense of drunkenness or drinking in a prohibited place is a class B misdemeanor.

(RSMo 1939 § 4638, A.L. 1961 p. 334, A.L. 1977 H.B. 341, A.L. 1978 S.B. 749 § 562.260, A.L. 2001 S.B. 267, A.L. 2014 S.B. 491)

Prior revisions: 1929 § 4249; 1919 § 3499

Effective 1-01-17



Section 574.080 Causing catastrophe — definitions — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

574.080. Causing catastrophe — definitions — penalty. — 1. A person commits the offense of causing catastrophe if he or she knowingly causes a catastrophe by explosion, fire, flood, collapse of a building, release of poison, radioactive material, bacteria, virus or other dangerous and difficult to confine force or substance.

2. As used in this section, the following terms mean:

(1) "Catastrophe", death or serious physical injury to ten or more people or substantial damage to five or more buildings or inhabitable structures or substantial damage to a vital public facility which seriously impairs its usefulness or operation;

(2) "Vital public facility", includes a facility maintained for use as a bridge, whether over land or water, dam, reservoir, tunnel, communication installation or power station.

3. The offense of causing catastrophe is a class A felony.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Transferred 2014; formerly 569.070; Effective 1-01-17



Section 574.085 Institutional vandalism — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

574.085. Institutional vandalism — penalty. — 1. A person commits the offense of institutional vandalism if he or she knowingly vandalizes, defaces, or otherwise damages:

(1) Any church, synagogue or other building, structure or place used for religious worship or other religious purpose;

(2) Any cemetery, mortuary, military monument or other facility used for the purpose of burial or memorializing the dead;

(3) Any school, educational facility, community center, hospital or medical clinic owned and operated by a religious or sectarian group;

(4) The grounds adjacent to, and owned or rented by, any institution, facility, building, structure or place described in subdivision (1), (2), or (3) of this subsection;

(5) Any personal property contained in any institution, facility, building, structure or place described in subdivision (1), (2), or (3) of this subsection; or

(6) Any motor vehicle which is owned, operated, leased or under contract by a school district or a private school for the transportation of school children.

2. The offense of institutional vandalism is a class A misdemeanor, unless the value of the property damage is seven hundred fifty dollars or more, in which case the offense is a class E felony; or the value of the property damage is more than five thousand dollars, in which case the offense is a class D felony.

3. In determining the amount of damage to property, for purposes of this section, damage includes the cost of repair or, where necessary, replacement of the property that was damaged.

(L. 1988 S.B. 678 § 1, A.L. 1996 H.B. 1086 merged with H.B. 1301 & 1298, A.L. 2014 S.B. 491)

Effective 1-01-17

CROSS REFERENCE:

Civil action for damages or injunction, attorney's fees and costs may be awarded prevailing plaintiff, 537.523



Section 574.105 Money laundering — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

574.105. Money laundering — penalty. — 1. As used in this section, the following terms mean:

(1) "Conducts", initiating, concluding or participating in initiating or concluding a transaction;

(2) "Criminal activity", any act or activity constituting an offense punishable as a felony pursuant to the laws of Missouri or the United States;

(3) "Currency", currency and coin of the United States;

(4) "Currency transaction", a transaction involving the physical transfer of currency from one person to another. A transaction which is a transfer of funds by means of bank check, bank draft, wire transfer or other written order, and which does not include the physical transfer of currency is not a currency transaction;

(5) "Person", natural persons, partnerships, trusts, estates, associations, corporations and all entities cognizable as legal personalities.

2. A person commits the offense of money laundering if he or she:

(1) Conducts or attempts to conduct a currency transaction with the purpose to promote or aid the carrying on of criminal activity; or

(2) Conducts or attempts to conduct a currency transaction with the purpose to conceal or disguise in whole or in part the nature, location, source, ownership or control of the proceeds of criminal activity; or

(3) Conducts or attempts to conduct a currency transaction with the purpose to avoid currency transaction reporting requirements under federal law; or

(4) Conducts or attempts to conduct a currency transaction with the purpose to promote or aid the carrying on of criminal activity for the purpose of furthering or making a terrorist threat or act.

3. The offense of money laundering is a class B felony and in addition to penalties otherwise provided by law, a fine of not more than five hundred thousand dollars or twice the amount involved in the transaction, whichever is greater, may be assessed.

(L. 1992 S.B. 705 § 10, A.L. 2002 S.B. 712, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 574.115 Making a terrorist threat, first degree — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

574.115. Making a terrorist threat, first degree — penalty. — 1. A person commits the offense of making a terrorist threat in the first degree if such person, with the purpose of frightening ten or more people or causing the evacuation, quarantine or closure of any portion of a building, inhabitable structure, place of assembly or facility of transportation, knowingly:

(1) Communicates an express or implied threat to cause an incident or condition involving danger to life; or

(2) Communicates a false report of an incident or condition involving danger to life; or

(3) Causes a false belief or fear that an incident has occurred or that a condition exists involving danger to life.

2. The offense of making a terrorist threat in the first degree is a class D felony.

3. No offense is committed under this section by a person acting in good faith with the purpose to prevent harm.

(L. 2000 S.B. 944 § 574.150, A.L. 2002 S.B. 712, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 574.120 Making a terrorist threat, second degree — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

574.120. Making a terrorist threat, second degree — penalty. — 1. A person commits the offense of making a terrorist threat in the second degree if he or she recklessly disregards the risk of causing the evacuation, quarantine or closure of any portion of a building, inhabitable structure, place of assembly or facility of transportation and knowingly:

(1) Communicates an express or implied threat to cause an incident or condition involving danger to life; or

(2) Communicates a false report of an incident or condition involving danger to life; or

(3) Causes a false belief or fear that an incident has occurred or that a condition exists involving danger to life.

2. The offense of making a terrorist threat in the second degree is a class E felony.

3. No offense is committed under this section by a person acting in good faith with the purpose to prevent harm.

(L. 2014 S.B. 491)

Effective 1-01-17



Section 574.125 Making a terrorist threat, third degree — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

574.125. Making a terrorist threat, third degree — penalty. — 1. A person commits the offense of making a terrorist threat in the third degree if he or she, with criminal negligence with regard to the risk of causing the evacuation, quarantine or closure of any portion of a building, inhabitable structure, place of assembly or facility of transportation, knowingly:

(1) Communicates an express or implied threat to cause an incident or condition involving danger to life; or

(2) Communicates a knowingly false report of an incident or condition involving danger to life; or

(3) Causes a false belief or fear that an incident has occurred or that a condition exists involving danger to life.

2. The offense of making a terrorist threat in the third degree is a class A misdemeanor.

3. No offense is committed under this section by a person acting in good faith with the purpose to prevent harm.

(L. 2014 S.B. 491)

Effective 1-01-17



Section 574.130 Agroterrorism — penalty — defenses.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

574.130. Agroterrorism — penalty — defenses. — 1. A person commits the offense of agroterrorism if such person purposely spreads any type of contagious, communicable or infectious disease among crops, poultry, livestock as defined in section 267.565, or other animals.

2. Agroterrorism is a class E felony unless the damage to crops, poultry, livestock or animals is ten million dollars or more in which case it is a class B felony.

3. It shall be a defense to the crime of agroterrorism if such spreading is consistent with medically recognized therapeutic procedures or done in the course of legitimate, professional scientific research.

(L. 2001 S.B. 462, A.L. 2002 S.B. 712, A.L. 2014 S.B. 491)

Transferred 2014; formerly 578.008; Effective 1-01-17



Section 574.140 Cross burning — penalties.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

574.140. Cross burning — penalties. — 1. A person commits the offense of cross burning if he or she burns, or causes to be burned, a cross with the purpose to frighten, intimidate, or cause emotional distress to any person or group of persons.

2. The offense of cross burning is a class A misdemeanor, unless the person has previously been found guilty of an offense under this section, in which case it is a class E felony.

(L. 2004 H.B. 1074 & 1129, A.L. 2014 S.B. 491)

Transferred 2014; formerly 565.095; Effective 1-01-17



Section 574.160 Unlawful funeral protest, offense of — definitions — violation, penalty.

Effective 28 Aug 2014

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

574.160. Unlawful funeral protest, offense of — definitions — violation, penalty. — 1. A person commits the offense of unlawful funeral protest if he or she pickets or engages in other protest activities within three hundred feet of any residence, cemetery, funeral home, church, synagogue, or other establishment during or within one hour before or one hour after the conducting of any actual funeral or burial service at that place.

2. For purposes of this section, "other protest activities" means any action that is disruptive or undertaken to disrupt or disturb a funeral or burial service.

3. For purposes of this section, "funeral" and "burial service" mean the ceremonies and memorial services held in conjunction with the burial or cremation of the dead, but this section does not apply to processions while they are in transit beyond any three-hundred-foot zone that is established under subsection 1 of this section.

4. The offense of unlawful funeral protest is a class B misdemeanor, unless committed by a person who has previously been found guilty of a violation of this section, in which case it is a class A misdemeanor.

(L. 2014 H.B. 1231 merged with H.B. 1372)



Section 574.200 Interference with medical assistance, offense of, penalty — definition of medical personnel.

Effective 24 Oct 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

574.200. Interference with medical assistance, offense of, penalty — definition of medical personnel. — 1. A person commits the offense of interference with medical assistance if he or she, while serving in his or her capacity as an employee of an abortion facility:

(1) Knowingly orders or requests medical personnel to deviate from any applicable standard of care or ordinary practice while providing medical assistance to a patient for reasons unrelated to the patient’s health or welfare; or

(2) Knowingly attempts to prevent medical personnel from providing medical assistance to a patient in accordance with all applicable standards of care or ordinary practice for reasons unrelated to the patient’s health or welfare.

2. The offense of interference with medical assistance is a class A misdemeanor.

3. For purposes of this section, the term “medical personnel” shall include, but not be limited to, the following:

(1) Physicians and surgeons licensed under chapter 334;

(2) Nurses licensed under chapter 335;

(3) Emergency medical services personnel as defined in section 190.600; or

(4) Any person operating under the supervision of such medical personnel.

(L. 2017 2d Ex. Sess. S.B. 5)

Effective 10-24-17






Chapter 575 Offenses Against the Administration of Justice

Chapter Cross References



Section 575.010 Definitions.

Effective 28 Aug 2002

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

575.010. Definitions. — The following definitions shall apply to this chapter and chapter 576:

(1) "Affidavit" means any written statement which is authorized or required by law to be made under oath, and which is sworn to before a person authorized to administer oaths;

(2) "Government" means any branch or agency of the government of this state or of any political subdivision thereof;

(3) "Highway" means any public road or thoroughfare for vehicles, including state roads, county roads and public streets, avenues, boulevards, parkways or alleys in any municipality;

(4) "Judicial proceeding" means any official proceeding in court, or any proceeding authorized by or held under the supervision of a court;

(5) "Juror" means a grand or petit juror, including a person who has been drawn or summoned to attend as a prospective juror;

(6) "Jury" means a grand or petit jury, including any panel which has been drawn or summoned to attend as prospective jurors;

(7) "Official proceeding" means any cause, matter, or proceeding where the laws of this state require that evidence considered therein be under oath or affirmation;

(8) "Police animal" means a dog, horse or other animal used in law enforcement or a correctional facility, or by a municipal police department, fire department, search and rescue unit or agency, whether the animal is on duty or not on duty. The term shall include, but not be limited to, accelerant detection dogs, bomb detection dogs, narcotic detection dogs, search and rescue dogs and tracking animals;

(9) "Public record" means any document which a public servant is required by law to keep;

(10) "Testimony" means any oral statement under oath or affirmation;

(11) "Victim" means any natural person against whom any crime is deemed to have been perpetrated or attempted;

(12) "Witness" means any natural person:

(a) Having knowledge of the existence or nonexistence of facts relating to any crime; or

(b) Whose declaration under oath is received as evidence for any purpose; or

(c) Who has reported any crime to any peace officer or prosecutor; or

(d) Who has been served with a subpoena issued under the authority of any court of this state.

(L. 1977 S.B. 60, A.L. 1983 S.B. 24, A.L. 1999 H.B. 248, A.L. 2002 H.B. 1270 and H.B. 2032)



Section 575.020 Concealing an offense — penalties.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

575.020. Concealing an offense — penalties. — 1. A person commits the offense of concealing an offense if he or she:

(1) Confers or agrees to confer any pecuniary benefit or other consideration to any person in consideration of that person's concealing of any offense, refraining from initiating or aiding in the prosecution of an offense, or withholding any evidence thereof; or

(2) Accepts or agrees to accept any pecuniary benefit or other consideration in consideration of his or her concealing any offense, refraining from initiating or aiding in the prosecution of an offense, or withholding any evidence thereof.

2. The offense of concealing an offense is a class A misdemeanor, unless the offense concealed a felony, in which case concealing an offense is a class E felony.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 575.030 Hindering prosecution — penalties.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

575.030. Hindering prosecution — penalties. — 1. A person commits the offense of hindering prosecution if, for the purpose of preventing the apprehension, prosecution, conviction or punishment of another person for conduct constituting an offense, he or she:

(1) Harbors or conceals such person; or

(2) Warns such person of impending discovery or apprehension, except this does not apply to a warning given in connection with an effort to bring another into compliance with the law; or

(3) Provides such person with money, transportation, weapon, disguise or other means to aid him in avoiding discovery or apprehension; or

(4) Prevents or obstructs, by means of force, deception or intimidation, anyone from performing an act that might aid in the discovery or apprehension of such person.

2. The offense of hindering prosecution is a class A misdemeanor, unless the conduct of the other person constitutes a felony, in which case it is a class E felony.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 575.040 Perjury — penalties.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

575.040. Perjury — penalties. — 1. A person commits the offense of perjury if, with the purpose to deceive, he or she knowingly testifies falsely to any material fact upon oath or affirmation legally administered, in any official proceeding before any court, public body, notary public or other officer authorized to administer oaths.

2. A fact is material, regardless of its admissibility under rules of evidence, if it could substantially affect, or did substantially affect, the course or outcome of the cause, matter or proceeding.

3. Knowledge of the materiality of the statement is not an element of this crime, and it is no defense that:

(1) The person mistakenly believed the fact to be immaterial; or

(2) The person was not competent, for reasons other than mental disability or immaturity, to make the statement.

4. It is a defense to a prosecution under subsection 1 of this section that the person retracted the false statement in the course of the official proceeding in which it was made provided he or she did so before the falsity of the statement was exposed. Statements made in separate hearings at separate stages of the same proceeding, including but not limited to statements made before a grand jury, at a preliminary hearing, at a deposition or at previous trial, are made in the course of the same proceeding.

5. The defendant shall have the burden of injecting the issue of retraction under subsection 4 of this section.

6. The offense of perjury committed in any proceeding not involving a felony charge is a class E felony.

7. The offense of perjury committed in any proceeding involving a felony charge is a class D felony unless:

(1) It is committed during a criminal trial for the purpose of securing the conviction of an accused for any felony except murder, in which case it is a class B felony; or

(2) It is committed during a criminal trial for the purpose of securing the conviction of an accused for murder, in which case it is a class A felony.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 575.050 False affidavit — penalties.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

575.050. False affidavit — penalties. — 1. A person commits the offense of making a false affidavit if, with purpose to mislead any person, he or she, in any affidavit, swears falsely to a fact which is material to the purpose for which said affidavit is made.

2. The provisions of subsections 2 and 3 of section 575.040 shall apply to prosecutions under subsection 1 of this section.

3. It is a defense to a prosecution under subsection 1 of this section that the person retracted the false statement by affidavit or testimony but this defense shall not apply if the retraction was made after:

(1) The falsity of the statement was exposed; or

(2) Any person took substantial action in reliance on the statement.

4. The defendant shall have the burden of injecting the issue of retraction under subsection 3 of this section.

5. The offense of making a false affidavit is a class C misdemeanor, unless done for the purpose of misleading a public servant in the performance of his or her duty, in which case it is a class A misdemeanor.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 575.060 False declarations — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

575.060. False declarations — penalty. — 1. A person commits the offense of making a false declaration if, with the purpose to mislead a public servant in the performance of his or her duty, such person:

(1) Submits any written false statement, which he or she does not believe to be true:

(a) In an application for any pecuniary benefit or other consideration; or

(b) On a form bearing notice, authorized by law, that false statements made therein are punishable; or

(2) Submits or invites reliance on:

(a) Any writing which he or she knows to be forged, altered or otherwise lacking in authenticity; or

(b) Any sample, specimen, map, boundary mark, or other object which he or she knows to be false.

2. The falsity of the statement or the item under subsection 1 of this section must be as to a fact which is material to the purposes for which the statement is made or the item submitted; and the provisions of subsections 2 and 3 of section 575.040 shall apply to prosecutions under subsection 1 of this section.

3. It is a defense to a prosecution under subsection 1 of this section that the person retracted the false statement or item but this defense shall not apply if the retraction was made after:

(1) The falsity of the statement or item was exposed; or

(2) The public servant took substantial action in reliance on the statement or item.

4. The defendant shall have the burden of injecting the issue of retraction under subsection 3 of this section.

5. For the purpose of this section, "written" shall include filings submitted in an electronic or other format or medium approved or prescribed by the secretary of state.

6. The offense of making a false declaration is a class B misdemeanor.

(L. 1977 S.B. 60, A.L. 2002 S.B. 895, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 575.070 Proof of falsity of statements.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

575.070. Proof of falsity of statements. — No person shall be convicted of a violation of section* 575.040, 575.050 or 575.060 based upon the making of a false statement except upon proof of the falsity of the statement by:

(1) The direct evidence of two witnesses; or

(2) The direct evidence of one witness together with strongly corroborating circumstances; or

(3) Demonstrative evidence which conclusively proves the falsity of the statement; or

(4) A directly contradictory statement by the defendant under oath together with:

(a) The direct evidence of one witness; or

(b) Strongly corroborating circumstances; or

(5) A judicial admission by the defendant that he or she made the statement knowing it was false. An admission, which is not a judicial admission, by the defendant that he or she made the statement knowing it was false may constitute strongly corroborating circumstances.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17

*Word "sections" appears in original rolls.



Section 575.080 False reports — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

575.080. False reports — penalty. — 1. A person commits the offense of making a false report if he or she knowingly:

(1) Gives false information to any person for the purpose of implicating another person in an offense; or

(2) Makes a false report to a law enforcement officer that an offense has occurred or is about to occur; or

(3) Makes a false report or causes a false report to be made to a law enforcement officer, security officer, fire department or other organization, official or volunteer, which deals with emergencies involving danger to life or property that a fire or other incident calling for an emergency response has occurred or is about to occur.

2. It is a defense to a prosecution under subsection 1 of this section that the person retracted the false statement or report before the law enforcement officer or any other person took substantial action in reliance thereon.

3. The defendant shall have the burden of injecting the issue of retraction under subsection 2 of this section.

4. The offense of making a false report is a class B misdemeanor.

(L. 1977 S.B. 60, A.L. 2002 S.B. 712, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 575.090 False bomb report — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

575.090. False bomb report — penalty. — 1. A person commits the offense of making a false bomb report if he or she knowingly makes a false report or causes a false report to be made to any person that a bomb or other explosive has been placed in any public or private place or vehicle.

2. Making a false bomb report is a class E felony.

(L. 1977 S.B. 60, A.L. 1996 H.B. 1301 & 1298, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 575.095 Tampering with a judicial officer — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

575.095. Tampering with a judicial officer — penalty. — 1. A person commits the offense of tampering with a judicial officer if, with the purpose to harass, intimidate or influence a judicial officer in the performance of such officer's official duties, such person:

(1) Threatens or causes harm to such judicial officer or members of such judicial officer's family;

(2) Uses force, threats, or deception against or toward such judicial officer or members of such judicial officer's family;

(3) Offers, conveys or agrees to convey any benefit direct or indirect upon such judicial officer or such judicial officer's family;

(4) Engages in conduct reasonably calculated to harass or alarm such judicial officer or such judicial officer's family, including stalking pursuant to section 565.225 or 565.227.

2. A judicial officer for purposes of this section shall be a judge, arbitrator, special master, juvenile officer, deputy juvenile officer, state prosecuting or circuit attorney, state assistant prosecuting or circuit attorney, juvenile court commissioner, state probation or parole officer, or referee.

3. A judicial officer's family for purposes of this section shall be:

(1) Such officer's spouse; or

(2) Such officer or such officer's spouse's ancestor or descendant by blood or adoption; or

(3) Such officer's stepchild, while the marriage creating that relationship exists.

4. The offense of tampering with a judicial officer is a class D felony.

(L. 1989 S.B. 215 & 58, A.L. 1995 H.B. 424, A.L. 1997 S.B. 367, A.L. 2009 H.B. 62, A.L. 2014 S.B. 491)

Transferred 2014; formerly 565.084; Effective 1-01-17



Section 575.100 Tampering with physical evidence — penalties.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

575.100. Tampering with physical evidence — penalties. — 1. A person commits the offense of tampering with physical evidence if he or she:

(1) Alters, destroys, suppresses or conceals any record, document or thing with purpose to impair its verity, legibility or availability in any official proceeding or investigation; or

(2) Makes, presents or uses any record, document or thing knowing it to be false with the purpose to mislead a public servant who is or may be engaged in any official proceeding or investigation.

2. The offense of tampering with physical evidence is a class A misdemeanor, unless the person impairs or obstructs the prosecution or defense of a felony, in which case tampering with physical evidence is a class E felony.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 575.110 Tampering with a public record — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

575.110. Tampering with a public record — penalty. — 1. A person commits the offense of tampering with a public record if with the purpose to impair the verity, legibility or availability of a public record, he or she:

(1) Knowingly makes a false entry in or falsely alters any public record; or

(2) Knowing he or she lacks authority to do so, destroys, suppresses or conceals any public record.

2. The offense of tampering with a public record is a class A misdemeanor.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 575.120 False impersonation — penalties.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

575.120. False impersonation — penalties. — 1. A person commits the offense of false impersonation if such person:

(1) Falsely represents himself or herself to be a public servant with the purpose to induce another to submit to his or her pretended official authority or to rely upon his or her pretended official acts; and

(a) Performs an act in that pretended capacity; or

(b) Causes another to act in reliance upon his or her pretended official authority;

(2) Falsely represents himself or herself to be a person licensed to practice or engage in any profession for which a license is required by the laws of this state with purpose to induce another to rely upon such representation; and

(a) Performs an act in that pretended capacity; or

(b) Causes another to act in reliance upon such representation; or

(3) Upon being arrested, falsely represents himself or herself, to a law enforcement officer, with the first and last name, date of birth, or Social Security number, or a substantial number of identifying factors or characteristics as that of another person that results in the filing of a report or record of arrest or conviction for an infraction or offense that contains the first and last name, date of birth, and Social Security number, or a substantial number of identifying factors or characteristics to that of such other person as to cause such other person to be identified as the actual person arrested or convicted.

2. If a violation of subdivision (3) of subsection 1 of this section is discovered prior to any conviction of the person actually arrested for an underlying charge, then the prosecuting attorney, bringing any action on the underlying charge, shall notify the court thereof, and the court shall order the false-identifying factors ascribed to the person actually arrested as are contained in the arrest and court records amended to correctly and accurately identify the defendant and shall expunge the incorrect and inaccurate identifying factors from the arrest and court records.

3. If a violation of subdivision (3) of subsection 1 of this section is discovered after any conviction of the person actually arrested for an underlying charge, then the prosecuting attorney of the county in which the conviction occurred shall file a motion in the underlying case with the court to correct the arrest and court records after discovery of the fraud upon the court. The court shall order the false identifying factors ascribed to the person actually arrested as are contained in the arrest and court records amended to correctly and accurately identify the defendant and shall expunge the incorrect and inaccurate identifying factors from the arrest and court records.

4. Any person who is the victim of a false impersonation and whose identity has been falsely reported in arrest or conviction records may move for expungement and correction of said records under the procedures set forth in section 610.123. Upon a showing that a substantial number of identifying factors of the victim was falsely ascribed to the person actually arrested or convicted, the court shall order the false identifying factors ascribed to the person actually arrested as are contained in the arrest and court records amended to correctly and accurately identify the defendant and shall expunge the incorrect and inaccurate factors from the arrest and court records.

5. The offense of false impersonation is a class B misdemeanor unless the person represents himself or herself to be a law enforcement officer in which case it is a class A misdemeanor.

(L. 1977 S.B. 60, A.L. 2004 H.B. 916, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 575.130 Simulating legal process — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

575.130. Simulating legal process — penalty. — 1. A person commits the offense of simulating legal process if, with purpose to mislead the recipient and cause him or her to take action in reliance thereon, he or she delivers or causes to be delivered:

(1) A request for the payment of money on behalf of any creditor that in form and substance simulates any legal process issued by any court of this state; or

(2) Any purported summons, subpoena or other legal process knowing that the process was not issued or authorized by any court.

2. This section shall not apply to a subpoena properly issued by a notary public.

3. The offense of simulating legal process is a class B misdemeanor.

(L. 1977 S.B. 60, A.L. 1996 S.B. 869, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 575.133 Filing a nonconsensual common law lien — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

575.133. Filing a nonconsensual common law lien — penalty. — 1. A person commits the offense of filing a nonconsensual common law lien if he or she files a document that purports to assert a lien against the assets, real or personal, of any person and that, regardless of any self-description:

(1) Is not expressly provided for by a specific state or federal statute;

(2) Does not depend upon the consent of the owner of the property affected or the existence of a contract for its existence; and

(3) Is not an equitable or constructive lien imposed by a state or federal court of competent jurisdiction.

2. This section shall not apply to a filing officer as defined in section 428.105 that is acting in the scope of his or her employment.

3. The offense of filing a nonconsensual common law lien is a class B misdemeanor.

(L. 2014 S.B. 491)

Effective 1-01-17



Section 575.145 Signal or direction of law enforcement or firefighter, duty to stop, motor vehicle operators and riders of animals — violation, penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

575.145. Signal or direction of law enforcement or firefighter, duty to stop, motor vehicle operators and riders of animals — violation, penalty. — 1. It shall be the duty of the operator or driver of any vehicle or any other conveyance regardless of means of propulsion, or the rider of any animal traveling on the highways of this state to stop on signal of any law enforcement officer or firefighter and to obey any other reasonable signal or direction of such law enforcement officer or firefighter given in directing the movement of traffic on the highways or enforcing any offense or infraction.

2. The offense of willfully failing or refusing to obey such signals or directions or willfully resisting or opposing a law enforcement officer or a firefighter in the proper discharge of his or her duties is a class A misdemeanor.

(L. 2002 H.B. 1270 and H.B. 2032, A.L. 2014 S.B. 491, A.L. 2016 S.B. 732)

Effective 1-01-17



Section 575.150 Resisting or interfering with arrest — penalties.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

575.150. Resisting or interfering with arrest — penalties. — 1. A person commits the offense of resisting or interfering with arrest, detention, or stop if he or she knows or reasonably should know that a law enforcement officer is making an arrest or attempting to lawfully detain or stop an individual or vehicle, and for the purpose of preventing the officer from effecting the arrest, stop or detention, he or she:

(1) Resists the arrest, stop or detention of such person by using or threatening the use of violence or physical force or by fleeing from such officer; or

(2) Interferes with the arrest, stop or detention of another person by using or threatening the use of violence, physical force or physical interference.

2. This section applies to:

(1) Arrests, stops, or detentions, with or without warrants;

(2) Arrests, stops, or detentions, for any offense, infraction, or ordinance violation; and

(3) Arrests for warrants issued by a court or a probation and parole officer.

3. A person is presumed to be fleeing a vehicle stop if he or she continues to operate a motor vehicle after he or she has seen or should have seen clearly visible emergency lights or has heard or should have heard an audible signal emanating from the law enforcement vehicle pursuing him or her.

4. It is no defense to a prosecution pursuant to subsection 1 of this section that the law enforcement officer was acting unlawfully in making the arrest. However, nothing in this section shall be construed to bar civil suits for unlawful arrest.

5. The offense of resisting or interfering with an arrest is a class E felony for an arrest for a:

(1) Felony;

(2) Warrant issued for failure to appear on a felony case; or

(3) Warrant issued for a probation violation on a felony case.

­­

­

(L. 1977 S.B. 60, A.L. 1996 H.B. 1047, A.L. 2002 H.B. 1270 and H.B. 2032, A.L. 2005 H.B. 353, A.L. 2009 H.B. 62, A.L. 2014 S.B. 491)

Effective 1-01-17

(1992) Offense of resisting arrest is the resistance by the defendant and the number of offenses for resisting arrest is not dependent upon how many officers were attempting to arrest defendant. Double jeopardy bars multiple convictions for the same offense where the conduct is continuous. State v. Good, 851 S.W.2d 1 (Mo. App. S.D.).

(1993) Statute requires for the crime of resisting arrest: first that a person knows that a law enforcement officer is making an arrest, and second that the person resists the arrest by fleeing for the purpose of preventing the officer from effecting the arrest. Where there was no evidence that officer was making an arrest nor was there any evidence that defendant knew that the officer was making an arrest, there was no evidence to sustain a conviction for resisting arrest. State v. Dossett, 851 S.W.2d 750 (Mo. App. W.D.).



Section 575.153 Disarming a peace officer or correctional officer — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

575.153. Disarming a peace officer or correctional officer — penalty. — 1. A person commits the offense of disarming a peace officer, as defined in section 590.010, or a correctional officer if he or she intentionally:

(1) Removes a firearm, deadly weapon, or less-lethal weapon, to include and including any blunt impact, chemical or conducted energy devices, used in the performance of his or her official duties from the person of a peace officer or correctional officer while such officer is acting within the scope of his or her official duties; or

(2) Deprives a peace officer or correctional officer of such officer's use of a firearm, deadly weapon, or any other equipment described in subdivision (1) of this subsection while the officer is acting within the scope of his or her official duties.

2. The provisions of this section shall not apply when:

(1) The person does not know or could not reasonably have known that the person he or she disarmed was a peace officer or correctional officer; or

(2) The peace officer or correctional officer was engaged in an incident involving felonious conduct by the peace officer or correctional officer at the time the person disarmed such officer.

3. The offense of disarming a peace officer or correctional officer is a class D felony.

(L. 2009 H.B. 62, A.L. 2014 H.B. 1231 merged with S.B. 491 merged with S.B. 656)

Effective 1-01-17



Section 575.155 Endangering a corrections employee — definitions — penalties.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

575.155. Endangering a corrections employee — definitions — penalties. — 1. An offender or prisoner commits the offense of endangering a corrections employee, a visitor to a correctional center, county or city jail, or another offender or prisoner if he or she attempts to cause or knowingly causes such person to come into contact with blood, seminal fluid, urine, feces, or saliva.

2. For the purposes of this section, the following terms mean:

(1) "Corrections employee", a person who is an employee, or contracted employee of a subcontractor, of a department or agency responsible for operating a jail, prison, correctional facility, or sexual offender treatment center or a person who is assigned to work in a jail, prison, correctional facility, or sexual offender treatment center;

(2) "Offender", a person in the custody of the department of corrections;

(3) "Prisoner", a person confined in a county or city jail.

3. The offense of endangering a corrections employee, a visitor to a correctional center, county or city jail, or another offender or prisoner is a class E felony unless the substance is unidentified in which case it is a class A misdemeanor. If an offender or prisoner is knowingly infected with the human immunodeficiency virus (HIV), hepatitis B or hepatitis C and exposes another person to HIV or hepatitis B or hepatitis C by committing the offense of endangering a corrections employee, a visitor to a correctional center, county or city jail, or another offender or prisoner, it is a class D felony.

(L. 2005 H.B. 700, A.L. 2014 S.B. 491)

Transferred 2014; formerly 565.085; Effective 1-01-17



Section 575.157 Endangering a mental health employee, visitor, or another offender — definitions — penalties.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

575.157. Endangering a mental health employee, visitor, or another offender — definitions — penalties. — 1. An offender commits the offense of endangering a department of mental health employee, a visitor or other person at a secure facility, or another offender if he or she attempts to cause or knowingly causes such individual to come into contact with blood, seminal fluid, urine, feces, or saliva.

2. For purposes of this section, the following terms mean:

(1) "Department of mental health employee", a person who is an employee of the department of mental health, an employee or contracted employee of a subcontractor of the department of mental health, or an employee or contracted employee of a subcontractor of an entity responsible for confining offenders as authorized by section 632.495;

(2) "Offender", persons ordered to the department of mental health after a determination by the court that such persons may meet the definition of a sexually violent predator, persons ordered to the department of mental health after a finding of probable cause under section 632.489, and persons committed for control, care, and treatment by the department of mental health under sections 632.480 to 632.513;

(3) "Secure facility", a facility operated by the department of mental health or an entity responsible for confining offenders as authorized by section 632.495.

3. The offense of endangering a department of mental health employee, a visitor or other person at a secure facility, or another offender is a class E felony. If an offender is knowingly infected with the human immunodeficiency virus (HIV), hepatitis B, or hepatitis C and exposes another individual to HIV or hepatitis B or hepatitis C by committing the offense of endangering a department of mental health employee, a visitor or other person at a mental health facility, or another offender, the offense is a class D felony.

(L. 2010 S.B. 774, A.L. 2014 S.B. 491)

Transferred 2014; formerly 565.086; Effective 1-01-17



Section 575.159 Aiding a sexual offender — applicability of section — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

575.159. Aiding a sexual offender — applicability of section — penalty. — 1. A person commits the offense of aiding a sexual offender if he or she knows that another person is a convicted sexual offender who is required to register as a sexual offender and has reason to believe that such sexual offender is not complying, or has not complied with the requirements of sections 589.400 to 589.425, and who, with the intent to assist the sexual offender in eluding a law enforcement agency that is seeking to find the sexual offender to question the offender about, or to arrest the offender for, his or her noncompliance with the requirements of sections 589.400 to 589.425:

(1) Withholds information from or does not notify the law enforcement agency about the sexual offender's noncompliance with the requirements of sections 589.400 to 589.425, and, if known, the whereabouts of the sexual offender;

(2) Harbors or attempts to harbor or assists another person in harboring or attempting to harbor the sexual offender;

(3) Conceals or attempts to conceal or assists another person in concealing or attempting to conceal the sexual offender; or

(4) Provides information to the law enforcement agency regarding the sexual offender which he or she knows to be false information.

2. The provisions of this section do not apply if the sexual offender is incarcerated in, or is in the custody of, a state correctional facility, a private correctional facility, a local jail, or a federal correctional facility.

3. The offense of aiding a sexual offender is a class E felony.

(L. 2006 H.B. 1698, et al., A.L. 2014 S.B. 491)

Effective 1-01-17



Section 575.160 Interference with legal process — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

575.160. Interference with legal process — penalty. — 1. A person commits the offense of interference with legal process if, knowing another person is authorized by law to serve process, he or she interferes with or obstructs such person for the purpose of preventing such person from effecting the service of any process.

2. "Process" includes any writ, summons, subpoena, warrant other than an arrest warrant, or other process or order of a court.

3. The offense of interference with legal process is a class B misdemeanor.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 575.170 Refusing to make an employee available for service of process — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

575.170. Refusing to make an employee available for service of process — penalty. — 1. An employer, or agent who is in charge of a business establishment, commits the offense of refusing to make an employee available for service of process if he or she knowingly refuses to assist any officer authorized by law to serve process who calls at such business establishment during the working hours of an employee for the purpose of serving process on such employee, by failing or refusing to make such employee available for service of process.

2. The offense of refusing to make an employee available for service of process is a class C misdemeanor.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 575.180 Failure to execute an arrest warrant — penalties.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

575.180. Failure to execute an arrest warrant — penalties. — 1. A law enforcement officer commits the offense of failure to execute an arrest warrant if, with the purpose of allowing any person charged with or convicted of a crime to escape, he or she fails to execute any arrest warrant, capias, or other lawful process ordering apprehension or confinement of such person, which he or she is authorized and required by law to execute.

2. The offense of failure to execute an arrest warrant is a class A misdemeanor, unless the offense involved is a felony, in which case failure to execute an arrest warrant is a class E felony.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17

(1989) Marshal of the court of appeals is a law enforcement officer within the meaning of this section. (Mo. banc) State v. Wahby, 775 S.W.2d 147.



Section 575.190 Refusal to identify as a witness — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

575.190. Refusal to identify as a witness — penalty. — 1. A person commits the offense of refusal to identify as a witness if, knowing he or she has witnessed any portion of an offense, or of any other incident resulting in physical injury or substantial property damage, he or she refuses to report or gives a false report of his or her name and present address to a law enforcement officer engaged in the performance of his or her duties.

2. The offense of refusal to identify as a witness is a class C misdemeanor.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 575.195 Escape from commitment, detention, or conditional release — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

575.195. Escape from commitment, detention, or conditional release — penalty. — 1. A person commits the offense of escape from commitment, detention, or conditional release if he or she has been committed to a state mental hospital under the provisions of chapter 552 or sections 632.480 to 632.513, or has been ordered to be taken into custody, detained, or held pursuant to sections 632.480 to 632.513, or as provided by section 632.475, has been committed to the department of mental health as a criminal sexual psychopath under statutes in effect before August 13, 1980, or has been granted a conditional release under the provisions of chapter 552 or sections 632.480 to 632.513, and he or she escapes from such commitment, detention, or conditional release.

2. The offense of escape from commitment, detention, or conditional release is a class E felony.

(L. 1977 S.B. 60, A.L. 2004 H.B. 1215, A.L. 2006 H.B. 1698, et al., A.L. 2014 S.B. 491)

Effective 1-01-17



Section 575.200 Escape or attempted escape from custody — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

575.200. Escape or attempted escape from custody — penalty. — 1. A person commits the offense of escape from custody or attempted escape from custody if, while being held in custody after arrest for any crime, he or she escapes or attempts to escape from custody.

2. The offense of escape or attempted escape from custody is a class A misdemeanor unless:

(1) The person escaping or attempting to escape is under arrest for a felony, in which case it is a class E felony; or

(2) The offense is committed by means of a deadly weapon or dangerous instrument or by holding any person as hostage, in which case it is a class A felony.

(L. 1977 S.B. 60, A.L. 1986 S.B. 450, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 575.205 Tampering with electronic monitoring equipment — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

575.205. Tampering with electronic monitoring equipment — penalty. — 1. A person commits the offense of tampering with electronic monitoring equipment if he or she intentionally removes, alters, tampers with, damages, or destroys electronic monitoring equipment which a court or the board of probation and parole has required such person to wear.

2. This section does not apply to the owner of the equipment or an agent of the owner who is performing ordinary maintenance or repairs on the equipment.

3. The offense of tampering with electronic monitoring equipment is a class D felony.

(L. 2005 H.B. 353 merged with H.B. 972, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 575.206 Violating a condition of lifetime supervision — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

575.206. Violating a condition of lifetime supervision — penalty. — 1. A person commits the offense of violating a condition of lifetime supervision if he or she knowingly violates a condition of probation, parole, or conditional release when such condition was imposed by an order of a court under section 559.106 or an order of the board of probation and parole under section 217.735.

2. The offense of violating a condition of lifetime supervision is a class D felony.

(L. 2005 H.B. 353 merged with H.B. 972, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 575.210 Escape or attempted escape from confinement — penalties.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

575.210. Escape or attempted escape from confinement — penalties. — 1. A person commits the offense of escape or attempted escape from confinement if, while being held in confinement after arrest for any offense, while serving a sentence after conviction for any offense, or while at an institutional treatment center operated by the department of corrections as a condition of probation or parole, he or she escapes or attempts to escape from confinement.

2. The offense of escape or attempted escape from confinement in the department of corrections is a class B felony.

3. The offense of escape or attempted escape from confinement in a county or private jail or city or county correctional facility is a class E felony unless:

(1) The offense is facilitated by striking or beating any person, in which case it is a class D felony;

(2) The offense is committed by means of a deadly weapon or dangerous instrument or by holding any person as hostage, in which case it is a class A felony.

(L. 1977 S.B. 60, A.L. 1986 S.B. 450, A.L. 1994 S.B. 763, A.L. 1995 H.B. 424, A.L. 2009 S.B. 44, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 575.220 Failure to return to confinement — penalties.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

575.220. Failure to return to confinement — penalties. — 1. A person commits the offense of failure to return to confinement if, while serving a sentence for any offense under a work-release program, or while under sentence of any offense to serve a term of confinement which is not continuous, or while serving any other type of sentence for any offense wherein he or she is temporarily permitted to go at large without guard, he or she purposely fails to return to confinement when he or she is required to do so.

2. This section does not apply to persons who are free on bond, bail or recognizance, personal or otherwise, nor to persons who are on probation or parole, temporary or otherwise.

3. The offense of failure to return to confinement is a class C misdemeanor unless:

(1) The sentence being served is one of confinement in a county or private jail on conviction of a felony, in which case it is a class A misdemeanor; or

(2) The sentence being served is to the Missouri department of corrections, in which case it is a class E felony.

(L. 1977 S.B. 60, A.L. 2009 S.B. 44, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 575.230 Aiding escape of a prisoner — penalties.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

575.230. Aiding escape of a prisoner — penalties. — 1. A person commits the offense of aiding escape of a prisoner if he or she:

(1) Introduces into any place of confinement any deadly weapon or dangerous instrument, or other thing adapted or designed for use in making an escape, with the purpose of facilitating the escape of any prisoner confined therein, or of facilitating the commission of any other offense; or

(2) Assists or attempts to assist any prisoner who is being held in custody or confinement for the purpose of effecting the prisoner's escape from custody or confinement.

2. The offense of aiding escape of a prisoner is a class A misdemeanor, unless committed by introducing a deadly weapon or dangerous instrument into a place of confinement or aiding escape of a prisoner being held in custody or confinement on the basis of a felony charge or conviction, in which case it is a class B felony.

(L. 1977 S.B. 60, A.L. 2001 H.B. 144 & 46, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 575.240 Permitting escape — penalties.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

575.240. Permitting escape — penalties. — 1. A public servant, contract employee of a county or private jail, or employee of a private jail who is authorized and required by law to have charge of any person charged with or convicted of any offense commits the offense of permitting escape if he or she knowingly:

(1) Suffers, allows or permits any deadly weapon or dangerous instrument, or anything adapted or designed for use in making an escape, to be introduced into or allowed to remain in any place of confinement, in violation of law, regulations or rules governing the operation of the place of confinement; or

(2) Suffers, allows or permits a person in custody or confinement to escape.

2. The offense of permitting escape is a class E felony, unless committed by suffering, allowing, or permitting any deadly weapon or dangerous instrument to be introduced into a place of confinement, in which case it is a class B felony.

(L. 1977 S.B. 60, A.L. 2009 S.B. 44, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 575.250 Disturbing a judicial proceeding — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

575.250. Disturbing a judicial proceeding — penalty. — 1. A person commits the offense of disturbing a judicial proceeding if, with the purpose to intimidate a judge, attorney, juror, party or witness and thereby influence a judicial proceeding, he or she disrupts or disturbs a judicial proceeding by participating in an assembly and calling aloud, shouting, or holding or displaying a placard or sign containing written or printed matter, concerning the conduct of the judicial proceeding, or the character of a judge, attorney, juror, party or witness engaged in such proceeding, or calling for or demanding any specified action or determination by such judge, attorney, juror, party, or witness in connection with such proceeding.

2. The offense of disturbing a judicial proceeding is a class A misdemeanor.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 575.260 Tampering with a judicial proceeding — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

575.260. Tampering with a judicial proceeding — penalty. — 1. A person commits the offense of tampering with a judicial proceeding if, with the purpose to influence the official action of a judge, juror, special master, referee, arbitrator, state prosecuting or circuit attorney, state assistant prosecuting or circuit attorney, or attorney general in a judicial proceeding, he or she:

(1) Threatens or causes harm to any person or property; or

(2) Engages in conduct reasonably calculated to harass or alarm such official or juror; or

(3) Offers, confers, or agrees to confer any benefit, direct or indirect, upon such official or juror.

2. The offense of tampering with a judicial proceeding is a class D felony.

(L. 1977 S.B. 60, A.L. 2009 H.B. 62, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 575.270 Tampering with a witness or victim — penalties.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

575.270. Tampering with a witness or victim — penalties. — 1. A person commits the offense of tampering with a witness or victim if:

(1) With the purpose to induce a witness or a prospective witness to disobey a subpoena or other legal process, absent himself or herself, avoid subpoena or other legal process, withhold evidence, information, or documents, or testify falsely, he or she:

(a) Threatens or causes harm to any person or property; or

(b) Uses force, threats or deception; or

(c) Offers, confers or agrees to confer any benefit, direct or indirect, upon such witness; or

(d) Conveys any of the foregoing to another in furtherance of a conspiracy; or

(2) He or she purposely prevents or dissuades or attempts to prevent or dissuade any person who has been a victim of any crime or a person who is acting on behalf of any such victim from:

(a) Making any report of such victimization to any peace officer, state, local or federal law enforcement officer, prosecuting agency, or judge;

(b) Causing a complaint, indictment or information to be sought and prosecuted or assisting in the prosecution thereof;

(c) Arresting or causing or seeking the arrest of any person in connection with such victimization.

2. The offense of tampering with a witness or victim is a class A misdemeanor, unless the original charge is a felony, in which case tampering with a witness or victim is a class D felony. Persons convicted under this section shall not be eligible for parole.

(L. 1977 S.B. 60, A.L. 1983 S.B. 24, A.L. 2005 H.B. 353, A.L. 2014 S.B. 491)

Effective 1-01-17

CROSS REFERENCES:

Court order against witness or victim tampering, 491.600; violations, 491.610

Pretrial release of defendant conditioned on no tampering, forms for bail or bond to set out also forfeiture of bond, 491.620



Section 575.280 Acceding to corruption — penalties.

Effective 28 Aug 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

575.280. Acceding to corruption — penalties. — 1. A person commits the offense of acceding to corruption if he or she:

(1) Is a judge, juror, special master, referee or arbitrator and knowingly solicits, accepts, or agrees to accept any benefit, direct or indirect, on the representation or understanding that it will influence his or her official action in a judicial proceeding pending in any court or before such official or juror;

(2) Is a witness or prospective witness in any official proceeding and knowingly solicits, accepts, or agrees to accept any benefit, direct or indirect, on the representation or understanding that he or she will disobey a subpoena or other legal process, absent himself or herself, avoid subpoena or other legal process, withhold evidence, information or documents, or testify falsely.

2. The offense of acceding to corruption under subdivision (1) of subsection 1 of this section is a class C felony. The offense of acceding to corruption under subdivision (2) of subsection 1 of this section in a felony prosecution or on the representation or understanding of testifying falsely is a class D felony. Otherwise acceding to corruption is a class A misdemeanor.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491, A.L. 2017 S.B. 34)



Section 575.290 Improper communication — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

575.290. Improper communication — penalty. — 1. A person commits the offense of improper communication if he or she communicates, directly or indirectly, with any juror, special master, referee, or arbitrator in a judicial proceeding, other than as part of the proceedings in a case, for the purpose of influencing the official action of such person.

2. The offense of improper communication is a class B misdemeanor.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 575.300 Misconduct by a juror — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

575.300. Misconduct by a juror — penalty. — 1. A juror commits the offense of misconduct by a juror if he or she knowingly:

(1) Promises or agrees, prior to the submission of a cause to the jury for deliberation, to vote for or agree to a verdict for or against any party in a judicial proceeding; or

(2) Receives any paper, evidence or information from anyone in relation to any judicial proceeding for the trial of which he has been or may be sworn, without the authority of the court or officer before whom such proceeding is pending, and does not immediately disclose the same to such court or officer.

2. The offense of misconduct by a juror is a class A misdemeanor.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 575.310 Misconduct in selecting or summoning a juror — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

575.310. Misconduct in selecting or summoning a juror — penalty. — 1. A public servant authorized by law to select or summon any juror commits the offense of misconduct in selecting or summoning a juror if he or she knowingly acts unfairly, improperly or not impartially in selecting or summoning any person or persons to be a member or members of a jury.

2. The offense of misconduct in selecting or summoning a juror is a class B misdemeanor.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 575.320 Misconduct in administration of justice — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

575.320. Misconduct in administration of justice — penalty. — 1. A public servant, in his or her public capacity or under color of his or her office or employment, commits the offense of misconduct in administration of justice if he or she:

(1) Is charged with the custody of any person accused or convicted of any offense or municipal ordinance violation and he or she coerces, threatens, abuses or strikes such person for the purpose of securing a confession from him or her;

(2) Knowingly seizes or levies upon any property or dispossesses anyone of any lands or tenements without due and legal process, or other lawful authority;

(3) Is a judge and knowingly accepts a plea of guilty from any person charged with a violation of a statute or ordinance at any place other than at the place provided by law for holding court by such judge;

(4) Is a jailer or keeper of a county jail and knowingly refuses to receive, in the jail under his or her charge, any person lawfully committed to such jail on any criminal charge or criminal conviction by any court of this state, or on any warrant and commitment or capias on any criminal charge issued by any court of this state;

(5) Is a law enforcement officer and violates the provisions of section 544.170 by knowingly:

(a) Refusing to release any person in custody who is entitled to such release; or

(b) Refusing to permit a person in custody to see and consult with counsel or other persons; or

(c) Transferring any person in custody to the custody or control of another, or to another place, for the purpose of avoiding the provisions of that section; or

(d) Proffering against any person in custody a false charge for the purpose of avoiding the provisions of that section; or

(6) Orders or suggests to an employee of a political subdivision that such employee shall issue a certain number of traffic citations on a daily, weekly, monthly, quarterly, yearly or other quota basis or that such employee shall increase the number of traffic citations that he or she is currently issuing.

2. The offense of misconduct in the administration of justice is a class A misdemeanor.

(L. 1977 S.B. 60, A.L. 1993 S.B. 180, A.L. 2014 S.B. 491, A.L. 2016 S.B. 765)

Effective 1-01-17



Section 575.353 Assault on a police animal — penalties.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

575.353. Assault on a police animal — penalties. — 1. A person commits the offense of assault on a police animal if he or she knowingly attempts to kill or disable or knowingly causes or attempts to cause serious physical injury to a police animal when that animal is involved in law enforcement investigation, apprehension, tracking, or search, or the animal is in the custody of or under the control of a law enforcement officer, department of corrections officer, municipal police department, fire department or a rescue unit or agency.

2. The offense of assault on a police animal is a class C misdemeanor, unless the assault results in the death of such animal or disables such animal to the extent it is unable to be utilized as a police animal, in which case it is a class E felony.

(L. 1999 H.B. 248 § 575.337, A.L. 2014 S.B. 491)

Effective 1-01-17






Chapter 576 Offenses Affecting Government

Chapter Cross References



Section 576.010 Bribery of a public servant — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

576.010. Bribery of a public servant — penalty. — 1. A person commits the offense of bribery of a public servant if he or she knowingly offers, confers or agrees to confer upon any public servant any benefit, direct or indirect, in return for:

(1) The recipient's official vote, opinion, recommendation, judgment, decision, action or exercise of discretion as a public servant; or

(2) The recipient's violation of a known legal duty as a public servant.

2. It is no defense that the recipient was not qualified to act in the desired way because he or she had not yet assumed office, or lacked jurisdiction, or for any other reason.

3. The offense of bribery of a public servant is a class E felony.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 576.020 Public servant acceding to corruption — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

576.020. Public servant acceding to corruption — penalty. — 1. A public servant commits the offense of acceding to corruption if he or she knowingly solicits, accepts or agrees to accept any benefit, direct or indirect, in return for his or her:

(1) Official vote, opinion, recommendation, judgment, decision, action or exercise of discretion as a public servant; or

(2) Violation of a known legal duty as a public servant.

2. The offense of acceding to corruption by a public servant is a class E felony.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 576.030 Obstructing government operations — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

576.030. Obstructing government operations — penalty. — 1. A person commits the offense of obstructing government operations if he or she purposely obstructs, impairs, hinders or perverts the performance of a governmental function by the use or threat of violence, force, or other physical interference or obstacle.

2. The offense of obstructing government operations is a class B misdemeanor.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 576.040 Official misconduct — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

576.040. Official misconduct — penalty. — 1. A public servant, in such person's public capacity or under color of such person's office or employment, commits the offense of official misconduct if he or she:

(1) Knowingly discriminates against any employee or any applicant for employment on account of race, creed, color, sex or national origin, provided such employee or applicant possesses adequate training and educational qualifications;

(2) Knowingly demands or receives any fee or reward for the execution of any official act or the performance of a duty imposed by law or by the terms of his or her employment, that is not due, or that is more than is due, or before it is due;

(3) Knowingly collects taxes when none are due, or exacts or demands more than is due;

(4) Is a city or county treasurer, city or county clerk, or other municipal or county officer and knowingly orders the payment of any money, or draws any warrant, or pays over any money for any purpose other than the specific purpose for which the same was assessed, levied and collected, unless it is or shall have become impossible to use such money for that specific purpose;

(5) Is an officer or employee of any court and knowingly charges, collects or receives less fee for his services than is provided by law;

(6) Is an officer or employee of any court and knowingly, directly or indirectly, buys, purchases or trades for any fee taxed or to be taxed as costs in any court of this state, or any county warrant, at less than par value which may be by law due or to become due to any person by or through any such court; or

(7) Is a county officer, deputy or employee and knowingly traffics for or purchases at less than the par value or speculates in any county warrant issued by order of the county commission of his or her county, or in any claim or demand held against such county.

2. The offense of official misconduct is a class A misdemeanor.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 576.050 Misuse of official information — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

576.050. Misuse of official information — penalty. — 1. A public servant commits the offense of misuse of official information if, in contemplation of official action by himself or herself or by a governmental unit with which he or she is associated, or in reliance on information to which he or she has access in his or her official capacity and which has not been made public, he or she knowingly:

(1) Acquires a pecuniary interest in any property, transaction, or enterprise which may be affected by such information or official action; or

(2) Speculates or wagers on the basis of such information or official action; or

(3) Aids, advises or encourages another to do any of the foregoing with purpose of conferring a pecuniary benefit on any person.

2. A person commits the offense of misuse of official information if he or she recklessly obtains or discloses information from the Missouri uniform law enforcement system (MULES) or the National Crime Information Center System (NCIC), or any other criminal justice information sharing system that contains individually identifiable information for private or personal use, or for a purpose other than in connection with their official duties and performance of their job.

3. The offense of misuse of official information is a class A misdemeanor.

(L. 1977 S.B. 60, A.L. 2005 H.B. 353, A.L. 2009 H.B. 62, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 576.060 Failure to give a tax list — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

576.060. Failure to give a tax list — penalty. — 1. A person commits the offense of failure to give a tax list if, when requested by a government assessor, he or she knowingly fails to give a true list of all his or her taxable property, or to take and subscribe an oath or affirmation to such list as required by law.

2. Failure to give a tax list is an infraction.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 576.070 Treason — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

576.070. Treason — penalty. — 1. A person owing allegiance to the state commits the offense of treason if he or she purposely levies war against the state, or adheres to its enemies by giving them aid and comfort.

2. No person shall be convicted of treason unless one or more overt acts are alleged in the indictment or information.

3. In a trial on a charge of treason, no evidence shall be given of any overt act that is not specifically alleged in the indictment or information.

4. No person shall be convicted of treason except upon the direct evidence of two or more witnesses to the same overt act, or upon his or her confession under oath in open court.

5. The offense of treason is a class A felony.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 576.080 Supporting terrorism — definition of material support — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

576.080. Supporting terrorism — definition of material support — penalty. — 1. A person commits the offense of supporting terrorism if such person knowingly provides material support to any organization designated as a foreign terrorist organization pursuant to 8 U.S.C. Section 1189, as amended, and acts recklessly with regard to whether such organization had been designated as a foreign terrorist organization pursuant to 8 U.S.C. Section 1189.

2. For the purpose of this section, "material support" includes currency or other financial securities, financial services, lodging, training, safehouses, false documentation or identification, communications equipment, facilities, weapons, lethal substances, explosives, personnel, transportation and other physical assets, except medicine or religious materials.

3. The offense of supporting terrorism is a class D felony.

(L. 2002 S.B. 712, A.L. 2014 S.B. 491)

Effective 1-01-17






Chapter 577 Public Safety Offenses

Chapter Cross References



Section 577.001 Chapter definitions.

Effective 28 Aug 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

577.001. Chapter definitions. — As used in this chapter, the following terms mean:

(1) “Aggravated offender”, a person who has been found guilty of:

(a) Three or more intoxication-related traffic offenses committed on separate occasions; or

(b) Two or more intoxication-related traffic offenses committed on separate occasions where at least one of the intoxication-related traffic offenses is an offense committed in violation of any state law, county or municipal ordinance, any federal offense, or any military offense in which the defendant was operating a vehicle while intoxicated and another person was injured or killed;

(2) “Aggravated boating offender”, a person who has been found guilty of:

(a) Three or more intoxication-related boating offenses; or

(b) Two or more intoxication-related boating offenses committed on separate occasions where at least one of the intoxication-related boating offenses is an offense committed in violation of any state law, county or municipal ordinance, any federal offense, or any military offense in which the defendant was operating a vessel while intoxicated and another person was injured or killed;

(3) “All-terrain vehicle”, any motorized vehicle manufactured and used exclusively for off-highway use which is fifty inches or less in width, with an unladen dry weight of one thousand pounds or less, traveling on three, four or more low pressure tires, with a seat designed to be straddled by the operator, or with a seat designed to carry more than one person, and handlebars for steering control;

(4) “Court”, any circuit, associate circuit, or municipal court, including traffic court, but not any juvenile court or drug court;

(5) “Chronic offender”, a person who has been found guilty of:

(a) Four or more intoxication-related traffic offenses committed on separate occasions; or

(b) Three or more intoxication-related traffic offenses committed on separate occasions where at least one of the intoxication-related traffic offenses is an offense committed in violation of any state law, county or municipal ordinance, any federal offense, or any military offense in which the defendant was operating a vehicle while intoxicated and another person was injured or killed; or

(c) Two or more intoxication-related traffic offenses committed on separate occasions where both intoxication-related traffic offenses were offenses committed in violation of any state law, county or municipal ordinance, any federal offense, or any military offense in which the defendant was operating a vehicle while intoxicated and another person was injured or killed;

(6) “Chronic boating offender”, a person who has been found guilty of:

(a) Four or more intoxication-related boating offenses; or

(b) Three or more intoxication-related boating offenses committed on separate occasions where at least one of the intoxication-related boating offenses is an offense committed in violation of any state law, county or municipal ordinance, any federal offense, or any military offense in which the defendant was operating a vessel while intoxicated and another person was injured or killed; or

(c) Two or more intoxication-related boating offenses committed on separate occasions where both intoxication-related boating offenses were offenses committed in violation of any state law, county or municipal ordinance, any federal offense, or any military offense in which the defendant was operating a vessel while intoxicated and another person was injured or killed;

(7) “Continuous alcohol monitoring”, automatically testing breath, blood, or transdermal alcohol concentration levels and tampering attempts at least once every hour, regardless of the location of the person who is being monitored, and regularly transmitting the data. Continuous alcohol monitoring shall be considered an electronic monitoring service under subsection 3 of section 217.690;

(8) “Controlled substance”, a drug, substance, or immediate precursor in schedules I to V listed in section 195.017;

(9) “Drive”, “driving”, “operates” or “operating”, physically driving or operating a vehicle or vessel;

(10) “Flight crew member”, the pilot in command, copilots, flight engineers, and flight navigators;

(11) “Habitual offender”, a person who has been found guilty of:

(a) Five or more intoxication-related traffic offenses committed on separate occasions; or

(b) Four or more intoxication-related traffic offenses committed on separate occasions where at least one of the intoxication-related traffic offenses is an offense committed in violation of any state law, county or municipal ordinance, any federal offense, or any military offense in which the defendant was operating a vehicle while intoxicated and another person was injured or killed; or

(c) Three or more intoxication-related traffic offenses committed on separate occasions where at least two of the intoxication-related traffic offenses were offenses committed in violation of any state law, county or municipal ordinance, any federal offense, or any military offense in which the defendant was operating a vehicle while intoxicated and another person was injured or killed;

(12) “Habitual boating offender”, a person who has been found guilty of:

(a) Five or more intoxication-related boating offenses; or

(b) Four or more intoxication-related boating offenses committed on separate occasions where at least one of the intoxication-related boating offenses is an offense committed in violation of any state law, county or municipal ordinance, any federal offense, or any military offense in which the defendant was operating a vessel while intoxicated and another person was injured or killed; or

(c) Three or more intoxication-related boating offenses committed on separate occasions where at least two of the intoxication-related boating offenses were offenses committed in violation of any state law, county or municipal ordinance, any federal offense, or any military offense in which the defendant was operating a vessel while intoxicated and another person was injured or killed; or

(d) While boating while intoxicated, the defendant acted with criminal negligence to:

a. Cause the death of any person not a passenger in the vessel operated by the defendant, including the death of an individual that results from the defendant’s vessel leaving the water; or

b. Cause the death of two or more persons; or

c. Cause the death of any person while he or she has a blood alcohol content of at least eighteen-hundredths of one percent by weight of alcohol in such person’s blood;

(13) “Intoxicated” or “intoxicated condition”, when a person is under the influence of alcohol, a controlled substance, or drug, or any combination thereof;

(14) “Intoxication-related boating offense”, operating a vessel while intoxicated; boating while intoxicated; operating a vessel with excessive blood alcohol content or an offense in which the defendant was operating a vessel while intoxicated and another person was injured or killed in violation of any state law, county or municipal ordinance, any federal offense, or any military offense;

(15) “Intoxication-related traffic offense”, driving while intoxicated, driving with excessive blood alcohol content, driving under the influence of alcohol or drugs in violation of a state law, county or municipal ordinance, any federal offense, or any military offense, or an offense in which the defendant was operating a vehicle while intoxicated and another person was injured or killed in violation of any state law, county or municipal ordinance, any federal offense, or any military offense;

(16) “Law enforcement officer” or “arresting officer”, includes the definition of law enforcement officer in section 556.061 and military policemen conducting traffic enforcement operations on a federal military installation under military jurisdiction in the state of Missouri;

(17) “Operate a vessel”, to physically control the movement of a vessel in motion under mechanical or sail power in water;

(18) “Persistent offender”, a person who has been found guilty of:

(a) Two or more intoxication-related traffic offenses committed on separate occasions; or

(b) One intoxication-related traffic offense committed in violation of any state law, county or municipal ordinance, federal offense, or military offense in which the defendant was operating a vehicle while intoxicated and another person was injured or killed;

(19) “Persistent boating offender”, a person who has been found guilty of:

(a) Two or more intoxication-related boating offenses committed on separate occasions; or

(b) One intoxication-related boating offense committed in violation of any state law, county or municipal ordinance, federal offense, or military offense in which the defendant was operating a vessel while intoxicated and another person was injured or killed;

(20) “Prior offender”, a person who has been found guilty of one intoxication-related traffic offense, where such prior offense occurred within five years of the occurrence of the intoxication-related traffic offense for which the person is charged;

(21) “Prior boating offender”, a person who has been found guilty of one intoxication-related boating offense, where such prior offense occurred within five years of the occurrence of the intoxication-related boating offense for which the person is charged.

(L. 1982 S.B. 513, A.L. 1986 H.B. 1531, A.L. 1996 H.B. 1169 & 1271 merged with S.B. 722, A.L. 2005 H.B. 972 merged with S.B. 37, et al., A.L. 2014 S.B. 491, A.L. 2014 H.B. 1371, A.L. 2015 S.B. 254, A.L. 2016 H.B. 2332, A.L. 2017 S.B. 34)



Section 577.005 (Transferred 2014; now 43.544)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 577.006 (Transferred 2014; now 479.172)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 577.010 Driving while intoxicated — sentencing restrictions.

Effective 28 Aug 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

577.010. Driving while intoxicated — sentencing restrictions. — 1. A person commits the offense of driving while intoxicated if he or she operates a vehicle while in an intoxicated condition.

2. The offense of driving while intoxicated is:

(1) A class B misdemeanor;

(2) A class A misdemeanor if:

(a) The defendant is a prior offender; or

(b) A person less than seventeen years of age is present in the vehicle;

(3) A class E felony if:

(a) The defendant is a persistent offender; or

(b) While driving while intoxicated, the defendant acts with criminal negligence to cause physical injury to another person;

(4) A class D felony if:

(a) The defendant is an aggravated offender;

(b) While driving while intoxicated, the defendant acts with criminal negligence to cause physical injury to a law enforcement officer or emergency personnel; or

(c) While driving while intoxicated, the defendant acts with criminal negligence to cause serious physical injury to another person;

(5) A class C felony if:

(a) The defendant is a chronic offender;

(b) While driving while intoxicated, the defendant acts with criminal negligence to cause serious physical injury to a law enforcement officer or emergency personnel; or

(c) While driving while intoxicated, the defendant acts with criminal negligence to cause the death of another person;

(6) A class B felony if:

(a) The defendant is a habitual offender;

(b) While driving while intoxicated, the defendant acts with criminal negligence to cause the death of a law enforcement officer or emergency personnel;

(c) While driving while intoxicated, the defendant acts with criminal negligence to cause the death of any person not a passenger in the vehicle operated by the defendant, including the death of an individual that results from the defendant’s vehicle leaving a highway, as defined in section 301.010, or the highway’s right-of-way;

(d) While driving while intoxicated, the defendant acts with criminal negligence to cause the death of two or more persons; or

(e) While driving while intoxicated, the defendant acts with criminal negligence to cause the death of any person while he or she has a blood alcohol content of at least eighteen-hundredths of one percent by weight of alcohol in such person’s blood;

(7) A class A felony if the defendant has previously been found guilty of an offense under paragraphs (a) to (e) of subdivision (6) of this subsection and is found guilty of a subsequent violation of such paragraphs.

3. Notwithstanding the provisions of subsection 2 of this section, a person found guilty of the offense of driving while intoxicated as a first offense shall not be granted a suspended imposition of sentence:

(1) Unless such person shall be placed on probation for a minimum of two years; or

(2) In a circuit where a DWI court or docket created under section 478.007 or other court-ordered treatment program is available, and where the offense was committed with fifteen-hundredths of one percent or more by weight of alcohol in such person’s blood, unless the individual participates and successfully completes a program under such DWI court or docket or other court-ordered treatment program.

4. If a person is found guilty of a second or subsequent offense of driving while intoxicated, the court may order the person to submit to a period of continuous alcohol monitoring or verifiable breath alcohol testing performed a minimum of four times per day as a condition of probation.

5. If a person is not granted a suspended imposition of sentence for the reasons described in subsection 3 of this section:

(1) If the individual operated the vehicle with fifteen-hundredths to twenty-hundredths of one percent by weight of alcohol in such person’s blood, the required term of imprisonment shall be not less than forty-eight hours;

(2) If the individual operated the vehicle with greater than twenty-hundredths of one percent by weight of alcohol in such person’s blood, the required term of imprisonment shall be not less than five days.

6. A person found guilty of the offense of driving while intoxicated:

(1) As a prior offender, persistent offender, aggravated offender, chronic offender, or habitual offender shall not be granted a suspended imposition of sentence or be sentenced to pay a fine in lieu of a term of imprisonment, section 557.011 to the contrary notwithstanding;

(2) As a prior offender shall not be granted parole or probation until he or she has served a minimum of ten days imprisonment:

(a) Unless as a condition of such parole or probation such person performs at least thirty days of community service under the supervision of the court in those jurisdictions which have a recognized program for community service; or

(b) The offender participates in and successfully completes a program established under section 478.007 or other court-ordered treatment program, if available, and as part of either program, the offender performs at least thirty days of community service under the supervision of the court;

(3) As a persistent offender shall not be eligible for parole or probation until he or she has served a minimum of thirty days imprisonment:

(a) Unless as a condition of such parole or probation such person performs at least sixty days of community service under the supervision of the court in those jurisdictions which have a recognized program for community service; or

(b) The offender participates in and successfully completes a program established under section 478.007 or other court-ordered treatment program, if available, and as part of either program, the offender performs at least sixty days of community service under the supervision of the court;

(4) As an aggravated offender shall not be eligible for parole or probation until he or she has served a minimum of sixty days imprisonment;

(5) As a chronic or habitual offender shall not be eligible for parole or probation until he or she has served a minimum of two years imprisonment; and

(6) Any probation or parole granted under this subsection may include a period of continuous alcohol monitoring or verifiable breath alcohol testing performed a minimum of four times per day.

(L. 1977 S.B. 60, A.L. 1982 S.B. 513, A.L. 2010 H.B. 1695, et al., A.L. 2014 S.B. 491, A.L. 2014 H.B. 1371, A.L. 2015 S.B. 254, A.L. 2016 H.B. 2332, A.L. 2017 S.B. 34)

(1986) Probable cause that a person had been “driving” under these sections was found even though the machine stands motionless, where such person is found unconscious behind the wheel with the motor running and the transmission in “drive”. Dalton v. McNeill, 713 S.W.2d 26 (Mo.App.W.D.).

(1996) It is not double jeopardy to be guilty of DWI in violation of this section and to suspend driving privileges pursuant to sections 302.500, et seq. State v. Mayo, 915 S.W.2d 758 (Mo.banc).



Section 577.012 Driving with excessive blood alcohol content — sentencing restrictions.

Effective 28 Aug 2016

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

577.012. Driving with excessive blood alcohol content — sentencing restrictions. — 1. A person commits the offense of driving with excessive blood alcohol content if such person operates:

(1) A vehicle while having eight-hundredths of one percent or more by weight of alcohol in his or her blood; or

(2) A commercial motor vehicle while having four one-hundredths of one percent or more by weight of alcohol in his or her blood.

2. As used in this section, percent by weight of alcohol in the blood shall be based upon grams of alcohol per one hundred milliliters of blood or two hundred ten liters of breath and may be shown by chemical analysis of the person’s blood, breath, saliva or urine. For the purposes of determining the alcoholic content of a person’s blood under this section, the test shall be conducted in accordance with the provisions of sections 577.020 to 577.041.

3. The offense of driving with excessive blood alcohol content is:

(1) A class B misdemeanor;

(2) A class A misdemeanor if the defendant is alleged and proved to be a prior offender;

(3) A class E felony if the defendant is alleged and proved to be a persistent offender;

(4) A class D felony if the defendant is alleged and proved to be an aggravated offender;

(5) A class C felony if the defendant is alleged and proved to be a chronic offender;

(6) A class B felony if the defendant is alleged and proved to be a habitual offender.

4. A person found guilty of the offense of driving with an excessive blood alcohol content as a first offense shall not be granted a suspended imposition of sentence:

(1) Unless such person shall be placed on probation for a minimum of two years; or

(2) In a circuit where a DWI court or docket created under section 478.007 or other court-ordered treatment program is available, and where the offense was committed with fifteen-hundredths of one percent or more by weight of alcohol in such person’s blood, unless the individual participates in and successfully completes a program under such DWI court or docket or other court-ordered treatment program.

5. If a person is not granted a suspended imposition of sentence for the reasons described in subsection 4 of this section:

(1) If the individual operated the vehicle with fifteen-hundredths to twenty-hundredths of one percent by weight of alcohol in such person’s blood, the required term of imprisonment shall be not less than forty-eight hours;

(2) If the individual operated the vehicle with greater than twenty-hundredths of one percent by weight of alcohol in such person’s blood, the required term of imprisonment shall be not less than five days.

6. If a person is found guilty of a second or subsequent offense of driving with an excessive blood alcohol content, the court may order the person to submit to a period of continuous alcohol monitoring or verifiable breath alcohol testing performed a minimum of four times per day as a condition of probation.

7. A person found guilty of driving with excessive blood alcohol content:

(1) As a prior offender, persistent offender, aggravated offender, chronic offender or habitual offender shall not be granted a suspended imposition of sentence or be sentenced to pay a fine in lieu of a term of imprisonment, section 557.011 to the contrary notwithstanding;

(2) As a prior offender shall not be granted parole or probation until he or she has served a minimum of ten days imprisonment:

(a) Unless as a condition of such parole or probation such person performs at least thirty days of community service under the supervision of the court in those jurisdictions which have a recognized program for community service; or

(b) The offender participates in and successfully completes a program established under section 478.007 or other court-ordered treatment program, if available, and as part of either program, the offender performs at least thirty days of community service under the supervision of the court;

(3) As a persistent offender shall not be granted parole or probation until he or she has served a minimum of thirty days imprisonment:

(a) Unless as a condition of such parole or probation such person performs at least sixty days of community service under the supervision of the court in those jurisdictions which have a recognized program for community service; or

(b) The offender participates in and successfully completes a program established under section 478.007 or other court-ordered treatment program, if available, and as part of either program, the offender performs at least sixty days of community service under the supervision of the court;

(4) As an aggravated offender shall not be eligible for parole or probation until he or she has served a minimum of sixty days imprisonment;

(5) As a chronic or habitual offender shall not be eligible for parole or probation until he or she has served a minimum of two years imprisonment; and

(6) Any probation or parole granted under this subsection may include a period of continuous alcohol monitoring or verifiable breath alcohol testing performed a minimum of four times per day.

(L. 1975 S.B. 32, A.L. 1982 S.B. 513, A.L. 1996 H.B. 1169 & 1271 merged with S.B. 722, A.L. 2001 H.B. 302 & 38, A.L. 2010 H.B. 1695, et al., A.L. 2014 S.B. 491, A.L. 2015 S.B. 254, A.L. 2016 H.B. 2332)

Effective 1-01-17

(1986) Probable cause that a person had been “driving” under these sections was found even though the machine stands motionless, where such person is found unconscious behind the wheel with the motor running and the transmission in “drive”. Dalton v. McNeill, 713 S.W.2d 26 (Mo.App.W.D.)



Section 577.013 Boating while intoxicated — sentencing restrictions.

Effective 28 Aug 2016

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

577.013. Boating while intoxicated — sentencing restrictions. — 1. A person commits the offense of boating while intoxicated if he or she operates a vessel while in an intoxicated condition.

2. The offense of boating while intoxicated is:

(1) A class B misdemeanor;

(2) A class A misdemeanor if:

(a) The defendant is a prior boating offender; or

(b) A person less than seventeen years of age is present in the vessel;

(3) A class E felony if:

(a) The defendant is a persistent boating offender; or

(b) While boating while intoxicated, the defendant acts with criminal negligence to cause physical injury to another person;

(4) A class D felony if:

(a) The defendant is an aggravated boating offender;

(b) While boating while intoxicated, the defendant acts with criminal negligence to cause physical injury to a law enforcement officer or emergency personnel; or

(c) While boating while intoxicated, the defendant acts with criminal negligence to cause serious physical injury to another person;

(5) A class C felony if:

(a) The defendant is a chronic boating offender;

(b) While boating while intoxicated, the defendant acts with criminal negligence to cause serious physical injury to a law enforcement officer or emergency personnel; or

(c) While boating while intoxicated, the defendant acts with criminal negligence to cause the death of another person;

(6) A class B felony if:

(a) The defendant is a habitual boating offender; or

(b) While boating while intoxicated, the defendant acts with criminal negligence to cause the death of a law enforcement officer or emergency personnel;

(7) A class A felony if the defendant is a habitual offender as a result of being found guilty of an act described under paragraph (d) of subdivision (12) of section 577.001 and is found guilty of a subsequent violation of such paragraph.

3. Notwithstanding the provisions of subsection 2 of this section, a person found guilty of the offense of boating while intoxicated as a first offense shall not be granted a suspended imposition of sentence:

(1) Unless such person shall be placed on probation for a minimum of two years; or

(2) In a circuit where a DWI court or docket created under section 478.007 or other court-ordered treatment program is available, and where the offense was committed with fifteen-hundredths of one percent or more by weight of alcohol in such person’s blood, unless the individual participates in and successfully completes a program under such DWI court or docket or other court-ordered treatment program.

4. If a person is found guilty of a second or subsequent offense of boating while intoxicated, the court may order the person to submit to a period of continuous alcohol monitoring or verifiable breath alcohol testing performed a minimum of four times per day as a condition of probation.

5. If a person is not granted a suspended imposition of sentence for the reasons described in subsection 3 of this section:

(1) If the individual operated the vessel with fifteen-hundredths to twenty-hundredths of one percent by weight of alcohol in such person’s blood, the required term of imprisonment shall be not less than forty-eight hours;

(2) If the individual operated the vessel with greater than twenty-hundredths of one percent by weight of alcohol in such person’s blood, the required term of imprisonment shall be not less than five days.

6. A person found guilty of the offense of boating while intoxicated:

(1) As a prior boating offender, persistent boating offender, aggravated boating offender, chronic boating offender or habitual boating offender shall not be granted a suspended imposition of sentence or be sentenced to pay a fine in lieu of a term of imprisonment, section 557.011 to the contrary notwithstanding;

(2) As a prior boating offender shall not be granted parole or probation until he or she has served a minimum of ten days imprisonment:

(a) Unless as a condition of such parole or probation such person performs at least two hundred forty hours of community service under the supervision of the court in those jurisdictions which have a recognized program for community service; or

(b) The offender participates in and successfully completes a program established under section 478.007 or other court-ordered treatment program, if available;

(3) As a persistent offender shall not be eligible for parole or probation until he or she has served a minimum of thirty days imprisonment:

(a) Unless as a condition of such parole or probation such person performs at least four hundred eighty hours of community service under the supervision of the court in those jurisdictions which have a recognized program for community service; or

(b) The offender participates in and successfully completes a program established under section 478.007 or other court-ordered treatment program, if available;

(4) As an aggravated boating offender shall not be eligible for parole or probation until he or she has served a minimum of sixty days imprisonment;

(5) As a chronic or habitual boating offender shall not be eligible for parole or probation until he or she has served a minimum of two years imprisonment; and

(6) Any probation or parole granted under this subsection may include a period of continuous alcohol monitoring or verifiable breath alcohol testing performed a minimum of four times per day.

(L. 2014 S.B. 491, A.L. 2014 H.B. 1371, A.L. 2015 S.B. 254, A.L. 2016 H.B. 2332)

Effective 1-01-17



Section 577.014 Boating with excessive blood alcohol content — penalties — sentencing restrictions.

Effective 28 Aug 2016

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

577.014. Boating with excessive blood alcohol content — penalties — sentencing restrictions. — 1. A person commits the offense of boating with excessive blood alcohol content if he or she operates a vessel while having eight-hundredths of one percent or more by weight of alcohol in his or her blood.

2. As used in this section, percent by weight of alcohol in the blood shall be based upon grams of alcohol per one hundred milliliters of blood or two hundred ten liters of breath and may be shown by chemical analysis of the person’s blood, breath, saliva or urine. For the purposes of determining the alcoholic content of a person’s blood under this section, the test shall be conducted in accordance with the provisions of sections 577.020 to 577.041.

3. The offense of boating with excessive blood alcohol content is:

(1) A class B misdemeanor;

(2) A class A misdemeanor if the defendant is alleged and proved to be a prior boating offender;

(3) A class E felony if the defendant is alleged and proved to be a persistent boating offender;

(4) A class D felony if the defendant is alleged and proved to be an aggravated boating offender;

(5) A class C felony if the defendant is alleged and proved to be a chronic boating offender;

(6) A class B felony if the defendant is alleged and proved to be a habitual boating offender.

4. A person found guilty of the offense of boating with excessive blood alcohol content as a first offense shall not be granted a suspended imposition of sentence:

(1) Unless such person shall be placed on probation for a minimum of two years; or

(2) In a circuit where a DWI court or docket created under section 478.007 or other court-ordered treatment program is available, and where the offense was committed with fifteen-hundredths of one percent or more by weight of alcohol in such person’s blood unless the individual participates in and successfully completes a program under such DWI court or docket or other court-ordered treatment program.

5. When a person is not granted a suspended imposition of sentence for the reasons described in subsection 4 of this section:

(1) If the individual operated the vessel with fifteen-hundredths to twenty-hundredths of one percent by weight of alcohol in such person’s blood, the required term of imprisonment shall be not less than forty-eight hours;

(2) If the individual operated the vessel with greater than twenty-hundredths of one percent by weight of alcohol in such person’s blood, the required term of imprisonment shall be not less than five days.

6. If a person is found guilty of a second or subsequent offense of boating with an excessive blood alcohol content, the court may order the person to submit to a period of continuous alcohol monitoring or verifiable breath alcohol testing performed a minimum of four times per day as a condition of probation.

7. A person found guilty of the offense of boating with excessive blood alcohol content:

(1) As a prior boating offender, persistent boating offender, aggravated boating offender, chronic boating offender or habitual boating offender shall not be granted a suspended imposition of sentence or be sentenced to pay a fine in lieu of a term of imprisonment, section 557.011 to the contrary notwithstanding;

(2) As a prior boating offender, shall not be granted parole or probation until he or she has served a minimum of ten days imprisonment:

(a) Unless as a condition of such parole or probation such person performs at least two hundred forty hours of community service under the supervision of the court in those jurisdictions which have a recognized program for community service; or

(b) The offender participates in and successfully completes a program established under section 478.007 or other court-ordered treatment program, if available;

(3) As a persistent boating offender, shall not be granted parole or probation until he or she has served a minimum of thirty days imprisonment:

(a) Unless as a condition of such parole or probation such person performs at least four hundred eighty hours of community service under the supervision of the court in those jurisdictions which have a recognized program for community service; or

(b) The offender participates in and successfully completes a program established under section 478.007 or other court-ordered treatment program, if available;

(4) As an aggravated boating offender, shall not be eligible for parole or probation until he or she has served a minimum of sixty days imprisonment;

(5) As a chronic or habitual boating offender, shall not be eligible for parole or probation until he or she has served a minimum of two years imprisonment; and

(6) Any probation or parole granted under this subsection may include a period of continuous alcohol monitoring or verifiable breath alcohol testing performed a minimum of four times per day.

(L. 2014 S.B. 491, A.L. 2015 S.B. 254, A.L. 2016 H.B. 2332)

Effective 1-01-17



Section 577.015 Operating an aircraft while intoxicated — penalties.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

577.015. Operating an aircraft while intoxicated — penalties. — 1. A person commits the offense of operating an aircraft while intoxicated if he or she, while in an intoxicated condition, knowingly operates any aircraft or knowingly acts as a copilot, flight engineer or flight navigator for an aircraft while in operation.

2. The offense of operating an aircraft while intoxicated is:

(1) A class C misdemeanor;

(2) A class A misdemeanor if the person has previously been found guilty of the offense of operating an aircraft while intoxicated or with an excessive blood alcohol content, or any offense committed in another jurisdiction which, if committed in this state, would be the offense of operating an aircraft with excessive blood alcohol content or while intoxicated.

(L. 1993 H.B. 562 § 8 subsecs. 1, 3, 4, A.L. 2014 S.B. 491)

Transferred 2014; formerly 577.203; Effective 1-01-17



Section 577.016 Operating an aircraft with excessive blood alcohol content — penalties.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

577.016. Operating an aircraft with excessive blood alcohol content — penalties. — 1. A person commits the offense of operating an aircraft with excessive blood alcohol content if he or she knowingly operates any aircraft or knowingly acts as a copilot, flight engineer or flight navigator for an aircraft while in operation:

(1) With four one-hundredths of one percent or more by weight of alcohol in his or her blood; or

(2) Within eight hours after the consumption of any alcoholic beverage.

2. As used in this section, percent by weight of alcohol in the blood shall be based upon grams of alcohol per one hundred milliliters of blood or two hundred ten liters of breath and may be shown by chemical analysis of the person's blood, breath, saliva or urine. For the purposes of determining the alcoholic content of a person's blood under this section, the test shall be conducted in accordance with the provisions of sections 577.020 to 577.041.

3. The offense of operating an aircraft with excessive blood alcohol content is:

(1) A class C misdemeanor;

(2) A class A misdemeanor if the defendant has been found guilty of operating an aircraft with excessive blood alcohol content or operating an aircraft while intoxicated or any offense committed in any jurisdiction which, if committed in this state, would be the offense of operating an aircraft with excessive blood alcohol content or operating an aircraft while intoxicated.

(L. 2014 S.B. 491)

Effective 1-01-17



Section 577.017 Consumption of alcoholic beverages while driving — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

577.017. Consumption of alcoholic beverages while driving — penalty. — 1. A person commits the offense of consumption of an alcoholic beverage while driving if he or she operates a moving motor vehicle upon any public thoroughfare for vehicles, including state roads, county roads and public streets, avenues, boulevards, parkways or alleys in any municipality while consuming any alcoholic beverage.

2. The offense of consumption of an alcoholic beverage while driving is an infraction and shall not be reflected on any records maintained by the department of revenue.

(L. 1991 S.B. 125 & 341 § 1, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 577.019 Citation of law.

Effective 28 Aug 2006

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

577.019. Citation of law. — Sections 577.019 to 577.021 shall be known as the Alan Woods Law.

(L. 2006 S.B. 872, et al., § 577.020 subsec. 1)



Section 577.020 Chemical tests for alcohol content of blood — consent implied, when — administered, when, how — information available to person tested, contents — videotaping of chemical or field sobriety test admissible evidence.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

577.020. Chemical tests for alcohol content of blood — consent implied, when — administered, when, how — information available to person tested, contents — videotaping of chemical or field sobriety test admissible evidence. — 1. Any person who operates a vehicle upon the public highways of this state, a vessel, or any aircraft, or acts as a flight crew member of an aircraft shall be deemed to have given consent, subject to the provisions of sections 577.019 to 577.041, to a chemical test or tests of the person's breath, blood, saliva, or urine for the purpose of determining the alcohol or drug content of the person's blood pursuant to the following circumstances:

(1) If the person is arrested for any offense arising out of acts which the arresting officer had reasonable grounds to believe were committed while the person was operating a vehicle or a vessel while in an intoxicated condition;

(2) If the person is detained for any offense of operating an aircraft while intoxicated under section 577.015 or operating an aircraft with excessive blood alcohol content under section 577.016;

(3) If the person is under the age of twenty-one, has been stopped by a law enforcement officer, and the law enforcement officer has reasonable grounds to believe that such person was operating a vehicle or a vessel with a blood alcohol content of two-hundredths of one percent or more by weight;

(4) If the person is under the age of twenty-one, has been stopped by a law enforcement officer, and the law enforcement officer has reasonable grounds to believe that such person has committed a violation of the traffic laws of the state, or any political subdivision of the state, and such officer has reasonable grounds to believe, after making such stop, that such person has a blood alcohol content of two-hundredths of one percent or greater;

(5) If the person is under the age of twenty-one, has been stopped at a sobriety checkpoint or roadblock and the law enforcement officer has reasonable grounds to believe that such person has a blood alcohol content of two-hundredths of one percent or greater; or

(6) If the person, while operating a vehicle, has been involved in a collision or accident which resulted in a fatality or a readily apparent serious physical injury as defined in section 556.061, or has been arrested as evidenced by the issuance of a uniform traffic ticket for the violation of any state law or county or municipal ordinance with the exception of equipment violations contained in chapters 306 and 307, or similar provisions contained in county or municipal ordinances.

­­

­

2. The implied consent to submit to the chemical tests listed in subsection 1 of this section shall be limited to not more than two such tests arising from the same stop, detention, arrest, incident or charge.

3. To be considered valid, chemical analysis of the person's breath, blood, saliva, or urine shall be performed, according to methods approved by the state department of health and senior services, by licensed medical personnel or by a person possessing a valid permit issued by the state department of health and senior services for this purpose.

4. The state department of health and senior services shall approve satisfactory techniques, devices, equipment, or methods to be used in the chemical test pursuant to the provisions of sections 577.019 to 577.041. The department shall also establish standards to ascertain the qualifications and competence of individuals to conduct such analyses and issue permits which shall be subject to termination or revocation by the state department of health and senior services.

5. The person tested may have a physician, or a qualified technician, chemist, registered nurse, or other qualified person at the choosing and expense of the person to be tested, administer a test in addition to any administered at the direction of a law enforcement officer. The failure or inability to obtain an additional test by a person shall not preclude the admission of evidence relating to the test taken at the direction of a law enforcement officer.

6. Upon the request of the person who is tested, full information concerning the test shall be made available to such person. Full information is limited to the following:

(1) The type of test administered and the procedures followed;

(2) The time of the collection of the blood, breath, or urine sample analyzed;

(3) The numerical results of the test indicating the alcohol content of the blood and breath and urine;

(4) The type and status of any permit which was held by the person who performed the test;

(5) If the test was administered by means of a breath-testing instrument, the date of the most recent maintenance of such instrument.

­­

­

7. Any person given a chemical test of the person's breath pursuant to subsection 1 of this section or a field sobriety test may be videotaped during any such test at the direction of the law enforcement officer. Any such video recording made during the chemical test pursuant to this subsection or a field sobriety test shall be admissible as evidence at any trial of such person for a violation of any state law or county or municipal ordinance, and at any license revocation or suspension proceeding held pursuant to the provisions of chapter 302.

(L. 1977 S.B. 60, A.L. 1982 S.B. 513, A.L. 1983 S.B. 318 & 135, A.L. 1996 H.B. 1169 & 1271 merged with S.B. 722, A.L. 1998 S.B. 634, A.L. 2001 H.B. 144 & 46, A.L. 2006 S.B. 872, et al., A.L. 2014 S.B. 491, A.L. 2014 H.B. 1371)

Effective 1-01-17

(1985) The arrested person does not have a choice of which statutory test to take. If a choice were allowed, the person could avoid taking the test by choosing one which was unavailable. Kiso v. King (A.), 691 S.W.2d 374.

(1987) Department of Health rules on approved methods and techniques for chemical analysis of blood alcohol relate to evidence, are procedural and may be applied retrospectively. State v. Kummer, 741 S.W.2d 285 (Mo.App.E.D.).



Section 577.021 Chemical testing authorized — reasonable efforts to test required — admissibility.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

577.021. Chemical testing authorized — reasonable efforts to test required — admissibility. — 1. Any state, county or municipal law enforcement officer who is certified pursuant to chapter 590 may, prior to arrest, administer a chemical test to any person suspected of operating a vehicle, vessel, or aircraft or acting as a flight crew member of an aircraft while in an intoxicated condition or with an excessive blood alcohol content.

2. Any state, county, or municipal law enforcement officer who is certified under chapter 590 shall make all reasonable efforts to administer a chemical test to any person suspected of operating a vehicle or vessel involved in a collision or accident which resulted in a fatality or serious physical injury as defined in section 556.061.

3. A test administered pursuant to this section shall be admissible as evidence of probable cause to arrest and as exculpatory evidence, but shall not be admissible as evidence of blood alcohol content. The provisions of sections 577.019 and 577.020 shall not apply to a test administered prior to arrest pursuant to this section.

(L. 1993 S.B. 167, A.L. 1996 H.B. 1169 & 1271 merged with S.B. 722, A.L. 2001 H.B. 302 & 38, A.L. 2006 S.B. 872, et al., A.L. 2014 S.B. 491)

Effective 1-01-17



Section 577.023 Aggravated, chronic, persistent and prior offenders, when — trial procedures — sentencing information.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

577.023. Aggravated, chronic, persistent and prior offenders, when — trial procedures — sentencing information. — 1. A court shall find the defendant to be a prior offender, prior boating offender, persistent offender, persistent boating offender, aggravated offender, aggravated boating offender, chronic offender, chronic boating offender, habitual offender, or habitual boating offender if:

(1) The indictment or information, original or amended, or the information in lieu of an indictment pleads all essential facts warranting a finding that the defendant is a prior offender, prior boating offender, persistent offender, persistent boating offender, aggravated offender, aggravated boating offender, chronic offender, chronic boating offender, habitual offender, or habitual boating offender; and

(2) Evidence is introduced that establishes sufficient facts pleaded to warrant a finding beyond a reasonable doubt the defendant is a prior offender, prior boating offender, persistent offender, persistent boating offender, aggravated offender, aggravated boating offender, chronic offender, chronic boating offender, habitual offender, or habitual boating offender; and

(3) The court makes findings of fact that warrant a finding beyond a reasonable doubt by the court that the defendant is a prior offender, prior boating offender, persistent offender, persistent boating offender, aggravated offender, aggravated boating offender, chronic offender, chronic boating offender, habitual offender, or habitual boating offender.

2. In a jury trial, the defendant's status as a prior offender, prior boating offender, persistent offender, persistent boating offender, aggravated offender, aggravated boating offender, chronic offender, chronic boating offender, habitual offender, or habitual boating offender shall be found prior to submission to the jury outside of its hearing.

3. In a trial without a jury or upon a plea of guilty, a determination of the defendant's status as a prior offender, prior boating offender, persistent offender, persistent boating offender, aggravated offender, aggravated boating offender, chronic offender, chronic boating offender, habitual offender, or habitual boating offender may be made by the court at any time prior to sentencing.

4. Evidence offered as proof of the defendant's status as a prior offender, prior boating offender, persistent offender, persistent boating offender, aggravated offender, aggravated boating offender, chronic offender, chronic boating offender, habitual offender or habitual boating offender shall include but not be limited to evidence of findings of guilt received by a search of the records of the Missouri uniform law enforcement system, including criminal history records from the central repository or records from the driving while intoxicated tracking system (DWITS) maintained by the Missouri state highway patrol, or the certified driving record maintained by the Missouri department of revenue. Any findings of guilt used to establish the defendant's status as a prior offender, prior boating offender, persistent offender, persistent boating offender, aggravated offender, aggravated boating offender, chronic offender, chronic boating offender, habitual offender or habitual boating offender shall be prior to the date of commission of the present offense.

5. The defendant shall be accorded full rights of confrontation and cross-examination, with the opportunity to present evidence, at such hearings.

6. The defendant may waive proof of the facts used to prove his or her status as a prior offender, prior boating offender, persistent offender, persistent boating offender, aggravated offender, aggravated boating offender, chronic offender, chronic boating offender, habitual offender, or habitual boating offender.

7. If a court finds the defendant to be a prior offender, prior boating offender, persistent offender, persistent boating offender, aggravated offender, aggravated boating offender, chronic offender, chronic boating offender, habitual offender, or habitual boating offender, the court shall not instruct the jury as to the range of punishment or allow the jury, upon a finding of guilt, to assess and declare the punishment as part of its verdict.

8. At sentencing, all parties shall be permitted to present additional information bearing on the issue of the sentence. Nothing in this section shall prevent the use of presentence investigations, sentencing advisory reports or commitments.

(L. 1982 S.B. 513, A.L. 1983 S.B. 318 & 135, A.L. 1991 S.B. 125 & 341, A.L. 1993 S.B. 167 merged with S.B. 180, A.L. 1998 S.B. 634, A.L. 2001 H.B. 302 & 38, A.L. 2005 H.B. 353 merged with H.B. 972 and S.B. 37, et al. merged with H.B. 353, A.L. 2005 1st Ex. Sess. H.B. 2, A.L. 2008 H.B. 1715, A.L. 2008 H.B. 1715 merged with S.B. 930 & 947, A.L. 2009 H.B. 62, A.L. 2010 H.B. 1695, et al., A.L. 2011 H.B. 199, A.L. 2012 S.B. 480, A.L. 2014 S.B. 491)

Effective 1-01-17

(1984) Sentence enhancement provisions do not violate constitutional proscription against ex post facto laws. (Mo.banc) State v. Acton, 665 S.W.2d 618.

(1991) Where defendant was convicted of intoxication-related traffic offenses in violation of laws of other states, such convictions may be used for enhancement purposes as persistent offender. Phrase “in violation of state law” bars use of municipal ordinance convictions for enhancement. State v. Ryan, 813 S.W.2d 898 (Mo. App.S.D.).

(1997) Intoxication-related traffic offense includes a guilty plea to a DWI in violation of a municipal ordinance with a suspended imposition of sentence. State v. Meggs, 950 S.W.2d 608 (Mo.App.S.D.).

(1997) A blood alcohol content conviction pursuant to municipal ordinance can be used as evidence to enhance punishment. State v. Haskins, 950 S.W.2d 613 (Mo.App.S.D.).



Section 577.024 Unlawful use of water skis and surfboards — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

577.024. Unlawful use of water skis and surfboards — penalty. — 1. A person commits the offense of unlawful use of water skis and surfboards, if such person:

(1) Manipulates any water skis or surfboard in a reckless or negligent manner so as to endanger the life or property of any person; or

(2) Manipulates any water skis or surfboard while intoxicated or under the influence of any narcotic drug, barbiturate, or marijuana.

2. The offense of unlawful use of water skis and surfboards is a class B misdemeanor.

(L. 1959 S.B. 142 § 9, A.L. 1985 H.B. 280, et al., A.L. 2014 S.B. 491)

Transferred 2014; formerly 306.110; Effective 1-01-17



Section 577.025 Negligent operation of a vessel — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

577.025. Negligent operation of a vessel — penalty. — A person commits the offense of negligent operation of a vessel if when operating a vessel he or she acts with criminal negligence, as defined in subsection 5 of section 562.016, to cause physical injury to any other person or damage to the property of any other person. A person convicted of negligent operation of a vessel is guilty of a class B misdemeanor upon conviction for the first violation, guilty of a class A misdemeanor upon conviction for the second violation, and guilty of a class E felony for conviction for the third and subsequent violations.

(L. 1993 S.B. 167, A.L. 2008 H.B. 1715, A.L. 2014 S.B. 491)

Transferred 2014; formerly 306.111; Effective 1-01-17



Section 577.029 Blood alcohol content tests, how made, by whom, when — person tested to receive certain information, when.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

577.029. Blood alcohol content tests, how made, by whom, when — person tested to receive certain information, when. — A licensed physician, registered nurse, phlebotomist, or trained medical technician, acting at the request and direction of the law enforcement officer, shall withdraw blood for the purpose of determining the alcohol content of the blood, unless such medical personnel, in his or her good faith medical judgment, believes such procedure would endanger the life or health of the person in custody. Blood may be withdrawn only by such medical personnel, but such restriction shall not apply to the taking of a breath test, a saliva specimen, or a urine specimen. In withdrawing blood for the purpose of determining the alcohol content thereof, only a previously unused and sterile needle and sterile vessel shall be utilized and the withdrawal shall otherwise be in strict accord with accepted medical practices. Upon the request of the person who is tested, full information concerning the test taken at the direction of the law enforcement officer shall be made available to him or her.

(L. 1982 S.B. 513, A.L. 2007 H.B. 574, A.L. 2009 H.B. 62, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 577.031 Persons administering tests not liable, when.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

577.031. Persons administering tests not liable, when. — No person who administers any test pursuant to the provisions of sections 577.020 to 577.041 upon the request of a law enforcement officer, no hospital in or with which such person is employed or is otherwise associated or in which such test is administered, and no other person, firm, or corporation by whom or with which such person is employed or is in any way associated, shall be civilly liable in damages to the person tested unless for gross negligence, willful or wanton act, or omission.

(L. 1982 S.B. 513, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 577.033 Inability of person to be tested to refuse, effect.

Effective 28 Aug 1982

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

577.033. Inability of person to be tested to refuse, effect. — Any person who is dead, unconscious or who is otherwise in a condition rendering him incapable of refusing to take a test as provided in sections 577.020 to 577.041 shall be deemed not to have withdrawn the consent provided by section 577.020 and the test or tests may be administered.

(L. 1982 S.B. 513)



Section 577.037 Chemical tests, results admitted into evidence, when, effect of.

Effective 28 Aug 2016

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

577.037. Chemical tests, results admitted into evidence, when, effect of. — 1. Upon the trial of any person for any criminal offense or violations of county or municipal ordinances, or in any license suspension or revocation proceeding pursuant to the provisions of chapter 302, arising out of acts alleged to have been committed by any person while operating a vehicle, vessel, or aircraft, or acting as a flight crew member of any aircraft, while in an intoxicated condition or with an excessive blood alcohol content, the amount of alcohol in the person’s blood at the time of the act, as shown by any chemical analysis of the person’s blood, breath, saliva, or urine, is admissible in evidence and the provisions of subdivision (5) of section 491.060 shall not prevent the admissibility or introduction of such evidence if otherwise admissible.

2. If a chemical analysis of the defendant’s breath, blood, saliva, or urine demonstrates there was eight-hundredths of one percent or more by weight of alcohol in the person’s blood, this shall be prima facie evidence that the person was intoxicated at the time the specimen was taken. If a chemical analysis of the defendant’s breath, blood, saliva, or urine demonstrates that there was less than eight-hundredths of one percent of alcohol in the defendant’s blood, any charge alleging a criminal offense related to the operation of a vehicle, vessel, or aircraft while in an intoxicated condition shall be dismissed with prejudice unless one or more of the following considerations cause the court to find a dismissal unwarranted:

(1) There is evidence that the chemical analysis is unreliable as evidence of the defendant’s intoxication at the time of the alleged violation due to the lapse of time between the alleged violation and the obtaining of the specimen;

(2) There is evidence that the defendant was under the influence of a controlled substance, or drug, or a combination of either or both with or without alcohol; or

(3) There is substantial evidence of intoxication from physical observations of witnesses or admissions of the defendant.

3. Percent by weight of alcohol in the blood shall be based upon grams of alcohol per one hundred milliliters of blood or grams of alcohol per two hundred ten liters of breath.

4. The foregoing provisions of this section shall not be construed as limiting the introduction of any other competent evidence bearing upon the question of whether the person was intoxicated.

5. A chemical analysis of a person’s breath, blood, saliva or urine, in order to give rise to the presumption or to have the effect provided for in subsection 2 of this section, shall have been performed as provided in sections 577.020 to 577.041 and in accordance with methods and standards approved by the state department of health and senior services.

(L. 1982 S.B. 513, A.L. 1983 S.B. 318 & 135, A.L. 1988 H.B. 1242 Revision, A.L. 1993 S.B. 167 merged with S.B. 180, A.L. 1996 H.B. 1169 & 1271 merged with S.B. 722, A.L. 2001 H.B. 302 & 38, A.L. 2014 S.B. 491, A.L. 2014 H.B. 1371, A.L. 2016 H.B. 2332)

Effective 1-01-17



Section 577.039 (Transferred 2014; now 544.218)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 577.041 Refusal to submit to chemical test — admissibility — request to include reasons and effect of refusal.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

577.041. Refusal to submit to chemical test — admissibility — request to include reasons and effect of refusal. — 1. If a person under arrest, or who has been detained pursuant to subdivision (2) of subsection 1 of section 577.020, or stopped pursuant to subdivision (3) or (4) of subsection 1 of section 577.020, refuses upon the request of the officer to submit to any test allowed pursuant to section 577.020, then evidence of the refusal shall be admissible in any proceeding related to the acts resulting in such detention, stop, or arrest.

2. The request of the officer to submit to any chemical test shall include the reasons of the officer for requesting the person to submit to a test and also shall inform the person that evidence of refusal to take the test may be used against such person. If such person was operating a vehicle prior to such detention, stop, or arrest, he or she shall further be informed that his or her license shall be immediately revoked upon refusal to take the test.

3. If a person when requested to submit to any test allowed pursuant to section 577.020 requests to speak to an attorney, the person shall be granted twenty minutes in which to attempt to contact an attorney. If, upon the completion of the twenty-minute period the person continues to refuse to submit to any test, it shall be deemed a refusal.

(L. 1982 S.B. 513, A.L. 1987 S.B. 230, A.L. 1991 S.B. 125 & 341, A.L. 1993 S.B. 167 merged with S.B. 180, A.L. 1996 H.B. 1169 & 1271 merged with S.B. 722, A.L. 1998 S.B. 634, A.L. 2001 H.B. 302 & 38, A.L. 2002 H.B. 2062, A.L. 2003 H.B. 600, A.L. 2005 H.B. 353 merged with H.B. 487, A.L. 2008 S.B. 930 & 947, A.L. 2010 H.B. 1695, et al., A.L. 2013 S.B. 23, A.L. 2014 S.B. 491, A.L. 2014 H.B. 1371)

Effective 1-01-17

(1988) Person may have limited right to consult with counsel prior to taking test, but there is no right to have an attorney present during test or to condition taking of test on presence of attorney. Kilpatrick v. Director of Revenue, 756 S.W.2d 214 (Mo.App.E.D.).

(1989) It is not a denial of equal protection when statute requires director of revenue to revoke driver's license for refusing to take chemical tests and then revoke driver's license for accumulation of points without a showing that all similarly situated drivers were not treated equally. (Mo.App.W.D.) Brown v. Director of Revenue, 772 S.W.2d 398)

(2010) Twenty-minute waiting period begins running immediately after the officer has informed the driver of the implied consent law, regardless of whether the driver requested an attorney before or after the information was provided. Norris v. Director of Revenue, 304 S.W.3d 724 (Mo.banc).



Section 577.049 (Transferred 2014; now 302.580)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 577.051 (Transferred 2014; now 302.592)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 577.052 (Transferred 2014; now 302.584)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 577.054 (Transferred 2014; now 610.130)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 577.060 Leaving the scene of an accident — penalties.

Effective 28 Aug 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

577.060. Leaving the scene of an accident — penalties. — 1. A person commits the offense of leaving the scene of an accident when:

(1) Being the operator of a vehicle or a vessel involved in an accident resulting in injury or death or damage to property of another person; and

(2) Having knowledge of such accident he or she leaves the place of the injury, damage or accident without stopping and giving the following information to the other party or to a law enforcement officer, or if no law enforcement officer is in the vicinity, then to the nearest law enforcement agency:

(a) His or her name;

(b) His or her residence, including city and street number;

(c) The registration or license number for his or her vehicle or vessel; and

(d) His or her operator’s license number, if any.

2. For the purposes of this section, all law enforcement officers shall have jurisdiction, when invited by an injured person, to enter the premises of any privately owned property for the purpose of investigating an accident and performing all necessary duties regarding such accident.

3. The offense of leaving the scene of an accident is:

(1) A class A misdemeanor;

(2) A class E felony if:

(a) Physical injury was caused to another party; or

(b) Damage in excess of one thousand dollars was caused to the property of another person; or

(c) The defendant has previously been found guilty of any offense in violation of this section; or committed in another jurisdiction which, if committed in this state, would be a violation of an offense of this section; or

(3) A class D felony if a death has occurred as a result of the accident.

4. A law enforcement officer who investigates or receives information of an accident involving an all-terrain vehicle and also involving the loss of life or serious physical injury shall make a written report of the investigation or information received and such additional facts relating to the accident as may come to his or her knowledge, mail the information to the department of public safety, and keep a record thereof in his or her office.

5. The provisions of this section shall not apply to the operation of all-terrain vehicles when property damage is sustained in sanctioned all-terrain vehicle races, derbies and rallies.

(L. 1977 S.B. 60, A.L. 1983 H.B. 287, A.L. 1986 S.B. 450, A.L. 1989 1st Ex. Sess. H.B. 3, A.L. 2014 S.B. 491, A.L. 2016 H.B. 2332, A.L. 2017 S.B. 34)



Section 577.068 Failure to report a shooting — penalties.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

577.068. Failure to report a shooting — penalties. — 1. A person commits the offense of failure to report a shooting when:

(1) Being in possession of a firearm or projectile weapon as defined in section 571.010, he or she discharges such firearm or projectile weapon and causes injury or death to another person; and

(2) Knowing that he or she has caused such injury or death, fails to report such shooting to a law enforcement officer. If no such officer is in the vicinity where the shooting occurs, the person must provide such information to the nearest law enforcement agency.

2. Failure to report a shooting is:

(1) A class A misdemeanor; or

(2) A class E felony if the person has previously been found guilty of a violation of this section or any offense committed in another jurisdiction which, if committed in this state, would be a violation of an offense described in this section.

3. A person is not in violation of this section if he or she fails to report a shooting in order to obtain medical assistance or contact law enforcement authorities to notify them of the shooting, so long as such person returns to the scene of the shooting or otherwise reports the shooting as provided herein within a reasonable time after the shooting.

4. All law enforcement officers and reserve law enforcement officers shall have authority to investigate shootings and arrest a person who violates subsection 1 of this section, except that conservation agents may enforce such provisions as to hunting-related shootings. For the purpose of this section, a "hunting-related shooting" shall be defined as any shooting in which a person is injured as a result of hunting activity that involves the discharge of a hunting weapon.

(L. 1999 S.B. 328, et al., A.L. 2014 S.B. 491)

Effective 1-01-17



Section 577.070 Littering — penalties.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

577.070. Littering — penalties. — 1. A person commits the offense of littering if he or she places, deposits, or causes to be placed or deposited, any glass, glass bottles, wire, nails, tacks, hedge, cans, garbage, trash, refuse, or rubbish of any kind, nature or description on the right-of-way of any public road or state highway or on or in any of the waters in this state or on the banks of any stream, or on any land or water owned, operated or leased by the state, any board, department, agency or commission thereof or on any land or water owned, operated or leased by the federal government or on any private real property owned by another without the owner's consent.

2. The offense of littering is a class C misdemeanor unless:

(1) Such littering creates a substantial risk of physical injury or property damage to another; or

(2) The person has been found guilty of a violation of this section or an offense committed in another jurisdiction which, if committed in this state, would be a violation under this section, in which case it is a class A misdemeanor.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 577.073 Damaging state park property — penalties.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

577.073. Damaging state park property — penalties. — 1. A person commits the offense of damaging state park property if he or she:

(1) Knowingly places or deposits waste paper, tin cans, bottles, or rubbish of any kind within a state park;

(2) Contaminates, in any manner, any spring, pool, or stream within a state park;

(3) Cuts, prunes, picks, defaces, or injures, in any manner, the flowers, trees, shrubs, or any other flora growing on the land or in the water of any state park except as performed or directed by authorized personnel of the department of natural resources; or

(4) Removes, injures, disfigures, defaces, or destroys an object of archaeological or historical value or interest within a state park except as performed or directed by authorized personnel of the department of natural resources.

2. The offense of damaging state park property is a class C misdemeanor, unless:

(1) Such damage creates a substantial risk of physical injury or property damage to another; or

(2) The defendant has previously been found guilty of a violation of this section or an offense committed in another jurisdiction which, if committed in this state, would be a violation under this section, in which case it is a class A misdemeanor.

(L. 1961 p. 332 §§ 1, 2, A.L. 2012 H.B. 1251 merged with S.B. 719, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 577.075 Anhydrous ammonia, unlawful release — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

577.075. Anhydrous ammonia, unlawful release — penalty. — 1. A person commits the offense of unlawful release of anhydrous ammonia if he or she is not the owner or not in lawful control of an approved container of anhydrous ammonia and knowingly releases or allows the escape of anhydrous ammonia into the atmosphere.

2. The offense of unlawful release of anhydrous ammonia is a class B felony, unless such release causes serious physical injury or death to any person in which case it is a class A felony.

(L. 2003 H.B. 470 merged with S.B. 39, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 577.076 Unlawful disposition of a dead animal — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

577.076. Unlawful disposition of a dead animal — penalty. — 1. A person commits the offense of unlawful disposition of a dead animal if he or she knowingly places or causes to be placed the carcass or offal of any dead animal:

(1) Into any well, spring, brook, branch, creek, pond, or lake; or

(2) On any public road or highway, river, stream, or watercourse or upon premises not his or her own for the purpose of annoying another or others.

2. The offense of unlawful disposition of a dead animal is a class C misdemeanor.

(RSMo 1939 § 4729, A.L. 1971 H.B. 72, A.L. 1972 S.B. 457, A.L. 2014 S.B. 491)

Prior revisions: 1929 § 4339; 1919 § 3587; 1909 § 4795

Effective 1-01-17



Section 577.078 Water contamination — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

577.078. Water contamination — penalty. — 1. A person commits the offense of criminal water contamination if such person knowingly introduces any dangerous radiological, chemical or biological agent or substance into any public or private waters of the state or any water supply with the purpose of causing death or serious physical injury to another person.

2. The offense of criminal water contamination is a class B felony.

(L. 2002 S.B. 712, A.L. 2014 S.B. 491)

Transferred 2014; formerly 569.072; Effective 1-01-17



Section 577.080 Abandoning motor vehicle — last owner of record deemed the owner of abandoned motor vehicle, procedures — penalty — civil liability.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

577.080. Abandoning motor vehicle — last owner of record deemed the owner of abandoned motor vehicle, procedures — penalty — civil liability. — 1. A person commits the offense of abandoning a vehicle, vessel, or trailer if he or she knowingly abandons any vehicle, vessel, or trailer on:

(1) The right-of-way of any public road or state highway;

(2) On or in any of the waters in this state;

(3) On the banks of any stream;

(4) On any land or water owned, operated or leased by the state, any board, department, agency or commission thereof, or any political subdivision thereof;

(5) On any land or water owned, operated or leased by the federal government; or

(6) On any private real property owned by another without his or her consent.

2. For purposes of this section, the last owner of record of a vehicle, vessel, or trailer found abandoned and not shown to be transferred pursuant to sections 301.196 and 301.197 shall be deemed prima facie evidence of ownership of such vehicle, vessel, or trailer at the time it was abandoned and the person who abandoned the vehicle, vessel, or trailer or caused or procured its abandonment. The registered owner of the abandoned vehicle, vessel, or trailer shall not be subject to the penalties provided by this section if the vehicle, vessel, or trailer was in the care, custody, or control of another person at the time of the violation. In such instance, the owner shall submit such evidence in an affidavit permitted by the court setting forth the name, address, and other pertinent information of the person who leased, rented, or otherwise had care, custody, or control of the vehicle, vessel, or trailer at the time of the alleged violation. The affidavit submitted pursuant to this subsection shall be admissible in a court proceeding adjudicating the alleged violation and shall raise a rebuttable presumption that the person identified in the affidavit was in actual control of the vehicle, vessel, or trailer. In such case, the court has the authority to terminate the prosecution of the summons issued to the owner and issue a summons to the person identified in the affidavit as the operator. If the vehicle, vessel, or trailer is alleged to have been stolen, the owner of the vehicle, vessel, or trailer shall submit proof that a police report was filed in a timely manner indicating that the vehicle or vessel was stolen at the time of the alleged violation.

3. The offense of abandoning a vehicle, vessel, or trailer is a class A misdemeanor.

4. Any person convicted pursuant to this section shall be civilly liable for all reasonable towing, storage, and administrative costs associated with the abandonment of the vehicle, vessel, or trailer. Any reasonable towing, storage, and administrative costs in excess of the value of the abandoned vehicle, vessel, or trailer that exist at the time the property is transferred pursuant to section 304.156 shall remain the liability of the person convicted pursuant to this section so long as the towing company, as defined in chapter 304, provided the title owner and lienholders, as ascertained by the department of revenue records, a notice within the time frame and in the form as described in subsection 1 of section 304.156.

(L. 1977 S.B. 60, A.L. 2004 S.B. 1233, et al., A.L. 2008 H.B. 1715, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 577.100 Abandonment of airtight or semi-airtight containers — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

577.100. Abandonment of airtight or semi-airtight containers — penalty. — 1. A person commits the offense of abandonment of an airtight or semiairtight container if he or she knowingly abandons, discards, or permits to remain on premises under his or her control, in a place accessible to children, any abandoned or discarded icebox, refrigerator, or other airtight or semiairtight container which has a capacity of one and one-half cubic feet or more and an opening of fifty square inches or more and which has a door or lid equipped with hinge, latch or other fastening device capable of securing such door or lid, without rendering such equipment harmless to human life by removing such hinges, latches or other hardware which may cause a person to be confined therein.

2. Subsection 1 of this section does not apply to an icebox, refrigerator or other airtight or semiairtight container located in that part of a building occupied by a dealer, warehouse operator or repair person.

3. The defendant shall have the burden of injecting the issue under subsection 2 of this section.

4. The offense of abandonment of an airtight or semiairtight container is a class B misdemeanor.

(L. 1977 S.B. 60, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 577.150 Tampering with a water supply — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

577.150. Tampering with a water supply — penalty. — 1. A person commits the offense of tampering with a water supply if he or she purposely:

(1) Poisons, defiles or in any way corrupts the water of a well, spring, brook or reservoir used for domestic or municipal purposes; or

(2) Diverts, dams up and holds back from its natural course and flow any spring, brook or other water supply for domestic or municipal purposes, after said water supply shall have once been taken for use by any person or persons, corporation, town or city for their use.

2. The offense of tampering with a water supply is a class A misdemeanor.

(RSMo 1939 § 4730, A.L. 2014 S.B. 491)

Prior revisions: 1929 § 4340; 1919 § 3588; 1909 § 4796

Effective 1-01-17



Section 577.155 Construction or use of a waste disposal well — definitions — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

577.155. Construction or use of a waste disposal well — definitions — penalty. — 1. A person, firm, corporation or political subdivision commits the offense of construction or use of a waste disposal well if such person, firm, corporation, or political subdivision knowingly constructs or uses a waste disposal well.

2. As used in this section, "waste disposal well" means any subsurface void porous formation or cavity, natural or artificial, used for the disposal of liquid or semi-aqueous waste except as excluded in subsection 3 of this section.

3. "Waste disposal well" shall not include:

(1) Sanitary landfills or surface mining pits used for the disposal of nonputrescible solid wastes as defined in section 64.460;

(2) Cesspools used solely for disposal of waste from private residences; or

(3) Septic tanks used solely for disposal of waste.

4. It shall not be a violation of this section to:

(1) Inject or return fluids into subsurface formations in connection with oil or gas operations regulated by the state oil and gas council pursuant to chapter 259;

(2) Inject or return water into subsurface formations pursuant to chapter 644 and section 192.020 in connection with the following instances:

(a) Any groundwater heat pump injection/withdrawal well that is limited to a single family residence;

(b) Any groundwater heat pump injection/withdrawal well that is limited to eight or less single family residences as long as the combined injection/withdrawal rate is less than six hundred thousand British Thermal Units per hour;

(c) All other uses of groundwater heat pump injection/withdrawal wells shall be subject to a permitting procedure as established and regulated by the clean water commission; or

(3) Backfill cavities as an integral part of the mining operation with aggregate or other material obtained from that operation to either reduce accumulation of waste on the surface or to provide additional ground support in the mined-out areas or to inundate such cavities with water devoid of toxic liquid wastes, but the person, firm, or corporation who so backfills may not do so without the consent of the owner of the property to be backfilled.

5. The offense of construction or use of a waste disposal well is a class A misdemeanor. Each day of violation constitutes a separate offense.

(L. 1971 H.B. 189 §§ 1 to 5, A.L. 1976 S.B. 851, A.L. 1980 H.B. 1614, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 577.161 Prohibiting the use of a life jacket — definitions — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

577.161. Prohibiting the use of a life jacket — definitions — penalty. — 1. A person commits the offense of prohibiting the use of a life jacket if he or she knowingly disallows the use of a life jacket in a swimming pool by any individual who, as evidenced by a statement signed by a licensed physician, suffers from a physical disability or condition which necessitates the use of such life jacket.

2. As used in this section the following terms mean:

(1) "Life jacket", a life jacket, life vest, or any other flotation device designed to be worn about the body to assist in maintaining buoyancy in water;

(2) "Person", any individual, group of individuals, association, trust, partnership, corporation, person doing business under an assumed name, county, municipality, the state of Missouri or any political subdivision or department thereof, or any other entity;

(3) "Swimming pool", any artificial basin of water which is modified, improved, constructed, or installed for the purpose of public swimming, and includes: pools for community use, pools at apartments, condominiums, and other groups or associations having five or more living units, clubs, churches, camps, schools, institutions, Y.M.C.A. and Y.W.C.A. parks, recreational areas, motels, hotels, and other commercial establishments. It does not include pools at private residences intended only for the use of the owner or guests.

3. The offense of prohibiting the use of a life jacket is a class C misdemeanor.

(L. 1987 S.B. 100 §§ 2, 3, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 577.203 (Transferred 2014; now 577.015)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 577.217 (Transferred 2014; now 305.125)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 577.221 (Transferred 2014; now 305.126)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 577.300 Leaving a child unattended in a motor vehicle — first and second degree — penalties.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

577.300. Leaving a child unattended in a motor vehicle — first and second degree — penalties. — 1. As used in this section, the following terms mean:

(1) "Collision", the act of a motor vehicle coming into contact with an object or a person;

(2) "Injures", to cause physical harm to the body of a person;

(3) "Motor vehicle", any automobile, truck, truck-tractor, or any motor bus or motor-propelled vehicle not exclusively operated or driven on fixed rails or tracks;

(4) "Unattended", not accompanied by an individual fourteen years of age or older.

2. A person commits the offense of leaving a child unattended in a motor vehicle in the first degree if such person knowingly leaves a child less than eleven years of age unattended in a motor vehicle and such child fatally injures another person by causing a motor vehicle collision or by causing the motor vehicle to fatally injure a pedestrian.

3. Leaving a child unattended in a motor vehicle in the first degree is a class C felony.

4. A person commits the offense of leaving a child unattended in a motor vehicle in the second degree if such person knowingly leaves a child less than eleven years of age unattended in a motor vehicle and such child injures another person by causing a motor vehicle collision or by causing the motor vehicle to injure a pedestrian.

5. The offense of leaving a child unattended in a motor vehicle in the second degree is a class A misdemeanor.

(L. 2000 S.B. 757 & 602, A.L. 2014 S.B. 491)

Transferred 2014; formerly 568.052; Effective 1-01-17



Section 577.500 (Transferred 2014; now 302.400)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 577.505 (Transferred 2014; now 302.405)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 577.510 (Transferred 2014; now 302.410)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 577.515 (Transferred 2014; now 302.415)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 577.520 (Transferred 2014; now 302.420)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 577.525 (Transferred 2014; now 302.425)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 577.530 (Transferred 2014; now 302.426)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 577.599 Failure to comply with ignition interlock device requirements — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

577.599. Failure to comply with ignition interlock device requirements — penalty. — 1. A person commits the offense of failure to comply with ignition interlock device requirements if he or she knowingly operates a motor vehicle that is not equipped with a functioning certified ignition interlock device in violation of a court, or department of revenue, order to use such a device.

2. The offense of failure to comply with ignition interlock device requirements is a class A misdemeanor.

(L. 2014 S.B. 491)

Effective 1-01-17



Section 577.600 Renting, leasing, or lending a vehicle to a person required to comply with ignition interlock requirements — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

577.600. Renting, leasing, or lending a vehicle to a person required to comply with ignition interlock requirements — penalty. — 1. A person commits the offense of renting, leasing, or lending a vehicle to a person required to comply with ignition interlock requirements if he or she knowingly rents, leases, or lends a vehicle to a person required to use an ignition interlock device on all vehicles operated by the person unless the vehicle being rented, leased, or loaned is equipped with a functioning, certified ignition interlock device.

2. The offense of renting, leasing, or lending a vehicle to a person required to comply with ignition interlock requirements is a class A misdemeanor.

(L. 1995 S.B. 102 § 1, A.L. 2001 H.B. 302 & 38, A.L. 2008 S.B. 930 & 947, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 577.602 (Transferred 2014; now 302.442)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 577.604 (Transferred 2014; now 302.454)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 577.605 Failure to notify another of ignition interlock requirements — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

577.605. Failure to notify another of ignition interlock requirements — penalty. — 1. A person commits the offense of failure to notify another of ignition interlock requirements if he or she is required to use an ignition interlock device on all vehicles he or she operates and he or she knowingly fails to notify any other person who rents, leases or loans a vehicle to that person of such requirement.

2. The offense of failing to notify another of ignition interlock requirements is a class A misdemeanor.

(L. 2014 S.B. 491)

Effective 1-01-17



Section 577.606 (Transferred 2014; now 302.456)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 577.608 (Transferred 2014; now 302.458)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 577.610 (Transferred 2014; now 302.460)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 577.612 Tampering with or circumventing the operation of an interlock device — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

577.612. Tampering with or circumventing the operation of an interlock device — penalty. — 1. A person commits the offense of tampering with or circumventing the operation of an ignition interlock device if:

(1) His or her driving privilege is restricted by a prohibition on the operation of any vehicle unless that vehicle is equipped with a functioning, certified ignition interlock device, and he or she knowingly requests or solicits any other person to blow into an ignition interlock device or to start a vehicle equipped with the device for the purpose of providing the person so restricted with an operable vehicle; or

(2) He or she blows into an ignition interlock device or starts a vehicle equipped with the device for the purpose of providing an operable vehicle to a person whose driving privilege is restricted pursuant to the provisions of this chapter or chapter 302 by a prohibition on the operation of any vehicle unless that vehicle is equipped with a functioning, certified ignition interlock device; or

(3) He or she tampers with, or circumvents the operation of, an ignition interlock device.

2. The offense of tampering with or circumventing the operation of an ignition interlock device is a class A misdemeanor.

(L. 1995 S.B. 102 § 7, A.L. 2008 S.B. 930 & 947, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 577.614 (Transferred 2014; now 302.462)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 577.625 (Transferred 2014; now 579.150)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 577.628 (Transferred 2014; now 579.155)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 577.665 Minors, parental consent required, when — definitions — standard consent form — violations, penalty — contingent effective date.

Effective 28 Aug 2014

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

577.665. Minors, parental consent required, when — definitions — standard consent form — violations, penalty — contingent effective date. — 1. As used in this section, the following terms shall mean:

(1) "Tanning device", any equipment that emits electromagnetic radiation with wavelengths in the air between two hundred and four hundred nanometers used for tanning of the skin, including but not limited to a sunlamp, tanning booth or tanning bed;

(2) "Tanning facility", any location, place, area, structure, or business which provides persons access to any tanning device for a fee, membership dues, or any other form of compensation.

2. Prior to any person less than seventeen years of age using a tanning device in a tanning facility, a parent or guardian of such person shall annually appear in person at the tanning facility and sign a written statement acknowledging that the parent or guardian has read and understands the warnings given by the tanning facility and consents to the person's use of a tanning device at the tanning facility.

3. The department of health and senior services shall, by rule, develop a standard consent form to be used by all tanning facilities operating in this state. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2014, shall be invalid and void.

4. Any tanning facility that violates the provisions of this section shall be subject to a fine of one hundred dollars for a first violation, two hundred fifty dollars for a second violation, and five hundred dollars for each subsequent violation. Every use of a tanning device in a tanning facility in violation of this section is a separate offense.

*5. The duties and penalties provided under this section shall not take effect or be enforced until the rule containing the standard consent form has been adopted pursuant to subsection 3 of this section.

(L. 2014 H.B. 1411)

*Contingent effective date

*Revisor's Note: The rule containing the standard consent form, 19 CSR 20-12.010, became effective April 30, 2015.



Section 577.675 Transportation of an illegal alien — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

577.675. Transportation of an illegal alien — penalty. — 1. A person commits the offense of transportation of an illegal alien if he or she knowingly transports, moves, or attempts to transport or move any illegal alien who is not lawfully present in the United States, according to the terms of 8 U.S.C. Section 1101, et seq., for the purposes of trafficking in violation of sections 566.200 to 566.215, drug trafficking in violation of sections 579.065 and 579.068, prostitution in violation of chapter 567, or employment.

2. The offense of transportation of an illegal alien is a class D felony.

3. Nothing in this section shall be construed to deny any victim of an offense under sections 566.200 to 566.215 of rights afforded by the federal Trafficking Victims Protection Act of 2000, Public Law 106-386, as amended.

(L. 2008 H.B. 1549, et al. § 577.722, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 577.680 (Transferred 2014; now 544.472)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 577.685 Illegal reentry, offense of, penalty.

Effective 28 Aug 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

577.685. Illegal reentry, offense of, penalty. — 1. A person commits the offense of illegal reentry if he or she has been removed from the United States for any of the reasons listed under 8 U.S.C. Section 1326(b) and thereafter:

(1) Illegally enters this state and commits a misdemeanor offense of assault or domestic assault under chapter 565, any dangerous felony offense as the term “dangerous felony” is defined in* section 556.061, any felony offense under chapter 579, with the exception of any offense involving the possession of marijuana, any offense under section 570.030, or any offense under section 570.217; or

(2) Commits an offense in any other state that would be considered a misdemeanor offense of assault or domestic assault under chapter 565, any dangerous felony offense as the term “dangerous felony” is defined in section 556.061, any felony offense under chapter 579, with the exception of any offense involving the possession of marijuana, any offense under section 570.030, or any offense under section 570.217 under the laws of this state, and thereafter enters this state.

2. The offense of illegal reentry is a class C felony.

(L. 2017 S.B. 34)

*Word "in" does not appear in original rolls.



Section 577.700 Definitions.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

577.700. Definitions. — As used in sections 577.700 to 577.718 and section 307.176* unless the context clearly requires otherwise, the following terms shall mean:

(1) "Bus", any passenger bus or coach or other motor vehicle having a seating capacity of not less than fifteen passengers operated by a bus transportation company for the purpose of carrying passengers or cargo for hire, but not to include a bus or coach utilized exclusively to transport children to and from schools;

(2) "Bus transportation company" or "company", any person, groups of persons or corporation providing for-hire transport to passengers or cargo by bus upon the highways of this state, whether in interstate or intrastate travel, but not to include a company utilizing buses transporting children to and from school. This term shall also include bus transportation facilities owned or operated by local public bodies, municipalities, public corporations, boards and commissions except school districts established under the laws of this state;

(3) "Charter", a group of persons who, pursuant to a common purpose and under a single contract, and at a fixed charge for the vehicle in accordance with a bus transportation company's tariff, have acquired the exclusive use of a bus to travel together as a group to a specified destination;

(4) "Passenger", any person served by the transportation company and, in addition to the ordinary meaning of passenger, this term shall also include persons accompanying or meeting another who is transported by a company, any person shipping or receiving cargo;

(5) "Terminal", a bus station or depot or any facility operated or leased by or operated on behalf of a bus transportation company, including a reasonable area immediately adjacent to any designated stop along the route traveled by any coach operated by a bus transportation company, and parking lots or parking areas adjacent to a terminal.

(L. 1982 S.B. 519 § 1, A.L. 2014 S.B. 491)

Transferred 2014; formerly 578.300; Effective 1-01-17

*Section 307.176 was repealed by H.B. 1965, 2010.



Section 577.703 Bus hijacking, penalty — assault with intent to commit bus hijacking, penalty, with a deadly weapon, penalty — possession and concealment of deadly weapon by passenger, penalty, exception.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

577.703. Bus hijacking, penalty — assault with intent to commit bus hijacking, penalty, with a deadly weapon, penalty — possession and concealment of deadly weapon by passenger, penalty, exception. — 1. A person commits the offense of bus hijacking if he or she seizes or exercises control, by force or violence or threat of force or violence, of any bus. The offense of bus hijacking is a class B felony.

2. The offense of "assault with the intent to commit bus hijacking" is defined as an intimidation, threat, assault or battery toward any driver, attendant or guard of a bus so as to interfere with the performance of duties by such person. Assault to commit bus hijacking is a class D felony.

3. Any person, who, in the commission of such intimidation, threat, assault or battery with the intent to commit bus hijacking, employs a dangerous or deadly weapon or other means capable of inflicting serious bodily injury shall, upon conviction, be guilty of a class A felony.

4. Any passenger who boards a bus with a dangerous or deadly weapon or other means capable of inflicting serious bodily injury concealed upon his or her person or effects is guilty of the felony of "possession and concealment of a dangerous or deadly weapon" upon a bus. Possession and concealment of a dangerous and deadly weapon by a passenger upon a bus is a class D felony. The provisions of this subsection shall not apply to duly elected or appointed law enforcement officers or commercial security personnel who are in possession of weapons used within the course and scope of their employment; nor shall the provisions of this subsection apply to persons who are in possession of weapons or other means of inflicting serious bodily injury with the consent of the owner of such bus, his or her agent, or the lessee or bailee of such bus.

(L. 1982 S.B. 519 § 2, A.L. 2014 S.B. 491)

Transferred 2014; formerly 578.305; Effective 1-01-17



Section 577.706 Planting a bomb or explosive in or near a bus or terminal — penalties.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

577.706. Planting a bomb or explosive in or near a bus or terminal — penalties. — 1. A person commits the offense of planting a bomb or explosive in or near a bus or terminal if he or she bombs, plants, or places any bomb or other explosive matter or thing in, upon, or near any terminal or bus, wherein a person or persons are located or being transported, or where there is being stored, shipped or prepared for shipment, any goods, wares, merchandise or anything of value. The offense of planting a bomb or explosive in or near a bus or terminal is a class A felony.

2. Any person who threatens to commit the offense of planting a bomb or explosive in or near a bus or terminal shall be guilty of a class D felony.

3. Any person who discharges any firearm or hurls any missile at, into, or upon any bus, terminal, or other transportation facility shall be guilty of a class B felony.

(L. 1982 S.B. 519 § 3, A.L. 2014 S.B. 491)

Transferred 2014; formerly 578.310; Effective 1-01-17



Section 577.709 Vulgar or profane language — passenger under influence of alcohol or drugs, penalties, exceptions — driver may remove passenger from bus, when.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

577.709. Vulgar or profane language — passenger under influence of alcohol or drugs, penalties, exceptions — driver may remove passenger from bus, when. — 1. It is unlawful, while on a bus, in the terminal, or on property contiguous thereto for any person:

(1) To threaten a breach of the peace or use any obscene, profane, or vulgar language;

(2) To be under the influence of alcohol, unlawfully under the influence of a controlled substance, to ingest or have in his possession any controlled substance unless properly prescribed by a physician or medical facility, or to drink intoxicating liquor of any kind in or upon any passenger bus except a chartered bus;

(3) To fail to obey a reasonable request or order of a bus driver or any duly authorized company representative.

2. If any person shall violate any provision of this section, the driver of the bus, or person in charge thereof, may stop it at the place where the offense is committed, or at the next regular or convenient stopping place of the bus and require the person to leave the bus.

3. Violation of this section is a class C misdemeanor.

(L. 1982 S.B. 519 § 4, A.L. 2014 S.B. 491)

Transferred 2014; formerly 578.315; Effective 1-01-17



Section 577.712 Refusal of admission to terminal — requests for identification or to leave terminal authorized, failure to comply, penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

577.712. Refusal of admission to terminal — requests for identification or to leave terminal authorized, failure to comply, penalty. — 1. In order to provide for the safety, comfort, and well-being of passengers and others having a bona fide business interest in any terminal, a bus transportation company may refuse admission to terminals to any person not having bona fide business within the terminal. Any such refusal shall not be inconsistent or contrary to state or federal laws, regulations pursuant thereto, or to any ordinance of the political subdivision in which such terminal is located. A duly authorized company representative may ask any person in a terminal or on the premises of a terminal to identify himself or herself and state his or her business. Failure to comply with such request or failure to state an acceptable business purpose shall be grounds for the company representative to request that such person leave the terminal. Refusal to comply with such request shall constitute disorderly conduct. Disorderly conduct shall be a class C misdemeanor.

2. It is unlawful for any person to carry a deadly or dangerous weapon or any explosives or hazardous material into a terminal or aboard a bus. Possession of a deadly or dangerous weapon, explosive or hazardous material shall be a class D felony. Upon the discovery of any such item or material, the company may obtain possession and retain custody of such item or material until it is transferred to the custody of law enforcement officers.

(L. 1982 S.B. 519 § 5, A.L. 2014 S.B. 491)

Transferred 2014; formerly 578.320; Effective 1-01-17



Section 577.715 Detention in terminal by security guard authorized — no criminal or civil liability, exception.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

577.715. Detention in terminal by security guard authorized — no criminal or civil liability, exception. — A duly authorized security guard may detain within the terminal any person committing an act declared unlawful by any provision of sections 577.700 to 577.718 and section 307.176* until law enforcement authorities arrive. Such detention shall not constitute unlawful imprisonment and neither the company nor such company representative personally shall be civilly or criminally liable upon grounds of unlawful imprisonment or assault providing that only reasonable force is exercised against any person so detained.

(L. 1982 S.B. 519 § 6, A.L. 2014 S.B. 491)

Transferred 2014; formerly 578.325; Effective 1-01-17

*Section 307.176 was repealed by H.B. 1965, 2010.



Section 577.718 Removal of baggage or cargo without owner's permission — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

577.718. Removal of baggage or cargo without owner's permission — penalty. — A person commits the offense of removal of baggage or cargo without the owner's permission if he or she removes any baggage, cargo or other item transported upon a bus or stored in a terminal without the consent of the owner of such property or the company, or its duly authorized representative. The actual value of an item removed is not material to the offense. The offense of removal of baggage or cargo without the owner's permission is a class E felony.

(L. 1982 S.B. 519 § 7, A.L. 2014 S.B. 491)

Transferred 2014; formerly 578.330; Effective 1-01-17






Chapter 578 Miscellaneous Offenses

Chapter Cross References



Section 578.005 Definitions.

Effective 28 Aug 2012

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

578.005. Definitions. — As used in sections 578.005 to 578.023, the following terms shall mean:

(1) "Adequate care", normal and prudent attention to the needs of an animal, including wholesome food, clean water, shelter and health care as necessary to maintain good health in a specific species of animal;

(2) "Adequate control", to reasonably restrain or govern an animal so that the animal does not injure itself, any person, any other animal, or property;

(3) "Animal", every living vertebrate except a human being;

(4) "Animal shelter", a facility which is used to house or contain animals and which is owned, operated, or maintained by a duly incorporated humane society, animal welfare society, society for the prevention of cruelty to animals, or other not-for-profit organization devoted to the welfare, protection, and humane treatment of animals;

(5) "Farm animal", an animal raised on a farm or ranch and used or intended for use in farm or ranch production, or as food or fiber;

(6) "Farm animal professional", any individual employed at a location where farm animals are harbored;

(7) "Harbor", to feed or shelter an animal at the same location for three or more consecutive days;

(8) "Humane killing", the destruction of an animal accomplished by a method approved by the American Veterinary Medical Association's Panel on Euthanasia (JAVMA 173: 59-72, 1978); or more recent editions, but animals killed during the feeding of pet carnivores shall be considered humanely killed;

(9) "Owner", in addition to its ordinary meaning, any person who keeps or harbors an animal or professes to be owning, keeping, or harboring an animal;

(10) "Person", any individual, partnership, firm, joint stock company, corporation, association, trust, estate, or other legal entity;

(11) "Pests", birds, rabbits, or rodents which damage property or have an adverse effect on the public health, but shall not include any endangered species listed by the United States Department of the Interior nor any endangered species listed in the Wildlife Code of Missouri.

(L. 1983 S.B. 211 § 1, A.L. 2012 S.B. 631)



Section 578.007 Acts and facilities to which section 574.130 and sections 578.005 to 578.023 do not apply.

Effective 28 Aug 2016

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

578.007. Acts and facilities to which section 574.130 and sections 578.005 to 578.023 do not apply. — The provisions of section 574.130, sections 578.005 to 578.023 shall not apply to:

(1) Care or treatment performed by a licensed veterinarian within the provisions of chapter 340;

(2) Bona fide scientific experiments;

(3) Hunting, fishing, or trapping as allowed by chapter 252, including all practices and privileges as allowed under the Missouri Wildlife Code;

(4) Facilities and publicly funded zoological parks currently in compliance with the federal “Animal Welfare Act” as amended;

(5) Rodeo practices currently accepted by the Professional Rodeo Cowboy’s Association;

(6) The killing of an animal by the owner thereof, the agent of such owner, or by a veterinarian at the request of the owner thereof;

(7) The lawful, humane killing of an animal by an animal control officer, the operator of an animal shelter, a veterinarian, or law enforcement or health official;

(8) With respect to farm animals, normal or accepted practices of animal husbandry;

(9) The killing of an animal by any person at any time if such animal is outside of the owned or rented property of the owner or custodian of such animal and the animal is injuring any person or farm animal but shall not include police or guard dogs while working;

(10) The killing of house or garden pests; or

(11) Field trials, training and hunting practices as accepted by the Professional Houndsmen of Missouri.

(L. 1983 S.B. 211 § 2, A.L. 2016 H.B. 2332)



Section 578.008 (Transferred 2014; now 574.130)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 578.009 Animal neglect — penalties.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

578.009. Animal neglect — penalties. — 1. A person commits the offense of animal neglect if he or she:

(1) Has custody or ownership of an animal and fails to provide adequate care; or

(2) Knowingly abandons an animal in any place without making provisions for its adequate care.

2. The offense of animal neglect is a class C misdemeanor unless the person has previously been found guilty of an offense under this section, or an offense in another jurisdiction which would constitute an offense under this section, in which case it is a class B misdemeanor.

3. All fines and penalties for a first finding of guilt under this section may be waived by the court if the person found guilty of animal neglect shows that adequate, permanent remedies for the neglect have been made. Reasonable costs incurred for the care and maintenance of neglected animals may not be waived. This section shall not apply to the provisions of section 578.007 or chapter 272.

4. In addition to any other penalty imposed by this section, the court may order a person found guilty of animal neglect to pay all reasonable costs and expenses necessary for:

(1) The care and maintenance of neglected animals within the person's custody or ownership;

(2) The disposal of any dead or diseased animals within the person's custody or ownership;

(3) The reduction of resulting organic debris affecting the immediate area of the neglect; and

(4) The avoidance or minimization of any public health risks created by the neglect of the animals.

(L. 1983 S.B. 211 § 3, A.L. 1994 S.B. 545, A.L. 1998 S.B. 596, A.L. 2013 S.B. 9, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 578.011 Animal trespass, penalty.

Effective 11 Oct 2013, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

*578.011. Animal trespass, penalty. — 1. A person is guilty of animal trespass if a person having ownership or custody of an animal knowingly fails to provide adequate control for a period equal to or exceeding twelve hours.

2. Animal trespass is an infraction upon first conviction and for each offense punishable by a fine not to exceed two hundred dollars, and a class C misdemeanor punishable by imprisonment or a fine not to exceed five hundred dollars, or both, upon the second and all subsequent convictions. All fines for a first conviction of animal trespass may be waived by the court provided that the person found guilty of animal trespass shows that adequate, permanent remedies for trespass have been made. Reasonable costs incurred for the care and maintenance of trespassing animals may not be waived. This section shall not apply to the provisions of section 578.007 or sections 272.010 to 272.370.

(L. 2013 S.B. 9)

*Effective 10-11-13, see § 21.250. S.B. 9 was vetoed July 2, 2013. The veto was overridden on September 11, 2013.



Section 578.012 Animal abuse — penalties.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

578.012. Animal abuse — penalties. — 1. A person commits the offense of animal abuse if he or she:

(1) Intentionally or purposely kills an animal in any manner not allowed by or expressly exempted from the provisions of sections 578.005 to 578.023 and 273.030;

(2) Purposely or intentionally causes injury or suffering to an animal; or

(3) Having ownership or custody of an animal knowingly fails to provide adequate care which results in substantial harm to the animal.

2. Animal abuse is a class A misdemeanor, unless the defendant has previously been found guilty of animal abuse or the suffering involved in subdivision (2) of subsection 1 of this section is the result of torture or mutilation consciously inflicted while the animal was alive, in which case it is a class E felony.

(L. 1983 S.B. 211 § 4, A.L. 1994 S.B. 545, A.L. 1996 S.B. 491, A.L. 2001 S.B. 462, A.L. 2013 S.B. 9, A.L. 2014 S.B. 491)

Effective 1-01-17

(1989) “Willfully” is an essential element of the offense of animal abuse and distinguishes it from the offense of animal neglect. State v. Price, 772 S.W.2d 9. (Mo.App.E.D.)



Section 578.013 Recordings of farm animals alleged to be abused or neglected, submission to law enforcement required — violation, penalty.

Effective 28 Aug 2012

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

578.013. Recordings of farm animals alleged to be abused or neglected, submission to law enforcement required — violation, penalty. — 1. Whenever any farm animal professional videotapes or otherwise makes a digital recording of what he or she believes to depict a farm animal subjected to abuse or neglect under sections 578.009 or 578.012, such farm animal professional shall have a duty to submit such videotape or digital recording to a law enforcement agency within twenty-four hours of the recording.

2. No videotape or digital recording submitted under subsection 1 of this section shall be spliced, edited, or manipulated in any way prior to its submission.

3. An intentional violation of any provision of this section is a class A misdemeanor.

(L. 2012 S.B. 631)



Section 578.014 Responsibility of parent or guardian of minor owning.

Effective 28 Aug 1983

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

578.014. Responsibility of parent or guardian of minor owning. — The parent or guardian of a minor child is responsible for the adequate care of any animal owned by, in the control of, or harbored by that minor child.

(L. 1983 S.B. 211 § 5)



Section 578.016 Impoundment of animal found off property of owner or custodian, disposition, procedure — liability of owner or custodian for costs — lien — rights of owner or custodian.

Effective 28 Aug 1983

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

578.016. Impoundment of animal found off property of owner or custodian, disposition, procedure — liability of owner or custodian for costs — lien — rights of owner or custodian. — 1. Any duly authorized public health official, law enforcement official, or animal control officer may impound any animal found outside of the owned or rented property of the owner or custodian of such animal when such animal shows evidence of neglect or abuse. Any animal impounded pursuant to this section shall be:

(1) If the owner can be ascertained and the animal is not diseased or disabled beyond recovery for any useful purpose, held for recovery by the owner. The owner shall be notified within five business days of impoundment by phone or by mail of the animal's location and recovery procedures. The animal shall be held for ten business days. An animal unclaimed after ten business days may be put up for adoption or humanely killed;

(2) Placed in the care or custody of a veterinarian, the appropriate animal control authority or animal shelter. The animal shall not be disposed of, unless diseased or disabled beyond recovery for any useful purpose, until after expiration of a minimum of five business days, during which time the public shall have clear access to inspect or recover the animal through time periods ordinarily accepted as usual business hours. After five business days, the animal may be put up for adoption or humanely killed; or

(3) If diseased or disabled beyond recovery for any useful purpose as determined by a public health official, law enforcement official, veterinarian or animal control officer, humanely killed.

2. The owner or custodian of an animal impounded pursuant to this section shall be liable for reasonable costs for the care and maintenance of the animal. Any person incurring reasonable costs for the care and maintenance of such animal shall have a lien against such animal until the reasonable costs have been paid and may put up for adoption or humanely kill any animal if such costs are not paid within ten days after demand. Any moneys received for an animal adopted pursuant to this subsection in excess of costs shall be paid to the owner of such animal.

3. The owner or custodian of any animal killed pursuant to this section shall be entitled to recover the actual value of the animal up to but not to exceed six hundred dollars if the owner or custodian shows that such killing was unwarranted.

(L. 1983 S.B. 211 § 6)



Section 578.018 Warrant for entry on private property to inspect — impoundment of animals, disposition.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

578.018. Warrant for entry on private property to inspect — impoundment of animals, disposition. — 1. Any duly authorized public health official or law enforcement official may seek a warrant from the appropriate court to enable him or her to enter private property in order to inspect, care for, or impound neglected or abused animals. All requests for such warrants shall be accompanied by an affidavit stating the probable cause to believe a violation of sections 578.005 to 578.023 has occurred. A person acting under the authority of a warrant shall:

(1) Be given a disposition hearing before the court through which the warrant was issued, within thirty days of the filing of the request for the purpose of granting immediate disposition of the animals impounded;

(2) Place impounded animals in the care or custody of a veterinarian, the appropriate animal control authority, or an animal shelter. If no appropriate veterinarian, animal control authority, or animal shelter is available, the animal shall not be impounded unless it is diseased or disabled beyond recovery for any useful purpose;

(3) Humanely kill any animal impounded if it is determined by a licensed veterinarian that the animal is diseased or disabled beyond recovery for any useful purpose;

(4) Not be liable for any necessary damage to property while acting under such warrant.

2. The owner or custodian or any person claiming an interest in any animal that has been impounded because of neglect or abuse may prevent disposition of the animal by posting bond or security in an amount sufficient to provide for the animal's care and keeping for at least thirty days, inclusive of the date on which the animal was taken into custody. Notwithstanding the fact that bond may be posted pursuant to this subsection, the authority having custody of the animal may humanely dispose of the animal at the end of the time for which expenses are covered by the bond or security, unless there is a court order prohibiting such disposition. Such order shall provide for a bond or other security in the amount necessary to protect the authority having custody of the animal from any cost of the care, keeping or disposal of the animal. The authority taking custody of an animal shall give notice of the provisions of this section by posting a copy of this section at the place where the animal was taken into custody or by delivering it to a person residing on the property.

3. The owner or custodian of any animal humanely killed pursuant to this section shall not be entitled to recover any damages related to nor the actual value of the animal if the animal was found by a licensed veterinarian to be diseased or disabled, or if the owner or custodian failed to post bond or security for the care, keeping and disposition of the animal after being notified of impoundment.

(L. 1983 S.B. 211 § 7, A.L. 1993 S.B. 180, A.L. 2014 S.B. 491)

Effective 1-01-17

(2005) Section authorizing impoundment of abused or neglected animals is not unconstitutionally vague or a violation of equal protection. State ex rel. Zobel v. Burrell, 167 S.W.3d 688 (Mo.banc).



Section 578.021 Neglected or abused animal not to be returned to owner or custodian, when.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

578.021. Neglected or abused animal not to be returned to owner or custodian, when. — If a person is found guilty of the offense of animal neglect or animal abuse and the court having jurisdiction is satisfied that an animal owned or controlled by such person would in the future be subject to such neglect or abuse, such animal shall not be returned to or allowed to remain with such person, but its disposition shall be determined by the court.

(L. 1983 S.B. 211 § 8, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 578.022 Law enforcement dogs, exempt from certain laws, when.

Effective 28 Aug 2009

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

578.022. Law enforcement dogs, exempt from certain laws, when. — Any dog that is owned, or the service of which is employed, by a law enforcement agency and that bites another animal or human in the course of their official duties is exempt from the provisions of sections 273.033 and 273.036 and section 578.024.

(L. 2009 H.B. 62)



Section 578.023 Keeping a dangerous wild animal — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

578.023. Keeping a dangerous wild animal — penalty. — 1. A person commits the offense of keeping a dangerous wild animal if he or she keeps any lion, tiger, leopard, ocelot, jaguar, cheetah, margay, mountain lion, Canada lynx, bobcat, jaguarundi, hyena, wolf, bear, nonhuman primate, coyote, any deadly, dangerous, or poisonous reptile, or any deadly or dangerous reptile over eight feet long, in any place other than a properly maintained zoological park, circus, scientific, or educational institution, research laboratory, veterinary hospital, or animal refuge, unless he or she has registered such animals with the local law enforcement agency in the county in which the animal is kept.

2. The offense of keeping a dangerous wild animal is a class C misdemeanor.

(L. 1983 S.B. 211 § 9, A.L. 2001 S.B. 462, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 578.024 Keeping a dangerous dog — penalties.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

578.024. Keeping a dangerous dog — penalties. — 1. A person commits the offense of keeping a dangerous dog if he or she owns or possesses a dog that has previously bitten a person or a domestic animal without provocation and that dog bites any person on a subsequent occasion.

2. The offense of keeping a dangerous dog is a class B misdemeanor, unless such attack:

(1) Results in serious injury to any person, in which case, it is a class A misdemeanor; or

(2) Results in serious injury to any person and any previous attack also resulted in serious injury to any person, in which case, it is a class E felony; or

(3) Results in the death of any person, in which case, it is a class D felony.

3. In addition to the penalty included in subsection 2 of this section, if any dog that has previously bitten a person or a domestic animal without provocation bites any person on a subsequent occasion or if a dog that has not previously bitten a person attacks and causes serious injury to or the death of any human, the dog shall be seized immediately by an animal control authority or by the county sheriff. The dog shall be impounded and held for ten business days after the owner or possessor is given written notification and thereafter destroyed.

4. The owner or possessor of the dog that has been impounded may file a written appeal to the circuit court to contest the impoundment and destruction of such dog. The owner or possessor shall provide notice of the filing of the appeal to the animal control authority or county sheriff who seized the dog. If the owner or possessor files such an appeal and provides proper notice, the dog shall remain impounded and shall not be destroyed while such appeal is pending and until the court issues an order for the destruction of the dog. The court shall hold a disposition hearing within thirty days of the filing of the appeal to determine whether such dog shall be humanely destroyed. The court may order the owner or possessor of the dog to pay the costs associated with the animal's keeping and care during the pending appeal.

5. Notwithstanding any provision of sections 273.033 and 273.036, section 578.022 and this section to the contrary, if a dog attacks or bites a person who is engaged in or attempting to engage in a criminal activity at the time of the attack, the owner or possessor is not guilty of any crime specified under this section or section 273.036, and is not civilly liable under this section or section 273.036, nor shall such dog be destroyed as provided in subsection 3 of this section, nor shall such person engaged in or attempting to engage in a criminal activity at the time of the attack be entitled to the defenses set forth in section 273.033. For purposes of this section "criminal activity" shall not include the act of trespass upon private property under section 569.150 as long as the trespasser does not otherwise engage in, attempt to engage in, or have intent to engage in other criminal activity nor shall it include any trespass upon private property by a person under the age of twelve under section 569.140.

(L. 2009 H.B. 62, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 578.025 Dogfighting — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

578.025. Dogfighting — penalty. — 1. A person commits the offense of dogfighting if he or she:

(1) Owns, possesses, keeps, or trains any dog, with the intent that such dog shall be engaged in an exhibition of fighting with another dog;

(2) For amusement or gain, causes any dog to fight with another dog, or causes any dogs to injure each other; or

(3) Permits any act as described in subdivision (1) or (2) of this subsection to be done on any premises under his or her charge or control, or aids or abets any such act.

2. The offense of dogfighting is a class E felony.

(L. 1984 H.B. 1210 § 1, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 578.026 Spectating dog fighting — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

578.026. Spectating dog fighting — penalty. — 1. A person commits the offense of spectating dogfighting if he or she is knowingly present, as a spectator, at any place, building, or structure where preparations are being made for an exhibition of the fighting of dogs, with the intent to be present at such preparations, or is knowingly present at such exhibition or at any other fighting or injuring as described in subdivision (2) of subsection 1 of section 578.025, with the intent to be present at such exhibition, fighting, or injuring.

2. The offense of spectating dogfighting is a class A misdemeanor.

3. Nothing in this section shall be construed to prohibit:

(1) The use of dogs in the management of livestock by the owner of such livestock, his or her employees or agents, or other persons in lawful custody of such livestock;

(2) The use of dogs in hunting; or

(3) The training of dogs or the use of equipment in the training of dogs for any purpose not prohibited by law.

(L. 2014 S.B. 491)

Effective 1-01-17



Section 578.027 Causing a dog to pursue a live animal propelled by a device — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

578.027. Causing a dog to pursue a live animal propelled by a device — penalty. — 1. A person commits the offense of causing a dog to pursue a live animal propelled by a device if he or she ties or attaches or fastens any live animal to any machine or device propelled by any power for the purpose of causing such animal to be pursued by a dog or dogs.

2. The offense of causing a dog to pursue a live animal propelled by a device is a class A misdemeanor.

(L. 1984 H.B. 1210 § 3, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 578.028 Unlawful removal of an electronic dog collar or radio transmitting device — penalty — restitution.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

578.028. Unlawful removal of an electronic dog collar or radio transmitting device — penalty — restitution. — 1. A person commits the offense of unlawful removal of an electronic dog collar or radio transmitting device if he or she removes an electronic or radio transmitting collar from a dog without the permission of the owner of the dog with the intent to prevent or hinder the owner from locating the dog.

2. The offense of unlawful removal of an electronic dog collar or radio transmitting device is a class A misdemeanor. The court shall order any person found guilty under this section to pay as restitution the actual value of any dog lost or killed as a result of such removal. The court may also order restitution to the owner for any lost breeding revenues.

(L. 2009 H.B. 62, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 578.029 Knowingly releasing an animal — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

578.029. Knowingly releasing an animal — penalty. — 1. A person commits the offense of knowingly releasing an animal if he or she, acting without the consent of the owner or custodian of an animal, intentionally releases any animal that is lawfully confined for the purpose of companionship or protection of persons or property or for recreation, exhibition or educational purposes.

2. As used in this section "animal" means every living creature, domesticated or wild, but not including Homo sapiens.

3. The provisions of this section shall not apply to a public servant acting in the course of such servant's official duties.

4. The offense of intentionally releasing an animal is a class B misdemeanor, unless the defendant has previously been found guilty of a violation under this section, in which case it is a class E felony.

(L. 2001 S.B. 462, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 578.030 State highway patrol and other law enforcement officers, powers and duties to enforce animal protection.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

578.030. State highway patrol and other law enforcement officers, powers and duties to enforce animal protection. — 1. The provisions of section 43.200 notwithstanding, any member of the state highway patrol or other law enforcement officer may apply for and serve a search warrant, and shall have the power of search and seizure in order to enforce the provisions of sections 578.025 to 578.050.

2. Any member of the state highway patrol or other law enforcement officer making an arrest under section 578.025 shall lawfully take possession of all dogs or other animals and all paraphernalia, implements, or other property or things used or employed, or about to be employed, in the violation of any of the provisions of section 578.025. Such officer, after taking possession of such dogs, animals, paraphernalia, implements or other property or things, shall file with the court before whom the complaint is made against any person so arrested an affidavit stating therein the name of the person charged in such complaint, a description of the property so taken and the time and place of the taking thereof together with the name of the person from whom the same was taken and the name of the person who claims to own such property, if known, and that the affiant has reason to believe and does believe, stating the ground of such belief, that the property so taken was used or employed, or was about to be used or employed, in such violation of section 578.025. He or she shall thereupon deliver the property so taken to the court, which shall, by order in writing, place the same in the custody of an officer or other proper person named and designated in such order, to be kept by him or her until the conviction or final discharge of such person complained against, and shall send a copy of such order without delay to the prosecuting attorney of the county. The officer or person so named and designated in such order shall immediately thereupon assume the custody of such property and shall retain the same, subject to the order of the court before which such person so complained against may be required to appear for trial. Upon the conviction of the person so charged, all property so seized shall be adjudged by the court to be forfeited and shall thereupon be destroyed or otherwise disposed of as the court may order. In the event of the acquittal or final discharge without conviction of the person so charged, such court shall, on demand, direct the delivery of such property so held in custody to the owner thereof.

(L. 1984 H.B. 1210 §§ 2, 4, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 578.050 Bullbaiting and cockfighting — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

578.050. Bullbaiting and cockfighting — penalty. — 1. A person commits the offense of bullbaiting or cockfighting if he or she:

(1) Keeps, uses, or in any way is connected with or interested in the management of, or receives money for the admission of any person to, any place kept or used for the purpose of fighting or baiting any bull, bear, cock, or other creature, except dogs;

(2) Encourages, aids, assists, or is present at any place kept or used for such purpose; or

(3) Permits or suffers any place belonging to him or her, or under his or her control, to be so kept or used.

2. The offense of bullbaiting or cockfighting is a class A misdemeanor.

(RSMo 1939 § 4789, A.L. 1984 H.B. 1210, A.L. 2014 S.B. 491)

Prior revisions: 1929 § 4397; 1919 § 3653; 1909 § 4857

Effective 1-01-17

(1985) Held, section 578.050, RSMo, is unconstitutionally vague and contravenes the due process clause of Amendments V and XIV of the United States Constitution and Article I, Section 10 of the Missouri Constitution. State v. Young, 695 S.W.2d 882. (Mo. banc).



Section 578.075 (Transferred 2014; now 570.053)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 578.095 Desecration of flags — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

578.095. Desecration of flags — penalty. — 1. A person commits the offense of desecrating a flag if he or she purposefully and publicly mutilates, defaces, defiles, tramples upon or otherwise desecrates the national flag of the United States or the state flag of the state of Missouri.

2. The offense of desecrating a flag is a class A misdemeanor.

(L. 1980 H.B. 965 § 1, A.L. 2014 S.B. 491)

Effective 1-01-17

(2014) Section is overbroad and is facially unconstitutional under the First Amendment. Snider v. City of Cape Girardeau, 752 F.3d 1149 (8th Cir.)



Section 578.100 Selling goods on Sunday, penalty — certain counties may be exempted from prohibition — procedure — duty of revisor of statutes.

Effective 28 Aug 1993

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

578.100. Selling goods on Sunday, penalty — certain counties may be exempted from prohibition — procedure — duty of revisor of statutes. — 1. Whoever engages on Sunday in the business of selling or sells or offers for sale on such day, at retail, motor vehicles; clothing and wearing apparel; clothing accessories; furniture; housewares; home, business or office furnishings; household, business or office appliances; hardware; tools; paints; building and lumber supply materials; jewelry; silverware; watches; clocks; luggage; musical instruments and recordings or toys; excluding novelties and souvenirs; is guilty of a misdemeanor and shall upon conviction for the first offense be sentenced to pay a fine of not exceeding one hundred dollars, and for the second or any subsequent offense be sentenced to pay a fine of not exceeding two hundred dollars or undergo confinement not exceeding thirty days in the county jail in default thereof.

2. Each separate sale or offer to sell shall constitute a separate offense.

3. Information charging violations of this section shall be brought within five days after the commission of the alleged offense and not thereafter.

4. The operation of any place of business where any goods, wares or merchandise are sold or exposed for sale in violation of this section is hereby declared to be a public and common nuisance.

5. Any county of this state containing all or part of a city with a population of over four hundred thousand may exempt itself from the application of this section by submission of the proposition to the voters of the county at a general election or a special election called for that purpose, and the proposition receiving a majority of the votes cast therein. The proposal to exempt the county from the provisions of this section shall be submitted to the voters of the county upon a majority vote of the governing body of the county or when a petition requesting the submission of the proposal to the voters and signed by a number of qualified voters residing in the county equal to eight percent of the votes cast in the county in the next preceding gubernatorial election is filed with the governing body of the county. The ballot of submission shall contain, but not be limited to, the following language:

­

­

­­

­

6. In addition to any other method of exemption provided by law, the governing body of any county of this state may exempt itself from the application of this section by order or ordinance of the governing body of the county after public hearing upon the matter. Such public hearing shall be preceded by public notice which shall, at a minimum, be published at least three different times in the newspaper with the greatest circulation in the county. Upon such order or ordinance becoming effective, such county shall be exempt from the provisions of this section and no election or other method of exemption shall be required. The exemption of any county from the provisions of this section by order or ordinance shall not become effective in that county until the order or ordinance has been filed with the secretary of state and the revisor of statutes and has been certified as received by those officers. The revisor of statutes shall note which counties are exempt from the provisions of this section in the Missouri revised statutes.

(L. 1963 p. 685 § 1, A.L. 1977 H.B. 21, A.L. 1993 S.B. 157 & 29 merged with S.B. 180)

Revisor's note: At 8:45 a.m., November 10, 1977, results of elections held in Jackson, Clay and Platte counties were filed with the Revisor's office showing that the electors of each of the counties of Jackson, Clay and Platte have voted to exempt each of these counties from the provisions of this section.

(1964) Sunday sales law upheld against charge that it was unconstitutional as being a special law, containing unreasonable, arbitrary and discriminatory classifications in violation of plaintiffs' right to equal rights and opportunities under the law; and depriving plaintiffs of liberty and property without due process of law. GEM Stores, Inc. v. O'Brien (Mo.), 374 S.W.2d 109.

(1964) Constitutionality of Sunday sales act upheld against the charge that it is so vague and indefinite that citizens cannot ascertain or be informed of its meaning contrary to the due process provision of Art. I, § 10 of the constitution, and in violation of the right of a person accused in a criminal proceeding to demand the nature and cause of the accusation against him as provided by Art. I, § 18(a) of the constitution. State ex rel. Eagleton v. McQueen (Mo.), 378 S.W.2d 449.

(1973) Held, retail furniture store which was open to public on Sunday but which did not sell or offer to sell or reserve merchandise for later sale was not in violation of statute prohibiting the sale of restricted items on Sunday. State ex rel. McNary v. Levitz Furniture Co. of Missouri, Inc., (A.), 502 S.W.2d 370.



Section 578.105 Additional counties may be exempted from provisions of section 578.100, procedure.

Effective 28 Aug 1978

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

578.105. Additional counties may be exempted from provisions of section 578.100, procedure. — If any county of the first class having a charter form of government containing the major portion of a city of over four hundred fifty thousand inhabitants exempts itself from the application of section 578.100 by a vote of the voters of the county pursuant to provisions of law permitting such vote, then a county in the following classification may also exempt itself from the application of section 578.100: Any county of the second class as of 1977 that is adjacent to any county containing a portion of a city with a population of more than four hundred thousand inhabitants in the 1970 census. The county may exempt itself from the provisions of section 578.100 by submission of the proposition to the voters of the county at a general election or a primary election, and the proposition receiving a majority of the votes cast therein. The proposal to exempt the county from the provisions of section 578.100 shall be submitted to the voters of the county upon a majority vote of the governing body of the county or when a petition requesting the submission of the proposal to the voters and signed by a number of qualified voters residing in the county equal to eight percent of the votes cast in the county in the next preceding gubernatorial election is filed with the governing body of the county. The ballot of submission shall contain, but not be limited to, the following language:

­

­

­­

­

(L. 1978 H.B. 1043 § 1)

Revisor's note: On November 9, 1978, the results of the election held in Buchanan County on November 7, 1978, were filed with the Revisor's office showing that the electors of Buchanan County had voted to exempt that county from the provisions of this section.

On April 6, 1979, the results of the election held in Cass County on November 7, 1978, were filed with the Revisor's office showing that the electors of Cass County had voted to exempt that county from the provisions of this section.



Section 578.106 City of St. Louis, certain areas, may be exempt from Sunday sales law, procedure — exception — limitation.

Effective 28 Aug 1983

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

578.106. City of St. Louis, certain areas, may be exempt from Sunday sales law, procedure — exception — limitation. — 1. The governing body of any city not within a county may, by ordinance, exempt areas of the city located within two thousand five hundred yards of a convention center owned by the city or within two thousand five hundred yards of a municipal auditorium owned by the city, or either of such areas, or parts of either or both of such areas, from the application of section 578.100. The ordinance of exemption shall specifically define the area or areas to be exempted and upon passage of such ordinance and filing with the secretary of state and the revisor of statutes, the provisions of section 578.100 shall no longer apply within the designated area or areas of the city but shall continue to apply and be enforced in all parts of the city not included within the designated area or areas. However, the sale of automobiles shall not be permitted within the exempted area or areas. The governing body of any city adopting an ordinance pursuant to this section shall file a copy of such ordinance with the secretary of state and with the revisor of statutes and such officer shall certify the receipt of the ordinance. The revisor of statutes shall note in the Missouri revised statutes that an area or areas of the named city are exempt from the provisions of section 578.100.

2. Following the effective date of any exemption adopted pursuant to subsection 1 of this section, no person who leases any structure, or portion thereof, within the area to which such exemption applies to any person engaged in selling merchandise at retail, may include in the lease, contract, or other document governing such lease any provision which would, directly or indirectly, require the lessee to open his business to the general public on Sundays.

3. Following the effective date of any exemption adopted pursuant to subsection 1 of this section, no lease, contract, or other document governing the lease of any structure, or portion thereof, to any person engaged in selling merchandise at retail, which was in effect prior to the date of such exemption shall be interpreted to require the lessee to open his business to the general public on Sundays if the lessee was not required to open his business to the general public at the time he signed such lease, contract, or other document.

4. If any portion of this section is found by a court of competent jurisdiction to be unconstitutional, all remaining portions of this section shall remain valid unless the court finds that the valid provisions of this section are so essentially and inseparably connected with the invalid provision that they cannot stand alone.

(L. 1983 S.B. 391)

Revisor's notes: On October 6, 1983, the ordinance passed by the Board of Aldermen of the City of St. Louis on October 5, 1983, was filed with the Revisor's office. The ordinance defined the area of that city to be exempted from the provisions of section 578.100.

(1980) Portions of statute providing procedure for exemption from “Sunday Sales Law” which treated first class counties by “area” were unconstitutional in that they treated first class counties in an “area” differently from a first class county not in an “area” and not covered by special legislation applicable to other first class counties. Gramex Corp. v. Von Romer (Mo.), 603 S.W.2d 521.

(1980) After eliminating unconstitutional “area” method of exemption remainder of statute was severable and valid. Gramex Corp. v. Von Romer (Mo.), 603 S.W.2d 521.



Section 578.110 Counties may be exempted from provisions of section 578.100, procedure.

Effective 28 Aug 1979

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

578.110. Counties may be exempted from provisions of section 578.100, procedure. — 1. As used in this section, the term "area" includes all cities not with in a county, all first class counties having a charter form of government and adjoining such cities not within a county and all first class counties which adjoin such first class counties having a charter form of government and adjoining cities not within a county; and the term "county" means any county of this state not within an area.

2. In addition to the counties which may exempt themselves from the application of section 578.100, under the provisions of section 578.100 or section 578.105, any other county or area may also exempt itself from the application of section 578.100 by a vote of the qualified voters of the county or area; provided that, before any area may so exempt itself from the provisions of section 578.100, the qualified voters of each city not within a county and each county within such area shall vote on the proposal for exemption from the provisions of section 578.100 at the same election and a majority of the total votes cast in such area shall be in favor of the proposal before either such city or any of such counties may be exempted from the provisions of section 578.100.

3. In order to exempt itself from the provisions of section 578.100, the county or area shall submit the proposition to the voters of the county or area at any election, and the proposition shall receive a majority of the votes cast. The proposition to exempt the county from the provisions of section 578.100 shall be submitted to the voters of the county upon a majority vote of the governing body of the county or when a petition requesting the submission of the proposition to the voters and signed by a number of registered voters residing in the county equal to eight percent of the votes cast in the county in the next preceding gubernatorial election is filed with the governing body of the county. When a petition signed by a number of registered voters residing in the area equal to eight percent of the votes cast in the area in the next preceding gubernatorial election requesting the submission of a proposition to exempt the area from the provisions of section 578.100 is filed with each of the governing bodies of the area, the proposition shall be submitted to the voters of the area. The ballot of submission shall contain, but need not be limited to, the following language:

­

­

­­

­

(L. 1979 H.B. 56 § 1)

Revisor's note: Electors in the following counties have voted to exempt those counties from the provisions of section 578.100 (Sunday Sales Law) and have filed the results on the date indicated:

­

­



Section 578.115 No penalty, when.

Effective 28 Aug 1979

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

578.115. No penalty, when. — No person may be denied employment or advancement in employment because of his or her refusal to work on his or her normal day of worship.

(L. 1979 H.B. 56 § 2)



Section 578.120 Sale of motor vehicles on Sunday prohibited, exceptions — encouragement by certain associations to remain closed on Sundays not a violation of antitrust laws — violations, penalty.

Effective 28 Aug 2014

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

578.120. Sale of motor vehicles on Sunday prohibited, exceptions — encouragement by certain associations to remain closed on Sundays not a violation of antitrust laws — violations, penalty. — 1. Notwithstanding any provision in this chapter to the contrary, no dealer, distributor or manufacturer licensed under section 301.559 may keep open, operate, or assist in keeping open or operating any established place of business for the purpose of buying, selling, bartering or exchanging, or offering for sale, barter or exchange, any motor vehicle, whether new or used, on Sunday. However, this section does not apply to the sale of manufactured housing; the sale of recreational motor vehicles; the sale of motorcycles as that term is defined in section 301.010; the sale of motortricycles, motorized bicycles, all-terrain vehicles, recreational off-highway vehicles, utility vehicles, personal watercraft, or other motorized vehicles customarily sold by powersports dealers licensed pursuant to sections 301.550 to 301.560; washing, towing, wrecking or repairing operations; the sale of petroleum products, tires, and repair parts and accessories; or new vehicle shows or displays participated in by five or more franchised dealers or in towns or cities with five or fewer dealers, a majority.

2. No association consisting of motor vehicle dealers, distributors or manufacturers licensed under section 301.559 shall be in violation of antitrust or restraint of trade statutes under chapter 416 or regulation promulgated thereunder solely because it encourages its members not to open or operate on Sunday a place of business for the purpose of buying, selling, bartering or exchanging any motor vehicle.

3. Any person who violates the provisions of this section shall be guilty of a class C misdemeanor.

(L. 1985 H.B. 154 §§ 1, 2, A.L. 1986 H.B. 1153, A.L. 1988 H.B. 1512, A.L. 2014 H.B. 1735 & 1618)



Section 578.150 (Transferred 2014; now 570.057)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 578.151 Interference with lawful hunting, fishing or trapping in the first degree — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

578.151. Interference with lawful hunting, fishing or trapping in the first degree — penalty. — 1. It is the intent of the general assembly of the state of Missouri to recognize that all persons shall have the right to hunt, fish and trap in this state in accordance with law and the rules and regulations made by the commission as established in Article IV of the Constitution of Missouri.

2. A person commits the offense of interference with hunting, fishing, or trapping in the first degree if he or she intentionally interferes with the lawful taking of wildlife by another.

3. It shall be considered a violation of this section to intentionally harass, drive, or disturb any game animal or fish for the purpose of disrupting lawful hunting, fishing or trapping.

4. The offense of interference with lawful hunting, fishing or trapping in the first degree is a class A misdemeanor.

(L. 1988 S.B. 434 & 435 § 1, A.L. 1997 H.B. 304, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 578.152 Interference with lawful hunting, fishing or trapping in the second degree — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

578.152. Interference with lawful hunting, fishing or trapping in the second degree — penalty. — 1. A person commits the offense of interference with hunting, fishing, or trapping in the second degree if he or she enters or remains in a hunting, fishing or trapping area where lawful hunting, fishing or trapping may occur with the intent to interfere with the lawful taking of wildlife.

2. The offense of interference with lawful hunting, fishing, or trapping in the second degree is a class B misdemeanor.

(L. 1988 S.B. 434 & 435 § 2, A.L. 1997 H.B. 304, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 578.153 Peace officer's and conservation agent's powers to enforce — failure to obey peace officer or conservation agent, penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

578.153. Peace officer's and conservation agent's powers to enforce — failure to obey peace officer or conservation agent, penalty. — 1. A peace officer as defined by chapter 590 who reasonably believes that a person has violated section 578.151 or 578.152 may order the person to desist. The offense of failure to obey the order of a peace officer to desist from conduct in violation of sections 578.151 and 578.152 is a class A misdemeanor.

2. Any law enforcement officer shall and any agent of the conservation commission may enforce the provisions of sections 578.151, 578.152 and this section and arrest violators of such sections.

3. The conduct declared unlawful by sections 578.151 and 578.152 shall not include any lawful activity by the landowner or persons in lawful possession of the land.

(L. 1988 S.B. 434 & 435 § 3, A.L. 1997 H.B. 304, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 578.154 (Transferred 2014; now 579.095)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 578.170 Definitions.

Effective 03 Dec 1998, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

578.170. Definitions. — Definitions. As used in sections 578.170 to 578.188, the following terms mean:

(1) "Animal," every living vertebrate except a human being;

(2) "Baiting," to attack, provoke, or harass an animal with one or more animals for the purpose of training an animal for, or to cause an animal to engage in, fights with other animals for the purpose of amusement, entertainment, wagering or gain;

(3) "Bear wrestling," a contest of fighting or physical altercation between one or more persons and a bear for the purpose of amusement, entertainment, wagering or gain;

(4) "Person," any individual, partnership, firm, joint stock company, corporation, association, other business unit, society, trust, estate or other legal entity, or any public or private institution.

(Adopted by Initiative, Proposition A, § A, November 3, 1998)

(2000) Proposition A did not violate constitutional requirements of single subject and clear title. United Gamefowl Breeders Ass'n. of Missouri v. Nixon, 19 S.W.3d 137 (Mo.banc).



Section 578.173 Baiting or fighting animals — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

578.173. Baiting or fighting animals — penalty. — 1. A person commits the offense of baiting or fighting animals if he or she:

(1) Baits or fights animals;

(2) Permits baiting or animal fighting to be done on any premises under his or her charge or control;

(3) Promotes, conducts, or stages a baiting or fight between two or more animals;

(4) Advertises a baiting or fight between two or more animals;

(5) Collects any admission fee for a baiting or fight between two or more animals;

(6) Knowingly attends the baiting or fighting of animals;

(7) Knowingly sells, offers for sale, ships, or transports any animal which has been bred or trained to bait or fight another animal;

(8) Owns or possesses any of the cockfighting implements, commonly known as gaffs and slashers, or any other sharp implement designed to be attached to the leg of a gamecock; or

(9) Manufactures, sells, barters, or exchanges any of the cockfighting implements, commonly known as gaffs and slashers, or any other sharp implement designed to be attached to the leg of a gamecock.

2. The offense of baiting or fighting animals is a class E felony.

(Adopted by Initiative, Proposition A, § B, November 3, 1998, A.L. 2014 S.B. 491)

Effective 1-01-17

(2000) Proposition A did not violate constitutional requirements of single subject and clear title. United Gamefowl Breeders Ass'n. of Missouri v. Nixon, 19 S.W.3d 137 (Mo.banc).



Section 578.176 Bear wrestling — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

578.176. Bear wrestling — penalty. — 1. A person commits the offense of bear wrestling if he or she:

(1) Wrestles a bear;

(2) Permits bear wrestling to be done on any premises under his or her charge or control;

(3) Promotes, conducts, or stages bear wrestling;

(4) Advertises bear wrestling;

(5) Collects any admission fee for bear wrestling;

(6) Purchases, sells, or possesses a bear which he or she knows will be used for bear wrestling;

(7) Trains a bear for bear wrestling;

(8) Subjects a bear to surgical alteration for bear wrestling.

2. The offense of bear wrestling is a class A misdemeanor.

(Adopted by Initiative, Proposition A, § C, November 3, 1998, A.L. 2014 S.B. 491)

Effective 1-01-17

(2000) Proposition A did not violate constitutional requirements of single subject and clear title. United Gamefowl Breeders Ass'n. of Missouri v. Nixon, 19 S.W.3d 137 (Mo.banc).



Section 578.179 Seizure and disposition of animals.

Effective 03 Dec 1998, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

578.179. Seizure and disposition of animals. — Procedure. — Whenever an indictment is returned or a complaint is filed alleging a violation of section 578.173 or 578.176 and, in the case of a complaint, a magistrate finds probable cause that a violation has occurred, the court shall order the animals seized and shall provide for appropriate and humane care or disposition of the animals pursuant to section 578.018. This provision shall not be construed as a limitation on the power to seize animals as evidence at the time of arrest.

(Adopted by Initiative, Proposition A, § D, November 3, 1998)



Section 578.182 Exemptions.

Effective 29 Jun 1999, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

578.182. Exemptions. — Exemptions. — 1. The provisions of sections 578.173 and 578.176 shall not apply to:

(1) Any person simulating a fight for the purpose of using the simulated fight as part of a motion picture production or a motion picture production for television, provided sections 578.009 and 578.012 are not violated;

(2) Any person selling, offering for sale, shipping, transporting or using any animal, for the sole purpose of tracking, pursuing or taking wildlife, or to participate in any hunting, fishing or any other activity regulated by the Missouri wildlife code;

(3) Any person using animals to herd, work or identify livestock for agricultural purposes according to recognized animal husbandry.

2. Nothing in the provisions of sections 578.170, 578.173, and 578.176 shall be construed to:

(1) Prohibit breeding, rearing or slaughtering poultry pursuant to the provisions of chapters 196, 262, 265, 276 and 277;

(2) Prohibit breeding or rearing game fowl when the game fowl are not intended for use in violation of the provisions of sections 578.170, 578.173 or 578.176;

(3) Prohibit professional or amateur rodeo practices, and skill events when the practices and skill events are not intended for use in violation of the provisions of sections 578.170, 578.173 and 578.176.

(Adopted by Initiative, Proposition A, § E, November 3, 1998, A.L. 1999 H.B. 79)

Effective 6-29-99



Section 578.185 Injunction.

Effective 03 Dec 1998, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

578.185. Injunction. — Injunction. — A court of competent jurisdiction may enjoin a person from a continuing violation of section 578.173 or 578.176.

(Adopted by Initiative, Proposition A, § F, November 3, 1998)



Section 578.188 Severability.

Effective 03 Dec 1998, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

578.188. Severability. — Severability. — The provisions of sections 578.170, 578.173, 578.176, 578.179, 578.182, and 578.185 are hereby declared to be severable. If any of these provisions, or the application of any of these provisions to any person or circumstance, is declared invalid for any reason, such declaration shall not affect the validity of the remaining portions of these sections.

(Adopted by Initiative, Proposition A, § G, November 3, 1998)



Section 578.210 (Transferred 2014; now 569.135)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 578.215 (Transferred 2014; now 569.137)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 578.250 (Transferred 2014; now 579.097)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 578.255 (Transferred 2014; now 579.099)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 578.260 (Transferred 2014; now 579.101)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 578.265 (Transferred 2014; now 579.103)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 578.300 (Transferred 2014; now 577.700)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 578.305 (Transferred 2014; now 577.703)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 578.310 (Transferred 2014; now 577.706)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 578.315 (Transferred 2014; now 577.709)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 578.320 (Transferred 2014; now 577.712)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 578.325 (Transferred 2014; now 577.715)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 578.330 (Transferred 2014; now 577.718)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 578.350 Medical deception — penalty — immunity, when.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

578.350. Medical deception — penalty — immunity, when. — 1. A person licensed under chapter 334 or 335 who treats a person for a wound inflicted by gunshot commits the infraction of medical deception if he or she knowingly fails to immediately report to a local law enforcement official the name and address of the person, if known, and if unknown, a description of the person, together with an explanation of the nature of the wound and the circumstances under which the treatment was rendered.

2. A person licensed under chapter 334 or 335 who, in good faith, makes a report under this section shall have immunity from civil liability that otherwise might result from such report and shall have the same immunity with respect to any good faith participation in any judicial proceeding in which the reported gunshot wound is an issue. Notwithstanding the provisions of subdivision (5) of section 491.060, the existence of a physician-patient relationship shall not prevent a physician from submitting the report required in this section, or testifying regarding information acquired from a patient treated for a gunshot wound if such testimony is otherwise admissible.

(L. 1985 S.B. 54 § 1, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 578.365 Hazing — consent not a defense — penalties.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

578.365. Hazing — consent not a defense — penalties. — 1. A person commits the offense of hazing if he or she knowingly participates in or causes a willful act, occurring on or off the campus of a public or private college or university, directed against a student or a prospective member of an organization operating under the sanction of a public or private college or university, that recklessly endangers the mental or physical health or safety of a student or prospective member for the purpose of initiation or admission into or continued membership in any such organization to the extent that such person is knowingly placed at probable risk of the loss of life or probable bodily or psychological harm. Acts of hazing include:

(1) Any activity which recklessly endangers the physical health or safety of the student or prospective member, including but not limited to physical brutality, whipping, beating, branding, exposure to the elements, forced consumption of any food, liquor, drug or other substance, or forced smoking or chewing of tobacco products;

(2) Any activity which recklessly endangers the mental health of the student or prospective member, including but not limited to sleep deprivation, physical confinement, or other extreme stress-inducing activity; or

(3) Any activity that requires the student or prospective member to perform a duty or task which involves a violation of the criminal laws of this state or any political subdivision in this state.

2. Public or private colleges or universities in this state shall adopt a written policy prohibiting hazing by any organization operating under the sanction of the institution.

3. Nothing in this section shall be interpreted as creating a new private cause of action against any educational institution.

4. Consent is not a defense to hazing. Section 565.010 does not apply to hazing cases or to homicide cases arising out of hazing activity.

5. The offense of hazing is a class A misdemeanor, unless the act creates a substantial risk to the life of the student or prospective member, in which case it is a class D felony.

(L. 1987 H.B. 126 § 3, A.L. 1995 H.B. 160, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 578.377 (Transferred 2014; now 570.400)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 578.379 (Transferred 2014; now 570.402)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 578.381 (Transferred 2014; now 570.404)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 578.383 (Transferred 2014; now 570.406)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 578.385 (Transferred 2014; now 570.408)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 578.387 (Transferred 2014; now 570.410)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 578.390 (Transferred 2014; now 660.360)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 578.398 Sports bribery, first degree, penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

578.398. Sports bribery, first degree, penalty. — 1. A person commits the offense of sports bribery in the first degree if he or she gives, promises or offers any benefit to any participant or prospective participant in any sport or game with the purpose to influence him or her to lose or try to lose or cause to be lost or to limit the margin of victory in any sport or game in which the participant is taking part, or expects to take part, or has any duty or connection therewith.

2. The offense of sports bribery in the first degree is a class D felony.

(L. 2014 S.B. 491)

Effective 1-01-17



Section 578.399 Sports bribery, second degree, penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

578.399. Sports bribery, second degree, penalty. — 1. A person commits the offense of sports bribery in the second degree if he or she, being a participant or prospective participant in any sport or game, accepts, attempts to obtain, or solicits any benefit in exchange for losing or trying to lose or causing to be lost or limiting the margin of victory in any sport or game in which the participant is taking part, or expects to take part, or has any duty or connection therewith.

2. The offense of sports bribery in the second degree is a class A misdemeanor.

(L. 2014 S.B. 491)

Effective 1-01-17



Section 578.405 Prohibited acts against animal research and production facilities — definitions — penalties.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

578.405. Prohibited acts against animal research and production facilities — definitions — penalties. — 1. This section shall be known and may be cited as "The Animal Research and Production Facilities Protection Act".

2. As used in this section, the following terms mean:

(1) "Animal", every living creature, domestic or wild, but not including Homo sapiens;

(2) "Animal facility", any facility engaging in legal scientific research or agricultural production or involving the use of animals, including any organization with a primary purpose of representing livestock production or processing, any organization with a primary purpose of promoting or marketing livestock or livestock products, any person licensed to practice veterinary medicine, any organization involved in the production of pet food or pet food research, and any organization with a primary purpose of representing any such person, organization, or institution. The term shall include the owner, operator, and employees of any animal facility and the offices and vehicles of any such persons while engaged in duties related to the animal facility, and any premises where animals are located.

*3. A person commits the offense of prohibited acts against animal research and production facilities if he or she:

(1) Releases, steals, or otherwise intentionally causes the death, injury, or loss of any animal at or from an animal facility and not authorized by that facility;

(2) Damages, vandalizes, or steals any property in or on an animal facility;

(3) Obtains access to an animal facility by false pretenses for the purpose of performing acts not authorized by the facility;

(4) Enters or otherwise interferes with an animal facility with the intent to destroy, alter, duplicate or obtain unauthorized possession of records, data, material, equipment, or animals;

(5) Knowingly obtains, by theft or deception, control over records, data, material, equipment, or animals of any animal facility for the purpose of depriving the rightful owner or animal facility of the records, material, data, equipment, or animals, or for the purpose of concealing, abandoning, or destroying such records, material, data, equipment, or animals; or

(6) Enters or remains on an animal facility with the intent to commit an act prohibited by this section.

4. The offense of prohibited acts against animal research and production facilities is a class A misdemeanor unless:

(1) The loss or damage to the animal facility is seven hundred fifty dollars or more, in which case it is a class E felony;

(2) The loss or damage to the animal facility is one thousand dollars or more, in which case it is a class D felony;

(3) The loss or damage to the animal facility is twenty-five thousand dollars or more, in which case it is a class C felony; or

(4) The loss or damage to the animal facility is seventy-five thousand dollars or more, in which case it is a class B felony.

5. Any person who intentionally agrees with another person to violate this section and commits an act in furtherance of such violation shall be guilty of the same class of violation as provided in subsection 4 of this section.

6. In the determination of the value of the loss, theft, or damage to an animal facility, the court shall conduct a hearing to determine the reasonable cost of replacement of materials, data, equipment, animals, and records that were damaged, destroyed, lost, or cannot be returned, as well as the reasonable cost of lost production funds and repeating experimentation that may have been disrupted or invalidated as a result of the violation of this section.

7. Any person found guilty of a violation of this section shall be ordered by the court to make restitution, jointly and severally, to the owner, operator, or both, of the animal facility, in the full amount of the reasonable cost as determined under subsection 6 of this section.

8. Any person who has been damaged by a violation of this section may recover all actual and consequential damages, punitive damages, and court costs, including reasonable attorneys' fees, from the person causing such damage.

9. Nothing in this section shall preclude any animal facility injured in its business or property by a violation of this section from seeking appropriate relief under any other provision of law or remedy including the issuance of an injunction against any person who violates this section. The owner or operator of the animal facility may petition the court to permanently enjoin such persons from violating this section and the court shall provide such relief.

10. The director of the department of agriculture may promulgate rules and regulations necessary for the enforcement of this section. The director shall have the authority to investigate any alleged violation of this section, along with any other law enforcement agency, and may take any action within the director's authority necessary for the enforcement of this section. The attorney general, the highway patrol, and other law enforcement officials shall provide assistance required in the conduct of an investigation. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after January 1, 2017, shall be invalid and void.

(L. 1992 S.B. 498 §§ 1, 2, A.L. 2014 S.B. 491)

*Transferred 2014; formerly 578.407, now 578.405 subsec. 3; Effective 1-01-17



Section 578.407 (Transferred 2014, now 578.405, subsec. 3, Effective 1-01-17)

Effective 28 Aug 2014

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS



Section 578.416 (Transferred 2014; now 569.132)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 578.421 Definitions.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

578.421. Definitions. — As used in sections 578.421 to 578.437, the following terms mean:

(1) "Criminal street gang", any ongoing organization, association, or group of three or more persons, whether formal or informal, having as one of its primary activities the commission of one or more of the criminal acts enumerated in subdivision (2) of this section, which has a common name or common identifying sign or symbol, whose members individually or collectively engage in or have engaged in a pattern of criminal gang activity;

(2) "Pattern of criminal street gang activity", the commission, attempted commission, or solicitation of two or more of the following offenses, provided at least one of those offenses occurred after August 28, 1993, and the last of those offenses occurred within three years after a prior offense, and the offenses are committed on separate occasions, or by two or more persons:

(a) Assault with a deadly weapon or by means of force likely to cause serious physical injury, as provided in sections 565.050 and 565.052;

(b) Robbery, arson and those offenses under chapter 569 which are related to robbery and arson;

(c) Murder or manslaughter, as provided in sections 565.020 to 565.024;

(d) Any violation of the provisions of chapter 579 which involves the distribution, delivery or manufacture of a substance prohibited by chapter 579;

(e) Unlawful use of a weapon which is a felony pursuant to section 571.030; or

(f) Tampering with witnesses and victims, as provided in section 575.270.

(L. 1993 H.B. 562 § 1, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 578.423 Participating knowingly in criminal street gang activities, penalty — persons between ages of fourteen and seventeen participating to be transferred to courts of general jurisdiction.

Effective 28 Aug 1993

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

578.423. Participating knowingly in criminal street gang activities, penalty — persons between ages of fourteen and seventeen participating to be transferred to courts of general jurisdiction. — Any person who actively participates in any criminal street gang with knowledge that its members engage in or have engaged in a pattern of criminal street gang activity, and who willfully promotes, furthers, or assists in any felonious criminal conduct by gang members shall be punished by imprisonment in the county jail for a period not to exceed one year, or by imprisonment in a state correctional facility for one, two, or three years. For any person between the ages of fourteen and seventeen who is alleged to have violated the provisions of sections 578.421 to 578.437 the prosecuting attorney or circuit attorney may move for dismissal of a petition and transfer to a court of general jurisdiction.

(L. 1993 H.B. 562 § 2 subsec. 1)



Section 578.425 Felony or misdemeanors committed to promote or assist criminal conduct by gang members, punishment in addition to regular sentences.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

578.425. Felony or misdemeanors committed to promote or assist criminal conduct by gang members, punishment in addition to regular sentences. — Any person who is convicted of a felony or a misdemeanor which is committed for the benefit of, at the direction of, or in association with, any criminal street gang, with the specific intent to promote, further, or assist in any criminal conduct by gang members, shall be punished in the following manner:

(1) Any person who violates this section in the commission of a misdemeanor shall be punished by imprisonment in the county jail not to exceed one year, or by imprisonment in a state correctional facility for one, two, or three years;

(2) Any person who violates this section in the commission of a felony shall, upon conviction of that felony, in addition and consecutive to the punishment prescribed for the felony of which he or she has been convicted, be punished by an additional term of one, two, or three years at the court's discretion. If the underlying felony is committed on the grounds of, or within one thousand feet of a public or private elementary, vocational, junior high or high school, the additional term shall be two, three, or four years, at the court's discretion. The court shall order the imposition of the middle term of the sentence enhancement, unless there are circumstances in aggravation or mitigation. The court shall state the reasons for its choice of sentence enhancements on the record at the time of sentencing;

(3) Any person who violates this section in the commission of a felony punishable by death or imprisonment for life shall not be paroled until a minimum of fifteen calendar years have been served in the custody of the department of corrections.

(L. 1993 H.B. 562 § 2 subsec. 2, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 578.427 Labor union activities and other employee activities, exempt — local governments may adopt laws consistent with and alternative to.

Effective 28 Aug 1993

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

578.427. Labor union activities and other employee activities, exempt — local governments may adopt laws consistent with and alternative to. — 1. Sections 578.421 to 578.437 shall not apply to employees engaged in concerted activities for their mutual aid and protection, or the activities of labor organizations or their members or agents.

2. Nothing in sections 578.421 to 578.437 shall prevent a local governing body from adopting and enforcing laws consistent with sections 578.421 to 578.437 relating to gangs and gang violence. Where those local laws duplicate or supplement the provisions of sections 578.421 to 578.437, sections 578.421 to 578.437 shall be construed as providing alternative remedies and not as preempting the field.

(L. 1993 H.B. 562 § 3)



Section 578.430 Buildings, rooms and structures used for criminal street gangs' activities deemed public nuisances — owner knowing of gang use, court may order no occupancy up to one year — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

578.430. Buildings, rooms and structures used for criminal street gangs' activities deemed public nuisances — owner knowing of gang use, court may order no occupancy up to one year — penalty. — 1. Any room, building, structure or inhabitable structure as defined in section 556.061 which is used by a criminal street gang in a pattern of criminal street gang activity shall be deemed a public nuisance. No person shall keep or maintain such a public nuisance.

2. The attorney general, circuit attorney or prosecuting attorney may, in addition to any criminal prosecutions, prosecute a suit in equity to enjoin the public nuisance. If the court finds that the owner of the room, building, structure or inhabitable structure knew that the premises were being used for criminal street gangs in a pattern of criminal street gang activity, the court may order that the premises shall not be occupied or used for such period as the court may determine, not to exceed one year.

3. All persons, including owners, lessees, officers, agents, offenders or employees, aiding or facilitating such a nuisance may be made defendants in any suit to enjoin the nuisance.

4. It is unlawful for a person to keep or maintain such a public nuisance. In addition to any other criminal prosecutions, the prosecuting attorney or circuit attorney may by information or indictment charge the owner or the occupant, or both the owner and the occupant, of the room, building, structure, or inhabitable structure with the crime of keeping or maintaining a public nuisance. Keeping or maintaining a public nuisance is a class D felony.

(L. 1993 H.B. 562 § 4 subsecs. 1, 2, 3, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 578.435 Weapon defined — weapons owned or in possession of gang members may be confiscated — weapon deemed a nuisance and destroyed by court order, when.

Effective 28 Aug 1993

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

578.435. Weapon defined — weapons owned or in possession of gang members may be confiscated — weapon deemed a nuisance and destroyed by court order, when. — 1. As used in this section and section 578.437, the term "weapon" means any firearm, concealable firearm, blackjack, explosive weapon, gas gun, knife, knuckles, machine gun, projectile weapon, rifle, short barrel, shotgun, or switchblade knife, as defined in section 571.010.

2. Any weapon which is owned or possessed by a member of a criminal street gang for the purposes of the commission of an offense enumerated in subdivision (2) of section 578.421 may be confiscated by any law enforcement agency or peace officer as defined in section 590.100. If the law enforcement agency or peace officer believes that the return of the weapon confiscated has been or will be used in criminal street gang activity or that the return of the weapon would be likely to result in endangering the safety of others, the law enforcement agency or peace officer may initiate a petition in circuit court to determine if the weapon should be returned or declared a nuisance. If the court declares such weapon to be a nuisance, the weapon shall be destroyed.

(L. 1993 H.B. 562 § 5 subsecs. 1, 2)



Section 578.437 Weapon not to be declared a nuisance unless notice given to lawful owner, procedure — burden of proof on state that return of weapon would endanger lives.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

578.437. Weapon not to be declared a nuisance unless notice given to lawful owner, procedure — burden of proof on state that return of weapon would endanger lives. — No weapon shall be declared a nuisance pursuant to section 578.435 and this section unless reasonable notice has been given to the lawful owner thereof, if his or her identity and address can be reasonably ascertained. The law enforcement agency shall inform the lawful owner at that person's last known address by registered mail that the owner of the weapon has thirty days from the date of receipt of the notice to respond to the clerk of the court to confirm his or her desire for a hearing, and that the failure to respond shall result in a default order and thereupon such weapon shall be declared a nuisance. If the person requests a hearing the court shall set a hearing no later than sixty days from the receipt of such request, and shall notify the person, the law enforcement agency involved, and the prosecuting attorney of the date, time, and place of the hearing. At such hearing the burden of proof shall be upon the state to show by a preponderance of the evidence that the seized item has been or will be used in criminal street gang activity, or that the return of the weapon would likely result in the endangering of the lives of others.

(L. 1993 H.B. 562 § 5 subsec. 3, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 578.445 (Transferred 2014; now 569.075)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 578.450 (Transferred 2014; now 565.240)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 578.475 International marriage brokers, notice to recruits — criminal history record and marital history record to be disseminated — client requirements — violations, penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

578.475. International marriage brokers, notice to recruits — criminal history record and marital history record to be disseminated — client requirements — violations, penalty. — 1. An international marriage broker shall provide notice to each recruit that the criminal history record information and marital history information of clients and basic rights information are available from the organization. The notice of the availability of such information must be in a conspicuous location, in the recruit's native language, in lettering that is at least one-quarter of an inch in height, and presented in a manner that separates the different types of information available.

2. An international marriage broker shall disseminate to a recruit the criminal history record information and marital history information of a client and basic rights information no later than thirty days after the date the international marriage broker receives the criminal history record information and the marital history information on the client. Such information must be provided in the recruit's native language and the organization shall pay the costs incurred to translate the information.

3. A client of an international marriage broker shall:

(1) Obtain a copy of his or her own criminal history record information;

(2) Provide the criminal history record information to the international marriage broker; and

(3) Provide to the international marriage broker his or her own marital history information.

4. An international marriage broker shall require the client to affirm that the marital history information is complete and accurate and includes information regarding marriages, annulments, and dissolutions that occurred in another state or foreign country.

5. An international marriage broker shall not provide any further services to the client or the recruit until the organization has obtained the required criminal history record information and marital history information and provided the information to the recruit.

6. An international marriage broker shall be deemed to be doing business in Missouri if it contracts for matchmaking services with a Missouri resident or is considered to be doing business pursuant to other laws of the state.

7. A person who is found guilty of violating the provisions of this section shall not be required to register as a sexual offender pursuant to the provisions of section 589.400, unless such person is otherwise required to register pursuant to the provisions of such section.

8. It shall be a class E felony to willfully provide incomplete or false information pursuant to this section.

9. Failure to provide the information and notice required pursuant to this section shall be a class E felony.

10. No provision of this section shall preempt any other right or remedy available under law to any party utilizing the services of an international marriage broker or other international marriage organization.

(L. 2005 H.B. 353, A.L. 2014 S.B. 491)

Transferred 2014; formerly 566.221; Effective 1-01-17



Section 578.500 (Transferred 2014; now 570.302)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 578.510 (Transferred 2014; now 570.350)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 578.520 Unlawful fishing, hunting, or trapping on private land — affirmative defense — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

578.520. Unlawful fishing, hunting, or trapping on private land — affirmative defense — penalty. — 1. A person commits the offense of unlawful fishing, hunting, or trapping on private land if he or she fishes, hunts, or traps upon or retrieves wildlife from any private land that is not owned or in the possession of such person without permission from the owner or lessee of such land.

2. Any person who knowingly enters or remains on private property for the purpose of hunting, fishing, trapping, or retrieving wildlife in violation of subsection 1 of this section may, in addition to the penalty in subsection 4 of this section, be required by the court to surrender and deliver any license or permit issued by the department of conservation to hunt, fish, or trap. The court shall notify the conservation commission of any conviction under this section and request the commission take necessary action to revoke all privileges to hunt, fish, or trap for at least one year from the date of conviction.

3. It shall be an affirmative defense to prosecution for a violation of this section that the premises were at the time open to members of the public and the person complied with all lawful conditions imposed concerning access to or the privilege of remaining on the premises.

4. The offense of unlawful fishing, hunting, or trapping on private land is a class B misdemeanor.

(L. 2007 S.B. 198, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 578.525 Unlawful retrieval of large or small game — affirmative defense — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

578.525. Unlawful retrieval of large or small game — affirmative defense — penalty. — 1. A person commits the offense of unlawful retrieval of large or small game if he or she, while engaged in the retrieval of wildlife from private land that is not owned or in the possession of such person with permission of the landowner or lessee of the land:

(1) Intentionally drives or flushes any large or small game located on the land toward other hunters of the retriever's same hunting group located on other parcels of land or right-of-ways; or

(2) Intentionally discharges a firearm at large or small game that originates from the private land during retrieval.

2. It shall be an affirmative defense to prosecution for a violation of this section that the premises were at the time open to members of the public and the person complied with all lawful conditions imposed concerning access to or the privilege of remaining on the premises.

3. The offense of unlawful retrieval of large or small game is a class B misdemeanor.

(L. 2007 S.B. 198, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 578.570 (Transferred 2014; now 570.375)

Effective 01 Jan 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

Effective 1-01-17



Section 578.600 Citation of law — definitions.

Effective 28 Aug 2010

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

578.600. Citation of law — definitions. — 1. Sections 578.600 to 578.624 shall be known and may be cited as the "Large Carnivore Act".

2. As used in sections 578.600 to 578.624, the following terms mean:

(1) "Circus", an incorporated, class C licensee that is licensed under Chapter I of Title 9 of the Code of Federal Regulations that is temporarily in this state, and that offers skilled performances by live animals, clowns, and acrobats for public entertainment;

(2) "Department", the Missouri department of agriculture;

(3) "Division", the division of animal health of the Missouri department of agriculture;

(4) "Facility", an indoor or outdoor cage, pen, or similar enclosure where a large carnivore is kept;

(5) "Humane killing", the same meaning as such term is defined in section 578.005;

(6) "Large carnivore", either of the following:

(a) Any of the following large cats of the Felidae family that are nonnative to this state held in captivity: tiger, lion, jaguar, leopard, snow leopard, clouded leopard, and cheetah, including a hybrid cross with such cat, but excluding any unlisted nonnative cat, or any common domestic or house cat; or

(b) A bear of a species that is nonnative to this state and held in captivity;

(7) "Livestock", the same meaning as such term is defined in section 267.565;

(8) "Permit", a permit issued under section 578.602;

(9) "Qualified veterinarian", a person licensed to practice veterinary medicine under chapter 340.

(L. 2010 S.B. 795)



Section 578.602 Prohibited acts — purpose of act — permit required, procedure.

Effective 28 Aug 2010

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

578.602. Prohibited acts — purpose of act — permit required, procedure. — 1. Except as permitted under sections 578.600 to 578.624, no person shall:

(1) Own or possess a large carnivore;

(2) Breed a large carnivore;

(3) Transfer ownership or possession of or receive a transfer of ownership or possession of a large carnivore, with or without remuneration; or

(4) Transport a large carnivore.

2. The division shall implement and enforce the provisions of sections 578.600 to 578.624 for the following purposes:

(1) The standardization of ownership, transport, and breeding of large carnivores;

(2) Identification and location of large carnivores;

(3) Protection of members of the public from large carnivores; and

(4) Practice best husbandry and health care protocols to ensure the humane and safe treatment of large carnivores on behalf of their physical well-being.

3. Any person possessing, breeding, or transporting a large carnivore on or after January 1, 2012, shall apply for and obtain a permit from the division. Any person possessing, breeding, or transporting a large carnivore as of January 1, 2012, shall apply for a permit from the division within sixty days of such date. One permit shall be required for each large carnivore. Any permit so issued by the division shall set forth all of the following:

(1) The name and address of the permit holder and the address where each large carnivore will be kept, if different from that of the permit holder;

(2) The identification number of each large carnivore required under section 578.604 for which a permit is sought;

(3) The name and address of the veterinarian who is expected to provide veterinary care to the large carnivore and, if different, the name and address of the veterinarian who has inserted the subcutaneous microchip required under section 578.604. The selected veterinarian shall install the microchip, collect an appropriate sample for DNA registration, provide a written summary of the physical examination, and provide a signed health certificate as needed for transport; and

(4) Any other reasonable information as determined by the department, including the amount of the permit fee, not to exceed two thousand five hundred dollars, as set by the division to offset the actual and necessary costs incurred to enforce the provisions of sections 578.600 to 578.624 and the amount of the annual renewal fee, not to exceed five hundred dollars, for such permits.

4. No permit shall be issued to any person under the age of twenty-one years of age or who has been found guilty of, or pled guilty to, a violation of any state or local law prohibiting neglect or mistreatment of any animal or, within the previous ten years, any felony.

(L. 2010 S.B. 795)



Section 578.604 Identification number on animal required.

Effective 28 Aug 2010

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

578.604. Identification number on animal required. — The owner of a large carnivore shall have an identification number placed in the large carnivore via subcutaneous microchip, at the expense of the owner, by or under the supervision of a veterinarian.

(L. 2010 S.B. 795)



Section 578.606 USDA regulations and standards, compliance with required — death of animal, notification of department required.

Effective 28 Aug 2010

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

578.606. USDA regulations and standards, compliance with required — death of animal, notification of department required. — 1. Any person who owns, possesses, breeds, or sells a large carnivore shall adhere to all United States Department of Agriculture regulations and standards.

2. Upon the death of a large carnivore, the owner shall notify the state department of agriculture of such death within ten business days. Such notification shall include the identification number from the animal's subcutaneous microchip.

(L. 2010 S.B. 795)



Section 578.608 Animal may be killed, when, by whom — immunity from liability, when — trespass by animal, when.

Effective 28 Aug 2010

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

578.608. Animal may be killed, when, by whom — immunity from liability, when — trespass by animal, when. — 1. A law enforcement officer or other person may kill a large carnivore if such officer or person observes or has reason to believe that the large carnivore is chasing, attacking, injuring, or killing:

(1) A human being, whether the large carnivore is contained in or is outside of its enclosure;

(2) Livestock;

(3) Poultry; or

(4) A mammalian pet, only if the large carnivore is outside of its enclosure.

2. No law enforcement officer, animal control officer, or person shall be held civilly liable for damages or otherwise for killing or attempting to kill a large carnivore under subsection 1 of this section.

3. A large carnivore's entry onto a field or enclosure that is owned by or leased by a person producing livestock or poultry constitutes a trespass, and the person who owns or possesses the large carnivore is liable in damages.

(L. 2010 S.B. 795)



Section 578.610 Death or injury of a human by animal, liability of owner — liability insurance required — escape or release of animal, notification required.

Effective 28 Aug 2010

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

578.610. Death or injury of a human by animal, liability of owner — liability insurance required — escape or release of animal, notification required. — 1. Any person who owns or possesses a large carnivore is liable in a civil action for the death or injury of a human and for property damage, including but not limited to the death or injury of another animal, caused by the large carnivore. Sections 578.600 to 578.624 do not limit the common law liability of the owner of a large carnivore for the death or injury of a human or for property damage caused by the large carnivore.

2. Any person who owns or possesses a large carnivore shall maintain liability insurance in an amount of not less than two hundred fifty thousand dollars. Each person subject to the provisions of this subsection shall provide verification to the department on an annual basis that such liability insurance is being maintained.

3. If a large carnivore escapes or is released, intentionally or unintentionally, the person who owns or possesses the large carnivore shall immediately contact law enforcement to report the loss, escape, or release. The person who owns or possesses the large carnivore is liable for all expenses associated with efforts to recapture the large carnivore that is released or escapes.

(L. 2010 S.B. 795)



Section 578.612 Permit for transport of animal required.

Effective 28 Aug 2010

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

578.612. Permit for transport of animal required. — A person lawfully in possession of a large carnivore under sections 578.600 to 578.624 shall be required to obtain a permit to transport the large carnivore in a vehicle in compliance with all federal and division requirements applicable to such large carnivores.

(L. 2010 S.B. 795)



Section 578.614 Violations, penalty — exceptions.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

578.614. Violations, penalty — exceptions. — 1. Subject to subsection 2 of this section, any person who violates sections 578.600 to 578.624 is guilty of a class A misdemeanor. Any person who fails to obtain a permit as required by sections 578.600 to 578.624 is guilty of a class A misdemeanor. Any person who intentionally releases a large carnivore except to the care, custody, and control of another person is guilty of a class E felony. In addition, a person who violates sections 578.600 to 578.624 may be punished by one or more of the following:

(1) Community service work for not more than five hundred hours;

(2) The loss of privileges to own or possess any animal.

2. Subsection 1 of this section does not apply to a law enforcement officer, animal control officer, qualified veterinarian, or department of agriculture employee with respect to the performance of the duties of a law enforcement officer, animal control officer, qualified veterinarian, or department of agriculture employee under sections 578.600 to 578.624.

(L. 2010 S.B. 795, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 578.616 Civil forfeiture, when.

Effective 28 Aug 2010

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

578.616. Civil forfeiture, when. — 1. If a person who owns, possesses, breeds, or sells a large carnivore violates sections 578.600 to 578.624, such large carnivore and any other large carnivore owned or possessed by such person are subject to civil forfeiture.

2. The prosecuting attorney in an action under section 578.614 may file a petition requesting that the court issue an order for civil forfeiture of all of the large carnivores owned or possessed by the person violating sections 578.600 to 578.624.

(L. 2010 S.B. 795)



Section 578.618 Local laws, more restrictive permitted.

Effective 28 Aug 2010

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

578.618. Local laws, more restrictive permitted. — A political subdivision may adopt an ordinance governing large carnivores that is more restrictive than sections 578.600 to 578.624. The requirements of sections 578.600 to 578.624 are in addition to any other requirements governing a large carnivore under state and federal law.

(L. 2010 S.B. 795)



Section 578.620 Inapplicability of act.

Effective 28 Aug 2010

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

578.620. Inapplicability of act. — 1. Sections 578.602 and 578.604 shall not apply to any of the following:

(1) An animal control shelter or animal protection shelter that is providing temporary care to a large carnivore for ninety days or less and has proper facilities to handle the large carnivore;

(2) A law enforcement officer or department of agriculture employee acting under the authority of sections 578.600 to 578.624;

(3) A veterinarian temporarily in possession of a large carnivore to provide veterinary care for or humanely euthanize the large carnivore;

(4) A class C licensee that possesses and maintains a class C license under 9 C.F.R. 1.1 that meets the following conditions:

(a) The business is not conducted in connection with another business as a means of attracting customers to such other business;

(b) The class C licensee currently owns or possesses a large carnivore on August 28, 2010; except that, any class C licensee whose license is revoked after August 28, 2010, shall be required to obtain a state permit. For any large carnivore acquired after August 28, 2010, the class C licensee shall obtain a state permit.

2. Sections 578.602 and 578.604 shall not apply to a person who is not a resident of this state and who is in this state only for the purpose of travel between locations outside of this state and is not exhibiting in this state.

(L. 2010 S.B. 795)



Section 578.622 Additional exemptions

Effective 28 Aug 2010

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

578.622. Additional exemptions — Sections 578.600 to 578.624 shall not apply to a circus, the University of Missouri-Columbia College of Veterinary Medicine, or a zoological park that is a part of a district created under chapter 184.

(L. 2010 S.B. 795)



Section 578.624 Large carnivore fund created, use of moneys.

Effective 28 Aug 2010

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

578.624. Large carnivore fund created, use of moneys. — 1. (1) There is hereby created in the state treasury the "Large Carnivore Fund", which shall consist of moneys collected under sections 578.600 to 578.624, and any gifts, donations, bequests, or appropriations. The state treasurer shall be custodian of the fund. In accordance with sections 30.170 and 30.180, the state treasurer may approve disbursements. Upon appropriation, money in the fund shall be used solely for the administration of sections 578.600 to 578.624.

(2) Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund.

(3) The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

2. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in sections 578.600 to 578.624 shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. Sections 578.600 to 578.624 and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2010, shall be invalid and void.

(L. 2010 S.B. 795)



Section 578.625 Unavailability of use of certain moneys

Effective 28 Aug 2010

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

578.625. Unavailability of use of certain moneys — No moneys collected under section 273.327 shall be used to operate or administer sections 578.600 to 578.624.

(L. 2010 S.B. 795 § 1)






Chapter 579 Controlled Substance Offenses

Section 579.015 Possession or control of a controlled substance — penalty.

Effective 28 Aug 2016

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

579.015. Possession or control of a controlled substance — penalty. — 1. A person commits the offense of possession of a controlled substance if he or she knowingly possesses a controlled substance, except as authorized by this chapter or chapter 195.

2. The offense of possession of any controlled substance except thirty-five grams or less of marijuana or any synthetic cannabinoid is a class D felony.

3. The offense of possession of more than ten grams but thirty-five grams or less of marijuana or any synthetic cannabinoid is a class A misdemeanor.

4. The offense of possession of not more than ten grams of marijuana or any synthetic cannabinoid is a class D misdemeanor. If the defendant has previously been found guilty of any offense of the laws related to controlled substances of this state, or of the United States, or any state, territory, or district, the offense is a class A misdemeanor. Prior findings of guilt shall be pleaded and proven in the same manner as required by section 558.021.

5. In any complaint, information, or indictment, and in any action or proceeding brought for the enforcement of any provision of this chapter or chapter 195, it shall not be necessary to include any exception, excuse, proviso, or exemption contained in this chapter or chapter 195, and the burden of proof of any such exception, excuse, proviso or exemption shall be upon the defendant.

(L. 1989 S.B. 215 & 58, A.L. 2010 H.B. 1472, A.L. 2011 H.B. 641, A.L. 2014 S.B. 491, A.L. 2016 H.B. 2332)

Transferred 2014; formerly 195.202; Effective 1-01-17



Section 579.020 Delivery of a controlled substance — penalties.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

579.020. Delivery of a controlled substance — penalties. — 1. A person commits the offense of delivery of a controlled substance if, except as authorized in this chapter or chapter 195, he or she:

(1) Knowingly distributes or delivers a controlled substance;

(2) Attempts to distribute or deliver a controlled substance;

(3) Knowingly possesses a controlled substance with the intent to distribute or deliver any amount of a controlled substance; or

(4) Knowingly permits a minor to purchase or transport illegally obtained controlled substances.

2. Except when the controlled substance is thirty-five grams or less of marijuana or synthetic cannabinoid or as otherwise provided under subsection 5 of this section, the offense of delivery of a controlled substance is a class C felony.

3. Except as otherwise provided under subsection 4 of this section, the offense of delivery of thirty-five grams or less of marijuana or synthetic cannabinoid is a class E felony.

4. The offense of delivery of thirty-five grams or less of marijuana or synthetic cannabinoid to a person less than seventeen years of age who is at least two years younger than the defendant is a class C felony.

5. The offense of delivery of a controlled substance is a class B felony if:

(1) The delivery or distribution is any amount of a controlled substance except thirty-five grams or less of marijuana or synthetic cannabinoid, to a person less than seventeen years of age who is at least two years younger than the defendant; or

(2) The person knowingly permits a minor to purchase or transport illegally obtained controlled substances.

(L. 1989 S.B. 215 & 58, A.L. 2014 S.B. 491)

Transferred 2014; formerly 195.212; Effective 1-01-17



Section 579.030 Distribution of controlled substance in a protected location — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

579.030. Distribution of controlled substance in a protected location — penalty. — 1. A person commits the offense of distribution of a controlled substance in a protected location if he or she knowingly distributes, sells, or delivers any controlled substance, except thirty-five grams or less of marijuana or synthetic cannabinoid, to a person with knowledge that that distribution, delivery or sale is:

(1) In, on, or within two thousand feet of, the real property comprising a public or private elementary, vocational, or secondary school, or on any school bus; or

(2) In, on, or within one thousand feet of, the real property comprising a public park, state park, county park, municipal park, or private park designed for public recreational purposes, as park is defined in section 253.010; or

(3) In or on the real property comprising public housing or other governmental assisted housing.

2. The offense of unlawful distribution of a controlled substance in a protected location is a class A felony.

(L. 1993 S.B. 180, A.L. 2003 S.B. 39, A.L. 2014 S.B. 491)

Transferred 2014; formerly 195.218; Effective 1-01-17



Section 579.040 Unlawful distribution, delivery, or sale of drug paraphernalia — penalties.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

579.040. Unlawful distribution, delivery, or sale of drug paraphernalia — penalties. — 1. A person commits the offense of unlawful distribution, delivery, or sale of drug paraphernalia if he or she unlawfully distributes, delivers, or sells, or possesses with intent to distribute, deliver, or sell drug paraphernalia knowing, or under circumstances in which one reasonably should know, that it will be used to plant, propogate, cultivate, grow, harvest, manufacture, compound, convert, produce, process, prepare, test, analyze, pack, repack, store, contain, conceal, inject, ingest, inhale, or otherwise introduce into the human body a controlled substance or an imitation controlled substance in violation of this chapter.

2. The offense of unlawful delivery of drug paraphernalia is a class A misdemeanor, unless done for commercial purposes, in which case it is a class E felony.

(L. 2014 S.B. 491)

Effective 1-01-17



Section 579.045 Fraudulently attempting to obtain a controlled substance — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

579.045. Fraudulently attempting to obtain a controlled substance — penalty. — 1. A person commits the offense of fraudulently attempting to obtain a controlled substance if he or she knowingly obtains or attempts to obtain a controlled substance, or knowingly procures or attempts to procure an administration of the controlled substance by fraud. The offense of fraudulently attempting to obtain a controlled substance shall include, but shall not be limited to nor be limited by, the following:

(1) Knowingly making a false statement in any prescription, order, report, or record, required by this chapter or chapter 195;

(2) For the purpose of obtaining a controlled substance, falsely assuming the title of, or representing oneself to be, a manufacturer, wholesaler, pharmacist, physician, dentist, podiatrist, veterinarian, nurse, or other authorized person;

(3) Making or uttering any false or forged prescription or false or forged written order;

(4) Affixing any false or forged label to a package or receptacle containing controlled substances;

(5) Possess a false or forged prescription with intent to obtain a controlled substance.

2. The offense of fraudulently attempting to obtain a controlled substance is a class E felony.

3. Information communicated to a physician in an effort unlawfully to procure a controlled substance or unlawfully to procure the administration of any such drug is not deemed a privileged communication; provided, however, that no physician or surgeon shall be competent to testify concerning any information which he or she may have acquired from any patient while attending him or her in a professional character and which information was necessary to enable him or her to prescribe for such patient as a physician, or to perform any act for him or her as a surgeon.

(L. 1989 S.B. 215 & 58, A.L. 1997 H.B. 635, A.L. 2014 S.B. 491)

Transferred 2014; formerly 195.204; Effective 1-01-17



Section 579.050 Manufacture of an imitation controlled substance — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

579.050. Manufacture of an imitation controlled substance — penalty. — 1. A person commits the offense of manufacture of an imitation controlled substance if he or she knowingly manufactures with intent to deliver any imitation controlled substance.

2. The offense of manufacture of an imitation controlled substance is a class E felony.

(L. 2014 S.B. 491)

Effective 1-01-17



Section 579.055 Manufacture of a controlled substance — penalties.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

579.055. Manufacture of a controlled substance — penalties. — 1. A person commits the offense of manufacture of a controlled substance if, except as authorized in this chapter or chapter 195, he or she:

(1) Knowingly manufactures, produces, or grows a controlled substance;

(2) Attempts to manufacture, produce, or grow a controlled substance; or

(3) Knowingly possesses a controlled substance with the intent to manufacture, produce, or grow any amount of controlled substance.

2. The offense of manufacturing or attempting to manufacture any amount of controlled substance is a class B felony when committed within two thousand feet of the real property comprising a public or private elementary, vocational, or secondary school, community college, college, or university. It is a class A felony if a person has suffered serious physical injury or has died as a result of a fire or explosion started in an attempt by the defendant to produce methamphetamine.

3. The offense of manufacturing or attempting to manufacture any amount of a controlled substance, except thirty-five grams or less of marijuana or synthetic cannabinoid, is a class C felony.

4. The offense of manufacturing thirty-five grams or less of marijuana or synthetic cannabinoid is a class E felony.

(L. 1989 S.B. 215 & 58, A.L. 1998 H.B. 1147, et al., A.L. 2003 S.B. 39, A.L. 2014 S.B. 491)

Transferred 2014; formerly 195.211; Effective 1-01-17



Section 579.060 Unlawful sale, distribution, or purchase of over-the-counter methamphetamine precursor drugs — violation, penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

579.060. Unlawful sale, distribution, or purchase of over-the-counter methamphetamine precursor drugs — violation, penalty. — 1. A person commits the offense of unlawful sale, distribution, or purchase of over-the-counter methamphetamine precursor drugs if he or she knowingly:

(1) Sells, distributes, dispenses, or otherwise provides any number of packages of any drug product containing detectable amounts of ephedrine, phenylpropanolamine, or pseudoephedrine, or any of their salts, optical isomers, or salts of optical isomers, in a total amount greater than nine grams to the same individual within a thirty-day period, unless the amount is dispensed, sold, or distributed pursuant to a valid prescription; or

(2) Purchases, receives, or otherwise acquires within a thirty-day period any number of packages of any drug product containing any detectable amount of ephedrine, phenylpropanolamine, or pseudoephedrine, or any of their salts or optical isomers, or salts of optical isomers in a total amount greater than nine grams, without regard to the number of transactions, unless the amount is purchased, received, or acquired pursuant to a valid prescription; or

(3) Purchases, receives, or otherwise acquires within a twenty-four-hour period any number of packages of any drug product containing any detectable amount of ephedrine, phenylpropanolamine, or pseudoephedrine, or any of their salts or optical isomers, or salts of optical isomers in a total amount greater than three and six-tenths grams, without regard to the number of transactions, unless the amount is purchased, received, or acquired pursuant to a valid prescription; or

(4) Dispenses or offers drug products that are not excluded from Schedule V in subsection 17 or 18 of section 195.017 and that contain detectable amounts of ephedrine, phenylpropanolamine, or pseudoephedrine, or any of their salts, optical isomers, or salts of optical isomers, without ensuring that such products are located behind a pharmacy counter where the public is not permitted and that such products are dispensed by a registered pharmacist or pharmacy technician under subsection 11 of section 195.017; or

(5) Holds a retail sales license issued under chapter 144 and knowingly sells or dispenses packages that do not conform to the packaging requirements of section 195.418.

2. A pharmacist, intern pharmacist, or registered pharmacy technician commits the offense of unlawful sale, distribution, or purchase of over-the-counter methamphetamine precursor drugs if he or she knowingly:

(1) Sells, distributes, dispenses, or otherwise provides any number of packages of any drug product containing detectable amounts of ephedrine, phenylpropanolamine, or pseudoephedrine, or any of their salts or optical isomers, or salts of optical isomers, in a total amount greater than three and six-tenth grams to the same individual within a twenty-four hour period, unless the amount is dispensed, sold, or distributed pursuant to a valid prescription; or

(2) Fails to submit information under subsection 13 of section 195.017 and subsection 5 of section 195.417 about the sales of any compound, mixture, or preparation of products containing detectable amounts of ephedrine, phenylpropanolamine, or pseudoephedrine, or any of their salts, optical isomers, or salts of optical isomers, in accordance with transmission methods and frequency established by the department of health and senior services; or

(3) Fails to implement and maintain an electronic log, as required by subsection 12 of section 195.017, of each transaction involving any detectable quantity of pseudoephedrine, its salts, isomers, or salts of optical isomers or ephedrine, its salts, optical isomers, or salts of optical isomers; or

(4) Sells, distributes, dispenses or otherwise provides to an individual under eighteen years of age without a valid prescription any number of packages of any drug product containing any detectable quantity of pseudoephedrine, its salts, isomers, or salts of optical isomers, or ephedrine, its salts or optical isomers, or salts of optical isomers.

3. Any person who violates the packaging requirements of section 195.418 and is considered the general owner or operator of the outlet where ephedrine, pseudoephedrine, or phenylpropanolamine products are available for sale shall not be penalized if he or she documents that an employee training program was in place to provide the employee who made the unlawful retail sale with information on the state and federal regulations regarding ephedrine, pseudoephedrine, or phenylpropanolamine.

4. The offense of unlawful sale, distribution, or purchase of over-the-counter methamphetamine precursor drugs is a class A misdemeanor.

(L. 2014 S.B. 491, A.L. 2014 H.B. 1371)

Effective 1-01-17



Section 579.065 Trafficking drugs, first degree — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

579.065. Trafficking drugs, first degree — penalty. — 1. A person commits the offense of trafficking drugs in the first degree if, except as authorized by this chapter or chapter 195, such person knowingly distributes, delivers, manufactures, produces or attempts to distribute, deliver, manufacture or produce:

(1) More than thirty grams but less than ninety grams of a mixture or substance containing a detectable amount of heroin;

(2) More than one hundred fifty grams but less than four hundred fifty grams of a mixture or substance containing a detectable amount of coca leaves, except coca leaves and extracts of coca leaves from which cocaine, ecgonine, and derivatives of ecgonine or their salts have been removed; cocaine salts and their optical and geometric isomers, and salts of isomers; ecgonine, its derivatives, their salts, isomers, and salts of isomers; or any compound, mixture, or preparation which contains any quantity of any of the foregoing substances;

(3) More than eight grams but less than twenty-four grams of a mixture or substance described in subdivision (2) of this subsection which contains cocaine base;

(4) More than five hundred milligrams but less than one gram of a mixture or substance containing a detectable amount of lysergic acid diethylamide (LSD);

(5) More than thirty grams but less than ninety grams of a mixture or substance containing a detectable amount of phencyclidine (PCP);

(6) More than four grams but less than twelve grams of phencyclidine;

(7) More than thirty kilograms but less than one hundred kilograms of a mixture or substance containing marijuana;

(8) More than thirty grams but less than ninety grams of any material, compound, mixture, or preparation containing any quantity of the following substances having a stimulant effect on the central nervous system: amphetamine, its salts, optical isomers and salts of its optical isomers; methamphetamine, its salts, optical isomers and salts of its optical isomers; phenmetrazine and its salts; or methylphenidate; or

(9) More than thirty grams but less than ninety grams of any material, compound, mixture, or preparation which contains any quantity of 3,4-methylenedioxymethamphetamine.

2. The offense of trafficking drugs in the first degree is a class B felony.

3. The offense of trafficking drugs in the first degree is a class A felony if the quantity involved is:

(1) Ninety grams or more of a mixture or substance containing a detectable amount of heroin; or

(2) Four hundred fifty grams or more of a mixture or substance containing a detectable amount of coca leaves, except coca leaves and extracts of coca leaves from which cocaine, ecgonine, and derivatives of ecgonine or their salts have been removed; cocaine salts and their optical and geometric isomers, and salts of isomers; ecgonine, its derivatives, their salts, isomers, and salts of isomers; or any compound, mixture, or preparation which contains any quantity of any of the foregoing substances; or

(3) Twenty-four grams or more of a mixture or substance described in subdivision (2) of this subsection which contains cocaine base; or

(4) One gram or more of a mixture or substance containing a detectable amount of lysergic acid diethylamide (LSD); or

(5) Ninety grams or more of a mixture or substance containing a detectable amount of phencyclidine (PCP); or

(6) Twelve grams or more of phencyclidine; or

(7) One hundred kilograms or more of a mixture or substance containing marijuana; or

(8) Ninety grams or more of any material, compound, mixture, or preparation containing any quantity of the following substances having a stimulant effect on the central nervous system: amphetamine, its salts, optical isomers and salts of its optical isomers; methamphetamine, its salts, optical isomers and salts of its optical isomers; phenmetrazine and its salts; or methylphenidate; or

(9) More than thirty grams of any material, compound, mixture, or preparation containing any quantity of the following substances having a stimulant effect on the central nervous system: amphetamine, its salts, optical isomers, and salts of its optical isomers; methamphetamine, its salts, optical isomers, and salts of its optical isomers; phenmetrazine and its salts; or methylphenidate, and the location of the offense was within two thousand feet of real property comprising a public or private elementary, vocational, or secondary school, college, community college, university, or any school bus, in or on the real property comprising public housing or any other governmental assisted housing, or within a motor vehicle, or in any structure or building which contains rooms furnished for the accommodation or lodging of guests, and kept, used, maintained, advertised, or held out to the public as a place where sleeping accommodations are sought for pay or compensation to transient guests or permanent guests; or

(10) Ninety grams or more of any material, compound, mixture or preparation which contains any quantity of 3,4-methylenedioxymethamphetamine; or

(11) More than thirty grams of any material, compound, mixture, or preparation which contains any quantity of 3,4-methylenedioxymethamphetamine and the location of the offense was within two thousand feet of real property comprising a public or private elementary, vocational, or secondary school, college, community college, university, or any school bus, in or on the real property comprising public housing or any other governmental assisted housing, within a motor vehicle, or in any structure or building which contains rooms furnished for the accommodation or lodging of guests, and kept, used, maintained, advertised, or held out to the public as a place where sleeping accommodations are sought for pay or compensation to transient guests or permanent guests.

(L. 1989 S.B. 215 & 58, A.L. 1998 H.B. 1147, et al., A.L. 2001 H.B. 471, A.L. 2012 S.B. 628, A.L. 2014 S.B. 491)

Transferred 2014; formerly 195.222; Effective 1-01-17

CROSS REFERENCE:

No bail, certain defendants, certain offenses, 544.671



Section 579.068 Trafficking drugs, second degree — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

579.068. Trafficking drugs, second degree — penalty. — 1. A person commits the offense of trafficking drugs in the second degree if, except as authorized by this chapter or chapter 195, such person knowingly possesses or has under his or her control, purchases or attempts to purchase, or brings into this state:

(1) More than thirty grams but less than ninety grams of a mixture or substance containing a detectable amount of heroin;

(2) More than one hundred fifty grams but less than four hundred fifty grams of a mixture or substance containing a detectable amount of coca leaves, except coca leaves and extracts of coca leaves from which cocaine, ecgonine, and derivatives of ecgonine or their salts have been removed; cocaine salts and their optical and geometric isomers, and salts of isomers; ecgonine, its derivatives, their salts, isomers, and salts of isomers; or any compound, mixture, or preparation which contains any quantity of any of the foregoing substances;

(3) More than eight grams but less than twenty-four grams of a mixture or substance described in subdivision (2) of this subsection which contains cocaine base;

(4) More than five hundred milligrams but less than one gram of a mixture or substance containing a detectable amount of lysergic acid diethylamide (LSD);

(5) More than thirty grams but less than ninety grams of a mixture or substance containing a detectable amount of phencyclidine (PCP);

(6) More than four grams but less than twelve grams of phencyclidine;

(7) More than thirty kilograms but less than one hundred kilograms of a mixture or substance containing marijuana;

(8) More than thirty grams but less than ninety grams of any material, compound, mixture, or preparation containing any quantity of the following substances having a stimulant effect on the central nervous system: amphetamine, its salts, optical isomers and salts of its optical isomers; methamphetamine, its salts, optical isomers and salts of its optical isomers; phenmetrazine and its salts; or methylphenidate; or

(9) More than thirty grams but less than ninety grams of any material, compound, mixture, or preparation which contains any quantity of 3,4-methylenedioxymethamphetamine.

2. The offense of trafficking drugs in the second degree is a class C felony.

3. The offense of trafficking drugs in the second degree is a class B felony if the quantity involved is:

(1) Ninety grams or more of a mixture or substance containing a detectable amount of heroin; or

(2) Four hundred fifty grams or more of a mixture or substance containing a detectable amount of coca leaves, except coca leaves and extracts of coca leaves from which cocaine, ecgonine, and derivatives of ecgonine or their salts have been removed; cocaine salts and their optical and geometric isomers, and salts of isomers; ecgonine, its derivatives, their salts, isomers, and salts of isomers; or any compound, mixture, or preparation which contains any quantity of any of the foregoing substances; or

(3) Twenty-four grams or more of a mixture or substance described in subdivision (2) of this subsection which contains cocaine base; or

(4) One gram or more of a mixture or substance containing a detectable amount of lysergic acid diethylamide (LSD); or

(5) Ninety grams or more of a mixture or substance containing a detectable amount of phencyclidine (PCP); or

(6) Twelve grams or more of phencyclidine; or

(7) One hundred kilograms or more of a mixture or substance containing marijuana; or

(8) More than five hundred marijuana plants; or

(9) Ninety grams or more but less than four hundred fifty grams of any material, compound, mixture, or preparation containing any quantity of the following substances having a stimulant effect on the central nervous system: amphetamine, its salts, optical isomers and salts of its optical isomers; methamphetamine, its salts, optical isomers and salts of its optical isomers; phenmetrazine and its salts; or methylphenidate; or

(10) Ninety grams or more but less than four hundred fifty grams of any material, compound, mixture, or preparation which contains any quantity of 3,4-methylenedioxymethamphetamine.

4. The offense of trafficking drugs in the second degree is a class A felony if the quantity involved is four hundred fifty grams or more of any material, compound, mixture or preparation which contains:

(1) Any quantity of the following substances having a stimulant effect on the central nervous system: amphetamine, its salts, optical isomers and salts of its optical isomers; methamphetamine, its salts, isomers and salts of its isomers; phenmetrazine and its salts; or methylphenidate; or

(2) Any quantity of 3,4-methylenedioxymethamphetamine.

(L. 1989 S.B. 215 & 58, A.L. 1998 H.B. 1147, et al., A.L. 2001 H.B. 471, A.L. 2012 S.B. 628, A.L. 2014 S.B. 491)

Transferred 2014; formerly 195.223; Effective 1-01-17



Section 579.070 Creating a danger — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

579.070. Creating a danger — penalty. — 1. A person commits the offense of creating a danger if, while producing, or attempting to produce, a controlled substance, he or she purposely protects or attempts to protect the production of the controlled substance by creating, setting up, building, erecting, or using any device or weapon which causes or is intended to cause physical injury to another person.

2. The offense of creating a danger is a class C felony.

(L. 1986 S.B. 450, A.L. 2014 S.B. 491)

Transferred 2014; formerly 565.065; Effective 1-01-17



Section 579.072 Furnishing materials for production of a controlled substance — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

579.072. Furnishing materials for production of a controlled substance — penalty. — 1. A person commits the offense of furnishing materials for the production of a controlled substance if he or she provides any reagents, solvents or precursor materials used in the production of a controlled substance as defined in section 195.010 to any other person knowing that the person to whom such materials are provided intends to use such materials for the illegal production of a controlled substance.

2. The offense of furnishing materials for the production of a controlled substance is a class E felony.

(L. 1998 H.B. 1147, et al. § 1, A.L. 2014 S.B. 491)

Transferred 2014; formerly 195.226; Effective 1-01-17



Section 579.074 Unlawful possession of drug paraphernalia — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

579.074. Unlawful possession of drug paraphernalia — penalty. — 1. A person commits the offense of unlawful possession of drug paraphernalia if he or she knowingly uses, or possesses with intent to use, drug paraphernalia to plant, propagate, cultivate, grow, harvest, manufacture, compound, convert, produce, process, prepare, test, analyze, pack, repack, store, contain, conceal, inject, ingest, inhale, or otherwise introduce into the human body, a controlled substance or an imitation controlled substance in violation of this chapter or chapter 195.

2. The offense of unlawful possession of drug paraphernalia is a class D misdemeanor, unless the person has previously been found guilty of any offense of the laws of this state related to controlled substances or of the laws of another jurisdiction related to controlled substances, in which case the violation of this section is a class A misdemeanor. Prior findings of guilt shall be pleaded and proven in the same manner as required by section 558.021.

3. The offense of unlawful possession of drug paraphernalia is a class E felony if the person uses, or possesses with intent to use, the paraphernalia in combination with each other to manufacture, compound, produce, prepare, test, or analyze amphetamine or methamphetamine or any of their analogues.

(L. 1989 S.B. 215 & 58, A.L. 1998 H.B. 1147, et al., A.L. 2014 S.B. 491)

Transferred 2014; formerly 195.233; Effective 1-01-17



Section 579.076 Unlawful manufacture of drug paraphernalia — penalties.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

579.076. Unlawful manufacture of drug paraphernalia — penalties. — 1. A person commits the offense of unlawful manufacture of drug paraphernalia if he or she unlawfully manufactures with intent to deliver drug paraphernalia, knowing, or under circumstances where one reasonably should know, that it will be used to plant, propagate, cultivate, grow, harvest, manufacture, compound, convert, produce, process, prepare, test, analyze, pack, repack, store, contain, conceal, inject, ingest, inhale, or otherwise introduce into the human body a controlled substance or an imitation controlled substance in violation of this chapter or chapter 195.

2. The offense of unlawful manufacture of drug paraphernalia is a class A misdemeanor, unless done for commercial purposes, in which case it is a class E felony.

(L. 1989 S.B. 215 & 58, A.L. 2001 H.B. 471 merged with S.B. 89 & 37, A.L. 2014 S.B. 491)

Transferred 2014; formerly 195.235; Effective 1-01-17



Section 579.078 Possession of an imitation controlled substance — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

579.078. Possession of an imitation controlled substance — penalty. — 1. A person commits the offense of possession of an imitation controlled substance if he or she knowingly possesses an imitation controlled substance.

2. The offense of possession of an imitation controlled substance is a class A misdemeanor.

(L. 1989 S.B. 215 & 58, A.L. 2014 S.B. 491)

Transferred 2014; formerly 195.241; Effective 1-01-17



Section 579.080 Delivery of an imitation controlled substance — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

579.080. Delivery of an imitation controlled substance — penalty. — 1. A person commits the offense of delivery of an imitation controlled substance if he or she knowingly delivers, possesses with intent to deliver, or causes to be delivered any imitation controlled substance.

2. The offense of delivery of an imitation controlled substance is a class E felony.

(L. 1989 S.B. 215 & 58, A.L. 2014 S.B. 491)

Transferred 2014; formerly 195.242; Effective 1-01-17



Section 579.082 Marketing of ephedrine or pseudoephedrine — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

579.082. Marketing of ephedrine or pseudoephedrine — penalty. — 1. A person commits the offense of unlawful marketing of ephedrine or pseudoephedrine if he or she knowingly markets, sells, distributes, advertises, or labels any drug product containing ephedrine, its salts, optical isomers and salts of optical isomers, or pseudoephedrine, its salts, optical isomers and salts of optical isomers, for indication of stimulation, mental alertness, weight loss, appetite control, energy or other indications not approved under the pertinent federal over-the-counter drug Final Monograph or Tentative Final Monograph or approved new drug application.

2. The offense of unlawful marketing of ephedrine or pseudoephedrine is a class E felony.

(L. 1996 H.B. 1301 & 1298, A.L. 2014 S.B. 491)

Transferred 2014; formerly 195.248; Effective 1-01-17



Section 579.084 Distribution of controlled substance in violation of registration requirements — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

579.084. Distribution of controlled substance in violation of registration requirements — penalty. — 1. A person commits the offense of distribution of a controlled substance in violation of registration requirements if he or she:

(1) Is subject to the provisions of sections 195.005 to 195.198, and knowingly distributes or dispenses a controlled substance in violation of section 195.030;

(2) Is a registrant, and knowingly distributes or dispenses a controlled substance not authorized by that person's registration to another registrant or other authorized person; or

(3) Knowingly refuses or fails to make, keep or furnish any record, notification, order form, statement, invoice or information required under section 195.050.

2. The offense of distribution of a controlled substance in violation of registration requirements is a class E felony when the offense is a violation of subdivision (1) or (2) of subsection 1 of this section.

3. The offense of distribution of a controlled substance in violation of registration requirements is a class A misdemeanor when the offense is a violation of subdivision (3) of subsection 1 of this section.

(L. 1989 S.B. 215 & 58, A.L. 2014 S.B. 491)

Transferred 2014; formerly 195.252; Effective 1-01-17



Section 579.086 Unlawful delivery of a controlled substance by manufacturer or distributor — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

579.086. Unlawful delivery of a controlled substance by manufacturer or distributor — penalty. — 1. A manufacturer or distributor, or an employee of a manufacturer or distributor, commits the offense of unlawful delivery of a controlled substance when he or she knowingly delivers a controlled substance while acting recklessly as to whether the controlled substance will be used in violation of this chapter.

2. The offense of unlawful delivery of a controlled substance by a manufacturer or distributor is a class E felony.

(L. 1989 S.B. 215 & 58, A.L. 2014 S.B. 491)

Transferred 2014; formerly 195.254; Effective 1-01-17



Section 579.090 Tampering with a prescription or a drug prescription order — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

579.090. Tampering with a prescription or a drug prescription order — penalty. — 1. Any pharmacist licensed under chapter 338 commits the offense of tampering with a prescription or a prescription drug order as defined in section 338.095 if such person knowingly:

(1) Causes the intentional adulteration of the concentration or chemical structure of a prescribed drug or drug therapy without the knowledge and consent of the prescribing practitioner; or

(2) Misrepresents a misbranded, altered, or diluted prescription drug or drug therapy with the purpose of misleading the recipient or the administering person of the prescription drug or drug therapy; or

(3) Sells a misbranded, altered, or diluted prescription drug therapy with the intention of misleading the purchaser.

2. The offense of tampering with a prescription drug order is a class A felony.

(L. 2003 S.B. 5, A.L. 2014 S.B. 491)

Transferred 2014; formerly 565.350; Effective 1-01-17



Section 579.095 Possession of anhydrous ammonia — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

579.095. Possession of anhydrous ammonia — penalty. — 1. A person commits the offense of possession of anhydrous ammonia in a nonapproved container if he or she possesses any quantity of anhydrous ammonia in a cylinder or other portable container that was not designed, fabricated, tested, constructed, marked and placarded in accordance with the United States Department of Transportation Hazardous Materials regulations contained in CFR 49 Parts 100 to 185, revised as of October 1, 2002, and approved for the storage and transportation of anhydrous ammonia, or any container that is not a tank truck, tank trailer, rail tank car, bulk storage tank, field (nurse) tank or field applicator.

2. Cylinder and other portable container valves and other fittings, or hoses attached thereto, used in anhydrous ammonia service shall be constructed of material resistant to anhydrous ammonia and shall not be constructed of brass, copper, silver, zinc, or other material subject to attack by ammonia. Each cylinder utilized for the storage and transportation of anhydrous ammonia shall be labeled, in a conspicuous location, with the words "ANHYDROUS AMMONIA" or "CAUTION: ANHYDROUS AMMONIA" and the UN number 1005 (UN 1005).

3. The offense of possession of anhydrous ammonia in a nonapproved container is a class E felony.

(L. 2001 H.B. 471 merged with S.B. 89 & 37, A.L. 2004 S.B. 992, A.L. 2014 S.B. 491)

Transferred 2014; formerly 578.154; Effective 1-01-17



Section 579.097 Inhalation or inducing others to inhale solvent fumes to cause certain reactions, prohibited — exceptions.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

579.097. Inhalation or inducing others to inhale solvent fumes to cause certain reactions, prohibited — exceptions. — No person shall intentionally smell or inhale the fumes of any solvent, particularly toluol, amyl nitrite, butyl nitrite, cyclohexyl nitrite, ethyl nitrite, pentyl nitrite, and propyl nitrite and their iso-analogues or induce any other person to do so, for the purpose of causing a condition of, or inducing symptoms of, intoxication, elation, euphoria, dizziness, excitement, irrational behavior, exhilaration, paralysis, stupefaction, or dulling of senses or nervous system, or for the purpose of, in any manner, changing, distorting, or disturbing the audio, visual, or mental processes; except that this section shall not apply to the inhalation of any anesthesia for medical or dental purposes.

(L. 1982 S.B. 522 § 2, A.L. 2009 H.B. 62, A.L. 2014 S.B. 491)

Transferred 2014; formerly 578.250; Effective 1-01-17



Section 579.099 Inducing, or possession with intent to induce, symptoms by use of certain solvents and other substances, prohibited.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

579.099. Inducing, or possession with intent to induce, symptoms by use of certain solvents and other substances, prohibited. — 1. As used in this section, "alcohol beverage vaporizer" means any device which, by means of heat, a vibrating element, or any other method, is capable of producing a breathable mixture containing one or more alcoholic beverages to be dispensed for inhalation into the lungs via the nose or mouth or both.

2. No person shall intentionally or willfully induce the symptoms of intoxication, elation, euphoria, dizziness, excitement, irrational behavior, exhilaration, paralysis, stupefaction, or dulling of the senses or nervous system, distortion of audio, visual or mental processes by the use or abuse of any of the following substances:

(1) Solvents, particularly toluol;

(2) Ethyl alcohol;

(3) Amyl nitrite and its iso-analogues;

(4) Butyl nitrite and its iso-analogues;

(5) Cyclohexyl nitrite and its iso-analogues;

(6) Ethyl nitrite and its iso-analogues;

(7) Pentyl nitrite and its iso-analogues; and

(8) Propyl nitrite and its iso-analogues.

3. This section shall not apply to substances that have been approved by the United States Food and Drug Administration as therapeutic drug products or are contained in approved over-the-counter drug products or administered lawfully pursuant to the order of an authorized medical practitioner.

4. No person shall intentionally possess any solvent, particularly toluol, amyl nitrite, butyl nitrite, cyclohexyl nitrite, ethyl nitrite, pentyl nitrite, and propyl nitrite and their iso-analogues for the purpose of using it in the manner prohibited by section 579.097 and this section.

5. No person shall possess or use an alcoholic beverage vaporizer.

6. Nothing in this section shall be construed to prohibit the legal consumption of intoxicating liquor, as defined by section 311.020, or nonintoxicating beer.

(L. 1982 S.B. 522 §§ 3, 4, A.L. 2009 H.B. 62 merged with S.B. 26, A.L. 2014 S.B. 491)

Transferred 2014; formerly 578.255; Effective 1-01-17



Section 579.101 Possession or purchase of solvents to aid others in violations, prohibited — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

579.101. Possession or purchase of solvents to aid others in violations, prohibited — penalty. — 1. No person shall intentionally possess or buy any solvent, particularly toluol, amyl nitrite, butyl nitrite, cyclohexyl nitrite, ethyl nitrite, pentyl nitrite, and propyl nitrite and their iso-analogues for the purpose of inducing or aiding any other person to violate the provisions of sections 579.097 and 579.099.

2. Any person who violates any provision of sections 579.097 to 579.101 is guilty of a class B misdemeanor for the first violation and a class E felony for any subsequent violations.

(L. 1982 S.B. 522 §§ 5, 6, A.L. 2009 H.B. 62, A.L. 2014 S.B. 491)

Transferred 2014; formerly 578.260; Effective 1-01-17



Section 579.103 Selling or transferring solvents to cause certain symptoms, penalty — certain businesses prohibited from selling, penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

579.103. Selling or transferring solvents to cause certain symptoms, penalty — certain businesses prohibited from selling, penalty. — 1. A person commits the offense of selling or transferring solvents to cause certain symptoms if he or she knowingly and intentionally sells or otherwise transfers possession of any solvent, particularly toluol, amyl nitrite, butyl nitrite, cyclohexyl nitrite, ethyl nitrite, pentyl nitrite, and propyl nitrite and their iso-analogues to any person for the purpose of causing a condition of, or inducing symptoms of, intoxication, elation, euphoria, dizziness, excitement, irrational behavior, exhilaration, paralysis, stupefaction, or dulling of senses or nervous system, or for the purpose of, in any manner, changing, distorting, or disturbing the audio, visual, or mental processes.

2. No person who owns or operates any business which receives over fifty percent of its gross annual income from the sale of alcoholic beverages or beer, or which operates as a venue for live entertainment performance or receives fifty percent of its gross annual income from the sale of recorded video entertainment, shall sell or offer for sale toluol, amyl nitrite, butyl nitrite, cyclohexyl nitrite, ethyl nitrite, pentyl nitrite, and propyl nitrite and their iso-analogues, or any toxic glue.

3. Violation of this section is a class D felony.

(L. 1982 S.B. 522 §§ 7, 8, A.L. 1987 H.B. 51 & 49, A.L. 2009 H.B. 62, A.L. 2014 S.B. 491)

Transferred 2014; formerly 578.265; Effective 1-01-17



Section 579.105 Keeping or maintaining a public nuisance — violation, penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

579.105. Keeping or maintaining a public nuisance — violation, penalty. — 1. A person commits the offense of keeping or maintaining a public nuisance if he or she knowingly keeps or maintains:

(1) Any room, building, structure or inhabitable structure, as defined in section 556.061, which is used for the illegal manufacture, distribution, storage, or sale of any amount of a controlled substance, except thirty-five grams or less of marijuana or thirty-five grams or less of any synthetic cannabinoid; or

(2) Any room, building, structure or inhabitable structure, as defined in section 556.061, where on three or more separate occasions within the period of a year, two or more persons, who were not residents of the room, building, structure, or inhabitable structure, gathered for the principal purpose of unlawfully ingesting, injecting, inhaling or using any amount of a controlled substance, except thirty-five grams or less of marijuana or thirty-five grams or less of any synthetic cannabinoid.

2. In addition to any other criminal prosecutions, the prosecuting attorney or circuit attorney may by information or indictment charge the owner or the occupant, or both the owner and the occupant of the room, building, structure, or inhabitable structure with the offense of keeping or maintaining a public nuisance.

3. The offense of keeping or maintaining a public nuisance is a class E felony.

4. Upon the conviction of the owner pursuant to this section, the room, building, structure, or inhabitable structure is subject to the provisions of sections 513.600 to 513.645.

(RSMo 1939 § 9844, A.L. 1971 H.B. 69, A.L. 1985 H.B. 488, A.L. 1989 H.B. 479, A.L. 2014 S.B. 491, A.L. 2014 H.B. 1371)

Transferred 2014; formerly 195.130; Effective 1-01-17



Section 579.107 Lawful possession, when — burden of proof of any exception or exemption upon defendant.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

579.107. Lawful possession, when — burden of proof of any exception or exemption upon defendant. — 1. A person may lawfully possess or have under his or her control a controlled substance if he or she obtained the controlled substance directly from, or pursuant to, a valid prescription or practitioner's order issued in the course of a practitioner's professional practice or except as otherwise authorized by this chapter or chapter 195.

2. In any complaint, information, or indictment, and in any action or proceeding brought for the enforcement of any provision of this chapter or chapter 195, it shall not be necessary to negative any exception, excuse, proviso, or exemption, contained in this chapter or chapter 195, and the burden of proof of any such exception, excuse, proviso or exemption, shall be upon the defendant.

(RSMo 1939 § 9849, A.L. 1989 S.B. 215 & 58, A.L. 2014 S.B. 491)

Transferred 2014; formerly 195.180; Effective 1-01-17



Section 579.110 Possession of methamphetamine precursors — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

579.110. Possession of methamphetamine precursors — penalty. — 1. A person commits the offense of possession of methamphetamine precursors if he or she knowingly possesses one or more chemicals listed in subsection 2 of section 195.400, reagents, solvents, or any other chemicals proven to be precursor ingredients of methamphetamine or amphetamine, as established by expert testimony, with the intent to manufacture, compound, convert, produce, process, prepare, test, or otherwise alter that chemical to create a controlled substance or a controlled substance analogue in violation of this chapter or chapter 195.

2. Possession of more than twenty-four grams of ephedrine or pseudoephedrine shall be prima facie evidence of intent to violate this section. This subsection shall not apply to any practitioner or to any product possessed in the course of a legitimate business.

3. The offense of possession of methamphetamine precursors is a class E felony.

(L. 1989 S.B. 215 & 58, A.L. 1998 H.B. 1147, et al., A.L. 2014 S.B. 491)

Transferred 2014; formerly 195.420; Effective 1-01-17



Section 579.115 Copy of suspicious transaction report for certain drugs to be submitted to chief law enforcement officer, when — suspicious transaction defined — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

579.115. Copy of suspicious transaction report for certain drugs to be submitted to chief law enforcement officer, when — suspicious transaction defined — penalty. — 1. Any manufacturer or wholesaler who sells, transfers, or otherwise furnishes ephedrine, pseudoephedrine or phenylpropanolamine, or any of their salts, optical isomers and salts of optical isomers, alone or in a mixture, and is required by federal law to report any suspicious transaction to the United States attorney general, shall submit a copy of the report to the chief law enforcement official with jurisdiction before completion of the sale or as soon as practicable thereafter.

2. As used in this section, "suspicious transaction" means any sale or transfer required to be reported pursuant to 21 U.S.C. Section 830(b)(1).

3. The offense of failure to report suspicious transactions is a class E felony.

(L. 2001 S.B. 89 & 37, A.L. 2014 S.B. 491)

Transferred 2014; formerly 195.515; Effective 1-01-17



Section 579.150 Distribution of prescription medication on school property — exceptions — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

579.150. Distribution of prescription medication on school property — exceptions — penalty. — 1. A person commits the offense of distribution of prescription medication on school property if he or she is less than twenty-one years of age and knowingly distributes upon the real property comprising a public or private elementary or secondary school or school bus a prescription medication to any individual who does not have a valid prescription for such medication. For purposes of this section, prescription medication shall not include medication containing a controlled substance, as defined in section 195.010.

2. The provisions of this section shall not apply to any person authorized to distribute a prescription medication by any school personnel who are responsible for storing, maintaining, or dispensing any prescription medication under chapter 338. This section shall not limit the use of any prescription medication by emergency personnel during an emergency situation.

3. The offense of distribution of prescription medication on school property is a class B misdemeanor for a first offense and a class A misdemeanor for any second or subsequent offense.

(L. 2005 H.B. 353 and S.B. 254, A.L. 2005 1st Ex. Sess. H.B. 2, A.L. 2014 S.B. 491)

Transferred 2014; formerly 577.625; Effective 1-01-17



Section 579.155 Possession of prescription medication on school property — exceptions — penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

579.155. Possession of prescription medication on school property — exceptions — penalty. — 1. A person commits the offense of possession of prescription medication on school property if he or she is less than twenty-one years of age and knowingly possesses upon the real property comprising a public or private elementary or secondary school or school bus prescription medication without a valid prescription for such medication. For purposes of this section, prescription medication shall not include medication containing a controlled substance, as defined in section 195.010.

2. The provisions of this section shall not apply to any person authorized to possess a prescription medication by any school personnel who are responsible for storing, maintaining, or dispensing any prescription medication under chapter 338. This section shall not limit the use of any prescription medication by emergency personnel during an emergency situation.

3. The offense of possession of prescription medication on school property is a class C misdemeanor for a first offense and a class B misdemeanor for any second or subsequent offense.

(L. 2005 H.B. 353 and S.B. 254, A.L. 2005 1st Ex. Sess. H.B. 2, A.L. 2014 S.B. 491)

Transferred 2014; formerly 577.628; Effective 1-01-17



Section 579.170 Prior and persistent drug offenders, definitions, sentencing.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

579.170. Prior and persistent drug offenders, definitions, sentencing. — 1. The following words or phrases as used in this chapter have the following meanings, unless the context otherwise requires:

(1) "Persistent drug offender", one who has been found guilty of two or more felony offenses of the laws of this state or of the United States, or any other state, territory or district relating to controlled substances;

(2) "Prior drug offender", one who has been found guilty of any felony offense of the laws of this state, or of the United States, or any other state, territory or district relating to controlled substances.

2. Prior findings of guilt shall be pleaded and proven in the same manner as required by section 558.021.

3. The court shall not instruct the jury as to the range of punishment or allow the jury, upon a finding of guilty, to assess and declare the punishment as part of its verdict in cases of prior drug offenders or persistent drug offenders.

4. The court shall sentence a person who has been found to be a prior drug offender and is found guilty of a class C, D, or E felony under this chapter to the authorized term of imprisonment for an offense one class higher than the offense for which the person was found guilty.

5. The court shall sentence a person who has been found to be a persistent drug offender and is found guilty of a class C, D, or E felony under this chapter to the authorized term of imprisonment for an offense two classes higher than the offense for which the person was found guilty. The court shall sentence a persistent drug offender who is found guilty of a class B felony under this chapter to the authorized term of imprisonment for a class A felony offense.

(L. 1989 S.B. 215 & 58, A.L. 2014 S.B. 491)

Transferred 2014; formerly 195.275; Effective 1-01-17



Section 579.175 Arrest without warrant, when.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

579.175. Arrest without warrant, when. — Any law enforcement officer of the state of Missouri, or of any political subdivision thereof, may, within the boundaries of the political entity from which he or she derives his or her authority, arrest without a warrant any person he or she sees violating or whom he or she has probable cause to believe has violated any provision of this chapter.

(L. 1971 H.B. 69, A.L. 2014 S.B. 491)

Transferred 2014; formerly 195.280; Effective 1-01-17



Section 579.180 Burden of proof of any exception or exemption upon defendant.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

579.180. Burden of proof of any exception or exemption upon defendant. — 1. It is not necessary for the state to negate any exemption or exception in this chapter or chapter 195 in any complaint, information, indictment, or other pleading or in any trial, hearing, or other proceeding under this chapter or chapter 195. The burden of producing evidence of any exemption or exception is upon the person claiming it.

2. In the absence of proof that a person is the duly authorized holder of an appropriate registration or order form issued under chapter 195, the person is presumed not to be the holder of the registration or form. The burden of producing evidence with respect to the registration or order form is upon such person claiming to be the authorized holder of the registration or form.

(L. 1989 S.B. 215 & 58, A.L. 2014 S.B. 491)

Transferred 2014; formerly 195.367; Effective 1-01-17



Section 579.185 Authorized state, county or municipal officers, good faith immunity from criminal liability.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

579.185. Authorized state, county or municipal officers, good faith immunity from criminal liability. — No criminal liability is imposed by this chapter upon any authorized state, county, or municipal officer, lawfully engaged in the enforcement of this chapter in good faith.

(L. 1989 S.B. 215 & 58, A.L. 2014 S.B. 491)

Transferred 2014; formerly 195.371; Effective 1-01-17






Chapter 589 Crime Prevention and Control Programs and Services

Chapter Cross References



Section 589.010 Short title.

Effective 28 Aug 1980

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

589.010. Short title. — Sections 589.010 to 589.040 may be cited as the "Sexual Assault Prevention Act".

(L. 1980 H.B. 1138, et al. § 2)



Section 589.015 Definitions.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

589.015. Definitions. — As used in sections 589.010 to 589.040:

(1) The term "center" shall mean the state center for the prevention and control of sexual assault established pursuant to section 589.030;

(2) The term "sexual assault" shall include:

(a) The acts of rape in the first or second degree, forcible rape, rape, statutory rape in the first degree, statutory rape in the second degree, sexual assault, sodomy in the first or second degree, forcible sodomy, sodomy, statutory sodomy in the first degree, statutory sodomy in the second degree, child molestation in the first, second, third, or fourth degree, deviate sexual assault, sexual misconduct, sexual misconduct in the first, second, or third degree, sexual abuse, and sexual abuse in the first or second degree, or attempts to commit any of the aforesaid, as these acts are defined in chapter 566;

(b) The act of incest, as this act is defined in section 568.020;

(c) The act of abuse of a child under section 568.060, which involves sexual contact;

(d) The act of use of a child in a sexual performance; and

(e) The act of enticement of a child, as defined in section 566.151, or any attempt to commit such act.

(L. 1980 H.B. 1138, et al. § 3, A.L. 1984 H.B. 1255, A.L. 1996 H.B. 974, A.L. 2008 S.B. 714, et al., A.L. 2013 H.B. 215, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 589.020 Duties of department of elementary and secondary education — school programs — local boards have discretion.

Effective 28 Aug 1980

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

589.020. Duties of department of elementary and secondary education — school programs — local boards have discretion. — 1. The department of elementary and secondary education shall develop and establish guidelines for the teaching of sexual assault prevention and sexual assault counseling techniques for utilization by local school districts in the establishment of sexual assault prevention education programs. Such programs shall be adapted to the age and understanding of the pupils and shall be so emphasized in appropriate places in the curriculum as to give a full and adequate treatment of the subject.

2. Local boards of education may establish sexual assault prevention education programs in accordance with the guidelines developed by the department of elementary and secondary education under subsection 1 of this section; provided, however, that nothing in sections 589.010 to 589.040 shall be construed as mandating the establishment of such programs by local boards of education; and provided, further, that no child shall be compelled to participate in any such program if the parent or guardian of such child submits a written objection to such participation, on moral or religious grounds, to the principal or other person in charge of the school which the child attends.

(L. 1980 H.B. 1138, et al. § 4)



Section 589.030 Duties of department of public safety — grants — statistics — training programs — reports — telephone reporting system.

Effective 28 Aug 1980

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

589.030. Duties of department of public safety — grants — statistics — training programs — reports — telephone reporting system. — 1. The director of the department of public safety shall establish within the department the "State Center for the Prevention and Control of Sexual Assault"*.

2. The director of the department of public safety, acting through the center, may, directly or by grant, carry out the following:

(1) A continuing study of sexual assault, including a study and investigation of:

(a) The effectiveness of existing state and local laws dealing with sexual assault;

(b) The relationship, if any, between traditional legal and social attitudes toward sexual roles, the act of sexual assault and the formulation of laws dealing with sexual assault;

(c) The treatment of the victims of sexual assault by law enforcement agencies, hospitals and other medical institutions, prosecutors and the courts;

(d) The causes of sexual assault, identifying, to the degree possible, the social conditions which encourage sexual assault and the motives of the offenders;

(e) The impact of sexual assault on the victim and the family of the victim;

(f) Sexual assault in correctional institutions;

(g) The actual incidence of sexual assault as compared to the reported incidence of sexual assault and the reasons for any difference in such incidences; and

(h) The effectiveness of existing private, local and state government educational, counseling and other programs designed to prevent and control sexual assault;

(2) The compilation, analysis and publication of summaries of the continuing study conducted under subdivision (1) of this subsection and the research and demonstration projects conducted under subdivision (5) of this section. The director of the department of public safety shall annually submit to the governor, the chief justice of the supreme court and the members of the general assembly a summary of such study and projects together with recommendations, where appropriate;

(3) The compilation and publication of training materials for personnel who are engaged in, or who intend to engage in, programs designed to prevent or control sexual assault;

(4) The development and maintenance of an information system with regard to the prevention and control of sexual assault, the treatment and counseling of the victims of sexual assault and their families, the rehabilitation of offenders and medical treatment;

(5) Assistance to community mental health centers and other qualified public and not-for-profit private entities in conducting research and demonstration projects concerning the prevention and control of sexual assault including, but not limited to, projects for:

(a) The planning, development, implementation, and evaluation of alternative methods used in the prevention and control of sexual assault, the treatment and counseling of the victims of sexual assault and their families, and the rehabilitation of offenders;

(b) For the application of such alternative methods; and

(c) For the promotion of community awareness of the specific locations in which, and the specific social and other conditions under which, sexual assaults are most likely to occur;

(6) Establish and maintain a telephone service, operating at all times, capable of receiving calls made concerning incidents of sexual assault so that callers may be instructed as to what steps to take in reporting sexual assault to the proper law enforcement authorities and where victims of sexual assault can receive counseling and assistance concerning incidents of sexual assault;

(7) Establish means whereby the existence of state and local programs to assist victims of sexual assault will be publicized to the public.

3. The center is hereby designated as the state sexual assault agency for all purposes of any federal sexual assault prevention act and may:

(1) Take all necessary and appropriate actions to obtain for this state all benefits offered under any federal act dealing with sexual assault and its prevention;

(2) Apply for and receive federal funds made available under any federal act;

(3) Participate, through its authorized representative, in proceedings under any federal act.

(L. 1980 H.B. 1138, et al. § 5)

*Section 13 of H.B. 41, et al., 1981, established this center as a separate entity within the department of public safety. See section 589.035.



Section 589.035 Center to be separate entity within department — effective date.

Effective 01 Jan 1983, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

589.035. Center to be separate entity within department — effective date. — The director shall transfer the state center for the prevention and control of sexual assault as created pursuant to section 589.030 from the committee on criminal justice to a status as a separate entity within the department to more effectively aid and assist victims of sexual assault crimes.

(L. 1981 H.B. 41, et al. § 13)

Effective 1-01-83



Section 589.040 Duties of department of corrections — certain inmates to participate in programs.

Effective 28 Aug 2011

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

589.040. Duties of department of corrections — certain inmates to participate in programs. — 1. The director of the department of corrections shall develop a program of treatment, education and rehabilitation for all imprisoned offenders who are serving sentences for sexual assault offenses. When developing such programs, the ultimate goal shall be the prevention of future sexual assaults by the participants in such programs, and the director shall utilize those concepts, services, programs, projects, facilities and other resources designed to achieve this goal.

2. All persons imprisoned by the department of corrections for sexual assault offenses shall be required to successfully complete the programs developed pursuant to subsection 1 of this section prior to being eligible for parole or conditional release.

(L. 1980 H.B. 1138, et al. § 6, A.L. 1990 H.B. 974, A.L. 2011 H.B. 111 merged with S.B. 250)

(2001) As applied to habeas applicant sentenced prior to effective date of section, section is not an ex post facto law; program is not penal in nature but rehabilitative. State ex rel. Nixon v. Pennoyer, 39 S.W.3d 521 (Mo.App.E.D.).

(2004) Sexual offender program has secular, narrowly tailored legislative purpose of preventing future sexual assaults by participants and does not violate federal or state constitutional provisions of non-establishment and free exercise of religion. Boone v. State, 147 S.W.3d 801 (Mo.App.E.D.).



Section 589.042 Authority to require registered sexual offenders to provide access to personal home computer.

Effective 05 Jun 2006, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

589.042. Authority to require registered sexual offenders to provide access to personal home computer. — The court or the board of probation and parole shall have the authority to require a person who is required to register as a sexual offender under sections 589.400 to 589.425 to give his or her assigned probation or parole officer access to his or her personal home computer as a condition of probation or parole in order to monitor and prevent such offender from obtaining and keeping child pornography or from committing an offense under chapter 566. Such access shall allow the probation or parole officer to view the internet use history, computer hardware, and computer software of any computer, including a laptop computer, that the offender owns.

(L. 2006 H.B. 1698, et al. § 489.042)

Effective 6-05-06



Section 589.200 Definitions.

Effective 28 Aug 1983

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

589.200. Definitions. — As used in sections 589.200 to 589.215, the following terms mean:

(1) "Authorized agency", the highway patrol, the prosecuting attorney responsible for prosecutions in the county where a motor vehicle theft has occurred, or any law enforcement agency;

(2) "Insurer", any insurance company;

(3) "Relevant", information having any tendency to make the existence of any fact that is of consequence to the investigation or determination of an allegedly fraudulent motor vehicle theft claim more probable or less probable than it would have been without the evidence.

(L. 1983 H.B. 149, et al. § 2)



Section 589.205 Insurer may notify authorized agency of suspected fraudulent theft claim, provide information.

Effective 28 Aug 1983

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

589.205. Insurer may notify authorized agency of suspected fraudulent theft claim, provide information. — If an insurer has reason to believe that a motor vehicle theft claim made by an insured is fraudulent, the insurer may:

(1) Notify, in writing, an authorized agency of the suspected fraudulent claim; and

(2) Provide the agency with all material developed from the insurer's inquiry into the claim.

(L. 1983 H.B. 149, et al. § 3)



Section 589.210 Authorized agency may require information relevant to theft claim from insurer.

Effective 28 Aug 1983

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

589.210. Authorized agency may require information relevant to theft claim from insurer. — An authorized agency charged with the responsibility of investigating a motor vehicle theft may, in writing, require an insurer investigating that loss to release to the requesting agency any or all relevant information or evidence considered important to the authorized agency including:

(1) Pertinent insurance policy information relevant to the theft under investigation and any application for that policy;

(2) Policy premium payment records;

(3) History of previous claims made by the insured; and

(4) Material relating to the investigation, including:

(a) Statements of any person;

(b) Proof of loss; and

(c) Other evidence relevant to the investigation.

(L. 1983 H.B. 149, et al. § 4)



Section 589.215 Release of information by authorized agency to others — insurer entitled to information, when — immunity from liability for providing information.

Effective 28 Aug 1983

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

589.215. Release of information by authorized agency to others — insurer entitled to information, when — immunity from liability for providing information. — 1. An authorized agency provided with information under sections 589.200 to 589.215 may release or provide that information to any other authorized agency to further its investigation.

2. An insurer providing information to an authorized agency under section 589.205 or 589.210 has the right to request and to receive from that agency relevant information. The agency shall provide the requested information within a reasonable time, not to exceed thirty days from the date of the request or termination of a criminal prosecution involving such information, whichever is later.

3. An insurer or an authorized agency that releases or provides evidence or information under sections 589.200 to 589.215 is immune from any civil or criminal liability for providing such evidence or information.

(L. 1983 H.B. 149, et al. § 5)



Section 589.300 Definitions.

Effective 28 Aug 1995

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

589.300. Definitions. — As used in sections 589.300 to 589.310, the following terms mean:

(1) "Center", the Missouri crime prevention information center;

(2) "Department", the department of public safety;

(3) "Director", the director of the department of public safety;

(4) "Local government", any city, county or village;

(5) "Local government/school district partnership" or "partnership", a partnership between one or more local governments and one or more school districts or any accredited private school to apply for and implement a crime prevention program aimed at preventing crime by children and young adults under the age of twenty-one;

(6) "School district", any district as defined in subdivision (1) of section 160.011 or any accredited private school.

(L. 1994 S.B. 763, A.L. 1995 H.B. 174, et al.)



Section 589.303 Center established, powers.

Effective 28 Aug 1994

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

589.303. Center established, powers. — The "Missouri Crime Prevention Information Center" is hereby established within the department of public safety. The center, subject to appropriation and within the limits of available funds from private sources, gifts, donations, or moneys generated by center-sponsored activities, may:

(1) Develop, plan and implement a comprehensive, long-range, integrated program which will mobilize all Missouri residents, including the youth of this state, in a year-round preventive effort to reduce crime, violence, drug abuse and delinquency;

(2) Provide a mechanism to support, unify, promote, implement, and evaluate crime prevention efforts;

(3) Act as an information clearinghouse for crime prevention efforts;

(4) Provide a means by which law enforcement and prevention-related agencies, civilian personnel, and the education community may acquire the resource materials, technical assistance, knowledge, and skills necessary to develop, implement and evaluate crime prevention and intervention programs;

(5) Provide ongoing, programmatic support to crime prevention efforts of law enforcement and local crime prevention organizations, enabling them to develop programs within their jurisdiction or community;

(6) Assist law enforcement agencies and local crime prevention organizations to increase the awareness of communities, businesses, and governments regarding the need for crime prevention while offering information on current and future programming in their communities and in this state;

(7) Increase the availability of resource materials which may be utilized by local crime prevention programs, analyze data, evaluate needs, and develop specific crime prevention strategies;

(8) Act as a liaison between local, state, and national agencies concerning crime prevention issues;

(9) Coordinate efforts with any statewide associations or organizations which are also concerned with reducing crime, violence, drug abuse, and delinquency and receive from such associations or organizations advice and direction for the operation of the center and related activities;

(10) Operate as a resource for local governments and, upon the request of any local agency, may:

(a) Provide technical assistance in the form of resource development and distribution, consultation, community resource identification, utilization, training, and distribution, consultation, community resource identification, utilization, training, and promotion of crime prevention programs or activities;

(b) Provide assistance in increasing the knowledge of community, business, and governmental leaders concerning the theory and operation of crime prevention and how their involvement will assist in efforts to prevent crime; and

(c) Provide resource materials to, and assistance in developing the skills of, law enforcement personnel, which materials and skills are necessary to create successful crime prevention strategies which meet the needs of specific regions and communities throughout the state.

(L. 1994 S.B. 763)



Section 589.305 Department may solicit funds.

Effective 28 Aug 1994

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

589.305. Department may solicit funds. — In addition to general revenue appropriated by the general assembly for the purposes of sections 589.300 to 589.310, the department may solicit, receive, and expend funds, including matching grants, from the federal government, other state agencies, and from private sources to aid in carrying out the provisions of sections 589.300 to 589.310.

(L. 1994 S.B. 763)



Section 589.307 Fund established, administration, purpose.

Effective 28 Aug 1994

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

589.307. Fund established, administration, purpose. — 1. There is hereby established in the state treasury the "Missouri Crime Prevention Information and Programming Fund". The Missouri crime prevention information and programming fund shall be administered by the center created within the department of public safety. Money in the fund shall be used solely for carrying out the provisions of sections 589.300 to 589.310.

2. Any moneys received from private sources, gifts, donations, transferred from other governmental agencies, or generated by center-sponsored activities shall be credited to the Missouri crime prevention information and programming fund.

3. The provisions of section 33.080 to the contrary notwithstanding, moneys in the Missouri crime prevention information and programming fund shall not be transferred and placed to the credit of the general revenue fund.

(L. 1994 S.B. 763)



Section 589.310 Establishment and enhancement of local crime prevention programs — proactive partnership prevention approach — amount of funding — audit — rules.

Effective 28 Aug 1995

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

589.310. Establishment and enhancement of local crime prevention programs — proactive partnership prevention approach — amount of funding — audit — rules. — 1. Subject to availability of funds within the Missouri crime prevention information and programming fund, the director, or his designee, may contract with local law enforcement or prevention-related organizations to assist in establishing or enhancing local crime prevention programs. Such programs would include, but not be limited to:

(1) Community crime prevention;

(2) Drug abuse prevention in schools;

(3) Community-oriented policing;

(4) Family violence prevention;

(5) Juvenile delinquency prevention;

(6) Gang-related activity prevention;

(7) Gun violence prevention; and

(8) School violence prevention.

2. In awarding contracts for local government crime prevention programs, the director or his designee shall place special emphasis on applications which demonstrate the existence of a local government/school district partnership taking a proactive approach toward preventing crime by children and young adults under the age of twenty-one. Such evidence shall include a copy of the agreement between the local government and school district specifying the duties and obligations of each should a contract be awarded.

3. The state shall provide one-third of the funding for each contract awarded to a local government/school district partnership to operate a local government crime prevention program. The local government or governments receiving the contract shall contribute one-third and the school district or districts shall also contribute one-third.

4. The director, or his designee, shall ensure that the fund administered under this section will not be used by any agency to supplant existing funds which are presently being used for crime prevention programming. The department may, at its discretion, audit the expenditure of any contract funds awarded under this section.

5. The department shall promulgate such rules and regulations as are necessary for the administration of sections 589.300 to 589.310, pursuant to chapter 536 and section 650.005.

(L. 1994 S.B. 763, A.L. 1995 H.B. 174, et al.)



Section 589.400 Registration of certain offenders with chief law officers of county of residence — time limitation — cities may request copy of registration — fees — automatic removal from registry — petitions for removal — procedure, notice, denial of petition — higher education students and workers — persons removed.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

589.400. Registration of certain offenders with chief law officers of county of residence — time limitation — cities may request copy of registration — fees — automatic removal from registry — petitions for removal — procedure, notice, denial of petition — higher education students and workers — persons removed. — 1. Sections 589.400 to 589.425 shall apply to:

(1) Any person who, since July 1, 1979, has been or is hereafter convicted of, been found guilty of, or pled guilty or nolo contendere to committing, attempting to commit, or conspiring to commit a felony offense of chapter 566, including sexual trafficking of a child and sexual trafficking of a child under the age of twelve, or any offense of chapter 566 where the victim is a minor, unless such person is exempted from registering under subsection 8 of this section; or

(2) Any person who, since July 1, 1979, has been or is hereafter convicted of, been found guilty of, or pled guilty or nolo contendere to committing, attempting to commit, or conspiring to commit one or more of the following offenses: kidnapping or kidnapping in the first degree when the victim was a child and the defendant was not a parent or guardian of the child; abuse of a child under section 568.060 when such abuse is sexual in nature; felonious restraint or kidnapping in the second degree when the victim was a child and the defendant is not a parent or guardian of the child; sexual contact or sexual intercourse with a resident of a nursing home or sexual conduct with a nursing facility resident or vulnerable person in the first or second degree; endangering the welfare of a child under section 568.045 when the endangerment is sexual in nature; genital mutilation of a female child, under section 568.065; promoting prostitution in the first degree; promoting prostitution in the second degree; promoting prostitution in the third degree; sexual exploitation of a minor; promoting child pornography in the first degree; promoting child pornography in the second degree; possession of child pornography; furnishing pornographic material to minors; public display of explicit sexual material; coercing acceptance of obscene material; promoting obscenity in the first degree; promoting pornography for minors or obscenity in the second degree; incest; use of a child in a sexual performance; or promoting sexual performance by a child; or

(3) Any person who, since July 1, 1979, has been committed to the department of mental health as a criminal sexual psychopath; or

(4) Any person who, since July 1, 1979, has been found not guilty as a result of mental disease or defect of any offense listed in subdivision (1) or (2) of this subsection; or

(5) Any juvenile certified as an adult and transferred to a court of general jurisdiction who has been convicted of, found guilty of, or has pleaded guilty or nolo contendere to committing, attempting to commit, or conspiring to commit a felony under chapter 566 which is equal to or more severe than aggravated sexual abuse under 18 U.S.C. Section 2241, which shall include any attempt or conspiracy to commit such offense;

(6) Any juvenile fourteen years of age or older at the time of the offense who has been adjudicated for an offense which is equal to or more severe than aggravated sexual abuse under 18 U.S.C. Section 2241, which shall include any attempt or conspiracy to commit such offense;

(7) Any person who is a resident of this state who has, since July 1, 1979, or is hereafter convicted of, been found guilty of, or pled guilty to or nolo contendere in any other state, or foreign country, or under federal, tribal, or military jurisdiction to committing, attempting to commit, or conspiring to commit an offense which, if committed in this state, would be a violation of chapter 566, or a felony violation of any offense listed in subdivision (2) of this subsection or has been or is required to register in another state or has been or is required to register under tribal, federal, or military law; or

(8) Any person who has been or is required to register in another state or has been or is required to register under tribal, federal, or military law and who works or attends an educational institution, whether public or private in nature, including any secondary school, trade school, professional school, or institution of higher education on a full-time or on a part-time basis or has a temporary residence in Missouri. "Part-time" in this subdivision means for more than seven days in any twelve-month period.

2. Any person to whom sections 589.400 to 589.425 apply shall, within three days of conviction, release from incarceration, or placement upon probation, register with the chief law enforcement official of the county or city not within a county in which such person resides unless such person has already registered in that county for the same offense. Any person to whom sections 589.400 to 589.425 apply if not currently registered in their county of residence shall register with the chief law enforcement official of such county or city not within a county within three days. The chief law enforcement official shall forward a copy of the registration form required by section 589.407 to a city, town, village, or campus law enforcement agency located within the county of the chief law enforcement official, if so requested. Such request may ask the chief law enforcement official to forward copies of all registration forms filed with such official. The chief law enforcement official may forward a copy of such registration form to any city, town, village, or campus law enforcement agency, if so requested.

3. The registration requirements of sections 589.400 through 589.425 are lifetime registration requirements unless:

(1) All offenses requiring registration are reversed, vacated or set aside;

(2) The registrant is pardoned of the offenses requiring registration;

(3) The registrant is no longer required to register and his or her name shall be removed from the registry under the provisions of subsection 6 of this section; or

(4) The registrant may petition the court for removal or exemption from the registry under subsection 7 or 8 of this section and the court orders the removal or exemption of such person from the registry.

4. For processing an initial sex offender registration the chief law enforcement officer of the county or city not within a county may charge the offender registering a fee of up to ten dollars.

5. For processing any change in registration required pursuant to section 589.414 the chief law enforcement official of the county or city not within a county may charge the person changing their registration a fee of five dollars for each change made after the initial registration.

6. Any person currently on the sexual offender registry for being convicted of, found guilty of, or pleading guilty or nolo contendere to committing, attempting to commit, or conspiring to commit, felonious restraint when the victim was a child and he or she was the parent or guardian of the child, nonsexual child abuse that was committed under section 568.060, or kidnapping when the victim was a child and he or she was the parent or guardian of the child shall be removed from the registry. However, such person shall remain on the sexual offender registry for any other offense for which he or she is required to register under sections 589.400 to 589.425.

7. Any person currently on the sexual offender registry for having been convicted of, found guilty of, or having pleaded guilty or nolo contendere to committing, attempting to commit, or conspiring to commit promoting prostitution in the second degree, promoting prostitution in the third degree, public display of explicit sexual material, statutory rape in the second degree, and no physical force or threat of physical force was used in the commission of the crime may file a petition in the civil division of the circuit court in the county in which the offender was convicted or found guilty of or pled guilty or nolo contendere to committing, attempting to commit, or conspiring to commit the offense or offenses for the removal of his or her name from the sexual offender registry after ten years have passed from the date he or she was required to register.

8. Effective August 28, 2009, any person on the sexual offender registry for having been convicted of, found guilty of, or having pled guilty or nolo contendere to an offense included under subsection 1 of this section may file a petition after two years have passed from the date the offender was convicted or found guilty of or pled guilty or nolo contendere to the offense or offenses in the civil division of the circuit court in the county in which the offender was convicted or found guilty of or pled guilty or nolo contendere to the offense or offenses for removal of his or her name from the registry if such person was nineteen years of age or younger and the victim was thirteen years of age or older at the time of the offense and no physical force or threat of physical force was used in the commission of the offense, unless such person meets the qualifications of this subsection, and such person was eighteen years of age or younger at the time of the offense, and is convicted or found guilty of or pleads guilty or nolo contendere to a violation of section 566.068, 566.090*, 566.093, or 566.095 when such offense is a misdemeanor, in which case, such person may immediately file a petition to remove or exempt his or her name from the registry upon his or her conviction or finding or pleading of guilty or nolo contendere to such offense.

9. (1) The court may grant such relief under subsection 7 or 8 of this section if such person demonstrates to the court that he or she has complied with the provisions of this section and is not a current or potential threat to public safety. The prosecuting attorney in the circuit court in which the petition is filed must be given notice, by the person seeking removal or exemption from the registry, of the petition to present evidence in opposition to the requested relief or may otherwise demonstrate the reasons why the petition should be denied. Failure of the person seeking removal or exemption from the registry to notify the prosecuting attorney of the petition shall result in an automatic denial of such person's petition. If the prosecuting attorney is notified of the petition he or she shall make reasonable efforts to notify the victim of the crime for which the person was required to register of the petition and the dates and times of any hearings or other proceedings in connection with that petition.

(2) If the petition is denied, such person shall wait at least twelve months before petitioning the court again. If the court finds that the petitioner is entitled to relief, which removes or exempts such person's name from the registry, a certified copy of the written findings or order shall be forwarded by the court to the chief law enforcement official having jurisdiction over the offender and to the Missouri state highway patrol in order to have such person's name removed or exempted from the registry.

10. Any nonresident worker or nonresident student shall register for the duration of such person's employment or attendance at any school of higher education and is not entitled to relief under the provisions of subsection 9 of this section. Any registered offender from another state who has a temporary residence in this state and resides more than seven days in a twelve-month period shall register for the duration of such person's temporary residency and is not entitled to the provisions of subsection 9 of this section.

11. Any person whose name is removed or exempted from the sexual offender registry under subsection 7 or 8 of this section shall no longer be required to fulfill the registration requirements of sections 589.400 to 589.425, unless such person is required to register for committing another offense after being removed from the registry.

(L. 1997 H.B. 883, A.L. 1998 H.B. 1405, et al., A.L. 2000 S.B. 757 & 602, A.L. 2002 S.B. 758 merged with S.B. 969, et al., A.L. 2003 S.B. 5 merged with S.B. 184, A.L. 2004 H.B. 1055, A.L. 2006 H.B. 1698, et al., A.L. 2008 S.B. 714, et al., A.L. 2009 H.B. 62, A.L. 2014 S.B. 491)

Effective 1-01-17

*Section 566.090 was transferred 2013; now 566.101.

(2005) Sex offender registration statutes are non-punitive civil regulation and thus do not constitute an ex post facto punishment; sections also do not violate the due process rights of registrants. R. W. v. Sanders, 168 S.W.3d 65 (Mo.banc).

(2006) Sections 589.400 to 589.425 are constitutional under ex post facto, due process, equal protection, bill of attainder, and special law provisions; however, application of registration requirement to persons who pled guilty or were found guilty prior to sections' effective date of January 1, 1995, violates constitutional ban on laws retrospective in operation. Doe v. Phillips, 194 S.W.3d 833 (Mo.banc).



Section 589.402 Internet search capability of registered sex offenders to be maintained — information to be made available — newspaper publication.

Effective 28 Aug 2008

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

589.402. Internet search capability of registered sex offenders to be maintained — information to be made available — newspaper publication. — 1. The chief law enforcement officer of the county or city not within a county may maintain a web page on the internet, which shall be open to the public and shall include a registered sexual offender search capability.

2. The registered sexual offender search shall make it possible for any person using the internet to search for and find the information specified in subsection 3 of this section, if known, on offenders registered in this state pursuant to sections 589.400 to 589.425, except that only persons who have been convicted of, found guilty of, or plead guilty to committing, attempting to commit, or conspiring to commit sexual offenses shall be included on this website.

3. Only the information listed in this subsection shall be provided to the public in the registered sexual offender search:

(1) The name and any known aliases of the offender;

(2) The date of birth and any known alias dates of birth of the offender;

(3) A physical description of the offender;

(4) The residence, temporary, work, and school addresses of the offender, including the street address, city, county, state, and zip code;

(5) Any photographs of the offender;

(6) A physical description of the offender's vehicles, including the year, make, model, color, and license plate number;

(7) The nature and dates of all offenses qualifying the offender to register;

(8) The date on which the offender was released from the department of mental health, prison, or jail, or placed on parole, supervised release, or probation for the offenses qualifying the offender to register;

(9) Compliance status of the offender with the provisions of sections 589.400 to 589.425; and

(10) Any online identifiers, as defined in section 43.651, used by the person. Such online identifiers shall not be included in the general profile of an offender on the web page and shall only be available to a member of the public by a search using the specific online identifier to determine if a match exists with a registered offender.

4. The chief law enforcement officer of any county or city not within a county may publish in any newspaper distributed in the county or city not within a county the sexual offender information provided under subsection 3 of this section for any offender residing in the county or city not within a county.

(L. 2005 S.B. 73, A.L. 2006 H.B. 1698, et al., A.L. 2008 S.B. 714, et al.)



Section 589.403 Correctional facility or mental health institution releasing on parole or discharge, official in charge, duties.

Effective 28 Aug 2008

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

589.403. Correctional facility or mental health institution releasing on parole or discharge, official in charge, duties. — Any person to whom subsection 1 of section 589.400 applies who is paroled, discharged, or otherwise released from any correctional facility of the department of corrections or any mental health institution where such person was confined shall be informed by the official in charge of such correctional facility or mental health institution of the person's possible duty to register pursuant to sections 589.400 to 589.425. If such person is required to register pursuant to sections 589.400 to 589.425, the official in charge of the correctional facility or the mental health institution shall complete the initial registration prior to release and forward the offender's registration, within three business days, to the chief law enforcement official of the county or city not within a county where the person expects to reside upon discharge, parole or release. When the person lists an address where he or she expects to reside that is not in this state, the initial registration shall be forwarded to the Missouri state highway patrol.

(L. 1997 H.B. 883, A.L. 2006 H.B. 1698, et al., A.L. 2008 S.B. 714, et al.)



Section 589.405 Court's duties upon release of sexual offender.

Effective 28 Aug 2008

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

589.405. Court's duties upon release of sexual offender. — Any person to whom subsection 1 of section 589.400 applies who is released on probation, discharged upon payment of a fine, or released after confinement in a county jail shall, prior to such release or discharge, be informed of the possible duty to register pursuant to sections 589.400 to 589.425 by the court having jurisdiction over the case. If such person is required to register pursuant to sections 589.400 to 589.425, the court shall obtain the address where the person expects to reside upon discharge, parole or release and shall report, within three business days, such address to the chief law enforcement official of the county or city not within a county where the person expects to reside, upon discharge, parole or release.

(L. 1997 H.B. 883, A.L. 2006 H.B. 1698, et al., A.L. 2008 S.B. 714, et al.)



Section 589.407 Registration, required information — substantiating accuracy of information.

Effective 28 Aug 2008

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

589.407. Registration, required information — substantiating accuracy of information. — 1. Any registration pursuant to sections 589.400 to 589.425 shall consist of completion of an offender registration form developed by the Missouri state highway patrol. Such form shall include, but is not limited to the following:

(1) A statement in writing signed by the person, giving the name, address, Social Security number and phone number of the person, the license plate number and vehicle description, including the year, make, model, and color of each vehicle owned or operated by the offender, any online identifiers, as defined in section 43.651, used by the person, the place of employment of such person, enrollment within any institutions of higher education, the crime which requires registration, whether the person was sentenced as a persistent or predatory offender pursuant to section 566.125*, the date, place, and a brief description of such crime, the date and place of the conviction or plea regarding such crime, the age and gender of the victim at the time of the offense and whether the person successfully completed the Missouri sexual offender program pursuant to section 589.040, if applicable;

(2) The fingerprints, palm prints, and a photograph of the person; and

(3) A DNA sample, if a sample has not already been obtained.

2. The offender shall provide positive identification and documentation to substantiate the accuracy of the information completed on the offender registration form, including but not limited to the following:

(1) A photocopy of a valid driver's license or nondriver's identification card;

(2) A document verifying proof of the offender's residency; and

(3) A photocopy of the vehicle registration for each of the offender's vehicles.

(L. 1997 H.B. 883, A.L. 1998 H.B. 1405, et al., A.L. 2003 S.B. 5 merged with S.B. 184, A.L. 2006 H.B. 1698, et al., A.L. 2008 S.B. 714, et al.)

*Section 558.018 was transferred to section 566.125 by S.B. 491, 2014, effective 1-01-17.



Section 589.410 Highway patrol to be notified, information to be made a part of MULES.

Effective 28 Aug 2002

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

589.410. Highway patrol to be notified, information to be made a part of MULES. — The chief law enforcement official shall forward the completed offender registration form to the Missouri state highway patrol within three days. The patrol shall enter the information into the Missouri uniform law enforcement system (MULES) where it is available to members of the criminal justice system, and other entities as provided by law, upon inquiry.

(L. 1997 H.B. 883, A.L. 1998 H.B. 1405, et al., A.L. 2000 S.B. 757 & 602, A.L. 2002 S.B. 758 merged with S.B. 969, et al.)



Section 589.414 Registrant's duties on change of address — time limitations for certain notifications — change in online identifiers, duty to report.

Effective 28 Aug 2008

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

589.414. Registrant's duties on change of address — time limitations for certain notifications — change in online identifiers, duty to report. — 1. Any person required by sections 589.400 to 589.425 to register shall, not later than three business days after each change of name, residence within the county or city not within a county at which the offender is registered, employment, or student status, appear in person to the chief law enforcement officer of the county or city not within a county and inform such officer of all changes in the information required by the offender. The chief law enforcement officer shall immediately forward the registrant changes to the Missouri state highway patrol within three business days.

2. If any person required by sections 589.400 to 589.425 to register changes such person's residence or address to a different county or city not within a county, the person shall appear in person and shall inform both the chief law enforcement official with whom the person last registered and the chief law enforcement official of the county or city not within a county having jurisdiction over the new residence or address in writing within three business days of such new address and phone number, if the phone number is also changed. If any person required by sections 589.400 to 589.425 to register changes their state of residence, the person shall appear in person and shall inform both the chief law enforcement official with whom the person was last registered and the chief law enforcement official of the area in the new state having jurisdiction over the new residence or address within three business days of such new address. Whenever a registrant changes residence, the chief law enforcement official of the county or city not within a county where the person was previously registered shall inform the Missouri state highway patrol of the change within three business days. When the registrant is changing the residence to a new state, the Missouri state highway patrol shall inform the responsible official in the new state of residence within three business days.

3. In addition to the requirements of subsections 1 and 2 of this section, the following offenders shall report in person to the chief law enforcement agency every ninety days to verify the information contained in their statement made pursuant to section 589.407:

(1) Any offender registered as a predatory or persistent sexual offender under the definitions found in section 566.125*;

(2) Any offender who is registered for a crime where the victim was less than eighteen years of age at the time of the offense; and

(3) Any offender who has pled guilty or been found guilty pursuant to section 589.425 of failing to register or submitting false information when registering.

4. In addition to the requirements of subsections 1 and 2 of this section, all registrants shall report semiannually in person in the month of their birth and six months thereafter to the chief law enforcement agency to verify the information contained in their statement made pursuant to section 589.407. All registrants shall allow the chief law enforcement officer to take a current photograph of the offender in the month of his or her birth to the chief law enforcement agency.

5. In addition to the requirements of subsections 1 and 2 of this section, all Missouri registrants who work or attend school or training on a full-time or part-time basis in any other state shall be required to report in person to the chief law enforcement officer in the area of the state where they work or attend school or training and register in that state. "Part-time" in this subsection means for more than seven days in any twelve-month period.

6. If a person, who is required to register as a sexual offender under sections 589.400 to 589.425, changes or obtains a new online identifier as defined in section 43.651, the person shall report such information in the same manner as a change of residence before using such online identifier.

(L. 1997 H.B. 883, A.L. 1998 H.B. 1405, et al., A.L. 2000 S.B. 757 & 602, A.L. 2003 S.B. 5 merged with S.B. 184, A.L. 2006 H.B. 1698, et al., A.L. 2008 S.B. 714, et al.)

*Section 558.018 was transferred to section 566.125 by S.B. 491, 2014, effective 1-01-17.

(2009) Section is constitutional and does not operate retrospectively for those who committed offenses prior to its effective date as long as plea or conviction occurred after effective date. State v. Holden, 278 S.W.3d 674 (Mo.banc).

(2011) Section requiring sex offenders to report change in employment status does not violate constitutional prohibition against retrospective laws as applied to offender whose conviction predated statute's enactment. State v. Guyer, 353 S.W.3d 458 (Mo.App.W.D.).

(2012) Section requires updating status on sexual offense registry within three days of changing residence, rather than updating status only after obtaining new permanent residence. State v. Kelly, 367 S.W.3d 629 (Mo.App.E.D.).



Section 589.415 Probation and parole officers to notify law enforcement of sex offender change of residence, when — probation officer defined.

Effective 28 Aug 2004

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

589.415. Probation and parole officers to notify law enforcement of sex offender change of residence, when — probation officer defined. — 1. Any probation officer or parole officer assigned to a sexual offender who is required to register pursuant to sections 589.400 to 589.425 shall notify the appropriate law enforcement officials whenever the officer has reason to believe that the offender will be changing his or her residence. Upon obtaining the new address where the offender expects to reside, the officer shall report such address to the chief law enforcement official with whom the offender last registered and the chief law enforcement official of the county having jurisdiction over the new residence, if different. The officer shall also inform the offender of the offender's duty to register. However, nothing in this section shall affect the offender's duty to register, pursuant to sections 589.400 to 589.425.

2. As used in this section, the term "probation officer" includes any agent of a private entity assigned to provide probation supervision services to an offender due to the offender's status as a sexual offender who is required to register pursuant to sections 589.400 to 589.425.

(L. 2004 H.B. 1055)



Section 589.417 Statements, photographs and fingerprints required not to be public records — disclosure authorized for law enforcement officials and agencies — complete list of offenders maintained — released upon request.

Effective 01 Jan 1999, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

589.417. Statements, photographs and fingerprints required not to be public records — disclosure authorized for law enforcement officials and agencies — complete list of offenders maintained — released upon request. — 1. Except for the specific information listed in subsection 2 of this section, the complete statements, photographs and fingerprints required by sections 589.400 to 589.425 shall not be subject to the provisions of chapter 610 and are not public records as defined in section 610.010, and shall be available only to courts, prosecutors and law enforcement agencies.

2. Notwithstanding any provision of law to the contrary, the chief law enforcement official of the county shall maintain, for all offenders registered in such county, a complete list of the names, addresses and crimes for which such offenders are registered. Any person may request such list from the chief law enforcement official of the county.

(L. 1997 H.B. 883, A.L. 1998 H.B. 1405, et al.)

Effective 1-01-99



Section 589.420 Temporary assignment outside correctional facility or mental health institution — official in charge to notify before release — exception.

Effective 28 Aug 1997

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

589.420. Temporary assignment outside correctional facility or mental health institution — official in charge to notify before release — exception. — In any case where any person who would be required by sections 589.400 to 589.425 to register is temporarily sent outside a correctional facility or a mental health institution where the person is confined, on any assignment of whatever nature, the chief law enforcement official of the county having jurisdiction over the place where the assignment occurs shall be notified by the official in charge of the correctional facility or mental health institution within a reasonable time prior to removal from the correctional facility or mental health institution. This section shall not apply to any person temporarily released under guard from the correctional facility or mental health institution in which such person is confined.

(L. 1997 H.B. 883)



Section 589.425 Failure to register, penalty — subsequent violations, penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

589.425. Failure to register, penalty — subsequent violations, penalty. — 1. A person commits the crime of failing to register as a sex offender when the person is required to register under sections 589.400 to 589.425 and fails to comply with any requirement of sections 589.400 to 589.425. Failing to register as a sex offender is a class E felony unless the person is required to register based on having committed an offense in chapter 566 which was an unclassified felony, a class A or B felony, or a felony involving a child under the age of fourteen, in which case it is a class D felony.

2. A person commits the crime of failing to register as a sex offender as a second offense by failing to comply with any requirement of sections 589.400 to 589.425 and he or she has previously pled guilty to or has previously been found guilty of failing to register as a sex offender. Failing to register as a sex offender as a second offense is a class E felony unless the person is required to register based on having committed an offense in chapter 566, or an offense in any other state or foreign country, or under federal, tribal, or military jurisdiction, which if committed in this state would be an offense under chapter 566 which was an unclassified felony, a class A or B felony, or a felony involving a child under the age of fourteen, in which case it is a class D felony.

3. (1) A person commits the crime of failing to register as a sex offender as a third offense by failing to meet the requirements of sections 589.400 to 589.425 and he or she has, on two or more occasions, previously pled guilty to or has previously been found guilty of failing to register as a sex offender. Failing to register as a sex offender as a third offense is a felony which shall be punished by a term of imprisonment of not less than ten years and not more than thirty years.

(2) No court may suspend the imposition or execution of sentence of a person who pleads guilty to or is found guilty of failing to register as a sex offender as a third offense. No court may sentence such person to pay a fine in lieu of a term of imprisonment.

(3) A person sentenced under this subsection shall not be eligible for conditional release or parole until he or she has served at least two years of imprisonment.

(4) Upon release, an offender who has committed failing to register as a sex offender as a third offense shall be electronically monitored as a mandatory condition of supervision. Electronic monitoring may be based on a global positioning system or any other technology which identifies and records the offender's location at all times.

(L. 1997 H.B. 883, A.L. 1998 H.B. 1405, et al., A.L. 2000 S.B. 757 & 602, A.L. 2004 H.B. 1055, A.L. 2006 H.B. 1698, et al., A.L. 2008 S.B. 714, et al., A.L. 2009 H.B. 62, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 589.426 Halloween, restrictions on conduct — violations, penalty.

Effective 28 Aug 2008

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

589.426. Halloween, restrictions on conduct — violations, penalty. — 1. Any person required to register as a sexual offender under sections 589.400 to 589.425 shall be required on October thirty-first of each year to:

(1) Avoid all Halloween-related contact with children;

(2) Remain inside his or her residence between the hours of 5 p.m. and 10:30 p.m. unless required to be elsewhere for just cause, including but not limited to employment or medical emergencies;

(3) Post a sign at his or her residence stating, "No candy or treats at this residence"; and

(4) Leave all outside residential lighting off during the evening hours after 5 p.m.

2. Any person required to register as a sexual offender under sections 589.400 to 589.425 who violates the provisions of subsection 1 of this section shall be guilty of a class A misdemeanor.

(L. 2008 S.B. 714, et al.)

(2010) Section prohibiting convicted sex offenders from various actions on Halloween and requiring posted notices, as applied to person whose sex offense conviction predated the law's enactment, violated Article I, Section 13 provision prohibiting retrospective laws. F.R. v. St. Charles County Sheriff's Department, 301 S.W.3d 56 (Mo.banc).



Section 589.500 Title.

Effective 28 Aug 2000

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

589.500. Title. — Sections 589.500 to 589.569 may be cited as "The Interstate Compact for Adult Offender Supervision".

(L. 2000 H.B. 1321)

Effective 6-19-02, see § 589.548



Section 589.503 Purpose.

Effective 28 Aug 2000

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

589.503. Purpose. — The compacting states to this Interstate Compact recognize that each state is responsible for the supervision of adult offenders in the community who are authorized pursuant to the Bylaws and Rules of this compact to travel across state lines both to and from each compacting state in such a manner as to track the location of offenders, transfer supervision authority in an orderly and efficient manner, and when necessary return offenders to the originating jurisdictions. The compacting states also recognize that Congress, by enacting the Crime Control Act, 4 U.S.C. Section 112 (1965), has authorized and encouraged compacts for cooperative efforts and mutual assistance in the prevention of crime. It is the purpose of this compact and the Interstate Commission created hereunder, through means of joint and cooperative action among the compacting states: to provide the framework for the promotion of public safety and protect the rights of victims through the control and regulation of the interstate movement of offenders in the community to provide for the effective tracking, supervision, and rehabilitation of these offenders by the sending and receiving states; and to equitably distribute the costs, benefits and obligations of the compact among the compacting states. In addition, this compact will: create an Interstate Commission which will establish uniform procedures to manage the movement between states of adults placed under community supervision and released to the community under the jurisdiction of courts, paroling authorities, corrections or other criminal justice agencies which will promulgate rules to achieve the purpose of this compact; ensure an opportunity for input and timely notice to victims and to jurisdictions where defined offenders are authorized to travel or to relocate across state lines; establish a system of uniform data collection, access to information on active cases by authorized criminal justice officials, and regular reporting of Compact activities to heads of state councils, state executive, judicial, and legislative branches and criminal justice administrators; monitor compliance with rules governing interstate movement of offenders and initiate interventions to address and correct noncompliance; and coordinate training and education regarding regulations of interstate movement of offenders for officials involved in such activity. The compacting states recognize that there is no "right" of any offender to live in another state and that duly accredited officers of a sending state may at all times enter a receiving state and there apprehend and retake any offender under supervision subject to the provisions of this compact and Bylaws and Rules promulgated hereunder. It is the policy of the compacting states that the activities conducted by the Interstate Commission created herein are the formation of public policies and are therefore public business.

(L. 2000 H.B. 1321)

Effective 6-19-02, see § 589.548



Section 589.506 Definitions.

Effective 28 Aug 2000

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

589.506. Definitions. — As used in this compact, unless the context clearly requires a different construction:

(1) "Adult" means both individuals legally classified as adults and juveniles treated as adults by court order, statute, or operation of law;

(2) "By-laws" mean those by-laws established by the Interstate Commission for its governance, or for directing or controlling the Interstate Commission's actions or conduct;

(3) "Compact Administrator" means the individual in each compacting state appointed pursuant to the terms of this compact responsible for the administration and management of the state's supervision and transfer of offenders subject to the terms of this compact, the rules adopted by the Interstate Commission and policies adopted by the State Council under this compact;

(4) "Compacting state" means any state which has enacted the enabling legislation for this compact;

(5) "Commissioner" means the voting representative of each compacting state appointed pursuant to Article III of this compact;

(6) "Interstate Commission" means the Interstate Commission for Adult Offender Supervision established by this compact;

(7) "Member" means the commissioner of a compacting state or designee, who shall be a person officially connected with the commissioner;

(8) "NonCompacting state" means any state which has not enacted the enabling legislation for this compact;

(9) "Offender" means an adult placed under, or subject, to supervision as the result of the commission of a criminal offense and released to the community under the jurisdiction of courts, paroling authorities, corrections, or other criminal justice agencies;

(10) "Person" means any individual, corporation, business enterprise, or other legal entity, either public or private;

(11) "Rules" means acts of the Interstate Commission, duly promulgated pursuant to Article VIII of this compact, substantially affecting interested parties in addition to the Interstate Commission, which shall have the force and effect of law in the compacting states;

(12) "State" means a state of the United States, the District of Columbia and any other territorial possessions of the United States;

(13) "State Council" means the resident members of the State Council for Interstate Adult Offender Supervision created by each state under Article III of this compact.

(L. 2000 H.B. 1321)

Effective 6-19-02, see § 589.548



Section 589.509 Compact commission, duties, members, voting — executive committee established.

Effective 28 Aug 2000

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

589.509. Compact commission, duties, members, voting — executive committee established. — 1. The compacting states hereby create the "Interstate Commission for Adult Offender Supervision". The Interstate Commission shall be a body corporate and joint agency of the compacting states. The Interstate Commission shall have all the responsibilities, powers and duties set forth herein, including the power to sue and be sued, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this compact.

2. The Interstate Commission shall consist of Commissioners selected and appointed by resident members of a State Council for Interstate Adult Offender Supervision for each state. In addition to the Commissioners who are the voting representatives of each state, the Interstate Commission shall include individuals who are not commissioners but who are members of interested organizations; such noncommissioner members must include a member of the national organizations of governors, legislators, state chief justices, attorneys general and crime victims. All noncommissioner members of the Interstate Commission shall be ex-officio (nonvoting) members as it deems necessary.

3. Each compacting state represented at any meeting of the Interstate Commission is entitled to one vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the by-laws of the Interstate Commission. The Interstate Commission shall meet at least once each calendar year. The chairperson may call additional meetings. Public notice shall be given of all meetings and meetings shall be open to the public.

4. The Interstate Commission shall establish an Executive Committee which shall include commission officers, members and others as shall be determined by the By-laws. The Executive Committee shall have the power to act on behalf of the Interstate Commission during periods when the Interstate Commission is not in session, with the exception of rulemaking and/or amendment to the Compact. The Executive Committee oversees the day-to-day activities managed by the Executive Director and Interstate Commission staff; administers enforcement and compliance with the provisions of the compact, its by-laws and as directed by the Interstate Commission and performs other duties as directed by Commission or set forth in the By-laws.

(L. 2000 H.B. 1321)

Effective 6-19-02, see § 589.548



Section 589.512 Commissioner appointed, membership of state council.

Effective 28 Aug 2000

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

589.512. Commissioner appointed, membership of state council. — Each member state shall create a State Council for Interstate Adult Offender Supervision which shall be responsible for the appointment of the commissioner who shall serve on the Interstate Commission from that state. Each state council shall appoint as its commissioner the Compact Administrator from that state to serve on the Interstate Commission in such capacity under or pursuant to applicable law of the member state. While each member state may determining the membership of its own state council, its membership must include at least one representative from the legislative, judicial, and executive branches of government, victims groups and compact administrators. Each compacting state retains the right to determine the qualifications of the Compact Administrator who shall be appointed by the state council or by the Governor in consultation with the Legislature and the Judiciary. In addition to appointment of its commissioner to the National Interstate Commission, each state council shall exercise oversight and advocacy concerning its participation in Interstate Commission activities and other duties as may be determined by each member state including but not limited to, development of policy concerning operations and procedures of the compact within that state.

(L. 2000 H.B. 1321)

Effective 6-19-02, see § 589.548



Section 589.515 Commission powers and duties.

Effective 28 Aug 2000

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

589.515. Commission powers and duties. — The Interstate Commission shall have the following powers:

(1) To adopt a seal and suitable by-laws governing the management and operation of the Interstate Commission;

(2) To promulgate rules which shall have the force and effect of statutory law and shall be binding in the compacting states to the extent and in the manner provided in this compact;

(3) To oversee, supervise and coordinate the interstate movement of offenders subject to the terms of this compact and any by-laws adopted and rules promulgated by the compact commission;

(4) To enforce compliance with compact provisions, Interstate Commission rules, and by-laws, using all necessary and proper means, including but not limited to, the use of judicial process;

(5) To establish and maintain offices;

(6) To purchase and maintain insurance and bonds;

(7) To borrow, accept, or contract for services of personnel, including, but not limited to, members and their staffs;

(8) To establish and appoint committees and hire staff which it deems necessary for the carrying out of its functions including, but not limited to, an executive committee as required by Article III which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties hereunder;

(9) To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties and determine their qualifications; and to establish the Interstate Commission's personnel policies and programs relating to, among other things, conflicts of interest, rates of compensation, and qualifications of personnel;

(10) To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of same;

(11) To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal, or mixed;

(12) To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal or mixed;

(13) To establish a budget and make expenditures and levy dues as provided in Article X of this compact;

(14) To sue and be sued;

(15) To provide for dispute resolution among compacting state;

(16) To perform such functions as may be necessary or appropriate to achieve the purposes of this compact;

(17) To report annually to the legislatures, governors, judiciary, and state councils of the compacting states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission;

(18) To coordinate education, training and public awareness regarding the interstate movement of offenders for officials involved in such activity;

(19) To establish uniform standards for the reporting, collecting, and exchanging of data.

(L. 2000 H.B. 1321)

Effective 6-19-02, see § 589.548



Section 589.518 Bylaws, organization and operation.

Effective 28 Aug 2000

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

589.518. Bylaws, organization and operation. — The Interstate Commission shall, by a majority of the Members, within twelve months of the first Interstate Commission meeting, adopt By-laws to govern its conduct as may be necessary or appropriate to carry out the purposes of the Compact, including, but not limited to:

(1) Establishing the fiscal year of the Interstate Commission;

(2) Establishing an executive committee and such other committees as may be necessary;

(3) Providing reasonable standards and procedures:

(a) For the establishment of committees; and

(b) Governing any general or specific delegation of any authority or function of The Interstate Commission;

(4) Providing reasonable procedures for calling and conducting meetings of The Interstate Commission, and ensuring reasonable notice of each such meeting;

(5) Establishing the titles and responsibilities of The officers of the Interstate Commission;

(6) Providing reasonable standards and procedures for the establishment of the personnel policies and programs of the Interstate Commission. Notwithstanding any civil service or other similar laws of any, The By-laws shall exclusively govern the personnel policies and programs of the Interstate Commission; and

(7) Providing a mechanism for winding up the operations of the Interstate Commission and the equitable return of any surplus funds that may exist upon the termination of the Compact after the payment and/or reserving of all of its debts and obligations;

(8) Providing transition rules for "start up" administration of the compact; establishing standards and procedures for compliance and technical assistance in carrying out The compact.

(L. 2000 H.B. 1321)

Effective 6-19-02, see § 589.548



Section 589.521 Chairperson and vice chairperson elected, duties — executive director appointed, duties.

Effective 28 Aug 2000

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

589.521. Chairperson and vice chairperson elected, duties — executive director appointed, duties. — 1. The Interstate Commission shall, by a majority of the Members, elect from among its Members a chairperson and a vice chairperson, each of whom shall have such authorities and duties as may be specified in the By-laws. The chairperson or, in his or her absence or disability, the vice chairperson, shall preside at all meetings of the Interstate Commission. The Officers so elected shall serve without compensation or remuneration from the Interstate Commission; PROVIDED THAT, subject to the availability of budgeted funds, the officers shall be reimbursed for any actual and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the Interstate Commission.

2. The Interstate Commission shall, through its executive committee, appoint or retain an executive director for such period, upon such terms and condition and for such compensation as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission, and hire and supervise such other staff as may be authorized by the Interstate Commission, but shall not be a member.

(L. 2000 H.B. 1321)

Effective 6-19-02, see § 589.548



Section 589.524 Maintenance of corporate books and records.

Effective 28 Aug 2000

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

589.524. Maintenance of corporate books and records. — The Interstate Commission shall maintain its corporate books and records in accordance with the By-laws.

(L. 2000 H.B. 1321)

Effective 6-19-02, see § 589.548



Section 589.527 Qualified immunity, defense and indemnification.

Effective 28 Aug 2000

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

589.527. Qualified immunity, defense and indemnification. — 1. The Members, officers, executive director and employees of the Interstate Commission shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused or arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities; PROVIDED, that nothing in this paragraph shall be construed to protect any such person from suit and/or liability for any damage, loss, injury or liability caused by the intentional or willful and wanton misconduct of any such person. The Interstate Commission shall defend the Commission of a compacting state, or his or her representatives or employees, or the Interstate Commission's representatives or employees, in any civil action seeking to impose liability, arising our of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing such act, error or omission occurred within the scope of Interstate Commission employment, duties or responsibilities:

­­

­

2. The Interstate Commission shall indemnify and hold the Commissioner of a compacting state, the appointed designee or employees, harmless in the amount of any settlement or judgement obtained against such persons arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that such persons had a reasonable basis for believing such act, error or omission occurred within the scope of Interstate Commission employment, duties or responsibilities, provided, that the actual or alleged act, error or omission did not result from gross negligence or intentional wrongdoing on the part of such person.

(L. 2000 H.B. 1321)

Effective 6-19-02, see § 589.548



Section 589.530 Actions of commission, procedure.

Effective 28 Aug 2000

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

589.530. Actions of commission, procedure. — 1. The Interstate Commission shall meet and take such actions as are consistent with the provisions of this Compact.

2. Except as otherwise provided in this Compact and unless a greater percentage is required by the By-Laws, in order to constitute an act of the Interstate Commission, such act shall have been taken at a meeting of the Interstate Commission and shall have received an affirmative vote of a majority of the members present.

3. Each Member of the Interstate Commission shall have the right and power to cast a vote to which that compacting state is entitled and to participate in the business and affairs of the Interstate Commission. A Member shall vote in person on behalf of the state and shall not delegate a vote to another member state. However, a State Council shall appoint another authorized representative, in the absence of the commissioner from that state, to cast a vote on behalf of the member state at a specified meeting. The By-Laws may provide for Members' participation in meetings by telephone or other means of telecommunication or electronic communication. Any voting conducted by telephone, or other means of telecommunication or electronic communication shall be subject to the same quorum requirements of meetings where members are present in person.

4. The Interstate Commission shall meet at least once during each calendar year. The chairperson of the Interstate Commission may call additional meetings at any time and, upon the request of a majority of the Members, shall call additional meetings.

5. The Interstate Commission's By-Laws shall establish conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure any information or official records to the extent they would adversely affect personal privacy rights or proprietary interests. In promulgating such Rules, the Interstate Commission may make available to law enforcement agencies records and information otherwise exempt from disclosure, and may enter into agreements with law enforcement agencies to receive or exchange information or records subject to nondisclosure and confidentiality provisions.

6. Public notice shall be given of all meetings and all meetings shall be open to the public, except as set forth in the Rules or as otherwise provided in the Compact. The Interstate Commission shall promulgate Rules consistent with the principles contained in the "Government in Sunshine Act," 5 U.S.C. Section 552(b), as may be amended. The Interstate Commission and any of its committees may close a meeting to the public where it determines by two-thirds vote that an open meeting would be likely to:

(1) Relate solely to the Interstate Commission's internal personnel practices and procedures;

(2) Disclose matters specifically exempted from disclosure by statute;

(3) Disclosure trade secrets or commercial or financial information which is privileged or confidential;

(4) Involve accusing any person of a crime, or formally censuring any person;

(5) Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

(6) Disclose investigatory records compiled for law enforcement purposes;

(7) Disclose information contained in or related to examination, operating or condition reports prepared by, or on behalf of or for the use of, the Interstate Commission with respect to regulated entity for the purpose of regulation or supervision of such entity;

(8) Disclose information, the premature disclosure of which would significantly endanger the life or a person or the stability of a regulated entity;

(9) Specifically relate to the Interstate Commission's issuance of a subpoena, or its participation in a civil action or proceeding.

7. For every meeting closed pursuant to this provision, the Interstate Commission's chief legal officer shall publicly certify that, in his or her opinion, the meeting may be closed to the public, and shall reference each relevant exemptive provision. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in any meeting and shall provide a full and accurate summary of any actions taken, and the reasons therefor, including a description of each of the views expressed on any item and the record of all rollcall vote (reflected in the vote of each Member on the question). All documents considered in connection with any action shall be identified in such minutes.

8. The Interstate Commission shall collect standardized data concerning the interstate movement of offenders as directed through its By-laws and Rules which shall specify the data to be collected, the means of collection and data exchange and reporting requirements.

(L. 2000 H.B. 1321)

Effective 6-19-02, see § 589.548



Section 589.533 Rulemaking authority, procedure.

Effective 28 Aug 2000

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

589.533. Rulemaking authority, procedure. — 1. The Interstate Commission shall promulgate Rules in order to effectively and efficiently achieve the purposes of the Compact including transition rules governing administration of the compact during the period in which it is being considered and enacted by the states;

2. Rulemaking shall occur pursuant to the criteria set forth in this Article and the By-laws and Rules adopted pursuant thereto. Such rulemaking shall substantially conform to the principles of the federal Administrative Procedure Act, 5 U.S.C.S. Section 551 et seq., and the Federal Advisory Committee Act, 5 U.S.C.S. app. 2, section 1 et seq., as may be amended (hereinafter "APA" ).

3. All Rules and amendments shall become binding as of the date specified in each Rule or amendment.

4. If a majority of the legislatures of the compacting states rejects a Rule, by enactment of a statute or resolution in the same manner used to adopt the compact, then such Rule shall have no further force and effect in any compacting state.

5. When promulgating a Rule, the Interstate Commission shall:

(1) Publish the proposed Rule stating with particularity the text of the Rule which is proposed and the reason for the proposed Rule;

(2) Allow persons to submit written data, facts, opinions and arguments, which information shall be publicly available;

(3) Provide an opportunity for an informal hearing; and

(4) Promulgate a final Rule and its effective date, if appropriate, based on the rulemaking record.

6. Not later than sixty days after a Rule is promulgated, any interested person may file a petition in the United States District Court for the District of Columbia or in the Federal District Court where the Interstate Commission's principal office is located for judicial review of such Rule. If the court finds that the Interstate Commission's action is not supported by substantial evidence, (as defined in the APA), in the rulemaking record, the court shall hold the Rule unlawful and set it aside. Subjects to be addressed within twelve months after the first meeting must at a minimum include:

(1) Notice to victims and opportunity to be heard;

(2) Offender registration and compliance;

(3) Violations/returns;

(4) Transfer procedures and forms;

(5) Eligibility for transfer;

(6) Collection of restitution and fees from offenders;

(7) Data collection and reporting;

(8) The level of supervision to be provided by the receiving state;

(9) Transition rules governing the operation of the compact and the Interstate Commission during all or part of the period between the effective date of the compact and the date on which the last eligible state adopts the compact;

(10) Mediation, arbitration and dispute resolution.

7. The existing rules governing the operation of the previous compact superceded by sections 589.500 to 589.569 shall be null and void twelve months after the first meeting of the Interstate Commission created hereunder.

8. Upon determination by the Interstate Commission that an emergency exists, it may promulgate an emergency rule which shall become effective immediately upon adoption, provided that the usual rulemaking procedures provided hereunder shall be retroactively applied to said rule as soon as reasonably possible, in no event later than ninety days after the effective date of the rule.

(L. 2000 H.B. 1321)

Effective 6-19-02, see § 589.548



Section 589.536 Oversight.

Effective 28 Aug 2000

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

589.536. Oversight. — 1. The Interstate Commission shall oversee the interstate movement of adult offenders in the compacting states and shall monitor such activities being administered in noncompacting states which may significantly affect compacting states.

2. The courts and executive agencies in each compacting state shall enforce this Compact and shall take all actions necessary and appropriate to effectuate the Compact's purposes and intent. In any judicial or administrative proceeding in a compacting state pertaining to the subject matter of this Compact which may affect the powers, responsibilities or actions of the Interstate Commission, the Interstate Commission shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes.

(L. 2000 H.B. 1321)

Effective 6-19-02, see § 589.548



Section 589.539 Dispute resolution.

Effective 28 Aug 2000

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

589.539. Dispute resolution. — 1. The compacting states shall report to the Interstate Commission on issues or activities of concern to them, and cooperate with and support the Interstate Commission in the discharge of its duties and responsibilities.

2. The Interstate Commission shall attempt to resolve any disputes or other issues which are subject to the Compact and which may arise among compacting states and noncompacting states.

3. The Interstate Commission shall enact a By-law or promulgate a Rule providing for both mediation and binding dispute resolution for disputes among the compacting states.

(L. 2000 H.B. 1321)

Effective 6-19-02, see § 589.548



Section 589.542 Enforcement.

Effective 28 Aug 2000

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

589.542. Enforcement. — The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions of this compact using any or all means set forth in Article XII, Section B, of this compact.

(L. 2000 H.B. 1321)

Effective 6-19-02, see § 589.548



Section 589.545 Payment of expenses — annual assessment collected — incurring of obligations, restrictions — accounts maintained.

Effective 28 Aug 2000

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

589.545. Payment of expenses — annual assessment collected — incurring of obligations, restrictions — accounts maintained. — 1. The Interstate Commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

2. The Interstate Commission shall levy on and collect an annual assessment from each compacting state to cover the cost of the internal operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, taking into consideration the population of the state and the volume of interstate movement of offenders in each compacting state and shall promulgate a Rule binding upon all compacting states which governs said assessment.

3. The Interstate Commission shall not incur any obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

4. The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its By-laws. However, all receipts and disbursements of funds handled by the Interstate Commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

(L. 2000 H.B. 1321)

Effective 6-19-02, see § 589.548



Section 589.548 Eligibility of compacting states — effective date of compact — amendments.

Effective 28 Aug 2000

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

589.548. Eligibility of compacting states — effective date of compact — amendments. — 1. Any state, as defined in Article II of this compact, is eligible to become a compacting state. The Compact shall become effective and binding upon legislative enactment of the Compact into law by no less than thirty-five of the States. The initial effective date shall be the latter of July 1, 2001, or upon enactment into law by the thirty-fifth jurisdiction. Thereafter it shall become effective and binding, as to any other compacting state, upon enactment of the Compact into law by that state. The governors of Nonmember states or their designees will be invited to participate in Interstate Commission activities on a nonvoting basis prior to adoption of the compact by all states and territories of the United States.

2. Amendments to the Compact may be proposed by the Interstate Commission for enactment by the compacting states. No amendment shall become effective and binding upon the Interstate Commission and the compacting states unless and until it is enacted into law by unanimous consent of the compacting states.

(L. 2000 H.B. 1321)

Effective 6-19-02; see subsection 1 of this section

Revisor's Note: On June 19, 2002, Pennsylvania became the thirty-fifth jurisdiction to enact this Compact into law.



Section 589.551 Withdrawal.

Effective 28 Aug 2000

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

589.551. Withdrawal. — 1. Once effective, the Compact shall continue in force and remain binding upon each and every compacting state; PROVIDED, that a compacting state may withdraw from the Compact ("withdrawing state" ) by enacting a statute specifically repealing the statute which enacted the Compact into law.

2. The effective date of withdrawal is the effective date of the repeal.

3. The withdrawing state shall immediately notify the Chairperson of the Interstate Commission in writing upon the introduction of legislation repealing the Compact in the withdrawing state.

4. The Interstate Commission shall notify the other compacting states of the withdrawing state's intent to withdraw within sixty days of its receipt thereof.

5. The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal.

6. Reinstatement following withdrawal of any compacting state shall occur upon the withdrawing state's reenacting the Compact or upon such later date as determined by the Interstate Commission.

(L. 2000 H.B. 1321)

Effective 6-19-02, see § 589.548



Section 589.554 Default.

Effective 28 Aug 2000

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

589.554. Default. — 1. If the Interstate Commission determines that any time defaulted ("defaulting state" ) in the performance of any of its obligations or responsibilities under this Compact, the By-laws or any duly promulgated Rules, the Interstate Commission may impose any or all of the following penalties:

(1) Fines, fees and costs in such amounts as are deemed to be responsible as fixed by the Interstate Commission;

(2) Remedial training and technical assistance as directed by the Interstate Commission;

(3) Suspension and termination of membership in the compact. Suspension shall be imposed only after all other reasonable means of securing compliance under the By-laws and Rules have been exhausted. Immediate notice of suspension shall be given by the Interstate Commission to the Governor, the Chief Justice or Chief Judicial Officer of the state; the majority and minority leaders of the defaulting state's legislature, and the State Council.

2. The grounds for default include, but are not limited to, failure of a compacting state to perform such obligations or responsibilities imposed upon it by this compact, Interstate Commission By-laws, or duly promulgated Rules. The Interstate Commission shall immediately notify the defaulting state in writing of the penalty imposed by the Interstate Commission on the defaulting state pending a cure of the default. The Interstate Commission shall stipulate the conditions and the time period within which the defaulting state must cure its default. If the defaulting state fails to cure the default within the time period specified by the Interstate Commission, in addition to any other penalties imposed therein, the defaulting state may be terminated from the Compact upon an affirmative vote of a majority of the compacting states and all rights, privileges and benefits conferred by the Compact shall be terminated from the effective date of suspension. Within sixty days of the effective date of termination of a defaulting state, the Interstate Commission shall notify the Governor, the Chief Justice or Chief Judicial Officer and the Majority and Minority Leaders of the defaulting state's legislature and the state council of such termination.

3. The defaulting state is responsible for all assessments, obligations and liabilities incurred through the effective date of termination including any obligations, the performance of which extends beyond the effective date of termination.

4. The Interstate Commission shall not bear any costs relating to the defaulting state unless otherwise mutually agreed upon between the Interstate Commission and the defaulting state. Reinstatement following termination of any compacting state requires both a reenactment of the Compact by the defaulting state and the approval of the Interstate Commission pursuant to the Rules.

(L. 2000 H.B. 1321)

Effective 6-19-02, see § 589.548



Section 589.557 Judicial enforcement.

Effective 28 Aug 2000

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

589.557. Judicial enforcement. — The Interstate Commission may, by majority vote of the Members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the Federal District where the Interstate Commission has its offices to enforce compliance with the provisions of the Compact, its duly promulgated Rules and By-laws, against any compacting state in default. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable fees.

(L. 2000 H.B. 1321)

Effective 6-19-02, see § 589.548



Section 589.560 Dissolution of compact.

Effective 28 Aug 2000

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

589.560. Dissolution of compact. — The Compact dissolves effective upon the date of the withdrawal or default of the compacting state which reduces membership in the Compact to one compacting state. Upon the dissolution of this Compact, the Compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be wound up and any surplus funds shall be distributed in accordance with the By-laws.

(L. 2000 H.B. 1321)

Effective 6-19-02, see § 589.548



Section 589.563 Severability clause.

Effective 28 Aug 2000

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

589.563. Severability clause. — 1. The provisions of this Compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the Compact shall be enforceable.

2. The provisions of this Compact shall be liberally constructed to effectuate its purposes.

(L. 2000 H.B. 1321)

Effective 6-19-02, see § 589.548



Section 589.566 Effect of other laws.

Effective 28 Aug 2000

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

589.566. Effect of other laws. — 1. Nothing herein prevents the enforcement of any other law of a compacting state that is not inconsistent with this Compact.

2. All compacting states' laws conflicting with this Compact are superseded to the extent of the conflict.

(L. 2000 H.B. 1321)

Effective 6-19-02, see § 589.548



Section 589.569 Binding effect of the compact.

Effective 28 Aug 2000

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

589.569. Binding effect of the compact. — 1. All lawful actions of the Interstate Commission, including all Rules and By-laws promulgated by the Interstate Commission, are binding upon the compacting states.

2. All agreements between the Interstate Commission and the compacting states are binding in accordance with their terms.

3. Upon the request of a party to a conflict over meaning or interpretation of Interstate Commission actions, and upon a majority vote of the compacting states, the Interstate Commission may issue advisory opinions regarding such meaning or interpretation.

4. In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers or jurisdiction sought to be conferred by such provision upon the Interstate Commission shall be ineffective and such obligations, duties, powers or jurisdiction shall remain in the compacting state and shall be exercised by the agency thereof to which such obligations, duties, powers or jurisdiction are delegated by law in effect at the time this Compact becomes effective.

(L. 2000 H.B. 1321)

Effective 6-19-02, see § 589.548



Section 589.660 Definitions.

Effective 28 Aug 2016

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

589.660. Definitions. — As used in sections 589.660 to 589.681, the following terms mean:

(1) “Address”, a residential street address, school address, or work address of a person, as specified on the person’s application to be a program participant;

(2) “Application assistant”, an employee of a state or local agency, or of a nonprofit program that provides counseling, referral, shelter, or other specialized service to victims of domestic violence, rape, sexual assault, human trafficking, or stalking, who has been designated by the respective agency or program, and who has been trained and registered by the secretary of state to assist individuals in the completion of program participation applications;

(3) “Designated address”, the address assigned to a program participant by the secretary;

(4) “Mailing address”, an address that is recognized for delivery by the United States Postal Service;

(5) “Program”, the address confidentiality program established in section 589.663;

(6) “Program participant”, a person certified by the secretary of state as eligible to participate in the address confidentiality program;

(7) “Secretary”, the secretary of state.

(L. 2007 H.B. 583, A.L. 2016 H.B. 1562)



Section 589.663 Program created, purpose, procedures

Effective 28 Aug 2016

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

589.663. Program created, purpose, procedures — There is created in the office of the secretary of state a program to be known as the “Address Confidentiality Program” to protect victims of domestic violence, rape, sexual assault, human trafficking, or stalking by authorizing the use of designated addresses for such victims and their minor children. The program shall be administered by the secretary under the following application and certification procedures:

(1) An adult person, a parent or guardian acting on behalf of a minor, or a guardian acting on behalf of an incapacitated person may apply to the secretary to have a designated address assigned by the secretary to serve as the person’s address or the address of the minor or incapacitated person;

(2) The secretary may approve an application only if it is filed with the office of the secretary in the manner established by rule and on a form prescribed by the secretary. A completed application shall contain:

(a) The application preparation date, the applicant’s signature, and the signature and registration number of the application assistant who assisted the applicant in applying to be a program participant;

(b) A designation of the secretary as agent for purposes of service of process and for receipt of first-class mail, legal documents, and certified mail;

(c) A sworn statement by the applicant that the applicant has good reason to believe that he or she:

a. Is a victim of domestic violence, rape, sexual assault, human trafficking, or stalking; and

b. Fears further violent acts from his or her assailant;

(d) The mailing address where the applicant may be contacted by the secretary or a designee and the telephone number or numbers where the applicant may be called by the secretary or the secretary’s designee; and

(e) One or more addresses that the applicant requests not be disclosed for the reason that disclosure will jeopardize the applicant’s safety or increase the risk of violence to the applicant or members of the applicant’s household;

(3) Upon receipt of a properly completed application, the secretary may certify the applicant as a program participant. A program participant is certified for four years following the date of initial certification unless the certification is withdrawn or cancelled before that date. The secretary shall send notification of lapsing certification and a reapplication form to a program participant at least four weeks prior to the expiration of the program participant’s certification;

(4) The secretary shall forward first class mail, legal documents, and certified mail to the appropriate program participants.

(L. 2007 H.B. 583, A.L. 2016 H.B. 1562)



Section 589.664 Disclosure of address, when — notice — limitation on dissemination.

Effective 28 Aug 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

589.664. Disclosure of address, when — notice — limitation on dissemination. — 1. If an individual is a participant in the address confidentiality program under section 589.663, no person or entity shall be compelled to disclose the participant’s actual address during the discovery phase of or during a proceeding before a court or other tribunal unless the court or tribunal first finds, on the record, that:

(1) There is a reasonable belief that the address is needed to obtain information or evidence without which the investigation, prosecution, or litigation cannot proceed; and

(2) There is no other practicable way of obtaining the information or evidence.

2. The court shall first provide the program participant and the secretary of state notice that address disclosure is sought.

3. The program participant shall have an opportunity to present evidence regarding the potential harm to the safety of the program participant if the address is disclosed. In determining whether to compel disclosure, the court shall consider whether the potential harm to the safety of the participant is outweighed by the interest in disclosure.

4. Notwithstanding any other provision of law to the contrary, no court shall order an individual who has had his or her application to the program accepted by the secretary to disclose his or her actual address or the location of his or her residence without giving the secretary proper notice. The secretary shall have the right to intervene in any civil proceeding in which a court is considering ordering a participant to disclose his or her actual address.

5. Disclosure of a participant’s actual address under this section shall be limited under the terms of the order to ensure that the disclosure and dissemination of the actual address will be no greater than necessary for the purposes of the investigation, prosecution, or litigation.

6. Nothing in this section shall be construed to prevent the court or any other tribunal from issuing a protective order to prevent the disclosure of information other than the participant’s actual address that could reasonably lead to the discovery of the program participant’s location.

(L. 2017 S.B. 34)



Section 589.666 Cancellation of certification, when.

Effective 28 Aug 2007

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

589.666. Cancellation of certification, when. — Certification of a program participant may be cancelled by the secretary if one or more of the following conditions apply:

(1) If the program participant obtains a name change, unless the program participant provides the secretary with documentation of a legal name change within ten business days of the name change;

(2) If there is a change in the mailing address from the person listed on the application, unless the program participant provides the secretary with notice of the change in such manner as the secretary provides by rule; or

(3) The applicant or program participant violates subdivision (2)* of section 589.663.

(L. 2007 H.B. 583)

*Words "subsection 2" appear in original rolls.



Section 589.669 Address accepted as participant's address, when.

Effective 28 Aug 2007

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

589.669. Address accepted as participant's address, when. — Upon demonstration of a program participant's certification in the program, state and local agencies and the courts shall accept the designated address as a program participant's address when creating a new public record unless the secretary has determined that:

(1) The agency has a bona fide statutory or administrative requirement for the use of the program participant's address or mailing address, such that it is unable to fulfill its statutory duties and obligations without the address; and

(2) The program participant's address or mailing address shall be used only for those statutory and administrative purposes.

(L. 2007 H.B. 583)



Section 589.672 Availability of participant addresses.

Effective 28 Aug 2007

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

589.672. Availability of participant addresses. — If the secretary deems it appropriate, the secretary may make a program participant's address or mailing address available for inspection or copying, under the following circumstances:

(1) If requested of the secretary by a law enforcement agency in the manner provided for by rule; or

(2) Upon request to the secretary by a director of a state agency or the director's designee in the manner provided for by rule and upon a showing of a bona fide statutory or administrative requirement for the use of the program participant's address or mailing address, such that the director or the director's designee is unable to fulfill statutory duties and obligations without the address or mailing address.

(L. 2007 H.B. 583)



Section 589.675 Inspection and copying of addresses, when.

Effective 28 Aug 2017

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

589.675. Inspection and copying of addresses, when. — If the secretary deems it appropriate, the secretary may make a program participant’s address and mailing address available for inspection or copying to a person identified in a court order, upon the secretary’s receipt of such court order that complies with section 589.664*.

(L. 2007 H.B. 583, A.L. 2017 S.B. 34)

*Section number "559.664" appears in original rolls, which does not exist.



Section 589.678 Application not a public record.

Effective 28 Aug 2007

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

589.678. Application not a public record. — A program participant's application and supporting materials are not a public record and shall be kept confidential by the secretary.

(L. 2007 H.B. 583)



Section 589.681 Rulemaking authority.

Effective 28 Aug 2007

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

589.681. Rulemaking authority. — The secretary shall promulgate rules to establish and administer the address confidentiality program. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in sections 589.660 to 589.681 shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2007, shall be invalid and void.

(L. 2007 H.B. 583)



Section 589.683 Inapplicability of Missouri sunset act.

Effective 28 Aug 2011

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

589.683. Inapplicability of Missouri sunset act. — Section 23.253 of the Missouri sunset act shall not apply to any program established pursuant to sections 589.660 to 589.681.

(L. 2007 H.B. 583, A.L. 2011 S.B. 320)






Chapter 590 Peace Officers, Selection, Training and Discipline

Chapter Cross References



Section 590.010 Definitions.

Effective 28 Aug 2014

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

*590.010. Definitions. — As used in this chapter, the following terms mean:

(1) "Commission", when not obviously referring to the POST commission, means a grant of authority to act as a peace officer;

(2) "Director", the director of the Missouri department of public safety or his or her designated agent or representative;

(3) "Peace officer", a law enforcement officer of the state or any political subdivision of the state with the power of arrest for a violation of the criminal code or declared or deemed to be a peace officer by state statute;

(4) "POST commission", the peace officer standards and training commission;

(5) "Reserve peace officer", a peace officer who regularly works less than thirty hours per week;

(6) "School protection officer", an elementary or secondary school teacher or administrator who has been designated as a school protection officer by a school district.

(L. 2001 H.B. 80, A.L. 2014 S.B. 656)

*Effective 10-10-14, see § 21.250. S.B. 656 was vetoed July 14, 2014. The veto was overridden on September 10, 2014.



Section 590.020 Peace officer license required, when — classes of officers established — no license required, when.

Effective 28 Aug 2001

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

590.020. Peace officer license required, when — classes of officers established — no license required, when. — 1. No person shall hold a commission as a peace officer without a valid peace officer license.

2. The director shall establish various classes of peace officer license and may provide that certain classes are not valid for commission within counties of certain classifications, by certain state agencies, or for commission as other than a reserve peace officer with police powers restricted to the commissioning political subdivision.

3. Notwithstanding any other provision of this chapter, no license shall be required:

(1) Of any person who has no power of arrest;

(2) To seek or hold an elected county office, subject to such requirements as chapter 57 may impose;

(3) To be commissioned pursuant to section 64.335 as a park ranger not carrying a firearm;

(4) To be commissioned as a peace officer by a political subdivision having less than four full-time paid peace officers or a population less than two thousand, provided that such commission was in effect on August 28, 2001, and continually since that date, and provided that this exception shall not apply to any commission within a county of the first class having a charter form of government;

(5) Of any reserve officer continually holding the same commission since August 15, 1988; or

(6) For any person continually holding any commission as a full-time peace officer since December 31, 1978.

4. Any political subdivision or law enforcement agency may require its peace officers to meet standards more stringent than those required for licensure pursuant to this chapter.

(L. 2001 H.B. 80)



Section 590.030 Basic training, minimum standards established — age, citizenship and education requirements established by director — issuance of a license.

Effective 28 Aug 2009

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

590.030. Basic training, minimum standards established — age, citizenship and education requirements established by director — issuance of a license. — 1. The POST commission shall establish minimum standards for the basic training of peace officers. Such standards may vary for each class of license established pursuant to subsection 2 of section 590.020.

2. The director shall establish minimum age, citizenship, and general education requirements and may require a qualifying score on a certification examination as conditions of eligibility for a peace officer license. Such general education requirements shall require completion of a high school program of education under chapter 167 or obtainment of a General Educational* Development (GED) certificate.

3. The director shall provide for the licensure, with or without additional basic training, of peace officers possessing credentials by other states or jurisdictions, including federal and military law enforcement officers.

4. The director shall establish a procedure for obtaining a peace officer license and shall issue the proper license when the requirements of this chapter have been met.

5. As conditions of licensure, all licensed peace officers shall:

(1) Obtain continuing law enforcement education pursuant to rules to be promulgated by the POST commission; and

(2) Maintain a current address of record on file with the director.

6. A peace officer license shall automatically expire if the licensee fails to hold a commission as a peace officer for a period of five consecutive years, provided that the POST commission shall provide for the relicensure of such persons and may require retraining as a condition of eligibility for relicensure, and provided that the director may provide for the continuing licensure, subject to restrictions, of persons who hold and exercise a law enforcement commission requiring a peace officer license but not meeting the definition of a peace officer pursuant to this chapter.

(L. 2001 H.B. 80, A.L. 2009 S.B. 47)

*Word "Education" appears in original rolls.



Section 590.040 Minimum hours of basic training required.

Effective 28 Aug 2014

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

590.040. Minimum hours of basic training required. — 1. The POST commission shall set the minimum number of hours of basic training for licensure as a peace officer no lower than four hundred seventy and no higher than six hundred, with the following exceptions:

(1) Up to one thousand hours may be mandated for any class of license required for commission by a state law enforcement agency;

(2) As few as one hundred twenty hours may be mandated for any class of license restricted to commission as a reserve peace officer with police powers limited to the commissioning political subdivision;

(3) Persons validly licensed on August 28, 2001, may retain licensure without additional basic training;

(4) Persons licensed and commissioned within a county of the third classification before July 1, 2002, may retain licensure with one hundred twenty hours of basic training if the commissioning political subdivision has adopted an order or ordinance to that effect;

(5) Persons serving as a reserve officer on August 27, 2001, within a county of the first classification or a county with a charter form of government and with more than one million inhabitants on August 27, 2001, having previously completed a minimum of one hundred sixty hours of training, shall be granted a license necessary to function as a reserve peace officer only within such county. For the purposes of this subdivision, the term "reserve officer" shall mean any person who serves in a less than full-time law enforcement capacity, with or without pay and who, without certification, has no power of arrest and who, without certification, must be under the direct and immediate accompaniment of a certified peace officer of the same agency at all times while on duty; and

(6) The POST commission shall provide for the recognition of basic training received at law enforcement training centers of other states, the military, the federal government and territories of the United States regardless of the number of hours included in such training and shall have authority to require supplemental training as a condition of eligibility for licensure.

2. The director shall have the authority to limit any exception provided in subsection 1 of this section to persons remaining in the same commission or transferring to a commission in a similar jurisdiction.

3. The basic training of every peace officer, except agents of the conservation commission, shall include at least thirty hours of training in the investigation and management of cases involving domestic and family violence. Such training shall include instruction, specific to domestic and family violence cases, regarding: report writing; physical abuse, sexual abuse, child fatalities and child neglect; interviewing children and alleged perpetrators; the nature, extent and causes of domestic and family violence; the safety of victims, other family and household members and investigating officers; legal rights and remedies available to victims, including rights to compensation and the enforcement of civil and criminal remedies; services available to victims and their children; the effects of cultural, racial and gender bias in law enforcement; and state statutes. Said curriculum shall be developed and presented in consultation with the department of health and senior services, the children's division, public and private providers of programs for victims of domestic and family violence, persons who have demonstrated expertise in training and education concerning domestic and family violence, and the Missouri coalition against domestic violence.

(L. 2001 H.B. 80, A.L. 2005 H.B. 353, A.L. 2007 H.B. 41, A.L. 2014 H.B. 1299 Revision)



Section 590.050 Continuing education requirements.

Effective 28 Aug 2008

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

590.050. Continuing education requirements. — 1. The POST commission shall establish requirements for the continuing education of all peace officers. Peace officers who make traffic stops shall be required to receive three hours of training within the law enforcement continuing education three-year* reporting period concerning the prohibition against racial profiling and such training shall promote understanding and respect for racial and cultural differences and the use of effective, noncombative methods for carrying out law enforcement duties in a racially and culturally diverse environment.

2. The director shall license continuing education providers and may probate, suspend and revoke such licenses upon written notice stating the reasons for such action. Any person aggrieved by a decision of the director pursuant to this subsection may appeal as provided in chapter 536.

3. The costs of continuing law enforcement education shall be reimbursed in part by moneys from the peace officer standards and training commission fund created in section 590.178, subject to availability of funds, except that no such funds shall be used for the training of any person not actively commissioned or employed by a county or municipal law enforcement agency.

4. The director may engage in any activity intended to further the professionalism of peace officers through training and education, including the provision of specialized training through the department of public safety.

(L. 2001 H.B. 80, A.L. 2008 H.B. 2224 merged with S.B. 930 & 947 merged with S.B. 932)

*Word "hour" appears here in original rolls of S.B. 930 & 947, 2008.



Section 590.060 Minimum standards for training instructors and centers — licensure of instructors — background check required, when.

Effective 28 Aug 2001

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

590.060. Minimum standards for training instructors and centers — licensure of instructors — background check required, when. — 1. The POST commission shall establish minimum standards for training instructors and training centers, and the director shall establish minimum qualifications for admittance into a basic training course.

2. The director shall license training instructors, centers, and curricula, and may probate, suspend and revoke such licenses upon written notice stating the reasons for such action. Any person aggrieved by a decision pursuant to this subsection may appeal as provided in chapter 536.

3. Each person seeking entrance into a basic training program shall submit a fingerprint card and authorization for a criminal history background check to include the records of the Federal Bureau of Investigation to the training center where such person is seeking entrance. The training center shall cause a criminal history background check to be made and shall cause the resulting report to be forwarded to the director. The person seeking entrance may be charged a fee for the cost of this procedure.

(L. 2001 H.B. 80)



Section 590.070 Commissioning and departure of peace officers, director to be notified.

Effective 28 Aug 2001

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

590.070. Commissioning and departure of peace officers, director to be notified. — 1. The chief executive officer of each law enforcement agency shall, within thirty days after commissioning any peace officer, notify the director on a form to be adopted by the director. The director may require the chief executive officer to conduct a current criminal history background check and to forward the resulting report to the director.

2. The chief executive officer of each law enforcement agency shall, within thirty days after any licensed peace officer departs from employment or otherwise ceases to be commissioned, notify the director on a form to be adopted by the director. Such notice shall state the circumstances surrounding the departure from employment or loss of commission and shall specify any of the following that apply:

(1) The officer failed to meet the minimum qualifications for commission as a peace officer;

(2) The officer violated municipal, state or federal law;

(3) The officer violated the regulations of the law enforcement agency; or

(4) The officer was under investigation for violating municipal, state or federal law, or for gross violations of the law enforcement agency regulations.

3. Whenever the chief executive officer of a law enforcement agency has reasonable grounds to believe that any peace officer commissioned by the agency is subject to discipline pursuant to section 590.080, the chief executive officer shall report such knowledge to the director.

(L. 2001 H.B. 80)



Section 590.080 Discipline of peace officers, grounds — complaint filed, hearing.

Effective 28 Aug 2001

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

590.080. Discipline of peace officers, grounds — complaint filed, hearing. — 1. The director shall have cause to discipline any peace officer licensee who:

(1) Is unable to perform the functions of a peace officer with reasonable competency or reasonable safety as a result of a mental condition, including alcohol or substance abuse;

(2) Has committed any criminal offense, whether or not a criminal charge has been filed;

(3) Has committed any act while on active duty or under color of law that involves moral turpitude or a reckless disregard for the safety of the public or any person;

(4) Has caused a material fact to be misrepresented for the purpose of obtaining or retaining a peace officer commission or any license issued pursuant to this chapter;

(5) Has violated a condition of any order of probation lawfully issued by the director; or

(6) Has violated a provision of this chapter or a rule promulgated pursuant to this chapter.

2. When the director has knowledge of cause to discipline a peace officer license pursuant to this section, the director may cause a complaint to be filed with the administrative hearing commission, which shall conduct a hearing to determine whether the director has cause for discipline, and which shall issue findings of fact and conclusions of law on the matter. The administrative hearing commission shall not consider the relative severity of the cause for discipline or any rehabilitation of the licensee or otherwise impinge upon the discretion of the director to determine appropriate discipline when cause exists pursuant to this section.

3. Upon a finding by the administrative hearing commission that cause to discipline exists, the director shall, within thirty days, hold a hearing to determine the form of discipline to be imposed and thereafter shall probate, suspend, or permanently revoke the license at issue. If the licensee fails to appear at the director's hearing, this shall constitute a waiver of the right to such hearing.

4. Notice of any hearing pursuant to this chapter or section may be made by certified mail to the licensee's address of record pursuant to subdivision (2) of subsection 3 of section 590.130*. Proof of refusal of the licensee to accept delivery or the inability of postal authorities to deliver such certified mail shall be evidence that required notice has been given. Notice may be given by publication.

5. Nothing contained in this section shall prevent a licensee from informally disposing of a cause for discipline with the consent of the director by voluntarily surrendering a license or by voluntarily submitting to discipline.

6. The provisions of chapter 621 and any amendments thereto, except those provisions or amendments that are in conflict with this chapter, shall apply to and govern the proceedings of the administrative hearing commission and pursuant to this section the rights and duties of the parties involved.

(L. 2001 H.B. 80)

*Section 590.130 was repealed by H.B. 80, 2001.



Section 590.090 Suspension of a license, when, procedure.

Effective 28 Aug 2001

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

590.090. Suspension of a license, when, procedure. — 1. The director shall have cause to suspend immediately the peace officer license of any licensee who:

(1) Is under indictment for, is charged with, or has been convicted of the commission of any felony;

(2) Is subject to an order of another state, territory, the federal government, or any peace officer licensing authority suspending or revoking a peace officer license or certification; or

(3) Presents a clear and present danger to the public health or safety if commissioned as a peace officer.

2. At any time after the filing of a disciplinary complaint pursuant to section 590.080, if the director determines that probable cause exists to suspend immediately the peace officer license of the subject of the complaint, the director may, without notice or hearing, issue an emergency order suspending such license until final determination of the disciplinary complaint. Such order shall state the probable cause for the suspension and shall be served upon the licensee by certified mail at the licensee's address of record pursuant to subdivision (2) of subsection 3 of section 590.130*. Proof of refusal of the licensee to accept delivery or the inability of postal authorities to deliver such certified mail shall be evidence that required notice has been given. The director shall also notify the chief executive officer of any law enforcement agency currently commissioning the officer. The director shall have authority to dissolve an emergency order of suspension at any time for any reason.

3. A licensee subject to an emergency order of suspension may petition the administrative hearing commission for review of the director's determination of probable cause, in which case the administrative hearing commission shall within five business days conduct an emergency hearing, render its decision, and issue findings of fact and conclusions of law. Sworn affidavits or depositions shall be admissible on the issue of probable cause and may be held sufficient to establish probable cause. The administrative hearing commission shall have no authority to stay or terminate an emergency order of suspension without a hearing pursuant to this subsection. Findings and conclusions made in determining probable cause for an emergency suspension shall not be binding on any party in any proceeding pursuant to section 590.080.

4. Any party aggrieved by a decision of the administrative hearing commission pursuant to this section may appeal to the circuit court of Cole County as provided in section 536.100.

(L. 2001 H.B. 80)

*Section 590.130 was repealed by H.B. 80, 2001.



Section 590.100 Denial of an application, when — review process.

Effective 28 Aug 2001

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

590.100. Denial of an application, when — review process. — 1. The director shall have cause to deny any application for a peace officer license or entrance into a basic training course when the director has knowledge that would constitute cause to discipline the applicant if the applicant were licensed.

2. When the director has knowledge of cause to deny an application pursuant to this section, the director may grant the application subject to probation or may deny the application. The director shall notify the applicant in writing of the reasons for such action and of the right to appeal pursuant to this section.

3. Any applicant aggrieved by a decision of the director pursuant to this section may appeal within thirty days to the administrative hearing commission, which shall conduct a hearing to determine whether the director has cause for denial, and which shall issue findings of fact and conclusions of law on the matter. The administrative hearing commission shall not consider the relative severity of the cause for denial or any rehabilitation of the applicant or otherwise impinge upon the discretion of the director to determine whether to grant the application subject to probation or deny the application when cause exists pursuant to this section. Failure to submit a written request for a hearing to the administrative hearing commission within thirty days after a decision of the director pursuant to this section shall constitute a waiver of the right to appeal such decision.

4. Upon a finding by the administrative hearing commission that cause for denial exists, the director shall not be bound by any prior action on the matter and shall, within thirty days, hold a hearing to determine whether to grant the application subject to probation or deny the application. If the licensee fails to appear at the director's hearing, this shall constitute a waiver of the right to such hearing.

5. The provisions of chapter 621 and any amendments thereto, except those provisions or amendments that are in conflict with this chapter, shall apply to and govern the proceedings of the administrative hearing commission pursuant to this section and the rights and duties of the parties involved.

(L. 1978 H.B. 879 & 899 § 1, A.L. 1988 S.B. 532, A.L. 1993 S.B. 268, A.L. 2001 H.B. 80)



Section 590.110 Investigation of denial of licensure, procedure.

Effective 28 Aug 2001

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

590.110. Investigation of denial of licensure, procedure. — 1. The director may investigate any cause for the discipline of any license or denial of any application pursuant to this chapter. During the course of such investigation, the director shall have the power to inspect any training center, require by subpoena the attendance and sworn deposition of any witness and the production of any documents, records, or evidence that the director deems relevant. Subpoenas shall be served by a person authorized to serve subpoenas of courts of record. In lieu of the production of any document or record, the director may require that a sworn copy of such document or record be delivered to the director.

2. The director may apply to the circuit court of Cole County or of any county where the person resides or may be found for an order upon any person who shall fail to obey a subpoena to show cause why such subpoena should not be enforced. A show cause order and a copy of the application shall be served upon the person in the same manner as a summons in a civil action. If, after a hearing, the circuit court determines that the subpoena should be enforced, the court shall proceed to enforce the subpoena in the same manner as in a civil case.

(L. 1978 H.B. 879 & 899 § 3, A.L. 1988 S.B. 532, A.L. 1993 S.B. 268, A.L. 1994 S.B. 475, A.L. 2001 H.B. 80)



Section 590.118 Peace officer investigations made available to hiring law enforcement agencies.

Effective 28 Aug 2004

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

590.118. Peace officer investigations made available to hiring law enforcement agencies. — 1. All completed investigations of alleged acts of a peace officer shall be made available to any hiring law enforcement agency. The transfer of any law enforcement agency record to another law enforcement agency does not make the record a public record.

2. Any law enforcement agency with information showing a peace officer's unfitness for licensure shall provide such information to the peace officer's standards and training commission.

(L. 2004 S.B. 1211)



Section 590.120 Peace officer standards and training commission established — members, qualifications, appointment — terms — duties — removal from office — vacancies — chairperson, appointment — rules and regulations, authority.

Effective 28 Aug 2007

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

590.120. Peace officer standards and training commission established — members, qualifications, appointment — terms — duties — removal from office — vacancies — chairperson, appointment — rules and regulations, authority. — 1. There is hereby established within the department of public safety a "Peace Officer Standards and Training Commission" which shall be composed of eleven members, including a voting public member, appointed by the governor, by and with the advice and consent of the senate, from a list of qualified candidates submitted to the governor by the director of the department of public safety. No more than two members of the POST commission shall reside in the same congressional district as any other at the time of their appointments but this provision shall not apply to the public member. Three members of the POST commission shall be police chiefs, three members shall be sheriffs, one member shall represent a state law enforcement agency covered by the provisions of this chapter, two members shall be peace officers at or below the rank of sergeant employed by a political subdivision, and one member shall be a chief executive officer of a certified training academy. The public member shall be at the time of appointment a registered voter; a person who is not and never has been a member of any profession certified or regulated under this chapter or the spouse of such person; and a person who does not have and never has had a material financial interest in either the providing of the professional services regulated by this chapter, or an activity or organization directly related to any profession certified or regulated under this chapter. Each member of the POST commission shall have been at the time of his appointment a citizen of the United States and a resident of this state for a period of at least one year, and members who are peace officers shall be qualified as established by this chapter. No member of the POST commission serving a full term of three years may be reappointed to the POST commission until at least one year after the expiration of his most recent term.

2. Three of the original members of the POST commission shall be appointed for terms of one year, three of the original members shall be appointed for terms of two years, and three of the original members shall be appointed for terms of three years. Thereafter the terms of the members of the POST commission shall be for three years or until their successors are appointed. The director may remove any member of the POST commission for misconduct or neglect of office. Any member of the POST commission may be removed for cause by the director but such member shall first be presented with a written statement of the reasons thereof, and shall have a hearing before the POST commission if the member so requests. Any vacancy in the membership of the commission shall be filled by appointment for the unexpired term. No two members of the POST commission shall be employees of the same law enforcement agency.

3. Annually the director shall appoint one of the members as chairperson. The POST commission shall meet at least twice each year as determined by the director or a majority of the members to perform its duties. A majority of the members of the POST commission shall constitute a quorum.

4. No member of the POST commission shall receive any compensation for the performance of his official duties.

5. The POST commission shall guide and advise the director concerning duties pursuant to this chapter.

(L. 1978 H.B. 879 & 899 § 5, A.L. 1988 S.B. 532, A.L. 1993 S.B. 52 merged with S.B. 268, A.L. 1995 S.B. 3, A.L. 2001 H.B. 80, A.L. 2007 S.B. 270)



Section 590.145 Highway patrol academy fund created — use of funds therein.

Effective 28 Aug 1978

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

590.145. Highway patrol academy fund created — use of funds therein. — All moneys received by the Missouri state highway patrol for the training of peace officers who are not members of the state highway patrol shall be deposited in the state treasury to the credit of the "Highway Patrol Academy Fund" which is hereby created. Subject to section 33.080, balances from this fund shall be made available for the repair, maintenance, operation, and personal services required to operate the patrol academy and for no other purpose.

(L. 1978 H.B. 879 & 899 § 10)



Section 590.178 Peace officer standards and training commission fund established.

Effective 28 Aug 1994

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

590.178. Peace officer standards and training commission fund established. — 1. There is hereby created in the state treasury the "Peace Officer Standards and Training Commission Fund". The peace officer standards and training commission fund shall be administered by the peace officer standards and training commission. Money in the fund shall be used solely for training required as provided in sections 590.100 to 590.180, or for additional training for peace officers or for training for other law enforcement employees appointed by the county or municipality as approved by the commission. All interest earned upon moneys in the fund shall be credited to the peace officer standards and training commission fund.

2. The provisions of section 33.080 to the contrary notwithstanding, moneys in the peace officer standards and training fund shall not be transferred and placed to the credit of the general revenue fund.

(L. 1993 S.B. 268 § 1, A.L. 1994 S.B. 475)



Section 590.180 Licensure status of peace officer inadmissible in determining validity of arrest — open records of peace officers.

Effective 28 Aug 2001

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

590.180. Licensure status of peace officer inadmissible in determining validity of arrest — open records of peace officers. — 1. No arrest shall be deemed unlawful solely because of the licensure status of a peace officer, and evidence on the question cannot be received in any civil or criminal case.

2. The name, licensure status, and commissioning or employing law enforcement agency, if any, of applicants and licensees pursuant to this chapter shall be an open record. All other records retained by the director pertaining to any applicant or licensee shall be confidential and shall not be disclosed to the public or any member of the public, except with written consent of the person or entity whose records are involved, provided, however, that the director may disclose such information in the course of voluntary interstate exchange of information, during the course of litigation involving the director, to other state agencies, or, upon a final determination of cause to discipline, to law enforcement agencies. No closed record conveyed to the director pursuant to this chapter shall lose its status as a closed record solely because it is retained by the director. Nothing in this section shall be used to compel the director to disclose any record subject to attorney-client privilege or work-product privilege.

3. In any investigation, hearing, or other proceeding pursuant to this chapter, any record relating to any applicant or licensee shall be discoverable by the director and shall be admissible into evidence, regardless of any statutory or common law privilege or the status of any record as open or closed, including records in criminal cases whether or not a sentence has been imposed. No person or entity shall withhold records or testimony bearing upon the fitness to be commissioned as a peace officer of any applicant or licensee on the ground of any privilege involving the applicant or licensee, with the exception of attorney-client privilege.

4. Any person or entity submitting information to the director pursuant to this chapter and doing so in good faith and without negligence shall be immune from all criminal and civil liability arising from the submission of such information and no cause of action of any nature shall arise against such person.

5. No person shall make any unauthorized use of any testing materials or certification examination administered pursuant to subsection 2 of section 590.030.

(L. 1988 S.B. 532, A.L. 2001 H.B. 80)



Section 590.190 Rulemaking authority.

Effective 28 Aug 2007

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

590.190. Rulemaking authority. — The director is authorized to promulgate rules and regulations to implement the provisions of this chapter. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2001, shall be invalid and void.

(L. 2001 H.B. 80, A.L. 2007 S.B. 270)



Section 590.195 Violations, penalty.

Effective 28 Aug 2001

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

590.195. Violations, penalty. — 1. A person commits a class B misdemeanor if, in violation of this chapter, such person knowingly:

(1) Holds a commission as a peace officer without a peace officer license valid for such commission; or

(2) Grants or continues the commission of a peace officer not validly licensed for such commission.

2. Any person who purposely violates any other provision of this chapter shall be guilty of a class B misdemeanor.

3. Any law enforcement agency that commissions a peace officer in violation of this chapter or that is otherwise in violation of any provision of this chapter shall not be eligible to receive state or federal funds that would otherwise be paid to it for the purpose of training and licensing peace officers or for any other law enforcement, safety, or criminal justice purpose.

(L. 2001 H.B. 80)



Section 590.200 School protection officers, POST commission duties — minimum training requirements.

Effective 28 Aug 2014

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

*590.200. School protection officers, POST commission duties — minimum training requirements. — 1. The POST commission shall:

(1) Establish minimum standards for the training of school protection officers;

(2) Set the minimum number of hours of training required for a school protection officer; and

(3) Set the curriculum for school protection officer training programs.

2. At a minimum this training shall include:

(1) Instruction specific to the prevention of incidents of violence in schools;

(2) The handling of emergency or violent crisis situations in school settings;

(3) A review of state criminal law;

(4) Training involving the use of defensive force;

(5) Training involving the use of deadly force; and

(6) Instruction in the proper use of self-defense spray devices.

(L. 2014 S.B. 656)

*Effective 10-10-14, see § 21.250. S.B. 656 was vetoed July 14, 2014. The veto was overridden on September 10, 2014.



Section 590.205 School protection officer training, POST commission to establish minimum standards — list of approved instructors, centers, and programs — background checks — certification.

Effective 28 Aug 2014

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

*590.205. School protection officer training, POST commission to establish minimum standards — list of approved instructors, centers, and programs — background checks — certification. — 1. The POST commission shall establish minimum standards for school protection officer training instructors, training centers, and training programs.

2. The director shall develop and maintain a list of approved school protection officer training instructors, training centers, and training programs. The director shall not place any instructor, training center, or training program on its approved list unless such instructor, training center, or training program meets all of the POST commission requirements under this section and section 590.200. The director shall make this approved list available to every school district in the state. The required training to become a school protection officer shall be provided by those firearm instructors, private and public, who have successfully completed a department of public safety POST certified law enforcement firearms instructor school.

3. Each person seeking entrance into a school protection officer training center or training program shall submit a fingerprint card and authorization for a criminal history background check to include the records of the Federal Bureau of Investigation to the training center or training program where such person is seeking entrance. The training center or training program shall cause a criminal history background check to be made and shall cause the resulting report to be forwarded to the school district where the elementary school teacher or administrator is seeking to be designated as a school protection officer.

4. No person shall be admitted to a school protection officer training center or training program unless such person submits proof to the training center or training program that he or she has a valid concealed carry endorsement or permit.

5. A certificate of school protection officer training program completion may be issued to any applicant by any approved school protection officer training instructor. On the certificate of program completion the approved school protection officer training instructor shall affirm that the individual receiving instruction has taken and passed a school protection officer training program that meets the requirements of this section and section 590.200 and indicate whether the individual has a valid concealed carry endorsement or permit. The instructor shall also provide a copy of such certificate to the director of the department of public safety.

(L. 2013 S.B. 42, A.L. 2014 S.B. 656)

*Effective 10-10-14, see § 21.250. S.B. 656 was vetoed July 14, 2014. The veto was overridden on September 10, 2014.



Section 590.207 Firearm out of control of school protection officer, penalty.

Effective 28 Aug 2014

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

*590.207. Firearm out of control of school protection officer, penalty. — Notwithstanding any other provision of law to the contrary, any person designated as a school protection officer under the provisions of section 160.665 who allows any such firearm out of his or her personal control while that firearm is on school property as provided under subsection 2 of section 160.665 shall be guilty of a class B misdemeanor and may be subject to employment termination proceedings within the school district.

(L. 2014 S.B. 656)

*Effective 10-10-14, see § 21.250. S.B. 656 was vetoed July 14, 2014. The veto was overridden on September 10, 2014.



Section 590.500 Certain law enforcement officers' right of appeal from disciplinary actions, procedure.

Effective 01 Jul 1990, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

590.500. Certain law enforcement officers' right of appeal from disciplinary actions, procedure. — Any law enforcement officer, other than an elected sheriff or deputy, who possesses the duty and power of arrest for violations of the criminal laws of this state or for violations of ordinances of counties or municipalities of this state, who is regularly employed for more than thirty hours per week, and who is employed by a law enforcement agency of this state or political subdivision of this state which employs more than fifteen law enforcement officers, shall be given upon written request a meeting within forty-eight hours of a dismissal, disciplinary demotion or suspension that results in a reduction or withholding of salary or compensatory time. The meeting shall be held before any individual or board as designated by the governing body. At any such meeting, the employing law enforcement agency shall at a minimum provide a brief statement, which may be oral, of the reason of the discharge, disciplinary demotion or suspension, and permit the law enforcement officer the opportunity to respond. The results from such meeting shall be reduced to writing. Any law enforcement agency that has substantially similar or greater procedures shall be deemed to be in compliance with this section. This section shall not apply to an officer serving in a probationary period or to the highest ranking officer of any law enforcement agency.

(L. 1990 S.B. 593 § 1)

Effective 7-01-90

CROSS REFERENCE:

Due process certain police on disciplinary actions, exception, 85.011



Section 590.501 Certification removal of officer, hearing requirements, time limitation — exception.

Effective 28 Aug 1995

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

590.501. Certification removal of officer, hearing requirements, time limitation — exception. — No law enforcement officer certified as a peace officer under this chapter shall have such officer's certification removed by the peace officer standards and training commission unless such officer has been afforded a contested case hearing pursuant to the provisions of chapter 536 by either the employing law enforcement agency or the peace officer standards and training commission regarding any dismissal, disciplinary demotion or suspension that results in a reduction or withholding of salary or compensatory time. The provisions of this section shall not apply to a peace officer who has been offered such a hearing but does not reply within ten working days.

(L. 1995 S.B. 387 & 289)



Section 590.650 Racial profiling — minority group defined — reporting requirements — annual report — review of findings — failure to comply — funds for audio-visual equipment — sobriety check points exempt.

Effective 28 Aug 2004

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

590.650. Racial profiling — minority group defined — reporting requirements — annual report — review of findings — failure to comply — funds for audio-visual equipment — sobriety check points exempt. — 1. As used in this section "minority group" means individuals of African, Hispanic, Native American or Asian descent.

2. Each time a peace officer stops a driver of a motor vehicle, that officer shall report the following information to the law enforcement agency that employs the officer:

(1) The age, gender and race or minority group of the individual stopped;

(2) The reasons for the stop;

(3) Whether a search was conducted as a result of the stop;

(4) If a search was conducted, whether the individual consented to the search, the probable cause for the search, whether the person was searched, whether the person's property was searched, and the duration of the search;

(5) Whether any contraband was discovered in the course of the search and the type of any contraband discovered;

(6) Whether any warning or citation was issued as a result of the stop;

(7) If a warning or citation was issued, the violation charged or warning provided;

(8) Whether an arrest was made as a result of either the stop or the search;

(9) If an arrest was made, the crime charged; and

(10) The location of the stop.

­­

­

3. (1) Each law enforcement agency shall compile the data described in subsection 2 of this section for the calendar year into a report to the attorney general.

(2) Each law enforcement agency shall submit the report to the attorney general no later than March first of the following calendar year.

(3) The attorney general shall determine the format that all law enforcement agencies shall use to submit the report.

4. (1) The attorney general shall analyze the annual reports of law enforcement agencies required by this section and submit a report of the findings to the governor, the general assembly and each law enforcement agency no later than June first of each year.

(2) The report of the attorney general shall include at least the following information for each agency:

(a) The total number of vehicles stopped by peace officers during the previous calendar year;

(b) The number and percentage of stopped motor vehicles that were driven by members of each particular minority group;

(c) A comparison of the percentage of stopped motor vehicles driven by each minority group and the percentage of the state's population that each minority group comprises; and

(d) A compilation of the information reported by law enforcement agencies pursuant to subsection 2 of this section.

5. Each law enforcement agency shall adopt a policy on race-based traffic stops that:

(1) Prohibits the practice of routinely stopping members of minority groups for violations of vehicle laws as a pretext for investigating other violations of criminal law;

(2) Provides for periodic reviews by the law enforcement agency of the annual report of the attorney general required by subsection 4 of this section that:

(a) Determine whether any peace officers of the law enforcement agency have a pattern of stopping members of minority groups for violations of vehicle laws in a number disproportionate to the population of minority groups residing or traveling within the jurisdiction of the law enforcement agency; and

(b) If the review reveals a pattern, require an investigation to determine whether any peace officers of the law enforcement agency routinely stop members of minority groups for violations of vehicle laws as a pretext for investigating other violations of criminal law; and

(3) Provides for appropriate counseling and training of any peace officer found to have engaged in race-based traffic stops within ninety days of the review.

­­

­

6. If a law enforcement agency fails to comply with the provisions of this section, the governor may withhold any state funds appropriated to the noncompliant law enforcement agency.

7. Each law enforcement agency in this state may utilize federal funds from community-oriented policing services grants or any other federal sources to equip each vehicle used for traffic stops with a video camera and voice-activated microphone.

8. A peace officer who stops a driver of a motor vehicle pursuant to a lawfully conducted sobriety check point or road block shall be exempt from the reporting requirements of subsection 2 of this section.

(L. 2000 S.B. 1053, A.L. 2001 H.B. 80, A.L. 2004 S.B. 1233, et al.)



Section 590.653 Civilian review board — powers, duties.

Effective 28 Aug 2000

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

590.653. Civilian review board — powers, duties. — 1. Each city, county and city not within a county may establish a civilian review board, or may use an existing civilian review board which has been appointed by the local governing body, with the authority to investigate allegations of misconduct by local law enforcement officers towards members of the public. The members shall not receive compensation but shall receive reimbursement from the local governing body for all reasonable and necessary expenses.

2. The board shall have the power to receive, investigate, make findings and recommend disciplinary action upon complaints by members of the public against members of the police department that allege misconduct involving excessive use of force, abuse of authority, discourtesy, or use of offensive language, including, but not limited to, slurs relating to race, ethnicity, religion, gender, sexual orientation and disability. The findings and recommendations of the board, and the basis therefor, shall be submitted to the chief law enforcement official. No finding or recommendation shall be based solely upon an unsworn complaint or statement, nor shall prior unsubstantiated, unfounded or withdrawn complaints be the basis for any such findings or recommendations.

(L. 2000 S.B. 1053)



Section 590.700 Definitions — recording required for certain crimes — may be recorded, when — written policy required — violation, penalty.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

590.700. Definitions — recording required for certain crimes — may be recorded, when — written policy required — violation, penalty. — 1. As used in this section, the following terms shall mean:

(1) "Custodial interrogation", the questioning of a person under arrest, who is no longer at the scene of the crime, by a member of a law enforcement agency along with the answers and other statements of the person questioned. "Custodial interrogation" shall not include:

(a) A situation in which a person voluntarily agrees to meet with a member of a law enforcement agency;

(b) A detention by a law enforcement agency that has not risen to the level of an arrest;

(c) Questioning that is routinely asked during the processing of the arrest of the suspect;

(d) Questioning pursuant to an alcohol influence report;

(e) Questioning during the transportation of a suspect;

(2) "Recorded" and "recording", any form of audiotape, videotape, motion picture, or digital recording.

2. All custodial interrogations of persons suspected of committing or attempting to commit murder in the first degree, murder in the second degree, assault in the first degree, assault of a law enforcement officer in the first degree, domestic assault in the first degree, elder abuse in the first degree, robbery in the first degree, arson in the first degree, rape in the first degree, forcible rape, sodomy in the first degree, forcible sodomy, kidnapping, kidnapping in the first degree, statutory rape in the first degree, statutory sodomy in the first degree, child abuse, or child kidnapping shall be recorded when feasible.

3. Law enforcement agencies may record an interrogation in any circumstance with or without the knowledge or consent of a suspect, but they shall not be required to record an interrogation under subsection 2 of this section:

(1) If the suspect requests that the interrogation not be recorded;

(2) If the interrogation occurs outside the state of Missouri;

(3) If exigent public safety circumstances prevent recording;

(4) To the extent the suspect makes spontaneous statements;

(5) If the recording equipment fails; or

(6) If recording equipment is not available at the location where the interrogation takes place.

4. Each law enforcement agency shall adopt a written policy to record custodial interrogations of persons suspected of committing or attempting to commit the felony crimes described in subsection 2 of this section.

5. If a law enforcement agency fails to comply with the provisions of this section, the governor may withhold any state funds appropriated to the noncompliant law enforcement agency if the governor finds that the agency did not act in good faith in attempting to comply with the provisions of this section.

6. Nothing in this section shall be construed as a ground to exclude evidence, and a violation of this section shall not have impact other than that provided for in subsection 5 of this section. Compliance or noncompliance with this section shall not be admitted as evidence, argued, referenced, considered or questioned during a criminal trial.

7. Nothing contained in this section shall be construed to authorize, create, or imply a private cause of action.

(L. 2009 H.B. 62 § 590.701, A.L. 2013 H.B. 215, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 590.750 Department to have sole authority to regulate and license advisors — commissioning of advisors — minimum liability insurance — acting without a license, penalty — rulemaking authority — application procedure.

Effective 16 Oct 2015, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

*590.750. Department to have sole authority to regulate and license advisors — commissioning of advisors — minimum liability insurance — acting without a license, penalty — rulemaking authority — application procedure. — 1. The department of public safety shall have the sole authority to regulate and license all corporate security advisors. Licensed corporate security advisors who are not also commissioned by the department shall not have the power of arrest for violations of the criminal code, except as otherwise provided by law.

2. The director shall have the sole authority to commission corporate security advisors. No person shall hold a commission as a corporate security advisor without a valid peace officer license. The director shall commission corporate security advisors as he or she deems appropriate, taking into consideration the education, training, and experience of each individual in relation to the powers of peace officers and the limitations on the powers of peace officers in regard to the constitutional rights of citizens to be secure in their persons and property. Each individual commissioned by the department shall be issued a commission by the director of the department and before entering into the performance of his or her duties shall subscribe before the clerk of a circuit court of this state an oath, in the form prescribed by Article VII, Section 11 of the Constitution of Missouri, to support the Constitution and laws of the United States and this state; to faithfully demean himself or herself in the office; and to faithfully perform the duties of the office. The executed oath of office, along with a copy of the individual's commission, shall be filed with the director until the commission is terminated or revoked.

3. The authority and jurisdiction of a corporate security advisor shall be limited only by the geographical limits of the state, unless the corporate security advisor's license is recognized by the laws or regulations of another state or the federal government.

4. The department shall establish a minimum amount of liability insurance to be provided by the prospective or current employer of the corporate security advisor, and require the employer to provide a statement that the corporate security advisor will be included in the policy as a named insured.

5. Acting as a corporate security advisor without a license from the department of public safety is a class A misdemeanor.

6. The director may promulgate rules to implement the provisions of this section under chapter 536 and section 590.190.

7. Any corporate security advisor licensed as of February 1, 2014, shall not be required to apply for a new license from the department until the advisor's license expires or is otherwise revoked.

8. All applications for corporate security advisor licenses shall be made upon such forms and in such manner as the director shall prescribe. The department shall charge a fee for issuance of a license under this section in an amount, not to exceed two hundred dollars, established by regulation promulgated in accordance with the provisions of chapter 536.

9. Nothing in this section is intended to nor shall it be construed as a waiver of sovereign immunity or the acknowledgment or creation of any liability on the part of the state for personal injury, death, or property damage. The department of public safety and the director shall have immunity from civil liability arising out of the commissioning of corporate security advisors under this section.

(L. 2014 S.B. 656 merged with S.B. 852, A.L. 2015 H.B. 878)

*Effective 10-16-15, see § 21.250. H.B. 878 was vetoed on July 10, 2015. The veto was overridden September 16, 2015.






Chapter 595 Victims of Crimes, Compensation and Services

Chapter Cross References



Section 595.010 Definitions.

Effective 28 Aug 2009

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

595.010. Definitions. — 1. As used in sections 595.010 to 595.075, unless the context requires otherwise, the following terms shall mean:

(1) "Child", a dependent, unmarried person who is under eighteen years of age and includes a posthumous child, stepchild, or an adopted child;

(2) "Claimant", a victim or a dependent, relative, survivor, or member of the family, of a victim eligible for compensation pursuant to sections 595.010 to 595.075;

(3) "Conservator", a person or corporation appointed by a court to have the care and custody of the estate of a minor or a disabled person, including a limited conservator;

(4) "Counseling", problem-solving and support concerning emotional issues that result from criminal victimization licensed pursuant to section 595.030. Counseling is a confidential service provided either on an individual basis or in a group. Counseling has as a primary purpose to enhance, protect and restore a person's sense of well-being and social functioning after victimization. Counseling does not include victim advocacy services such as crisis telephone counseling, attendance at medical procedures, law enforcement interviews or criminal justice proceedings;

(5) "Crime", an act committed in this state which, if committed by a mentally competent, criminally responsible person who had no legal exemption or defense, would constitute a crime; provided that, such act involves the application of force or violence or the threat of force or violence by the offender upon the victim but shall include the crime of driving while intoxicated, vehicular manslaughter and hit and run; and provided, further, that no act involving the operation of a motor vehicle except driving while intoxicated, vehicular manslaughter and hit and run which results in injury to another shall constitute a crime for the purpose of sections 595.010 to 595.075, unless such injury was intentionally inflicted through the use of a motor vehicle. A crime shall also include an act of terrorism, as defined in 18 U.S.C. Section 2331, which has been committed outside of the United States against a resident of Missouri;

(6) "Crisis intervention counseling", helping to reduce psychological trauma where victimization occurs;

(7) "Department", the department of public safety;

(8) "Dependent", mother, father, spouse, spouse's mother, spouse's father, child, grandchild, adopted child, illegitimate child, niece or nephew, who is wholly or partially dependent for support upon, and living with, but shall include children entitled to child support but not living with, the victim at the time of his injury or death due to a crime alleged in a claim pursuant to sections 595.010 to 595.075;

(9) "Direct service", providing physical services to a victim of crime including, but not limited to, transportation, funeral arrangements, child care, emergency food, clothing, shelter, notification and information;

(10) "Director", the director of public safety of this state or a person designated by him for the purposes of sections 595.010 to 595.075;

(11) "Disabled person", one who is unable by reason of any physical or mental condition to receive and evaluate information or to communicate decisions to such an extent that the person lacks ability to manage his financial resources, including a partially disabled person who lacks the ability, in part, to manage his financial resources;

(12) "Emergency service", those services provided within thirty days to alleviate the immediate effects of the criminal act or offense, and may include cash grants of not more than one hundred dollars;

(13) "Earnings", net income or net wages;

(14) "Family", the spouse, parent, grandparent, stepmother, stepfather, child, grandchild, brother, sister, half brother, half sister, adopted children of parent, or spouse's parents;

(15) "Funeral expenses", the expenses of the funeral, burial, cremation or other chosen method of interment, including plot or tomb and other necessary incidents to the disposition of the remains;

(16) "Gainful employment", engaging on a regular and continuous basis, up to the date of the incident upon which the claim is based, in a lawful activity from which a person derives a livelihood;

(17) "Guardian", one appointed by a court to have the care and custody of the person of a minor or of an incapacitated person, including a limited guardian;

(18) "Hit and run", the crime of leaving the scene of a motor vehicle accident as defined in section 577.060;

(19) "Incapacitated person", one who is unable by reason of any physical or mental condition to receive and evaluate information or to communicate decisions to such an extent that he lacks capacity to meet essential requirements for food, clothing, shelter, safety or other care such that serious physical injury, illness, or disease is likely to occur, including a partially incapacitated person who lacks the capacity to meet, in part, such essential requirements;

(20) "Injured victim", a person:

(a) Killed or receiving a personal physical injury in this state as a result of another person's commission of or attempt to commit any crime;

(b) Killed or receiving a personal physical injury in this state while in a good faith attempt to assist a person against whom a crime is being perpetrated or attempted;

(c) Killed or receiving a personal physical injury in this state while assisting a law enforcement officer in the apprehension of a person who the officer has reason to believe has perpetrated or attempted a crime;

(21) "Law enforcement official", a sheriff and his regular deputies, municipal police officer or member of the Missouri state highway patrol and such other persons as may be designated by law as peace officers;

(22) "Offender", a person who commits a crime;

(23) "Personal physical injury", actual bodily harm only with respect to the victim. Personal physical injury may include mental or nervous shock resulting from the specific incident upon which the claim is based;

(24) "Private agency", a not-for-profit corporation, in good standing in this state, which provides services to victims of crime and their dependents;

(25) "Public agency", a part of any local or state government organization which provides services to victims of crime;

(26) "Relative", the spouse of the victim or a person related to the victim within the third degree of consanguinity or affinity as calculated according to civil law;

(27) "Survivor", the spouse, parent, legal guardian, grandparent, sibling or child of the deceased victim of the victim's household at the time of the crime;

(28) "Victim", a person who suffers personal physical injury or death as a direct result of a crime, as defined in subdivision (5) of this subsection;

(29) "Victim advocacy", assisting the victim of a crime and his dependents to acquire services from existing community resources.

2. As used in sections 565.024 and 565.060* and sections 595.010 to 595.075, the term "alcohol-related traffic offense" means those offenses defined by sections 577.001, 577.010, and 577.012, and any county or municipal ordinance which prohibits operation of a motor vehicle while under the influence of alcohol.

(L. 1981 H.B. 41, et al. § 1, A.L. 1982 S.B. 497, A.L. 1984 H.B. 1226, A.L. 1985 H.B. 715, A.L. 1993 S.B. 19, A.L. 1994 H.B. 1677 merged with S.B. 554, A.L. 1997 S.B. 430, A.L. 2009 S.B. 338)

*Section 565.060 was amended and transferred to section 565.052 by S.B. 491, 2014, effective 1-01-17. The term "alcohol-related traffic offense" does not appear in section 565.052.



Section 595.015 Compensation claims, department of public safety to administer, method — application filed with department, form, contents — additional items, notice — amended application — cooperation with law enforcement — information to be made available to department.

Effective 28 Aug 2009

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

595.015. Compensation claims, department of public safety to administer, method — application filed with department, form, contents — additional items, notice — amended application — cooperation with law enforcement — information to be made available to department. — 1. The department of public safety shall, pursuant to the provisions of sections 595.010 to 595.075, have jurisdiction to determine and award compensation to, or on behalf of, victims of crimes. In making such determinations and awards, the department shall ensure the compensation sought is reasonable and consistent with the limitations described in sections 595.010 to 595.075. Additionally, if compensation being sought includes medical expenses, the department shall further ensure that such expenses are medically necessary. The department of public safety may pay directly to the provider of the services compensation for medical or funeral expenses, or expenses for other services as described in section 595.030, incurred by the claimant. The department is not required to provide compensation in any case, nor is it required to award the full amount claimed. The department shall make its award of compensation based upon independent verification obtained during its investigation.

2. Such claims shall be made by filing an application for compensation with the department of public safety. The application form shall be furnished by the department and the signature shall be notarized. The application shall include:

(1) The name and address of the victim;

(2) If the claimant is not the victim, the name and address of the claimant and relationship to the victim, the names and addresses of the victim's dependents, if any, and the extent to which each is so dependent;

(3) The date and nature of the crime or attempted crime on which the application for compensation is based;

(4) The date and place where, and the law enforcement officials to whom, notification of the crime was given;

(5) The nature and extent of the injuries sustained by the victim, the names and addresses of those giving medical and hospital treatment to the victim and whether death resulted;

(6) The loss to the claimant or a dependent resulting from the injury or death;

(7) The amount of benefits, payments or awards, if any, payable from any source which the claimant or dependent has received or for which the claimant or dependent is eligible as a result of the injury or death;

(8) Releases authorizing the surrender to the department of reports, documents and other information relating to the matters specified under this section; and

(9) Such other information as the department determines is necessary.

3. In addition to the application, the department may require that the claimant submit materials substantiating the facts stated in the application.

4. If the department finds that an application does not contain the required information or that the facts stated therein have not been substantiated, it shall notify the claimant in writing of the specific additional items of information or materials required and that the claimant has thirty days from the date of mailing in which to furnish those items to the department. Unless a claimant requests and is granted an extension of time by the department, the department shall reject with prejudice the claim of the claimant for failure to file the additional information or materials within the specified time.

5. The claimant may file an amended application or additional substantiating materials to correct inadvertent errors or omissions at any time before the department has completed its consideration of the original application.

6. The claimant, victim or dependent shall cooperate with law enforcement officials in the apprehension and prosecution of the offender in order to be eligible, or the department has found that the failure to cooperate was for good cause.

7. Any state or local agency, including a prosecuting attorney or law enforcement agency, shall make available without cost to the fund all reports, files and other appropriate information which the department requests in order to make a determination that a claimant is eligible for an award pursuant to sections 595.010 to 595.075.

(L. 1981 H.B. 41, et al. § 2, A.L. 1985 H.B. 715, A.L. 1994 S.B. 554, A.L. 1995 H.B. 174, et al., A.L. 2009 S.B. 338)



Section 595.020 Eligibility for compensation.

Effective 28 Aug 2009

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

595.020. Eligibility for compensation. — 1. Except as hereinafter provided, the following persons shall be eligible for compensation pursuant to sections 595.010 to 595.075:

(1) A victim of a crime;

(2) In the case of a sexual assault victim:

(a) A relative of the victim requiring counseling in order to better assist the victim in his recovery; and

(3) In the case of the death of the victim as a direct result of the crime:

(a) A dependent of the victim;

(b) Any member of the family who legally assumes the obligation, or who pays the medical or burial expenses incurred as a direct result thereof; and

(c) A survivor of the victim requiring counseling as a direct result of the death of the victim.

2. An offender or an accomplice of an offender shall in no case be eligible to receive compensation with respect to a crime committed by the offender. No victim or dependent shall be denied compensation solely because he is a relative of the offender or was living with the offender as a family or household member at the time of the injury or death. However, the department may award compensation to a victim or dependent who is a relative, family or household member of the offender only if the department can reasonably determine the offender will receive no substantial economic benefit or unjust enrichment from the compensation.

3. No compensation of any kind may be made to a victim or intervenor injured while confined in any federal, state, county, or municipal jail, prison or other correctional facility, including house arrest or electronic monitoring.

4. No compensation of any kind may be made to a victim who has been finally adjudicated and found guilty, in a criminal prosecution under the laws of this state, of two felonies within the past ten years, of which one or both involves illegal drugs or violence. The department may waive this restriction if it determines that the interest of justice would be served otherwise.

5. In the case of a claimant who is not otherwise ineligible pursuant to subsection 4 of this section, who is incarcerated as a result of a conviction of a crime not related to the incident upon which the claim is based at the time of application, or at any time following the filing of the application:

(1) The department shall suspend all proceedings and payments until such time as the claimant is released from incarceration;

(2) The department shall notify the applicant at the time the proceedings are suspended of the right to reactivate the claim within six months of release from incarceration. The notice shall be deemed sufficient if mailed to the applicant at the applicant's last known address;

(3) The claimant shall file an application to request that the case be reactivated not later than six months after the date the claimant is released from incarceration. Failure to file such request within the six-month period shall serve as a bar to any recovery.

6. Victims of crime who are not residents of the state of Missouri may be compensated only when federal funds are available for that purpose. Compensation for nonresident victims shall terminate when federal funds for that purpose are no longer available.

7. A Missouri resident who suffers personal physical injury or, in the case of death, a dependent of the victim or any member of the family who legally assumes the obligation, or who pays the medical or burial expenses incurred as a direct result thereof, in another state, possession or territory of the United States may make application for compensation in Missouri if:

(1) The victim of the crime would be compensated if the crime had occurred in the state of Missouri;

(2) The place that the crime occurred is a state, possession or territory of the United States, or location outside of the United States that is covered and defined in 18 U.S.C. Section 2331, that does not have a crime victims' compensation program for which the victim is eligible and which provides at least the same compensation that the victim would have received if he had been injured in Missouri.

(L. 1981 H.B. 41, et al. § 3, A.L. 1985 H.B. 715, A.L. 1989 H.B. 502, et al. merged with S.B. 138, A.L. 1990 H.B. 974, A.L. 1993 S.B. 19, A.L. 1994 S.B. 554, A.L. 1997 S.B. 430, A.L. 2009 S.B. 338)



Section 595.025 Claims, filing and hearing, procedure, who may file — time limitation — amount of compensation, considerations — attorney's fees — examination, report by physician, when — exemption from collection.

Effective 28 Aug 2009

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

595.025. Claims, filing and hearing, procedure, who may file — time limitation — amount of compensation, considerations — attorney's fees — examination, report by physician, when — exemption from collection. — 1. A claim for compensation may be filed by a person eligible for compensation or, if the person is an incapacitated or disabled person, or a minor, by the person's spouse, parent, conservator, or guardian.

2. A claim shall be filed not later than two years after the occurrence of the crime or the discovery of the crime upon which it is based.

3. Each claim shall be filed in person or by mail. The department of public safety shall investigate such claim, prior to the opening of formal proceedings. The claimant shall be notified of the date and time of any hearing on such claim. In determining the amount of compensation for which a claimant is eligible, the department shall consider the facts stated on the application filed pursuant to section 595.015, and:

(1) Need not consider whether or not the alleged assailant has been apprehended or brought to trial or the result of any criminal proceedings against that person; however, if any person is convicted of the crime which is the basis for an application for compensation, proof of the conviction shall be conclusive evidence that the crime was committed;

(2) Shall determine the amount of the loss to the claimant, or the victim's survivors or dependents;

(3) Shall determine the degree or extent to which the victim's acts or conduct provoked, incited, or contributed to the injuries or death of the victim.

4. The claimant may present evidence and testimony on his own behalf or may retain counsel. The department of public safety may, as part of any award entered under sections 595.010 to 595.075, determine and allow reasonable attorney's fees, which shall not exceed fifteen percent of the amount awarded as compensation under sections 595.010 to 595.075, which fee shall be paid out of, but not in addition to, the amount of compensation, to the attorney representing the claimant. No attorney for the claimant shall ask for, contract for or receive any larger sum than the amount so allowed.

5. The person filing a claim shall, prior to any hearing thereon, submit reports, if available, from all hospitals, physicians or surgeons who treated or examined the victim for the injury for which compensation is sought. If, in the opinion of the department of public safety, an examination of the injured victim and a report thereon, or a report on the cause of death of the victim, would be of material aid, the department of public safety may appoint a duly qualified, impartial physician to make such examination and report.

6. Each and every payment shall be exempt from attachment, garnishment or any other remedy available to creditors for the collection of a debt.

7. Payments of compensation shall not be made directly to any person legally incompetent to receive them but shall be made to the parent, guardian or conservator for the benefit of such minor, disabled or incapacitated person.

(L. 1981 H.B. 41, et al. § 4, A.L. 1985 H.B. 715, A.L. 1989 H.B. 502, et al., A.L. 1994 S.B. 554, A.L. 1996 S.B. 769, A.L. 2009 S.B. 338)



Section 595.027 Medical providers to submit information, when, penalty — medical providers, defined.

Effective 24 Oct 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

595.027. Medical providers to submit information, when, penalty — medical providers, defined. — 1. Upon request by the department for verification of injuries of victims, medical providers shall submit the information requested by the department within twenty working days of the request at no cost to the fund.

2. For purposes of this section, “medical providers” means physicians, dentists, clinical psychologists, optometrists, podiatrists, registered nurses, physician’s assistants, chiropractors, physical therapists, hospitals, ambulatory surgical centers, abortion facilities, and nursing homes.

3. Failure to submit the information as required by this section shall be an infraction.

(L. 1988 H.B. 1195, A.L. 1994 S.B. 554, A.L. 2009 H.B. 62, A.L. 2017 2d Ex. Sess. S.B. 5)

Effective 10-24-17



Section 595.030 Compensation, out-of-pocket loss requirement, maximum amount for counseling expenses — award, computation — medical care, requirements — counseling, requirements — maximum award — joint claimants, distribution — method, timing of payment determined by department — negotiations with providers.

Effective 28 Aug 2016

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

595.030. Compensation, out-of-pocket loss requirement, maximum amount for counseling expenses — award, computation — medical care, requirements — counseling, requirements — maximum award — joint claimants, distribution — method, timing of payment determined by department — negotiations with providers. — 1. No compensation shall be paid unless the claimant has incurred an out-of-pocket loss of at least fifty dollars or has lost two continuous weeks of earnings or support from gainful employment. “Out-of-pocket loss” shall mean unreimbursed or unreimbursable expenses or indebtedness reasonably incurred:

(1) For medical care or other services, including psychiatric, psychological or counseling expenses, necessary as a result of the crime upon which the claim is based, except that the amount paid for psychiatric, psychological or counseling expenses per eligible claim shall not exceed two thousand five hundred dollars; or

(2) As a result of personal property being seized in an investigation by law enforcement.

­­

­

2. No compensation shall be paid unless the department of public safety finds that a crime was committed, that such crime directly resulted in personal physical injury to, or the death of, the victim, and that police records show that such crime was promptly reported to the proper authorities. In no case may compensation be paid if the police records show that such report was made more than forty-eight hours after the occurrence of such crime, unless the department of public safety finds that the report to the police was delayed for good cause. If the victim is under eighteen years of age such report may be made by the victim’s parent, guardian or custodian; by a physician, a nurse, or hospital emergency room personnel; by the children’s division personnel; or by any other member of the victim’s family. In the case of a sexual offense, filing a report of the offense to the proper authorities may include, but not be limited to, the filing of the report of the forensic examination by the appropriate medical provider, as defined in section 595.220, with the prosecuting attorney of the county in which the alleged incident occurred.

3. No compensation shall be paid for medical care if the service provider is not a medical provider as that term is defined in section 595.027, and the individual providing the medical care is not licensed by the state of Missouri or the state in which the medical care is provided.

4. No compensation shall be paid for psychiatric treatment or other counseling services, including psychotherapy, unless the service provider is a:

(1) Physician licensed pursuant to chapter 334 or licensed to practice medicine in the state in which the service is provided;

(2) Psychologist licensed pursuant to chapter 337 or licensed to practice psychology in the state in which the service is provided;

(3) Clinical social worker licensed pursuant to chapter 337;

(4) Professional counselor licensed pursuant to chapter 337; or

(5) Board-certified psychiatric-mental health clinical nurse specialist or board certified psychiatric-mental health nurse practitioner licensed under chapter 335 or licensed in the state in which the service is provided.

5. Any compensation paid pursuant to sections 595.010 to 595.075 for death or personal injury shall be in an amount not exceeding out-of-pocket loss, together with loss of earnings or support from gainful employment, not to exceed four hundred dollars per week, resulting from such injury or death. In the event of death of the victim, an award may be made for reasonable and necessary expenses actually incurred for preparation and burial not to exceed five thousand dollars.

6. Any compensation for loss of earnings or support from gainful employment shall be in an amount equal to the actual loss sustained not to exceed four hundred dollars per week; provided, however, that no award pursuant to sections 595.010 to 595.075 shall exceed twenty-five thousand dollars. If two or more persons are entitled to compensation as a result of the death of a person which is the direct result of a crime or in the case of a sexual assault, the compensation shall be apportioned by the department of public safety among the claimants in proportion to their loss.

7. The method and timing of the payment of any compensation pursuant to sections 595.010 to 595.075 shall be determined by the department.

8. The department shall have the authority to negotiate the costs of medical care or other services directly with the providers of the care or services on behalf of any victim receiving compensation pursuant to sections 595.010 to 595.075.

(L. 1981 H.B. 41, et al. § 5, A.L. 1985 H.B. 715, A.L. 1989 H.B. 502, et al., A.L. 1993 S.B. 19, A.L. 1994 S.B. 554, A.L. 1995 H.B. 174, et al., A.L. 2001 S.B. 267, A.L. 2007 H.B. 583, A.L. 2009 S.B. 338, A.L. 2014 H.B. 1299 Revision, A.L. 2015 S.B. 141 , A.L. 2016 S.B. 921)



Section 595.035 Award standards to be established — amount of award, factors to be considered — purpose of fund, reduction for other compensation received by victim, exceptions — time limitation.

Effective 28 Aug 2009

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

595.035. Award standards to be established — amount of award, factors to be considered — purpose of fund, reduction for other compensation received by victim, exceptions — time limitation. — 1. For the purpose of determining the amount of compensation payable pursuant to sections 595.010 to 595.075, the department of public safety shall, insofar as practicable, formulate standards for the uniform application of sections 595.010 to 595.075, taking into consideration the provisions of sections 595.010 to 595.075, the rates and amounts of compensation payable for injuries and death pursuant to other laws of this state and of the United States, excluding pain and suffering, and the availability of funds appropriated for the purpose of sections 595.010 to 595.075. All decisions of the department of public safety on claims pursuant to sections 595.010 to 595.075 shall be in writing, setting forth the name of the claimant, the amount of compensation and the reasons for the decision. The department of public safety shall immediately notify the claimant in writing of the decision and shall forward to the state treasurer a certified copy of the decision and a warrant for the amount of the claim. The state treasurer, upon certification by the commissioner of administration, shall, if there are sufficient funds in the crime victims' compensation fund, pay to or on behalf of the claimant the amount determined by the department.

2. The crime victims' compensation fund is not a state health program and is not intended to be used as a primary payor to other health care assistance programs, but is a public, quasi-charitable fund whose fundamental purpose is to assist victims of violent crimes through a period of financial hardship, as a payor of last resort. Accordingly, any compensation paid pursuant to sections 595.010 to 595.075 shall be reduced by the amount of any payments, benefits or awards received or to be received as a result of the injury or death:

(1) From or on behalf of the offender;

(2) Under private or public insurance programs, including champus, Medicare, Medicaid and other state or federal programs, but not including any life insurance proceeds; or

(3) From any other public or private funds, including an award payable pursuant to the workers' compensation laws of this state.

3. In determining the amount of compensation payable, the department of public safety shall determine whether, because of the victim's consent, provocation, incitement or negligence, the victim contributed to the infliction of the victim's injury or death, and shall reduce the amount of the compensation or deny the claim altogether, in accordance with such determination; provided, however, that the department of public safety may disregard the responsibility of the victim for his or her own injury where such responsibility was attributable to efforts by the victim to aid a victim, or to prevent a crime or an attempted crime from occurring in his or her presence, or to apprehend a person who had committed a crime in his or her presence or had in fact committed a felony.

4. In determining the amount of compensation payable pursuant to sections 595.010 to 595.075, monthly Social Security disability or retirement benefits received by the victim shall not be considered by the department as a factor for reduction of benefits.

5. The department shall not be liable for payment of compensation for any out-of-pocket expenses incurred more than three years following the date of the occurrence of the crime upon which the claim is based.

(L. 1981 H.B. 41, et al. § 6, A.L. 1982 S.B. 497, A.L. 1983 H.B. 713 Revision, A.L. 1985 H.B. 715, A.L. 1988 H.B. 1195, A.L. 1993 S.B. 19, A.L. 1994 S.B. 554, A.L. 2001 S.B. 267, A.L. 2009 S.B. 338)



Section 595.036 Grievances, decision of department, appeal to administrative hearing commission.

Effective 28 Aug 2014

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

595.036. Grievances, decision of department, appeal to administrative hearing commission. — 1. For any claim filed on or after August 28, 2014, any party aggrieved by a decision of the department of public safety on a claim under the provisions of sections 595.010 to 595.075 may, within thirty days following the date of notification of such decision, file a petition with the department to have such decision heard de novo by the director. The director may affirm or reverse the department's decision on the basis of the evidence previously submitted in such case or may take additional evidence in reviewing the decision. The department shall promptly notify the party of its decision and the reasons therefor.

2. Any party aggrieved by the department's decision may, within thirty days following the date of notification of such decision, file a petition with the administrative hearing commission to appeal such decision as provided in section 621.275.

(L. 1984 S.B. 528 §§ 595.036, 595.037, A.L. 2007 H.B. 583, A.L. 2014 H.B. 1299 Revision)



Section 595.037 Open records, exceptions — department order to close records.

Effective 28 Aug 2014

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

595.037. Open records, exceptions — department order to close records. — 1. All information submitted to the department and any hearing of the department on a claim filed pursuant to sections 595.010 to 595.075 shall be open to the public except for the following claims which shall be deemed closed and confidential:

(1) A claim in which the alleged assailant has not been brought to trial and disclosure of the information or a public hearing would adversely affect either the apprehension, or the trial, of the alleged assailant;

(2) A claim in which the offense allegedly perpetrated against the victim is rape, sodomy or sexual abuse and it is determined by the department to be in the best interest of the victim or of the victim's dependents that the information be kept confidential or that the public be excluded from the hearing;

(3) A claim in which the victim or alleged assailant is a minor; or

(4) A claim in which any record or report obtained by the department, the confidentiality of which is protected by any other law, shall remain confidential subject to such law.

2. The department may close any record, report or hearing if it determines that the interest of justice would be frustrated rather than furthered if such record or report was disclosed or if the hearing was open to the public.

(L. 1993 S.B. 19, A.L. 2009 S.B. 338, A.L. 2014 H.B. 1299 Revision)



Section 595.040 Subrogation, state's right, when — attorney general to bring action — lien for injuries, proceeding by claimant to recover damages, department may intervene — department may receive restitution.

Effective 28 Aug 2009

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

595.040. Subrogation, state's right, when — attorney general to bring action — lien for injuries, proceeding by claimant to recover damages, department may intervene — department may receive restitution. — 1. Acceptance of any compensation under sections 595.010 to 595.075 shall subrogate this state, to the extent of such compensation paid, to any right or right of action accruing to the claimant or to the victim to recover payments on account of losses resulting from the crime with respect to which the compensation has been paid. The attorney general may enforce the subrogation, and he shall bring suit to recover from any person to whom compensation is paid, to the extent of the compensation actually paid under sections 595.010 to 595.075, any amount received by the claimant from any source exceeding the actual loss to the victim.

2. The department shall have a lien on any compensation received by the claimant, in addition to compensation received under provisions of sections 595.010 to 595.075, for injuries or death resulting from the incident upon which the claim is based. The claimant shall retain, as trustee for the department, so much of the recovered funds as necessary to reimburse the Missouri crime victims' compensation fund to the extent that compensation was awarded to the claimant from that fund.

3. If a claimant initiates any legal proceeding to recover restitution or damages related to the crime upon which the claim is based, or if the claimant enters into negotiations to receive any proceeds in settlement of a claim for restitution or damages related to the crime, the claimant shall give the department written notice within fifteen days of the filing of the action or entering into negotiations. The department may intervene in the proceeding of a complainant to recover the compensation awarded. If a claimant fails to give such written notice to the department within the stated time period, or prior to any attempt by claimant to reach a negotiated settlement of claims for recovery of damages related to the crime upon which the claim is based, the department's right of subrogation to receive or recover funds from claimant, to the extent that compensation was awarded by the department, shall not be reduced in any amount or percentage by the costs incurred by claimant attributable to such legal proceedings or settlement, including, but not limited to, attorney's fees, investigative cost or cost of court. If such notice is given, attorney fees may be awarded in an amount not to exceed fifteen percent of the amount subrogated to the department.

4. Whenever compensation is awarded to a claimant who is entitled to restitution from a criminal defendant, the department may initiate restitution hearings in such criminal proceedings or intervene in the same. The department shall be entitled to receive restitution in such proceedings to the extent compensation was awarded; provided, however, the department shall be exempt from the payment of any fees or other charges for the recording of restitution orders in the offices of the judges of probate. The claimant shall notify this department when restitution is ordered. Failure to notify the department will result in possible forfeiture of any amount already received from the department.

5. Whenever the department shall deem it necessary to protect, maintain or enforce the department's right to subrogation or to exercise any of its powers or to carry out any of its duties or responsibilities, the attorney general may initiate legal proceedings or intervene in legal proceedings as the department's legal representative.

(L. 1981 H.B. 41, et al. § 7, A.L. 1994 S.B. 554, A.L. 2009 S.B. 338)



Section 595.045 Funding — costs for certain violations, amount, distribution of funds, audit — judgments in certain cases, amount — failure to pay, effect, notice — court cost deducted — insufficient funds to pay claims, procedure — interest earned, disposition.

Effective 28 Aug 2009

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

595.045. Funding — costs for certain violations, amount, distribution of funds, audit — judgments in certain cases, amount — failure to pay, effect, notice — court cost deducted — insufficient funds to pay claims, procedure — interest earned, disposition. — 1. There is established in the state treasury the "Crime Victims' Compensation Fund". A surcharge of seven dollars and fifty cents shall be assessed as costs in each court proceeding filed in any court in the state in all criminal cases including violations of any county ordinance or any violation of criminal or traffic laws of the state, including an infraction and violation of a municipal ordinance; except that no such fee shall be collected in any proceeding in any court when the proceeding or the defendant has been dismissed by the court or when costs are to be paid by the state, county, or municipality. A surcharge of seven dollars and fifty cents shall be assessed as costs in a juvenile court proceeding in which a child is found by the court to come within the applicable provisions of subdivision (3) of subsection 1 of section 211.031.

2. Notwithstanding any other provision of law to the contrary, the moneys collected by clerks of the courts pursuant to the provisions of subsection 1 of this section shall be collected and disbursed in accordance with sections 488.010 to 488.020 and shall be payable to the director of the department of revenue.

3. The director of revenue shall deposit annually the amount of two hundred fifty thousand dollars to the state forensic laboratory account administered by the department of public safety to provide financial assistance to defray expenses of crime laboratories if such analytical laboratories are registered with the federal Drug Enforcement Agency or the Missouri department of health and senior services. Subject to appropriations made therefor, such funds shall be distributed by the department of public safety to the crime laboratories serving the courts of this state making analysis of a controlled substance or analysis of blood, breath or urine in relation to a court proceeding.

4. The remaining funds collected under subsection 1 of this section shall be denoted to the payment of an annual appropriation for the administrative and operational costs of the office for victims of crime and, if a statewide automated crime victim notification system is established pursuant to section 650.310, to the monthly payment of expenditures actually incurred in the operation of such system. Additional remaining funds shall be subject to the following provisions:

(1) On the first of every month, the director of revenue or the director's designee shall determine the balance of the funds in the crime victims' compensation fund available to satisfy the amount of compensation payable pursuant to sections 595.010 to 595.075, excluding sections 595.050 and 595.055;

(2) Beginning on September 1, 2004, and on the first of each month, the director of revenue or the director's designee shall deposit fifty percent of the balance of funds available to the credit of the crime victims' compensation fund and fifty percent to the services to victims' fund established in section 595.100.

5. The director of revenue or such director's designee shall at least monthly report the moneys paid pursuant to this section into the crime victims' compensation fund and the services to victims fund to the department of public safety.

6. The moneys collected by clerks of municipal courts pursuant to subsection 1 of this section shall be collected and disbursed as provided by sections 488.010 to 488.020. Five percent of such moneys shall be payable to the city treasury of the city from which such funds were collected. The remaining ninety-five percent of such moneys shall be payable to the director of revenue. The funds received by the director of revenue pursuant to this subsection shall be distributed as follows:

(1) On the first of every month, the director of revenue or the director's designee shall determine the balance of the funds in the crime victims' compensation fund available to satisfy the amount of compensation payable pursuant to sections 595.010 to 595.075, excluding sections 595.050 and 595.055;

(2) Beginning on September 1, 2004, and on the first of each month the director of revenue or the director's designee shall deposit fifty percent of the balance of funds available to the credit of the crime victims' compensation fund and fifty percent to the services to victims' fund established in section 595.100.

7. These funds shall be subject to a biennial audit by the Missouri state auditor. Such audit shall include all records associated with crime victims' compensation funds collected, held or disbursed by any state agency.

8. In addition to the moneys collected pursuant to subsection 1 of this section, the court shall enter a judgment in favor of the state of Missouri, payable to the crime victims' compensation fund, of sixty-eight dollars upon a plea of guilty or a finding of guilt for a class A or B felony; forty-six dollars upon a plea of guilty or finding of guilt for a class C or D felony; and ten dollars upon a plea of guilty or a finding of guilt for any misdemeanor under Missouri law except for those in chapter 252 relating to fish and game, chapter 302 relating to drivers' and commercial drivers' license, chapter 303 relating to motor vehicle financial responsibility, chapter 304 relating to traffic regulations, chapter 306 relating to watercraft regulation and licensing, and chapter 307 relating to vehicle equipment regulations. Any clerk of the court receiving moneys pursuant to such judgments shall collect and disburse such crime victims' compensation judgments in the manner provided by sections 488.010 to 488.020. Such funds shall be payable to the state treasury and deposited to the credit of the crime victims' compensation fund.

9. The clerk of the court processing such funds shall maintain records of all dispositions described in subsection 1 of this section and all dispositions where a judgment has been entered against a defendant in favor of the state of Missouri in accordance with this section; all payments made on judgments for alcohol-related traffic offenses; and any judgment or portion of a judgment entered but not collected. These records shall be subject to audit by the state auditor. The clerk of each court transmitting such funds shall report separately the amount of dollars collected on judgments entered for alcohol-related traffic offenses from other crime victims' compensation collections or services to victims collections.

10. The department of revenue shall maintain records of funds transmitted to the crime victims' compensation fund by each reporting court and collections pursuant to subsection 16 of this section and shall maintain separate records of collection for alcohol-related offenses.

11. The state courts administrator shall include in the annual report required by section 476.350 the circuit court caseloads and the number of crime victims' compensation judgments entered.

12. All awards made to injured victims under sections 595.010 to 595.105 and all appropriations for administration of sections 595.010 to 595.105, except sections 595.050 and 595.055, shall be made from the crime victims' compensation fund. Any unexpended balance remaining in the crime victims' compensation fund at the end of each biennium shall not be subject to the provision of section 33.080 requiring the transfer of such unexpended balance to the ordinary revenue fund of the state, but shall remain in the crime victims' compensation fund. In the event that there are insufficient funds in the crime victims' compensation fund to pay all claims in full, all claims shall be paid on a pro rata basis. If there are no funds in the crime victims' compensation fund, then no claim shall be paid until funds have again accumulated in the crime victims' compensation fund. When sufficient funds become available from the fund, awards which have not been paid shall be paid in chronological order with the oldest paid first. In the event an award was to be paid in installments and some remaining installments have not been paid due to a lack of funds, then when funds do become available that award shall be paid in full. All such awards on which installments remain due shall be paid in full in chronological order before any other postdated award shall be paid. Any award pursuant to this subsection is specifically not a claim against the state, if it cannot be paid due to a lack of funds in the crime victims' compensation fund.

13. When judgment is entered against a defendant as provided in this section and such sum, or any part thereof, remains unpaid, there shall be withheld from any disbursement, payment, benefit, compensation, salary, or other transfer of money from the state of Missouri to such defendant an amount equal to the unpaid amount of such judgment. Such amount shall be paid forthwith to the crime victims' compensation fund and satisfaction of such judgment shall be entered on the court record. Under no circumstances shall the general revenue fund be used to reimburse court costs or pay for such judgment. The director of the department of corrections shall have the authority to pay into the crime victims' compensation fund from an offender's compensation or account the amount owed by the offender to the crime victims' compensation fund, provided that the offender has failed to pay the amount owed to the fund prior to entering a correctional facility of the department of corrections.

14. All interest earned as a result of investing funds in the crime victims' compensation fund shall be paid into the crime victims' compensation fund and not into the general revenue of this state.

15. Any person who knowingly makes a fraudulent claim or false statement in connection with any claim hereunder is guilty of a class A misdemeanor.

16. The department may receive gifts and contributions for the benefit of crime victims. Such gifts and contributions shall be credited to the crime victims' compensation fund as used solely for compensating victims under the provisions of sections 595.010 to 595.075.

(L. 1981 H.B. 41, et al. § 8, A.L. 1982 S.B. 497, A.L. 1984 H.B. 1226, A.L. 1985 H.B. 715, A.L. 1986 H.B. 1554 Revision, A.L. 1988 H.B. 1195, A.L. 1989 S.B. 364 merged with S.B. 138, A.L. 1990 H.B. 974, A.L. 1992 S.B. 638, A.L. 1993 S.B. 19, A.L. 1996 S.B. 769 repealed by L. 1997 S.B. 248, A.L. 1996 S.B. 869, A.L. 2001 S.B. 267, A.L. 2004 H.B. 1188 merged with S.B. 1211, A.L. 2009 S.B. 338)

CROSS REFERENCES:

Crime laboratory assistance program, 650.100, 650.105

Multinational banks, securities and obligations of, investment in, when, 409.950



Section 595.050 Contracts for services to victims, requirements, limitations.

Effective 28 Aug 2004

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

595.050. Contracts for services to victims, requirements, limitations. — 1. From funds appropriated for services to victims of crime, the director may contract with public or private agencies to provide assistance to victims of crime through direct services, emergency services, crisis intervention counseling and victim advocacy. Any such contract may consist solely of, or may include, educational and informational services to the public about the availability of services for victims of crime which are designed to alleviate the results of criminal acts. Under no circumstances shall the expenditures from general revenue for the purpose provided in this section exceed the amount of ninety thousand dollars each fiscal year.

2. The director shall ensure that funds administered under section 595.055, section 595.105 and this section will not be used by any agency to supplant existing funds which are presently being used to provide assistance to victims of crime. This restriction shall not apply to funds used by any not-for-profit agency.

3. Each contract shall be subject to review by the director at least annually.

(L. 1981 H.B. 41, et al. § 9, A.L. 1988 H.B. 1195, A.L. 1992 S.B. 457, A.L. 1997 S.B. 215, A.L. 2004 S.B. 1211)



Section 595.055 Services for victims, requirements — exceptions.

Effective 08 Jul 1992, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

595.055. Services for victims, requirements — exceptions. — 1. No public or private agency shall provide service to a victim of crime pursuant to any contract made under section 595.050 unless the incident is reported to an appropriate law enforcement office within forty-eight hours after its occurrence or within forty-eight hours after the victim of crime, a dependent, or a member of the family of the victim reasonably could be expected to make such a report.

2. No service may be provided under section 595.050 if the victim of crime:

(1) Was the perpetrator or a principal or accessory involved in the commission of the crime for which he otherwise would have been eligible for assistance under the provisions of section 595.050; or

(2) Is injured as a result of the operation of a motor vehicle, boat or airplane unless the same was used as a weapon in a deliberate attempt to inflict personal injury upon any person or unless the victim is injured as a result of the crime of driving while intoxicated or vehicular manslaughter.

(L. 1981 H.B. 41, et al. § 10, A.L. 1992 S.B. 457)

Effective 7-08-92

CROSS REFERENCE:

Funding for shelters and agencies serving crime victims notwithstanding provisions of section 595.055 to the contrary, 595.105



Section 595.060 Rules, authority — procedure.

Effective 28 Aug 2014

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

595.060. Rules, authority — procedure. — The director shall promulgate rules and regulations necessary to implement the provisions of sections 595.010 to 595.220 as provided in this section and chapter 536. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2009, shall be invalid and void.

(L. 1981 H.B. 41, et al. § 11, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 2009 S.B. 338, A.L. 2014 H.B. 1299 Revision)



Section 595.065 Orders for payment, when effective.

Effective 01 Jan 1983, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

595.065. Orders for payment, when effective. — Orders for payment of compensation pursuant to section 595.045 shall be made only as to injuries or death resulting from offenses occurring on or after July 1, 1982.

(L. 1981 H.B. 41, et al. § 12)

Effective 1-1-83



Section 595.075 Payments to witness, victim's compensation, inadmissible as evidence.

Effective 28 Aug 1986

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

595.075. Payments to witness, victim's compensation, inadmissible as evidence. — It shall not be admissible as evidence or subject for argument in any criminal case that a person received any payment pursuant to chapter 595, if the person receiving such payment is a witness.

(L. 1986 S.B. 618 & 562 § 3)



Section 595.100 Funding, administration.

Effective 28 Aug 2011

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

595.100. Funding, administration. — 1. There is hereby established in the state treasury the "Services to Victims Fund" which shall consist of money collected pursuant to section 595.045. The fund shall be administered by the department of public safety. Upon appropriation, money in the fund shall be used solely for the administration of sections 595.050, 595.055 and 595.105, except that public or private agencies, as defined by section 595.050, shall use no more than ten percent of any funds received for administrative purposes.

2. Notwithstanding the provisions of section 33.080, any balance remaining in the fund at the end of an appropriation period shall not be transferred to general revenue, but shall remain in the fund.

(L. 1988 H.B. 1195 § 1, A.L. 2011 S.B. 320)



Section 595.105 Funding for shelters for victims of domestic violence and agencies providing services for certain crime victims.

Effective 28 Aug 1998

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

595.105. Funding for shelters for victims of domestic violence and agencies providing services for certain crime victims. — Notwithstanding the provisions of subsection 1 of section 595.055 to the contrary, the director may allocate and distribute money in the fund to provide financial assistance to shelters for victims of domestic violence, and agencies that provide domestic violence or sexual assault direct services, emergency services, crisis intervention and victim advocacy.

(L. 1988 H.B. 1195 § 2, A.L. 1989 H.B. 502, et al., A.L. 1992 S.B. 457, A.L. 1998 S.B. 722)



Section 595.200 Definitions.

Effective 28 Aug 1993

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

595.200. Definitions. — The following words as used in sections 595.200 to 595.215 shall have the following meanings, unless the context otherwise requires:

(1) "Crime", an act which would constitute a violation of any criminal statute including any act which may result in an adjudication of delinquency;

(2) "Custodial authority", the chief administrative officer or official in charge of a municipal detention facility, a county jail, a correctional facility operated by the department of corrections, a mental health facility or the division of youth services or any agency thereof;

(3) "Disposition", the sentencing or determination of penalty or punishment to be imposed upon a person convicted of a crime or found delinquent or against whom a finding of sufficient facts for conviction or finding of delinquency is made;

(4) "Family member", a spouse, child, sibling, parent, grandparent or legal guardian of a victim;

(5) "Restitution", money or services which a court orders a defendant to pay or render to a victim as part of the disposition;

(6) "Victim", a natural person who suffers direct or threatened physical, emotional or financial harm as the result of the commission or attempted commission of a crime. The term "victim" also includes the family members of a minor, incompetent or a homicide victim;

(7) "Witness", any person who has been or is expected to be summoned to testify for the prosecution whether or not any action or proceeding has yet been commenced. The term "witness" shall include persons employed in the administration of criminal justice who are testifying in the course of their employment, except that such persons shall not be entitled to any witness fees.

(L. 1986 H.B. 873 & 874 § 12, A.L. 1993 S.B. 19)



Section 595.206 Victims eligible for services.

Effective 28 Aug 1986

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

595.206. Victims eligible for services. — A victim has the rights and is eligible for the services set forth in sections 595.200 to 595.215 only if such victim reported the crime to law enforcement authorities within five days of its occurrence or discovery, unless the prosecuting attorney finds that a good cause existed for not having done so.

(L. 1986 H.B. 873 & 874 § 14)



Section 595.209 Rights of victims and witnesses — written notification, requirements.

Effective 28 Aug 2016

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

595.209. Rights of victims and witnesses — written notification, requirements. — 1. The following rights shall automatically be afforded to victims of dangerous felonies, as defined in section 556.061, victims of murder in the first degree, as defined in section 565.020, victims of voluntary manslaughter, as defined in section 565.023, victims of any offense under chapter 566, victims of an attempt to commit one of the preceding crimes, as defined in section 562.012*, and victims of domestic assault, as defined in sections 565.072 to 565.076; and, upon written request, the following rights shall be afforded to victims of all other crimes and witnesses of crimes:

(1) For victims, the right to be present at all criminal justice proceedings at which the defendant has such right, including juvenile proceedings where the offense would have been a felony if committed by an adult, even if the victim is called to testify or may be called to testify as a witness in the case;

(2) For victims, the right to information about the crime, as provided for in subdivision (5) of this subsection;

(3) For victims and witnesses, to be informed, in a timely manner, by the prosecutor’s office of the filing of charges, preliminary hearing dates, trial dates, continuances and the final disposition of the case. Final disposition information shall be provided within five days;

(4) For victims, the right to confer with and to be informed by the prosecutor regarding bail hearings, guilty pleas, pleas under chapter 552 or its successors, hearings, sentencing and probation revocation hearings and the right to be heard at such hearings, including juvenile proceedings, unless in the determination of the court the interests of justice require otherwise;

(5) The right to be informed by local law enforcement agencies, the appropriate juvenile authorities or the custodial authority of the following:

(a) The status of any case concerning a crime against the victim, including juvenile offenses;

(b) The right to be informed by local law enforcement agencies or the appropriate juvenile authorities of the availability of victim compensation assistance, assistance in obtaining documentation of the victim’s losses, including, but not limited to and subject to existing law concerning protected information or closed records, access to copies of complete, unaltered, unedited investigation reports of motor vehicle, pedestrian, and other similar accidents upon request to the appropriate law enforcement agency by the victim or the victim’s representative, and emergency crisis intervention services available in the community;

(c) Any release of such person on bond or for any other reason;

(d) Within twenty-four hours, any escape by such person from a municipal detention facility, county jail, a correctional facility operated by the department of corrections, mental health facility, or the division of youth services or any agency thereof, and any subsequent recapture of such person;

(6) For victims, the right to be informed by appropriate juvenile authorities of probation revocation hearings initiated by the juvenile authority and the right to be heard at such hearings or to offer a written statement, video or audio tape, counsel or a representative designated by the victim in lieu of a personal appearance, the right to be informed by the board of probation and parole of probation revocation hearings initiated by the board and of parole hearings, the right to be present at each and every phase of parole hearings, the right to be heard at probation revocation and parole hearings or to offer a written statement, video or audio tape, counsel or a representative designated by the victim in lieu of a personal appearance, and the right to have, upon written request of the victim, a partition set up in the probation or parole hearing room in such a way that the victim is shielded from the view of the probationer or parolee, and the right to be informed by the custodial mental health facility or agency thereof of any hearings for the release of a person committed pursuant to the provisions of chapter 552, the right to be present at such hearings, the right to be heard at such hearings or to offer a written statement, video or audio tape, counsel or a representative designated by the victim in lieu of personal appearance;

(7) For victims and witnesses, upon their written request, the right to be informed by the appropriate custodial authority, including any municipal detention facility, juvenile detention facility, county jail, correctional facility operated by the department of corrections, mental health facility, division of youth services or agency thereof if the offense would have been a felony if committed by an adult, postconviction or commitment pursuant to the provisions of chapter 552 of the following:

(a) The projected date of such person’s release from confinement;

(b) Any release of such person on bond;

(c) Any release of such person on furlough, work release, trial release, electronic monitoring program, or to a community correctional facility or program or release for any other reason, in advance of such release;

(d) Any scheduled parole or release hearings, including hearings under section 217.362, regarding such person and any changes in the scheduling of such hearings. No such hearing shall be conducted without thirty days’ advance notice;

(e) Within twenty-four hours, any escape by such person from a municipal detention facility, county jail, a correctional facility operated by the department of corrections, mental health facility, or the division of youth services or any agency thereof, and any subsequent recapture of such person;

(f) Any decision by a parole board, by a juvenile releasing authority or by a circuit court presiding over releases pursuant to the provisions of chapter 552, or by a circuit court presiding over releases under section 217.362, to release such person or any decision by the governor to commute the sentence of such person or pardon such person;

(g) Notification within thirty days of the death of such person;

(8) For witnesses who have been summoned by the prosecuting attorney and for victims, to be notified by the prosecuting attorney in a timely manner when a court proceeding will not go on as scheduled;

(9) For victims and witnesses, the right to reasonable protection from the defendant or any person acting on behalf of the defendant from harm and threats of harm arising out of their cooperation with law enforcement and prosecution efforts;

(10) For victims and witnesses, on charged cases or submitted cases where no charge decision has yet been made, to be informed by the prosecuting attorney of the status of the case and of the availability of victim compensation assistance and of financial assistance and emergency and crisis intervention services available within the community and information relative to applying for such assistance or services, and of any final decision by the prosecuting attorney not to file charges;

(11) For victims, to be informed by the prosecuting attorney of the right to restitution which shall be enforceable in the same manner as any other cause of action as otherwise provided by law;

(12) For victims and witnesses, to be informed by the court and the prosecuting attorney of procedures to be followed in order to apply for and receive any witness fee to which they are entitled;

(13) When a victim’s property is no longer needed for evidentiary reasons or needs to be retained pending an appeal, the prosecuting attorney or any law enforcement agency having possession of the property shall, upon request of the victim, return such property to the victim within five working days unless the property is contraband or subject to forfeiture proceedings, or provide written explanation of the reason why such property shall not be returned;

(14) An employer may not discharge or discipline any witness, victim or member of a victim’s immediate family for honoring a subpoena to testify in a criminal proceeding, attending a criminal proceeding, or for participating in the preparation of a criminal proceeding, or require any witness, victim, or member of a victim’s immediate family to use vacation time, personal time, or sick leave for honoring a subpoena to testify in a criminal proceeding, attending a criminal proceeding, or participating in the preparation of a criminal proceeding;

(15) For victims, to be provided with creditor intercession services by the prosecuting attorney if the victim is unable, as a result of the crime, temporarily to meet financial obligations;

(16) For victims and witnesses, the right to speedy disposition of their cases, and for victims, the right to speedy appellate review of their cases, provided that nothing in this subdivision shall prevent the defendant from having sufficient time to prepare such defendant’s defense. The attorney general shall provide victims, upon their written request, case status information throughout the appellate process of their cases. The provisions of this subdivision shall apply only to proceedings involving the particular case to which the person is a victim or witness;

(17) For victims and witnesses, to be provided by the court, a secure waiting area during court proceedings and to receive notification of the date, time and location of any hearing conducted by the court for reconsideration of any sentence imposed, modification of such sentence or recall and release of any defendant from incarceration;

(18) For victims, the right to receive upon request from the department of corrections a photograph taken of the defendant prior to release from incarceration.

2. The provisions of subsection 1 of this section shall not be construed to imply any victim who is incarcerated by the department of corrections or any local law enforcement agency has a right to be released to attend any hearing or that the department of corrections or the local law enforcement agency has any duty to transport such incarcerated victim to any hearing.

3. Those persons entitled to notice of events pursuant to the provisions of subsection 1 of this section shall provide the appropriate person or agency with their current addresses and telephone numbers or the addresses or telephone numbers at which they wish notification to be given.

4. Notification by the appropriate person or agency utilizing the statewide automated crime victim notification system as established in section 650.310 shall constitute compliance with the victim notification requirement of this section. If notification utilizing the statewide automated crime victim notification system cannot be used, then written notification shall be sent by certified mail to the most current address provided by the victim.

5. Victims’ rights as established in Section 32 of Article I of the Missouri Constitution or the laws of this state pertaining to the rights of victims of crime shall be granted and enforced regardless of the desires of a defendant and no privileges of confidentiality shall exist in favor of the defendant to exclude victims or prevent their full participation in each and every phase of parole hearings or probation revocation hearings. The rights of the victims granted in this section are absolute and the policy of this state is that the victim’s rights are paramount to the defendant’s rights. The victim has an absolute right to be present at any hearing in which the defendant is present before a probation and parole hearing officer.

(L. 1986 H.B. 873 & 874 § 15, A.L. 1992 S.B. 638, A.L. 1993 S.B. 19 § 595.209 subsecs. 1, 3, 4, A.L. 1994 S.B. 554 § 595.209 subsecs. 1, 2, 3, A.L. 1996 S.B. 884 & 841, A.L. 2003 S.B. 5, A.L. 2005 H.B. 353, A.L. 2007 H.B. 583, A.L. 2009 S.B. 338 , A.L. 2016 S.B. 921)

*Section 564.011 was transferred to section 562.012 by S.B. 491, 2014, effective 1-01-17.

CROSS REFERENCE:

Offenders, photograph to be taken prior to release and provided to victim, 217.439



Section 595.210 Victims of sexually violent offenses, right to testify at parole hearings.

Effective 13 Jul 2005, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

595.210. Victims of sexually violent offenses, right to testify at parole hearings. — Any victim of a sexually violent offense, as defined in section 632.480, shall have the right to testify at any parole hearing scheduled for the sexually violent predator, as defined in section 632.480, who victimized such person, provided that the sexually violent predator is being considered for parole from imprisonment for a crime which arose out of such sexually violent predator's escape or attempted escape from commitment as a sexually violent predator under chapter 632. Such crimes shall not be limited to the crimes of escape or attempted escape, but shall include any crime which was committed during the course of the sexually violent predator's escape or attempted escape from commitment as a sexually violent predator.

(L. 2005 H.B. 353)

Effective 7-13-05



Section 595.212 Prosecuting attorneys to maintain program to afford rights to victims and witnesses — funding and approval of agency programs.

Effective 28 Aug 1993

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

595.212. Prosecuting attorneys to maintain program to afford rights to victims and witnesses — funding and approval of agency programs. — 1. Each prosecuting attorney shall create and maintain, but not be limited to, a program to afford victims and witnesses of crimes the rights and services described in sections 595.200 to 595.215.

2. State funding shall be only for rights and services actually afforded victims and witnesses of crimes as set forth in sections 595.200 to 595.215. State and local government agencies which seek state funding shall have an operating victims' services program before said agency seeks state funding. The attorney general's office through the Missouri office of prosecution services utilizing existing staff and volunteers shall approve agency programs before such agency seeks state funding. Said approved programs shall be funded by the general assembly within the limits of funds appropriated for such purposes.

(L. 1986 H.B. 873 & 874 § 16, A.L. 1992 S.B. 638, A.L. 1993 S.B. 19)



Section 595.215 Duty of cooperation for prosecutor, law enforcement and social service agencies.

Effective 28 Aug 1986

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

595.215. Duty of cooperation for prosecutor, law enforcement and social service agencies. — The prosecuting attorney, local law enforcement agencies, local social services agencies, and court shall cooperate to afford victims and witnesses of crimes the rights and services described in sections 595.200 to 595.215.

(L. 1986 H.B. 873 & 874 § 17)



Section 595.218 Construction of provisions, no cause of action created against public employees or agencies.

Effective 28 Aug 1986

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

595.218. Construction of provisions, no cause of action created against public employees or agencies. — Nothing in sections 595.200 to 595.215 shall be construed as creating a cause of action on behalf of any person against any public employee, public agency, the state or any agency responsible for the enforcement of rights and provisions of services set forth in sections 595.200 to 595.215.

(L. 1986 H.B. 873 & 874 § 18)



Section 595.220 Forensic examinations, department of public safety to pay medical providers, when — minor may consent to examination, when — attorney general to develop forms — collection kits — definitions — rulemaking authority.

Effective 28 Aug 2013

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

595.220. Forensic examinations, department of public safety to pay medical providers, when — minor may consent to examination, when — attorney general to develop forms — collection kits — definitions — rulemaking authority. — 1. The department of public safety shall make payments to appropriate medical providers, out of appropriations made for that purpose, to cover the reasonable charges of the forensic examination of persons who may be a victim of a sexual offense if:

(1) The victim or the victim's guardian consents in writing to the examination; and

(2) The report of the examination is made on a form approved by the attorney general with the advice of the department of public safety.

­­

­

2. A minor may consent to examination under this section. Such consent is not subject to disaffirmance because of minority, and consent of parent or guardian of the minor is not required for such examination. The appropriate medical provider making the examination shall give written notice to the parent or guardian of a minor that such an examination has taken place.

3. The attorney general, with the advice of the department of public safety, shall develop the forms and procedures for gathering evidence during the forensic examination under the provisions of this section. The department of health and senior services shall develop a checklist, protocols, and procedures for appropriate medical providers to refer to while providing medical treatment to victims of a sexual offense, including those specific to victims who are minors.

4. Evidentiary collection kits shall be developed and made available, subject to appropriation, to appropriate medical providers by the highway patrol or its designees and eligible crime laboratories. Such kits shall be distributed with the forms and procedures for gathering evidence during forensic examinations of victims of a sexual offense to appropriate medical providers upon request of the provider, in the amount requested, and at no charge to the medical provider. All appropriate medical providers shall, with the written consent of the victim, perform a forensic examination using the evidentiary collection kit, or other collection procedures developed for victims who are minors, and forms and procedures for gathering evidence following the checklist for any person presenting as a victim of a sexual offense.

5. In reviewing claims submitted under this section, the department shall first determine if the claim was submitted within ninety days of the examination. If the claim is submitted within ninety days, the department shall, at a minimum, use the following criteria in reviewing the claim: examination charges submitted shall be itemized and fall within the definition of forensic examination as defined in subdivision (3) of subsection 8 of this section.

6. All appropriate medical provider charges for eligible forensic examinations shall be billed to and paid by the department of public safety. No appropriate medical provider conducting forensic examinations and providing medical treatment to victims of sexual offenses shall charge the victim for the forensic examination. For appropriate medical provider charges related to the medical treatment of victims of sexual offenses, if the victim is an eligible claimant under the crime victims' compensation fund, the victim shall seek compensation under sections 595.010 to 595.075.

7. The department of public safety shall establish rules regarding the reimbursement of the costs of forensic examinations for children under fourteen years of age, including establishing conditions and definitions for emergency and nonemergency forensic examinations and may by rule establish additional qualifications for appropriate medical providers performing nonemergency forensic examinations for children under fourteen years of age. The department shall provide reimbursement regardless of whether or not the findings indicate that the child was abused.

8. For purposes of this section, the following terms mean:

(1) "Appropriate medical provider":

(a) Any licensed nurse, physician, or physician assistant, and any institution employing licensed nurses, physicians, or physician assistants, provided that such licensed professionals are the only persons at such institution to perform tasks under the provisions of this section; or

(b) For the purposes of any nonemergency forensic examination of a child under fourteen years of age, the department of public safety may establish additional qualifications for any provider listed in paragraph (a) of this subdivision under rules authorized under subsection 7 of this section;

(2) "Emergency forensic examination", an examination of a person under fourteen years of age that occurs within five days of the alleged sexual offense. The department of public safety may further define the term emergency forensic examination by rule;

(3) "Evidentiary collection kit", a kit used during a forensic examination that includes materials necessary for appropriate medical providers to gather evidence in accordance with the forms and procedures developed by the attorney general for forensic examinations;

(4) "Forensic examination", an examination performed by an appropriate medical provider on a victim of an alleged sexual offense to gather evidence for the evidentiary collection kit or using other collection procedures developed for victims who are minors;

(5) "Medical treatment", the treatment of all injuries and health concerns resulting directly from a patient's sexual assault or victimization;

(6) "Nonemergency forensic examination", an examination of a person under fourteen years of age that occurs more than five days after the alleged sexual offense. The department of public safety may further define the term nonemergency forensic examination by rule.

9. The department shall have authority to promulgate rules and regulations necessary to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2009, shall be invalid and void.

(L. 2009 S.B. 338, A.L. 2011 S.B. 320, A.L. 2013 H.B. 215 merged with H.B. 505 merged with S.B. 256)



Section 595.223 Polygraph tests and psychological stress evaluator exams not permitted, when.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

595.223. Polygraph tests and psychological stress evaluator exams not permitted, when. — No prosecuting or circuit attorney, peace officer, governmental official, or employee of a law enforcement agency shall request or require a victim of an offense under chapter 566, or a victim of an offense of domestic assault or stalking to submit to any polygraph test or psychological stress evaluator exam as a condition for proceeding with a criminal investigation of such offense.

(L. 2007 H.B. 583, A.L. 2013 H.B. 215, A.L. 2014 S.B. 491)

Transferred 2014; formerly 566.224; Effective 1-01-17



Section 595.226 Identifiable information in court records to be redacted, when — access to information permitted, when — disclosure of identifying information regarding defendant, when.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

595.226. Identifiable information in court records to be redacted, when — access to information permitted, when — disclosure of identifying information regarding defendant, when. — 1. After August 28, 2007, any information contained in any court record, whether written or published on the internet, including any visual or aural recordings that could be used to identify or locate any victim of an offense under chapter 566 or a victim of domestic assault or stalking shall be closed and redacted from such record prior to disclosure to the public. Identifying information shall include the name, home or temporary address, telephone number, Social Security number, place of employment, or physical characteristics, including an unobstructed visual image of the victim’s face or body.

2. If the court determines that a person or entity who is requesting identifying information of a victim has a legitimate interest in obtaining such information, the court may allow access to the information, but only if the court determines that disclosure to the person or entity would not compromise the welfare or safety of such victim, and only after providing reasonable notice to the victim and after allowing the victim the right to respond to such request.

3. Notwithstanding the provisions of subsection 1 of this section, the judge presiding over a case under chapter 566 or a case of domestic assault or stalking shall have the discretion to publicly disclose identifying information regarding the defendant which could be used to identify or locate the victim of the crime. The victim may provide a statement to the court regarding whether he or she desires such information to remain closed. When making the decision to disclose such information, the judge shall consider the welfare and safety of the victim and any statement to the court received from the victim regarding the disclosure.

(L. 2007 H.B. 583, A.L. 2009 H.B. 177 & H.B. 622, A.L. 2013 H.B. 215, A.L. 2014 S.B. 491, A.L. 2016 H.B. 1562)

Transferred 2014; formerly 566.226; Effective 1-01-17



Section 595.229 Plea bargain, sentencing, victim's right to appear or make statement — notice to victim.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

595.229. Plea bargain, sentencing, victim's right to appear or make statement — notice to victim. — 1. Prior to the acceptance of a plea bargain by the court with respect to any person who has pled guilty to an offense after initially being charged with a felony, the court shall allow the victim of such offense to submit a written statement or appear before the court personally or by counsel for the purpose of making a statement. The statement shall relate solely to the facts of the case and any personal injuries or financial loss incurred by the victim. A member of the immediate family of the victim may appear personally or by counsel to make a statement if the victim has died or is otherwise unable to appear as a result of the offense committed by the defendant.

2. At the time of sentencing of any person who has pled guilty or been found guilty of a felony offense, the victim of such offense may appear before the court personally or by counsel for the purpose of making a statement or may submit a written statement. The statement shall relate solely to the facts of the case and any personal injuries or financial loss incurred by the victim. A member of the immediate family of the victim may appear personally or by counsel to make a statement if the victim has died or is otherwise unable to appear as a result of the offense committed by the defendant.

3. The prosecuting attorney shall inform the victim or shall inform a member of the immediate family of the victim if the victim is dead or otherwise is unable to make a statement as a result of the offense committed by the defendant of the right to make a statement pursuant to subsections 1 and 2 of this section. If the victim or member of the immediate family supplies a stamped, self-addressed envelope, the prosecutor shall send notice of the time and location that the court will hear the guilty plea or render sentence.

(L. 1986 S.B. 618 & 562 § 1, A.L. 2014 S.B. 491)

Transferred 2014; formerly 557.041; Effective 1-01-17



Section 595.232 Identity theft — rights of victims — definition — incident reports, discretion of law enforcement not affected.

Effective 01 Jan 2017, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

595.232. Identity theft — rights of victims — definition — incident reports, discretion of law enforcement not affected. — 1. Notwithstanding that jurisdiction may lie elsewhere for investigation and prosecution of an offense of identity theft, victims of identity theft have the right to contact the local law enforcement agency where the victim is domiciled and request that an incident report about the identity theft be prepared and filed. The victim may also request from the local law enforcement agency to receive a copy of the incident report. The law enforcement agency may share the incident report with law enforcement agencies located in other jurisdictions.

2. As used in this section, "incident report" means a loss or other similar report prepared and filed by a local law enforcement agency.

3. Nothing in this section shall interfere with the discretion of a local law enforcement agency to allocate resources for investigations of crimes or to provide an incident report as permitted in this section. An incident report prepared and filed under this section shall not be an open case for purposes of compiling open case statistics.

(L. 2008 H.B. 1384 and H.B. 2157, A.L. 2014 S.B. 491)

Transferred 2014; formerly 570.222; Effective 1-01-17






Chapter 600 Public Defenders

Section 600.011 Definitions.

Effective 28 Aug 2013

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

600.011. Definitions. — The following words and phrases as used in this chapter have the following meanings, unless the context otherwise requires:

(1) "Assigned counsel" means private attorneys who are hired by the state public defender director to handle the cases of eligible persons from time to time on a case basis;

(2) "Assistant public defender", a staff attorney within a particular public defender office responsible for the handling of cases of eligible persons;

(3) "Commission", the public defender commission;

(4) "Defender(s)", includes both attorneys which serve as staff attorneys in the state defender system and contract counsel, but does not include secretarial, investigative, social service, or paraprofessional staff;

(5) "Deputy director", the attorney or attorneys appointed by the commission to assist the state public defender director and to temporarily exercise the duties and powers of the director in his or her absence or upon his or her resignation, pending the commission's appointment of a new director;

(6) "Deputy district defender", an attorney who assists the district defender in the management and supervision of a public defender district office and performs the duty of the district defender in his or her absence;

(7) "Director", the state public defender director;

(8) "District defender", the managing attorney in charge of a public defender district office;

(9) "Division director", an employee responsible for the supervision and management of multiple district offices or areas of statewide responsibility as assigned by the director, or both;

(10) "Eligible person", a person who falls within the financial rules for legal representation at public expense prescribed by section 600.086;

(11) "State public defender system", a system for providing defense services to every jurisdiction within the state by means of a centrally administered organization having a full-time staff.

(L. 1982 H.B. 1169, A.L. 2013 H.B. 215)



Section 600.015 Public defender commission created — appointment, terms, expenses, meetings, vacancies — director to be ex officio member.

Effective 01 Apr 1982, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

600.015. Public defender commission created — appointment, terms, expenses, meetings, vacancies — director to be ex officio member. — 1. There is hereby created the "Public Defender Commission". The commission shall be composed of seven members, four of whom shall be lawyers, appointed by the governor with the advice and consent of the senate. No more than four members shall be of the same political party.

2. Upon the expiration of the terms of the persons who are members of the commission on April 1, 1982, the term of office of each commissioner thereafter appointed shall be six years from the time of his appointment and qualification and until his successor shall qualify. Vacancies in the commission shall be filled by the governor for the unexpired term. Commissioners may succeed themselves.

3. The state public defender director shall, upon appointment, become an ex officio member of the commission without vote and shall participate in all meetings of the commission except during discussions relating to renewal of his term or to his removal from his office and such other matters as the commission may designate.

4. The commission shall meet on a regular basis and shall be presided over by a chairperson elected by its members.

5. Commission members shall receive no salaries, but shall receive their actual and necessary expenses incurred in connection with the performance of their duties.

(L. 1972 H.B. 1314 § 2, A.L. 1976 H.B. 1095, A.L. 1982 H.B. 1169)

Effective 4-01-82



Section 600.017 Commission, powers and duties.

Effective 01 Apr 1982, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

600.017. Commission, powers and duties. — The commission shall have the following powers together with all powers incident thereto or necessary for the performance thereof:

(1) To select the director, deputy directors and public defenders;

(2) To draw up procedures, with the assistance of the director, for the selection of public defenders, assistant public defenders, and deputy public defenders and staff assistants;

(3) Receive client complaints when not resolved by the defender agency, review office performance, and monitor the performance of the director;

(4) Assist in insuring the independence of the state public defender system by educating the public regarding constitutional requirements and the function of the defenders;

(5) Remove the director or any deputy from office in the event that good cause is shown;

(6) Review the budget request prepared by the director, provide advice on the budget request before its submission, and provide support for the request before the legislature;

(7) Approve the fee schedule for payment of assigned counsel;

(8) Determine matters affecting the compensation, vacations and employment benefits of the state public defender director and the deputy directors;

(9) Collect or enforce or contract for the collection and enforcement of liens and judgments in accordance with the provisions of sections 600.011 to 600.048 and 600.086 to 600.096 and establish any rules needed for processing any such liens and judgments; and

(10) Make any rules needed for the administration of the state public defender system.

(L. 1982 H.B. 1169)

Effective 4-01-82



Section 600.019 Public defender system created — director, appointment, qualifications, compensation, removal from office, procedure.

Effective 01 Apr 1982, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

600.019. Public defender system created — director, appointment, qualifications, compensation, removal from office, procedure. — 1. The "Office of State Public Defender" is hereby created and established as an independent department of the judicial branch of state government.

2. The commission shall appoint a director of the office of state public defender as head of the office. He shall qualify and be sworn into office by a judge of the supreme court. He shall be an attorney with substantial experience in the representation of persons accused of crime. He shall have experience in administration of personnel and shall be dedicated to the goals of providing quality legal representation for eligible persons and of improving the quality of defense services generally.

3. The director shall devote full time to the duties of his office and shall not otherwise engage in the practice of law. His term of office shall be four years and until the appointment and qualification of a successor. His term may be renewable at the discretion of the commission. He may be removed by the commission during his term in office for good cause shown after notice and hearing.

4. The salary of the director shall be set by the commission but shall not exceed that of a circuit judge.

(L. 1982 H.B. 1169)

Effective 4-01-82



Section 600.021 Public defenders, appointment, terms, qualifications, restrictions — compensation of defenders and employees — offices, where established — private attorneys, services authorized.

Effective 28 Aug 1986

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

600.021. Public defenders, appointment, terms, qualifications, restrictions — compensation of defenders and employees — offices, where established — private attorneys, services authorized. — 1. The commission shall employ persons to be public defenders for a term of four years. A public defender shall employ such persons to be assistant public defenders, deputy public defenders, investigators, and any other employees as are necessary to discharge the function of the office, all of whom shall serve at the pleasure of the employing public defender. Circuit and regional public defenders holding office on April 1, 1982, shall continue to hold such office until the expiration of their terms under the direction of the director as otherwise described in this chapter. Public defenders may be appointed to serve additional terms by the commission.

2. Public defenders, assistant public defenders, and deputy public defenders shall be attorneys, licensed to practice law in this state, and shall not otherwise engage in the practice of law except as authorized by this chapter or by commission rule. Public defenders, assistant public defenders and deputy public defenders may be employed on a full- or part-time basis.

3. The compensation of persons appointed under this section shall be fixed by the commission.

4. The commission may establish such local or regional offices as it deems necessary to properly carry out purposes of this chapter.

5. The commission may appoint, on recommendation of the director, and fix the compensation of all other personnel necessary to the operation of the state public defender system.

6. The commission may contract with private attorneys to provide defense services in such areas of the state and on such terms as it deems appropriate.

(L. 1982 H.B. 1169, A.L. 1986 S.B. 451)



Section 600.040 Office space and utilities services, how provided — retirement system membership.

Effective 28 Aug 2013

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

600.040. Office space and utilities services, how provided — retirement system membership. — 1. The city or county shall provide office space and utility services, other than telephone service, for the district public defender and his or her personnel. If there is more than one county in a district, each county shall contribute, on the basis of population, its pro rata share of the costs of office space and utility services, other than telephone service. The state shall pay, within the limits of the appropriation therefor, all other expenses and costs of the state public defender system authorized under this chapter.

2. A complete budget for the state public defender system shall be provided through an annual appropriation subject to approval by the governor and the general assembly. The budget request for the state public defender system shall be approved by the commission and submitted directly to the governor and the general assembly by the director and shall not be subject to diminution or alteration by the judicial department of state government.

3. Any person who is a public defender or employee of a public defender shall be entitled to all benefits of the Missouri state employees' retirement system as defined in sections 104.310* to 104.550.

(L. 1972 H.B. 1314 § 7, A.L. 1982 H.B. 1169, A.L. 2013 H.B. 215)

*Section 104.310 was repealed by H.B. 1643, et al., 1988



Section 600.042 Director's duties and powers — cases for which representation is authorized — rules, procedure — discretionary powers of defender system — bar members appointment authorized.

Effective 28 Aug 2016

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

600.042. Director's duties and powers — cases for which representation is authorized — rules, procedure — discretionary powers of defender system — bar members appointment authorized. — 1. The director shall:

(1) Direct and supervise the work of the deputy directors and other state public defender office personnel appointed pursuant to this chapter; and he or she and the deputy director or directors may participate in the trial and appeal of criminal actions at the request of the defender;

(2) Submit to the commission, between August fifteenth and September fifteenth of each year, a report which shall include all pertinent data on the operation of the state public defender system, the costs, projected needs, and recommendations for statutory changes. Prior to October fifteenth of each year, the commission shall submit such report along with such recommendations, comments, conclusions, or other pertinent information it chooses to make to the chief justice, the governor, and the general assembly. Such reports shall be a public record, shall be maintained in the office of the state public defender, and shall be otherwise distributed as the commission shall direct;

(3) With the approval of the commission, establish such divisions, facilities and offices and select such professional, technical and other personnel, including investigators, as he deems reasonably necessary for the efficient operation and discharge of the duties of the state public defender system under this chapter;

(4) Administer and coordinate the operations of defender services and be responsible for the overall supervision of all personnel, offices, divisions and facilities of the state public defender system, except that the director shall have no authority to direct or control the legal defense provided by a defender to any person served by the state public defender system;

(5) Develop programs and administer activities to achieve the purposes of this chapter;

(6) Keep and maintain proper financial records with respect to the provision of all public defender services for use in the calculating of direct and indirect costs of any or all aspects of the operation of the state public defender system;

(7) Supervise the training of all public defenders and other personnel and establish such training courses as shall be appropriate;

(8) With approval of the commission, promulgate necessary rules, regulations and instructions consistent with this chapter defining the organization of the state public defender system and the responsibilities of division directors, district defenders, deputy district defenders, assistant public defenders and other personnel;

(9) With the approval of the commission, apply for and accept on behalf of the public defender system any funds which may be offered or which may become available from government grants, private gifts, donations or bequests or from any other source. Such moneys shall be deposited in the state general revenue fund;

(10) Contract for legal services with private attorneys on a case-by-case basis and with assigned counsel as the commission deems necessary considering the needs of the area, for fees approved and established by the commission;

(11) With the approval and on behalf of the commission, contract with private attorneys for the collection and enforcement of liens and other judgments owed to the state for services rendered by the state public defender system;

(12) Prepare a plan to establish district offices, the boundaries of which shall coincide with existing judicial circuits. Any district office may contain more than one judicial circuit within its boundaries, but in no event shall any district office boundary include any geographic region of a judicial circuit without including the entire judicial circuit. The director shall submit the plan to the chair of the house judiciary committee and the chair of the senate judiciary committee, with fiscal estimates, by December 31, 2014. The plan shall be implemented by December 31, 2021.

2. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

3. The director and defenders shall, within guidelines as established by the commission and as set forth in subsection 4 of this section, accept requests for legal services from eligible persons entitled to counsel under this chapter or otherwise so entitled under the constitution or laws of the United States or of the state of Missouri and provide such persons with legal services when, in the discretion of the director or the defenders, such provision of legal services is appropriate.

4. The director and defenders shall provide legal services to an eligible person:

(1) Who is detained or charged with a felony, including appeals from a conviction in such a case;

(2) Who is detained or charged with a misdemeanor which will probably result in confinement in the county jail upon conviction, including appeals from a conviction in such a case, unless the prosecuting or circuit attorney has waived a jail sentence;

(3) Who is charged with a violation of probation when it has been determined by a judge that the appointment of counsel is necessary to protect the person’s due process rights under section 559.036;

(4) Who has been taken into custody pursuant to section 632.489, including appeals from a determination that the person is a sexually violent predator and petitions for release, notwithstanding any provisions of law to the contrary;

(5) For whom the federal constitution or the state constitution requires the appointment of counsel; and

(6) Who is charged in a case in which he or she faces a loss or deprivation of liberty, and in which the federal or the state constitution or any law of this state requires the appointment of counsel; however, the director and the defenders shall not be required to provide legal services to persons charged with violations of county or municipal ordinances, or misdemeanor offenses except as provided in this section.

5. The director may:

(1) Delegate the legal representation of an eligible person to any member of the state bar of Missouri;

(2) Designate persons as representatives of the director for the purpose of making indigency determinations and assigning counsel.

(L. 1982 H.B. 1169, A.L. 1991 S.B. 194, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 1999 H.B. 852, A.L. 2006 H.B. 1698, et al., A.L. 2013 H.B. 215, A.L. 2016 S.B 735)



Section 600.043 Involuntary civil detention or commitment cases, representation by defenders prohibited.

Effective 01 Apr 1982, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

600.043. Involuntary civil detention or commitment cases, representation by defenders prohibited. — The state public defender system shall not represent a person who faces a loss or deprivation of liberty pursuant to section 632.415, and nothing in sections 600.011 to 600.048 and 600.086 to 600.096 shall be construed to affect the legal representative provided to any person pursuant to section 632.415.

(L. 1982 H.B. 1169)

Effective 4-01-82



Section 600.044 Legal services to be furnished by defender, dismissal from case, when, procedure.

Effective 01 Apr 1982, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

600.044. Legal services to be furnished by defender, dismissal from case, when, procedure. — A defender who undertakes to represent an eligible person shall continue to do so at every stage of the case or proceeding, including the filing of a motion for new trial and the processing, briefing, and argument of an appeal, until the defender is relieved of his duties by the director or is permitted by a court to withdraw.

(L. 1982 H.B. 1169)

Effective 4-01-82



Section 600.048 Right to counsel, notice posted, where, contents — request for counsel, procedure — privacy rights.

Effective 28 Aug 2013

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

600.048. Right to counsel, notice posted, where, contents — request for counsel, procedure — privacy rights. — 1. It shall be the duty of every person in charge of a jail, police station, constable's or sheriff's office, or detention facility provided by any county to post in a conspicuous place a notice stating in effect:

(1) That every person held in custody under a charge or suspicion of a crime is entitled to have a lawyer;

(2) That if any such person is held in custody in connection with any of the cases or proceedings set out in section 600.042, and wants a lawyer to represent him or her and is unable, without substantial financial hardship to self or his or her dependents, to obtain a lawyer, the state will provide a lawyer to represent him or her upon request; and

(3) That if the state provides such a lawyer, the client may be liable to the state for the cost of the services and expenses of the lawyer who handles the case if he or she is or will be able to pay all or any part of such costs.

­­

­

2. A person who is charged or detained in any case listed in section 600.042 or who appears in court without counsel at any stage of a case, or any other person on behalf of such person, may request that legal representation be furnished to him or her by the state. The court or any person representing the state public defender system to whom such request is made shall first provide a copy of the notice referred to in subsection 1 of this section or call the posted notice to the charged or detained person's attention and permit him or her to read it or have it explained to him or her. If such person renews a request for state public defender system services, he or she shall be required to complete and sign an affidavit in accordance with section 600.086 and shall be orally informed of the punishment for intentionally falsifying such affidavit.

3. It shall be the duty of every person in charge of a jail, police station, constable's or sheriff's office, or detention facility to make a room or place available therein where any person held in custody under a charge or suspicion of a crime will be able to talk privately with his or her lawyer, lawyer's representative, or any authorized person responding to a request for an interview concerning his or her right to counsel.

(L. 1982 H.B. 1169, A.L. 2013 H.B. 215)



Section 600.051 Waiver of counsel, when permitted.

Effective 28 Aug 1976

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

600.051. Waiver of counsel, when permitted. — 1. Any judge of a court of competent jurisdiction may permit a waiver of counsel to be filed in any criminal case wherein a defendant may receive a jail sentence or confinement if the court first determines that defendant has made a knowledgeable and intelligent waiver of the right to assistance of counsel and the waiver is signed before and witnessed by the judge or clerk of the court, providing further that the waiver contains at least the following information which the defendant has read or which has been read to the defendant before the signing thereof:

(1) That the defendant has been charged with the offense of ______ (nature of charge must be inserted before signing);

(2) That the defendant has a right to a trial on the charge and further that the defendant has a right to a trial by a jury;

(3) That the maximum possible sentence on the charge is ______ imprisonment in jail and a fine in the amount of ______ dollars or by both imprisonment and fine. That the minimum possible sentence is ______ imprisonment in jail or by a fine in the amount of ______ dollars or by both such confinement and fine;

(4) That the defendant is aware that any recommendations by a prosecuting attorney or other prosecuting official are not binding on the judge and that any such recommendations may or may not be accepted by judge;

(5) That if defendant pleads guilty or is found guilty of the charge, the judge is most likely to impose a sentence of confinement;

(6) That, if indigent, and unable to employ an attorney, the defendant has a right to request the judge to appoint counsel to assist the defendant in his defense against the charge.

2. Such a waiver and procedure shall be required if the judge imposes an order of probation, parole or suspension of sentence whereby subsequently the defendant may be ordered confined thereunder. Whenever a judge has permitted the filing of a waiver and a plea of guilty or a finding of guilty on the charge is entered and before the imposition of a sentence of confinement (including probation, parole or suspended sentence), the judge shall determine:

(1) That if a plea of guilty has been entered, there is a factual basis for such a plea and, upon inquiry of defendant, that defendant is in fact guilty of the charge;

(2) That the defendant does not know of the existence of any witness or of any fact, circumstances or evidence which was not presented to the court, which would exonerate defendant of the charge;

(3) That upon inquiry of the prosecuting attorney there are no witnesses or evidence which would cast a reasonable doubt about the defendant's guilt or defenses available to defendant not disclosed to the court.

(L. 1976 H.B. 1095 § 600.046)



Section 600.062 Acceptance of cases, no authority to limit based on caseload standards.

Effective 02 Jul 2013, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

600.062. Acceptance of cases, no authority to limit based on caseload standards. — Notwithstanding the provisions of sections 600.017 and 600.042 to the contrary, neither the director nor the commission shall have the authority to limit the availability of a district office or any division director, district defender, deputy district defender, or assistant public defender to accept cases based on a determination that the office has exceeded a caseload standard. The director, commission, any division director, district defender, deputy district defender, or assistant public defender may not refuse to provide representation required under this chapter without prior approval from a court of competent jurisdiction.

(L. 2013 H.B. 215)

Effective 7-02-13



Section 600.063 Caseload concerns, motion to court, procedure — rulemaking authority.

Effective 28 Aug 2013

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

600.063. Caseload concerns, motion to court, procedure — rulemaking authority. — 1. Upon approval by the director or the commission, any district defender may file a motion to request a conference to discuss caseload issues involving any individual public defender or defenders, but not the entire office, with the presiding judge of any circuit court served by the district office. The motion shall state the reasons why the individual public defender or public defenders will be unable to provide effective assistance of counsel due to caseload concerns. When a motion to request a conference has been filed, the clerk of the court shall immediately provide a copy of the motion to the prosecuting or circuit attorney who serves the circuit court.

2. If the presiding judge approves the motion, a date for the conference shall be set within thirty days of the filing of the motion. The court shall provide notice of the conference date and time to the district defender and the prosecuting or circuit attorney.

3. Within thirty days of the conference, the presiding judge shall issue an order either granting or denying relief. If relief is granted, it shall be based upon a finding that the individual public defender or defenders will be unable to provide effective assistance of counsel due to caseload issues. The judge may order one or more of the following types of relief in any appropriate combination:

(1) Appoint private counsel to represent any eligible defendant pursuant to the provisions of section 600.064;

(2) Investigate the financial status of any defendant determined to be eligible for public defender representation under section 600.086 and make findings regarding the eligibility of such defendants;

(3) Determine, with the express concurrence of the prosecuting or circuit attorney, whether any cases can be disposed of without the imposition of a jail or prison sentence and allow such cases to proceed without the provision of counsel to the defendant;

(4) Modify the conditions of release ordered in any case in which the defendant is being represented by a public defender, including, but not limited to, reducing the amount of any bond required for release;

(5) Place cases on a waiting list for defender services, taking into account the seriousness of the case, the incarceration status of the defendant, and such other special circumstances as may be brought to the attention of the court by the prosecuting or circuit attorney, the district defender, or other interested parties; and

(6) Grant continuances.

4. Upon receiving the order, the prosecuting or circuit attorney and the district defender shall have ten days to file an application for review to the appropriate appellate court. Such appeal shall be expedited by the court in every manner practicable.

5. Nothing in this section shall deny any party the right to seek any relief authorized by law nor shall any provisions of this section be construed as providing a basis for a claim for post-conviction relief by a defendant.

6. The commission and the supreme court may make such rules and regulations to implement this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created by the commission under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2013, shall be invalid and void.

(L. 2013 H.B. 215)



Section 600.064 Private counsel, appointment of, requirements — expenses.

Effective 28 Aug 2013

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

600.064. Private counsel, appointment of, requirements — expenses. — 1. Before a circuit court judge appoints private counsel to represent an indigent defendant, the judge shall:

(1) Investigate the defendant's financial status to verify that the defendant does not have the means to obtain counsel;

(2) Provide each appointed lawyer, upon request, with an evidentiary hearing as to the propriety of the appointment, taking into consideration the lawyer's right to earn a livelihood and be free from involuntary servitude. If the judge determines after the hearing that the appointment will cause any undue hardship to the lawyer, the judge shall appoint another lawyer; and

(3) Determine whether the private counsel to be appointed possesses the necessary experience, education, and expertise in criminal defense to provide effective assistance of counsel.

2. No judge shall require a lawyer to advance personal funds in any amount for the payment of litigation expenses to prepare a proper defense for an indigent defendant.

3. If an employee of the general assembly is appointed to represent an indigent defendant during the time period beginning January first and ending June first of each year, or whenever the general assembly is in a veto session or special session or is holding out-of-session committee hearings, the judge who made the appointment shall postpone the trial and all other proceedings of any kind or nature to a date that does not fall within such time period or appoint a different lawyer who is not an employee of the general assembly to represent the defendant.

4. Private counsel appointed to represent an indigent defendant may seek payment of litigation expenses from the public defender system. Such litigation expenses shall not include counsel fees and shall be limited to those expenses approved in advance by the director as reasonably necessary for the proper defense of the defendant.

(L. 2013 H.B. 215)



Section 600.086 Eligibility for representation, rules to establish — indigency, how determined, procedure, appeal — false statements, penalty — investigation authorized.

Effective 28 Aug 1993

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

600.086. Eligibility for representation, rules to establish — indigency, how determined, procedure, appeal — false statements, penalty — investigation authorized. — 1. A person shall be considered eligible for representation under sections 600.011 to 600.048 and 600.086 to 600.096 when it appears from all the circumstances of the case including his ability to make bond, his income and the number of persons dependent on him for support that the person does not have the means at his disposal or available to him to obtain counsel in his behalf and is indigent as hereafter determined.

2. Within the parameters set by subsection 1 of this section, the commission may establish and enforce such further rules for courts and defenders in determining indigency as may be necessary.

3. The determination of indigency of any person seeking the services of the state public defender system shall be made by the defender or anyone serving under him at any stage of the proceedings. Upon motion by either party, the court in which the case is pending shall have authority to determine whether the services of the public defender may be utilized by the defendant. Upon the courts finding that the defendant is not indigent, the public defender shall no longer represent the defendant. Any such person claiming indigency shall file with the court an affidavit which shall contain the factual information required by the commission under rules which may be established by the commission in determining indigency.

4. Any person who intentionally falsifies such affidavit in order to obtain state public defender system services shall be guilty of a class A misdemeanor.

5. The director or anyone serving under him may institute an investigation into the financial status of any person seeking the services of the state public defender system at such times as the circumstances shall warrant. In connection therewith he shall have the authority to require any person seeking the services of the state public defender system or the parents, guardians or other persons responsible for the support of a person seeking the services of the state public defender system who is a minor or those persons holding property in trust or otherwise for such person to execute and deliver such written authorization as may be necessary to provide the director or anyone serving under him with access to records of public or private sources, otherwise confidential, or any other information which may be relevant to the making of a decision as to eligibility under this chapter. The director, chief deputy director, each public defender and each assistant and deputy public defender or designee are authorized to obtain information from any office of the state or any subdivision, or agency thereof or political subdivision on request and without payment of any fees. Any office of the state or any subdivision, or agency thereof or political subdivision from which the director, chief deputy director, public defender and each assistant and deputy public defender or designee requests information pursuant to this section shall supply such information, without payment of any fees.

6. The burden shall lie on the accused or the defendant to convince the defender or the court of his eligibility to receive legal services, in any conference, hearing or question thereon.

(L. 1976 H.B. 1095 § 600.052, A.L. 1982 H.B. 1169, A.L. 1993 S.B. 180)



Section 600.089 Parolees to pay for representation, when.

Effective 28 Aug 1990

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

600.089. Parolees to pay for representation, when. — If the public defender commission has obtained a judgment against an offender in the custody of the department of corrections, and the offender is later paroled and becomes financially able to pay all or some part of such judgment, he shall be required, as a condition of his continued parole, to pay over to the public defender commission such amounts as he can reasonably pay, either by a single payment or by installments of reasonable amounts, in accordance with the schedule of charges for public defender services prepared pursuant to section 600.090.

(L. 1986 S.B. 451 § 1, A.L. 1990 H.B. 974)



Section 600.090 Determination of ability to pay all or part of representation costs — lien for reasonable value of services, procedure — deposit of funds collected.

Effective 28 Aug 2016

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

600.090. Determination of ability to pay all or part of representation costs — lien for reasonable value of services, procedure — deposit of funds collected. — 1. (1) If a person is determined to be eligible for the services provided by the state public defender system and if, at the time such determination is made, he is able to provide a limited cash contribution toward the cost of his representation without imposing a substantial hardship upon himself or his dependents, such contribution shall be required as a condition of his representation by the state public defender system.

(2) If at any time, either during or after the disposition of his case, such defendant becomes financially able to meet all or some part of the cost of services rendered to him, he shall be required to reimburse the commission in such amounts as he can reasonably pay, either by a single payment or by installments of reasonable amounts, in accordance with a schedule of charges for public defender services prepared by the commission.

(3) No difficulty or failure in the making of such payment shall reduce or in any way affect the rendering of public defender services to such persons.

2. (1) The reasonable value of the services rendered to a defendant pursuant to sections 600.011 to 600.048 and 600.086 to 600.096 may in all cases be a lien on any and all property to which the defendant shall have or acquire an interest. The public defender shall effectuate such lien whenever the reasonable value of the services rendered to a defendant appears to exceed one hundred fifty dollars and may effectuate such lien where the reasonable value of those services appears to be less than one hundred fifty dollars.

(2) To effectuate such a lien, the public defender shall, prior to the final disposition of the case or within ten days thereafter, file a notice of lien setting forth the services rendered to the defendant and a claim for the reasonable value of such services with the clerk of the circuit court. The defendant shall be personally served with a copy of such notice of lien. The court shall rule on whether all or any part of the claim shall be allowed. The portion of the claim approved by the court as the value of defender services which has been provided to the defendant shall be a judgment at law. The public defender shall not be required to pay filing or recording fees for or relating to such claim.

(3) Such judgment shall be enforceable in the name of the state on behalf of the commission by the prosecuting attorney of the circuit in which the judgment was entered.

(4) The prosecuting attorney may compromise and make settlement of, or, with the concurrence of the director, forego any claims for services performed for any person pursuant to this chapter whenever the financial circumstances of such person are such that the best interests of the state will be served by such action.

3. The commission may contract with private attorneys for the collection and enforcement of liens and other judgments owed to the state for services rendered by the state public defender system.

4. The lien created by this section shall be from the time filed in the court by the defender a charge or claim against any assets of the defendant; provided further that the same shall be served upon the person in possession of the assets or shall be recorded in the office of the recorder of deeds in the county in which the person resides or in which the assets are located.

5. Funds collected pursuant to this section and section 600.093 shall be credited to the “Legal Defense and Defender Fund” which is hereby created. The moneys credited to the legal defense and defender fund shall be used for the purpose of training public defenders, assistant public defenders, deputy public defenders and other personnel pursuant to subdivision (7) of subsection 1 of section 600.042, and may be used to pay for expert witness fees, the costs of depositions, travel expenses incurred by witnesses in case preparation and trial, expenses incurred for changes of venue and for other lawful expenses as authorized by the public defender commission.

6. The state treasurer shall be the custodian of the legal defense and defender fund, moneys in the legal defense and defender fund shall be deposited the same as are other state funds, and any interest accruing to the legal defense and defender fund shall be added to the legal defense and defender fund. The legal defense and defender fund shall be subject to audit, the same as other state funds and accounts, and shall be protected by the general bond given by the state treasurer.

7. Upon the request of the director of the office of state public defender, the commissioner of administration shall approve disbursements from the legal defense and defender fund. The legal defense and defender fund shall be funded annually by appropriation, but any unexpended remaining balance in the fund at the end of the appropriation period shall be exempt from the provisions of section 33.080, specifically as they relate to the transfer of fund balances to the general revenue, and shall be the amount of the fund at the beginning of the appropriation period next immediately following.

(L. 1976 H.B. 1095 § 600.053, A.L. 1982 H.B. 1169, A.L. 1986 S.B. 451, A.L. 2016 S.B. 735)



Section 600.091 Confidentiality of defender's files, exceptions.

Effective 01 Apr 1982, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

600.091. Confidentiality of defender's files, exceptions. — The files maintained by the state public defender office which relate to the handling of any case shall be considered confidential and shall not be open to inspection by any person unless authorized by law, court order, the commission, or the director. Nothing in this section shall be construed to prohibit access by the state auditor to those records of the state public defender system needed by the state auditor to carry out the duties of his office.

(L. 1982 H.B. 1169)

Effective 4-01-82



Section 600.093 Probation, payment for services may be condition.

Effective 01 Apr 1982, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

600.093. Probation, payment for services may be condition. — The court may require a defendant to repay all or a part of the value of the legal services rendered by the state public defender system as a condition of probation.

(L. 1982 H.B. 1169)

Effective 4-01-82



Section 600.096 Reports, documents, statements, transcripts to be furnished to defender without fee.

Effective 01 Apr 1982, see footnote

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

600.096. Reports, documents, statements, transcripts to be furnished to defender without fee. — An office of the state, or any department, division, agency or political subdivision thereof, including a prosecutor's office and a police department, shall furnish copies, upon request, of any reports, documents, statements or transcripts prepared by the state, or any department, division, agency or political subdivision thereof concerning a person represented by the state public defender system to the defender representing such person without charge.

(L. 1982 H.B. 1169)

Effective 4-01-82



Section 600.101 Provision of office space for public defender, disputes.

Effective 28 Aug 2016

Title XXXVIII CRIMES AND PUNISHMENT; PEACE OFFICERS AND PUBLIC DEFENDERS

600.101. Provision of office space for public defender, disputes. — Any dispute between any county or city not within a county and the state public defender regarding office space and utility service provided or to be provided pursuant to section 600.040 may be submitted to the judicial finance commission established pursuant to section 477.600.

(L. 1999 S.B. 1, et al., A.L. 2016 S.B. 735)









Title XXXIX CONDUCT OF PUBLIC BUSINESS

Chapter 610 Governmental Bodies and Records

Chapter Cross References



Section 610.010 Definitions.

Effective 28 Aug 2004

Title XXXIX CONDUCT OF PUBLIC BUSINESS

610.010. Definitions. — As used in this chapter, unless the context otherwise indicates, the following terms mean:

(1) "Closed meeting", "closed record", or "closed vote", any meeting, record or vote closed to the public;

(2) "Copying", if requested by a member of the public, copies provided as detailed in section 610.026, if duplication equipment is available;

(3) "Public business", all matters which relate in any way to the performance of the public governmental body's functions or the conduct of its business;

(4) "Public governmental body", any legislative, administrative or governmental entity created by the Constitution or statutes of this state, by order or ordinance of any political subdivision or district, judicial entities when operating in an administrative capacity, or by executive order, including:

(a) Any body, agency, board, bureau, council, commission, committee, board of regents or board of curators or any other governing body of any institution of higher education, including a community college, which is supported in whole or in part from state funds, including but not limited to the administrative entity known as "The Curators of the University of Missouri" as established by section 172.020;

(b) Any advisory committee or commission appointed by the governor by executive order;

(c) Any department or division of the state, of any political subdivision of the state, of any county or of any municipal government, school district or special purpose district including but not limited to sewer districts, water districts, and other subdistricts of any political subdivision;

(d) Any other legislative or administrative governmental deliberative body under the direction of three or more elected or appointed members having rulemaking or quasi-judicial power;

(e) Any committee appointed by or at the direction of any of the entities and which is authorized to report to any of the above-named entities, any advisory committee appointed by or at the direction of any of the named entities for the specific purpose of recommending, directly to the public governmental body's governing board or its chief administrative officer, policy or policy revisions or expenditures of public funds including, but not limited to, entities created to advise bi-state taxing districts regarding the expenditure of public funds, or any policy advisory body, policy advisory committee or policy advisory group appointed by a president, chancellor or chief executive officer of any college or university system or individual institution at the direction of the governing body of such institution which is supported in whole or in part with state funds for the specific purpose of recommending directly to the public governmental body's governing board or the president, chancellor or chief executive officer policy, policy revisions or expenditures of public funds provided, however, the staff of the college or university president, chancellor or chief executive officer shall not constitute such a policy advisory committee. The custodian of the records of any public governmental body shall maintain a list of the policy advisory committees described in this subdivision;

(f) Any quasi-public governmental body. The term "quasi-public governmental body" means any person, corporation or partnership organized or authorized to do business in this state pursuant to the provisions of chapter 352, 353, or 355, or unincorporated association which either:

a. Has as its primary purpose to enter into contracts with public governmental bodies, or to engage primarily in activities carried out pursuant to an agreement or agreements with public governmental bodies; or

b. Performs a public function as evidenced by a statutorily based capacity to confer or otherwise advance, through approval, recommendation or other means, the allocation or issuance of tax credits, tax abatement, public debt, tax-exempt debt, rights of eminent domain, or the contracting of leaseback agreements on structures whose annualized payments commit public tax revenues; or any association that directly accepts the appropriation of money from a public governmental body, but only to the extent that a meeting, record, or vote relates to such appropriation; and

(g) Any bi-state development agency established pursuant to section 70.370;

(5) "Public meeting", any meeting of a public governmental body subject to sections 610.010 to 610.030 at which any public business is discussed, decided, or public policy formulated, whether such meeting is conducted in person or by means of communication equipment, including, but not limited to, conference call, video conference, internet chat, or internet message board. The term "public meeting" shall not include an informal gathering of members of a public governmental body for ministerial or social purposes when there is no intent to avoid the purposes of this chapter, but the term shall include a public vote of all or a majority of the members of a public governmental body, by electronic communication or any other means, conducted in lieu of holding a public meeting with the members of the public governmental body gathered at one location in order to conduct public business;

(6) "Public record", any record, whether written or electronically stored, retained by or of any public governmental body including any report, survey, memorandum, or other document or study prepared for the public governmental body by a consultant or other professional service paid for in whole or in part by public funds, including records created or maintained by private contractors under an agreement with a public governmental body or on behalf of a public governmental body; provided, however, that personally identifiable student records maintained by public educational institutions shall be open for inspection by the parents, guardian or other custodian of students under the age of eighteen years and by the parents, guardian or other custodian and the student if the student is over the age of eighteen years. The term "public record" shall not include any internal memorandum or letter received or prepared by or on behalf of a member of a public governmental body consisting of advice, opinions and recommendations in connection with the deliberative decision-making process of said body, unless such records are retained by the public governmental body or presented at a public meeting. Any document or study prepared for a public governmental body by a consultant or other professional service as described in this subdivision shall be retained by the public governmental body in the same manner as any other public record;

(7) "Public vote", any vote, whether conducted in person, by telephone, or by any other electronic means, cast at any public meeting of any public governmental body.

(L. 1973 S.B. 1 § 1, A.L. 1977 H.B. 130, A.L. 1978 H.B. 882, A.L. 1982 H.B. 1253, A.L. 1987 S.B. 2, A.L. 1993 H.B. 170, A.L. 1998 H.B. 1095, A.L. 2004 S.B. 1020, et al.)

(1979) Springfield board of public utilities is a “public governmental body” within the meaning of the Open Meetings Act. State ex rel. Board of Public Utilities v. Crow (A.), 592 S.W.2d 285.

(1984) A single member body may be a “governmental entity” for purposes of sunshine law, which is to be liberally construed in favor of open government. McLachlan v. McNary (Mo. App.), 684 S.W.2d 534.

(1996) Official meetings of federal governmental bodies are not subject to the Missouri Sunshine Act. In Re Kansas City Star Co., 73 F.3d 191 (8th Cir.).

(2002) For-profit telecommunications utility with the power of eminent domain, but without the power to tax, to formulate policies, or to promulgate statutes, ordinances, or regulations, does not constitute a public governmental body within meaning of section. Stewart v. Williams Communications, Inc., 85 S.W.3d 29 (Mo.App.W.D.).



Section 610.011 Liberal construction of law to be public policy.

Effective 28 Aug 2004

Title XXXIX CONDUCT OF PUBLIC BUSINESS

610.011. Liberal construction of law to be public policy. — 1. It is the public policy of this state that meetings, records, votes, actions, and deliberations of public governmental bodies be open to the public unless otherwise provided by law. Sections 610.010 to 610.200 shall be liberally construed and their exceptions strictly construed to promote this public policy.

2. Except as otherwise provided by law, all public meetings of public governmental bodies shall be open to the public as set forth in section 610.020, all public records of public governmental bodies shall be open to the public for inspection and copying as set forth in sections 610.023 to 610.026, and all public votes of public governmental bodies shall be recorded as set forth in section 610.015.

(L. 1987 S.B. 2, A.L. 2004 S.B. 1020, et al.)



Section 610.015 Votes, how taken.

Effective 11 Oct 2013, see footnote

Title XXXIX CONDUCT OF PUBLIC BUSINESS

*610.015. Votes, how taken. — Except as provided in section 610.021, rules authorized pursuant to Article III of the Missouri Constitution and as otherwise provided by law, all votes shall be recorded, and if a roll call is taken, as to attribute each "yea" and "nay" vote, or abstinence if not voting, to the name of the individual member of the public governmental body. Any votes taken during a closed meeting shall be taken by roll call. All public meetings shall be open to the public and public votes and public records shall be open to the public for inspection and duplication. All votes taken by roll call in meetings of a public governmental body consisting of members who are all elected, except for the Missouri general assembly and any committee established by a public governmental body, shall be cast by members of the public governmental body who are physically present and in attendance at the meeting or who are participating via videoconferencing. When it is necessary to take votes by roll call in a meeting of the public governmental body, due to an emergency of the public body, with a quorum of the members of the public body physically present and in attendance and less than a quorum of the members of the public governmental body participating via telephone, facsimile, internet, or any other voice or electronic means, the nature of the emergency of the public body justifying that departure from the normal requirements shall be stated in the minutes. Where such emergency exists, the votes taken shall be regarded as if all members were physically present and in attendance at the meeting.

(L. 1973 S.B. 1 § 2, A.L. 1987 S.B. 2, A.L. 1993 H.B. 170, A.L. 1998 H.B. 1095, A.L. 2004 S.B. 1020, et al., A.L. 2013 S.B. 170)

*Effective 10-11-13, see § 21.250. S.B. 170 was vetoed July 2, 2013. The veto was overridden on September 11, 2013.



Section 610.020 Notice of meetings, when required — recording of meetings to be allowed, guidelines, penalty — accessibility of meetings — minutes of meetings to be kept, content — voting records to be included.

Effective 28 Aug 2004

Title XXXIX CONDUCT OF PUBLIC BUSINESS

610.020. Notice of meetings, when required — recording of meetings to be allowed, guidelines, penalty — accessibility of meetings — minutes of meetings to be kept, content — voting records to be included. — 1. All public governmental bodies shall give notice of the time, date, and place of each meeting, and its tentative agenda, in a manner reasonably calculated to advise the public of the matters to be considered, and if the meeting will be conducted by telephone or other electronic means, the notice of the meeting shall identify the mode by which the meeting will be conducted and the designated location where the public may observe and attend the meeting. If a public body plans to meet by internet chat, internet message board, or other computer link, it shall post a notice of the meeting on its website in addition to its principal office and shall notify the public how to access that meeting. Reasonable notice shall include making available copies of the notice to any representative of the news media who requests notice of meetings of a particular public governmental body concurrent with the notice being made available to the members of the particular governmental body and posting the notice on a bulletin board or other prominent place which is easily accessible to the public and clearly designated for that purpose at the principal office of the body holding the meeting, or if no such office exists, at the building in which the meeting is to be held.

2. Notice conforming with all of the requirements of subsection 1 of this section shall be given at least twenty-four hours, exclusive of weekends and holidays when the facility is closed, prior to the commencement of any meeting of a governmental body unless for good cause such notice is impossible or impractical, in which case as much notice as is reasonably possible shall be given. Each meeting shall be held at a place reasonably accessible to the public and of sufficient size to accommodate the anticipated attendance by members of the public, and at a time reasonably convenient to the public, unless for good cause such a place or time is impossible or impractical. Every reasonable effort shall be made to grant special access to the meeting to handicapped or disabled individuals.

3. A public body shall allow for the recording by audiotape, videotape, or other electronic means of any open meeting. A public body may establish guidelines regarding the manner in which such recording is conducted so as to minimize disruption to the meeting. No audio recording of any meeting, record, or vote closed pursuant to the provisions of section 610.021 shall be permitted without permission of the public body; any person who violates this provision shall be guilty of a class C misdemeanor.

4. When it is necessary to hold a meeting on less than twenty-four hours' notice, or at a place that is not reasonably accessible to the public, or at a time that is not reasonably convenient to the public, the nature of the good cause justifying that departure from the normal requirements shall be stated in the minutes.

5. A formally constituted subunit of a parent governmental body may conduct a meeting without notice as required by this section during a lawful meeting of the parent governmental body, a recess in that meeting, or immediately following that meeting, if the meeting of the subunit is publicly announced at the parent meeting and the subject of the meeting reasonably coincides with the subjects discussed or acted upon by the parent governmental body.

6. If another provision of law requires a manner of giving specific notice of a meeting, hearing or an intent to take action by a governmental body, compliance with that section shall constitute compliance with the notice requirements of this section.

7. A journal or minutes of open and closed meetings shall be taken and retained by the public governmental body, including, but not limited to, a record of any votes taken at such meeting. The minutes shall include the date, time, place, members present, members absent and a record of any votes taken. When a roll call vote is taken, the minutes shall attribute each "yea" and "nay" vote or abstinence if not voting to the name of the individual member of the public governmental body.

(L. 1973 S.B. 1 § 3, A.L. 1982 H.B. 1253, A.L. 1987 S.B. 2, A.L. 1993 H.B. 170, A.L. 1998 H.B. 1095, A.L. 2004 S.B. 1020, et al.)



Section 610.021 Closed meetings and closed records authorized when, exceptions.

Effective 31 May 2013, see footnote

Title XXXIX CONDUCT OF PUBLIC BUSINESS

610.021. Closed meetings and closed records authorized when, exceptions. — Except to the extent disclosure is otherwise required by law, a public governmental body is authorized to close meetings, records and votes, to the extent they relate to the following:

(1) Legal actions, causes of action or litigation involving a public governmental body and any confidential or privileged communications between a public governmental body or its representatives and its attorneys. However, any minutes, vote or settlement agreement relating to legal actions, causes of action or litigation involving a public governmental body or any agent or entity representing its interests or acting on its behalf or with its authority, including any insurance company acting on behalf of a public government body as its insured, shall be made public upon final disposition of the matter voted upon or upon the signing by the parties of the settlement agreement, unless, prior to final disposition, the settlement agreement is ordered closed by a court after a written finding that the adverse impact to a plaintiff or plaintiffs to the action clearly outweighs the public policy considerations of section 610.011, however, the amount of any moneys paid by, or on behalf of, the public governmental body shall be disclosed; provided, however, in matters involving the exercise of the power of eminent domain, the vote shall be announced or become public immediately following the action on the motion to authorize institution of such a legal action. Legal work product shall be considered a closed record;

(2) Leasing, purchase or sale of real estate by a public governmental body where public knowledge of the transaction might adversely affect the legal consideration therefor. However, any minutes, vote or public record approving a contract relating to the leasing, purchase or sale of real estate by a public governmental body shall be made public upon execution of the lease, purchase or sale of the real estate;

(3) Hiring, firing, disciplining or promoting of particular employees by a public governmental body when personal information about the employee is discussed or recorded. However, any vote on a final decision, when taken by a public governmental body, to hire, fire, promote or discipline an employee of a public governmental body shall be made available with a record of how each member voted to the public within seventy-two hours of the close of the meeting where such action occurs; provided, however, that any employee so affected shall be entitled to prompt notice of such decision during the seventy-two-hour period before such decision is made available to the public. As used in this subdivision, the term "personal information" means information relating to the performance or merit of individual employees;

(4) The state militia or national guard or any part thereof;

(5) Nonjudicial mental or physical health proceedings involving identifiable persons, including medical, psychiatric, psychological, or alcoholism or drug dependency diagnosis or treatment;

(6) Scholastic probation, expulsion, or graduation of identifiable individuals, including records of individual test or examination scores; however, personally identifiable student records maintained by public educational institutions shall be open for inspection by the parents, guardian or other custodian of students under the age of eighteen years and by the parents, guardian or other custodian and the student if the student is over the age of eighteen years;

(7) Testing and examination materials, before the test or examination is given or, if it is to be given again, before so given again;

(8) Welfare cases of identifiable individuals;

(9) Preparation, including any discussions or work product, on behalf of a public governmental body or its representatives for negotiations with employee groups;

(10) Software codes for electronic data processing and documentation thereof;

(11) Specifications for competitive bidding, until either the specifications are officially approved by the public governmental body or the specifications are published for bid;

(12) Sealed bids and related documents, until the bids are opened; and sealed proposals and related documents or any documents related to a negotiated contract until a contract is executed, or all proposals are rejected;

(13) Individually identifiable personnel records, performance ratings or records pertaining to employees or applicants for employment, except that this exemption shall not apply to the names, positions, salaries and lengths of service of officers and employees of public agencies once they are employed as such, and the names of private sources donating or contributing money to the salary of a chancellor or president at all public colleges and universities in the state of Missouri and the amount of money contributed by the source;

(14) Records which are protected from disclosure by law;

(15) Meetings and public records relating to scientific and technological innovations in which the owner has a proprietary interest;

(16) Records relating to municipal hotlines established for the reporting of abuse and wrongdoing;

(17) Confidential or privileged communications between a public governmental body and its auditor, including all auditor work product; however, all final audit reports issued by the auditor are to be considered open records pursuant to this chapter;

(18) Operational guidelines, policies and specific response plans developed, adopted, or maintained by any public agency responsible for law enforcement, public safety, first response, or public health for use in responding to or preventing any critical incident which is or appears to be terrorist in nature and which has the potential to endanger individual or public safety or health. Financial records related to the procurement of or expenditures relating to operational guidelines, policies or plans purchased with public funds shall be open. When seeking to close information pursuant to this exception, the public governmental body shall affirmatively state in writing that disclosure would impair the public governmental body's ability to protect the security or safety of persons or real property, and shall in the same writing state that the public interest in nondisclosure outweighs the public interest in disclosure of the records;

(19) Existing or proposed security systems and structural plans of real property owned or leased by a public governmental body, and information that is voluntarily submitted by a nonpublic entity owning or operating an infrastructure to any public governmental body for use by that body to devise plans for protection of that infrastructure, the public disclosure of which would threaten public safety:

(a) Records related to the procurement of or expenditures relating to security systems purchased with public funds shall be open;

(b) When seeking to close information pursuant to this exception, the public governmental body shall affirmatively state in writing that disclosure would impair the public governmental body's ability to protect the security or safety of persons or real property, and shall in the same writing state that the public interest in nondisclosure outweighs the public interest in disclosure of the records;

(c) Records that are voluntarily submitted by a nonpublic entity shall be reviewed by the receiving agency within ninety days of submission to determine if retention of the document is necessary in furtherance of a state security interest. If retention is not necessary, the documents shall be returned to the nonpublic governmental body or destroyed;

(20) The portion of a record that identifies security systems or access codes or authorization codes for security systems of real property;

(21) Records that identify the configuration of components or the operation of a computer, computer system, computer network, or telecommunications network, and would allow unauthorized access to or unlawful disruption of a computer, computer system, computer network, or telecommunications network of a public governmental body. This exception shall not be used to limit or deny access to otherwise public records in a file, document, data file or database containing public records. Records related to the procurement of or expenditures relating to such computer, computer system, computer network, or telecommunications network, including the amount of moneys paid by, or on behalf of, a public governmental body for such computer, computer system, computer network, or telecommunications network shall be open;

(22) Credit card numbers, personal identification numbers, digital certificates, physical and virtual keys, access codes or authorization codes that are used to protect the security of electronic transactions between a public governmental body and a person or entity doing business with a public governmental body. Nothing in this section shall be deemed to close the record of a person or entity using a credit card held in the name of a public governmental body or any record of a transaction made by a person using a credit card or other method of payment for which reimbursement is made by a public governmental body; and

(23) Records submitted by an individual, corporation, or other business entity to a public institution of higher education in connection with a proposal to license intellectual property or perform sponsored research and which contains sales projections or other business plan information the disclosure of which may endanger the competitiveness of a business.

(L. 1987 S.B. 2, A.L. 1993 H.B. 170, A.L. 1995 H.B. 562, A.L. 1998 H.B. 1095, A.L. 2002 S.B. 712, A.L. 2004 S.B. 1020, et al., A.L. 2008 H.B. 1450, A.L. 2009 H.B. 191, A.L. 2013 H.B. 256, 33 & 305)

Effective 5-31-13

CROSS REFERENCE:

Child's school records to be released to parents, attorney's fees and costs assessed, when, 452.375

(1988) Provisions of section 610.021 relating to closed meetings and votes does not apply to disciplinary actions against license holders and subject of disciplinary action may secure records pertaining to action from licensing agency. Christiansen v. State Bd. of Accountancy, 764 S.W.2d 943 (Mo.App.).

(1991) City properly labeled as personnel records investigative reports of police officers made in contemplation of disciplinary proceedings, and the city had the authority, under Missouri state law and city ordinances to close the records from public scrutiny. Wolfskill v. Henderson, 823 S.W.2d 112 (Mo. App.).

(2014) Organization's request for copies of state university course syllabi would involve reproduction and copying in violation of the Federal Copyright Act and thus was exempt from disclosure under section. National Council of Teachers Quality v. Curators of the University of Missouri, 446 S.W.3d 723 (Mo.App.W.D.).



Section 610.022 Closed meetings, procedure and limitation — public records presumed open unless exempt — objections to closing meetings or records, procedure.

Effective 28 Aug 2004

Title XXXIX CONDUCT OF PUBLIC BUSINESS

610.022. Closed meetings, procedure and limitation — public records presumed open unless exempt — objections to closing meetings or records, procedure. — 1. Except as set forth in subsection 2 of this section, no meeting or vote may be closed without an affirmative public vote of the majority of a quorum of the public governmental body. The vote of each member of the public governmental body on the question of closing a public meeting or vote and the specific reason for closing that public meeting or vote by reference to a specific section of this chapter shall be announced publicly at an open meeting of the governmental body and entered into the minutes.

2. A public governmental body proposing to hold a closed meeting or vote shall give notice of the time, date and place of such closed meeting or vote and the reason for holding it by reference to the specific exception allowed pursuant to the provisions of section 610.021. Such notice shall comply with the procedures set forth in section 610.020 for notice of a public meeting.

3. Any meeting or vote closed pursuant to section 610.021 shall be closed only to the extent necessary for the specific reason announced to justify the closed meeting or vote. Public governmental bodies shall not discuss any business in a closed meeting, record or vote which does not directly relate to the specific reason announced to justify the closed meeting or vote. Public governmental bodies holding a closed meeting shall close only an existing portion of the meeting facility necessary to house the members of the public governmental body in the closed session, allowing members of the public to remain to attend any subsequent open session held by the public governmental body following the closed session.

4. Nothing in sections 610.010 to 610.028 shall be construed as to require a public governmental body to hold a closed meeting, record or vote to discuss or act upon any matter.

5. Public records shall be presumed to be open unless otherwise exempt pursuant to the provisions of this chapter.

6. In the event any member of a public governmental body makes a motion to close a meeting, or a record, or a vote from the public and any other member believes that such motion, if passed, would cause a meeting, record or vote to be closed from the public in violation of any provision in this chapter, such latter member shall state his or her objection to the motion at or before the time the vote is taken on the motion. The public governmental body shall enter in the minutes of the public governmental body any objection made pursuant to this subsection. Any member making such an objection shall be allowed to fully participate in any meeting, record or vote that is closed from the public over the member's objection. In the event the objecting member also voted in opposition to the motion to close the meeting, record or vote at issue, the objection and vote of the member as entered in the minutes shall be an absolute defense to any claim filed against the objecting member pursuant to section 610.027.

(L. 1987 S.B. 2, A.L. 1993 H.B. 170, A.L. 1998 H.B. 1095, A.L. 2004 S.B. 1020, et al.)

(1993) A school board's workshop designed to improve effective communication and group interaction did not violate open meetings law because no public business was discussed. Kansas City Star Co. v. Fulson, 859 S.W.2d 934 (Mo. App. W.D.).



Section 610.023 Records of governmental bodies to be in care of custodian, duties — records may be copied but not removed, exception, procedure — denial of access, procedure.

Effective 28 Aug 2004

Title XXXIX CONDUCT OF PUBLIC BUSINESS

610.023. Records of governmental bodies to be in care of custodian, duties — records may be copied but not removed, exception, procedure — denial of access, procedure. — 1. Each public governmental body is to appoint a custodian who is to be responsible for the maintenance of that body's records. The identity and location of a public governmental body's custodian is to be made available upon request.

2. Each public governmental body shall make available for inspection and copying by the public of that body's public records. No person shall remove original public records from the office of a public governmental body or its custodian without written permission of the designated custodian. No public governmental body shall, after August 28, 1998, grant to any person or entity, whether by contract, license or otherwise, the exclusive right to access and disseminate any public record unless the granting of such right is necessary to facilitate coordination with, or uniformity among, industry regulators having similar authority.

3. Each request for access to a public record shall be acted upon as soon as possible, but in no event later than the end of the third business day following the date the request is received by the custodian of records of a public governmental body. If records are requested in a certain format, the public body shall provide the records in the requested format, if such format is available. If access to the public record is not granted immediately, the custodian shall give a detailed explanation of the cause for further delay and the place and earliest time and date that the record will be available for inspection. This period for document production may exceed three days for reasonable cause.

4. If a request for access is denied, the custodian shall provide, upon request, a written statement of the grounds for such denial. Such statement shall cite the specific provision of law under which access is denied and shall be furnished to the requester no later than the end of the third business day following the date that the request for the statement is received.

(L. 1987 S.B. 2, A.L. 1998 H.B. 1095, A.L. 2004 S.B. 1020, et al.)



Section 610.024 Public record containing exempt and nonexempt materials, nonexempt to be made available — deleted exempt materials to be explained, exception.

Effective 28 Aug 1993

Title XXXIX CONDUCT OF PUBLIC BUSINESS

610.024. Public record containing exempt and nonexempt materials, nonexempt to be made available — deleted exempt materials to be explained, exception. — 1. If a public record contains material which is not exempt from disclosure as well as material which is exempt from disclosure, the public governmental body shall separate the exempt and nonexempt material and make the nonexempt material available for examination and copying.

2. When designing a public record, a public governmental body shall, to the extent practicable, facilitate a separation of exempt from nonexempt information. If the separation is readily apparent to a person requesting to inspect or receive copies of the form, the public governmental body shall generally describe the material exempted unless that description would reveal the contents of the exempt information and thus defeat the purpose of the exemption.

(L. 1993 H.B. 170)



Section 610.025 Electronic transmission of messages relating to public business, requirements.

Effective 28 Aug 2004

Title XXXIX CONDUCT OF PUBLIC BUSINESS

610.025. Electronic transmission of messages relating to public business, requirements. — Any member of a public governmental body who transmits any message relating to public business by electronic means shall also concurrently transmit that message to either the member's public office computer or the custodian of records in the same format. The provisions of this section shall only apply to messages sent to two or more members of that body so that, when counting the sender, a majority of the body's members are copied. Any such message received by the custodian or at the member's office computer shall be a public record subject to the exceptions of section 610.021.

(L. 2004 S.B. 1020, et al.)



Section 610.026 Fees for copying public records, limitations — fee money remitted to whom — tax, license or fee as used in Missouri Constitution Article X, Section 22, not to include copying fees.

Effective 28 Aug 2004

Title XXXIX CONDUCT OF PUBLIC BUSINESS

610.026. Fees for copying public records, limitations — fee money remitted to whom — tax, license or fee as used in Missouri Constitution Article X, Section 22, not to include copying fees. — 1. Except as otherwise provided by law, each public governmental body shall provide access to and, upon request, furnish copies of public records subject to the following:

(1) Fees for copying public records, except those records restricted under section 32.091, shall not exceed ten cents per page for a paper copy not larger than nine by fourteen inches, with the hourly fee for duplicating time not to exceed the average hourly rate of pay for clerical staff of the public governmental body. Research time required for fulfilling records requests may be charged at the actual cost of research time. Based on the scope of the request, the public governmental body shall produce the copies using employees of the body that result in the lowest amount of charges for search, research, and duplication time. Prior to producing copies of the requested records, the person requesting the records may request the public governmental body to provide an estimate of the cost to the person requesting the records. Documents may be furnished without charge or at a reduced charge when the public governmental body determines that waiver or reduction of the fee is in the public interest because it is likely to contribute significantly to public understanding of the operations or activities of the public governmental body and is not primarily in the commercial interest of the requester;

(2) Fees for providing access to public records maintained on computer facilities, recording tapes or disks, videotapes or films, pictures, maps, slides, graphics, illustrations or similar audio or visual items or devices, and for paper copies larger than nine by fourteen inches shall include only the cost of copies, staff time, which shall not exceed the average hourly rate of pay for staff of the public governmental body required for making copies and programming, if necessary, and the cost of the disk, tape, or other medium used for the duplication. Fees for maps, blueprints, or plats that require special expertise to duplicate may include the actual rate of compensation for the trained personnel required to duplicate such maps, blueprints, or plats. If programming is required beyond the customary and usual level to comply with a request for records or information, the fees for compliance may include the actual costs of such programming.

2. Payment of such copying fees may be requested prior to the making of copies.

3. Except as otherwise provided by law, each public governmental body of the state shall remit all moneys received by or for it from fees charged pursuant to this section to the director of revenue for deposit to the general revenue fund of the state.

4. Except as otherwise provided by law, each public governmental body of a political subdivision of the state shall remit all moneys received by it or for it from fees charged pursuant to sections 610.010 to 610.028 to the appropriate fiscal officer of such political subdivision for deposit to the governmental body's accounts.

5. The term "tax, license or fees" as used in Section 22 of Article X of the Constitution of the State of Missouri does not include copying charges and related fees that do not exceed the level necessary to pay or to continue to pay the costs for providing a service, program, or activity which was in existence on November 4, 1980, or which was approved by a vote of the people subsequent to November 4, 1980.

(L. 1987 S.B. 2 § 610.025, A.L. 1998 H.B. 1095, A.L. 2004 S.B. 1020, et al.)



Section 610.027 Violations — remedies, procedure, penalty, purposeful violations — validity of actions by governing bodies in violation — governmental bodies may seek interpretation of law, attorney general to provide.

Effective 28 Aug 2004

Title XXXIX CONDUCT OF PUBLIC BUSINESS

610.027. Violations — remedies, procedure, penalty, purposeful violations — validity of actions by governing bodies in violation — governmental bodies may seek interpretation of law, attorney general to provide. — 1. The remedies provided by this section against public governmental bodies shall be in addition to those provided by any other provision of law. Any aggrieved person, taxpayer to, or citizen of, this state, or the attorney general or prosecuting attorney, may seek judicial enforcement of the requirements of sections 610.010 to 610.026. Suits to enforce sections 610.010 to 610.026 shall be brought in the circuit court for the county in which the public governmental body has its principal place of business. Upon service of a summons, petition, complaint, counterclaim, or cross-claim in a civil action brought to enforce the provisions of sections 610.010 to 610.026, the custodian of the public record that is the subject matter of such civil action shall not transfer custody, alter, destroy, or otherwise dispose of the public record sought to be inspected and examined, notwithstanding the applicability of an exemption pursuant to section 610.021 or the assertion that the requested record is not a public record until the court directs otherwise.

2. Once a party seeking judicial enforcement of sections 610.010 to 610.026 demonstrates to the court that the body in question is subject to the requirements of sections 610.010 to 610.026 and has held a closed meeting, record or vote, the burden of persuasion shall be on the body and its members to demonstrate compliance with the requirements of sections 610.010 to 610.026.

3. Upon a finding by a preponderance of the evidence that a public governmental body or a member of a public governmental body has knowingly violated sections 610.010 to 610.026, the public governmental body or the member shall be subject to a civil penalty in an amount up to one thousand dollars. If the court finds that there is a knowing violation of sections 610.010 to 610.026, the court may order the payment by such body or member of all costs and reasonable attorney fees to any party successfully establishing a violation. The court shall determine the amount of the penalty by taking into account the size of the jurisdiction, the seriousness of the offense, and whether the public governmental body or member of a public governmental body has violated sections 610.010 to 610.026 previously.

4. Upon a finding by a preponderance of the evidence that a public governmental body or a member of a public governmental body has purposely violated sections 610.010 to 610.026, the public governmental body or the member shall be subject to a civil penalty in an amount up to five thousand dollars. If the court finds that there was a purposeful violation of sections 610.010 to 610.026, then the court shall order the payment by such body or member of all costs and reasonable attorney fees to any party successfully establishing such a violation. The court shall determine the amount of the penalty by taking into account the size of the jurisdiction, the seriousness of the offense, and whether the public governmental body or member of a public governmental body has violated sections 610.010 to 610.026 previously.

5. Upon a finding by a preponderance of the evidence that a public governmental body has violated any provision of sections 610.010 to 610.026, a court shall void any action taken in violation of sections 610.010 to 610.026, if the court finds under the facts of the particular case that the public interest in the enforcement of the policy of sections 610.010 to 610.026 outweighs the public interest in sustaining the validity of the action taken in the closed meeting, record or vote. Suit for enforcement shall be brought within one year from which the violation is ascertainable and in no event shall it be brought later than two years after the violation. This subsection shall not apply to an action taken regarding the issuance of bonds or other evidence of indebtedness of a public governmental body if a public hearing, election or public sale has been held regarding the bonds or evidence of indebtedness.

6. A public governmental body which is in doubt about the legality of closing a particular meeting, record or vote may bring suit at the expense of that public governmental body in the circuit court of the county of the public governmental body's principal place of business to ascertain the propriety of any such action, or seek a formal opinion of the attorney general or an attorney for the governmental body.

(L. 1982 H.B. 1253, A.L. 1987 S.B. 2, A.L. 1990 H.B. 1395 & 1448, A.L. 1998 H.B. 1095, A.L. 2004 S.B. 1020, et al.)



Section 610.028 Legal defense of members of governmental bodies, when — written policy on release of information required — persons reporting violations exempt from liability and discipline.

Effective 28 Aug 2004

Title XXXIX CONDUCT OF PUBLIC BUSINESS

610.028. Legal defense of members of governmental bodies, when — written policy on release of information required — persons reporting violations exempt from liability and discipline. — 1. Any public governmental body may provide for the legal defense of any member charged with a violation of sections 610.010 to 610.030.

2. Each public governmental body shall provide a reasonable written policy in compliance with sections 610.010 to 610.030, open to public inspection, regarding the release of information on any meeting, record or vote and any member or employee of the public governmental body who complies with the written policy is not guilty of a violation of the provisions of sections 610.010 to 610.030 or subject to civil liability for any act arising out of his adherence to the written policy of the agency.

3. No person who in good faith reports a violation of the provisions of sections 610.010 to 610.030 is civilly liable for making such report, nor, if such person is an officer or employee of a public governmental body, may such person be demoted, fired, suspended, or otherwise disciplined for making such report.

(L. 1982 H.B. 1253, A.L. 1987 S.B. 2, A.L. 2004 H.B. 1548)



Section 610.029 Governmental agencies to provide information by electronic services, contracts for public records databases, requirements, electronic services defined — division of data processing may be consulted.

Effective 28 Aug 2014

Title XXXIX CONDUCT OF PUBLIC BUSINESS

610.029. Governmental agencies to provide information by electronic services, contracts for public records databases, requirements, electronic services defined — division of data processing may be consulted. — 1. A public governmental body keeping its records in an electronic format is strongly encouraged to provide access to its public records to members of the public in an electronic format. A public governmental body is strongly encouraged to make information available in usable electronic formats to the greatest extent feasible. A public governmental body shall not enter into a contract for the creation or maintenance of a public records database if that contract impairs the ability of the public to inspect or copy the public records of that agency, including public records that are online or stored in an electronic record-keeping system used by the agency. Such contract shall not allow any impediment that as a practical matter makes it more difficult for the public to inspect or copy the records than to inspect or copy the public governmental body's records. For purposes of this section, a usable electronic format shall allow, at a minimum, viewing and printing of records. However, if the public governmental body keeps a record on a system capable of allowing the copying of electronic documents into other electronic documents, the public governmental body shall provide data to the public in such electronic format, if requested. The activities authorized pursuant to this section shall not take priority over the primary responsibilities of a public governmental body. For purposes of this section the term "electronic services" means online access or access via other electronic means to an electronic file or database. This subsection shall not apply to contracts initially entered into before August 28, 2004.

2. Public governmental bodies shall include in a contract for electronic services provisions that:

(1) Protect the security and integrity of the information system of the public governmental body and of information systems that are shared by public governmental bodies; and

(2) Limit the liability of the public governmental body providing the services.

3. Each public governmental body may consult with the information technology services division of the office of administration to develop the electronic services offered by the public governmental body to the public pursuant to this section.

(L. 1993 H.B. 170, A.L. 1998 H.B. 1095, A.L. 2004 S.B. 1020, et al., A.L. 2014 H.B. 1299 Revision)



Section 610.030 Injunctive relief authorized.

Effective 28 Aug 1998

Title XXXIX CONDUCT OF PUBLIC BUSINESS

610.030. Injunctive relief authorized. — The circuit courts of this state shall have the jurisdiction to issue injunctions to enforce the provisions of sections 610.010 to 610.115.

(L. 1973 S.B. 1 § 5, A.L. 1982 H.B. 1253, A.L. 1998 H.B. 1095)



Section 610.032 Executive agency disclosure of closed records, purpose, procedure — executive agency defined.

Effective 10 May 1994, see footnote

Title XXXIX CONDUCT OF PUBLIC BUSINESS

610.032. Executive agency disclosure of closed records, purpose, procedure — executive agency defined. — 1. If an executive agency's records are closed by law, it may not disclose any information contained in such closed records in any form that would allow identification of individual persons or entities unless:

(1) Disclosure of such information is made to a person in that person's official capacity representing an executive agency and the disclosure is necessary for the requesting executive agency to perform its constitutional or statutory duties; or

(2) Disclosure is otherwise required by law.

2. Notwithstanding any other provision of law to the contrary, including, but not limited to, section 32.057, such closed information may be disclosed pursuant to this section; however, the providing executive agency may request, as a condition of disclosing such information, that the requesting executive agency submit:

(1) The constitutional or statutory duties necessitating the disclosure of such information;

(2) The name and official capacity of the person or persons to whom such information will be disclosed;

(3) An affirmation that such information will be used only in furtherance of such constitutional or statutory duties; and

(4) The date upon which the access is requested to begin, when the request is for continuous access.

3. Any executive agency receiving such a request for closed information shall keep the request on file and shall only release such information to the person or persons listed on such request. If the request is for continuous access to such information, the executive agency shall honor the request for a period of one year from the beginning date indicated on such request. If the requesting executive agency requests such information for more than one year, the agency shall provide an updated request for closed information to the providing executive agency upon expiration of the initial request.

4. Any person receiving or releasing closed information pursuant to this section shall be subject to any laws, regulations or standards of the providing executive agency regarding the confidentiality or misuse of such information and shall be subject to any penalties provided by such laws, regulations or standards for the violation of the confidentiality or misuse of such information.

5. For the purposes of this section, "executive agency" means any administrative governmental entity created by the Constitution or statutes of this state under the executive branch, including any department, agency, board, bureau, council, commission, committee, board of regents or board of curators of any institution of higher learning supported in whole or in part by state funds, any subdivision of an executive agency, and any legally designated agent of such entity.

(L. 1994 S.B. 685)

Effective 5-10-94



Section 610.035 State entity not to disclose Social Security number, exceptions.

Effective 28 Aug 1999

Title XXXIX CONDUCT OF PUBLIC BUSINESS

610.035. State entity not to disclose Social Security number, exceptions. — No state entity shall publicly disclose any Social Security number of a living person unless such disclosure is permitted by federal law, federal regulation or state law or unless such disclosure is authorized by the holder of that Social Security number or unless such disclosure is for use in connection with any civil, criminal, administrative or arbitral proceeding in any federal, state or local court or agency or before any self-regulatory body, including the service of process, investigation in anticipation of litigation and the execution or enforcement of judgments and orders, or pursuant to an order of a federal, state or local court. Notwithstanding any other provision of law to the contrary, the disclosure of Social Security numbers of deceased persons shall be lawful, provided that the state agency disclosing the information knows of no reason why such disclosure would prove detrimental to the deceased individual's estate or harmful to the deceased individual's living relatives. For the purposes of this section, "publicly disclose" shall not include the use of any Social Security number by any state entity in the performance of any statutory or constitutional duty or power or the disclosure of any Social Security number to another state entity, political subdivision, agency of the federal government, agency of another state or any private person or entity acting on behalf of, or in cooperation with, a state entity. Any person or entity receiving a Social Security number from any entity shall be subject to the same confidentiality provisions as the disclosing entity. For purposes of this section, "state entity" means any state department, division, agency, bureau, board, commission, employee or any agent thereof. When responding to any requests for public information pursuant to this chapter, any costs incurred by any state entity complying with the provisions of this section may be charged to the requester of such information.

(L. 1998 H.B. 1043 § 1, A.L. 1999 H.B. 453)



Section 610.100 Definitions — arrest and incident records available to public — closed records, when — record redacted, when — access to incident reports, record redacted, when — action for disclosure of investigative report authorized, costs — application to open incident and arrest reports, violations, civil penalty — identity of victim of sexual offense — confidentiality of recording.

Effective 28 Aug 2016

Title XXXIX CONDUCT OF PUBLIC BUSINESS

610.100. Definitions — arrest and incident records available to public — closed records, when — record redacted, when — access to incident reports, record redacted, when — action for disclosure of investigative report authorized, costs — application to open incident and arrest reports, violations, civil penalty — identity of victim of sexual offense — confidentiality of recording. — 1. As used in sections 610.100 to 610.150, the following words and phrases shall mean:

(1) “Arrest”, an actual restraint of the person of the defendant, or by his or her submission to the custody of the officer, under authority of a warrant or otherwise for a criminal violation which results in the issuance of a summons or the person being booked;

(2) “Arrest report”, a record of a law enforcement agency of an arrest and of any detention or confinement incident thereto together with the charge therefor;

(3) “Inactive”, an investigation in which no further action will be taken by a law enforcement agency or officer for any of the following reasons:

(a) A decision by the law enforcement agency not to pursue the case;

(b) Expiration of the time to file criminal charges pursuant to the applicable statute of limitations, or ten years after the commission of the offense; whichever date earliest occurs;

(c) Finality of the convictions of all persons convicted on the basis of the information contained in the investigative report, by exhaustion of or expiration of all rights of appeal of such persons;

(4) “Incident report”, a record of a law enforcement agency consisting of the date, time, specific location, name of the victim and immediate facts and circumstances surrounding the initial report of a crime or incident, including any logs of reported crimes, accidents and complaints maintained by that agency;

(5) “Investigative report”, a record, other than an arrest or incident report, prepared by personnel of a law enforcement agency, inquiring into a crime or suspected crime, either in response to an incident report or in response to evidence developed by law enforcement officers in the course of their duties;

(6) “Mobile video recorder”, any system or device that captures visual signals that is capable of installation and being installed in a vehicle or being worn or carried by personnel of a law enforcement agency and that includes, at minimum, a camera and recording capabilities;

(7) “Mobile video recording”, any data captured by a mobile video recorder, including audio, video, and any metadata;

(8) “Nonpublic location”, a place where one would have a reasonable expectation of privacy, including, but not limited to a dwelling, school, or medical facility.

2. (1) Each law enforcement agency of this state, of any county, and of any municipality shall maintain records of all incidents reported to the agency, investigations and arrests made by such law enforcement agency. All incident reports and arrest reports shall be open records.

(2) Notwithstanding any other provision of law other than the provisions of subsections 4, 5 and 6 of this section or section 320.083, mobile video recordings and investigative reports of all law enforcement agencies are closed records until the investigation becomes inactive.

(3) If any person is arrested and not charged with an offense against the law within thirty days of the person’s arrest, the arrest report shall thereafter be a closed record except that the disposition portion of the record may be accessed and except as provided in section 610.120.

(4) Except as provided in subsections 3 and 5 of this section, a mobile video recording that is recorded in a nonpublic location is authorized to be closed, except that any person who is depicted in the recording or whose voice is in the recording, a legal guardian or parent of such person if he or she is a minor, a family member of such person within the first degree of consanguinity if he or she is deceased or incompetent, an attorney for such person, or insurer of such person, upon written request, may obtain a complete, unaltered, and unedited copy of a recording under and pursuant to this section*.

3. Except as provided in subsections 4, 5, 6 and 7 of this section, if any portion of a record or document of a law enforcement officer or agency, other than an arrest report, which would otherwise be open, contains information that is reasonably likely to pose a clear and present danger to the safety of any victim, witness, undercover officer, or other person; or jeopardize a criminal investigation, including records which would disclose the identity of a source wishing to remain confidential or a suspect not in custody; or which would disclose techniques, procedures or guidelines for law enforcement investigations or prosecutions, that portion of the record shall be closed and shall be redacted from any record made available pursuant to this chapter.

4. Any person, including a legal guardian or a parent of such person if he or she is a minor, family member of such person within the first degree of consanguinity if such person is deceased or incompetent, attorney for a person, or insurer of a person involved in any incident or whose property is involved in an incident, may obtain any records closed pursuant to this section or section 610.150 for purposes of investigation of any civil claim or defense, as provided by this subsection. Any individual, legal guardian or parent of such person if he or she is a minor, his or her family member within the first degree of consanguinity if such individual is deceased or incompetent, his or her attorney or insurer, involved in an incident or whose property is involved in an incident, upon written request, may obtain a complete unaltered and unedited incident report concerning the incident, and may obtain access to other records closed by a law enforcement agency pursuant to this section. Within thirty days of such request, the agency shall provide the requested material or file a motion pursuant to this subsection with the circuit court having jurisdiction over the law enforcement agency stating that the safety of the victim, witness or other individual cannot be reasonably ensured, or that a criminal investigation is likely to be jeopardized. If, based on such motion, the court finds for the law enforcement agency, the court shall either order the record closed or order such portion of the record that should be closed to be redacted from any record made available pursuant to this subsection.

5. (1) Any person may bring an action pursuant to this section in the circuit court having jurisdiction to authorize disclosure of a mobile video recording or the information contained in an investigative report of any law enforcement agency, which would otherwise be closed pursuant to this section. The court may order that all or part of a mobile video recording or the information contained in an investigative report be released to the person bringing the action.

(2) In making the determination as to whether information contained in an investigative report shall be disclosed, the court shall consider whether the benefit to the person bringing the action or to the public outweighs any harm to the public, to the law enforcement agency or any of its officers, or to any person identified in the investigative report in regard to the need for law enforcement agencies to effectively investigate and prosecute criminal activity.

(3) In making the determination as to whether a mobile video recording shall be disclosed, the court shall consider:

(a) Whether the benefit to the person bringing the action or the benefit to the public outweighs any harm to the public, to the law enforcement agency or any of its officers, or to any person identified in the mobile video recording in regard and with respect to the need for law enforcement agencies to effectively investigate and prosecute criminal activity;

(b) Whether the mobile video recording contains information that is reasonably likely to disclose private matters in which the public has no legitimate concern;

(c) Whether the mobile video recording is reasonably likely to bring shame or humiliation to a person of ordinary sensibilities; and

(d) Whether the mobile video recording was taken in a place where a person recorded or depicted has a reasonable expectation of privacy.

(4) The mobile video recording or investigative report in question may be examined by the court in camera.

(5) If the disclosure is authorized in whole or in part, the court may make any order that justice requires, including one or more of the following:

(a) That the mobile video recording or investigative report may be disclosed only on specified terms and conditions, including a designation of the time or place;

(b) That the mobile video recording or investigative report may be had only by a method of disclosure other than that selected by the party seeking such disclosure and may be disclosed to the person making the request in a different manner or form as requested;

(c) That the scope of the request be limited to certain matters;

(d) That the disclosure occur with no one present except persons designated by the court;

(e) That the mobile video recording or investigative report be redacted to exclude, for example, personally identifiable features or other sensitive information;

(f) That a trade secret or other confidential research, development, or commercial information not be disclosed or be disclosed only in a designated way.

(6) The court may find that the party seeking disclosure of the mobile video recording or the investigative report shall bear the reasonable and necessary costs and attorneys’ fees of both parties, unless the court finds that the decision of the law enforcement agency not to open the mobile video recording or investigative report was substantially unjustified under all relevant circumstances, and in that event, the court may assess such reasonable and necessary costs and attorneys’ fees to the law enforcement agency.

6. Any person may apply pursuant to this subsection to the circuit court having jurisdiction for an order requiring a law enforcement agency to open incident reports and arrest reports being unlawfully closed pursuant to this section. If the court finds by a preponderance of the evidence that the law enforcement officer or agency has knowingly violated this section, the officer or agency shall be subject to a civil penalty in an amount up to one thousand dollars. If the court finds that there is a knowing violation of this section, the court may order payment by such officer or agency of all costs and attorneys’ fees, as provided by section 610.027. If the court finds by a preponderance of the evidence that the law enforcement officer or agency has purposely violated this section, the officer or agency shall be subject to a civil penalty in an amount up to five thousand dollars and the court shall order payment by such officer or agency of all costs and attorney fees, as provided in section 610.027. The court shall determine the amount of the penalty by taking into account the size of the jurisdiction, the seriousness of the offense, and whether the law enforcement officer or agency has violated this section previously.

7. The victim of an offense as provided in chapter 566 may request that his or her identity be kept confidential until a charge relating to such incident is filed.

8. Any person who requests and receives a mobile video recording that was recorded in a nonpublic location under and pursuant to this section is prohibited from displaying or disclosing the mobile video recording, including any description or account of any or all of the mobile video recording, without first providing direct third-party notice to each person not affiliated with a law enforcement agency or each non-law enforcement agency individual whose image or sound is contained in the recording, and affording, upon receiving such notice, each person appearing and whose image or sound is contained in the** mobile video recording ***no less than*** ten days to file and serve an action seeking an order from a court of competent jurisdiction to enjoin all or some of the intended display, disclosure, description, or account of the recording. Any person who fails to comply with the provisions of this ****subsection is**** subject to damages in a civil action proceeding.

(L. 1973 S.B. 1 § 6, A.L. 1981 H.B. 554, A.L. 1993 H.B. 170, A.L. 1994 S.B. 554, A.L. 1995 H.B. 135, A.L. 1998 H.B. 1095, A.L. 2004 S.B. 1020, et al. merged with S.B. 1211, A.L. 2016 H.B. 1936 merged with S.B. 732 merged with S.B. 765)

*Words "upon written request" appear here in original rolls of S.B. 732, 2016.

**Word "a" appears in original rolls of S.B. 732, 2016.

***...***Words "shall be given" appear here in original rolls of S.B. 732, 2016.

****...****Words "section shall be" appear here in original rolls of S.B. 732, 2016.

(1986) Application of this block of sections to records kept before September 28, 1973, does not violate constitutional ban on ex post facto or retrospective legislation contained in section 13 of Article I of the Missouri Constitution. Martin v. Schmalz, 713 S.W.2d 22 (Mo.App.).

(2005) License plate numbers, addresses, telephone numbers, and month and date of birth of the parties in vehicular incident reports are not subject to disclosure as open records, and the public governmental body may redact such information. State ex rel. Goodman v. St. Louis Board of Police Commissioners, 181 S.W.3d 156 (Mo.App.E.D.).

(2007) Department of Social Services does not have power to arrest and thus is not a "law enforcement agency" within meaning of section. Scroggins v. Department of Social Services, Children's Division, 227 S.W.3d 498 (Mo.App.W.D.).



Section 610.103 Criminal background check completed without fee, when.

Effective 28 Aug 1998

Title XXXIX CONDUCT OF PUBLIC BUSINESS

610.103. Criminal background check completed without fee, when. — Notwithstanding any other provision of law to the contrary, whenever a criminal background check is requested in connection with gaining employment, housing or any other services or benefit of any homeless former member of the organized militia or the Armed Forces of the United States who has been honorably discharged, such background check shall be completed and transmitted to the requesting party without any fee or other compensation for such background check or copy of any relevant public record pertaining to such request. For purposes of this section "homeless" means an involuntary state characterized by a lack of housing or shelter.

(L. 1998 H.B. 1046)



Section 610.105 Effect of nolle pros — dismissal — sentence suspended on record — not guilty due to mental disease or defect, effect — official records available to victim in certain cases.

Effective 28 Aug 2006

Title XXXIX CONDUCT OF PUBLIC BUSINESS

610.105. Effect of nolle pros — dismissal — sentence suspended on record — not guilty due to mental disease or defect, effect — official records available to victim in certain cases. — 1. If the person arrested is charged but the case is subsequently nolle prossed, dismissed, or the accused is found not guilty or imposition of sentence is suspended in the court in which the action is prosecuted, official records pertaining to the case shall thereafter be closed records when such case is finally terminated except as provided in subsection 2 of this section and section 610.120 and except that the court's judgment or order or the final action taken by the prosecutor in such matters may be accessed. If the accused is found not guilty due to mental disease or defect pursuant to section 552.030, official records pertaining to the case shall thereafter be closed records upon such findings, except that the disposition may be accessed only by law enforcement agencies, child-care agencies, facilities as defined in section 198.006, and in-home services provider agencies as defined in section 192.2400, in the manner established by section 610.120.

2. If the person arrested is charged with an offense found in chapter 566, section 568.045, 568.050, 568.060, 568.065, 573.200*, 573.205*, or 568.175, and an imposition of sentence is suspended in the court in which the action is prosecuted, the official records pertaining to the case shall be made available to the victim for the purpose of using the records in his or her own judicial proceeding, or if the victim is a minor to the victim's parents or guardian, upon request.

(L. 1973 S.B. 1 § 7, A.L. 1981 H.B. 554, A.L. 1993 H.B. 170, A.L. 1998 H.B. 1095, A.L. 2001 S.B. 267, A.L. 2006 H.B. 1053)

*Section 568.080 was transferred to section 573.200 and section 568.090 was transferred to section 573.205 by S.B. 491, 2014, effective 1-01-17.



Section 610.106 Suspended sentence prior to September 28, 1981, procedure to close records.

Effective 28 Aug 1981

Title XXXIX CONDUCT OF PUBLIC BUSINESS

610.106. Suspended sentence prior to September 28, 1981, procedure to close records. — Any person as to whom imposition of sentence was suspended prior to September 28, 1981, may make a motion to the court in which the action was prosecuted after his discharge from the court's jurisdiction for closure of official records pertaining to the case. If the prosecuting authority opposes the motion, an informal hearing shall be held in which technical rules of evidence shall not apply. Having regard to the nature and circumstances of the offense and the history and character of the defendant and upon a finding that the ends of justice are so served, the court may order official records pertaining to the case to be closed, except as provided in section 610.120.

(L. 1981 H.B. 554)

(1985) Held, that a witness can be impeached by his prior guilty plea, even though he had completed probation under a suspended imposition of sentence. State v. Brooks, (A.) 694 S.W.2d 851.



Section 610.110 Failure to recite closed record excused — exceptions.

Effective 28 Aug 1981

Title XXXIX CONDUCT OF PUBLIC BUSINESS

610.110. Failure to recite closed record excused — exceptions. — No person as to whom such records have become closed records shall thereafter, under any provision of law, be held to be guilty of perjury or otherwise of giving a false statement by reason of his failure to recite or acknowledge such arrest or trial in response to any inquiry made of him for any purpose, except as provided in section 491.050 and section 610.120.

(L. 1973 S.B. 1 § 8, A.L. 1981 H.B. 554)



Section 610.115 Penalty.

Effective 28 Aug 1981

Title XXXIX CONDUCT OF PUBLIC BUSINESS

610.115. Penalty. — A person who knowingly violates any provision of section 610.100, 610.105, 610.106, or 610.120 is guilty of a class A misdemeanor.

(L. 1973 S.B. 1 § 9, A.L. 1981 H.B. 554)



Section 610.120 Records to be confidential — accessible to whom, purposes.

Effective 28 Aug 2014

Title XXXIX CONDUCT OF PUBLIC BUSINESS

610.120. Records to be confidential — accessible to whom, purposes. — 1. Except as otherwise provided under section 610.124, records required to be closed shall not be destroyed; they shall be inaccessible to the general public and to all persons other than the defendant except as provided in this section and section 43.507. The closed records shall be available to: criminal justice agencies for the administration of criminal justice pursuant to section 43.500, criminal justice employment, screening persons with access to criminal justice facilities, procedures, and sensitive information; to law enforcement agencies for issuance or renewal of a license, permit, certification, or registration of authority from such agency including but not limited to watchmen, security personnel, private investigators, and persons seeking permits to purchase or possess a firearm; those agencies authorized by section 43.543 to submit and when submitting fingerprints to the central repository; the sentencing advisory commission created in section 558.019 for the purpose of studying sentencing practices in accordance with section 43.507; to qualified entities for the purpose of screening providers defined in section 43.540; the department of revenue for driver license administration; the department of public safety for the purposes of determining eligibility for crime victims' compensation pursuant to sections 595.010 to 595.075, department of health and senior services for the purpose of licensing and regulating facilities and regulating in-home services provider agencies and federal agencies for purposes of criminal justice administration, criminal justice employment, child, elderly, or disabled care, and for such investigative purposes as authorized by law or presidential executive order.

2. These records shall be made available only for the purposes and to the entities listed in this section. A criminal justice agency receiving a request for criminal history information under its control may require positive identification, to include fingerprints of the subject of the record search, prior to releasing closed record information. Dissemination of closed and open records from the Missouri criminal records repository shall be in accordance with section 43.509. All records which are closed records shall be removed from the records of the courts, administrative agencies, and law enforcement agencies which are available to the public and shall be kept in separate records which are to be held confidential and, where possible, pages of the public record shall be retyped or rewritten omitting those portions of the record which deal with the defendant's case. If retyping or rewriting is not feasible because of the permanent nature of the record books, such record entries shall be blacked out and recopied in a confidential book.

(L. 1981 H.B. 554, A.L. 1983 S.B. 72, A.L. 1989 S.B. 215 & 58, A.L. 1992 S.B. 573 & 634, A.L. 1994 H.B. 1677 merged with S.B. 554 merged with S.B. 763, A.L. 2003 S.B. 184, A.L. 2014 H.B. 1299 Revision merged with H.B. 1665 & 1335)



Section 610.122 Arrest record expunged, requirements.

Effective 28 Aug 2014

Title XXXIX CONDUCT OF PUBLIC BUSINESS

610.122. Arrest record expunged, requirements. — 1. Notwithstanding other provisions of law to the contrary, any record of arrest recorded pursuant to section 43.503 may be expunged if:

(1) The court determines that the arrest was based on false information and the following conditions exist:

(a) There is no probable cause, at the time of the action to expunge, to believe the individual committed the offense;

(b) No charges will be pursued as a result of the arrest; and

(c) The subject of the arrest did not receive a suspended imposition of sentence for the offense for which the arrest was made or for any offense related to the arrest; or

(2) The court determines the person was arrested for, or was subsequently charged with, a misdemeanor offense of chapter 303 or any moving violation as the term moving violation is defined under section 302.010, except for any intoxication-related traffic offense as intoxication-related traffic offense is defined under section 577.023 and:

(a) Each such offense or violation related to the arrest was subsequently nolle prossed or dismissed, or the accused was found not guilty of each offense or violation; and

(b) The person is not a commercial driver's license holder and was not operating a commercial motor vehicle at the time of the arrest.

2. A record of arrest shall only be eligible for expungement under this section if:

(1) The subject of the arrest has no prior or subsequent misdemeanor or felony convictions; and

(2) No civil action is pending relating to the arrest or the records sought to be expunged.

(L. 1993 H.B. 170 § 1 merged with H.B. 562 § 11, A.L. 1995 H.B. 135, A.L. 2014 H.B. 1665 & 1335)

(2005) Statutory expungement of criminal records is civil in nature and is constitutional under legislative procedural requirements and provisions of ex post facto, equal protection, due process, and separation of powers. In re Dyer, 163 S.W.3d 915 (Mo.banc).



Section 610.123 Procedure to expunge, supreme court to promulgate rules — similar to small claims.

Effective 28 Aug 2005

Title XXXIX CONDUCT OF PUBLIC BUSINESS

610.123. Procedure to expunge, supreme court to promulgate rules — similar to small claims. — 1. Any person who wishes to have a record of arrest expunged pursuant to section 610.122 may file a verified petition for expungement in the civil division of the circuit court in the county of the arrest as provided in subsection 4 of this section. The petition shall include the following information or shall be dismissed if the information is not given:

(1) The petitioner's:

(a) Full name;

(b) Sex;

(c) Race;

(d) Date of birth;

(e) Driver's license number;

(f) Social Security number; and

(g) Address at the time of the arrest;

(2) The offense charged against the petitioner;

(3) The date the petitioner was arrested;

(4) The name of the county where the petitioner was arrested and if the arrest occurred in a municipality, the name of the municipality;

(5) The name of the agency that arrested the petitioner;

(6) The case number and court of the offense;

(7) Petitioner's fingerprints on a standard fingerprint card at the time of filing a petition to expunge a record that will be forwarded to the central repository for the sole purpose of positively identifying the petitioner.

2. The petition shall name as defendants all law enforcement agencies, courts, prosecuting attorneys, central state depositories of criminal records or others who the petitioner has reason to believe may possess the records subject to expungement. The court's order shall not affect any person or entity not named as a defendant in the action.

3. The court shall set a hearing on the matter no sooner than thirty days from the filing of the petition and shall give reasonable notice of the hearing to each official or agency or other entity named in the petition.

4. If the court finds that the petitioner is entitled to expungement of any record that is the subject of the petition, it shall enter an order directing expungement. Upon granting of the order of expungement, the records and files maintained in any administrative or court proceeding in an associate or circuit division of the circuit court under this section shall be confidential and only available to the parties or by order of the court for good cause shown. A copy of the order shall be provided to each agency identified in the petition pursuant to subsection 2 of this section.

5. The supreme court shall promulgate rules establishing procedures for the handling of cases filed pursuant to the provisions of this section and section 610.122. Such procedures shall be similar to the procedures established in chapter 482 for the handling of small claims.

(L. 1993 H.B. 170 § 2 merged with H.B. 562 § 12, A.L. 1995 H.B. 135, A.L. 2003 S.B. 184, A.L. 2005 S.B. 422)



Section 610.124 Destruction of arrest records — removal from all electronic files — FBI requested to expunge — protest to expungement, procedure.

Effective 28 Aug 1993

Title XXXIX CONDUCT OF PUBLIC BUSINESS

610.124. Destruction of arrest records — removal from all electronic files — FBI requested to expunge — protest to expungement, procedure. — 1. All records ordered to be expunged pursuant to section 610.123 shall be destroyed, except as provided in this section. If destruction of the record is not feasible because of the permanent nature of the record books, such record entries shall be blacked out. Entries of a record ordered expunged pursuant to section 610.123 shall be removed from all electronic files maintained with the state of Missouri. The central repository shall request the Federal Bureau of Investigation expunge the records from its files.

2. Any petitioner, or agency protesting the expungement, may appeal the court's decision in the same manner as provided for other civil actions.

(L. 1993 H.B. 170 § 3 merged with H.B. 562 § 13)



Section 610.125 Failure to comply with expungement order, penalty — knowingly using expunged record for gain, penalty.

Effective 01 Jan 2017, see footnote

Title XXXIX CONDUCT OF PUBLIC BUSINESS

610.125. Failure to comply with expungement order, penalty — knowingly using expunged record for gain, penalty. — 1. A person subject to an order of the court in subsection 4 of section 610.123 who knowingly fails to expunge or obliterate, or releases arrest information which has been ordered expunged pursuant to section 610.123 is guilty of a class B misdemeanor.

2. A person subject to an order of the court in subsection 4 of section 610.123 who, knowing the records have been ordered expunged, uses the arrest information for financial gain is guilty of a class E felony.

(L. 1993 H.B. 170 § 4 merged with H.B. 562 § 14, A.L. 1998 H.B. 1095, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 610.126 Expungement does not deem arrest invalid — department of revenue may retain records necessary for administrative actions on driver's license — power to close or expunge record, limitation.

Effective 28 Aug 1995

Title XXXIX CONDUCT OF PUBLIC BUSINESS

610.126. Expungement does not deem arrest invalid — department of revenue may retain records necessary for administrative actions on driver's license — power to close or expunge record, limitation. — 1. An expungement of an arrest record shall not reflect on the validity of the arrest and shall not be construed to indicate a lack of probable cause for the arrest.

2. Except as provided by sections 610.122 to 610.126, the courts of this state shall have no legal or equitable authority to close or expunge any arrest record.

3. The petitioner shall not bring any action subsequent to the expungement against any person or agency relating to the arrest described in the expunged records.

(L. 1993 H.B. 170 § 5 merged with H.B. 562 § 15, A.L. 1995 H.B. 135 merged with H.B. 174, et al.)



Section 610.130 Alcohol-related driving offenses, expunged from records, when — procedures, effect — limitations.

Effective 01 Jan 2017, see footnote

Title XXXIX CONDUCT OF PUBLIC BUSINESS

610.130. Alcohol-related driving offenses, expunged from records, when — procedures, effect — limitations. — 1. After a period of not less than ten years, an individual who has pleaded guilty or has been convicted for a first intoxication-related traffic offense or intoxication-related boating offense which is a misdemeanor or a county or city ordinance violation and which is not a conviction for driving a commercial motor vehicle while under the influence of alcohol and who since such date has not been convicted of any intoxication-related traffic offense or intoxication-related boating offense may apply to the court in which he or she pled guilty or was sentenced for an order to expunge from all official records all recordations of his or her arrest, plea, trial or conviction.

2. If the court determines, after hearing, that such person has not been convicted of any subsequent intoxication-related traffic offense or intoxication-related boating offense, has no other subsequent alcohol-related enforcement contacts as defined in section 302.525, and has no other intoxication-related traffic offense or intoxication-related boating offenses or alcohol-related enforcement actions pending at the time of the hearing on the application, the court shall enter an order of expungement.

3. Upon granting of the order of expungement, the records and files maintained in any administrative or court proceeding in an associate or circuit division of the circuit court under this section shall be confidential and only available to the parties or by order of the court for good cause shown. The effect of such order shall be to restore such person to the status he or she occupied prior to such arrest, plea or conviction and as if such event had never taken place. No person as to whom such order has been entered shall be held thereafter under any provision of any law to be guilty of perjury or otherwise giving a false statement by reason of his or her failure to recite or acknowledge such arrest, plea, trial, conviction or expungement in response to any inquiry made of him or her for any purpose whatsoever and no such inquiry shall be made for information relating to an expungement under this section. A person shall only be entitled to one expungement pursuant to this section. Nothing contained in this section shall prevent the director from maintaining such records as to ensure that an individual receives only one expungement pursuant to this section for the purpose of informing the proper authorities of the contents of any record maintained pursuant to this section.

4. The provisions of this section shall not apply to any individual who has been issued a commercial driver's license or is required to possess a commercial driver's license issued by this state or any other state.

(L. 1989 1st Ex. Sess. H.B. 3 § 2, A.L. 2004 S.B. 1233, et al., A.L. 2005 S.B. 422, A.L. 2010 H.B. 1695, et al., A.L. 2014 S.B. 491)

(2009) Section authorizes courts to expunge all records of a driver's administrative alcohol suspension and to make those records confidential. S.S. v. Mitchell, 289 S.W.3d 797 (Mo.App. E.D.).



Section 610.140 Expungement of certain criminal records, petition, contents, procedure — effect of expungement on employer inquiry — lifetime limits.

Effective 01 Jan 2018, see footnote

Title XXXIX CONDUCT OF PUBLIC BUSINESS

610.140. Expungement of certain criminal records, petition, contents, procedure — effect of expungement on employer inquiry — lifetime limits. — 1. Notwithstanding any other provision of law and subject to the provisions of this section, any person may apply to any court in which such person was charged or found guilty of any offenses, violations, or infractions for an order to expunge records of such arrest, plea, trial, or conviction. Subject to the limitations of subsection 12 of this section, a person may apply to have one or more offenses, violations, or infractions expunged if such offense, violation, or infraction occurred within the state of Missouri and was prosecuted under the jurisdiction of a Missouri municipal, associate circuit, or circuit court, so long as such person lists all the offenses, violations, and infractions he or she is seeking to have expunged in the petition and so long as all such offenses, violations, and infractions are not excluded under subsection 2 of this section. If the offenses, violations, or infractions were charged as counts in the same indictment or information or were committed as part of the same course of criminal conduct, the person may include all the related offenses, violations, and infractions in the petition, regardless of the limits of subsection 12 of this section, and the petition shall only count as a petition for expungement of the highest level violation or offense contained in the petition for the purpose of determining future eligibility for expungement.

2. The following offenses, violations, and infractions shall not be eligible for expungement under this section:

(1) Any class A felony offense;

(2) Any dangerous felony as that term is defined in section 556.061;

(3) Any offense that requires registration as a sex offender;

(4) Any felony offense where death is an element of the offense;

(5) Any felony offense of assault; misdemeanor or felony offense of domestic assault; or felony offense of kidnapping;

(6) Any offense listed, or previously listed, in chapter 566 or section 105.454, 105.478, 115.631, 130.028, 188.030, 188.080, 191.677, 194.425, 217.360*, 217.385, 334.245, 375.991, 389.653, 455.085, 455.538, 557.035, 565.084**, 565.085**, 565.086**, 565.095**, 565.120, 565.130, 565.156, 565.200**, 565.214*, 566.093, 566.111, 566.115, 568.020, 568.030, 568.032, 568.045, 568.060, 568.065, 568.080**, 568.090**, 568.175, 569.030**, 569.035*, 569.040, 569.050, 569.055, 569.060, 569.065, 569.067*, 569.072**, 569.100, 569.160, 570.025, 570.030, 570.090, 570.100, 570.130, 570.180, 570.223, 570.224, 570.310, 571.020, 571.030, 571.060, 571.063, 571.070, 571.072, 571.150, 574.070, 574.105, 574.115, 574.120, 574.130, 575.040, 575.095, 575.153, 575.155, 575.157, 575.159, 575.195, 575.200, 575.210, 575.220, 575.230, 575.240, 575.350*, 575.353, 577.078, 577.703, 577.706, 578.008**, 578.305**, 578.310**, or 632.520;

(7) Any offense eligible for expungement under section 577.054** or 610.130;

(8) Any intoxication-related traffic or boating offense as defined in section 577.001, or any offense of operating an aircraft with an excessive blood alcohol content or while in an intoxicated condition;

(9) Any ordinance violation that is the substantial equivalent of any offense that is not eligible for expungement under this section; and

(10) Any violations of any state law or county or municipal ordinance regulating the operation of motor vehicles when committed by an individual who has been issued a commercial driver’s license or is required to possess a commercial driver’s license issued by this state or any other state.

3. The petition shall name as defendants all law enforcement agencies, courts, prosecuting or circuit attorneys, municipal prosecuting attorneys, central state repositories of criminal records, or others who the petitioner has reason to believe may possess the records subject to expungement for each of the offenses, violations, and infractions listed in the petition. The court’s order of expungement shall not affect any person or entity not named as a defendant in the action.

4. The petition shall include the following information:

(1) The petitioner’s:

(a) Full name;

(b) Sex;

(c) Race;

(d) Driver’s license number, if applicable; and

(e) Current address;

(2) Each offense, violation, or infraction for which the petitioner is requesting expungement;

(3) The approximate date the petitioner was charged for each offense, violation, or infraction; and

(4) The name of the county where the petitioner was charged for each offense, violation, or infraction and if any of the offenses, violations, or infractions occurred in a municipality, the name of the municipality for each offense, violation, or infraction; and

(5) The case number and name of the court for each offense.

5. The clerk of the court shall give notice of the filing of the petition to the office of the prosecuting attorney, circuit attorney, or municipal prosecuting attorney that prosecuted the offenses, violations, or infractions listed in the petition. If the prosecuting attorney, circuit attorney, or municipal prosecuting attorney objects to the petition for expungement, he or she shall do so in writing within thirty days after receipt of service. Unless otherwise agreed upon by the parties, the court shall hold a hearing within sixty days after any written objection is filed, giving reasonable notice of the hearing to the petitioner. If no objection has been filed within thirty days after receipt of service, the court may set a hearing on the matter and shall give reasonable notice of the hearing to each entity named in the petition. At any hearing, the court may accept evidence and hear testimony on, and may consider, the following criteria for each of the offenses, violations, or infractions listed in the petition for expungement:

(1) It has been at least seven years if the offense is a felony, or at least three years if the offense is a misdemeanor, municipal offense, or infraction, from the date the petitioner completed any authorized disposition imposed under section 557.011 for each offense, violation, or infraction listed in the petition;

(2) The person has not been found guilty of any other misdemeanor or felony, not including violations of the traffic regulations provided under chapters 304 and 307, during the time period specified for the underlying offense, violation, or infraction in subdivision (1) of this subsection;

(3) The person has satisfied all obligations relating to any such disposition, including the payment of any fines or restitution;

(4) The person does not have charges pending;

(5) The petitioner’s habits and conduct demonstrate that the petitioner is not a threat to the public safety of the state; and

(6) The expungement is consistent with the public welfare and the interests of justice warrant the expungement.

­­

­

6. A petition to expunge records related to an arrest for an eligible offense, violation, or infraction may be made in accordance with the provisions of this section to a court of competent jurisdiction in the county where the petitioner was arrested no earlier than three years from the date of arrest; provided that, during such time, the petitioner has not been charged and the petitioner has not been found guilty of any misdemeanor or felony offense.

7. If the court determines that such person meets all the criteria set forth in subsection 5 of this section for each of the offenses, violations, or infractions listed in the petition for expungement, the court shall enter an order of expungement. In all cases under this section, the court shall issue an order of expungement or dismissal within six months of the filing of the petition. A copy of the order of expungement shall be provided to the petitioner and each entity possessing records subject to the order, and, upon receipt of the order, each entity shall close any record in its possession relating to any offense, violation, or infraction listed in the petition, in the manner established by section 610.120. The records and files maintained in any administrative or court proceeding in a municipal, associate, or circuit court for any offense, infraction, or violation ordered expunged under this section shall be confidential and only available to the parties or by order of the court for good cause shown. The central repository shall request the Federal Bureau of Investigation to expunge the records from its files.

8. The order shall not limit any of the petitioner’s rights that were restricted as a collateral consequence of such person’s criminal record, and such rights shall be restored upon issuance of the order of expungement. Except as otherwise provided under this section, the effect of such order shall be to restore such person to the status he or she occupied prior to such arrests, pleas, trials, or convictions as if such events had never taken place. No person as to whom such order has been entered shall be held thereafter under any provision of law to be guilty of perjury or otherwise giving a false statement by reason of his or her failure to recite or acknowledge such arrests, pleas, trials, convictions, or expungement in response to an inquiry made of him or her and no such inquiry shall be made for information relating to an expungement, except the petitioner shall disclose the expunged offense, violation, or infraction to any court when asked or upon being charged with any subsequent offense, violation, or infraction. The expunged offense, violation, or infraction may be considered a prior offense in determining a sentence to be imposed for any subsequent offense that the person is found guilty of committing.

9. Notwithstanding the provisions of subsection 8 of this section to the contrary, a person granted an expungement shall disclose any expunged offense, violation, or infraction when the disclosure of such information is necessary to complete any application for:

(1) A license, certificate, or permit issued by this state to practice such individual’s profession;

(2) Any license issued under chapter 313 or permit issued under chapter 571;

(3) Paid or unpaid employment with an entity licensed under chapter 313, any state-operated lottery, or any emergency services provider, including any law enforcement agency;

(4) Employment with any federally insured bank or savings institution or credit union or an affiliate of such institution or credit union for the purposes of compliance with 12 U.S.C. Section 1829 and 12 U.S.C. Section 1785;

(5) Employment with any entity engaged in the business of insurance or any insurer for the purpose of complying with 18 U.S.C. Section 1033, 18 U.S.C. Section 1034, or other similar law which requires an employer engaged in the business of insurance to exclude applicants with certain criminal convictions from employment; or

(6) Employment with any employer that is required to exclude applicants with certain criminal convictions from employment due to federal or state law, including corresponding rules and regulations.

­­

­

10. A person who has been granted an expungement of records pertaining to a misdemeanor or felony offense, an ordinance violation, or an infraction may answer “no” to an employer’s inquiry into whether the person has ever been convicted of a crime if, after the granting of the expungement, the person has no public record of a misdemeanor or felony offense, an ordinance violation, or an infraction. The person, however, shall answer such an inquiry affirmatively and disclose his or her criminal convictions, including any offense or violation expunged under this section or similar law, if the employer is required to exclude applicants with certain criminal convictions from employment due to federal or state law, including corresponding rules and regulations.

11. If the court determines that the petitioner has not met the criteria for any of the offenses, violations, or infractions listed in the petition for expungement or the petitioner has knowingly provided false information in the petition, the court shall enter an order dismissing the petition. Any person whose petition for expungement has been dismissed by the court for failure to meet the criteria set forth in subsection 5 of this section may not refile another petition until a year has passed since the date of filing for the previous petition.

12. A person may be granted more than one expungement under this section provided that during his or her lifetime, the total number of offenses, violations, or infractions for which orders of expungement are granted to the person shall not exceed the following limits:

(1) Not more than two misdemeanor offenses or ordinance violations that have an authorized term of imprisonment; and

(2) Not more than one felony offense.

­­

­

13. The court shall make available a form for pro se petitioners seeking expungement, which shall include the following statement: “I declare under penalty of perjury that the statements made herein are true and correct to the best of my knowledge, information, and belief.”.

14. Nothing in this section shall be construed to limit or restrict the availability of expungement to any person under any other law.

(L. 2012 H.B. 1647, A.L. 2016 S.B. 588, 603 & 942)

Effective 1-01-18

­

­

­

­



Section 610.145 Stolen or mistaken identity, expungement of records, procedure.

Effective 28 Aug 2017

Title XXXIX CONDUCT OF PUBLIC BUSINESS

610.145. Stolen or mistaken identity, expungement of records, procedure. — 1. (1) If a person is named in a charge for an infraction or offense, whether a misdemeanor or a felony, as a result of another person using the identifying information of the named person or as a result of mistaken identity and the charges were dismissed or such person was found not guilty, the named person may apply by petition or written motion to the court where the charge was last pending on a form approved by the office of state courts administrator and supplied by the clerk of the court for an order to expunge from all official records any entries relating to the person’s apprehension, charge, or trial. The court, after providing notice to the prosecuting attorney, shall hold a hearing on the motion or petition and, upon finding that the person’s identity was used without permission and the charges were dismissed or the person was found not guilty, the court shall order the expungement.

(2) If any person is named in a charge for an infraction or offense, whether a misdemeanor or a felony, as a result of another person using the identifying information of the named person or mistaken identity, and the charge against the named person is dismissed, the prosecutor or other judicial officer who ordered the dismissal shall provide notice to the court of the dismissal, and the court shall order the expungement of all official records containing any entries relating to the person’s apprehension, charge, or trial.

2. No person as to whom such an order has been entered under this section shall be held thereafter under any provision of law to be guilty of perjury or to be guilty of otherwise giving a false statement or response to any inquiry made for any purpose, by reason of the person’s failure to recite or acknowledge any expunged entries concerning apprehension, charge, or trial.

3. The court shall also order that such entries shall be expunged from the records of the court and direct all law enforcement agencies, the department of corrections, the department of revenue, or any other state or local government agency identified by the petitioner, or the person eligible for automatic expungement under subdivision (2) of subsection 1 of this section, as bearing record of the same to expunge their records of the entries. The clerk shall notify state and local agencies of the court’s order. The costs of expunging the records, as provided in this chapter, shall not be taxed against the person eligible for expungement under this section.

4. The department of revenue shall expunge from its records entries made as a result of the charge or conviction ordered expunged under this section. The department of revenue shall also reverse any administrative actions taken against a person whose record is expunged under this section as a result of the charges or convictions expunged, including the assessment of the driver’s license points and driver’s license suspension or revocation. Notwithstanding any other provision of this chapter to the contrary, the department of revenue shall provide to the person whose motor vehicle record is expunged under this section a certified corrected driver history at no cost and shall reinstate at no cost any driver’s license suspended or revoked as a result of a charge or conviction expunged under this section.

5. The department of corrections and any other applicable state or local government agency shall expunge its records as provided in subsection 3 of this section. The agency shall also reverse any administrative actions taken against a person whose record is expunged under this section as a result of the charges or convictions being expunged. Notwithstanding any other provision of law to the contrary, the normal fee for any reinstatement of a license or privilege resulting under this section shall be waived.

6. Any insurance company that charged any additional premium based on insurance points assessed against a policyholder as a result of a charge or conviction that was expunged under this section shall refund such additional premiums for the three-year period immediately prior to the entry of the expungement by the court to the policyholder upon notification and verification of the expungement.

7. For purposes of this section, the term “mistaken identity” shall mean the erroneous arrest of a person for an offense as a result of misidentification by a witness or law enforcement, confusion on the part of a witness or law enforcement as to the identity of the person who committed the offense, misinformation provided to law enforcement as to the identity of the person who committed the offense, or some other mistake on the part of a witness or law enforcement as to the identity of the person who committed the offense.

(L. 2017 S.B. 34)



Section 610.150 "911" telephone reports inaccessible, exceptions.

Effective 28 Aug 2013

Title XXXIX CONDUCT OF PUBLIC BUSINESS

610.150. "911" telephone reports inaccessible, exceptions. — Except as provided by this section, any information acquired by a law enforcement agency or a first responder agency by way of a complaint or report of a crime made by telephone contact using the emergency number, "911", shall be inaccessible to the general public. However, information consisting of the date, time, specific location and immediate facts and circumstances surrounding the initial report of the crime or incident shall be considered to be an incident report and subject to section 610.100. Any closed records pursuant to this section shall be available upon request by law enforcement agencies or the division of workers' compensation or pursuant to a valid court order authorizing disclosure upon motion and good cause shown.

(L. 1988 H.B. 1667 § 1, A.L. 1995 H.B. 135, A.L. 2013 H.B. 256, 33 & 305)



Section 610.175 Flight log records after flight, open public records for elected members of executive and legislative branches.

Effective 28 Aug 2013

Title XXXIX CONDUCT OF PUBLIC BUSINESS

610.175. Flight log records after flight, open public records for elected members of executive and legislative branches. — Any records or flight logs pertaining to any flight or request for a flight after such flight has occurred by any elected member of either the executive or legislative branch shall be open public records under this chapter, unless otherwise provided by law. The provisions of this section shall only apply to a flight on a state-owned plane.

(L. 2013 H.B. 256, 33 & 305 § 1)



Section 610.200 Law enforcement agency log or record of suspected crimes, accidents or complaints, available for inspection and copying.

Effective 28 Aug 2004

Title XXXIX CONDUCT OF PUBLIC BUSINESS

610.200. Law enforcement agency log or record of suspected crimes, accidents or complaints, available for inspection and copying. — All law enforcement agencies that maintain a daily log or record that lists suspected crimes, accidents, or complaints shall make available the following information for inspection and copying by the public:

(1) The time, substance, and location of all complaints or requests for assistance received by the agency;

(2) The time and nature of the agency's response to all complaints or requests for assistance; and

(3) If the incident involves an alleged crime or infraction:

(a) The time, date, and location of occurrence;

(b) The name and age of any victim, unless the victim is a victim of a crime under chapter 566;

(c) The factual circumstances surrounding the incident; and

(d) A general description of any injuries, property or weapons involved.

(L. 1995 H.B. 135 § 1, A.L. 1998 H.B. 1095, A.L. 2000 H.B. 1289, A.L. 2004 H.B. 1660 merged with S.B. 1020, et al.)



Section 610.205 Crime scene photographs and video recordings closed records, when — disclosure to next-of-kin or by court order — inapplicability.

Effective 28 Aug 2016

Title XXXIX CONDUCT OF PUBLIC BUSINESS

610.205. Crime scene photographs and video recordings closed records, when — disclosure to next-of-kin or by court order — inapplicability. — 1. Crime scene photographs and video recordings, including photographs and video recordings created or produced by a state or local agency or by a perpetrator or suspect at a crime scene, which depict or describe a deceased person in a state of dismemberment, decapitation, or similar mutilation including, without limitation, where the deceased person’s genitalia are exposed, shall be considered closed records and shall not be subject to disclosure under the provisions of this chapter; provided, however, that this section shall not prohibit disclosure of such material to the deceased’s next of kin or to an individual who has secured a written release from the next of kin. It shall be the responsibility of the next of kin to show proof of the familial relationship. For purposes of such access, the deceased’s next of kin shall be:

(1) The spouse of the deceased if living;

(2) If there is no living spouse of the deceased, an adult child of the deceased; or

(3) If there is no living spouse or adult child, a parent of the deceased.

2. Subject to the provisions of subsection 3 of this section, in the case of closed criminal investigations a circuit court judge may order the disclosure of such photographs or video recordings upon findings in writing that disclosure is in the public interest and outweighs any privacy interest that may be asserted by the deceased person’s next of kin. In making such determination, the court shall consider whether such disclosure is necessary for public evaluation of governmental performance, the seriousness of the intrusion into the family’s right to privacy, and whether such disclosure is the least intrusive means available considering the availability of similar information in other public records. In any such action, the court shall review the photographs or video recordings in question in camera with the custodian of the crime scene materials present and may condition any disclosure on such condition as the court may deem necessary to accommodate the interests of the parties.

3. Prior to releasing any crime scene material described in subsection 1 of this section, the custodian of such material shall give the deceased person’s next of kin at least two weeks’ notice. No court shall order a disclosure under subsection 2 of this section which would disregard or shorten the duration of such notice requirement.

4. The provisions of this section shall apply to all undisclosed material which is in the custody of a state or local agency on August 28, 2016, and to any such material which comes into the custody of a state or local agency after such date.

5. The provisions of this section shall not apply to disclosure of crime scene material to counsel representing a convicted defendant in a habeas corpus action, on a motion for new trial, or in a federal habeas corpus action under 28 U.S.C. Section 2254 or 2255 for the purpose of preparing to file or litigating such proceedings. Counsel may disclose such materials to his or her client and any expert or investigator assisting counsel but shall not otherwise disseminate such materials, except to the extent they may be necessary exhibits in court proceedings. A request under this subsection shall clearly state that such request is being made for the purpose of preparing to file and litigate proceedings enumerated in this subsection.

6. The director of the department of public safety shall promulgate rules and regulations governing the viewing of materials described in subsection 1 of this section by bona fide credentialed members of the press.

(L. 2016 S.B. 732)



Section 610.225 Tax credit records and documents deemed closed records, when — request for opening records and documents, requirements, fee authorized.

Effective 28 Aug 2004

Title XXXIX CONDUCT OF PUBLIC BUSINESS

610.225. Tax credit records and documents deemed closed records, when — request for opening records and documents, requirements, fee authorized. — 1. Records and documents relating to tax credits submitted as part of the application for all tax credits to any department of this state, board, or commission authorized to issue or authorize or recommend the authorization of tax credits shall be deemed closed records until such time as the information submitted does not concern a pending application, and except as limited by other provision of law concerning closed records. For the purposes of this subsection, a "pending application" shall mean any application for credits that has not yet been authorized. In the case of partial authorization of credits, the completed authorization of a single credit shall be sufficient to constitute full authorization to the extent that the authorized credit or credits relate to the same application as the credits that have not yet been authorized.

2. Upon a request for opening of records and documents relating to all tax credit programs, as defined in section 135.800, submitted in accordance with the provisions of this chapter, except as limited by the provision of subsection 1 of this section, the agency that is the recipient of the open records request shall make information available consistent with the provisions of this chapter. Where a single record or document contains both open and closed records, the agency shall make a redacted version of such record or document available in order to protect the information that would otherwise make the record or document a closed record. Staff time required for such redaction shall constitute an activity for which a fee can be collected pursuant to section 610.026.

3. As used in this section "closed record" shall mean closed record as defined in section 610.010.

(L. 2004 S.B. 1099 § 610.255)









Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

Chapter 620 Department of Economic Development

Chapter Cross References



Section 620.010 Department of economic development created — divisions — agencies — boards and commissions — personnel — powers and duties — rules, procedure.

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.010. Department of economic development created — divisions — agencies — boards and commissions — personnel — powers and duties — rules, procedure. — 1. There is hereby created a "Department of Economic Development" to be headed by a director appointed by the governor, by and with the advice and consent of the senate. All of the general provisions, definitions and powers enumerated in section 1 of the Omnibus State Reorganization Act of 1974 shall continue to apply to this department and its divisions, agencies and personnel.

2. The powers, duties and functions vested in the public service commission, chapters 386, 387, 388, 389, 390, 392, 393, and others, and the administrative hearing commission, sections 621.015 to 621.198 and others, are transferred by type III transfers to the department of economic development. The director of the department is directed to provide and coordinate staff and equipment services to these agencies in the interest of facilitating the work of the bodies and achieving optimum efficiency in staff services common to all the bodies. Nothing in the Reorganization Act of 1974 shall prevent the chairman of the public service commission from presenting additional budget requests or from explaining or clarifying its budget requests to the governor or general assembly.

3. The powers, duties and functions vested in the office of the public counsel are transferred by type III transfer to the department of economic development. Funding for the general counsel's office shall be by general revenue.

4. The public service commission is authorized to employ such staff as it deems necessary for the functions performed by the general counsel other than those powers, duties and functions relating to representation of the public before the public service commission.

5. All the powers, duties and functions vested in the tourism commission, chapter 258 and others, are transferred to the "Division of Tourism", which is hereby created, by type III transfer.

6. All the powers, duties and functions of the department of community affairs, chapter 251 and others, not otherwise assigned, are transferred by type I transfer to the department of economic development, and the department of community affairs is abolished. The director of the department of economic development may assume all the duties of the director of community affairs or may establish within the department such subunits and advisory committees as may be required to administer the programs so transferred. The director of the department shall appoint all members of such committees and heads of subunits.

7. The state council on the arts, chapter 185 and others, is transferred by type II transfer to the department of economic development, and the members of the council shall be appointed by the director of the department.

8. The Missouri housing development commission, chapter 215, is assigned to the department of economic development, but shall remain a governmental instrumentality of the state of Missouri and shall constitute a body corporate and politic.

9. All the authority, powers, duties, functions, records, personnel, property, matters pending and other pertinent vestiges of the division of manpower planning of the department of social services are transferred by a type I transfer to the "Division of Workforce Development", which is hereby created, within the department of economic development. The division of manpower planning within the department of social services is abolished. The provisions of section 1 of the Omnibus State Reorganization Act of 1974, Appendix B, relating to the manner and procedures for transfers of state agencies shall apply to the transfers provided in this section.

10. All the authority, powers, functions, records, personnel, property, contracts, matters pending and other pertinent vestiges of the division of employment security within the department of labor and industrial relations related to job training and labor exchange that are funded with or based upon Wagner-Peyser funds, and other federal and state workforce development programs administered by the division of employment security are transferred by a type I transfer to the division of workforce development within the department of economic development.

11. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2008, shall be invalid and void.

(L. 1973 1st Ex. Sess. S.B. 1 § 4, A.L. 1981 S.B. 16 § 4, A.L. 1983 H.B. 388, A.L. 1986 S.B. 426, A.L. 1989 H.B. 190, et al., A.L. 1990 H.B. 1739, A.L. 1993 S.B. 52, A.L. 1994 H.B. 1165, A.L. 1995 S.B. 3, A.L. 1999 H.B. 343 merged with S.B. 386, A.L. 2001 H.B. 567, A.L. 2007 H.B. 780, A.L. 2008 S.B. 788, A.L. 2010 H.B. 1965, A.L. 2014 H.B. 1299 Revision)

CROSS REFERENCE:

Main street program, established, duties of department, 251.470 to 251.485

(1990) Statute providing agency is entitled to attorney-client privilege and work product privilege carried no weight when section 536.073 provides that supreme court rules of discovery applicable to circuit court civil actions also apply to proceedings before the administrative hearing commission. Investigative reports of board of registration for the healing arts could be discovered by physician in disciplinary proceeding. Board of Registration for the Healing Arts v. Spinden, 798 S.W.2d 472 (Mo. App.W.D.).

(1993) Where personnel and licensure files are closed under section, with an exception for litigation concerning person, exception is inapplicable for records sought which were files concerning pharmacy formerly owned by pharmacist and not part of licensure file subject to disciplinary proceeding. State ex rel. State Board of Pharmacy v. Otto, 866 S.W.2d 480 (Mo. App. W.D.).



Section 620.014 Records on financial investments, sales or business plans to be deemed closed records, when.

Effective 28 Aug 2009

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.014. Records on financial investments, sales or business plans to be deemed closed records, when. — Records and documents submitted to the department of economic development, to the Missouri economic development, export and infrastructure board, or to a regional planning commission formed pursuant to chapter 251, relating to financial investments in a business, or sales projections or other business plan information which may endanger the competitiveness of a business, or records pertaining to a business prospect with which the department, board, or commission is currently negotiating, may be deemed a closed record as such term is defined in section 610.010.

(L. 1991 H.B. 294 & 405 § 1, A.L. 1992 S.B. 661 & 620, A.L. 1994 H.B. 1248 & 1048 merged with S.B. 441, A.L. 2004 S.B. 1099, A.L. 2009 H.B. 191)



Section 620.015 Administrative fund, uses, administration of.

Effective 28 Aug 1993

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.015. Administrative fund, uses, administration of. — The director of the department of economic development shall administer a revolving "Department of Economic Development Administrative Fund", which is hereby established, and shall be funded annually by appropriations. Such fund shall consist of any gifts, contributions, grants or bequests received from federal, private or other sources and contain moneys transferred or paid to the department of economic development in return for goods and services provided by the department of economic development for services to any governmental entity or the public. The state treasurer shall be the custodian of the fund, and shall approve disbursements from the fund for the purchase of goods or services at the request of the director of the department of economic development. Notwithstanding the provisions of section 33.080, moneys in the fund shall not lapse, unless and then only to the extent to which the unencumbered balance at the close of any fiscal year exceeds one-twelfth of the total amount appropriated, paid, or transferred to the fund during such fiscal year. The director of the department of economic development shall prepare an annual report of all receipts and expenditures from the fund.

(L. 1991 H.B. 516, A.L. 1993 H.B. 566 merged with S.B. 336)



Section 620.016 Job training or development contracts or reimbursement for services, department to reimburse contractors.

Effective 23 Dec 1997, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.016. Job training or development contracts or reimbursement for services, department to reimburse contractors. — When the department of economic development contracts or reimburses entities for services related in any way to job training and development programs directly provided to individuals, the department shall reimburse the contractor as provided in the contract.

(L. 1997 2d Ex. Sess. S.B. 1 § 16)

Effective 12-23-97



Section 620.017 Grants, loans or other financial assistance or services programs, funds to be used solely for required purpose, certain information required — failure to comply, funds must be repaid to department, contract law governs — annual report required, elements.

Effective 28 Aug 2009

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.017. Grants, loans or other financial assistance or services programs, funds to be used solely for required purpose, certain information required — failure to comply, funds must be repaid to department, contract law governs — annual report required, elements. — 1. The department of economic development shall require that any contract or agreement with any party which provides grants, loans, tax credits, other financial assistance or services, to which a monetary value can be assigned, to such party through a program administered by the department of economic development shall:

(1) Specify that such party shall use the proceeds of any such grant, loan, other financial assistance or the benefits of any services solely as required by that program through which the loan, grant, financial assistance or service is provided;

(2) Describe the economic incentive, including the amount and type of economic incentive;

(3) State why the economic incentive is needed;

(4) State the public purpose or purposes for the economic incentive;

(5) State the goals for the economic incentive and the time periods by which these goals will be met;

(6) Describe the financial obligation of the party if the requirements of the contract or agreement are not met;

(7) State the name and address of the parent corporation of the recipient, if any;

(8) State all other financial assistance known by the department that was received by the recipient for the same project; and

(9) Require a summary of jobs created to be reported annually as required under the provisions of subsection 1 of section 135.805.

2. In addition, such a contract or agreement shall require that any recipient which uses the proceeds or services for any other purpose or fails to comply with any requirement established by the program through which the loan, grant, tax credit, financial assistance or service is provided shall return any remaining proceeds to the department and shall also require that any proceeds expended or the value of any incentives or services to which a monetary value can be assigned received by the party shall be repaid to the department as required by the contract.

3. The contracts or agreements required by this section shall be governed by and enforceable through the applicable provisions of contract law.

4. The department of economic development shall prepare an annual report regarding all economic incentives administered in the previous calendar year and submit such report to the governor, the president pro tem of the senate, and the speaker of the house of representatives by July first of each year. The annual report shall be made available to the public and shall include, but not be limited to, the following elements:

(1) The total amount of economic incentives awarded by industry;

(2) The distribution of economic incentives by type and public purpose;

(3) The distribution of economic incentives by the size of all business recipients;

(4) A reporting of any legal action taken by the department or the state with any parties which have failed to comply with a contract or agreement pursuant to this section;

(5) A summary of jobs created as reported annually under the provisions of subsection 1 of section 135.805; and

(6) The annual report required under the provisions of this subsection shall be made available to the public on the Missouri accountability portal.

(L. 1992 S.B. 661 & 620 § 620.510, A.L. 1993 H.B. 566, A.L. 2004 S.B. 1099, A.L. 2009 H.B. 191)



Section 620.020 Business relocating outside state to be furnished information and alternatives on request.

Effective 28 Aug 1986

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.020. Business relocating outside state to be furnished information and alternatives on request. — Upon the request of the president or chief executive officer of a Missouri based business, the department of economic development shall, to the maximum extent practicable, gather information from the business if it is likely to significantly reduce the number of persons employed in a city or county by ceasing to operate, relocating outside of the state, or significantly reducing the number of its active employees. The department of economic development shall:

(1) Develop and suggest alternatives to prevent a significant reduction in the number of persons employed in a city or county or to mitigate the economic effects of such a reduction;

(2) Assist interested parties in determining if employee ownership of a business is feasible and would prevent a significant reduction in the number of employees in a city or county;

(3) Assist in implementing alternatives developed pursuant to subdivisions (1) and (2) of this section;

(4) Gather information from each such business which significantly reduces the number of persons employed in a city or county by ceasing operation, relocating outside of the state, or significantly reducing the number of its active employees. Such information will describe resources, programs, or services, the availability of which would likely have prevented such a reduction in employment.

(L. 1986 S.B. 426 § 6)



Section 620.030 Department's authority to contract with certain entities and organizations for technology and technology development services.

Effective 23 Dec 1997, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.030. Department's authority to contract with certain entities and organizations for technology and technology development services. — The department of economic development shall have the authority to contract directly with the Missouri technology corporation, as established in section 348.251, innovation centers, as established in section 348.271, small business development centers, as established in sections 620.1000 to 620.1007, centers for advanced technology, as established in section 348.272, and other entities or organizations for the provision of technology application, technology commercialization and technology development services. Such contracting procedures shall not be subject to the provisions of chapter 34.

(L. 1997 2d Ex. Sess. S.B. 1)

Effective 12-23-97



Section 620.050 Council created, members, appointment — registration fee — fund established, use of moneys — council duties — rulemaking authority.

Effective 28 Aug 2008

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.050. Council created, members, appointment — registration fee — fund established, use of moneys — council duties — rulemaking authority. — 1. There is hereby created, within the department of economic development, the "Entrepreneurial Development Council". The entrepreneurial development council shall consist of seven members from businesses located within the state and licensed attorneys with specialization in intellectual property matters. All members of the council shall be appointed by the governor with the advice and consent of the senate. The terms of membership shall be set by the department of economic development by rule as deemed necessary and reasonable. Once the department of economic development has set the terms of membership, such terms shall not be modified and shall apply to all subsequent members.

2. The entrepreneurial development council shall, as provided by department rule, impose a registration fee sufficient to cover costs of the program for entrepreneurs of this state who desire to avail themselves of benefits, provided by the council, to registered entrepreneurs.

3. There is hereby established in the state treasury, the "Entrepreneurial Development and Intellectual Property Right Protection Fund" to be held separate and apart from all other public moneys and funds of the state. The entrepreneurial development and intellectual property right protection fund may accept state and federal appropriations, grants, bequests, gifts, fees and awards to be held for use by the entrepreneurial development council. Notwithstanding provisions of section 33.080 to the contrary, moneys remaining in the fund at the end of any biennium shall not revert to general revenue.

4. Upon notification of an alleged infringement of intellectual property rights of an* entrepreneur, the entrepreneurial development council shall evaluate such allegations of infringement and may, based upon need, award grants or financial assistance to subsidize legal expenses incurred in instituting legal action necessary to remedy the alleged infringement. Pursuant to rules promulgated by the department, the entrepreneurial development council may allocate moneys from entrepreneurial development and intellectual property right protection fund, in the form of low-interest loans and grants, to registered entrepreneurs for the purpose of providing financial aid for product development, manufacturing, and advertising of new products.

5. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2008, shall be invalid and void.

(L. 2008 H.B. 2058)

*Word "a" appears in original rolls.



Section 620.171 Export development office created, purpose — powers and duties.

Effective 28 Aug 1989

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.171. Export development office created, purpose — powers and duties. — 1. There is hereby created within the department of economic development the "Missouri Export Development Office". The office shall work to expand job opportunities of Missouri's work force by increasing the export of Missouri industrial, commercial or manufactured goods and services of small and medium-sized businesses through the provision of information, technical assistance, and other export trade assistance.

2. The Missouri export development office shall have the power and authority to carry out the following functions:

(1) Coordinate to the maximum extent possible the efforts of the office with programs and goals of the United States export-import bank, the foreign credit insurance association, and other private and public programs designed to provide export assistance and export-related financing;

(2) Establish a network of contacts between those public and private organizations which provide information, technical assistance, financial support of exporting, and other export trade activities;

(3) Assemble, publish and disseminate information to Missouri exporters on export opportunities, techniques of exporting, sources of public and private export assistance, and sources of export-related financing;

(4) Provide individual small and medium-sized businesses with information and technical assistance related to exporting and export financing;

(5) Participate with governments or private industry in programs for technical assistance, technology transfer or other export trade activities;

(6) Undertake or commission studies or methods to increase financial resources to expand the export of Missouri goods and services;

(7) Work in conjunction with the Missouri department of agriculture in the referral of potential exporters of agricultural commodities to the board for the securing of export-related financing;

(8) Issue an annual report explaining the program, its needs and recommended changes. The report shall include an evaluation of the following:

(a) Participation of financial institutions in export financing programs;

(b) Export volume of Missouri firms which provide such information to the export development office;

(c) Access of small and medium-sized businesses to export financing programs.

(L. 1989 H.B. 378 §§ 13, 14)



Section 620.450 Executive department to promote tourism.

Effective 28 Aug 1967

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.450. Executive department to promote tourism. — The executive department shall have the duty of promoting tourism in the state of Missouri in accordance with sections 620.450 to 620.465 and shall, through the commission established herein, exercise the powers set forth in sections 620.450 to 620.465.

(L. 1967 p. 368 § 1)



Section 620.455 Tourism commission, members, qualifications, terms, reports required, expenses.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.455. Tourism commission, members, qualifications, terms, reports required, expenses. — There is created in the executive department a "Tourism Commission*" composed of ten members, including the lieutenant governor, two members of the senate of different political parties appointed by the president pro tem of the senate, two members of the house of representatives of different political parties appointed by the speaker of the house, and five other persons appointed by the governor. The members appointed by the governor may include, but are not limited to, persons engaged in the tourism industry and no more than three shall be of the same political party. The members, at the time of their appointment, shall be residents of the state of Missouri. On or after January 15, 1989, the governor, with the advice and consent of the senate, shall appoint one member of the commission for a term of one year, two members for two years, one member for three years and one member for four years. Their successors shall serve a term of four years. The terms of commissioners holding gubernatorial appointment on September 28, 1987, shall continue until January 15, 1989, and until their respective successors are appointed and duly qualified. Members who move from the state during their term on the commission shall be deemed to have vacated their position on the commission. Vacancies in the membership of the commission shall be filled in the same manner as the original appointments. The commission shall elect a member of its own group as chairman at the first meeting, which shall be called by the governor. The commission shall meet at least four times in a calendar year at the call of the chairman. The commission shall determine all matters relating to policy and the administration of tourism promotion. The commission shall report to each regular session of the general assembly its recommendations for legislation in the field of the promotion of tourism and related subjects in Missouri. Members of the commission shall serve without compensation but shall be reimbursed for necessary expenses incurred in the performance of their duties.

(L. 1967 p. 368 § 2, A.L. 1987 H.B. 495, A.L. 1992 S.B. 676 Adopted by Referendum, Proposition C, November 3, 1992, A.L. 1996 S.B. 846)

*Section 620.010 transferred all powers, duties and functions vested in the tourism commission to the tourism division, by type III transfer, department of economic development.



Section 620.460 Director, qualifications, compensation — staff, compensation — employed under merit system.

Effective 28 Aug 1967

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

*620.460. Director, qualifications, compensation — staff, compensation — employed under merit system. — 1. The commission shall employ a staff headed by a director of tourism who shall be qualified by education and experience in public administration with a background in the use of the various news media as to the dissemination of public information to promote tourism. The director shall serve at the pleasure of the commission, and the commission shall fix his compensation within the appropriation made for the purpose.

2. The director of tourism shall by and with the consent of the commission employ a staff composed of such professional, technical and clerical personnel as necessary to carry out the purposes of sections 620.450 to 620.465 and set their compensation within the appropriation made for that purpose.

3. All members of the staff except the director shall be employed under the provisions of the state merit system law.

(L. 1967 p. 368 § 3)



Section 620.465 Powers of division.

Effective 28 Aug 1967

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.465. Powers of division. — The division of tourism shall have the following powers*:

(1) To formulate a program for the promotion of tourism in Missouri, including the promotion of our state parks, fishing and hunting areas, historical shrines, vacation regions and areas of historic or scenic interest;

(2) To cooperate with civic groups and local, state and federal departments and agencies, and agencies and departments of other states in encouraging educational tourism and developing programs therefor;

(3) To publish tourist promotional material such as brochures and booklets;

(4) To promote tourism in Missouri by articles and advertisements in magazines, newspapers, radio, television and travel publications and by establishing promotional exhibitions at travel shows and similar exhibitions;

(5) To establish and maintain travel offices at major points of entry to the state;

(6) To accept any grant of funds made to it for the promotion of tourism in Missouri;

(7) To do such other acts as shall, in the judgment of the division, be necessary and proper in carrying out the purposes of sections 620.450 to 620.465.

(L. 1967 p. 368 § 4)

*Section 620.010 transferred all powers, duties and functions vested in the tourism commission to the tourism division, by type III transfer, department of economic development.

CROSS REFERENCE:

Personnel exempt from merit system, 36.030



Section 620.466 Definitions — tourism marketing fund, established, purpose, administration, investment — powers of tourism commission — royalty payments required, when — state exemption from taxes.

Effective 28 Aug 1987

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.466. Definitions — tourism marketing fund, established, purpose, administration, investment — powers of tourism commission — royalty payments required, when — state exemption from taxes. — 1. As used in this section, the following terms mean:

(1) "Director", the director of the division of tourism;

(2) "Fund", the tourism marketing fund created by this section;

(3) "Marketing", the sale, gift, or other transfer of special items or other items, all of which shall be made in the United States of America, in accordance with the provisions of this section;

(4) "Person", any individual, corporation, partnership, firm, association, public or private agency, or other organization;

(5) "Promotion", the planning and conducting of information and advertising campaigns;

(6) "Special item", an item or work containing a logo, design, trademark, patentable material, or copyrightable material owned by the state of Missouri or any agency instrumentality, or public officer thereof, and which item or work relates in any way to any of the powers, duties, or functions of the director of the division of tourism;

(7) "Trademark", any trademark granted by either the United States or any state thereof.

2. There is hereby established a special trust fund to be known as the "Tourism Marketing Fund". The provisions of section 33.080 requiring the transfer of unexpended balances to the general revenue fund at the end of each biennium shall not apply to the moneys in the tourism marketing fund; except that, if at the end of any biennium the fund balance exceeds one and one-half times the amount expended pursuant to appropriations from the fund in the previous fiscal year, the amount of such excess shall be transferred to the general revenue fund. The director shall have administrative control of the tourism marketing fund, and all moneys in the fund shall be used exclusively for the purposes of sections 620.450 to 620.465. The state treasurer shall invest moneys of the tourism marketing fund which are not needed to meet current obligations in the same manner as other state funds may be invested by him. All yield, interest, income, increment, and gain received from the investment of moneys of the tourism marketing fund shall be credited to the tourism marketing fund. If the tourism marketing fund is ever abolished, all moneys in the fund on the effective date of its abolition shall by appropriation be transferred to the general revenue fund of the state.

3. The tourism commission or the tourism commissions' designee may:

(1) Market special items in any manner consistent with the goal of the promotion of tourism, with the receipts to be deposited in the fund;

(2) Receive and accept, to be deposited in the fund, grants, gifts, and contributions from any and all public and private sources whatsoever, in addition to money received from the marketing of special items or other items in accordance with this section;

(3) Subject to approval by the commission and through the normal appropriation process, employ personnel as necessary for the marketing of special items and other items, as well as for the efficient administration of this section;

(4) Grant exclusive or nonexclusive licenses to any person with respect to the performance of any marketing duties or powers under this section;

(5) Make and execute contracts and all other instruments necessary or convenient for the performance of his duties and the exercise of his powers and functions under this section. In addition, appropriate contracts shall be executed that will allow computerization of attractions and tourism related activities in state information centers;

(6) Use the money in the fund for marketing special items or other items in accordance with this section for the promotion and development of tourism in the state and for the administration of sections 620.450 to 620.465;

(7) Begin marketing special items together with other items on or within land or facilities owned or leased by the state, with the cooperation of the state agency, board, or commission in control of the land or facilities.

4. No person may market special items without the written consent of the director, and the director may require royalty payments from such a person prior to giving his consent. Money from all royalty payments shall be deposited in the fund.

5. The director and every agency, board, and commission of the state are exempt from all taxes imposed by the state, arising out of the marketing of special items and other items in accordance with this section. However, this section does not exempt any other person from any applicable tax on his income or business insofar as that person is involved in the marketing of special items or other items in accordance with this section.

(L. 1987 H.B. 495)



Section 620.467 Division of tourism supplemental revenue fund created — use of fund — lapse to general revenue prohibited — funding — effective and expiration dates.

Effective 28 Aug 2013, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.467. Division of tourism supplemental revenue fund created — use of fund — lapse to general revenue prohibited — funding — effective and expiration dates. — 1. The state treasurer shall annually deposit an amount prescribed in this section out of the general revenue fund pursuant to section 144.700, in a fund hereby created in the state treasury, to be known as the "Division of Tourism Supplemental Revenue Fund". The state treasurer shall administer the fund, and the moneys in such fund, except the appropriate percentage of any refund made of taxes collected under the provisions of chapter 144, shall be used solely by the division of tourism of the department of economic development to carry out the duties and functions of the division as prescribed by law. Moneys deposited in the division of tourism supplemental revenue fund shall be in addition to a budget base in each fiscal year. For fiscal year 1994, such budget base shall be six million two hundred thousand dollars, and in each succeeding fiscal year the budget base shall be the prior fiscal year's general revenue base plus any additional appropriations made to the division of tourism, including one hundred percent of the prior fiscal year's deposits made to the division of tourism supplemental revenue fund pursuant to this section. The general revenue base shall decrease by ten percent in each fiscal year following fiscal year 1994. Notwithstanding the provisions of section 33.080 to the contrary, moneys in the division of tourism supplemental revenue fund at the end of any biennium shall not be deposited to the credit of the general revenue fund.

2. In fiscal years 1995 to 2020, a portion of general revenue determined pursuant to this subsection shall be deposited to the credit of the division of tourism supplemental revenue fund pursuant to subsection 1 of this section. The director of revenue shall determine the amount deposited to the credit of the division of tourism supplemental revenue fund in each fiscal year by computing the previous year's total appropriation into the division of tourism supplemental revenue fund and adding to such appropriation amount the total amount derived from the retail sale of tourist-oriented goods and services collected pursuant to the following sales taxes: state sales taxes; sales taxes collected pursuant to sections 144.010 to 144.430 that are designated as local tax revenue to be deposited in the school district trust fund pursuant to section 144.701; sales taxes collected pursuant to Section 43(a) of Article IV of the Missouri Constitution; and sales taxes collected pursuant to Section 47(a) of Article IV of the Missouri Constitution. If the increase in such sales taxes derived from the retail sale of tourist-oriented goods and services in the fiscal year three years prior to the fiscal year in which each deposit shall be made is at least three percent over such sales taxes derived from the retail sale of tourist-oriented goods and services generated in the fiscal year four years prior to the fiscal year in which each deposit shall be made, an amount equal to one-half of such sales taxes generated above a three percent increase shall be calculated by the director of revenue and the amount calculated shall be deposited by the state treasurer to the credit of the division of tourism supplemental revenue fund.

3. Total deposits in the supplemental revenue fund in any fiscal year pursuant to subsections 1 and 2 of this section shall not exceed the amount deposited into the division of tourism supplemental revenue fund in the fiscal year immediately preceding the current fiscal year by more than three million dollars.

4. As used in this section, "sales of tourism-oriented goods and services" are those sales by businesses registered with the department of revenue under the following SIC Codes:

(1) SIC Code 5811;

(2) SIC Code 5812;

(3) SIC Code 5813;

(4) SIC Code 7010;

(5) SIC Code 7020;

(6) SIC Code 7030;

(7) SIC Code 7033;

(8) SIC Code 7041;

(9) SIC Code 7920;

(10) SIC Code 7940;

(11) SIC Code 7990;

(12) SIC Code 7991;

(13) SIC Code 7992;

(14) SIC Code 7996;

(15) SIC Code 7998;

(16) SIC Code 7999; and

(17) SIC Code 8420.

5. Prior to each appropriation from the division of tourism supplemental revenue fund, the division of tourism shall present to the committee on tourism, recreational and cultural affairs of the house of representatives and to the transportation and tourism committee of the senate, or their successors, a promotional marketing strategy including, but not limited to, targeted markets, duration of market plans, ensuing market strategies, and the actual and estimated investment return, if any, resulting therefrom.

6. This section shall become effective July 1, 1994. This section shall expire June 30, 2020.

(L. 1993 H.B. 188 §§ 1, A, A.L. 1994 S.B. 534, A.L. 1998 H.B. 1620, A.L. 2002 H.B. 1041, A.L. 2007 H.B. 205 merged with S.B. 376, A.L. 2013 H.B. 316)

Expires 6-30-20



Section 620.484 Free public employment offices.

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.484. Free public employment offices. — The provisions of the Wagner-Peyser Act (29 U.S.C.A. Sec. 49 et seq.), as amended, are hereby accepted by this state and the division of workforce development of the department of economic development is hereby designated and constituted the agency of this state for the purposes of said act. The division shall establish and maintain free public employment offices in such number and in such places as may be necessary for the proper administration of this chapter and for the purposes of performing such functions as are within the purview of the Wagner-Peyser Act.

(L. 1951 p. 564 § 288.190, A.L. 2014 H.B. 1299 Revision)

Transferred 2014; formerly 288.270

CROSS REFERENCE:

County superintendent of public welfare to cooperate and furnish data to employment bureau, when, 205.910



Section 620.490 Rulemaking authority, coordination of state and federal job training resources.

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.490. Rulemaking authority, coordination of state and federal job training resources. — The department of economic development shall promulgate rules providing for the coordination of state and federal job training resources administered by the department of economic development, including the local workforce investment areas established in the state to administer federal funds pursuant to the federal Workforce Investment Act or its successor, for the provision of assistance to businesses in this state relating to the creation of new jobs in the state. The department shall include in these rules the methods to be followed by any business engaged in the creation of new jobs in state to ensure that economically disadvantaged citizens receive opportunities for employment in the new jobs created. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1996 H.B. 1237 § 23, A.L. 2014 H.B. 1299 Revision)



Section 620.495 Small business incubator program — definitions — tax credit.

Effective 28 Nov 2007, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.495. Small business incubator program — definitions — tax credit. — 1. This section shall be known as the "Small Business Incubators Act".

2. As used in this section, unless the context clearly indicates otherwise, the following words and phrases shall mean:

(1) "Department", the department of economic development;

(2) "Incubator", a program in which small units of space may be leased by a tenant and in which management maintains or provides access to business development services for use by tenants or a program without infrastructure in which participants avail themselves of business development services to assist in the growth of their start-up small businesses;

(3) "Local sponsor" or "sponsor", an organization which enters into a written agreement with the department to establish, operate and administer a small business incubator program or to provide funding to an organization which operates such a program;

(4) "Participant", a sole proprietorship, business partnership or corporation operating a business for profit through which the owner avails himself or herself of business development services in an incubator program;

(5) "Tenant", a sole proprietorship, business partnership or corporation operating a business for profit and leasing or otherwise occupying space in an incubator.

3. There is hereby established under the direction of the department a loan, loan guarantee and grant program for the establishment, operation and administration of small business incubators, to be known as the "Small Business Incubator Program". A local sponsor may submit an application to the department to obtain a loan, loan guarantee or grant to establish an incubator. Each application shall:

(1) Demonstrate that a program exists that can be transformed into an incubator at a specified cost;

(2) Demonstrate the ability to directly provide or arrange for the provision of business development services for tenants and participants of the incubator. These services shall include, but need not be limited to, financial consulting assistance, management and marketing assistance, business education, and physical services;

(3) Demonstrate a potential for sustained use of the incubator program by eligible tenants and participants, through a market study or other means;

(4) Demonstrate the ability to manage and operate the incubator program;

(5) Include such other information as the department may require through its guidelines.

4. The department shall review and accept applications based on the following criteria:

(1) Ability of the local sponsor to carry out the provisions of this section;

(2) Economic impact of the incubator on the community;

(3) Conformance with areawide and local economic development plans, if such exist;

(4) Location of the incubator, in order to encourage geographic distribution of incubators across the state.

5. Loans, loan guarantees and grants shall be administered in the following manner:

(1) Loans awarded or guaranteed and grants awarded shall be used only for the acquisition and leasing of land and existing buildings, the rehabilitation of buildings or other facilities, construction of new facilities, the purchase of equipment and furnishings which are necessary for the creation and operation of the incubator, and business development services including, but not limited to, business management advising and business education;

(2) Loans, loan guarantees and grants may not exceed fifty percent of total eligible project costs;

(3) Payment of interest and principal on loans may be deferred at the discretion of the department.

6. A local sponsor, or the organization receiving assistance through the local sponsor, shall have the following responsibilities and duties in establishing and operating an incubator with assistance from the small business incubator program:

(1) Secure title on a facility for the program or a lease of a facility for the program;

(2) Manage the physical development of the incubator program, including the provision of common conference or meeting space;

(3) Furnish and equip the program to provide business services to the tenants and participants;

(4) Market the program and secure eligible tenants and participants;

(5) Provide financial consulting, marketing and management assistance services or arrange for the provision of these services for tenants and participants of the incubator, including assistance in accessing private financial markets;

(6) Set rental and service fees;

(7) Encourage the sharing of ideas between tenants and participants and otherwise aid the tenants and participants in an innovative manner while they are within the incubator;

(8) Establish policies and criteria for the acceptance of tenants and participants into the incubator and for the termination of occupancy of tenants so as to maximize the opportunity to succeed for the greatest number of tenants, consistent with those specified in this section.

7. The department:

(1) May adopt such rules, statements of policy, procedures, forms and guidelines as may be necessary for the implementation of this section;

(2) May make loans, loan guarantees and grants to local sponsors for incubators;

(3) Shall ensure that local sponsors receiving loans, loan guarantees or grants meet the conditions of this section;

(4) Shall receive and evaluate annual reports from local sponsors. Such annual reports shall include, but need not be limited to, a financial statement for the incubator, evidence that all tenants and participants in the program are eligible under the terms of this section, and a list of companies in the incubator.

8. The department of economic development is also hereby authorized to review any previous loans made under this program and, where appropriate in the department's judgment, convert such loans to grant status.

9. On or before January first of each year, the department shall provide a report to the governor, the chief clerk of the house of representatives and the secretary of the senate which shall include, but need not be limited to:

(1) The number of applications for incubators submitted to the department;

(2) The number of applications for incubators approved by the department;

(3) The number of incubators created through the small business incubator program;

(4) The number of tenants and participants engaged in each incubator;

(5) The number of jobs provided by each incubator and tenants and participant of each incubator;

(6) The occupancy rate of each incubator;

(7) The number of firms still operating in the state after leaving incubators and the number of jobs they have provided.

10. There is hereby established in the state treasury a special fund to be known as the "Missouri Small Business Incubators Fund", which shall consist of all moneys which may be appropriated to it by the general assembly, and also any gifts, contributions, grants or bequests received from federal, private or other sources. Moneys for loans, loan guarantees and grants under the small business incubator program may be obtained from appropriations made by the general assembly from the Missouri small business incubators fund. Any moneys remaining in the Missouri small business incubators fund at the end of any fiscal year shall not lapse to the general revenue fund, as provided in section 33.080, but shall remain in the Missouri small business incubators fund.

11. For any taxable year beginning after December 31, 1989, a taxpayer, including any charitable organization which is exempt from federal income tax and whose Missouri unrelated business taxable income, if any, would be subject to the state income tax imposed under chapter 143, shall be entitled to a tax credit against any tax otherwise due under the provisions of chapter 143, or chapter 147, or chapter 148, excluding withholding tax imposed by sections 143.191 to 143.265, in the amount of fifty percent of any amount contributed by the taxpayer to the Missouri small business incubators fund during the taxpayer's tax year or any contribution by the taxpayer to a local sponsor after the local sponsor's application has been accepted and approved by the department. The tax credit allowed by this subsection shall be claimed by the taxpayer at the time he files his return and shall be applied against the income tax liability imposed by chapter 143, or chapter 147, or chapter 148, after all other credits provided by law have been applied. That portion of earned tax credits which exceeds the taxpayer's tax liability may be carried forward for up to five years. The aggregate of all tax credits authorized under this section shall not exceed five hundred thousand dollars in any taxable year.

12. Notwithstanding any provision of Missouri law to the contrary, any taxpayer may sell, assign, exchange, convey or otherwise transfer tax credits allowed in subsection 11 of this section under the terms and conditions prescribed in subdivisions (1) and (2) of this subsection. Such taxpayer, hereinafter the assignor for the purpose of this subsection, may sell, assign, exchange or otherwise transfer earned tax credits:

(1) For no less than seventy-five percent of the par value of such credits; and

(2) In an amount not to exceed one hundred percent of annual earned credits.

­­

­

(L. 1986 S.B. 554 § 1, A.L. 1989 H.B. 249 & 47, A.L. 1993 H.B. 566, A.L. 2007 1st Ex. Sess. H.B. 1)

Effective 11-28-07

CROSS REFERENCE:

Tax Credit Accountability Act of 2004, additional requirements, 135.800 to 135.830



Section 620.500 Small business assistance office established in department — regional offices — staff duties.

Effective 28 Aug 1993

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.500. Small business assistance office established in department — regional offices — staff duties. — 1. There is created within the department of economic development a "Small Business Assistance Office" which shall establish regional business assistance offices which shall be one-stop guidance centers for entrepreneurs. Such business assistance offices may be located in each geographic region of the state, subject to appropriation of funding by the general assembly. Where possible, each business assistance office shall be located in conjunction with a small business development center, a regional planning commission as defined in chapter 251, or other existing agency or organization performing economic development functions.

2. The small business assistance office's regional offices shall:

(1) Provide a focal point and assist and counsel small businesses in their dealings with federal, state and local governments, including but not limited to providing ready access to information regarding government requirements which affect small business;

(2) Analyze current legislation and regulation as it affects small business within its region for the purpose of determining methods of elimination or simplification of unnecessary regulatory requirements;

(3) Assist small businesses within its region in obtaining available technical and financial assistance;

(4) Initiate and encourage small business education programs, including programs in cooperation with various public and private educational institutions;

(5) Foster participation of small businesses in the procurement activities of the state by providing a guide for businesses on the purchasing procedures and practices of state agencies, assisting the state agencies in developing a comprehensive list of small businesses capable of providing materials, supplies, equipment or contractual services to the state, and advising state agencies with respect to methods for simplifying procurement forms and procedures and other methods for increasing small business participation;

(6) Receive complaints and recommendations concerning policies and activities of federal, state and local governmental agencies which affect small businesses, and develop, in cooperation with the agency involved, proposals for changes in policies or activities to alleviate any unnecessary adverse effects to small business within its region or throughout the state;

(7) Establish and operate a separate and distinct "business permit system", which shall provide comprehensive information on the federal, state and local requirements necessary to begin a small business and make this information available to the public;

(8) Make recommendations regarding business paperwork requirements and simplification of forms and language and report to the director of the division of community and economic development on the cost effectiveness of the business permit system;

(9) Work with local business leaders and government officials and help them formulate and implement sound economic development decisions for their communities;

(10) Provide assistance to entrepreneurs in the licensing and permitting process, including the necessary applications and paperwork.

(L. 1986 S.B. 426 § 2, A.L. 1993 H.B. 566)



Section 620.503 Small business assistance offices established in institutions of higher education to contract with department, purposes, procedure.

Effective 28 Aug 1993

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.503. Small business assistance offices established in institutions of higher education to contract with department, purposes, procedure. — 1. The department of economic development may enter into contracts with any institutions of higher education within the state for the purpose of providing ready access to all state forms, regulations, requirements and other information necessary to conduct business in the state. Each such office shall be known as a "Business Assistance Office" and shall coordinate services with a regional business assistance office established pursuant to section 620.500.

2. Each business assistance office may provide research, development or training programs for new or alternative small businesses, industries, or high technology businesses within the state. Each business assistance office may also provide needs assessment relating to small businesses, industries or high technology businesses. Each office may also provide feasibility studies relating to potential markets and employment opportunities.

3. Each party entering into a contract with the department of economic development to provide or administer a business assistance office shall, prior to the issuance of such a contract, submit to the department of economic development a detailed description of quantifiable performance appraisal measures and goals pertaining to the proposed efforts and results in marketing services provided by the business assistance office. The department of economic development shall review such material. When a contract to establish a business assistance office is renewed, renegotiated, or otherwise reissued, a contractor's actual efforts and results pertaining to the performance appraisal measures and goals shall be a criterion in the rewarding or renewal of a contract to establish or administer a business assistance office.

(L. 1986 S.B. 426 § 3, A.L. 1993 H.B. 566)



Section 620.511 Board established, purpose, meetings, members, terms, compensation for expenses.

Effective 28 Nov 2007, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.511. Board established, purpose, meetings, members, terms, compensation for expenses. — 1. There is hereby established the "Missouri Workforce Investment Board", hereinafter referred to as "the board" in sections 620.511 to 620.513.

2. The purpose of the board is to provide workforce investment activities, through statewide and local workforce investment systems, that increase the employment, retention, and earnings of participants, and increase occupational skill attainment by participants, and, as a result, improve the quality of the workforce, reduce welfare dependency, and enhance the productivity and competitiveness of the state of Missouri. The board shall be the state's advisory board pertaining to workforce preparation policy.

3. The board shall meet the requirements of the federal Workforce Investment Act of 1998, hereinafter referred to as the "WIA", P.L. 105-220, as amended. Should another federal law supplant the WIA, all references in sections 620.511 to 620.513 to the WIA shall apply as well to the new federal law.

4. Composition of the board shall comply with the WIA. Board members appointed by the governor shall be subject to the advice and consent of the senate. Consistent with the requirements of the WIA, the governor shall designate one member of the board to be its chairperson.

5. Except as otherwise provided in subsection 6 of this section, each member of the board shall serve for a term of four years, subject to the pleasure of the governor, and until a successor is duly appointed. In the event of a vacancy on the board, the vacancy shall be filled in the same manner as the original appointment and said replacement shall serve the remainder of the original appointee's unexpired term.

6. Of the members initially appointed to the board, one-fourth shall be appointed for a term of four years, one-fourth shall be appointed for a term of three years, one-fourth shall be appointed for a term of two years, and one-fourth shall be appointed for a term of one year.

7. Board members shall receive no compensation, but shall be reimbursed for all necessary expenses actually incurred in the performance of their duties.

(L. 2007 1st Ex. Sess. H.B. 1)

Effective 11-28-07



Section 620.512 Bylaws to be established — restriction on operations of board — rulemaking authority.

Effective 28 Nov 2007, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.512. Bylaws to be established — restriction on operations of board — rulemaking authority. — 1. The board shall establish bylaws governing its organization, operation, and procedure consistent with sections 620.511 to 620.513, and consistent with the WIA.

2. The board shall meet at least four times each year at the call of the chairperson.

3. In order to assure objective management and oversight, the board shall not operate programs or provide services directly to eligible participants, but shall exist solely to plan, coordinate, and monitor the provisions of such programs and services. A member of the board may not vote on a matter under consideration by the board that regards the provision of services by the member or by an entity that the member represents or would provide direct financial benefit to the member or the immediate family of the member. A member of the board may not engage in any other activity determined by the governor to constitute a conflict of interest.

4. The composition and the roles and responsibilities of the board membership may be amended to comply with any succeeding federal or state legislative or regulatory requirements governing workforce investment activities, except that the procedure for such change shall be outlined in state rules and regulations and adopted in the bylaws of the board.

5. The department of economic development shall provide professional, technical, and clerical staff for the board.

6. The board may promulgate any rules and regulations necessary to administer the provisions of sections 620.511 to 620.513. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2007, shall be invalid and void.

(L. 2007 1st Ex. Sess. H.B. 1)

Effective 11-28-07



Section 620.513 Duties of the board, report — limitation on authority.

Effective 28 Nov 2007, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.513. Duties of the board, report — limitation on authority. — 1. The board shall assist the governor with the functions described in Section 111(d) of the WIA 29 U.S.C. 2821d and any regulations issued pursuant to the WIA.

2. The board shall submit an annual report of its activities to the governor, the speaker of the house of representatives, and the president pro tem of the senate no later than January thirty-first of each year.

3. Nothing in sections 620.511 to 620.513 shall be construed to require or allow the board to assume or supersede the statutory authority granted to, or impose any duties or requirements on, the state coordinating board for higher education, the governing boards of the state's public colleges and universities, the state board of education, or any local educational agencies.

(L. 2007 1st Ex. Sess. H.B. 1)

Effective 11-28-07



Section 620.515 Show-Me heroes program established to assist active duty military personnel and members of the National Guard and their families — rulemaking authority.

Effective 28 Aug 2012

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.515. Show-Me heroes program established to assist active duty military personnel and members of the National Guard and their families — rulemaking authority. — 1. This section shall be known and may be cited as the "Show-Me Heroes" program, the purpose of which is to:

(1) Assist the spouse of an active duty National Guard or reserve component service member reservist and active duty United States military personnel to address immediate needs and employment in an attempt to keep the family from falling into poverty while the primary income earner is on active duty, and during the one-year period following discharge from deployment; and

(2) Assist returning National Guard troops or reserve component service member reservists and recently separated United States military personnel with finding work in situations where an individual needs to rebuild business clientele or where an individual's job has been eliminated while such individual was deployed, or where the individual otherwise cannot return to his or her previous employment.

2. Subject to appropriation, the department of economic development shall operate the Show-Me heroes program through existing programs. Eligibility for the program shall be based on the following criteria:

(1) Eligible participants in the program shall be those families where:

(a) The primary income earner was called to active duty in defense of the United States for a period of more than four months;

(b) The family's primary income is no longer available;

(c) The family is experiencing significant hardship due to financial burdens; and

(d) The family has no outside resources available to assist with such hardships;

(2) Services that may be provided to the family will be aimed at ameliorating the immediate crisis and providing a path for economic stability while the primary income is not available due to the active military commitment. Services shall be made available up to one year following discharge from deployment. Services may include, but not be limited to the following:

(a) Financial assistance to families facing financial crisis from overdue bills;

(b) Help paying day care costs to pursue training and or employment;

(c) Help covering the costs of transportation to training and or employment;

(d) Vocational evaluation and vocational counseling to help the individual choose a visible employment goal;

(e) Vocational training to acquire or upgrade skills needed to be marketable in the workforce;

(f) Paid internships and subsidized employment to train on the job; and

(g) Job placement assistance for those who don't require skills training.

3. The department shall structure any contract such that payment will be based on delivering the services described in this section as well as performance to guarantee the greatest possible effectiveness of the program.

4. The department shall promulgate rules to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2012, shall be invalid and void.

(L. 2006 H.B. 1787, A.L. 2008 H.B. 1678, A.L. 2010 H.B. 1516 Revision, A.L. 2012 H.B. 1680)



Section 620.552 Citation of law.

Effective 28 Aug 1990

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.552. Citation of law. — Sections 620.552 to 620.574 shall be known and may be cited as the "Missouri Youth Service and Conservation Corps Act".

(L. 1990 H.B. 1653 § 13)



Section 620.554 Youth service and conservation corps established.

Effective 28 Aug 1990

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.554. Youth service and conservation corps established. — There is hereby established a "Missouri Youth Service and Conservation Corps" which shall provide educational remediation, employability skills training, and meaningful work experience necessary to better prepare the state's youths for meeting basic work requirements and their civic responsibility, while offering them opportunities to explore careers, gain needed work experience and contribute to the general welfare of their communities and the state.

(L. 1990 H.B. 1653 § 14)



Section 620.556 Definitions.

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.556. Definitions. — As used in sections 620.552 to 620.574 the following terms mean:

(1) "Corps" and "youth corps", the Missouri youth service and conservation corps;

(2) "Division", the division of workforce development within the department of economic development;

(3) "Local workforce investment boards", the local workforce investment boards established under Section 117 of the Workforce Investment Act, Public Law 105-220, as amended, or any other succeeding administrative body established by subsequent federal legislation to provide for the local administration and expenditure of funding for employment and job training and approved by the division of workforce development;

(4) "Participant", a person who has been hired, or who has been accepted as a volunteer, and who meets the program eligibility criteria established by sections 620.552 to 620.574;

(5) "Project", an undertaking designed to provide or assist in providing services to promote conservation, public health, education and welfare among the general population. The term includes, but is not limited to:

(a) The rehabilitation of substandard housing;

(b) The repair, restoration and maintenance of public facilities and amenities;

(c) Assistance with the organization and delivery of educational and health services;

(d) Assistance for the elderly homebound;

(e) Delivery of food to the hungry and elderly;

(f) Restoration or development of park facilities;

(g) Trail construction and maintenance;

(h) Litter control;

(i) Land and soil conservation and rehabilitation;

(j) Road repair;

(k) Land reclamation;

(l) Reforestation; and

(m) Other undertakings which benefit the control, management, restoration and conservation of the bird, fish, game, forestry, or wildlife resources, and soil or water resources of this state;

(6) "Project sponsor", state agencies, including the departments of elementary and secondary education, social services, labor and industrial relations, conservation, and natural resources and the University of Missouri extension system; any unit of local government, including school districts; private not-for-profit corporations or organizations; administrative entities designated pursuant to the requirements of the Workforce Investment Act and any subsequent amendments; and community-based organizations.

(L. 1990 H.B. 1653 § 15, A.L. 2014 H.B. 1299 Revision)



Section 620.558 Programs — participation.

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.558. Programs — participation. — 1. The Missouri youth service and conservation corps shall consist of the following programs:

(1) A year-round community services and conservation program for young adults;

(2) A summer employment program;

(3) A volunteer program for youths.

2. In selecting participants for the youth service and conservation corps, the director of the division shall give preference to persons who are high school dropouts and who are at risk of not graduating from high school. The director may segregate programs and funds to serve such persons to enhance the efficiency of administering any federal Workforce Investment Act funds which are available to the youth service and conservation corps.

3. Residents of both urban and rural areas of the state shall be eligible to apply to participate in the youth service and conservation corps. No person who has been convicted of a felony within the previous two years shall be eligible to participate in the youth service and conservation corps. Participants shall be unemployed at the time of their enrollment.

(L. 1990 H.B. 1653 § 16, A.L. 2014 H.B. 1299 Revision)



Section 620.560 Community services and conservation program.

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.560. Community services and conservation program. — 1. The community services and conservation program for young adults shall consist of projects offering participants paid work experience integrated with educational activities which may include, but is not limited to, employability skills training and educational remediation activities.

2. Participants who are high school dropouts shall work toward the completion of their graduate equivalency diploma and shall be excused from work according to a planned work schedule proposed by the project sponsor and approved by the division of workforce development in its review of a project application, to allow them to attend classes or gain instruction. The division of workforce development shall work with the department of elementary and secondary education to establish criteria for determining participants who may be at risk of not earning a high school diploma. Participants who meet these criteria shall be required to attend remediation classes designed to assist in the retention and successful completion of high school according to a planned work schedule proposed by the project sponsor and approved by the division in its review of a project application. All participants shall be paid a wage according to a work plan approved by the division, and commensurate with the number of hours worked by the participant. During the last three weeks of employment, all participants may be granted eight hours of paid time each week to search for permanent employment.

(L. 1990 H.B. 1653 § 17, A.L. 1994 H.B. 1248 & 1048, A.L. 2014 H.B. 1299 Revision)



Section 620.562 Summer employment program — at-risk participants, remediation.

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.562. Summer employment program — at-risk participants, remediation. — 1. The summer employment program shall consist of projects offering needed paid work experience integrated with educational activities which may include, but is not limited to, employability skills training and educational remediation activities. Participants shall be unemployed at the time of their enrollment.

2. Participants in the program shall be paid a wage according to a work plan approved by the division of workforce development, and commensurate with the number of hours worked by the participant. If participants are high school dropouts, they shall be required to work toward the completion of their graduate equivalency diploma while employed in the summer employment and remediation program. The division of workforce development shall work with the department of elementary and secondary education to establish criteria for determining participants who may be at risk of not earning a high school diploma. Participants who meet these criteria shall be required to attend remediation classes designed to assist in the retention and successful completion of high school.

(L. 1990 H.B. 1653 § 18, A.L. 1994 H.B. 1248 & 1048, A.L. 2014 H.B. 1299 Revision)



Section 620.564 Youth volunteer program.

Effective 28 Aug 1990

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.564. Youth volunteer program. — The youth volunteer program shall consist of unpaid work in projects which provide employability skills training and preemployment work experience. Such unpaid work shall not preclude the provision of supportive services deemed appropriate. Each volunteer program of the Missouri youth service and conservation corps shall demonstrate a high degree of youth input into program development, shall provide career-related information pertaining to volunteer projects, shall provide useful service to the community and shall abide by state and federal child labor laws.

(L. 1990 H.B. 1653 § 19)



Section 620.566 Administration of programs — rules and regulations — application, contents, review.

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.566. Administration of programs — rules and regulations — application, contents, review. — 1. The division of workforce development within the department of economic development is hereby authorized to administer the Missouri youth service and conservation corps programs and adopt rules and regulations governing their operation and participation requirements.

2. The division shall cooperate with and may directly contract with all state agencies, local units of government and any of the governor's advisory councils or commissions, or their successor agencies, and with private not-for-profit organizations in delivery of youth corps programs. For purposes of this section, the contracting process of the division with these entities need not be governed by the provisions of chapter 34.

3. Upon application to the division and subject to the availability of funds, the division is authorized to provide funding assistance through contracts with administrative entities, designated pursuant to the Workforce Investment Act and any subsequent amendments, and project sponsors. The application shall form the basis for the contract agreement and, at a minimum, shall include:

(1) A general project description, including the extent to which it satisfies community development or resource conservation objectives and whether or not such objectives are stated within any municipal, county, regional or state agency plan;

(2) The number of corps members to be assigned to each project, a description of the nature and duration of their employment or volunteer work, and a description of combinations or sequences of education or vocational training to be provided;

(3) The amount of total funds required to sustain the project, distinguishing between the amounts required for corps members' wages and stipends, if any, and the amounts required for other purposes;

(4) A statement of the amount and purpose of funding assistance requested from the division and the manner and timing of its disbursement;

(5) A description of the interagency coordination, technical assistance and financial support which together with the funding assistance, the resources of the applicant and support from any other source, is sufficient to ensure the success of the project. The commitment of financial support from the project sponsor shall be equal to or greater than twenty-five percent of the amount of the total project cost.

4. An application shall only be submitted to the division after review by the private industry council operating within the service delivery area in which the project is to be located, regardless of the actual project sponsor. It shall include the signatures of the workforce investment board chairperson and the designated chief local elected official of the local workforce investment area.

5. The division shall ensure that all affected state agencies are made aware of the application and are provided the opportunity to offer comments related to the project feasibility, including the identification of other available funds for the project.

(L. 1990 H.B. 1653 § 20, A.L. 1993 H.B. 566, A.L. 2014 H.B. 1299 Revision)



Section 620.568 Administration by project sponsor — administrative expenses.

Effective 28 Aug 1991

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.568. Administration by project sponsor — administrative expenses. — 1. A project sponsor shall administer projects funded under sections 620.552 to 620.574 in the following manner:

(1) Participants, except those enrolled in the youth volunteer program, shall be paid at least the minimum wage as established by federal or state law at the time of employment;

(2) Persons employed through any of the corps programs shall be exempt from merit system requirements, and shall not be eligible for membership in any public employees' retirement system. All participants shall be so advised by the project sponsor and the regulating authority;

(3) Services performed by a participant in any corps program shall not constitute "employment" within the meaning of the Missouri employment security law in chapter 288, if the program is operated as a work-relief or work-training program in accordance with subdivision (5) of subsection 9 of section 288.034.

2. Not more than ten percent of the funds distributed to a project sponsor may be expended for administrative expenses. Administrative expenses shall be approved by the division.

3. No funds shall be awarded for any program which replaces or supplants employees engaged in any authorized work stoppage or which replaces or supplants currently employed workers or which impairs existing contracts for services provided by other workers.

(L. 1990 H.B. 1653 § 21, A.L. 1991 H.B. 422, et al.)



Section 620.570 Evaluation of programs — interagency cooperation — "Show-Me" employers.

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.570. Evaluation of programs — interagency cooperation — "Show-Me" employers. — 1. The Missouri training and employment council, as established in section 620.523, shall review and recommend criteria for evaluating project funding assistance, program criteria, and other requirements and priorities to be used by the division in the evaluation and monitoring of Missouri youth service and conservation corps projects.

2. The division shall work with the department of higher education, the department of elementary and secondary education, all colleges, universities and lending institutions throughout the state to develop a system of academic credit, tuition grants and deferred loan repayment incentives for young adults who enroll and complete participation in corps programs. The division shall adopt rules under chapter 536 designed to implement any such incentive programs.

3. The division of workforce development of the department of economic development shall establish and promote the recruitment of "Show-Me Employers" which shall consist of Missouri-based corporations and businesses agreeing to interview, for entry-level jobs, participants successfully completing a youth corps program.

4. The division of workforce development of the department of economic development shall recognize and promote within the labor exchange system the youth service corps and the potential benefits of hiring participants who have successfully completed any of the corps' programs.

(L. 1990 H.B. 1653 § 22, A.L. 1994 H.B. 1248 & 1048, A.L. 2014 H.B. 1299 Revision)



Section 620.572 Allocations for operation of corps.

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.572. Allocations for operation of corps. — The directors of the departments of conservation, economic development, social services, elementary and secondary education, labor and industrial relations, and natural resources and the director of the University of Missouri extension system shall meet regularly to establish appropriate allocations from their respective budgets to be made for the operation of the Missouri youth service and conservation corps. Funding for the operation of the corps may come from, but not be limited to, moneys available through the federal Carl Perkins Act, the federal Workforce Investment Act, the federal Wagner-Peyser Act, the one-eighth of one cent sales tax as authorized by Sections 43(a) and 43(b) of Article IV of the Missouri Constitution, and other discretionary funds which may be available to the various departments and to the governor's office.

(L. 1990 H.B. 1653 § 23, A.L. 2014 H.B. 1299 Revision)



Section 620.574 Youth service and conservation corps fund created — sources, administration.

Effective 28 Aug 1993

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.574. Youth service and conservation corps fund created — sources, administration. — There is hereby created in the state treasury the "Youth Service and Conservation Corps Fund". The state treasurer shall deposit to the credit of the fund all moneys which may be appropriated to it by the general assembly and any gifts, contributions, grants or bequests received from federal, private or other sources. The general assembly shall appropriate moneys in the youth service and conservation corps fund for the support of the corps.

(L. 1990 H.B. 1653 § 24, A.L. 1993 H.B. 566)



Section 620.580 Citation of law.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.580. Citation of law. — Sections 620.580 to 620.592 shall be known and may be cited as the "Missouri Community Service Act".

(L. 2011 H.B. 464)



Section 620.582 Definitions.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.582. Definitions. — As used in sections 620.580 to 620.592, the following terms mean:

(1) "Act", the national and community service act of 1990, as amended;

(2) "Commission", the Missouri community service commission created by sections 620.580 to 620.592;

(3) "Community service programs", the performance of tasks designed primarily to address educational, public safety, human, or environmental needs at a local, regional, state, or multistate level;

(4) "Corporation", the corporation for national and community service authorized by the act;

(5) "National service laws", the act and other federal legislation that authorizes or may authorize community service activities in states;

(6) "National service position", a placement in a community service program whereby an individual may earn an educational award, as authorized by the act.

(L. 2011 H.B. 464)



Section 620.584 Commission assigned to department of economic development — purpose of commission.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.584. Commission assigned to department of economic development — purpose of commission. — 1. The Missouri community service commission is assigned to the department of economic development.

2. The commission is established to make community service the common expectation and experience of all Missourians with a special concentration on Missouri's young people. The commission shall focus its efforts primarily on issues related to education, public safety, human needs and the environment.

3. The commission shall work to renew the ethic of civic responsibility in Missouri and to involve and enroll citizens in service opportunities that benefit Missouri while offering citizens skills that can be used to further their own plans for education, for a career, or for continuing community services. The commission shall build on the existing organizational framework of state, local, and community-based programs and agencies to expand full-time and part-time service opportunities for all citizens, but particularly Missouri's youth.

(L. 2011 H.B. 464)



Section 620.586 Commission members, terms, expenses, officers, meetings.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.586. Commission members, terms, expenses, officers, meetings. — 1. The commission shall include at least fifteen, but no more than nineteen, voting members appointed by the governor with the advice and consent of the senate. The commission shall include the following voting members:

(1) A representative of local government;

(2) The commissioner of the department of elementary and secondary education or the designee of such person;

(3) An individual with experience in promoting the involvement of older adults in service and volunteerism;

(4) A representative of a national service program;

(5) An individual with expertise in the educational, training, and development needs of youth, particularly disadvantaged youth;

(6) An individual between the ages of sixteen and twenty-five years who is a participant in or supervisor of a service program for school-age youth, or a campus-based or national service program;

(7) A representative of community-based agencies or organizations in the state;

(8) A representative of labor organizations;

(9) A member representing the business community;

(10) The lieutenant governor or his or her designee;

(11) A representative of the volunteer sector; and

(12) Between four and eight other members, appointed by the governor, provided that no more than twenty percent of the voting members are officers or employees of the state, and provided further that not more than fifty percent plus one of the voting members of the commission are members of the same political party.

2. The commission shall include at least one nonvoting, ex officio member who shall be a representative from the corporation for national and community service. The governor may appoint any number of other nonvoting, ex officio members who shall serve at the pleasure of the governor.

3. Appointments to the commission shall reflect the race, ethnicity, age, gender, and disability characteristics of the population of the state as a whole.

4. Voting members shall serve renewable terms of three years, except that of the first members appointed, one-third shall serve for a term of one year, one-third shall serve for a term of two years, and one-third shall serve for a term of three years. If a commission vacancy occurs, the governor shall appoint a new member to serve for the remainder of the unexpired term. Vacancies shall not affect the power of the remaining members to execute the commission's duties.

5. The members of the commission shall receive no compensation for their services on the commission, but shall be reimbursed for ordinary and necessary expenses incurred in the performance of their duties.

6. The voting members of the commission shall elect one of their members to serve as chairperson of the commission. The voting members may elect such other officers as deemed necessary.

7. The commission shall meet at least quarterly.

(L. 2011 H.B. 464)



Section 620.588 Commission powers and duties.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.588. Commission powers and duties. — 1. The commission shall have the following powers and duties:

(1) To ensure that its funding decisions meet all federal and state statutory requirements;

(2) To prepare for this state an annual national service plan that follows state and federal guidelines;

(3) To recommend innovative statewide service programs to increase volunteer participation and community-based problem solving by all age groups and among diverse participants;

(4) To utilize local, state, and federal resources to initiate, strengthen, and expand quality service programs;

(5) To promote interagency collaboration to maximize resources and develop a model of such collaboration on the state level;

(6) To oversee the application process to apply for corporation grants and funds, and for approval of service positions;

(7) To establish priorities, policies, and procedures for the use of funds received under national service laws and for funds deposited into the community service commission fund established in section 620.592;

(8) To provide technical assistance for applicants to plan and implement service programs and to apply for assistance under the national service laws;

(9) To solicit and accept gifts, contributions, grants, bequests, or other aid from any person, business, organization or foundation, public or private, and from federal, state or local government or any agency of federal, state or local government.

2. The commission shall have other powers and duties in addition to those listed in subsection 1 of this section, including:

(1) To utilize staff within the department of economic development, the office of a designated statewide elected official or other executive departments as needed for this purpose; and

(2) To enter into contracts with individuals, organizations, and institutions within amounts available for this purpose.

(L. 2011 H.B. 464)



Section 620.590 Information sharing and cooperation — coordination of effort, when.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.590. Information sharing and cooperation — coordination of effort, when. — 1. All state agencies, the University of Missouri extension system, and any unit of local government, including school districts, may share information and cooperate with the commission to enable it to perform the functions assigned to it by state and federal law.

2. Any state agency that operates or plans to establish a community service program may coordinate its efforts with the commission.

(L. 2011 H.B. 464)



Section 620.592 Fund created, use of moneys — annual report.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.592. Fund created, use of moneys — annual report. — 1. There is hereby created in the state treasury the "Community Service Commission Fund". The state treasurer shall deposit to the credit of the fund all moneys which may be appropriated to it by the general assembly and also any gifts, contributions, grants, bequests, or other aid received from federal, private, or other sources. The general assembly may appropriate moneys into the fund for the support of the commission and its activities. Notwithstanding the provisions of section 33.080 to the contrary, moneys in the fund shall not revert to the credit of the general revenue fund at the end of the biennium.

2. The commission shall submit an annual report of its activities to the speaker of the house of representatives, the president pro tem of the senate, and the governor before January thirty-first of each year.

(L. 2011 H.B. 464)



Section 620.635 Title of law.

Effective 08 Jul 1999, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.635. Title of law. — Sections 620.635 to 620.653 shall be known and may be cited as the "Missouri New Enterprise Creation Act".

(L. 1999 S.B. 518 § 1)

Effective 7-08-99



Section 620.638 Definitions.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.638. Definitions. — As used in sections 620.635 to 620.653, the following terms mean:

(1) "Committed contributions", the total amount of qualified contributions that are committed to a qualifying fund by contractual agreement;

(2) "Corporation", the Missouri technology corporation as established pursuant to section 348.251;

(3) "Department", the department of economic development;

(4) "Director", the director of the department of economic development;

(5) "Follow-up capital", capital provided to a qualified business in which a qualified fund has previously invested seed capital or start-up capital. No more than forty percent of the qualified contributions to a qualified fund may be used for follow-up capital, and no qualified contributions which generate tax credits before the second round of allocations as authorized by section 620.650 shall be used for follow-up capital investments;

(6) "Person", any individual, corporation, partnership, limited liability company or other entity, including any charitable organization which is exempt from federal income tax and whose Missouri unrelated business taxable income, if any, would be subject to the state income tax imposed under chapter 143;

(7) "Positive cash flow", total cash receipts from sales or services, but not from investments or loans, exceeding total cash expenditures as calculated on a fiscal year basis;

(8) "Qualified business", any independently owned and operated business which is headquartered and located in Missouri and which is involved in or intends to be involved in commerce for the purpose of manufacturing, processing or assembling products, conducting research and development, or providing services in interstate commerce. Such a business shall maintain its headquarters in Missouri for a period of at least three years from the date of receipt of a qualified investment or be subject to penalties pursuant to section 620.017;

(9) "Qualified contribution", cash contributions to a qualified fund pursuant to the terms of contractual agreements made between the qualified fund and a qualified economic development organization authorized by the corporation to enter into such contracts;

(10) "Qualified economic development organization", any corporation organized pursuant to the provisions of chapter 355 that, as of January 1, 1991, had obtained a contract with the department to operate an innovation center to promote, assist and coordinate the research and development of new services, products or processes in this state;

(11) "Qualified fund", a fund established by any corporation, partnership, joint venture, unincorporated association, trust or other organization established pursuant to the laws of Missouri and approved by the corporation;

(12) "Qualified investment", any investment of seed capital, start-up capital or follow-up capital in a qualified business that does not cause more than ten percent of all the qualified contributions to a qualified fund to be invested in a single qualified business;

(13) "Seed capital", capital provided to a qualified business for research, development and precommercialization activities to prove a concept for a new product, process or service, and for activities related thereto; provided that, seed capital shall not be provided to any business which in a past fiscal year has experienced a positive cash flow;

(14) "Start-up capital", capital provided to a qualified business for use in preproduction product development, service development or initial marketing thereof; provided that, start-up capital shall not be provided to any business which has experienced a positive cash flow in a past fiscal year;

(15) "Uninvested capital", that portion of any qualified contribution to a qualified fund, other than management fees not to exceed three percent per year of committed contributions, qualified investments and other expenses or fees authorized by the corporation, that is not invested as a qualified investment within ten years of its receipt.

(L. 1999 S.B. 518 § 2, A.L. 2007 1st Ex. Sess. H.B. 1, A.L. 2011 H.B. 464)



Section 620.641 Transfer of board duties to Missouri technology corporation.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.641. Transfer of board duties to Missouri technology corporation. — The powers and duties of the Missouri seed capital investment board shall be transferred to the Missouri technology corporation effective August 28, 2011, and the Missouri seed capital investment board shall be dissolved.

(L. 1999 S.B. 518 § 3, A.L. 2011 H.B. 464)



Section 620.644 Development of Missouri seed capital and commercialization strategy, required contents — no tax credits issued until corporation approves strategy tax credit maximum — corporation to approve managers of qualified funds — rulemaking authority, procedure — reporting requirements of corporation — qualified fund to provide annual audited financial statements.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.644. Development of Missouri seed capital and commercialization strategy, required contents — no tax credits issued until corporation approves strategy tax credit maximum — corporation to approve managers of qualified funds — rulemaking authority, procedure — reporting requirements of corporation — qualified fund to provide annual audited financial statements. — 1. The Missouri seed capital and commercialization strategy shall be jointly developed and approved by the boards of directors of all of the qualified economic development organizations and submitted as one plan to the corporation for its approval. The board shall not approve any qualified fund, exclusive of the fund approved by the corporation, unless such fund is described in the Missouri seed capital and commercialization strategy. The strategy shall include a proposal for the establishment and operation of between one and four qualified funds in Missouri, including the fund approved by the corporation pursuant to the provisions of section 620.653. The initial strategy shall be submitted to the board no later than July 1, 2000, and shall be approved or rejected by the board within three months of receipt. No tax credits authorized pursuant to the provisions of sections 620.635 to 620.653 shall be awarded until such strategy has been approved by the board, other than tax credits authorized for qualified contributions to the fund approved by the corporation.

2. The department shall authorize the use of up to twenty million dollars in tax credits by the approved qualified funds, in aggregate pursuant to the provisions of section 620.650, with not more than five million dollars of tax credits being issued in any one year.

3. The corporation shall approve the professional managers employed by the qualified funds according to criteria similar to that used by the U.S. Small Business Administration's Small Business Investment Corporation Program.

4. The department may promulgate any rules and regulations necessary to administer the provisions of sections 620.635 to 620.653. No rule or regulation or portion of a rule or regulation promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

5. The corporation shall report the following to the department:

(1) As soon as practicable after the receipt of a qualified contribution the name of each person from which the qualified contribution was received, the amount of each contributor's qualified contribution and the tax credits computed pursuant to this section;

(2) On a quarterly basis, the amount of qualified investments made to any qualified business;

(3) On a quarterly basis, verification that the investment of seed capital, start-up capital, or follow-up capital in a qualified business does not direct more than ten percent of all the qualified contributions to a qualified fund to be invested in a single qualifying business.

6. Each qualified fund shall provide annual audited financial statements, including the opinion of an independent certified public accountant, to the department within ninety days of the close of the state fiscal year. The audit shall address the methods of operation and conduct of the business of the qualified economic development organization to determine compliance with the statutes and program and program rules and that the qualified contributions received by the qualified fund have been invested as required by this section.

(L. 1999 S.B. 518 § 4, A.L. 2011 H.B. 464)



Section 620.647 Corporation to authorize contractual agreements for qualified economic development organizations — qualified funds to contract with at least one qualified economic development organization, required provisions — payment of distributions to qualified economic development organizations, use of payments, restrictions.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.647. Corporation to authorize contractual agreements for qualified economic development organizations — qualified funds to contract with at least one qualified economic development organization, required provisions — payment of distributions to qualified economic development organizations, use of payments, restrictions. — 1. The corporation may authorize each qualified economic development organization to enter into contractual agreements with any qualified fund allowing such qualified fund to offer tax credits authorized pursuant to the provisions of sections 620.635 to 620.653 to those persons making qualified contributions to the qualified fund. The corporation shall establish policies and procedures requiring each authorized qualified economic development organization to secure from each qualified fund and its investors the maximum fund equity interest possible, as dictated by market conditions, in exchange for the use of the tax credits. All tax credits authorized pursuant to sections 620.635 to 620.653 shall be administered by the department.

2. Each qualified fund shall enter into a contract with one or more qualified economic development organizations which shall entitle all qualified economic development organizations in existence at that time to receive and share equally all distributions of equity and dividends or other earnings of the fund that are generated as a result of any equity interest secured as a result of actions taken to comply with subsection 1 of this section. Such contracts shall require the qualified funds to transfer to the corporation all distributions of dividends or other earnings of the fund that are owed to any qualified economic development organization that has dissolved or has ceased doing business for a period of one year or more.

3. All distributions of dividends, earnings, equity or the like owed pursuant to the provisions of sections 620.635 to 620.653 to a qualified economic development organization by any qualified fund shall be paid to the qualified economic development organization. The qualified economic development organization shall use such payments solely for reinvestment in qualified funds in order to provide ongoing seed capital, start-up capital and follow-up capital for Missouri businesses. No qualified economic development organization may transfer any dividends, earnings, equity or the like owed it pursuant to sections 620.635 to 620.653 to any other person or entity without the approval of the corporation.

(L. 1999 S.B. 518 § 5, A.L. 2011 H.B. 464)



Section 620.650 Purpose of qualified funds — tax credit for qualified contribution to qualified fund, amount, application, restrictions — tax on qualified funds uninvested capital, amount, distributions deemed made at end of tax year.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.650. Purpose of qualified funds — tax credit for qualified contribution to qualified fund, amount, application, restrictions — tax on qualified funds uninvested capital, amount, distributions deemed made at end of tax year. — 1. The sole purpose of each qualified fund is to make investments. One hundred percent of investments made from qualified contributions shall be qualified investments.

2. Any person who makes a qualified contribution to a qualified fund shall receive a tax credit against the tax otherwise due pursuant to chapter 143, chapter 147, or chapter 148, other than taxes withheld pursuant to sections 143.191 to 143.265, in an amount equal to one hundred percent of such person's qualified contribution.

3. Such person shall submit to the department an application for the tax credit on a form provided by the department. The department shall award tax credits in the order the applications are received and based upon the strategy approved by the corporation. Tax credits issued pursuant to this section may be claimed for the tax year in which the qualified contribution is made or in any of the following ten years, and may be assigned, transferred or sold.

4. There is hereby imposed on each qualified fund a tax equal to fifteen percent of the qualified fund's uninvested capital at the close of such qualified fund's tax year. For purposes of tax computation, any distribution made by a qualified fund during a tax year is deemed made at the end of such tax year. Each tax year, every qualified fund shall remit the tax imposed by this section to the director of the department of revenue for deposit in the state treasury to the credit of the general revenue fund.

(L. 1999 S.B. 518 § 6, A.L. 2011 H.B. 464)

CROSS REFERENCE:

Tax Credit Accountability Act of 2004, additional requirements, 135.800 to 135.830



Section 620.653 Corporation to approve one qualified fund — transfer of powers — corporation to approve professional fund manager for the qualified fund it approves.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.653. Corporation to approve one qualified fund — transfer of powers — corporation to approve professional fund manager for the qualified fund it approves. — The provisions of sections 620.635 to 620.650 to the contrary notwithstanding, one qualified fund shall be approved by the corporation as soon as practicable after July 8, 1999. Such fund need not be initially incorporated into the seed capital and commercialization strategy until after the appointment of the board. After the appointment of the board, all powers exercised by the corporation in relation to that fund shall be transferred to the board. After the dissolution of the board, all powers exercised by the board shall be transferred to the corporation. The corporation shall approve the professional fund manager employed by the qualified fund established by this section.

(L. 1999 S.B. 518 § 7, A.L. 2011 H.B. 464)



Section 620.750 Grants authorized, qualified rural regional development groups, duties — grant procedure — use of grant moneys — report — rulemaking authority.

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.750. Grants authorized, qualified rural regional development groups, duties — grant procedure — use of grant moneys — report — rulemaking authority. — 1. The department of economic development, subject to an appropriation not to exceed five million dollars each fiscal year, shall develop and implement rural regional development grants as provided in this section.

2. Rural regional development grants may be provided to qualified rural regional development groups. After the award of a grant, the group shall:

(1) Track and monitor job creation and investment in the region using quantitative measures that measure progress toward preestablished goals;

(2) Establish a process for enrolling commercial and industrial development sites in the region in the state-certified sites program or maintain a list of state-certified commercial and industrial development sites in the region;

(3) Measure the skills of the region's workforce;

(4) Provide an organizational chart demonstrating that private businesses and local governmental and educational officials are involved in the group; and

(5) Provide documentation of the group's financial activities for the current year.

3. A rural regional development group shall not qualify for a rural regional development grant if:

(1) The group's region includes a county or portion of another state outside the state of Missouri; or

(2) The group maintains an operating budget greater than two hundred fifty thousand dollars.

4. Applications for rural regional development grants shall only be submitted for a rural regional development group by a regional planning commission created under chapter 251 or other legally created regional planning commission. A regional planning commission may submit applications on behalf of more than one rural regional development group, except that a regional planning commission shall not submit an application on behalf of a group that the regional planning commission does not recognize as the economic development authority for the county that the authority represents.

5. The regional planning commission may charge an application fee for the grants developed under this section. The regional planning commission shall be allowed to claim reimbursement from the grant recipient for actual costs of administering the grants.

6. A single grant shall not exceed one hundred fifty thousand dollars. Each of the nineteen regions of the state represented by a regional planning commission created under chapter 251 or other legally created regional planning commission shall not receive more than two grants per region annually.

7. Grants provided under this section shall be distributed based on a rural regional development group's years in operation. The eligible amount shall be:

(1) For a group in operation two years or more on a matching basis of three dollars of state funds for every one dollar of funds provided or raised by the rural regional development group, including the value of in-kind services, supplies, or equipment;

(2) For groups in operation less than two years on a matching basis of one dollar of state funds for every one dollar of funds provided or raised by the rural regional development group, including the value of in-kind services, supplies, or equipment.

8. Uses for the grants may include, but are not limited to, the following activities:

(1) Workforce development activities, such as evaluation and education;

(2) Entrepreneurship training for pre-venture and existing businesses;

(3) Development of regional marketing techniques and activities;

(4) International trade training for new-to-export businesses in the region;

(5) In-depth market research and financial analysis for businesses in the region;

(6) Demographic and market opportunity research to assist regional planning commissions in developing their comprehensive economic development strategy.

9. The grant recipient shall annually report to the governor; the director of the department of economic development; the senate committee on commerce, consumer protection and the environment; the house committee on economic development and any successor committees thereto, the allocation of the grants and the purposes for which the funding was used.

10. The department of economic development may promulgate rules governing the award of grants under this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2014, shall be invalid and void.

(L. 2014 H.B. 1506 merged with S.B. 729)



Section 620.800 Definitions.

Effective 28 Aug 2017

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.800. Definitions. — The following additional terms used in sections 620.800 to 620.809 shall mean:

(1) “Agreement”, the agreement between a qualified company, a community college district, and the department concerning a training project. Any such agreement shall comply with the provisions of section 620.017;

(2) “Board of trustees”, the board of trustees of a community college district established under the provisions of chapter 178;

(3) “Certificate”, a new or retained jobs training certificate issued under section 620.809;

(4) “Committee”, the Missouri works job training joint legislative oversight committee, established under the provisions of section 620.803;

(5) “Department”, the Missouri department of economic development;

(6) “Employee”, a person employed by a qualified company;

(7) “Full-time employee”, an employee of the qualified company who is scheduled to work an average of at least thirty-five hours per week for a twelve-month period, and one to whom the qualified company offers health insurance and pays at least fifty percent of such insurance premiums;

(8) “Local education agency”, a community college, two-year state technical college, or technical career education center;

(9) “Missouri works training program”, the training program established under sections 620.800 to 620.809;

(10) “New capital investment”, costs incurred by the qualified company at the project facility for real or personal property, that may include the value of finance or capital leases for real or personal property for the term of such lease at the project facility executed after acceptance by the qualified company of the proposal for benefits from the department or approval of the notice of intent;

(11) “New job”, the number of full-time employees located at the project facility that exceeds the project facility base employment less any decrease in the number of full-time employees at related facilities below the related facility base employment. No job that was created prior to the date of the notice of intent shall be deemed a new job. An employee who spends less than fifty percent of his or her work time at the facility is still considered to be located at a facility if he or she receives his or her directions and control from that facility, is on the facility’s payroll, one hundred percent of the employee’s income from such employment is Missouri income, and the employee is paid at or above the applicable percentage of the county’s average wage;

(12) “New jobs credit”, the credit from withholding remitted by a qualified company provided under subsection 7 of section 620.809;

(13) “Notice of intent”, a form developed by the department, completed by the qualified company, and submitted to the department that states the qualified company’s intent to request benefits under this program;

(14) “Project facility”, the building or buildings used by a qualified company at which new or retained jobs and any new capital investment are or will be located. A project facility may include separate buildings located within sixty miles of each other such that their purpose and operations are interrelated, provided that, if the buildings making up the project facility are not located within the same county, the average wage of the new payroll must exceed the applicable percentage of the highest county average wage among the counties in which the buildings are located. Upon approval by the department, a subsequent project facility may be designated if the qualified company demonstrates a need to relocate to the subsequent project facility at any time during the project period;

(15) “Project facility base employment”, the greater of the number of full-time employees located at the project facility on the date of the notice of intent or, for the twelve-month period prior to the date of the notice of intent, the average number of full-time employees located at the project facility. In the event the project facility has not been in operation for a full twelve-month period, the average number of full-time employees for the number of months the project facility has been in operation prior to the date of the notice of intent;

(16) “Qualified company”, a firm, partnership, joint venture, association, private or public corporation whether organized for profit or not, or headquarters of such entity registered to do business in Missouri that is the owner or operator of a project facility, offers health insurance to all full-time employees of all facilities located in this state, and pays at least fifty percent of such insurance premiums. For the purposes of sections 620.800 to 620.809, the term “qualified company” shall not mean:

(a) Gambling establishments (NAICS industry group 7132);

(b) Retail trade establishments (NAICS sectors 44 and 45), except with respect to any company headquartered in this state with a majority of its full-time employees engaged in operations not within the NAICS codes specified in this subdivision;

(c) Food services and drinking places (NAICS subsector 722);

(d) Public utilities (NAICS 221 including water and sewer services);

(e) Any company that is delinquent in the payment of any nonprotested taxes or any other amounts due the state or federal government or any other political subdivision of this state;

(f) Any company requesting benefits for retained jobs that has filed for or has publicly announced its intention to file for bankruptcy protection. However, a company that has filed for or has publicly announced its intention to file for bankruptcy may be a qualified company provided that such company:

a. Certifies to the department that it plans to reorganize and not to liquidate; and

b. After its bankruptcy petition has been filed, it produces proof, in a form and at times satisfactory to the department, that it is not delinquent in filing any tax returns or making any payment due to the state of Missouri, including but not limited to all tax payments due after the filing of the bankruptcy petition and under the terms of the plan of reorganization;

(g) Educational services (NAICS sector 61);

(h) Religious organizations (NAICS industry group 8131);

(i) Public administration (NAICS sector 92);

(j) Ethanol distillation or production; or

(k) Biodiesel production.

­­

­

(17) “Related company”:

(a) A corporation, partnership, trust, or association controlled by the qualified company;

(b) An individual, corporation, partnership, trust, or association in control of the qualified company; or

(c) Corporations, partnerships, trusts, or associations controlled by an individual, corporation, partnership, trust, or association in control of the qualified company. As used in this subdivision, “control of a corporation” shall mean ownership, directly or indirectly, of stock possessing at least fifty percent of the total combined voting power of all classes of stock entitled to vote; “control of a partnership or association” shall mean ownership of at least fifty percent of the capital or profits interest in such partnership or association; “control of a trust” shall mean ownership, directly or indirectly, of at least fifty percent of the beneficial interest in the principal or income of such trust; and “ownership” shall be determined as provided in Section 318 of the Internal Revenue Code of 1986, as amended;

(18) “Related facility”, a facility operated by the qualified company or a related company located in this state that is directly related to the operations of the project facility or in which operations substantially similar to the operations of the project facility are performed;

(19) “Related facility base employment”, the greater of the number of full-time employees located at all related facilities on the date of the notice of intent or, for the twelve-month period prior to the date of the notice of intent, the average number of full-time employees located at all related facilities of the qualified company or a related company located in this state;

(20) “Retained jobs”, the average number of full-time employees of a qualified company located at the project facility during each month for the calendar year preceding the year in which the notice of intent is submitted;

(21) “Retained jobs credit”, the credit from withholding remitted by a qualified company provided under subsection 7 of section 620.809;

(22) “Targeted industry”, an industry or one of a cluster of industries identified by the department by rule following a strategic planning process as being critical to the state’s economic security and growth;

(23) “Training program”, the Missouri works training program established under sections 620.800 to 620.809;

(24) “Training project”, the project or projects established through the Missouri works training program for the creation or retention of jobs by providing education and training of workers;

(25) “Training project costs”, all necessary and incidental costs of providing program services through the training program, including:

(a) Training materials and supplies;

(b) Wages and benefits of instructors, who may or may not be employed by the eligible industry, and the cost of training such instructors;

(c) Subcontracted services;

(d) On-the-job training;

(e) Training facilities and equipment;

(f) Skill assessment;

(g) Training project and curriculum development;

(h) Travel directly to the training project, including a coordinated transportation program for training if the training can be more effectively provided outside the community where the jobs are to be located;

(i) Payments to third-party training providers and to the eligible industry;

(j) Teaching and assistance provided by educational institutions in the state of Missouri;

(k) In-plant training analysis, including fees for professionals and necessary travel and expenses;

(l) Assessment and preselection tools;

(m) Publicity;

(n) Instructional services;

(o) Rental of instructional facilities with necessary utilities; and

(p) Payment of the principal, premium, and interest on certificates, including capitalized interest, issued to finance a project, and the funding and maintenance of a debt service reserve fund to secure such certificates;

(26) “Training project services”, includes, but shall not be limited to, the following:

(a) Job training, which may include, but not be limited to, preemployment training, analysis of the specified training needs for a qualified company, development of training plans, and provision of training through qualified training staff;

(b) Adult basic education and job-related instruction;

(c) Vocational and skill-assessment services and testing;

(d) Training facilities, equipment, materials, and supplies;

(e) On-the-job training;

(f) Administrative expenses equal to fifteen percent of the total training costs;

(g) Subcontracted services with state institutions of higher education, private colleges or universities, or other federal, state, or local agencies;

(h) Contracted or professional services; and

(i) Issuance of certificates, when applicable.

(L. 2013 H.B. 196, A.L. 2017 H.B. 93)

Sunset date 7-01-19, see § 620.809

Termination date 9-01-20, see § 620.809



Section 620.803 Training program established, purpose, funding — oversight committee created, members, report — rulemaking authority — bankruptcy, notification required.

Effective 28 Aug 2017

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.803. Training program established, purpose, funding — oversight committee created, members, report — rulemaking authority — bankruptcy, notification required. — 1. The department shall establish a “Missouri Works Training Program” to assist qualified companies in the training of employees in new jobs and the retraining or upgrading of skills of full-time employees in retained jobs as provided in sections 620.800 to 620.809. The training program shall be funded through appropriations to the funds established under sections 620.806 and 620.809. The department shall, to the maximum extent practicable, prioritize funding under the training program to assist qualified companies in targeted industries.

2. There is hereby created the “Missouri Works Job Training Joint Legislative Oversight Committee”. The committee shall consist of three members of the Missouri senate appointed by the president pro tempore of the senate and three members of the house of representatives appointed by the speaker of the house. No more than two of the members of the senate and two of the members of the house of representatives shall be from the same political party. Members of the committee shall report to the governor, the president pro tempore of the senate, and the speaker of the house of representatives on all assistance to industries under the provisions of sections 620.800 to 620.809 provided during the preceding fiscal year. The report of the committee shall be delivered no later than October first of each year. The director of the department shall report to the committee such information as the committee may deem necessary for its annual report. Members of the committee shall receive no compensation in addition to their salary as members of the general assembly but may receive their necessary expenses while attending the meetings of the committee, to be paid out of the joint contingent fund.

3. The department shall publish guidelines and may promulgate rules and regulations governing the training program. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2013, shall be invalid and void.

4. The department shall make program applications and guidelines available online.

5. The department may contract with other entities, not to exceed fifty thousand dollars annually, for the purposes of advertising, marketing, or promoting the training program established in sections 620.800 to 620.809. Any assistance through the training program shall be provided under an agreement.

6. Prior to the authorization of any application submitted through the training program, the department shall verify the applicant’s tax payment status and offset any delinquencies as provided in section 135.815.

7. Any taxpayer who is awarded benefits under sections 620.800 to 620.809 and who files for bankruptcy under Chapter 7 of the United States Bankruptcy Code, Title 11 U.S.C., as amended, shall immediately notify the department, shall forfeit such benefits, and shall repay the state an amount equal to any state tax credits already redeemed and any withholding taxes already retained.

(L. 2013 H.B. 196, A.L. 2017 H.B. 93)

Sunset date 7-01-19, see § 620.809

Termination date 9-01-20, see § 620.809



Section 620.806 Missouri Works job development fund established, use of moneys.

Effective 28 Aug 2017

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.806. Missouri Works job development fund established, use of moneys. — 1. The Missouri job development fund, formerly established in the state treasury by section 620.478*, shall now be known as the “Missouri Works Job Development Fund” and shall be administered by the department for the training program. The fund shall consist of all moneys which may be appropriated to it by the general assembly and also any gifts, contributions, grants, or bequests received from federal, private or other sources, including, but not limited to, any block grant or other sources of funding relating to job training, school-to-work transition, welfare reform, vocational and technical training, housing, infrastructure, development, and human resource investment programs which may be provided by the federal government or other sources.

2. The department may provide financial assistance through the training program to qualified companies that create new jobs which will result in the need for training, or that make new capital investment relating directly to the retention of jobs in an amount at least five times greater than the amount of any financial assistance. Financial assistance may also be provided to a consortium of a majority of qualified companies organized to provide common training to the consortium members’ employees. Funds in the Missouri works job development fund shall be appropriated, for financial assistance through the training program, by the general assembly to the department and shall be administered by a local educational agency certified by the department for such purpose. Except for state-sponsored preemployment training, no qualified company shall receive more than fifty percent of its training program costs from the Missouri works job development fund. No funds shall be awarded or reimbursed to any qualified company for the training, retraining, or upgrading of skills of potential employees with the purpose of replacing or supplanting employees engaged in an authorized work stoppage. Upon approval by the department, training project costs, except the purchase of training equipment and training facilities, shall be eligible for reimbursement with funds from the Missouri works job development fund. Notwithstanding any provision of law to the contrary, no qualified company within a service industry shall be eligible for assistance under this subsection unless such qualified company provides services in interstate commerce, which shall mean that the qualified company derives a majority of its annual revenues from out of the state.

3. The department may provide assistance, through appropriations made from the Missouri works job development fund, to business and technology centers. Such assistance shall not include the lending of the state’s credit for the payment of any liability of the fund. Such centers may be established by Missouri community colleges, or state-owned postsecondary technical colleges, to provide business and training services for growth industries as determined by current labor market information.

(L. 2013 H.B. 196, A.L. 2017 H.B. 93)

Sunset date 7-01-19, see § 620.809

Termination date 9-01-20, see § 620.809

*Section 620.478 was repealed by H.B. 196, 2013



Section 620.809 Community college funds created, use of moneys — forms — establishment of projects, procedure, requirements — funding options — issuance of certificates — sunset provisions.

Effective 28 Aug 2017

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.809. Community college funds created, use of moneys — forms — establishment of projects, procedure, requirements — funding options — issuance of certificates — sunset provisions. — 1. The Missouri community college job training program fund, formerly established in the state treasury by section 178.896*, shall now be known as the “Missouri Works Community College New Jobs Training Fund” and shall be administered by the department for the training program. The department of revenue shall credit to the fund, as received, all new jobs credits. The fund shall also consist of any gifts, contributions, grants, or bequests received from federal, private, or other sources. The general assembly, however, shall not provide for any transfer of general revenue funds into the fund. Moneys in the fund shall be disbursed to the department under regular appropriations by the general assembly. The department shall disburse such appropriated funds in a timely manner into the special funds established by community college districts for training projects, which funds shall be used to pay training project costs. Such disbursements shall be made to the special fund for each training project as provided under subsection 5 of this section. All moneys remaining in the fund at the end of any fiscal year shall not lapse to the general revenue fund, as provided in section 33.080, but shall remain in the fund.

2. The Missouri community college job retention training program fund, formerly established in the state treasury by section 178.764**, shall now be known as the “Missouri Works Community College Job Retention Training Fund” and shall be administered by the department for the Missouri works training program. The department of revenue shall credit to the fund, as received, all retained jobs credits. The fund shall also consist of any gifts, contributions, grants, or bequests received from federal, private, or other sources. The general assembly, however, shall not provide for any transfer of general revenue funds into the fund. Moneys in the fund shall be disbursed to the department under regular appropriations by the general assembly. The department shall disburse such appropriated funds in a timely manner into the special funds established by community college districts for projects, which funds shall be used to pay training program costs, including the principal, premium, and interest on certificates issued by the district to finance or refinance, in whole or in part, a project. Such disbursements by the department shall be made to the special fund for each project as provided under subsection 5 of this section. All moneys remaining in the fund at the end of any fiscal year shall not lapse to the general revenue fund, as provided in section 33.080, but shall remain in the fund.

3. The department of revenue shall develop such forms as are necessary to demonstrate accurately each qualified company’s new jobs credit paid into the Missouri works community college new jobs training fund or retained jobs credit paid into the Missouri works community college job retention training fund. The new or retained jobs credits shall be accounted as separate from the normal withholding tax paid to the department of revenue by the qualified company. Reimbursements made by all qualified companies to the Missouri works community college new jobs training fund and the Missouri works community college job retention training fund shall be no less than all allocations made by the department to all community college districts for all projects. The qualified company shall remit the amount of the new or retained jobs credit, as applicable, to the department of revenue in the same manner as provided in sections 143.191 to 143.265.

4. A community college district, with the approval of the department in consultation with the office of administration, may enter into an agreement to establish a training project and provide training project services to a qualified company. As soon as possible after initial contact between a community college district and a potential qualified company regarding the possibility of entering into an agreement, the district shall inform the department of the potential training project. The department shall evaluate the proposed training project within the overall job training efforts of the state to ensure that the training project will not duplicate other job training programs. The department shall have fourteen days from receipt of a notice of intent to approve or disapprove a training project. If no response is received by the qualified company within fourteen days, the training project shall be deemed approved. Disapproval of any training project shall be made in writing and state the reasons for such disapproval. If an agreement is entered into, the district and the qualified company shall notify the department of revenue within fifteen calendar days. In addition to any provisions required under subsection 6 of this section for a qualified company applying to receive a retained job credit, an agreement may provide, but shall not be limited to:

(1) Payment of training project costs, which may be paid from one or a combination of the following sources:

(a) Funds appropriated by the general assembly to the Missouri works community college new jobs training program fund or Missouri works community college job retention training program fund, as applicable, and disbursed by the department for the purposes consistent with sections 620.800 to 620.809;

(b) Funds appropriated by the general assembly from the general revenue fund and disbursed by the department for the purposes consistent with sections 620.800 to 620.809;

(c) Tuition, student fees, or special charges fixed by the board of trustees to defray training project costs in whole or in part;

(2) Payment of training project costs which shall not be deferred for a period longer than eight years;

(3) Costs of on-the-job training for employees which shall include wages or salaries of participating employees. Payments for on-the-job training shall not exceed the average of fifty percent of the total wages paid by the qualified company to each participant during the period of training. Payment for on-the-job training may continue for up to six months from the date the training begins;

(4) A provision which fixes the minimum amount of new or retained jobs credits, general revenue fund appropriations, or tuition and fee payments which shall be paid for training project costs; and

(5) Any payment required to be made by a qualified company. This payment shall constitute a lien upon the qualified company’s business property until paid, shall have equal priority with ordinary taxes and shall not be divested by a judicial sale. Property subject to such lien may be sold for sums due and delinquent at a tax sale, with the same forfeitures, penalties, and consequences as for the nonpayment of ordinary taxes. The purchasers at tax sale shall obtain the property subject to the remaining payments.

5. (1) For projects that are funded exclusively under paragraph (a) of subdivision (1) of subsection 4 of this section, the department shall disburse such funds to the special fund for each training project in the same proportion as the new jobs or retained jobs credits remitted by the qualified company participating in such project bears to the total new jobs or retained jobs credits from withholding remitted by all qualified companies participating in projects during the period for which the disbursement is made.

(2) Subject to appropriation, for projects that are funded through a combination of funds under paragraphs (a) and (b) of subdivision (1) of subsection 4 of this section, the department shall disburse funds appropriated under paragraph (b) of subdivision (1) of subsection 4 of this section to the special fund for each training project upon commencement of the project. The department shall disburse funds appropriated under paragraph (a) of subdivision (1) of subsection 4 of this section to the special fund for each training project in the same proportion as the new jobs or retained jobs credits remitted by the qualified company participating in such project bears to the total new jobs or retained jobs credits from withholding remitted by all qualified companies participating in projects during the period for which the disbursement is made, reduced by the amount of funds appropriated under paragraph (b) of subdivision (1) of subsection 4 of this section.

6. Any qualified company that submits a notice of intent for retained job credits shall enter into an agreement, providing that the qualified company has:

(1) Maintained at least one hundred full-time employees per year at the project facility for the calendar year preceding the year in which the application is made;

(2) Retained, at the project facility, the same number of employees that existed in the taxable year immediately preceding the year in which application is made; and

(3) Made or agrees to make a new capital investment of greater than five times the amount of any award under this training program at the project facility over a period of two consecutive calendar years, as certified by the qualified company and:

(a) Has made substantial investment in new technology requiring the upgrading of employee skills; or

(b) Is located in a border county of the state and represents a potential risk of relocation from the state; or

(c) Has been determined to represent a substantial risk of relocation from the state by the director of the department of economic development.

7. If an agreement provides that all or part of the training program costs are to be met by receipt of new or retained jobs credit, such new or retained jobs credit from withholding shall be determined and paid as follows:

(1) New or retained jobs credit shall be based upon the wages paid to the employees in the new or retained jobs;

(2) A portion of the total payments made by the qualified companies under sections 143.191 to 143.265 shall be designated as the new or retained jobs credit from withholding. Such portion shall be an amount equal to two and one-half percent of the gross wages paid by the qualified company for each of the first one hundred jobs included in the project and one and one-half percent of the gross wages paid by the qualified company for each of the remaining jobs included in the project. If business or employment conditions cause the amount of the new or retained jobs credit from withholding to be less than the amount projected in the agreement for any time period, then other withholding tax paid by the qualified company under sections 143.191 to 143.265 shall be credited to the applicable fund by the amount of such difference. The qualified company shall remit the amount of the new or retained jobs credit to the department of revenue in the manner prescribed in sections 143.191 to 143.265. When all training program costs have been paid, the new or retained jobs credits shall cease;

(3) The community college district participating in a project shall establish a special fund for and in the name of the training project. All funds appropriated by the general assembly from the funds established under subsections 1 and 2 of this section and disbursed by the department for the training project and other amounts received by the district for training project costs as required by the agreement shall be deposited in the special fund. Amounts held in the special fund shall be used and disbursed by the district only to pay training project costs for such training project. The special fund may be divided into such accounts and subaccounts as shall be provided in the agreement, and amounts held therein may be invested in the same manner as the district’s other funds;

(4) Any disbursement for training project costs received from the department under sections 620.800 to 620.809 and deposited into the training project’s special fund may be irrevocably pledged by a community college district for the payment of the principal, premium, and interest on the certificate issued by a community college district to finance or refinance, in whole or in part, such training project;

(5) The qualified company shall certify to the department of revenue that the new or retained jobs credit is in accordance with an agreement and shall provide other information the department of revenue may require;

(6) An employee participating in a training project shall receive full credit under section 143.211 for the amount designated as a new or retained jobs credit;

(7) If an agreement provides that all or part of training program costs are to be met by receipt of new or retained jobs credit, the provisions of this subsection shall also apply to any successor to the original qualified company until the principal and interest on the certificates have been paid.

8. To provide funds for the present payment of the training project costs of new or retained jobs training project through the training program, a community college district may borrow money and issue and sell certificates payable from a sufficient portion of the future receipts of payments authorized by the agreement including disbursements from the Missouri works community college new jobs training fund or the Missouri works community college job retention training fund, to the special fund established by the district for each project. The total amount of outstanding certificates sold by all community college districts shall not exceed the total amount authorized under law as of January 1, 2013, unless an increased amount is authorized in writing by a majority of members of the committee. The certificates shall be marketed through financial institutions authorized to do business in Missouri. The receipts shall be pledged to the payment of principal of and interest on the certificates. Certificates may be sold at public sale or at private sale at par, premium, or discount of not less than ninety-five percent of the par value thereof, at the discretion of the board of trustees, and may bear interest at such rate or rates as the board of trustees shall determine, notwithstanding the provisions of section 108.170 to the contrary. However, the provisions of chapter 176 shall not apply to the issuance of such certificates. Certificates may be issued with respect to a single project or multiple projects and may contain terms or conditions as the board of trustees may provide by resolution authorizing the issuance of the certificates.

9. Certificates issued to refund other certificates may be sold at public sale or at private sale as provided in this section, with the proceeds from the sale to be used for the payment of the certificates being refunded. The refunding certificates may be exchanged in payment and discharge of the certificates being refunded, in installments at different times or an entire issue or series at one time. Refunding certificates may be sold or exchanged at any time on, before, or after the maturity of the outstanding certificates to be refunded. They may be issued for the purpose of refunding a like, greater, or lesser principal amount of certificates and may bear a rate of interest that is higher, lower, or equivalent to that of the certificates being renewed or refunded.

10. Before certificates are issued, the board of trustees shall publish once a notice of its intention to issue the certificates, stating the amount, the purpose, and the project or projects for which the certificates are to be issued. A person with standing may, within fifteen days after the publication of the notice, by action in the circuit court of a county in the district, appeal the decision of the board of trustees to issue the certificates. The action of the board of trustees in determining to issue the certificates shall be final and conclusive unless the circuit court finds that the board of trustees has exceeded its legal authority. An action shall not be brought which questions the legality of the certificates, the power of the board of trustees to issue the certificates, the effectiveness of any proceedings relating to the authorization of the project, or the authorization and issuance of the certificates from and after fifteen days from the publication of the notice of intention to issue.

11. The board of trustees shall make a finding based on information supplied by the qualified company that revenues provided in the agreement are sufficient to secure the faithful performance of obligations in the agreement.

12. Certificates issued under this section shall not be deemed to be an indebtedness of the state, the community college district, or any other political subdivision of the state, and the principal and interest on any certificates shall be payable only from the sources provided in subdivision (1) of subsection 4 of this section which are pledged in the agreement.

13. Pursuant to section 23.253 of the Missouri sunset act:

(1) The new program authorized under sections 620.800 to 620.809 shall automatically sunset July 1, 2019, unless reauthorized by an act of the general assembly; and

(2) If such program is reauthorized, the program authorized under sections 620.800 to 620.809 shall automatically sunset twelve years after the effective date of the reauthorization of sections 620.800 to 620.809; and

(3) Sections 620.800 to 620.809 shall terminate on September first of the calendar year immediately following the calendar year in which a program authorized under sections 620.800 to 620.809 is sunset.

(L. 2013 H.B. 196, A.L. 2017 H.B. 93)

Sunset date 7-01-19

Termination date 9-01-20

*Section 178.896 was repealed by H.B. 196, 2013

**Section 178.764 was repealed by H.B. 196, 2013



Section 620.990 Bylaws and rules authorized.

Effective 28 Aug 1995

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.990. Bylaws and rules authorized. — To accomplish the purposes of sections 620.950 to 620.990, the authority shall adopt such bylaws, rules, and regulations as it deems necessary for the conduct of its business and affairs and for the management and use of facilities, projects, and sites acquired under the powers granted under the provisions of sections 620.950 to 620.990.

(L. 1983 H.B. 399 § 24, Repealed L. 1995 H.B. 574 § A, A.L. 1995 S.B. 3)



Section 620.1000 Definitions.

Effective 28 Aug 1992

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.1000. Definitions. — As used in sections 620.1000 to 620.1007, the following terms mean:

(1) "Department", the Missouri department of economic development;

(2) "Director", the director of the Missouri small business development centers program that is an employee of the host entity and approved by the United States Small Business Administration;

(3) "Fund", the Missouri small business development centers fund that is created in section 620.1001;

(4) "Host entity", the educational institution that is selected by the United States Small Business Administration to host the small business development centers program and to serve as the lead center for the state of Missouri;

(5) "Matching basis", the requirement that at least one matching dollar of cash or at least one dollar in-kind must be expended directly or indirectly for every state dollar;

(6) "Missouri small business development centers program", the small business development centers program for the state of Missouri, including the lead center at the host entity which is selected by the United States Small Business Administration and all of the regional centers;

(7) "Small business", a business that satisfies the eligibility criteria for assistance by the United States Small Business Administration under title 13 of the Code of Federal Regulations, and has its place of business in the state of Missouri or seeks to establish business in Missouri.

(L. 1992 S.B. 661 & 620 § 1)



Section 620.1001 Small business development fund created — distribution — lapse into general revenue prohibited, exception — interest and income to be credited to fund.

Effective 28 Aug 1992

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.1001. Small business development fund created — distribution — lapse into general revenue prohibited, exception — interest and income to be credited to fund. — 1. There is hereby established in the state treasury a special trust fund to be known as the "Missouri Small Business Development Centers Fund", which shall consist of all moneys which may be appropriated to it by the general assembly, and in addition may include any gifts, contributions, grants or bequests received from federal, state, private or other sources.

2. The department may authorize the state treasurer to make payments from the fund to the host entity to be distributed within the Missouri small business development centers program. Payments made under sections 620.1000 to 620.1007 to the host entity for the Missouri small business development centers program shall be distributed on a matching basis to other small business development centers in this state.

3. Whenever the general assembly has appropriated moneys to be used for making payments as authorized in sections 620.1000 to 620.1007, the department shall enter into a financial agreement with the host entity for the amount of moneys available from the fund. The department shall notify the state treasurer to disburse payment to the host entity from the fund upon completion of the financial agreement. Any portion of any state or local moneys allocated under sections 620.1000 to 620.1007 may be used to qualify for matching federal moneys.

4. The director shall have administrative control of the moneys from the fund and all moneys from the fund shall be used exclusively for the purpose of sections 620.1000 to 620.1007. The host entity shall provide controls to ensure proper distribution of the moneys from the fund.

5. Any moneys remaining in the fund at the end of any fiscal year shall not lapse to the general revenue fund, as provided in section 33.080, but shall remain in the fund. The state treasurer shall invest moneys of the fund which are not needed to meet current obligations in the same manner as other state moneys may be invested. All yield, interest, income, increment and gain received from the investment of moneys of the fund shall be credited to the fund. If the fund is ever abolished, all moneys in the fund on the effective date of its abolition shall lapse to the general revenue fund of the state.

(L. 1992 S.B. 661 & 620 § 2)



Section 620.1003 Centers, duties and powers.

Effective 28 Aug 1992

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.1003. Centers, duties and powers. — The Missouri small business development centers in cooperation with appropriate department programs shall provide managerial and technical assistance to the small businesses. The centers shall also:

(1) Furnish one-to-one business counseling, management training, and other related services, with special emphasis on the development of management training programs using the resources of the business community, including the development of management training opportunities in existing business, and with emphasis in all cases of sufficient scope and duration to develop entrepreneurial and managerial self-sufficiency on the part of the individuals served;

(2) Assist in technology transfer, research and coupling from existing sources to small businesses, and provide technological assistance to small businesses;

(3) Maintain current information concerning federal, state and local regulations that affect small businesses and counsel small businesses on methods of compliance;

(4) Maintain a working relationship and open communications with the governor, the general assembly, and the department to address the various needs of the small business community, and develop working relationships with federal departments and agencies, state departments and agencies, the financial and investment communities, legal associations, local and regional private consultants, and local and regional small business groups and associations, or any other entity to the extent possible in order to help address the various needs of the small business community;

(5) Provide and maintain a comprehensive library that contains current information and statistical data needed by small businesses;

(6) Build and maintain a network which allows small businesses to identify experts who can further assist their business with highly technical or specialized needs;

(7) Provide services, to the extent possible, at locations which are easily accessible to the individuals and small businesses of this state. Basic counseling services shall be provided free of charge, and other services may be provided on a cost-reimbursement basis;

(8) Continue to upgrade and modify their* services, as needed, in order to meet the changing and evolving needs of the small business community;

(9) Be authorized to enter into agreements with the department to provide services under the provisions of sections 620.500 to 620.506; and

(10) Be authorized to provide any service authorized under the federal Small Business Development Centers Act.

(L. 1992 S.B. 661 & 620 § 3)

*Word "its" appears in original rolls.



Section 620.1005 Governmental agencies to supply reports, statistical data and other materials — publication of data by director, costs.

Effective 28 Aug 1992

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.1005. Governmental agencies to supply reports, statistical data and other materials — publication of data by director, costs. — 1. In order to ensure that all programs and activities related to the purposes of sections 620.1000 to 620.1007 are carried out in a coordinated manner, the director may call upon other government departments and agencies to supply such statistical data, program reports and other materials, information and assistance as he deems necessary to discharge his responsibilities under sections 620.1000 to 620.1007.

2. In order to ensure that all programs and activities related to the purposes of sections 620.1000 to 620.1007 are used to the maximum extent possible, and to ensure that information concerning such programs and other relevant information is readily available, the director may, as he deems appropriate, collect, prepare, analyze, correlate and distribute such information, either free of charge or by sale at cost, and make arrangements and pay for any printing and binding.

(L. 1992 S.B. 661 & 620 § 4)



Section 620.1007 Annual report to whom.

Effective 28 Aug 1992

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.1007. Annual report to whom. — The director shall annually prepare and submit to the department, the governor and to the general assembly a report on the activities and financial expenditures of the Missouri small business development centers program for the year.

(L. 1992 S.B. 661 & 620 § 5)



Section 620.1020 Business extension service team program created, purpose, duties — expenses.

Effective 28 Aug 1994

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.1020. Business extension service team program created, purpose, duties — expenses. — There is hereby created within the department of economic development a "Business Extension Service Team" program. The purpose of the teams shall be to provide technical and management assistance to Missouri businesses, to improve their competitiveness and increase their market share of the economy, to assist businesses with the introduction of improved production processes, and to assist the businesses with their job training needs. Each team shall inform the Missouri training and employment council of specific job training needs which it identifies for an individual business or general job training needs which it recommends for the state. A team may recommend that, by means of contract, feasibility studies or productivity assessments be performed for businesses. Businesses to be assisted may include those faced with employee layoffs, plant closings or financial instability. The expenses of a team shall be financed by state and federal appropriations, local governments, economic development organizations, private contributions and fees paid by assisted businesses.

(L. 1993 H.B. 566 § 1, A.L. 1994 H.B. 1248 & 1048)



Section 620.1023 Business extension service team fund created — qualified community development projects — department's authority to contract directly, purpose — lapse into general revenue prohibited.

Effective 01 Apr 2011, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.1023. Business extension service team fund created — qualified community development projects — department's authority to contract directly, purpose — lapse into general revenue prohibited. — 1. There is hereby created in the state treasury a revolving fund to be administered by the department of economic development to be known as the "Business Extension Service Team Fund". The fund shall consist of all moneys which may be appropriated to it by the general assembly, gifts, contributions, grants or bequests received from federal, private or other sources. A percentage of the moneys in such fund shall be used by the department for grants or loans for qualified community development projects in order to create or retain jobs in any city not within a county, any city with a population of three hundred fifty thousand or more inhabitants which is located in more than one county, any fourth class city with a population of at least three thousand five hundred inhabitants but not more than five thousand five hundred inhabitants which is located in a county of the first classification with a charter form of government with a population of at least nine hundred thousand inhabitants, and any third class city with a population of at least three thousand inhabitants but not more than five thousand five hundred inhabitants which is located in a county of the first classification with a charter form of government with a population of at least nine hundred thousand inhabitants, and shall be targeted toward economically blighted urban districts for new businesses, expansion of existing businesses and for employee training and housing. The department may require such grants or loans to be made on a matching fund basis. Any city that receives funding from the business extension service team fund may use up to ten percent of such grant or loan for administrative costs. As used in this subdivision, "economically blighted urban districts" means areas which meet all of the following criteria:

(1) The area is one of pervasive poverty, unemployment, and general distress;

(2) The area is located wholly within an area which meets the requirements for federal assistance under Section 119 of the Housing and Community Development Act of 1974, as amended;

(3) At least sixty-five percent of the residents living in the area have incomes below eighty percent of the median income of all residents within the state of Missouri according to the United States Census Bureau's American Community Survey, based on the most recent of five-year period estimate data in which the final year of the estimate ends in either zero or five or other appropriate source as approved by the director of the department of economic development;

(4) The resident population of the area is at least four thousand at the time of designation as an economically blighted urban district. If the population of the jurisdiction of the governing authority does not meet the minimum population requirements set forth in this subdivision, the population of the area must be at least fifty percent of the population of the jurisdiction; and

(5) The level of unemployment of persons, according to the most recent data available from the division of employment security or from the United States Bureau of Census and approved by the director of the department of economic development, within the area exceeds one and one-half times the average rate of unemployment for the state of Missouri over the previous twelve months, or the percentage of area residents employed on a full-time basis is less than fifty percent of the statewide percentage of residents employed on a full-time basis.

2. The department of economic development may use a percentage of the moneys in the fund established in subsection 1 of this section to directly contract with community development corporations established pursuant to section 135.400 for the provision of job training or for creating or retaining jobs in any area meeting the criteria outlined in subsection 1 of this section.

3. All moneys remaining in the business extension service team fund at the end of the fiscal year shall not lapse to the general revenue fund, as provided in section 33.080, but shall remain in the business extension service team fund.

(L. 1993 H.B. 566 § 2, A.L. 1994 H.B. 1248 & 1048, A.L. 1997 2d Ex. Sess. S.B. 1, A.L. 1998 S.B. 827, A.L. 1999 H.B. 701, A.L. 2010 H.B. 1965)

Effective 4-01-11, see § 135.204



Section 620.1025 Director, duties.

Effective 28 Aug 1994

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.1025. Director, duties. — The director of the department of economic development shall:

(1) Review requests for assistance submitted by Missouri companies, including those in financial difficulty and in danger of closing;

(2) Determine which companies that submit requests could be helped by a plan developed by a team;

(3) Select the members of a team. The members shall be composed of persons with knowledge and experience in a field which is, as nearly as possible, similar to the business. The members shall be:

(a) Experienced corporate managers on loan from successful businesses;

(b) Specialists, from businesses or institutions of higher education, in areas of finance, business modernization, manufacturing, engineering, law or marketing;

(c) Successful retired business executives; and

(d) Government officials;

(4) Supply to a team such professional, technical, legal, stenographic and clerical help as may be necessary for it to perform its duties.

(L. 1993 H.B. 566 § 3, A.L. 1994 H.B. 1248 & 1048)



Section 620.1027 Teams, duties.

Effective 28 Aug 1994

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.1027. Teams, duties. — A business extension service team shall:

(1) Develop a plan for a successful applicant to help the company to become more competitive. The plan may include, but is not limited to, recommendations for changes in:

(a) Management strategies;

(b) Modernization of processes or equipment;

(c) Job training;

(d) Development of new markets;

(2) Assist companies in obtaining financing from private and government sources, if they decide to implement a team plan;

(3) Assist companies in implementing the recommendations of the team plan.

(L. 1993 H.B. 566 § 4, A.L. 1994 H.B. 1248 & 1048)



Section 620.1028 Selection of team members — factors, provision of productivity assessment.

Effective 28 Aug 1994

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.1028. Selection of team members — factors, provision of productivity assessment. — 1. The department of economic development may directly contract with regional, not-for-profit organizations to work with regional offices of the department and with businesses located within respective regions to help with the selection of team members and in the selection of consultants to perform feasibility studies and productivity assessments.

2. The following factors shall be considered by a business extension service team in determining whether or not to recommend the provision of a productivity assessment or feasibility study to a business:

(1) The potential viability of the business;

(2) The commitment of management and labor to jointly participate in a productivity improvement program; and

(3) The potential for job retention and advancement of the business's existing employees.

(L. 1994 H.B. 1248 & 1048)



Section 620.1029 Rulemaking, procedure — information relating to request for assistance from business extension service team to be confidential.

Effective 28 Aug 1995

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.1029. Rulemaking, procedure — information relating to request for assistance from business extension service team to be confidential. — 1. The director of the department of economic development may promulgate rules and regulations for the operation of the business extension service team program.

2. All information regarding the financial condition, marketing plans, manufacturing processes, production costs, productivity rates, customer lists, or other trade secrets and proprietary information of a business requesting assistance from a business extension service team shall be confidential and exempt from public disclosure.

(L. 1994 H.B. 1248 & 1048, A.L. 1995 S.B. 3)



Section 620.1030 New jobs fund created — sources, uses, conditions — conditional effective date.

Effective 28 Aug 1993

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.1030. New jobs fund created — sources, uses, conditions — conditional effective date. — 1. There is hereby created in the state treasury a revolving fund to be known as the "New Jobs Fund" to be administered by the department of economic development.

2. The general assembly may appropriate to the new jobs fund, if funds are available and if requested by the governor, a one-time appropriation of five million dollars. The fund is to be used to make direct financial investments in early-stage Missouri businesses that show promise of significant growth and job creation. Investments from the fund may be in the form of either debt or equity in a business. The fund's investments shall be matched by investments of venture capital firms, banks or other sources of financing. The state investment from the fund may not exceed forty percent of the total investment in the business.

3. Any moneys remaining in the new jobs fund at the end of the fiscal year shall not lapse to the general revenue fund, as provided in section 33.080, but shall remain in the new jobs fund.

*4. The provisions of this section shall not become effective unless and until a proposal submitted by the eighty-seventh general assembly to change the provisions of Article III of the State Constitution by adding a section to allow the use of state funds to make direct financial investments in certain Missouri businesses is submitted to the voters of this state and such proposal is approved by a majority of the qualified voters of this state voting on such proposal.

(L. 1993 H.B. 566 § 5)

*Conditional effective date dependent upon constitutional amendment to Article III. Eighty-seventh general assembly did not take action on subsection 4 of section 620.1030.



Section 620.1037 Twenty-first century communities demonstration project established — purpose — rulemaking, procedure.

Effective 28 Aug 1995

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.1037. Twenty-first century communities demonstration project established — purpose — rulemaking, procedure. — There is hereby established within the department of social services a pilot project to be known as the "Twenty-first Century Communities Demonstration Project". Subject to appropriations by the general assembly, the department shall implement the project in accordance with any necessary waivers granted pursuant to the requirements of the Social Security Act, 42 U.S.C. 1315, or any other waiver authority as required by the federal government to prevent the loss of any federal funds. The project shall provide individuals with an opportunity to acquire an education, proper health care, quality housing and substantial employment within their own communities, resulting in self-sustaining enhancement of opportunities within the communities. The department may promulgate rules and regulations in accordance with chapter 536 to implement and administer the provisions of this section.

(L. 1993 H.B. 566 § 9, A.L. 1995 S.B. 3)



Section 620.1039 Tax credit for qualified research expenses, exception — certification by director of economic development — transfer of credits, application, restrictions and procedure — limitations on credit — tax credits prohibited, when.

Effective 28 Nov 2007, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.1039. Tax credit for qualified research expenses, exception — certification by director of economic development — transfer of credits, application, restrictions and procedure — limitations on credit — tax credits prohibited, when. — 1. As used in this section, the term "taxpayer" means an individual, a partnership, or any charitable organization which is exempt from federal income tax and whose Missouri unrelated business taxable income, if any, would be subject to the state income tax imposed under chapter 143, or a corporation as described in section 143.441 or 143.471, or section 148.370, and the term "qualified research expenses" has the same meaning as prescribed in 26 U.S.C. 41.

2. For tax years beginning on or after January 1, 2001, the director of the department of economic development may authorize a taxpayer to receive a tax credit against the tax otherwise due pursuant to chapter 143, or chapter 148, other than the taxes withheld pursuant to sections 143.191 to 143.265, in an amount up to six and one-half percent of the excess of the taxpayer's qualified research expenses, as certified by the director of the department of economic development, within this state during the taxable year over the average of the taxpayer's qualified research expenses within this state over the immediately preceding three taxable years; except that, no tax credit shall be allowed on that portion of the taxpayer's qualified research expenses incurred within this state during the taxable year in which the credit is being claimed, to the extent such expenses exceed two hundred percent of the taxpayer's average qualified research expenses incurred during the immediately preceding three taxable years.

3. The director of economic development shall prescribe the manner in which the tax credit may be applied for. The tax credit authorized by this section may be claimed by the taxpayer to offset the tax liability imposed by chapter 143 or chapter 148 that becomes due in the tax year during which such qualified research expenses were incurred. Where the amount of the credit exceeds the tax liability, the difference between the credit and the tax liability may only be carried forward for the next five succeeding taxable years or until the full credit has been claimed, whichever first occurs. The application for tax credits authorized by the director pursuant to subsection 2 of this section shall be made no later than the end of the taxpayer's tax period immediately following the tax period for which the credits are being claimed.

4. Certificates of tax credit issued pursuant to this section may be transferred, sold or assigned by filing a notarized endorsement thereof with the department which names the transferee and the amount of tax credit transferred. The director of economic development may allow a taxpayer to transfer, sell or assign up to forty percent of the amount of the certificates of tax credit issued to and not claimed by such taxpayer pursuant to this section during any tax year commencing on or after January 1, 1996, and ending not later than December 31, 1999. Such taxpayer shall file, by December 31, 2001, an application with the department which names the transferee, the amount of tax credit desired to be transferred, and a certification that the funds received by the applicant as a result of the transfer, sale or assignment of the tax credit shall be expended within three years at the state university for the sole purpose of conducting research activities agreed upon by the department, the taxpayer and the state university. Failure to expend such funds in the manner prescribed pursuant to this section shall cause the applicant to be subject to the provisions of section 620.017.

5. No rule or portion of a rule promulgated under the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of chapter 536. All rulemaking authority delegated prior to June 27, 1997, is of no force and effect and repealed; however, nothing in this section shall be interpreted to repeal or affect the validity of any rule filed or adopted prior to June 27, 1997, if such rule complied with the provisions of chapter 536. The provisions of this section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536, including the ability to review, to delay the effective date, or to disapprove and annul a rule or portion of a rule, are subsequently held unconstitutional, then the purported grant of rulemaking authority and any rule so proposed and contained in the order of rulemaking shall be invalid and void.

6. The aggregate of all tax credits authorized pursuant to this section shall not exceed nine million seven hundred thousand dollars in any year.

7. For all tax years beginning on or after January 1, 2005, no tax credits shall be approved, awarded, or issued to any person or entity claiming any tax credit under this section.

(L. 1993 H.B. 566 § 10, A.L. 1996 H.B. 1237, A.L. 1997 2d Ex. Sess. S.B. 1, A.L. 1998 S.B. 827, A.L. 2000 S.B. 894, A.L. 2004 S.B. 1155, A.L. 2007 1st Ex. Sess. H.B. 1)

Effective 11-28-07

CROSS REFERENCE:

Tax Credit Accountability Act of 2004, additional requirements, 135.800 to 135.830



Section 620.1045 Citation of law.

Effective 28 Aug 1994

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.1045. Citation of law. — Sections 620.1045 to 620.1063 shall be known and may be cited as the "Missouri Capital Access Program Act".

(L. 1994 H.B. 1248 & 1048 § 1)



Section 620.1048 Definitions.

Effective 28 Aug 1994

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.1048. Definitions. — As used in sections 620.1045 to 620.1063, the following terms mean:

(1) "Borrower", any small business that receives a loan with respect to which an amount is added to a program loss reserve account as provided in sections 620.1045 to 620.1063;

(2) "Department", the Missouri department of economic development;

(3) "Financial institution" or "institution", any bank, trust company, savings bank, credit union or savings and loan association with an office in Missouri which participates in the program;

(4) "Loan", a loan, sale and lease back, financial lease, conditional sale or any other extension of credit;

(5) "Program", the Missouri capital access program established in sections 620.1045 to 620.1063;

(6) "Small business", an independently owned and operated business as defined in 15 U.S.C. 632(a) and as described by 13 CFR 121, which is headquartered in and which employs at least eighty percent of its employees in Missouri, except that no such business shall have more than one hundred employees nor shall such business's annual revenues have* exceeded five million dollars in its most recently completed fiscal year. Such business must be involved in manufacturing, processing or assembling products, conducting research and development or providing services, but shall not include retail, real estate, insurance or professional services.

(L. 1994 H.B. 1248 & 1048 § 2)

*Word "have" does not appear in original rolls.



Section 620.1051 Program loss reserve account set aside, amount — certification, transfer of amount — recovery of losses.

Effective 28 Aug 1994

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.1051. Program loss reserve account set aside, amount — certification, transfer of amount — recovery of losses. — 1. When a financial institution originates a loan pursuant to sections 620.1045 to 620.1063 to a borrower, such financial institution shall set aside an amount into a program loss reserve account. Such amount shall be agreed upon by it and the borrower, and shall not be less than one and one-half percent or more than three and one-half percent of the principal of the loan. The borrower shall deposit into the program loss reserve account an amount equal to the amount set aside by the financial institution. The financial institution may loan the borrower the amount deposited on behalf of the borrower and such amount may be added to the principal of the loan.

2. The financial institution shall certify to the department, on forms prescribed by the department and accompanied by any documentation required by the department, that such financial institution has made a loan pursuant to sections 620.1045 to 620.1063 and has set aside a contribution and has collected from the borrower and deposited on behalf of the borrower an equal amount into the program loss reserve account. Upon receipt of such certification, the department shall verify that such certification complies with the provisions of sections 620.1045 to 620.1063. The department shall then transfer to the financial institution from the Missouri capital access program an amount equal to the combined amounts of the institution and the borrower which have been deposited in the program loss reserve account, except that for the first two million dollars in loans made by the financial institution pursuant to the provisions of sections 620.1045 to 620.1063, the department shall transfer to the institution an amount equal to one hundred fifty percent of the combined total amount deposited by the institution and the borrower in the program loss reserve account.

3. A financial institution which suffers a loss on any loan made pursuant to sections 620.1045 to 620.1063 may, upon application and providing proof satisfactory to the department, recover from the program loss reserve account its losses, which may include principal, up to six months accrued interest and any collection expenses. If the department approves the financial institution's application for recovery provided for by this subsection, the institution, at the request of the department, shall be required to assign to the department all rights and interests in such loan for which a recovery was approved. The department shall then have legal standing to pursue the collection of such loan.

(L. 1994 H.B. 1248 & 1048 § 3)



Section 620.1053 Deposit of funds, interest — control of account — use of funds.

Effective 28 Aug 1994

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.1053. Deposit of funds, interest — control of account — use of funds. — All amounts set aside by the financial institution, collected from the borrower and contributed by the department shall be deposited by the institution into a program loss reserve account established at a location in Missouri where the institution operates. The money deposited in this account shall bear interest at a rate at least equal to the institution's rate on the lower of passbook savings accounts, NOW accounts or interest-bearing checking accounts. The program loss reserve account for any financial institution shall be maintained by such institution but shall be the property of and under the control of the department of economic development of the state of Missouri. The program loss reserve account shall be dedicated and may only be used to cover losses on loans made pursuant to sections 620.1045 to 620.1063. All earnings, whether interest or other earnings, on any program loss reserve account shall be credited to the program loss account. At the end of each quarter, any accumulated interest on any program loss account shall be sent to the department for deposit in the Missouri capital access program fund which is created in section 620.1055.

(L. 1994 H.B. 1248 & 1048 § 4)



Section 620.1055 Capital access program fund created.

Effective 28 Aug 1994

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.1055. Capital access program fund created. — The state treasurer shall credit any moneys received from the department pursuant to sections 620.1045 to 620.1063 to the credit of the "Missouri Capital Access Program Fund", which is hereby created in the state treasury. Notwithstanding the provisions of section 33.080 to the contrary, money in this fund shall not be transferred and placed to the credit of general revenue.

(L. 1994 H.B. 1248 & 1048 § 5)



Section 620.1058 Use of loans — amount — limitation.

Effective 28 Aug 1994

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.1058. Use of loans — amount — limitation. — Any loan made pursuant to the Missouri capital access program shall be used predominantly for business activities within the state of Missouri. No program loan when aggregated with other program loans by the same financial institution to the same borrower shall exceed five hundred thousand dollars. No program loan shall be used to refinance prior nonprogram debt nor shall any program loan be made for passive real estate purposes.

(L. 1994 H.B. 1248 & 1048 § 6)



Section 620.1060 Prohibited loans — definitions.

Effective 28 Aug 1994

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.1060. Prohibited loans — definitions. — 1. No financial institution shall make a loan pursuant to sections 620.1045 to 620.1063 to a borrower if the borrower is an executive officer, director or principal shareholder of the institution or is a member of the immediate family of an executive officer, director or principal shareholder of the institution, or a related interest of such executive officer, director or principal shareholder or member of the immediate family.

2. For purposes of this section, the following terms mean:

(1) "Immediate family", the spouse of the individual, the individual's minor children and any of the individual's children, including adults, residing in the individual's home;

(2) "Related interest of the person":

(a) A company that is controlled by the person; or

(b) A political or campaign committee that is controlled by such person or the funds or services of which will benefit such person.

(L. 1994 H.B. 1248 & 1048 § 7)



Section 620.1063 Withdrawal from program, effect — withdrawal of funds — examination of accounts authorized.

Effective 28 Aug 2008

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.1063. Withdrawal from program, effect — withdrawal of funds — examination of accounts authorized. — 1. A participating financial institution which withdraws from the program may not recover any set-aside contributions which have been made to a loss reserve account. If a program loan loss reserve account continuously exceeds the outstanding balance of the institution's enrolled loans for twenty-four consecutive months, the department may withdraw such excess to reduce the program loss reserve account to an amount equal to one hundred percent of such outstanding balance. Any funds withdrawn pursuant to this subsection shall be placed in the Missouri capital access program fund.

2. The division of finance of the department of insurance, financial institutions and professional registration is authorized to examine all program loss reserve accounts maintained by financial institutions. No financial institution may participate in the program unless such financial institution agrees to allow the division of finance to conduct such examinations.

(L. 1994 H.B. 1248 & 1048 § 8, A.L. 2008 S.B. 788)



Section 620.1066 Rulemaking procedure.

Effective 28 Aug 1995

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.1066. Rulemaking procedure. — The department of economic development is authorized to adopt, promulgate, amend or repeal any rules or regulations necessary to carry out the provisions of sections 620.1045 to 620.1081.

(L. 1994 H.B. 1248 & 1048 § 9, A.L. 1995 S.B. 3)



Section 620.1069 Microenterprise loan program — definitions, purpose — oversight committee, duties.

Effective 23 Dec 1997, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.1069. Microenterprise loan program — definitions, purpose — oversight committee, duties. — 1. The department of economic development is authorized to administer a microenterprise loan program. For purposes of sections 620.1069 to 620.1081, the term "microenterprise" means a small business, with no more than ten employees, in which the owner, or members of the owner's immediate family, provide the majority of management and a significant amount of labor required to operate the business. For purposes of sections 620.1069 to 620.1081, the term "immediate family" means the spouse of an owner, the owner's children, including the owner's adult children, who reside in the owner's home. The loan program shall be designed to provide financing for the expansion, modernization or improvement of existing microenterprises or for the commencement of new microenterprises.

2. The director of the department of economic development shall appoint an oversight committee of nine members which may include, but is not limited to, representatives of state government, banks, business assistance providers, entrepreneurs, or not-for-profit organizations, to assist in administering the provisions of sections 620.1069 to 620.1081. The director of the department of economic development, or the director's designee, shall serve as chairman of the oversight committee. The committee shall be appointed to serve at the pleasure of the director and shall receive no compensation, but shall be reimbursed for expenses incurred in the performance of any duties required as members of the oversight committee. The committee, after review of applications, shall designate microenterprise loan programs in the state and the geographical boundaries in which each will operate.

(L. 1994 H.B. 1248 & 1048 § 10, A.L. 1997 2d Ex. Sess. S.B. 1)

Effective 12-23-97



Section 620.1072 Microenterprise loan fund created — purpose — lapse into general revenue prohibited — percentage to be reserved for female-owned microenterprises.

Effective 23 Dec 1997, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.1072. Microenterprise loan fund created — purpose — lapse into general revenue prohibited — percentage to be reserved for female-owned microenterprises. — 1. The "Microenterprise Revolving Loan Fund" is hereby created in the state treasury. The fund shall consist of all moneys appropriated to it by the general assembly, all gifts, grants and bequests from federal, private or any other source, and all repayment of moneys from eligible lenders, for the purpose of assisting new or expanding microenterprises. Notwithstanding the provisions of section 33.080, no portion of the fund shall be transferred to the general revenue fund at the end of any biennium.

2. Diligent efforts to assure that at least thirty percent of the moneys in the fund shall be available to, and reserved for, female-owned microenterprises.

(L. 1994 H.B. 1248 & 1048 § 11, A.L. 1997 2d Ex. Sess. S.B. 1)

Effective 12-23-97



Section 620.1075 Standards for eligibility of lenders and borrowers — rules promulgation procedure — rules invalid, when.

Effective 23 Dec 1997, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.1075. Standards for eligibility of lenders and borrowers — rules promulgation procedure — rules invalid, when. — The department of economic development, with the advice of the oversight committee established pursuant to section 620.1069, may adopt and promulgate rules and regulations for determining eligible lenders and eligible borrowers pursuant to sections 620.1069 to 620.1081. No rule or portion of a rule promulgated under the authority of sections 620.1069 to 620.1081 shall become effective unless it has been promulgated pursuant to the provisions of chapter 536. All rulemaking authority delegated prior to June 27, 1997, is of no force and effect and repealed; however, nothing in this section shall be interpreted to repeal or affect the validity of any rule filed or adopted prior to June 27, 1997, if such rule complied with the provisions of chapter 536 The provisions of this section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536, including the ability to review, to delay the effective date, or to disapprove and annul a rule or portion of a rule, are subsequently held unconstitutional, then the purported grant of rulemaking authority and any rule so proposed and contained in the order of rulemaking shall be invalid and void. The standards shall include, but are not limited to, the following:

(1) All eligible lenders shall be approved by the oversight committee, and each eligible lender shall maintain all records of all loans made pursuant to sections 620.1069 to 620.1081. Eligible lenders shall be community development corporations, community colleges or other community-based organizations which have experience in the area of business assistance;

(2) The total amount of any loan made to any one eligible borrower shall not exceed fifteen thousand dollars;

(3) Prior to receiving either an institution-based loan or a group-based loan from an eligible lender, each eligible borrower must confer with a qualified business assistance provider for advice on management techniques and other professional advice which the department of economic development may require to help ensure the likelihood of success for the microenterprise. A qualified business assistance provider may include the department of economic development, a small business assistance center, or any other similar organization approved by the department.

(L. 1994 H.B. 1248 & 1048 § 12, A.L. 1997 2d Ex. Sess. S.B. 1)

Effective 12-23-97



Section 620.1078 Distribution of moneys — interest — categories of permissible loans.

Effective 23 Dec 1997, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.1078. Distribution of moneys — interest — categories of permissible loans. — The department of economic development shall distribute moneys, in the form of loans or grants to eligible lenders from the microenterprise revolving loan fund within the limits of appropriations made by the general assembly. The eligible lenders shall charge the market rate of interest for loans made pursuant to sections 620.1069 to 620.1081. No loan shall be made pursuant to sections 620.1069 to 620.1081 for the refinancing of existing debt. Loans may only be made by eligible lenders in any of the following categories:

(1) Group-based loans shall be available to microenterprises in need of loans between five hundred dollars and seven thousand five hundred dollars. A group-based loan program shall be approved by the eligible lending institution. A group shall consist of between five and seven eligible members who shall meet to make credit decisions, help one another in the solution of business problems, and receive loan repayments. The initial loan made by the group to the first eligible borrower shall not exceed two thousand five hundred dollars. All such loans shall be subject to examination by the state auditor;

(2) Institution-based loans shall be available to microenterprises directly from eligible lenders in amounts of between seven thousand five hundred dollars and fifteen thousand dollars. Such loans shall be made by eligible lenders who possess significant experience in providing business assistance. Repayment of such loans shall be placed in a revolving loan fund established by the eligible lender as provided in subdivision (1) of this section for group-based loans. Institution-based loan applications shall be reviewed by a credit committee which shall judge the merits of the proposed loan according to the local economy, the borrower's character, and the credit risk of the proposed loan. Institution-based loans shall be subject to examination by the state auditor the same as group-based loans;

(3) Challenge loans and grants shall be made available to eligible lenders. Such loans and grants shall be made to groups which demonstrate new or innovative approaches to microenterprise development, as determined by the oversight committee established pursuant to section 620.1069. All such loans and grants shall satisfy the requirements of section 620.1075. Loans shall be made available from a group to microenterprises in amounts of between five hundred dollars and seven thousand five hundred dollars. Repayment of such loans shall be placed in a revolving fund established by the lender similar to that as provided for in subdivision (1) of this section.

(L. 1994 H.B. 1248 & 1048 § 13, A.L. 1997 2d Ex. Sess. S.B. 1)

Effective 12-23-97



Section 620.1081 Determination of basic policy, rules.

Effective 28 Aug 1994

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.1081. Determination of basic policy, rules. — The department of economic development shall determine the basic policies for the microenterprise loan program and shall promulgate rules and regulations, if necessary, to establish the loan program and implement the provisions of sections 620.1069 to 620.1081. Such rules and regulations shall be drafted so as to encourage maximum involvement and participation by eligible lenders in the microenterprise loan program.

(L. 1994 H.B. 1248 & 1048 § 14)



Section 620.1100 Youth opportunities and violence prevention program established, purpose — advisory committee defined, members, appointment — fund, establishment, administration — program criteria, evaluation — database, development, operation.

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.1100. Youth opportunities and violence prevention program established, purpose — advisory committee defined, members, appointment — fund, establishment, administration — program criteria, evaluation — database, development, operation. — 1. The "Youth Opportunities and Violence Prevention Program" is hereby established in the division of community and economic development of the department of economic development to broaden and strengthen opportunities for positive development and participation in community life for youth, and to discourage such persons from engaging in criminal and violent behavior. For the purposes of section 135.460, this section and section 620.1103, the term "advisory committee" shall mean an advisory committee to the division of community and economic development established pursuant to this section composed of ten members of the public. The ten members of the advisory committee shall include members of the private sector with expertise in youth programs, and at least one person under the age of twenty-one. Such members shall be appointed for two-year terms by the director of the department of economic development.

2. The "Youth Opportunities and Violence Prevention Fund" is hereby established in the state treasury and shall be administered by the department of economic development. The department may accept for deposit into the fund any grants, bequests, gifts, devises, contributions, appropriations, federal funds, and any other funds from whatever source derived. Moneys in the fund shall be used solely for purposes provided in section 135.460, this section and section 620.1103. Any unexpended balance in the fund at the end of a fiscal year shall be exempt from the provisions of section 33.080 relating to the transfer of unexpended balances to the general revenue fund.

3. The department of economic development in conjunction with the advisory committee shall establish program criteria and evaluation methods for tax credits claimed pursuant to section 135.460. Such criteria and evaluation methods shall measure program effectiveness and outcomes, and shall give priority to local, neighborhood, community-based programs. The department shall monitor and evaluate all programs funded pursuant to section 135.460, this section and section 620.1103. Such programs shall provide a priority for applications from areas of the state which have statistically higher incidence of crime, violence and poverty and such programs shall be funded before the programs which have applied from areas which do not exhibit crime, violence, and poverty to the same degree. The committee shall focus and support specific programs designed to generate self-esteem and a positive self-reliance in youth and which abate youth violence.

4. The department shall develop and operate a database which lists all participating and related programs. The database shall include indexes and cross references and shall be accessible by the public by computer-modem connection. The information technology services division of the office of administration and the department of economic development shall cooperate with the advisory committee in the development and operation of the program.

(L. 1995 H.B. 174, et al. § 13, A.L. 2014 H.B. 1299 Revision)

CROSS REFERENCES:

Tax Credit Accountability Act of 2004, additional requirements, 135.800 to 135.830

Tax credit for programs within youth opportunity program, 135.460



Section 620.1103 Department may assign moneys, limitations — agreement, audit authorized — repayment of funds.

Effective 28 Aug 1995

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.1103. Department may assign moneys, limitations — agreement, audit authorized — repayment of funds. — 1. Notwithstanding any provision of law to the contrary, the department may in its discretion assign moneys from the youth opportunities and violence prevention fund to any entity designated by the department, for programs designated in section 135.460, section 620.1100 and this section, including, but not limited to, schools, state agencies, political subdivisions and agencies thereof, not-for-profit corporations or not-for-profit organizations, the Missouri youth conservation corps, community action agencies, caring community programs, or any other entity or program such as any early childhood program, including, but not limited to, the parents as teachers program or similar programs; provided that, such assignment of funds does not exceed fifteen percent of the total value of the fund, and provided further that no more than ten percent of such funds assigned shall be used for administrative purposes.

2. Any entity receiving funds pursuant to the youth opportunities and violence prevention act shall sign an agreement to utilize such funds for the programs designated in section 135.460, section 620.1100 and this section. The state auditor may conduct an audit to monitor the utilization of funds assigned by the department. If an entity uses funds for purposes other than for the programs designated in section 135.460, section 620.1100 and this section, the department shall require the entity to repay such funds to the department.

(L. 1995 H.B. 174, et al. § 14)

CROSS REFERENCE:

Tax credit for programs within youth opportunity program, 135.460



Section 620.1200 Missouri film commission established — members — terms — compensation, reimbursement — duties — recommendations submitted, when.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.1200. Missouri film commission established — members — terms — compensation, reimbursement — duties — recommendations submitted, when. — 1. There is hereby established the "Missouri Film Commission" to advise the director of the department of economic development on the promotion of the development of film production and facilities in Missouri.

2. The commission shall be composed of nine members as follows:

(1) Two members shall be a state senator appointed in a bipartisan manner by the president pro tem of the senate;

(2) Two members shall be a state representative appointed in a bipartisan manner by the speaker of the house; and

(3) Five members, who have knowledge and experience with the motion picture industry, shall be appointed by the director of the department of economic development.

3. The members of the board appointed by the director shall be appointed to serve terms of three years; except that, of the members first appointed, two shall be appointed for a term of three years, two shall be appointed for a term of two years and one shall be appointed for a one-year term. Any legislative member shall serve only as long as such person holds such legislative office. The legislative members shall serve during their current term of office but may be reappointed.

4. The members of the commission shall receive no compensation for serving on the commission but shall be reimbursed for their actual and necessary expenses incurred in the performance of their official duties.

5. The commission shall provide oversight and guidance to the director of the department of economic development in administering the office of the Missouri film commission, established in section 620.1210. The commission shall make recommendations to the governor and the general assembly on:

(1) The removal of barriers so that film production in Missouri may be more easily promoted; and

(2) The development of state incentives to attract private investment in film production in the state.

6. The commission shall submit its recommendations by January first of each year, beginning January 1, 1998.

(L. 1996 H.B. 1237 § 2)



Section 620.1210 Commission duties and objectives — coordination with local film offices.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.1210. Commission duties and objectives — coordination with local film offices. — 1. There is hereby established within the department of economic development the "Office of the Missouri Film Commission". The objectives of this office shall be to:

(1) Explain the benefits and advantages of producing motion pictures in Missouri, and describe the services and assistance available from the state and local governments for the producers of motion pictures;

(2) Scout potential film locations for national and international film prospects, and prepare and distribute promotional, informational and advertising material, which describe and promote locations within the state for the production of motion pictures;

(3) Encourage cooperation between local, state and federal government agencies in the location and production of motion pictures in the state;

(4) Serve as a liaison between film makers, community leaders and federal, state and local authorities;

(5) Assist motion picture companies in securing permits to film at specific locations within the state, and assist such companies in obtaining other needed services related to the production of motion pictures;

(6) Escort film production prospects on scouting trips;

(7) Prepare a directory of the persons, firms and governmental agencies available to assist in the production of motion pictures;

(8) Sponsor workshops on topics relating to filmmaking, including screen writing, film financing and the preparation of communities to attract and assist motion picture productions;

(9) Represent the state at film industry trade shows and film festivals;

(10) Produce and maintain a video library which depicts the variety and extent of the locations within Missouri, including rural locations, available for the production of motion pictures.

2. The office of the film commission, shall closely coordinate its efforts with any local film office. A "local film office" shall include any film office, tourism bureau or other economic development agency that seeks to promote film production funded principally by local governments in Missouri.

(L. 1996 H.B. 1237 § 3)



Section 620.1220 Location of commission, promotion of film by other state agencies, transfers of staff by other agencies.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.1220. Location of commission, promotion of film by other state agencies, transfers of staff by other agencies. — The office of the Missouri film commission shall be located in Jefferson City and shall replace any state agency, division or staff which, on August 28, 1996, sections 620.1200 to 620.1240, provides services to the film industry or is organized to promote film production in Missouri. The department of economic development may transfer staff from any agency replaced by the office of the Missouri film commission to this office.

(L. 1996 H.B. 1237 § 4)



Section 620.1230 Personnel provided by department of economic development.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.1230. Personnel provided by department of economic development. — The department of economic development shall provide the necessary personnel, within appropriations available therefor, to staff the office of the film commission, which shall be located in Jefferson City.

(L. 1996 H.B. 1237 § 5)



Section 620.1240 Administration by director, rulemaking authority.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.1240. Administration by director, rulemaking authority. — The director of the department of economic development shall administer sections 620.1210 to 620.1240. The director may issue such orders and promulgate such administrative rules that, in the opinion of the director, are necessary to execute and enforce the purposes of sections 620.1210 to 620.1240. No rule or portion of a rule promulgated pursuant to the authority of sections 620.1210 to 620.1240 shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

(L. 1996 H.B. 1237 § 6)



Section 620.1300 Cost benefit analysis on certain programs, selection of analyzing firm, distribution of analysis — subjects analyzed.

Effective 28 Aug 2004

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.1300. Cost benefit analysis on certain programs, selection of analyzing firm, distribution of analysis — subjects analyzed. — A cost benefit analysis shall be prepared to evaluate the effectiveness of all tax credit programs, as defined by section 135.800, and all programs operated by the department of economic development for which the department approves tax credits, loans, loan guarantees, or grants. Each analysis shall be conducted by the state auditor, and shall include, but not be limited to, the costs for each program, the direct state and indirect state benefits and the direct local and indirect local benefits associated with each program, the safeguards to protect noneconomic influences in the award of programs administered by the department, and the likelihood of the economic activity taking place without the program. The result of each analysis shall be published and distributed, by January 1, 2001, and at least every four years thereafter, to the governor, the speaker of the house of representatives, the president pro tem of the senate, the chairman of the house budget committee, the chairman of the senate appropriations committee, the joint committee on tax policy, and the joint committee on economic development policy and planning.

(L. 1996 H.B. 1237 § 27, A.L. 1999 H.B. 701, A.L. 2004 S.B. 1099)



Section 620.1350 Investment funds service corporation may make annual election to compute income derived within state — procedure.

Effective 01 Jan 1998, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.1350. Investment funds service corporation may make annual election to compute income derived within state — procedure. — 1. The words used in this section and sections 620.1355 and 620.1360 shall, unless the context otherwise requires, have the meaning provided in subdivision (4) of subsection 2 of section 143.451, and in addition, the following words shall have the following meanings:

(1) "Department", the department of economic development;

(2) "Director", the director of the department of economic development.

2. An investment funds service corporation or S corporation, certified pursuant to this section and sections 620.1355 and 620.1360, may make an annual election to compute the portion of income derived from sources within this state either pursuant to section 143.451 or pursuant to section 32.200 relating to the multistate tax compact. The annual election shall be made by the filing of a corporate income tax return reflecting the use of such election and by filing a copy of the certificate issued by the director pursuant to the provisions of this section and sections 620.1355 and 620.1360. The annual election may be made regardless of whether the corporation filed its income tax return on a single entity basis or was included in a consolidated income tax return in any year.

(L. 1997 2d Ex. Sess. S.B. 1 § 620.1350 subsecs 1, 2)

Effective 1-01-98



Section 620.1355 Director to certify corporations — factors to be considered — certificate issued when — failure to qualify, applicant's right of appeal — nonresident corporations, director may issue opinion, when.

Effective 27 Jun 2002, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.1355. Director to certify corporations — factors to be considered — certificate issued when — failure to qualify, applicant's right of appeal — nonresident corporations, director may issue opinion, when. — The director shall certify an investment funds service corporation or S corporation to make the annual election and shall determine whether applicants for certification qualify pursuant to the definitions found in subdivision (4) of subsection 2 of section 143.451. In making his or her determination for certification, the director shall further take into consideration factors including, but not limited to: current and past industry employment growth and employment retention in the state; salary levels of new or existing industry employment in the state; the income tax laws applied to investment funds service corporations in other states; industry growth nationally and within the state; the prevailing conditions in the economy and financial markets; the competitive environment within the industry; the applicant's past certification and use of this section and sections 620.1350 and 620.1360; and an applicant's size, structure and method of operation. After determining an applicant is qualified to make the election, the director shall issue a certificate of qualification, a copy of which the applicant shall annually file with the applicant's income tax return. Once certified by the director, an investment funds service corporation shall remain certified for the annual election pursuant to this section and sections 620.1350 and 620.1360 until it no longer qualifies pursuant to the definitions of subdivision (4) of subsection 2 of section 143.451. The director may, at any time, require reasonable information to be submitted by an investment funds service corporation to establish its qualification for certification. If the director determines an application does not qualify for the annual election, the director shall notify the applicant of the reason for this determination in writing and the applicant shall have the same rights of reconsideration and appeal afforded to taxpayers denied tax credits pursuant to section 135.250. The director, upon request, may issue an opinion stating whether a nonresident investment funds service corporation or S corporation would meet the qualifications for certification pursuant to this section if such corporation were to relocate its principal business headquarters to this state, and such opinion shall be binding upon this state and its agencies if such corporation relocates its headquarters to this state in reliance on such opinion and if at the time such corporation relocates its principal business headquarters to this state, it meets the requirements of subdivision (4) of subsection 2 of section 143.451, the director shall certify the corporation to make the initial annual election as set forth in this section. Any provision of law to the contrary notwithstanding, information submitted to the director pursuant to this section shall be exempt from the provisions of chapter 610.

(L. 1997 2d Ex. Sess. S.B. 1 § 620.1350 subsec. 3, A.L. 2002 S.B. 959)

Effective 6-27-02



Section 620.1360 Application for certificate, director to develop — rules promulgation procedure — rules invalid, when.

Effective 01 Jan 1998, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.1360. Application for certificate, director to develop — rules promulgation procedure — rules invalid, when. — The director shall prescribe the method for making application for certification, and may issue such rules and regulations as are necessary to administer this section and sections 620.1350 and 620.1355. No rule or portion of a rule promulgated under the authority of this section and sections 620.1350 and 620.1355 shall become effective unless it has been promulgated pursuant to the provisions of chapter 536. All rulemaking authority delegated prior to June 27, 1997, is of no force and effect and repealed; however, nothing in this section and sections 620.1350 and 620.1355 shall be interpreted to repeal or affect the validity of any rule filed or adopted prior to June 27, 1997, if such rule complied with the provisions of chapter 536. The provisions of this section and sections 620.1350 and 620.1355 and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536, including the ability to review, to delay the effective date, or to disapprove and annul a rule or portion of a rule, are subsequently held unconstitutional, then the purported grant of rulemaking authority and any rule so proposed and contained in the order of rulemaking shall be invalid and void.

(L. 1997 2d Ex. Sess. S.B. 1 § 620.1350 subsec. 3)

Effective 1-01-98



Section 620.1500 Governor's advisory council on agriculture science and technology created, members, duties, expenses.

Effective 28 Aug 2006

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.1500. Governor's advisory council on agriculture science and technology created, members, duties, expenses. — 1. There is hereby created within the department of economic development the "Governor's Advisory Council on Agriculture Science and Technology". The council shall consist of seven members. Two members shall be Missouri farmers, of which one member shall be a Missouri grain producer and one member shall be a Missouri livestock producer. The members of the council shall be appointed by and serve at the pleasure of the governor. The governor shall appoint one of the members as chairperson. At the council's discretion, it may call upon experts for advice and consultation on the issues in question.

2. The council's duties shall include but not be limited to the following, as they relate to agricultural science and technology:

(1) Apprising the governor of new developments in the scientific and technological communities;

(2) Providing scientific inquiry into regulatory matters, upon the governor's request;

(3) Identifying strengths, weaknesses, and long-term needs of the state regarding science and technology;

(4) Predicting potential economic opportunities for the state in the plant biotechnology industry; and

(5) Apprising the governor of new developments in forestry technologies.

3. The members of the council shall serve without compensation except that the members shall be reimbursed for reasonable travel and meeting expenses related to the functions of the council.

(L. 2006 S.B. 1008)



Section 620.1580 Advisory committee for electronic commerce established, members, terms, meetings.

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.1580. Advisory committee for electronic commerce established, members, terms, meetings. — 1. There is hereby established within the department of economic development the "Advisory Committee for Electronic Commerce". The purpose of the committee shall be to advise the various agencies of the state of Missouri on issues related to electronic commerce.

2. The committee shall be composed of thirteen members, who shall be appointed by the director of the department of economic development, as follows:

(1) One member shall be the director of the department of economic development;

(2) One member shall be an employee of the department of revenue;

(3) One member shall be an employee of the department of labor and industrial relations;

(4) One member shall be the secretary of state;

(5) One member shall be the chief information officer for the information technology services division;

(6) Seven members shall be from the business community, with at least one such member being from an organization representative of industry, and with at least one such member being from an organization representative of independent businesses, and with at least one such member being from an organization representative of retail business, and with at least one such member being from an organization representative of local or regional commerce; and

(7) One member shall be from the public at large.

3. The members of the committee shall serve for terms of two years duration, and may be reappointed at the discretion of the director of the department of economic development. Members of the committee shall not be compensated for their services, but shall be reimbursed for actual and necessary expenses incurred in the performance of their service on the committee.

4. The director of the department of economic development shall serve as chair of the committee and shall designate an employee or employees of the department of economic development to staff the committee, or to chair the committee in the director's absence.

5. The committee shall meet at such places and times as are designated by the director of the department of economic development, but shall not meet less than twice per calendar year.

(L. 2001 H.B. 453, A.L. 2014 H.B. 1299 Revision)



Section 620.1620 Major conventions — definitions — fund created — issuance of grants, procedure — report — refunds — sunset provision.

Effective 28 Aug 2016

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.1620. Major conventions — definitions — fund created — issuance of grants, procedure — report — refunds — sunset provision. — 1. This section shall be known and may be cited as the “Meet in Missouri Act”.

2. As used in this section, the following terms shall mean:

(1) “Director”, the director of the department of economic development;

(2) “Eligible commission”, any regional convention and visitors commission created under section 67.601; any body designated by the division of tourism official destination marketing organization for a Missouri county which is designated as the single representative organization for the county to solicit and service tourism;

(3) “Eligible major convention event costs”, all operational costs of the venue of a major convention event including, but not limited to, costs related to the following: security, venue utilities, cleaning, production of the event, installation and dismantling, facility rental charges, personnel, construction to prepare the venue, and other temporary facility construction;

(4) “Fund”, the major economic convention event in Missouri fund established in this section;

(5) “Grant”, an amount of money equal to the total amount of eligible major convention event costs listed in an approved major convention plan to be disbursed at the requested date from the fund to an eligible commission by the state treasurer at the direction of the director which shall not exceed the amount of estimated total sales taxes to be received by the state generated by sleeping rooms paid by guests of hotels and motels reasonably believed to be occupied due to the major convention event;

(6) “Major convention event”, any convention if more than fifty percent of attendees travel to the convention from outside of Missouri and require overnight hotel accommodations;

(7) “Major convention plan”, a written plan for the administration of a major convention event, containing such information as shall be requested by the director to establish that the event covered by the application is a major convention event including, but not limited to, the start and end dates of the major convention event, an identification of the organization planning the event, the location of the event, projected total and out-of-state attendance, projected contracted and actual hotel room nights, projected costs and revenues anticipated to be received by the eligible commission in connection with the event, the eligible major convention event costs, and evidence of satisfaction of the conditions of subsection 5 of this section.

3. (1) There is hereby created in the state treasury the “Major Economic Convention Event in Missouri Fund”, which shall consist of moneys appropriated from the general revenue fund as prescribed in subsection 6 of this section and any gifts, contributions, grants, or bequests received from federal, private, or other sources. The state treasurer shall be custodian of the fund. In accordance with sections 30.170 and 30.180, the state treasurer may approve disbursements. The fund shall be a dedicated fund and, upon appropriation, moneys in the fund shall be used solely for the administration of this section.

(2) Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund.

(3) The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

4. For major convention plans which have complied with subsection 5 of this section, in addition to funds otherwise made available under Missouri law, a grant shall be paid from the fund by the department of economic development to the eligible commission at the requested date. Any transfer of a grant from the fund to the treasurer or other designated financial officer of an eligible commission with an approved major convention plan shall be deposited in a separate, segregated account of such commission. The eligible commission shall agree to hold such funds until the major convention event has occurred and not disburse the funds until such time as the report in subsection 7 has been submitted.

5. The director shall not disburse a grant until the director or his or her designee has approved a written major convention plan submitted to the department of economic development by an eligible commission requesting a grant. The director or his or her designee shall not approve any submitted major convention plan unless he or she finds that the following conditions have been met:

(1) The applicant submitting the major convention plan is an eligible commission;

(2) The projected start and end dates of the planned major convention event and the requested date of disbursement of the grant are no later than five years from the date of the application; and

(3) There is sufficient evidence that:

(a) The event shall qualify as a major convention event under this section including, but not limited to, evidence of the actual number of contracted advance hotel reservations or projected out-of-state attendance numbers and actual hotel room usage from comparable past events;

(b) A request for proposal or similar documentation demonstrates the applicant eligible commission is competing for the event against non-Missouri cities;

(c) Without the grant, the major convention event would not be reasonably anticipated to occur in Missouri; and

(d) The positive net fiscal impact to general revenue of the state through any and all taxes attributable to the major convention event exceeds the amount of the major convention grant.

­­

­

6. (1) Upon verification that the major convention plan complies with the terms of subsection 5 of this section, the director or his or her designee shall issue a certificate of approval to the eligible commission stating the date on which such grant shall be disbursed and the total amount of the grant, which shall be equal to the eligible major convention event costs listed in the approved major convention plan. The amount of any grant shall not exceed more than fifty percent of the cost of hosting the major convention event, positive net fiscal impact to general revenue, or one million dollars, whichever is less.

(2) All approved grants scheduled for disbursement each year shall be disbursed from the general revenue fund subject to appropriation by the general assembly. Any such appropriation shall not exceed three million dollars in any year.

(3) Upon such annual appropriation and transfer into the fund from the general revenue fund, the director shall disburse all grants pursuant to certificates of approval.

7. (1) Within one hundred eighty days of the conclusion of any major convention event for which a grant was disbursed under this section, the eligible commission that received such grant shall provide a written report to the director detailing the final amount of eligible major convention event costs incurred and actual attendance figures which certify compliance with this section. If the final amount of total eligible major convention event costs is less than the amount of the grant disbursed to the eligible commission under an approved major convention plan, such commission shall refund to the state treasurer the excess greater than fifty percent of the actual cost for deposit into the fund.

(2) An eligible commission shall refund the following amounts to the state treasurer based on the actual attendance figures in relation to the projected total attendance for the event as provided in the major convention plan:

(a) If the actual attendance figure is less than twenty-five percent of the projected total attendance, the commission shall refund an amount equal to the full amount of the grant;

(b) If the actual attendance figure is equal to or less than eighty-five percent and greater than or equal to twenty-five percent of the projected total attendance, the commission shall keep a portion of the grant received under this section equal to the proportion of the actual attendance figure to the projected attendance figure rounded to the nearest dollar and refund the remaining amount;

(c) If the actual attendance figure is greater than eighty-five percent of the projected total attendance, the commission shall keep the entire grant amount received under this section unless otherwise provided by this section.

(3) The provisions of this subdivision shall not apply where attendance at the convention is adversely affected by a man-made disaster including, but not limited to, an uprising or other civil unrest or where attendance at the convention is adversely affected by a substantial inclement weather-related event.

8. Any amounts that are refunded from a grant under this section shall be returned to the major economic convention event in Missouri fund to be used for future grants.

9. In accordance with the provisions of sections 23.250 to 23.298 and unless otherwise authorized pursuant to section 23.253:

(1) The program authorized under the provisions of this section shall automatically sunset six years after August 28, 2016; and

(2) This section shall terminate on September first of the year following the year in which any new program authorized under this section is sunset, and the revisor of statutes shall designate such sections and this section in a revision bill for repeal.

(L. 2016 H.B. 1698)

Sunset date 8-28-22

Termination date 9-01-23



Section 620.1875 Title of law.

Effective 28 Aug 2005

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.1875. Title of law. — Sections 620.1875 to 620.1890 shall be known and may be cited as the "Missouri Quality Jobs Act".

(L. 2005 S.B. 343)



Section 620.1878 Definitions.

Effective 04 Jun 2009, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.1878. Definitions. — For the purposes of sections 620.1875 to 620.1890, the following terms shall mean:

(1) "Approval", a document submitted by the department to the qualified company that states the benefits that may be provided by this program;

(2) "Average wage", the new payroll divided by the number of new jobs;

(3) "Commencement of operations", the starting date for the qualified company's first new employee, which must be no later than twelve months from the date of the approval;

(4) "County average wage", the average wages in each county as determined by the department for the most recently completed full calendar year. However, if the computed county average wage is above the statewide average wage, the statewide average wage shall be deemed the county average wage for such county for the purpose of determining eligibility. The department shall publish the county average wage for each county at least annually. Notwithstanding the provisions of this subdivision to the contrary, for any qualified company that in conjunction with their project is relocating employees from a Missouri county with a higher county average wage, the company shall obtain the endorsement of the governing body of the community from which jobs are being relocated or the county average wage for their project shall be the county average wage for the county from which the employees are being relocated;

(5) "Department", the Missouri department of economic development;

(6) "Director", the director of the department of economic development;

(7) "Employee", a person employed by a qualified company;

(8) "Full-time employee", an employee of the qualified company that is scheduled to work an average of at least thirty-five hours per week for a twelve-month period, and one for which the qualified company offers health insurance and pays at least fifty percent of such insurance premiums;

(9) "High-impact project", a qualified company that, within two years from commencement of operations, creates one hundred or more new jobs;

(10) "Local incentives", the present value of the dollar amount of direct benefit received by a qualified company for a project facility from one or more local political subdivisions, but shall not include loans or other funds provided to the qualified company that must be repaid by the qualified company to the political subdivision;

(11) "NAICS", the 1997 edition of the North American Industry Classification System as prepared by the Executive Office of the President, Office of Management and Budget. Any NAICS sector, subsector, industry group or industry identified in this section shall include its corresponding classification in subsequent federal industry classification systems;

(12) "New direct local revenue", the present value of the dollar amount of direct net new tax revenues of the local political subdivisions likely to be produced by the project over a ten-year period as calculated by the department, excluding local earnings tax, and net new utility revenues, provided the local incentives include a discount or other direct incentives from utilities owned or operated by the political subdivision;

(13) "New investment", the purchase or leasing of new tangible assets to be placed in operation at the project facility, which will be directly related to the new jobs;

(14) "New job", the number of full-time employees located at the project facility that exceeds the project facility base employment less any decrease in the number of full-time employees at related facilities below the related facility base employment. No job that was created prior to the date of the notice of intent shall be deemed a new job. An employee that spends less than fifty percent of the employee's work time at the facility is still considered to be located at a facility if the employee receives his or her directions and control from that facility, is on the facility's payroll, one hundred percent of the employee's income from such employment is Missouri income, and the employee is paid at or above the state average wage;

(15) "New payroll", the amount of taxable wages of full-time employees, excluding owners, located at the project facility that exceeds the project facility base payroll. If full-time employment at related facilities is below the related facility base employment, any decrease in payroll for full-time employees at the related facilities below that related facility base payroll shall also be subtracted to determine new payroll;

(16) "Notice of intent", a form developed by the department, completed by the qualified company and submitted to the department which states the qualified company's intent to hire new jobs and request benefits under this program;

(17) "Percent of local incentives", the amount of local incentives divided by the amount of new direct local revenue;

(18) "Program", the Missouri quality jobs program provided in sections 620.1875 to 620.1890;

(19) "Project facility", the building used by a qualified company at which the new jobs and new investment will be located. A project facility may include separate buildings that are located within fifteen miles of each other or within the same county such that their purpose and operations are interrelated;

(20) "Project facility base employment", the greater of the number of full-time employees located at the project facility on the date of the notice of intent or for the twelve-month period prior to the date of the notice of intent, the average number of full-time employees located at the project facility. In the event the project facility has not been in operation for a full twelve-month period, the average number of full-time employees for the number of months the project facility has been in operation prior to the date of the notice of intent;

(21) "Project facility base payroll", the total amount of taxable wages paid by the qualified company to full-time employees of the qualified company located at the project facility in the twelve months prior to the notice of intent, not including the payroll of the owners of the qualified company unless the qualified company is participating in an employee stock ownership plan. For purposes of calculating the benefits under this program, the amount of base payroll shall increase each year based on an appropriate measure, as determined by the department;

(22) "Project period", the time period that the benefits are provided to a qualified company;

(23) "Qualified company", a firm, partnership, joint venture, association, private or public corporation whether organized for profit or not, or headquarters of such entity registered to do business in Missouri that is the owner or operator of a project facility, offers health insurance to all full-time employees of all facilities located in this state, and pays at least fifty percent of such insurance premiums. For the purposes of sections 620.1875 to 620.1890, the term "qualified company" shall not include:

(a) Gambling establishments (NAICS industry group 7132);

(b) Retail trade establishments (NAICS sectors 44 and 45);

(c) Food and drinking places (NAICS subsector 722);

(d) Public utilities (NAICS 221 including water and sewer services);

(e) Any company that is delinquent in the payment of any nonprotested taxes or any other amounts due the state or federal government or any other political subdivision of this state;

(f) Any company that has filed for or has publicly announced its intention to file for bankruptcy protection. However, a company that has filed for or has publicly announced its intention to file for bankruptcy between January 1, 2009, and December 31, 2009, may be a qualified company provided that such company:

a. Certifies to the department that it plans to reorganize and not to liquidate; and

b. After its bankruptcy petition has been filed, it produces proof, in a form and at times satisfactory to the department, that it is not delinquent in filing any tax returns or making any payment due to the state of Missouri, including but not limited to all tax payments due after the filing of the bankruptcy petition and under the terms of the plan of reorganization.

­­

­

(g) Educational services (NAICS sector 61);

(h) Religious organizations (NAICS industry group 8131);

(i) Public administration (NAICS sector 92);

(j) Ethanol distillation or production; or

(k) Biodiesel production.

­­

­

(24) "Qualified renewable energy sources" shall not be construed to include ethanol distillation or production or biodiesel production; however, it shall include:

(a) Open-looped biomass;

(b) Close-looped biomass;

(c) Solar;

(d) Wind;

(e) Geothermal; and

(f) Hydropower;

(25) "Related company" means:

(a) A corporation, partnership, trust, or association controlled by the qualified company;

(b) An individual, corporation, partnership, trust, or association in control of the qualified company; or

(c) Corporations, partnerships, trusts or associations controlled by an individual, corporation, partnership, trust or association in control of the qualified company. As used in this subdivision, "control of a corporation" shall mean ownership, directly or indirectly, of stock possessing at least fifty percent of the total combined voting power of all classes of stock entitled to vote, "control of a partnership or association" shall mean ownership of at least fifty percent of the capital or profits interest in such partnership or association, "control of a trust" shall mean ownership, directly or indirectly, of at least fifty percent of the beneficial interest in the principal or income of such trust, and ownership shall be determined as provided in Section 318 of the Internal Revenue Code of 1986, as amended;

(26) "Related facility", a facility operated by the qualified company or a related company located in this state that is directly related to the operations of the project facility;

(27) "Related facility base employment", the greater of the number of full-time employees located at all related facilities on the date of the notice of intent or for the twelve-month period prior to the date of the notice of intent, the average number of full-time employees located at all related facilities of the qualified company or a related company located in this state;

(28) "Related facility base payroll", the total amount of taxable wages paid by the qualified company to full-time employees of the qualified company located at a related facility in the twelve months prior to the filing of the notice of intent, not including the payroll of the owners of the qualified company unless the qualified company is participating in an employee stock ownership plan. For purposes of calculating the benefits under this program, the amount of related facility base payroll shall increase each year based on an appropriate measure, as determined by the department;

(29) "Rural area", a county in Missouri with a population less than seventy-five thousand or that does not contain an individual city with a population greater than fifty thousand according to the most recent federal decennial census;

(30) "Small and expanding business project", a qualified company that within two years of the date of the approval creates a minimum of twenty new jobs if the project facility is located in a rural area or a minimum of forty new jobs if the project facility is not located in a rural area and creates fewer than one hundred new jobs regardless of the location of the project facility;

(31) "Tax credits", tax credits issued by the department to offset the state income taxes imposed by chapters 143 and 148, or which may be sold or refunded as provided for in this program;

(32) "Technology business project", a qualified company that within two years of the date of the approval creates a minimum of ten new jobs involved in the operations of a company:

(a) Which is a technology company, as determined by a regulation promulgated by the department under the provisions of section 620.1884 or classified by NAICS codes;

(b) Which owns or leases a facility which produces electricity derived from qualified renewable energy sources, or produces fuel for the generation of electricity from qualified renewable energy sources, but does not include any company that has received the alcohol mixture credit, alcohol credit, or small ethanol producer credit pursuant to 26 U.S.C. Section 40 of the tax code in the previous tax year;

(c) Which researches, develops, or manufactures power system technology for: aerospace; space; defense; hybrid vehicles; or implantable or wearable medical devices; or

(d) Which is a clinical molecular diagnostic laboratory focused on detecting and monitoring infections in immunocompromised patient populations;

(33) "Withholding tax", the state tax imposed by sections 143.191 to 143.265. For purposes of this program, the withholding tax shall be computed using a schedule as determined by the department based on average wages.

(L. 2005 S.B. 343, A.L. 2007 1st Ex. Sess. H.B. 1, A.L. 2008 H.B. 2058 merged with S.B. 718, A.L. 2009 H.B. 191)

Effective 6-04-09



Section 620.1881 Project notice of intent, department to respond with a proposal or a rejection — benefits available — effect on withholding tax — projects eligible for benefits — annual report — cap on tax credits — allocation of tax credits.

Effective 28 Aug 2013

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.1881. Project notice of intent, department to respond with a proposal or a rejection — benefits available — effect on withholding tax — projects eligible for benefits — annual report — cap on tax credits — allocation of tax credits. — 1. The department of economic development shall respond within thirty days to a company who provides a notice of intent with either an approval or a rejection of the notice of intent. The department shall give preference to qualified companies and projects targeted at an area of the state which has recently been classified as a disaster area by the federal government. Failure to respond on behalf of the department of economic development shall result in the notice of intent being deemed an approval for the purposes of this section. A qualified company who is provided an approval for a project shall be allowed a benefit as provided in this program in the amount and duration provided in this section. A qualified company may receive additional periods for subsequent new jobs at the same facility after the full initial period if the minimum thresholds are met as set forth in sections 620.1875 to 620.1890. There is no limit on the number of periods a qualified company may participate in the program, as long as the minimum thresholds are achieved and the qualified company provides the department with the required reporting and is in proper compliance for this program or other state programs. A qualified company may elect to file a notice of intent to start a new project period concurrent with an existing project period if the minimum thresholds are achieved and the qualified company provides the department with the required reporting and is in proper compliance for this program and other state programs; however, the qualified company may not receive any further benefit under the original approval for jobs created after the date of the new notice of intent, and any jobs created before the new notice of intent may not be included as new jobs for the purpose of benefit calculation in relation to the new approval. When a qualified company has filed and received approval of a notice of intent and subsequently files another notice of intent, the department shall apply the definition of project facility under subdivision (19) of section 620.1878 to the new notice of intent as well as all previously approved notices of intent and shall determine the application of the definitions of new job, new payroll, project facility base employment, and project facility base payroll accordingly.

2. Notwithstanding any provision of law to the contrary, any qualified company that is awarded benefits under this program may not simultaneously receive tax credits or exemptions under sections 135.100 to 135.150, sections 135.200 to 135.286, section 135.535, or sections 135.900 to 135.906 at the same project facility. The benefits available to the company under any other state programs for which the company is eligible and which utilize withholding tax from the new jobs of the company must first be credited to the other state program before the withholding retention level applicable under the Missouri quality jobs act will begin to accrue. These other state programs include, but are not limited to, the Missouri works jobs training program under sections 620.800 to 620.809, the real property tax increment allocation redevelopment act, sections 99.800 to 99.865, or the Missouri downtown and rural economic stimulus act under sections 99.915 to 99.980. If any qualified company also participates in the Missouri works jobs training program in sections 620.800 to 620.809, the company shall retain no withholding tax, but the department shall issue a refundable tax credit for the full amount of benefit allowed under this subdivision. The calendar year annual maximum amount of tax credits which may be issued to a qualifying company that also participates in the new job training program shall be increased by an amount equivalent to the withholding tax retained by that company under the new jobs training program. However, if the combined benefits of the quality jobs program and the new jobs training program exceed the projected state benefit of the project, as determined by the department of economic development through a cost-benefit analysis, the increase in the maximum tax credits shall be limited to the amount that would not cause the combined benefits to exceed the projected state benefit. Any taxpayer who is awarded benefits under this program who knowingly hires individuals who are not allowed to work legally in the United States shall immediately forfeit such benefits and shall repay the state an amount equal to any state tax credits already redeemed and any withholding taxes already retained.

3. The types of projects and the amount of benefits to be provided are:

(1) Small and expanding business projects: in exchange for the consideration provided by the new tax revenues and other economic stimuli that will be generated by the new jobs created by the program, a qualified company may retain an amount equal to the withholding tax as calculated under subdivision (33) of section 620.1878 from the new jobs that would otherwise be withheld and remitted by the qualified company under the provisions of sections 143.191 to 143.265 for a period of three years from the date the required number of new jobs were created if the average wage of the new payroll equals or exceeds the county average wage or for a period of five years from the date the required number of new jobs were created if the average wage of the new payroll equals or exceeds one hundred twenty percent of the county average wage;

(2) Technology business projects: in exchange for the consideration provided by the new tax revenues and other economic stimuli that will be generated by the new jobs created by the program, a qualified company may retain an amount equal to a maximum of five percent of new payroll for a period of five years from the date the required number of jobs were created from the withholding tax of the new jobs that would otherwise be withheld and remitted by the qualified company under the provisions of sections 143.191 to 143.265 if the average wage of the new payroll equals or exceeds the county average wage. An additional one-half percent of new payroll may be added to the five percent maximum if the average wage of the new payroll in any year exceeds one hundred twenty percent of the county average wage in the county in which the project facility is located, plus an additional one-half percent of new payroll may be added if the average wage of the new payroll in any year exceeds one hundred forty percent of the average wage in the county in which the project facility is located. The department shall issue a refundable tax credit for any difference between the amount of benefit allowed under this subdivision and the amount of withholding tax retained by the company, in the event the withholding tax is not sufficient to provide the entire amount of benefit due to the qualified company under this subdivision;

(3) High impact projects: in exchange for the consideration provided by the new tax revenues and other economic stimuli that will be generated by the new jobs created by the program, a qualified company may retain an amount from the withholding tax of the new jobs that would otherwise be withheld and remitted by the qualified company under the provisions of sections 143.191 to 143.265, equal to three percent of new payroll for a period of five years from the date the required number of jobs were created if the average wage of the new payroll equals or exceeds the county average wage of the county in which the project facility is located. For high-impact projects in a facility located within two adjacent counties, the new payroll shall equal or exceed the higher county average wage of the adjacent counties. The percentage of payroll allowed under this subdivision shall be three and one-half percent of new payroll if the average wage of the new payroll in any year exceeds one hundred twenty percent of the county average wage in the county in which the project facility is located. The percentage of payroll allowed under this subdivision shall be four percent of new payroll if the average wage of the new payroll in any year exceeds one hundred forty percent of the county average wage in the county in which the project facility is located. An additional one percent of new payroll may be added to these percentages if local incentives equal between ten percent and twenty-four percent of the new direct local revenue; an additional two percent of new payroll is added to these percentages if the local incentives equal between twenty-five percent and forty-nine percent of the new direct local revenue; or an additional three percent of payroll is added to these percentages if the local incentives equal fifty percent or more of the new direct local revenue. The department shall issue a refundable tax credit for any difference between the amount of benefit allowed under this subdivision and the amount of withholding tax retained by the company, in the event the withholding tax is not sufficient to provide the entire amount of benefit due to the qualified company under this subdivision;

(4) Job retention projects: a qualified company may receive a tax credit for the retention of jobs in this state, provided the qualified company and the project meets all of the following conditions:

(a) For each of the twenty-four months preceding the year in which application for the program is made the qualified company must have maintained at least one thousand full-time employees at the employer's site in the state at which the jobs are based, and the average wage of such employees must meet or exceed the county average wage;

(b) The qualified company retained at the project facility the level of full-time employees that existed in the taxable year immediately preceding the year in which application for the program is made;

(c) The qualified company is considered to have a significant statewide effect on the economy, and has been determined to represent a substantial risk of relocation from the state by the quality jobs advisory task force established in section 620.1887; provided, however, until such time as the initial at-large members of the quality jobs advisory task force are appointed, this determination shall be made by the director of the department of economic development;

(d) The qualified company in the project facility will cause to be invested a minimum of seventy million dollars in new investment prior to the end of two years or will cause to be invested a minimum of thirty million dollars in new investment prior to the end of two years and maintain an annual payroll of at least seventy million dollars during each of the years for which a credit is claimed; and

(e) The local taxing entities shall provide local incentives of at least fifty percent of the new direct local revenues created by the project over a ten-year period.

­­

­

(5) Small business job retention and flood survivor relief: a qualified company may receive a tax credit under sections 620.1875 to 620.1890 for the retention of jobs and flood survivor relief in this state for each job retained over a three-year period, provided that:

(a) The qualified company did not receive any state or federal benefits, incentives, or tax relief or abatement in locating its facility in a flood plain;

(b) The qualified company and related companies have fewer than one hundred employees at the time application for the program is made;

(c) The average wage of the qualified company's and related companies' employees must meet or exceed the county average wage;

(d) All of the qualified company's and related companies' facilities are located in this state;

(e) The facilities at the primary business site in this state have been directly damaged by floodwater rising above the level of a five hundred year flood at least two years, but fewer than eight years, prior to the time application is made;

(f) The qualified company made significant efforts to protect the facilities prior to any impending danger from rising floodwaters;

(g) For each year it receives tax credits under sections 620.1875 to 620.1890, the qualified company and related companies retained, at the company's facilities in this state, at least the level of full-time, year-round employees that existed in the taxable year immediately preceding the year in which application for the program is made; and

(h) In the years it receives tax credits under sections 620.1875 to 620.1890, the company cumulatively invests at least two million dollars in capital improvements in facilities and equipment located at such facilities that are not located within a five hundred year flood plain as designated by the Federal Emergency Management Agency, and amended from time to time. The amount of the small business job retention and flood survivor relief credit granted may be equal to up to one hundred percent of the amount of withholding tax generated by the full-time jobs at the project facility for a period of three years. The calendar year annual maximum amount of tax credit that may be issued to any qualified company for a small business job retention and survivor relief project shall be two hundred fifty thousand dollars per year, but the maximum amount may be increased up to five hundred thousand dollars if such action is proposed by the department and approved by the quality jobs advisory task force established in section 620.1887. In considering such a request, the task force shall rely on economic modeling and other information supplied by the department when requesting an increase in the limit on behalf of the small business job retention and flood survivor relief project. In no event shall the total amount of all tax credits issued for the entire small business job retention and flood survivor relief program under this subdivision exceed five hundred thousand dollars annually. Notwithstanding the provisions of this subdivision to the contrary, no tax credits shall be issued for small business job retention and flood survivor relief projects approved by the department after August 30, 2010.

4. The qualified company shall provide an annual report of the number of jobs and such other information as may be required by the department to document the basis for the benefits of this program. The department may withhold the approval of any benefits until it is satisfied that proper documentation has been provided, and shall reduce the benefits to reflect any reduction in full-time employees or new payroll. Upon approval by the department, the qualified company may begin the retention of the withholding taxes when it reaches the minimum number of new jobs and the average wage exceeds the county average wage. Tax credits, if any, may be issued upon satisfaction by the department that the qualified company has exceeded the county average wage and the minimum number of new jobs. In such annual report, if the average wage is below the county average wage, the qualified company has not maintained the employee insurance as required, or if the number of new jobs is below the minimum, the qualified company shall not receive tax credits or retain the withholding tax for the balance of the benefit period. In the case of a qualified company that initially filed a notice of intent and received an approval from the department for high-impact benefits and the minimum number of new jobs in an annual report is below the minimum for high-impact projects, the company shall not receive tax credits for the balance of the benefit period but may continue to retain the withholding taxes if it otherwise meets the requirements of a small and expanding business under this program.

5. The maximum calendar year annual tax credits issued for the entire program shall not exceed eighty million dollars. Notwithstanding any provision of law to the contrary, the maximum annual tax credits authorized under section 135.535 are hereby reduced from ten million dollars to eight million dollars, with the balance of two million dollars transferred to this program. There shall be no limit on the amount of withholding taxes that may be retained by approved companies under this program.

6. The department shall allocate the annual tax credits based on the date of the approval, reserving such tax credits based on the department's best estimate of new jobs and new payroll of the project, and the other factors in the determination of benefits of this program. However, the annual issuance of tax credits is subject to the annual verification of the actual new payroll. The allocation of tax credits for the period assigned to a project shall expire if, within two years from the date of commencement of operations, or approval if applicable, the minimum thresholds have not been achieved. The qualified company may retain authorized amounts from the withholding tax under this section once the minimum new jobs thresholds are met for the duration of the project period. No benefits shall be provided under this program until the qualified company meets the minimum new jobs thresholds. In the event the qualified company does not meet the minimum new job threshold, the qualified company may submit a new notice of intent or the department may provide a new approval for a new project of the qualified company at the project facility or other facilities.

7. For a qualified company with flow-through tax treatment to its members, partners, or shareholders, the tax credit shall be allowed to members, partners, or shareholders in proportion to their share of ownership on the last day of the qualified company's tax period.

8. Tax credits may be claimed against taxes otherwise imposed by chapters 143 and 148, and may not be carried forward but shall be claimed within one year of the close of the taxable year for which they were issued, except as provided under subdivision (4) of subsection 3 of this section.

9. Tax credits authorized by this section may be transferred, sold, or assigned by filing a notarized endorsement thereof with the department that names the transferee, the amount of tax credit transferred, and the value received for the credit, as well as any other information reasonably requested by the department.

10. Prior to the issuance of tax credits, the department shall verify through the department of revenue, or any other state department, that the tax credit applicant does not owe any delinquent income, sales, or use tax or interest or penalties on such taxes, or any delinquent fees or assessments levied by any state department and through the department of insurance, financial institutions and professional registration that the applicant does not owe any delinquent insurance taxes. Such delinquency shall not affect the authorization of the application for such tax credits, except that at issuance credits shall be first applied to the delinquency and any amount issued shall be reduced by the applicant's tax delinquency. If the department of revenue or the department of insurance, financial institutions and professional registration, or any other state department, concludes that a taxpayer is delinquent after June fifteenth but before July first of any year and the application of tax credits to such delinquency causes a tax deficiency on behalf of the taxpayer to arise, then the taxpayer shall be granted thirty days to satisfy the deficiency in which interest, penalties, and additions to tax shall be tolled. After applying all available credits toward a tax delinquency, the administering agency shall notify the appropriate department and that department shall update the amount of outstanding delinquent tax owed by the applicant. If any credits remain after satisfying all insurance, income, sales, and use tax delinquencies, the remaining credits shall be issued to the applicant, subject to the restrictions of other provisions of law.

11. Except as provided under subdivision (4) of subsection 3 of this section, the director of revenue shall issue a refund to the qualified company to the extent that the amount of credits allowed in this section exceeds the amount of the qualified company's income tax.

12. An employee of a qualified company will receive full credit for the amount of tax withheld as provided in section 143.211.

13. If any provision of sections 620.1875 to 620.1890 or application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or application of these sections which can be given effect without the invalid provisions or application, and to this end, the provisions of sections 620.1875 to 620.1890 are hereby declared severable.

(L. 2005 S.B. 343, A.L. 2007 1st Ex. Sess. H.B. 1, A.L. 2008 H.B. 2058 merged with S.B. 718, A.L. 2009 H.B. 191, A.L. 2013 H.B. 196)



Section 620.1884 Rulemaking authority.

Effective 28 Aug 2005

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.1884. Rulemaking authority. — The department may adopt such rules, statements of policy, procedures, forms, and guidelines as may be necessary to carry out the provisions of sections 620.1875 to 620.1890. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2005, shall be invalid and void.

(L. 2005 S.B. 343)



Section 620.1887 Quality jobs advisory task force created, members.

Effective 28 Aug 2005

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.1887. Quality jobs advisory task force created, members. — There is hereby created a volunteer task force, to be known as the "Quality Jobs Advisory Task Force", which shall consist of the chairperson of the economic development committee of the Missouri senate or his or her designee, a member of the economic development committee of the Missouri senate appointed by the minority leader of the Missouri senate, the chairperson of the economic development committee of the Missouri house of representatives or his or her designee, a member of the economic development committee of the Missouri house of representatives appointed by the minority leader of the Missouri house of representatives, the director of the department of economic development or his or her designee, and two members to be appointed by the governor with the advice and consent of the senate.

(L. 2005 S.B. 343)



Section 620.1890 Report to the general assembly, contents.

Effective 28 Aug 2005

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.1890. Report to the general assembly, contents. — Prior to March first each year, the department will provide a report on the program to the general assembly including the names of participating companies, location of such companies, the annual amount of benefits provided, the estimated net state fiscal impact (direct and indirect new state taxes derived from the project), the number of new jobs created or jobs retained, the average wages of each project, and the types of qualified companies using the program.

(L. 2005 S.B. 343)



Section 620.1900 Fee imposed on tax credit recipients, amount, deposited where — economic development advancement fund created, use of moneys.

Effective 28 Aug 2005

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.1900. Fee imposed on tax credit recipients, amount, deposited where — economic development advancement fund created, use of moneys. — 1. The department of economic development may charge a fee to the recipient of any tax credits issued by the department, in an amount up to two and one-half percent of the amount of tax credits issued. The fee shall be paid by the recipient upon the issuance of the tax credits. However, no fee shall be charged for the tax credits issued under section 135.460, or section 208.770, or under sections 32.100 to 32.125, if issued for community services, crime prevention, education, job training, or physical revitalization.

2. All fees received by the department of economic development under this section shall be deposited solely to the credit of the economic development advancement fund, created under subsection 3 of this section.

3. There is hereby created in the state treasury the "Economic Development Advancement Fund", which shall consist of money collected under this section. The state treasurer shall be custodian of the fund and shall approve disbursements from the fund in accordance with sections 30.170 and 30.180. Upon appropriation, money in the fund shall be used solely for the administration of this section. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

4. Such fund shall consist of any fees charged under subsection 1 of this section, any gifts, contributions, grants, or bequests received from federal, private, or other sources, fees or administrative charges from private activity bond allocations, moneys transferred or paid to the department in return for goods or services provided by the department, and any appropriations to the fund.

5. At least fifty percent of the fees and other moneys deposited in the fund shall be appropriated for marketing, technical assistance, and training, contracts for specialized economic development services, and new initiatives and pilot programming to address economic trends. The remainder may be appropriated toward the costs of staffing and operating expenses for the program activities of the department of economic development, and for accountability functions.

(L. 2005 S.B. 343)



Section 620.1910 Citation of law — definitions — qualified manufacturing company and suppliers, retention of withholding taxes, when — maximum retention amount — rulemaking authority — agreement required — report required — sunset provision.

Effective 28 Aug 2013, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.1910. Citation of law — definitions — qualified manufacturing company and suppliers, retention of withholding taxes, when — maximum retention amount — rulemaking authority — agreement required — report required — sunset provision. — 1. This section shall be known and may be cited as the "Manufacturing Jobs Act".

2. As used in this section, the following terms mean:

(1) "Approval", a document submitted by the department to the qualified manufacturing company or qualified supplier that states the benefits that may be provided under this section;

(2) "Capital investment", expenditures made by a qualified manufacturing company to retool or reconfigure a manufacturing facility directly related to the manufacturing of a new product or the expansion or modification of the manufacture of an existing product;

(3) "County average wage", the same meaning as such term is defined in section 620.1878;

(4) "Department", the department of economic development;

(5) "Facility", a building or buildings located in Missouri at which the qualified manufacturing company manufactures a product;

(6) "Full-time job", a job for which a person is compensated for an average of at least thirty-five hours per week for a twelve-month period, and one for which the qualified manufacturing company or qualified supplier offers health insurance and pays at least fifty percent of such insurance premiums;

(7) "NAICS industry classification", the most recent edition of the North American Industry Classification System as prepared by the Executive Office of the President, Office of Management and Budget;

(8) "New job", the same meaning as such term is defined in section 620.1878;

(9) "New product", a new model or line of a manufactured good that has not been manufactured in Missouri by the qualified manufacturing company at any time prior to the date of the notice of intent, or an existing brand, model, or line of a manufactured good that is redesigned with more than seventy-five percent new exterior body parts and incorporates new powertrain options;

(10) "Notice of intent", a form developed by the department, completed by the qualified manufacturing company or qualified supplier and submitted to the department which states the qualified manufacturing company's or qualified supplier's intent to create new jobs or retain current jobs and make additional capital investment, as applicable, and request benefits under this section. The notice of intent shall specify the minimum number of such new or retained jobs and the minimum amount of such capital investment;

(11) "Qualified manufacturing company", a business with a NAICS code of 33611 that:

(a) Manufactures goods at a facility in Missouri;

(b) In the case of the manufacture of a new product, commits to make a capital investment of at least seventy-five thousand dollars per retained job within no more than two years of the date the qualified manufacturing company begins to retain withholding tax under this section, or in the case of the modification or expansion of the manufacture of an existing product, commits to make a capital investment of at least fifty thousand dollars per retained job within no more than two years of the date the qualified manufacturing company begins to retain withholding tax under this section;

(c) Manufactures a new product or has commenced making capital improvements to the facility necessary for the manufacturing of such new product, or modifies or expands the manufacture of an existing product or has commenced making capital improvements to the facility necessary for the modification or expansion of the manufacture of such existing product; and

(d) Continues to meet the requirements of paragraphs (a) to (c) of this subdivision for the withholding period;

(12) "Qualified supplier", a manufacturing company that:

(a) Attests to the department that it derives more than ten percent of the total annual sales of the company from sales to a qualified manufacturing company;

(b) Adds five or more new jobs;

(c) Has an average wage, as defined in section 135.950, for such new jobs that are equal to or exceed the lower of the county average wage for Missouri as determined by the department using NAICS industry classifications, but not lower than sixty percent of the statewide average wage; and

(d) Provides health insurance for all full-time jobs and pays at least fifty percent of the premiums of such insurance;

(13) "Retained job", the number of full-time jobs of persons employed by the qualified manufacturing company located at the facility that existed as of the last working day of the month immediately preceding the month in which notice of intent is submitted;

(14) "Statewide average wage", an amount equal to the quotient of the sum of the total gross wages paid for the corresponding four calendar quarters divided by the average annual employment for such four calendar quarters, which shall be computed using the Quarterly Census of Employment and Wages Data for All Private Ownership Businesses in Missouri, as published by the Bureau of Labor Statistics of the United States Department of Labor;

(15) "Withholding period", the seven- or ten-year period in which a qualified manufacturing company may receive benefits under this section;

(16) "Withholding tax", the same meaning as such term is defined in section 620.1878.

3. The department shall respond within thirty days to a qualified manufacturing company or a qualified supplier who provides a notice of intent with either an approval or a rejection of the notice of intent. Failure to respond on behalf of the department shall result in the notice of intent being deemed an approval for the purposes of this section.

4. A qualified manufacturing company that manufactures a new product may, upon the department's approval of a notice of intent and the execution of an agreement that meets the requirements of subsection 9 of this section, but no earlier than January 1, 2012, retain one hundred percent of the withholding tax from full-time jobs at the facility for a period of ten years. A qualified manufacturing company that modifies or expands the manufacture of an existing product may, upon the department's approval of a notice of intent and the execution of an agreement that meets the requirements of subsection 9 of this section, but no earlier than January 1, 2012, retain fifty percent of the withholding tax from full-time jobs at the facility for a period of seven years. Except as otherwise allowed under subsection 7 of this section, the commencement of the withholding period may be delayed by no more than twenty-four months after execution of the agreement at the option of the qualified manufacturing company. Such qualified manufacturing company shall be eligible for participation in the Missouri quality jobs program in sections 620.1875 to 620.1890 for any new jobs for which it does not retain withholding tax under this section, provided all qualifications for such program are met.

5. A qualified supplier may, upon approval of a notice of intent by the department, retain all withholding tax from new jobs for a period of three years from the date of approval of the notice of intent or for a period of five years if the supplier pays wages for the new jobs equal to or greater than one hundred twenty percent of county average wage. Notwithstanding any other provision of law to the contrary, a qualified supplier that is awarded benefits under this section shall not receive any tax credit or exemption or be entitled to retain withholding under sections 100.700 to 100.850, sections 135.100 to 135.150, sections 135.200 to 135.286, section 135.535, sections 135.900 to 135.906, sections 135.950 to 135.970, or section 620.1881 for the same jobs.

6. Notwithstanding any other provision of law to the contrary, the maximum amount of withholding tax that may be retained by any one qualified manufacturing company under this section shall not exceed ten million dollars per calendar year. The aggregate amount of withholding tax that may be retained by all qualified manufacturing companies under this section shall not exceed fifteen million dollars per calendar year.

7. Notwithstanding any other provision of law to the contrary, any qualified manufacturing company that is awarded benefits under this section shall not simultaneously receive tax credits or exemptions under sections 100.700 to 100.850, sections 135.100 to 135.150, sections 135.200 to 135.286, section 135.535, or sections 135.900 to 135.906 for the jobs created or retained or capital improvement which qualified for benefits under this section. The benefits available to the qualified manufacturing company under any other state programs for which the qualified manufacturing company is eligible and which utilize withholding tax from the jobs at the facility shall first be credited to the other state program before the applicable withholding period for benefits provided under this section shall begin. These other state programs include, but are not limited to, the Missouri works jobs training program under sections 620.800 to 620.809, the real property tax increment allocation redevelopment act under sections 99.800 to 99.865, or the Missouri downtown and rural economic stimulus act under sections 99.915 to 99.980. If any qualified manufacturing company also participates in the Missouri works jobs training program in sections 620.800 to 620.809, such qualified manufacturing company shall not retain any withholding tax that has already been allocated for use in the new jobs training program. Any qualified manufacturing company or qualified supplier that is awarded benefits under this program and knowingly hires individuals who are not allowed to work legally in the United States shall immediately forfeit such benefits and shall repay the state an amount equal to any withholding taxes already retained. Subsection 5 of section 285.530 shall not apply to qualified manufacturing companies or qualified suppliers which are awarded benefits under this program.

8. The department may promulgate rules to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly under chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after the effective date of this section shall be invalid and void.

9. Within six months of completion of a notice of intent required under this section, the qualified manufacturing company shall enter into an agreement with the department that memorializes the content of the notice of intent, the requirements of this section, and the consequences for failing to meet such requirements, which shall include the following:

(1) If the amount of capital investment made by the qualified manufacturing company is not made within the two-year period provided for such investment, the qualified manufacturing company shall immediately cease retaining any withholding tax with respect to jobs at the facility and it shall forfeit all rights to retain withholding tax for the remainder of the withholding period. In addition, the qualified manufacturing company shall repay any amounts of withholding tax retained plus interest of five percent per annum. However, in the event that such capital investment shortfall is due to economic conditions beyond the control of the qualified manufacturing company, the director may, at the qualified manufacturing company's request, suspend rather than terminate its privilege to retain withholding tax under this section for up to three years. Any such suspension shall extend the withholding period by the same amount of time. No more than one such suspension shall be granted to a qualified manufacturing company;

(2) If the qualified manufacturing company discontinues the manufacturing of the new product and does not replace it with a subsequent or additional new product manufactured at the facility at any time during the withholding period, the qualified manufacturing company shall immediately cease retaining any withholding tax with respect to jobs at that facility and it shall forfeit all rights to retain withholding tax for the remainder of the withholding period.

10. Prior to March first each year, the department shall provide a report to the general assembly including the names of participating qualified manufacturing companies or qualified suppliers, location of such companies or suppliers, the annual amount of benefits provided, the estimated net state fiscal impact including direct and indirect new state taxes derived, and the number of new jobs created or jobs retained.

11. Under section 23.253 of the Missouri sunset act:

(1) The provisions of the new program authorized under this section shall automatically sunset October 12, 2016, unless reauthorized by an act of the general assembly; and

(2) If such program is reauthorized, the program authorized under this section shall automatically sunset twelve years after the effective date of the reauthorization of this section; and

(3) This section shall terminate on September first of the calendar year immediately following the calendar year in which the program authorized under this section is sunset.

(L. 2010 1st Ex. Sess. H.B. 2, A.L. 2013 H.B. 196)

Sunset date 10-12-16

Termination date 9-01-17



Section 620.2000 Citation of law.

Effective 28 Aug 2013

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.2000. Citation of law. — Sections 620.2000 to 620.2020 shall be known and may be cited as the "Missouri Works Program".

(L. 2013 H.B. 184)



Section 620.2005 Definitions.

Effective 28 Aug 2013

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.2005. Definitions. — As used in sections 620.2000 to 620.2020, the following terms mean:

(1) "Average wage", the new payroll divided by the number of new jobs, or the payroll of the retained jobs divided by the number of retained jobs;

(2) "Commencement of operations", the starting date for the qualified company's first new employee, which shall be no later than twelve months from the date of the approval;

(3) "County average wage", the average wages in each county as determined by the department for the most recently completed full calendar year. However, if the computed county average wage is above the statewide average wage, the statewide average wage shall be deemed the county average wage for such county for the purpose of determining eligibility. The department shall publish the county average wage for each county at least annually. Notwithstanding the provisions of this subdivision to the contrary, for any qualified company that in conjunction with their project is relocating employees from a Missouri county with a higher county average wage, the company shall obtain the endorsement of the governing body of the community from which jobs are being relocated or the county average wage for their project shall be the county average wage for the county from which the employees are being relocated;

(4) "Department", the Missouri department of economic development;

(5) "Director", the director of the department of economic development;

(6) "Employee", a person employed by a qualified company, excluding:

(a) Owners of the qualified company unless the qualified company is participating in an employee stock ownership plan; or

(b) Owners of a noncontrolling interest in stock of a qualified company that is publicly* traded;

(7) "Existing Missouri business", a qualified company that, for the ten-year period preceding submission of a notice of intent to the department, had a physical location in Missouri and full-time employees who routinely perform job duties within Missouri;

(8) "Full-time employee", an employee of the qualified company that is scheduled to work an average of at least thirty-five hours per week for a twelve-month period, and one for which the qualified company offers health insurance and pays at least fifty percent of such insurance premiums. An employee that spends less than fifty percent of the employee's work time at the facility shall be considered to be located at a facility if the employee receives his or her directions and control from that facility, is on the facility's payroll, one hundred percent of the employee's income from such employment is Missouri income, and the employee is paid at or above the applicable percentage of the county average wage;

(9) "Local incentives", the present value of the dollar amount of direct benefit received by a qualified company for a project facility from one or more local political subdivisions, but this term shall not include loans or other funds provided to the qualified company that shall be repaid by the qualified company to the political subdivision;

(10) "NAICS" or "NAICS industry classification", the classification provided by the most recent edition of the North American Industry Classification System as prepared by the Executive Office of the President, Office of Management and Budget;

(11) "New capital investment", shall include costs incurred by the qualified company at the project facility after acceptance by the qualified company of the proposal for benefits from the department or the approval notice of intent, whichever occurs first, for real or personal property, and may include the value of finance or capital leases for real or personal property for the term of such lease at the project facility executed after acceptance by the qualified company of the proposal for benefits from the department or the approval of the notice of intent;

(12) "New direct local revenue", the present value of the dollar amount of direct net new tax revenues of the local political subdivisions likely to be produced by the project over a ten-year period as calculated by the department, excluding local earnings tax, and net new utility revenues, provided the local incentives include a discount or other direct incentives from utilities owned or operated by the political subdivision;

(13) "New job", the number of full-time employees located at the project facility that exceeds the project facility base employment less any decrease in the number of full-time employees at related facilities below the related facility base employment. No job that was created prior to the date of the notice of intent shall be deemed a new job;

(14) "New payroll", the amount of wages paid for all new jobs, located at the project facility during the qualified company's tax year that exceeds the project facility base payroll;

(15) "Notice of intent", a form developed by the department and available online, completed by the qualified company, and submitted to the department stating the qualified company's intent to request benefits under this program;

(16) "Percent of local incentives", the amount of local incentives divided by the amount of new direct local revenue;

(17) "Program", the Missouri works program established in sections 620.2000 to 620.2020;

(18) "Project facility", the building or buildings used by a qualified company at which new or retained jobs and any new capital investment are or will be located. A project facility may include separate buildings located within sixty miles of each other such that their purpose and operations are interrelated; provided that where the buildings making up the project facility are not located within the same county, the average wage of the new payroll shall exceed the applicable percentage of the highest county average wage among the counties in which the buildings are located. Upon approval by the department, a subsequent project facility may be designated if the qualified company demonstrates a need to relocate to the subsequent project facility at any time during the project period;

(19) "Project facility base employment", the greater of the number of full-time employees located at the project facility on the date of the notice of intent or, for the twelve-month period prior to the date of the notice of intent, the average number of full-time employees located at the project facility. In the event the project facility has not been in operation for a full twelve-month period, the average number of full-time employees for the number of months the project facility has been in operation prior to the date of the notice of intent;

(20) "Project facility base payroll", the annualized payroll for the project facility base employment or the total amount of wages paid by the qualified company to full-time employees of the qualified company located at the project facility in the twelve months prior to the notice of intent. For purposes of calculating the benefits under this program, the amount of base payroll shall increase each year based on an appropriate measure, as determined by the department;

(21) "Project period", the time period within which benefits are awarded to a qualified company or within which the qualified company is obligated to perform under an agreement with the department, whichever is greater;

(22) "Projected net fiscal benefit", the total fiscal benefit to the state less any state benefits offered to the qualified company, as determined by the department;

(23) "Qualified company", a firm, partnership, joint venture, association, private or public corporation whether organized for profit or not, or headquarters of such entity registered to do business in Missouri that is the owner or operator of a project facility, certifies that it offers health insurance to all full-time employees of all facilities located in this state, and certifies that it pays at least fifty percent of such insurance premiums. For the purposes of sections 620.2000 to 620.2020, the term "qualified company" shall not include:

(a) Gambling establishments (NAICS industry group 7132);

(b) Store front consumer-based retail trade establishments (under NAICS sectors 44 and 45), except with respect to any company headquartered in this state with a majority of its full-time employees engaged in operations not within the NAICS codes specified in this subdivision;

(c) Food and drinking places (NAICS subsector 722);

(d) Public utilities (NAICS 221 including water and sewer services);

(e) Any company that is delinquent in the payment of any nonprotested taxes or any other amounts due the state or federal government or any other political subdivision of this state;

(f) Any company requesting benefits for retained jobs that has filed for or has publicly announced its intention to file for bankruptcy protection. However, a company that has filed for or has publicly announced its intention to file for bankruptcy may be a qualified company provided that such company:

a. Certifies to the department that it plans to reorganize and not to liquidate; and

b. After its bankruptcy petition has been filed, it produces proof, in a form and at times satisfactory to the department, that it is not delinquent in filing any tax returns or making any payment due to the state of Missouri, including but not limited to all tax payments due after the filing of the bankruptcy petition and under the terms of the plan of reorganization. Any taxpayer who is awarded benefits under this subsection and who files for bankruptcy under Chapter 7 of the United States Bankruptcy Code, Title 11 U.S.C., shall immediately notify the department and shall forfeit such benefits and shall repay the state an amount equal to any state tax credits already redeemed and any withholding taxes already retained;

(g) Educational services (NAICS sector 61);

(h) Religious organizations (NAICS industry group 8131);

(i) Public administration (NAICS sector 92);

(j) Ethanol distillation or production;

(k) Biodiesel production; or

(l) Health care and social services (NAICS sector 62).

­­

­

(24) "Related company", shall mean:

(a) A corporation, partnership, trust, or association controlled by the qualified company;

(b) An individual, corporation, partnership, trust, or association in control of the qualified company; or

(c) Corporations, partnerships, trusts or associations controlled by an individual, corporation, partnership, trust, or association in control of the qualified company. As used in this paragraph, "control of a qualified company" shall mean:

a. Ownership, directly or indirectly, of stock possessing at least fifty percent of the total combined voting power of all classes of stock entitled to vote in the case of a qualified company that is a corporation;

b. Ownership of at least fifty percent of the capital or profits interest in such qualified company if it is a partnership or association;

c. Ownership, directly or indirectly, of at least fifty percent of the beneficial interest in the principal or income of such qualified company if it is a trust, and ownership shall be determined as provided in Section 318 of the Internal Revenue Code of 1986, as amended;

(25) "Related facility", a facility operated by the qualified company or a related company located in this state that is directly related to the operations of the project facility or in which operations substantially similar to the operations of the project facility are performed;

(26) "Related facility base employment", the greater of the number of full-time employees located at all related facilities on the date of the notice of intent or, for the twelve-month period prior to the date of the notice of intent, the average number of full-time employees located at all related facilities of the qualified company or a related company located in this state;

(27) "Related facility base payroll", the annualized payroll of the related facility base payroll or the total amount of taxable wages paid by the qualified company to full-time employees of the qualified company located at a related facility in the twelve months prior to the filing of the notice of intent. For purposes of calculating the benefits under this program, the amount of related facility base payroll shall increase each year based on an appropriate measure, as determined by the department;

(28) "Rural area", a county in Missouri with a population less than seventy-five thousand or that does not contain an individual city with a population greater than fifty thousand according to the most recent federal decennial census;

(29) "Tax credits", tax credits issued by the department to offset the state taxes imposed by chapters 143 and 148, or which may be sold or refunded as provided for in this program;

(30) "Withholding tax", the state tax imposed by sections 143.191 to 143.265. For purposes of this program, the withholding tax shall be computed using a schedule as determined by the department based on average wages; and

(31) This section is subject to the provisions of section 196.1127.

(L. 2013 H.B. 184)

*Word "publically" appears in original rolls.



Section 620.2010 Retention of withholding tax for new jobs, when — tax credits authorized, requirements — alternate incentives.

Effective 28 Aug 2013

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.2010. Retention of withholding tax for new jobs, when — tax credits authorized, requirements — alternate incentives. — 1. In exchange for the consideration provided by the new tax revenues and other economic stimuli that will be generated by the new jobs created, a qualified company may, for a period of five years from the date the new jobs are created, or for a period of six years from the date the new jobs are created if the qualified company is an existing Missouri business, retain an amount equal to the withholding tax as calculated under subdivision (30) of section 620.2005 from the new jobs that would otherwise be withheld and remitted by the qualified company under the provisions of sections 143.191 to 143.265 if:

(1) The qualified company creates ten or more new jobs, and the average wage of the new payroll equals or exceeds ninety percent of the county average wage;

(2) The qualified company creates two or more new jobs at a project facility located in a rural area, the average wage of the new payroll equals or exceeds ninety percent of the county average wage, and the qualified company commits to making at least one hundred thousand dollars of new capital investment at the project facility within two years; or

(3) The qualified company creates two or more new jobs at a project facility located within a zone designated under sections 135.950 to 135.963, the average wage of the new payroll equals or exceeds eighty percent of the county average wage, and the qualified company commits to making at least one hundred thousand dollars in new capital investment at the project facility within two years of approval.

2. In addition to any benefits available under subsection 1 of this section, the department may award a qualified company that satisfies subdivision (1) of subsection 1 of this section additional tax credits, issued each year for a period of five years from the date the new jobs are created, or for a period of six years from the date the new jobs are created if the qualified company is an existing Missouri business, in an amount equal to or less than six percent of new payroll; provided that in no event may the total amount of benefits awarded to a qualified company under this section exceed nine percent of new payroll in any calendar year. The amount of tax credits awarded to a qualified company under this subsection shall not exceed the projected net fiscal benefit to the state, as determined by the department, and shall not exceed the least amount necessary to obtain the qualified company's commitment to initiate the project. In determining the amount of tax credits to award to a qualified company under this subsection, the department shall consider the following factors:

(1) The significance of the qualified company's need for program benefits;

(2) The amount of projected net fiscal benefit to the state of the project and the period in which the state would realize such net fiscal benefit;

(3) The overall size and quality of the proposed project, including the number of new jobs, new capital investment, proposed wages, growth potential of the qualified company, the potential multiplier effect of the project, and similar factors;

(4) The financial stability and creditworthiness of the qualified company;

(5) The level of economic distress in the area;

(6) An evaluation of the competitiveness of alternative locations for the project facility, as applicable; and

(7) The percent of local incentives committed.

3. Upon approval of a notice of intent to receive tax credits under subsections 2 and 5 of this section, the department and the qualified company shall enter into a written agreement covering the applicable project period. The agreement shall specify, at a minimum:

(1) The committed number of new jobs, new payroll, and new capital investment for each year during the project period;

(2) The date or time period during which the tax credits shall be issued, which may be immediately or over a period not to exceed two years from the date of approval of the notice of intent;

(3) Clawback provisions, as may be required by the department; and

(4) Any other provisions the department may require.

4. In lieu of the benefits available under sections 1 and 2 of this section, and in exchange for the consideration provided by the new tax revenues and other economic stimuli that will be generated by the new jobs created by the program, a qualified company may, for a period of five years from the date the new jobs are created, or for a period of six years from the date the new jobs are created if the qualified company is an existing Missouri business, retain an amount equal to the withholding tax as calculated under subdivision (30) of section 620.2005 from the new jobs that would otherwise be withheld and remitted by the qualified company under the provisions of sections 143.191 to 143.265 equal to:

(1) Six percent of new payroll for a period of five years from the date the required number of new jobs were created if the qualified company creates one hundred or more new jobs and the average wage of the new payroll equals or exceeds one hundred twenty percent of the county average wage of the county in which the project facility is located; or

(2) Seven percent of new payroll for a period of five years from the date the required number of jobs were created if the qualified company creates one hundred or more new jobs and the average wage of the new payroll equals or exceeds one hundred forty percent of the county average wage of the county in which the project facility is located.

­­

­

5. In addition to the benefits available under subsection* 4 of this section, the department may award a qualified company that satisfies the provisions of subsection 4 of this section additional tax credits, issued each year for a period of five years from the date the new jobs are created, or for a period of six years from the date the new jobs are created if the qualified company is an existing Missouri business, in an amount equal to or less than three percent of new payroll; provided that in no event may the total amount of benefits awarded to a qualified company under this section exceed nine percent of new payroll in any calendar year. The amount of tax credits awarded to a qualified company under this subsection shall not exceed the projected net fiscal benefit to the state, as determined by the department, and shall not exceed the least amount necessary to obtain the qualified company's commitment to initiate the project. In determining the amount of tax credits to award to a qualified company under this subsection, the department shall consider the factors provided under subsection 2 of this section.

6. No benefits shall be available under this section for any qualified company that has performed significant, project-specific site work at the project facility, purchased machinery or equipment related to the project, or has publicly announced its intention to make new capital investment at the project facility prior to receipt of a proposal for benefits under this section or approval of its notice of intent, whichever occurs first.

(L. 2013 H.B. 184)

*Word "subsections" appears in original rolls.



Section 620.2015 Relocation of business, factor in determining eligibility — benefits, requirements — written agreement required.

Effective 28 Aug 2013

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.2015. Relocation of business, factor in determining eligibility — benefits, requirements — written agreement required. — 1. In exchange for the consideration provided by the tax revenues and other economic stimuli that will be generated by the retention of jobs and the making of new capital investment in this state, a qualified company may be eligible to receive the benefits described in this section if the department determines that there is a significant probability that the qualified company would relocate to another state in the absence of the benefits authorized under this section. In no event shall the total amount of benefits available to all qualified companies under this section exceed six million dollars in any fiscal year.

2. A qualified company meeting the requirements of this section may be authorized to retain an amount not to exceed one hundred percent of the withholding tax from full-time jobs that would otherwise be withheld and remitted by the qualified company under the provisions of sections 143.191 to 143.265 for a period of ten years if the average wage of the retained jobs equals or exceeds ninety percent of the county average wage. In order to receive benefits under this section, a qualified company shall enter into written agreement with the department containing detailed performance requirements and repayment penalties in event of nonperformance. The amount of benefits awarded to a qualified company under this section shall not exceed the projected net fiscal benefit and shall not exceed the least amount necessary to obtain the qualified company's commitment to retain the necessary number of jobs and make the required new capital investment.

3. In order to be eligible to receive benefits under this section, the qualified company shall meet each of the following conditions:

(1) The qualified company shall agree to retain, for a period of ten years from the date of approval of the notice of intent, at least fifty retained jobs; and

(2) The qualified company shall agree to make a new capital investment at the project facility within three years of the approval in an amount equal to one-half the total benefits, available under this section, which are offered to the qualified company by the department.

4. In awarding benefits under this section, the department shall consider the factors set forth in subsection 2 of section 620.2010.

5. Upon approval of a notice of intent to request benefits under this section, the department and the qualified company shall enter into a written agreement covering the applicable project period. The agreement shall specify, at a minimum:

(1) The committed number of retained jobs, payroll, and new capital investment for each year during the project period;

(2) Clawback provisions, as may be required by the department; and

(3) Any other provisions the department may require.

(L. 2013 H.B. 184)



Section 620.2020 Participation procedures, department duties, qualified company duties — maximum tax credits allowed, allocation — prohibited acts — report, contents — rulemaking authority — sunset date.

Effective 28 Aug 2013, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.2020. Participation procedures, department duties, qualified company duties — maximum tax credits allowed, allocation — prohibited acts — report, contents — rulemaking authority — sunset date. — 1. The department shall respond to a written request, by or on behalf of a qualified company, for a proposed benefit award under the provisions of this program within five business days of receipt of such request. Such response shall contain either a proposal of benefits for the qualified company, or a written response refusing to provide such a proposal and stating the reasons for such refusal. A qualified company that intends to seek benefits under the program shall submit to the department a notice of intent. The department shall respond within thirty days to a notice of intent with an approval or a rejection, provided that the department may withhold approval or provide a contingent approval until it is satisfied that proper documentation of eligibility has been provided. Failure to respond on behalf of the department shall result in the notice of intent being deemed approved. A qualified company receiving approval for program benefits may receive additional benefits for subsequent new jobs at the same facility after the full initial project period if the applicable minimum job requirements are met. There shall be no limit on the number of project periods a qualified company may participate in the program, and a qualified company may elect to file a notice of intent to begin a new project period concurrent with an existing project period if the applicable minimum job requirements are achieved, the qualified company provides the department with the required annual reporting, and the qualified company is in compliance with this program and any other state programs in which the qualified company is currently or has previously participated. However, the qualified company shall not receive any further program benefits under the original approval for any new jobs created after the date of the new notice of intent, and any jobs created before the new notice of intent shall not be included as new jobs for purposes of the benefit calculation for the new approval. When a qualified company has filed and received approval of a notice of intent and subsequently files another notice of intent, the department shall apply the definition of project facility under subdivision (18) of section 620.2005 to the new notice of intent as well as all previously approved notices of intent and shall determine the application of the definitions of new job, new payroll, project facility base employment, and project facility base payroll accordingly.

2. Notwithstanding any provision of law to the contrary, the benefits available to the qualified company under any other state programs for which the company is eligible and which utilize withholding tax from the new or retained jobs of the company shall first be credited to the other state program before the withholding retention level applicable under this program will begin to accrue. If any qualified company also participates in a job training program utilizing withholding tax, the company shall retain no withholding tax under this program, but the department shall issue a refundable tax credit for the full amount of benefit allowed under this program. The calendar year annual maximum amount of tax credits which may be issued to a qualifying company that also participates in a job training program shall be increased by an amount equivalent to the withholding tax retained by that company under a jobs training program.

3. A qualified company receiving benefits under this program shall provide an annual report of the number of jobs and such other information as may be required by the department to document the basis for program benefits available no later than ninety days prior to the end of the qualified company's tax year immediately following the tax year for which the benefits provided under the program are attributed. In such annual report, if the average wage is below the applicable percentage of the county average wage, the qualified company has not maintained the employee insurance as required, or if the number of jobs is below the number required, the qualified company shall not receive tax credits or retain the withholding tax for the balance of the project period. Failure to timely file the annual report required under this section shall result in the forfeiture of tax credits attributable to the year for which the reporting was required and a recapture of withholding taxes retained by the qualified company during such year.

4. The department may withhold the approval of any benefits under this program until it is satisfied that proper documentation has been provided, and shall reduce the benefits to reflect any reduction in full-time employees or payroll. Upon approval by the department, the qualified company may begin the retention of the withholding taxes when it reaches the required number of jobs and the average wage meets or exceeds the applicable percentage of county average wage. Tax credits, if any, may be issued upon satisfaction by the department that the qualified company has exceeded the applicable percentage of county average wage and the required number of jobs.

5. Any qualified company approved for benefits under this program shall provide to the department, upon request, any and all information and records reasonably required to monitor compliance with program requirements. This program shall be considered a business recruitment tax credit under subdivision (4) of subsection 2 of section 135.800, and any qualified company approved for benefits under this program shall be subject to the provisions of sections* 135.800 to 135.830.

6. Any taxpayer who is awarded benefits under this program who knowingly hires individuals who are not allowed to work legally in the United States shall immediately forfeit such benefits and shall repay the state an amount equal to any state tax credits already redeemed and any withholding taxes already retained.

7. The maximum amount of tax credits that may be authorized under this program for any fiscal year shall be limited as follows, less the amount of any tax credits previously obligated for that fiscal year under any of the tax credit programs referenced in subsection 13 of this section:

(1) For the fiscal year beginning on July 1, 2013, but ending on or before June 30, 2014, no more than one hundred ** six million dollars in tax credits may be authorized;

(2) For the fiscal year beginning on July 1, 2014, but ending on or before June 30, 2015, no more than one hundred ** eleven million dollars in tax credits may be authorized; and

(3) For any fiscal year beginning on or after July 1, 2015, no more than one hundred ** sixteen million dollars in tax credits may be authorized for each fiscal year.

8. For tax credits for the creation of new jobs under section 620.2010, the department shall allocate the annual tax credits based on the date of the approval, reserving such tax credits based on the department's best estimate of new jobs and new payroll of the project, and any other applicable factors in determining the amount of benefits available to the qualified company under this program. However, the annual issuance of tax credits shall be subject to annual verification of actual payroll by the department. Any authorization of tax credits shall expire if, within two years from the date of commencement of operations, or approval if applicable, the qualified company has failed to meet the applicable minimum job requirements. The qualified company may retain authorized amounts from the withholding tax under the project once the applicable minimum job requirements have been met for the duration of the project period. No benefits shall be provided under this program until the qualified company meets the applicable minimum new job requirements. In the event the qualified company does not meet the applicable minimum new job requirements, the qualified company may submit a new notice of intent or the department may provide a new approval for a new project of the qualified company at the project facility or other facilities.

9. Tax credits provided under this program may be claimed against taxes otherwise imposed by chapters 143 and 148, and may not be carried forward, but shall be claimed within one year of the close of the taxable year for which they were issued. Tax credits provided under this program may be transferred, sold, or assigned by filing a notarized endorsement thereof with the department that names the transferee, the amount of tax credit transferred, and the value received for the credit, as well as any other information reasonably requested by the department. For a qualified company with flow-through tax treatment to its members, partners, or shareholders, the tax credit shall be allowed to members, partners, or shareholders in proportion to their share of ownership on the last day of the qualified company's tax period.

10. Prior to the issuance of tax credits or the qualified company beginning to retain withholding taxes, the department shall verify through the department of revenue and any other applicable state department that the tax credit applicant does not owe any delinquent income, sales, or use tax or interest or penalties on such taxes, or any delinquent fees or assessments levied by any state department and through the department of insurance, financial institutions and professional registration that the applicant does not owe any delinquent insurance taxes or other fees. Such delinquency shall not affect the approval, except that any tax credits issued shall be first applied to the delinquency and any amount issued shall be reduced by the applicant's tax delinquency. If the department of revenue, the department of insurance, financial institutions and professional registration, or any other state department concludes that a taxpayer is delinquent after June fifteenth but before July first of any year and the application of tax credits to such delinquency causes a tax deficiency on behalf of the taxpayer to arise, then the taxpayer shall be granted thirty days to satisfy the deficiency in which interest, penalties, and additions to tax shall be tolled. After applying all available credits toward a tax delinquency, the administering agency shall notify the appropriate department and that department shall update the amount of outstanding delinquent tax owed by the applicant. If any credits remain after satisfying all insurance, income, sales, and use tax delinquencies, the remaining credits shall be issued to the applicant, subject to the restrictions of other provisions of law.

11. The director of revenue shall issue a refund to the qualified company to the extent that the amount of tax credits allowed under this program exceeds the amount of the qualified company's tax liability under chapter 143 or 148.

12. An employee of a qualified company shall receive full credit for the amount of tax withheld as provided in section 143.211.

13. Notwithstanding any provision of law to the contrary, beginning August 28, 2013, no new benefits shall be authorized for any project that had not received from the department a proposal or approval for such benefits prior to August 28, 2013, under the development tax credit program created under sections 32.100 to 32.125, the rebuilding communities tax credit program created under section 135.535, the enhanced enterprise zone tax credit program created under sections 135.950 to 135.973, and the Missouri quality jobs program created under sections 620.1875 to 620.1890. The provisions of this subsection shall not be construed to limit or impair the ability of any administering agency to authorize or issue benefits for any project that had received an approval or a proposal from the department under any of the programs referenced in this subsection prior to August 28, 2013, or the ability of any taxpayer to redeem any such tax credits or to retain any withholding tax under an approval issued prior to that date. The provisions of this subsection shall not be construed to limit or in any way impair the ability of any governing authority to provide any local abatement or designate a new zone under the enhanced enterprise zone program created by sections 135.950 to 135.963. Notwithstanding any provision of law to the contrary, no qualified company that is awarded benefits under this program shall:

(1) Simultaneously receive benefits under the programs referenced in this subsection at the same capital investment; or

(2) Receive benefits under the provisions of section 620.1910 for the same jobs.

14. If any provision of sections 620.2000 to 620.2020 or application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or application of these sections which can be given effect without the invalid provisions or application, and to this end, the provisions of sections 620.2000 to 620.2020 are hereby declared severable.

15. By no later than January 1, 2014, and the first day of each calendar quarter thereafter, the department shall present a quarterly report to the general assembly detailing the benefits authorized under this program during the immediately preceding calendar quarter to the extent such information may be disclosed under state and federal law. The report shall include, at a minimum:

(1) A list of all approved and disapproved applicants for each tax credit;

(2) A list of the aggregate amount of new or retained jobs that are directly attributable to the tax credits authorized;

(3) A statement of the aggregate amount of new capital investment directly attributable to the tax credits authorized;

(4) Documentation of the estimated net state fiscal benefit for each authorized project and, to the extent available, the actual benefit realized upon completion of such project or activity; and

(5) The department's response time for each request for a proposed benefit award under this program.

16. The department may adopt such rules, statements of policy, procedures, forms, and guidelines as may be necessary to carry out the provisions of sections 620.2000 to 620.2020. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2013, shall be invalid and void.

17. Under section 23.253 of the Missouri sunset act:

(1) The provisions of the new program authorized under sections 620.2000 to 620.2020 shall automatically sunset six years after August 28, 2013, unless reauthorized by an act of the general assembly; and

(2) If such program is reauthorized, the program authorized under this section shall automatically sunset twelve years after the effective date of this reauthorization of sections 620.2000 to 620.2020; and

(3) Sections 620.2000 to 620.2020 shall terminate on September first of the calendar year immediately following the calendar year in which the program authorized under sections 620.2000 to 620.2020 is sunset.

(L. 2013 H.B. 184)

Sunset date 8-28-19

Termination date 9-01-20

*Word "section" appears in original rolls.

**Word "and" appears here in original rolls.



Section 620.2100 Commission established, members — fund established — duties of commission — expiration date.

Effective 28 Aug 2017

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.2100. Commission established, members — fund established — duties of commission — expiration date. — 1. There is hereby established the “Ozark Exploration Bicentennial Commission”.

2. The commission shall consist of the following members:

(1) Two representatives appointed by the speaker of the house of representatives;

(2) Two senators appointed by the president pro tempore of the senate;

(3) One faculty member of Missouri State University appointed by university leadership;

(4) The director of the division of tourism or his or her designee;

(5) Two members representing historical societies within the area of exploration, one appointed by the speaker of the house of representatives and one appointed by the president pro tempore of the senate;

(6) Two members of the public appointed by the speaker of the house of representatives; and

(7) Two members of the public appointed by the president pro tempore of the senate.

3. Members of the commission shall be appointed by October 1, 2017.

4. Members of the commission shall serve without compensation. The division of tourism shall provide administrative support for the commission.

5. There is hereby established in the state treasury the “Ozark Exploration Bicentennial Fund” to be held separate and apart from all other public moneys and funds of the state. The fund may accept state and federal appropriations, grants, bequests, gifts, fees, and awards to be held for use by the Ozark exploration bicentennial commission. Notwithstanding the provisions of section 33.080 to the contrary, moneys remaining in the fund at the end of any biennium shall not revert to general revenue. The state treasurer shall be custodian of the fund. In accordance with sections 30.170 and 30.180, the state treasurer may approve disbursements. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

6. The duties of the commission shall include, but not be limited to:

(1) Organizing and coordinating efforts relating to the bicentennial celebration of the exploration of the Ozarks in 1819; and

(2) Promoting public awareness of the importance and cultural significance of the exploration to Missouri history.

7. The commission shall be dissolved and the provisions of this section shall expire on June 30, 2019.

(L. 2017 S.B. 161)

Expires 6-30-19



Section 620.2300 Definitions — applications process.

Effective 11 Jul 2011, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.2300. Definitions — applications process. — 1. As used in this section, the following terms shall mean:

(1) "Biomass facility", a biomass renewable energy facility or biomass fuel production facility that will not be a major source for air quality permitting purposes;

(2) "Commission", the Missouri public service commission;

(3) "County average wage", the average wages in each county as determined by the department for the most recently completed full calendar year. However, if the computed county average wage is above the statewide average wage, the statewide average wage shall be deemed the county average wage for such county for the purpose of determining eligibility. The department shall publish the county average wage for each county at least annually. Notwithstanding the provisions of this subdivision to the contrary, for any project that is relocating employees from a Missouri county with a higher county average wage, the company shall obtain the endorsement of the governing body of the community from which jobs are being relocated or the county average wage for their project shall be the county average wage for the county from which the employees are being relocated;

(4) "Department", the Missouri department of economic development;

(5) "Full-time employee", an employee of the project facility that is scheduled to work an average of at least thirty-five hours per week for a twelve-month period, and one for which the employer offers health insurance and pays at least fifty percent of such insurance premiums;

(6) "Major source", the same meaning as is provided under 40 C.F.R. 70.2;

(7) "New job", the number of full-time employees located at the project facility that exceeds the project facility base employment less any decrease in the number of full-time employees at related facilities below the related facility base employment. An employee that spends less than fifty percent of the employee's work time at the project facility is still considered to be located at a facility if the employee receives his or her directions and control from that facility, is on the facility's payroll, one hundred percent of the employee's income from such employment is Missouri income, and the employee is paid at or above the state average wage;

(8) "Park", an area consisting of a parcel or tract of land, or any combination of parcels or contiguous land that meet all of the following requirements:

(a) The area consists of at least fifty contiguous acres;

(b) The property within the area is subject to remediation under a clean up program supervised by the Missouri department of natural resources or United States environmental protection agency;

(c) The area contains a manufacturing facility that is closed, undergoing closure, idle, underutilized, or curtailed and that at one time employed at least two hundred employees;

(d) The development plan for the area includes a biomass facility; and

(e) Property located within the area will be used for the development of renewable energy and the demonstration of industrial on-site energy generation;

(9) "Project", a cleanfields renewable energy demonstration project located within a park that will result in the creation of at least fifty new jobs and the retention of at least fifty existing jobs;

(10) "Project application", an application submitted to the department, by an owner of all or a portion of a park, on a form provided by the department, requesting benefits provided under this section;

(11) "Project facility", a biomass facility at which the new jobs will be located. A project facility may include separate buildings that are located within fifty miles of each other or within the same county such that their purpose and operations are interrelated;

(12) "Project facility base employment", the greater of the number of full-time employees located at the project facility on the date of the project application or for the twelve-month period prior to the date of the project application, the average number of full-time employees located at the project facility. In the event the project facility has not been in operation for a full twelve-month period, the average number of full-time employees for the number of months the project facility has been in operation prior to the date of the project application.

2. The owner of a park seeking to establish a project shall submit a project application to the department for certification of such project. The department shall review all project applications received under this section and, in consultation with the department of natural resources, verify satisfaction of the requirements of this section. If the department approves a project application, the department shall forward such application and approval to the commission.

3. Notwithstanding provisions of section 393.1030 to the contrary, upon receipt of an application and approval from the department, the commission shall assign double credit to any electric power, renewable energy, renewable energy credits, or any successor credit generated from:

(1) Renewable energy resources purchased from the biomass facility located in the park by an electric power supplier;

(2) Electric power generated off-site by utilizing biomass fuel sold by the biomass facility located at the park; or

(3) Electric power generated off-site by renewable energy resources utilizing storage equipment manufactured at the park that increases the quantity of electricity delivered to the electric power supplier.

(L. 2011 H.B. 89 merged with S.B. 48)

Effective 7-01-11 (S.B. 48); 7-11-11 (H.B. 89)



Section 620.2400 MERVN established, management of, purpose, requirements — report required.

Effective 28 Aug 2012

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.2400. MERVN established, management of, purpose, requirements — report required. — 1. There is hereby established the "Missouri Entrepreneur Resource Virtual Network (MERVN)" to be managed by Missouri small business and technology development centers. The centers shall seek sufficient private sector funding to develop, maintain, and market a virtual network to provide seamless access to statewide resources and expertise for entrepreneurs and existing businesses using private sector funding. Private sector funding shall be for general support of the virtual network and shall not be used to sponsor specific portions of the network. The network shall disclose the value of the donations and names of private sector organizations providing funding for the network. The network shall provide resources for small businesses regarding requirements for starting a business. The network shall connect Missouri entrepreneurs to available state and nonstate supported services and technical assistance. In developing and maintaining the network, the centers shall ensure that all listed resources meet established standards. The goal of the network is to assist in the creation of new Missouri ventures, the growth of existing businesses, and the ability of Missouri entrepreneurs to compete globally. To the greatest extent possible, the network shall be built on and linked to existing resources designed to make business assistance resources more accessible to Missouri businesses.

2. The network must have specific sections containing information for anyone considering starting a business, information for anyone that has decided to start a Missouri business, information about expanding a Missouri business, information about moving a business to Missouri from another state, and information about moving a business to Missouri from another country, with links to each section prominently displayed on the website home page. Missouri small business and technology development centers must apply search engine optimization to the website's content to achieve top search engine rankings.

3. Any portion of the network that involves state information systems or state websites is subject to the authority of the centers, including, but not limited to:

(1) Evaluation and approval;

(2) Review to ensure compliance with security policies, guidelines, and standards; and

(3) Assurance of compliance with accessibility standards.

4. By September 30, 2012, the centers shall report to the chairs and ranking minority members of the senate and house of representatives committees with jurisdiction over economic development and state government finances on the centers' plans and progress toward the development of the network under this section. Included in the report shall be detailed information on donations received and expenditures by the Missouri small business and technology development centers on the MERVN.

(L. 2012 S.B. 563)



Section 620.2475 Aerospace industry job creation.

Effective 10 Dec 2013, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.2475. Aerospace industry job creation. — 1. As used in this section, the following terms shall mean:

(1) "Aerospace project", a project undertaken by or for the benefit of a qualified company with a North American Industry Classification System industry classification of 3364 involving the creation of at least two thousand new jobs within ten years following the approval of a notice of intent pursuant to section 620.2020 and for which the department of economic development has provided a proposal for benefits under job creation, worker training, and infrastructure development programs on or before June 10, 2014;

(2) "Job creation, worker training, and infrastructure development programs", the Missouri works program established under sections 620.2000 to 620.2020, the* Missouri business use incentives for large-scale development act established under sections 100.700 to 100.850, the Missouri works training program established under sections 620.800 to 620.809, and the real property tax increment allocation redevelopment act established under sections 99.800 to 99.865.

2. Provisions of law to the contrary notwithstanding, no benefits authorized under job creation, worker training, and infrastructure development programs for an aerospace project shall be considered in determining compliance with applicable limitations on the aggregate amount of benefits that may be awarded annually or cumulatively under subdivision (3) of subsection 10 of section 99.845, subsection 5 of section 100.850, subsection 8** of section 620.809, and subsection 7 of section 620.2020. No aerospace project shall be authorized for state benefits under job creation, worker training, and infrastructure development programs that exceed, in the aggregate, one hundred *** fifty million dollars annually under all such programs.

3. For any aerospace project receiving state benefits under this section, the department of economic development shall deliver to the general assembly an annual report providing detailed information on the state benefits received and projected to be received by the aerospace project and shall also denote the number of minorities that have been trained under the Missouri works training program established under sections 620.800 to 620.809.

4. Any aerospace project receiving benefits under this section shall annually report to the general assembly and the department of economic development its**** minority and women employment outreach efforts.

5. For aerospace projects receiving benefits under this section, in no event shall disbursements of new state revenues under sections 99.800 to 99.865 be made to satisfy bond obligations incurred for improvements that do not directly benefit such project.

6. For aerospace projects receiving benefits under this section, in the tenth year following the approval of a notice of intent under sections 620.2000 to 620.2020, the department of economic development shall determine the net fiscal benefit to the state resulting from such project and shall take any action necessary to ensure a positive net fiscal benefit to the state by no later than the last year in which the aerospace project receives benefits under this section.

(L. 2013 1st Ex. Sess. S.B. 1)

Effective 12-10-13

*Word "the" does not appear in original rolls.

**Republished in 2017 due to statutory reference to subsection 7 changed to subsection 8 to comply with section 3.060.

***Word "and" appears here in original rolls.

****Word "their" appears in original rolls.



Section 620.2600 Tax credit authorized — definitions — eligibility — rulemaking authority — sunset provision.

Effective 28 Aug 2014, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.2600. Tax credit authorized — definitions — eligibility — rulemaking authority — sunset provision. — 1. This section shall be known and may be cited as the "Innovation Campus Tax Credit Act".

2. As used in this section, the following terms mean:

(1) "Certificate", a tax credit certificate issued under this section;

(2) "Department", the Missouri department of economic development;

(3) "Eligible donation", donations received from a taxpayer by innovation campuses that are to be used solely for projects that advance learning in the areas of science, technology, engineering, and mathematics. Eligible donations may include cash, publicly traded stocks and bonds, and real estate that shall and will be valued and documented according to the rules promulgated by the department of economic development;

(4) "Innovation education campus" or "innovation campus", as defined in section 178.1100, an educational partnership consisting of at least one of each of the following entities:

(a) A local Missouri high school or K-12 school district;

(b) A Missouri four-year public or private higher education institution;

(c) A Missouri-based business or businesses; and

(d) A Missouri two-year public higher education institution or state technical college of Missouri;

(5) "Taxpayer", any of the following individuals or entities who make an eligible donation to any innovation campus:

(a) A person, firm, partner in a firm, corporation, or a shareholder in an S corporation doing business in the state of Missouri and subject to the state income tax imposed in chapter 143;

(b) A corporation subject to the annual corporation franchise tax imposed in chapter 147;

(c) An insurance company paying an annual tax on its gross premium receipts in this state;

(d) Any other financial institution paying taxes to the state of Missouri or any political subdivisions of this state under chapter 148;

(e) An individual subject to the state income tax imposed in chapter 143;

(f) Any charitable organization which is exempt from federal income tax and whose Missouri unrelated business taxable income, if any, would be subject to the state income tax imposed under chapter 143.

3. For all taxable years beginning on or after January 1, 2015, any* taxpayer shall be allowed a credit against the taxes otherwise due under chapters 147, 148, or 143, excluding withholding tax imposed by sections 143.191 to 143.265, in an amount equal to fifty percent of the amount of an eligible donation, subject to the restrictions in this section. The amount of the tax credit claimed shall not exceed the amount of the taxpayer's state income tax liability in the tax year for which the credit is claimed. Any amount of credit that the taxpayer is prohibited by this section from claiming in a tax year shall not be refundable, but may be carried forward to any of the taxpayer's four subsequent taxable years.

4. To claim the credit authorized in this section, an innovation campus may submit to the department an application for the tax credit authorized by this section on behalf of taxpayers. The department shall verify that the innovation campus has submitted the following items:

(1) A valid application in the form and format required by the department;

(2) A statement attesting to the eligible donation received, which shall include the name and taxpayer identification number of the individual or taxpayer making the eligible donation, the amount of the eligible donation, and the date the eligible donation was received by the innovation campus; and

(3) Payment from the innovation campus equal to the value of the tax credit for which application is made.

­­

­

5. Tax credits issued under this section may be assigned, transferred, sold, or otherwise conveyed, and the new owner of the tax credit shall have the same rights in the credit as the taxpayer. Whenever a certificate is assigned, transferred, sold, or otherwise conveyed, a notarized endorsement shall be filed with the department specifying the name and address of the new owner of the tax credit and the value of the credit.

6. The department may promulgate rules to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly under and pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2014, shall be invalid and void.

7. Under section 23.253 of the Missouri sunset act:

(1) The program authorized under this section shall expire six years after August 28, 2014, unless reauthorized by an act of the general assembly; and

(2) If such program is reauthorized, the program authorized under this section shall automatically sunset twelve years after August 28, 2014; and

(3) This section shall terminate on September first of the calendar year immediately following the calendar year in which the program authorized under this section is sunset.

(L. 2014 H.B. 1459 merged with S.B. 729)

*Word "a" appears in H.B. 1459, 2014.

Sunset date 8-28-20

Termination date 9-01-21



Section 620.3100 Office to be established, purpose, subject to appropriations.

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

620.3100. Office to be established, purpose, subject to appropriations. — The department of economic development shall establish an office in Israel for the purpose of promoting strategic partnerships between Israel-based companies and Missouri-based companies. Such partnerships shall have the express purpose of strengthening and increasing the competitive edge of Missouri companies in the fields of agriculture, biotechnology, and other emerging fields. The staff of the department's office in Israel shall work in conjunction with relevant business and trade organizations throughout Missouri to promote these purposes as well as bilateral trade in the region. The requirement for the department of economic development to establish an office in Israel is contingent upon an appropriation for such purpose.

(L. 2014 S.B. 812)






Chapter 621 Administrative Hearing Commission

Section 621.015 Administrative hearing commission, number of commissioners — qualifications, appointment, terms, compensation.

Effective 28 Aug 2010

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

621.015. Administrative hearing commission, number of commissioners — qualifications, appointment, terms, compensation. — The "Administrative Hearing Commission" is assigned to the office of administration. It shall consist of no more than five commissioners. The commissioners shall be appointed by the governor with the advice and consent of the senate. The term of each commissioner shall be for six years and until his successor is appointed, qualified and sworn. The commissioners shall be attorneys at law admitted to practice before the supreme court of Missouri, but shall not practice law during their term of office. Each commissioner shall receive annual compensation of fifty-one thousand dollars plus any salary adjustment provided pursuant to section 105.005. Each commissioner shall also be entitled to actual and necessary expenses in the performance of his duties. The office of the administrative hearing commission shall be located in the City of Jefferson and it may employ necessary clerical assistance, compensation and expenses of the commissioners to be paid from appropriations made for that purpose.

(L. 1965 p. 277 § 1, A.L. 1977 H.B. 841, A.L. 1978 S.B. 661, A.L. 1984 S.B. 528, A.L. 1986 S.B. 426, A.L. 2005 H.B. 824, A.L. 2010 H.B. 1868)

Revisor's note: Salary adjustment index is printed, as required by § 105.005, in Appendix E.



Section 621.017 Commissioners to report to governor, when, content — compensation for extra duties.

Effective 28 Aug 1984

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

621.017. Commissioners to report to governor, when, content — compensation for extra duties. — 1. Each administrative hearing commissioner serving on August 13, 1984, shall prepare and submit to the governor a report on suggested improvements for the administrative procedure law. Such report shall be submitted annually by each commissioner until the expiration of the term that he is serving on August 13, 1984.

2. For the performance of the duties imposed under the provisions of subsection 1 of this section, each commissioner shall receive a sum that when added to the other compensation paid to that commissioner prior to August 13, 1984, will equal the sum provided by adding together the compensation specified by sections 621.015 and 621.055. This sum shall be paid in the same manner as other compensation is paid.

(L. 1984 S.B. 528 § 161.253)

Revisor's note: Salary adjustment index is printed, as required by § 105.005, in Appendix E.



Section 621.025 Acting commissioner, when appointed — compensation.

Effective 28 Aug 1965

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

621.025. Acting commissioner, when appointed — compensation. — If a commissioner during his term of office becomes temporarily incapacitated by illness or otherwise to perform the duties of his office, the governor shall appoint some person to perform the duties of the office during the incapacity of the commissioner. The person appointed shall have all the powers and duties of the office and shall possess all of the qualifications of the office except that he may continue in the private practice of law but shall not practice during this period before any agency mentioned in section 621.045 nor in connection with matters with which any of the agencies are involved. He shall receive the remuneration provided for the office of commissioner during the time which he serves.

(L. 1965 p. 277 § 2)



Section 621.035 Individual commissioners to have authority of entire commission — exceptions — procedure before commission.

Effective 28 Aug 1978

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

621.035. Individual commissioners to have authority of entire commission — exceptions — procedure before commission. — Each administrative hearing commissioner shall have authority to exercise all powers granted to the administrative hearing commission without the concurrence of any other commissioner, except with respect to the rulemaking powers, in which all commissioners must concur. The method of assignment of petitions, appeals or other cases may be determined by rule or other agreement between the commissioners. Formal procedural requirements shall not be required of any complaint filed pursuant to any provision of law relating to the administrative hearing commission, and substantial compliance with the requirements of the law relating to the administrative hearing commission shall be deemed sufficient; however, all testimony in any hearing shall be under oath and an administrative hearing commissioner may administer oaths or affirmations to any witness. It shall not be necessary for a person to be represented by counsel in order to institute any such proceeding, and the administrative hearing commission shall adopt rules and procedures which shall facilitate the filing and processing of such complaints without formal representation. The administrative hearing commission may stay or suspend any action of an administrative agency pending the commission's findings and determination in the cause. The administrative hearing commission may condition the issuance of such order upon the posting of bond or other security in such amount as the commission deems necessary to adequately protect the public interest.

(L. 1978 S.B. 661)



Section 621.040 Administrative law judges of the division of motor carrier and railroad safety shall be commissioners of the administrative hearing commission — jurisdiction of administrative hearing commission.

Effective 11 Jul 2002, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

621.040. Administrative law judges of the division of motor carrier and railroad safety shall be commissioners of the administrative hearing commission — jurisdiction of administrative hearing commission. — Notwithstanding the provisions of section* 621.015, to the contrary, after July 11, 2002, all individuals authorized on that date as administrative law judges of the division of motor carrier and railroad safety within the department of economic development shall be commissioners of the administrative hearing commission within the office of administration, and shall serve out the unexpired remainder of their terms as commissioners. They shall have the same powers, duties, functions, and compensation as provided by law for the other commissioners, and after the expiration of their terms they may be reappointed in the same manner as other commissioners. The administrative hearing commission shall have jurisdiction to conduct hearings, make findings of fact and conclusions of law, and issue orders in all applicable cases relating to motor carrier and railroad regulation transferred to the highways and transportation commission pursuant to this section and sections 104.805, 226.008, 389.005, and 389.610, except that, notwithstanding any provision of law to the contrary, the highways and transportation commission may issue final agency orders without involvement of the administrative hearing commission in relation to:

(1) Uncontested motor carrier cases, and other uncontested motor carrier matters, or in which all parties have waived a hearing in writing; and

(2) Approval of settlement agreements or issuance of consent orders in motor carrier or railroad enforcement cases, if all parties have consented in writing to the issuance of the commissioner's order.

(L. 2002 S.B. 1202)

Effective 7-11-02

*Word "chapter" appears in original rolls.



Section 621.045 Commission to conduct hearings, make determinations — boards included — settlement agreements — default decision, when.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

621.045. Commission to conduct hearings, make determinations — boards included — settlement agreements — default decision, when. — 1. The administrative hearing commission shall conduct hearings and make findings of fact and conclusions of law in those cases when, under the law, a license issued by any of the following agencies may be revoked or suspended or when the licensee may be placed on probation or when an agency refuses to permit an applicant to be examined upon his or her qualifications or refuses to issue or renew a license of an applicant who has passed an examination for licensure or who possesses the qualifications for licensure without examination:

Missouri State Board of Accountancy

Missouri State Board for Architects, Professional Engineers, Professional Land Surveyors and Landscape Architects

Board of Barber Examiners

Board of Cosmetology

Board of Chiropody and Podiatry

Board of Chiropractic Examiners

Missouri Dental Board

Board of Embalmers and Funeral Directors

Board of Registration for the Healing Arts

Board of Nursing

Board of Optometry

Board of Pharmacy

Missouri Real Estate Commission

Missouri Veterinary Medical Board

Supervisor of Liquor Control

Department of Health and Senior Services

Department of Insurance, Financial Institutions and Professional Registration

Department of Mental Health

Board of Private Investigator Examiners.

2. If in the future there are created by law any new or additional administrative agencies which have the power to issue, revoke, suspend, or place on probation any license, then those agencies are under the provisions of this law.

3. The administrative hearing commission is authorized to conduct hearings and make findings of fact and conclusions of law in those cases brought by the Missouri state board for architects, professional engineers, professional land surveyors and landscape architects against unlicensed persons under section 327.076.

4. Notwithstanding any other provision of this section to the contrary, after August 28, 1995, in order to encourage settlement of disputes between any agency described in subsection 1 or 2 of this section and its licensees, any such agency shall:

(1) Provide the licensee with a written description of the specific conduct for which discipline is sought and a citation to the law and rules allegedly violated, together with copies of any documents which are the basis thereof and the agency's initial settlement offer, or file a contested case against the licensee;

(2) If no contested case has been filed against the licensee, allow the licensee at least sixty days, from the date of mailing, to consider the agency's initial settlement offer and to contact the agency to discuss the terms of such settlement offer;

(3) If no contested case has been filed against the licensee, advise the licensee that the licensee may, either at the time the settlement agreement is signed by all parties, or within fifteen days thereafter, submit the agreement to the administrative hearing commission for determination that the facts agreed to by the parties to the settlement constitute grounds for denying or disciplining the license of the licensee; and

(4) In any contact under this subsection by the agency or its counsel with a licensee who is not represented by counsel, advise the licensee that the licensee has the right to consult an attorney at the licensee's own expense.

5. If the licensee desires review by the administrative hearing commission under subdivision (3) of subsection 4 of this section at any time prior to the settlement becoming final, the licensee may rescind and withdraw from the settlement and any admissions of fact or law in the agreement shall be deemed withdrawn and not admissible for any purposes under the law against the licensee. Any settlement submitted to the administrative hearing commission shall not be effective and final unless and until findings of fact and conclusions of law are entered by the administrative hearing commission that the facts agreed to by the parties to the settlement constitute grounds for denying or disciplining the license of the licensee.

6. When a holder of a license, registration, permit, or certificate of authority issued by the division of professional registration or a board, commission, or committee of the division of professional registration against whom an affirmative decision is sought has failed to plead or otherwise respond in the contested case and adequate notice has been given under sections 536.067 and 621.100 upon a properly pled writing filed to initiate the contested case under this chapter or chapter 536, a default decision shall be entered against the licensee without further proceedings. The default decision shall grant such relief as requested by the division of professional registration, board, committee, commission, or office in the writing initiating the contested case as allowed by law. Upon motion stating facts constituting a meritorious defense and for good cause shown, a default decision may be set aside. The motion shall be made within a reasonable time, not to exceed thirty days after entry of the default decision. "Good cause" includes a mistake or conduct that is not intentionally or recklessly designed to impede the administrative process.

(L. 1965 p. 277 §§ 3, 12, A.L. 1978 S.B. 661, A.L. 1995 S.B. 3, A.L. 2005 S.B. 177, A.L. 2007 H.B. 780 merged with S.B. 308, A.L. 2011 H.B. 265)

CROSS REFERENCE:

Workers' compensation cases, this section not deemed to govern discovery between parties, 287.811



Section 621.050 Administrative hearing commission to hear appeals from director of revenue — procedures — interest — burden of proof.

Effective 28 Aug 1991

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

621.050. Administrative hearing commission to hear appeals from director of revenue — procedures — interest — burden of proof. — 1. Except as otherwise provided by law, any person or entity shall have the right to appeal to the administrative hearing commission from any finding, order, decision, assessment or additional assessment made by the director of revenue. Any person or entity who is a party to such a dispute shall be entitled to a hearing before the administrative hearing commission by the filing of a petition with the administrative hearing commission within thirty days after the decision of the director is placed in the United States mail or within thirty days after the decision is delivered, whichever is earlier. The decision of the director of revenue shall contain a notice of the right of appeal in substantially the following language:

If you were adversely affected by this decision, you may appeal to the administrative hearing commission. To appeal, you must file a petition with the administrative hearing commission within thirty days after the date this decision was mailed or the date it was delivered, whichever date was earlier. If any such petition is sent by registered mail or certified mail, it will be deemed filed on the date it is mailed; if it is sent by any method other than registered mail or certified mail, it will be deemed filed on the date it is received by the commission.

2. The procedures applicable to the processing of such hearings and determinations shall be those established by chapter 536; provided that, any provision of law to the contrary notwithstanding, in any action before the commission arising under chapter 144, a seller may prove that a sale is exempt from taxation under such chapter in accordance with proof admissible under the applicable rules of evidence. The administrative hearing commission shall maintain a transcript of all testimony and proceedings in hearings governed by this section, and copies thereof shall be made available to any interested person upon the payment of a fee which shall in no case exceed the reasonable cost of preparation and supply. Decisions of the administrative hearing commission under this section shall be binding subject to appeal by either party. In the event the taxpayer prevails in any dispute under this section, interest shall be allowed at the rate of six percent per annum upon the amount found to have been wrongfully collected or erroneously paid except for taxes paid under protest and held by the director in a special deposit which shall be paid as specified by section 144.700. In any proceeding before the administrative hearing commission under this section the burden of proof shall be on the taxpayer except for the following issues, as to which the burden of proof shall be on the director of revenue:

(1) Whether the taxpayer has been guilty of fraud with attempt to evade tax;

(2) Whether the petitioner is liable as the transferee of property of a taxpayer (but not to show that the taxpayer was liable for the tax); and

(3) Whether the taxpayer is liable for any increase in a deficiency where such increase is asserted initially after the notice of deficiency was mailed and a protest filed, unless such increase in deficiency is the result of a change or correction of federal taxable income required to be reported by the taxpayer, and of which change or correction the director of revenue had no notice or knowledge at the time he mailed the notice of deficiency.

(L. 1978 S.B. 661, A.L. 1981 H.B. 129, A.L. 1986 S.B. 426, A.L. 1989 H.B. 143, A.L. 1991 H.B. 366 merged with S.B. 283)

(1980) Clear legislative intent of statute, effective August 13, 1978, providing that final decisions of director of revenue were reviewable by administrative hearing commission, altering previous law that final decisions were reviewable by circuit court, was to allow controversies which were in existence on August 13, 1978, in either hearing or review state, to continue through to final adjudication, including all principal appeals, under law as it existed prior to August 13, 1978. Labrayere v. Goldberg (Mo.), 605 S.W.2d 79.

(1980) Remand to department of revenue was proper for another evidentiary hearing and preparation of complete record before decision could be judicially reviewed; overruling State ex rel. Perno v. Quinn (A.),558 S.W.2d 329, State ex rel. Sansone v. Quinn (A.), 426 S.W.2d 917, and In re Village of Pleasant Valley (A.), 272 S.W.2d 8. Labrayere v. Goldberg (Mo.), 605 S.W.2d 79.

(1985) A petition for review was held to be timely filed when hand delivery was attempted on the thirtieth day following the mailing of tax assessment by director despite the fact that the thirtieth day fell on a Saturday and the offices of the commission were closed. Evergreen Lawn Service v. Director of Revenue (Mo. banc), 685 S.W.2d 829.



Section 621.052 Administrative appeals authorized for agency decisions on tax credits, abatements or loans — time for filing — decision of agency to notify of right to appeal, language required — procedures.

Effective 28 Aug 1999

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

621.052. Administrative appeals authorized for agency decisions on tax credits, abatements or loans — time for filing — decision of agency to notify of right to appeal, language required — procedures. — 1. Except as otherwise provided by law, any person or entity shall have the right to appeal to the administrative hearing commission from any finding, order, decision, made by an agency regarding the eligibility of a state-administered or subsidized tax credit, tax abatement or loan pursuant to subsection 1 of section 285.025. Any person or entity who is a party to such a dispute shall be entitled to a hearing before the administrative hearing commission by the filing of a petition with the administrative hearing commission within thirty days after the decision of the director of the appropriate agency is placed in the United States mail or within thirty days after the decision is delivered, whichever is earlier. The decision of the director shall contain a notice of the right of appeal in substantially the following language:

If you were adversely affected by this decision, you may appeal to the administrative hearing commission. To appeal, you must file a petition with the administrative hearing commission within thirty days after the date this decision was mailed or the date it was delivered, whichever date was earlier. If any such petition is sent by registered mail or certified mail, it will be deemed filed on the date it is mailed; if it is sent by any method other than registered mail or certified mail, it will be deemed filed on the date it is received by the commission.

2. The procedures applicable to the processing of such hearings and determinations shall be those established by chapter 536. Decisions of the administrative hearing commission under this section shall be binding subject to appeal by either party.

(L. 1999 H.B. 701)



Section 621.053 Protest to administrative hearing commission pursuant to franchise agreement — filing fee required, when.

Effective 28 Aug 2001

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

621.053. Protest to administrative hearing commission pursuant to franchise agreement — filing fee required, when. — Any person authorized to protest any action taken by a motor vehicle, motorcycle or all-terrain vehicle manufacturer, distributor or representative pursuant to a franchise agreement may file a protest with the administrative hearing commission as provided in chapter 407. For cases arising pursuant to chapter 407, the administrative hearing commission may, by rule, establish a filing fee equal to the filing fee of the circuit court of Cole County.

(L. 1997 H.B. 516, A.L. 2001 H.B. 693)

CROSS REFERENCE:

Motor vehicle franchise practices administrative procedure and review, 407.810 to 407.835



Section 621.055 Medical assistance program, suppliers of services — hearing authorized, procedures — compensation for commissioner's extra duties — notice of right to appeal, content.

Effective 28 Aug 2001

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

621.055. Medical assistance program, suppliers of services — hearing authorized, procedures — compensation for commissioner's extra duties — notice of right to appeal, content. — 1. Any person authorized pursuant to section 208.153 to provide services for which benefit payments are authorized pursuant to section 208.152 may seek review by the administrative hearing commission of any of the actions of the department of social services specified in subsection 2, 3, 4 or 5 of section 208.156. The review may be instituted by the filing of a petition with the administrative hearing commission. The procedures applicable to the processing of such review shall be those established by chapter 536. The administrative hearing commission shall maintain a transcript of all testimony and proceedings in any review governed by this section, and copies thereof shall be made available to any interested person upon the payment of a fee which shall not exceed the reasonable cost of preparation and supply. Decisions of the administrative hearing commission under this section shall be binding subject to appeal by either party. If the provider of services prevails in any dispute pursuant to this section, interest shall be allowed at the rate of eight percent per annum upon any amount found to have been wrongfully denied or withheld. In any proceeding before the administrative hearing commission pursuant to this section the burden of proof shall be on the provider of services seeking review.

2. As compensation for the additional duties imposed upon the administrative hearing commission pursuant to the provisions of this section and section 208.156, each commissioner shall annually receive the sum of five thousand dollars plus any salary adjustment provided pursuant to section 105.005. Such additional compensation shall be paid in the same manner and at the same time as other compensation for the commissioners.

3. Any decision of the department of social services that is subject to appeal to the administrative hearing commission pursuant to subsection 1 of this section shall contain a notice of the right to appeal in substantially the following language:

If you were adversely affected by this decision, you may appeal this decision to the administrative hearing commission. To appeal, you must file a petition with the administrative hearing commission within thirty days from the date of mailing or delivery of this decision, whichever is earlier; except that claims of less than five hundred dollars may be accumulated until such claims total that sum and, at which time, you have ninety days to file the petition. If any such petition is sent by registered mail or certified mail, the petition will be deemed filed on the date it is mailed. If any such petition is sent by any method other than registered mail or certified mail, it will be deemed filed on the date it is received by the commission.

(L. 1979 H.B. 88, A.L. 1984 S.B. 528, A.L. 2001 H.B. 693)

Revisor's note: Salary adjustment index is printed, as required by § 105.005, in Appendix E.



Section 621.075 Merit employees, right of appeal, procedure.

Effective 28 Aug 2010

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

621.075. Merit employees, right of appeal, procedure. — 1. Except as otherwise provided by law, any employee with merit status who has been dismissed or involuntarily demoted for cause or suspended for more than five working days shall have the right to appeal to the administrative hearing commission. Any such person shall be entitled to a hearing before the administrative hearing commission by the filing of an appeal setting forth in substance the employee's reasons for claiming that the dismissal, suspension, or demotion was for political, religious, or racial reasons, or not for the good of the service with the administrative hearing commission within thirty days after the effective date of the action. The decision of the appointing authority shall contain a notice of the right of appeal in substantially the following language:

"Any employee with regular status who has been dismissed or involuntarily demoted for cause or suspended for more than five working days may appeal to the administrative hearing commission. To appeal, you must file an appeal with the administrative hearing commission within thirty days after the effective date of the decision. If any such appeal is sent by registered mail or certified mail, it will be deemed filed on the date it is mailed; if it is sent by any method other than registered mail or certified mail, it will be deemed filed on the date it is received by the commission.".

2. The procedures applicable to the processing of such hearings and determinations shall be those established by chapter 536. The administrative hearing commission may hold hearings or may make decisions based on stipulation of the parties, consent order, agreed settlement, or by disposition in the nature of default judgment, judgment on the pleadings, or summary determination, in accordance with the rules and procedures of the administrative hearing commission. No hearing shall be public unless requested to be public by the employee. The administrative hearing commission shall maintain a transcript of all testimony and proceedings in hearings governed by this section, and decisions of the administrative hearing commission under this section shall be binding subject to appeal by either party. The administrative hearing commission may make any one of the following appropriate orders:

(1) Order the reinstatement of the employee to the employee's former position;

(2) Sustain the dismissal of such employee;

(3) Except as provided in subdivisions (1) and (2) of this subsection, the administrative hearing commission may sustain the dismissal, but may order the director of personnel to recognize reemployment rights for the dismissed employee pursuant to section 36.240, in an appropriate class or classes, or may take steps to effect the transfer of such employee to an appropriate position in the same or another division of service.

3. After an order of reinstatement has been issued and all parties have let the time for appeal lapse or have filed an appeal and that appeal process has become final and the order of reinstatement has been affirmed, the administrative hearing commission shall commence a separate action to determine the date of reinstatement and the amount of back pay owed to the employee. This action may be done by hearing, or by affidavit, depositions, or stipulations, or by agreement on the amount of back pay owed. No hearing shall be public unless requested to be public by the employee.

(L. 2010 H.B. 1868)



Section 621.100 Complaints — notice — agency may retain counsel — default decision, when — affidavit regarding licensee's status, procedure.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

621.100. Complaints — notice — agency may retain counsel — default decision, when — affidavit regarding licensee's status, procedure. — 1. Upon receipt of a written complaint from an agency named in section 621.045 in a case relating to a holder of a license granted by such agency, or upon receipt of such complaint from the attorney general, the administrative hearing commission shall cause a copy of said complaint to be served upon such licensee in person, or by leaving a copy of the complaint at the licensee's dwelling house or usual place of abode or last address given to the agency by the licensee with some person residing or present therein over the age of fifteen, or by certified mail, together with a notice of the place of and the date upon which the hearing on said complaint will be held. If service cannot be accomplished as described in this section, notice by publication as described in subsection 3 of section 506.160 shall be allowed; any commissioner is authorized to act as a court or judge would in that section, and any employee of the commission is authorized to act as a clerk would in that section. In any case initiated upon complaint of the attorney general, the agency which issued the license shall be given notice of such complaint and the date upon which the hearing will be held by delivery of a copy of such complaint and notice to the office of such agency or by certified mail. Such agency may intervene and may retain the services of legal counsel to represent it in such case.

2. When a holder of a license, registration, permit, or certificate of authority issued by the division of professional registration or a board, commission, or committee of the division of professional registration against whom an affirmative decision is sought has failed to plead or otherwise respond in the contested case and adequate notice has been given under this section and section 536.067 upon a properly pled writing filed to initiate the contested case under this chapter or chapter 536, a default decision shall be entered against the licensee without further proceedings. The default decision shall grant such relief as requested by the division of professional registration, board, committee, commission, or office in the writing initiating the contested case as allowed by law. Upon motion stating facts constituting a meritorious defense and for good cause shown, a default decision may be set aside. The motion shall be made within a reasonable time, not to exceed thirty days after entry of the default decision. "Good cause" includes a mistake or conduct that is not intentionally or recklessly designed to impede the administrative process.

3. In any case initiated under this section, the custodian of the records of an agency may prepare a sworn affidavit stating truthfully pertinent information regarding the license status of the licensee charged in the complaint, including only: the name of the licensee; his or her license number; its designated date of expiration; the date of his or her original Missouri licensure; the particular profession, practice or privilege licensed; and the status of his or her license as current and active or otherwise. This affidavit shall be received as substantial and competent evidence of the facts stated therein notwithstanding any objection as to the form, manner of presentment or admissibility of this evidence, and shall create a rebuttable presumption of the veracity of the statements therein; provided, however, that the procedures specified in section 536.070 shall apply to the introduction of this affidavit in any case where the status of this license constitutes a material issue of fact in the proof of the cause charged in the complaint.

(L. 1965 p. 277 § 4, A.L. 1981 S.B. 16, A.L. 2006 S.B. 756, A.L. 2011 H.B. 265)



Section 621.110 Commission's findings and recommendations — hearing by agency on disciplinary action.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

621.110. Commission's findings and recommendations — hearing by agency on disciplinary action. — Upon a finding in any cause charged by the complaint for which the license may be suspended or revoked as provided in the statutes and regulations relating to the profession or vocation of the licensee and within one hundred twenty days of the date the case became ready for decision, the commission shall deliver or transmit by mail to the agency which issued the license the record and a transcript of the proceedings before the commission together with the commission's findings of fact and conclusions of law. The commission may make recommendations as to appropriate disciplinary action but any such recommendations shall not be binding upon the agency. A copy of the findings of fact, conclusions of law and the commission's recommendations, if any, shall be delivered or transmitted by mail to the licensee if the licensee's whereabouts are known, and to any attorney who represented the licensee. Within thirty days after receipt of the record of the proceedings before the commission and the findings of fact, conclusions of law, and recommendations, if any, of the commission, the agency shall set the matter for hearing upon the issue of appropriate disciplinary action and shall notify the licensee of the time and place of the hearing, provided that such hearing may be waived by consent of the agency and licensee where the commission has made recommendations as to appropriate disciplinary action. In case of such waiver by the agency and licensee, the recommendations of the commission shall become the order of the agency. The licensee may appear at said hearing and be represented by counsel. The agency may receive evidence relevant to said issue from the licensee or any other source. After such hearing the agency may order any disciplinary measure it deems appropriate and which is authorized by law. In any case where the commission fails to find any cause charged by the complaint for which the license may be suspended or revoked, the commission shall dismiss the complaint, and so notify all parties.

(L. 1965 p. 277 § 5, A.L. 1978 S.B. 661, A.L. 2006 S.B. 756, A.L. 2011 H.B. 265)



Section 621.120 Notice of refusal to license, contents — complaint of applicant — hearing — order.

Effective 28 Aug 1973

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

621.120. Notice of refusal to license, contents — complaint of applicant — hearing — order. — Upon refusal by any agency listed in section 621.045 to permit an applicant to be examined upon his qualifications for licensure or upon refusal of such agency to issue or renew a license of an applicant who has passed an examination for licensure or who possesses the qualifications for licensure without examination, such applicant may file, within thirty days after the delivery or mailing by certified mail of written notice of such refusal to the applicant, a complaint with the administrative hearing commission. Such written notice of refusal shall advise such applicant of his right to file a complaint with the administrative hearing commission and have a hearing pursuant to this section. Such complaint shall set forth that the applicant has passed an examination for licensure or is qualified to be examined for licensure or for licensure or renewal without examination under the laws and administrative regulations relating to his profession and shall set out with particularity the qualifications of such applicant for same. Upon receipt of such complaint the administrative hearing commission shall cause a copy of said complaint to be served upon the agency by certified mail or by delivery of such copy to the office of the agency, together with a notice of the place of and the date upon which the hearing on said complaint will be held. If at the hearing the applicant shall show that under the law he is entitled to examination for licensure or licensure or renewal, the administrative hearing commission shall issue an appropriate order to accomplish such examination or licensure or renewal, as the case may be.

(L. 1965 p. 277 § 6, A.L. 1973 H.B. 103)

(1974) Determination of present moral character is a function of the administrative hearing commission. St. Bd. of Reg. for Healing Arts of Mo. v. DeVore (A.), 517 S.W.2d 480.



Section 621.125 Time and place of hearing.

Effective 28 Aug 1965

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

621.125. Time and place of hearing. — No hearing provided for in sections 621.015 to 621.198 shall be held less than twenty days after the issuance of notice of said hearing except with the consent of all parties. Hearings before the administrative hearing commission may be held in any county in the state or in the city of St. Louis, within the discretion of the hearing commissioner after he has considered the convenience of the parties involved.

(L. 1965 p. 277 § 7)



Section 621.135 Administrative procedure.

Effective 28 Aug 1965

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

621.135. Administrative procedure. — The provisions of chapter 536, and any amendments thereto, except those provisions or amendments which are in conflict with sections 621.015 to 621.198, and any civil rule hereafter adopted which supersedes an applicable provision of chapter 536, shall apply to and govern the proceedings of the administrative hearing commission and the rights and duties of the parties involved.

(L. 1965 p. 277 § 8)



Section 621.145 Judicial review.

Effective 28 Aug 1978

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

621.145. Judicial review. — Except as otherwise provided by law, all final decisions of the administrative hearing commission shall be subject to judicial review as provided in and subject to the provisions of sections 536.100 to 536.140, except that in cases where a disciplinary order may be entered by the agency, no decision of the administrative hearing commission shall be deemed final until such order is entered. For purposes of review, the action of the commission and the order, if any, of the agency shall be treated as one decision. The right to judicial review as provided herein shall also be available to administrative agencies aggrieved by a final decision of the administrative hearing commission.

(L. 1965 p. 277 § 9, A.L. 1978 S.B. 661)



Section 621.150 Videoconferencing of administrative hearing permitted, when, costs.

Effective 28 Aug 2001

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

621.150. Videoconferencing of administrative hearing permitted, when, costs. — Any party to a case before the administrative hearing commission may request that the hearing be held via videoconferencing. If that request is granted, the office of administration may charge the requesting party the costs for the videoconferencing.

(L. 2001 H.B. 693)



Section 621.189 Judicial review.

Effective 28 Aug 2001

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

621.189. Judicial review. — Final decisions of the administrative hearing commission in cases arising pursuant to the provisions of section 621.050 shall be subject to review pursuant to a petition for review to be filed in the court of appeals in the district in which the hearing, or any part thereof, is held or, where constitutionally required or ordered by transfer, to the supreme court, and by delivery of copies of the petition to each party of record, within thirty days after the mailing or delivery of the final decision and notice thereof in such a case. Review under this section shall be exclusive, and decisions of the administrative hearing commission reviewable pursuant to this section shall not be reviewable in any other proceeding, and no other official or court shall have power to review any such decision by an action in the nature of mandamus or otherwise except pursuant to the provisions of this section. The party seeking review shall be responsible for the filing of the transcript and record of all proceedings before the administrative hearing commission in the case with the appropriate court of appeals.

(L. 1978 S.B. 661, A.L. 2001 H.B. 693)



Section 621.193 Decision of commission to be upheld, when.

Effective 28 Aug 1978

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

621.193. Decision of commission to be upheld, when. — In cases reviewable under the provisions of section 621.189, the decision of the administrative hearing commission shall be upheld when authorized by law and supported by competent and substantial evidence upon the whole record, if a mandatory procedural safeguard is not violated and if the approval or disapproval of the exercise of authority in question by the administrative hearing commission does not create a result or results clearly contrary to that which the court concludes were the reasonable expectations of the general assembly at the time such authority was delegated to the agency.

(L. 1978 S.B. 661)



Section 621.198 Commission to make rules of procedure — contents — where filed.

Effective 28 Aug 2001

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

621.198. Commission to make rules of procedure — contents — where filed. — The administrative hearing commission shall publish and file with the secretary of state rules of procedure for the conduct of proceedings before it. Rules of procedure adopted pursuant to this section shall be designed to simplify the maintenance of actions and to enable review to be sought, where appropriate, without the need to be represented by independent counsel. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2001, shall be invalid and void.

(L. 1965 p. 277 § 10, A.L. 1978 S.B. 661, A.L. 2001 H.B. 693)



Section 621.205 Documents deemed filed, when — timeliness of acts performed — facsimile transmissions.

Effective 28 Aug 1991

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

621.205. Documents deemed filed, when — timeliness of acts performed — facsimile transmissions. — 1. For the purpose of determining whether documents are filed within the time allowed by law, documents transmitted to the administrative hearing commission by registered mail or certified mail shall be deemed filed with the administrative hearing commission as of the date shown on the United States post office records of such registration or certification and mailing. If the document is sent by any method other than registered mail or certified mail, the administrative hearing commission shall deem it to be filed on the date the administrative hearing commission receives it.

2. When the last day prescribed for performing any act prescribed by this chapter or chapter 536, or the commission, falls on a Saturday, Sunday, or a legal holiday in this state, the performance of such act shall be timely if it is performed on the next succeeding day which is not a Saturday, Sunday, or legal holiday.

3. The administrative hearing commission may by regulation provide for the filing of documents with the commission by electronic facsimile transmission.

(L. 1980 S.B. 809 § 1, A.L. 1991 H.B. 366 merged with S.B. 283)



Section 621.250 Appeals from decisions of certain environmental commissions to be heard by administrative hearing commission — procedure.

Effective 28 Aug 2015

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

621.250. Appeals from decisions of certain environmental commissions to be heard by administrative hearing commission — procedure. — 1. All authority to hear contested case administrative appeals granted in chapters 236, 256, 260, 444, 640, 643, and 644, and to the hazardous waste management commission in chapter 260, the Missouri mining commission in chapter 444, the safe drinking water commission in chapter 640, the air conservation commission in chapter 643, and the clean water commission in chapter 644 shall be transferred to the administrative hearing commission under this chapter. The authority to render final decisions after hearing on appeals heard by the administrative hearing commission shall remain with the commissions listed in this subsection. For appeals pursuant to chapter 236, chapter 256, section 260.235, or section 260.249, the administrative hearing commission shall render a final decision rather than a recommended decision. The administrative hearing commission may render its recommended or final decision after hearing or through stipulation, consent order, agreed settlement or by disposition in the nature of default judgment, judgment on the pleadings, or summary determination, consistent with the requirements of this subsection and the rules and procedures of the administrative hearing commission.

2. Except as otherwise provided by law, any person or entity who is a party to, or who is aggrieved or adversely affected by, any finding, order, decision, or assessment for which the authority to hear appeals was transferred to the administrative hearing commission in subsection 1 of this section may file a notice of appeal with the administrative hearing commission within thirty days after any such finding, order, decision, or assessment is placed in the United States mail or within thirty days of any such finding, order, decision, or assessment being delivered, whichever is earlier. Within ninety days after the date on which the notice of appeal is filed the administrative hearing commission may hold hearings, and within one hundred twenty days after the date on which the notice of appeal is filed shall make a recommended decision, or a final decision where applicable, in accordance with the requirements of this section and the rules and procedures of the administrative hearing commission; provided, however, that the dates by which the administrative hearing commission is required to hold hearings and make a recommended decision may be extended at the sole discretion of the permittee as either petitioner or intervenor in the appeal.

3. Any decision by the director of the department of natural resources that may be appealed as provided in subsection 1 of this section shall contain a notice of the right of appeal in substantially the following language: "If you were adversely affected by this decision, you may be entitled to pursue an appeal before the administrative hearing commission. To appeal, you must file a petition with the administrative hearing commission within thirty days after the date this decision was mailed or the date it was delivered, whichever date was earlier. If any such petition is sent by registered mail or certified mail, it will be deemed filed on the date it is mailed; if it is sent by any method other than registered mail or certified mail, it will be deemed filed on the date it is received by the administrative hearing commission.". Within fifteen days after the administrative hearing commission renders a recommended decision, it shall transmit the record and a transcript of the proceedings, together with the administrative hearing commission's recommended decision to the commission having authority to issue a final decision. The final decision of the commission shall be issued within one hundred eighty days of the date the notice of appeal in subsection 2 of this section is filed and shall be based only on the facts and evidence in the hearing record; provided, however, that the date by which the commission is required to issue a final decision may be extended at the sole discretion of the permittee as either petitioner or intervenor in the appeal. The commission may adopt the recommended decision as its final decision. The commission may change a finding of fact or conclusion of law made by the administrative hearing commission, or may vacate or modify the recommended decision issued by the administrative hearing commission, only if the commission states in writing the specific reason for a change made under this subsection.

4. In the event the person filing the appeal prevails in any dispute under this section, interest shall be allowed upon any amount found to have been wrongfully collected or erroneously paid at the rate established by the director of the department of revenue under section 32.065.

5. Appropriations shall be made from the respective funds of the department of natural resources to cover the administrative hearing commission's costs associated with these appeals.

6. In all matters heard by the administrative hearing commission under this section, the burden of proof shall comply with section 640.012. The hearings shall be conducted by the administrative hearing commission in accordance with the provisions of chapter 536 and its regulations promulgated thereunder.

7. No cause of action or appeal arising out of any finding, order, decision, or assessment of any of the commissions listed in subsection 1 of this section shall accrue in any court unless the party seeking to file such cause of action or appeal shall have filed a notice of appeal and received a final decision in accordance with the provisions of this section.

(L. 2005 H.B. 824, A.L. 2008 H.B. 1469, A.L. 2011 H.B. 89, A.L. 2012 H.B. 1251, A.L. 2013 H.B. 28 merged with H.B. 650, A.L. 2015 H.B. 92)

CROSS REFERENCE:

Nonseverability clause, 640.099



Section 621.253 Special education training for commissioners, requirements.

Effective 05 Jul 2012, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

621.253. Special education training for commissioners, requirements. — 1. At least three of the commissioners shall receive at least ten hours of initial training in special education matters and shall be the only commissioners who are assigned to special education due process hearings. The initial training shall be selected by the administrative hearing commission in consultation with the department of elementary and secondary education and the IDEA-funded parent training and information center located in this state. The training shall ensure that the commissioners receive knowledge of educational and legal matters sufficient for them to possess knowledge of the matters brought before them. If allowed by the policies of the training provider, materials from the training, including any available audio or video, shall be posted to the administrative hearing commission's website within ten business days from the date of the training.

2. Each commissioner assigned to special education due process hearings shall annually complete a minimum of five hours of training selected by the administrative hearing commission in consultation with the department of elementary and secondary education and the IDEA-funded parent training and information center located in this state. The training shall ensure that the commissioners receive updated knowledge of educational and legal matters sufficient for them to possess knowledge of the matters brought before them. If allowed by the rules and regulations of the training provider, materials from the training, including any available audio or video, shall be posted to the administrative hearing commission's website within ten business days from the date of the training.

3. If any special education training is provided directly by the department of elementary and secondary education, the IDEA-funded parent training and information center located in this state, or a provider working directly on behalf of either group, the group shall provide materials from the training, including any available audio or video, on its website within ten business days from the date of the training.

(L. 2012 S.B. 595)

Effective 7-05-12



Section 621.255 Educational due process fund created, use of moneys.

Effective 05 Jul 2012, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

621.255. Educational due process fund created, use of moneys. — 1. There is hereby established in the state treasury the "Administrative Hearing Commission Educational Due Process Hearing Fund". The fund shall be administered by the administrative hearing commission. The state treasurer shall be custodian of the fund. The fund shall consist of all moneys that may be appropriated to it by the general assembly and may also include any gifts, contributions, grants, or bequests received from federal, state, private, or other sources. In accordance with sections 30.170 and 30.180, the state treasurer may approve disbursements. The fund shall be a dedicated fund and moneys in the fund shall be used solely for the payment of expenditures actually incurred by the administrative hearing commission and attributable to due process hearings and state and federal legislation and regulations.

2. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund.

3. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

(L. 2012 S.B. 595)

Effective 7-05-12



Section 621.275 Decisions of department of public safety, victims of crime, appeal to administrative hearing commission, procedure.

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

621.275. Decisions of department of public safety, victims of crime, appeal to administrative hearing commission, procedure. — 1. Any person shall have the right to appeal to the administrative hearing commission from any decision made by the department of public safety under section 595.036 regarding such person's claim for compensation as provided in sections 595.010 to 595.075.

2. Any person filing an appeal with the administrative hearing commission shall be entitled to a hearing before the commission. The person shall file a petition with the commission within thirty days after the decision of the director of the department of public safety is sent in the United States mail or within thirty days after the decision is delivered, whichever is earlier. The director's decision shall contain a notice of the person's right to appeal:

"If you were adversely affected by this decision, you may appeal to the administrative hearing commission. To appeal, you must file a petition with the administrative hearing commission within thirty days after the date this decision was delivered. If your petition is sent by registered or certified mail, it will be deemed filed on the date it is mailed; if it is sent by any method other than registered mail, it will be deemed filed on the date it is received by the commission.".

3. Decisions of the administrative hearing commission under this section shall be binding subject to appeal by either party. The procedures established under chapter 536 shall apply to any hearings and determinations under this section.

(L. 2014 H.B. 1299 Revision)






Chapter 622 Motor Carrier and Railroad Safety

Chapter Cross References



Section 622.015 Transfer of all powers and duties of the public service commission regulating transportation activities to division — railroad expense fund established, purpose — definitions applicable, substitutions for commission and commissioner.

Effective 01 Jul 1985, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

622.015. Transfer of all powers and duties of the public service commission regulating transportation activities to division — railroad expense fund established, purpose — definitions applicable, substitutions for commission and commissioner. — The division shall be organized so as to assume all regulatory and supervisory powers, duties and functions heretofore performed by the public service commission relating to transportation activities within the state. All the powers, duties and functions of the public service commission relating to such activities are hereby transferred to this division by type II transfer as set forth in the reorganization act of 1974. Assessments made for the expenses of railroad regulation, as required by law, shall be paid into the "Railroad Expense Fund", a special fund which is hereby established in the state treasury. The fund shall be applicable to appropriation of the general assembly and shall be devoted solely to the payment of expenditures incurred by the division and attributable to the regulation of railroads. Any amount remaining in the special fund at the end of any fiscal year shall not revert to the general revenue fund. All powers, duties and functions of the public service commission relating to common carriers generally, chapter 387, railroad corporations, chapters 388 and 389, motor carriers and express companies, chapter 390, street railroads, chapter 391, and other statutes relevant to transportation activities are transferred to the motor carrier and railroad safety division of the department of economic development and that division is the successor to the public service commission for the purposes of those chapters. Except as otherwise provided herein, the provisions of chapter 386 that relate to the powers and duties of the public service commission and the procedure before the public service commission and the courts are hereby made applicable to the motor carrier and railroad safety division. Definitions contained in those chapters shall continue and shall be applied by the motor carrier and railroad safety division as they have been applied prior to July 1, 1985, until changed by law. Wherever the word "commission" is used, the word "division" shall be substituted therefor. Wherever the word "commissioner" is used, the words "administrative law judge" shall be substituted therefor.

(L. 1985 S.B. 2 § 1 subsec. 2)

Effective 7-01-85

CROSS REFERENCE:

Powers and duties of the public service commission now transferred to the division of motor carrier and railroad safety, 386.320



Section 622.027 Rules, procedure.

Effective 28 Aug 1995

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

622.027. Rules, procedure. — The division director with the approval of the department director shall make all rules necessary to perform the duties and responsibilities assigned to the division. The administrative law judges, acting together, shall make all necessary rules required to establish procedures of practice before them. All rules by the division director or the administrative law judges shall be made in accordance with the provisions of this section and chapter 536. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1985 S.B. 2 § 3, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 622.030 Administrative law judges, powers and duties — hearing procedure — technical evidence not required — docket fee paid to whom, deposited in highway fund.

Effective 01 Jul 1985, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

622.030. Administrative law judges, powers and duties — hearing procedure — technical evidence not required — docket fee paid to whom, deposited in highway fund. — 1. The administrative law judges shall assume all the duties concerning transportation activities heretofore imposed upon the commissioners of the public service commission in their quasi-judicial capacity and function. All ministerial duties shall be performed by the division, and the administrative law judges shall not be responsible for those activities. The administrative law judges shall hear and decide all matters concerning transportation activities which the public service commission or public service commissioners would have been required to hear and decide in a quasi-judicial capacity.

2. Each administrative law judge may exercise all powers granted to the division without the concurrence of any other administrative law judge, except with respect to the rulemaking powers, in which all administrative law judges must concur. The method of assignment of petitions, appeals or other cases may be determined by rule or other agreement between the administrative law judges. Except as provided in section 622.035, all hearings before the administrative law judges shall be governed by rules adopted by them. In all investigations, inquiries or hearings before the division or the administrative law judges, neither the administrative law judges nor the division shall be bound by technical rules of evidence. No formality in any proceeding nor in the manner of taking testimony before the division or an administrative law judge shall invalidate any order, decision, rule or regulation made, approved or confirmed by the division or administrative law judge.

3. The division may charge a reasonable docket fee as may be set by rule to be paid upon the filing of any petition, application, complaint, or other request for relief or authority by any party other than the division staff. All such docket fees shall be paid to the state director of revenue at the time of the filing of any such petition, application, complaint or other request for relief or authority, and the same shall be deposited by the state director of revenue in the highway fund of the state of Missouri.

(L. 1985 S.B. 2 § 4)

Effective 7-01-85

CROSS REFERENCES:

Administrative law judges of division transferred to administrative hearing commission, 226.008

Workers' compensation claims to be reviewed only by administrative law judges, commission or appellate courts, 287.801



Section 622.035 Record of formal hearings to be taken by reporter, exception — review procedure based on certified record, contents.

Effective 01 Jul 1985, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

622.035. Record of formal hearings to be taken by reporter, exception — review procedure based on certified record, contents. — Except by agreement of all parties, a full and complete record shall be made of all proceedings before an administrative law judge on any formal hearing had, and all testimony shall be taken down by a reporter appointed by the division, and the parties shall be entitled to be heard in person or by attorney. Upon the granting of an application for a writ of review or certiorari to review any order or decision of the division or an administrative law judge, the reviewing court shall direct the applicant to certify a copy of the transcript of such testimony, together with all exhibits or copies thereof introduced and all information secured by the division or an administrative law judge on its own initiative and considered by it in rendering its order or decision, and of the pleadings, record and proceedings in the cause, which shall constitute the record; provided, that on review of an order or decision, the parties to the action may stipulate that a certain question or questions alone and a specified portion only of the evidence shall be certified to the circuit court for its judgment, whereupon such stipulation and the question or questions and the evidence therein specified shall constitute the record on review.

(L. 1985 S.B. 2 § 5)

Effective 7-01-85



Section 622.090 Powers and duties of division of motor carrier and railroad safety.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

622.090. Powers and duties of division of motor carrier and railroad safety. — The jurisdiction, supervision, powers and duties of the motor carrier and railroad safety division herein created and established shall extend under this chapter:

(1) To all railroads within this state, and to all transportation of persons or property thereon, and to the person or corporation owning, leasing, operating or controlling the same, and to every person, corporation and entity that offers for transportation by railroad within this state hazardous or toxic materials as defined under the laws of this state or of the United States;

(2) To all street railroads within this state, and to all transportation of persons or property thereon, and to the person or corporation owning, leasing, operating or controlling the street railroad;

(3) To the extent authorized in section 389.1005, to the operation of light rail, as defined in section 386.020, located wholly or in part within this state, and to all transportation of persons and their baggage on light rail within this state;

(4) To such portion of the lines of any other railroad, light rail or street railroad as lie within this state, and to the person, corporation or entity owning, leasing, operating or controlling the same, so far as concerns the construction, maintenance, equipment, terminal facilities and local transportation facilities and local transportation of persons or property within this state;

(5) To all motor carriers, railroad corporations, and street railroad corporations operating or doing business within this state;

(6) To all persons, corporations or partnerships engaged in the transportation of property or freight within the state; and

(7) To all corporations and persons whatsoever subject to the provisions of chapters 387, 388, 389, 390, and 391 and this chapter.

(L. 1988 S.B. 676, A.L. 1996 H.B. 876)

CROSS REFERENCE:

Highway reciprocity commission abolished, duties and functions transferred to highways and transportation commission, 226.008



Section 622.100 Definitions.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

622.100. Definitions. — As used in this chapter and as used in chapters 387, 388, 389, 390 and 391, when not in conflict with a specific definition in any such chapter, the following words and phrases mean:

(1) "Common carrier" includes every motor carrier, as defined in section 390.020, and all railroad corporations, street railroad corporations, express companies, freight companies, freightline companies, and every corporation, company, association, and partnership, of every kind, and every person, their lessees, trustees, or receivers appointed by any court whatsoever, owning, holding, operating, controlling or managing any such agency for public use in the conveyance of persons or property within this state;

(2) "Corporation" includes a corporation, company, association, limited liability company, limited liability partnership and joint stock association or company;

(3) "Division", the division of motor carrier and railroad safety within the department of economic development;

(4) "Division staff", all personnel of the division, except those individuals assigned to the administrative law judge section;

(5) "Express corporation" includes every person, their lessees, trustees or receivers appointed by any court whatsoever, engaged in or transacting the business of transporting any freight, merchandise or other property for compensation on the line of any common carrier within this state;

(6) "Line" includes route;

(7) "Municipality" includes a city, village or town;

(8) "Person" includes an individual, corporation, governmental entity, and a firm or partnership;

(9) "Railroad" includes every railroad and railway, other than street railroad, by whatsoever power operated for public use in the conveyance of persons or property for compensation, with all bridges, ferries, tunnels, equipment, switches, spurs, tracks, stations, real estate and terminal facilities of every kind used, operated, controlled or owned by or in connection with any such railroad;

(10) "Railroad corporation" includes every person, their lessees, trustees or receivers owning, holding, operating, controlling or managing any railroad or railway or any cars or other equipment used thereon or in connection therewith;

(11) "Rate", every individual or joint rate, fare, toll, charge, reconsigning charge, rental or other compensation of any corporation, person or common carrier or any schedule or tariff thereof;

(12) "Service" includes not only the use and accommodations afforded consumers or patrons, but also any product or commodity furnished by any corporation, person or carrier and the plant, equipment, apparatus, appliances, property and facilities employed by any corporation, person or carrier in performing any service or in furnishing any product or commodity and devoted to the public purposes of such corporation, person or carrier, and to the use and accommodation of consumers or patrons;

(13) "Street railroad" includes every railroad by whatsoever type of power operated, and all extensions and branches thereof and supplementary facilities thereto for public use in the conveyance of persons or property for compensation, mainly providing local transportation service upon the streets, highways and public places in a municipality, or in and adjacent to a municipality, and including all cars, buses and other rolling stock, equipment, switches, spurs, tracks, poles, wires, conduits, cables, subways, tunnels, stations, terminals and real estate of every kind used, operated or owned in connection therewith; and the term "street railroad" when used in this chapter, shall also include all motor bus and trolley bus lines and routes and similar local transportation facilities, and the rolling stock and other equipment thereof and the appurtenances thereto, when operated as a part of a street railroad or trolley bus local transportation system, or in conjunction therewith or supplementary thereto, but such term shall not include a railroad constituting or used as part of a trunk line railroad system and any street railroad as defined in this section which shall be converted wholly to motor bus operation shall nevertheless continue to be included within the term "street railroad" as used herein;

(14) "Street railroad corporation" includes every person, their lessees, trustees or receivers, owning, holding, operating, controlling or managing any street railroad as herein defined; and any such street railroad, and all of its cars, buses, other equipment, instrumentalities, property and operations, shall be governed by and subject to the provisions of this chapter applicable to street railroads and street railroad corporations and not by the provisions applicable to other types of railroads;

(15) "Transportation of persons" includes every service in connection with or incidental to the safety, comfort or convenience of the person transported and the receipt, carriage and delivery of such person and the person's baggage;

(16) "Transportation of property" includes any service in connection with the receiving, delivery, elevation, transfer in transit, ventilation, refrigeration, storage, and handling of the property transported.

(L. 1996 S.B. 780)



Section 622.110 Application of law to foreign and interstate commerce.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

622.110. Application of law to foreign and interstate commerce. — No provisions of this chapter or chapter 387, 388, 389, 390 or 391, except when specifically so stated, shall apply to or be construed to apply to commerce with foreign nations or commerce among the several states of this union, except insofar as the same may be permitted under the provisions of the Constitution of the United States and the acts of Congress.

(L. 1996 S.B. 780)



Section 622.115 Record disposal, when.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

622.115. Record disposal, when. — The director of the division may destroy by burning, or otherwise dispose of such records, financial statements and such public documents which shall at the time of destruction or disposal have been on file in the office of the division for a period of five years or longer and which are determined by the director of the division to be obsolete or of no further public use or value, except such records and documents as may at the time be known by the director of the division to be the subject of litigation or dispute.

(L. 1996 S.B. 780)



Section 622.120 Administrative law judges and employees, oath, eligibility for office.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

622.120. Administrative law judges and employees, oath, eligibility for office. — Each administrative law judge and each person appointed to office or employment by the governor or by the division shall, before entering upon the duties of such person's office or employment, take and subscribe to an oath or affirmation to support the Constitution of the United States and of this state, and to faithfully and honestly discharge the duties of such office. No person shall be eligible to appointment or shall hold the office of administrative law judge, or be appointed by the division, or hold any office or position under the division, who holds any official relation to any common carrier, railroad corporation, street railroad corporation, transportation of freight or property company, carrier, corporation or person subject to any of the provisions of this chapter or chapter 387, 388, 389, 390 or 391, or who owns stocks or bonds therein, or who has any pecuniary interest therein.

(L. 1996 S.B. 780)



Section 622.130 Prohibition against solicitation and gifts — penalties for violation, misdemeanor.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

622.130. Prohibition against solicitation and gifts — penalties for violation, misdemeanor. — 1. Every administrative law judge and every person employed or appointed to office by the division is hereby forbidden and prohibited to solicit, suggest, request or recommend, directly or indirectly, to any common carrier or other person subject to the supervision of the division, or to any officer, attorney, agent or employee thereof, the appointment of any person to any office, place, position or employment. Every such person or entity and every officer, attorney, agent and employee thereof, is hereby forbidden and prohibited to offer to any administrative law judge or to any person employed by the division any office, place, appointment or position, or to offer or give to any administrative law judge or to any person employed or appointed to office by the division any free pass or transportation or any reduction in fare to which the public generally is not entitled or free carriage for property or any present, gift, entertainment or gratuity of any kind.

2. If any administrative law judge or any person employed or appointed to office by the division violates any provision of this section, such person shall be removed from the office. Every administrative law judge and every person employed or appointed to office by the division shall be and be deemed to be a public officer.

3. If any common carrier or other person subject to the supervision of the division violates any provision of this section, it shall be liable to the state of Missouri in a civil action in any court of competent jurisdiction for the assessment of a civil penalty not to exceed twenty thousand dollars. The penalty provided in this subsection shall be in addition to any other penalty provided for violation of the provisions of this chapter. The attorney general shall bring the action authorized in this subsection. The action may be brought in any county where the defendant's principal place of business is located or where the violation occurred, or where the registered agent is located. The penalty assessed under the provisions of this subsection shall be paid into the state treasury to the credit of the public school fund.

4. Any officer, agent or employee of the division or of any carrier who violates any provision of this section is guilty of a misdemeanor and, upon conviction, shall be punished by a fine not exceeding one thousand dollars, or by imprisonment in a county jail not exceeding one year, or by both such fine and imprisonment.

(L. 1996 S.B. 780)



Section 622.140 Division of motor carrier and railroad safety conferences, cooperative agreements and joint investigations and hearings with other agencies, division's receipt and disbursement of grants.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

622.140. Division of motor carrier and railroad safety conferences, cooperative agreements and joint investigations and hearings with other agencies, division's receipt and disbursement of grants. — 1. The division may confer in person, or by correspondence, by attending conventions, or in any other way, with the members of any railroad, transportation, public utility, public service commission, or similar division of other states and the United States of America, or any official, agency or instrumentality thereof, on any matter relating to the performance of its duties.

2. The division may enter into and establish fair and equitable cooperative agreements or contracts with or act as an agent or licensee for the United States of America, or any official, agency or instrumentality thereof, or any railroad, transportation, public utility, public service commission, or similar division of other states, that are proper, expedient, fair and equitable and in the interest of the state of Missouri and the citizens thereof, for the purpose of carrying out its duties under this chapter with reference to railroads or street railroads, as limited and supplemented by section 622.110 and to that end the division may receive and disburse any contributions, grants or other financial assistance as a result of or pursuant to such agreements or contracts. Any contributions, grants or other financial assistance so received shall be deposited in the railroad expense fund established in section 622.015 and appropriated for the purposes for which they are received.

3. The division may make joint investigations, hold joint hearings within or without the state, and issue joint or concurrent orders in conjunction or concurrence with any railroad, transportation, public utility, public service commission, or similar division, of other states or the United States of America, or any official, agency or any instrumentality thereof, except that in the holding of such investigations or hearings, or in the making of such orders, the division shall function under agreements or contracts between states or under the concurrent power of states to regulate interstate commerce, or as an agent of the United States of America, or any official, agency or instrumentality thereof, or otherwise.

(L. 1996 S.B. 780)



Section 622.150 Authority for division of motor carrier and railroad safety to enter into reciprocal agreements.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

622.150. Authority for division of motor carrier and railroad safety to enter into reciprocal agreements. — The division may engage in any conferences with officials of any and all other states and the District of Columbia, territories and possessions of the United States and foreign countries for the purpose of promoting, entering into, and establishing fair and equitable reciprocal agreements or arrangements that in the judgment of the division are proper, expedient, fair, and equitable and in the interest of the state of Missouri and the citizens thereof to the end that any motor carrier of passengers or property which operates motor vehicles and trailers into, out of, or through this state as a for-hire motor carrier and which has paid all regulatory fees required by the state, District of Columbia, territory or possession of the United States or foreign country where the motor vehicles and trailers are duly licensed or registered pursuant to an agreement or arrangement entered into by the Missouri highway reciprocity commission, or if no such agreement or arrangement has been entered into, where the owner is a resident, shall not be required to pay fees prescribed in section 390.136; but the provisions of this section shall be operative as to a motor vehicle and trailer duly licensed or registered in a state, District of Columbia, territory or possession of the United States or foreign country pursuant to an agreement or arrangement entered into by the Missouri highway reciprocity commission and if no such agreement or arrangement has been entered into, where the owner is a resident, upon which all regulatory fees have been paid, when operated for hire in Missouri only to the extent that, under the laws of the state, District of Columbia, territory or possession of the United States or foreign country, wherein such motor vehicle and trailer are registered like exemptions are granted motor vehicles and trailers duly licensed or registered in Missouri which may be conducting similar motor carrier operations for hire in such other state, District of Columbia, territory or possession of the United States, or foreign country.

(L. 1996 S.B. 780)

CROSS REFERENCE:

Highway reciprocity commission abolished, duties and functions transferred to highways and transportation commission, 226.008



Section 622.160 Arbitration by division.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

622.160. Arbitration by division. — Whenever any carrier has a controversy with another carrier or person and all the parties to such controversy agree in writing to submit such controversy to the division as arbitrator, the division shall act as such arbitrator, and after due notice to all parties interested shall proceed to hear such controversy, and their award shall be final. Parties may appear in person or by attorney before such arbitrator.

(L. 1996 S.B. 780)



Section 622.170 Delegation of authority.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

622.170. Delegation of authority. — The division may authorize any person employed by it to do or perform any act, matter or thing which the division is authorized by this chapter to do or perform, except that no order, rule or regulation of any person employed by the division shall be binding on any carrier or any person unless expressly authorized or approved by the division.

(L. 1996 S.B. 780)



Section 622.190 Division's authority to establish system of accounts — access to accounts.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

622.190. Division's authority to establish system of accounts — access to accounts. — 1. The division may, whenever it deems advisable, establish a system of accounts to be used by railroad and street railroad corporations or other common carriers which are subject to its supervision, or may classify the said corporations and other carriers and prescribe a system of accounts for each class, and may prescribe the manner in which such accounts shall be kept. It may also, in its discretion, prescribe the forms of accounts, records and memoranda to be kept by such corporations, including the accounts, records and memoranda of the movement of traffic, as well as the receipts and expenditures of moneys. Notice of alterations by the division in the required method or form of keeping a system of accounts shall be given to such persons or corporations by the division at least six months before the same are to take effect. The system of accounts established by the division and the forms of accounts, records and memoranda prescribed by it as provided above shall conform in the case of railroad corporations as nearly as may be to those from time to time established and prescribed by the Interstate Commerce Commission under the provisions of the act of Congress entitled "An Act to Regulate Commerce", approved February 4, 1887, and the acts amendatory thereof or supplementary thereto.

2. The division shall at all times have access to all accounts, records and memoranda kept by railroad and street railroad corporations or other common carriers and may designate any of its officers or employees, who shall thereupon have authority under the order of the division to inspect and examine any and all accounts, records and memoranda kept by such corporations.

(L. 1996 S.B. 780)



Section 622.200 Annual report filed by railroads — form of reports — information in report — erroneous information — preservation of original reports — periodic reports — when filed — failure to file.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

622.200. Annual report filed by railroads — form of reports — information in report — erroneous information — preservation of original reports — periodic reports — when filed — failure to file. — 1. Every railroad and street railroad shall file an annual report with the division of motor carrier and railroad safety, verified by the oath of the president, treasurer, general manager or receiver, if any, of such corporation, or by the person required to file the same. The verification shall be made by said official holding office at the time of the filing of the said report, and if not made upon the knowledge of the person verifying the same shall set forth the sources of the person's information and the grounds of such person's belief as to any matters not stated to be verified upon the person's knowledge.

2. The division shall prescribe the form of such reports and the character of the information to be contained therein, and may from time to time make such changes and such conditions in regard to form and contents thereof as it may deem proper, and on or before June thirtieth in each year shall furnish a blank form for such annual reports to every such corporation and person.

3. The division may require such report to contain information in relation to rates or regulations concerning fares or freights, agreements or contracts affecting the same, so far as such rates or regulations pertain to transportation within this state.

4. When the report of any such corporation or person is defective, or believed to be erroneous, the division shall notify the corporation or person to amend the same within a time prescribed by the division.

5. The originals of the reports, subscribed and sworn to as prescribed by law, shall be preserved in the office of the division.

6. The division may also require such corporations and persons to file periodic reports in the form, covering the period and at the time prescribed by the division. The division may require of any such corporation or person specific answers to questions upon which the division may need information.

7. The annual report required to be filed by a common carrier corporation shall be so filed on or before the thirtieth day of September in each year. The division may extend the time for making and filing such report for a period not exceeding sixty days.

8. If such corporation or person shall fail to make and file the annual report within the time above specified or within the time extended by the division, or shall fail to amend such report within such reasonable time as may be prescribed by the division, or shall fail to make specific answer to any question, or shall fail to make the periodic reports when required by the division as herein provided, within the time and in the form prescribed by the division for the making and filing of any such report or answer, such corporation or person shall forfeit to the state the sum of one hundred dollars for each and every day it shall continue to be in default with respect to such annual report, amendment, answer or periodic report. Such forfeiture shall be recovered in an action brought by the division in the name of the state of Missouri. The amount recovered in any action shall be promptly transmitted to the state director of revenue and deposited by the director to the credit of the public school fund of the state.

(L. 1996 S.B. 780)



Section 622.210 Orders of the division, written and entered in division's records — records made available to division by common carrier.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

622.210. Orders of the division, written and entered in division's records — records made available to division by common carrier. — 1. Every order, authorization or certificate issued or approved by the division under any provision of this chapter shall be in writing and entered on the records of the division. Any such order, authorization or certificate, or any part thereof, or a copy of the record of any such order, authorization or certificate, certified by an administrative law judge or by the secretary of the division director under the seal of the division to be a true copy of the original order, authorization, certificate or entry, may be recorded in the office of the recorder of any county or city, in which is located the principal office and place of business of any corporation, person or carrier affected thereby, or in which is situated any property of any such corporation, person or carrier, and such record shall impart notice of its provisions to all persons. A certificate under the seal of the division that any such order, authorization or certificate has not been modified, stayed, suspended or revoked may also be recorded in the same offices in the same manner and with the same effect.

2. Every common carrier which engages in intrastate commerce within this state shall make available to the division within this state all accounts, records, memoranda, books and papers carried in pursuance of the requirements of law.

(L. 1996 S.B. 780)



Section 622.220 Copies of official documents evidence of originals, when.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

622.220. Copies of official documents evidence of originals, when. — Copies of all official documents and orders filed or deposited according to law in the office of the division, certified by an administrative law judge or by the division director to be true copies of the originals, under the official seal of the division, shall be evidence in like manner as the originals.

(L. 1996 S.B. 780)



Section 622.230 Fees and charges, collected when.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

622.230. Fees and charges, collected when. — 1. No fees shall be charged or collected for copies of papers, records or official documents furnished to public officers for use in their official capacity, or for the annual reports of the division in the ordinary course of distribution, but the division may fix reasonable charges for publications issued under its authority. All fees charged and collected under this section shall be paid, at least once each month, accompanied by a detailed statement thereof, to the state director of revenue.

2. All fees collected pursuant to this section shall be deposited to the credit of the fund of the division from which the expenses of furnishing the copies listed in this section are paid and shall be used by the division to offset such expenses.

(L. 1996 S.B. 780)



Section 622.240 Authority of division to require safety devices and safeguards — prohibition against red signs adjacent to tracks, when.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

622.240. Authority of division to require safety devices and safeguards — prohibition against red signs adjacent to tracks, when. — 1. The division may, after a hearing had upon its own motion or upon complaint, by general or special orders, rules or regulations, or otherwise, require every person, corporation, and carrier to maintain and operate its line, plant, system, equipment, apparatus, tracks and premises in such manner as to promote and safeguard the health and safety of its employees, passengers, customers, and the public. The division may prescribe, among other things, the installation, use, maintenance and operation of appropriate safety and other devices or appliances. The division may waive the requirements for notice and hearing and provide for expeditious issuance of an order in any case in which the division determines that the failure to do so would result in the likelihood of imminent threat of serious harm to life or property, except that the division shall include in such an order an opportunity for hearing as soon as practicable after the issuance of such order.

2. No person, partnership, firm or corporation shall set up, install, operate or cause to be operated, upon the person's or its premises, any sign or light commonly known as "red neon" or any other kind of red signs, along, adjacent to or in line of vision of any main line track of a railroad in this state, except the same be shaded or shielded, so as to prevent them from being observed from the line of vision, as viewed from an approaching locomotive cab, or where they may cause confusion to the men in the locomotive cab, thereby endangering the safe and efficient operating of such train or locomotive. The division shall inspect such confusing signs, upon complaint, and determine if such sign or signs are confusing or dangerous, and advise the owner or operator of their findings and prescribe an adequate shield therefor.

(L. 1996 S.B. 780)



Section 622.250 Division's authority of general supervision, duty to examine and be informed — authority to inspect property and facilities — authority to examine documents.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

622.250. Division's authority of general supervision, duty to examine and be informed — authority to inspect property and facilities — authority to examine documents. — 1. The division shall have the general supervision of all common carriers and shall examine the same and keep informed as to the safety, adequacy, and security afforded by their service, and their compliance with all provisions of law, orders and decisions of the division.

2. The division may, through its authorized inspectors or employees, enter in and upon and inspect the property, equipment, tracks and facilities of any common carrier, and may for such inspection purposes ride upon any locomotive or train while in service, and for good cause shown may have upon reasonable notice the use of an inspection locomotive, special locomotive, inspection car or high-rail vehicle for a physical inspection.

3. The division and each administrative law judge may examine all books, contracts, records, documents and papers of any person or corporation subject to its supervision, which are pertinent to the exercise of the division's authority pursuant to this chapter or chapters 387, 388, 389, 390 and 391, upon notice given by any administrative law judge or employee of the division, and the person so notified shall allow access to these records by the administrative law judge and any authorized employee of the division. After the division has given notice, if the person shall fail or refuse to allow access in accordance with this section, the division may by subpoena duces tecum compel production thereof. In lieu of requiring production of originals by subpoena duces tecum, the division or any administrative law judge may require sworn copies of any such books, records, documents, contracts and papers or parts thereof to be filed with it.

(L. 1996 S.B. 780)



Section 622.260 Investigation of acts or omissions by division — complaints made to division, form — division's response to complaint, order.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

622.260. Investigation of acts or omissions by division — complaints made to division, form — division's response to complaint, order. — 1. The division may, of its own motion, investigate or make inquiry, in a manner to be determined by it, as to any act or thing done or omitted to be done by any common carrier subject to its supervision, and the division shall make such inquiry in regard to any act or thing done or omitted to be done by any such carrier, person or corporation in violation of any provision of law or in violation of any order or decision of the division.

2. Complaints may be made to the division by any person or corporation aggrieved, by petition or complaint, in writing, setting forth anything or act done or omitted to be done by any common carrier in violation, or claimed to be in violation, of any provision of law or of the terms and conditions of its franchise or charter or of any order or decision of the division. Upon the presentation of such a complaint the division shall cause a copy thereof to be forwarded to the carrier, person or corporation complained of, which may be accompanied by an order, directed to such carrier, person or corporation, requiring that the matters complained of be satisfied, or that the charges be answered in writing within a time to be specified by the division. If the carrier, person or corporation complained of shall make reparation for any injury alleged and shall cease to commit, or to permit, the violation of law, franchise, order or decision charged in the complaint, and shall notify the division of that fact before the time allowed for answer, the division need take no further action on the charges. If, however, the charges contained in such petition be not thus satisfied, and it shall appear to the division that there are reasonable grounds therefor, it shall investigate such charges in such manner and by such means as it shall deem proper, and take such action within its powers as the facts justify.

3. Whenever the division shall investigate any matter complained of by any person or corporation aggrieved by any act or omission of a common carrier under this section, it shall be its duty, within sixty days after final submission, to make and file an order either dismissing the petition or complaint or directing the carrier, person or corporation complained of to satisfy the cause of complaint in whole or to the extent which the division may specify and require.

(L. 1996 S.B. 780)



Section 622.290 Injunctions, when sought — answer to petition, time to answer — joinder of parties — final judgment.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

622.290. Injunctions, when sought — answer to petition, time to answer — joinder of parties — final judgment. — 1. Whenever the division shall be of the opinion that a carrier, person or corporation is failing or omitting or about to fail or omit to do anything required of it by law or by order or decision of the division, or is doing anything or about to do anything or permitting anything or about to permit anything to be done, contrary to or in violation of law or of any order or decision of the division, it shall direct the general counsel to the division to commence an action or proceeding in any circuit court of the state of Missouri in the name of the division for the purpose of having such violations or threatened violations stopped and prevented either by mandamus or injunctions. The division's general counsel shall thereupon begin such action or proceeding by a petition to such court alleging the violation complained of and praying for appropriate relief by way of mandamus or injunction. Such relief shall not be limited to permanent forms of mandamus and injunction, but shall include all available forms of injunction and mandamus, including temporary restraining orders, preliminary injunctions, permanent injunctions, preliminary orders of mandamus, and permanent orders of mandamus.

2. It shall thereupon be the duty of the court to specify the time, not exceeding thirty days after service of a copy of the petition, within which the carrier, person, or corporation complained of, must answer the petition in cases where an answer is contemplated by Missouri Rules of Court. In case of default in answer or after answer, the court shall immediately inquire into the facts and circumstances in such manner as the court shall direct without other or formal pleadings, and without respect to any technical requirement.

3. Such other persons or corporations as the court shall deem necessary or proper to join as parties in order to make its order, judgment or writs effective may be joined as parties upon application of the division's general counsel.

4. The final judgment in any such action or proceeding shall either dismiss the action or proceeding or direct that a writ of mandamus or an injunction, or both, issue as prayed for in the petition or in such modified or other form as the court may determine will afford appropriate relief.

(L. 1996 S.B. 780)



Section 622.300 Divisions estimation of expenses to be incurred during fiscal year — allocation of estimated expenses — written statement of assessment sent — state treasurer credit of payments — statement of revenues filed with division — application only to railroads.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

622.300. Divisions estimation of expenses to be incurred during fiscal year — allocation of estimated expenses — written statement of assessment sent — state treasurer credit of payments — statement of revenues filed with division — application only to railroads. — 1. The division shall, prior to the beginning of each fiscal year beginning with the fiscal year commencing on July 1, 1997, make an estimate of the expenses to be incurred by it during such fiscal year reasonably attributable to the regulation of railroads, railroad corporations, street railroads and street railroad corporations, as provided in chapters 386, 387, 388, 389, and 391 and this chapter, and shall also separately estimate the amount of these expenses which are:

(1) Directly attributable to the regulation of railroads and railroad corporations;

(2) Directly attributable to the regulation of street railroads and street railroad corporations; and

(3) Not directly attributable to either of these groups.

2. The division shall allocate to each of these groups of entities the estimated expenses directly attributable to the regulation of that group and an amount equal to such proportion of the estimated expenses not directly attributable to either group as the gross intrastate operating revenues of all entities within that group during the preceding calendar year bears to the total gross intrastate operating revenues of all railroads, railroad corporations, street railroads and street railroad corporations during that year. The division shall then assess the amounts allocated, subject to adjustment as herein provided, to the entities within each group, in proportion to their respective gross intrastate operating revenues during the preceding calendar year, except that:

(1) The total amount assessed to all such entities shall not exceed three percent of the total gross intrastate operating revenues of all railroads, railroad corporations, street railroads and street railroad corporations within this state; and

(2) These assessments shall be adjusted in a manner as to provide that:

(a) The assessment for each railroad corporation or street railroad corporation which has less than fifty route miles of track within this state shall be not less than one hundred dollars nor more than five hundred dollars per year;

(b) The assessment for each railroad corporation or street railroad corporation which has not less than fifty route miles nor more than one hundred route miles of track within the state shall be not less than one thousand dollars per year;

(c) The assessment for each railroad corporation or street railroad corporation which has more than one hundred route miles of track within the state shall be not less than five thousand dollars per year.

3. The division shall send a written statement of this assessment to each railroad corporation and street railroad corporation on or before July first, by first class mail with postage prepaid, and the amount assessed to each entity shall be paid by it to the director of revenue in full on or before July fifteenth next following the date of mailing of the statement; except that any railroad corporation or street railroad corporation may pay its assessment in four equal installments not later than the following dates next following the date of mailing of the statement: July fifteenth, October fifteenth, January fifteenth and April fifteenth. The director of revenue shall remit such payments to the state treasurer.

4. The state treasurer shall credit such payments to the railroad expense fund established pursuant to section 622.015, which fund shall be devoted solely to the payment of expenditures actually incurred by the division and attributable to its regulation of railroads, railroad corporations, street railroads and street railroad corporations. Any amount remaining in such special fund at the end of any fiscal year shall not revert to the general revenue fund, but shall be applicable by appropriation of the general assembly to the payment of these expenditures of the division in the succeeding fiscal year and shall be applied by the division to the reduction of the amount to be assessed to such entities in such succeeding fiscal year. A reduction shall be allocated to each of these groups of entities in proportion to the respective gross intrastate operating revenues of the respective groups during the preceding calendar year.

5. In order to enable the division to make the allocations and assessments provided for in this section, each railroad, railroad corporation, street railroad and street railroad corporation which owns or operates any track within this state shall file with the division, within ten days after August 28, 1996, and thereafter on or before March thirty-first of each year, a statement under oath showing its gross intrastate operating revenues for the preceding calendar year, and if any of these entities shall fail to file such statement within the time prescribed in this section, the division shall estimate such revenues, which estimate shall be binding on such entity for the purposes of this section.

6. Nothing in this section shall be construed to apply to motor carriers under chapter 390, and the expenses of the division attributable to the regulation and oversight of motor carriers shall not be included in the expenses of the division for the purposes of this section.

(L. 1996 S.B. 780)



Section 622.310 Division documents, public records, when — hearings on pending legislation, when.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

622.310. Division documents, public records, when — hearings on pending legislation, when. — 1. All formal proceedings of the division and all documents and records filed in the official records of those proceedings shall be public records.

2. The division shall conduct a hearing and take testimony relative to any pending legislation with respect to any person, corporation or matter within the jurisdiction of the division, if requested to do so by the general assembly or by either house thereof or by the governor, and shall report its conclusions to the general assembly, or to the governor if the request was made by the governor. The division may also recommend the enactment of such legislation with respect to any matter within its jurisdiction as it deems wise or necessary in the public interest.

(L. 1996 S.B. 780)



Section 622.320 Complaints made by division or other party — joinder of claims — dismissal of complaint — service of summons — hearing, time and place set.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

622.320. Complaints made by division or other party — joinder of claims — dismissal of complaint — service of summons — hearing, time and place set. — 1. Complaint may be made by the division of its own motion, or by any corporation or person, chamber of commerce, board of trade, or any civic, commercial, mercantile, traffic, agricultural or manufacturing association or organization, or any body politic or municipal corporation, by petition or complaint in writing, setting forth any act or thing done or omitted to be done by any carrier, corporation or person, including any rule, regulation or charge established or fixed by or for any carrier, corporation or person in violation, or claimed to be in violation, of any provision of law, or of any rule or order or decision of the division.

2. All matters upon which complaint may be founded may be joined in one hearing, and no motion shall be entertained against a complaint for misjoinder of causes of action or grievances or misjoinder or nonjoinder of parties, and in any review by the courts of orders or decisions of the division the same rule shall apply with regard to the joinder of causes and parties as provided in this section.

3. The division shall not be required to dismiss any complaint because of the absence of direct damage to the complainant. Upon the filing of a complaint, the division shall cause a copy thereof to be served upon the carrier, corporation or person which is the subject of the complaint.

4. Service in all hearings, investigations and proceedings pending before the division may be made upon any person upon whom summons may be served in accordance with the provisions of the code of civil procedure of this state, and may be made personally or by mailing in a sealed envelope with postage prepaid, except that the division or any of its employees in their official capacity may serve process and other notices in all cases before the division or in which the division staff is a party.

5. The division shall fix the time when and the place where a hearing will be had upon the complaint and shall serve notice thereof, not less than ten days before the time set for such hearing, unless the division shall find that the public necessity requires that such hearing be held at an earlier date.

(L. 1996 S.B. 780)



Section 622.330 Complaints by carriers or other parties.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

622.330. Complaints by carriers or other parties. — Any carrier, corporation or person may complain on any of the grounds upon which complaints are allowed to be filed by other parties, and the same procedure shall be adopted and followed as in other cases, except that the complaint may be served upon any parties designated by the division.

(L. 1996 S.B. 780)



Section 622.340 Intervention by a party, when, subpoena of witnesses — report of division's investigation depositions — extension of time for compliance with order — record of proceedings.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

622.340. Intervention by a party, when, subpoena of witnesses — report of division's investigation depositions — extension of time for compliance with order — record of proceedings. — 1. At the time fixed for any hearing before the division or an administrative law judge, or the time to which the same may have been continued, the complainant and the carrier, corporation or person which is the subject of the complaint, and such carriers, corporations and persons as the division may allow to intervene, shall be entitled to be heard and to introduce evidence. The division shall issue process to enforce the attendance of all necessary witnesses.

2. Whenever an investigation shall be made by the division, it shall be its duty, to make a report in writing in respect thereto, which shall state the conclusions of the division, together with its decision, order or requirement in the premises. The division or any administrative law judge or any party may, in any investigation or hearing before the division, cause the deposition of witnesses residing within or without the state to be taken in the manner prescribed by law for like depositions in civil actions in the circuit courts of this state and to that end may compel the attendance of witnesses and the production of books, waybills, documents, papers, memoranda and accounts. Witnesses whose depositions are taken as provided in this section and the officer taking the same shall severally be entitled to the same fees as are paid for like services in the circuit courts of this state.

3. If an order cannot, in the judgment of the division, be complied with within thirty days, the division may grant and prescribe such additional time as in its judgment is reasonably necessary to comply with the order, and may, on application and for good cause shown, extend the time for compliance fixed in its order.

4. A full and complete record shall be made of all proceedings before the division or any administrative law judge on any formal hearing had, and all testimony shall be taken down by a reporter appointed by the division, and the parties shall be entitled to be heard in person or by attorney. Preparation of a printed transcript may be waived by unanimous consent of all the parties.

(L. 1996 S.B. 780)



Section 622.350 Burden of proof in all proceedings.

Effective 28 Aug 2004

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

622.350. Burden of proof in all proceedings. — In all trials, actions, suits and proceedings arising under the provisions of this chapter or growing out of the exercise of the authority and powers granted in this chapter to the state highways and transportation commission, the burden of proof shall be upon state highways and transportation commission. The state highways and transportation commission shall show by clear and satisfactory evidence that the determination, requirement, direction or order of the state highways and transportation commission is reasonable or lawful as the case may be.

(L. 1996 S.B. 780, A.L. 2004 S.B. 1233, et al.)



Section 622.360 Subpoenas, issuance, process, fees, costs — documents furnished to division, fee.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

622.360. Subpoenas, issuance, process, fees, costs — documents furnished to division, fee. — 1. All subpoenas shall be signed and issued by an administrative law judge or by the director of the division, and shall extend to all parts of the state, and may be served by any person authorized to serve process of courts of record or by any person of full age designated for that purpose by the division or by an administrative law judge. The person executing any such process shall receive the fees now prescribed by law for similar services in civil cases in the circuit courts in this state, and shall be paid in the same manner as provided herein for the payment of the fees of the witnesses. Each witness who shall appear before the division or an administrative law judge by order of the division or an administrative law judge shall receive for attendance the fees and mileage now provided for witnesses in civil cases in the circuit courts of this state, which shall be audited and paid by the state in the same manner as other expenses of the division are audited and paid, upon the presentation of proper vouchers sworn to by such witnesses and approved by the division.

2. Whenever a subpoena is issued at the instance of a complainant, respondent, or other party to any proceeding before the division, the cost of service thereof and the fee of the witness shall be borne by the party at whose instance the witness is summoned. Any witness subpoenaed except one whose fees and mileage may be paid from the funds of the division may, at the time of service, demand the fee to which the witness is entitled for travel to and from the place at which the witness is required to appear, and one day's attendance. If such witness demands such fees at the time of service, and they are not at that time paid or tendered, the witness shall not be required to attend before the division or an administrative law judge, as directed in the subpoena. No witness furnished with free transportation shall receive mileage for the distance such witness may have traveled on such free transportation.

3. It shall be the duty of every public officer, without exacting or receiving charge or fee of any kind, to furnish to the division, upon application, a certified copy of any document or part thereof, on file in the office of such officer, and no public officer shall be entitled to receive from the division or the public counsel any fee for entering, filing, docketing or recording any document required or authorized by law to be filed with the office of such officer.

(L. 1996 S.B. 780)



Section 622.370 Production of documents and records, ordered when.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

622.370. Production of documents and records, ordered when. — At the request of the division's general counsel and upon good cause shown by the counsel the division shall require or on its own initiative the division may require, by order served upon any corporation or person in the manner provided for the service of orders, the production within this state at such time and place as it may designate, of any books, accounts, papers or records kept by said corporation or person in any office or place within or without this state, or, at its option, verified copies in lieu thereof, so that an examination thereof may be made by the general counsel when the order is issued at the counsel's request or by the division or under its direction.

(L. 1996 S.B. 780)



Section 622.380 Failure to obey subpoena, produce documents, be examined or swear to deposition, penalty, misdemeanor.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

622.380. Failure to obey subpoena, produce documents, be examined or swear to deposition, penalty, misdemeanor. — If a person subpoenaed to appear before the division or an administrative law judge fails to obey the command of such subpoena, without reasonable cause, or if a person in attendance upon the division or an administrative law judge shall, without a reasonable cause, refuse to be sworn or to be examined, or answer a question, or to produce a book or paper when ordered to do so by the division or an administrative law judge, or to subscribe or swear to the person's deposition after it has been correctly produced in writing, such person shall be deemed guilty of a misdemeanor, and be punished by a fine of not less than one hundred dollars nor more than one thousand dollars or by imprisonment in the county jail not to exceed one year, or by both such fine and imprisonment, and may be prosecuted therefor in any court of competent jurisdiction; and in case of a continuing violation each day's continuance thereof shall be and be deemed to be a separate and distinct offense.

(L. 1996 S.B. 780)



Section 622.390 Immunity for certain persons testifying or producing documents, when, exceptions.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

622.390. Immunity for certain persons testifying or producing documents, when, exceptions. — No person shall be excused from testifying or from producing any books or papers in any investigation or inquiry by or upon any hearing before the division or any administrative law judge, when ordered to do so by the division, upon the grounds that the testimony or evidence, books or documents required of the person may tend to incriminate such person or subject such person to penalty or forfeiture, but no person shall be prosecuted, punished or subjected to any penalty or forfeiture for or on account of any act, transaction, matter or thing concerning which the person shall have been examined while under oath, and shall under oath have testified or produced documentary evidence, except that no person so testifying shall be exempt from prosecution or punishment for any perjury committed by the person in the person's testimony. Nothing contained in this section is intended to give, or shall be construed as in any manner giving unto any corporation immunity of any kind.

(L. 1996 S.B. 780)



Section 622.400 Information not open to public, when, penalty for disclosure, misdemeanor.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

622.400. Information not open to public, when, penalty for disclosure, misdemeanor. — No information furnished to the division or the division staff by a carrier, corporation or person, except such matters as are specifically required to be open to public inspection by the provisions of this chapter, shall be open to public inspection or made public except on order of the division or by an administrative law judge in the course of a hearing or proceeding. Any officer or employee of the division who, in violation of the provisions of this section, divulges any such information shall be guilty of a misdemeanor.

(L. 1996 S.B. 780)



Section 622.410 Service of division's orders — notification of receipt of order — order effective, when.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

622.410. Service of division's orders — notification of receipt of order — order effective, when. — 1. Every order of the division shall be served upon every person or corporation to be affected thereby, either by personal delivery of a certified copy thereof, or by mailing a certified copy thereof, in a sealed package with postage prepaid, to the person to be affected thereby, or, in the case of a corporation, to any officer or agent thereof upon whom a summons may be served in accordance with the provisions of the code of civil procedure.

2. It shall be the duty of every person and corporation to immediately notify the division, in writing, of the receipt of the certified copy of every order so served, and in the case of a corporation such notification must be signed and acknowledged by a person or officer duly authorized by the corporation to admit such service. Within a time specified in the order of the division every person and corporation upon whom it is served must if so required in the order notify the division in like manner whether the terms of the order are accepted and will be obeyed.

3. Every order or decision of the division shall of its own force take effect and become operative thirty days after the service thereof, except as otherwise provided, and shall continue in force either for a period which may be designated therein or until changed or abrogated by the division, unless such order be unauthorized by this law or any other law or be in violation of a provision of the Constitution of the State or of the United States.

(L. 1996 S.B. 780)



Section 622.420 Application for rehearing, when granted — application, contents — compliance with order — modification of order, when.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

622.420. Application for rehearing, when granted — application, contents — compliance with order — modification of order, when. — 1. After an order or decision has been made by the division, any carrier, corporation or person interested therein may apply for a rehearing in respect to any matter determined therein, and the division shall grant and hold such rehearing, if in its judgment sufficient reason therefor be made to appear. If a rehearing shall be granted the same shall be determined by the division within thirty days after the same shall be finally submitted.

2. No cause or action arising out of any order or decision of the division shall accrue in any court to any carrier, corporation or person unless that party shall have made, before the effective date of such order or decision, application to the division for a rehearing. Such application shall set forth specifically the ground or grounds on which the applicant considers said order or decision to be unlawful, unjust or unreasonable. The applicant shall not in any court urge or rely on any ground not so set forth in its application for rehearing.

3. An application for a rehearing shall not excuse any carrier, corporation or person from complying with or obeying any order or decision or any requirement of an order or decision of the division, or operate in any manner to stay or postpone the enforcement thereof except as the division may by order direct.

4. If, after a rehearing and a consideration of the facts, including those arising since the making of the order or decision, the division shall be of the opinion that the original order or decision or any part thereof is in any respect unjust or unwarranted, or should be changed, the division may abrogate, change or modify the same. An order made after any such rehearing, abrogating, changing or modifying the original order or decision shall have the same force and effect as an original order or decision but shall not affect any right or the enforcement of any right arising from or by virtue of the original order or decision.

(L. 1996 S.B. 780)



Section 622.430 Review by circuit court of order, procedure.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

622.430. Review by circuit court of order, procedure. — Within thirty days after the application for a rehearing is denied, or, if the application is granted, then within thirty days after the rendition of the decision on rehearing, the applicant may apply to the circuit court of the county where the hearing was held or in which the division has its principal office for a writ of certiorari or review for the purpose of having the reasonableness or lawfulness of the original order or decision or the order or decision on rehearing inquired into or determined. The writ shall be made returnable not later than thirty days after the date of the issuance thereof, and shall direct the applicant to certify the division's record in the case to the court in conformity with any applicable court rules. On the return day the cause shall be heard by the circuit court, unless for a good cause shown the same be continued. No new or additional evidence may be introduced upon the hearing in the circuit court but the cause shall be heard by the court without the intervention of a jury on the evidence and exhibits introduced before the division and certified to by it. The division and each party to the action or proceeding before the division shall have the right to appear in the review proceedings. Upon the hearing the circuit court shall enter judgment either affirming or setting aside the order of the division under review. In case the order is reversed by reason of the division failing to receive testimony properly proffered, the court shall remand the cause to the division, with instructions to receive the testimony so proffered and rejected, and enter a new order based upon the evidence already taken, and such as it is directed to receive. The court may, in its discretion, remand any cause which is reversed by it to the division for further action. No court in this state, except the circuit courts to the extent herein specified and the supreme court or the court of appeals on appeal, shall have jurisdiction to review, reverse, correct or annul any order or decision of the division or to suspend or delay the executing or operation thereof, or to enjoin, restrain or interfere with the division in the performance of its official duties. The circuit courts of this state shall always be deemed open for the trial of suits brought to review the orders and decisions of the division as provided by law and the same shall be tried and determined as suits in equity.

(L. 1996 S.B. 780)



Section 622.440 Circuit court's staying or suspending operation of division's order, when, procedure — court's order to pay certain sums into trust during stay or suspension of division's order — order to keep accounts — additional security ordered, when — payment of sums deposited in trust.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

622.440. Circuit court's staying or suspending operation of division's order, when, procedure — court's order to pay certain sums into trust during stay or suspension of division's order — order to keep accounts — additional security ordered, when — payment of sums deposited in trust. — 1. The pendency of a writ of review shall not of itself stay or suspend the operation of the order or decision of the division, but during the pendency of such writ, the circuit court in its discretion may stay or suspend, in whole or in part, the operation of the division's order or decision. No order so staying or suspending an order or decision of the division shall be made by any circuit court otherwise than on three days' notice and after hearing, and if the order or decision of the division is suspended the same shall contain a specific finding based upon evidence submitted to the court and identified by reference thereto, that great or irreparable damage would otherwise result to the petitioner and specifying the nature of the damage. In case the order or decision of the division is stayed or suspended, the order or judgment of the court shall not become effective until a suspending bond shall first have been executed and filed with, and approved by, the circuit court, payable to the state of Missouri, and sufficient in amount and security to secure the prompt payment, by the party petitioning for the review, of all damages caused by the delay in the enforcement of the order or decision of the division, and in cases involving rates for the transportation of passengers or household goods by motor vehicle, the prompt payment of all moneys which any person or corporation may be compelled to pay, pending the review proceedings, for transportation, transmission, product, commodity or service in excess of the charges fixed by the order or decision of the division, in case such order or decision is sustained.

2. The circuit court, in case it stays or suspends the order or decision of the division in any manner affecting rates, fares, tolls, rentals, charges or classifications, shall also by order direct the carrier, corporation or person affected to pay into court, from time to time, there to be impounded until the final decision of the case, or into some bank or trust company paying interest on deposits, under such conditions as the court may prescribe, all sums of money which it may collect from any carrier, corporation or person in excess of the sum such carrier, corporation or person would have been compelled to pay if the order or decision of the division had not been stayed or suspended.

3. In case any circuit court stays or suspends any order or decision of the division lowering any rate, fare, toll, rental, charge or classification, in cases involving rates for the transportation of passengers or household goods by motor vehicle, upon the execution and approval of such suspending bond, shall forthwith require the corporation or person affected, under penalty of the immediate enforcement of the order or decision of the division, pending the review and notwithstanding the suspending order, to keep such accounts, verified by oath, as may, in the judgment of the court, suffice to show the amounts being charged or received by such carrier, corporation or person, pending the review, in excess of the charges allowed by the order or decision of the division, together with the names and addresses of the carriers, corporations and persons to whom overcharges will be refundable in case the charges made by the carrier, corporation or person, pending the review, be not sustained by the circuit court, except that street railroad corporations shall not be required to keep a record of the names and addresses of such persons paying such overcharge of fares, but such street railroad corporations shall give to such persons printed receipts showing such overcharges of fares, the form of such printed receipts to be approved by the division.

4. The court may, from time to time, require a party petitioning for a review to give additional security on, or to increase, the suspending bond, whenever in the opinion of the court the same may be necessary to secure the prompt payment of damages or overcharges.

5. Upon the decision of the circuit court, all moneys which the carrier, corporation or person may have collected pending the appeal, in excess of those authorized by such decision, together with interest, in case the court ordered the deposit of such moneys in a bank or trust company, shall be promptly paid to the carriers, corporations or persons entitled thereto, in such manner and through such methods of distribution as may be prescribed by the court, unless an appeal be granted such carrier, corporation or person, as provided in this section.

(L. 1996 S.B. 780)



Section 622.450 Appellate review, procedure, record on appeal — docket placement, precedence — suspension of judgment pending hearing on appeal — applicable laws.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

622.450. Appellate review, procedure, record on appeal — docket placement, precedence — suspension of judgment pending hearing on appeal — applicable laws. — 1. The division and any party who has participated in the division proceeding which produced the order or decision may, after the entry of judgment in the circuit court in any action in review, prosecute an appeal to a court having appellate jurisdiction in this state. Such appeal shall be prosecuted as appeals from judgment of the circuit court in civil cases except as otherwise provided in this chapter. The original transcript of the record and testimony and exhibits, certified to by the division and filed in the circuit court in any action to review an order or decision of the division, together with a transcript of the proceedings in the circuit court, shall constitute the record on appeal to the supreme court or any court of appeals.

2. Where an appeal is taken to the supreme court or the court of appeals, the cause shall, on the return of the papers to the supreme court or court of appeals, be immediately placed on the docket of the then pending term by the clerk of the court and shall be assigned and brought to a hearing in the same manner as other causes on the then pending term docket, but shall have precedence over all civil causes of a different nature pending in the court.

3. The circuit court may in its discretion suspend its judgment pending the hearing in the supreme court or court of appeals on appeal, upon the filing of a bond by the carrier, corporation or person with good and sufficient security conditioned as provided for bonds upon actions for review and by further complying with all terms and conditions of this law for the suspension of any order or decision of the division pending the hearing or review in the circuit court.

4. The general laws relating to appeals to the supreme court and the court of appeals in this state shall, so far as applicable and not in conflict with the provisions of this chapter, apply to appeals taken under the provisions of this chapter.

(L. 1996 S.B. 780)



Section 622.460 Effect of final orders of division.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

622.460. Effect of final orders of division. — In all collateral actions or proceedings the orders and decisions of the division which have become final shall be conclusive, and shall be admissible as evidence of the facts found and the determination made by the division in all subsequent actions or proceedings to enforce the decision of the division, whether by penalty, forfeiture, mandamus, injunctive relief or otherwise.

(L. 1996 S.B. 780)



Section 622.470 Falsification or destruction of accounts or records or false statements to division, penalty, felony.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

622.470. Falsification or destruction of accounts or records or false statements to division, penalty, felony. — Any person who shall willfully make any false entry in the accounts, books of account, records or memoranda kept by any carrier, corporation or person governed by the provisions of this chapter, or who shall willfully destroy, mutilate, alter or by any other means or device falsify the record of any such account, book of accounts, record or memoranda, or who shall willfully neglect or fail to make full, true and correct entries of such account, book of accounts, record or memoranda of all facts and transactions appertaining to the business of such carriers, corporations or persons, or who shall falsely make any statement required to be made to the division, for which a penalty has not been provided, shall be deemed guilty of a felony, and upon conviction shall be punished by a fine of not less than one thousand dollars nor more than five thousand dollars, or by imprisonment for not less than two years nor more than five years, or by both such fine and imprisonment, except that the division may, in its discretion, issue orders specifying such operating, accounting or financial papers, records, books, blanks, tickets, stubs or documents, of carriers which may after a reasonable time be destroyed, and prescribing the length of time such books, papers or documents shall be preserved.

(L. 1996 S.B. 780)



Section 622.480 Penalty for violating state law or an order of division — violations are separate and distinct offenses — carrier's liability for acts of officers and agents.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

622.480. Penalty for violating state law or an order of division — violations are separate and distinct offenses — carrier's liability for acts of officers and agents. — 1. Any carrier, corporation or person which violates or fails to comply with any provision of the Constitution of this State or of this or any other law, or which fails, omits or neglects to obey, observe or comply with any order, decision, decree, rule, direction, demand or requirement, or any part or provision thereof, of the division in a case in which a penalty has not been provided for such carrier, corporation or person, is subject to a penalty of not less than one hundred dollars nor more than two thousand dollars for each offense.

2. Every violation of the provisions of this or any other law or of any order, decision, decree, rule, direction, demand or requirement of the division, or any part or portion thereof, by any carrier, corporation or person is a separate and distinct offense, and in case of a continuing violation each day's continuance thereof shall be and be deemed to be a separate and distinct offense.

3. In construing and enforcing the provisions of this chapter relating to penalties, the act, omission or failure of any officer, agent or employee of any carrier, corporation or person, acting within the scope of official duties of employment, shall in every case be and be deemed to be the act, omission or failure of such carrier, corporation or person.

(L. 1996 S.B. 780)



Section 622.490 Penalty for an officer or agent violating state law or an order of division, misdemeanor.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

622.490. Penalty for an officer or agent violating state law or an order of division, misdemeanor. — Every officer, agent or employee of any carrier, corporation or person who violates or fails to comply with, or who procures, aids or abets any violation by any carrier, corporation or person of any provision of the Constitution of this State or of this or any other law, or who fails to obey, observe or comply with any order, decision, decree, rule, direction, demand or requirement, or any part or provision thereof, of the division, or who procures, aids or abets any carrier, corporation or person in their or its failure to obey, observe and comply with any such order, decision, decree, rule, direction, demand or requirement, or any part or provision thereof, in a case in which a penalty has not been provided for such officer, agent or employee, is guilty of a misdemeanor and is punishable by a fine not exceeding one thousand dollars, or by imprisonment in a county jail not exceeding one year, or by both such fine and imprisonment.

(L. 1996 S.B. 780)



Section 622.500 Penalties are cumulative.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

622.500. Penalties are cumulative. — All penalties accruing under this chapter shall be cumulative of each other, and the suit for the recovery of one penalty shall not be a bar to or affect the recovery of any other penalty or forfeiture or be a bar to any original prosecution against any carrier, corporation or person, or any officer, director, agent or employee thereof.

(L. 1996 S.B. 780)



Section 622.510 Actions to recover penalties, forfeiture or to enforce division's powers, where brought, procedure.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

622.510. Actions to recover penalties, forfeiture or to enforce division's powers, where brought, procedure. — An action to recover a penalty or a forfeiture under this chapter or to enforce the powers of the division under this or any other law may be brought in any circuit court in this state in the name of the state of Missouri and shall be commenced and prosecuted to final judgment by the general counsel to the division. No filing or docket fee shall be required of the general counsel. In any such action all penalties and forfeitures incurred up to the time of commencing the same may be sued for and recovered therein, and the commencement of an action to recover a penalty or forfeiture shall not be, or be held to be, a waiver of the right to recover any other penalty or forfeiture; if the defendant in such action shall prove that during any portion of the time for which it is sought to recover penalties or forfeitures for a violation of an order or decision of the division the defendant was actually and in good faith prosecuting a suit to review such order or decision in the manner as provided in this chapter, the court shall remit the penalties or forfeitures incurred during the pendency of such proceeding. All moneys recovered as a penalty or forfeiture shall be paid to the public school fund of the state. Any such action may be compromised or discontinued on application of the division upon such terms as the court shall approve and order.

(L. 1996 S.B. 780)



Section 622.520 Substantial compliance, effect on rules and regulations of division, construction.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

622.520. Substantial compliance, effect on rules and regulations of division, construction. — A substantial compliance with the requirements of this chapter shall be sufficient to give effect to all the rules, orders, acts and regulations of the division, and they shall not be declared inoperative, illegal or void for any omission of a technical nature in respect thereto. The provisions of this chapter shall be liberally construed with a view to the public welfare, efficient transportation services and substantial justice between patrons and carriers.

(L. 1996 S.B. 780)



Section 622.530 Liability for unlawful acts.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

622.530. Liability for unlawful acts. — In case a common carrier shall do, cause to be done or permit to be done any act, matter or thing prohibited, forbidden or declared to be unlawful, or shall omit to do any act, matter or thing required to be done by this chapter or by any order or decision of the division, such common carrier shall be liable to the persons or corporations affected thereby for all loss, damage or injury caused thereby or resulting therefrom, and in case of recovery, if the court shall find that such act or omission was willful, it may in its discretion fix a reasonable counsel or attorney's fee, which fee shall be taxed and collected as part of the costs in the case. An action to recover for such loss, damage or injury may be brought in any court of competent jurisdiction by any such person or corporation.

(L. 1996 S.B. 780)



Section 622.540 Exemption from liability of a carrier by contract or regulation.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

622.540. Exemption from liability of a carrier by contract or regulation. — That no contract, receipt, rule, notice or regulation shall exempt any railway company, or corporation, express company or corporation or any other company, corporation or common carrier, engaged in the transportation of persons or property, from the liability of a common carrier, or carrier of passengers, which would exist had no contract, receipt, rule, notice or regulation been made or entered into.

(L. 1996 S.B. 780)



Section 622.550 Enforcement powers of peace officers and division enforcement personnel, exceptions.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

622.550. Enforcement powers of peace officers and division enforcement personnel, exceptions. — Subject to any exceptions which are applicable under section 307.400 or subsection 6 of section 390.063, the officers and commercial motor vehicle inspectors of the state highway patrol, the enforcement personnel of the division of motor carrier and railroad safety, and other authorized peace officers of this state and any civil subdivision of this state, may enforce any of the provisions of Parts 350 through 399 of Title 49, Code of Federal Regulations, as those regulations have been and may periodically be amended, as they apply to motor vehicles and drivers operating in interstate or intrastate commerce within this state; except that the enforcement personnel of the division of motor carrier and railroad safety shall be authorized to enforce those regulations only within the terminals of motor carriers and private carriers by motor vehicle.

(L. 1996 S.B. 780 § 12)



Section 622.555 Skill performance evaluation certificate granted, when — application, procedures — rulemaking authority.

Effective 28 Aug 2002

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

622.555. Skill performance evaluation certificate granted, when — application, procedures — rulemaking authority. — 1. The division of motor carrier and railroad safety may grant a skill performance evaluation certificate to a person who is not physically qualified to drive under Code of Federal Regulations, Title 49, Section 391.41. A skill performance evaluation certificate granted pursuant to this section shall apply to intrastate transportation only. The skill performance evaluation certificate shall be in the possession of the commercial driver any time he or she is operating a commercial motor vehicle.

2. A person who wishes to obtain a skill performance evaluation certificate under this section shall submit to the division the following information:

(1) The applicant's name, address, and telephone number;

(2) The name, address, and telephone number of an employer co-applicant, if any;

(3) A description of the applicant's experience in driving the type of vehicle to be operated under the skill performance evaluation certificate;

(4) A description of the type of driving to be done under the skill performance evaluation certificate;

(5) A description of any modifications to the vehicle the applicant intends to drive under the skill performance evaluation certificate that are designed to accommodate the applicant's medical condition or disability;

(6) Whether the applicant has previously been granted another skill performance evaluation certificate pursuant to this section;

(7) A copy of the applicant's current commercial driver's license;

(8) A copy of a medical examiner's certificate showing that the applicant is medically unqualified to drive;

(9) A statement from the applicant's treating physician that includes:

(a) The extent to which the physician is familiar with the applicant's medical history;

(b) A description of the applicant's medical condition for which a skill performance evaluation certificate is necessary;

(c) Assurance that the applicant has the ability and willingness to follow any course of treatment prescribed by the physician, including the ability to self-monitor or manage the medical condition; and

(d) The physician's professional opinion that the applicant's condition will not adversely affect the applicant's ability to operate a commercial motor vehicle safely; and

(10) Any other information considered necessary by the division including requiring a physical examination or medical report from a physician who specializes in a particular field of medical practice.

3. The division of motor carrier and railroad safety shall promulgate rules and regulations to provide skill performance evaluation certificates for individuals who have failed to meet the specified federal driver's physical qualifications under 49 CFR 391.41. Any rule or regulation promulgated shall only authorize such individual to operate a commercial motor vehicle within Missouri. The regulations promulgated pursuant to this section may only be implemented if the United States Department of Transportation (USDOT) will not impose any sanctions, including funding sanctions, against the state.

4. As used in this section, the term "skill performance evaluation certificate" means approval granted by the division of motor carrier and railroad safety allowing a driver to drive commercial motor vehicles intrastate even though the driver may not meet the minimum federal fitness standards to drive commercial motor vehicles interstate.

5. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2002, shall be invalid and void.

(L. 2002 H.B. 1270 and H.B. 2032)



Section 622.600 Definitions.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

622.600. Definitions. — 1. As used in sections 622.600 to 622.620, the following terms mean:

(1) "Division", the division of transportation within the department of economic development of this state, which, after June 30, 1997, is known as the "division of motor carrier and railroad safety";

(2) "Household goods", personal effects and property used or to be used in a dwelling when part of the equipment or supplies of such dwelling and similar property, if the transportation of such effects or property, is either arranged and paid for by the householder, including transportation of property from a factory or store when the property is purchased by the householder with intent to use in his or her dwelling, or arranged and paid for by another party. The term "household goods" shall not include personal property which when tendered to a motor carrier is crated or otherwise packaged to make it suitable for transportation by motor carriers of general commodities, freight or property;

(3) "Property carrier registration", a document issued by the division pursuant to sections 622.600 to 622.620 which identifies a person as a registered property carrier and qualifies that person to engage in the transportation by motor vehicle of property except household goods for hire or compensation in intrastate commerce on the public highways in this state;

(4) "Registered property carrier", a person who is entitled pursuant to subdivision (3) of this subsection to engage in the transportation by motor vehicle of property, except household goods, for hire or compensation in intrastate commerce on the public highways in this state. This term is included within the term "common carrier" as defined in section 390.020.

2. Notwithstanding any provisions of section 390.020, or this chapter, to the contrary, the provisions of this section which define words shall also apply to and determine the meaning of all words used in chapter 390 and this chapter. Except as otherwise provided in this section, or when the context clearly requires otherwise, the provisions of section 390.020 and this chapter, which define words shall also apply to and determine the meaning of words used in sections 622.600 to 622.620.

(L. 1996 S.B. 780 § 1)



Section 622.602 Application of sections 622.600 to 622.620.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

622.602. Application of sections 622.600 to 622.620. — 1. The division shall neither enforce any law nor make or enforce any rule or order relating to the prices, routes or services of registered property carriers or of common carriers or contract carriers of property for hire or compensation by motor vehicle in intrastate commerce on the public highways in this state, except with reference to the transportation of household goods or passengers or as expressly authorized in sections 622.600 to 622.620.

2. Except as preempted by section 601 of the Federal Aviation Administration Authorization Act of 1994, the powers, duties and functions of the division with reference to motor vehicles or common carriers pursuant to the provisions of chapters 386, 387, 390 and this chapter, that are not inconsistent with the provisions of sections 622.600 to 622.620, are hereby made applicable to the division with reference to registered property carriers, including the division's power to enforce only within terminals the rules and regulations promulgated by the director of the department of public safety pursuant to section 307.400, as they apply to motor vehicles.

3. The provisions of sections 390.051, 390.061, 390.062, 390.081, and 390.111 shall not apply to the transportation of property in intrastate commerce, except with reference to household goods as defined in section 622.600.

(L. 1996 S.B. 780 § 2)



Section 622.604 Registration required, when, exceptions.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

622.604. Registration required, when, exceptions. — Except as otherwise provided in section 390.030, no person shall engage in the business of transporting property, except household goods, by motor vehicle for hire or compensation in intrastate commerce on any public highway in this state, unless there is in force with respect to that person a property carrier registration issued by the division pursuant to the provisions of sections 622.600 to 622.620, which authorizes such transportation.

(L. 1996 S.B. 780 § 3)



Section 622.606 Certificates or permits issued before 1995, effect — procedure — transport of hazardous materials.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

622.606. Certificates or permits issued before 1995, effect — procedure — transport of hazardous materials. — 1. Certificates or permits, or both, which were issued before January 1, 1995, and which authorized a person to transport any property in intrastate commerce by motor vehicle as a common carrier or contract carrier, or both, are void, except that to the extent such certificates or permits, or portions thereof, authorized a person to transport household goods over irregular routes or passengers in intrastate commerce, or any property or passengers in interstate commerce, those certificates or permits, or portions thereof, are exempt from the provisions of this subsection.

2. Persons who owned certificates or permits, or both, that were in active status with the division on December 31, 1994, and persons to whom the division issued certificates and permits after December 31, 1994, pursuant to emergency rules adopted by the division, are deemed to be qualified as registered property carriers, unless the person's certificate or permit has been suspended, revoked or transferred to another person as provided by law. A person deemed qualified pursuant to this subsection is not required to file an application pursuant to section 622.608 to continue providing intrastate transportation as a registered property carrier, but rather, upon such person's compliance with the licensing and insurance requirements of the division the person is deemed to have a property carrier registration in force as required pursuant to section 622.604, authorizing the person to transport property except household goods in intrastate commerce on the public highways, unless the person's property carrier registration is suspended, revoked or transferred to another person as provided by law. Within a reasonable time after August 28, 1996, the division shall issue property carrier registrations to all persons who are deemed to be qualified as registered property carriers and deemed to have property carrier registrations in force pursuant to this subsection.

3. Notwithstanding any provision of this section to the contrary, this section shall not be construed as authorizing any person to transport any hazardous material as designated in Title 49, Code of Federal Regulations, except hazardous materials which that person was expressly authorized to transport in intrastate commerce within this state on August 28, 1996. A person may file an application for property carrier registration pursuant to section 622.608 to transport additional hazardous materials. Nothing in this section shall be construed to conflict with chapter 260 or of relieving an applicant of any duty to obtain a license pursuant to chapter 260.

(L. 1996 S.B. 780 § 4)



Section 622.608 Applications, form, content — license fee — determination of sufficiency, notice, hearing — restrictions permitted.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

622.608. Applications, form, content — license fee — determination of sufficiency, notice, hearing — restrictions permitted. — 1. Every application for a property carrier registration pursuant to sections 622.600 to 622.620 shall be completed and filed in the form and manner prescribed by rule of the division, shall be verified by the applicant under penalty of perjury and shall not be filed by the division until it has received the following:

(1) A certificate of insurance or surety bond executed by the applicant's insurer or surety, or order of the division approving self-insurance by the applicant, which certifies that the applicant is covered against personal injury and property damage liability, except damage to property transported as cargo by the applicant, resulting from negligent motor vehicle operations by the applicant in this state, which is completed and filed in the prescribed form, manner and amount and is approved by the division in accordance with rules of the division pursuant to section 390.126;

(2) A license fee application showing the number and type of vehicle licenses requested by the applicant for each motor vehicle to be operated in intrastate commerce in this state under the requested property carrier registration during the year for which the application is made, together with payment of the aggregate license fees payable with reference to those motor vehicles, which is completed, filed and paid in the form and manner prescribed by rule of the division pursuant to section 390.136; and

(3) Information required by rule of the division relating to the applicant's compliance and willingness to comply with any laws, rules, regulations or orders relating to registration, licensing, liability insurance or safety, and applicable to the applicant's motor vehicles, drivers or operations by motor vehicle, including any state or federal laws, rules, regulations or orders relating to the transportation of any hazardous material as designated in Title 49, Code of Federal Regulations.

2. One of the division's administrative law judges shall determine on the basis of the information filed by the applicant, evidence submitted by the division staff, and any other information received by the division and filed of record in the case, whether the applicant is in compliance and willing to comply with the laws, rules, regulations and orders relating to registration, licensing, liability insurance, safety and hazardous materials, which are applicable to the applicant's motor vehicles, drivers or operations as a registered property carrier by motor vehicle. If the administrative law judge determines that the applicant is qualified, the application shall be granted and a property carrier registration shall be issued without a hearing. If the administrative law judge determines that the information on record concerning the applicant's qualifications is not adequate to finally determine the application, the division may investigate the applicant's qualifications more thoroughly before the administrative law judge makes a final determination of the application. If the administrative law judge or the division staff opposes the issuance of a property carrier registration, then a hearing shall be held, not more than twenty days after a request for hearing by the applicant, to determine the merits of the application and whether a property carrier registration shall be issued. The administrative law judge shall determine the application not more than forty-five days after the close of the hearing, or else the application shall be approved.

3. The division shall not restrict the property carrier registration with reference to any specific commodities, routes or service, except that the division shall restrict the applicant's property carrier registration against the transportation of household goods, and shall further restrict against any hazardous material as designated in Title 49, Code of Federal Regulations, if the division finds that the applicant has not shown it is qualified to safely transport that hazardous material in compliance with all registration, liability insurance and safety requirements applicable to the transportation of that hazardous material pursuant to Title 49, Code of Federal Regulations.

(L. 1996 S.B. 780 § 5)



Section 622.610 Transfer of property carrier registration, permitted, when — restrictions on transport of hazardous material.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

622.610. Transfer of property carrier registration, permitted, when — restrictions on transport of hazardous material. — 1. A property carrier registration, including any certificate or permit, or both, which pursuant to section 622.606 is deemed to identify a registered property carrier, may be transferred in its entirety by the registered property carrier to whom it was issued, but only if the transfer is approved by the division as provided in this section. The division shall approve the transfer of the property carrier registration if the following requirements are met:

(1) The transfer application is joined in by both the registered property carrier or its authorized representative and the proposed transferee or its authorized representative;

(2) The transfer application is filed in the form and manner prescribed by rule of the division; and

(3) The division finds that the transferee is in all respects qualified as required of an applicant for a new property carrier registration pursuant to section 622.608.

2. Upon approval of the transfer of a property carrier registration pursuant to subsection 1 of this section, the division shall transfer the property carrier registration in its entirety, except that the division shall restrict the transferee's property carrier registration against the transportation of any hazardous material formerly authorized under the property carrier registration if the division finds that the transferee has not shown it is qualified to safely transport that hazardous material in compliance with all registration, liability insurance and safety requirements applicable to the transportation of that hazardous material pursuant to Title 49, Code of Federal Regulations. The transferee may file a separate application for property carrier registration pursuant to section 622.608 to transport additional hazardous materials.

(L. 1996 S.B. 780 § 6)



Section 622.612 Suspension, revocation or amendment of registration — grounds, notice, effective when.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

622.612. Suspension, revocation or amendment of registration — grounds, notice, effective when. — Notwithstanding any provisions of section 390.106 to the contrary, the division at any time, for good cause, may suspend a certificate, permit or property carrier registration, and after hearing upon at least ten days' notice to the person to whom the division has issued the certificate, permit or property carrier registration authorizing any intrastate transportation of passengers or property by motor vehicle, may revoke, alter or amend any such certificate, permit or property carrier registration upon a finding that the person has failed to comply with any applicable provisions of sections 622.600 to 622.620, or chapter 386, 387 or 389 or this chapter, or any safety rules, regulations or orders which may be enforced by the division. Revocation of a certificate, permit or property carrier registration shall not become effective less than thirty days after issuance of an order of revocation by the division.

(L. 1996 S.B. 780 § 7)



Section 622.615 Orders and decisions of division conclusive and admissible as evidence in collateral proceedings, when.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

622.615. Orders and decisions of division conclusive and admissible as evidence in collateral proceedings, when. — Notwithstanding any provisions of section 516.103 to the contrary, in all collateral actions or proceedings the orders and decisions of the division which have become final shall be conclusive, and shall be admissible as evidence of the facts found and the determinations made by the division in all subsequent actions or proceedings to enforce division orders or decisions, whether by penalty, forfeiture, mandamus, injunctive relief or otherwise.

(L. 1996 S.B. 780 § 8)



Section 622.617 Records not open to public — penalty for divulging confidential information.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

622.617. Records not open to public — penalty for divulging confidential information. — Notwithstanding any provisions of section 386.480 to the contrary, no information furnished to the division by a motor carrier, corporation or person, including the division staff, except such matters as are specifically required to be open to public inspection by the provisions of chapter 386, 387 or 390 or this chapter, shall be open to public inspection or made public except on order of the division director or by an administrative law judge in the course of a hearing or proceeding. Any officer or employee of the division who, in violation of the provisions of this section, divulges any such information is guilty of a misdemeanor.

(L. 1996 S.B. 780 § 9)



Section 622.620 Training requirements for enforcement personnel to be adopted by division — rulemaking authority.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

622.620. Training requirements for enforcement personnel to be adopted by division — rulemaking authority. — 1. Notwithstanding any provisions of section 390.045 to the contrary, the division shall by rule adopt reasonable training requirements for its enforcement personnel to prepare them for their actual duties of employment; this training need not require any basic law enforcement training as required of peace officers as specified in chapter 590.

2. No rule or portion of a rule promulgated pursuant to the authority of sections 622.600 to 622.620 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1996 S.B. 780 § 11)






Chapter 625 Division of Commerce and Industrial Development

Chapter Cross References



Section 625.021 Functions and duties of division — overseas offices authorized.

Effective 28 Aug 1973

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

625.021. Functions and duties of division — overseas offices authorized. — The division shall foster and encourage industrial, commercial, agricultural, recreational and resource development programs designed to broaden and strengthen the economy of the state and shall provide specific leadership in the following instances, among others, and shall:

(1) Encourage the location of new industrial and commercial enterprises in the state and the expansion of industries now existing within the state by appropriate legitimate methods;

(2) Support and assist the efforts of the state, regional and local development corporations, industrial committees, chambers of commerce, labor organizations and other similar public and private agencies to obtain new, and foster the expansion of existing, industrial, commercial, agricultural and recreational facilities or enterprises;

(3) Investigate, assemble, develop and study, or cause to have investigated, assembled, developed and studied, all pertinent information regarding the industrial opportunities and possibilities of the state of Missouri and its economic resources and the particular sections thereof, including raw materials and products that may be produced therefrom, power and water resources, transportation facilities and rates available, markets and the marketing limitations of the state, the availability of labor, the availability of industrial sites, the advantages of the state as a whole, and the particular sections thereof, as industrial locations, and such other fields of research and study as the director may deem necessary;

(4) Formulate and maintain coordinated plans for the state's economic and resource development in order to promote the economic welfare of the people of the state. The plans shall include description of the development objectives and a statement of recommended means for achieving such objectives. The plans, insofar as practical and desirable, shall be coordinated with city, county or regional planning programs, with national planning and with the planning of other states;

(5) Investigate, study and undertake ways and means to promote and develop markets for industrial products and to promote the industrial use of agricultural and mineral forest products;

(6) Encourage the development of recreational areas in the state and encourage the traveling public to visit Missouri;

(7) Encourage the formation of local and sectional development committees throughout the state and make available to such committees and to municipalities, communities, other political subdivisions of the state, private groups, organizations, associations and agencies such facts, data and information as may be useful and desirable in their efforts to encourage the location of industries and commercial enterprises within this state, and in other ways to cooperate with the division in carrying out the purposes of this chapter;

(8) Assist in the formulation and development of a more intensive program to aid and expand the mining industry in Missouri;

(9) Provide advice and assistance to Missouri business and labor and bring to the attention of the governor such significant problems as may be relieved by state action;

(10) Perform such other related acts as shall be, in the judgment of the director, necessary and proper to carry out the objectives of the division; and

(11) Establish offices overseas for the promotion and export of Missouri agricultural and manufactured products, for the promotion of commerce through the ports and international airports of Missouri, to encourage economic development, and to promote tourism into Missouri and encourage the use by tourists of Missouri's recreational facilities.

(L. 1961 p. 240 § 7, A.L. 1973 H.B. 865)

CROSS REFERENCE:

Foreign market development, department of agriculture, 261.095



Section 625.025 Solid waste, use of for energy and materials, promotion of.

Effective 28 Aug 1986

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

625.025. Solid waste, use of for energy and materials, promotion of. — Recognizing the need for energy and resource conservation as well as the potential for new jobs and economic growth, the division of commerce and industrial development shall encourage the expansion and development of industries and commercial establishments which provide markets for materials and energy which can be recovered from solid waste, and may:

(1) Promote the expansion of existing industries and the development of new industries which utilize secondary materials, or materials which can be recovered from solid waste, in their manufacturing processes;

(2) Support and assist the efforts of the state, regional and local development corporations, industrial committees, chambers of commerce, and other similar public and private agencies to obtain new, and foster the expansion of existing, industrial or commercial users of steam or other energy which can be produced from solid waste;

(3) Assist the industries and commercial establishments referred to in subdivisions (1) and (2) of this section with such government liaison matters as siting, zoning, licensing, permitting, financing and other such tasks through coordination with the appropriate state and local agencies;

(4) Support federal incentives and policies designed to promote these goals; and

(5) Prepare and provide upon request an annual report summarizing its plans and activities pursuant to this section.

(L. 1986 S.B. 475 § 255.025)



Section 625.031 Division to promote state's economic welfare.

Effective 28 Aug 1961

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

625.031. Division to promote state's economic welfare. — The division shall provide coordinated services to aid state and local groups in the promotion of new economic enterprises and shall conduct such publicity and promotional activities as are desirable to stimulate all facets of the economy, and to this end shall:

(1) Collect and disseminate information regarding the advantages of locating and developing industrial, commercial, agricultural and recreational enterprises in this state;

(2) Plan, with the cooperation of the department of conservation and the state park board, programs designed to promote the tourist and recreational advantages of the state;

(3) Serve as the official state liaison agency between persons interested in locating new economic enterprises in Missouri and state and local groups seeking new enterprises. In this respect, the division shall aid communities in organizing for obtaining new business or expanding existing business; and

(4) Encourage public and private agencies or bodies to publicize the facilities and attractions of the state.

(L. 1961 p. 240 § 8)



Section 625.041 Use of data of other state agencies — advisory boards — cooperation by state agencies.

Effective 28 Aug 1986

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

625.041. Use of data of other state agencies — advisory boards — cooperation by state agencies. — So far as may be practicable in the performance of its duties in connection with collecting and assembling of information, the department of economic development shall make use of such pertinent data as may be secured from the departments, boards, commissions, agencies and institutions of this state. The department of economic development shall have access to all records, data, information and statistics of other departments, boards, commissions, agencies and institutions except such records or information as is required by law to be kept confidential. It is the duty of the department of conservation, the department of natural resources, the state university, the university of Missouri-Rolla, the division of geological survey and water resources, the department of transportation and any other state department or agency, when requested by the governor or the director to do so, in writing, to select an advisory committee of at least three members, and to cooperate with the department of economic development in the performance of its duties in any practical manner within the limits of the appropriation provided the department or agency.

(L. 1961 p. 240 § 9, A.L. 1986 S.B. 426 § 255.041)



Section 625.051 Division may accept gifts and grants.

Effective 28 Aug 1961

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

625.051. Division may accept gifts and grants. — The division may accept any gifts and grants, including grants from the federal government, relating to any of the functions of the division as described in this chapter.

(L. 1961 p. 240 § 13)



Section 625.091 Bureaus or units of division.

Effective 28 Aug 1961

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

625.091. Bureaus or units of division. — The work of the division may be carried out through such bureaus or units within the division as may be established by the director, with the advice and approval of the commission. There shall be one bureau or unit within the division charged with the development and promotion of the state's recreational advantages and facilities.

(L. 1961 p. 240 § 5(a))



Section 625.101 Director's power to contract research studies.

Effective 28 Aug 1961

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

625.101. Director's power to contract research studies. — In the performance of his duties, the director is empowered and authorized to enter into contracts and to assume such other functions as are necessary to carry out the provisions of this chapter that are not inconsistent with law. The director may make and enter into contracts with other boards, commissions, agencies and institutions of this state or other states, public or private, upon such terms as may be mutually agreed upon, and to have such studies and research activities conducted as may be necessary and proper, the costs thereof to be paid out of funds which may be appropriated to the division.

(L. 1961 p. 240 § 10)



Section 625.111 Advisory boards may be appointed.

Effective 28 Aug 1961

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

625.111. Advisory boards may be appointed. — The director is authorized to appoint advisory boards or committees among interested groups of citizens, including those representing industry, commerce, business, and all branches thereof, labor, agriculture, forestry, transportation, the press, aviation, civic affairs and such other matters as the director may deem advisable. The boards or committees shall advise with the division as to its work, and the director shall, as far as practicable, cooperate with the advisory boards or committees to secure the active aid thereof in the accomplishment of the aims and fulfillment of the duties of the division.

(L. 1961 p. 240 § 11)



Section 625.115 Expenses paid by state.

Effective 28 Aug 1961

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

625.115. Expenses paid by state. — All payments for work done or obligations incurred under the provisions of this chapter shall be made by the state treasurer out of funds appropriated for the purpose upon duly issued warrants, based upon bills of particulars and vouchers certified by the director.

(L. 1961 p. 240 § 12)



Section 625.125 Biennial reports.

Effective 28 Aug 1961

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

625.125. Biennial reports. — Biennial reports shall be made by the division and filed with the governor and members of the general assembly and shall include suggestions and recommendations for the improvement and advancement of the economic welfare of the people of the state.

(L. 1961 p. 240 § 15)






Chapter 630 Department of Mental Health

Chapter Cross References



Section 630.003 Department created — state mental health commission — Missouri institute of mental health — transfers of powers and agencies.

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.003. Department created — state mental health commission — Missouri institute of mental health — transfers of powers and agencies. — 1. There is hereby created a department of mental health to be headed by a mental health commission who shall appoint a director, by and with the advice and consent of the senate. The director shall be the administrative head of the department and shall serve at the pleasure of the commission and be compensated as provided by law for the director, division of mental health. All employees of the department shall be selected in accordance with chapter 36.

2. (1) The "State Mental Health Commission", composed of seven members, is the successor to the former state mental health commission and it has all the powers, duties and responsibilities of the former commission. All members of the commission shall be appointed by the governor, by and with the advice and consent of the senate. None of the members shall otherwise be employed by the state of Missouri.

(2) Three of the commission members first appointed shall be appointed for terms of four years, and two shall be appointed for terms of three years, and two shall be appointed for a term of two years. The governor shall designate, at the time the appointments are made, the length of the term of each member so appointed. Thereafter all terms shall be for four years.

(3) At least two of the members of the commission shall be physicians, one of whom shall be recognized as an expert in the field of the treatment of nervous and mental diseases, and one of whom shall be recognized as an expert in the field of intellectual or developmental disabilities. At least two of the members of the commission shall be representative of persons or groups who are consumers having substantial interest in the services provided by the division, one of whom shall represent persons with an intellectual disability or developmental disability and one of whom shall represent those persons being treated for nervous and mental diseases. Of the other three members at least one must be recognized for his expertise in general business management procedures, and two shall be recognized for their interest and expertise in dealing with alcohol/drug abuse problems, or community mental health services.

3. The provisions of sections 191.120*, 191.125*, 191.130*, 191.140*, 191.150, 191.160, 191.170, 191.180, 191.190, 191.200*, 191.210 and others as they relate to the division of mental health not previously reassigned by executive reorganization plan number 2 of 1973 as submitted by the governor under chapter 26 are transferred by specific type transfer from the department of public health and welfare to the department of mental health. The division of mental health, department of health and welfare, chapter 202 and others are abolished and all powers, duties and functions now assigned by law to the division, the director of the divisions of mental health or any of the institutions or officials of the division are transferred by type I transfer to the department of mental health.

4. The Missouri institute of psychiatry, which is under the board of curators of the University of Missouri is hereafter to be known as the "Missouri Institute of Mental Health". The purpose of the institute will be that of conducting research into improving services for persons served by the department of mental health for fostering the training of psychiatric residents in public psychiatry and for fostering excellence in mental health services through employee training and the study of mental health policy and ethics. To assist in this training, hospitals operated by and providers contracting with the department of mental health may be used for the same purposes and under the same arrangements as the board of curators of the University of Missouri utilizes with other hospitals in the state in supervising residency training for medical doctors. Appropriations requests for the Missouri institute of mental health shall be jointly developed by the University of Missouri and the department of mental health. All appropriations for the Missouri institute of mental health shall be made to the curators of the University of Missouri but shall be submitted separately from the appropriations of the curators of the University of Missouri.

5. There is hereby established within the department of mental health a division of developmental disabilities. The director of the division shall be appointed by the director of the department. The division shall administer all state facilities under the direction and authority of the department director. The Marshall Habilitation Center, the Higginsville Habilitation Center, the Bellefontaine Habilitation Center, the Nevada Habilitation Center, the St. Louis Developmental Disabilities Treatment Centers, and the regional centers located at Albany, Columbia, Hannibal, Joplin, Kansas City, Kirksville, Poplar Bluff, Rolla, St. Louis, Sikeston and Springfield and other similar facilities as may be established, are transferred by type I transfer to the division of developmental disabilities.

6. All the duties, powers and functions of the advisory council on mental retardation and community health centers, sections 202.664 to 202.666, are hereby transferred by type I transfer to the division of mental retardation and developmental disabilities of the department of mental health. The advisory council on mental retardation and community health centers shall be appointed by the division director.

7. The advisory council on mental retardation and developmental disabilities heretofore established by executive order and all of the duties, powers and functions of the advisory council including the responsibilities of the provision of the council in regard to the Federal Development Disabilities Law (P.L. 91-517) and all amendments thereto are transferred by type I transfer to the division of developmental disabilities. The advisory council on mental retardation and developmental disabilities shall be appointed by the director of the division of developmental disabilities.

8. The advisory council on alcoholism and drug abuse, chapter 202, is transferred by type II transfer to the department of mental health and the members of the advisory council shall be appointed by the mental health director.

(L. 1973 1st Ex. Sess. S.B. 1, A.L. 1990 H.B. 1383, A.L. 1991 H.B. 568, A.L. 2011 H.B. 555 merged with H.B. 648, A.L. 2014 H.B. 1064)

*Sections 191.120, 191.130, and 191.140 were repealed by H.B. 1554 Revision, 1986. Section 191.125 was repealed by H.B. 1724, 1980. Section 191.200 was repealed by S.B. 60, 1977.



Section 630.005 Definitions.

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.005. Definitions. — As used in this chapter and chapters 631, 632, and 633, unless the context clearly requires otherwise, the following terms shall mean:

(1) "Administrative entity", a provider of specialized services other than transportation to clients of the department on behalf of a division of the department;

(2) "Alcohol abuse", the use of any alcoholic beverage, which use results in intoxication or in a psychological or physiological dependency from continued use, which dependency induces a mental, emotional or physical impairment and which causes socially dysfunctional behavior;

(3) "Chemical restraint", medication administered with the primary intent of restraining a patient who presents a likelihood of serious physical injury to himself or others, and not prescribed to treat a person's medical condition;

(4) "Client", any person who is placed by the department in a facility or program licensed and funded by the department or who is a recipient of services from a regional center, as defined in section 633.005;

(5) "Commission", the state mental health commission;

(6) "Consumer", a person:

(a) Who qualifies to receive department services; or

(b) Who is a parent, child or sibling of a person who receives department services; or

(c) Who has a personal interest in services provided by the department.

­­

­

(7) "Day program", a place conducted or maintained by any person who advertises or holds himself out as providing prevention, evaluation, treatment, habilitation or rehabilitation for persons affected by mental disorders, mental illness, intellectual disabilities, developmental disabilities or alcohol or drug abuse for less than the full twenty-four hours comprising each daily period;

(8) "Department", the department of mental health of the state of Missouri;

(9) "Developmental disability", a disability:

(a) Which is attributable to:

a. Intellectual disability, cerebral palsy, epilepsy, head injury or autism, or a learning disability related to a brain dysfunction; or

b. Any other mental or physical impairment or combination of mental or physical impairments; and

(b) Is manifested before the person attains age twenty-two; and

(c) Is likely to continue indefinitely; and

(d) Results in substantial functional limitations in two or more of the following areas of major life activities:

a. Self-care;

b. Receptive and expressive language development and use;

c. Learning;

d. Self-direction;

e. Capacity for independent living or economic self-sufficiency;

f. Mobility; and

(e) Reflects the person's need for a combination and sequence of special, interdisciplinary, or generic care, habilitation or other services which may be of lifelong or extended duration and are individually planned and coordinated;

(10) "Director", the director of the department of mental health, or his designee;

(11) "Domiciled in Missouri", a permanent connection between an individual and the state of Missouri, which is more than mere residence in the state; it may be established by the individual being physically present in Missouri with the intention to abandon his previous domicile and to remain in Missouri permanently or indefinitely;

(12) "Drug abuse", the use of any drug without compelling medical reason, which use results in a temporary mental, emotional or physical impairment and causes socially dysfunctional behavior, or in psychological or physiological dependency resulting from continued use, which dependency induces a mental, emotional or physical impairment and causes socially dysfunctional behavior;

(13) "Habilitation", a process of treatment, training, care or specialized attention which seeks to enhance and maximize a person with an intellectual disability or a developmental disability to cope with the environment and to live as normally as possible;

(14) "Habilitation center", a residential facility operated by the department and serving only persons who are developmentally disabled;

(15) "Head of the facility", the chief administrative officer, or his designee, of any residential facility;

(16) "Head of the program", the chief administrative officer, or his designee, of any day program;

(17) "Individualized habilitation plan", a document which sets forth habilitation goals and objectives for residents and clients with an intellectual disability or a developmental disability, and which details the habilitation program as required by law, rules and funding sources;

(18) "Individualized rehabilitation plan", a document which sets forth the care, treatment and rehabilitation goals and objectives for patients and clients affected by alcohol or drug abuse, and which details the rehabilitation program as required by law, rules and funding sources;

(19) "Individualized treatment plan", a document which sets forth the care, treatment and rehabilitation goals and objectives for patients and clients with mental disorders or mental illness, and which details the treatment program as required by law, rules and funding sources;

(20) "Intellectual disability", significantly subaverage general intellectual functioning which:

(a) Originates before age eighteen; and

(b) Is associated with a significant impairment in adaptive behavior;

(21) "Investigator", an employee or contract agent of the department of mental health who is performing an investigation regarding an allegation of abuse or neglect or an investigation at the request of the director of the department of mental health or his designee;

(22) "Least restrictive environment", a reasonably available setting or mental health program where care, treatment, habilitation or rehabilitation is particularly suited to the level and quality of services necessary to implement a person's individualized treatment, habilitation or rehabilitation plan and to enable the person to maximize his or her functioning potential to participate as freely as feasible in normal living activities, giving due consideration to potentially harmful effects on the person and the safety of other facility or program clients and public safety. For some persons with mental disorders, intellectual disabilities, or developmental disabilities, the least restrictive environment may be a facility operated by the department, a private facility, a supported community living situation, or an alternative community program designed for persons who are civilly detained for outpatient treatment or who are conditionally released pursuant to chapter 632;

(23) "Mental disorder", any organic, mental or emotional impairment which has substantial adverse effects on a person's cognitive, volitional or emotional function and which constitutes a substantial impairment in a person's ability to participate in activities of normal living;

(24) "Mental illness", a state of impaired mental processes, which impairment results in a distortion of a person's capacity to recognize reality due to hallucinations, delusions, faulty perceptions or alterations of mood, and interferes with an individual's ability to reason, understand or exercise conscious control over his actions. The term "mental illness" does not include the following conditions unless they are accompanied by a mental illness as otherwise defined in this subdivision:

(a) Intellectual disability, developmental disability or narcolepsy;

(b) Simple intoxication caused by substances such as alcohol or drugs;

(c) Dependence upon or addiction to any substances such as alcohol or drugs;

(d) Any other disorders such as senility, which are not of an actively psychotic nature;

(25) "Minor", any person under the age of eighteen years;

(26) "Patient", an individual under observation, care, treatment or rehabilitation by any hospital or other mental health facility or mental health program pursuant to the provisions of chapter 632;

(27) "Psychosurgery":

(a) Surgery on the normal brain tissue of an individual not suffering from physical disease for the purpose of changing or controlling behavior; or

(b) Surgery on diseased brain tissue of an individual if the sole object of the surgery is to control, change or affect behavioral disturbances, except seizure disorders;

(28) "Rehabilitation", a process of restoration of a person's ability to attain or maintain normal or optimum health or constructive activity through care, treatment, training, counseling or specialized attention;

(29) "Residence", the place where the patient has last generally lodged prior to admission or, in case of a minor, where his family has so lodged; except, that admission or detention in any facility of the department shall not be deemed an absence from the place of residence and shall not constitute a change in residence;

(30) "Resident", a person receiving residential services from a facility, other than mental health facility, operated, funded or licensed by the department;

(31) "Residential facility", any premises where residential prevention, evaluation, care, treatment, habilitation or rehabilitation is provided for persons affected by mental disorders, mental illness, intellectual disability, developmental disabilities or alcohol or drug abuse; except the person's dwelling;

(32) "Specialized service", an entity which provides prevention, evaluation, transportation, care, treatment, habilitation or rehabilitation services to persons affected by mental disorders, mental illness, intellectual disabilities, developmental disabilities or alcohol or drug abuse;

(33) "Vendor", a person or entity under contract with the department, other than as a department employee, who provides services to patients, residents or clients;

(34) "Vulnerable person", any person in the custody, care, or control of the department that is receiving services from an operated, funded, licensed, or certified program.

(L. 1980 H.B. 1724, A.L. 1981 H.B. 399, A.L. 1982 H.B. 1565, A.L. 1990 H.B. 1383, S.B. 808 & 672, A.L. 1993 S.B. 388, A.L. 1995 H.B. 574, A.L. 1996 S.B. 884 & 841, A.L. 2007 S.B. 3, A.L. 2011 H.B. 555 merged with H.B. 648, A.L. 2014 H.B. 1064)



Section 630.006 Intellectually disabled and intellectual disability, use of terms — revisor to change statutory references.

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.006. Intellectually disabled and intellectual disability, use of terms — revisor to change statutory references. — The phrases "mentally retarded" and "mental retardation" shall be referred to as "intellectually disabled" and "intellectual disability", respectively. The revisor of statutes shall make the appropriate changes to all such references in the revised statutes.

(L. 2014 H.B. 1064 § 1)



Section 630.010 Mental health commission — members, terms, qualifications, appointment, vacancies, compensation — organization, meetings.

Effective 28 Aug 2015

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.010. Mental health commission — members, terms, qualifications, appointment, vacancies, compensation — organization, meetings. — 1. The state mental health commission, established by the omnibus reorganization act of 1974, section 9, appendix B, RSMo, shall be composed of seven members appointed by the governor, by and with the advice and consent of the senate. The terms of members appointed under the reorganization act before August 13, 1980, shall continue until the terms under which the members were regularly appointed expire. The terms shall be for four years. Each commissioner shall hold office until his successor has been appointed and qualified.

2. The commission shall be comprised of members who are not prohibited from serving by sections 105.450 to 105.482, as amended, and who are not otherwise employed by the state. The commission shall be composed of the following:

(1) A physician recognized as an expert in the treatment of mental illness;

(2) A physician, licensed clinical psychologist, or other licensed clinician, recognized as an expert in the evaluation or treatment of persons with an intellectual disability or developmental disability;

(3) A representative of groups who are consumers or families of consumers interested in the services provided by the department in the treatment of mental illness;

(4) A representative of groups who are consumers or families of consumers interested in the services provided by the department in the habilitation of persons with an intellectual disability or developmental disability;

(5) A person recognized for his expertise in general business matters and procedures;

(6) A person recognized for his interest and expertise in dealing with alcohol or drug abuse; and

(7) A person recognized for his interest or expertise in community mental health services.

3. Vacancies occurring on the commission shall be filled by appointment by the governor, by and with the advice and consent of the senate, for the unexpired terms. In case of a vacancy when the senate is not in session, the governor shall make a temporary appointment until the next session of the general assembly, when he shall nominate someone to fill the office.

4. The commission shall elect from its members a chairman and a secretary. Meetings shall be held at least once a month, and special meetings may be held at the call of the chairman.

5. The department shall pay the commission members one hundred dollars per day for each day, or portion thereof, they actually spend in transacting the business of the commission and shall reimburse the commission members for necessary expenses actually incurred in the performance of their official duties.

(L. 1980 H.B. 1724, A.L. 2011 H.B. 555 merged with H.B. 648, A.L. 2015 S.B. 58



Section 630.015 Director, appointment — duties of commission.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.015. Director, appointment — duties of commission. — 1. The state mental health commission shall appoint the director of the department by and with the advice and consent of the senate, and the director shall serve at the pleasure of the commission.

2. The commission shall advise the director of the department as to all phases of department practices in order to make them compatible with professional standards, including the following subjects:

(1) Care, treatment, habilitation and rehabilitation facilities and programs;

(2) Manpower recruitment, development and training;

(3) Medical and statistical records;

(4) Operational policies;

(5) Accessibility of services.

3. The commission shall advise the director in the initiation, approval and guidance of research projects and distribution of research funds.

4. The commission shall assist the director in establishing, maintaining and reviewing the best possible plans, practices, rules and regulations, facilities, programs and services which are operated, funded or licensed by the department.

(L. 1980 H.B. 1724)



Section 630.020 Departmental goals, duties.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.020. Departmental goals, duties. — 1. The department shall seek to do the following for the citizens of this state:

(1) Reduce the incidence and prevalence of mental disorders, developmental disabilities and alcohol or drug abuse through primary, secondary and tertiary prevention;

(2) Maintain and enhance intellectual, interpersonal and functional skills of individuals affected by mental disorders, developmental disabilities or alcohol or drug abuse by operating, funding and licensing modern treatment and habilitation programs provided in the least restrictive environment possible;

(3) Improve public understanding of and attitudes toward mental disorders, developmental disabilities and alcohol and drug abuse.

2. The department shall make necessary orders, policies and procedures for the government, administration, discipline and management of its facilities, programs and operations.

(L. 1980 H.B. 1724)



Section 630.025 Director to head department — compensation — not to have private practice — director may conduct inquiries, issue subpoenas.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.025. Director to head department — compensation — not to have private practice — director may conduct inquiries, issue subpoenas. — 1. The head of the department shall be the director, whose salary shall be set by the commission at an amount not to exceed the appropriations made for that purpose. The director shall not provide consulting services outside his official employment, and his salary shall be the sole personal service income of the director; except, that the director shall not be prevented from receiving compensation from writing and presenting professional papers and publications.

2. Before entering upon the discharge of his duties, the director shall take an oath to support the Constitution of the United States and the Constitution of the State of Missouri and to faithfully demean himself in the office to which he has been appointed.

3. The director shall be the chief executive officer of the department and shall perform such duties and exercise such powers as may be imposed or conferred upon him by law.

4. Except as otherwise provided by law, the director may request the governor to reorganize the internal organization of the department as authorized under sections 26.500 to 26.540.

5. The director shall have power to make inquiries and investigations and to hold such hearings as may be necessary in pursuance of his duties, and for such purpose he may subpoena witnesses and documents, administer oaths and provide for payment and expense of witnesses.

(L. 1980 H.B. 1724)



Section 630.030 Division directors, appointment, removal — appointment of other general personnel.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.030. Division directors, appointment, removal — appointment of other general personnel. — The director shall appoint the directors of the divisions of the department, and such division directors shall serve at the pleasure of the director. The director shall be the appointing authority under chapter 36 to employ such administrative, technical and other personnel who may be assigned to the department generally rather than to any of the department divisions or facilities and whose employment is necessary for the performance of the powers and duties of the department.

(L. 1980 H.B. 1724)



Section 630.035 Appointment of facility heads, medical staffs.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.035. Appointment of facility heads, medical staffs. — 1. The directors of the various divisions of the department, with the approval of the department director, shall, in accordance with chapter 36, appoint for each facility under the administration and control of their respective divisions chief administrative officers of the facilities.

2. The major facilities of the department shall have chiefs of medical staff who shall be licensed physicians with responsibilities for the development and monitoring of medical care and treatment.

(L. 1980 H.B. 1724)



Section 630.040 Facility administrative officers to have general charge and control.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.040. Facility administrative officers to have general charge and control. — 1. The chief administrative officers of the facilities of the divisions of the department, subject to the directives of the department director and the respective division directors, shall have charge, control and management of their facilities.

2. The chief administrative officer of each facility shall keep the records and make the reports which the department and the respective division deem necessary and advisable.

3. Each chief administrative officer shall exercise the powers and duties of the appointing authority under chapter 36, subject to the supervision of the department director and the respective division directors.

(L. 1980 H.B. 1724)



Section 630.045 Appointment of persons for civil involuntary detention actions.

Effective 28 Aug 2008

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.045. Appointment of persons for civil involuntary detention actions. — The director of the department may authorize such persons, including mental health coordinators, as are necessary to carry out the civil involuntary detention requirements of chapter 632.

(L. 1980 H.B. 1724, A.L. 2008 S.B. 1081)



Section 630.050 Rules, promulgation, procedure — public inspection — facility policies.

Effective 28 Aug 2008

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.050. Rules, promulgation, procedure — public inspection — facility policies. — 1. The department shall promulgate rules under the provisions of this section and chapter 536 as necessary to prescribe policies or standards which affect charging, funding and licensing procedures of residential facilities, day programs and specialized services available to the public and for reporting and investigating complaints of abuse and neglect. The rules applicable to each facility, program or service operated, funded or licensed by the department shall be available for public inspection and review at such facility, program or service. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

2. The department shall adopt operating regulations concerning only its internal management which need not be published in the Missouri Register or the code of state regulations under chapter 536, but these regulations shall be available at department facilities for public inspection and review.

3. Under the supervision of the department and its respective divisions, each facility shall adopt policies concerning only its internal management or its procedures for its patients, residents or clients without publishing such policies in the Missouri Register or the code of state regulations under chapter 536, but the facility policies shall be available at such facility for public inspection and review.

4. The rules, operating regulations and facility policies shall be compatible with and appropriate to the facility or program mission, population served, size, type of service and other reasonable classifications.

(L. 1980 H.B. 1724, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 2008 S.B. 1081)



Section 630.053 Mental health earnings fund — uses — rules and regulations, procedure.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.053. Mental health earnings fund — uses — rules and regulations, procedure. — 1. There is hereby created in the state treasury a fund to be known as the "Mental Health Earnings Fund". The state treasurer shall credit to the fund any interest earned from investing the moneys in the fund. Notwithstanding the provisions of section 33.080, money in the mental health earnings fund shall not be transferred and placed to the credit of general revenue at the end of the biennium.

2. Fees received pursuant to the substance abuse traffic offenders program shall be deposited in the mental health earnings fund. Such fees shall not be used for personal services, expenses and equipment or for any demonstration or other program. No other federal or state funds shall be deposited in the fund, except for the purposes provided in subsections 3 to 5 of this section. The moneys received from such fees shall be appropriated solely for assistance in securing alcohol and drug rehabilitation services for persons who are unable to pay for the services they receive.

3. The mental health earnings fund may be used for the deposit of revenue received for the provision of services under a managed care agreement entered into by the department of mental health. Subject to the approval through the appropriation process, such revenues may be expended for the purposes of providing such services pursuant to the managed care agreement and for no other purpose and shall be accounted for separately from all other revenues deposited in the fund.

4. The mental health earnings fund may, if approved through the appropriation process, be used for the deposit of revenue received pursuant to an agreement entered into by the department of mental health and an alcohol and drug abuse counselor certification board for the purpose of providing oversight of counselor certification. Such revenue shall be accounted for separately from all other revenues deposited in the fund.

5. The mental health earnings fund may be used for the deposit of revenue received from proceeds of any sales and services from Mental Health First Aid USA. Subject to the approval through the appropriation process, such proceeds shall be used for the purpose of funding Mental Health First Aid USA activities and shall be accounted for separately from all other revenues deposited in the fund.

6. The department of mental health shall promulgate rules and regulations to implement and administer the provisions of this section. No rule or portion of a rule promulgated pursuant to the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1993 S.B. 167, A.L. 1995 S.B. 3, A.L. 1996 H.B. 1081 merged with S.B. 884 & 841, A.L. 2011 H.B. 555 merged with H.B. 557 merged with H.B. 648)



Section 630.055 Research activities by department.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.055. Research activities by department. — From funds appropriated by the general assembly for this purpose, the department may conduct research into the causes of mental disorders, developmental disabilities and alcohol or drug abuse, into improving methods of care, treatment, habilitation and rehabilitation for persons affected by such conditions, and the stigmatizing effects on persons presently or formerly served in the department service delivery system. Insofar as practicable, the department shall make use of and cooperate with the services and facilities of the various state universities and state agencies to conduct its research.

(L. 1980 H.B. 1724)



Section 630.060 Cooperation with other groups.

Effective 28 Aug 2010

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.060. Cooperation with other groups. — 1. The department shall seek and encourage cooperation and active participation of communities, counties, organizations, agencies, private and not-for-profit corporations and individuals in the effort to establish and maintain quality programs and services for persons affected by mental disorders, developmental disabilities or alcohol or drug abuse. The department shall develop programs of public information and education for this purpose.

2. The department shall cooperate with and may directly contract with all state agencies, local units of government, and any of the governor's advisory councils or commissions, or their successor agencies, and with the Missouri Mental Health Foundation, or its successor entity, in delivery of programs designed to improve public understanding of attitudes toward mental disorders, developmental disabilities, and alcohol and drug abuse pursuant to subdivision (3) of subsection 1 of section 630.020. For purposes of this section, the contracting process of the department with these entities need not be governed by the provisions of chapter 34.

(L. 1980 H.B. 1724, A.L. 2010 H.B. 1868 merged with H.B. 1894)



Section 630.065 Planning activities by department.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.065. Planning activities by department. — The department shall initiate and direct the development of long-range programs and plans with respect to residential facilities, day programs and specialized services operated, funded or licensed by the department for persons affected by mental disorders, developmental disabilities and alcohol or drug abuse. The department, insofar as practicable, shall coordinate its long-range programs and plans with the program and plan requirements and procedures of relevant federal and state planning and funding agencies. The department shall supervise a comprehensive utilization quality-assurance and cost-benefit monitoring and auditing program to deal with the facilities, programs and services operated, funded or licensed by the department.

(L. 1980 H.B. 1724)



Section 630.070 Workers' compensation law extended to employees of department.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.070. Workers' compensation law extended to employees of department. — 1. The provisions of chapter 287 governing workers' compensation are extended to include all employees and authorized student and volunteer workers of the department. The state of Missouri shall be a self-insurer and assume all liability imposed by chapter 287, in respect to such personnel of the department, without insurance, and the attorney general shall appear on behalf of and defend the state in all actions brought by such personnel of the department under the provisions of the workers' compensation law.

2. The director has authority to perform such duties as may be necessary or incidental to carry out effectively the purposes of this section.

3. The extension of chapter 287 to include personnel of the department is not construed as acknowledging or creating any liability in tort, or as incurring other obligations or duties other than the duty and obligation of complying with the provisions of chapter 287.

(L. 1980 H.B. 1724)



Section 630.075 Personnel recruitment, development and training.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.075. Personnel recruitment, development and training. — The department shall establish and supervise a comprehensive program to deal with all aspects of manpower recruitment, development, training and retention of its employees.

(L. 1980 H.B. 1724)



Section 630.080 State auditor may examine records — personally identifiable information not to be revealed.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.080. State auditor may examine records — personally identifiable information not to be revealed. — The state auditor shall have access to all records maintained and established by the department. Any confidential records shall not be divulged in such a way to reveal personally identifiable information.

(L. 1980 H.B. 1724)



Section 630.085 Annual report by director, to whom, when, contents.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.085. Annual report by director, to whom, when, contents. — 1. The director shall make an annual written report on behalf of the department to the governor and the general assembly within ninety days of the end of each fiscal year.

2. The report shall include pertinent information as to the cost and benefit effectiveness of activities, projects, plans and accomplishments of the department and each of its divisions, together with statistics and summaries of financial receipts and expenditures as the director may, with the advice of the commission, deem necessary and expedient. The reports may be presented in sections compiled on behalf of each respective division of the department.

3. The department shall indicate every two years in every even-numbered year whether each department facility is in compliance with standards applicable to the facility, the deficiencies which cause the facility not to be in compliance if it is not and the actions necessary for the facility to achieve compliance, unless the report states the reasons for the facility not to attempt to achieve compliance.

(L. 1980 H.B. 1724)



Section 630.090 Department to receive federal grants and aids, when — administration — application approval — reports.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.090. Department to receive federal grants and aids, when — administration — application approval — reports. — 1. If so designated by the governor, the department shall receive all federal grants and aids under the terms of the grants and aids and administer or pay them out subject to the provisions attached.

2. The director shall approve such applications for federal assistance administered through the department as may be considered advisable after consultation with the appropriate division director and state advisory or planning council.

3. The department shall make reports required, provide minimum standards for the maintenance and operation of residential facilities, day programs or specialized services funded by the department as are required under the terms of the grants and aids, and require compliance with these standards.

(L. 1980 H.B. 1724)



Section 630.095 Copyrights and trademarks by department.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.095. Copyrights and trademarks by department. — The department may copyright or obtain a trademark for any instructional, training and informational audio-visual materials, manuals and documents which are prepared by department personnel or by persons who receive department funding to prepare such material. If the material is sold directly or for distribution, the department shall pay the proceeds of the sales to the director of revenue for deposit to the general revenue fund, except for proceeds received under subsection 5 of section 630.053.

(L. 1980 H.B. 1724, A.L. 2011 H.B. 555 merged with H.B. 557 merged with H.B. 648)



Section 630.097 Comprehensive children's mental health service system to be developed — team established, members, duties — plan to be developed, content — evaluations to be conducted, when.

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.097. Comprehensive children's mental health service system to be developed — team established, members, duties — plan to be developed, content — evaluations to be conducted, when. — 1. The department of mental health shall develop, in partnership with all departments represented on the children's services commission, a unified accountable comprehensive children's mental health service system. The department of mental health shall establish a state interagency comprehensive children's mental health service system team comprised of representation from:

(1) Family-run organizations and family members;

(2) Child advocate organizations;

(3) The department of health and senior services;

(4) The department of social services' children's division, division of youth services, and the MO HealthNet division;

(5) The department of elementary and secondary education;

(6) The department of mental health's division of alcohol and drug abuse, division of developmental disabilities, and the division of comprehensive psychiatric services;

(7) The department of public safety;

(8) The office of state courts administrator;

(9) The juvenile justice system; and

(10) Local representatives of the member organizations of the state team to serve children with emotional and behavioral disturbance problems, developmental disabilities, and substance abuse problems.

­­

­

2. The department of mental health shall, in partnership with the departments serving on the children's services commission and the stakeholder advisory committee, develop a state comprehensive children's mental health service system plan. This plan shall be developed and submitted to the governor, the general assembly, and children's services commission by December, 2004. There shall be subsequent annual reports that include progress toward outcomes, monitoring, changes in populations and services, and emerging issues. The plan shall:

(1) Describe the mental health service and support needs of Missouri's children and their families, including the specialized needs of specific segments of the population;

(2) Define the comprehensive array of services including services such as intensive home-based services, early intervention services, family support services, respite services, and behavioral assistance services;

(3) Establish short- and long-term goals, objectives, and outcomes;

(4) Describe and define the parameters for local implementation of comprehensive children's mental health system teams;

(5) Describe and emphasize the importance of family involvement in all levels of the system;

(6) Describe the mechanisms for financing, and the cost of implementing the comprehensive array of services;

(7) Describe the coordination of services across child-serving agencies and at critical transition points, with emphasis on the involvement of local schools;

(8) Describe methods for service, program, and system evaluation;

(9) Describe the need for, and approaches to, training and technical assistance; and

(10) Describe the roles and responsibilities of the state and local child-serving agencies in implementing the comprehensive children's mental health care system.

3. The comprehensive system management team shall collaborate to develop uniform language to be used in intake and throughout the provision of services.

4. The comprehensive children's mental health services system shall:

(1) Be child centered, family focused, strength based, and family driven, with the needs of the child and family dictating the types and mix of services provided, and shall include the families as full participants in all aspects of the planning and delivery of services;

(2) Provide community-based mental health services to children and their families in the context in which the children live and attend school;

(3) Respond in a culturally competent and responsive manner;

(4) Emphasize prevention, early identification, and intervention;

(5) Assure access to a continuum of services that:

(a) Educate the community about the mental health needs of children;

(b) Address the unique physical, behavioral, emotional, social, developmental, and educational needs of children;

(c) Are coordinated with the range of social and human services provided to children and their families by local school districts, the departments of social services, health and senior services, and public safety, juvenile offices, and the juvenile and family courts;

(d) Provide a comprehensive array of services through an integrated service plan;

(e) Provide services in the least restrictive most appropriate environment that meets the needs of the child; and

(f) Are appropriate to the developmental needs of children;

(6) Include early screening and prompt intervention to:

(a) Identify and treat the mental health needs of children in the least restrictive environment appropriate to their needs; and

(b) Prevent further deterioration;

(7) Address the unique problems of paying for mental health services for children, including:

(a) Access to private insurance coverage;

(b) Public funding, including:

a. Assuring that funding follows children across departments; and

b. Maximizing federal financial participation;

(c) Private funding and services;

(8) Assure a smooth transition from child to adult mental health services when needed;

(9) Coordinate a service delivery system inclusive of services, providers, and schools that serve children and youth with emotional and behavioral disturbance problems, and their families through state agencies that serve on the state comprehensive children's management team; and

(10) Be outcome based.

5. By August 28, 2007, and periodically thereafter, the children's services commission shall conduct and distribute to the general assembly an evaluation of the implementation and effectiveness of the comprehensive children's mental health care system, including an assessment of family satisfaction and the progress of achieving outcomes.

(L. 2004 S.B. 1003, A.L. 2011 H.B. 555 merged with H.B. 648, A.L. 2014 H.B. 1299 Revision)



Section 630.108 Interaction between physical and mental health, guidelines for screening and assessment of persons receiving services — rulemaking authority.

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.108. Interaction between physical and mental health, guidelines for screening and assessment of persons receiving services — rulemaking authority. — 1. The department of mental health shall develop guidelines for the screening and assessment of persons receiving services from the department that address the interaction between physical and mental health to ensure that all potential causes of changes in behavior or mental status caused by or associated with a medical condition are assessed.

2. The provisions of this section shall only apply to state-owned or -operated facilities and not to long-term care facilities licensed under chapter 198, hospitals licensed under chapter 197, or hospitals as defined in section 197.020.

3. The department of mental health shall promulgate rules to administer this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2014, shall be invalid and void.

(L. 2014 S.B. 716 § 2)



Section 630.110 Patient's rights — limitations.

Effective 28 Aug 2009

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.110. Patient's rights — limitations. — 1. Except as provided in subsection 5 of this section, each person admitted to a residential facility or day program and each person admitted on a voluntary or involuntary basis to any mental health facility or mental health program where people are civilly detained pursuant to chapter 632, except to the extent that the head of the residential facility or day program determines that it is inconsistent with the person's therapeutic care, treatment, habilitation or rehabilitation and the safety of other facility or program clients and public safety, shall be entitled to the following:

(1) To wear his own clothes and to keep and use his own personal possessions;

(2) To keep and be allowed to spend a reasonable sum of his own money for canteen expenses and small purchases;

(3) To communicate by sealed mail or otherwise with persons including agencies inside or outside the facility;

(4) To receive visitors of his own choosing at reasonable times;

(5) To have reasonable access to a telephone both to make and receive confidential calls;

(6) To have access to his mental and medical records;

(7) To have opportunities for physical exercise and outdoor recreation;

(8) To have reasonable, prompt access to current newspapers, magazines and radio and television programming.

2. Any limitations imposed by the head of the residential facility or day program or his designee on the exercise of the rights enumerated in subsection 1 of this section by a patient, resident or client and the reasons for such limitations shall be documented in his clinical record.

3. Each patient, resident or client shall have an absolute right to receive visits from his attorney, physician or clergyman, in private, at reasonable times.

4. Notwithstanding any limitations authorized under this section on the right of communication, every patient, resident or client shall be entitled to communicate by sealed mail with the department, his legal counsel and with the court, if any, which has jurisdiction over the person.

5. Persons committed to a residential facility or day program operated, funded or licensed by the department pursuant to section 552.040, persons detained at a county jail or at a secure facility under section 632.484 or 632.489, or persons committed to a secure facility under section 632.495, shall not be entitled to the rights enumerated in subdivisions (1), (3) and (5) of subsection 1 of this section unless the head of the residential facility or day program determines that these rights are necessary for the person's therapeutic care, treatment, habilitation or rehabilitation. In exercising the discretion to grant any of the rights enumerated in subsection 1 of this section to a patient, resident or client, the head of the residential facility or day program shall consider the safety of the public.

(L. 1980 H.B. 1724, A.L. 1996 S.B. 884 & 841, A.L. 2009 H.B. 826 merged with S.B. 435)



Section 630.115 Patient's entitlements — administrative review of violations.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.115. Patient's entitlements — administrative review of violations. — 1. Each patient, resident or client shall be entitled to the following without limitation:

(1) To humane care and treatment;

(2) To the extent that the facilities, equipment and personnel are available, to medical care and treatment in accordance with the highest standards accepted in medical practice;

(3) To safe and sanitary housing;

(4) To not participate in nontherapeutic labor;

(5) To attend or not attend religious services;

(6) To receive prompt evaluation and care, treatment, habilitation or rehabilitation about which he is informed insofar as he is capable of understanding;

(7) To be treated with dignity as a human being;

(8) To not be the subject of experimental research without his prior written and informed consent or that of his parent, if a minor, or his guardian; except that no involuntary patient shall be subject to experimental research, except as provided within this chapter;

(9) To decide not to participate or may withdraw from any research at any time for any reason*;

(10) To have access to consultation with a private physician at his own expense;

(11) To be evaluated, treated or habilitated in the least restrictive environment;

(12) To not be subjected to any hazardous treatment or surgical procedure unless he, his parent, if he is a minor, or his guardian consents; or unless such treatment or surgical procedure is ordered by a court of competent jurisdiction;

(13) In the case of hazardous treatment or irreversible surgical procedures, to have, upon request, an impartial review prior to implementation, except in case of emergency procedures required for the preservation of his life;

(14) To a nourishing, well-balanced and varied diet;

(15) To be free from verbal and physical abuse.

2. Notwithstanding any other sections of this chapter, each patient, resident or client shall have the right to an impartial administrative review of alleged violations of the rights assured under this chapter. The impartial administration review process shall be a mechanism for:

(1) Reporting alleged violations of rights assured under this chapter;

(2) Investigating alleged violations of these rights;

(3) Presenting patient, resident or client grievances on the record to a neutral decision maker; and

(4) Requiring that the neutral decision maker issue findings of fact, conclusions and recommendations.

3. The impartial administrative review process shall be completed within a timely manner after the alleged violation is reported.

4. This impartial review process shall not apply to investigations of alleged patient, resident or client abuse or neglect conducted pursuant to section 630.167.

(L. 1980 H.B. 1724, A.L. 1996 S.B. 884 & 841)

*Word "season" appears in original rolls.



Section 630.120 No presumptions.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.120. No presumptions. — No patient or resident, either voluntary or involuntary, shall be presumed to be incompetent, to forfeit any legal right, responsibility or obligation or to suffer any legal disability as a citizen, unless otherwise prescribed by law, as a consequence of receiving evaluation, care, treatment, habilitation or rehabilitation for a mental disorder, mental illness, intellectual disability, developmental disability, alcohol problem or drug problem.

(L. 1980 H.B. 1724, A.L. 2011 H.B. 555 merged with H.B. 648)



Section 630.125 Explanation of rights and entitlements.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.125. Explanation of rights and entitlements. — 1. At the time of admission, either on a voluntary or involuntary basis, a mental health facility or mental health program in which people may be civilly detained pursuant to chapter 632, or a residential facility or day program operated, funded or licensed by the department shall give each patient, resident or client written information which sets forth, in lay language, the following:

(1) A description of the facility, its services and its costs;

(2) Information as to how to seek conditional release or discharge;

(3) A statement of rights assured by this chapter or the department in its rules and regulations;

(4) A description of a patient grievance procedure.

2. Unless the patient, resident or client can read the information with understanding, the facility personnel shall explain it to him.

3. The facility or program shall prominently post a list of patient or residential rights in residential and activity areas.

(L. 1980 H.B. 1724, A.L. 1982 H.B. 1565, A.L. 1996 S.B. 884 & 841)



Section 630.127 Notification protocols — rulemaking authority.

Effective 28 Aug 2007

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.127. Notification protocols — rulemaking authority. — 1. The department of mental health shall develop rules, guidelines, and protocols for an initial notification to a parent or guardian of a patient, resident, or client when first entering the care and custody of the department, or when first entering a facility licensed, certified, or funded by the department. Such notification shall notify the parent or guardian, or a consumer who is his or her own guardian, of the possibility of a person being placed in the facility with the patient, resident, or client who falls in one of the following categories:

(1) Individuals who are required to register as a sexual offender, under sections 589.400 to 589.425; or

(2) Individuals who have been determined to lack capacity to understand the proceedings against him or her or to assist in his or her own defense under section 552.020 for offenses the person would have otherwise been required to register as a sexual offender under sections 589.400 to 589.425.

2. Such rules, guidelines and protocols developed under subsection 1 of this section shall include the process and mechanisms for assessing risk, for planning and providing care and safety, and for the provision of services and supports necessary to mitigate risk for persons residing in a state facility or facility licensed, certified, or funded by the department. Such protocols shall also provide a mechanism for the parent or guardian, or the consumer who is his or her own guardian, to raise any concerns and to seek consultation about the placement.

3. The department of mental health shall develop rules, guidelines, and protocols for notifying a parent or guardian of a patient, resident, or client, or a consumer who is his or her own guardian, residing in a state facility or facility licensed, certified, or funded by the department that a person required to register as a sexual offender under sections 589.400 to 589.425 is residing in or has been placed in the same state facility, or facility licensed, certified, or funded by the department as the patient, resident, or client. Such protocols shall provide a mechanism for the parent or guardian, or the consumer who is his or her own guardian, to raise any concerns and to seek consultation prior to placement of the person required to register as a sexual offender.

4. The department of mental health shall develop rules, guidelines, and protocols to obtain consent from the parent or guardian of a patient, resident, or client, or a consumer who is his or her own guardian and who falls under the category in subdivision (2) of subsection 1 of this section to disclose his or her name and criminal charges to other parents or guardians of a patient, resident, or client, or to a consumer who is his or her own guardian residing in the same facility. Such request for disclosure shall inform all parties of the steps to be taken in the event consent to disclose is given or denied. Refusal to grant consent under this subsection by a parent or guardian of a patient, resident, or client, or a consumer who is his or her own guardian, of a facility licensed, certified, or funded by the department shall not prevent placement.

5. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028.

(L. 2007 S.B. 3)



Section 630.130 Electroconvulsive therapy, procedure — prohibitions — attorney's fees.

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.130. Electroconvulsive therapy, procedure — prohibitions — attorney's fees. — 1. Every patient, whether voluntary or involuntary, in a public or private mental health facility shall have the right to refuse electroconvulsive therapy.

2. Before electroconvulsive therapy may be administered voluntarily to a patient, the patient shall be informed, both orally and in writing, of the risks of the therapy and shall give his express written voluntary consent to receiving the therapy.

3. Involuntary electroconvulsive therapy may be administered under a court order after a full evidentiary hearing where the patient refusing such treatment is represented by counsel who shall advocate his or her position. The therapy may be administered on an involuntary basis only if it is shown, by clear and convincing evidence, that the therapy is necessary under the following criteria:

(1) There is a strong likelihood that the therapy will significantly improve or cure the patient's mental disorder for a substantial period of time without causing him any serious functional harm; and

(2) There is no less drastic alternative form of therapy which could lead to substantial improvement in the patient's condition.

­­

­

4. Parents of minor patients or legal guardians of incompetent patients shall be required to obtain court orders authorizing electroconvulsive therapy under the procedures specified in subsection 3 of this section.

5. Persons who are diagnosed solely as intellectually disabled shall not be subject to electroconvulsive therapy.

6. If the judge finds that the respondent is unable to pay attorney's fees for the services rendered in the proceedings the judge shall allow a reasonable attorney's fee for the services, which fee shall be assessed as costs and paid together with all the costs in the proceeding by the state, in accordance with rules and regulations promulgated by the state court administrator, from funds appropriated to the office of administration for such purposes provided that no attorney's fees shall be allowed for services rendered by any attorney who is a salaried employee of a public agency or a private agency which receives public funds.

(L. 1980 H.B. 1724, A.L. 2004 S.B. 1211, A.L. 2014 H.B. 1064)

(2006) Section allows a healthcare provider who has a duty of care to act in the patient's best interest, even if the patient has refused treatment, if the patient is in need of the therapy. In re Dunn, 181 S.W.3d 601 (Mo.App.E.D.).



Section 630.133 Psychosurgery, consent required — not to be performed by department.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.133. Psychosurgery, consent required — not to be performed by department. — 1. Psychosurgery shall not be performed involuntarily on any patient or resident. A competent patient or resident shall be informed, both orally and in writing, of the risks of the therapy and shall give his express written voluntary consent before the surgery is performed. Parents of minor patients or residents or legal guardians of incompetent patients or residents shall be required to obtain court orders authorizing such surgery under the procedures and criteria specified in subsection 3 of section 630.130.

2. Psychosurgery shall not be performed by the department in any of its facilities.

(L. 1980 H.B. 1724)



Section 630.135 Rules regarding patient's rights.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.135. Rules regarding patient's rights. — The department shall promulgate reasonable rules relative to the implementation of patient, resident and client rights described in this chapter.

(L. 1980 H.B. 1724)



Section 630.140 Records confidential, when — may be disclosed, to whom, how, when — release to be documented — court records confidential, exceptions.

Effective 28 Aug 2015

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.140. Records confidential, when — may be disclosed, to whom, how, when — release to be documented — court records confidential, exceptions. — 1. Information and records compiled, obtained, prepared or maintained by the residential facility, mental health program operated, funded or licensed by the department or otherwise, specialized service, or by any mental health facility or mental health program in which people may be civilly detained pursuant to chapter 632 in the course of providing services to either voluntary or involuntary patients, residents or clients shall be confidential.

2. The facilities or programs shall disclose information and records including medication given, dosage levels, and individual ordering such medication to the following upon their request:

(1) The parent of a minor patient, resident or client;

(2) The guardian or other person having legal custody of the patient, resident or client;

(3) The attorney of a patient, resident or client who is a ward of the juvenile court, an alleged incompetent, an incompetent ward or a person detained under chapter 632, as evidenced by court orders of the attorney's appointment;

(4) An attorney or personal physician as authorized by the patient, resident or client;

(5) Law enforcement officers and agencies, information about patients, residents or clients committed pursuant to chapter 552, but only to the extent necessary to carry out the responsibilities of their office, and all such law enforcement officers shall be obligated to keep such information confidential;

(6) The entity or agency authorized to implement a system to protect and advocate the rights of persons with developmental disabilities under the provisions of 42 U.S.C. Sections 15042 to 15044. The entity or agency shall be able to obtain access to the records of a person with developmental disabilities who is a client of the entity or agency if such person has authorized the entity or agency to have such access; and the records of any person with developmental disabilities who, by reason of mental or physical condition is unable to authorize the entity or agency to have such access, if such person does not have a legal guardian, conservator or other legal representative, and a complaint has been received by the entity or agency with respect to such person or there is probable cause to believe that such person has been subject to abuse or neglect. The entity or agency obtaining access to a person's records shall meet all requirements for confidentiality as set out in this section;

(7) The entity or agency authorized to implement a system to protect and advocate the rights of persons with mental illness under the provisions of 42 U.S.C. Section 10801 shall be able to obtain access to the records of a patient, resident or client who by reason of mental or physical condition is unable to authorize the system to have such access, who does not have a legal guardian, conservator or other legal representative and with respect to whom a complaint has been received by the system or there is probable cause to believe that such individual has been subject to abuse or neglect. The entity or agency obtaining access to a person's records shall meet all requirements for confidentiality as set out in this section. The provisions of this subdivision shall apply to a person who has a significant mental illness or impairment as determined by a mental health professional qualified under the laws and regulations of the state;

(8) To mental health coordinators, but only to the extent necessary to carry out their duties under chapter 632;

(9) To individuals, designated by the department of mental health as community mental health liaisons, for the purpose of coordination of care and services.

3. The facilities or services may disclose information and records under any of the following:

(1) As authorized by the patient, resident or client;

(2) To persons or agencies responsible for providing health care services to such patients, residents or clients as permitted by the federal Health Insurance Portability and Accountability Act of 1996 (HIPAA), as amended;

(3) To the extent necessary for a recipient to make a claim or for a claim to be made on behalf of a recipient for aid or insurance;

(4) To qualified personnel for the purpose of conducting scientific research, management audits, financial audits, program evaluations or similar studies; provided, that such personnel shall not identify, directly or indirectly, any individual patient, resident or client in any report of such research, audit or evaluation, or otherwise disclose patient, resident or client identities in any manner;

(5) To the courts as necessary for the administration of chapter 211, 475, 552, or 632;

(6) To law enforcement officers or public health officers, but only to the extent necessary to carry out the responsibilities of their office, and all such law enforcement and public health officers shall be obligated to keep such information confidential;

(7) Pursuant to an order of a court or administrative agency of competent jurisdiction;

(8) To the attorney representing petitioners, but only to the extent necessary to carry out their duties under chapter 632;

(9) To the department of social services or the department of health and senior services as necessary to report or have investigated abuse, neglect, or rights violations of patients, residents, or clients;

(10) To a county board established pursuant to sections 205.968 to 205.972, RSMo 1986, but only to the extent necessary to carry out their statutory responsibilities. The county board shall not identify, directly or indirectly, any individual patient, resident or client;

(11) To parents, legal guardians, treatment professionals, law enforcement officers, and other individuals who by having such information could mitigate the likelihood of a suicide. The facility treatment team shall have determined that the consumer's safety is at some level of risk;

(12) To individuals, designated by the department of mental health as community mental health liaisons, for the purpose of coordination of care and services.

4. The facility or program shall document the dates, nature, purposes and recipients of any records disclosed under this section and sections 630.145 and 630.150.

5. The records and files maintained in any court proceeding under chapter 632 shall be confidential and available only to the patient, the patient's attorney, guardian, or, in the case of a minor, to a parent or other person having legal custody of the patient, to the petitioner and the petitioner's attorney, and to the Missouri state highway patrol for reporting to the National Instant Criminal Background Check System (NICS), and to individuals designated by the department of mental health as community mental health liaisons for the purpose of coordination of care and services. In addition, the court may order the release or use of such records or files only upon good cause shown, and the court may impose such restrictions as the court deems appropriate.

6. Nothing contained in this chapter shall limit the rights of discovery in judicial or administrative procedures as otherwise provided for by statute or rule.

7. The fact of admission of a voluntary or involuntary patient to a mental health facility under chapter 632 may only be disclosed as specified in subsections 2 and 3 of this section.

(L. 1980 H.B. 1724, A.L. 1984 S.B. 575, A.L. 1986 H.B. 1414, A.L. 1988 H.B. 1493, A.L. 1996 S.B. 884 & 841, A.L. 2003 S.B. 556 & 311, A.L. 2005 H.B. 462 & 463, A.L. 2007 S.B. 3 merged with S.B. 62 & 41, A.L. 2008 S.B. 1081, A.L. 2015 S.B. 426)



Section 630.145 Department to release information to next of kin and persons responsible for costs, when.

Effective 28 Aug 1981

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.145. Department to release information to next of kin and persons responsible for costs, when. — 1. Notwithstanding the provisions of section 630.140, a residential facility or day program operated, funded or licensed by the department may release to a patient's or resident's next of kin, attorney, guardian or conservator, if any, the information that the person is presently a patient, resident or client in the facility or program, or that the person is seriously physically ill, and shall notify a voluntary patient's or resident's next of kin, attorney, guardian, or conservator or any other person who may be responsible for the costs incurred by such patient or resident, of the admittance of such patient or resident.

2. Upon the death of a patient or resident, the facility shall notify his next of kin, guardian or conservator, if any, about the death and its cause.

3. Next of kin shall be notified under this section in the following order unless otherwise indicated by the patient or resident:

(1) Spouse;

(2) Parents;

(3) Children;

(4) Brothers and sisters;

(5) Other relatives according to the degree of relation.

4. The patient or resident may indicate additional persons whom he wants notified in the event of his death or serious injury or incapacity.

(L. 1980 H.B. 1724, A.L. 1981 H.B. 336)



Section 630.150 Disclosure of absence to be made, when, to whom.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.150. Disclosure of absence to be made, when, to whom. — 1. Except as provided in subsection 2 of this section, when a patient, resident or client is absent due to his unauthorized disappearance from a residential facility or day program, or his whereabouts are unknown and disclosure is necessary for the protection of the patient, resident or others, and the provisions of section 630.140 would otherwise be applicable, notice of the disappearance, along with relevant information, may be made to relatives, governmental law enforcement agencies and other persons if necessary for the protection of the patient, resident or other parties, as designated by the head of the facility or program or physician in charge of the patient, resident or client.

2. If the patient, resident or client was committed to the custody of the department of mental health pursuant to chapter 552, and that patient, resident or client is absent due to an unauthorized disappearance from a residential facility or day program, or such person's whereabouts are unknown, the head of the mental health facility or a designee shall immediately give notice of the disappearance, along with relevant information, to the prosecutor and sheriff of the county wherein the committed person is detained, the prosecutor and sheriff of the county wherein the committed person was tried and acquitted, all known surviving victims as defined in chapter 595, any other agencies or persons designated by the head of the facility as necessary for the protection of the patient, resident or other parties.

(L. 1980 H.B. 1724, A.L. 1996 S.B. 884 & 841)



Section 630.155 Mistreatment of patient — defined — penalty.

Effective 01 Jan 2017, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.155. Mistreatment of patient — defined — penalty. — 1. A person commits the offense of patient, resident or client abuse or neglect against any person admitted on a voluntary or involuntary basis to any mental health facility or mental health program in which people may be civilly detained pursuant to chapter 632, or any patient, resident or client of any residential facility, day program or specialized service operated, funded or licensed by the department if he knowingly does any of the following:

(1) Beats, strikes or injures any person, patient, resident or client;

(2) Mistreats or maltreats, handles or treats any such person, patient, resident or client in a brutal or inhuman manner;

(3) Uses any more force than is reasonably necessary for the proper control, treatment or management of such person, patient, resident or client;

(4) Fails to provide services which are reasonable and necessary to maintain the physical and mental health of any person, patient, resident or client when such failure presents either an imminent danger to the health, safety or welfare of the person, patient, resident or client, or a substantial probability that death or serious physical harm will result.

2. Patient, resident or client abuse or neglect is a class A misdemeanor unless committed under subdivision (2) or (4) of subsection 1 of this section in which case such abuse or neglect shall be a class E felony.

(L. 1980 H.B. 1724, A.L. 1996 S.B. 884 & 841, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 630.160 Furnishing unfit food — defined — penalty.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.160. Furnishing unfit food — defined — penalty. — 1. A person commits the crime of "furnishing unfit food to patients, residents or clients" if he does any of the following:

(1) Knowingly furnishes or delivers any diseased, putrid or otherwise unwholesome meat from any animal or fowl that was diseased or otherwise unfit for food to any person admitted on a voluntary or involuntary basis to any mental health facility or mental health program in which people may be civilly detained pursuant to chapter 632, or to any residential facility or day program operated, funded or licensed by the department;

(2) Knowingly furnishes or delivers any other unwholesome food, vegetables or provisions whatsoever to such facilities or programs to be used as food by the patients, residents, clients or employees thereof;

(3) Knowingly receives or consents to receive as an employee of such facility or program any diseased or unwholesome meat, food or provisions.

2. Furnishing unfit food to patients, residents or clients is a class A misdemeanor.

(L. 1980 H.B. 1724, A.L. 1996 S.B. 884 & 841)



Section 630.161 Investigation of reports of vulnerable person abuse, when.

Effective 01 Jan 2017, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.161. Investigation of reports of vulnerable person abuse, when. — The department of mental health shall investigate incidents and reports of vulnerable person abuse using the procedures established in sections 630.163 to 630.167 and, upon substantiation of the report of vulnerable person abuse, shall promptly report the incident to the appropriate law enforcement agency and prosecutor. If the department is unable to substantiate whether abuse occurred due to the failure of the operator or any of the operator's agents or employees to cooperate with the investigation, the incident shall be promptly reported to appropriate law enforcement agencies.

(L. 2007 S.B. 3, A.L. 2014 S.B. 491)

Transferred 2014; formerly 565.216; Effective 1-01-17



Section 630.162 Mandatory reporters — preventing or discouraging reporting, penalty.

Effective 01 Jan 2017, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.162. Mandatory reporters — preventing or discouraging reporting, penalty. — 1. When any physician, physician assistant, dentist, chiropractor, optometrist, podiatrist, intern, resident, nurse, nurse practitioner, medical examiner, social worker, licensed professional counselor, certified substance abuse counselor, psychologist, physical therapist, pharmacist, other health practitioner, minister, Christian Science practitioner, facility administrator, nurse's aide or orderly in a residential facility, day program or specialized service operated, funded or licensed by the department or in a mental health facility or mental health program in which people may be admitted on a voluntary basis or are civilly detained under chapter 632; or employee of the departments of social services, mental health, or health and senior services; or home health agency or home health agency employee; hospital and clinic personnel engaged in examination, care, or treatment of persons; in-home services owner, provider, operator, or employee; law enforcement officer; long-term care facility administrator or employee; mental health professional; peace officer; probation or parole officer; or other nonfamilial person with responsibility for the care of a vulnerable person, as defined by section 630.005, has reasonable cause to suspect that such a person has been subjected to abuse or neglect or observes such a person being subjected to conditions or circumstances that would reasonably result in abuse or neglect, he or she shall immediately report or cause a report to be made to the department in accordance with section 630.163. Any other person who becomes aware of circumstances which may reasonably be expected to be the result of or result in abuse or neglect may report to the department. Notwithstanding any other provision of this section, a duly ordained minister, clergy, religious worker, or Christian Science practitioner while functioning in his or her ministerial capacity shall not be required to report concerning a privileged communication made to him or her in his or her professional capacity.

2. Any residential facility, day program or specialized service operated, funded or licensed by the department that prevents or discourages a patient, resident or client, employee or other person from reporting that a patient, resident or client of a facility, program or service has been abused or neglected shall be subject to loss of their license issued under sections 630.705 to 630.760, and civil fines of up to five thousand dollars for each attempt to prevent or discourage reporting.

3. Nothing in this section shall be construed to mean that a vulnerable person is abused or neglected solely because such person chooses to rely on spiritual means through prayer, in lieu of medical care, for his or her health care, as evidenced by such person's explicit consent, advance directive for health care, or practice.

(L. 2014 S.B. 491)

Effective 1-01-17



Section 630.163 Mandatory reporting requirements.

Effective 28 Aug 2007

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.163. Mandatory reporting requirements. — 1. Any person having reasonable cause to suspect that a vulnerable person presents a likelihood of suffering serious physical harm or is the victim of abuse or neglect shall report such information to the department. Reports of vulnerable person abuse received by the departments of health and senior services and social services shall be forwarded to the department.

2. The report shall be made orally or in writing. It shall include, if known:

(1) The name, age, and address of the vulnerable person;

(2) The name and address of any person responsible for the vulnerable person's care;

(3) The nature and extent of the vulnerable person's condition; and

(4) Other relevant information.

3. The department shall have primary responsibility for investigating reported incidents of abuse and neglect of vulnerable persons.

4. Reports regarding persons determined not to be vulnerable persons as defined in section 630.005 shall be referred to the appropriate state or local authorities.

5. The department shall collaborate with the departments of health and senior services and social services to maintain a statewide toll-free phone number for receipt of reports.

(L. 2007 S.B. 3)



Section 630.164 Immunity from liability, when.

Effective 01 Jan 2017, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.164. Immunity from liability, when. — Any person, official or institution complying with the provisions of section 630.162, in the making of a report, or in cooperating with the department in any of its activities pursuant to sections 630.161 to 630.167, except the person, official, or institution accused of abusing or neglecting the vulnerable person shall be immune from any civil or criminal liability for making such a report, or in cooperating with the department, unless such person acted negligently, recklessly, in bad faith, or with malicious purpose.

(L. 2007 S.B. 3, A.L. 2014 S.B. 491)

Transferred 2014; formerly 565.220; Effective 1-01-17



Section 630.165 Suspected abuse of patient, report, by whom made, contents — effect of failure to report — penalty.

Effective 01 Jan 2017, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.165. Suspected abuse of patient, report, by whom made, contents — effect of failure to report — penalty. — 1. When any physician, physician assistant, dentist, chiropractor, optometrist, podiatrist, intern, resident, nurse, nurse practitioner, medical examiner, social worker, licensed professional counselor, certified substance abuse counselor, psychologist, other health practitioner, minister, Christian Science practitioner, peace officer, pharmacist, physical therapist, facility administrator, nurse's aide, orderly or any other direct-care staff in a residential facility, day program, group home or developmental disability facility as defined in section 633.005, or specialized service operated, licensed, certified, or funded by the department or in a mental health facility or mental health program in which people may be admitted on a voluntary basis or are civilly detained pursuant to chapter 632, or employee of the departments of social services, mental health, or health and senior services; or home health agency or home health agency employee; hospital and clinic personnel engaged in examination, care, or treatment of persons; in-home services owner, provider, operator, or employee; law enforcement officer, long-term care facility administrator or employee; mental health professional, probation or parole officer, or other nonfamilial person with responsibility for the care of a patient, resident, or client of a facility, program, or service has reasonable cause to suspect that a patient, resident or client of a facility, program or service has been subjected to abuse or neglect or observes such person being subjected to conditions or circumstances that would reasonably result in abuse or neglect, he or she shall immediately report or cause a report to be made to the department in accordance with section 630.163.

2. Any person who knowingly fails to make a report as required in subsection 1 of this section is guilty of a class A misdemeanor and shall be subject to a fine up to one thousand dollars. Penalties collected for violations of this section shall be transferred to the state school moneys fund as established in section 166.051 and distributed to the public schools of this state in the manner provided in section 163.031. Such penalties shall not considered charitable for tax purposes.

3. Every person who has been previously convicted of or pled guilty to failing to make a report as required in subsection 1 of this section and who is subsequently convicted of failing to make a report under subsection 2 of this section is guilty of a class E felony and shall be subject to a fine up to five thousand dollars. Penalties collected for violation of this subsection shall be transferred to the state school moneys fund as established in section 166.051 and distributed to the public schools of this state in the manner provided in section 163.031. Such penalties shall not considered charitable for tax purposes.

4. Any person who knowingly files a false report of vulnerable person abuse or neglect is guilty of a class A misdemeanor and shall be subject to a fine up to one thousand dollars. Penalties collected for violations of this subsection shall be transferred to the state school moneys fund as established in section 166.051 and distributed to the public schools of this state in the manner provided in section 163.031. Such penalties shall not considered charitable for tax purposes.

5. Every person who has been previously convicted of or pled guilty to making a false report to the department and who is subsequently convicted of making a false report under subsection 4 of this section is guilty of a class E felony and shall be subject to a fine up to five thousand dollars. Penalties collected for violations of this subsection shall be transferred to the state school moneys fund as established in section 166.051 and distributed to the public schools of this state in the manner provided in section 163.031. Such penalties shall not considered charitable for tax purposes.

6. Evidence of prior convictions of false reporting shall be heard by the court, out of the hearing of the jury, prior to the submission of the case to the jury, and the court shall determine the existence of the prior convictions.

7. Any residential facility, day program, or specialized service operated, funded, or licensed by the department that prevents or discourages a patient, resident, client, employee, or other person from reporting that a patient, resident, or client of a facility, program, or service has been abused or neglected shall be subject to loss of their license issued pursuant to sections 630.705 to 630.760 and civil fines of up to five thousand dollars for each attempt to prevent or discourage reporting.

(L. 1980 H.B. 1724 § 630.165 subsecs. 1 to 4, A.L. 1996 S.B. 884 & 841, A.L. 2003 S.B. 556 & 311, A.L. 2007, S.B. 3, A.L. 2008 S.B. 1081, A.L. 2011 H.B. 555 merged with H.B. 648, A.L. 2014 S.B. 491)

Effective 1-01-17



Section 630.167 Investigation of report, when made, by whom — abuse prevention by removal, procedure — reports confidential, privileged, exceptions — immunity of reporter, notification — retaliation prohibited — administrative discharge of employee, appeal procedure.

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.167. Investigation of report, when made, by whom — abuse prevention by removal, procedure — reports confidential, privileged, exceptions — immunity of reporter, notification — retaliation prohibited — administrative discharge of employee, appeal procedure. — 1. Upon receipt of a report the department or the department of health and senior services, if such facility or program is licensed pursuant to chapter 197, shall initiate an investigation within twenty-four hours. The department of mental health shall complete all investigations within sixty days, unless good cause for the failure to complete the investigation is documented.

2. If the investigation indicates possible abuse or neglect of a patient, resident or client, the investigator shall refer the complaint together with the investigator's report to the department director for appropriate action. If, during the investigation or at its completion, the department has reasonable cause to believe that immediate removal from a facility not operated or funded by the department is necessary to protect the residents from abuse or neglect, the department or the local prosecuting attorney may, or the attorney general upon request of the department shall, file a petition for temporary care and protection of the residents in a circuit court of competent jurisdiction. The circuit court in which the petition is filed shall have equitable jurisdiction to issue an ex parte order granting the department authority for the temporary care and protection of the resident for a period not to exceed thirty days.

3. (1) Except as otherwise provided in this section, reports referred to in section 630.165 and the investigative reports referred to in this section shall be confidential, shall not be deemed a public record, and shall not be subject to the provisions of section 109.180 or chapter 610. Investigative reports pertaining to abuse and neglect shall remain confidential until a final report is complete, subject to the conditions contained in this section. Final reports of substantiated abuse or neglect issued on or after August 28, 2007, are open and shall be available for release in accordance with chapter 610. The names and all other identifying information in such final substantiated reports, including diagnosis and treatment information about the patient, resident, or client who is the subject of such report, shall be confidential and may only be released to the patient, resident, or client who has not been adjudged incapacitated under chapter 475, the custodial parent or guardian parent, or other guardian of the patient, resident or client. The names and other descriptive information of the complainant, witnesses, or other persons for whom findings are not made against in the final substantiated report shall be confidential and not deemed a public record. Final reports of unsubstantiated allegations of abuse and neglect shall remain closed records and shall only be released to the parents or other guardian of the patient, resident, or client who is the subject of such report, patient, resident, or client and the department vendor, provider, agent, or facility where the patient, resident, or client was receiving department services at the time of the unsubstantiated allegations of abuse and neglect, but the names and any other descriptive information of the complainant or any other person mentioned in the reports shall not be disclosed unless such complainant or person specifically consents to such disclosure. Requests for final reports of substantiated or unsubstantiated abuse or neglect from a patient, resident or client who has not been adjudged incapacitated under chapter 475 may be denied or withheld if the director of the department or his or her designee determines that such release would jeopardize the person's therapeutic care, treatment, habilitation, or rehabilitation, or the safety of others and provided that the reasons for such denial or withholding are submitted in writing to the patient, resident or client who has not been adjudged incapacitated under chapter 475. All reports referred to in this section shall be admissible in any judicial proceedings or hearing in accordance with section 621.075 or any administrative hearing before the director of the department of mental health, or the director's designee. All such reports may be disclosed by the department of mental health to law enforcement officers and public health officers, but only to the extent necessary to carry out the responsibilities of their offices, and to the department of social services, and the department of health and senior services, and to boards appointed pursuant to sections 205.968 to 205.990 that are providing services to the patient, resident or client as necessary to report or have investigated abuse, neglect, or rights violations of patients, residents or clients provided that all such law enforcement officers, public health officers, department of social services' officers, department of health and senior services' officers, and boards shall be obligated to keep such information confidential.

(2) Except as otherwise provided in this section, the proceedings, findings, deliberations, reports and minutes of committees of health care professionals as defined in section 537.035 or mental health professionals as defined in section 632.005 who have the responsibility to evaluate, maintain, or monitor the quality and utilization of mental health services are privileged and shall not be subject to the discovery, subpoena or other means of legal compulsion for their release to any person or entity or be admissible into evidence into any judicial or administrative action for failure to provide adequate or appropriate care. Such committees may exist, either within department facilities or its agents, contractors, or vendors, as applicable. Except as otherwise provided in this section, no person who was in attendance at any investigation or committee proceeding shall be permitted or required to disclose any information acquired in connection with or in the course of such proceeding or to disclose any opinion, recommendation or evaluation of the committee or board or any member thereof; provided, however, that information otherwise discoverable or admissible from original sources is not to be construed as immune from discovery or use in any proceeding merely because it was presented during proceedings before any committee or in the course of any investigation, nor is any member, employee or agent of such committee or other person appearing before it to be prevented from testifying as to matters within their personal knowledge and in accordance with the other provisions of this section, but such witness cannot be questioned about the testimony or other proceedings before any investigation or before any committee.

(3) Nothing in this section shall limit authority otherwise provided by law of a health care licensing board of the state of Missouri to obtain information by subpoena or other authorized process from investigation committees or to require disclosure of otherwise confidential information relating to matters and investigations within the jurisdiction of such health care licensing boards; provided, however, that such information, once obtained by such board and associated persons, shall be governed in accordance with the provisions of this subsection.

(4) Nothing in this section shall limit authority otherwise provided by law in subdivisions (5) and (6) of subsection 2 of section 630.140 concerning access to records by the entity or agency authorized to implement a system to protect and advocate the rights of persons with developmental disabilities under the provisions of 42 U.S.C. Sections 15042 to 15044 and the entity or agency authorized to implement a system to protect and advocate the rights of persons with mental illness under the provisions of 42 U.S.C. Section 10801. In addition, nothing in this section shall serve to negate assurances that have been given by the governor of Missouri to the U.S. Administration on Developmental Disabilities, Office of Human Development Services, Department of Health and Human Services concerning access to records by the agency designated as the protection and advocacy system for the state of Missouri. However, such information, once obtained by such entity or agency, shall be governed in accordance with the provisions of this subsection.

4. Any person who makes a report pursuant to this section or who testifies in any administrative or judicial proceeding arising from the report shall be immune from any civil liability for making such a report or for testifying unless such person acted in bad faith or with malicious purpose.

5. (1) Within five working days after a report required to be made pursuant to this section is received, the person making the report shall be notified in writing of its receipt and of the initiation of the investigation.

(2) For investigations alleging neglect of a patient, resident, or client, the guardian of such patient, resident, or client shall be notified of:

(a) The investigation and given an opportunity to provide information to the investigators;

(b) The results of the investigation within five working days of the completion of the investigation and decision of the department of mental health of the results of the investigation.

6. The department of mental health shall obtain two independent reviews of all patient, resident, or client deaths that it investigates.

7. No person who directs or exercises any authority in a residential facility, day program or specialized service shall evict, harass, dismiss or retaliate against a patient, resident or client or employee because he or she or any member of his or her family has made a report of any violation or suspected violation of laws, ordinances or regulations applying to the facility which he or she has reasonable cause to believe has been committed or has occurred.

8. Any person who is discharged as a result of an administrative substantiation of allegations contained in a report of abuse or neglect may, after exhausting administrative remedies as provided in chapter 36, appeal such decision to the circuit court of the county in which such person resides within ninety days of such final administrative decision. The court may accept an appeal up to twenty-four months after the party filing the appeal received notice of the department's determination, upon a showing that:

(1) Good cause exists for the untimely commencement of the request for the review;

(2) If the opportunity to appeal is not granted it will adversely affect the party's opportunity for employment; and

(3) There is no other adequate remedy at law.

(L. 1980 H.B. 1724 § 630.165 subsecs. 5 to 10, A.L. 1985 S.B. 266, A.L. 1990 H.B. 1370, et al., A.L. 1993 S.B. 388, A.L. 1996 H.B. 1081 merged with S.B. 869 merged with S.B. 884 & 841, A.L. 1998 S.B. 470, A.L. 2003 S.B. 556 & 311, A.L. 2007 S.B. 3, A.L. 2008 S.B. 1081, A.L. 2011 H.B. 555 merged with H.B. 648, A.L. 2014 S.B. 716)



Section 630.168 Suspected abuse to be reported.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.168. Suspected abuse to be reported. — If it is alleged or suspected that any patient, resident or client who has been admitted on a voluntary or involuntary basis to a mental health facility or mental health program in which people are detained pursuant to chapter 632, or any patient, resident or client in a residential facility, day program or specialized service operated, funded or licensed by the department is being or has been subjected to patient or resident abuse which results in physical injury, and in cases of sexual abuse, the head of the facility, program or service shall promptly notify local law enforcement authorities and cooperate fully with any investigation by them.

(L. 1980 H.B. 1724 § 630.189, A.L. 1987 S.B. 277, A.L. 1996 S.B. 884 & 841)



Section 630.170 Disqualification for employment because of conviction — appeal process — criminal record review, procedure — registry maintained, when — appeals procedure.

Effective 28 Aug 2013

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.170. Disqualification for employment because of conviction — appeal process — criminal record review, procedure — registry maintained, when — appeals procedure. — 1. A person who is listed on the department of mental health disqualification registry pursuant to this section, who is listed on the department of social services or the department of health and senior services employee disqualification list pursuant to section 192.2490, or who has been found guilty of or pleaded guilty or nolo contendere to any crime pursuant to section 565.210*, 565.212*, or 565.214*, or section 630.155 or 630.160 shall be disqualified from holding any position in any public or private facility, day program, residential facility, or specialized service operated, licensed, certified, accredited, in possession of deemed status, or funded by the department or in any mental health facility or mental health program in which people are admitted on a voluntary or involuntary basis or are civilly detained pursuant to chapter 632.

2. A person who has been found guilty of or pleaded guilty or nolo contendere to any felony offense as defined in chapter 195; any felony offense against persons as defined in chapter 565; any felony offense as defined in chapter 566; any felony offense defined in section 568.020, 568.045, 568.050, 568.060, 568.175, 570.023**, 569.025, 570.025**, 569.035*, 569.040, 569.050, 574.080**, 569.160, 570.030, 570.040*, 570.090, 570.145, 570.223, 575.230, or 576.080, or of an equivalent felony offense in another state, or an equivalent federal felony offense, or an equivalent offense under the Uniform Code of Military Justice, or who has been found guilty of or pleaded guilty or nolo contendere to any violation of subsection 3 of section 198.070, or has been found guilty of or pleaded guilty or nolo contendere to any offense requiring registration under section 589.400, or any employee hired after January 1, 2014, who has been found guilty of or pleaded guilty or nolo contendere to a violation of section 577.010 or section 577.012 and who is alleged and found by the court to be an aggravated or chronic offender under section 577.023, shall be disqualified from holding any direct-care position in any public or private facility, day program, residential facility or specialized service operated, licensed, certified, accredited, in possession of deemed status, or funded by the department or any mental health facility or mental health program in which people are admitted on a voluntary basis or are civilly detained pursuant to chapter 632.

3. A person who has received a suspended imposition of sentence or a suspended execution of sentence following a plea of guilty to any of the disqualifying crimes listed in subsection 1 or 2 of this section shall remain disqualified.

4. Any person disqualified pursuant to the provisions of subsection 1 or 2 of this section may seek an exception to the disqualification from the director of the department or the director's designee, especially if the person is in recovery and the disqualifying felony offense was alcohol- or drug-related. The request shall be written and may not be made more than once every six months. The request may be granted by the director or designee if in the judgment of the director or designee a clear showing has been made by written submission only that the person will not commit any additional acts for which the person had originally been disqualified for or any other acts that would be harmful to a patient, resident or client of a facility, program or service. The director or designee may grant an exception subject to any conditions deemed appropriate and failure to comply with such terms may result in the person again being disqualified. Any person placed on the disqualification registry prior to August 28, 2012, may be removed from the registry by the director or designee if in the judgment of the director or designee a clear showing has been made, by written submission only, that the person will not commit any additional acts for which the person had originally been disqualified for or any other acts that would be harmful to a patient, resident, or client of a facility, program, or service. Decisions by the director or designee pursuant to the provisions of this subsection shall not be subject to appeal. The right to request an exception pursuant to this subsection shall not apply to persons who are disqualified due to being listed on the department of social services or department of health and senior services employee disqualification list pursuant to section 192.2490, nor to persons disqualified from employment due to any crime pursuant to the provisions of chapter 566 or section 565.020, 565.021, 568.020, 568.060, 569.025, or 574.080**.

5. An applicant for a position in any public or private facility, day program, residential facility, or specialized service operated, licensed, certified, accredited, in possession of deemed status, or funded by the department or any mental health facility or mental health program in which people are admitted on a voluntary basis or are civilly detained pursuant to chapter 632 shall:

(1) Sign a consent form as required by section 43.540 to provide written consent for a criminal record review;

(2) Disclose the applicant's criminal history. For the purposes of this subdivision "criminal history" includes any suspended imposition of sentence, any suspended execution of sentence, or any period of probation or parole; and

(3) Disclose if the applicant is listed on the employee disqualification list as provided in section 192.2490, or the department of mental health disqualification registry as provided for in this section.

6. Any person who has received a good cause waiver issued by the department of health and senior services or its predecessor under subsection 10 of section 192.2495 shall not require an additional exception under this section in order to be employed in a long-term care facility licensed under chapter 198.

7. Any public or private residential facility, day program, or specialized service operated, licensed, certified, accredited, in possession of deemed status, or funded by the department or any mental health facility or mental health program in which people are admitted on a voluntary basis or are civilly detained pursuant to chapter 632 shall, not later than two working days after hiring any person for a full-time, part-time, or temporary position that will have contact with clients, residents, or patients:

(1) Request a criminal background check as provided in section 43.540;

(2) Make an inquiry to the department of social services and department of health and senior services to determine whether the person is listed on the employee disqualification list as provided in section 192.2490; and

(3) Make an inquiry to the department of mental health to determine whether the person is listed on the disqualification registry as provided in this section.

8. An applicant who knowingly fails to disclose his or her criminal history as required in subsection 5 of this section is guilty of a class A misdemeanor. A provider is guilty of a class A misdemeanor if the provider hires a person to hold a direct-care position knowing that such person has been disqualified pursuant to the provisions of subsection 2 of this section. A provider is guilty of a class A misdemeanor if the provider hires a person to hold any position knowing that such person has been disqualified pursuant to the provisions of subsection 1 of this section.

9. Any public or private residential facility, day program, or specialized service operated, licensed, certified, accredited, in possession of deemed status or funded by the department or any mental health facility or mental health program in which people are admitted on a voluntary basis or are civilly detained pursuant to chapter 632 that declines to employ or discharges a person who is disqualified pursuant to the provisions of subsection 1 or 2 of this section shall be immune from suit by that person or anyone else acting for or in behalf of that person for the failure to employ or for the discharge of the person due to disqualification.

10. Any employer who is required to discharge an employee because the employee was placed on a disqualification registry maintained by the department of mental health after the date of hire shall not be charged for unemployment insurance benefits based on wages paid to the employee for work prior to the date of discharge pursuant to section 288.100.

11. The department shall maintain a disqualification registry and place on the registry the names of any persons who have been finally determined by the department to be disqualified based upon administrative substantiations made against them for abuse or neglect pursuant to department rule or regulation. Such list shall reflect that the person is barred from holding any position in any public or private facility, day program, residential facility, or specialized service operated, licensed, certified, accredited, in possession of deemed status, or funded by the department, or any mental health facility or mental health program in which persons are admitted on a voluntary basis or are civilly detained pursuant to chapter 632. The length of time the person's name shall appear on the disqualification registry shall be determined by the director or the director's designee, based upon the criteria contained in subsection 13 of this section.

12. Persons notified that their name will be placed on the disqualification registry may appeal such determination pursuant to department rule or regulation. If the person appeals, the hearing tribunal shall not modify the length of time the person's name shall appear on the disqualification registry if the hearing tribunal upholds all of the administrative substantiations made by the director or the director's designee. If the hearing tribunal overturns part of the administrative substantiations made by the director or the director's designee, the hearing tribunal may consider modifying the length of time the person's name shall appear on the disqualification registry based upon testimony and evidence received during the hearing.

13. The length of time the person's name shall appear on the disqualification registry shall be determined by the director or the director's designee based upon the following:

(1) Whether the person acted recklessly or knowingly, as defined in chapter 562;

(2) The degree of actual or potential injury or harm to the patient, resident, or client;

(3) The degree of actual or potential danger to the health, safety, or welfare of the patient, resident, or client;

(4) The degree of misappropriation or conversion of patient, resident, or client funds or property;

(5) Whether the person has previously been listed on the department's disqualification registry;

(6) Any mitigating circumstances; and

(7) Any aggravating circumstances.

14. The department shall provide the disqualification registry maintained pursuant to this section to other state and federal agencies upon request. The department may provide the disqualification registry maintained pursuant to this section to any public or private facility, day program, residential facility, or specialized service operated, licensed, certified, accredited, in possession of deemed status, or funded by the department or to any mental health facility or mental health program in which people are admitted on a voluntary or involuntary basis or are civilly detained pursuant to chapter 632. The department may also provide the disqualification registry to a recognized school of nursing, medicine, or other health profession for the purpose of determining whether students scheduled to participate in clinical rotations are included in the employee disqualification registry.

(L. 1980 H.B. 1724, A.L. 1982 H.B. 1565, A.L. 1996 S.B. 884 & 841, A.L. 1998 S.B. 870, A.L. 2001 S.B. 48, A.L. 2003 S.B. 184, A.L. 2008 S.B. 1081, A.L. 2012 H.B. 1318, A.L. 2013 S.B. 229)

*Sections 565.210, 565.212, 565.214, 569.035, and 570.040 were repealed by S.B. 491, 2014, effective 1-01-17.

**The following sections were transferred by S.B. 491, 2014, effective 1-01-17: 569.020 to 570.023 569.030 to 570.025 569.070 to 574.080



Section 630.175 Physical and chemical restraints prohibited, exceptions — requirements for collaborative practice arrangements and supervision agreements — security escort devices and certain extraordinary measures not considered physical restraint.

Effective 28 Aug 2016

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.175. Physical and chemical restraints prohibited, exceptions — requirements for collaborative practice arrangements and supervision agreements — security escort devices and certain extraordinary measures not considered physical restraint. — 1. No person admitted on a voluntary or involuntary basis to any mental health facility or mental health program in which people are civilly detained pursuant to chapter 632 and no patient, resident or client of a residential facility or day program operated, funded or licensed by the department shall be subject to physical or chemical restraint, isolation or seclusion unless it is determined by the head of the facility, the attending licensed physician, or in the circumstances specifically set forth in this section, by an advanced practice registered nurse in a collaborative practice arrangement, or a physician assistant or an assistant physician with a supervision agreement, with the attending licensed physician that the chosen intervention is imminently necessary to protect the health and safety of the patient, resident, client or others and that it provides the least restrictive environment. An advanced practice registered nurse in a collaborative practice arrangement, or a physician assistant or an assistant physician with a supervision agreement, with the attending licensed physician may make a determination that the chosen intervention is necessary for patients, residents, or clients of facilities or programs operated by the department, in hospitals as defined in section 197.020 that only provide psychiatric care and in dedicated psychiatric units of general acute care hospitals as hospitals are defined in section 197.020. Any determination made by the advanced practice registered nurse, physician assistant, or assistant physician shall be documented as required in subsection 2 of this section and reviewed in person by the attending licensed physician if the episode of restraint is to extend beyond:

(1) Four hours duration in the case of a person under eighteen years of age;

(2) Eight hours duration in the case of a person eighteen years of age or older; or

(3) For any total length of restraint lasting more than four hours duration in a twenty-four-hour period in the case of a person under eighteen years of age or beyond eight hours duration in the case of a person eighteen years of age or older in a twenty-four-hour period.

­­

­

2. Every use of physical or chemical restraint, isolation or seclusion and the reasons therefor shall be made a part of the clinical record of the patient, resident or client under the signature of the head of the facility, or the attending licensed physician, or the advanced practice registered nurse in a collaborative practice arrangement, or a physician assistant or an assistant physician with a supervision agreement, with the attending licensed physician.

3. Physical or chemical restraint, isolation or seclusion shall not be considered standard treatment or habilitation and shall cease as soon as the circumstances causing the need for such action have ended.

4. The use of security escort devices, including devices designed to restrict physical movement, which are used to maintain safety and security and to prevent escape during transport outside of a facility shall not be considered physical restraint within the meaning of this section. Individuals who have been civilly detained under sections 632.300 to 632.475 may be placed in security escort devices when transported outside of the facility if it is determined by the head of the facility, or the attending licensed physician, or the advanced practice registered nurse in a collaborative practice arrangement, or a physician assistant or an assistant physician with a supervision agreement, with the attending licensed physician that the use of security escort devices is necessary to protect the health and safety of the patient, resident, client, or other persons or is necessary to prevent escape. Individuals who have been civilly detained under sections 632.480 to 632.513 or committed under chapter 552 shall be placed in security escort devices when transported outside of the facility unless it is determined by the head of the facility, or the attending licensed physician, or the advanced practice registered nurse in a collaborative practice arrangement, or a physician assistant or an assistant physician with a supervision agreement, with the attending licensed physician that security escort devices are not necessary to protect the health and safety of the patient, resident, client, or other persons or is not necessary to prevent escape.

5. Extraordinary measures employed by the head of the facility to ensure the safety and security of patients, residents, clients, and other persons during times of natural or man-made disasters shall not be considered restraint, isolation, or seclusion within the meaning of this section.

6. Orders issued under this section by the advanced practice registered nurse in a collaborative practice arrangement, or a physician assistant or an assistant physician with a supervision agreement, with the attending licensed physician shall be reviewed in person by the attending licensed physician of the facility within twenty-four hours or the next regular working day of the order being issued, and such review shall be documented in the clinical record of the patient, resident, or client.

7. For purposes of this subsection, “division” shall mean the division of developmental disabilities. Restraint or seclusion shall not be used in habilitation centers or community programs that serve persons with developmental disabilities that are operated or funded by the division unless such procedure is part of an emergency intervention system approved by the division and is identified in such person’s individual support plan. Direct-care staff that serve persons with developmental disabilities in habilitation centers or community programs operated or funded by the division shall be trained in an emergency intervention system approved by the division when such emergency intervention system is identified in a consumer’s individual support plan.

(L. 1980 H.B. 1724, A.L. 1996 S.B. 884 & 841, A.L. 2008 S.B. 1081, A.L. 2014 H.B. 1779, A.L. 2016 H.B. 1682 merged with H.B. 1816)



Section 630.180 Treatment by religious practice to be permitted.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.180. Treatment by religious practice to be permitted. — The provisions of this chapter and chapters 631, 632 and 633 shall not be construed as authorizing any form of compulsory medical treatment of any person who is being treated by prayer in the practice of the religion of any church which teaches reliance on spiritual means for healing unless the person or his legal guardian, if any, consents to such treatment.

(L. 1980 H.B. 1724)



Section 630.183 Officers may authorize medical treatment for patient.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.183. Officers may authorize medical treatment for patient. — Subject to other provisions of this chapter, the head of a mental health or developmental disability facility may authorize the medical and surgical treatment of a patient or resident under the following circumstances:

(1) Upon consent of a patient or resident who is competent;

(2) Upon consent of a parent or legal guardian of a patient or resident who is a minor or legally incapacitated;

(3) Pursuant to the provisions of chapter 431;

(4) Pursuant to an order of a court of competent jurisdiction.

(L. 1980 H.B. 1724, A.L. 1983 S.B. 44 & 45, A.L. 2011 H.B. 555 merged with H.B. 648)



Section 630.186 Purchase of food limited to that for use of patients.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.186. Purchase of food limited to that for use of patients. — Any purchase of food in any institution under the control of the department, other than the usual quantity purchased for the patients or residents thereof, to be used by or for anyone other than the patients or residents of such institution shall be charged directly to the individual responsible for such purchase.

(L. 1980 H.B. 1724)



Section 630.192 Limitations on research activities in mental health facilities and programs.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.192. Limitations on research activities in mental health facilities and programs. — No biomedical or pharmacological research shall be conducted in any mental health facility or mental health program in which people may be civilly detained pursuant to chapter 632 or in any public or private residential facilities or day programs operated, funded or licensed by the department for persons affected by intellectual disabilities, developmental disabilities, mental illness, mental disorders or alcohol or drug abuse unless such research is intended to alleviate or prevent the disabling conditions or is reasonably expected to be of direct therapeutic benefit to the participants. Without a specific court order, no involuntary patient shall consent to participate in any biomedical or pharmacological research. The application for the order shall be filed in the court having probate jurisdiction in the county in which the mental health facility is located, provided, however, that if the patient requests that the hearing be held by the court which has committed the patient, or if the court having probate jurisdiction deems it appropriate, the hearing on the application shall be transferred to the committing court.

(L. 1980 H.B. 1724 § 630.192 subsec. 1, A.L. 1996 S.B. 884 & 841, A.L. 2011 H.B. 555 merged with H.B. 648)



Section 630.193 Professional review committee to make recommendations to director — committee members, appointment, qualifications, terms, compensation — organization and meetings.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.193. Professional review committee to make recommendations to director — committee members, appointment, qualifications, terms, compensation — organization and meetings. — 1. A "Professional Review Committee", consisting of ten members appointed by the director is hereby created to review, report, and recommend approval or disapproval to the director of any research conducted by the department. The committee shall consist of persons who reside in the state and are not employed by the department and who have demonstrated recognized competence in medicine, pharmacology, behavioral sciences, biomedical science, philosophy of science, or bioethics. Each member of the committee shall serve for a term of four years following his appointment, except one-half of the members initially appointed after August 13, 1980, shall serve terms of two years each.

2. The department shall pay the members of the committee one hundred dollars per day for each day, or portion thereof, they actually spend in the performance of their official duties and shall reimburse the members for actual necessary expenses incurred in the performance of their official duties.

3. The committee shall elect a chairman annually. The committee shall meet at the call of the director or the chairman and shall have a quorum when at least five members are present.

(L. 1980 H.B. 1724 § 630.192 subsecs. 2, 3, 4)



Section 630.194 Professional review committee to review proposals, make report and recommendations — director to approve or disapprove — to review work in progress.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.194. Professional review committee to review proposals, make report and recommendations — director to approve or disapprove — to review work in progress. — 1. Persons seeking to initiate any research in residential facilities or day programs funded, operated or licensed by the department shall submit their research proposals to the professional review committee for review. The committee shall prepare a report, which shall be available to the general public, of each research proposal it reviews, stating its finding and conclusions, and recommending either approval or disapproval of the project to the director. The director shall state his decision in writing and the decision shall be final.

2. The committee shall review the conduct of the research during the progress of the project. If during the research, harm or increased risk of harm to participants occurs, or if deviations in research protocol occur without approval of the committee, the committee shall investigate the project. The committee shall suspend or halt the project if deemed appropriate to prevent harm or the increased risk of harm.

3. The professional review committee shall review each biomedical or pharmacological research proposal according to, but not restricted to, the following criteria:

(1) Need for the research;

(2) Methodological adequacy;

(3) Duplication with other projects;

(4) Sufficiency of scientific and theoretical justification;

(5) Competence of the researcher;

(6) Funding sufficiency;

(7) Weighing risks against potential benefits;

(8) Appropriateness of subject population;

(9) Adequacy of consent information.

4. If the committee believes it lacks sufficient expertise in the subject area of the proposed research, it may obtain outside experts to review the project and recommend disposition.

(L. 1980 H.B. 1724)



Section 630.196 Research review committee at department facilities — committee members, appointment, qualifications, terms, compensation — organization and meetings.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.196. Research review committee at department facilities — committee members, appointment, qualifications, terms, compensation — organization and meetings. — 1. A "Research Review Committee", consisting of five members, shall be established at each department facility where research is proposed to be conducted. The members of the committees shall be appointed by the head of the facilities with the approval of the division director. The committee shall be composed of persons who reside in the state and are not employed by the department and shall be composed of the following:

(1) Three members shall be consumers, family members of consumers, or representatives of consumer groups;

(2) One member shall be a licensed physician;

(3) One member shall be an attorney.

2. The members of the committees shall serve for terms of four years each, except that two of the members initially appointed shall serve a term of two years each.

3. The committee members shall not receive any compensation for their services but they shall be reimbursed for the actual and necessary expenses they incur while performing committee work.

4. Each committee shall annually elect a chairman. Each committee shall meet at the call of the head of the facility or the committee chairman and shall have a quorum when at least three members are* present.

(L. 1980 H.B. 1724)

*Word "are" does not appear in original rolls.



Section 630.198 Duties of research review committee.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.198. Duties of research review committee. — 1. After a project has been approved by the professional review committee, the research review committees shall determine that the persons selected to participate in biomedical or pharmacological research or their parents or guardians have given informed consent as to whether or not they wish to participate. Before any person participates in such research, the committees shall screen the research and recommend approval or disapproval to the director. The decision of the director shall be final.

2. The committees shall assure that the following criteria are met in giving informed consent:

(1) The person has the capacity to understand the risks, benefits and procedures with respect to the project he or she is asked to engage in;

(2) The person has been given sufficient information to understand the risks, benefits and procedures; and

(3) The person is acting of his own free volition without coercive influence.

3. Persons may decide not to participate or may withdraw from the research at any time for any reasons.

4. Persons who are subjects of the research shall be compensated for their time spent in the research projects to the same extent that persons who are not department patients, residents or clients are typically compensated.

(L. 1980 H.B. 1724)



Section 630.199 Research involving persons civilly detained, sections applicable.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.199. Research involving persons civilly detained, sections applicable. — Sections 630.194, 630.196 and 630.198 shall apply to all proposed biomedical or pharmacological research that involves persons civilly detained.

(L. 1996 S.B. 884 & 841)



Section 630.200 Discrimination prohibited.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.200. Discrimination prohibited. — In accordance with state and federal law, no mental health facility or mental health program in which people may be civilly detained pursuant to chapter 632 and no residential facility, day program or specialized service operated, funded or licensed by the department shall deny admission or other services to any person because of his race, sex, creed, marital status, national origin, disability or age.

(L. 1980 H.B. 1724, A.L. 1996 S.B. 884 & 841)



Section 630.205 Patient or representative liable for costs of services rendered — parents not liable, when — denial of services for inability to pay prohibited, when — department subrogated to rights of patient, parent, or recipient, when.

Effective 28 Aug 1985

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.205. Patient or representative liable for costs of services rendered — parents not liable, when — denial of services for inability to pay prohibited, when — department subrogated to rights of patient, parent, or recipient, when. — 1. The person receiving services and the person's estate, spouse, parents, if the person is a minor, and any fiduciary or representative payee holding assets for the person or on the person's behalf are jointly and severally liable for the fees for services rendered to the person by a residential facility, day program or specialized service operated or funded by the department. The department shall not charge parents for services it renders to persons who are eighteen years of age or older and who are residents of this state. If any person, firm, corporation, or public or private agency is liable, either pursuant to contract or otherwise, to the parents or a recipient of services on account of personal injury to or disability or disease of the recipient of services, the department is subrogated to the right of the parent or recipient to recover from that part of the award or settlement an amount equal to the amount expended by the service for services which are not otherwise recoverable from the parent or recipient. The acceptance of services from the department constitutes acknowledgment of subrogation rights by the department, and the department may take any and all action necessary to enforce the subrogation rights.

2. Parents of minors who are domiciled in this state, as defined in section 162.970, shall not be liable for the cost of education or special education and related services. If, as a result of a comprehensive evaluation and such conclusion in the minor's individualized education program, admission to a department facility or placement program is necessary for such minor to receive an appropriate education, the parents of minors who are domiciled in this state under section 162.970 shall not be liable for the cost of nonmedical care and room and board.

3. For purposes of subsection 2 of this section, "special education" and "related services" are defined pursuant to the Federal Education of the Handicapped Act (20 U.S.C. § 1401, et seq.), as amended, and the rules and regulations promulgated in furtherance thereof.

4. No person who is domiciled in Missouri shall be denied services from a department facility because of an inability to pay for such services on the part of the individual, the spouse or the parents.

5. Nothing in this section shall be construed to relieve an insurer or other third party from an otherwise valid obligation.

(L. 1980 H.B. 1724, A.L. 1981 H.B. 399, A.L. 1985 S.B. 265)



Section 630.210 Charges for pay patients — each facility considered a separate unit — director to determine rules for means test and domicile verification — failure to pay, effect — exceptions, emergency treatment for transients — waiver of means test for certain children, when.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.210. Charges for pay patients — each facility considered a separate unit — director to determine rules for means test and domicile verification — failure to pay, effect — exceptions, emergency treatment for transients — waiver of means test for certain children, when. — 1. The director shall determine the maximum amount for services which shall be charged in each of the residential facilities, day programs or specialized services operated or funded by the department for full-time or part-time inpatient, resident or outpatient evaluation, care, treatment, habilitation, rehabilitation or other service rendered to persons affected by mental disorder, mental illness, intellectual disability, developmental disability, or drug or alcohol abuse. The maximum charge shall be related to the per capita inpatient cost or actual outpatient evaluation or other service costs of each facility, program or service, which may vary from one locality to another. The director shall promulgate rules setting forth a reasonable standard means test which shall be applied by all facilities, programs and services operated or funded by the department in determining the amount to be charged to persons receiving services. The department shall pay, out of funds appropriated to it for such purpose, all or part of the costs for the evaluation, care, treatment, habilitation, rehabilitation or room and board provided or arranged by the department for any patient, resident or client who is domiciled in Missouri and who is unable to pay fully for services.

2. The director shall apply the standard means test annually and may make application of the test upon his own initiative or upon request of an interested party whenever evidence is offered tending to show that the current support status of any patient, resident or client is no longer proper. Any change of support status shall be retroactive to the date of application or request for review. If the persons responsible to pay under section 630.205 or 552.080 refuse to cooperate in providing information necessary to properly apply the test or if retroactive benefits are paid on behalf of the patient, resident or client, the charges may be retroactive to a date prior to the date of application or request for review. The decision of the director in determining the amount to be charged for services to a patient, resident or client shall be final. Appeals from the determination may be taken to the circuit court of Cole County or the county where the person responsible for payment resides in the manner provided by chapter 536.

3. The department shall not pay for services provided to a patient, resident or client who is not domiciled in Missouri unless the state is fully reimbursed for the services; except that the department may pay for services provided to a transient person for up to thirty days pending verification of his domiciliary state, and for services provided for up to thirty days in an emergency situation. The director shall promulgate rules for determination of the domiciliary state of any patient, resident or client receiving services from a facility, program or service operated or funded by the department.

4. Whenever a patient, resident or client is receiving services from a residential facility, day program or specialized service operated or funded by the department, and the state, county, municipality, parent, guardian or other person responsible for support of the patient, resident or client fails to pay any installment required to be paid for support, the department or the residential facility, day program or specialized service may discharge the patient, resident or client as provided by chapter 31. The patient, resident or client shall not be discharged under this subsection until the final disposition of any appeal filed under subsection 2 of this section.

5. The standard means test may be waived for a child in need of mental health services to avoid inappropriate custody transfers to the children's division. The department of mental health shall notify the child's parent or custodian that the standard means test may be waived. The department of mental health shall promulgate rules for waiving the standard means test. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2004, shall be invalid and void.

(L. 1980 H.B. 1724, A.L. 1981 H.B. 399, A.L. 1982 H.B. 1565, A.L. 1993 S.B. 52, A.L. 2004 S.B. 1003, A.L. 2011 H.B. 555 merged with H.B. 648)



Section 630.215 Pay patient, how determined — estate of patient, court to notify director and conservator — failure to pay, may discharge — appeal.

Effective 28 Aug 1983

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.215. Pay patient, how determined — estate of patient, court to notify director and conservator — failure to pay, may discharge — appeal. — 1. Any probate division of the circuit court having knowledge of the existence of an estate of a patient, resident or client receiving services from residential facilities or day programs operated or funded by the department shall promptly notify the director of the nature and extent of the estate and the identity of the attorney of record and conservator. The director shall then apply the standard means test contained in the rules of the department to determine if the estate shall be charged for services rendered by the department.

2. If the director determines that the estate should be charged for the evaluation, care, treatment, habilitation, rehabilitation or room and board provided or funded by the department, and notifies the conservator, the conservator shall pay the charges. If the conservator fails to pay for the charges, after reasonable delay, the head of the department, residential facility or day program may discharge the patient as provided by chapter 31.

3. The decision of the director shall be final, and appeal may be made to the circuit court of Cole County or the county where the person responsible for payment resides in the manner provided by chapter 536. The director shall notify the conservator and the supervising court of such failure to pay for services rendered by a facility or program operated or funded by the department at least thirty days before the patient, resident or client is discharged under chapter 31. If the conservator appeals the decision of the director, the patient, resident or client shall remain in the facility or program pending final disposition of the appeal.

(L. 1980 H.B. 1724, A.L. 1983 S.B. 44 & 45)



Section 630.220 Court actions by department on behalf of institutions — interest on accounts of patients.

Effective 28 Aug 2010

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.220. Court actions by department on behalf of institutions — interest on accounts of patients. — For all debts and demands whatsoever to any of the residential facilities or day programs subject to the control of the department, and for all damages for failure of contract, for trespass and other wrongs to a facility operated by the department, or any of its property thereof, real or personal, actions in any court of competent jurisdiction may be maintained in the name of the director. Interest shall be recovered on any and all sums due any facility or program operated or funded by the department on account of any patient or resident thereof, the account therefor, certified by the director or the director's* designee shall be prima facie evidence of the amount due.

(L. 1980 H.B. 1724, A.L. 2010 H.B. 1894 merged with S.B. 774)

*Words "his or her" appear in original rolls of S.B. 774.



Section 630.225 Pay patient to be provided suitable clothing before admission — may receive gifts of clothing.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.225. Pay patient to be provided suitable clothing before admission — may receive gifts of clothing. — Before any patient who can support himself is admitted into any facility operated by the department, he shall be furnished, by those responsible for his support, with suitable changes of clothing. If patients who are able to support themselves as determined under section 630.210 are in need of clothing, the business manager, under the direction of the head of the facility, shall furnish the same. The department shall calculate expenditures for such clothing as part of the per diem expense. Nothing in this section shall be construed as prohibiting the purchase of clothing by, or gifts of clothing to, a patient or resident by his family or friends.

(L. 1980 H.B. 1724)



Section 630.305 Funds of patient, control, expenditure, return, safekeeping.

Effective 28 Aug 1983

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.305. Funds of patient, control, expenditure, return, safekeeping. — 1. For purposes of this section, the term "money" includes any legal tender, note, draft, certificate of deposit, stock, bond, check or credit card.

2. A department residential facility may require that all money which is on the person of a patient or resident, which comes to a patient or resident, or which the facility receives in place of the patient or resident under a benefit arrangement or otherwise be turned over to the facility for safekeeping. The money shall be accounted for in the name of the patient or resident and recorded periodically in the records of the patient or resident. Upon request, money accounted for in the name of the patient or resident shall be turned over to a conservator of the patient or resident, if the conservator has such authority, or to the parent of the patient or resident if the patient or resident is a minor; except the facility shall hold money it received as representative payee under terms of public or private benefit arrangements as authorized by section 630.315.

3. A patient or resident of a department facility shall have easy access to the money in his account and may keep and be allowed to spend a reasonable sum for canteen expenses and small purchases. He may spend or otherwise use the money as he chooses, except as provided in subsection 4 of this section. With the approval of the department, the facility shall establish written policies and procedures giving patients and residents easy access to the money in their accounts and allowing the money to be spent or otherwise used as the patients or residents choose.

4. A department facility may deny a patient or resident the access to and ability to spend or otherwise use the money in his account if it determines that the denial is essential in order to prevent the patient or resident from significantly dissipating his assets or that reasonable restrictions are necessary to protect the patient, resident or others. The department shall establish policies and procedures governing such determinations, including the evidence necessary to support a denial of the patient's or resident's rights. If a denial is made, the patient or resident may continue to spend or otherwise use the money in ways which would not constitute significant dissipation of the assets and which would sufficiently protect himself or others.

5. The department facility shall deposit money accounted for in the name of a patient or resident with a financial institution. Any earnings attributable to money in the account of a patient or resident shall be credited to that account. Under sections 110.070 to 110.110, the department shall receive bids from banking corporations, associations or trust companies which desire to be selected as depositaries of the department for patients' and residents' moneys.

6. The department shall deliver to the patient or resident, his conservator, if he is legally disabled, or his parent, if he is a minor, all money, including any earnings, in the patient's or resident's account upon release from the facility; except that the department may continue to serve as a depositary for the money in the account of a patient or resident who is placed through the department's placement program.

7. The department shall establish policies and procedures designed to insure that money in the accounts of patients and residents is safeguarded against theft, loss or misappropriation. The department shall guarantee against theft, loss or misappropriation the principal amounts in any patient's or resident's account.

(L. 1980 H.B. 1724, A.L. 1982 H.B. 1565, A.L. 1983 S.B. 44 & 45)



Section 630.310 Receipt of funds of patient, procedure.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.310. Receipt of funds of patient, procedure. — A department residential facility may accept funds which a parent, guardian or other person wishes to provide for the use or benefit of a patient or resident of the facility. The possession and use of such funds shall be governed by section 630.305 and by any additional directions given by the provider of the funds.

(L. 1980 H.B. 1724)



Section 630.315 Department may become payee for patient, procedure.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.315. Department may become payee for patient, procedure. — A department residential facility may accept an appointment to serve as representative payee or fiduciary, or in a similar capacity for payments to a patient or resident under a public or private benefit arrangement. Funds so received shall be governed by section 630.305, except to the extent that laws or regulations governing payment of the benefits provide otherwise.

(L. 1980 H.B. 1724)



Section 630.320 Disposition of unclaimed funds of patient — escheats, procedure.

Effective 28 Aug 1995

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.320. Disposition of unclaimed funds of patient — escheats, procedure. — 1. If any patient or resident dies, is released, escapes or otherwise leaves the care of the department, and leaves any personal funds in the custody of a department facility, the head of the facility shall use all proper diligence to refund such moneys. All reasonable means shall be used to contact the patient or resident if living, or if deceased, the patient's or resident's heirs to refund such moneys. If the patient or resident is deceased, the facility may dispose of these moneys through the probate court or otherwise release these moneys to the heirs, if located. The facility may also make claim for these moneys for unmet costs of care in accordance with procedures established by the director of the department.

2. After one year from the date of such death, release, escape or other departure, if there shall remain in the custody of a facility any money, the owner of which is unknown, or if known, cannot be located, in each and every such instance, the money shall be disposed of in the following manner:

(1) Amounts less than one hundred dollars shall be deposited into the state treasury to the credit of the mental health trust fund. Such money shall escheat and vest absolutely in the state of Missouri, and all persons shall be forever barred and precluded from setting up title or claim to any of such moneys.

(2) Amounts of one hundred dollars or more shall be deposited into the state treasury to the credit of the general revenue fund in a special account designated as escheat. Claims may be made, as provided in this section, for such moneys for a period of two years after deposit into the escheat account. After remaining therein unclaimed for two years such moneys shall escheat and vest absolutely in the state of Missouri and be credited to the mental health trust fund. Thereafter, all persons shall be forever barred and precluded from setting up title or claim to any of such moneys.

3. Within two years after such money in amounts of one hundred dollars or more has been transmitted into the escheats account, any person who appears and claims the same may file his petition in the circuit court of Cole County, Missouri, stating the nature of his claim and asking to be paid such money. A copy of the petition shall be served upon the director who shall file an answer to the same. If the court finds that such person is entitled to any money so paid into the state treasury, it shall order the commissioner of administration to issue a warrant for the amount of such claim, but without interest or costs; provided, that either party may appeal from the decision of the court in the same manner as provided by law in other civil actions.

4. Nothing in this section shall be deemed to apply to funds regularly due the state of Missouri for the support and maintenance of patients of state facilities.

(L. 1980 H.B. 1724, A.L. 1982 H.B. 1565, A.L. 1995 S.B. 454)



Section 630.325 Disposition of unclaimed personal property of patient.

Effective 28 Aug 1995

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.325. Disposition of unclaimed personal property of patient. — If any patient or resident dies, is released, escapes, or otherwise leaves the care of the department, and leaves any article or articles of tangible personal property in the custody of a department facility, the head of the facility may, in his discretion, after the lapse of one year from the date of such death, release, escape, or other departure, if no claim therefor has been made, transfer the personal property to the state agency for surplus property for public or private sale. If such sale or sales are made, the commissioner of administration shall transmit the net proceeds thereof to the director of revenue for deposit in the general revenue fund.

(L. 1980 H.B. 1724, A.L. 1995 S.B. 454)



Section 630.330 Department may receive gifts — disposal of gift property — mental health trust fund created.

Effective 28 Aug 1982

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.330. Department may receive gifts — disposal of gift property — mental health trust fund created. — 1. The director may for the benefit of the department or any residential facility operated by the department take, receive, administer and hold in trust all grants, gifts, donations, moneys escheated under section 630.320, devises or bequests of money or other personal property, or any real property on behalf and in the name of the governor, and the income or interest received or earned on any property or funds so acquired from any person whether individual, body politic, corporate, partnership, unincorporated association or from any other source. If any grant, gift, donation, devise or bequest is made for a specified use or purpose, it shall not be applied either wholly or in part for any other use or purpose. The director may, if so authorized by the general assembly, convey or lease any real property so acquired. The director or the governor shall deposit the funds derived from such sale or conveyance or lease and any other funds derived from grants, gifts, donations, moneys escheated, devises or bequests of money or other property, whether real or personal or income or interest therefrom, in the state treasury where it shall be credited to a special fund known as the "Mental Health Trust Fund", which is hereby created. The state treasurer shall credit to the fund any interest earned from investing the moneys in the fund. The mental health trust fund shall not lapse biennially and, accordingly, shall be exempt from the provisions of section 33.080, relating to the transfer of funds to the general revenue fund of the state by the state treasurer.

2. The moneys in the mental health trust fund shall not be appropriated for the support of the facilities of the department in lieu of general state revenues but shall be appropriated only for the purposes of carrying out the objects for which the grants, gifts, donations, devises or bequests were made, or for purposes of funding special projects or purchasing special equipment from moneys escheated under section 630.320.

3. The director shall make an annual written report to the governor, the commissioner of administration and the general assembly within ninety days after the close of each fiscal year of the moneys in the mental health trust fund.

(L. 1980 H.B. 1724, A.L. 1982 H.B. 1565)



Section 630.335 Canteens and commissaries authorized — operation.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.335. Canteens and commissaries authorized — operation. — 1. With the approval of the director, the head of any of the department's mental health or developmental disability facilities or regional centers may establish and operate a canteen or commissary for the use and benefit of patients, residents and employees.

2. Each facility or center shall keep revenues received from the canteen or commissary established and operated by the head of the facility in a separate account. The acquisition cost of goods sold and other expenses shall be paid from this account. A minimum amount of money necessary to meet cash flow needs and current operating expenses may be kept in this account. The remaining funds from sales of each commissary or canteen shall be deposited monthly in the state treasury to the credit of the mental health trust fund. The money in the fund shall be expended, upon appropriation, for the benefit of the patients in the improvement of the recreation, habilitation or treatment services or equipment of the facility or center from which derived. The provisions of section 33.080 to the contrary notwithstanding, the money in the mental health trust fund shall be retained for the purposes specified in this section and shall not revert or be transferred to general revenue. The department of mental health shall keep accurate records of the source of money deposited in the mental health trust fund and shall allocate appropriations from the fund to the appropriate institution, facility or center.

(L. 1980 H.B. 1724, A.L. 2011 H.B. 555 merged with H.B. 648)



Section 630.340 Sheltered workshops and activity centers authorized — operation.

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.340. Sheltered workshops and activity centers authorized — operation. — 1. With the approval of the director, the head of any mental health or intellectual disability facility or regional center operated by the department may establish a vocational activity center for its patients or residents.

2. Each facility or regional center shall keep revenues received from the activity center in a separate account. The acquisition costs to obtain materials to produce any goods sold and other expenses shall be paid from this account. A minimum amount of money necessary to meet cash flow needs and current operating expenses may be maintained in this account. The remaining funds from sales of the activity center shall be deposited monthly in the state treasury to the credit of the general revenue fund.

3. This section shall not be construed to authorize any facility or regional center to establish an activity center on the grounds for patients or residents who could participate in a sheltered workshop, as defined and authorized in sections 178.900 to 178.960, off the grounds of the facility or regional center.

(L. 1980 H.B. 1724, A.L. 2014 H.B. 1064)



Section 630.350 Limitation on bank accounts.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.350. Limitation on bank accounts. — The department or any of its facilities shall not maintain any funds or accounts in concentrated bank accounts or other state accounts unless the funds or accounts are authorized by law.

(L. 1980 H.B. 1724)



Section 630.405 Purchase of services, procedure — commissioner of administration to cooperate — rules, procedure.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.405. Purchase of services, procedure — commissioner of administration to cooperate — rules, procedure. — 1. The department may purchase services for patients, residents or clients from private and public vendors in this state with funds appropriated for this purpose.

2. Services that may be purchased may include prevention, diagnosis, evaluation, treatment, habilitation, rehabilitation, transportation and other special services for persons affected by mental disorders, mental illness, intellectual disabilities, developmental disabilities or alcohol or drug abuse.

3. The commissioner of administration, in consultation with the director, shall promulgate rules establishing procedures consistent with the usual state purchasing procedures pursuant to chapter 34 for the purchase of services pursuant to this section. The commissioner may authorize the department to purchase any technical service which, in his judgment, can best be purchased direct pursuant to chapter 34. The commissioner shall cooperate with the department to purchase timely services appropriate to the needs of the patients, residents or clients of the department.

4. The commissioner of administration may promulgate rules authorizing the department to review, suspend, terminate, or otherwise take remedial measures with respect to contracts with vendors as defined in subsection 1 of this section that fail to comply with the requirements of section 210.906.

5. The commissioner of administration may promulgate rules for a waiver of chapter 34 bidding procedures for the purchase of services for patients, residents and clients with funds appropriated for that purpose if, in the commissioner's judgment, such services can best be purchased directly by the department.

6. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

(L. 1980 H.B. 1724, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 2001 S.B. 48, A.L. 2011 H.B. 555 merged with H.B. 648)



Section 630.407 Administrative entities may be recognized, when — contracting with vendors — subcontracting — department to promulgate rules.

Effective 28 Aug 2009

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.407. Administrative entities may be recognized, when — contracting with vendors — subcontracting — department to promulgate rules. — 1. The department may recognize providers as administrative entities under the following circumstances:

(1) Vendors operated or funded pursuant to sections 205.975 to 205.990;

(2) Vendors operated or funded pursuant to sections 205.968 to 205.973;

(3) Providers of a consortium of treatment services to the clients of the division of comprehensive psychiatric services as an agent of the division in a service area, except that such providers may not exceed thirty-six in number; or

(4) Providers of targeted case management services to the clients of the division of developmental disabilities as an agent of the division in a defined region that has not established a board as set forth in sections 205.968 to 205.973.

2. Notwithstanding any other provision of law to the contrary, the department may contract directly with vendors recognized as administrative entities without competitive bids.

3. Notwithstanding any other provision of law to the contrary, the commissioner of administration shall delegate the authority to administrative entities which are state facilities to subcontract with other vendors in order to provide a full consortium of treatment services for the service area.

4. When state contracts allow, the department may authorize administrative entities to use state contracts for pharmaceuticals or other medical supplies for the purchase of these items.

5. A designation as an administrative entity does not entitle a provider to coverage under sections 105.711 to 105.726, the state legal expense fund, or other state statutory protections or requirements.

6. The department shall promulgate regulations within twelve months of August 28, 1990, regulating the manner in which they will contract and designate and revoke designations of providers under this section. Such regulations shall not be required when the parties to such contracts are both governmental entities.

(L. 1990 S.B. 808 & 672, A.L. 2009 H.B. 481 merged with S.B. 435)



Section 630.410 Evaluation of contracts.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.410. Evaluation of contracts. — The department shall evaluate any proposed contract to determine whether it meets the following criteria:

(1) Conformance with the conditions and priorities of the regional and state division plans;

(2) Compliance with department rules and regulations.

(L. 1980 H.B. 1724)



Section 630.415 Terms of contracts.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.415. Terms of contracts. — 1. Each contract shall provide by its terms for units of a single service or several services accessible to persons needing them in defined geographic areas.

2. Through monitoring of the contracts under department rules and under the contract terms, the department shall require evidence that the services funded by the state are cost-and-benefit effective.

(L. 1980 H.B. 1724)



Section 630.420 Affiliation agreements from vendors required.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.420. Affiliation agreements from vendors required. — To coordinate a delivery system of accessible department services, to integrate vendor programs into the department system and to avoid duplication of state-provided or -supported services, the department shall require affiliation agreements with vendors as a condition for receiving purchase-of-service funds. In the agreements, the department shall assign responsibility to the vendors for providing certain programs for meeting the needs of underserved, unserved or inappropriately served persons for whom the state has the responsibility to serve.

(L. 1980 H.B. 1724)



Section 630.425 Incentive grants authorized — rules and regulations — duration of grants.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.425. Incentive grants authorized — rules and regulations — duration of grants. — 1. The department may make incentive grants from funds specifically appropriated for this purpose to private and public entities seeking to establish a residential facility, day program or specialized service for persons affected by mental disorders, mental illness, intellectual disabilities, developmental disabilities or alcohol or drug abuse in unserved, underserved or inappropriately served areas of the state.

2. The department shall promulgate rules establishing procedures for monitoring and auditing such grants.

3. The grants shall be of limited duration of one year and renewable for only one additional year if the funds are appropriated for this purpose.

(L. 1980 H.B. 1724, A.L. 2011 H.B. 555 merged with H.B. 648)



Section 630.430 Commissioner of administration to make rules and regulations for incentive grants.

Effective 28 Aug 1995

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.430. Commissioner of administration to make rules and regulations for incentive grants. — 1. The commissioner of administration, in consultation with the director, shall promulgate rules establishing the procedures to contract with grantees which receive incentive-grant funds under section 630.425. No rule or portion of a rule promulgated under the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

2. The department shall require evidence that the programs supported in whole or in part with the state incentive-grant funds are cost-and-benefit effective.

(L. 1980 H.B. 1724, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 630.435 Affiliation agreements from grantees required.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.435. Affiliation agreements from grantees required. — To coordinate the delivery system of accessible department services, to integrate the community-based program into the department system and to avoid duplication of state-provided or -supported services, the department shall require affiliation agreements with the grantees as a condition for receiving the grants. In the agreements, the department shall assign responsibility to the grantee for providing certain services for meeting the needs of unserved, underserved or inappropriately served persons for whom the state has the responsibility to serve.

(L. 1980 H.B. 1724)



Section 630.440 Payment to grantees, procedure.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.440. Payment to grantees, procedure. — The department shall pay the grantees in periodic interim payments rather than lump sum payments and shall require that the grantees, before receiving any subsequent payments after their initial payments, submit invoices describing their expenses, progress reports on establishing the residential facilities, day programs or specialized services and written reports of the services they have provided with the funds they have received.

(L. 1980 H.B. 1724)



Section 630.445 Records required of vendors or grantees, contents — access for inspection.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.445. Records required of vendors or grantees, contents — access for inspection. — 1. Each vendor or grantee under contract with the department under this chapter or chapter 631, 632, or 633, shall keep such records as the department shall prescribe, including records which fully disclose the amount and disposition by such recipient of the proceeds of such funding; the total cost of the project, service or undertaking in connection with which such funding is given or used; the amount of that portion of the cost of the project, service or undertaking supplied by other sources; and such other records as will facilitate an effective audit as required in the rules and regulations of the department.

2. The department and the state auditor, or his designee, shall have access for the purpose of audit and examination to any books, documents, papers and records of the recipients that are pertinent to the funding received from the department.

3. The department and the state auditor, or his designee, shall perform their auditing functions in such a manner that the identity of any individual who receives a service from a person receiving funds pursuant to this chapter shall be confidential in accordance with state and federal law.

(L. 1980 H.B. 1724)



Section 630.450 Duplication of programs to be avoided.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.450. Duplication of programs to be avoided. — If a residential facility, day program or other specialized service proposes to be funded by the department to provide services which the department provides through any of its facilities, programs or specialized services, the department shall determine how such services can most economically and effectively be provided and shall provide such services either directly or through contract and affiliation agreements, and shall avoid duplication of such services unless the department finds that such duplication is necessary. The department shall report any such duplication, and why the department deems such duplication necessary, in writing to the appropriations committees of the Missouri house and senate.

(L. 1980 H.B. 1724)



Section 630.455 Attorney general to seek restitution for department.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.455. Attorney general to seek restitution for department. — The attorney general shall represent the department to seek restitution of any moneys dispensed under this chapter which have been misappropriated, fraudulently obtained or overpaid.

(L. 1980 H.B. 1724)



Section 630.460 Overpayment, defined — overpayment reimbursement request by department, procedure, review procedure — interest, amount, when — collection of overpayment, attorney general.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.460. Overpayment, defined — overpayment reimbursement request by department, procedure, review procedure — interest, amount, when — collection of overpayment, attorney general. — 1. For the purposes of this section, the term "overpayment" means any payment by the department to a vendor providing care, treatment, habilitation or rehabilitation services to clients under contract with the department, which is:

(1) In excess of the contracted rate less payments by the client or on his behalf as required to be made by the standard means test contained in department rules;

(2) In payment of services not provided;

(3) In payment for any service not authorized in the contract with the department; or

(4) In payment for services provided contrary to the provisions of the contract with the department.

2. The department shall notify the vendor in writing by certified mail, return receipt requested, of the amount of the overpayment, the basis for such overpayment and request reimbursement. Within thirty days of receipt of the notice of overpayment, a provider may request a review of the overpayment and reimbursement request by the department director or his designee. Such review shall be conducted in person if requested by the provider. The department director or his designee shall review the overpayment within fifteen days of the request for review.

3. If any overpayment is not fully repaid within forty-five days of the date of notice of overpayment, the department shall assess interest on the unpaid balance. Interest shall be charged on any unpaid balance beginning from the date of notice of overpayment and shall accrue at a rate not to exceed the annual rate established pursuant to the provisions of section 32.065, plus three percentage points.

4. The department and the vendor shall have forty-five days from receipt of the notice of the overpayment to negotiate a repayment plan to recover the amount of the overpayment as finally determined plus accrued interest at the rate established in subsection 3 of this section over a period determined by the department, but not to exceed twelve months from the date of final disposition of any overpayment review authorized by this section. The department shall determine the method of repayment which may include direct payment by the vendor, deduction from future amounts due to the vendor from the department, or both.

5. If any overpayment plus accrued interest not subject to a repayment plan pursuant to subsection 4 of this section is not fully repaid within six months of the date of notice of overpayment, the department may certify the amount due to the office of the attorney general, or take other appropriate collection actions. If any portion of an overpayment plus accrued interest which is subject to a repayment plan pursuant to subsection 4 of this section, but which is not repaid pursuant to the terms of the plan, the department may certify all or a portion of the overpayment plus accrued interest due to the office of the attorney general, or take other appropriate collection actions.

(L. 1984 S.B. 575, A.L. 1996 H.B. 1081)



Section 630.462 Contractors for community psychiatric rehabilitation, reviews, how conducted.

Effective 28 Aug 1995

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.462. Contractors for community psychiatric rehabilitation, reviews, how conducted. — All department reviews of contractors for community psychiatric rehabilitation services shall be the same regardless of whether or not a provider is designated as an administrative entity pursuant to section 630.407.

(L. 1995 H.B. 562 § 2)



Section 630.505 Department to name facilities.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.505. Department to name facilities. — The department shall designate the names of each of its facilities. No official name shall contain terminology which, from a public standpoint, could be regarded as stigmatizing or denigrating.

(L. 1980 H.B. 1724)



Section 630.510 Inventory of facilities — plan for new facilities.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.510. Inventory of facilities — plan for new facilities. — At least once every three years, the department shall conduct a complete statewide inventory of its existing facilities and a survey of needs for persons affected by mental disorders, mental illness, intellectual disabilities, developmental disabilities and alcohol or drug abuse, and shall make a public report of its inventory and survey and recommend a state plan for the construction of additional facilities.

(L. 1980 H.B. 1724, A.L. 2011 H.B. 555 merged with H.B. 648)



Section 630.525 Destruction of obsolete structures — procedure.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.525. Destruction of obsolete structures — procedure. — If any major building standing on property under the supervision and control of the department is in such a state of dilapidation or disrepair as to be, in the opinion of the director, dangerous to patients or residents, employees of the department or other persons frequenting such property, the department may, with the approval of the division of design and construction and, if necessary, with appropriations for this purpose from the general assembly, cause such building to be torn down or razed. For such purpose, the department may contract with any person under the rules and regulations of the division of purchasing, and may sell or otherwise dispose of the materials composing such building.

(L. 1980 H.B. 1724)



Section 630.535 Unneeded property may be transferred to another state agency — procedure.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.535. Unneeded property may be transferred to another state agency — procedure. — 1. If the department discontinues the use of any building or real property on any of the grounds of a residential facility operated by it and determines it has no future use for the building or grounds, the department may inform the commissioner of administration that the unused building or property is vacant. The governor may, consistent with appropriations, transfer the control and management of the building or property to another state agency.

2. The governor shall obtain the approval of the director before making any such transfer.

(L. 1980 H.B. 1724)



Section 630.540 Proposed transfers and conveyances to be reviewed.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.540. Proposed transfers and conveyances to be reviewed. — The board of public buildings, as created under section 8.010, and the commissioner of administration shall review each proposed transfer or conveyance of any interest in real property owned by the state for the department. The board and the commissioner shall report to the general assembly any recommendations either might have regarding the consideration for such transfer or conveyance to protect the interests of the state prior to such transfer or conveyance.

(L. 1980 H.B. 1724)



Section 630.545 Board and living quarters for employees of facilities.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.545. Board and living quarters for employees of facilities. — In addition to salary and wages, when the director shall determine that it is in the best interest of the state to do so, the department may provide any employee in any institution under its control with board and living quarters on the grounds of its facilities.

(L. 1980 H.B. 1724)



Section 630.546 Lease purchase agreement authorized for use of facilities constructed by private developer on grounds of existing St. Louis state hospital, procedure — deemed to be public works, wage rate.

Effective 28 Aug 1991

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.546. Lease purchase agreement authorized for use of facilities constructed by private developer on grounds of existing St. Louis state hospital, procedure — deemed to be public works, wage rate. — 1. The commissioner of administration is authorized to enter into a lease purchase agreement for the use of facilities to be constructed by a private developer on the grounds of the existing St. Louis state hospital for the use of the department of mental health, provided any facilities to be constructed shall contain provisions for a possible adaptive re-use of the present "dome" building.

2. The attorney general shall approve the instrument of conveyance as to form.

3. Not less than the prevailing hourly rate of wages paid generally in the locality in which the work is performed shall be paid by contractors or subcontractors to employees or other workers when such contractors or subcontractors construct facilities for private developers on the grounds of the existing St. Louis state hospital for the use of the department of mental health. Such construction projects shall be considered public works and the determination of the prevailing hourly rate of wages for the locality shall be made in accordance with the provisions of sections 290.210 to 290.340.

(L. 1991 S.B. 347 § 2)



Section 630.550 Centralized supply warehouses established, costs — mental health central supply fund, created, administered — charges, operation of fund.

Effective 28 Aug 1987

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.550. Centralized supply warehouses established, costs — mental health central supply fund, created, administered — charges, operation of fund. — 1. The director of the department of mental health may for the benefit of the department or its facilities establish and operate or contract for the operation of centralized supply warehouses. Such warehouses may be department-wide or regional and may provide medical supplies, medicine and drugs, food, office, maintenance, or janitorial supplies, or other types of supplies used by the department. All costs related to the operation of such warehouses, except for the actual cost of supply commodities, shall be paid out of moneys appropriated to the department of any facility operated by the department.

2. There is hereby created in the state treasury for use by the department of mental health a fund to be known as "The Mental Health Central Supply Fund". Moneys deposited in the fund shall be appropriated to the director of the department of mental health to be used for purchasing supply commodities, including the purchase price and related shipping and handling charges. The fund shall consist of moneys appropriated by the general assembly for starting the fund and moneys deposited pursuant to subsection 4 of this section. The provisions of section 33.080 notwithstanding, moneys in the fund shall not lapse, unless and then only to the extent to which the unencumbered balance at the close of any fiscal year exceeds one-sixth of the total amount appropriated, paid or transferred to the fund during such fiscal year.

3. Supply commodities shall be issued from the central warehouses to the director of the department of mental health and to facilities operated by such department. The director shall establish procedures for determining the amount to be charged for supply commodities issued from such warehouses. The amount charged shall be regulated to adjust actual costs for inventory obsolescence, spoilage, loss or other damage to commodities and for any cost adjustments including refunds and reimbursements received from supply vendors.

4. Charges for supply commodities issued shall be paid out of moneys appropriated to the department of mental health or facilities operated by such department. The director shall deposit moneys derived from such charges and any receipts from supply vendors, including refunds and reimbursements, in the state treasury to the credit of the mental health central supply fund.

5. The director of the department of mental health shall administer the fund and shall determine the amount of money to be maintained in the fund necessary for cash flow requirements. Amounts charged for supply commodities may be adjusted to regulate this fund balance.

(L. 1987 H.B. 871)



Section 630.575 Council created, members, duties, terms, meetings.

Effective 28 Aug 2010

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.575. Council created, members, duties, terms, meetings. — 1. There is hereby established within the department of mental health the "Missouri Eating Disorder Council" which shall consist of the following persons to be selected by and the number of members to be determined by the director of the department of mental health:

(1) Director's designees from the department of mental health;

(2) Eating disorder researchers, clinicians, and patient advocacy groups; and

(3) The general public.

2. The council shall:

(1) Oversee the eating disorder education and awareness programs established in section 630.580;

(2) Identify whether adequate treatment and diagnostic services are available in the state; and

(3) Assist the department of mental health in identifying eating disorder research projects.

3. Members of the council shall serve four-year terms, with the initial terms of the members staggered as two-year, three-year, and four-year terms. The members of the council may be reappointed. The members of the council shall not receive compensation for their service on the council, but may, subject to appropriation, be reimbursed for their actual and necessary expenses incurred as members of the council.

4. The council shall conduct an organizational meeting at the call of the director of the department of mental health. At such meeting, the council shall select a chair and vice chair of the council. Subsequent meetings of the council shall be called as necessary by the chair of the council or the director of the department of mental health.

(L. 2010 S.B. 754)



Section 630.580 Education and awareness programs established — cooperation of state agencies.

Effective 28 Aug 2010

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.580. Education and awareness programs established — cooperation of state agencies. — 1. The department of mental health, in collaboration with the departments of health and senior services, elementary and secondary education, and higher education and in consultation with the Missouri eating disorder council established in section 630.575, shall develop and implement the following education and awareness programs:

(1) Health care professional education and training programs designed to prevent and treat eating disorders. Such programs shall include:

(a) Discussion of various strategies with patients from at-risk and diverse populations to promote positive behavior change and healthy lifestyles to prevent eating disorders;

(b) Identification of individuals with eating disorders and those who are at risk for developing an eating disorder;

(c) Conducting a comprehensive assessment of individual and familial health risk factors;

(2) Education and training programs for elementary and secondary and higher education professionals. Such programs shall include:

(a) Distribution of educational materials to middle and high school students in both public and private schools, including but not limited to utilization of the National Women's Health Information Center's Body Wise materials;

(b) Development of a curriculum which focuses on a healthy body image, identifying the warning signs and behaviors associated with an eating disorder, and ways to assist the individual, friends, or family members who may have an eating disorder; and

(3) General eating disorder awareness and education programs.

2. The department of mental health may seek the cooperation and assistance of any state department or agency, as the department deems necessary, in the development and implementation of the awareness and education programs implemented under this section.

(L. 2010 S.B. 754)



Section 630.605 Placement programs to be maintained.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.605. Placement programs to be maintained. — The department shall establish a placement program for persons affected by a mental disorder, mental illness, intellectual disability, developmental disability or alcohol or drug abuse. The department may utilize residential facilities, day programs and specialized services which are designed to maintain a person who is accepted in the placement program in the least restrictive environment in accordance with the person's individualized treatment, habilitation or rehabilitation plan. The department shall license, certify and fund, subject to appropriations, a continuum of facilities, programs and services short of admission to a department facility to accomplish this purpose.

(L. 1980 H.B. 1724, A.L. 2011 H.B. 555 merged with H.B. 648)



Section 630.610 Applications for placement — criteria to be considered.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.610. Applications for placement — criteria to be considered. — 1. If the head of a facility operated by the department determines that placement out of the facility would be appropriate for any patient or resident, the head of the facility shall refer the patient or resident for placement according to the department's rules. If a patient or resident is accepted and placed under this chapter, then the patient or resident shall be considered as discharged as a patient or resident of the facility and reclassified as a client of the department.

2. Any person, his authorized representative, his parent, if the person is a minor, his guardian, a court of competent jurisdiction or a state or private facility or agency having custody of the person may apply for placement of the person under this chapter.

3. If the department finds the application to be appropriate after review, it shall provide for or arrange for a comprehensive evaluation, and the preparation of an individualized treatment, habilitation or rehabilitation plan of the person seeking to be placed, whether from a department facility or directly, to determine if he meets the following criteria:

(1) The person is affected by a mental disorder, mental illness, intellectual disability, developmental disability or alcohol or drug abuse; and

(2) The person is in need of special care, treatment, habilitation or rehabilitation services as described in this chapter, including room or board, or both; provided, however, that no person shall be accepted for placement if the sole reason for the application or referral is that residential placement is necessary for a school-aged child, as defined in chapter 162, to receive an appropriate special education.

(L. 1980 H.B. 1724, A.L. 2011 H.B. 555 merged with H.B. 648)



Section 630.615 Program standards to be considered — prior to placement.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.615. Program standards to be considered — prior to placement. — Before placing any client in a particular residential facility or day program, the department shall consider each of the following criteria:

(1) The best interests of the patient or resident;

(2) Except as provided in subdivision (5) of this section, the least restrictive environment for providing care and treatment consistent with the needs and conditions of the patient or resident;

(3) The ability to provide to the patient or resident that individual degree of care and treatment which is required for that patient or resident and which is of comparable quality to the existing care and treatment based upon investigation of the alternative place and its program of care and treatment;

(4) The relationship of the patient or resident to his family, guardian or friends, so as to maintain relationships and encourage visits beneficial to the patient or resident;

(5) Whether the facility will provide the security necessary to protect the public safety and any crime victim or other witnesses if the client was committed to the department of mental health pursuant to chapter 552, based on an accepted plea of not guilty by reason of a mental disease or defect excluding responsibility or an acquittal on that basis as provided in section 552.030 for a dangerous felony as defined in section 556.061, or a violation of section 565.020 or 566.040, or an attempt to commit one of the preceding crimes.

(L. 1980 H.B. 1724, A.L. 1996 S.B. 884 & 841)



Section 630.620 Facilities and programs to be utilized in making placements.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.620. Facilities and programs to be utilized in making placements. — 1. Except as provided in subsection 2 of this section, the department may place any patient or resident referred by a department facility or any person applying directly or referred under section 630.610 who is accepted for placement, in one or more of the following facilities or programs as soon as practicable after consultation with the person, patient or resident, if competent, or his parents, if he is a minor, or his guardian:

(1) A facility licensed by the department of social services under chapter 198 and licensed or certified, or both, by the department under this chapter;

(2) A facility or program licensed or certified, or both, by the department;

(3) The home of the client.

2. If the person was committed to the department of mental health pursuant to chapter 552 based on an accepted plea of not guilty by reason of a mental disease or defect excluding responsibility or an acquittal on that basis as provided in section 552.030 for a dangerous felony as defined in section 556.061, or a violation of section 565.020 or 566.040, or an attempt to commit one of the preceding crimes, the placement shall be to a secure facility as defined in section 552.040, unless a court order is entered allowing placement in a nonsecure facility.

3. The department shall provide a written statement to the client, the client's parent, if the client is a minor, the client's legal guardian, the referring court or the referring state or private agency or facility, and to the client's next of kin specifying reasons why a proposed placement is appropriate pursuant to section 630.615. If the client was originally committed pursuant to chapter 552, the written statement shall also be provided to the prosecuting attorney in the jurisdiction where the person was tried and acquitted.

(L. 1980 H.B. 1724, A.L. 1996 S.B. 884 & 841)



Section 630.625 Consent required for placement.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.625. Consent required for placement. — If the client is competent to give informed consent, the department shall allow ten days to obtain his consent before making a placement. If the client is a minor or has a legal guardian, the department shall obtain the consent of the parent or guardian before placement. If the client is an involuntary patient or resident under chapter 211, 552 or 632, the department shall notify the court of competent jurisdiction of the proposed placement and allow ten days for the court to object.

(L. 1980 H.B. 1724)



Section 630.630 Alternative proposals to be prepared.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.630. Alternative proposals to be prepared. — If a patient or resident, parent, if the patient or resident is a minor, or legal guardian does not consent to transfer of the patient or resident from a facility operated by the department, then the department shall propose other appropriate placement alternatives, if available, and seek to obtain consent under section 630.625 until the alternatives are exhausted.

(L. 1980 H.B. 1724)



Section 630.635 Procedure when consent not given — review panel to be named — notice and hearing required — appeal — emergency transfers may be made.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.635. Procedure when consent not given — review panel to be named — notice and hearing required — appeal — emergency transfers may be made. — 1. If a resident in a developmental disability facility, or his parent if he is a minor, or his legal guardian refuses to consent to the proposed placement, the head of the developmental disability facility may petition, under the procedures in section 633.135, the director of the division of developmental disabilities to determine whether the proposed placement is appropriate under chapter 633.

2. If a patient in a mental health facility, or his parent if he is a minor, or his legal guardian refuses to consent to the proposed placement, the head of the mental health facility may petition the director of the division of comprehensive psychiatric services to determine whether the proposed placement is appropriate under sections 630.610, 630.615 and 630.620.

3. The director of the division of comprehensive psychiatric services shall refer the petition to the chairman of the state advisory council for his division who shall appoint and convene a review panel composed of three members. At least one member of the panel shall be a family member or guardian of a patient who resides in a mental health facility operated by the department. The remaining members of the panel shall be persons who are from nongovernmental organizations or groups concerned with the prevention of mental disorders, evaluation, care, treatment or rehabilitation of persons affected by the same conditions as the patient the department seeks to place and who are familiar with services and service needs of persons in mental health facilities operated by the department. No member of the panel shall be an officer or employee of the department.

4. After prompt notice and hearing, the panel shall determine whether the proposed placement is appropriate under sections 630.610, 630.615 and 630.620. The hearing shall be electronically recorded for purposes of obtaining a transcript. The council shall forward the tape recording, recommended findings of fact, conclusions of law, and decision to the director who shall enter findings of fact, conclusions of law, and the final decision. Notice of the director's decision shall be sent to the patient, or his parent if he is a minor, or his guardian by registered mail, return receipt requested. The director shall expedite this review in all respects.

5. If the patient, or his parent if he is a minor, or his guardian disagrees with the decision of the director, he may appeal the decision, within thirty days after notice of the decision is sent, to the circuit court of the county where the patient or resident, or his parent if he is a minor, or his guardian resides. The court shall review the record, proceedings and decision of the director not only under the provisions of chapter 536, but also as to whether or not the head of the facility or the department sustained its burden of proof that the proposed placement is appropriate under sections 630.110, 630.115 and 630.120. The court shall expedite this review in all respects. Notwithstanding the provisions of section 536.140, a court may, for good cause shown, hear and consider additional competent and material evidence.

6. The notice and procedure for the hearing by the panel shall be in accordance with chapter 536.

7. In all proceedings either before the panel or before the circuit court, the burden of proof shall be upon the head of the facility to demonstrate by a preponderance of evidence that the proposed placement is appropriate under the criteria set forth in sections 630.610, 630.615 and 630.120.

8. Pending the convening of the hearing panel and the final decision of the director or the court if the director's decision is appealed, the department shall not place or discharge the patient from a facility except that the department may temporarily transfer such patient in the case of a medical emergency.

9. There shall be no retaliation against any state employee as the result of a good faith decision to place the patient which is appealed and who testifies during a hearing or otherwise provides information or evidence in regard to a proposed placement.

(L. 1980 H.B. 1724, A.L. 2011 H.B. 555 merged with H.B. 648)



Section 630.640 Costs of benefits may be paid by department — recovery.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.640. Costs of benefits may be paid by department — recovery. — 1. If a client receiving services under this chapter is ineligible for public assistance benefits from any source, or such benefits are inadequate to meet the costs of such services, his monthly costs may be paid or supplemented out of funds appropriated for that purpose to the department.

2. If payments for the support and maintenance of the client are made from funds appropriated to the department, the department shall charge the client or those responsible for his support under this chapter for his support and maintenance pursuant to sections 630.205 to 630.215.

(L. 1980 H.B. 1724)



Section 630.645 Follow-up care.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.645. Follow-up care. — The department shall provide or shall arrange for follow-up care and aftercare and shall make or arrange for reviews and visits with the client at least quarterly to the residential facility or day program in which the client has been placed to determine whether the client is receiving care, treatment, habilitation and rehabilitation, including medical care, consistent with his needs and condition. The department shall identify the facilities, programs or specialized services operated or funded by the department which shall provide necessary levels of follow-up care, aftercare, habilitation or medical treatment to clients in certain geographic areas where they are placed. After a client has been placed through the placement program, the department shall, for a period of four months following the initial placement, evaluate and review the progress of the client in the placement at least once a month.

(L. 1980 H.B. 1724)



Section 630.650 Cooperation with department of social services.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.650. Cooperation with department of social services. — The department of social services shall cooperate with the department of mental health and its facilities in locating licensed residential facilities, day programs and specialized services, in visiting and inspecting them, and in submitting inspection and other reports regarding them and the department clients placed therein.

(L. 1980 H.B. 1724)



Section 630.655 Rules for standards for placement facilities and programs — required standards.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.655. Rules for standards for placement facilities and programs — required standards. — 1. The department shall promulgate rules which set forth reasonable standards for residential facilities, day programs or specialized services such that each program's level of service, treatment, habilitation or rehabilitation may be certified and funded accordingly by the department for its placement program clients or as necessary for the facilities or programs, to meet conditions of third-party reimbursement.

2. The rules shall provide for the facilities, programs or services to be reasonably classified as to resident or client population, size, type of services or other classification.

3. The standards contained in the rules shall particularly provide for the following:

(1) The admission and commitment criteria, which shall be based upon diagnoses;

(2) The care, treatment, habilitation or rehabilitation;

(3) The general medical and health care;

(4) Adequate physical plant facilities, including fire safety, housekeeping and maintenance standards;

(5) Food service facilities;

(6) Safety precautions;

(7) Drugs and medications;

(8) A uniform system of record keeping;

(9) Resident or client rights and grievance procedures;

(10) Adequate staff.

4. The department shall certify the facilities, programs or services which meet the standards without the requirement of a fee.

(L. 1980 H.B. 1724)



Section 630.656 Waiver or exception request of administrative rule or standard, procedure.

Effective 28 Aug 1995

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.656. Waiver or exception request of administrative rule or standard, procedure. — Notwithstanding any rule to the contrary, any request for a waiver or exception of administrative rule or standard shall be approved by an exceptions committee created by the filing agency and such committee shall be considered a public governmental body operating under chapter 610.

(L. 1995 S.B. 374 § 630.655)



Section 630.660 Written contracts required.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.660. Written contracts required. — The department shall require residential facilities, day programs and specialized services to enter into written contracts to receive funding for services rendered to clients placed by the department.

(L. 1980 H.B. 1724)



Section 630.705 Rules for standards for facilities and programs for persons affected by mental disorder, mental illness, or developmental disability — classification of facilities and programs — certain facilities and programs not to be licensed.

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.705. Rules for standards for facilities and programs for persons affected by mental disorder, mental illness, or developmental disability — classification of facilities and programs — certain facilities and programs not to be licensed. — 1. The department shall promulgate rules setting forth reasonable standards for residential facilities and day programs for persons who are affected by a mental disorder, mental illness, intellectual disability, or developmental disability.

2. The rules shall provide for the facilities and programs to be reasonably classified as to resident or client population, size, type of services or other reasonable classification. The department shall design the rules to promote and regulate safe, humane and adequate facilities and programs for the care, treatment, habilitation and rehabilitation of persons described in subsection 1 of this section.

3. The following residential facilities and day programs shall not be licensed by the department:

(1) Any facility or program which relies solely upon the use of prayer or spiritual healing;

(2) Any educational, special educational or vocational program operated, certified or approved by the state board of education pursuant to chapters 161, 162 and 178, and regulations promulgated by the board;

(3) Any hospital, facility, program or entity operated by this state or the United States; except that facilities operated by the department shall meet these standards;

(4) Any hospital, facility or other entity, excluding those with persons who are intellectually disabled and developmentally disabled as defined in section 630.005 otherwise licensed by the state and operating under such license and within the limits of such license, unless the majority of the persons served receive activities and services normally provided by a licensed facility pursuant to this chapter;

(5) Any hospital licensed by the department of social services as a psychiatric hospital pursuant to chapter 197;

(6) Any facility or program accredited by the Joint Commission on Accreditation of Hospitals, the American Osteopathic Association, the Council on Quality and Leadership, Council on Accreditation of Services for Children and Families, Inc., or the Commission on Accreditation of Rehabilitation Facilities;

(7) Any facility or program caring for less than four persons whose care is not funded by the department.

(L. 1980 H.B. 1724, A.L. 1982 H.B. 1565, A.L. 1984 S.B. 575, A.L. 1985 S.B. 266, A.L. 1990 S.B. 808 & 672, A.L. 2000 H.B. 1085, A.L. 2011 H.B. 555 merged with H.B. 648, A.L. 2014 H.B. 1064)



Section 630.710 Required standards.

Effective 28 Aug 1998

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.710. Required standards. — 1. The standards contained in the rules shall particularly provide for the following:

(1) Admission and commitment criteria, which shall be based upon diagnoses;

(2) Care, treatment, habilitation or rehabilitation;

(3) General medical and health care;

(4) Adequate physical plant facilities, including fire safety, housekeeping and maintenance standards;

(5) Food service facilities;

(6) Safety precautions;

(7) Drugs and medications;

(8) Uniform system of record keeping;

(9) Resident or client rights and grievance procedures;

(10) Adequate staff.

2. The rules containing the standards for living units within facilities or homes shall provide for such classifications of the living units as are small enough to ensure programs based upon the personal needs of the resident as determined by individualized habilitation or treatment plans. The units may include distinct parts of other facilities such as wards, wings or floors.

(L. 1980 H.B. 1724, A.L. 1996 S.B. 884 & 841, A.L. 1998 S.B. 470)



Section 630.715 Licensing of residential facilities and day programs — fee — affidavit.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.715. Licensing of residential facilities and day programs — fee — affidavit. — 1. The department shall establish a procedure for the licensing of residential facilities and day programs for persons described in section 630.705, which procedure shall provide for the acceptance of a license, a temporary operating permit or a probationary license issued by the department of social services under sections 198.006 to 198.096 as regards the licensing requirements in the following areas:

(1) General medical and health care;

(2) Adequate physical plant facilities including fire safety, housekeeping and maintenance standards;

(3) Food service facilities;

(4) Safety precautions;

(5) Drugs and medications;

(6) Uniform system of record keeping;

(7) Resident and client rights and grievance procedures.

­­

­

2. Applications for licenses shall be made to the department upon forms provided by it and shall contain such information and documents as the department requires, including, but not limited to, affirmative evidence of ability to comply with the rules adopted by the department. Each application for a license, except applications from a governmental unit or a facility caring for less than four persons, which shall not pay any fee, shall be accompanied by a license fee of ten dollars for establishments which accept more than three but less than ten persons and fifty dollars from establishments which accept ten or more. The license fee shall be paid to the director of revenue for deposit to the general revenue fund of the state treasury.

3. An applicant for a license shall submit an affidavit under oath that all documents required by the department to be filed pursuant to this section are true and correct to the best of his knowledge and belief, that the statements contained in the application are true and correct to the best of his knowledge and belief and that all required documents are either included with the application or are currently on file with the department.

(L. 1980 H.B. 1724, A.L. 1985 S.B. 266, A.L. 2011 H.B. 555 merged with H.B. 648)



Section 630.717 Alcohol and drug abuse facilities and programs exempt — fire, safety standards compliance — report to general assembly.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.717. Alcohol and drug abuse facilities and programs exempt — fire, safety standards compliance — report to general assembly. — 1. Any residential facility or day program which provides services exclusively to those persons affected by alcohol or drug abuse shall be exempt from licensure rules promulgated by the department.

2. Any residential facility or day program which offers services, treatment or rehabilitation to persons affected by alcohol or drug abuse shall submit to the department a description of the services, treatment or rehabilitation which it offers, a statement of whether each facility or program is required to meet any fire-safety standards of a municipality, political subdivision of the state, and documentation of compliance with such standards, if they apply.

3. The department shall survey all such facilities and programs and shall prepare a report for submission to the general assembly of actions necessary to bring such facilities and programs in compliance with fire-safety standards developed by the department for certification. The report shall be filed with the speaker of the house and the president pro tem of the senate by January 1, 1983.

4. Failure of a facility or program to submit information requested by the department and required by this section shall disqualify such facility or program from receiving department certification or funding until such information is submitted.

(L. 1980 H.B. 1724)



Section 630.720 Issuance of license, term — temporary permits, when — may be transferable — posting.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.720. Issuance of license, term — temporary permits, when — may be transferable — posting. — 1. Upon receipt of an application for a license, the department shall issue a license if the applicant demonstrates that his residential facility or day program meets the requirements established in the department rules and regulations. A license, unless sooner revoked, shall be issued for a period of one year.

2. The department shall notify the holder of a valid license at least sixty days prior to the expiration of such license of the date that the license application is due. Application for a license shall be made to the department at least thirty days prior to the expiration of an existing, valid license.

3. The department shall grant a temporary operating permit in order to allow for state inspection for the purposes of relicensure if the inspection process has not been completed prior to the expiration of a license and the applicant is not at fault for the failure to complete the inspection process.

4. Each license shall be issued only for the premises and persons or governmental units named in the application and shall not be transferable or assignable except with the written approval of the department. The department shall grant a temporary operating permit of sufficient duration to allow the department to evaluate any application for a license submitted as a result of any change of ownership.

5. Licenses shall be posted in a conspicuous place on the licensed premises.

(L. 1980 H.B. 1724)



Section 630.725 Denial or revocation — appeal — determination by administrative hearing commission — notice of revocation, when.

Effective 28 Aug 2007

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.725. Denial or revocation — appeal — determination by administrative hearing commission — notice of revocation, when. — 1. The department shall revoke a license or deny an application for a license in any case in which it finds a substantial failure to comply with the standards established under its rules or the requirements established under sections 630.705 to 630.760.

2. Any person aggrieved by the action of the department to deny or revoke a license under the provisions of sections 630.705 to 630.760 may seek a determination of the department director's decision by the administrative hearing commission pursuant to the provisions of section 621.045. It shall not be a condition to such determination that the person aggrieved seek a reconsideration, a rehearing or exhaust any other procedure within the department.

3. The administrative hearing commission may stay the revocation of such license, pending the commission's finding and determination in the cause, upon such conditions as the commission deems necessary and appropriate including the posting of bond or other security except that the commission shall not grant a stay or if a stay has already been entered shall set aside its stay, if upon application of the department the commission finds reason to believe that continued operation of a residential facility or day program pending the commission's final determination would present an imminent danger to the health, safety or welfare of any resident or a substantial probability that death or serious physical harm would result. In any case in which the department has refused to issue a license, the commission shall have no authority to stay or to require the issuance of a license pending final determination by the commission.

4. The administrative hearing commission shall make the final decision as to the issuance or revocation of a license. Any person aggrieved by a final decision of the administrative hearing commission, including the department, may seek judicial review of such decision by filing a petition for review in the court of appeals for the district in which the facility or program is located. Review shall be had, except as modified herein, in accordance with the provisions of sections 621.189 and 621.193.

5. The department of mental health shall notify the department of health and senior services within ten days of revoking a license under this section. If the department of health and senior services has not already done so, the department of health and senior services shall within thirty days of notification from the department of mental health, initiate an investigation of the facility to determine whether licensure action under sections 198.022 or 198.036 is appropriate.

(L. 1980 H.B. 1724, A.L. 2007 S.B. 3)



Section 630.730 Inspection by department and others, when — may be ordered, when.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.730. Inspection by department and others, when — may be ordered, when. — 1. The department may inspect any residential facility or day program for persons described in section 630.705 at any time if a license has been issued to or an application for a license has been filed by the head of such facility or program. The department shall make or cause to be made at least one inspection per year. The department may make such other inspections, announced or unannounced, as it deems necessary to carry out the provisions of sections 630.705 to 630.760. The department may delegate its powers and duties to investigate and inspect residential facilities and day programs licensed by it to determine compliance with all or part of its standards, to another governmental agency, where practicable, if the department feels such other agency is qualified to inspect and license such facilities or programs. The governmental unit shall submit a written report of its findings to the department. The department may accept the recommendations of the governmental unit for issuance or revocation of a license.

2. If the department has reasonable grounds to believe that a residential facility or day program required to be licensed under sections 630.705 to 630.760 is operating without a license, and the department is not permitted access to inspect the facility or program, or when the head of such facility or program refuses to permit access to the department to inspect the facility or program, the department shall apply to the circuit court of the county in which the premises is located for an order authorizing entry for such inspection, and the court shall issue the order if it finds that the head of the facility or program has refused to permit the department access to inspect such facility or program.

(L. 1980 H.B. 1724)



Section 630.735 License required.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.735. License required. — 1. No person or governmental unit, acting separately or jointly with any other person or governmental unit, shall establish, conduct or maintain any residential facility in this state for the care, treatment, habilitation or rehabilitation of persons with an intellectual disability or a developmental disability without a valid license issued by the department. Licenses in effect on August 13, 1982, shall continue in effect until they regularly expire unless sooner revoked; except that in no case shall a license continue in effect beyond one year after August 13, 1982.

2. After October 1, 1983, no person or governmental unit, acting separately or jointly with any other person or governmental unit, shall establish, conduct or maintain any residential facility or day program in this state for care, treatment, habilitation or rehabilitation of persons diagnosed with a mental disorder or mental illness or day program for persons with an intellectual disability or a developmental disability unless the facilities or programs are licensed by the department.

(L. 1980 H.B. 1724, A.L. 1982 H.B. 1565, A.L. 2011 H.B. 555 merged with H.B. 648)



Section 630.740 Penalty for failure to obtain license — attorney general to represent department — relief to be granted.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.740. Penalty for failure to obtain license — attorney general to represent department — relief to be granted. — 1. Any person establishing, conducting, managing or operating any residential facility or day program without a license as provided for in sections 630.705 to 630.760 is guilty of a class C misdemeanor.

2. The attorney general shall represent the department, which may institute an action in the name of the state for an injunction or other process against any person or governmental unit to restrain or prevent the establishment, conduct, management or operation of a residential facility or day program without a license as required under this law.

(L. 1980 H.B. 1724)



Section 630.745 Noncompliance with law revealed by inspection — procedure — corrective measures, time limit — reinspection, when — probationary license — posting of noncompliance notices.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.745. Noncompliance with law revealed by inspection — procedure — corrective measures, time limit — reinspection, when — probationary license — posting of noncompliance notices. — 1. If a duly authorized representative of the department finds upon inspection of a residential facility or day program that it is not in compliance with the provisions of sections 630.705 to 630.760, and the standards established thereunder, the head of the facility or program shall be informed of the deficiencies in an exit interview conducted with him. A written report shall be prepared of any deficiency for which there has not been prompt remedial action, and a copy of such report and a written correction order shall be sent to the head of the facility or program by certified mail, return receipt requested, at the facility or program address within twenty working days after the inspection, stating separately each deficiency and the specific statute or regulation violated.

2. The head of the facility or program shall have twenty working days following receipt of the report and correction order to request any conference and to submit a plan of correction for the department's approval which contains specific dates for achieving compliance. Within ten working days after receiving a plan of correction, the department shall give its written approval or rejection of the plan.

3. A reinspection shall be conducted within fifty-five days after the original inspection to determine if deficiencies are being corrected as required in the approved correction plan or any subsequent authorized modification. If the facility or program is not in substantial compliance and the head of the facility or program is not correcting the noncompliance in accordance with the time schedules in his approved plan of correction, the department shall issue a notice of noncompliance, which shall be sent by certified mail, return receipt requested, to the head of the facility or program.

4. The notice of noncompliance shall inform the head of the facility or program that the department may seek the imposition of any of the sanctions and remedies provided for in section 630.755, or any other action authorized by law.

5. At any time after an inspection is conducted, the head of the facility or program may choose to enter into a consent agreement with the department to obtain a probationary license. The consent agreement shall include a provision that the head of the facility or program will voluntarily surrender the license if substantial compliance is not reached in accordance with the terms and deadlines established under the agreement. The agreement shall specify the stages, actions and time span to achieve substantial compliance.

6. If a notice of noncompliance has been issued, the head of the facility or program shall post a copy of the notice of noncompliance and a copy of the most recent inspection report in a conspicuous location in the facility or program, and the department shall send a copy of the notice of noncompliance to any concerned federal, state or local governmental agencies.

(L. 1980 H.B. 1724)



Section 630.750 Procedure upon finding of noncompliance which may present health or safety dangers.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.750. Procedure upon finding of noncompliance which may present health or safety dangers. — The provisions of section 630.745 notwithstanding, if a duly authorized representative of the department finds upon inspection of a licensed residential facility or day program, and the director finds upon review, that the facility or program is not in substantial compliance with a standard or standards the violations of which would present either an imminent danger to the health, safety or welfare of any resident or a substantial probability that death or serious physical harm would result and which is not immediately corrected, the department shall:

(1) Give immediate written notice of the noncompliance to the head of the facility or program;

(2) Make public the fact that a notice of noncompliance has been issued to the facility or program. Copies of the notice shall be sent to appropriate hospitals and social service agencies;

(3) Send a copy of the notice of noncompliance to any concerned federal, state or local government agencies. The facility or program shall post in a conspicuous location in the facility or program a copy of the notice of noncompliance and a copy of the most recent inspection report.

(L. 1980 H.B. 1724)



Section 630.755 Injunctive relief may be requested — action to have priority — civil penalties may be assessed, procedure.

Effective 28 Aug 2007

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.755. Injunctive relief may be requested — action to have priority — civil penalties may be assessed, procedure. — 1. An action may be brought by the department, or by the attorney general on his own volition or at the request of the department or any other appropriate state agency, to temporarily or permanently enjoin or restrain any violation of sections 630.705 to 630.760, to enjoin the acceptance of new residents until substantial compliance with sections 630.705 to 630.760 is achieved, or to enjoin any specific action or practice of the residential facility or day program. Any action brought under the provisions of this section shall be placed at the head of the docket by the court and the court shall hold a hearing on any action brought under the provisions of this section no less than fifteen days after the filing of the action.

2. Any facility or program which has received a notice of noncompliance as provided by sections 630.745 to 630.750 is liable to the state for civil penalties of up to ten thousand dollars for each day that noncompliance continues after the notice of noncompliance is received. The attorney general shall, upon the request of the department, bring an action in a circuit court of competent jurisdiction to recover the civil penalty. The court shall have the authority to determine the amount of civil penalty to be assessed within the limits set out in this section. Appeals may be taken from the judgment of the circuit court as in other civil cases.

3. The imposition of any remedy provided for in sections 630.705 to 630.760 shall not bar the imposition of any other remedy.

4. Penalties collected for violations of this section shall be transferred to the state schools moneys established under section 166.051. Such penalties shall not be considered a charitable contribution for tax purposes.

5. To recover any civil penalty, the moving party shall prove by a preponderance of the evidence that the violation occurred.

(L. 1980 H.B. 1724, A.L. 2007 S.B. 3)



Section 630.760 Patients to have same rights as those for residents of nursing homes.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.760. Patients to have same rights as those for residents of nursing homes. — In addition to rights provided for patients, residents or clients of residential facilities licensed by the department under this chapter, residents or clients in facilities and programs licensed by the department shall have the same rights as residents as defined in chapter 198 have under section 198.088.

(L. 1980 H.B. 1724)



Section 630.763 Receiver may be requested, by whom, when.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.763. Receiver may be requested, by whom, when. — The attorney general, either on his own initiative or upon the request of the department or of any other state governmental agency having an interest in the matter, a resident or residents or the guardian of a resident of a residential facility or the head of a facility may petition for appointment of a receiver for such facility when any of the following conditions exist:

(1) The facility is being operated without a license;

(2) The department has revoked the license of the facility or refused to grant an application for a license for the facility;

(3) The department has initiated revocation procedures and has determined that the lives, health, safety, or welfare of the residents cannot be adequately assured pending a full hearing on license revocation;

(4) The facility is closing or intends to close and adequate arrangements for relocation of residents have not been made at least thirty days prior to closure;

(5) An emergency exists in the facility;

(6) The licensee is insolvent; or

(7) An owner of the land or structure is insolvent and such insolvency substantially affects the operation of the facility.

(L. 1980 H.B. 1724)



Section 630.766 Monitor may be assigned by department — to advise operator as to compliance — report to department.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.766. Monitor may be assigned by department — to advise operator as to compliance — report to department. — In any situation described in section 630.763 the department may place a person to act as a monitor in the facility. The monitor shall observe operation of the residential facility and shall advise it on how to comply with state laws and regulations, and shall submit a written report periodically to the department on the operation of the facility.

(L. 1980 H.B. 1724)



Section 630.769 Venue for appointment of receiver — copy of petition to be provided — hearing thereon within five days, determination within fifteen — court to appoint receiver if grounds exist.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.769. Venue for appointment of receiver — copy of petition to be provided — hearing thereon within five days, determination within fifteen — court to appoint receiver if grounds exist. — Any petition for appointment of a receiver shall be verified and shall be accompanied by an affidavit or affidavits setting forth material facts showing there exists one or more of the conditions specified in section 198.099. The petition shall be filed in the circuit court of Cole County or in the county where the residential facility is located. If the petition is not filed by the attorney general, a copy of the petition shall be served upon the department and upon the attorney general. The court shall hold a hearing on the petition within five days of the filing of the petition and determine the matter within fifteen days of the initial hearing. The petition and notice of the hearing shall be served on the head of the facility or, if personal service is impossible, shall be posted in a conspicuous place in the residential facility not later than three days before the time specified for the hearing, unless a different period is fixed by order of the court. The court shall appoint the director of the department, or any person determined by the court to be qualified, to act as receiver if it finds that any ground exists which would authorize the appointment of a receiver under section 198.099, and that appointment of a receiver will contribute to the continuity of care or the orderly and safe transfer of residents in the facility.

(L. 1980 H.B. 1724)



Section 630.772 Emergency procedure.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.772. Emergency procedure. — If it appears from the petition filed under section 198.105, or from an affidavit or affidavits filed with the petition, or from testimony of witnesses under oath when the court determines that this is necessary, that there is probable cause to believe that an emergency exists in the residential facility, the court shall immediately issue the requested order for appointment of a receiver, ex parte and without further hearing. Notice of the petition and order shall be served on the head of the facility or, if personal service is impossible, shall be posted in a conspicuous place in the facility within twenty-four hours after issuance of the order. If the petition is not filed by the attorney general, a copy of the petition shall be served on the department and upon the attorney general. A hearing on the petition shall be held within three days after notice is served or posted unless the head of the facility consents to a later date. After the hearing, the court may terminate, continue or modify the temporary order.

(L. 1980 H.B. 1724)



Section 630.775 Powers and duties of receiver.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.775. Powers and duties of receiver. — A receiver appointed under this section:

(1) May exercise those powers and shall perform those duties set out by the court;

(2) May, in his discretion, either:

(a) Take control of all day-to-day operations of the residential facility;

(b) Name an individual to conduct the day-to-day operations of the facility subject to the supervision and direction of the receiver;

(3) May upgrade deficient facilities by any methods, procedures or actions he deems necessary; provided, however, that expenditures in excess of three thousand dollars, or in excess of any amount set by the court, be first approved by the court;

(4) Shall have the same rights to possession of the building in which the facility is located and of all goods and fixtures in the building at the time the petition for receivership is filed as the head of the facility would have had if the receiver had not been appointed. The receiver shall take such action as is reasonably necessary to protect and conserve the assets or property of which the receiver takes possession, or the proceeds of any transfer thereof, and may use them only in the performance of the powers and duties set forth in this section and by order of the court;

(5) May use the building, fixtures, furnishings and any accompanying consumable goods in the provision of care and services to residents and to any other persons receiving services from the facility at the time the petition for receivership was filed. The receiver shall collect payments for all goods and services provided to residents or others during the period of receivership, at the same rate of payment as was charged by the head of the facility at the time the petition for receivership was filed, unless a different rate is set by the court;

(6) May let contracts and hire agents and employees, including legal counsel, to carry out the powers and duties created under this section or by the court;

(7) May hire or discharge any employees;

(8) Shall receive and expend in a reasonable manner the revenues of the facility due on the date of the order of appointment as receiver, and to become due during the receivership;

(9) Shall do all acts necessary or appropriate to conserve the property and promote the health, safety or care of the residents of the facility;

(10) Except as hereinafter specified in section 630.790, shall honor all leases, mortgages, secured transactions or other wholly or partially executory contracts entered into on behalf of the facility, but only to the extent of payments which become due or are for the use of the property during the period of the receivership;

(11) Shall be responsible, to the same extent as the licensee would have been, for taxes which accrue during the period of the receivership;

(12) Shall be entitled to and shall take possession of all property or assets of residents which are in possession of the head of the facility. The receiver shall preserve all property, assets and records of residents of which the receiver takes possession and shall provide for the prompt transfer of the property, assets and records to the alternative placement of any transferred or discharged resident;

(13) Shall provide, if upgrading of the facility or correction of the deficiencies is not possible, for the orderly transfer of all residents in the facility to other suitable facilities, or make other provisions for their continued health, safety and welfare;

(14) Shall, if any resident is transferred or discharged, provide for:

(a) Transportation of the resident and the resident's belongings and medical records to the place to which the resident is being transferred or discharged;

(b) Aid in locating an alternative placement and in discharge planning;

(c) If the resident is being transferred, preparation for transfer to mitigate transfer trauma;

(15) Shall, if any resident is to be transferred, permit participation by the resident or the resident's guardian in the selection of the resident's alternative placement;

(16) Shall, unless emergency transfer is necessary, prepare a resident under subdivisions (14)(c) and (15) by explaining alternative placements, and by providing orientation to the placement chosen by the resident or the resident's guardian.

(L. 1980 H.B. 1724)



Section 630.778 Receiver may disregard certain contracts — factors to be considered — court may order temporary noncompliance.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.778. Receiver may disregard certain contracts — factors to be considered — court may order temporary noncompliance. — 1. A receiver may not be required to honor any lease, mortgage, secured transaction or other wholly or partially executory contract entered into on behalf of the facility if the agreement is unconscionable. Factors which shall be considered in determining the unconscionability include, but are not limited to, the following:

(1) The person seeking payment under the agreement was an affiliate of the individual contracting on behalf of the facility at the time the agreement was made;

(2) The rental, price, or rate of interest required to be paid under the agreement was substantially in excess of a reasonable rental, price or rate of interest at the time the agreement was entered into.

2. If the receiver is in possession of real estate or goods subject to a lease, mortgage or security interest which the receiver is permitted to avoid under subsection 1 of this section, and if the real estate or goods are necessary for the continued operation of the facility, the receiver may apply to the court to set a reasonable rental, price or rate of interest to be paid by the receiver during the duration of the receivership. The court shall hold a hearing on the application within fifteen days. The receiver shall send notice of the application to any known owners of the property involved at least ten working days prior to the hearing. Payment by the receiver of the amount determined by the court to be reasonable is a defense to any action against the receiver for payment or for possession of person who received such notice, but the payment does not relieve the licensee or head of the facility of any liability for the difference between the amount paid by the receiver and the amount due under the original lease or mortgage involved.

(L. 1980 H.B. 1724)



Section 630.781 Compensation of receiver.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.781. Compensation of receiver. — 1. The court shall set the compensation of the receiver, which shall be considered a necessary expense of a receivership.

2. A receiver may be required by the court to post a bond, which shall be considered a necessary expense of the receivership.

(L. 1980 H.B. 1724)



Section 630.784 Receiver may receive license.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.784. Receiver may receive license. — Other provisions of sections 630.705 to 630.760 notwithstanding, the department may issue a license to a residential facility being operated by a receiver under sections 630.763 to 630.793. The duration of a license issued under this section is limited to the duration of the receivership.

(L. 1980 H.B. 1724)



Section 630.787 Receivership may be terminated by court, when.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.787. Receivership may be terminated by court, when. — The court may terminate a receivership:

(1) Upon a motion by any party to the petition, by the department, or by the receiver, and a finding by the court that the deficiencies and violations in the residential facility have been substantially eliminated or remedied; or

(2) If all residents in the facility have been provided alternative modes of health care, either in another facility or otherwise.

­­

­

(L. 1980 H.B. 1724)



Section 630.790 Accounting of receiver, when — judgment for deficiencies — priority of receiver's claim.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.790. Accounting of receiver, when — judgment for deficiencies — priority of receiver's claim. — 1. Within thirty days after termination or such other time as the court may set, the receiver shall give the court a complete accounting of all property of which the receiver has taken possession, of all funds collected under section 630.772 and of the expenses of the receivership.

2. If the operating funds collected by the receiver under section 630.775 exceed the reasonable expenses of the receivership, the court shall order the payment of the surplus to the licensee. If the operating funds are insufficient to cover reasonable expenses of the receivership, the licensee shall be liable for the deficiency. The licensee may apply to the court to determine the reasonableness of any expense of the receivership. The licensee shall not be responsible for expenses in excess of what the court finds to be reasonable.

3. If a deficiency exists under subsection 2 of this section, the receiver may apply to the court for such a determination. If after notice to all interested parties and a hearing the court finds that in fact a deficiency does exist, then the court shall enter judgment in favor of the receiver and against the appropriate party or parties as set forth in subsection 2 of this section for the amount of such deficiency. Any judgment obtained under this subsection shall be treated as any other judgment and may be enforced according to law.

4. Any judgment for a deficiency obtained in accordance with this section by the receiver or any portion thereof may be assigned wholly or in part upon approval of the court.

5. The judgment shall have priority over any other judgment or lien or other interest which originates subsequent to the filing of a petition for receivership under the provisions of sections 630.763 to 630.793 except for a construction or mechanic's lien arising out of work performed with the express consent of the receiver.

(L. 1980 H.B. 1724)



Section 630.793 Liabilities of receivers and licensees.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.793. Liabilities of receivers and licensees. — No licensee may be held liable for acts or omissions of the receiver or the receiver's employees during the term of the receivership. Nothing in sections 630.763 to 630.793 shall be deemed to relieve any licensee or affiliate of a licensee of a facility placed in receivership of any civil or criminal liability incurred, or any duty imposed by law, by reason of acts or omissions of the licensee or affiliates of the licensee prior to the appointment of a receiver under section 630.763 or 630.793, nor shall anything contained in sections 630.763 to 630.793 be construed to suspend during the receivership any obligation of the licensee or any affiliate of a licensee for payment of taxes or other operating and maintenance expenses of the facility, nor of the licensee or affiliates of the licensee for the payment of mortgages or liens.

(L. 1980 H.B. 1724)



Section 630.805 Nonresidents may be returned to place of residence, when — reciprocal agreements authorized — transportation costs.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.805. Nonresidents may be returned to place of residence, when — reciprocal agreements authorized — transportation costs. — 1. Except for those persons committed to the department of mental health pursuant to chapter 552, a person who is not a resident of this state who is committed to the department of mental health for care, treatment, detention or training in a state hospital or institution by order of a court may be returned by the department, either before or after such person's admission to a state hospital or institution, to the state of such person's residence, except that no person shall be so returned unless proper arrangements to receive the patient have been made with the state to which the person is to be returned.

2. The director of the department of mental health may enter into reciprocal agreements with other states or political subdivisions thereof for the interstate transportation or transfer of mentally ill or mentally deficient persons, or persons who are in need of mental treatment, to the state of their residence.

3. The cost of transporting a nonresident patient to the state of the patient's residence is payable out of funds appropriated to the department of mental health.

(L. 1980 H.B. 1724, A.L. 1996 S.B. 884 & 841)



Section 630.810 Compact enacted — form.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.810. Compact enacted — form. — The "Interstate Compact on Mental Health" is hereby enacted into law and entered into by this state with all other states legally joining therein in the form substantially as follows:

THE INTERSTATE COMPACT ON MENTAL HEALTH

The contracting states solemnly agree that:

ARTICLE I

The party states find that the proper and expeditious treatment of the mentally ill and mentally deficient can be facilitated by cooperative action, to the benefit of the patients, their families, and society as a whole. Further, the party states find that the necessity of and desirability for furnishing such care and treatment bears no primary relation to the residence or citizenship of the patient but that, on the contrary, the controlling factors of community safety and humanitarianism require that facilities and services be made available for all who are in need of them. Consequently, it is the purpose of this compact and of the party states to provide the necessary legal basis for the institutionalization or other appropriate care and treatment of the mentally ill and mentally deficient under a system that recognizes the paramount importance of patient welfare and to establish the responsibilities of the party states in terms of such welfare.

ARTICLE II

As used in this compact:

(a) "Sending state" shall mean a party state from which a patient is transported pursuant to the provisions of the compact or from which it is contemplated that a patient may be so sent.

(b) "Receiving state" shall mean a party state to which a patient is transported pursuant to the provisions of the compact or to which it is contemplated that a patient may be so sent.

(c) "Institution" shall mean any hospital or other facility maintained by a party state or political subdivision thereof for the care and treatment of mental illness or mental deficiency.

(d) "Patient" shall mean any person subject to or eligible as determined by the laws of the sending state, for institutionalization or other care, treatment, or supervision pursuant to the provisions of this compact.

(e) "Aftercare" shall mean care, treatment and services provided a patient, as defined herein, on convalescent status or conditional release.

(f) "Mental illness" shall mean mental disease to such extent that a person so afflicted requires care and treatment for his own welfare, or the welfare of others, or of the community.

(g) "Mental deficiency" shall mean mental deficiency as defined by appropriate clinical authorities to such extent that a person so afflicted is incapable of managing himself and his affairs, but shall not include mental illness as defined herein.

(h) "State" shall mean any state, territory or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.

ARTICLE III

(a) Whenever a person physically present in any party state shall be in need of institutionalization by reason of mental illness or mental deficiency, he shall be eligible for care and treatment in an institution in that state irrespective of his residence, settlement or citizenship qualifications.

(b) The provisions of paragraph (a) of this article to the contrary notwithstanding, any patient may be transferred to an institution in another state whenever there are factors based upon clinical determinations indicating that the care and treatment of said patient would be facilitated or improved thereby. Any such institutionalization may be for the entire period of care and treatment or for any portion or portions thereof. The factors referred to in this paragraph shall include the patient's full record with due regard for the location of the patient's family, character of the illness and probable duration thereof, and such other factors as shall be considered appropriate.

(c) No state shall be obliged to receive any patient pursuant to the provisions of paragraph (b) of this article unless the sending state has given advance notice of its intention to send the patient; furnished all available medical and other pertinent records concerning the patient; given the qualified medical or other appropriate clinical authorities of the receiving state an opportunity to examine the patient if said authorities so wish; and unless the receiving state shall agree to accept the patient.

(d) In the event that the laws of the receiving state establish a system of priorities for the admission of patients, an interstate patient under this compact shall receive the same priority as a local patient and shall be taken in the same order and at the same time that he would be taken if he were a local patient.

(e) Pursuant to this compact, the determination as to the suitable place of institutionalization for a patient may be reviewed at any time and such further transfer of the patient may be made as seems likely to be in the best interest of the patient.

ARTICLE IV

(a) Whenever, pursuant to the laws of the state in which a patient is physically present, it shall be determined that the patient should receive aftercare or supervision, such care or supervision may be provided in a receiving state. If the medical or other appropriate clinical authorities having responsibility for the care and treatment of the patient in the sending state shall have reason to believe that aftercare in another state would be in the best interest of the patient and would not jeopardize the public safety, they shall request the appropriate authorities in the receiving state to investigate the desirability of affording the patient such aftercare in said receiving state, and such investigation shall be made with all reasonable speed. The request for investigation shall be accompanied by complete information concerning the patient's intended place of residence and the identity of the person in whose charge it is proposed to place the patient, the complete medical history of the patient, and such other documents as may be pertinent.

(b) If the medical or other appropriate clinical authorities having responsibility for the care and treatment of the patient in the sending state and the appropriate authorities in the receiving state find that the best interest of the patient would be served thereby, and if the public safety would not be jeopardized thereby, the patient may receive aftercare or supervision in the receiving state.

(c) In supervising, treating, or caring for a patient on aftercare pursuant to the terms of this article, a receiving state shall employ the same standards of visitation, examination, care, and treatment that it employs for similar local patients.

ARTICLE V

Whenever a dangerous or potentially dangerous patient escapes from an institution in any party state, that state shall promptly notify all appropriate authorities within and out the jurisdiction of the escape in a manner reasonably calculated to facilitate the speedy apprehension of the escapee. Immediately upon the apprehension and identification of any such dangerous or potentially dangerous patient, he shall be detained in the state where found pending disposition in accordance with law.

ARTICLE VI

The duly accredited officers of any state party to this compact, upon the establishment of their authority and the identity of the patient, shall be permitted to transport any patient being moved pursuant to this compact through any and all states party to this compact, without interference.

ARTICLE VII

(a) No person shall be deemed a patient of more than one institution at any given time. Completion of transfer of any patient to an institution in a receiving state shall have the effect of making the person a patient of the institution in the receiving state.

(b) The sending state shall pay all costs of and incidental to the transportation of any patient pursuant to this compact, but any two or more party states may, by making a specific agreement for that purpose, arrange for a different allocation of costs as among themselves.

(c) No provision of this compact shall be construed to alter or affect any internal relationships among the departments, agencies and officers of and in the government of a party state, or between a party state and its subdivisions, as to the payment of costs, or responsibilities therefor.

(d) Nothing in this compact shall be construed to prevent any party state or subdivision thereof from asserting any right against any person, agency or other entity in regard to costs for which such party state or subdivision thereof may be responsible pursuant to any provision of this compact.

(e) Nothing in this compact shall be construed to invalidate any reciprocal agreement between a party state and a nonparty state relating to institutionalization, care or treatment of the mentally ill or mentally deficient, or any statutory authority pursuant to which such agreements may be made.

ARTICLE VIII

(a) Nothing in this compact shall be construed to abridge, diminish, or in any way impair the rights, duties, and responsibilities of any patient's guardian on his own behalf or in respect of any patient for whom he may serve, except that where the transfer of any patient to another jurisdiction makes advisable the appointment of a supplemental or substitute guardian, any court of competent jurisdiction in the receiving state may make such supplemental or substitute appointment and the court which appointed the previous guardian shall upon being duly advised of the new appointment, and upon the satisfactory completion of such accounting and other acts as such court may by law require, relieve the previous guardian of power and responsibility to whatever extent shall be appropriate in the circumstances; provided, however, that in the case of any patient having settlement in the sending state, the court of competent jurisdiction in the sending state shall have the sole discretion to relieve a guardian appointed by it or continue his power and responsibility, whichever it shall deem advisable. The court in the receiving state may, in its discretion, confirm or reappoint the person or persons previously serving as guardian in the sending state in lieu of making a supplemental or substitute appointment.

(b) The term "guardian" as used in paragraph (a) of this article shall include any guardian, trustee, legal committee, conservator, or other person or agency however denominated who is charged by law with power to act for or responsibility for the person or property of a patient.

ARTICLE IX

(a) No provision of this compact except Article V shall apply to any person institutionalized while under sentence in a penal or correctional institution or while subject to trial on a criminal charge, or whose institutionalization is due to the commission of an offense for which, in the absence of mental illness or mental deficiency, said person would be subject to incarceration in a penal or correctional institution.

(b) To every extent possible, it shall be the policy of states party to this compact that no patient shall be placed or detained in any prison, jail or lockup, but such patient shall, with all expedition, be taken to a suitable institutional facility for mental illness or mental deficiency.

ARTICLE X

(a) Each party state shall appoint a "compact administrator" who, on behalf of his state, shall act as general coordinator of activities under the compact in his state and who shall receive copies of all reports, correspondence, and other documents relating to any patient processed under the compact by his state either in the capacity of sending or receiving state. The compact administrator or his duly designated representative shall be the official with whom other party states shall deal in any matter relating to the compact or any patient processed thereunder.

(b) The compact administrators of the respective party states shall have power to promulgate reasonable rules and regulations to carry out more effectively the terms and provisions of this compact.

ARTICLE XI

The duly constituted administrative authorities of any two or more party states may enter into supplementary agreements for the provision of any service or facility or for the maintenance of any institution on a joint or cooperative basis whenever the states concerned shall find that such agreements will improve services, facilities, or institutional care and treatment in the fields of mental illness or mental deficiency. No such supplementary agreement shall be construed so as to relieve any party state of any obligation which it otherwise would have under other provisions of this compact.

ARTICLE XII

This compact shall enter into full force and effect as to any state when enacted by it into law and such state shall thereafter be a party thereto with any and all states legally joining therein.

ARTICLE XIII

(a) A state party to this compact may withdraw therefrom by enacting a statute repealing the same. Such withdrawal shall take effect one year after notice thereof has been communicated officially and in writing to the governors and compact administrators of all other party states. However, the withdrawal of any state shall not change the status of any patient who has been sent to said state or sent out of said state pursuant to the provisions of the compact.

(b) Withdrawal from any agreement permitted by Article VII(b) as to costs or from any supplementary agreement made pursuant to Article XI shall be in accordance with the terms of such agreement and paragraph (a) hereof.

ARTICLE XIV

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

(L. 1980 H.B. 1724)



Section 630.815 Director of department to make rules — cooperate in administration.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.815. Director of department to make rules — cooperate in administration. — The director of the department of mental health shall be the compact administrator who, acting jointly with like officers of other party states, shall have power to promulgate rules and regulations to carry out more effectively the terms of the compact. The compact administrator is hereby authorized, empowered and directed to cooperate with all departments, agencies and officers of and in the government of this state and its subdivisions in facilitating the proper administration of the compact or any supplementary agreement or agreements entered into by this state thereunder.

(L. 1980 H.B. 1724)



Section 630.820 Supplementary agreements authorized, when effective.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.820. Supplementary agreements authorized, when effective. — The compact administrator is hereby authorized and empowered to enter into supplementary agreements with appropriate officials of other states pursuant to Articles VII and XI of the compact. In the event that such supplementary agreements shall require or contemplate the use of any institution or facility of this state or require or contemplate the provision of any service by this state, no such agreement shall have force or effect until approved by the head of the department or agency under whose jurisdiction the institution or facility is operated or whose department or agency will be charged with the rendering of the service.

(L. 1980 H.B. 1724)



Section 630.825 Expenses, how paid.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.825. Expenses, how paid. — All expenditures necessitated under the provisions of sections 630.810 to 630.835 shall be paid out of appropriations made to the department of mental health.

(L. 1980 H.B. 1724)



Section 630.830 Transfer of patient, duty of administrator.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.830. Transfer of patient, duty of administrator. — The compact administrator is hereby directed to consult with the immediate family of any proposed transferee and, in the case of a proposed transferee from an institution in this state to an institution in another party state, to take no final action without approval of the court which committed the proposed transferee.

(L. 1980 H.B. 1724)



Section 630.835 Copies of law furnished other states.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.835. Copies of law furnished other states. — Duly authorized copies of sections 630.810 to 630.835 shall, upon its approval, be transmitted by the secretary of state to the governor of each state, the Attorney General and the Secretary of State of the United States, and the Council of State Governments.

(L. 1980 H.B. 1724)



Section 630.850 Compact enacted — form.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.850. Compact enacted — form. — The "Interstate Compact on the Mentally Disordered Offender", hereinafter called "the compact", is hereby enacted into law and entered into with all other jurisdictions legally joining therein, in the form substantially as contained in section 630.855.

(L. 1980 H.B. 1724)



Section 630.855 Contracts authorized, limitations.

Effective 28 Aug 1990

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.855. Contracts authorized, limitations. — The department of mental health and the department of corrections may negotiate and enter into contracts on behalf of this state pursuant to Article III of the compact and may perform such contracts; provided, that no funds, personnel, facilities, equipment, supplies or materials shall be pledged for, committed or used on account of any such contract, unless legally available therefor.

THE INTERSTATE COMPACT ON MENTALLY DISORDERED OFFENDERS

ARTICLE I

(a) The party states, desiring by common action to improve their programs for the care and treatment of mentally disordered offenders, declare that it is the policy of each of the party states to:

1. Strengthen their own programs and laws for the care and treatment of the mentally disordered offender.

2. Encourage and provide for such care and treatment in the most appropriate locations, giving due recognition to the need to achieve adequacy of diagnosis, care, treatment, aftercare and auxiliary services and facilities and, to every extent practicable, to do so in geographic locations convenient for providing a therapeutic environment.

3. Authorize cooperation among the party states in providing services and facilities, when it is found that cooperative programs can be more effective and efficient than programs separately pursued.

4. Place each mentally disordered offender in a legal status which will facilitate his care, treatment and rehabilitation.

5. Authorize research and training of personnel on a cooperative basis, in order to improve the quality or quantity of personnel available for the proper staffing programs, services and facilities for mentally disordered offenders.

6. Care for and treat mentally disordered offenders under conditions which will improve the public safety.

(b) Within the policies set forth in this Article, it is the purpose of this compact to:

1. Authorize negotiation, entry into and operations under contractual arrangements among any two or more of the party states for the establishment and maintenance of cooperative programs in any one or more of the fields for which specific provision is made in the several articles of this compact.

2. Set the limits within which such contracts may operate, so as to assure protection of the civil rights of mentally disordered offenders and protection of the rights and obligations of the public and of the party states.

3. Facilitate the proper disposition of criminal charges pending against mentally disordered offenders, so that programs for their care, treatment and rehabilitation may be carried on efficiently.

ARTICLE II

As used in this compact:

(a) "Mentally disordered offender" means a person who has been determined, by adjudication or other method legally sufficient for the purpose in the party state where the determination is made, to be mentally ill and:

1. Is under sentence for the commission of crime; or

2. Who is confined or committed on account of the commission of an offense for which, in the absence of mental illness, said person would be subject to incarceration in a penal or correctional facility.

(b) "Patient" means a mentally disordered offender who is cared for, treated, or transferred pursuant to this compact.

(c) "Sending state" means a state party to this compact in which the mentally disordered offender was convicted; or the state in which he would be subject to trial on or conviction of an offense, except for his mental condition; or, within the meaning of Article V of this compact, the state whose authorities have filed a petition in connection with an untried indictment, information or complaint.

(d) "Receiving state" means a state party to this compact to which a mentally disordered offender is sent for care, aftercare, treatment or rehabilitation, or within the meaning of Article V of this compact, the state in which a petition in connection with an untried indictment, information or complaint has been filed.

ARTICLE III

(a) Each party state may make one or more contracts with any one or more of the other party states for the care and treatment of mentally disordered offenders on behalf of a sending state in facilities situated in receiving states, or for the participation of such mentally disordered offenders in programs of aftercare on conditional release administered by the receiving state. Any such contract shall provide for:

1. Its duration.

2. Payments to be made to the receiving state by the sending state for patient care, treatment, and extraordinary services, if any.

3. Determination of responsibility for ordering or permitting the furnishing of extraordinary services, if any.

4. Participation in compensated activities, if any, available to patients; the disposition or crediting of any payment received by patients on account thereof; and the crediting of proceeds from or disposal of any products resulting therefrom.

5. Delivery and retaking of mentally disordered offenders.

6. Such other matters as may be necessary and appropriate to fix the obligations, responsibilities and rights of the sending and receiving states.

(b) Prior to the construction or completion of construction of any facility for mentally disordered offenders or addition to such facility by a party state, any other party state or states may contract therewith for the enlargement of the planned capacity of the facility or addition thereto, or for the inclusion therein of particular equipment or structures, and for the reservation of a specific percentum of the capacity of the facility to be kept available for use by patients of the sending state or states so contracting. Any sending state so contracting may, to the extent that moneys are legally available therefor, pay to the receiving state, a reasonable sum as consideration for such enlargement of capacity, or provision of equipment or structures, and reservation of capacity. Such payment may be in a lump sum or in installments as provided in the contract.

(c) A party state may contract with any one or more other party states for the training of professional or other personnel whose services, by reason of such training, would become available for or be improved in respect of ability to participate in the care and treatment of mentally disordered offenders. Such contracts may provide for such training to take place at any facility being operated or to be operated for the care and treatment of mentally disordered offenders; at any institution or facility having resources suitable for the offering of such training; or may provide for the separate establishment of training facilities, provided that no such separate establishment shall be undertaken, unless it is determined that an appropriate existing facility or institution cannot be found at which to conduct the contemplated program. Any contract entered into pursuant to this paragraph shall provide for:

1. The administration, financing, and precise nature of the program.

2. The status and employment or other rights of the trainees.

3. All other necessary matters.

(d) No contract entered into pursuant to this compact shall be inconsistent with any provision thereof.

ARTICLE IV

(a) Whenever the duly constituted judicial or administrative authorities in a state party to this compact, and which has entered into a contract pursuant to Article III, shall decide that custody, care and treatment in, or transfer of a patient to, a facility within the territory of another party state, or conditional release for aftercare in another party state is necessary in order to provide adequate care and treatment or is desirable in order to provide an appropriate program of therapy or other treatment, or is desirable for clinical reasons, said officials may direct that the custody, care and treatment be within a facility or in a program of aftercare within the territory of said other party state, the receiving state to act in that regard solely as agent for the sending state.

(b) The appropriate officials of any state party to this compact shall have access, at all reasonable times, to any facility in which it has a contractual right to secure care or treatment of patients for the purpose of inspection and visiting such of its patients as may be in the facility or served by it.

(c) Except as otherwise provided in Article VI, patients in a facility pursuant to the terms of this compact shall at all times be subject to the jurisdiction of the sending state and may at any time be removed for transfer to a facility within the sending state, for transfer to another facility in which the sending state may have a contractual or other right to secure care and treatment of patients, for release on aftercare or other conditional status, for discharge, or for any other purpose permitted by the laws of the sending state; provided that the sending state shall continue to be obligated to such payments as may be required pursuant to the terms of any contract entered into under the terms of Article III.

(d) Each receiving state shall provide regular reports to each sending state on the patients of that sending state in facilities pursuant to this compact including a psychiatric and behavioral record of each patient and certify said record to the official designated by the sending state, in order that each patient may have the benefit of his or her record in determining and altering the disposition of said patient in accordance with the law which may obtain in the sending state and in order that the same may be a source of information for the sending state.

(e) All patients who may be in a facility or receiving aftercare from a facility pursuant to the provisions of this compact shall be treated in a reasonable and humane manner and shall be cared for, treated and supervised in accordance with the standards pertaining to the program administered at the facility. The fact of presence in a receiving state shall not deprive any patient of any legal rights which said patient would have had if in custody or receiving care, treatment or supervision as appropriate in the sending state.

(f) Any hearing or hearings to which a patient present in a receiving state pursuant to this compact may be entitled by the laws of the sending state shall be had before the appropriate authorities of the sending state, or of the receiving state if authorized by the sending state. The receiving state shall provide adequate facilities for such hearings as may be conducted by the appropriate officials of a sending state. In the event such hearing or hearings are had before officials of the receiving state, the governing law shall be that of the sending state and a record of the hearing or hearings as prescribed by the sending state shall be made. Said record together with any recommendations of the hearing officials shall be transmitted forthwith to the official or officials before whom the hearing would have been had if it had taken place in the sending state. In any and all proceedings had pursuant to the provisions of this paragraph, the officials of the receiving state shall act solely as agents of the sending state and no final determination shall be made in any matter except by the appropriate officials of the sending state. Costs of records made pursuant to this paragraph shall be borne by the sending state.

(g) Patient confined pursuant to this compact shall be released within the territory of the sending state unless the patient, and the sending and receiving states, shall agree upon release in some other place. The sending state shall bear the cost of such return to its territory.

(h) Any patient pursuant to the terms of this compact shall be subject to civil process and shall have any and all rights to sue, be sued and participate in and derive any benefits or incur or be relieved of any obligations or have such obligation modified or his status changed on account of any action or proceeding in which he could have participated if in any appropriate facility of the sending state or being supervised therefrom, as the case may be, located within such state.

(i) The parent, guardian, trustee, or other person or persons entitled under the laws of the sending state to act for, advise, or otherwise function with respect to any patient shall not be deprived of or restricted in his exercise of any power in respect of any patient pursuant to the terms of this compact.

ARTICLE V

(a) Whenever the authorities responsible for the care and treatment of a mentally disordered offender, whether convicted or adjudicated in the state or subject to care, aftercare, treatment or rehabilitation pursuant to a contract, are of the opinion that charges based on untried indictments, informations or complaints in another party state present obstacles to the proper care and treatment of a mentally disordered offender or to the planning or execution of a suitable program for him, such authorities may petition the appropriate court in the state where the untried indictment, information or complaint is pending for prompt disposition thereof. If the mentally disordered offender is a patient in a receiving state, the appropriate authorities of the sending state, upon recommendation of the appropriate authorities in the receiving state, shall, if they concur in the recommendation, file the petition contemplated by this paragraph.

(b) The court shall hold a hearing on the petition within thirty days of the filing thereof. Such hearing shall be only to determine whether the proper safeguarding and advancement of the public interest; the condition of the mentally disordered offender; and the prospects for more satisfactory care, treatment and rehabilitation of him warrant disposition of the untried indictment, information or complaint prior to termination of the defendant's status as a mentally disordered offender in the sending state. The prosecuting officer of the jurisdiction from which the untried indictment, information or complaint is pending, the petitioning authorities, and such other persons as the court may determine shall be entitled to be heard.

(c) Upon any hearing pursuant to this Article, the court may order such adjournments or continuances as may be necessary for the examination or observation of the mentally disordered offender or for the securing of necessary evidence. In granting or denying any such adjournment or continuance, the court shall give primary consideration to the purposes of this compact, and more particularly to the need for expeditious determination of the legal and mental status of a mentally disordered offender so that his care, treatment and discharge to the community only under conditions which will be consonant with the public safety may be implemented.

(d) The presence of a mentally disordered offender within a state wherein a petition is pending or being heard pursuant to this Article, or his presence within any other state through which he is being transported in connection with such petition or hearing, shall be only for the purposes of this compact, and no court, agency or person shall have or obtain jurisdiction over such mentally disordered offender for any other purpose by reason of his presence pursuant to this Article. The mentally disordered offender shall, at all times, remain in the custody of the sending state. Any acts of officers, employees, or agencies of the receiving state in providing or facilitating detention, housing or transportation for the mentally disordered offender shall be only as agents for the sending state.

(e) Promptly upon conclusion of the hearing the court shall dismiss the untried indictment, information or complaint, if it finds that the purposes enumerated in paragraph (b) of this Article would be served thereby. Otherwise, the court shall make such order with respect to the petition and the untried indictment, information or complaint as may be appropriate in the circumstances and consistent with the status of the defendant as a mentally disordered offender in the custody of and subject to the jurisdiction of the sending state.

(f) No fact or other matter established or adjudicated at any hearing pursuant to this Article, or in connection therewith, shall be deemed established or adjudicated, nor shall the same be admissible in evidence, in any subsequent prosecution of the untried indictment, information or complaint concerned in a petition filed pursuant to this Article unless:

1. The defendant or his duly empowered legal representative requested or expressly acquiesced in the making of the petition, and was afforded an opportunity to participate in person in the hearing; or

2. The defendant himself offers or consents to the introduction of the determination or adjudication at such subsequent proceedings.

ARTICLE VI

(a) Any decision of the sending state in respect of any matter over which it retains jurisdiction pursuant to this compact shall be conclusive upon and not reviewable within the receiving state, but if at the time the sending state seeks to remove a patient from the receiving state there is pending against the patient within such state any criminal charge or if the patient is suspected of having committed within such state a criminal offense, the patient shall not be returned without the consent of the receiving state until discharged from prosecution or other form of proceeding, imprisonment or detention for such offense. The duly accredited officers of the sending state shall be permitted to transport patients pursuant to this compact through any and all states party to this compact without interference.

(b) A patient who escapes while receiving care and treatment or who violates provisions of aftercare by leaving the jurisdiction, or while being detained or transported pursuant to this compact shall be deemed an escapee from the sending state and from the state in which the facility is situated or the aftercare was being provided. In the case of an escape to a jurisdiction other than the sending or receiving state, the responsibility for return shall be that of the sending state, but nothing contained herein shall be construed to prevent or affect the activities of officers and agencies of any jurisdiction directed toward the apprehension and return of an escapee.

ARTICLE VII

Any state party to this compact may accept federal aid for use in connection with any facility or program, the use of which is or may be affected by this compact or any contract pursuant thereto and any patient in a receiving state pursuant to this compact may participate in any such federally aided program or activity for which the sending and receiving states have made contractual provision; provided that if such program or activity is not part of the customary regimen of the facility or program the express consent of the appropriate official of the sending state shall be required therefor.

ARTICLE VIII

This compact shall enter into force and become effective and binding upon the states so acting when it has been enacted into law by any two states from among the states of Illinois, Indiana, Iowa, Kansas, Michigan, Minnesota, Missouri, Nebraska, North Dakota, Ohio, South Dakota and Wisconsin. Thereafter, this compact shall enter into force and become effective and binding as to any other of said states, or any other state upon similar action by such state.

ARTICLE IX

This compact shall continue in force and remain binding upon a party state until it shall have enacted a statute repealing the same and providing for the sending of formal written notice of withdrawal from the compact to the appropriate officials of all other party states. An actual withdrawal shall not take effect until two years after the notices provided in said statute have been sent. Such withdrawal shall not relieve the withdrawing state from its obligations assumed hereunder prior to the effective date of withdrawal. Before the effective date of withdrawal, a withdrawing state shall remove to its territory, at its own expense, such patients as it may have in other party states pursuant to the provisions of this compact.

ARTICLE X

Nothing contained in this compact shall be construed to abrogate or impair any agreement or other arrangement which a party state may have with a nonparty state for the custody, care, treatment, rehabilitation or aftercare of patients nor to repeal any other laws of a party state authorizing the making of cooperative arrangements.

ARTICLE XI

The provisions of this compact shall be liberally construed and shall be severable. If any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

(L. 1980 H.B. 1724, A.L. 1990 H.B. 974)



Section 630.925 Mental health fatality review panel established, members, duties.

Effective 28 Aug 2007

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.925. Mental health fatality review panel established, members, duties. — 1. The director of the department shall establish a mental health fatality review panel to review deaths of all adults in the care and custody of the department. The panel shall be formed and shall operate according to the rules, guidelines, and protocols provided by the department of mental health.

2. The panel shall include, but shall not be limited to, the following:

(1) A prosecuting or circuit attorney;

(2) A coroner or medical examiner;

(3) Law enforcement personnel;

(4) A representative from the departments of mental health, social services, health and senior services, and public safety;

(5) A representative of the Missouri Protection and Advocacy.

3. The director of the department of mental health shall organize the panel and shall call the first organizational meeting of the panel. The panel shall elect a chairman who shall convene the panel to meet at least quarterly to review all suspicious deaths of patients, residents, or clients who are in the care and custody of the department of mental health, which meet guidelines for review as set forth by the department of mental health. In addition, the panel may review at its own discretion any death reported to it by the medical examiner, coroner, or a parent or legal representative of a client in the care and custody of the department, even if it does not meet criteria for review as set forth by the department. The panel shall issue a final report, which shall be a public record, of each investigation to the department of mental health. The final report shall include a completed summary report form. The form shall be developed by the director of the department of mental health. The department of mental health shall analyze the mental health fatality review panel reports and periodically prepare epidemiological reports which describe the incidence, causes, location, and other factors. The department of mental health shall make recommendations and develop programs to prevent patient, resident, or client injuries and deaths.

4. For purposes of this section, "suspicious death" shall include but not be limited to when the following occurs:

(1) A crime is involved;

(2) An accident has occurred;

(3) A medical prognosis has not been ascertained; or

(4) A person has died unexpectedly.

5. The mental health fatality review panel shall enjoy such official immunity as exists at common law.

(L. 2007 S.B. 3)



Section 630.927 Rulemaking authority.

Effective 28 Aug 2007

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.927. Rulemaking authority. — 1. The director of the department of mental health shall promulgate rules, guidelines, and protocols for the mental health fatality review panel established pursuant to section 630.925.

2. The director shall promulgate guidelines and protocols for coroner and medical examiners to use to help them to identify suspicious deaths of patients, residents, or clients in the care and custody of the department of mental health.

3. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2007, shall be invalid and void.

4. All meetings conducted, all reports and records made and maintained pursuant to sections 630.925 and 630.927 by the department of mental health, or other appropriate persons, officials, or state mental health fatality review panel shall be confidential and shall not be open to the general public except for the annual report pursuant to section 630.925.

(L. 2007 S.B. 3)



Section 630.945 Maximum and intermediate facilities, work hours limited — exception for emergencies.

Effective 28 Aug 2012

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.945. Maximum and intermediate facilities, work hours limited — exception for emergencies. — Beginning July 1, 2013, no state employee, regardless of job classification, who is working in a maximum or intermediate security mental health facility or any portion of a mental health facility which has maximum or intermediate security shall be mandated to work more than twelve hours in any twenty-four hour period unless the department of mental health declares an emergency workforce shortage.

(L. 2012 H.B. 1318)



Section 630.950 Immunity from liability, when.

Effective 28 Aug 2007

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.950. Immunity from liability, when. — Any department employee or employee of a residential facility, day program, or specialized service operated, funded, or licensed by the department who reports on or discusses employee job performance for the purposes of making employment decisions that affect the safety of consumers and who does so in good faith and without malice shall not be subject to an action for civil damages as a result thereof, and no cause of action shall arise against him or her as a result of his or her conduct pursuant to this section. The attorney general shall defend such persons in any such action or proceeding.

(L. 2007 S.B. 3)



Section 630.975 Rulemaking authority — disclosure of records, when.

Effective 28 Aug 2007

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.975. Rulemaking authority — disclosure of records, when. — 1. The director of the department of mental health shall promulgate rules, guidelines and protocols for hospitals and physicians to use to help them to identify suspicious deaths of patients, residents, or clients in the care and custody of the department of mental health.

2. Any hospital, physician, medical professional, mental health professional, or department of mental health facility shall disclose upon request all records, medical or social, of any client in the care and custody of the department of mental health who has died to the mental health fatality review panel established under section 630.925 to investigate the person's death. Any legally recognized privileged communication, except that between attorney and client, shall not apply to situations involving the death of a client in the care and custody of the department of mental health.

(L. 2007 S.B. 3)



Section 630.1000 Office of comprehensive child mental health established, duties — staff authorized.

Effective 28 Aug 2005

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.1000. Office of comprehensive child mental health established, duties — staff authorized. — 1. There is hereby established in the department of mental health an "Office of Comprehensive Child Mental Health". The office of comprehensive child mental health, under the supervision of the director of the department of mental health, shall provide leadership in developing and implementing the comprehensive child mental health service system plan established under section 630.097. The office shall:

(1) Assure oversight and monitoring of the implementation of the comprehensive child mental health service system plan;

(2) Provide support, technical assistance and training to all departments participating in the development and implementation of the comprehensive child mental health service system established under section 630.097;

(3) Develop and coordinate service system, financing and quality assurance policy for all children's mental health services within the department of mental health;

(4) Provide leadership in program development for children's mental health services within the department of mental health, to include developing program standards and providing technical assistance in developing program capacity;

(5) Provide clinical consultation, technical assistance and clinical leadership for all child mental health within the department and to other child-serving agencies participating in the comprehensive child mental health system;

(6) Participate in the work of the coordinating board for early childhood;

(7) Participate in interagency child mental health initiatives as directed; and

(8) Provide staff support and leadership to the state comprehensive system management team established under section 630.097.

2. The departments participating in the comprehensive child mental health service system established under section 630.097 shall designate staff to represent their respective department on the state comprehensive system management team.

(L. 2005 S.B. 501)



Section 630.1005 Comprehensive child mental health clinical advisory council established, members, duties.

Effective 28 Aug 2005

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

630.1005. Comprehensive child mental health clinical advisory council established, members, duties. — 1. There is hereby established in the department of mental health a "Comprehensive Child Mental Health Clinical Advisory Council". The council, under the supervision of the director of the department of mental health, shall advise the office of comprehensive child mental health established under section 630.1000. The council shall be comprised of not more than ten members and shall include, but not be limited to, individuals representing the following disciplines: pediatric medicine, child psychiatry, child psychology, social work, clinical counseling, school psychologist, research, financing, and evaluation. The director of the department of mental health, or his or her designee, and a member of the office of comprehensive child mental health established under section 630.1000 shall serve as ex officio members of the council.

2. The members of the council, other than the ex officio members, shall be appointed by the director of the department of mental health and shall serve for three-year terms. Members shall serve on the council without compensation but may be reimbursed for the actual and necessary expenses from moneys appropriated to the department of mental health for that purpose. Members of the advisory council shall:

(1) Share with the council and department information on state and national trends, evidenced-based practices and research findings within their respective fields;

(2) Serve as a liaison with their respective discipline to obtain and disseminate information;

(3) Identify funding and research opportunities within their respective field; and

(4) Advise the department in ways that knowledge from their respective field can be merged within other fields to provide a comprehensive system.

(L. 2005 S.B. 501)






Chapter 631 Alcohol and Drug Abuse

Chapter Cross References



Section 631.005 Definitions.

Effective 28 Aug 1989

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

631.005. Definitions. — In addition to the definitions in section 632.005 which are applicable to this chapter, the following terms as used in this chapter mean:

(1) "Alcohol or drug abuse facility", a place providing treatment and rehabilitation to persons engaged in alcohol or drug abuse, or both, which is recognized as such a place by the department of mental health;

(2) "Division", the division of alcohol and drug abuse of the department of mental health;

(3) "Division director", the director of the division of alcohol and drug abuse of the department of mental health, or his designee;

(4) "Qualified counselor", a person who provides substance abuse counseling and who meets the qualifications prescribed in the standards for certification of alcohol and drug abuse programs under rules promulgated by the department of mental health, as authorized by sections 630.050 and 630.655;

(5) "Respondent", an individual who is the subject of involuntary civil detention proceedings instituted under this chapter.

(L. 1980 H.B. 1724, A.L. 1985 S.B. 265, A.L. 1989 S.B. 215 & 58)

CROSS REFERENCE:

Definitions also applicable, 630.005



Section 631.010 Responsibilities, powers, functions and duties of division.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

631.010. Responsibilities, powers, functions and duties of division. — 1. The "Division of Alcohol and Drug Abuse" is hereby created and shall be a division of the department of mental health. The division shall have the responsibility of insuring that alcohol and drug abuse prevention, evaluation, treatment and rehabilitation services are accessible, wherever possible. The division shall have and exercise supervision of division residential facilities, day programs and specialized services operated by the department and oversight of facilities, programs and services funded by the department.

2. The powers, functions and duties of the division shall include the following:

(1) Provision of funds for the planning and implementation of accessible programs to alleviate and prevent problems related to alcohol or drug abuse;

(2) Review of each alcohol and drug abuse plans submitted to receive state and federal funds allocated by the department;

(3) Provision of technical assistance and training to community-based programs to assist in planning and implementing quality services;

(4) Assurance of program quality in compliance with such appropriate standards as may be established by the department;

(5) Sponsorship and encouragement of research into the causes, effects, prevention, treatment and rehabilitation of alcohol and drug abuse;

(6) Provision of public information relating to alcohol and drug abuse and its prevention, treatment and rehabilitation;

(7) Cooperation with nonstate governmental agencies and the private sector in establishing, conducting, integrating and coordinating alcohol and drug abuse programs and projects;

(8) Cooperation with other state agencies to encourage appropriate health facilities to recognize, without discrimination, persons with alcohol and drug problems who also require medical care and to provide them with adequate and appropriate services;

(9) Encouragement of training for public and private entities and assistance of such entities to recognize employee problems relating to alcohol or drug abuse which affect job performance and to encourage such employees to seek appropriate services;

(10) Participation in the developing and implementing of a statewide plan to prevent and alleviate problems relating to alcohol and drug abuse and to overcome the barriers to their solutions;

(11) Encouragement of coordination of division services with other divisions of the department and other state agencies;

(12) Encouragement of the utilization, support, assistance and dedication of volunteers to persuade persons affected by alcohol or drug abuse to voluntarily seek appropriate services to alleviate such abuse;

(13) Evaluation, or the requirement of the evaluation, including the collection of appropriate and necessary information, of alcohol or drug abuse residential facilities, day programs and specialized services to determine their cost-and-benefit effectiveness;

(14) Participation in developing standards for residential facilities, day programs and specialized services operated or funded by the department for persons affected by alcohol or drug abuse;

(15) Review and oversight of those portions of the department's annual budget which are directed for alcohol and drug abuse services;

(16) Responsibility for program planning and policies of prevention and treatment services provided directly by the department.

(L. 1980 H.B. 1724)



Section 631.015 Division director to be chief administrative officer.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

631.015. Division director to be chief administrative officer. — The division director, subject to the supervision of the director, shall be the chief administrative officer of the division and shall exercise for the division the powers and duties of an appointing authority under chapter 36, to employ such administrative, technical and other personnel, except employees of department facilities, as may be necessary for the performance of the powers and duties of the division.

(L. 1980 H.B. 1724)



Section 631.020 Advisory council on alcohol and drug abuse — members, terms, qualifications, appointment — organization, meetings — duties.

Effective 01 Jul 1992, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

631.020. Advisory council on alcohol and drug abuse — members, terms, qualifications, appointment — organization, meetings — duties. — 1. The Missouri advisory council on alcohol and drug abuse*, created by sections 1 to 8 of house bill no. 1087 of the seventy-sixth general assembly, second** regular session, shall act as an advisory body to the division and the division director. The council shall be comprised of up to twenty-five members, the number to be determined under the council bylaws.

2. The director shall appoint the members of the council. The members shall serve for overlapping terms of three years each. The members of the existing council appointed under the provisions of the reorganization act of 1974, section 9, appendix B, RSMo, shall serve the remainder of their appointed terms. At the expiration of the term of each member, the director shall appoint an individual who shall hold office for a term of three years. Each member shall hold office until his successor has been appointed. At least one-half of the members shall be consumers and one member shall represent veterans and military affairs. Members shall have professional, research or personal interest in alcohol and drug abuse. No more than one-fourth of the members shall be vendors, or members of boards of directors, employees or officers of vendors, or any of their spouses, if such vendors receive more than fifteen hundred dollars under contract with the department; except that members of boards of directors of not-for-profit corporations shall not be considered members of board of directors of vendors under this subsection.

3. A vacancy occurring on the council shall be filled by appointment of the director.

4. Meetings shall be held at the call of the division director or the council chairman, who shall be elected by the council.

5. Each member shall be reimbursed for reasonable and necessary expenses, including travel expenses pursuant to the travel regulations for employees of the department, actually incurred in the performance of his official duties.

6. The council may be divided into subcouncils in accordance with its bylaws. The council shall study, plan and make recommendations on the prevention, treatment and rehabilitation for persons affected by alcohol and drug abuse.

7. No member of a state advisory council may participate in or seek to influence a decision or vote of the council if the member would be directly involved with the matter or if he would derive income from it. A violation of the prohibition contained herein shall be grounds for a person to be removed as a member of the council by the director.

8. The council shall collaborate with the department in developing and administering a state plan on alcohol or drug abuse. The council shall be advisory and shall do the following:

(1) Promote meetings and programs for the discussion of reducing the debilitating effects of alcohol or drug abuse and disseminate information in cooperation with any other department, agency or entity on the prevention, evaluation, care, treatment and rehabilitation for persons affected by alcohol or drug abuse;

(2) Study and review current prevention, evaluation, care, treatment and rehabilitation technologies and recommend appropriate preparation, training, retraining and distribution of manpower and its resources in the provision of services to persons affected by alcohol or drug abuse through private and public residential facilities, day programs and other specialized services;

(3) Recommend what specific methods, means and procedures should be adopted to improve and upgrade the alcohol and drug abuse service delivery system for citizens of this state;

(4) Participate in developing and disseminating criteria and standards to qualify alcohol and drug abuse residential facilities, day programs and other specialized services in this state for funding by the department.

(L. 1980 H.B. 1724, A.L. 1991 S.B. 125 & 341)

Effective 7-01-92

*The advisory council on alcohol and drug abuse is transferred to the department of mental health. See section 630.003.

**Word "first" appears in original rolls, an apparent typographical error.



Section 631.025 Services to be provided.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

631.025. Services to be provided. — The division may provide the prevention, evaluation, care, treatment, rehabilitation and such related services directly or through contracts with appropriate residential facilities, day programs or specialized services funded by the department.

(L. 1980 H.B. 1724)



Section 631.030 Department to develop state plan, contents.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

631.030. Department to develop state plan, contents. — 1. The department shall prepare a state plan to secure coordinated alcohol and drug abuse prevention, treatment and rehabilitation services accessible to persons in need of them in defined geographic areas, which plan shall be reviewed and revised annually.

2. The state plan shall include, but not be limited to, the following:

(1) A needs-assessment of the state to determine underserved, unserved and inappropriately served populations and areas;

(2) Statements of short-term and long-term goals for meeting the needs of the currently served, unserved, underserved or inappropriately served populations and areas of the state;

(3) An inventory of existing private and public residential facilities, clinics and other service providers offering drug or alcohol abuse services;

(4) Evaluations of the effects of care and treatment programs;

(5) Descriptions of the following:

(a) Methods for assuring active, consumer-oriented citizen participation throughout the system;

(b) Strategies and procedures for encouraging, coordinating and integrating community-based services wherever practicable to avoid duplication by private, not-for-profit and public state and community-based providers of services;

(c) Methods for monitoring the quality of prevention, evaluation, care, treatment and rehabilitation services funded by the state;

(d) Rules which set standards of construction, staffing, operations and programs, as appropriate, for any public or private entity to meet before receiving state certification; and

(e) Plans for addressing the particular alcohol and drug abuse service needs of each region including special strategies for rural and urban unserved, underserved or inappropriately served populations and areas of the state.

3. In preparing the state plan, the department shall take into consideration its regional plans.

(L. 1980 H.B. 1724)



Section 631.035 Department director to establish regions.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

631.035. Department director to establish regions. — The director shall divide the state into regions. The boundaries of such regions, to the extent practicable, shall be contiguous with relevant boundaries of political subdivisions and health service areas.

(L. 1980 H.B. 1724)



Section 631.040 Department director may establish regional councils — division director to appoint members — terms and qualifications of members.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

631.040. Department director may establish regional councils — division director to appoint members — terms and qualifications of members. — 1. The director may establish regional councils in any of the regions. If a regional council is established in a region, the division director shall appoint up to twenty members who reside in the region to serve staggered three-year terms on the councils.

2. At least one-half of the members shall be consumers and no more than one-fourth of the members shall be vendors, or employees, members of boards of directors or officers of vendors, or their spouses, if such vendors receive more than fifteen hundred dollars under contract with the department; except that members of boards of directors of not-for-profit corporations shall not be subject to the one-fourth limitation on the membership under this subsection.

3. No member of a regional advisory council may participate in or seek to influence a decision or vote of the council if the member would be directly involved with the matter or if he would derive income from it. A violation of the prohibition contained herein shall be grounds for a person to be removed as a member of the council by the director.

(L. 1980 H.B. 1724)



Section 631.045 Duties of regional advisory councils — plans.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

631.045. Duties of regional advisory councils — plans. — 1. Any regional advisory councils established under section 631.040 shall participate in the preparation of regional plans and annually review, advise on and recommend them before they are transmitted to the state advisory council and the division director. The plans shall include at least the following:

(1) An inventory of existing private and public residential facilities, clinics and other service providers offering drug or alcohol abuse services;

(2) An assessment of needs, including any special target populations, of unserved, underserved or inappropriately served persons;

(3) A statement of specific goals for the region.

*2. Any staff of such regional advisory councils shall be provided only from funds appropriated specifically for that purpose. This subsection shall become effective July 1, 1981.

(L. 1980 H.B. 1724)

*Effective 7-01-81 (subsection 2 only)



Section 631.050 Facilities and programs of department shall include certain standards for persons receiving alcohol and drug abuse treatment.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

631.050. Facilities and programs of department shall include certain standards for persons receiving alcohol and drug abuse treatment. — Any residential facility, day program or specialized service operated or funded by the department shall incorporate the following standards into its policies for accepting persons affected by alcohol or drug abuse for treatment or rehabilitation:

(1) A person shall, if possible, be treated on a voluntary rather than on an involuntary basis;

(2) A person shall be initially assigned or transferred to outpatient or intermediate treatment, unless he is found to require inpatient treatment;

(3) A person shall not be denied treatment solely because he has withdrawn from treatment against medical advice on a prior occasion or because he has relapsed after earlier treatment;

(4) An individualized rehabilitation plan shall be prepared and maintained on a current basis for each patient;

(5) Provisions shall be made for a continuum of coordinated treatment or rehabilitation services so that a person who leaves a facility or a form of treatment or rehabilitation will have available and may utilize other appropriate treatment.

(L. 1980 H.B. 1724)



Section 631.100 Facilities for treatment of alcohol and drug abuse, service areas.

Effective 28 Aug 1985

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

631.100. Facilities for treatment of alcohol and drug abuse, service areas. — The department shall designate mental health facilities or community-based facilities to serve as alcohol or drug abuse facilities certified by the department to serve various service areas in the state. The department shall divide the state into service areas to be served by facilities operated or funded by the department to accept voluntary or involuntary clients, or both, under this chapter.

(L. 1985 S.B. 265)



Section 631.102 Methadone treatment programs, department to develop criteria to locate.

Effective 28 Aug 1997

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

631.102. Methadone treatment programs, department to develop criteria to locate. — The department of mental health shall develop criteria for locating new methadone treatment programs in the state of Missouri.

(L. 1997 H.B. 635 § 1, subsec. 6)



Section 631.105 Voluntary admission to treatment facility.

Effective 28 Aug 1985

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

631.105. Voluntary admission to treatment facility. — If an adult person for himself, a parent for a minor, or a guardian for a ward applies to the head of a public or private alcohol or drug abuse facility to receive treatment and rehabilitation, and if the head of the facility believes that the person engages in alcohol or drug abuse, or both, and would benefit from the program offered by the facility and that suitable accommodations are available, he may admit the person for treatment and rehabilitation as a voluntary client. A minor may apply for himself if competent to do so under section 431.061.

(L. 1985 S.B. 265)



Section 631.110 Discharge of voluntary client, when — denial of request for release, when, effect.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

631.110. Discharge of voluntary client, when — denial of request for release, when, effect. — 1. The head of an alcohol or drug abuse facility may discharge any voluntary client whose continued involvement in the program is determined to be either no longer beneficial to the client or an ineffective use of the facility.

2. The head of an alcohol or drug abuse facility shall release any client who requests his release in writing or whose release is requested by his guardian or parent, if the parent applied for admission; except that, if the head of the facility believes the client is presenting a likelihood of serious harm as a result of the alcohol or drug abuse, the head of the facility may deny the request for release. If the request for release is denied, the head of the facility may detain the client only if he immediately initiates the involuntary detention procedure set out in this chapter.

(L. 1985 S.B. 265, A.L. 1996 S.B. 884 & 841)



Section 631.115 Detention for evaluation and treatment, who may request — procedure — duration.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

631.115. Detention for evaluation and treatment, who may request — procedure — duration. — 1. Any adult person may file an application in the probate division of the circuit court for detention, treatment, and rehabilitation in an alcohol or drug abuse facility of a person presenting a likelihood of serious harm to himself or others as a result of alcohol or drug abuse, or both.

2. The procedures of section 632.305 apply to the disposition of the application and entry of an order by the court for detention, treatment, and rehabilitation for up to ninety-six hours unless further authorized by the court, for a person found, upon probable cause, to be presenting a likelihood of serious harm to himself or others as a result of alcohol or drug abuse, or both.

(L. 1985 S.B. 265, A.L. 1996 S.B. 884 & 841)



Section 631.120 Involuntary detention — request by professionals — procedure — duration.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

631.120. Involuntary detention — request by professionals — procedure — duration. — 1. A mental health coordinator, mental health professional, peace officer, registered nurse, licensed physician, or qualified counselor may complete an application for detention, treatment, or rehabilitation for up to ninety-six hours under the procedures of section 632.305 for a person presenting an imminent likelihood of serious harm to himself or others as a result of alcohol or drug abuse, or both.

2. If a peace officer has reasonable cause to believe that unless a person is taken into custody the likelihood of serious harm is imminent as a result of alcohol or drug abuse, or both, the officer may take the person into custody and convey him to an alcohol or drug abuse facility. The officer shall complete an application for detention indicating the facts upon which the belief is based.

(L. 1985 S.B. 265, A.L. 1989 S.B. 215 & 58, A.L. 1996 S.B. 884 & 841)



Section 631.125 Facilities to accept certain applicants, when.

Effective 28 Aug 1985

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

631.125. Facilities to accept certain applicants, when. — The provisions of section 632.310, shall also apply to admission or rejection for detention, treatment, and rehabilitation of a respondent at an alcohol or drug abuse facility.

(L. 1985 S.B. 265)



Section 631.130 Information to be furnished to patient, assistance.

Effective 28 Aug 1985

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

631.130. Information to be furnished to patient, assistance. — Within three hours after the arrival of the respondent at an alcohol or drug abuse facility, the respondent shall be given a copy of the application for detention; a notice of rights as set out in section 631.135*; and a notice giving the name, business address, and telephone number of an attorney appointed to represent him, and assistance in contacting the attorney if so requested.

(L. 1985 S.B. 265)

*Number "631.325" appears in original rolls.



Section 631.135 Information to be furnished to patient and others.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

631.135. Information to be furnished to patient and others. — If a respondent is accepted for treatment and rehabilitation pursuant to this chapter, he shall be advised, orally and in writing, of the information contained in subdivisions (1) to (11) of this section. The respondent's guardian, if any, and, with the respondent's consent, a responsible member of the respondent's immediate family shall be advised if possible, either orally or in writing, of his admission to the facility. The personnel of the alcohol or drug abuse facility to which the respondent is taken shall advise the respondent that unless the respondent is released or voluntarily admits himself within ninety-six hours of the initial detention:

(1) He may be detained for ninety-six hours from the time of his initial detention to receive treatment and rehabilitation;

(2) Within the ninety-six hours, the head of the alcohol or drug abuse facility or the mental health coordinator may file a petition to have him detained, after a court hearing, for an additional period not to exceed thirty days;

(3) He will be given a judicial hearing within two judicial days after the day the petition for additional detention is filed, unless continued for good cause;

(4) An attorney has been appointed who will represent him before and after the hearing and who will be notified as soon as possible; except that, he also has the right to private counsel of his own choosing and at his own expense;

(5) He has the right to communicate with counsel at all reasonable times and to have assistance in contacting such counsel;

(6) Anything he says to personnel at the alcohol or drug abuse facility may be used in making a determination regarding detention, may result in involuntary detention proceedings being filed concerning him, and may be used at the court hearing;

(7) He has the right to present evidence and to cross-examine witnesses who testify on behalf of the petitioner at the hearing;

(8) During the period prior to being examined by a licensed physician, he may refuse medication unless he presents an imminent likelihood of serious harm to himself or others;

(9) He has the right to refuse medication except for lifesaving treatment beginning twenty-four hours prior to the hearing for thirty-day detention;

(10) He has the right to request that the hearing be held in his county of residence if he is a resident of this state;

(11) He has the right to have an interpreter assist him to communicate at the facility or during the hearing, or both, if he has impaired hearing or does not speak English.

(L. 1985 S.B. 265, A.L. 1996 S.B. 884 & 841)



Section 631.140 Additional detention may be requested — contents of petition.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

631.140. Additional detention may be requested — contents of petition. — 1. At the expiration of the ninety-six-hour period, the respondent may be detained and treated involuntarily for an additional two judicial days only if the head of the alcohol or drug abuse facility or a mental health coordinator has filed a petition for additional detention not to exceed thirty days.

2. Within ninety-six hours following initial detention, the head of the facility or the mental health coordinator may file, or cause to be filed, a petition for a thirty-day involuntary detention, treatment, or rehabilitation period provided he has reasonable cause to believe that the person abuses alcohol or drugs and presents a likelihood of serious harm to himself or others as a result of alcohol or drug abuse, or both. The court shall serve the petition and list of prospective witnesses for the petitioner upon the respondent and his attorney at least twenty-four hours before the hearing. The head of the facility shall also notify the mental health coordinator if the petition is not filed by the mental health coordinator. The petition shall:

(1) Allege that the respondent, by reason of alcohol or drug abuse, or both, presents a likelihood of serious harm to himself or to others;

(2) Allege that the respondent is in need of continued detention, treatment, and rehabilitation;

(3) Allege the specific behavior of the respondent or the facts which support such conclusion;

(4) Allege that an alcohol or drug abuse facility which is appropriate to handle the respondent's condition has agreed to accept the respondent; and

(5) Be signed by a licensed physician who has examined the respondent.

(L. 1985 S.B. 265, A.L. 1996 S.B. 884 & 841)



Section 631.145 Hearing for continued detention, procedure — patient's rights relating thereto.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

631.145. Hearing for continued detention, procedure — patient's rights relating thereto. — 1. The petition for thirty-day involuntary detention, treatment, and rehabilitation shall be filed with the probate division of the circuit court. At the time of filing the petition, the court clerk shall set a date and time for the hearing which shall take place within two judicial days of the filing of the petition. The clerk shall promptly notify the respondent, his attorney, the petitioner and the petitioner's attorney of the date and time for the hearing. The court shall not grant continuances except upon a showing of good and sufficient cause. If a continuance is granted, the court, in its discretion, may order the person released pending the hearing upon conditions prescribed by the court. The court may order the continued detention, treatment, and rehabilitation of the person at an alcohol or drug abuse facility pending the continued hearing, and a copy of such order shall be furnished to the facility.

2. The hearing shall be conducted in as informal a manner as may be consistent with orderly procedure and in a physical setting not likely to have a harmful effect on the respondent. In addition to all rights specified elsewhere, the respondent shall have the right to:

(1) Be represented by an attorney;

(2) Present evidence on his own behalf;

(3) Cross-examine witnesses who testify on behalf of the petitioner;

(4) Remain silent;

(5) View and copy all petitions and reports in the court file of his case;

(6) Have the hearing open or closed to the public as he elects;

(7) Have the hearing conducted according to the rules of evidence applicable to civil judicial proceedings.

3. The respondent shall be present at the hearing unless he refuses to be present, his physical condition is such that he cannot be present in the courtroom, or the court determines that the respondent's conduct in the courtroom is so disruptive that the proceedings cannot reasonably continue with him present.

4. At the conclusion of the hearing, if the court finds, based upon clear and convincing evidence, that the respondent, as the result of alcohol or drug abuse, or both, presents a likelihood of serious harm to himself or to others, the court shall order that the respondent be detained for involuntary treatment and rehabilitation in the least restrictive environment for a period not to exceed thirty days.

(L. 1985 S.B. 265, A.L. 1996 S.B. 884 & 841)



Section 631.150 Further additional detention may be requested — hearing to be held when — treatment plan to be presented.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

631.150. Further additional detention may be requested — hearing to be held when — treatment plan to be presented. — 1. Before the expiration of the thirty-day period of detention, treatment, and rehabilitation ordered pursuant to section 631.145, the court may order the respondent to be detained for treatment and rehabilitation for an additional period not to exceed ninety days; provided that:

(1) The respondent, as the result of alcohol or drug abuse, or both, continues to present a likelihood of serious harm to himself or to others; and

(2) The court, after a hearing, orders the respondent detained for treatment and rehabilitation for the additional period.

2. If, within twenty-five days of the court hearing described in section 631.145, the head of the alcohol or drug abuse facility or the mental health coordinator has reasonable cause to believe that the respondent, as the result of alcohol or drug abuse, or both, presents a likelihood of serious harm to himself or others, and believes that further detention and treatment is necessary, he shall file, or cause to be filed, with the court a petition for ninety days additional detention, treatment, and rehabilitation. The court shall immediately set a date and time for a hearing on the petition, which shall take place within four judicial days of the date of the filing of the petition. The court shall serve a copy of the petition and the notice of the date and time of the hearing upon the petitioner, the respondent, and their attorneys as promptly as possible, but not later than two judicial days after the filing of the petition. The petitioner shall also file with the court, for the court to serve upon the respondent's attorney not later than two days after the filing of the petition, a list of the proposed witnesses for the petitioner. The head of the alcohol or drug abuse facility shall notify the mental health coordinator if the petition is not filed by the mental health coordinator. The petition shall comply with the requirements of section 631.140, and an individualized treatment and rehabilitation plan for the respondent shall be attached thereto.

(L. 1985 S.B. 265, A.L. 1996 S.B. 884 & 841)



Section 631.155 Custody ordered to director of department, duty of placement.

Effective 28 Aug 1985

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

631.155. Custody ordered to director of department, duty of placement. — Notwithstanding any other provision of the law to the contrary, whenever a court orders a person detained for involuntary treatment or rehabilitation in an alcohol or drug abuse facility operated by the department, or such a facility affiliated and under contract with the department to serve the service area involved, the order of detention shall be to the custody of the director of the department, who shall determine where detention for involuntary treatment and rehabilitation shall take place in the least restricted environment.

(L. 1985 S.B. 265)



Section 631.160 Hospitalization outside treatment facility, when.

Effective 28 Aug 1985

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

631.160. Hospitalization outside treatment facility, when. — Whenever any respondent detained involuntarily under this chapter in an alcohol or drug abuse facility is found during the detention period to be in need of medical care and treatment provided in a hospital, which in the opinion of a licensed physician must be attended to immediately, the respondent may be transferred to a hospital for care and treatment. The hospital may perform surgery or provide medical treatment with the respondent's consent, or without his consent under the provisions of section 431.063 or chapter 475. If the respondent's detention period has not expired at the completion of the hospital care and treatment, then the respondent shall be returned to the alcohol or drug abuse facility to complete the detention for treatment and rehabilitation. The respondent may have detention periods continued while in the hospital under the provisions of this chapter.

(L. 1985 S.B. 265)



Section 631.165 Transfer of patient to a mental health facility, when, procedure.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

631.165. Transfer of patient to a mental health facility, when, procedure. — If the head of the alcohol or drug abuse facility finds that a person who is detained for treatment and rehabilitation is presenting a likelihood of serious harm as a result of mental disorder other than alcohol or drug abuse, or both, the head of the facility shall arrange for the transfer of the person to a mental health facility through a mental health coordinator, or through a licensed physician, registered professional nurse, qualified counselor or mental health professional designated by the mental health facility. The person may be detained for up to ninety-six hours for evaluation and treatment, under the procedures of sections 632.310, 632.315, 632.320 and 632.325, before filing a petition for further detention under sections 632.330 and 632.335.

(L. 1985 S.B. 265, A.L. 1989 S.B. 215 & 58, A.L. 1996 S.B. 884 & 841)



Section 631.170 Head of facility may request sheriff to return absent client, when.

Effective 28 Aug 1985

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

631.170. Head of facility may request sheriff to return absent client, when. — If requested to do so by the head of an alcohol or drug abuse facility, the sheriff of the county where a client, absent without authorization, is found shall apprehend and return him to the facility. The head of the facility may request the return of an absent client under this section* only when:

(1) The client is a minor whose admission was applied for by his parent or legal custodian, who has not requested the minor client's release;

(2) The client is a minor under jurisdiction of the juvenile court;

(3) The client has been declared legally incapacitated and his guardian has not requested his release;

(4) The client was committed to the department under chapter 552 or this chapter; or

(5) The client's condition is of such a nature that, for the protection of the client, or others, the head of the facility determines that the client's return to the facility is necessary as noted in the client's records, in which case civil detention procedures shall be initiated upon return to the facility.

(L. 1985 S.B. 265)

*Word "subsection" appears in original rolls.



Section 631.175 Other sections which apply to alcohol or drug abuse facilities.

Effective 28 Aug 1989

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

631.175. Other sections which apply to alcohol or drug abuse facilities. — The provisions of sections 632.315, 632.390, 632.405, 632.410, 632.415, 632.425, 632.435, 632.440, 632.445 and 632.450 shall also apply to court procedures, evaluations, admissions, detention, treatment, and rehabilitation in alcohol or drug abuse facilities.

(L. 1985 S.B. 265, A.L. 1989 S.B. 215 & 58)






Chapter 632 Comprehensive Psychiatric Services

Chapter Cross References



Section 632.005 Definitions.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.005. Definitions. — As used in chapter 631 and this chapter, unless the context clearly requires otherwise, the following terms shall mean:

(1) "Comprehensive psychiatric services", any one, or any combination of two or more, of the following services to persons affected by mental disorders other than intellectual disabilities or developmental disabilities: inpatient, outpatient, day program or other partial hospitalization, emergency, diagnostic, treatment, liaison, follow-up, consultation, education, rehabilitation, prevention, screening, transitional living, medical prevention and treatment for alcohol abuse, and medical prevention and treatment for drug abuse;

(2) "Council", the Missouri advisory council for comprehensive psychiatric services;

(3) "Court", the court which has jurisdiction over the respondent or patient;

(4) "Division", the division of comprehensive psychiatric services of the department of mental health;

(5) "Division director", director of the division of comprehensive psychiatric services of the department of mental health, or his designee;

(6) "Head of mental health facility", superintendent or other chief administrative officer of a mental health facility, or his designee;

(7) "Judicial day", any Monday, Tuesday, Wednesday, Thursday or Friday when the court is open for business, but excluding Saturdays, Sundays and legal holidays;

(8) "Licensed physician", a physician licensed pursuant to the provisions of chapter 334 or a person authorized to practice medicine in this state pursuant to the provisions of section 334.150;

(9) "Licensed professional counselor", a person licensed as a professional counselor under chapter 337 and with a minimum of one year training or experience in providing psychiatric care, treatment, or services in a psychiatric setting to individuals suffering from a mental disorder;

(10) "Likelihood of serious harm" means any one or more of the following but does not require actual physical injury to have occurred:

(a) A substantial risk that serious physical harm will be inflicted by a person upon his own person, as evidenced by recent threats, including verbal threats, or attempts to commit suicide or inflict physical harm on himself. Evidence of substantial risk may also include information about patterns of behavior that historically have resulted in serious harm previously being inflicted by a person upon himself;

(b) A substantial risk that serious physical harm to a person will result or is occurring because of an impairment in his capacity to make decisions with respect to his hospitalization and need for treatment as evidenced by his current mental disorder or mental illness which results in an inability to provide for his own basic necessities of food, clothing, shelter, safety or medical care or his inability to provide for his own mental health care which may result in a substantial risk of serious physical harm. Evidence of that substantial risk may also include information about patterns of behavior that historically have resulted in serious harm to the person previously taking place because of a mental disorder or mental illness which resulted in his inability to provide for his basic necessities of food, clothing, shelter, safety or medical or mental health care; or

(c) A substantial risk that serious physical harm will be inflicted by a person upon another as evidenced by recent overt acts, behavior or threats, including verbal threats, which have caused such harm or which would place a reasonable person in reasonable fear of sustaining such harm. Evidence of that substantial risk may also include information about patterns of behavior that historically have resulted in physical harm previously being inflicted by a person upon another person;

(11) "Mental health coordinator", a mental health professional who has knowledge of the laws relating to hospital admissions and civil commitment and who is authorized by the director of the department, or his designee, to serve a designated geographic area or mental health facility and who has the powers, duties and responsibilities provided in this chapter;

(12) "Mental health facility", any residential facility, public or private, or any public or private hospital, which can provide evaluation, treatment and, inpatient care to persons suffering from a mental disorder or mental illness and which is recognized as such by the department or any outpatient treatment program certified by the department of mental health. No correctional institution or facility, jail, regional center or developmental disability facility shall be a mental health facility within the meaning of this chapter;

(13) "Mental health professional", a psychiatrist, resident in psychiatry, psychologist, psychiatric nurse, licensed professional counselor, or psychiatric social worker;

(14) "Mental health program", any public or private residential facility, public or private hospital, public or private specialized service or public or private day program that can provide care, treatment, rehabilitation or services, either through its own staff or through contracted providers, in an inpatient or outpatient setting to persons with a mental disorder or mental illness or with a diagnosis of alcohol abuse or drug abuse which is recognized as such by the department. No correctional institution or facility or jail may be a mental health program within the meaning of this chapter;

(15) "Ninety-six hours" shall be construed and computed to exclude Saturdays, Sundays and legal holidays which are observed either by the court or by the mental health facility where the respondent is detained;

(16) "Peace officer", a sheriff, deputy sheriff, county or municipal police officer or highway patrolman;

(17) "Psychiatric nurse", a registered professional nurse who is licensed under chapter 335 and who has had at least two years of experience as a registered professional nurse in providing psychiatric nursing treatment to individuals suffering from mental disorders;

(18) "Psychiatric social worker", a person with a master's or further advanced degree from an accredited school of social work, practicing pursuant to chapter 337, and with a minimum of one year training or experience in providing psychiatric care, treatment or services in a psychiatric setting to individuals suffering from a mental disorder;

(19) "Psychiatrist", a licensed physician who in addition has successfully completed a training program in psychiatry approved by the American Medical Association, the American Osteopathic Association or other training program certified as equivalent by the department;

(20) "Psychologist", a person licensed to practice psychology under chapter 337 with a minimum of one year training or experience in providing treatment or services to mentally disordered or mentally ill individuals;

(21) "Resident in psychiatry", a licensed physician who is in a training program in psychiatry approved by the American Medical Association, the American Osteopathic Association or other training program certified as equivalent by the department;

(22) "Respondent", an individual against whom involuntary civil detention proceedings are instituted pursuant to this chapter;

(23) "Treatment", any effort to accomplish a significant change in the mental or emotional conditions or the behavior of the patient consistent with generally recognized principles or standards in the mental health professions.

(L. 1980 H.B. 1724, A.L. 1985 S.B. 265, A.L. 1988 H.B. 971, A.L. 1996 S.B. 884 & 841, A.L. 2008 H.B. 1791 merged with S.B. 1081 merged with S.B. 1177, A.L. 2011 H.B. 555 merged with H.B. 648)

CROSS REFERENCE:

Definitions also applicable, 630.005



Section 632.010 Responsibilities, powers, functions and duties of division.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.010. Responsibilities, powers, functions and duties of division. — 1. The "Division of Comprehensive Psychiatric Services" is hereby created within the department of mental health. The division shall have the responsibility of insuring that division prevention, evaluation, treatment and rehabilitation services are accessible, wherever possible. The division shall have and exercise supervision of division residential facilities, day programs and other specialized services operated by the department and oversight over facilities, programs and services funded or licensed by the department.

2. The powers, functions and duties of the division shall include the following:

(1) Provision of funds for the planning and implementation of accessible programs to prevent and alleviate mental disorders and mental illness;

(2) Review of comprehensive psychiatric service plans submitted to receive state and federal funds allocated by the department;

(3) Provision of technical assistance and training to community-based programs to assist in planning and implementing quality services;

(4) Assurance of program quality in compliance with such appropriate standards as may be established by the department;

(5) Sponsorship and encouragement of research into the causes, effects, prevention, treatment and rehabilitation of mental disorders and mental illness;

(6) Provision of public information relating to mental disorders and mental illness;

(7) Cooperation with nonstate governmental agencies and the private sector in establishing, conducting, integrating and coordinating facilities, programs, projects and services for persons affected by mental disorders or mental illness;

(8) Participation in developing and implementing a statewide plan to prevent and alleviate mental disorders and mental illness and to overcome the barriers to the treatment and rehabilitation of persons chronically affected by mental disorders or mental illness;

(9) Encouragement of coordination of division services with other divisions of the department and other state agencies, where appropriate;

(10) Encouragement of the utilization, support, assistance and dedication of volunteers to participate in the treatment and rehabilitation of persons affected by mental disorders or mental illness or to persuade such persons to voluntarily seek appropriate services to alleviate their disorders or illness;

(11) Evaluation, or the requirement of the evaluation, including the collection of appropriate and necessary information, of division programs to determine their cost-and-benefit effectiveness;

(12) Participation in developing standards for residential facilities, day programs and specialized services operated, funded or licensed by the department for persons affected by mental disorders or mental illness.

(L. 1980 H.B. 1724)



Section 632.015 Division director to be chief administrative officer.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.015. Division director to be chief administrative officer. — The division director, subject to the supervision of the director, shall be the chief administrative officer of his division and shall exercise for the division the powers and duties of an appointing authority under chapter 36 to employ such administrative, technical and other personnel, except employees of department facilities, as may be necessary for the performance of the powers and duties of the division.

(L. 1980 H.B. 1724)



Section 632.020 Advisory council for comprehensive psychiatric services — members, number, terms, qualifications, appointment — organization, meetings — duties.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.020. Advisory council for comprehensive psychiatric services — members, number, terms, qualifications, appointment — organization, meetings — duties. — 1. The Missouri advisory council for comprehensive psychiatric services, created by executive order of the governor on June 10, 1977, shall act as an advisory body to the division and the division director. The council shall be comprised of up to twenty-five members, the number to be determined under the council bylaws.

2. The members of the council shall be appointed by the director. Members shall serve for overlapping terms of three years each. The members of the existing council appointed under the provisions of the executive order shall serve the remainder of their appointed terms. At the expiration of the term of each such member, the director shall appoint an individual who shall hold office for a term of three years. Each member shall hold office until a successor has been appointed. Members shall have professional, research or personal interest in the prevention, evaluation, care, treatment and rehabilitation of persons affected by mental disorders and mental illness. The council shall include representatives from the following:

(1) Nongovernment organization or groups and state agencies concerned with the planning, operation or use of comprehensive psychiatric services;

(2) Representatives of consumers and providers of comprehensive psychiatric services who are familiar with the need for such services. At least one-half of the members shall be consumers. No more than one-fourth of the members shall be vendors or members of boards of directors, employees or officers of vendors, or any of their spouses, if such vendors receive more than fifteen hundred dollars under contract with the department; except that members of boards of directors of not-for-profit corporations shall not be considered members of board of directors of vendors under this subsection.

3. A vacancy occurring on the council shall be filled by appointment of the director.

4. Meetings shall be held at least every ninety days at the call of the division director or the council chairman, who shall be elected by the council.

5. Each member shall be reimbursed for reasonable and necessary expenses, including travel expenses pursuant to the travel regulations for employees of the department, actually incurred in the performance of his official duties.

6. The council may be divided into subcouncils in accordance with its bylaws. The council shall study, plan and make recommendations on the prevention, evaluation, care, treatment, rehabilitation, housing and facilities for persons affected by mental disorders and mental illness.

7. No member of a state advisory council may participate in or seek to influence a decision or vote of the council if the member would be directly involved with the matter or would derive income from it. A violation of the prohibition contained herein shall be grounds for a person to be removed as a member of the council by the director.

8. The council shall collaborate with the department in developing and administering a state plan for comprehensive psychiatric services. The council shall be advisory and shall:

(1) Promote meetings and programs for the discussion of reducing the debilitating effects of mental disorders and mental illness and disseminate information in cooperation with any other department, agency or entity on the prevention, evaluation, care, treatment and rehabilitation for persons affected by mental disorders or mental illness;

(2) Study and review current prevention, evaluation, care, treatment and rehabilitation technologies and recommend appropriate preparation, training, retraining and distribution of manpower and resources in the provision of services to persons affected by mental disorders or mental illness through private and public residential facilities, day programs and other specialized services;

(3) Recommend what specific methods, means and procedures should be adopted to improve and upgrade the department comprehensive psychiatric service delivery system for citizens of this state;

(4) Participate in developing and disseminating criteria and standards to qualify comprehensive psychiatric service residential facilities, day programs and other specialized services in this state for funding or licensing, or both, by the department;

(5) Provide oversight for suicide prevention activities.

(L. 1980 H.B. 1724, A.L. 2011 H.B. 464)



Section 632.025 Services to be provided.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.025. Services to be provided. — The division may provide prevention, evaluation, care, treatment, rehabilitation and such related services directly or through performance contracts with appropriate residential facilities, day programs or specialized services licensed and funded by the department.

(L. 1980 H.B. 1724)



Section 632.030 Department to develop state plan, contents.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.030. Department to develop state plan, contents. — 1. The department shall prepare a state plan to secure coordinated prevention, evaluation, care, treatment and rehabilitation services accessible to persons in need of them in defined geographic areas, which plan shall be reviewed and revised annually.

2. The state plan shall include, but need not be limited to, the following:

(1) A needs-assessment of the state to determine underserved, unserved and inappropriately served populations and areas;

(2) Statements of short-term and long-term goals for meeting the needs of the currently served, unserved, underserved or inappropriately served populations and areas of the state;

(3) An inventory of existing private or community-based public residential facilities, clinics, day programs and other specialized service providers offering mental disorder or mental illness services;

(4) Evaluations of the effects of prevention, evaluation, care, treatment and rehabilitation programs;

(5) Descriptions of the following:

(a) Methods for assuring active, consumer-oriented citizen participation throughout the system;

(b) Strategies and procedures for encouraging, coordinating and integrating community-based services wherever practicable to avoid duplication by private, not-for-profit and public state and community-based providers of services;

(c) Methods for monitoring the quality of prevention, evaluation, care, treatment and rehabilitation services funded by the state;

(d) Rules which set standards for construction, staffing, operations and programs, as appropriate, for any public or private entity to meet before receiving state licensing, certification or funding; and

(e) Plans for addressing the particular mental disorder and mental illness service needs of each region, including special strategies for rural and urban unserved, underserved or inappropriately served populations and areas of the state.

3. In preparing the state plan, the department shall take into consideration its regional plans.

(L. 1980 H.B. 1724)



Section 632.035 Department director to establish regions.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.035. Department director to establish regions. — The department director shall divide the state into regions. The boundaries of such regions shall, to the extent practicable, be contiguous with relevant boundaries of political subdivisions and health service areas.

(L. 1980 H.B. 1724)



Section 632.040 Department director may establish regional councils — division director to appoint members — terms and qualifications of members.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.040. Department director may establish regional councils — division director to appoint members — terms and qualifications of members. — 1. The director may establish regional councils in any of the regions. If a regional council is established in a region, the division director shall appoint up to twenty members who reside in the region to serve staggered three-year terms on the councils.

2. At least one-half of the members shall be consumers and no more than one-fourth of the members shall be vendors, or employees, members of boards of directors or officers of vendors, or their spouses, if such vendors receive more than fifteen hundred dollars under contract with the department; except that members of boards of directors of not-for-profit corporations shall not be subject to the one-fourth limitation on the membership under this subsection.

3. No member of a regional advisory council may participate in or seek to influence a decision or vote of the council if the member would be directly involved with the matter or if he would derive income from it. A violation of the prohibition contained herein shall be grounds for a person to be removed as a member of the council by the director.

(L. 1980 H.B. 1724)



Section 632.045 Duties of regional advisory councils — plans — employment of staff.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.045. Duties of regional advisory councils — plans — employment of staff. — 1. Any regional advisory councils established under section 632.040 shall participate in the preparation of regional plans and annually review, advise on and recommend them before they are transmitted to the state advisory council and the division director. The plans shall include at least the following:

(1) An inventory of existing private or community-based public residential facilities, clinics, day programs and other specialized service providers offering mental disorder or mental illness services;

(2) An assessment of needs, including any special target populations, of unserved, underserved or inappropriately served persons;

(3) A statement of specific goals for the region.

*2. Any staff of such regional advisory councils shall be provided only from funds appropriated specifically for that purpose. This subsection shall become effective July 1, 1981.

(L. 1980 H.B. 1724)

*Effective 7-01-81 (subsection 2 only)



Section 632.050 Division to identify community-based services.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.050. Division to identify community-based services. — The division shall identify community-based services in each geographic area as entry and exit points into and from the state mental health delivery system offering a continuum of comprehensive mental health services.

(L. 1980 H.B. 1724)



Section 632.055 Division to provide services.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.055. Division to provide services. — The division shall provide or arrange for the provision of services in the least restrictive environment to mentally disordered and mentally ill persons based upon their diagnoses and individualized treatment plans on a continuum of services.

(L. 1980 H.B. 1724)



Section 632.060 Department may establish outpatient clinics — cooperation with others.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.060. Department may establish outpatient clinics — cooperation with others. — The department may establish clinics for the evaluation, care, treatment or rehabilitation, on an outpatient basis, of persons affected by mental disorders or mental illness. The department shall cooperate with political subdivisions, schools and other organizations in the geographic area where it locates its clinic to establish and further programs of education and training for the prevention of mental disorders and mental illness.

(L. 1980 H.B. 1724)



Section 632.070 Department of social services to cooperate with mental health department — consent for minors required.

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.070. Department of social services to cooperate with mental health department — consent for minors required. — The department of social services through its county family service offices shall cooperate with the facilities, programs and services operated or funded by the department in locating, referring and interviewing any persons who are in need of comprehensive psychiatric services. The parents or legal custodians of any minors shall consent to the treatment of the minors, and they shall be advised that they have the right to consult their regular physicians before giving their consent to any treatment.

(L. 1980 H.B. 1724, A.L. 2014 H.B. 1299 Revision)



Section 632.105 Adults to be accepted for evaluation, when, by whom — may then be admitted to mental health facility — consent required.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.105. Adults to be accepted for evaluation, when, by whom — may then be admitted to mental health facility — consent required. — 1. The head of a private mental health facility may, and the head of a department mental health facility shall, except in the case of a medical emergency and subject to the availability of suitable programs and accommodations, accept for evaluation, on an outpatient basis if practicable, any person eighteen years of age or over who applies for his admission. The department may require that a community-based service where the person resides perform the evaluation pursuant to an affiliation agreement and contract with the department.

2. If a person is diagnosed as having a mental disorder, other than an intellectual disability or developmental disability without another accompanying mental disorder, and is determined to be in need of inpatient treatment, the person may be admitted by a private mental health facility and shall be admitted by a department mental health facility, if suitable accommodations are available, for care and treatment as an inpatient for such periods and under such conditions as authorized by law. The department may require that a community-based service where the patient resides admit the person for inpatient care and treatment pursuant to an affiliation agreement and contract with the department.

3. A person who is admitted under this section is a voluntary patient and shall have the right to consent to evaluation, care, treatment and rehabilitation and shall not be medicated without his prior voluntary and informed consent; except that medication may be given in emergency situations.

(L. 1980 H.B. 1724, A.L. 2011 H.B. 555 merged with H.B. 648)



Section 632.110 Minors to be accepted for evaluation, when, by whom — may then be admitted to mental health facility — parent or guardian to consent — peace officer may transport to facility, when.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.110. Minors to be accepted for evaluation, when, by whom — may then be admitted to mental health facility — parent or guardian to consent — peace officer may transport to facility, when. — 1. The head of a private mental health facility may, and the head of a department mental health facility shall, except in the case of a medical emergency and subject to the availability of suitable programs and accommodations, accept for evaluation, on an outpatient basis if practicable, any minor for whom an application for voluntary admission is made by his parent or other legal custodian. The department may require that a community-based service where the minor resides perform the evaluation pursuant to an affiliation agreement or contract with the department.

2. If the minor is diagnosed as having a mental disorder, other than an intellectual disability or developmental disability without another accompanying mental disorder, and found suitable for inpatient treatment as a result of the evaluation, the minor may be admitted by a private mental health facility or shall be admitted by a department mental health facility, if suitable accommodations are available, for care, treatment and rehabilitation as an inpatient for such periods and under such conditions as authorized by law. The department may require that a community-based service where the patient resides admit the person for inpatient care, treatment and rehabilitation pursuant to an affiliation agreement and contract with the department.

3. The parent or legal custodian who applied for the admission of the minor shall have the right to authorize his evaluation, care, treatment and rehabilitation and the right to refuse permission to medicate the minor; except that medication may be given in emergency situations.

4. The parent or legal custodian may request a peace officer to take a minor into custody and transport him to the mental health facility for evaluation if the parent or legal custodian applies for such evaluation under subsection 1 of this section.

(L. 1980 H.B. 1724, A.L. 2011 H.B. 555 merged with H.B. 648)



Section 632.115 Juveniles to be admitted by heads of facilities when committed.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.115. Juveniles to be admitted by heads of facilities when committed. — The head of a private mental health facility may, and the head of a public mental health facility shall, except in the case of medical emergency and subject to the availability of suitable programs and accommodations, admit any minor who has symptoms of mental disorder other than an intellectual disability or developmental disability, who is under the jurisdiction of a juvenile court and who is committed to a facility not operated by the state of Missouri under section 211.181 or to the custody of the director pursuant to sections 211.201 to 211.207 for assignment by the director to an appropriate facility.

(L. 1980 H.B. 1724, A.L. 2011 H.B. 555 merged with H.B. 648)



Section 632.120 Incompetents to be accepted by heads of facilities upon application — duration of admission for evaluation — consent may be authorized.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.120. Incompetents to be accepted by heads of facilities upon application — duration of admission for evaluation — consent may be authorized. — 1. The head of a private mental health facility may, and the head of a department facility shall, except in the case of a medical emergency and subject to the availability of suitable programs and accommodations, accept for evaluation and treatment, on an outpatient basis if practicable, any person who has been declared incapacitated by a court of competent jurisdiction and for whom an application for voluntary admission is made by his guardian. The department may require that a community-based service where the person resides perform the evaluation pursuant to an affiliation agreement and contract with the department.

2. If the person is diagnosed as having a mental disorder, other than developmental disability without another accompanying mental disorder, and the person is found suitable for inpatient treatment as a result of the evaluation, the person may be admitted by a private mental health facility or shall be admitted by a public mental health facility, if suitable accommodations are available, for care, treatment and rehabilitation as an inpatient for up to thirty days after admission for evaluation and treatment.

3. If further inpatient services are recommended, the person may remain in the facility only if his guardian is authorized by the court to continue the inpatient hospitalization. The court may authorize the guardian to consent to evaluation, care, treatment, including medication, and rehabilitation on an inpatient basis.

(L. 1980 H.B. 1724, A.L. 1985 S.B. 35, et al., A.L. 2011 H.B. 555 merged with H.B. 648)



Section 632.150 Release of voluntary patients — voluntary patient may be involuntarily detained, procedure.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.150. Release of voluntary patients — voluntary patient may be involuntarily detained, procedure. — 1. A voluntary patient who has applied for his own admission may request his release either orally or in writing to the head of the mental health facility and shall be released immediately; except, that if the head of the facility determines that he is mentally disordered and, as a result, presents a likelihood of serious physical harm to himself or others, the head of the facility may refuse the request for release.

2. If the request for release is refused, the mental health facility may detain the person only if a mental health coordinator, a licensed physician, a registered professional nurse designated by the facility and approved by the department, a mental health professional or a peace officer completes an application for detention for evaluation and treatment to begin the involuntary detention of the patient under this chapter.

(L. 1980 H.B. 1724)



Section 632.155 Release of voluntary minor patients, consent required — may be involuntarily detained, when, procedure.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.155. Release of voluntary minor patients, consent required — may be involuntarily detained, when, procedure. — 1. A voluntary patient who is a minor and who requests his release either orally or in writing, or whose release is requested in writing to the head of the facility by his parent, spouse, adult next of kin, or person entitled to his custody, shall be released immediately; except, that if the patient was admitted on the application of another person, his release shall be conditioned upon receiving the consent of the person applying for his admission.

2. If the head of the mental health facility determines that the minor is mentally disordered and, as a result, presents a likelihood of serious physical harm to himself or others, the head of the facility may refuse the release. The mental health facility may detain the minor only if a mental health coordinator, a licensed physician, a mental health professional or a registered professional nurse designated by the facility and approved by the department completes an application for detention for evaluation and treatment to begin the involuntary detention of the minor under this chapter or, if appropriate, the minor is detained in the facility under the provisions of chapter 211.

(L. 1980 H.B. 1724)



Section 632.175 Review of patient's condition, by whom, when — release or placement — copy of review to be given.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.175. Review of patient's condition, by whom, when — release or placement — copy of review to be given. — 1. At least once every one hundred eighty days, the head of each mental health facility shall cause the condition of each patient to be reviewed for the purpose of determining whether the patient needs further hospitalization or should be released. If, as a result of such review, it is determined that inpatient care, treatment and rehabilitation are no longer appropriate, the head of the facility shall discharge, or initiate proceedings to discharge, the patient. If a patient meets the criteria for placement, the head of the facility shall refer him for placement.

2. In making the review required by this section, the head of the facility shall satisfy himself that the patient is receiving care, treatment or rehabilitation in the least restrictive environment available.

3. If the patient has a guardian, copies of this review and the person's individualized treatment plan shall be sent to the guardian and the court.

(L. 1980 H.B. 1724)



Section 632.300 Procedure when a likelihood of serious harm is alleged.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.300. Procedure when a likelihood of serious harm is alleged. — 1. When a mental health coordinator receives information alleging that a person, as the result of a mental disorder, presents a likelihood of serious harm to himself or others, he shall:

(1) Conduct an investigation;

(2) Evaluate the allegations and the data developed by investigation; and

(3) Evaluate the reliability and credibility of all sources of information.

2. If, as the result of personal observation or investigation, the mental health coordinator has reasonable cause to believe that such person is mentally disordered and, as a result, presents a likelihood of serious harm to himself or others, the mental health coordinator may file an application with the court having probate jurisdiction pursuant to the provisions of section 632.305; provided, however, that should the mental health coordinator have reasonable cause to believe, as the result of personal observation or investigation, that the likelihood of serious harm by such person to himself or others as a result of a mental disorder is imminent unless the person is immediately taken into custody, the mental health coordinator shall request a peace officer to take or cause such person to be taken into custody and transported to a mental health facility in accordance with the provisions of subsection 3 of section 632.305.

3. If the mental health coordinator determines that involuntary commitment is not appropriate, he should inform either the person, his family or friends about those public and private agencies and courts which might be of assistance.

(L. 1980 H.B. 1724, A.L. 1996 S.B. 884 & 841)



Section 632.305 Detention for evaluation and treatment, who may request — procedure — duration — disposition after application.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.305. Detention for evaluation and treatment, who may request — procedure — duration — disposition after application. — 1. An application for detention for evaluation and treatment may be executed by any adult person, who need not be an attorney or represented by an attorney, including the mental health coordinator, on a form provided by the court for such purpose, and must allege under oath that the applicant has reason to believe that the respondent is suffering from a mental disorder and presents a likelihood of serious harm to himself or to others. The application must specify the factual information on which such belief is based and should contain the names and addresses of all persons known to the applicant who have knowledge of such facts through personal observation.

2. The filing of a written application in court by any adult person, who need not be an attorney or represented by an attorney, including the mental health coordinator, shall authorize the applicant to bring the matter before the court on an ex parte basis to determine whether the respondent should be taken into custody and transported to a mental health facility. The application may be filed in the court having probate jurisdiction in any county where the respondent may be found. If the court finds that there is probable cause, either upon testimony under oath or upon a review of affidavits, to believe that the respondent may be suffering from a mental disorder and presents a likelihood of serious harm to himself or others, it shall direct a peace officer to take the respondent into custody and transport him to a mental health facility for detention for evaluation and treatment for a period not to exceed ninety-six hours unless further detention and treatment is authorized pursuant to this chapter. Nothing herein shall be construed to prohibit the court, in the exercise of its discretion, from giving the respondent an opportunity to be heard.

3. A mental health coordinator may request a peace officer to take or a peace officer may take a person into custody for detention for evaluation and treatment for a period not to exceed ninety-six hours only when such mental health coordinator or peace officer has reasonable cause to believe that such person is suffering from a mental disorder and that the likelihood of serious harm by such person to himself or others is imminent unless such person is immediately taken into custody. Upon arrival at the mental health facility, the peace officer or mental health coordinator who conveyed such person or caused him to be conveyed shall either present the application for detention for evaluation and treatment upon which the court has issued a finding of probable cause and the respondent was taken into custody or complete an application for initial detention for evaluation and treatment for a period not to exceed ninety-six hours which shall be based upon his own personal observations or investigations and shall contain the information required in subsection 1 of this section.

4. If a person presents himself or is presented by others to a mental health facility and a licensed physician, a registered professional nurse or a mental health professional designated by the head of the facility and approved by the department for such purpose has reasonable cause to believe that the person is mentally disordered and presents an imminent likelihood of serious harm to himself or others unless he is accepted for detention, the licensed physician, the mental health professional or the registered professional nurse designated by the facility and approved by the department may complete an application for detention for evaluation and treatment for a period not to exceed ninety-six hours. The application shall be based on his own personal observations or investigation and shall contain the information required in subsection 1 of this section.

(L. 1980 H.B. 1724, A.L. 1996 S.B. 884 & 841)



Section 632.310 Facilities to accept certain applicants — evaluation to follow — transportation back to place of residence.

Effective 28 Aug 1985

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.310. Facilities to accept certain applicants — evaluation to follow — transportation back to place of residence. — 1. Whenever a court has authorized the initial detention and evaluation of a respondent pursuant to subsection 2 of section 632.305, or whenever a mental health coordinator submits an application for initial detention and evaluation pursuant to subsection 3 of section 632.305, or whenever a licensed physician, a registered professional nurse designated by the facility and approved by the department, or a mental health professional submits an application for initial detention and evaluation pursuant to subsection 4 of section 632.305, a public mental health facility shall, and a private mental health facility may immediately accept such application and the respondent on a provisional basis, and the facility shall then evaluate the respondent's condition and admit him for treatment or release him in accordance with the provisions of this chapter.

2. Whenever a peace officer applies for initial detention and evaluation pursuant to subsection 3 of section 632.305, the mental health facility may, but is not required to, accept the application and the respondent. If the facility accepts the application and the respondent, the facility shall evaluate the respondent's condition and admit him for treatment or release him in accordance with the provisions of this chapter.

3. If the respondent is not accepted for admission by a facility providing ninety-six-hour evaluation and treatment, the facility shall immediately furnish transportation, if not otherwise available, to return the respondent to his place of residence or other appropriate place; provided, that in the case of a person transported to the facility by a peace officer or other governmental agency, such peace officer or agency shall furnish or arrange for such transportation.

4. The department may require, pursuant to an affiliation agreement and contract with a community-based service certified by the department to serve the catchment area where a respondent whose mental disorder consists of alcohol or drug abuse resides, that the service immediately accept the application and respondent engaging in alcohol or drug abuse on a provisional basis and that the service then evaluate such respondent's condition and admit him for treatment for up to ninety-six hours, petition for further detention and treatment, or release him in accordance with the provisions of chapter 631.

(L. 1980 H.B. 1724, A.L. 1982 H.B. 1565, A.L. 1985 S.B. 265)



Section 632.312 Transportation costs, sheriff may be reimbursed.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.312. Transportation costs, sheriff may be reimbursed. — Notwithstanding the provisions of section 105.452 to the contrary, a sheriff may receive reimbursement for the actual costs of transporting a person to and from a mental health facility pursuant to chapter 632 from a public or private hospital, not-for-profit charitable organization, the state, or a political subdivision. Reimbursement from the state for actual costs, except for allowable mileage expenses, shall be subject to appropriations.

(L. 2011 H.B. 111)



Section 632.315 Copies of admission application to be furnished.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.315. Copies of admission application to be furnished. — Any mental health facility accepting a respondent pursuant to section 632.310 shall be furnished a copy of the application for initial detention and evaluation. If a person is involuntarily detained in a mental health facility pursuant to section 632.310, no later than twenty-four hours after his arrival, excluding Saturdays, Sundays and legal holidays, the head of the mental health facility or the mental health coordinator shall file with the court the application, a copy of the notice required by section 632.325 and proof that the notice was given. The person's designated attorney shall receive a copy of all documents. The head of the mental health facility shall send copies of all completed applications, whether accepted for admission or not, to the designated mental health coordinator for the region.

(L. 1980 H.B. 1724)

CROSS REFERENCE:

Alcohol and drug abuse facilities, procedure applicable, 631.175



Section 632.320 Time limits for certain procedures.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.320. Time limits for certain procedures. — 1. Within three hours of the time at which the respondent arrives at a mental health facility he shall:

(1) Be seen by a mental health professional or registered professional nurse; and

(2) Be given a copy of the application for initial detention and evaluation, a notice of rights pursuant to section 632.325 and a notice giving the name, business address and telephone number of the attorney appointed to represent him; and

(3) Be provided assistance in contacting the appointed attorney or an attorney of his own choosing, if so requested.

2. Within eighteen hours after the respondent arrives at the mental health facility, he shall be examined by a licensed physician.

3. Within four days after the respondent arrives at the mental health facility, unless sooner released, the mental health coordinator shall meet with the respondent and explain his statutory rights under this chapter.

(L. 1980 H.B. 1724)



Section 632.325 Information to be furnished to patient and others, when.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.325. Information to be furnished to patient and others, when. — If the respondent is accepted for evaluation or for evaluation and treatment pursuant to this chapter, he shall be advised, orally and in writing, of the information contained in subdivisions (1) through (11) of this section. The respondent's guardian and, if possible and the respondent consents, a responsible member of his immediate family shall be advised, within eight hours either orally or in writing, of the information contained in subdivisions (1) through (11) of this section. The personnel of the mental health facility to which the respondent is taken or the mental health coordinator shall advise the aforementioned individuals that unless the respondent is released or voluntarily admits himself within ninety-six hours of the initial detention:

(1) He may be detained for ninety-six hours from the time of his initial detention to be evaluated and treated;

(2) Within the ninety-six hours, the head of the mental health facility or the mental health coordinator may file a petition to have him detained for an additional period not to exceed twenty-one days, after a court hearing;

(3) He will be given a judicial hearing within two judicial days after the day the petition for additional detention is filed;

(4) An attorney has been appointed who will represent him before and after the hearing and who will be notified as soon as possible; provided, however, that he also has the right to private counsel of his own choosing and at his own expense;

(5) He has the right to communicate with counsel at all reasonable times and to have assistance in contacting such counsel;

(6) The purpose of the evaluation is to determine whether he meets the criteria for civil detention under this chapter and that anything he says to personnel at the mental health facility may be used in making that determination, may result in involuntary detention proceedings being filed against him and may be used at the court hearing;

(7) He has the right to present evidence and to cross-examine witnesses who testify against him at the hearing;

(8) During the period prior to being examined by a licensed physician, he may refuse medication unless he presents an imminent likelihood of serious physical injury to himself or others;

(9) He has the right to refuse medication except for lifesaving treatment beginning twenty-four hours prior to the hearing for twenty-one-day detention;

(10) He has the right to request that the hearing be held in his county of residence if he is a resident of this state;

(11) He has the right to have an interpreter assist him to communicate, at the facility or during the hearing, or both, if he has impaired hearing or does not speak English.

(L. 1980 H.B. 1724, A.L. 1996 S.B. 884 & 841)



Section 632.330 Additional detention and treatment may be requested — contents of petition.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.330. Additional detention and treatment may be requested — contents of petition. — 1. At the expiration of the ninety-six hour period, the respondent may be detained and treated involuntarily for an additional two judicial days only if the head of the mental health facility or a mental health coordinator either has filed a petition for additional inpatient detention and treatment not to exceed twenty-one days or has filed a petition for outpatient detention and treatment for a period not to exceed one hundred eighty days.

2. Within ninety-six hours following initial detention, the head of the facility or the mental health coordinator may file or cause to be filed either a petition for a twenty-one-day inpatient involuntary detention and treatment period or a petition for outpatient detention and treatment for a period not to exceed one hundred eighty days, provided he has reasonable cause to believe that the person is mentally ill and as a result presents a likelihood of serious harm to himself or others. The court shall serve the petition and list of prospective witnesses for the petitioner upon the respondent and his attorney at least twenty-four hours before the hearing. The head of the facility shall also notify the mental health coordinator if the petition is not filed by the mental health coordinator. The petition shall:

(1) Allege that the respondent, by reason of mental illness, presents a likelihood of serious harm to himself or to others;

(2) Allege that the respondent is in need of continued detention and treatment either on an inpatient basis or on an outpatient basis;

(3) Allege the specific behavior of the respondent or the facts which support such conclusion;

(4) Affirm that attempts were made to provide necessary care, treatment and services in the least restrictive environment to the respondent on a voluntary basis, but either the petitioner believes that the respondent lacks the capacity to voluntarily consent to care, treatment and services or the respondent refuses to voluntarily consent to care, treatment and services such that proceeding with a petition for the respondent's civil detention in the least restrictive environment is necessary;

(5) Allege that there will be appropriate support from family, friends, case managers or others during the period of outpatient detention and treatment in the community if such commitment is sought;

(6) Specify the mental health program that is appropriate to handle the respondent's condition and that has agreed to accept the respondent;

(7) Specify the range of care, treatment and services that shall be provided to the respondent if the petition for further detention is sustained by the court;

(8) Name the entities that have agreed to fund and provide the specified interventions; and

(9) Be verified by a psychiatrist or by a licensed physician and a mental health professional who have examined the respondent.

3. The petitioner shall consider whether based on the respondent's condition and treatment history, the respondent meets the criteria in chapter 475, so that appointment of a full or limited guardian or conservator is appropriate for the court to consider, and if deemed so, the petitioner then shall proceed as specified in subsection 4 of this section.

4. If the head of the mental health facility, or his designee, or the mental health coordinator believes that the respondent, because of a mental illness or mental disorder, may be incapacitated or disabled as defined in chapter 475, the head of the mental health facility or mental health coordinator shall cause a petition to be filed pursuant to section 475.060 and section 475.061, if applicable, with the court having probate jurisdiction as determined by section 475.035. In addition, if the head of the mental health facility, his designee or the mental health coordinator believes it appropriate, he shall proceed with obtaining an order for the respondent's temporary emergency detention as provided for in section 475.355. Furthermore, the hearing on the petition filed pursuant to chapter 475 shall be conducted pursuant to the requirements of section 475.075 and other appropriate sections of chapter 475, and shall be held within two judicial days after termination of the ninety-six-hour civil detention period unless continued for good cause shown. Nothing contained in this subsection shall restrict or prohibit the head of the mental health facility, his designee or the mental health coordinator from proceeding under the appropriate provisions of this chapter if the petition for guardianship or conservatorship is denied.

(L. 1980 H.B. 1724, A.L. 1996 S.B. 884 & 841)



Section 632.335 Court procedures relating to continued detention or outpatient detention and treatment — continued detention may be ordered — patient's rights relating thereto.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.335. Court procedures relating to continued detention or outpatient detention and treatment — continued detention may be ordered — patient's rights relating thereto. — 1. The petition for additional inpatient detention and treatment not to exceed twenty-one days or the petition for outpatient detention and treatment not to exceed one hundred eighty days shall be filed with the court having probate jurisdiction. At the time of filing the petition, the court clerk shall set a date and time for the hearing which shall take place within two judicial days of the filing of the petition. The clerk shall promptly notify the respondent, his attorney, the petitioner and the petitioner's attorney of the date and time for the hearing. The court shall not grant continuances except upon a showing of good and sufficient cause. If a continuance is granted, the court, in its discretion, may order the person released pending the hearing upon conditions prescribed by the court. The court may order the continued detention and treatment of the person at a mental health facility pending the continued hearing, and a copy of such order shall be furnished to the facility.

2. The hearing shall be conducted in as informal a manner as may be consistent with orderly procedure and in a physical setting not likely to have a harmful effect on the respondent. Due consideration shall be given by the court to holding a hearing at the mental health facility. The respondent shall have the following rights in addition to those specified elsewhere:

(1) To be represented by an attorney;

(2) To present evidence on his own behalf;

(3) To cross-examine witnesses who testify against him;

(4) To remain silent;

(5) To view and copy all petitions and reports in the court file of his case;

(6) To have the hearing open or closed to the public as he elects;

(7) To be proceeded against according to the rules of evidence applicable to civil judicial proceedings;

(8) A hearing before a jury if requested by the patient or his attorney.

3. The respondent shall be present at the hearing, unless the respondent's physical condition is such that he cannot be present in the courtroom or if the court determines that the respondent's conduct in the courtroom is so disruptive that the proceedings cannot reasonably continue.

4. At the conclusion of the hearing, if the court finds, based upon clear and convincing evidence, that respondent, as the result of mental illness, presents a likelihood of serious harm to himself or to others, and that a mental health program appropriate to handle the respondent's condition has agreed to accept him, the court shall order either that the respondent be detained for inpatient involuntary treatment in the least restrictive environment for a period not to exceed twenty-one days or be detained for outpatient detention and treatment under the supervision of a mental health program in the least restrictive environment for a period not to exceed one hundred eighty days.

(L. 1980 H.B. 1724, A.L. 1996 S.B. 884 & 841)



Section 632.337 Immediate inpatient detention during court-ordered outpatient detention and treatment, procedure.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.337. Immediate inpatient detention during court-ordered outpatient detention and treatment, procedure. — 1. When the court has ordered up to one hundred eighty days of outpatient detention and treatment pursuant to section 632.335 or 632.350 or 632.355, and the supervisory mental health program has good cause to believe that immediate detention in a more appropriate least restrictive environment is required because the respondent presents a likelihood of serious harm due to mental illness, the supervisory mental health program may direct that the respondent be detained for up to ninety-six hours at an appropriate mental health program that has agreed to accept the respondent and may authorize the sheriff to detain and transport the respondent to that mental health program. Detention for more than ninety-six hours shall be pursuant to section 632.330.

2. Evidence of detention for ninety-six-hour periods during the one hundred eighty-day outpatient detention and treatment may be considered by the court in determining additional periods of detention and treatment.

(L. 1996 S.B. 884 & 841)



Section 632.340 Further additional detention or outpatient detention and treatment may be requested — hearing to be held, when — treatment plan to be presented.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.340. Further additional detention or outpatient detention and treatment may be requested — hearing to be held, when — treatment plan to be presented. — 1. Before the expiration of the twenty-one-day inpatient detention and treatment period ordered pursuant to section 632.335, the court may order the respondent to be detained and treated involuntarily for an additional period not to exceed ninety inpatient days or may order the respondent to be detained for outpatient detention and treatment for a period not to exceed one hundred eighty days; provided, that:

(1) The respondent is mentally ill and continues to present a likelihood of serious harm to himself or others; and

(2) The court, after a hearing, orders the respondent detained and treated for the additional period.

2. If, within seventeen days of the court hearing described in section 632.335, the head of the mental health program or the mental health coordinator has reasonable cause to believe that the respondent is mentally ill and as a result presents a likelihood of serious harm to himself or others, and believes that further detention and treatment is necessary, he shall file, or cause to be filed, with the court a petition for ninety days additional detention and treatment or a petition for outpatient detention and treatment for a period not to exceed one hundred eighty days. The court shall immediately set a date and time for a hearing on the petition, which shall take place within four judicial days of the date of the filing of the petition. The court shall serve a copy of the petition and the notice of the date and time of the hearing upon the petitioner, the respondent, and their attorneys as promptly as possible, but not later than two judicial days after the filing of the petition. The petitioner shall also file with the court, for the court to serve upon the respondent's attorney not later than two judicial days after the filing of the petition, a list of the proposed witnesses for the petitioner. The head of the mental health program shall notify the mental health coordinator if the petition is not filed by the mental health coordinator. The petition shall comply with the requirements of section 632.330, and an individualized treatment plan for the respondent shall be attached thereto.

(L. 1980 H.B. 1724, A.L. 1996 S.B. 884 & 841)



Section 632.345 Physician or licensed psychologist to be appointed, qualifications — detention to be continued, how long.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.345. Physician or licensed psychologist to be appointed, qualifications — detention to be continued, how long. — 1. If requested by the respondent, the court shall appoint an available licensed physician or licensed psychologist to examine him and testify at the respondent's request. If the respondent or his counsel so request, the court shall not appoint a physician or licensed psychologist who is on the staff of the program wherein the person is detained, and if the respondent is detained in a program operated by the department and respondent or his counsel so request, the court shall not appoint a physician or licensed psychologist who is an employee of the department.

2. The court may grant continuances but shall do so only upon a showing of good and sufficient cause.

3. The respondent shall continue to be detained and treated pending the hearing unless released by order of the court. If a continuance is granted, the court, in its discretion, may order respondent released upon conditions described by the court pending the hearing. If no order has been made within thirty days after the filing of the petition, not including extensions of time requested by the respondent and granted, the respondent shall be released.

(L. 1980 H.B. 1724, A.L. 1996 S.B. 884 & 841)



Section 632.350 Conduct of hearing — jury question — result.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.350. Conduct of hearing — jury question — result. — 1. The hearing for a ninety-day inpatient detention and treatment period or for outpatient detention and treatment for a period not to exceed one hundred eighty days shall be conducted in as informal a manner as may be consistent with orderly procedure and in a physical setting not likely to have a harmful effect on the mental health of the respondent. If a jury trial is not requested, due consideration shall be given by the court to holding a hearing at the mental health program. The hearing shall be held in accordance with the provisions set forth in section 632.335.

2. The burden of proof at the hearing shall be by clear and convincing evidence and shall be upon the petitioner.

3. If the matter is tried before a jury, the jury shall determine and shall be instructed only upon the issues of whether or not the respondent is mentally ill and, as a result, presents a likelihood of serious harm to himself or others. The remaining procedures for the jury trial shall be as in other civil matters.

4. The respondent shall not be required to file an answer or other responsive pleading.

5. At the conclusion of the hearing, if the court or jury finds that the respondent, as the result of mental illness, presents a likelihood of serious harm to himself or to others, and the court finds that a program appropriate to handle the respondent's condition has agreed to accept him, the court shall order the respondent to be detained for involuntary treatment in the least restrictive environment for a period not to exceed ninety days or for outpatient detention and treatment under the supervision of a mental health program in the least restrictive environment for a period not to exceed one hundred eighty days.

(L. 1980 H.B. 1724, A.L. 1996 S.B. 884 & 841)



Section 632.355 Additional detention or period of outpatient detention and treatment may be ordered, when.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.355. Additional detention or period of outpatient detention and treatment may be ordered, when. — 1. At the expiration of the ninety-day inpatient commitment period ordered by the court pursuant to section 632.350, the respondent may be detained and treated as an involuntarily inpatient for an additional period of time not to exceed one year or such lesser period of time as determined by the court or may be detained for outpatient detention and treatment for a period of time not to exceed one hundred eighty days; provided, that:

(1) The respondent is mentally ill and continues to present a likelihood of serious harm to himself or to others; and

(2) The court after a hearing orders the person detained and treated for the additional period.

2. Within the ninety-day commitment period, the head of the mental health program or the mental health coordinator may file or cause to be filed, in compliance with the requirements of section 632.330, a petition for a one-year inpatient detention and treatment period or a petition for outpatient detention and treatment for a period not to exceed one hundred eighty days if he has reasonable cause to believe that the respondent is mentally ill and as a result presents a likelihood of serious harm to himself or others, and that further detention and treatment is necessary pursuant to an individualized treatment plan prepared by the program and filed with the court. Procedures specified in sections 632.340, 632.345 and 632.350 shall be followed.

3. At the conclusion of the hearing, if the court or jury finds that the respondent, as the result of mental illness, presents a likelihood of serious harm to himself or others, and the court finds that a program appropriate to handle the respondent's condition has agreed to accept him, the court shall order that the respondent be detained for involuntary treatment in the least restrictive environment for a period not to exceed one year or for outpatient detention and treatment under the supervision of a mental health program in the least restrictive environment for a period not to exceed one hundred eighty days.

(L. 1980 H.B. 1724, A.L. 1996 S.B. 884 & 841)



Section 632.360 Discharge of patient, when — procedure.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.360. Discharge of patient, when — procedure. — At the end of any detention period ordered by the court under this chapter, the respondent shall be discharged unless a petition for further detention is filed and heard in the same manner as provided herein. Successive one-year detention periods, or successive one hundred eighty-day outpatient detention periods, are permissible on the same grounds and pursuant to the same procedures as the initial detention period. No order of civil detention under this chapter may exceed one year for an inpatient detention period or one hundred eighty days for an outpatient detention period.

(L. 1980 H.B. 1724, A.L. 1996 S.B. 884 & 841)



Section 632.365 Where detention to take place.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.365. Where detention to take place. — Notwithstanding any other provision of the law to the contrary, whenever a court orders a person detained for involuntary treatment in a mental health program operated by the department, the order of detention shall be to the custody of the director of the department, who shall determine where detention and involuntary treatment shall take place in the least restrictive environment, be it an inpatient or outpatient setting.

(L. 1980 H.B. 1724, A.L. 1996 S.B. 884 & 841)



Section 632.370 Transfer of patient by department — hearing on transfer of minor to adult ward — consent required — notice to be given — considerations — transfer to federal facility, notice, restrictions.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.370. Transfer of patient by department — hearing on transfer of minor to adult ward — consent required — notice to be given — considerations — transfer to federal facility, notice, restrictions. — 1. The department may transfer, or authorize the transfer of, an involuntary patient detained under this chapter, chapter 211, chapter 475, or chapter 552 from one mental health program to another if the department determines that it would be consistent with the medical needs of the patient to do so. If a minor is transferred from a ward for minors to an adult ward, the department shall conduct a due process hearing within six days of such transfer during which hearing the head of the program shall have the burden to show that the transfer is appropriate for the medical needs of the minor. Whenever a patient is transferred, written notice thereof shall be given after obtaining the consent of the patient, his parent if he is a minor or his legal guardian to his legal guardian, parents and spouse, or, if none be known, his nearest known relative or friend. In all such transfers, due consideration shall be given to the relationship of the patient to his family, legal guardian or friends, so as to maintain relationships and encourage visits beneficial to the patient. The head of the mental health program shall notify the court ordering detention or commitment, the patient's last known attorney of record and the mental health coordinator for the region, and if the person was committed pursuant to chapter 552, to the prosecuting attorney of the jurisdiction where the person was tried and acquitted, of any transfer from one mental health facility to another. The prosecutor of the jurisdiction where the person was tried and acquitted shall use their best efforts to notify the victims of dangerous felonies. Notification by the appropriate person or agency by certified mail to the most current address provided by the victim shall constitute compliance with the victim notification requirement of this section. In the case of a patient committed under chapter 211, the court, on its own motion, may hold a hearing on the transfer to determine whether such transfer is appropriate to the medical needs of the patient.

2. Upon receipt of a certificate of an agency of the United States that facilities are available for the care or treatment of any individual heretofore ordered involuntarily detained, treated and evaluated pursuant to this chapter in any facility for the care or treatment of persons with a mental illness or an intellectual disability or a developmental disability and that such individual is eligible for care or treatment in a hospital or institution of such agency, the department may cause his transfer to such agency of the United States for hospitalization. Upon effecting any such transfer, the court ordering hospitalization, the legal guardian, spouse and parents, or, if none be known, his nearest known relative or friend shall be notified thereof immediately by the department. No person shall be transferred to an agency of the United States if he is confined pursuant to a conviction for any felony or misdemeanor or if he has been acquitted of any felony or misdemeanor solely on the ground of mental illness, unless prior to transfer the court originally ordering confinement of such person enters an order for the transfer after appropriate motion and hearing. Any person transferred to an agency of the United States shall be deemed to be hospitalized by such agency pursuant to the original order of hospitalization.

(L. 1980 H.B. 1724, A.L. 1996 S.B. 884 & 841, A.L. 2011 H.B. 555 merged with H.B. 648)



Section 632.375 Patient to be evaluated, when — report to certain persons — court may consider continuation of detention.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.375. Patient to be evaluated, when — report to certain persons — court may consider continuation of detention. — 1. At least once every one hundred eighty days, the head of each mental health program shall have each respondent who is detained at the program for a one-year period under this chapter examined and evaluated to determine if the respondent continues to be mentally ill, and as a result presents a likelihood of serious harm to himself or others. The court, the mental health coordinator for the region, the respondent and the respondent's attorney shall be provided copies of the report of the examination and evaluation described by this section and the respondent's individualized treatment plan.

2. Upon receipt of the report, the court may, upon its own motion, or shall, upon the motion of the respondent, order a hearing to be held as to the need for continued detention and involuntary treatment. At the conclusion of the hearing, the court may order:

(1) The discharge of the respondent; or

(2) An appropriate least restrictive course of detention and involuntary treatment; or

(3) The respondent to be remanded to the mental health program for the unexpired portion of the original commitment order.

(L. 1980 H.B. 1724, A.L. 1996 S.B. 884 & 841)



Section 632.380 Provisions of chapter not to apply to certain persons.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.380. Provisions of chapter not to apply to certain persons. — Persons with an intellectual disability or a developmental disability or who are senile or impaired by alcoholism or drug abuse shall not be detained judicially under this chapter, unless they are also mentally ill and as a result present likelihood of serious harm to themselves or to others. Such persons may, however, be committed upon court order under this chapter and the provisions of chapter 475 relating to incapacitated persons, pursuant to chapter 211 relating to juveniles, or may be admitted as voluntary patients under section 632.105 or 632.120.

(L. 1980 H.B. 1724, A.L. 1983 S.B. 44 & 45, A.L. 1996 S.B. 884 & 841, A.L. 2011 H.B. 555 merged with H.B. 648)



Section 632.385 Patient to be placed outside facility, when — conditions — duration — furloughs — modification of orders — notice requirements.

Effective 28 Aug 1988

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.385. Patient to be placed outside facility, when — conditions — duration — furloughs — modification of orders — notice requirements. — 1. The head of a mental health facility shall release a patient, whether voluntary or involuntary, from the facility to the least restrictive environment, including referral to and subsequent placement in the placement program of the department, when he believes that such release is in the best interests of the patient. Release to the least restrictive environment shall include provisions for continuing responsibility to and by the facility.

2. Release to the least restrictive environment may be conditioned on the patient receiving outpatient care as prescribed by the head of the mental health facility from which the patient is being released. The period of treatment in the least restrictive environment shall not exceed the period of one year.

3. The facility or agency which is to provide treatment in the least restrictive environment must agree in writing to assume such responsibility. A copy of the conditions for release shall be given to the patient, to the probate division of the circuit court having jurisdiction and the mental health facility providing treatment.

4. The head of a mental health facility may permit a respondent detained for treatment to leave the facility for prescribed short periods on trial visit during his detention subject to conditions prescribed by the head of the mental health facility.

5. The head of the mental health facility providing treatment may modify the conditions for continued release from the facility to the least restrictive environment when such modification is in the best interest of the patient. Notification of any changes shall be sent to the patient and to the court within ninety-six hours if the patient is involuntarily detained under this chapter. Upon a receipt of a notification returning the patient to the facility as an inpatient, the committing court shall, if necessary, order the sheriff or other law enforcement official to apprehend and transport the patient to the facility. The committing court may, on its own motion or shall upon the respondent's motion, order a hearing to be held on the need for such change.

(L. 1980 H.B. 1724, A.L. 1988 H.B. 971)



Section 632.390 Head of program to release certain patients — notification to interested parties — involuntary patient may become voluntary, notification to interested parties.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.390. Head of program to release certain patients — notification to interested parties — involuntary patient may become voluntary, notification to interested parties. — 1. The head of a mental health program shall release any person who is involuntarily detained under this chapter when, in his opinion, the person is no longer mentally ill or, although mentally ill, does not present a likelihood of serious harm to himself or others, even though the detention period has not expired.

2. Whenever the head of a mental health program discharges a person prior to the expiration of the detention order, he shall notify in writing the court and the mental health coordinator.

3. Whenever a respondent voluntarily admits himself and the head of a mental health program accepts the admission application submitted by respondent in good faith under section 632.105, the respondent's involuntary detention shall cease, and the head of the program shall notify, in writing, the court and the mental health coordinator.

(L. 1980 H.B. 1724, A.L. 1996 S.B. 884 & 841)



Section 632.392 Release of patient involuntarily detained, duties of department — educational materials — disclosure of confidential information — "care provider" defined.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.392. Release of patient involuntarily detained, duties of department — educational materials — disclosure of confidential information — "care provider" defined. — 1. Notwithstanding the provisions of subsection 1 of section 630.140, a mental health program and any treating physician, upon release of a patient who was committed or who is civilly detained and consents to voluntary treatment during the course of the inpatient stay pursuant to section 632.150, 632.155, 632.300, 632.305, 632.330, 632.335, 632.340, 632.350, 632.355 or 632.375:

(1) Shall provide to the patient and his care provider a written packet of educational information developed and supplied by the department of mental health describing symptoms of common mental illnesses, early warning signs of decompensation, and availability of other education, community and statewide services. The packet shall also include the telephone number of the department of mental health information line and information specific to the laws and procedures addressing civil detention and guardianship;

(2) May disclose confidential treatment information to the primary care provider or care providers, when such information is medically necessary for the provision of appropriate health care or treatment by the care provider or is related to the safety of the patient or care provider.

2. Prior to disclosure of the information specified under subdivision (2) of subsection 1 of this section, the mental health facility shall provide written notice to the patient; request in writing the consent of the patient; work with the patient and care provider to encourage and secure appropriate patient authorization; function as a mediator, negotiating the boundaries of confidentiality to meet the needs of the client and care provider; and work with the client to stress the importance of keeping the care provider informed and involved with his treatment process. If the patient refuses to consent and the treating physician deems the information is medically necessary for the appropriate provision of health care or treatment by the care provider or is related to the safety of the patient or care provider, the information may still be released to the appropriate care provider. The reason for the intended disclosure, the specific information to be released and the persons to whom the disclosure is to be made, even if consent has not been obtained, will be provided to the client and care provider. All these procedures shall be documented by the treating physician in the client record, including a specific notation as to whether client consent was given.

3. As used in this section, the term "care provider" means the person or persons who can demonstrate that they are primarily responsible for the health care of the person with a mental illness. The term does not apply to any person providing care through hospitals, nursing homes, group homes or any other such facility.

(L. 1996 S.B. 884 & 841)



Section 632.395 Court may order transfer of custody to federal facility, when — head of federal facility to be successor administrator — court to retain jurisdiction — orders from courts of other states to be observed in this state.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.395. Court may order transfer of custody to federal facility, when — head of federal facility to be successor administrator — court to retain jurisdiction — orders from courts of other states to be observed in this state. — 1. If an individual ordered to be involuntarily detained or committed, treated and evaluated pursuant to this chapter is eligible for hospital care or treatment by any agency of the United States, the court, upon receipt of a certificate from such agency showing that facilities are available and that the individual is eligible for care or treatment therein, may order him to be placed in the custody of such agency for hospitalization. When any individual is admitted pursuant to the order of the court to any hospital or institution operated by any agency of the United States within or without this state, he shall be subject to the rules and regulations of such agency. The chief officer of any hospital or institution operated by such agency and in which the individual is so hospitalized shall, with respect to such individual, be vested with the same powers as the heads of hospitals or the division within this state have with respect to detention, custody, transfer, conditional release and discharge of patients. Jurisdiction is retained in the appropriate courts of this state at any time to inquire into the mental condition of an individual so hospitalized and to determine the necessity for continuance of his hospitalization, and every order of hospitalization issued pursuant to this section is so conditioned.

2. An order of a court of competent jurisdiction of another state, or of the District of Columbia, authorizing hospitalization of an individual by any agency of the United States shall have the same force and effect as to the individual while in this state as in the jurisdiction in which is situated the court entering the order, and the courts of the state or District of Columbia issuing the order shall be deemed to have retained jurisdiction of the individual so hospitalized for the purpose of inquiring into his mental condition and of determining the necessity for continuance of his hospitalization, as is provided in subsection 1 of this section with respect to individuals ordered hospitalized by the courts of this state. Consent is hereby given to the application of the law of the state or District of Columbia in which is located the court issuing the order for hospitalization with respect to the authority of the chief officer of any hospital or institution operated in this state by any agency of the United States to retain custody, transfer, conditional release or discharge the individual hospitalized.

(L. 1980 H.B. 1724)



Section 632.400 Reexamination of detained person.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.400. Reexamination of detained person. — Any respondent ordered detained for ninety-day or one-year periods of involuntary inpatient treatment or ordered detained for a period of up to one hundred eighty days of outpatient detention and treatment under this chapter shall be entitled to a reexamination of the order for his detention on his own motion, or that of his legal guardian, parent, spouse, relative, friend or attorney to the court. Upon receipt of the motion, the court shall conduct or cause to be conducted by a special commissioner proceedings in accordance with section 632.340.

(L. 1980 H.B. 1724, A.L. 1996 S.B. 884 & 841)



Section 632.405 Prosecutor's duties.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.405. Prosecutor's duties. — It shall be the duty of the prosecuting attorney of the county wherein a hearing described under this chapter takes place to represent the petitioner and to file and prosecute in court all petitions for detention, evaluation and treatment pursuant to this chapter. Such duty shall be fulfilled by the county counselor in counties having a county counselor and by the circuit attorney in any city not within a county.

(L. 1980 H.B. 1724)

CROSS REFERENCE:

Alcohol and drug abuse facility detention, prosecutor's duties, 631.175



Section 632.410 Venue — change of jurisdiction.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.410. Venue — change of jurisdiction. — Venue for proceedings for involuntary detentions pursuant to the provisions of this chapter shall be in the court having probate jurisdiction in the county in which the mental health program is located wherein the respondent is detained; provided, however, that if the respondent is a resident of this state and makes application for the hearing to be held in his county of residence, the court shall order the proceedings, with all papers, files and transcripts of the proceedings, to be transferred to the court having probate jurisdiction in the respondent's county of residence. Once a court has assumed jurisdiction with respect to involuntary detention proceedings, no other court shall assume jurisdiction until the court having prior jurisdiction has transferred jurisdiction and all papers, files, and transcripts. If the court having jurisdiction receives notice that a respondent has been transferred to a mental health program in another county, the court shall transfer jurisdiction, along with all papers, files and transcripts, to the court in the county where the respondent has been transferred.

(L. 1980 H.B. 1724, A.L. 1996 S.B. 884 & 841)



Section 632.415 Court to maintain register of attorneys available to represent patients — state to pay certain attorney's fees.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.415. Court to maintain register of attorneys available to represent patients — state to pay certain attorney's fees. — 1. The judge having probate jurisdiction in each county where a mental health program is located shall prepare and maintain a current register of attorneys who have agreed to be appointed to represent respondents against whom involuntary civil detention proceedings have been instituted in such county. The judge may choose lawyers who are paid by any public or private agency or other lawyers who are appointed to the register. The register shall be provided to the mental health coordinator for the area which includes the county for which the list was prepared. A new register shall be provided to the mental health coordinator each time a new attorney is added.

2. If the judge finds that the respondent is unable to pay attorney's fees for the services rendered in the proceedings, the judge shall allow a reasonable attorney's fee for the services, which fee shall be assessed as costs and paid together with all other costs in the proceeding by the state, in accordance with rules and regulations promulgated by the state court administrator, from funds appropriated to the office of administration for such purposes provided that no attorney's fees shall be allowed for services rendered by any attorney who is a salaried employee of a public agency or a private agency which receives public funds.

(L. 1980 H.B. 1724, A.L. 1996 S.B. 884 & 841)

CROSS REFERENCE:

Alcohol and drug abuse, respondent's rights, court's duties, 631.175



Section 632.420 Certain examining physicians to be paid by state.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.420. Certain examining physicians to be paid by state. — The court having probate jurisdiction in appointing licensed physicians pursuant to section 632.345 shall choose, if available, physicians who have agreed to serve without fee or physicians paid by any private or public agency, if they are found suitable; provided, that if the court finds no suitable physicians from such sources, the court shall appoint an available licensed physician and he shall be paid a reasonable fee, as determined by the court, by the state from funds appropriated to the office of administration for this purpose.

(L. 1980 H.B. 1724)



Section 632.425 Physician-patient, psychologist-patient privileges waived in detention proceedings.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.425. Physician-patient, psychologist-patient privileges waived in detention proceedings. — The physician-patient privilege recognized by section 491.060 and the psychologist-patient privilege recognized by section 337.055 shall be deemed waived in detention proceedings under this chapter. The fact that such privileges have been waived pursuant to this section does not by itself waive the privileges in any other proceeding, civil or criminal. The waiver of the privileges shall extend only to that evidence which is directly material and relevant to detention proceedings.

(L. 1980 H.B. 1724)

CROSS REFERENCE:

Alcohol and drug abuse, detention proceedings, privileges waived, 631.175



Section 632.430 Appeals — to have priority — attorney general to be notified and to represent state.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.430. Appeals — to have priority — attorney general to be notified and to represent state. — 1. Appeals from court orders made under this chapter may be made by the respondent or by the petitioner to the appropriate appellate court pursuant to the rules of civil procedure of the supreme court of Missouri pertaining to appeals. Such appeal shall have priority on the docket of the appellate court and shall be expedited in all respects. The court shall notify the attorney general's office whenever an appeal is filed under this subsection, and the attorney general shall represent the state when it is a party to such appeal.

2. A motion to stay any order restricting an individual's liberty may be filed in either the court or the appropriate appellate court. A stay order shall not be granted in any case where the court finds that the person is so mentally ill that there is an imminent likelihood of serious physical harm to himself or others if he is not detained or treated pending appeal. Any refusal to grant a stay by the court may be reviewed by the appropriate appellate court on motion.

(L. 1980 H.B. 1724)



Section 632.435 Habeas corpus.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.435. Habeas corpus. — Any person detained under this chapter shall be entitled to apply for a writ of habeas corpus.

(L. 1980 H.B. 1724)

CROSS REFERENCE:

Alcohol and drug abuse detention, right of application for writ of habeas corpus, 631.175



Section 632.440 No liability for health care professionals, public officials and certain peace officers.

Effective 28 Aug 2008

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.440. No liability for health care professionals, public officials and certain peace officers. — No officer of a public or private agency, mental health facility or mental health program; no head, attending staff or consultant of any such agency, facility or mental health program; no mental health coordinator, registered professional nurse, licensed physician, mental health professional nor any other public official performing functions necessary for the administration of this chapter; no peace officer responsible for detaining a person pursuant to this chapter; and no peace officer responsible for detaining or transporting, or both, any person upon the request of any mental health coordinator pursuant to section 632.300 or 632.305 or acting pursuant to the request of a guardian who is acting pursuant to chapter 475, or upon the request of the head of any supervisory mental health program who is acting pursuant to section 632.337, regardless of whether such peace officer is outside the jurisdiction for which he serves as a peace officer during the course of such detention or transportation, or both, shall be civilly liable for investigating, detaining, transporting, conditionally releasing or discharging a person pursuant to this chapter or chapter 475, at or before the end of the period for which the person was admitted or detained for evaluation or treatment so long as such duties were performed in good faith and without gross negligence.

(L. 1980 H.B. 1724, A.L. 1983 H.B. 801, A.L. 1996 S.B. 884 & 841, A.L. 2008 S.B. 1081)

CROSS REFERENCE:

Alcohol and drug abuse treatment facility, no liability for public officials and certain peace officers, 631.175



Section 632.445 No liability for petitioners.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.445. No liability for petitioners. — No person making or filing an application alleging that a person should be involuntarily detained, certified or committed, treated or evaluated pursuant to this chapter shall be rendered civilly or criminally liable if the application was made and filed in good faith.

(L. 1980 H.B. 1724)

CROSS REFERENCE:

Alcohol and drug abuse detention, no liability for petitioners, 631.175



Section 632.450 Representation by attorney required — duties of attorney.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.450. Representation by attorney required — duties of attorney. — 1. An attorney shall be appointed to represent the respondent in all judicial proceedings under this chapter, including appeal, unless relieved by the courts for good cause shown.

2. The attorneys shall personally contact the respondent within two days of the appointment and meet with the respondent in person as soon as is reasonably possible after the appointment to advise the respondent regarding the proceedings.

3. The attorney shall fully advise the respondent, if the respondent is not fully discharged by the courts, of the right to appeal and regarding the respondent's rights and interests after detention.

(L. 1980 H.B. 1724)

CROSS REFERENCE:

Alcohol and drug abuse, representation by attorney, duties of attorney, 631.175



Section 632.455 Patient, absent without permission, return may be requested, when.

Effective 28 Aug 1996

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.455. Patient, absent without permission, return may be requested, when. — 1. If requested to do so by the head of a mental health program, the sheriff of the county where a patient absent without authorization is found shall apprehend and return him to the program.

2. The head of the program may request the return of an absent patient under subsection 1 of this section only under one or more of the following circumstances:

(1) The patient is a minor whose admission was applied for by his parent or legal custodian, who has not requested the minor patient's release;

(2) The patient is a minor under jurisdiction of the juvenile court;

(3) The patient has been declared legally incapacitated and his guardian has not requested his release;

(4) The patient was committed to the department under chapter 552 or this chapter;

(5) The patient's condition is of such a nature that, for the protection of the patient or others, the head of the program determines that the patient's return to the program is necessary as noted in the patient's records, in which case civil detention procedures shall be initiated upon return to the program.

(L. 1982 H.B. 1565, A.L. 1996 S.B. 884 & 841)



Section 632.475 Sexual psychopaths committed before August 13, 1980, effect — application for release, hearing procedure — law officers to be given notice of probation or discharge.

Effective 28 Aug 1982

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.475. Sexual psychopaths committed before August 13, 1980, effect — application for release, hearing procedure — law officers to be given notice of probation or discharge. — 1. Persons committed to the department as criminal sexual psychopaths under statutes in effect before August 13, 1980, shall remain committed under those statutes, except as provided in this section.

2. At any time after commitment, a written application setting forth facts showing that the person committed as a criminal sexual psychopath has improved to the extent that his release will not be incompatible to the welfare of society may be filed with the committing court. The court shall issue an order returning the person to the jurisdiction of the court for a hearing. This hearing shall in all respects be like the original hearing under the statutes in effect before August 13, 1980, to determine the mental condition of the defendant. Following the hearing, the court shall issue an order to cause the defendant either to be placed on probation for a minimum period of three years, or to be returned to the department to continue his commitment; except that upon the expiration of the probationary period and after further hearing by the court, the person may be discharged. When the defendant is placed on probation or discharged, notice of such action shall be given immediately to the law enforcement authorities of the city and county of residence of the defendant, and the city and county where the defendant is to be released.

(L. 1980 H.B. 1724, A.L. 1982 S.B. 630)

CROSS REFERENCE:

Conviction of offense, on release registration requirements and penalty for failure to comply (Megan's Law), 589.400 to 589.426



Section 632.480 Definitions.

Effective 01 Jan 2017, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.480. Definitions. — As used in sections 632.480 to 632.513, the following terms mean:

(1) "Agency with jurisdiction", the department of corrections or the department of mental health;

(2) "Mental abnormality", a congenital or acquired condition affecting the emotional or volitional capacity which predisposes the person to commit sexually violent offenses in a degree constituting such person a menace to the health and safety of others;

(3) "Predatory", acts directed towards individuals, including family members, for the primary purpose of victimization;

(4) "Sexually violent offense", the felonies of rape in the first degree, forcible rape, rape, statutory rape in the first degree, sodomy in the first degree, forcible sodomy, sodomy, statutory sodomy in the first degree, or an attempt to commit any of the preceding crimes, or child molestation in the first, second, third, or fourth degree, sexual abuse, sexual abuse in the first degree, rape in the second degree, sexual assault, sexual assault in the first degree, sodomy in the second degree, deviate sexual assault, deviate sexual assault in the first degree, or the act of abuse of a child involving either sexual contact, a prohibited sexual act, sexual abuse, or sexual exploitation of a minor, or any felony offense that contains elements substantially similar to the offenses listed above;

(5) "Sexually violent predator", any person who suffers from a mental abnormality which makes the person more likely than not to engage in predatory acts of sexual violence if not confined in a secure facility and who:

(a) Has pled guilty or been found guilty in this state or any other jurisdiction, or been found not guilty by reason of mental disease or defect pursuant to section 552.030, of a sexually violent offense; or

(b) Has been committed as a criminal sexual psychopath pursuant to section 632.475 and statutes in effect before August 13, 1980.

(L. 1998 H.B. 1405, et al. § 1, A.L. 2001 S.B. 267, A.L. 2013 H.B. 215 merged with S.B. 188, A.L. 2014 S.B. 491 merged with S.B. 621)

Effective 1-01-17

(2015) Amendment to definition of sexually violent offense in 2013 was clearly intended to apply retroactively and thus is not unconstitutional under Article I, Section 10. In Matter of the Care & Treatment of Murphy, 477 S.W.3d 77 (Mo.App.E.D.).



Section 632.483 Notice to attorney general, when — contents of notice — immunity from liability, when — multidisciplinary team established — prosecutors' review committee established.

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.483. Notice to attorney general, when — contents of notice — immunity from liability, when — multidisciplinary team established — prosecutors' review committee established. — 1. When it appears that a person may meet the criteria of a sexually violent predator, the agency with jurisdiction shall give written notice of such to the attorney general and the multidisciplinary team established in subsection 4 of this section. Written notice shall be given:

(1) Within three hundred sixty days prior to the anticipated release from a correctional center of the department of corrections of a person who has been convicted of a sexually violent offense, except that in the case of persons who are returned to prison for no more than one hundred eighty days as a result of revocation of postrelease supervision, written notice shall be given as soon as practicable following the person's readmission to prison;

(2) At any time prior to the release of a person who has been found not guilty by reason of mental disease or defect of a sexually violent offense; or

(3) At any time prior to the release of a person who was committed as a criminal sexual psychopath pursuant to section 632.475 and statutes in effect before August 13, 1980.

2. The agency with jurisdiction shall provide the attorney general and the multidisciplinary team established in subsection 4 of this section with the following:

(1) The person's name, identifying factors, anticipated future residence and offense history;

(2) Documentation of institutional adjustment and any treatment received or refused, including the Missouri sexual offender program; and

(3) A determination by either a psychiatrist or a psychologist as defined in section 632.005 as to whether the person meets the definition of a sexually violent predator.

3. The agency with jurisdiction, its employees, officials, members of the multidisciplinary team established in subsection 4 of this section, members of the prosecutor's review committee appointed as provided in subsection 5 of this section and individuals contracting or appointed to perform services hereunder shall be immune from liability for any conduct performed in good faith and without gross negligence pursuant to the provisions of sections 632.480 to 632.513.

4. The director of the department of mental health and the director of the department of corrections shall establish a multidisciplinary team consisting of no more than seven members, at least one from the department of corrections and the department of mental health, and which may include individuals from other state agencies to review available records of each person referred to such team pursuant to subsection 1 of this section. The team, within thirty days of receiving notice, shall assess whether or not the person meets the definition of a sexually violent predator. The team shall notify the attorney general of its assessment.

5. The prosecutors coordinators training council established pursuant to section 56.760 shall appoint a five-member prosecutors' review committee composed of a cross section of county prosecutors from urban and rural counties. No more than three shall be from urban counties, and one member shall be the prosecuting attorney of the county in which the person was convicted or committed pursuant to chapter 552, if the conviction was in this state. The committee shall review the records of each person referred to the attorney general pursuant to subsection 1 of this section. The prosecutors' review committee shall make a determination of whether or not the person meets the definition of a sexually violent predator. The determination of the prosecutors' review committee or any member pursuant to this section or section 632.484 shall not be admissible evidence in any proceeding to prove whether or not the person is a sexually violent predator. The assessment of the multidisciplinary team shall be made available to the attorney general and the prosecutors' review committee.

(L. 1998 H.B. 1405, et al. § 2, A.L. 1999 H.B. 852, A.L. 2001 S.B. 87 merged with S.B. 267, A.L. 2002 S.B. 969, et al., A.L. 2014 S.B. 621)



Section 632.484 Detention and evaluation of persons alleged to be sexually violent predators — duties of attorney general and department of mental health.

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.484. Detention and evaluation of persons alleged to be sexually violent predators — duties of attorney general and department of mental health. — 1. When the attorney general receives written notice from any law enforcement agency that a person, who has pled guilty to or been convicted of a sexually violent offense and who is not presently in the physical custody of an agency with jurisdiction has committed a recent overt act, the attorney general may file a petition for detention and evaluation with the probate division of the court in which the person was convicted, or committed pursuant to chapter 552, alleging the respondent may meet the definition of a sexually violent predator and should be detained for evaluation for a period of up to nine days. If the person was convicted in another jurisdiction and the recent overt act was committed in this state, the attorney general may file the petition for detention and evaluation with the probate division of the court in the county of this state where the overt act was committed. The written notice shall include the previous conviction record of the person, a description of the recent overt act, if applicable, and any other evidence which tends to show the person to be a sexually violent predator. The attorney general shall provide notice of the petition to the prosecuting attorney of the county where the petition was filed.

2. Upon a determination by the court that the person may meet the definition of a sexually violent predator, the court shall order the detention and transport of such person to a secure facility to be determined by the department of mental health. The attorney general shall immediately give written notice of such to the department of mental health.

3. Upon receiving physical custody of the person and written notice pursuant to subsection 2 of this section, the department of mental health shall, through either a psychiatrist or psychologist as defined in section 632.005, make a determination whether or not the person meets the definition of a sexually violent predator. The department of mental health shall, within seven days of receiving physical custody of the person, provide the attorney general with a written report of the results of its investigation and evaluation. The attorney general shall provide any available records of the person that are retained by the department of corrections to the department of mental health for the purposes of this section. If the department of mental health is unable to make a determination within seven days, the attorney general may request an additional detention of ninety-six hours from the court for good cause shown.

4. If the department determines that the person may meet the definition of a sexually violent predator, the attorney general shall provide the results of the investigation and evaluation to the prosecutors' review committee. The prosecutors' review committee shall, by majority vote, determine whether or not the person meets the definition of a sexually violent predator within twenty-four hours of written notice from the attorney general's office. If the prosecutors' review committee determines that the person meets the definition of a sexually violent predator, the prosecutors' review committee shall provide written notice to the attorney general of its determination. The attorney general may file a petition pursuant to section 632.486 within forty-eight hours after obtaining the results from the department.

5. For the purposes of this section "recent overt act" means any act that creates a reasonable apprehension of harm of a sexually violent nature.

(L. 1999 H.B. 852, A.L. 2006 H.B. 1698, et al., A.L. 2007 S.B. 613 Revision, A.L. 2014 S.B. 621)



Section 632.486 Petition filed by attorney general, when — copy of multidisciplinary team's assessment to be filed with petition.

Effective 28 Aug 2001

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.486. Petition filed by attorney general, when — copy of multidisciplinary team's assessment to be filed with petition. — When it appears that the person presently confined may be a sexually violent predator and the prosecutor's review committee appointed as provided in subsection 5 of section 632.483 has determined by a majority vote, that the person meets the definition of a sexually violent predator, the attorney general may file a petition, in the probate division of the circuit court in which the person was convicted, or committed pursuant to chapter 552, within forty-five days of the date the attorney general received the written notice by the agency with jurisdiction as provided in subsection 1 of section 632.483, alleging that the person is a sexually violent predator and stating sufficient facts to support such allegation. A copy of the assessment of the multidisciplinary team must be filed with the petition.

(L. 1998 H.B. 1405, et al. § 3, A.L. 1999 H.B. 852, A.L. 2001 S.B. 87)



Section 632.489 Probable cause determined — sexually violent predator taken into custody, when — hearing, procedure — examination by department of mental health.

Effective 28 Aug 2009

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.489. Probable cause determined — sexually violent predator taken into custody, when — hearing, procedure — examination by department of mental health. — 1. Upon filing a petition pursuant to section 632.484 or 632.486, the judge shall determine whether probable cause exists to believe that the person named in the petition is a sexually violent predator. If such probable cause determination is made, the judge shall direct that person be taken into custody and direct that the person be transferred to an appropriate secure facility, including, but not limited to, a county jail. If the person is ordered to the department of mental health, the director of the department of mental health shall determine the appropriate secure facility to house the person under the provisions of section 632.495.

2. Within seventy-two hours after a person is taken into custody pursuant to subsection 1 of this section, excluding Saturdays, Sundays and legal holidays, such person shall be provided with notice of, and an opportunity to appear in person at, a hearing to contest probable cause as to whether the detained person is a sexually violent predator. At this hearing the court shall:

(1) Verify the detainee's identity; and

(2) Determine whether probable cause exists to believe that the person is a sexually violent predator. The state may rely upon the petition and supplement the petition with additional documentary evidence or live testimony.

3. At the probable cause hearing as provided in subsection 2 of this section, the detained person shall have the following rights in addition to the rights previously specified:

(1) To be represented by counsel;

(2) To present evidence on such person's behalf;

(3) To cross-examine witnesses who testify against such person; and

(4) To view and copy all petitions and reports in the court file, including the assessment of the multidisciplinary team.

4. If the probable cause determination is made, the court shall direct that the person be transferred to an appropriate secure facility, including, but not limited to, a county jail, for an evaluation as to whether the person is a sexually violent predator. If the person is ordered to the department of mental health, the director of the department of mental health shall determine the appropriate secure facility, which may include a county jail as set forth in section 632.495, to house the person. The court shall direct the director of the department of mental health to have the person examined by a psychiatrist or psychologist as defined in section 632.005 who was not a member of the multidisciplinary team that previously reviewed the person's records. In addition, such person may be examined by a consenting psychiatrist or psychologist of the person's choice at the person's own expense. Any examination shall be conducted in the facility in which the person is confined. Any examinations ordered shall be made at such time and under such conditions as the court deems proper; except that, if the order directs the director of the department of mental health to have the person examined, the director shall determine the time, place and conditions under which the examination shall be conducted. The psychiatrist or psychologist conducting such an examination shall be authorized to interview family and associates of the person being examined, as well as victims and witnesses of the person's offense or offenses, for use in the examination unless the court for good cause orders otherwise. The psychiatrist or psychologist shall have access to all materials provided to and considered by the multidisciplinary team and to any police reports related to sexual offenses committed by the person being examined. Any examination performed pursuant to this section shall be completed and filed with the court within sixty days of the date the order is received by the director or other evaluator unless the court for good cause orders otherwise. One examination shall be provided at no charge by the department. All costs of any subsequent evaluations shall be assessed to the party requesting the evaluation.

(L. 1998 H.B. 1405, et al. § 4, A.L. 1999 H.B. 852, A.L. 2006 H.B. 1698, et al., A.L. 2009 H.B. 826 merged with S.B. 435)



Section 632.492 Trial — procedure — assistance of counsel, right to jury, when.

Effective 28 Aug 2001

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.492. Trial — procedure — assistance of counsel, right to jury, when. — Within sixty days after the completion of any examination held pursuant to section 632.489, the court shall conduct a trial to determine whether the person is a sexually violent predator. The trial may be continued upon the request of either party and a showing of good cause, or by the court on its own motion in the due administration of justice, and when the respondent will not be substantially prejudiced. At all stages of the proceedings pursuant to sections 632.480 to 632.513, any person subject to sections 632.480 to 632.513 shall be entitled to the assistance of counsel, and if the person is indigent, the court shall appoint counsel to assist such person. The person, the attorney general, or the judge shall have the right to demand that the trial be before a jury. If the trial is held before a jury, the judge shall instruct the jury that if it finds that the person is a sexually violent predator, the person shall be committed to the custody of the director of the department of mental health for control, care and treatment. If no demand for a jury is made, the trial shall be before the court. The court shall conduct all trials pursuant to this section in open court, except as otherwise provided for by the child victim witness protection law pursuant to sections 491.675 to 491.705.

(L. 1998 H.B. 1405, et al. § 5, A.L. 1999 H.B. 852 merged with S.B. 1, et al., A.L. 2001 S.B. 267)



Section 632.495 Unanimous verdict required — offender committed to custody of department of mental health, when — contracting with county jails, when — release, when — mistrial procedures.

Effective 28 Aug 2009

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.495. Unanimous verdict required — offender committed to custody of department of mental health, when — contracting with county jails, when — release, when — mistrial procedures. — 1. The court or jury shall determine whether, by clear and convincing evidence, the person is a sexually violent predator. If such determination that the person is a sexually violent predator is made by a jury, such determination shall be by unanimous verdict of such jury. Any determination as to whether a person is a sexually violent predator may be appealed.

2. If the court or jury determines that the person is a sexually violent predator, the person shall be committed to the custody of the director of the department of mental health for control, care and treatment until such time as the person's mental abnormality has so changed that the person is safe to be at large. Such control, care and treatment shall be provided by the department of mental health.

3. At all times, persons ordered to the department of mental health after a determination by the court that such persons may meet the definition of a sexually violent predator, persons ordered to the department of mental health after a finding of probable cause under section 632.489, and persons committed for control, care and treatment by the department of mental health pursuant to sections 632.480 to 632.513 shall be kept in a secure facility designated by the director of the department of mental health and such persons shall be segregated at all times from any other patient under the supervision of the director of the department of mental health. The department of mental health shall not place or house a person ordered to the department of mental health after a determination by the court that such person may meet the definition of a sexually violent predator, a person ordered to the department of mental health after a finding of probable cause under section 632.489, or a person committed for control, care, and treatment by the department of mental health, pursuant to sections 632.480 to 632.513, with other mental health patients. The provisions of this subsection shall not apply to a person who has been conditionally released under section 632.505.

4. The department of mental health is authorized to enter into an interagency agreement with the department of corrections for the confinement of such persons. Such persons who are in the confinement of the department of corrections pursuant to an interagency agreement shall be housed and managed separately from offenders in the custody of the department of corrections, and except for occasional instances of supervised incidental contact, shall be segregated from such offenders.

5. The department of mental health is authorized to enter into a contract agreement with one or more county jails in Missouri for the confinement of persons ordered to the department of mental health after a determination by the court that such persons may meet the definition of a sexually violent predator or for the confinement of persons ordered to the department of mental health after a finding of probable cause under section 632.489. Such persons who are in the confinement of a county jail pursuant to a contract agreement shall be housed and managed separately from offenders in the custody of the county jail, and except for occasional instances of supervised incidental contact, shall be segregated from such offenders.

6. If the court or jury is not satisfied by clear and convincing evidence that the person is a sexually violent predator, the court shall direct the person's release.

7. Upon a mistrial, the court shall direct that the person be held at an appropriate secure facility, including, but not limited to, a county jail, until another trial is conducted. If the person is ordered to the department of mental health, the director of the department of mental health shall determine the appropriate secure facility to house the person. Any subsequent trial following a mistrial shall be held within ninety days of the previous trial, unless such subsequent trial is continued as provided in section 632.492.

(L. 1998 H.B. 1405, et al. § 6, A.L. 1999 H.B. 852, A.L. 2001 S.B. 267, A.L. 2006 H.B. 1698, et al., A.L. 2009 H.B. 826 merged with S.B. 435)

(2008) Section imposing clear and convincing evidence burden of proof for civil commitment of sexually violent predators is constitutional under due process principles. In re Van Orden, 271 S.W.3d 579 (Mo.banc).



Section 632.498 Annual examination of mental condition, not required, when — annual review by the court — petition for release, hearing, procedures (when director disapproves).

Effective 28 Aug 2013

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.498. Annual examination of mental condition, not required, when — annual review by the court — petition for release, hearing, procedures (when director disapproves). — 1. Each person committed pursuant to sections 632.480 to 632.513 shall have a current examination of the person's mental condition made once every year by the director of the department of mental health or designee. The yearly report shall be provided to the court that committed the person pursuant to sections 632.480 to 632.513. The court shall conduct an annual review of the status of the committed person. The court shall not conduct an annual review of a person's status if he or she has been conditionally released pursuant to section 632.505.

2. Nothing contained in sections 632.480 to 632.513 shall prohibit the person from otherwise petitioning the court for release. The director of the department of mental health shall provide the committed person who has not been conditionally released with an annual written notice of the person's right to petition the court for release over the director's objection. The notice shall contain a waiver of rights. The director shall forward the notice and waiver form to the court with the annual report.

3. If the committed person petitions the court for conditional release over the director's objection, the petition shall be served upon the court that committed the person, the prosecuting attorney of the jurisdiction into which the committed person is to be released, the director of the department of mental health, the head of the facility housing the person, and the attorney general.

4. The committed person shall have a right to have an attorney represent the person at the hearing but the person is not entitled to be present at the hearing. If the court at the hearing determines by a preponderance of the evidence that the person no longer suffers from a mental abnormality that makes the person likely to engage in acts of sexual violence if released, then the court shall set a trial on the issue.

5. The trial shall be governed by the following provisions:

(1) The committed person shall be entitled to be present and entitled to the benefit of all constitutional protections that were afforded the person at the initial commitment proceeding;

(2) The attorney general shall represent the state and shall have a right to a jury trial and to have the committed person evaluated by a psychiatrist or psychologist not employed by the department of mental health or the department of corrections. In addition, the person may be examined by a consenting psychiatrist or psychologist of the person's choice at the person's own expense;

(3) The burden of proof at the trial shall be upon the state to prove by clear and convincing evidence that the committed person's mental abnormality remains such that the person is not safe to be at large and if released is likely to engage in acts of sexual violence. If such determination is made by a jury, the verdict must be unanimous;

(4) If the court or jury finds that the person's mental abnormality remains such that the person is not safe to be at large and if released is likely to engage in acts of sexual violence, the person shall remain in the custody of the department of mental health in a secure facility designated by the director of the department of mental health. If the court or jury finds that the person's mental abnormality has so changed that the person is not likely to commit acts of sexual violence if released, the person shall be conditionally released as provided in section 632.505.

(L. 1998 H.B. 1405, et al. § 7, A.L. 2004 S.B. 1211, A.L. 2006 H.B. 1698, et al., A.L. 2013 H.B. 215 merged with H.B. 374 & 434 merged with S.B. 188)

(2007) Increased burden by sexually violent predator in first step of two-trial discharge procedure to prove propriety of release by preponderance of the evidence is not violation of either due process or equal protection. In re Care and Treatment of Coffman, 225 S.W.3d 439 (Mo.banc).



Section 632.501 Petition for release — hearing (when director approves).

Effective 28 Aug 2012

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.501. Petition for release — hearing (when director approves). — If the director of the department of mental health determines that the person's mental abnormality has so changed that the person is not likely to commit acts of sexual violence if released, the director shall authorize the person to petition the court for release. The petition shall be served upon the court that committed the person, the prosecutor of the jurisdiction into which the committed person is to be released, the director of the department of mental health, the head of the facility housing the person, and the attorney general. The hearing and trial, if any, shall be conducted according to the provisions of section 632.498.

(L. 1998 H.B. 1405, et al. § 8, A.L. 2006 H.B. 1698, et al., A.L. 2012 H.B. 1318)



Section 632.504 Subsequent petitions for release — approval or denial procedures.

Effective 05 Jun 2006, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.504. Subsequent petitions for release — approval or denial procedures. — Nothing in sections 632.480 to 632.513 shall prohibit a person from filing a petition for release pursuant to sections 632.480 to 632.513. However, if a person has previously filed a petition for release without the director's approval and the court determined either upon review of the petition or following a hearing that the petitioner's petition was frivolous or that the petitioner's condition had not so changed that the person was safe to be at large, then the court shall deny the subsequent petition unless the petition contains facts upon which a court could find the condition of the petitioner had so changed that a hearing was warranted. Upon receipt of a first or subsequent petition from committed persons without the director's approval, the court shall endeavor whenever possible to review the petition and determine if the petition is based upon frivolous grounds and if so shall deny the petition without a hearing.

(L. 1998 H.B. 1405, et al. § 9, A.L. 2006 H.B. 1698, et al.)

Effective 6-05-06



Section 632.505 Conditional release — interagency agreements for supervision, plan — court review of plan, order, conditions — copy of order — continuing control and care — modifications — violations — agreements with private entities — fee, rulemaking authority — escape — notification to local law enforcement, when.

Effective 28 Aug 2013

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.505. Conditional release — interagency agreements for supervision, plan — court review of plan, order, conditions — copy of order — continuing control and care — modifications — violations — agreements with private entities — fee, rulemaking authority — escape — notification to local law enforcement, when. — 1. Upon determination by a court or jury that the person's mental abnormality has so changed that the person is not likely to commit acts of sexual violence if released, the court shall place the person on conditional release pursuant to the terms of this section. The primary purpose of conditional release is to provide outpatient treatment and monitoring to prevent the person's condition from deteriorating to the degree that the person would need to be returned to a secure facility designated by the director of the department of mental health.

2. The department of mental health is authorized to enter into an interagency agreement with the department of corrections for the supervision of persons granted a conditional release by the court. In conjunction with the department of corrections, the department of mental health shall develop a conditional release plan which contains appropriate conditions for the person to be released. The plan shall address the person's need for supervision, counseling, medication, community support services, residential services, vocational services, and alcohol and drug treatment. The department of mental health shall submit the proposed plan for conditional release to the court.

3. The court shall review the plan and determine the conditions that it deems necessary to meet the person's need for treatment and supervision and to protect the safety of the public. The court shall order that the person shall be subject to the following conditions and other conditions as deemed necessary:

(1) Maintain a residence approved by the department of mental health and not change residence unless approved by the department of mental health;

(2) Maintain employment unless engaged in other structured activity approved by the department of mental health;

(3) Obey all federal and state laws;

(4) Not possess a firearm or dangerous weapon;

(5) Not be employed or voluntarily participate in an activity that involves contact with children without approval of the department of mental health;

(6) Not consume alcohol or use a controlled substance except as prescribed by a treating physician and to submit, upon request, to any procedure designed to test for alcohol or controlled substance use;

(7) Not associate with any person who has been convicted of a felony unless approved by the department of mental health;

(8) Not leave the state without permission of the department of mental health;

(9) Not have contact with specific persons, including but not limited to, the victim or victim's family, as directed by the department of mental health;

(10) Not have any contact with any child without specific approval by the department of mental health;

(11) Not possess material that is pornographic, sexually oriented, or sexually stimulating;

(12) Not enter a business providing sexually stimulating or sexually oriented entertainment;

(13) Submit to a polygraph, plethysmograph, or other electronic or behavioral monitoring or assessment;

(14) Submit to electronic monitoring which may be based on a global positioning system or other technology which identifies and records a person's location at all times;

(15) Attend and fully participate in assessment and treatment as directed by the department of mental health;

(16) Take all psychiatric medications as prescribed by a treating physician;

(17) Authorize the department of mental health to access and obtain copies of confidential records pertaining to evaluation, counseling, treatment, and other such records and provide the consent necessary for the release of any such records;

(18) Pay fees to the department of mental health and the department of corrections to cover the costs of services and monitoring;

(19) Report to or appear in person as directed by the department of mental health and the department of corrections, and to follow all directives of such departments;

(20) Comply with any registration requirements under sections 589.400 to 589.425; and

(21) Comply with any other conditions that the court determines to be in the best interest of the person and society.

4. The court shall provide a copy of the order containing the conditions of release to the person, the attorney general, the department of mental health, the head of the facility housing the person, and the department of corrections.

5. A person who is conditionally released and supervised by a probation and parole officer employed by the department of corrections remains under the control, care, and treatment of the department of mental health.

6. The court may modify conditions of release upon its own motion or upon the petition of the department of mental health, the department of corrections, or the person on conditional release.

7. The following provisions shall apply to violations of conditional release:

(1) If any probation and parole officer has reasonable cause to believe that a person on conditional release has violated a condition of release or that the person is no longer a proper subject for conditional release, the officer may issue a warrant for the person's arrest. The warrant shall contain a brief recitation of the facts supporting the officer's belief. The warrant shall direct any peace officer to take the person into custody immediately so that the person can be returned to a secure facility;

(2) If the director of the department of mental health or the director's designee has reasonable cause to believe that a person on conditional release has violated a condition of release or that the person is no longer a proper subject for conditional release, the director or the director's designee may request that a peace officer take the person into custody immediately, or request that a probation and parole officer or the court which ordered the release issue a warrant for the person's arrest so that the person can be returned to a secure facility;

(3) At any time during the period of a conditional release, the court which ordered the release may issue a notice to the released person to appear to answer a charge of a violation of the terms of the release and the court may issue a warrant of arrest for the violation. Such notice shall be personally served upon the released person. The warrant shall authorize the return of the released person to the custody of the court or to the custody of the director of mental health or the director's designee;

(4) No peace officer responsible for apprehending and returning the person to the facility upon the request of the director of the department of mental health or the director's designee or a probation and parole officer shall be civilly liable for apprehending or transporting such person to the facility so long as such duties were performed in good faith and without negligence;

(5) The department of mental health shall promptly notify the court that the person has been apprehended and returned to a secure facility;

(6) Within seven days of the person's return to a secure facility, the department of mental health must either request that the attorney general file a petition to revoke the person's conditional release or continue the person on conditional release;

(7) If a petition to revoke conditional release is filed, the person shall remain in custody until a hearing is held on the petition. The hearing shall be given priority on the court's docket. If upon hearing the evidence, the court finds by preponderance of the evidence that the person has violated a condition of release and that the violation of the condition was sufficient to render the person no longer suitable for conditional release, the court shall revoke the conditional release and order the person returned to a secure facility designated by the director of the department of mental health. If the court determines that revocation is not required, the court may modify or increase the conditions of release or order the person's release on the existing conditions of release;

(8) A person whose conditional release has been revoked may petition the court for subsequent release pursuant to sections 632.498, 632.501, and 632.504 no sooner than six months after the person's return to a secure facility.

8. The department of mental health may enter into agreements with the department of corrections and other departments and may enter into contracts with private entities for the purpose of supervising a person on conditional release.

9. The department of mental health and the department of corrections may require a person on conditional release to pay a reasonable fee to cover the costs of providing services and monitoring while the person is released. Each department may adopt rules with respect to establishing, waiving, collecting, and using fees. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2006, shall be invalid and void.

10. In the event a person on conditional release escapes from custody, the department of mental health shall notify the court, the department of corrections, the attorney general, the chief law enforcement officer of the county or city not within a county from where the person escaped or absconded, and any other persons necessary to protect the safety of the public or to assist in the apprehension of the person. The attorney general shall notify victims and witnesses. Upon receiving such notice, the attorney general shall file escape from commitment charges under section 575.195.

11. When a person who has been granted conditional release under this section is being electronically monitored and remains in the county, city, town, or village where the facility is located that released the person, the department of corrections shall provide, upon request, the chief of the local law enforcement agency of such county, city, town, or village with access to the information gathered by the global positioning system or other technology used to monitor the person. This access shall include, but not be limited to, any user name or password needed to view any real-time or recorded information about the person, and any alert or message generated by the technology. The access shall continue while the person is being electronically monitored and is living in the county, city, town, or village where the facility that released the offender is located. The information obtained by the chief of the local law enforcement agency shall be closed and shall not be disclosed to any person outside the law enforcement agency except upon an order of the court supervising the conditional release.

(L. 2006 H.B. 1698, et al., A.L. 2013 H.B. 215 merged with H.B. 374 & 434 merged with S.B. 188)



Section 632.507 Attorney general to inform victims — notification of proceedings.

Effective 05 Jun 2006, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.507. Attorney general to inform victims — notification of proceedings. — 1. The attorney general shall in a timely manner inform victims of a sexually violent offense committed by a person:

(1) That a written notice has been given by the agency with jurisdiction to the attorney general and the multidisciplinary team pursuant to subsection 1 of section 632.483;

(2) Of the decision of the prosecutor's review committee in determining whether or not the person may be a sexually violent predator;

(3) That a petition has been filed with the circuit court pursuant to section 632.484 or 632.486;

(4) Of the outcome of a trial held pursuant to the provisions of section 632.492;

(5) Of the filing of any petition or pending proceedings held pursuant to the provisions of sections 632.498 to 632.505;

(6) Of the escape of any person committed under sections 632.480 to 632.513.

2. Such victims shall have the right to be present at any proceeding held pursuant to the provisions of sections 632.480 to 632.513. Failure to notify shall not be a reason for postponement of release. Nothing in this section shall create a cause of action against the state or an employee of the state acting within the scope of the employee's employment as a result of the failure to notify pursuant to this section.

(L. 1998 H.B. 1405, et al. § 10, A.L. 1999 H.B. 852, A.L. 2006 H.B. 1698, et al.)

Effective 6-05-06



Section 632.510 Release of information, when.

Effective 28 Aug 1999

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.510. Release of information, when. — In order to protect the public, relevant information and records which are otherwise confidential or privileged shall be released to the agency with jurisdiction or the attorney general for the purpose of meeting the notice requirement provided in section 632.483 or 632.484 and determining whether a person is or continues to be a sexually violent predator.

(L. 1998 H.B. 1405, et al. § 11, A.L. 1999 H.B. 852)



Section 632.513 Sealed records of proceedings — access permitted, when.

Effective 01 Jan 1999, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.513. Sealed records of proceedings — access permitted, when. — Any psychological reports, drug and alcohol reports, treatment records, medical records or victim impact statements which have been submitted to the court or admitted into evidence pursuant to sections 632.480 to 632.513 shall be part of the record but shall be sealed and opened only on order of the court or as provided in sections 632.480 to 632.513; provided, however, that any person may have access to their own records or reports.

(L. 1998 H.B. 1405, et al. § 12)

Effective 1-01-99



Section 632.520 Offender committing violence against an employee--definitions--penalty--damage of property, violation, penalty.

Effective 01 Jan 2017, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.520. Offender committing violence against an employee--definitions--penalty--damage of property, violation, penalty. — 1. For purposes of this section, the following terms mean:

(1) “Employee of the department of mental health”, a person who is an employee of the department of mental health, an employee or contracted employee of a subcontractor of the department of mental health, or an employee or contracted employee of a subcontractor of an entity responsible for confining offenders as authorized by section 632.495;

(2) “Offender”, a person ordered to the department of mental health after a determination by the court that the person meets the definition of a sexually violent predator, a person ordered to the department of mental health after a finding of probable cause under section 632.489, or a person committed for control, care, and treatment by the department of mental health under sections 632.480 to 632.513;

(3) “Secure facility”, a facility operated by the department of mental health or an entity responsible for confining offenders as authorized by section 632.495.

2. No offender shall knowingly commit violence to an employee of the department of mental health or to another offender housed in a secure facility. Violation of this subsection shall be a class B felony.

3. No offender shall knowingly damage any building or other property owned or operated by the department of mental health. Violation of this subsection shall be a class D felony.

(L. 2014 H.B. 1231 merged with S.B. 852, A.L. 2016 H.B. 2332)

Effective 1-01-17



Section 632.525 Abrogation of case law, sexually violent offense definition.

Effective 28 Aug 2013

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.525. Abrogation of case law, sexually violent offense definition. — It is the intent of the legislature to reject and abrogate earlier case law interpretations on the meaning of or definition of "sexually violent offense" to include, but not be limited to, holdings in: Robertson v. State, 392 S.W.3d 1 (Mo. App. W.D., 2012); and State ex rel. Whitaker v. Satterfield, 386 S.W.3d 893 (Mo. App. S.D., 2012); and all cases citing, interpreting, applying, or following those cases. It is the intent of the legislature to apply these provisions retroactively.

(L. 2013 H.B. 215 §1 merged with H.B. 374 & 434 § 1)



Section 632.550 Definitions.

Effective 28 Aug 1989

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.550. Definitions. — As used in sections 632.550 to 632.557, the following terms mean:

(1) "Board", the governing board established in section 632.555;

(2) "Child", a person under the age of eighteen years;

(3) "Demonstration project", the project established in section 632.553;

(4) "Department", the department of mental health;

(5) "Severely emotionally disturbed child", a child who exhibits substantial impairment in his ability to function at a developmentally appropriate level due to the presence of a serious psychiatric disorder.

(L. 1989 H.B. 502, et al. § 1)



Section 632.553 Department to designate county for demonstration project — advisory board, members, duties — project goals.

Effective 28 Aug 1989

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.553. Department to designate county for demonstration project — advisory board, members, duties — project goals. — 1. Subject to appropriations, the department of mental health shall designate a county in which to establish a three-year demonstration project to design and implement a community-based inter-agency treatment system to serve severely emotionally disturbed children who receive services through public funding. Such county shall be required to fund ten percent of the cost of the project. The director of the department of mental health shall assemble an advisory board, consisting of members who are residents of such county, to plan the demonstration project. It is the intent of the general assembly that the demonstration project provide services that enable severely emotionally disturbed children to remain with their families, attend and make academic progress in public schools and not commit crimes or be incarcerated.

2. The demonstration project shall accomplish the following goals:

(1) Provide services in a manner that gives priority to permitting a child to reside safely in his usual family setting if that is in the best interests of the child;

(2) Ensure that when a joint evaluation indicates that out-of-home care and treatment are required, services are provided for as brief a time as possible, in the least restrictive setting consistent with effective services, and in as close proximity as possible to the child's usual residence;

(3) Develop appropriate services for difficult to place children;

(4) Conduct research into children's mental health service system in order that the system may be evaluated for effectiveness of treatment and cost benefit on an ongoing basis; and

(5) Provide for other counties or regions a replicable model for a comprehensive, coordinated children's mental health service system.

(L. 1989 H.B. 502, et al. § 2)



Section 632.555 Governing board for project, members, terms, duties.

Effective 28 Aug 1989

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.555. Governing board for project, members, terms, duties. — 1. There is hereby established within the department of mental health a "Governing Board" for the demonstration project established pursuant to section 632.553. The board shall be composed of seven members who are residents of the county selected for the demonstration project. Such members shall be appointed by the director of the department of mental health with the advice and consent of the state mental health commission.

2. Board members shall serve for the three-year duration of the demonstration project. The board members shall receive no compensation, but shall be reimbursed for necessary expenses in the performance of their duties.

3. The board shall be responsible for the direct implementation of the demonstration project and shall monitor and direct the treatment of the severely emotionally disturbed children within the project, evaluating the treatment effectiveness and the cost effectiveness of the program. The board shall make quarterly reports to the department of mental health regarding such effectiveness of treatment and cost benefit.

4. The department shall provide clerical and administrative support to the board.

(L. 1989 H.B. 502, et al. § 3)



Section 632.557 Reports to governor and general assembly.

Effective 28 Aug 1989

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.557. Reports to governor and general assembly. — The department shall file annual progress reports concerning the demonstration project to the governor and to the general assembly.

(L. 1989 H.B. 502, et al. § 4)



Section 632.560 Mental health care provider requirements.

Effective 28 Aug 1999

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

632.560. Mental health care provider requirements. — 1. As used in this section, "mental health care provider" means any person licensed pursuant to chapter 334, chapter 335, or chapter 337.

2. To provide repressed memory therapy, recovered memory therapy, reparenting therapy or multiple personality disorder treatment, a person shall be a mental health care provider as defined in subsection 1 of this section.

(L. 1999 H.B. 343 § 1)






Chapter 633 Intellectual Disabilities and Developmental Disabilities

Chapter Cross References



Section 633.005 Definitions.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

633.005. Definitions. — As used in this chapter, unless the context clearly requires otherwise, the following terms shall mean:

(1) "Comprehensive evaluation", a study, including a sequence of observations and examinations, of an individual leading to conclusions and recommendations formulated jointly by an interdisciplinary team of persons with special training and experience in the diagnosis and habilitation of a person with an intellectual disability or a developmental disability;

(2) "Developmental disability facility", a private or department facility, other than a regional center, which admits persons with an intellectual disability or a developmental disability for residential habilitation and other services and which is qualified or licensed as such by the department pursuant to chapter 630. Such terms shall include, but shall not be limited to, habilitation centers and private or public residential facilities for persons with an intellectual disability or a developmental disability;

(3) "Division", the division of developmental disabilities of the department of mental health;

(4) "Division director", the director of the division of developmental disabilities of the department of mental health, or his designee;

(5) "Group home", a residential facility serving nine or fewer residents, similar in appearance to a single-family dwelling and providing basic health supervision, habilitation training in skills of daily and independent living and community integration, and social support. Group homes do not include a family living arrangement or individualized supported living;

(6) "Regional center", an entity so designated by the department to provide, directly or indirectly, for comprehensive developmental disability services under this chapter in a particular region;

(7) "Respite care", temporary and short-term residential care, sustenance and supervision of a person with an intellectual disability or a developmental disability who otherwise resides in a family home;

(8) "State advisory council", the Missouri developmental disabilities council as created in section 633.020.

(L. 1980 H.B. 1724, A.L. 1990 H.B. 1383, A.L. 2008 S.B. 1081, A.L. 2011 H.B. 555 merged with H.B. 648)



Section 633.010 Responsibilities, powers, functions and duties of division.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

633.010. Responsibilities, powers, functions and duties of division. — 1. The division of developmental disabilities, created by the omnibus reorganization act of 1974, section 9, appendix B, RSMo, shall be a division of the department. The division shall have the responsibility of insuring that intellectual disabilities and developmental disabilities prevention, evaluation, care, habilitation and rehabilitation services are accessible, wherever possible. The division shall have and exercise supervision of division residential facilities, day programs and other specialized services operated by the department, and oversight over facilities, programs and services funded or licensed by the department.

2. The powers, functions and duties of the division shall include the following:

(1) Provision of funds for the planning and implementation of accessible programs to serve persons affected by intellectual disabilities and developmental disabilities;

(2) Review of developmental disabilities plans submitted to receive state and federal funds allocated by the department;

(3) Provision of technical assistance and training to community-based programs to assist in the planning and implementation of quality services;

(4) Assurance of program quality in compliance with such appropriate standards as may be established by the department;

(5) Sponsorship and encouragement of research into the causes, effects, prevention, habilitation and rehabilitation of intellectual disabilities and developmental disabilities;

(6) Provision of public information relating to developmental disabilities and their habilitation;

(7) Cooperation with nonstate governmental agencies and the private sector in establishing, conducting, integrating and coordinating developmental disabilities programs and projects;

(8) Cooperation with other state agencies to encourage appropriate health facilities to serve, without discrimination, persons with an intellectual disability or a developmental disability who require medical care and to provide them with adequate and appropriate services;

(9) Participation in developing and implementing a statewide plan to alleviate problems relating to developmental disabilities and to overcome the barriers to their solutions;

(10) Encouragement of coordination of division services with other divisions of the department and other state agencies;

(11) Encouragement of the utilization, support, assistance and dedication of volunteers to assist persons affected by intellectual disabilities or developmental disabilities to be accepted and integrated into normal community activities;

(12) Evaluation, or the requirement of the evaluation, including the collection of appropriate necessary information, of developmental disabilities programs to determine their cost-and-benefit effectiveness;

(13) Participation in developing standards for residential facilities, day programs and specialized services operated, funded or licensed by the department for persons affected by developmental disabilities.

(L. 1980 H.B. 1724, A.L. 2011 H.B. 555 merged with H.B. 648)



Section 633.015 Division director to be chief administrative officer.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

633.015. Division director to be chief administrative officer. — The division director, subject to the supervision of the director, shall be the chief administrative officer of his division and shall exercise for the division the powers and duties of an appointing authority under chapter 36 to employ such administrative, technical and other personnel, except employees of department facilities, as may be necessary for the performance of the powers and duties of the division.

(L. 1980 H.B. 1724)



Section 633.020 Advisory council on developmental disabilities — members, number, terms, qualifications, appointment — organization, meetings — duties.

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

633.020. Advisory council on developmental disabilities — members, number, terms, qualifications, appointment — organization, meetings — duties. — 1. The "Missouri Developmental Disabilities Council", consisting of up to twenty-five members, the number to be determined under the council bylaws, is hereby created to advise the division and the division director.

2. The members of the Missouri planning council for developmental disabilities, created by executive order of the governor on October 26, 1979, for the remainder of their appointed terms, and up to five persons to be appointed by the director, for staggered terms of three years each, shall act as such advisory body. At the expiration of the term of each member, the director shall appoint an individual who shall hold office for a term of three years. At least one-half of the members shall be consumers. Other members shall have professional, research or personal interest in intellectual disabilities and developmental disabilities. At least one member shall be a manager of or a member of the board of directors of a sheltered workshop as defined in section 178.900. No more than one-fourth of the members shall be vendors or members of boards of directors, employees or officers of vendors, or any of their spouses, if such vendors receive more than fifteen hundred dollars under contract with the department; except that members of boards of directors of not-for-profit corporations shall not be considered members of board of directors of vendors under this subsection.

3. Meetings shall be held at least every ninety days or at the call of the division director or the council chairman, who shall be elected by the council.

4. Each member shall be reimbursed for reasonable and necessary expenses, including travel expenses, pursuant to department travel regulations, actually incurred in the performance of his official duties.

5. The council may be divided into subcouncils in accordance with its bylaws.

6. The council shall collaborate with the department in developing and administering a state plan for intellectual disabilities and developmental disabilities services.

7. No member of a state advisory council may participate in or seek to influence a decision or vote of the council if the member would be directly involved with the matter or if he would derive income from it. A violation of the prohibition contained herein shall be grounds for a person to be removed as a member of the council by the director.

8. The council shall be advisory and shall:

(1) Promote meetings and programs for the discussion of reducing the debilitating effects of intellectual disabilities and developmental disabilities and disseminate information in cooperation with any other department, agency or entity on the prevention, evaluation, care, treatment and habilitation for persons affected by intellectual disabilities and developmental disabilities;

(2) Study and review current prevention, evaluation, care, treatment and rehabilitation technologies and recommend appropriate preparation, training, retraining and distribution of manpower and resources in the provision of services to persons with an intellectual disability or a developmental disability through private and public residential facilities, day programs and other specialized services;

(3) Recommend what specific methods, means and procedures should be adopted to improve and upgrade the department's intellectual disabilities and developmental disabilities service delivery system for citizens of this state;

(4) Participate in developing and disseminating criteria and standards to qualify intellectual disability or developmental disability residential facilities, day programs and other specialized services in this state for funding or licensing, or both, by the department.

(L. 1980 H.B. 1724, A.L. 1982 H.B. 1565, A.L. 1990 S.B. 527, A.L. 2011 H.B. 555 merged with H.B. 648, A.L. 2014 H.B. 1064)



Section 633.025 Services to be provided.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

633.025. Services to be provided. — The division may provide habilitation and such related services directly or through contracts with an appropriate residential facility, day program or specialized service licensed and funded by the department.

(L. 1980 H.B. 1724)



Section 633.027 Developmentally disabled persons to be served.

Effective 01 Jan 1991, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

633.027. Developmentally disabled persons to be served. — Persons diagnosed as developmentally disabled as defined in 42 U.S.C. 6001, as amended, solely on the basis of a diagnosis of mental disorder or mental illness as defined in section 630.005 shall be served by appropriate agencies.

(L. 1990 H.B. 1383)

Effective 1-01-91



Section 633.029 Definition to determine status of eligibility.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

633.029. Definition to determine status of eligibility. — All persons determined eligible for services provided by the division of developmental disabilities prior to January 1, 1991, shall be eligible for services on the basis of their earlier determination of eligibility without regard to their eligibility status under the definition of developmental disability contained in section 630.005.

(L. 1990 H.B. 1383, A.L. 2011 H.B. 555 merged with H.B. 648)



Section 633.030 Department to develop state plan, contents.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

633.030. Department to develop state plan, contents. — 1. The department shall prepare a state plan to secure coordinated intellectual disabilities and developmental disabilities habilitation services accessible to persons in need of them in defined geographic areas, which plan shall be reviewed and revised annually.

2. The state plan shall include, but not be limited to, the following:

(1) A needs-assessment of the state to determine underserved, unserved and inappropriately served populations and areas;

(2) Statements of short-term and long-term goals for meeting the needs of currently served, underserved, unserved or inappropriately served populations and areas of the state;

(3) An inventory of existing private and public residential facilities, day programs and other service providers offering intellectual disability or developmental disability evaluation and habilitation services;

(4) Evaluations of the effects of habilitation programs;

(5) Descriptions of the following:

(a) Methods for assuring active consumer-oriented citizen participation throughout the system;

(b) Strategies and procedures for encouraging, coordinating and integrating community-based services, wherever practicable, to avoid duplication by private, not-for-profit and public state and community-based providers of services;

(c) Methods for monitoring the quality of evaluation and habilitation services funded by the state;

(d) Rules which set standards for construction, staffing, operations and programs, as appropriate, for any public or private entity to meet for receiving state licensing, certification or funding; and

(e) Plans for addressing the particular intellectual disability or developmental disability service needs of each region, including special strategies for rural and urban unserved, underserved or inappropriately served populations in areas of the state.

3. In preparing the state plan, the department shall take into consideration its regional plans.

(L. 1980 H.B. 1724, A.L. 2011 H.B. 555 merged with H.B. 648)



Section 633.032 Mental health department to develop a plan for the needs of persons on waitlist for services — report required, made to whom, when.

Effective 28 Aug 2006

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

633.032. Mental health department to develop a plan for the needs of persons on waitlist for services — report required, made to whom, when. — 1. The department of mental health shall develop a plan to address the needs of persons who are on a waitlist for services, including persons in habilitation centers waiting for community placement. Such plan shall reflect the partnership between persons with developmental disabilities and their families, community providers, and state officials, and shall support the choice and control of consumers and their families in the delivery of services and supports. Such plan shall include the following:

(1) A method to reduce the waitlist for services over a period of five years and to reduce the waiting period to ninety days;

(2) A description of minimum supports and services available to all eligible individuals and their families;

(3) An evaluation of the capacity of current providers to serve more individuals;

(4) A method of adjusting support and service levels based on the needs of the eligible individual combined with family or other relevant circumstances affecting the support of such individual;

(5) A method for determining the circumstances when out-of-home twenty-four-hour care may be necessary;

(6) A description of how the plan will be implemented on a statewide basis;

(7) Any changes in state law that will be required to implement the plan; and

(8) An analysis of the budgetary and programmatic effects of providing supports and services for all eligible individuals and their families.

2. The plan required pursuant to this section shall be completed on or before November first each year beginning November 1, 2007. The director of the department of mental health shall annually submit a copy of the plan to the speaker of the house of representatives, the president pro tem of the senate, and the governor.

(L. 2003 H.B. 59 & 269 merged with S.B. 266, A.L. 2006 S.B. 974)



Section 633.033 Departments of mental health and social services to prepare plan for mental health services and support needs for children and persons seventeen years — report required when.

Effective 28 Aug 2003

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

633.033. Departments of mental health and social services to prepare plan for mental health services and support needs for children and persons seventeen years — report required when. — 1. The department of mental health and the department of social services shall jointly prepare a plan to address the need for mental health services and supports for:

(1) All of the cases in the custody of the department of social services that involve children in the system due exclusively to a need for mental health services, and where there is no instance of abuse, neglect, or abandonment; and

(2) Children or persons seventeen years of age who are determined by the court to require mental health services under subdivision (5) of subsection 1 of section 211.181.

2. Such plan shall include:

(1) An analysis of federal funding, including waivers, that may be used to support the needed mental health services and supports;

(2) An analysis of the budgetary and programmatic impact of meeting the needs of the children and persons seventeen years of age for mental health services and supports; and

(3) An analysis of the feasibility, including time frames, of securing federal funds for the support of the needed mental health services and supports.

3. The plan required in this section shall be completed on or before January 1, 2004. The directors of the department of social services and the department of mental health shall submit a copy of the plan to the governor, the president pro tem of the senate, and the speaker of the house of representatives.

(L. 2003 S.B. 266 §1)



Section 633.035 Department director to establish regions.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

633.035. Department director to establish regions. — The director shall divide the state into regions. The boundaries of such regions, to the extent practicable, shall be contiguous with relevant boundaries of political subdivisions and health service areas.

(L. 1980 H.B. 1724)



Section 633.040 Department director may establish regional councils — division director to appoint members — terms and qualifications of members.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

633.040. Department director may establish regional councils — division director to appoint members — terms and qualifications of members. — 1. The director may establish regional councils in any of the regions. If a regional council is established in a region, the division director shall appoint up to twenty members who reside in the region to serve staggered three-year terms on the councils.

2. At least one-half of the members shall be consumers and no more than one-fourth of the members shall be vendors, or employees, members of boards of directors or officers of vendors, or their spouses, if such vendors receive more than fifteen hundred dollars under contract with the department; except that members of boards of directors of not-for-profit corporations shall not be subject to the one-fourth limitation on the membership under this subsection. Any council which had duties to advise any regional center under statutes in effect before August 13, 1980, shall not be subject to the one-fourth membership restriction for vendors under this subsection until September 28, 1985.

3. No member of a regional advisory council may participate in or seek to influence a decision or vote of the council if the member would be directly involved with the matter or if he would derive income from it. A violation of the prohibition contained herein shall be grounds for a person to be removed as a member of the council by the director.

(L. 1980 H.B. 1724)



Section 633.045 Duties of regional advisory councils — plans.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

633.045. Duties of regional advisory councils — plans. — 1. Any regional advisory councils established under section 633.040 shall participate in the preparation of regional plans and annually review, advise on and recommend them before they are transmitted to the state advisory council and the division director. The plans shall include at least the following:

(1) An inventory of existing residential facilities, day programs and specialized services for persons with an intellectual disability or a developmental disability;

(2) An assessment of needs, including any special target populations, of unserved, underserved or inappropriately served persons;

(3) A statement of specific goals for the region.

2. Any staff of such regional advisory councils shall be provided only from funds appropriated specifically for that purpose. This subsection shall become effective July 1, 1981.

(L. 1980 H.B. 1724, A.L. 2011 H.B. 555 merged with H.B. 648)



Section 633.050 Regional councils to review, advise and recommend — duties.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

633.050. Regional councils to review, advise and recommend — duties. — 1. In addition to such other advisory functions as may be agreed upon with the division, the regional advisory councils shall review and advise on programs and policies of the regional centers. The councils shall review, advise on, and recommend regional program budgets and shall report to the division director their findings as to their conformity with the regional plans before they are transmitted to the department to be considered for inclusion in the department budget request.

2. The regional councils may advise the department, the division and the regional centers on methods of operation and service delivery which will assure comprehensive services with the minimum amount of duplication, fragmentation and unnecessary expenditures. In making such proposals, the councils shall consider the most appropriate use of existing agencies and professional personnel providing residential facilities, day programs and other specialized services for persons with an intellectual disability or developmental disability in their regions.

3. The duties of the regional advisory councils shall include:

(1) Determining the disbursement of the cash stipend as established in section 633.180 and the family support loan as established in section 633.185;

(2) Providing direction and assistance to the regional center in the development of a family support plan based upon the needs in the region;

(3) Approval of the regional family support plan;

(4) Monitoring the implementation of the family support plan;

(5) Providing an annual written report to the department of mental health regarding the activities of the family support council.

(L. 1980 H.B. 1724, A.L. 1993 H.B. 330, A.L. 2011 H.B. 555 merged with H.B. 648)



Section 633.100 Department to establish regional centers.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

633.100. Department to establish regional centers. — The department shall establish regional centers in regions located throughout the state.

(L. 1980 H.B. 1724)



Section 633.105 Regional centers to secure services.

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

633.105. Regional centers to secure services. — The regional centers shall be the entry and exit points in each region responsible for securing comprehensive intellectual disability and developmental disability services for clients of the department. The center shall carry out this responsibility either through contracts purchasing the required services or through the direct provision of the services if community-based services are not available, economical or as effective for the provision of the services.

(L. 1980 H.B. 1724, A.L. 2014 H.B. 1064)



Section 633.110 What services may be provided — consent required, when.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

633.110. What services may be provided — consent required, when. — 1. Any person suspected to have an intellectual disability or developmental disability shall be eligible for initial diagnostic and counseling services through the regional centers.

2. If it is determined by a regional center through a comprehensive evaluation that a person has an intellectual disability or a developmental disability so as to require the provision of services, and if such person, such person's parent, if the person is a minor, or legal guardian, requests that he be registered as a client of a regional center, the regional center shall, within the limits of available resources, secure a comprehensive program of any necessary services for such person. Such services may include, but need not be limited to, the following:

(1) Diagnosis and evaluation;

(2) Counseling;

(3) Respite care;

(4) Recreation;

(5) Habilitation;

(6) Training;

(7) Vocational habilitation;

(8) Residential care;

(9) Homemaker services;

(10) Developmental day care;

(11) Sheltered workshops;

(12) Referral to appropriate services;

(13) Placement;

(14) Transportation.

3. In securing the comprehensive program of services, the regional centers shall involve the client, his family or his legal guardian in decisions affecting his care, habilitation, placement or referral. Nothing in this chapter shall be construed as authorizing the care, treatment, habilitation, referral or placement of any person with an intellectual disability or developmental disability to any residential facility, day program or other specialized service without the written consent of the client, his parent, if he is a minor, or his legal guardian, unless such care, treatment, habilitation, referral, or placement is authorized pursuant to an order of the court under the provisions of chapter 475.

(L. 1980 H.B. 1724, A.L. 2011 H.B. 555 merged with H.B. 648)



Section 633.115 Entities to be used by regional centers.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

633.115. Entities to be used by regional centers. — The regional center shall secure services for its clients in the least restrictive environment consistent with individualized habilitation plans. As a result of its comprehensive evaluation, the regional center shall utilize the following entities to secure services:

(1) Agencies serving persons not diagnosed with an intellectual disability or developmental disability in which the client would be eligible to receive available services or in which the services could be made available to the client through the purchase of assistive or supportive services;

(2) Agencies serving persons with an intellectual disability or developmental disability in which the client would be eligible to receive available services or in which services could be made available to the client through the purchase of assistive or supportive services;

(3) The regional center on a day-program basis;

(4) The regional center for short-term residential services, not to exceed six months, unless expressly authorized for a longer period by the division director;

(5) A residential facility licensed through the department placement program, but not operated by the department;

(6) A developmental disability facility operated by the department for clients who are persons with an intellectual disability or developmental disability.

(L. 1980 H.B. 1724, A.L. 1990 H.B. 1383, A.L. 2011 H.B. 555 merged with H.B. 648)



Section 633.120 Referral for admission to facility, when — admission or rejection, appeal — consent.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

633.120. Referral for admission to facility, when — admission or rejection, appeal — consent. — 1. A regional center may refer a client for admission to a developmental disability facility only if determined by a comprehensive evaluation that:

(1) The person has a developmental disability;

(2) Protective services are required to guarantee the health, safety or mental well-being of the person;

(3) Placement in a developmental disability facility is in the best interests of the person; and

(4) All other less restrictive services, including but not limited to family support and supported living, have been explored and found inadequate to prevent placement in a developmental disability facility.

2. The regional center shall forward its comprehensive evaluation containing the determination under subsection 1 of this section and such other records as are necessary to enable the developmental disability facility to determine whether to accept or reject the referral.

3. The head of a private developmental disability facility may, and the head of a department developmental disability facility shall, admit the person if, as a result of reviewing the evaluation, the head of the developmental disability facility determines that the client is appropriate for admission as a resident and suitable accommodations are available. If the head of a department developmental disability facility rejects the referral, the regional center may appeal the rejection to the division director. After consulting with the head of the referring regional center and the head of the department developmental disability facility, the division director shall determine the appropriate disposition of the client.

4. The person to be admitted, if competent, his parent or legal custodian, if he is a minor, or his guardian, as authorized by a court, shall consent to the admission unless otherwise ordered by a court.

5. The head of a developmental disability facility shall have an individualized habilitation plan for each resident within thirty days of the resident's admission. Such plan shall include a statement regarding the resident's anticipated length of stay in the facility and the feasibility of least restrictive alternatives.

6. If procedures are initiated under chapter 475 for the appointment of a guardian for a resident of a department developmental disability facility, the referral procedure under this section shall not apply.

(L. 1980 H.B. 1724, A.L. 1990 H.B. 1383, A.L. 2011 H.B. 555 merged with H.B. 648)



Section 633.125 Discharge from facility, when — may be denied, procedure thereafter — referral to regional center for placement, when.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

633.125. Discharge from facility, when — may be denied, procedure thereafter — referral to regional center for placement, when. — 1. A resident admitted to a developmental disability facility pursuant to section 633.120 shall be discharged immediately when the person who applied for his admission requests the release orally, in writing or otherwise from the head of the developmental disability facility; except, that if the head of the developmental disability facility regards the resident as presenting a likelihood of serious harm to himself or others, the head of the facility may initiate involuntary detention procedures pursuant to chapter 632, if appropriate, or any individual, including the head of the facility or the mental health coordinator may initiate guardianship proceedings and, if appropriate, obtain an emergency commitment order pursuant to chapter 475.

2. A resident shall be discharged from a department developmental disability facility if it is determined in a comprehensive evaluation or periodic review that the person is not intellectually disabled or developmentally disabled, and if the resident, parent, if a minor, or guardian consents to the discharge. If consent is not obtained, the head of the facility shall initiate appeal proceedings under section 633.135, before a resident can be discharged.

3. A resident shall either be discharged from a department developmental disability facility or shall be referred to a regional center for placement in a least restrictive environment pursuant to section 630.610, if it is determined in a comprehensive evaluation or periodic review that the following criteria exist:

(1) The resident's condition is not of such a nature that for the protection or adequate care of the resident or others the resident needs department residential habilitation or other services;

(2) The developmental disability facility does not offer a program which best meets the resident's needs; or

(3) The developmental disability facility does not provide the least restrictive environment feasible. A resident may not be discharged without his consent or the consent of his parent, if he is a minor, or guardian unless proceedings have been completed under section 633.135.

4. After a resident's discharge pursuant to subsection 3 of this section, the resident shall be referred to an appropriate regional center for assistance in obtaining any necessary services.

(L. 1980 H.B. 1724, A.L. 1996 S.B. 884 & 841, A.L. 2011 H.B. 555 merged with H.B. 648)



Section 633.130 Evaluation of residents required — discharge thereafter.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

633.130. Evaluation of residents required — discharge thereafter. — 1. At least once every one hundred eighty days, the head of each developmental disability facility shall cause the condition and status of each resident to be reviewed and evaluated for the purpose of determining whether the resident needs further residential habilitation, placement in the least restrictive environment or discharge.

2. The head of the facility shall initiate proceedings to discharge any resident whose continued residential habilitation is no longer appropriate; except, that the head of the facility may refer the resident to the appropriate regional center for placement pursuant to section 630.610.

3. A copy of the evaluation and individualized habilitation plan shall be sent to any court having jurisdiction over the resident.

(L. 1980 H.B. 1724, A.L. 2011 H.B. 555 merged with H.B. 648)



Section 633.135 Refusal of consent for placement or discharge, effect — procedure — department director to make final determination — appeal, procedure — burden of proof.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

633.135. Refusal of consent for placement or discharge, effect — procedure — department director to make final determination — appeal, procedure — burden of proof. — 1. If a resident, or his parent if he is a minor, or his legal guardian refuses to consent to the proposed placement or to discharge from the facility, the head of the developmental disability facility may petition the director of the division to determine whether the proposed placement is appropriate under sections 630.610, 630.615 and 630.620 or whether the proposed discharge is appropriate under sections 633.120, 633.125 and 633.130.

2. The division director shall refer the petition to the chairman of the state advisory council who shall appoint and convene a review panel composed of three members. At least one member of the panel shall be a parent or guardian of a resident who resides in a department developmental disability facility. The remaining members of the panel shall be persons who are from nongovernmental organizations or groups concerned with the prevention of intellectual disability or developmental disability, evaluation, care and habilitation of intellectually disabled or developmentally disabled persons and who are familiar with services and service needs of intellectually disabled or developmentally disabled persons in facilities operated by the department. No member of the panel shall be an officer or employee of the department.

3. After prompt notice and hearing, the panel shall determine whether the proposed placement is appropriate under sections 630.610, 630.615 and 630.620 or whether the proposed discharge is appropriate under sections 633.120, 633.125 and 633.130. The hearing shall be electronically recorded for purposes of obtaining a transcript. The council shall forward the tape recording, recommended findings of fact, conclusions of law and decision to the director who shall enter findings of fact, conclusions of law and the final decision. Notice of the director's decision shall be sent to the resident, or his parent if he is a minor, or his guardian, by registered mail, return receipt requested. The director shall expedite this review in all respects.

4. If the resident, or his parent if he is a minor, or his guardian disagrees with the decision of the director, he may appeal the decision, within thirty days after notice of the decision is sent, to the circuit court of the county where the resident, or his parent if he is a minor, or his guardian resides. The court shall review the record, proceedings and decision of the director not only under the provisions of chapter 536, but also as to whether or not the head of the facility sustained his burden of proof that the proposed placement is appropriate under sections 630.110, 630.115 and 630.120, or the proposed discharge is appropriate under sections 633.120, 633.125 and 633.130. The court shall expedite this review in all respects. Notwithstanding the provisions of section 536.140, a court may, for good cause shown, hear and consider additional competent and material evidence.

5. Any resident of a developmental disability facility who is age eighteen or older and who does not have a legal guardian shall not be discharged unless probate division of the circuit court approval is obtained to confirm that the resident is not in need of the care, treatment or programs now being received in the developmental disability facility.

6. The notice and procedure for the hearing by the panel shall be in accordance with chapter 536.

7. In all proceedings either before the panel or before the circuit court, the burden of proof shall be upon the head of the facility to demonstrate by preponderance of evidence that the proposed placement is appropriate under the criteria set forth in sections 630.610, 630.615, and 630.120, or that the proposed discharge is appropriate under the criteria set forth in sections 633.120, 633.125 and 633.130.

8. Pending a convening of the hearing panel and the final decision of the director or the court, if the director's decision is appealed, the department shall not place or discharge the resident from a facility except that the department may temporarily transfer such resident in the case of a medical emergency.

9. There shall be no disciplinary action against any state employee who in good faith testifies or otherwise provides information or evidence in regard to a proposed placement or discharge.

(L. 1980 H.B. 1724, A.L. 2011 H.B. 555 merged with H.B. 648)



Section 633.140 Return of absentee, procedure.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

633.140. Return of absentee, procedure. — 1. If any resident leaves a developmental disability facility without authorization, the sheriff of the county where the resident is found shall apprehend and return him to the center if requested to do so by the head of the facility.

2. The head of the facility may request the return of an absent resident pursuant to subsection 1 of this section only when one of the following circumstances exists:

(1) The resident is a minor whose admission was applied for by his parent or legal custodian, and such parent or guardian has not requested the resident's release;

(2) The resident is a minor under the jurisdiction of the juvenile court;

(3) The resident has been declared legally incapacitated and his guardian has not requested his release; or

(4) The resident's condition is of such a nature that, for the protection of the resident or others, the head of the facility determines that the resident's return to the facility is necessary. Such determination shall be noted in the resident's records.

(L. 1980 H.B. 1724, A.L. 1983 S.B. 44 & 45, A.L. 2011 H.B. 555 merged with H.B. 648)



Section 633.145 Transfer of patient between facilities by department — notice, consent.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

633.145. Transfer of patient between facilities by department — notice, consent. — 1. The department may transfer a resident from one department developmental disability facility to another if the division director determines that such transfer is desirable to provide the resident improved habilitation or other services, to better insure his safety and welfare, or to locate him in closer proximity to his family and friends.

2. Transfers may only be made to a private developmental disability facility pursuant to section 630.610.

3. Determinations by the division director pursuant to this section shall be written and noted in the resident's records. The division director shall notify the resident, his guardian or next of kin of such determination. The department shall not transfer any resident unless it receives the consent of the resident, his guardian or his parent, if the resident is a minor.

(L. 1980 H.B. 1724, A.L. 2011 H.B. 555 merged with H.B. 648)



Section 633.150 Transfer of patient to mental health facility by head of developmental disability facility, how.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

633.150. Transfer of patient to mental health facility by head of developmental disability facility, how. — The head of a developmental disability facility may transfer a resident to a mental health facility only under the provisions of chapter 632. The director shall order that such resident be returned to the developmental disability facility when the resident is no longer in need of psychiatric care and treatment.

(L. 1980 H.B. 1724, A.L. 2011 H.B. 555 merged with H.B. 648)



Section 633.155 Admission for respite care for limited time only.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

633.155. Admission for respite care for limited time only. — 1. The division may provide or obtain respite care for an intellectually disabled or developmentally disabled person for respite care of up to twenty-one days which may be extended up to an additional twenty-one days for good cause shown. Any additional respite care beyond forty-two days within a one-year period shall be expressly approved by the director of the division.

2. Notwithstanding the provisions of section 633.120 and section 475.120, a regional center may admit an intellectually disabled or developmentally disabled person who has been declared legally incapacitated for respite care without a court order authorizing the guardian of such person to obtain such care of up to twenty-one days for good cause shown.

(L. 1980 H.B. 1724, A.L. 1983 S.B. 44 & 45, A.L. 1990 H.B. 1383, A.L. 2011 H.B. 555 merged with H.B. 648)



Section 633.160 Emergency admission may be made, duration, conditions.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

633.160. Emergency admission may be made, duration, conditions. — If a person presents himself, or is presented, to a regional center or department developmental disability facility and is determined to be intellectually disabled or developmentally disabled and, as a result, presents an imminent likelihood of serious harm to himself or others as defined in chapter 632, the regional center or developmental disability facility may accept the person for detention for evaluation and treatment for a period not to exceed ninety-six hours under the same procedures contained in chapter 632. The head of the regional center or developmental disability facility may initiate guardianship proceedings to have the person detained beyond the ninety-six hours under chapter 475, or may refer the person to a mental health facility, if the person is mentally ill, for further detention under the procedures in chapter 632.

(L. 1980 H.B. 1724, A.L. 1996 S.B. 884 & 841, A.L. 2011 H.B. 555 merged with H.B. 648)



Section 633.170 Definitions.

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

633.170. Definitions. — As used in sections 633.170 to 633.195* and section 208.500**, the following terms mean:

(1) "Adult", a person eighteen years of age or older;

(2) "Child", a person under the age of eighteen;

(3) "Developmental disability", a disability which:

(a) Is attributable to:

a. Intellectual disability, cerebral palsy, epilepsy, head injury or autism, or a learning disability related to a brain dysfunction; or

b. Any other mental or physical impairment or a combination of mental and physical impairments;

(b) Is manifested before the person attains age twenty-two;

(c) Is likely to continue indefinitely; and

(d) Results in substantial functional limitations in two or more of the following areas of major life activities:

a. Self-care;

b. Receptive and expressive language development and use;

c. Learning;

d. Self-direction;

e. Capacity for independent living or economic self-sufficiency; and

f. Mobility;

(e) Reflects the person's need for a combination and sequence of special, interdisciplinary or generic care, or other services;

(f) Reflects the person's need for services and supports which may be of lifelong or extended duration and are individually planned and coordinated;

(4) "Family or private caregiver", the person or persons with whom the individual who has a developmental disability resides or who is primarily responsible for the physical care, education, health, and nurturing of the person with a disability. The term does not apply to persons providing care through hospitals, habilitation centers, nursing homes, group homes, or any other such institution;

(5) "Family support", services and helping relationships whose purpose is to maintain and enhance family caregiving. Family support may be one or many services that enable individuals with disabilities to reside within the family home and remain integrated within their community and are:

(a) Based on individual and family needs;

(b) Identified by the family;

(c) Easily accessible for the family;

(d) Flexible and varied to meet the ever-changing needs of family members;

(e) Provided in a timely manner; and

(f) Family-centered and culturally sensitive;

(6) "Family support program", a coordinated system of family support services which enhance family caregiving, strengthen family functioning, reduce family stress, foster community integration, promote individual and family independence and encourage economic self-sufficiency for the purpose of helping children with developmental disabilities remain with their families.

(L. 1993 H.B. 330 § 1, A.L. 2014 H.B. 1064)

*Section 633.195 does not exist.

**Section 208.500 was repealed by H.B. 1608, 2012.



Section 633.175 Community awareness program — administration of family support program.

Effective 28 Aug 1993

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

633.175. Community awareness program — administration of family support program. — 1. Each regional center established pursuant to the provisions of section 633.040 shall make its community aware of the family support program and determine eligibility for services.

2. Each regional advisory council established pursuant to the provisions of section 633.190 shall administer the family support program from resources provided by each regional center.

(L. 1993 H.B. 330 § 2)



Section 633.190 Promulgation of rules.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

633.190. Promulgation of rules. — 1. The division of developmental disabilities, in cooperation with the Missouri planning council for developmental disabilities, shall adopt policies and procedures and, when necessary, shall promulgate rules and regulations regarding:

(1) Program guidelines and specifications;

(2) Additional duties of the regional advisory councils;

(3) Annual evaluation of services provided by each regional center, including an assessment of consumer satisfaction;

(4) Coordination of the family support program and the use of its funds throughout the state and within each region, with other publicly funded programs, including Medicaid;

(5) Methodology for allocating resources to families with the funds available;

(6) Resolution of grievances filed by families pertaining to actions of the family support program;

(7) Methodology for outreach and education.

2. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1993 H.B. 330 § 5, A.L. 1995 S.B. 3, A.L. 2011 H.B. 555 merged with H.B. 648)



Section 633.200 Commission established, members, duties.

Effective 28 Aug 2008

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

633.200. Commission established, members, duties. — 1. For purposes of this section, the term "autism spectrum disorder" shall be defined as in standard diagnostic criteria for pervasive developmental disorder, to include autistic disorder; Asperger's syndrome; pervasive developmental disorder-not otherwise specified; childhood disintegrative disorder; and Rett's syndrome.

2. There is hereby created the "Missouri Commission on Autism Spectrum Disorders" to be housed within the department of mental health. The department of mental health shall provide technical and administrative support as required by the commission. The commission shall meet on at least four occasions annually, including at least two occasions before the end of December of the first year the commission* is fully established. The commission may hold meetings by telephone or video conference. The commission shall advise and make recommendations to the governor, general assembly, and relevant state agencies regarding matters concerning all state levels of autism spectrum disorder services, including health care, education, and other adult and adolescent services.

3. The commission shall be composed of twenty-four members, consisting of the following:

(1) Four members of the general assembly, with two members from the senate and two members from the house of representatives. The president pro tem of the senate shall appoint one member from the senate and the minority leader of the senate shall appoint one member from the senate. The speaker of the house shall appoint one member from the house of representatives and the minority leader of the house shall appoint one member from the house of representatives;

(2) The director of the department of mental health, or his or her designee;

(3) The commissioner of the department of elementary and secondary education, or his or her designee;

(4) The director of the department of health and senior services, or his or her designee;

(5) The director of the department of public safety, or his or her designee;

(6) The commissioner of the department of higher education, or his or her designee;

(7) The director of the department of social services, or his or her designee;

(8) The director of the department of insurance, financial institutions and professional registration, or his or her designee;

(9) Two representatives from different institutions of higher learning located in Missouri;

(10) An individual employed as a director of special education at a school district located in Missouri;

(11) A speech and language pathologist;

(12) A diagnostician;

(13) A mental health provider;

(14) A primary care physician;

(15) Two parents of individuals with autism spectrum disorder, including one parent of an individual under the age of eighteen and one parent of an individual over the age of eighteen;

(16) Two individuals with autism spectrum disorder;

(17) A representative from an independent private provider or nonprofit provider or organization;

(18) A member of a county developmental disability board.

­­

­

4. The members of the commission shall consist of a broad representation of Missouri citizens, both urban and rural, who are concerned with the health and quality of life for individuals with autism spectrum disorder.

5. The commission shall make recommendations for developing a comprehensive statewide plan for an integrated system of training, treatment, and services for individuals of all ages with autism spectrum disorder. By July 1, 2009, the commission shall issue preliminary findings and recommendations to the general assembly.

6. In preparing the state plan, the commission shall specifically perform the following responsibilities and report on them accordingly, in conjunction with state agencies and the office of autism services:

(1) Study and report on the means for developing a comprehensive, coordinated system of care delivery across the state to address the increased and increasing presence of autism spectrum disorder and ensure that resources are created, well-utilized, and appropriately spread across the state:

(a) Determine the need for the creation of additional centers for diagnostic excellence in designated sectors of the state, which could provide clinical services, including assessment, diagnoses, and treatment of patients;

(b) Plan for effectively evaluating regional service areas throughout the state and their capacity, including outlining personnel and skills that exist within the service area, other capabilities that exist, and resource needs that may be unmet;

(c) Assess the need for additional behavioral intervention capabilities and, as necessary, the means for expanding those capabilities in a regional service area;

(d) Develop recommendations for expanding these services in conjunction with hospitals after considering the resources that exist in terms of specialty clinics and hospitals, and hospital inpatient care capabilities;

(2) Conduct an assessment of the need for coordinated, enhanced and targeted special education capabilities within each region of the state;

(3) Develop a recommendation for enlisting appropriate universities and colleges to ensure support and collaboration in developing certification or degree programs for students specializing in autism spectrum disorder intervention. This may include degree programs in education, special education, social work, and psychology; and

(4) Other responsibilities may include but not be limited to:

(a) Provide recommendations regarding training programs and the content of training programs being developed;

(b) Recommend individuals to participate in a committee of major stakeholders charged with developing screening, diagnostic, assessment, and treatment standards for Missouri;

(c) Participate in recommending a panel of qualified professionals and experts to review existing models of evidence-based educational practices for adaptation specific to Missouri;

(d) Examine the barriers to accurate information of the prevalence of individuals with autism spectrum disorder across the state and recommend a process for accurate reporting of demographic data;

(e) Explore the need for the creation of interagency councils and evaluation of current councils to ensure a comprehensive, coordinated system of care for all individuals with autism spectrum disorder;

(f) Study or explore other developmental delay disorders and genetic conditions known to be associated with autism, including fragile X syndrome; Sotos syndrome; Angelman syndrome; and tuberous sclerosis.

(L. 2008 S.B. 768)

*Word "committee" appears in original rolls.



Section 633.210 Office of autism services established, duties — autism spectrum disorder defined.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

633.210. Office of autism services established, duties — autism spectrum disorder defined. — 1. There is hereby established in the department of mental health within the division of developmental disabilities, an "Office of Autism Services". The office of autism services, under the supervision of the director of the division of developmental disabilities, shall provide leadership in program development for children and adults with autism spectrum disorders, to include establishment of program standards and coordination of program capacity.

2. For purposes of this section, the term "autism spectrum disorder" shall be defined as in standard diagnostic criteria for pervasive developmental disorder, to include: autistic disorder; Asperger's syndrome; pervasive developmental disorder-not otherwise specified; childhood disintegrative disorder; and Rett's syndrome.

(L. 2008 S.B. 768 § 633.225, A.L. 2011 H.B. 555 merged with H.B. 648)



Section 633.220 Definitions — programs for persons with autism to be established — state to be divided into regions, regional projects, purchase of services — regional councils — advisory committee, duties — rulemaking authority.

Effective 28 Aug 2009

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

633.220. Definitions — programs for persons with autism to be established — state to be divided into regions, regional projects, purchase of services — regional councils — advisory committee, duties — rulemaking authority. — 1. For purposes of this section, the following terms shall mean:

(1) "Autism", a lifelong developmental disability that typically appears during the first three years of life resulting from a neurological disorder that affects brain functioning which interferes with communication, learning, behavior, and social development;

(2) "Division", the division of developmental disabilities;

(3) "Family support", services and helping relationships for the purpose of maintaining and enhancing family caregiving. Family support may be any combination of services that enable individuals with autism to reside within their family homes and remain integrated within their communities. Family support services shall be:

(a) Based on individual and family needs;

(b) Identified by the family;

(c) Easily accessible to the family;

(d) Family-centered and culturally sensitive;

(e) Flexible and varied to meet the changing needs of the family members; and

(f) Provided in a timely manner contingent upon the availability of resources;

(4) "Service provider", a person or entity which provides and receives reimbursement for autism programs and services as specified in this section.

2. The division of developmental disabilities shall establish programs and services for persons with autism. These programs and services shall be established in conjunction with persons with autism and with families of persons with autism. The division shall establish such programs and services in conjunction with the regional parent advisory councils and with the Missouri parent advisory committee on autism. The programs and services shall be designed to enhance persons with autism spectrum disorders and families' abilities to meet needs they identify and shall:

(1) Develop skills for persons with autism through supports, services, and teaching;

(2) Teach families to provide behavioral supports to members with autism; and

(3) Provide needed family support.

3. The division director, with input from the Missouri parent advisory council on autism, shall divide the state into at least five regions and establish autism programs and services which are responsive to the needs of persons with autism and families consistent with contemporary and emerging best practices. The boundaries of such regions, to the extent practicable, shall be contiguous with relevant boundaries of political subdivisions and health service areas.

4. The regional projects may provide or purchase, but shall not be limited to the following services in addition to other contemporary and emerging based practices:

(1) Assessment;

(2) Advocacy training;

(3) Behavior management training and supports;

(4) Communication and language therapy;

(5) Consultation on individualized education and habilitation plans;

(6) Crisis intervention;

(7) Information and referral assistance;

(8) Life skills;

(9) Music therapy;

(10) Occupational therapy, sensory integration therapy, and consultation;

(11) Parent or caregiver training;

(12) Public education and information dissemination;

(13) Respite care; and

(14) Staff training.

5. Each regional project shall have a regional parent advisory council composed of persons with autism and persons that have family members with autism, including family members that are young children, school-age children, and adults, and who have met the division's eligibility requirements to be a client as defined under section 630.005. Members of a regional parent advisory council shall be Missouri residents. No member shall be a service provider, a member of a service provider's board of directors, or an employee of a service provider or the division.

6. The responsibilities of each regional parent advisory council shall include, but not be limited to, the following:

(1) Advocacy;

(2) Contract monitoring;

(3) Review of annual audits of projects by the department of mental health;

(4) Recommendation of services to be provided based on input from families;

(5) Recommendation of policy, budget, and service priorities;

(6) Monthly review of service delivery;

(7) Planning;

(8) Public education and awareness;

(9) Recommendation of service providers to the division for administration of the project; and

(10) Recommendation of contract cancellation.

7. The division shall establish the Missouri parent advisory committee on autism. The committee shall be appointed by the division director. A chair of the committee shall be selected by members of the committee. It shall be composed of:

(1) Two representatives and one alternate from each of the regional parent advisory committees established in subsection 3 of this section;

(2) One person with autism and his or her alternate.

8. The division director shall make every effort to appoint members nominated by the regional parent advisory councils. The membership should represent the cultural diversity of the state and represent persons with autism of all ages and capabilities.

9. The responsibilities of the Missouri parent advisory committee on autism shall include, but not be limited to, the following:

(1) Serve as a liaison with the regional parent advisory councils and provide current information to them and the persons and families they serve;

(2) Determine project outcomes for autism services;

(3) Plan and sponsor statewide activities;

(4) Recommend service providers to the division director in the event a regional parent advisory committee and the district administrator cannot reach consensus; and

(5) Provide an annual report to the Missouri commission on autism spectrum disorders, the governor, the director of the department of mental health, and director of the division of developmental disabilities.

10. The director of the department of mental health shall promulgate rules and regulations to implement this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2009, shall be invalid and void.

(L. 2009 H.B. 525 merged with S.B. 157)



Section 633.300 Group homes and facilities subject to federal and state law — workers subject to training requirements — rulemaking authority.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

633.300. Group homes and facilities subject to federal and state law — workers subject to training requirements — rulemaking authority. — 1. All group homes and developmental disability facilities as defined in section 633.005 shall be subject to all applicable federal and state laws, regulations, and monitoring, including but not limited to sections 630.705 to 630.805.

2. All mental health workers, as defined in subdivision (8) of section 210.900, shall be subject to the same training requirements established for state mental health workers with comparable positions in public group homes and mental health facilities. Such required training shall be paid for by the employer.

3. Group homes and developmental disability facilities shall be subject to the same medical errors reporting requirements of other mental health facilities and group homes.

4. The department shall promulgate rules or amend existing rules to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2008, shall be invalid and void.

(L. 2008 S.B. 1081, A.L. 2011 H.B. 555 merged with H.B. 648)



Section 633.303 Termination of workers on disqualification registry.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

633.303. Termination of workers on disqualification registry. — Any employee, including supervisory personnel, of a group home or developmental disability facility who has been placed on the disqualification registry pursuant to section 630.170 shall be terminated. Such requirements shall be specified in contracts between the department and providers pursuant to this section.

(L. 2008 S.B. 1081, A.L. 2011 H.B. 555 merged with H.B. 648)



Section 633.306 Comprehensive report required, contents — annual report to general assembly, contents.

Effective 28 Aug 2008

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

633.306. Comprehensive report required, contents — annual report to general assembly, contents. — 1. Beginning January 1, 2009, all mental health facilities shall, on an annual basis, submit a comprehensive report to the department on any staff and personnel turnover at the facility. Such report shall include the number, job description, salary, and duration of employment regarding such staff and personnel turnover. Such reports shall be submitted no later than thirty days after the end of each calendar year.

2. Beginning January 1, 2009, the department shall collect the information submitted under subsection 1 of this section and submit an annual report to the general assembly on or before March fifteenth of each year regarding the staff and personnel turnover at mental health facilities. Such report shall include information that is specific to each facility, as well as information inclusive of all such facilities.

(L. 2008 S.B. 1081)



Section 633.309 No transfer to homes or facilities with noncompliance notices.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

633.309. No transfer to homes or facilities with noncompliance notices. — The department of mental health shall not transfer any person to any group home or developmental disability facility that has received a notice of noncompliance, until there is an approved plan of correction pursuant to sections 630.745 and 630.750.

(L. 2008 S.B. 1081, A.L. 2011 H.B. 555 merged with H.B. 648)



Section 633.401 Definitions — assessment imposed, formula — rates of payment — fund created, use of moneys — record-keeping requirements — report — appeal process — rulemaking authority — expiration date.

Effective 28 Aug 2016, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

633.401. Definitions — assessment imposed, formula — rates of payment — fund created, use of moneys — record-keeping requirements — report — appeal process — rulemaking authority — expiration date. — 1. For purposes of this section, the following terms mean:

(1) “Engaging in the business of providing health benefit services”, accepting payment for health benefit services;

(2) “Intermediate care facility for the intellectually disabled”, a private or department of mental health facility which admits persons who are intellectually disabled or developmentally disabled for residential habilitation and other services pursuant to chapter 630. Such term shall include habilitation centers and private or public intermediate care facilities for the intellectually disabled that have been certified to meet the conditions of participation under 42 CFR, Section 483, Subpart 1;

(3) “Net operating revenues from providing services of intermediate care facilities for the intellectually disabled” shall include, without limitation, all moneys received on account of such services pursuant to rates of reimbursement established and paid by the department of social services, but shall not include charitable contributions, grants, donations, bequests and income from nonservice related fund-raising activities and government deficit financing, contractual allowance, discounts or bad debt;

(4) “Services of intermediate care facilities for the intellectually disabled” has the same meaning as the term services of intermediate care facilities for the mentally retarded, as used in Title 42 United States Code, Section 1396b(w)(7)(A)(iv), as amended, and as such qualifies as a class of health care services recognized in federal Public Law 102-234, the Medicaid Voluntary Contribution and Provider Specific Tax Amendment of 1991.

2. Beginning July 1, 2008, each provider of services of intermediate care facilities for the intellectually disabled shall, in addition to all other fees and taxes now required or paid, pay assessments on their net operating revenues for the privilege of engaging in the business of providing services of the intermediate care facilities for the intellectually disabled or developmentally disabled in this state.

3. Each facility's assessment shall be based on a formula set forth in rules and regulations promulgated by the department of mental health.

4. For purposes of determining rates of payment under the medical assistance program for providers of services of intermediate care facilities for the intellectually disabled, the assessment imposed pursuant to this section on net operating revenues shall be a reimbursable cost to be reflected as timely as practicable in rates of payment applicable within the assessment period, contingent, for payments by governmental agencies, on all federal approvals necessary by federal law and regulation for federal financial participation in payments made for beneficiaries eligible for medical assistance under Title XIX of the federal Social Security Act.

5. Assessments shall be submitted by or on behalf of each provider of services of intermediate care facilities for the intellectually disabled on a monthly basis to the director of the department of mental health or his or her designee and shall be made payable to the director of the department of revenue.

6. In the alternative, a provider may direct that the director of the department of social services offset, from the amount of any payment to be made by the state to the provider, the amount of the assessment payment owed for any month.

7. Assessment payments shall be deposited in the state treasury to the credit of the “Intermediate Care Facility Intellectually Disabled Reimbursement Allowance Fund”, which is hereby created in the state treasury. All investment earnings of this fund shall be credited to the fund. Notwithstanding the provisions of section 33.080 to the contrary, any unexpended balance in the intermediate care facility intellectually disabled reimbursement allowance fund at the end of the biennium shall not revert to the general revenue fund but shall accumulate from year to year. The state treasurer shall maintain records that show the amount of money in the fund at any time and the amount of any investment earnings on that amount.

8. Each provider of services of intermediate care facilities for the intellectually disabled shall keep such records as may be necessary to determine the amount of the assessment for which it is liable under this section. On or before the forty-fifth day after the end of each month commencing July 1, 2008, each provider of services of intermediate care facilities for the intellectually disabled shall submit to the department of social services a report on a cash basis that reflects such information as is necessary to determine the amount of the assessment payable for that month.

9. Every provider of services of intermediate care facilities for the intellectually disabled shall submit a certified annual report of net operating revenues from the furnishing of services of intermediate care facilities for the intellectually disabled. The reports shall be in such form as may be prescribed by rule by the director of the department of mental health. Final payments of the assessment for each year shall be due for all providers of services of intermediate care facilities for the intellectually disabled upon the due date for submission of the certified annual report.

10. The director of the department of mental health shall prescribe by rule the form and content of any document required to be filed pursuant to the provisions of this section.

11. Upon receipt of notification from the director of the department of mental health of a provider's delinquency in paying assessments required under this section, the director of the department of social services shall withhold, and shall remit to the director of the department of revenue, an assessment amount estimated by the director of the department of mental health from any payment to be made by the state to the provider.

12. In the event a provider objects to the estimate described in subsection 11 of this section, or any other decision of the department of mental health related to this section, the provider of services may request a hearing. If a hearing is requested, the director of the department of mental health shall provide the provider of services an opportunity to be heard and to present evidence bearing on the amount due for an assessment or other issue related to this section within thirty days after collection of an amount due or receipt of a request for a hearing, whichever is later. The director shall issue a final decision within forty-five days of the completion of the hearing. After reconsideration of the assessment determination and a final decision by the director of the department of mental health, an intermediate care facility for the intellectually disabled provider's appeal of the director's final decision shall be to the administrative hearing commission in accordance with sections 208.156 and 621.055.

13. Notwithstanding any other provision of law to the contrary, appeals regarding this assessment shall be to the circuit court of Cole County or the circuit court in the county in which the facility is located. The circuit court shall hear the matter as the court of original jurisdiction.

14. Nothing in this section shall be deemed to affect or in any way limit the tax-exempt or nonprofit status of any intermediate care facility for the intellectually disabled granted by state law.

15. The director of the department of mental health shall promulgate rules and regulations to implement this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2008, shall be invalid and void.

16. The provisions of this section shall expire on September 30, 2018.

(L. 2008 S.B. 1081, A.L. 2009 H.B. 395 merged with H.B. 740, A.L. 2011 S.B. 62, A.L. 2014 H.B. 1064, A.L. 2015 S.B. 210, A.L. 2016 H.B. 1534)

Expires 9-30-18

CROSS REFERENCE:

Nonseverability clause, 190.840



Section 633.420 Dyslexia defined — task force created, members, duties, recommendations — expiration date.

Effective 28 Aug 2016

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

633.420. Dyslexia defined — task force created, members, duties, recommendations — expiration date. — 1. For the purposes of this section, the term “dyslexia” means a disorder that is neurological in origin, characterized by difficulties with accurate and fluent word recognition, and poor spelling and decoding abilities that typically result from a deficit in the phonological component of language, often unexpected in relation to other cognitive abilities and the provision of effective classroom instruction, and of which secondary consequences may include problems in reading comprehension and reduced reading experience that can impede growth of vocabulary and background knowledge. Nothing in this section shall prohibit a district from assessing students for dyslexia and offering students specialized reading instruction if a determination is made that a student suffers from dyslexia. Unless required by federal law, nothing in this definition shall require a student with dyslexia to be automatically determined eligible as a student with a disability. Nothing in this definition shall require a student with dyslexia to obtain an individualized education program (IEP) unless the student has otherwise met the federal conditions necessary.

2. There is hereby created the “Legislative Task Force on Dyslexia”. The joint committee on education shall provide technical and administrative support as required by the task force to fulfill its duties; any such support involving monetary expenses shall first be approved by the chairman of the joint committee on education. The task force shall meet at least quarterly and may hold meetings by telephone or video conference. The task force shall advise and make recommendations to the governor, joint committee on education, and relevant state agencies regarding matters concerning individuals with dyslexia, including education and other adult and adolescent services.

3. The task force shall be comprised of twenty-one* members consisting of the following:

(1) Two members of the senate appointed by the president pro tempore of the senate, with one member appointed from the minority party and one member appointed from the majority party;

(2) Two members of the house of representatives appointed by the speaker of the house of representatives, with one member appointed from the minority party and one member appointed from the majority party;

(3) The commissioner of education, or his or her designee;

(4) One representative from an institution of higher education located in this state with specialized expertise in dyslexia and reading instruction;

(5) A representative from a state teachers association or the Missouri National Education Association;

(6) A representative from the International Dyslexia Association of Missouri;

(7) A representative from Decoding Dyslexia of Missouri;

(8) A representative from the Missouri Association of Elementary School Principals;

(9) A representative from the Missouri Council of Administrators of Special Education;

(10) A professional licensed in the state of Missouri with experience diagnosing dyslexia including, but not limited to, a licensed psychologist, school psychologist, or neuropsychologist;

(11) A speech-language pathologist with training and experience in early literacy development and effective research-based intervention techniques for dyslexia, including an Orton-Gillingham remediation program recommended by the Missouri Speech-Language Hearing Association;

(12) A certified academic language therapist recommended by the Academic Language Therapy** Association who is a resident of this state;

(13) A representative from an independent private provider or nonprofit organization serving individuals with dyslexia;

(14) An assistive technology specialist with expertise in accessible print materials and assistive technology used by individuals with dyslexia recommended by the Missouri assistive technology council;

(15) One private citizen who has a child who has been diagnosed with dyslexia;

(16) One private citizen who has been diagnosed with dyslexia;

(17) A representative of the Missouri State Council of the International Reading Association;

(18) A pediatrician with knowledge of dyslexia; and

(19) A member of the Missouri School Boards’*** Association.

4. The members of the task force, other than the members from the general assembly and ex officio members, shall be appointed by the president pro tempore of the senate or the speaker of the house of representatives by September 1, 2016, by alternating appointments beginning with the president pro tempore of the senate. A chairperson shall be selected by the members of the task force. Any vacancy on the task force shall be filled in the same manner as the original appointment. Members shall serve on the task force without compensation.

5. The task force shall make recommendations for a statewide system for identification, intervention, and delivery of supports for students with dyslexia, including the development of resource materials and professional development activities. These recommendations shall be included in a report to the governor and joint committee on education and shall include findings and proposed legislation and shall be made available no longer than twelve months from the task force’s first meeting.

6. The recommendations and resource materials developed by the task force shall:

(1) Identify valid and reliable screening and evaluation assessments and protocols that can be used and the appropriate personnel to administer such assessments in order to identify children with dyslexia or the characteristics of dyslexia as part of an ongoing reading progress monitoring system, multitiered system of supports, and special education eligibility determinations in schools;

(2) Recommend an evidence-based reading instruction, with consideration of the National Reading Panel Report and Orton-Gillingham methodology principles for use in all Missouri schools, and intervention system, including a list of effective dyslexia intervention programs, to address dyslexia or characteristics of dyslexia for use by schools in multitiered systems of support and for services as appropriate for special education eligible students;

(3) Develop and implement preservice and in-service professional development activities to address dyslexia identification and intervention, including utilization of accessible print materials and assistive technology, within degree programs such as education, reading, special education, speech-language pathology, and psychology;

(4) Review teacher certification and professional development requirements as they relate to the needs of students with dyslexia;

(5) Examine the barriers to accurate information on the prevalence of students with dyslexia across the state and recommend a process for accurate reporting of demographic data; and

(6) Study and evaluate current practices for diagnosing, treating, and educating children in this state and examine how current laws and regulations affect students with dyslexia in order to present recommendations to the governor and the joint committee on education.

7. The task force shall hire or contract for hire specialist services to support the work of the task force as necessary with appropriations made by the general assembly to the joint committee on education for that purpose or from other available funding.

8. The task force authorized under this section shall expire on August 31, 2018, unless reauthorized by an act of the general assembly.

(L. 2016 H.B. 2379 merged with S.B. 635 merged with S.B. 638)

Expires 8-31-18

*Word "twenty" appears in original rolls of S.B. 635 and S.B. 638.

**Word "Therapists" appears in original rolls of S.B. 635, S.B. 638 and H.B. 2379.

***Word "Board" appears in original rolls of S.B. 635, S.B. 638 and H.B. 2379.






Chapter 640 Department of Natural Resources

Chapter Cross References



Section 640.010 Department created — director, appointment, powers, duties — transfer of certain agencies.

Effective 28 Aug 2013

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

*640.010. Department created — director, appointment, powers, duties — transfer of certain agencies. — 1. There is hereby created a department of natural resources in charge of a director appointed by the governor, by and with the advice and consent of the senate. The director shall administer the programs assigned to the department relating to environmental control and the conservation and management of natural resources. The director shall coordinate and supervise all staff and other personnel assigned to the department. He shall faithfully cause to be executed all policies established by the boards and commissions assigned to the department, be subject to their decisions as to all substantive and procedural rules and his or her decisions shall be subject to appeal as provided by law. The director shall recommend policies to the various boards and commissions assigned to the department to achieve effective and coordinated environmental control and natural resource conservation policies.

2. The director shall appoint directors of staff to service each of the policy making boards or commissions assigned to the department. Each director of staff shall be qualified by education, training and experience in the technical matters of the board to which he is assigned and his or her appointment shall be approved by the board to which he is assigned and he shall be removed or reassigned on their request in writing to the director of the department. All other employees of the department and of each board and commission assigned to the department shall be appointed by the director of the department in accord with chapter 36, and shall be assigned and may be reassigned as required by the director of the department in such a manner as to provide optimum service, efficiency and economy.

3. The air conservation commission, chapter 203 and others, the clean water commission, chapter 204 and others, are transferred by type II transfer to the department of natural resources. The governor shall appoint the members of these bodies in accord with the laws establishing them, with the advice and consent of the senate. The bodies hereby transferred shall retain all rulemaking and hearing powers allotted by law, as well as those of any bodies transferred to their jurisdiction. All the powers, duties and functions of the state environmental improvement authority, chapter 260 and others, are transferred by type III transfer to the air conservation commission. All the powers, duties and functions of the water resources board, chapter 256 and others, are transferred by type I transfer to the clean water commission and the board is abolished. No member of the clean water commission shall receive or shall have received, during the previous two years from the date of his or her appointment, a significant portion of his or her income directly or indirectly from permit holders or applicants for a permit under the jurisdiction of the clean water commission. The state park board, chapter 253, is transferred to the department of natural resources by type I transfer.

4. All the powers, duties and functions of the state soil and water districts commission, chapter 278 and others, are transferred by a type II transfer to the department.

5. All the powers, duties and functions of the state geologist, chapter 256 and others, are transferred by type I transfer to the department of natural resources. All the powers, duties and functions of the state oil and gas council, chapter 259 and others, are transferred to the department of natural resources by type II transfer. The director of the department shall appoint a state geologist who shall have the duties to supervise and coordinate the work formerly done by the departments or authorities abolished by this subsection, and shall provide staff services for the state oil and gas council.

6. All the powers, duties and functions of the land reclamation commission, chapter 444 and others, are transferred to the department of natural resources by type II transfer. All necessary personnel required by the commission shall be selected, employed and discharged by the commission. The director of the department shall not have the authority to abolish positions.

7. The functions performed by the division of health in relation to the maintenance of a safe quality of water dispensed to the public, sections 640.100 to 640.115, and others, and for licensing and regulating solid waste management systems and plans are transferred by type I transfer to the department of natural resources.

(L. 1973 1st Ex. Sess. S.B. 1 § 10, A.L. 1995 S.B. 65, A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28); 10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 640.012 Burden of proof in contested cases heard by administrative hearing commission, exceptions.

Effective 28 Aug 2013

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

*640.012. Burden of proof in contested cases heard by administrative hearing commission, exceptions. — In all contested case administrative appeals heard by the administrative hearing commission pursuant to section 621.250, the burden of proof shall be upon the department of natural resources to demonstrate the lawfulness of the finding, order, decision or assessment being appealed, except that in matters involving the denial of a permit, license or registration, the burden of proof shall be on the applicant for such permit, license or registration.

(L. 2002 S.B. 984 & 985 § 640.825, A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28); 10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 640.013 Appeals from certain environmental decisions to be heard by administrative hearing commission.

Effective 28 Aug 2008

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.013. Appeals from certain environmental decisions to be heard by administrative hearing commission. — The administrative hearing commission shall have the authority to hear certain environmental appeals in accordance with section 621.250.

(L. 2005 H.B. 824, A.L. 2008 H.B. 1469)



Section 640.015 Environmental conditions or standards, rules to cite specific law or authority relied upon — regulatory impact report required, contents, procedure, not required when — section not applicable, when.

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.015. Environmental conditions or standards, rules to cite specific law or authority relied upon — regulatory impact report required, contents, procedure, not required when — section not applicable, when. — 1. All provisions of the law to the contrary notwithstanding, all rules that prescribe environmental conditions or standards promulgated by the department of natural resources, a board or a commission, pursuant to authorities granted in this chapter and chapters 260, 278, 319, 444, 643, and 644, the hazardous waste management commission in chapter 260, the state soil and water districts commission in chapter 278, the Missouri mining commission in chapter 444, the safe drinking water commission in this chapter, the air conservation commission in chapter 643, and the clean water commission in chapter 644 shall cite the specific section of law or legal authority. The rule shall also be based on the regulatory impact report provided in this section.

2. The regulatory impact report required by this section shall include:

(1) A report on the peer-reviewed scientific data used to commence the rulemaking process;

(2) A description of persons who will most likely be affected by the proposed rule, including persons that will bear the costs of the proposed rule and persons that will benefit from the proposed rule;

(3) A description of the environmental and economic costs and benefits of the proposed rule;

(4) The probable costs to the agency and to any other agency of the implementation and enforcement of the proposed rule and any anticipated effect on state revenue;

(5) A comparison of the probable costs and benefits of the proposed rule to the probable costs and benefits of inaction, which includes both economic and environmental costs and benefits;

(6) A determination of whether there are less costly or less intrusive methods for achieving the proposed rule;

(7) A description of any alternative method for achieving the purpose of the proposed rule that were seriously considered by the department and the reasons why they were rejected in favor of the proposed rule;

(8) An analysis of both short-term and long-term consequences of the proposed rule;

(9) An explanation of the risks to human health, public welfare, or the environment addressed by the proposed rule;

(10) The identification of the sources of scientific information used in evaluating the risk and a summary of such information;

(11) A description and impact statement of any uncertainties and assumptions made in conducting the analysis on the resulting risk estimate;

(12) A description of any significant countervailing risks that may be caused by the proposed rule; and

(13) The identification of at least one, if any, alternative regulatory approaches that will produce comparable human health, public welfare, or environmental outcomes.

3. The department, board, or commission shall develop the regulatory impact report required by this section using peer-reviewed and published data or when the peer-reviewed data is not reasonably available, a written explanation shall be filed at the time of the rule promulgation notice explaining why the peer-reviewed data was not available to support the regulation. If the peer-reviewed data is not available, the department must provide all scientific references and the types, amount, and sources of scientific information that was used to develop the rule at the time of the rule promulgation notice.

4. The department, board, or commission shall publish in at least one newspaper of general circulation, qualified pursuant to chapter 493, with an average circulation of twenty thousand or more and on the department, board, or commission website a notice of availability of any regulatory impact report conducted pursuant to this section and shall make such assessments and analyses available to the public by posting them on the department, board, or commission website. The department, board, or commission shall allow at least sixty days for the public to submit comments and shall post all comments and respond to all significant comments prior to promulgating the rule.

5. The department, board, or commission shall file a copy of the regulatory impact report with the joint committee on administrative rules concurrently with the filing of the proposed rule pursuant to section 536.024.

6. If the department, board, or commission fails to conduct the regulatory impact report as required for each proposed rule pursuant to this section, such rule shall be void unless the written explanation delineating why the peer-reviewed data was not available has been filed at the time of the rule promulgation notice.

7. Any other provision of this section to the contrary notwithstanding, the department, board, or commission referenced in subsection 1 of this section may adopt a rule without conducting a regulatory impact report if the director of the department determines that immediate action is necessary to protect human health, public welfare, or the environment; provided, however, in doing so, the department, board, or commission shall be required to provide written justification as to why it deviated from conducting a regulatory impact report and shall complete the regulatory impact report within one hundred eighty days of the adoption of the rule.

8. The provisions of this section shall not apply if the department adopts environmental protection agency rules and rules from other applicable federal agencies without variance.

(L. 2004 H.B. 980, A.L. 2014 S.B. 642)



Section 640.016 Permit restrictions by department of natural resources prohibited in absence of statutory authority — permit issuance procedures — denial of permit, basis to be detailed — approval of permit not to be altered for one year, when.

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.016. Permit restrictions by department of natural resources prohibited in absence of statutory authority — permit issuance procedures — denial of permit, basis to be detailed — approval of permit not to be altered for one year, when. — 1. The department of natural resources shall not place in any permit any requirement, provision, stipulation, or any other restriction which is not prescribed or authorized by regulation or statute, unless the requirement, provision, stipulation, or other restriction is pursuant to the authority addressed in statute.

2. Prior to submitting a permit to public comment the department of natural resources shall deliver such permit to the permit applicant at the contact address on the permit application for final review. In the interest of expediting permit issuance, permit applicants may waive the opportunity to review draft permits prior to public notice. The permit applicant shall have ten days to review the permit for errors. Upon receipt of the applicant's review of the permit, the department of natural resources shall correct the permit where nonsubstantive drafting errors exist. The department of natural resources shall make such changes within ten days and submit the permit for public comment. If the permit applicant is not provided the opportunity to review permits prior to submission for public comment, the permit applicant shall have the authority to correct drafting errors in their permits after they are issued without paying any fee for such changes or modifications.

3. In any matter where a permit is denied by the department of natural resources pursuant to authorities granted in this chapter and chapters 260, 278, 319, 444, 643, and 644, the hazardous waste management commission in chapter 260, the state soil and water districts commission in chapter 278, the Missouri mining commission in chapter 444, the safe drinking water commission in this chapter, the air conservation commission in chapter 643, and the clean water commission in chapter 644, such denial shall clearly state the basis for such denial.

4. Once a permit or action has been approved by the department, the department shall not revoke or change, without written permission from the permittee, the decision for a period of one year or unless the department determines that immediate action is necessary to protect human health, public welfare, or the environment.

(L. 2004 H.B. 980 § 640.018, A.L. 2014 S.B. 642)



Section 640.017 Unified permit schedule authorized for activities requiring multiple permits — director's duties — procedure — rulemaking authority.

Effective 28 Aug 2013

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

*640.017. Unified permit schedule authorized for activities requiring multiple permits — director's duties — procedure — rulemaking authority. — 1. Notwithstanding any other provision of law, for activities that may require multiple environmental state permits or certifications, an applicant may directly petition the director for purposes of approving or denying such permits or certifications, and for purposes of coordinating a unified permit schedule with the department which covers the timing and order to obtain such permits in a coordinated and streamlined process. In determining the schedule, the department and applicant shall consider which permits are most critical for the regulated activity, the need for unified public participation for all of the regulated aspects of the permitted activity, the applicant's anticipated staging of construction and financing for the permitted activity, and the applicant's use of innovative environmental approaches or strategies to minimize its environmental impacts.

2. In order to facilitate a unified and streamlined permitting process, the director shall develop and implement a process to coordinate the processing of multiple environmental permits, certifications, or permit modifications from a single applicant.

3. The department may initiate the unified permits process for a class of similar activities by notifying any known applicants interested in those regulated activities of the intent to use the unified process. To the extent practicable and consistent with the purposes of this section, the department shall coordinate with interested applicants on the unified permit schedule.

4. The process developed and implemented by the director shall include working with such applicants in an effort to help determine, at the earliest stage, all of the permits required for a specific proposed activity based on information provided by the applicant; additional information regarding the proposed activity may result in different permits being required. The department shall inform applicants that a unified permitting schedule is available. Any multiple-permit applicant may decline at any time to have its permits processed in accordance with the schedule and instead proceed on a permit-by-permit approach. The department shall publicize the order and tentative schedule on the department's internet website.

5. Following the establishment of a unified permit schedule, the director shall notify the applicant in writing of the order in which the applicant shall obtain permits. The department shall proceed to consider applications accordingly and may only modify the schedule with the consent of the applicant through the date of the public hearing. Each application shall be reviewed by the department based solely on its own merits and compliance with the applicable law.

6. The department shall coordinate with the applicant, to the extent possible, to align the unified permit process so that all public meetings or hearings related to the permits are consolidated into one hearing in a location near the facility.

7. In furtherance of this section, the director may waive otherwise applicable procedural requirements related to timing as set forth in state environmental laws or rules found in this chapter and chapters 236, 259, 260, 444, 643, and 644, so long as:

(1) The public comment periods related to each permit are not shortened; and

(2) The unified permitting schedule does not impair the ability of the applicant or the department to comply with substantive legal requirements related to the permit application.

8. The director shall promulgate rules to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly under chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2008, shall be invalid and void.

(L. 2008 S.B. 1181, et al., A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28); 10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 640.018 Permit issuance after expiration of statutorily required time frame — engineering plans, specifications and designs — permit application or modification, statement required, use by department.

Effective 28 Aug 2012

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.018. Permit issuance after expiration of statutorily required time frame — engineering plans, specifications and designs — permit application or modification, statement required, use by department. — 1. In any case where the department has not issued a permit or rendered a permit decision by the expiration of a statutorily required time frame for any application for a permit under this chapter or chapters 260, 278, 319, 444, 643, or 644, upon request of the permit applicant, the department shall issue the permit the first day following the expiration of the required time frame, provided all necessary information has been submitted for the application and the department has been in possession of all such information for the duration of the required time frame. This subsection shall be considered in addition to, and not in lieu thereof, any other provision of law regarding consequences of failure by the department to issue a permit or permit decision by the expiration of a required time frame.

2. If engineering plans, specifications, and designs prepared by a registered professional engineer are submitted to the department of natural resources as a part of a permit application or permit modification, the permit application or permit modification shall include a statement that the plans, specifications, and designs were prepared in accordance with the applicable requirements and shall be sealed by the registered professional engineer in accordance with section 327.411, as applicable. The department shall use the complete, sealed engineering plans, specifications, and designs as submitted in addition to permit applications and other relevant information, documents, and materials in developing comments on the engineering submittals and in determining whether to issue or deny permits. The review of documents, plans, specifications, and designs sealed by a registered professional engineer for an applicant shall be conducted by a registered professional engineer or an engineering intern on behalf of the department.

3. The department shall designate supervisory registered professional engineers for permitting purposes under this chapter and chapters 260, 278, 319, 444, 643, and 644. Any permit applicant receiving written comments on an engineering submittal may request a determination from the department's supervisory registered professional engineer as to a final disposition of the department's comments regarding engineering submittals in determining a decision on the permit. The department's supervisory engineer shall inform the permit applicant of a preliminary decision within fifteen days after the permit applicant's request for a determination and shall make a final determination within thirty days of such request.

4. Nothing in this section shall be construed to require plans or other submittals to the department pursuant to an application to come under a general permit or an application for a site-specific permit to be prepared by a registered professional engineer, unless otherwise required under state or federal law.

(L. 2011 H.B. 89 merged with S.B. 135 § 640.905, A.L. 2012 H.B. 1251)

CROSS REFERENCE:

Nonseverability clause, 640.099



Section 640.026 Enforcement and penalties, list of documents produced for external dissemination — JCAR review, contents.

Effective 28 Aug 2013

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

*640.026. Enforcement and penalties, list of documents produced for external dissemination — JCAR review, contents. — 1. The department of natural resources shall, by December 1, 2013, and annually thereafter, develop a list of all documents produced for external dissemination, excluding permits, that the department utilizes to implement enforcement actions or penalties levied by the department which have not been established in statute or have not been promulgated pursuant to chapter 536. The list and all documents referenced shall be provided to the joint committee on administrative rules for the purpose of a review, in consultation with the department, to determine if the documents are statements of general applicability that implement, interpret, or prescribe law or policy that should be subject to the rulemaking process prescribed in chapter 536.

2. All documents, excluding permits and rules, produced by the department for external dissemination shall contain:

(1) The name of the department;

(2) The name of the division of the department, if applicable;

(3) The name of the director of the division, if applicable;

(4) The calendar date on which the document was produced; and

(5) A disclosure statement stating: "Nothing in this document may be used to implement any enforcement action or levy any penalty unless promulgated by rule under chapter 536 or authorized by statute.".

3. The list and all documents required by this section to be provided to the joint committee on administrative rules shall be satisfied by providing either physical copies of both a list and all documents, excluding permits, or by providing a list of documents accompanied by a separate uniform resource locator for each listed document.

(L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28); 10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 640.030 Interagency plan, department of natural resources and department of conservation.

Effective 28 Aug 1990

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.030. Interagency plan, department of natural resources and department of conservation. — The department of natural resources and the department of conservation shall develop an interagency plan and execute an interagency agreement regarding the application and use of any portion of funds authorized for the respective departments by provisions of the Constitution, taking into consideration the purposes for which the voters approved the funds and the extent to which expenditures under the provisions of sections 252.300 to 252.333, or sections 620.552 to 620.574, accomplish such purposes. Such interagency agreements shall not be subject to legislative review or oversight and are not rules within the meaning of any law providing for review by the general assembly or any committee thereof.

(L. 1990 H.B. 1653 § 25)

Expired 12-31-92



Section 640.033 Department may not adopt certain rules.

Effective 28 Aug 1992

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.033. Department may not adopt certain rules. — The department of natural resources or any division thereof shall not adopt any rules with regard to emissions of power plants fired by Missouri coal which are more stringent than any federal law or regulation.

(L. 1992 S.B. 544 § 2)



Section 640.035 Environmental control — conservation programs — department's duty to maintain records, content.

Effective 09 Jun 1998, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.035. Environmental control — conservation programs — department's duty to maintain records, content. — For any program relating to environmental control and the conservation and management of natural resources assigned to the department of natural resources or any division thereof, if the department maintains records of site inspections and violations of statutes, rules, or the terms or conditions of any permit by any entity subject to regulation by such program, the department shall also maintain records of compliance with such statutes, rules, or terms or conditions of any permit, and shall specifically record in such records any actions taken by the entity subject to regulation by the program that are above and beyond what is minimally required for compliance if the entity provides written notification of such action to the department at or before the time of the inspection.

(L. 1998 H.B. 1161)

Effective 6-09-98



Section 640.040 Cleanup of controlled substance laboratories — rules — fund.

Effective 28 Aug 1998

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.040. Cleanup of controlled substance laboratories — rules — fund. — 1. The department of natural resources may provide the resources and personnel to assist in the cleanup and disposal of the hazardous substances including, but not limited to chemicals intended for use in or resulting from the manufacture or production of controlled substances.

2. The department of natural resources may recover the costs of such cleanup and disposal from the parties responsible for the manufacture or production of controlled substances.

3. The department of natural resources may adopt such rules as are necessary for the implementation and operation of this section.

4. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

5. There is hereby created in the state treasury the "Controlled Substances Cleanup Fund", which shall contain any funds designated for controlled substances cleanup, including, but not limited to, funds derived from private gifts and grants as well as federal and state grants, payments and appropriations. The provisions of section 33.080 to the contrary notwithstanding, moneys in the fund shall not lapse. Interest received on such deposits shall be credited to the controlled substances cleanup fund.

(L. 1998 H.B. 1147, et al. § 8)



Section 640.045 Revolving fund for cash transactions for sale of items made by Department of Natural Resources divisions established.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.045. Revolving fund for cash transactions for sale of items made by Department of Natural Resources divisions established. — Upon a request from the director of the department of natural resources, the commissioner of administration shall draw a warrant payable to any and all of the directors of the various divisions of the department in amounts to be specified by the director of the department of natural resources, but such amounts shall not exceed the sum of five hundred dollars each. The sum so specified shall be placed in the hands of the director of the relevant division as a revolving fund to be used in the cash transactions involving the sale of items made by that division. All transactions shall be made in accordance with rules and regulations established by the commissioner of administration.

(L. 2011 H.B. 190)



Section 640.065 Revolving services fund created, use of moneys.

Effective 28 Aug 2013

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

*640.065. Revolving services fund created, use of moneys. — 1. The "Department of Natural Resources Revolving Services Fund" is hereby created. All funds received by the department of natural resources from the delivery of services and the sale or resale of maps, plats, reports, studies, records, and other publications and documents, on paper or in electronic format, shall be credited to the fund. The director of the department shall administer the fund. The state treasurer is the custodian of the fund and may approve disbursements from the fund requested by the director of the department. When appropriated, moneys in the fund shall be used to purchase goods, equipment, hardware and software, maintenance and licenses, software and database development and maintenance, personal services, and other services that will ultimately be used to provide copies of information maintained or provided by the department, reprint maps, publications or other documents requested by governmental agencies or members of the general public; to publish the maps, publications, or other documents; to purchase maps, publications, or other documents for resale; and to pay shipping charges, laboratory services, core library fees, workshop fees, conference fees, and interdivisional cooperative agreements, but for no other purpose.

2. The department of natural resources may produce, reproduce, and sell maps, plats, reports, studies, and records and shall fix the charge therefor. All income received shall be promptly deposited in the state treasury to the credit of the department of natural resources revolving services fund.

3. An unencumbered balance not exceeding one million dollars in the department of natural resources revolving services fund at the end of the fiscal year is exempt from the provisions of section 33.080 relating to the transfer of unexpended balances to the general revenue fund.

4. The department of natural resources shall report all income to and expenditures from such fund on a quarterly basis to the house of representatives budget committee and the senate appropriations committee.

(L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28); 10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 640.075 Brochures on Thomas Hart Benton murals and capitol art work, publication.

Effective 28 Aug 2013

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

*640.075. Brochures on Thomas Hart Benton murals and capitol art work, publication. — The department of natural resources is authorized to gather data, photographs and such other materials as may be necessary and to prepare, edit and publish from time to time, as deemed necessary, copies of a brochure on the Thomas Hart Benton murals in the house lounge and on other major works of art of the Missouri state capitol. The brochure shall be sold at a price to be set by the department of natural resources. The proceeds from the sale of the brochure shall be deposited in the state treasury to the credit of the natural resources revolving services fund created in section 640.065.

(L. 1967 p. 366 § 1, A.L. 1986 H.B. 1467, A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28); 10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 640.078 Federal Clean Water Act and federal Safe Drinking Water Act, tax refunds in violation of — department of natural resources to identify other appropriated funds to department for transfer to the state general revenue fund.

Effective 28 Aug 2004

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.078. Federal Clean Water Act and federal Safe Drinking Water Act, tax refunds in violation of — department of natural resources to identify other appropriated funds to department for transfer to the state general revenue fund. — 1. If a refund mandated under Article X, Section 18, of the Missouri Constitution from the following funds:

(1) The water and wastewater loan fund established pursuant to section 644.122;

(2) The water pollution permit fee subaccount of the natural resources protection fund established in section 640.220;

(3) The water and wastewater loan revolving funds; or

(4) Any fund established by the office of administration for the sole purpose of receiving and distributing state match bond proceeds for the department of natural resources' state revolving fund programs established pursuant to the federal Clean Water Act, the federal Safe Drinking Water Act, or any federal regulation authorized under either federal act,

­­

­

2. The commissioner of administration shall transfer the funds identified by the department, that would otherwise be transferred from the funds identified in subsection 1 of this section, to the state general revenue fund for any refund that occurs after August 28, 2004.

(L. 2004 H.B. 980 §1)



Section 640.080 E. coli measuring standard — posting of signs when beaches exceed, language — authority to close beaches.

Effective 12 Jul 2013, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

*640.080. E. coli measuring standard — posting of signs when beaches exceed, language — authority to close beaches. — 1. For Missouri state parks' designated swim beaches, a standard that measures E. coli using the Environmental Protection Agency's Method 1603, or any other equivalent method that measures culturable E. coli, with the geometric mean (GM) of weekly sampling of one hundred ninety colony forming units per one hundred milliliters shall be utilized.

2. If beaches exceed the GM standard established in subsection 1 of this section, the department of natural resources shall post the beach with signs that state "Swimming is Not Recommended".

3. The department reserves the right to close a beach in the event of a documented health risk including things such as but not limited to wastewater bypass, extremely high sampling values, spills of hazardous chemicals, or localized outbreaks of an infectious disease.

(L. 2013 H.B. 28 merged with H.B. 650)

Effective 7-12-13 (H.B. 28); 9-11-13 (H.B. 650)

*H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.

*Revisor's Note: Article III, Sections 29 and 32 of the Missouri Constitution, and Sections 1.130 and 21.250, RSMo, do not specifically address the effective date of a section subject to an emergency clause which is overridden by the general assembly.



Section 640.090 Implementation impact report, submitted to whom — criteria.

Effective 16 Oct 2015, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

*640.090. Implementation impact report, submitted to whom — criteria. — 1. In developing, amending, or revising state implementation plans to address National Ambient Air Quality Standard nonattainment areas under the federal Clean Air Act, as amended (42 U.S.C. Section 7401, et seq.), state plans to comply with federal regulations relating to carbon emissions for existing-source performance standards (42 U.S.C. Section 7411**), or nonpoint source management plans under the federal Clean Water Act, as amended (33 U.S.C. Section 1251, et seq. and 33 U.S.C. Section 1329), for submission to the United States Environmental Protection Agency based on promulgated rules and regulations, the department, and its respective commissions, in collaboration with the department of health and senior services, department of revenue, public service commission, the department of conservation, and division of energy of the department of economic development, shall prepare an implementation impact report in lieu of a regulatory impact report required under section 640.015 and submit such report in addition to the proposed state implementation plan, state plan, or nonpoint source management plan to the governor, the joint committee on government accountability, the president pro tempore of the senate, and the speaker of the house of representatives forty-five calendar days prior to final submission to the United States Environmental Protection Agency. The department shall also post the implementation impact report and the proposed state implementation plan, state plan, or nonpoint source management plan prominently on the home page of its departmental website forty-five calendar days prior to submission to the Environmental Protection Agency. If such implementation impact report or state implementation plan, state plan, or nonpoint source management plan is revised after such report and plan is delivered to such elected officials but prior to submission to the United States Environmental Protection Agency, the updated report and plan shall also be delivered to the governor, the joint committee on government accountability, the president pro tempore of the senate, and the speaker of the house of representatives, and posted prominently on the home page of its departmental website upon release. All implementation impact reports and plans shall remain on the departmental website for no less than one year after final submission to the United States Environmental Protection Agency.

2. The implementation impact report shall take into consideration the unique policies, energy needs, resource mix, reliability, and economic priorities of Missouri, and shall include, but is not limited to, the following criteria:

(1) The economic impact the plan will have on businesses and citizens in the state, including any disproportionate impact it will have on lower income populations, and any job losses or gains that are anticipated as a result of the plan, rule, or regulation;

(2) The existence and cost efficiency of any technology that may be needed to achieve the reduction goal and whether the reduction goals are achievable within the allotted time frame;

(3) Whether the plan achieves reduction goals at a sustainable cost;

(4) The remaining useful life of any emitting structure affected by the plan if provided by the emitting entity;

(5) Any existing depreciation schedules of an emitting structure that will be forced into early retirement due to implementation of the plan if provided by the emitting entity;

(6) Any policy options for the adoption of less stringent standards or longer compliance schedules;

(7) The potential impact on taxes and the general revenue of the state;

(8) The potential impact on citizen health, including any evidence that the pollutant contributes to health problems based upon peer-reviewed scientific evidence;

(9) Options, to the maximum extent allowable, that provide flexibility in achieving reduction goals, including the averaging of emissions or any other alternative implementation measure that may further the interests of Missouri's citizens;

(10) A cost-benefit analysis of how the plan affects the economic well-being of the state, as well as the projected cost or benefits to any industry affected by the plan, and projected costs or benefits to consumers and citizens;

(11) The potential impact of the plan on generation, supply, distributions, and service reliability;

(12) The elements of a regulatory impact report as required under section 640.015;

(13) Information, to the extent that it is available, regarding how other states are formulating their plans.

3. In developing, amending, or revising state implementation plans, state plans, or nonpoint source management plans for submission to the United States Environmental Protection Agency based on rules or regulations under:

(1) The federal Clean Air Act, as amended (42 U.S.C. Section 7401, et seq.), the department shall hold at least one stakeholder meeting in order to solicit stakeholder input from each of the following groups: electric generators and load serving entities, industrial energy consumers, citizens consumer groups, and renewable energy groups;

(2) The federal Clean Water Act, as amended (33 U.S.C. Section 1251***, et seq. and 33 U.S.C. Section 1329), the department shall hold at least one stakeholder meeting in order to solicit stakeholder input from each of the following groups: agricultural groups, municipal groups, industrial groups, environmental and natural resource groups, and citizen groups.

4. Before final submission of a state implementation plan, state plan, or nonpoint source management plan to the United States Environmental Protection Agency, the joint committee on government accountability may conduct at least two public hearings within forty-five days of receiving the implementation impact report and plan in order to seek public comment on the proposed state implementation plan, state plan, nonpoint source management plan, or implementation impact report. The joint committee on government accountability may request that a representative from the United States Environmental Protection Agency attend at least one of the public hearings.

5. Nothing in this section shall be construed as otherwise conferring upon the public service commission or the department jurisdiction over the service, rates, financing, accounting, or management of any rural electric cooperative or municipally owned utility, or to amend, modify, or otherwise limit the rights to provide service as otherwise provided by law.

6. Nothing in this section shall be construed to effect, limit, or supersede section 643.640.

(L. 2015 S.B. 142)

*Effective 10-16-15, see § 21.250. S.B. 142 was vetoed on July 10, 2015. The veto was overridden September 16, 2015.

**Section "7412" appears in original rolls.

***Section "12541" appears in original rolls.



Section 640.099 Nonseverability of act.

Effective 11 Jul 2011, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.099. Nonseverability of act. — Notwithstanding the provisions of section 1.140 to the contrary, the provisions of sections 37.070, 67.4500, 67.4505, 67.4510, 67.4515, 67.4520, 192.105*, 247.060, 253.090, 442.014, 444.771, 444.773, 621.250, 640.018, 640.128, 640.850*, 643.020, 643.040, 643.050, 643.060, 643.079, 643.080, 643.130, 643.191, 643.225, 643.232, 643.237, 643.240, 643.242, 643.245, 643.250, 644.036, 644.051, 644.054, 644.071, 644.145, 701.033, 701.058*, and this section shall be nonseverable, and if any provision is for any reason held to be invalid, such decision shall invalidate all of the remaining provisions of sections 37.070, 67.4500, 67.4505, 67.4510, 67.4515, 67.4520, 192.105*, 247.060, 253.090, 442.014, 444.771, 444.773, 621.250, 640.018, 640.128, 640.850*, 643.020, 643.040, 643.050, 643.060, 643.079, 643.080, 643.130, 643.191, 643.225, 643.232, 643.237, 643.240, 643.242, 643.245, 643.250, 644.036, 644.051, 644.054, 644.071, 644.145, 701.033, 701.058*, and this section.

(L. 2011 H.B. 89 § 1)

Effective 7-11-11

*Sections 192.105, 640.850, and 701.058 were repealed by H.B. 1298 Revision, 2014.



Section 640.100 Commission, duties, promulgate rules — political subdivisions may set certain additional standards — certain departments test water supply, when — fees, amount — federal compliance — customer fees, effective, when.

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.100. Commission, duties, promulgate rules — political subdivisions may set certain additional standards — certain departments test water supply, when — fees, amount — federal compliance — customer fees, effective, when. — 1. The safe drinking water commission created in section 640.105 shall promulgate rules necessary for the implementation, administration and enforcement of sections 640.100 to 640.140 and the federal Safe Drinking Water Act as amended.

2. No standard, rule or regulation or any amendment or repeal thereof shall be adopted except after a public hearing to be held by the commission after at least thirty days' prior notice in the manner prescribed by the rulemaking provisions of chapter 536 and an opportunity given to the public to be heard; the commission may solicit the views, in writing, of persons who may be affected by, knowledgeable about, or interested in proposed rules and regulations, or standards. Any person heard or registered at the hearing, or making written request for notice, shall be given written notice of the action of the commission with respect to the subject thereof. Any rule or portion of a rule, as that term is defined in section 536.010, that is promulgated to administer and enforce sections 640.100 to 640.140 shall become effective only if the agency has fully complied with all of the requirements of chapter 536, including but not limited to section 536.028, if applicable, after June 9, 1998. All rulemaking authority delegated prior to June 9, 1998, is of no force and effect and repealed as of June 9, 1998, however, nothing in this section shall be interpreted to repeal or affect the validity of any rule adopted or promulgated prior to June 9, 1998. If the provisions of section 536.028 apply, the provisions of this section are nonseverable and if any of the powers vested with the general assembly pursuant to section 536.028 to review, to delay the effective date, or to disapprove and annul a rule or portion of a rule are held unconstitutional or invalid, the purported grant of rulemaking authority and any rule so proposed and contained in the order of rulemaking shall be invalid and void, except that nothing in this chapter or chapter 644 shall affect the validity of any rule adopted and promulgated prior to June 9, 1998.

3. The commission shall promulgate rules and regulations for the certification of public water system operators, backflow prevention assembly testers and laboratories conducting tests pursuant to sections 640.100 to 640.140. Any person seeking to be a certified backflow prevention assembly tester shall satisfactorily complete standard, nationally recognized written and performance examinations designed to ensure that the person is competent to determine if the assembly is functioning within its design specifications. Any such state certification shall satisfy any need for local certification as a backflow prevention assembly tester. However, political subdivisions may set additional testing standards for individuals who are seeking to be certified as backflow prevention assembly testers. Notwithstanding any other provision of law to the contrary, agencies of the state or its political subdivisions shall only require carbonated beverage dispensers to conform to the backflow protection requirements established in the National Sanitation Foundation standard eighteen, and the dispensers shall be so listed by an independent testing laboratory. The commission shall promulgate rules and regulations for collection of samples and analysis of water furnished by municipalities, corporations, companies, state establishments, federal establishments or individuals to the public. The department of natural resources or the department of health and senior services shall, at the request of any supplier, make any analyses or tests required pursuant to the terms of section 192.320 and sections 640.100 to 640.140. The department shall collect fees to cover the reasonable cost of laboratory services, both within the department of natural resources and the department of health and senior services, laboratory certification and program administration as required by sections 640.100 to 640.140. The laboratory services and program administration fees pursuant to this subsection shall not exceed two hundred dollars for a supplier supplying less than four thousand one hundred service connections, three hundred dollars for supplying less than seven thousand six hundred service connections, five hundred dollars for supplying seven thousand six hundred or more service connections, and five hundred dollars for testing surface water. Such fees shall be deposited in the safe drinking water fund as specified in section 640.110. The analysis of all drinking water required by section 192.320 and sections 640.100 to 640.140 shall be made by the department of natural resources laboratories, department of health and senior services laboratories or laboratories certified by the department of natural resources.

4. The department of natural resources shall establish and maintain an inventory of public water supplies and conduct sanitary surveys of public water systems. Such records shall be available for public inspection during regular business hours.

5. (1) For the purpose of complying with federal requirements for maintaining the primacy of state enforcement of the federal Safe Drinking Water Act, the department is hereby directed to request appropriations from the general revenue fund and all other appropriate sources to fund the activities of the public drinking water program and in addition to the fees authorized pursuant to subsection 3 of this section, an annual fee for each customer service connection with a public water system is hereby authorized to be imposed upon all customers of public water systems in this state. Each customer of a public water system shall pay an annual fee for each customer service connection.

(2) The annual fee per customer service connection for unmetered customers and customers with meters not greater than one inch in size shall be based upon the number of service connections in the water system serving that customer, and shall not exceed:

­

­

(3) The annual user fee for customers having meters greater than one inch but less than or equal to two inches in size shall not exceed seven dollars and forty-four cents; for customers with meters greater than two inches but less than or equal to four inches in size shall not exceed forty-one dollars and sixteen cents; and for customers with meters greater than four inches in size shall not exceed eighty-two dollars and forty-four cents.

(4) Customers served by multiple connections shall pay an annual user fee based on the above rates for each connection, except that no single facility served by multiple connections shall pay a total of more than five hundred dollars per year.

6. Fees imposed pursuant to subsection 5 of this section shall become effective on August 28, 2006, and shall be collected by the public water system serving the customer beginning September 1, 2006, and continuing until such time that the safe drinking water commission, at its discretion, specifies a different amount under subsection 8 of this section. The commission shall promulgate rules and regulations on the procedures for billing, collection and delinquent payment. Fees collected by a public water system pursuant to subsection 5 of this section and fees established by the commission pursuant to subsection 8 of this section are state fees. The annual fee shall be enumerated separately from all other charges, and shall be collected in monthly, quarterly or annual increments. Such fees shall be transferred to the director of the department of revenue at frequencies not less than quarterly. Two percent of the revenue arising from the fees shall be retained by the public water system for the purpose of reimbursing its expenses for billing and collection of such fees.

7. Imposition and collection of the fees authorized in subsection 5 and fees established by the commission pursuant to subsection 8 of this section shall be suspended on the first day of a calendar quarter if, during the preceding calendar quarter, the federally delegated authority granted to the safe drinking water program within the department of natural resources to administer the Safe Drinking Water Act, 42 U.S.C. Section 300g-2, is withdrawn. The fee shall not be reinstated until the first day of the calendar quarter following the quarter during which such delegated authority is reinstated.

*8. Notwithstanding any statutory fee amounts or maximums to the contrary, the department of natural resources may conduct a comprehensive review and propose changes to the fee structure set forth in this section. The comprehensive review shall include stakeholder meetings in order to solicit stakeholder input from public and private water suppliers, and any other interested parties. Upon completion of the comprehensive review, the department shall submit a proposed fee structure with stakeholder agreement to the safe drinking water commission. The commission shall review such recommendations at a forthcoming regular or special meeting, but shall not vote on the fee structure until a subsequent meeting. If the commission approves, by vote of two-thirds majority or six of nine commissioners, the fee structure recommendations, the commission shall authorize the department to file a notice of proposed rulemaking containing the recommended fee structure, and after considering public comments may authorize the department to file the final order of rulemaking for such rule with the joint committee on administrative rules pursuant to sections 536.021 and 536.024 no later than December first of the same year. If such rules are not disapproved by the general assembly in the manner set out below, they shall take effect on January first of the following calendar year, at which point the existing fee structure shall expire. Any regulation promulgated under this subsection shall be deemed to be beyond the scope and authority provided in this subsection, or detrimental to permit applicants, if the general assembly within the first sixty calendar days of the regular session immediately following the filing of such regulation disapproves the regulation by concurrent resolution. If the general assembly so disapproves any regulation filed under this subsection, the department and the commission shall not implement the proposed fee structure and shall continue to use the previous fee structure. The authority of the commission to further revise the fee structure as provided by this subsection shall expire on August 28, 2024.

(RSMo 1939 § 9751, A.L. 1978 S.B. 509 § 192.180, A.L. 1981 S.B. 200 merged with S.B. 204, A.L. 1982 S.B. 575, A.L. 1988 H.B. 1242 Revision, A.L. 1989 S.B. 112, et al., A.L. 1992 H.B. 1393, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 1996 H.B. 1260 merged with S.B. 598, A.L. 1998 H.B. 1161, A.L. 1999 S.B. 160 & 82, A.L. 2002 S.B. 984 & 985, A.L. 2006 H.B. 1149, A.L. 2012 H.B. 1251, A.L. 2014 S.B. 642)

Prior revisions: 1929 § 9031; 1919 § 5787

*Authority to revise fee structure expires 8-28-24.

(1996) State cannot require municipality to pay for water test under Art X, Section 21. Missouri Municipal League v. State, 932 S.W.2d 400 (Mo.banc).



Section 640.102 Definitions.

Effective 09 Jun 1998, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.102. Definitions. — When used in sections 640.100 to 640.140 and in rules promulgated under authority of sections 640.100 to 640.140, the following words and phrases shall have the meanings ascribed to them in this section:

(1) "Commission", the safe drinking water commission established in section 640.105;

(2) "Conference, conciliation and persuasion", a process of verbal or written communications consisting of meetings, reports, correspondence or telephone conferences between authorized representatives of the department and the alleged violator. The process shall, at a minimum, consist of one offer to meet with the alleged violator tendered by the department. During any such meeting, the department and the alleged violator shall negotiate in good faith to eliminate the alleged violation and shall attempt to agree upon a plan to achieve compliance;

(3) "Customer", any person who receives water from a public water system, except those persons receiving water for resale;

(4) "Director", the director of the department of natural resources;

(5) "Person", any individual, partnership, copartnership, firm, company, public or private corporation, association, joint stock company, trust, estate, political subdivision or any agency, board, department or bureau of the state or federal government or any other legal entity, which is recognized by law as the subject of rights and duties;

(6) "Public water system", a system for the provision to the public of water for human consumption through pipes or other constructed conveyances, if such system has at least fifteen service connections or regularly serves an average of at least twenty-five individuals daily at least sixty days per calendar year. Such system includes any collection, treatment, storage or distribution facilities used in connection with such system.

(L. 1992 H.B. 1393, A.L. 1998 H.B. 1161)

Effective 6-09-98



Section 640.105 Commission established, members appointed — organization — reimbursement for expenses.

Effective 28 Aug 1992

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.105. Commission established, members appointed — organization — reimbursement for expenses. — 1. The "Safe Drinking Water Commission" is hereby established within the department of natural resources and shall be composed of nine persons. All members of the commission shall be representative of the general interest of the public or of public water systems. Nine members shall be appointed by the governor with the advice and consent of the senate. Four members shall be associated with the operation of public water systems, one of which shall be associated with a water system serving a population of seventy-five or less, one of which shall be associated with a water system serving a population greater than seventy-five but not more than two thousand five hundred, one of which shall be associated with a water system serving a population greater than two thousand five hundred and less than one hundred thousand, and one of which shall be associated with a water system serving a population of more than one hundred thousand; and five members shall represent the water consuming public. All members shall have demonstrated an interest and knowledge about water quality, and, to the greatest extent possible, the various associations representing water suppliers of the size classes referred to in this section shall be represented on the commission. All members shall be qualified by interest, education, training or experience to provide, assess and evaluate scientific and technical information concerning drinking water, financial requirements and the effects of the promulgation of standards, rules and regulations.

2. At the first meeting of the commission, and at yearly intervals thereafter, the members shall select from among themselves a chairman and a vice chairman. The commission shall hold at least four regular meetings each year and such additional regular meetings as the chairman deems desirable. Special meetings may be called by the chairman or by the director of the department of natural resources. Five members shall constitute a quorum. The members' terms shall be four years and until their successors are selected and qualified, except that of the original members appointed, four members shall serve a term of two years and five members shall serve a term of four years. Thereafter, all members appointed shall serve a term of four years. There is no limitation on the number of terms a member may serve. If a vacancy occurs, the governor, with the advice and consent of the senate, may appoint a member for the remaining portion of the unexpired term created by the vacancy.

3. The members of the commission shall be reimbursed for travel and other actual and necessary expenses incurred in the performance of their duties.

(L. 1978 S.B. 509 § 192.185, A.L. 1992 H.B. 1393)



Section 640.107 Drinking water revolving fund — loans and grants — funds for training and technical assistance.

Effective 07 Jul 2009, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.107. Drinking water revolving fund — loans and grants — funds for training and technical assistance. — 1. There is hereby established, as a subfund of the water and wastewater fund established in section 644.122, the "Drinking Water Revolving Fund", which shall be maintained and accounted for separately, and which shall consist of moneys from all lawful public and private sources including legislative appropriations, federal capitalization grants, interest on investments and principal and interest payments with respect to loans made from the drinking water revolving fund. Money in the drinking water revolving fund may be used only for purposes as are authorized in the federal Safe Drinking Water Act, as amended, and the American Recovery and Reinvestment Act of 2009 as enacted by the 111th United States Congress.

2. The commission shall, consistent with the requirements of the federal Safe Drinking Water Act and the American Recovery and Reinvestment Act of 2009 for the drinking water revolving fund to become eligible for capitalization grants from the United States Environmental Protection Agency, establish criteria and procedures for the selection of projects and the making of loans or the grant of loan subsidies for disadvantaged communities.

3. After providing for review and public comment, and in accordance with the requirements for such plans set forth in the federal Safe Drinking Water Act, the commission shall annually prepare an intended use plan for the funds available in the drinking water revolving fund.

4. Consistent with the requirements of the federal Safe Drinking Water Act, and only to the extent funds are available to be obligated for eligible projects of public water systems, in developing its annual intended use plan, the commission shall make available no less than thirty-five percent, but may make available greater than thirty-five percent, of the moneys credited to the drinking water revolving fund solely for project loans and loan subsidies for projects of systems serving fewer than ten thousand people in accordance with the following:

­

­

­­

­

5. The department shall make available two percent of the moneys from the federal capitalization grants received pursuant to this section for training and technical assistance to public water systems serving fewer than ten thousand people. Training and technical assistance provided pursuant to this subsection shall be consistent with rules of the commission.

6. The state may provide assistance, as funds are available, pursuant to this chapter to any eligible public water system pursuant to the federal Safe Drinking Water Act, as amended, to assist in the construction of public drinking water facilities as authorized by the commission. Further, the state may provide additional assistance or subsidies to any eligible entity as described in this subsection in the form of principal forgiveness, negative interest loans, grants, or any combination thereof, to the extent allowed by the federal Safe Drinking Water Act or American Recovery and Reinvestment Act of 2009, as enacted by the 111th United States Congress, and within the process provided by the Missouri Constitution and revised statutes of the state of Missouri.

(L. 1998 H.B. 1161, A.L. 2009 H.B. 661, A.L. 2009 H.B. 661)

Effective 7-07-09



Section 640.110 Fund established — deposits, disbursements — unexpended balance not transferred.

Effective 28 Aug 1992

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.110. Fund established — deposits, disbursements — unexpended balance not transferred. — There is hereby established in the state treasury the "Safe Drinking Water Fund". All fees or other moneys payable under the provisions of section 192.320 and sections 640.100 to 640.140 shall be payable to and collected by the director of the department of revenue and deposited in the safe drinking water fund. The money in the safe drinking water fund, after appropriation, shall be expended upon proper warrants issued by the commissioner of administration for the payment of salaries and expenses, including any fee or payment necessary for carrying out the provisions of section 192.320 and sections 640.100 to 640.140. Any portion of the fund not immediately needed for the purposes authorized shall be invested by the state treasurer as provided by the Constitution and laws of this state. All income from such investments shall be deposited in the safe drinking water fund. Any unexpended balance in the safe drinking water fund at the end of any appropriation period shall not be transferred to the general revenue fund and, accordingly, shall be exempt from the provisions of section 33.080 relating to the transfer of funds to the general revenue funds of the state by the state treasurer.

(RSMo 1939 § 9752, A. 1949 S.B. 1051, A.L. 1978 S.B. 509 § 192.190 subsec. 1, A.L. 1992 H.B. 1393)

Prior revisions: 1929 § 9032; 1919 § 5788



Section 640.115 Information to be furnished — approval of supplies — system changes to conform to rules — permit applications — appeals.

Effective 28 Aug 2015

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.115. Information to be furnished — approval of supplies — system changes to conform to rules — permit applications — appeals. — 1. Every municipal corporation, private corporation, company, partnership, federal establishment, state establishment or individual supplying or authorized to supply drinking water to the public within the state shall file with the department of natural resources a certified copy of the plans and surveys of the waterworks with a description of the methods of purification, treatment technology and source from which the supply of water is derived, and no source of supply shall be used without a written permit of approval issued to the continuing operating authority by the department of natural resources, or water dispensed to the public without first obtaining such written permit of approval. Prior to a change of permittee, the current permittee shall notify the department of the proposed change and the department shall perform a permit review.

2. Construction, extension or alteration of a public water system shall be in accordance with the rules and regulations of the safe drinking water commission.

3. Permit applicants shall show, as part of their application, that a permanent organization exists which will serve as the continuing operating authority for the management, operation, replacement, maintenance and modernization of the facility. Such continuing operating authority for all community water systems and nontransient, noncommunity water systems commencing operation after October 1, 1999, shall be required to have and maintain the managerial, technical and financial capacity, as determined by the department, to comply with sections 640.100 to 640.140.

4. Any community water system or nontransient, noncommunity water system against which an administrative order has been issued for significant noncompliance with the federal Safe Drinking Water Act, as amended, sections 640.100 to 640.140 or any rule or regulation promulgated thereunder shall be required to show that a permanent organization exists that serves as the continuing operating authority for the facility and that such continuing operating authority has the managerial, technical and financial capacity to comply with sections 640.100 to 640.140 and regulations promulgated thereunder. If the water system cannot show to the department's satisfaction that such continuing operating authority exists, or if the water system is not making substantial progress toward compliance, the water system's permit may be revoked. The continuing operating authority may appeal such decision to the administrative hearing commission as provided by sections 621.250 and 640.013.

5. Whenever a permit is issued, denied, suspended, or revoked by the department, any aggrieved person, by petition filed with the administrative hearing commission within thirty days of the decision, may appeal such decision as provided by sections 621.250 and 640.013. Once the administrative hearing commission has reviewed the appeal, the administrative hearing commission shall issue a recommended decision to the commission on permit issuance, denial, suspension, or revocation. The commission shall issue its own decision, based on the appeal, for permit issuance, denial, suspension, or revocation. If the commission changes a finding of fact or conclusion of law made by the administrative hearing commission, or modifies or vacates the decision recommended by the administrative hearing commission, it shall issue its own decision, which shall include findings of fact and conclusions of law. The commission shall mail copies of its final decision to the parties to the appeal or their counsel of record. The commission's decision shall be subject to judicial review pursuant to chapter 536, except that the court of appeals district with territorial jurisdiction coextensive with the county where the waterworks is located, or is to be located, shall have original jurisdiction. No judicial review shall be available until and unless all administrative remedies are exhausted.

(RSMo 1939 § 9753, A. 1949 S.B. 1051, A.L. 1978 S.B. 509 § 192.200, A.L. 1998 H.B. 1161, A.L. 2015 H.B. 92)

Prior revisions: 1929 § 9033; 1919 § 5789



Section 640.116 Exemption from rules, system exclusively serving charitable or benevolent organization, when.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.116. Exemption from rules, system exclusively serving charitable or benevolent organization, when. — 1. Any water system that exclusively serves a charitable or benevolent organization, if the system does not regularly serve an average of one hundred persons or more at least sixty days out of the year and the system does not serve a school or day-care facility, shall be exempt from all rules relating to well construction except any rules established under sections 256.600 to 256.640 applying to multifamily wells, unless such wells or pump installations for such wells are determined to present a threat to groundwater or public health.

2. If the system incurs three or more total coliform maximum contaminant level violations in a twelve-month period or one acute maximum contaminant level violation, the system owner shall either provide an alternate source of water, eliminate the source of contamination, or provide treatment that reliably achieves at least ninety-nine and ninety-nine one-hundredths percent treatment of viruses.

3. Notwithstanding this or any other provision of law to the contrary, no facility otherwise described in subsection 1 of this section shall be required to replace, change, upgrade, or otherwise be compelled to alter an existing well constructed prior to August 28, 2011, unless such well is determined to present a threat to groundwater or public health or contains the contaminant levels referred to in subsection 2 of this section.

(L. 2011 H.B. 250 merged with S.B. 135)



Section 640.120 Tests, required when — inspections, sampling, entry denied, procedure — publication, community water quality — lead-free construction and repair materials required, exceptions.

Effective 09 Jun 1998, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.120. Tests, required when — inspections, sampling, entry denied, procedure — publication, community water quality — lead-free construction and repair materials required, exceptions. — 1. The department of natural resources shall require tests for those contaminants in water which are included in the state drinking water regulations, for those contaminants included in the national primary drinking water regulations, for those contaminants for which monitoring is otherwise required pursuant to the provisions of the federal Safe Drinking Water Act, and for any other contaminants which the department of natural resources finds may be hazardous to public health.

2. A water system shall be tested for each contaminant at the frequency required under federal drinking water regulations or a flexible monitoring program allowed under the federal Safe Drinking Water Act, as amended, unless the department determines, after public notice and comment, that testing at a greater frequency for that contaminant is necessary to protect the health of persons served by that system. In an emergency situation, the director may order more frequent testing in order to protect the public health.

3. Water sampling conducted pursuant to this section for lead or other contaminants suspected to be originating in privately owned plumbing attached to the water system shall include a representative number of first draw samples collected at the tap. Samples taken from private property not part of the facilities owned by a public water system may be taken only with the permission of the owner or lessee of the property.

4. The department of natural resources may authorize variances and exemptions from state primary water regulations.

5. Duly authorized representatives of the department of natural resources, with prior notice, may enter at reasonable times upon any private or public property to inspect and investigate conditions relating to the construction, maintenance and operation of a public water supply, and take samples for analysis. If the director or the director's representative has probable cause to believe that a public water supply system is located on any premises, the director or the director's representative shall be granted entry for the purpose of inspection and sample collection. Should entry be denied, a suitably restricted search warrant, upon a showing of probable cause in writing and upon oath, shall be issued by any judge or associate circuit judge having jurisdiction to any representative of the department to enable the director or the director's representative to make such inspections.

6. The department of natural resources shall publish annually a census of Missouri public water systems. The department shall make available for public review for each public water system the most recent level found of each contaminant for which it is required to test pursuant to subsection 1 of this section. The department shall notify the public annually by press release directed to the newspaper or newspapers of general circulation or radio stations in the area served by each community water system as to the availability of an annual report on the condition of drinking water quality. The report shall describe testing procedures, identify contaminants tested for and the levels of contamination found, and indicate trends which have been observed in water quality in public water systems.

7. Only lead-free materials, as determined by the department by rule, shall be used in construction and repair of any public water system and on plumbing in any building in this state which is connected to any public water system; provided, however, that lead may be used to repair lead joints connecting cast iron pipes which were in use prior to August 28, 1989.

(L. 1978 S.B. 509 § 192.202, A.L. 1989 S.B. 112, et al., A.L. 1992 H.B. 1393, A.L. 1998 H.B. 1161)

Effective 6-09-98



Section 640.125 Test results to be reported — records to be retained — notices — information to be provided.

Effective 09 Jun 1998, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.125. Test results to be reported — records to be retained — notices — information to be provided. — 1. The public water system shall report to the department of natural resources the results of all tests required by the state drinking water regulations and shall report to each customer in accordance with the federal Safe Drinking Water Act, as amended, and regulations promulgated thereunder.

2. Any owner or operator of a public water system subject to the provisions of section 192.320 and sections 640.100 to 640.140 shall retain in its premises, or at a convenient location near its premises, for a period of time specified by the department of natural resources the following records: records of operation; records of bacteriological analyses; records of chemical and physical analyses made pursuant to section 192.320 and sections 640.100 to 640.140; records of action taken by the system to correct violations of state drinking water rules and regulations; copies of any written reports, summaries or communications relating to sanitary surveys of the system conducted by the system itself, by a private consultant, or by any local, state or federal agency; and records concerning a variance or exemption granted to the system. If a public water system fails to comply with the state drinking water rules and regulations, monitoring requirements, or has been granted a variance or exemption, or fails to comply with the schedule or conditions prescribed pursuant to a variance or exemption, the department of natural resources shall require the supplier of water to notify its users and the public of the extent and nature of the noncompliance. Notification shall be in form and manner prescribed or otherwise approved by the department of natural resources.

3. When an investigation of any water supply, plant or methods used is undertaken by the department of natural resources, the person in charge of the water supply shall furnish on demand to the department such information as the rules and regulations promulgated require to determine the quality of the water being dispensed.

(L. 1978 S.B. 509 § 192.204, A.L. 1998 H.B. 1161)

Effective 6-09-98



Section 640.128 Voluntary reporting by permit holders, department to notify local and state health departments of potential risks.

Effective 11 Jul 2011, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.128. Voluntary reporting by permit holders, department to notify local and state health departments of potential risks. — If an entity that holds a permit issued under chapter 644 or under sections 640.100 to 640.140 voluntarily reports to the department of natural resources the results of any water quality testing conducted by the entity, and such results indicate a potential risk to public health, the department shall immediately notify the local public health authority and the department of health and senior services.

(L. 2011 H.B. 89)

Effective 7-11-11

CROSS REFERENCE:

Nonseverability clause, 640.099



Section 640.130 Emergencies — actions to be taken — water systems in violation, penalties.

Effective 09 Jun 1998, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.130. Emergencies — actions to be taken — water systems in violation, penalties. — 1. Whenever the department of natural resources determines that an emergency exists which endangers or could be expected to endanger the public health and safety with regard to drinking water supplies, the department of natural resources may, without notice or hearing, issue an order reciting the existence of such a condition and requiring the person to take such action as will lessen or abate the danger. Notwithstanding any provisions of section 192.320 and sections 640.100 to 640.140, such order shall be effective immediately.

2. At the request of the department, the attorney general may bring an injunctive action or other appropriate action in the name of the people of the state to enforce provisions of section 192.320 and sections 640.100 to 640.140, the rules promulgated pursuant to section 192.320 and sections 640.100 to 640.140 and the orders of the department of natural resources issued pursuant to section 192.320 and sections 640.100 to 640.140.

3. Whenever the department of natural resources determines that a public water system is in violation of sections 640.100 to 640.140, or any rules promulgated pursuant thereunder, the department of natural resources may issue an administrative order requiring the public water system to comply with such rule or statute.

4. The court may impose a civil penalty of not more than fifty dollars per day or part thereof for the first violation of section 192.320 and sections 640.100 to 640.140; one hundred dollars per day or part thereof for the second violation and for each violation thereafter, including any order issued pursuant to this section, or any rules or regulations promulgated pursuant to sections 640.100 to 640.140. The department shall not seek a civil monetary penalty under this section for a violation where an administrative penalty was assessed and collected. Any offer of settlement to resolve a civil penalty under this section shall be in writing, shall state that an action for imposition of a civil penalty may be initiated by the attorney general under authority of this section and shall identify any dollar amount as an offer of settlement which shall be negotiated in good faith through conference, conciliation and persuasion.

5. Any person aggrieved by an emergency order may appeal within thirty days after the issuance of the order to the circuit court of the county in which the public water system is located or if the public water system is located in more than one county, to the circuit court of any such county. The circuit court shall within ten days after the filing of the appeal hear the cause and determine the same.

(L. 1978 S.B. 509 § 192.210, A.L. 1981 S.B. 204, A.L. 1998 H.B. 1161)

Effective 6-09-98



Section 640.131 Administrative penalties.

Effective 09 Jun 1998, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.131. Administrative penalties. — 1. In addition to any other remedy provided by law, upon a determination by the director that a provision of sections 640.100 to 640.140 or a standard, limitation, order, rule or regulation promulgated thereunder, or a term or condition of any permit has been violated, the director may issue an order assessing an administrative penalty upon the violator under this section. An administrative penalty shall not be imposed until the director has sought to resolve the violations through conference, conciliation and persuasion. If the violation is resolved through conference, conciliation and persuasion, no administrative penalty shall be assessed unless the violation has caused a risk to human health or to the environment, or has caused or has potential to cause pollution or was knowingly committed.

2. The maximum amount of administrative penalties assessed pursuant to this section for public water systems serving ten thousand or more persons shall be no more than one thousand dollars per day, or part thereof, for each violation, up to a maximum of twenty-five thousand dollars for each violation. The maximum amount of administrative penalties assessed pursuant to this section for public water systems serving at least five hundred persons but less than ten thousand persons shall be no more than two hundred fifty dollars per day, or part thereof, for each violation, up to a maximum of five thousand dollars for each violation. The maximum amount of administrative penalties assessed pursuant to this section for public water systems serving less than five hundred persons shall be no more than one hundred dollars per day, or part thereof, for each violation, up to a maximum of one thousand dollars for each violation. In determining the amount of the administrative penalty, the department shall take into consideration all relevant circumstances, including, but not limited to, the harm which the violation causes or may cause, the violator's previous compliance record, the nature and persistence of the violation, any corrective actions taken, the number of connections served by the system and any other factors which the department may reasonably deem relevant.

3. Any order assessing an administrative penalty shall state that an administrative penalty is being assessed under this section and that the person subject to the penalty may appeal as provided by this section. Any such order which fails to state the law or regulation under which the penalty is being sought, the manner of collection or rights of appeal shall result in the state's waiving any right to collection of the penalty. An administrative penalty shall be paid within sixty days from the date of issuance of the order assessing the penalty. Any person subject to an administrative penalty may appeal to the commission. Any appeal shall stay the due date of such administrative penalty until the appeal is resolved. Any person who fails to pay an administrative penalty by the final due date shall be liable to the state for a surcharge of fifteen percent of the penalty plus ten percent per annum on any amounts owed. Any administrative penalty paid pursuant to this section shall be handled in accordance with Section 7 of Article IX of the Missouri Constitution. An action may be brought in the appropriate circuit court to collect any unpaid administrative penalty, and for attorney's fees and costs incurred directly in the collection thereof.

4. An administrative penalty shall not be increased in those instances where department action, or failure to act, has caused a continuation of the violation that was a basis for the penalty. Any administrative penalty shall be assessed within two years following the department's initial discovery of such alleged violation, or from the date the department in the exercise of ordinary diligence should have discovered such alleged violation.

5. Any final order imposing an administrative penalty is subject to judicial review upon the filing of a petition pursuant to section 536.100 by any person subject to the administrative penalty. No judicial review shall be available, however, until all administrative remedies are exhausted.

6. The state may elect to assess an administrative penalty, or, in lieu thereof, to request that the attorney general or prosecutor file an appropriate legal action seeking a civil penalty in the appropriate circuit court.

(L. 1998 H.B. 1161)

Effective 6-09-98



Section 640.135 Fluoride rules prohibited.

Effective 28 Aug 1978

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.135. Fluoride rules prohibited. — The department of natural resources shall not promulgate any rule or regulation to require or prohibit the addition of fluoride to drinking water.

(L. 1978 S.B. 509 § 192.212)



Section 640.136 Fluoridation modification, notification to department and customers, when.

Effective 28 Aug 2016

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

*640.136. Fluoridation modification, notification to department and customers, when. — 1. Any public water system, as defined in section 640.102, or public water supply district, as defined in chapter 247, which intends to make modifications to fluoridation of its water supply shall notify the department of natural resources, the department of health and senior services, and its customers of its intentions at least ninety days prior to any vote on the matter. The public water system or public water supply district shall notify its customers via radio, television, newspaper, regular mail, electronic means, or any combination of notification methods to most effectively notify customers at least ninety days prior to any meeting at which the vote will occur. Any public water system or public water supply district that violates the notification requirements of this section shall return the fluoridation of its water supply to its previous level until proper notification is provided under the provisions of this section.

2. In the case of an investor-owned water system, the entity calling for the discussion of modifications to fluoridation shall be responsible for the provisions of this section.

(L. 2016 H.B. 1713 merged with H.B. 1717)

Effective 8-28-16 (H.B. 1717); *10-14-16 (H.B. 1713), see § 21.250

*H.B. 1713 was vetoed June 28, 2016. The veto was overridden on September 14, 2016.



Section 640.137 Source water of public water systems — duties of department — petition program authorized.

Effective 09 Jun 1998, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.137. Source water of public water systems — duties of department — petition program authorized. — 1. The department may, upon availability of appropriate funding, determine and specify the boundaries of the areas in the state from which one or more public water systems receive supplies of drinking water, using reasonably available hydrogeologic information and any other information the department deems appropriate. The department shall identify the origins of drinking water contaminants for which monitoring is required to determine the susceptibility of the public water system in the specified area to such contaminants. The department may use, to the extent appropriate, information from existing programs to meet the requirements of this section including, but not limited to, vulnerability assessments, sanitary surveys, monitoring, wellhead protection, or assessment of surface or groundwater sources under other federal or state laws or rules. The department shall make the results of the source water assessments available to the public.

2. The department may establish a source water protection petition program under which the owner or operator of a community water system or a political subdivision of the state may request the department's assistance in the development of a voluntary, incentive-based partnership among the persons likely to be affected by the recommendations of the partnership.

(L. 1998 H.B. 1161)

Effective 6-09-98



Section 640.140 Department may cooperate with others — may receive aid, conduct training and research — may financially assist in construction of water systems.

Effective 28 Aug 1978

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.140. Department may cooperate with others — may receive aid, conduct training and research — may financially assist in construction of water systems. — The department of natural resources may enter into agreements, contracts, or cooperative arrangements under appropriate terms and conditions with other state agencies, federal agencies, interstate agencies, political subdivisions, educational institutions, local health departments, or other organizations or individuals for the purpose of administering the state drinking water supply program. The department of natural resources may solicit and receive grants of money or other aid from federal and other public or private agencies or individuals for the administration of section 192.320 and sections 640.100 to 640.140 or a portion thereof, to conduct research and training activities or cause them to be conducted, to financially assist in the construction of water works systems or portions thereof or for other program purposes.

(L. 1978 S.B. 509 § 192.215)



Section 640.150 Duties as to energy activities — department may enter into contracts and agreements, when.

Effective 07 Jul 2009, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.150. Duties as to energy activities — department may enter into contracts and agreements, when. — 1. The department of natural resources shall be vested with the powers and duties prescribed by law and shall have the power to carry out the following activities:

(1) Assessing the impact of national energy policies on this state's supply and use of energy and this state's public health, safety and welfare;

(2) Consulting and cooperating with all state and federal governmental agencies, departments, boards and commissions and all other interested agencies and institutions, governmental and nongovernmental, public and private, on matters of energy research and development, management, conservation and distribution;

(3) The monitoring and analyzing of all federal, state, local and voluntarily disclosed private sector energy research projects and voluntarily disclosed private sector energy related data and information concerning supply and consumption, in order to plan for the future energy needs of this state. All information gathered shall be maintained, revised and updated as an aid to any interested person, foundation or other organization, public or private;

(4) Analyzing the potential for increased utilization of coal, nuclear, solar, resource recovery and reuse, landfill gas, projects to reduce and capture methane and other greenhouse gas emissions from landfills, energy efficient technologies and other energy alternatives, and making recommendations for the expanded use of alternate energy sources and technologies;

(5) Entering into cooperative agreements with other states, political subdivisions, private entities, or educational institutions for the purpose of seeking and securing federal grants for the department and its partners in the grants;

(6) The development and promotion of state energy conservation programs, including:

(a) Public education and information in energy-related areas;

(b) Developing energy efficiency standards for agricultural and industrial energy use and for new and existing buildings, to be promoted through technical assistance efforts by cooperative arrangements with interested public, business and civic groups and by cooperating with political subdivisions of this state;

(c) Preparing plans for reducing energy use in the event of an energy or other resource supply emergency.

2. No funds shall be expended to implement the provisions of this section until funds are specifically appropriated for that purpose. In order to carry out its responsibilities under this section, the department may expend any such appropriated funds by entering into agreements, contracts, grants, subgrants, or cooperative arrangements under various terms and conditions in the best interest of the state with other state, federal, or interstate agencies, political subdivisions, not-for-profit entities or organizations, educational institutions, or other entities, both public and private, to carry out its responsibilities.

(L. 1979 H.B. 72 § 1, A.L. 2009 H.B. 661)

Effective 7-07-09



Section 640.153 Home energy audits — definitions — certification process.

Effective 28 Aug 2008

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.153. Home energy audits — definitions — certification process. — 1. As used in this section, the following terms mean:

(1) "Applicant", an entity that applies to the department for certification as a qualified home energy auditor;

(2) "Department", the department of natural resources;

(3) "Qualified home energy audit", a home energy audit conducted by an entity certified by the department as a qualified home energy auditor, the purpose of which is to provide energy efficiency recommendations that will reduce the energy use or the utility costs, or both, of a residential or commercial building;

(4) "Qualified home energy auditor", an applicant who has met the certification requirements established by the department and whose certification has been approved by the department.

2. The department shall develop criteria and requirements for certification of qualified home energy auditors. Any applicant shall provide the department with an application, documentation, or other information as the department may require. The department may establish periodic requirements for qualified home energy auditors to maintain certification.

3. The department shall provide successful applicants with written notice that the applicant meets the certification requirements.

(L. 2008 S.B. 1181, et al.)



Section 640.155 Energy information, defined — confidentiality — penalty for disclosure.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.155. Energy information, defined — confidentiality — penalty for disclosure. — 1. Any energy information which is voluntarily reported or conveyed to the Missouri department of natural resources shall be considered confidential and shall be exempt upon written request and for a specific period to be determined by mutual consent from public disclosure that would reveal information traceable to a private firm, partnership, public corporation, or individual.

2. As used in this section, the term "energy information" includes that information received in whatever form on the fuel reserves, exploration, extraction, production, refining, distribution, consumption, costs, prices, capital investments, and other matters directly related to a private firm, partnership, public corporation, or individual.

3. In addition to any other penalty provided by law, any officer or employee of the department of natural resources who, in violation of the provisions of this section, divulges any information considered confidential under this section shall be guilty of a class A misdemeanor, and such divulgence shall be grounds for the summary dismissal of such officer or employee, other provisions of law notwithstanding.

(L. 1980 H.B. 1180 § 1)



Section 640.157 Energy center to serve as coordinator of energy sustainability activities, duties.

Effective 28 Aug 2008

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.157. Energy center to serve as coordinator of energy sustainability activities, duties. — The energy center of the department of natural resources shall serve as a central point of coordination for activities relating to energy sustainability in the state. As such, the energy center shall:

(1) Consult and cooperate with other state agencies to serve as a technical advisor on sustainability issues, including but not limited to renewable energy use and green building design and construction;

(2) Provide technical assistance to local governments, businesses, schools, and homeowners on sustainability issues, including but not limited to renewable energy use and green building design and construction; and

(3) Conduct outreach and education efforts, which may be in coordination with community action agencies, for the purpose of informing the general public about financial assistance opportunities for energy conservation, including but not limited to tax incentives.

(L. 2008 S.B. 1181, et al.)



Section 640.160 Energy futures fund created, use of moneys.

Effective 28 Aug 2009

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.160. Energy futures fund created, use of moneys. — 1. There is hereby created in the state treasury the "Energy Futures Fund" which shall consist of money appropriated by the general assembly or received from gifts, bequests, donations, or from the federal government. The state treasurer shall be custodian of the fund and may approve disbursements from the fund in accordance with sections 30.170 and 30.180. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

2. Upon appropriation, the department of natural resources may use moneys in the fund created under this section for the purposes of carrying out the provisions of sections 640.150 to 640.160 including, but not limited to, energy efficiency programs, energy studies, energy resource analyses, or energy projects. After appropriation, the department may also expend funds for the administration and management of energy responsibilities and activities associated with projects and studies funded from the energy futures fund.

(L. 2009 H.B. 661)



Section 640.219 Fund created, use of moneys — full professorship of energy efficiency and conservation authorized, duties.

Effective 28 Aug 2008

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.219. Fund created, use of moneys — full professorship of energy efficiency and conservation authorized, duties. — 1. There is hereby created in the state treasury the "Studies in Energy Conservation Fund", which shall consist of moneys appropriated by the general assembly or donated by any individual or entity. The fund shall be administered by the department of higher education in coordination with the department of natural resources. Upon appropriation, money in the fund shall be used solely for the purposes set forth in this section and for any administrative expenses involving the implementation of this section. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

2. Subject to an initial appropriation from the fund, there is hereby established at the discretion of the department of higher education in coordination with the department of natural resources a full professorship of energy efficiency and conservation.

3. At such time as the professorship of energy efficiency and conservation required by subsection 2 of this section has been established, the department of higher education in coordination with the department of natural resources may appropriate any remaining moneys from the fund for the purpose of establishing substantially similar full professorships of energy efficiency and conservation at any public university within this state.

4. The duties of the full professor of energy efficiency and conservation and of any professors holding positions established under subsection 3 of this section shall primarily be to conduct studies and research regarding energy efficiency, but may also include studies and research regarding renewable energy. Such research may involve the evaluation of policy proposals and legislation relating to energy efficiency or renewable energy.

(L. 2008 S.B. 1181, et al. § 640.216)



Section 640.220 Natural resources protection fund created — purpose — funding — administration — fund relapses into general fund, when.

Effective 28 Aug 2000

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.220. Natural resources protection fund created — purpose — funding — administration — fund relapses into general fund, when. — 1. For the purpose of protecting the air, water and land resources of the state, there is hereby created in the state treasury a fund to be known as the "Natural Resources Protection Fund". All funds received from air pollution permit fees, gifts, bequests, donations, or any other moneys so designated shall be paid to the director of the department of natural resources, transmitted to the director of revenue and deposited in the state treasury to the credit of an appropriate subaccount of the natural resources protection fund and shall be used for the purposes specified by law. The air pollution permit fee revenues shall be deposited in an appropriate subaccount of the natural resources protection fund and, subject to appropriation by the general assembly, shall be used by the department to carry out the general administration of section 643.075. The water pollution permit fee revenues generated through sections 644.052, 644.053, 644.054 and 644.061 shall be paid to the director of the department of natural resources, transmitted to the director of the department of revenue and deposited to the credit of the water pollution permit fee subaccount of the natural resources protection fund and, subject to appropriation by the general assembly, shall be used by the department to carry out the administration of sections 644.006 to 644.141.

2. Effective July 1, 1991, the provisions of section 33.080 to the contrary notwithstanding, any unexpended balance in the subaccounts of the natural resources protection fund that exceeds the preceding biennium's collections shall revert to the general revenue fund of the state at the end of each biennium. All interest earned on the natural resources protection funds shall accrue to appropriate subaccounts.

(L. 1988 H.B. 1187, A.L. 1990 H.B. 1669 merged with S.B. 582, A.L. 2000 S.B. 741)



Section 640.235 Damages received, use, limit, purpose — additional funds used, when — funds transferred, when, how much.

Effective 28 Aug 1992

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.235. Damages received, use, limit, purpose — additional funds used, when — funds transferred, when, how much. — 1. Damages received pursuant to this act shall be used solely for the following purposes, subject to appropriation: Ten percent of each receipt of natural resources damages shall be deposited in the chemical emergency preparedness fund, established under section 292.607, not to exceed one hundred thousand dollars per year from all receipts of natural resources damages.

2. All remaining moneys received from damages after moneys have been made available for chemical emergency preparedness under subsection 1 of this section shall be deposited in the natural resources protection fund created by the provisions of section 640.220 and, subject to appropriation, shall be used solely for the following purposes:

(1) To pay for restoration or rehabilitation of the injured or destroyed natural resources by the state agency bringing the action for damages;

(2) To pay for the development of or restoration of a natural resource similar to that which was damaged or destroyed;

(3) To provide funds for the department of natural resources and the department of conservation for reasonable costs incurred in obtaining an assessment of such injury, destruction, or loss of natural resources, including expenses.

3. In addition, moneys in this fund may be used in conjunction with other funds, such as the hazardous waste fund created by the provisions of section 260.391, only for the purposes of subdivisions (1), (2) and (3) of subsection 1 of this section, except that sums recovered by the state under the provisions of Title 42, United States Code, part 9607(f), shall be available for use only to restore, replace or acquire the equivalent of such natural resources by the state.

4. Moneys in the subaccount referred to in section 640.220 may be transferred to the conservation commission fund as reimbursement for expenses incurred by the department of conservation in evaluating or rehabilitating natural resource damage and as reimbursement for damages directly attributable to wildlife, fisheries and forestry resources of the state of Missouri and caused by the specific incident for which natural resources damages were received.

5. Notwithstanding the provisions of section 33.080 to the contrary, moneys in the subaccount shall not be transferred to general revenue at the end of each biennium, except that any amount in the subaccount in excess of two million dollars at the end of each biennium may be transferred to general revenue by appropriation.

(L. 1990 H.B. 1669, A.L. 1992 S.B. 480)



Section 640.236 Punitive and exemplary damages, exempt from, when.

Effective 11 Oct 2013, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

*640.236. Punitive and exemplary damages, exempt from, when. — In all civil actions involving claims for exposure or contamination arising from the ownership, maintenance, management, or control of underground hard rock mining or hard rock milling sites that ceased operations prior to January 1, 1975, or such claims that arise from chat or tailings generated at those sites, brought against persons or entities alleged to have owned, maintained, managed, or controlled such sites, chat, or tailings at any time, such persons and entities shall be exempt from punitive or exemplary damages with respect to all such claims that relate in any way to the ownership, maintenance, management, or control of such sites, chat, or tailings, so long as such persons or entities or their employees, agents, owners, parent, subsidiary, or any related companies have made or are making good faith efforts to remediate such sites. Any evidence may be introduced to demonstrate good faith efforts to remediate including substantial compliance with an order or permit issued by or negotiated with either the state of Missouri or the United States concerning remediation or closure. The total of any awards of punitive or exemplary damages shall not exceed two million five hundred thousand dollars in the aggregate as to all defendants in a civil action within this section. The provisions of section 537.675 shall not apply to such action, and one-half of any such awards for punitive or exemplary damages shall be paid into the Missouri lead abatement loan fund established under section 701.337. Nothing in this section shall be construed as precluding any party from pursuing compensatory damages, including claims for natural resource damages.

(L. 2013 H.B. 650)

*Effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 640.400 Citation of law.

Effective 28 Aug 1989

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.400. Citation of law. — 1. Sections 640.400 to 640.435 shall be known and may be cited as the "Missouri Water Resource Law", in recognition of the significance of the conservation, development and appropriate use of water resources in Missouri.

2. The department shall ensure that the quality and quantity of the water resources of the state are maintained at the highest level practicable to support present and future beneficial uses. The department shall inventory, monitor and protect the available water resources in order to maintain water quality, protect the public health, safety and general and economic welfare.

(L. 1989 S.B. 112, et al. § 1)



Section 640.403 Definitions.

Effective 28 Aug 1989

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.403. Definitions. — As used in sections 640.400 to 640.435, the following terms mean:

(1) "Aquifer", a consolidated or unconsolidated subsurface water-bearing geologic formation, group of formations, or part of a formation, or other geologic deposits, capable of yielding a usable or potentially usable amount of water;

(2) "Contaminant", any physical, chemical, biological or radiological substance in water, including but not limited to, those substances for which maximum contaminant levels are established by the department pursuant to sections 640.400 to 640.435, this chapter and chapter 644;

(3) "Department", the department of natural resources;

(4) "Groundwater", water occurring beneath the surface of the ground, including underground watercourses, artesian basins, underground reservoirs and lakes, aquifers, other bodies of water located below the surface of the ground, and water in the saturated zone;

(5) "Maximum contaminant level", the maximum permissible level established pursuant to this chapter of a contaminant in any water delivered to any user of a public water system;

(6) "Special water quality protection area", a geographic area meeting specified criteria established after public hearing by the department;

(7) "Surface water", water in lakes and wetlands, and water in rivers, streams and their tributaries in which water flows for substantial periods of the year;

(8) "Watershed", the area that drains into a river, stream or its tributaries;

(9) "Water resources", water in rivers, streams and their tributaries and water present in aquifers.

(L. 1989 S.B. 112, et al. § 2)



Section 640.405 Interstate use of water, negotiation of interstate compacts, duties of department — general assembly and other agencies to be consulted.

Effective 28 Aug 1989

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.405. Interstate use of water, negotiation of interstate compacts, duties of department — general assembly and other agencies to be consulted. — The department shall represent and protect the interests of the state of Missouri in all matters pertaining to interstate use of water, including the negotiation of interstate compacts and agreements, subject to the approval of the general assembly. Any department of state government affected by any compact or agreement shall be consulted prior to any final agreement.

(L. 1989 S.B. 112, et al. § 3)



Section 640.409 Surface and ground water monitoring program, duties of department, purpose.

Effective 28 Aug 1989

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.409. Surface and ground water monitoring program, duties of department, purpose. — The department shall establish, develop and maintain an ongoing statewide surface and groundwater monitoring program, the purposes of which are:

(1) Determination of ambient surface and groundwater quality for use as background or baseline water quality data;

(2) Detection of trends in the character and concentration of contaminants in surface and groundwater resources; and

(3) Identification of areas highly vulnerable to contamination.

(L. 1989 S.B. 112, et al. § 4)



Section 640.412 Inventory to be maintained on ground and surface water uses, quantity and users.

Effective 28 Aug 1989

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.412. Inventory to be maintained on ground and surface water uses, quantity and users. — The department shall inventory:

(1) Existing surface water and groundwater uses;

(2) The quantity of surface water and groundwater available for uses in the future; and

(3) Water extraction and use patterns, including regulated and unregulated users.

(L. 1989 S.B. 112, et al. § 5)



Section 640.415 State water resource plan to be established for use of surface and ground water — annual report, contents — powers of department.

Effective 28 Aug 1989

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.415. State water resource plan to be established for use of surface and ground water — annual report, contents — powers of department. — 1. The department shall develop, maintain and periodically update a state water plan for a long-range, comprehensive statewide program for the use of surface water and groundwater resources of the state, including existing and future need for drinking water supplies, agriculture, industry, recreation, environmental protection and related needs. This plan shall be known as the "State Water Resources Plan". The department shall collect data, make surveys, investigations and recommendations concerning the water resources of the state as related to its social, economic and environmental needs.

2. The department shall establish procedures to ensure public participation in the development and revision of the state water plan.

3. The department shall submit a report to the general assembly at least one year prior to the submission of the state water resources plan. The report shall specify the major components of the plan, and may recommend any statutory revision which may be necessary to implement the requirements of this section. The plan shall be submitted to the general assembly for approval or disapproval by concurrent resolution.

4. The department may:

(1) Require such reports from groundwater and surface water users and other state agencies as may be necessary; and

(2) Conduct investigations and cooperate or contract with agencies of the United States, agencies or political subdivisions of this state, public or private corporations, associations or individuals on any matter relevant to the administration of section 192.300, sections 640.100, 640.120, and 640.400 to 640.435.

(L. 1989 S.B. 112, et al. § 6)



Section 640.418 Special water protection area, procedure to establish.

Effective 28 Aug 1989

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.418. Special water protection area, procedure to establish. — 1. The department may establish special water quality protection areas where it finds a contaminant in a public water system in concentration which exceeds a maximum contaminant level established by the environmental protection agency pursuant to the Safe Drinking Water Act, as amended, or a maximum contaminant level established by the department pursuant to this chapter or sections 640.400 to 640.435 or a contaminant in surface or groundwater which exceeds water quality standards established pursuant to chapter 644, which presents a threat to public health or the environment. In making such a determination, the department shall consider the probable effect of the contaminant or contaminants on human health and the environment, the probable duration of the elevated levels of the contaminant, the quality, quantity and probable uses of surface or groundwater within the area, and whether protective measures are likely to prevent, mitigate or minimize the level of the contaminant in the surface or groundwater.

2. If the department determines that a special water quality protection area should be established, it shall consult with the interagency task force and with the public water system or systems affected and determine the boundaries of such area. When the boundaries of any such areas have been determined, the department shall, after a public hearing, issue an order designating the area as a special water quality protection area. Such an order shall include a geographic, hydrologic and stratigraphic definition of the area.

3. The department shall hold a public hearing or a public meeting within the area under consideration for designation as a special water quality protection area. The department shall notify every city and county within the proposed area and shall notify the public by press release and by publication of a notice in a newspaper of general circulation in the region.

(L. 1989 S.B. 112, et al. § 7)



Section 640.420 Special water protection area, information program to be established, purpose, duties.

Effective 28 Aug 1989

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.420. Special water protection area, information program to be established, purpose, duties. — When a special water quality protection area has been established, the department shall implement an area informational program to help prevent, eliminate, mitigate or minimize the continued introduction of the contaminant or contaminants into the surface or groundwater.

(L. 1989 S.B. 112, et al. § 8)



Section 640.423 Designation as protection area removed, when.

Effective 28 Aug 1989

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.423. Designation as protection area removed, when. — The department shall determine when the level of a contaminant or contaminants in a special water quality protection area does not exceed, and are not likely to exceed, the water quality standards established pursuant to sections 640.400 to 640.435 and this chapter and chapter 644. Upon such determination, the designation of an area as a special water quality protection area pursuant to section 192.300, sections 640.100, 640.120, and 640.400 to 640.435 shall be removed.

(L. 1989 S.B. 112, et al. § 9)



Section 640.426 Report by department annually, content.

Effective 28 Aug 1989

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.426. Report by department annually, content. — The department shall prepare and submit to the general assembly and the governor an annual report which details the progress it has made in meeting the objectives of sections 640.400 to 640.435 and which contains recommendations in furtherance of the purposes and provisions of sections 640.400 to 640.435.

(L. 1989 S.B. 112, et al. § 10)



Section 640.430 Interagency task force established, members, meetings.

Effective 28 Aug 1989

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.430. Interagency task force established, members, meetings. — 1. The department shall establish an interagency task force consisting of the departments of health and senior services, conservation, agriculture, the University of Missouri, college of agriculture and such other departments and agencies as may be necessary to effectuate the purposes and provisions of sections 640.400 to 640.435.

2. The interagency task force shall meet at least semiannually. The department shall be the lead agency in matters related to surface and groundwater protection.

(L. 1989 S.B. 112, et al. § 11)



Section 640.435 Judicial review from final orders of department, procedure — duties of department not to conflict.

Effective 28 Aug 1989

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.435. Judicial review from final orders of department, procedure — duties of department not to conflict. — 1. Any person aggrieved by a final order of the department issued pursuant to sections 640.400 to 640.435 may seek judicial review in the manner provided by chapter 536.

2. The provisions of sections 640.400 to 640.435 shall not supersede the duties imposed under this chapter and chapter 644.

(L. 1989 S.B. 112, et al. §§ 12, 13)



Section 640.600 Grants in aid to certain public water supply sewer systems.

Effective 06 Jun 1989, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.600. Grants in aid to certain public water supply sewer systems. — The state of Missouri may make direct grants to aid in the financing of any public water supply district, any sewer districts, any rural community water or sewer systems legally organized in the state or any municipal sewer system in any city, town, or village.

(L. 1989 S.B. 444)

Effective 6-06-89



Section 640.605 Purpose of grants.

Effective 28 Aug 1999

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.605. Purpose of grants. — The grants may be made to districts or communities to assist in financing, including engineering and legal service costs, specific projects for construction, original or enlargement of supply, source water protection treatment, purification, storage and distribution facilities for water systems and collection, treatment, forced mains, lift stations and disposal facilities for sewage systems, or any other item necessary for the physical operation of the water or sewage systems where grant funds are necessary to reduce the project cost per user to a reasonable level. The grants may be made to supplement funds from loan proceeds or other private or public sources when such grants are not available through any other state or federal agency.

(L. 1989 S.B. 444, A.L. 1999 S.B. 160 & 82)



Section 640.610 Appropriation for grants made to the department of natural resources — to administer.

Effective 06 Jun 1989, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.610. Appropriation for grants made to the department of natural resources — to administer. — Appropriations for such grants shall be made to the department of natural resources, who shall administer such grants for transmission to public water supply districts, sewer districts, rural community water or sewer systems, or municipal sewer systems to which the grant is made.

(L. 1989 S.B. 444)

Effective 6-06-89



Section 640.615 Applicant to obtain primary source to finance project and then apply for grant — rules governing grants, authority of department.

Effective 28 Aug 1999

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.615. Applicant to obtain primary source to finance project and then apply for grant — rules governing grants, authority of department. — 1. The applicant must first apply with the agency or other financial source which is to furnish the primary financial assistance, and after the amount of that assistance has been determined, an application for a grant hereunder may be made to and processed by the department of natural resources. The department of natural resources shall make the necessary rules and regulations for the consideration and processing of all grant requests, which shall generally conform to those used by federal grant and loan agencies, which rules shall be filed in the office of the secretary of state. The rules shall contain, but shall not be limited to, the following criteria:

(1) Preliminary engineer cost study;

(2) Bonded indebtedness of the district or community;

(3) The financial condition of the district or community;

(4) The cost per connection;

(5) The economic level in the district or community;

(6) The ratio of contracted users to potential users, which shall not be less than seventy-five percent;

(7) The number of acres being protected for any source water protection project.

2. No grant shall be finally approved until the applicant furnishes evidence of a commitment from the primary financial source.

(L. 1989 S.B. 444, A.L. 1999 S.B. 160 & 82)



Section 640.620 Limitation on grants — exceptions.

Effective 28 Aug 1999

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.620. Limitation on grants — exceptions. — In any case, the grant shall not be in excess of one thousand four hundred dollars per connection, or, in the case of a source water protection project, for more than twenty percent of the cost per acre for conservation reserve and, except as otherwise provided in this section, no district or system may receive more than one grant for any purpose in any two-year period. Grantees who received or who are receiving funds under the 1993-1994 special allocation for flood-impacted communities are not subject to the prohibition against receiving more than one grant during any two-year period for a period ending two years after the final grant allocation for flood-impacted communities is received by that grantee.

(L. 1989 S.B. 444, A.L. 1995 S.B. 228, A.L. 1999 S.B. 160 & 82)



Section 640.648 Right to private water systems and ground source systems retained, exceptions.

Effective 28 Aug 2001

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.648. Right to private water systems and ground source systems retained, exceptions. — Notwithstanding any law to the contrary, all Missouri landowners retain the right to have, use, and own private water systems and ground source systems anytime and anywhere including land within city limits, unless prohibited by city ordinance, on their own property so long as all applicable rules and regulations established by the Missouri department of natural resources are satisfied. All Missouri landowners who choose to use their own private water system shall not be forced to purchase water from any other water source system servicing their community.

(L. 2001 H.B. 501 § 4 merged with S.B. 462 § 1)



Section 640.651 Definitions.

Effective 28 Aug 2002

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.651. Definitions. — As used in sections 640.651 to 640.686, the following terms mean:

(1) "Applicant", any school, hospital, small business, local government or other energy-using sector or entity authorized by the department through administrative rule, which submits an application for loans on financial assistance to the department;

(2) "Application cycle", the period of time each year, as determined by the department, that the department shall accept and receive applications seeking loans or financial assistance under the provisions of sections 640.651 to 640.686;

(3) "Authority", the environmental improvement and energy resources authority;

(4) "Borrower", a recipient of loan or other financial assistance program funds subsequent to the execution of loan or financial assistance documents with the department or other applicable parties provided that a building owned by the state or an agency thereof other than a state college or state university, shall not be eligible for loans or financial assistance pursuant to sections 640.651 to 640.686;

(5) "Building", including initial installation in a new building, any applicant-owned and -operated structure, group of closely situated structural units that are centrally metered or served by a central utility plant, or an eligible portion thereof, which includes a heating or cooling system, or both;

(6) "Department", the department of natural resources;

(7) "Energy conservation loan account", an account to be established on the books of a borrower for purposes of tracking information related to the receipt or expenditure of the loan funds or financial assistance, and to be used to receive and remit energy cost savings for purposes of making payments on the loan or financial assistance;

(8) "Energy conservation measure" or "ECM", an installation or modification of an installation in a building or replacement or modification to an energy-consuming process or system which is primarily intended to maintain or reduce energy consumption and reduce energy costs, or allow the use of an alternative or renewable energy source;

(9) "Energy conservation project" or "project", the design, acquisition, installation, and implementation of one or more energy conservation measures;

(10) "Energy cost savings" or "savings", the value, in terms of dollars, that has or is estimated to accrue from energy savings or avoided costs due to implementation of an energy conservation project;

(11) "Estimated simple payback", the estimated cost of a project divided by the estimated energy cost savings;

(12) "Fund", the energy set-aside program fund established in section 640.665;

(13) "Hospital", a facility as defined in subsection 2 of section 197.020, including any medical treatment or related facility controlled by a hospital board;

(14) "Hospital board", the board of directors having general control of the property and affairs of the hospital facility;

(15) "Loan agreement", a document agreed to by the borrower's school, hospital or corporate board, principals of a business, the governing body of a local government or other authorized officials and the department or other applicable parties and signed by the authorized official thereof, that details all terms and requirements under which the loan is issued or other financial assistance granted, and describes the terms under which the loan or financial assistance repayment shall be made;

(16) "Payback score", a numeric value derived from the review of an application, calculated as prescribed by the department, which may include an estimated simple payback or life-cycle costing method of economic analysis and used solely for purposes of ranking applications for the selection of loan and financial assistance recipients within the balance of program funds available;

(17) "Project cost", all costs determined by the department to be directly related to the implementation of an energy conservation project, and, for initial installation in a new building, shall include the incremental cost of a high-efficiency system;

(18) "School", an institution operated by a state college or state university, public agency, political subdivision or a public or private nonprofit organization tax exempt under Section 501(c)(3) of the Internal Revenue Code which:

(a) Provides, and is legally authorized to provide, elementary education or secondary education, or both, on a day or residential basis;

(b) Provides and is legally authorized to provide a program of education beyond secondary education, on a day or residential basis; admits as students only persons having a certificate of graduation from a school providing secondary education, or the recognized equivalent of such certificate; is accredited by a nationally recognized accrediting agency or association; and provides an educational program for which it awards a bachelor's degree or higher degree or provides not less than a two-year program which is acceptable for full credit toward such a degree at any institution which meets the preceding requirements and which provides such a program; or

(c) Provides not less than a one-year program of training to prepare students for gainful employment in a recognized occupation; provides and is legally authorized to provide a program of education beyond secondary education, on a day or residential basis; admits as students only persons having a certificate of graduation from a school providing secondary education, or the recognized equivalent of such certificate; and is accredited by a nationally recognized accrediting agency or association;

(19) "School board", the board of education having general control of the property and affairs of any school as defined in this section;

(20) "Technical assistance report", a specialized engineering report that identifies and specifies the quantity of energy savings and related energy cost savings that are likely to result from the implementation of one or more energy conservation measures;

(21) "Unobligated balance", that amount in the fund that has not been dedicated to any projects at the end of each state fiscal year.

(L. 1995 H.B. 414, A.L. 2002 S.B. 810)



Section 640.653 Application and technical assistance report, content and form — loans, how granted — review and summary by agencies.

Effective 28 Aug 2002

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.653. Application and technical assistance report, content and form — loans, how granted — review and summary by agencies. — 1. An application for loan funds or other financial assistance may be submitted to the department for the purpose of financing all or a portion of the costs incurred in implementing an energy conservation project. The application shall be accompanied by a technical assistance report. The application and the technical assistance report shall be in such form and contain such information, financial or otherwise, as prescribed by the department. This section shall not preclude any applicant or borrower from joining in a cooperative project with any other local government or with any state or federal agency or entity in an energy conservation project; provided that, all other requirements of sections 640.651 to 640.686 are met.

2. Eligible applications shall be assigned a payback score derived from the application review performed by the department. Applications shall be selected for loans and financial assistance beginning with the lowest payback score and continuing in ascending order to the highest payback score until all available program funds have been obligated within any given application cycle. The selection criteria may be applied per sector or entity to assure equity pursuant to section 640.674. In no case shall a loan or financial assistance be made to finance an energy project with a payback score of less than six months or more than ten years or eighty percent of the expected useful life of the energy conservation measures when the expected useful life exceeds ten years. Repayment periods are to be determined by the department. Applications may be approved for loans or financial assistance only in those instances where the applicant has furnished the department information satisfactory to assure that the project cost will be recovered through energy cost savings during the repayment period of the loan or financial assistance. In no case shall a loan or financial assistance be made to an applicant unless the approval of the governing board or body of the applicant to the loan agreement is obtained and a written certification of such approval is provided, where applicable.

3. The department shall approve or disapprove all applications for loans or financial assistance which are sent by certified or registered mail or hand delivered and received by the department's division of energy on, or prior to, the ninetieth day following the date of application cycle closing. Any applications which are not acted upon by the department by such date shall be deemed to be approved as submitted.

4. The department of elementary and secondary education shall be provided a summary of all proposed public elementary and secondary school projects for review within fifteen days from the application deadline. Once projects have been reviewed and selected for loans or financial assistance by the department, the department of elementary and secondary education shall have thirty days to certify that those projects selected for loans or financial assistance are consistent with related state programs for public education facilities.

5. The department of health and senior services shall be provided a summary of all proposed hospital projects for review within fifteen days from the application deadline. Once projects have been reviewed and selected for loans or financial assistance by the department of natural resources, the department of health and senior services shall have thirty days to certify that those projects selected for loans or financial assistance are consistent with related health requirements for hospital facilities.

6. The coordinating board for higher education shall be provided a summary of all proposed public higher education facility projects for review within fifteen days from the application deadline. Once projects have been reviewed and selected for loans and financial assistance by the department, the coordinating board for higher education shall have thirty days to certify that those projects selected for loans or financial assistance are consistent with related state programs for education facilities.

(L. 1995 H.B. 414, A.L. 2002 S.B. 810)



Section 640.657 Annual computation of actual energy cost savings.

Effective 28 Aug 1995

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.657. Annual computation of actual energy cost savings. — Annually, at the conclusion of each state fiscal year, each borrower pursuant to the provisions of sections 640.651 to 640.686 shall compute the actual energy cost savings resulting from the implementation of the energy conservation project financed by the loan or financial assistance. Energy cost savings shall be calculated in the manner prescribed by the department.

(L. 1995 H.B. 414)



Section 640.660 Loan repayment.

Effective 28 Aug 1995

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.660. Loan repayment. — 1. Each applicant to which a loan has been made under sections 640.651 to 640.686 shall repay such loan, with interest. The rate of interest shall be the rate required by the funding source. The number, amounts and timing of the payments shall be as determined by the department.

2. Any applicant which receives a loan or financial assistance through the provisions of sections 640.651 to 640.686 shall annually budget an amount which is at least sufficient to make the payments required under this section.

3. A school or local government shall not raise the funds needed to make the loan payment by the levy of additional taxes. The loan payments shall be derived from energy cost savings resulting from the project. In the event that energy cost savings resulting from the project fail to equal or exceed the amount of the payment, the school or local government and the department may renegotiate the terms of the loan or financial assistance in such a manner as to assure that the actual energy cost savings resulting from the project are applied to the loan or other financial assistance.

4. If a school district fails to remit a payment to the department in accordance with this section within sixty days of the due date of such payment, the department shall notify the department of elementary and secondary education to deduct such payment amount from the next regular apportionment of state funds to that district. That amount shall then immediately be deposited in the energy set-aside fund.

5. If a local government fails to remit a payment to the department in accordance with this section within sixty days of the due date of such payment, the department shall notify the director of the department of revenue to deduct such payment amount from the next regular apportionment of local sales tax distributions to that jurisdiction. Such amount shall then immediately be deposited in the energy set-aside fund.

6. All applicants having received loans pursuant to sections 640.651 to 640.686 shall remit the payments required by subsection 1 of this section to the department or such other entity as may be directed by the department. The department or such other entity shall immediately deposit such payments in the energy set-aside loan fund.

(L. 1995 H.B. 414)



Section 640.663 Record-keeping requirements for borrowers.

Effective 28 Aug 1995

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.663. Record-keeping requirements for borrowers. — 1. A borrower under the provisions of sections 640.651 to 640.686 shall establish on its books an energy conservation loan account. Information sufficient to indicate the receipt and expenditure of all funds authorized and allowed under the terms of the loan or other financial assistance shall be entered in this account. All records relating to such account shall be retained by the borrower for a period of three years thereafter.

2. The borrower shall maintain all internal records directly related to the loan or financial assistance and the project in such a way as to provide for proper auditing of the project.

(L. 1995 H.B. 414)



Section 640.665 Energy set-aside program fund.

Effective 28 Aug 2001

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.665. Energy set-aside program fund. — 1. The state treasurer shall establish, maintain, and administer a special trust fund to be administered by the department and to be known as the "Energy Set-aside Program Fund", from which applicants as determined by the department may seek and obtain loans and financial assistance. The department shall determine which applicants shall obtain loans or financial assistance as provided in sections 640.651 to 640.686.

2. All moneys duly authorized and appropriated by the general assembly, all moneys received from federal funds, gifts, bequests, donations or any other moneys so designated, all moneys received pursuant to sections 640.651 to 640.686, and all interest earned on and income generated from moneys in the fund shall be paid to and deposited in the energy set-aside program fund.

3. All principal deposits, as authorized in subsection 2 of this section, and all repayments of loans as specified in subsection 6 of section 640.660, to the energy set-aside program fund shall be available to be issued and reissued for loans and financial assistance as authorized by sections 640.651 to 640.686. After appropriation from the general assembly, the department may expend any fees or interest earned on the energy set-aside program fund for the administration of the department's energy responsibilities and activities.

4. The commissioner of administration shall disburse such moneys from the fund at such times as are authorized by the department.

5. Except as otherwise provided in sections 640.651 to 640.686, the provisions of section 33.080 requiring the transfer of unexpended funds to the general revenue fund of the state shall not apply to funds in the energy set-aside program fund.

(L. 1995 H.B. 414, A.L. 2001 S.B. 451)



Section 640.668 Transfer of funds from industrial/commercial energy conservation loan fund.

Effective 28 Aug 1995

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.668. Transfer of funds from industrial/commercial energy conservation loan fund. — All moneys remaining in the industrial/commercial energy conservation loan fund on July 1, 1996, shall be transferred to the energy set-aside program fund.

(L. 1995 H.B. 414)



Section 640.670 Transfer of funds from local government energy conservation loan fund.

Effective 28 Aug 1995

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.670. Transfer of funds from local government energy conservation loan fund. — All moneys remaining in the local government energy conservation loan fund on July 1, 1996, shall be transferred to the energy set-aside program fund.

(L. 1995 H.B. 414)



Section 640.672 Remittance for improper use of loan, procedure — failure to remit payment, collection, actions — audit of loan, when.

Effective 28 Aug 1995

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.672. Remittance for improper use of loan, procedure — failure to remit payment, collection, actions — audit of loan, when. — 1. Loans and financial assistance made pursuant to sections 640.651 to 640.686 shall be used only for the purposes specified in an approved application or loan agreement. In the event the department determines that loan or financial assistance funds have been expended for purposes other than those specified in an approved application or loan agreement or any event of default of the loan agreement occurs without resolution, the department director shall take appropriate actions to obtain the return of the full amount of the loan and all moneys duly owed or other available remedies.

2. Upon failure of a borrower to remit repayment to the department within sixty days of the date a payment is due, the director may initiate collection or other appropriate action through the provisions outlined in subsections 4 and 5 of section 640.660 when applicable.

3. When the borrower is an entity not covered under the collection procedures established in section 640.660, the director, with the advice and consent of the attorney general, may initiate collection procedures or other appropriate action pursuant to applicable law.

4. The department may, at its discretion, audit the expenditure of any loan or financial assistance made pursuant to sections 640.651 to 640.686 or the computation of any payments made pursuant to section 640.660.

(L. 1995 H.B. 414)



Section 640.674 Rulemaking authority, procedure.

Effective 28 Aug 1995

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.674. Rulemaking authority, procedure. — 1. Under the provisions of sections 640.651 to 640.686, the department shall establish such procedures, policies and qualifications as may be necessary for the administration of sections 640.651 to 640.686. The department shall promulgate administrative rules that ensure an equitable distribution of funds among the energy using sectors. The department may establish interest rates. The department may develop rules relevant only to certain sectors or entities to assure an equitable program.

2. No rule or portion of a rule promulgated under the authority of sections 640.651 to 640.686 shall become effective until it has been approved by the joint committee on administrative rules in accordance with the procedures provided in this section, and the delegation of the legislative authority to enact law by the adoption of such rules is dependent upon the power of the joint committee on administrative rules to review and suspend rules pending ratification by the senate and the house of representatives as provided in this section.

3. Upon filing any proposed rule with the secretary of state the department shall concurrently submit such proposed rule to the committee, which may hold hearings upon any proposed rule or portion thereof at any time.

4. A final order of rulemaking shall not be filed with the secretary of state until thirty days after such final order of rulemaking has been received by the committee. The committee may hold one or more hearings upon such final order of rulemaking during the thirty-day period. If the committee does not disapprove such order of rulemaking within the thirty-day period, the department may file such order of rulemaking with the secretary of state and the order of rulemaking shall be deemed approved.

5. The committee may, by majority vote of the members, suspend the order of rulemaking or portion thereof by action taken prior to the filing of the final order of rulemaking only for one or more of the following grounds:

(1) An absence of statutory authority for the proposed rule;

(2) An emergency relating to public health, safety or welfare;

(3) The proposed rule is in conflict with state law;

(4) A substantial change in circumstance since enactment of the law upon which the proposed rule is based.

6. If the committee disapproves any rule or portion thereof, the department shall not file such disapproved portion of any rule with the secretary of state and the secretary of state shall not publish in the Missouri Register any final order of rulemaking containing the disapproved portion.

7. If the committee disapproves any rule or portion thereof, the committee shall report its findings to the senate and the house of representatives. No rule or portion thereof disapproved by the committee shall take effect so long as the senate and the house of representatives ratify the act of the joint committee by resolution adopted in each house within thirty legislative days after such rule or portion thereof has been disapproved by the joint committee.

8. Upon adoption of a rule as provided in this section, any such rule or portion thereof may be suspended or revoked by the general assembly either by bill or, pursuant to Section 8, Article IV of the Constitution of Missouri, by concurrent resolution upon recommendation of the joint committee on administrative rules. The committee shall be authorized to hold hearings and make recommendations pursuant to the provisions of section 536.037. The secretary of state shall publish in the Missouri Register, as soon as practicable, notice of the suspension or revocation.

(L. 1995 H.B. 414)



Section 640.676 Public and private partnership agreements.

Effective 28 Aug 1995

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.676. Public and private partnership agreements. — 1. The department director may secure other forms of financial assistance permissible by law and establish public and private partnerships with, but not limited to, financial institutions, performance contracting vendors, energy utilities and other energy providers, when such other financial assistance serves to further the implementation of energy conservation projects.

2. The director is authorized to negotiate agreements for the department to act in an administrative or monitoring capacity for an energy conservation project funded in part or in full by another source. The department may establish reasonable fees such as, but not limited to, application and processing fees to cover the costs of such administrative or monitoring role.

(L. 1995 H.B. 414)



Section 640.678 Administration of fund.

Effective 28 Aug 1995

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.678. Administration of fund. — After three years from August 28, 1997, and every year thereafter, the department shall calculate the average unobligated balance of general revenue moneys in the fund. The department shall annually notify the state treasurer as to the amount of the average unobligated balance of general revenue moneys. The state treasurer shall transfer from the fund to the general revenue fund of the state an amount equal to the average unobligated balance of general revenue moneys less ten thousand dollars.

(L. 1995 H.B. 414)



Section 640.680 Administration of program moneys from sources other than appropriations.

Effective 28 Aug 1995

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.680. Administration of program moneys from sources other than appropriations. — All moneys from sources other than state appropriations which are specified to be used for purposes identified under the provisions of sections 640.651 to 640.686 shall be handled in the same manner as moneys received through state appropriations unless otherwise required in agreements or regulations with the sources from which such moneys are obtained. The department director shall certify that the use of all such moneys and any required agreements or regulations are consistent with the intent of sections 640.651 to 640.686 and all other state and federal laws governing such moneys, agreements and regulations.

(L. 1995 H.B. 414)



Section 640.682 Revenue bonds, purpose.

Effective 28 Aug 1995

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.682. Revenue bonds, purpose. — The department and the authority shall have the power to issue and sell revenue bonds to provide funds for the projects including costs necessarily incidental thereto.

(L. 1995 H.B. 414)



Section 640.686 Form, details and incidents of revenue bonds.

Effective 28 Aug 1995

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.686. Form, details and incidents of revenue bonds. — 1. When not inconsistent with the provisions of sections 640.651 to 640.686, the department and the authority, respectively, are authorized to prescribe the form, details and incidents of the bonds and to make such covenants as in their judgment may be advisable or necessary properly to secure the payment of the bonds.

2. The authority and the department shall have the power to perform all duties imposed upon the authority and the department by sections 640.651 to 640.686, including the making and collecting of sufficient rates and charges for the use of the project for which the bonds were issued.

(L. 1995 H.B. 414)



Section 640.700 Certain sections to apply only to facilities with a flush system.

Effective 25 Jun 1996, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.700. Certain sections to apply only to facilities with a flush system. — Sections 640.700, 640.725, 640.730, 640.735 and 640.750 shall only apply to class IA facilities as defined by the department rules in effect as of January 30, 1996, which use a flush system.

(L. 1996 H.B. 1207)

Effective 6-25-96

CROSS REFERENCE:

Farming corporations or cooperatives not to receive economic assistance, exceptions, 350.040



Section 640.703 Definitions.

Effective 25 Jun 1996, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.703. Definitions. — For the purposes of sections 640.700 to 640.755, the following terms mean:

(1) "Animal units", shall be defined by rules of the department in effect as of January 30, 1996;

(2) "Animal waste wet handling facility", includes all gravity outfall lines, recycle pump stations, recycle force mains and appurtenances;

(3) "Class IA", any concentrated animal feeding operation with a capacity of seven thousand animal units or more;

(4) "Class IB", any concentrated animal feeding operation with a capacity between three thousand animal units and six thousand nine hundred and ninety-nine animal units inclusive;

(5) "Class IC", any concentrated animal feeding operation with a capacity between one thousand animal units and two thousand nine hundred and ninety-nine animal units inclusive;

(6) "Class II", any concentrated animal feeding operation with a capacity of at least three hundred animal units, but less than one thousand animal units;

(7) "Department", the department of natural resources;

(8) "Facility", any class IA concentrated animal feeding operation which uses a flush system;

(9) "Flush system", a system of moving or removing manure utilizing liquid as the primary agent as opposed to a primarily mechanical or automatic device;

(10) "Sensitive areas", areas in the watershed located within five miles upstream of any stream or river drinking water intake structure, other than those intake structures on the Missouri and Mississippi rivers.

(L. 1996 H.B. 1207)

Effective 6-25-96



Section 640.710 Department to regulate facilities — rules — setback — exemption.

Effective 25 Jun 1996, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.710. Department to regulate facilities — rules — setback — exemption. — 1. The department shall promulgate rules regulating the establishment, permitting, design, construction, operation and management of class I facilities. The department shall have the authority and jurisdiction to regulate the establishment, permitting, design, construction, operation and management of any class I facility. Such rules may require monitoring wells on a site-specific basis when, in the determination of the division of geology and land survey, class IA concentrated animal feeding operation lagoons are located in hydrologically sensitive areas where the quality of groundwater may be compromised. Such rules and regulations shall be designed to afford a prudent degree of environmental protection while accommodating modern agricultural practices.

2. Except as provided in subsections 3 and 4 of this section, the department shall require at least but not more than the following buffer distances between the nearest confinement building or lagoon and any public building or occupied residence, except a residence which is owned by the concentrated animal feeding operation or a residence from which a written agreement for operation is obtained:

(1) For concentrated animal feeding operations with at least one thousand animal units, one thousand feet;

(2) For concentrated animal feeding operations with between three thousand and six thousand nine hundred ninety-nine animal units inclusive, two thousand feet; and

(3) For concentrated animal feeding operations of seven thousand or more animal units, three thousand feet.

3. All concentrated animal feeding operations in existence as of June 25, 1996, shall be exempt from the buffer distances prescribed in subsection 2 of this section. Such distances shall not apply to concentrated animal feeding operations which have received a written agreement which has been signed by all affected property owners within the buffer distance.

4. The department may, upon review of the information contained in the site plan including, but not limited to, the prevailing winds, topography and other local environmental factors, authorize a distance which is less than the distance prescribed in subsection 2 of this section. The department's recommendation shall be sent to the governing body of the county in which such site is proposed. The department's authorized buffer distance shall become effective unless the county governing body rejects the department's recommendation by a majority vote at the next meeting of the governing body after the recommendation is received.

5. Nothing in this section shall be construed as restricting local controls.

(L. 1996 H.B. 1207)

Effective 6-25-96



Section 640.715 Notification by owners or operators, information required — department to issue permit, when.

Effective 28 Aug 2013

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

*640.715. Notification by owners or operators, information required — department to issue permit, when. — 1. Prior to filing an application to acquire an operating permit for a new or expanded facility from the department, the owner or operator of any class IA, class IB, or class IC concentrated animal feeding operation shall provide the following information to the department, to the county governing body and to all adjoining property owners of property located within one and one-half times the buffer distance as specified in subsection 2 of section 640.710 for the size of the proposed facility:

(1) The number of animals anticipated at such facility;

(2) The waste handling plan and general layout of the facility;

(3) The location and number of acres of such facility;

(4) Name, address, telephone number and registered agent for further information as it relates to subdivisions (1) to (3) of this subsection;

(5) Notice that the department will accept written comments from the public for a period of thirty days; and

(6) The address of the regional or state office of the department.

­­

­

2. The department shall not issue an operating permit to a facility described in subsection 1 of this section to engage in any activity regulated by the department unless the applicant is in compliance with sections 640.700 to 640.755.

3. The department shall issue an operating permit or respond with a letter of comment to the owner or operator of such facility within forty-five days of receiving a completed permit application and verification of compliance with subsection 1 of this section.

(L. 1996 H.B. 1207, A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28); 10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 640.725 Inspection of facility, when, records retention period — automatic shutoff system required.

Effective 28 Aug 2013

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

*640.725. Inspection of facility, when, records retention period — automatic shutoff system required. — 1. The owner or operator of any flush system animal waste wet handling facility shall employ one or more persons who shall once per week visually inspect the gravity outfall lines, recycle pump stations, recycle force mains, and appurtenances for any release to any containment structure required by section 640.730. The owner or operator shall also visually inspect once per day any lagoon whose water level is less than twelve inches from the emergency spillway. The owner or operator of the facility shall keep records of each inspection. Such records shall be retained for three years. The department shall provide or approve a form provided by the owner or operator for each facility for such inspections.

2. All new construction permits for flush system animal waste wet handling facilities shall have an electronic or mechanical shutoff of the system in the event of pipe stoppage. As of July 1, 1997, all existing flush system animal waste wet handling facilities shall have, at a minimum, an electronic or mechanical shutoff of the system in the event of pipe stoppage or backflow.

(L. 1996 H.B. 1207, A.L. 2013 H.B. 28 merged with H.B. 542 merged with H.B. 650)

Effective 8-28-13 (H.B. 28); 8-28-13 (H.B. 542); 10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 640.730 Facility to have containment structure.

Effective 25 Jun 1996, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.730. Facility to have containment structure. — 1. The owner or operator of every facility, with a flush system animal waste wet handling facility that poses a risk as determined by the department to any public drinking water supply or any aquatic life, or lies within a drainage basin and is within three hundred feet of any adjacent landowner, shall have a failsafe containment structure or earthen dam that will contain, in the event of an unauthorized discharge, a minimum volume equal to the maximum capacity of flushing in any twenty-four-hour period from all gravity outfall lines, recycle pump station and* recycle force mains.

2. Construction of such structure or dam, as provided in subsection 1 of this section, shall commence within ninety days of June 25, 1996.

(L. 1996 H.B. 1207)

Effective 6-25-96

*Word "and" does not appear in original rolls.



Section 640.735 Discharge to be reported, when, to whom.

Effective 25 Jun 1996, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.735. Discharge to be reported, when, to whom. — Within twenty-four hours, any unauthorized discharge by a flush system animal waste wet handling facility that has crossed the property line of the facility or any unauthorized discharge by a flush system animal waste wet handling facility of which the failsafe containment structure or earthen dam has failed to contain and has crossed the property line of the facility, or enters waters of the state shall be reported to the department and to all adjoining property owners of the facility as listed on the site-specific permit.

(L. 1996 H.B. 1207)

Effective 6-25-96



Section 640.740 Fund created — how money to be expended — abandoned property defined — transfer of fund to general revenue, prohibited.

Effective 25 Jun 1996, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.740. Fund created — how money to be expended — abandoned property defined — transfer of fund to general revenue, prohibited. — There is hereby established in the state treasury the "Concentrated Animal Feeding Operation Indemnity Fund", to be known as the "fund" for the purposes of sections 640.740 to 640.747. All fees or other moneys payable pursuant to the provisions of section 640.745 or other moneys received including gifts, grants, appropriations, and bequests from federal, private or other sources made for the purpose of the provisions of this act* shall be payable to and collected by the director of the department of natural resources and deposited in this fund. The money in this fund, upon appropriation, shall be expended to close class IA, class IB, class IC and class II concentrated animal feeding operations as defined in the department's rules, that have been placed in the control of the government due to bankruptcy or failure to pay property taxes, or if the class IA, class IB, class IC or class II concentrated animal feeding operation is abandoned property. "Abandoned property", for the purposes of this section, means real property previously used for, or which has the potential to be used for, agricultural purposes which has been placed in the control of the state, a county, or municipal government, or an agency thereof, through donation, purchase, tax delinquency, foreclosure, default or settlement, including conveyance by deed in lieu of foreclosure, and has been vacant for a period of not less than three years. Any portion of the fund not immediately needed for the purposes authorized shall be invested by the state treasurer as provided by the Constitution and laws of this state. All income from such investments shall be deposited in the fund. Any unexpended balance in the fund at the end of any appropriation period shall not be transferred to the general revenue fund and, accordingly, shall be exempt from the provisions of section 33.080 relating to the transfer of funds to the general revenue funds of the state by the state treasurer.

(L. 1996 H.B. 1207)

Effective 6-25-96

*"This act" (H.B. 1207, 1996) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 640.745 Fee to be paid by facility owner/operator, when, amount — fund expended, how, limit — closure activities.

Effective 25 Jun 1996, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.745. Fee to be paid by facility owner/operator, when, amount — fund expended, how, limit — closure activities. — 1. The owner or operator of each class IA concentrated animal feeding operation utilizing flush systems shall remit to the department of natural resources a fee of ten cents per animal unit permitted to be deposited in the fund. The fee is due and payable to the department on the first anniversary of issuance of each owner or operator permit to operate such a facility and for nine years thereafter on the same date. The department of natural resources shall provide forms which such owner or operator shall use to file and pay this fee.

2. The fund shall be administered by the department for the purpose of carrying out the provisions of sections 640.700 to 640.755, relating to closure of class IA, class IB, class IC and class II concentrated animal feeding operation wastewater lagoons.

3. The fund administrators may only expend moneys for animal waste lagoon closure activities on real property which:

(1) Has been placed in the control of the state, a county, or municipal government, or an agency thereof, through donation, purchase, tax delinquency, foreclosure, default or settlement, including conveyance by deed in lieu of foreclosure, and pose a threat to human health, the environment, or a threat to groundwater; and

(2) The state, county, or municipal government, or an agency thereof, has made reasonable and prudent efforts to sell said property to a qualifying purchaser.

4. The fund administrators shall expend no more than one hundred thousand dollars per lagoon for animal waste lagoon closure activities. The fund administrators shall only expend those moneys necessary to achieve a minimum level of closure and still protect human health and the environment. Closure activities shall include lagoon dewatering and removal of animal waste sludge, if any, both of which shall be land applied at a nutrient management application rate based on the most limiting nutrient as determined by Missouri clean water commission regulation. After dewatering, lagoons which are located in a drainage basin and are capable of meeting all applicable pond requirements of the Natural Resources Conservation Service (NRCS) with minimal additional expense should be maintained as a pond. Otherwise, the lagoon berms should be breached and graded in such a manner to reasonably conform to the surrounding land contours.

(L. 1996 H.B. 1207)

Effective 6-25-96



Section 640.747 Closure, funds to be returned, when.

Effective 25 Jun 1996, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.747. Closure, funds to be returned, when. — In the event the department determines that a class IA, class IB, class IC or class II concentrated animal feeding operation has been successfully closed by the owner or operator, all moneys paid by such operation into the concentrated animal feeding operation indemnity fund shall be returned to such operation.

(L. 1996 H.B. 1207)

Effective 6-25-96



Section 640.750 Department to inspect, when.

Effective 25 Jun 1996, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.750. Department to inspect, when. — The department shall conduct at least one on-site inspection of each facility quarterly.

(L. 1996 H.B. 1207)

Effective 6-25-96



Section 640.755 Rulemaking, procedure — clean water commission to administer.

Effective 28 Aug 2001

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.755. Rulemaking, procedure — clean water commission to administer. — 1. No rule or portion of a rule promulgated under the authority of sections 640.700 to 640.755 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

2. Sections 640.700 to 640.755 shall be administered by the clean water commission pursuant to the provisions and requirements of chapter 644.

(L. 1996 H.B. 1207, A.L. 2001 H.B. 501)



Section 640.758 Does not apply to livestock markets.

Effective 25 Jun 1996, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

640.758. Does not apply to livestock markets. — The provisions of this act* shall not be construed to apply to any livestock market.

(L. 1996 H.B. 1207 § 2)

Effective 6-25-96

*"This act" (H.B. 1207, 1996) contained numerous sections. Consult Disposition of Sections table for a definitive listing.

CROSS REFERENCE:

Farming corporations or cooperatives not to receive economic assistance, exceptions, 350.040






Chapter 643 Air Conservation

Chapter Cross References



Section 643.010 Short title.

Effective 28 Aug 1965

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

643.010. Short title. — This chapter shall be known and may be cited as the "Missouri Air Conservation Law".

(L. 1965 p. 335 § 1)



Section 643.020 Definitions.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

643.020. Definitions. — When used in this chapter and in standards, rules and regulations promulgated under authority of this chapter, the following words and phrases mean:

(1) "AHERA", Asbestos Hazard Emergency Response Act of 1986 (P.L. 99-519);

(2) "Abatement project designer", an individual who designs or plans AHERA asbestos abatement;

(3) "Air cleaning device", any method, process, or equipment which removes, reduces, or renders less obnoxious air contaminants discharged into ambient air;

(4) "Air contaminant", any particulate matter or any gas or vapor or any combination thereof;

(5) "Air contaminant source", any and all sources of air contaminants whether privately or publicly owned or operated;

(6) "Air pollution", the presence in the ambient air of one or more air contaminants in quantities, of characteristics and of a duration which directly and proximately cause or contribute to injury to human, plant, or animal life or health or to property or which unreasonably interferes with the enjoyment of life or use of property;

(7) "Ambient air", all space outside of buildings, stacks, or exterior ducts;

(8) "Area of the state", any geographical area designated by the commission;

(9) "Asbestos", the asbestiform varieties of chrysotile, crocidolite, amosite, anthophyllite, tremolite and actinolite;

(10) "Asbestos abatement", the encapsulation, enclosure or removal of asbestos-containing materials in or from a building or air contaminant source, or preparation of friable asbestos-containing material prior to demolition;

(11) "Asbestos abatement contractor", any person who by agreement, contractual or otherwise, conducts asbestos abatement projects at a location other than his own place of business;

(12) "Asbestos abatement projects", an activity undertaken to encapsulate, enclose or remove one hundred sixty square feet or two hundred sixty linear feet or thirty-five cubic feet or more of regulated asbestos-containing materials from buildings and other air contaminant sources, or to demolish buildings and other air contaminant sources containing one hundred sixty square feet or two hundred sixty linear feet or thirty-five cubic feet or more of regulated asbestos-containing materials;

(13) "Asbestos abatement supervisor", an individual who directs, controls, or supervises others in asbestos abatement projects;

(14) "Asbestos abatement worker", an individual who engages in asbestos abatement projects;

(15) "Asbestos air sampling professional", an individual who by qualifications and experience is proficient in asbestos abatement air monitoring. The individual shall conduct, oversee or be responsible for air monitoring of asbestos abatement projects before, during and after the project has been completed;

(16) "Asbestos air sampling technician", an individual who has been trained by an air sampling professional to do air monitoring. Such individual conducts air monitoring of an asbestos abatement project before, during and after the project has been completed;

(17) "Asbestos-containing material", any material or product which contains more than one percent asbestos;

(18) "Class A source", either a class A1, A2 or A3 source as defined in this section;

(19) "Class A1 source", any air contaminant source with the potential to emit equal to or greater than one hundred tons per year of an air contaminant;

(20) "Class A2 source", any air contaminant source, which is not a class A1 source, and with the potential, air cleaning devices not considered, to emit equal to or greater than one hundred tons per year of an air contaminant;

(21) "Class A3 source", any air contaminant source which emits or has the potential to emit, ten tons per year or more of any hazardous air pollutant or twenty-five tons of any combination of hazardous air pollutants, or as defined pursuant to Section 112 of the federal Clean Air Act, as amended, 42 U.S.C. 7412;

(22) "Class B source", any air contaminant source with the potential, air cleaning devices not considered, to emit equal to or greater than the de minimis amounts of an air contaminant established by the commission, but not a class A source;

(23) "Commission", the air conservation commission of the state of Missouri created in section 643.040;

(24) "Competent person", as defined in the United States Occupational Safety and Health Administration's (OSHA) standard 29 CFR 1926.1101(b). Such person shall also be a certified asbestos abatement supervisor;

(25) "Conference, conciliation and persuasion", a process of verbal or written communications consisting of meetings, reports, correspondence or telephone conferences between authorized representatives of the department and the alleged violator. The process shall, at a minimum, consist of one offer to meet with the alleged violator tendered by the department. During any such meeting, the department and the alleged violator shall negotiate in good faith to eliminate the alleged violation and shall attempt to agree upon a plan to achieve compliance;

(26) "De minimis source", any air contaminant source with a potential to emit an air contaminant, air cleaning devices not considered, less than that established by the commission as de minimis for the air contaminant;

(27) "Department", the department of natural resources of the state of Missouri;

(28) "Director", the director of the department of natural resources;

(29) "Emergency asbestos project", an asbestos project that must be undertaken immediately to prevent imminent, severe, human exposure or to restore essential facility operation;

(30) "Emission", the discharge or release into the atmosphere of one or more air contaminants;

(31) "Emission control regulations", limitations on the emission of air contaminants into the ambient air;

(32) "Friable asbestos-containing material", any material containing more than one percent, as determined by either the method specified in appendix E, section 1 Polarized Light Microscopy in 40 CFR Part 61, Subpart M or EPA/600/R-93/116 Method for the Determination of Asbestos in Bulk Building Materials, asbestos that, when dry, can be crumbled, pulverized or reduced to powder by hand pressure;

(33) "Grinding", to reduce to powder or small fragments and includes mechanical chipping or drilling;

(34) "Inspector", an individual who collects and assimilates information used to determine whether asbestos-containing material is present in a building or other air contaminant sources;

(35) "Management planner", an individual, under AHERA, who devises and writes plans for asbestos abatement;

(36) "Minor violation", a violation which possesses a small potential to harm the environment or human health or cause pollution, was not knowingly committed, and is not defined by the United States Environmental Protection Agency as other than minor;

(37) "Nonattainment area", any area designated by the governor as a "nonattainment area" as defined in the federal Clean Air Act, as amended, 42 U.S.C. 7501;

(38) "Nonfriable asbestos-containing material", any material containing more than one percent asbestos as determined by either the method specified in appendix E, section 1 Polarized Light Microscopy in 40 CFR Part 61, Subpart M or EPA/600/R-93/116 Method for the Determination of Asbestos in Bulk Building Materials, that, when dry, cannot be crumbled, pulverized or reduced to powder by hand pressure;

(39) "Person", any individual, partnership, copartnership, firm, company, or public or private corporation, association, joint stock company, trust, estate, political subdivision, or any agency, board, department, or bureau of the state or federal government, or any other legal entity whatever which is recognized by law as the subject of rights and duties;

(40) "Regulated asbestos-containing material" or "RACM":

(a) Friable asbestos-containing material;

(b) Category I nonfriable asbestos-containing material that will be or has been subjected to sanding, grinding, cutting, or abrading; or

(c) Category II nonfriable asbestos-containing material that has a high probability of becoming or has become crumbled, pulverized, or reduced to powder by the forces expected to act on the material in the course of demolition or renovation operations;

(41) "School district", seven-director districts, urban school districts, and metropolitan school districts, as defined in section 160.011;

(42) "Small business", for the purpose of sections 643.010 to 643.355, a small business shall include any business regulated under this chapter, which is not a class A source and which employs less than one hundred people and emits less than fifty tons of any regulated pollutant per year and less than seventy-five tons of all regulated pollutants or as otherwise defined by the commission by rule.

(L. 1965 p. 335 § 2, A.L. 1972 H.B. 1184, A.L. 1988 H.B. 1187, A.L. 1989 H.B. 77, et al., A.L. 1992 S.B. 544, A.L. 1993 S.B. 80, et al., A.L. 1994 S.B. 590, A.L. 2011 H.B. 89)

CROSS REFERENCE:

Nonseverability clause, 640.099



Section 643.030 Intent of law — commission to control air pollution.

Effective 28 Aug 1965

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

643.030. Intent of law — commission to control air pollution. — The discharge into the ambient air of air contaminants so as to cause or contribute to air pollution is contrary to the public policy of Missouri and in violation of this chapter. It is the intent and purpose of this chapter to maintain purity of the air resources of the state to protect the health, general welfare and physical property of the people, maximum employment and the full industrial development of the state. The commission shall seek the accomplishment of this objective through the prevention, abatement and control of air pollution by all practical and economically feasible methods.

(L. 1965 p. 335 § 3)



Section 643.040 Air conservation commission created — members, terms, expenses, meetings.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

643.040. Air conservation commission created — members, terms, expenses, meetings. — 1. There is created hereby an air pollution control agency to be known as the "Air Conservation Commission of the State of Missouri", whose domicile for the purposes of sections 643.010 to 643.355 is the department of natural resources of the state of Missouri. The commission shall consist of seven members appointed by the governor, with the advice and consent of the senate. No more than four of the members shall belong to the same political party and no two members shall be a resident of and domiciled in the same senatorial district. At the first meeting of the commission and at yearly intervals thereafter, the members shall select from among themselves a chairman and a vice chairman.

2. All members shall be representative of the general interest of the public and shall have an interest in and knowledge of air conservation and the effects and control of air contaminants. At least three of such members shall represent agricultural, industrial and labor interests, respectively. The governor shall not appoint any other person who has a substantial interest as defined in section 105.450 in any business entity regulated under this chapter or any business entity which would be regulated under this chapter if located in Missouri. The commission shall establish rules of procedure which specify when members shall exempt themselves from participating in discussions and from voting on issues before the commission due to potential conflict of interest.

3. The members' terms of office shall be four years and until their successors are selected and qualified, except that the terms of those first appointed shall be staggered to expire at intervals of one, two and three years after the date of appointment as designated by the governor at the time of appointment. There is no limitation of the number of terms any appointed member may serve. If a vacancy occurs the governor may appoint a member for the remaining portion of the unexpired term created by the vacancy. The governor may remove any appointed member for cause. The members of the commission shall be reimbursed for travel and other expenses actually and necessarily incurred in the performance of their duties.

4. The commission shall hold at least nine regular meetings each year and such additional regular meetings as the chairman deems desirable at a place and time to be fixed by the chairman. Special meetings may be called by three members of the commission upon delivery of written notice to each member of the commission. Reasonable written notice of all meetings shall be given to all members of the commission. Four members of the commission shall constitute a quorum. All powers and duties conferred upon members of the commission shall be exercised personally by the members and not by alternates or representatives. All actions of the commission shall be taken at meetings open to the public, except as provided in chapter 610. Any member absent from four regular commission meetings per calendar year for any cause whatsoever shall be deemed to have resigned and the vacancy shall be filled immediately in accordance with subsection 1 and subsection 3 of this section.

(L. 1965 p. 335 § 4, A.L. 1972 H.B. 1184, A.L. 1992 S.B. 544, A.L. 1994 S.B. 590, A.L. 1998 H.B. 1601, et al., A.L. 2011 H.B. 89)

CROSS REFERENCE:

Nonseverability clause, 640.099



Section 643.050 Powers and duties of commission — rules, procedure.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

643.050. Powers and duties of commission — rules, procedure. — 1. In addition to any other powers vested in it by law the commission shall have the following powers:

(1) Adopt, promulgate, amend and repeal rules and regulations consistent with the general intent and purposes of sections 643.010 to 643.355, chapter 536, and Titles V and VI of the federal Clean Air Act, as amended, 42 U.S.C. 7661, et seq., including but not limited to:

(a) Regulation of use of equipment known to be a source of air contamination;

(b) Establishment of maximum quantities of air contaminants that may be emitted from any air contaminant source; and

(c) Regulations necessary to enforce the provisions of Title VI of the Clean Air Act, as amended, 42 U.S.C. 7671, et seq., regarding any Class I or Class II substances as defined therein;

(2) After holding public hearings in accordance with section 643.070, establish areas of the state and prescribe air quality standards for such areas giving due recognition to variations, if any, in the characteristics of different areas of the state which may be deemed by the commission to be relevant;

(3) (a) To require persons engaged in operations which result in air pollution to monitor or test emissions and to file reports containing information relating to rate, period of emission and composition of effluent;

(b) Require submission to the director for approval of plans and specifications for any article, machine, equipment, device, or other contrivance specified by regulation the use of which may cause or control the issuance of air contaminants; but any person responsible for complying with the standards established under sections 643.010 to 643.355 shall determine, unless found by the director to be inadequate, the means, methods, processes, equipment and operation to meet the established standards;

(4) Hold hearings upon appeals from orders of the director or from any other actions or determinations of the director hereunder for which provision is made for appeal, and in connection therewith, issue subpoenas requiring the attendance of witnesses and the production of evidence reasonably relating to the hearing;

(5) Enter such order or determination as may be necessary to effectuate the purposes of sections 643.010 to 643.355. In making its orders and determinations hereunder, the commission shall exercise a sound discretion in weighing the equities involved and the advantages and disadvantages to the person involved and to those affected by air contaminants emitted by such person as set out in section 643.030. If any small business, as defined by section 643.020, requests information on what would constitute compliance with the requirements of sections 643.010 to 643.355 or any order or determination of the department or commission, the department shall respond with written criteria to inform the small business of the actions necessary for compliance. No enforcement action shall be undertaken by the department or commission until the small business has had a period of time, negotiated with the department, to achieve compliance;

(6) Cause to be instituted in a court of competent jurisdiction legal proceedings to compel compliance with any final order or determination entered by the commission or the director;

(7) Settle or compromise in its discretion, as it may deem advantageous to the state, any suit for recovery of any penalty or for compelling compliance with the provisions of any rule;

(8) Develop such facts and make such investigations as are consistent with the purposes of sections 643.010 to 643.355, and, in connection therewith, to enter or authorize any representative of the department to enter at all reasonable times and upon reasonable notice in or upon any private or public property for the purpose of inspecting or investigating any condition which the commission or director shall have probable cause to believe to be an air contaminant source or upon any private or public property having material information relevant to said air contaminant source. The results of any such investigation shall be reduced to writing, and a copy thereof shall be furnished to the owner or operator of the property. No person shall refuse entry or access, requested for purposes of inspection under this provision, to an authorized representative of the department who presents appropriate credentials, nor obstruct or hamper the representative in carrying out the inspection. A suitably restricted search warrant, upon a showing of probable cause in writing and upon oath, shall be issued by any judge having jurisdiction to any such representative for the purpose of enabling him to make such inspection;

(9) Secure necessary scientific, technical, administrative and operational services, including laboratory facilities, by contract or otherwise, with any educational institution, experiment station, or any board, department, or other agency of any political subdivision or state or the federal government;

(10) Classify and identify air contaminants; and

(11) Hold public hearings as required by sections 643.010 to 643.355.

2. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

3. The commission shall have the following duties with respect to the prevention, abatement and control of air pollution:

(1) Prepare and develop a general comprehensive plan for the prevention, abatement and control of air pollution;

(2) Encourage voluntary cooperation by persons or affected groups to achieve the purposes of sections 643.010 to 643.355;

(3) Encourage political subdivisions to handle air pollution problems within their respective jurisdictions to the extent possible and practicable and provide assistance to political subdivisions;

(4) Encourage and conduct studies, investigations and research;

(5) Collect and disseminate information and conduct education and training programs;

(6) Advise, consult and cooperate with other agencies of the state, political subdivisions, industries, other states and the federal government, and with interested persons or groups;

(7) Represent the state of Missouri in all matters pertaining to interstate air pollution including the negotiations of interstate compacts or agreements.

4. Nothing contained in sections 643.010 to 643.355 shall be deemed to grant to the commission or department any jurisdiction or authority with respect to air pollution existing solely within commercial and industrial plants, works, or shops or to affect any aspect of employer-employee relationships as to health and safety hazards.

5. Any information relating to secret processes or methods of manufacture or production discovered through any communication required under this section shall be kept confidential.

(L. 1965 p. 335 § 5, A.L. 1972 H.B. 1184, A.L. 1992 S.B. 544, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 2011 H.B. 89)

CROSS REFERENCE:

Nonseverability clause, 640.099



Section 643.055 Commission may adopt rules for compliance with federal law — suspension, reinstatement — exemption, limitations — regulation of residential wood burning heaters or appliances prohibited without legislative authorization.

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

643.055. Commission may adopt rules for compliance with federal law — suspension, reinstatement — exemption, limitations — regulation of residential wood burning heaters or appliances prohibited without legislative authorization. — 1. Other provisions of law notwithstanding, the Missouri air conservation commission shall have the authority to promulgate rules and regulations, pursuant to chapter 536, to establish standards and guidelines to ensure that the state of Missouri is in compliance with the provisions of the federal Clean Air Act, as amended (42 U.S.C. Section 7401, et seq.). The standards and guidelines so established shall not be any stricter than those required under the provisions of the federal Clean Air Act, as amended; nor shall those standards and guidelines be enforced in any area of the state prior to the time required by the federal Clean Air Act, as amended. The restrictions of this section shall not apply to the parts of a state implementation plan developed by the commission to bring a nonattainment area into compliance and to maintain compliance when needed to have a United States Environmental Protection Agency approved state implementation plan. The determination of which parts of a state implementation plan are not subject to the restrictions of this section shall be based upon specific findings of fact by the air conservation commission as to the rules, regulations and criteria that are needed to have a United States Environmental Protection Agency approved plan.

2. The Missouri air conservation commission shall also have the authority to grant exceptions and variances from the rules set under subsection 1 of this section when the person applying for the exception or variance can show that compliance with such rules:

(1) Would cause economic hardship; or

(2) Is physically impossible; or

(3) Is more detrimental to the environment than the variance would be; or

(4) Is impractical or of insignificant value under the existing conditions.

3. The department shall not regulate the manufacture, performance, or use of residential wood burning heaters or appliances through a state implementation plan or otherwise, unless first specifically authorized to do so by the general assembly. No rule or regulation respecting the establishment or the enforcement of performance standards for residential wood burning heaters or appliances shall become effective unless and until first approved by the joint committee on administrative rules.

4. New rules or regulations shall not be applied to existing wood burning furnaces, stoves, fireplaces, or heaters that individuals are currently using as their source of heat for their homes or businesses. All wood burning furnaces, stoves, fireplaces, and heaters existing on August 28, 2014, shall not be subject to any rules or regulations enacted after such date. No employee of the state or state agency shall enforce any new rules or regulations against such existing wood burning furnaces, stoves, fireplaces, and heaters.

(L. 1979 S.B. 21 § 1, A.L. 1992 S.B. 544, A.L. 1994 S.B. 590, A.L. 2014 H.B. 1302 merged with S.B. 642 merged with S.B. 664)



Section 643.060 Powers and duties of director.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

643.060. Powers and duties of director. — In addition to any other powers vested by law, the director shall have the following powers and duties:

(1) Retain, employ, provide for, and compensate, within appropriations available therefor, such consultants, assistants, deputies, clerks, and other employees on a full- or part-time basis as may be necessary to carry out the provisions of sections 643.010 to 643.355 and prescribe the times at which they shall be appointed and their powers and duties;

(2) Accept, receive and administer grants or other funds or gifts from public and private agencies including the federal government for the purpose of carrying out any of the functions of sections 643.010 to 643.355. The director shall apply for all available grants and funds authorized and distributed pursuant to Title XI of the federal Clean Air Act, as amended, 29 U.S.C. 1662e, for training, assistance and payments to eligible individuals. The director shall report annually to the governor and the general assembly the amount of revenue received under Title XI of the Clean Air Act and the distribution of such funds to eligible persons. Funds received by the director pursuant to this section shall be deposited with the state treasurer and held and disbursed by him in accordance with the appropriations of the general assembly. The director is authorized to enter into contracts as he may deem necessary for carrying out the provisions of sections 643.010 to 643.355;

(3) Budget and receive duly appropriated moneys for expenditures to carry out the provisions and purposes of sections 643.010 to 643.355;

(4) Administer and enforce sections 643.010 to 643.355, investigate complaints, issue orders and take all actions necessary to implement sections 643.010 to 643.355;

(5) Receive and act upon reports, plans, specifications and applications submitted under rules promulgated by the commission. Any person aggrieved by any action of the director under this provision shall be entitled to a hearing before the commission as provided in section 643.080. The commission may sustain, reverse, or modify any action of the director taken under this provision, or make such other order as the commission shall deem appropriate under the circumstances.

(L. 1965 p. 335 § 6, A.L. 1972 H.B. 1184, A.L. 1992 S.B. 544, A.L. 2011 H.B. 89)

CROSS REFERENCE:

Nonseverability clause, 640.099



Section 643.070 Commission to adopt rules, notice — public hearing.

Effective 28 Aug 1993

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

643.070. Commission to adopt rules, notice — public hearing. — 1. The commission shall adopt rules pursuant to chapter 536. The commission shall notify any air pollution control agency with a certificate of authority which may be affected by the rule and any person who has previously requested notice when the proposed rulemaking is submitted to the secretary of state for publication in the Missouri Register. In addition, any interested persons, whether or not heard, may submit, within seven days subsequent to the hearings, a written statement of their views. The commission may solicit the views, in writing, of persons who may be affected by, or interested in, proposed rules and regulations, or standards. Any person heard or represented at the hearing or making written request for notice shall be given written notice of the action of the commission with respect to the subject thereof.

2. Rules shall be approved after public hearing and shall be approved in writing by at least four members of the commission.

3. Any rule or any amendment or repeal thereof which is adopted by the commission may differ in its terms and provisions for particular types and conditions of air pollution or air contamination, for particular air contaminant sources, and for particular areas of the state.

(L. 1965 p. 335 § 7, A.L. 1972 H.B. 1184, A.L. 1992 S.B. 544, A.L. 1993 S.B. 52)



Section 643.073 Procedure for submission of applications, fee.

Effective 28 Aug 1992

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

643.073. Procedure for submission of applications, fee. — 1. The commission shall establish, by rule, a procedure for the orderly submission of applications for an operating permit by those regulated air contaminant sources in operation on August 28, 1992, and procedures for the issuance of operating permits. Any person who operates an air contaminant source on or after August 28, 1992, shall submit to the department, with the application, payment of a one hundred-dollar fee with the request for the approval of an operating permit.

2. Any person who wishes to construct or modify and operate any regulated air contaminant source shall submit an application to the department. The commission shall establish, by rule, procedures for the orderly submission of applications for those persons that wish to construct or modify and operate any regulated air contaminant source and procedures for the issuance of a permit to construct or modify and operate. The department shall review applications within the time period established in sections 643.075 and 643.078 or under section 502 of the federal Clean Air Act, as amended, 42 U.S.C. 7661, as appropriate, unless an extension is requested by the applicant and approved by the director. Each applicant must obtain both a construction permit and an operating permit but the department shall establish a unified review, hearing and approval process. The holder of a valid operating permit shall have operational flexibility to make changes to any air contaminant source under the provisions of subsection 14 of section 643.078 without submitting an application for an operating permit under this section.

(L. 1992 S.B. 544)



Section 643.075 Construction without permit prohibited — denial, appeal, procedure — fee, exemption — natural resources protection fund, air pollution permit fee subaccount — city or county permit granted, effect.

Effective 28 Aug 2015

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

643.075. Construction without permit prohibited — denial, appeal, procedure — fee, exemption — natural resources protection fund, air pollution permit fee subaccount — city or county permit granted, effect. — 1. It shall be unlawful for any person to commence construction of any air contaminant source in this state, without a permit, if such source is of a class fixed by regulation of the commission which requires a permit.

2. Every source required to obtain a construction permit shall make application to the department that includes such plans and specifications as prescribed by rule. The director shall promptly investigate each application, and if he or she determines that the source meets and will meet the requirements of sections 643.010 to 643.190 and the rules promulgated pursuant thereto, he or she shall issue a construction permit with such conditions as he deems necessary to ensure that the source will meet the requirements of sections 643.010 to 643.190 and the rules. An application submitted for the construction or modification and operation of any regulated air contaminant source shall receive a unified construction and operating permit review process under section 643.078, unless the applicant requests in writing that the construction and operating permits be reviewed separately. If the director determines that the source does not meet or will not meet the requirements of sections 643.010 to 643.190 and the rules promulgated pursuant thereto, he or she shall deny the construction permit.

3. Before issuing a construction permit to build or modify an air contaminant source the director shall determine if the ambient air quality standards in the vicinity of the source are being exceeded and shall determine the impact on the ambient air quality standards from the source. The director, in order to effectuate the purposes of sections 643.010 to 643.190, may deny a construction permit if the source will appreciably affect the air quality or the air quality standards are being substantially exceeded.

4. The director may require the applicant as a condition to the issuance of the construction permit to provide and maintain such facilities or to conduct such tests as are necessary to determine the nature, extent, quantity or degree of air contaminants discharged into the ambient air from the proposed source.

5. The director shall act within thirty days after a request for approval of an application for a construction permit. The director shall render a decision to approve or deny a construction permit within ninety days of receipt of a complete application for a class B source and within one hundred eighty-four days of receipt of a complete application for a class A source. The director shall promptly notify the applicant in writing of his action and if the construction permit is denied state the reasons for such denial.

6. As provided by sections 621.250 and 640.013, any aggrieved person may appeal any permit decision made under this section, including failure to render a decision within the time period established in this section. A notice of appeal shall be filed with the administrative hearing commission within thirty days of the director's action or within thirty days from the date by which the decision should have been rendered if the director has failed to act. Once the administrative hearing commission has reviewed the appeal, the administrative hearing commission shall issue a recommended decision to the commission on permit issuance, renewal, denial, suspension, or revocation, or any condition of the permit. The commission shall issue its own decision, based on the appeal, for permit issuance, renewal, denial, suspension, or revocation, or any condition of the permit. If the commission changes a finding of fact or conclusion of law made by the administrative hearing commission, or modifies or vacates the decision recommended by the administrative hearing commission, it shall issue its own decision, which shall include findings of fact and conclusions of law. The commission shall mail copies of its final decision to the parties to the appeal or their counsel of record. The commission's decision shall be subject to judicial review pursuant to chapter 536, except that the court of appeals district with territorial jurisdiction coextensive with the county where the air contaminant source is located or is to be located shall have original jurisdiction. No judicial review shall be available until and unless all administrative remedies are exhausted.

7. (1) There shall be a one hundred dollar filing fee payable to the state of Missouri with each application before a construction permit shall be issued. No manufacturing or processing plant or operating location or other air contaminant source shall be required to pay more than one filing fee with a construction permit application. The provisions of this section shall not apply nor require the issuance of a permit wherein the proposed construction is that of a private residence.

(2) Upon completion of the department's evaluation of the application, but before receiving a construction permit, the applicant shall reimburse the department for all reasonable costs incurred by the department whether or not a construction permit is issued by the department or withdrawn by the applicant. If the department fails to approve or deny a construction permit within the time period specified in this section, the applicant shall not be required to reimburse the department for the review of the construction permit application. The commission shall, by rule, set the hourly charge, not to exceed the actual cost thereof and not to exceed fifty dollars per hour, for review of each construction permit application. The commission may exempt any person from payment of the hourly fees under this subdivision, or may reduce such fees, upon an appeal filed with the commission by such person stating that the fee will create an unreasonable economic hardship upon such person. The commission may conduct a closed meeting and have closed records, as defined in section 610.010, for the purpose of gathering information from the person filing an appeal for the exemption. Information obtained in this meeting may be held confidential by the commission upon the request of the person filing the appeal for exemption. If the fees or any portion of the fees imposed by this section are not paid within ninety days from the date of billing there shall be imposed interest upon the unpaid amount at the rate of ten percent per annum from the date of billing until payment is actually made. A construction permit application for a portable facility may include any site at which the portable facility is expected to be used; however, a separate site permit application shall be required when the portable facility is used or expected to be used at any site which is not included in a previously approved construction permit application. Upon receipt of the application, the applicant shall be notified by the department of hourly fees and requirements put forth in this subdivision.

(3) Applicants who withdraw their application before the department completes its evaluation shall reimburse the department for costs incurred in the evaluation.

(4) All moneys received pursuant to this section and section 643.073 and any other moneys so designated shall be placed in the state treasury and credited to the natural resources protection fund air pollution permit fee subaccount, created in section 640.220, and shall be expended for the administration of this section and sections 643.073 and 643.078 and for no other purpose, and shall be used to supplement state general revenue and federal funds appropriated to the department. After appropriation, the moneys received pursuant to this section and in such fund subaccount shall be expended for the administration of this section and for no other purpose. Any unexpended balance in such fund subaccount at the end of any appropriation period shall not be transferred to the general revenue fund of the state treasury and shall be exempt from the provisions of section 33.080. Any interest received on such deposits shall be credited to the fund subaccount.

8. Any person who obtains a valid permit from a city or county pursuant to the authority granted in section 643.140 shall be deemed to have met the requirements of this section and shall not be liable to the department for construction permit fees imposed pursuant to subsection 7 of this section.

(L. 1972 H.B. 1184, A.L. 1988 H.B. 1187, A.L. 1992 S.B. 544, A.L. 2015 H.B. 92)



Section 643.076 Sections not to apply to locomotives, exception.

Effective 28 Aug 1992

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

643.076. Sections not to apply to locomotives, exception. — The provisions of sections 643.073, 643.075, 643.078 and 643.079 shall not apply to locomotives or engines used in locomotives engaged in interstate commerce unless otherwise required under the provisions of the Federal Clean Air Act, as amended, 42 U.S.C. 7401, et seq.

(L. 1992 S.B. 544 § 1)



Section 643.077 Operating and construction permits, transferability.

Effective 28 Aug 1992

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

643.077. Operating and construction permits, transferability. — An operating permit or associated construction permit authorized pursuant to section 643.073 shall be applicable to an operating source and such permit or permits shall transfer to any new owner of an operating source with the change of ownership of said operating source.

(L. 1992 S.B. 544 § 3)



Section 643.078 Operation without permit prohibited — single permit for multiple sources — information to be submitted, time period — validation of permit, terms and conditions — time period — director shall enforce federal standards — appeal — city or county permit granted, effect.

Effective 28 Aug 2015

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

643.078. Operation without permit prohibited — single permit for multiple sources — information to be submitted, time period — validation of permit, terms and conditions — time period — director shall enforce federal standards — appeal — city or county permit granted, effect. — 1. It shall be unlawful for any person to operate any regulated air contaminant source after August 28, 1992, without an operating permit except as otherwise provided in sections 643.010 to 643.190.

2. At the option of the permit applicant, a single operating permit shall be issued for a facility having multiple air contaminant sources located on one or more contiguous tracts of land, excluding public roads, highways and railroads, under the control of or owned by the permit holder and operated as a single enterprise.

3. Any person who wishes to construct or modify and operate any regulated air contaminant source shall submit an application to the department for the unified review of a construction permit application under section 643.075 and an operating permit application under this section, unless the applicant requests in writing that the construction and operating permit applications be reviewed separately. The director shall complete any unified review within one hundred * eighty days of receipt of the request for a class B source. For a class A source, the unified review shall be completed within the time period established in Section 502 of the federal Clean Air Act, as amended, 42 U.S.C. Section 7661.

4. As soon as the review process is completed for the construction and operating permits and, if the applicant complies with all applicable requirements of sections 643.010 to 643.190 and all rules adopted thereunder, the construction permit shall be issued to the applicant. The operating permit shall be retained by the department until validated.

5. Within one hundred * eighty days of commencing operations, the holder of a construction permit shall submit to the director such information as is necessary to demonstrate compliance with the provisions of sections 643.010 to 643.190 and the terms and conditions of the construction permit. The operating permit retained by the department shall be validated and forwarded to the applicant if the applicant is in compliance with the terms and conditions of the construction permit and the terms and conditions of the operating permit. The holder of a construction permit may request a waiver of the one hundred * eighty day time period and the director may grant such request by mutual agreement.

6. If the director determines that an air contaminant source does not meet the terms and conditions of the construction permit and that the operation of the source will result in emissions which exceed the limits established in the construction permit, he shall not validate the operating permit. If the source corrects the deficiency, the director shall then validate the operating permit. If the source is unable to correct the deficiency, then the director and the applicant may, by mutual agreement, add such terms and conditions to the operating permit which are deemed appropriate, so long as the emissions from the air contaminant source do not exceed the limits established in the construction permit, and the director shall validate the operating permit. The director may add terms and conditions to the operating permit which allow the source to exceed the emission limits established in the construction permit. In such a case, the director shall notify the affected public and the commission shall, upon request by any affected person, hold a public hearing upon the revised operating permit application.

7. Except as provided in subsection 8 of this section, an operating permit shall be valid for five years from the date of issuance or validation, whichever is later, unless otherwise revoked or terminated pursuant to sections 643.010 to 643.190.

8. An applicant for a construction permit for an air contaminant source with valid operating permit may request that the air contaminant source be issued a new five-year operating permit. The operating permit would be issued in the manner and under the conditions provided in sections 643.010 to 643.190 and would supersede any existing operating permit for the source.

9. The director shall take action within thirty days after a request for validation of the operating permit and shall render a decision within one hundred twenty days of receipt of a request for issuance of an operating permit for a class B source. The director shall render a decision within the time period established in Section 502 of the federal Clean Air Act, as amended, 42 U.S.C. Section 7661, for a class A source. Any affected person may appeal any permit decision, including failure to render a decision within the time period established in this section, to the administrative hearing commission as provided by subsection 16 of this section, section 621.250, and section 640.013.

10. The director may suspend, revoke or modify an operating permit for cause.

11. The director shall not approve an operating permit if he receives an objection to approval of the permit from the United States Environmental Protection Agency within the time period specified under Title V of the Clean Air Act, as amended, 42 U.S.C. Section 7661, et seq.

12. The director shall enforce all applicable federal rules, standards and requirements issued under the federal Clean Air Act, as amended, 42 U.S.C. Section 7661, et seq., and shall incorporate such applicable standards and any limitations established pursuant to Title III into operating permits as required under Title V of the federal Clean Air Act, as amended, 42 U.S.C. Section 7661, et seq.

13. Applicable standards promulgated by the commission by rule shall be incorporated by the director into the operating permit of any air contaminant source which has, on the effective date of the rule, at least three years remaining before renewal of its operating permit. If less than three years remain before renewal of the source's operating permit, such applicable standards shall be incorporated into the permit unless the permit contains a shield from such new requirements consistent with Title V of the federal Clean Air Act, as amended, 42 U.S.C. Section 7661, et seq.

14. The holder of a valid operating permit shall have operational flexibility to make changes to any air contaminant source, if the changes will not result in air contaminant emissions in excess of those established in the operating permit or result in the emissions of any air contaminant not previously emitted without obtaining a modification of the operating permit provided such changes are consistent with Section 502(b)(10) of the federal Clean Air Act, as amended, 42 U.S.C. Section 7661.

15. An air contaminant source with a valid operating permit which submits a complete application for a permit renewal at least six months prior to the expiration of the permit shall be deemed to have a valid operating permit until the director acts upon its permit application. The director shall promptly notify the applicant in writing of his action on the application and if the operating permit is not issued state the reasons therefor.

16. The applicant may appeal to the administrative hearing commission if a construction, modification, or operating permit is not issued, or renewed by the department, or may appeal any condition, suspension, modification or revocation of any permit by filing a petition with the administrative hearing commission within thirty days of the notice of the director's response to the request for issuance of the construction, modification, or operating permit as provided by sections 621.250 and 640.013. Once the administrative hearing commission has reviewed the appeal, the administrative hearing commission shall issue a recommended decision to the commission on the issuance, renewal, denial, suspension, modification, revocation, or any condition of the permit. The commission shall issue its own decision, based on the appeal, for the issuance, renewal, denial, suspension, modification, revocation, or any condition of the permit. If the commission changes a finding of fact or conclusion of law made by the administrative hearing commission, or modifies or vacates the decision recommended by the administrative hearing commission, it shall issue its own decision, which shall include findings of fact and conclusions of law. The commission shall mail copies of its final decision to the parties to the appeal or their counsel of record. The commission's decision shall be subject to judicial review pursuant to chapter 536, except that the court of appeals district with territorial jurisdiction coextensive with the county where the air contaminant source is located or is to be located shall have original jurisdiction. No judicial review shall be available until and unless all administrative remedies are exhausted.

17. Any person who obtains a valid operating permit from a city or county pursuant to the authority granted in section 643.140 shall be deemed to have met the requirements of this section.

(L. 1992 S.B. 544, A.L. 2015 H.B. 92)

*Word "and" appears here in original rolls.



Section 643.079 Fees, amount — deposit of moneys, where, subaccount to be maintained — civil action for failure to remit fees, effect upon permit — agencies, determination of fees — fee structure revision.

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

643.079. Fees, amount — deposit of moneys, where, subaccount to be maintained — civil action for failure to remit fees, effect upon permit — agencies, determination of fees — fee structure revision. — 1. Any air contaminant source required to obtain a permit issued under sections 643.010 to 643.355 shall pay annually beginning April 1, 1993, a fee as provided herein. For the first year the fee shall be twenty-five dollars per ton of each regulated air contaminant emitted. Thereafter, the fee shall be set every three years by the commission by rule and shall be at least twenty-five dollars per ton of regulated air contaminant emitted but not more than forty dollars per ton of regulated air contaminant emitted in the previous calendar year. If necessary, the commission may make annual adjustments to the fee by rule. The fee shall be set at an amount consistent with the need to fund the reasonable cost of administering sections 643.010 to 643.355, taking into account other moneys received pursuant to sections 643.010 to 643.355. For the purpose of determining the amount of air contaminant emissions on which the fees authorized under this section are assessed, a facility shall be considered one source under the definition of subsection 2 of section 643.078, except that a facility with multiple operating permits shall pay the emission fees authorized under this section separately for air contaminants emitted under each individual permit.

2. A source which produces charcoal from wood shall pay an annual emission fee under this subsection in lieu of the fee established in subsection 1 of this section. The fee shall be based upon a maximum fee of twenty-five dollars per ton and applied upon each ton of regulated air contaminant emitted for the first four thousand tons of each contaminant emitted in the amount established by the commission pursuant to subsection 1 of this section, reduced according to the following schedule:

(1) For fees payable under this subsection in the years 1993 and 1994, the fee shall be reduced by one hundred percent;

(2) For fees payable under this subsection in the years 1995, 1996 and 1997, the fee shall be reduced by eighty percent;

(3) For fees payable under this subsection in the years 1998, 1999 and 2000, the fee shall be reduced by sixty percent.

3. The fees imposed in subsection 2 of this section shall not be imposed or collected after the year 2000 unless the general assembly reimposes the fee.

4. Each air contaminant source with a permit issued under sections 643.010 to 643.355 shall pay the fee for the first four thousand tons of each regulated air contaminant emitted each year but no air contaminant source shall pay fees on total emissions of regulated air contaminants in excess of twelve thousand tons in any calendar year. A permitted air contaminant source which emitted less than one ton of all regulated pollutants shall pay a fee equal to the amount per ton set by the commission. An air contaminant source which pays emission fees to a holder of a certificate of authority issued pursuant to section 643.140 may deduct such fees from any amount due under this section. The fees imposed in this section shall not be applied to carbon oxide emissions. The fees imposed in subsection 1 and this subsection shall not be applied to sulfur dioxide emissions from any Phase I affected unit subject to the requirements of Title IV, Section 404, of the federal Clean Air Act, as amended, 42 U.S.C. Section 7651, et seq., any sooner than January 1, 2000. The fees imposed on emissions from Phase I affected units shall be consistent with and shall not exceed the provisions of the federal Clean Air Act, as amended, and the regulations promulgated thereunder. Any such fee on emissions from any Phase I affected unit shall be reduced by the amount of the service fee paid by that Phase I affected unit pursuant to subsection 8 of this section in that year. Any fees that may be imposed on Phase I sources shall follow the procedures set forth in subsection 1 and this subsection and shall not be applied retroactively.

5. Moneys collected under this section shall be transmitted to the director of revenue for deposit in appropriate subaccounts of the natural resources protection fund created in section 640.220. A subaccount shall be maintained for fees paid by air contaminant sources which are required to be permitted under Title V of the federal Clean Air Act, as amended, 42 U.S.C. Section 7661, et seq., and used, upon appropriation, to fund activities by the department to implement the operating permits program authorized by Title V of the federal Clean Air Act, as amended. Another subaccount shall be maintained for fees paid by air contaminant sources which are not required to be permitted under Title V of the federal Clean Air Act as amended, and used, upon appropriation, to fund other air pollution control program activities. Another subaccount shall be maintained for service fees paid under subsection 8 of this section by Phase I affected units which are subject to the requirements of Title IV, Section 404, of the federal Clean Air Act Amendments of 1990, as amended, 42 U.S.C. Section 7651, and used, upon appropriation, to fund air pollution control program activities. The provisions of section 33.080 to the contrary notwithstanding, moneys in the fund shall not revert to general revenue at the end of each biennium. Interest earned by moneys in the subaccounts shall be retained in the subaccounts. The per-ton fees established under subsection 1 of this section may be adjusted annually, consistent with the need to fund the reasonable costs of the program, but shall not be less than twenty-five dollars per ton of regulated air contaminant nor more than forty dollars per ton of regulated air contaminant. The first adjustment shall apply to moneys payable on April 1, 1994, and shall be based upon the general price level for the twelve-month period ending on August thirty-first of the previous calendar year.

6. The department may initiate a civil action in circuit court against any air contaminant source which has not remitted the appropriate fees within thirty days. In any judgment against the source, the department shall be awarded interest at a rate determined pursuant to section 408.030 and reasonable attorney's fees. In any judgment against the department, the source shall be awarded reasonable attorney's fees.

7. The department shall not suspend or revoke a permit for an air contaminant source solely because the source has not submitted the fees pursuant to this section.

8. Any Phase I affected unit which is subject to the requirements of Title IV, Section 404, of the federal Clean Air Act, as amended, 42 U.S.C. Section 7651, shall pay annually beginning April 1, 1993, and terminating December 31, 1999, a service fee for the previous calendar year as provided herein. For the first year, the service fee shall be twenty-five thousand dollars for each Phase I affected generating unit to help fund the administration of sections 643.010 to 643.355. Thereafter, the service fee shall be annually set by the commission by rule, following public hearing, based on an annual allocation prepared by the department showing the details of all costs and expenses upon which such fees are based consistent with the department's reasonable needs to administer and implement sections 643.010 to 643.355 and to fulfill its responsibilities with respect to Phase I affected units, but such service fee shall not exceed twenty-five thousand dollars per generating unit. Any such Phase I affected unit which is located on one or more contiguous tracts of land with any Phase II generating unit that pays fees under subsection 1 or subsection 2 of this section shall be exempt from paying service fees under this subsection. A "contiguous tract of land" shall be defined to mean adjacent land, excluding public roads, highways and railroads, which is under the control of or owned by the permit holder and operated as a single enterprise.

9. The department of natural resources shall determine the fees due pursuant to this section by the state of Missouri and its departments, agencies and institutions, including two- and four-year institutions of higher education. The director of the department of natural resources shall forward the various totals due to the joint committee on capital improvements and the directors of the individual departments, agencies and institutions. The departments, as part of the budget process, shall annually request by specific line item appropriation funds to pay said fees and capital funding for projects determined to significantly improve air quality. If the general assembly fails to appropriate funds for emissions fees as specifically requested, the departments, agencies and institutions shall pay said fees from other sources of revenue or funds available. The state of Missouri and its departments, agencies and institutions may receive assistance from the small business technical assistance program established pursuant to section 643.173.

*10. Notwithstanding any statutory fee amounts or maximums to the contrary, the department of natural resources may conduct a comprehensive review and propose changes to the fee structure authorized by sections 643.073, 643.075, 643.079, 643.225, 643.228, 643.232, 643.237, and 643.242 after holding stakeholder meetings in order to solicit stakeholder input from each of the following groups: the asbestos industry, electric utilities, mineral and metallic mining and processing facilities, cement kiln representatives, and any other interested industrial or business entities or interested parties. The department shall submit a proposed fee structure with stakeholder agreement to the air conservation commission. The commission shall review such recommendations at the forthcoming regular or special meeting, but shall not vote on the fee structure until a subsequent meeting. If the commission approves, by vote of two-thirds majority or five of seven commissioners, the fee structure recommendations, the commission shall authorize the department to file a notice of proposed rulemaking containing the recommended fee structure, and after considering public comments, may authorize the department to file the order of rulemaking for such rule with the joint committee on administrative rules pursuant to sections 536.021 and 536.024 no later than December first of the same year. If such rules are not disapproved by the general assembly in the manner set out below, they shall take effect on January first of the following calendar year and the previous fee structure shall expire upon the effective date of the commission-adopted fee structure. Any regulation promulgated under this subsection shall be deemed to be beyond the scope and authority provided in this subsection, or detrimental to permit applicants, if the general assembly, within the first sixty calendar days of the regular session immediately following the filing of such regulation, by concurrent resolution disapproves the regulation by concurrent resolution. If the general assembly so disapproves any regulation filed under this subsection, the commission shall continue to use the previous fee structure. The authority of the commission to further revise the fee structure as provided by this subsection shall expire on August 28, 2024.

(L. 1992 S.B. 544, A.L. 2005 H.B. 824, A.L. 2007 S.B. 54, A.L. 2011 H.B. 89, A.L. 2013 H.B. 28 merged with H.B. 650, A.L. 2014 S.B. 642)

*Authority to revise fee structure expires 8-28-24.

CROSS REFERENCE:

Nonseverability clause, 640.099



Section 643.080 Investigations, when made — violation, how eliminated — hearing, procedure — final order, notice of.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

643.080. Investigations, when made — violation, how eliminated — hearing, procedure — final order, notice of. — 1. The director shall investigate alleged violations of sections 643.010 to 643.355 or any rule promulgated hereunder or any term or condition of any permit and may cause to be made such other investigations as he shall deem advisable. The department shall assume the costs of investigation of alleged violations. The identity of the person who filed the complaint shall be made available consistent with chapter 610 and other provisions, as applicable.

2. If, in the opinion of the director, the investigation yields reasonable grounds to believe that a violation of sections 643.010 to 643.355 is occurring or has occurred, he shall refer such information to either or both the attorney general or the county prosecutor of the county where the violations are alleged to have occurred.

3. If, in the opinion of the director, the investigation discloses that a violation does exist which would not be a criminal violation, he may by conference, conciliation and persuasion endeavor to eliminate the violation.

4. In case of the failure by conference, conciliation and persuasion to correct or remedy any violation, the director may order abatement, suspend or revoke a permit, whichever action or actions the director deems appropriate. The director shall cause to have issued and served upon the person a written notice of such order together with a copy of the order, which shall specify the provisions of sections 643.010 to 643.355 or the rule or the condition of the permit of which the person is alleged to be in violation, and a statement of the manner in, and the extent to which the person is alleged to be in violation. Service may be made upon any person within or without the state by registered mail, return receipt requested. Any person against whom the director issues an order may appeal the order to the commission within thirty days, and the appeal shall stay the enforcement of such order until final determination by the commission. The commission shall set a hearing on a day not less than thirty days after the date of the request. The commission may sustain, reverse, or modify the director's order, or make such other order as the commission deems appropriate under the circumstances. If any order issued by the director is not appealed within the time herein provided, the order becomes final and may be enforced as provided in section 643.151.

5. When the commission schedules a matter for hearing, the petitioner on appeal may appear at the hearing in person or by counsel, and may make oral argument, offer testimony and evidence or cross-examine witnesses.

6. After due consideration of the record, or upon default in appearance of the petitioner on the return day specified in the notice given as provided in subsection 4 of this section, the commission shall issue and enter the final order, or make such final determination as it shall deem appropriate under the circumstances, and it shall immediately notify the petitioner or respondent thereof in writing by certified or registered mail.

7. Any final order or determination or other final action by the commission shall be approved in writing by at least four members of the commission.

(L. 1965 p. 335 § 8, A.L. 1972 H.B. 1184, A.L. 1992 S.B. 544, A.L. 2011 H.B. 89)

CROSS REFERENCE:

Nonseverability clause, 640.099



Section 643.085 Administrative penalties, assessment, restriction — conference, conciliation and persuasion — rules — payment — appeal — collection, disposition.

Effective 28 Aug 1993

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

643.085. Administrative penalties, assessment, restriction — conference, conciliation and persuasion — rules — payment — appeal — collection, disposition. — 1. In addition to any other remedy provided by law, upon a determination by the director that a provision of sections 643.010 to 643.250, or a standard, limitation, order, rule or regulation promulgated pursuant thereto, or a term or condition of any permit has been violated, the director may issue an order assessing an administrative penalty upon the violator under this section. An administrative penalty shall not be imposed until the director has sought to resolve the violations through conference, conciliation and persuasion and shall not be imposed for minor violations of sections 643.010 to 643.250 or minor violations of any standard, limitation, order, rule or regulation promulgated pursuant to sections 643.010 to 643.250 or minor violations of any term or condition of a permit issued pursuant to sections 643.010 to 643.250. If the violation is resolved through conference, conciliation and persuasion, no administrative penalty shall be assessed unless the violation has caused, or has the potential to cause, a risk to human health or to the environment, or has caused or has potential to cause pollution, or was knowingly committed, or is defined by the United States Environmental Protection Agency as other than minor. Any order assessing an administrative penalty shall state that an administrative penalty is being assessed under this section and that the person subject to the penalty may appeal as provided by this section. Any such order that fails to state the statute under which the penalty is being sought, the manner of collection or rights of appeal shall result in the state's waiving any right to collection of the penalty.

2. The commission shall promulgate rules and regulations for the assessment of administrative penalties. The amount of the administrative penalty assessed per day of violation for each violation under this section shall not exceed the amount of the civil penalty specified in section 643.151. Such rules shall reflect the criteria used for the administrative penalty matrix as provided for in the Resource Conservation and Recovery Act, 42 U.S.C. 6928(a), Section 3008(a), and the harm or potential harm which the violation causes, or may cause, the violator's previous compliance record, and any other factors which the department may reasonably deem relevant. An administrative penalty shall be paid within sixty days from the date of issuance of the order assessing the penalty. Any person subject to an administrative penalty may appeal to the commission. Any appeal will stay the due date of such administrative penalty until the appeal is resolved. Any person who fails to pay an administrative penalty by the final due date shall be liable to the state for a surcharge of fifteen percent of the penalty plus ten percent per annum on any amounts owed. Any administrative or civil penalty paid pursuant to sections 643.010 to 643.250 shall be handled in accordance with Section 7 of Article IX of the State Constitution. An action may be brought in the appropriate circuit court to collect any unpaid administrative penalty, and for attorney's fees and costs incurred directly in the collection thereof.

3. An administrative penalty shall not be increased in those instances where department action, or failure to act, has caused a continuation of the violation that was a basis for the penalty. Any administrative penalty must be assessed within two years following the department's initial discovery of such alleged violation, or from the date the department in the exercise of ordinary diligence should have discovered such alleged violation.

4. Any final order imposing an administrative penalty is subject to judicial review upon the filing of a petition pursuant to section 536.100 by any person subject to the administrative penalty.

5. The state may elect to assess an administrative penalty, or, in lieu thereof, to request that the attorney general or prosecutor file an appropriate legal action seeking a civil penalty in the appropriate circuit court.

(L. 1991 S.B. 45, A.L. 1992 S.B. 544, A.L. 1993 S.B. 80, et al.)



Section 643.090 Generalized condition, emergency risk, what action taken — nongeneralized condition, cease and desist order — injunctive relief, priority in court.

Effective 28 Aug 1992

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

643.090. Generalized condition, emergency risk, what action taken — nongeneralized condition, cease and desist order — injunctive relief, priority in court. — 1. If the commission or the director finds that a generalized condition of the ambient air due to meteorological conditions and a buildup of air contaminants in any portion of this state constitutes or may constitute an emergency risk to the public health, safety or welfare of those in the area, the commission or the director shall declare that an emergency exists and may, with the written approval of the governor, by order prohibit, restrict or condition all sources of air contaminants contributing to the emergency condition during such periods of time necessary to alleviate or lessen the effects of the emergency condition. The commission shall adopt rules and regulations to implement this subsection. Orders issued pursuant to this subsection shall be enforced by the commission and the state and local police and local air conservation enforcement personnel. Those authorized to enforce such orders may take such reasonable steps as are required to assure compliance therewith.

2. In the absence of a generalized condition of air contaminants as referred to in subsection 1 of this section, and notwithstanding other provisions of this or any other law to the contrary, if the commission or the director determines that any person is engaging or may engage in any activity involving a significant risk of air contamination or is discharging or causing to be discharged into the ambient air, directly or indirectly, any air contaminant, and such activity or discharge constitutes a clear and present danger to the public health or public welfare or the environment, the commission or the director shall issue a written cease and desist order to said person to discontinue immediately such activity or discharge; provided, however, the commission may countermand such order of the director. If such person, notwithstanding such order, continues the activity or discharge of such contaminants into the atmosphere, the commission or the director shall cause to be filed by the attorney general or other counsel in the name of this state, suit for a temporary restraining order, temporary injunction, and permanent injunction. Any such action shall be given precedence over all other matters pending in the circuit courts.

(L. 1965 p. 335 § 8, A.L. 1972 H.B. 1184, A.L. 1992 S.B. 544)



Section 643.100 Testimony at hearings, how recorded — subpoenas, how issued — rules hearings, how held — other hearings, how held — final orders, how approved.

Effective 28 Aug 1992

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

643.100. Testimony at hearings, how recorded — subpoenas, how issued — rules hearings, how held — other hearings, how held — final orders, how approved. — 1. At any public hearing all testimony taken before the commission shall be under oath and recorded. The transcript so recorded shall be made available to any member of the public or to the respondent or party to any hearing.

2. In any such hearing, any member of the commission or the hearing officer shall issue in the name of the commission notice of hearing and subpoenas. Subpoenas shall be issued and enforced as provided in section 536.077. The rules of discovery that apply to any civil case apply to hearings held by the commission.

3. (1) All hearings to promulgate rules and to establish areas of the state shall be held before at least four members of the commission.

(2) All other hearings may be held before one commission member designated by the commission chairman or by a hearing officer who shall be a member of the Missouri bar and shall be appointed by the commission. The hearing officer or commission member shall preside at the hearing and hear all evidence and rule on the admissibility of evidence. The hearing officer or commission member shall make recommended findings of fact and may make recommended conclusions of law to the commission.

(3) All final orders or determinations or other final actions by the commission shall be approved in writing by at least four members of the commission. Any commission member approving in writing any final order or determination or other final action, who did not attend the hearing, shall do so only after reviewing all exhibits and reading the entire transcript.

(L. 1965 p. 335 § 9, A.L. 1972 H.B. 1184, A.L. 1992 S.B. 544)



Section 643.110 Commission may grant, modify and revoke variances — director to make recommendation, when.

Effective 28 Aug 1992

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

643.110. Commission may grant, modify and revoke variances — director to make recommendation, when. — 1. The commission may grant individual variances beyond the limitations prescribed in this chapter whenever it is found, upon presentation of adequate proof, that compliance with any provision of this chapter or any rule, requirement or order of the commission or director will result in a taking of property without just compensation or in the closing and elimination of any lawful business, occupation or activity, without sufficient corresponding benefit or advantage to the people; except, that no variance shall be granted where the effect of the variance will permit the continuance of a health hazard; and except, also, that any variance so granted shall not be so construed as to relieve the person who receives the variance from any liability imposed by other law for the commission or maintenance of a nuisance.

2. In determining under what conditions and to what extent a variance may be granted, the commission shall exercise a wide discretion in weighing the equities involved and the advantages and disadvantages to the applicant and to those affected by air contaminants emitted by the applicant.

3. Variances shall be granted for such period of time and under such terms and conditions as shall be specified by the commission in its order. The variance may be extended by affirmative action of the commission.

4. Any person seeking a variance shall do so by filing a petition for variance with the director. The director shall promptly investigate the petition and make a recommendation to the commission as to the disposition thereof. Upon receiving the recommendation of the director, if the recommendation is against the granting of a variance, a hearing shall be held if requested as provided in section 643.100. If the recommendation of the director is for the granting of a variance, the commission may do so without a hearing; except, that upon the petition of any person aggrieved by the granting of the variance, a hearing shall be held as provided in section 643.100. In any hearing under this section, however, the burden of proof shall be on the person petitioning for a variance.

5. Upon failure to comply with the terms and conditions of any variance as specified by the commission, the variance may be revoked or modified by the commission after a hearing held upon not less than thirty days' written notice. The notice shall be served upon all persons who will be subjected to greater restrictions if the variance is revoked or modified and all persons who have filed with the director a written request for notification.

6. The director shall take action within thirty days after a petition has been filed and shall make a recommendation to grant or deny the petition for a variance within one hundred twenty days. If the director fails to make a recommendation within the time period specified, the person seeking the variance may request a hearing as provided in section 643.100.

(L. 1965 p. 335 § 10, A.L. 1992 S.B. 544)



Section 643.120 Commission shall act upon request — decision rendered, when — action to compel completion of proceedings.

Effective 28 Aug 1992

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

643.120. Commission shall act upon request — decision rendered, when — action to compel completion of proceedings. — The commission shall promptly act upon any request for a hearing or appeal which is filed pursuant to the provisions of this chapter. The commission shall cause a hearing to be set within sixty days of a request for hearing or appeal. The record, which shall consist of a transcript of all testimony taken, all exhibits, final arguments or briefs of the parties and recommended findings of fact and conclusions of law if required of a designated commission member or hearing officer pursuant to subsection 3 of section 643.100, shall be submitted to the commission within sixty days after the hearing. The commission shall render a decision within sixty days after the submission of the record. The time limitations in this section may be shortened or enlarged by consent of the parties and the commission as justice may require. A party aggrieved by unreasonable delay on the part of the commission or member or hearing officer designated to conduct the proceedings may file an action in the circuit court of Cole County to compel the completion of the administrative proceedings and a final decision by the commission and to recover from the commission all attorney fees reasonably incurred as a result of the delay.

(L. 1965 p. 335 § 11, A.L. 1972 H.B. 1184, A.L. 1988 H.B. 1187, A.L. 1992 S.B. 544)



Section 643.130 Judicial review.

Effective 28 Aug 2012

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

643.130. Judicial review. — All final orders or determinations of the commission or the director hereunder shall be subject to judicial review pursuant to the provisions of sections 536.100 to 536.140, except that, the provisions of section 536.110 notwithstanding, all actions seeking judicial review of any final determination of the commission or the director relating to Part 70 operating permits and construction permits or permit applications filed under or related to the prevention of significant deterioration, major nonattainment area source, or major new source review programs shall be filed in the court of appeals instead of in the circuit court. No judicial review shall be available hereunder, however, unless and until all administrative remedies are exhausted.

(L. 1965 p. 335 § 12, A.L. 1992 S.B. 544, A.L. 2011 H.B. 89, A.L. 2012 H.B. 1251)

CROSS REFERENCE:

Nonseverability clause, 640.099



Section 643.140 Political subdivisions not preempted in field of air pollution — certificate of authority to issue permits and variances, grounds for revocation.

Effective 28 Aug 1992

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

643.140. Political subdivisions not preempted in field of air pollution — certificate of authority to issue permits and variances, grounds for revocation. — 1. Except as provided under this section, the legislature does not intend by the provisions of sections 643.010 to 643.190 to occupy the field by preemption. Subject to the provisions of this section, any city or county of this state is empowered, notwithstanding any limitation or provision of law to the contrary, to enact and enforce ordinances or orders which are consistent with the provisions of sections 643.010 to 643.190 and applicable rules promulgated hereunder. Any constitutional or special charter county or city and any first or second class county or city may apply to the commission for a certificate of authority to operate its own permit and variance program within the boundaries of such county or city. The commission may grant such certificate, after public hearing, if it determines that such action advances the policy of sections 643.010 to 643.190. Any county which has such a certificate of authority may enforce its air pollution control regulations, and permit and variance procedures, in cities within such county and such cities will not be entitled to such a certificate of authority.

2. Any city or county with a certificate of authority may issue permits and variances subject to the requirements of sections 643.010 to 643.190, and rules of the commission and subject to renewal as provided herein. Any city or county which issues a permit or variance under this section shall within fifteen days notify the commission of such issuance and forward copies of all applications, evidence, and other information relating thereto. Within thirty days after receipt thereof, the director shall approve or disapprove such permit or variance, or shall request from the applicant such additional information as he deems necessary or shall refer the permit or variance to the commission for a hearing thereon. In the event of disapproval the applicant, an affected person or the holder of a certificate or other affected public authority may request a public hearing within thirty days. After such hearing, the commission may affirm, reverse, modify or amend the permit or variance in any way, or issue such other order as in its judgment will advance the policy of sections 643.010 to 643.190.

3. A final permit or variance issued by the holder of a certificate of authority shall serve as a permit or variance granted by the commission under sections 643.010 to 643.190.

4. The commission may enforce the provisions of sections 643.010 to 643.190 and its rules promulgated thereunder in any city or county with a certificate of authority.

5. Constitutional charter counties and cities above seventy-five thousand population may enact and enforce ordinances pursuant to the powers granted them by law, and subject to the provisions of sections 643.010 to 643.190.

6. (1) First class and second class counties may, by resolution of a majority of the county commission, adopt and enforce the standards, rules and regulations of the commission for that area of the state as promulgated under sections 643.010 to 643.190.

(2) The governing bodies of such cities and counties are authorized and empowered to provide for an air pollution control officer, or may designate the county health officer, to implement, enforce and carry out the county air pollution control program. The city or county governing body and the designated control officer shall have the same powers and duties as those of the commission and the director, respectively, as provided in sections 643.010 to 643.190. All final orders or determinations shall be reviewable under this section and section 643.130 and may be enforced as provided in section 643.151, except that the prosecuting attorney shall bring action at the request of the city or county governing body.

7. Third and fourth class counties adjacent to constitutional charter, first and second class counties holding a certificate of authority, or adjacent to an air pollution region as hereinafter defined, may, by order of a majority of the county commission, adopt the rules of the commission applicable to that area of the state promulgated under sections 643.010 to 643.190. Such rules and regulations may only be enforced by such counties if a contract and agreement has been entered into for enforcement of the rules and regulations with an adjacent constitutional first or second class county holding a certificate of authority.

8. Subject to the provisions of this section and notwithstanding any limitation or provisions of law to the contrary, any city or county, through its governing body, may form an air pollution region by entering into and performing with other political subdivisions of this state such contracts and agreements as they may deem proper for or concerning the establishing, planning, operation and financing of an air pollution control program to accomplish the purposes of sections 643.010 to 643.190; except that such agreement shall be entered into consistent with the provisions of chapter 70.

9. Any certificate of authority issued by the commission to any city or county prior to August 13, 1972, shall continue in force as a certificate of authority under this section, subject, however, to revocation as provided in subsection 10 of this section.

10. If the commission determines at any time after hearing that an ordinance, order or rule is inconsistent with or is being enforced in a manner inconsistent with the provisions of sections 643.010 to 643.190 or any rule hereunder, in any city or county holding a certificate of authority, the commission may suspend or repeal the certificate of authority.

(L. 1965 p. 335 § 13, A.L. 1967 p. 296, A.L. 1971 H.B. 66, A.L. 1972 H.B. 1184, A.L. 1992 S.B. 544)



Section 643.151 Violations, penalties, notice — civil action — offer of settlement, method — disclosure of confidential information, penalty.

Effective 28 Aug 1993

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

643.151. Violations, penalties, notice — civil action — offer of settlement, method — disclosure of confidential information, penalty. — 1. It is unlawful for any person to cause or permit any air pollution by emission of any air contaminant from any air contaminant source located in Missouri, in violation of sections 643.010 to 643.190, or any rule promulgated by the commission.

2. No person who knows or should know of the existence of such rules may cause or permit any air pollution by emission of any air contaminant source located outside Missouri, and which emissions enter Missouri in excess of the emission control regulations applicable to the portion of Missouri where the air contaminant enters the state.

3. In the event the commission determines that any provision of sections 643.010 to 643.190, or the rules promulgated hereunder, permits issued, or any final order or determination made by the commission or the director is being violated, the commission may cause to have instituted a civil action in any court of competent jurisdiction for injunctive relief to prevent any further violation or for the assessment of a penalty not to exceed ten thousand dollars for each violation per day for each day, or part thereof, the violation continues to occur, or both, as the court may deem proper. A civil monetary penalty under this section shall not be assessed for a violation where an administrative penalty was assessed under section 643.085. The commission may request the attorney general or other counsel to bring such action in the name of the people of the state of Missouri. Process may be served in any manner provided by chapter 506 including but not limited to sections 506.510 and 506.520. Suit may be brought in any county where the defendant's principal place of business is located or where the air contaminant source is located or where the air contaminants enter the state of Missouri. Any offer of settlement to resolve a civil penalty under this section shall be in writing, shall state that an action for imposition of a civil penalty may be initiated by the attorney general or a prosecuting attorney representing the department under authority of this section, and shall identify any dollar amount as an offer of settlement which shall be negotiated in good faith through conference, conciliation and persuasion.

4. Any member of the commission or employee thereof who is convicted of willful disclosure or conspiracy to disclose confidential information to any person other than one entitled to the information under sections 643.010 to 643.190 is guilty of a class A misdemeanor and upon conviction thereof shall be punished by a fine of not more than one thousand dollars.

5. No liability shall be imposed upon persons violating the provisions of sections 643.010 to 643.190 or any rule hereunder due to any violation caused by an act of God, war, strike, riot or other catastrophe.

(L. 1972 H.B. 1184 § 203.150, A.L. 1992 S.B. 544, A.L. 1993 S.B. 80, et al.)



Section 643.161 State or political subdivisions contracting with persons not having a permit or in contempt of court prohibited.

Effective 28 Aug 1992

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

643.161. State or political subdivisions contracting with persons not having a permit or in contempt of court prohibited. — 1. No officer, agency or department of the state government, or of any political subdivision of this state shall enter into a contract with any person required to apply for a permit under the provisions of sections 643.010 to 643.190 unless such person has applied for or received a permit or has been granted a variance therefor pursuant to sections 643.010 to 643.190.

2. No contract shall be entered into by any such governmental authority with any person who is in contempt of any court order enforcing the provisions of sections 643.010 to 643.190.

(L. 1972 H.B. 1184 § 203.160, A.L. 1992 S.B. 544)



Section 643.170 Existing penalties not to be impaired — no actionable rights created, exceptions.

Effective 28 Aug 1992

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

643.170. Existing penalties not to be impaired — no actionable rights created, exceptions. — 1. Existing civil or criminal remedies for any wrongful action which is a violation of any part of this chapter or any rule of the commission promulgated hereunder shall not be excluded or impaired by sections 643.010 to 643.190.

2. Nothing in sections 643.010 to 643.190 shall be construed to create or imply a private cause of action for a violation of sections 643.010 to 643.190. A determination by the director, the commission or political subdivisions under section 643.140 that air pollution or air contamination exists or that any rule, ordinance or order has been violated, whether or not a proceeding or action is brought by the state, shall not create by reason thereof any presumption of law which shall inure to or be for the benefit of any person other than the state, the commission or political subdivision.

(L. 1965 p. 335 § 15, A.L. 1972 H.B. 1184, A.L. 1992 S.B. 544)



Section 643.173 Small business technical assistance program established, duties — advisory committee created, members, appointment, terms, compensation, duties.

Effective 28 Aug 1992

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

643.173. Small business technical assistance program established, duties — advisory committee created, members, appointment, terms, compensation, duties. — 1. There is hereby established within the department of natural resources a "Small Business Technical Assistance Program" which shall provide support and assistance to small business. To the maximum extent possible, the program shall be functionally separate from the department's air pollution enforcement responsibilities. The program shall advise regulated small business regarding permit application requirements, applicable provisions of 643.010 to 643.190, and such other matters affecting small business as deemed appropriate by the committee. The commission shall establish time frames in which specific classes of deficiencies, except those affecting public health or the environment, shall be corrected.

2. The small business technical assistance program shall be advised by a "Small Business Compliance Advisory Committee" which is hereby created. One member shall be appointed by the director of the department, two members shall be appointed by the governor to represent the public and four owners of small businesses regulated under this chapter shall be appointed by the general assembly, one each appointed by the majority and minority leaders of each chamber of the general assembly. No member of the air conservation commission shall serve as a member of the small business compliance advisory committee. The term of office shall be four years except that of those first appointed, one member appointed by the governor, one member appointed by the senate and one member appointed by the house of representatives shall be appointed to two-year terms. Members shall serve until their successors are duly appointed and qualified and vacancies shall be filled by appointment for the remaining portion of the unexpired term created by the vacancy. The members shall be reimbursed for actual and necessary expenses incurred in the performance of their duties while in attendance at committee meetings.

3. The committee shall:

(1) Receive reports from the ombudsman pursuant to section 643.175;

(2) Evaluate the impact of sections 643.010 to 643.190 and the rules promulgated thereunder on small business;

(3) Review and assess the impact of enforcement policies on small business operations in Missouri;

(4) Recommend to the department, the commission and the general assembly, as appropriate, changes in procedure, in rules or in the law which would facilitate small business compliance with sections 643.010 to 643.190;

(5) Recommend to the commission rules establishing an expedited review of modifications for small businesses;

(6) Conduct hearings, determine facts and make investigations consistent with the purposes of this section.

(L. 1992 S.B. 544)



Section 643.175 Small business ombudsman, duties — appointment.

Effective 28 Aug 1992

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

643.175. Small business ombudsman, duties — appointment. — 1. There is created within the office of governor a small business ombudsman who shall:

(1) Monitor the small business technical assistance program established in section 643.173;

(2) Advise and assist small businesses regulated under sections 643.010 to 643.190;

(3) Recommend to the committee and the commission appropriate changes in the rules which would facilitate small business compliance with sections 643.010 to 643.190;

(4) Receive and review complaints about the administration of sections 643.010 to 643.190 as such administration affects small business; and

(5) Issue a report with recommendations to the department within one hundred twenty days of receiving a complaint from a small business. The department shall take action to remedy the complaint and notify the ombudsman of its action within thirty days of receipt or submit a written explanation of its reasons for not complying with the recommendations of the ombudsman.

2. The small business ombudsman shall be appointed by the governor, with the advice and consent of the senate for a term of office which shall be concurrent with that of the governor. The ombudsman may be reappointed. A vacancy shall be filled for the remainder of the unexpired term.

(L. 1992 S.B. 544)



Section 643.190 Department to be air pollution agency for purposes of federal air pollution control acts.

Effective 28 Aug 1992

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

643.190. Department to be air pollution agency for purposes of federal air pollution control acts. — The department of natural resources is hereby designated as the air pollution agency of the state for all purposes of any federal air pollution control act and may:

(1) Take all necessary or appropriate action to obtain for the state the benefits of any federal act;

(2) Apply for and receive federal funds made available under any federal act;

(3) Approve projects for which loans or grants under any federal act are made to any municipality or agency of the state;

(4) Participate through its authorized representatives in proceedings under any federal act and recommend measures for the reduction of air pollution originating within the state.

(L. 1972 H.B. 1184, A.L. 1992 S.B. 544)



Section 643.191 Violation of certain requirements unlawful, penalty — false statements unlawful, penalty.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

643.191. Violation of certain requirements unlawful, penalty — false statements unlawful, penalty. — 1. It is unlawful for any person to knowingly violate any applicable standard, limitation, permit condition or any fee or filing requirement promulgated pursuant to sections 643.010 to 643.355 or any rule promulgated thereunder. Any person violating the provisions of this subsection shall, upon conviction thereof, be subject to a fine of not more than ten thousand dollars per day of violation or part thereof.

2. It is unlawful for any person to knowingly make a false statement, representation or certification in any form, in any notice or report required by a permit or to knowingly render inaccurate any monitoring device or method required to be maintained by the permitting authority under sections 643.010 to 643.355. Any person violating the provisions of this subsection shall, upon conviction thereof, be subject to a fine of not more than ten thousand dollars for each instance of violation.

(L. 1992 S.B. 544 § 577.200, A.L. 2011 H.B. 89)

CROSS REFERENCE:

Nonseverability clause, 640.099



Section 643.192 Evaluation of costs of compliance — department to tabulate information — report filed, with whom, when.

Effective 28 Aug 1994

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

643.192. Evaluation of costs of compliance — department to tabulate information — report filed, with whom, when. — 1. Sources required to file an annual emissions inventory questionnaire with the department shall submit, with the questionnaire, an evaluation of the additional costs of doing business attributable to the federal Clean Air Act, as amended. The source also shall submit an estimate of the number of jobs reduced or added at each individual business as a result of compliance with the federal Clean Air Act, as amended.

2. The department shall tabulate information required to be submitted by employers under this section into a summary of the costs to the state attributable to compliance with the federal Clean Air Act, as amended. The department also shall tabulate the annual changes in air quality measured by the department and local and county air pollution control agencies, as required by the federal Clean Air Act, as amended. The department shall provide an annual report to the commission and the general assembly beginning on January 1, 1995, which includes a summary of the information gathered pursuant to this section and the information required to be reported under subsection 5 of section 643.305. Using federal estimates if such estimates are available, the department shall correlate improvements in air quality with avoided health costs.

(L. 1992 S.B. 544 § 4, A.L. 1994 S.B. 590)



Section 643.210 Rules, promulgation.

Effective 28 Aug 1995

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

643.210. Rules, promulgation. — No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1988 H.B. 1187 § 1, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 643.220 Missouri emissions banking and trading program established by commission — promulgation of rules.

Effective 28 Aug 2002

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

643.220. Missouri emissions banking and trading program established by commission — promulgation of rules. — 1. The commission shall promulgate rules establishing a "Missouri Air Emissions Banking and Trading Program" to achieve and maintain the National Ambient Air Quality Standards established by the United States Environmental Protection Agency pursuant to the federal Clean Air Act, 42 U.S.C. 7401, et seq., as amended. In promulgating such rules, the commission may consider, but not be limited to, inclusion of provisions concerning the definition and transfer of air emissions reduction credits or allowances between mobile sources, area sources and stationary sources, the role of offsets in emissions trading, interstate and regional emissions trading and the mechanisms necessary to facilitate emissions trading and banking, including consideration of the authority of other contiguous states.

2. The program shall:

(1) Not include any provisions prohibited by federal law;

(2) Be applicable to criteria pollutants and their precursors as defined by the federal Clean Air Act, as amended;

(3) Not allow banked or traded emissions credits to be used to meet federal Clean Air Act requirements for hazardous air pollutant standards pursuant to Section 112 of the federal Clean Air Act;

(4) Allow the banking and trading of criteria pollutants that are also hazardous air pollutants, as defined in Section 112 of the federal Clean Air Act, to the extent that verifiable emissions reductions achieved are in excess of those required to meet hazardous air pollutant emissions standards promulgated pursuant to Section 112 of the federal Clean Air Act;

(5) Authorize the direct trading of air emission reduction credits or allowances between nongovernmental parties, subject to the approval of the department;

(6) Allow net air emission reductions from federally approved permit conditions to be transferred to other sources for use as offsets required by the federal Clean Air Act in nonattainment areas to allow construction of new emission sources; and

(7) Not allow banking of air emission reductions unless they are in excess of reductions required by state or federal regulations or implementation plans.

3. The department shall verify, certify or otherwise approve the amount of an air emissions reduction credit before such credit is banked. Banked credits may be used, traded, sold or otherwise expended within the same nonattainment area, maintenance area or air quality modeling domain in which the air emissions reduction occurred, provided that there will be no resulting adverse impact of air quality.

4. To be creditable for deposit in the Missouri air emissions bank, a reduction in air emissions shall be permanent, quantifiable and federally approved.

5. To be tradeable between air emission sources, air emission reduction credits shall be based on air emission reductions that occur after August 28, 2001, or shall be credits that exist in the current air emissions bank.

6. In nonattainment areas, the bank of criteria pollutants and their precursors shall be reduced by three percent annually for as long as the area is classified as a nonattainment area.

(L. 2001 H.B. 453 merged with S.B. 374, A.L. 2002 S.B. 984 & 985 merged with S.B. 1163)



Section 643.225 Rules for asbestos abatement projects, standards and examinations — certification requirements — application — examination, content — certificate expires, when — fees — renewal of certificate requirements — refresher course — failure to pass examination, may repeat exam, when — fee for renewal — inapplicability, exemption, when, fee.

Effective 28 Aug 2012

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

643.225. Rules for asbestos abatement projects, standards and examinations — certification requirements — application — examination, content — certificate expires, when — fees — renewal of certificate requirements — refresher course — failure to pass examination, may repeat exam, when — fee for renewal — inapplicability, exemption, when, fee. — 1. The provisions of sections 643.225 to 643.250 shall apply to all projects subject to 40 CFR Part 61, Subpart M as adopted by 10 CSR 10-6.080. The commission shall promulgate rules and regulations it deems necessary to implement and administer the provisions of sections 643.225 to 643.250, including requirements, procedures and standards relating to asbestos projects, as well as the authority to require corrective measures to be taken in asbestos abatement, renovation, or demolition projects as are deemed necessary to protect public health and the environment. The director shall establish any examinations for certification required by this section and shall hold such examinations at times and places as determined by the director.

2. Except as otherwise provided in sections 643.225 to 643.250, no individual shall engage in an asbestos abatement project, inspection, management plan, abatement project design or asbestos air sampling unless the person has been issued a certificate by the director, or by the commission after appeal, for that purpose.

3. In any application made to the director to obtain such certification as an inspector, management planner, abatement project designer, supervisor, contractor or worker from the department, the applicant shall include his diploma providing proof of successful completion of either a state accredited or United States Environmental Protection Agency (EPA) accredited training course as described in section 643.228. In addition, an applicant for certification as a management planner shall first be certified as an inspector. All applicants for certification as an inspector, management planner, abatement project designer, supervisor, contractor or worker shall successfully pass a state examination on Missouri state asbestos statutes and rules relating to asbestos. Certification issued hereunder shall expire one year from its effective date. Individuals applying for state certification as an asbestos air sampling professional shall have the following credentials:

(1) A bachelor of science degree in industrial hygiene plus one year of experience in the field; or

(2) A master of science degree in industrial hygiene; or

(3) Certification as an industrial hygienist as designated by the American Board of Industrial Hygiene; or

(4) Three years of practical experience in the field of industrial hygiene, including significant asbestos air monitoring experience and the completion of a forty-hour asbestos course which includes air monitoring instruction (National Institute of Occupational Safety and Health 582 course on air sampling or equivalent).

­­

­

4. An application fee of seventy-five dollars shall be assessed for each category, except asbestos abatement worker, to cover administrative costs incurred. An application fee of twenty-five dollars shall be assessed for each asbestos abatement worker to cover administrative costs incurred. A fee of twenty-five dollars shall be assessed per state examination.

5. In order to qualify for renewal of a certificate, an individual shall have successfully completed an annual refresher course from a state of Missouri accredited training program. For each discipline, the refresher course shall review and discuss current federal and state statute and rule developments, state-of-the-art procedures and key aspects of the initial training course, as determined by the state of Missouri. For all categories except inspectors, individuals shall complete a one-day annual refresher training course for recertification. Refresher courses for inspectors shall be at least a half-day in length. Management planners shall attend the inspector refresher course, plus an additional half-day on management planning. All refresher courses shall require an individual to successfully pass an examination upon completion of the course. In the case of significant changes in Missouri state asbestos statutes or rules, an individual shall also be required to take and successfully pass an updated Missouri state asbestos examination. An individual who has failed the Missouri state asbestos examination may retake it on the next scheduled examination date. If an individual has not successfully completed the annual refresher course within twelve months of the expiration of his or her certification, the individual shall be required to retake the course in his or her specialty area as described in this section. Failure to comply with the requirements for renewal of certification in this section will result in decertification. In no event shall certification or recertification constitute permission to violate sections 643.225 to 643.250 or any standard or rule promulgated under sections 643.225 to 643.250.

6. A fee of five dollars shall be paid to the state for renewal of certificates to cover administrative costs.

7. The provisions of subsections 2 to 6 of this section, section 643.228, subdivision (4) of subsection 1 of section 643.230, sections 643.232 and 643.235, subdivisions (1) to (3) of subsection 1 of section 643.237, and subsection 2 of section 643.237 shall not apply to a person that is subject to requirements and applicable standards of the United States Environmental Protection Agency (EPA) and the United States Occupational Safety and Health Administration's (OSHA), 29 Code of Federal Regulations 1926.58, and which engages in asbestos abatement projects as part of normal operations in the facility solely at its own place or places of business. A person shall receive an exemption upon submitting to the director, on a form provided by the department, documentation of the training provided to its employees to meet the requirements of applicable OSHA and EPA rules and regulations and the type of asbestos abatement projects which constitute normal operations performed by the applicant. If the application does not meet the requirements of this subsection and the rules and regulations promulgated by the department, the applicant shall be notified, within one hundred eighty days of the receipt of the application, that the exemption has been denied. An applicant may appeal the denial of an exemption to the commission within thirty days of the notice of denial. This exemption shall not apply to asbestos abatement contractors, to those persons who the commission by rule determines provide a service to the public in its place or places of business as the economic foundation of the facility, or to those persons subject to the requirements of the federal Asbestos Hazard Emergency Response Act of 1986 (P.L. 99-519). A representative of the department shall be permitted to attend, monitor, and evaluate any training program provided by the exempted person. Such evaluations may be conducted without prior notice. Refusal to allow such an evaluation is sufficient grounds for loss of exemption status.

8. A fee of two hundred fifty dollars shall be submitted with the application for exemption under subsection 7 of this section. This shall be a one-time fee. An exempted person shall submit to the director changes in curricula or other significant revisions to its training program under this section as they occur.

9. All applications for exemption under subsection 7 of this section that are received and approved by the department prior to August 28, 2012, shall be considered valid. An exempted person under this subsection shall not be subject to the fee under subsection 8 of this section but shall submit to the director changes in curricula or other significant revisions to its training program as they occur.

(L. 1989 H.B. 77, et al., A.L. 2011 H.B. 89, A.L. 2012 H.B. 1251)

CROSS REFERENCE:

Nonseverability clause, 640.099



Section 643.228 Training courses to be certified — evaluation by department of health and senior services, when — violation, effect — accreditation fee — reciprocity with other states.

Effective 13 Jun 1989, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

643.228. Training courses to be certified — evaluation by department of health and senior services, when — violation, effect — accreditation fee — reciprocity with other states. — 1. Required training courses for certification under section 643.225 shall first be accredited by the state. To be accredited, training programs shall meet the training certification and recertification requirements for each specialty area outlined in the United States EPA's model accreditation plan, 40 CFR Part 763, including passage of a course examination for these courses, and the certification requirements for air sampling professionals outlined in section 643.225. Such accreditation shall be obtained biennially. A representative of the department or the department of health and senior services shall be permitted to attend, monitor and evaluate any training program without charge to the state. Such evaluations may be conducted without prior notice. Refusal to allow such an evaluation is sufficient grounds for loss of certificate of accreditation.

2. An accreditation fee of one thousand dollars per course category shall be paid prior to issuance or renewal of a certificate of accreditation, however, no individual, group, agency or organization shall pay more than three thousand dollars for all course categories for which accreditation is requested at the same time.

3. The director may engage in reciprocity agreements with other states that have established accreditation criteria for certification training programs that meet or exceed Missouri's accreditation criteria.

(L. 1989 H.B. 77, et al.)

Effective 6-13-89



Section 643.230 Denial, suspension or revocation by director, certifications, accreditation of training program or exemption status — grounds — procedure — appeal to commission, powers of commission.

Effective 13 Jun 1989, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

643.230. Denial, suspension or revocation by director, certifications, accreditation of training program or exemption status — grounds — procedure — appeal to commission, powers of commission. — 1. The director may deny, suspend or revoke any certification, accreditation or exemption status under sections 643.225 to 643.250 if the director finds that the applicant has:

(1) Fraudulently or deceptively obtained or attempted to obtain a certificate, or accreditation or exemption status;

(2) Failed at any time to meet the qualifications for certification, accreditation or exemption or to comply with any applicable provision or requirement of sections 643.225 to 643.250;

(3) Failed at any time to meet any applicable federal or state requirements for removal, encapsulation, enclosure or demolition of asbestos;

(4) Failed to provide proof of certification on the job site;

(5) Failed to meet the state of Missouri accreditation or exemption requirements for training programs.

2. Suspension of a certificate or exemption under this section may not be in effect for a period greater than ninety days. At the end of such period of time, the certificate or exemption shall be reinstated unless the director has revoked the certificate or exemption or the certificate has expired.

3. Upon denial, suspension, or revocation of certification, accreditation or exemption by the director, the applicant may appeal to the commission by filing notice of appeal with the commission within thirty days of the notice of denial, suspension or revocation. The commission shall hold a hearing at a time not more than sixty days after the date of request. If the commission determines that the applicant meets the requirements of section 643.225 and has not committed any violation indicated in section 643.225, 643.228, or in this section, and the rules promulgated thereto, the commission may issue certification, accreditation or exemption to the individual.

(L. 1989 H.B. 77, et al.)

Effective 6-13-89



Section 643.232 Asbestos abatement contractor required to register annually, qualifications — project requirements — registration fee.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

643.232. Asbestos abatement contractor required to register annually, qualifications — project requirements — registration fee. — 1. All asbestos abatement contractors prior to engaging in asbestos abatement projects shall:

(1) Register with the department and reregister annually as provided by rule;

(2) Submit an application for registration on a form developed by the department;

(3) Use only those individuals that have been certified or trained in accordance with sections 643.225 to 643.250.

2. During asbestos abatement projects, all contractors shall:

(1) Comply with applicable United States Environmental Protection Agency regulations and guidelines, the standards for worker protection promulgated by the United States Occupational Safety and Health Administration in 29 CFR 1910.1001, 1910.1200 and 1926.1101, the provisions of sections 643.225 to 643.250 and the rules and regulations promulgated thereunder. It is not intended that the director shall enforce OSHA requirements but shall have the authority to deny, revoke, or suspend registration on the basis of finding of violation by OSHA;

(2) Ensure that a competent person be on the asbestos abatement project site directing all aspects of the project during the hours that the project is being conducted.

3. A registration fee of one thousand dollars shall be paid by the person to the state prior to registration.

(L. 1989 H.B. 77, et al., A.L. 2011 H.B. 89)

CROSS REFERENCE:

Nonseverability clause, 640.099



Section 643.235 Registration, denial, suspension or revocation by directors, grounds — appeal to commission, procedure — commission's powers — revocation of registration, person may reapply, when.

Effective 13 Jun 1989, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

643.235. Registration, denial, suspension or revocation by directors, grounds — appeal to commission, procedure — commission's powers — revocation of registration, person may reapply, when. — 1. The director may deny, suspend or revoke any person's registration under sections 643.225 to 643.250 if the director finds that the applicant has:

(1) Failed to meet the requirements of section 643.232;

(2) Failed to use certified or trained individuals as required in section 643.232;

(3) Failed at any time to meet any applicable federal, state or local standards for removal, encapsulation, enclosure or demolition of asbestos; or

(4) Failed to renew his registration annually.

2. Upon denial, suspension, or revocation of registration by the director, the person may appeal to the commission by filing notice of appeal with the commission within thirty days of the notice of denial, suspension or revocation. The commission shall hold a hearing at a time not more than ninety days after the date of request. If the commission determines that the person meets the requirements of section 643.232 and has not committed any violation indicated in this section, and the rules promulgated thereto, the commission shall issue registration to the person.

3. If a person's registration has been revoked, he may reapply for registration one year from the date of revocation if the director finds that he meets the requirements of sections 643.225 to 643.250.

(L. 1989 H.B. 77, et al.)

Effective 6-13-89



Section 643.237 Projects requiring special application, form, contents — procedure — fee, exemptions from fee — revision of project plans, notification of department required.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

643.237. Projects requiring special application, form, contents — procedure — fee, exemptions from fee — revision of project plans, notification of department required. — 1. Any person undertaking an asbestos abatement project of a magnitude greater than or equal to one hundred sixty square feet, two hundred sixty linear feet, or thirty-five cubic feet or regulated demolition project shall meet the following requirements:

(1) The person shall submit an application for asbestos abatement or demolition to the department for review at least ten working days in advance. The application shall be in the form required by the department and shall include a copy of an asbestos inspection survey which includes but is not limited to sample analysis results, quantities of asbestos materials identified, and documentation the inspection was conducted by a certified asbestos inspector. Such application shall include the name and address of the applicant, a description of the proposed project and any other information as may be required by the commission and provide proof to the department that all employees engaged in an asbestos abatement project are in compliance with sections 643.225 and 643.228;

(2) Persons undertaking an asbestos abatement project shall notify the department within sixty days of the completion of the project in the form required by the department;

(3) Persons undertaking an emergency asbestos abatement project of this magnitude shall submit a notification to the department within twenty-four hours of the onset of the emergency. An application for permit to abate shall be submitted to the department within seven days of the onset of the emergency;

(4) A fee of one hundred dollars shall be paid for review of each demolition or asbestos abatement project notification of this magnitude;

(5) Any person undertaking an asbestos abatement or demolition project in the jurisdiction of an authorized local air pollution control agency shall be exempt from an application fee if the authorized local agency also imposes an application fee.

2. Any person who submits an asbestos abatement or demolition project notification to the department shall submit actual project dates and times for his project. If the dates and times are revised on this project as submitted to the department, the person is responsible to notify the department at least twenty-four hours prior to the original starting date of the project by telephone and then followup with a written amendment stating the change in date and time. If the person does not comply with this procedure, he shall be held in violation of the notification requirements found in this section. This requirement does not change the reporting requirements for notification, post notification and emergency projects specified in this section.

(L. 1989 H.B. 77, et al., A.L. 2011 H.B. 89)

CROSS REFERENCE:

Nonseverability clause, 640.099



Section 643.240 Friable material subject to regulation — air sample analysis, how conducted.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

643.240. Friable material subject to regulation — air sample analysis, how conducted. — 1. Before commencement of an asbestos abatement project, persons shall make all reasonable efforts to minimize the spread of friable asbestos-containing materials to uncontaminated areas.

2. Any asbestos-containing material that will be rendered friable during the process of removal, encapsulation, enclosure or demolition is subject to all applicable federal and state regulations.

3. Analysis of asbestos air samples shall be conducted according to the United States Occupational Safety and Health Administration's (OSHA) standards in 29 CFR 1926.1101 or the United States Environmental Protection Agency standards in 40 CFR Part 763, Subpart E.

(L. 1989 H.B. 77, et al., A.L. 2011 H.B. 89)

CROSS REFERENCE:

Nonseverability clause, 640.099



Section 643.242 Inspection of projects, when — inspection fee — postponement of project, notice to department, failure to notify, effect — exemption from fee for local air pollution control agency, when.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

643.242. Inspection of projects, when — inspection fee — postponement of project, notice to department, failure to notify, effect — exemption from fee for local air pollution control agency, when. — 1. Asbestos abatement projects of a magnitude greater than or equal to one hundred sixty square feet or two hundred sixty linear feet or thirty-five cubic feet or all regulated demolition projects are subject to inspection.

2. The commission shall be authorized to assess a fee of not more than one hundred dollars for each on-site inspection of an asbestos abatement or demolition project. Such fees would not be assessed for more than three on-site inspections during the period an actual abatement project is in progress. Failure of the asbestos abatement contractor to notify the department of project postponement may result in the assessment of an inspection fee in the event of an on-site visit by the department.

3. Any person undertaking an asbestos abatement project or regulated demolition project in the jurisdiction of an authorized local air pollution control agency shall be exempt from an inspection fee if the authorized local agency also imposes an inspection fee.

(L. 1989 H.B. 77, et al., A.L. 2011 H.B. 89)

CROSS REFERENCE:

Nonseverability clause, 640.099



Section 643.245 Natural resources protection fund — air pollution asbestos fee subaccount created — purpose — lapse into general revenue prohibited — fund deposited where, by state treasurer, interest credited to fund.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

643.245. Natural resources protection fund — air pollution asbestos fee subaccount created — purpose — lapse into general revenue prohibited — fund deposited where, by state treasurer, interest credited to fund. — 1. All moneys received pursuant to sections 643.225 to 643.245 and any other moneys so designated shall be placed in the state treasury and credited to the "Natural Resources Protection Fund — Air Pollution Asbestos Fee Subaccount", which is hereby created. Such moneys received pursuant to sections 643.225 to 643.245 shall, subject to appropriation, be used solely for the purpose of administering this chapter. Any unexpended balance in such fund at the end of any appropriation period shall not be transferred to the general revenue fund of the state treasury and shall be exempt from the provisions of section 33.080.

2. The state treasurer, with the approval of the board of fund commissioners, is authorized to deposit all of the moneys in any of the qualified state depositories. All such deposits shall be secured in such manner and shall be made upon such terms and conditions as are now and may hereafter be approved by law relative to state deposits. Any interest received on such deposits shall be credited to the natural resources protection fund — air pollution asbestos fee subaccount.

(L. 1989 H.B. 77, et al., A.L. 2011 H.B. 89)

CROSS REFERENCE:

Nonseverability clause, 640.099



Section 643.250 Entry by department on public or private property for regulation purposes — refusal to allow grounds for revocation or injunctions, violations of regulations, penalties.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

643.250. Entry by department on public or private property for regulation purposes — refusal to allow grounds for revocation or injunctions, violations of regulations, penalties. — 1. Any authorized representative of the department may enter at all reasonable times, in or upon public or private property for purposes required under sections 643.225 to 643.250. In addition to any other remedy provided by law, refusal to allow such entry shall be grounds for revocation of registration or injunctive relief.

2. Any person who knowingly violates sections 643.225 to 643.250, or any rule promulgated thereunder, shall, upon conviction, be punished by a fine of not less than twenty-five hundred dollars nor more than twenty-five thousand dollars per day of violation, or by imprisonment for not more than one year, or both. Second and successive convictions of any person shall be punished by a fine of not more than fifty thousand dollars per day of violation, or by imprisonment for not more than two years, or both.

3. Any person who violates any provision of sections 643.225 to 643.250 may, in addition to any other penalty provided by law, incur a civil penalty in an amount not to exceed ten thousand dollars for each day of violation. The civil penalty shall be in an amount to constitute an actual and substantial economic deterrent to the violation for which the civil penalty is assessed.

4. Notwithstanding the existence or pursuit of any other remedy provided by sections 643.225 to 643.250, the commission may maintain, in the manner provided by chapter 536, an action in the name of the state of Missouri for injunction or other process against any person to restrain or prevent any violation of the provisions of sections 643.225 to 643.250.

(L. 1989 H.B. 77, et al., A.L. 2011 H.B. 89)

CROSS REFERENCE:

Nonseverability clause, 640.099



Section 643.251 Certification authorized for persons completing asbestos and earthquake training.

Effective 28 Aug 1990

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

643.251. Certification authorized for persons completing asbestos and earthquake training. — Persons who have completed a course of study on earthquake preparedness which meets state standards and persons who have completed a training course on asbestos abatement which complies with state standards for training courses subsequently adopted under the provisions of sections 643.225 to 643.250 shall be deemed to have complied with requirements for certification without passage of any other course of training.

(L. 1990 S.B. 539 § 9)



Section 643.255 Cities, counties, state agencies, requirements.

Effective 13 Jun 1989, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

643.255. Cities, counties, state agencies, requirements. — 1. No state agency or political subdivision of this state shall accept a bid in connection with any asbestos abatement project that does not fully comply with the provisions of sections 643.225 to 643.250.

2. No state agency or political subdivision of this state shall carry out any asbestos abatement project using its own employees except in compliance with the requirements of sections 643.225 to 643.250.

(L. 1986 H.B. 1394 § 4, A.L. 1989 H.B. 77, et al.)

Effective 6-13-89



Section 643.263 Testing for asbestos, schools — report, contents of — reports of departments.

Effective 13 Jun 1989, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

643.263. Testing for asbestos, schools — report, contents of — reports of departments. — 1. Each public school district and private or parochial school in Missouri shall report to the department of health and senior services the results of the examination of its structures for friable asbestos as required by the Environmental Protection Agency under the Toxic Substances Control Act, PL 94-469. All such reports shall be filed with the department of health and senior services before March 1, 1987. Other political subdivisions shall assess asbestos in buildings owned, leased or operated by the political subdivisions and report the results of the examination of its structures for friable asbestos to the department of health and senior services by December 31, 1991. The results of the assessment shall be public information and shall be readily available to the public and employees of each political subdivision and each school district and private and parochial school.

2. If the assessment indicates the presence of asbestos-containing materials, the report shall identify the location of all materials containing asbestos, the location and square footage of friable asbestos, the average number of persons exposed, the percent of asbestos found in the material, the test used to assess the material and plans for management of any friable asbestos. The report shall also describe any plans for interim measures, such as treating or covering friable asbestos, to be taken pending management of the material. Any political subdivision, any school district and any private or parochial school which adopts interim measures or which has not completed its management plan shall reevaluate the material biennially and report its findings to the department of health and senior services and make its findings available to its employees and the public. Any political subdivision, any school district and any private or parochial school which identifies nonfriable asbestos shall, no less often than every three years, reevaluate the material and report its findings to the department of health and senior services and make its findings available to its employees and the public. The department of health and senior services shall provide technical assistance including training, consultation and inspection upon request to political subdivisions in identifying buildings owned, leased or operated by political subdivisions which have asbestos-containing materials.

3. The department of health and senior services shall annually provide the department of elementary and secondary education with a list of all public school districts whose buildings contain friable asbestos.

4. The department of health and senior services shall, in cooperation with the office of administration, assess asbestos in buildings owned, operated or leased by the state of Missouri and report its findings to the office of administration.

(L. 1986 H.B. 903 § 2, A.L. 1987 S.B. 95, A.L. 1989 H.B. 77, et al.)

Effective 6-13-89



Section 643.265 Department of health and senior services, department of natural resources, interagency agreement.

Effective 28 Aug 1986

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

643.265. Department of health and senior services, department of natural resources, interagency agreement. — The department of health and senior services and the department of natural resources shall develop an interagency agreement establishing agency responsibilities and procedures concerning asbestos reporting, removal and treatment. The department of health and senior services is hereby designated the state agency for the administration of loans and grants under the Asbestos School Hazard Abatement Act of 1984, Public Law 98-377, and other federally funded loan or grant programs for the abatement of asbestos.

(L. 1986 H.B. 903 § 3)



Section 643.300 Citation of law — mandate of Congress.

Effective 01 Sep 2007, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

643.300. Citation of law — mandate of Congress. — Sections 643.300 to 643.355 shall be known as the "Air Quality Attainment Act". The enactment of the air quality attainment act and any subsequent amendments to such act are a mandate of the United States Congress under the federal Clean Air Act, as amended, 42 U.S.C. 7401, et seq.

(L. 1994 S.B. 590, A.L. 2006 S.B. 583)

Effective 9-01-07



Section 643.303 Decentralized emissions program for inspections, when, program for inspecting certain motor vehicles, requirements — application for authorization to conduct emission inspections — repairs — certification to begin, when, report — remote sensing devices and gas cap tests authorized — program requirements, interagency agreements — rulemaking authority — promotion of program.

Effective 28 Aug 2006

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

643.303. Decentralized emissions program for inspections, when, program for inspecting certain motor vehicles, requirements — application for authorization to conduct emission inspections — repairs — certification to begin, when, report — remote sensing devices and gas cap tests authorized — program requirements, interagency agreements — rulemaking authority — promotion of program. — 1. Beginning September 1, 2007, emissions inspections required by sections 643.300 to 643.355 shall be conducted through a decentralized emissions program that meets the requirements of this section. Prior to September 1, 2007, the air conservation commission shall develop a decentralized emissions inspection program that allows official inspection stations to conduct on-board diagnostic emission inspections of 1996 model year and newer motor vehicles equipped with on-board diagnostic systems meeting the federal Environmental Protection Agency On-Board Diagnostics II (OBDII) standards. The decentralized emissions inspection program shall, at a minimum, provide for the following:

(1) The periodic inspection of certain motor vehicles as required under section 643.315;

(2) The certification and operation of official emissions inspection stations and the licensing of emission inspectors;

(3) The testing of motor vehicles through on-board diagnostic testing technologies;

(4) The training, certification, and supervision of emission inspectors and other personnel; and

(5) Procedures for certifying test results and for reporting and maintaining relevant data records.

2. In addition to any other criteria established by the commission under section 643.320 or by rule, the decentralized emissions inspection program shall allow any official inspection station located in an area described in subsection 1 of section 643.305 otherwise qualified by the Missouri state highway patrol to conduct motor vehicle safety inspections under section 307.360 to conduct on-board diagnostic emission inspections. Any motor vehicle safety inspection station that desires to conduct emissions inspections shall submit an application for a certificate of authorization to the commission as provided for under section 643.320. Other individuals, corporations, or entities that do not conduct motor vehicle safety inspections may conduct emission inspections provided they meet the qualifications set forth in sections 643.300 to 643.355 and the rules promulgated by the commission. Applications shall be made upon a form designated by the commission and shall contain such information as may be required by the commission. A certificate of authorization issued under section 643.320 to conduct emission inspections shall be issued only after the commission has made a determination that the applicant's proposed inspection station will be properly equipped, has the necessary licensed emission inspectors to conduct inspections, and meets all other requirements of sections 643.300 to 643.355 or rules promulgated to carry out the provisions of those sections.

3. The decentralized emissions inspection program shall allow any official inspection station that is certified to conduct an on-board diagnostic emission inspection under sections 643.300 to 643.355 to repair motor vehicles in order to bring such vehicles into compliance with sections 643.300 to 643.355, if such station and personnel meet the qualifications to conduct emission repairs as set forth in sections 643.300 to 643.355. An official emission inspection station may elect to be an emissions test-only station or may elect to conduct both emission inspections and repairs.

4. The commission is authorized to begin certification of official inspection stations prior to September 1, 2007, in order to implement the decentralized emissions inspection program. Prior to January 1, 2007, the department of natural resources shall issue a report to the general assembly and the governor regarding the progress of implementing the decentralized emissions inspection program. The report shall include, but not be limited to, a summary describing how many inspection stations or individuals the department expects to participate in the program and how many inspection stations or individuals will be qualified by September 1, 2007, to conduct such emissions inspections.

5. The commission may, as a part of implementing the decentralized emissions inspection program, use remote sensing devices to collect information regarding the vehicle fleet emissions characteristics and registration compliance within the area described in subsection 1 of section 643.305. The decentralized emissions inspection program established by the commission may also include a clean screen program that utilizes remote sensing devices. Owners of eligible vehicles who comply with clean screen/remote sensing procedures shall be deemed to have complied with the mandatory inspection requirements for the next inspection cycle. As used in this subsection, the term "clean screen program" shall mean a procedure or system that utilizes remote sensing technologies to determine whether a motor vehicle has acceptable emission levels and then allows the motor vehicle owner to bypass the emissions inspection test required under section 643.315.

6. The decentralized emissions inspection program may include a gas cap pressure test and a visual inspection component, and such tests may be included as part of the motor vehicle safety inspection test under section 307.350.

7. As used in sections 643.300 to 643.355, "decentralized emissions inspection program" means an emissions inspection program under which a certified emissions inspector conducts emissions inspection testing at an official inspection station.

8. The decentralized emission inspection program shall satisfy the requirements established by regulation of the United States Environmental Protection Agency.

9. The decentralized emissions inspection program established by the commission and sections 643.300 to 643.355 shall not be construed to be a new program as described in section 23.253, and the decentralized emissions inspection program shall not be subject to the sunset mandate prescribed by sections 23.250 to 23.298.

10. No later than July 1, 2007, the department of natural resources and the Missouri highway patrol shall enter into an interagency agreement covering all aspects of the administration and enforcement of sections 643.300 to 643.355.

11. No later than July 1, 2007, the air conservation commission shall promulgate rules for the implementation of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly under chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2006, shall be invalid and void.

12. Prior to September 1, 2007, the department of natural resources shall actively promote participation in the decentralized emissions inspection program among qualified motor vehicle dealers, service stations, and other individuals. After the implementation of the decentralized emission inspection program, the department shall monitor participation in such program. In determining whether there are a sufficient number of individuals conducting motor vehicle emission inspections under the decentralized program, the department shall attempt to ensure, through promotional efforts, that no more than twenty percent of all persons residing in the affected nonattainment area reside farther than five miles from the nearest inspection station.

(L. 2006 S.B. 583)



Section 643.305 Commission to adopt state implementation plan, nonattainment areas, certain cities and counties — emission reductions established — department to establish air quality baseline — cost of reduction measures, determination — emissions inspection program, report, public information program.

Effective 01 Sep 2007, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

643.305. Commission to adopt state implementation plan, nonattainment areas, certain cities and counties — emission reductions established — department to establish air quality baseline — cost of reduction measures, determination — emissions inspection program, report, public information program. — 1. The air conservation commission shall adopt a state implementation plan to bring all nonattainment areas of the state which are located within a city not within a county, any county with a charter form of government and with more than one million inhabitants, any county with a charter form of government and with more than two hundred fifty thousand but fewer than three hundred fifty thousand inhabitants, any county of the first classification with more than one hundred ninety-eight thousand but fewer than one hundred ninety-nine thousand two hundred inhabitants, and any county of the first classification with more than ninety-three thousand eight hundred but fewer than ninety-three thousand nine hundred inhabitants into compliance with and to maintain the National Ambient Air Quality Standards and any regulations promulgated by the United States Environmental Protection Agency under the federal Clean Air Act, as amended, 42 U.S.C. 7401, et seq., on the required date or dates as such dates are established under the federal Clean Air Act, as amended, 42 U.S.C. 7401, et seq., including any extensions authorized pursuant to that act.

2. The commission shall establish the amount of emissions reductions required to achieve the goal established pursuant to subsection 1 of this section.

3. The department shall establish an air quality baseline for all nonattainment areas of the state which are located within a metropolitan statistical area with a population of at least one million inhabitants as defined by the federal Office of Management and Budget or its successor agency. The air quality baseline shall include, where practical, actual air contaminant emissions data and data on the atmospheric concentrations of pollution and pollution precursors for all nonattainment areas.

4. The department shall determine the costs and benefits of alternative reduction measures including reductions of emissions from stationary and mobile sources and traffic control measures. The department of transportation, regional planning commissions and metropolitan planning organizations shall participate with the department and provide information necessary to determine the costs and benefits of emissions reduction measures.

5. The department shall evaluate any motor vehicle emissions inspection program established under sections 643.300 to 643.355 and shall annually include in the report to the commission and the general assembly required under section 643.192, beginning on January 1, 1996, a detailed accounting of the inspection costs and repair costs incurred by vehicle owners and of the emissions reductions produced or incurred by the program. The department may use a representative sample of vehicles to provide a statistically valid estimate of the repair costs and emissions reductions. The report shall also include a recommendation to the general assembly on whether the emissions inspection program should be continued, modified or terminated.

6. The department shall establish a program of public information and education to educate the citizens of the state about the costs and benefits associated with reaching attainment of the National Ambient Air Quality Standards and the costs and benefits of all measures which are considered to attain those standards. This shall be done prior to the commission's action under subsection 1 of this section.

(L. 1994 S.B. 590, A.L. 2006 S.B. 583)

Effective 9-01-07



Section 643.310 Commission to establish decentralized motor vehicle emissions inspection program, certain cities and counties, exceptions — selection of person to operate inspection facility or program, procedure, contract requirement — selection of contractors, minorities, motor vehicle dealers — storage of conventional gasoline in nonattainment area.

Effective 01 Sep 2007, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

643.310. Commission to establish decentralized motor vehicle emissions inspection program, certain cities and counties, exceptions — selection of person to operate inspection facility or program, procedure, contract requirement — selection of contractors, minorities, motor vehicle dealers — storage of conventional gasoline in nonattainment area. — 1. The commission may, by rule, establish a decentralized motor vehicle emissions inspection program pursuant to sections 643.300 to 643.355 for any portion of a nonattainment area located within the area described in subsection 1 of section 643.305. The decentralized motor vehicle emissions inspection program shall be implemented and applied in the same manner throughout every portion of a nonattainment area located within the area described in subsection 1 of section 643.305. The commission shall ensure that, for each nonattainment area, the state implementation plan established pursuant to subsection 1 of section 643.305 incorporates and receives all applicable credits allowed by the United States Environmental Protection Agency for emission reduction programs in other nonattainment areas of like designation in other states. The commission shall ensure that emission reduction amounts established pursuant to subsection 2 of section 643.305 shall be consistent with and not exceed the emissions reduction amounts required by the United States Environmental Protection Agency for other nonattainment areas of like designation in other states. No motor vehicle emissions inspection program shall be required to comply with subsection 1 of section 643.305 unless the plan established thereunder takes full advantage of any changes in requirements or any agreements made or entered into by the United States Environmental Protection Agency and any entity or entities on behalf of a nonattainment area concerning compliance with National Ambient Air Quality Standards of the federal Clean Air Act, as amended, 42 U.S.C. Section 7401, et seq., and the regulations promulgated thereunder.

2. (1) The department, with the cooperation and approval of the commissioner of administration, shall select a person or persons to operate an inspection facility or inspection program pursuant to sections 643.300 to 643.355, under a bid procedure or under a negotiated process or a combination thereof based on criteria and expectations established by the department. This process may use either a licensing arrangement or contractual arrangement with the selected party or parties. The selection of persons to operate inspection facilities or inspection programs shall be exempt from the provisions of all site procurement laws. Each person who is authorized to operate a station pursuant to this section shall be capable of providing adequate and cost-effective service to customers.

(2) Service management, coordination and data processing may be provided by the department or by another person, including a contractor or licensee, based upon the most cost-effective proposal for service.

(3) A license or contract shall be for a period of up to seven years, consistent with the provisions of Article IV, Section 28 of the Missouri Constitution, and licenses or contracts shall be annually reviewed. A license or contract may be suspended or revoked if the licensee or contractor is not meeting the conditions of sections 643.300 to 643.355, all applicable rules, the license agreement or contract as determined by the department. A licensee or contractor found to have violated sections 643.300 to 643.355, applicable rules or the conditions of the license agreement or contract shall be in violation of section 643.151 and subject to the penalties provided thereunder.

3. The commission, the department of economic development and the office of administration shall, in cooperation with the minority business advocacy commission, select the contractor or contractors to provide an inspection program which satisfies the minimum requirements of this section in accordance with the requirements of section 37.014 and chapter 34. The commission, the office of administration and the department of economic development, in cooperation with the minority business advocacy commission, shall ensure adequate minority business participation in the selection of the contractor or contractors to provide an inspection program pursuant to this section. The commission, the office of administration and the department of economic development shall ensure adequate participation of Missouri businesses in the selection of the contractor or contractors to provide an inspection program pursuant to this section.

4. With approval of the commission and pursuant to rules adopted by the commission, an organization whose members are motor vehicle dealers or leasing companies may establish one or more additional emissions inspection facilities, which may be either mobile or stationary, to be used solely to inspect motor vehicles owned and held for sale or lease by the members of the organization. With approval of the commission and pursuant to rules adopted by the commission, any person operating a fleet of motor vehicles may establish one or more additional emissions inspection facilities, which may be either mobile or stationary, to be used solely to inspect motor vehicles owned or leased and operated by the person establishing the facility. The inspections performed in facilities established pursuant to this subsection shall be performed by a contractor selected by the commission pursuant to this section and the contractor performing such inspections shall be responsible solely to the department and shall satisfy all applicable requirements of sections 643.300 to 643.355.

5. If the governor applies to the administrator of the Environmental Protection Agency to require federal reformulated gasoline in nonattainment areas, nothing in sections 643.300 to 643.355 shall prevent the storage of conventional gasoline in nonattainment areas which is intended for sale to agricultural, commercial or retail customers outside said nonattainment areas subject to reformulated gasoline.

(L. 1994 S.B. 590, A.L. 1998 S.B. 619, A.L. 1999 H.B. 603, et al. merged with S.B. 19, A.L. 2003 S.B. 54, A.L. 2006 S.B. 583)

Effective 9-01-07



Section 643.312 Reformulated gasoline program.

Effective 01 Jan 1999, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

643.312. Reformulated gasoline program. — The air conservation commission may establish, by rule, a state reformulated gasoline program to prohibit the sale or dispensing of conventional gasoline for use in motor vehicles. If established, such program shall be implemented and reformulated gasoline shall be available at the retail level in the nonattainment area described in section 643.305 by June 1, 1999. The effectiveness of such program in improving air quality shall be at least equal to, and cost competitive with, the federal reformulated gasoline program, 42 U.S.C. 7545. Subject to the conditions of this section, any reformulated gasoline program established pursuant to this section shall not preclude the use of ethanol.

(L. 1998 S.B. 619 § 1)

Effective 1-01-99



Section 643.315 Motor vehicles subject to program, when, evidence of inspection and approval — exceptions — reciprocity with other states — dealer inspection, return of motor vehicle for failing inspection, options, violation.

Effective 28 Aug 2011

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

643.315. Motor vehicles subject to program, when, evidence of inspection and approval — exceptions — reciprocity with other states — dealer inspection, return of motor vehicle for failing inspection, options, violation. — 1. Except as provided in sections 643.300 to 643.355, all motor vehicles which are domiciled, registered or primarily operated in an area for which the commission has established a motor vehicle emissions inspection program pursuant to sections 643.300 to 643.355 shall be inspected and approved prior to sale or transfer; provided that, if such vehicle is inspected and approved prior to sale or transfer, such vehicle shall not be subject to another emissions inspection for ninety days after the date of sale or transfer of such vehicle. In addition, any such vehicle manufactured as an even-numbered model year vehicle shall be inspected and approved under the emissions inspection program established pursuant to sections 643.300 to 643.355 in each even-numbered calendar year and any such vehicle manufactured as an odd-numbered model year vehicle shall be inspected and approved under the emissions inspection program established pursuant to sections 643.300 to 643.355 in each odd-numbered calendar year. All motor vehicles subject to the inspection requirements of sections 643.300 to 643.355 shall display a valid emissions inspection sticker, and when applicable, a valid emissions inspection certificate shall be presented at the time of registration or registration renewal of such motor vehicle. The department of revenue shall require evidence of the safety and emission inspection and approval required by this section in issuing the motor vehicle annual registration in conformity with the procedure required by sections 307.350 to 307.390 and sections 643.300 to 643.355. The director of revenue may verify that a successful safety and emissions inspection was completed via electronic means.

2. The inspection requirement of subsection 1 of this section shall apply to all motor vehicles except:

(1) Motor vehicles with a manufacturer's gross vehicle weight rating in excess of eight thousand five hundred pounds;

(2) Motorcycles and motortricycles if such vehicles are exempted from the motor vehicle emissions inspection under federal regulation and approved by the commission by rule;

(3) Model year vehicles manufactured prior to 1996;

(4) Vehicles which are powered exclusively by electric or hydrogen power or by fuels other than gasoline which are exempted from the motor vehicle emissions inspection under federal regulation and approved by the commission by rule;

(5) Motor vehicles registered in an area subject to the inspection requirements of sections 643.300 to 643.355 which are domiciled and operated exclusively in an area of the state not subject to the inspection requirements of sections 643.300 to 643.355, but only if the owner of such vehicle presents to the department an affidavit that the vehicle will be operated exclusively in an area of the state not subject to the inspection requirements of sections 643.300 to 643.355 for the next twenty-four months, and the owner applies for and receives a waiver which shall be presented at the time of registration or registration renewal;

(6) New and unused motor vehicles, of model years of the current calendar year and of any calendar year within two years of such calendar year, which have an odometer reading of less than six thousand miles at the time of original sale by a motor vehicle manufacturer or licensed motor vehicle dealer to the first user;

(7) Historic motor vehicles registered pursuant to section 301.131;

(8) School buses;

(9) Heavy-duty diesel-powered vehicles with a gross vehicle weight rating in excess of eight thousand five hundred pounds;

(10) New motor vehicles that have not been previously titled and registered, for the four-year period following their model year of manufacture, provided the odometer reading for such motor vehicles are under forty thousand miles at their first required biennial safety inspection conducted under sections 307.350 to 307.390; otherwise such motor vehicles shall be subject to the emissions inspection requirements of subsection 1 of this section during the same period that the biennial safety inspection is conducted;

(11) Motor vehicles that are driven fewer than twelve thousand miles between biennial safety inspections; and

(12) Qualified plug-in electric drive vehicles. For the purposes of this section, "qualified plug-in electric drive vehicle" shall mean a plug-in electric drive vehicle that is made by a manufacturer, has not been modified from original manufacturer specifications, and can operate solely on electric power and is capable of recharging its battery from an on-board generation source and an off-board electricity source.

3. The commission may, by rule, allow inspection reciprocity with other states having equivalent or more stringent testing and waiver requirements than those established pursuant to sections 643.300 to 643.355.

4. (1) At the time of sale, a licensed motor vehicle dealer, as defined in section 301.550, may choose to sell a motor vehicle subject to the inspection requirements of sections 643.300 to 643.355 either:

(a) With prior inspection and approval as provided in subdivision (2) of this subsection; or

(b) Without prior inspection and approval as provided in subdivision (3) of this subsection.

(2) If the dealer chooses to sell the vehicle with prior inspection and approval, the dealer shall disclose, in writing, prior to sale, whether the vehicle obtained approval by meeting the emissions standards established pursuant to sections 643.300 to 643.355 or by obtaining a waiver pursuant to section 643.335. A vehicle sold pursuant to this subdivision by a licensed motor vehicle dealer shall be inspected and approved within the one hundred twenty days immediately preceding the date of sale, and, for the purpose of registration of such vehicle, such inspection shall be considered timely.

(3) If the dealer chooses to sell the vehicle without prior inspection and approval, the purchaser may return the vehicle within ten days of the date of purchase, provided that the vehicle has no more than one thousand additional miles since the time of sale, if the vehicle fails, upon inspection, to meet the emissions standards specified by the commission and the dealer shall have the vehicle inspected and approved without the option for a waiver of the emissions standard and return the vehicle to the purchaser with a valid emissions certificate and sticker within five working days or the purchaser and dealer may enter into any other mutually acceptable agreement. If the dealer chooses to sell the vehicle without prior inspection and approval, the dealer shall disclose conspicuously on the sales contract and bill of sale that the purchaser has the option to return the vehicle within ten days, provided that the vehicle has no more than one thousand additional miles since the time of sale, to have the dealer repair the vehicle and provide an emissions certificate and sticker within five working days if the vehicle fails, upon inspection, to meet the emissions standards established by the commission, or enter into any mutually acceptable agreement with the dealer. A violation of this subdivision shall be an unlawful practice as defined in section 407.020. No emissions inspection shall be required pursuant to sections 643.300 to 643.360* for the sale of any motor vehicle which may be sold without a certificate of inspection and approval, as provided pursuant to subsection 2 of section 307.380.

(L. 1994 S.B. 590, A.L. 1999 H.B. 603, et al. merged with S.B. 19, A.L. 2001 S.B. 435, A.L. 2003 S.B. 54, A.L. 2004 H.B. 996 and H.B. 1142 and H.B. 1201 and H.B. 1489, A.L. 2006 S.B. 583, A.L. 2011 H.B. 354)

*Section 643.360 was repealed by S.B. 613 Revision, 2007.



Section 643.320 Criteria for operation of inspection stations, established — application, form, fee — commission to inspect — suspension and revocation of license, procedure — required reports — alternative administrative enforcement mechanisms — sign, requirements, furnished by department, cost.

Effective 28 Aug 2012

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

643.320. Criteria for operation of inspection stations, established — application, form, fee — commission to inspect — suspension and revocation of license, procedure — required reports — alternative administrative enforcement mechanisms — sign, requirements, furnished by department, cost. — 1. The commission shall prescribe the standards and equipment necessary for an official emissions inspection station and the qualifications for persons who conduct the inspections, and no applicant for certificate of authorization to conduct emissions inspections may be approved to operate an official emissions inspection station until the applicant meets the standards and has the required equipment and qualified inspectors as prescribed by the commission. An official emissions inspection station shall maintain liability insurance at all times to cover possible damage to vehicles during the inspection process as a condition of operating an official emissions inspection station. The commission shall establish standards and procedures to be followed in the making of inspections required by sections 643.300 to 643.355 and shall prescribe rules for the operation of emissions inspection stations.

2. The application for a certificate of authorization to operate as an official emissions inspection station shall be made to the commission on a form furnished by the commission. The application shall be accompanied by a fee established by the commission by rule, but in no case shall the fee exceed one hundred dollars. The certificate of authorization shall be renewed annually on the date of issue. All fees shall be payable to the director of revenue and shall be deposited by the director of revenue in the state treasury to the credit of the Missouri air emission reduction fund established under section 643.350.

3. The commission or its designee shall cause unannounced inspections to be made of the operation of each emissions inspection station at least once during each calendar year. The inspection may include submitting a known high emission vehicle for inspection without prior disclosure to the inspection station. At any time the commission or its designee shall have reason to believe that any person has violated any provisions of the provisions of sections 643.300 to 643.355 or the rules promulgated thereunder, the commission or its designee shall refuse to issue or shall revoke or suspend any certificate of authority under this section. The suspension or revocation of a certificate of authority shall be in writing to the operator, inspector, or the person in charge of the emissions inspection station. Before suspending or revoking the certificate of authority to conduct emissions inspections, the commission or its designee shall serve notice in writing by certified mail or by personal service to the inspection station at the operator's address of record giving the permittee the opportunity to appear in the office of the commission on a stated date, not less than ten nor more than thirty days after the mailing or service of the notice, for a hearing to show cause why the inspection station's certificate of authority should not be suspended or revoked. An inspection station owner or an inspector may appear in person or by counsel in the office of the commission or its designee to show cause why the proposed suspension or revocation is in error, or to present any other facts or testimony that would bear on the final decision of the commission or its designee. If the operator, owner, or inspector does not appear on the stated day after receipt of notice, it shall be presumed that such party admits the allegations of fact contained in the hearing notification letter. The decision of the commission or its designee may in such case be based upon the written reports submitted by the commission's officers. The order of the commission, specifying his findings of fact and conclusions of law, shall be considered final immediately after receipt of notice thereof by the inspection station.

4. The department may require emissions inspection stations to furnish reports, upon forms furnished by the department for that purpose, that the department considers necessary for the administration of sections 643.300 to 643.355.

5. The commission may impose alternative administrative enforcement mechanisms in lieu of suspending or revoking a certificate of authority. Such alternative administrative enforcement mechanisms may include, but not be limited to, requiring inspectors to successfully complete a commission-approved retraining program. The commission also may require any individual who has his or her certificate of authority suspended to undergo remedial retraining as a condition of removing such suspension.

6. The commission shall design and furnish each official emissions inspection station, at no cost, one official sign made of metal or other durable material to be displayed in a conspicuous location to designate the station as an official emissions inspection station. Additional signs may be obtained by an official inspection station for a fee equal to the cost to the state. Each official emissions inspection station shall also be supplied with one or more posters which must be displayed in a conspicuous location at the place of inspection and which informs the public that required repairs or corrections need not be made at the inspection station.

(L. 1994 S.B. 590, A.L. 2006 S.B. 583, A.L. 2012 H.B. 1402)



Section 643.325 Certificate and sticker, commission to establish, display of, requirements.

Effective 28 Aug 1994

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

643.325. Certificate and sticker, commission to establish, display of, requirements. — 1. The commission shall establish, by rule, an emissions inspection certificate and an emissions inspection sticker which indicate that a vehicle has been inspected and given approval under sections 643.300 to 643.355. The commission shall also establish, by rule, requirements for display of the sticker on a motor vehicle and requirements for the replacement of a sticker or certificate which has been lost or stolen. The emissions inspection certificate and the emissions inspection sticker shall each bear, in a conspicuous place, the legend: "This inspection is mandated by your United States Congress."

2. Each emissions inspection station shall provide an emissions inspection certificate and emissions inspection sticker to the owner of a vehicle which has been inspected and approved under the emissions inspection program.

(L. 1994 S.B. 590)



Section 643.330 Vehicle failure on inspection, reinspection, charge — inspector to provide written estimate, cost of repairs — department to test facilities, violations.

Effective 01 Sep 2007, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

643.330. Vehicle failure on inspection, reinspection, charge — inspector to provide written estimate, cost of repairs — department to test facilities, violations. — 1. An owner whose vehicle fails, upon inspection, to meet the emissions standards specified by the commission may have the vehicle reinspected after making repairs or adjustments to the vehicle to reduce emissions.

2. No motor vehicle owner shall be charged an additional emissions inspection fee for one additional emissions reinspection completed within twenty consecutive days, excluding Saturdays, Sundays, and holidays, of the initial emissions inspection. Such fee only shall be waived or not charged if the reinspection is made by the station making the initial inspection.

3. The inspector shall provide in writing to the owner of a vehicle which fails, upon inspection, to meet the emissions standards, the nature of the vehicle's failure, the components or equipment responsible for the failure and the estimated cost of repair to the extent practical pursuant to rules promulgated by the commission.

4. The department shall cause unannounced tests of facilities which repair, service or maintain motor vehicle emissions components and equipments, including submitting known high emission vehicles with known defects for repair without prior disclosure to the repair facility. Any suspected violations of chapter 407 shall be reported by the department to the attorney general who shall institute appropriate proceedings under sections 407.095 and 407.100 regarding unlawful merchandising practices.

(L. 1994 S.B. 590, A.L. 2006 S.B. 583)

Effective 9-01-07



Section 643.335 Waiver amount established by commission, cost, limits — verification of repairs, procedure — waiver form, affidavit — amount, how calculated — waiver amount for repairs by owner, form — waiver amount for owners receiving public assistance.

Effective 01 Sep 2007, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

643.335. Waiver amount established by commission, cost, limits — verification of repairs, procedure — waiver form, affidavit — amount, how calculated — waiver amount for repairs by owner, form — waiver amount for owners receiving public assistance. — 1. The commission shall establish, by rule, a waiver amount which shall be no greater than four hundred and fifty dollars.

2. The commission shall establish, by rule, a form and a procedure for verifying that repair and adjustment was performed on a failing vehicle prior to the granting of a waiver and approval.

3. The waiver form established pursuant to subsection 2 of this section shall be an affidavit requiring:

(1) A statement signed by the repairer that the specified work was done and stating the itemized charges for the work; and

(2) A statement signed by the commission or designee that an inspection of the vehicle verified, to the extent practical, that the specified work was done. An inspection to verify whether repair work was performed or not shall not be conducted by the same inspection station, inspector, or affiliate that performed the repair work.

4. A vehicle which fails upon reinspection to meet the emissions standards specified by the commission shall have the emissions standards waived and receive approval only if the owner furnishes a complete, signed affidavit satisfying the requirements of subsection 3 of this section and the cost of the parts, repairs and adjustment work performed is equal to or greater than the waiver amount established by the commission. Costs for repair work may only be included toward reaching the waiver amount if the repairs are performed by a recognized repair technician. As used in this section, a "recognized repair technician" means a repair technician who has obtained and possesses* valid A6, A8, and L1 certifications from the National Institute for Automotive Service Excellence.

5. No cost for parts, repairs or adjustments shall be included toward reaching the waiver amount if such costs are covered by an emission control performance warranty provided by the manufacturer at no additional cost to the vehicle owner unless the vehicle owner provides, with the affidavit, a written denial of warranty remedy from the motor vehicle manufacturer, dealer or other person providing the warranty.

6. No cost for parts, repairs or adjustments shall be included toward reaching the waiver amount if such costs are required to correct the effects of tampering with emissions systems or air pollution control devices.

7. Notwithstanding subsection 1 of this section, the waiver amount for an owner that performs repair work on his or her own vehicle shall be four hundred dollars, provided that the cost of the parts utilized by the owner to perform the repair is equal to or greater than four hundred dollars. The types of parts that shall account toward the waiver amount described in this subsection shall include only emission control components described in 40 CFR Section 51.360, as amended. The cost for labor performed by the owner shall not count toward the waiver limit. The commission shall establish, by rule, a waiver form for repair work performed by a vehicle owner. Such form shall include, but not be limited to:

(1) A statement signed by the owner that the owner expended a minimum of four hundred dollars on qualified emission control components and that the owner installed such components; and

(2) A statement signed by the commission or its designee that an inspection of the vehicle verified, to the extent practical, that the qualified components were installed.

­­

­

8. The commission may establish, by rule, a waiver amount which may be lower for owners who provide reasonable and reliable proof to the commission that the owner is financially dependant solely on state and federal disability benefits and other public assistance programs. Such proof shall be submitted to the commission thirty calendar days prior to each subsequent emissions inspection before the lowered waiver amount is allowed. For the purposes of this section, "reasonable and reliable proof" shall mean government-issued documentation providing explanation of said customer's disability and financial assistance with regard to personal income.

(L. 1994 S.B. 590, A.L. 1999 H.B. 603, et al. merged with S.B. 19, A.L. 2006 S.B. 583)

Effective 9-01-07

*Word "possess" appears in original rolls.



Section 643.337 Oversight of vehicle emissions inspection program — report — rulemaking authority.

Effective 28 Aug 2006

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

643.337. Oversight of vehicle emissions inspection program — report — rulemaking authority. — 1. The department of natural resources and the state highway patrol shall provide oversight for the vehicle emissions inspection program, including oversight of the repair services provided by recognized repair technicians for such vehicles. The department and highway patrol may promulgate joint rules for the implementation of this subsection.

2. Beginning October 1, 2008, and every October first thereafter, the department and the highway patrol shall jointly submit an annual report to the general assembly detailing the oversight measures implemented for the program and data collected regarding compliance and incidents of fraud, and any recommendations for improvements to the program, including but not limited to statutory and regulatory changes.

3. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2006, shall be invalid and void.

(L. 2006 S.B. 583)



Section 643.340 Operation of vehicle without registration, when allowed — vehicle emission inspection, lawful operation beyond registration expiration, when.

Effective 28 Aug 2008

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

643.340. Operation of vehicle without registration, when allowed — vehicle emission inspection, lawful operation beyond registration expiration, when. — 1. For the purpose of obtaining an emissions inspection only, a vehicle may be lawfully operated over the most direct route between the owner's usual domicile and an inspection station of the owner's choice, notwithstanding that the vehicle does not have a current state registration license.

2. A vehicle may be lawfully operated from an emissions inspection station to another place for the purpose of making repairs and back to the emissions inspection station, notwithstanding that the vehicle does not have a current state registration license.

3. For the purpose of obtaining an emissions inspection only, a vehicle may be lawfully operated for thirty days beyond the vehicle's registration expiration, notwithstanding that the vehicle does not have a current state registration license, if the vehicle is being driven to reset the vehicle's readiness monitors to pass the on-board diagnostic (OBD) emission inspection described in section 643.303. Vehicle operators shall keep a copy of the most recent failing OBD test results with them to present to law enforcement officers while they are operating the vehicle to reset the vehicle's readiness monitors. The late registration penalty fee described in section 301.050 shall still apply if the vehicle is registered after its current registration expires.

(L. 1994 S.B. 590, A.L. 2008 S.B. 936)



Section 643.345 Transfer of registration not allowed without emissions certificate, when — exceptions.

Effective 28 Aug 1994

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

643.345. Transfer of registration not allowed without emissions certificate, when — exceptions. — In the year in which an emissions inspection is required under section 643.315, a certificate of registration for a motor vehicle shall not be transferred, renewed or issued unless the application for the transfer, renewal or issuance is accompanied by a current emissions inspection certificate issued not more than sixty days prior to the date of application, except that the director of revenue shall renew a vehicle's certificate of registration without a current emissions inspection certificate accompanying the application if satisfactory documentary evidence is presented at the time of application that the registration being renewed was properly transferred within a six-month period prior to the expiration of the registration.

(L. 1994 S.B. 590)



Section 643.350 Inspection fee — contractor to remit portion, deposit in Missouri air emission reduction fund, use of, balance not to lapse — moneys may be deposited into general revenue fund, when — supplementation of funds.

Effective 01 Sep 2007, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

643.350. Inspection fee — contractor to remit portion, deposit in Missouri air emission reduction fund, use of, balance not to lapse — moneys may be deposited into general revenue fund, when — supplementation of funds. — 1. A fee, not to exceed twenty-four dollars, may be charged for an emissions inspection conducted under the emissions inspection program established pursuant to sections 643.300 to 643.355.

2. The fee shall be conspicuously posted on the premises of each emissions inspection station.

3. The commission shall establish, by rule, the portion of the fee amount to be remitted by the emission inspection station to the director of revenue and the number of days allowed for remitting fees.

4. The official emission inspection station shall remit the portion of fees collected, as established by the commission pursuant to this section, to the state treasurer within the time period established by the commission. The state treasurer shall deposit the fees received in the state treasury to the credit of the "Missouri Air Emission Reduction Fund", which is hereby created. Moneys in the fund shall, subject to appropriation, be expended for the administration and enforcement of sections 643.300 to 643.355 by the department of natural resources, the Missouri highway patrol, and other appropriate agencies. Any balance in the fund at the end of the biennium shall remain in the fund and shall not be subject to the provisions of section 33.080. All interest earned by moneys in the fund shall accrue to the fund. If in the immediate previous fiscal year, the state's net general revenue did not increase by two percent or more, the state treasurer may deposit moneys, except for gifts, donations, or bequests, received under this section beginning January first of the current fiscal year into the state general revenue fund. Otherwise, the state treasurer shall deposit such moneys in accordance with the provisions of this section.

5. In addition to funds from the Missouri air emission reduction fund, costs of capital or operations may be supplemented, upon appropriation, from the general revenue fund, the state highway department fund, federal funds or other funds available for that purpose.

(L. 1994 S.B. 590, A.L. 1999 H.B. 603, et al. merged with S.B. 19, A.L. 2006 S.B. 583)

Effective 9-01-07



Section 643.353 Annual report on effectiveness of emissions inspection program, requirements.

Effective 28 Aug 2006

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

643.353. Annual report on effectiveness of emissions inspection program, requirements. — Beginning January 15, 2008, and annually thereafter, the department of natural resources shall submit a report to the governor and general assembly that describes the overall effectiveness of the decentralized emissions inspection program. Such report shall be based upon the latest available data, including data derived from EPA model analysis. The report shall contain an interpretative analysis detailing whether or not the ambient air quality achieved by the decentralized emissions inspection program exceeds the ambient air quality achieved by the current centralized emissions inspection program.

(L. 2006 S.B. 583)



Section 643.355 Illegal acts, penalties.

Effective 28 Aug 1999

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

643.355. Illegal acts, penalties. — 1. Any person who knowingly misrepresents himself or herself as an official emissions inspection station or an inspector or a recognized repair technician is guilty of a class C misdemeanor for the first offense and a class B misdemeanor for any subsequent offense. Any person who is found guilty or who has pleaded guilty to a violation of this subsection shall be considered to have committed an offense for the purposes of this subsection.

2. Any person who knowingly manufactures, conveys or possesses any counterfeit or illegally obtained emissions inspection certificate or a counterfeit or illegally obtained emissions inspection sticker is guilty of a class C misdemeanor for the first offense and a class B misdemeanor for any subsequent offense. Any person who is found guilty or who has pleaded guilty to a violation of this subsection shall be considered to have committed an offense for the purposes of this subsection.

3. Any person who knowingly displays or permits to be displayed, on any motor vehicle owned by such person, any counterfeit or illegally obtained emissions inspection sticker is guilty of an infraction.

4. Any person who knowingly uses any counterfeit or illegally obtained emissions inspection certificate for the purpose of obtaining any motor vehicle registration is guilty of an infraction for the first offense, a class C misdemeanor for the second offense and a class B misdemeanor for any subsequent offense.

5. Any person who knowingly operates a motor vehicle required to be inspected and approved pursuant to sections 643.300 to 643.355 without displaying a valid emissions inspection sticker as required pursuant to section 643.315 is guilty of an infraction for the first offense, a class C misdemeanor for the second offense and a class B misdemeanor for any subsequent offense.

6. Except as otherwise provided in this section, any person who violates a requirement of sections 643.300 to 643.355 or a rule promulgated to enforce sections 643.300 to 643.355 is guilty of an infraction.

7. The superintendent of the highway patrol may seize documents which the superintendent suspects are counterfeit or illegally obtained in violation of this section for the purpose of enforcing this section. Any person who violates any procedural requirement of sections 643.300 to 643.355 is subject to a fine, and such fine shall be not less than five times the amount of the fee charged pursuant to section 643.350 or one hundred dollars, whichever is greater, if the violation is intentional or one involving gross negligence.

(L. 1994 S.B. 590, A.L. 1999 H.B. 603, et al. merged with S.B. 19)



Section 643.400 Polystyrene foam products made from ozone depleting chemical, sale or distribution, prohibited, penalty — effective when.

Effective 01 Jan 1992, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

643.400. Polystyrene foam products made from ozone depleting chemical, sale or distribution, prohibited, penalty — effective when. — 1. No food or beverage products shall be sold, offered for sale, or distributed in this state that are packaged, wrapped, or enclosed in a container manufactured from polystyrene foam produced using fully halogenated chlorofluorocarbons.

2. Any distributor in this state engaged in the sale or distribution of extruded polystyrene foam products manufactured using fully halogenated chlorofluorocarbons shall certify to the department of natural resources that such foam products are not in violation of subsection 3 of this section.

3. Beginning January 1, 1992, no person shall sell, offer for sale, or distribute in this state any product manufactured in whole or in part of thermoformed or other extruded polystyrene foam manufactured using any fully halogenated chlorofluorocarbon (CFC) found by the United States Environmental Protection Agency to be an ozone-depleting chemical, including but not limited to:

(1) Polystyrene packaging, wrapping, or containers;

(2) Polystyrene foam sheets;

(3) Polystyrene foam board.

4. A person violating this section shall be guilty of a class A misdemeanor. Each day of violation shall constitute a separate and distinct offense.

(L. 1989 H.B. 438, et al. §§ 1, 2)

Effective 1-01-92



Section 643.600 Compact entered into.

Effective 28 Aug 1967

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

643.600. Compact entered into. — The Kansas-Missouri Air Quality Compact is hereby entered into and enacted into law with the state of Kansas, in the form substantially as follows:

KANSAS-MISSOURI AIR QUALITY COMPACT

ARTICLE I. SHORT TITLE

1.1. This act shall be known and may be cited as the Kansas-Missouri Air Quality Compact.

ARTICLE II. DEFINITIONS

2.1. "Signatory state" shall mean a state party to this compact.

2.2. "Air pollution" shall mean the presence in the ambient air of one or more air contaminants in quantities, of characteristics and of a duration which directly and proximately cause or contribute to injury to human, animal or plant life or health or to property or which unreasonably interfere with the enjoyment of life or use of property.

2.3. "Air contaminant" shall mean any particulate matter or any gas or vapor or any combination thereof.

2.4. "Air contaminant source" shall mean any and all sources of emission of air contaminants whether privately or publicly owned or operated.

2.5. "Person" shall mean any individual, partnership, copartnership, firm, company, public or private corporation, association, joint stock company, trust, estate, political subdivision, or any governmental agency, board, department or bureau, or any other legal entity whatever which is recognized by law as the subject of rights and duties.

ARTICLE III. PURPOSES

3.1. Ambient air is not confined by the common boundary between Kansas and Missouri and is affected with a local, state and regional interest. The planning, conservation, and control of the quality of ambient air are public purposes of the respective signatory states.

The air resources of the area subject to the jurisdiction of the commission are common to Kansas and Missouri, and the uses of these resources are interdependent. A single agency is therefore essential for effective and economical direction, supervision and coordination of efforts and programs of federal, state and local governments and of private enterprise.

The signatory states recognize that the discharge into the ambient air of air contaminants so as to cause or contribute to air pollution is contrary to public policy; that air contaminants originating in one state may contribute to the degradation of air quality in the other; and that such degradation may present a hazard to the health, welfare and enjoyment of life and property of the people of both states. It is the purpose of the signatory states, by achieving uniform application of air pollution control regulations, to maintain purity of the common air resources, to protect the health, general welfare and physical property of the people, and to foster maximum employment and full industrial development of the state. Each state, and the commission hereinafter created, shall seek the accomplishment of these objectives through the prevention, abatement and control of air pollution by all practical and economically feasible methods.

ARTICLE IV. COMMISSION

4.1. Commission created. There is hereby created the Kansas-Missouri Air Quality Commission, herein called "the commission", with the powers and duties set forth herein, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the signatory states. The commission shall be a body corporate, with succession for the duration of this compact, as an agency and instrumentality of the governments of the respective signatory states. The commission shall have jurisdiction hereunder with respect to air contaminant sources located in the district comprising the following counties of Missouri and Kansas: Cass, Clay, Jackson and Platte of Missouri; and Johnson, Leavenworth and Wyandotte of Kansas. The commission shall have the power to cooperate with federal, state and local agencies with respect to air pollution control matters which affect the air quality standards within the jurisdiction of the commission.

4.2. Membership. The commission shall consist of eleven members, one commissioner representing the appropriate federal agency having jurisdiction of air pollution matters, five commissioners from Kansas and five from Missouri, each of whom shall be a resident of such state, and at least three commissioners from each state shall be residents of the region subject to the jurisdiction of the commission hereunder. The commissioners from each state shall be qualified, chosen and appointed by each state in the manner and for the terms as provided by the laws of the respective states. Vacancies on the commission shall be filled for the unexpired term in the same manner as appointments to full terms.

4.3. Voting. Each commissioner representing a signatory state shall be entitled to a vote, but the commissioner representing the federal government shall vote only as hereinafter provided. All final actions of the commission shall be taken at meetings at which a majority of the members of the commission are present in person. All final actions of the commission shall require a favorable majority vote of the commissioners present. If an unresolved tie vote shall result on any matter properly before the commission, then the commissioner representing the federal government may cast the deciding vote on such matter if present at the meeting, and such vote, if cast, shall decide the matter.

4.4. Compensation. Members of the commission representing the signatory states may receive a per diem allowance as determined and paid by the legislatures of the respective signatory states. Members of the commission shall be reimbursed by the commission for necessary and actual expenses incurred in and incident to the performance of their duties.

4.5. Capacity. The commission shall have all corporate powers essential to the declared objects and purposes of the commission, and it may sue and be sued, enter into contracts and shall have a seal. The commission shall designate a resident agent in each signatory state to accept any service of process made upon the commission, and the names of such agents shall be filed with the secretary of state of each signatory state. The commission may retain counsel to represent it in any action at law brought by or against the commission.

4.6. Officers. The commission shall elect annually, from among its members, a chairman and vice chairman. The commission shall appoint an executive director who shall serve at the pleasure of the commission, who shall act as secretary, and who, together with such other commission personnel as the commission may determine, shall be bonded in such amount or amounts as the commission may require.

4.7. Personnel. Irrespective of the civil service, personnel or other merit systems laws of any of the signatory states, the commission shall fix the compensation of such personnel as may be necessary for the performance of the commission's functions. The executive director shall appoint, remove, and discharge the other officers and employees under such rules and regulations as the commission may prescribe.

4.8. Retirement. The commission may establish and maintain, independently or in conjunction with any one or more of the signatory states, a suitable retirement system for its employees. Employees of the commission shall be eligible for Social Security coverage in respect to old age and survivors insurance, provided that the commission takes such steps as may be necessary pursuant to federal law to participate in such program of insurance as a governmental agency or unit. The commission may establish and maintain or participate in such additional programs of employee benefits as may be appropriate.

4.9. Assistance. The commission may borrow, accept, or contract for the services of personnel and other services or materials from any state, the United States or any subdivision or agency of either, from any interstate agency, or from any institution, person, firm or corporation.

4.10. Donations. The commission may accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials, and services conditional or otherwise, from the United States, or any agency thereof, from any state or any subdivision or agency thereof, or interstate agency, or from any institution, person, firm or corporation, and may receive, utilize and dispose of the same. The identity of any donor, the amount and character of any assistance, and the conditions, if any, attached thereto shall be set forth in the annual report of the commission.

4.11. Facilities. The commission may establish and maintain such facilities as may be necessary for the transacting of its business. The commission may acquire, hold, insure, and convey real and personal property and any interest therein.

4.12. Bylaws. The commission shall adopt, amend, and rescind bylaws and procedural rules for the conduct of its business.

4.13. Reports. The commission annually shall make to the chief executive, officials and legislative bodies of the signatory states, and to the public, a report on its programs, operations and finances. The commission may issue such additional public reports as it may deem desirable.

4.14. Information. The commission shall have the authority to collect and disseminate information.

4.15. Public records. All actions of the commission shall be taken at public meetings, at which the vote of each commissioner is recorded, and minutes of the commission shall be a public report open to inspection at its offices during regular hours except those portions of any hearing or minutes which concern confidential information as provided for under Article VIII of this compact.

ARTICLE V. POWERS AND DUTIES OF COMMISSION

5.1. General powers. Except as otherwise specifically provided in this compact, the commission shall have power to

(a) Adopt, amend and repeal rules and regulations implementing and consistent with this compact.

(b) Hold hearings relating to any aspect of or matter in the administration of this compact, and in connection therewith, compel the attendance of witnesses and the production of evidence.

(c) Issue such orders as may be necessary to effectuate the purposes of this compact and enforce the same by all appropriate administrative and judicial proceedings.

(d) Require access to records relating to emissions which cause or contribute to air pollution.

(e) Secure necessary scientific, technical, administrative and operational services, including laboratory facilities, by contract or otherwise.

(f) Prepare and develop a comprehensive plan or plans for the prevention, abatement and control of air pollution.

(g) Encourage voluntary cooperation by persons and affected groups to achieve the purposes of this compact.

(h) Encourage state and local units of government to handle air pollution problems on a cooperative basis, and provide technical and consultative assistance therefor.

(i) Encourage and conduct studies, investigations and research relating to air contamination and air pollution and their causes, effects, prevention, abatement and control.

(j) Determine by means of field studies and sampling the degree of air contamination and air pollution in any place.

(k) Make a continuing study of the effects of the emission of air contaminants from motor vehicles on the quality of the outdoor atmosphere and make recommendations to appropriate public and private bodies with respect thereto.

(l) After hearing, establish ambient air quality standards for the entire area subject to the commission's jurisdiction or for any part thereof.

(m) Collect and disseminate information and conduct educational and training programs relating to air contamination and air pollution.

(n) Advise, consult, contract and cooperate with other agencies of the state, local governments, industries, other states, interstate or interlocal agencies, and the federal government, and with interested persons or groups.

(o) Consult, upon request, with any person proposing to construct, install, or otherwise acquire an air contaminant source or device or system for the control thereof, concerning the efficacy of such device or system, or the air pollution problem which may be related to the source, device or system. Nothing in any such consultation shall be construed to relieve any person from compliance with this compact, rules or regulations in force pursuant thereto, or any other provision of law.

5.2. Classification and reporting. The commission may, by rule or regulation, classify air contaminant sources which may cause or contribute to air pollution, according to levels and types of emissions and other characteristics which relate to air pollution, and require reporting for any such class or classes. Classifications made pursuant to this subsection may be for application to the entire area subject to the commission's jurisdiction, or to any designated portion thereof, and may be made with special reference to effects on health, economic and land use factors, and physical effects of property; provided, that all such classification shall be made in accordance with the purposes of this compact, as set forth in Article III hereof. Any person operating or responsible for the operation of an air contaminant source of any class for which the rules and regulations of the commission require reporting shall make reports containing information as may be required concerning location, size and height of contaminant outlets, processes employed, fuels used and the nature and time periods or duration of emissions, and such other information as is relevant to air pollution and available or reasonably capable of being assembled.

5.3. New installations.

(a) The commission may require that notice be given to it prior to the undertaking of the construction, installation or establishment of particular types or classes of new air contaminant sources specified in its rules and regulations.

(b) The commission may require the submission of plans, specifications and such other information as it deems necessary in order to determine the cumulative effect of such air contaminant source on the air quality standards within the area of its jurisdiction.

(c) For the purposes of this compact, addition to or enlargement or replacement of an air contaminant source, or any major alteration therein, shall be construed as construction, installation or establishment of a new air contaminant source.

(d) The absence or failure to issue a rule, regulation or order pursuant to this section shall not relieve any person from compliance with any emission standards or with any other provision of law.

5.4. Inspections. Any duly authorized officer, employee, or representative of the commission may enter and inspect any property, premise or place on or at which an air contaminant source is located at any reasonable time for the purpose of ascertaining the state of compliance with this compact and rules and regulations in force pursuant thereto. A suitably restricted search warrant, upon a showing of probable cause in writing and upon oath, may be issued by a court specified in section 6.6(a) of this compact to any such officer, employee, or representative for the purpose of enabling him to make such inspections. No person shall refuse entry or access to any authorized representative of the commission who requests entry for purposes of inspection, and who presents appropriate credentials; nor shall any person obstruct, hamper or interfere with any such inspection. If requested, the owner or operator of the premises shall receive a report setting forth all facts found which relate to compliance status.

5.5. Emission standards.

(a) After hearing in accordance with section 6.3 of this compact, the commission may, by rule or regulation, establish emission standards for any area within the commission's jurisdiction, consistent with the purposes of this compact as provided in Article III hereof. Such emission standards may be for the entire area subject to the commission's jurisdiction, or may vary from area to area dependent upon land use and other varying local conditions, as may be appropriate to facilitate accomplishment of the purposes of this compact.

(b) Nothing in this compact shall be construed to authorize the commission to require by rule, regulation or otherwise the kind or composition of materials or fuels, the type, manufacturer or nature of control devices or other equipment or processes to be used or employed by the owner or operator of any new or existing air contaminant source. Nothing in this compact shall be construed as limiting the power of the commission to establish general variances from required emission standards, as provided in subsection (f) of section 5.7 of this compact.

5.6. Enforcement.

(a) Whenever the executive director has reason to believe that a violation of any provision of this compact, or rule or regulation adopted pursuant thereto, has occurred, he may cause written notice to be served upon the alleged violator or violators and upon the state air pollution control agency of the state in which the alleged source is located. The notice shall specify the provision of this compact or rule or regulation alleged to be violated, and the facts alleged to constitute a violation thereof, and may include an order that necessary corrective action be taken within a reasonable time. Any such order shall become final unless, no later than ten days after the date the notice and order are served, the person or persons named therein request in writing a hearing before the commission. Upon such request, the commission shall hold a hearing in accordance with the provisions of section 6.4 of this compact. In lieu of an order, the executive director may require that the alleged violator or violators appear before the commission for a hearing, at a time and place specified in the notice, and answer the charges complained of.

(b) If, after a hearing held pursuant to subsection (a) of this section, the commission finds that a violation or violations have occurred, it may affirm or modify the order of the executive director previously issued, or issue an appropriate order or orders for the prevention, abatement or control of the emissions involved or for the taking of such other corrective action as may be appropriate or it may retain jurisdiction, but defer final action to permit the state air pollution control agency to effect a satisfactory remedy. If, after hearing on an order contained in a notice, the commission finds that no violation has occurred or is occurring, it shall rescind the order. Any order issued as part of a notice or after hearing may prescribe the date or dates by which the violation or violations shall cease and may prescribe timetables for necessary action in preventing, abating or controlling the emissions.

(c) Nothing in this compact shall prevent the commission from making efforts to obtain voluntary compliance through warning, conference or any other appropriate means.

5.7. Variances.

(a) Any person who owns or is in control of any air contaminant source may apply to the commission for a variance from rules or regulations by filing an application with the executive director. The executive director shall promptly investigate the application and make a recommendation to the commission as to the disposition thereof. If the recommendation is against the granting of a variance, a public hearing shall be held, if requested by the applicant, in accordance with the provisions of section 6.4 of this compact. If the recommendation is for the granting of the variance, the commission may do so without a public hearing, except that, at the written request of any person aggrieved by the emissions resulting from the granting of the variance, a public hearing shall be held. In any hearing under this section, however, the burden of proof shall be on the person petitioning for a variance. After a hearing, the commission may grant a variance if it finds that:

1. The emissions occurring or proposed to occur do not endanger human health or safety; or

2. Compliance with the rules or regulations from which variance is sought would produce serious hardship without equal or greater benefits to the public; or

3. Such variance should be granted to effectuate the purposes of this compact as set out in Article III hereof.

(b) No variance shall be granted pursuant to this section until the commission has considered the relative interests of the applicant, other owners of property likely to be affected by the emissions, and the general public.

(c) Any variance or renewal thereof shall be granted within the requirements of subsection (a) and for time periods and under conditions that shall be specified by the commission in its order granting such variance.

(d) Any variance granted pursuant to this section may be renewed, on application, on terms and conditions and for periods which would be appropriate on initial granting of a variance. If complaint is made to the commission on account of the variance, no renewal thereof shall be granted, unless following public hearing on the complaint on due notice the commission finds that renewal is justified. Any application for renewal shall be made at least sixty days prior to the expiration of the variance.

(e) Nothing in this section and no variance or renewal granted pursuant hereto shall be construed to prevent or limit the application of the emergency provisions and procedures of this compact.

(f) Notwithstanding any provision of this section to the contrary, the commission may, after a hearing in accordance with the provisions of section 6.3 of this compact, establish by rule or regulation variances from required emission standards which are uniformly applicable to specific types of air contaminant sources or to particular geographic areas within the commission's jurisdiction.

5.8. Emergency.

(a) Any other provisions of this compact notwithstanding, the commission may adopt rules or regulations authorizing the executive director to order persons causing or contributing to air pollution to reduce or discontinue immediately the emission of air contaminants when he finds that a generalized or specific condition of air pollution exists in any area subject to the jurisdiction of this commission and that in his opinion such condition creates an emergency requiring immediate action to protect human health or safety in such area.

(b) Upon issuance of any such order the commission shall fix a time and place for a hearing to be held before the commission not later than forty-eight hours after the issuance of the order to investigate and determine the factors causing or contributing to the emergency conditions. All persons whose interests are prejudiced or affected in any manner by any such order shall have the right to appear in person or by counsel at the hearing and to present evidence relevant to the subject of the hearings. Within twenty-four hours after completion of the hearing, the commission shall affirm, modify or set aside the order or make such other orders as the commission deems appropriate under the circumstances in accordance and consistent with the evidence adduced and shall notify all persons appearing in person or by counsel of its determination in writing by certified or registered mail.

(c) Nothing in this section shall be construed to limit any power of the President of the United States or the governor of either signatory state, or any other officer of either state, or the United States, to act in the event of an emergency.

ARTICLE VI. HEARING AND REVIEW

6.1. Public hearings. All hearings held by the commission shall be open to the public. All testimony taken before the commission shall be under oath and recorded in a written transcript. The transcript so recorded shall be made available to any member of the public or to any participant in such hearing upon payment of reasonable charges therefor as fixed by the commission.

6.2. Powers of hearing officer. All hearings shall be had before one or more members of the commission, or before an officer or employee of the commission expressly designated thereby to act as a hearing officer. Any person conducting the hearing, and the executive director, may issue in the name of the commission notices of hearings and subpoenas requiring attendance and testimony of witnesses and production of evidence relevant to any matter involved in such, and administer oaths and affirmations and examine witnesses.

6.3. Rules and regulations. The commission shall not adopt any rules or regulations, other than those relating to its internal organization, unless and until it has held a public hearing thereon, at which any person shall be entitled to appear and offer testimony with or without counsel. Notice of said hearing shall be published in a newspaper of general circulation in each county within the jurisdiction of the commission at least thirty days prior to such hearing, and shall be mailed to the air pollution control agencies of the signatory states. All rules and regulations so adopted by the commission shall be filed in the manner provided for by law for filing administrative rules in each of the signatory states and such rules and regulations shall not become effective until ten days after such filing.

6.4. Adversary hearings.

(a) At any hearing on an order directed to a specific person or persons, or a specific source of air contaminants, or on application for variance or renewal or revocation thereof, those persons, or the owner or operator of such source, or the applicant, shall be entitled to be a party to the proceedings, and the air pollution control agencies of the signatory states shall also be entitled to be parties. Any party shall be entitled to at least twenty days notice of such hearing by registered mail, and such notice shall also be published in a newspaper of general circulation in the county in which the alleged air contaminant source is located, and sent by ordinary mail to any person who has in writing requested notice. Any party shall be entitled to appear in person or by representative, with or without counsel, and make oral or written argument, offer testimony, cross-examine witnesses, or take any combination of such actions with respect to any matter in issue including the validity under this compact of any commission order, rule, regulation or standard as it may affect such party. Any person aggrieved by the emissions from the alleged air contaminant source shall be entitled to appear and to testify with respect to the matter in controversy, subject to such restrictions and procedures as the commission may establish, but shall not be a party to such proceeding.

(b) In any adversary proceeding each party shall be entitled to present oral arguments or written briefs at or after the hearing, which shall be heard or read by each commissioner who renders or joins in rendering the order of the commission.

(c) In each adversary proceeding each commissioner who renders or joins in rendering the order of the commission shall, prior to taking final action thereon, either hear all the evidence, read the full record including all the evidence, or personally consider the portions of the record cited or referred to in the arguments or briefs. The parties to such adversary proceeding may by written stipulation or by oral stipulation in the record at the hearing waive compliance with the provisions of this subsection.

(d) Every order by the commission in an adversary proceeding shall be in writing and shall include or be accompanied by findings of fact and conclusions of law. The findings of fact shall be stated separately from the conclusions of law and shall include a concise statement of the findings on which the commission bases its order.

6.5. Refusal to obey subpoena. In case of refusal to obey a subpoena issued in the name of the commission, any United States district court, district court of Kansas or circuit court of Missouri having jurisdiction may issue, upon the application of the person conducting the hearing, an order requiring attendance or production of evidence as the case may require. Any failure to obey an order may be punished by the court as contempt thereof. Subpoenas shall be served as provided by the law of the state in which they are served.

6.6. Judicial enforcement and review.

(a) It shall be the duty of any person to comply with any final order issued against him by the commission in accordance with section 5.6 of this compact. In a signatory state, any court of general jurisdiction in any county in which the alleged air contaminant source is located, or any United States district court for the district in which the alleged air contaminant source is located, shall entertain and determine any action or proceeding brought by the commission to enforce an abatement order against the owner or operator of such air contaminant source. In any action to enforce or review such an order, the court may affirm, modify or reverse the order and may issue its decree enforcing the order as affirmed or modified.

(b) Any party to a hearing held under this compact who is aggrieved by any order made by the commission shall be entitled to a judicial review thereof. Such review may be had by filing a verified petition in any of the appropriate courts designated in subsection (a) of this section setting out such order and alleging specifically wherein said order is:

1. Arbitrary, capricious, an abuse of discretion or otherwise not in accordance with law.

2. Contrary to constitutional right, power, privilege or immunity.

3. In excess of authority or jurisdiction conferred by this compact or statutes in implementation hereof.

4. Without observance of procedure required by law.

5. Unsupported by substantial evidence.

­­

­

(c) The filing of a petition for review hereunder shall stay the commission's order unless the court upon motion by any party shall determine otherwise.

(d) No review of a commission order shall be had except in accordance with the provisions of this compact.

ARTICLE VII. FINANCE

7.1. Appropriations. The commission shall submit to the governor or designated officer or officers of each party state a budget of its estimated expenditures for such period as may be required by the laws of that state for presentation to the legislature thereof, specifying the amount or amounts to be appropriated by each of the party states. Aside from such support as may be available to the commission from other sources, the cost of operating and maintaining the commission shall be borne equally by the party states. The commission shall not incur any obligations prior to the allotment of funds adequate to meet the same by the party states or the setting aside of such funds from other sources.

7.2. Expenses. The expenses and any other costs for each member of the commission shall be met by the commission in accordance with such standards and procedures as it may establish under its bylaws.

7.3. Accounts. The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be subject to an annual independent audit. However, all receipts and disbursements of funds handled by the commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become a part of the annual report of the commission. The accounts of the commission shall be open at any reasonable time for inspection by duly constituted officers of the signatory parties and by any persons authorized by the commission.

ARTICLE VIII. CONFIDENTIALITY

8.1. No information relating to secret processes or trade secrets affecting methods of manufacture shall be disclosed to the public, if so requested by the owner or operator thereof, and all such information shall be kept confidential. At any public hearing any such confidential information shall, if requested by respondent, be received in camera and kept under seal.

ARTICLE IX. VIOLATIONS

9.1. Any violation of any rule or regulation, duly adopted under this compact, except pursuant to a variance, may be enjoined by the commission upon institution of a civil action in any court of competent jurisdiction for injunctive relief to prevent any further violation and, in the case of any willful violation, the court may assess a penalty of not to exceed one thousand dollars per day for each day or part thereof the violation continues, and any such penalty shall be paid into the general revenue fund of the state where imposed.

9.2. No liabilities shall be imposed upon any person pursuant to this compact for violations of any provision thereof, or any rule or regulation adopted thereunder, caused by an act of God, war, strike, riot, catastrophe or other cause beyond the control of such person.

9.3. Any willful disclosure of confidential information to any person other than one entitled to information under this compact shall be deemed to be a misdemeanor subject to the laws of the party state in which such violation shall have occurred.

ARTICLE X. COMPACT NOT LIMITING

10.1. Powers of states. Nothing in this compact shall be construed to limit the powers of either signatory state or any of their subdivisions to enact and enforce laws or ordinances for the prevention, abatement or control of air pollution, provided that such laws, ordinances, or enforcement activities meet the minimum provisions of this compact, or any standard, rule or regulation promulgated hereunder, or to prevent or restrict either signatory state or any subdivision thereof in requiring or prescribing measures of air pollution prevention, abatement or control in addition to those which may be required by either signatory state or the commission acting pursuant to this compact.

10.2. Powers of United States. Nothing in this compact shall be construed to relinquish the functions, powers and duties of the Congress of the United States with respect to the control, abatement or prevention of air pollution.

ARTICLE XI. CONSTRUCTION

11.1. Construction and severability. It is the legislative intent that the provisions of this compact be reasonably and liberally construed. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of either state or of the United States, or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby.

11.2. Agency cooperation. The several departments, agencies and officers of the signatory parties are authorized to cooperate with the commission. Within existing statutory authorizations, any such department, agency or officer may make contract with, lend, or otherwise furnish the commission with such items and services as are contemplated by any provision of the compact.

11.3. Effect of compact on rights of certain persons. Persons other than either of the signatory states or the commission shall not acquire actionable rights by virtue of this compact. A determination by the executive director or the commission that air pollution or air contamination exists or that any standard, rule or regulation has been violated, whether or not a proceeding or action is brought by the state or the commission, shall not create by reason thereof any presumption of law or finding of fact which shall inure to or be for the benefit of any person other than the state or the commission.

ARTICLE XII. EFFECTIVE DATE AND TERMINATION

12.1. Effective date; repeal. This compact shall take effect and be in force when it has been enacted into law by the states of Missouri and Kansas and is approved by the Congress of the United States. The compact shall continue in force until expressly repealed by either party state, but no such repeal shall take effect until ninety days after the effective date of the statute repealing this compact, provided that if expressly repealed by both party states, such repeal shall take effect immediately as provided in such enactments.

ARTICLE XIII. AMENDMENTS

13.1. The right to alter, amend or repeal this compact is expressly reserved by the signatory states.

(L. 1967 p. 297 § 1)



Section 643.610 Compact to be effective, when — commissioners, qualifications, terms, vacancies, how filled.

Effective 28 Aug 1967

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

643.610. Compact to be effective, when — commissioners, qualifications, terms, vacancies, how filled. — 1. Within thirty days after October 13, 1967, or within thirty days after the effective date of the act of the legislature of the state of Kansas enacting the Kansas-Missouri air quality compact, whichever date is later, the governor shall appoint five persons to be commissioners of the Kansas-Missouri air quality commission, created by compact between the states of Kansas and Missouri. All commissioners so appointed shall be qualified voters of the state of Missouri, and at least three commissioners shall reside within the district established by the compact. At no time shall more than one commissioner reside within the same county. Officers and employees of any state agency or commission having jurisdiction over air pollution control in the state of Missouri shall be eligible for appointment to the Kansas-Missouri air quality commission.

2. The commissioners appointed pursuant to subsection 1 of this section shall hold their respective offices for a term of four years, except that the commissioners first appointed shall hold their offices for terms as follows: Two for terms ending June 30, 1972, one for a term ending June 30, 1971, one for a term ending June 30, 1970, and one for a term ending June 30, 1969, and the governor in making the appointment shall designate the term for which each is to serve; and on July first of each year thereafter the governor shall appoint successors of like qualifications to fill the vacancies occurring by reason of the expiration of the terms of service as herein provided. In case of a vacancy on said commission, the governor shall appoint a successor of like qualifications for the unexpired term.

(L. 1967 p. 297 § 2)



Section 643.620 Commissioners, per diem allowed.

Effective 28 Aug 1967

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

643.620. Commissioners, per diem allowed. — Commissioners appointed pursuant to section 643.610 shall receive for the time spent at meetings of the commission and in the performance of their duties as members of said commission a per diem allowance of twenty-five dollars regardless of whether such duties are performed or meetings are held within or without the state of Missouri. Such per diem shall be paid from amounts appropriated by the legislature for such purpose.

(L. 1967 p. 297 § 3)



Section 643.640 Emission standards to be developed for certain carbon dioxide sources — unit-by-unit analysis required, procedure — severability clause.

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

643.640. Emission standards to be developed for certain carbon dioxide sources — unit-by-unit analysis required, procedure — severability clause. — 1. The commission shall develop emission standards under 42 U.S.C. Section 7411(d) and 40 CFR 60.24 through a unit-by-unit analysis of each existing affected source of carbon dioxide within the state. As used in this section, "unit-by-unit analysis" means an analysis of each generation plant individually, regardless of the number of turbines at each plant site.

2. The commission shall consider in developing and implementing emission standards for each existing affected source of carbon dioxide, among other factors, the remaining useful life of the existing affected source to which such standard applies, consistent with 42 U.S.C. Section 7411(d).

3. The commission shall consider, consistent with its statutory duties to achieve the prevention, abatement, and control of air pollution by all commercially available and economically feasible methods, the overall economic impact from any and all emission standards and compliance schedules developed and implemented under 42 U.S.C. Section 7411(d).

4. The commission may develop, on a unit-by-unit basis for individual existing affected sources and emissions of carbon dioxide at these existing affected sources, consistent with 40 CFR 60.24(f), emission standards that are less stringent, but not more stringent, than applicable federal emission guidelines or longer compliance schedules than those required by federal regulations. This determination shall be based on:

(1) Unreasonable cost of control resulting from plant age, location, or basic process design;

(2) Physical impossibility of installing necessary control equipment; or

(3) Other factors specific to the existing affected source or class of existing affected sources that make application of a less-stringent standard or final compliance time significantly more reasonable, including, but not limited to, the absolute cost of applying the emission standard and compliance schedule to the existing affected source; the outstanding debt associated with the existing affected source; the economic impacts of closing the existing affected source, including expected job losses if the existing affected source is unable to comply with the performance standard; and the customer impacts of applying the emission standard and compliance schedule to the existing affected source, including any disproportionate electric rate impacts on low-income populations.

5. As required by 40 CFR 60.26, the commission has legal authority to carry out any state implementation plan with emission standards and compliance schedules that are developed and implemented consistent with this chapter.

6. If any provision of this section or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of this section that can be given effect without the invalid provision or application, and to this end the provisions of this section are declared to be severable.

(L. 2014 H.B. 1631 merged with S.B. 664)



Section 643.650 Sulfur dioxide, ambient air quality monitoring or modeling network.

Effective 28 Aug 2015

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

643.650. Sulfur dioxide, ambient air quality monitoring or modeling network. — 1. Any owner of a coal-fired electric generating source in a National Ambient Air Quality Standards nonattainment area currently designated as of April 1, 2015, shall develop an ambient air quality monitoring or modeling network to characterize the sulfur dioxide air quality surrounding the electric generating source. The network shall adequately monitor the ambient air quality for sulfur dioxide surrounding the entire electric generating source and shall operate for not less than twelve consecutive quarters. The owner of such electric generating source shall notify the department of the manner in which it intends to characterize by either modeling or monitoring the air quality around such source. The location of any monitoring network installed by the owner of such electric generating source within a one-hour sulfur dioxide National Ambient Air Quality Standards nonattainment area shall be approved by the department.

2. Affected sources located in undesignated areas that elect to use monitoring to evaluate ambient air quality shall be consulted by the department on the use of existing monitors as well as the location of any new monitors intended to comprise the sulfur dioxide monitoring network. The department shall not submit its recommendation to the Environmental Protection Agency on the manner in which data will be gathered for the designation process that is inconsistent with the elections made by affected sources under this section. Where affected sources have elected to monitor under this section, the department shall submit recommendations for the designation process by the date set by a final, effective, and applicable Environmental Protection Agency requirement relating to state attainment designations and not prior.

3. The department shall consider all ambient air quality monitoring network data collected under subsection 1 of this section and under any agreement authorized under this subsection prior to proposing to the commission any sulfur dioxide limitation, emission reduction requirement, or other requirement for purposes of the one-hour sulfur dioxide National Ambient Air Quality Standard for any electric generating source that has elected to install a monitoring network under this section, except:

(1) The department may propose to the commission any sulfur dioxide limitations or emission reduction requirements specifically agreed to in any voluntary agreement entered into between the department and any owner of an electric generating source that has elected to install a monitoring network under this section; and

(2) The department may propose to the commission any adjustments to the sulfur dioxide limitations or emission reduction requirements applicable to any electric generating source located in a sulfur dioxide nonattainment area and subject to an agreement under subdivision (1) of this subsection, as justified by an ambient air quality analysis relying on no fewer than two quarters of monitored data collected through the monitoring network allowable under subsection 1 of this section and consistent with such agreement.

4. Nothing in this section shall prohibit the department from entering into an agreement with an owner of an electric generating source to limit or reduce sulfur dioxide emissions at such affected source that is below the source's permitted sulfur dioxide emission rate.

(L. 2015 H.B. 92 merged with S.B. 445)






Chapter 644 Water Pollution

Chapter Cross References



Section 644.006 Citation of act.

Effective 28 Aug 1973

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.006. Citation of act. — This subchapter shall be known and may be cited as the "Missouri Clean Water Law".

(L. 1972 S.B. 424, A.L. 1973 S.B. 259, S.B. 321)

Effective 7-23-73



Section 644.011 Statement of policy.

Effective 28 Aug 2015

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.011. Statement of policy. — Whereas the pollution of the waters of this state constitutes a menace to public health and welfare, creates a public nuisance, is harmful to wildlife, fish and aquatic life and impairs domestic, agricultural, industrial, recreational and other legitimate uses of water, and whereas the problem of water pollution in this state is closely related to the problem of water pollution in adjoining states, and whereas this state must possess the authority required of states in the Federal Water Pollution Control Act, as amended, if it is to retain control of its water pollution control programs, it is hereby declared to be the public policy of this state to conserve the waters of the state and to protect, maintain, and improve the quality thereof for public water supplies and for domestic, agricultural, industrial, recreational and other legitimate beneficial uses and for the propagation of wildlife, fish and aquatic life; to provide that no waste be discharged into any waters of the state without first receiving the necessary treatment or other corrective action to protect the legitimate beneficial uses of such waters and meet the requirements of the Federal Water Pollution Control Act, as amended; to provide for the prevention, abatement and control of new or existing water pollution; and to cooperate with other agencies of the state, agencies of other states, the federal government and any other persons in carrying out these objectives. It is also the policy of this state to strive to meet these objectives while maintaining maximum employment and full industrial development of the state. The commission shall seek the accomplishment of these objectives through the prevention, abatement, and control of water pollution by all practical and economically feasible methods.

(L. 1972 S.B. 424, A.L. 1973 S.B. 259, S.B. 321, A.L. 2015 H.B. 92)



Section 644.016 Definitions.

Effective 28 Aug 2015

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.016. Definitions. — When used in sections 644.006 to 644.141 and in standards, rules and regulations promulgated pursuant to sections 644.006 to 644.141, the following words and phrases mean:

(1) "Aquaculture facility", a hatchery, fish farm, or other facility used for the production of aquatic animals that is required to have a permit pursuant to the federal Clean Water Act, as amended, 33 U.S.C. Section 1251, et seq.;

(2) "Commission", the clean water commission of the state of Missouri created in section 644.021;

(3) "Conference, conciliation and persuasion", a process of verbal or written communications consisting of meetings, reports, correspondence or telephone conferences between authorized representatives of the department and the alleged violator. The process shall, at a minimum, consist of one offer to meet with the alleged violator tendered by the department. During any such meeting, the department and the alleged violator shall negotiate in good faith to eliminate the alleged violation and shall attempt to agree upon a plan to achieve compliance;

(4) "Department", the department of natural resources;

(5) "Director", the director of the department of natural resources;

(6) "Discharge", the causing or permitting of one or more water contaminants to enter the waters of the state;

(7) "Effluent control regulations", limitations on the discharge of water contaminants;

(8) "General permit", a permit written with a standard group of conditions and with applicability intended for a designated category of water contaminant sources that have the same or similar operations, discharges and geographical locations, and that require the same or similar monitoring, and that would be more appropriately controlled pursuant to a general permit rather than pursuant to a site-specific permit;

(9) "General permit template", a draft general permit that is being developed through a public participation process;

(10) "Human sewage", human excreta and wastewater, including bath and toilet waste, residential laundry waste, residential kitchen waste, and other similar waste from household or establishment appurtenances;

(11) "Income" includes retirement benefits, consultant fees, and stock dividends;

(12) "Minor violation", a violation which possesses a small potential to harm the environment or human health or cause pollution, was not knowingly committed, and is not defined by the United States Environmental Protection Agency as other than minor;

(13) "Permit by rule", a permit granted by rule, not by a paper certificate, and conditioned by the permit holder's compliance with commission rules;

(14) "Permit holders or applicants for a permit" shall not include officials or employees who work full time for any department or agency of the state of Missouri;

(15) "Person", any individual, partnership, copartnership, firm, company, public or private corporation, association, joint stock company, trust, estate, political subdivision, or any agency, board, department, or bureau of the state or federal government, or any other legal entity whatever which is recognized by law as the subject of rights and duties;

(16) "Point source", any discernible, confined and discrete conveyance, including but not limited to any pipe, ditch, channel, tunnel, conduit, well, discrete fissure, container, rolling stock, concentrated animal feeding operation, or vessel or other floating craft, from which pollutants are or may be discharged. Point source does not include agricultural storm water discharges and return flows from irrigated agriculture;

(17) "Pollution", such contamination or other alteration of the physical, chemical or biological properties of any waters of the state, including change in temperature, taste, color, turbidity, or odor of the waters, or such discharge of any liquid, gaseous, solid, radioactive, or other substance into any waters of the state as will or is reasonably certain to create a nuisance or render such waters harmful, detrimental or injurious to public health, safety or welfare, or to domestic, industrial, agricultural, recreational, or other legitimate beneficial uses, or to wild animals, birds, fish or other aquatic life;

(18) "Pretreatment regulations", limitations on the introduction of pollutants or water contaminants into publicly owned treatment works or facilities which the commission determines are not susceptible to treatment by such works or facilities or which would interfere with their operation, except that wastes as determined compatible for treatment pursuant to any federal water pollution control act or guidelines shall be limited or treated pursuant to this chapter only as required by such act or guidelines;

(19) "Residential housing development", any land which is divided or proposed to be divided into three or more lots, whether contiguous or not, for the purpose of sale or lease as part of a common promotional plan for residential housing;

(20) "Sewer system", pipelines or conduits, pumping stations, and force mains, and all other structures, devices, appurtenances and facilities used for collecting or conducting wastes to an ultimate point for treatment or handling;

(21) "Significant portion of his or her income" shall mean ten percent of gross personal income for a calendar year, except that it shall mean fifty percent of gross personal income for a calendar year if the recipient is over sixty years of age, and is receiving such portion pursuant to retirement, pension, or similar arrangement;

(22) "Site-specific permit", a permit written for discharges emitted from a single water contaminant source and containing specific conditions, monitoring requirements and effluent limits to control such discharges;

(23) "Treatment facilities", any method, process, or equipment which removes, reduces, or renders less obnoxious water contaminants released from any source;

(24) "Water contaminant", any particulate matter or solid matter or liquid or any gas or vapor or any combination thereof, or any temperature change which is in or enters any waters of the state either directly or indirectly by surface runoff, by sewer, by subsurface seepage or otherwise, which causes or would cause pollution upon entering waters of the state, or which violates or exceeds any of the standards, regulations or limitations set forth in sections 644.006 to 644.141 or any federal water pollution control act, or is included in the definition of pollutant in such federal act;

(25) "Water contaminant source", the point or points of discharge from a single tract of property on which is located any installation, operation or condition which includes any point source defined in sections 644.006 to 644.141 and nonpoint source pursuant to any federal water pollution control act, which causes or permits a water contaminant therefrom to enter waters of the state either directly or indirectly;

(26) "Water quality standards", specified concentrations and durations of water contaminants which reflect the relationship of the intensity and composition of water contaminants to potential undesirable effects;

(27) "Waters of the state", all waters within the jurisdiction of this state, including all rivers, streams, lakes and other bodies of surface and subsurface water lying within or forming a part of the boundaries of the state which are not entirely confined and located completely upon lands owned, leased or otherwise controlled by a single person or by two or more persons jointly or as tenants in common.

(L. 1972 S.B. 424, A.L. 1973 S.B. 259, S.B. 321, A.L. 1993 S.B. 80, et al., A.L. 2000 S.B. 741, A.L. 2002 S.B. 984 & 985, A.L. 2006 H.B. 1149, A.L. 2012 H.B. 1251, A.L. 2015 H.B. 92)

(1978) Held, discharging water with a low oxygen level does not constitute either “pollution” or “contamination” since both require the addition of contaminants or pollutants. State ex rel. Ashcroft v. Union Electric Co. (A.), 559 S.W.2d 216.



Section 644.018 Reasonable use defined in cases involving surface water in flood-prone areas.

Effective 09 Jun 1998, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.018. Reasonable use defined in cases involving surface water in flood-prone areas. — In any contested case or judicial proceeding filed after January 1, 1998, involving surface water in any flood-prone area, if any defendant has obtained and fully complied with a permit from a political subdivision which has enacted orders or ordinances as required by the Federal Emergency Management Agency as a prerequisite to participation in the National Flood Insurance Program, and which political subdivision has jurisdiction, pursuant to the zoning laws of this state or the laws and regulations of the Federal Emergency Management Agency, over the area in dispute, then the proper permitting and compliance with all conditions of such permitting of such project shall be conclusive proof that the project is a reasonable use and meets any reasonable-use test imposed by law or by a court.

(L. 1998 H.B. 1161)

Effective 6-09-98



Section 644.021 Commission created, members, qualifications, term — meetings.

Effective 14 Oct 2016, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

*644.021. Commission created, members, qualifications, term — meetings. — 1. There is hereby created a water contaminant control agency to be known as the “Clean Water Commission of the State of Missouri”, whose domicile for the purposes of sections 644.006 to 644.141 shall be deemed to be that of the department of natural resources. The commission shall consist of seven members appointed by the governor with the advice and consent of the senate. No more than four of the members shall belong to the same political party. All members shall be representative of the general interest of the public and shall have an interest in and knowledge of conservation and the effects and control of water contaminants. At least two members shall be knowledgeable concerning the needs of agriculture, industry or mining and interested in protecting these needs in a manner consistent with the purposes of sections 644.006 to 644.141. One member shall be knowledgeable concerning the needs of publicly owned wastewater treatment works. No more than four members shall represent the public. No member shall receive, or have received during the previous two years, a significant portion of his or her income directly or indirectly from permit holders or applicants for a permit pursuant to any federal water pollution control act as amended and as applicable to this state. All members appointed on or after August 28, 2002, shall have demonstrated an interest and knowledge about water quality. All members appointed on or after August 28, 2002, shall be qualified by interest, education, training or experience to provide, assess and evaluate scientific and technical information concerning water quality, financial requirements and the effects of the promulgation of standards, rules and regulations. At the first meeting of the commission and at yearly intervals thereafter, the members shall select from among themselves a chairman and a vice chairman.

2. The members’ terms of office shall be four years and until their successors are selected and qualified. Provided, however, that the first three members appointed shall serve a term of two years, the next three members appointed shall serve a term of four years, thereafter all members appointed shall serve a term of four years. There is no limitation on the number of terms any appointed member may serve. If a vacancy occurs the governor may appoint a member for the remaining portion of the unexpired term created by the vacancy. The governor may remove any appointed member for cause. The members of the commission shall be reimbursed for travel and other expenses actually and necessarily incurred in the performance of their duties.

3. The commission shall hold at least four regular meetings each year and such additional meetings as the chairman deems desirable at a place and time to be fixed by the chairman. Special meetings may be called by three members of the commission upon delivery of written notice to each member of the commission. Reasonable written notice of all meetings shall be given by the director to all members of the commission. Four members of the commission shall constitute a quorum. All powers and duties conferred specifically upon members of the commission shall be exercised personally by the members and not by alternates or representatives. All actions of the commission shall be taken at meetings open to the public. Any member absent from six consecutive regular commission meetings for any cause whatsoever shall be deemed to have resigned and the vacancy shall be filled immediately in accordance with subsection 1 of this section.

(L. 1972 S.B. 424, A.L. 1973 S.B. 259, S.B. 321, A.L. 2000 S.B. 741, A.L. 2002 S.B. 708, A.L. 2007 S.B. 420, A.L. 2016 H.B. 1713)

*Effective 10-14-16, see § 21.250. H.B. 1713 was vetoed June 28, 2016. The veto was overridden on September 14, 2016.

CROSS REFERENCE:

Commissioner's appointment prohibited if the commissioner has received income from permit holders or applicants for permit under jurisdiction of clean water commission within two years, 640.010



Section 644.026 Powers and duties of commission — rules, procedure.

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.026. Powers and duties of commission — rules, procedure. — 1. The commission shall:

(1) Exercise general supervision of the administration and enforcement of sections 644.006 to 644.141 and all rules and regulations and orders promulgated thereunder;

(2) Develop comprehensive plans and programs for the prevention, control and abatement of new or existing pollution of the waters of the state;

(3) Advise, consult, and cooperate with other agencies of the state, the federal government, other states and interstate agencies, and with affected groups, political subdivisions and industries in furtherance of the purposes of sections 644.006 to 644.141;

(4) Accept gifts, contributions, donations, loans and grants from the federal government and from other sources, public or private, for carrying out any of its functions, which funds shall not be expended for other than the purposes for which provided;

(5) Encourage, participate in, or conduct studies, investigations, and research and demonstrations relating to water pollution and causes, prevention, control and abatement thereof as it may deem advisable and necessary for the discharge of its duties pursuant to sections 644.006 to 644.141;

(6) Collect and disseminate information relating to water pollution and the prevention, control and abatement thereof;

(7) After holding public hearings, identify waters of the state and prescribe water quality standards for them, giving due recognition to variations, if any, and the characteristics of different waters of the state which may be deemed by the commission to be relevant insofar as possible pursuant to any federal water pollution control act. These shall be reevaluated and modified as required by any federal water pollution control act;

(8) Adopt, amend, promulgate, or repeal after due notice and hearing rules and regulations to enforce, implement, and effectuate the powers and duties of sections 644.006 to 644.141 and any required of this state by any federal water pollution control act, and as the commission may deem necessary to prevent, control and abate existing or potential pollution. In addition to opportunities to submit written statements or provide testimony at public hearings in support of or in opposition to proposed rulemakings as required by section 536.021, any person who submits written comments or oral testimony on a proposed rule shall, at any public meeting to vote on an order of rulemaking or other commission policy, have the opportunity to respond to the proposed order of rulemaking or department of natural resources' response to comments to the extent that such response is limited to issues raised in oral or written comments made during the public notice comment period or public hearing on the proposed rule;

(9) Issue, modify or revoke orders prohibiting or abating discharges of water contaminants into the waters of the state or adopting other remedial measures to prevent, control or abate pollution;

(10) Administer state and federal grants and loans to municipalities and political subdivisions for the planning and construction of sewage treatment works;

(11) Hold such hearings, issue such notices of hearings and subpoenas requiring the attendance of such witnesses and the production of such evidence, administer such oaths, and take such testimony as the commission deems necessary or as required by any federal water pollution control act. Any of these powers may be exercised on behalf of the commission by any members thereof or a hearing officer designated by it;

(12) Require the prior submission of plans and specifications, or other data including the quantity and types of water contaminants, and inspect the construction of treatment facilities and sewer systems or any part thereof in connection with the issuance of such permits or approval as are required by sections 644.006 to 644.141, except that manholes and polyvinyl chloride (PVC) pipe used for gravity sewers and with a diameter no greater than twenty-seven inches shall not be required to be tested for leakage;

(13) Issue, continue in effect, revoke, modify or deny, under such conditions as it may prescribe, to prevent, control or abate pollution or any violations of sections 644.006 to 644.141 or any federal water pollution control act, permits for the discharge of water contaminants into the waters of this state, and for the installation, modification or operation of treatment facilities, sewer systems or any parts thereof. Such permit conditions, in addition to all other requirements of this subdivision, shall ensure compliance with all effluent regulations or limitations, water quality related effluent limitations, national standards of performance and toxic and pretreatment effluent standards, and all requirements and time schedules thereunder as established by sections 644.006 to 644.141 and any federal water pollution control act; however, no permit shall be required of any person for any emission into publicly owned treatment facilities or into publicly owned sewer systems tributary to publicly owned treatment works;

(14) Establish permits by rule. Such permits shall only be available for those facilities or classes of facilities that control potential water contaminants that pose a reduced threat to public health or the environment and that are in compliance with commission water quality standards rules, effluent rules or rules establishing permits by rule. Such permits by rule shall have the same legal standing as other permits issued pursuant to this chapter. Nothing in this section shall prohibit the commission from requiring a site-specific permit or a general permit for individual facilities;

(15) Require proper maintenance and operation of treatment facilities and sewer systems and proper disposal of residual waste from all such facilities and systems;

(16) Exercise all incidental powers necessary to carry out the purposes of sections 644.006 to 644.141, assure that the state of Missouri complies with any federal water pollution control act, retains maximum control thereunder and receives all desired federal grants, aid and benefits;

(17) Establish effluent and pretreatment and toxic material control regulations to further the purposes of sections 644.006 to 644.141 and as required to ensure compliance with all effluent limitations, water quality-related effluent limitations, national standards of performance and toxic and pretreatment effluent standards, and all requirements and any time schedules thereunder, as established by any federal water pollution control act for point sources in this state, and where necessary to prevent violation of water quality standards of this state;

(18) Prohibit all discharges of radiological, chemical, or biological warfare agent or high-level radioactive waste into waters of this state;

(19) Require that all publicly owned treatment works or facilities which receive or have received grants or loans from the state or the federal government for construction or improvement make all charges required by sections 644.006 to 644.141 or any federal water pollution control act for use and recovery of capital costs, and the operating authority for such works or facility is hereby authorized to make any such charges;

(20) Represent the state of Missouri in all matters pertaining to interstate water pollution including the negotiation of interstate compacts or agreements;

(21) Develop such facts and make such investigations as are consistent with the purposes of sections 644.006 to 644.141, and, in connection therewith, to enter or authorize any representative of the commission to enter at all reasonable times and upon reasonable notice in or upon any private or public property for any purpose required by any federal water pollution control act or sections 644.006 to 644.141 for the purpose of developing rules, regulations, limitations, standards, or permit conditions, or inspecting or investigating any records required to be kept by sections 644.006 to 644.141 or any permit issued pursuant to sections 644.006 to 644.141, any condition which the commission or director has probable cause to believe to be a water contaminant source or the site of any suspected violation of sections 644.006 to 644.141, regulations, standards, or limitations, or permits issued pursuant to sections 644.006 to 644.141. The results of any such investigation shall be reduced to writing, and shall be furnished to the owner or operator of the property. No person shall refuse entry or access, requested for the purposes of inspection pursuant to this subdivision, to an authorized representative in carrying out the inspection. A suitably restricted search warrant, upon a showing of probable cause in writing and upon oath, shall be issued by any judge or associate circuit judge having jurisdiction to any representative for the purpose of enabling him or her to make such inspection. Information obtained pursuant to this section shall be available to the public unless it constitutes trade secrets or confidential information, other than effluent data, of the person from whom it is obtained, except when disclosure is required pursuant to any federal water pollution control act;

(22) Retain, employ, provide for, and compensate, within appropriations available therefor, such consultants, assistants, deputies, clerks and other employees on a full- or part-time basis as may be necessary to carry out the provisions of sections 644.006 to 644.141 and prescribe the times at which they shall be appointed and their powers and duties;

(23) Secure necessary scientific, technical, administrative and operation services, including laboratory facilities, by contract or otherwise, with any educational institution, experiment station, or any board, department, or other agency of any political subdivision of the state or the federal government;

(24) Require persons owning or engaged in operations which do or could discharge water contaminants, or introduce water contaminants or pollutants of a quality and quantity to be established by the commission, into any publicly owned treatment works or facility, to provide and maintain any facilities and conduct any tests and monitoring necessary to establish and maintain records and to file reports containing information relating to measures to prevent, lessen or render any discharge less harmful or relating to rate, period, composition, temperature, and quality and quantity of the effluent, and any other information required by any federal water pollution control act or the director, and to make them public, except as provided in subdivision (21) of this section. The commission shall develop and adopt such procedures for inspection, investigation, testing, sampling, monitoring and entry respecting water contaminant and point sources as may be required for approval of such a program pursuant to any federal water pollution control act;

(25) Take any action necessary to implement continuing planning processes and areawide waste treatment management as established pursuant to any federal water pollution control act or sections 644.006 to 644.141;

(26) Exercise general supervision of the department as the sole designated state agency with authority to administer the federal Clean Water Act in the state of Missouri, which shall include authority to approve any stream or wetland mitigation used in connection with any Section 401 water quality certification.

2. No rule or portion of a rule promulgated pursuant to this chapter shall become effective unless it has been promulgated pursuant to chapter 536.

(L. 1972 S.B. 424, A.L. 1973 S.B. 259, S.B. 321, A.L. 1987 H.B. 497, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 2000 S.B. 741, A.L. 2012 H.B. 1251, A.L. 2014 S.B. 642)

CROSS REFERENCE:

Additional duties and powers of commission, Chap. 256



Section 644.027 Sewer districts and systems made available to political subdivisions, no restriction allowed on connecting to system.

Effective 17 Apr 2001, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.027. Sewer districts and systems made available to political subdivisions, no restriction allowed on connecting to system. — Nothing in sections 644.006 through 644.150 shall be deemed to restrict, inhibit or otherwise deny the power of any city, town or village, whether organized under the general law or by constitutional or special charter, any sewer district organized under chapter 204 or chapter 249, any public water supply district organized under chapter 247, or any other municipality, political subdivision or district of the state which owns or operates a sewer system that provides for the collection and treatment of sewage, to require the owners of all houses, buildings or other facilities within a municipality, political subdivision or district to connect to the sewer system of the municipality, political subdivision or district when such sewer system is available.

(L. 2001 S.B. 256)

Effective 4-17-01



Section 644.029 New water quality requirements, grandfathering provision.

Effective 28 Aug 2013

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

*644.029. New water quality requirements, grandfathering provision. — The department shall allow an appropriate schedule of compliance for a permittee to make upgrades or changes to its facilities that are necessary to meet new water quality requirements. For publicly owned treatment works, schedules of compliance shall be consistent with affordability findings made under section 644.145. For privately owned treatment works, schedules of compliance shall be negotiated with the facilities recognizing their financial capabilities and shall reflect statewide performance expectations. The department shall incorporate new water quality requirements into existing permits at the time of permit renewal unless there are compelling reasons to implement these requirements earlier through permit modifications. All new permit applicants may be required to meet any new water quality standards or classifications prescribed by the commission.

(L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28); 10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 644.031 Storm water control, first class counties, Kansas City and St. Louis — distribution of funds — plan required — contracts for construction to be made within eighteen months — unused funds returned to clean water commission — redistribution of fund to all eligible cities and counties — state to pay one-third of cost — distribution directly to districts in certain cities and counties.

Effective 28 Aug 1999

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.031. Storm water control, first class counties, Kansas City and St. Louis — distribution of funds — plan required — contracts for construction to be made within eighteen months — unused funds returned to clean water commission — redistribution of fund to all eligible cities and counties — state to pay one-third of cost — distribution directly to districts in certain cities and counties. — 1. The general assembly may appropriate funds to the clean water commission of the department of natural resources for the control of storm water in any county of the first classification or in any city with a population of more than four hundred thousand inhabitants, or in any city not within a county. The commission shall administer and expend such funds in accordance with the terms of the appropriation.

2. The commission shall administer and expend such funds in the following manner:

(1) The funds shall be distributed based on the percentage of the population of a county or city that is eligible pursuant to this section in relation to the combined population of all counties and cities that are eligible for such funds pursuant to this section, according to the most recent federal decennial census. Participating counties or cities must have a comprehensive storm water control plan or study approved by the Missouri clean water commission, or a comparable study acceptable to the U.S. Army Corps of Engineers and approved by the commission, prior to being eligible, however, a comprehensive storm water control plan or study prepared by any city or other political subdivision within a participating county may be accepted by the clean water commission in lieu of a county plan or study;

(2) The commission shall obligate all funds appropriated under this section to qualifying political subdivisions for storm water projects or for a comprehensive storm water control plan or study approved by the Missouri clean water commission prior to the end of the fiscal year of the appropriation or reappropriation. The political subdivisions receiving assistance under this section shall award all significant construction contracts for their projects within eighteen months of the appropriation or reappropriation;

(3) Any funds remaining unobligated at the end of the fiscal year together with any funds obligated for construction contracts which were not awarded within eighteen months of the appropriation or reappropriation shall be returned to the commission and redistributed in accordance with this section.

3. Funds authorized by the general assembly for storm water control to an eligible county or city may be expended for no more than one-third of the costs of any one storm water project.

4. Notwithstanding the other provisions of this section, in those cities or counties served by a sewer district established pursuant to Article VI, Section 30(a) of the Constitution of Missouri, any grants or loans awarded shall be disbursed directly to such district.

(L. 1977 H.B. 492 § 1, A.L. 1989 S.B. 444, A.L. 1995 H.B. 88, A.L. 1999 H.B. 450 and A.L. 1999 S.B. 160 & 82, A.L. 2011 H.B. 315)



Section 644.032 Sales tax for purpose of storm water control or local parks or both may be imposed by any county or municipality — tax, how calculated — voter approval — ballot form — effective when — failure of tax, resubmission, when — revenue may be used for parks located outside of county or municipality, when.

Effective 28 Aug 2004

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.032. Sales tax for purpose of storm water control or local parks or both may be imposed by any county or municipality — tax, how calculated — voter approval — ballot form — effective when — failure of tax, resubmission, when — revenue may be used for parks located outside of county or municipality, when. — 1. The governing body of any municipality or county may impose, by ordinance or order, a sales tax in an amount not to exceed one-half of one percent on all retail sales made in such municipality or county which are subject to taxation under the provisions of sections 144.010 to 144.525. The tax authorized by this section and section 644.033 shall be in addition to any and all other sales taxes allowed by law, except that no ordinance or order imposing a sales tax under the provisions of this section and section 644.033 shall be effective unless the governing body of the municipality or county submits to the voters of the municipality or county, at a municipal, county or state general, primary or special election, a proposal to authorize the governing body of the municipality or county to impose a tax, provided, that the tax authorized by this section shall not be imposed on the sales of food, as defined in section 144.014, when imposed by any county with a charter form of government and with more than one million inhabitants.

2. The ballot of submission shall contain, but need not be limited to, the following language:

­

­

­­

­

3. All revenue received by a municipality or county from the tax authorized under the provisions of this section and section 644.033 shall be deposited in a special trust fund and shall be used to provide funding for storm water control or for local parks, or both, within such municipality or county, provided that such revenue may be used for local parks outside such municipality or county if the municipality or county is engaged in a cooperative agreement pursuant to section 70.220.

4. Any funds in such special trust fund which are not needed for current expenditures may be invested by the governing body in accordance with applicable laws relating to the investment of other municipal or county funds.

(L. 1995 H.B. 88 § 8 subsecs. 1 to 4, A.L. 1998 H.B. 1158, A.L. 2004 H.B. 795, et al. merged with H.B. 833 merged with S.B. 1155)



Section 644.033 Sales tax collection to be deposited in local parks and storm water control sales tax fund — fund established — powers and duties of director of revenue — abolition of tax, procedure.

Effective 28 Aug 1995

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.033. Sales tax collection to be deposited in local parks and storm water control sales tax fund — fund established — powers and duties of director of revenue — abolition of tax, procedure. — 1. All sales taxes collected by the director of revenue under this section and section 644.032 on behalf of any municipality or county, less one percent for cost of collection which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087, shall be deposited in a special trust fund, which is hereby created, to be known as the "Local Parks and Storm Water Control Sales Tax Trust Fund". The moneys in the local parks and storm water control sales tax trust fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money in the trust * which was collected in each municipality or county imposing a sales tax under this section and section 644.032, * the records shall be open to the inspection of officers of the municipality or county and the public. Not later than the tenth day of each month the director of revenue shall distribute all moneys deposited in the trust fund during the preceding month to the municipality or county which levied the tax. Such funds shall be deposited with the county treasurer of each such county or the appropriate municipal officer of the municipality, and all expenditures of funds arising from the local parks and storm water control sales tax trust fund shall be by an appropriation act to be enacted by the governing body of each such municipality or county. Expenditures may be made from the fund for any storm water control or local park functions authorized in the ordinance or order adopted by the governing body submitting the tax to the voters.

2. The director of revenue may authorize the state treasurer to make refunds from the amounts in the trust fund and credited to any municipality or county for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such municipalities or counties. If any municipality or county abolishes the tax, the municipality or county shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such municipality or county, the director of revenue shall remit the balance in the account to the municipality or county and close the account of that municipality or county. The director of revenue shall notify each municipality or county of each instance of any amount refunded or any check redeemed from receipts due the municipality or county.

3. Except as modified in this section and section 644.032, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed under this section and section 644.032.

(L. 1995 H.B. 88 § 8 subsecs. 5 to 7)

*Word "and" appears here in original rolls.



Section 644.034 Wastewater and water pollution abatement in certain counties (including Christian and Greene counties), amount — issue submitted to voters, ballot language — sales tax, special trust fund established, purpose.

Effective 13 Jul 1999, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.034. Wastewater and water pollution abatement in certain counties (including Christian and Greene counties), amount — issue submitted to voters, ballot language — sales tax, special trust fund established, purpose. — 1. To promote tourism by maintaining the quality of the waters of the state, the governing body of any county containing part of a Corp of Engineers lake, any county of the third classification without a township form of government with at least thirty-two thousand but not more than thirty-five thousand inhabitants or any county of the first classification without a charter form of government with a population of at least two hundred thousand inhabitants may impose, by ordinance or order, a sales tax in the amount of up to one-fourth of one percent on all retail sales made in such county which are subject to taxation pursuant to the provisions of sections 144.010 to 144.525, for the purpose of providing improved treatment of wastewater and water pollution abatement, including establishment of new wastewater treatment facilities or expansion or other improvements to existing wastewater treatment facilities, and the governing body of any county, in conjunction with the imposition of any sales tax pursuant to this subsection, may have the option to issue bonds to preliminarily* fund the provision of improved treatment of wastewater and water pollution abatement as specified in this subsection. The tax authorized by this section shall be in addition to any and all other sales taxes allowed by law; except that, no ordinance or order imposing a sales tax pursuant to the provisions of this section shall be effective unless the governing body of the county submits to the voters of the county, at a county or state general, primary or special election, a proposal to authorize the governing body of the county to impose a tax. In addition, a county shall only be authorized to issue bonds in conjunction with any sales tax imposed pursuant to this section after the governing body of the county submits to the voters of the county, at a county or state general, primary or special election, a proposal to authorize the governing body of the county to issue bonds. Any sales tax imposed pursuant to this section shall not be authorized for a period of more than five years; provided that, if sales tax is imposed pursuant to this section in conjunction with the issuance of bonds, the sales tax shall expire upon full repayment of all bonds issued.

2. The ballot of submission shall contain, but need not be limited to, the following language:

(1) If the proposal submitted involves only authorization to impose the tax authorized by this section the ballot shall contain substantially the following:

­

­

; or

(2) If the proposal submitted involves authorization to impose the tax authorized by this section, authorization to issue bonds to preliminarily fund the provision of improved treatment of wastewater and water pollution abatement as specified in subsection 1 of this section, obligates the county to repay all bonds issued from the proceeds of the tax authorized by this section and requires the expiration of the tax upon the repayment of all such bonds, the ballot shall contain substantially the following:

­

­

­­

­

3. All revenue received by a county from the tax authorized pursuant to the provisions of this section shall be deposited in a special trust fund and shall be used solely for the purposes specified in the proposal submitted pursuant to subsection 2 of this section within such county for so long as the tax shall remain in effect.

4. Once the tax authorized by this section is abolished or is terminated by any means, all funds remaining in the special trust fund shall be used solely for the purposes specified in the proposal submitted pursuant to subsection 2 of this section within such county. Any funds in such special trust fund which are not needed for current expenditures may be invested by the governing body in accordance with applicable laws relating to the investment of other county funds.

5. All sales taxes collected by the director of revenue under this section on behalf of any county, less one percent for cost of collection which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087, shall be deposited in a special trust fund, which is hereby created, to be known as the "Local Wastewater Treatment Sales Tax Trust Fund". The moneys in the local wastewater treatment sales tax trust fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money in the trust and which was collected in each county imposing a sales tax pursuant to this section, and the records shall be open to the inspection of officers of the county and the public. Not later than the tenth day of each month the director of revenue shall distribute all moneys deposited in the trust fund during the preceding month to the county which levied the tax; such funds shall be deposited with the county treasurer of each such county, and all expenditures of funds arising from the local wastewater treatment sales tax trust fund shall be by an appropriation act to be enacted by the governing body of each such county. Expenditures may be made from the fund for any purposes authorized pursuant to subsection 2 of this section in the ordinance or order adopted by the governing body submitting the local wastewater treatment tax to the voters.

6. The director of revenue may authorize the state treasurer to make refunds from the amounts in the trust fund and credited to any county for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such counties. If any county abolishes the tax, the county shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such county, the director of revenue shall remit the balance in the account to the county and close the account of that county. The director of revenue shall notify each county of each instance of any amount refunded or any check redeemed from receipts due the county.

7. Except as modified in this section, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed pursuant to this section.

8. All provisions of chapter 108 shall apply to any bonds issued pursuant to this section.

9. For purposes of this section, the term "wastewater** treatment and water pollution abatement" is limited to the following:

(1) Establishment of new wastewater treatment facilities or expansion or other improvement to existing wastewater treatment facilities;

(2) Elimination or reduction of the release of water pollutants affecting waters of the state located in the county; and

(3) Use of funds as matching funds for grants or loans from the clean water commission pursuant to this chapter.

(L. 1999 H.B. 139 § 5)

Effective 7-13-99

*Word "preliminary" appears in original rolls.

**Word "waterwater" appears in original rolls.



Section 644.036 Public hearings — rules and regulations, how promulgated — listings under Clean Water Act, requirements, procedures.

Effective 11 Jul 2011, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.036. Public hearings — rules and regulations, how promulgated — listings under Clean Water Act, requirements, procedures. — 1. No standard, rule or regulation or any amendment or repeal thereof shall be adopted except after a public hearing to be held after thirty days' prior notice by advertisement of the date, time and place of the hearing and opportunity given to the public to be heard. Notice of the hearings and copies of the proposed standard, rule or regulation or any amendment or repeal thereof shall also be given by regular mail, at least thirty days prior to the scheduled date of the hearing, to any person who has registered with the director for the purpose of receiving notice of such public hearings in accordance with the procedures prescribed by the commission at least forty-five days prior to the scheduled date of the hearing. However, this provision shall not preclude necessary changes during this thirty-day period.

2. At the hearing, opportunity to be heard by the commission with respect to the subject thereof shall be afforded any interested person upon written request to the commission, addressed to the director, not later than seven days prior to the hearing, and may be afforded to other persons if convenient. In addition, any interested persons, whether or not heard, may submit, within seven days subsequent to the hearings, a written statement of their views. The commission may solicit the views, in writing, of persons who may be affected by, or interested in, proposed rules and regulations, or standards. Any person heard or represented at the hearing or making written request for notice shall be given written notice of the action of the commission with respect to the subject thereof.

3. Any standard, rule or regulation or amendment or repeal thereof shall not be deemed adopted or in force and effect until it has been approved in writing by at least four members of the commission. A standard, rule or regulation or an amendment or repeal thereof shall not become effective until a certified copy thereof has been filed with the secretary of state as provided in chapter 536.

4. Unless prohibited by any federal water pollution control act, any standard, rule or regulation or any amendment or repeal thereof which is adopted by the commission may differ in its terms and provisions as between particular types and conditions of water quality standards or of water contaminants, as between particular classes of water contaminant sources, and as between particular waters of the state.

5. Any listing required by Section 303(d) of the federal Clean Water Act, as amended, 33 U.S.C. 1251, et seq., to be sent to the U.S. Environmental Protection Agency for its approval that will result in any waters of the state being classified as impaired shall be adopted by the commission after a public hearing, or series of hearings, held in accordance with the following procedures. The department of natural resources shall publish in at least six regional newspapers, in advance, a notice by advertisement the availability of a proposed list of impaired waters of the state and such notice shall include at least ninety days' advance notice of the date, time, and place of the public hearing and opportunity given to the public to be heard. Notice of the hearings and copies of the proposed list of impaired waters also shall be posted on the department of natural resources' website and given by regular mail, at least ninety days prior to the scheduled date of the hearing, to any person who has registered with the director for the purpose of receiving notice of such public hearings. The proposed list of impaired waters shall identify the water segment, the uses to be made of such waters, the uses impaired, identify the pollutants causing or expected to cause violations of the applicable water quality standards, and provide a summary of the data relied upon to make the preliminary determination. Contemporaneous with the publication of the notice of public hearing, the department shall make available on its website all data and information it relied upon to prepare the proposed list of impaired waters, including a narrative explanation of how the department determined the water segment was impaired. At any time after the public notice and until seven days after the public hearing, the department shall accept written comments on the proposed list of impaired waters. After the public hearing and after all written comments have been submitted, the department shall prepare a written response to all comments and a revised list of impaired waters. The commission shall adopt a list of impaired waters in a public meeting during which the public shall be afforded an opportunity to respond to the department's written response to comments and revised list of impaired waters. Notice of the meeting shall include the date, time, and place of the public meeting and shall provide notice that the commission will give interested persons the opportunity to respond to the department's revised list of impaired waters and written responses to comments. At its discretion, the commission may extend public comment periods or hold additional public hearings on the proposed and revised lists of impaired waters. The commission shall not vote to add to the list of impaired waters any waters not recommended by the department in the proposed or revised lists of impaired waters without granting the public at least thirty additional days to comment on the proposed addition. The list of impaired waters adopted by the commission shall not be deemed to be a rule as defined by section 536.010. The listing of any water segment on the list of impaired waters adopted by the commission shall be subject to judicial review by any adversely affected party under section 536.150.

(L. 1972 S.B. 424, A.L. 1973 S.B. 259, S.B. 321, A.L. 2000 S.B. 741, A.L. 2002 S.B. 984 & 985, A.L. 2006 H.B. 1149, A.L. 2009 H.B. 661 merged with H.B. 734, A.L. 2011 H.B. 89)

Effective 7-11-11

CROSS REFERENCE:

Nonseverability clause, 640.099



Section 644.037 Wetlands impact by nationwide permit, department to certify.

Effective 09 Jun 1998, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.037. Wetlands impact by nationwide permit, department to certify. — Where applicable, under Section 404 of the federal Clean Water Act and where the U.S. Army Corps of Engineers has determined that a nationwide permit may be utilized, the department shall certify without conditions such nationwide permit as it applies to impacts on wetlands in this state.

(L. 1998 H.B. 1161)

Effective 6-09-98



Section 644.038 Certification of nationwide permit by department, when.

Effective 28 Aug 2001

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.038. Certification of nationwide permit by department, when. — Where applicable, under Section 404 of the federal Clean Water Act and where the U.S. Army Corps of Engineers has determined that a nationwide permit may be utilized for the construction of highways and bridges approved by the Missouri highways and transportation commission, the department shall certify without conditions such nationwide permit as it applies to impacts on all waters of the state.

(L. 2001 H.B. 453 merged with H.B. 501)



Section 644.041 Effluent regulations to be promulgated.

Effective 23 Jul 1973, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.041. Effluent regulations to be promulgated. — As promptly as possible the commission shall adopt and promulgate reasonable effluent, pretreatment and toxic material control regulations which require the use of effective treatment facilities, or other methods to prevent water contamination, for each and every significant source, potential source, and classification of sources of water contaminants, or to limit or prevent introduction of water contaminants into publicly owned treatment works or facilities as required under any federal water pollution control act, throughout the state and thereafter may modify such regulations from time to time.

(L. 1972 S.B. 424, A.L. 1973 S.B. 259, S.B. 321)

Effective 7-23-73



Section 644.042 Losing streams, a rebuttable presumption, how determined.

Effective 09 Jun 1998, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.042. Losing streams, a rebuttable presumption, how determined. — The commission may adopt by rule a rebuttable presumption that any stream segment located within one mile upstream of a stream segment that has been determined by the commission to be a losing stream, as defined by the commission by rule, is also a losing stream until determined otherwise by the commission based upon the evidence. Except for the presumption authorized by the preceding sentence, the commission shall not adopt any presumption that any other stream segments are losing streams, and shall make any such determinations based on data applicable to such stream segments.

(L. 1998 H.B. 1161 merged with S.B. 479 merged with S.B. 739)

Effective 6-9-98 (H.B. 1161); 8-28-98 (S.B. 479); 8-28-98 (S.B. 739)



Section 644.051 Prohibited acts — permits required, when, fee — bond required of permit holders, when — permit application procedures — rulemaking — limitation on use of permit fee moneys — permit shield provisions.

Effective 28 Aug 2015

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.051. Prohibited acts — permits required, when, fee — bond required of permit holders, when — permit application procedures — rulemaking — limitation on use of permit fee moneys — permit shield provisions. — 1. It is unlawful for any person:

(1) To cause pollution of any waters of the state or to place or cause or permit to be placed any water contaminant in a location where it is reasonably certain to cause pollution of any waters of the state;

(2) To discharge any water contaminants into any waters of the state which reduce the quality of such waters below the water quality standards established by the commission;

(3) To violate any pretreatment and toxic material control regulations, or to discharge any water contaminants into any waters of the state which exceed effluent regulations or permit provisions as established by the commission or required by any federal water pollution control act;

(4) To discharge any radiological, chemical, or biological warfare agent or high-level radioactive waste into the waters of the state.

2. It shall be unlawful for any person to operate, use or maintain any water contaminant or point source in this state that is subject to standards, rules or regulations promulgated pursuant to the provisions of sections 644.006 to 644.141 unless such person holds an operating permit from the commission, subject to such exceptions as the commission may prescribe by rule or regulation. However, no operating permit shall be required of any person for any emission into publicly owned treatment facilities or into publicly owned sewer systems tributary to publicly owned treatment works.

3. It shall be unlawful for any person to construct, build, replace or make major modification to any point source or collection system that is principally designed to convey or discharge human sewage to waters of the state, unless such person obtains a construction permit from the commission, except as provided in this section. The following activities shall be excluded from construction permit requirements:

(1) Facilities greater than one million gallons per day that are authorized through a local supervised program, and are not receiving any department financial assistance;

(2) All sewer extensions or collection projects that are one thousand feet in length or less with fewer than two lift stations;

(3) All sewer collection projects that are authorized through a local supervised program; and

(4) Any other exclusions the commission may promulgate by rule.

­­

­

(a) Substantial deviation from the commission's design standards;

(b) To address noncompliance;

(c) When an unauthorized discharge has occurred or has the potential to occur; or

(d) To correct a violation of water quality standards.

­­

­

a. Any point source system designed to hold, convey, contain, store or treat domestic, agricultural or industrial process wastewater shall be designed by a professional engineer registered in Missouri in accordance with the commission's design rules;

b. Such point source system shall be constructed in accordance with the registered professional engineer's design and plans; and

c. Such point source system may receive a post-construction site inspection by the department prior to receiving operating permit approval. A site inspection may be performed by the department, upon receipt of a complete operating permit application or submission of an engineer's statement of work complete.

­­

­

4. Before issuing any permit required by this section, the director shall issue such notices, conduct such hearings, and consider such factors, comments and recommendations as required by sections 644.006 to 644.141 or any federal water pollution control act. The director shall determine if any state or any provisions of any federal water pollution control act the state is required to enforce, any state or federal effluent limitations or regulations, water quality-related effluent limitations, national standards of performance, toxic and pretreatment standards, or water quality standards which apply to the source, or any such standards in the vicinity of the source, are being exceeded, and shall determine the impact on such water quality standards from the source. The director, in order to effectuate the purposes of sections 644.006 to 644.141, shall deny a permit if the source will violate any such acts, regulations, limitations or standards or will appreciably affect the water quality standards or the water quality standards are being substantially exceeded, unless the permit is issued with such conditions as to make the source comply with such requirements within an acceptable time schedule.

5. The director shall grant or deny the permit within sixty days after all requirements of the Federal Water Pollution Control Act concerning issuance of permits have been satisfied unless the application does not require any permit pursuant to any federal water pollution control act. The director or the commission may require the applicant to provide and maintain such facilities or to conduct such tests and monitor effluents as necessary to determine the nature, extent, quantity or degree of water contaminant discharged or released from the source, establish and maintain records and make reports regarding such determination.

6. The director shall promptly notify the applicant in writing of his or her action and if the permit is denied state the reasons for such denial. As provided by sections 621.250 and 640.013, the applicant may appeal to the administrative hearing commission from the denial of a permit or from any condition in any permit by filing a petition with the administrative hearing commission within thirty days of the notice of denial or issuance of the permit. After a final action is taken on a new or reissued general permit, a potential applicant for the general permit who can demonstrate that he or she is or may be adversely affected by any permit term or condition may appeal the terms and conditions of the general permit within thirty days of the department's issuance of the general permit. In no event shall a permit constitute permission to violate the law or any standard, rule or regulation promulgated pursuant thereto. Once the administrative hearing commission has reviewed the appeal, the administrative hearing commission shall issue a recommended decision to the commission on permit issuance, denial, or any condition of the permit. The commission shall issue its own decision, based on the appeal, for permit issuance, denial, or any condition of the permit. If the commission changes a finding of fact or conclusion of law made by the administrative hearing commission, or modifies or vacates the decision recommended by the administrative hearing commission, it shall issue its own decision, which shall include findings of fact and conclusions of law. The commission shall mail copies of its final decision to the parties to the appeal or their counsel of record. The commission's decision shall be subject to judicial review pursuant to chapter 536, except that the court of appeals district with territorial jurisdiction coextensive with the county where the point source is to be located shall have original jurisdiction. No judicial review shall be available until and unless all administrative remedies are exhausted.

7. In any hearing held pursuant to this section that involves a permit, license, or registration, the burden of proof is on the party specified in section 640.012. Any decision of the commission made pursuant to a hearing held pursuant to this section is subject to judicial review as provided in section 644.071.

8. In any event, no permit issued pursuant to this section shall be issued if properly objected to by the federal government or any agency authorized to object pursuant to any federal water pollution control act unless the application does not require any permit pursuant to any federal water pollution control act.

9. Permits may be modified, reissued, or terminated at the request of the permittee. All requests shall be in writing and shall contain facts or reasons supporting the request.

10. No manufacturing or processing plant or operating location shall be required to pay more than one operating fee. Operating permits shall be issued for a period not to exceed five years after date of issuance, except that general permits shall be issued for a five-year period, and also except that neither a construction nor an annual permit shall be required for a single residence's waste treatment facilities. Applications for renewal of a site-specific operating permit shall be filed at least one hundred eighty days prior to the expiration of the existing permit. Applications seeking to renew coverage under a general permit shall be submitted at least thirty days prior to the expiration of the general permit, unless the permittee has been notified by the director that an earlier application must be made. General permits may be applied for and issued electronically once made available by the director.

11. Every permit issued to municipal or any publicly owned treatment works or facility shall require the permittee to provide the clean water commission with adequate notice of any substantial new introductions of water contaminants or pollutants into such works or facility from any source for which such notice is required by sections 644.006 to 644.141 or any federal water pollution control act. Such permit shall also require the permittee to notify the clean water commission of any substantial change in volume or character of water contaminants or pollutants being introduced into its treatment works or facility by a source which was introducing water contaminants or pollutants into its works at the time of issuance of the permit. Notice must describe the quality and quantity of effluent being introduced or to be introduced into such works or facility by a source which was introducing water contaminants or pollutants into its works at the time of issuance of the permit. Notice must describe the quality and quantity of effluent being introduced or to be introduced into such works or facility and the anticipated impact of such introduction on the quality or quantity of effluent to be released from such works or facility into waters of the state.

12. The director or the commission may require the filing or posting of a bond as a condition for the issuance of permits for construction of temporary or future water treatment facilities or facilities that utilize innovative technology for wastewater treatment in an amount determined by the commission to be sufficient to ensure compliance with all provisions of sections 644.006 to 644.141, and any rules or regulations of the commission and any condition as to such construction in the permit. For the purposes of this section, "innovative technology for wastewater treatment" shall mean a completely new and generally unproven technology in the type or method of its application that bench testing or theory suggest has environmental, efficiency, and cost benefits beyond the standard technologies. No bond shall be required for designs approved by any federal agency or environmental regulatory agency of another state. The bond shall be signed by the applicant as principal, and by a corporate surety licensed to do business in the state of Missouri and approved by the commission. The bond shall remain in effect until the terms and conditions of the permit are met and the provisions of sections 644.006 to 644.141 and rules and regulations promulgated pursuant thereto are complied with.

13. (1) The department shall issue or deny applications for construction and site-specific operating permits received after January 1, 2001, within one hundred eighty days of the department's receipt of an application. For general construction and operating permit applications received after January 1, 2001, that do not require a public participation process, the department shall issue or deny the permits within sixty days of the department's receipt of an application. For an application seeking coverage under a renewed general permit that does not require an individual public participation process, the director shall issue or deny the permit within sixty days of the director's receipt of the application, or upon issuance of the general permit, whichever is later. In regard to an application seeking coverage under an initial general permit that does not require an individual public participation process, the director shall issue or deny the permit within sixty days of the department's receipt of the application. For an application seeking coverage under a renewed general permit that requires an individual public participation process, the director shall issue or deny the permit within ninety days of the director's receipt of the application, or upon issuance of the general permit, whichever is later. In regard to an application for an initial general permit that requires an individual public participation process, the director shall issue or deny the permit within ninety days of the director's receipt of the application.

(2) If the department fails to issue or deny with good cause a construction or operating permit application within the time frames established in subdivision (1) of this subsection, the department shall refund the full amount of the initial application fee within forty-five days of failure to meet the established time frame. If the department fails to refund the application fee within forty-five days, the refund amount shall accrue interest at a rate established pursuant to section 32.065.

(3) Permit fee disputes may be appealed to the commission within thirty days of the date established in subdivision (2) of this subsection. If the applicant prevails in a permit fee dispute appealed to the commission, the commission may order the director to refund the applicant's permit fee plus interest and reasonable attorney's fees as provided in sections 536.085 and 536.087. A refund of the initial application or annual fee does not waive the applicant's responsibility to pay any annual fees due each year following issuance of a permit.

(4) No later than December 31, 2001, the commission shall promulgate regulations defining shorter review time periods than the time frames established in subdivision (1) of this subsection, when appropriate, for different classes of construction and operating permits. In no case shall commission regulations adopt permit review times that exceed the time frames established in subdivision (1) of this subsection. The department's failure to comply with the commission's permit review time periods shall result in a refund of said permit fees as set forth in subdivision (2) of this subsection. On a semiannual basis, the department shall submit to the commission a report which describes the different classes of permits and reports on the number of days it took the department to issue each permit from the date of receipt of the application and show averages for each different class of permits.

(5) During the department's technical review of the application, the department may request the applicant submit supplemental or additional information necessary for adequate permit review. The department's technical review letter shall contain a sufficient description of the type of additional information needed to comply with the application requirements.

(6) Nothing in this subsection shall be interpreted to mean that inaction on a permit application shall be grounds to violate any provisions of sections 644.006 to 644.141 or any rules promulgated pursuant to sections 644.006 to 644.141.

14. The department shall respond to all requests for individual certification under Section 401 of the Federal Clean Water Act within the lesser of sixty days or the allowed response period established pursuant to applicable federal regulations without request for an extension period unless such extension is determined by the commission to be necessary to evaluate significant impacts on water quality standards and the commission establishes a timetable for completion of such evaluation in a period of no more than one hundred eighty days.

15. All permit fees generated pursuant to this chapter shall not be used for the development or expansion of total maximum daily loads studies on either the Missouri or Mississippi rivers.

16. The department shall implement permit shield provisions equivalent to the permit shield provisions implemented by the U.S. Environmental Protection Agency pursuant to the Clean Water Act, Section 402(k), 33 U.S.C. Section 1342(k), and its implementing regulations, for permits issued pursuant to chapter 644.

17. Prior to the development of a new general permit or reissuance of a general permit for aquaculture, land disturbance requiring a storm water permit, or reissuance of a general permit under which fifty or more permits were issued under a general permit during the immediately preceding five-year period for a designated category of water contaminant sources, the director shall implement a public participation process complying with the following minimum requirements:

(1) For a new general permit or reissuance of a general permit, a general permit template shall be developed for which comments shall be sought from permittees and other interested persons prior to issuance of the general permit;

(2) The director shall publish notice of his intent to issue a new general permit or reissue a general permit by posting notice on the department's website at least one hundred eighty days before the proposed effective date of the general permit;

(3) The director shall hold a public informational meeting to provide information on anticipated permit conditions and requirements and to receive informal comments from permittees and other interested persons. The director shall include notice of the public informational meeting with the notice of intent to issue a new general permit or reissue a general permit under subdivision (2) of this subsection. The notice of the public informational meeting, including the date, time and location, shall be posted on the department's website at least thirty days in advance of the public meeting. If the meeting is being held for reissuance of a general permit, notice shall also be made by electronic mail to all permittees holding the current general permit which is expiring. Notice to current permittees shall be made at least twenty days prior to the public meeting;

(4) The director shall hold a thirty-day public comment period to receive comments on the general permit template with the thirty-day comment period expiring at least sixty days prior to the effective date of the general permit. Scanned copies of the comments received during the public comment period shall be posted on the department's website within five business days after close of the public comment period;

(5) A revised draft of a general permit template and the director's response to comments submitted during the public comment period shall be posted on the department's website at least forty-five days prior to issuance of the general permit. At least forty-five days prior to issuance of the general permit the department shall notify all persons who submitted comments to the department that these documents have been posted to the department's website;

(6) Upon issuance of a new or renewed general permit, the general permit shall be posted to the department's website.

18. Notices required to be made by the department pursuant to subsection 17 of this section may be made by electronic mail. The department shall not be required to make notice to any permittee or other person who has not provided a current electronic mail address to the department. In the event the department chooses to make material modifications to the general permit before its expiration, the department shall follow the public participation process described in subsection 17 of this section.

19. The provisions of subsection 17 of this section shall become effective beginning January 1, 2013.

(L. 1972 S.B. 424, A.L. 1973 S.B. 259, S.B. 321, A.L. 1982 S.B. 646, A.L. 1990 S.B. 582, A.L. 1999 S.B. 160 & 82, A.L. 2000 S.B. 741, A.L. 2002 S.B. 984 & 985, A.L. 2006 H.B. 1149, A.L. 2011 H.B. 89, A.L. 2012 H.B. 1251, A.L. 2013 H.B. 28 merged with H.B. 650, A.L. 2014 S.B. 642, A.L. 2015 H.B. 92)

CROSS REFERENCE:

Nonseverability clause, 640.099

(1981) These provisions of the Missouri Clean Water Law are malum prohibitum, and the state is not required to prove intent or knowledge on the part of the accused; nor do these provisions seek to prescribe only willful or negligent acts causing pollution of the waters of state. State ex rel. Ashcroft v. Mathias (A.), 616 S.W.2d 882.



Section 644.052 Permit types, fees, amounts — requests for permit modifications — requests for federal clean water certifications.

Effective 28 Aug 2013

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

*644.052. Permit types, fees, amounts — requests for permit modifications — requests for federal clean water certifications. — 1. Persons with operating permits or permits by rule issued pursuant to this chapter shall pay fees pursuant to subsections 2 to 8 and 12 to 13 of this section. Persons with a sewer service connection to public sewer systems owned or operated by a city, public sewer district, public water district or other publicly owned treatment works shall pay a permit fee pursuant to subsections 10 and 11 of this section.

2. A privately owned treatment works or an industry which treats only human sewage shall annually pay a fee based upon the design flow of the facility as follows:

(1) One hundred dollars if the design flow is less than five thousand gallons per day;

(2) One hundred fifty dollars if the design flow is equal to or greater than five thousand gallons per day but less than six thousand gallons per day;

(3) One hundred seventy-five dollars if the design flow is equal to or greater than six thousand gallons per day but less than seven thousand gallons per day;

(4) Two hundred dollars if the design flow is equal to or greater than seven thousand gallons per day but less than eight thousand gallons per day;

(5) Two hundred twenty-five dollars if the design flow is equal to or greater than eight thousand gallons per day but less than nine thousand gallons per day;

(6) Two hundred fifty dollars if the design flow is equal to or greater than nine thousand gallons per day but less than ten thousand gallons per day;

(7) Three hundred seventy-five dollars if the design flow is equal to or greater than ten thousand gallons per day but less than eleven thousand gallons per day;

(8) Four hundred dollars if the design flow is equal to or greater than eleven thousand gallons per day but less than twelve thousand gallons per day;

(9) Four hundred fifty dollars if the design flow is equal to or greater than twelve thousand gallons per day but less than thirteen thousand gallons per day;

(10) Five hundred dollars if the design flow is equal to or greater than thirteen thousand gallons per day but less than fourteen thousand gallons per day;

(11) Five hundred fifty dollars if the design flow is equal to or greater than fourteen thousand gallons per day but less than fifteen thousand gallons per day;

(12) Six hundred dollars if the design flow is equal to or greater than fifteen thousand gallons per day but less than sixteen thousand gallons per day;

(13) Six hundred fifty dollars if the design flow is equal to or greater than sixteen thousand gallons per day but less than seventeen thousand gallons per day;

(14) Eight hundred dollars if the design flow is equal to or greater than seventeen thousand gallons per day but less than twenty thousand gallons per day;

(15) One thousand dollars if the design flow is equal to or greater than twenty thousand gallons per day but less than twenty-three thousand gallons per day;

(16) Two thousand dollars if the design flow is equal to or greater than twenty-three thousand gallons per day but less than twenty-five thousand gallons per day;

(17) Two thousand five hundred dollars if the design flow is equal to or greater than twenty-five thousand gallons per day but less than thirty thousand gallons per day;

(18) Three thousand dollars if the design flow is equal to or greater than thirty thousand gallons per day but less than one million gallons per day; or

(19) Three thousand five hundred dollars if the design flow is equal to or greater than one million gallons per day.

3. Persons who produce industrial process wastewater which requires treatment and who apply for or possess a site-specific permit shall annually pay:

(1) Five thousand dollars if the industry is a class IA animal feeding operation as defined by the commission; or

(2) For facilities issued operating permits based upon categorical standards pursuant to the Federal Clean Water Act and regulations implementing such act:

(a) Three thousand five hundred dollars if the design flow is less than one million gallons per day; or

(b) Five thousand dollars if the design flow is equal to or greater than one million gallons per day.

4. Persons who apply for or possess a site-specific permit solely for industrial storm water shall pay an annual fee of:

(1) One thousand three hundred fifty dollars if the design flow is less than one million gallons per day; or

(2) Two thousand three hundred fifty dollars if the design flow is equal to or greater than one million gallons per day.

5. Persons who produce industrial process wastewater who are not included in subsection 2 or 3 of this section shall annually pay:

(1) One thousand five hundred dollars if the design flow is less than one million gallons per day; or

(2) Two thousand five hundred dollars if the design flow is equal to or greater than one million gallons per day.

6. Persons who apply for or possess a general permit shall pay:

(1) Three hundred dollars for the discharge of storm water from a land disturbance site;

(2) Fifty dollars annually for the operation of a chemical fertilizer or pesticide facility;

(3) One hundred fifty dollars for the operation of an animal feeding operation or a concentrated animal feeding operation;

(4) One hundred fifty dollars annually for new permits for the discharge of process water or storm water potentially contaminated by activities not included in subdivisions (1) to (3) of this subsection. Persons paying fees pursuant to this subdivision with existing general permits on August 27, 2000, and persons paying fees pursuant to this subdivision who receive renewed general permits on the same facility after August 27, 2000, shall pay sixty dollars annually;

(5) Up to two hundred fifty dollars annually for the operation of an aquaculture facility.

7. Requests for modifications to state operating permits on entities that charge a service connection fee pursuant to subsection 10 of this section shall be accompanied by a two hundred dollar fee. The department may waive the fee if it is determined that the necessary modification was either initiated by the department or caused by an error made by the department.

8. Requests for state operating permit modifications other than those described in subsection 7 of this section shall be accompanied by a fee equal to twenty-five percent of the annual operating fee assessed for the facility pursuant to this section. However, requests for modifications for such operating permits that seek name changes, address changes, or other nonsubstantive changes to the operating permit shall be accompanied by a fee of one hundred dollars. The department may waive the fee if it is determined that the necessary modification was either initiated by the department or caused by an error made by the department.

9. Persons requesting water quality certifications in accordance with Section 401 of the Federal Clean Water Act shall pay a fee of seventy-five dollars and shall submit the standard application form for a Section 404 permit as administered by the U.S. Army Corps of Engineers or similar information required for other federal licenses and permits, except that the fee is waived for water quality certifications issued and accepted for activities authorized pursuant to a general permit or nationwide permit by the U.S. Army Corps of Engineers.

10. Persons with a direct or indirect sewer service connection to a public sewer system owned or operated by a city, public sewer district, public water district, or other publicly owned treatment works shall pay an annual fee per water service connection as provided in this subsection. Customers served by multiple water service connections shall pay such fee for each water service connection, except that no single facility served by multiple connections shall pay more than a total of seven hundred dollars per year. The fees provided for in this subsection shall be collected by the agency billing such customer for sewer service and remitted to the department. The fees may be collected in monthly, quarterly or annual increments, and shall be remitted to the department no less frequently than annually. The fees collected shall not exceed the amounts specified in this subsection and, except as provided in subsection 11 of this section, shall be collected at the specified amounts unless adjusted by the commission in rules. The annual fees shall not exceed:

(1) For sewer systems that serve more than thirty-five thousand customers, forty cents per residential customer as defined by the provider of said sewer service until such time as the commission promulgates rules defining the billing procedure;

(2) For sewer systems that serve equal to or less than thirty-five thousand but more than twenty thousand customers, fifty cents per residential customer as defined by the provider of said sewer service until such time as the commission promulgates rules defining the billing procedure;

(3) For sewer systems that serve equal to or less than twenty thousand but more than seven thousand customers, sixty cents per residential customer as defined by the provider of said sewer service until such time as the commission promulgates rules defining the billing procedure;

(4) For sewer systems that serve equal to or less than seven thousand but more than one thousand customers, seventy cents per residential customer as defined by the provider of said sewer service until such time as the commission promulgates rules defining the billing procedure;

(5) For sewer systems that serve equal to or less than one thousand customers, eighty cents per residential customer as defined by the provider of said sewer service until such time as the commission promulgates rules defining the billing procedure;

(6) Three dollars for commercial or industrial customers not served by a public water system as defined in chapter 640;

(7) Three dollars per water service connection for all other customers with water service connections of less than or equal to one inch excluding taps for fire suppression and irrigation systems;

(8) Ten dollars per water service connection for all other customers with water service connections of more than one inch but less than or equal to four inches, excluding taps for fire suppression and irrigation systems;

(9) Twenty-five dollars per water service connection for all other customers with water service connections of more than four inches, excluding taps for fire suppression and irrigation systems.

11. Customers served by any district formed pursuant to the provisions of Section 30(a) of Article VI of the Missouri Constitution shall pay the fees set forth in subsection 10 of this section according to the following schedule:

(1) From August 28, 2000, through September 30, 2001, customers of any such district shall pay fifty percent of such fees; and

(2) Beginning October 1, 2001, customers of any such districts shall pay one hundred percent of such fees.

12. Persons submitting a notice of intent to operate pursuant to a permit by rule shall pay a filing fee of twenty-five dollars.

13. For any general permit issued to a state agency for highway construction pursuant to subdivision (1) of subsection 6 of this section, a single fee may cover all sites subject to the permit.

(L. 1990 S.B. 582, A.L. 2000 S.B. 741, A.L. 2002 S.B. 984 & 985, A.L. 2013 H.B. 28 merged with H.B. 542 merged with H.B. 650)

Effective 8-28-13 (H.B. 28); 8-28-13 (H.B. 542); 10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.

*For effective and expiration dates for fees imposed by this section, see § 644.054.

(1998) Section is not unconstitutional if the fee is proportional to funding before the adoption of the Hancock Amendment. State of Missouri v. City of Glasgow, 152 F.3d 802 (8th Cir.).



Section 644.053 Construction permit, fees — general construction permits by rule, fees not to exceed this section — animal feeding operation permit fees.

Effective 28 Aug 2000

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

*644.053. Construction permit, fees — general construction permits by rule, fees not to exceed this section — animal feeding operation permit fees. — 1. Persons applying for a construction permit issued pursuant to this chapter shall pay a construction permit fee as follows:

(1) Seven hundred fifty for a wastewater treatment plant if the design flow is less than five hundred dollars** thousand gallons per day;

(2) Two thousand two hundred dollars for a wastewater treatment plant if the design flow is equal to or more than five hundred thousand gallons per day;

(3) Seventy-five dollars for a sewer extension of less than one thousand lineal feet of pipe;

(4) Three hundred dollars for a sewer extension equal to or more than one thousand lineal feet of pipe; or

(5) Three hundred dollars for each sewage pumping station.

2. The applicant shall pay the highest appropriate fee pursuant to subdivisions (1) to (5) of subsection 1 of this section, but shall pay only pursuant to one subdivision regardless of the nature of the planned construction.

3. The commission may establish, by rule, general permits for construction and establish fees for such permits that shall not exceed the construction permit fees provided for in subsection 1 of this section.

4. Persons who apply for or possess an operator's certificate for treatment of wastewater or for concentrated animal feeding operation waste management shall pay fees of:

(1) Forty-five dollars for an application for a certificate of competency, including an initial exam and the issuance of an initial certificate of competency;

(2) Twenty dollars for an application for subsequent exams of the same certification type and level if the applicant fails the initial exam;

(3) Forty-five dollars for an application for a renewal of a certificate of competency;

(4) Forty dollars for an application for reciprocity with other certification programs; and

(5) Twenty-five dollars for the issuance of a reciprocated certificate of competency.

(L. 1990 S.B. 582, A.L. 2000 S.B. 741)

*For effective and expiration dates for fees imposed by this section, see § 644.054.

**Word "dollars" does not appear in original rolls.



Section 644.054 Fees, billing and collection — administration, generally — fees to become effective, when — fees to expire, when — variances granted, when — fee structure review.

Effective 28 Aug 2013

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

*644.054. Fees, billing and collection — administration, generally — fees to become effective, when — fees to expire, when — variances granted, when — fee structure review. — 1. Fees imposed in sections 644.052 and 644.053 shall, except for those fees imposed pursuant to subsection 4 and subsections 6 to 13 of section 644.052, become effective October 1, 1990, and shall expire December 31, 2018. Fees imposed pursuant to subsection 4 and subsections 6 to 13 of section 644.052 shall become effective August 28, 2000, and shall expire on December 31, 2018. The clean water commission shall promulgate rules and regulations on the procedures for billing and collection. All sums received through the payment of fees shall be placed in the state treasury and credited to an appropriate subaccount of the natural resources protection fund created in section 640.220. Moneys in the subaccount shall be expended, upon appropriation, solely for the administration of sections 644.006 to 644.141. Fees collected pursuant to subsection 10 of section 644.052 by a city, a public sewer district, a public water district or other publicly owned treatment works are state fees. Five percent of the fee revenue collected shall be retained by the city, public sewer district, public water district or other publicly owned treatment works as reimbursement of billing and collection expenses.

2. The commission may grant a variance pursuant to section 644.061 to reduce fees collected pursuant to section 644.052 for facilities that adopt systems or technologies that reduce the discharge of water contaminants substantially below the levels required by commission rules.

3. Fees imposed in subsections 2 to 6 of section 644.052 shall be due on the date of application and on each anniversary date of permit issuance thereafter until the permit is terminated.

4. The director of the department of natural resources shall conduct a comprehensive review of the fee structure in sections 644.052 and 644.053. The review shall include stakeholder meetings in order to solicit stakeholder input. The director shall submit a report to the general assembly by December 31, 2012, which shall include its findings and a recommended plan for the fee structure. The plan shall also include time lines for permit issuance, provisions for expedited permits, and recommendations for any other improved services provided by the fee funding.

(L. 1990 S.B. 582, A.L. 1994 H.B. 1156, A.L. 2000 S.B. 741, A.L. 2006 H.B. 1149 merged with S.B. 1165, A.L. 2009 H.B. 661 merged with H.B. 734, A.L. 2010 H.B. 1965, A.L. 2011 H.B. 89, A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28); 10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.

CROSS REFERENCE:

Nonseverability clause, 640.099



Section 644.055 Fees, nonpayment — penalty.

Effective 28 Aug 1990

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.055. Fees, nonpayment — penalty. — Any person who fails to pay the required fees shall be subject to a penalty of the amount of interest accrued on the unpaid fees at the rate of two percent for each month that the fee is delinquent. If the fees are not paid within six months of the due date, the attorney general of the state of Missouri shall initiate appropriate action for the collection of said fees and interest accrued. The court shall assess attorney fees and court costs against any delinquent permittee. All remaining moneys shall be placed in the appropriate subaccount of the natural resources protection fund.

(L. 1990 S.B. 582)



Section 644.056 Investigations, when — misrepresentation or failure to disclose a violation, when — abatement orders, when — permits terminated, when — hearings — appeals.

Effective 28 Aug 2015

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.056. Investigations, when — misrepresentation or failure to disclose a violation, when — abatement orders, when — permits terminated, when — hearings — appeals. — 1. The director shall cause investigations to be made upon the request of the commission or upon receipt of information concerning alleged violations of sections 644.006 to 644.141 or any standard, limitation, order, rule or regulation promulgated pursuant thereto, or any term or condition of any permit and may cause to be made any other investigations he or she deems advisable. Violations shall include obtaining a permit by misrepresentation or failure to fully disclose all relevant facts.

2. If, in the opinion of the director, the investigation discloses that a violation does exist, the director may, by conference, conciliation or persuasion, endeavor to eliminate the violation.

3. In case of the failure by conference, conciliation or persuasion to correct or remedy any claimed violation, or as required to immediately and effectively halt or eliminate any imminent or substantial endangerments to the health or welfare of persons resulting from the discharge of pollutants, the director may order abatement or request legal action by the attorney general. When the director files a complaint, the commission shall order a hearing. The director shall cause to have issued and served upon the person complained against a written notice of the order or complaint, together with a copy of the order or complaint, which shall specify the provision of sections 644.006 to 644.141 or the standard, rule, limitation, or regulation adopted pursuant thereto, or the condition of the permit of which the person is alleged to be in violation, and a statement of the manner in which and the extent to which the person is alleged to violate sections 644.006 to 644.141 or the standard, rule, limitation, or regulation, or condition of the permit. In any case involving a complaint, the commission shall require the person complained against to answer the charges of the formal complaint at a hearing before the commission at a time not less than thirty days after the date of notice. Service may be made upon any person within or without the state by registered mail, return receipt requested. Any person against whom the director issues an order may appeal the order to the commission within thirty days and the appeal shall stay the enforcement of the order until final determination by the commission. The commission shall set appeals for a hearing at a time not less than thirty days after the date of the request. The commission may sustain, reverse, or modify the director's order or may make such other orders as the commission deems appropriate under the circumstances. If any order issued by the director is not appealed within the time provided in this section, the order becomes final and may be enforced as provided in section 644.076. When the commission schedules a matter for hearing, the petitioner on appeal or the respondent to a formal complaint may appear at the hearing in person or by counsel, and may make oral argument, offer testimony and evidence, and cross-examine witnesses. After due consideration of the record, or upon default in appearance of the respondent on the return day specified in the notice given as provided in this subsection, the commission shall issue and enter such final order, or make such final determination as it deems appropriate under the circumstances, and it shall immediately notify the petitioner or respondent thereof in writing by certified or registered mail.

4. Permits may be revoked, terminated, or modified if obtained in violation of sections 644.006 to 644.141 or by misrepresentation or failing to fully disclose all relevant facts, or when required to prevent violations of any provision of sections 644.006 to 644.141, or to protect the waters of this state, when such action is required by a change in conditions or the existence of a condition which requires either a temporary or permanent reduction or elimination of the authorized discharge, subject to the right of appeal contained in sections 621.250 and 640.013.

5. Whenever a permit under this chapter is revoked, terminated, or modified by the department of natural resources, the applicant, by petition filed with the administrative hearing commission within thirty days of the decision, may appeal such decision as provided by sections 621.250 and 640.013. Once the administrative hearing commission has reviewed the appeal, the administrative hearing commission shall issue a recommended decision to the commission on permit revocation, termination, or modification. The commission shall issue its own decision, based on the appeal, for permit revocation, termination, or modification. If the commission changes a finding of fact or conclusion of law made by the administrative hearing commission, or modifies or vacates the decision recommended by the administrative hearing commission, it shall issue its own decision, which shall include findings of fact and conclusions of law. The commission shall mail copies of its final decision to the parties to the appeal or their counsel of record. The commission's decision shall be subject to judicial review pursuant to chapter 536, except that the court of appeals district with territorial jurisdiction coextensive with the county where the point source is located or is to be located shall have original jurisdiction. No judicial review shall be available until and unless all administrative remedies are exhausted.

(L. 1972 S.B. 424, A.L. 1973 S.B. 259, S.B. 321, A.L. 2000 S.B. 741, A.L. 2015 H.B. 92)



Section 644.057 Clean water fee structure review, requirements.

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

*644.057. Clean water fee structure review, requirements. — Notwithstanding any statutory fee amounts or maximums to the contrary, the director of the department of natural resources may conduct a comprehensive review and propose changes to the clean water fee structure set forth in sections 644.052, 644.053, and 644.061. The comprehensive review shall include stakeholder meetings in order to solicit stakeholder input from each of the following groups: agriculture, industry, municipalities, public and private wastewater facilities, and the development community. Upon completion of the comprehensive review, the department shall submit a proposed fee structure with stakeholder agreement to the clean water commission. The commission shall review such recommendations at the forthcoming regular or special meeting, but shall not vote on the fee structure until a subsequent meeting. In no case shall the clean water commission adopt or recommend any clean water fee in excess of five thousand dollars. If the commission approves, by vote of two-thirds majority or five of seven commissioners, the fee structure recommendations, the commission shall authorize the department to file a notice of proposed rulemaking containing the recommended fee structure, and after considering public comments, may authorize the department to file the order of rulemaking for such rule with the joint committee on administrative rules pursuant to sections 536.021 and 536.024 no later than December first of the same year. If such rules are not disapproved by the general assembly in the manner set out below, they shall take effect on January first of the following calendar year and the fee structures set forth in sections 644.052, 644.053, and 644.061 shall expire upon the effective date of the commission-adopted fee structure, contrary to section 644.054. Any regulation promulgated under this subsection shall be deemed to be beyond the scope and authority provided in this subsection, or detrimental to permit applicants, if the general assembly, within the first sixty calendar days of the regular session immediately following the filing of such regulation disapproves the regulation by concurrent resolution. If the general assembly so disapproves any regulation filed under this subsection, the department and the commission shall not implement the proposed fee structure and shall continue to use the previous fee structure. The authority of the commission to further revise the fee structure provided by this section shall expire on August 28, 2024.

(L. 2013 H.B. 28 merged with H.B. 650, A.L. 2014 S.B. 642)

*Authority to revise fee structure expires 8-28-24.



Section 644.058 Water quality standards revised, when — evaluation to be conducted, when.

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.058. Water quality standards revised, when — evaluation to be conducted, when. — Notwithstanding the provisions of section 644.026 to the contrary, in promulgating water quality standards, the commission shall only revise water quality standards upon the completion of an assessment by the department finding that there is an environmental need for such revision. As part of the implementation of any revised water quality standards modifications of twenty-five percent or more, the department shall conduct an evaluation which shall include the environmental and economic impacts of the revised water quality standards and criteria on a subbasin basis. This evaluation shall be conducted at the eight-digit hydrologic unit code level. The department shall document these evaluations and use them in making individual site-specific permit decisions.

(L. 2014 S.B. 642 merged with S.B. 664)



Section 644.061 Variances, when allowed — petition, fee — variance revoked, when — judicial review, how.

Effective 28 Aug 2000

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.061. Variances, when allowed — petition, fee — variance revoked, when — judicial review, how. — 1. Unless prohibited by any federal water pollution control act, or if an application does not require a permit pursuant to any federal water pollution control act, the commission may grant individual variances beyond the limitations prescribed in sections 644.006 to 644.141 whenever it is found, upon presentation of adequate proof, that compliance with any provisions of sections 644.006 to 644.141 or rule or regulation, standard, requirement, limitation, or order of the commission or director adopted pursuant thereto will result in an arbitrary and unreasonable taking of property or in the practical closing and elimination of any lawful business, occupation or activity, in either case, without sufficient corresponding benefit or advantage to the people; but no variance shall be granted where the effect of a variance will permit the continuance of a condition which may unreasonably cause or contribute to adverse health effects upon humans or upon fish or other aquatic life or upon game or other wildlife, and any variance so granted shall not be so construed as to relieve the person who receives the variance from any liability imposed by other law for the commission or maintenance of a nuisance.

2. In determining under what conditions and to what extent a variance may be granted, the commission shall exercise a wide discretion in weighing the equities involved and the advantages and disadvantages to the applicant and to those affected by water contaminants emitted by the applicant.

3. Variances shall be granted for such period of time and under such terms and conditions as shall be specified by the commission in its order. The variance may be extended by affirmative action of the commission. In no event shall the variance be granted for a period of time greater than is reasonably necessary for complying with sections 644.006 to 644.141 or any standard, rule or regulation promulgated pursuant to sections 644.006 to 644.141.

4. Any person seeking a variance shall file a petition for variance with the director. There shall be a two hundred fifty dollar filing fee payable to the state of Missouri with each petition for variance. The director shall promptly investigate the application and make a recommendation to the commission within sixty days after the application is received as to whether the variance should be granted or denied. The director shall promptly notify the petitioner of his or her action and at the same time shall send notice to those persons registered with the director pursuant to section 644.036 who reside in the county where the water contaminant or point source is located.

5. If the recommendation of the director is to deny the variance, a hearing as provided in section 644.066 shall be held by the commission if requested by the petitioner within thirty days of the date of notice of the recommendation of the director. If the recommendation of the director is for the granting of the variance, the commission may grant the variance without a hearing, or, if not, shall set the matter for a hearing. If the commission grants the variance without a hearing the matter shall be passed upon at a public meeting no sooner than thirty days from the date of notice of the recommendation of the director, except that upon petition, filed within thirty days from the date of notice, of any person aggrieved by the granting of the variance, a hearing shall be held and such petitioner shall become a party to the proceeding. In any hearing pursuant to this section the burden of proof shall be on the person petitioning for a variance.

6. The commission may require the filing of a bond as a condition for the issuance of a variance in an amount determined by the commission to be sufficient to ensure compliance with the terms and conditions of the variance. The bond shall be signed by the applicant as principal, and by a corporate surety licensed to do business in the state of Missouri and approved by the commission. The bond shall remain in effect until the terms and conditions of the variance are met and the provisions of sections 644.006 to 644.141 and rules and regulations promulgated pursuant thereto are complied with.

7. Upon failure to comply with the terms and conditions of any variance as specified by the commission, the variance may be revoked or modified or the bond may be revoked, or both, by the commission after a hearing held upon not less than thirty days' written notice. Notice shall be served upon all persons who will be subjected to greater restrictions if the variance is revoked or modified, or who have filed with the director a written request for notification.

8. Any decision of the commission made pursuant to a hearing held pursuant to this section is subject to judicial review as provided in section 644.071.

(L. 1972 S.B. 424, A.L. 1973 S.B. 259, S.B. 321, A.L. 1974 S.B. 577, A.L. 2000 S.B. 741)



Section 644.062 Provisional variances granted, when — procedure.

Effective 28 Aug 2013

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

*644.062. Provisional variances granted, when — procedure. — 1. The director may grant provisional variances whenever it is determined, upon application of adequate proof, that compliance on a short-term basis with the limitations prescribed in sections 644.006 to 644.141, or rule, standard, requirement, limitation, or order of the director adopted thereto due to conditions beyond reasonable control such as extended elevated temperatures or extreme drought conditions will result in an arbitrary or unreasonable hardship that exists solely because of the regulatory requirement in question and the costs of compliance are substantial and certain. If the hardship complained of consists solely of the need for a reasonable delay in which to correct a violation of sections 644.006 to 644.141, or rule, standard, requirement, limitation, or order of the director, the director shall condition the grant of such variance upon the posting of sufficient performance bond or other security to assure the completion of the work covered by the variance. In granting such provisional variance, the director shall consider the hardship imposed by requiring compliance on a short-term basis and adverse impacts that may result from granting the provisional variance. The director shall exercise wide discretion in weighing the equities involved and the advantages and disadvantages to the applicant and to those affected by water contaminants emitted by the applicant.

2. Any provisional variance granted by the director under this section shall be for a period not to exceed forty-five days. A provisional variance may be extended by the director up to an additional forty-five days, but in no event longer than ninety days in one calendar year.

3. Any person seeking a provisional variance shall file a petition for a variance with the director describing the conditions or circumstances giving rise to the request for relief. There shall be a two hundred fifty dollar filing fee payable to the state of Missouri with each petition for provisional variance. The director shall promptly investigate the petition and shall take action within fourteen days of the request. If the director denies the petition, the person may initiate a proceeding under section 644.061. The director may condition any provisional variance as sections 644.006 to 644.141, or rule, standard, requirement, limitation or order of the director may require.

4. If the director grants a provisional variance under this section, he or she shall promptly notify the petitioner and shall file a copy of the written decision with the commission. The commission must maintain, for public inspection, copies of all provisional variances filed with it by the director.

(L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28); 10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 644.066 Public hearings, how conducted — transcripts available — discovery proceedings — hearings before single commissioner, when — final orders, how approved.

Effective 28 Aug 2000

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.066. Public hearings, how conducted — transcripts available — discovery proceedings — hearings before single commissioner, when — final orders, how approved. — 1. At any public hearing all testimony taken before the commission shall be under oath and recorded stenographically. The transcript so recorded shall be made available to any member of the public or to the respondent or party to a hearing on a complaint, or any party to a hearing on a petition for variance, or appealing any order or determination of the director upon payment of the usual charge therefor.

2. In any such hearing, any member of the commission or the hearing officer shall issue in the name of the commission notice of hearing and subpoenas. Subpoenas shall be issued and enforced as provided in section 536.077. The rules of discovery that apply in any civil case apply to hearings held by the commission.

3. (1) All hearings to promulgate standards, rules, limitations, and regulations and to establish areas of the state shall be held before at least four members of the commission;

(2) All other hearings may be held before one commission member designated by the commission chairman or by a hearing officer who shall be a member of the Missouri Bar and shall be appointed by the commission chairman. The hearing officer or commission member shall preside at the hearing and hear all evidence and rule on the admissibility of evidence. The hearing officer or commission member shall make recommended findings of fact and may make recommended conclusions of law to the commission;

(3) All final orders or determinations or other final actions by the commission shall be approved in writing by at least four members of the commission. Any commission member approving in writing any final order or determination or other final action, who did not attend the hearing, shall do so only after reviewing all exhibits and reading the entire transcript.

(L. 1972 S.B. 424, A.L. 1973 S.B. 259, S.B. 321, A.L. 2000 S.B. 741)



Section 644.071 Judicial review authorized.

Effective 28 Aug 2012

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.071. Judicial review authorized. — 1. All final orders or determinations of the commission or the director made pursuant to the provisions of sections 644.006 to 644.141 are subject to judicial review pursuant to the provisions of chapter 536, except that, the provisions of section 536.110 notwithstanding, all actions seeking judicial review of any final order or determination of the commission or the director that relates to permits affecting a utility shall be filed in the court of appeals instead of in the circuit court. No judicial review shall be available, however, unless and until all administrative remedies are exhausted.

2. In any suit filed pursuant to section 536.050 concerning the validity of the commission's standards, rules and regulations, the court shall review the record made before the commission to determine the validity and reasonableness of such standards, rules, limitations, and regulations and may hear such additional evidence as it deems necessary.

(L. 1972 S.B. 424, A.L. 1973 S.B. 259, S.B. 321, A.L. 2000 S.B. 741, A.L. 2011 H.B. 89, A.L. 2012 H.B. 1251)

CROSS REFERENCE:

Nonseverability clause, 640.099



Section 644.076 Unlawful acts prohibited — false statements and negligent acts prohibited — penalties — exception.

Effective 28 Aug 2005

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.076. Unlawful acts prohibited — false statements and negligent acts prohibited — penalties — exception. — 1. It is unlawful for any person to cause or permit any discharge of water contaminants from any water contaminant or point source located in Missouri in violation of sections 644.006 to 644.141, or any standard, rule or regulation promulgated by the commission. In the event the commission or the director determines that any provision of sections 644.006 to 644.141 or standard, rules, limitations or regulations promulgated pursuant thereto, or permits issued by, or any final abatement order, other order, or determination made by the commission or the director, or any filing requirement pursuant to sections 644.006 to 644.141 or any other provision which this state is required to enforce pursuant to any federal water pollution control act, is being, was, or is in imminent danger of being violated, the commission or director may cause to have instituted a civil action in any court of competent jurisdiction for the injunctive relief to prevent any such violation or further violation or for the assessment of a penalty not to exceed ten thousand dollars per day for each day, or part thereof, the violation occurred and continues to occur, or both, as the court deems proper. A civil monetary penalty pursuant to this section shall not be assessed for a violation where an administrative penalty was assessed pursuant to section 644.079. The commission, the chair of a watershed district's board of trustees created under section 249.1150, or the director may request either the attorney general or a prosecuting attorney to bring any action authorized in this section in the name of the people of the state of Missouri. Suit may be brought in any county where the defendant's principal place of business is located or where the water contaminant or point source is located or was located at the time the violation occurred. Any offer of settlement to resolve a civil penalty pursuant to this section shall be in writing, shall state that an action for imposition of a civil penalty may be initiated by the attorney general or a prosecuting attorney representing the department pursuant to this section, and shall identify any dollar amount as an offer of settlement which shall be negotiated in good faith through conference, conciliation and persuasion.

2. Any person who knowingly makes any false statement, representation or certification in any application, record, report, plan, or other document filed or required to be maintained pursuant to sections 644.006 to 644.141 or who falsifies, tampers with, or knowingly renders inaccurate any monitoring device or method required to be maintained pursuant to sections 644.006 to 644.141 shall, upon conviction, be punished by a fine of not more than ten thousand dollars, or by imprisonment for not more than six months, or by both.

3. Any person who willfully or negligently commits any violation set forth pursuant to subsection 1 of this section shall, upon conviction, be punished by a fine of not less than two thousand five hundred dollars nor more than twenty-five thousand dollars per day of violation, or by imprisonment for not more than one year, or both. Second and successive convictions for violation of the same provision of this section by any person shall be punished by a fine of not more than fifty thousand dollars per day of violation, or by imprisonment for not more than two years, or both.

4. The liabilities which shall be imposed pursuant to any provision of sections 644.006 to 644.141 upon persons violating the provisions of sections 644.006 to 644.141 or any standard, rule, limitation, or regulation adopted pursuant thereto shall not be imposed due to any violation caused by an act of God, war, strike, riot, or other catastrophe.

(L. 1972 S.B. 424, A.L. 1973 S.B. 259, S.B. 321, A.L. 1993 S.B. 80, et al., A.L. 2000 S.B. 741, A.L. 2004 H.B. 1433, A.L. 2005 H.B. 58 merged with H.B. 617)

(1978) Held, discharging water with a low oxygen level does not constitute either “pollution” or “contamination” since both require the addition of contaminants or pollutants. State ex rel. Ashcroft v. Union Electric Co. (A.), 559 S.W.2d 216.



Section 644.079 Administrative penalties, assessments, restrictions — conference, conciliation and persuasion — rules — payment — appeal — collection, disposition.

Effective 28 Aug 1993

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.079. Administrative penalties, assessments, restrictions — conference, conciliation and persuasion — rules — payment — appeal — collection, disposition. — 1. In addition to any other remedy provided by law, upon a determination by the director that a provision of sections 644.006 to 644.141 or a standard, limitation, order, rule or regulation promulgated pursuant thereto, or a term or condition of any permit has been violated, the director may issue an order assessing an administrative penalty upon the violator under this section. An administrative penalty shall not be imposed until the director has sought to resolve the violations through conference, conciliation and persuasion and shall not be imposed for minor violations of sections 644.006 to 644.141 or minor violations of any standard, limitation, order, rule or regulation promulgated pursuant to sections 644.006 to 644.141 or minor violations of any term or condition of a permit issued pursuant to sections 644.006 to 644.141. If the violation is resolved through conference, conciliation and persuasion, no administrative penalty shall be assessed unless the violation has caused, or has the potential to cause, a risk to human health or to the environment, or has caused or has potential to cause pollution, or was knowingly committed, or is defined by the United States Environmental Protection Agency as other than minor. Any order assessing an administrative penalty shall state that an administrative penalty is being assessed under this section and that the person subject to the penalty may appeal as provided by this section. Any such order that fails to state the statute under which the penalty is being sought, the manner of collection or rights of appeal shall result in the state's waiving any right to collection of the penalty.

2. The commission shall promulgate rules and regulations for the assessment of administrative penalties. The amount of the administrative penalty assessed per day of violation for each violation under this section shall not exceed the amount of the civil penalty specified in section 644.076. Such rules shall reflect the criteria used for the administrative penalty matrix as provided for in the Resource Conservation and Recovery Act, 42 U.S.C. 6928(a), Section 3008(a), and the harm or potential harm which the violation causes, or may cause, the violator's previous compliance record, and any other factors which the department may reasonably deem relevant. An administrative penalty shall be paid within sixty days from the date of issuance of the order assessing the penalty. Any person subject to an administrative penalty may appeal to the commission. Any appeal will stay the due date of such administrative penalty until the appeal is resolved. Any person who fails to pay an administrative penalty by the final due date shall be liable to the state for a surcharge of fifteen percent of the penalty plus ten percent per annum on any amounts owed. Any administrative or civil penalty paid pursuant to sections 644.006 to 644.141 shall be handled in accordance with Section 7 of Article IX of the State Constitution. An action may be brought in the appropriate circuit court to collect any unpaid administrative penalty, and for attorney's fees and costs incurred directly in the collection thereof.

3. An administrative penalty shall not be increased in those instances where department action, or failure to act, has caused a continuation of the violation that was a basis for the penalty. Any administrative penalty must be assessed within two years following the department's initial discovery of such alleged violation, or from the date the department in the exercise of ordinary diligence should have discovered such alleged violation.

4. Any final order imposing an administrative penalty is subject to judicial review upon the filing of a petition pursuant to section 536.100 by any person subject to the administrative penalty.

5. The state may elect to assess an administrative penalty, or, in lieu thereof, to request that the attorney general or prosecutor file an appropriate legal action seeking a civil penalty in the appropriate circuit court.

(L. 1991 S.B. 45, A.L. 1993 S.B. 80, et al.)



Section 644.082 Discharging water contaminants, permit required — violation, penalties.

Effective 28 Aug 1982

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.082. Discharging water contaminants, permit required — violation, penalties. — It shall be unlawful for any person to operate, use or maintain and discharge water contaminants from any water contaminant or point source or wastewater treatment plant unless he holds a permit from the commission. Any person violating this section shall be deemed guilty of a misdemeanor and shall be fined upon conviction at least one hundred dollars and not more than five hundred dollars and shall be required to apply for such a permit within thirty days.

(L. 1982 S.B. 646)



Section 644.091 State or its subdivisions not to contract with violator.

Effective 23 Jul 1973, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.091. State or its subdivisions not to contract with violator. — 1. No officer, agency or department of the state government, or of any political subdivision of this state shall enter into a contract with any person required to apply for a permit under the provisions of section 644.051 unless such person has applied for or received a permit pursuant to section 644.061.

2. No contract shall be entered into by any such governmental authority with any person who is held in contempt of any court order enforcing the provisions of sections 644.006 to 644.141.

(L. 1972 S.B. 424, A.L. 1973 S.B. 259, S.B. 321)

Effective 7-23-73



Section 644.096 State or its subdivisions may recover actual damages from violators.

Effective 23 Jul 1973, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.096. State or its subdivisions may recover actual damages from violators. — In addition to other penalties prescribed in sections 644.006 to 644.141, the state, or any political subdivision or agency thereof, has a cause of action against any person violating the provisions of sections 644.006 to 644.141 for actual damages, including all costs and expenses necessary to establish or collect any sums under sections 644.006 to 644.141, and the costs and expenses of restoring any waters of the state to their condition as they existed before the violation, sustained by it because of the violation. The action shall be brought by the attorney general or a prosecuting attorney in any court where an action for injunctive relief hereunder could be brought.

(L. 1972 S.B. 424, A.L. 1973 S.B. 259, S.B. 321)

Effective 7-23-73



Section 644.101 Certain drinking water and water pollution projects, state may provide assistance.

Effective 07 Jul 2009, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.101. Certain drinking water and water pollution projects, state may provide assistance. — The state may provide assistance, as funds are available, pursuant to this chapter, to any county, municipality, public water district, public sewer district, or any combination of the same, or any entity eligible pursuant to the Safe Drinking Water Act, as amended, or the Clean Water Act, as amended, to assist them in the construction of public drinking water and water pollution control projects as authorized by the clean water commission. The state may provide assistance pursuant to this chapter, including but not limited to the purchase of water and/or wastewater revenue or general obligation bonds, bonds of any county, instrumentality of the state, state entity, municipality, public sewer district, public water district, community water system, nonprofit noncommunity water system or any combination of the same, or any entity eligible pursuant to the Safe Drinking Water Act, as amended, or the Clean Water Act, as amended. Further, the state may provide additional assistance or subsidies to any eligible entity as described in this section in the form of principal forgiveness, negative interest loans, grants, or any combination thereof, to the extent allowed by the American Recovery and Reinvestment Act of 2009, as enacted by the 111th United States Congress, and within the process provided by the Missouri Constitution and revised statutes of the state of Missouri.

(L. 1972 S.B. 424, A.L. 1973 S.B. 259, S.B. 321, A.L. 1982 S.B. 646, A.L. 1987 H.B. 497, A.L. 1991 S.B. 185, A.L. 1993 H.B. 566, A.L. 1998 H.B. 1161, A.L. 2000 S.B. 741, A.L. 2009 H.B. 661)

Effective 7-07-09



Section 644.102 Matching grants for state revolving loan recipients.

Effective 28 Aug 2007

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.102. Matching grants for state revolving loan recipients. — In addition to those sums authorized prior to the effective date of this section, the board of fund commissioners of the state of Missouri, as authorized by Sections 37(c) and 37(e) of Article III of the Constitution of the State of Missouri, may borrow, on the credit of this state, the sum of thirty-five million dollars in the manner and for the purposes set out in chapters 640 and 644.

(L. 1991 S.B. 185 § 1, A.L. 2007 S.B. 613 Revision)



Section 644.106 State contributions limited — interest, limited — administrative fee allowed.

Effective 18 Jun 1991, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

*644.106. State contributions limited — interest, limited — administrative fee allowed. — The grant contribution, from funds made available pursuant to sections 644.500 to 644.561, made toward the cost of such water pollution control projects shall not exceed fifty-five percent of the estimated reasonable cost thereof as determined by the clean water commission. The state may charge interest at or below market rates, on loans made pursuant to this chapter, except that the state may charge interest on loan payments, delinquent under the terms of the loan, not exceeding twenty percent per annum. The state may charge an administrative fee on assistance made pursuant to this chapter.

(L. 1972 S.B. 424, A.L. 1973 S.B. 259, S.B. 321, A.L. 1982 S.B. 646, A.L. 1987 H.B. 497, A.L. 1991 S.B. 185)

Effective 6-18-91



Section 644.111 Commission to administer all state funds.

Effective 18 Jun 1991, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.111. Commission to administer all state funds. — The commission is the agency for the administration of such funds which are available for assistance from the state for this program.

(L. 1972 S.B. 424, A.L. 1973 S.B. 259, S.B. 321, A.L. 1982 S.B. 646, A.L. 1987 H.B. 497, A.L. 1991 S.B. 185)

Effective 6-18-91



Section 644.116 Rules and regulations to be adopted by commission — clean water commission to implement plan.

Effective 09 Jun 1998, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.116. Rules and regulations to be adopted by commission — clean water commission to implement plan. — The commission's determination of the relative need, the priority of projects, and the standards of construction shall be based on rules and regulations as adopted by the commission pursuant to this chapter for wastewater projects. The clean water commission shall implement the intended use plan developed by the safe drinking water commission pursuant to section 640.107.

(L. 1972 S.B. 424, A.L. 1973 S.B. 259, S.B. 321, A.L. 1982 S.B. 646, A.L. 1998 H.B. 1161)

Effective 6-09-98



Section 644.117 Small rural communities to have percentage of funds.

Effective 28 Aug 1987

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.117. Small rural communities to have percentage of funds. — Small rural communities, as defined by the commission by rule, shall receive at least twenty percent of the funds when no federal funds are included in grants or loans made pursuant to section 644.101.

(L. 1982 S.B. 646, A.L. 1987 H.B. 497)



Section 644.121 Rules and procedures, commission to adopt.

Effective 18 Jun 1991, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.121. Rules and procedures, commission to adopt. — The commission may adopt such rules, regulations and procedures to be followed in applying for state assistance herein authorized as shall be necessary for the effective administration thereof and as necessary to meet federal requirements.

(L. 1972 S.B. 424, A.L. 1973 S.B. 259, S.B. 321, A.L. 1987 H.B. 497, A.L. 1991 S.B. 185)

Effective 6-18-91



Section 644.122 Water and wastewater loan fund established — use of funds — deposits, disbursements — exempt from transfer to general revenue.

Effective 28 Aug 2000

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.122. Water and wastewater loan fund established — use of funds — deposits, disbursements — exempt from transfer to general revenue. — 1. There is hereby created in the state treasury for use of the department a fund to be known as "The Water and Wastewater Loan Fund". All moneys received by the department for activities authorized in subdivisions (1), (3), (4), (5), and (6) of subsection 2 of this section shall be deposited in the fund for the use of the commission. Moneys received for the drinking water state revolving fund shall be used for the purposes identified in the federal Safe Drinking Water Act as amended and shall be accounted for separately.

2. The commission is hereby authorized to expend or use moneys deposited in the water and wastewater loan fund, upon appropriation by the general assembly to the department, for one or more of the following purposes as the same relate to the construction of public drinking water and water pollution control projects as authorized by the commission pursuant to this chapter:

(1) To make loans to any county, instrumentality of the state, municipality, public water district, public sewer district, community water system, nonprofit noncommunity water system or any combination of the same, or any entity eligible pursuant to the Safe Drinking Water Act, as amended, or the Clean Water Act, as amended;

(2) For the costs of administering programs and projects financed, in part, by the water and wastewater loan fund;

(3) As a source of revenue or security for the payment of principal and interest on revenue or general obligation bonds or notes issued by the state or any agency or instrumentality thereof;

(4) To buy or refinance the debt obligation of any county, instrumentality of the state, municipality, public water district, public sewer district, community water system, nonprofit noncommunity water system, or any combination of the same;

(5) To guarantee, or purchase insurance for, notes or obligations of any county, instrumentality of the state, municipality, public water district, public sewer district, community water system, nonprofit noncommunity water system or any combination of the same, where such action would improve credit market access or reduce interest rates;

(6) To provide loan guarantees for similar revolving funds established by any county, instrumentality of the state, municipality, public water district, public sewer district, or any combination of the same; and

(7) To earn interest on the water and wastewater loan fund accounts.

3. The unexpended balance in the water and wastewater loan fund at the end of the biennium shall not be transferred to the ordinary revenue fund of the state treasury and accordingly shall be exempt from the provisions of section 33.080 relating to transfer of funds to the ordinary revenue funds of the state by the state treasurer.

4. For purposes of this section, public drinking water and water pollution control projects shall include, but not be limited to, the planning, design, and construction of water or wastewater facilities, or both, and the planning, design, and construction of nonpoint source control facilities identified in a nonpoint source control plan prepared by the department of natural resources.

(L. 1987 H.B. 497, A.L. 1991 S.B. 185, A.L. 1993 H.B. 566, A.L. 1998 H.B. 1161, A.L. 2000 S.B. 741)



Section 644.123 Repayment of loans credited to fund — administrative fees, deposit of, uses of.

Effective 18 Jun 1991, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.123. Repayment of loans credited to fund — administrative fees, deposit of, uses of. — Repayment of principal and interest on loans or assistance awarded from the wastewater loan fund shall be credited to the wastewater loan fund. Any administrative fees pursuant to section 644.106 shall be paid to the director of revenue and deposited in the state treasury to the credit of an appropriate subaccount of the natural resources protection fund created in section 640.220 and, subject to appropriation by the general assembly, shall be used by the department to carry out the general administration of programs and projects financed, in part, by assistance from the water pollution control fund or the wastewater loan fund.

(L. 1987 H.B. 497, A.L. 1991 S.B. 185)

Effective 6-18-91



Section 644.124 State treasurer authorized to invest moneys of fund.

Effective 18 Jun 1991, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.124. State treasurer authorized to invest moneys of fund. — The state treasurer is authorized to deposit all of the moneys in the wastewater loan fund in the manner now or hereafter provided in section 30.260. Any interest received on such deposits shall be credited to the wastewater loan fund.

(L. 1987 H.B. 497, A.L. 1991 S.B. 185)

Effective 6-18-91



Section 644.125 Delinquent repayment by county or municipality, repayment out of sales tax revenues, how — agreements required.

Effective 18 Jun 1991, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.125. Delinquent repayment by county or municipality, repayment out of sales tax revenues, how — agreements required. — 1. If a county or municipality fails to remit a repayment of assistance provided from the wastewater loan fund within sixty days of the due date of the repayment, the department of natural resources may notify the director of the department of revenue. Upon receipt of such notice, the director of the department of revenue shall deduct such repayment amount from the next and succeeding regular apportionments of local sales tax distributions to that jurisdiction. Such deducted amounts shall immediately be deposited in the wastewater loan fund.

2. The commission shall require that an agreement be established between the department of natural resources and the county or municipality detailing the percentage of the repayment amount to be withheld from each sales tax fund for each county or municipality by the department of revenue under this section. The department of natural resources shall abide by such agreement when notifying the department of revenue to withhold any funds under this section.

(L. 1991 S.B. 185)

Effective 6-18-91



Section 644.126 Water pollution board rules and orders to remain in effect until new standards are adopted by the commission.

Effective 23 Jul 1973, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.126. Water pollution board rules and orders to remain in effect until new standards are adopted by the commission. — All standards, rules, limitations, regulations, and orders of the water pollution board presently existing shall remain in effect as actions of the clean water commission until such time as the clean water commission may adopt new standards, rules, limitations, and regulations, which they are hereby instructed to do.

(L. 1972 S.B. 424, A.L. 1973 S.B. 259, S.B. 321)

Effective 7-23-73



Section 644.131 Other legal remedies not to be affected or abridged by sections 644.006 to 644.141.

Effective 23 Jul 1973, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.131. Other legal remedies not to be affected or abridged by sections 644.006 to 644.141. — Nothing in sections 644.006 to 644.141 alters or abridges any right of action now or hereafter existing in law or equity, civil or criminal, nor is any provision of sections 644.006 to 644.141 construed as prohibiting any person, as a riparian owner or otherwise, from exercising his rights to suppress nuisances.

(L. 1972 S.B. 424, A.L. 1973 S.B. 259, S.B. 321)

Effective 7-23-73



Section 644.136 Commission designated official state agency to deal with federal government relative to water pollution.

Effective 18 Jun 1991, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.136. Commission designated official state agency to deal with federal government relative to water pollution. — The commission is hereby designated as the water pollution agency of the state for all purposes of any federal water pollution control act and may:

(1) Take all necessary or appropriate action to obtain for the state the benefits of any federal act, or to obtain federal approval of any state water pollution control program;

(2) Apply for and receive federal funds made available under any federal act;

(3) Approve projects for which assistance under any federal act is made to any municipality or agency of the state;

(4) Participate through its authorized representatives in proceedings under any federal act;

(5) Recommend measures for the reduction of water contamination originating within the state; and

(6) Recommend to the governor for his designation any areas of the state which require special action under sections 644.006 to 644.141 or any federal water pollution control act. The governor shall hereby be authorized, as provided in section 644.141, to so designate such areas and establish local agencies or authorities as required by any federal water pollution control act to carry out the planning and operation for such areas as required by any federal water pollution control act.

(L. 1972 S.B. 424, A.L. 1973 S.B. 259, S.B. 321, A.L. 1991 S.B. 185)

Effective 6-18-91



Section 644.141 Designation of special areas by governor — appointment of agency to control — qualification of control agency.

Effective 23 Jul 1973, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.141. Designation of special areas by governor — appointment of agency to control — qualification of control agency. — 1. The governor may designate areas which require special attention under sections 644.006 to 644.141 or any federal water pollution control act because of that area's water quality problems as waste treatment management areas. When an area is so designated by the governor hereunder, he shall appoint a single representative organization, unless he deems it necessary to appoint a separate planning agency and separate management agencies to execute such separate duties respectively, composed as required under any federal water pollution control act from that area. Such agencies shall be capable of developing and/or implementing areawide waste treatment plans for the area, and the appointed agencies shall have the following appropriate planning and/or management authority as necessary, subject to approval by the Missouri clean water commission:

A. PLANNING AUTHORITY. (1) To conduct a planning process to prepare any waste treatment management plans designated by the governor or as required by any federal water pollution control act to be consistent with applicable basin plans and all plans prepared under a statewide continuing planning process but not limited to authority for:

(a) The development of all plans and planning processes required by this section, which shall be approved by the Missouri clean water commission, and certified initially and thereafter annually by the governor and submitted to federal agencies as required under any federal water pollution control act;

(b) The identification of treatment works necessary to meet the anticipated municipal and industrial waste treatment needs of the area over a twenty-year period, annually updated (including an analysis of alternative waste treatment systems), including any requirements for the acquisition of land for treatment purposes; the necessary waste water collection and urban storm water runoff systems; and a program to provide the necessary financial arrangements for the development of such treatment works;

(c) The establishment of construction priorities for such treatment works and time schedules for the initiation and completion of all treatment works;

(d) The establishment of a regulatory program to

(i) Implement the areawide waste treatment management requirements of Section 201(c) of the Federal Water Pollution Control Act Amendments of 1972;

(ii) Regulate the location, modification and construction of any facilities within such area which may result in any discharge in such area; and

(iii) Assure that any industrial or commercial wastes discharged into any treatment works in such area meet applicable pretreatment requirements;

(e) The identification of those agencies necessary to construct, operate, and maintain all facilities required by the plan and otherwise to carry out the plan;

(f) The identification of the measures necessary to carry out the plan (including financing), the period of time necessary to carry out the plan, the costs of carrying out the plan within such time, and the economic, social, and environmental impact of carrying out the plan within such time;

(g) A process to

(i) Identify, if appropriate, agriculturally and silviculturally related nonpoint sources of pollution, including runoff from manure disposal areas, and from land used for livestock and crop production; and

(ii) Set forth procedures and methods, including land use requirements, to control to the extent feasible such sources;

(h) A process to

(i) Identify, if appropriate, mine related sources of pollution, including new, current, and abandoned surface and underground mine runoff; and

(ii) Set forth procedures and methods, including land use requirements, to control to the extent feasible such sources;

(i) A process to

(i) Identify construction activity related sources of pollution; and

(ii) Set forth procedures and methods, including land use requirements, to control to the extent feasible such sources;

(j) A process to control the disposition of all residual waste generated in such area which could affect water quality; and

(k) A process to control the disposal of pollutants on land or in subsurface excavations within such area to protect ground and surface water quality.

(2) Whenever the governor determines that the state water pollution control program requires statewide consistency, he shall prepare those parts of the plan set forth in subparagraphs (f) through (k) above in lieu of the local agencies.

B. MANAGEMENT AUTHORITY. The waste treatment management agencies, designated by the governor after consultation with the correlative planning agency, shall have the following authority:

(a) To carry out appropriate portions of an areawide waste treatment management plan developed under subsection 1.A above;

(b) To manage effectively waste treatment works and related facilities serving such area in conformance with any plan required by this section;

(c) Directly or by contract, to design and construct new works, and to operate and maintain new and existing works as required by any plan developed pursuant to subsection 1.A of this section;

(d) To accept and utilize grants, or other funds from any source, for waste treatment management purposes;

(e) To raise revenues, including the assessment of waste treatment charges;

(f) To incur short- and long-term indebtedness;

(g) To assure in implementation of an areawide waste treatment management plan that each participating community pays its proportionate share of treatment costs;

(h) To refuse to receive any wastes from any municipality or subdivision thereof which does not comply with any provisions of an approved plan under this section applicable to such area; and

(i) To accept for treatment industrial wastes which meet appropriate pretreatment standards.

C. INTERSTATE AGENCIES. When the areas designated hereunder are located in part in other states, the governor may consult and cooperate with the governors of any other state involved to designate the boundaries of the area, and appoint representative organizations capable of developing and implementing an areawide waste treatment management plan for the interstate area. Any agency formed under this subsection shall have the same authority and composition as that given agencies under subsection 1.A and/or 1.B above as appropriate.

D. TERMINATION OF AUTHORITY. The governor may remove an area from this special designation when he determines its water problems no longer require the special attention provided in this section. The governor may remove any person appointed to such agencies for cause or designate another agency to carry out the duties of this section.

2. The clean water commission shall have all authority set forth in subsections 1.A and 1.B above necessary to accomplish and implement the state's continuing planning process as required by the Federal Water Pollution Control Act.

3. The clean water commission shall be the planning agency for all areas of the state not designated by the governor as special attention waste treatment management areas in subsection 1 above and shall have all authority set forth in subsections 1.A and 1.B above as necessary to perform such duties.

(L. 1973 S.B. 321)

Effective 7-23-73



Section 644.143 Commission to establish groundwater remediation procedures, criteria for procedures.

Effective 28 Aug 1999

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.143. Commission to establish groundwater remediation procedures, criteria for procedures. — Notwithstanding any other provision of law to the contrary, the clean water commission shall establish procedures for determining whether remediation of groundwater, based on risk to human health and the environment, is appropriate for any particular site. The procedures for making such determination shall be made by rule and shall consider the following:

(1) Impacts of the groundwater contamination on any public or private water supply for drinking water;

(2) Likelihood that the contaminated groundwater will be a suitable public or private water supply based on its potability, background chemical constituents, or other factors not relating to the contamination;

(3) Impact of the groundwater contamination on any natural spring, or any water which contributes to a natural spring, which is recognized for its recreational or aesthetic value and located in a state park, national park, conservation area, or any area protected by a conservation easement;

(4) The appropriateness of natural attenuation and other methods to remediate the groundwater contamination; and

(5) Any other scientific factors the commission deems relevant.

(L. 1999 S.B. 334)



Section 644.145 Affordability finding required, when — definitions — procedures to be adopted — appeal of determination — annual report, contents.

Effective 28 Aug 2015

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.145. Affordability finding required, when — definitions — procedures to be adopted — appeal of determination — annual report, contents. — 1. When issuing permits under this chapter that incorporate a new requirement for discharges from publicly owned combined or separate sanitary or storm sewer systems or water or sewer treatment works, or when enforcing provisions of this chapter or the Federal Water Pollution Control Act, 33 U.S.C. Section 1251, et seq., pertaining to any portion of a publicly owned combined or separate sanitary or storm sewer system or water or sewer treatment works, the department of natural resources shall make a finding of affordability on the costs to be incurred and the impact of any rate changes on ratepayers upon which to base such permits and decisions, to the extent allowable under this chapter and the Federal Water Pollution Control Act.

2. (1) The department of natural resources shall not be required under this section to make a finding of affordability when:

(a) Issuing collection system extension permits;

(b) Issuing National Pollution Discharge Elimination System operating permit renewals which include no new environmental requirements; or

(c) The permit applicant certifies that the applicable requirements are affordable to implement or otherwise waives the requirement for an affordability finding; however, at no time shall the department require that any applicant certify, as a condition to approving any permit, administrative or civil action, that a requirement, condition, or penalty is affordable.

(2) The exceptions provided under paragraph (c) of subdivision (1) of this subsection do not apply when the community being served has less than three thousand three hundred residents.

3. When used in this chapter and in standards, rules and regulations promulgated pursuant to this chapter, the following words and phrases mean:

(1) "Affordability", with respect to payment of a utility bill, a measure of whether an individual customer or household with an income equal to or lower than the median household income for their community can pay the bill without undue hardship or unreasonable sacrifice in the essential lifestyle or spending patterns of the individual or household, taking into consideration the criteria described in subsection 4 of this section;

(2) "Financial capability", the financial capability of a community to make investments necessary to make water quality-related improvements;

(3) "Finding of affordability", a department statement as to whether an individual or a household receiving as income an amount equal to or lower than the median household income for the applicant community would be required to make unreasonable sacrifices in the individual's or the household's essential lifestyle or spending patterns or undergo hardships in order to make the projected monthly payments for sewer services. The department shall make a statement that the proposed changes meet the definition of affordable, or fail to meet the definition of affordable, or are implemented as a federal mandate regardless of affordability.

4. The department of natural resources shall adopt procedures by which it will make affordability findings that evaluate the affordability of permit requirements and enforcement actions described in subsection 1 of this section, and may begin implementing such procedures prior to promulgating implementing regulations. The commission shall have the authority to promulgate rules to implement this section pursuant to chapters 536 and 644, and shall promulgate such rules as soon as practicable. Affordability findings shall be based upon reasonably verifiable data and shall include an assessment of affordability with respect to persons or entities affected. The department shall offer the permittee an opportunity to review a draft affordability finding, and the permittee may suggest changes and provide additional supporting information, subject to subsection 6 of this section. The finding shall be based upon the following criteria:

(1) A community's financial capability and ability to raise or secure necessary funding;

(2) Affordability of pollution control options for the individuals or households at or below the median household income level of the community;

(3) An evaluation of the overall costs and environmental benefits of the control technologies;

(4) Inclusion of ongoing costs of operating and maintaining the existing wastewater collection and treatment system, including payments on outstanding debts for wastewater collection and treatment systems when calculating projected rates;

(5) An inclusion of ways to reduce economic impacts on distressed populations in the community, including but not limited to low- and fixed-income populations. This requirement includes but is not limited to:

(a) Allowing adequate time in implementation schedules to mitigate potential adverse impacts on distressed populations resulting from the costs of the improvements and taking into consideration local community economic considerations; and

(b) Allowing for reasonable accommodations for regulated entities when inflexible standards and fines would impose a disproportionate financial hardship in light of the environmental benefits to be gained;

(6) An assessment of other community investments and operating costs relating to environmental improvements and public health protection;

(7) An assessment of factors set forth in the United States Environmental Protection Agency's guidance, including but not limited to the "Combined Sewer Overflow Guidance for Financial Capability Assessment and Schedule Development" that may ease the cost burdens of implementing wet weather control plans, including but not limited to small system considerations, the attainability of water quality standards, and the development of wet weather standards; and

(8) An assessment of any other relevant local community economic condition.

5. Prescriptive formulas and measures used in determining financial capability, affordability, and thresholds for expenditure, such as median household income, should not be considered to be the only indicator of a community's ability to implement control technology and shall be viewed in the context of other economic conditions rather than as a threshold to be achieved.

6. Reasonable time spent preparing draft affordability findings, allowing permittees to review draft affordability findings or draft permits, or revising draft affordability findings, shall be allowed in addition to the department's deadlines for making permitting decisions pursuant to section 644.051.

7. If the department of natural resources fails to make a finding of affordability where required by this section, then the resulting permit or decision shall be null, void and unenforceable.

8. The department of natural resources' findings under this section may be appealed to the commission pursuant to subsection 6 of section 644.051.

9. The department shall file an annual report by the beginning of the fiscal year with the governor, the speaker of the house of representatives, the president pro tempore of the senate, and the chairs of the committees in both houses having primary jurisdiction over natural resource issues showing at least the following information on the findings of affordability completed in the previous calendar year:

(1) The total number of findings of affordability issued by the department, those categorized as affordable, those categorized as not meeting the definition of affordable, and those implemented as a federal mandate regardless of affordability;

(2) The average increase in sewer rates both in dollars and percentage for all findings found to be affordable;

(3) The average increase in sewer rates as a percentage of median house income in the communities for those findings determined to be affordable and a separate calculation of average increases in sewer rates for those found not to meet the definition of affordable;

(4) A list of all the permit holders receiving findings, and for each permittee the following data taken from the finding of affordability shall be listed:

(a) Current and projected monthly residential sewer rates in dollars;

(b) Projected monthly residential sewer rates as a percentage of median household income;

(c) Percentage of households at or below the state poverty rate.

(L. 2011 H.B. 89, A.L. 2012 H.B. 1251, A.L. 2014 S.B. 642 merged with S.B. 664, A.L. 2015 H.B. 92 merged with S.B. 497)

CROSS REFERENCE:

Nonseverability clause, 640.099



Section 644.150 Subdivision defined.

Effective 28 Aug 1998

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.150. Subdivision defined. — For all purposes of regulation pursuant to this chapter, the term "subdivision" shall not refer to any lot of five acres or larger or any land which is divided or proposed to be divided into lots of five acres or larger.

(L. 1998 S.B. 739)



Section 644.200 Wastewater treatment system upgrades, department duties — analysis of options.

Effective 28 Jun 2016, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

*644.200. Wastewater treatment system upgrades, department duties — analysis of options. — 1. Notwithstanding any other provision of law, the department of natural resources shall provide any municipality or community currently served by a wastewater treatment system with information regarding options to upgrade the existing system to meet any new or existing discharge requirements. The information provided shall include available advanced technologies including biological treatment options.

2. The municipality or community, or a third party hired by the community or municipality, may conduct an analysis of available options to meet any new or existing discharge requirements including, but not limited to, the construction or installation of a new wastewater collection or treatment facility, connection to an existing collection or treatment facility outside the municipality or community, and upgrading or expanding the existing wastewater treatment system. The analysis shall include an examination of the feasibility and the cost of each option.

3. If upgrading or expanding the existing wastewater treatment system is feasible and cost effective and will enable the system to meet the discharge requirements, the department shall allow the entity to implement such option.

(L. 2016 H.B. 1713 merged with H.B. 1717)

Effective 6-28-16 (H.B. 1717); *9-14-16 (H.B. 1713)

*H.B. 1713 was vetoed June 28, 2016. The veto was overridden on September 14, 2016.

*Revisor's Note: Article III, Sections 29 and 32 of the Missouri Constitution, and Sections 1.130 and 21.250, RSMo, do not specifically address the effective date of a section subject to an emergency clause which is overridden by the general assembly.



Section 644.500 Commissioners authorized to borrow $20,000,000 for control of water pollution.

Effective 29 Mar 1972, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.500. Commissioners authorized to borrow $20,000,000 for control of water pollution. — For the purpose of providing funds for use in this state for the protection of the environment through the control of water pollution, as authorized by Section 37(b) of Article III of the Constitution of the State of Missouri, the board of fund commissioners of the state of Missouri is hereby empowered to borrow, on the credit of the state, the sum of twenty million dollars in the manner provided in sections 644.500 to 644.560. The bonds shall be issued by the state board of fund commissioners from time to time and in such amounts as may be necessary to carry on a program by the clean water commission of the state as determined by the general assembly for the planning, financing, and constructing of sewage treatment facilities by any county, municipality, sewer district, or any combination of the same.

(L. 1972 S.B. 596 § 1)

Effective 3-29-72



Section 644.502 Commissioners authorized to borrow additional $20,000,000 for control of water pollution — sewage treatment facilities defined.

Effective 28 Aug 1983

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.502. Commissioners authorized to borrow additional $20,000,000 for control of water pollution — sewage treatment facilities defined. — 1. In addition to those sums authorized prior to September 28, 1983, the board of fund commissioners of the state of Missouri, as authorized by Section 37(c) of Article III of the Constitution of the State of Missouri, is authorized to borrow, on the credit of this state, the sum of twenty million dollars in the manner and for the purposes set out in this chapter.

2. For the purposes of sections 644.500 to 644.561 the term "sewage treatment facilities" shall include any method, process, or equipment which removes, reduces, or renders less obnoxious water contaminants released from any source, pipeline or conduits, pumping stations, force mains, and other structures, devices, appurtenances, and facilities used for collecting or conducting wastes to an ultimate point for treatment or handling.

(L. 1983 S.B. 239 § 2)



Section 644.503 Commissioners authorized to borrow additional $35,000,000 for control of water pollution — sewage treatment facilities defined.

Effective 28 Aug 1984

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.503. Commissioners authorized to borrow additional $35,000,000 for control of water pollution — sewage treatment facilities defined. — 1. In addition to those sums authorized prior to August 13, 1984, the board of fund commissioners of the state of Missouri, as authorized by Section 37(c) of Article III of the Constitution of the State of Missouri, is authorized to borrow, on the credit of this state, the sum of thirty-five million dollars in the manner and for the purposes set out in this chapter.

2. For the purposes of sections 644.500 to 644.561, the term "sewage treatment facilities" shall include any method, process, or equipment which removes, reduces, or renders less obnoxious water contaminants released from any source, pipeline or conduits, pumping stations, force mains, and other structures, devices, appurtenances, and facilities used for collecting or conducting wastes to an ultimate point for treatment or handling.

(L. 1984 S.B. 560 § 1)



Section 644.504 Commissioners authorized to borrow additional $35,000,000 for control of water pollution.

Effective 28 Aug 1987

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.504. Commissioners authorized to borrow additional $35,000,000 for control of water pollution. — In addition to those sums authorized prior to September 28, 1987, the board of fund commissioners of the state of Missouri, as authorized by Section 37(c) of Article III of the Constitution of the State of Missouri, is authorized to borrow, on the credit of this state, the sum of thirty-five million dollars in the manner and for the purposes set out in this chapter.

(L. 1987 S.B. 210 § 204.504)



Section 644.505 Bonds, when issued — denominations — interest, how set — form of bonds — treasurer's duties — auditor's duties.

Effective 18 Jun 1991, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.505. Bonds, when issued — denominations — interest, how set — form of bonds — treasurer's duties — auditor's duties. — As evidence of the indebtedness authorized by sections 644.500 to 644.561, there shall be issued, from time to time as occasion may require, negotiable bonds of the state of Missouri, in bearer form, which may be registrable as to principal or interest or both, or in fully registered form. Such bonds may be issued as serial bonds, term bonds, or a combination of both types. They shall be issued in denominations of one thousand dollars each, or multiples thereof, and shall bear dates to be fixed by the board of fund commissioners. They shall bear such rate or rates of interest and may bear such conversion privileges as may be determined by the board of fund commissioners. The interest thereon may be made payable, as determined by the board of fund commissioners. The bonds shall mature in such annual installment or installments as may be determined by the board of fund commissioners, provided that no bonds shall become due later than twenty-five years from the date such bonds bear. Both principal of and interest on the bonds may be made payable at such place or places, in or out of the state of Missouri, as the board of fund commissioners may designate, and if made payable at any place other than the office of the state treasurer at Jefferson City, Missouri, the state treasurer is authorized and directed to pay all expenses incident thereto. Each separate issue of the bonds shall be given a series designation, either alphabetical or numerical as may be determined by the board of fund commissioners. For the prompt payment of principal of the bonds at maturity and the interest thereon as it falls due, the full faith, credit and resources of the state of Missouri are hereby and herein irrevocably pledged. The board may prescribe the form, details and incidents of the bonds, but they shall not be inconsistent with any of the provisions of sections 644.500 to 644.651. Such bonds may have the great seal of the state of Missouri impressed thereon or affixed thereto or imprinted or otherwise reproduced thereon. The bonds may, in the discretion of the board of fund commissioners, be executed by the facsimile signature of the governor attested by the great seal of the state of Missouri, and the facsimile signature of the secretary of state and countersigned with the facsimile signature of the state treasurer, but all such bonds shall be executed by the genuine signature of at least one of such officers; provided that if such bonds are to be authenticated by the bank or trust company acting as registrar for such bonds by the manual signature of a duly authorized officer or employee of such bank or trust company, the governor, secretary of state, and state treasurer executing and attesting such bonds may all do so by facsimile signature, provided that such signatures have been duly filed as provided in sections 105.273 to 105.278, when duly authorized by resolution of the board. The provisions of section 108.175 shall not apply to such bonds. Any coupons attached to the bonds, evidencing the interest payments to be made thereon, shall be executed by affixing thereon the facsimile signature of the state treasurer. When directed so to do by the board of fund commissioners, the state auditor shall provide the bonds to be issued and lodge them with the state treasurer in whose custody and charge they shall remain until delivered to the purchaser thereof. The board shall, by resolution, provide a method for registering any of the bonds as the title thereto may be transferred, and for paying the interest thereon as it falls due, and the board shall exchange registered bonds or bonds payable to bearer whenever requested by the holders thereof. The bonds, signed, countersigned, endorsed and sealed, as provided in sections 644.500 to 644.561, when sold, shall be and constitute valid and binding obligations of the state of Missouri, although the sale thereof may be made at a date or dates after any officer whose signature is affixed thereto shall have ceased to be the incumbent of his office.

(L. 1972 S.B. 596 § 2, A.L. 1982 2nd Ex. Sess. S.B. 4, A.L. 1991 S.B. 185)

Effective 6-18-91



Section 644.507 Exception to limitations on bond interest rates.

Effective 18 Jun 1991, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.507. Exception to limitations on bond interest rates. — Notwithstanding the provisions of section 644.505 or any other provision to the contrary, bonds evidencing the indebtedness heretofore authorized by the general assembly pursuant to Article III, Section 37(b), but not yet issued, may, after December 20, 1982, be issued bearing such rate or rates of interest as may be determined by the board of fund commissioners.

(L. 1982 2nd Ex. Sess. S.B. 4, A.L. 1991 S.B. 185)

Effective 6-18-91



Section 644.508 Borrowing additional sums, commissioners authority, state credit.

Effective 28 Aug 1997

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.508. Borrowing additional sums, commissioners authority, state credit. — In addition to those sums authorized prior to August 28, 1997, the board of fund commissioners of the state of Missouri, as authorized by Section 37(e) of Article III of the Constitution of the State of Missouri, may borrow on the credit of this state the sum of thirty million dollars in the manner and for the purposes set out in chapters 640 and 644.

(L. 1997 S.B. 176)



Section 644.509 Debt authorization.

Effective 28 Aug 1999

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.509. Debt authorization. — In addition to those sums authorized prior to August 28, 1999, the board of fund commissioners of the state of Missouri, as authorized by Section 37(e) of Article III of the Constitution of the State of Missouri, may borrow on the credit of this state the sum of fifteen million dollars in the manner and for the purposes set out in chapter 640 and this chapter.

(L. 1998 H.B. 1161, A.L. 1999 H.B. 450)



Section 644.510 Bonds, how registered.

Effective 29 Mar 1972, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.510. Bonds, how registered. — When the bonds shall have been issued, they shall be registered in the office of the state auditor in a book to be provided by him for that purpose, and he shall endorse on each bond his certificate that in the issuance thereof all of the conditions of the law have been complied with, and shall sign such certificate and authenticate the same with the seal of his office.

(L. 1972 S.B. 596 § 3)

Effective 3-29-72



Section 644.511 Additional bonds, how registered.

Effective 23 Jul 1973, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.511. Additional bonds, how registered. — When the bonds shall have been issued, they shall be registered in the office of the state auditor in a book to be provided by him for that purpose, and he shall endorse on each bond his certificate that in the issuance thereof all of the conditions of the law have been complied with, and shall sign such certificate and authenticate the same with the seal of his office.

(L. 1973 S.B. 286 § 3)

Effective 7-23-73



Section 644.515 Bonds, how sold, deposits — proceeds — expenses of sale, how paid.

Effective 29 Mar 1972, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.515. Bonds, how sold, deposits — proceeds — expenses of sale, how paid. — The board of fund commissioners shall offer such bonds at public sale, and shall provide such method as it may deem necessary for the advertisement of the sale of each issue of the bonds before the same are sold, and shall require a deposit of such sum with each bid as will in its judgment be sufficient to guarantee the fulfillment thereof and generally shall conduct the sale or sales under such rules and regulations as shall to it seem advisable, provided the same are consistent with sections 644.500 to 644.560. The board may reserve the right to reject any and all bids. The proceeds thereof shall be paid into the state treasury as herein provided. No bond issue issued under sections 644.500 to 644.560 shall be sold at less than its face value and accrued interest from date of issue to date of delivery. All expenses incurred by the board of fund commissioners in issuing the bonds, or any part thereof, and attending the placing of the bonds on the market in a marketable condition, shall be paid by the state treasurer out of the proceeds of the sale of the bonds upon warrants drawn by the commissioner of administration to persons entitled thereto.

(L. 1972 S.B. 596 § 4)

Effective 3-29-72



Section 644.516 Additional bonds, how sold, deposits — proceeds — expenses of sale, how paid.

Effective 18 Jun 1991, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.516. Additional bonds, how sold, deposits — proceeds — expenses of sale, how paid. — The board of fund commissioners shall offer such bonds at public sale, and shall provide such method as it may deem necessary for the advertisement of the sale of each issue of the bonds before the same are sold, and shall require a deposit of such sum with each bid as will in its judgment be sufficient to guarantee the fulfillment thereof and generally shall conduct the sale or sales under such rules and regulations as shall to it seem advisable, provided the same are consistent with sections 644.501, 644.511, 644.516, 644.521, 644.526, 644.531, 644.541, 644.546, 644.551, 644.556 and 644.561. The board may reserve the right to reject any and all bids. The proceeds thereof shall be paid into the state treasury as herein provided. No bond issue issued under sections 644.501, 644.511, 644.516, 644.521, 644.526, 644.531, 644.541, 644.546, 644.551, 644.556 and 644.561 shall be sold at less than its face value and accrued interest from date of issue to date of delivery. All expenses incurred by the board of fund commissioners in issuing the bonds, or any part thereof, and attending the placing of the bonds on the market in a marketable condition shall be paid by the state treasurer out of the proceeds of the sale of the bonds upon warrants drawn by the commissioner of administration to persons entitled thereto.

(L. 1973 S.B. 286 § 4, A.L. 1991 S.B. 185)

Effective 6-18-91



Section 644.520 Proceeds of sale, how handled.

Effective 29 Mar 1972, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.520. Proceeds of sale, how handled. — The moneys realized from the sale of bonds under the provisions of sections 644.500 to 644.560 shall be paid into the state treasury, to the credit of the "Water Pollution Control Fund", and shall be appropriated by the general assembly for the purposes for which the bonds are hereinabove authorized to be issued and for the payment of all necessary expenses incidental thereto.

(L. 1972 S.B. 596 § 5)

Effective 3-29-72



Section 644.521 Proceeds of sale of additional bonds, how handled.

Effective 18 Jun 1991, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.521. Proceeds of sale of additional bonds, how handled. — The moneys realized from the sale of bonds under the provisions of sections 644.501, 644.511, 644.516, 644.521, 644.526, 644.531, 644.541, 644.546, 644.551, 644.556, and 644.561 shall be paid into the state treasury to the credit of the water pollution control fund, and shall be appropriated by the general assembly for the purposes for which the bonds are hereinabove authorized to be issued and for the payment of all necessary expenses incidental thereto.

(L. 1973 S.B. 286 § 5, A.L. 1991 S.B. 185)

Effective 6-18-91



Section 644.526 Investment of water pollution control funds — interest to accrue to fund.

Effective 28 Aug 1983

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.526. Investment of water pollution control funds — interest to accrue to fund. — The state treasurer, with the approval of the board of fund commissioners, is authorized to invest all of the moneys credited to the water pollution control fund as he, in the exercise of his best judgment, determines to be in the best overall interest of the people of the state of Missouri. Any interest received on such deposits shall be credited to the water pollution control fund.

(L. 1973 S.B. 286 § 6, A.L. 1983 S.B. 239)



Section 644.530 Water pollution control bond and interest fund created, how used.

Effective 29 Mar 1972, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.530. Water pollution control bond and interest fund created, how used. — There is hereby created in and for the state treasury for the state of Missouri a fund to be known and designated as "The Water Pollution Control Bond and Interest Fund". Upon the issuance of the bonds or any portion thereof, the state board of fund commissioners shall notify the commissioner of administration of the amount of money required, in the remaining portion of the fiscal year during which the bonds have been issued, for the payment of interest on the bonds, and of the amount of money required for the payment of interest on the bonds in the next succeeding fiscal year, and to pay the bonds as they mature. Thereafter, within thirty days after the beginning of each fiscal year, the state board of fund commissioners shall notify the commissioner of administration of the amount of money required for the payment of interest on the bonds in the next succeeding fiscal year and to pay the bonds maturing in such next succeeding fiscal year. It shall be the duty of the commissioner of administration to transfer, at least monthly, from the state revenue fund, after deducting therefrom the proportionate part thereof appropriated for the support of the free public schools, and to the credit of the water pollution control bond and interest fund such sum as may be necessary from time to time until there shall have been transferred to said fund, the amount so certified to him by the state board of fund commissioners, as hereinabove provided.

(L. 1972 S.B. 596 § 7)

Effective 3-29-72



Section 644.531 Water pollution control bond and interest fund, how used.

Effective 18 Jun 1991, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.531. Water pollution control bond and interest fund, how used. — Upon the issuance of the bonds or any portion thereof authorized by sections 644.501, 644.511, 644.516, 644.521, 644.526, 644.531, 644.541, 644.546, 644.551, 644.556 and 644.561, the state board of fund commissioners shall notify the commissioner of administration of the amount of money required, in the remaining portion of the fiscal year during which the bonds have been issued, for the payment of interest on the bonds, and of the amount of money required for the payment of interest on the bonds in the next succeeding fiscal year, and to pay the bonds as they mature. Thereafter, within thirty days after the beginning of each fiscal year, the state board of fund commissioners shall notify the commissioner of administration of the amount of money required for the payment of interest on the bonds in the next succeeding fiscal year, and to pay the bonds maturing in such next succeeding fiscal year. It shall be the duty of the commissioner of administration to transfer, at least monthly, from the state revenue fund, after deducting therefrom the proportionate part thereof appropriated for the support of the free public schools, and to the credit of the water pollution control bond and interest fund heretofore created, such sum as may be necessary from time to time until there shall have been transferred to said fund the amount so certified to him by the state board of fund commissioners as hereinabove provided.

(L. 1973 S.B. 286 § 7, A.L. 1991 S.B. 185)

Effective 6-18-91



Section 644.535 Water pollution control bond and interest fund, how deposited.

Effective 18 Jun 1991, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.535. Water pollution control bond and interest fund, how deposited. — The state treasurer, with the approval of the board of fund commissioners, is authorized to deposit all of the moneys in the water pollution control bond and interest fund in the manner now or hereafter provided in section 30.260. Interest received on such deposits shall be credited to the water pollution control bond and interest fund.

(L. 1972 S.B. 596 § 8, A.L. 1991 S.B. 185)

Effective 6-18-91



Section 644.540 Tangible property tax, when levied.

Effective 29 Mar 1972, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.540. Tangible property tax, when levied. — If at any time after the issuance of any of the bonds it shall become apparent to the commissioner of administration that the funds available in the state revenue fund will not be sufficient for the payment of the sinking fund and interest on outstanding obligations of the state and for the purpose of public education and the principal and interest maturing and accruing on the bonds during the next succeeding fiscal year, a direct tax shall be levied upon all taxable tangible property in the state for the payment of the bonds and the interest that will accrue thereon. In such event, it shall be the duty of the commissioner of administration annually, on or before the first day of July, to determine the rate of taxation necessary to be levied upon all taxable tangible property within the state to raise the amount of money needed to pay the principal of and interest on the bonds maturing and accruing in the next succeeding fiscal year, taking into consideration available funds, delinquencies and costs of collection. The commissioner of administration shall annually certify the rate of taxation so determined to the county clerk of each county and to the comptroller or other officer in the city of St. Louis whose duty it shall be to make up and certify the tax books wherein are extended the ad valorem state taxes. It shall be the duty of the county clerks and of the comptroller or other proper officer in the city of St. Louis to extend upon the tax book the taxes to be collected and to certify the same to the collectors of the revenue of their respective counties and of the city of St. Louis, who shall collect such taxes at the same time and in the same manner and by the same means as are now or may hereafter be provided by law for the collection of state and county taxes, and to pay the same into the state treasury for the credit of the water pollution control bond and interest fund.

(L. 1972 S.B. 596)

Effective 3-29-72



Section 644.541 Tangible property tax, when levied.

Effective 23 Jul 1973, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.541. Tangible property tax, when levied. — If at any time after the issuance of any of the bonds it shall become apparent to the commissioner of administration that the funds available in the state revenue fund will not be sufficient for the payment of the sinking fund and interest on outstanding obligations of the state and for the purpose of public education and the principal and interest maturing and accruing on the bonds during the next succeeding fiscal year, a direct tax shall be levied upon all taxable tangible property in the state for the payment of the bonds and the interest that will accrue thereon. In such event, it shall be the duty of the commissioner of administration annually, on or before the first day of July, to determine the rate of taxation necessary to be levied upon all taxable tangible property within the state to raise the amount of money needed to pay the principal of and interest on the bonds maturing and accruing in the next succeeding fiscal year, taking into consideration available funds, delinquencies and costs of collection. The commissioner of administration shall annually certify the rate of taxation so determined to the county clerk of each county and to the comptroller or other officer in the city of St. Louis whose duty it shall be to make up and certify the tax books wherein are extended the ad valorem state taxes. It shall be the duty of the county clerks and of the comptroller or other proper officer in the city of St. Louis to extend upon the tax book the taxes to be collected and to certify the same to the collectors of the revenue of their respective counties and of the city of St. Louis, who shall collect such taxes at the same time and in the same manner and by the same means as are now or may hereafter be provided by law for the collection of state and county taxes, and to pay the same into the state treasury for the credit of the water pollution control bond and interest fund.

(L. 1973 S.B. 286 § 9)

Effective 7-23-73



Section 644.545 Water pollution control bond and interest fund money to stand appropriated for payment of principal and interest on bonds.

Effective 29 Mar 1972, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.545. Water pollution control bond and interest fund money to stand appropriated for payment of principal and interest on bonds. — All funds paid into the water pollution control bond and interest fund shall be and stand appropriated without legislative action to the payment of principal and interest of the bonds, there to remain until paid out in discharge of the principal of the bonds and interest accruing thereon, and no part of such funds shall be used for any other purpose so long as any of the principal of the bonds and the interest thereon shall be unpaid.

(L. 1972 S.B. 596 § 10)

Effective 3-29-72



Section 644.546 Water pollution control bond and interest fund money to stand appropriated for payment of principal and interest on bonds.

Effective 23 Jul 1973, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.546. Water pollution control bond and interest fund money to stand appropriated for payment of principal and interest on bonds. — All funds paid into the water pollution control bond and interest fund shall be and stand appropriated without legislative action to the payment of principal and interest of the bonds, there to remain until paid out in discharge of the principal of the bonds and the interest accruing thereon, and no part of such funds shall be used for any other purpose so long as any of the principal of the bonds and the interest thereon shall be unpaid.

(L. 1973 S.B. 286 § 10)

Effective 7-23-73



Section 644.551 Additional bonds, principal and interest, how and when paid — repurchase when.

Effective 28 Aug 2010

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.551. Additional bonds, principal and interest, how and when paid — repurchase when. — All bonds herein authorized to be issued shall be paid at maturity and all interest accruing thereon shall be paid when it falls due by the state treasurer, at a place designated in the bonds and coupons attached. Thirty days before any of the bonds mature and any of the interest thereon falls due, it shall be the duty of the board of fund commissioners to draw its requisition for the amount necessary to pay such interest on the bonds and the principal of maturing bonds and the necessary expenses to be incurred in transmitting such moneys. Whereupon the commissioner of administration shall certify the amount and transmit the warrant to the state treasurer for payment from the state treasury therefor in favor of the president of the board of fund commissioners, payable out of the water pollution control bond and interest fund; and the warrant so drawn shall be delivered to the state treasurer who shall transmit the amount of money therein specified to the paying agent named in the bonds with instructions to place such money to the credit of the board of fund commissioners for the payment of interest or principal of such bonds. Whenever in the opinion of the board of fund commissioners it is advisable to do so, and there are sufficient funds therefor, the board may redeem any of the bonds before maturity if the holders thereof agree thereto, and may also purchase any of the bonds in the open market whenever funds are available and in the opinion of the board it is to the advantage of the state to do so; but, in the event any of the bonds are redeemed before maturity, the purchase price shall not exceed the face value of said bonds plus accrued interest not previously paid.

(L. 1973 S.B. 286 § 11, A.L. 2010 H.B. 1965)



Section 644.555 Treasurer to report on bond transactions to general assembly.

Effective 29 Mar 1972, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.555. Treasurer to report on bond transactions to general assembly. — The state treasurer shall, in his report, furnish to the general assembly, from time to time, a detailed statement of the total amount of bonds and the total amount of the proceeds thereof, the expense of collection and the amounts used to carry out the provisions of sections 644.500 to 644.560.

(L. 1972 S.B. 596 § 12)

Effective 3-29-72



Section 644.556 Treasurer to report on additional bond transactions to general assembly.

Effective 18 Jun 1991, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.556. Treasurer to report on additional bond transactions to general assembly. — The state treasurer shall, in his report, furnish to the general assembly from time to time a detailed statement of the total amount of bonds and the total amount of the proceeds thereof, the expense of collection and the amounts used to carry out the provisions of sections 644.501, 644.511, 644.516, 644.521, 644.526, 644.531, 644.541, 644.546, 644.551, 644.556 and 644.561.

(L. 1973 S.B. 286 § 12, A.L. 1991 S.B. 185)

Effective 6-18-91



Section 644.560 Bonds to be issued as funds are required — issuance by resolution of board — written consent of governor required.

Effective 29 Mar 1972, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.560. Bonds to be issued as funds are required — issuance by resolution of board — written consent of governor required. — Bonds herein provided for shall be issued by the board of fund commissioners from time to time as funds are required to meet expenditures under appropriations made by the general assembly for the purposes for which the bonds are authorized to be issued. Any action taken or proceedings had by the board of fund commissioners with reference to the issuance of the bonds or any part thereof shall be by resolution adopted by a majority of all the members of the board, but no bonds shall be authorized to be sold under the provisions of sections 644.500 to 644.560 without the written consent of the governor of this state.

(L. 1972 S.B. 596 § 13)

Effective 3-29-72



Section 644.561 Additional bonds to be issued as funds are required — issuance by resolution of board — written consent of governor required.

Effective 18 Jun 1991, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.561. Additional bonds to be issued as funds are required — issuance by resolution of board — written consent of governor required. — Bonds herein provided for shall be issued by the board of fund commissioners from time to time as funds are required to meet expenditures under appropriations made by the general assembly for the purposes for which the bonds are authorized to be issued. Any action taken or proceedings had by the board of fund commissioners with reference to the issuance of the bonds or any part thereof shall be by resolution adopted by a majority of all the members of the board, but no bonds shall be authorized to be sold under the provisions of sections 644.501, 644.511, 644.516, 644.521, 644.526, 644.531, 644.541, 644.546, 644.551, 644.556 and 644.561 without the written consent of the governor of this state.

(L. 1973 S.B. 286 § 13, A.L. 1991 S.B. 185)

Effective 6-18-91



Section 644.564 Commissioner authorized to borrow additional $30,000,000 for water pollution control, storm water control, rural water and sewer grants, urban drinking water and emergency drought relief — money for emergency drought relief, how expended.

Effective 06 Jun 1989, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.564. Commissioner authorized to borrow additional $30,000,000 for water pollution control, storm water control, rural water and sewer grants, urban drinking water and emergency drought relief — money for emergency drought relief, how expended. — 1. In addition to those sums authorized prior to June 6, 1989, the board of fund commissioners of the state of Missouri, as authorized by Section 37(e) of Article III of the Constitution of the State of Missouri, is authorized to borrow, on the credit of this state, the sum of thirty million dollars in the manner and for the purposes set out in chapter 640 and this chapter. The department shall allocate these funds for the following purposes: water pollution control projects; storm water control projects; rural water and sewer grants; urban drinking water and emergency drought relief.

2. Pursuant to chapter 640, moneys shall be expended for emergency drought relief as follows:

(1) Connection of the public water system to other public water systems;

(2) Any other purpose directly related to the provision of water to public water systems under drought.

3. Any public water system affected by a water shortage caused by a lack of rainfall may apply to the department of natural resources for assistance under this act*. The application shall be in a form and shall provide such information as required by the department. The department shall review and rank applications and may provide grants or loans to the affected public water system or systems. In evaluating applications, the department shall consider the seriousness of the water shortage, the number of people affected, the ability of the public water system to repay a loan, and such other matters as it deems material to the application.

(L. 1989 S.B. 444 § 1)

Effective 6-06-89

*"This act" (S.B. 444, 1989) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 644.566 Commissioners authorized to borrow additional $2,500,000 for improvements.

Effective 28 Aug 1999

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

*644.566. Commissioners authorized to borrow additional $2,500,000 for improvements. — In addition to those sums authorized prior to August 28, 1998, the board of fund commissioners of the state of Missouri, as authorized by Section 37(e) of Article III of the Constitution of the State of Missouri, may borrow on the credit of this state the sum of two and one-half million dollars in the manner and for the purpose of financing and constructing improvements as set out in chapter 640 and this chapter.

(L. 1999 H.B. 450)

*This section was enacted by both H.B. 450 and S.B. 160 & 82 during the 1st Regular Session of the 90th General Assembly, 1999. Due to possible conflict, both versions are printed here.



Section 644.566 Commissioners authorized to borrow additional $2,500,000 for improvements and an additional $15,000,000 for other purposes.

Effective 28 Aug 1999

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

*644.566. Commissioners authorized to borrow additional $2,500,000 for improvements and an additional $15,000,000 for other purposes. — 1. In addition to those sums authorized prior to the August 28, 1999, the board of fund commissioners of the state of Missouri, as authorized by Section 37(e) of Article III of the Constitution of the State of Missouri, may borrow on the credit of this state the sum of two and one-half million dollars in the manner and for the purpose of financing and constructing improvements as set out in chapter 640 and this chapter.

2. In addition to those sums authorized prior to August 28, 1999, the board of fund commissioners of the state of Missouri, as authorized by Section 37(e) of Article III of the Constitution of the State of Missouri, may borrow on the credit of this state the sum of fifteen million dollars in the manner and for the purposes set out in chapter 640 and this chapter.

(L. 1999 S.B. 160 & 82)

*This section was enacted by both H.B. 450 and S.B. 160 & 82 during the 1st Regular Session of the 90th General Assembly, 1999. Due to possible conflict, both versions are printed here.



Section 644.568 Commissioners may borrow additional $10,000,000 for rural water and sewer project grants and loans.

Effective 28 Aug 1999

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.568. Commissioners may borrow additional $10,000,000 for rural water and sewer project grants and loans. — In addition to those sums authorized prior to August 28, 1998, the board of fund commissioners of the state of Missouri, as authorized by Section 37(g) of Article III of the Constitution of the State of Missouri, may borrow on the credit of this state the sum of ten million dollars for the purposes of financing and constructing improvements as set out in chapter 640 and in this chapter. The department shall allocate these funds to counties, municipalities, sewer districts, water districts, or any combination of the same to provide grants and loans for rural water and sewer projects.

(L. 1999 H.B. 450 and L. 1999 S.B. 160 & 82, A.L. 2011 H.B. 315)



Section 644.570 Commissioners may borrow additional $20,000,000 for grants and loans to storm water control plans, how allocated — grants and loans disbursed directly to certain districts — fund created for repayment of loans.

Effective 28 Aug 2008

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

*644.570. Commissioners may borrow additional $20,000,000 for grants and loans to storm water control plans, how allocated — grants and loans disbursed directly to certain districts — fund created for repayment of loans. — 1. The board of fund commissioners of the state of Missouri, as authorized by Section 37(h) of Article III of the Constitution of the State of Missouri, may borrow on the credit of this state the sum of twenty million dollars for the purposes of financing and constructing storm water control plans, studies and projects as set out in this chapter. The department shall allocate these funds through grants or loans to municipalities, public sewer districts, sewer districts established pursuant to Article VI, Section 30(a) of the Missouri Constitution, public water districts, or any combination of the same located in a county of the first classification or in any city not within a county or by any county of the first classification.

2. Grants awarded under this section shall be no more than fifty percent of the cost of the plan, study or project.

3. Grants or loans allocated under this section shall be initially offered to eligible recipients in counties of the first classification and in a city not within a county in an amount equal to the percentage ratio that the population of the recipient county or city bears to the total population of all counties of the first classification and cities not within a county as determined by the last decennial census.

4. Grants or loans offered to a city or county under subsection 3 of this section shall be further allocated and initially offered to eligible recipients in any city with a population of at least twenty-five thousand inhabitants located in a county of the first classification in an amount equal to the percentage ratio that the recipient's population bears to the total population of the county.

5. After the initial offer of grants or loans has been made to eligible recipients under subsections 3 and 4 of this section, any remaining funds may be reallocated to recipients of the initial offer who have eligible projects for such funds until no such funds remain. The reallocation of funds shall be made to eligible recipients with remaining eligible projects in an amount equal to the percentage ratio that the population of the eligible recipient bears to the total population of all other eligible recipients with remaining eligible projects under this subsection.

6. Other provisions of this section notwithstanding, in those cities or counties served by a sewer district established pursuant to Article VI, Section 30(a) of the Constitution of the State of Missouri, any grants or loans awarded shall be disbursed directly to such district.

7. Repayments of storm water loans and any interest payments on such loans shall be deposited in the "Storm Water Loan Revolving Fund", which is hereby created. The fund shall be used for the purposes of financing and constructing storm water control plans, studies, and projects. The state treasurer shall be custodian of the fund and may approve disbursements from the fund in accordance with sections 30.170 and 30.180. Upon appropriation, money in the fund shall be used solely for the administration of this section. Any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

(L. 1999 H.B. 450 and S.B. 160 & 82, A.L. 2008 S.B. 1040)

*Effective 11-04-08, see § 644.571



Section 644.571 Contingent effective date.

Effective 28 Aug 2008

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.571. Contingent effective date. — Section 644.570 shall become effective only upon approval by the voters of a constitutional amendment submitted to them by the 94th general assembly, amending Article III, Section 37(h), regarding financing and constructing storm water control plans, studies, and projects.

(L. 2008 S.B. 1040 § B)

Revisor's Note: The amendment to Article III, Section 37(h) was approved by the voters on November 4, 2008.



Section 644.572 Commissioners authorized to borrow additional $10,000,000 for improvements.

Effective 28 Aug 2000

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.572. Commissioners authorized to borrow additional $10,000,000 for improvements. — In addition to those sums authorized prior to August 28, 2000, the board of fund commissioners of the state of Missouri, as authorized by Section 37(e) of Article III of the Constitution of the State of Missouri, may borrow on the credit of this state the sum of ten million dollars in the manner described, and for the purposes set out, in chapter 640 and this chapter.

(L. 2000 S.B. 741)



Section 644.573 Commissioners may borrow additional $10,000,000 for improvements.

Effective 28 Aug 2001

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.573. Commissioners may borrow additional $10,000,000 for improvements. — In addition to those sums authorized prior to August 28, 2002, the board of fund commissioners of the state of Missouri, as authorized by Section 37(e) of Article III of the Constitution of the State of Missouri, may borrow on the credit of this state the sum of ten million dollars in the manner described, and for the purposes set out, in chapter 640 and this chapter.

(L. 2001 H.B. 501 § 1 merged with S.B. 256 § 1)



Section 644.574 Commissioners may borrow additional $20,000,000 for rural water and sewer grants and loans.

Effective 28 Aug 2000

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.574. Commissioners may borrow additional $20,000,000 for rural water and sewer grants and loans. — In addition to those sums authorized prior to August 28, 2000, the board of fund commissioners of the state of Missouri, as authorized by Section 37(g) of Article III of the Constitution of the State of Missouri, may borrow on the credit of this state the sum of twenty million dollars in the manner described, and for the purposes set out, in chapter 640 and in this chapter.

(L. 2000 S.B. 741)



Section 644.575 Commissioners may borrow additional $10,000,000 for rural water and sewer grants and loans.

Effective 28 Aug 2001

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.575. Commissioners may borrow additional $10,000,000 for rural water and sewer grants and loans. — In addition to those sums authorized prior to August 28, 2002, the board of fund commissioners of the state of Missouri, as authorized by Section 37(g) of Article III of the Constitution of the State of Missouri, may borrow on the credit of this state the sum of ten million dollars in the manner described, and for the purposes set out, in chapter 640 and in this chapter.

(L. 2001 H.B. 501 § 2 merged with S.B. 256 § 2)



Section 644.576 Commissioners may borrow additional $40,000,000 for grants and loans to storm water control plans.

Effective 28 Aug 2000

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.576. Commissioners may borrow additional $40,000,000 for grants and loans to storm water control plans. — In addition to those sums authorized prior to August 28, 2000, the board of fund commissioners of the state of Missouri, as authorized by Section 37(h) of Article III of the Constitution of the State of Missouri, may borrow on the credit of this state the sum of forty million dollars in the manner described, and for the purposes set out, in chapter 640 and in this chapter.

(L. 2000 S.B. 741)



Section 644.577 Commissioners may borrow additional $20,000,000 for grants and loans to storm water control plans.

Effective 28 Aug 2001

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.577. Commissioners may borrow additional $20,000,000 for grants and loans to storm water control plans. — In addition to those sums authorized prior to August 28, 2002, the board of fund commissioners of the state of Missouri, as authorized by Section 37(h) of Article III of the Constitution of the State of Missouri, may borrow on the credit of this state the sum of twenty million dollars in the manner described, and for the purposes set out, in chapter 640 and in this chapter.

(L. 2001 H.B. 501 § 3 merged with S.B. 256 § 3)



Section 644.578 Board may borrow additional $10,000,000 for purposes of water pollution control, improvement of drinking water, and storm water control.

Effective 28 Aug 2002

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.578. Board may borrow additional $10,000,000 for purposes of water pollution control, improvement of drinking water, and storm water control. — In addition to those sums authorized prior to August 28, 2003, the board of fund commissioners of the state of Missouri, as authorized by Section 37(e) of Article III of the Constitution of the State of Missouri, may borrow on the credit of this state the sum of ten million dollars in the manner described, and for the purposes set out, in chapter 640 and this chapter.

(L. 2002 S.B. 984 & 985)



Section 644.579 Board may borrow additional $10,000,000 for purposes of rural water and sewer grants and loans.

Effective 28 Aug 2002

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.579. Board may borrow additional $10,000,000 for purposes of rural water and sewer grants and loans. — In addition to those sums authorized prior to August 28, 2003, the board of fund commissioners of the state of Missouri, as authorized by Section 37(g) of Article III of the Constitution of the State of Missouri, may borrow on the credit of this state the sum of ten million dollars in the manner described, and for the purposes set out, in chapter 640 and in this chapter.

(L. 2002 S.B. 984 & 985)



Section 644.580 Board may borrow additional $20,000,000 for purposes of storm water control.

Effective 28 Aug 2002

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.580. Board may borrow additional $20,000,000 for purposes of storm water control. — In addition to those sums authorized prior to August 28, 2003, the board of fund commissioners of the state of Missouri, as authorized by Section 37(h) of Article III of the Constitution of the State of Missouri, may borrow on the credit of this state the sum of twenty million dollars in the manner described, and for the purposes set out, in chapter 640 and in this chapter.

(L. 2002 S.B. 984 & 985)



Section 644.581 Board may borrow additional $10,000,000 for purposes of water pollution control, improvement of drinking water, and storm water control.

Effective 28 Aug 2004

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.581. Board may borrow additional $10,000,000 for purposes of water pollution control, improvement of drinking water, and storm water control. — In addition to those sums authorized prior to August 28, 2004, the board of fund commissioners of the state of Missouri, as authorized by Section 37(e) of Article III of the Constitution of the State of Missouri, may borrow on the credit of this state the sum of ten million dollars in the manner described, and for the purposes set out, in chapter 640 and this chapter.

(L. 2004 S.B. 987)



Section 644.582 Board may borrow additional $10,000,000 for purposes of rural water and sewer grants and loans.

Effective 28 Aug 2004

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.582. Board may borrow additional $10,000,000 for purposes of rural water and sewer grants and loans. — In addition to those sums authorized prior to August 28, 2004, the board of fund commissioners of the state of Missouri, as authorized by Section 37(g) of Article III of the Constitution of the State of Missouri, may borrow on the credit of this state the sum of ten million dollars in the manner described, and for the purposes set out, in chapter 640 and in this chapter.

(L. 2004 S.B. 987)



Section 644.583 Board may borrow additional $20,000,000 for purposes of storm water control.

Effective 28 Aug 2004

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.583. Board may borrow additional $20,000,000 for purposes of storm water control. — In addition to those sums authorized prior to August 28, 2004, the board of fund commissioners of the state of Missouri, as authorized by Section 37(h) of Article III of the Constitution of the State of Missouri, may borrow on the credit of this state the sum of twenty million dollars in the manner described, and for the purposes set out, in chapter 640 and in this chapter.

(L. 2004 S.B. 987)



Section 644.584 Board may borrow additional $10,000,000 for purposes of water pollution control, improvement of drinking water, and storm water control.

Effective 28 Aug 2005

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.584. Board may borrow additional $10,000,000 for purposes of water pollution control, improvement of drinking water, and storm water control. — In addition to those sums authorized prior to August 28, 2006, the board of fund commissioners of the state of Missouri, as authorized by Section 37(e) of Article III of the Constitution of the State of Missouri, may borrow on the credit of this state the sum of ten million dollars in the manner described, and for the purposes set out, in chapter 640 and in this chapter.

(L. 2005 S.B. 246)



Section 644.585 Board may borrow additional $10,000,000 for purposes of rural water and sewer grants and loans.

Effective 28 Aug 2005

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.585. Board may borrow additional $10,000,000 for purposes of rural water and sewer grants and loans. — In addition to those sums authorized prior to August 28, 2006, the board of fund commissioners of the state of Missouri, as authorized by Section 37(g) of Article III of the Constitution of the State of Missouri, may borrow on the credit of this state the sum of ten million dollars in the manner described, and for the purposes set out, in chapter 640 and in this chapter.

(L. 2005 S.B. 246)



Section 644.586 Board may borrow additional $20,000,000 for purposes of storm water control.

Effective 28 Aug 2005

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.586. Board may borrow additional $20,000,000 for purposes of storm water control. — In addition to those sums authorized prior to August 28, 2006, the board of fund commissioners of the state of Missouri, as authorized by Section 37(h) of Article III of the Constitution of the State of Missouri, may borrow on the credit of this state the sum of twenty million dollars in the manner described, and for the purposes set out, in chapter 640 and in this chapter.

(L. 2005 S.B. 246)



Section 644.587 Board may borrow additional $10,000,000 for purposes of water pollution, improvement of drinking water, and storm water control.

Effective 28 Aug 2006

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.587. Board may borrow additional $10,000,000 for purposes of water pollution, improvement of drinking water, and storm water control. — In addition to those sums authorized prior to August 28, 2007, the board of fund commissioners of the state of Missouri, as authorized by Section 37(e) of Article III of the Constitution of the State of Missouri, may borrow on the credit of this state the sum of ten million dollars in the manner described, and for purposes set out, in chapter 640 and this chapter.

(L. 2006 H.B. 1149)



Section 644.588 Board may borrow additional $10,000,000 for purposes of rural water and sewer grants and loans.

Effective 28 Aug 2006

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.588. Board may borrow additional $10,000,000 for purposes of rural water and sewer grants and loans. — In addition to those sums authorized prior to August 28, 2007, the board of fund commissioners of the state of Missouri, as authorized by Section 37(g) of Article III of the Constitution of the State of Missouri, may borrow on the credit of this state the sum of ten million dollars in the manner described, and the purposes set out, in chapter 640 and in this chapter.

(L. 2006 H.B. 1149)



Section 644.589 Board may borrow additional $20,000,000 for purposes of storm water control.

Effective 28 Aug 2006

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.589. Board may borrow additional $20,000,000 for purposes of storm water control. — In addition to those sums authorized prior to August 28, 2007, the board of fund commissioners of the state of Missouri, as authorized by Section 37(h) of Article III of the Constitution of the State of Missouri, may borrow on the credit of this state the sum of twenty million dollars in the manner described, and for the purposes set out, in chapter 640 and in this chapter.

(L. 2006 H.B. 1149)



Section 644.597 Board may borrow additional $10,000,000 for purposes of water pollution, improvement of drinking water, and storm water control.

Effective 28 Aug 2007

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.597. Board may borrow additional $10,000,000 for purposes of water pollution, improvement of drinking water, and storm water control. — In addition to those sums authorized prior to August 28, 2007, the board of fund commissioners of the state of Missouri, as authorized by Section 37(e) of Article III of the Constitution of the State of Missouri, may borrow on the credit of this state the sum of ten million dollars in the manner described, and for the purposes set out, in chapter 640 and in this chapter.

(L. 2007 S.B. 22)



Section 644.598 Board may borrow additional $10,000,000 for purposes of rural water and sewer grants and loans.

Effective 28 Aug 2007

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.598. Board may borrow additional $10,000,000 for purposes of rural water and sewer grants and loans. — In addition to those sums authorized prior to August 28, 2007, the board of fund commissioners of the state of Missouri, as authorized by Section 37(g) of Article III of the Constitution of the State of Missouri, may borrow on the credit of this state the sum of ten million dollars in the manner described, and for the purposes set out, in chapter 640 and in this chapter.

(L. 2007 S.B. 22)



Section 644.599 Board may borrow additional $20,000,000 for purposes of storm water control.

Effective 28 Aug 2007

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

644.599. Board may borrow additional $20,000,000 for purposes of storm water control. — In addition to those sums authorized prior to August 28, 2007, the board of fund commissioners of the state of Missouri, as authorized by Section 37(h) of Article III of the Constitution of the State of Missouri, may borrow on the credit of this state the sum of twenty million dollars in the manner described, and for the purposes set out, in chapter 640 and in this chapter.

(L. 2007 S.B. 22)






Chapter 650 Department of Public Safety

Chapter Cross References



Section 650.005 Department of public safety created — director, appointment — department's duties — rules, procedure.

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

650.005. Department of public safety created — director, appointment — department's duties — rules, procedure. — 1. There is hereby created a "Department of Public Safety" in charge of a director appointed by the governor with the advice and consent of the senate. The department's role will be to provide overall coordination in the state's public safety and law enforcement program, to provide channels of coordination with local and federal agencies in regard to public safety, law enforcement and with all correctional and judicial agencies in regard to matters pertaining to its responsibilities as they may interrelate with the other agencies or offices of state, local or federal governments.

2. All the powers, duties and functions of the state highway patrol, chapter 43 and others, are transferred by type II transfer to the department of public safety. The governor by and with the advice and consent of the senate shall appoint the superintendent of the patrol. With the exception of sections 43.100 to 43.120 relating to financial procedures, the director of public safety shall succeed the state highways and transportation commission in approving actions of the superintendent and related matters as provided in chapter 43. Uniformed members of the patrol shall be selected in the manner provided by law and shall receive the compensation provided by law. Nothing in the Reorganization Act of 1974, however, shall be interpreted to affect the funding of appropriations or the operation of chapter 104 relating to retirement system coverage or section 226.160 relating to workers' compensation for members of the patrol.

3. All the powers, duties and functions of the supervisor of liquor control, chapter 311 and others, are transferred by type II transfer to the department of public safety. The supervisor shall be nominated by the department director and appointed by the governor with the advice and consent of the senate. The supervisor shall appoint such agents, assistants, deputies and inspectors as limited by appropriations. All employees shall have the qualifications provided by law and may be removed by the supervisor or director of the department as provided in section 311.670.

4. All the powers, duties and functions of the safety and fire prevention bureau of the department of public health and welfare are transferred by type I transfer to the director of public safety.

5. All the powers, duties and functions of the state fire marshal, chapter 320 and others, are transferred to the department of public safety by a type I transfer.

6. All the powers, duties and functions of the law enforcement assistance council administering federal grants, planning and the like relating to Public Laws 90-351, 90-445 and related acts of Congress are transferred by type I transfer to the director of public safety. The director of public safety shall appoint such advisory bodies as are required by federal laws or regulations. The council is abolished.

7. The director of public safety shall promulgate motor vehicle regulations and be ex officio a member of the safety compact commission in place of the director of revenue and all powers, duties and functions relating to chapter 307 are transferred by type I transfer to the director of public safety.

8. The office of adjutant general and the state militia are assigned to the department of public safety; provided, however, nothing herein shall be construed to interfere with the powers and duties of the governor as provided in Article IV, Section 6 of the Constitution of the state of Missouri or chapter 41.

9. All the powers, duties and functions of the Missouri boat commission, chapter 306 and others, are transferred by type I transfer to the "Missouri State Water Patrol*", which is hereby created, in the department of public safety. The Missouri boat commission and the office of secretary to the commission are abolished. All deputy boat commissioners and all other employees of the commission who were employed on February 1, 1974, shall be transferred to the water patrol without further qualification. Effective January 1, 2011, all the powers, duties, and functions of the Missouri state water patrol are transferred to the division of water patrol within the Missouri state highway patrol as set out in section 43.390.

10. The Missouri veterans's commission, chapter 42, is assigned to the department of public safety.

11. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2009, shall be invalid and void.

(L. 1973 1st Ex. Sess. S.B. 1 § 11, A.L. 1985 H.B. 140 § 11, A.L. 1989 S.B. 135, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 1999 S.B. 15, A.L. 2007 H.B. 461, A.L. 2009 H.B. 132, A.L. 2010 H.B. 1868, A.L. 2014 H.B. 1299 Revision)

*"Missouri state water patrol" changed to "water patrol division" by 306.010, 2010.



Section 650.020 Operation payback — reimbursement for crime tips — rules.

Effective 28 Aug 1998

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

650.020. Operation payback — reimbursement for crime tips — rules. — 1. A program to be called "Operation Payback" is hereby established within the department of public safety. Subject to appropriation, "operation payback" may upon request by a crime tip organization, reimburse such organization up to two hundred fifty dollars per reward paid by the organization for a drug-related crime tip involving the sale or manufacture of methamphetamine that leads to a methamphetamine seizure.

2. A crime tip organization is a community-based partnership between the community, law enforcement and the media to work together in the community's fight against crime by encouraging citizens via cash rewards and anonymity to provide law enforcement information leading to the arrest of criminals.

3. The director of the department of public safety may authorize expenditures to reimburse a crime tip organization if such organization satisfies the following requirements:

(1) The organization must demonstrate that it has an active board of directors including at least one representative of the community's municipal or county law enforcement agency;

(2) The organization must be registered with the department of public safety prior to application for funds; and

(3) The organization must provide documentation of payment for a drug-related tip involving the sale or manufacture of methamphetamine and proof that the tip led to a methamphetamine and proof that the tip led to a methamphetamine seizure.

4. Under no circumstance may a crime tip organization receive more than five thousand dollars during any fiscal year.

5. The department of public safety shall promulgate such rules and regulations as are necessary for the administration of this section, pursuant to chapter 536 and section 650.005.

(L. 1998 H.B. 1147, et al. § 7)



Section 650.025 Missing and endangered persons advisory system created — definitions — rulemaking authority.

Effective 28 Aug 2007

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

650.025. Missing and endangered persons advisory system created — definitions — rulemaking authority. — 1. There is hereby created an advisory system, referred to in this section as the "system", to aid in the identification and location of missing endangered persons.

2. For the purposes of this section, "missing endangered person" means a person whose whereabouts are unknown and who is:

(1) Physically or mentally disabled to the degree that the person is dependent upon an agency or another individual;

(2) Missing under circumstances indicating that the missing person's safety may be in danger; or

(3) Missing under involuntary or unknown circumstances.

3. The department of public safety has the authority to promulgate rules establishing recommended procedures for issuing missing endangered person advisories. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2007, shall be invalid and void.

(L. 2007 S.B. 84)



Section 650.030 State firearms training and qualification standard for retired law enforcement officers carrying concealed weapons, rules.

Effective 28 Aug 2005

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

650.030. State firearms training and qualification standard for retired law enforcement officers carrying concealed weapons, rules. — The director of public safety shall have authority to establish a state firearms training and qualification standard for retired law enforcement officers carrying concealed firearms pursuant to 18 U.S.C. 926C of the Law Enforcement Officers Safety Act of 2004, and shall promulgate rules for the implementation of this state standard as required by 18 U.S.C. Section 926C(d)(2)(B). Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2005, shall be invalid and void.

(L. 2005 H.B. 353)



Section 650.050 DNA profiling system to be established in department of public safety, purpose.

Effective 28 Aug 2009

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

650.050. DNA profiling system to be established in department of public safety, purpose. — 1. The Missouri department of public safety shall develop and establish a "DNA Profiling System", referred to in sections 650.050 to 650.100 as the system to assist federal, state, and local criminal justice and law enforcement agencies in the identification, investigation, and prosecution of individuals as well as the identification of missing or unidentified persons.

2. This DNA profiling system shall consist of qualified Missouri forensic laboratories approved by the Federal Bureau of Investigation.

3. The Missouri state highway patrol crime laboratory shall be the administrator of the state's DNA index system.

4. The DNA profiling system as established in this section shall be compatible with that used by the Federal Bureau of Investigation to ensure that DNA records are fully exchangeable between DNA laboratories and that quality assurance standards issued by the director of the Federal Bureau of Investigation are applied and performed.

5. DNA samples obtained under sections 650.050 to 650.100 shall only be analyzed consistent with sections 650.050 to 650.100 and applicable federal laws and regulations.

(L. 1991 S.B. 152 § 1, A.L. 1996 S.B. 578, A.L. 2004 S.B. 1000, A.L. 2005 S.B. 423, A.L. 2006 S.B. 1023, A.L. 2009 H.B. 152)



Section 650.052 Consultation with crime laboratories — DNA system, powers and duties — expert testimony — rulemaking authority.

Effective 28 Aug 2009

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

650.052. Consultation with crime laboratories — DNA system, powers and duties — expert testimony — rulemaking authority. — 1. The state's DNA profiling system shall:

(1) Assist federal, state and local criminal justice and law enforcement agencies in the identification, detection or exclusion of individuals who are subjects of the investigation or prosecution of criminal offenses in which biological evidence is recovered or obtained; and

(2) If personally identifiable information is removed, support development of forensic validation studies, forensic protocols, and the establishment and maintenance of a population statistics database for federal, state, or local crime laboratories of law enforcement agencies; and

(3) Assist in the recovery or identification of human remains from mass disasters, or for other humanitarian purposes, including identification of missing persons.

2. The Missouri state highway patrol shall act as the central repository for the DNA profiling system and shall collaborate with the Federal Bureau of Investigation and other criminal justice agencies relating to the state's participation in CODIS and the National DNA Index System or in any DNA database.

3. The Missouri state highway patrol may promulgate rules and regulations to implement the provisions of sections 650.050 to 650.100 in accordance with Federal Bureau of Investigation recommendations for the form and manner of collection of blood or other scientifically accepted biological samples and other procedures for the operation of sections 650.050 to 650.100. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

4. The Missouri state highway patrol shall provide the necessary components for collection of the biological samples from qualified individuals as defined in section 650.055 for the DNA profiling system.

(1) For qualified offenders as defined by section 650.055 who are under custody and control of the department of corrections, the fingerprint and DNA sample collection shall be performed by the department of corrections and the division of probation and parole, or their authorized designee or contracted third party.

(2) For qualified offenders as defined by section 650.055 who are under custody and control of a city or county jail, the fingerprint and DNA sample collections shall be performed by the city or county jail or its authorized designee or contracted third party.

(3) For qualified offenders as defined by section 650.055 who are under the custody and control of companies contracted by the county or court to perform supervision and/or treatment of the offender, the sheriff's department of the sentencing court shall perform the DNA sample collection and obtain a fingerprint.

(4) For a person who is required to register as a sexual offender under sections 589.400 to 589.425, the registering agency shall obtain the DNA sample and fingerprint.

5. The specimens shall thereafter be forwarded to the Missouri state highway patrol crime laboratory. Any DNA profiling analysis or collection of DNA samples by the state or any county performed pursuant to sections 650.050 to 650.100 shall be subject to appropriations.

6. The state's participating forensic DNA laboratories shall meet quality assurance standards specified by the Missouri state highway patrol crime laboratory and the Federal Bureau of Investigation to ensure quality DNA identification records submitted to the central repository.

7. The state's participating forensic DNA laboratories may provide the system for identification purposes to criminal justice, law enforcement officials and prosecutors in the preparation and utilization of DNA evidence for presentation in court and provide expert testimony in court on DNA evidentiary issues.

8. The department of public safety shall have the authority to promulgate rules and regulations to carry out the provisions of sections 650.050 to 650.100. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2004, shall be invalid and void.

(L. 1996 S.B. 578, A.L. 2004 S.B. 1000, A.L. 2005 S.B. 423, A.L. 2009 H.B. 62 merged with H.B. 152, A.L. 2009 H.B. 62 merged with H.B. 152)



Section 650.055 Felony convictions for certain offenses to have biological samples collected, when — use of sample — highway patrol and department of corrections, duty — DNA records and biological materials to be closed record, disclosure, when — expungement of record, when.

Effective 28 Aug 2017

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

650.055. Felony convictions for certain offenses to have biological samples collected, when — use of sample — highway patrol and department of corrections, duty — DNA records and biological materials to be closed record, disclosure, when — expungement of record, when. — 1. Every individual who:

(1) Is found guilty of a felony or any offense under chapter 566; or

(2) Is seventeen years of age or older and arrested for burglary in the first degree under section 569.160, or burglary in the second degree under section 569.170, or a felony offense under chapter 565, 566, 567, 568, or 573; or

(3) Has been determined to be a sexually violent predator pursuant to sections 632.480 to 632.513; or

(4) Is an individual required to register as a sexual offender under sections 589.400 to 589.425;

­­

­

2. Any individual subject to DNA collection and profiling analysis under this section shall provide a DNA sample:

(1) Upon booking at a county jail or detention facility; or

(2) Upon entering or before release from the department of corrections reception and diagnostic centers; or

(3) Upon entering or before release from a county jail or detention facility, state correctional facility, or any other detention facility or institution, whether operated by a private, local, or state agency, or any mental health facility if committed as a sexually violent predator pursuant to sections 632.480 to 632.513; or

(4) When the state accepts a person from another state under any interstate compact, or under any other reciprocal agreement with any county, state, or federal agency, or any other provision of law, whether or not the person is confined or released, the acceptance is conditional on the person providing a DNA sample if the person was found guilty of a felony offense in any other jurisdiction; or

(5) If such individual is under the jurisdiction of the department of corrections. Such jurisdiction includes persons currently incarcerated, persons on probation, as defined in section 217.650, and on parole, as also defined in section 217.650; or

(6) At the time of registering as a sex offender under sections 589.400 to 589.425.

3. The Missouri state highway patrol and department of corrections shall be responsible for ensuring adherence to the law. Any person required to provide a DNA sample pursuant to this section shall be required to provide such sample, without the right of refusal, at a collection site designated by the Missouri state highway patrol and the department of corrections. Authorized personnel collecting or assisting in the collection of samples shall not be liable in any civil or criminal action when the act is performed in a reasonable manner. Such force may be used as necessary to the effectual carrying out and application of such processes and operations. The enforcement of these provisions by the authorities in charge of state correctional institutions and others having custody or jurisdiction over individuals included in subsection 1 of this section which shall not be set aside or reversed is hereby made mandatory. The board of probation or parole shall recommend that an individual on probation or parole who refuses to provide a DNA sample have his or her probation or parole revoked. In the event that a person’s DNA sample is not adequate for any reason, the person shall provide another sample for analysis.

4. The procedure and rules for the collection, analysis, storage, expungement, use of DNA database records and privacy concerns shall not conflict with procedures and rules applicable to the Missouri DNA profiling system and the Federal Bureau of Investigation’s DNA databank system.

5. Unauthorized use or dissemination of individually identifiable DNA information in a database for purposes other than criminal justice or law enforcement is a class A misdemeanor.

6. Implementation of sections 650.050 to 650.100 shall be subject to future appropriations to keep Missouri’s DNA system compatible with the Federal Bureau of Investigation’s DNA databank system.

7. All DNA records and biological materials retained in the DNA profiling system are considered closed records pursuant to chapter 610. All records containing any information held or maintained by any person or by any agency, department, or political subdivision of the state concerning an individual’s DNA profile shall be strictly confidential and shall not be disclosed, except to:

(1) Peace officers, as defined in section 590.010, and other employees of law enforcement agencies who need to obtain such records to perform their public duties;

(2) The attorney general or any assistant attorneys general acting on his or her behalf, as defined in chapter 27;

(3) Prosecuting attorneys or circuit attorneys as defined in chapter 56, and their employees who need to obtain such records to perform their public duties;

(4) The individual whose DNA sample has been collected, or his or her attorney; or

(5) Associate circuit judges, circuit judges, judges of the courts of appeals, supreme court judges, and their employees who need to obtain such records to perform their public duties.

8. Any person who obtains records pursuant to the provisions of this section shall use such records only for investigative and prosecutorial purposes, including but not limited to use at any criminal trial, hearing, or proceeding; or for law enforcement identification purposes, including identification of human remains. Such records shall be considered strictly confidential and shall only be released as authorized by this section.

9. (1) An individual may request expungement of his or her DNA sample and DNA profile through the court issuing the reversal or dismissal, or through the court granting an expungement of all official records under section 568.040. A certified copy of the court order establishing that such conviction has been reversed, guilty plea has been set aside, or expungement has been granted under section 568.040 shall be sent to the Missouri state highway patrol crime laboratory. Upon receipt of the court order, the laboratory will determine that the requesting individual has no other qualifying offense as a result of any separate plea or conviction and no other qualifying arrest prior to expungement.

(2) A person whose DNA record or DNA profile has been included in the state DNA database in accordance with this section and sections 650.050, 650.052, and 650.100 may request expungement on the grounds that the conviction has been reversed, the guilty plea on which the authority for including that person’s DNA record or DNA profile was based has been set aside, or an expungement of all official records has been granted by the court under section 568.040.

(3) Upon receipt of a written request for expungement, a certified copy of the final court order reversing the conviction, setting aside the plea, or granting an expungement of all official records under section 568.040, and any other information necessary to ascertain the validity of the request, the Missouri state highway patrol crime laboratory shall expunge all DNA records and identifiable information in the state DNA database pertaining to the person and destroy the DNA sample of the person, unless the Missouri state highway patrol determines that the person is otherwise obligated to submit a DNA sample. Within thirty days after the receipt of the court order, the Missouri state highway patrol shall notify the individual that it has expunged his or her DNA sample and DNA profile, or the basis for its determination that the person is otherwise obligated to submit a DNA sample.

(4) The Missouri state highway patrol is not required to destroy any item of physical evidence obtained from a DNA sample if evidence relating to another person would thereby be destroyed.

(5) Any identification, warrant, arrest, or evidentiary use of a DNA match derived from the database shall not be excluded or suppressed from evidence, nor shall any conviction be invalidated or reversed or plea set aside due to the failure to expunge or a delay in expunging DNA records.

10. When a DNA sample is taken from an individual pursuant to subdivision (2) of subsection 1 of this section and the prosecutor declines prosecution and notifies the arresting agency of that decision, the arresting agency shall notify the Missouri state highway patrol crime laboratory within ninety days of receiving such notification. Within thirty days of being notified by the arresting agency that the prosecutor has declined prosecution, the Missouri state highway patrol crime laboratory shall determine whether the individual has any other qualifying offenses or arrests that would require a DNA sample to be taken and retained. If the individual has no other qualifying offenses or arrests, the crime laboratory shall expunge all DNA records in the database taken at the arrest for which the prosecution was declined pertaining to the person and destroy the DNA sample of such person.

11. When a DNA sample is taken of an arrestee for any offense listed under subsection 1 of this section and charges are filed:

(1) If the charges are later withdrawn, the prosecutor shall notify the state highway patrol crime laboratory that such charges have been withdrawn;

(2) If the case is dismissed, the court shall notify the state highway patrol crime laboratory of such dismissal;

(3) If the court finds at the preliminary hearing that there is no probable cause that the defendant committed the offense, the court shall notify the state highway patrol crime laboratory of such finding;

(4) If the defendant is found not guilty, the court shall notify the state highway patrol crime laboratory of such verdict.

­­

­

(L. 1991 S.B. 152 § 3, A.L. 1996 S.B. 578, A.L. 2004 S.B. 1000, A.L. 2005 H.B. 353 merged with S.B. 423, A.L. 2006 S.B. 1023, A.L. 2009 H.B. 62 merged with H.B. 152 merged with H.B. 481, A.L. 2012 S.B. 789, A.L. 2017 S.B. 34)



Section 650.056 Evidence capable of being tested for DNA must be preserved.

Effective 28 Aug 2006

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

650.056. Evidence capable of being tested for DNA must be preserved. — Any evidence leading to a conviction of a felony described in subsection 1 of section 650.055 which has been or can be tested for DNA shall be preserved by the investigating law enforcement agency.

(L. 2001 S.B. 267 § 1, A.L. 2006 S.B. 1023)



Section 650.057 Local law enforcement agencies not to operate system, exceptions — rules authorized — DNA evidence in court use by local law enforcers.

Effective 28 Aug 2006

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

650.057. Local law enforcement agencies not to operate system, exceptions — rules authorized — DNA evidence in court use by local law enforcers. — 1. Except as provided in subsection 3 of this section, no local law enforcement agency may establish or operate a system unless:

(1) The equipment of the local system is compatible with that of the state system; and

(2) The local system is equipped to receive and answer inquiries from the Missouri DNA profiling system or FBI databank and transmit data to the Missouri DNA profiling system and FBI databank; and

(3) The procedure and rules for the collection, analysis, storage, expungement and use of DNA profiling data do not conflict with procedures and rules applicable to the Missouri system and the FBI DNA databank.

2. The Missouri department of public safety shall adopt rules to implement this section.

3. Nothing in subdivisions (1) and (2) of this section shall prohibit a local law enforcement agency from performing DNA profiling analysis in individual cases to assist law enforcement officials and prosecutors in the preparation and use of DNA evidence for presentation in court. Implementation of sections 650.050 to 650.057 shall be subject to future appropriations except for section 650.050.

(L. 1991 S.B. 152 § 4, A.L. 2006 S.B. 1023)



Section 650.058 Individuals who are actually innocent may receive restitution, amount, petition, definition, limitations and requirements — guilt confirmed by DNA testing, procedures — petitions for restitution — order of expungement.

Effective 28 Aug 2016

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

650.058. Individuals who are actually innocent may receive restitution, amount, petition, definition, limitations and requirements — guilt confirmed by DNA testing, procedures — petitions for restitution — order of expungement. — 1. Notwithstanding the sovereign immunity of the state, any individual who was found guilty of a felony in a Missouri court and was later determined to be actually innocent of such crime solely as a result of DNA profiling analysis may be paid restitution. The individual may receive an amount of fifty dollars per day for each day of postconviction incarceration for the crime for which the individual is determined to be actually innocent. The petition for the payment of said restitution shall be filed with the sentencing court. For the purposes of this section, the term “actually innocent” shall mean:

(1) The individual was convicted of a felony for which a final order of release was entered by the court;

(2) All appeals of the order of release have been exhausted;

(3) The individual was not serving any term of a sentence for any other crime concurrently with the sentence for which he or she is determined to be actually innocent, unless such individual was serving another concurrent sentence because his or her parole was revoked by a court or the board of probation and parole in connection with the crime for which the person has been exonerated. Regardless of whether any other basis may exist for the revocation of the person’s probation or parole at the time of conviction for the crime for which the person is later determined to be actually innocent, when the court’s or the board of probation and parole’s sole stated reason for the revocation in its order is the conviction for the crime for which the person is later determined to be actually innocent, such order shall, for purposes of this section only, be conclusive evidence that their probation or parole was revoked in connection with the crime for which the person has been exonerated; and

(4) Testing ordered under section 547.035, or testing by the order of any state or federal court, if such person was exonerated on or before August 28, 2004, or testing ordered under section 650.055, if such person was or is exonerated after August 28, 2004, demonstrates a person’s innocence of the crime for which the person is in custody.

­­

­

2. If the results of the DNA testing confirm the person’s guilt, then the person filing for DNA testing under section 547.035, shall:

(1) Be liable for any reasonable costs incurred when conducting the DNA test, including but not limited to the cost of the test. Such costs shall be determined by the court and shall be included in the findings of fact and conclusions of law made by the court; and

(2) Be sanctioned under the provisions of section 217.262.

3. A petition for payment of restitution under this section may only be filed by the individual determined to be actually innocent or the individual’s legal guardian. No claim or petition for restitution under this section may be filed by the individual’s heirs or assigns. An individual’s right to receive restitution under this section is not assignable or otherwise transferrable. The state’s obligation to pay restitution under this section shall cease upon the individual’s death. Any beneficiary designation that purports to bequeath, assign, or otherwise convey the right to receive such restitution shall be void and unenforceable.

4. An individual who is determined to be actually innocent of a crime under this chapter shall automatically be granted an order of expungement from the court in which he or she pled guilty or was sentenced to expunge from all official records all recordations of his or her arrest, plea, trial or conviction. Upon granting of the order of expungement, the records and files maintained in any administrative or court proceeding in an associate or circuit division of the court shall be confidential and only available to the parties or by order of the court for good cause shown. The effect of such order shall be to restore such person to the status he or she occupied prior to such arrest, plea or conviction and as if such event had never taken place. No person as to whom such order has been entered shall be held thereafter under any provision of any law to be guilty of perjury or otherwise giving a false statement by reason of his or her failure to recite or acknowledge such arrest, plea, trial, conviction or expungement in response to any inquiry made of him or her for any purpose whatsoever and no such inquiry shall be made for information relating to an expungement under this section.

(L. 2006 S.B. 1023, A.L. 2016 H.B. 1765)



Section 650.059 Crime laboratory review commission established, purpose, members, vacancies, powers and duties.

Effective 28 Aug 2009

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

650.059. Crime laboratory review commission established, purpose, members, vacancies, powers and duties. — 1. There is hereby established within the department of public safety a "Crime Laboratory Review Commission" to provide independent review of any state or local Missouri crime laboratory receiving state-administered funding.

2. The commission shall consist of five members who shall be citizens of this state, including one senior manager from a crime laboratory within the state that is accredited by a body approved by the department of public safety, one licensed law enforcement officer employed by a county or municipality in a management position, one prosecuting attorney, one criminal defense attorney, and the director of the department of public safety or his or her designee.

3. Except for the director of the department of public safety or his or her designee, the members shall be appointed by the governor with the advice and consent of the senate. For the initial term, the prosecuting attorney and criminal defense attorney shall serve a term of two years. The law enforcement officer and the crime laboratory senior manager shall serve an initial term of four years. Thereafter, all appointments shall be for terms of four years. Except for the director of the department of public safety or his or her designee, the governor shall fill any vacancy by appointment for the unexpired term and each member of the board shall hold office until such member's successor is appointed and qualified.

4. If a member no longer meets the qualifications for which he or she was appointed, the member's seat shall be deemed vacant.

5. The members of the commission shall not receive compensation for their services other than to receive reimbursement costs directly associated with the execution of their commission duties.

6. The director of the department of public safety or his or her designee shall serve as chairman of the commission. The commission shall meet at least annually to review the current status of crime laboratories in this state. Three members of the commission shall constitute a quorum.

7. For the purposes of this section, the term "crime laboratory" shall mean any forensic science laboratory operated or supported financially by the state or any unit of city, county, or other local Missouri government receiving state-administered funding, and employs at least one scientist who examines physical evidence in criminal matters and provides expert or opinion testimony with respect to such physical evidence in a state court of law.

8. The commission shall have the power to:

(1) Assess the capabilities and needs of Missouri crime laboratories, as well as their ability to deliver quality forensic services in a timely manner to law enforcement agencies in the state of Missouri;

(2) Authorize independent external investigations into allegations of serious negligence or misconduct committed by employees or contractors of a crime laboratory substantially affecting the integrity of forensic results. The commission shall solicit input and guidance from any appropriate expert as it deems necessary in the investigation process;

(3) Appoint members to inspection or investigative teams to assist in carrying out the duties described in subdivisions (1) and (2) of this subsection;

(4) Issue reprimands to crime laboratories and to employees or contractors of crime laboratories found to be negligent or engaging in misconduct in the execution of their responsibilities;

(5) Make recommendations for changes in procedure of crime laboratories found to be negligent in the execution of their responsibilities; and

(6) Issue reports to the director of the department of public safety summarizing any findings of negligence or misconduct of a crime laboratory or an employee or contractor of a crime laboratory and making recommendations regarding revocation or suspension of grant funding that the commission deems warranted.

9. The commission shall submit an annual report to the governor summarizing its activities and any suggestions to improve the quality management systems within the crime laboratories in the state, but shall not make recommendations related to relocation or consolidation of these crime laboratories.

10. The department of public safety shall have the authority to revoke any grant money from a crime laboratory if the laboratory does not cooperate with the commission or if allegations of serious misconduct or negligence are substantiated by the commission.

11. In the event the commission takes a vote concerning only a particular crime laboratory, the appointee serving as a senior manager of a crime laboratory or licensed law enforcement officer shall recuse himself or herself from such vote if it involves the crime laboratory employing such senior manager or a crime laboratory operated by the municipality employing such officer.

(L. 2009 H.B. 62)



Section 650.060 Accreditation of crime laboratory required, when — exceptions — rulemaking authority.

Effective 28 Aug 2008

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

650.060. Accreditation of crime laboratory required, when — exceptions — rulemaking authority. — 1. On or after December 31, 2012, any crime laboratory providing reports or testimony to a state court pertaining to a result of the forensic analysis of evidence shall be accredited or provisionally accredited by a laboratory accrediting organization approved by the department of public safety.

2. This section shall not apply to testimony, results, reports, or evidence of forensic analysis produced by a crime laboratory prior to December 31, 2012. Such testimony, results, reports, or evidence of forensic analysis need not be performed by an accredited or provisionally accredited crime laboratory and may be produced or presented on behalf of the prosecution in a state court after December 31, 2012, as long as the forensic analysis was produced prior to such date.

3. Crime laboratories may utilize funding provided through section 595.045 to defray costs associated with applying for and maintaining accreditation.

4. The department of public safety shall promulgate rules identifying approved accrediting bodies and shall establish procedures for the monitoring of crime laboratory compliance with the approved accrediting body. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2008, shall be invalid and void.

(L. 2008 S.B. 733)



Section 650.100 Definitions.

Effective 28 Aug 2012

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

650.100. Definitions. — As used in this chapter, the following words shall have the following meanings unless a different meaning clearly appears from the context:

(1) "Central repository", the location where all DNA samples collected from individuals under section 650.055 will be maintained and analyzed; where all authorized DNA profiles uploaded to the state's database will be maintained; and from where all authorized DNA profiles will be uploaded to the national DNA database;

(2) "CODIS", the Federal Bureau of Investigation's Combined DNA Index System that allows the storage and exchange of DNA records submitted by federal, state, and local DNA crime laboratories. The term "CODIS" includes the National DNA Index System administered and operated by the Federal Bureau of Investigation;

(3) "Crime laboratory", a laboratory operated or supported financially by the state or any unit of city, county, or other local Missouri government that employs at least one scientist who examines physical evidence in criminal matters and provides expert or opinion testimony with respect to such physical evidence in a state court of law;

(4) "Department", the Missouri department of public safety;

(5) "DNA", deoxyribonucleic acid. DNA is located in the cells and provides an individual's personal genetic blueprint. DNA encodes genetic information that is the basis of human heredity and forensic identification;

(6) "DNA profile" refers to the collective results of all DNA identification analyses on an individual's DNA sample;

(7) "DNA record", the DNA identification information stored in the state DNA database or CODIS. The DNA record is the result obtained from the DNA analysis. The DNA record is comprised of the characteristics of a DNA sample, which are of value in establishing the identity of individuals, the DNA profile as well as data required to manage and operate the state's DNA database, to include the specimen identification number;

(8) "DNA sample", a biological sample provided by any person with respect to offenses covered by section 650.055 or submitted to the Missouri state highway patrol crime laboratory pursuant to sections 650.050 to 650.100 for analysis or storage or both;

(9) "Expunge", to destroy an individual's DNA sample and remove the DNA record from the state DNA database;

(10) "Forensic DNA analysis", the identification and evaluation of biological evidence in criminal matters using DNA technologies;

(11) "Local funds", any funds not provided by the federal government.

(L. 1979 S.B. 202 § 1, A.L. 2004 S.B. 1000, A.L. 2006 S.B. 1023, A.L. 2008 S.B. 733, A.L. 2012 S.B. 789)



Section 650.105 Assistance program established — distribution of state funds — access to laboratories — limitation on establishment of new laboratories.

Effective 28 Aug 2003

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

650.105. Assistance program established — distribution of state funds — access to laboratories — limitation on establishment of new laboratories. — 1. There is hereby created the "Missouri Crime Laboratory Assistance Program" within the department of public safety. The purpose of this program is to provide state financial assistance to defray part of the operational costs incurred by crime laboratories.

2. Funds that are appropriated and collected pursuant to section 488.029 for this program shall be appropriated to the department.

3. Distribution of these state funds shall be by contractual arrangement between the department and each respective laboratory providing the service. Terms of the contract shall be negotiable each year. The state auditor shall audit from time to time all crime laboratories receiving state funds.

4. Nothing in sections 650.100 and 650.105 shall prohibit any crime laboratory from receiving federal or local funds should such funds become available.

5. All law enforcement agencies, municipal, county and state, shall have access to crime laboratories funded hereunder.

6. No state funds shall be expended unless appropriated by the general assembly for this purpose.

7. No new crime laboratories shall be started with state funds until authorized by the general assembly.

(L. 1979 S.B. 202 §§ 2 to 8, A.L. 2003 S.B. 39)



Section 650.110 Jefferson County, crime laboratory, funding.

Effective 28 Aug 1989

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

650.110. Jefferson County, crime laboratory, funding. — In addition to any other laboratories funded by the Missouri crime laboratory assistance program, the department of public safety shall provide funds for the operation of a crime laboratory in any first class county without a charter form of government which adjoins both a first class county with a charter form of government and at least two counties which are counties of the second class on August 28, 1989. Such funding shall be by contractual arrangement as provided by section 650.105, and shall be subject to the same terms and conditions established by the department to fund other crime laboratories under that section.

(L. 1989 S.B. 204 § 1)



Section 650.120 Grants to fund investigations of internet sex crimes against children — fund created — panel, membership, terms — local matching amounts — priorities — training standards — information sharing — panel recommendation — power of arrest — sunset provision.

Effective 28 Aug 2014, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

650.120. Grants to fund investigations of internet sex crimes against children — fund created — panel, membership, terms — local matching amounts — priorities — training standards — information sharing — panel recommendation — power of arrest — sunset provision. — 1. There is hereby created in the state treasury the "Cyber Crime Investigation Fund". The treasurer shall be custodian of the fund and may approve disbursements from the fund in accordance with sections 30.170 and 30.180. The department of public safety shall be the administrator of the fund. Moneys in the fund shall be used solely for the administration of the grant program established under this section. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

2. The department of public safety shall create a program to distribute grants to multijurisdictional internet cyber crime law enforcement task forces, multijurisdictional enforcement groups, as defined in section 650.153*, that are investigating internet sex crimes against children, and other law enforcement agencies. The program shall be funded by the cyber crime investigation fund created under subsection 1 of this section. Not more than three percent of the money in the fund may be used by the department to pay the administrative costs of the grant program. The grants shall be awarded and used to pay the salaries of detectives and computer forensic personnel whose focus is investigating internet sex crimes against children, including but not limited to enticement of a child, possession or promotion of child pornography, provide funding for the training of law enforcement personnel and prosecuting and circuit attorneys as well as their assistant prosecuting and circuit attorneys, and purchase necessary equipment, supplies, and services. The funding for such training may be used to cover the travel expenses of those persons participating.

3. A panel is hereby established in the department of public safety to award grants under this program and shall be comprised of the following members:

(1) The director of the department of public safety, or his or her designee;

(2) Two members appointed by the director of the department of public safety from a list of six nominees submitted by the Missouri Police Chiefs Association;

(3) Two members appointed by the director of the department of public safety from a list of six nominees submitted by the Missouri Sheriffs' Association;

(4) Two members of the state highway patrol appointed by the director of the department of public safety from a list of six nominees submitted by the Missouri State Troopers Association;

(5) One member of the house of representatives appointed by the speaker of the house of representatives; and

(6) One member of the senate appointed by the president pro tem.

­­

­

4. Local matching amounts, which may include new or existing funds or in-kind resources including but not limited to equipment or personnel, are required for multijurisdictional internet cyber crime law enforcement task forces and other law enforcement agencies to receive grants awarded by the panel. Such amounts shall be determined by the state appropriations process or by the panel.

5. When awarding grants, priority should be given to newly hired detectives and computer forensic personnel.

6. The panel shall establish minimum training standards for detectives and computer forensic personnel participating in the grant program established in subsection 2 of this section.

7. Multijurisdictional internet cyber crime law enforcement task forces and other law enforcement agencies participating in the grant program established in subsection 2 of this section shall share information and cooperate with the highway patrol and with existing internet crimes against children task force programs.

8. The panel may make recommendations to the general assembly regarding the need for additional resources or appropriations.

9. The power of arrest of any peace officer who is duly authorized as a member of a multijurisdictional internet cyber crime law enforcement task force shall only be exercised during the time such peace officer is an active member of such task force and only within the scope of the investigation on which the task force is working. Notwithstanding other provisions of law to the contrary, such task force officer shall have the power of arrest, as limited in this subsection, anywhere in the state and shall provide prior notification to the chief of police of a municipality or the sheriff of the county in which the arrest is to take place. If exigent circumstances exist, such arrest may be made and notification shall be made to the chief of police or sheriff as appropriate and as soon as practical. The chief of police or sheriff may elect to work with the multijurisdictional internet cyber crime law enforcement task force at his or her option when such task force is operating within the jurisdiction of such chief of police or sheriff.

10. Under section 23.253 of the Missouri sunset act:

(1) The provisions of the new program authorized under this section shall be reauthorized on August 28, 2014, and shall expire on December 31, 2024, unless reauthorized by an act of the general assembly; and

(2) If such program is reauthorized, the program authorized under this section shall sunset automatically twelve years after the effective date of the reauthorization of this section; and

(3) This section shall terminate on September first of the calendar year immediately following the calendar year in which the program authorized under this section is sunset.

(L. 2006 H.B. 1698, et al., A.L. 2007 H.B. 41, A.L. 2008 S.B. 714, et al. merged with S.B. 932, A.L. 2014 H.B. 1231 merged with H.B. 1298 Revision merged with S.B. 621)

Program reauthorized 8-28-14

Expires 12-31-24

Termination date 9-01-25

*Section 195.503 was transferred to section 650.153 by S.B. 491, 2014, effective 1-01-17.



Section 650.150 Citation of law.

Effective 01 Jan 2017, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

650.150. Citation of law. — Sections 650.150 to 650.165 shall be known and may be cited as the "Intergovernmental Drug Laws Enforcement Act".

(L. 1993 S.B. 180 § 2, A.L. 2014 S.B. 491)

Transferred 2014; formerly 195.501: Effective 1-01-17



Section 650.153 Definitions.

Effective 01 Jan 2017, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

650.153. Definitions. — As used in sections 650.150 to 650.165, the following terms mean:

(1) "Department", the department of public safety;

(2) "Director", the director of the department of public safety;

(3) "Drug laws", all laws regulating the production, sale, prescribing, manufacturing, administering, transporting, having in possession, dispensing, distributing, or use of controlled substances, as defined in section 195.010;

(4) "Multijurisdictional enforcement group", or "MEG", a combination of political subdivisions established under sections 573.500* and 573.503, section 178.653, and section 311.329 to investigate and enforce computer, internet-based, narcotics, and drug violations.

(L. 1993 S.B. 180 § 3, A.L. 2007 H.B. 41, A.L. 2014 S.B. 491)

Transferred 2014; formerly 195.503; Effective 1-01-17.

*Section 573.500 was repealed by S.B. 491, 2014, effective 1-01-17.



Section 650.156 Formation of group — power of arrest — cooperation.

Effective 01 Jan 2017, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

650.156. Formation of group — power of arrest — cooperation. — 1. Any two or more political subdivisions or the state highway patrol and any one or more political subdivisions may by order or ordinance agree to cooperate with one another in the formation of a multijurisdictional enforcement group for the purpose of intensive professional investigation of computer, internet-based, narcotics and drug law violations.

2. The power of arrest of any peace officer who is duly authorized as a member of a MEG unit shall only be exercised during the time such peace officer is an active member of a MEG unit and only within the scope of the investigation on which the MEG unit is working. Notwithstanding other provisions of law to the contrary, such MEG officer shall have the power of arrest, as limited in this subsection, anywhere in the state and shall provide prior notification to the chief of police of the municipality in which the arrest is to take place or the sheriff of the county if the arrest is to be made in his venue. If exigent circumstances exist, such arrest may be made; however, notification shall be made to the chief of police or sheriff, as appropriate, as soon as practical. The chief of police or sheriff may elect to work with the MEG unit at his or her option when such MEG is operating within the jurisdiction of such chief of police or sheriff.

(L. 1993 S.B. 180 § 4, A.L. 2003 S.B. 184, A.L. 2014 S.B. 491)

Transferred 2014; formerly 195.505; Effective 1-02-17



Section 650.159 Interstate MEG agreements, powers and immunities of officers — effective, when.

Effective 01 Jan 2017, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

650.159. Interstate MEG agreements, powers and immunities of officers — effective, when. — 1. A county bordering another state may enter into agreement with the political subdivisions in such other state's contiguous county pursuant to section 70.220 to form a multijurisdictional enforcement group for the enforcement of drug and controlled substance laws and work in cooperation pursuant to sections 650.150 to 650.165.

2. Such other state's law enforcement officers may be deputized as officers of the counties of this state participating in an agreement pursuant to subsection 1 of this section, and shall be deemed to have met all requirements of peace officer training and certification pursuant to chapter 590 for the purposes of conducting investigations and making arrests in this state pursuant to the provisions of section 650.156, provided such officers have satisfied the applicable peace officer training and certification standards in force in such other state.

3. Such other state's law enforcement officers shall have the same powers and immunities when working under an agreement pursuant to subsection 1 of this section as if working under an agreement with another political subdivision in Missouri pursuant to section 70.815.

4. A multijurisdictional enforcement group formed pursuant to this section is eligible to receive state grants to help defray the costs of its operation pursuant to the terms of section 650.161.

5. The provisions of subsections 2, 3, and 4 of this section shall not be in force unless such other state has provided or shall provide legal authority for its political subdivisions to enter into such agreements and to extend reciprocal powers and privileges to the law enforcement officers of this state working pursuant to such agreements.

(L. 1998 H.B. 1147, et al., A.L. 2014 S.B. 491)

Transferred 2014; formerly 195.507; Effective 1-01-17



Section 650.161 Eligibility for state grants — department of public safety to monitor units.

Effective 01 Jan 2017, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

650.161. Eligibility for state grants — department of public safety to monitor units. — 1. A multijurisdictional enforcement group which meets the minimum criteria established in this section is eligible to receive state grants to help defray the costs of operation.

2. To be eligible for state grants, a MEG shall:

(1) Be established and operating pursuant to intergovernmental contracts written and executed in conformity by law, and involve two or more units of local government;

(2) Establish a MEG policy board composed of an elected official, or his designee, and the chief law enforcement officer from each participating unit of local government and a representative of a hazardous materials response team or, if such team is not formed, then a representative of the local fire response agency, to oversee the operations of the MEG and make such reports to the department of public safety as the department may require;

(3) Designate a single appropriate official of a participating unit of local government to act as the financial officer of the MEG for all participating units of the local government and to receive funds for the operation of the MEG;

(4) Limit its target operation to enforcement of drug laws;

(5) Cooperate with the department of public safety in order to assure compliance with sections 650.150 to 650.165 and to enable the department to fulfill its duties under sections 650.150 to 650.165 and supply the department with all information the department deems necessary therefor;

(6) Cooperate with the local hazardous material response team to establish a local emergency response strategy.

3. The department of public safety shall monitor the operations of all MEG units which receive state grants. From the moneys appropriated annually, if funds are made available by the general assembly for this purpose, the director shall determine and certify to the auditor the amount of the grant to be made to each designated MEG financial officer. No provision of this section shall prohibit funding of multijurisdictional enforcement groups by sources other than those provided by the general assembly, if such funding is in accordance with and in such a manner as provided by law.

(L. 1993 S.B. 180 § 5, A.L. 1999 S.B. 207, A.L. 2014 S.B. 491)

Transferred 2014; formerly 195.509; Effective 1-01-17



Section 650.165 Report required, when.

Effective 01 Jan 2017, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

650.165. Report required, when. — The director shall report annually, no later than January first of each year, to the governor and the general assembly on the operations of the multijurisdictional enforcement groups, including a breakdown of the appropriation for the current fiscal year indicating the amount of the state grant each MEG received or will receive.

(L. 1993 S.B. 180 § 6, A.L. 2014 S.B. 491)

Transferred 2014; formerly 195.511; Effective 1-01-17



Section 650.200 Citation of act — applicability.

Effective 28 Aug 1984

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

650.200. Citation of act — applicability. — Sections 650.200 to 650.290 shall be known and may be cited as the "Boiler and Pressure Vessel Act", and, except as otherwise provided in sections 650.200 to 650.290, shall apply to all fired and unfired steam boilers, hot water heating boilers, hot water supply boilers and pressure vessels.

(L. 1984 H.B. 1060 § 1)



Section 650.205 Definitions.

Effective 28 Aug 1984

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

650.205. Definitions. — As used in sections 650.200 to 650.290, unless the context clearly requires otherwise, the following words and terms mean:

(1) "API-ASME", American Petroleum Institute-American Society of Mechanical Engineers;

(2) "ASME", American Society of Mechanical Engineers;

(3) "Board", the board of boiler and pressure vessel rules;

(4) "Boiler", a vessel intended for use in heating water or other liquids for generating steam or other vapors under pressure or vacuum by the application of heat resulting from the combustion of fuels, electricity, atomic energy, or waste gases;

(5) "Certificate inspection", an inspection, the report of which is used by the chief inspector to decide whether or not a certificate as provided by subsection 3 of section 650.265 may be issued. This certificate inspection shall be an internal inspection when construction permits; otherwise, it shall be as complete an inspection as possible;

(6) "Director", the director of the inspection section of the department of public safety;

(7) "Heating boiler", a steam boiler operating at pressures not exceeding fifteen psig, or a hot water heating boiler operating at pressures not exceeding one hundred sixty psig or temperatures not exceeding two hundred fifty degrees Fahrenheit at or near the boiler outlet, or both;

(8) "High pressure, high temperature water boiler", a water boiler operating at pressures exceeding one hundred sixty psig or temperatures exceeding two hundred fifty degrees Fahrenheit at or near the boiler outlet, or both;

(9) "Power boiler", a boiler in which steam or other vapor is generated at a pressure of more than fifteen psig including a high pressure, high temperature water boiler;

(10) "Pressure vessel", a vessel in which the pressure is obtained from an external source or by the application of heat from an indirect source, other than those vessels defined in subdivisions (4), (7), (8), and (9) of this section;

(11) "Psig", pounds per square inch gauge.

(L. 1984 H.B. 1060 § 2)



Section 650.210 Board, created — members, appointment, qualifications, expenses — meetings, when, where.

Effective 28 Aug 1984

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

650.210. Board, created — members, appointment, qualifications, expenses — meetings, when, where. — 1. There is hereby created within the department of public safety a "Board of Boiler and Pressure Vessel Rules", which shall hereafter be referred to as the board, consisting of seven members who shall be appointed by the governor with the advice and consent of the senate, one for a term of one year, two for a term of two years, two for a term of three years, and two for a term of four years. At the expiration of their respective terms of office, they, or their successors identifiable with the same interest respectively as hereinafter provided, shall be appointed for terms of four years each. The governor may at any time remove any member of the board for inefficiency or neglect of duty in office. Upon the death or incapacity of any member, the governor shall fill the vacancy for the remainder of the vacated term with a representative of the same interests with which his predecessor was identified. Of these seven appointed members, one shall be a representative of owners and users of high pressure boilers and pressure vessels in manufacturing, processing, or utilities, one shall be a representative of owners and users of low pressure boilers and pressure vessels in commercial buildings, multiple-unit housing, or hotels, one shall be a representative of the boiler manufacturers within this state, one shall be a representative of a boiler insurance company licensed to do business in this state, one shall be a mechanical engineer on the faculty of a recognized engineering college in this state or a licensed professional engineer having equivalent experience, one shall be a representative of the boilermakers, and one shall be a representative of the practical steam operating engineers. The board shall elect one of its members to serve as chairman. The board shall meet at least four times each year at Jefferson City, or other place designated by the chairman.

2. The members of the board shall serve without salary and shall receive their actual traveling and hotel expenses, incurred while in the performance of their duties as members of the board, to be paid in the same manner as in the case of other state officers.

(L. 1984 H.B. 1060 § 3)



Section 650.215 Rules, promulgation — procedure.

Effective 28 Aug 1995

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

650.215. Rules, promulgation — procedure. — 1. The board shall formulate definitions, rules and regulations for the safe construction, installation, inspection, maintenance and repair of boilers and pressure vessels in this state.

(1) The definitions, rules and regulations so formulated for new construction shall be based upon and, at all times, follow the generally accepted nationwide engineering standards, formulae and practices established and pertaining to boiler and pressure vessel construction and safety, and the board shall by resolution adopt an existing published codification thereof, known as the "Boiler and Pressure Vessel Code of the American Society of Mechanical Engineers", with the amendments and interpretations thereto made and approved by the council of the society, and shall likewise adopt the amendments and interpretations subsequently made and published by the same authority; and when so adopted the same shall be deemed incorporated into, and to constitute a part of, the whole of the definitions, rules and regulations of the board. Amendments and interpretations to the code so adopted shall be effective immediately upon being promulgated, to the end that the definitions, rules and regulations shall at all times follow the generally accepted nationwide engineering standards.

(2) The board shall formulate rules and regulations for the inspection, maintenance and repair of boilers and pressure vessels, which were in use in this state prior to the date upon which the first rules and regulations under sections 650.200 to 650.290 pertaining to existing installations became effective, or during the twelve-month period immediately thereafter.

(3) The rules for inspection, maintenance and repair of installed boilers and pressure vessels shall be based upon and follow the generally accepted national standards as promulgated by the National Board of Boiler and Pressure Vessel Inspectors or by the ANSI/API Standard 510, Pressure Vessel Inspection Code, as amended, as a minimum, as it relates to boiler and pressure vessels.

2. The rules and regulations and any subsequent amendments thereto formulated by the board shall have the force and effect of law, except that the rules applying to the construction of new boilers and pressure vessels shall not be so construed as to prevent the installation of such boilers and pressure vessels until twelve months after their promulgation by the board.

3. Subsequent amendments to the rules and regulations adopted by the board shall be permissive immediately and shall become mandatory twelve months after their promulgation.

4. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1984 H.B. 1060 § 4, A.L. 1990 S.B. 493 & 520, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 650.220 Boilers and pressure vessels to conform to rules, exceptions.

Effective 28 Aug 1984

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

650.220. Boilers and pressure vessels to conform to rules, exceptions. — No power boiler, low pressure boiler or pressure vessel which does not conform to the rules and regulations formulated by the board governing new construction and installation shall be installed and operated in this state after twelve months from the date upon which the first rules and regulations under sections 650.200 to 650.290 pertaining to new construction and installation have become effective, unless the boiler or pressure vessel is of a special design or construction, and is not inconsistent with the spirit and safety objectives of the rules and regulations, in which case a special installation and operating permit may at its discretion be granted by the board.

(L. 1984 H.B. 1060 § 5)



Section 650.225 Maximum allowable pressure.

Effective 28 Aug 1984

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

650.225. Maximum allowable pressure. — 1. The maximum allowable pressure of a boiler carrying the ASME code symbol or of a pressure vessel carrying the ASME or API-ASME code symbol shall be determined by the applicable sections of the code under which it was constructed and stamped, or a later edition of the ASME code, provided that the rerating has been performed in accordance with the rules of such later edition.

2. The maximum allowable pressure of a boiler or pressure vessel which does not carry the ASME or the API-ASME code symbol shall be computed in accordance with the inspection code of the National Board of Boiler and Pressure Vessel Inspectors, or, when applicable, ANSI/API Standard 510, Pressure Vessel Inspection Code, unless the pressure vessel is of a special construction, in which case the board may grant at its discretion a special installation and operating permit for a pressure vessel of special design or construction, consistent with the safety objectives of the rules and regulations.

3. Sections 650.200 to 650.290 shall not be construed as in any way preventing the use, sale or reinstallation of a boiler or pressure vessel referred to in this section, provided it has been made to conform to the rules and regulations of the board governing existing installations; and provided, further, it has not been found upon inspection to be in an unsafe condition.

(L. 1984 H.B. 1060 § 6)



Section 650.230 Exemptions.

Effective 28 Aug 2012

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

650.230. Exemptions. — 1. Sections 650.200 to 650.290 shall not apply to the following boilers and pressure vessels:

(1) Boilers and pressure vessels under federal control or subject to inspection or regulation by a federal or state agency;

(2) Pressure vessels used for the transportation and storage of compressed gases or liquefied petroleum gases which comply with the standards promulgated by the National Fire Protection Association as adopted pursuant to chapter 323 or the United States Department of Transportation regulations, as appropriate to the use of the vessel;

(3) Pressure vessels located on vehicles operating under the rule of other state authorities and used for carrying passengers or freight;

(4) Pressure vessels installed on the right-of-way of railroads and used directly in the operation of trains;

(5) Pressure vessels that do not exceed:

(a) An operating pressure of fifteen psig;

(b) One and one-half cubic feet in volume with no limitation on pressure;

(c) An inside diameter of six inches with no limitation on pressure; or

(d) An operating pressure of two hundred psig or ten cubic feet in volume;

(6) Vessels with a nominal water containing capacity of one hundred twenty gallons or less for containing water under pressure, including those containing air, the compression of which serves only as a cushion;

(7) Boilers and pressure vessels located on farms and used solely for agricultural purposes;

(8) Any boiler constructed, reconstructed or maintained as a personal hobby or for other recreation purposes; and

(9) Vessels containing water and operating as water softeners, water filters, dealkalizers, demineralizers and cold water storage tanks when:

(a) The temperature of the water in the vessel does not exceed one hundred twenty degrees Fahrenheit; and

(b) Heat is not applied to the water prior to entering the vessel or to the vessel itself; and

(c) The pressure of the water in the vessel does not exceed one hundred fifty psig; and

(d) The vessel does not contain any hazardous, toxic or explosive material.

2. The following boilers and pressure vessels shall be exempt from the requirements of sections 650.260 to 650.275:

(1) Boilers or pressure vessels located in canneries and used solely for canning purposes;

(2) Steam boilers used for heating purposes carrying a pressure of not more than fifteen psig, and which are located in private residences or in apartment houses of less than six families and steam boilers used for heating purposes carrying a pressure of not more than ten psig and having a rating of not to exceed one thousand two hundred square feet of radiation;

(3) Hot water heating boilers carrying pressure of not more than thirty psig, and which are located in private residences or in apartment houses of less than six families, and hot water heating boilers carrying pressure of not more than twenty psig, and having a rating of not to exceed two thousand square feet of radiation;

(4) Steam boilers of a miniature model locomotive or boat or tractor or stationary engine constructed and maintained as a hobby and not for commercial use, having an inside diameter not to exceed twelve inches and a grate area not to exceed one and one-half feet and that is equipped with a safety valve of adequate capacity, a water level indicator and a pressure gauge;

(5) Hot water supply boilers operated at pressures not exceeding one hundred sixty psig, or temperatures not exceeding two hundred fifty degrees Fahrenheit which are located in private residences or in apartment houses of less than six family units;

(6) Service water heaters or domestic type water heaters having a nominal water containing capacity not in excess of one hundred twenty gallons, a heat input not in excess of two hundred thousand British thermal units per hour and used exclusively for heating service water to a temperature not in excess of two hundred ten degrees Fahrenheit;

(7) Pressure vessels containing only water under pressure for domestic supply purposes, including those containing air, the compression of which serves only as a cushion or airlift pumping system, when located in private residences or in apartment houses of less than six family units.

(L. 1984 H.B. 1060 § 7, A.L. 1990 S.B. 493 & 520, A.L. 2012 H.B. 1251 merged with H.B. 1647)



Section 650.235 Chief inspector, appointment, qualifications, powers, duties.

Effective 28 Aug 1984

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

650.235. Chief inspector, appointment, qualifications, powers, duties. — 1. The director shall appoint a person who has had at the time of the appointment not less than ten years' experience in the construction, installation, inspection, operation, maintenance or repair of high pressure boilers and pressure vessels as a mechanical engineer, steam operating engineer, boilermaker, or boiler inspector, and who shall have passed the same kind of examination as that prescribed under section 650.250, to be chief inspector. The chief inspector may be removed for cause after due investigation by the board and its recommendation to the director.

2. The chief inspector, if authorized by the director, is hereby charged, directed and empowered:

(1) To take action necessary to the enforcement of the laws of the state governing the use of boilers and pressure vessels to which sections 650.200 to 650.290 apply and of the rules and regulations of the board;

(2) To keep a complete record of the type, dimensions, maximum allowable pressure, age, location and date of the last recorded inspection of all boilers and pressure vessels to which sections 650.200 to 650.290 apply;

(3) To publish and make available to anyone requesting them copies of the rules and regulations promulgated by the board;

(4) To issue, or to suspend, or revoke for cause, inspection certificates as provided for in section 650.265;

(5) To cause the prosecution of all violators of the provisions of sections 650.200 to 650.290;

(6) To draw upon the state treasurer for funds necessary to meet the expense authorized by sections 650.200 to 650.290, which shall include the necessary traveling expenses of the chief inspector and his deputies and the expense incident to the maintenance of his office.

(L. 1984 H.B. 1060 § 8)



Section 650.240 Deputy inspectors, appointment, qualifications.

Effective 28 Aug 1984

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

650.240. Deputy inspectors, appointment, qualifications. — The director shall employ deputy inspectors who shall be responsible to the chief inspector and who shall have had at the time of appointment not less than five years' experience in the construction, installation, inspection, operation, maintenance, or repair of high pressure boilers and pressure vessels as a mechanical engineer, steam operating engineer, boilermaker, or boiler inspector, and who shall have passed the examination provided for in section 650.250.

(L. 1984 H.B. 1060 § 9)



Section 650.245 Special inspectors, appointed, when — qualifications, duties.

Effective 28 Aug 1984

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

650.245. Special inspectors, appointed, when — qualifications, duties. — 1. In addition to the deputy boiler inspectors authorized by section 650.240, the director shall, upon the request of any company licensed to insure and insuring in this state boilers and pressure vessels, or, upon the request of any company operating pressure vessels in this state for which the owner or user maintains a regularly established inspection service which is under the supervision of one or more engineers whose qualifications are satisfactory to the board and causes the pressure vessels to be regularly inspected and rated by the inspection service in accordance with applicable provisions of the rules and regulations adopted by the board pursuant to section 650.215, issue to any inspectors of the company commissions as special inspectors. Each inspector before receiving his commission shall satisfactorily pass the examination provided for by section 650.250, or, in lieu of the examination, shall hold a commission or a certificate of competency as an inspector of boilers and pressure vessels for a state that has a standard of examination substantially equal to that of the state of Missouri or a commission as an inspector of boilers and pressure vessels issued by the National Board of Boiler and Pressure Vessel Inspectors. A commission as a special inspector shall be issued to an inspector of a company operating pressure vessels in this state only if, in addition to meeting the requirements stated in this section, the inspector is employed full time by the company and is responsible for making inspections of pressure vessels used, or to be used, by the company, and which are not for resale.

2. The special inspectors shall receive no salary from, nor shall any of their expenses be paid by, the state, and the continuance of a special inspector's commission shall be conditioned upon his continuing in the employ of the boiler insurance company or upon continuing in the employ of the company so operating pressure vessels in this state and upon his maintenance of the standards imposed by sections 650.200 to 650.290.

3. The special inspectors shall inspect all boilers and pressure vessels insured or all pressure vessels operated by their respective companies, and, when so inspected, the owners and users of the boilers and pressure vessels shall be exempt from the payment to the state of the inspection fees provided for in section 650.275.

(L. 1984 H.B. 1060 § 10)



Section 650.250 Examinations, contents, fee — commissions, renewal, fees.

Effective 28 Aug 1990

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

650.250. Examinations, contents, fee — commissions, renewal, fees. — 1. Examination for chief, deputy or special inspectors shall be in writing and shall be held by the board, with at least two members of the board present at all times during the examination. The examination shall be confined to questions, the answers to which will aid in determining the fitness and competency of the applicant for the intended service. In case an applicant for an inspector's commission fails to pass the examination, he may appeal to the board for another examination which shall be given by the board within ninety days. The record of an applicant's examination shall be accessible to the applicant and his employer. An examination fee in accordance with the fee schedule adopted pursuant to the provisions of subsection 1 of section 650.275, payable to the department of public safety, shall accompany each application for examination.

2. A commission issued pursuant to this section shall be for a period of one year upon payment in accordance with the fee schedule adopted pursuant to the provisions of subsection 1 of section 650.275, and may be renewed annually upon payment in accordance with the fee schedule adopted pursuant to the provisions of subsection 1 of section 650.275.

(L. 1984 H.B. 1060 § 11, A.L. 1990 S.B. 493 & 520)



Section 650.255 Commissions, suspension, reinstatement, procedure — lost, replaced, how.

Effective 28 Aug 1984

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

650.255. Commissions, suspension, reinstatement, procedure — lost, replaced, how. — 1. An inspector's commission may be suspended by the director after due investigation and recommendation by the board, for the incompetence or untrustworthiness of the holder thereof or for willful falsification of any matter or statement contained in his application or in a report of any inspection made by him. Written notice of any such suspension shall be given by the director within not more than ten days thereof to the inspector and his employer. A person whose commission has been suspended shall be entitled to an appeal to the board as provided in section 650.285 and to be present in person or to be represented by counsel at the hearing of the appeal.

2. If the board has reason to believe that a licensed inspector is no longer qualified to hold his commission, the board shall, upon not less than ten days' written notice to the inspector and his employer, hold a hearing at which the inspector and his employer shall have an opportunity to be heard. If, as a result of the hearing, the board finds that the inspector is no longer qualified to hold his commission, the board shall recommend to the director that the commission shall be revoked and the director shall thereupon revoke the commission forthwith.

3. A person whose commission has been suspended shall be entitled to apply, after ninety days from the date of the suspension, for reinstatement of the commission.

4. If a commission is lost or destroyed, a new commission shall be issued in its place without another examination.

(L. 1984 H.B. 1060 §§ 12, 13)



Section 650.260 Inspections, how conducted, when, by whom — director and inspectors, access to premises, when, duties — test, when, fee.

Effective 28 Aug 1990

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

650.260. Inspections, how conducted, when, by whom — director and inspectors, access to premises, when, duties — test, when, fee. — 1. The director, the chief inspector, or any special deputy inspector shall have free access, during reasonable hours, to any premises in the state where a boiler or pressure vessel is being constructed, or is being installed, for the purpose of ascertaining whether the boiler or pressure vessel is being constructed and installed in accordance with the provisions of sections 650.200 to 650.290.

2. Each boiler and pressure vessel used or proposed to be used within this state, except boilers or pressure vessels exempt under section 650.230, shall be thoroughly inspected as to their construction, installation and condition as follows:

(1) Power boilers and high pressure, high temperature water boilers shall receive a certificate inspection annually and shall also be externally inspected annually while under pressure if possible;

(2) Low pressure steam, hot water heating and hot water supply boilers shall receive a certificate of inspection biennially;

(3) Pressure vessels subject to internal corrosion shall receive a certificate inspection biennially;

(4) Pressure vessels not subject to internal corrosion shall receive a certificate inspection at intervals set by the board, but internal inspection shall not be required of pressure vessels, the contents of which are known to be noncorrosive to the material of which the shell, heads or fittings are constructed, either from the chemical composition of the contents or from evidence that the contents are adequately treated with a corrosive inhibitor, provided that the vessels are constructed in accordance with the rules and regulations of the board;

(5) Nuclear vessels within the scope of sections 650.200 to 650.290 shall be inspected and reported in such form and with such appropriate information as the board shall designate;

(6) A grace period of two months beyond the periods specified in subdivisions (1), (2), (3) and (4) of this subsection may elapse between certificate inspections;

(7) The board may, in its discretion, permit longer periods between certificate inspections;

(8) Under the provisions of sections 650.200 to 650.290, the board is responsible to provide for the safety of life, limb and property and therefore has jurisdiction over the interpretation and application of the inspection requirements as provided for in the rules and regulations which it has promulgated. Inspection during construction and installation shall certify as to the minimum requirements for safety as defined in the construction codes. Inspection requirements of operating equipment shall be in accordance with generally accepted practice and compatible with the actual service conditions, such as:

(a) Previous experience, based on records of inspection, performance and maintenance;

(b) Location, with respect to personnel hazard;

(c) Quality of inspection and operating personnel;

(d) Provision for related safe operation controls;

(e) Interrelation with other operations outside the scope of sections 650.200 to 650.290.

3. The inspections required in this section shall be made by the chief inspector, by a deputy inspector, or by a special inspector provided for in sections 650.200 to 650.290.

4. If at any time a test is deemed necessary for a stated cause by an inspector, it shall be made by the owner or user of the boiler or pressure vessel in the presence of and under the supervision of the inspector. A fee in accordance with the fee schedule adopted pursuant to the provisions of subsection 1 of section 650.275, shall be charged for such supervision.

5. All boilers except cast iron sectional boilers, and pressure vessels to be installed in the state after the twelve-month period from the date upon which the rules and regulations of the board become effective shall be inspected during construction as required by the applicable rules and regulations of the board by an inspector authorized to inspect boilers and pressure vessels in this state, or, if constructed outside of the state, by an inspector holding a commission issued by the National Board of Boiler and Pressure Vessel Inspectors.

(L. 1984 H.B. 1060 § 14, A.L. 1990 S.B. 493 & 520)



Section 650.265 Inspection report, filed with chief inspector, when — inspection records, how maintained — annual statement, filed, where, fee — inspection certificate, suspended, reinstated, when.

Effective 28 Aug 1990

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

650.265. Inspection report, filed with chief inspector, when — inspection records, how maintained — annual statement, filed, where, fee — inspection certificate, suspended, reinstated, when. — 1. Each company employing special inspectors, except a company operating pressure vessels covered by owner or user inspection service meeting the requirements of subsection 1 of section 650.245, shall, within thirty days following each certificate inspection made by the inspectors, file a report of the inspection with the chief inspector upon appropriate forms as promulgated by the National Board of Boiler and Pressure Vessel Inspectors. The filing of reports of external inspections shall not be required except when the inspections disclose that the boiler or pressure vessel is in a dangerous condition. If the report filed pursuant to this subsection indicates that the boiler or pressure vessel is found to comply with the applicable rules and regulations, the owner or user shall pay a fee in accordance with the fee schedule adopted pursuant to the provisions of subsection 1 of section 650.275, and an inspection certificate shall be issued indicating the date of the inspection and the maximum pressure under which the boiler or pressure vessel may be operated.

2. Each company operating pressure vessels covered by owner or user inspection service meeting the requirements of subsection 1 of section 650.245 shall maintain in its files an inspection record which shall list, by number and such abbreviated description as may be necessary for identification, each pressure vessel covered by sections 650.200 to 650.290, the date of the last inspection of each such unit, and for each pressure vessel the approximate date for the next inspection thereof arrived at by applying the appropriate rules therefor to all data available at the time the inspection record is compiled. The inspection record shall be readily available for examination by the chief inspector or his authorized representative during business hours. Each such company shall, in addition, file annually with the chief inspector a statement, signed by the engineer having supervision over the inspections made during the period covered thereby, stating the number of vessels covered by sections 650.200 to 650.290 inspected during the year and certifying that each inspection was conducted pursuant to the inspection standards provided for by sections 650.200 to 650.290. The annual statement shall be accompanied by a filing fee in accordance with the fee schedule adopted pursuant to the provisions of subsection 1 of section 650.275.

3. No inspection certificate issued for an insured boiler or pressure vessel based upon a report of a special inspector shall be valid after the boiler or pressure vessel for which it was issued shall cease to be insured by a company duly authorized by this state to provide the insurance.

4. The director or his authorized representative may at any time suspend an inspection certificate when, in his opinion, the boiler or pressure vessel for which it was issued cannot be operated without menace to the public safety, or when the boiler or pressure vessel is found not to comply with the rules and regulations formulated by the board. Each suspension of an inspection certificate shall continue in effect until the boiler or pressure vessel has been made to conform to the rules and regulations of the board, and until the inspection certificate has been reinstated.

(L. 1984 H.B. 1060 § 15, A.L. 1990 S.B. 493 & 520)



Section 650.270 Operation without inspection certificate, penalty.

Effective 28 Aug 1984

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

650.270. Operation without inspection certificate, penalty. — It shall be unlawful for any person, firm, partnership or corporation to operate in this state a boiler or pressure vessel, except a pressure vessel covered by owner or user inspection service as provided for in section 650.265, without a valid inspection certificate. The operation of a boiler or pressure vessel without an inspection certificate, or at a pressure exceeding that specified in the inspection certificate, is a class A misdemeanor. Each day of unlawful operation is a separate offense.

(L. 1984 H.B. 1060 § 16)



Section 650.275 Inspection fees.

Effective 28 Aug 1990

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

650.275. Inspection fees. — 1. The board, in consultation with the director, shall set the amount of the fees authorized by the provisions of sections 650.200 to 650.290, by rule or regulation promulgated in accordance with the provisions of section 536.021. The fees shall be set at a level which reflects the average fees from at least seventy-five percent of states which regulate boilers and pressure vessels. Additional surveys, when required, shall not be performed prior to the biennial anniversary of the last survey.

2. The owner or user of a boiler or pressure vessel required by sections 650.200 to 650.290 to be inspected by the chief inspector, or his deputy inspector, shall pay a fee in accordance with the fee schedule adopted pursuant to the provisions of subsection 1 of this section when invoiced by the chief inspector.

3. The chief inspector shall transfer all fees so received to the director.

(L. 1984 H.B. 1060 § 17, A.L. 1990 S.B. 493 & 520)



Section 650.277 Fees for inspection, permits, licenses, and certificates, amount determined by board — boiler and pressure vessels safety fund established.

Effective 28 Aug 2002

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

650.277. Fees for inspection, permits, licenses, and certificates, amount determined by board — boiler and pressure vessels safety fund established. — 1. As otherwise provided by sections 650.200 to 650.295, the boiler and pressure vessel board shall set fees for inspection, permits, licenses, and certificates required by sections 650.200 to 650.295. Fees shall be determined by the board to provide sufficient funds for the operation of the board and shall be set by rule or regulation promulgated in accordance with the provisions of section 536.021. The board may alter the fee schedule once every two years. Any funds collected pursuant to sections 650.200 to 650.295 shall be deposited in the "Boiler and Pressure Vessels Safety Fund", which is hereby created. Beginning July 1, 2003, moneys in the fund shall be appropriated from the fund for the expenses of the board. A municipality or other political subdivision enforcing the provisions of sections 650.200 to 650.295 and which performs the inspections, permitting, licensing, and certification as required, the fee for such inspection shall be paid directly to the municipality or political subdivision and shall not be preempted by sections 650.200 to 650.295, except that any fee established by the board for the issuance of appropriate state certificates shall be paid to the board.

2. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section or under the authority of sections 650.210 to 650.275 shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2002, shall be invalid and void.

(L. 2002 S.B. 795)



Section 650.280 Chief and deputy inspectors to furnish bond.

Effective 28 Aug 1984

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

650.280. Chief and deputy inspectors to furnish bond. — The chief inspector shall furnish a bond in the sum of five thousand dollars and each of the deputy inspectors, employed and paid by the state, shall furnish a bond in the sum of two thousand dollars, conditioned upon the faithful performance of their duties and upon a true account of moneys handled by them respectively and the payment thereof to the proper recipient. The cost of the bonds shall be paid by the state.

(L. 1984 H.B. 1060 § 18)



Section 650.285 Appeals, procedure.

Effective 28 Aug 1984

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

650.285. Appeals, procedure. — Any person aggrieved by an order or act of the director or the chief inspector under sections 650.200 to 650.290 may, within fifteen days' notice thereof, appeal from the order or act to the board which shall, within thirty days thereafter, issue an appropriate order either approving or disapproving the order or act. A copy of the order by the board shall be given to all interested parties. Within thirty days after any order or act of the board any person aggrieved by a final order of the board shall be entitled to a judicial review thereof as provided in sections 536.100 to 536.140.

(L. 1984 H.B. 1060 § 19)



Section 650.290 Law not applicable in certain cities and counties.

Effective 28 Aug 1984

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

650.290. Law not applicable in certain cities and counties. — The provisions of sections 650.200 to 650.290 shall not apply in cities or chartered counties which regulate boilers and/or pressure vessels by ordinance.

(L. 1984 H.B. 1060 § 20)



Section 650.295 Backflow prevention assembly tester — eligibility for registration, licensing — political subdivisions may set additional standards.

Effective 28 Aug 1999

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

650.295. Backflow prevention assembly tester — eligibility for registration, licensing — political subdivisions may set additional standards. — Any person certified by the department of natural resources as a certified backflow prevention assembly tester shall be eligible to be registered or licensed by any county, city, town, village or other political subdivision of this state to test and repair a backflow prevention assembly pursuant to the practice of his or her trade within that political subdivision as long as he or she maintains state certification as a backflow prevention assembly tester. However, political subdivisions may set additional testing standards for individuals who are seeking to be certified as backflow prevention assembly testers. Notwithstanding any other provision of law to the contrary, agencies of the state or its political subdivisions shall only require carbonated beverage dispensers to conform to the backflow protection requirements established in the National Sanitation Foundation standard eighteen, and the dispensers shall be so listed by an independent testing laboratory.

(L. 1990 S.B. 493 & 520 § 1, A.L. 1999 S.B. 160 & 82)



Section 650.300 Definitions.

Effective 28 Aug 2001

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

650.300. Definitions. — As used in sections 650.300 to 650.310, the following terms shall mean:

(1) "Catastrophic crime", a violation of section 574.080*;

(2) "Office", the office for victims of crime;

(3) "Private agency", a private agency as defined in section 595.010;

(4) "Public agency", a public agency as defined in section 595.010;

(5) "Victim of crime", a person afforded rights as a victim or entitled to compensation or services as a victim pursuant to chapter 595.

(L. 2001 S.B. 267)

*Section 569.070 was transferred to section 574.080 by S.B. 491, 2014, effective 1-01-17.



Section 650.310 Office of victims of crime established, purpose — duties.

Effective 28 Aug 2001

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

650.310. Office of victims of crime established, purpose — duties. — 1. The "Office for* Victims of Crime" is hereby established within the department of public safety, for the purpose of promoting the fair and just treatment of victims of crime. The office shall coordinate and promote the state's program for victims of crime and shall provide channels of communication among public and private agencies and in exercising the rights afforded to victims of crime pursuant to chapter 595 and the Missouri Constitution. In the event of a catastrophic crime the office shall, or upon the receipt of a specific request the office may, work closely with other state and local agencies to coordinate a response to meet the needs of any resulting victims of crime.

2. The office for victims of crime shall coordinate efforts with statewide coalitions or organizations that are involved in efforts to provide assistance to victims of crime and to reduce the incidence of domestic violence, sexual assault or other crime victimization. The office shall consult with such coalitions or organizations as to more efficient and effective coordination and delivery of services to victims of crime.

3. The office for victims of crime shall assess and report to the governor the costs and benefits of establishing a statewide automated crime victim notification system within the criminal justice system and shall serve as the coordinating agency for the development, implementation and maintenance of any such system. If such system is established pursuant to this section, no other state agency shall provide such services.

4. The department of public safety may promulgate administrative rules to implement this section, and any such rule that is wholly procedural and without fiscal impact shall be deemed to satisfy the requirements of section 536.016.

(L. 2001 S.B. 267)

*Word "of" appears in original rolls.



Section 650.320 Definitions.

Effective 28 Aug 2017

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

650.320. Definitions. — For the purposes of sections 650.320 to 650.340, the following terms mean:

(1) “Board”, the Missouri 911 service board established in section 650.325;

(2) “Public safety answering point”, the location at which 911 calls are answered;

(3) “Telecommunicator”, any person employed as an emergency telephone worker, call taker or public safety dispatcher whose duties include receiving, processing or transmitting public safety information received through a 911 public safety answering point.

(L. 1999 S.B. 436, A.L. 2017 S.B. 503)



Section 650.325 Missouri 911 service board established.

Effective 28 Aug 2017

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

650.325. Missouri 911 service board established. — There is hereby established within the department of public safety the “Missouri 911 Service Board” which is charged with assisting and advising the state in ensuring the availability, implementation and enhancement of a statewide emergency telephone number common to all jurisdictions through research, planning, training, and education, but shall have no authority over communications service providers as defined in section 190.400. The board shall represent all entities and jurisdictions before appropriate policy-making authorities and the general assembly and shall strive toward the immediate access to emergency services for all citizens of this state, including text to 911.

(L. 1997 H.B. 816, A.L. 2017 S.B. 503)

CROSS REFERENCE:

Audit of board authorized, 190.334



Section 650.330 Board members, duties — department of public safety to provide staff — rulemaking authority.

Effective 11 Jul 2017, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

650.330. Board members, duties — department of public safety to provide staff — rulemaking authority. — 1. The board shall consist of fifteen members, one of which shall be chosen from the department of public safety, and the other members shall be selected as follows:

(1) One member chosen to represent an association domiciled in this state whose primary interest relates to municipalities;

(2) One member chosen to represent the Missouri 911 Directors Association;

(3) One member chosen to represent emergency medical services and physicians;

(4) One member chosen to represent an association with a chapter domiciled in this state whose primary interest relates to a national emergency number;

(5) One member chosen to represent an association whose primary interest relates to issues pertaining to fire chiefs;

(6) One member chosen to represent an association with a chapter domiciled in this state whose primary interest relates to issues pertaining to public safety communications officers;

(7) One member chosen to represent an association whose primary interest relates to issues pertaining to police chiefs;

(8) One member chosen to represent an association domiciled in this state whose primary interest relates to issues pertaining to sheriffs;

(9) One member chosen to represent counties of the second, third, and fourth classification;

(10) One member chosen to represent counties of the first classification, counties with a charter form of government, and cities not within a county;

(11) One member chosen to represent telecommunications service providers;

(12) One member chosen to represent wireless telecommunications service providers;

(13) One member chosen to represent voice over internet protocol service providers; and

(14) One member chosen to represent the governor’s council on disability established under section 37.735.

2. Each of the members of the board shall be appointed by the governor with the advice and consent of the senate for a term of four years. Members of the committee may serve multiple terms. No corporation or its affiliate shall have more than one officer, employee, assign, agent, or other representative serving as a member of the board. Notwithstanding subsection 1 of this section to the contrary, all members appointed as of August 28, 2017, shall continue to serve the remainder of their terms.

3. The board shall meet at least quarterly at a place and time specified by the chairperson of the board and it shall keep and maintain records of such meetings, as well as the other activities of the board. Members shall not be compensated but shall receive actual and necessary expenses for attending meetings of the board.

4. The board shall:

(1) Organize and adopt standards governing the board’s formal and informal procedures;

(2) Provide recommendations for primary answering points and secondary answering points on technical and operational standards for 911 services;

(3) Provide recommendations to public agencies concerning model systems to be considered in preparing a 911 service plan;

(4) Provide requested mediation services to political subdivisions involved in jurisdictional disputes regarding the provision of 911 services, except that the board shall not supersede decision-making authority of local political subdivisions in regard to 911 services;

(5) Provide assistance to the governor and the general assembly regarding 911 services;

(6) Review existing and proposed legislation and make recommendations as to changes that would improve such legislation;

(7) Aid and assist in the timely collection and dissemination of information relating to the use of a universal emergency telephone number;

(8) Perform other duties as necessary to promote successful development, implementation and operation of 911 systems across the state, including monitoring federal and industry standards being developed for next-generation 911 systems;

*(9) Designate a state 911 coordinator who shall be responsible for overseeing statewide 911 operations and ensuring compliance with federal grants for 911 funding;

(10) Elect the chair from its membership;

(11) Apply for and receive grants from federal, private, and other sources;

(12) Report to the governor and the general assembly at least every three years on the status of 911 services statewide, as well as specific efforts to improve efficiency, cost-effectiveness, and levels of service;

(13) Conduct and review an annual survey of public safety answering points in Missouri to evaluate potential for improved services, coordination, and feasibility of consolidation;

(14) Make and execute contracts or any other instruments and agreements necessary or convenient for the exercise of its powers and functions; and

(15) Develop a plan and timeline of target dates for the testing, implementation, and operation of a next-generation 911 system throughout Missouri. The next-generation 911 system shall allow for the processing of electronic messages including, but not limited to, electronic messages containing text, images, video, or data.

5. The department of public safety shall provide staff assistance to the board as necessary in order for the board to perform its duties pursuant to sections 650.320 to 650.340. The board shall have the authority to hire consultants to administer the provisions of sections 650.320 to 650.340.

6. The board shall promulgate rules and regulations that are reasonable and necessary to implement and administer the provisions of sections 650.320 to 650.340. Any rule or portion of a rule, as that term is defined in section 536.010, shall become effective only if it has been promulgated pursuant to the provisions of chapter 536. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2017, shall be invalid and void.

(L. 1997 H.B. 816, A.L. 1999 S.B. 436, A.L. 2017 S.B. 503)

Effective 7-11-17

*Words in subdivisions (9) and (11) of subsection 4 are identical in original rolls.



Section 650.340 911 training and standards act.

Effective 28 Aug 2017

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

650.340. 911 training and standards act. — 1. The provisions of this section may be cited and shall be known as the “911 Training and Standards Act”.

2. Initial training requirements for telecommunicators who answer 911 calls that come to public safety answering points shall be as follows:

(1) Police telecommunicator, 16 hours;

(2) Fire telecommunicator, 16 hours;

(3) Emergency medical services telecommunicator, 16 hours;

(4) Joint communication center telecommunicator, 40 hours.

3. All persons employed as a telecommunicator in this state shall be required to complete ongoing training so long as such person engages in the occupation as a telecommunicator. Such persons shall complete at least twenty-four hours of ongoing training every three years by such persons or organizations as provided in subsection 6 of this section. The reporting period for the ongoing training under this subsection shall run concurrent with the existing continuing education reporting periods for Missouri peace officers pursuant to chapter 590.

4. Any person employed as a telecommunicator on August 28, 1999, shall not be required to complete the training requirement as provided in subsection 2 of this section. Any person hired as a telecommunicator after August 28, 1999, shall complete the training requirements as provided in subsection 2 of this section within twelve months of the date such person is employed as a telecommunicator.

5. The training requirements as provided in subsection 2 of this section shall be waived for any person who furnishes proof to the committee that such person has completed training in another state which is at least as stringent as the training requirements of subsection 2 of this section.

6. The board shall determine by administrative rule the persons or organizations authorized to conduct the training as required by subsection 2 of this section.

7. This section shall not apply to an emergency medical dispatcher or agency as defined in section 190.100, or a person trained by an entity accredited or certified under section 190.131, or a person who provides prearrival medical instructions who works for an agency which meets the requirements set forth in section 190.134.

(L. 1999 S.B. 436, A.L. 2007 S.B. 22, A.L. 2017 S.B. 503)



Section 650.350 Missouri sheriff methamphetamine relief taskforce created, members, compensation, meetings — MoSMART fund created — concealed carry permit fund created, grants — rulemaking authority — funding priorities.

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

650.350. Missouri sheriff methamphetamine relief taskforce created, members, compensation, meetings — MoSMART fund created — concealed carry permit fund created, grants — rulemaking authority — funding priorities. — 1. There is hereby created within the department of public safety the "Missouri Sheriff Methamphetamine Relief Taskforce" (MoSMART). MoSMART shall be composed of five sitting sheriffs. Every two years, the Missouri Sheriffs' Association board of directors will submit twenty names of sitting sheriffs to the governor. The governor shall appoint five members from the list of twenty names, having no more than three from any one political party, to serve a term of two years on MoSMART. The members shall elect a chair from among their membership. Members shall receive no compensation for the performance of their duties pursuant to this section, but each member shall be reimbursed from the MoSMART fund for actual and necessary expenses incurred in carrying out duties pursuant to this section.

2. MoSMART shall meet no less than twice each calendar year with additional meetings called by the chair upon the request of at least two members. A majority of the appointed members shall constitute a quorum.

3. A special fund is hereby created in the state treasury to be known as the "MoSMART Fund". The state treasurer shall invest the moneys in such fund in the manner authorized by law. All moneys received for MoSMART from interest, state, and federal moneys shall be deposited to the credit of the fund. The director of the department of public safety shall distribute at least fifty percent but not more than one hundred percent of the fund annually in the form of grants approved by MoSMART.

4. Except for money deposited into the deputy sheriff salary supplementation fund created under section 57.278 or money deposited into the concealed carry permit fund created under subsection 5 of this section, all moneys appropriated to or received by MoSMART shall be deposited and credited to the MoSMART fund. The department of public safety shall only be reimbursed for actual and necessary expenses for the administration of MoSMART, which shall be no less than one percent and which shall not exceed two percent of all moneys appropriated to the fund, except that the department shall not receive any amount of the money deposited into the deputy sheriff salary supplementation fund for administrative purposes. The provisions of section 33.080 to the contrary notwithstanding, moneys in the MoSMART fund shall not lapse to general revenue at the end of the biennium.

5. A special fund is hereby created in the state treasury to be known as the "Concealed Carry Permit Fund". The state treasurer shall invest the moneys in such fund in the manner authorized by law. All moneys appropriated by the general assembly to the fund shall be deposited to the credit of the fund. The director of the department of public safety shall annually distribute all moneys in the fund in the form of grants approved by MoSMART. The department of public safety shall administer all MoSMART grant deposits under this section. Grant funds deposited into the fund created under this section shall be spent first to ensure county law enforcement agencies' ability to comply with the issuance of concealed carry permits including, but not limited to, equipment, records management hardware and software, personnel, supplies, and other services. MoSMART shall provide grants as authorized by the general assembly to sheriffs, and any designee that is created and authorized to support sheriffs in the creation, maintenance, and operation of a statewide concealed carry permit system for Missouri sheriffs and law enforcement purposes. The concealed carry permit system shall consist of a server network accessible by all Missouri sheriffs and law enforcement agencies for purposes that do not conflict with this chapter. All equipment, software, and services necessary to create, maintain, and operate the concealed carry permit system shall be the property of the sheriffs and MoSMART's designee. A designee of MoSMART and the sheriffs may administer and operate the concealed carry permit system utilizing policies and procedures established by MoSMART by way of a memorandum of understanding and MoSMART protocol. Any equipment, software, or services provided to a sheriff as part of the concealed carry permit system shall become property of MoSMART's designee and the sheriff's office and MoSMART shall not be responsible for the maintenance or replacement of such equipment, software, or services. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

6. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2003, shall be invalid and void.

7. Any county law enforcement entity or established task force with a memorandum of understanding and protocol may apply for grants from the MoSMART fund on an application to be developed by the department of public safety with the approval of MoSMART. All applications shall be evaluated by MoSMART and approved or denied based upon the level of funding designated for methamphetamine enforcement before 1997 and upon current need and circumstances. No applicant shall receive a MoSMART grant in excess of one hundred thousand dollars per year. The department of public safety shall monitor all MoSMART grants.

8. MoSMART's anti-methamphetamine funding priorities are as follows:

(1) Sheriffs who are participating in coordinated multijurisdictional task forces and have their task forces apply for funding;

(2) Sheriffs whose county has been designated HIDTA* counties, yet have received no HIDTA* or narcotics assistance program funding; and

(3) Sheriffs without HIDTA* designations or task forces, whose application justifies the need for MoSMART funds to eliminate methamphetamine labs.

9. MoSMART shall administer the deputy sheriff salary supplementation fund as provided under section 57.278.

(L. 2003 S.B. 39, A.L. 2008 H.B. 2224, A.L. 2013 S.B. 75, A.L. 2014 S.B. 745)

*High Intensity Drug Trafficking Area.



Section 650.390 Definitions.

Effective 28 Aug 2002

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

650.390. Definitions. — As used in sections 650.390 to 650.411, the following words and terms mean:

(1) "Board of commissioners", a board appointed by the chief executive officer of the governing body within a service area for the purpose of administering a county emergency communications system. No board of commissioners established pursuant to sections 650.390 to 650.411 shall have jurisdiction over local emergency or police dispatching agencies;

(2) "County", any charter county with a population of more than nine hundred thousand inhabitants;

(3) "Emergency communications system", a wireless radio communication network, including infrastructure hardware and software, providing communications links that permit participating governmental or public safety entities to communicate within the area served by such system which is coterminous with the geographic boundaries of the county in which the emergency communications system is situated;

(4) "Governing body", the legislative body of any county with a charter form of government and a population of more than nine hundred thousand inhabitants.

(L. 2002 S.B. 795)



Section 650.393 Commission established, membership, terms.

Effective 28 Aug 2002

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

650.393. Commission established, membership, terms. — 1. The governing body of a county may establish an emergency communications system commission within the geographical boundaries of such county. Each such commission shall be composed of seven commissioners appointed by the chief executive officer of the county in which the commission is established.

2. The commission shall include a chief of police of a municipality located within the county, the chief of the police or the sheriff of the county, a chief of a municipal fire department located within the county, a chief of a fire protection district located within the county, and three at-large commissioners, who shall be residents of the county, all subject to the confirmation of the governing body of the county. Where applicable, the member who is a municipal chief of police shall be chosen from those persons nominated by a local police chiefs association. The members who are chiefs of either a municipal fire department or a fire protection district shall be chosen from those persons nominated by a local fire chiefs association. One at-large commissioner shall be chosen from those persons nominated by a local municipal league or organization. At least two of the at-large commissioners shall be persons who are not employed by a fire department or district, a police or sheriff's department, or any emergency medical system, or who are not elected or appointed officials of a political subdivision of the state or are not employed by the state of Missouri.

3. The terms of office of the commissioner who is a chief of police or sheriff of the county shall be coterminous with such person's term of office as chief of police or sheriff. At the first meeting of the commission, the other commissioners shall choose the length of their terms, with two commissioners serving for two years, three commissioners serving for three years and one commissioner serving for four years. All succeeding commissioners shall serve for five years. Terms shall end on December thirty-first of the respective year. No commissioner shall serve for more than two consecutive full terms. A commissioner who is not an at-large commissioner shall remain in office only so long as he or she retains office with the department or district that such commissioner served at the time such person was appointed to the board of commissioners. Vacancies on the board of commissioners shall be filled by persons appointed by the chief executive officer of the county in the same manner by which the commissioner whose office is vacant was first appointed.

(L. 2002 S.B. 795)



Section 650.396 Tax authorized, when, amount.

Effective 28 Aug 2002

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

650.396. Tax authorized, when, amount. — A county in which an emergency communications system commission has been established may, by a majority vote of the qualified voters voting thereon, levy and collect a tax on the taxable real property in the district, not to exceed six cents per one hundred dollars of assessed valuation to accomplish any of the following purposes:

(1) The provision of necessary funds to establish, operate and maintain an emergency communications system to serve the county in which the commission is located; and

(2) The provision of funds to supplement existing funds for the operation and maintenance of an existing emergency communications system in the county in which the commission is located.

(L. 2002 S.B. 795)



Section 650.399 Tax levied, vote required, ballot language — effective date — fund created, use of moneys.

Effective 28 Aug 2010

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

650.399. Tax levied, vote required, ballot language — effective date — fund created, use of moneys. — 1. The board of commissioners may, by a majority vote of its members, request that the governing body of the county submit to the qualified voters of such county at a general, primary or special election either of the questions contained in subsection 2 of this section. The governing body may approve or deny such request. The governing body may also vote to submit such question without a request of the board of commissioners. The county election official shall give legal notice of the election pursuant to chapter 115.

2. The questions shall be put in substantially the following form:

­

­

; or

­

­

3. The election shall be conducted and vote canvassed in the same manner as other county elections. If the majority of the qualified voters voting thereon vote in favor of such tax, then the county shall levy such tax in the specified amount, beginning in the tax year immediately following its approval. The tax so levied shall be collected along with other county taxes in the manner provided by law. If the majority of the qualified voters voting thereon vote against such tax, then such tax shall not be imposed unless such tax is resubmitted to the voters and a majority of the qualified voters voting thereon approve such tax.

4. If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the question authorizing a sales tax, then the tax shall become effective on the first day of the second calendar quarter after the director of revenue receives notification of adoption of the local sales tax. Any sales tax levied under this section shall apply to all retail sales made within the county which are subject to sales tax under chapter 144, except sales of food as defined in section 144.014. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the question authorizing the sales tax, then the tax shall not become effective unless and until the question is resubmitted under this section to the qualified voters and such question is approved by a majority of the qualified voters voting on the question, but no question shall be resubmitted under this section sooner than twelve months from the date of the last question submitted to and opposed by the voters under this section.

5. Except as modified in this section, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed under this section.

6. All revenue collected under this section by the director of the department of revenue on behalf of any county, except for one percent for the cost of collection which shall be deposited in the state's general revenue fund, shall be deposited in a special trust fund, which is hereby created and shall be known as the "County Emergency Communications Sales Tax Fund", and shall be used solely for the designated purposes. Moneys in the fund shall not be deemed to be state funds, and shall not be commingled with any funds of the state. The director may make refunds from the amounts in the fund and credited to the county for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such county. Any funds in the special fund which are not needed for current expenditures shall be invested in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund. Not later than the tenth day of each month, the director of revenue shall distribute all moneys deposited in the fund during the preceding month by distributing the sum due the county as certified by the director of revenue to the county treasurer, or such other officer as may be designated by the county ordinance or order, of each county imposing the tax authorized by this section.

7. If the tax is repealed or terminated by any means, all funds remaining in the special trust fund shall continue to be used solely for the designated purposes, and the county shall notify the director of the department of revenue of the action at least ninety days before the effective date of the repeal and the director may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such county, the director shall remit the balance in the account to the county and close the account of that county. The director shall notify each county of each instance of any amount refunded or any check redeemed from receipts due the county.

(L. 2002 S.B. 795, A.L. 2010 H.B. 2070)



Section 650.402 Emergency communications system fund established, use of funds, administration.

Effective 28 Aug 2002

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

650.402. Emergency communications system fund established, use of funds, administration. — All funds collected from any tax approved pursuant to section 650.399 shall be deposited in a special county fund, to be designated the "Emergency Communications System Fund". The fund shall be held and managed in the same manner as all other funds of such county. The fund shall be administered by the board of commissioners to accomplish the purposes set out in sections 650.396, 650.405 and 650.411, and shall be used for no other purpose.

(L. 2002 S.B. 795)



Section 650.405 Powers and responsibilities of board.

Effective 28 Aug 2002

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

650.405. Powers and responsibilities of board. — The board of commissioners shall have the following powers and responsibilities:

(1) To supervise and administer, within the acquisition and purchasing procedures of the county, the building, acquisitions by purchase or otherwise, construction and operation of an emergency communications system for the county in which the commission is located;

(2) To administratively control and manage the emergency communications system;

(3) To negotiate and recommend to the governing body that the county contract with such companies or other business or governmental entities, which in the opinion of the board of commissioners are necessary to provide equipment, material and professional services to establish, construct and maintain an emergency communications system and conduct the business of the commission;

(4) To promulgate an annual report of the financial condition and operation of the commission and the emergency communications system;

(5) To recommend to the governing body that the county purchase or acquire by gift such real estate and equipment and materials necessary to accomplish the purposes of the commission and the emergency communications system; and

(6) To adopt such bylaws, rules and regulations as in the opinion of the board of commissioners shall best serve the purpose of the commission.

(L. 2002 S.B. 795)



Section 650.408 Bonds, issuance authorized for operation and maintenance of system — submission to the voters, ballot language, use of money.

Effective 28 Aug 2002

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

650.408. Bonds, issuance authorized for operation and maintenance of system — submission to the voters, ballot language, use of money. — 1. The funds necessary for payment of any obligation of the county in connection with the establishment, operation and maintenance of the emergency communications system may be paid by the county out of the fund established pursuant to section 650.402, or from bonds issued pursuant to this section.

2. For the purpose of supporting the operation and other purposes of the commission and the emergency communications system, the county may issue bonds for and on behalf of the county, payable out of funds derived from the sales tax authorized in sections 650.396 and 650.399 or from taxation of all taxable real property in the county, up to an amount not exceeding six percent of the assessed valuation of such property, with such evaluation to be ascertained by the assessment immediately prior to the most recent assessment for state and county purposes, or from revenue generated from any other tax or fee authorized and approved by the voters pursuant to section 650.399. Such bonds shall be issued in denominations of one hundred dollars, or some multiple thereof, and the provisions of section 108.170 to the contrary notwithstanding, such bonds may bear interest at a rate determined by the emergency communications system commissioners, payable semiannually, to become payable no later than twenty years after the date of the bonds.

3. Whenever the board of commissioners of any such emergency communications district proposes to issue bonds pursuant to subdivision (3) of subsection 2 of this section, they shall submit the question to the voters in the district pursuant to this section. The notice for any such election shall, in addition to the requirements of chapter 115, state the amount of bonds to be issued.

4. The question shall be submitted in substantially the following form:

­

­

5. The result of the election on the question shall be entered upon the records of the county. If it shall appear that four-sevenths of the voters voting on the question shall have voted in favor of the issue of the bonds, the commissioners shall order and direct the execution of the bonds for and on behalf of such county and the commission. If the general law of the state is such that an amount other than a four-sevenths majority is required on ballot measures of such type, the amount set by the general law of the state shall control.

6. The county shall not sell such bonds for less than ninety-five percent of the par value thereof, and the proceeds shall be paid over to the county treasurer, and disbursed on warrants drawn by the president or vice president of the board of commissioners and attested by the secretary. The proceeds of the sale of such bonds shall be used for the purpose only of paying the cost of holding such election, and constructing, repairing and maintaining the emergency communications system and its appurtenances.

7. Such bonds shall be payable and collectible only out of moneys derived from tax revenues authorized by section 650.399, from the sale of such bonds or from interest that may accrue on funds so derived while on deposit with any county depositary. The county treasurer shall hold in reserve, for payment of interest on such bonds, a sufficient amount of the money so derived that may come into his or her hands in excess of the amount then necessary to pay all bonds and interest then past due, to pay all interest that will become payable before the next installment of such special tax becomes payable, and three percent of the principal amount of the bonds not then due. The county treasurer shall, whenever any of the bonds or interest thereon become due, apply such money as may be in his or her custody and applicable thereto, or that may thereafter come into his or her custody and be applicable thereto, to payment of such bonds and interest as may be due and unpaid.

8. All money derived from the tax authorized pursuant to section 650.399 shall be used in paying the bonds and the interest thereon, except that the money that may be collected pursuant to such tax in excess of the amount necessary to pay all bonds then past due and such bonds and interest as will become payable before another assessment of such tax becomes payable may, less an amount equal to three percent of the principal amount of the bonds not then due, be used for the purposes authorized in section 650.411.

9. The county treasurer shall, as such bonds are sold, deliver them to the purchaser upon being ordered to do so by the commissioners. The county treasurer shall cancel bonds as such bonds are paid, and shall deliver them to the clerk of the county.

(L. 2002 S.B. 795)



Section 650.411 Use of moneys derived from the sale of bonds.

Effective 28 Aug 2002

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

650.411. Use of moneys derived from the sale of bonds. — All money derived from the sale of bonds pursuant to section 650.408 except such portion as is required to be reserved pursuant to subsections 7 and 8 of section 650.408, all money collected on any tax authorized according to section 650.399 and all interest that may accrue on moneys so derived while deposited with any county depositary and not required to be used in paying such bonds or interest thereon, shall be used, and warrants drawn on the treasurer therefor, to pay:

(1) The cost and expenses incurred by the county maintaining any real or personal property used in the operation of the emergency communications system; and

(2) Such working, administrative and incidental expenses, not otherwise provided by law, as may be incurred in operating such emergency communications system.

(L. 2002 S.B. 795)



Section 650.450 Citation.

Effective 28 Aug 2004

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

650.450. Citation. — Sections 650.450 to 650.460 may be cited as the "Missouri Public Safety Officer Medal of Valor Act".

(L. 2004 S.B. 972 § 650.600)



Section 650.451 Definitions.

Effective 28 Aug 2004

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

650.451. Definitions. — As they appear in sections 650.450 to 650.460, the following words and terms shall mean:

(1) "Act", the public safety officer medal of valor act of 2004;

(2) "Board", the medal of valor review board as established by section 650.457;

(3) "Medal", a Missouri public safety medal of valor, which shall be of suitable design as may be determined by the governor;

(4) "Public safety officer", a person serving a public agency, with or without compensation, as a firefighter, law enforcement officer, or emergency personnel. The term "law enforcement officer" includes a person who is a state or local corrections or court officer or a civil defense officer.

(L. 2004 S.B. 972 § 650.605)



Section 650.454 Medals for extraordinary valor may be issued to public safety officers, when — surviving relatives may receive medal on person's behalf.

Effective 28 Aug 2004

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

650.454. Medals for extraordinary valor may be issued to public safety officers, when — surviving relatives may receive medal on person's behalf. — 1. The governor is hereby authorized to award and present, in the name of the state of Missouri, a medal to a public safety officer, upon the recommendation of the board, for extraordinary valor above and beyond the call of duty. The medal shall be Missouri's highest award for valor by a public safety officer.

2. In the event of the death of any person who would be entitled to a medal pursuant to the provisions of sections 650.450 to 650.460, the same may be presented to a surviving relative on behalf of the deceased in the following order: widow, if not remarried; eldest living son; eldest living daughter; father; mother; eldest living brother; eldest living sister; and eldest living grandchild.

(L. 2004 S.B. 972 § 650.610)



Section 650.457 Missouri Medal of Valor Review Board established, membership — term — vacancies — duties.

Effective 28 Aug 2004

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

650.457. Missouri Medal of Valor Review Board established, membership — term — vacancies — duties. — 1. There is established a "Missouri Medal of Valor Review Board", the members of which shall be individuals with knowledge or expertise, whether by experience or training, in the field of public safety, which shall conduct its business in accordance with sections 650.450 to 650.460, and be composed of eleven members, all residents of Missouri, and appointed in the following manner:

(1) One member shall be either the director of the department of public safety or a designee appointed by the director;

(2) One member shall be a police chief;

(3) One member shall be a fire chief;

(4) One member shall be an elected county sheriff;

(5) One member shall be the director of an ambulance district;

(6) One member shall be a citizen with experience in law enforcement;

(7) One member shall be a citizen with experience in corrections;

(8) One member shall be a citizen with experience in fire fighting;

(9) One member shall be a citizen with experience in emergency medical services; and

(10) Two members shall be appointed at the governor's discretion.

2. The term of a board member shall be four years.

3. Any vacancy in the membership of the board shall not affect the powers of the board and shall be filled in the same manner as the original appointment.

4. (1) The chairman of the board shall be elected by the members of the board from among the members of the board.

(2) The board shall conduct its first meeting not later than ninety days after the appointment of the last member appointed of the initial group of members appointed to the board. Thereafter, the board shall meet at the call of the chairman of the board. The board shall meet not less often than once each year and not more than three times a year.

(3) A majority of the members shall constitute a quorum to conduct business, but the board may establish a lesser quorum for conducting hearings scheduled by the board. The board may establish by majority vote any other rules for the conduct of the board's business, if such rules are not inconsistent with sections 650.450 to 650.460 or other applicable law.

(4) The board shall select candidates as recipients of the medal from among those applications received by the board. Not more often than once each year, the board shall present to the governor the name or names of those it recommends as medal recipients. In a given year, the board shall not be required to select any recipients but may not select more than seven recipients. The governor may in extraordinary cases increase the number of recipients in a given year. The board shall set an annual timetable for fulfilling its duties under sections 650.450 to 650.460.

(5) The board may secure directly from any department or agency such information as the board considers necessary to carry out its duties. Upon the request of the board, the head of such department or agency may furnish such information to the board.

(6) The board shall not disclose any information which may compromise an ongoing law enforcement investigation or is otherwise required by law to be kept confidential.

(7) The members of the board shall serve without compensation, except that the members may be reimbursed for reasonable and necessary expenses arising from board activities or business. Such expenses shall be paid by the department of public safety from the fund created pursuant to section 650.460.

(L. 2004 S.B. 972 § 650.615)



Section 650.460 Missouri Public Safety Officer Medal of Valor Fund established — use of funds.

Effective 28 Aug 2004

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

650.460. Missouri Public Safety Officer Medal of Valor Fund established — use of funds. — 1. There is hereby established in the state treasury a fund to be known as the "Missouri Public Safety Officer Medal of Valor Fund", which shall consist of all moneys that may include any gifts, contributions, grants, or bequests received from federal, state, private, or other sources. The fund shall be administered by the office of administration. Notwithstanding the provisions of section 33.080 to the contrary, moneys in the Missouri public safety officer medal of valor fund shall not be transferred to the credit of the general revenue fund at the end of the biennium. Interest and moneys earned on the fund shall be credited to the fund.

2. Moneys in the fund shall be used solely for the purpose of reimbursing members of the medal of valor review board for their actual and necessary travel expenses and to promote the solicitation for designs for, aid in the manufacture of, and aid in the distribution of the Missouri public safety medal of valor.

(L. 2004 S.B. 972 § 650.620)



Section 650.475 Prohibiting or restricting communication with federal authorities regarding citizenship or immigration, unlawful when — attorney general to issue opinion, when — rights of public employees.

Effective 01 Jan 2009, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

650.475. Prohibiting or restricting communication with federal authorities regarding citizenship or immigration, unlawful when — attorney general to issue opinion, when — rights of public employees. — 1. Notwithstanding any other provision of law, no government entity, political subdivision, or government official within the state of Missouri shall prohibit, or in any way restrict, any government entity or official from communicating or cooperating with the United States Bureau of Immigration and Customs Enforcement regarding the citizenship or immigration status, lawful or unlawful, of any individual.

2. Municipalities and political subdivisions may collect and share the identity of persons by the same means the Federal Bureau of Investigation or its successor agency uses in its Integrated Automated Fingerprint Identification System or its successor program.

3. Notwithstanding any other provision of law, no person or agency within the state of Missouri shall prohibit, or in any way restrict, a public employee from doing any of the following with respect to information regarding the immigration status, lawful or unlawful, of any individual:

(1) Sending such information to, or requesting or receiving such information from, the United States Bureau of Immigration and Customs Enforcement;

(2) Maintaining such information; or

(3) Exchanging such information with any other federal, state, or local government entity.

4. Upon the complaint of any state resident regarding a specific government entity, agency, or political subdivision of this state or prior to the provision of funds or awarding of any grants to a government entity, agency, or political subdivision of this state, any member of the general assembly may request that the attorney general of the state of Missouri issue an opinion stating whether the government entity, agency, or political subdivision has current policies in contravention of subsections 1 and 3 of this section.

5. No state agency or department shall provide any funding or award any monetary grants to any government entity, agency, or political subdivision determined under subsection 4 of this section to have a policy in contravention of subsections 1 and 3 of this section until the policy is repealed or no longer in effect.

6. The provisions of subsections 1 and 3 of this section shall not apply to any state or local agency administering one or more federal public benefit programs as such term is defined in 8 U.S.C. Section 1612.

(L. 2008 H.B. 1549, et al. § 650.681)

Effective 1-01-09



Section 650.520 Law enforcement, suspects in the killing or seriously wounding of, alert system created — department to develop and administer — false report, penalty.

Effective 28 Aug 2017

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

650.520. Law enforcement, suspects in the killing or seriously wounding of, alert system created — department to develop and administer — false report, penalty. — 1. There is hereby created a statewide program called the “Blue Alert System” referred to in this section as the “system” to aid in the identification, location, and apprehension of any individual or individuals suspected of killing or seriously wounding any local, state, or federal law enforcement officer.

2. For the purposes of this section, “law enforcement officer” means any public servant having both the power and duty to make arrests for violations of the laws of this state, and federal law enforcement officers authorized to carry firearms and to make arrests for violations of the laws of the United States.

3. The department of public safety shall develop regions to provide the system. The department of public safety shall coordinate local law enforcement agencies and public commercial television and radio broadcasters to provide an effective system. In the event that a local law enforcement agency opts not to set up a system and a killing or serious wounding of a law enforcement officer occurs within the jurisdiction, it shall notify the department of public safety who will notify local media in the region.

4. The blue alert system shall include all state agencies capable of providing urgent and timely information to the public together with broadcasters and other private entities that volunteer to participate in the dissemination of urgent public information. At a minimum, the blue alert system shall include the department of public safety, highway patrol, department of transportation, and Missouri lottery.

5. The department of public safety shall have the authority to develop, implement, and manage the blue alert system.

6. Participation in a blue alert system is entirely at the option of local law enforcement agencies, federally licensed radio and television broadcasters, and other private entities that volunteer to participate in the dissemination of urgent public information.

7. Any person who knowingly makes a false report that triggers an alert under this section is guilty of a class A misdemeanor; except that, if the false report results in serious physical injury or death, such person is guilty of a class E felony.

8. The department of public safety may promulgate rules for the implementation of the blue alert system. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2017, shall be invalid and void.

(L. 2017 S.B. 34)






Chapter 660 Department of Social Services

Chapter Cross References



Section 660.010 Department of social services created — divisions and agencies assigned to department — duties, powers — director's appointment.

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

660.010. Department of social services created — divisions and agencies assigned to department — duties, powers — director's appointment. — 1. There is hereby created a "Department of Social Services" in charge of a director appointed by the governor, by and with the advice and consent of the senate. All the powers, duties and functions of the director of the department of public health and welfare, chapters 191 and 192, and others, not previously reassigned by executive reorganization plan number 2 of 1973 as submitted by the governor under chapter 26 except those assigned to the department of mental health, are transferred by type I transfer to the director of the department of social services and the office of the director, department of public health and welfare is abolished. The department of public health and welfare is abolished. All employees of the department of social services shall be covered by the provisions of chapter 36 except the director of the department and the director's secretary, all division directors and their secretaries, and no more than three additional positions in each division which may be designated by the division director.

2. It is the intent of the general assembly in establishing the department of social services, as provided herein, to authorize the director of the department to coordinate the state's programs devoted to those unable to provide for themselves and for the rehabilitation of victims of social disadvantage. The director shall use the resources provided to the department to provide comprehensive programs and leadership striking at the roots of dependency, disability and abuse of society's rules with the purpose of improving service and economical operations. The department is directed to take all steps possible to consolidate and coordinate the field operations of the department to maximize service to the citizens of the state.

3. All references to the division of welfare shall hereafter be construed to mean the department of social services or the appropriate division within the department.

4. The state's responsibility under public law 452 of the eighty-eighth Congress and others, pertaining to the Office of Economic Opportunity, is transferred by type I transfer to the department of social services.

5. The state's responsibility under public law 73, Older Americans Act of 1965, of the eighty-ninth Congress is transferred by type I transfer to the department of social services.

6. All the powers, duties and functions vested by law in the curators of the University of Missouri relating to crippled children's services, chapter 201, are transferred by type I transfer to the department of social services.

7. All the powers, duties and functions vested in the state board of training schools, chapter 219 and others, are transferred by type I transfer to the "Division of Youth Services" hereby authorized in the department of social services headed by a director appointed by the director of the department. The state board of training schools shall be reconstituted as an advisory board on youth services, appointed by the director of the department. The advisory board shall visit each facility of the division as often as possible, shall file a written report with the director of the department and the governor on conditions they observed relating to the care and rehabilitative efforts in behalf of children assigned to the facility, the security of the facility and any other matters pertinent in their judgment. Copies of these reports shall be filed with the legislative library. Members of the advisory board shall receive reimbursement for their expenses and twenty-five dollars a day for each day they engage in official business relating to their duties. The members of the board shall be provided with identification means by the director of the division permitting immediate access to all facilities enabling them to make unannounced entrance to facilities they wish to inspect.

(L. 1973 1st Ex. Sess. S.B. 1 § 13, A.L. 1982 S.B. 717, A.L. 1986 S.B. 426, A.L. 2011 H.B. 464, A.L. 2014 H.B. 1299 Revision)



Section 660.012 Department of social services administrative trust fund created — disbursements — reports — lapse prohibited, exception.

Effective 28 Aug 1986

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

660.012. Department of social services administrative trust fund created — disbursements — reports — lapse prohibited, exception. — 1. The treasurer of the state shall establish in the state treasury a "Department of Social Services Administrative Trust Fund" which shall be funded annually by appropriations and deposits thereto.

2. This fund shall contain moneys transferred or paid to the department for goods and services provided by the department or its divisions to any governmental entity or to the public.

3. The commissioner of administration shall approve disbursements from the fund at the request of the director of the department or his designee in accordance with appropriations made therefor.

4. The provisions of section 33.080 notwithstanding, moneys in the fund shall not lapse, unless and then only to the extent to which the unencumbered balance at the close of any fiscal year exceeds one-twelfth of the amount either appropriated or paid or transferred to the fund during such fiscal year, whichever is greater.

5. The director of the department shall prepare an annual report of all receipts and disbursements from the fund.

(L. 1986 H.B. 1366)



Section 660.015 Salary — expenses of the department.

Effective 28 Aug 1980

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

660.015. Salary — expenses of the department. — The director of the department of social services shall receive as compensation for his or her services the salary provided by statute and additional reimbursement for necessary traveling expenses and other necessary expenditures incurred in the performance of official duties. Compensation for the director and employees of the department of social services and funds for other expenses incident to the performance of their duties prescribed by authority of this and other laws shall be payable from appropriations made in the same manner as for other departments.

(L. 1945 p. 945 § 4, A.L. 1980 H.B. 1266)



Section 660.017 Rules, procedure.

Effective 28 Aug 1995

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

660.017. Rules, procedure. — The department of social services may adopt, appeal and amend rules necessary to carry out the duties assigned to it. All rules shall be promulgated pursuant to the provisions of this section and chapter 536. No rule or portion of a rule promulgated under the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1993 H.B. 564 § 30, A.L. 1995 S.B. 3)



Section 660.023 In-home services providers, telephone tracking system required, use of — rulemaking authority.

Effective 28 Aug 2010

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

660.023. In-home services providers, telephone tracking system required, use of — rulemaking authority. — 1. All in-home services provider agencies shall, by July 1, 2015, have, maintain, and use a telephone tracking system for the purpose of reporting and verifying the delivery of home- and community-based services as authorized by the department of health and senior services or its designee. Use of such system prior to July 1, 2015, shall be voluntary. At a minimum, the telephone tracking system shall:

(1) Record the exact date services are delivered;

(2) Record the exact time the services begin and exact time the services end;

(3) Verify the telephone number from which the services were registered;

(4) Verify that the number from which the call is placed is a telephone number unique to the client;

(5) Require a personal identification number unique to each personal care attendant; and

(6) Be capable of producing reports of services delivered, tasks performed, client identity, beginning and ending times of service and date of service in summary fashion that constitute adequate documentation of service.

2. The telephone tracking system shall be used to process payroll for employees and for submitting claims for reimbursement to the MO HealthNet division.

3. The department of health and senior services shall promulgate by rule the minimum necessary criteria of the telephone tracking system. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2010, shall be invalid and void.

4. As new technology becomes available, the department may allow use of a more advanced* tracking system, provided that such system is at least as capable of meeting the requirements listed in subsection 1 of this section.

5. The department of health and senior services, in collaboration with other appropriate agencies, including in-home services providers, shall establish telephone tracking system pilot projects, implemented in two regions of the state, with one in an urban area and one in a rural area. Each pilot project shall meet the requirements of this section. The department of health and senior services shall, by December 31, 2013, submit a report to the governor and general assembly detailing the outcomes of these pilot projects. The report shall take into consideration the impact of a telephone tracking system on the quality of the services delivered to the consumer and the principles of self-directed care.

6. In the event that a consensus between in-home service providers and representatives from the executive branch cannot be reached, the telephony report issued to the general assembly and governor shall include a minority report which will detail those elements of substantial dissent from the main report.

7. No interested party, including in-home service providers, shall be required to contract with any particular vendor or provider of telephony services nor bear the full cost of the pilot program.

(L. 2010 S.B. 842, et al. merged with S.B. 1007)

*Word "advance" appears in original rolls.



Section 660.025 Grants from department of social services, purposes — rulemaking procedure.

Effective 28 Aug 1998

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

660.025. Grants from department of social services, purposes — rulemaking procedure. — Subject to appropriation from general revenue, the director of social services shall offer grants, on a competitive basis, to programs which are engaged in the resettling of refugees and legal immigrants for the purpose of arranging for day care, transportation or other services that will facilitate a refugee's or immigrant's accessing of English language services. The department of social services may promulgate rules to govern the grant program, pursuant to the provisions of chapter 536. Any rule or portion of a rule, as that term is defined in section 536.010, that is promulgated by the department of social services under the authority of this section, shall become effective only if the department has fully complied with all of the requirements of chapter 536 including but not limited to, section 536.028, if applicable, after August 28, 1998. All rulemaking authority delegated prior to August 28, 1998, is of no force and effect and repealed as of August 28, 1998, however nothing in this act* shall be interpreted to repeal or affect the validity of any rule adopted and promulgated prior to August 28, 1998. If the provisions of section 536.028 apply, the provisions of this section are nonseverable and if any of the powers vested with the general assembly pursuant to section 536.028 to review, to delay the effective date, or to disapprove and annul a rule or portion of a rule are held unconstitutional or invalid, the purported grant of rulemaking authority and any rule so proposed and contained in the order of rulemaking shall be invalid and void, except that nothing in this act* shall affect the validity of any rule adopted and promulgated prior to August 28, 1998.

(L. 1998 S.B. 583 & 645 § 4)

*"This act" (S.B. 583 § 645, 1998) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 660.026 Funding for federally qualified health centers, uses — report to the director.

Effective 28 Aug 2001

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

660.026. Funding for federally qualified health centers, uses — report to the director. — Subject to appropriation, the director of the department of social services, or the director's designee, may contract with and provide funding support to federally qualified health centers, as defined in 42 U.S.C. Section 1396d(l)(2)(B)*, in this state. Funds appropriated pursuant to this section shall be used to assist such centers in ensuring that health care, including dental care, and mental health services is available to needy persons in this state. Such funds may also be used by centers for capital expansion, infrastructure redesign or other similar uses if federal funding is not available for such purposes. No later than forty-five days following the end of each federal fiscal year, the centers shall report to the director of the department of social services the number of patients served by age, race, gender, method of payment and insurance status.

(L. 2001 S.B. 393)

*Section 1396d(1)(2)(B) appears in original rolls.



Section 660.050 (Transferred 2014; now 192.2000)

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS



Section 660.053 (Transferred 2014; now 192.2005)

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS



Section 660.054 (Transferred 2014; now 192.2010)

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS



Section 660.055 (Transferred 2014; now 192.2015)

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS



Section 660.057 (Transferred 2014; now 192.2020)

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS



Section 660.058 (Transferred 2014; now 192.2025)

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS



Section 660.062 (Transferred 2014; now 192.2030)

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS



Section 660.067 (Transferred 2014; now 192.2100)

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS



Section 660.069 (Transferred 2014; now 192.2105)

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS



Section 660.070 (Transferred 2014; now 192.2110)

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS



Section 660.075 Intermediate care facility for intellectually disabled — certificate of authorization needed for provider agreement — exception — certificates not to be issued, when — notice to department, when.

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

660.075. Intermediate care facility for intellectually disabled — certificate of authorization needed for provider agreement — exception — certificates not to be issued, when — notice to department, when. — 1. The MO HealthNet division shall not issue a provider agreement to an intermediate care facility for the intellectually disabled provider after May 29, 1991, unless and until the department of mental health transmits a certification of authorization to provide services, provided, however, a profit or not-for-profit provider may operate a single home of six beds or less without issuance of a certificate to the MO HealthNet division. Such certification shall be provider specific and shall contain the number of beds authorized.

2. Notwithstanding any other provision of law to the contrary, any provider intending to operate an intermediate care facility for the intellectually disabled in excess of those beds in existence on May 29, 1991, shall give notice to the department of mental health of any intent to do so between July first and October first of the fiscal year preceding the fiscal year in which they intend to operate such facility.

3. In addition to other good cause as established by administrative rules promulgated by the director of the department of mental health, such intermediate care facility for the intellectually disabled operations as may be accommodated within the home and community-based waiver for the developmentally disabled shall be refused certificates of authorization by the department of mental health. The MO HealthNet division shall refuse intermediate care facility for the intellectually disabled provider agreements to providers to whom the department of mental health has refused certificates of authorization.

(L. 1991 H.B. 568 § 1, A.L. 2014 H.B. 1064 merged with H.B. 1299 Revision)



Section 660.078 (Transferred 2004; now 143.1002)

Effective 28 Aug 2004

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS



Section 660.099 General assembly may make additional appropriations, purposes.

Effective 28 Aug 2008

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

660.099. General assembly may make additional appropriations, purposes. — 1. The general assembly may appropriate funds in addition to the amount currently being provided per annum for nutrition services for the elderly. Funds so designated to provide nutrition services for the elderly shall be allocated to the Missouri department of health and senior services to be equitably distributed to each area agency on aging throughout the state of Missouri based upon formulas promulgated by the department of health and senior services.

2. The general assembly may appropriate funds in addition to the amount currently being provided per annum through the Missouri elderly and handicapped transportation program. Funds so designated to provide transportation for the elderly and developmentally disabled shall be allocated to the Missouri department of health and senior services to be equitably distributed to each area agency on aging throughout the state of Missouri based upon formulas promulgated by the department of health and senior services.

3. The general assembly may appropriate funds in addition to the amount currently being provided per annum for home-delivered meals for the elderly. Such additional funds shall be allocated to the Missouri department of health and senior services to be equitably distributed to each area agency on aging throughout the state of Missouri based upon formulas promulgated by the department of health and senior services.

(L. 1988 S.B. 555 §§ 1, 2, 3, A.L. 2008 H.B. 2036)



Section 660.100 Financial assistance for heating — definitions.

Effective 28 Aug 2002

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

660.100. Financial assistance for heating — definitions. — 1. The department of social services is directed to establish a plan for providing financial assistance to elderly households, disabled households and qualified individual households for the payment of charges for the primary or secondary heating or cooling source for the household. This plan shall be known as "Utilicare".

2. For purposes of sections 660.100 to 660.136, the term "elderly" shall mean having reached the age of sixty-five and the term "disabled" shall mean totally and permanently disabled or blind and receiving federal Social Security disability benefits, federal supplemental security income benefits, veterans administration benefits, state blind pension pursuant to sections 209.010 to 209.160, state aid to blind persons pursuant to section 209.240, or state supplemental payments pursuant to section 208.030. For the purposes of sections 660.100 to 660.136, but not for the purpose of determining "eligible subscribers" pursuant to subdivision (4) of section 660.138, the term "qualified individual household" shall mean a household in which:

(1) One or more residents of the state of Missouri reside and whose combined household income is less than or equal to one hundred and fifty percent of the current federal poverty level or sixty percent of the state median income for the relevant household; and

(2) While the Federal Low Income Home Energy Assistance Program remains in effect, the household is also determined to be eligible for assistance under such program and related state programs of the Missouri department of social services.

(L. 1979 H.B. 545, et al. § 1, A.L. 1980 H.B. 1177, et al., A.L. 1997 S.B. 263, A.L. 2002 S.B. 810)



Section 660.105 Eligibility for assistance — income defined.

Effective 28 Aug 2002

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

660.105. Eligibility for assistance — income defined. — Every qualified individual household for which an application is made, and every applicant household in which the head of the household or spouse is elderly or disabled and the income for the prior calendar year does not exceed one hundred and fifty percent of the current federal poverty level or sixty percent of the state median income, shall be an "eligible household" and shall be entitled to receive assistance under the utilicare program if moneys have been appropriated by the general assembly to the utilicare stabilization fund established pursuant to section 660.136. "Income" shall be as defined in section 135.010.

(L. 1979 H.B. 545, et al. § 2, A.L. 1980 H.B. 1177, et al., A.L. 1997 S.B. 263, A.L. 2002 S.B. 810)



Section 660.110 Coordination and administration of heating and cooling assistance programs into the Utilicare program by department of social services.

Effective 28 Aug 2002

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

660.110. Coordination and administration of heating and cooling assistance programs into the Utilicare program by department of social services. — The department of social services shall be responsible for coordination of all federal heating assistance programs into the utilicare program and shall provide plans for the implementation and administration of these programs. The department may contract with local not-for-profit community agencies which render energy assistance pursuant to affiliation or contract with the United States Community Service Administration or another federal agency to distribute the federal moneys, to administer the federal heating and cooling assistance programs in accordance with the plan developed by the department and to provide certain administrative services in connection with the utilicare program which may include the processing of utilicare applications and any other service which the department deems practical. Insofar as possible, within the provisions of federal law and regulations, all payments made from funds available from the Crude Oil Windfall Profit Tax Act of 1980 and other federal sources shall be made directly to energy suppliers in a manner similar to payments made under the state utilicare program.

(L. 1979 H.B. 545, et al. § 3, A.L. 1980 H.B. 1177, et al., A.L. 1997 S.B. 263, A.L. 2002 S.B. 810)



Section 660.115 Utilicare payment, procedure.

Effective 28 Aug 2008

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

660.115. Utilicare payment, procedure. — 1. For each eligible household, an amount not exceeding eight hundred dollars for each fiscal year may be paid from the utilicare stabilization fund to the primary or secondary heating source supplier, or both, including suppliers of heating fuels, such as gas, electricity, wood, coal, propane and heating oil. For each eligible household, an amount not exceeding eight hundred dollars for each fiscal year may be paid from the utilicare stabilization fund to the primary or secondary cooling source supplier, or both; provided that the respective shares of overall funding previously received by primary and secondary heating and cooling source suppliers on behalf of their customers shall be substantially maintained.

2. For an eligible household, other than a household located in publicly owned or subsidized housing, an adult boarding facility, an intermediate care facility, a residential care facility* or a skilled nursing facility, whose members rent their dwelling and do not pay a supplier directly for the household's primary or secondary heating or cooling source, utilicare payments shall be paid directly to the head of the household, except that total payments shall not exceed eight percent of the household's annual rent or one hundred dollars, whichever is less.

(L. 1979 H.B. 545, et al. § 4, A.L. 1980 H.B. 1177, et al., A.L. 1997 S.B. 263, A.L. 2002 S.B. 810, A.L. 2008 S.B. 720)

*Revisor's note: The term "residential care facility" may include "assisted living facility", see section 198.005 regarding changes to name reference.



Section 660.122 Services disconnected or discontinued for failure to pay — eligibility for assistance (cold weather rule).

Effective 28 Aug 2002

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

660.122. Services disconnected or discontinued for failure to pay — eligibility for assistance (cold weather rule). — Funds appropriated under the authority of sections 660.100 to 660.136 may be used to pay the expenses of reconnecting or maintaining service to households that have had their primary or secondary heating or cooling source disconnected or service discontinued because of their failure to pay their bill. Any qualified household or other household which has as its head a person who is elderly or disabled, as defined in section 660.100, shall be eligible for assistance under this section if the income for the household is no more than one hundred fifty percent of the current federal poverty level or sixty percent of the state median income and if moneys have been appropriated by the general assembly to the utilicare stabilization fund established pursuant to section 660.136. Payments under this section shall be made directly to the primary or secondary heating or cooling source supplier. Any primary or secondary heating or cooling source supplier subject to the supervision and regulation of the public service commission shall, at any time during the period of the cold weather rule specified in the cold weather rule as established and as amended by the public service commission, reconnect and provide services to each household eligible for assistance under this section in compliance with the terms of such cold weather rule. All home energy suppliers receiving funds under this section shall provide service to eligible households consistent with their contractual agreements with the department of social services.

(L. 1984 S.B. 548, A.L. 1989 S.B. 151, A.L. 1997 S.B. 263, A.L. 1999 S.B. 495, A.L. 2002 S.B. 810)

CROSS REFERENCE:

Hot weather rule, discontinuance of service prohibited, when, 393.108



Section 660.123 (Transferred 2012, now 393.108)

Effective 28 Aug 2012

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS



Section 660.125 False claims.

Effective 14 Jul 1997, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

660.125. False claims. — Any false claim knowingly made in an application for * assistance under the utilicare program or any false claim knowingly made by the recipient of such assistance or by a supplier of the primary or secondary heating or cooling source or of heating fuel in a request for payment under the utilicare program shall be deemed a false declaration as defined in section 575.060.

(L. 1979 H.B. 545, et al. § 6, A.L. 1997 S.B. 263)

Effective 7-14-97

*Word "a" appears in original rolls.



Section 660.130 Rules, regulations, forms — rule requirements.

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

660.130. Rules, regulations, forms — rule requirements. — The department of social services shall design the forms and issue rules and regulations necessary to carry out the provisions of sections 660.100 to 660.136. No rule or portion of a rule promulgated under the authority of sections 660.100 to 660.136 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024. Such rules shall provide that in order for a homeowner to be eligible such homeowner shall have met federal energy conservation guidelines for insulation, or have made application for insulation under the department of natural resources program or like program offered in the state of Missouri. Large notices of the availability of this program shall be posted in application areas and local offices of the family support division.

(L. 1979 H.B. 545, et al. § 7, A.L. 1980 H.B. 1177, et al., A.L. 1995 S.B. 3, A.L. 1997 S.B. 263, A.L. 2014 H.B. 1299 Revision)



Section 660.135 Expenditures — utilicare stabilization fund.

Effective 28 Aug 2008

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

660.135. Expenditures — utilicare stabilization fund. — 1. The utilicare stabilization fund for any fiscal year shall be funded, subject to appropriations, by the general assembly.

2. The department of social services shall, in coordination with the department of natural resources, apply a portion of the funds appropriated annually by the general assembly to the utilicare stabilization fund established pursuant to section 660.136 to the low income weatherization assistance program of the department of natural resources; provided that any project financed with such funds shall be consistent with federal guidelines for the Weatherization Assistance Program for Low-Income Persons as authorized by 42 U.S.C. 6861.

(L. 1979 H.B. 545, et al. § 8, A.L. 1980 H.B. 1177, et al., A.L. 1997 S.B. 263, A.L. 2002 S.B. 810, A.L. 2008 S.B. 720)



Section 660.136 Utilicare stabilization fund created — used for utilicare program.

Effective 28 Aug 2002

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

660.136. Utilicare stabilization fund created — used for utilicare program. — 1. The "Utilicare Stabilization Fund" is hereby created in the state treasury to support the provisions of sections 660.100 to 660.136. Funds for the utilicare program may come from state, federal or other sources including funds received by this state from the federal government under the provisions of the Community Opportunities Accountability and Training and Educational Services Act of 1998 (Title III, Section 301-309, Public Law 93.568), together with any interest or other earnings on the principal of this fund. Except as provided in subsection 3, moneys in the utilicare stabilization fund shall be used for the purposes established in the Federal Low Income Home Energy Assistance Program and sections 660.100 to 660.136.

2. The provisions of section 33.080 to the contrary notwithstanding, money in this fund shall not be transferred and placed to the credit of general revenue until the amount in the fund at the end of the biennium exceeds two times the amount of the appropriation from the fund for the preceding fiscal year. The amount, if any, in the fund, which shall lapse, is that amount in the fund which exceeds the appropriate multiple of the appropriations from the fund for the preceding fiscal year. Moneys in the utilicare fund not needed currently for the purposes designated in sections 660.100 to 660.136 may be invested by the state treasurer in the manner that other moneys of the state are authorized by law to be invested. All interest, income and returns from moneys of the utilicare stabilization fund shall be deposited in the state treasury to the credit of the utilicare stabilization fund.

3. When the utilicare stabilization fund receives a transfer pursuant to section 470.270, the moneys from that transfer shall be held in the fund for one full year after the date of transfer and shall be used to pay for heating or cooling assistance as provided in sections 660.100 to 660.136. Any moneys remaining at the end of that year shall be deposited in the state treasury to the credit of the general revenue fund of the state.

(L. 1997 S.B. 263, A.L. 2002 S.B. 810)

CROSS REFERENCE:

Utilicare stabilization fund, refund of natural gas or electric rates to be transferred to fund, 470.270



Section 660.137 Federal low income telephone assistance matching funds, compliance to obtain.

Effective 28 Aug 1988

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

660.137. Federal low income telephone assistance matching funds, compliance to obtain. — The public service commission, the department of social services, and participating providers of local exchange telecommunications service shall comply with all requirements expressly provided by federal order, regulation, and statute for eligible subscribers to qualify for, and to receive matching federal low income telephone assistance.

(L. 1988 H.B. 1290)



Section 660.138 Definitions.

Effective 28 Aug 1988

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

660.138. Definitions. — As used in sections 660.137 to 660.149, the following terms mean:

(1) "Basic access line", a telephone line which provides switched voice residential communications service from the local exchange telecommunication company central office to the customer's premises which enables the customer to originate and terminate long distance and local calling;

(2) "Commission", the public service commission;

(3) "Economy rate telephone service", a class of local exchange telephone service provided to eligible subscribers which is designed to meet their minimum residential communication needs excluding all extras and fringe benefits including call waiting, call forwarding and other such services but providing access to telephone service for emergency calls and for the maintenance of necessary social contacts;

(4) "Eligible subscriber", an individual who has been certified by the department of social services to be eligible to receive utilicare benefits pursuant to sections 660.100 to 660.135;

(5) "Zone or mileage charges", any charges required for receipt of a basic access line which are based upon distance, by mileage or zones, of the customer from the company central office.

(L. 1986 H.B. 1301 § 1, A.L. 1988 H.B. 1290)



Section 660.139 Waiver of interstate line charges for companies providing economy rates — procedure — effect on economy rates.

Effective 28 Aug 1988

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

660.139. Waiver of interstate line charges for companies providing economy rates — procedure — effect on economy rates. — Every local exchange telecommunications company which elects to provide economy rate telephone service shall apply to the Federal Communications Commission for the appropriate waiver of the monthly interstate subscriber line charge. Upon federal approval, the discount provided by the local exchange telecommunications company to subscribers of economy rate telephone service shall be increased to include the extent of the monthly waiver of the interstate subscriber line charge.

(L. 1988 H.B. 1290)



Section 660.141 Economy rates, how established, applications — limited to one residence.

Effective 28 Aug 1988

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

660.141. Economy rates, how established, applications — limited to one residence. — 1. Notwithstanding the provisions of section 392.220 to the contrary, the public service commission may designate one or more classes of economy rate telephone service for eligible subscribers pursuant to the provisions of this section.

2. The rates to be charged to eligible subscribers for economy rate telephone service shall be:

(1) Determined by the commission separately for each local exchange telecommunications company which elects to provide the service, however, the commission may hear and decide issues relating to the provision of the service common to all such companies in one proceeding;

(2) Set at levels which enhance the affordability to eligible subscribers of such service in comparison to other comparable levels of service offered by the local exchange telecommunications company.

­­

­

3. Every local exchange telecommunications company which elects to provide economy rate telephone service shall accept applications for economy rate telephone service according to a procedure approved by the commission.

4. An economy rate telephone service subscriber shall not be provided with more than one basic access line in his or her principal place of residence. An applicant for economy rate telephone service may report only one address in this state as the principal place of residence.

(L. 1986 H.B. 1301 § 2 subsecs. 1 to 4, A.L. 1988 H.B. 1290)



Section 660.143 Installation cost to be reduced, how determined — changes in service or disconnecting because no longer eligible, charges prohibited.

Effective 28 Aug 1988

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

660.143. Installation cost to be reduced, how determined — changes in service or disconnecting because no longer eligible, charges prohibited. — 1. When initial installation or connection of service for an eligible subscriber for economy rate telephone service occurs, the applicable and approved rate for such installation or connection shall be a significantly reduced one which shall be determined by the commission.

2. A local exchange telecommunications company which elects to provide economy rate telephone service may not require the payment of an order processing charge or line change charge for an eligible subscriber's change to economy rate telephone service from any other class of residential service. If a subscriber to economy rate telephone service no longer qualifies as an eligible subscriber under sections 660.137 to 660.149, that subscriber may not be charged a fee for disconnecting from economy rate telephone service and connecting to another class of telephone service, except that the commission may allow the local exchange telecommunications company by commission regulations to charge a fee for eligible subscribers who frequently change, initiate, or terminate service.

(L. 1986 H.B. 1301 § 2 subsecs. 5, 6, A.L. 1988 H.B. 1290)



Section 660.145 Rules and regulations by commission — economy rate telephone service fund established, purpose — fund not to lapse at end of fiscal year.

Effective 28 Aug 1995

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

660.145. Rules and regulations by commission — economy rate telephone service fund established, purpose — fund not to lapse at end of fiscal year. — 1. The commission shall promulgate such rules and regulations as are necessary to implement the provisions of sections 660.138 to 660.149. Such rules and regulations shall take into consideration available federal programs to reduce telephone costs to specified subscribers. No rule or portion of a rule promulgated under the authority of sections 660.138 to 660.149 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

2. The general revenues of the state shall be used to fund the discount provided to eligible subscribers of economy rate telephone service. The amount of the discount shall determine the amount of the waiver of the federal interstate subscriber line charge in section 660.139.

3. There is hereby created the "Economy Rate Telephone Service Fund" which shall be administered by the commission and which shall contain such moneys as appropriated to it by the general assembly. Moneys in the fund shall be kept separate from all other funds of the commission and shall be expended for the purpose specified in subsection 4* of this section and for no other purpose.

4. Each participating local exchange telecommunications company shall determine and report quarterly to the commission the costs incurred for providing economy rate telephone service. Upon appropriation by the general assembly, the commission shall authorize reimbursement for those costs from the economy rate telephone service fund.

5. Notwithstanding the provisions of section 33.080, the unexpended balance in the economy rate telephone service fund at the end of each fiscal year shall not be transferred into general revenue.

(L. 1986 H.B. 1301 § 2 subsecs. 7, 8, A.L. 1988 H.B. 1290, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)

*"Subsection 11" appears in original rolls. Due to renumbering, subsection changed.



Section 660.147 Eligible persons, department's powers and duties.

Effective 28 Aug 1988

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

660.147. Eligible persons, department's powers and duties. — The department of social services shall provide to the participating local exchange telecommunications companies information identifying persons who the department finds are eligible to receive economy rate telephone service. The department of social services shall on an annual basis during the time period that applications for utilicare assistance under sections 660.100 to 660.135 are normally accepted validate a list of those persons receiving economy rate telephone service as provided by the local telecommunications companies to determine continued eligibility.

(L. 1986 H.B. 1301 § 3, A.L. 1988 H.B. 1290)



Section 660.149 Exemption from sales and use taxes — gross receipt tax, exemption or reduction may be made by political subdivisions.

Effective 28 Aug 1986

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

660.149. Exemption from sales and use taxes — gross receipt tax, exemption or reduction may be made by political subdivisions. — 1. In addition to the exemptions granted under the provisions of section 144.030, economy rate telephone service shall also be specifically exempted from the provisions of sections 144.010 to 144.510 and 144.600 to 144.745, and from the computation of the tax levied, assessed or payable under sections 144.010 to 144.510 and 144.600 to 144.745.

2. Notwithstanding any other provision of the law to the contrary, any local political subdivision may choose to reduce or exempt from its gross receipts tax on economy rate telephone service.

(L. 1986 H.B. 1301 §§ 4, 5)



Section 660.150 Plan to be established.

Effective 28 Aug 1979

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

660.150. Plan to be established. — The department of social services is directed to devise and formulate a program of emergency financial assistance to needy families with children under twenty-one years of age which will qualify the state of Missouri for federal funds pursuant to Sections 603 and 606 of Title 42, United States Code, and such portions of the code of federal regulations as may apply to said sections. Upon receiving approval of the state plan from the United States Department of Health, Education and Welfare, the department shall implement the plan.

(L. 1979 H.B. 545, et al. § 9)



Section 660.155 Grants may be made, to whom.

Effective 28 Aug 1979

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

660.155. Grants may be made, to whom. — The plan formulated by the department of social services under section 8* shall provide for one-time financial grants, which may be money payments or vendor payments or payments in kind, to qualified families during defined periods of emergency need. Such grants shall be made pursuant to regulations specified in the plan, which shall be in accordance with and approved by the United States Department of Health, Education and Welfare, and shall be known as "Emergency Assistance Grants".

(L. 1979 H.B. 545, et al. § 10)

*Revisor's note: Words "section 8" appear in original rolls, which was codified as section 660.135. Section 9 (H.B. 545, et al., 1979) contained language regarding plan formulation, which was codified as section 660.150.



Section 660.160 Department may define emergency situations.

Effective 28 Aug 1979

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

660.160. Department may define emergency situations. — For the purposes of this plan, individual family emergencies may be declared by the department of social services when any crisis situation exists with respect to a family which threatens the family and creates urgent needs with respect to food, clothing, utilities or shelter for such family and which results from a sudden occurrence or set of circumstances which cause an immediate or extraordinary food, clothing, utility or shelter need for such family. No funds shall be allocated for the payment of utility expenses unless the applicant is determined to be ineligible for available assistance under the Federal Utility Crisis Intervention Program.

(L. 1979 H.B. 545, et al. § 11)



Section 660.165 Limitation on periods of emergency — when assistance to be granted.

Effective 28 Aug 1979

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

660.165. Limitation on periods of emergency — when assistance to be granted. — Subject to the sufficiency of funds appropriated for this program, emergency assistance grants may be authorized by the director of the department of social services, or his delegate, when a finding is made that an individual family emergency exists. Such emergency assistance may be authorized during only one period of thirty consecutive days in any twelve-consecutive-month period, including payments which are to meet needs which arose before the thirty-day period or which extend beyond the thirty-day period. The program shall provide that a finding that an emergency does or does not exist will be made and, if applicable, assistance will be granted within three days after receipt by the department of a properly completed application.

(L. 1979 H.B. 545, et al. § 12)



Section 660.170 Eligibility for assistance.

Effective 28 Aug 1979

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

660.170. Eligibility for assistance. — Eligibility for emergency assistance to needy families with children shall be as authorized in the state plan approved by the United States Department of Health, Education and Welfare.

(L. 1979 H.B. 545, et al. § 13)



Section 660.175 Department's duties — no reduction in other benefits.

Effective 28 Aug 1979

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

660.175. Department's duties — no reduction in other benefits. — The availability of emergency assistance shall not relieve the department of social services of any duty to cooperate with other agencies to reduce dependency nor its obligation to provide assistance in the form of general relief orders in emergency situations not covered by this plan. Receipt of assistance under this plan shall not reduce, offset, or eliminate entitlement to any other assistance provided to any qualified family under any other state or federal program, except as may be required by federal law or regulation.

(L. 1979 H.B. 545, et al. § 14)



Section 660.180 Director to make regulations.

Effective 28 Aug 1979

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

660.180. Director to make regulations. — The director of the department of social services, or his delegate, is authorized, subject to the provisions of this act*, to promulgate regulations not inconsistent with this act* as necessary to qualify for maximum federal funds, subject to section 660.185 and the appropriation of state funds for this program.

(L. 1979 H.B. 545, et al. § 15)

*"This act" (H.B. 545, et al., 1979) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 660.185 Limitation on state participation — expiration of program.

Effective 28 Aug 1979

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

660.185. Limitation on state participation — expiration of program. — Not more than one-half the cost of instituting or maintaining the services provided for in this act* shall be appropriated or paid from the general revenue fund of this state, and this act* shall terminate thirty days after federal financial support is ended or curtailed which would cause more than fifty percent of the cost of providing or maintaining the services provided for in this act* to be paid by the state from its general revenue fund.

(L. 1979 H.B. 545, et al. § 16)

*"This act" (H.B. 545, et al., 1979) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 660.190 Limitation on expenditures.

Effective 28 Aug 1979

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

660.190. Limitation on expenditures. — Not more than three hundred thousand dollars from general revenue shall be appropriated by the general assembly for the support of the program established by this act* for the first fiscal year and not more than three percent of any funds appropriated shall be used for the administrative expenses involved in administering the program. No funds shall be expended under the provisions of this act* until there is a specific appropriation for that purpose.

(L. 1979 H.B. 545, et al. § 17)

*"This act" (H.B. 545, et al., 1979) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 660.195 Plan to terminate, when.

Effective 28 Aug 1979

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

660.195. Plan to terminate, when. — In the event that additional services in addition to those required by this act* are required by federal law, rule or court decision, the department of social services shall immediately cease to operate the plan and shall make no further emergency assistance grants.

(L. 1979 H.B. 545, et al. § 18)

*"This act" (H.B. 545, et al., 1979) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 660.200 Rules, procedure.

Effective 28 Aug 1995

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

660.200. Rules, procedure. — No rule or portion of a rule promulgated under the authority of sections 660.150 to 660.200 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1979 H.B. 545, et al. § 19, A.L. 1981 S.B. 200, A.L. 1995 S.B. 3)



Section 660.225 (Transferred 2014; now 192.2150)

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS



Section 660.250 (Transferred 2014; now 192.2400)

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS



Section 660.255 (Transferred 2014; now 192.2410)

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS



Section 660.260 (Transferred 2014; now 192.2415)

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS



Section 660.261 (Transferred 2014; now 192.2420)

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS



Section 660.263 (Transferred 2014; now 192.2435)

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS



Section 660.265 (Transferred 2014; now 192.2440)

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS



Section 660.270 (Transferred 2014; now 192.2445)

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS



Section 660.275 (Transferred 2014; now 192.2450)

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS



Section 660.280 (Transferred 2014; now 192.2455)

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS



Section 660.285 (Transferred 2014; now 192.2460)

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS



Section 660.290 (Transferred 2014; now 192.2465)

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS



Section 660.295 (Transferred 2014; now 192.2470)

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS



Section 660.300 (Transferred 2014; now 192.2475)

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS



Section 660.305 (Transferred 2014; now 192.2480)

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS



Section 660.310 (Transferred 2014, now 192.2485)

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS



Section 660.315 (Transferred 2014; now 192.2490)

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS



Section 660.317 (Transferred 2014; now 192.2495)

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS



Section 660.320 (Transferred 2014; now 192.2500)

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS



Section 660.321 (Transferred 2014; now 192.2505)

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS



Section 660.325 Definitions.

Effective 28 Aug 1983

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

660.325. Definitions. — As used in sections 660.327 to 660.355, unless the context clearly indicates otherwise, the following terms mean:

(1) "Department", the Missouri department of social services or any division thereof;

(2) "Entity" includes any bank, trust company, savings and loan association, credit union, insurance company, or any corporation, association, partnership, or individual receiving or accepting money or its equivalent on deposit as a business in the state of Missouri;

(3) "Public assistance", assistance received by or paid on behalf of any person under chapter 205, 207, 208, or 209.

(L. 1983 S.B. 285 § 1)



Section 660.327 Withdrawal and deposits by persons applying or receiving public assistance — information to be furnished, procedure.

Effective 28 Aug 1983

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

660.327. Withdrawal and deposits by persons applying or receiving public assistance — information to be furnished, procedure. — Any entity shall, upon request by the department, inform the department of the amount deposited in the entity to the credit of any person named in such request who is the applicant for or recipient of public assistance. The entity shall, after ten days' written notice to such person by the department also upon request of the department, furnish records of any deposits and withdrawals during the past five years concerning any applicant for or recipient of public assistance.

(L. 1983 S.B. 285 § 2)



Section 660.330 Delinquent support obligations with unsatisfied judgment, information to be furnished, procedure.

Effective 28 Aug 1983

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

660.330. Delinquent support obligations with unsatisfied judgment, information to be furnished, procedure. — Any entity shall, upon request by the department, inform the department of the last known address of any person or of any moneys deposited on behalf of any person named in the request who owes a duty of support to or for any applicant for or recipient of public assistance wherein such support obligation has been assigned to the department or any of its divisions either by written assignment or operation of law and the department or division has obtained an unsatisfied judgment for such child support and after ten days' written notice has been provided to such person. Before any such information is provided, the department shall provide to the entity an affidavit with specificity that all of the requirements of this section have been met.

(L. 1983 S.B. 285 § 3)



Section 660.335 Requests by department for information, form — content.

Effective 28 Aug 1983

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

660.335. Requests by department for information, form — content. — Requests made by the department pursuant to sections 660.327 and 660.330 shall be in writing and shall include sufficient information to identify each person named in the request in a form that is compatible with the record-keeping methods of the entity. Requests may be made in the form of magnetic computer tape.

(L. 1983 S.B. 285 § 4)



Section 660.340 Cost of record search.

Effective 28 Aug 1983

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

660.340. Cost of record search. — The department shall reimburse any entity for the cost of computer time expended by the entity in making a search of its records as a result of a request made pursuant to sections 660.325 to 660.355, at a reasonable rate. If the request asks for records of any deposits and withdrawals during the past five years, and the entity cannot obtain such information by automated search of its records, the department shall reimburse the entity at the rate of six dollars per man hour expended.

(L. 1983 S.B. 285 § 5)



Section 660.343 Requested information to be provided, when — failure to provide, penalty — attorney general's powers and duties.

Effective 28 Aug 1983

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

660.343. Requested information to be provided, when — failure to provide, penalty — attorney general's powers and duties. — Any entity which has received a request from the department as provided by sections 660.327 and 660.330 shall provide the requested information within sixty days of receipt of the request. Willful failure of an entity to provide the requested information within such period shall result in liability to the state for civil penalties of up to ten dollars for each day thereafter. The attorney general shall, upon request of the department, bring an action in a circuit court of competent jurisdiction to recover the civil penalty. The court shall have the authority to determine the amount of the civil penalty to be assessed.

(L. 1983 S.B. 285 § 6)



Section 660.345 Immunity from civil liability for providing requested information.

Effective 28 Aug 1983

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

660.345. Immunity from civil liability for providing requested information. — Any entity, officer, agent, or employee of such entities participating in good faith in providing the requested information under sections 660.327, 660.330 and this section shall be immune from civil liability that might otherwise result from the release of such information to the department.

(L. 1983 S.B. 285 § 7)



Section 660.350 Disclosure of information, penalty.

Effective 28 Aug 1983

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

660.350. Disclosure of information, penalty. — The disclosure of any information provided to the entity by the department or the disclosure of any information regarding the identity of any applicant for or recipient of public assistance, by an officer or employee of any entity, or by any person receiving such information from such employee or officer is prohibited. Any person violating this section shall be guilty of a class A misdemeanor.

(L. 1983 S.B. 285 § 8)



Section 660.355 Application or receipt of public assistance to be deemed consent to request for information.

Effective 28 Aug 1983

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

660.355. Application or receipt of public assistance to be deemed consent to request for information. — The application for or the receipt of public assistance shall be deemed consent by any such applicant or recipient for the department to request any information regarding such applicant or recipient from any entity.

(L. 1983 S.B. 285 § 9)



Section 660.360 Welfare fraud telephone hot line, attorney general, duties.

Effective 01 Jan 2017, see footnote

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

660.360. Welfare fraud telephone hot line, attorney general, duties. — The department of social services shall establish and maintain a statewide toll-free telephone service which shall be operated eight hours per day during the work week to receive complaints of suspected public assistance fraud. This service shall receive reports over a single statewide toll-free number.

(L. 1994 H.B. 1547 & 961 § 3, A.L. 2013 S.B. 251, A.L. 2014 S.B. 491)

Transferred 2014; formerly 578.390; Effective 1-01-17



Section 660.370 Definitions.

Effective 28 Aug 1984

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

660.370. Definitions. — As used in sections 660.370 to 660.374, unless the context requires otherwise, the following words and terms shall mean:

(1) "Community action agency", a not-for-profit corporation which has authority under its charter and bylaws to receive funds to administer community action programs and which was officially designated as a community action agency or a community action program under the provisions of federal law Section 210 of the Economic Opportunity Act of 1964 for fiscal year 1981, unless such community action agency or a community action program lost its designation pursuant to the aforementioned act as a result of failure to comply with the provisions of such act;

(2) "Community action program", a community based and operated program which includes an intake assessment and referral capability in each of its counties and is designed to include a number of projects or components to provide a range of services and activities having* a measurable and potentially major impact on causes and conditions of poverty in the community or those areas of the community where poverty is a particularly acute problem. These services and activities may include, but are not limited to, activities designed to provide opportunities for eligible persons to:

(a) Secure and retain meaningful employment;

(b) Attain an adequate education;

(c) Make better use of available income;

(d) Obtain and maintain adequate housing and suitable living environment;

(e) Obtain emergency assistance through grants to meet immediate and urgent individual and family needs, including the need for health services, nutritious food, housing and employment related assistance;

(f) Maximize the role community action agencies play in supportive mechanisms available to Missouri families;

(g) Remove obstacles and solve problems which block the achievement of self-sufficiency;

(h) Achieve greater participation in the affairs of the community; and

(i) Make more effective use of other programs.

(L. 1984 S.B. 564 § 1)

*Word "have" appears in original rolls.



Section 660.372 Board of directors — number — qualifications — powers — duties.

Effective 28 Aug 1984

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

660.372. Board of directors — number — qualifications — powers — duties. — 1. Each community action agency shall have a board of directors, as provided by the bylaws of the corporations, of not less than twelve nor more than thirty-six members. One-third of the members of the board shall be elected public officials, currently holding office, or their representatives, except that if the number of elected officials reasonably available and willing to serve is less than one-third of the membership of the board, membership on the board by appointive public officials may be counted in meeting such one-third requirement. At least one-third of the members shall be persons chosen in accordance with democratic selection procedures adequate to assure that they are representative of the poor in the area served, and the remainder of the members shall be officials or members of business, industry, labor, religious, welfare, education, or other major groups and interests in the community.

2. The governing board shall determine personnel, fiscal and program policies and approve proposals for financial assistance and the disbursement of funds.

(L. 1984 S.B. 564 §§ 2, 3)



Section 660.374 Funding — agency's share of funds, how determined — use of state revenue.

Effective 28 Aug 1995

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

660.374. Funding — agency's share of funds, how determined — use of state revenue. — 1. In the event that the Congress of the United States approves a block grant system to fund social programs, the state may, subject to appropriation, use such block grant funds or in-kind services to provide a level of financial assistance for community action agencies to carry out community action programs through the community services block grants pursuant to the federal Community Services Block Grant Act and other such federal funding sources which may be appropriate. Each agency shall in accordance with section 660.376 receive a portion of available Community Services Block Grant Act funds based on that agency's poverty population relative to the state's total poverty population. Poverty levels shall be determined by the department of social services using criteria established by the United States Office of Management and Budget.

2. In the event that federal funds are not available for the support of community action agencies, state funds may be appropriated or expended therefor, however only in an amount as defined in subsection 1 of this section.

(L. 1984 S.B. 564 § 4, A.L. 1995 S.B. 445)



Section 660.376 Rules and regulations — department of social services, authority.

Effective 28 Aug 1984

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

660.376. Rules and regulations — department of social services, authority. — Each community action agency shall be governed by rules and regulations promulgated by the department of social services as it relates to the community services block grant program.

(L. 1984 S.B. 564 § 5)



Section 660.400 (Transferred 2014; now 192.2200)

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS



Section 660.403 (Transferred 2014; now 192.2205)

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS



Section 660.405 (Transferred 2014; now 192.2220)

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS



Section 660.407 (Transferred 2014; now 192.2225)

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS



Section 660.409 (Transferred 2014; now 192.2230)

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS



Section 660.411 (Transferred 2014; now 192.2235)

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS



Section 660.414 (Transferred 2014; now 192.2240)

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS



Section 660.416 (Transferred 2014; now 192.2245)

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS



Section 660.418 (Transferred 2014; now 192.2255)

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS



Section 660.420 (Transferred 2014; now 192.2260)

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS



Section 660.512 Rulemaking under authority of chapter 210.

Effective 28 Aug 1995

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

660.512. Rulemaking under authority of chapter 210. — No rule or portion of a rule promulgated under the authority of chapter 210 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1989 S.B. 241 § 10, Repealed L. 1995 H.B. 574, A.L. 1995 S.B. 3)



Section 660.520 State technical assistance team for child sexual abuse cases, duties — counties may develop team, members — availability of records.

Effective 28 Aug 2004

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

660.520. State technical assistance team for child sexual abuse cases, duties — counties may develop team, members — availability of records. — 1. There is hereby established in the department of social services a special team, to be known as the "state technical assistance team", to assist in cases of child abuse, child neglect, child sexual abuse, child exploitation, child pornography, or child fatality. It shall be the priority of the team to focus on those cases in which more than one report has been received. The team shall:

(1) Provide assistance, expertise, and training to child protection agencies and multidisciplinary teams for the investigation and prosecution of child abuse, child neglect, child sexual abuse, child exploitation, child pornography, or child fatality cases;

(2) Assist in the investigation of child abuse, child neglect, child sexual abuse, child exploitation, child pornography, or child fatality cases, upon the request of a local, county, state, or federal law enforcement agency, county, state, or federal prosecutor, a representative of the family courts, medical examiner, coroner, juvenile officer, or department of social services staff. Upon being requested to assist in an investigation, the state technical assistance team shall notify appropriate parties specified in this subdivision of the team's involvement. State technical assistance team investigators licensed as peace officers by the director of the department of public safety pursuant to chapter 590 shall be deemed to be peace officers within the state of Missouri while acting in an investigation or on behalf of a child. The power of arrest of a state technical assistance team investigator acting as a peace officer shall be limited to offenses involving child abuse, child neglect, child sexual abuse, child exploitation, child pornography, child fatality, or in situations of imminent danger to the investigator or another person;

(3) Assist county multidisciplinary teams to develop and implement protocols for the investigation and prosecution of child abuse, child neglect, child sexual abuse, child exploitation, child pornography, or child fatality cases.

2. The team may call upon the expertise of the office of the attorney general, the Missouri office of prosecution services, the state highway patrol, the department of health and senior services, the department of mental health or any other agency or institution.

3. Each county may develop a multidisciplinary team for the purpose of determining the appropriate investigative and therapeutic action to be initiated on complaints referenced in subsection 1 of this section reported to the children's division. The multidisciplinary team may include, but is not limited to, a prosecutor, or his or her representative, an investigator from the children's division, a physician, a representative from a mental health care services agency and a representative of the police agency of primary jurisdiction.

4. All reports and records made and maintained by the state technical assistance team or local law enforcement relating to criminal investigations conducted pursuant to this section, including arrests, shall be available in the same manner as law enforcement records, as set forth in sections 610.100 to 610.200, and to the individuals identified in subdivision (13) of subsection 2 of section 210.150. All other records shall be available in the same manner as provided for in section 210.150.

(L. 1990 H.B. 1370, et al. § 1, A.L. 2000 S.B. 757 & 602, A.L. 2004 H.B. 1055)



Section 660.523 Uniform rules for investigation of child sexual abuse cases — training provided for division, staff.

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

660.523. Uniform rules for investigation of child sexual abuse cases — training provided for division, staff. — 1. By January 1, 1991, using approved state child abuse and neglect federal grant funds, the department of social services shall develop uniform protocols for investigations of child sexual abuse cases pursuant to chapter 210 and shall provide training to children's division employees who investigate reports of such cases.

2. The department of social services shall develop separate protocols for multiple-suspect and multiple-victim cases.

(L. 1990 H.B. 1370, et al. § 2, A.L. 2014 H.B. 1299 Revision)



Section 660.525 Treatment for child sexual abuse victims provided by division, when.

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

660.525. Treatment for child sexual abuse victims provided by division, when. — The children's division may provide treatment services for child sexual abuse victims in instances where the perpetrator is not listed in section 210.110 as a person responsible for the care, custody and control of the child, if treatment funds are available and such treatment services are requested by the family of the child.

(L. 1990 H.B. 1370, et al. § 4, A.L. 2014 H.B. 1299 Revision)



Section 660.526 Child sexual abuse cases, annual training required by children's division.

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

660.526. Child sexual abuse cases, annual training required by children's division. — The children's division shall ensure that all employees and persons with contracts with the division and who specialize in either the treatment, prosecution, or investigation of child sexual abuse cases receive a minimum of fifteen hours of annual training. Such training shall be in the investigation, prosecution, treatment, nature, extent and causes of sexual abuse.

(L. 1994 S.B. 595, A.L. 2014 H.B. 1299 Revision)



Section 660.528 Pilot project by department to formulate community response to child abuse and neglect.

Effective 28 Aug 2000

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

660.528. Pilot project by department to formulate community response to child abuse and neglect. — The department of social services shall engage community-based public and private organizations in Jackson County to participate in a pilot project for the purpose of formulating a community response to child abuse and neglect, including hot line investigations, assessments and their dispositions.

(L. 2000 S.B. 757 & 602 § 1)



Section 660.600 (Transferred 2014; now 192.2300)

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS



Section 660.603 (Transferred 2014; now 192.2305)

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS



Section 660.605 (Transferred 2014; now 192.2310)

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS



Section 660.608 (Transferred 2014; now 192.2315)

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS



Section 660.620 Office of advocacy and assistance for senior citizens established in office of lieutenant governor, duties and procedure.

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

660.620. Office of advocacy and assistance for senior citizens established in office of lieutenant governor, duties and procedure. — 1. There is hereby established an "Office of Advocacy and Assistance for Senior Citizens" within the office of lieutenant governor.

2. The senior citizen advocate shall coordinate activities with the long-term care ombudsman program, as defined in section 192.2300, on complaints made by or on behalf of senior citizens residing in long-term care facilities.

3. The senior citizen advocate shall conduct a suitable investigation into any actions complained of unless the senior citizen advocate finds that the complaint pertains to a matter outside the scope of the authority of the senior citizen advocate, the complainant has no substantive or procedural interest which is directly affected by the matter complained about, or the complaint is trivial, frivolous, vexatious or not made in good faith.

4. After completing his or her investigation of a complaint, the senior citizen advocate shall inform the complainant, the agency, official or employee of action recommended by the senior citizen advocate. The senior citizen advocate shall make such reports and recommendations to the affected agencies, the governor and the general assembly as the advocate deems necessary to further the purposes of sections 660.620 and 660.625.

5. The senior citizen advocate shall, in conjunction with the department of health and senior services, act as a clearinghouse for information pertaining to and of interest to senior citizens and shall disseminate such information as is necessary to inform senior citizens of their rights and of governmental and nongovernmental services available to them.

(L. 1992 S.B. 676 § 1 Adopted by Referendum, Proposition C, November 3, 1992, A.L. 2005 H.B. 681, A.L. 2014 H.B. 1299 Revision)



Section 660.625 Advocate to maintain confidentiality, exception.

Effective 28 Aug 2005

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

660.625. Advocate to maintain confidentiality, exception. — The senior citizen advocate shall maintain confidentiality with respect to all matters, including the identities of the complainants or witnesses coming before the senior citizen advocate unless the complainant consents to the use of his or her name in the course of the investigation.

(L. 1992 S.B. 676 § 2 Adopted by Referendum, Proposition C, November 3, 1992, A.L. 2005 H.B. 681)



Section 660.650 Definitions.

Effective 28 Aug 1998

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

660.650. Definitions. — As used in sections 660.650 to 660.657, the following terms shall mean:

(1) "Early head start program", any head start program as defined in subdivision (4) of this subsection which provides services to children age three and under, and their families;

(2) "Head start delegate agency", any organization that operates a head start program pursuant to a contract with a head start grantee;

(3) "Head start grantee", any private not-for-profit or public organization that operates a head start program pursuant to federal law and regulations. A head start grantee shall be responsible for the administration of a local head start program and, in partnership with the head start policy council, provide policy direction for the program; and

(4) "Head start program", a community program that is operated in compliance with federal performance standards pursuant to 42 U.S.C. Section 9801, and 45 CFR Section 1301, et seq., and that provides comprehensive services to children and their families. The program shall focus on preschool children from low-income families who have not reached the age of compulsory school attendance. A head start program shall encompass early child development and health services, family and community partnerships, and program design and management. Head start services include, but are not limited to, health, education, parent involvement, nutrition, social services, special services for children with disabilities and other services to help children and their families attain their full potential.

(L. 1998 H.B. 1274 § 660.650 subsec. 1)



Section 660.653 Policy council or committee, members' qualifications, duties.

Effective 28 Aug 1998

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

660.653. Policy council or committee, members' qualifications, duties. — Each head start program shall have a head start policy council or committee, with not less than fifty-one percent of the members of such council or committee being parents of children enrolled in a head start program. The remaining members of such council or committee may be community representatives from the geographic area serviced by the program. Pursuant to federal regulations, the head start policy council or committee shall, in partnership with the head start grantee or delegate agency, provide policy direction for the local head start program.

(L. 1998 H.B. 1274 § 660.650 subsec. 2)



Section 660.657 Grantees, duties — health services advisory committee — promulgation of policies, requirements.

Effective 28 Aug 1998

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

660.657. Grantees, duties — health services advisory committee — promulgation of policies, requirements. — 1. Head start grantees shall take an active role in community planning to encourage strong communication, cooperation and the sharing of information among the agencies and their community partners, and to improve the delivery of community services to children and families. Head start grantees shall take affirmative steps to establish ongoing collaborative relationships with community organizations in order to promote access for children and their families to community services that are responsive to their needs, and to ensure that early head start and head start programs respond to community needs. Head start grantees shall perform outreach to encourage volunteers from the community to participate in early head start and head start programs. To enable the effective participation of children with disabilities and their families, a head start grantee shall make specific efforts to develop interagency agreements with local education agencies and other organizations within the grantee's service area.

2. Each head start grantee directly operating an early head start or head start program, shall establish and maintain a health services advisory committee which includes professionals and volunteers from the community. Head start grantees shall also establish and maintain such other service advisory committees as they deem appropriate to address program service issues, such as the development of community partnerships, and to help agencies respond to community needs.

3. A head start grantee shall establish and maintain procedures to support successful transitions for enrolled children and families from head start and other child care and development programs into elementary school, preschool programs or other child care settings.

4. Each head start grantee, with the concurrence of the head start policy council or committee, may promulgate and implement local policies and procedures that shall be consistent with federal and state laws and regulations.

(L. 1998 H.B. 1274 § 660.650 subsecs. 3, 4, 5, 6)



Section 660.690 Protection against spousal impoverishment and premature placement in institutional care, determination of eligibility for Medicaid and medical assistance benefits.

Effective 28 Aug 2014

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

660.690. Protection against spousal impoverishment and premature placement in institutional care, determination of eligibility for Medicaid and medical assistance benefits. — In order to protect the community spouse of an individual living in a residential care facility or assisted living facility, as defined in section 198.006, from impoverishment and to prevent premature placement in a more expensive, more restrictive environment, the family support division shall comply with the provisions of subsection 6 of section 208.010 when determining the eligibility for benefits pursuant to section 208.030.

(L. 2002 S.B. 810, A.L. 2014 H.B. 1299 Revision)



Section 660.750 Liaisons for faith-based organizations to be designated, duties.

Effective 28 Aug 2007

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

660.750. Liaisons for faith-based organizations to be designated, duties. — 1. This act shall be known as the "Faith-Based Organization Liaison Act".

2. The director of the department of social services shall designate existing regional department employees to serve as liaisons to faith-based organizations in their regions.

3. The director shall ensure that the primary function of each employee designated as a liaison under this section is to:

(1) Communicate with faith-based organizations regarding the need for private community services to benefit persons in need of assistance who otherwise would require financial or other assistance under public programs administered by the department;

(2) Promote the involvement of faith-based organizations in working to meet community needs for assistance;

(3) Coordinate the department's efforts to promote involvement of faith-based organizations in providing community services with similar efforts of other state agencies; and

(4) Provide clear guidance to faith-based organizations of all the rights and responsibilities afforded to them under federal law, including but not limited to federal equal treatment, charitable choice regulations, and the establishment clause of the United States Constitution.

4. No liaison shall discriminate against any faith-based organization in carrying out the provisions of this section.

(L. 2007 S.B. 46)






Chapter 680 Transportation Services

Section 680.130 Citation of law.

Effective 28 Aug 1988

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

680.130. Citation of law. — Sections 680.130 to 680.155 may be cited as the "State Rail Preservation Act".

(L. 1988 S.B. 676)



Section 680.135 Definitions.

Effective 28 Aug 1988

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

680.135. Definitions. — As used in sections 680.130 to 680.155, the following terms mean:

(1) "Department", the transportation department;

(2) "Rail service", both freight and passenger service.

(L. 1988 S.B. 676)



Section 680.140 Duties of department.

Effective 28 Aug 1988

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

680.140. Duties of department. — The department is hereby authorized to exercise those powers necessary for the state to qualify for rail service preservation subsidies or other assistance pursuant to the provisions of any federal act. The department shall:

(1) Establish a state plan for rail transportation and local rail services;

(2) Administer and coordinate the state plan;

(3) Provide in the plan for the distribution of federal rail service preservation subsidies or other federal assistance;

(4) Provide satisfactory assurances on behalf of the state that such fiscal control and fund accounting procedures will be adopted by the state as may be necessary to assure proper disbursement of and account for federal funds paid to the state.

(L. 1988 S.B. 676)



Section 680.145 Financial assistance to whom, limit — department to act as agent, for whom, when.

Effective 28 Aug 1988

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

680.145. Financial assistance to whom, limit — department to act as agent, for whom, when. — The department is hereby authorized to provide financial assistance, within the limits of the funds appropriated for this purpose, for the preservation of operations and maintenance of any railroad within the state as provided for in relevant federal legislation. The department shall provide no public money or property or use or allow the use of public credit to any private person; except that, money or property may be distributed together with money or property received from the United States for any public purpose designated by the United States. The department may also act as the agent in cooperation with any local or regional transportation authority, local governmental units, any group of rail users, or any person, and the federal government in any rail service preservation program.

(L. 1988 S.B. 676)



Section 680.150 Cooperation with other states.

Effective 28 Aug 1988

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

680.150. Cooperation with other states. — The department may cooperate with other states in connection with the preservation of any rail services within this state. In carrying out the authority conferred by this section, the department may enter into general contractual arrangements with other states.

(L. 1988 S.B. 676)



Section 680.155 Power to contract.

Effective 28 Aug 1988

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

680.155. Power to contract. — The department may contract with any domestic or foreign person, firm, corporation, agency or government to provide, maintain or improve rail transportation service within this state.

(L. 1988 S.B. 676)



Section 680.200 Midwest interstate passenger rail compact.

Effective 28 Aug 2000

Title XL ADDITIONAL EXECUTIVE DEPARTMENTS

680.200. Midwest interstate passenger rail compact. — This section shall be known and may be cited as the "Midwest Interstate Passenger Rail Compact". The midwest interstate passenger rail compact is hereby enacted into law and entered into with all other states which adopt the compact in a form substantially as follows:

ARTICLE I

STATEMENT OF PURPOSE

The purposes of this compact are, through joint or cooperative action:

A) to promote development and implementation of improvements to intercity passenger rail service in the Midwest;

B) to coordinate interaction among Midwestern state elected officials and their designees on passenger rail issues;

C) to promote development and implementation of long-range plans for high speed rail passenger service in the Midwest and among other regions of the United States;

D) to work with the public and private sectors at the federal, state and local levels to ensure coordination among the various entities having an interest in passenger rail service and to promote Midwestern interests regarding passenger rail; and

E) to support efforts of transportation agencies involved in developing and implementing passenger rail service in the Midwest.

ARTICLE II

ESTABLISHMENT OF COMMISSION

To further the purposes of the compact, a Commission is created to carry out the duties specified in this compact.

ARTICLE III

COMMISSION MEMBERSHIP

The manner of appointment of Commission members, terms of office consistent with the terms of this compact, provisions for removal and suspension, and manner of appointment to fill vacancies shall be determined by each party state pursuant to its laws, but each commissioner shall be a resident of the state of appointment. Commission members shall serve without compensation from the Commission.

­­

­

ARTICLE IV

POWERS AND DUTIES OF THE COMMISSION

The duties of the Commission are to:

1) advocate for the funding and authorization necessary to make passenger rail improvements a reality for the region;

2) identify and seek to develop ways that states can form partnerships, including with rail industry and labor, to implement improved passenger rail in the region;

3) seek development of a long-term, interstate plan for high speed rail passenger service implementation;

4) cooperate with other agencies, regions and entities to ensure that the Midwest is adequately represented and integrated into national plans for passenger rail development;

5) adopt bylaws governing the activities and procedures of the Commission and addressing, among other subjects: the powers and duties of officers, the voting rights of Commission members, voting procedures, Commission business, and any other purposes necessary to fulfill the duties of the commission;

6) expend such funds as required to carry out the powers and duties of the Commission; and

7) report on the activities of the Commission to the legislatures and governors* of the member states on an annual basis.

­­

­

1) provide multistate advocacy necessary to implement passenger rail systems or plans, as approved by the Commission;

2) work with local elected officials, economic development planning organizations, and similar entities to raise the visibility of passenger rail service benefits and needs;

3) educate other state officials, federal agencies, other elected officials and the public on the advantages of passenger rail as an integral part of an intermodal transportation system in the region;

4) work with federal agency officials and Members of Congress to ensure the funding and authorization necessary to develop a long-term, interstate plan for high speed rail passenger service implementation;

5) make recommendations to member states;

6) if requested by each state participating in a particular project and under the terms of a formal agreement approved by the participating states and the Commission, implement or provide oversight for specific rail projects:

7) establish an office and hire staff as necessary;

8) contract for or provide services;

9) assess dues, in accordance with the terms of this compact;

10) conduct research; and

11) establish committees.

ARTICLE V

OFFICERS

The Commission shall annually elect from among its members a chair, a vice-chair who shall not be a resident of the state represented by the chair, and others as approved in the Commission bylaws. The officers shall perform such functions and exercise such powers as are specified in the Commission bylaws.

ARTICLE VI

MEETINGS AND COMMISSION ADMINISTRATION

The Commission shall meet at least once in each calendar year, and at such other times as may be determined by the Commission. Commission business shall be conducted in accordance with the procedures and voting rights specified in the bylaws.

ARTICLE VII

FINANCE

Except as otherwise provided for, the moneys necessary to finance the general operations of the Commission in carrying forth its duties, responsibilities and powers as stated herein shall be appropriated to the Commission by the compacting states, when authorized by the respective legislatures, by equal apportionment among the compacting states. Nothing in this compact shall be construed to commit a member state to participate in financing a rail project except as provided by law of a member state.

The Commission may accept, for any of its purposes and functions, donations, gifts, grants, and appropriations of money, equipment, supplies, materials and services from the federal government, from any party state or from any department, agency, or municipality thereof, or from any institution, person, firm, or corporation. All expenses incurred by the Commission in executing the duties imposed upon it by this compact shall be paid by the Commission out of the funds available to it. The Commission shall not issue any debt instrument. The Commission shall submit to the officer designated by the laws of each party state, periodically as required by the laws of each party state, a budget of its actual past and estimated future expenditures.

ARTICLE VIII

ENACTMENT, EFFECTIVE DATE AND AMENDMENTS

The states of Illinois, Indiana, Iowa, Kansas, Michigan, Minnesota, Missouri, Nebraska, North Dakota, Ohio, South Dakota and Wisconsin are eligible to join this compact. Upon approval of the Commission, according to its bylaws, other states may also be declared eligible to join the compact. As to any eligible party state, this compact shall become effective when its legislature shall have enacted the same into law; provided that it shall not become initially effective until enacted into law by any three (3) party states incorporating the provisions of this compact into the laws of such states. Amendments to the compact shall become effective upon their enactment by the legislatures of all compacting states.

ARTICLE IX

WITHDRAWAL, DEFAULT AND TERMINATION

Withdrawal from this compact shall be by enactment of a statute repealing the same and shall take effect one year after the effective date of such statute. A withdrawing state shall be liable for any obligations which it may have incurred prior to the effective date of withdrawal.

If any compacting state shall at any time default in the performance of any of its obligations, assumed or imposed, in accordance with the provisions of this compact, all rights, privileges and benefits conferred by this compact or agreements hereunder shall be suspended from the effective date of such default as fixed by the Commission, and the Commission shall stipulate the conditions and maximum time for compliance under which the defaulting state may resume its regular status. Unless such default shall be remedied under the stipulations and within the time period set forth by the Commission, this compact may be terminated with respect to such defaulting state by affirmative vote of a majority of the other Commission members. Any such defaulting state may be reinstated, upon vote of the Commission, by performing all acts and obligations as stipulated by the Commission.

ARTICLE X

CONSTRUCTION AND SEVERABILITY

The provisions of this compact entered into hereunder shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any compacting state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected hereby. If this compact entered into hereunder shall be held contrary to the constitution of any compacting state, the compact shall remain in full force and effect as to the remaining states and in full force and effect as the estate affected as to all severable matters. The provisions of this compact entered into pursuant hereto shall be liberally construed to effectuate the purposes thereof.

(L. 2000 H.B. 1363)

*Word "governor" appears in original rolls.









Title XLI CODES AND STANDARDS

Chapter 700 Manufactured Homes (Mobile Homes)

Chapter Cross References



Section 700.010 Definitions.

Effective 01 Mar 2011, see footnote

Title XLI CODES AND STANDARDS

700.010. Definitions. — As used in sections 700.010 to 700.500, for the purpose of sections 700.010 to 700.500, the following terms mean:

(1) "Authorized representative", any person, firm or corporation, or employee thereof, approved or hired by the commission to perform inspection services;

(2) "Code", the standards relating to manufactured homes, or modular units as adopted by the commission. The commission, in its discretion, may incorporate, in whole or in part, the standards codes promulgated by the American National Standards Institute, the United States Department of Housing and Urban Development or other recognized agencies or organizations;

(3) "Commission", the public service commission;

(4) "Dealer", any person, other than a manufacturer, who sells or offers for sale four or more used homes or one or more new manufactured homes, or one or more new modular units in any consecutive twelve-month period;

(5) "Installer", an individual who is licensed by the commission to install manufactured homes under sections 700.650 to 700.692;

(6) "Manufactured home", structure, transportable in one or more sections, which, in the traveling mode, is eight body feet or more in width or forty body feet or more in length, or, when erected on site, is three hundred twenty or more square feet, and which is built on a permanent chassis and designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities, and includes the plumbing, heating, air-conditioning, and electrical systems contained therein. The term includes any structure that meets all of the requirements of this paragraph except the size requirements and with respect to which the manufacturer voluntarily files a certification required by the United States Secretary of Housing and Urban Development and complies with the standards established under Title 42 of the United States Code;

(7) "Manufacturer", any person who manufactures manufactured homes, or modular units, including persons who engage in importing manufactured homes, or modular units for resale;

(8) "Modular unit", a transportable building unit designed to be used by itself or to be incorporated with similar units at a point-of-use into a modular structure to be used for residential, commercial, educational or industrial purposes. This definition shall not apply to structures under six hundred fifty square feet used temporarily and exclusively for construction site office purposes;

(9) "New", being sold or offered for sale to the first purchaser for purposes other than resale;

(10) "Person", an individual, partnership, corporation or other legal entity;

(11) "Premises", a lot, plot, or parcel of land including the buildings, structures, and manufactured homes thereon;

(12) "Recreational park trailer", a recreational park trailer as defined in the American National Standards Institute (ANSI) A119.5 Standard on Recreational Park Trailers. A recreational park trailer is not a recreational vehicle;

(13) "Recreational vehicle", a recreational vehicle as defined in the American National Standards Institute (ANSI) A119.2 Standard on Recreational Vehicles;

(14) "Seal", a device, label or insignia issued by the public service commission, U.S. Department of Housing and Urban Development, or its agent, to be displayed on the exterior of the manufactured home, or modular unit to evidence compliance with the code;

(15) "Setup", the operations performed at the occupancy site which renders a manufactured home or modular unit fit for habitation, which operations include, but are not limited to, moving, blocking, leveling, supporting, and assembling multiple or expandable units.

(L. 1973 H.B. 98 §§ 2, 3, A.L. 1976 H.B. 1393, A.L. 1978 S.B. 739, A.L. 1982 S.B. 648, A.L. 1984 S.B. 666 merged with H.B. 1477, A.L. 1994 S.B. 589, A.L. 1999 S.B. 19, A.L. 2008 S.B. 788, A.L. 2010 S.B. 630)

Effective 3-01-11

(1991) Where community center terminated a contract with a Nebraska manufacturer of prefabricated modular housing for the design and construction of a new drug and alcohol facility, the contract was unenforceable under Missouri law because manufacturer's duties under contract involved practice of architecture and professional engineering and manufacturer lacked licensing as required by Missouri law. Kansas City Community Center v. Heritage Industries, Inc., 773 S.W.2d 241 (Mo. en banc).



Section 700.015 Code compliance required, when — seal required — exemptions from code requirements for sale of new recreational vehicles and park trailers.

Effective 28 Aug 2001

Title XLI CODES AND STANDARDS

700.015. Code compliance required, when — seal required — exemptions from code requirements for sale of new recreational vehicles and park trailers. — 1. No person shall rent, lease, sell or offer for sale any new manufactured home manufactured after January 1, 1974, unless such manufactured home complies with the code and bears the proper seal.

2. No person shall manufacture in this state any manufactured home or modular unit for rent, lease or sale within the state which does not bear a seal evidencing compliance with the code.

3. Unless otherwise required by federal law or regulations, nothing in sections 700.010 to 700.115 shall apply to a manufactured home or modular unit being built expressly for export and sold for use solely outside this state.

4. No person shall offer for rent, lease or sale a new modular unit or a unit used for educational purposes manufactured after January 1, 1974, unless such modular unit complies with the code and bears a seal issued by the commission evidencing compliance with the code.

5. No manufacturer shall sell or offer for sale within this state:

(1) Any new recreational vehicle that is not manufactured in compliance with the American National Standards Institute (ANSI) A119.2 Standard on Recreational Vehicles; or

(2) Any new recreational park trailer that is not manufactured in compliance with the American National Standards Institute (ANSI) A119.5 Standard on Recreational Park Trailers.

(L. 1973 H.B. 98 §§ 2, 3, A.L. 1976 H.B. 1393, A.L. 1978 S.B. 739, A.L. 1982 S.B. 648, A.L. 1994 S.B. 589, A.L. 1999 S.B. 19, A.L. 2001 S.B. 317)



Section 700.021 Seals issued to persons, when — manufacturer to certify that unit meets code.

Effective 28 Aug 1999

Title XLI CODES AND STANDARDS

700.021. Seals issued to persons, when — manufacturer to certify that unit meets code. — Seals may be issued by the commission when applied for with an affidavit certifying that the person applying will not attach a seal to any manufactured home or modular unit that does not meet or exceed the code. Any registered dealer who has acquired a preowned manufactured home or modular unit without a seal may apply for a seal with an affidavit certifying that the preowned manufactured home or modular unit was brought up to or otherwise meets the requirements of the code. No person may manufacture in this state any manufactured home or modular unit unless it bears a seal and certification certifying that the manufactured home or modular unit meets or exceeds the code. The certificate as to each manufactured home or modular unit shall be displayed in a manner to be prescribed by the commission.

(L. 1976 H.B. 1393, A.L. 1978 S.B. 739, A.L. 1982 S.B. 648, A.L. 1999 S.B. 19)



Section 700.025 Alteration of unit with seal, prohibited when.

Effective 28 Aug 2001

Title XLI CODES AND STANDARDS

700.025. Alteration of unit with seal, prohibited when. — No dealer, manufacturer or their representative shall alter or cause to be altered any new manufactured home or modular unit or used modular unit used for educational purposes to which a seal has been affixed, if such alteration or conversion causes the manufactured home or modular unit to be in violation of the code.

(L. 1973 H.B. 98 § 5, A.L. 1976 H.B. 1393, A.L. 1978 S.B. 739, A.L. 1982 S.B. 648, A.L. 1999 S.B. 19, A.L. 2001 S.B. 317)



Section 700.030 Reciprocal recognition of seals, when.

Effective 28 Aug 1999

Title XLI CODES AND STANDARDS

700.030. Reciprocal recognition of seals, when. — Upon showing by a registered manufacturer or dealer that another state provides for the sealing of manufactured homes or modular units in compliance with standards which are at least equal to those provided in the code and upon determination by the commission that such standards are being adequately enforced, the commission shall provide that a seal affixed under the authority of such state shall have the same effect as a seal affixed under authority of this state. The commission may make any such approval contingent upon such other state granting reciprocal effect to seals affixed under authority of this state and shall maintain a list of such states which shall be available on request.

(L. 1973 H.B. 98 § 6, A.L. 1976 H.B. 1393, A.L. 1978 S.B. 739, A.L. 1982 S.B. 648, A.L. 1999 S.B. 19)



Section 700.035 Unit bearing seal not required to comply with certain other codes — special provisions for recreational vehicles and park trailers.

Effective 28 Aug 1999

Title XLI CODES AND STANDARDS

700.035. Unit bearing seal not required to comply with certain other codes — special provisions for recreational vehicles and park trailers. — 1. If a manufactured home or modular unit carries a seal as provided in sections 700.010 to 700.115, no agency of this state, nor any municipality or other local governmental body shall require such manufactured home or modular unit to comply with any other building, plumbing, heating or electrical code other than the code established by sections 700.010 to 700.115.

2. No agency of this state, nor any municipality or other local governmental body shall:

(1) Require a recreational vehicle or recreational park trailer to comply with any building, plumbing, heating or electrical code other than those established by the respective American National Standard Institute (ANSI) A119.2 standard or A119.5 standard; or

(2) Institute any recreational vehicle or recreational park trailer inspection program to determine such vehicle's compliance with the applicable ANSI A119.2 or A119.5 standard.

(L. 1973 H.B. 98 § 7, A.L. 1976 H.B. 1393, A.L. 1978 S.B. 739, A.L. 1982 S.B. 648, A.L. 1999 S.B. 19)



Section 700.040 Duties and powers of commission — manufactured housing fund created, purpose — rules, procedure.

Effective 28 Aug 1999

Title XLI CODES AND STANDARDS

700.040. Duties and powers of commission — manufactured housing fund created, purpose — rules, procedure. — 1. The commission shall, through its own inspection service or through a public or private inspection service acting as its authorized representative, perform sufficient inspections of manufacturing and dealer premises and manufactured homes and modular units to ensure that the provisions of the code are being observed. The commission shall approve any designation of a public or private inspection service as an authorized representative. The commission shall establish a comprehensive inspection system, including a determination of the extent to which its own inspectors or authorized representatives are used. The inspections may include examination of all books, records, performance and technical data of a manufacturer related to the subject matter of sections 700.010 to 700.115.

2. The commission shall establish reasonable fees for seals or inspection, or both, which are sufficient to cover all costs incurred in the administration of sections 700.010 to 700.115. Fees for inspections made by private inspection services may be paid directly to the inspection service. The commission, upon issuing seals, registration certificates, and plan approvals, and conducting inspections provided for in sections 700.010 to 700.115, shall notify the director of revenue, who shall receive the fees and immediately deposit the same in the state treasury to the credit of a fund to be known as the "Manufactured Housing Fund". All salaries and expenses for the implementation of sections 700.010 to 700.115 shall be appropriated and paid from such fund.

3. The provisions of section 33.080 to the contrary notwithstanding, money in this fund shall not be transferred and placed to the credit of general revenue until the amount in the fund at the end of the biennium exceeds two times the amount of the appropriation from the fund for the preceding fiscal year. The amount, if any, in the fund which shall lapse is that amount in the fund which exceeds the appropriate multiple of the appropriations from the fund for the preceding year.

4. The commission may appoint such employees within its department as it may deem necessary for the administration of the provisions of sections 700.010 to 700.115.

5. The commission may issue and promulgate such rules and regulations as necessary to make effective the code and the provisions of sections 700.010 to 700.115. Any rule or portion of a rule, as that term is defined in section 536.010, that is promulgated under the authority delegated in sections 700.010 to 700.115 shall become effective only if they have been promulgated pursuant to the provisions of chapter 536. All rulemaking authority delegated prior to August 28, 1999, is of no force and effect; however, nothing in this section shall be interpreted to repeal or affect the validity of any rule filed or adopted prior to August 28, 1999, if it fully complied with the provisions of chapter 536. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 1999, shall be invalid and void.

6. The commission may remove seals from any manufactured home or modular unit made by any manufacturer in violation of the provisions of section 700.045.

7. Notwithstanding any other provisions of sections 700.010 to 700.115, the commission shall have the authority to enter into any contract or agreement necessary to comply with the statutes and regulations enforced by and under the authority of the United States Department of Housing and Urban Development relating to manufactured homes and modular housing.

8. The commission may require manufacturers and dealers to file reports with the Secretary of the United States Department of Housing and Urban Development as may be required under the provisions of the National Manufactured Housing Construction and Safety Standards Act of 1974 (42 U.S.C. 5401, et seq.).

(L. 1973 H.B. 98 § 8, A.L. 1976 H.B. 1393, A.L. 1978 S.B. 739, A.L. 1982 S.B. 648, A.L. 1984 S.B. 666, A.L. 1989 H.B. 870 merged with S.B. 278, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 1999 S.B. 19)



Section 700.041 Manufactured housing consumer recovery fund established, use of moneys.

Effective 28 Aug 2008

Title XLI CODES AND STANDARDS

700.041. Manufactured housing consumer recovery fund established, use of moneys. — 1. There is hereby established a fund in the state treasury to be known as the "Manufactured Housing Consumer Recovery Fund" for the purpose of paying consumer claims under procedures the commission may promulgate by rule. The public service commission shall administer the manufactured housing consumer recovery fund and all moneys in the fund shall be used solely as prescribed in this section. Any interest earned from the investment of moneys in the fund shall be credited to the fund.

2. Claims approved by the commission under law may be paid from the fund subject to appropriation. No claims shall be considered by the commission until all other legal remedies have been exhausted. The commission shall establish an advisory committee to assist with the evaluation of all claims filed by consumers. The committee members shall be volunteers and serve without compensation.

3. Notwithstanding the provisions of section 33.080 to the contrary, moneys in the manufactured housing consumer recovery fund shall not be transferred to the credit of the general revenue fund at the end of the biennium; however, the total amount in the manufactured housing consumer recovery fund shall not exceed thirty-two percent of the amount of the annual appropriation of the manufactured housing fund from the preceding fiscal year. Moneys in the manufactured housing consumer recovery fund may be transferred back to the manufactured housing fund by appropriation.

(L. 2008 S.B. 788)



Section 700.045 Certain acts declared misdemeanors.

Effective 28 Aug 2008

Title XLI CODES AND STANDARDS

700.045. Certain acts declared misdemeanors. — It shall be a misdemeanor:

(1) For a manufacturer or dealer to manufacture, rent, lease, sell or offer to sell any manufactured home or modular unit after January 1, 1977, unless there is in effect a registration with the commission;

(2) To rent, lease, sell or offer to sell any new manufactured home or new modular unit or used modular unit used for educational purposes manufactured after January 1, 1974, which does not bear a seal as required by sections 700.010 to 700.115;

(3) To affix a seal or cause a seal to be affixed to any manufactured home or modular unit which does not comply with the code;

(4) To alter a manufactured home or modular unit in a manner prohibited by the provisions of sections 700.010 to 700.115;

(5) To fail to correct within a reasonable time not to exceed ninety days after being ordered to do so in writing by an authorized representative of the commission a code violation in a new manufactured home or new modular unit or used modular unit used for educational purposes owned, manufactured or sold if the same is manufactured after January 1, 1974. Reasonable and necessary extensions may be granted by the commission; or

(6) To interfere with, obstruct, or hinder any authorized representative of the commission in the performance of his or her duties.

(L. 1973 H.B. 98 § 9, A.L. 1976 H.B. 1393, A.L. 1978 S.B. 739, A.L. 1982 S.B. 648, A.L. 1994 S.B. 589, A.L. 1999 S.B. 19, A.L. 2001 S.B. 317, A.L. 2008 S.B. 788)



Section 700.050 Issuance of seals to manufacturer suspended, when — removal of attached seal, when.

Effective 28 Aug 2001

Title XLI CODES AND STANDARDS

700.050. Issuance of seals to manufacturer suspended, when — removal of attached seal, when. — The issuance of seals to any manufacturer in violation of the provisions of sections 700.010 to 700.115 may be suspended by the commission and no further seals shall be issued to any such manufacturer except upon proof satisfactory to the commission that the conditions which brought about the violation have been remedied. Seals remain the property of the state and may be removed by the commission from any new manufactured home or new modular unit or used modular unit used for educational purposes which is in violation of the code.

(L. 1973 H.B. 98 § 9, A.L. 1976 H.B. 1393, A.L. 1978 S.B. 739, A.L. 1982 S.B. 648, A.L. 1999 S.B. 19, A.L. 2001 S.B. 317)



Section 700.055 Serial numbers required when, form.

Effective 28 Aug 1978

Title XLI CODES AND STANDARDS

700.055. Serial numbers required when, form. — From and after January 1, 1974, the manufacturer shall cause a serial number to be stamped on the front cross member of the left-hand side so that it may be easily read. It may not contain more than fifteen digits. Any multiple units shall contain the same serial number with letters of the alphabet designating that each is a different separate unit. Starting with "A" each additional unit shall be in alphabetical order. The letters shall be stamped at the end of the numbers.

(L. 1973 H.B. 98 § 10, A.L. 1976 H.B. 1393, A.L. 1978 S.B. 739)



Section 700.056 Dealer to provide buyer certain information.

Effective 28 Aug 2008

Title XLI CODES AND STANDARDS

700.056. Dealer to provide buyer certain information. — Every dealer of a new manufactured home offered for sale in this state shall at the time of sale provide the purchaser with a bill of sale or the purchase agreement containing at least the following: the total price of the unit, serial number if available, if not, the manufacturer name and model number of the unit, and its contents, any waivers, a list of all furniture and appliances in the manufactured home, any other costs which will be assessed to the purchaser by the dealer such as transportation, handling, or such other costs, and the sales tax payable for such manufactured home.

(L. 1976 H.B. 1393, A.L. 1978 S.B. 739, A.L. 1982 S.B. 648, A.L. 2008 S.B. 788)



Section 700.060 Units covered by sections 700.060 to 700.115.

Effective 28 Aug 1999

Title XLI CODES AND STANDARDS

700.060. Units covered by sections 700.060 to 700.115. — As used in sections 700.060 to 700.115, the term "manufactured home" shall also include units defined in section 700.010 if such units are in two or more separately towable components designed to be joined into one integral unit capable of being again separated into the components for repeated towing and includes two manufactured home units joined into a single residential or business unit which are kept on separate chassis for repeated towing. For the purposes of sections 700.060 to 700.115, a "manufactured home" shall not include a recreational vehicle or a recreational park trailer.

(L. 1973 H.B. 98 § 11, A.L. 1976 H.B. 1393, A.L. 1978 S.B. 739, A.L. 1982 S.B. 648, A.L. 1999 S.B. 19)



Section 700.065 Manufactured homes to be anchored.

Effective 28 Aug 2008

Title XLI CODES AND STANDARDS

700.065. Manufactured homes to be anchored. — All new manufactured homes located in this state shall be anchored and tied down in accordance with the standards promulgated by the commission pursuant to the provisions of sections 700.010 to 700.115 and 700.650 to 700.692.

(L. 1973 H.B. 98 § 12, A.L. 1976 H.B. 1393, A.L. 1978 S.B. 739, A.L. 1982 S.B. 648, A.L. 2008 S.B. 788)



Section 700.076 Owner to anchor manufactured home, how, when — commission may promulgate rules — insurers to insure, when, must pay, when — suit against persons anchoring or tying down manufactured home, damages, equitable relief.

Effective 28 Aug 1982

Title XLI CODES AND STANDARDS

700.076. Owner to anchor manufactured home, how, when — commission may promulgate rules — insurers to insure, when, must pay, when — suit against persons anchoring or tying down manufactured home, damages, equitable relief. — 1. The owner of a manufactured home shall secure the manufactured home to the ground by the use of anchors and tiedowns so as to resist wind overturning and sliding. However, nothing herein shall be construed as requiring that anchors and tiedowns be installed to secure manufactured homes which are permanently attached to a permanent structure. A permanent structure shall have a foundation and such other structural elements as assure the rigidity and stability of the manufactured home.

2. The commission shall have authority to promulgate regulations relating to manufactured home or modular unit tiedowns or anchors setting minimum standards for both the manufacture and installation of tiedowns and anchors.

3. (1) Persons licensed in this state to engage in the business of insuring manufactured homes that are subject to the provisions of this section against damage from windstorm shall issue such insurance only if the manufactured home has been anchored and tied down in accordance with the provisions of this section.

(2) In the event that a manufactured home is insured against damage caused by windstorm and subsequently sustains windstorm damage of a nature that indicates that the manufactured home was not anchored or tied down in the manner required by this section, the person issuing the policy shall not be relieved from meeting the obligations specified in the insurance policy with respect to such damage on the basis that the manufactured home was not properly anchored or tied down.

4. Whenever a person who engages in the business of installing anchors, tiedowns, or over-the-roof ties or who engages in the business of manufacturing such devices for use in this state does so in a manner not in accordance with the minimum standards set forth by the commission, a person aggrieved thereby may bring an action in the appropriate court for actual damages and attorney's fees. In addition, the court may provide appropriate equitable relief including the enjoining of a violator from engaging in further violations. Whenever it is established to the satisfaction of the court that a willful violation has occurred, the court shall award punitive damages to the aggrieved party.

5. Any violation of the provisions of this section shall constitute a violation of the provisions of section 407.020.

(L. 1976 H.B. 1393, A.L. 1978 S.B. 739, A.L. 1982 S.B. 648)



Section 700.080 Letter of approval required for anchoring and tiedown systems — display and copy requirements.

Effective 28 Aug 1982

Title XLI CODES AND STANDARDS

700.080. Letter of approval required for anchoring and tiedown systems — display and copy requirements. — The commission shall approve or have approved, prior to being sold, being offered for sale or being installed, any anchor or tiedown system designed and intended for manufactured homes. Before any such system shall be sold, offered for sale, or installed, a letter of approval from the commission or its authorized agent approving the particular system or complying with the Missouri standards shall be prominently displayed at each place of business selling, offering for sale, or installing such system, and a copy shall be furnished each person purchasing the anchor or tiedown system.

(L. 1973 H.B. 98 § 15, A.L. 1976 H.B. 1393, A.L. 1978 S.B. 739, A.L. 1982 S.B. 648)



Section 700.085 Certain units exempt from sections 700.060 to 700.085, when.

Effective 28 Aug 1982

Title XLI CODES AND STANDARDS

700.085. Certain units exempt from sections 700.060 to 700.085, when. — The provisions of sections 700.060 to 700.085 do not apply to any manufactured home unit being offered for sale and parked temporarily on the sales lot of any person, firm, or corporation regularly selling or offering for sale manufactured homes as part of his or its usual business operations.

(L. 1973 H.B. 98 § 16, A.L. 1976 H.B. 1393, A.L. 1978 S.B. 739, A.L. 1982 S.B. 648)



Section 700.090 Manufacturers and dealers to register — commission to issue certificate, when — registration to be renewed, when, fee — renewals may be staggered.

Effective 28 Aug 2008

Title XLI CODES AND STANDARDS

700.090. Manufacturers and dealers to register — commission to issue certificate, when — registration to be renewed, when, fee — renewals may be staggered. — 1. Every manufacturer or dealer who sells or offers for sale, on consignment or otherwise, a manufactured home or modular unit from or in the state of Missouri shall register with the commission each place of business at which the manufacturer or dealer sells or offers for sale a manufactured home or modular unit.

2. The commission shall issue a certificate of registration to a manufacturer who:

(1) Completes and files with the commission an application for registration which contains the following information:

(a) The name of the manufacturer;

(b) The address of the manufacturer and addresses of each factory owned or operated by the manufacturer, if different from the address of the manufacturer;

(c) If a corporation, the state of original incorporation, a list of the names and addresses of all officers and directors of the corporation, and proof of the filing of all franchise and sales tax forms required by Missouri law;

(d) If not a corporation, the name and address of the managing person or persons responsible for overall operation of the manufacturer;

(2) Files with the commission an initial registration fee of seven hundred fifty dollars in the form of a cashier's check or money order made payable to the state of Missouri.

3. The commission shall issue a certificate of registration to a dealer who:

(1) Completes and files with the commission an application for registration which contains the following information:

(a) The name of the dealer;

(b) The business address of the dealer and addresses of each separate facility owned and operated by the dealer from which manufactured homes or modular units are offered for sale if different from the business address of the dealer;

(c) If a corporation, the state of original incorporation, a list of the names and addresses of all officers and directors of the corporation, proof of the filing of all franchise and sales tax forms required by Missouri law;

(d) If not a corporation, the name and address of the managing person or persons responsible for the overall operations of the manufacturer;

(2) Files with the commission an initial registration fee of two hundred dollars in the form of a cashier's check or money order made payable to the state of Missouri;

(3) Files with the commission proof of compliance with the provisions of section 301.280.

4. The registration of any manufacturer or dealer shall be effective for a period of one year and shall be renewed by the commission upon receipt by it from the registered dealer of a renewal fee of seven hundred fifty dollars for manufacturers and two hundred dollars for dealers and a form provided by the commission upon which shall be placed any changes from the information requested on the initial registration form.

5. The commission may stagger the renewal of certificates of registration to provide for more equal distribution over the twelve months of the number of registration renewals.

(L. 1976 H.B. 1393, A.L. 1978 S.B. 739, A.L. 1982 S.B. 648, A.L. 1999 S.B. 19, A.L. 2001 S.B. 317, A.L. 2008 S.B. 788)



Section 700.095 Registration and renewal requirements, application contents — fee.

Effective 28 Aug 2008

Title XLI CODES AND STANDARDS

700.095. Registration and renewal requirements, application contents — fee. — 1. Every dealer shall, on or before January fifteenth of each year, make application for registration or renewal and shall be required to maintain a bona fide established place of business and maintain a permanent enclosed building or structure, either owned in fee or leased and actually occupied as a place of business by the applicant for the selling, bartering, trading, or exchanging of manufactured homes or modular units where the public may contact the owner or operator at any reasonable time and where the books, records, files, and other matter required and necessary to conduct the business shall be kept and maintained.

2. The application shall contain the business address, not a post office box address, and telephone number of the place where the books, records, files, and other matters required and necessary to conduct the business are located and where the same may be inspected during normal daytime business hours.

3. Each application shall contain such additional information as may be required by the commission to enable it to determine whether the applicant is a bona fide dealer in fact and is of good moral character.

4. Upon the payment of a registration or* renewal fee of two hundred dollars, there shall be assigned to each dealer a certificate of registration in such form as the commission shall prescribe.

(L. 2008 S.B. 788)

*Word "of" appears in original rolls.



Section 700.096 Monthly reports required — inspection of certain records authorized — law enforcement official defined.

Effective 28 Aug 2008

Title XLI CODES AND STANDARDS

700.096. Monthly reports required — inspection of certain records authorized — law enforcement official defined. — 1. Each person registered as a dealer under the provisions of sections 700.010 to 700.115 shall file monthly reports with the commission, and such reports shall be in the form and manner and contain the information required by the commission by rules promulgated under chapter 536, and shall permit an employee of the commission or any law enforcement official to inspect during normal business hours any of the following documents which are in his or her possession or under his or her control:

(1) Any manufacturer's invoice, certificate of origin, statement of origin, or title to any manufactured home or modular unit;

(2) Any application for title to any manufactured home;

(3) Any affidavit provided under chapter 301 or chapter 407;

(4) Any assignment of title to any manufactured home;

(5) Any disclosure statement or other document required by the laws of the United States or any other state.

2. For purposes of this section, the term "law enforcement official" means any of the following:

(1) The attorney general, or any person designated by him or her to make such an inspection;

(2) Any prosecuting attorney or any person designated by a prosecuting attorney to make such an inspection;

(3) Any member of the highway patrol;

(4) Any sheriff or deputy sheriff;

(5) Any peace officer certified under chapter 590 acting in his or her official capacity.

(L. 2008 S.B. 788)



Section 700.097 Registration not required, when.

Effective 28 Aug 2008

Title XLI CODES AND STANDARDS

700.097. Registration not required, when. — No insurance company, finance company, bank, or trust company shall be required to register with the commission in order to sell any manufactured home or modular unit repossessed or purchased by the company on the basis of total destruction or theft thereof when the sale of the manufactured home or modular unit is in conformance with applicable title and registration laws of this state.

(L. 2008 S.B. 788)



Section 700.098 Sanctioning of registration, when.

Effective 28 Aug 2008

Title XLI CODES AND STANDARDS

700.098. Sanctioning of registration, when. — 1. The commission may refuse to register an applicant as a dealer, or may suspend the registration of an existing dealer from one day to thirty days, or revoke the registration of a dealer after a written notice and a hearing when the commission is satisfied that the applicant or dealer has failed to comply with the provisions set out in sections 700.010 to 700.115. Notification of unfavorable action by the commission on any application for registration or renewal of registration shall be accompanied by a notice informing the recipient that the decision of the director may be appealed as provided in chapter 386.

2. It shall be unlawful for any person to hold forth or act as a dealer who is not currently registered as a dealer by the commission as required by sections 700.010 to 700.115.

(L. 2008 S.B. 788)



Section 700.100 Refusal to renew, grounds, notification to applicant, contents — complaints may be considered.

Effective 01 Mar 2011, see footnote

Title XLI CODES AND STANDARDS

700.100. Refusal to renew, grounds, notification to applicant, contents — complaints may be considered. — 1. The commission may refuse to register or refuse to renew the registration of any person who fails to comply with the provisions of sections 700.010 to 700.115. Notification of unfavorable action by the commission on any application for registration or renewal of registration must be delivered to the applicant within thirty days from date it is received by the commission. Notification of unfavorable action by the commission on any application for registration or renewal of registration must be accompanied by a notice informing the recipient that the decision of the commission may be appealed as provided in chapter 386.

2. The commission may consider a complaint filed with it charging a registered manufacturer or dealer with a violation of the provisions of this section, which charges, if proven, shall constitute grounds for revocation or suspension of his or her registration, or the placing of the registered manufacturer or dealer on probation.

3. The following specifications shall constitute grounds for the suspension, revocation or placing on probation of a manufacturer's or dealer's registration:

(1) If required, failure to comply with the provisions of section 301.280;

(2) Failing to be in compliance with the provisions of section 700.090;

(3) If a corporation, failing to file all franchise or sales tax forms required by Missouri law;

(4) Engaging in any conduct which constitutes a violation of the provisions of section 407.020;

(5) Failing to comply with the provisions of Sections 2301-2312 of Title 15 of the United States Code (Magnuson-Moss Warranty Act);

(6) As a dealer, failing to arrange for the proper initial setup of any new manufactured home or modular unit sold from or in the state of Missouri, except as allowed under subsection 5 of section 700.656; the dealer shall receive a written waiver of that service from the purchaser or his or her authorized agent;

(7) As a dealer, failing to obtain for each used manufactured home or used modular unit sold a written notice, signed and dated by the purchaser or the purchaser's agent that states: "The Missouri Public Service Commission does not regulate setup of used manufactured homes and used modular units sold by the dealer.";

(8) Requiring any person to purchase any type of insurance from that manufacturer or dealer as a condition to his or her being sold any manufactured home or modular unit;

(9) Requiring any person to arrange financing or utilize the services of any particular financing service as a condition to his or her being sold any manufactured home or modular unit; provided, however, the registered manufacturer or dealer may reserve the right to establish reasonable conditions for the approval of any financing source;

(10) Engaging in conduct in violation of section 700.045;

(11) Failing to comply with the provisions of section 301.210;

(12) Failing to pay all necessary fees and assessments authorized pursuant to sections 700.010 to 700.115.

4. The commission may order that any suspension, revocation, or probation ordered under subsection 3 of this section shall apply to all manufacturer's or dealer's registrations that are held by the same manufacturer or dealer or that are owned or controlled by the same person or persons if a continued and consistent pattern of the violations have been identified by the commission to be present with each registrant under the same control or ownership.

(L. 1976 H.B. 1393, A.L. 1978 S.B. 739, A.L. 1982 S.B. 648, A.L. 1999 S.B. 19, A.L. 2001 S.B. 317, A.L. 2008 S.B. 788, A.L. 2010 S.B. 630)

Effective 3-01-11



Section 700.111 Surrender of certificate of origin and certificate of title — confirmation of conversion, when — rulemaking authority

Effective 01 Mar 2011, see footnote

Title XLI CODES AND STANDARDS

700.111. Surrender of certificate of origin and certificate of title — confirmation of conversion, when — rulemaking authority — 1. (1) The owner or owners of a manufactured home that is covered by a manufacturer's certificate of origin and that is permanently affixed to real estate as defined in subsection 1 of section 442.015, or which the owner intends to permanently affix to real estate as defined in subsection 1 of section 442.015, may surrender the manufacturer's certificate of origin to the manufactured home to the director of revenue by filing with the director of revenue, in the form prescribed by the director, an application for surrender of manufacturer's certificate of origin containing or accompanied by:

(a) The name, residence, and mailing address of the owner;

(b) A description of the manufactured home including the name of the manufacturer, the make, the model name, the model year, the dimensions, and the manufacturer's serial number of the manufactured home and whether it is new or used and any other information the director of revenue requires;

(c) The date of purchase by the owner of the manufactured home, the name and address of the person from whom the home was acquired and the names and addresses of any security interest holders and lienholders in the order of their apparent priority;

(d) A statement signed by the owner, stating either:

a. Any facts or information known to the owner that could affect the validity of the title to the manufactured home or the existence or nonexistence of a security interest in or lien on it; or

b. That no such facts or information are known to the owner;

(e) A certified copy of the affidavit of affixation as provided in accordance with subsection 5 of section 442.015;

(f) The original manufacturer's certificate of origin;

(g) The name and mailing address of each person wishing written acknowledgment of surrender from the director of revenue;

(h) The applicable fee for filing the application for surrender; and

(i) Any other information and documents the director of revenue reasonably requires to identify the owner of the manufactured home and to enable the director to determine whether the owner satisfied the requirements of subsection 6 of section 442.015, and is entitled to surrender the manufacturer's certificate of origin, and the existence or nonexistence of security interests in or liens on the manufactured home.

(2) When satisfied of the genuineness and regularity of the surrender of a manufacturer's certificate of origin to a manufactured home and upon satisfaction of the requirements of subdivision (1) of this subsection, the director of revenue shall:

(a) Cancel the manufacturer's certificate of origin and update the department's records in accordance with the provisions of section 700.320; and

(b) Provide written acknowledgment of compliance with the provisions of this section to each person identified on the application for surrender of a manufacturer's certificate of origin under paragraph (g) of subdivision (1) of this subsection.

(3) Upon satisfaction of the requirements of this subsection a manufactured home shall be conveyed and encumbered as provided in chapter 442. If the application to surrender a manufacturer's certificate of origin is delivered to the director of revenue within sixty days of recording the related affidavit of affixation with the recorder of deeds in the county in which the real estate to which the manufactured home is or shall be affixed and the application is thereafter accepted by the director of revenue, the requirements of this subsection shall be deemed satisfied as of the date the affidavit of affixation was recorded.

(4) Upon written request, the director of revenue shall provide written acknowledgment of compliance with the provisions of this subsection.

2. (1) The owner or owners of a manufactured home that is covered by a certificate of title and that is permanently affixed to real estate in accordance with subsection 1 of section 442.015, or which the owner intends to permanently affix to real estate in accordance with subsection 1 of section 442.015, may surrender the certificate of title to the manufactured home to the director of revenue by filing with the director of revenue an application in the form prescribed by the director for surrender of title containing or accompanied by:

(a) The name, residence, and mailing address of the owner;

(b) A description of the manufactured home including the name of the manufacturer, the make, the model name, the model year, the dimensions, and the manufacturer's serial number of the manufactured home and whether it is new or used and any other information the director of revenue requires;

(c) The date of purchase by the owner of the manufactured home, the name and address of the person from whom the home was acquired and the names and addresses of any security interest holders and lienholders in the order of their apparent priority;

(d) A statement signed by the owner, stating either:

a. Any facts or information known to the owner that could affect the validity of the title to the manufactured home or the existence or nonexistence of a security interest in or lien on it; or

b. That no such facts or information are known to the owner;

(e) A certified copy of the affidavit of affixation provided in accordance with subsection 5 of section 442.015;

(f) The original certificate of title;

(g) The name and mailing address of each person wishing written acknowledgment of surrender from the director of revenue;

(h) The applicable fee for filing the application for surrender; and

(i) Any other information and documents the director of revenue reasonably requires to identify the owner of the manufactured home and to enable the director to determine whether the owner satisfied the requirements of subsection 6 of section 442.015, and is entitled to surrender the certificate of title and the existence or nonexistence of security interests in or liens on the manufactured home.

(2) The director of revenue shall not accept for surrender a certificate of title to a manufactured home unless and until all security interests or liens perfected under section 700.350 have been released.

(3) When satisfied of the genuineness and regularity of the surrender of a certificate of title to a manufactured home and upon satisfaction of the requirements of subdivisions (1) and (2) of this subsection, the director of revenue shall:

(a) Cancel the certificate of title and update the department's records in accordance with the provisions of section 700.320; and

(b) Provide written acknowledgment of compliance with the provisions of this section to each person identified on the application for surrender of title under paragraph (g) of subdivision (1) of this subsection.

(4) Upon satisfaction of the requirements of this subsection a manufactured home shall be conveyed and encumbered as provided in chapter 442. If the application to surrender a certificate of title is delivered to the director of revenue within sixty days of recording the related affidavit of affixation with the recorder of deeds in the county in which the real estate to which the manufactured home is or shall be affixed, and the application is thereafter accepted by the director of revenue, the requirements of this subsection shall be deemed satisfied as of the date the affidavit of affixation was recorded.

(5) Upon written request, the director of revenue shall provide written acknowledgment of compliance with the provisions of this subsection.

3. (1) The owner or owners of a manufactured home that is not covered by a manufacturer's certificate of origin or a certificate of title, or that is covered by a manufacturer's certificate of origin or a certificate of title which the owner of the manufactured home, after diligent search and inquiry, is unable to produce, and that is permanently affixed to real estate in accordance with subsection 1 of section 442.015, or which the owner intends to permanently affix to real estate as defined in subsection 1 of section 442.015, may apply to the director of revenue by filing with the director of revenue an application for confirmation of conversion containing or accompanied by:

(a) The name, residence, and mailing address of the owner;

(b) A description of the manufactured home including the name of the manufacturer, the make, the model name, the model year, the dimensions, and the manufacturer's serial number of the manufactured home and whether it is new or used and any other information the director of revenue requires;

(c) The date of purchase by the owner of the manufactured home, the name and address of the person from whom the home was acquired and the names and addresses of any security interest holders and lienholders in the order of their apparent priority;

(d) A statement signed by the owner, stating either:

a. Any facts or information known to the owner that could affect the validity of the title to the manufactured home or the existence or nonexistence of a security interest in or lien on it; or

b. That no such facts or information are known to the owner;

(e) A certified copy of the affidavit of affixation as provided in accordance with subsection 5 of section 442.015;

(f) A declaration by an attorney-at-law, duly admitted to practice in the courts of the state of Missouri, or an agent of a title insurance company duly licensed to issue policies of title insurance in the state of Missouri, that the manufactured home is free and clear of, or has been released from, all recorded security interests, liens and encumbrances; and

a. Any facts or information known to him or her that could affect the validity of the title of the manufactured home or the existence or nonexistence of any security interest in or lien on it; or

b. That no such facts or information are known to him or her;

(g) The name and mailing address of each person wishing written acknowledgment of surrender from the director of revenue;

(h) The applicable fee for filing the application for surrender; and

(i) Any other information and documents the director of revenue reasonably requires to identify the owner of the manufactured home and to enable the director to determine whether the owner satisfied the requirements of subsection 6 of section 442.015, and the existence or nonexistence of security interests in or liens on the manufactured home.

(2) When satisfied of the genuineness and regularity of the application for confirmation of conversion of a manufactured home and upon satisfaction of the requirements of subdivision (1) of this subsection, the director of revenue shall:

(a) Update the department's records in accordance with the provisions of section 700.320; and

(b) Provide written acknowledgment of compliance with the provisions of this subsection to each person identified on the application for confirmation of conversion under paragraph (g) of subdivision (1) of this subsection.

(3) Upon satisfaction of the requirements of this subsection, a manufactured home shall be conveyed and encumbered as provided in chapter 442. If the application for confirmation of conversion of a manufactured home is delivered to the director of revenue within sixty days of recording the related affidavit of affixation with the recorder of deeds in the county in which the real estate to which the manufactured home is or shall be affixed and the application is thereafter accepted by the director of revenue, the requirements of this subsection shall be deemed satisfied as of the date the affidavit of affixation was recorded.

(4) Upon written request, the director of revenue shall provide written acknowledgment of compliance with the provisions of this subsection.

4. (1) Notwithstanding any other provision of law, where a manufactured home has been permanently affixed to real estate and an affidavit of affixation has been recorded in the real estate records in the county in which the manufactured home is located in accordance with section 442.015, and where the manufactured home subsequently is detached or severed from the real estate, the owner or owners of the manufactured home may apply for a new certificate of title by filing with the director of revenue an application for a certificate of title to a manufactured home, containing or accompanied by:

(a) The name, residence, and mailing address of the owner;

(b) A description of the manufactured home including the name of the manufacturer, the make, the model name, the model year, the dimensions, and the manufacturer's serial number of the manufactured home and whether it is new or used and any other information the director of revenue requires;

(c) A statement signed by the applicant, stating either:

a. Any facts or information known to the applicant that could affect the validity of the title of the manufactured home or the existence or nonexistence of any security interest in or lien on it; or

b. That no such facts or information are known to the applicant;

(d) A certified copy of the affidavit of severance provided in accordance with section 442.015;

(e) A declaration by an attorney-at-law, duly admitted to practice in the courts of the state of Missouri, or an agent of a title insurance company duly licensed to issue policies of title insurance in the state of Missouri, that the manufactured home is free and clear of, or has been released from, all recorded security interests, liens and encumbrances; and

a. Any facts or information known to him or her that could affect the validity of the title of the manufactured home or the existence or nonexistence of any security interest in or lien on it; or

b. That no such facts or information are known to him or her;

(f) The applicable fee for filing the application; and

(g) Any other information and documents the director of revenue reasonably requires to identify the manufactured home and to enable the director to determine whether the owner is entitled to a certificate of title and the existence or nonexistence of security interests in or liens on the manufactured home.

(2) When satisfied of the genuineness and regularity of the application for a certificate of title to a manufactured home and upon satisfaction of the requirements of subdivision (1) of this subsection, the director shall issue a new certificate of title and update the department's records in accordance with the provisions of section 700.320.

(3) Immediately upon satisfaction of the requirements of this subsection, a manufactured home shall be conveyed and encumbered as personal property.

(4) Upon written request, the director of revenue shall provide written acknowledgment of compliance with the provisions of this subsection.

5. The department of revenue shall promulgate rules to implement the provisions of this section. The department of revenue shall also promulgate standard affidavit of affixation forms, affidavit of severance forms, and confirmation of conversion forms that comply with the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly under chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2010, shall be invalid and void.

6. The provisions of this section shall become effective no later than March 1, 2011.

(L. 1991 H.B. 608, A.L. 2010 S.B. 630)

Effective 3-01-11



Section 700.115 Violation of sections 700.010 to 700.115 constitutes violation of section 407.020 — violation of chapter, penalties — rules.

Effective 28 Aug 2008

Title XLI CODES AND STANDARDS

700.115. Violation of sections 700.010 to 700.115 constitutes violation of section 407.020 — violation of chapter, penalties — rules. — 1. Except as otherwise provided in subsections 2 and 3 of this section, a violation of the provisions of sections 700.010 to 700.115 shall constitute a violation of the provisions of section 407.020. In addition to the authority vested in the attorney general to enforce the provisions of that section, he may petition the court and the court may enter an order revoking the registration certificate of the defendant or defendants issued pursuant to the provisions of section 700.090.

2. Notwithstanding any provisions of subsection 1 of this section to the contrary, whoever violates any provision of this chapter shall be liable to the state of Missouri for a civil penalty in an amount which shall not exceed one thousand dollars for each such violation. If, after a hearing, the commission finds that the person has violated any provision of this chapter, it may direct its general counsel to enforce the provisions of this section by filing a petition in circuit court for such civil penalties. Each violation of this chapter shall constitute a separate violation with respect to each manufactured home or modular unit or with respect to each failure or refusal to allow or perform an act required by this chapter; except that, the maximum civil penalty may not exceed one million dollars for any related series of violations occurring within one year from the date of the first violation.

3. Any individual or director, officer, or agent of a corporation who knowingly and willfully violates any provision of sections 700.010 to 700.115, in a manner which threatens the health or safety of any purchaser, shall, upon conviction therefor, be fined not more than one thousand dollars or imprisoned for not more than one year, or both.

(L. 1976 H.B. 1393, A.L. 1978 S.B. 739, A.L. 1982 S.B. 648, A.L. 1984 S.B. 666 merged with H.B. 1477, A.L. 1995 S.B. 3, A.L. 2008 S.B. 788)



Section 700.320 Certificate of title, application procedure, fees — payment of sales tax before issuance — purchase price, defined — certificates may be transferred, when, procedure — refusal to issue, when — affidavit of affixation, requirements — certificates, requirements.

Effective 01 Mar 2011, see footnote

Title XLI CODES AND STANDARDS

700.320. Certificate of title, application procedure, fees — payment of sales tax before issuance — purchase price, defined — certificates may be transferred, when, procedure — refusal to issue, when — affidavit of affixation, requirements — certificates, requirements. — 1. Except as provided in section 700.111, the owner of any new or used manufactured home, as defined in section 700.010, shall make application to the director of revenue for an official certificate of title to such manufactured home in the manner prescribed by law for the acquisition of certificates of title to motor vehicles, and the rules promulgated pursuant thereto. All fees required by section 301.190 for the titling of motor vehicles and all penalties provided by law for the failure to title motor vehicles shall apply to persons required to make application for an official certificate of title by this subsection. In case there is any duplication in serial numbers assigned any manufactured homes, or no serial number has been assigned by the manufacturer, the director shall assign the serial numbers for the manufactured homes involved.

2. At the time the owner of any new manufactured home, as defined in section 700.010, which was acquired in a transaction subject to sales tax under the Missouri sales tax law makes application to the director of revenue for an official certificate of title for such manufactured home, he shall present to the director of revenue evidence satisfactory to the director of revenue showing the purchase price exclusive of any charge incident to the extension of credit paid by or charged to the applicant in the acquisition of the manufactured home, or that no sales tax was incurred in its acquisition, and if sales tax was incurred in its acquisition, the applicant shall pay or cause to be paid to the director of revenue the sales tax provided by the Missouri sales tax law in addition to the registration fees now or hereafter required according to law, and the director of revenue shall not issue a certificate of title for any new manufactured home subject to sales tax as provided in the Missouri sales tax law until the tax levied for the sale of the same under sections 144.010 to 144.510 has been paid as provided in this section, but except as provided in subsection 2 of section 700.111, the director of revenue shall not suspend or revoke a certificate of title to a manufactured home by reason of the fact that at any time it shall become affixed in any manner to real estate. As used in this subsection, the term "purchase price" shall mean the total amount of the contract price agreed upon between the seller and the applicant in the acquisition of the new manufactured home regardless of the medium of payment therefor. In the event that the purchase price is unknown or undisclosed, or that the evidence thereof is not satisfactory to the director of revenue, the same shall be fixed by appraisement by the director. The director of the department of revenue shall endorse upon the official certificate of title issued by him upon such application an entry showing that such sales tax has been paid or that the manufactured home represented by the certificate is exempt from sales tax and state the ground for such exemption.

3. A certificate of title for a manufactured home issued in the names of two or more persons that does not show on the face of the certificate that the persons hold their interest in the manufactured home as tenants in common, on death of one of the named persons, may be transferred to the surviving owner or owners. Except as provided in subsection 5 of this section, on proof of death of one of the persons in whose names the certificate was issued, surrender of the outstanding certificate of title, and on application and payment of the fee for an original certificate of title, the director of revenue shall issue a new certificate of title for the manufactured home to the surviving owner or owners; and the current valid certificate of number shall be so transferred.

4. A certificate of title for a manufactured home issued in the names of two or more persons that shows on its face that the persons hold their interest in the manufactured home as tenants in common, on death of one of the named persons, may be transferred by the director of revenue on application by the surviving owners and the personal representative or successors of the deceased owner. Except as provided in subsection 5 of this section, upon being presented proof of death of one of the persons in whose names the certificate of title was issued, surrender of the outstanding certificate of title, and on application and payment of the fee for an original certificate of title, the director of revenue shall issue a new certificate of title for the manufactured home to the surviving owners and personal representative or successors of the deceased owner; and the current valid certificate of number shall be so transferred.

5. The director of revenue shall not issue a certificate of title to a manufactured home with respect to which there has been recorded an affidavit of affixation under section 442.015 unless with respect to the same manufactured home there has been recorded an affidavit of severance under section 442.015.

6. The director of revenue shall file, upon receipt, each affidavit of affixation and affidavit of severance relating to a manufactured home that is delivered in accordance with section 442.015, when satisfied of its genuineness and regularity.

7. The director of revenue shall maintain a record of each affidavit of affixation and each affidavit of severance filed in accordance with subsection 6 of this section. The record shall state the name of each owner of the related manufactured home, the county of recordation, the date of recordation, and the book and page number of each book of records in which there has been recorded an affidavit of affixation or affidavit of severance under section 442.015, and any other information the director of revenue prescribes.

8. The director of revenue shall file, upon receipt, each application for surrender of the manufacturer's certificate of origin relating to a manufactured home that is delivered in accordance with subsection 1 of section 700.111, when satisfied of its genuineness and regularity.

9. The director of revenue shall file, upon receipt, each application for surrender of the certificate of title relating to a manufactured home that is delivered in accordance with subsection 2 of section 700.111, when satisfied of its genuineness and regularity.

10. The director of revenue shall file, upon receipt, each application for confirmation of conversion relating to a manufactured home that is delivered in accordance with subsection 3 of section 700.111, when satisfied of its genuineness and regularity.

11. The director of revenue shall maintain a record of each manufacturer's certificate of origin accepted for surrender as provided in subsection 1 of section 700.111. The record shall state the name of each owner of the manufactured home, the date the manufacturer's certificate of origin was accepted for surrender, the county of recordation, the date of recordation, and the book and page number of each book of records in which there has been recorded an affidavit of affixation under section 442.015, and any other information the director of revenue prescribes.

12. The director of revenue shall maintain a record of each manufactured home certificate of title accepted for surrender as provided in subsection 2 of section 700.111. The record shall state the name of each owner of the manufactured home, the date the certificate of title was accepted for surrender, the county of recordation, the date of recordation, and the book and page number of each book of records in which there has been recorded an affidavit of affixation under section 442.015, and any other information the director of revenue prescribes.

13. The director of revenue shall maintain a record of each application for confirmation of conversion accepted as provided in subsection 3 of section 700.111. The record shall state the name of each owner of the manufactured home, the county of recordation, the date of recordation, and the book and page number of each book of records in which there has been recorded an affidavit of affixation under section 442.015, and any other information the director of revenue prescribes.

14. The holder of a manufacturer's certificate of origin to a manufactured home may deliver it to any person to facilitate conveying or encumbering the manufactured home. Any person receiving any such manufacturer's certificate of origin so delivered holds it in trust for the person delivering it.

15. Notwithstanding any other provision of law, a certificate of title issued by the director of revenue to a manufactured home is prima facie evidence of the facts appearing on it, notwithstanding the fact that such manufactured home, at any time, shall have become affixed in any manner to real estate.

16. When an owner wants to add or delete a name or names on an application for certificate of title to a manufactured home that would cause it to be inconsistent with the name or names listed on the notice of lien, the owner shall provide the director with documentation evidencing the lienholder's authorization to add or delete a name or names on an application for certificate of title.

(L. 1985 S.B. 152 § 700.120, A.L. 2004 S.B. 1233, et al., A.L. 2009 H.B. 269, A.L. 2010 S.B. 630)

Effective 3-01-11



Section 700.350 Liens and encumbrances — valid, perfected, when, how — home subject to, when, how determined — security procedures — validity of prior transactions.

Effective 28 Aug 2011

Title XLI CODES AND STANDARDS

700.350. Liens and encumbrances — valid, perfected, when, how — home subject to, when, how determined — security procedures — validity of prior transactions. — 1. As used in sections 700.350 to 700.390*, the term "manufactured home" shall have the same meaning given it in section 400.9-102(a)(53).

2. Unless excepted by section 700.375, a lien or encumbrance, including a security interest under article 9 of chapter 400, on a manufactured home shall not be valid against subsequent transferees or lienholders of the manufactured home who took without knowledge of the lien or encumbrance unless the lien or encumbrance is perfected as provided in sections 700.350 to 700.380.

3. A lien or encumbrance on a manufactured home is perfected by the delivery to the director of revenue of a notice of lien in a format as prescribed by the director of revenue. Such lien or encumbrance shall be perfected as of the time of its creation if the delivery of the notice of lien required in this subsection to the director of revenue is completed within thirty days thereafter, otherwise such lien or encumbrance shall be perfected as of the time of the delivery; provided, however, that a purchase money security interest in a manufactured home under article 9 of chapter 400 is perfected against the rights of judicial lien creditors and execution creditors on and after the date such purchase money security interest attaches; and further provided that the holder of a security interest in or a lien on a manufactured home may deliver lien release documents to any person to facilitate conveying or encumbering the manufactured home. Any person receiving any such documents so delivered holds the documents in trust for the security interest holder or the lienholder. A notice of lien shall contain the name and address of the owner of the manufactured home and the secured party, a description of the manufactured home, including any identification number and such other information as the department of revenue shall prescribe. A notice of lien substantially complying with the requirements of this section is effective even though it contains minor errors which are not seriously misleading.

4. Notwithstanding the provisions of section 700.360, on a refinance of a loan secured by a manufactured home, a lien is perfected by the delivery to the director of revenue of a notice of lien completed by the refinancing lender in a format prescribed by the director of revenue.

5. Liens may secure future advances. The future advances may be evidenced by one or more notes or other documents evidencing indebtedness and shall not be required to be executed or delivered prior to the date of the future advance lien securing them. The fact that a lien may secure future advances shall be clearly stated on the security agreement and noted as "subject to future advances" in the notice of lien and noted on the certificate of ownership if the motor vehicle or trailer is subject to only one lien. To secure future advances when an existing lien on a manufactured home does not secure future advances, the lienholder shall file a notice of lien reflecting the lien to secure future advances. A lien to secure future advances is perfected in the same time and manner as any other lien, except as follows: proof of the lien for future advances is maintained by the department of revenue; however, there shall be additional proof of such lien when the notice of lien reflects such lien for future advances, is receipted by the department of revenue, and returned to the lienholder.

6. Whether a manufactured home is subject to a lien or encumbrance shall be determined by the laws of the jurisdiction where the manufactured home was when the lien or encumbrance attached, subject to the following:

(1) If the parties understood at the time the lien or encumbrances attached that the manufactured home would be kept in this state and it is brought into this state within thirty days thereafter for purposes other than transportation through this state, the validity and effect of the lien or encumbrance in this state shall be determined by the laws of this state;

(2) If the lien or encumbrance was perfected under the laws of the jurisdiction where the manufactured home was when the lien or encumbrance attached, the following rules apply:

(a) If the name of the lienholder is shown on an existing certificate of title or ownership issued by that jurisdiction, his lien or encumbrance continues perfected in this state;

(b) If the name of the lienholder is not shown on an existing certificate of title or ownership issued by the jurisdiction, the lien or encumbrance continues perfected in this state for three months after the first certificate of title of the manufactured home is issued in this state, and also thereafter if, within the three-month period, it is perfected in this state. The lien or encumbrance may also be perfected in this state after the expiration of the three-month period, in which case perfection dates from the time of perfection in this state;

(3) If the lien or encumbrance was not perfected under the laws of the jurisdiction where the manufactured home was when the lien or encumbrance attached, it may be perfected in this state, in which case perfection dates from the time of perfection in this state;

(4) A lien or encumbrance may be perfected under paragraph (b) of subdivision (2) or subdivision (3) of this subsection in the same manner as provided in subsection 3 or 4 of this section or by the lienholder delivering to the director of revenue a notice of lien or encumbrance in the form the director prescribes and the required fee.

7. By rules and regulations, the director of revenue shall establish a security procedure for the purpose of verifying that an electronic notice of lien or notice of satisfaction of lien on a manufactured home given as permitted in this chapter is that of the lienholder, verifying that an electronic notice of confirmation of ownership and perfection of a lien given as required in this chapter is that of the director of revenue, and detecting error in the transmission or the content of such notice. A security procedure may require the use of algorithms or other codes, identifying words or numbers, encryption, callback procedures or similar security devices. Comparison of a signature on a communication with an authorized specimen signature shall not by itself be a security procedure.

8. All transactions involving liens or encumbrances on manufactured homes perfected pursuant to sections 700.350 to 700.390* after June 30, 2001, and before August 28, 2002, and the rights, duties, and interests flowing from them are and shall remain valid thereafter and may be terminated, completed, consummated, or enforced as required or permitted by section 400.9-303. Section 400.9-303 and this section are remedial in nature and shall be given that construction.

9. Except as otherwise provided in section 442.015, subsections 1 and 2 of section 700.111, subsection 2 of section 700.360, and subsection 2 of section 700.375, after a certificate of title has been issued to a manufactured home and as long as the manufactured home is subject to any security interest perfected under this section, the department shall not file an affidavit of affixation, nor cancel the manufacturer's certificate of origin, nor revoke the certificate of title, and, in any event, the validity and priority of any security interest perfected under this section shall continue, notwithstanding the provision of any other law.

(L. 1985 S.B. 152 § 700.150, A.L. 1989 H.B. 211, A.L. 2002 H.B. 2008 merged with S.B. 895, A.L. 2010 S.B. 630, A.L. 2011 H.B. 550)

*Section 700.390 was repealed by H.B. 2008, 2002.



Section 700.355 Certificates of title, delivery of, how, to whom — election for director to retain possession, procedure.

Effective 28 Aug 2002

Title XLI CODES AND STANDARDS

700.355. Certificates of title, delivery of, how, to whom — election for director to retain possession, procedure. — 1. A certificate of title to the manufactured home when issued by the director of revenue shall be mailed or confirmation of such title shall be electronically transmitted or mailed to the owner shown on the face of the title of such manufactured home. Provided the lienholder submits complete and legible documents, the director of revenue shall mail confirmation or electronically confirm receipt of each notice of lien to the lienholder as soon as possible, but no later than fifteen business days after the filing of the notice of lien.

2. A lienholder may elect that the director of revenue retain possession of an electronic certificate of title, and the director shall issue regulations to cover the procedure by which such election is made. Each such certificate of ownership or title shall require a separate election, unless the director provides otherwise by regulation. A subordinate lienholder shall be bound by the election of the superior lienholder with respect to the certificate involved.

3. As used in this section, "electronic certificate of ownership" means any electronic record of ownership or title, including a lien or liens that may be recorded.

(L. 1985 S.B. 152 § 700.155, A.L. 2002 H.B. 2008 merged with S.B. 895)

Effective 8-28-02 (H.B. 2008); 7-01-03 (S.B. 895)



Section 700.360 Creation of lien or encumbrance by owner, duties, failure to perform, penalty — subordinate lienholders, perfection procedure — new certificate issued, when — governing, law.

Effective 01 Mar 2011, see footnote

Title XLI CODES AND STANDARDS

700.360. Creation of lien or encumbrance by owner, duties, failure to perform, penalty — subordinate lienholders, perfection procedure — new certificate issued, when — governing, law. — 1. Except as provided in subsection 2 of this section, if an owner creates a lien or encumbrance on a manufactured home:

(1) The owner shall immediately execute the application, either in the space provided therefor on the certificate of title or on a separate form the director of revenue prescribes, to name the lienholder on the certificate of title, showing the name and address of the lienholder and the date of his security agreement, and shall cause the certificate of title, the application and the required fee to be mailed or delivered to the director of revenue. Failure of the owner to do so, including naming the lienholder in such application, is a class A misdemeanor;

(2) The lienholder or an authorized agent licensed pursuant to sections 301.112 to 301.119 shall deliver to the director of revenue a notice of lien as prescribed by the director of revenue accompanied by all other necessary documentation to perfect a lien as provided in this section;

(3) To perfect a lien for a subordinate lienholder when a transfer of ownership occurs, the subordinate lienholder shall either mail or deliver, or cause to be mailed or delivered, a completed notice of lien to the department of revenue, accompanied by authorization from the first lienholder. The owner shall ensure the subordinate lienholder is recorded on the application for title at the time the application is made to the department of revenue. To perfect a lien for a subordinate lienholder when there is no transfer of ownership, the owner or lienholder in possession of the certificate shall either mail or deliver, or cause to be mailed or delivered, the owner's application for title, certificate, notice of lien, authorization from the first lienholder and title fee to the department of revenue. The delivery of the certificate and executing a notice of authorization to add a subordinate lien does not affect the rights of the first lienholder under the security agreement;

(4) Upon receipt of the documents and fee required in subdivision (3) of this section, the director of revenue shall issue a new certificate of ownership containing the name and address of the new lienholder, and shall mail the certificate as prescribed in section 700.355, or if a lienholder who has elected for the director of revenue to retain possession of an electronic certificate of ownership, the lienholder shall either mail or deliver to the director a notice of authorization for the director to add a subordinate lienholder to the existing certificate. Upon receipt of such authorization, a notice of lien and required documents and title fee, if applicable, from a subordinate lienholder, the director shall add the subordinate lienholder to the certificate of ownership being electronically retained by the director and provide confirmation of the addition to both lienholders.

2. With respect to a manufactured home that is or will be permanently affixed to real estate, upon recordation of an affidavit of affixation under section 442.015, and satisfaction of the requirements of subsections 1 to 3 of section 700.111, as applicable, any perfection or termination of a security interest with respect to such permanently affixed property shall be governed by chapter 442.

(L. 1985 S.B. 152 § 700.160, A.L. 2002 H.B. 2008 merged with S.B. 895, A.L. 2010 S.B. 630)

Effective 3-01-11



Section 700.365 Assignment of lien or encumbrance by lienholder, rights and obligations — perfection by assignee, how.

Effective 28 Aug 2002

Title XLI CODES AND STANDARDS

700.365. Assignment of lien or encumbrance by lienholder, rights and obligations — perfection by assignee, how. — 1. A lienholder may assign, absolutely or otherwise, his lien or encumbrance on the manufactured home to a person other than the owner without affecting the interest of the owner or the validity or effect of the lien or encumbrance, but any person without notice of the assignment is protected in dealing with the lienholder as the holder of the lien or encumbrance and the lienholder shall remain liable for any obligations as lienholder until the assignee is named as lienholder on the certificate of title.

2. An assignee under subsection 1 of this section may, but need not to perfect the assignment, have the certificate of title issued with the assignee named as lienholder, upon delivering to the director of revenue the certificate of title, an assignment by the lienholder named in the certificate of title, and the required fee in the form the director of revenue prescribes.

3. If the certificate of ownership is being electronically retained by the director of revenue, the original lienholder may mail or deliver a notice of assignment of a lien to the director in a form prescribed by the director. Upon receipt of notice of assignment, the director shall update the electronic certificate of ownership to reflect the assignment of the lien and lienholder.

(L. 1985 S.B. 152 § 700.165, A.L. 2002 H.B. 2008 merged with S.B. 895)

Effective 8-28-02 (H.B. 2008); 7-01-03 (S.B. 895)



Section 700.370 Satisfaction of lien or encumbrance, release of, procedure.

Effective 28 Aug 2015

Title XLI CODES AND STANDARDS

700.370. Satisfaction of lien or encumbrance, release of, procedure. — 1. Upon the satisfaction of a lien or encumbrance on a manufactured home, the lienholder shall, within ten days after demand, release the lien or encumbrance on the certificate, on a separate document, or electronically under section 32.096 and any rules and regulations adopted thereunder, and mail or deliver the certificate or separate document to the owner or any person who delivers to the lienholder an authorization from the owner to receive the certificate or separate document. Each perfected subordinate lienholder, if any, shall release such lien or encumbrance as provided in this section for the first lienholder. The release on the certificate or separate document shall be notarized. The owner may cause the certificate of title, the release, and the required fee to be mailed or delivered to the director of revenue, who shall release the lienholder's rights on the certificate and issue a new certificate of title.

2. If the electronic certificate of ownership is in the possession of the director of revenue, the lienholder shall notify the director within ten business days of any release of a lien and provide the director with the most current address of the owner. The director shall note such release on the electronic certificate and if no other lien exists the director shall mail or deliver the certificate free of any lien to the owner.

(L. 1985 S.B. 152 § 700.170, A.L. 2002 H.B. 2008 merged with S.B. 895, A.L. 2010 S.B. 630, A.L. 2015 H.B. 524)



Section 700.375 Provisions of sections 700.350 to 700.380 exclusive — exceptions.

Effective 01 Mar 2011, see footnote

Title XLI CODES AND STANDARDS

700.375. Provisions of sections 700.350 to 700.380 exclusive — exceptions. — 1. Sections 700.350 to 700.380 shall not apply to or affect:

(1) A lien given by statute or rule of law to a supplier of services or materials for the manufactured home;

(2) A lien given by statute to the United States, this state or any political subdivision of this state;

(3) A lien or encumbrance on a manufactured home created by a manufacturer or dealer who holds the manufactured home for sale.

2. Except as otherwise provided in paragraph (e) of section 400.9-303, with respect to security interests in manufactured homes perfected by filing under article 9 of chapter 400 and before August 28, 2002, the method provided in sections 700.350 to 700.380 of perfecting and giving notice of liens or encumbrances subject to sections 700.350 to 700.380 is exclusive; provided, however, that with respect to a manufactured home that is or will be permanently affixed to real estate, upon recordation of an affidavit of affixation under section 442.015, and satisfaction of the requirements of subsections 1 to 3 of section 700.111, as applicable, any perfection or termination of a security interest with respect to such permanently affixed property shall be governed by chapter 442.

(L. 1985 S.B. 152 § 700.175, A.L. 2010 S.B. 630)

Effective 3-01-11



Section 700.380 Liens and encumbrances incurred before July 1, 2003 — how terminated, completed and enforced.

Effective 28 Aug 2002

Title XLI CODES AND STANDARDS

700.380. Liens and encumbrances incurred before July 1, 2003 — how terminated, completed and enforced. — All transactions involving liens or encumbrances on manufactured homes entered into before July 1, 2003, and the rights, duties, and interests flowing from such transactions shall remain valid thereafter except as otherwise provided by law, and may be terminated, completed, consummated, or enforced as required or permitted by any statute or other law amended or repealed by sections 700.350 to 700.380 as though such repeal or amendment had not occurred.

(L. 1985 S.B. 152 § 700.180, A.L. 2002 H.B. 2008 merged with S.B. 895)

Effective 8-28-02 (H.B. 2008); 7-01-03 (S.B. 895)



Section 700.385 Repossessed homes, certificate of title — application procedure, fee, form of — manufactured homes, notice — issued when — director of revenue, duties — rulemaking authority.

Effective 01 Mar 2011, see footnote

Title XLI CODES AND STANDARDS

700.385. Repossessed homes, certificate of title — application procedure, fee, form of — manufactured homes, notice — issued when — director of revenue, duties — rulemaking authority. — 1. When the holder of any indebtedness secured by a security agreement or other contract for security covering a manufactured home, who has a notice of lien on file with the director of revenue, repossesses the manufactured home either by legal process or in accordance with the terms of a contract authorizing the repossession of the manufactured home without legal process, the holder may obtain a certificate of ownership from the director of revenue upon presentation of:

(1) An application form furnished by the director of revenue which shall contain a full description of the manufactured home and the manufacturer's or other identifying number;

(2) A notice of lien receipt or the original certificate of ownership reflecting the holder's lien; and

(3) An affidavit of the holder, certified under penalties of perjury for making a false statement to a public official, that the debtor defaulted in payment of the debt, and that the holder repossessed the manufactured home either by legal process or in accordance with the terms of the contract, and the name and address of the owner of the real estate, other than the debtor, from whom the home was repossessed, and that the holder has paid to the real property owner all rent that has accrued in the real property owner's favor that the holder is obligated to pay under the provisions of section 700.529, and the specific address where the manufactured home is held. Such affidavit shall also state that the lienholder has the written consent from all owners or lienholders of record to repossess the manufactured home or has provided all the owners or lienholders with written notice of the repossession.

2. On a manufactured home, the lienholder shall first give:

(1) Ten days' written notice by first class United States mail, postage prepaid, to each of the owners and other lienholders, if any, of the manufactured home at each of their last mailing addresses as shown by the last prior certificate of ownership, if any issued, or the most recent address on the lienholder's records, that an application for a repossessed title will be made; or

(2) The lienholder may, ten days prior to applying for a repossession title, include the information in the above notice in the appropriate uniform commercial code notice under section* 400.9-613 or 400.9-614. Such alternative notice to all owners and lienholders shall be valid and enforceable under both the uniform commercial code and this section, provided it otherwise complies with the provisions of the uniform commercial code.

3. Upon the holder's presentation of the papers required by subsection 1 of this section and the payment of a fee of ten dollars, the director of revenue, if he or she is satisfied with the genuineness of the papers, shall issue and deliver to the holder a certificate of ownership which shall be in its usual form except it shall be clearly captioned "Repossessed Title". Each repossessed title so issued shall, for all purposes, be treated as an original certificate of ownership and shall supersede the outstanding certificate of ownership, if any, and duplicates thereof, if any, on the manufactured home, all of which shall become null and void.

4. In any case where there is no certificate of ownership, or duplicate thereof, outstanding in the name of the debtor on the repossessed manufactured home, the director of revenue shall issue a repossessed title to the holder and shall proceed to collect all unpaid fees, taxes, charges and penalties owed by the debtor, in addition to the fee specified in subsection 3 of this section.

5. The director of revenue may prescribe rules and regulations for the effective administration of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2006, shall be invalid and void.

(L. 1985 S.B. 152 § 700.185, A.L. 1989 H.B. 211, A.L. 2006 S.B. 892, A.L. 2010 S.B. 630)

Effective 3-01-11

*Word "sections" appears in original rolls.



Section 700.500 Director of revenue to notify assessor of home's location, when.

Effective 31 Dec 1985, see footnote

Title XLI CODES AND STANDARDS

700.500. Director of revenue to notify assessor of home's location, when. — 1. The director of revenue shall notify the assessor of the county in which the manufactured home is located when the following occur:

(1) Sales tax is paid on the manufactured home and a certificate of title therefor is issued; or

(2) Title to any manufactured home is transferred.

2. As used in this section, the term "manufactured home" shall have the same meaning given it in section 700.010.

(L. 1985 S.B. 152 § 700.250)

Effective 12-31-85



Section 700.525 Manufactured home defined.

Effective 01 Mar 2011, see footnote

Title XLI CODES AND STANDARDS

700.525. Manufactured home defined. — As used in sections 700.525 to 700.541, "manufactured home" shall mean a manufactured home as defined in section 700.010, excluding a manufactured home with respect to which the requirements of subsections 1 to 3 of section 700.111, as applicable, have been satisfied, or a modular unit as defined in subdivision (8) of section 700.010.

(L. 1992 H.B. 1434 & 1490 § 10 subsec. 1, A.L. 2008 S.B. 788, A.L. 2010 S.B. 630)

Effective 3-01-11



Section 700.526 Abandonment deemed, when.

Effective 01 Mar 2011, see footnote

Title XLI CODES AND STANDARDS

700.526. Abandonment deemed, when. — A manufactured home as defined in section 700.010 which is placed on the real estate of another under a rental agreement shall be deemed abandoned if:

(1) The real property owner has a reasonable belief that the homeowner has vacated the premises and intends not to return; and

(2) That rent is due and the homeowner has not paid such rent for thirty days; and

(3) The homeowner has failed to respond to the real property owner's notice of lien and abandonment set out in subsection 3 of section 700.527 by either failing to pay the rent or file a petition in the associate circuit court to contest the issue of abandonment and the lien.

(L. 2010 S.B. 630)

Effective 3-01-11



Section 700.527 Abandonment of manufactured home or rental real property — owner of property may seek lien, when, procedure — director's duties.

Effective 01 Mar 2011, see footnote

Title XLI CODES AND STANDARDS

700.527. Abandonment of manufactured home or rental real property — owner of property may seek lien, when, procedure — director's duties. — 1. If a person abandons a manufactured home on any real property owned by another who is renting such real property to the owner of the manufactured home, and such abandonment is without the consent of the owner of the real property, and the abandoned manufactured home is not subject to any lien perfected according to sections 700.350 to 700.380, the owner of the real property shall have a lien for unpaid rent against the manufactured home. The lien for unpaid rent shall be enforced as provided in this section and may be contested as provided in section 700.528.

2. The real property owner claiming a lien on an abandoned manufactured home shall give written notice to the owner of the manufactured home, by certified mail, return receipt requested. The notice shall contain the following:

(1) The name, address, and telephone number of the real property owner;

(2) The name of the owner of the manufactured home and the make, year, and serial number of the manufactured home;

(3) That the manufactured home is abandoned as provided in section 700.526 and applicable rule of the director of revenue;

(4) The duration of such abandonment;

(5) That the manufactured home is located on real estate owned by the real property owner;

(6) That the home is located on such real estate by reason of a valid rental agreement;

(7) That the homeowner is in default of the rental agreement;

(8) The amount of rent accrued to the date of the notice and the monthly rate at which future rent will accrue until the abandoned home is redeemed;

(9) That the homeowner has not paid or made arrangements for the payment of the accrued rent;

(10) That the real property owner claims a lien for all such rent;

(11) That the owner of the manufactured home may redeem the abandoned manufactured home at any time during business hours by paying all rent accrued under the terms of the rental agreement;

(12) That the manufactured homeowner has a right to contest the real property owner's lien by filing, within ten days of receipt of the notice required by this section, a petition in the associate circuit division of circuit court of the county in which the manufactured home is located;

(13) That if the manufactured home remains unredeemed thirty days from the date of mailing of the notice and within ten days of mailing of the notice a petition is not filed to contest the lien, the real property owner may apply to the director of revenue for a lien title. Upon receipt of a lien title, the real property owner shall have the right to sell the manufactured home to recover unpaid rent, actual and necessary expenses incurred in obtaining a lien title, and conducting and advertising the sale.

3. The real property owner's lien and the sum of which the homeowner shall be obligated to pay to satisfy the lien shall be the unpaid rent accrued under the terms of the rental agreement to the date the homeowner satisfied the lien or if not so satisfied to the date the home is sold under this section.

4. The owner of the manufactured home shall not have the right to remove the home from the real property owner's property until such time as all rent provided for the rental agreement is paid.

5. If the homeowner has not paid or made arrangements for the payment of the accrued rent with the real property owner within thirty days from the date of mailing of the notice and no petition as provided in section 700.528 has been filed in the associate circuit division of the circuit court in the county in which the abandoned manufactured home is located to contest the lien or if filed has been dismissed or judgment has been entered on the petition establishing the real property owner's lien, the real property owner may apply to the director of revenue for a certificate of title in order to enforce the lien.

6. The application for a lien title shall be in the form furnished by the director of revenue and shall contain and be accompanied by:

(1) The make, year, and serial number of the manufactured home;

(2) An affidavit of the owner of real property seeking possession of the manufactured home that states:

(a) The manufactured home is abandoned as provided in section 700.526 and by applicable rule of the director of revenue;

(b) The duration of such abandonment;

(c) The manufactured home is located upon real property owned by the real property owner;

(d) The manufactured home is located on the real estate by reason of a valid rental agreement;

(e) The homeowner is in default of the rental agreement;

(f) The amount of past-due rent and the monthly rate at which future rent will accrue under the rental agreement;

(g) The homeowner has not paid or made arrangements for the payment of the rent;

(h) The owner of real property claims a lien for all such rent;

(i) The real property owner mailed the notice required by subsection 3 of this section to the owner of the manufactured home by certified mail, return receipt requested;

(j) The manufactured homeowner has not filed a petition in the associate circuit division of circuit court contesting the real property owner's lien, or if a petition was filed, that either the homeowner's petition was dismissed or that a judgment in the real property owner's favor establishing the lien was entered;

(3) A copy of the thirty-day notice given by certified mail to the owner of the manufactured home;

(4) A copy of the certified mail receipt indicating that the owner was sent the notice as required in subsection 3 of this section;

(5) A copy of the envelope or mailing container showing the address and postal marking that indicate the notice was not forwardable or address unknown;

(6) An original, photostatic, or conformed copy of the original contract for the rental of the real property;

(7) A copy of any judgment of dismissal of the homeowner's petition to contest the lien or a judgment awarding the real property owner a lien against the manufactured home; and

(8) Any other information that the director of revenue may require by rule.

7. If the director is satisfied with the genuineness of the application and supporting documents submitted under this section, the director shall issue, in the manner a repossessed title is issued, a certificate of ownership or certificate of title to the real property owner which shall be captioned "lien title".

8. Upon receipt of a lien title, the holder shall within thirty days begin proceedings to sell the manufactured home as prescribed in this section. The real property owner shall be entitled to any actual and necessary expenses incurred in obtaining the lien title, including, but not limited to reasonable attorney's fees and cost of advertising.

9. The sale of the manufactured home shall be held only after giving the owner not less than twenty days' notice, by one of the following means:

(1) By personal delivery to the owner of a copy of the notice set out below;

(2) By mailing a copy of the notice set out in subsection 11 of this section, by registered mail addressed to the owner of the manufactured home in which case a return receipt shall be evidence of due notice;

(3) By publishing the notice not less than twice in a newspaper of general circulation in the county in which the manufactured home is to be sold, the last publication to be not less than twenty days prior to the date of sale; or

(4) If no newspaper is published within the county in which said manufactured home is to be sold, then by posting the notice, not less than twenty days prior to the date of sale, on five handbills placed in five different places in the county in which the manufactured home is to be sold and with one of such handbills posted where the manufactured home is located.

10. The form of the notice shall be substantially as follows:

"NOTICE

Notice is hereby given that on (insert date), sale will be held at (insert place) to sell the following manufactured home to enforce a lien existing under the laws of the state of Missouri for real estate rental, unless the manufactured home is redeemed prior to the date of sale:

Name of Owner: Description of Manufacturer's Amount of Lien:

Manufactured Serial Number:

Home:

Name of Lienor:".

11. The owner of the manufactured home may redeem the home prior to the sale by payment of all rents due and owing to the real property owner under the rental agreement to the date of sale or payment, whichever is sooner, and payment of actual and necessary expenses incurred in obtaining the lien, including but not limited to reasonable attorney's fees, and necessary expenses of advertising the sale.

12. If the manufactured home is not redeemed prior to the date of sale provided in the notice set forth in this section, the real property owner may sell the manufactured home on the day and at the place specified in the notice. The proceeds of sale shall be distributed in the following order:

(1) To the satisfaction of real property owner's past-due rent and reimbursement of its actual and necessary expenses incurred in obtaining the lien and lien title, including attorney's fees and the necessary expenses of advertising the sale provided for in this section;

(2) The excess, if any, shall be paid to the manufactured homeowner.

­­

­

13. Such treasurer shall credit such excess to the general revenue fund of the county or a city not within a county, subject to the right of the owner to reclaim the same at any time within three years of the date of such deposit with the treasurer, after presentation of proper evidence of ownership and obtaining an order of the county commission, or comptroller of a city not within a county, directed to said treasurer for the return of such excess deposit.

14. Any lienor failing to or refusing to deliver to such treasurer the excess proceeds of sale together with a sworn statement as required in this section within thirty days after such sale shall be liable for double the excess of proceeds of such sale, to be recovered in any court of competent jurisdiction by civil action.

15. The real property owner's compliance with the requirements of this section shall be a perpetual bar to any action against such owner of real property by any person for the recovery of the manufactured home or its value or of any damages growing out of the taking of possession and sale of such manufactured home.

16. The real property owner may be a purchaser at the public sale conducted under this section.

17. The provisions of this section shall not apply to a manufactured home which is real estate as defined in subsection 7 of section 442.015.

(L. 1992 H.B. 1434 & 1490 § 10 subsecs. 2, 3, A.L. 1995 H.B. 414, A.L. 2010 S.B. 630)

Effective 3-01-11



Section 700.528 Contest of lien, procedure.

Effective 01 Mar 2011, see footnote

Title XLI CODES AND STANDARDS

700.528. Contest of lien, procedure. — 1. The owner of the abandoned manufactured home, within ten days of the mailing of the real property owner's notification provided for in subsection 3 of section 700.527, may file a petition in the associate circuit division of circuit court in the county in which the abandoned manufactured home is located to contest the real property owner's lien. The petition shall name the real property owner as a defendant. The director of revenue shall not be a party to such petition, but a copy of the petition shall be served on the director who shall not issue a lien title to such abandoned manufactured home until the court by judgment upholds the lien or until the homeowner's petition is dismissed.

2. Upon the filing of the petition in the associate circuit division of circuit court, the owner may have the manufactured home released from the lien upon posting with the court, for the benefit of the real property owner, a cash or surety bond or other adequate security equal to the amount of the rental charges due and those which will accrue during the term of the proceedings to ensure payment of such rent in the event the manufactured homeowner does not prevail. Upon posting of the bond, the court shall issue an order notifying the real property owner of the posting of the bond and directing the real property owner to release the manufactured home to its owner. The court shall then proceed to determine the parties' rights to the proceeds of the bond.

3. If the court determines the homeowner owes unpaid rent under the rent agreement, the court shall give judgment to the real property owner in the sum of the unpaid rent, declare a lien in the real property owner's favor against the manufactured home, or if bond has been posted, order that so much of the bond proceeds as are necessary to satisfy the judgment to be immediately paid to the real property owner. The real property owner shall enforce the lien for the unpaid rent by submitting an application for lien title in the form and containing the information required by section 700.527. The real property owner shall attach to the application for lien title a copy of the judgment rendered by the associate circuit court. The homeowner may satisfy the lien by paying the amount set out in the judgment together with statutory judgment interest.

(L. 2010 S.B. 630)

Effective 3-01-11



Section 700.529 Notice of lien — lien amount deemed unpaid rent — no certificate of title until all rent paid.

Effective 01 Mar 2011, see footnote

Title XLI CODES AND STANDARDS

700.529. Notice of lien — lien amount deemed unpaid rent — no certificate of title until all rent paid. — 1. If a person abandons a manufactured home on any real property owned by another who is renting such real property to the owner of the manufactured home, and such abandonment is without the consent of the owner of the real property, and there exists a lien perfected according to sections 700.350 to 700.380 on the manufactured home which is in default, the owner of the real property shall have a lien for unpaid rental against the manufactured home upon compliance with the provisions of this section by giving notice to the manufactured homeowner and any party with a perfected lien in the abandoned home by certified mail, postage prepaid and return receipt requested. The notice shall contain the following:

(1) The name, address, and telephone number of the real property owner;

(2) The name and last known address of the owner of the manufactured home;

(3) The make, year, and serial number of the manufactured home;

(4) That the manufactured home is abandoned as provided in section 700.526 and by applicable rule of the director;

(5) That the manufactured home is located on real estate owned by the real property owner;

(6) That the home is located on the real estate by reason of a valid rental agreement;

(7) That the homeowner is in default of the rental agreement;

(8) The amount of past-due rent and the monthly rate at which future rent will accrue under the rental agreement;

(9) That the homeowner has not paid or made arrangements for the payment of the rent;

(10) That the real property owner claims a lien for such rental;

(11) That the owner of the manufactured home may redeem the home at any time during business hours by paying all unpaid rent accrued under the terms of the rental agreement through the date of removal of the home from the real property owner's premises and the perfected lienholder may redeem the abandoned manufactured home at any time during business hours by paying all rent specified in the rental agreement which accrues during the period beginning thirty days after this notice has been mailed to the perfected lienholder and continuing to the date the home is removed from real property owner's premises;

(12) That the manufactured homeowner and the perfected lienholder shall each have the right to contest the real property owner's lien by filing, within ten days of the date of mailing the notice required by this section, a petition in the associate circuit division of the circuit court of the county in which the manufactured home is located;

(13) That if the rent due remains unpaid thirty days from the date mailing of the notice and within ten days of mailing of the notice the petition referred to in subdivision (12) of this subsection is not filed to contest the lien, the real property owner shall have a lien against the manufactured home which shall be superior to the perfected lienholder's lien and the amount of the lien shall continue to accrue monthly until the home is removed from real property owner's premises.

2. The real property owner's lien and the sum which the homeowner shall be obligated to pay to satisfy the lien shall be the unpaid rent accrued under the terms of the rental agreement through the date the home is removed from real property owner's premises and the real property owner's lien and the sum which the perfected lienholder shall be obligated to pay to satisfy the lien shall be the unpaid rental specified in the rental agreement which accrues during the period beginning thirty days after the notice specified in this section has been mailed to the lienholder and continuing to the date the home is removed from real property owner's premises. If an injunction or stay order issued by any court of competent jurisdiction prohibits the lienholder from removing the home, the lienholder's obligation to pay the rent shall abate until the date the injunction or stay order is lifted.

3. The owner of the manufactured home shall not have the right to remove the home from the real property owner's property until such time as all rent provided for in the rental agreement is paid and the perfected lienholder shall not have the right to remove the home until such time as the lienholder has paid all rent it is obligated to pay to the real property owner under the provisions of this section.

4. Until a perfected lienholder has paid all rent it is obligated to pay to the real property owner accrued in the real property owner's favor under the provisions of this section, the director shall not issue a certificate of title or repossession title to the manufactured home to the perfected lienholder.

5. The owner of the abandoned manufactured home or the perfected lienholder, within ten days of mailing of the notice specified in subsection 1 of this section, may file a petition in the associate circuit division of the circuit court of the county in which the abandoned manufactured home is located to contest the real property owner's lien. If the court determines the homeowner or the perfected lienholder owes* unpaid rent, the court shall declare a lien in real property owner's favor and shall separately state the amount of the homeowner or the perfected lienholder's obligation to the date of the judgment. The homeowner and the perfected lienholder may satisfy the lien by paying the amount set out in the judgment of the court.

(L. 1992 H.B. 1434 & 1490 § 10 subsec. 4, A.L. 2010 S.B. 630)

Effective 3-01-11

*Word "owe" appears in original rolls.



Section 700.541 Rules, promulgation.

Effective 28 Aug 1995

Title XLI CODES AND STANDARDS

700.541. Rules, promulgation. — The director of revenue may promulgate any rules necessary to effectuate the purposes of sections 700.525 to 700.541. No rule or portion of a rule promulgated under the authority of sections 700.525 to 700.541 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1992 H.B. 1434 & 1490 § 10 subsec. 11, § 11 subsecs. 1 to 4, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 700.600 Notice required before landlord may evict, when — landlord prohibited from increasing rent, when.

Effective 28 Aug 2004

Title XLI CODES AND STANDARDS

700.600. Notice required before landlord may evict, when — landlord prohibited from increasing rent, when. — 1. As used in this section, the following terms mean:

(1) "Manufactured home", the same meaning as provided in section 700.010;

(2) "Manufactured or mobile home land lease community", any area, lot, parcel, or tract held in common ownership and on which individual portions of such area, lot, parcel, or tract are leased for the placement of manufactured or mobile homes as a primary residence;

(3) "Mobile home", a residential building constructed or assembled in a factory which is not certified pursuant to the federal Housing and Urban Development (HUD) Code and which conforms to the American National Standards Institute (ANSI) standards for mobile homes.

2. A landlord of a manufactured or mobile home land lease community shall provide written notice to all of the community's tenants who own their manufactured or mobile homes at least one hundred twenty days prior to requiring such tenants to vacate the property due to a change in use of the property. In cases where more than one hundred twenty days remain on a current lease, the longer time period shall apply for purposes of providing notice pursuant to this section. The landlord shall not increase the rent, except for a rent increase based solely on an increase in property taxes, for any tenant of the manufactured or mobile home land lease community during the sixty-day period prior to providing such notice or at any time after providing such notice.

3. Nothing in this section shall be construed as prohibiting a landlord from evicting a tenant with less than one hundred twenty days' notice for any reason other than a change in use of the property.

(L. 2004 H.B. 998 & 905)

CROSS REFERENCE:

Penalty for violations, 700.115



Section 700.630 Survivorship interest in manufactured homes — issuance of certificates of ownership, requirements, restrictions.

Effective 01 Mar 2011, see footnote

Title XLI CODES AND STANDARDS

700.630. Survivorship interest in manufactured homes — issuance of certificates of ownership, requirements, restrictions. — 1. A sole owner of a manufactured home, and multiple owners of a manufactured home who hold their interest as joint tenants with right of survivorship or as tenants by the entirety, on application and payment of the fee required for an original certificate of ownership, may request the director of revenue to issue a certificate of ownership for the manufactured home in beneficiary form which includes a directive to the director of revenue to transfer the certificate of ownership on death of the sole owner or on death of all multiple owners to one beneficiary or to two or more beneficiaries as joint tenants with right of survivorship or as tenants by the entirety named on the face of the certificate. The directive to the director of revenue shall also permit the beneficiary or beneficiaries to make one reassignment of the original certificate of ownership upon the death of the owner to another owner without transferring the certificate to the beneficiary or beneficiaries' name.

2. A certificate of ownership in beneficiary form may not be issued to persons who hold their interest in a manufactured home as tenants in common.

3. A certificate of ownership issued in beneficiary form shall include after the name of the owner, or after the names of multiple owners, the words "transfer on death to" or the abbreviation "TOD" followed by the name of the beneficiary or beneficiaries.

4. (1) During the lifetime of a sole owner and during the lifetime of all multiple owners, or prior to the death of the last surviving multiple owner, the signature or consent of the beneficiary or beneficiaries shall not be required for any transaction relating to the manufactured home for which a certificate of ownership in beneficiary form has been issued.

(2) A certificate of ownership in beneficiary form may be revoked or the beneficiary or beneficiaries changed at any time before the death of a sole owner or the last surviving multiple owner only by the following methods:

(a) By a sale of the manufactured home with proper assignment and delivery of the certificate of ownership to another person; or

(b) By filing an application to reissue the certificate of ownership with no designation of a beneficiary or with the designation of a different beneficiary or beneficiaries with the director of revenue in proper form and accompanied by the payment of the fee for an original certificate of ownership.

(3) The beneficiary's or beneficiaries' interest in the manufactured home at death of the owner or surviving owner shall be subject to any contract of sale, assignment of ownership or security interest to which the owner or owners of the manufactured home were subject during their lifetime.

(4) The designation of a beneficiary or beneficiaries in a certificate of ownership issued in beneficiary form may not be changed or revoked by a will, any other instrument, or a change in circumstances, or otherwise be changed or revoked except as provided by subdivision (2) of this subsection.

5. (1) On proof of death of one of the owners of two or more multiple owners, or of a sole owner, surrender of the outstanding certificate of ownership, and on application and payment of the fee for an original certificate of ownership, the director of revenue shall issue a new certificate of ownership for the manufactured home to the surviving owner or owners or, if none, to the surviving beneficiary or beneficiaries, subject to any outstanding security interest; and the current valid certificate of number shall be so transferred. If the surviving beneficiary or beneficiaries makes a request of the director of revenue, the director may allow the beneficiary or beneficiaries to make one assignment of title.

(2) The director of revenue may rely on a death certificate or record or report that constitutes prima facie proof or evidence of death under subdivisions (1) and (2) of section 472.290.

(3) The transfer of a manufactured home at death pursuant to this section is not to be considered as testamentary, or to be subject to the requirements of section 473.087 or section 474.320.

6. Notwithstanding the foregoing, the director of revenue shall not issue a certificate of ownership to a manufactured home to which there has been recorded an affidavit of affixation under section 442.015 unless with respect to the same manufactured home there has been recorded an affidavit of severance under section 442.015.

(L. 2004 H.B. 1511 merged with S.B. 1233, et al. § 1, A.L. 2010 S.B. 630)

Effective 3-01-11



Section 700.650 Citation — definitions.

Effective 28 Aug 2008

Title XLI CODES AND STANDARDS

700.650. Citation — definitions. — 1. Sections 700.650 to 700.692 shall be known and may be cited as the "Manufactured Home Installation Act".

2. For the purposes of sections 700.650 to 700.692, the following terms shall mean:

(1) "Applicant", a person who applies to the commission for a license or limited-use license to install manufactured homes;

(2) "Commission", the Missouri public service commission;

(3) "Dealer", any person, other than a manufacturer, who sells or offers for sale four or more used homes or one or more new manufactured homes, or one or more new modular units in any consecutive twelve-month period;

(4) "Installation", work undertaken at the place of occupancy to ensure the proper initial setup of a manufactured home which shall include the joining of all sections of the home, installation of stabilization, support, and leveling systems, assembly of multiple or expanded units, and installation of applicable utility hookups and anchoring systems that render the home fit for habitation;

(5) "Installation standards", reasonable specifications for the installation of a manufactured home;

(6) "Installer", an individual who is licensed by the commission to install manufactured homes, pursuant to sections 700.650 to 700.692;

(7) "Manufactured home", a manufactured home as that term is defined in subdivision (6) of section 700.010;

(8) "Manufacturer", any person who manufactures manufactured homes, including persons who engage in importing manufactured homes for resale; and

(9) "Person", an individual, partnership, corporation, or other legal entity.

(L. 2004 S.B. 1096, A.L. 2008 S.B. 788)



Section 700.653 Program to assure proper installation of manufactured homes required.

Effective 28 Aug 2004

Title XLI CODES AND STANDARDS

700.653. Program to assure proper installation of manufactured homes required. — The commission shall implement a program, consistent with Title VI of P.L. 106-569 and any federal regulations promulgated pursuant to that act, to assure the proper installation of manufactured homes by licensed installers. The program shall include the following components:

(1) Licensing of installers, including penalties for engaging in the business of manufactured home installation without a license from the commission;

(2) Installation standards applicable to manufactured homes;

(3) Inspection of a percentage of installed manufactured homes; and

(4) A process to resolve disputes relating to the installation of manufactured homes.

(L. 2004 S.B. 1096)



Section 700.656 Installers to be licensed by the commission — no local license required — certain entities to employ licensed installers — license not required, when.

Effective 28 Aug 2004

Title XLI CODES AND STANDARDS

700.656. Installers to be licensed by the commission — no local license required — certain entities to employ licensed installers — license not required, when. — 1. No person shall engage in the business of installing manufactured homes or hold himself or herself out as a manufactured home installer in this state unless such person holds a valid installer license issued by the commission pursuant to sections 700.650 to 700.680.

2. The installer license obtained from the commission shall be the only installer license required for installing manufactured homes within this state. No political subdivision of this state may issue an installer license or require additional professional licensure of installers already licensed by the commission.

3. Manufactured home dealers and manufactured home manufacturers who do not subcontract with a licensed installer and who perform installations themselves or through direct agents or employees shall have at least one agent or employee who is a licensed installer.

4. Any corporation, partnership, or other legal entity that performs installation shall have at least one supervising agent who is a licensed installer.

5. A license to install manufactured homes is not required for a person who installs a manufactured home on his or her property for his or her own occupancy or who is a direct agent of a licensee, working under the licensee's supervision and within the licensee's job scope. The licensed installer is responsible for supervising all such agents for their competent and proper performance.

(L. 2004 S.B. 1096)



Section 700.659 License issued by commission, when, applicant requirements — additional requirements — term of license, renewal.

Effective 28 Aug 2004

Title XLI CODES AND STANDARDS

700.659. License issued by commission, when, applicant requirements — additional requirements — term of license, renewal. — 1. The commission shall issue an installer license to an applicant who:

(1) Files a written application with the commission on a form approved by the commission;

(2) Is at least eighteen years old;

(3) Is of good moral character;

(4) Presents evidence that he or she has completed a training program approved by the commission;

(5) Has attained a passing grade upon an examination, approved by the commission, that is designed to test the skills necessary to properly perform as an installer and to ascertain the adequacy of the applicant's knowledge of federal and state laws applicable to manufactured home installation. The commission may establish what constitutes a passing grade for the examination; and

(6) Pays all fees as required by sections 700.650 to 700.680 and by commission rule.

2. In addition to fulfilling the requirements of subsection 1 of this section, an applicant who is not an agent of a dealer or manufacturer shall obtain and show proof of a certificate of insurance for workers' compensation coverage.

3. In addition to fulfilling the requirements of subsection 1 of this section, an applicant who is an agent of a dealer or manufacturer shall show proof of general liability insurance in an amount of at least three hundred thousand dollars.

4. An installer license shall be valid for a period of time determined by the commission, but not for less than one year, and it may be renewed accordingly.

(L. 2004 S.B. 1096)



Section 700.662 Reciprocity of license requirements.

Effective 28 Aug 2004

Title XLI CODES AND STANDARDS

700.662. Reciprocity of license requirements. — 1. The commission may waive the training and examination requirements of subsection 1 of section 700.659 and grant an installer license to an applicant who pays the applicable fee and demonstrates to the commission's satisfaction that his or her current license, registration, or certification requirements as an installer in another state, the District of Columbia, or territories of the United States substantially meets or exceeds the requirements in sections 700.650 to 700.680.

2. The commission may negotiate reciprocal agreements that allow licensed installers in Missouri to become licensed in other states, the District of Columbia, or territories of the United States.

(L. 2004 S.B. 1096)







